19-10412-jlg         Doc 142         Filed 03/01/19 Entered 03/01/19 23:22:57                          Main Document
                                                  Pg 1 of 1490


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :               Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                          Case No. 19-10412 (JLG)
                                                               :
                  Debtors.   1                                 :               (Jointly Administered)
                                                               :
                                                               :
---------------------------------------------------------------x

                                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

FORREST KUFFER, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On February 25, 2019, I caused to be served:

    a. the “Notice of Deadlines Requiring Filing of Proofs of Claim,” dated February 22, 2019, a
       sample of which is annexed hereto as Exhibit A, (the “BDN”),

    b. the “Proof of Claim (Official Form 410),” a sample of which is annexed hereto as Exhibit
       B, (the “POC Form”),

    c. the “Instructions for Proof of Claim,” a sample of which is annexed hereto as Exhibit C,
       (the “POC Instructions”), and

    d. a letter from DiTech Holding Corporation to employees regarding the Bar Date Notice
       and POC, (the “Letter”),



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green Tree
Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada, Inc. (7331); Green Tree
Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset
Systems, LLC (8148); REO Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management
Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100
Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.




T:\Clients\DiTech\Affidavits\BDN, POC Form, POC Instructions & Letter_AFF_2-25-19_SS [REDACTED].docx
19-10412-jlg         Doc 142         Filed 03/01/19 Entered 03/01/19 23:22:57                          Main Document
                                                  Pg 2 of 1490


       by causing true and correct copies of the:

   i.     BDN, POC Form, and POC Instructions, to be enclosed securely in separate postage pre-
          paid envelopes and delivered via first class mail to those parties listed on the annexed
          Exhibit D,

  ii.     BDN, POC Form, and POC Instructions, to be delivered via electronic mail to those
          parties listed on the annexed Exhibit E,

 iii.     BDN, POC Form, personalized to include the name and address of the creditor, and POC
          Instructions, to be enclosed securely in separate postage pre-paid envelopes and delivered
          via first class mail to those parties listed on the annexed Exhibit F, and

 iv.      BDN, POC Form, personalized to include the name and address of the creditor, POC
          Instructions, and Letter, to be enclosed securely in separate postage pre-paid envelopes
          and delivered via first class mail to those parties listed on the annexed Exhibit G, whose
          addresses are confidential and therefore were replaced with company address.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

4. Additionally, on February 25, 2019, I caused to be delivered by next-day delivery to the
   brokerage firms, banks and agents (the “Nominees”), identified on the annexed Exhibit H,
   copies of the BDN, with instructions for the Nominees to distribute the BDN to the beneficial
   owners of the Debtors’ public securities.

                                                                                         /s/ Forrest Kuffer
                                                                                         Forrest Kuffer
 Sworn to before me this
 28th day of February, 2019
 /s/ John Chau
 Notary Public, State of New York
 No. 01CH6353383
 Qualified in Queens County
 Commission Expires January 23, 2021




                                                              -2-

T:\Clients\DiTech\Affidavits\BDN, POC Form, POC Instructions & Letter_AFF_2-25-19_SS [REDACTED].docx
19-10412-jlg   Doc 142   Filed 03/01/19 Entered 03/01/19 23:22:57   Main Document
                                      Pg 3 of 1490




                                 EXHIBIT A 
19-10412-jlg       Doc 142        Filed 03/01/19 Entered 03/01/19 23:22:57                      Main Document
                                               Pg 4 of 1490


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :      Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                 Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :      (Jointly Administered)
                                                               :      Related Docket No. 90
---------------------------------------------------------------X

                                  NOTICE OF DEADLINES
                           REQUIRING FILING OF PROOFS OF CLAIM

                The United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) has entered an order (the “Bar Date Order”) establishing April 1, 2019
at 5:00 p.m. (Prevailing Eastern Time) as the last date and time for each person or entity
(excluding “governmental units,” as defined in section 101(27) of the Bankruptcy Code) to file a
proof of claim (such deadline, the “General Bar Date”) against any of the debtors listed below
(collectively, the “Debtors”).

                 The General Bar Date and the procedures set forth below for filing proofs of claim
apply to all claims against the Debtors that arose before February 11, 2019 (the “Commencement
Date”), the date on which the Debtors commenced cases under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”), including claims arising under section 503(b)(9) of the
Bankruptcy Code, and excluding claims held by those listed in Section 4 below that are specifically
excluded from the Bar Date filing requirement. “Governmental Units” (as defined in section
101(27) of the Bankruptcy Code) have until August 12, 2019 at 5:00 p.m. (Prevailing Eastern
Time), the date that is one-hundred and eighty (180) days after the order for relief as calculated
in accordance with Bankruptcy Rule 9006(a)(i)(the “Governmental Bar Date”), to file proofs
of claim against the Debtors.

                  Counterparties to the Debtors’ executory contracts and unexpired leases have until
the later of (i) the General Bar Date and (ii) thirty (30) days after entry of the order authorizing the
rejection of such contract or lease (the “Rejection Damages Bar Date”), to file proofs of claim
for rejection damages against the Debtors.


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
     Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
     Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
     Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management
     Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC
     (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia
     Drive, Suite 100, Fort Washington, Pennsylvania 19034.
19-10412-jlg    Doc 142      Filed 03/01/19 Entered 03/01/19 23:22:57              Main Document
                                          Pg 5 of 1490


                 With respect to amendments or supplements to the Debtors’ schedules of assets and
liabilities (the “Schedules”), claimants have until the later of (i) the General Bar Date or the
Governmental Bar Date, as applicable and (ii) 5:00 p.m. (Prevailing Eastern Time) on the date
that is thirty (30) days from the date on which the Debtors provide notice of previously unfiled
Schedules (as defined herein) or an amendment or supplement to the Schedules (the “Amended
Schedules Bar Date”), and together with the General Bar Date, the Governmental Bar Date, and
the Rejection Damages Bar Date, the “Bar Dates”), to file proofs of claim against the Debtors.

               The Bar Date Order, the Bar Dates, and the procedures set forth below for filing
proofs of claim apply to claims against any of the Debtors, as listed in the following table:


 NAME OF DEBTOR AND LAST FOUR DIGITS
                                                                      CASE NUMBER
 OF FEDERAL TAX IDENTIFICATION NUMBER
 DF Insurance Agency, LLC (6918)                                       19-10413 (JLG)
 Ditech Financial LLC (5868)                                           19-10414 (JLG)
 Ditech Holding Corporation (0486)                                     19-10412 (JLG)
 Green Tree Credit LLC (5864)                                          19-10411 (JLG)
 Green Tree Credit Solutions LLC (1565)                                19-10415 (JLG)
 Green Tree Insurance Agency of Nevada, Inc. (7331)                    19-10416 (JLG)
 Green Tree Investment Holdings III LLC (1008)                         19-10417 (JLG)
 Green Tree Servicing Corp. (3552)                                     19-10418 (JLG)
 Marix Servicing LLC (6101)                                            19-10419 (JLG)
 Mortgage Asset Systems, LLC (8148)                                    19-10420 (JLG)
 REO Management Solutions, LLC (7787)                                  19-10421 (JLG)
 Reverse Mortgage Solutions, Inc. (2274)                               19-10422 (JLG)
 Walter Management Holding Company LLC (9818)                          19-10423 (JLG)
 Walter Reverse Acquisition LLC (8837)                                 19-10424 (JLG)
                   OTHER NAMES USED BY THE DEBTORS IN THE LAST 8 YEARS
 DTF Insurance Agency LLC                           Specialty Servicing Solutions
 DTFS Insurance Agency LLC                          Green Tree Licensing LLC
 Green Tree Servicing LLC
 RMS Asset Management Solutions, LLC
 REO Management Solutions, LLC
 RMS Asset Management Solutions, LLC
 Residential Asset Management Solutions, LLC
 Residential Asset Management Solutions
 RMS Reverse Mortgage Solutions, Inc.
 RMS Reverse Mortgage Solutions
 Security One Lending
 Security 1 Lending

1.     WHO MUST FILE A PROOF OF CLAIM

                You MUST file a proof of claim to vote on a chapter 11 plan filed by the Debtors
or to share in distributions from the Debtors’ bankruptcy estates if you have a claim that arose
before the Commencement Date, and it is not one of the types of claims described in Section 4
below. Claims based on acts or omissions of the Debtors that occurred before the Commencement
Date must be filed on or before the Bar Dates, even if such claims are not now fixed, liquidated or
certain or did not mature or become fixed, liquidated or certain before the Commencement Date.




                                                  2
19-10412-jlg     Doc 142     Filed 03/01/19 Entered 03/01/19 23:22:57              Main Document
                                          Pg 6 of 1490



               Under section 101(5) of the Bankruptcy Code and as used in this notice, the word
“claim” means a right to (a) payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such
breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.

2.     WHAT TO FILE

                Your filed proof of claim must conform substantially to Official Form 410 (the
“Official Form”). The Debtors are enclosing a case-specific proof of claim form for use in these
cases (the “Claim Form”). If your claim is listed on the schedules of assets and liabilities filed
by the Debtors (collectively, the “Schedules”), the proof of claim form also sets forth the amount
of your claim as listed on the Schedules, the specific Debtor against which the claim is scheduled,
and whether the claim is scheduled as “disputed,” “contingent,” or “unliquidated.” You will
receive a different proof of claim form for each claim listed in your name on the Schedules. You
may utilize the proof of claim form(s) provided by the Debtors to file your claim. Additional proof
of claim forms and instructions may be obtained at (a) the website established by the Debtors’
Court-approved claims and noticing agent, Epiq Corporate Restructuring, LLC, located at
https://dm.epiq11.com/Ditech or (b) the Bankruptcy Court’s website located at
www.uscourts.gov/forms/bankruptcy-forms.

               All proof of claim forms must be signed by the claimant or, if the claimant is not
an individual, by an authorized agent of the claimant. It must be written in English and be
denominated in United States currency (using the exchange rate, if applicable, as of the
Commencement Date). You also should attach to your completed proof of claim any documents
on which the claim is based (if voluminous, attach a summary) or explanation as to why the
documents are not available.

                Your proof of claim form must not contain complete social security numbers or
taxpayer identification numbers (only the last four (4) digits), a complete birth date (only the year),
the name of a minor (only the minor’s initials), or a financial account number (only the last four
(4) digits of such account number).

            IF YOU ARE ASSERTING A CLAIM AGAINST MORE THAN ONE DEBTOR OR
HAVE CLAIMS AGAINST DIFFERENT DEBTORS, SEPARATE PROOFS OF CLAIM MUST BE
FILED AGAINST EACH SUCH DEBTOR AND YOU MUST IDENTIFY ON YOUR PROOF OF
CLAIM THE SPECIFIC DEBTOR AGAINST WHICH YOUR CLAIM IS ASSERTED AND THE CASE
NUMBER OF THAT DEBTOR’S BANKRUPTCY CASE. IF YOU FILE A PROOF OF CLAIM
WITHOUT IDENTIFYING A DEBTOR, SUCH PROOF OF CLAIM WILL BE DEEMED AS FILED
ONLY AGAINST DITECH HOLDING CORPORATION. A LIST OF THE NAMES OF THE DEBTORS
AND THEIR CASE NUMBERS IS SET FORTH ABOVE.




                                                  3
19-10412-jlg   Doc 142     Filed 03/01/19 Entered 03/01/19 23:22:57          Main Document
                                        Pg 7 of 1490


3.     WHEN AND WHERE TO FILE

               All proofs of claim must be filed so as to be received on or before April 1, 2019
at 5:00 p.m. (Prevailing Eastern Time) (for all persons except Governmental Units) or August
12, 2019 at 5:00 p.m. (Prevailing Eastern Time) (for all Governmental Units) as follows:

IF BY U.S. POSTAL SERVICE MAIL OR OVERNIGHT DELIVERY:

       Ditech Holding Corporation, Claims Processing Center
       c/o Epiq Corporate Restructuring, LLC
       P.O. Box 4421
       Beaverton, OR 97076-4421

       Ditech Holding Corporation, Claims Processing Center
       c/o Epiq Corporate Restructuring, LLC
       10300 SW Allen Blvd.
       Beaverton, OR 97005

IF DELIVERED BY HAND:

       Ditech Holding Corporation, Claims Processing Center
       c/o Epiq Corporate Restructuring, LLC
       777 Third Avenue
       12th Floor
       New York, NY 10017

       Ditech Holding Corporation, Claims Processing Center
       c/o Epiq Corporate Restructuring, LLC
       10300 SW Allen Blvd.
       Beaverton, OR 97005

       United States Bankruptcy Court
       for the Southern District of New York
       One Bowling Green
       New York, NY 1004-1408

IF ELECTRONICALLY:

       The website established by Epiq, using the interface available on such website located at
       https://dm.epiq11.com/Ditech (the “Electronic Filing System”) and following the
       instructions provided.

               Proofs of claim will be deemed filed only when actually received at the addresses
listed above or via the Electronic Filing System on or before the applicable Bar Date. Proofs of
claim may not be delivered by facsimile, telecopy, or electronic mail transmission.




                                               4
19-10412-jlg    Doc 142     Filed 03/01/19 Entered 03/01/19 23:22:57              Main Document
                                         Pg 8 of 1490


4.     WHO NEED NOT FILE A PROOF OF CLAIM

               The following persons or entities need not file a proof of claim on or prior to the
applicable Bar Date:

               (a) any claim that has already been asserted in a proof of claim against the Debtors
                   in the above-captioned case in a form substantially similar to the Claim Form
                   or the Official Form and otherwise in compliance with the procedures set forth
                   in this notice;

               (b) any claim that is listed on the Schedules filed by the Debtors, provided that (i)
                   the claim is not scheduled as “disputed”, “contingent” or “unliquidated”; and
                   (ii) the claimant does not disagree with the amount, nature and priority of the
                   claim as set forth in the Schedules; and (iii) the claimant does not dispute that
                   the claim is an obligation of the specific Debtor against which the claim is listed
                   in the Schedules;

               (c) any claim that heretofore has been allowed by Order of the Court;

               (d) any claim that has been paid in full by any of the Debtors;

               (e) any claim for which a different deadline has previously been fixed by the Court;

               (f) any claim by a Debtor against another Debtor;

               (g) any claim that asserts an equity security interest in the Debtors, which interest
                   is based exclusively upon the ownership of common or preferred units,
                   membership interests, partnership interests, or warrants, options, or rights to
                   purchase, sell, or subscribe to such a security or interest; provided that if any
                   holder asserts such a claim (as opposed to an ownership interest) against the
                   Debtors (including a claim relating to an equity interest or the purchase or sale
                   of such equity interest), a proof of claim must be filed on or before the
                   applicable Bar Date pursuant to the procedures set forth in this notice;

               (h) any claim allowable under sections 503(b) and 507(a)(2) of the Bankruptcy
                   Code as an expense of the administration (other than a claim arising under
                   section 503(b)(9) of the Bankruptcy Code);

               (i) any claim limited exclusively to the repayment of principal, interest, fees,
                   expenses, and any other amounts owing under any agreements governing any
                   notes, bonds, debentures, or other debt securities (collectively, the “Debt
                   Securities”) (x) issued by any of the Debtors, (y) secured by assets of any of
                   the Debtors or agreements with respect to such assets, or (z) secured by assets
                   leased to any of the Debtors (a “Debt Claim”) pursuant to an indenture or credit
                   agreement, as applicable (together, the “Debt Instruments”) if the relevant
                   indenture trustee, administrative agent, registrar, paying agent, loan or




                                                 5
19-10412-jlg    Doc 142     Filed 03/01/19 Entered 03/01/19 23:22:57              Main Document
                                         Pg 9 of 1490


                   collateral agent, or any other entity serving in a similar capacity however
                   designated (each, a “Debt Agent”) under the applicable Debt Instrument files
                   a single proof of claim in the Debtors’ lead chapter 11 case Ditech Holding
                   Corporation (Case No. 19-10412 (JLG), on or before the applicable Bar Date,
                   against all Debtors under the applicable Debt Instrument on account of all Debt
                   Claims; provided that any holder of a Debt Claim wishing to assert a claim
                   arising out of or relating to a Debt Instrument, other than a Debt Claim, must
                   file a proof of claim with respect to such claim on or before the applicable Bar
                   Date, unless another exception identified herein applies; or

               (j) Any claim held by the Prepetition Repo Facilities Parties, the Prepetition 1L/2L
                   Parties or any other person or entity that is not required to file a proof of claim
                   pursuant to a final order approving the Debtors’ Motion for Interim and Final
                   Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 507, 546, 548, 555,
                   559, and 561 (A) Authorizing Debtors to Enter into Repurchase Agreement
                   Facilities, Servicer Advance Facilities and Related Documents; (B) Authorizing
                   Debtors to Sell Mortgage Loans and Servicer Advance Receivables in the
                   Ordinary Course of Business; (C) Granting Back-Up Liens and Superpriority
                   Administrative Expense Claims; (D) Authorizing Use of Cash Collateral and
                   Granting Adequate Protection; (E) Modifying the Automatic Stay; (F)
                   Scheduling a Final Hearing; and (G) Granting Related Relief, as may be
                   amended or superseded from time to time (the “Final DIP Order”), arising
                   from or relating to any of the Prepetition Repo Facilities Parties or the
                   Prepetition 1L/2L Documents, as applicable (each of the foregoing as defined
                   in the Final DIP Order).

               This notice may be sent to many persons that have had some relationship with or
have done business with the Debtors but may not have an unpaid claim against the Debtors. The
fact that you have received this notice does not mean that you have a claim or that the Debtors or
the Bankruptcy Court believe that you have a claim against the Debtors.

5.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

              If you hold a claim arising out of the rejection of an executory contract or unexpired
lease, you must file a proof of claim on or before the Rejection Damages Bar Date. For the
avoidance of doubt, a party to an executory contract or unexpired lease that asserts a claim on
account of unpaid amounts accrued and outstanding as of the Commencement Date pursuant to
such executory contract or unexpired lease is permitted to file a single proof of claim for such
amounts and rejection damages on or before the Rejection Damages Bar Date.

6.     CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR
       DATE

          ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE
REQUIREMENTS OF THE BAR DATE ORDER, AS SET FORTH IN SECTION 4 ABOVE,
AND THAT FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM




                                                 6
19-10412-jlg    Doc 142     Filed 03/01/19 Entered 03/01/19 23:22:57            Main Document
                                         Pg 10 of 1490


SHALL NOT BE TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE
PURPOSES OF VOTING ON ANY PLAN OF REORGANIZATION FILED IN THESE CASES
AND PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTORS’ CASES ON
ACCOUNT OF SUCH CLAIM.


7.     THE DEBTORS’ SCHEDULES AND ACCESS THERETO

                You may be listed as a holder of a claim against one or more of the Debtors in the
Debtors’ Schedules. To determine if and how you are listed on the Schedules, please refer to the
descriptions set forth on the enclosed proof of claim form(s) regarding the nature, amount, and
status of your claim(s). If you received postpetition payments from the Debtors (as authorized by
the Bankruptcy Court) on account of your claim(s), the enclosed proof of claim form(s) should
reflect the net amount of your claim(s). If the Debtors believe that you hold claims against more
than one Debtor, you will receive multiple proof of claim forms, each of which will reflect the
nature and amount of your claim against one Debtor, as listed in the Schedules.

           IF YOU RELY ON THE DEBTORS’ SCHEDULES OR THE ENCLOSED
PROOF OF CLAIM FORM(S), IT IS YOUR RESPONSIBILITY TO DETERMINE THAT THE
CLAIM ACCURATELY IS LISTED ON THE SCHEDULES.

                As set forth above, if you agree with the nature, amount, and status of your claim
as listed in the Debtors’ Schedules, and if you do not dispute that your claim only is against the
Debtor specified by the Debtors, and if your claim is not described as “disputed,” “contingent,” or
“unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to file a proof of
claim, you must do so before the applicable Bar Date, in accordance with the procedures set forth
in this notice.

                Copies of the Debtors’ Schedules are available for inspection on the Bankruptcy
Court’s electronic docket for the Debtors’ chapter 11 cases, which is posted on (a) the website
established by Epiq for the Debtors’ cases at https://dm.epiq11.com/Ditech and (b) on the Court’s
website at http://www.nysb.uscourts.gov. A login and password to the Bankruptcy Court’s Public
Access to Electronic Records (“PACER”) are required to access this information on the Court’s
website and can be obtained through the PACER Service Center at https://www.pacer.gov. Copies
of the Schedules also may be examined between the hours of 9:00 a.m. and 4:30 p.m., Monday
through Friday at the Office of the Clerk of the Bankruptcy Court, located at One Bowling Green,
New York, NY 10004-1408. Copies of the Debtors’ Schedules also may be obtained by request
to Epiq:

                     Ditech Holding Corporation, Claims Processing Center
                                c/o Epiq Corporate Restructuring, LLC
                                     777 Third Avenue, 12th Floor
                                         New York, NY 10017
                                   Toll Free: (866)-486-4809
                            E-mail: ProjectPhoenix@epiqglobal.com




                                                7
19-10412-jlg   Doc 142    Filed 03/01/19 Entered 03/01/19 23:22:57        Main Document
                                       Pg 11 of 1490


A holder of a possible claim against the Debtors should consult an attorney regarding any
matters not covered by this notice, such as whether the holder should file a proof of claim.


Dated: February 22, 2019           BY ORDER OF THE COURT
       New York, New York




                                             8
19-10412-jlg   Doc 142   Filed 03/01/19 Entered 03/01/19 23:22:57   Main Document
                                      Pg 12 of 1490




                                 EXHIBIT B 
 United States Bankruptcy Court for the Southern District of New York 
           19-10412-jlg Doc 142 Filed 03/01/19                                                      Entered 03/01/19 23:22:57                                    Main Document
 Ditech Holding Corporation Claims Processing Center              Pg                               13 of 1490                                                            
 c/o Epiq Corporate Restructuring, LLC                                                                                          
 P.O. Box 4421                                                                                                                  
 Beaverton, OR 97076‐4421                                                                                                                                                
 Name of Debtor:                                                                                                                                                         
 Case Number: 


                                                                                                                               For Court Use Only 
                                                                                                                                
                                                                                                                                
  
  


                                                                                                                                




 Proof of Claim (Official Form 410)                                                                                                                 04/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case.  With the exception of claims 
under 503(b)(9), do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503. 
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any 
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments, 
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available, 
explain in an attachment. 
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both.  18 U.S.C. §§ 152, 157, and 3571. 
Fill in all the information about the claim as of the date the case was filed.  That date is on the notice of bankruptcy (Form 309) that you received. 
Part 1:        Identify the Claim 
1. Who is the current creditor? 
Name of the current creditor (the person or entity to be paid for this claim):    _______________________________________________________________________ 
 
Other names the creditor used with the debtor:  _______________________________________________________________________________________________ 

2.    Has this claim been acquired from someone else?                   □ No   □ Yes.     From whom?  ___________________________________________________________ 
3.    Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)                                          4.  Does this claim amend one already filed? 

Where should notices to the creditor be sent?                                  Where should payments to the creditor be sent?                                 □ No     
                                                                               (if different) 
                                                                                                                                                              □ Yes.     Claim number on court  
__________________________________________________                             ______________________________________________                                 claims register (if known) _______________ 
Name                                                                           Name                                                                                                                
                                                                                                                                                              Filed on _____________________________ 
__________________________________________________                             ______________________________________________                                                              MM    / DD    / YYYY 
Number         Street                                                          Number         Street 
                                                                                
                                                                                                                                                              5.  Do you know if anyone else has filed a 
__________________________________________________                             ______________________________________________ 
                                                                                                                                                              proof of claim for this claim? 
City                                        State                  ZIP Code    City                                        State                  ZIP Code 
                                                                                                                                                              □ No 
Country (if International): _____________________________                      Country (if International): _________________________ 
                                                                                                                                                              □ Yes.   Who made the earlier filing?   
Contact phone:  _____________________________________                          Contact phone:  _________________________________                               
                                                                                                                                                               ____________________________________ 
Contact email:   _____________________________________                         Contact email:   _________________________________ 
Part 2:        Give Information About the Claim as of the Date the Case Was Filed 
6.  Do you have any number you use to                    7.  How much is the claim?                                          8.  What is the basis of the claim? 
   identify the debtor?                                                                                                       
                                                          
□ No                                                     $________________________________________. 
                                                                                                                             Examples:  Goods sold, money loaned, lease, services performed, 
                                                                                                                             personal injury or wrongful death, or credit card.  Attach redacted 
□ Yes.                                                   Does this amount include interest or other 
                                                                                                                             copies of any documents supporting the claim required by Bankruptcy 
Last 4 digits of the debtor’s account or any                                                                                 Rule 3001(c).  Limit disclosing information that is entitled to privacy, 
                                                         charges? 
number you use to identify the debtor:                                                                                       such as health care information. 
                                                         □ No                                                                 
         ____   ____  ____  ___                          □ Yes.   Attach statement itemizing interest, fees,                  
                                                                                                                             _________________________________________________________ 
                                                                  expenses, or other charges required by 
                                                                                                                              
                                                                  Bankruptcy Rule 3001(c)(2)(A). 
                                                                                                                              
9.  Is all or part of the claim secured?
                19-10412-jlg Doc                 142                  10.  Is this claim based on a lease?
                                                            Filed 03/01/19                                 11.  Is this claim subject to a right of setoff?
                                                                                   Entered 03/01/19 23:22:57                  Main Document
□ No                                                                  □ No  Pg 14 of 1490                  □ No 
□ Yes.     The claim is secured by a lien on property.                □ Yes.  Amount necessary to cure  □ Yes.  Identify the property: 
                                                                            any default as of the date of petition.  
Nature of property:                                                                                                        
                                                                                                                           ___________________________________________ 
□   Real estate.  If the claim is secured by the debtor’s principal         $_____________________________ 
residence, file a Mortgage Proof of Claim Attachment (official Form         12.  Is all or part of the claim entitled to priority          A claim may be partly priority and 
410‐A) with this Proof of Claim.                                                    under 11 U.S.C. § 507(a)?                              partly nonpriority.  For example, in 

□ Motor vehicle                                                             □      No 
                                                                                                                                           some categories, the law limits the 
                                                                                                                                           amount entitled to priority. 

□ Other.  Describe: ______________________________________                  □     Yes.  Check one:                                          
                                                                                                                                           Amount entitled to priority  
                                                                             
_______________________________________________________                                                                                     
 

Basis for perfection: _____________________________________ 
                                                                            □     Domestic support obligations (including alimony and      $_____________________ 
                                                                            child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).     
_______________________________________________________                                                                                     
Attach redacted copies of documents, if any, that show evidence of          □     Up to $2,850* of deposits toward purchase, lease, or     $_____________________ 
perfection of security interest (for example, a mortgage, lien,             rental of property or services for personal, family, or         
certificate of title, financing statement, or other document that           household use. 11 U.S.C. § 507(a)(7).                           
shows the lien has been filed or recorded.)                                                                                                 
                                                                            □     Wages, salaries, or commissions (up to $12,850*) 
                                                                                                                                           $_____________________ 
Value of property:                                $_____________________    earned within 180 days before the bankruptcy petition is        
                                                                            filed or the debtor’s business ends, whichever is earlier.      
Amount of the claim that is secured:      $_____________________            11 U.S.C. § 507(a)(4).                                         $_____________________ 
 
Amount of the claim that is unsecured: $_____________________ 
                                                                            □      Taxes or penalties owed to governmental units.           
                                                                                                                                            
                                                                            11 U.S.C. § 507(a)(8).
(The sum of the secured and unsecured amounts should match the                                                                             $_____________________ 
amount in line 7.)                                                          □      Contributions to an employee benefit plan. 11 U.S.C. §   
                                                                             507(a)(5).                                                     
Amount necessary to cure any                                                                                                               $_____________________ 
default as of the date of the petition:    $_____________________           □      Other.  Specify subsection of 11 U.S.C. § 507 (a)(__) 
                                                                              that applies. 
Annual Interest Rate (when case was filed)      ______________%             *   Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or 
                                             □ Fixed    □ Variable          after the date of adjustment. 

13.  Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
□ No 
□ Yes.  Amount that qualifies as an Administrative Expense under 11 U.S.C. § 503(b)(9): $_____________________________ 
Part 3:      Sign Below 
 

The person completing            Check the appropriate box:   
this proof of claim must 
sign and date it.  FRBP 
                                 □  I am the creditor. 
9011(b).                         □   I am the creditor’s attorney or authorized agent.  
                                 □   I am the trustee, or the debtor, or their authorized agent.  Bankruptcy Rule 3004. 
If you file this claim 
electronically, FRBP 
                                 □   I am a guarantor, surety, endorser, or other co‐debtor.  Bankruptcy Rule 3005. 
                                  
5005(a)(2) authorizes            I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim, 
courts to establish local        the creditor gave the debtor credit for any payments received toward the debt. 
rules specifying what a           
signature is.                    I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct. 
                                  
                                 I declare under penalty of perjury that the foregoing is true and correct. 
A person who files a 
fraudulent claim could be         
fined up to $500,000,            Executed on date                        __________________          ____________________________________________________________ 
imprisoned for up to 5                                                       MM /  DD  /  YYYY               Signature 
years, or both. 18 U.S.C.         
§§ 152, 157, and 3571.           Print the name of the person who is completing and signing this claim: 
                                  
                                 Name                ____________________________________________________________________________________________ 
                                                     First name                                   Middle name                  Last name 
                                  
                                 Title               ____________________________________________________________________________________________ 
                                  
                                 Company  ____________________________________________________________________________________________ 
                                                     Identify the corporate servicer as the company if the authorized agent is a servicer. 
                                  
                                 Address  ____________________________________________________________________________________________ 
                                                     Number                         Street 
                                                     
                                                     ____________________________________________________________________________________________ 
                                                     City                                                               State             ZIP Code 
                                  
                                 Contact Phone  _____________________________________         Email  __________________________________________ 
     
19-10412-jlg   Doc 142   Filed 03/01/19 Entered 03/01/19 23:22:57   Main Document
                                      Pg 15 of 1490




                                 EXHIBIT C 
    Instructions         for Proof
                 19-10412-jlg       Docof142
                                          Claim
                                              Filed 03/01/19 Entered 03/01/19 23:22:57                                                 Main Document
    United States Bankruptcy Court                         Pg 16 of 1490
    These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors do not file voluntarily, 
    exceptions to these general rules may apply. You should consider obtaining the advice of an attorney, especially if you are unfamiliar with the 
    bankruptcy process and privacy regulations. 
A person who files a fraudulent claim could be fined up to $500,000 imprisoned for up to 5 years, or both.  18 U.S.C. §§ 152, 157 and 3571
How to fill out this form                                                          Understand the terms used in this form 

       Fill in all of the information about the claim as of the date the          Administrative expense: Generally, an expense that arises after a bankruptcy case is filed in 
        case was filed.                                                            connection with operating, liquidating, or distributing the bankruptcy estate.  11 U.S.C. § 503. 
       Fill in the caption at the top of the form. The full list of debtors is    Claim: A creditor’s right to receive payment for a debt that the debtor owed on the date the 
        provided under the overview section on the Claims Agent’s                  debtor filed for bankruptcy.  11 U.S.C. §101 (5).  A claim may be secured or unsecured. 
        website: http://dm.epiq11.com/Ditech.                                      Creditor: A person, corporation, or other entity to whom a debtor owes a debt that was 
       If the claim has been acquired from someone else, then state               incurred on or before the date the debtor filed for bankruptcy.  11 U.S.C. §101 (10). 
        the identity of the last party who owned the claim or was the              Debtor: A person, corporation, or other entity who is in bankruptcy. Use the debtor’s name 
        holder of the claim and who transferred it to you before the               and case number as shown in the bankruptcy notice you received. 11 U.S.C. § 101 (13). 
        initial claim was filed.                                                   Evidence of perfection: Evidence of perfection of a security interest may include documents 
       Attach any supporting documents to this form.  Attach redacted             showing that a security interest has been filed or recorded, such as a mortgage, lien, certificate 
        copies of any documents that show that the debt exists, a lien             of title, or financing statement. 
        secures the debt, or both. (See the definition of redaction below.)        Information that is entitled to privacy: A Proof of Claim form and any attached documents 
        Also attach redacted copies of any documents that show                     must show only the last 4 digits of any social security number, an individual’s tax identification 
        perfection of any security interest or any assignments or transfers        number, or a financial account number, only the initials of a minor’s name, and only the year 
        of the debt.  In addition to the documents, a summary may be               of any person’s date of birth. If a claim is based on delivering health care goods or services, 
        added.  Federal Rule of Bankruptcy Procedure (called                       limit the disclosure of the goods or services to avoid embarrassment or disclosure of 
        “Bankruptcy Rule”) 3001(c) and (d).                                        confidential health care information. You may later be required to give more information if the 
       Do not attach original documents because attachments may be                trustee or someone else in interest objects to the claim. 
        destroyed after scanning.                                                  Priority claim: A claim within a category of unsecured claims that is entitled to priority under 
       If the claim is based on delivering health care goods or services,         11 U.S.C. §507(a). These claims are paid from the available money or property in a bankruptcy 
        do not disclose confidential health care information.  Leave out           case before other unsecured claims are paid. Common priority unsecured claims include 
        or redact confidential information both in the claim and in the            alimony, child support, taxes, and certain unpaid wages. 
        attached documents.                                                        Proof of claim: A form that shows the amount of debt the debtor owed to a creditor on the 
       A Proof of Claim form and any attached documents must show                 date of the bankruptcy filing. The form must be filed in the district where the case is pending. 
        only the last 4 digits of any social security number, individual’s         Redaction of information: Masking, editing out, or deleting certain information to protect 
        tax identification number, or financial account number, and                privacy. Filers must redact or leave out information entitled to privacy on the Proof of Claim 
        only the year of any person’s date of birth.  See Bankruptcy Rule          form and any attached documents. 
        9037.                                                                      Secured claim under 11 U.S.C. §506(a): A claim backed by a lien on particular property of the 
       For a minor child, fill in only the child’s initials and the full name     debtor. A claim is secured to the extent that a creditor has the right to be paid from the 
        and address of the child’s parent or guardian.  For example,               property before other creditors are paid. The amount of a secured claim usually cannot be 
        write A.B., a minor child (John Doe, parent, 123 Main St, City,            more than the value of the particular property on which the creditor has a lien. Any amount 
                                                                                   owed to a creditor that is more than the value of the property normally may be an unsecured 
        State).  See Bankruptcy Rule 9037. 
                                                                                   claim. But exceptions exist; for example, see 11 U.S.C. § 1322(b) and the final sentence of 
Confirmation that the claim has been filed                                         1325(a).  
To receive confirmation that the claim has been filed, either enclose a            Examples of liens on property include a mortgage on real estate or a security interest in a car. 
stamped self‐addressed envelope and a copy of this form or you may                 A lien may be voluntarily granted by a debtor or may be obtained through a court proceeding. 
access the Claims Agent’s website (http://dm.epiq11.com/Ditech) to                 In some states, a court judgment may be a lien. 
view your filed form under “Claims.”                                               Setoff: Occurs when a creditor pays itself with money belonging to the debtor that it is 
                                                                                   holding, or by canceling a debt it owes to the debtor. 
Where to Send Proof of Claim Form 
First‐Class Mail:                                                                  Uniform claim identifier: An optional 24‐character identifier that some creditors use to 
                                                                                   facilitate electronic payment. 
Ditech Holding Corporation Claims Processing Center 
                                                                                   Unsecured claim: A claim that does not meet the requirements of a secured claim.  A claim 
c/o Epiq Corporate Restructuring, LLC                                              may be unsecured in part to the extent that the amount of the claim is more than the value of 
PO Box 4421                                                                        the property on which a creditor has a lien. 
Beaverton, OR 97076‐4421 
                                                                                   Offers to purchase a claim 
 
Hand Delivery or Overnight Mail:                                                   Certain entities purchase claims for an amount that is less than the face value of the claims. 
Ditech Holding Corporation Claims Processing Center                                These entities may contact creditors offering to purchase their claims. Some written 
                                                                                   communications from these entities may easily be confused with official court documentation 
c/o Epiq Corporate Restructuring, LLC 
                                                                                   or communications from the debtor. These entities do not represent the bankruptcy court, the 
10300 SW Allen Blvd.                                                               bankruptcy trustee, or the debtor. A creditor has no obligation to sell its claim. However, if a 
Beaverton, OR 97005                                                                creditor decides to sell its claim, any transfer of that claim is subject to Bankruptcy Rule 
                                                                                   3001(e), any provisions of the Bankruptcy Code (11 U.S.C. § 101 et seq.) that apply, and any 
                                                                                   orders of the bankruptcy court that apply. 

     



    Do not file these instructions with your form. 
19-10412-jlg   Doc 142   Filed 03/01/19 Entered 03/01/19 23:22:57   Main Document
                                      Pg 17 of 1490




                                 EXHIBIT D 
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                    Pg 18 of 1490
Claim Name                              Address Information
BARCLAYS BANK PLC                       ATTN: ELLEN KIERNAN BARCLAYS BANK PLC - MORTGAGE FINANCE 745 SEVENTH AVENUE,
                                        4TH FLOOR NEW YORK NY 10019
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION P.O. BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE -MO            P.O. BOX 219236 KANSAS CITY MO 64141-9236
OFFICE OF THE UNITED STATES TRUSTEE     LINDA RIFFKIN, GREG M ZIPES, BENJAMIN J. HIGGINS & WILLIAM K. HARRINGTON U.S.
                                        FEDERAL OFFICE BUILDING 201 VARICK STREET, SUITE 1006 NEW YORK NY 10014
OPERATIONAL EXCELLENCE                  ATTN.: TONY GALLUZZO 19712 MACARTHUR BLVD SUITE 110 IRVINE CA 92612
SECURITIES AND EXCHANGE COMMISSION      SEC HEADQUARTERS 100 F STREET, NE WASHINGTON DC 20549
UNITED STATES ATTORNEYS OFFICE          FOR THE SOUTHERN DIST OF NY 86 CHAMBERS ST 3RD FLOOR NEW YORK NY 10007
US BANK - USA                           ATTN: DYNELL HEIN US BANKCORP CENTER MINNEAPOLIS MN 55402
US BANK TRUST - USA                     ATTN: DYNELL HEIN US BANKCORP CENTER MINNEAPOLIS MN 55402
US REAL ESTATE SERVICES INC.            BECCA NOTTBERG 25520 COMMERCE CENTRE DR.; 1ST FLOOR LAKE FOREST CA 92630
WILMINGTON SAVINGS FUND SOCIETY, FSB    ATTN: CORPORATE TRUST, WALTER INVESTMENT 500 DELAWARE AVENUE WILMINGTON DE
                                        19801




                                 Total Creditor count 11




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
         19-10412-jlg    Doc 142   Filed 03/01/19 Entered 03/01/19 23:22:57   Main Document
                                                Pg 19 of 1490
DIT POCBARDATE 2-25-19

NEWCOURSE COMMUNICATIONS INC
ATTN.: VALERIE GRIFFIN
5010 LINBAR DR STE 100
NASHVILLE, TN 37211
19-10412-jlg   Doc 142   Filed 03/01/19 Entered 03/01/19 23:22:57   Main Document
                                      Pg 20 of 1490




                                 EXHIBIT E 
  19-10412-jlg   Doc 142    Filed 03/01/19 Entered 03/01/19 23:22:57      Main Document
                                         Pg 21 of 1490


EMAIL
ACCOUNTING@PADGETTLAW.NET
ALLEN.ILLGEN@ASSURANT.COM
ARCOLLECTIONS@RASFLAW.COM
BANKRUPTCYNOTICESCHR@SEC.GOV
bhugon@mckoolsmith.com
brian.resnick@davispolk.com; michelle.mcgreal@davispolk.com
brosenblum@jonesday.com
CAROLINE.WATKINS@EVERBANK.COM
DALLAS.BANKRUPTCY@PUBLICANS.COM
daniel.blanks@nelsonmullins.com
DARLENE.LEDET@BKFS.COM
das@sewkis.com; ashmead@sewkis.com; silversteina@sewkis.com; alves@sewkis.com
DAWNRW@FIVEONLINE.COM
DEBBIE_LASTORIA@NWTC.COM
ditech.service@davispolk.com
DLAWLER@QUATTRODIRECT.COM
drosner@goulstonstorrs.com
dshamah@omm.com
GBRAY@MILBANK.COM
GLENN.SIEGEL@MORGANLEWIS.COM; CHARLIE.LIU@MORGANLEWIS.COM
GLEWIS@WSFSBANK.COM
GREG.ZIPES@USDOJ.GOV
GREGORY.PESCE@KIRKLAND.COM
GREGORY.SHARP@SAFEGUARDPROPERTIES.COM
HOLLY.MONDAY@WELLSFARGO.COM
JANETT.PARSONS@WELLSFARGO.COM
JANINE.DURHAM@COGNIZANT.COM
jarnold@aldridgepite.com
JAY.JONES@PHELANHALLINAN.COM
jboelter@sidley.com; bnagin@sidley.com; cegleson@sidley.com; cpersons@sidley.com
JCRANE@RASCRANE.COM
JOE.GREVE@SVCLNK.COM
JOHN.COPPA@ELLIEMAE.COM
john.rosenthal@morganlewis.com
jtaylor@omm.com
JTAYLOR@OMM.COM
karen.gelernt@alston.com; ronald.klein@alston.com
kathleen.l.padilla@bankofamerica.com
KATHLEEN.SIDOR@BNYMELLON.COM
Kenton_Hambrick@freddiemac.com
KIRK.FAUSTMAN@PEGA.COM
  19-10412-jlg   Doc 142   Filed 03/01/19 Entered 03/01/19 23:22:57    Main Document
                                        Pg 22 of 1490


KIRK.LARSON1@USBANK.COM
linda.erkkila@safeguardproperties.com
LINNIE.HAYES@TEXASCAPITALBANK.COM
LISA.V.MULRAIN@HUD.GOV
LLEE@KMLLAWGROUP.COM
lmbkr@pbfcm.com
LONA.J.GRUEBELE@VERIZON.COM
LORI.BARTON@LOCKELORD.COM
MARGARET.DELLAFERA@CREDIT-SUISSE.COM
MARK.E.DEFABIO@WELLSFARGO.COM
MARK.MCDERMOTT@SKADDEN.COM
mark.mcdermott@skadden.com; sarah.ward@skadden.com; melissa.tiarks@skadden.com;
evan.hill@skadden.com; bryan.kotliar@skadden.com
MEGAN.KANE@CREDIT-SUISSE.COM
MELISSA.TIARKS@SKADDEN.COM
meltzere@pepperlaw.com
MICHAEL.ALLGOOD@MCCALLA.COM
MICHAEL.SCHMIDT@INSIGHT.COM
MICHELLE.GRIFFITH@ASSURANT.COM
mlinder@sidley.com
MMALONEY@KSLAW.COM
MMANSFIELD@MILBANK.COM
PATRICK.NASH@KIRKLAND.COM
PMOAK@MCKOOLSMITH.COM
pmoak@mckoolsmith.com
PRASHANT1.P@TCS.COM
R.Schaefer@bhpp.com
rachel.mauceri@morganlewis.com; kurt.rademacher@morganlewis.com
ROBERT.BLACKBURN@CITI.COM
ROCK.PRIMAS@ISGNSOLUTIONS.COM
RUPA@REANCLOUD.COM
sanantonio.bankruptcy@publicans.com
SARAH.WARD@SKADDEN.COM
SBORISKIN@RASBORISKIN.COM
SBWOLFE@WOLFEWYMAN.COM
SDAVIDSON@KSLAW.COM
SLIEBERMAN@PRYORCASHMAN.COM; PSIBLEY@PRYORCASHMAN.COM;
MSILVERMAN@PRYORCASHMAN.COM
swarren@omm.com
SWARREN@OMM.COM; dpatrick@omm.com
TBLAUVELT@CORELOGIC.COM
TEDDI.HORAN@INDECOMM.NET
 19-10412-jlg   Doc 142   Filed 03/01/19 Entered 03/01/19 23:22:57   Main Document
                                       Pg 23 of 1490


THART@NCPSOLUTIONS.COM
TIMOTHY.MCGRAW@LEVEL3.COM
tklestadt@klestadt.com
TLEDAY@MVBALAW.COM
VALERIE.GRIFFIN@NEWCOURSECC.COM
19-10412-jlg   Doc 142   Filed 03/01/19 Entered 03/01/19 23:22:57   Main Document
                                      Pg 24 of 1490




                                  EXHIBIT F 
                                           Ditech Holding Corporation
            19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                     Pg 25 of 1490
Claim Name                              Address Information
ANDERSON COUNTY                         P. O. BOX 1269 ROUND ROCK TX 78680-1269
BASTROP COUNTY                          P. O. BOX 1269 ROUND ROCK TX 78680-1269
BELL CAD                                P. O. BOX 1269 ROUND ROCK TX 78680-1269
BOWIE CAD                               P. O. BOX 1269 ROUND ROCK TX 78680-1269
BRAZOS COUNTY                           P. O. BOX 1269 ROUND ROCK TX 78680-1269
CHEROKEE CAD                            P. O. BOX 1269 ROUND ROCK TX 78680-1269
CHEROKEE COUNTY                         P. O. BOX 1269 ROUND ROCK TX 78680-1269
COMAL COUNTY                            P. O. BOX 1269 ROUND ROCK TX 78680-1269
CONSUMER CREDIT COUNSELING SERVICE OF   1655 GRANT ST. CONCORD CA 94520
SF
CORYELL COUNTY                          P. O. BOX 1269 ROUND ROCK TX 78680-1269
DENTON COUNTY                           P. O. BOX 1269 ROUND ROCK TX 78680-1269
FITZPATRICK, TRACEE                     9066 E ENCANTO ST MESA AZ 85207
LABATE, TODD                            2872 ARBELLA LANE THOUSAND OAKS CA 91362
LUBBOCK CENTRAL APPRAISAL DISTRICT      ATTN LAURA J MONROE PO BOX 817 LUBBOCK TX 79408
LYONS, SARAH ANNE                       246 POLAND CR RD POLAND ME 04274
MISSISSIPPI DEPARTMENT OF REVENUE       ATTN BANKRUPTCY SECTION PO BOX 22808 JACKSON MS 39225
PHILADELPHIA GAS WORKS                  ATTN BANKRUPTCY DEPT 800 W MONTGOMERY AVE, 3RD FL PHILADELPHIA PA 19122
PROVENTURE CONSULTING, INC.             2522 CHAMBERS ROAD SUITE 201 TUSTIN CA 92780




                               Total Creditor count 18




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                      Pg 26 of 1490
Claim Name                               Address Information
1 CALL PLUMBING & CONSTRUCTION           HYDRA PLUMBING & MECHANICAL P.O. BOX 1364 LAS CRUCES NM 88004
1 DAY ROOF & HOME SERV                   5355 DONEHOO CT ALPHARETTA GA 30005
1 NORTHWEST, INC.                        LEONARD SHREEVE 1 NORTHWEST MOBILE HOME SERVICE INC 3879 CROSS ST EUGENE OR
                                         97402
1 SOURCE ROOFING LLC                     8000 MADISON BLVD STE102 MADISON AL 35758
1 STOP PUBLIC ADJ SVR                    2750 N 29TH AV 114F HOLLYWOOD FL 33020
1 STOP RESTORATION LLC                   11043 GENE MCDONALD RD. TICKFAW LA 70466
1 VALUATIONS                             1650 OAKWOOD DR MONUMENT CO 80132
1-2-3 FLOORING & DENEA                   & DANIEL DOUGHERTY PO BOX 4254 MOORESVILLE NC 28117
1-800 BOARD UP                           301 N. WOODBURY ST. SOUTH ELGIN IL 60177
1-800 WATER DAMAGE OF OKLAHOMA CITY      OXY-DRY LLC 7043 HIGHWATER CIRCLE, SUITE D EDMOND OK 73034
1075 CONCOURSE TENANTS CORP              210 E 23RD ST FL 5 NEW YORK NY 10010
11 WOOLEYS LANE HOUSING CO               PO BOX 458 EMERSON NJ 07630
12 STONES ENTERPRISES, LLC               1018 FAIRWAY DRIVE LA PORTE TX 77571
1209 VILLAGE WALK TRUST, LLC, ET AL.     STEVE LOIZZI HOA LAWYER'S GROUP 9500 W. FLAMINGO ROAD LAS VEGAS NV 89147
123 EXTERIORS INC                        2777 FINLEY RD STE 16 DOWNERS GROVE IL 60515
123 EXTERIORS INC                        2240 S BRENTWOOD BLVD BRENTWOOD MO 60532
123 EXTERIORS INC.                       2428 N GRANDVIEW BLVD A WAUKESHA WI 53188
123 REMODELING AND ROOFING LLC           209 E WILSON AVE SHERMAN TX 75090
125 BRONX RIVER ROAD TENANTS CORP        C/O HUDSONCREST PROPERTIES INC. 5683 RIVERDALE AVE STE 203 BRONX NY 10471
130 SLADE AVENUE CONDOMINIUM ASSOC INC   11433 CRONRIDGE DR OWINGS MILL MD 21117
1337 N ASHLAND AVE CONDOS                1337 N ASHLAND AVE BLDG CHICAGO IL 60622
154 HOMEOWNERS ASSOCIATION               P.O. BOX 11677 CLAYTON MO 63108
165-20 HIGHLAND OWNERS CORP              6080 JERICHO TURNPIKE COMMACK NY 11725
177 LAKE ESTATES HOME OWNERS             PO BOX 616 MONTGOMERY TX 77356
ASSOCIATION
1800PLUMBER OF PEARLAND                  PO BOX 3251 PEARLAND TX 77588
1820 JAMES AVENUE INC A CONDO            PO BOX 402336 MIAMI BEACH FL 33140-0336
1944 RICE STREET LLC                     ATTN ACCOUNTS RECEIVABLE 7101 W 78TH ST STE 100 MINNEAPOLIS MN 55439
1ONESTOP REAL ESTATE                     BRENNA DENICE MCKEETHEN 7707 CHASE ST MERRILLVILLE IN 46410
1ST ADVANTAGE SETTLEMENT SERVICES, INC. 6375 MERCURY DRIVE SUITE 102 MECHANICSBURG PA 17050
1ST CALL EXTERIORS &                     CONSTRUCTION 4725TOWN CENTER DR STE D COLORADO SPRINGS CO 80916
1ST CALL EXTERIORS & CONSTRUCTION        ECONOMY ROOFING & EXTERIORS LLC 4725 TOWN CENTER DRIVE, SUITE D COLORADO
                                         SPRINGS CO 80916
1ST CALL RESTORATION                     BRANT RAY HOMES P.O. BOX 805 RICHMOND KY 40476
1ST CAPITAL INS                          2515 N ST RD 7 UNIT 213 MARGATE FL 33063
1ST CAPITAL INSURANCE                    1067 CLIFFWOOD DR MT PLEASANT SC 29464
1ST CHOICE CONSTRUCTION                  PO BOX 437 NORTH VERNON IN 47265
1ST CHOICE CONSTRUCTION                  1004 FOX CHASE INDUSTRIAL DR. ARNOLD MO 63010
1ST CHOICE ELECTRICAL SOLUTIONS LLC      ALFRED RICK MADRIGAL II 2765 WEST ARCHER PLACE DENVER CO 80219
1ST CHOICE REAL ESTATE                   TOM GALVIN 1530 METROPOLITAN BLVD TALLAHASSEE FL 32308
1ST CHOICE RESTORATION, INC.             6250 W CLEARWATER AVENUE, SUITE 201 KENNEWICK WA 99336
1ST CHOICE ROOFING & EXTERIORS           1235 YORK ST DENVER CO 50206
1ST CLASS CONSTRCUTION, LLC              105 CUTLIFF LANE ANDERSON SC 29625
1ST CLASS INS SRVCS                      407 HWY 17-92 W HAINES CITY FL 33844
1ST CLASS REALTY                         ATTN: TAMI HINSON 202 W. LAKEWAY RD SUITE A GILLETTE WY 82718
1ST CLASS REALTY                         CAPITAL DEVELOPMENT GROUP, INC 202 W. LAKEWAY RD., SUITE A GILLETTE WY 82718
1ST CLASS REALTY-PA                      POCONOS REAL ESTATE 98 FOREST DRIVE LORDS VALLEY PA 18428
1ST CLASS ROOFING INC.                   1815 THORNHILL ROAD SUITE 410 AUBURNDALE FL 33823
1ST CLASS ROOFS                          11386 PEAR RIDGE DRIVE FRISCO TX 75035


Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                      Pg 27 of 1490
Claim Name                               Address Information
1ST COLORADO ROOFING                     ROBERT DALLAS GREEN ROBERT DALLAS GREEN 5815 WEST 6TH AVE LAKEWOOD CO 80214
1ST HOME IMPROVEMENT                     9125 GRAPE VIEW BLVD WEST PALM BEACH FL 33412
1ST NATIONAL CONSTRUCTION                711 FORREST ST APT 17 CONSHOHOCKEN PA 19428
1ST NATIONAL ROOFING LLC                 5425 JEKYLL RD CUMMING GA 30040
1ST PRIORITY ROOFING                     7208 S TUCSON WAY, SUITE 195 CENTENNIAL CO 80112
1ST RANKED CONTRS INC                    10158 STHENGE CIR APT805 BOYNTON BEACH FL 33437
1ST REALTY GROUP                         REO ASSET SERVICES, LLC 7345 S DURANGO DR, SUITE B107-273 LAS VEGAS NV 89113
1ST REALTY GROUP                         ATTN: MARY GREENSPAN 9717 ALMENIA ST LAS VEGAS NV 89178
1ST RESPONDERS 24 7 PROP                 2367 SCOTT CT ROUND LAKE BEACH IL 60073
1ST RESPONSE ROOFING                     159 NC 56 HWY E LOUISBURG NC 27549
1ST SOUTHERN INS                         SERVICES INC PO BOX 770 ELBERTON GA 30635
2 BY FOUR HOME PRO                       1135 HORIZON DR LONG POND PA 18334
2016 MAIN OWNERS ASSOCIATION             2016 MAIN STREET HOUSTON TX 77002
2051-61 EAST 72ND ST CONDOMINIUM ASSOC   PO BOX 497723 CHICAGO IL 60649
212 DEGREES REALTY, LLC                  9701 APOLLO DRIVE, SUITE 301 UPPER MARLBORO MD 20774
212 DEGREES REALTY, LLC                  ATTN: MELANIE GAMBLE 9701 APOLLO DRIVE, SUITE 301 UPPER MARLBORO MD 20774
21ST CENTURY HOMEOWNERS                  P O BOX 414356 BOSTON MA 02241
21ST CENTURY INS                         P O BOX 414356 BOSTON MA 02241
21ST MORTGAGE CORPORATION                620 MARKET ST ONE CENTRE SQ KNOXVILLE TN 37902
22 HOLLYWOOD STREET CONDOMINIUM TRUST    4 DECATUR STREET 1 WORCESTER MA 01610
222 SEVENTH STREET CONDOMINIUM           ONE DUPONT STREET, SUITE 200 PLAINVIEW NY 11803
2290 DESERT INN TRUST                    BRADLEY D. BACE, ESQ. NOGGLE LAW PLLC 376 E WARM SPRINGS RD #140 LAS VEGAS NV
                                         89119
235 INS                                  800 W DIVERSEY PKWY CHICAGO IL 60614
24 HOUR PLUMBING AND SEWER CLEANING      609 MILLER AVE FREEPORT NY 11520
INC.
24 HOURS SERVICE & REPAIRS, INC          541 E. 39TH ST. HIALEAH FL 33013
24-7 FLOOD & FIRE                        3414 A STREET SE STE 104 AUBURN WA 98002
24/7 ALL SERVICES, LLC                   6975 LAKESHORE DRIVE GULF SHORES AL 36542
24RESTECH LLC                            3107 106TH ST S STE 101 LAKEWOOD WA 98499
25 CHANNEL CENTER CONDOMINIUM TRUST      25 CHANNEL CENTER BOSTON MA 02210
254 CHICAGO CONDO ASSOC                  254 W CHICAGO AVENUE OAK PARK IL 60302
26-28 MILL ST REAR                       RICHARD GUERTIN, ESQ., CORP. COUNSEL OFFICE OF CORPORATION COUNSEL 16 JAMES
                                         STREET CITY OF MIDDLETOWN MIDDLETOWN NY 10940
2630 KINGSBRIDGE TERRACE OWNERS INC      200 CENTRAL PARK AVE HARTSDALE NY 10530
2800 SE DUNE DRIVE CONDO ASSOC., INC.    2800 SE DUNE DRIVE STUART FL 34996
2865 LINCOLN PARK HOMEOWNERS             545 CHESTNUT AVE LONG BEACH CA 90802
ASSOCIATION
2ND OPINION PUB INS ADJ                  613 SELKIRK DR WINTER PARK FL 32792
2ND PARISH CLERK OF COURT                200 DERBIGNY STREET, SUITE 5200 GRETNA LA 70053
2NSYSTEMS LLC                            2448 WATER STREET VICTORIA MN 55386
2RH CONSTRUCTION                         RAFAEL FROTA ALVAREZ 90 SW 3RD ST 1615 MIAMI FL 33130
3 COAST PLUMBING                         4014 CLAYTON GATE DR HOUSTON TX 77082
3 KINGS CONTRACTING                      200 RANCHO VISTA CT ALEDO TX 76008
3 KINGS ROOFING LLC                      1241PROSPER COMONSSTE111 PROSPER TX 75078
3 KINGS ROOFING LLC                      DUSTIN CATES 1241 PROSPER COMMONS STE 111 PROSPER TX 75078
3-CS CONTRACTING & MGMT. CO. L.L.C.      864 FAYETTE ST 3 MILLER IN 46403
3/69 OWNERS CORP                         415 MADISON AVE C/O GUMLEY HAFT NEW YORK NY 10017
300 LYNN SHORE DRIVE CONDO TRUST         18 CROWNSHIELD ST PEABODY MA 01960
301 GRANITE & MARBLE INC                 3800 N. WASHINGTON BLVD SARASOTA FL 34234


Epiq Corporate Restructuring, LLC                                                                     Page 2 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                    Pg 28 of 1490
Claim Name                             Address Information
309 PERKINS INS AGENCY                 PO BOX 136 PERKINS OK 74059
33 FRANKLIN ST LLC                     11 BUTTERNUT RIDGE RD OXFORD CT 06478
33 WEST ONTARIO CONDO ASSN             PO BOX 65345 PHOENIX AZ 85082-5345
3303 GROVE STREET CONDOMINIUM          C/O VISTA PROPERTY MANAGEMENT 138 W HOME AVENUE VILLA PARK IL 60181
3321 PELHAM BAY OWNERS CORP            2 HAMILTON AVE RM 217 NEW ROCHELLE NY 10801
3322 SOUTH MEMORIAL PARKWAY, LLC       3322 SOUTH MEMORIAL PARKWAY SUITE 219 HUNTSVILLE AL 35801
341 EAST LLC                           JAY ALLEN P. O. BOX 55 THORNWOOD NY 10594
360 BUILDERS LLC                       3921 ASHFORD ST WHITE LAKE MI 48383
360 CONTRACTORS, LLC                   CHEGAN MCZEAL 1701 FIELDSTONE CT ARLINGTON TX 76018
360 INNOVATIONS                        DONOVAN CLARK 1228 W SCYENE ROAD 105 MESQUITE TX 75149
360 INNOVATIONS                        3625 PARADER CT DALLAS TX 75228
360 INSURANCE COMPANY                  P O BOX 1348 LARAMIE WY 82073
360 PROJECT DEVELOPMENT                5151 ISLAND DR STONE MOUNTAIN GA 30087
360 REALTY                             ATTN: TRACEY SHROUDER 111 WILSON STREET GREENSBORO NC 27401
360 REALTY LLC                         111 WILSON STREET GREENSBORO NC 27401
3616 HENRY HUDSON PKWY OWNERS          5683 RIVERDALE AVE STE 203 RIVERDALE NY 10471
388 BRUNSWICK, LLC                     GARY C. ZEITZ; ROBIN LONDON-ZEITZ AMBER J. MONROE; GARY C. ZEITZ, L.L.C. 1101
                                       LAUREL OAK ROAD, SUITE 170 VOORHEES NJ 08043
3B ROOFING                             SHANE PAUL STEPHENS SERVICE INC SHANE PAUL STEPHENS SERVICE INC P.O. BOX 964
                                       BURLESON TX 76097
3BRIDGESOLUTIONS, LLC                  ATTN: GENERAL COUNSEL 920 2ND AVENUE SOUTH SUITE 650 MINNEAPOLIS MN 55402
3D CONSTRUCTION LLC                    333 GENOMA DR CINCINNATI OH 45215
3D FAMILY LTD. DONALD H. GEN. PTR      1441 COIT RD SUITE D PLANO TX 75075-7768
3D UNLIMITED ROOFING                   4869 COLCHESTER COURT ATLANTA GA 30339
3JM EXTERIORS INC.                     8102 LEMONT RD 1000 WOODRIDGE IL 60517
3RD COAST CONTRACTING                  10443 CLEARWOOD CROSSING HOUSTON TX 77075
3RD COAST FLOORS LLC                   830 W. PLANTATION CLUTE TX 77531
3RD GENERATION DESIGN &                CONSTRUCTION LLC 6018 NASSAU ROAD PHILADELPHIA PA 19151
4 ELEMENTS RESTORATION                 LLC 16 TOWN LINE RD UNIT F WOLCOTT CT 06716
4 LIFE BUILDERS                        2306 99TH ST E INVER GROVE HTS MN 55077
4 LOVE BUILDERS LLC                    297 JOY HAVEN DRIVE SEBASTIAN FL 32958
4 ROOFERS INC                          1710 NW 51 ST MIAMI FL 33142
408 ST. JOHNS CORP.                    408 ST. JOHNS PLACE BROOKLYN NY 11238
4101-07 IOWA CONDO ASSOC               C/O THE MANAGEMENT INC 2130 W BELMONT AVE CHICAGO IL 60618
430-50 SHORE ROAD CORPORATION          450 SHORE ROAD, SUITE 1G LONG BEACH NY 11561
4317 HARTFORD ASSOCIATION INC          12700 PARK CENTRAL DR SUITE 600 DALLAS TX 75251
4M CONSTRUCTION INC                    3107 GLOXINIA DR BILLINGS MT 59102
4SIGHT NEIGHBORHOOD MANAGEMENT         THE 4CSONS GROUP LLC 8765 STOCKARD DR STE 104 FRISCO TX 75034
4TH DIMCONC&D ZUCCARELLI               FOR EST OF M KORNOWSKI 1300S POTOMAC ST STE 126 AURORA CO 80012
4TH DIMENSION CONCEPTS                 &CRISTINA&MARY SANDOVAL 1730 ABILENE ST AURORA CO 80012
4TH DIMENSION CONCEPTS, LLC            1730 S. ABILENE STREET, SUITE 204 AURORA CO 80012
5 EAST NORRITON TOWNSHIP               2501 STANBRIDGE ST. EAST NORRITON PA 19401
5 MILE WEST IRRIGATION ASSOCIATION     4411 SOUTH MUSTANG DRIVE BOISE ID 83709
5 STAR HANDYMAN SERVICES               LLC 107 LAUREL CREST CIRCLE VALRICO FL 33594
5 STAR HOME IMPROVEMENT INC.           1350 WEST 8TH STREET LOVELAND CO 80537
5 STAR MAINTENANCE                     880 S BON AIRE AVE TIFFIN OH 44883
5 STAR PAINTING &                      REMODELING 21010 WESTERN VALLEY DR KATY TX 77449
5 STAR PERFORMANCE &                   BILL & GINA NIECE PO BOX 292964 SACRAMENTO CA 95829
5 STAR RESTORATION                     111 BUCK RD HUNTINGDON VALLEY PA 19006



Epiq Corporate Restructuring, LLC                                                                      Page 3 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                     Pg 29 of 1490
Claim Name                              Address Information
5 STAR ROOFING                          429 MAIN ST, PO BOX 605 WELLSVILLE KS 66092
50 E BELLEVUE CONDO ASSOCIATION         50 E BELLEVUE CHICAGO IL 60611
50 FLOOR, INC                           4701 GRANITE DR. TUCKER GA 30084
5017-19 S. PRAIRIE CONDO ASSOC.         5019 S. PRAIRIE CHICAGO IL 60615
504 CONTRACTORS LLC                     PO BOX 6702 METAIRIE LA 70009
509 PROPERTIES LLC                      3617 EAST 23RD AVE SPOKANE WA 99223
519 S MAPLEWOOD CONDO ASSOC             519 S MAPLEWOOD 4N CHICAGO IL 60612
5445 INDIAN CEDAR DR. TRUST, ET AL.     MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                        89074
599 EAST 7TH STREET OWNERS CORP         600 MAMARONECK AVE 5TH FLOOR HARRISON NY 10528
5BLUE BUILDINGS USA OF SOUTH FLORIDA    7INSTRUO LLC 18510 SW 91ST AVE CUTLER BAY FL 33157
5JOHNSON ADN JOHNSON PLLC               1407 UNION AVENUE STE 1002 MEMPHIS TN 38104
5M CONTRACTING SYSREMS                  3010 LAKESIDE DR SANGER TX 76266
5M CONTRACTING SYSTEMS                  CHARLES REESE MCCOLLOM 3010 LAKESIDE DRIVE SANGER TX 76266
701 FORUM SQUARE COA                    3901 TRIUMVERA DRIVE GLENVIEW IL 60025
71 FOUNTAIN TERRACE CONDOMINIUM ASSOC   71 STRAWBERRY HILL AVENUE UNIT 112 STAMFORD CT 06902
718 INS AGENCY                          140-B WASHINGTON AVE CEDARHURST NY 11516
7655 SOUTH BRAESWOOD HOA                1776 WOODSTEAD COURT STE 103 THE WOODLANDS TX 77380
7963 LAURENA AVE TRUST                  GLEN J. HARPER 3005 WEST HORIZON RIDGE PARKWAY SUITE 241 HENDERSON NV 89052
8-12 ROGER STREET COA                   41 HIDDEN VALLEY RD GROTON MA 01450
84 TRAIN STREET CONDO ASSOCIATION       84 TRAIN STREET, UNIT 3 DORCHESTER MA 02122
870 RIVERSIDE DRIVE HDFC                850 BRONX RIVER RD YONKERS NY 10708
877QUICDRY                              NTC RESTORATION UNLIMITED, LLC 1309 ILLINOIS ST. SOUTH HOUSTON TX 77587
91 WAY ENTERPRISES LLC                  4909 SW 91ST DRIVE GAINESVILLE FL 32608
911 CONSTRUCTION LLC                    10730 NW 53RD ST SUNRISE FL 33351
911 RESTORATION LLC                     101 FIRST CHOICE DR STED MADISON MS 39110
911 RESTORATION OF                      SAN ANTONIO 4017 NACO PERRIN BLVD SAN ANTONIO TX 78217
911 RESTORATION SERVICES                2665 4TH AVE STE 21 ANOKA MN 55303
918 CONSTRUCTION LLC                    15115 S 76TH E AVE BIXBY OK 74008
952 BUFFALO RIVER LLC                   BRANDON L. PHILLIPS A BETTER LEGAL PRACTICE 1455 E. TROPICANA AVENUE, SUITE
                                        750 LAS VEGAS NV 89119
970 SERVICES                            970 ROOFING PO BOX 271661 FORT COLLINS CO 80527
A & A APPRAISAL NETWORK LLC             110 WINDEMERE DRIVE HODGES SC 29653
A & A MOBILE HOME TRANSPORT INC         10651 JACKSBORO HWY FORT WORTH TX 76135
A & A PROPERTY                          RESTORATION LLC 7887 FULLER RD STE 115 EDEN PRAIRIE MN 55344
A & A ROOFING COMPANY                   1600 TENNESSEE AVE LYNN HAVEN FL 32444
A & A UNDERWRITERS                      8778 SW 8TH ST MIAMI FL 33174
A & B INS                               2153 BLANDING BLVD JACKSONVILLE FL 32210
A & B INS                               108 CENTRAL DRIVE BRANDON FL 33510
A & D INSURANCE GROUP                   5360 WEST 12TH AVENUE HIALEAH FL 33012
A & H PUBLIC ADJUSTERS                  3105 NW10TH AVE STE400B3 DORAL FL 33172
A & I CORPORATION                       1004 8TH AVE NORTH MYRTLE BEACH SC 29577
A & J CONSTRUCTION                      4912 HARBOR LIGHT DR DICKINSON TX 77539
A & J GENERAL CONTRACTORS CORP          4337 E 11 AVE HIALEAH FL 33013
A & J ROOFING                           4337 E 11 AVE HIALEAH FL 33013
A & J ROOFING                           ALFRED R MAESTAS 146 29 RD GRAND JUNCTION CO 81503
A & K CONSTRUCTION LLC                  8254 WATER PARK HOLLAND OH 43528
A & L LLC                               PO BOX 32111 BALTIMORE MD 21282-2111
A & L ROOFING                           ARTHUR LOHRENGEL 2803 E. KELLOGG DRIVE WICHITA KS 67211



Epiq Corporate Restructuring, LLC                                                                      Page 4 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                   Pg 30 of 1490
Claim Name                            Address Information
A & M ROOFING AND REMODELING          MARTIN RIVAS 345 LAURELWOOD SAN ANTONIO TX 78213
A & M ROOFING LLC                     6905 W 28TH ST GREELEY CO 80634
A & O CONSTRUCTION INC                STEVEN ALVARADO 4512 CHESNEY RIDGE DRIVE AUSTIN TX 78749
A & R GODDARD CORP                    3 BOW ST NORTH READING MA 01864
A & R HANDYMAN                        2884 BROADWAY STREET SANLEON TX 77539
A & S INSURANCE                       660 LEWIS STREET ENGLEWOOD FL 34223
A & T ELFONT                          GROUND RENT 4739 RAYFORE DRIVE COMMERCE TOWNSHIP MI 48382
A & Z INSURANCE                       310 ROEBLING STT BROOKLYN NY 11211
A 1 INSURANCE                         P O BOX 310665 NEWINGTON CT 06131
A 1 STOP INS AGENCY                   814 PONCE DE LEON 315 CORAL GABLES FL 33134
A ACCREDITED INS AGENCY               334 E FARRELL RD A&B LAFAYETTE LA 70508
A ACTION AMERICAN                     1106 HARRISON AVE STE D PANAMA CITY FL 32401
A AGATE AVE LLC                       ZACHARY P. TAKOS, ESQ. TAKOS LAW GROUP, LTD. 1980 FESTIVAL PLAZA DRIVE, SUITE
                                      300 LAS VEGAS NV 89135
A ALL FLORIDA INC                     112 DEBARRY AVE ORANGE PARK FL 32073
A AMERICAN ADVANTAGE INC              4101 DAYTON BLVD STE 101 CHATTANOOGA TN 37415
A AMERICAN SEPTIC & PLUMBING, INC.    12555 BISCAYNE BLVD 970 NORTH MIAMI FL 33181
A AND A                               828 WEST PINE ST MOUNT AIRY NC 27030
A AND A INS AGENCY                    9777 W SAMPLE RD CORAL SPRINGS FL 33065
A AND A INSURANCE LLC                 1525 SAM RITTENBERG BLVD CHARLESTON SC 29407
A AND H INSURANCE INC                 3301 S VIRGINIA ST RENO NV 89502
A AND J ROOFING                       329 MASTERS RD PALM SPRINGS FL 33461
A AND S CONSTRUCTION LLC              MARTIN & DEBRA RAMIREZ 4400A AMBASSADOR CAFFERY LAFAYETTE LA 70508
A AND S INS AGENCY                    511 ORANGE ST NEW HAVEN CT 06511
A B C PROPERTIES                      ATTN: BERNICE STUMP 5991 TURNKEY RD. N.E. MOSES LAKE WA 98837
A BETTER WAY FLOORS, INC.             131 MAPLE SELLERSBURG IN 47172
A BURR INS AGENCY                     P O BOX 2226 ALVIN TX 77512
A CHARLES HOME IMPROVEMENTS           ALBERT CHARLES 1960 AAROD HARTFORD CT 06114
A COMMUNITY                           UNIQUE MICA GREEN 5050 GRIGGS RD HOUSTON TX 77021
A COMPLETE HOME SERVICES LLC          1802 27TH AVE W BRADENTON FL 34205
A CUT ABOVE ROOFING                   5218 SHIRLEY ST BAYTOWN TX 77521
A DEAL ROOFING INC                    4507 SLEEPY HOLLOW LANE PLANT CITY FL 33565
A E TALLEY CONSTRUCTION               127 SAMBAR LANE MOUNT ROYAL NJ 08061
A F KILBRIDE AND ASSOCS               4501 NEBRASKA AVE TAMPA FL 33603
A FIRST CHOICE ROOFING                13122 DAVID BAKER RD RIVERVIEW FL 33579
A G ROOFING SERVICES                  ADRIAN GUZMAN 12702 FLAXSEED WAY STAFFORD TX 77477
A GALVEZ CONSTRUCTION & CONSULTING    100 MIRACLE MILE 320 CORAL GABLES FL 33134
A GRADE PROPERTY                      SOLUTIONS 88 EYLAND AVE SUCCASUNNA NJ 07876
A GROUP SERVICES INC                  50 GIRALDA CORAL GABLES FL 33134
A HANUS AND ASSOCIATES                1107 PALESTINE ST STE 1 CONROE TX 77301
A J LEDAY INS AGENCY                  2777 ALLEN PKWY STE 920 HOUSTON TX 77019
A K RENOVATIONS                       ALEXIS KING 147-39 230TH STREET QUEENS NY 11413
A L INS GROUP INC                     P O BOX 65669 VANCOUVER WA 98665
A L INSURANCE GROUP                   7604 NE HAZELL DELL AVE VANCOUVER WA 98665
A L WATKINS INC                       PO BOX 13524 CHESAPEAKE VA 23325
A LA MODE TECHNOLOGIES, INC.          ATTN: GENERAL COUNSEL 700 12TH STREET NW WASHINGTON DC 20005
A LA MODE TECHNOLOGIES, INC.          ATTN: GENERAL COUNSEL 2210 VANDERBILT BEACH ROAD SUITE 1205 NAPLES FL 34109
A LA MODE TECHNOLOGIES, INC.          ATTN: LEGAL DEPARTMENT 3705 WEST MEMORIAL BUILDING 402 OKLAHOMA CITY OK 73134
A M APPRAISAL ASSOCIATES              405 WALTHAM ST SUITE 169 LEXINGTON MA 02421



Epiq Corporate Restructuring, LLC                                                                     Page 5 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                      Pg 31 of 1490
Claim Name                               Address Information
A M APPRAISAL SRV INC                    PO BOX 915813 LONGWOOD FL 32791
A MARC OF EXCELLENCE, LLC                MARC COPELTON 1125 LAWRENCE AVE TOMS RIVER NJ 08757
A MC INC                                 946 GOODMAN RD E STE 8A SOUTHAVEN MS 38671
A MIZE & C MIZE & M MIZE                 & FOR EST OF F MIZE 426 CHRISTOPHER CT GAINSVILLE GA 30501
A MOLLY COMPANY                          31 VOSE AV 243 SOUTH ORANGE NJ 07079
A MORGAN CONSTRUCTION                    LLC 163 HILLTOP DR COATESVILLE PA 19320
A MORRIS CONSULTING LLC                  7344 PARKPLACE DR NE KEIZER OR 97303
A N CHANDRASEGAR, VINNISHA               ADDRESS ON FILE
A ORO, LLC                               TAKOS LAW GROUP, LTD. ZACHARY P. TAKOS 1980 FESTIVAL PLAZA DRIVE, SUITE 300
                                         LAS VEGAS NV 89135
A PLUS ADJUSTERS                         233 E STATE RD 434 LONGWOOD FL 32750
A PLUS ADJUSTERS LLC &                   DHANRAJ BUDHAI 101 WYMORE RD STE100 ALTAMONTE SPRINGS FL 32714
A PLUS APPRAISALS                        1362 CUMULUS CT HENDERSON NV 89014-8742
A PLUS BLUE LION                         1324 BELMONT ST 201 BROCKTON MA 02301
A PLUS CLAIMS LLC                        PO BOX 941534 MIAMI FL 33194
A PLUS CONTRACTING AND ROOFING           MY APEX CONTRACTOR INC. 12319 HAMMOND LAND SANTA FE TX 77510
A PLUS HOME IMPROVEMENTS                 JONATHAN VIDRIRE 21342 BLISSFIELD LANE KATY TX 77450
A PLUS INS GRP                           3450 W 84TH ST STE 202 J HIALEAH GARDENS FL 33018
A PLUS INS INC                           706 E BELL RD STE 100 PHOENIX AZ 85022
A PLUS INSURANCE                         13191 STARKEY RD STE 10 LARGO FL 33773
A PLUS VINYL &                           T & K ABBOTT 12799 DANYA DRIVE DENHAM SPRINGS LA 70726
A PLUS WATER AND FIRE RESTORATION, LLC   14647 CAMBRIDGE LANE SUITE C ATHENS AL 35613
A POCONO COUNTRY PLACE POA               112 RECREATION DRIVE TOBYHANNA PA 18466
A PREMIUM RESTORATION, INC.              CHERYL HANLEY P. O. BOX 934551 MARGATE FL 33093
A PRO ROOFING AND CONSTRUCTION           MIKE MOLINA 114 N. ELLISON DRIVE, SUITE 104 SAN ANTONIO TX 78251
A PROPERTY MGMT. BLDG. SOLUTIONS, INC.   MERCTER SMITH 5401 S. KIRKMAN RD. SUITE 680 ORLANDO FL 32809
A QUALITY CONSTRUCTION, LLC              DAVE MILLER 3531 S. 25TH STREET FORT PIERCE FL 34981
A QUICK & EASY ASSUR GRP                 7229 CORAL WAY MIAMI FL 33155
A QUITE PLACE IN THE WOODS HOA, INC      P. O. BOX 908713 GAINSVILLE GA 30501
A RESTORATIONS SERVICES, LLC             1130 E. DONEGAN AVENUE, SUITE 4 KISSIMMEE FL 34744
A SOLID PROPERTY MANAGMENT               85 GRAND CANAL DR 201 MIAMI FL 33144
A SOLUTIONS LLC                          PO BOX 388 PRINCETON LA 71067
A SQUARED ROOFING INC                    8144 W 26 AVE HIALEAH FL 33016
A STEP ABOVE ROOFING, LLC                2808 ROYAL SCOTS WAY FORT SMITH AK 72908
A STEP BEYOND                            MARK STEVEN MEEKS 335 EMMANUEL CHURCH RD BRUNSWICK GA 31523
A STERLING INS                           P O BOX 727 ENFIELD CT 06083
A STRUT BUILDING &                       CONSTRUCTION 1124 80TH ST NEWPORT NEWS VA 23605
A T TAVELLA INS AGENCY                   2499 MAIN ST F STRATFORD CT 06615
A TAMAM CONSTRUCTION, INC.               DAVID L MCGUFFEY 5193 ETIWANDA AVE TARZANA CA 91356
A TEAM CONSTRUCTION INC                  20370 TYLER ST NE EAST BETHEL MN 55011
A TO Z BROKERAGE SERVICES, INC.          807 13TH AVENUE SOUTH GREAT FALLS MT 59405
A TO Z HANDYMAN SERVICES                 5323 KEYSTONE STREET HOUSTON TX 77021
A TO Z INS                               1209 E SHAW AVE FRESNO CA 93710
A TO Z INSURANCE SERVICES, INC.          106-01 LIBERTY AVENUE OZONE PARK NY 11417
A TO Z ROOFING                           ALAN ANZURES ALAN O ANZURES 1527 HAYLOFT LANE GRANBURY TX 76048
A TO Z ROOFING                           2 HAIL INC. 4251 S. NATCHES CT., UNIT K ENGLEWOOD CO 80110
A TO Z ROOFING                           4251 S NATCHES COURT K ENGLEWOOD CO 80110
A TOP OF THE LADDER                      8101 INTERSTATE 30 STE. A LITTLE ROCK AR 72209
A VALUE LINE LLC                         914 E LEHI RD MESA AZ 85203



Epiq Corporate Restructuring, LLC                                                                       Page 6 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                     Pg 32 of 1490
Claim Name                              Address Information
A WALKER ENTERPRISES LLC                247 ANNE DR NEWPORT NEWS VA 23601
A YOUNG & ASSOCIATES, P.A.              5901 SW 74 STREET, SUITE 303 SOUTH MIAMI FL 33143
A Z & ASSOCIATES REAL ESTATE GROUP      ATTN: ERICA JADE 13532 N 65TH AVE GLENDALE AZ 85304
A&A APPRAISAL NETWORK                   PO BOX 6486 GREENVILLE SC 29606
A&A INS SRVCS                           951 SANSBURY WAY 204 WEST PALM BEACH FL 33411
A&A PAINTING                            ALICE C KRAUSE-ALAN E KRAUSE 2338 18TH STREET EUREKA CA 95501
A&B HOME IMPROVEMENT                    597 CULLEN RD LINCOLN UNIVERSITY PA 19352
A&B ROOFING & CONST                     1545 HIGHLAND RD TWINSBURG OH 44087
A&D NICHOLAS                            & VIVENNE NICHOLAS 8029 MOSSY CREEK RD PENSACOLA FL 32526
A&D ROOFING CO INC                      80 ABERFOYLE RD NEW ROCHELL NY 10804
A&E CONSTRUCTION LLC                    7005 COOLRIDGE DRIVE TEMPLE HILLS MD 20748
A&F CONTRACTORS LLC                     FELIX PADILLA PO BOX 1416 DORADO PR 00646
A&G GENERAL SERVICES USA                LLC 3713 EAGLE ISLE CIRCLE KISSIMMEE FL 34746
A&I PROFESSIONALS LLC                   923 NE WOODS CHAPEL RD STE 267 LEES SUMMIT MO 64064
A&K ROOFING AND GUTTERS                 2523 E 12TH ST PUEBLO CO 81001
A&M BETTER ROOFING, INC.                HC-01 BOX 3960 VILLALBA PR 00766
A&M BUSINESS INTERIOR SERVICES LLC      1300 WASHINGTON AVE MINNEAPOLIS MN 55411
A&M BUSINESS INTERIOR SERVICES, LLC     ATTN: TONY MUELLER 1300 WASHINGTON AVENUE N SUITE 100 MINNEAPOLIS MN 55411
A&P INS AGNCY SER, LLC                  4523 PARK ROAD A103 CHARLOTTE NC 28220
A&S CO. SERVICES                        SAMUEL DONNELLY, JR 10223 OAK POINT DR HOUSTON TX 77043
A&S CONTRACTING, INC.                   16709 E. ADA PLACE AURORA CO 80017
A&T INSURANCE                           800 71ST STREET MIAMI BEACH FL 33141
A&U DESIGN STUDIO LLC &                 JEFFREY GOLDMAN& S BLOCK 1310 BEVERLY STREET HOUSTON TX 77008
A&V CONSTRUCTION LLC                    115 WESTBROOK DR SWEDESBORO NJ 08085
A&V CONSTRUCTION LLC                    101 E WALNUT AVE MERCHANTVILLE NJ 08109
A- 1 ROOFING, INC.                      911 KAISER RD. SW OLYMPIA WA 98512
A-1 AUTO INSURANCE                      1108 D UNION RD GASTONIA NC 28054
A-1 BUILDERS LLC                        P.O. BOX 2263 LEAGUE CITY TX 77574
A-1 CLEANING & RESTORATION              AFFORDABLE SERVICES SOUTH, INC 143 SKY SPACES CT ST. SIMONS ISLAND GA 31522
A-1 CONSTRUCTION & EXTERIORS            18535 371 HWY PLATTE CITY MO 64079
A-1 CONSTRUCTION & RESTORATION, LLC     BRIAN OLSON 5542 N. RIDGE CIRCLE BETTENDORF IA 52722
A-1 DESIGN & REMODELING                 310 MAGNOLIA DR HUFFMAN TX 77336
A-1 DISCOUNT FLOOR                      SERVICES LLC 400 LAKE JORDAN DR HINESVILLE GA 31313
A-1 HANDYMAN PROS LLC.                  EWANSIHA MAIS 3958 NE 5TH AVE OAKLAND PARK FL 33334
A-1 HAULING AND SITE CLEANUP LLC        PO BOX 1229 WASHOUGAL WA 98671
A-1 PRO CLEANING AND RESTORATION INC.   JASON GONZALES 11352 RAYSTOWN RD SAXTON PA 16678
A-1 QUICK DRYOUT &                      SANDRA HIGGINS 739 MAIN ST STE 5 STONE MOUNTAIN GA 30083
A-1 REMODELING                          270 HIGGNS RD LOCUST GROVE GA 30248
A-1 REMODELING & BRANDON                & VALERIE BRALAND 241 LOVEJOY RD HAMPTON GA 30228
A-1 REMODELING PROS LLC                 3958 NE 5TH AVE OAKLAND PARK FL 33334
A-1 ROOFING & CONSTRUCTION CO           FELIPE E MARTINEZ 7123 STILES RD EL PASO TX 79915
A-1 SIDING & WINDOWS                    ABRAHAM F PETERS 312 NORTH MAIN ST SEMINOLE TX 79360
A-100 HANDYMAN                          FRED LUFF 5590 WEST 115TH AVENUE BROOMFIELD CO 80020
A-2-Z ROOFING & SUPPLY                  3392 N. BANK STREET KINGMAN AZ 86409
A-AMERICAN CONTRACTORS                  MIGUEL ANGEL MOTA 5105 DANNY DRIVE EL PASO TX 79924
A-ANDERSON AIR INC                      100 SUNBIRD LN SUNNYVALE TX 75182
A-BEST ROOFING                          PERFORMANCE ROOFING INC 1411 E. 3RD ST. TULSA OK 74120
A-C ELECTRIC CO. INC                    6125 HWY 162 HOLLYWOOD SC 29449
A-CLASS BUILDERS & GAIL                 KERWICK & MICHAEL LENA 1736 ROUTE 6 CARMEL NY 10512



Epiq Corporate Restructuring, LLC                                                                       Page 7 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                    Pg 33 of 1490
Claim Name                              Address Information
A-CLASS BUILDERS INC                   1736 ROUTE 6 CARMEL NY 10512
A-DA-LITE CABINETS MFR                 INC 855 OLD SUGAR MILL RD PORT ORANGE FL 32129
A-PLUS INSURANCE AGENCY                101 NORTH MAIN PICAYUNE MS 39466
A-PLUS ROOFING &                       CONTRACTING 12400 HW 71 W STE350-410 AUSTIN TX 78738
A-PLUS ROOFING & CONTRACTING           2558 W. BELL ST. ODESSA TX 79766
A-R ROOFING LLC                        40100 N US HWY 281 PRATT KS 67124
A-TEAM CONSTRUCTION CO                 7152 14TH ST SPRING LAKE MI 49456
A-TOWNE BUILDERS LLC                   3013 PEMSON CT SW BIRMINGHAM AL 35211
A-Z ASSOCIATES LLC                     6951 W EUGIE AVE PEORIA AZ 85381
A-Z ROOFING, INC                       ETHELYN K. ROSEBORO 450 BUSCH DRIVE SUITE 5B JACKSONVILLE FL 32218
A. HERMAN CORN, ETAL                   4329 N STATE RD 7 LAUDERDALE LAKES FL 33319
A. M. JULIEN CONTRACTING, INC.         ALFREDO M. JULIEN 7550 SW 57TH AVE, SUITE 208 MIAMI FL 33143
A.A. CO. WATER & WASTEWATER            44 CALVERT STREET 3 ANNAPOLIS MD 21401
A.A.I.G.O.T INS AGCY INC               6633 HILLCROFT SUITE 101 HOUSTON TX 77081
A.B. BAZZANO FUEL INC                  ALLAN BOUCHER PO BOX 583 NORFOLK CT 06058
A.B. BROKERAGE                         378 AVENUE P BROOKLYN NY 11204
A.B.E. DOORS & WINDOWS                 A.B.E. DOORS INC 6776 HAMILTON BLVD ALLENTOWN PA 18106
A.C. CONSTRUCTION & REMODELING         ROBIN MICHELE PRUITT P.O. BOX 321 BANDON OR 97411
A.C.E. CONSTRUCTION & EXTERIORS        EDWARD HAMEL, LLC 1515 SNOW PEAK CT. COLORADO SPRINGS CO 80921
A.C.T. CONTRACTORS                     TYRONE THOMPSON 445 E. FM 1382 CEDAR HILL TX 75104
A.E. BROWN PROPERTY MAINTENANCE, LLC   SABIN R. MAXWELL BOUCHARD, KLEINMAN & WRIGHT, P.A., 799 MAMMOTH ROAD
                                       MANCHESTER NH 03104
A.G. INTERIOR SOLUTION LLC             P.O BOX 30621 SAN JUAN PR 00929
A.J. ETHEREDGE AGENCY                  430 HWY 6, SUITE 150 HOUSTON TX 77079
A.R. CHOICE MANAGEMENT, INC.           100 VISTA ROYALE BLVD. VERO BEACH FL 32962
A.T.R. MANAGEMENT CORP.                7501 NW 4TH ST 104 PLANTATION FL 33317
A.Z. & ASSOCIATES REAL ESTATE GROUP    13532 N 65TH AVE. GLENDALE AZ 85304
A1 AFFORDABLE CONSTRUCTION, INC        164 GETTY AVE CLIFTON NJ 07011
A1 CONSTRUCTION AND                    MARK & MARIE BRANDON 5562 ROBIN ROAD ACWORTH GA 30102
A1 CONSTRUCTION AND LANDSCAPING        JOHN JOEHLIN 12705 LEWIS RD CLEVELAND TX 77328
A1 EVERLAST INC.                       150 REA AVE. HAWTHORNE NJ 07506
A1 HANDYMAN & REMODELING EXPERTS, INC., 1209 VALENCIA AVE DAYTONA BEACH FL 32117
A1 MORENO SCREEN                       6151 W 24 AVE 101 HIALEAH FL 33016
A1 POWER SOLUTIONS INC                 1035 W NEW YORK ST AURORA IL 60506
A1 PUBLIC ADJUSTERS LLC                7951 RIVIERA BLVD 410 MIRAMAR FL 33023
A1 REMEDIATION                         4270 PELL DR SACRAMENTO CA 95838
A1 SATISFACTION FLATROOFS &            WATERPROOFING SYSTEMS INC CHRISTOPHER WALTER PO BOX 608641 ORLANDO FL 32860
A1 SEAMLESS GUTTER                     SOLUTIONS LLC PO BOX 272747 TAMPA FL 33688
A1 SERVICES & DESIGN LLC               1720 ACME ST ORLANDO FL 32805
A1 SOLID SOLUTIONS LLC                 102 W BOWEN ST SUITE 6 REMINGTON VA 22734
A2Z LAWN AND HOME CARE                 7649 ENOCH LAKE CIRCLE LAKE PARK GA 31636
A2Z ROOFING LLC                        1009 FIERO DR ARLINGTON TX 76001
A4DABLE ROOFING                        JIM RODGERS 350 SOFTWOOD DR. DUNCANVILLE TX 75137
AA ARIAS ROOFING, INC.                 P.O. BOX 54 HENDERSON NC 27536
AA GUTTER SERVICES                     HAWKINS MANAGEMENT GROUP OF JACKSONVILLE, INC 4534 MARQUETTE AVENUE
                                       JACKSONVILLE FL 32210
AA INS                                 4444 BULLARD ST NORTH PORT FL 34287
AA THE INSURANCE STORE                 PO BOX 2067 GULFPORT MS 39505
AA YES PLUMBING INC                    MARK 1509 W 174 STREET EAST HAZEL CREST IL 60429



Epiq Corporate Restructuring, LLC                                                                     Page 8 OF 1400
                                           Ditech Holding Corporation
           19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                     Pg 34 of 1490
Claim Name                              Address Information
AA-ROOFING CONTRACTORS                  11674 FM 1224 NAVOSOTA TX 77868
AAA                                     1225 FREEPORT PARKWAY COPPELL TX 75019
AAA                                     P O BOX 25425 SANTA ANA CA 92799
AAA                                     P O BOX 25448 SANTA ANA CA 92799
AAA                                     P O BOX 25453 SANTA ANA CA 92799
AAA                                     P O BOX 25454 SANTA ANA CA 92799
AAA                                     PO BOX 25441 SANTA ANA CA 92799
AAA                                     465 S MAIN ST ANGELS CAMP CA 95222
AAA ADVANTAGE INSURANCE LLC             5100 WEST COMMERCIAL BLVD. SUITE 15 TAMARAC FL 33319
AAA CLAIM CONSULTANTS &                 ROSA MANNING 6232 PROCTOR RD TALLAHASSEE FL 32309
AAA CONSTABLE SERVICE                   25 HURD STREET LOWELL MA 01852
AAA CONSTRUCTION RESTORATION SERVICES   9730 E HIBISCUS ST SUITE 3 PALMETTO BAY FL 33157
AAA CUSTOM ROOFING                      TIMOTHY E. MCNELIS 9160 FORUM CORPORATE PKWY 350 FT MYERS FL 33905
AAA DISASTER SERVICES LLC               476 E RIVERSIDE DR B 4 ST GEORGE UT 84790
AAA FENCING/TREE SERVICE                ANGEL HERNANDEZ P.O BOX 636 BERCLAIR TX 78107
AAA FIRE & CASUALTY                     P.O. BOX 60978 LOS ANGELES CA 90060
AAA GLASS & MIRROR CO, INC.             AAA GLASS & MIRROR CO, INC. FT WORTH TX 76110
AAA HARDWOOD FLOORS INC                 500N ESTRELLAPKWY B2477 GOODYEAR AZ 85338
AAA INSURANCE                           P O BOX 41745 PHILADELPHIA PA 19162
AAA INSURANCE                           MEMBERSELECT INS CO P O BOX 740864 CINCINNATI OH 45274
AAA INSURANCE                           P O BOX 740860 CINCINATTI OH 45274
AAA INSURANCE                           P O BOX 740864 CINCINNATI OH 45274
AAA INSURANCE                           1 AUTO CLUB DRIVE DEARBORN MI 48126
AAA INSURANCE                           1111 S EUCLIND AVE BAY CITY MI 48706
AAA INSURANCE                           P O BOX 2057 KALISPELL MT 59903
AAA INSURANCE                           P.O. BOX 660830 DALLAS TX 75266-0830
AAA INSURANCE                           P O BOX 630885 CINCINNATI OH 80291
AAA INSURANCE                           P O BOX 30809 LOS ANGELES CA 90030
AAA INSURANCE                           P O BOX 60978 LOS ANGELES CA 90060
AAA INSURANCE                           P O BOX 25441 SANTA ANA CA 92799
AAA INSURANCE                           P O BOX 25450 SANTA ANA CA 92799
AAA INSURANCE                           P O BOX 25238 SANTA ANA CA 92799
AAA INSURANCE                           P O BOX 25425 SANTA ANA CA 92799
AAA INSURANCE                           P O BOX 25448 SANTA ANA CA 92799
AAA INSURANCE                           P O BOX 25453 SANTA ANA CA 92799
AAA INSURANCE                           P O BOX 25454 SANTA ANA CA 92799
AAA INSURANCE                           1595 SHAW AVE CLOVIS CA 93611
AAA INSURANCE                           P O BOX 22221 OAKLAND CA 94623
AAA INSURANCE                           P O BOX 24524 OAKLAND CA 94623
AAA INSURANCE                           465 S MAIN ST ANGELS CAMP CA 95222
AAA INSURANCE                           2495 BELL ROAD AUBURN CA 95603
AAA INSURANCE CO.                       P.O. BOX 740864 CINCINNATI OH 45274-0864
AAA MID ATLANTIC INS                    700 HORIZON DR HAMILTON NJ 08691
AAA MID ATLANTIC INS OF                 NJ PO BOX 41745 PHILADELPHIA PA 19162
AAA NCNU                                1595 SHAW AVE CLOVIS CA 93611
AAA NCNU                                601 KINGS CT UKIAH CA 95482
AAA NCNU INSURANCE EXCHANGE             P.O BOX 30809 LOS ANGELES CA 90030
AAA NCNU INSURANCE EXCHANGE             P. O. BOX 30670 LOS ANGELES CA 90030-0670
AAA NO CA NV & UT INS EX                FLOOD-PRE: CA STATE AUTO PO BOX 2057 KALISPELL MT 59903



Epiq Corporate Restructuring, LLC                                                                    Page 9 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                      Pg 35 of 1490
Claim Name                               Address Information
AAA NO CA,NV & UT INS EX                 INTER INS BUREAU P O BOX 30809 LOS ANGELES CA 90030
AAA NORTHERN CALIFORNIA                  555 CORP DR KALISPELL MT 59901
AAA NORTHERN NEW ENGLAND                 PO BOX 25450 SANTA ANA CA 92799
AAA QUALITY ROOFING                      DENNIS WAYNE CURTIS DENNIS WAYNE CURTIS 101 SHORELINE DR WICHITA FALLS TX
                                         76308
AAA ROOFER HAWAII LLC.                   AAA ROOFERS HAWAII LLC. 99-1135 IWAENA STREET-BAY 15 AIEA HI 96701
AAA ROOFING                              TRIPLE A ROOFING, INC. 1000 NE 5TH ST CRYSTAL RIVER FL 34429
AAA ROOFING                              JUSTIN PREY SLAWSON 908 E. WASHINGTON STEPHENVILLE TX 76401
AAA ROOFING CO.                          PO BOX 30841 ALBUQUERQUE NM 87190
AAA SCHWARTZ ROOFING INC                 20037 KENILWORTH BL PORT PORT CHARLOTTE FL 33952
AAAA CONTRACTORS                         ARMANDO NIETO 671 ASCENCION EL PASO TX 79928
AAAC HOME IMPRVMTS                       811 ASHFORD TERRACE ATCO NJ 08004
AACTION HOME REPAIR & RESTORATION, INC   8324 VETERANS HIGHWAY MILLERSVILLE MD 21108
AAHSOME TILE                             DAVID JOSEPH POTTER DAVID JOSEPH POTTER 24019 ROCKRIDGE CT VALENCIA CA 91355
AALL INSURANCE                           5830 W. THOMAS RD PHOENIX AZ 85031
AAM CONTRACTORS                          1400 COUNTY ROAD 961A BRAZORIA TX 77422
AAM LLC                                  1600 WEST BROADWAY ROAD SUITE 200 TEMPE AZ 85282
AAR INSURANCE SERVICES                   1723 CHERRY ST. SUITE 2 ROCKPORT TX 78382
AARON & ASHLEY SAAR                      2520 LIBERTY TRL WOODBURY MN 55129
AARON BEARD INSURANCE                    1601 LEWIS SUITE 104A BILLING MT 59102
AARON BUILDERS INC                       37630 INTERCHANGE DR FARMINGTON HILLS MI 48335
AARON GUTTERS INC                        2458 OAK AVE TUCKER GA 30084
AARON INS AGENCY                         P O BOX 392 EASTLAND TX 76448
AARON JACOBS                             ADDRESS ON FILE
AARON JUSTIN FLIEGEL                     ADDRESS ON FILE
AARON L GROBER AGENCY                    ONE SUNRISE PLAZA VALLEY STREAM NY 11580
AARON M WEST                             ADDRESS ON FILE
AARON ROBERTS & MELISSA ROBERTS          ADDRESS ON FILE
AARON WHITE                              ADDRESS ON FILE
AARON ZEVESKI &                          ADDRESS ON FILE
AARONS PUBLIC ADJUSTMENT                 PO BOX 507 ORANGEBURG SC 29116
AAS RESTORATION AND                      ROOFING LLC 3131 WHEELING AVE KANSAS CITY MO 64129
AASEF BUSINESS SERVICES                  175-18 93RD AVE STE 1 JAMAICA NY 11433
AAWESOME CONSTRUCTION                    3400 PEAK RD GRANBURY TX 76048
AB & G FIRE REST &VICTOR                 CONTRERAS & E SALGADO 7646 GRANITE DR DOUGLASVILLE GA 30134
AB CONSTR & REST &                       MARIA &ALICIA MALDONALDO 300 SPECTRUM CTR DR 400 IRVINE CA 92618
AB&G FIRE RESTORATION                    INC 7646 GRANITE DR DOUGLASVILLE GA 30134
ABA ROOFING GROUP                        1100 WILCREST DR 200 HOUSTON TX 77042
ABACUS SOLUTIONS LLC                     PO BOX 936122 ATLANTA GA 31193
ABAFG PAINTERS LLC                       FRANCISCO NAVARRO 9615 SLOWAY COAST DR LORTON VA 22079
ABARIS REALTY INC                        7811 MONTROSE RD STE 110 POTOMAC MD 20854
ABASTAS CARPENTRY                        SERGIO DELACRUZ 12203 NEWBROOK DR HOUSTON TX 77072
ABATE & ASSOCIATES INC                   8025 W WANDERING SPRING WAY TUCSON AZ 85743
ABATEMENT SERVICES INC.                  TRISTAN BATES PO BOX 747 BEAVERCREEK OR 97004
ABBA CONSTRUCTION, INC                   6963-1 BUSINESS PARK BLVD. NORTH JACKSONVILLE FL 32256
ABBA ROOFING                             ROBERT W JOHNSTON JR 1016 APPALACHIN DR FAYETTEVILLE NC 28311
ABBAS, NORJAN                            ADDRESS ON FILE
ABBASI CONSTRUCTION                      1619 - 72ND ST NORTH BERGEN NJ 07047
ABBATE INS ASSOC INC                     671 STATE ST NEWHAVEN CT 06511



Epiq Corporate Restructuring, LLC                                                                      Page 10 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                      Pg 36 of 1490
Claim Name                               Address Information
ABBEVILLE CITY                           ABBEVILLE CITY - TAX COL P.O. BOX 1170 ABBEVILLE LA 70511
ABBEVILLE COUNTY                         ABBEVILLE COUNTY - TREAS 903 WEST GREENWOOD ST. S ABBEVILLE SC 29620
ABBEVILLE COUNTY / MOBIL                 ABBEVILLE COUNTY - TREAS 903 WEST GREENWOOD ST. S ABBEVILLE SC 29620
ABBEVILLE TAX COLLECTOR                  102 COURT SQUARE ABBEVILLE SC 29620
ABBEY FREESE &                           SHANE FREESE 529 7TH ST LINCOLN IL 62656
ABBEY INSURACE AGNCY LLC                 1 CEDAR STREET BARNEGAT NJ 08005
ABBEY VILLAGE CONDOMINIUM ASSOC, INC     6294 ABBEY LANE DELRAY BEACH FL 33446
ABBEY VILLAGE CONDOMINIUM ASSOC, INC     ATTN: JIM DUNIVANT 6924 ABBEY LANE DELRAY BEACH FL 33446
ABBI CO., INC.                           P.O. BOX 14384 READING PA 19612
ABBOT TOWN                               ABBOT TOWN - TAX COLLECT P.O. BOX 120 ABBOT ME 04406
ABBOTT CONSTRUCTION                      55 SHADES CREST RD BIRMINGHAM AL 35226
ABBOTT INSURANCE AGENCY                  705 RIDGE RD LYNDHURST NJ 07071
ABBOTT TOWNSHIP                          ABBOTT TWP - TAX COLLECT 94 LECHLER BRANCH RD GALETON PA 16922
ABBOTTSTOWN BORO                         ABBOTTSTOWN BORO - COLLE 43 ABBOTTS DR ABBOTTSTOWN PA 17301
ABBOTTSTOWN PARADISE JOINT SEWER AUTH.   4 WEST WATER STREET ABBOTTSTOWN PA 17301
ABC & KLEIN FAMILY TRUST                 & R&S KLEIN 2960 JUDICIAL RD STE 100 BURNSVILLE MN 55337
ABC APPRAISAL SERVICE                    PO BOX 482 WOODWARD OK 73802
ABC CLEANING                             STEVEN CHARKHIAN 2550 CLENAGA ST SPC59 OCEANO CA 93445
ABC DEMOLITION, INC.                     875 LAKEVIEW DRIVE DELAND FL 32720
ABC INS                                  816 E ABRAM ST 106 ARLINGTON TX 76010
ABC INS SRVC                             P O BOX 4404 BILOXI MS 39535
ABC INSURANCE AGENCY                     1110 WEST MAIN ST LEWISVILLE TX 75067
ABC INSURANCE INC                        12510 E SPAGUE AVE STE.6 SPOKANE WA 99216
ABC ROOFING                              39 W 710 JERICHO RD AURORA IL 60506
ABC ROOFING CO                           101 WOOD END ROAD HUNTSVILLE AL 35806
ABC ROOFING SPECIALISTS                  7103 RALEIGH HILLS DR RIO RANCHO NM 87144
ABC ROOFING, INC                         MARK JONES 1601 MARKET STREET WEST PALM BEACH FL 33410
ABC SEAMLESS OF MAPLE GROVE              TWIN CITY EXTERIORS CO., INC. 9060 ZACHARY LANE N.108 MAPLE GROVE MN 55369
ABC SEAMLESS OF NORTHEAST TEXAS          DAVID CROCKETT 460 CR 2140 QUITMAN TX 75783
ABC SUPPLY CO., INC.                     AMERICAN BUILDERS & CONTRACTORS SUPPLY CO., INC. CORP. HDGTS:ONC ABC PKWY
                                         BELOIT WI 53511
ABC WATERPROOFING                        LAWRENCE TIMOTHY WILLIAMS LAWRENCE TIMOTHY WILLIAMS 3002 JEFFREY DRIVE, UNIT A
                                         COSTA MESA CA 92626
ABCO INS UNDERWRITERS                    350 SEVILLA AVE 200 CORAL GABLES FL 33134
ABCO INSURANCE AGENCY                    6701 BLACK HORSE PIKE EGG HARBOUR TOWNSHIP NJ 08234
ABCO ROOFING & CONSTRUCTION              ZACHARY A. OLIVER 1515 S MLK PKWY BEAUMONT TX 77701
ABCO ROOFING OF TENNESSEE, INC.          3730 DICKERSON PK. SUITE NASHVILLE TN 37211
ABCWUA                                   1 CIVIC PLAZA NW RM 1026 ALBUQUERQUE NM 87106
ABCWUA                                   4700 IRVING BLVD NW STE 201 ALBUQUERQUE NM 87114
ABDEL RAHIM, RAGHDA                      ADDRESS ON FILE
ABDELRAHMA BESHAIR                       ADDRESS ON FILE
ABDI, YUNIS                              ADDRESS ON FILE
ABDUL MUHAMMAD                           ADDRESS ON FILE
ABEL ALEMAN ROOFING COMPANY              1223 S. SAM RAYBURN FREEWAY SHERMAN TX 75090
ABEL MARTINEZ CONSTRUCTION               ABEL MARTINEZ 1405 N INDUSTRIAL LOVINGTON NM 88260
ABEL VIDAURRI JR                         2001 DENMARK LANE LAREDO TX 78045
ABELARDO ZAPATA                          5313 PEARL STONE RD LAREDO TX 78046
ABELSETH, JARED                          ADDRESS ON FILE
ABELSON LEGAL SEARCH, INC.               ATTN: GENERAL COUNSEL 1600 MARKET STREET SUITE 505 PHILADELPHIA PA 19103



Epiq Corporate Restructuring, LLC                                                                      Page 11 OF 1400
                                        Ditech Holding Corporation
           19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57         Main Document
                                                  Pg 37 of 1490
Claim Name                           Address Information
ABERCORN INS AGENCY, LLC             11136 ABERCORN ST A SAVANNAH GA 31419
ABERDEEN AT KINGS RIDGE              NEIGHBORHOOD ASSOC., INC. RAMO PERFETTO 6972 LAKE GLORIA BLVD. ORLANDO FL
                                     32809-3200
ABERDEEN CITY                        ABERDEEN CITY - TAX COLL 60 N. PARKE ST., 1ST FLR ABERDEEN MD 21001
ABERDEEN CITY /SEMIANNUA             ABERDEEN CITY - TAX COLL 60 N. PARKE ST., 1ST FLR ABERDEEN MD 21001
ABERDEEN HOMEOWNERS ASSOCIATION      1630 DES PERES ROAD SUITE 210 ST LOUIS MO 63131
ABERDEEN TOWNSHIP                    1 ABERDEEN SQUARE ABERDEEN NJ 07747
ABERDEEN TOWNSHIP                    ABERDEEN TWP - COLLECTOR 1 ABERDEEN SQUARE ABERDEEN NJ 07747
ABERLE CONSTRUCTION INC              1547 130TH ST BALSAM LAKE WI 54810
ABERNATHY, CHARISE                   ADDRESS ON FILE
ABERNATHY, MICHAEL                   ADDRESS ON FILE
ABF REMODELING                       8719 HIGHWAY 6 N HOUSTON TX 77095
ABF ROOFING & FOAM                   ABF COMMERCIAL ROOFING & FOAM, INC 702 WOODROW ROAD P O BOX 64684 LUBBOCK TX
                                     79464
ABIC                                 23852 NETWORK PLACE CHICAGO IL 60673
ABID H SHAH                          ADDRESS ON FILE
ABIDE HOME LLC                       PO BOX 21902 OKLAHOMA CITY OK 73156
ABIDE HOMES LLC                      P.O. BOX 42721 OKLAHOMA CITY OK 73123
ABIDE PLUMBING INC                   15620 S 385TH EAST AVE PORTER OK 74454
ABILITY MANAGEMENT, INC.             6736 LONE OAK BOULEVARD NAPLES FL 34109
ABILITY SERVICES AGENCY              2075 GRAND AVE BALDWIN NY 11510
ABIMAEL ARROYO CRUZ                  BO. PALO SECO BUZON 115-B MAUNABO PR 00707
ABINGDON TOWN                        ABINGDON TOWN - TREASURE P O BOX 789 ABINGDON VA 24212
ABINGTON HEIGHTS S.D./CL             SCOTT THORPE-TAX COLLECT PO BOX 212 CHINCHILLA PA 18410
ABINGTON HEIGHTS S.D./GL             ABINGTON HEIGHTS SD - TC 200 E. GROVE ST. CLARKS SUMMIT PA 18411
ABINGTON HEIGHTS S.D./RA             ABINGTON HEIGHTS SD - TC 200 E. GROVE ST. CLARKS SUMMIT PA 18411
ABINGTON HEIGHTS SD/CLAR             ABINGTON HEIGHTS SD - TC 200 EAST GROVE ST. CLARKS SUMMIT PA 18411
ABINGTON HEIGHTS SD/NEWT             ABINGTON HEIGHTS SD - TC 200 EAST GROVE ST CLARKS SUMMIT PA 18411
ABINGTON HEIGHTS SD/S. A             ABINGTON HEIGHTS SD - TC 200 E. GROVE ST. CLARKS SUMMIT PA 18411
ABINGTON HEIGHTS SD/WAVE             ABINGTON HEIGHTS SD - TC 200 E. GROVE ST. CLARKS SUMMIT PA 18411
ABINGTON SCHOOL DISTRICT             ABINGTON SD - TAX COLLEC 121 HUNTINGDON PIKE ROCKLEDGE PA 19046
ABINGTON TOWN                        ABINGTON TOWN - TAX COLL 500 GLINIEWICZ WAY ABINGTON MA 02351
ABINGTON TOWNSHIP                    ABINGTON TWP - TAX COLLE 1176 OLD YORK RD ABINGTON PA 19001
ABINGTON TWP SCHOOL DIST             ABINGTON TOWN SD - COLLE 1176 OLD YORK RD ABINGTON PA 19001
ABIOLA, KENNY                        ADDRESS ON FILE
ABIZ ROOFING & CONSTRUCTION LLC      815 JOHN ST. SUITE 210H EVANSVILLE IN 47713
ABLE INS                             425 W WASHINGTON ST MUNCIE IN 47304
ABLE ROOFING OF TEXAS                JOE SCHEUMACK P.O. BOX 1951 TEXAS CITY TX 77592
ABLER-GREGG, SUSAN                   ADDRESS ON FILE
ABM PROPERTY MANAGEMENT, INC.        4322 EILEEN ST. SIMI VALLEY CA 93063
ABNER H GUERRIER                     ADDRESS ON FILE
ABNER, ERIC                          ADDRESS ON FILE
ABNER, XAVIER                        ADDRESS ON FILE
ABNEY BUILDING &                     CONSULTING 207 NE 2ND STREET OKEECHOBEE FL 34972
ABOBS LANDSHARK                      5600 COLTRANE OKLAHOMA CITY OK 73121
ABOUDAIL, AMINA                      ADDRESS ON FILE
ABOUT TIME HOME                      IMPROVEMENT 255 KAREN AVE STRATFORD CT 06619
ABOVE & BEYOND LLC AND               ROBERT &JENNIFER GOUCHER 524 LINCOLN ST LEWISTON ME 04240
ABOVE & BEYOND PAINTING              AND DECORATING LLC 21715 HELMSDALE RUN ESTERO FL 33928



Epiq Corporate Restructuring, LLC                                                                  Page 12 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                    Pg 38 of 1490
Claim Name                              Address Information
ABOVE ALL CLEANING AND RESTORATION, INC 5160 PARFET ST., A-1 WHEAT RIDGE CO 80601
ABOVE ALL CONSTRUCTION                 3117 DEWITT MATTOON IL 61938
ABOVE ALL EXTERIORS                    ANDREW ROBERT SANBORN JR 5601 W CHEROKEE ROAD SKIATOOK OK 74070
ABOVE ALL INSURANCE                    3632 NW 21ST STREET OKLAHOMA CITY OK 73107
ABOVE ALL LINES                        502 WOODLAND AVE PLAINFIELD NJ 07062
ABOVE ALL MAINTENANCELLC               PO BOX 6292 ELBERTON GA 30635
ABOVE ALL ROOFING LLC.                 MICHAEL BOYANSKI 1009 N. LAKE PARK BLVD. CAROLINA BEACH NC 28428
ABOVE ALLCONSTRUCTIONLLC               4794 S LINCOLN BLVD MARION IN 46953
ABOVE AND BEYOND                       COMPANIES INC 19865 MOONTOWN RD WESTFIELD IN 46062
ABOVE AND BEYOND LLC                   524 LINCOLN ST LEWISTON ME 04240
ABOVE AND BEYOND REALTY, INC.          RE/MAX ABOVE AND BEYOND 1823 W MAIN STREET MARION IL 62959
ABOVE BOARD CONST LLC                  221 N CALUMET RD CHESTERTON IN 46304
ABOVE IT ALL DRYWALL                   531 W BRENTWOOD ORANGE CA 92865
ABOVE PARR                             SEAN L. PARR 1555 SUNSET DR. SLIDELL LA 70460
ABOVE THE CUT RESTORATION              ADAM HAYDEN 5401 SOUTH EAST STREET SUITE 108B INDIANOPOLIS IN 46227
ABOVE THE REST CHIMNEY                 993 COCHRAN RD MORRISVILLE VT 05661
ABOVETREELINE INC                      2070 CHAMPLAIN DRIVE BOULDER CO 80301
ABPD                                   8791 BOYCE PL ST LOUIS MO 63136
ABRAHAM APPRAISALS                     14025 MARTIN PLACE RIVERSIDE CA 92503
ABRAHAM, ALEXANDER                     ADDRESS ON FILE
ABRAM CONSTRUCTION & ASSOCIATES        PO BOX 465 SOUTHAVEN MS 38671
ABRAM INTERSTATE                       2211 PLAZA DR ROCKLIN CA 95765
ABRAM INTERSTATE                       INSURANCE AGENCY 2211 PLAZA DR ROCKLIN CA 95765
ABRAM-POWELL, SHEDAVA                  ADDRESS ON FILE
ABRAMOVICH, NICK                       ADDRESS ON FILE
ABRAMOWITZ TAX & LIEN SERVICE, INC.    388 SW 12TH AVENUE DEERFIELD BEACH FL 33442-3106
ABRAMS TOWN                            ABRAMS WN TREASURER PO BOX 183 / 5877 MAIN S ABRAMS WI 54101
ABREGO, ROSA                           ADDRESS ON FILE
ABREN INS                              488 HOWE AVE SHELTON CT 06484
ABREU, GAMALIEL                        ADDRESS ON FILE
ABROM, AISHA                           ADDRESS ON FILE
ABS & EFK APPRAISALS INC               7801 OLD BRANCH AVE 102 CLINTON MD 20735
ABS ENTERPRISES                        VALERIA J. BRADLEY 27428 E. TURKEY CREEK RD WELLSVILLE KS 66092
ABSECON CITY                           ABSECON CITY - TAX COLLE 500 MILL RD ABSECON NJ 08201
ABSOLUTE CLEANING                      SOLUTIONS LLC 271 WEST CENTRE AVE 227 PORTAGE MI 49024
ABSOLUTE COLLECTION SERV               LLC 6440 SKY PT DR 140-154 LAS VEGAS NV 89131
ABSOLUTE COLLECTION SERVICES LLC       6440 SKY POINTE DR STE 140-154 LAS VEGAS NV 89131
ABSOLUTE COLLECTION SERVICES LLC       DIANA S. EBRON, ESQ. KIM, GILBERT, EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS
                                       VEGAS NV 89139
ABSOLUTE CONSTRUCTION INC.             JAMES HICKS 226 GARVON ST GARLAND TX 75040
ABSOLUTE DEV. CO. LLC                  ALLEN J. RAIANO P.O. BOX 145 HAWLEYVILLE CT 06440
ABSOLUTE FOUNDATION AND REMODELING     CHRIS INGLEHART 416 PETUNIA LAKE JACKSON TX 77566
ABSOLUTE HOME REPAIRS &                REMODELING 139 W MARKET ST 2ND FL WEST CHESTER PA 19382
ABSOLUTE MITIGATION SERV               PO BOX 22197 BAKERSFIELD CA 93390
ABSOLUTE PROF'L ROOFING CONTRACTORS    1315 19TH STREET 3A PLANO TX 75074
ABSOLUTE ROOFING                       17330 W CENTER RD 145 OMAHA NE 68130
ABSOLUTE ROOFING AND                   CONSTRUCTION 2407 HWY 16 SEARCY AR 72143
ABSOLUTE ROOFING AND CONSTRUCTION      JIM BURRESS 2407 HWY 16 SEARCY AK 72143
ABSOLUTE ROOFING CO. INC               4019 DAKOTA TR GRANBURY TX 76048



Epiq Corporate Restructuring, LLC                                                                   Page 13 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                    Pg 39 of 1490
Claim Name                             Address Information
ABSOLUTE ROOFING LLC                   20283 WIRT STREET PO BOX 638 ELKHORN NE 68022
ABSOLUTE ROOFING OF                    SOUTHWEST FL 8747 COASTLINE CT 102 NAPLES FL 34120
ABSTRACT INS                           7744 TAFT ST PEMBROKE PINES FL 33024
ABUALFOUL, MUSAB                       ADDRESS ON FILE
ABUNDANT HOMES                         EDWARD EUGENE SCHREADER 14711 BIRCHWOOD PIKE BIRCHWOOD TN 37308
ABUNIS, CRYSTAL                        ADDRESS ON FILE
AC & R PAINTING & HOME IMPROVEMENTS    ROBERT W JOHNSTON JR. 1016 APPALACHIN DR FAYETTEVILLE NC 28311
AC AND M DESIGN                        CONSTRUCTION 2501 BRICKELL AVE 403 MIAMI FL 33129
AC APPRAISAL &                         CONSULTING INC 600 BERVERLY AVE EAST SHERWOOD AR 72120
AC APPRAISAL & CONSULTING INC          600 BERVERLY AVE EST SHERWOOD AR 72120
AC INSURANCE AGENCY                    303 S ROSS ST AMARILLO TX 79102
AC RAINVILLE CARPENTRY                 PO BOX 14219 EAST PROVIDENCE RI 02914
ACA COMPLIANCE GROUP                   ATTN: GENERAL COUNSEL 589 8TH AVENUE NEW YORK NY 10018
ACA CONST & REMODELING                 8003 PONDEROSA PINA BLVD STATESBORO GA 30458
ACA INS                                P O BOX 60978 LOS ANGELES CA 90060
ACA INSURANCE                          P O BOX 5823 IRVINE CA 92616
ACADEMY WINDOW COVERINGS               CO INC 4303 S PADRE ISLAND DR CORPUS CHRISTI TX 78411
ACADIA CONDOMINIUM TRUST               89 WEST MAIN ST MERRIMAC MA 01860
ACADIA INSURANCE                       250 COUNTY RD WESTBROOK ME 04092
ACADIA INSURANCE CO                    PO BOX 9010 WESTBROOK ME 04098
ACADIA PARISH                          ACADIA PARISH - TAX COLL P O BOX 600 CROWLEY LA 70527
ACADIAN MANAGERS                       P O BOX 733189 DALLAS TX 75373
ACADIAN MANAGERS                       P O BOX 733394 DALLAS TX 75373
ACC TAX SALE PROPERTIES LLC            4905-B POPLAR SPRINGS DR STE B MERIDIAN MS 39305
ACCELA CAPITAL SERVICES INC            14822 LE GRANDE DR ADDISON TX 75001
ACCELERATED APPRAISALS LLC             4727 EAST BELL RD STE 45 319 PHOENIX AZ 85032
ACCELL PROPERTY MANAGEMENT, INC.       23046 AVENIDA DE LA CARLOTA, STE. 700 LAGUNA HILLS CA 92653
ACCENT CONSTRUCTION SERVICES, INC.     16011 HOLLISTER STREET HOUSTON TX 77066
ACCENT ENVIRONMENTAL                   3410 LA SIERRA AVE F184 RIVERSIDE CA 92503
ACCENT FOOD SERVICES LLC               PO BOX 46114 HOUSTON TX 77210
ACCENT HARDWOOD FLOORS                 559 COUNTY RD 4004 DECATUR TX 76234
ACCENT ON APPRAISAL                    2509 RIDGECREST DR FARMINGTON NM 87401
ACCENT ROOFING SERVICE                 629 AIRPORT RD. SUITE B LAWRENCEVILLE GA 30046
ACCEPTANCE INDEMNITY INS               7902 AIRWAY PARK DR MOBILE AL 36608
ACCEPTANCE INS                         6263 N SCOTTSDALE RD SCOTTSDALE AZ 85250
ACCEPTANCE INSURANCE CO                222 S 15TH ST STE 600 OMAHA NE 68102
ACCESS ALARM & SECURITY SYSTEMS        4521 PGA BLVD S-357 PALM BEACH GARDENS FL 33418
ACCESS APPRAISAL LLC                   PO BOX 42 GARNER NC 27529
ACCESS APPRAISAL SERVICES              6050 STETSON HILLS BLVD STE 195 COLORADO SPRINGS CO 80923
ACCESS APPRAISALS INC                  7701 E AKRON ST MESA AZ 85207-8442
ACCESS CONSTRUCTION                    REMODELING 21781 VENTURA BLVD 618 WOODLAND HILLS CA 91364
ACCESS CONSTRUCTION CO                 JEFFREY E GLEASON 11018 SKY COUNTRY DR. MIRA LOMA CA 91752
ACCESS HOME INSURANCE CO               425 NORTH PRINCE ST 101 LANCASTER PA 17603
ACCESS INS                             2850 N ANDREWS AVE FORT LAUDERDALE FL 33311
ACCESS INS                             15053 DEDEAUX RD GULFPORT MS 39503
ACCESS INS UNDERWRITERS                LLC 105 S NARCISSUS AVE 512 WEST PALM BEACH FL 33401
ACCESS PROPERTY MANAGEMENT             4 WALTER E FORAN BLVD SUITE 311 FLEMINGTON NJ 08822
ACCESS REAL ESTATE SERVICES INC        2715 KENILWORTH AVE BERWYN IL 60402
ACCLAIMED HOME SERVICES                INC 3453 FLAT RUN DR BETHELEHEM GA 30620



Epiq Corporate Restructuring, LLC                                                                    Page 14 OF 1400
                                           Ditech Holding Corporation
           19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                     Pg 40 of 1490
Claim Name                              Address Information
ACCLAIMED ROOFING OF                    COLORADO 878 S LIPAN ST UNIT B DENVER CO 80223
ACCMASTERCRAFT CONTRA                   ELINOR TREDER 22160 SOLIEL CIR W BOCA RATON FL 33433
ACCOLA, WENDY                           ADDRESS ON FILE
ACCOMACK COUNTY                         ACCOMACK COUNTY - TREASU 23296 COURT HOUSE AVENUE ACCOMAC VA 23301
ACCORD CONSTRUCTION                     13776 N LINCOLN BLVD EDMOND OK 73013
ACCORD REALTY, INC                      2784 PLEASEANT VIEW ROAD RUSSELLVILLE AR 72802
ACCORD REST & DAVID &                   JANIS CASHMARK 25 NEW PLANT CT OWINGS MILLS MO 21117
ACCORD ROOFING & CONSTRU                6279 SW 9TH ST MIAMI FL 33144
ACCOUNT RESOLUTION CORPORATION          P. O. BOX 3860 CHESTERFIELD MO 63006-3860
ACCOUNT SERVICES EXCHANGE LLC           PO BOX 609 CEDAR RAPIDS IA 52406
ACCOUNTABLE BUSINESS SERVICES, INC.     2762 JOE JERKINS BLVD AUSTELL GA 30106
ACCOUNTCHEK, LLC                        ATTN: GENERAL COUNSEL 245 PEACHTREE PKWY SUITE D-177 JOHNS CREEK GA 30024
ACCOUNTEMPS - ROBERT HALF DIVISION      PO BOX 743295 LOS ANGELES CA 90074-3295
ACCOUNTING DEPT THE AVALON MGMT GROUP   31608 RAILROAD CANYON ROAD CANYON LAKE CA 92587
ACCOUNTING PRINCIPALS                   DEPT CH 14031 PALATINE IL 60055
ACCOUNTING PRINCIPALS, INC.             ATTN: GENERAL COUNSEL 0151 DEERWOOD PARK BOULEVARD BUILDING 200, SUITE 400
                                        JACKSONVILLE FL 32256
ACCOUNTS RECOVERY BUREAU INC            PO BOX 6768 READING PA 19610
ACCREDITED APPRAISAL SERVICES LLC       PO BOX 699 MOSES LAKE WA 98837
ACCREDITED INSURANCE                    6099 HOLLYWOOD BLVD SUITE B HOLLYWOOD FL 33024
ACCREDITED REALTY SERVICE LTD           PO BOX 922 HARVARD IL 60033
ACCREDITED SURETY                       4798 NEW BROAD ST 200 ORLANDO FL 32814
ACCU RITE ROOFING AND                   CONSTRUCTION SERVICES 303 W CEVALLOS SAN ANTONIO TX 78204
ACCU-RATE APPRAISAL SERVICES            9836 FLORENCE PL HIGHLANDS RANCH CO 80126-3559
ACCUPRO ENVIRONMENTAL LLC               JENNIFER DEMAJO JENNIFER DEMAJO 35 RAINTREE DRIVE SICKLERVILLE NJ 08081
ACCURATE APPRAISAL AND REVIEW           SERVICE INC PO BOX 1867 LOVELAND CO 80539-1867
ACCURATE APPRAISAL USA LLC              3104 E CAMELBACK RD 315 PHOENIX AZ 85016
ACCURATE APPRAISALS OF MAINE            216 WEEKS MILLS RD WINDSOR ME 04363
ACCURATE APPRAISERS                     3651 KAWKAWLIN RIVER DR BAY CITY MI 48706-1773
ACCURATE CONSTRUCTION SERVICES, INC.    7065 HIGHLAND DRIVE MORRIS IL 60450
ACCURATE CONTRACTOR SERVICES            THOMAS W. LAMON P.O. BOX 383240 DUNCANVILLE TX 75138
ACCURATE INS GROUP                      10300 SUNSET DR 202 MIAMI FL 33173
ACCURATE INSTALLATION &                 MIRTHA & CARLOS VELASQUE 5756 EST 6 AVE HIALEAH FL 33013
ACCURATE INSURANCE MGMT                 SVCS 4409 SE 16TH PL 9 CAPE CORAL FL 33904
ACCURATE INSURANCE, INC                 909 W GARLAND AVENUE SPOKANE WA 99205
ACCURATE PAVERS                         3575BONITA BEACH RD STE1 BONITA SPRINGS FL 34134
ACCURATE PAVING                         800 TAYLOR COURT DIXON IL 61021
ACCURATE REAL ESTATE APPRAISALS         OF TAMPA BAY INC 7840 128TH STREET NORTH SEMINOLE FL 33776
ACCURATE REALTY SERVICES                INC 11416 GUNSTON RD WY LORTON VA 22079
ACCURATE ROOFING                        MARK ENLOE MARK ENLOE 1707 E 15TH STREET PLANO TX 75074
ACCURATE VALUE REAL ESTATE              APPRAISALS 58553 WINNOWING CIR SOUTH LYON MI 48178
ACE AGRI                                P O BOX 14490 DES MOINES IA 50306
ACE AGRIBUSINESS                        9200 NORTHPARK DR 250 JOHNSON IA 50131
ACE AMERICAN INS CO                     P O BOX 41484 PHILADELPHIA PA 19101
ACE AMERICAN INSURANCE COMPANY          ATTN: JOYCE VANRAVENSWAAY 436 WALNUT ST WA07D PHILADELPHIA PA 19106
ACE APPRAISAL LLC                       PO BOX 4462 PAGOSA SPRINGS CO 81147
ACE APPRAISALS                          451 W BONITA AVE STE 14 SAN DIMAS CA 91773
ACE APPRAISALS OF CAPE COD INC          PO BOX 1860 WELLFLEET MA 02667
ACE APPRAISE INC                        39270 PASEO PARDRE PKWY 211 FREMONT CA 94538



Epiq Corporate Restructuring, LLC                                                                    Page 15 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                      Pg 41 of 1490
Claim Name                               Address Information
ACE AUTO INSURANCE LLC                   PO BOX 837 CLEVELAND MS 38732
ACE CHIMNEY SWEEPS INC.                  804 E PULASKI HWY ELKTON MD 21921
ACE COMMERCIAL ROOFING                   INC 4906 PEMBROKE RD HOLLYWOOD FL 33021
ACE CONSTRUCTION OF TN                   & LINDA CARLS 536 UPTOWN SQUARE MURFREESBORO TN 37129
ACE CONSTRUCTION OF TN                   536 UPTOWN SQUARE MURFREESBORO TN 37129
ACE FLOOD AND RESTORATION INC.           197 WOODLAND PKWY, STE. 104-325 SAN MARCOS CA 92069
ACE HOME IMPROVEMENT CON                 11 SCANDELL CT TOMKINS COVE NY 10986
ACE INS                                  1445 ROOSEVELT AVE SAN JUAN PR 00920
ACE INS                                  8200 NW 41 ST 200 DORAL FL 33166
ACE INSURANCE ASSOC                      1702 US HWY 70 E STE B NEW BERN NC 28560
ACE LEO'S & ECONOMY PLUMBING             CORSICANA PLUMBING LLC DBA ACE LEO'S & ECONOMY PLUMBING 1421 CONFEDERATE- PO
                                         BOX 73 CORSICANA TX 75151
ACE PARKING MANAGEMENT INC               3111 CAMINO DEL RIO NORTH STE P1 SAN DIEGO CA 92108
ACE PEST CONTROL                         WALTER NORTON P.O. BOX 703 MORRISTOWN TN 37815
ACE PRIVATE RISK                         P O BOX 94836 CLEVELAND OH 44101
ACE PRIVATE RISK SRVCS                   ATTN CASHIERS 1 PROGRESS POINT PRKWY OFALLON MO 63368
ACE PRO CONTRACTING                      4447 ONEGA CIRCLE WEST PALM BEACH FL 33409
ACE PROFESSIONALS INC                    1900 PLEASANT ST BOX 15 NOBLESVILLE IN 46060
ACE PROPERTY SERVICES CORP               10871 SW 188 STREET 8 MIAMI FL 33157
ACE REAL ESTATE INC.                     3440 DEPEW PORT CHARLOTTE FL 33952
ACE REALTY                               520 W PALMDALE BLVD SUITE J PALMDALE CA 93551
ACE REALTY                               ATTN: CEDRIC AGE 520 W PALMDALE BLVD. STE J PALMDALE CA 93551
ACE ROOF & CONSTRUCTION SOLUTIONS, LLC   MARK LIM 1222 BOB PETTIT BLVD, SUITE 3 BATON ROUGE LA 70820
ACE ROOFING                              STEPHEN PAUL HOBBS STEPHEN PAUL HOBBS 196 BRONX PLACE BEREA KY 40403
ACE ROOFING                              ELFEGO PULIDO 6334 GREENWOOD DR. CORPUS CHRISTI TX 78417
ACE ROOFING & EXTERIORS LLC              1621 CR 269 LEANDER TX 78641
ACE ROOFING COMPANY                      9705 BURNET RD STE 415 AUSTIN TX 78758
ACE SECSCRP MFDHSGTR SER 2003MH1 ABPT    DEUTSCHE BANK NATIONAL TRUST COMPANY DB BANK NATIONAL TRUST CO AS TRUSTEE 1761
                                         EACH ST. ANDREWS PLACE SANTA ANA CA 92705-4934
ACE SIDING ROOFING REMODELING            PAUL ANTHONY BLEUEL 1475 SHERIDAN PLACE BEAUMONT TX 77706
ACE USA INSURANCE                        DEPT CH 14089 PALATINE IL 60055
ACE WOOD FLOORING, INC                   375 PUTMAN PIKE SMITHFIELD RI 02917
ACENTRIA INC                             4634 GULFSTARR DR DESTIN FL 32541
ACEVEDO, LIZA                            ADDRESS ON FILE
ACG BROKERS INC                          87 GRAND BLVD MASSAPEQUA PARK NY 11762
ACG HOME IMPROVEMENT INC                 10709 BRICE CT ORLANDO FL 32817
ACG SOUTH INS                            P O BOX 31087 TAMPA FL 33633
ACHOLAM HANIF                            WILLIAM J. MACKE WILLIAM J. MACKE & ASSOCIATES 4411 NE TILLAMOOK ST PORTLAND
                                         OR 97213
ACI ATTERHOLT CONST &                    175 W ORANGETHORPE AV PLACENTIA CA 92870
ACI CENTURY INC                          1551 NE CARDINAL AVE STUART FL 34994
ACICF                                    5/3 RETAIL LB 630885 5050 KINGSLEE DRIVE CINCINNATI OH 45263
ACKEIFI, KAREN                           ADDRESS ON FILE
ACKERLY & WARD                           1318 BEDFORD ST STAMFORD CT 06905
ACKERLY & WARD                           WILLIAM W. WARD 1318 BEDFORD STREET STAMFORD CT 06905
ACKERMAN TOWN                            ACKERMAN TOWN-TAX COLLEC P O BOX 394 ACKERMAN MS 39735
ACKLAM, KRAIG                            ADDRESS ON FILE
ACKLEY REALTY LLC                        330 W SPRING ST, SUITE 440 COLUMBUS OH 43215
ACME PEST MANAGEMENT INC.                TAZ TYRONE P.O. BOX 252 WEST MEMPHIS AR 72303
ACME ROOF SYSTEMS, INC                   9128 BELSHIRE DRIVE NORTH RICHLAND HILLS TX 76182


Epiq Corporate Restructuring, LLC                                                                      Page 16 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                      Pg 42 of 1490
Claim Name                               Address Information
ACME TOWNSHIP                            ACME TOWNSHIP - TREASURE 6042 ACME ROAD WILLIAMSBURG MI 49690
ACORD CONST COMPANY INC                  8225 NW 63RD ST PARKVILLE MO 64152
ACOSTA FLOOR SERVICES                    LLC 3829 PRINCE WILLIAM DR FAIRFAX VA 22031
ACOSTA RAMIREZ & ASOCIADOS, LLC.         JUAN ACOSTA-REBOYRAS CARR. 116 KM 17.5 EXT. BACO 1 ENSENADA PR 00647
ACOSTA, WILDA                            ADDRESS ON FILE
ACOUSTIC DESIGN SERVICE LLC              PAUL WALKER 6802 PURPLE LILAC LN CLINTON MD 20735
ACP CONSTRUCTION INC                     1905 NW 18 ST BLDG D 1 POMPANO BEACH FL 33069
ACR ACOSTAS CONSTRUCTION & REMODELING    VICTOR ACOSTA 12400 ROBERT DAVID DR EL PASO TX 79928
ACR INC                                  551 GLENN AVENUE WHEELING IL 60090
ACREE-KNIGHT, APRIL                      ADDRESS ON FILE
ACRI COMPANY (THE)                       124 E 18TH ST PO BOX 737 MILAN IL 61264
ACRISURE AFFILIATED INS                  600 EMERSON RD 107 ST LOUIS MO 63141
ACRISURE LLC                             5664 PRAIRIE CREEK DR CALENDONIA MI 49316
ACROSS THE BAY INS                       4819 ST RD 54 NEW PORT RICHEY FL 34652
ACRUPACION INMOBILIARIA, LLC, PLAINTIFF DEMAHY LABRADO DRAKE VICTOR ROJAS & CABEZA; KENNETH R. DRAKE 806 DOUGLAS ROAD
                                        12TH FLOOR CORAL GABLES FL 33134
ACS- ALLIANCE CONSTRUCTION SERVICES,     2919 NW 122ND STREET, SUITE A OKLAHOMA CITY OK 73120
LLC
ACSC                                     3333 FAIRVIEW ROAD COSTA MESA CA 92626
ACSD TAX COLLECTOR                       P O BOX 6622 ITHACA NY 14851
ACT FINISH CARPENTRY &                   WILLIAM & LAURA HEMINGWA 1551 NE 13TH ST HOMESTEAD FL 33033
ACTION APPRAISALS INC                    PO BOX 3177 KINGMAN AZ 86402
ACTION INS AGENCY                        13651 W DIXIE HWY NORTH MIAMI FL 13651
ACTION INS AGENCY                        13651 W DIXIE HWY NORTH MIAMI FL 33161
ACTION MANAGEMENT OF GAINESVILLE, INC.   6110-B NW 1 PL GAINESVILLE FL 32607
ACTION MECHANICAL INC                    1856 LOMBARDY DR RAPID CITY SD 57709
ACTION PRO EXTERIORS                     JON M WARREN, JR 1004 EAST JEFFERSON ST WAXAHACHIE TX 75165
ACTION PROPERTY MANAGEMENT               BONAIRE C.I.A 11118 CYPRESS N HOUSTON ROAD HOUSTON TX 77065
ACTION PUBLIC ADJUSTERS                  2100 E. HALLANDALE BEACH BLVD. SUITE 408 HALLANDALE BEACH FL 33009
ACTION PUMPING, INC.                     7361 WAMEGO TRAIL- P.O. BOX 654 YUCCA VALLEY CA 92284
ACTION REALTY                            ANITA M. MATYS 2236 SO 6TH STREET, PO BOX 1528 KLAMATH FALLS OR 97601
ACTION REALTY                            ATTN: ANITA MATYS PO BOX 1528 2236 SO SIXTH ST. KLAMATH FALLS OR 97601
ACTION REALTY                            ATTN: ANITA MATYS 2236 SO SIXTH ST. KLAMATH FALLS OR 97601
ACTION RFG & CONST INC                   9806 LONSDALE DR AUSTIN TX 78729
ACTION ROOFING & REMODELING              SAN ANTONIO ACTION ROOFING & REMODELING INC 8546 BROADWAY #238 SAN ANTONIO TX
                                         78217
ACTIVE MASONRY AND TUCKPOINTING          SERGIY VOLOCHIY 10033 IRVING PARK ROAD 2D SCHILLER PARK IL 60176
ACTIVE REALTORS                          ATTN: GREG MILLER 1415 EAST NAPIER AVENUE BENTON HARBOR MI 49022
ACTON TOWN                               ACTON TOWN - TAX COLLECT 472 MAIN STREET ACTON MA 01720
ACTON TOWN                               ACTON TOWN - TAX COLLECT 35 H ROAD ACTON ME 04001
ACUATRO INC                              CARR 156 R 794 KM 0.7 AGUAS BUENAS PR 00703
ACUITY A MUT INS                         PO BOX 718 SHEBOYGAN WI 53082
ACUITY A MUTUAL INS CO                   2800 S TAYLOR DRIVE SHEBOYGAN WI 53081
ACUITY BUILDERS & CONSTR                 PO BOX 83471 PHOENIX AZ 85071
ACUNA, EDGAR                             ADDRESS ON FILE
ACUNA, SABRINAH                          ADDRESS ON FILE
ACUNA, STEPHANIE                         ADDRESS ON FILE
ACURA VALUATION INC                      4781 CAMPUS DR KALAMAZOO MI 49008
ACUSHNET TOWN                            ACUSHNET TOWN - TAX COLL 122 MAIN STREET ACUSHNET MA 02743
ACWORTH CITY                             CITY OF ACWORTH TAX DEPA 4415 SENATOR RUSSELL AVE ACWORTH GA 30101


Epiq Corporate Restructuring, LLC                                                                      Page 17 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                      Pg 43 of 1490
Claim Name                               Address Information
ACWORTH TOWN                             ACWORTH TOWN - TAX COLLE P.O. BOX 45 ACWORTH NH 03601
ACXIOM CORPORATION                       ATTN: GENERAL COUNSEL 601 EAST THIRD STREET LITTLE ROCK AK 72201
ADA COUNTY                               ADA COUNTY - TREASURER 200 W FRONT STREET-1ST F BOISE ID 83702
ADA COUNTY TREASURER                     200 W FRONT ST BOISE ID 83702
ADA TOWNSHIP                             ADA TOWNSHIP - TREASURER PO BOX 370 ADA MI 49301
ADAIR ASSET MANAGEMENT LLC               BMO HARRIS 16 PO BOX 1414 MINNEAPOLIS MN 55480
ADAIR ASSET MANAGEMENT, LLC/BMO HARRIS   C/O BMO 16 P.O. BOX 1414 MINNEAPOLIS MN 55480-1414
ADAIR ASSET MANAGMENT                    405 N 115TH ST STE 100 OMAHA NE 68154
ADAIR COMMERCIAL CONSTRUCTION            DENIS D ADAIR DENIS D ADAIR 8431 MT. VERNON STREET LEMON GROVE CA 91945
ADAIR COUNTY                             ADAIR COUNTY - SHERIFF 424 PUBLIC SQUARE, SUITE COLUMBIA KY 42728
ADAIR COUNTY                             ADAIR COUNTY - TREASURER 400 PUBLIC SQUARE GREENFIELD IA 50849
ADAIR COUNTY                             ADAIR COUNTY - COLLECTOR 106 W. WASHINGTON KIRKSVILLE MO 63501
ADAIR COUNTY                             ADAIR COUNTY - TAX COLLE 220 W. DIVISION - COURTH STILWELL OK 74960
ADAIR COUNTY MUTUAL                      PO BOX 210 GREENFIELD IA 50849
ADAM ALIREZ                              ADDRESS ON FILE
ADAM APPRAISAL SERVICES INC              2071 E 129 N IDAHO FALLS ID 83401
ADAM CHRISTOPHER HAYNES                  ADDRESS ON FILE
ADAM DELGADO                             ADDRESS ON FILE
ADAM GOODMAN TRUSTEE                     260 PEACHTREE ST NW 200 ATLANTA GA 30303
ADAM GORDON AND                          ADDRESS ON FILE
ADAM HARSHMAN AND                        ADDRESS ON FILE
ADAM HOOPES                              ADDRESS ON FILE
ADAM KOBUS &                             ADDRESS ON FILE
ADAM MARTINEZ                            ADDRESS ON FILE
ADAM NADLER                              ADDRESS ON FILE
ADAM PREUSS APPRAISAL SERVICES INC       936 US HIGHWAY 1 SUITE A SEBASTIAN FL 32958
ADAM PRO SERVICES                        JOSH ADAM WILLARD 2236 COUNTRY CLUB ROAD SPARTENBURG SC 29302
ADAMANTIOS FRANGIADAKIS                  ADDRESS ON FILE
ADAMOS, MARIE                            ADDRESS ON FILE
ADAMS & ADAMS FINACIAL                   54 N MAIN STREET PLEASANTVILLE NJ 08232
ADAMS & EDENS, A PROF'L ASSOC.           625 LAKELAND EAST DR., STE. D FLOWOOD MS 39232-8817
ADAMS A ENGLE                            ADDRESS ON FILE
ADAMS AGENCY                             3851 E MAIN ST MESA AZ 85205
ADAMS ALL AMERICAN LOCKSMITH             13007 INDIAN HEAD HWY FT. WASHINGTON MD 20744
ADAMS ALUMINUM INC.                      68469 JAMES STREET MANDEVILLE LA 70471
ADAMS AND SON ROOFING AND CONSTR. LLC.   BRANDEN ADAMS P.O. BOX 6213 FORT SMITH AK 72906
ADAMS CITY                               ADAMS CITY-TAX COLLECTOR 7617 HWY 41 N - SUITE 10 ADAMS TN 37010
ADAMS CITY                               ADAMS CITY TREASURER PO BOX 1009 / 101 N MAIN ADAMS WI 53910
ADAMS CITY                               TAX COLLECTOR PO BOX 470 / 400 MAIN ST FRIENDSHIP WI 53934
ADAMS COSNTRUCTION                       39165 166TH ST E PALMDALE CA 93591
ADAMS COUNTY                             ADAMS COUNTY-TAX COLLECT 115 S WALL STREET NATCHEZ MS 39120
ADAMS COUNTY                             ADAMS COUNTY - TREASURER 110 W MAIN ST, ROOM 138 WEST UNION OH 45693
ADAMS COUNTY                             ADAMS COUNTY - TREASURER 313 W. JEFFERSON ST.SUIT DECATUR IN 46733
ADAMS COUNTY                             ADAMS COUNTY - TREASURER PO BOX 266 CORNING IA 50841
ADAMS COUNTY                             ADAMS COUNTY - TREASURER 507 VERMONTSTREET STE G QUINCY IL 62301
ADAMS COUNTY                             ADAMS COUNTY - TREASURER 500 WEST 4TH STREET RM 1 HASTINGS NE 68901
ADAMS COUNTY                             ADAMS COUNTY-TREASURER 4430 S ADAMS COUNTY PKY BRIGHTON CO 80601
ADAMS COUNTY                             ADAMS COUNTY - TREASURER PO BOX 47 COUNCIL ID 83612
ADAMS COUNTY                             ADAMS COUNTY - TREASURER 210 W BROADWAY 203 RITZVILLE WA 99169



Epiq Corporate Restructuring, LLC                                                                      Page 18 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                    Pg 44 of 1490
Claim Name                             Address Information
ADAMS COUNTY CHANCERY CLERK            1 COURTHOUSE SQUARE NATCHEZ MS 39120
ADAMS COUNTY TREASURER                 110 W MAIN ST WEST UNION OH 45693
ADAMS COUNTY TREASURER                 PO BOX 470 FRIENDSHIP WI 53934-0470
ADAMS COUNTY TREASURER                 4430 SOUTH ADAMS COUNTY PKWY BRIGHTON CO 80601
ADAMS DISASTER &                       RESTORATION INC 1716 W BROADWAY RD 119 MESA AZ 85202
ADAMS FIRE DISTRICT                    3 COLUMBIA STREET ADAMS MA 01220-1307
ADAMS FIRST REAL ESTATE                SERVICE LLC 7625 LADDEN CT RALEIGH NC 27615
ADAMS INSURANCE AGENCY                 7989 FISCHER STEEL,STE 2 CORDOVA TN 38018
ADAMS INVESTMENT                       BUILDERS GROUP LLC PO BOX 611 BETHLEHEM CT 06751
ADAMS LLC                              468 SE 16TH STREET MELROSE FL 32666
ADAMS ROOFING                          DOUGLAS L ADAMS 9911 LAWRENCE 1132 MT VERNON MO 65712
ADAMS ROOFING                          GLORIA ADAMS 2700 PARTRIDGE ARLINGTON TX 76017
ADAMS ROOFING PROFESSION               495 CROSSEN AVE ELK GROVE VILLAGE IL 60007
ADAMS TOWN                             ADAMS TOWN - TAX COLLECT 8 PARK STREET ADAMS MA 01220
ADAMS TOWN                             ADAMS TOWN - TAX COLLECT PO BOX 176 ADAMS NY 13605
ADAMS TOWN                             ADAMS TWN TREASURER 797 DEERBORN AVE FRIENSHIP WI 53934
ADAMS TOWN                             ADAMS TWN TREASURER W11801 SHANKEY RD BLACK RIVER FALLS WI 54615
ADAMS TOWNSHIP                         ADAMS TWP - TAX COLLECTO 191 MAIN ST ST MICHAEL PA 15951
ADAMS TOWNSHIP                         ADAMS TWP - TAX COLLECTO 110 SHADY FARM LANE MARS PA 16046
ADAMS TOWNSHIP                         SHERRY FEGLEY - TAX COLL 8865 ROUTE 235 BEAVERTOWN PA 17813
ADAMS TOWNSHIP                         ADAMS TOWNSHIP - TREASUR 7855 MOORES JUNCTION RD STERLING MI 48659
ADAMS TOWNSHIP                         ADAMS TOWNSHIP - TREASUR PO BOX 336 NORTH ADAMS MI 49262
ADAMS TOWNSHIP                         ADAMS TOWNSHIP - TREASUR P.O.BOX 51 ATLANTIC MINE MI 49905
ADAMS VILLAGE                          ADAMS VILLAGE - CLERK 3 S. MAIN ST ADAMS NY 13605
ADAMS WHITE OLIVER SHORT &             FORBUS LLP PO BOX 2069 OPELIKA AL 36803
ADAMS, ALEXANDER                       ADDRESS ON FILE
ADAMS, CYNTHIA                         ADDRESS ON FILE
ADAMS, DARLENE                         ADDRESS ON FILE
ADAMS, GREZILDA                        ADDRESS ON FILE
ADAMS, LAFAYETTE                       ADDRESS ON FILE
ADAMS, LATONYA                         ADDRESS ON FILE
ADAMS, LEANDREA                        ADDRESS ON FILE
ADAMS, MARA                            ADDRESS ON FILE
ADAMS, RISHONDA                        ADDRESS ON FILE
ADAMS, ROBERT                          ADDRESS ON FILE
ADAMS, SHERRY                          ADDRESS ON FILE
ADAMS, STEVEN                          ADDRESS ON FILE
ADAMS, TAVARES                         ADDRESS ON FILE
ADAMS, WALTER                          ADDRESS ON FILE
ADAMS, WANDA                           ADDRESS ON FILE
ADAMS, WHITNEY                         ADDRESS ON FILE
ADAMS-COLUMBIA ELECTRIC COOPERATIVE    401 E LAKE ST PO BOX 70 FRIENDSHIP WI 53934
ADAMSBURG BORO                         KEYSTONE MUNICIPAL COLLE 546 WENDEL ROAD IRWIN PA 15642
ADAMSON & SONS CONSTRUCTION LLC        121 N 1ST ST E BAKER MT 59313
ADAMSON REAL ESTATE ADVI               924 GNS HWY STE 100 BUFORD GA 30518
ADAMSTOWN BORO                         ADAMSTOWN BORO - TAX COL 102 W MAIN ST ADAMSTOWN PA 19501
ADAMSVILLE CITY/MCNAIRY                ADAMSVILLE CITY-TAX COLL 231 E MAIN ST ADAMSVILLE TN 38310
ADAS INS                               5747 NW 7TH ST MIAMI FL 33126
ADCO MASTER BUILDER                    FRED RANGEL 4242 MEDICAL BUILD 5 SUITE 5200 SAN ANTONIO TX 78229



Epiq Corporate Restructuring, LLC                                                                    Page 19 OF 1400
                                       Ditech Holding Corporation
          19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                Service List 03/01/19 23:22:57           Main Document
                                                 Pg 45 of 1490
Claim Name                          Address Information
ADCOCK ROOFING                      ADCOCK & ADCOCK CONSTRUCTION, INC. 800 S. FRENCH AVE. SANFORD FL 32771
ADDAI INVESTMENT GROUP, LLC         JOSEPH CREED LAW OFFICE OF JOSEPH CREED 11120 NE 2ND ST., #200 BELLEVUE WA
                                    98004
ADDAM GILLRUP ENTERPRISES LLC       PO BOX 433 KEYSTONE HEIGHTS FL 32656
ADDESSI FENCING LLC                 30 STARR RD DANBURY CT 06810
ADDICKS UD A                        ADDICKS UD - TAX COLLECT P O BOX 1368 FRIENDSWOOD TX 77549
ADDIE OWENS PA                      2801 S BAY ST EUSTUS FL 32726
ADDIE R HORNE                       1161 SAXON BLVD DELTONA FL 32725
ADDIS, SUZANNE                      ADDRESS ON FILE
ADDISON BREVARD AGENCY              3605 COLUMBIA RD STE A ORANGEBURG SC 29116
ADDISON CS CMD TOWNS                ADDISON CS-TAX COLLECTER 7 CLEVELAND DRIVE SUIT ADDISON NY 14801
ADDISON INSURANCE AND REALTY CO     P.O. BOX 8737 ROCKY MOUNTAIN NC 27804
ADDISON STEEL TRUSS INC             PO BOX 225 ADDISON AL 35540
ADDISON TOWN                        ADDISON TOWN - TAX COLLE P.O. BOX 142 ADDISON ME 04606
ADDISON TOWN                        ADDISON TOWN - TAX COLLE 65 VT RTE 17W ADDISON VT 05491
ADDISON TOWN                        ADDISON TOWN-TAX COLLECT 21 MAIN STREET ADDISON NY 14801
ADDISON TOWN                        ADDISON TWN TREASURER PO BOX 481 ALLENTON WI 53002
ADDISON TOWNSHIP                    ADDISON TWP - TAX COLLE 1830 LISTONBURG RD CONFLUENCE PA 15424
ADDISON TOWNSHIP                    ADDISON TOWNSHIP - TREAS 1440 ROCHESTER RD LEONARD MI 48367
ADDISON VILLAGE                     ADDISON VILLAGE-TAX COLL 35 TUSCARORA ST ADDISON NY 14801
ADDISON VILLAGE                     ADDISON VILLAGE - TREASU PO BOX 213 ADDISON MI 49220
ADDUCCI DORF LEHNER MITCHELL &      BLANKENSHIP PC 150 N MICHIGAN AVE, STE 2130 CHICAGO IL 60601
ADECCO                              ATTN: GENERAL COUNSEL 175 BROAD HOLLOW ROAD MELVILLE NY 11747
ADECCO                              DEPT CH 14091 PALATINE IL 60055-4091
ADEKUNLE AJAYI                      HOWARD C. KIM KIM, GILBERT, EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS VEGAS
                                    NV 89139
ADELA TAMOYO INS                    10705 MARKET ST B HOUSTON TX 77029
ADELAIDO GODINEZ &                  EILEEN GODINEZ 5925 COLFAX AVE ALEXANDRIA VA 22311
ADELANTE INS AGENCY                 2237 N MAIN ST FORTWORTH TX 76164
ADELAS INS & INCOME                 504 LITTLE YORK HOUSTON TX 77076
ADELINE THIFAULT                    GUY E MAILLY MAILLY LAW 695 TOWN CENTER DRIVE, SUITE 350 COSTA MESA CA 92626
ADELL VILLAGE                       ADELL VLG TREASURER 508 SEIFERT ST ADELL WI 53001
ADESSA CONSULTING, LLC              ATTN: GENERAL COUNSEL
ADG CONTRACTING                     22 TIMBER ROAD BREWSTER NY 10509
ADHIA, ANJALI                       ADDRESS ON FILE
ADIE, STACEY                        ADDRESS ON FILE
ADIRONDACK CS(CMBD TNS-             ADIRONDACK CS - TAX COLL 101 MAIN ST BOONVILLE NY 13309
ADIRONDACK INS                      800 SUPERIOR AVE E LB OP CLEVELAND OH 44114
ADIRONDACK INSURANCE EXCHANGE       PO BOX 94572 CLEVELAND OH 44101
ADJUST FIRST                        14241 FIRESTONE BLVD 400 LA MIRADA CA 90638
ADJUST FIRST                        FRANK ARBISO 14241 FIRESTONE BLVD., SUITE 400 LA MIRADA CA 90638
ADJUSTMENT PROS, LLC                M.W. JOHNSON ENTERPRISES 7742 SPALDING DR. SUITE 103 NORCROSS GA 30092
ADJUSTMENT SPECIALISTS              INC 5400 S UNIVERSITY DR 608 DAVIE FL 33328
ADK APPRAISAL SERVICES              1026 ABELL CIRCLE OVIEDO FL 32765
ADKERSON, HAUDER & BEZNEY, P.C.     PERRY COCKERELL 1700 PACIFIC AVE., SUITE 4450 DALLAS TX 75201
ADKINS, MICHAEL                     ADDRESS ON FILE
ADLER, MICHAEL                      ADDRESS ON FILE
ADM CLAIM SERVICES LLC              2551 W GOLF BLVD APT 106 POMPANO BEACH FL 33064
ADMINISTRATOR OF THE DEPT OF        CONSUMER CREDIT OF THE STATE OF OK 3613 N.W. 56TH, SUITE 240 OKLAHOMA CITY OK
                                    73112


Epiq Corporate Restructuring, LLC                                                                 Page 20 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                      Pg 46 of 1490
Claim Name                               Address Information
ADMIRABLE HOME                           IMPROVEMENT 365 WEDGEWOOD CIR ROMEOVILLE IL 60446
ADMIRAL INS BRKG CORP                    6833 SHORE ROAD BROOKLYN NY 11220
ADMIRALTY LAKE PATIO HOA                 P.O. BOX 560332 ROCKLEDGE FL 32956
ADMIRALTY LAKES TOWNHOMES                HOMEOWNERS ASSN 1246 ADMIRALTY BLVD ROCKLEDGE FL 32955
ADOBE PAINT LLC                          5213 S 30TH ST STE B 200 PHOENIX AZ 85040
ADOBE ROOFING & CONSTRUCTION, LLC        ANDREA BECKER 30809 US HIGHWAY 40 EVERGREEN CO 80439
ADOBE SYSTEMS INCORPORATED               ATTN: GENERAL COUNSEL 345 PARK AVENUE SAN JOSE CA 95110-2704
ADOBE SYSTEMS SOFTWARE IRELAND LIMITED   ATTN: GENERAL COUNSEL 4-6 RIVERWALK CITYWEST BUSINESS CAMPUS DUBLIN 24 IRELAND
ADONAY CONSTRUCTION INCO                 10775 SW 190 ST UNIT 9 MIAMI FL 33157
ADONIS J & MERLROSE                      ZAPANTA 321 HICKORY OAKS DR BOLINGBROOK IL 60490
ADRIAN BARRY KOLTUN, ET AL.              BAILEY GLASSER LLP JAMES L. KAUFFMAN 1054 31ST STREET, SUITE 230 WASHINGTON DC
                                         20007
ADRIAN BARRY KOLTUN, ET AL.              HICKS MOTTO & EHRLICH, P.A. J. DENNIS CARD 3399 PGA BLVD,. SUITE 300 PALM
                                         BEACH GARDENS FL 33410
ADRIAN CITY                              ADRIAN CITY - TREASURER 135 E MAUMEE ST ADRIAN MI 49221
ADRIAN FERNANDEZ INS                     ADDRESS ON FILE
ADRIAN GONZALEZ                          ADDRESS ON FILE
ADRIAN HALE & ASSOCIATES                 449 FAITH RAE BLVD MORRISON TN 37357
ADRIAN TOWNSHIP                          TAX COLLECTOR 2907 TIPTON HWY ADRIAN MI 49221
ADRIANA ALICEA                           ADDRESS ON FILE
ADRIANA OLIVEIRA &                       ADDRESS ON FILE
ADRIANAS INS SRVCS INC                   295 E BASELINE ST SAN BERNARDINO CA 92410
ADRIANAS INSURANCE INC                   9445 CHARLES SMITH AVE RANCHO CUCAMONGA CA 91730
ADRIENNE STEWARD                         ADDRESS ON FILE
ADRIENNE SUTTON                          ADDRESS ON FILE
ADROIT GENERAL CONT LLC                  42756 N LAKE DR ANTIOCH IL 60002
ADSTREAM NORTH AMERICA INC               PO BOX 74008348 CHICAGO IL 60674-8348
ADT RESTORATION LLC &                    ROBYN M & PATRICK D WEBB 853 BLUE GARDEN LN WILLOW SPRING NC 27592
ADT SECURITY SERVICES                    PO BOX 371878 PITTSBURGH PA 15250-7878
ADV CONST & REM & STREM                  LAW EST OF D DUMERLUS 319 SW 8TH CT DEL RAY BEACH FL 33444
ADV RFG TEAM CONST INC                   3601 EDISON PL ROLLING MEADOWS IL 60008
ADVANCE BUILDING CONTRACTOR              VALENTINO SALAZAR 7788 FALLBROOK HOUSTON TX 77086
ADVANCE CLAIM CONSULT                    INC 7800 SW 57 AV 215D MIAMI FL 33143
ADVANCE CLAIM CONSULT &                  JOAQIN & CARIDAD BASSOLS 9225 SW 158 LANE STE B PALMETTO BAY FL 33157
ADVANCE CLEANING                         ADVANCE LH P.O. BOX 12307 ODESSA TX 79768
ADVANCE CONSTRUCTION                     7295 CORAL WAY MIAMI FL 33155
ADVANCE DESIGN & CONSTRU                 15002 A CIRCLE OMAHA NE 68144
ADVANCE GENERAL CONTRACTORS              600 EAGLEVIEW BLVD SUITE 300 EXTON PA 19341
ADVANCE MARKETING CONCEPTS               INC 1616 2ND AVE S STE 100 BIRMINGHAM AL 35233
ADVANCE PLUMBING & HEATING INC           240 UNION HILL ROAD MANALAPAN NJ 07726
ADVANCE REALTY CO.                       MIKE HERNANDEZ 11930 VISTA DEL SOL DR, SUITE A EL PASO TX 79936
ADVANCE RESTORATIONS LLC                 5410 HEMING AV SPRINGFIELD VA 22151
ADVANCED AMERICAN                        208 S COLONY RD WALLINGFORD CT 06492
ADVANCED AMERICAN                        P O BOX 4047 WALLINGFORD CT 06492
ADVANCED APPRAISAL                       PO BOX 647 FOLEY MN 56329
ADVANCED APPRAISAL SERVICES              37721 VINE STREET SUITE 3 WILLOUGHBY OH 44094
ADVANCED APPRAISALS                      PO BOX 381 PALATKA FL 32178
ADVANCED BUILDING                        ASSESSMENT INC 5401 S KIRKMAN RD 310 ORLANDO FL 32819
ADVANCED CONST & REMOD                   319 SW 8 CT DELRAY BEACH FL 33444



Epiq Corporate Restructuring, LLC                                                                     Page 21 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                      Pg 47 of 1490
Claim Name                               Address Information
ADVANCED CONSTR. SERVICES GROUP INC.     HIRAM GONZALEZ 5910 SW 93 PL MIAMI FL 33173
ADVANCED CONSTRUCTION                    FOUNDATION LLC PO BOX 606 LAKE GENEVA WI 53147
ADVANCED DESIGN                          CONTRACTING 501 DALE ST N 212 ST PAUL MN 55103
ADVANCED DISCOVERY, INC.                 ATTN: GENERAL COUNSEL 13915 N. MOPAC EXPWY. SUITE 210 AUSTIN TX 78728
ADVANCED DISPOSAL SERVICES               1192 MCCLELLANDTOWN RD MCCLELLANDTOWN PA 15458
ADVANCED DISPOSAL SERVICES               SOLID WASTE OF PA, INC 90 FORT WADE ROAD PONTE VERDA FL 32081
ADVANCED DISPOSAL SERVICES STATELINE     PO BOX 1539 CALLAHAN FL 32011
LLC
ADVANCED DISPOSAL SERVICES, INC.         P.O. BOX 1539 CALLAHAN FL 32011
ADVANCED EXTERIORS                       1111 PINETREE DR BONNE TERRE MO 63628
ADVANCED EXTERIORS INC                   2200 S VALLEY HWY DENVER CO 80222
ADVANCED EXTERIORS, INC.                 220 S. VALLEY HWY. DENVER CO 80222
ADVANCED HOME IMPRVMT                    6074 SNOW APPLE DR CLARKSTON MI 48346
ADVANCED HOME SOLUTIONS                  121 S ORANGE AV 1526 ORLANDO FL 32801
ADVANCED HOME SOLUTIONS                  CONSUMER BROKERS LLC 6432 PINECASTLE BLVD SUITE A ORLANDO FL 32809
ADVANCED HOMERENOVATIONS                 2428COURT YARD CIR UNIT6 AURORA IL 60506
ADVANCED INNOVATIVE MANAGEMENT           1303 GENEVA AVE N OAKDALE MN 55128
ADVANCED INS                             1225 BAY AVE PT PLEASANT NJ 08742
ADVANCED INS & FIN                       7700 CONGRESS AVE 3206 BOCA RATON FL 33487
ADVANCED INS AGENCY LLC                  1009 ARNOLD AVE POINT PLEASANT NJ 08784
ADVANCED INS COVERAGES                   7301 WILES RD SUITE. 202 CORAL SPRINGS FL 33067
ADVANCED INS RESOURCES                   PO BOX 9787 MOBILE AL 36691
ADVANCED INS SLTNS                       1716 GOVERNMENT ST STE E OCEAN SPRINGS MS 39564
ADVANCED INS SOLUTIONS                   PO BOX 758 OCEAN SPRINGS MS 39566
ADVANCED INSURANCE                       11440 OKEECHOBEE BLVD SUITE 201 ROYAL PALM BEACH FL 33411
ADVANCED INSURANCE                       3919 GOVERNMENT BLVD MOBILE AL 36693
ADVANCED INSURANCE GROUP                 2700 W HAVEN VILLAGE AMARILLO TX 79109
ADVANCED LOCK & SAFE                     1175 SHAW AVENUE 104 PMB 152 CLOVIS CA 93612
ADVANCED MGMT OF SOUTHWEST FLORIDA INC   9031 TOWN CENTER PARKWAY BRADENTON FL 34202
ADVANCED PACE TECHNOLOGIES, LLC          700 ALMOND STREET CLERMONT FL 34711
ADVANCED PAINTING SYSTEM                 10742 NW 9TH MANOR CORAL SPRINGS FL 33071
ADVANCED REAL ESTATE SERVICES LLC        4425 JEFFERSON AVE SUITE 113 TEXARKANA AR 71854
ADVANCED REALTY SERVICES, INC            ATTN: PAMELA HARGROVE-VAN ORNAM 2 SILVER OAK LANE PORT ST LUCIE FL 34952
ADVANCED ROOFING                         CABLES ADVANCED ROOFING CABLES ADVANCED ROOFING 4530 INDIAN TREE COURT
                                         BENBROOK TX 76126
ADVANCED ROOFING SOLUTIONS, INC.         ROOF COMMANDER, INC. 4680 LAKE INDUSTRIAL BLVD TAVARES FL 32778
ADVANCED ROOFING TECHNOLOGIES            4496 BENTS DR UNIT C WINDSOR CO 80550
ADVANCED WIREWORKS INC                   631 96TH STREET W CHANHASSEN MN 55317
ADVANTACLEAN OF KENDALL                  7300 VISTALMAR ST CORAL GABLES FL 33143
ADVANTACLEAN OF THE                      SOUTH SOUND 2866 MARTIN ST DUPONT WA 98327
ADVANTAGE APPRAISAL GROUP                6340 2ND PALM PT ST PETE BEACH FL 33706-2118
ADVANTAGE APPRAISAL GROUP LLC            51207 HOOK DR MACOMB MI 48042
ADVANTAGE APPRAISALS INC                 762 TURTLE POINT WAY SAN MARCOS CA 92069
ADVANTAGE BUILDERS OF                    NEVADA INC 6265 W POST RD LAS VEGAS NV 89118
ADVANTAGE CONST & S&J                    SULLIVAN 18563 VERMILLION ST EAST BETHEL MN 55092
ADVANTAGE CONST INC                      18563 VERMILLION ST EAST BETHEL MN 55092
ADVANTAGE CONST INC &                    PATRICK & TRUDY KENNEY 18563 VERMILLION ST EAST BETHEL MN 55092
ADVANTAGE CONSTRUCTION                   18563 VERMILLION STREET EAST BETHEL MN 55092
ADVANTAGE CONTRACTING LLC                2007 WOOD COURT PLANT CITY FL 33563-6343



Epiq Corporate Restructuring, LLC                                                                    Page 22 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                    Pg 48 of 1490
Claim Name                             Address Information
ADVANTAGE INS AGENCY                   1201 C HARGETT ST JACKSONVILLE NC 28540
ADVANTAGE INS AGENCY                   207 SMELTER AVE NE 2 GREAT FALLS MT 59404
ADVANTAGE INS CO LLC                   4201B HWY 11 NORTH PICAYUNE MS 39466
ADVANTAGE INS SERVICES                 10A WILLIAMSBURG LN CHICO CA 95926
ADVANTAGE INSURANCE                    817 S MAGUIRE WARRENBURGH MO 64093
ADVANTAGE ONE INS                      206 W CENTRAL AVE PETAL MS 39465
ADVANTAGE PA INC                       STE 209 7971 RIVIERA BLVD MIRAMAR FL 33023
ADVANTAGE PROJECT BUILDERS             BRENT F. WILLIAMS PO BOX 336 AZUSA CA 91702
ADVANTAGE PROPERTY MANAGEMENT LLC      PINEAPPLE PLANTATION POA 1111 SE FEDERAL HWY SUITE 100 STUART FL 34994
ADVANTAGE PROPERTY MGMT LLC            1111 SE FEDERAL HWY STE 100 STUART FL 34994
ADVANTAGE REALTY PROFESSIONALS         ATTN: TINA CAMP 1555 W. WHITE MOUNTAIN BLVD. SUITE 2 LAKESIDE AZ 85929
ADVANTAGE REALTY PROFESSIONALS, INC    1555 W. WHITE MOUNTAIN BLVD., STE 2 LAKESIDE AZ 85929
ADVANTAGE RESTOR INC                   607 HITCHCOCK ST 105 PLANT CITY FL 33563
ADVANTAGE ROOFING COMPANY              WELLING ENTERPRISES, INC 5610 OLD BULLARD RD SUITE 201 TYLER TX 75073
ADVANTAGEONE INSURANCE                 301 HUMBLE AVE SUITE 147 HATTIEBURG MS 39401
ADVANX PROPERTY MANAGEMENT             P.O. BOX 160460 HIALEAH FL 33016
ADVICE INS GROUP LLC                   9100 SW FWY, SUITE 105 HOUSTON TX 77074
ADVISER COMPLIANCE ASSOCIATES, LLC     DBA ACA COMPLIANCE GROUP ATTN: GENERAL COUNSEL 8403 COLESVILLE ROAD SUITE 870
                                       SILVER SPRING MD 20910
ADVISING CONSTRUCTION EX               8211 SE SANCTUARY DR HOBE SOUND FL 33455
ADVISORNET FINANCIAL, INC.             ATTN: MR. DANIEL JOHN MAY PRESIDENT & CHIEF EXECUTIVE OFFICER 701 4TH AVENUE
                                       SOUTH SUITE 1500 MINNEAPOLIS MN 55415-1657
ADVISORY GROUP                         7155 FIVE MILE RD. CINCINNATI OH 45230
ADVOCATE CONSTRUCTIONINC               40 W LITTLETON BLVD LITTLETON CO 80120
AEG CONSTRUCTION                       63 2ND AVE SUITE 2 HAMILTON TOWNSHIP NJ 08619
AEGB ENGINEERING AND GENERAL           CONTRACTORS BUILDING SERVICE INC ISANY QUINCOSES 1275 WEST 47 PL SUITE 449
                                       HIALEAH FL 33012
AEGIS                                  P O BOX 889004 SAN DIEGO CA 92168
AEGIS INSURANCE COMPANY                PO BOX 2220 CLINTON MS 39060
AEGIS SECURITY INS                     P O BOX 3153 HARRISBURG PA 17105
AEGIS SECURITY INS CO                  2407 PARK DR HARRISBURG PA 17110
AEGIS SECURITY INS CO                  4507 N FRONT ST 200 HARRISBURG PA 17110
AEIDA C NUNEZ, DEBTOR                  GIANNY BLANCO 10647 N KENDALL DR MIAMI FL 33176
AEK CONSTRUCTION AND                   NASHAT & AIDA TOMA 6167 RESEDA BLVD 204 RESEDA CA 91335
AEP INDIANA MICHIGAN POWER CO          PO BOX 24407 CANTON OH 44701-4407
AEP ROOFING AND CONTRACTING LLC        217 SW 137TH TERRACE OKLAHOMA CITY OK 73170
AEP-APPALACHIAN POWER CO               P.O. BOX 24413 CANTON OH 44701-4413
AEP-INDIANA MICHIGAN POWER             PO BOX 24411 CANTON OH 44701-4411
AEP-PUBLIC SVC CO OF OKLAHOMA          PO BOX 24421 CANTON OH 44701
AERO WOOD FLOOR INC                    15112 12TH STREET KENOSHA WI 53144
AEROMAX INSURANCE INC                  867 W BLOOMINGDALE 610 BRANDON FL 33508
AEROSEPT LLC                           PO BOX 5486 GRANBURY TX 76049
AES INS                                1635 S YALE TULSA OK 74112
AETNA CASUALTY INSURANCE               100 N RIVERSIDE PLAZA CHICAGI IL 60606
AETNA TOWNSHIP                         AETNA TOWNSHIP - TREASUR PO BOX 228 MORLEY MI 49336
AETNA TOWNSHIP                         AETNA TOWNSHIP - TREASUR 2290 E. WORKMAN ROAD FALMOUTH MI 49632
AF CONSTRUCTION INC                    HC-06 BOX 10148 GUAYNABO PR 00971
AFC WINDOWS & ROOFING, INC             MIKE EDGINGTON 990 SPRUCE ST NE SALEM OR 97301
AFFELTRANGER, KATHERINA                ADDRESS ON FILE
AFFERO INC.                            ATTN: GENERAL COUNSEL 510 3RD ST STE 225 SAN FRANCISCO CA 94107-6812


Epiq Corporate Restructuring, LLC                                                                 Page 23 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                    Pg 49 of 1490
Claim Name                             Address Information
AFFILIATED FM INS                      270 CENTRAL AVE JOHNSTON RI 02919
AFFILIATED FM INSURANCE                PO BOX 7500 JOHNSTON RI 02919
AFFINION BENEFITS GROUP, LLC           ATTN: LEGAL DEPARTMENT 400 DUKE DRIVE FRANKLIN TN 37067
AFFINION BENEFITS GROUP, LLC           ATTN: SENIOR VICE-PRESIDENT, BDSM 400 DUKE DRIVE FRANKLIN TN 37067
AFFINITI REAL ESTATE                   5735 SUNRISE BLVD CITRUS HEIGHTS CA 95610
AFFINITY GROUP MGMT                    7509 NW TIFFANY SPRINGS SUITE 200 KANSAS CITY MO 64153
AFFINTY INS                            112 DIXIE DR CLUTE TX 77531
AFFOLDER & ASSOCIATES                  8700 PERRY HIGHWAY PITTSBURGH PA 15237
AFFORDABLE AUTO & HOME                 6014 S.P.I.D. CORPUS CHRISTI TX 78412
AFFORDABLE CONST SERV                  INC 25G STONEBROOK PLACE 214 JACKSON TN 38305
AFFORDABLE CONSTRUCTION AND REPAIR     BRYAN S. BERGERON 720 3RD ST. BROOKINGS OR 97415
AFFORDABLE DREAM                       BUILDERS INC 2011 HUNTER AVE MEMPHIS TN 38128
AFFORDABLE DREAM HOMES INC             2825 N FOX POINTE CIR WICHITA KS 67226-2165
AFFORDABLE GARAGE DOOR SOLUTIONS INC   HARRY M AUGUSTINE 1348 BURKE LN SOUTH ELGIN IL 60177
AFFORDABLE HOME IMPROV                 8528 CENTRAL AVE HYATTSVILLE MD 20785
AFFORDABLE HOME INS INC                42 BUSINESS CENTRE DR401 MIRAMAR BEACH FL 32550
AFFORDABLE INS CENTER                  515 N NORWOOD ST WALLACE NC 28466
AFFORDABLE INS OF QUINCY               104 E WASHINGTON ST SUITE G QUINCY FL 32351
AFFORDABLE INS OF TEXAS                5133 KOSTORYZ RD STE B CORPUS CHRISTI TX 78415
AFFORDABLE INS OF TX                   7447 HARWIN DR 288 HOUSTON TX 77036
AFFORDABLE LOCK & KEY                  P.O. BOX 424 PENRYN CA 95663
AFFORDABLE PLUMBING,                   HEATING AND AIR, INC. 212 AMARILLO BOULEVARD EAST AMARILLO TX 79107
AFFORDABLE REMODELERS, INC.            4207 OAK GROVE DR. VALPARAISO IN 46383
AFFORDABLE RESTORATION                 FORT COLLINS RESTORATION, INC 165 S. MADISON AVE LOVELAND CO 80537
AFFORDABLE ROOFING &                   GUTTERS 921 SE 15TH AVENUE CAPE CORAL FL 33990
AFFORDABLE ROOFING AND                 REMODELING UNIT K6 272 6140 S GUN CLUB RD AURORA CO 80016
AFFORDABLE ROOFING LLC                 5387 BAKER DAIRY RD HAINES CITY FL 33844
AFFORDABLE ROOFING, INC.               SCOTT DAIGLE 217 W. TRILBY ROAD FT.COLLINS CO 80525
AFFORDABLE ROOFTEC INC                 2117 SW 57TH AVENUE WEST PARK FL 33023
AFFORDABLE SCREEN ROOMS COMPANY        313 NW AURORA STREET PORT ST LUCIE FL 34983
AFFORDABLE TREECARE LLC                14737 NORTH LIBERTY RD MOUNT VERNON OH 43050
AFFOURI, TAREQ                         ADDRESS ON FILE
AFG INSURANCE                          3241 COMMERICAL WAY SPRING HILL FL 34606
AFGO LLC                               301 CEDAR ST STE 203 SANDPOINT ID 83864
AFIA DUAH                              37 WALCOTT AVE INWOOD NY 11096
AFILIATED INS AGENCY                   6433 S TACOMA WAY TACOMA WA 98409
AFR INS                                1820 PRESTON PARK 1100 PLANO TX 75093
AFR INS                                P O BOX 630047 DALLAS TX 75263
AFR INS                                RANCHERS &FARMERS PO BOX 630047 DALLAS TX 75263
AFTEMAR KITCHEN CABINET                PO BOX 22-7128 MIAMI FL 33122
AFTERMATH ADJUSTERS &                  1440CORAL RIDGE DRSTE211 CORAL SPRINGS FL 33071
AFTERMATH PUBLIC ADJ &                 THOMAS&KATHLEEN CARCHIDI 233 BELLEVUE AV 1 HAMMONTON NJ 08307
AFTERMATH PUBLIC ADJ INC               233 BELLEVUE AVE STE 1 HAMMONTON NJ 08037
AFTON CS (COMBINED TOWNS               AFTON CS- TAX COLLECTOR 182 MAIN STREET AFTON NY 13730
AFTON TOWN                             AFTON TOWN- TAX COLLECTO 204 COUNTY RD 39 AFTON NY 13730
AFTON VILLAGE                          AFTON VILLAGE- CLERK PO BOX 26 AFTON NY 13730
AG ARTISAN FINISHES                    307 SUNSET RD WEST READING PA 19611
AG INVESTMENT                          GROUND RENT PO BOX 1102 BROOKLANDVILLE MD 21022
AG PLUMBING                            3340 SW 130 AVE MIAMI FL 33175



Epiq Corporate Restructuring, LLC                                                                  Page 24 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                   Pg 50 of 1490
Claim Name                            Address Information
AG START CONSTRUCTION, INC.           AG STAR CONSTRUCTION INC 1827 NW 1ST STREET MIAMI FL 33125
AGAN, CRISTINA                        ADDRESS ON FILE
AGASSIZ AND ODESSA MTL                P O BOX 98 ODESSA MN 56276
AGAWAM TOWN                           AGAWAM TOWN - TAX COLLEC 36 MAIN STREET AGAWAM MA 01001
AGAWAM WATER/SEWER LIENS              AGAWAM TOWN - TAX COLLEC 36 MAIN STREET AGAWAM MA 01001
AGB CONSTRUCTION SERVICE              PO BOX 365558 HYDE PARK MA 02136
AGB HANDYMAN INC                      9825 SW 21ST MIAMI FL 33165
AGBUYA, EDWIN                         ADDRESS ON FILE
AGE WOOD WORK ON CALL LLC             ANDREW EDWARDS 1849 WOODLAND RUN TRAIL LOGANVILLE GA 30052
AGEE, ADRIENNE                        ADDRESS ON FILE
AGENA, CAREY                          ADDRESS ON FILE
AGENCY INTERMEDIARIES                 1575 BOSTON POST RD GUILFORD CT 06437
AGENCY MANAGERS INS GRP               3020 PALMER HWY TEXAS CITY TX 77590
AGENCY MGMT CORP                      4150 S SHERWOOD FOREST BATON ROUGE LA 70816
AGENCY WEST INSURANCE                 11267 STRANG LINE RD LENEXA KS 66215
AGENDA TOWN                           AGENDA TWN TREASURER 16190 ORCHARD LN BUTTERNUT WI 54514
AGENTS ALLIANCE SERVICES              320 EAGLE DR STE 210 DENTON TX 76201
AGENTS ALLIANCE SERVICES              LTD 320 EAGLE DR STE 210 DENTON TX 76201
AGENTS CHOICE INC                     PO BOX 43490 CLEVELAND OH 44143
AGENTS MUTUAL                         2720 W 28TH AVE PINEBLUFF AR 71603
AGENTS MUTUAL                         2720 W 28TH AVE PINEBLUFFAR AR 71603
AGENTS MUTUAL INS CO                  7000 JEFFERSON PKWY D WHITE HALL AR 71602
AGER, SHAYLYNN                        ADDRESS ON FILE
AGG CONSTRUCTION INC                  7931 KEDVALE AVE SKOKIE IL 60076
AGGRESSIVE REALTY LLC                 205 B CONCORD RD ANDERSON SC 29621
AGI INSURANCE & FINACIAL              406 S COMMERCIAL ARKANSAS PASS TX 78336
AGILE INVESTMENTS LLC                 6175 HICKORY FLAT HWY STE 110-323 CANTON GA 30115
AGLIRA, DAVID                         ADDRESS ON FILE
AGNELLI REAL ESTATE                   ATTN: BARBARA MORRIS 34 E MAIN STREET SUITE 261 SMITHTOWN NY 11787
AGNELLI REAL ESTATE LLC               411 NAUBUC AVE GLASTONBURY CT 06033
AGNELLI REAL ESTATE LLC               ATTN: JAMES MACCHIO 39 NEW LONDON TPKE STE 220 GLASTONBURY CT 06033
AGNELLI REAL ESTATE, LLC              39 NEW LONDON TPKE STE 220 GLASTONBURY CT 06033
AGNIESZKA SZANSKA                     201 E COOKE AVE APT 414 LIBERTYVILLE IL 60048
AGR ROOFING & CONST LLC               7301 WEST 25TH 255 NORTH RIVERSIDE IL 60546
AGR ROOFING AND CONSTRUCTION          AGR INC 1300 CARR ST LAKEWOOD CO 80214
AGUA AZUL PLUMBING & HEATING          2506 AGUA FRIA SANTA FE NM 87505
AGUA CONSTRUCTION COMPANY             1 CHESNEY CT PALM COAST FL 32137
AGUAYO, TANGUERAY                     ADDRESS ON FILE
AGUIAR, STEVEN                        ADDRESS ON FILE
AGUILAR AND SONS ROOFING LLC          7112 VISTA TERRAZA DR NW ALBUQUERQUE NM 87120
AGUILAR CONSTRUCTION SERVICES LLC     KEVIN AGUILAR 9762 EATON ST. WESTMINSTER CO 80020
AGUILAR, CARMEN                       ADDRESS ON FILE
AGUILAR, DAVID                        ADDRESS ON FILE
AGUILAR, WILLIAM                      ADDRESS ON FILE
AGUIRRE LAW OFFICE, PLC               106 S. MADISON AVENUE SUITE 2 YUMA AZ 85364
AGUIRRE, BIANCA                       ADDRESS ON FILE
AGUIRRE, EILEEN                       ADDRESS ON FILE
AGUIRRES ROOFING, INC                 18700 SW 295 TER. HOMESTEAD FL 33030
AGUON, VINCENT                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 25 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                    Pg 51 of 1490
Claim Name                             Address Information
AGUSTIN CABRALES &                     ARIANNA CABRALES 16025 SAN JUCINTO AVE FONTANA CA 92336
AGY ENTERPRISES                        114 BUMSTEAD RD LUMBERTON TX 77657
AGYEMFRA, GEORGE                       ADDRESS ON FILE
AH NEE CONSTRUCTION                    74-801 PA PLACE KAILUA KONA HI 96740
AHERN INSURANCE                        1970 KIPLING ST LAKEWOOD CO 80215
AHERN, KATHLEEN                        ADDRESS ON FILE
AHL, TED                               ADDRESS ON FILE
AHLHEIM & DORSEY LLC                   2209 FIRST CAPITOL DR SAINT CHARLES MO 63301
AHMAD, MAKHTAL                         ADDRESS ON FILE
AHMED, BELA                            ADDRESS ON FILE
AHMED, KHAWAJA                         ADDRESS ON FILE
AHNAPEE TOWN                           AHNAPEE TWN TREASURER N8109 WOLF RIVER DRIVE ALGOMA WI 54201
AHO, STACY                             ADDRESS ON FILE
AHRENHOLTZ, TED                        ADDRESS ON FILE
AHRENS REALTY INC                      PO BOX 315 PRAIRIE DU CHIEN WI 53821
AHUJA, ASHISH                          ADDRESS ON FILE
AHWATUKEE BOARD OF MANAGEMENT, INC.    4700 E WARNER RD PHOENIX AZ 85044
AHWATUKEE RECREATION CENTER            5001 EAST CHEYENNE DRIVE PHOENIX AZ 85044
AIA                                    5167 ATLANTA HWY MONTGOMERY AL 36109
AIA PROPERTY MANAGEMENT, INC.          2108 E. EDGEWOOD DR. LAKELAND FL 33803
AIC INSURING AMERICA                   P O BOX 6545 ATHENS GA 30604
AIDA LUZ OTERO LEON                    B17 ACACIA ST EL MIRADOR ECHEVARRIA DEVELOPMENT CAYEY PR 00736
AIDAS INSURANCE                        1011 HWY 6 SOUTH HOUSTON TX 77077
AIELLO ROOFING COMPANY                 5 BLUESTONE LANE NEW MILFORD CT 06776
AIG                                    500 ALA MOANA BL 3RD FL HONOLULU HI 96813
AIG CENTINNIAL INS CO                  P O BOX 13037 PHILADELPHIA PA 19101
AIG HAWAII INS CO INC                  500 ALA MOANA BLVD HONOLULU HI 96813
AIG INSURANCE                          P O BOX 15482 WILMINGTON DE 19885
AIG PREMIER CLIENT SLTNS               P O BOX 28377 NEW YORK NY 10087
AIG PREMIER CLIENT SLTNS               JPM LB 28377 CHASE METRO TECH 7TH FL BROOKLYN NY 11245
AIG PREMIER SOLUTIONS                  P O BOX 2877 NEW YORK NY 10087
AIG PRIVATE CLIENT GROUP               P. O. BOX 35423 NEWARK NJ 07193
AIG PRIVATE CLIENT GRP                 JPM CHASE LB 35423 4 CHASE METRO TECH 7THFL BROOKLYN NY 11245
AIG UNITED GUARANTY                    230 N ELM ST FI 9 GREENSBORO NC 27401-2438
AIG UNITED GUARANTY                    RESIDENTIAL INS CO P O BOX 60957 CHARLOTTE NC 28260
AIG-NATIONAL UNION                     AIG, FINANCIAL LINES CLAIMS ATTN: STEPHANIE ALMANSA PO BOX 25947 SHAWNEE
                                       MISSION KS 66225
AIKAHI GARDENS AOAO                    C/O ASSOCIA HAWAII 737 BISHOP ST STE 3100 HONOLULU HI 96813
AIKEN CITY                             AIKEN CITY - TAX COLLECT P O BOX 2458 AIKEN SC 29802
AIKEN COUNTY                           REGISTER OF MESNE CONVEYANCE 1930 UNIVERSITY PKWY STE 2100 AIKEN SC 29801
AIKEN COUNTY                           AIKEN COUNTY - TREASURE P O BOX 636 AIKEN SC 29802
AIKEN COUNTY / MOBILE HO               AIKEN COUNTY - TREASURE POB 636 AIKEN SC 29802
AIKEN COUNTY TAX COLLECTOR             1930 UNIVERSITY PKWY AIKEN SC 29801
AIKEN COUNTY TAX TREASURER             1930 UNIVERSITY PKWY AIKEN SC 29801
AIKEN COUNTY TREASURER                 828 RICHLAND AVENUE WEST, RM 118 AIKEN SC 29801
AIKEN INSURANCE                        1923 DUNBARTON DR JACKSON MS 39216
AILEY CITY                             AILEY CITY-TAX COLLECTOR PO BOX 220 AILEY GA 30410
AILEY, JUSTIN                          ADDRESS ON FILE
AIM HIGH REALTY, INC.                  1077 FOSTER AVENUE WHITE HAVEN PA 18661



Epiq Corporate Restructuring, LLC                                                                    Page 26 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                     Pg 52 of 1490
Claim Name                              Address Information
AIM HIGH ROOFING                        15250 TERRA RIDGE CIRCLE COLORADO SPRINGS CO 80908
AIM INSURANCE AGENCY                    8358 W OAKLAND PARK BLVD SUITE 103 FORT LAUDERDALE FL 33351
AIM INSURANCE OF TEXAS                  3322 SHAVER ST PASADENA TX 77504
AIM REALTY & APPRAISALS INC             1005 PONTIAC DR 370 DREXEL HILL PA 19026
AIM-1 SEAMLESS GUTTERS                  CLINT SCHMIDT 1831 PILGRIM JOURNEY RICHMOND TX 77406
AIMEE L WANDS COCHRAN TR                ADDRESS ON FILE
AIMS INSURANCE                          84 BROADWAY DENVILLE NJ 07834
AIMWARE, INC.                           ATTN: GENERAL COUNSEL 276 WASHINGTON STREET SUITE 352 BOSTON MA 02121
AIMWARE, LTD.                           ATTN: GENERAL COUNSEL GALWAY BUSINESS PARK DANGAN,GALWAY IRELAND
AINSLIE, ALLISON                        ADDRESS ON FILE
AINSWORTH TOWN                          AINSWORTH TWN TREASURER W6730 COUNTY ROAD T PEARSON WI 54462
AIR BASE CARPET AND TILE MART           MILLSBORO CARPET MART, LLC 28587 DUPONT HIGHWAY MILLSBORO DE 19966
AIR CUSTOM AIR CONDITIONING INC         10441 NW 28ST A104 DORAL FL 33172
AIR LITE ROOFING, INC                   RENEE STEWART 6416 PARKVIEW DR. SACHSE TX 75048
AIR SPECIALIST HEATING                  AND AIR CONDITIONING CO PO BOX 1938 PEARLAND TX 77588
AIR TECH CONTRACTORS                    LUIS A LIZAMA 244 CRESTMONT DR EL PASO TX 79912
AIR-APPROVED                            ADAM YARLE 17155 PALOMAS DRIVE PERRIS CA 92570
AIR-TECH ENVIRONMENTAL, INC             4195 CHINO HILLS PKWY 517 CHINO HILLS CA 91709
AIRE SERV OF THE                        COASTAL BEND 420 E CONCHO ST ROCKPORT TX 78382
AIREANNA MANNERUD BROWN                 13235 WIMBERLY SQUARE UNIT 247 SAN DIEGO CA 92128
AIRECS INSURANCE                        133 EVERGREEN RD STE 107 LOUISVILLE KY 40243
AIRMONT VILLAGE                         AIRMONT VILLAGE-TAX COLL P.O. BOX 578 TALLMAN NY 10982
AIRMOTIVE INVESTMENTS, LLC              ROGER P. CROTEAU ROGER P. CROTEAU & ASSOCIATES, LTD. 9120 WEST POST ROAD SUITE
                                        100 LAS VEGAS NV 89148
AIRTECH ENVIRON INC                     COUNTRY CLUB DR 432 CHINO HILLS CA 91709
AITKIN COUNTY                           AITKIN COUNTY - TREASURE 209 2ND STREET NW RM 203 AITKIN MN 56431
AITKIN COUNTY TREASURER                 209 2ND ST NW ROOM 203 AITKIN MN 56431
AITKIN PUBLIC UTILITIES COMMISSION      120 1ST STREET NW AITKIN MN 56431
AJ & H HOME IMPROVEMENT                 525 LAFAYETTE AVE HAWTHORNE NJ 07506
AJ FALCIANI REALTY                      1680 E OAK RD VINELAND NJ 08361
AJ FALCIANI REALTY                      FALCIANI REALTY 1680 E OAK RD. VINELAND NJ 08361
AJ JOHNSON CONSTRUCTION                 3442 N LINDEN RD FLINT MI 48504
AJ LEDAY INS AGENCY                     PO BOX 3004 HOUSTON TX 77253
AJ MORAN RENOVATIONS AND                WINSTON & THERESA HUNT 4441 ALBA PD NEW ORLEANS LA 70129
AJ MORAN RENOVATIONS LLC                4441 ALBA RD NEW ORLEANS LA 70129
AJ PERRI & WENDY WEBB                   EST OF AUDREY ROBINSON 1162 PINE BROOK ROAD TINTON FALLS NJ 07724
AJB CONSTR. CORP                        C-30 RUFINO RODRIGUEZ URB. VILLA CLEMENTINA GUAYNABO PR 00969
AJB CONSTRUCTION INC                    7 EAST DERRY ROAD CHESTER NH 03036
AJC REALTY EXCHANGE LLC                 ATTN: ALBERT CUPO 321 SIP AVE. JERSEY CITY NJ 07306
AJC REALTY EXCHANGE, LLC                ALBERT J CULPO 321 SIP AVENUE JERSEY CITY NJ 07306
AJECKS ROOFING, LLC                     ANDREW JECK 2611 N. CENTRE STREET PENNSAUKEN NJ 08109
AJER, DANIELLE                          ADDRESS ON FILE
AJG BLOOMINGTON RISK                    MGMT 3600 AMERICAN BLVD W 500 BLOOMINGTON MN 55431
AJG REMODELING                          ADAN JERONIMO GANDARA 1105 EAST 38TH HOUSTON TX 77022
AJS PLUMBING SERVICE, LLC               KENNETH WAYNE PIERSON PO BOX 365 HOLDEN LA 70744
AK DEPT - COMMERCE COMMUNITY & ECON DEV DIVISION OF CORPORATIONS BUSINESS AND PROFESSIONAL LICENSING P.O. BOX 110806
                                        JUNEAU AK 99811-0806
AK GENERAL ENGINEERING CONTRACTOR LLC   ANTHONY KOLONIAS 50 BISCAYNE BLVD APT. 2301 MIAMI FL 33132
AKALIA INTERACTIVE                      PO BOX 6085 MALIBU CA 90264



Epiq Corporate Restructuring, LLC                                                                     Page 27 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                      Pg 53 of 1490
Claim Name                               Address Information
AKALIA INTERACTIVE, INC. DBA EMAILOPEN   ATTN: GENERAL COUNSEL 5617 BUSCH DR MALIBU CA 90265-3803
AKAM ASSOCIATES                          260 MADISON AVE 12TH FL NEW YORK NY 10016
AKAMAI TECHNOLOGIES, INC.                ATTN: GENERAL COUNSEL 8 CAMBRIDGE CENTER CAMBRIDGE MA 02142
AKANDE, ESTHER                           ADDRESS ON FILE
AKBAR JALALI &                           ADDRESS ON FILE
AKERMAN LLP                              495 NORTH KELLER ROAD, STE. 300 MAITLAND FL 32751
AKERS, JONATHAN                          ADDRESS ON FILE
AKERSTROM, AUSTIN                        ADDRESS ON FILE
AKG ROOFING                              14376 SW 139 CT BAY 10 MIAMI FL 33186
AKIN GUMP STRAUSS HAUER & FELD LLP       DEPT 7247-6838 PHILADELPHIA PA 19170-6838
AKIN INS AGENCY INC                      P O BOX 608 CORDELE GA 31010
AKINBOHUN, STEPHEN                       ADDRESS ON FILE
AKINS, JASMINE                           ADDRESS ON FILE
AKON CONSTRUCTION AND                    RENOVATION INC 3349 JESSICA CT KATY TX 77493
AKRON BORO                               AKRON BORO - TAX COLLECT 117 S SEVENTH STPOB 130 AKRON PA 17501
AKRON CS CMD TOWNS                       AKRON CS CMD TNS - COLLE PO BOX 227 AKRON NY 14001
AKRON CS CMD TOWNS                       AKRON CS CMD TN-TAX COLL 5 CLARENCE CENTER RD AKRON NY 14001
AKRON TOWNSHIP                           TAX COLLECTOR 5984 DICKERSON RD AKRON MI 48701
AKRON VILLAGE                            AKRON VILLAGE - TAX RECE 21 MAIN STREET AKRON NY 14001
AKRON VILLAGE                            AKRON VILLAGE - TREASURE PO BOX 102 AKRON MI 48701
AKUFFO, DAVID                            ADDRESS ON FILE
AL ALEXANDER AGENCY                      552 UNION BLVD TOTOWA NJ 07512
AL BOENKER INS AGENCY                    6030 JACKSBORO HIGHWAY FORT WORTH TX 76135
AL BOWNDS                                ADDRESS ON FILE
AL CHAVEZ AGENCY INC                     172 ROXBURY RD S GARDEN CITY NY 11530
AL DEPT OF REV BUSINESS PRIVILEGE DIV    50 NORTH RIPLEY ST MONTGOMERY AL 36104
AL DEPT OF REVENUE BUS PRIVILEGE         TAX SECTION P.O. BOX 327435 MONTGOMERY AL 36132-7431
AL RISK SPECIALISTS INS                  100 N TAMPA ST TAMPA FL 33602
AL SCHOOF                                ADDRESS ON FILE
AL-PRO CEILINGS                          AL-PRO SALES INC. 6162 NW 71 TER. PARKLAND FL 33067
ALA CONSTRUCTION                         34441 CALLE PORTOLA CAPISTRANO BEACH CA 92624
ALABAMA DEPARTMENT OF MOTOR VEHICLES     2545 TAYLOR ROAD MONTGOMERY AL 03617
ALABAMA DEPARTMENT OF REVENUE            770 WASHINGTON AVE. RSA PLAZA - SUITE 580 MONTGOMERY AL 36104
ALABAMA DEPARTMENT OF REVENUE            MOTOR VEHICLE DIVISION-TITLE SECTION P.O. BOX 327640 MONTGOMERY AL 36132-7640
ALABAMA DEPT OF REVENUE INDIVIDUAL       & CORPORATE TAX DIVISION PO BOX 327435 MONTGOMERY AL 36132-7435
ALABAMA GAS CORPORATION                  700 MARKET STREET, 4TH FLOOR ST LOUIS MO 63101
ALABAMA HOUSING FINANCE AUTHORITY        7460 HALOYON POINTE DR STE 200 MONTGOMERY AL 36117
ALABAMA INS UNDERWRITING                 315 E LAUREL AVE, 216D FOLEY AL 36535
ALABAMA INS UNDERWRITING                 ASSOC 315 E LAUREL AVE, 216D FOLEY AL 36535
ALABAMA MANUFACTURED HOUSING             COMMISSION 350 S DECATUR ST MONTGOMERY AL 36104
ALABAMA MANUFACTURED HOUSING COMMISSION JENNIFER LANE, RETAILER PROGRAM MANAGER 350 SOUTH DECATUR STREET MONTGOMERY AL
                                        36104
ALABAMA MANUFACTURED HOUSING COMMISSION MAIN CONTACT 350 SOUTH DECATUR STREET MONTGOMERY AL 36104
ALABAMA MANUFACTURED HOUSING COMMISSION MARY DAVIS 350 SOUTH DECATUR STREET MONTGOMERY AL 36104
ALABAMA MOBILE HOME BROKERS LLC          31888 HWY 75 ONEONTA AL 35121
ALABAMA POWER COMPANY                    600 NORTH 18TH ST BIRMINGHAM AL 35203
ALABAMA POWER COMPANY                    PO BOX 242 BIRMINGHAM AL 35292
ALABAMA ROOFING LLC                      210FIELDTOWNRDSTE100-332 GARDENDALE AL 35071
ALABAMA TOWN                             ALABAMA TOWN - TAX COLLE 2218 JUDGE ROAD OAKFIELD NY 14125



Epiq Corporate Restructuring, LLC                                                                      Page 28 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                     Pg 54 of 1490
Claim Name                              Address Information
ALABASTER TOWNSHIP                      ALABASTER TOWNSHIP - TRE 1716 S US-23 TAWAS CITY MI 48763
ALACHUA COUNTY                          ALACHUA COUNTY-TAX COLLE 5830 NW 34TH BLVD GAINESVILLE FL 32653
ALACHUA COUNTY TAX COLLECTOR            12 SE 1ST ST GAINESVILLE FL 32601
ALACOAST INS                            4430 GOVERNMENT BLVD B MOBILE AL 36693
ALACRITY RENOVATION SERVICES, LLC       ATTN: CEO 360 E 10TH AVENUE SUITE 400 EUGENE OR 97401
ALACRITY RENOVATION SERVICES, LLC       ATTN: LEGAL 360 E 10TH AVENUE SUITE 400 EUGENE OR 97401
ALACRITY SERVICES                       360 E 10TH AVE STE 400 EUGENE OR 97401
ALACRITY SERVICES FOR                   THE ACCT OF LARRY EASON 360 E 10TH AVE STE 400 EUGENE OR 97401
ALACRITY SERVICES LLC &                 JENKINS RESTORATION 22980 SHAW DR STERLING VA 20165
ALAIEDON TOWNSHIP                       ALAIEDON TOWNSHIP - TREA 2021 W HOLT RD MASON MI 48854
ALAIN LECUSAY, P.A.                     28 W FLAGER ST STE 500 MIAMI FL 33130
ALAMANCE COUNTY                         ALAMANCE COUNTY - COLLEC 124 W ELM ST GRAHAM NC 27253
ALAMANCE COUNTY TAX COLLECTOR           124 W ELM ST GRAHAM NC 27253
ALAMANCE FARMERS                        MUT FIRE PO DRAWER 717 GRAHAM NC 27253
ALAMANCE FARMERS                        P O DRAWER 717 GRAHAM NC 27253
ALAMANCE FARMERS MTL                    107 N MAPLE ST GRAHAM NC 72753
ALAMEDA COUNTY                          TAX COLLECTOR, ALAMEDA C 1221 OAK ST, ROOM 131 OAKLAND CA 94612
ALAMEDA COUNTY TREASURER & TAX          1221 OAK ST OAKLAND CA 94612
COLLECTOR
ALAMO CITY                              ALAMO CITY-TAX COLLECTOR 97 SOUTH JOHNSON STREET ALAMO TN 38001
ALAMO CITY CONSTRUCTION & SUPPLY LLC    MARK A. REINA 3902 S. PRESA SAN ANTONIO TX 78210
ALAMO COUNTRY CLUB OWNERS ASSOCIATION   438 COUNTRY CLUB DRIVE ALAMO TX 78516
ALAMO FOUNDATION & REPAIR               RODRIGO MARTINEZ 4906 BAYOU CORPUS CHRISTI TX 78416
ALAMO PREFERRED PLUMBING                GREG HAYDEN P.O. BOX 691071 SAN ANTONIO TX 78269-1071
ALAMO ROOFING CONTRACTOR                P.O BOX 1202 CHANNELVIEW TX 77530
ALAMO TOWNSHIP                          7901 NORTH 6TH STREET KALAMAZOO MI 49009
ALAMO TOWNSHIP                          ALAMO TOWNSHIP - TREASUR 7605 WEST D AVE KALAMAZOO MI 49009
ALAMO1                                  12400 SAN PEDRO STE 200 SAN ANTONIO TX 78216
ALAMODE TECHNOLOGIES                    ATTN: GENERAL COUNSEL 9110 STRADA PLACE SUITE 6210 NAPLES FL 34108
ALAMOSA COUNTY                          ALAMOSA COUNTY-TREASURER 8999 INDEPENDENCE WAY, S ALAMOSA CO 81101
ALAN CARL PATRICK &                     ADDRESS ON FILE
ALAN GERWIG                             ADDRESS ON FILE
ALAN K JACKSON                          ADDRESS ON FILE
ALAN LAUPERT &                          ADDRESS ON FILE
ALAN MILLER &                           ADDRESS ON FILE
ALAN PASAREW                            ADDRESS ON FILE
ALAN SMITH & ROXANNE                    ADDRESS ON FILE
ALAN VIDMAR AND                         ADDRESS ON FILE
ALAN WALTERS CONST CO                   142 BRIDGEWATER DR SOUTHERN PINES NC 28387
ALANA B ANAYA, A PROF CORP              ADDRESS ON FILE
ALANA NEJMAN                            ADDRESS ON FILE
ALANSON VILLAGE                         ALANSON VILLAGE - TREASU PO BOX 149 ALANSON MI 49706
ALARCON & SAENZ PLLC                    1302 WASHINGTON ST LAREDO TX 78040
ALASKA SRVC INS AGENCY                  6901 DEBARR RD STE 201 ANCHORAGE AK 99504
ALASKA UNCLAIMED PROPERTY PROGRAM       333 W WILLOUGHBY AVE 11 FL SIDE B PO BOX 110420 JUNEAU AK 99811-0420
ALASKA USA INS BROKERS                  PO BOX 196530 ANCHORAGE AK 99519
ALBA INS AGY                            5022 HOLLY ROAD, STE 1 CORPUS CHRISTI TX 78411
ALBA INS AGY                            5022 HOLLY ROAD, STE 108 CORPUS CHRISTI TX 78411
ALBA LAW GROUP PA                       EXECUTIVE PLAZA III PO BOX 1950 COCKEYSVILLE MD 21030



Epiq Corporate Restructuring, LLC                                                                     Page 29 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                    Pg 55 of 1490
Claim Name                             Address Information
ALBA LAW GROUP PA                      PO BOX 1950 COCKEYSVILLE MD 21030
ALBAN TOWN                             PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
ALBANA, YANNIS                         ADDRESS ON FILE
ALBANESE, ANDREA                       ADDRESS ON FILE
ALBANO DALE DUNN LEWIS                 9197 GREENBACK LN E ORANGEVALE CA 95662
ALBANY                                 ALBANY CITY - COLLECTOR 106 E CLAY ALBANY MO 64402
ALBANY CITY                            ALBANY CITY-TREASURER TREAS OFFICE, RM 109 24 ALBANY NY 12207
ALBANY CITY COURT-CIVIL PART           ALBANY CITY HALL, ROOM 209 24 EAGLE STREET ALBANY NY 12207
ALBANY CITY SCHOOL DISTR               ALBANY CITY SCHOOL- COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
ALBANY COUNTY                          ALBANY COUNTY-TREASURER 525 E GRAND AVE, RM 205 LARAMIE WY 82070
ALBANY COUNTY CLERK                    16 EAGLE STREET ROOM 128 ALBANY NY 12207
ALBANY COUNTY DIVISION OF FINANCE      112 STATE STREET ROOM 1340 ALBANY NY 12207
ALBANY INS MART                        813 N SLAPPEY BLVD ALBANY GA 31701
ALBANY MUTUAL FIRE INS                 PO BOX 301 ALBANY MN 56307
ALBANY TOWN                            ALBANY TOWN-TAX COLLECTO 1972 NEWHAMPSHIRE RTE 16 ALBANY NH 03818
ALBANY TOWN                            ALBANY TOWN - TAX COLLEC PO BOX 284 ALBANY VT 05820
ALBANY TOWN                            GREEN COUNTY TREASURER 1016 16TH AVE. MONROE WI 53566
ALBANY TOWN                            ALBANY TWN TEASURER N7411 COUNTY ROAD H MONDOVI WI 54755
ALBANY TOWNSHIP                        ALBANY TWP - TAX COLLECT 4184 DORNEY PARK RD ROOM ALLENTOWN PA 18104
ALBANY TOWNSHIP                        CONSTANCE BOYER-TAX COLL POB 192 NEW ALBANY PA 18833
ALBANY UTILITIES                       PO BOX 1788 ALBANY GA 31702
ALBANY VILLAGE                         ALBANY VLG TREASURER 206 NORTH WATER STREET ALBANY WI 53502
ALBANY VILLAGE                         ALBANY VILLAGE - TAX COL P O BOX 1000 ALBANY LA 70711
ALBANY WATER BOARD                     10 ENTERPRISE DRIVE ALBANY NY 12204
ALBANY WATER BOARD                     10 NORTH ENTERPRISE DRIVE ALBANY NY 12204
ALBANY WATER, GAS & LIGHT COMMISSION   P.O. BOX 1788 ALBANY GA 31702
ALBARAN, KIMBERLY                      ADDRESS ON FILE
ALBATROSS WATER COMPANY                7455 BALLEY RD CLINTON WA 98236
ALBEE TOWNSHIP                         ALBEE TOWNSHIP - TREASUR 9990 BISHOP ROAD ST CHARLES MI 48655
ALBEMARLE COUNTY                       DEPT OF FINANCE-ALBEMARL 401 MCINTIRE ROAD CHARLOTTESVILLE VA 22902
ALBERG, ROBERT                         ADDRESS ON FILE
ALBERS EXTERIORS INC                   48 S OLD RAND RD LAKE ZURICH IL 60047
ALBERT & MILAGROS                      MONTANER 24181 SW 112TH CT MIAMI FL 33032
ALBERT B LIELL INS AGCY                9004 5TH AVENUE BROOKLYN NY 11209
ALBERT BILLINGSLEY                     PO BOX 370113 DECATUR GA 30037
ALBERT C. GALLOWAY, JR., PA            202 E. STUART AVENUE LAKE WALES FL 33853
ALBERT C. WARFORD - TRUSTEE            505 5TH AVE STE 520 DES MOINES IA 50309
ALBERT DIAZ PA LLC &                   ADDRESS ON FILE
ALBERT GALLATIN SCHOOL D               A.THOMAS KAPALKO-TAX COL 31-33 N. MORGANTOWN ST. FAIRCHANCE PA 15436
ALBERT GALLATIN SCHOOL D               TINA SKOCHELAK - TAX COL 1026A MCCLELLANDTOWN ROA MCCLELLANDTOWN PA 15458
ALBERT GALLATIN SCHOOL D               KATHLEEN PACKRONI - COLL 407 NORTH MAIN STREET MASONTOWN PA 15461
ALBERT GALLATIN SCHOOL D               DAVID CALLAHAN - TAX COL 200 PENN ST POINT MARION PA 15474
ALBERT GALLATIN SCHOOL D               ALBERT GALLATIN SD - COL 150 GANS HILL SCHOOL RD SMITHFIELD PA 15478
ALBERT GALLATIN SCHOOL D               ALBERT GALLATIN SD - COL 320 SMITHFIELD - HIGH HO SMITHFIELD PA 15478
ALBERT GALLATIN SCHOOL D               JAMIE HOONE - TAX COLLEC P O BOX 162 SMITHFIELD PA 15478
ALBERT GALLATIN SCHOOL D               KARA AINSLEY - TAX COLLE 779 OLD FRAME RD SMITHFIELD PA 15478
ALBERT GIBSON & MARK                   GIBSON 16700 E ARAPAHOE RD FOXFIELD CO 80016
ALBERT GOETTLE PLUMBING, INC.          5918 OLD HWY 80 LONGVIEW TX 75604
ALBERT J MOGAVERO TRUSTEE              110 PEARL STREET 6TH FLOOR BUFFALO NY 14202



Epiq Corporate Restructuring, LLC                                                                    Page 30 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                    Pg 56 of 1490
Claim Name                             Address Information
ALBERT JERRY SANDERS, JR., ET AL.      OSWALD & BURNSIDE, LLC W. WESLEY JOHNSON, JR. 1031 CENTER STREET WEST COLUMBIA
                                       SC 29169
ALBERT MANAGEMENT, INC.                41865 BOARDWALK, SUITE 101 PALM DESERT CA 92211
ALBERT P BASYE JR                      ADDRESS ON FILE
ALBERT PABON &                         ADDRESS ON FILE
ALBERT PALACIOS &                      ADDRESS ON FILE
ALBERT R. MURRAY JR.                   ADDRESS ON FILE
ALBERT REALTY                          GROUND RENT 20 SOUTH CHARLES STREET BALTIMORE MD 21201
ALBERT RUSSO TRUSTEE                   CN 4853 TRENTON NJ 08650-4853
ALBERT TOWNSHIP                        ALBERT TOWNSHIP - TREASU PO BOX 153 LEWISTON MI 49756
ALBERT URESTI, MPA PCC                 BEXAR COUNTY TAX ASSESSOR-COLLECTOR PO BOX 2903 SAN ANTONIO TX 78299
ALBERT V JASKOL AGENCY                 467 HIGH ST STE 100 BURLINGTON NJ 08016
ALBERT, BRIZET                         ADDRESS ON FILE
ALBERTA E TALLADA TAX COLLECTOR        EAST STRIOUDSBURG BOROUGH 311 EAST BROAD STREET EAST STROUDSBURG PA 18301
ALBERTA E TALLADA TAX COLLECTOR        EAST STROUDSBURG BOROUGH 311 EAST BROAD STREET EAST STROUDSBURG PA 18301
ALBERTA TOWN                           ALBERTA TOWN - TREASURER P O BOX 157 ALBERTA VA 23821
ALBERTELLI LAW                         MICHELE HURD P.O. BOX 23382 TAMPA FL 33623-3382
ALBERTELLI LAW                         PO BOX 23382 TAMPA FL 33623-3382
ALBERTIE, IRENE                        ADDRESS ON FILE
ALBERTO AGUIRRE                        ADDRESS ON FILE
ALBERTO FELIX PEREZ MENDEZ             817 S HERBERT AVE LOS ANGELES CA 90023
ALBERTO IGLESIAS &                     ADDRESS ON FILE
ALBERTO KITCHEN INC                    3438 WEST 84TH STREET BAY 104 HIALEAH GARDENS FL 33018
ALBERTO MEDINA                         ADDRESS ON FILE
ALBERTO PAINTING SERVICE, INC.         603 SW 19 AVE. APT. 4 MIAMI FL 33135
ALBERTO ROBLES &                       ADDRESS ON FILE
ALBERTO VELA INSURANCE                 P.O. BOX 11645 SAN JUAN PR 00922
ALBERTO VELASQUEZ &                    ADDRESS ON FILE
ALBERTS WALLPAPER & PAINTING LLC       2639 S 15TH STREET PHILADELPHIA PA 19145
ALBIN & ASSOC INS AGENCY               PO BOX 390 MIDLAND TX 79702
ALBINDIA, WILFREDO                     ADDRESS ON FILE
ALBION BORO                            ALBION BORO - TAX COLLEC 35 JACKSON AVE ALBION PA 16401
ALBION CITY                            ALBION CITY - TREASURER 112 W CASS ST ALBION MI 49224
ALBION CS CMD TOWNS                    ALBION CS CMD TNS-COLLEC FIVE STAR BANK - 220 LIB WARSAW NY 14569
ALBION PLACE CONDO ASSOC               181 KNIGHT ST WARWICK RI 02888
ALBION TOWN                            ALBION TOWN - TAX COLLEC 22 MAIN STREET ALBION ME 04910
ALBION TOWN                            ALBION TOWN-TAX COLLECTO P.O. BOX 127 ALTMAR NY 13302
ALBION TOWN                            SARAH BASINAIT- TAX RECE 3665 CLARENDON RD ALBION NY 14411
ALBION TOWN                            ALBION TWN TREASURER 620 ALBION ROAD EDGERTON WI 53534
ALBION TOWNSHIP                        ALBION TOWNSHIP - TREASU 25470 F DR S HOMER MI 49245
ALBION VILLAGE (ALBION                 ALBION VILLAGE-CLERK 35-37 E BANK ST ALBION NY 14411
ALBITRES, SALLY                        ADDRESS ON FILE
ALBORTE, THAMARAH                      ADDRESS ON FILE
ALBRECHT AND SON LLC                   THOMAS ALBRECHT 11126 W WISCONSIN AVENUE SUITE 5 YOUNGTOWN AZ 85355
ALBRECHT BUILDING & REMO               PO BOX 636 ELK RIVER MN 55330
ALBRIGHT INS AGENCY                    314 N 5TH ST PONCA CITY OK 74601
ALBRITTON APPRAISALS                   3109 GREENWICH DRIVE SENECA SC 29672
ALBUQUERQUE BERNALILLO CNTY.           WATER UTILITY AUTH. 1 CIVIC PLAZA NW ROOM 5012 ALBUQUERQUE NM 87102
ALBUQUERQUE BERNALILLO CNTY.           WATER UTILITY AUTH. PO BOX 1313 ALBUQUERQUE NM 87103



Epiq Corporate Restructuring, LLC                                                                   Page 31 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                     Pg 57 of 1490
Claim Name                              Address Information
ALBUQUERQUE BERNALILLO COUNTY           WATER UTILITY AUTHORITY 1 CIVIC PLAZA RM 5012 ALBUQUERQUE NM 87102
ALBUQUERQUE BERNALILLO COUNTY           PO BOX 568 ALBUQUERQUE NM 87103-0568
ALBUQUERQUE BERNALILLO COUNTY WUA       PO BOX 27226 ALBUQUERQUE NM 87125
ALBUQUERQUE HOUSE HUNTING               ATTN: JASON LIEBERMAN 3301 MONROE STREET NE F69 ALBUQUERQUE NM 87110
ALBUQUERQUE HOUSE HUNTING               32 ALONDRA ROAD SANTA FE NM 87508
ALBUQUERQUE HOUSE HUNTING               ATTN: JASON LIEBERMAN 32 ALONDRA ROAD SANTA FE NM 87508
ALBURG VILLAGE                          ALBURG VILLAGE - TAX COL 1 FIREHOUSE ROAD ALBURG VT 05440
ALBURGH TOWN                            ALBURGH TOWN - TAX COLLE 1 NORTH MAIN STREET ALBURGH VT 05440
ALBURQUERQUE, LISA                      ADDRESS ON FILE
ALBURTIS BORO                           SAMANTHA TREXLER - TC 463 THOMAS ST ALBURTIS PA 18011
ALC ROOFING INC                         79 VELVET ANTLER DR CLAYTON DE 19938
ALCALA DE RANCHO SANTA FE HOA           C/O CURTIS MANAGEMENT COMPANY 5050 AVENIDA ENCINAS, SUITE 160 CARLSBAD CA
                                        92008
ALCANTARA, RODOLFO                      ADDRESS ON FILE
ALCASAR, SIBANO                         ADDRESS ON FILE
ALCAZAR VILLAS CONDO ASSOC. INC         P.O. BOX 160310 HIALEAH FL 33016
ALCO INSURANCE AGENCY                   4110 N. MAIN STREET HOUSTON TX 77009
ALCOA CITY                              ALCOA CITY-TAX COLLECTOR 223 ASSOCIATES BLVD ALCOA TN 37701
ALCOCER-LOPEZ, MAYRA                    ADDRESS ON FILE
ALCOLEA MARBLE TILE INC                 18590 NW 51 AVE MIAMI GARDENS FL 33055
ALCON LLC                               10126 EDITH NE ALBUQUERQUE NM 87113
ALCONA COUNTY TREASURES                 106 N 5TH STREET HARRISVILLE MI 48740
ALCONA TOWNSHIP                         ALCONA TOWNSHIP - TREASU 5090 N US 23 BLACK RIVER MI 48721
ALCORN COUNTY                           ALCORN COUNTY-TAX COLLEC PO BOX 190 CORINTH MS 38835
ALCORN INS                              P O BOX 837 CHANA NM 87520
ALCOZER, RALPH                          ADDRESS ON FILE
ALDAN BORO                              ADDRESS ON FILE
ALDEA DEL RAY COMMUNITY ASSOC           PO BOX 64564 PHOENIX AZ 85082-4564
ALDEN CS (ALDEN TN-AC-1)                ALDEN TOWN CLERK 3311 WENDE RD ALDEN NY 14004
ALDEN CS (LANCASTER TN-A                ALDEN CS - RECEIVER OF T 21 CENTRAL AVE LANCASTER NY 14086
ALDEN CS CMD TOWNS                      ALDEN CS - TAX COLLECTOR 13190 PARK ST ALDEN NY 14004
ALDEN CS CMD TOWNS                      ALDEN CS CMD TN-TAX COLL 13190 PARK ST ALDEN NY 14004
ALDEN TOWN                              THE TOWN OF ALDEN 3311 WENDE RD ALDEN NY 14004
ALDEN TOWN                              ALDEN TWN TREASURER 183 155TH ST. STAR PRAIRIE WI 54026
ALDEN TOWN                              TAX COLLECTOR 183 155TH ST. STAR PRAIRIE WI 54026
ALDEN VILLAGE                           ALDEN VILLAGE - CLERK VILLAGE HALL 13336 BROAD ALDEN NY 14004
ALDER & COX                             2110 NORTHPOINT BLVD HIXSON TN 37343
ALDER MUTUAL LIGHT COMPANY, INC.        PO BOX 841 ELBE WA 98330-0841
ALDERMAN DEVORSETZ & HORA PLLC          1025 CONNECTICUT AVE NW SUITE 615 WASHINGTON DC 20036
ALDERMAN WATER & WASTE                  3626 156TH STREET SW LYNNWOOD WA 98087
ALDERMAN, DEVORSETZ & HORA PLLC         CARY DEVORSETZ 1025 CONNECTICUT AVENUE, NW STE 615 WASHINGTON DC 20036
ALDERWOOD WATER & WASTEWATER DISTRICT   3626 156TH ST SW LYNNWOOD WA 98087
ALDINE INDEPENDENT SCHOOL DISTRICT      14909 ALDINE WESTFIELD RD HOUSTON TX 77032
ALDINE ISD                              ALDINE ISD - TAX COLLECT 14909 ALDINE WESTFIELD HOUSTON TX 77032
ALDINE ISD TAX OFFICE                   14909 ALDINE WESTFIELD RD. HOUSTON TX 77032
ALDO AGUILAR INS AGENCY                 3003 NW LOOP 410 100 SAN ANTONIO TX 78230
ALDO S MIGNONE                          ADDRESS ON FILE
ALDRIDGE HAMMER WEXLER & BRADLEY PA     1212 PENNSYLVANIA ST NE ALBUQUERQUE NM 87110
ALDRIDGE PITE HAAN LLP                  PO BOX 52815 ATLANTA GA 30355



Epiq Corporate Restructuring, LLC                                                                     Page 32 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                    Pg 58 of 1490
Claim Name                             Address Information
ALDRIDGE PITE LLP                      15 PIEDMONT CENTER 3575 PIEDMONT RD. SUITE 500 ATLANTA GA 30305
ALDRIDGE PITE LLP                      3575 PIEDMONT ROAD NE SUITE 500 ATLANTA GA 30305
ALDRIDGE PITE LLP                      PO BOX 935333 ATLANTA GA 31193
ALDRIDGE PITE LLP                      PO BOX 17935 SAN DIEGO CA 92177
ALDRIDGE PITE, LLP                     PO BOX 17933 SAN DIEGO CA 92177
ALDRIN SAGUIN &                        ADDRESS ON FILE
ALDROVANDI, JUDITH                     ADDRESS ON FILE
ALEC DOWNEY & AMBER                    ADDRESS ON FILE
ALEJANDRO C. ACOSTA                    ADDRESS ON FILE
ALEJANDRO GONZALEZ                     ADDRESS ON FILE
ALEJANDRO H SILVA                      ADDRESS ON FILE
ALEJANDRO H SILVA &                    ADDRESS ON FILE
ALEJANDRO MORALES-KUHNE &              ADDRESS ON FILE
ALEJANDRO MORALES-KUHNE & V KUHNE DE   MORALES JT TEN, RIO MISSOURI 306 COLONIA DEL VALLE SAN PEDRO NUEVO LEON 66220
                                       MONTERREY NL MEXICO
ALEJOS RODRIGUEZ                       ADDRESS ON FILE
ALEKSA SIMICH CONST                    957 S MERIDIAN AV ALHAMBRA CA 91803
ALEKSA SIMICH CONST &                  F & B & P SALVADOR 957 S MERIDIAN AVE ALHAMBRA CA 91803
ALEKSA SIMICH CONSTRUCT                957 S MERIDIAN AVE ALHAMBRA CA 91803
ALEKSEY PASKAR                         ADDRESS ON FILE
ALEKSON, MAUREEN                       ADDRESS ON FILE
ALEMAN BUILDERS INC                    8680 WEIR DR 306 NAPLES FL 34104
ALEMU, AZEB                            ADDRESS ON FILE
ALENE, BETHELEHEM                      ADDRESS ON FILE
ALEPPO TOWNSHIP                        ALEPPO TWP - TAX COLLECT 102 RAHWAY RD. MCMURRAY PA 15317
ALEPPO TOWNSHIP                        ALEPPO TWP - TAX COLLECT 704 HERRODS RUN RD NEW FREEPORT PA 15352
ALERT DISASTER REST                    PO BOX 20729 BAKERSFIELD CA 93390
ALERT DISASTER RESTORATION             ASELA ENVIRONMENTAL, INC PO BOX 20729 BAKERSFIELD CA 93390
ALESKEY MANDRIK                        & NATALIYA MANDRIK 5826 BRIGHT WATER TRL SPRINGFIELD MO 65810
ALESSI & KOENIG                        DIANA S. EBRON, ESQ. KIM, GILBERT, EBRO 7625 DEAN MARTIN DRIVE, SUITE 110 LAS
                                       VEGAS NV 89139
ALESSI & KOENIG                        ROGER P. CROTEAU ROGER P. CROTEAU & ASSOCIATES, LTD. 9120 WEST POST ROAD SUITE
                                       100 LAS VEGAS NV 89148
ALESSI & KOENIG LLC                    JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                       NV 89135
ALESSI & KOENIG LLC                    DIANA S. EBRON, ESQ. KIM, GILBERT, EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS
                                       VEGAS NV 89139
ALESSI & KOENIG,LLC                    9500 W FLAMINGO RD 205 LAS VEGAS NV 89147
ALESSI AND KOENIG LLC                  HOWARD KIM KIM, GILBERT, EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS VEGAS NV
                                       89139
ALESSI, JOSEPH                         ADDRESS ON FILE
ALEVE INS SRVCS                        752 NE 167 ST NORTH MIAMI FL 33162
ALEX D. WADE, SR.                      ADDRESS ON FILE
ALEX F. FLORES, JR                     ADDRESS ON FILE
ALEX, JADA                             ADDRESS ON FILE
ALEX, SHANIQUAL                        ADDRESS ON FILE
ALEXANDER C S (TN OF ALE               ALEXANDER C S - TAX COLL FIVE STAR BANK- 220 LIBE WARSAW NY 14569
ALEXANDER C S (TN OF DAR               ALEXANDER C S - TAX COLL FIVE STAR BANK- 220 LIBE WARSAW NY 14569
ALEXANDER CONSTRUCTION SERVICES        JONATHAN L ALEXANDER 4759 CAMELOT DRIVE DOUGLASVILLE GA 30135
ALEXANDER COUNTY                       ALEXANDER COUNTY - COLLE P O BOX 38 TAYLORSVILLE NC 28681


Epiq Corporate Restructuring, LLC                                                                   Page 33 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                    Pg 59 of 1490
Claim Name                              Address Information
ALEXANDER COUNTY                       ALEXANDER COUNTY - TREAS 2000 WASHINGTON AVE CAIRO IL 62914
ALEXANDER COUNTY REGISTER OF DEEDS     75 1ST STREET SW SUITE 1 TAYLORSVILLE NC 28681
ALEXANDER COUNTY TAX COLLECTOR         P O BOX 38 TAYLORSVILLE NC 28681
ALEXANDER DEGANCE BARNETT              ADDRESS ON FILE
ALEXANDER E SMAL & CO                  1733 SPRINGFIELD AVE MAPLEWOOD NJ 07040
ALEXANDER EXTERMINATING CO. INC.       545 DYNAMIC DRIVE GARNER NC 27529
ALEXANDER HERRERO                      ADDRESS ON FILE
ALEXANDER HOMES INC                    ADDRESS ON FILE
ALEXANDER MARTIN                       ADDRESS ON FILE
ALEXANDER TOWN                         ADDRESS ON FILE
ALEXANDER, ASHLEIGH                    ADDRESS ON FILE
ALEXANDER, BRIAN                       ADDRESS ON FILE
ALEXANDER, CYNTHIA                     ADDRESS ON FILE
ALEXANDER, DANIELLE                    ADDRESS ON FILE
ALEXANDER, GREEP & TATE                2727 E OAKLAND PARK BLVD SUITE 200 FT FL 33306
ALEXANDER, LANETTA                     ADDRESS ON FILE
ALEXANDER, LOWELL                      ADDRESS ON FILE
ALEXANDER, RAQUEL                      ADDRESS ON FILE
ALEXANDER, RAVEN                       ADDRESS ON FILE
ALEXANDER, RHONDA                      ADDRESS ON FILE
ALEXANDER, TERRELL                     ADDRESS ON FILE
ALEXANDER, TIFFANY                     ADDRESS ON FILE
ALEXANDERS MOBILITY SERVICES           2811 BEVERLY DRIVE EAGAN MN 55121
ALEXANDRA VILLAGE CONDOMINIUM ASSOC INC 2400 CENTREPARK WEST DRIVE #175 WEST PALM BEACH FL 33409
ALEXANDRIA CITY                        ALEXANDRIA CITY - TREASU 301 KING ST RM 1510 ALEXANDRIA VA 22314
ALEXANDRIA CITY                        ALEXANDRIA CITY-TAX COLL P O BOX 277 ALEXANDRIA TN 37012
ALEXANDRIA CITY                        CITY OF ALEXANDRIA - CLE PO BOX 932693 / LOCKBOX CLEVELAND OH 44193
ALEXANDRIA CITY                        ALEXANDRIA CITY - COLLEC P. O. BOX 71 ALEXANDRIA LA 71309
ALEXANDRIA CITY/REFUSE                 ALEXANDRIA CITY - TREASU 301 KING ST RM 1510 ALEXANDRIA VA 22314
ALEXANDRIA CS (COMBINE                 ALEXANDRIA CS - TAX COLL 34 BOLTON AVENUE ALEXANDRIA BAY NY 13607
ALEXANDRIA TOWN                        ALEXANDRIA TOWN-TAX COLL 47A WASHBURN ROAD ALEXANDRIA NH 03222
ALEXANDRIA TOWN                        ALEXANDRIA TOWN-TAX COLL 46372 COUNTY ROUTE 1 ALEXANDRIA BAY NY 13607
ALEXANDRIA TOWNSHIP                    ALEXANDRIA TWP - COLLECT 242 LT.YORK -MT PLEASANT MILFORD NJ 08848
ALEXIS JACKSON                         1931 MEATS AVE ORANGE CA 92865
ALFA ALLIANCE INS CO                   4480 COX ROAD GLEN ALLEN VA 23060
ALFA ALLIANCE INS CORP                 PO BOX 2460 GLEN ALLEN VA 23058
ALFA EDDIE BRASHIER AGCY               1021 HWY 15 N STE B LAUREL MS 39440
ALFA GENERAL INS CORP                  P O BOX 11000 MONTGOMERY AL 36191
ALFA INSURANCE                         996 RONNIE MCDOWELL AVE RUSSELLVILLE AL 35654
ALFA INSURANCE AGENCY                  2692 PELHAM PKWY PELHAM AL 35124
ALFA MUT GEN INS                       P O BOX 11000 MONTGOMERY AL 36191
ALFA MUTUAL INS CO                     2108 E SOUTH BLVD MONTGOMERY AL 36116
ALFAKIH, STEPHANIE                     ADDRESS ON FILE
ALFALFA COUNTY                         ALFALFA COUNTY - TAX COL 300 S GRAND CHEROKEE OK 73728
ALFARO & FERNANDEZ PA                  5801 NW 151 STREET SUITE 305 MIAMI LAKES FL 33014
ALFARO BROS ROOFING CO                 JAIME ALFARO 1107 AUSTIN AVE PASADENA TX 77502
ALFARO, GREGORY                        ADDRESS ON FILE
ALFONSO X SOTO AND                     EUNICE SOTA 4901 FM 359 RD BROOKSHIRE TX 77423
ALFORD & ASSOCIATES INC                9635 SOUTHERN PINE BLVD 128 CHARLOTTE NC 28273



Epiq Corporate Restructuring, LLC                                                                    Page 34 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg    Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                      Pg 60 of 1490
Claim Name                               Address Information
ALFORD APPRAISAL SERVICES                PO BOX 1153 BRUNSWICK GA 31521
ALFORD, ALICIA                           ADDRESS ON FILE
ALFORD, MICHAEL                          ADDRESS ON FILE
ALFRED D HECK &                          ADDRESS ON FILE
ALFRED ELK PUB INS ADJ                   INC 54 OLDE CARRIAGE RD WESTWOOD MA 02090
ALFRED O GOELLNER &                      ADDRESS ON FILE
ALFRED S BAUGHAM                         ADDRESS ON FILE
ALFRED SANDY & GLORIA SANDY              14121 JONES BRIDGE RD UPPER MARLBORO MD 20774
ALFRED TOWN                              ALFRED TOWN - TAX COLLEC P.O. BOX 850 ALFRED ME 04002
ALFRED TOWN                              ALFRED TOWN- TAX COLLECT BOX 230/6340 SHAW RD ALFRED STATION NY 14803
ALFRED TYSZKIEWICZ                       ADDRESS ON FILE
ALFRED W GALLE JR                        ADDRESS ON FILE
ALFRED-ALMOND CS (COMBIN                 ALFRED-ALMOND CS-TAX COL ALFRED ALMOND CSD 6795 R ALMOND NY 14804
ALFREDO HERNANDEZ AND GRACIELA           LOUIS P. DELL LAW OFFICE OF LOUIS P. DELL 715 SOUTH VICTORY BLVD. BURBANK CA
HERNANDEZ                                91502
ALFREDO SPENCER                          43 MAYWOOD ST ROXBURY MA 02119
ALFSON, SARAH                            ADDRESS ON FILE
ALGOMA CITY                              ALGOMA CITY TREASURER 416 FREMONT ST ALGOMA WI 54201
ALGOMA TOWN                              ALGOMA TWN TREASURER 15 N. OAKWOOD RD. OSHKOSH WI 54904
ALGOMA TOWNSHIP                          ALGOMA TOWNSHIP - TREASU 10531 ALGOMA AVENE ROCKFORD MI 49341
ALGONAC CITY                             ALGONAC CITY - TREASURE 805 ST CLAIR RIVER DR BO ALGONAC MI 48001
ALGOOD CITY                              ALGOOD CITY-TAX COLLECTO 215 W MAIN ST ALGOOD TN 38506
ALHAMBRA INS AGENCY                      932 SW 67 AVE MIAMI FL 33144
ALI HUSSEIN INS                          ADDRESS ON FILE
ALI, CATHERINE                           ADDRESS ON FILE
ALI, MOHAMMED                            ADDRESS ON FILE
ALICE HORMUTH                            ADDRESS ON FILE
ALICIA AND ROBERT TODARO                 ADDRESS ON FILE
ALICIA L ESCALANTE INS                   ADDRESS ON FILE
ALIEF ISD                                ALIEF ISD - TAX COLLECTO 14051 BELLAIRE BLVDSUI HOUSTON TX 77083
ALIFFI, MELYNDAJO                        ADDRESS ON FILE
ALIGHT SOLUTIONS LLC                     ATTN: CHIEF COUNSEL 4 OVERLOOK POINT LINCOLNSHIRE IL 60069
ALIQUIPPA CITY                           ALIQUIPPA CITY - TAX COL 581 FRANKLIN AVE ALIQUIPPA PA 15001
ALIQUIPPA S.D./ALIQUIPPA                 ALIQUIPPA SD - TAX COLLE 581 FRANKLIN AVE ALIQUIPPA PA 15001
ALISO VIEJO COMMUNITY ASSOCIATION        95 ARGONAUT STE 190 ALISO VIEJO CA 92656
ALISON DARBY                             2530 W 41ST AVE DENVER CO 80211
ALITT INS AGENCY                         2160 FLETCHER PKWY A5 EL CAJON CA 92020
ALJ CONSTRUCTION                         DEREK ATWELL P.O. BOX 5753 CHRISTIANSTED, ST CROIX VI 00823
ALL 4 ONE CONSTRUCTION &                 PLUMBING INC 10795 NW 53RD ST UNIT201 SUNRISE FL 33351
ALL 4 ONE CONSTRUCTION & PLUMBING, INC. 10751 NW 53RD STREET, UNIT 201 SUNRISE FL 33351
ALL ABOUT MANAGEMENT                     206 SOUTH ELM AVENUE SANFORD FL 32771
ALL ABOUT ROOFING & CONSTRUCTION, INC.   2513 WEAVER STREET SUITE B HALTOM CITY TX 76117
ALL ABOUT THE HOUSE INC                  850 RAINTREE LANE DESOTO TX 75115
ALL AFFORDABLE PLUMBING                  LLC PO BOX 6562 YUMA AZ 85366
ALL AIR SPECIALISTS                      1385 JERUSALEM AVE MERRICK NY 11566
ALL AMERICAN AIR & ELECTRIC, INC         901 SW 33 AVE OCALA FL 34474
ALL AMERICAN BIO-CLEAN                   INC 14466 TUTTLE HILL RD WILLIS MI 48191
ALL AMERICAN CONSTRUCTION                BORGES BROS., INC. BORGES BROS., INC. 5804 E. BROWN AVE. FRESNO CA 93727
ALL AMERICAN CONTRACTING LLC             CORY ALLEN LINNEBUR 57101 E 88TH AVE STRASBURG CO 80136



Epiq Corporate Restructuring, LLC                                                                      Page 35 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                      Pg 61 of 1490
Claim Name                               Address Information
ALL AMERICAN GROUP CONTRACTORS, INC      1021 MANDALAY DR. BRANDON FL 33511
ALL AMERICAN INS                         4120 DAVIE RD EXT 304 HOLLYWOOD FL 33024
ALL AMERICAN INS AGENCY                  212 S RODNEY PARHAM RD LITTLE ROCK AR 72205
ALL AMERICAN INSURANCE                   9036 SW 152 STREET MIAMI FL 33157
ALL AMERICAN MODULAR                     13631 MONTFORT RD HERALD CA 95638
ALL AMERICAN PARK                        6236 RHONES QUARTER RD STE11 TYLER TX 75707
ALL AMERICAN PROPERTIES, INCORPORATED    1700 WELLS ROAD, SUITE 4 ORANGE PARK FL 32073
ALL AMERICAN REAL ESTATE, LLC            1250 MILLERSVILLE PIKE LANCASTER PA 17603
ALL AMERICAN RESTOR LLC                  6112 OLSON MEMORIAL HWY GOLDEN VALLEY MN 55422
ALL AMERICAN RESTORATION                 LLC 505 S 3RD AVE UNIT 6 YAKIMA WA 98902
ALL AMERICAN ROOFING INC                 944 WEST PROSPECT RD OAKLAND PARK FL 33309
ALL AMERICAN WATER RESTORATION, INC.     6330 OLD CHENEY HWY ORLANDO FL 32807
ALL APPRAISALS MICHIANA                  210 JEAN STREET STURGIS MI 49091
ALL AREA ROOFING &                       WATERPROOFING INC 3921 SOUTH US HIGHWAY 1 FORT PIERCE FL 34982
ALL AROUND CONSTRUCTION AND REMODELING   ALEJANDRO GALLEGOS ALEJANDRO GALLEGOS 6206 PINON VISTA DR HOUSTON TX 77095
ALL AROUND HOME REPAIR                   DAVID BOHAN 2605 W 11TH ST IRVING TX 75060
ALL AROUND PROPERTY PRESERVATION LLC     BRANDON DERBY 701 DECATUR AVE N SUITE 201 GOLDEN VALLEY MN 55427
ALL AROUND ROOFING                       FREDRICK PEGUES 4293 LADY SLIPPER DR. MEMPHIS TN 38141
ALL AROUND ROOFING & EXT                 2465 SHERIDAN BLVD DENVER CO 80214
ALL AROUND ROOFING & EXTERIORS           2465 SHERIDAN BLVD EDGEWATER CO 80214
ALL AROUND ROOFING INC                   8540 W BEAVER ST JACKSONVILLE FL 32220
ALL AROUND TOWN PROPERTIES INC           3240 NW 197TH ST MIAMI GARDENS FL 33056
ALL BREVARD ROOFING INC                  P.O. BOX 727 MELBOURNE FL 32902
ALL BUILDING AND                         REMODELING LLC 680 E 59 ST HIALEAH FL 33013
ALL CALL RESTORATION                     2100 LAPO RD LAKE ODESSA MI 48849
ALL CAPITAL REALTY LLC                   22 SOUTH STREET WESTBOROUGH MA 01581
ALL CAPITAL REALTY LLC                   ATTN: CHRISTINA KELLY 22 SOUTH STREET WESTBOROUGH MA 01581
ALL CARE AUTO INSURANCE                  4515 WILKINSON BLVD GASTONIA NC 28056
ALL CENTRAL PA &                         REGLA GARCIA 13205 SW 137 AVE 124 MIAMI FL 33186
ALL CENTRAL PUBLIC                       ADJUSTERS INC 13205 SW 137 AVE STE 124 MIAMI FL 33186
ALL CLAIMS REPAIRS INC                   426 SW 12TH AVE DEERFIELD BEACH FL 33442
ALL CLAIMS SOLUTIONS &                   ROBERTO & BLANCA LUNA 12535 ORANGE DR STE 607 DAVIE FL 33330
ALL CLAIMS SOLUTIONS LLC                 12535 ORANGE DR 607 DAVIE FL 33330
ALL CNTY. ENVTL. & RESTORATION, INC.     TONY GREVE 1081 N. SHEPARD STREET #H ANAHEIM CA 92806
ALL COUNTY & ASSOCIATES, INC             PO BOX 472 ST PETERS PA 19470
ALL COUNTY INSURANCE                     3085 LAKE WORTH ROAD LAKE WORTH FL 33461
ALL COUNTY INSURANCE                     9888 BISSONNET ST SUITE 100G HOUSTON TX 77036
ALL CUSTOM CONSTRUCTION                  14761 GLENWOOD RD SW PORT ORCHARD WA 98367
ALL DADE GENERAL CONSTRU                 3700 NW 13 ST MIAMI FL 33126
ALL DADE PLUMBING INC.                   12225 SW 128TH STREET SUITE 111 MIAMI FL 33196
ALL DADE PUBLIC ADJUSTER                 & ALL DADE PUB ADJ 12550BISCAYNE BLVD STE30 NORTH MIAMI FL 33181
ALL DISCOUNT TILE INC.                   JOSEPH A. ZUCKER 4909 N US 1 COCOA FL 32927
ALL DRY USA                              109 COMMERCE RD BOYNTON BEACH FL 33426
ALL ELEMENTS INC                         1347 DUNDAS CIR MONTICELLO MN 55362
ALL EXTERIORS LLC                        1051 N DAKOTA AVE NEW RICHMOND WI 54017
ALL EXTERIORS PLUS                       824 S FREMONT ST JANESVILLE WI 53545
ALL FLORIDA CLAIMS                       ADVISORS LLC 15900 SW 197 AVE MIAMI FL 33187
ALL FLORIDA CONSTRUCTION AND ROOFING     SOLUTIONS CAPITAL GROUP INC. SOLUTIONS CAPITAL GROUP INC. 801 NE 167 STREET,
CO.                                      STE 300 NORTH MIAMI BEACH FL 33162



Epiq Corporate Restructuring, LLC                                                                     Page 36 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                     Pg 62 of 1490
Claim Name                              Address Information
ALL FLORIDA CUSTOM HOMES                BY JOHN RAYMER, INC 10033 SAWGRASS DR W #142 PONTE VEDRA BEACH FL 32082
ALL FLORIDA MOBILE HOME TITLE SERVICE   JEFFREY S HOGAN, MANAGER 217 CEDAR STREET SUITE 234 SANDPOINT ID 83864
ALL FLORIDA SCREENS                     JAMES M VETZEL 27211 HARBOR DRIVE BONITA SPRINGS FL 34135
ALL GENERATION INSURANCE                21 PONCE DE LEON BLVD CORAL GABLES FL 33135
ALL GOOD ADJUSTMENTS LLC                & TIMOTHY SCOTT CHASTAIN 2712 SCOUTS CT DACULA GA 30019
ALL GUARD AUTO INS                      80 RT 35 NEPTUNE NJ 07753
ALL HOME SOLUTIONS                      1832 ROPER RD SAINT CLOUD FL 34771
ALL IN ONE CONSTRUCTION                 JOSHUA RAY LOWTHER 3883 S BAHAMA ST. AURORA CO 80013
ALL IN ONE INSURANCE SVC                12566 PINES BLVD PEMBROKE PINES FL 33027
ALL IN ONE PROPERTY MANAGEMENT, LLC.    13100 S.W 134 ST. SUITE 2 MIAMI FL 33186
ALL IN ONE RENOVATIONS                  1651 DANCY BLVD 4 HORN LAKE MS 38637
ALL IN ONE ROOFING & RES                33 N PARISH AVE JOHNSTOWN CO 80534
ALL IN ONE SERVICE                      1702 MORMANS RD LYNCHBURG VA 24501
ALL IN ROOFING LLC &                    CYNTHIA HAWK 407 WIND RIVER DR WINDSOR CO 80550
ALL INSURANCE SERVICES                  1548 W 37 ST HIALEAH FL 33012
ALL IOWA CONSTRUCTION SERVICES          2151 DEAN AVE DES MOINES IA 50312
ALL ISLAND HOMES LTD &                  JOHN & JOAN NIKOLOUDAKIS 900 WHEELER RD SUITE 225 HAUPPAUGE NY 11788
ALL KEYS CLEANING & REST                PO BOX 500572 MARATHON FL 33050
ALL LINES INSURANCE INC                 616 E 3RD AVE SPOKANE WA 99202
ALL MAJOR RESTORATIONS                  1019 MOUND ST. SUITE 301 DAVENPORT IA 52803
ALL MATIC DOOR                          CALLE AMALIA PAOLI HD- 29 7 MA SECC. TOA BAJA PR 00950
ALL MY PAPERS INC                       PO BOX 733723 DALLAS TX 75373-3723
ALL NATION RESTORATION LLC              CHRIS M 8317 GALLATIN DR AUSTIN TX 78736
ALL NEVADA INSURANCE                    4001 S DECATUR SUITE 18 LAS VEGAS NV 89103
ALL NEW AGAIN LLC                       JON R BAER 15408 MAIN STREET SUITE 103 MILL CREEK WA 98012
ALL OF TX ROOFING                       CLAYTON KYLE DAVIDSON 8511 FM 856 N. TROUP TX 75789
ALL PEST & REPAIR INC.                  JOSHUA HILL 6585 BEENE RD, UNIT B VENTURA CA 93003
ALL PHASE CONSTRUCTION                  INDUSTRIAL CONTRACTOR SERVICES, INC PO BOX 1195 LONGVIEW WA 98632
ALL PHASE HOME IMPROVEME                15 BARKER TERR WOLCOTT CT 06716
ALL PHASE INSURANCE                     303 S. MILITARY RD STE 1 SLIDELL LA 70461
ALL PHASE RESTORATION DENVER, LLC       12362 DUMONT WAY LITTLETON CO 80125
ALL PHASE RESTORATION, INC.             LAUREN BANCROFT 7355 GREENRIDGE RD, SUITE C WINDSOR CO 80550
ALL PHASE ROOFING INC                   3705 SHARES PALCE STE 3 WEST PALM BEACH FL 33404
ALL PHASE ROOFING, INC.                 218 SECURITY BLVD COLORADO SPRINGS CO 80911
ALL PHASE SER. CO.                      600 JONESBORO RD. WEST MONROE LA 71292
ALL PHASES CONSTRUCTION, LLC            JOEL J. ROBERTS PO BOX 16671 CHESAPEAKE VA 23328
ALL POINT INS                           224 JOHNSON AVE HACKENSACK NJ 07601
ALL POINTS APPRAISAL COMPANY. LLC       1002 W. GENEVA DRIVE DEWITT MI 48820
ALL POINTS CLAIM ADVISORS               MWS VENTURES, INC 7582 SW 191ST STREET CUTLER BAY FL 33157
ALL POINTS CONST INC                    440 E MAPLE ROAD STE B TROY MI 48083
ALL PRO ADJUSTMENT LLC                  PO BOX 8772 NEW HAVEN CT 06531
ALL PRO ASSET SOLUTIONS INC.            5473 LEE STREET, SUITE 201 LEHIGH ACRES FL 33971
ALL PRO CONTRACTING SERVICES, LLC.      395 ORANGE LANE CASSELBERRY FL 32707
ALL PRO EXTERIORS INC                   602 65TH ST DOWNERS GROVE IL 60516
ALL PRO FLORIDA ROOFING                 THE HILE TEAM INC. 1045 CELLE AVE NW PALM BAY FL 32907
ALL PRO RISK MANAGEMENT, INC.           3047 78TH AVENUE SE, SUITE 202 MERCER ISLAND WA 98040
ALL PRO ROOFING                         GREGAN CONSTRUCTION 4516 FOREST GLEN COURT SACHSE TX 75048
ALL PRO ROOFING INC                     2502 W 45TH AMARILLO TX 79110
ALL PRO ROOFING, INC                    ROD HASELOFF 2502 W. 45TH ST AMARILLO TX 79110



Epiq Corporate Restructuring, LLC                                                                    Page 37 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                     Pg 63 of 1490
Claim Name                              Address Information
ALL PRO XTERIORS AND                    K BASS & SHELLY VOTAVA 1115 VICKSBURG LN N 18 PLYMOUTH MN 55447
ALL PRO XTERIORS INC                    11292 86TH AV N 105 MAPLE GROVE MN 55369
ALL PURPOSE HEATING AND AIR             RUDY A BRATHWAITE P.O. BOX 128 MORROW GA 30260
ALL QUALITY FENCE                       955 US 46 KENVIL NJ 07847
ALL RESIDENTIAL APPRAISING, INC         43 TOWN & COUNTRY DRIVE 119-139 FREDERICKSBURG VA 22405
ALL RESTORATION SOLUTION                3700 KENNESAW S IND PKWY KENNESAW GA 30144
ALL RESTORED INC                        116 SARAH CIRCLE CAMDEN DE 19934
ALL RISK AGENCY                         G2503 FLUSHING RD FLINT MI 48504
ALL RISK LTD                            PO BOX 37170 BALTIMORE MD 21297
ALL RISK LTD ACCTS PAYBL                10150 YORK RD 5TH FL HUNT VALLEY MD 21030
ALL RISKS LTD                           300 ARBORETUM PLACE SUITE 410 RICHMOND VA 23236
ALL RITE ROOFING INC                    SUITE A 3020 INDUSTRIAL AVE YUBA CITY CA 95993
ALL ROOF SOLUTIONS, INC.                3700 KENNESAW S. INDUSTRIAL PARKWAY KENNESAW GA 30152
ALL SEASONS ROOFING                     1500 SABER DRIVE BISMARCK ND 58504
ALL SEASONS ROOFING                     8344 BLUFF EDGE ALBA NM 87120
ALL SERVICES REALTY, INC.               115 MAIN STREET WESTON WV 26452
ALL SMILES HOME SERVICES, LLC.          CHRISTOPHER ANDREW LANDERS 200 TRAILWOOD DR. EULESS TX 76039
ALL SONS EXTERIORS INC                  2323 LOGAN WAY LAKEVILLE MN 55044
ALL SOURCE CONTRACTING                  5401 W ESCUDA RD GLENDALE AZ 85308
ALL SOUTHERN INS INC                    2149 WEST 1ST ST 4950 GULF SHORES AL 36542
ALL SQUARE CONTRACTORS                  LLC 6470 HAMPTON ROCK LANE CUMMING GA 30041
ALL SQUARE LLC                          410 INDUSTRIAL CT GREER SC 29651
ALL SQUARE ROOFING                      3497 W LAKESHORE DR CROWN POINT IN 46307
ALL STAR APPRAISALS                     185 N HILL AVE SUITE 3 PASADENA CA 91106
ALL STAR CONSTRUCTION                   INC 13110 TC JESTER BLVD HOUSTON TX 77038
ALL STAR DRYWALL LLC                    5621 HAYWOOD ST HOUSTON TX 77016
ALL STAR INS                            4961 BABCOCK ST NE 6 PALM BAY FL 32935
ALL STAR MUTUAL INS                     704 23RD ST BROADHEAD WI 53520
ALL STAR NEWARK MTL INS                 704 23RD ST BRODHEAD WI 53520
ALL STAR PAINTING & REPAIRS LLC         STEPHEN ABRIL 1616 CANYON TERRACE DRIVE SPARKS NV 89436
ALL STAR REAL ESTATE                    108 NORTH HENRY STREET BAY CITY MI 48706
ALL STAR REAL ESTATE                    ATTN: MIKE SAMBORN 108 N HENRY ST BAY CITY MI 48706
ALL STAR REAL ESTATE SAMBORN & ASSOC    108 N. HENRY ST. BAY CITY MI 48706
ALL STAR REMODELING LLC                 550 CARTER LANE NEW SMYRNA TN 37167
ALL STAR RFG & EXTERIORS                9302 ROLLING OAKS TOMBALL TX 77375
ALL STAR ROOFING & CONSTRUCTION, INC.   8000 I.H. 10 WEST SUITE 600 SAN ANTONIO TX 78230
ALL STATE MOBILE HOME SERVICE INC       PO BOX 1681 LYTLE TX 78052-1681
ALL STATES EXTERIORS LLC                776 N. WEST STREET WICHITA KS 67203
ALL STEEL CARPORTS LLC                  ALEX CHAVEZ 2520 S 32ND ST MUSKOGEE OK 74401
ALL SUMMIT ALWAYS PROFES                5355 MONTEZUMA RD MONTEZUMA CO 80435
ALL TEMP HTG & COOLING &                JONATHAN& JENNIFER TROSP 50 LEONARD LANE PARIS TN 38242
ALL TEXAS VENDING                       11391 MEADOWGLEN LN STE A HOUSTON TX 77082
ALL THINGS COVERED ROOFING, LLC         JEFFREY S. MATHEWS 240 WELTON DRIVE MADISON AL 35757
ALL THINGS NEW CONSTRUCTION, LLC        MARK F. WILLIAMS SR. 4416 QUAIL POINT PORTSMOUTH VA 23703
ALL THINGS NEW CONSTRUCTION, LLC        THOMAS RAY PEREZ 64 DUNLEITH DRIVE DESTREHAN LA 70047
ALL THINGS POSSIBLE                     GARY GARRETT GARY GARRETT 233 KASSMAN TERRACE HOT SPRINGS AR 71913
ALL TRACTOR & SITE WORK INC             JERGMY STEPHEN YOUNG JERGMY STEPHEN YOUNG 10419 NE HWY 314 SILVER SPRINGS FL
                                        34488
ALL TRADES OF CONSTR.                   & RESTORATION, INC. 1805 8TH AVE W UNIT N-1 PALMETTO FL 34221



Epiq Corporate Restructuring, LLC                                                                   Page 38 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                    Pg 64 of 1490
Claim Name                              Address Information
ALL UNIVERSE INS                       20328 NW 2ND AVE MIAMI GARDENS FL 33169
ALL USA UNDWRTRS                       9600 NW 25TH ST 3E DORAL FL 33172
ALL VALLEY CUSTOM ROOFING              619 N HORNE ST MESA AZ 85203
ALL VALLEY PAINTING LLC                8617 YAMAMOTO LAS VEGAS NV 89131
ALL VETERANS CONTRACTING LLC           7925 60TH LANE GLENDALE NY 11385
ALL WAYS CONTRACTING LLC               30 CROSS ST BELMONT MA 02478
ALL WAYS DRAINS LTD                    135 E GOLDEN LAKE LANE CIRCLE PINES MN 55014
ALL WAYS INS                           2040 NE 163RD ST 309 N MIAMI BEACH FL 33162
ALL WEATHER EXTERIORS                  INC 411 40TH AVE NE COLUMBIA HEIGHTS MN 55421
ALL WEATHER RESTORATION AND ROOFING LLC WALT PETERS 111 E 2ND STREET GEORGETOWN TX 78628
ALL WEATHER ROOF & CONST               1170 W I-65 SERVICE RD S MOBILE AL 36609
ALL WEATHER ROOFING INC                & CECILIA VIGIL 4711 BROADWAY BLVD SE ALBUQUERQUE NM 87105
ALL YEAR INC                           3901 ARLINGTON HIGHLANDS ARLINGTON TX 76018
ALL-CLEAN USA OF NW ARKANSAS, INC.     805 YUKON DRIVE, SUITE C SPRINGDALE AR 72762
ALL-IN ROOFING, LLC                    407 WIND RIVER DR WINDSOR CO 80550
ALL-METRO APPRAISERS                   11070 E JEWELL AVE AURORA CO 80012
ALL-PHAZE CONSTRUCTION                 R CASH INVESTMENTS 1320 N MAIN VIDOR TX 77662
ALL-RITE SERVICES LLC                  221 E. 7TH ST. LANCASTER TX 75146
ALL-TECH WATER SYSTEMS                 LLC 4068 LAMSON AVE SPRING HILL FL 34608
ALLABY AND BREWBAKER INC               PO BOX 127 ST JOHNS MI 48879
ALLAMAKEE COUNTY                       ALLAMAKEE COUNTY - TREAS 110 ALLAMAKEE STREET WAUKON IA 52172
ALLAMUCHY TOWNSHIP                     ALLAMUCHY TWP-COLLECTOR 292 ALPHANO RD. ALLAMUCHY NJ 07820
ALLAN BENSON                           ADDRESS ON FILE
ALLAN GASCOIGNE                        ADDRESS ON FILE
ALLAN INDUSTRIES INC                   270 ROUTE 46 EAST ROCKAWAY NJ 07866
ALLAN MCLEAN &                         ADDRESS ON FILE
ALLAN R ARTHUR JR                      ADDRESS ON FILE
ALLCAR INSURANCE AGENCY                2116 HIGHWAY 146 SEABROOK TX 77586
ALLCARE GENERAL CONT LLC               300 W 1ST STREET WAXAHACHIE TX 75165
ALLCARE GENERAL CONTRACTORS AND ROOFING ERIC BULLARD 215 W. FRANKLIN ST. 100 WAXAHACHIE TX 75165
ALLCARE GENERAL CONTRACTORS LLC        JOE G. BULLARD 300 W 1ST STREET WAXAHACHIE TX 75165
ALLCRAFT RESTORATION LTD               1343 N HIGH ST COLUMBUS OH 43201
ALLCRAFT ROOFING & CONSTRUCTION        BRIAN LECOQ 817 BROMLEY DR BATON ROUGE LA 70808
ALLDREDGE FAMILY REMODELING            CHRISTOPHER LYSHANE ALLDREDGE 1213 SPRING VALLEY DRIVE ARAB AL 35016
ALLEGAN CITY                           ALLEGAN CITY - TREASURER 112 LOCUST ST ALLEGAN MI 49010
ALLEGAN COUNTY                         ALLEGAN COUNTY - TREASUR PO BOX 259 ALLEGAN MI 49010
ALLEGAN COUNTY TREASURER               113 CHESTNUT ST ALLEGAN MI 49010
ALLEGAN TOWNSHIP                       ALLEGAN TOWNSHIP - TREAS 3037 118TH ST ALLEGAN MI 49010
ALLEGANY CO OP                         DEPT 5880 PO BOX 4110 WOBURN MA 01888
ALLEGANY CO-OP INSUR CO                9 N BRANCH RD CUBA NY 14727
ALLEGANY COUNTY                        ALLEGANY COUNTY - TREASU 701 KELLY RD, SUITE 201 CUMBERLAND MD 21502
ALLEGANY COUNTY /SEMIANN               ALLEGANY COUNTY - TREASU 701 KELLY RD, SUITE 201 CUMBERLAND MD 21502
ALLEGANY COUNTY TAX & UTILITY OFFICE   701 KELLY ROAD SUITE 201 CUMBERLAND MD 21502
ALLEGANY COUNTY TREASURER              7 COURT ST BELMONT NY 14813
ALLEGANY TOWN                          ALLEGANY TOWN- TAX COLLE 52 WEST MAIN ST ALLEGANY NY 14706
ALLEGANY-LIMESTONE CS CM               ALLEGANY-LIMESTONE -COLL FIVE STAR BANK- 220 LIBE WARSAW NY 14569
ALLEGENT COMMUNITY FEDERAL CREDIT      UNION 2000 CORPORATE DR STE 200 WEXFORD PA 15090
ALLEGHANY COUNTY                       ALLEGHANY COUNTY - TREAS 9212 WINTERBERRY AVE STE COVINGTON VA 24426
ALLEGHANY COUNTY                       ALLEGHANY COUNTY - COLLE P O BOX 1027, CO COURTHO SPARTA NC 28675



Epiq Corporate Restructuring, LLC                                                                   Page 39 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                      Pg 65 of 1490
Claim Name                               Address Information
ALLEGHANY COUNTY CLERK OF CIRCUIT        COURT PO BOX 670 COVINGTON VA 24426
ALLEGHENY CLARION S.D./P                 JENNIFER POLLOCK-TAX COL 888 POLLOCK LN PARKER PA 16049
ALLEGHENY CLARION S.D./P                 LINDA STRAUSER - TAX COL PO BOX 244 PARKER PA 16049
ALLEGHENY CLARION S.D./S                 ALLEGHENY CLARION SD - T 640 MAIN STREET ST PETERSBURG PA 16054
ALLEGHENY CLARION SD/EML                 ALLEGHENY CLARION SD - T 406 GROVE AVE EMLENTON PA 16373
ALLEGHENY CLARION SD/RIC                 ALLEGHENY CLARION SD - T 1154 AIRPORT ROAD EMLENTON PA 16373
ALLEGHENY CLARION SD/SCR                 SCRUBGRASS TWP - TAX COL 1815 LISBON RD KENNERDELL PA 16374
ALLEGHENY COUNTY                         ALLEGHENY COUNTY - TREAS 436 GRANT ST -CNTY COURT PITTSBURGH PA 15219
ALLEGHENY COUNTY TREASURER               436 GRANT ST RM 108 PITTSBURGH PA 15219
ALLEGHENY POWER                          800 CABIN HILL DRIVE GREENSBURG PA 15606
ALLEGHENY TOWNSHIP                       CHRISTINE FULLER-TAX COL KISKI PRK PLZ-1001 S LEE LEECHBURG PA 15656
ALLEGHENY TOWNSHIP                       ALLEGHENY TWP - TAX COLL 17563 BURROWS RD PLEASANTVILLE PA 16341
ALLEGHENY TOWNSHIP                       ALLEGHENY TWP - TAX COLL 892 OLD ROUTE 22 DUNCANSVILLE PA 16635
ALLEGHENY VALLEY S.D./CH                 LOUISE PARKHILL-TAX COLL POB 242 CHESWICK PA 15024
ALLEGHENY VALLEY S.D./HA                 JAMES DIPALMA -TAX COLLE P.O. BOX 294 CHESWICK PA 15024
ALLEGHENY VALLEY S.D./SP                 ALLEGHENY VALLEY SD - TC 412 SCHOOL ST SPRINGDALE PA 15144
ALLEGHENY VALLEY S.D./SP                 KATHRYN WINWOOD-TAX COLL 833 ADELINE ST SPRINGDALE PA 15144
ALLEGHENY, LLC                           216 CR 3070 MT. PLEASANT TX 75455
ALLEGHNEY INS SRVCS                      P O BOX 1426 ELKINS WV 26241
ALLEGIANCE ROOFING                       1306 WINDSONG LN RICHMOND TX 77406
ALLEGIANT LAW GROUP LLC                  1700 21ST AVE S SUITE 201 SEATTLE WA 98144
ALLEGIANT ROOFING AND RESTORATION        SMYLIE INC 6148 VIVIAN CT. ARVADA CO 80004
ALLEN & SMITH INS AGENCY                 2121 PASS RD GULFPORT MS 39501
ALLEN AIR CONDITIONING                   104 W JAMES ST ROCKPORT TX 78382
ALLEN COUNTY                             ALLEN COUNTY - SHERIFF 194 W WOOD ST SCOTTSVILLE KY 42164
ALLEN COUNTY                             ALLEN COUNTY - TREASURER 301 N MAIN ST, ROOM 203 LIMA OH 45801
ALLEN COUNTY                             ALLEN COUNTY - TREASURER 1 EAST MAIN ST ROOM 104 FORT WAYNE IN 46802
ALLEN COUNTY                             ALLEN COUNTY - TREASURER 1 N. WASHINGTON IOLA KS 66749
ALLEN COUNTY COMBINED HEALTH             PO BOX 1503 LIMA OH 45802
ALLEN COUNTY TREASURER                   301 N. MAIN STREET, ROOM 203 LIMA OH 45801
ALLEN COUNTY TREASURER                   1 EAST MAIN STREET, SUITE 104 FORT WAYNE IN 46802-1088
ALLEN CUSTOM PAINTING AND SERVICES LLC   ORIN S. ALLEN 18465 SKY LANE SAUCIER MS 39574
ALLEN FARMS                              210 GLANTON ST NEWVILLE AL 36353
ALLEN FREEMAN AGENCY                     135 GREEN ST STE 202 WOODBRIDGE NJ 07095
ALLEN HALL CONSTRUCTION                  311 N WALNUT ST EUREKA KS 67045
ALLEN HOOK & SHELLY HOOK                 1636 W 13TH ST YUMA AZ 85364
ALLEN INSURANCE ASSOC                    520 N HARBOR CITY BLVD MELBOURNE FL 32935
ALLEN KEITH CONSTRUCTION CO              2735 GREENSBURG RD N CANTON OH 44720
ALLEN LAFAVE AND                         ADDRESS ON FILE
ALLEN P. TORRES                          ADDRESS ON FILE
ALLEN PARISH                             ALLEN PARISH - TAX COLLE P O BOX 278 OBERLIN LA 70655
ALLEN PARISH CLERK OF COURT              PO BOX 248 OBERLIN LA 70655
ALLEN PARK CITY                          ALLEN PARK CITY - TREASU 15915 SOUTHFIELD RD ALLEN PARK MI 48101
ALLEN PICKELL                            ADDRESS ON FILE
ALLEN RESTORATION GROUP, INC             74 S. GLENVIEW LOMBARD IL 60148
ALLEN TATE INS SERVICES                  6207 PARK SOUTH DR 201 CHARLOTTE NC 28210
ALLEN TOWN                               TAX COLLECTOR -TOWN OF A 8131 OLD STATE ROAD ANGELICA NY 14709
ALLEN TOWNSHIP                           ALLEN TWP - TAX COLLECTO 102 COMMERCE DR NORTHAMPTON PA 18067
ALLEN TOWNSHIP                           ALLEN TOWNSHIP - TREASUR 7800 ARKANSAW RD ALLEN MI 49227



Epiq Corporate Restructuring, LLC                                                                      Page 40 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                   Pg 66 of 1490
Claim Name                            Address Information
ALLEN VILLAGE                         ALLEN VILLAGE - TREASURE PO BOX 145 ALLEN MI 49227
ALLEN W TRAMMELL                      ADDRESS ON FILE
ALLEN WHEELER                         ADDRESS ON FILE
ALLEN, CATRINA                        ADDRESS ON FILE
ALLEN, CHERYL                         ADDRESS ON FILE
ALLEN, DEVIN                          ADDRESS ON FILE
ALLEN, EDDIE                          ADDRESS ON FILE
ALLEN, JAIMEY                         ADDRESS ON FILE
ALLEN, JASON                          ADDRESS ON FILE
ALLEN, JENNIFER                       ADDRESS ON FILE
ALLEN, KERRY                          ADDRESS ON FILE
ALLEN, ROSALINDA                      ADDRESS ON FILE
ALLEN, STEIN, & DURBIN, P.C.          TOM NEWTON 6243 IH-10 WEST 7TH FLOOR SAN ANTONIO TX 78201
ALLEN, STEVEN                         ADDRESS ON FILE
ALLEN, VICTORIA                       ADDRESS ON FILE
ALLENDALE BORO                        ALLENDALE BORO - TAX COL 500 WEST CRESCENT AVENUE ALLENDALE NJ 07401
ALLENDALE COUNTY                      ALLENDALE COUNTY - TREA P O BOX 511 ALLENDALE SC 29810
ALLENDALE COUNTY TAX COLLECTOR        292 BARNWELL RD RM 210 ALLENDALE SC 29810
ALLENDALE TOWNSHIP                    ALLENDALE TOWNSHIP - TRE 6676 LAKE MICHIGAN - BOX ALLENDALE MI 49401
ALLENHURST BORO                       ALLENHURST BORO-TAX COLL 125 CORLIES AVENUE ALLENHURST NJ 07711
ALLENPORT BORO                        ALLENPORT BORO - TAX COL 113 2ND ST BOX 33 ALLENPORT PA 15412
ALLENS LANDSCAPING                    325 DOVE LANE PELL CITY AL 35127
ALLENSTOWN TOWN                       ALLENSTOWN TOWN-TAX COLL 16 SCHOOL ST ALLENSTOWN NH 03275
ALLENTOWN BORO                        ALLENTOWN BORO - TAX COL P.O. BOX 487 ALLENTOWN NJ 08501
ALLENTOWN CITY CITY BIL               ALLENTOWN CITY - TAX COL 435 HAMILTON ST RM 110 ALLENTOWN PA 18101
ALLENTOWN SCHOOL DISTRIC              BERKHEIMER ASSOCIATES 50 NORTH SEVENTH STREET BANGOR PA 18013
ALLEVA, CODY                          ADDRESS ON FILE
ALLGEO HOME IMPROVEMENTS              115 CHACE RD 1 EGG HARBOR TOWNSHIP NJ 08234
ALLGOOD ADJUSTMENTS INC               1301SHILOH RD NW STE1631 KENNESAW GA 30144
ALLIANCE ADJ GROUP                    263 N MAIN ST DOYLESTOWN PA 18901
ALLIANCE CAS LLC                      1855 GRIFFIN RD STE A 407 DANIA BEACH FL 33004
ALLIANCE CAS, LLC                     1000 E HALLANDALE BEACH BLVD B HALLANDALE BEACH FL 33009
ALLIANCE CONSTRUCTION                 3601 N DIXIE HWY BOCA RATON FL 33431
ALLIANCE DEVELOPMENT INC.             7701 STATE RTE 158 COLUMBIA IL 62236
ALLIANCE DISASTER                     KLEENUP 574 WHEELING RD WHEELING IL 60090
ALLIANCE ENVIRONMENTAL GROUP, INC     980 W. 10TH ST. AZUSA CA 91702
ALLIANCE GROUP                        113 532 NW MERCANTILE PL PORT SAINT LUCIE FL 34986
ALLIANCE GRP&O&MESPARDY&              TRUSTACCLAWOFFOFBBIJOUX 110 SE 6TH ST STE 1700 FORT LAUDERDALE FL 33301
ALLIANCE INS                          2950 SW 27 AVE 100 COCONUT GROVE FL 33133
ALLIANCE INS                          3658 WEBBER ST SARASOTA FL 34232
ALLIANCE INS AGENCY                   4444 YORK ST STE 100 METAIRIE LA 70001
ALLIANCE INS AGENCY LLC               710 GOLDEN RIDGE RD 120 GOLDEN CO 80401
ALLIANCE INS CENTER                   19300 W DIXIE HWY STE 9 NORTH MIAMI FL 33180
ALLIANCE INS SERVICES                 5440 WARD RD SUITE 215 ARVADA CO 80002
ALLIANCE INSURANCE AGY                PO BOX 488 SINTON TX 78387
ALLIANCE INSURANCE CO                 P O BOX 1286 MCPHERSON KS 67460
ALLIANCE LEAD GROUP LLC               671 E APACHE BLVD 125 TEMPE AZ 85281
ALLIANCE MECHANICAL SERVICES LLC      2130 REGAL PARKWAY EULESS TX 76040
ALLIANCE MTL INS ASSOC                830 12TH AVE SW DYERSVILLE IA 52040



Epiq Corporate Restructuring, LLC                                                                 Page 41 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                    Pg 67 of 1490
Claim Name                             Address Information
ALLIANCE MUT INS                       1000 REVOLUTION MILL DR SUITE 1 GREENSBORO NC 27405
ALLIANCE PROPERTY SYSTEMS              8751 W BROWARD BLVD 400 PLANTATION FL 33324
ALLIANCE REAL ESTATE APPRAISAL INC     3701 CLEARWATER DRIVE FAYETTEVILLE NC 28311
ALLIANCE REST & MONICA                 HENAO & ALEJANDRO GOMEZ 2502 MT MORIAH RD A-100 MEMPHIS TN 38115
ALLIANCE RESTORATION INC               4600POWDER MILL RD450Z4 BELTSVILLE MD 20705
ALLIANCE SERVICES                      1317 TIMBERVIEW DRIVE ALLEN TX 75002
ALLIANCEGRP&OESPADYTRUST               ACCTOFLAWOFFICEOFBBIJOUX 532NW MERCANTILE PL113 PORT SAINT LUCIE FL 34986
ALLIANT ENERGY                         P.O. BOX 3066 CEDAR RAPIDS IA 52406-3066
ALLIANT ENERGY / WPL                   PO BOX 3062 CEDAR RAPIDS IA 52406
ALLIANT INS SERVICES INC               320 WEST 57TH NEW YORK NY 10019
ALLIANT LEGAL GROUP, LLC               6 RESERVOIR CIRCLE, SUITE 203 BALTIMORE MD 21208
ALLIANZ GLOBAL RISKS                   P O BOX 7780 BURBANK CA 91510
ALLIED ADJUSTER SERVICES               1602 ALTON RD 15 MIAMI BEACH FL 33139
ALLIED CAPITAL TITLE LLC               201 W SPRINGFIELD AVE SUITE 101 CHAMPAIGN IL 61820
ALLIED CONSTRUCTION CORP               26 PAGNOTTA DRIVE PORT JEFFERSON STATION NY 11776
ALLIED CONTRACTORS & ENGINEERS CORP.   IRIS Y. SANCHEZ PO BOX 7851 CAGUAS PR 00726
ALLIED FIELD TECH                      PO BOX 359 SHERIDAN AR 72150
ALLIED INS                             3440 FLAIRE DR EL MONTE CA 91731
ALLIED INS AGY                         P O BOX 5515 PASADENA TX 77508
ALLIED INS CO                          P O BOX 9184 MARLBOROUGH MA 01752
ALLIED INS CO                          P O BOX 75107 BALTIMORE MD 21275
ALLIED INS GROUP                       7777 DAVIE RD EXT 300A DAVIE FL 33024
ALLIED INS SERVICES                    8400 N UNIVERSITY 303 TAMARAC FL 33321
ALLIED INSURANCE                       PO BOX 742522 CINCINNATI OH 45274-2522
ALLIED INSURANCE                       666 WALNUT ST STE 700 DES MOINES IA 50309
ALLIED INSURANCE AGENCY                1100 LOCUST ST DEPT 2002 DES MOINES IA 50391
ALLIED INSURANCE AGENCY                2010 CENTER ST DEER PARK TX 77536
ALLIED INSURANCE AND                   9301 SW FREEWAY 250 HOUSTON TX 77074
ALLIED INSURANCE COMPANY               P.O. BOX 10479 DES MOINES IA 50306-0479
ALLIED P&C INS                         P O BOX 10479 DES MOINES IA 50306
ALLIED PARKING INC                     800 SOUTH NINTH STREET MINNEAPOLIS MN 55404-1205
ALLIED PRINTING RESOURCES              33 COMMERCE ROAD CARLSTADT NJ 07072
ALLIED PUBLIC ADJUSTERS                INC 1132 N BRAND BLVD GLENDALE CA 91202
ALLIED REAL ESTATE APPRAISERS INC.     4018 MILLER ROAD FLINT MI 48507
ALLIED REST &                          RONALD & PEARL MANNING 766 STATE ROUTE 3N GAMBRILLS MD 21054
ALLIED RESTOR SERV INC                 340 22632 GOLDEN SPRINGS DR DIAMOND BAR CA 91765
ALLIED RESTORATION INC                 766 STATE ROUTE 3 NORTH GAMBRILLS MD 21054
ALLIED SERVICES OF MYRTLE BEACH INC    292 BRANDYMILL BLVD MYRTLE BEACH SC 29588
ALLIED SIDING & WINDOWS                ALLIED CUSTOM HOMES, INC 28341 S.H. 249 SUITE100 TOMBALL TX 77375
ALLIED TRUST                           215 S COMPLEX DR KALISPELL MT 59901
ALLIED TRUST INS                       1408 N WESTSHORE 502 TAMPA FL 33607
ALLIED TRUST INS CO                    PO BOX 2978 BIG FORK MT 59911
ALLIED TRUSTEE SERVICES                990 RESERVE DRIVE SUITE 208 ROSEVILLE CA 95678
ALLIED WASTE                           967 HANCOCK ROAD 141 BULLHEAD CITY AZ 86442
ALLIED WASTE SERVICES 922              P.O. BOX 78829 PHOENIX AZ 85062
ALLIED WORLD ASSURANCE                 3424 PEACHTREE ROAD NE STE 550 ATLANTA GA 30326
ALLIENT ENERGY                         PO BOX 3060 CEDAR RAPIDS IA 52406-3060
ALLIGATOR CONTRACTORS                  GROUP LLC 160 ST GEORGE RD SCHRIEVER LA 70395
ALLIS TOWNSHIP                         ALLIS TOWNSHIP - TREASUR PO BOX 751 ONAWAY MI 49765



Epiq Corporate Restructuring, LLC                                                                  Page 42 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                    Pg 68 of 1490
Claim Name                             Address Information
ALLIUM PARTNERS, LLC                   ATTN: RICHARD J. LOVETT ONE NORTH FRANKLIN STREET SUITE 1825 CHICAGO IL 60606
ALLIXANDRA KARENN BRADSEN              DAVID D. JEFFS, ESQ. JEFFS AND JEFFS, P.C. 90 NORTH 100 EAST P.O. BOX 888
                                       PROVO UT 84603
ALLOUEZ TOWNSHIP                       ALLOUEZ TOWNSHIP - TREAS P.O. BOX 64 MOHAWK MI 49950
ALLOUEZ VILLAGE                        BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
ALLOWAY TOWNSHIP                       ALLOWAY TWP - COLLECTOR PO BOX 386 ALLOWAY NJ 08001
ALLPHASE CONST                         5003 N TRAVELERS PALM LN TAMARAC FL 33319
ALLPHASE CONSTRUCTION & ROOFING, LLC   11811 TATUM BLVD. STE. 3031 PHOENIX AZ 85028
ALLPRO BUILDING & CONT &               MELANIE & MARK LEWIS 9244 E HAMPTON DR 110 CAPITOL HEIGHTS MD 20743
ALLRED, MICHELLE                       ADDRESS ON FILE
ALLRISC INSURANCE AGCY                 9515 BELLAIRE BLVD HOUSTON TX 77036
ALLSAFE                                7171 CORAL WAY 209 MIAMI FL 33155
ALLSTAR                                202 MONTROSE AVE W 200 AKRON OH 44321
ALLSTAR CONST                          RESIDENTIAL 5145 INDUSTRIAL ST 103 MAPLE PLAIN MN 55359
ALLSTAR CONSTRUCION RES                JEANNETTE & TODD HILL 5145 INDUSTRIAL ST 103 MAPLE PLAIN MN 55359
ALLSTAR INS                            740 71ST ST MIAMI BEACH FL 33141
ALLSTAR INS AG INC                     1431 HWY 69 S NEDERLAND TX 77627
ALLSTAR SERVICES LLC                   8168 CROWN BAY MARINA ST SAINT THOMAS VI 00802
ALLSTAR UNDERWRITERS INC               4357 FERGUSON DR 230 CINCINNATI OH 45245
ALLSTAR WELDING & DEMOLITION LLC       50 SHELTER ROCK RD DANBURY CT 06810
ALLSTATE APPRAISAL ASSOCIATES INC      PO BOX 1829 MOORESVILLE NC 28115-1829
ALLSTATE BENEFITS                      1776 AMERICAN HERITAGE LIFE DR JACKSONVILLE FL 32224
ALLSTATE CONST INC                     419 E GRAND AV BELOIT WI 53511
ALLSTATE F&C INS                       P O BOX 660649 DALLAS TX 75266
ALLSTATE FLOOD INSURANCE               10020 COCONUT RD UNIT 14 BONITA SPRINGS FL 34135
ALLSTATE FLOOD SERVICE CENTER          13401 WEST 98TH STREET LENEXA KS 66215-1363
ALLSTATE FLOOD SERVICE CENTER          PO BOX 733105 DALLAS TX 75373-3105
ALLSTATE FLOOD SRVC CNTR               7701 COLLEGE BLVD 200 OVERLAND PARK KS 66210
ALLSTATE INDEM                         ATTN MRC P O BOX 660649 DALLAS TX 75266
ALLSTATE INDEMNITY COMPANY             WILLIAM RANSOM, JR 8527 S STONY ISLAND CHICAGO IL 60617
ALLSTATE INS                           P O BOX 2589 OMAHA NE 68103
ALLSTATE INS                           8104 S 96TH ST STE 2 LA VISTA NE 68128
ALLSTATE INS                           ATTN: FLOOD SERVIC CNTR PO BOX 733105 DALLAS TX 75373
ALLSTATE INS AGENCY                    435 NEW HAVEN AVE DERBY CT 06418
ALLSTATE INS COMP FLOOD                P O BOX 2964 SHAWNEE MISSION KS 66201
ALLSTATE INSURANCE                     RICK ECCLES 5528 NEW FALLS ROAD LEVITTOWN PA 19056
ALLSTATE INSURANCE                     748 OLD BALTIMORE RD WEST MINSTER MD 21157
ALLSTATE INSURANCE                     981 SUNSET LAKE RD FUQUAY NC 27526
ALLSTATE INSURANCE                     721 W NORTH 1ST ST SENECA SC 29678
ALLSTATE INSURANCE                     131 W 13 MILE RD MADISON HEIGHTS MI 48071
ALLSTATE INSURANCE                     146 W MICHIGAN AVE MARSHALL MI 49068
ALLSTATE INSURANCE                     9649 W GRAND AVE FRANKLIN PARK IL 60131
ALLSTATE INSURANCE                     111 S LOUISIANA ST ABBEVILLE LA 70510
ALLSTATE INSURANCE                     8711 N FREEPORT PKWY 4A IRVING TX 75063
ALLSTATE INSURANCE                     P O BOX 650562 DALLAS TX 75265
ALLSTATE INSURANCE                     14056 SW FREEWAY 115 SUGARLAND TX 77478
ALLSTATE INSURANCE                     4744 E THUNDERBIRD RD 7 PHOENIX AZ 85032
ALLSTATE INSURANCE                     1028 EUBANK BLVD NE ALBUQUERQUE NM 87112
ALLSTATE INSURANCE                     1304 SW BERTHA BLVD PORTLAND OR 97219



Epiq Corporate Restructuring, LLC                                                                  Page 43 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                     Pg 69 of 1490
Claim Name                              Address Information
ALLSTATE INSURANCE CO                   P O BOX 3578 AKRON OH 44309
ALLSTATE INSURANCE CO                   PO BOX 4317 CAROL STREAM IL 60197
ALLSTATE INSURANCE COMPANY              3140 W WARD RD 107 DUNKIRK MD 20754
ALLSTATE INSURANCE COMPANY              C T INSURANCE AGENCY 1 3140 W WARD RD 107 DUNKIRK MD 20754
ALLSTATE INSURANCE COMPANY              TIM RUGGIERO 4040 BLACKBURN LANE SUITE 100 BURTONSVILLE MD 20866
ALLSTATE INSURANCE COMPANY              2675 SANDERS ROAD NORTHBROOK IL 60062
ALLSTATE INSURANCE COMPANY              P. O. BOX 4310 CAROL STREAM IL 60197-4310
ALLSTATE INSURANCE COMPANY              P.O. BOX 660649 DALLAS TX 75266
ALLSTATE INSURANCE COMPANY              PO BOX 660642 DALLAS TX 75266-0642
ALLSTATE INSURANCE COMPANY              5330 MADISON AVENUE, STE A SACRAMENTO CA 95841
ALLSTATE MOBILE HOMES                   40 DYER ST SOUTH PORTLAND ME 04106
ALLSTATE NEW JERSEY INSURANCE COMPANY   P.O. BOX 2964 SHAWNEE MISSION KS 66201-1364
ALLSTATE ROOFING                        3234 CANDELARIA RD NE ALBUQUERQUE NM 87107
ALLSTATE ROOFING                        JAMES HORNER 3234 CANDELARIA RD NE ALBUQUERQUE NM 87107
ALLSTATE ROOFING & MORE                 LLC 565 BLOSSOM RD STE G2 ROCHESTER NY 14610
ALLTRUST INSURANCE GROUP                17038 COLLINS AVE SUNNY ISLES FL 33160
ALLUVION STAFFING                       ATTN: DAVID REICHARD 4190 BELFORT RD S STE 420 JACKSONVILLE FL 32216
ALLWOOD FORLENZA                        P O BOX 1557 CLIFTON NJ 07015
ALLY FINANCIAL (WALTER ACCOUNT)         ATTN: GENERAL COUNSEL 1100 VIRGINIA DRIVE FORT WASHINGTON PA 19034
ALLY FINANCIAL, INC.                    ATTN: GENERAL COUNSEL 200 RENAISSANCE CTR DETROIT MI 48243
ALLY FINANCIAL, INC.                    ATTN: GENERAL COUNSEL 200 RENAISSANCE CTR DETROIT MI 48265
ALLY INS AGENCY INC                     4010 E STATE ST STE 102B ROCKFORD IL 61108
ALLY INSURORS INC                       426 EH COURT BRUNSWICK GA 31520
ALLY RESTORE & CONSTRUCT, INC.          150 DUNBAR AVENUE, SUITE C (MAILING ADDRESS) - PO BOX 2357 OLDSMAR FL 34677
ALMA CENTER VILLAGE                     ALMA CENTER VLG TREASURE PO BOX 96 ALMA CENTER WI 54611
ALMA CITY                               ALMA CITY - TREASURER PO BOX 278 ALMA MI 48801
ALMA E HURTADO AGENT                    6920 DELTA DR 4 EL PASO TX 79905
ALMA ROSA CLARK INS                     4510-A WEBER RD CORPUS CHRISTI TX 78411
ALMA TOWN                               ALMA TWN TREASURER N9905 CASTLE HILL RD MERRILLAN WI 54754
ALMA WATER                              811 FAYETTEVILLE AVE ALMA AR 72921
ALMAZAN, DAVID                          ADDRESS ON FILE
ALME, KENNETH                           ADDRESS ON FILE
ALMEIDA INDUSTRIES INC                  4420 NW 12TH AVE FORT LAUDERDALE FL 33309
ALMEIDA, ALEXEY                         ADDRESS ON FILE
ALMEIDA, ANTHONY                        ADDRESS ON FILE
ALMEIDA, HELOISA                        ADDRESS ON FILE
ALMENA TOWN                             BARRON COUNTY TREASURER 335 E MONROE AVE/RM 2412 BARRON WI 54812
ALMENA TOWNSHIP                         ALMENA TOWNSHIP - TREASU 27625 CR 375 PAW PAW MI 49079
ALMENA VILLAGE                          BARRON COUNTY TREASURER 335 E MONROE AVE/RM 2412 BARRON WI 54812
ALMENDARES, CLAUDIA                     ADDRESS ON FILE
ALMENDAREZ, JASMINE                     ADDRESS ON FILE
ALMER TOWNSHIP                          ALMER TOWNSHIP - TREASUR 1405 W DUTCHER RD CARO MI 48723
ALMERIDA & CARLSON INS                  PO BOX 719 SANDWICH MA 02563
ALMIGHTY TREE SERVICE &                 LANDSCAPING, INC. 1920 2ND AVE ST.SIMONS ISLAND GA 31522
ALMIRA TOWNSHIP                         ALMIRA TOWNSHIP - TREASU 7276 OLE WHITE DR LAKE ANN MI 49650
ALMON TOWN                              ALMON TWN TREASURER N7555 COUNTY HIGHWAY Q WITTENBERG WI 54499
ALMOND TOWN                             ALMOND TOWN- TAX COLLECT PO BOX K ALMOND NY 14804
ALMOND TOWN                             ALMOND TWN TREASURER 8098 2ND AVE ALMOND WI 54909
ALMOND VILLAGE(ALMOND TW                ALMOND VILLAGE- CLERK PO BOX 239 ALMOND NY 14804



Epiq Corporate Restructuring, LLC                                                                    Page 44 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                    Pg 70 of 1490
Claim Name                             Address Information
ALMOND, JAMIE                          ADDRESS ON FILE
ALMONT TOWNSHIP                        ALMONT TOWNSHIP - TREASU 819 N MAIN ST ALMONT MI 48003
ALMONT VILLAGE                         ALMONT VILLAGE - TREASUR 817 N MAIN ST ALMONT MI 48003
ALMSTEAD TREE & SHRUB CA               58 BEECHWOOD AVENUE NEW ROCHELLE NY 10801
ALNA TOWN                              ALNA TOWN - TAX COLLECTO 1568 ALNA ROAD ALNA ME 04535
ALNAIB, MOHAMMED                       ADDRESS ON FILE
ALOHA CONSTR & NORMAN                  & WILLIAM GOODMAN 470 E ROUTE 22 LAKE ZURICH IL 60047
ALOHA CONSTRUCTION INC                 470 E ROUTE 22 LAKE ZURICH IL 60047
ALOHA INSURANCE AGENCY                 75-5931 WALUA ROAD KAILUA KONA HI 96740
ALOHA PUBLIC ADJUSTERS                 PO BOX 75394 KAPOLEI HI 96707
ALOHA TOWNSHIP                         ALOHA TOWNSHIP - TREASUR 4089 MANN ROAD CHEBOYGAN MI 49721
ALOISO INS ASSOC                       1232 MINERAL SPRING AVE PROVIDENCE RI 02904
ALOMA PRK HOMEOWNERS ASSOCIATION INC   PO BOX 105302 ATLANTA GA 30348-5302
ALOMAR, NABIL                          ADDRESS ON FILE
ALONDRA ROOFING                        1723 BROOKVIEW ROAD DUNDALK MD 21222
ALONSO & PEREZ & JOSE                  VAZQUEZ & YENIMA ALONSO 815 NW 57TH AVE STE 307 MIAMI FL 33126
ALONSO, MARIA                          ADDRESS ON FILE
ALONTI CAFE & CATERING                 1210 W CLAY ST STE 17 HOUSTON TX 77019
ALONZO JUAREZ                          ADDRESS ON FILE
ALP PAINTING CORP                      ANDY POLSKI 14961 WILLIAMS LANE MINNETONYA MN 55345
ALPENA CITY                            ALPENA CITY - TREASURER 208 N FIRST AVE ALPENA MI 49707
ALPENA COUNTY TREASURER                720 W CHISHOLM ST STE 3 ALPENA MI 49707
ALPENA TOWNSHIP                        ALPENA TOWNSHIP - TREASU 4385 U S 23 NORTH ALPENA MI 49707
ALPERT BARR & GRANT APLC               6345 BALBOA BLVD, STE I300 ENCINO CA 91316
ALPHA & OMEGA SIDING & WINDOWS LLC     MANUEL CHAVARRIA 808 LAS BRISAS MISSION TX 78574
ALPHA BORO                             ALPHA BORO - TAX COLLECT 1001 EAST BOULVARD ALPHA NJ 08865
ALPHA CONSTRUCTION                     DERK JOEL MILLICAN P O BOX 414 SPLENDORA TX 77372
ALPHA GENERAL CONSTRUCTION INC         JACQUELINE FENNEIRA 300 SOUTH LUNA CT. HOLLYWOOD FL 03320
ALPHA INSURANCE AGENCY                 20 HARRELL DRIVE GARDEN CITY GA 31406
ALPHA INSURANCE AGENCY                 831 LAFAYETTE ST GRETNA LA 70053
ALPHA OMEGA CONSTRUCTION               DONNIE ANTONIO GRAY SR 8513 MAIN STREET RAY CITY GA 31645
ALPHA OMEGA COVERAGE COR               1253 RICHMOND AVE STATEN ISLAND NY 10314
ALPHA RESTORATION LLC                  1421 SW 107TH AV 223 MIAMI FL 33174
ALPHA ROOFING, LLC                     3705 CLINTON PARKWAY LAWRENCE KS 66047
ALPHA SUMMIT CONSTRUCTIO               8105 RASOR BLVD STE 240 PLANO TX 75024
ALPHA THROUGH OMEGA                    CONSTRUCTION N8617 FERRONS LANE STE B CASCO WI 54205
ALPHA VILLAGE                          ALPHA VILLAGE - TREASURE BOX 85 ALPHA MI 49902
ALPHARETTA CITY                        ALPHARETTA CITY-TAX COLL 2 PARK PLAZA ALPHARETTA GA 30009
ALPHATECH & RAUL PEREZ &               ZURELYS CURA 6481 SW 20 TERRACE MIAMI FL 33155
ALPIAR & PAPA INS AGENCY               PO BOX 927 LARCHMONT NY 10538
ALPINE ABATEMENT                       ASSOCIATES INC PO BOX 1557 BEND OR 97709
ALPINE APPRAISAL SERVICES INC          PO BOX 8781 PUEBLO CO 81008
ALPINE BORO                            ALPINE BORO - TAX COLLEC 100 CHURCH ST- BORO HALL ALPINE NJ 07620
ALPINE CARPET ONE                      3961 S SEPULVEDA BLVD CULVER CITY CA 90230
ALPINE CLEANING &                      RESTORATION SPECIALIST,INC 177 S. MAIN SMITHFIELD UT 84335
ALPINE CLEANING & RESTOR               177 S MAIN ST SMITHFIELD UT 84335
ALPINE COUNTY                          ALPINE COUNTY - TAX COLL PO BOX 217 MARKLEEVILLE CA 96120
ALPINE INS AGENCY INC                  728 LINCOLN AVE STE 1 MELBOURNE FL 32901
ALPINE OAKS CONDO OWNERS ASSOC.        2157 ARNOLD WAY ALPINE CA 91901



Epiq Corporate Restructuring, LLC                                                                   Page 45 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                    Pg 71 of 1490
Claim Name                             Address Information
ALPINE ROOFING                         150 BUTTE AVE YUBA CITY CA 95993
ALPINE SECURITIZATION                  C/O CREDIT SUISSE SECURITIES (USA) LLC ONE MADISON AVENUE, 9TH FLOOR NEW YORK
                                       NY 10010
ALPINE TOWNSHIP                        ALPINE TOWNSHIP - TREASU 5255 ALPINE AVE. NW COMSTOCK PARK MI 49321
ALRARO & FERNANDEZ, P.A.               5801 NW 151 STREET SUITE 305 MIAMI LAKES FL 33014
ALRON CONSTRUCTION LLC                 467 FORREST AV 115 COCOA FL 32922
ALS GARAGE DOORS                       ALFRED VILLARREAL 6018 PENDENTON CORPUS CHRISTI TX 78415
ALSACE TOWNSHIP                        ALSACE TWP - TAX COLLECT 65 WOODSIDE AVE TEMPLE PA 19560
ALSBROOKS, TIFFANY                     ADDRESS ON FILE
ALSEIKE, SONJA                         ADDRESS ON FILE
ALSPACH ROOFING INC                    16015 JOSEPHINE ST OMAHA NE 68136
ALSPAUGH, CHRISTINA                    ADDRESS ON FILE
ALSPAUGH, THOMAS                       ADDRESS ON FILE
ALSTEAD TOWN                           ALSTEAD TOWN - TAX COLLE P.O. BOX 65 ALSTEAD NH 03602
ALSTON & BIRD LLP                      PO BOX 933124 ATLANTA GA 31193-3124
ALSTON AND ASSOCS                      6234 GEORGIA AVE NW WASHINGTON DC 20011
ALSTON CALAF AND ASSOCS                116 N 2ND 108 CAMDEN NJ 08102
ALSTON, MARIAN                         ADDRESS ON FILE
ALT GENERAL SERVICES                   6455 ROCKBRIDGE RD STONE MOUNTAIN GA 30087
ALTA IRR DIST                          ALTA IRRIGATION DISTRICT PO BOX 715 DINUBA CA 93618
ALTA IRRIGATION DISTRICT               P.O. BOX 715 DINUBA CA 93618
ALTA REALTY COMPANY LLC                7500 OLD GEORGETOWN RD STE 1325 BETHESDA MD 20814
ALTA VIEW ESTATES HOA                  35 ALTA VIEW WAY SANDY UT 84070
ALTA VISTA HOMEOWNERS ASSOCIATION      P O BOX 910 SEQUIM WA 98382
ALTAMIRANO, TINA                       ADDRESS ON FILE
ALTAMONT VILLAGE                       ALTAMONT VILLAGE-CLERK PO BOX 643 ALTAMONT NY 12009
ALTAVISTA TOWN                         ALTAVISTA TOWN - TREASUR 510 7TH STREET ALTAVISTA VA 24517
ALTEMEIER CONSTRUCTION                 1424 E MISSION RD FALLBROOK CA 92028
ALTENBURG                              ALTENBURG CITY - COLLECT PO BOX 120 ALTENBURG MO 63732
ALTERNATIVE 1 HOMES, INC.              24 CROSBY ST. STONEHAM MA 02180
ALTERNATIVE INS SERVICES               13333 BLANCO RD SUITE206 SAN ANTONIO TX 78216
ALTERNATIVE MANAGEMENT GROUP INC       310 EAST I-30 SUITE 300 GARLAND TX 75043
ALTGIBERS ROOFING                      712 FRANKLIN ST KEOKUK IA 52632
ALTIERI TRANSCO AMER                   CLAIMS 518 N TAMPA ST 200 TAMPA FL 33602
ALTISOURCE SOLUTIONS, INC.             ATTN: CORPORATE SECRETARY 1000 ABERNATHY ROAD SUITE 200 ATLANTA GA 30328
ALTITUDE CONST INC                     PO BOX 443 BROOMFIELD CO 80038
ALTMANN ROOFING AND CONSTRUCTION LLC   RUSTY ALTMANN 5101 DOMINION DRIVE ARNOLD MD 63010
ALTMAR PARISH C S (TN OF               APW CSD - TAX COLLECTOR 3361 MAIN ST C/O PATHFIN MEXICO NY 13114
ALTNETHER, JEANNE                      ADDRESS ON FILE
ALTO INSURANCE SERVICES                8108 SCYENE RD DALLAS TX 75227
ALTO TOWN                              ALTO TOWN-TAX COLLECTOR PO BOX 215 ALTO GA 30510
ALTON ROOFING CORP                     3900 NW 174 ST MIAMI FL 33055
ALTON TOWN                             ALTON TOWN - TAX COLLEC 1 MONUMENT SQUARE ALTON NH 03809
ALTON TOWN                             ALTON TOWN - TAX COLLECT 3352 BENNOCH ROAD ALTON ME 04468
ALTONA TOWN                            ALTONA TOWN- TAX COLLECT 3124 MINER FARM RD ALTONA NY 12910
ALTONS ROOFING AND PAINTING CO.        66 SILOPANNA RD. ANNAPOLIS MD 21403
ALTOONA CITY                           EAU CLAIRE COUNTY TREASU 721 OXFORD AVE EAU CLAIRE WI 54703
ALTOONA CITY AUTHORITY                 900 CHESTNUT AVENUE ALTOONA PA 16601
ALTOONA CITY CITY BILL                 BERKHEIMER ASSOCIATES/HA 50 N. SEVENTH ST BANGOR PA 18013



Epiq Corporate Restructuring, LLC                                                                    Page 46 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                    Pg 72 of 1490
Claim Name                             Address Information
ALTOONA CITY COUNTY BIL                AASD - TAX OFFICE 200 E. CRAWFORD AVE (REA ALTOONA PA 16602
ALTOONA S.D./ALTOONA CIT               AASD - TAX OFFICE 200 E. CRAWFORD AVE (REA ALTOONA PA 16602
ALTOONA S.D./LOGAN TOWNS               LOGAN TWP - TAX COLLECTO 100 CHIEF LOGAN CIRCLE ALTOONA PA 16602
ALTOONA SD/TYRONE TOWNSH               AASD - TAX OFFICE 200R E CRAWFORD AVE ALTOONA PA 16602
ALTRE AGENCY                           2500 PRICE RD 300 BROWNSVILLE TX 78521
ALUMA-TEC REMODELING, INC.             2550 NE 36TH AVE SUITE A OCALA FL 34470
ALURIEL INC                            7705 DENSMORE AVE VAN NUYS CA 91406
ALVARADO RESIDENTIAL, LLC              TOMAS M ALVARADO P.O. BOX 12090 LUBBOCK TX 79452
ALVARADO ROOFING INC                   4815 JEFFERSON ST NE ALBUQUERQUE NM 87109
ALVARADO, NICOLE                       ADDRESS ON FILE
ALVAREZ & MARSAL NORTH AMERICA LLC     600 MADISON AVENUE 8TH FLOOR NEW YORK NY 10022
ALVAREZ ROOFING                        10825 TOM FOLSOM RD E THONOTOSASSA FL 33592
ALVAREZ, ANTONIO                       ADDRESS ON FILE
ALVAREZ, EDWIN                         ADDRESS ON FILE
ALVAREZ, MODESTO                       ADDRESS ON FILE
ALVAREZ, ROMAN                         ADDRESS ON FILE
ALVAREZ-GONZALES, PEARL                ADDRESS ON FILE
ALVARO GOMEZ DE MOLINA                 4113 MOORLAND DR CHARLOTTE NC 28226
ALVESREO                               ANNA ALVES 455 ARBOR RD CINNAMINSON NJ 08077
ALVILLAR, MARYJANE                     ADDRESS ON FILE
ALVIN BUSH                             ADDRESS ON FILE
ALVIN R YOUNG SRA                      ADDRESS ON FILE
ALVIN SANDERS                          ADDRESS ON FILE
ALWARD, ASHLEY                         ADDRESS ON FILE
ALWAYS CONST &                         10078 FLANDERS CT NE 150 BLAINE MN 55449
ALZATE INTERIOR REMODELING SERVICES    CRISTHIAN ANDRES ALZATE 15201 SW 80TH ST APT 313 MIAMI FL 33193
AM ALL HOME MAINTENANCE                13820 OUACHITA AVE BATON ROUGE LA 70818
AM APPRAISALS LLC                      PO BOX 2493 WEST COLUMBIA SC 29171
AM KERNS CONST LLC                     609 CRESTON RD CRESTON IL 60113
AM-PAC APPRAISAL SERVICE               123 MOUNTAIN VIEW AVE COLVILLE WA 99114
AM-PM LOCK & KEY                       P.O.BOX 478 MERIDIAN ID 83680
AMACHER, JORDAN                        ADDRESS ON FILE
AMADEV CONTRACTING CORP                80 ELLWOOD AVENUE MOUNT VERNON NY 10552
AMADOR COUNTY                          AMADOR COUNTY - TAX COLL 810 COURT STREET JACKSON CA 95642
AMADOR COUNTY TAX COLLECTION           810 COURT STREET JACKSON CA 95642
AMADOR ROOFING CORP                    7337 NW 54 STREET MIAMI FL 33166
AMADOR WATER AGENCY                    12800 RIDGE ROAD SUTTER CREEK CA 95685-9630
AMAL IHMOUD                            ADDRESS ON FILE
AMALIA COSTA, ET AL.                   MILDRED J. MICHALCZYK, ESQ. 16 WALNUT AVENUE EAST E. FARMINGDALE NY 11735-3840
AMANA CONSTRUCTION AND                 ROY & DEBRA HEIL 151 SILVER LAKE RD 111 NEW BRIGHTON MN 55112
AMANDA BROOKS                          ADDRESS ON FILE
AMANDA FRANK & GARY                    ADDRESS ON FILE
AMANDA GISTER                          ADDRESS ON FILE
AMANDA RICE                            ADDRESS ON FILE
AMANDA ROGERS AND                      ADDRESS ON FILE
AMANDA SAYE                            ADDRESS ON FILE
AMARILLO GLOBAL INC                    10410 MOSSBACK PINE RD KATY TX 77494
AMARILLOS INS                          1305 S GRAND AMARILLO TX 79104
AMARILYS VILLAZON                      1038 SW 139TH PL MIAMI FL 33184



Epiq Corporate Restructuring, LLC                                                                    Page 47 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                    Pg 73 of 1490
Claim Name                             Address Information
AMATO INS GROUP                        138 US HWY 70 WEST HAVELOCK NC 28532
AMAURY ALVAREZ &                       TAMARA ALVAREZ 9210 SW 43RD ST MIAMI FL 33165
AMAX AUTO INSURANCE                    207 W. ILLINOIS AVE DALLAS TX 75224
AMAZING FLOOR COVERINGS                LLC 1527 SE 47TH TERRACE CAPE CORAL FL 33904
AMAZON SIMPLE STORAGE SERVICE          ATTN: GENERAL COUNSEL (BY COURIER) 410 TERRY AVENUE NORTH SEATTLE WA
                                       98109-5210
AMAZON WEB SERVICES INC                PO BOX 84023 SEATTLE WA 98124-8423
AMAZON WEB SERVICES LLC                ATTN: GENERAL COUNSEL 1200 12TH AVE S, SUITE 1200 SEATTLE WA 98144
AMAZON.COM, INC.                       ATTN: GENERAL COUNSEL P.O. BOX 81226 SEATTLE WA 98108-1226
AMAZON.COM, INC.                       ATTN: GENERAL COUNSEL (BY COURIER) 410 TERRY AVENUE NORTH SEATTLE WA
                                       98109-5210
AMBASSADOR COMMUNITY MANAGEMENT, INC   7100 W. COMMERCIAL BLVD. 107 LAUDERHILL FL 33319
AMBER ARRINGTON                        338 N VOLUTSIA WICHITA KS 67214
AMBER HILLS OWNERS ASSOC.              8290 ARVILLE ST C/O FIRSTSERVICE RESIDENTIAL, NEVADA, LLC LAS VEGAS NV 89139
AMBER INS SRVCS                        608 LAUREL AVE HIGHLAND PARK IL 60035
AMBER L PIGOTT                         ADDRESS ON FILE
AMBER TOWNSHIP                         AMBER TOWNSHIP - TREASUR 1120 N KRISTIE LUDINGTON MI 49431
AMBER VALLEY CONSTRUCTIO               1917 BLANDFORD AVE SW WYOMING MI 49519
AMBERG TOWN                            AMBERG TWN TREASURER N14690 WONTOR RD. AMBERG WI 54102
AMBERTOWNE CONDOMINIUM ASSOC INC       92 THOMAS JOHNSON DRIVE STE 170 FREDERICK MD 21702
AMBLER BORO                            AMBLER BORO - TAX COLLEC PO BOX 3087 AMBLER PA 19002
AMBOY TOWN                             AMBOY TOWN - TAX COLLECT 822 STATE ROUTE 69 WILLIAMSTOWN NY 13493
AMBOY TOWNSHIP                         AMBOY TOWNSHIP - TREASUR 13571 FRONTIER RD CAMDEN MI 49232
AMBRIDGE BORO                          AMBRIDGE BORO - TAX COLL 600 11TH ST AMBRIDGE PA 15003
AMBRIDGE S.D./AMBRIDGE B               AMBRIDGE SD - TAX COLLEC 600 11TH ST AMBRIDGE PA 15003
AMBRIDGE S.D./BADEN BORO               BADEN BORO - TAX COLLECT 604 DETTMAR AVE BADEN PA 15005
AMBRIDGE S.D./ECONOMY BO               AMBRIDGE AREA SD - COLLE 116 FIRST ST HIGHFIELD E FREEDOM PA 15042
AMBRIDGE S.D./HARMONY TO               AMBRIDGE AREA SD - COLLE 16 LENZMAN COURT AMBRIDGE PA 15003
AMBRIDGE S.D./SOUTH HEIG               AMBRIDGE AREA SD - COLLE 4069 JORDAN ST SOUTH HEIGHTS PA 15081
AMBRIDGE WATER AUTHORITY               600 11TH ST AMBRIDGE PA 15003
AMBROZIAK, ROBIN                       ADDRESS ON FILE
AMC ABATEMENT SVCS INC                 48 WHITEHALL NEWPORT BEACH CA 92660
AMC APPRAISAL CO INC                   70 GANSETT AVE CRANSTON RI 02910
AMC BUILDERS INC.                      1292 76 AVE. OAKLAND CA 94621
AMC CAPITAL CONSTRUCTORS, INC          900 PIEDMONT WEKIWA ROAD APOPKA FL 32703
AMC DILIGENCE LLC                      630 THIRD AVE STE 1601 NEW YORK NY 10017
AMC INS                                P O BOX 15880 PLANTATION FL 33318
AMC MANAGEMENT LLC                     3153 FEE FEE ROAD BRIDGETON MO 63044
AMC SEPTIC CONTRACTORS INC             21657 TEMESCAL CYN RD CORONA CA 92883
AMC SERVICING SOLUTIONS LLC            630 3RD AVENUE SUITE 1601 NEW YORK NY 10017
AMCAP BALLANTYNE LLC                   335 COTTAGE GROVE RD BLOOMFIELD CT 06002
AMCAT CONSTRUCTION                     233 361 S COMINO DEL RIO DR DURANGO CO 81303
AMCO                                   NATIONWIDE CO COVENIR 370 MAIN ST 5 WORCESTER MA 01608
AMCO                                   701 5TH AVENUE DES MOINES IA 50391
AMCO INS                               P O BOX 10479 DES MOINES IA 50306
AMCO INS CO                            P O BOX 15663 WORCHESTER MA 01615
AMCO INSURANCE COMPANY                 PO BOX 10479 DES MOINES IA 50306
AMDAHL REAL ESTATE LTD                 1 CHEROKEE CIRCLUE UNIT 103 MADISON WI 53704
AMEGY BANK                             1 S MAIN ST 15TH FL SALT LAKE CITY UT 84133



Epiq Corporate Restructuring, LLC                                                                    Page 48 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                    Pg 74 of 1490
Claim Name                              Address Information
AMELIA COUNTY                          AMELIA COUNTY - TREASURE P O BOX 730 AMELIA VA 23002
AMELIA UNDERWRITERS INC                PO BOX 16569 FERNANDINA BEACH FL 32035
AMELIA WOOD BEACH &                    RACQUET CLUB CONDO ASSOC. INC P. O. BOX 1987 YULEE FL 32041-1987
AMENIA TOWN                            DAWN M KLINGNER- TAX COL 4988 ROUTE 22 AMENIA NY 12501
AMENTA, RINO                           ADDRESS ON FILE
AMER AUTO INS CO                       P O BOX 25251 LEHIGH VALLEY PA 18002
AMER BANKERS INS CO                    OF FLORIDA FLOOD PO BOX 2057 KALISPELL MT 59904
AMER BANKERS INS OF FL                 P O BOX 8695 KALISPELL MT 59904
AMER BANKERS INS OF FL                 P O BOX 29861 DEPT. ABIC - 10111 PHOENIX AZ 85038
AMER BANKERS INS OF FL                 P O BOX 4337 SCOTTSDALE AZ 85261
AMER CAPITAL ASSURAN                   3617 HENDERSON BLVD TAMPA FL 33609
AMER COMMERCE                          FLOOD P O BOX 2057 KALISPELL MT 59903
AMER COMMERCE INS                      P O BOX 709101 WEBSTER MA 01570
AMER FAMILY HOME INS                   P O BOX 5323 CINCINNATI OH 45201
AMER FAMILY MUT INS                    FLOOD ONLY P O BOX 2057 KALISPELL MT 59903
AMER FIDELTY LLOYDS/AME                P O BOX 25210 OKLAHOMA CITY OK 73125
AMER HALLMARK INS OF TX                COMMERCIAL P O BOX 250209 PLANO TX 75025
AMER HALLMARK INS OF TX                P O BOX 250209 PLANO TX 75025
AMER HERTIAGE RESTOR LLC               5031 S ULSTER ST 470 DENVER CO 80237
AMER INTEGRITY INS OF FL               P O BOX 830469 MSC 504 BIRMINGHAM AL 35283
AMER MERCURY INS                       P O BOX 5700 RANCHO CUCAMONGA CA 91729
AMER MODERN HOME INS                   P O BOX 5323 CINCINNATI OH 45201
AMER MODERN HOME INS                   P O BOX 740429 CINCINNATI OH 45274
AMER MTL INS ASSOC                     P O BOX 167 ELDRIDGE IA 52748
AMER NATL P&C                          1949 E SUNSHINE ST SPRINGFIELD MO 65899
AMER QUALITY HOME                      IMPRVMT 504 ROSEBUSH LN OSWEGO IL 60543
AMER RELIABLE INS                      P O BOX 100126 PASADENA CA 91189
AMER REMOD CONST                       207 BISCAYNE ST BLOOMINGDALE IL 60108
AMER SELECT INS WESTFIEL               P O BOX 5001 WESTFIELD OH 44251
AMER TECHNOLOGIES INC                  210 BAYWOOD AVE ORANGE CA 92865
AMEREN ILLINOIS                        PO BOX 88034 CHICAGO IL 60680-1034
AMEREN MISSOURI                        PO BOX 88068 CHICAGO IL 60680
AMEREN MISSOURI                        PO BOX66529 SAINT LOUIS MO 63166
AMERHERST PIERPONT SECURITIES LLC- RISK ATTN: GENERAL COUNSEL 245 PARK AVE 15TH FLOOR NEW YORK NY 10167
AMERI-TECH REALTY INC                  24701 US HWY 19 N SUITE 102 CLEARWATER FL 33763
AMERICA FIRST AIR CONDITIONING &       HEATING INC 1313 NORTH HILLS BLVD, SUITE 313 NORTH LITTLE ROCK AK 72114
AMERICA FIRST INSURANCE                PO BOX 6486 CAROL STREAM IL 60197
AMERICA FIRST INSURANCE                P O BOX 85834 SAN DIEGO CA 92186
AMERICA FIRST INSURANCE                P O BOX 85840 SAN DIEGO CA 92186
AMERICA ONE INSURANCE                  4002 W WATER AVE SUITE 3 TAMPA FL 33614
AMERICA REMODELING INC                 9440 SW 8TH ST 122 BOCA RATON FL 33428
AMERICAN 1ST CHOICE                    12633 MEMORIAL DR 48 HOUSTON TX 77024
AMERICAN ACCESS CAS CO                 1 S 450 SUMMIT AVE 230 OAKBROOK TERRACE IL 60181
AMERICAN ADVISORS GROUP                STEWART A SCHNEIDER HEIN SCHNEIDER & BOND, P.C. 147 N MERAMEC AVENUE ST LOUIS
                                       MO 63105
AMERICAN AGRICULTURAL                  225 TOUHY AVE PARK RIDGE IL 60068
AMERICAN AIR DUST                      CLEANERS 5226 LUCEME AVE KALAMAZOO MI 49048
AMERICAN ALTERNATIVE                   555 COLLEGE ROAD EAST PRINCETON NJ 08543
AMERICAN APPRAISALS LLC                4700 BOLES RD CASPER WY 82604



Epiq Corporate Restructuring, LLC                                                                  Page 49 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                      Pg 75 of 1490
Claim Name                               Address Information
AMERICAN ARBITRATION ASSOC INC           120 BROADWAY 21ST FL NEW YORK NY 10271
AMERICAN AUTO INS AGENCY                 727 HWY 82E GREENVILLE MS 38701
AMERICAN BANKERS                         4978 N PINE ISLAND RD LAUDERHILL FL 33351
AMERICAN BANKERS                         8655 E VIA DE VENTURA200 SCOTTDALE AZ 85258
AMERICAN BANKERS                         P O BOX 4096 SCOTTSDALE AZ 85261
AMERICAN BANKERS (PHH)                   P O BOX 73792 CHICAGO IL 60673
AMERICAN BANKERS GENERAL AGENCY FOR      RANCHERS & FARMERS MUTUAL INS. CO. ATTN: GENERAL COUNSEL 11222 QUAIL ROOST
                                         DRIVE MIAMI FL 33157-6596
AMERICAN BANKERS GENERAL AGENCY FOR      STATE & COUNTY MUTUAL FIRE INS. CO. ATTN: GENERAL COUNSEL 11222 QUAIL ROOST
                                         DRIVE MIAMI FL 33157-6596
AMERICAN BANKERS INS                     FLOOD PROCESSING CENTER PO BOX 8695 KALISPELL MT 59904
AMERICAN BANKERS INS                     P O BOX 8695 KALISPELL MT 59904
AMERICAN BANKERS INS                     P O BOX 732280 DALLAS TX 75373
AMERICAN BANKERS INS                     8655 E VIADEVENTURE E200 SCOTTSDALE AZ 85258
AMERICAN BANKERS INS                     CO OF FL 8655 E VIADEVENTURE F300 SCOTTSDALE AZ 85258
AMERICAN BANKERS INS CO                  11222 QUAIL ROOST DR MIAMI FL 33157
AMERICAN BANKERS INS CO                  OF FL 11222 QUAIL ROOST DR MIAMI FL 33157
AMERICAN BANKERS INS CO                  OF FL 555 CORPORATE DR KALISPELL MT 59901
AMERICAN BANKERS INS CO                  OF FLORIDA 23852 NETWORK PL CHICAGO IL 60673
AMERICAN BANKERS INS CO                  OF FLORIDA - FLOOD POL PO BOX 4337 SCOTTSDALE AZ 85261
AMERICAN BANKERS INS FL                  131 S DEARBORN 6TH FL LB ABIC LB 23852 CHICAGO IL 60603
AMERICAN BANKERS INS FL                  P O BOX 4096 SCOTTSDALE AZ 85258
AMERICAN BANKERS INSURANCE               COMPANY OF FLORIDA ATTN: GENERAL COUNSEL 11222 QUAIL ROOST DRIVE MIAMI FL
                                         33157
AMERICAN BANKERS INSURANCE               DIRECT BILL GROUP 11222 QUAIL ROOST DRIVE MIAMI FL 33157
AMERICAN BANKERS INSURANCE               PREMIUM MANAGEMENT GROUP 11222 QUAIL ROOST DRIVE MIAMI FL 33157
AMERICAN BANKERS INSURANCE               CO. OF FLORIDA FLOOD PROCESSING CENTER PO BOX 731178 DALLAS TX 75373-1178
AMERICAN BANKERS INSURANCE               CO. OF FLORIDA P.O. BOX 29861 PHOENIX AZ 85038
AMERICAN BANKERS INSURANCE GROUP, INC.   DBA EMORTGAGE LOGIC 28227 NETWORK PLACE CHICAGO IL 60673
AMERICAN BANKERS-INSURECO                11222 QUAIL ROOST DR MIAMI FL 33157-6596
AMERICAN BLD CONTRACTORS                 AND DAVID N GREENER 2960 JUDICIAL RD STE 7 BURNSVILLE MN 55337
AMERICAN BLDG CONTRS INC                 2960 JUDICIAL RD STE 100 BURNSVILLE MN 55337
AMERICAN BOTTOMS REGIONAL                WASTEWATER TREATMENT FACILITY SAUGET SANITARY DEV & RESEARCH ASSOC 1 AMERICAN
                                         BOTTOMS ROAD SAUGET IL 62201-1075
AMERICAN BUILDING CONTR                  & HEARD TRUST 2960 JUDICIAL RD STE 100 BURNSVILLE MN 55337
AMERICAN BUILT                           CONTRACTING LLC 183 BELLEVILLE AVE BLOOMFIELD NJ 07003
AMERICAN BUSINESS SYSTEMS INC            9637 HOOD RD JACKSONVILLE FL 32257
AMERICAN CANYON UTILITY WATER            4381 BROADWAY STREET 201 AMERICAN CANYON CA 94503
AMERICAN CARPORTS INC                    457 N BROADWAY ST JOSHUA TX 76058
AMERICAN CASUALTY INS                    11442 NORTH IH35 AUSTIN TX 78753
AMERICAN CENTRAL CORP                    DAVE LAIZURE 7447 E 48TH PLACE TULSA OK 74145
AMERICAN CLASSIC BUILD                   4506 LAKE FOX PL PARRISU FL 34219
AMERICAN CLEANING                        270 CARLTON DR CAROL STREAM IL 60188
AMERICAN COASTAL INS CO                  351 SW 136TH AVE STE 201 DAVIE FL 33325
AMERICAN COLONIAL INS CO                 550 W MERRILL ST STE 200 BIRMINGHAM MI 48009
AMERICAN COLONIAL INS CO                 P O BOX 3003 BIRMINGHAM MI 48012
AMERICAN COMFORT SOLUT                   5614 FRANZ RD B KATY TX 77493
AMERICAN COMMERCE                        INSURANCE COMPANY PO BOX 709101 WEBSTER MA 01570
AMERICAN COMMERCE INS CO                 11 GORE RD WEBSTER MA 01570
AMERICAN COMMERCE INS CO                 P O BOX 709102 WEBSTER MA 01570


Epiq Corporate Restructuring, LLC                                                                     Page 50 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                      Pg 76 of 1490
Claim Name                               Address Information
AMERICAN COMMERCE INS CO                 555 CORPORATE DR KALISPELL MT 59903
AMERICAN COMMERCE INS CO                 PO BOX 6003 GILBERT AZ 85229
AMERICAN COMMERCE INS CO                 1555 N FIESTA BLVD GILBERT AZ 85233
AMERICAN COMMERCE INSURANCE COMPANY      211 MAIN STREET WEBSTER MA 01570
AMERICAN CONDOMINIUM MANAGEMENT, INC.    PO BOX 100399 CAPE CORAL FL 33910
AMERICAN DESIGN AND BUILD, LTD           221 GATEWAY DRIVE BEL AIR MD 21014
AMERICAN DESTINY REAL ESTATE             PHILADELPHIA ATTN: EDWARD LEVIN 2424 E YORK ST, SUITE 334 PHILADELPHIA PA
                                         19125
AMERICAN DESTINY REAL ESTATE             PHILADELPHIA ATTN: EDWARD LEVIN 2424 E YORK ST, SUITE 324 PHILADELPHIA PA
                                         19125
AMERICAN DISASTER REST                   14460 FALLS OF NEUSE RD RALEIGH NC 27614
AMERICAN DREAM 4 U LLC                   PO BOX 1244 PLAINS MT 59859-1244
AMERICAN DREAM BUILDERS                  1813 COLLIER AVENUE FORT MYERS FL 33901
AMERICAN DREAM GENERAL                   407 E 35TH ST PATERSON NJ 07504
AMERICAN DREAM HOME                      & ROBERT & JAMIE EKHART 3040 S FINLEY RD STE 200 DOWNERS GROVE IL 60515
AMERICAN DREAM HOME                      IMPROVEMENT 3040 S FINLEY RD 200 DOWNERS GROVE IL 60515
AMERICAN DREAM HOME                      IMPROVEMENT 3040 S FINLEY RD STE 20 DOWNERS GROVE IL 60515
AMERICAN DREAM HOME &                    J CANTRELL & G REGINIER 3040 S FINLEY RD STE 200 DOWNERS GROVE IL 60515
AMERICAN DREAM HOME IMP                  3040 S FINLEY RD STE 200 DOWNERS GROVE IL 60515
AMERICAN DREAM HOME IMPR                 R&D MCCLELLAN 3040 S FINLEY RD STE 200 DOWNERS GROVE IL 60515
AMERICAN DREAM HOME IMPROVEMENT, INC.    3040 S. FINLEY RD., SUITE 200 DOWNERS GROVE IL 60515
AMERICAN EAGLE INS AGY                   2990 S RANGE AVE DENHAM SPRINGS LA 70726
AMERICAN EAGLE PUBLIC                    ADJUSTER LLC 4302 HOLLYWOOD BLVD STE1 HOLLYWOOD FL 33021
AMERICAN ECONOMY INS CO                  P O BOX 1636 INDIANAPOLIS IN 46206
AMERICAN ELECTRIC                        COMPANY INC 1618 MULBERRY DR LAKE VILLA IL 60046
AMERICAN ELECTRIC                        SOLUTION INC 747 E BOUGHTON RD STE113 BOLINGBROOK IL 60440
AMERICAN ELECTRIC POWER                  PO BOX 371496 PITTSBURGH PA 15250-7496
AMERICAN ELECTRIC POWER                  PO BOX 24404 CANTON OH 44701-4404
AMERICAN ELECTRIC POWER                  USE THIS 60408955 PO BOX 24405 CANTON OH 44701-4405
AMERICAN ELECTRIC POWER                  PO BOX 24417 CANTON OH 44701-4417
AMERICAN ELECTRICAL                      CONTRACTING INC 5065-3 ST AUGUSTINE RD JACKSONVILLE FL 32207
AMERICAN EMPIRE SURPLUS                  P O BOX 5370 CINCINNATI OH 45201
AMERICAN ENVIRONMENTAL GROUP             5655 LINDERO CANYON ROAD, SUITE 701 WESTLAKE VILLAGE CA 91362
AMERICAN EURO INS CO                     2250 CHAPEL AVE WEST CHERRY HILL NJ 08002
AMERICAN FAMILY                          P O BOX 954505 ST LOUIS MO 63195
AMERICAN FAMILY BROKERAG                 7440 N LINDBERGH BLVD ST LOUIS MO 63042
AMERICAN FAMILY INS                      6000 AMERICAN PARKWAY MADISON WI 53783
AMERICAN FAMILY INS                      6131 BLUE CIRCLE DR EDEN PRAIRIE MN 55343
AMERICAN FAMILY INS AGCY                 4151 WEST THUNDERBIRD RD PHOENIX AZ 85053
AMERICAN FAMILY INSURANCE                GORDON PURVIS 7650 E BROADWAY BLVD. SUITE 106 TUCSON AZ 85710-3772
AMERICAN FAMILY MUTUAL                   P O BOX 9462 MINNEAPOLIS MN 55440
AMERICAN FAMILY MUTUAL                   555 CORP DR KALISPELL MT 59901
AMERICAN FARMERS & RANCH                 800 N HARVEY OKLAHOMA CITY OK 73102
AMERICAN FARMERS & RANCH                 4400 WILL ROGERS PKWY OKLAHOMA CITY OK 73108
AMERICAN FELLOWSHIP                      25925 TELEGRAPH RD 200 SOUTHFIELD MI 48034
AMERICAN FENCE COMPANY OF HICKORY, LLC   919 8TH AVENUE NE HICKORY NC 28601
AMERICAN FIDELITY INS                    CENTER 10127 FLORIDA BLVD D WALKER LA 70785
AMERICAN FLOOD RESEARCH, INC.            1820 PRESTON PARK BLVD #1100 PLANO TX 75093
AMERICAN FLOOD SYSTEMS                   715 CHERRY LN #1 SOUTHAMPTON PA 18966



Epiq Corporate Restructuring, LLC                                                                     Page 51 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                      Pg 77 of 1490
Claim Name                               Address Information
AMERICAN HALLMARK                        777 MAIN ST 1000 FT WORTH TX 76102
AMERICAN HALLMARK INS                    6500 PINE CREST DR STE10 PLANO TX 75024
AMERICAN HERITAGE CORP                   PO BOX 335 ENUWCLAW WA 98022
AMERICAN HERITAGE INS                    2600 S PARKER RD 3-237 AURORA CO 80014
AMERICAN HERITAGE LAND                   SURVEYING & MAPPING, INC. 3288 SW 74TH AVENUE OCALA FL 34474
AMERICAN HERITAGE REST                   3380 S KNOX CT ENGLEWOOD CO 80110
AMERICAN HERITAGE RETIREMENT             COMMUNITY 3040 SOUTH HOMECREST ST WEST VALLEY CITY UT 84119
AMERICAN HOME AND INVESTMENT INC         ATTN: MARGARITA KOUZNETSOVA 14400 BEL-RED ROAD, SUITE 203 BELLEVUE WA 98007
AMERICAN HOME APPRAISAL SERVICE          605 ARROWHEAD DR JONESBORO AR 72401
AMERICAN HOME CONTR INC                  603 7TH STREET 303 LAUREL MD 20707
AMERICAN HOME IMPROVEMENT                JAMES MCGUIRT 13025 RUDYS WAY STREETMAN TX 75859
AMERICAN HOME IMPROVEMENT                AMERICAN HOME LIVING, LTD 11220 STATE HIGHWAY 191 MIDLAND TX 79707
AMERICAN HOME REALTY LLC                 1152 EAST PUTNAM AVENUE RIVERSIDE CT 06878
AMERICAN HOME RESTORATION                A PLUS RESTORATION INC. 8309 LAUREL CANYON BLVD. 321 SUN VALLEY CA 91352
AMERICAN HOME SPECIALISTS, INC.          5557 BALTIMORE AVE. ROOM 500. SUITE 115 HYATTSVILLE MD 20781
AMERICAN HOME TITLE AGENCY, INC.         2 EVES DRIVE STE.105 MARLTON NJ 08053
AMERICAN HOME TITLE OF TAMPA BAY, INC.   6703 N. HIMES AVENUE TAMPA FL 33614
AMERICAN INDEMNITY INS                   P O BOX 60458 ST PETERSBURG FL 33784
AMERICAN INS & INVESTMNT                 448 S 400 E SALT LAKE CITY UT 84111
AMERICAN INS AGENCY                      7214 FRANKFORD AVE PHILADELPHIA PA 19135
AMERICAN INS AGENCY                      7214 S KIRKWOOD HOUSTON TX 77072
AMERICAN INS BROKERS                     3650 NW 82ND AVENUE SUITE PH04 DORAL FL 33166
AMERICAN INSURANCE                       777 SAN MARIN DR NOVATO CA 94998
AMERICAN INSURANCE AGNCY                 140 S OCEAN AVE FREEPORT NY 11520
AMERICAN INSURANCE GRP                   6100 CORP O RATE DR 350 HOUSTON TX 77036
AMERICAN INSURE                          3925 196TH SW STE 102 LYNNWOOD WA 98036
AMERICAN INTEGRITY INS                   1882 CAPITAL CIRCLE NE STE 101 TALLAHASSEE FL 32308
AMERICAN INTEGRITY INS                   7650 W COURTNEY CAMPBELL SUITE 1200 TAMPA FL 33607
AMERICAN INTEGRITY INS                   CO OF FL MSC 504 P O BOX 830469 BIRMINGHAM AL 35283
AMERICAN INTEGRITY RESTORATION, LLC      60 VILLAGE PLACE GLASTONBURY CT 06033
AMERICAN INTERNATIONAL                   PO BOX 10181 SAN JUAN PR 00908
AMERICAN INTG INS CO FL                  5426 BAY CENTER DR 650 TAMPA FL 33609
AMERICAN LAND REALTY                     REBECCA NEILL 370 S GRAND MESA DRIVE CEDAREDGE CO 81413
AMERICAN LANDSCAPE AND                   AMERICAN SNOW PROF'LS ASSOCIATED AMERICAN LANDSCAPE SVS, INC. N60 W16073
                                         KOHLER LANE MENOMONEE FALLS WI 53051
AMERICAN MANAGEMENT & REALTY, INC.       1691 WEST 37 STREET 33 HIALEAH FL 33012
AMERICAN MANAGEMENT OF VIRGINIA INC      7900 SULEY ROAD SUITE 600 MANASSAS VA 20109
AMERICAN MEN ROOFING, INC.               10124 JOEL AVE RIVER RIDGE LA 70123
AMERICAN MOD SURPLUS LNS                 P O BOX 5323 CINCINNATI OH 45201
AMERICAN MODERN HOME INS                 7000 MIDLAND BLVD AMELIA OH 45102
AMERICAN MODERN HOME INS                 ATTN ACCTNG DEPT 7000 MIDLAND BLVD AMELIA OH 45102
AMERICAN MODERN INSURANCE GROUP          PO BOX 5323 CINCINNATI OH 45201-5323
AMERICAN MOLD SOLUTIONS                  LLC 405 DUNHAMS CORNER RD EAST BRUNSWICK NJ 08816
AMERICAN MOVERS                          1111 JEFFERSON AVE ELIZABETH NJ 07201
AMERICAN MTL INS ASSOC                   516 SMITH ST GRAND MOUND IA 52751
AMERICAN MUTL INS ASSOC                  P O BOX 256 GRAND MOUND IA 52751
AMERICAN MUTUAL INS                      151 N 4TH AVENUE ELDRIDGE IA 52748
AMERICAN MUTUAL INSURANC                 P O BOX 35421 LOUISVILLE KY 40232
AMERICAN NATIONAL PROPERTY &             CASUALTY CO. GARCIA INSURANCE 1949 E. SUNSHINE SPRINGFIELD MO 65899-0001



Epiq Corporate Restructuring, LLC                                                                      Page 52 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                      Pg 78 of 1490
Claim Name                               Address Information
AMERICAN NATIVE CONSTRUCTION LLC         2421-2 S YORK ST MUSKOGEE OK 74402
AMERICAN NATL FLOOD                      P.O. BOX 2057 KALISPELL MT 59903
AMERICAN NTL P&C                         555 CORPORATE KALISPELL MT 59901
AMERICAN P AND C INS                     SERVICES 187 E WILBUR RD 3 THOUSAND OAKS CA 91360
AMERICAN PAINTING SPECIALISTS, INC.      7290 SAMUEL DRIVE 301 DENVER CO 80221
AMERICAN PREMIER INS AGT                 16815 S DESERT FOOTHILLS PKWY SUITE 140 PHOENIX AZ 85048
AMERICAN PREMIER RESTOR                  2620 N RUTHERFORD CHICAGO IL 60707
AMERICAN PRIDE ROOFING                   600 4100 SPRING VALLEY RD DALLAS TX 75244
AMERICAN PRIDE ROOFING, INC              5201 S. COLONY BLVD 500 THE COLONY TX 75056
AMERICAN PRO CONTR & N                   MCFADDEN & D CRAWFORD 23750 HORSESHOE BEND MONTGOMERY TX 77316
AMERICAN PRO ROOFING LLC                 12685 SOUTH 125 EAST 2ND FLOOR DRAPER UT 84020
AMERICAN PROP                            4 INDUSTRIAL WAY W 102 EATON TOWN NJ 07724
AMERICAN PROP RESTOR INC                 3440 OAKCLIFF RD 124 ATLANTA GA 30340
AMERICAN PROPERTY AND                    P O BOX 522336 MIAMI FL 33152
AMERICAN PROPERTY MGMT OF ILLINOIS INC   1251 N. PLUM GROVE ROAD SUITE 140 SCHAUMBURG IL 60173
AMERICAN PROUD INSURANCE                 2001 45TH ST GALVESTON TX 77550
AMERICAN QUALITY HOME IMPROVEMENT        10 MAIN OSWEGO IL 60543
AMERICAN QUALITY ROOF &                  MARNI & MICHAEL GROSS 98 TOWER RD BROOKFIELD CT 06804
AMERICAN REAL ESTATE                     3440 DEPEW AVE PORT CHARLOTTE FL 33952
AMERICAN REAL ESTATE SERVICES            ACE REAL ESTATE INC. 22535 MILNER ST. CLAIR SHORES MI 48081
AMERICAN REAL ESTATE SERVICES INC.       ATTN: MICHELLE PIETRZYK 3440 DEPEW AVE PORT CHARLOTTE FL 33952
AMERICAN REAL ESTATE SERVICES1           ACE REAL ESTATE INC. 3440 DEPEW AVE PORT CHARLOTTE FL 33952
AMERICAN REALTY & DEVELOPMENT INC        PO BOX 17032 TUCSON AZ 85731
AMERICAN REALTY GROUP                    ATTN: JOSEPH LOPICCOLO 4511 TELEGRAPH RD. SAINT LOUIS MO 63129
AMERICAN REALTY GROUP                    ATTN: JOSEPH LOPICCOLO 4583 CHESTNUT PARK PLAZA STE 200 SAINT LOUIS MO 63129
AMERICAN REALTY GROUP                    LOPICCOLO REALTY GROUP, LLC 4583 CHESTNUT PARK PLAZA SUITE 200 ST. LOUIS MO
                                         63129
AMERICAN REALTY SERVICES GROUP           560 SPRINGFIELD AVENUE, SUITE I WESTFIELD NJ 07090
AMERICAN REGISTRY FOR                    INTERNET NUMBERS, LTD. ATTN: GENERAL COUNSEL PO BOX 232290 CENTREVILLE VA
                                         20120
AMERICAN RELIABLE                        P O BOX 6046 SCOTTSDALE AZ 85261
AMERICAN RELIABLE                        2525 GAMBELL ST STE 305 ANCHORAGE AK 99503
AMERICAN RELIABLE INS                    PO BOX 492000 LEESBURG FL 34749
AMERICAN RELIABLE INS                    PO BOX 206859 DALLAS TX 75320
AMERICAN RELIABLE INS                    8655 E VIA DE VENTURA SCOTTSDALE AZ 85258
AMERICAN RELIABLE INS                    PO BOX 4337 SCOTTSDALE AZ 85261
AMERICAN RELIABLE INS                    31381 RANCHO VIEJO RD101 SAN JUAN CAPISTRANO CA 92675
AMERICAN RELIABLE INSURANCE              COMPANY OF FLORIDA ATTN: GENERAL COUNSEL 27 HOSPITAL ROAD GEORGE TOWN KYI9008
                                         CAYMAN ISLANDS
AMERICAN RELIABLE INSURANCE COMPANY      ATTN: GENERAL COUNSEL P.O. BOX 4096 SCOTTSDALE AZ 85261
AMERICAN REMOD CONST                     307 ESSEX CT BLOOMINGDALE IL 60108
AMERICAN RESTORATION                     HMBC, INC. 930 WENDOVER HEIGHTS DRIVE SHELBY NC 28150
AMERICAN RESTORATION INC                 16926 DETROIT AVE LAKEWOOD OH 44107
AMERICAN RESTORATION LLC                 TOM BIRMINGHAM 46 BARBARA LANE PLANTSVILLE CT 06479
AMERICAN RISK INS                        P O BOX 270627 HOUSTON TX 77277
AMERICAN RISK INS CO                     4669 SOUTHWEST FREEWAY HOUSTON TX 77027
AMERICAN RISK INSURANCE                  PO BOX 270604 HOUSTON TX 77277
AMERICAN RISKS GROUP                     1782 SAN SOUCI BLVD NORTH MIAMI BEACH FL 33181
AMERICAN ROOF SPECIALIST, LLC            1994B NEW HOPE CHURCH ROAD MONROE GA 30655
AMERICAN ROOFING                         AMERICAN VINYL SIDING SERVICES 41 S MAIN ST. STATESBORO GA 30458


Epiq Corporate Restructuring, LLC                                                                      Page 53 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                    Pg 79 of 1490
Claim Name                             Address Information
AMERICAN ROOFING                       11971 SW 93 TER MIAMI FL 33186
AMERICAN ROOFING &                     EXTERIORS STE C 10944 GRAVOIS INDUSTR CT ST LOUIS MO 63128
AMERICAN ROOFING & REMODELING          HECTOR TRINIDAD HECTOR TRINIDAD 24165 IH 10 W, 217 SAN ANTONIO TX 78257
AMERICAN ROOFING CENTRAL INC           5805 WOLF LAKE RD. SEBRING FL 33875
AMERICAN ROOFING LLC                   701 ALLGOOD ST TRION GA 30753
AMERICAN ROOFING OF PR INC             PO BOX 6040 MARINA STATION MAYAGUEZ PR 00681
AMERICAN ROOFING PROS, LLC             MARK HERNANDEZ 2300 GEORGE DIETER DR. EL PASO TX 79936
AMERICAN ROOFING TRUST                 P O BOX 427 COLEMAN TX 76834
AMERICAN ROOFING, INC.                 PARSLEY ROOFING, INC. P.O. BOX 65122 LUBBOCK TX 79464
AMERICAN SAFETY CAS INS                100 GALLERIA PKWY SE SUITE 700 ATLANTA GA 30339
AMERICAN SECURITY & INVESTIGATIONS     MI 93 PO BOX 1150 MINNEAPOLIS MN 55480-1150
AMERICAN SECURITY INSURANCE COMPANY    AMERICAN BANKERS INSURANCE GROUP ATTN: GENERAL COUNSEL 260 INTERSTATE NORTH
                                       CIRCLE SE ATLANTA GA 30339
AMERICAN SECURITY INSURANCE COMPANY    23852 NETWORK PLACE CHICAGO IL 60673
AMERICAN SENTRY INS                    6070 S EASTERN AVE SUITE 400 LAS VEGAS NV 89119
AMERICAN SERVICES AGENCY               1129 RARITAN RD CLARK NJ 07066
AMERICAN SOUTHWESTERN                  P O BOX 701749 DALLAS TX 75370
AMERICAN STAMP CONCRETE                11362 SW 7TH ST MIAMI FL 33174
AMERICAN STANDARD ROOFING &            CONSTR. CONTRACTORS INC 2437 BAY AREA BLVD, STE 159 HOUSTON TX 77058
AMERICAN STATES                        175 BERKELEY ST BOSTON MA 02116
AMERICAN STRATEGIC INS                 P O BOX 33018 ST PETERSBURG FL 33733
AMERICAN STRATEGIC INSCO               ASI LLOYDS PO BOX 33018 ST PETERSBURG FL 33733
AMERICAN STRATEGIC INSCO               P O BOX 33018 ST PETERSBURG FL 33733
AMERICAN SUMMIT INS                    P O BOX 130059 DALLAS TX 75313
AMERICAN SUMMIT INS                    P O BOX 2650 WACO TX 76702
AMERICAN SUMMIT INS CO                 325 N ST PAUL 800 DALLAS TX 75201
AMERICAN TAX FUNDING, LLC.             P. O. BOX 863517 ORLANDO FL 32886-3517
AMERICAN TECH &                        FARIN & DENNIS SHAFER 210 BAYWOOD AVE ORANGE CA 92865
AMERICAN TECHNOLOGIES, INC             210 W. BAYWOOD AVE ORANGE CA 92865
AMERICAN TITLE INC.                    11010 BURDETTE STREET OMAHA NE 68164
AMERICAN TRADITIONS                    2290 PREMIER ROW LB 9209 ORLANDO FL 32809
AMERICAN TRADITIONS                    INSURANCE CO P O BOX 919209 ORLANDO FL 32891
AMERICAN TRADITIONS                    P O BOX 2800 PINELLAS PARK FL 32891
AMERICAN TRADITIONS                    P O BOX 919209 ORLANDO FL 32891
AMERICAN TRADITIONS                    P O BOX 912734 DENVER CO 80291
AMERICAN WATER DAMAGE OF DFW           2550 114TH STREET, STE 120 GRAND PRAIRIE TX 75050
AMERICAN WATER RESTOR                  INC 18612 ARMINTA ST RESEDA CA 91335
AMERICAN WEST INS CO                   P O BOX 2502 FARGO ND 58108
AMERICAN WEST RESTOR                   14637 IDAHO ST FONTANA CA 92336
AMERICAN WINDOW SYSTEMS, INC.          9687 A. MAIN STREET FAIRFAX VA 22031
AMERICAS BEST CHOICE                   WINDOWS 13418 L ST OMAHA NE 68137
AMERICAS BEST CONTRACTOR CREW          BOBBY BASHAM PO BOX 3351 BURLESON TX 76097
AMERICAS BEST CONTRACTORS, INC.        3940 1ST AVE SOUTH BILLINGS MT 59101
AMERICAS BEST CONTRACTORS, LLC         PO BOX 397 BONITA SPRINGS FL 34133
AMERICAS BEST RESTOR AND               V & A STUBBS 2130 STATE ROAD 13 SAINT JOHNS FL 32259
AMERICAS BUILDING SOLUT                & LUIS & MELISSA PINA 7714 BAYWAY DR BAYTOWN TX 77520
AMERICAS INS CO                        215 S COMPLEX DRIVE KALISPELL MT 59901
AMERICAS INSURANCE                     400 P O YDRAS ST 1990 NEW ORLEANS LA 70130
AMERICAS INSURANCE CO                  PO BOX 3034 BIGFORK MT 59911



Epiq Corporate Restructuring, LLC                                                                   Page 54 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                     Pg 80 of 1490
Claim Name                              Address Information
AMERICAS PAINTING SERVICE               HENRY KANG 20280 DAYTON ST. RIVERSIDE CA 92508
AMERICAS PREFERRED ROOFERS INC.         20917 SW 92 CT MIAMI FL 33189
AMERICAS SOUTHERN PLAINS ROOFING, LLC   101C N. GREENVILLE AVENUE 267 ALLEN TX 75002
AMERICAS TITLE CORPORATION              13540 N FLORIDA AVE STE 104 TAMPA FL 33613
AMERICLAIMS INC                         305 POST OFFICE DR 4 INDIAN TRAIL NC 28079
AMERICORP DEVELOPMENT INC.              PEDRO DEL RIO 10381 SW 128 ST MIAMI FL 33176
AMERICUS CITY                           AMERICUS CITY-TAX COLLEC 1404 E. FORSYTH STREET AMERICUS GA 31709
AMERIDREAM RESTORATION                  LLC 4204 NE 78TH ST VANCOUVER WA 98665
AMERIFACTORS FINANCIAL GROUP, LLC       P. O. BOX 628328 ORLANDO FL 32862
AMERIFIRST CONSTRUCTION CORP.           1825 PONCE DE LEON BLVD STE 50 CORAL GABLES FL 33134
AMERIGUARD AGENCY                       9380 CENTRAL AVE NE 360 BLAINE MN 55434
AMERIND RISK MANAGEMENT                 502 CEDAR DR SANTA ANA PUEBLO NM 87004
AMERIPRISE                              3500 PACKERLAND DR DEPRERE WI 54115
AMERIPRISE AUTO HOME INS                70700 AMERIPRISE FIN CNT MINNEAPOLIS MN 55474
AMERIPRISE INS                          P O BOX 19036 GREEN BAY WI 54307
AMERIPRISE INSURANCE COMPANY            3500 PACKERLAND DRIVE DEPERE WI 54115-9070
AMERIPRISE INSURANCE COMPANY            IDS PROPERTY CASUALTY INSUARNCE 3500 PACKERLAND DRIVE DEPERE WI 54115-9070
AMERIPRO CONTRACTORS, INC.              600 S VELASCO ANGLETON TX 77515
AMERIPURE WATER COMPANY                 2704 W 43RD AVENUE KANSAS CITY KS 66103
AMERISTAR AGENCY                        800 E WAYZATA BLVD 250 WAYZATA MN 55391
AMERISTAR REALTORS                      ATTN: CHERI REYNOLDS 5222 CYPRESS CREEK PKWY SUITE 120 HOUSTON TX 77069
AMERISTAR REALTORS                      ATTN: JUSTIN PEARSON 5222 CYPRESS CREEK PKWY SUITE 120 HOUSTON TX 77069
AMERISTAR REALTORS                      ATTN: RICHARD PARTIN 5222 CYPRESS CREEK PARKWAY STE 120 HOUSTON TX 77069
AMERISTAR REALTORS INC                  5222 CYPRESS CREEK PKWY SUITE 120 HOUSTON TX 77069
AMERISTAR REALTORS, INC                 ATTN: CHERI REYNOLDS 5222 CYPRESS CREEK PKWY SUITE 120 HOUSTON TX 77069
AMERISTAR REALTORS, INC.                ATTN: JENNIFER REESE 5222 CYPRESS CREEK PKWY SUITE 120 HOUSTON TX 77069
AMERISTEAM RESTORATION                  2440 QUEENS AVE OSKALOOSA IA 52577
AMERISURANCE AGENCY INC                 8 E 1ST EDMOND OK 73034
AMERITEX ROOFING                        517 N TENNESSEE MCKINNEY TX 75069
AMERITITLE INC                          345 SE THIRD STREET BEND OR 97702
AMERUS ROOFING & COATINGS               ROBERT UNDERHILL ROBERT UNDERHILL 5409 ALDEN SANTA TERESA NM 88008
AMERY CITY                              AMERY CIT TREASURER 118 CENTER ST W. AMERY WI 54001
AMES MUNICIPAL UTILITIES                PO BOX 811 AMES IA 50010-0811
AMES, JOANN                             ADDRESS ON FILE
AMESBURY CITY                           AMESBURY CITY - TAX COLL 62 FRIEND STREET AMESBURY MA 01913
AMFED                                   PO BOX 1380 RIDGELAND MS 39158
AMFED LLC                               576 HIGHLAND COLONY 300 RIDGELAND MS 39157
AMGUARD INS CO                          16 S RIVER ST WILKES BARRE PA 18703
AMGUARD INS CO                          P O BOX A-H WILKES BARRE PA 18703
AMHERST COUNTY                          AMHERST COUNTY - TREASUR P O BOX 449 AMHERST VA 24521
AMHERST CS (AMHERST TN-A                AMHERST CS - RECEIVER OF 5583 MAIN STREET WILLIAMSVILLE NY 14221
AMHERST PIERPONT SECURITIES LLC         KELLY STEPHENS 245 PARK AVE 5FL NEW YORK NY 10167
AMHERST PIERPONT SECURITIES LLC         ATTN: MORTGAGE DESK 245 PARK AVE., 15TH FLOOR NEW YORK NY 10167
AMHERST PIERPONT SECURITIES LLC         ATTN: RISK 245 PARK AVE., 15TH FLOOR NEW YORK NY 10167
AMHERST PIERPONT SECURITIES LLC         ATTN: GENERAL COUNSEL 131 CONTINENTAL DRIVE SUITE 304 NEWARK DE 19713
AMHERST PIERPONT SECURITIES LLC-RISK    ATTN: GENERAL COUNSEL 245 PARK AVENUE 15TH FLOOR NEW YORK NY 10167
AMHERST TOWN                            AMHERST TOWN - TAX COLLE 4 BOLTWOOD AVENUE AMHERST MA 01002
AMHERST TOWN                            AMHERST TOWN - TAX COLLE 2 MAIN ST. AMHERST NH 03031
AMHERST TOWN                            AMHERST TN - TAX RECEIVE 5583 MAIN STREET WILLIAMSVILLE NY 14221



Epiq Corporate Restructuring, LLC                                                                     Page 55 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                     Pg 81 of 1490
Claim Name                              Address Information
AMHERST VILLAGE                         PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
AMI MUEHLBERG                           ADDRESS ON FILE
AMI PROPERTY SVC                        191 ENGLE STREET ENGLEWOOD NJ 07631
AMICA                                   ONE HUNDRED AMICA WAY LINCOLN RI 02865
AMICA MUT INS                           P O BOX 9128 PROVIDENCE RI 02940
AMICA MUTUAL INS                        1650 CORP O RATE CIRCLE STE 110 PETALUMA CA 94954
AMICA MUTUAL INS CO                     100 AMICA WAY LINCOLN RI 02865
AMICA MUTUAL INSURANCE COMPANY          100 AMICA WAY LINCOLN RI 02865-1156
AMICA SOUTHEASTERN MASS                 596 PARAMOUNT DR RAYNHAM MA 02767
AMICK STORM MANAGEMENT & CONSTR., LLC   2137 TEAL COURT LEWISVILLE TX 75067
AMIDON & ASSOCIATES INC                 PO BOX 90364 LAKELAND FL 33804
AMIGOS ROOFING & REMODELING, LLC        14550 CR 3592 ADA OK 74820
AMISH AID PLAN                          ADDRESS ON FILE
AMISTEE AIR DUST                        CLEANING & INSULATION 47087 GRAND RIVER AVE NOVI MI 48374
AMIT PANDEY & PRIYA                     ADDRESS ON FILE
AMITE COUNTY                            AMITE COUNTY-TAX COLLECT PO BOX 356 LIBERTY MS 39645
AMITE COUNTY CHANCERY CLERK             243 W MAIN ST LIBERTY MS 39645
AMITE COUNTY TAX COLLECTOR              243 MAIN ST LIBERTY MS 39645
AMITE TOWN                              AMITE TOWN - TAX COLLECT 212 EAST OAK STREET AMITE LA 70422
AMITY TOWN                              AMITY TOWN -TAX COLLECTO 82 SCHOOL HOUSE ROAD, UN ORIENT ME 04471
AMITY TOWN                              AMITY TOWN - TAX COLLECT 1 SCHUYLER ST BELMONT NY 14813
AMITY TOWNSHIP                          AMITY TWP - TAX COLLECTO 15276 OLD WATTSBURG RD UNION CITY PA 16438
AMITY TOWNSHIP                          AMITY TWP - TAX COLLECTO POB 167 DOUGLASSVILLE PA 19518
AMITYVILLE VILLAGE                      AMITYVILLE VIL-COLLECTOR 21 IRELAND PLACE AMITYVILLE NY 11701
AMJAD & JUDITH ALTANER                  9811 WALNUT GROVE LN N MAPLE GROVE MN 55311
AMKIN BAY WEST, LLC                     301 WEST BAY ST, SUITE 210 JACKSONVILLE FL 32202
AMKIN BAY WEST, LLC                     1450 BRICKNEL AVENUE, SUITE 1410 MIAMI FL 33131
AMKIN OPJ LLC                           221 N HOGAN STREET STE 376 JACKSONVILLE FL 32202
AMKIN WEST BAY LLC                      301 WEST BAY ST STE 210 JACKSONVILLE FL 32202
AMNICON TOWN                            DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
AMON JAMES & CARON                      HATTON JAMES 2536 MARTIN RD BIRMINGHAM AL 35235
AMORE REALTY, LLC                       711 MAIN STREET CARBONDALE CO 81623
AMORIM, ANDREW                          ADDRESS ON FILE
AMOS EXTERIORS                          7301 E 46TH ST INDIANAPOLIS IN 46226
AMOS EXTERIORS & SEAN &                 ERICA ROBBINS 7301 E 46TH ST INDIANAPOLIS IN 46226
AMOS EXTERIORS & TALIA &                DAVID JOHNSON 7301 E 46TH ST INDIANAPOLIS IN 46226
AMOS, OPERAL                            ADDRESS ON FILE
AMOUS, KANIKA                           ADDRESS ON FILE
AMP CONSTRUCTION AND RESTORATION        500 JUNGERMANN ROAD SUITE 200 SAINT PETERS MO 63376
AMPLE INS                               8000 CORAL WAY MIAMI FL 33155
AMPLE INS                               P O BOX 929 OAKLAND FL 34760
AMPLUS AIR CONDITIONING                 1816 N DIXIE HWY HOLLYWOOD FL 33020
AMR APPRAISALS, INC. DBA GOT APPRAISALS ATTN: GENERAL COUNSEL 4000 EXECUTIVE PARKWAY 230 SAN RAMON CA 94583
AMR APPRAISALS, INC. DBA GOT APPRAISALS ATTN: NICK ROBERSON 4000 EXECUTIVE PARKWAY 230 SAN RAMON CA 94583
AMR GENERAL CONSTRUCTION                AMAR MATLOOB 426 NECKAR AVE STATEN ISLAND NY 10304
AMRANE COHEN TRUSTEE                    770 THE CITY DR S STE 7400 ORANGE CA 92865
AMROCK INC                              662 WOODWARD DETROIT MI 48226
AMRUSO, RICHARD                         ADDRESS ON FILE
AMSLER, DANA                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 56 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                    Pg 82 of 1490
Claim Name                             Address Information
AMSTATE INSURANCE                      1175 OLD SPANISH TRAIL SLIDELL LA 70458
AMSTERDAM CITY                         AMSTERDAM CITY-CONTROLLE 61 CHURCH STREET AMSTERDAM NY 12010
AMSTERDAM CITY (MONTGOME               AMSTERDAM CITY - TREASUR 61 CHURCH ST-CITY HALL AMSTERDAM NY 12010
AMSTERDAM CITY SCH (CIT                AMSTERDAM CITY SCH - COL TAX PROCESSING UNIT- PO ALBANY NY 12212
AMSTERDAM CITY SCHOOL DI               AMSTERDAM CSD - TAX COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
AMSTERDAM CITY SHOOL DISTRICT          PO BOX 91034 ROCHESTER NY 14692
AMSTERDAM TOWN                         AMSTERDAM TOWN - TAX COL 283 MANNYS CORNERS RD AMSTERDAM NY 12010
AMSTILL CORPORATION                    11251 RICHMOND AVE F100A HOUSTON TX 77082
AMT APPRAISAL SERVICES                 11675 104TH ST LARGO FL 33773
AMT APPRAISAL SERVICES INC             11675 104TH ST LARGO FL 33773
AMTECH ROOFING LLC                     104 WIELAND DR KATHLEEN GA 31047
AMTRUST INS GROUP                      8100 SW 81 DR 280 MIAMI FL 33143
AMTRUST NORTH AMERICA                  PO BOX 6939 CLEVELAND OH 44101
AMV CLAIM SOLUTIONS & CONTRACTORS      ANDRES MORIEL VALDIVIA 5525 N. STANTON STREET, APT 14F EL PASO TX 79912
AMV ROOFING                            DANIEL DE LA VEGA DANIEL DE LA VEGA 4917 HOT SPRINGS FORT WORTH TX 76137
AMWELL TOWNSHIP                        AMWELL TWP - TAX COLLECT 885 AMITY RIDGE RD AMITY PA 15311
AMWINS ACCESS INS                      SERVICES LLC 7108 FAIRWAY DR 200 PALM BEACH GARDENS FL 33418
AMY & PETER JOHNSON                    ADDRESS ON FILE
AMY BRANNON &                          ADDRESS ON FILE
AMY GONZALES                           ADDRESS ON FILE
AMY HOGAN & CHAD HOGAN                 ADDRESS ON FILE
AMY KLEEFISCH                          ADDRESS ON FILE
AMY KLEEFISCH                          ADDRESS ON FILE
AMY POTTRUFF & EST OF                  DONALD POTTRUFF 4575 FLOWER ST WHEAT RIDGE CO 80033
AMY REA INSURANCE AGENCY               3419 COULTER ST SUITE 6B AMARILLO TX 79109
AMY ST CLAIRE & DAVID                  ADDRESS ON FILE
AMY WILLIS HALE                        ADDRESS ON FILE
AMY Z HOFFMAN, ET AL.                  KORTE & WORTMAN, P.A. BRIAN K. KORTE 2041 VISTA PARKWAY, SUITE 102 WEST PALM
                                       BEACH FL 33411
AMY, TAYLOR                            ADDRESS ON FILE
AMYSELLSTHEBEACH.COM, INC              PO BOX 3355 GULF SHORES AL 36547
ANA CONSTRUCTION, LLC                  427 12TH STREET GRETNA LA 70053
ANA FLEITES &                          ADDRESS ON FILE
ANA RIVERA                             ADDRESS ON FILE
ANA SOSA                               ADDRESS ON FILE
ANACONDA DEER LODGE COUN               DEER LODGE COUNTY - TREA 800 S MAIN ST ANACONDA MT 59711
ANASTACIO PEREZ JR.                    ADDRESS ON FILE
ANATASIO VEGA-SANTOS                   203 CHAMBELS ST. LUFKIN TX 75901
ANAWATY, AMEE                          ADDRESS ON FILE
ANAWATY, TODD                          ADDRESS ON FILE
ANAYANCY DHONDT &                      PHILLIP DHONDT 10824 RHINESTONE DR COLORADO SPRINGS CO 80908
ANBTX INS SRVCS                        12400 COIT RD STE 1100 DALLAS TX 75251
ANC BUILDERS INC                       18715 SW 84 CT CUTLER BAY FL 33157
ANC BUILDERS INC                       ULISES M CURBELO 18715 SW 84 COURT CUTLER BAY FL 33157
ANCHOR ASSOCIATES INC                  3940 RADIO ROAD SUITE 112 NAPLES FL 34104
ANCHOR AUTO AND CYCLE                  4052 E S MEMORIAL DR GREENVILLE NC 28590
ANCHOR CONTRACTORS LLC                 11901 STATE ROAD 38 EAST NOBLESVILLE IN 46060
ANCHOR GROUP MGMT INC                  P O BOX 950 PLAINVIEW NY 11803
ANCHOR INSURANCE AGENCY                3500 ROUTE 9 S RIO GRANDE NJ 08242



Epiq Corporate Restructuring, LLC                                                                   Page 57 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                      Pg 83 of 1490
Claim Name                               Address Information
ANCHOR INSURANCE AGENCY                  PO BOX 215 RIO GRANDE NJ 08242
ANCHOR INSURANCE AGENCY                  6107 BLUE RIDGE BOULEVARD RAYTOWN MO 64133
ANCHOR INSURANCE CO                      P O BOX 9158 MARLBOROUGH MA 01752
ANCHOR INSURANCE CO                      5959 CENTRAL AVE 200 ST PETERSBURG FL 33710
ANCHOR INSURANCE COMPANY                 PAYMENT CENTER 5959 CENTRAL AVE., SUITE 200 SAINT PETERSBURG FL 33710-8502
ANCHOR RESTORATIONS LLC                  406 WESTVIEW DR VILLA GA 30180
ANCHOR ROOFING                           8543 S COUNTY RD 13 FORT COLLINS CO 80525
ANCHOR ROOFING LLC                       8543 S CR 13 FORT COLLINS CO 80525
ANCHOR ROOFING&EXTERIORS                 7197 MONTROSE RD WOODBURY MN 55125
ANCHORAGE CITY TREASURER                 CITY OF ANCHORAGE - CLER PO BOX 23266 ANCHORAGE KY 40223
ANCHORAGE HOMEOWNERS ASSOCIATION, INC.   1025 ANCHORAGE LANE PALM HARBOR FL 34685
ANCHORAGE OF CAPE CORAL                  CONDO ASSOC., INC. 1319 MIRAMAR STREET SUITE 101 CAPE CORAL FL 33904
ANCHORAGE SCHOOL DISTRIC                 ANCHORAGE BOE - TAX COLL 11400 RIDGE ROAD ANCHORAGE KY 40223
ANCLOTE CONSTRUCTION LLC                 4038 GRAND BLVD NEW PORT RICHEY FL 34652
ANCONA, MARCELLA                         ADDRESS ON FILE
ANCOR CONTRACTING                        5208 AIRPORT FREEWAY FORT WORTH TX 76117
ANCRAM TOWN                              ANCRAM TOWN- TAX COLLECT 1416 COUNTY ROUTE 7 ANCRAM NY 12502
AND REMODELING                           1235 HIGHLANDS BLVD MONROE GA 30656
ANDERS INS AGENCY INC                    26040 FIVE MILE REDFORD MI 48239
ANDERSEN, AARON                          ADDRESS ON FILE
ANDERSEN, ANDREA                         ADDRESS ON FILE
ANDERSEN, STEVEN                         ADDRESS ON FILE
ANDERSON                                 ANDERSON CITY - COLLECTO PO BOX 397 ANDERSON MO 64831
ANDERSON & ASSOC CREDIT SERVICES LLC     PO BOX 230286 PORTLAND OR 97281
ANDERSON & JACOBY INS                    CONSULTANTS 3350 S DIXIE HWY MIAMI FL 33133
ANDERSON & MURISON                       P O BOX 41911 LOS ANGELES CA 90041
ANDERSON & MURISON INC                   800 WEST COLORADO BLVD LOS ANGELES CA 90041
ANDERSON ALUMINIUM INC                   6214 W LINEBAUGH AVE TAMPA FL 33625
ANDERSON APPRAISAL SERVICE INC           1130 NORTH 5TH STREET GRAND FORKS ND 58203
ANDERSON APPRAISALS                      2984 SNOW FIRE COURT REDDING CA 96003
ANDERSON CITY UTILITIES                  PO BOX 2100 ANDERSON IN 46018-2100
ANDERSON CONTRACTING AND ROOFING         ANDERSON COMPANY 1725 N. WASHINGTON ST. ALBANY GA 31701
ANDERSON CONTRACTING INC                 4786 HANCOCK DR MEMPHIS TN 38116
ANDERSON CONTRACTORS                     DEWAYNE BRECKENRIDGE SR 3088 PARK AVE MEMPHIS TN 38111
ANDERSON COUNTY                          ANDERSON COUNTY - TREASU PO BOX 8002 ANDERSON SC 29622
ANDERSON COUNTY                          ANDERSON COUNTY-TRUSTEE 100 N MAIN - ROOM 203 CLINTON TN 37716
ANDERSON COUNTY                          ANDERSON COUNTY - SHERIF 208 SOUTH MAIN STREET LAWRENCEBURG KY 40342
ANDERSON COUNTY                          ANDERSON COUNTY - TREASU 100 E 4TH AVE, RM 2 GARNETT KS 66032
ANDERSON COUNTY                          703 N MALLARD STE 104 PALESTINE TX 75801
ANDERSON COUNTY                          ANDERSON COUNTY - COLLEC 703 N MALLARD SUITE 104 PALESTINE TX 75801
ANDERSON COUNTY CLERK                    151 SOUTH MAIN STREET LAWRENCEBURG KY 40342
ANDERSON COUNTY CLERK                    500 N CHURCH ST PALESTINE TX 75801
ANDERSON COUNTY CLERK & MASTER           100 N MAIN ST RM 308 CLINTON TN 37716
ANDERSON COUNTY DISTRICT CLERK           500 N CHURCH ST 18 PALESTINE TX 75801
ANDERSON COUNTY REGISTER OF DEEDS        P.O. BOX 8002 ANDERSON SC 29622
ANDERSON COUNTY TAX                      ASSESSOR/COLLECTOR P.O. BOX 1990 PALESTINE TX 75802-1990
ANDERSON COUNTY TAX OFFICE               401 EAST RIVER STREET ANDERSON SC 29624
ANDERSON COUNTY TREASURER                401 EAST RIVER ST ANDERSON SC 29622-8002
ANDERSON COUNTY TRUSTEE                  100 N MAIN ST RM 203 CLINTON TN 37716



Epiq Corporate Restructuring, LLC                                                                   Page 58 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                  Pg 84 of 1490
Claim Name                           Address Information
ANDERSON COUNTY/MOBILE H             ANDERSON COUNTY - TREASU PO BOX 8002 ANDERSON SC 29622
ANDERSON FLOORING INC.               100 PENNSYLVANIA AVE VIRGINIA BEACH VA 23462
ANDERSON HUNTER LAW FRIM             2707 COLBY AVENUE SUITE 1001 EVERETT WA 98206
ANDERSON INS                         3491 SHELBY RAY CT CHARLESTON SC 29414
ANDERSON INS ASSOC                   P.O. BOX 30667 CHARLESTON SC 29417
ANDERSON INS ASSOCIATES              PO BOX 1858 PAWLEYS ISLAND SC 29585
ANDERSON INS LLC                     1180 HWY 17 STE 3 LITTLE RIVER SC 29566
ANDERSON MILL HOA, INC               PO BOX 724 AUSTELL GA 30168
ANDERSON REALTY                      P O BOX 977 HALIFAX VA 24558
ANDERSON REST &                      ROBIN & AARTI GOSWAMI 12920 CYPRESS N HOUSTON CYPRESS TX 77429
ANDERSON RESTORATION                 12920 CYPRESS N HOUSTON CYPRESS TX 77429
ANDERSON RETAIL, INC.                POST OFFICE BOX 16055 HATTIESBURG MS 39404
ANDERSON ROOFING                     CURTIS E ANDERSON 723 E. MAGNOLIA ST VALDOSTA GA 31601
ANDERSON ROOFING                     M & T ANDERSON ENTERPRISES, INC. 197 STONEWOOD BOULEVARD BARTONVILLE TX 76226
ANDERSON ROOFING &                   BRADLEY & THUY CLAUSEN 4420 SOUTH 228 PLAZA ELKHORN NE 68022
ANDERSON ROOFING, INC                2010 VZ CR 1921 FRUITVALE TX 75127
ANDERSON TOWN                        ANDERSON TWN TREASURER 2200 COUNTY ROAD Y GRANTSBURG WI 54840
ANDERSON TREE EXPERTS                21 MONTAUK CT. BALTIMORE MD 21234
ANDERSON WATKINS                     ASSOCIATES INC 31 CENTRAL ST WESTBROOK ME 04092
ANDERSON, AMBER                      ADDRESS ON FILE
ANDERSON, ASHLEE                     ADDRESS ON FILE
ANDERSON, AUTUMN                     ADDRESS ON FILE
ANDERSON, BRANDY                     ADDRESS ON FILE
ANDERSON, CHRISTOPHER                ADDRESS ON FILE
ANDERSON, CHRISTY                    ADDRESS ON FILE
ANDERSON, CRISTINA                   ADDRESS ON FILE
ANDERSON, DANA                       ADDRESS ON FILE
ANDERSON, ELIZABETH                  ADDRESS ON FILE
ANDERSON, FALLON                     ADDRESS ON FILE
ANDERSON, GABRIAL                    ADDRESS ON FILE
ANDERSON, HERMAN                     ADDRESS ON FILE
ANDERSON, JAYME                      ADDRESS ON FILE
ANDERSON, JILL                       ADDRESS ON FILE
ANDERSON, JUDI                       ADDRESS ON FILE
ANDERSON, JUDITH                     ADDRESS ON FILE
ANDERSON, JUSTIN                     ADDRESS ON FILE
ANDERSON, KAWANA                     ADDRESS ON FILE
ANDERSON, KIMBERLY                   ADDRESS ON FILE
ANDERSON, KRISTA                     ADDRESS ON FILE
ANDERSON, LINDA                      ADDRESS ON FILE
ANDERSON, LORETHA                    ADDRESS ON FILE
ANDERSON, SHANIKA                    ADDRESS ON FILE
ANDERSON, SHANNON                    ADDRESS ON FILE
ANDERSON, SHAYLA                     ADDRESS ON FILE
ANDERSON, TARHONDA                   ADDRESS ON FILE
ANDERSON, TASIA                      ADDRESS ON FILE
ANDERSON, TESSA                      ADDRESS ON FILE
ANDERSON, TIANYA                     ADDRESS ON FILE
ANDERSON, TIFFANY                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 59 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                   Pg 85 of 1490
Claim Name                            Address Information
ANDERSON, TIMOTHY                     ADDRESS ON FILE
ANDERSON-KRAUSE INC                   238 EAST MAIN STREET BRANFORD CT 06405
ANDERTON PLUMBING INC                 6101 COUNTY ROAD 108 TOWN CREEK AL 35672
ANDES INDUSTRIES                      2606 NW VESPER ST BLUE SPRINGS MO 64015
ANDES TOWN                            ANDES TOWN - TAX COLLECT PO BOX 356 ANDES NY 13731
ANDIA INSURANCE AGENCY                17 MONMOUTH STREET RED BANK NJ 07701
ANDIAMO ADVISORS LLC                  3 WINSTON COURT MEDFORD NJ 08055
ANDIAMO ADVISORS, LLC                 ATTN: RICHARD GILLESPIE 3 WINSTON COURT MEDFORD NJ 08055
ANDIAMO ADVISORS, LLC                 ATTN: GENERAL COUNSEL 30 NORTH 41ST STREET PHILADELPHIA PA 19104
ANDOVER                               95 OLD RIVER RD ANDOVER MA 01810
ANDOVER AT CARILLON HOA               750 W LAKE COOK RD SUITE 190 BUFFALO GROVE IL 60089
ANDOVER BORO                          ANDOVER BORO - TAX COLLE 137 MAIN STREET ANDOVER NJ 07821
ANDOVER CEN. SCH.(CMBND.              ANDOVER CEN. SCH-TAX COL PO BOX G ANDOVER NY 14806
ANDOVER ESTATES                       105 EAST RHONDA ANDOVER KS 67002
ANDOVER TOWN                          ANDOVER TOWN - TAX COLL 36 BARTLETT STREET ANDOVER MA 01810
ANDOVER TOWN                          ANDOVER TOWN - TAX COLLE P.O. BOX 61 ANDOVER NH 03216
ANDOVER TOWN                          ANDOVER TOWN - TAX COLLE P.O. BOX 219 ANDOVER ME 04216
ANDOVER TOWN                          ANDOVER TOWN-TAX COLLECT 953 WESTON-ANDOVER RD ANDOVER VT 05143
ANDOVER TOWN                          ANDOVER TOWN - TAX COLLE 17 SCHOOL ROAD ANDOVER CT 06232
ANDOVER TOWN                          ANDOVER TOWN- TAX COLLEC PO BOX 777 ANDOVER NY 14806
ANDOVER TOWNSHIP                      ANDOVER TWP - COLLECTOR 134 NEWTON- SPARTA ROAD NEWTON NJ 07860
ANDOVER VILLAGE                       ANDOVER VILLAGE- CLERK PO BOX 721 ANDOVER NY 14806
ANDRADE, JOSHUA                       ADDRESS ON FILE
ANDRE HALL &                          ADDRESS ON FILE
ANDRE TOFFEL TRUSTEE OF CUBA TIMBER   COMPANY 450-A CENTURY PARK S STE 206-A BIRMINGHAM AL 35226
ANDRE, AMBER                          ADDRESS ON FILE
ANDREA & RYAN EDWARDS                 ADDRESS ON FILE
ANDREA & TODD MYERS                   ADDRESS ON FILE
ANDREA ALBANESE                       ADDRESS ON FILE
ANDREA ALLEN AS TRUSTEE               ADDRESS ON FILE
ANDREA BULLOCK &                      ADDRESS ON FILE
ANDREA CELLI TRUSTEE                  7 SOUTHWOODS BLVD ALBANY NY 12211
ANDREA J ARTMAN TAX COLLECTOR         PO BOX 107 EAST VANDERGRIFT PA 15629
ANDREA JUARNEZ AND KIRBY              ADDRESS ON FILE
ANDREA KOVACH TAX COLLECTOR           200 OAK HILL ROAD ADAH PA 15410
ANDREA L IRVIN                        ADDRESS ON FILE
ANDREE, THOMAS                        ADDRESS ON FILE
ANDRES LANDSCAPING                    ANDRES VALADEZ 1801 16TH AVE SANTA CRUZ CA 95062
ANDRES LOPEZ ALAMO                    BO. RIO CHIQUITO CARR. 9988 KM 0.8 LUQUILLO PR 00773
ANDRES PEREZ JR                       14002 NW 82ND AVE MIAMI FL 33016
ANDRES SERRANO BETANCOURT             13417 GLENWYCK LN. HUNTERSVILLE NC 28078
ANDRES, JOHN                          ADDRESS ON FILE
ANDRES, KIMBERLY                      ADDRESS ON FILE
ANDRES, MARK                          ADDRESS ON FILE
ANDREW A SMITH COMPANY                4215 SPRING STREET SUITE 225 LA MESA CA 91941
ANDREW CNTY MTL                       422 COURTH ST SAVANNAH MO 64485
ANDREW CNTY MTL                       P O BOX 263 SAVANNAH MO 64485
ANDREW COUNTY                         ANDREW COUNTY - COLLECTO PO BOX 47 SAVANNAH MO 64485
ANDREW D. TARR, P.A                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 60 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                  Pg 86 of 1490
Claim Name                           Address Information
ANDREW GS PAINTING &                 ADDRESS ON FILE
ANDREW HUICHAPA CONTRACTING          ANDRES HUICHAPA 19748 LAURETTE DR PORTER TX 77365
ANDREW J PREST JR.                   ADDRESS ON FILE
ANDREW KRASNOW &                     ADDRESS ON FILE
ANDREW L HALLUMS                     ADDRESS ON FILE
ANDREW MILLER INS                    ADDRESS ON FILE
ANDREW MORGAN FURNITURE              CALIFORNIA CUSTOM FURNITURE & DRAPERY, INC. 2835 LA MIRADA DRIVE, SUITE C
                                     VISTA CA 92081
ANDREW NICKLOUS DYKES                PO BOX 1191 LEAGUE CITY TX 77574
ANDREW NOWAK & MARY                  NOWAK 2619 N 10TH RD WORDEN MT 59088
ANDREW RAITZ                         6416 JAY STREET ARVADA CO 80003
ANDREW SEDERBERG CONSTRU             PO BOX 516 LOLETA CA 95551
ANDREW WRIGHT &                      ADDRESS ON FILE
ANDREWS & PRICE LLC                  1500 ARDMORE BOULEVARD. SUITE 506 PITTSBURGH PA 15221
ANDREWS CITY/ISD TAX OFF             ANDREWS CITY/ISD - COLLE 600 N MAIN ST ANDREWS TX 79714
ANDREWS CONSTRUCTION                 ANDREW TORRES 409 N. LAMONT ST. ARANSAS PASS TX 78336
ANDREWS COUNTY                       ANDREWS COUNTY - TAX COL 210 NW 2ND ANDREWS TX 79714
ANDREWS HOME SERVICES                ANDREW POLK ANDREW POLK 422 NORTHRIDGE LN WINDER GA 30680
ANDREWS KURTH LLP                    600 TRAVIS, SUITE 4200 HOUSTON TX 77002
ANDREWS, AMIRA                       ADDRESS ON FILE
ANDREWS, CLAUDIA                     ADDRESS ON FILE
ANDREWS, JEFFREY                     ADDRESS ON FILE
ANDREWS, RINIECE                     ADDRESS ON FILE
ANDREWS, STEVEN                      ADDRESS ON FILE
ANDREWS, TERESA                      ADDRESS ON FILE
ANDRIE, NICHOLAS                     ADDRESS ON FILE
ANDRIS, SEAN                         ADDRESS ON FILE
ANDRUS BROTHERS 1 LTD                7655 WEST 81ST AMARILLO TX 79119
ANDRUS BROTHERS ROOFING              AND CRISTI BRIGHT 7655 WEST 81ST AMARILLO TX 79119
ANDRUS BROTHERS ROOFING              JIM HARTLINE BOX 64124 LUBBOCK TX 79464
ANDRUS, QUINN                        ADDRESS ON FILE
ANDRZEJ POZNIAK                      ADDRESS ON FILE
ANDY & BOBS ROOFING/GUTTERS          ADDRESS ON FILE
ANDY AND CHRISTEENA MOONEYHAN        ADDRESS ON FILE
ANDY HANDYMAN                        ADDRESS ON FILE
ANDY MONTANA INS                     908 W 11TH ST FRIONA TX 79035
ANDYS ASSURANCE AGENCY               1441 W FLAGLER ST MIAMI FL 33135
ANDYS REMODELING SERVICE             ANDRZEJ SZYDLIK ANDRZEJ SZYDLIK 65 ALEXANDER ROAD NEW BRITAIN CT 06053
ANDYS TREE SERVICE                   CURTIS ANDREWS 5180 SHERINGER RD FRUITPORT MI 49415
ANEEQ ENTERPRISES LTD                1768 VETERANS MEMO HWY 4 AUSTELL GA 30168
ANEOSIS INSURANCE                    SERVICING GROUP INC 3340 SE FEDERAL HWY 250 STUART FL 34997
ANEOSIS INSURANCE GROUP              & DANIEL & CINDY GUNTHER 3340 SE FEDERAL HWY 250 STUART FL 34997
ANESE MCKNIGHT, ET AL.               CARY R. ROSENTHAL, 14297 ROSENTHAL & ASSOCIATES P.C. SPEC. REP. 55 W. WACKER,
                                     STE 900 CHICAGO IL 60601
ANFANG, JANE                         ADDRESS ON FILE
ANGCO, JUSTIN                        ADDRESS ON FILE
ANGEL CABALLERO QUINONES             ADDRESS ON FILE
ANGEL CASTRO & MARTHA                ADDRESS ON FILE
ANGEL E COBO                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 61 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                   Pg 87 of 1490
Claim Name                            Address Information
ANGEL E. VELEZ GONZALEZ               ADDRESS ON FILE
ANGEL EDUARDO ZUNIGA-MEZA             ADDRESS ON FILE
ANGEL FRONTINO &                      ADDRESS ON FILE
ANGEL GABRIEL RIOS                    ADDRESS ON FILE
ANGEL HERNANDEZ JORGE                 ADDRESS ON FILE
ANGEL L REYES & ASSOCIATES PC         5950 BERKSHIRE LANE STE 410 DALLAS TX 75225
ANGEL LUIS MATOS RAMOS                ADDRESS ON FILE
ANGEL R ACOSTA DE LA ROSA             ADDRESS ON FILE
ANGEL ROSADO COLLAZO                  ADDRESS ON FILE
ANGEL ROSARIO                         ADDRESS ON FILE
ANGEL'S REAL ESTATE & PROPERTY MGMT   ATTN: ANGEL BURSCH 7682 SILVER LAKE ROAD MOUNDS VIEW MN 55112
SVCS
ANGEL, VANESSA                        ADDRESS ON FILE
ANGELA CONRAD                         ADDRESS ON FILE
ANGELA DAVISON                        ADDRESS ON FILE
ANGELA J. REGULUS                     ADDRESS ON FILE
ANGELA KOSHINSKI                      ADDRESS ON FILE
ANGELA M ROSS ATTORNEY AT LAW         PO BOX 193 ALBANY VT 05820
ANGELA MARTINEZ &                     ADDRESS ON FILE
ANGELA NEWTON                         ANGELA NEWTON, PRO SE 1015 EASTON AVE, APT 155 SOMERSET NJ 08873
ANGELA STAGE AND                      ADDRESS ON FILE
ANGELA TELESCA & ROCCO                ADDRESS ON FILE
ANGELICA TOWN                         ANGELICA TOWN- TAX COLLE PO BOX 338/49 PARK CIRCL ANGELICA NY 14709
ANGELICA TOWN                         ANGELICA TWN TREASURER N2981 GREEN VALLEY RD. PULASKI WI 54162
ANGELICA VILLAGE                      ANGELICA VILLAGE- CLERK 21 PEACOCK HILL ROAD ANGELICA NY 14709
ANGELINA CONSTRUCTION                 37641 HACKER DR STERLING HEIGHTS MI 48310
ANGELINA COUNTY                       ANGELINA COUNTY - COLLEC P O BOX 1344 LUFKIN TX 75902
ANGELINA COUNTY CLERK                 P.O. BOX 908 LUFKIN TX 75902
ANGELINA COUNTY DISTRICT CLERK        PO BOX 908 LUFKIN TX 75902
ANGELINA COUNTY TAX ASSESSOR          COLLECTOR P.O. BOX 1344 LUFKIN TX 75902-1344
ANGELINA RAEL, ET AL.                 PATRICK R. BRITO, ESQ. 1850 OLD PECOS TRAIL, SUITE G SANTA FE NM 87505
ANGELO APPRAISAL SERVICE LLC          1504 SALEM AVE EDMOND OK 73003
ANGELO DI FABRIZIO &                  KAY DI FABRIZIO 1495 MORRIS AVE UNION NJ 07083
ANGELO TORRES & ELIDANIA TORRES       2841 ADRIAN ST SAN DIEGO CA 92110
ANGELONE, MICHAEL                     ADDRESS ON FILE
ANGELOS KOLOBOTOS                     MICHAEL AVANESIAN; MOHAMMAD MAAZ HARPREET SINGH; SEROP HOVSEPIAN JT LEGAL GRP
                                      APC 801 N. BRAND BLVD. STE. 1130 GLENDALE CA 91203
ANGELOVIC INSURANCE AGY               641 MONROE TPKE MONROE CT 06468
ANGELS CONSTRUCTION LLC               1121 MEADOW VIEW LN OKLAHOMA CITY OK 73010
ANGELS ROOFING                        ANGEL HERNANDEZ 1572 GILLETTE ST DALLAS TX 75217
ANGIE SMITH AGENCY                    2600 SOUTHSHORE BLVD SUITE 300 LEAGUE CITY TX 77573
ANGIUS & TERRY COLLECTION LLC         1120 NORTH TOWN CENTER DRIVE SUITE 260 LAS VEGAS NV 89144
ANGLE AGENCY                          PO BOX 670 SHELTON WA 98584
ANGLE CARPENTY AND                    ANTHONY & VICTORIA FUSCO 114 WELLINGTON DR CARMEL NY 10512
ANGOLA VILLAGE                        ANGOLA VILLAGE - CLERK 41 COMMERCIAL ST ANGOLA NY 14006
ANGOSS SOFTWARE CORP                  330 BAY ST STE 200 TORONTO ON M5H2S8 CANADA
ANGOSS SOFTWARE CORPORATION           ATTN: GENERAL COUNSEL 111 GEORGE STREET SUITE 200 TORONTO ON M5A 2N4 CANADA
ANGOSS SOFTWARE CORPORATION           ATTN: GENERAL COUNSEL 330 BAY STREET SUITE 200 TORONTO ON M5H 2 CANADA
ANGTON, EVELYN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 62 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg     Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                      Pg 88 of 1490
Claim Name                               Address Information
ANGULO, CHRISTIAN                        ADDRESS ON FILE
ANHORN, KARILYN                          ADDRESS ON FILE
ANIMAL REMOVAL AND REPAIR, LLC           263 SEMINOLE STREET MOBILE AL 36606
ANIMAS VALLEY LEASING LLC                PO BOX 580 FLORA VISTA NM 87415
ANISENN INC                              771 W 51ST PL HIALEAH FL 33012
ANITA GROSS AND                          EST OF TERRY GROSS SR 5246 WAR WAGON DR SAN JOSE CA 95136
ANITA MCKENNEY                           15132 N VERBENA ST EL MIRAGE AZ 85335
ANITA TROXLER TRUSTEE                    PO BOX 1720 GREENSBORO NC 27402-1720
ANIWA VILLAGE                            ANIWA VLG TREASURER PO BOX 15 ANIWA WI 54408
ANJO APPRAISAL SERVICES                  11302 CROSSDALE AVE NORWALK CA 90650
ANKER APPRAISAL SERVICES                 15540 C ROCKFIELD BLVD STE 207 IRVINE CA 92618
ANM CONSTRUCTION AND                     WALTER & ILKA RODRIGUEZ 1604 W 130TH ST GARDENA CA 90249
ANN ARBOR CITY                           ANN ARBOR CITY - TREASUR 301 E. HURON ST ANN ARBOR MI 48107
ANN ARBOR TOWNSHIP                       TAX COLLECTOR 3792 PONTIAC TRAIL ANN ARBOR MI 48105
ANN BOLTE &                              ANDY BOLTE 1112 COUNTRY ROAD 703 CULLMAN AL 35055
ANN FOLEY INS AGENCY                     657 GALLIVAN BLVD DORCHESTER MA 02124
ANN HARRIS BENNETT TAX ASSESSOR          COLLECTOR PO BOX 4622 HOUSTON TX 77210
ANN HUNT                                 ADDRESS ON FILE
ANN L HERRING                            ADDRESS ON FILE
ANN M. DELANEY TRUSTEE                   PO BOX 441285 INDIANAPOLIS IN 46244-1285
ANN MCGOVERN                             ADDRESS ON FILE
ANN PREWITT GROUP LLC                    DBA BERKSHIRE HATHAWAY HOME SERVICES 2555 MARSHALL RD, SUITE A, ANN PREWITT
                                         GULFCOAST REALTY BILOXI MS 39531
ANN PREWITT HOME SERVICES, LLC           ANN PREWITT 126 WESTOVER DRIVE HATTIESBURG MS 39402
ANN THOM & MR COOPER                     ADDRESS ON FILE
ANNA BOWLING, ET AL.                     POWELL & MAJESTRO PLLC ANTHONY J. MAJESTRO, ESQ 405 CAPITOL STREET, SUITE
                                         P-1200 CHARLESTON WV 25301
ANNA DEAN FARMS HOMEOWNERS ASSOCIATION   P.O. BOX 348 BARBERTON OH 44203
ANNA HALL APPRAISALS LLC                 PO BOX 174 SWANSBORO NC 28584
ANNA HERRERA, ET AL.                     RICHARD S. ALEMBIK, PC 315 W. PONCE DE LEON AVE. STE. 250 DECATUR GA
                                         30030-5100
ANNA L ENSLEY & ASSOCIATES INC           2129 GENERAL BOOTH BLVD 103-280 VIRGINIA BEACH VA 23454
ANNA M. LOPP, ET AL.                     PRO SE - ANNA M. LOPP 2503 BUCKNELL DRIVE VALRICO FL 33596
ANNA RAE BURCH                           ADDRESS ON FILE
ANNABETH PLACE PROPERTY                  13083 CONCORD DRIVE WEST LILLIAN AL 36549
ANNALY                                   5001 CHANDLERS WHARF 4 CHRISTIANSTED VI 00820
ANNAREE P ALLISON                        ADDRESS ON FILE
ANNAVILLE INS AGENCY                     14602 COMPASS ST A CORPUS CHRISTI TX 78418
ANNE ARUNDEL COUNTY                      PO BOX 17003 BALTIMORE MD 21297-1003
ANNE ARUNDEL COUNTY                      44 CALVERT STREET ROOM 110 ANNAPOLIS MD 21401
ANNE ARUNDEL COUNTY                      OFFICE OF FINANCE-ANNE A 44 CALVERT STREET, RM 11 ANNAPOLIS MD 21401
ANNE ARUNDEL COUNTY                      ATTN: ANNE ARUNDEL OFFICE OF FINANCE P.O. BOX 2700 ANNAPOLIS MD 21404
ANNE ARUNDEL COUNTY                      PO BOX 71 ANNAPOLIS MD 21404
ANNE ARUNDEL COUNTY /SEM                 OFFICE OF FINANCE-ANNE A 44 CALVERT STREET, RM 11 ANNAPOLIS MD 21401
ANNE ARUNDEL COUNTY MD                   PO BOX 427 ANNAPOLIS MD 21404
ANNE ARUNDEL COUNTY, MARYLAND            44 CALVERT STREET, ROOM 110 ANNAPOLIS MD 21401
ANNE ARUNDEL FRONT FOOT                  OFFICE OF FINANCE-ANNE A 44 CALVERT ST, RM 110 M ANNAPOLIS MD 21401
ANNE AUBRY APPRAISALS                    3130 SE 18TH PLACE CAPE CORAL FL 33904
ANNE RIDGEWAY                            SKELTON & BLACKSTONE JOHN H. SKELTON 301 WASHINGTON AVENUE MARIETTA GA 30060
ANNE T AKERS                             ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                      Page 63 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                    Pg 89 of 1490
Claim Name                             Address Information
ANNE VANEENWYK                         ADDRESS ON FILE
ANNE W FULPER AND                      ADDRESS ON FILE
ANNETTE C CRAWFORD BANKRUPTCY          TRUSTEE 8778 GOODWOOD BLVD BATON ROUGE LA 70896
ANNETTE GIOIOSA                        ADDRESS ON FILE
ANNETTE HENDERSON                      ADDRESS ON FILE
ANNETTE JOHNSON-MERRION                ADDRESS ON FILE
ANNETTE L WILLIAMS                     ANNETTE L. WILLIAMS, PRO SE
ANNETTE THAYER TOWN OF                 BERKSHIRE TAX COLLECTOR 18 RAILROAD AVE BERKSHIRE NY 13736
ANNETTE YOUNG                          ADDRESS ON FILE
ANNIE MAE HAMILTON                     SOUTH CAROLINA LEGAL SERVICES P.O. BOX 1646 ORANGEBURG SC 29116
ANNIERY GUZMAN &                       ADDRESS ON FILE
ANNIN TOWNSHIP                         ANNIN TWP - TAX COLLECTO 67 RAILROAD AVE, POB 143 TURTLE POINT PA 16750
ANNSVILLE TOWN                         ANNSVILLE TOWN - TAX COL P O BOX 264 TABERG NY 13471
ANNVILLE TOWNSHIP                      LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
ANNVILLE-CLEONA S.D./ANN               KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
ANNVILLE-CLEONA S.D./CLE               KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
ANNVILLE-CLEONA S.D./NOR               KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
ANOKA COUNTY                           2100 3RD AVE ANOKA MN 55303
ANOKA COUNTY                           ANOKA CO. - PROPERTY TAX GOVERNMENT CENTER 2100 3 ANOKA MN 55303
ANOSUYA DATTA, ET AL.                  JOSEPH C. ROSENBLIT, ESQ. 1370 N. BREA BLVD., # 235 FULLERTON CA 92835
ANSAY AND ASSOCS                       419 S WASHINGTON ST GREEN BAY WI 54305
ANSCO APPRAISAL COMPANY                230 MAIN STREET SACO ME 04072
ANSELL GRIMM & AARON PC                1500 LAWRENCE AVENUE OCEAN NJ 07712
ANSELL GRIMM & AARON, PC               214 CARNEGIE CENTER, SUITE 112 PRINCETON NJ 08540
ANSELMO LINDBERG &                     ASSOCIATES LLC PO BOX 3228 NAPERVILLE IL 60563
ANSELMO LINDBERG & ASSOCIATES LLC      1771 WEST DIEHL ROAD SUITE 120 PO BOX 3228 NAPERVILLE IL 60563-3228
ANSELMO LINDBERG OLIVER LLC            PO BOX 3228 NAPERVILLE IL 60566-3228
ANSELMO TRISTAN                        6890 GUESS ROAD BEAUMONT TX 77708
ANSON COUNTY                           ANSON COUNTY - TAX COLLE 101 S. GREEN ST. WADESBORO NC 28170
ANSON COUNTY TAX DEPARTMENT            101 SOUTH GREEN STREET WADESBORO NC 28170
ANSON TOWN                             ANSON TOWN - TAX COLLECT P.O. BOX 297 ANSON ME 04911
ANSON TOWN                             ANSON TWN TREASURER 19853 125TH AVENUE JIM FALLS WI 54748
ANSONIA CITY                           ANSONIA CITY - TAX COLLE 253 MAIN ST-RM 10 ANSONIA CT 06401
ANSONIA TAX COLLECTOR                  253 MAIN ST. ANSONIA CT 06401
ANSWER CONSTRUCTION CORPORATION        MONICA CARCAMO 131 MERRILL STREET BRENTWOOD NY 11717
ANTABLIAN, VICTOR                      ADDRESS ON FILE
ANTELOPE COUNTY                        ANTELOPE COUNTY - TREASU PO BOX 227 NELIGH NE 68756
ANTELOPE HILLS HOA INC.                C/O AM-ADVANCE MANAGEMENT, LLC P. O. BOX 370750 DENVER CO 80237
ANTELOPE HOMEOWNERS' ASSOCIATION, ET   J. WILLIAM EBERT LIPSON NEILSON COLE SELTZER & GARIN PC 9900 COVINGTON CROSS
AL.                                    DR.; SUITE 120 LAS VEGAS NV 89144
ANTHEM HIGHLANDS COMMUNITY ASSOC       PO BOX 54089 LOS ANGELES CA 90054
ANTHONY & LUCY SANTIAGO                ADDRESS ON FILE
ANTHONY & WENDY                        ADDRESS ON FILE
ANTHONY AND CLARA ROYAL                3804 ROBINSON RD ALEXANDER CITY AL 35010
ANTHONY BAKER & BURNS                  10103 N DIVISION ST SUITE 102 SPOKANE WA 99218
ANTHONY BELLOMO AGENCY                 166-06 24TH RD WHITESTONE NY 11357
ANTHONY CARGO                          ADDRESS ON FILE
ANTHONY DAVIDE                         PRO SE ANTHONY DAVIDE 9415 SUNSET DRIVE, #274 MIAMI FL 33173
ANTHONY DIPERSIO &                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 64 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                     Pg 90 of 1490
Claim Name                              Address Information
ANTHONY DUCOTE                          ADDRESS ON FILE
ANTHONY ELLIOTT &                       ADDRESS ON FILE
ANTHONY J ARISCO AGENCY                 ADDRESS ON FILE
ANTHONY J ARISCO JR AGY                 ADDRESS ON FILE
ANTHONY J SAUTER                        ADDRESS ON FILE
ANTHONY JOSEPH &                        ADDRESS ON FILE
ANTHONY L CAVALLUCCI                    ADDRESS ON FILE
ANTHONY L HIGGINS                       ADDRESS ON FILE
ANTHONY LANDSCAPING & TREE SERVICE      KEVIN ANTHONY 45 SOUTH SYCAMORE CLIFTON HEIGHT PA 19018
ANTHONY LODDO GENERAL CONTRACTOR INC.   ANTHONY LODDO 21 WALDO AVE. WHITE PLAINS NY 10606
ANTHONY MACIAS                          ADDRESS ON FILE
ANTHONY PADOVANO                        ADDRESS ON FILE
ANTHONY PEARSON ROOFING                 73 COURTNEY RD PETAL MS 39465
ANTHONY R MCLAUGHLIN                    ADDRESS ON FILE
ANTHONY S CUPO AGENCY                   50 MT PROSPECT AVE CLIFTON NJ 07013
ANTHONY S LUBOFF                        ADDRESS ON FILE
ANTHONY SAMANIEGO                       ADDRESS ON FILE
ANTHONY SMITH & SHELLY                  ADDRESS ON FILE
ANTHONY TARARO DBA CLIMATE KING         ADDRESS ON FILE
ANTHONY TOWNSHIP                        CORINNE PAULHAMUS - COLL 190 PAULHAMUS RD LINDEN PA 17744
ANTHONY TOWNSHIP                        ANTHONY TWP - TAX COLLEC 4085 MUNCY EXCHANGE ROAD MUNCY PA 17756
ANTHONY WAYNE HAMM                      685 COUNTY RD 1208 VINEMONT AL 35179
ANTHONY WRIGHT &                        ISIS WRIGHT 494 CARIBBEAN DR KEY LARGO FL 33037
ANTHONY'S PAINTING & PAPER HANGING      ANTHONY MASTRANDO 2234 ROSEWOOD STREET PHILADELPHIA PA 19145
CORP.
ANTHONY, BREION                         ADDRESS ON FILE
ANTHONY, JASMINE                        ADDRESS ON FILE
ANTHONYS CONSTRUCTION                   PATRICK C. ANTHONY 55 MEBANE CEMETARY RD HUNTINGDON TN 38344
ANTHONYS HANDYMAN                       FOR ACCT OF J WHITSON 1 STONEHAM RD EWING TOWNSHIP NJ 08638
ANTHONYS HVAC CONTRACTOR                JOHN E ANTHONY 2025 DIANE LANE ALABASTER AL 35007
ANTIDOTE CONSTRUCTION LLC               2528 MELISSA LN. CARROLLTON TX 75006
ANTIETAM S.D./LOWER ALSA                ANTIETAM SD - TAX COLLEC 100 ANTIETAM RD READING PA 19606
ANTIETAM S.D./MT PENN BO                ANTIETAM SD - TAX COLLEC 100 ANTIETAM ROAD READING PA 19606
ANTIGO CITY                             ANTIGO CITY TREASURER 700 EDISON ST ANTIGO WI 54409
ANTIGO TOWN                             ANTIGO TWN TREASURER W9504 NORTH AV. ANTIGO WI 54409
ANTILLES INS CO                         EDIFICIO 8A PH 500 CALLE TANCA SAN JUAN PR 00901
ANTILLES INSURANCE CO                   P O BOX 9023752 OLD SAN JUAN PR 00902
ANTIOCH TOWNSHIP                        ANTIOCH TOWNSHIP - TREAS P.O. BOX 690 MESICK MI 49668
ANTIS TOWNSHIP                          SUSAN KENSINGER - COLLEC 909 N 2ND ST BELLWOOD PA 16617
ANTOINE BROWN                           ADDRESS ON FILE
ANTOLINO, ANDREA                        ADDRESS ON FILE
ANTONIA JO ASTERINO-STARCHER, ET AL.    BRUNNER QUINN RICK BRUNNER, ESQ 35 NORTH FOURTH STREET, SUITE 200 COLUMBUS OH
                                        43215
ANTONIO CABRAL &                        ADDRESS ON FILE
ANTONIO CASTRO                          ADDRESS ON FILE
ANTONIO DUARATE III PA                  ADDRESS ON FILE
ANTONIO HOME REPAIR LLC                 135 COTTAGE AVE BRIDGETON NJ 08302
ANTONIO M GREENE                        ADDRESS ON FILE
ANTONIO MORALES AGENCY                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 65 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                    Pg 91 of 1490
Claim Name                             Address Information
ANTONIO OCASIO, ET AL.                 PETROFF AMSHEN LLP DAVID R. SMITH, ESQ. 1795 CONEY ISLAND AVENUE, 3RD FLOOR
                                       BROOKLYN NY 11230
ANTONIO QUESADA                        ADDRESS ON FILE
ANTONIO ROMAN JR                       ADDRESS ON FILE
ANTONIO, JESSICA                       ADDRESS ON FILE
ANTONIOS HOME IMPROVEMENTS             JUAN JUAREZ JUAN JUAREZ 623 DUNBAR COURT BESSEMER AL 35020
ANTONSON, TAMMY                        ADDRESS ON FILE
ANTRIM COUNTY TREASURER                P.O. BOX 544 BELLAIRE MI 49615
ANTRIM TOWN                            ANTRIM TOWN - TAX COLLEC 66 MAIN STREET ANTRIM NH 03440
ANTRIM TOWNSHIP                        ANTRIM TWP - TAX COLLECT 39 CHAMBERS LANE GREENCASTLE PA 17225
ANTRIM TOWNSHIP                        ANTRIM TOWNSHIP - TREASU 12014 BANCROFT RD. MORRICE MI 48857
ANTWAN, HENRY                          ANTWAN HENRY, PRO SE 11939 CANYON VALLEY DRIVE TOMBALL TX 77377
ANTWERP TOWNSHIP                       ANTWERP TOWNSHIP - TREAS 24821 FRONT AVE. MATTAWAN MI 49071
ANUAR CASTELLANOS                      LAW OFF. OF DAVID MCQUADE LEIBOWITZ PC DAVID MCQUADE LEIBOWITZ ONE RIVERWALK
                                       PL 700 NORTH ST. MARY'S STREET, STE 1750 SAN ANTONIO TX 78205
ANVIL CONSTRUCTION                     4133 EDGEWOOD RD NE CIRCLE PINES MN 55014
ANYANWU, GLORIA                        ADDRESS ON FILE
ANYI PUBLIC ADJ CONSULT                CORP 8350 NW 167 TERRACE MIAMI LAKES FL 33016
ANYTHING FOR HOMES, INC.               PO BOX 2691 LOVES PARK IL 61132
ANYTHING GUYS                          1209 NORTH 41 1/2 ROAD MANTON MI 49663
ANYTIME APPRAISAL                      8757 AUBURN FOLSOM RD 2767 GRANITE BAY CA 95746
ANYTOWN TREE TC LLC &                  DERRICK & ALLYSON LAWARY 501 GOODLETTE RD N D100 NAPLES FL 34102
AOAO HOOMAKA VILLAGE AT WAIKELE        1165 BETHEL ST 100 HONOLULU HI 96813
AOAO MAKAHA VALLEY PLANTATION          680 LWILEI ROAD SUITE 777 HONOLULU HI 96817
AOAO OF KEONI ANA                      711 KAPIOLANI BLVD HONOLULU HI 96813
AOC CONSTRUCTION INC                   16838 UPPER 19TH ST S LAKE ST CROIX BEACH MN 55043
AOI FLOORS &                           MARK & MELISSA JAMES 4861 BUSINESS CENTER WAY WEST CHESTER OH 45246
AON RISK SERVICES INC OF FLORIDA       75 REMITTANCE DR STE 1943 CHICAGO IL 60675-1943
AOU CONTRACTING LLC                    10111 BAYOU TRAIL CT HOUSTON TX 77064
AP CONSTRUCTION, LLC                   ANTHONY PAVESE 8015 INTERNATIONAL DRIVE, STE 153 ORLANDO FL 32819
AP REMODELERS INC                      805 GREEN LAWN AVE ISLIP TERRACE NY 11752
APACHE COUNTY                          APACHE COUNTY - TREASURE PO BOX 699 ST. JOHNS AZ 85936
APACHE COUNTY TREASURER                75 WEST CLEVELAND P O BOX 699 ST JOHNS AZ 85936
APALACHEE CONSTRUCTION                 5108 WOFFORD MILL ROAD FLOWERY BRANCH GA 30542
APARICIO WALKER &SEELING               4501 W NAPOLEON AVE METAIRE LA 70001
APARICIO, MARIA                        ADDRESS ON FILE
APC CONSTRUCTION CO INC                51129 E ROYAL OAKS DR PERRY FL 32348
APEKSHABEN PANDYA                      & DIVYESH PANDYA 1212 SALFORD DR SCHAUMBURG IL 60193
APELLES, LLC                           ERNST PAPE 1738 NW 110TH ST MIAMI FL 33167
APELLIE LEGAL SERVICES                 56 E PINE ST STE 301 ORLANDO FL 32801
APELT, JOMARIE                         ADDRESS ON FILE
APEX BROKERAGE CO INS IN               1765 BATH AVE BROOKLYN NY 11214
APEX CONSTRUCTION GROUP                4650 S AKRON STREET GREENWOOD VILLAGE CO 80111
APEX CONSTRUCTION INC                  2987 JONQUIL TR N LAKE ELMO MN 55042
APEX CONSTRUCTION INC.                 DAVID WILLIAMS 5928 PLATT SPRINGS RD. LEXINGTON SC 29073
APEX CONSTRUCTION SC LLC               PO BOX 25939 GREENVILLE SC 29616
APEX FUND SERVICES CUST FOR            CERES TAX RECEIVABLES, LLC 1715 HIGHWAY 35 SUITE 101 MIDDLETOWN NJ 07748
APEX INS AGENCY                        1911 S FEDERAL HWY 950 DELRAY BEACH FL 33483
APEX RESTORATION DKI                   RESTORE WITH APEX INC PO BOX 508 TULLAHOMA TN 37388



Epiq Corporate Restructuring, LLC                                                                    Page 66 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                   Pg 92 of 1490
Claim Name                            Address Information
APEX RFG CONSULTANTS LLC              7338 S ALTON WAY 16F CENTENNIAL CO 80112
APEX ROOFING & RESTORATION LLC        933 YEAGER PARKWAY PELHAM AL 35124
APEX ROOFING CONSULTANTS, LLC         7322 S. ALTON WAY, SUITE 13K CENTENNIAL CO 80112
APEX ROOFING LLC                      2805 COUNTRYWOOD CIR BIRMINGHAM AL 35243
APEX TITLE AND ESCROW CORPORATION     3615 CHAIN BRIDGE ROAD, STE E FAIRFAX VA 22030
APEXTERIORS                           376 PRAIRIE HILL RD F SOUTH BELOIT IL 61080
API CONSTRUCTION &                    RESTORATION INC PO BOX 2309 GRANITE BAY CA 95746
API REAL ESTATE                       3019 W ALBERTA RD EDINBURG TX 78539
APIA                                  PO BOX 596 CASTROVILLE TX 78009
APICES APPRAISAL GROUP                LLC PO BOX 60134 CORPUS CHRISTI TX 78466
APIGEE CORPORATION                    1600 AMPHITHEATRE PARKWAY MOUNTAIN VIEW CA 94043
APIGEE CORPORATION                    ATTN: GENERAL COUNSEL 10 S. ALMADEN BOULEVARD 16TH FLOOR SAN JOSE CA 95113
APK RESTORATION LLC                   11806 PORTER DR CHAMPLIN MN 55316
APLIN, NANCY                          ADDRESS ON FILE
APLUS APPRAISAL SERVICE               6596 CHRISTIAN LIGHT RD FUQUAY-VARINA NC 27526
APLUS ROOFING CO                      PO BOX 397 ERIE CO 80516
APM HOME &                            PAULO & MARIA MOULES 2880 CLEVELAND AVE 8 SANTA ROSA CA 95403
APODACA, FRANCISCO                    ADDRESS ON FILE
APOLACON TOWNSHIP                     APOLACON TWP - TAX COLLE 2100 CORK HILL RD BRACKNEY PA 18812
APOLLO BORO                           KENNETH ANDRING - TAX CO 110 NORTH PLAZA APOLLO PA 15613
APOLLO INS BROKERAGE                  PO BOX 140245 BROOKLYN NY 11214
APOLLO RIDGE S.D./APOLLO              KENNETH ANDRING - TAX CO 110 NORTH PLAZA APOLLO PA 15613
APOLLO RIDGE S.D./KISKIM              APOLLO RIDGE SD - COLLEC 600 FIRST ST. APOLLO PA 15613
APOLLO RIDGE S.D./NORTH               APOLLO RIDGE SD - COLLEC PO BOX 238 NORTH APOLLO PA 15673
APOLLO RIDGE SD                       BLACKLICK 9782 RT 286 HWY W HOMER CITY PA 15748
APOLLO RIDGE SD YOUNG TW              TAX COLLECTOR 799 DIXON ROAD CLARKSBURG PA 15725
APPALACHIAN POWER                     PO BOX 24404 CANTON OH 44701-4404
APPALACHIAN UNDERWRITERS              PO BOX 800 OAK RIDGE TN 37831
APPALACHIAN UNDERWRITERS, INC.        4820 BUSINESS CENTER DR. 200 FAIRFIELD CA 94534
APPALACHIAN UNDRWRTS                  800 OAK RIDGE A1000 OAK RIDGE TN 37830
APPANOOSE COUNTY                      APPANOOSE COUNTY - TREAS 201 N 12TH STREET CENTERVILLE IA 52544
APPEON INC                            425 1ST STREET UNIT 1507 SAN FRANCISCO CA 94105
APPEON LIMITED                        ATTN: GENERAL COUNSEL 1/F SHELL INDUSTRIAL BUILDING 12 LEE CHUNG STREET CHAI
                                      WAN HONG KONG
APPIAH & EMERY                        DEVELOPMENTS LLC 8929 CARRIAGEWOOD EST DR BATON ROUGE LA 70817
APPLAUDABLE ROOFING &                 BRADLEY & KIM SCHONERT 1619 WELD RD ELGIN IL 60123
APPLE MOUNTAIN LAKE POA               PO BOX 2580 WINCHESTER VA 22604
APPLE RIVER TOWN                      APPLE RIVER TWN TREASURE 789 168TH AVE BALSAM LAKE WI 54810
APPLE ROOFING LLC                     4833 N. 32ND STREET LINCOLN NE 68504
APPLE ROOFING LLC                     4833 N. 32ND STREET LINCOLN NE 68522
APPLE ROOFING LLC &                   BIPIN & TERRI BORA 4833 N 32 ST LINCOLN NE 68504
APPLE VALLEY RIDGE ESTATES HOA        23726 BIRTCHER DR LAKE FOREST CA 92630
APPLEBROOK REALTY                     10039 S WESTERN AVE CHICAGO IL 60643
APPLEBROOK REALTY, INC.               ATTN: GARY WEGLARZ 10039 S. WESTERN AVE. CHICAGO IL 60643
APPLEBY SYSTEMS,INC                   1520 TROLLEY RD. YORK PA 17408
APPLEGATE COA COUNCIL OF UNIT         OWNERS INC 2180 W SR 434 STE 5000 LONGWOOD FL 32779
APPLEGATE INDIAN SPRINGS HOA, INC.    902 CLINT MOORE RD110 BOCA RATON FL 33487
APPLEGATE VILLAGE                     APPLEGATE VILLAGE - TREA 4315 APPLEGATE RD APPLEGATE MI 48401
APPLEGATE, ANNA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 67 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                    Pg 93 of 1490
Claim Name                             Address Information
APPLEKAMP LAND SURVEYING               1312 EAST MARGARET STREET IRON MOUNTAIN MI 49801
APPLETON CITY                          APPLETON CITY TREASURER 100 N APPLETON ST APPLETON WI 54911
APPLETON CITY                          APPLETON CITY TREASURER PO BOX 2519 APPLETON WI 54912
APPLETON PROPERTIES INC                7100 SW HAMPTON STE 103 TIGARD OR 97223
APPLETON TOWN                          APPLETON TOWN - TAX COLL 2915 SENNENBEC ROAD APPLETON ME 04862
APPLETON, CRISTIE                      ADDRESS ON FILE
APPLEWOOD VILLAGE I                    C/O J AND L PROPERTY MANAGEMENT INC 10191 WEST SAMPLE ROAD SUITE 203 CORAL
                                       SPRINGS FL 33065
APPLEWOOD VILLAGE I CONDO              2710 CARAMBOLA CIR 1794 COCONUT CREEK FL 33066
APPLING COUNTY                         APPLING CO-TAX COMMISSIO 69 TIPPINS ST. SUITE 102 BAXLEY GA 31513
APPLING COUNTY CLERK OF COURT          PO BOX 269 BAXLEY GA 31515
APPOMATTOX COUNTY                      APPOMATTOX COUNTY - TREA 329-A COURT STREET APPOMATTOX VA 24522
APPOMATTOX COUNTY TREASURER            PO BOX 689 APPOMATTOX VA 24522-0689
APPOMATTOX TOWN                        APPOMATTOX TOWN - TREASU 210 LINDEN STREET APPOMATTOX VA 24522
APPRAISAL & REALTY INC                 13734 SW 20 ST FORT LAUDERDALE FL 33325
APPRAISAL AGENCY INC                   PO BOX 650 NIXA MO 65714
APPRAISAL ASSOC OF                     METROLINA INC PO BOX 1313 CONCORD NC 28026
APPRAISAL ASSOC OF METROLINA INC       128 CHURCH ST NE CONCORD NC 28025
APPRAISAL ASSOCIATES COMPANY           3969 PARK TOWNE COURT NE CEDAR RAPIDS IA 52402
APPRAISAL ASSOCIATES INC               4025 WEST MAIN ST SUITE 101 KALAMAZOO MI 49006
APPRAISAL ASSOCIATES INC               SUITE 101 4025 WEST MAIN STREET KALAMAZOO MI 49006
APPRAISAL ASSOCIATES LLC               PO BOX 62 MCCORDSVILLE IN 46055
APPRAISAL ASSOCIATES OF GEORGIA INC    3250 RONDELAY DR LITHONIA GA 30038-2646
APPRAISAL ASSOCIATES OF NEW ENGLAND    94R PENNSYLVANIA AVE NIANTIC CT 06357
APPRAISAL CO OF SOUTHERN OREGON PC     PO BOX 2005 GRANTS PASS OR 97528
APPRAISAL CONNECTION                   PO BOX 67 MOUNT OLIVE NC 28365
APPRAISAL CONNECTION LLC               6373 HOLLYHOCK TRL BRIGHTON MI 48116
APPRAISAL EXCHANGE                     59 BOXWOOD CT EDWARDSVILLE IL 62025
APPRAISAL EXPRESS                      724 WEST STREET STOCKTON MO 65785
APPRAISAL FIRM                         PO BOX 301159 ESCONDIDO CA 92030
APPRAISAL GIRLS INC                    2164 EAGLE WATCH DR HENDERSON NV 89012
APPRAISAL GROUP INC                    692 N HIGH ST STE 206 COLUMBUS OH 43215
APPRAISAL GROUP OF COLORADO            INC 4345 BEVERLY ST STE C COLORADO SPRINGS CO 80918
APPRAISAL INC                          3487 S EVANS ST STE C GREENVILLE NC 27834
APPRAISAL NETWORK INC                  4820 20TH AVE S SALEM OR 97302
APPRAISAL NETWORK SOLUTION             26329 CHIVE ST MURRIETA CA 92562
APPRAISAL OF REAL ESTATE               123 BOSCO DR JACKSONVILLE NC 28540
APPRAISAL OFFICE                       PO BOX 464 MINDEN NV 89423
APPRAISAL OFFICE INC                   2000 COUNTRY CLUB RD SENATOBIA MS 38668
APPRAISAL OKC                          PO BOX 7752 MOORE OK 73153
APPRAISAL ONE INC                      PO BOX 9385 COLUMBUS OH 43209-0385
APPRAISAL PLACE INC                    1892 GREENTREE RD STE 203 CHERRY HILL NJ 08003
APPRAISAL PROFESSIONALS                OF SC 1221 HOLLAND RD SUMMERTON SC 29148
APPRAISAL PROFESSIONALS                13665 SW TRACY PLACE TIGARD OR 97223
APPRAISAL PROFESSIONALS, LLC           P.O. BOX 6342 SPARTANBURG SC 29304
APPRAISAL RESEARCH & DEVELOPMENT       INC PO BOX 81195 LAS VEGAS NV 89180
APPRAISAL RESOURCE GROUP               PO BOX 917 SAINT PAULS NC 28384
APPRAISAL SERVICE                      28190 E CO 14TH ST WELLTON AZ 85356
APPRAISAL SERVICE COMPANY              233-H WESTERN BOULEVARD JACKSONVILLE FL 28546



Epiq Corporate Restructuring, LLC                                                                    Page 68 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                    Pg 94 of 1490
Claim Name                              Address Information
APPRAISAL SERVICE INC                  130 BENEDICT AVE NORWALK OH 44857
APPRAISAL SERVICES                     6308 HILLVIEW WAY MISSOULA MT 59803
APPRAISAL SERVICES                     PO BOX 293473 SACRAMENTO CA 95829
APPRAISAL SERVICES GROUP INC           73 FAIRWAY BLVD JACKSON TN 38305
APPRAISAL SERVICES INC                 500 S CYPRESS RD STE 6 POMPANO BEACH FL 33060
APPRAISAL SERVICES OF NORTH ALABAMA    3315 MEMORIAL PARKWAY SW HUNTSVILLE AL 35801
APPRAISAL SERVICES OF PAHRUMP INC      PO BOX 1820 PAHRUMP NV 89041
APPRAISAL SERVICES OF SC INC           PO BOX 1867 SUMMERVILLE SC 29484
APPRAISAL SHOPPE                       PO BOX 10753 GREENVILLE SC 29603-0753
APPRAISAL SHOPPE INC                   4476 LOOKOUT RD VIRGINIA BEACH VA 23455
APPRAISAL SOLUTIONS INC                36 MILL RD NW ALBUQUERQUE NM 87120
APPRAISAL SOURCE OF VIRGINIA INC       910 ESTATES RD SE ROANOKE VA 24014
APPRAISAL SPECIALISTS                  INC PO BOX 1247 GRANGER IN 46530
APPRAISAL STATION LLC                  520 S STATE ST STE 162 WESTERVILLE OH 43081
APPRAISAL TEAM INC                     1509 BOONES LICK RD SAINT CHARLES MD 63301
APPRAISAL VALUATION                    PO BOX 66 LYNNFIELD MA 01940
APPRAISAL VALUATIONS INC               PO BOX 66 LYNNFIELD MA 01940
APPRAISALFIRST                         1444 BISCAYNE BLVD SUITE 211 MIAMI FL 33132
APPRAISALS BUREAU                      852 CASA DE ORO PLACE ESCONDIDO CA 92025
APPRAISALS BY LAW                      PO BOX 18193 TUCSON AZ 85731
APPRAISALS INCORPORATED                2527 DESERT HILLS DR ALAMOGORDO NM 88310-7733
APPRAISALS LIGHTNING                   FAST CO 7249 SURFWOOD DR STE 102 FENTON MI 48430
APPRAISALS LIGHTNING FAST              7249 SURFWOOD DRIVE STE 102 FENTON MI 48430
APPRAISE ALL RESIDENTIAL               PO BOX 22160 PHOENIX AZ 85028
APPRAISE RICHMOND                      PO BOX 3725 RICHMOND VA 23235
APPRAISE SW FLORIDA LLC                9291 SPRING RUN BLVD 2708 BONITA SPRINGS FL 34135
APPRAISELV                             228 PIONEERS PEAK AVENUE HENDERSON NV 89002
APPRAISER PLUS LLC                     1720 WYNKOOP ST STE 401 DENVER CO 80202
APPRAISERLOFT                          16745 WEST BERNARDO DRIVE SUITE 450 SAN DIEGO CA 92127
APPRAZECOM                             1926 E 13TH STREET TUCSON AZ 85719
APPROVED CONTRACTORS INC               819 KINGS LANE BENSALEM PA 19020
APPROVED ROOFING AND CONSTRUCTION, INC. 763 HORIZON VIEW DRIVE LAS CRUCES NM 88011
APRIL LAVAN &                          ADDRESS ON FILE
APRIL SHAW &                           ADDRESS ON FILE
APRIL SOUND PROPERTY OWNERS ASSOC. INC. 100 APRIL PARK DRIVE MONTGOMERY TX 77356
APS-COLUMBUS LLC                       3536 ST MARYS RD OFFICE COLUMBUS GA 31906
APTER, JOHNA                           ADDRESS ON FILE
AQ CONTRACTING LLC                     CLAUDIA ARISTIZABAL 992 FIRST COLONIAL RD VIRGINIA BEACH VA 23454
AQDIM, RACHID                          ADDRESS ON FILE
AQUA FINANCE INC                       1 CORPORATE DR STE 300 WAUSAU WI 54401
AQUA RESTORATION &                     CONNIE STOGDEN 10217 ROSEDALE HWY BAKERSFIELD CA 93312
AQUA SHIELD ROOFING &                  CONSTRUCTION LLC 616 S MAIN ST HUGOTON KS 67951
AQUA SHIELD ROOFING &                  JIMMY WEAVER 616 S MAIN HUGOTON KS 67951
AQUA SYSTEMS                           GULF COAST WATER SERVICES LLC 14611 BEN C. PRATT SIX MILE CYPRESS PKWY FORT
                                       MYERS FL 33912
AQUA TECH INC                          3000 COTTONTOP CONWAY AR 72034
AQUAGARD FOUNDATION SOLUTIONS          875 PICKENS INDUSTRIAL DRIVE MARIETTA GA 30062
AQUAMAN POOL SERVICE                   4755 TARPON BAY RD MYRTLE BEACH SC 29579
AQUAMATIC COMPLETE                     RESTORATION SERVICES 6565 SO COOK WAY CENTENNIAL CO 80121



Epiq Corporate Restructuring, LLC                                                                  Page 69 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                     Pg 95 of 1490
Claim Name                              Address Information
AQUARION WATER COMPANY                  PO BOX 10010 LEWISTON ME 04243-9427
AQUARION WATER COMPANY                  PO BOX 10010 LEWISTON ME 04343
AQUASTAT LLC                            301 LAKESIDE DR LAFAYETTE LA 70508
AQUATEK SYSTEMS &                       TROY & MELISSA MCDORMAN 2860 LOMBARDY LN DALLAS TX 75220
AQUESTA INS SERVICES                    901 MILITARY CUT OFF RD WILMINGTON NC 28405
AQUINNAH TOWN                           AQUINNAH TOWN - TAX COLL 65 STATE ROAD AQUINNAH MA 02535
AQUINO, CHARLES                         ADDRESS ON FILE
AQUINO, LAWRENCE                        ADDRESS ON FILE
AR AMERICAN ROOFING INC                 21521 SW 99 CT MIAMI FL 33189
AR APPRAISAL SERVICES INC               4003 PLATT ST NORTH PORT FL 34286
AR COMMISSIONER                         500 WOODLANE ST STE 109 LITTLE ROCK AR 72201
AR COMMISSIONER OF STATE LANDS          500 WOODLANE ST STE 109 LITTLE ROCK AR 72201
AR DEPT OF FINANCE & ADMINISTRATION     1816 W 7TH ST RM 2340 LITTLE ROCK AR 72203
AR REMODELING LLC                       920 SHADY BROOK LN CEDAR HILL TX 75104
AR ROOFING & GENERAL CONSTRUCTION       ALEJANDRA RENTNA 700 DENNIS DRIVE DEL RIO TX 78840
AR RURAL RISK UND ASSOC                 824 FRONT ST CONWAY AR 72033
AR RURAL RISK UND ASSOC                 C/O AMERICAN MGMT CORP 824 FRONT ST CONWAY AR 72033
ARABIAN, RICHARD                        ADDRESS ON FILE
ARACELLI SHABBOT &                      AMI SHABBOT 2099 CREENVIEW COVE DR WELLINGTON FL 33414
ARACELYS TORRES &                       MITCHEL FERNANDEZ 13350 SW 79TH ST MIAMI FL 33183
ARAGON CITY                             ARAGON CITY-TAX COLLECTO 2814 ROME HWY ARAGON GA 30104
ARAGUZ, ANGELICA                        ADDRESS ON FILE
ARAIZA, JULIETTE                        ADDRESS ON FILE
ARAMARK REFRESHMENT SERVICES            6667 OLD SHAKOPEE RD 103 BLOOMINGTON MN 55438-2622
ARAMARK REFRESHMENT SERVICES            1515 E HADLEY ST STE 100 PHOENIX AZ 85034
ARAMARK REFRESHMENT SERVICES, LLC       ATTN: GENERAL COUNSEL 1101 MARKET STREET PHILADELPHIA PA 19107
ARANDJELOVIC, IVANA                     ADDRESS ON FILE
ARANSAS COUNTY                          319 N CHURCH ST ROCKPORT TX 78382
ARANSAS COUNTY                          ARANSAS COUNTY - TAX COL 319 N CHURCH ST ROCKPORT TX 78382
ARAPAHOE COUNTY                         ARAPAHOE COUNTY-TREASURE P.O. BOX 571 LITTLETON CO 80160
ARBELA TOWNSHIP                         TAX COLLECTOR 8935 BIRCH RUN RD MILLINGTON MI 48746
ARBELLA MUTUAL INS                      1100 CROWN COLONY DR QUINCY MA 02269
ARBELLA MUTUAL INSURANCE                P O BOX 55392 BOSTON MA 02205
ARBITMAN, IGOR                          ADDRESS ON FILE
ARBOR TECH TREE CARE                    CHARLES PETROSKI 12 STINGER STREET HONESDALE PA 18431
ARBOR TRACE CONDOMINIUM ASSOCIATION     1000 ARBOR LAKE DRIVE NAPLES FL 34110
INC.
ARBOR VILLAGE MHC LLC                   7940 SOUTH CIRCLE DRIVE PARMA MI 49269
ARBOR VITAE TOWN                        ARBOR VITAE TWN TREASURE 10675 BIG ARBOR VITAE DR ARBOR VITAE WI 54568
ARBOR WEST HOA                          9420 ANNAPOLIS RD 105 LANHAM MD 20706
ARBORETUM CONDO TRUST                   5 SUMMIT ST PEABODY MA 01960
ARBORS MANAGEMENT INC                   1670 GOLDEN MILE HIGHWAY MONROEVILLE PA 15146
ARBORWOOD HOMEOWNERS ASSOCIATION        21802 HIGH PINE TRAIL BOCA RATON FL 33428
ARBOURS II - PALM BEACHES CONDO ASSOC   6620 LAKE WORTH ROAD, SUITE F LAKE WORTH FL 33467
ARC CONSTRUCTION                        1535 KATHERINE ST NW CULLMAN AL 35055
ARC CONSTRUCTION                        2319 GRISSOM DR SAINT LOUIS MO 63146
ARC CONSTRUCTION                        ARC CUSTOM HOMES LLC ARC CUSTOM HOMES LLC 2319 GRISSOM DR ST LOUIS MO 63146
ARC CONSTRUCTION                        2308 PRIMROSE DRIVE PASADENA TX 77502
ARC CONTRACTING INC                     2300 HOLLY ROAD NEENAH WI 54956



Epiq Corporate Restructuring, LLC                                                                    Page 70 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                    Pg 96 of 1490
Claim Name                             Address Information
ARC MANAGEMENT, INC.                   878 S LIPAN STREET UNIT B DENVER CO 80223
ARC REALTY 1 IN SALES                  ATTN: MARGARET GALATRO 70 GILBERT STREET MONROE NY 10950
ARC REALTY CO INC                      PO BOX 921 ELLWOOD CITY PA 16117
ARC REALTY GROUP, INC.                 70 GILBERT STREET MONROE NY 10950
ARCADA TOWNSHIP                        ARCADA TOWNSHIP - TREASU PO BOX 188 ALMA MI 48801
ARCADE TOWN                            ARCADE TOWN - TAX COLLEC 15 LIBERTY STREET ARCADE NY 14009
ARCADE VILLAGE                         ARCADE VILLAGE - CLERK 17 CHURCH STREET ARCADE NY 14009
ARCADIA                                ARCADIA CITY - COLLECTOR 150 W. ORCHARD ARCADIA MO 63621
ARCADIA CITY                           ARCADIA CITY TREASURER 203 WEST MAIN STREET ARCADIA WI 54612
ARCADIA ELECTRICAL                     1005 WYCKOFF AVE RIDGEWOOD NY 11385
ARCADIA TOWN                           ARCADIA TOWN - TAX COLLE 100 E MILLER ST NEWARK NY 14513
ARCADIA TOWN                           ARCADIA TWN TREASURER W26051 STATE RD 95 ARCADIA WI 54612
ARCADIA TOWN                           ARCADIA TOWN - TAX COLLE P O BOX 767 ARCADIA LA 71001
ARCADIA TOWNSHIP                       ARCADIA TOWNSHIP - TREAS 4900 SPENCER STREET LUM MI 48412
ARCADIA TOWNSHIP                       ARCADIA TOWNSHIP - TREAS 15252 IVERSON RD ARCADIA MI 49613
ARCADIAN RISK MGRS                     628 CHESTNUT RD MYRTLE BEACH SC 29572
ARCANA INS SERVICES                    5310 HARVEST HILL RD200 DALLAS TX 75230
ARCH CAPE SANITARY DISTRICT            STEVE HILL 32065 E. SHINGLE MILL LANE ARCH CAPE OR 97102
ARCH EXTERIORS LLC                     10075 TYLER PL 7 IJAMSVILLE MD 21754
ARCH INSURANCE                         3100 BROADWAY KANSAS CITY KS 66111
ARCH MORTGAGE INS CO                   POLICY SERVICING 3303 OAK ROAD WALNUT CREEK CA 94597
ARCH MORTGAGE INSURANCE COMPANY        ATTN: GENERAL COUNSEL 3003 OAK ROAD WALNUT CREEK CA 94597
ARCHBALD BORO                          ARCHBALD BORO - TAX COLL 400 CHURCH ST ARCHBALD PA 18403
ARCHER CONTRACTING                     857 DUELL ROAD TRAVERSE CITY MI 49686
ARCHER COUNTY                          ARCHER COUNTY - TAX COLL P O BOX 700 ARCHER CITY TX 76351
ARCHER RESTORATION SERVS               102 4200 INDUST CENTER LN ACWORTH GA 30101
ARCHIBALD & HALMON, P.C ATTORNEYS AT   CLARENCE HALMON FALLS BUILDING SUITE 790 22 NORTH FRONT STREET MEMPHIS TN
LAW                                    38103
ARCHIE LEE TATMON                      ARCHIE TATMON 18202 STILL WATER PLACE DR. HUMBLE TX 77346
ARCHILA, GLORIA                        ADDRESS ON FILE
ARCHITECTS ROOFING LLC                 17304 PRESTON ROAD SUITE 800 DALLAS TX 75252
ARCHITECTURAL METAL INC                P O BOX 740 LOS ALAMOS NM 87544
ARCHITECTURAL ROOFING                  AND REMODELING 597 INDUSTRIAL DR STE210 CARMEL IN 46032
ARCHITEKTON GENERAL                    8175 JARGON ST OAK HILLS CA 92344
ARCHIVE CORPORATION                    6914 ASPHALT AVE TAMPA FL 33614
ARCHSTONE GEOLOGICAL SERVICES          16707 SPRING GLADE DR CYPRESS TX 77429
ARCHULETA COUNTY                       ARCHULETA COUNTY-TREASUR 449 SAN JUAN STREET PAGOSA SPRINGS CO 81147
ARCHULETA, BRITTANY                    ADDRESS ON FILE
ARCHWAY CONTRACTING INC                17749 JOHNSON ST NE HAM LAKE MN 55304
ARCIA LAW FIRM                         3350 SW 148TH AVE STE 405 MIRAMAR FL 33027
ARCIBAL, GERARDINA                     ADDRESS ON FILE
ARCILLA, GLENDA                        ADDRESS ON FILE
ARCO CONSTRUCTION                      6633 HILCROFT HOUSTON TX 77081
ARCUS RESTORATION                      1404 NW BROAD ST MURFREESBORO TN 37129
ARD, DANNIE                            ADDRESS ON FILE
ARD, DEJA                              ADDRESS ON FILE
ARDE AND ASSOCS                        750 E PASS RD GULFPORT MS 39507
ARDE INSURANCE GROUP INC               PO BOX 8575 GULFPORT MS 39506
ARDEN INS                              525 W LANTNA RD LANTANA FL 33462



Epiq Corporate Restructuring, LLC                                                                   Page 71 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                   Pg 97 of 1490
Claim Name                            Address Information
ARDEN MANOR                           4605 PRIOR AVE N ARDEN HILLS MN 55112
ARDEN MYERS                           885 RT 9 S LITTLE EGG HARBOR NJ 08087
ARDEN TRUSTEES                        ARDEN TRUSTEES 2119 THE HIGHWAY ARDEN DE 19810
ARDENCROFT ASSOCIATION                ARDENCROFT ASSOCIATION 255 PLYMOUTH RD WILMINGTON DE 19803
ARDENTOWN TRUSTEES                    ARDENTOWN TRUSTEES 2401 BRAE ROAD ARDENTOWN DE 19810
ARDILLA, DENIELLE                     ADDRESS ON FILE
ARDITE INS AGENCY                     202 S BLACK HORSE PIKE BLACKWOOD NJ 08012
ARDMORE CITY/GILES                    ARDMORE CITY-TAX COLLECT PO BOX 55 ARDMORE TN 38449
ARDMORE CITY/LINCOLN                  ARDMORE CITY-TAX COLLECT PO BOX 55 ARDMORE TN 38449
ARDMORE EXTERMINATING CORPORATION     1720 POTOMAC ROAD EDGEWATER MD 21037
ARDSLEY VILLAGE                       ARDSLEY VILLAGE - CLERK 507 ASHFORD AVE ARDSLEY NY 10502
ARE YOU COVERED INS INC               PO BOX 9799 MORENO VALLEY CA 92552
AREA APPRAISAL SERVICES               11124 NE HALSEY ST STE 690 PORTLAND OR 97220-2021
AREA WIDE REALTY                      ATTN: MICHAEL OLSZEWSKI 609 N. PINE STREET SUITE 201 BURLINGTON WI 53105
AREA WIDE REALTY                      2125 S LARAMIE AVE CICERO IL 60804
AREA WIDE REALTY                      ATTN: MICHAEL OLSZEWSKI 1545 S 61ST COURT CICERO IL 60804
AREA WIDE REALTY                      ATTN: MICHAEL OLSZEWSKI 2125 S. LARAMIE AVE. CICERO IL 60804
AREA WIDE REALTY CORP.                1545 S. 61ST COURT CICERO IL 60804
ARELLA, ASHIRA                        ADDRESS ON FILE
ARELLANO, ROBERT                      ADDRESS ON FILE
ARENA TOWN                            ARENA TWN TREASURER PO BOX 144 ARENA WI 53503
ARENA VILLAGE                         ARENA VLG TREASURER 345 WEST STREET ARENA WI 53503
ARENAC COUNTY TREASURER               120 N GROVE STANDISH MI 48658-0637
ARENAC TOWNSHIP                       2596 STATE RD PO BOX 217 OMER MI 48749
ARENAC TOWNSHIP                       ARENAC TOWNSHIP - TREASU PO BOX 217 OMER MI 48749
ARENAS INS                            434 TWEEDY BLVD SOUTH GATE CA 90280
ARENDTSVILLE BORO                     ARENDTSVILLE BORO - COLL 232 NORTH HIGH ST. BIGLERVILLE PA 17307
ARESCO OF TIDEWATER FOR               ACCOUNT OF F & E MACIAS 3452 CHANDLER CREEK ROAD VIRGINA BEACH VA 23453
AREVALO INSURANCE AGENCY              7838 HWY 90-A SUGAR LAND TX 77478
ARGENIA INC                           11524 FAIRVIEW LITTLE ROCK AR 72212
ARGENIA LLC                           P O BOX 17370 LITTLE ROCK AR 72222
ARGENT APPRAISALS                     SUITE B 3761 VAL BUREN BLVD RIVERSIDE CA 92503
ARGENTIERO-OROSZ, MEGAN               ADDRESS ON FILE
ARGENTINE TOWNSHIP                    ARGENTINE TOWNSHIP - TRE 9048 SILVER LAKE RD LINDEN MI 48451
ARGO ALLIANCE, LLC                    ATTN: GENERAL COUNSEL 4240 DUNCAN SUITE 200 ST. LOUIS MO 63110
ARGO INS GROUP                        222 SCHILLING CR 120 HUNT VALLEY MD 21031
ARGONAUT                              ARGO GROUP US MANAGEMENT LIABILITY - CLAIMS 101 HUDSON STREET, SUITE 1201
                                      JERSEY CITY NJ 07302
ARGONAUT                              NICHOLAS SHATRAW 101 HUDSON STREET, SUITE 1201 JERSEY CITY NJ 07302
ARGONAUT GREAT CENTRAL                P O BOX 807 PEORIA IL 61652
ARGUETA, MARIA                        ADDRESS ON FILE
ARGUS F&C INS                         P O BOX 601848 MIAMI FL 33160
ARGUS MANAGEMENT OF VENICE, INC.      181 CENTER ROAD VENICE FL 34285
ARGUS PROPERTY MANAGEMENT, INC.       2477 STICKNEY POINT RD, STE. 118A SARASOTA FL 34231
ARGYLE CEN SCH (COMBINED              ARGYLE CS - TAX COLLECTO PO BOX 148-C/O GLENS FAL ARGYLE NY 12809
ARGYLE TOWN                           ARGYLE TOWN-TAX COLLECTO 41 MAIN ST ARGYLE NY 12809
ARGYLE TOWN                           ARGYLE TWN TREASURER 14896 VALLEY ROAD ARGYLE WI 53504
ARGYLE VILLAGE                        ARGYLE VILLAGE - CLERK 93 MAIN ST- GLENNS FALLS ARGYLE NY 12809
ARI ARKANSAS RESTORATION INC          15 MAUMELLE CURVE COURT NORTH LITTLE ROCK AR 72113



Epiq Corporate Restructuring, LLC                                                                  Page 72 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                      Pg 98 of 1490
Claim Name                               Address Information
ARI EL, NAJID                            ADDRESS ON FILE
ARIAJES TILE INC                         JOSE FRANCISCO BOLIVAR SALAZAR 7241 NW 174 TERRACE APT R 102 HIALEAH FL 33015
ARIAS BOSINGER                           ARIAS BOSINGER, PLLC 1900 S. HARBOR CITY BLVD. MELBOURNE FL 32901
ARIAS BOSINGER PLLC                      140 N WESTMONTE DR STE 203 ALTAMONTE SPRINGS FL 32714
ARIAS, ALEJANDRA                         ADDRESS ON FILE
ARIEL DIAZ REFRIGERATION                 ARIEL DIAZ COLON P.O. BOX 1115 TRUJILLO ALTO PR 00977-1115
ARIEL FENCES CORP                        ARIEL CAMACHO 21856 SW 128 CT MIAMI FL 33170
ARIEL LOWE                               ADDRESS ON FILE
ARIEMMA, CARMELA                         ADDRESS ON FILE
ARIETTA TOWN                             ARIETTA TOWN - TAX COLLE PO BOX 133 PISECO NY 12139
ARIN                                     PO BOX 759477 BALTIMORE MD 21275-9477
ARISE CONSTRUCTION LLC                   & ETHIOPIA TEFERA 4045 FIVE FORKS TRICKUM LILBURN GA 30047
ARISMENDEZ, JANICE                       ADDRESS ON FILE
ARISTA CONST GROUP LLC                   47 BROADWAY FREEHOLD NJ 07728
ARISTA CONSTR & STWDE                    ADJ & I & L MAKSOM 10 EMERSON CT FREEHOLD NJ 07728
ARISTEO DAMASO GARCIA                    ERIC FIELD ERIC FIELD LAW FIRM 9908 E LOUISIANA, DR. SUITE 108 DENVER CO 80247
ARIZONA APPRAISAL CENTER                 PO BOX 30901 FLAGSTAFF AZ 86003
ARIZONA APPRAISAL TEAM                   LLC PO BOX 5927 SCOTTSDALE AZ 85261
ARIZONA DEPARTMENT OF REVENUE            1600 W MONROE ST DIVISION CODE 10 PHOENIX AZ 85007
ARIZONA DEPARTMENT OF REVENUE            1600 W MONROE ST PHOENIX AZ 85038
ARIZONA DEPARTMENT OF REVENUE            PO BOX 29079 PHOENIX AZ 85038
ARIZONA DEPT OF FINANCIAL                INSTITUTIONS ACCOUNTING DEPT 100 N 15TH AVE STE 261 PHOENIX AZ 85007
ARIZONA DEPT OF FINANCIAL INSTITUTI      2910 N 44TH ST SUITE 310 PHOENIX AZ 85018
ARIZONA DEPT OF FINANCIAL INSTITUTIONS   100 N 15TH AVENUE, SUITE 261 PHEONIX AZ 85007
ARIZONA DEPT OF FINANCIAL INSTITUTIONS   ATTN LATASHA ONTIVEROS NEW APPLICANTS CONTACT 100 N 15TH AVENUE, SUITE 261
                                         PHEONIX AZ 85007
ARIZONA DEPT OF FINANCIAL INSTITUTIONS   ATTN MICHELLE CASTANEDA CURRENT LICENSEES CONTACT 100 N 15TH AVENUE, SUITE 261
                                         PHEONIX AZ 85007
ARIZONA DEPT OF FINANCIAL INSTITUTIONS   RICHARD FERGUS, ADDITIONAL CONTACT 100 N 15TH AVENUE, SUITE 261 PHEONIX AZ
                                         85007
ARIZONA DEPT OF FINANCIAL INSTITUTIONS   SUSAN ZIMMERMAN, ADDITIONAL CONTACT 100 N 15TH AVENUE, SUITE 261 PHEONIX AZ
                                         85007
ARIZONA DESERT APPRAISAL                 P.O. BOX 6932 KINGMAN AZ 86402
ARIZONA EXPERT APPRAISERS                2033 W CITRUS WAY PHOENIX AZ 85015-1510
ARIZONA EXTERMINATING                    PO BOX 42923 PHOENIX AZ 85080
ARIZONA FIRE AND WATER RESTORATION, INC 4645 S. 36TH STREET PHOENIX AZ 84050
ARIZONA HOME FORECLOSURE PREVENTION      FUNDING CORP ACH 1110 W WASHINGTON STE 310 PHOENIX AZ 85007
ARIZONA HOME INS CO                      2172 DUPONT DR 220 IRVINE CA 92612
ARIZONA HOME INSURANCE                   P O BOX 61775 PHOENIX AZ 85029
ARIZONA HOME INSURANCE                   PO BOX 61775 PHOENIX AZ 85082
ARIZONA NATIVE BUILDERS, LLC             5235 S KYRENE RD 8 TEMPE AZ 85283
ARIZONA PREMIER INS                      1744 S VAL VISTA 206 MESA AZ 85204
ARIZONA REAL ESTATE AND APPRAISAL        13542 W MEDLOCK DR LITCHFIELD PARK AZ 85340
ARIZONA RESTORATION SPECIALISTS          DENNIS THURMOND JIMSON LLC 4521 EAST JENSEN STREET 110 MESA AR 85205
ARIZONA SUB METERING SOLUTIONS           11460 N CAVE CREEK ROAD SUITE 11 PHOENIX AZ 85020
ARIZONA TRADITIONS                       9000 E PIMA CENTER PKWY STE 300 SCOTTSDALE AZ 85258
ARK GUTTERS OF CENTRAL FL, INC           3692 COVINGTON LN LAKELAND FL 33810
ARK INS SOLUTIONS                        4404 S FLORIDA AVE 8 LAKELAND FL 33813
ARK REMODELING CONSULTAN                 850 LINCOLN AVE UNIT 7 BOHEMIA NY 11716
ARK RESTORATION                          580 WILBANKS DR BALL GROUND GA 30107


Epiq Corporate Restructuring, LLC                                                                      Page 73 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                      Pg 99 of 1490
Claim Name                               Address Information
ARK ROYAL INSURANCE                      11001 ROOSEVELT BLVD STE 1400 ST PETERSBURG FL 33716
ARK RUSAK INS AGENCY                     945 W HURON ST CHICAGO IL 60642
ARK SPECIALTY SERVICE CO                 255 OAK ST FRANKFORT IL 60442
ARK WRECKING COMPANY OF OKLAHOMA, INC.   1800 S. 49TH W. AVENUE TULSA OK 74107
ARKA DESIGN & CONSTR INC                 11102 E HARDY RD HOUSTON TX 77093
ARKANSAS                                 HERITAGE WEST BUILDING JAY DRAKE 201 EAST MARKHAM, SUITE 300 LITTLE ROCK AR
                                         72201
ARKANSAS COUNTY                          ARKANSAS COUNTY - COLLEC 101 COURT SQUARE DEWITT AR 72042
ARKANSAS FARM BUREAU                     PO BOX 3438 LITTLE ROCK AR 72203
ARKANSAS SECRETARY OF STATE              STATE CAPITOL 500 WOODLANE STREET, SUITE 256 LITTLE ROCK AR 72201
ARKANSAS SECRETARY OF STATE              BUS & COMM SERV DIV STATE CAPITOL LITTLE ROCK AR 72201-1094
ARKANSAS SECRETARY OF STATE FRANCHISE    STATE CAPITOL 500 WOODLANE STREET, SUITE 256 LITTLE ROCK AR 72201
ARKANSAS SECURITIES DEPARTMENT           201 E MARKHAM STE 300 LITTLE ROCK AR 72201
ARKANSAS STATE BOARD                     COLL AGENCIES, BOARD 523 S LOUISIANA ST, # 460 LITTLE ROCK AR 72201
ARKANSAS STATE BOARD OF COLL AGENCIES    523 SOUTH LOUISIANA STREET, SUITE 460 LITTLE ROCK AR 72201
ARKANSAS STATE BOARD OF COLLECTION       AGENCIES 523 S LOUISIANA SUITE 460 LITTLE ROCK AR 72201
ARKANSAS STATE BOARD OF COLLECTION AGCY 253 S LOUISIANA ST #460 LITTLE ROCK AR 72201
ARKO EXTERIORS INC                       1840 183RD AVE NE EAST BETHEL MN 55011
ARKPORT CEN SCH (COMBINE                 ARKPORT CS-TAX COLLECTER PO BOX 70 ARKPORT NY 14807
ARKWRIGHT TOWN                           ARKWRIGHT TOWN- TAX COLL 3381 TARBOX RD CASSADAGA NY 14718
ARL ROOFING & REST &                     MICHAEL & RAMONA LEWIS 4531 AYERS SUITE 209 CORPUS CHRISTI TX 78415
ARLAND TOWN                              ARLAND TWN TREASURER 905 7-1/2 AVENUE BARRON WI 54812
ARLENE JOHNSON                           ADDRESS ON FILE
ARLINGTON COUNTY                         ARLINGTON COUNTY - TREAS 2100 CLARENDON BLVDSTE ARLINGTON VA 22201
ARLINGTON CS (BEEKMAN T                  ARLINGTON CS - TAX COLLE 4 MAIN STREET/ BEEKMAN T POUGHQUAG NY 12570
ARLINGTON CS (EAST FISHK                 ARLINGTON CS - TAX COLLE 1609 MAIN STREET KEY BAN PLEASANT VALLEY NY 12569
ARLINGTON CS (LAGRANGE T                 ARLINGTON CS - TAX COLLE 120 STRINGHAM RD LAGRANGEVILLE NY 12540
ARLINGTON CS (PLEASANT V                 ARLINGTON CS - TAX COLLE 1609 MAIN ST KEY BANK LO PLEASANT VALLEY NY 12569
ARLINGTON CS (POUGHKEEP                  TOWN OF POUGHKEEPSIE 1 OVEROCKER ROAD POUGHKEEPSIE NY 12603
ARLINGTON CS (UNION VALE                 ARLINGTON CS - TAX COLLE 1609 MAIN STREET KEY BAN PLEASANT VALLEY NY 12569
ARLINGTON CS (WAPPINGER                  ARLINGTON CS - TAX COLLE 1609 MAIN STREET-KEY BAN PLEASANT VALLEY NY 12569
ARLINGTON INS AGENCY                     225 WEST EAGLE ARLINGTON NE 68002
ARLINGTON MUTUAL FIRE                    PO BOX 199 ARLINGTON WI 53911
ARLINGTON PARK ASSOCIATION               6301 N CHARLES ST SUITE 2 BALTIMORE MD 21212
ARLINGTON RIDGE                          CONSTRUCTION GROUP INC 4196 MERCHANT PLAZA WOODBRIDGE VA 22192
ARLINGTON ROE & CO                       8900 KEYSTONE XING 8TH INDIANAPOLIS IN 46240
ARLINGTON ROE & CO, INC                  PO BOX 80803 INDIANAPOLIS IN 46280
ARLINGTON TOWN                           ARLINGTON TOWN - TAX COL 730 MASSACHUSETTS AVENUE ARLINGTON MA 02476
ARLINGTON TOWN                           ARLINGTON TOWN - TAX COL P.O. BOX 55 ARLINGTON VT 05250
ARLINGTON TOWN                           SHELBY COUNTY-TRUSTEE 157 POPLAR AVE - SUITE 2 MEMPHIS TN 38103
ARLINGTON TOWN                           ARLINGTON TWN TREASURER N1882 PINE HOLLOW ROAD LODI WI 53555
ARLINGTON TOWNSHIP                       ARLINGTON TOWNSHIP - TRE 56024 COUNTY ROAD 376 BANGOR MI 49013
ARLINGTON VILLAGE                        ARLINGTON VLG TREASURER PO BOX 207/200 COMMERCIA ARLINGTON WI 53911
ARLINGTON WOODS                          3785 EVANSTON AVE MUSKEGON MI 49442
ARLINGTON WOODS HOA, INC.                P. O. BOX 3789 SPRING HILL FL 34611-3789
ARLIS COUVILLION YATES                   4029 TULANE DRIVE KENNER LA 70065
ARLT, KAREN                              ADDRESS ON FILE
ARM CONSTRUCTION, PAINTING & REPAIR      ROSS GOATS ROSS GOATS 5729 MESQUITE ORANGE TX 77632
ARMADA TOWNSHIP                          ARMADA TOWNSHIP - TREASU PO BOX 921 ARMADA MI 48005



Epiq Corporate Restructuring, LLC                                                                      Page 74 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 100 of 1490
Claim Name                             Address Information
ARMADA VILLAGE                         ARMADA VILLAGE -TREASURE 74274 BURK BOX 903 ARMADA MI 48005
ARMADILLO GENERAL CONTRACTORS LLC      13492 RESEARACH BLVD. STE 120 PMB 102 AUSTIN TX 78750
ARMADILLO ROOFING INC                  401 N WICKHAM RD STE 139 MELBOURNE FL 32935
ARMAGH BORO INDIAN                     TAX COLLECTOR PO BOX 374 ARMAGH PA 15920
ARMAGH TOWNSHIP                        LINDA MARKS - TAX COLLEC 283 BROAD ST POB 516 MILROY PA 17063
ARMANDO HOME IMPROVEMENT               1503 CARTER LANE WOODBRIDGE VA 22191
ARMANDO LEIJA                          ADDRESS ON FILE
ARMANDO SANCHEZ, SR.                   ADDRESS ON FILE
ARMCON CORP., COACHELLA VALLEY         COLLECTION SERVICE 75108 GERALD FORD DRIVE #1 PALM DESERT CA 92211
ARMED FORCES                           370 MAIN ST 5 WORCESTER MA 01608
ARMED FORCES                           PO BOX 15511 WORCESTER MA 01615
ARMED FORCES BANK                      PO BOX 26458 KANSAS CITY MO 64196-6458
ARMED FORCES INS                       550 EISENHOWER RD LEAVENWORTH KS 66048
ARMED FORCES INS EXCH                  P O BOX 7300 FT LEAVENWORTH KS 66027
ARMELL APPRAISAL SERVICE               2307 FENTON PARKWAY 107-175 SAN DIEGO CA 92108
ARMENTA, BRENDA                        ADDRESS ON FILE
ARMENTA, TAMMIE                        ADDRESS ON FILE
ARMENTA, ZACHARY                       ADDRESS ON FILE
ARMIL CONST CO INC                     3072 PARK AV MEMPHIS TN 38111
ARMILA INC                             11843 SW 102 ST. MIAMI FL 33186
ARMOR HOME EXTERIORS, LLC              P.O. BOX 844 OLIVE BRANCH MS 38654
ARMOR RESTORATION LLC                  901 UNRUH AVENUE PHILADELPHIA PA 19111
ARMOR RESTORATION LLC                  252 N FRANKLINTOWN RD BALTIMORE MD 21223
ARMOR ROOFING                          1820 W US 40 GREENFIELD IN 46140
ARMOR ROOFING & SANDRA &               PERCIVAL WOODS 1820 W US 40 GREENFIELD IN 46140
ARMOR ROOFING LLC                      4741 CENTRAL STREET KANSAS CITY MO 64112
ARMOR ROOFING SYSTEMS, LLC             43 SYCAMORE STREET JEFFERSON GA 30549
ARMOR SHIELD EXTERIORS                 & ERIC DIBNER 15 FALLS AVE OAKVILLE CT 06779
ARMOR SHIELD EXTERIORS LLC             15 FALLS AVE OAKVILLE CT 06779
ARMOUR RFG & EXT LLC                   5255 S RIO GRANDE ST B LITTLETON CO 80120
ARMSTEAD, SAKEENA                      ADDRESS ON FILE
ARMSTRONG CAD                          ARMSTRONG CAD - COLLECTO BOX 149 CLAUDE TX 79019
ARMSTRONG CREEK TOWN                   ARMSTRONG CREEK TWN TREA 8057 HWY 101 ARMSTRONG CREEK WI 54103
ARMSTRONG INS SRVCS                    5415 BEACON DR STE 141 IRONDALE AL 35210
ARMSTRONG S.D./BOGGS TOW               ARMSTRONG SD - TAX COLLE 390 HOOVER RD TEMPLETON PA 16259
ARMSTRONG S.D./BURRELL T               ARMSTRONG SD - TAX COLLE 405 MILL HILL ROAD FORD CITY PA 16226
ARMSTRONG S.D./COWANSHAN               ARMSTRONG SD - TAX COLLE PO BOX 151 NU MINE PA 16244
ARMSTRONG S.D./DAYTON BO               STEPHANIE RUPP-TAX COLLE 324 E MAIN ST DAYTON PA 16222
ARMSTRONG S.D./EAST FRAN               TERRY J STEFFY - TAX COL 603 REESEDALE RD ADRIAN PA 16210
ARMSTRONG S.D./FORD CITY               ALLYSSA BURK - TAX COLLE 1212 THIRD AVE FORD CITY PA 16226
ARMSTRONG S.D./KITTANNIN               ARMSTRONG SD - TAX COLLE 936 N MCKEAN STREET KITTANNING PA 16201
ARMSTRONG S.D./KITTANNIN               SUSAN BATTAGLIA-TAX COLL 13146 STATE ROUTE 422 KITTANNING PA 16201
ARMSTRONG S.D./MANOR TOW               ARMSTRONG SD - TAX COLLE 201 HUSTON RD FORD CITY PA 16226
ARMSTRONG S.D./MANORVILL               LISA RICE - TAX COLLECTO PO BOX 171 MANORVILLE PA 16238
ARMSTRONG S.D./NORTH BUF               ARMSTRONG SD - TAX COLLE 104 ELSIE LANE KITTANNING PA 16201
ARMSTRONG S.D./PINE TOWN               MARSHA HETRICK-TAX COLLE 201 ALLEGHENY AVE POB 32 TEMPLETON PA 16259
ARMSTRONG S.D./PLUMCREEK               ARMSTRONG SD - TAX COLLE 849 STATE RTE 210 SHELOCTA PA 15774
ARMSTRONG S.D./RAYBURN T               BARBARA HEILMAN-TAX COLL 340 MOPAR DR. KITTANNING PA 16201
ARMSTRONG S.D./SOUTH BEN               ARMSTRONG SD - TAX COLLE 585 RIDGE ROAD SHELOCTA PA 15774



Epiq Corporate Restructuring, LLC                                                                    Page 75 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 101 of 1490
Claim Name                              Address Information
ARMSTRONG S.D./WASHINGTO               ARMSTRONG SD - TAX COLLE 265 PEACH HILL RD COWANSVILLE PA 16218
ARMSTRONG S.D./WAYNE TOW               ARMSTRONG SD - TAX COLLE 495 BELKNAP RD. DAYTON PA 16222
ARMSTRONG S.D./WEST FRAN               ARMSTRONG SD - TAX COLLE 1381 BUTLER RD. WORTHINGTON PA 16262
ARMSTRONG S.D./WEST KITT               ARMSTRONG SD - TAX COLLE 311 GARFIELD STREET KITTANNING PA 16201
ARMSTRONG S.D./WORTHINGT               GIDGET REITLER - TAX COL 116 S RACE ST WORTHINGTON PA 16262
ARMSTRONG TOWNSHIP                     TAX COLLECTION 48 WEST 3RD ST. WILLIAMSPORT PA 17701
ARMSTRONG TWP INDIAN                   CHANTELL TODD - TAX COLL 1207 WOOD RD SHELOCTA PA 15774
ARMSTRONG, JENNIFER                    ADDRESS ON FILE
ARMSTRONG, JUDY                        ADDRESS ON FILE
ARMSTRONG, LASHUNDA                    ADDRESS ON FILE
ARMSTRONG, SHIRELL                     ADDRESS ON FILE
ARMSTRONG, SHONTAVIA                   ADDRESS ON FILE
ARMSTRONG, SYLVIA                      ADDRESS ON FILE
ARMSTRONG, TIMOTHY                     ADDRESS ON FILE
ARMUCHEE PLUMBLING LLC                 M K PUCKETT 157 KELLETT RD NE ROME GA 30165
ARNDT, SAMANTHA                        ADDRESS ON FILE
ARNET, JACOB                           ADDRESS ON FILE
ARNM LLC                               PO BOX 30821 ALBUQUERQUE NM 87190
ARNOLD & PORTER KAYE SCHOLER LLP       601 MASSACHUSETTS AVE NW WASHINGTON DC 20001
ARNOLD APPRAISAL LLC                   64 W MAIN ST MOORESVILLE IN 46158
ARNOLD BOROWITZ                        14710 WILDFLOWER LANE DELRAY BEACH FL 33446
ARNOLD CITY COUNTY BILL                ARNOLD CITY - TAX COLLEC 1829 FIFTH AVENUE ARNOLD PA 15068
ARNOLD REAL ESTATE NORTH DK, INC.      ATTN: DIANA ARNOLD 2133 WASHINGTON AVE. VINCENNES IN 47591
ARNOLD SCOTT HARRIS, P.C.              111 WEST JACKSON BOULEVARD SUITE 600 CHICAGO IL 60604
ARNOLD, BRANDY                         ADDRESS ON FILE
ARNOLD, JANET                          ADDRESS ON FILE
ARNOLD, RENEE                          ADDRESS ON FILE
ARNOLD, SHIRLEY                        ADDRESS ON FILE
ARNOLDSVILLE CITY                      ARNOLDSVILLE -TAX COLLEC PO BOX 2 ARNOLDSVILLE GA 30619
ARNOT, ANDREW                          ADDRESS ON FILE
ARNS WOOD SHOP                         1140 WEST 1500 SOUTH VERNAL UT 84078
ARNSBERG FARMERS MUTUAL                11994 S HWY 61 UNION TOWN MO 63783
ARONSON INS                            950 HIGHLAND AVE NEEDHAM MA 02494
AROUND THE CLOCK INC                   716 W MEEKER ST SUITE 101 KENT WA 98032
AROUND THE HOUSE LLC, GUTTER HELMET PPR 14520 OLD LASSO PT COLORADO SPRINGS CO 80921
AROUND THE MOUNTAIN BUILDERS LLC       PO BOX 68457 ORO VALLEY AZ 85737
AROUND TOWN REMODELING                 DANA STALTER DANA STALTER 2907 STANFIELD DRIVE PARMA OH 44134
ARP HOMES SERVICES                     P.O. BOX 2142 MAGNOLIA AR 71754
ARP RENOVATION LLC                     2171 ATCO AVE ATCO NJ 08004
ARPIN TOWN                             ARPIN TWN TREASURER 6599 PINE ROAD 186 ARPIN WI 54410
ARPIN VILLAGE                          ARPIN VLG TREASURER PO BOX 38 / 6190 COUNTY ARPIN WI 54410
ARPL REAL ESTATE LLC                   PO BOX 789 PORT RICHEY FL 34673
ARREDONDO AND ARREDONDO                INS LLC 2130 S RURAL TEMPE AZ 85282
ARREDONDO, CHRISTOPHER                 ADDRESS ON FILE
ARREDONDO, RITA                        ADDRESS ON FILE
ARREOLA, CRISTAL                       ADDRESS ON FILE
ARRINGTON & ASSOCS INS                 SERVICES 2968 SHADOW BLUFF RD NE MARIETTA GA 30062
ARRINGTON APPRAISALS LLC               PO BOX 160700 CLEARFIELD UT 84016
ARRINGTON, ZACHARY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 76 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 102 of 1490
Claim Name                               Address Information
ARROW PEST SERVICE, INC.                 823 S TYNDALL PARKWAY PANAMA CITY FL 32404
ARROW PROPERTY INSURANCE                 2040 JNE 163RD ST STE301 NORTH MIAMI BEACH FL 33162
ARROW REALTY GROUP, LLC                  529 MAIN STREET MARSEILLES IL 61341
ARROW ROOFING, INC.                      8991 E VALLEY ROAD PRESCOTT VALLEY AZ 86314
ARROWGRASS CAPITAL PARTNERS (US) LP      ATTN: MR. NICHOLAS GRAHAM NIELL CHIEF INVESTMENT OFFICER 1330 AVENUE OF THE
                                         AMERICAS 32ND FLOOR NEW YORK NY 10019-5412
ARROWHEAD CREDIT UNION                   PO BOX 735 DEPT 72 SAN BERNARDINO CA 92402-0735
ARROWHEAD GEN INS                        2548 CAMPBELL PLACE ATTN : H/O ACCNTNG CARLBAD CA 92009
ARROWHEAD GEN INS AGY                    PO BOX 9063 CARLSBAD CA 92018
ARROWHEAD GENERAL                        INSURANCE AGENCY P. O. BOX 9061 CARLSBAD CA 92018
ARROWHEAD GENERAL                        P O BOX 9062 CARLSBAD CA 92018
ARROWHEAD LAKE COMMUNITY ASSOCIATION     961 ARROWHEAD DR POCONO LAKE PA 18347
ARROWHEAD LAKES HOMEOWNERS ASSOCIATION   1600 WEST BROADWAY ROAD SUITE 200 TEMPE AZ 85282
ARROWHEAD ROOFING CO                     1314 KELL BLVD WICHITA FALLS TX 76301
ARROWHEAD SEWER COMPANY                  961 ARROWHEAD DRIVE POCONO LAKE PA 18347
ARROWHEAD VILLAGE II OF THE TRAILS HOA   124 N NOVA ROAD PMB 142 ORMOND BEACH FL 32174
ARROWHEAT AT TUSCAWILLA UNIT 2 POA,      201 ARROWHEAD COURT WINTER SPRINGS FL 32708
INC.
ARROWSIC TOWN                            ARROWSIC TOWN - TAX COLL 340 ARROWSIC ROAD ARROWSIC ME 04530
ARROYO-RODRIGUEZ, JULYTZA                ADDRESS ON FILE
ARRYS ROOFING SERVICES, INC.             401 EAST SPRUCE STREET TARPON SPRINGS FL 34689
ARS FLOOD & FIRE CLEANUP                 FOR ACCT OF J BROWALL 674 SALT CREEK HWY CASPER WY 82601
ARS FLOOD & FIRE CLEANUP                 ADRENALIN ENTERPRISES, INC. 3120 N. MAIN STREET NORTH LOGAN UT 84341
ARS FLOOD AND FIRE CLEANUP               STEVEN CLARK VIPER RESTORATION, INC. 674 SALT CREEK HWY CASPER WY 82601
ARS RESCUE ROOTER                        AMERICAN RESIDENTIAL SERVICES LLC 10515 OKANELLA ST SUITE 100 HOUSTON TX 77041
ARS ROOFING, INC.                        ELEANOR H BASS ELEANOR H BASS 911 S 58TH AVENUE HOLLYWOOD FL 33023
ARS/EAS/RESCUE ROOTER                    AMERICAN RESIDENTIAL SERVICES LLC 3403 E JOHN CARPENTER FRWY IRVING TX 75062
ARSENAL APPRAISAL INC                    PO BOX 1599 FAYETTEVILLE NC 28302
ART MORGAN                               ADDRESS ON FILE
ART REMODELING                           4404 34TH STREET DICKINSON TX 77539
ARTE KITCHEN & BATH                      P SIMONS ENTERPRISES, INC 6733 NW 107TH PL DORAL FL 33178
ARTECON DESIGN DEVELOPMENT               ARTECON DEVELOPMENT INC 1055 WINSTON AVENUE SAN MARINO CA 91108
ARTESIAN WATER COMPANY, INC.             664 CHURCHMANS ROAD NEWARK DE 19702
ARTHUR A HARVEY APPRAISALS               128 PARKER RD WEST NEWTON PA 15089
ARTHUR D CALFEE AGENCY                   336 GIFFORD FALMOUTH MA 02540
ARTHUR ERMLICH INS                       816 S ROSEMONT RD VIRGINIA BEACH VA 23452
ARTHUR J GALLAGHER & CO                  2201 OYSTER BAY LANE GULF SHORES AL 36542
ARTHUR J GALLAGHER AGNCY                 111 VETERANS BLVD 1130 METAIRIE LA 70005
ARTHUR J GALLAGHER RISK                  200 JEFFERSON PARK WHIPPANY NJ 07981
ARTHUR J GALLAGHER RISK                  39735 TREASURY CENTER CHICAGO IL 60694
ARTHUR J GALLAGHER RISK                  P O BOX 10547 SPRINGFIELD MO 65808
ARTHUR J GALLAGHER RISK                  MGMT SERVICES INC 1900 W LOOP S SUITE 1600 HOUSTON TX 77027
ARTHUR J SILBER                          ADDRESS ON FILE
ARTHUR JON LIMITED, LLC                  3101 TOWNSEND ANGLING RD COLLINS OH 44826
ARTHUR LONA                              ADDRESS ON FILE
ARTHUR MEDECK & LINDA                    ADDRESS ON FILE
ARTHUR R. RECORDS                        ADDRESS ON FILE
ARTHUR RAMOS AND CYNTHIA BOUGOUKALOS     BRIAN C. ANDREWS , JAMES E. PILLEY D. WILSON JORDAN; ANDREWS LAW GROUP 6496
                                         WEATHERS PLACE, #200 SAN DIEGO CA 92121
ARTHUR S LAURENSON JR                    ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                      Page 77 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 103 of 1490
Claim Name                            Address Information
ARTHUR SCOTT YOUNG                    ADDRESS ON FILE
ARTHUR STEVEN GREER                   ADDRESS ON FILE
ARTHUR THE PLUMBER                    WM ARTHUR SMOTHERMAN III WM ARTHUR SMOTHERMAN III P O BOX 340 WHITE CREEK TN
                                      37189
ARTHUR TOWN                           ARTHUR TWN TREASURR 25530 170TH AVE CADOTT WI 54727
ARTHUR TOWNSHIP                       ARTHUR TOWNSHIP - TREASU 1825 S. HOOVER AVE. GLADWIN MI 48624
ARTIC REALTY                          GROUND RENT 710 N HOWARD ST BALTIMORE MD 21201
ARTIGUES RESTORATION CO., LLC         4700 HWY 22 SUITE 5 MANDEVILLE LA 70471
ARTISAN DESIGN &                      CONSTRUCTION INC 2181 192ND AVE CENTURIA WI 54824
ARTIST LAKE CONDOMINIUM               305 MIDDLE COUNTRY ROAD MIDDLE ISLAND NY 11953
ARTIST THORNTON, ET AL.               PRO SE - ELAINE AND ARTIST THORNTON 3605 SETTLEMENT RD COPPERAS COVE TX 76522
ARTISTIC ENDEAVORS OF NORTH FLORIDA   JUSTIN DYLAN ROSE 771 INDIGO RUN DRIVE JACKSONVILLE FL 32218
ARTISTIC GRANITE AND                  CABINET DESIGNS LLC 2395 OLD COVINGTON HWY S CONYERS GA 30012
ARTISTIC INTERIORS INC                17080 SAFETY ST UNIT 106 FORT MYERS FL 33908
ARTISTIC RENOVATIONS CON              1827 SW 102 PL MIAMI FL 33165
ARUNDEL TOWN                          ARUNDEL TOWN - TAX COLLE 468 LIMERICK RD ARUNDEL ME 04046
ARVADA GARDENS                        2140 S HOLLY ST DENVER CO 80222
ARVEST BANK                           801 JOHN BARROW RD LITTLE ROCK AZ 72205
ARVILL LOPEZ AND                      VEVIENE HINDS 9008 IMOGENE ST HOUSTON TX 77036
ARVON TOWNSHIP                        ARVON TOWNSHIP - TREASUR 22156 GREENHOUSE RD SKANEE MI 49962
ARYAL, UPAMA                          ADDRESS ON FILE
ARZ INSURANCE INC                     13020 MARKET ST HOUSTON TX 77015
ASAP APPRAISALS                       7500 W LAKE MEAD BLVD 9-156 LAS VEGAS NV 89128
ASAP APPRAISALS OF TAMPA BAY INC      7853 GUNN HWY 240 TAMPA FL 33626
ASAP CONSTRUCTION                     2197 HEART ROAD GLENCOE AR 72539
ASAP ENVIRO PROS                      STE J-313 928 N SAN FERNANDO BLVD BURBANK CA 91504
ASAP GENERAL CONSTRUCTION LLC         562 HIGHWAY 440 KENTWOOD LA 70444
ASAP INS & FIN SRVCS                  7878 CLAIRMONT MESA BLVD SAN DIEGO CA 92111
ASAP INSURANCE AGENCY                 6920 COOK RD SUITE 101 HOUSTON TX 77072
ASAP INSURANCE AGENTS                 PO BOX 1972 MANDEVILLE LA 70470
ASAP LEGAL SERVICES, INC.             541 SOUTH SR 7, SUITE 14 MARGATE FL 33068
ASAP RENOVATIONS &                    ROOFING LLC 4190 MARBLEWOOD LN JACKSONVILLE FL 32216
ASAP RESTORATION PRO &                CARPET CLEANING LLC 1089 LYNN PLACE WOODMERE NY 11598
ASAP RESTORATION WATER                PO BOX 85 WOODMERE NY 11598
ASAP ROOFING LLC                      1761 E 58TH AVE SUITE C DENVER CO 80216
ASBERRY, CHAVONNE                     ADDRESS ON FILE
ASBERRY, SOPHIA                       ADDRESS ON FILE
ASBURY PARK CITY                      ASBURY PARK CITY - COLLE 1 MUNICIPAL PLAZA ASBURY PARK NJ 07712
ASCENCIO, HERBERT                     ADDRESS ON FILE
ASCEND EXTERIORS                      8845 DAVIS BLVD 100 KELLER TX 76248
ASCEND STORM RESTORATION              105 HICKORY SADDLE DR GREENUP KY 41144
ASCENSION PARISH                      ASCENSION PARISH - COLLE P O BOX 118 GONZALES LA 70707
ASCENSION PARISH                      SHERIFF & COLLECTOR PO BOX 118 GONZALES LA 70707-0118
ASCENT SOLUTIONS, LLC                 ATTN: GENERAL COUNSEL 250 MARQUETTE AVENUE SUITE 520 MINNEAPOLIS MN 55401
ASCENT SOLUTIONS, LLC                 ATTN: JD HARRIS 250 MARQUETTE AVENUE SUITE 520 MINNEAPOLIS MN 55401
ASCHERS JANITORIAL SERVICES LLC       TRICIA ASCHER 2916 COUNTY ROAD EE PO BOX 216 ABRAMS WI 54101
ASCHINGER, HEATHER                    ADDRESS ON FILE
ASCU SPEC CONSULTING &                CONSTR. SERVICES LLC ROBERT E BLAIR 294 ZIMFER STREET COLUMBUS OH 43206
ASELA ENVIRONMENTAL &                 DAVID & KIMBERLY SCOTT 4415 YEAGER WAY STE 800 BAKERSFIELD CA 93313



Epiq Corporate Restructuring, LLC                                                                 Page 78 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 104 of 1490
Claim Name                              Address Information
ASENTINEL, LLC                          ATTN: CHIEF FINANCIAL OFFICER 6410 POPLAR AVENUE SUITE 200 MEMPHIS TN 38119
ASH TOWNSHIP                            ASH TOWNSHIP - TREASURER P.O.BOX 387 CARLETON MI 48117
ASHA PROS INC                           2851 W AV L 257 LANCASTER CA 93536
ASHBROOKE OWNERS ASSOCIATION            PO BOX 320248 FLOWOOD MS 39232
ASHBURN CITY                            ASHBURN CITY-TAX COLLECT PO BOX 766 ASHBURN GA 31714
ASHBURNHAM TOWN                         ASHBURNHAM TOWN-TAX COLL 32 MAIN STREET ASHBURNHAM MA 01430
ASHBY TOWN                              ASHBY TOWN - TAX COLLECT 895 MAIN STREET, BOX 2 ASHBY MA 01431
ASHCO EXTERIORS INC                     11164 ZEALAND AVE N CHAMPLIN MN 55316
ASHCROFT & ASSOCIATES LLC               2325 NE PARKVIEW DR VANCOUVER WA 98686
ASHDOWN FOREST HOA                      PO BOX 61533 PHOENIX AZ 85082-1533
ASHE AND WINKLER RESTORATION LLC        2078 PARKTON WAY BARNHART MO 63012
ASHE CONSTRUCTION                       P. O. BOX 538 RANDLE WA 98377
ASHE COUNTY TAX COLLECTOR               150 GOVERNMENT CIRCLE JEFFERSON NC 28640
ASHER CREEK REAL ESTATE                 & APPRAISAL LLC 512 W MAIN ST BELOIT KS 67420
ASHEVILLE REAL ESTATE SERVICE LLC       PO BOX 16546 ASHEVILLE NC 28816-0546
ASHFIELD TOWN                           ASHFIELD TOWN - TAX COLL PO BOX 560 ASHFIELD MA 01330
ASHFORD HOA OF MAULDIN INC              PO BOX 1827 GREENVILLE SC 29602
ASHFORD TOWN                            ASHFORD TOWN - TOWN COLL 5 TOWN HALL ROAD ASHFORD CT 06278
ASHFORD TOWN                            ASHFORD TOWN- TAX COLLEC PO BOX 306 WEST VALLEY NY 14171
ASHFORD TOWN                            ASHFORD TWN TREASURER 655 VILLAGE GREEN WAY WEST BEND WI 53090
ASHGROWN LLC                            GROUND RENT PO BOX 393 STEVENSON MD 21153
ASHGROWN LLC                            GROUNT RENT PO BOX 393 STEVENSON MD 21153
ASHINGTON PARK HOMEOWNERS ASSOC INC     PO BOX 105302 ATLANTA GA 30348-5302
ASHIPPUN TOWN                           ASHIPPUN TWN TREASURER P.O. BOX 206 ASHIPPUN WI 53003
ASHISH & SHIREESH SHARMA                3220 SW 66TH AVE PORTLAND OR 97225
ASHLAND BORO                            ASHLAND BORO - TAX COLLE 936 CENTRE ST ASHLAND PA 17921
ASHLAND CITY                            ASHLAND CITY-TAX COLLECT 101 COURT ST ASHLAND CITY TN 37015
ASHLAND CITY                            TAX COLLECTOR PO BOX 1839 ASHLAND KY 41105
ASHLAND CITY                            ASHLAND CITY TREASURER 601 MAIN STREET/CITY HAL ASHLAND WI 54806
ASHLAND CITY                            TAX COLLECTOR 201 W MAIN ST ASHLAND WI 54806
ASHLAND CONSERVANCY INC                 PO BOX 37009 BALTIMORE MD 21297
ASHLAND CONSTRUCTION OF CAROLINE INC.   MICHAEL S. BARNETT 4180 C C C ROAD RUTHER GLEN VA 22546
ASHLAND COUNTY                          ASHLAND COUNTY - TREASUR 142 W 2ND STREET ASHLAND OH 44805
ASHLAND COUNTY                          201 MAIN ST W ROOM 201 ASHLAND WI 54806
ASHLAND COUNTY TOWN                     INS CO PO BOX 147 BUTTERNUT WI 54514
ASHLAND COUNTY TREASURER                142 W 2ND STREET ASHLAND OH 44805
ASHLAND FLOOD TAX                       CITY OF ASHLAND - CLERK PO BOX 1839 ASHLAND KY 41105
ASHLAND SCHOOL TAX                      CITY OF ASHLAND - CLERK PO BOX 1839 ASHLAND KY 41105
ASHLAND TOWN                            ASHLAND TOWN - TAX COLLE 101 MAIN STREET ASHLAND MA 01721
ASHLAND TOWN                            ASHLAND TOWN -TAX COLLEC P.O BOX 517 ASHLAND NH 03217
ASHLAND TOWN                            ASHLAND TOWN - TAX COLLE PO BOX 54 ASHLAND NY 12407
ASHLAND TOWN                            ASHLAND TOWN - TREASURER P O BOX 1600 ASHLAND VA 23005
ASHLAND TOWN                            ASHLAND TOWN-TREASURER PO BOX 246 ASHLAND MS 38603
ASHLAND TOWN                            ASHLAND TWN TREASURER 38856 RYEFIELD ROAD HIGHBRIDGE WI 54846
ASHLAND TOWNSHIP                        ASHLAND TOWNSHIP - TREAS P.O. BOX 457 GRANT MI 49327
ASHLEY & DENNIS JOHNSON CONSTRUCTION    11501 FM 905 PATTONVILLE TX 75468
LLC
ASHLEY AND ASSOCIATES                   834 WIDGEON RD NORFOLK VA 23513
ASHLEY BORO                             ASHLEY BORO - TAX COLLEC 49 WEST CEMETERY STREET ASHLEY PA 18706



Epiq Corporate Restructuring, LLC                                                                     Page 79 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 105 of 1490
Claim Name                              Address Information
ASHLEY COUNTY                           ASHLEY COUNTY - TAX COLL 205 E JEFFERSON HAMBURG AR 71646
ASHLEY DAVIS ROOFER                     12437 DEERFIELD RD SAVANNAH GA 31419
ASHLEY INS                              38 S HARRISON ST EASTON MD 21601
ASHLEY INSURANCE INC                    107 S COMMERCE ST CENTREVILLE MD 21617
ASHLEY LAKE PLANTATION POA INC          P. O. BOX 1053 MELROSE FL 32666
ASHLEY MCCULLOUGH                       780 VICTORY HWY SUITE 1 WEST GREENWICH RI 02817
ASHLEY POINT CONDO ASSOCIATION          C/O NEMANICH CONSULTING 2756 CATON FARM ROAD JOLIET IL 60435
ASHLEY SURRATT                          ADDRESS ON FILE
ASHLEY VILLAGE                          ASHLEY VILLAGE - TREASUR PO BOX 158 ASHLEY MI 48806
ASHLEY, CHARITA                         ADDRESS ON FILE
ASHLEY, ERIK                            ADDRESS ON FILE
ASHLEY, WILLIAM                         ADDRESS ON FILE
ASHLYN CONSTRUCTION LLC                 2830 GREEN ACRE LANE LANCASTER TX 75146
ASHMANDY KITCHEN LLC                    950 WEST 23RD ST HIALEAH FL 33010
ASHMERE HOMEOWNERS ASSOCIATION          4330 PRINCE WILLIAM PARKWAY, SUITE 201 WOODBRIDGE VA 22192
ASHMONT E CONDOMINIUM ASSOCIATION       8010 N UNIVERSITY DR TAMARAC FL 33321
ASHMUN AND ASSOCIATES INC               VANESSA NELSON 8328 BENNINGTON CT VALLEJO CA 94591
ASHNEY HOMES LLC                        210 PRINCETON AVE ALPENA MI 49707-1234
ASHOKA LION CONSULTING, LLC             2543 RUSK HOUSTON TX 77003
ASHTABULA COUNTY                        ASHTABULA COUNTY - TREAS 25 W JEFFERSON ST, COURT JEFFERSON OH 44047
ASHTON MCGEE RESTORATION                GROUP LLC 5555 W 78TH ST SUITE B EDINA MN 55439
ASHWAUBENON VILLAGE                     BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
ASI                                     SARAH PERRY P. O. BOX 33018 ST PETERSBURG FL 33733-8018
ASI AMERICAN STRATEGIC                  2 ASI WAY ST PETERSBURG FL 33702
ASI ASSURANCE                           2055 N DOBSON ROAD STE CHANDLER AZ 85224
ASI PREFERRED INS GROUP                 805 EXECUTIVE CNTR DR W STE 300 ST PETERSBURG FL 33702
ASIC - ASSURANT GROUP                   ASIC-FEE INCOME P.O. BOX 972522 DALLAS TX 75397-2522
ASJ EMERGENCY RESTORATION & CLEANING    ASJ IMAGING SYSTEMS, INC 235 SOUTH STREET MCSHERRYSTOWN PA 17344
ASKEW, LYNETTE                          ADDRESS ON FILE
ASLAN DESIGN & RENO                     ANDRZEJ & KRIS SZNEMSKI 1801 E ROOSEVELT RD STEC WHEATON IL 60187
ASMA ABUSHADI-STUART                    ASMA ABU SHADI-STUART (PRO SE) 9845 MISSION GEORGE RD., # 3 SANTEE CA 92071
ASMAN, GREGG                            ADDRESS ON FILE
ASOC CONDOMINES VILLA CAPARRA COURT     49 CALLE A ADMIN BOX GUAYNABO PR 00966
ASOCIACION DE CONDOMINES LOS CEDROS     1687 CALLE AMARILLO SAN JUAN PR 00926
ASOCIACION DE RESIDENTES                PRECIOSAS VISTA DEL LAGO (APREVILA) P.O. BOX 4069 BAYAMON PR 00958-1069
ASOCIACION DE RESIDENTES ABCC, INC.     P.O. BOX 4069 BAYAMON PR 00958-1069
ASOCIACION DE RESIDENTES DE BALDRICH    PO BOX 190867 SAN JUAN PR 00919-0867
INC
ASOCIACION DE RESIDENTES DE LA          COMUNIDAD HIGHLAND PARK, INC AVE. OLMO 100, URBANIZACION HIGHLAND PARK SAN
                                        JUAN PR 00924
ASOCIACION DE RESIDENTES DE LA          URBANIZACION BERWIND EST INC(ARUBE) PO BOX 4069 BAYAMON PR 00958
ASOCIACION DE RESIDENTES DE SABANERA    PO BOX 4069 BAYAMON PR 00958-1069
INC
ASOCIACION DE RESIDENTES URB            LOS FLAMBOYANES GURABO INC PO BOX 4069 BAYAMON PR 00958-1069
ASOCIACION RESIDENTES DE TORRIMAR INC   PMB 352 1353 AVE. LUIS VIGOREAUX GUAYNABO PR 00966
ASOCIACION VECINOS DE BUCARE, INC.      BUCARE DEVELOPMENT, 2106 TOPACIO STREET GUAYNABO PR 00969
ASOTIN COUNTY                           135 2ND ST ASOTIN WA 99402
ASOTIN COUNTY                           ASOTIN COUNTY - TREASURE 135 2ND STREET ASOTIN WA 99402
ASPECT SOFTWARE INC                     P O BOX 2869 CAROL STREAM IL 60132-2869
ASPECT SOFTWARE, INC.                   ATTN: GENERAL COUNSEL 2325 E. CAMELBACK ROAD SUITE 700 PHOENIX AZ 85016


Epiq Corporate Restructuring, LLC                                                                    Page 80 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 106 of 1490
Claim Name                               Address Information
ASPEN CONSTRUCTION LLC                   SANTIAGO J. MEDINA 3032 SOUTH KING STREET DENVER CO 80236
ASPEN CONTRACTING INC                    4141 NE LAKEWOOD WAY LEES SUMMIT MO 64064
ASPEN CONTRACTING INC &                  SHAWN & ROBERT SHEPARD 4141 NE LAKEWOOD WAY LEES SUMMIT MO 64064
ASPEN EXTERIORS INC                      14245 SAINT FRANCIS BOULEVARD SUITE 101 RAMSEY MN 55303
ASPEN EXTERIORS INC                      2022 N FERRY ST 3301 ANOKA MN 55303
ASPEN REALTY GROUP LLC                   326 ROUTE 87 SUITE A COLUMBIA CT 06237
ASPEN RIDGE APPRAISALS INC               PO BOX 1604 MUKILTEO WA 98275
ASPEN SPECIALTY INS CO                   99 HIGH STREET BOSTON MA 02110
ASPERA INS                               2221 EDWARD HOLLAND 600 RICHMOND VA 23230
ASPERMONT ROOFING & CONSTRUCTION LLC     DAVID DEE DAVIDSON 2700 BRADFORD DR. CROWLEY TX 76036
ASPINWALL BORO                           ASPINWALL BORO - TAX COL 217 COMMERCIAL AVE ASPINWALL PA 15215
ASPIRE ROOFING CONTRACTORS LTD           22036 E RIDGE TRAIL CIR AURORA CO 80016
ASPRI HOA                                5646 CORPORATE WAY WEST PALM BEACH FL 33407
ASRNM INC.                               ATTN: JESUS ESPARZA 1549 STEPHANIE ROAD SE SUITE B RIO RANCHO NM 87124
ASSESSMENT MANAGEMENT SERVICES           P. O. BOX 80660 LAS VEGAS NV 89180
ASSET DEVELOPMENT GROUP LLC              PO BOX 1030 MENOMONEE FALLS WI 53052
ASSET ONE REALTY                         22954 DIAMOND COVE ST CASSOPOLIS MI 49031
ASSET PROPTECTION NOLA                   1913 ELIZABETH AVE METAIRIE LA 70003
ASSET PROTECTION &                       RESTORATION LLC 494 HWY 7 EAST HUTCHINSON MN 55350
ASSET PROTECTION GRP                     3440 FRANCIS RD A ALPHARETTA GA 30004
ASSET REAL ESTATE INC                    4004 EDGEWATER DRIVE ORLANDO FL 32804
ASSET REALTY GROUP                       137 MAIN STREET WETHERSFIELD CT 06109
ASSET REALTY GROUP                       202 HANG DOG LANE WETHERSFIELD CT 06109
ASSET REALTY GROUP, LLC                  23 FRANCIS J CLARK CIRCLE UNIT 3A-3B BETHEL CT 06801
ASSET REALTY GRP DBA NUTMEG PROPERTIES   137 MAIN ST WETHERSFIELD CT 06109
ASSET RECOVERY GROUP LLC                 PO BOX 869 MURRAY KY 42071
ASSET SOLUTIONS REALTY                   ATTN: JESUS ESPARZA 1549 STEPHANIE RD SE STE B RIO RANCHO NM 87124
ASSET SOLUTIONS REALTY                   JESUS ESPARAZA 1549 STEPHANIE RD SE SUITE B RIO RANCH NM 87124
ASSETONE MARKETING GROUP LLC             ATTN: GENERAL COUNSEL 600 17TH ST. SOUTH TOWER SUITE 1610 DENVER CO 80202
ASSISTANCE INS AGENCY                    13732 NEWP O RT AVE STE 1 TUSTIN CA 92780
ASSISTED LIVING PROFESSI                 7736 FOREDAWN DR LAS VEGAS NV 89123
ASSOC INDEM CORP                         P O BOX 2519 DALLAS TX 75221
ASSOC MGMT GROUP OF CENTRAL FLORIDA      101 PARK PLACE BLVD SUITE 2 KISSIMMEE FL 34741
ASSOC MGMT GROUP OF CENTRAL FLORIDA      C/O AMG 101 PARK PLACE BLVD SUITE 2 KISSIMMEE FL 34741
ASSOC MTL INS COOPERATIV                 P O BOX 307 WOODRIDGE NY 12789
ASSOC OF APARTMENT OWNERS THE ROSALEI    C/O HAWAIIANA MGT CO LTD 711 KAPIOLANI BLVD #700 HONOLULU HI 96813
ASSOC OF HOMEOWNERS OF TIBURON ESTATES   259 N PECOS RD # 100 HENDERSON NV 89074
ASSOCIA ARIZONA SCOTTSDALE               7500 N DOBSON RD STE 150 SCOTTSDALE AZ 85256
ASSOCIA COMMUNITY GROUP, INC.            3901 WESTERRE PKWY, STE 100 RICHMOND VA 23233
ASSOCIA GULF COAST                       WELLINGTON AT SEVEN HILLS ASSOC. INC. 9887 4TH STREET NORTH, SUITE 301 ST
                                         PETERSBURG FL 33702
ASSOCIA HAWAII                           737 BISHOP STREET SUITE 3100 HONOLULU HI 96813
ASSOCIA HAWAII                           CERTIFIED MANAGEMENT INC. 737 BISHOP STREET, SUITE 3100 HONOLULU HI 96813
ASSOCIA HILL COUNTRY                     CAT HOLLOW AT BRUSHY OWNERS ASSOC, INC. 115 WILD BASIN RD. #308 AUSTIN TX
                                         78746
ASSOCIA MCKAY MANAGEMENT                 5 RIVERCHASE RIDGE BIRMINGHAM AL 35244
ASSOCIA NORTHERN CALIFORNIA              8000 JARVIS AVENUE, ENTRY 2 NEWARK CA 94560
ASSOCIA SIERRA NORTH                     ASSOCIATED MANAGEMENT INC. 10509 PROFESSIONAL CIRCLE STE 200 RENO NV 89521
ASSOCIACION DE CONDOMINES EL MONTE SUR   180 AVE HOSTOS SAN JUAN PR 00918



Epiq Corporate Restructuring, LLC                                                                    Page 81 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 107 of 1490
Claim Name                              Address Information
ASSOCIASION DE RESIDENTE                DE PRADERA-ALMIRA P O BOX 4069 BAYAMON PR 00958-1069
ASSOCIATED AGENCIES                     1701 GOLF RD 3-700 ROLLING MEADOWS IL 60008
ASSOCIATED APPRAISAL LLC                PO BOX 10423 HONOLULU HI 96816
ASSOCIATED APPRAISERS                   1500 LOST TREE DR 2 BRANSON MO 65616
ASSOCIATED BROKERS & CONSULTANTS INC    759 HORIZON DR UNIT B GRAND JUNCTION CO 81506
ASSOCIATED ELECTRIC & GAS               INSURANCE SERVICES LIMITED
ASSOCIATED INS AGENCY                   8355 ROCKVILLE RD INDIANAPOLIS IN 46234
ASSOCIATED INS AGENCY OF                175 DEL NORTE AVE DENHAM SPRINGS LA 70726
ASSOCIATED INS MANAGERS                 11111 KATY FREEWAY SUITE 800 HOUSTON TX 77079
ASSOCIATED INS MGMT INC                 1300 SPRING ST300 SILVER SPRING MD 20910
ASSOCIATED INS MGMT INC                 1300 SILVER SPRING ST300 SILVER SPRING MD 20910
ASSOCIATED INS PARTNERS                 777 TERRACE AVE 309 HASBROUCK HEIGHTS NJ 07604
ASSOCIATED INS SERVICES                 106 WEST MAIN STREET PLAINVILLE CT 06062
ASSOCIATED INS SERVICES                 7125 OLD SEWARD HWY 203 ANCHORAGE AK 99518
ASSOCIATED LAND SURVEYORS & PLANNERS,   PO BOX 578 HORSE SHOE NC 28742
PC
ASSOCIATED LEGAL GRP LLC                1807 CAPITOL AVE STE 203 CHEYENNE WY 82001
ASSOCIATED MTL INS COOP                 39 BROADWAY WOODRIDGE NY 12789
ASSOCIATED PROPERTY MGMT.               OF THE PALM BEACHES 8135 LAKE WORTH RD STE B LAKE WORTH FL 33467
ASSOCIATED SOFTWARE CONSULTANTS, INC.   ATTN: TIMOTHY W. LISTON, PRESIDENT 7251 ENGLE ROAD SUITE 300 MIDDLEBURG
                                        HEIGHTS OH 44130
ASSOCIATES IN REAL ESTATE LLC           214 E MT VERNON ST SUITE A SOMERSET KY 42501
ASSOCIATES INS AGENCY                   5213 ARMUR RD COLUMBUS GA 31904
ASSOCIATES SERVICES                     13465 CAMINO CANADA STE 106 EL CAJON CA 92021
ASSOCIATION & CMTY.                     MANAGING PROF'LS, INC. 16650 PINE FOREST LN HOUSTON TX 77084
ASSOCIATION CAPITAL RECOVERY            ASSOCIATION CAPITAL RESOURCES, LLC 4209 BAYMEADOWS ROAD, SUITE 1 JACKSONVILLE
                                        FL 32217
ASSOCIATION CAPITAL RESOURCES           4209 BAYMEADOWS ROAD SUITE 1 JACKSONVILLE FL 32217
ASSOCIATION DATA MANAGEMENT             FRANKLY COASTAL PROPERTY MANAGEMENT LLC 36434 US HWY 19 N PALM HARBOR FL 34684
ASSOCIATION LAW GROUP, PL               1200 BRICKELL AVE. PH 2000 MIAMI FL 33131
ASSOCIATION OF INDEPENDENT MORTGAGE     EXPERTS 6978 DIXIE HIGHWAY STE CLARKSTON MI 48346
ASSOCIATION OF MARION                   LANDING OWNERS, INC. 6972 LAKE GLORIA BLVD ORLANDO FL 32809-3200
ASSOCIATION OF POINCIANA VILLAGES, INC. 401 WALNUT STREET POINCIANA FL 34759-4329
ASSOCIATION OF UNIT OWNERS OF           2393 PARK PLACE CONDO 12190 SW 1ST STREET BEAVERTON OR 97005
ASSOCIATION OF UNIT OWNERS OF           ISLAND LAKES CONDOS 1980 LAKE ISLE DR EUGENE OR 97401
ASSOCIATION ONLINE                      PROHOAM, INC. 2809 E. HARMONY RD., SUITE 100 FORT COLLINS CO 80528
ASSOCIATION RECOVERY SERVICES           ACCOUNT RECOVERY SOLUTIONS, LLC 7432 W. SAHARA AVE. STE. 101 LAS VEGAS NV
                                        89117
ASSOCIATION RECOVERY SERVICES           7432 W SAHARA AVE LAS VEGAS NV 89177
ASSOCIATION SOLUTIONS GROUP             STONEBRIDGE ASSET PROTECTION SVS INC 1600 S FEDERAL HIGHWAY SUITE 400 POMPANO
                                        BEACH FL 33062
ASSOCIATION SPECIALTY GROUP, LLC        9050 PINES BLVD. STE 480 PEMBROKE PINES FL 33024
ASSOCIATION TITLE FIRM LLC              7900 NW 155 ST 101 MIAMI LAKES FL 33016
ASSOCIATIONREADY, LLC                   1600 ATKINSON RD. LAWRENCEVILLE GA 30043
ASSOCIATIONS EQUITY MANAGEMENT INC.     42430 WINCHESTER ROAD TEMECULA CA 92590
ASSOULINE & BERLOWE, P.A.               3250 MARY STREET STE. 100 MIAMI FL 33133
ASSUMPTION PARISH                       ASSUMPTION PARISH - COLL P O BOX 69 NAPOLEONVILLE LA 70390
ASSUMPTION PARISH CLERK OF COURT        PO DRAWER 249 NAPOLEONVILLE LA 70390
ASSUMPTION PARISH TAX COLLECTOR         PO BOX 69 NAPOLEONVILLE LA 70390-0069
ASSURANCE ASSOCS                        3 GULF ST MILFORD CT 06460


Epiq Corporate Restructuring, LLC                                                                    Page 82 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 108 of 1490
Claim Name                              Address Information
ASSURANCE ONE OF TX                     245 COMMERCE GREEN BLVD SUGAR LAND TX 77487
ASSURANCE PARTNERS                      201 E IRON ST SALINA KS 67402
ASSURANCE PUBLIC ADJ INC                7100 BISCAYNE BLVD 210 MIAMI FL 33138
ASSURANCE REST & V CRAIG                &EST OF BARBARA RICHARDS 711 E TAFT AVE SAPULPA OK 74066
ASSURANCE RESTORATION                   711 E TAFT ST SAPULPA OK 74066
ASSURANCE RESTORATION LL                1167NBALTIMOREPIKESTE232 MEDIA PA 19063
ASSURANCE ROOFING CO INC                1106 COBBLESTONE CT FORT COLLINS CO 80525
ASSURANT                                ATTN: GENERAL COUNSEL 28 LIBERTY STREET 41ST FLOOR NEW YORK NY 10005
ASSURANT APPRAISALS                     28046 NETWORK PLACE CHICAGO IL 60673-1280
ASSURANT APPRAISALS, LLC                ATTN: GENERAL COUNSEL 9151 BLVD 26 SUITE 400 NORTH RICHLAND HILLS TX 76180
ASSURANT APPRAISALS, LLC D/B/A          ASSURANT VALUATIONS ATTN: GENERAL COUNSEL 28 LIBERTY STREET 41ST FLOOR NEW
                                        YORK NY 10005
ASSURANT GROUP                          ATTN: GENERAL COUNSEL 11222 QUAIL ROOST DRIVE MIAMI FL 33157
ASSURANT GROUP                          ATTN: GROUP SVP SPECIALTY FINANCE CHANNEL 1122 QUAIL ROOST DRIVE MIAMI FL
                                        33157
ASSURANT-ASSET RECOVERY SOLUTIONS       ATTN: DWAYNE HENRY 260 INTERSTATE N CIRCLE SE ATLANTA GA 30339
ASSURE-US                               1880 NE 163RD STREET NORTH MIAMI BEACH FL 33162
ASSURED ADJUSTERS, INC                  GLEN PANNEBAKKER 283 SECOND STREET PIKE SUITE 100 SOUTHHAMPTON PA 18966
ASSURED CONTRACTING LLC.                3553 NW. 10TH AVENUE OAKLAND PARK FL 33309
ASSURED NL INS AGENCY                   3860 FEBER PL DR 400 NORTH CHARLESTON SC 29405
ASSURED NL INS AGENCY                   INC 3860 FABER PL DR 400 NORTH CHARLESTON SC 29405
ASSURED NL INS AGENCY                   P O BOX 42409 CHARLESTON SC 29423
ASSURED ROOFING INC                     18121 E HAMPDEN AV 112 AURORA CO 80013
ASSUREDPARTNERS                         20 COMMERCE CRANFORD NJ 07016
ASSURITY SOL GROUP                      1327 SE 2ND AVE FT LAUDERDALE FL 33316
ASSYRIA TOWNSHIP                        ASSYRIA TOWNSHIP - TREAS 7600 WOLF RD BELLEVUE MI 49021
AST ROOFING & HOME IMPROVEMENTS, LLC    39755 OLD WHEATLAND ROAD WATERFORD VA 20197
ASTON TOWNSHIP                          ASTON TWP - TAX COLLECTO TWP BLDG - 5021 PENNELL ASTON PA 19014
ASTRO ROOFING INC                       855 PINE FOREST TRAIL W PORT ORANGE FL 32127
ASTRONAUT ROOFING LLC                   801 E NASA RD 1 WEBSTER TX 77598
ASYLUM TOWNSHIP                         BILLE JO TUTTLE-TAX COLL 756 TUTTLE LANE WYALUSING PA 18853
AT & T MOBILITY                         PO BOX 6463 CAROL STREAM IL 60197-6463
AT BROKERS LLC                          100 ENTERPRISE DRIVE SUITE 301 ROCKAWAY NJ 07866
AT HOME REALTY                          124 N MAIN ST ASHLAND CITY TN 37015
AT HOME VALUATION MANAGEMENT            SOLUTIONS 180 REDWOOD 325 SAN FRANCISCO CA 94102
AT TAMIAMI INS CORP                     11362 SW 184TH ST MIAMI FL 33157
AT YOUR APPRAISAL SERVICE               390 HEBRON CIR SACRAMENTO CA 95835
AT YOUR DISPOSAL HOOTE SERVICES, INC.   PO BOX 142365 AUSTIN TX 78714
AT YOUR SERVICE                         CONSTRUCTION INC 23296 OLD VALLEY PIKE WOODSTOCK VA 22664
AT YOUR SERVICE                         RESTORATION & RENOVATION 5087 CUMMING HWY CANTON GA 30115
AT YOUR SERVICE REALTY INC              3171 ROUTE 115 101 EFFORT PA 18330
AT YOUR SERVICE RESTORATION             THE SOUZA COMPANY, LLC P O BOX 249 SPRING TX 77383-0249
AT&T                                    PO BOX 5001 CAROL STREAM IL 60197-5001
ATANACIO CADENA- ALEMAN                 12214 NEWBROOK DR HOUSTON TX 77072
ATASCOSA APPRAISAL LLC                  PO BOX 1538 TUBAC AZ 85646
ATASCOSA COUNTY                         ATASCOSA COUNTY - COLLEC 1001 OAK STREET JOURDANTON TX 78026
ATASCOSA COUNTY CLERK                   1 COURTHOUSE CIRCLE SUTE 102 JOURDANTON TX 78026
ATASCOSA COUNTY DISTRICT CLERK          1 COURTHOUSE CIRCLE STE 102 JOURDANTON TX 78026
ATASCOSA COUNTY TAX COLLECTOR           1001 OAK JOURDANTON TX 78026-0139



Epiq Corporate Restructuring, LLC                                                                     Page 83 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 109 of 1490
Claim Name                             Address Information
ATB CONSTRUCTION SERVICES, INC.        1813 NW 15 STREET FORT LAUDERDALE FL 33311
ATC ASSESSMENT COLLECTION GROUP        LLC 1120 N TOWN CENTER DR STE 260 LAS VEGAS NV 89144-6304
ATCHISON CONSTRUCTION, INC.            ANDREW CAMPBELL 306 COMMERCIAL ST, STE. B ATCHISON KS 66002
ATCHISON COUNTY                        ATCHISON COUNTY - COLLEC 400 S WASHINGTON ROCKPORT MO 64482
ATCHISON COUNTY                        ATCHISON COUNTY - TREASU 423 N 5TH ST ATCHISON KS 66002
ATCHLEY & ASSOCIATES                   112 E MAIN ST SEVIERVILLE TN 37862
ATD BUILDERS LLC &                     JOSEPH & SHANNON SILCOX 508 W CHEVES ST FLORENCE SC 29501
ATD RESTORATION LLC                    1200 WOODRUFF RD C-7 GREENVILLE SC 29607
ATD SERVICES INC                       1808-A LITTLE KITTEN AVENUE MANHATTAN KS 66503
ATENCIO, MARK                          ADDRESS ON FILE
ATERA GROUP LLC                        230 OXFORD CIRCLE RINCON GA 31326
ATEX BUILDERS LLC                      1195 ROCHESTER RD STE I TROY MI 48083
ATEX ROOFING & CONSTRUCTION            HMW VENTURES HMW VENTURES 234 PEACH BLOSSOM ABILENE TX 79602
ATGLEN BORO                            CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
ATHELSTANE TOWN                        MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
ATHENA APPRAISALS                      4856 VORE RIDGE ROAD ATHENS OH 45701
ATHENA INS                             4972 N PINE ISLAND RD SUNRISE FL 33351
ATHENS BORO                            ATHENS BORO - TAX COLLEC 606 DOGWOOD AVENUE ATHENS PA 18810
ATHENS CITY                            ATHENS CITY-TAX COLLECTO 815 N JACKSON ST ATHENS TN 37303
ATHENS CLARKE CNTY. STORMWATER MGMT.   P.O. BOX 1868 ATHENS GA 30603
ATHENS COUNTY                          ATHENS COUNTY - TREASURE 15 S COURT STREET, ROOM ATHENS OH 45701
ATHENS S.D./ATHENS BORO                ATHENS AREA SD - TAX COL 401 W. FREDERICK ST. SUI ATHENS PA 18810
ATHENS S.D./ATHENS TOWNS               ATHENS AREA SD - TAX COL POB 637 WELLSBORO PA 16901
ATHENS S.D./RIDGEBURY TO               ATHENS AREA SD - TAX COL POB 637 WELLSBORO PA 16901
ATHENS S.D./SHESHEQUIN T               ATHENS AREA SD - TAX COL POB 637 WELLSBORO PA 16901
ATHENS S.D./SMITHFIELD T               ATHENS ASD - TAX COLLECT POB 637 WELLSBORO PA 16901
ATHENS S.D./ULSTER TOWNS               ATHENS AREA SD - TAX COL POB 637 WELLSBORO PA 16901
ATHENS TOWN                            ATHENS TOWN - TAX COLLEC P.O. BOX 147 ATHENS ME 04912
ATHENS TOWN                            ATHENS - TAX COLLECTOR 56 BROOKLINE ROAD ATHENS VT 05143
ATHENS TOWN                            ATHENS TOWN - TAX COLLEC 2 FIRST STREET ATHENS NY 12015
ATHENS TOWNSHIP                        ATHENS TWP - TAX COLLECT 712 RIVERSIDE DRIVE ATHENS PA 18810
ATHENS TOWNSHIP                        ATHENS TOWNSHIP - TREASU P.O. BOX 368 ATHENS MI 49011
ATHENS UTILITIES                       508 S JEFFERSON ST ATHENS AL 35611
ATHENS VILLAGE                         ATHENS VILLAGE - CLERK 2 FIRST STREET ATHENS NY 12015
ATHENS VILLAGE                         ATHENS VILLAGE - TREASUR P.O. BOX 116 ATHENS MI 49011
ATHENS VILLAGE                         ATHENS VLG TREASURER PO BOX 220 ATHENS WI 54411
ATHENS-CLARKE COUNTY                   325 E WASHINGTON ST RM 250 ATHENS GA 30601
ATHERTON, STEVEN                       ADDRESS ON FILE
ATHOL TOWN                             ATHOL TOWN - TAX COLLECT 584 MAIN STREET ATHOL MA 01331
ATIBA LESLIE                           884 LAFAYETTE AVE BROOKLYN NY 11221
ATIENZA BUILDERS                       14527 AVIS AVE LAWNDALE CA 90260
ATIQ ALAM SIDDIQI                      661 ALDERBERRY LANE POMONA CA 91767
ATJS HOME IMPROVEMENT, INC.            1010 JORIE BLVD 332 OAK BROOK IL 60523
ATKINS INSURANCE AGENCY                3 E WALL ST FORT SCOTT KS 66701
ATKINS TREE SERVICE                    795 FULLERTON ST SHREVEPORT LA 71107
ATKINS, TYLEON                         ADDRESS ON FILE
ATKINSON ACRES POA INC                 C/O KAREN BOLES 6121 E 164TH ST S BIXBY OK 74008
ATKINSON AND ASSOCS                    1537 BRANTLEY RD BLDG C FORT MEYERS FL 33907
ATKINSON APPRAISALS INC                PO BOX 30156 OKLAHOMA CITY OK 73140



Epiq Corporate Restructuring, LLC                                                                    Page 84 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 110 of 1490
Claim Name                               Address Information
ATKINSON BROTHERS AGENCY                 P O BOX 271989 HOUSTON TX 77277
ATKINSON COUNTY                          ATKINSON CO-TAX COMMISSI PO BOX 98 PEARSON GA 31642
ATKINSON COUNTY TAX COMMISSIONER         305 SOUTH MAIN STREET PEARSON GA 31642
ATKINSON TOWN                            ATKINSON TOWN - TAX COLL 21 ACADEMY AVENUE ATKINSON NH 03811
ATKINSON, CATHERINE                      ADDRESS ON FILE
ATKINSON, JOHNATHAN                      ADDRESS ON FILE
ATKINSON, LOLETA                         ADDRESS ON FILE
ATLANTA CAS INS CO                       3700 COLONNADE PARKWAY BIRMINGHAM AL 35243
ATLANTA CITY /DEKALB                     DEKALB COUNTY-TAX COMMIS 4380 MEMORIAL DR - ROOM DECATUR GA 30032
ATLANTA CITY /FULTON                     FULTON COUNTY-TAX COMMIS 141 PRYOR ST SW - SUITE ATLANTA GA 30303
ATLANTA CITY SANITATION                  FULTON COUNTY-TAX COMMIS 141 PRYOR ST SW - SUITE ATLANTA GA 30303
ATLANTA FIRE & RESTOR                    PO BOX 2997 COVINGTON GA 30015
ATLANTA PREMIER RFG LLC                  2772 MOSSY CREEK DR STONE MOUNTAIN GA 30087
ATLANTA REROOF SPECIALIST, INC           190 W CROSSVILLE RD ROSWELL GA 30075
ATLANTA STEEL                            1002 MEADOW RIDGE DR DRIPPING SPRINGS TX 78620
ATLANTA TOWN                             ATLANTA TWN TREASURER N5371 MATTISON RD BRUCE WI 54819
ATLANTA TREE ALL STARS                   2300HOLCMBBRIDGERDSTE103 ROSWELL GA 30076
ATLANTIC APPRAISAL & CONSULTING SER      126 KNOLLWOOD CLR ORMOND BEACH FL 32174
ATLANTIC BEACH TOWN                      ATLANTIC BEACH TOWN - TC 125 W. FORT MACON RD. ATLANTIC BEACH NC 28512
ATLANTIC BEACH VILLAGE                   ATLANTIC BEACH VILL - RE P.O. BOX 189 ATLANTIC BEACH NY 11509
ATLANTIC BUILDERS LLC                    13620 42AND RD NORTH WEST PALM BEACH FL 33411
ATLANTIC CASUALTY INS CO                 P O DRAWER 8010 GOLDSBORO NC 27534
ATLANTIC CHARTER                         3008 VIRGINIA BEACH BLVD VIRGINIA BEACH VA 23452
ATLANTIC CHARTER                         INSURANCE GROUP INC 3008 VIRGINIA BEACH BLVD VIRGINIA BEACH VA 23452
ATLANTIC CITY                            ATLANTIC CITY - TAX COLL 1301 BACHRACH BLVD ROOM ATLANTIC CITY NJ 08401
ATLANTIC CITY ELECTRIC                   PO BOX 13610 PHILADELPHIA PA 19101
ATLANTIC CITY MUN. UTILITIES AUTHORITY   401 NORTH VIRGINIA AVE ATLANTIC CITY NJ 08401
ATLANTIC CITY MUNICIPAL UTILITIES AUTH   1151 NORTH MAIN STREET PLEASANTVILLE NJ 08232
ATLANTIC CITY MUNICIPAL UTILITIES AUTH   401 N. VIRGINIA AVE ATLANTIC CITY NJ 08401
ATLANTIC CITY TAX COLLECTOR              1301 BACHARACH BLVD RM 126 ATLANTIC CITY NJ 08401
ATLANTIC CMTY. ASSOCIATION MGMT.         & ACCOUNTING, INC 507-C HERBERT STREET PORT ORANGE FL 32129
ATLANTIC COAST CONS &                    DORA & BRIAN HODGE 11900 BISCAYNE BLVD 502 NORTH MIAMI FL 33181
ATLANTIC COAST CONSULT                   LLC 11900 BISCAYNE BLVD 502 NORTH MIAMI BEACH FL 33181
ATLANTIC COAST REALTY ENTERPRISES        INC 530 NORTHEAST 3RD AVENUE FORT LAUDERDALE FL 33301-3236
ATLANTIC COUNTY IMPROVEMENT AUTHORITY    1333 ATLANTIC AVENUE SUITE 700 ATLANTIC CITY NJ 08401
ATLANTIC CRAFTSMAN LLC                   JOSEPH L GLAZEBROOK 908 BUSINESS PARK DRIVE CHESAPEAKE VA 23320
ATLANTIC EMPLOYERS INS                   436 WALNUT STREET PHILADELPHIA PA 19106
ATLANTIC HIGHLANDS BORO                  ATLANTIC HIGHLANDS - COL 100 FIRST AVENUE ATLANTIC HIGHLANDS NJ 07716
ATLANTIC HILLS                           C/O TAYLOR MANAGEMENT 80 SOUTH JEFFERSON ROAD, 2ND FLOOR WHIPPANY NJ 07981
ATLANTIC INDUSTRIES CONTRACTORS, INC     1726 CITADEL ST LAKE PLACID FL 33852
ATLANTIC INS SRVCS                       P O BOX 309 SICKLERVILLE NJ 08081
ATLANTIC LAW GROUP                       1602 VILLAGE MARKET BLVD SE LEESBURG VA 20175
ATLANTIC LAW GROUP LLC                   1602 VILLAGE MARKET BLVD STE 310 LEESBURG VA 20175
ATLANTIC LAW GROUP, LLC                  P.O. BOX 2548 LEESBURG VA 20177
ATLANTIC MECHANICAL AND                  D WITT & EST OF C WITT 1300 BARCELON ST SAINT AUGUSTINE FL 32080
ATLANTIC MUNICIPAL                       UTILITIES 15 W 3RD ST PO BOX 517 ATLANTIC IA 50022
ATLANTIC PACIFIC                         1010 KENNEDY DR 203 KEY WEST FL 33040
ATLANTIC PROPERTY                        ADJUSTERS INC 301 174TH ST SUITE 1607 SUNNY ISLES BEACH FL 33160
ATLANTIC REALTY MANAGEMENT, INC.         501 ZION ROAD-UNIT 8 EGG HARBOR TOWNSHIP NJ 08234



Epiq Corporate Restructuring, LLC                                                                      Page 85 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 111 of 1490
Claim Name                              Address Information
ATLANTIC RESTORATION                   35 WOODLAND ST NEW BRITAIN CT 06051
ATLANTIC ROOFING &                     CONSTRUCTION CO INC 6767 HOFFNER AVE ORLANDO FL 32822
ATLANTIC ROOFING & CONSTR. CO. INC.    6767 HOFFNER AVENUE ORLANDO FL 32822
ATLANTIC SHIELD INS                    PO BOX 2496 MOUNT PLEASANT SC 29465
ATLANTIC SMITH CROPPER&D               PO BOX 770 WILLARDS MD 21874
ATLANTIC SPECIALTY LINES               9020 STONEY POINTE 450 RICHMOND VA 23235
ATLANTIC SPECIALTY LINES               P O BOX 35723 RICHMOND VA 23235
ATLANTIC STATES GROUP                  1805 RT 206 UNIT J SOUTHAMPTON NJ 08088
ATLANTIC STATES GROUP                  P O BOX 2659 VINCETOWN NJ 08088
ATLANTIC STATES GRP INS.               PO BOX 2659 VINCETOWN NJ 08088
ATLANTIC TIDE APPRAISALS LLC           PO BOX 1345 LORIS SC 29569
ATLANTIC VALUATION GROUP               26 S MAIN ST COHASSET MA 02025
ATLANTIC VIEW CONDO ASSOCIATION        PO BOX 43221 UPPER MONTCLAIR NJ 07043
ATLANTIDA CONSTRUCTION                 CORP 149 BILBAO ST ROYAL PALM BEACH FL 33411
ATLANTIS HOMES                         3315 EAST BAYOU DRIVE SHOREACRES TX 77571
ATLANTIS III BY THE SEA                1111 SE FEDERAL HWY 100 STUART FL 34994
ATLANTIS MANAGEMENT SERVICES LC        11011 SHERIDAN STREET, SUITE 208 COOPER CITY FL 33026
ATLANTIS REALTY GROUP INC              9775 CROSSPOINT BLVD STE 118 INDIANAPOLIS IN 46256
ATLAS ADJUSTMENTS LLC                  10 MITCHELL PLACE-STE101 WHITE PLAINS NY 10601
ATLAS COLLECTIONS, INC.                7701 W. KILGORE AVENUE, SUITE 3 YORKTOWN IN 47396
ATLAS CONSTRUCTION AND REMODELING      JOHN MICHAEL GUILLOT 4768 OAKMONT COURT LEAGUE CITY TX 77573
ATLAS CONSTRUCTION COMPANY LLC         REINALDO AQUIT 1375 MARSEILLE DRIVE MIAMI BEACH FL 33141
ATLAS CONSTRUCTION USA CORP            1291 WARING AVE 2FL BRONX NY 10469
ATLAS FINANCIAL SERVICES               796 SUFFOLK AVE BRENTWOOD NY 11717
ATLAS GENERAL                          CONTRACTORS 40W089 IL RT STE E SAINT CHARLES IL 60175
ATLAS GENERAL                          P O BOX 211805 BEDFORD TX 76095
ATLAS INS                              1445 MAIN ST 19 TEWKSBURY MA 01876
ATLAS INS AGENCY                       75-167E HUALATAI RD 1 KAILUA KONE HI 96740
ATLAS INS AGENCY INC                   1132 BISHOP ST STE 1600 HONOLULU HI 96813
ATLAS INSURANCE AGENCY                 6166 SHALLOW FORD RD SUITE 104 CHATTANOOGA TN 37421
ATLAS PREMIUM FINANCE                  PO BOX 100129 FORT LAUDERDALE FL 33310
ATLAS PROPERTY MANAGEMENT SERVICES INC. 1450 NW 87 AVE 204 DORAL FL 33172
ATLAS TOWNSHIP                         ATLAS TOWNSHIP - TREASUR 7386 S GALE RD - BOX 277 GOODRICH MI 48438
ATLASSIAN SOFTWARE SYSTEMS PTY LTD     32151 COLLECTIONS CENTER DR CHICAGO IL 60693
ATMORE CARPET LLC                      BRENDA MCMULLEN 122 N MAIN ST ATMORE AL 36502
ATMOS ENERGY                           P O BOX 790311 SAINT LOUIS MO 63179-0311
ATMOS ENERGY                           THREE LINCOLN CENTRE SUITE 1800 5430 LBJ FREEWAY DALLAS TX 75240
ATMOSPHERE COMMERCIAL INTERIORS AC     PO BOX 86 MINNEAPOLIS MN 55486
ATOCHA MOBILE HOME PARK                3502 S CAMINO ATOCHA SPC STE 101 SANTA FE NM 87507
ATOKA CITY                             ATOKA CITY-TAX COLLECTOR 334 ATOKA-MUNFORD AVE ATOKA TN 38004
ATOKA COUNTY                           ATOKA COUNTY - TAX COLLE 200 E COURT ST ATOKA OK 74525
ATOKA COUNTY CLERK                     200 E COURT ST ATOKA OK 74525
ATOKA COUNTY TREASURER                 200 EAST COURT ST STE 107W ATOKA OK 74525
ATOZ PEST CONTROL                      415 RICHARD JACKSON BLVD, 206C PANAMA CITY BEACH FL 32487
ATR SCREENING, LLC                     996 MCKENNY AVE. DELTONA FL 32725
ATRIOS CONSTRUCTION GROUP LLC          JOSUE GRAVERAN 3070 SW 84 CT MIAMI FL 33155
ATTALA COUNTY                          ATTALA COUNTY-TAX COLLEC 112 N WELLS ST KOSCUISKO MS 39090
ATTALA COUNTY CHANCERY CLERK           230 W WASHINGTON ST KOSCIUSKO MS 39090
ATTAWAUGAN F.D. 01                     ATTAWAUGAN F.D - TAX COL PO BOX 584 DAYVILLE CT 06241



Epiq Corporate Restructuring, LLC                                                                   Page 86 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 112 of 1490
Claim Name                              Address Information
ATTICA CEN SCH (COMBINED                ATTICA CS-TAX COLLECTOR PO BOX 184 WARSAW NY 14569
ATTICA CEN. SCH (CMBND.T                ATTICA CEN. SCH-TAX COLL P.O. BOX 184 WARSAW NY 14569
ATTICA TOWN                             ATTICA TOWN - TAX COLLEC PO BOX 184 WARSAW NY 14569
ATTICA TOWNSHIP                         ATTICA TOWNSHIP - TREASU P.O.BOX 86 ATTICA MI 48412
ATTICA VILLAGE(ATTICA TW                ATTICA VILLAGE - CLERK FIVE STAR BANK- 220 LIBE WARSAW NY 14569
ATTLEBORO CITY                          ATTLEBORO CITY - TAX COL 77 PARK STREET ATTLEBORO MA 02703
ATTMA REALTY LLC                        MARCUS J. KELLAM 169 W. 65TH AVENUE PHILADELPHIA PA 19120
ATTORNEY GEN OF THE STATE OF COLORADO   COLORADO DIVISION OF SECURITIES 1560 BROADWAY, SUITE 900 DENVER CO 80202
ATTORNEY GENERAL OF THE STATE OF CO     PEOPLE OF THE STATE OF COLORADO 1300 BROADWAY, 10TH FLOOR DENVER CO 80203
ATTWOOD CONSTRUCTION                    RANDY BRADFORD ATTWOOD 110 WATERSIDE LN HOT SPRINGS AR 71913
ATWATER, SHAAKIRA                       ADDRESS ON FILE
ATX LIFESTYLE LLC                       4600 ELMONT DR SUITE 312 AUSTIN TX 78741
AUBERT, RENAE                           ADDRESS ON FILE
AUBRA LEE ANDERS                        PO BOX 43261 SEVEN POINTS TX 75143
AUBURN BORO                             MARLENE NAFZINGER-TX COL 451 PEARSON ST POB 207 AUBURN PA 17922
AUBURN CITY                             AUBURN CITY - TAX COLLEC 60 COURT STREET SUITE 15 AUBURN ME 04210
AUBURN CITY                             AUBURN CITY- TREASURER PO BOX 7 AUBURN NY 13021
AUBURN CITY                             CITY OF AUBURN - CLERK PO BOX 465 AUBURN KY 42206
AUBURN CITY                             AUBURN CITY - TREASURER 113 E ELM ST AUBURN MI 48611
AUBURN CITY (CAYUGA CO                  AUBURN CITY TREASURER 24 SOUTH STREET AUBURN NY 13021
AUBURN CITY SCH (CMBD TW                AUBURN CITY SCH- TAX COL 118 E SENECA ST.C/O TOMP ITHACA NY 14850
AUBURN CITY SCH (COMBINE                AUBURN CITY SCH- TAX COL 118 E SENECA ST.C/O TOMP ITHACA NY 14850
AUBURN CITY-BARROW CO                   AUBURN CITY-TAX COLLECTO 1369 4TH AVE AUBURN GA 30011
AUBURN CITY-GWINNETT CO                 AUBURN CITY-TAX COLLECTO PO DRAWER 1059 AUBURN GA 30011
AUBURN HILLS CITY                       AUBURN HILLS CITY - TRE 1827 N SQUIRREL RD AUBURN HILLS MI 48326
AUBURN LAKES TRAILS PROPERTY OWNERS     1400 AMERICAN RIVER TRAIL COOL CA 95614
ASSN
AUBURN ROOFING, INC                     130 ELM STREET AUBURN CA 95603
AUBURN TOWN                             AUBURN TOWN - TAX COLLEC 104 CENTRAL STREET AUBURN MA 01501
AUBURN TOWN                             AUBURN TOWN - TAX COLLEC PO BOX 146 AUBURN NH 03032
AUBURN TOWN                             AUBURN TWN TREASURER N 2170 STATE RD 67 CAMPBELLSPORT WI 53010
AUBURN TOWNSHIP                         BETTY JEAN WHITE-TAX COL 745 RETTA ROAD MONTROSE PA 18801
AUBURN WATER DISTRICT                   PO BOX 187 AUBURN MA 01501
AUBURNDALE TOWN                         AUBURNDALE TWN TREASURER 5579 E TOWER DR AUBURNDALE WI 54412
AUBURNDALE VILLAGE                      AUBURNDALE VLG TREASURER 10614 BIRCH AVE. AUBURNDALE WI 54412
AUCTION.COM LLC                         1 MAUCHLY IRVINE CA 92618
AUDIT & ADJUSTMENT CO. INC.             20700 44TH AVE W 100 LYNNWOOD WA 98036
AUDRAIN COUNTY                          AUDRAIN COUNTY - COLLECT 101 N. JEFFERSON ST, RM MEXICO MO 65265
AUDREY WITHAM                           1237 PARADISE POND RD SAINT AUGUSTINE FL 32902
AUDUBON APPRAISAL                       186 COLONY ROAD BELLE CHASSE LA 70037
AUDUBON BORO                            AUDUBON BORO - TAX COLLE 606 WEST NICHOLSON RD AUDUBON NJ 08106
AUDUBON BOROUGH TAX COLLECTOR           600 WEST NICHOLESON ROAD AUDUBON NJ 08106
AUDUBON COUNTY                          AUDUBON COUNTY - TREASUR 318 LEROY ST STE 5 AUDUBON IA 50025
AUDUBON INSURANCE GROUP                 P O BOX 60730 NEW ORLEANS LA 70160
AUDUBON PARK CITY                       CITY OF AUDUBON PARK - C 3340 ROBIN ROAD LOUISVILLE KY 40213
AUDUBON TRACE CONDO ASSOC., INC.        4117 SOUTH DR. JEFFERSON LA 70121
AUDUBON WATER COMPANY                   2650 EISENHOWER AVENUE, SUITE 104A VALLEY FORGE CORPORATE CENTER NORRISTOWN PA
                                        19403
AUGLAIZE COUNTY                         AUGLAIZE COUNTY - TREASU PO BOX 56 WAPAKONETA OH 45895



Epiq Corporate Restructuring, LLC                                                                     Page 87 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 113 of 1490
Claim Name                            Address Information
AUGRES CITY                           AUGRES CITY - TREASURER P.O. BOX 121 AUGRES MI 48703
AUGRES TOWNSHIP                       AUGRES TOWNSHIP - TREASU 1677 MANOR RD. AU GRES MI 48703
AUGUSTA CHARTER TOWNSHIP              8021 TALLLADAY RD PO BOX 100 WHITTAKER MI 48190
AUGUSTA CITY                          AUGUSTA CITY -TAX COLLEC 16 CONY STREET AUGUSTA ME 04330
AUGUSTA CITY                          CITY OF AUGUSTA - CLERK P O BOX 85 AUGUSTA KY 41002
AUGUSTA CITY                          AUGUSTA CITY TREASURER PO BOX 475/145 W LINCOLN AUGUSTA WI 54722
AUGUSTA COUNTY                        AUGUSTA COUNTY - TREASUR 18 GOVERNMENT CENTER LAN VERONA VA 24482
AUGUSTA COUNTY TREASURER              18 GOVERNMENT CENTER LANE VERONA VA 24482-2639
AUGUSTA COUNTY TREASURER              18 GOVERNMENT CENTER LANE VERONA VA 24484
AUGUSTA MUT INS                       13 IDLEWOOD BLVD STAUNTON VA 24401
AUGUSTA RESTORATIONCONST              489COLUMBIA IND BLVD103 EVANS GA 30809
AUGUSTA TOWN                          AUGUSTA TOWN - TAX COLLE 185 NORTH MAIN ST ORISKANY FALLS NY 13425
AUGUSTA TOWNSHIP                      AUGUSTA TOWNSHIP - TREAS PO BOX 100 WHITTAKER MI 48190
AUGUSTA UTILITIES DEPARTMENT          PO BOX 1457 AUGUSTA GA 30903
AUGUSTA VILLAGE                       AUGUSTA VILLAGE - TREASU 109 W CLINTON AUGUSTA MI 49012
AUGUSTIN, DAVID                       ADDRESS ON FILE
AUGUSTINACK, CHRISTOPHER              ADDRESS ON FILE
AUGUSTUS DREWRY WILLIS                201 HILLCREST ROAD NEW BERN NC 28562
AUGUSTUS E. ERSKINE, ET AL.           GOGEL & GOGEL KENNETH J. GOGEL 2 MATTOON STREET SPRINGFIELD MA 01105
AUIPPA, JERALD                        ADDRESS ON FILE
AUITO CONSTRUCTION LLC                33738 REGAL FRASER MI 48026
AUKEE CONTRACTING                     1888 CR 65 DEL NORTE CO 81132
AULD & WHITE CONSTRUCTORS LLC         4168 SOUTHPOINT PKWY STE 101 JACKSONVILLE FL 32216
AULTON VANN INS                       P O BOX 2069 PASCAGOULA MS 39569
AUO FOUNTAINS AT SUMMERFIELD CONDO    15685 SW 116TH PMB 105 KING CITY OR 97224
AURELIO GONZALEZ & LOURDES GONZALEZ   313 CAMPFIRE DR GRAND PRAIRIE TX 75052
AURELIUS TOWN                         AURELIUS TOWN- TAX COLLE 1241 W GENESEE ST RD AUBURN NY 13021
AURELIUS TOWNSHIP                     AURELIUS TOWNSHIP - TREA 1939 S AURELIUS RD MASON MI 48854
AURORA LOAN SERVICES                  10350 PARK MEADOWS DR LITTLETON CO 80124
AURORA LOAN SERVICES, LLC             DOUGLAS MATTON MATTON & GROSSMAN, PC 200 W. MADISON STREET CHICAGO IL 60606
AURORA TOWN                           AURORA TOWN-TAX RECEIVER 300 GLEED AVENUE EAST AURORA NY 14052
AURORA TOWN                           AURORA TWN TREASURER P.O. BOX 256 BERLIN WI 54923
AURORA TOWNSHIP                       AURORA TWN TREASURER 805 SKYLINE DRIVE NIAGARA WI 54151
AUSABLE TOWN                          AUSABLE TOWN- TAX COLLEC 111 AUSABLE ST KEESEVILLE NY 12944
AUSABLE TOWNSHIP                      AUSABLE TOWNSHIP - TREAS 500 LAKE ST ROSCOMMON MI 48653
AUSABLE TOWNSHIP                      AUSABLE TOWNSHIP - TREAS 311 FIFTH ST OSCODA MI 48750
AUSABLE VALLEY CS (CMB                AUSABLE VALLEY CS - COLL 1273 RT 9N CLINTONVILLE NY 12924
AUSABLE VALLEY CS (COM                AUSABLE VALLEY CS- COLLE 1273 RT 9N CLINTONVILLE NY 12924
AUSDANBROOK PROPERTIES, INC           1705 BETHAVEN ROAD RIVERDALE GA 30296
AUSHERMAN BROS REAL                   229 N 2ND ST CHAMBERSBURG PA 17201
AUSSEF, REZA                          ADDRESS ON FILE
AUSTELL CITY                          AUSTELL CITY-TAX COLLECT 2716 BROAD STREET AUSTELL GA 30106
AUSTERLITZ TOWN                       SUSAN HAAG, COLLECTOR PO BOX 238 SPENCERTOWN NY 12165
AUSTERMILLER, INC.                    AUSTERMILLER INC PO BOX 2119 MT. JULIET TN 37121
AUSTIN ALL ROOF                       19800 DRUID PATH PFLUGERVILLE TX 78660
AUSTIN BORO                           AUSTIN BORO - TAX COLLEC 72 TURNER ST AUSTIN PA 16720
AUSTIN BORO SCHOOL DISTR              AUSTIN AREA SDT - COLLEC 72 TURNER ST AUSTIN PA 16720
AUSTIN BOROUGH                        P.O. BOX 297 AUSTIN PA 16720
AUSTIN COUNTY APPRAISAL               AUSTIN CAD - TAX COLLECT 906 E AMELIA STREET BELLVILLE TX 77418



Epiq Corporate Restructuring, LLC                                                                   Page 88 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg    Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 114 of 1490
Claim Name                               Address Information
AUSTIN COUNTY APPRAISAL DISTRICT         906 E AMELIA ST BELLVILLE TX 77418-2843
AUSTIN COUNTY CLERK                      1 E MAIN BELLVILLE TX 77418
AUSTIN COUNTY FARMERS MU                 P O BOX 208 INDUSTRY TX 78944
AUSTIN INSURANCE AGENCY                  P O BOX 9468 S CHARLESTON WV 25309
AUSTIN MUTUAL INSURANCE                  PO BOX 1420 MAPLE GROVE MN 55311
AUSTIN MUTUAL INSURANCE                  15490 101ST AVE N MAPLE GROVE MN 55369
AUSTIN REMODELING &                      JAMES & SUMMER KRZOSKA 19306 DELKE DR PRIOR LAKE MN 55372
AUSTIN RESTORATION SVC                   GEORGE ONDARZA 500 EVERGREEN DR HURST TX 76054
AUSTIN SOUTHWEST ROOFING, INC            9493 HWY 290 E. AUSTIN TX 78724
AUSTIN TOWNSHIP                          AUSTIN TOWNSHIP - TREASU 2700 CUMBER RD UBLY MI 48475
AUSTIN TOWNSHIP                          AUSTIN TOWNSHIP - TREASU PO BOX 226 STANWOOD MI 49346
AUSTIN, ALECIA                           ADDRESS ON FILE
AUSTIN, KATHERINE                        ADDRESS ON FILE
AUSTIN, MICHAEL                          ADDRESS ON FILE
AUSTIN, THEODORE                         ADDRESS ON FILE
AUTAUGA COUNTY                           AUTAUGA CO-REV COMMISSIO 135 N COURT ST SUITE D PRATTVILLE AL 36067
AUTAUGA COUNTY JUDGE OF PROBATE          176 W 5TH ST PRATTVILLE AL 36067-3041
AUTAUGA COUNTY REVENUE COMMISSIONER      135 N COURT ST STE D PRATTVILLE AL 36067
AUTEBERRY, NATALIE                       ADDRESS ON FILE
AUTEN INC                                6122 ALTAMA AVE 5 BRUNSWICK GA 31525
AUTHENTIC LAWN                           MAINTENANCE INC PO BOX 110578 NAPLES FL 34108
AUTHERINE WILSON                         3202 CLARK ST NEW WINDSOR NY 12553
AUTHORITY OF THE BOROUGH OF CHARLEROI    3 MCKEAN AVENUE CHARLEROI PA 15022
AUTHORITY ROOFING LLC                    2591 DALLAS PKWY 300 FRISCO TX 75035
AUTO CLUB                                555 CORP DR KALISPELL MT 59901
AUTO CLUB                                P O BOX 2057 KALISPELL MT 59903
AUTO CLUB                                1130 N NIMITZ HWY A170 HONOLULU HI 96817
AUTO CLUB FAMILY INS                     12901 N FORTY DR ST LOUIS MO 63141
AUTO CLUB FAMILY INSURANCE COMPANY       P.O. BOX 9239 COPPELL TX 75019-9276
AUTO CLUB GROUP                          P O BOX 9239 COPPELL TX 75019
AUTO CLUB INDEM                          P O BOX 25036 SANTA ANA CA 92799
AUTO CLUB INS CO OF FL                   P.O. BOX 630885 CINCINNATI OH 45263
AUTO CLUB INS CO OF FL.                  20315 BRUCE B DOWNS BL TAMPA FL 33647
AUTO CLUB INS OF FL                      P O BOX 630886 CINCINNATI OH 45263
AUTO CLUB SO INSURANCE                   FLOOD ONLY P O BOX 2057 KALISPELL MT 59903
AUTO INS PLUS                            526 N US HWY 441/27 LADY LAKE FL 32159
AUTO INSURANCE                           DISCOUNTERS 5727 WESTHEIMER STE A1 HOUSTON TX 77057
AUTO INTERNATIONAL INSAG                 1508 N MAIN ST SANTA ANA CA 92701
AUTO OWNERS INS                          P O BOX 740312 CINCINNATI OH 45274
AUTO OWNERS INS                          FLOOD PO BOX 912398 DENVER CO 80291
AUTO OWNERS INS CO                       1700 LINCOLN ST LOW LVL3 MAC C7301-L25 DEPT 2398 DENVER CO 80274
AUTO OWNERS INS COMPANY                  6101 ANACAPRI BLVD LANSING MI 48917
AUTO OWNERS INSURANCE                    P O BOX 912398 DENVER CO 80291
AUTO-OWNERS INSURANCE CO.                PO BOX 740312 CINCINNATI OH 45274-0312
AUTOMATED MAINTENANCE SYSTEMS INC        3615 SEGER DR RAPID CITY SD 57701
AUTOMATION RESEARCH, INC. DBA            C/O CBC COMPANIES, INC. ATTN: GENERAL COUNSEL 250 EAST BROAD STREET COLUMBUS
DATAVERIFY                               OH 43215
AUTOMOBILE CLUB OF SOUTHERN CALIFORNIA   P.O. BOX 25448 SANTA ANA CA 92799-5448
AUTOMOBILE INS CO                        P O BOX 660307 DALLAS TX 75266



Epiq Corporate Restructuring, LLC                                                                    Page 89 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 115 of 1490
Claim Name                             Address Information
AUTOMOBILE INSURANCE CO                ONE TOWER SQUARE HARTFORD CT 06183
AUTRAIN TOWNSHIP                       AUTRAIN TOWNSHIP - TREAS PO BOX 33 AUTRAIN MI 49806
AUTUMN OAKS CONDO ASSOC., INC.         1535 MAPLE PLACE SCHERERVILLE IN 46375
AUTUMN WOOD OF THE TRAILS HOA, INC.    221 PINE CONE TRAIL ORMOND BEACH FL 32174
AUTUMN WOODS PROPERTY OWNERS ASSOC.,   8390 CHAMPIONSGATE BLVD. STE 304 CHAMPIONSGATE FL 33896
INC
AV INSURANCE AGENCY                    9629 NW 27 AVE MIAMI FL 33147
AVA TOWN                               AVA TOWN - TAX COLLECTOR 5529 WEST AVA ROAD AVA NY 13303
AVAIL PROPERTY MANAGEMENT, INC.        51350 DESERT CLUB DRIVE, SUITE 4 LA QUINTA CA 92253
AVALANCHE CLEANNG &                    RESTORATION 6040 N GOVERNMENT WAY DALTON GARDENS ID 83815
AVALON BORO                            AVALON BORO - TAX COLLEC 3100 DUNE DRIVE AVALON NJ 08202
AVALON BORO                            AVALON/NORTHGATE TAX COL 102 RAHWAY ROAD MCMURRAY PA 15317
AVALON CONSTRUCTION INC                256 GEORGE ST W SAINT PAUL MN 55107
AVALON COURT SIX CONDOMINIUM           P. O. BOX 579 STEVENSON MD 21153
AVALON ROOFING & RESTR                 5017 DIVISON AVE S WYOMING MI 49548
AVALOSGONZALEZ, ADOLFO                 ADDRESS ON FILE
AVANCO TAG & TITLE SERVICE INC         3420 NORTHSIDE DR HAPEVILLE GA 30354
AVANTE BUILDERS, INC.                  11231 N.W. 20TH STREET MIAMI FL 33172
AVANTE INS AGENCY                      7490 WEST FLAGLER ST MIAMI FL 33144
AVATAR INSURANCE                       6000 FELDWOOD ROAD COLLEGE PARK GA 30349
AVATAR INSURANCE                       BANK OF AMERICA LB281216 6000 FELDWOOD ROAD COLLEGE PARK GA 30349
AVATAR P&C INC                         P O BOX 281216 ATLANTA GA 30384
AVATAR PROPERTIES INC                  C/O EVERGREEN LIFESTYLES MANAGEMENT 10401 DEERWOOD PARK BLVD 2130 JACKSONVILLE
                                       FL 32256
AVAYA                                  ATTN: VICE PRESIDENT, LAW 4655 GREAT AMERICA PARKWAY SANTA CLARA CA 95054-1233
AVAYA INC                              PO BOX 5332 NEW YORK NY 10087-5332
AVAYA INC.                             ATTN: VICE PRESIDENT, LAW 4655 GREAT AMERICA PARKWAY SANTA CLARA CA 95054-1233
AVCO RESTORATION LLC                   13406 S MEMORIAL DRIVE BIXBY OK 74008
AVCO ROOFING                           3130 ROSEMARY LN TYLER TX 75701
AVCO ROOFING & ELISSA &                THOMAS AMES 13455 STATE HWY 110 S TYLER TX 75707
AVEDON USA                             PO BOX 2208 UPPER MARLBORO MD 20773
AVELLA AREA SCHOOL DISTR               AVELLA AREA SD- TAX COLL 28 CLARK AVE. AVELLA PA 15312
AVELLA SCHOOL DISTRICT                 BEVERLY PAUL - TAX COLLE 70 PAUL LANE3 WASHINGTON PA 15301
AVELLA SD/INDEPENDENCE T               TOM SIMONS - TAX COLLECT 1920 AVELLA RDPOB 563 AVELLA PA 15312
AVEMIGA INC                            ASOCIACION DE RESIDENTES MILAVILLE-GARCIA 300 CALLE JAGUAS, URB MILAVILLE SAN
                                       JUAN PR 00926
AVENT APPRAISALS, INC.                 P.O. BOX 4759 WILMINGTON NC 28406
AVENTURA ENGINEERING LLC               10142 NW 50TH ST. SUNRISE FL 33351
AVENTUS & CHANDRA ANALA                & VASUNDHARA YENUMALA 1459 WARRINGTON FORT WORTH TX 76112
AVENTUS CLAIMS SPE R&R                 & C ANALA & V YENUMALA 1459 WARRINGTON FORT WORTH TX 76112
AVENTUS CLAIMS SPEC                    ROOFING & REMODELING 1459 WARRINGTON FORT WORTH TX 76112
AVENUE 365 LENDER SERVICES, LLC        401 PLYMOUTH RD SUITE 550 PLYMOUTH MEETING PA 19462
AVERILL INSURANCE AGENCY               P O BOX 318 CUMBERLAND ME 04021
AVERILL PARK CS (BRUNS                 AVERILL PARK CS-TAX COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
AVERILL PARK CS (CMBD                  AVERILL PARK CS-TAX COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
AVERILL, JESSICA                       ADDRESS ON FILE
AVERY COUNTY                           AVERY COUNTY - TAX COLLE 200 MONTEZUMA ST - COURT NEWLAND NC 28657
AVERY FAMILY CONSTRUCTION              DEREK KUNZE 611 PORTOFINO ARLINGTON TX 76012
AVERY INS AGENCY                       P O BOX 906 ALEDO TX 76008
AVERY INSURANCE AGENCY                 5165 E I20 SERVICE RD N WILLOW PARK TX 76087


Epiq Corporate Restructuring, LLC                                                                   Page 90 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 116 of 1490
Claim Name                            Address Information
AVERY TOWNSHIP                        AVERY TOWNSHIP - TREASUR PO BOX 728 ATLANTA MI 49709
AVERY, JAMARA                         ADDRESS ON FILE
AVHS                                  6260 SW 188 AVE SOUTHWEST RANCHES FL 33332
AVI J LITWIN ESQ                      4434 SHERIDAN AVE MIAMI BEACH FL 33140
AVI RFG & GUTTERS INC                 1290 E 58TH AV DENVER CO 80216
AVID RISK SOLUTIONS INC               2501 PARMENTER ST 200A MIDDLETON WI 53562
AVIDITY INSURANCE                     10740 NALL AVE 201 OVERLAND PARK KS 66211
AVIKS BLOG CONST&LIE SHI              &CALIFORNIA LOSS CONSULT 17736 CONTR COSTA DR ROWLAND HEIGHTS CA 91748
AVILA CONSTRUCTION                    8450 G AVE STE 83 HESPERIA CA 92345
AVILA, BRENDA                         ADDRESS ON FILE
AVILA, HENRY                          ADDRESS ON FILE
AVILA, MARIA                          ADDRESS ON FILE
AVILEZ ROOFING                        TERRY ROY 542 HOOVER RD BURLESON TX 76028
AVION SALES FORCE INC (DBA AVCO       TED LONG 13455 HWY 110 S TYLER TX 75707
ROOFING)
AVIS BORO                             AVIS BORO - TAX COLLECTO 24 W CENTRAL AVE AVIS PA 17721
AVM ENTERPRISES                       ALICE M. PENA 10606 LAUREN VERONICA DR HOUSTON TX 77034
AVOCA BORO                            AVOCA BORO - TAX COLLECT 129 FACTORY ST. AVOCA PA 18641
AVOCA CEN SCH (COMBINED               AVOCA CS-TAX COLLECTER PO BOX 168 WARSAW NY 14569
AVOCA VILLAGE                         AVOCA VLG TREASURER PO BOX 188 / 401 WISCONS AVOCA WI 53506
AVON BY THE SEA BORO                  AVON BY THE SEA BORO-COL 301 MAIN STREET AVON BY THE SEA NJ 07717
AVON CEN SCH (COMBINED T              AVON CEN SCH - TAX COLLE 118 E SENECA ST.C/0 TOMP ITHACA NY 14850
AVON GROVE SCHOOL DISTRI              KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
AVON PARK CABINETRY                   998 W. MAIN ST. AVON PARK FL 33825
AVON TOWN                             AVON TOWN - TAX COLLECTO 65 EAST MAIN STREET AVON MA 02322
AVON TOWN                             AVON TOWN - TAX COLLECTO 60 WEST MAIN ST AVON CT 06001
AVON TOWN                             AVON TOWN - TAX COLLECTO 23 GENESEE STREET AVON NY 14414
AVON VILLAGE                          AVON VILLAGE - CLERK 74 GENESEE STREET AVON NY 14414
AVON WATER COMPANY                    14 WEST MAIN STREET, P.O. BOX 424 AVON CT 06001
AVONDALE                              11465 W. CIVIC CENTER DRIVE, SUITE 140 CODE ENFORCEMENT DIVISION AVONDALE AZ
                                      85323
AVONDALE BORO                         AVONDALE BORO - TAX COLL 505 PENNSYLVANIA AVE AVONDALE PA 19311
AVONDALE GARAGE DOORS                 432 N LITCHFIELD RD 300 GOODYEAR AZ 85338
AVONMORE BORO                         AVONMORE BORO - TAX COLL BOX 544 AVONMORE PA 15618
AVONWORTH S.D./BEN AVON               AVONWORTH SD - TAX COLLE 102 RAHWAY RD MCMURRAY PA 15317
AVONWORTH S.D./BEN AVON               AVONWORTH SD/BEN AVON BO 102 RAHWAY RD MCMURRAY PA 15317
AVONWORTH S.D./EMSWORTH               LARUA WEST - TAX COLLECT 171 CENTER AVE. PITTSBURGH PA 15202
AVONWORTH S.D./KILBUCK T              AVONWORTH SD/KILBUCK TWP 102 RAHWAY RD MCMURRAY PA 15317
AVONWORTH S.D./OHIO TOWN              KRISTEN PONTELLO-TAX COL 1719 ROOSEVELT RD PITTSBURGH PA 15237
AVOYELLES PARISH                      312 N MAIN ST MARKSVILLE LA 71351
AVOYELLES PARISH                      AVOYELLES PARISH - COLLE 675 GOVERNMENT ST MARKSVILLE LA 71351
AVOYELLES PARISH CLERK OF COURT       PO BOX 219 MARKSVILLE LA 71351
AVOYELLES PARISH SHERIFF DEPT         675 GOVERNMENT ST MARKSVILLE LA 71351
AVR MANAGEMENT CONSULTANTS, INC       12929 GULF FREEWAY 320 HOUSTON TX 77034
AVRAMSKI LAW PC                       5594 S FORT APACHE ROAD SUITE 120 LAS VEGAS NV 89148
AVS BUILDERS                          2211 COBBLE CREEK DR HOUSTON TX 77073
AVT CONSULTING                        1444 E SHORE DR SAINT PAUL MN 55106
AVT CONSULTING, LLC                   ATTN: GENERAL COUNSEL 4914 WEST 36TH STREET SUITE 103 ST. LOUIS PARK MN 55416
AWAC                                  199 WATER ST. 24 NEW YORK NY 10038



Epiq Corporate Restructuring, LLC                                                                   Page 91 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 117 of 1490
Claim Name                             Address Information
AWAKE AGENCY OF HAVELOCK               PO BOX 128 HAVELOCK NC 28532
AWARE OWNER LLC                        1925 S SOSSAMAN RD 113 MESA AZ 85209
AWEDA, ESTHER                          ADDRESS ON FILE
AWESOME REAL ESTATE SERVICES, LLC      PO BOX 762618 SAN ANTONIO TX 78245
AWILDA FLORES NAZARIO                  617 MEADOW SAGE DRIVE DELAND FL 32724
AWL ROOFING &                          CONTRACTING LLC 3472 RESEARCH PKWY 104 COLORADO SPRINGS CO 80920
AWNING COMPANY OF                      AMERICA 1860 W HAMILTON PLACE ENGLEWOOD CO 80110
AXA INS AGENCY                         1890 W COUNTYRD 4192030 OVIEDO FL 32765
AXA INSURANCE COMPANY                  P O BOX 105230 ATLANTA GA 30348
AXIOM APPRAISALS, INC                  4 REDONDO DRIVE POUGHKEEPSIE NY 12603
AXIOM PUBLIC ADJ LLC                   541 COUNTY RD 4106 CRANDALL TX 75114
AXIOM RESOURCES                        12425 RACE TRACK ROAD SUITE 100 TAMPA FL 33626
AXIS                                   PROFESSIONAL LINES CLAIMS 300 CONNELL DR., PO BOX 357 BERKELEY HEIGHTS NJ
                                       07922-0357
AXIS                                   411 S STATE ST STE 1A NEWTON PA 18940
AXIS APPRAISAL MANAGEMENT              SOLUTIONS, INC. ATTN: GENERAL COUNSEL 1101 5TH AVENUE SUITE 210 SAN RAFAEL CA
                                       94901
AXIS APPRAISAL MANAGEMENT SERVICES     1101 FIFTH AVENUE SUITE 210 SAN RAFAEL CA 94901
AXIS BUILDERS INC                      1717 RT 34 BLDG 35A FARMINGDALE NJ 07727
AXIS INS CO                            P O BOX 2866 HONOLULU HI 96803
AXIS SERVICES                          8218 MEGAN PLACE DR HOUSTON TX 77095
AXWAY INC.                             ATTN: GENERAL COUNSEL PO BOX 120469 DALLAS TX 75312
AXWAY INC.                             ATTN: CFO AND DIRECTOR GLOBAL COMMERCIAL LEGAL SERVICES 6811 E. MAYO BOULEVARD
                                       SUITE 400 PHOENIX AZ 85054
AXWAY INC.                             ATTN: GENERAL COUNSEL 6811 E MAYO BLVD PHOENIX AZ 85054
AYALA INS SERVICE                      3550 W GLENDALE AVE PHOENIX AZ 85051
AYALA, ANGELINE                        ADDRESS ON FILE
AYALA, CALVIN                          ADDRESS ON FILE
AYALA, WILFREDO                        ADDRESS ON FILE
AYBAR LANDRAU & NIZIO, PL              14 NE 1 AVENUE FLOOR 2 MIAMI FL 33132
AYCOCK, NICHOLAS                       ADDRESS ON FILE
AYD REAL ESTATE INC                    12915 KANES RD GLEN ARM MD 21057
AYDLETTE INS AGENCY                    125 SEA ISLAND PKWY BEAUFORT SC 29907
AYDLETTE INSURANCE                     1144 FOLLY ROAD CHARLESTON SC 29412
AYDLETTE INSURANCE                     AGENCY 1144 FOLLY ROAD CHARLESTON SC 29412
AYER TOWN                              AYER TOWN - TAX COLLECTO 1 MAIN ST AYER MA 01432
AYERS, JENKINS, GORDY & ALMAND, P.A.   6200 COASTAL HIGHWAY SUITE 200 OCEAN CITY MD 21842
AYINDE, ANTHONY                        ADDRESS ON FILE
AYR TOWNSHIP                           AYR TWP - TAX COLLECTOR 1115 CITO ROAD BIG COVE TANNERY PA 17212
AYS REST & RENO &                      DIANE & EDWARD SHIRAH 5087 CUMMING HWY CANTON GA 30115
AYUDA HISPANA INS                      1844 SNAKE RIVER RD STEA KATY TX 77449
AYUDA HISPANA INS                      1846 SNAKE RIVER RD STEB KATY TX 77449
AZ CORPORATION COMMISSION              1300 WEST WASHINGTON PHOENIX AZ 85007-2929
AZ DEPT OF FINANCIAL INSTITUTIONS      2910 N 44TH ST, STE 310 PHOENIX AZ 85018
AZ DEPT OF REVENUE                     P.O. BOX 29010 PHOENIX AZ 85038-9010
AZ DEPT OF TRANSPORTATION              MOTOR VEHICLE DIVISION MAIL DROP 555M PO BOX 2100 PHOENIX AZ 85001-2100
AZ DIVISION OF OCCUPATIONAL SAFETY     800 W WASHINGTON ST PHOENIX AZ 85007
AZ INSURANCE SHOP                      530 E HUNT HWY 103-196 SAN TAN VALLEY AZ 85143
AZ RESTORATION                         5731 NE 14TH AV FORT LAUDERDALE FL 33334
AZ SECRETARY OF STATE                  1700 W WASHINGTON ST 7TH FLOOR PHOENIX AZ 85007-2808


Epiq Corporate Restructuring, LLC                                                                  Page 92 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 118 of 1490
Claim Name                              Address Information
AZA ASSOCIATES INC                     14300 JOSEY LN FARMERS BRANCH TX 75234
AZALEA TITLE LLC                       2713 DIVISION ST METAIRIE LA 70002
AZBELL RYAN INS INC                    103 S MAIN ST SWEENY TX 77480
AZBY INS BROKERAGE CO                  1751 CROSBY AVE BRONX NY 10461
AZIMOV LAW FIRM                        1191 RANDOL AVE SAN JOSE CA 95126
AZIZ KHETANI & ABULAZIZ                KHETANI 2900 DOMINION WALK LN SNELLVILLE GA 30078
AZIZ, SHAHERYAR                        ADDRESS ON FILE
AZOULAY, DEVORAH                       ADDRESS ON FILE
AZTALAN TOWN                           AZTALAN TWN TREASURER N6650 ZIEBELL RD JOHNSON CREEK WI 53549
AZTECA REMODELING CO                   PO BOX 31722 HOUSTON TX 77231
AZURE HILLS HOMEOWNERS ASSOCIATION     3590 CENTRAL AVE STE 200 RIVERSIDE CA 92506
AZURE LAKE CONDOMINIUM ASSOCIATION, INC 875 NE 195 STREET MIAMI FL 33179
B & B COOL AIR INC                     1511 GRETCHEN AVE S A LEHIGH ACRES FL 33973
B & B COOL AIR, INC.                   1511 GRETCHEN AVE S. SUITE A LEHIGH ACRES FL 33971
B & B ENTERPRISE LLC                   BRIAN MORGAN BRIAN MORGAN 6002 AZALEA DR ROWLETT TX 75089
B & B INS AGENCY                       812 S CLOSNER EDINBURG TX 78539
B & B REBUILDERS INC                   7705 67TH ST S BIRMINGHAM AL 35212
B & C PLUMBING                         WILLIAM L. ANDERSON 404 TENNIE ST WHARTON TX 77488
B & C REMODELING                       BONNIE BROWN P.O. BOX 182 FORSYTH MO 65653
B & C RESTORATION LLC                  1811 MOJAVE TRAIL LEAGUE CITY TX 77573
B & E PARTNERSHIP                      PO BOX 1184 URBANNA VA 23175
B & G MANAGEMENT LLC                   MATHEW GILCHRST 5800 W WT HARRIS BLVD CHARLOTTE NC 28221
B & J INSURANCE                        4234 N 76TH CT MILWAUKEE WI 53222
B & K ROOFING & CONSTRUCTION, LLC      2309 JANICE LN FORT WORTH TX 76112
B & M CONTRACTING                      MARTIN CRAINE 635 CORRIGAN ST. LILLY PA 15938
B & R INS SRVCS                        536 W LOVELAND AVE LOVELAND OH 45140
B & S REALTY COMPANY                   GROUND RENT 7848 TALAVERA PLACE DELRAY BEACH FL 33446
B AND B HEATING AND COOLING            3788 WHETSTONE ROAD NORTH SC 29112
B AND G INS                            5600 SW 135TH AVE STE100 MIAMI FL 33183
B H GOLD INS                           9699 TIERRA GRANDE SAN DIEGO CA 92126
B KOTTKE CONSTRUCTIONLLC               N5532 TIMBER RIDGE DR FOND DU LAC WI 54937
B L DODDS INC                          4748 WINGED FOOT WAY COLUMBUS GA 31909
B M CONSTRUCTION                       4334 KENILWORTH AVE STICKNEY IL 60402
B N T COSTRUCTION                      4181 W 2ND ST THATCHER AZ 85552
B PANTANI & SONS                       BUILDERS INC 30 CADWELL PL BRANFORD CT 06405
B&B APPRAISAL INC                      743 HORIZON COURT SUITE 372 GRAND JUNCTION CO 81506
B&B FLOORING CONTRACTOR, INC           13922 SW 49TH CIRCLE TERRACE MIAMI FL 33175
B&B IMPROVEMENT LLC                    14643 SW 104 AVE MIAMI FL 33176
B&B INSURANCE AGENCY                   120 N 10TH ST MCALLEN TX 78501
B&B MANUFACTURING CO. INC.             15053 GREENWELL SPRINGS ROAD GREENWELL SPRINGS LA 70739
B&B PAINTING OF NW OHIO                5155 W BANCROFT ST TOLEDO OH 43615
B&B REMODELING                         5416 COLONIAL CT FLOWER MOUND TX 75028
B&C KITCHENS N MOORE                   COLT & BELLA ASSOCIATES PO BOX 871 GROVELAND FL 34736
B&H TREE SERVICE                       2601 LARK LANE OXFORD AL 36203
B&J ROOFING LLC                        903 KENWOOD LANE NATCHEZ MS 39120
B&JS HOME REPAIR & PROPERTY MAINTENANCE ROBERT B. THOMPSON 1980 NW 33RD STREET OAKLAND PARK FL 33309
B&K PROPERTIES AND APPRAISALS          35 WEST PINE DR FORTSON GA 31808
B&M CLEAN LLC                          1609 BELAIR RD UNIT 5 FALLSTON MD 21047
B&M ROOFING                            TRAVIS M. BRADLEY 108 E. ROBINSON RD. BIG SPRING TX 79720



Epiq Corporate Restructuring, LLC                                                                  Page 93 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 119 of 1490
Claim Name                              Address Information
B&M ROOFING OF COLORADO INC            3768 EUREKA WAY FREDERICK CO 80516
B&P ROOFING                            218 BOATWRIGHT AVE DANVILLE VA 24541
B&R BUILDERS                           GUS RAYMOND ENTERPRISES INC. 3106 BROOKHOLLOW DR FARMERS RANCH TX 75234
B&R INS & FNCL PRODUCTS                4922 RANDALL PKWY UNIT 1 WILMINGTON NC 28403
B&R SEPTIC LLC                         207 WESTERN WAYNE DR PIKEVILLE NC 27863
B&S MOBILE HOME SERVICE                PO BOX 158 ALEXANDER AR 72002
B&W INSURANCE GROUP                    2301 E LAMAR BLVD SUITE 500 ARLINGTON TX 76006
B.A. ROOFING & SERVICES LLC            3275 S JOHN YOUNG PKWY 155 KISSIMMEE FL 34746
B.U.D.D REMODELING LLC                 WILLIAMS & ANN VINGAR 27 MAGNOLIA AVE BUFFALO NY 14220
B.W. HELVENSTON & SON IN               PO BOX 818 LIVE OAK FL 32064
B2K                                    101 E WILDWOOD WVE WILDWOOD NJ 08260
BA REAL ESTATE APPRAISALS LLC          PO BOX 330119 TULSA OK 74133-0119
BABBIE FAIRLEY                         ADDRESS ON FILE
BABCOCK APPRAISAL SERVICE LLC          1223 FARMERVILLE HWY RUSTON LA 71270
BABINEC, MICHAEL                       ADDRESS ON FILE
BABYLON TOWN                           CORINNE DISOMMA- TAX REC 200 E SUNRISE HWY LINDENHURST NY 11757
BABYLON VILLAGE                        BABYLON VILLAGE-TAX RECE 153 W MAIN ST BABYLON NY 11702
BAC ENTERPRISES, INC                   300 S. LEA. AVE. ROSWELL NM 88203
BAC HOME LOANS SERVICING LP, ET AL.    WATSON, SOILEAU, DELEO, BURGETT & PICKLES, P.A.; NICHOLAS VIDONI P.O. BOX
                                       236007 3490 N. U.S. HWY 1 COCOA FL 32923
BAC HOME LOANS SERVICING, L.P.         RYAN BIESENBACH, ESQ. ZIMMERMAN LAW, P.C. 315 WALT WHITMAN ROAD, SUITE 215
                                       HUNTINGTON STATION NY 11746
BAC HOME LOANS SERVICING, LP, ET AL.   JASON SCOTT LUCK GARRETT LAW OFFICES, LLC 1075 E. MONTAGUE AVE NORTH
                                       CHARLESTON SC 29405
BACA COUNTY                            BACA COUNTY-TREASURER 741 MAIN STREET, SUITE SPRINGFIELD CO 81073
BACA, VANESSA                          ADDRESS ON FILE
BACCHUS D. JACKSON                     PRO SE 1130 EAST SHOREVIEW ROAD MCDONOUGH GA 30253
BACHELOR SWITCH WATER USERS ASSOCIATION P. O. BOX 256 OURAY CO 81427
BACHMAN'S ROOFING, BLDG. &             REMODELING, INC. 36 S ELM STREET WERNERSVILLE PA 19565
BACHMANS ROOFING & IRMA                & LUIS MARTINEZ 36 S ELM ST WERNERSVILLE PA 19565
BACHMEIER, JENNAWADE                   ADDRESS ON FILE
BACK BAY LLC                           2820 WOOD DUCK RD VIRGINIA BEACH VA 23456
BACK TO NORM RESTORATION &             REMODELING, LLC 1105 S. WELLINGTON PORT RD. MCKINNEY TX 75070
BACK TO NORMAL CONSTRUCTION            112 W. BROADWAY BLVD. JOHNSON CITY IL 62951
BACKER ABOUD POLIAKOFF FOELSTER LLP    400 SOUTH DIXIE HIGHWAY 420 BOCA RATON FL 33432
BACKER LAW FIRM TRUST ACCOUNT          400 S DIXIE HWY STE 420 BOCA RATON FL 33432
BACKER LAW FIRM, P.A.                  THE ARBOR, SUITE 420, 400 S. DIXIE HIGHWAY BOCA RATON FL 33432
BACKMAN, KEHLA                         ADDRESS ON FILE
BACKORA, MARY                          ADDRESS ON FILE
BACKUS TOWNSHIP                        BACKUS TOWNSHIP - TREASU 4076 EMERY ROAD ST HELEN MI 48656
BACKUS, JILL                           ADDRESS ON FILE
BACLAYS BANK PLC                       ATTN: GENERAL COUNSEL 745 SEVENTH AVENUE NEW YORK NY 10019
BACLAYS CAPITAL INC.                   ATTN: GENERAL COUNSEL 1 COMMERCIAL PLAZA HARTFORD CT 06103
BACLAYS CAPITAL INC.                   C/O BARCLAYS BANK PLC ATTN: GLOBAL MARGIN & RISK MGMT TEAM 745 SEVENTH AVENUE
                                       NEW YORK NY 10019
BACON COUNTY                           BACON COUNTY-TAX COMMISS PO BOX 432 ALMA GA 31510
BACON WILSON PC                        33 STATE STREET SPRINGFIELD MA 01103
BACON, SARA                            ADDRESS ON FILE
BACONRIND APPRAISING SERVICES INC      PO BOX 294 HAYS KS 67601
BACONTON CITY                          BACONTON CITY-TAX COLLEC PO BOX 399 BACONTON GA 31716


Epiq Corporate Restructuring, LLC                                                                   Page 94 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 120 of 1490
Claim Name                               Address Information
BAD AXE CITY                             BAD AXE CITY - TREASURER 300 E. HURON AVE. BAD AXE MI 48413
BADDELEY, CHRISTOPHER                    ADDRESS ON FILE
BADEN BORO                               BADEN BORO - TAX COLLECT 604 DETTMAR AVE BADEN PA 15005
BADEN TAX COLLECTOR DONNA MICHAELS       604 DETTMAR AVE BADEN PA 15005
BADER & ASSOCIATES INC                   745 CRAIG RD STE 304 CREVE COEUR MO 63141
BADGER CONTRACTING LLC                   N114W19320 CLINTON DR GERMANTOWN WI 53022
BADGER MOUNTAIN RID 02-1                 DOUGLAS COUNTY - TREASUR PO BOX 609 WATERVILLE WA 98858
BADGER MUT INS                           PO BOX 2985 MILWAUKEE WI 53201
BADGER MUTUAL INS CO                     1635 WEST NATIONAL AVE MILWAUKEE WI 53204
BADIUK, JENNIFER                         ADDRESS ON FILE
BAER & TIMBERLAKE PC                     SUITE 100 4200 PERIMETER CENTER DR OKLAHOMA CITY OK 73112
BAER & TIMBERLAKE PC                     PO BOX 18486 SUITE 100 OKLAHOMA CITY OK 73154
BAER & TIMBERLAKE PC                     PO BOX 18486 OKLAHOMA CITY OK 73154
BAER & TIMBERLAKE, P.C.                  4200 PERIMETER CENTER DRIVE SUITE 100 OKLAHOMA CITY OK 73112
BAER TIMBERLAKE COULSON & CATES PC       4200 PERIMETER CENTER DR STE 100 4200 PERIMETER CENTER DR STE 100 OKLAHOMA
                                         CITY OK 73112
BAEZ CONSTRUCTION, INC.                  P.O. BOX 7366 PONCE PR 00732
BAEZ, TIFFANY                            ADDRESS ON FILE
BAEZ-MORALES, CARLOS                     ADDRESS ON FILE
BAGATTA ASSOCIATES                       823 W JERICHO TPKE STE1A SMITHTOWN NY 11787
BAGDAD-GARCON POINT WATER SYSTEM, INC.   6368 DA LISA RD MILTON FL 32583
BAGLEY TOWNSHIP                          BAGLEY TOWNSHIP - TREASU PO BOX 52 GAYLORD MI 49734
BAGLEY VENTURES LLC.                     LEON P. BAGLEY JR 221 SE 165TH COURT RD SILVER SPRINGS FL 34488
BAGLEY VILLAGE                           BAGLEY VLG TREASURER 400 S. JACKLEY LANE BAGLEY WI 53801
BAGLIO, DOMINIC                          ADDRESS ON FILE
BAGON, ROY                               ADDRESS ON FILE
BAGWELL APPRAISAL SERV                   TIMOTHY J BAGWELL PO BOX 258 MT OLIVE AL 35117
BAHAMAS CONSTRUCTION INC                 7056 ARCHIBALD AVE SUITE 102-439 CORONA CA 92880
BAHRAM SHAHAB AND ZAHRA SANIE            JACK TER-SAAKYAN JT LEGAL GROUP APC 801 N BRAND BLVD SUITE 1130 GLENDALE CA
                                         91203
BAILAR, MICHAEL                          ADDRESS ON FILE
BAILEY COUNTY C/O APPR D                 BAILEY CAD - TAX COLLECT 302 MAIN ST MULESHOE TX 79347
BAILEY INSURANCE AGENCY                  3700-K GOVERNMENT BLVD MOBILE AL 36693
BAILEY KENNEDY LLP                       8984 SPANISH RIDGE AVE LAS VEGAS NV 89148
BAILEY PARK HOMEOWNERS ASSOCIATION       C/O PROPERTY SPECIALISTS, INC. 5999 S. NEW WILKE ROAD 108 ROLLING MEADOWS IL
                                         60008
BAILEY TOWN                              BAILEY TOWN - TAX COLLEC P O BOX 40 BAILEY NC 27807
BAILEY, BARBARA                          ADDRESS ON FILE
BAILEY, JADEN                            ADDRESS ON FILE
BAILEY, JENNIFER                         ADDRESS ON FILE
BAILEY, JOSEPH                           ADDRESS ON FILE
BAILEY, KATHRYN                          ADDRESS ON FILE
BAILEY, KELSEY                           ADDRESS ON FILE
BAILEY, LANESHA                          ADDRESS ON FILE
BAILEY, SCOTT                            ADDRESS ON FILE
BAILEY, SHAN                             ADDRESS ON FILE
BAILEYS HARBOR TOWN                      DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
BAILEYVILLE TOWN                         BAILEYVILLE TN - COLLECT P.O. BOX 370 BAILEYVILLE ME 04694
BAINBRIDGE TOWN                          BAINBRIDGE TOWN- TAX COL 15 NORTH MAIN STREET BAINBRIDGE NY 13733
BAINBRIDGE TOWNSHIP                      BAINBRIDGE TWP - TREASUR 7315 TERRITORIAL RD WATERVLIET MI 49098


Epiq Corporate Restructuring, LLC                                                                      Page 95 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 121 of 1490
Claim Name                             Address Information
BAINBRIDGE VILLAGE                     BAINBRIDGE VILLAGE- CLER 33 W MAIN ST BAINBRIDGE NY NY 13733
BAINBRIDGE-GUILFORD C S                BAINBRIDGE-GUILFORD-COLL 9 NORTH MAIN ST-NBT BANK BAINBRIDGE NY 13733
BAINBRIDGE-GUILFRD CS(CM               BAINBRIDGE-GUILFRD -COLL 9 N MAIN ST BAINBRIDGE NY 13733
BAINE AND ASSOCIATES                   PO BOX 241444 MEMPHIS TN 38124
BAIRD HOME CORPORATION                 INC 3495 US HWY 441 FRUITLAND PARK FL 34731
BAISLEY BROTHERS                       CONSTRUCTION PO BOX 615 LYONS CO 80540
BAJ DEVELOPMENT LLC                    KEVIN L JONES 3933 ALABAMA AVENUE SE WASHINGTON DC 20020
BAK, TERI                              ADDRESS ON FILE
BAKALAR & ASSOCIATES, TRUST ACCOUNT    12472 WEST ATLANTIC BOULEVARD CORAL SPRINGS FL 33017
BAKER & ASSOCIATES                     950 ECHO LN STE 200 HOUSTON TX 77024
BAKER & HOSTETLER LLP                  PO BOX 70189 CLEVELAND OH 44190-0189
BAKER CONSTRUCTION                     R. BAKER R.BAKER, INC. 2019 VALLERIA CT. SUGAR LAND TX 77479
BAKER CONSTRUCTION GROUP INC           PO BOX 101278 CAPE CORAL FL 33910
BAKER COUNTY                           BAKER COUNTY-TAX COLLECT 32 N 5TH ST MACCLENNY FL 32063
BAKER COUNTY                           BAKER COUNTY-TAX COMMISS PO BOX 450 NEWTON GA 39870
BAKER COUNTY                           BAKER COUNTY - TAX COLLE 1995 3RD STREET, 140 BAKER OR 97814
BAKER COUNTY TAX COLLECTOR             1995 THIRD ST STE 140 BAKER CITY OR 97814
BAKER COUNTY TAX COMMISSIONER          167 BAKER PLACE NEWTON GA 39870
BAKER DONELSON BEARMAN CALDWELL &      BERKOWITZ PC 165 MADISON AVE STE 2000 MEMPHIS TN 38103
BAKER GLASS INC.                       MACK R PEEBLES JR MACK R PEEBLES JR 1403 CASSAT AVENUE JACKSONVILLE FL 32205
BAKER INSURANCE AGENCY                 538 MAIN ST GOODING ID 83330
BAKER MCCOY, CHANATA                   ADDRESS ON FILE
BAKER PETROLEUM                        WILSON BAKER INC P.O. BOX 250 MILTON DE 19968
BAKER ROAD MUD W                       BAKER ROAD MUD - TAX COL 6935 BARNEY RD 110 HOUSTON TX 77092
BAKER STERCHI COWDEN & RICE LLC        2400 PERSHING RD STE 500 KANSAS CITY MO 64108
BAKER STREET CAPITAL LP                12400 WILSHIRE BLVD SUITE 940 LOS ANGELES CA 90025
BAKER STREET CAPITAL MANAGEMENT LLC    ATTN: MR. VADIM PERELMAN EXECUTIVE COMMITTEE MEMBER 1875 CENTURY PARK EAST
                                       SUITE 700 LOS ANGELES CA 90067-2508
BAKER'S INTEGRITY RESTORATION &        CONSTR., LLC PO BOX 82 CIBOLO TX 78108
BAKER, BRUCE                           ADDRESS ON FILE
BAKER, CHANTE                          ADDRESS ON FILE
BAKER, DON                             ADDRESS ON FILE
BAKER, GENE                            ADDRESS ON FILE
BAKER, GRIFF                           ADDRESS ON FILE
BAKER, NICHOLAS                        ADDRESS ON FILE
BAKER, STACEE                          ADDRESS ON FILE
BAKER, TERRIA                          ADDRESS ON FILE
BAKER-GUY, FERN                        ADDRESS ON FILE
BAKERS CUSTOM IRON AND WOOD            1004 N 6TH AVE KELSO WA 98626
BAKERSFIELD TOWN                       BAKERSFIELD TN - COLLECT P.O. BOX 203 BAKERSFIELD VT 05441
BAKERSVILLE TOWN                       BAKERSVILLE TOWN - COLLE P O BOX 53, CITY HALL BAKERSVILLE NC 28705
BALAJADIA, ANNIE                       ADDRESS ON FILE
BALANCE                                1655 GRANT ST STE 1300 CONCORD CA 94520
BALANCE ROCK CONDO ASSOC., INC.        392 RIVER RD SHELTON CT 06484
BALBOA INSURANCE                       PO BOX 660643 DALLAS TX 75266
BALBOA INSURANCE COMPANY               450 AMERICAN STREET SIMI VALLEY CA 93065
BALCH & BINGHAM LLP                    PO BOX 306 BIRMINGHAM AL 35201
BALCH & BINGHAM LLP                    ATTN: JEREMY L. RETHERFORD 1901 SIXTH AVENUE NORTH, SUITE 1500 BIRMINGHAM AL
                                       35203



Epiq Corporate Restructuring, LLC                                                                   Page 96 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 122 of 1490
Claim Name                             Address Information
BALCOM LAW FIRM PC                     WEST MEMORIAL PARK 305 8584 KATY FREEWAY HOUSTON TX 77024
BALD EAGLE COMMONS ADULT               RESIDENTIAL DWELLING 21 RICHMOND RD WEST MILFORD NJ 07480
BALD EAGLE COMMONS ADULT RESIDENTIAL   DWELLING INC C/O WILKIN MGMT 1655 VALLEY ROAD SUITE 300 WAYNE NJ 07470
BALD EAGLE S.D./BOGGS TW               BALD EAGLE AREA SD - COL P.O. BOX 302 MILESBURG PA 16853
BALD EAGLE S.D./BURNSIDE               BALD EAGLE SD - TAX COLL 1869 ZION RD BELLEFONTE PA 16823
BALD EAGLE S.D./HOWARD B               CONNIE DAVIS - TAX COLLE 180 HOGAN LN APT. 1POB HOWARD PA 16841
BALD EAGLE S.D./HOWARD T               SHELIA YODER - TAX COLLE 222 HIGHLAND DRIVE HOWARD PA 16841
BALD EAGLE S.D./HUSTON T               HUSTON TWP - TAX COLLECT 167 MYERS LN JULIAN PA 16844
BALD EAGLE S.D./MILESBUR               BALD EAGLE SD - TAX COLL 323 TURNPIKE ST. MILESBURG PA 16853
BALD EAGLE S.D./PORT MAT               BALD EAGLE AREA SD - COL PO BOX 534 PORT MATILDA PA 16870
BALD EAGLE S.D./SNOW SHO               BALD EAGLE AREA SD - COL 268 OLDSIDE RD POB 337 CLARENCE PA 16829
BALD EAGLE S.D./SNOW SHO               BALD EAGLE AREA SD - COL 106 W SYCAMORE ST SNOW SHOE PA 16874
BALD EAGLE S.D./UNION TW               BALD EAGLE AREA SD - COL 250 BUSH HOLLOW ROAD JULIAN PA 16844
BALD EAGLE S.D./WORTH TW               BALD EAGLE AREA SD - COL 279 E MOUNTAIN ROAD PORT MATILDA PA 16870
BALD EAGLE TOWNSHIP                    BALD EAGLE TWP - TAX COL 473 SUGAR RUN RD BEECH CREEK PA 16822
BALDERRAMOS, BOBBIE                    ADDRESS ON FILE
BALDERRAMOS, KRISTY                    ADDRESS ON FILE
BALDWIN BORO                           GAIL MIKUSH - TAX COLLEC 3344 CHURCHVIEW AVE PITTSBURGH PA 15227
BALDWIN CITY/BANKS CO.                 BALDWIN CITY-TAX COLLECT PO BOX 247 BALDWIN GA 30511
BALDWIN CITY/HABERSHAM C               BALDWIN CITY-TAX COLLECT PO BOX 247 BALDWIN GA 30511
BALDWIN CONSTRUCTION                   JPM INDUSTRIES INC. 464 S. CATARACT AVE., STE. A SAN DIMAS CA 91773
BALDWIN COUNTY                         BALDWIN CO-TAX COMMISSIO 121 N WILKINSON ST - SUI MILLEDGEVILLE GA 31061
BALDWIN COUNTY                         BALDWIN CO-REV COMMISSIO PO BOX 1549 BAY MINETTE AL 36507
BALDWIN COUNTY JUDGE OF PROBATE        220 COURTHOUSE SQUARE BAY MINETTE AL 36507
BALDWIN COUNTY REVENUE COMMISSIONER    PO BOX 1549 BAY MINETTE AL 36507
BALDWIN COUNTY SOLID WASTE             ATTN: FINAL PAYMENT 22251 PALMER STREET SUITE D ROBERTSDALE AL 36567
BALDWIN COUNTY TAX COMMISSIONER        121 N WILKINSON ST, STE 112 MILLEDGEVILLE GA 31061
BALDWIN EMC                            PO BOX 220 SUMMERDALE AL 36580
BALDWIN KRYSTYN SHERMAN                4010 W BOY SCOUT BLVD200 TAMPA FL 33607
BALDWIN MTL INS                        315 E LAUREL AVE FOLEY AL 36535
BALDWIN MUTUAL INS CO                  PO BOX 610 FOLEY AL 36536
BALDWIN REAL ESTATE                    6175 HICKORY FLAT HIGHWAY CANTON GA 30115
BALDWIN REAL ESTATE INC.               2112 HENDERSONVILLE RD ARDEN NC 28704
BALDWIN TOWN                           BALDWIN TOWN - TAX COLLE 534 PEQUAWET TRAIL WEST BALDWIN ME 04091
BALDWIN TOWN                           BALDWIN TOWN- TAX COLLEC 622 BREESPORT-NORTH CHEM LOWMAN NY 14861
BALDWIN TOWN                           BALDWIN TWN TREASURER 2533 COUNTY RD E WOODVILLE WI 54028
BALDWIN TOWN                           BALDWIN TOWN - TAX COLLE P O BOX 800 BALDWIN LA 70514
BALDWIN TOWNSHIP                       JUDITH MAFFIE - TAX COLL 307 LARCH LANE PITTSBURGH PA 15234
BALDWIN TOWNSHIP                       BALDWIN TOWNSHIP - TREAS 1119 MONUMENT TAWAS CITY MI 48763
BALDWIN VILLAGE                        BALDWIN VILLAGE - TREASU P.O. BOX 339 BALDWIN MI 49304
BALDWIN VILLAGE                        ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD HUDSON WI 54016
BALDWIN WHITEHALL S.D./B               GAIL MIKUSH - TAX COLLEC 3344 CHURCHVIEW AVE PITTSBURGH PA 15227
BALDWIN WHITEHALL S.D./B               JUDITH MAFFIE - TAX COLL 307 LARCH LANE PITTSBURGH PA 15234
BALDWIN WHITEHALL S.D./W               KELLY SGATTONI - TAX COL 3584 REILAND ST PITTSBURGH PA 15227
BALDWIN, VERTINA                       ADDRESS ON FILE
BALDWIN-WHITEHALL SCHOOL DISTRICT      445 FORT PITT BOULEVARD, SUITE 503 PITTSBURGH PA 15219
BALDWINSVILLE C S (LYSAN               BALDWINSVILLE C S-RECEIV 8220 LOOP RD BALDWINSVILLE NY 13027
BALDWINSVILLE C S (VAN B               BALDWINSVILLE CS-RECEIVE 7575 VAN BUREN RD BALDWINSVILLE NY 13027
BALDWINSVILLE C.S. (CLAY               BALDWINSVILLE CS-REC OF 4401 STATE ROUTE 31 CLAY NY 13041



Epiq Corporate Restructuring, LLC                                                                    Page 97 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 123 of 1490
Claim Name                              Address Information
BALDWINSVILLE VILLAGE(CM               BALDWINSVILLE VILLAGE - 16 WEST GENESSE ST BALDWINSVILLE NY 13027
BALDWYN CITY - LEE                     BALDWYN CITY-TAX COLLECT 201 S 2ND STREET BALDWYN MS 38824
BALDWYN CITY - PRENTISS                BALDWYN CITY-TAX COLLECT 201 S 2ND STREET BALDWYN MS 38824
BALDY MARTINEZ P.A. TRUST ACCOUNT      2100 CORAL WAY SUITE 403 MIAMI FL 33145
BALES MECHANICAL INC                   400 E MICHIGAN ST NEW CARLISLE IN 46552
BALES, JESSICA                         ADDRESS ON FILE
BALI MANAGEMENT GROUP INC              20705 S WESTERN AVE 120 TORRANCE CA 90501
BALL JANIK LLP                         101 SW MAIN STREET, SUITE 1100 PORTLAND OR 97204
BALL TOWN                              BALL TOWN - TAX COLLECTO P O BOX 800 BALL LA 71405
BALL, ELIZABETH                        ADDRESS ON FILE
BALL, JAMES                            ADDRESS ON FILE
BALL, MICHAEL                          ADDRESS ON FILE
BALL, RICHARD                          ADDRESS ON FILE
BALLANTRAE CONDOMINIUM ASSOCIATION, INC 2848 PROCTOR ROAD SARASOTA FL 34231
BALLARD COUNTY                         BALLARD COUNTY - SHERIFF PO BOX 565 WICKLIFFE KY 42087
BALLARD INS AGENCY                     5801 MARVIN D LOVE 240 DALLAS TX 75237
BALLARD SPAHR LLP                      1735 MARKET ST, 51ST FLOOR PHILADELPHIA PA 19103-7599
BALLARD, ROOSEVELT                     ADDRESS ON FILE
BALLENGEE, CINDY                       ADDRESS ON FILE
BALLENGER LAW FIRM, PA                 828 ANCHOR RODE DRIVE NAPLES FL 34103
BALLESTEROS, MARIA                     ADDRESS ON FILE
BALLESTEROS, MARISOL                   ADDRESS ON FILE
BALLOU, SHARICE                        ADDRESS ON FILE
BALLSTON SPA CEN SCH (CM               BALLSTON SPA CEN SCH-COL 70 MALTA AVE. BALLSTON SPA NY 12020
BALLSTON SPA VILLAGE(T-M               BALLSTON SPA VILLAGE-CLE 66 FRONT ST BALLSTON SPA NY 12020
BALLSTON TOWN                          BALLSTON TOWN-TAX COLLEC PO BOX 67 BURNT HILLS NY 12027
BALLY BORO                             BALLY BORO - TAX COLLECT PO BOX 173 BALLY PA 19503
BALLY BOROUGH                          425 CHERRY STREET BALLY PA 19503
BALSAM BLDG CO                         298 PREMO CREEK RD CRYSTAL FALLS MI 49920
BALSAM LAKE TOWN                       BALSAM LAKE TWN TREASURE 1580 180TH AVENUE CENTURIA WI 54824
BALSAM LAKE VILLAGE                    TAX COLLECTOR P.O. BOX 506 BALSAM LAKE WI 54810
BALSEIRO & ASSOCIATES                  INC PO BOX 10725 TAMPA FL 33679
BALTASAR ZAMUDIO                       SALVADOR J. LOPEZ ROBSON & LOPEZ LLC 180 W WASHINGTON SUITE 700 CHICAGO IL
                                       60602
BALTIC INS AGCY, INC.                  P O BOX 497 SOUTH BOSTON MA 02127
BALTIMORE CITY                         OFFICE OF FINANCE-BALT C 200 HOLLIDAY ST (ABEL WO BALTIMORE MD 21202
BALTIMORE CITY /SEMIANNU               OFFICE OF FINANCE-BALT C 200 HOLLIDAY ST (ABEL WO BALTIMORE MD 21202
BALTIMORE CNTY.                        CLERK OF THE CIRCUIT COURT 400 WASHINGTON AVENUE OLD COURTHOUSE ROOM 150
                                       TOWSON MD 21204
BALTIMORE COUNTY                       OFFICE OF FINANCE-BALT C 400 WASHINGTON AVE,RM150 TOWSON MD 21204
BALTIMORE COUNTY /SEMIAN               OFFICE OF FINANCE-BALT C 400 WASHINGTON AVE,RM150 TOWSON MD 21204
BALTIMORE COUNTY CLERKS OFFICE         401 BOSLEY AVE. 2ND FLOOR TOWSON MD 21204
BALTIMORE COUNTY OFFICE OF BUDGET &    400 WASHINGTON AVE RM 150 TOWSON MD 21204
FINC
BALTIMORE COUNTY, MARYLAND             ROOM 150C 400 WASHINGTON AVENUE TOWSON MD 21204-4665
BALTIMORE COUNTY, MD                   400 WASHINGTON AVE ROOM 150 TOWSON MD 21204
BALTIMORE EQUITABLE INS                100 N CHARLES ST 640 BALTIMORE MD 21201
BALTIMORE GAS AND ELECTRIC COMPANY     P .O. BOX 1475 BALTIMORE MD 21203
BALTIMORE HOUSING                      PROPERTY REGISTRATION OFFICE 417 E. FAYETTE STREET SUITE 100 BALTIMORE MD
                                       21202


Epiq Corporate Restructuring, LLC                                                                   Page 98 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 124 of 1490
Claim Name                              Address Information
BALTIMORE HOUSING LLC                  1800 EAST PRATT ST BALTIMORE MD 21231
BALTIMORE II CONDO ASSOC., INC         600 BALTIMORE WAY MGR OFFICE CORAL GABLES FL 33134
BALTIMORE TOWN                         BALTIMORE TOWN-TAX COLLE 1902 BALTIMORE ROAD BALTIMORE VT 05143
BALTIMORE TOWNSHIP                     BALTIMORE TOWNSHIP - TRE 3100 E DOWLING RD. HASTING MI 49058
BALTS, BRENDA                          ADDRESS ON FILE
BALZER AND ASSOCIATES, INC.            1208 CORPORATE CIRCLE ROANOKE VA 24018
BAMBERG COUNTY                         BAMBERG COUNTY - TAX COL P O DRAWER 240 BAMBERG SC 29003
BAMBERG COUNTY DELINQUENT TAX          2959 MAIN HWY 104 BAMBERG SC 29003
BAMBERG COUNTY TREASURER               2959 MAIN HWY BAMBERG SC 29003-0240
BAMBOO                                 P O BOX 512410 LOS ANGELES CA 90051
BAMBOO                                 2356 GOLD MEADOWS 130 GOLD RIVER CA 95670
BAMBOO INSURANCE                       PO BOX 512410 LOS ANGELES CA 90051
BAMMEL UD E                            BAMMEL UD - TAX COLLECTO 17111 ROLLING CREEK HOUSTON TX 77090
BANCROFT CITY                          BANCROFT CITY - CLERK 4949 OLD BROWNSBORO ROAD LOUISVILLE KY 40222
BANCROFT, A CONDOMINIUM                147 OLD SOLOMONS ISLAND ROAD, STE. 400 ANNAPOLIS MD 21401
BANDA, MARGARET                        ADDRESS ON FILE
BANDERA COUNTY                         BANDERA COUNTY - TAX COL P O BOX 368 BANDERA TX 78003
BANDERA COUNTY CLERK                   PO BOX 823 BANDERA TX 78003
BANDERA COUNTY TAX COLLECTOR           P.O. BOX 368 BANDERA TX 78003-0368
BANDUCCI CONSTRUCTION                  MIKE BANDUCCI 11613 YARBOROUGH AVE BAKERSFIELD CA 93312
BANEBERRY CITY                         BANEBERRY CITY-TRUSTEE PO BOX 38 DANDRIDGE TN 37725
BANGOR AREA S.D./UPPER M               BANGOR AREA SD - TAX COL 81 CROSSHILL DRIVE BANGOR PA 18013
BANGOR AREA SCHOOL DISTR               BANGOR AREA SD - TAX COL 132 N. BROAD ST. EAST BANGOR PA 18013
BANGOR AREA SCHOOL DISTR               BANGOR AREA SD - TAX COL 164 GARIBALDI AVE ROSETO PA 18013
BANGOR AREA SCHOOL DISTR               BANGOR AREA SD - TAX COL 81 CROSSHILL DRIVE BANGOR PA 18013
BANGOR AREA SCHOOL DISTR               BERKHEIMER ASSOCIATES 50 N. 7TH STREET BANGOR PA 18013
BANGOR AREA SCHOOL DISTR               BRENDA VALLETTA-TAX COLL 980 CHESTNUT ST BANGOR PA 18013
BANGOR BORO                            BRENDA VALLETTA-TAX COLL 980 CHESTNUT ST BANGOR PA 18013
BANGOR CITY                            BANGOR CITY - TAX COLLEC 73 HARLOW STREET BANGOR ME 04401
BANGOR CITY                            BANGOR CITY - TREASURER 257 W MONROE ST BANGOR MI 49013
BANGOR INSURANCE GROUP                 PO BOX 795 BANGOR ME 04402
BANGOR S.D./LOWER MT BET               LOWER MOUNT BETHEL TWP - 6574 SOUTH DELAWARE DRIV MARTINS CREEK PA 18063
BANGOR TOWN                            BANGOR TOWN - TAX COLLEC PO BOX 365 NORTH BANGOR NY 12966
BANGOR TOWNSHIP                        BANGOR TOWNSHIP - TREASU 180 STATE PARK DRIVE BAY CITY MI 48706
BANGOR TOWNSHIP                        BANGOR TOWNSHIP - TREASU 26314 68TH ST COVERT MI 49043
BANGOR VILLAGE                         BANGOR VLG TREASURER PO BOX 220 BANGOR WI 54614
BANK CMSN OF THE STATE OF NEW HAMPSHIRE NEW HAMPSHIRE BANKING DEPARTMENT 53 REGIONAL DRIVE, SUITE 200 CONCORD NH 03301
BANK OF AMERICA                        MA 5-5270207 2 MORRISS DORCHESTER MA 02125
BANK OF AMERICA                        BIAT MADERER, ESQ. 10BOND STREET, SUITE 399 GREAT NECK NY 11021
BANK OF AMERICA                        4161 PIEDMONT PARKWAY GREENSBORO NC 27410
BANK OF AMERICA                        JAMES K FERRIS 6124 CORBLY ROAD CINCINNATI OH 45230
BANK OF AMERICA                        SHAWN ANDERSON 1831 CHESTNUT STREET 6TH FLOOR ST. LOUIS MO 63103
BANK OF AMERICA                        MAIL STOP CA6-921-01-03 450 AMERICAN ST SIMI VALLEY CA 93065
BANK OF AMERICA LOCKBOX SERVICES       LOCKBOX 742175 6000 FELDWOOD ROAD COLLEGE PARK GA 30349
BANK OF AMERICA MERRILL LYNCH          MERRILL LYNCH RETIREMENT & BENEFIT PO BOX 1501 PENNINGTON NJ 08534
BANK OF AMERICA NA                     150 N COLLEGE ST NC1-028-17-06 CHARLOTTE NC 28255
BANK OF AMERICA NA                     MAILSTOP TX8-044-02-16 16001 N DALLAS PKWY ADDISON TX 75001
BANK OF AMERICA NA                     5401 N BEACH ST FORT WORTH TX 76137
BANK OF AMERICA, N.A                   JEFFREY M LIGGIO LIGGIO BENRUBI, P.A. THE BARRISTERS BLDG STE 3B 1615 FORUM PL



Epiq Corporate Restructuring, LLC                                                                    Page 99 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 125 of 1490
Claim Name                            Address Information
BANK OF AMERICA, N.A                  WEST PALM BEACH FL 33401
BANK OF AMERICA, N.A                  CHRIS M. VORBECK 4470 NORTHGATE COURT SARASOTA FL 34234
BANK OF AMERICA, N.A.                 VIOLA STEPHENS, PRO SE
BANK OF AMERICA, N.A.                 ATTN: AMIE DAVIS ASSISTANT GENERAL COUNSEL ONE BRYANT PARK NEW YORK NY 10036
BANK OF AMERICA, N.A.                 ATTN: AMIE DAVIS ASSISTANT GENERAL COUNSEL ONE BRYANT PARK MAIL CODE:
                                      NY1-100-17-01 NEW YORK NY 10036
BANK OF AMERICA, N.A.                 ONE BRYANT PARK 11TH FLOOR MAIL CODE 1-100-11-01 NEW YORK NY 10036
BANK OF AMERICA, N.A.                 ATTN: GENERAL COUNSEL 1133 AVENUE OF THE AMERICAS, 42ND FLOOR NEW YORK NY
                                      10036-6710
BANK OF AMERICA, N.A.                 C/O MERRILL LYNCH ATTN: CLIENT INTEGRATION & DOCUMENTATION 1133 AVENUE OF THE
                                      AMERICAS 42ND FLOOR NY1-533-42-01 NEW YORK NY 10036-6710
BANK OF AMERICA, N.A.                 C/O MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED ATTN: CLIENT
                                      INTEGRATION & DOCUMENTATION NEW YORK NY 10036-6710
BANK OF AMERICA, N.A.                 C/O MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED ATTN: GENERAL COUNSEL
                                      NEW YORK NY 10036-6710
BANK OF AMERICA, N.A.                 STATEN ISLAND LEGAL SERVICES 36 RICHMOND TERRACE, SUITE 205 STATEN ISLAND NY
                                      10301
BANK OF AMERICA, N.A.                 C/O MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED ATTN: TBA MARGIN
                                      CHARLOTTE NC 28255-0001
BANK OF AMERICA, N.A.                 C/O MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED ATTN: TBA MARGIN 200
                                      NORTH COLLEGE STREET CHARLOTTE NC 28255-0001
BANK OF AMERICA, N.A.                 ANTHONY N. LEGENDRE, II, ESQ. LAW OFFICES OF LEGENDRE & LEGENDRE, PLLC FLA.
                                      BAR NO.: 67221 P.O. BOX 948599 MAITLAND FL 32794-8599
BANK OF AMERICA, N.A.                 PRO SE - DANIEL BAHR PO BOX 129 SALLISAW OK 74955
BANK OF AMERICA, N.A.                 JASON STONE, ESQ. STONE & SALLUS, LLP 1500 ROSECRANS AVE., SUITE 500 MANHATTAN
                                      BEACH CA 90266
BANK OF AMERICA, N.A.                 ATTN: ADAM GADSBY, MANAGING DIRECTOR 31303 AGOURA ROAD MAIL CODE:
                                      CA6-917-02-63 WESTLAKE VILLAGE CA 91316
BANK OF AMERICA, N.A.                 HANNAH MIYAMOTO, ESQ. OHANA JUSTICE CENTER 1067 ALAKEA ST., 4TH FLOOR HONOLULU
                                      HI 96813
BANK OF AMERICA, N.A. SUCCESSOR       PRO SE - CRAIG PRUDEN 9440 PARKER ST ORLAND IN 46776
BANK OF AMERICA, N.A., ET AL.         HENRY KOHN, ESQ. 4912 13TH AVENUE BROOKLYN NY 11219
BANK OF AMERICA, N.A., ET AL.         JOHN L. DEWITSKY, ESQ. 41 N. 7TH STREETS STROUDSBURG PA 18360
BANK OF AMERICA, NA                   ONE BRYANT PARK 11TH FL NEW YORK NY 10036
BANK OF AMERICA, NA                   ONE BRYANT PARK 11TH FLOOR MAIL CODE -100-11-01 NEW YORK NY 10036
BANK OF AMERICA, NA                   901 MAIN STREET 64TH FLOOR DALLAS TX 75202
BANK OF NEW YORK                      ATTN: GENERAL COUNSEL ONE WALL STREET WINDOW A 3RD FLOOR NEW YORK NY 10286
BANK OF NEW YORK MELLON               PO BOX 392013 PITTSBURGH PA 15251-9013
BANK OF NEW YORK MELLON               THE DANN LAW FIRM CO., L.P.A. MARC E. DANN, ESQ P.O. BOX 6031040 CLEVELAND OH
                                      44103
BANK OF NEW YORK MELLON, THE          101 BARCLAY STREET-4W NEW YORK NY 10286
BANK UNITED TRUST 2005-1              U.S. BANK NATIONAL ASSOCIATION WELLS FARGO BANK NATIONAL ASSOCIATION AS MASTER
                                      SERVICER COLUMBIA MD 21045
BANKERS APPRAISAL COMPANY             THOMAS P CLAUD ASA PO BOX 6043 NORFOLK VA 23508-0043
BANKERS ASSET MANAGEMENT INC          11600 KANIS RD STE 400B LITTLE ROCK AR 72211
BANKERS INDEPENDENT                   P O BOX 4001 PLYMOUTH MEETING PA 19462
BANKERS INS CO                        ATTN HOMEOWNERS 11101 ROOSEVELT BLVD N ST PETERSBURG FL 33716
BANKERS INS GROUP                     P O BOX 33004 ST PETERSBURG FL 33733
BANKERS INS GROUP                     P O BOX 912888 DENVER CO 80291
BANKERS INSURANCE CO                  P O BOX 33013 ST PETERSBURG FL 33733
BANKERS INSURANCE CO                  PO BOX 33002 ST PETERSBURG FL 33733



Epiq Corporate Restructuring, LLC                                                               Page 100 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 126 of 1490
Claim Name                           Address Information
BANKERS INSURANCE LLC                12 HEDGEROW DR STAUNTON VA 24401
BANKERS SPECIALTY                    P O BOX 33021 ST PETERSBURG FL 33733
BANKING AND INSURANCE COMMISSIONER   INS SECURITIES BANKING AND RE BRANC PO BOX 23607 GMF BARRIGADA GU 96921
BANKING CMSN OF THE STATE OF         DEPARTMENT OF BANKING ATTN JORGE PEREZ 260 CONSTITUTION PLAZA HARTFORD CT
CONNECTICUT                          06103-1800
BANKS COUNTY                         BANKS COUNTY-TAX COMMISS 150 HUDSON RIDGE SUITE HOMER GA 30547
BANKS TOWNSHIP                       JUNE FETTERMAN - TAX COL 456 HEMLOCK LAKE RD ROSSITER PA 15772
BANKS TOWNSHIP                       BANKS TOWNSHIP - TREASUR 10450 US 31 NORTH ELLSWORTH MI 49729
BANKS TOWNSHIP COUNTY B              MARIAN LOCKWOOD-TAX COLL 21 EAST OAK ST POB 282 TRESCKOW PA 18254
BANKS TOWNSHIP TWP BILL              MARIAN LOCKWOOD-TAX COLL 21 EAST OAK ST POB 282 TRESCKOW PA 18254
BANKS, LATOYA                        ADDRESS ON FILE
BANKS, MICHAEL                       ADDRESS ON FILE
BANKS, ROBIN                         ADDRESS ON FILE
BANKS, SONIA                         ADDRESS ON FILE
BANKS, TWANYA                        ADDRESS ON FILE
BANNER ELK TOWN                      BANNER ELK TOWN - COLLEC P O BOX 2049 BANNER ELK NC 28604
BANNERMAN, SIMON                     ADDRESS ON FILE
BANNOCK COUNTY                       BANNOCK COUNTY - TREASUR 624 E CENTER STREET, ROO POCATELLO ID 83201
BANNOCK COUNTY TREASURER             624 EAST CENTER, ROOM 203 PO BOX 4626 POCATELLO ID 83205
BANTA CARBONA IRR DIST               BANTA CARBONA ID - TREAS 3514 WEST LEHMAN ROAD TRACY CA 95304
BANTAM BOROUGH                       BANTAM BOROUGH - TAX COL PO BOX 587 BANTAM CT 06750
BANYAN SPRINGS POA                   10780 CEDAR POINT BLVD. BOYNTON BEACH FL 33437
BANYAN TITLE AGENCY INC.             P.O. BOX 125 MALVERNE NY 11565
BAOKO, ANTA                          ADDRESS ON FILE
BAR HARBOR TOWN                      BAR HARBOR TOWN-TAX COLL 93 COTTAGE ST BAR HARBOR ME 04609
BARABOO CITY                         BARABOO CITY TREASURER 135 4TH ST - CITY HALL BARABOO WI 53913
BARABOO MTL INS                      P O BOX 527 BARABOO WI 53913
BARABOO MTL INS CO                   509 SOUTH BLVD BARABOO WI 53913
BARABOO TOWN                         BARABOO TWN TREASURER 101 CEDAR ST BARABOO WI 53913
BARAGA TOWNSHIP                      BARAGA TOWNSHIP - TREASU 16814 BARAGA PLAINS RD BARAGA MI 49908
BARAKEL ASSOCIATES INC               276 NE 143 ST MIAMI FL 33161
BARB, JOSEPH                         ADDRESS ON FILE
BARBA PUBLIC ADJUSTERS               16541 SW 153RD PL MIAMI FL 33187
BARBA, NICHOLE                       ADDRESS ON FILE
BARBARA A MANN                       ADDRESS ON FILE
BARBARA ANDREWLAVAGE TAX COLLECTOR   83 MAIN STREET LOPEZ PA 18628
BARBARA ANN ELMORE                   ADDRESS ON FILE
BARBARA CODDING & EST OF             LAWRENCE CODDING 1123 W WAYNE ST FORT WAYNE IN 46802
BARBARA CONLEY & EST OF              BERNARD CONLEY JR 17797 W CARMEN DR SURPRISE AZ 85388
BARBARA CROSS                        ADDRESS ON FILE
BARBARA FORD-COATES                  ADDRESS ON FILE
BARBARA GENIER TAX RECEIVER          C/O EAST IRONDEQUOIT SCHOOL DISTRICT 1280 TITUS AVENUE ROCHESTER NY 14617
BARBARA HUNTLEY                      ADDRESS ON FILE
BARBARA K MOYER REAL ESTATE LLC      2314 SPINNERSTOWN RD QUAKERTOWN PA 18951
BARBARA MANN & JOHN MANN             ADDRESS ON FILE
BARBARA MEALS                        ADDRESS ON FILE
BARBARA MORRIS                       ADDRESS ON FILE
BARBARA P FOLEY TRUSTEE              415 W MICHIGAN AVE KALAMAZOO MI 49007
BARBARA PALL                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 101 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 127 of 1490
Claim Name                               Address Information
BARBARA PAULILLO                         ADDRESS ON FILE
BARBARA RAE MURRAY                       MANCHEE & MANCHEE, PC JAMES MANCHEE 2745 NORTH DALLAS PARKWAY, SUITE 420 PLANO
                                         TX 75093
BARBARA SANCHEZ & LUCIO                  ADDRESS ON FILE
BARBARA STEELE                           ADDRESS ON FILE
BARBARA TRAVERS &                        ADJUSTERS INTERNATIONAL 29 DARTE AVE CARBONDALE PA 18407
BARBARA WALLACH                          ADDRESS ON FILE
BARBARA WAWRZYNCZYK                      ADDRESS ON FILE
BARBARUOLO, DOMINIC                      ADDRESS ON FILE
BARBARY, JESSICA                         ADDRESS ON FILE
BARBER AGENCY                            4025 TAMPA RD 1208 OLDSMAR FL 34677
BARBER COUNTY                            BARBER COUNTY - TREASURE 118 E WASHINGTON MEDICINE LODGE KS 67104
BARBER STRIPING                          120 BLACKWELL LOOP ELLISVILLE MS 39437
BARBER, STEPHANI                         ADDRESS ON FILE
BARBER, TAMMARA                          ADDRESS ON FILE
BARBERS HILL ISD                         BARBERS HILL ISD - COLLE P O BOX 1108 MONT BELVIEU TX 77580
BARBOUR COUNTY                           BARBOUR CO-REV COMMISSIO 303 E BROAD ST - ROOM 11 EUFAULA AL 36027
BARBOUR COUNTY REVENUE                   COMMISSIONER 303 E BROAD ST ROOM 111 EUFAULA AL 36027
BARBOUR COUNTY SHERIFF                   BARBOUR COUNTY - SHERIFF 8 N MAIN ST PHILIPPI WV 26416
BARBOUR, FRANCIS                         ADDRESS ON FILE
BARBOURVILLE CITY                        CITY OF BARBOURVILLE - C P O BOX 1300 BARBOURVILLE KY 40906
BARBOZA, NALLELY                         ADDRESS ON FILE
BARBOZA, TIMOTHY                         ADDRESS ON FILE
BARBS TRAILOR PARK                       210 ANDOVER DRIVE BRISTOL VA 24201
BARCLAY GROUP                            416 GANTTOWN ROAD SEWELL NJ 08080
BARCLAYS                                 RAINA BISSON-ORR 745 7TH AVE NEW YORK NY 10019
BARCLAYS BANK PLC                        ATTN: COLLATERAL MANAGEMENT 70 HUDSON STREET 10TH FLOOR JERSEY CITY NJ 07902
BARCLAYS BANK PLC                        745 SEVENTH AVENUE 4TH FLOOR NEW YORK NY 10019
BARCLAYS CAPITAL INC                     745 SEVENTH AVE 4TH FL NEW YORK NY 10019
BARCLAYS CAPITAL INC.                    ATTN: GENERAL COUNSEL 1 COMMERCIAL PLAZA HARTFORD CT 06103
BARCLAYS CAPITAL, INC.                   ATTN: GENERAL COUNSELS OFFICE 745 SEVENTH AVENUE NEW YORK NY 10001
BARCLAYS CAPITAL, INC.                   ATTN: GENERAL COUNSELS OFFICE 745 SEVENTH AVENUE NEW YORK NY 10019
BARCLAYS CAPITAL, INC.                   ATTN: MR. MANAV PATNAIK, MBA DIRECTOR OF EQUITY RESEARCH 745 SEVENTH AVENUE
                                         NEW YORK NY 10019-6801
BARCZEWSKI APPRAISAL COMPANY             PO BOX 86 MILFORD DE 19963
BARDSTOWN CITY                           CITY OF BARDSTOWN - CLER 220 N 5TH ST BARDSTOWN KY 40004
BARDSTOWN IND SCHOOL DIS                 BARDSTOWN SCHOOL DIST - 308 N. 5TH STREET BARDSTOWN KY 40004
BAREFOOT BAY RECREATION DISTRICT         625 BAREFOOT BLVD BAREFOOT BAY FL 32976
BAREFOOT BAY UTILITIES                   931 BAREFOOT BAY BLVD 2 BAREFOOT BAY FL 32976
BAREFOOT BAY WATER & SEWER               931 BAREFOOT BLVD 2 BAREFOOT BAY FL 32976
BAREFOOT RESORT RESIDENTIAL OWNR ASSOC   4876 BAREFOOT RESORT BRIDGE ROAD, STE C NORTH MYRTLE BEACH SC 29582
BARELA, JULIE                            ADDRESS ON FILE
BARFIELD CONTRACTING &                   ASSOCIATES INC 223 WILLARD ST COCOA FL 32922
BARFIELD CONTRACTING AND                 BRYAN & D TABACZYNSKI 223 WILLARD ST COCOA FL 32922
BARFIELD INSURANCE AGY                   1059 S CLARKE RD OCOEE FL 34761
BARGER HARKER INS                        P O BOX 260 MOUNT AIRY MD 21771
BARGMANN, CONNOR                         ADDRESS ON FILE
BARGMANN, TAYLOR                         ADDRESS ON FILE
BARHAM, WILLIAM                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 102 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 128 of 1490
Claim Name                             Address Information
BARHYDT APPRAISAL SERVICES LLC         PO BOX 247 MISHAWAKA IN 46546
BARILLA APPRAISAL                      SERVICES 1200 US HWY 46 PARSIPPANY NJ 07054
BARINCOAT INS                          167 S MAIN ST ACUSHNET MA 02743
BARK RIVER TOWNSHIP                    BARK RIVER TWP - TREASUR 4283 D ROAD BARK RIVER MI 49807
BARKALOW APPRAISALS LTD                PO BOX 1817 SAINT CLOUD MN 56302
BARKAT, SIGI                           ADDRESS ON FILE
BARKER CEN SCH (COMBINED               BARKER CEN SCH - TAX COL 1628 QUAKER ROAD BARKER NY 14012
BARKER HANCOCK & COHRON LLC            198 S NINTH ST NOBLESVILLE IN 46060
BARKER MARTIN PS                       ATTN: LAURIE SHINYAMA 719 2ND AVE SUITE 1200 SEATTLE WA 98104
BARKER TOWN                            BARKER TOWN- TAX COLLECT PO BOX 66 CASTLE CREEK NY 13744
BARKER VILLAGE                         BARKER VILLAGE - CLERK PO BOX 298 BARKER NY 14012
BARKER, JENNIFER                       ADDRESS ON FILE
BARKER-CYPRESS MUD W                   BARKER-CYPRESS MUD - COL 6935 BARNEY RD 110 HOUSTON TX 77092
BARKHAMSTED TOWN                       BARKHAMSTEAD TN- COLLECT PO BOX 195 PLEASANT VALLEY CT 06063
BARKLEY CONSTRUCTION                   GENE S BARKLEY 820 EAST CARRELL APT 106 TOMBALL TX 77375
BARKLEY INSURANCE AGENCY               2765 W CYPRESS RD STE B FT LAUDERDALE FL 33309
BARKLEY WOODS HOMEOWNERS ASSOCIATION   11433 CRONRIDGE DRIVE OWINGS MILLS MD 21117
INC
BARKSDALE TOWN                         BARKSDALE TWN TREASURER 71730 RANGE RD ASHLAND WI 54806
BARLAAM QUINONES AGOSTINI              URB. LAS VISTAS 40 CALLE COSTA BRAVA CABO ROJO PR 00623
BARLEY, DALLAS                         ADDRESS ON FILE
BARLOW CITY                            BARLOW CITY - TAX COLLEC PO BOX 189 BARLOW KY 42024
BARLOW DESIGN & CONSTR                 28 JOHNSON DR LAKEVILLE MA 02347
BARLOW REAL ESTATE APPRAISAL           16 EAST WASHINGTON ST NORTH ATTLEBORO MA 02760
BARLOW WATER IMPROVEMENT DISTRICT      11 SOUTH COUNTY RD TYGH VALLEY OR 97063
BARNARD LAW OFFICES LP                 9655 S DIXIE HW STE 200 MIAMI FL 33156
BARNARD TOWN                           BARNARD TOWN - TAX COLLE 115 NORTH ROAD BARNARD VT 05031
BARNARD, VERONICA                      ADDRESS ON FILE
BARNEGAT LIGHT BORO                    BARNEGAT LIGHT BORO -COL PO BOX 576 BARNEGAT LIGHT NJ 08006
BARNEGAT TOWNSHIP                      BARNEGAT TWP - COLLECTOR 900 WEST BAY AVENUE BARNEGAT NJ 08005
BARNES BUILDERS INC                    14760 GALLANT LANE WALDORF MD 20601
BARNES BUILDERS, INC.                  TERRY BARNES 14760 GALLANT LANE WALDORF MD 20601
BARNES COUNTY                          BARNES COUNTY - TREASURE PO BOX 653 VALLEY CITY ND 58072
BARNES DRAGER INS AGENCY               464 EAST BALTIMORE ST TANEYTOWN MD 21787
BARNES INS AGENCY                      190 COMM CENTER DR 200 PIGEON FORGE TN 37863
BARNES INS AGENCY INC                  P O BOX 609 PIGEON FORGE TN 37868
BARNES ROOFING & CONSTRUCTION          1022 ROCKING CHAIR LN. VALLEY SPRINGS AR 72682
BARNES TOWN                            BARNES TWN TREASURER 3360 COUNTY HWY N BARNES WI 54873
BARNES WALKER GOETHE HOONHOUT          PERRON & SHEA PLLC 3119 MANATEE AVE W BRADENTON FL 34205
BARNES, ALEXANDER                      ADDRESS ON FILE
BARNES, BARBARA                        ADDRESS ON FILE
BARNES, BARRY                          ADDRESS ON FILE
BARNES, CHARLES                        ADDRESS ON FILE
BARNES, DANYIEL                        ADDRESS ON FILE
BARNES, DEREK                          ADDRESS ON FILE
BARNES, GARY                           ADDRESS ON FILE
BARNES, JOHN                           ADDRESS ON FILE
BARNES, MICHAEL                        ADDRESS ON FILE
BARNES, MICHELLE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 103 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 129 of 1490
Claim Name                               Address Information
BARNES, NATALIE                          ADDRESS ON FILE
BARNES, NOELE                            ADDRESS ON FILE
BARNESVILLE CITY                         BARNESVILLE CITY-TAX COL 109 FORSYTH ST BARNESVILLE GA 30204
BARNET TOWN                              BARNET TOWN - TAX COLLEC PO BOX 15 BARNET VT 05821
BARNETT                                  BARNETT CITY - COLLECTOR 515 HICKORY STREET BARNETT MO 65011
BARNETT APPRAISAL SERVICES               4202 WEST LINDA LANE CHANDLER AZ 85226
BARNETT PAINTING                         8551 BUSHYPARK DR BROWNSBURG IN 46112
BARNETT TOWNSHIP                         BARNETT TWP - TAX COLLEC 150 ROUTE 899 CLARINGTON PA 15828
BARNETT TWP (SCHOOL BILL                 BROOKVILLE SD - TAX COLL 150 ROUTE 899 CLARINGTON PA 15828
BARNETT, SHELLAI                         ADDRESS ON FILE
BARNEVELD VILLAGE                        BARNEVELD VLG TREASURER 403 E COUNTY RD ID BARNEVELD WI 53507
BARNEY A. GONZALEZ, III                  ROBERT CHIP C. LANE THE LANE LAW FIRM, PLLC 6200 SAVOY DRIVE, SUITE 1150
                                         HOUSTON TX 77036
BARNEY L. BULLOCK                        683 HOYLETOWN RD HENDERSON NC 27537
BARNEY, LAURA                            ADDRESS ON FILE
BARNHARDT CONSTRUCTION                   1001 ARDMORE DR GREENSBORO NC 27401
BARNSTABLE CNTY MUT INS                  P O BOX 3236 BOSTON MA 02241
BARNSTABLE COUNTY INS                    915 ROUTE 6A YARMOUTH PORT MA 02675
BARNSTABLE COUNTY MUTUAL INSURANCE CO.   P.O. BOX 3236 BOSTON MA 02241-3236
BARNSTABLE COUNTY REGISTRY OF DEEDS      3195 MAIN STREET BARNSTABLE MA 02630
BARNSTABLE TOWN                          BARNSTABLE TOWN-TAX COLL 367 MAIN STREET HYANNIS MA 02601
BARNSTEAD TOWN                           BARNSTEAD TOWN - TAX COL 108 SOUTH BARNSTEAD ROAD CENTER BARNSTEAD NH 03225
BARNWELL COUNTY                          BARNWELL COUNTY - TREASU 57 WALL ST., RM 123 BARNWELL SC 29812
BARNWELL COUNTY / MOBILE                 BARNWELL COUNTY - TREASU 57 WALL ST, ROOM 123 BARNWELL SC 29812
BARNWELL COUNTY TAX DEPARTMENT           57 WALL ST, ROOM 121 BARNWELL SC 29812
BARODA TOWNSHIP                          BARODA TOWNSHIP - TREASU PO BOX 215 BARODA MI 49101
BARODA VILLAGE                           BARODA VILLAGE - TREASUR 9091 FIRST ST. BARODA MI 49101
BARON APPRAISAL SERVICES                 4937 VILLAGE CREEK DR DUNWOODY GA 30338
BARON, MARK                              ADDRESS ON FILE
BARONE AND SONS INC                      4701 BAPTIST ROAD PITTSBURGH PA 15227-0068
BARONE CONST & WILLIAM &                 LORRAINE VENTURELLA 13376 COMPTON RD LOXAHATCHEE FL 33470
BARR SYSTEMS LLC                         6241 NW 23 ST STE 401 GAINESVILLE FL 32653-1599
BARR TOWNSHIP                            BARR TWP - TAX COLLECTOR 599 RIDGE ROAD NICKTOWN PA 15762
BARR, SADE                               ADDRESS ON FILE
BARRA VAUGHN INS AGENCY                  226 WEST AVE OCEAN CITY NJ 08226
BARRACUDA POOL SERVICE                   M&K HOLDINGS LLC 8194 W. DEER VALLEY ROAD 106-303 PEORIA AZ 85382
BARRAGAN AYALA, KIMBERLY                 ADDRESS ON FILE
BARRE CITY                               BARRE CITY - TAX COLLECT 6 NORTH MAIN STREET, SUI BARRE VT 05641
BARRE TOWN                               BARRE TOWN - TAX COLLECT 40 WEST STREET SUITE 387 BARRE MA 01005
BARRE TOWN                               BARRE TOWN - TAX COLLECT PO BOX 124 WEBSTERVILLE VT 05678
BARRE TOWN                               BARRE TOWN-TAX COLLECTOR 14317 WEST BARRE RD ALBION NY 14411
BARRE TOWN                               BARRE TWN TREASURER N3880 OLD COUNTY ROAD M WEST SALEM WI 54669
BARREE TOWNSHIP                          BARREE TWP - TAX COLLECT 4655 BARR RD HUNTINGDON PA 16652
BARREN COUNTY                            BARREN COUNTY - SHERIFF 117-1B N PUBLIC SQUARE, GLASGOW KY 42141
BARREN COUNTY CLERK                      117 NORTH PUBLIC SQUARE 1-A GLASGOW KY 42141
BARREN COUNTY SHERIFF                    117 - 1B N PUBLIC SQUARE GLASGOW KY 42141
BARRERA, DESIRY                          ADDRESS ON FILE
BARRETT & ASSOCIATES                     502 E PARK AVE WASILLA AK 99654
BARRETT CONSTRUCTION                     CLAYTON H BARRETT CLAYTON H. BARRETT 602 EAST ADAMS ORANGE CA 92867



Epiq Corporate Restructuring, LLC                                                                     Page 104 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 130 of 1490
Claim Name                               Address Information
BARRETT DAFFIN FRAPPIER                  TREDER & WEISS, LLP 4004 BELT LINE ROAD, STE. 100 ADDISON TX 75001
BARRETT DAFFIN FRAPPIER                  TREDER AND WEISS 4004 BELT LINE RD 100 ADDISON TX 75001
BARRETT DAFFIN FRAPPIER                  TURNER AND ENGEL 4004 BELT LINE ROAD 100 ADDISON TX 75001
BARRETT DAFFIN FRAPPIER                  LEVINE & BLOCK LLP MIKE VESTAL P. O. BOX 612086 DALLAS TX 75261
BARRETT DAFFIN FRAPPIER                  TURNER & ENGEL, LLP MIKE VESTAL P. O. BOX 610389 DALLAS TX 75261
BARRETT DAFFIN FRAPPIER LEVINE &         BLOCK LLP 4004 BELT LINE RD STE 100 ADDISON TX 75001
BARRETT DAFFIN FRAPPIER TREDER & WEISS   4004 BELT LINE RD SUITE 100 ADDISON TX 75001
BARRETT DAFFIN FRAPPIER TURNER           & ENGEL, LLP; ET AL. 4004 BELT LINE ROAD SUITE 100 ADDISON TX 75001
BARRETT DAFFIN FRAPPIER TURNER & EN      LLP 4004 BELT LINE RD STE 100 ADDISON TX 75001
BARRETT DAFFIN FRAPPIER TURNER & ENGEL   ATTN DEIRDRE CRAIG 15000 SURVEYOR BLVD ADDISON TX 75001
BARRETT FANDREI                          & BRENNA FANDREI 416 MESA DR FLORISSANT CO 80816
BARRETT FRAPPIER &                       WEISSERMAN LLP 4004 BELT LINE RD 100 ADDISON TX 75001
BARRETT FRAPPIER & WEISSERMAN, LLP       MIKE VESTAL 4004 BELT LINE ROAD, SUITE 100 ADDISON TX 75001
BARRETT HARDING INS                      10014 GROVE DR PORT RICHEY FL 34668
BARRETT INS AGENCY                       10579 CEDAR GROVE RD 100 SMYRNA TN 37167
BARRETT INS INC                          1330 HOOKSETT RD HOOKSETT NH 03106
BARRETT TOWNSHIP                         JUDITH LINDER - TAX COLL 2603 RTE 390 NORTH POB 2 CANADENSIS PA 18325
BARRETT, DESTINY                         ADDRESS ON FILE
BARRETT, JASMINE                         ADDRESS ON FILE
BARRETT, KATHY                           ADDRESS ON FILE
BARRIENTES, MARY                         ADDRESS ON FILE
BARRIENTOS, JOE                          ADDRESS ON FILE
BARRIER ROOF SYSTEMS                     PAUL ALLEN MEDLIN PAUL ALLEN MEDLIN 5055 MOCKINGBIRD LANE KATY TX 77493
BARRINGTON BORO                          BARRINGTON BORO-TAX COLL 229 TRENTON AVENUE BARRINGTON NJ 08007
BARRINGTON HEIGHTS HOA                   31608 RAILROAD CANYON RD CANYON LAKE CA 92587
BARRINGTON TOWN                          BARRINGTON TOWN-TAX COLL 283 COUNTY ROAD BARRINGTON RI 02806
BARRINGTON TOWN                          BARRINGTON TOWN-TAX COLL PO BOX 660 BARRINGTON NH 03825
BARRINGTON TOWN                          BARRINGTON TOWN-TAX COLL 4424 BATH RD PENN YAN NY 14527
BARRINGTON WOODS CONDOMINIUM ASSOC, INC 16 CHURCH STREET OSPREY FL 34229
BARRINTON CONDOMINIUMS                   300 EAST SONTERRA BOULEVARD SUITE 250 SAN ANTONIO TX 78258
BARRIOS, KINGSDORF & CASTEIX, LLP        701 POYDRAS STREET, SUITE 3650 NEW ORLEANS LA 70139-3650
BARRON CITY                              BARRON CITY TREASURER PO BOX 156 / 1456 E LASA BARRON WI 54812
BARRON CONTRACTING FIRM                  JOHN MITCHELL 1212 REALOAKS DR FORT WORTH TX 76131
BARRON MUTUAL INS                        PO BOX 205 BARRON WI 54812
BARRON ROOFING, LLC                      5475 PORTER DRIVE 153 LAS CRUCES NM 88012
BARRON, APREL                            ADDRESS ON FILE
BARROOD AGENCY INC                       50 PATERSON STREET NEW BRUNSWICK NJ 08901
BARROW COUNTY                            BARROW COUNTY-TAX COMMIS 30 N. BROAD STREET WINDER GA 30680
BARROW, CALISHA                          ADDRESS ON FILE
BARROWCLOUGH CONTRACTING                 LLC 341 RANTOUL ST BEVERLY MA 01915
BARRS, TASHMERE                          ADDRESS ON FILE
BARRY & JANICE TRICE                     76 BURNT PINE DR NAPLES FL 34119
BARRY COUNTY                             BARRY COUNTY - COLLECTOR 700 MAIN, SUITE 3 CASSVILLE MO 65625
BARRY COUNTY TAX COLLECTOR               700 MAIN STREET, STE 3 CASSVILLE MO 65625
BARRY EZERSKI INC                        3908 NW ELM LAWTON OK 73505
BARRY FINKEL                             PRO SE BARRY FINKEL 27 GOLDSMITH STREET 1 JAMAICA PLAIN MA 02130
BARRY HORNER &                           SHARON HORNER 665 BUNNY LN HARPERS FERRY WV 25425
BARRY L HECKARD TAX COLLECTOR            BOROUGH OF MECHANICSBURG 605 SOMERSET DR MECHANICSBURG PA 17055
BARRY MYER                               ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 105 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 131 of 1490
Claim Name                              Address Information
BARRY NESSON LAW P.C                    700 WHITE PLAINS ROAD SUITE 309 SCARSDALE NY 10583
BARRY RAY MILLER JR                     ADDRESS ON FILE
BARRY SMITH CONSTRUCTION                2306 2ND ST EUREKA CA 95501
BARRY TOWNSHIP                          BARRY TWP - TAX COLLECTO 452 HILL RD HEGINS PA 17938
BARRY TOWNSHIP                          BARRY TOWNSHIP - TREASUR 10410 CEDAR CREEK RD DELTON MI 49046
BARRY W. ROSENBERG, ESQUIRE             411 ROUTE 70 EAST SUITE 104 CHERRY HILL NJ 08034-2414
BARRY, HERBERT                          ADDRESS ON FILE
BARRY, MEGAN                            ADDRESS ON FILE
BARRY, MICHELLE                         ADDRESS ON FILE
BARRY, STEVEN                           ADDRESS ON FILE
BARSENAS, JAMES                         ADDRESS ON FILE
BARSON ASSOCIATES INC                   207 HALLOCK RD STONYBROOK NY 11790
BART SULLIVAN INSURANCE                 2307 WASHINGTON AVE CONWAY AR 72032
BART TOWNSHIP                           JOHN MARTIN - TAX COLLEC 228 LANCASTER AVENUE QUARRYVILLE PA 17566
BARTA APPRAISAL                         1463 RED HILL RD LEWISTOWN MT 59457
BARTEE, GYASI-OKANG                     ADDRESS ON FILE
BARTEE, JACQUELINE                      ADDRESS ON FILE
BARTEE, NICOLE                          ADDRESS ON FILE
BARTH INS                               100P LANSDALE AVE MILFORD CT 06460
BARTHOLOMAI, WILLIAM                    ADDRESS ON FILE
BARTHOLOMEW CONSTRUCTION LLC            CHARLES BARTHOLOMEW 2778 EAST RD BENSON VT 05743
BARTHOLOMEW COUNTY                      BARTHOLOMEW COUNTY - TRE P.O. BOX 1986 COLUMBUS IN 47202
BARTHOLOMEW COUNTY TREASURER            440 3RD ST COLUMBUS IN 47201
BARTLEIN & CO INC                       25031 W AVE STANFORD 110 VALENCIA CA 91355
BARTLETT AND CO                         1601 MARKET ST 2560 PHILADELPHIA PA 19103
BARTLETT CITY                           BARTLETT CITY-TREASURER 6400 STAGE RD BARTLETT TN 38134
BARTLETT TOWN                           BARTLETT TOWN - TAX COLL 56 TOWN HALL RD INTERVALE NH 03845
BARTLETT TREE EXPERTS                   THE F.A. BARTLETT TREE EXPERT COMPANY 1290 E. MAIN STREET STAMFORD CT 06902
BARTON & ASSOCIATES                     RICHARD M. BARTON 300 N. MISSISSIPPI ST. PITTSFIELD IL 62363
BARTON BUILT & FIVE STAR ROOFING, LLC   TERRY BARTON 3563 KREBS LAKE RD. MCALESTER OK 74501
BARTON CONSTRUCTION                     LEON N. BARTON PO BOX 394 MOULTONBORO NH 03254
BARTON COUNTY                           BARTON COUNTY - COLLECTO 1004 GULF ST, RM 101 LAMAR MO 64759
BARTON COUNTY                           BARTON COUNTY - TREASURE 1400 MAIN ST, SUITE 207 GREAT BEND KS 67530
BARTON CREEK LAKESIDE, POA              11149 RESEARCH BLVD, STE 100 AUSTIN TX 78759
BARTON INCORPORATED SCHO                BARTON INCORPORATED SCHO P.O. BOX 700 BARTON VT 05822
BARTON MUT INS                          PO BOX 100 LIBERAL MO 64762
BARTON MUT INS                          PO BOX 100 LEBERAL MO 64762
BARTON MUTUAL INS CO                    120 S MAIN ST LIBERAL MO 64742
BARTON ROOFING                          2121 LOHMANS CROSSING AUSTIN TX 78734
BARTON TOWN                             BARTON TOWN - TAX COLLEC 34 MAIN STREET BARTON VT 05822
BARTON TOWN                             BARTON TOWN-TAX COLLECTO 304 ROUTE 17 C WAVERLY NY 14892
BARTON TOWN                             BARTON TWN TREASURER 3482 TOWN HALL RD KEWASHUM WI 53040
BARTON TOWNSHIP                         BARTON TOWNSHIP - TREASU 8209 EAST 14 MILE RD PARIS MI 49338
BARTON VILLAGE                          BARTON VILLAGE - TAX COL 19 SCHOOL STREET ORLEANS VT 05860
BARTON VILLAGE INC                      17 VILLAGE SQUARE BARTON VT 05822
BARTON, JOHN                            ADDRESS ON FILE
BARTON, MATTHIAS                        ADDRESS ON FILE
BARTOW COUNTY                           BARTOW COUNTY-TAX COMMIS 135 W CHEROKEE AVE - STE CARTERSVILLE GA 30120
BARTWOOD CONSTRUCTION, INC.             10840 TALBERT AVENUE FOUNTAIN VALLEY CA 92708



Epiq Corporate Restructuring, LLC                                                                    Page 106 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 132 of 1490
Claim Name                             Address Information
BARWICK CITY/THOMAS CO.                BARWICK CITY-TAX COLLECT PO BOX 146 BARWICK GA 31720
BARWOOD HOMES ASSOCIATION, INC.        13003 ASTE LANE HOUSTON TX 77065
BASCO CONSTRUCTION INC                 PO BOX 1025 NEDERLAND TX 77627
BASEMENT AND MORE-DAVE RILL-OWNER      DAVE RILL 3532 LAKE DR GRANITE CITY IL 62040
BASFORD, CHRISTIE                      ADDRESS ON FILE
BASFORD, TAMARA                        ADDRESS ON FILE
BASHAM & BASHAM                        2205 MIGUEL CHAVEZ RD SANTA FE NM 87505
BASHANS PAINTING & HOME REPAIR, INC    1625 EAST AVE KATY TX 77493
BASHAW TOWN                            BASHAW TWN TREASURER W8876 COUNTY HIGHWAY B SHELL LAKE WI 54871
BASHIR, AAMIR                          ADDRESS ON FILE
BASIC REAL ESTATE SERVICES             224 OAKLAND AVE ROCK HILL SC 29730
BASIL LAW FIRM                         231 WEST MAIN STREET GLASGOW KY 42141
BASILE TOWN                            BASILE TOWN - TAX COLLEC P O BOX 308 BASILE LA 70515
BASILIO AIR CONDITION                  BASILIO LOPEZ GONZALEZ URB VILLA MAR C24 CALLE 1 GUAYAMA PR 00784
BASIN APPLIANCE                        789 WEST HWY 40 VERNAL UT 84078
BASKIN, LASHUNDA                       ADDRESS ON FILE
BASS LAKE TOWN                         BASS LAKE TWN TREASURER 14412 W CTY HWY ROAD K HAYWARD WI 54843
BASS RIVER TOWNSHIP                    BASS RIVER TWP -COLLECTO P O BOX 307 NEW GRETNA NJ 08224
BASS ROOFING, INC.                     ROBERT W. BASS 6018 SW 56TH AVENUE BUSHNELL FL 33513
BASS UNDERWRITERS, INC.                6951 W SUNRISE BLVD PLANTATION FL 33313
BASS, JOHN                             ADDRESS ON FILE
BASS, JUSTIN                           ADDRESS ON FILE
BASTA INC                              2500 WILSHIRE BLVD SUITE 1050 LOS ANGELES CA 90057
BASTIAN APPRAISAL                      P.O. BOX 2137 GILBERT AZ 85299
BASTROP CITY                           BASTROP CITY - TAX COLLE P O BOX 431 BASTROP LA 71221
BASTROP COUNTY                         BASTROP COUNTY - TAX COL P.O.BOX 579 BASTROP TX 78602
BASTROP COUNTY DISTRICT CLERK          P.O. BOX 770 BASTROP TX 78602
BASTROP COUNTY TAX COLLECTOR           211 JACKSON ST BASTROP TX 78602-3841
BASTROP TAX ASSESSOR COLLECTOR         PO BOX 579 BASTROP TX 78602
BASULTO ROBBINS & ASSOCIATES LLP       14160 PALMETTO FRONTAGE RD. 22 MIAMI LAKES FL 33016
BASWARE TECHNOLOGIES LLC               USE THIS 61001146 1245 ROSEMONT DR FORT MILL SC 29707
BATAD, PEGGY                           ADDRESS ON FILE
BATAVIA CITY                           BATAVIA CITY - TREASURER ONE BATAVIA CITY CENTRE BATAVIA NY 14020
BATAVIA CITY SCH (CITY O               CITY SCHOOL DIST.OF BATA PO BOX 6757 ITHACA NY 14851
BATAVIA CITY SCH (TN OF                CITY SCHOOL DIST.OF BATA PO BOX6757 ITHACA NY 14851
BATAVIA CITY SD (TN OF B               CITY SCHOOL DIST.OF BATA 260 STATE STREET BATAVIA NY 14020
BATAVIA TOWN                           BATAVIA TOWN - TAX COLLE 3833 W MAIN STREET BATAVIA NY 14020
BATES CONSTRUCTION AND                 REMODELING 10815 CANDLEWOOD DR HOUSOTN TX 77042
BATES COUNTY                           BATES COUNTY - COLLECTOR 1 N. DELAWARE BUTLER MO 64730
BATES TOWNSHIP                         BATES TOWNSHIP - TREASUR 296 DEMBOSKI RD IRON RIVER MI 49935
BATES, BOBBY                           ADDRESS ON FILE
BATES, CHRISTINA                       ADDRESS ON FILE
BATH BORO                              KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
BATH BUILDERS LLC                      5669 ELMORE RD ELMORE AL 36025
BATH CHARTER TOWNSHIP                  BATH CHARTER TWP - TREAS 14480 WEBSTER RD - BOX 2 BATH MI 48808
BATH CITY                              BATH CITY - TAX COLLECTO 55 FRONT ST BATH ME 04530
BATH COUNTY                            BATH COUNTY - TREASURER P O BOX 306 WARM SPRINGS VA 24484
BATH COUNTY                            BATH COUNTY - SHERIFF P O BOX 95 OWINGSVILLE KY 40360
BATH CS CMBD TOWNS                     BATH CS-TAX COLLECTER FIVE STAR BANK- 220 LIBE WARSAW NY 14569



Epiq Corporate Restructuring, LLC                                                                   Page 107 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 133 of 1490
Claim Name                              Address Information
BATH TOWN                               BATH TOWN-RECIEVER OF TA PO BOX 327MUNICIPAL B BATH NY 14810
BATH VILLAGE                            BATH VILLAGE-CLERK 110 LIBERTY ST BATH NY NY 14810
BATHE SAFE REMODELING                   IDIA HOLDINGS INC 81 KERRIGAN ST LONG BEACH NY 11561
BATHFITTER                              OGORMAN BROTHERS, INC 160 STATE ROUTE 35 CLIFFWOOD BEACH NJ 07735
BATIK, WILLIAM                          ADDRESS ON FILE
BATISTA INS                             4159 E 4TH AVE HIALEAH FL 33013
BATON ROUGE REST & REMED                3256 RIVERBROOK CT BATON ROUGE LA 70820
BATON ROUGE WINDOW CO                   WAYNE M LEONARD 2935 CRATER LAKE DRIVE BATON ROUGE LA 70814
BATSON, KYRA                            ADDRESS ON FILE
BATTERBEE ROOFING INC                   J & E FIORETTI 380 SE 123RD STREET RD OCALA FL 34480
BATTERBEE ROOFING, INC.                 KEITH BATTERBEE 333 SE 69TH PL OCALA FL 34480
BATTINO & SOKOLOW PLLC                  1213 33RD STREET WASHINGTON DC 20007
BATTLE CREEK CITY                       BATTLE CREEK CITY - TREA 10 N DIVISION ST. STE 10 BATTLE CREEK MI 49014
BATTLE CREEK LANDSCAPE                  SERVICE 13985 RENTON RD BATTLE CREEK MI 49015
BATTLE CREEK MTL                        603 S PREECE ST BATTLE CREEK NE 68715
BATTLE CREEK MUTUAL INS                 PO BOX 340 BATTLE CREEK NE 68715
BATTLEMENT MESA METROPOLITAN DISTRICT   401 ARROYO DRIVE BATTLEMENT MESA CO 81635
BATTLEMENT MESA SERVICE ASSOCIATION     401 ARROYO DRIVE BATTLEMENT MESA CO 81635
BATY AGENCY INSURANCE                   PO BOX 2006 FARMINGTON HILLS MI 48333
BAU CONSTRUCTION                        117 WHITE PLAINS ROAD BRONX NY 10473
BAUCOM INS AND FIN                      P O BOX 964 MONROE NC 28111
BAUCUM, MICHAEL                         ADDRESS ON FILE
BAUE, MICHAEL                           ADDRESS ON FILE
BAUER LANDING WCID L                    BAUER LANDING WCID 11111 KATY FRWY 725 HOUSTON TX 77079
BAUER RESTORATION INC                   CINDY BLANCHARD 930-2 HULETT AVE FARIBAULT MN 55021
BAUER SERVICES INC                      730 BUCHANAN ST ANOKA MN 55303
BAUER, GRANT                            ADDRESS ON FILE
BAUER, TIMOTHY                          ADDRESS ON FILE
BAUM, ELISABETH                         ADDRESS ON FILE
BAUM, NANCY                             ADDRESS ON FILE
BAUMAN & ROSSMAN LLC                    4050 W BROWARD BLVD PLANTATION FL 33317
BAUMAN, EMILY                           ADDRESS ON FILE
BAUMEISTER, SUZANNE                     ADDRESS ON FILE
BAUMER ROOFING                          1509 MAGNOLIA ST SOUTH BEND IN 46613
BAUMGARTNER, KEITH                      ADDRESS ON FILE
BAUSCH REO REAL ESTATE SERVICES, LLC    DELORES J BAUSCH PO BOX 1402 LUSBY MD 20657
BAUTISTA ESTATES HOMEOWNERS ASSOC       43430 E FLORIDA STE F BOX 236 HEMET CA 92544
BAWANY, SAHER                           ADDRESS ON FILE
BAXTER APPRAISAL SERVICES               2997 NE RED OAK DRIVE BEND OR 97701
BAXTER CITY                             BAXTER CITY-TAX COLLECTO PO BOX 335 BAXTER TN 38544
BAXTER CONSTRUCTION &                   THOMAS & KAYLENE WHEELER 2521 RIVER ROAD YAKIMA WA 98902
BAXTER CONSTRUCTION LLC                 2521 RIVER RD YAKIMA WA 98902
BAXTER COUNTY                           BAXTER COUNTY - TAX COLL 8 EAST 7TH ST MOUNTAIN HOME AR 72653
BAXTER ESTATES VILLAGE                  BAXTER ESTATES VIL-RECEI 315 MAIN STREET PORT WASHINGTON NY 11050
BAXTER REAL ESTATE                      WILLIAM D BAXTER 733 BROOK ST UVALDE TX 78801
BAXTER RESTORATION                      1106 W CENTRAL BLVD ORLANDO FL 32805
BAXTER RESTORATION &                    CARLOS SANTANA 1106 W CENTRAL BLVD BOCA RATON FL 33498
BAY ACQUISITIONS INC                    PO BOX 1662 SALISBURY MD 21802
BAY AGENCY INS GRP                      93 EAST RIVER RD RUMSON NJ 07760



Epiq Corporate Restructuring, LLC                                                                  Page 108 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 134 of 1490
Claim Name                               Address Information
BAY AREA DKI &                           JAMES & SUSAN BARNETT 390 SCARLET BLVD OLDSMAR FL 34677
BAY AREA DKI & JAMES &                   390 SCARLET BLVD OLDSMAR FL 34677
BAY AREA INS AGENCY INC                  1214 PEREGRINE DR FRIENDSWOOD TX 77546
BAY AREA PROPERTY SERVICES               1661 TICE VALLEY BLVD SUITE 200 WALNUT CREEK CA 94595
BAY CITY CITY                            BAY CITY - TREASURER 301 WASHINGTON AVE. BAY CITY MI 48708
BAY CITY UTILITY DEPARTMENT              1901 5TH STREET BAY CITY TX 77414-6143
BAY CITY VILLAGE                         BAY CITY VLG TREASURER P.O. BOX 9 / W6275 MAIN BAY CITY WI 54723
BAY COLONY WEST MUD A                    BAY COLONY WEST MUD COLL P.O. BOX 1368 FRIENDSWOOD TX 77549
BAY COUNTY                               BAY COUNTY-TAX COLLECTOR 850 W 11TH ST PANAMA CITY FL 32401
BAY COUNTY BOARD OF COUNTY               CODE ENFORCEMENT DIVISION 840 W. 11TH ST. PANAMA CITY FL 32401
COMMISSIONERS
BAY COUNTY CLERK OF CIRCUIT COURT        PO BOX 2269 PANAMA CITY FL 32401
BAY COUNTY TAX COLLECTOR                 850 W 11TH STREET PANAMA CITY FL 32401
BAY COUNTY TREASURER                     515 CENTER AVE, STE 103 BAY CITY MI 48708-5994
BAY DE NOC TOWNSHIP                      BAY DE NOC TWP - TREASUR 8658 OLD WILSEY BAY 12TH RAPID RIVER MI 49878
BAY DOCK ENTERPRISE INC.                 9002 W. HILLSBOROUGH AVE TAMPA FL 33615
BAY EQUITY LLC                           100 CALIFORNIA ST, SUITE 1100 SAN FRANCISCO CA 94111
BAY FLOORING COMPANY INC                 2231 COMMERCE AVE STE J CONCORD CA 94250
BAY HARBOR INSURANCE                     88 WAVELY AVENUE PATCHOGUE NY 11772
BAY HEAD BORO                            BAY HEAD BORO - TAX COLL P O BOX 248 BAY HEAD NJ 08742
BAY METRO CORPORATION                    2339 THIRD ST 5 SAN FRANCISCO CA 94107
BAY MILLS TOWNSHIP                       BAY MILLS TWP - TREASURE 14740 W. LAKESHORE DR BRIMLEY MI 49715
BAY STATE DESIGN LLC                     LESLIE DAVIS PO BOX 58 MARYDEL MD 21649
BAY STATE INSURANCE CO                   PO BOX 2103 ANDOVER MA 18100
BAY STATE ROOFERS                        WILLIAM M. LORD 240 PARK STREET NORTH READING MA 01864
BAY TO BAY ROOFING, INC                  LINDSAY GRUZIEWSKI LINDSAY GRUZIEWSKI 10100 CASEY DRIVE NEW PORT RICHEY FL
                                         34654
BAY TOWNSHIP                             BAY TOWNSHIP - TREASURER 06755 ZENITH HEIGHT BOYNE CITY MI 49712
BAY TREE COTTAGES                        1626 FREDERICA ROAD, SUITE 202 ST. SIMONS ISLAND GA 31522
BAY WIDE HAULING, INC                    147 BRIAR PLACE DANVILLE CA 94526
BAYBERRY ESTATES HOA, INC.               1978 US HIGHWAY 1, SUITE 106 ROCKLEDGE FL 32955
BAYCARE HEALTH AND WELLNESS SERV         2985 DREW ST MS 100 CLEARWATER FL 33759
BAYCITY ALTERNATIVE INVESTMENT FUNDS     SICAV-SIF- BAYCITY US SENIOR LOAN FUND
BAYCITY CORPORATE ARBITRAGE              & RELATIVE VALUE FUND, LP
BAYCITY EVENT DRIVEN OPPORTUNITIES       MASTER FUND, LP
BAYCITY LONG-SHORT CREDIT                MASTER FUND, LTD
BAYCRAFT RESTORATION, LLC                611 S. FORT HARRISON, PMB 368 CLEARWATER FL 33756
BAYFIELD CITY                            BAYFIELD CITY TREASURER PO BOX 1170 BAYFIELD WI 54814
BAYFIELD COUNTY TREASURER                PO BOX 397 WASHBURN WI 54891
BAYFIELD TOWN                            BAYFIELD TWN TREASURER 85080 GOTCHLING BAYFIELD WI 54814
BAYHILL PROPERTIES INC.                  P. O. BOX 2348 DANVILLE CA 94526
BAYLOR COUNTY C/O APPR                   BAYLOR CAD - TAX COLLECT 211 N WASHINGTON SEYMOUR TX 76380
BAYONNE CITY -FISCAL                     BAYONNE CITY FISCAL-COLL 630 AVENUE C BAYONNE NJ 07002
BAYOU BOYZ CONSTR. OF NEW ORLEANS, LLC   BOYOU BOYZ CONSTRUCTION OF NEW ORLEANS, LLC 2800 CANAL ST NEW ORLEANS LA 70119
BAYOU CLASSIC INSURANCE                  2400 SANFORD SHREVEPORT LA 71103
BAYOU LAKES PID 1 A                      BAYOU LAKES PID 1 - COLL PO BOX 1368 FRIENDSWOOD TX 77549
BAYOU STATE R E GROUP LLC                1794 COFFEY ROAD LAKE CHARLES LA 70611
BAYOU STATE R.E. GROUP, LLC              ATTN: ROHN MCMANUS 1794 COFFEY ROAD LAKE CHARLES LA 70611
BAYOU TITLE INC                          1820 BELLE CHASSE HWY STE 205 GRETNA LA 70056



Epiq Corporate Restructuring, LLC                                                                     Page 109 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 135 of 1490
Claim Name                               Address Information
BAYPOINT VILLAGE ASSOCIATION             44083 LEELAND CLINTON TOWNSHIP MI 48036
BAYPOINTE YACHT & RACQUET CLUB CONDO     C/O SWFL CAM SERVICES 10231 METRO PKWY #204 FORT MYERS FL 33966
ASS
BAYPORT INS LLC                          4388 HOLLAND RD STE 100 VIRGINIA BEACH VA 23452
BAYPORT PLAZA INVESTORS LLC              C/O UBS REALTY INVESTORS LLC 10 STATE HOUSE SQUARE, 15TH FLOOR HARTFORD CT
                                         06103
BAYPORT PLAZA INVESTORS LLC              C/O CUSHMAN WAKEFIELD ATTN: PROPERTY MANAGER 3000 BAYPORT DR, SUITE 590 TAMPA
                                         FL 33607
BAYPORT PLAZA INVESTORS LLC              721 EMERSON ROAD STE 300 ST LOUIS MO 63141
BAYRIDGE PARK CORPORATION                827 BAYRIDGE ROAD LA PORTE TX 77571
BAYSHORE BEACH CLUB, INC.                1512 NW OCEANIA DRIVE WALDPORT OR 97394
BAYSHORE ROOFING & SIDING                MICHAEL SMITH MICHAEL SMITH 9 ENSIGN AVE BARNEGAT NJ 08005
BAYSHORE WEST ASSOCIATION OF OWNERS      14900 INTERURBAN AVE SOUTH STE 271 SEATTLE WA 98168
BAYSIDE VILLAGE                          BAYSIDE VLG TREASURER 9075 N REGENT RD BAYSIDE WI 53217
BAYSTATE BLDG & REMOD                    PO BOX 725 SALEM MA 01970
BAYSTATE RESTORATION                     69 GAGNE ST CHICOPEE MA 01013
BAYVIEW CONDO ASSOC OF LANDINGS          AT HARBORSIDE INC 97 E RIVER ROAD RUMSON NJ 07760
BAYVIEW MANOR II MAINTENANCE             34634 BAY CROSSING BLVD SUITE 4 LEWES DE 19958
CORPORATION
BAYVIEW TERRACE HOMEOWNERS ASSOCIATION   31 BAYVIEW RD TEQUESTA FL 33469
BAYVIEW TOWN                             BAYVIEW TWN TREASURER PO BOX 67 WASHBURN WI 54891
BAYVIEW WINDOWS & DOORS, INC.            NC 12105 SW 129 COURT 109 MIAMI FL 33186
BAYVILLE VILLAGE                         BAYVILLE VILLAGE-RECEIVE 34 SCHOOL STREET BAYVILLE NY 11709
BAYWOOD 1410 LLC                         34026 ANNAS WAY STE 1 LONG NECK DE 19966
BAYWOOD 1410 LLC                         34026 ANNAS WAY STE 5 LONG NECK DE 19966
BAYWOOD 1410, LLC                        TUNNELL COMPANIES, LP 34026 ANNAS WAY, SUITE 1 LONG NECK DE 19966
BAYWOOD COLONY VILLAS ASSOCIATION, INC. 2477 STICKNEY PT RD, 118A SARASOTA FL 34231
BAYWOOD VILLAGE III CONDO ASSOC., INC.   P. O. BOX 243399 BOYNTON BEACH FL 33424-3399
BAZAARVOICE INC                          PO BOX 671654 DALLAS TX 75267
BAZAARVOICE, INC.                        ATTN: LEGAL 3900 NORTH CAPITAL OF TEXAS HIGHWAY SUITE 300 AUSTIN TX 78746
BAZAL, MARY LEE                          ADDRESS ON FILE
BAZZELL, JONATHAN                        ADDRESS ON FILE
BB &T CARSWELL INS                       P O BOX 1909 BLUFFTON SC 29910
BB AND T PUCKETT SCHEETZ                 AND HOGAN AGENCY 150 WALL STREET PAWLEYS ISLAND SC 28585
BB APPRAISALS LLC                        PO BOX 10912 SPRINGFIELD MO 65808
BB INS MARKETING INC                     10167 W SUNRISE BLVD 3RD FLOOR PLANTATION FL 33322
BB ROOFING LLC                           ELDRO BLAINE BROWN 6615 S. 84TH AVE OMAHA NE 68127
BB&H SOLUTIONS LLC                       5251 NE 96TH AVE BRONSON FL 32621
BB&T INS                                 9200 S DADELAND 314 MIAMI FL 33156
BB&T INS SRVCS INC                       414 GALLIMORE DAIRY RD F GREENSBORO NC 27409
BBAV CONSTRUCTION LLC                    1330 SPRINGS LN APT B NORCROSS GA 30092
BBAV CONSTRUCTION LLC                    RICARDO VILLANUEVA 13300 SPRINGS LN NORCROSS GA 30092
BBL CONSTRUCTION INC                     3966 PCR 806 PERRYVILLE MO 63775
BBRANDS ENTERPRISES INC.                 10353 BURRIS CT ORLANDO FL 32836
BC BUILDING & REMODELING                 397 COAL CREEK RD CHEHALIS WA 98532
BC WOODWORKS                             LONNIE P CAGLE 900 WEST MULBERRY ANGLETON TX 77515
BCA INSURANCE GROUP                      330 TILTON ROAD NORTHFIELD NJ 08225
BCI LTD                                  10201 JOEY COVE MABELVALE AZ 72103
BCL CONSTRUCTION INC                     20810 OKINAWA ST NE CEDAR MN 55011
BCL CONSTRUCTION LLC                     6021 WARD STREET AMARILLO TX 79110


Epiq Corporate Restructuring, LLC                                                                     Page 110 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 136 of 1490
Claim Name                             Address Information
BCWSA                                  1275 ALMSHOUSE RD WARRINGTON PA 18976
BCWSA                                  PO BOX 3333 HARLEYSVILLE PA 19438-0900
BD CONSTRUCTION                        251 4TH ST TROY NY 12180
BDJ INVESTMENTS                        LUIS AYON AYON LAW 8716 SPANISH RIDGE AVENUE SUITE 115 LAS VEGAS NV 89148
BDM CONSTRUCTION INC                   4091 COUNTY RD 5 NE ISANTI MN 55040
BDRC                                   PO BOX 130681 IRVING TX 75062
BEACH AND ONEILL                       INSURANCE 7520 GREENBACK LN CITRUS HEIGHTS CA 95610
BEACH AND RIVER HOMES                  ROBERT G.SLICK 532 WHITEHALL AVE. GEORGETOWN SC 29440
BEACH APPRAISALS INC                   11320 SW 73RD LN MIAMI FL 33173
BEACH BENIFIT INS AGENCY               3781 SEA MOUNTAIN HWY LITTLE RIVER SC 29566
BEACH BOUND REALTY LLC                 30838 VINES CREEK ROAD UNIT 1 DAGSBORO DE 19939
BEACH COAST INS                        215 PIER AVE STE D HERMOSA BEACH CA 90254
BEACH HAVEN BORO                       BEACH HAVEN BORO - COLLE 420 PELHAM AVENUE BEACH HAVEN NJ 08008
BEACH HOUSE BUILDERS LLC               193 POLARIS DR. PORT ST JOE FL 32456
BEACH INS AGENCY                       P O BOX 70250 MYRTLE BEACH SC 29572
BEACH INS AGENCY INC                   397 ROBERT GRISSOM PKWY MYRTLE BEACH SC 29572
BEACH INSURANCE AGENCY                 PO BOX 70250 MYRTLE BEACH SC 29677
BEACH INSURANCE GROUP                  507 E MONTGOMERY CROSSRD SAVANNAH GA 31406
BEACH MGMT CORP OF GOLDEN BEACH MD     PO BOX 142 CHARLOTTE HALL MD 20622
BEACH PARKWAY ASSOCIATION              1613 BEACH PARKWAY CAPE CORAL FL 33904
BEACH POINT CONDO ASSOC., INC.         2660 S OCEAN BLVD. PALM BEACH FL 33480
BEACH RETREAT CONDO ASSOC., INC        P.O. BOX 1779 DESTIN FL 32540
BEACH VIEW REAL ESTATE INC             8809 OLD SPANISH TRAIL OCEAN SPRINGS MS 39564
BEACH, PETER                           ADDRESS ON FILE
BEACHSIDE LAW OFFICE                   IRENE FONZI, P.A. 1402 HIGHWAY A1A, SUITE A SATELLITE BEACH FL 32937
BEACHWOOD BORO                         BEACHWOOD BORO - TAX COL 1600 PINEWALD ROAD BEACHWOOD NJ 08722
BEACON ADJUSTMENT LLC                  166 JOBIN DRIVE MANCHESTER NH 03103
BEACON CITY                            BEACON CITY - TAX COLLEC 626 COMMERCE DRIVE-LOCKB AMHERST NY 14228
BEACON CSD (CITY)                      BEACON CSD - COLLECTOR PO BOX 1330 BUFFALO NY 14240
BEACON CSD (COMBINED TOW               BEACON CSD - TAX COLLECT P.O. BOX 1330 BUFFALO NY 14240
BEACON FALLS TOWN                      BEACON FALLS TN-TAX COLL 10 MAPLE AVE BEACON FALLS CT 06403
BEACON GROUP                           6001 BROKEN SOUNDPKWY500 BOCA RATON FL 33487
BEACON HILL BUILDERS                   1662 PUGHS STORE RD AFTON VA 22920
BEACON HILL STAFFING GROUP LLC         152 BOWDOIN STREET BOSTON MA 02108
BEACON INS SVC                         1009 HOWARD AVE BILOXI MS 39530
BEACON PARK CONDOMINIUM TRUST          C/O PHOENIX CO. INC. 650 LINCOLN ST WORCESTER MA 01605
BEACON REAL ESTATE & ASSOCIATES INC    32347 COUNTY ROAD 473 LEESBURG FL 34788
BEACON RESIDENTIAL MGMT LLC            P.O. BOX 3732 HOUSTON TX 77253
BEACON WOODS CIVIC ASSOCIATION, INC.   12440 CLOCKTOWER PARKWAY BAYONET POINT FL 34667
BEADLE COUNTY                          BEADLE COUNTY - TREASURE 450 THIRD STREET S W, SU HURON SD 57350
BEAL BANK S.S.B.                       BEAL BANK, S.S.B. BEAL BANK S.S.B. 15770 NORTH DALLAS PARKWAY DALLAS TX 75248
BEALE TOWNSHIP                         BEALE TWP - TAX COLLECTO 1449 CEDAR PRESS ROAD PORT ROYAL PA 17082
BEALL APPRAISAL COMPANY                33857 ROAD 132 VISALIA CA 93292
BEALS TOWN                             BEALS TOWN - TAX COLLECT P.O. BOX 189 BEALS ME 04611
BEAM, CHIQUITA                         ADDRESS ON FILE
BEAM, TIFFANY                          ADDRESS ON FILE
BEAN APPRAISAL AGENCY                  PO BOX 530946 BIRMINGHAM AL 35253
BEAN, BRIAN                            ADDRESS ON FILE
BEAR BROTHERS ROOFING                  7245 GILPIN WAY 280 DENVER CO 80229



Epiq Corporate Restructuring, LLC                                                                Page 111 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 137 of 1490
Claim Name                               Address Information
BEAR CREEK MASTER ASSOCIATION            9060 IRVINE CENTER DRIVE SUITE 200 IRVINE CA 92618
BEAR CREEK TOWN                          BEAR CREEK TWN TREASURER E3892 MARBLE QUARRY RD PLAIN WI 53577
BEAR CREEK TOWN                          LEON TWN TREASURER N2750 S. HILL LANE REDGRANITE WI 54970
BEAR CREEK TOWN                          WAUPACA COUNTY TREASURER 811 HARDING ST WAUPACA WI 54981
BEAR CREEK TOWNSHIP                      TRACEY ODAY - TAX COLLE 141 LAUREL RUN RD WILKES-BARRE PA 18702
BEAR CREEK TOWNSHIP                      BEAR CREEK TWP - TREASUR 373 NORTH DIVISION PETOSKEY MI 49770
BEAR CREEK VILLAGE                       BEAR CREEK VLG TREASURER PO BOX 28 / 109 PROSPECT BEAR CREEK WI 54922
BEAR DOWN BUILDERS LLC                   ANTHONY VIDAL 5120 S BRYCE AVE TUCSON AZ 85757
BEAR LAKE BORO                           BEAR LAKE BORO - TAX COL 425 MAIN STREET BEAR LAKE PA 16402
BEAR LAKE COUNTY                         BEAR LAKE COUNTY - TREA PO BOX 55 PARIS ID 83261
BEAR LAKE TOWNSHIP                       BEAR LAKE TOWNSHIP - TRE PO BX 187 BEAR LAKE MI 49614
BEAR LAKE TOWNSHIP                       TREASURER 198 E BEAR LAKE RD NE KALKASKA MI 49646
BEAR LAKE VILLAGE                        BEAR LAKE VILLAGE - TREA PO BOX 175 BEAR LAKE MI 49614
BEAR RESTORATION                         3400 GIRARD BLVD NE ALBUQUERQUE NM 87107
BEAR RFG & EXTERIORS INC                 2186 3RD ST 107 WHITE BEAR LAKE MN 55110
BEAR RIVER MUTUAL                        P O BOX 413148 SALT LAKE CITY UT 84141
BEAR RIVER MUTUAL                        P O BOX 571310 SALT LAKE CITY UT 84157
BEAR RIVER MUTUAL INS. CO                778 EAST WINCHESTER (6600 SOUTH) MURRAY UT 84107
BEAR STEARNS ALT-A TRUST 2007-3          U.S. BANK NATIONAL ASSOCIATION WELLS FARGO BANK NATIONAL ASSOCIATION AS
                                         TRUSTEE COLUMBIA MD 21045
BEAR STEARNS HLO TRUST 2001-A            U.S. BANK NATIONAL ASSOCIATION U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL
                                         MN 55107-2292
BEAR STEARNS STRUCTURED PRODUCTS         TRUST 2007-EMX1 WELLS FARGO BANK, NATIONAL ASSOCIATION WELLS FARGO BANK NA AS
                                         TRUSTEE COLUMBIA MD 21045
BEAR VALLEY COMMUNITY SERVICES DISTRICT 28999 S LOWER VALLEY RD TEHACHAPI CA 93561
BEAR VALLEY SPRINGS ASSOCIATION          29541 ROLLING OAK DRIVE TEHACHAPI CA 93561
BEARINGER TOWNSHIP                       BEARINGER TOWNSHIP - TRE 19223 ORTOLAN LANE OCQUEOC MI 49759
BEARINGSTAR                              645 COUNTY ST 1 TAUNTON MA 02780
BEARINSTAR INS                           501 KINGS HWY E STE 111 FAIRFIELD CT 06825
BEASLEY ROOFING                          MARK BEASLEY 4641 LOIS STREET FT. WORTH TX 76119
BEASLEY, TAYLER                          ADDRESS ON FILE
BEATHARD INSURANCE                       PO BOX 189 CONROE TX 77305
BEATRICE FLUCAS                          WILLIAM A. GRAFTON, ESQ. GRAFTON FIRM, LLC BAR NO. 30205 920 PROVIDENCE RD
                                         400A TOWSON MD 21286
BEATRICE K. GRAHAM                       C/O GLORIA VASQUEZ 678 W COLLIDGE COLLIDGE AZ 85228
BEAU ALLEN DEJOHN                        122 CALISTOGA RD 340 SANTA ROSA CA 95409
BEAU CHENE CONDOMINIUM ASSOCIATION INC   C/O ANCHOR ASSOCIATES 3940 RADIO ROAD SUITE 112 NAPLES FL 34104
BEAU GRASSIA                             THE WOZNIAK LAW GROUP, P.C. JOHN M. WOZNIAK 159 HARTFORD AVENUE EAST MENDON MA
                                         01756
BEAUFORD GREEN CONDO TRUST               185 DEVONSHIRE ST STE 401 BOSTON MA 02110
BEAUFORT COUNTY                          BEAUFORT COUNTY - COLLEC 220 N MARKET ST. WASHINGTON NC 27889
BEAUFORT COUNTY                          BEAUFORT COUNTY - COLLEC 100 RIBAUT RD RM 165 ADM BEAUFORT SC 29902
BEAUFORT COUNTY / MOBILE                 BEAUFORT COUNTY - COLLEC 100 RIBAULT RD- ROOM 165 BEAUFORT SC 29902
BEAUFORT COUNTY TAX COLLECTOR            P.O. BOX 633 WASHINGTON NC 27889-0633
BEAUFORT COUNTY TREASURER                PO BOX 580074 CHARLOTTE NC 28258-0074
BEAUFORT COUNTY TREASURER                PO DRAWER 487 BEAUFORT SC 29901
BEAUGRAND TOWNSHIP                       BEAUGRAND TOWNSHIP - TRE 897 OLD MACKINAW RD CHEBOYGAN MI 49721
BEAUMONT CHERRY VALLEY WATER DISTRICT    560 MAGNOLIA AVE BEAUMONT CA 92223
BEAUMONT, DEMETRIA                       ADDRESS ON FILE
BEAUREGARD PARISH                        BEAUREGARD PARISH - COLL P O BOX 370 DERIDDER LA 70634


Epiq Corporate Restructuring, LLC                                                                    Page 112 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 138 of 1490
Claim Name                            Address Information
BEAUSOLEIL LAW &                      JAVIER HERNANDEZ 2828 CORAL WAY STE 300 MIAMI FL 33145
BEAVER BORO                           JANET SHUTE - TAX COLLEC 650 CORPORATION ST , STE BEAVER PA 15009
BEAVER COUNTY                         810 THIRD STREET BEAVER PA 15009
BEAVER COUNTY                         BEAVER COUNTY - TREASURE 810 THIRD ST, BEAVER PA 15009
BEAVER COUNTY                         BEAVER COUNTY - TAX COLL PO BOX 249 BEAVER OK 73932
BEAVER COUNTY                         BEAVER COUNTY-TREASURER PO BOX 432 BEAVER UT 84713
BEAVER COUNTY RECORDER OF DEEDS       COUNTY COURTHOUSE RM 116 3RD ST BEAVER PA 15009
BEAVER COUNTY TAX CLAIM               810 3RD ST BEAVER PA 15009-2194
BEAVER CREEK CONST                    20539 MORRIS AVE MANVEL TX 77578
BEAVER CREEK MUT INS                  P O BOX 777 LUVERNE MN 56156
BEAVER CREEK TOWNSHIP                 BEAVER CREEK TWP - TREAS 8888 S GRAYLING RD. GRAYLING MI 49738
BEAVER DAM CITY                       CITY OF BEAVER DAM - CLE P O BOX 408 BEAVER DAM KY 42320
BEAVER DAM CITY                       BEAVER DAM CITY TREASURE 205 S LINCOLN AVE BEAVER DAM WI 53916
BEAVER DAM TOWN                       BEAVER DAM TWN TREASURER W8540 COUNTY ROAD W BEAVER DAM WI 53916
BEAVER FALLS CITY                     BEAVER FALLS - TREASURER 715 15TH ST BEAVER FALLS PA 15010
BEAVER FALLS MUNICIPAL AUTHORITY      1425 EIGHTH AVENUE BEAVER FALLS PA 15010
BEAVER MEADOWS BORO BIL               MARY ELLEN HINES TAX COL 79 BROAD ST BEAVER MEADOWS PA 18216
BEAVER MEADOWS COUNTY B               MARY ELLEN HINES TAX COL 79 BROAD ST BEAVER MEADOWS PA 18216
BEAVER RIVER CEN SCH (CM              BEAVER RIVER CEN SCH-COL P.O.BOX 179 BEAVER FALLS NY 13305
BEAVER S.D./BEAVER BORO               JANET SHUTE - TAX COLLEC 650 CORPORATION ST , STE BEAVER PA 15009
BEAVER S.D./BRIGHTON TOW              JAMES W. ONUSKA -TAX COL 1300 BRIGHTON RD - MUNI BEAVER PA 15009
BEAVER S.D./VANPORT TOWN              BEAVER AREA SD - TAX COL 477 STATE AVE VANPORT PA 15009
BEAVER TOWN                           MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
BEAVER TOWN                           BEAVER TWN TREASURER N10889 CTY HWY K LOYAL WI 54446
BEAVER TOWN                           BEAVER TWN TREASURER 111 S MORNINGSIDE LANE TURTLE LAKE WI 54889
BEAVER TOWNSHIP                       BEAVER TWP - TAX COLLECT 3442 HEATHVILLE OHL RD SUMMERVILLE PA 15864
BEAVER TOWNSHIP                       BEAVER TWP - TAX COLLECT P.O. BOX 380 BLOOMSBURG PA 17815
BEAVER TOWNSHIP                       BEAVER TWP - TAX COLLECT 361 SEIPLE ROAD MIDDLEBURG PA 17842
BEAVER TOWNSHIP                       BEAVER TOWNSHIP - TREASU 1850 S. GARFIELD RD AUBURN MI 48611
BEAVER TREE SERVICE, INC              JAMES R BEAVER PO BOX 2476 SALISBURY MD 21802
BEAVER TWP (SCHOOL BILL)              BROOKVILLE AREA SD - COL 3442 HEATHVILLE OHL RD SUMMERVILLE PA 15864
BEAVERCREEK MUT INS CO                126 EAST MAIN STREET LUVERNE MN 56156
BEAVERHEAD COUNTY                     BEAVERHEAD COUNTY - TREA 102 N WASHINGTON STREET DILLON MT 59725
BEAVERTON CITY                        BEAVERTON CITY - TREASUR 124 W BROWN BEAVERTON MI 48612
BEAVERTON TOWNSHIP                    BEAVERTON TOWNSHIP - TRE 3858 BARD ROAD BEAVERTON MI 48612
BEAVERTOWN BORO                       CHRISTINE WERNER-TAX COL 260 JONNA DR BEAVERTOWN PA 17813
BEAZLEY                               BEAZLEY USA SERVICES, INC. ATTN: BILL JENNINGS 30 BATTERSON PARK ROAD
                                      FARMINGTON CT 06032
BEAZLEY INS CO                        LLOYDS SYNDICATE 2623-623 ATTN: BILL JENNINGS 30 BATTERSON PARK ROAD
                                      FARMINGTON CT 06032
BEC GROUP INC &                       LISETTE & VINCENT MANNIN 760 NE BAY COVE ST BOCA RATON FL 33487
BECCA COMPANY                         GROUND RENT 1498-M REISTERSTOWN RD. BALTIMORE MD 21208
BECCARIA TOWNSHIP                     BECCARIA TWP - TAX COLLE 915 MAPLE ROAD COALPORT PA 16627
BECERRA COLGIN PLLC                   DEBBIE GASKAMP 2512 1ST STREET ROSENBERG TX 77471
BECHARD, TERESA                       ADDRESS ON FILE
BECHTELSVILLE BORO                    JANET KEHL - TAX COLLECT 229 W SPRING STREET BECHTELSVILLE PA 19505
BECK INSURANCE AGENCY                 7196 EAST US HWY 36 AVON IN 46123
BECK, ANNE                            ADDRESS ON FILE
BECK, CAYDEN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 113 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 139 of 1490
Claim Name                               Address Information
BECK, DAWN                               ADDRESS ON FILE
BECK, IMANI                              ADDRESS ON FILE
BECKER & POLIAKOFF, PA                   1 EAST BROWARD BLVD. STE1800 FORT LAUDERDALE FL 33301
BECKER & POLIAKOFF, PA                   625 NORTH FLAGLER DRIVE 7TH FLOOR WEST PALM BEACH FL 33401
BECKER APPRAISALS                        PO BOX 293927 KERRVILLE TX 78029
BECKER COUNTY                            BECKER COUNTY - TREASURE 915 LAKE AVE DETROIT LAKES MN 56502
BECKER, TIFFANY                          ADDRESS ON FILE
BECKET TOWN                              BECKET TOWN- TAX COLLECT 557 MAIN STREET BECKET MA 01223
BECKET- CENTER POND DIST                 BECKET TN-CENTER POND-CO 557 MAIN STREET BECKET MA 01223
BECKET- SHERWOOD FOREST                  BECKET-SHERWOOD FST-COLL 557 MAIN STREET BECKET MA 01223
BECKET- SHERWOOD LAKE DI                 BECKET TN-SHERWOOD LK-CO 557 MAIN STREET BECKET MA 01223
BECKETT, DELIA                           ADDRESS ON FILE
BECKHAM COUNTY                           BECKHAM COUNTY - TAX COL PO BOX 600 SAYRE OK 73662
BECKHAM, RANDALL                         ADDRESS ON FILE
BECKMANN, EMILY                          ADDRESS ON FILE
BECKSTEAD & ASSOCIATES INC               PO BOX 95070 SOUTH JORDAN UT 84095
BECKVILLE ISD                            BECKVILLE ISD - TAX COLL BOX 37 BECKVILLE TX 75631
BEDAIR INSURANCE AGENCY                  PO BOX 449 GROVES TX 77619
BEDFORD BORO                             BEDFORD BORO - TAX COLLE 545 S RICHARD ST-APT. 2 BEDFORD PA 15522
BEDFORD CIRCUIT COURT                    123 EAST MAIN ST. STE 201 BEDFORD VA 24523
BEDFORD CONTINUOUS GUTTER & REMODELING   DONALD L DELLIS DONALD L DELLIS 108 SPRINGHOUSE CIRCLE VINTON VA 24179
BEDFORD COUNTY                           BEDFORD COUNTY - TREASUR 122 EAST MAIN STREET, ST BEDFORD VA 24523
BEDFORD COUNTY                           BEDFORD COUNTY-TRUSTEE 102 NORTHSIDE SQ SHELBYVILLE TN 37160
BEDFORD COUNTY TREASURERS OFFICE         122 E MAIN ST STE 101 BEDFORD VA 24523
BEDFORD COUNTY TRUSTEE                   102 NORTHSIDE SQUARE SHELBYVILLE TN 37160
BEDFORD GRANGE MUT                       PO BOX 31 BEDFORD PA 15522
BEDFORD S.D./BEDFORD BOR                 BEDFORD SD - TAX COLLECT 545 S RICHARD ST-APT. 2 BEDFORD PA 15522
BEDFORD S.D./BEDFORD TOW                 BEDFORD SD - TAX COLLECT 1007 SHED RDSTE 103 BEDFORD PA 15522
BEDFORD S.D./COLERAIN TO                 BEDFORD SD - TAX COLLECT 3746 MAIN ROAD BEDFORD PA 15522
BEDFORD S.D./CUMBERLAND                  KATHY TWIGG, TAX COLLECT 423 TEABERRY RD BEDFORD PA 15522
BEDFORD S.D./LONDONDERRY                 BEDFORD SD - TAX COLLECT 2189 MADLEY HOLLOW ROAD BUFFALO MILLS PA 15534
BEDFORD S.D./SNAKE SPRIN                 ANNA SWINDELL - TAX COLL 613 LUTZVILLE RD EVERETT PA 15537
BEDFORD SCHOOLS                          TOWN OF BEDFORD TAX COLL 321 BEDFORD RD BEDFORD HILLS NY 10507
BEDFORD TOWN                             BEDFORD TOWN - TAX COLLE 10 MUDGE WAY BEDFORD MA 01730
BEDFORD TOWN                             BEDFORD TOWN - TAX COLLE 24 NORTH AMHERST ROAD BEDFORD NH 03110
BEDFORD TOWN                             BEDFORD TOWN - TAX RECEI 321 BEDFORD ROAD BEDFORD HILL NY 10507
BEDFORD TOWN                             BEDFORD TOWN - TREASURER 215 E MAIN STREET BEDFORD VA 24523
BEDFORD TOWNSHIP                         BEDFORD TWP - TAX COLLEC 1007 SHED RDSTE 103 BEDFORD PA 15522
BEDFORD TOWNSHIP                         BEDFORD TOWNSHIP - TREAS 8100 JACKMAN RD TEMPERANCE MI 48182
BEDFORD TOWNSHIP                         BEDFORD TOWNSHIP - TREAS 115 S ULDRIKS DR BATTLE CREEK MI 49017
BEDMINSTER TOWNSHIP                      BEDMINSTER TWP-COLLECTOR 1 MILLER LANE BEDMINSTER NJ 07921
BEDMINSTER TOWNSHIP                      PATRICIA MCVAUGH-TAX COL 6 HUGHES LN PERKASIE PA 18944
BEDROCK APPRAISAL INC                    4623 W BROOKPORT CIRCLE HERRIMAN UT 84096
BEDROCK EXCAVATING INC                   PO BOX 791 WEST POINT CA 95255
BEDROCK FOUNDATION REPAIR, LLC           DENNIS HILL 1018 FLETCHER ST DALLAS TX 75223
BEE COUNTY                               BEE COUNTY - TAX COLLECT PO BOX 1900 BEEVILLE TX 78104
BEE COUNTY TAX OFFICE                    PO BOX 1900 BEEVILLE TX 78104-1900
BEE STORE                                14341 DEDEAUX RD GULFPORT MS 39503
BEECH CREEK BORO                         BEECH CREEK BORO - COLLE 230 E WATER ST. - COURTH LOCK HAVEN PA 17745



Epiq Corporate Restructuring, LLC                                                                     Page 114 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 140 of 1490
Claim Name                              Address Information
BEECH MOUNTAIN TOWN                     BEECH MOUNTAIN TOWN - TC 403 BEECH MTN PKWY BEECH MOUNTAIN NC 28604
BEECHAM, JAMES                          ADDRESS ON FILE
BEECHER TOWN                            MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
BEECHER WATER                           1057 LOUIS AVE FLINT MI 48505
BEECHNUT MUD U                          BEECHNUT MUD - TAX COLLE 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
BEECHTREE COMMUNITY ASSOCIATION, INC.   147 OLD SOLOMONS ISLAND ROAD, SUITE 400 ANNAPOLIS MD 21401
BEECHWOOD VILLAGE CITY                  BEECHWOOD VILLAGE - CLER PO BOX 7527 LOUISVILLE KY 40257
BEEKMAN TOWN                            BEEKMAN, RECEIVER OF TAX 4 MAIN STREET POUGHQUAG NY 12570
BEEKMANTOWN CS (TN OF PL                BEEKMANTOWN CS- TAX COLL 151 BANKER ROAD PLATTSBURGH NY 12901
BEEKMANTOWN TOWN                        BEEKMANTOWN TOWN-TAX COL 571 SPELLMAN RD WEST CHAZY NY 12992
BEEKMANTWN CEN SCH (COMB                BEEKMANTWN CEN SCH- COLL 37 EAGLE WAY WEST CHAZY NY 12992
BEELAND, LESTER                         ADDRESS ON FILE
BEEM INSURANCE                          10556 COMBIE RD 6215 AUBURN CA 95602
BEEMAN INVESTMENT PROPERTIES INC        PO BOX 309 FLATONIA TX 78941
BEES CONSTRUCTION LLC                   BERNARD SHIVERS 87 WINFIELD AVE JERSEY CITY NJ 07305
BEETOWN TOWN                            BEETWN TWN TREASURER 8077 GRANT RIVER RD CASSVILLE WI 53806
BEGAY, MELVINA                          ADDRESS ON FILE
BEGLEY, SHARON                          ADDRESS ON FILE
BEHL, KYLE                              ADDRESS ON FILE
BEHLER, JOHN                            ADDRESS ON FILE
BEHM, CLAYTON                           ADDRESS ON FILE
BEHM, JESSE                             ADDRESS ON FILE
BEHNEY, SUSAN                           ADDRESS ON FILE
BEHR, BARBARA                           ADDRESS ON FILE
BEHRENDT, AMY                           ADDRESS ON FILE
BEILERS CONST & M WHITE                 & M WHITE 5570 E 100 N ROCKVILLE IN 47872
BEIMFOHR ASSOCIATES                     1433 N ILLINOIS SWANSEA IL 62226
BEINERT ROOFING & RESTORATION LLC       3833 S. STAPLES STE S214 CORPUS CHRISTI TX 78411
BEL AIR TOWN                            BEL AIR TOWN - TAX COLLE 39 N HICKORY AVE BEL AIR MD 21014
BEL AIR TOWN /SEMIANNUAL                BEL AIR TOWN - TAX COLLE 39 HICKORY AVE BEL AIR MD 21014
BELCHER CONTRACTORS &                   ROOFING INC 4025 TIMBERWOOD DR LAKELAND FL 33811
BELCHER, AMBER                          ADDRESS ON FILE
BELCHER, ASHLEIGH                       ADDRESS ON FILE
BELCHER, JOHN                           ADDRESS ON FILE
BELCHERTOWN TOWN                        BELCHERTN TOWN - COLLECT 2 JABISH STREET BELCHERTOWN MA 01007
BELCO COMMUNITY CREDIT UNION            449 EISENHOWER BLVD. HARRISBURG PA 17111
BELCOURT AT HIDDEN LAKE COA             100 FRANKLIN SQUARE DR STE 203 SOMERSET NJ 08873
BELCOURT MASTER ASSOCIATION             27405 PUERTA REAL SUITE 300 MISSION VIEJO CA 92691
BELDING CITY                            BELDING CITY - TREASURER 120 S. PLEASANT ST. BELDING MI 48809
BELDON ROOFING COMPANY                  BELDON ROOFING & REMODELING CO. 5039 WEST AVE. SAN ANTONIO TX 78213
BELEN, MELISSA                          ADDRESS ON FILE
BELFAST CITY                            BELFAST CITY- TAX COLLEC 131 CHURCH STREET BELFAST ME 04915
BELFAST CS (COMBINED)                   BELFAST CS- TAX COLLECTO P.O. BOX 419 WARSAW NY 14569
BELFAST TAX COLLECTOR                   PO BOX 472 BELFAST NY 14711
BELFAST TOWN                            BELFAST TOWN- TAX COLLEC 13 MERTON AVENUE BELFAST NY 14711
BELFAST TOWNSHIP                        BELFAST TWP - TAX COLLEC 3884 WERTZVILLE RD NEEDMORE PA 17238
BELFOR & ALFONSE PERRY                  MARJERNELL PERRY 1282 KIRTS BLVD STE 100 TROY MI 48084
BELFOR LONG ISLAND, LLC                 60 RAYNOR AVENUE RONKONKOMA NY 11779
BELFOR PROPERTY                         12823 NE AIRPORT WAY PORTLAND OR 97230



Epiq Corporate Restructuring, LLC                                                                    Page 115 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 141 of 1490
Claim Name                             Address Information
BELFOR PROPERTY RESTOR                 12823 NE AIRPORT WAY PORTLAND OR 97230
BELFOR PROPERTY RESTORATION            BELFOR USA GROUP INC 449 PECH ROAD CENTRAL POINT OR 97502
BELFOR USA GROUP                       1335 LYNAH AVE SUITE 113 GARDEN CITY GA 31408
BELFOR USA GROUP                       12823 NE AIRPORT WAY PORTLAND OR 97230
BELFOR USA GROUP INC                   75 VIRGINIA ROAD NORTH WHITE PLAINS NY 10603
BELFOR USA GROUP INC                   185 OAKLAND AVE STE 150 BIRMINGHAM MI 48009
BELFOR USA GROUP INC                   616 SPIRIT VALLEY E DR CHESTERFIELD MO 63005
BELFOR USA GROUP INC                   12823 NE AIRPORT WAY PORTLAND OR 97230
BELFOR USA GROUP, INC.                 10416 NEW BERLIN ROAD, SUITE 5 JACKSONVILLE FL 32226
BELFOR USA GROUP, INC.                 ATTN: LARRY SOMERVILLE 5433 WEST CRENSHAW STREET TAMPA FL 33634
BELFOR USA GROUP, INC.                 ATTN: GENERAL COUNSEL 185 OAKLAND AVENUE SUITE 300 BIRMINGHAM MI 48009
BELFOR USA GROUP, INC.                 ATTN: GENERAL COUNSEL 185 OAKLAND AVENUE SUITE 150 BIRMINGHAM MI 48009
BELFORD, JEFF                          ADDRESS ON FILE
BELGIUM TOWN                           BELGIUM TWN TREASURER 6267 HOMESTEAD DR BELGIUM WI 53004
BELGIUM VILLAGE                        BELGIUM VLG TREASURER 104 PETER THEIN AVE BELGIUM WI 53004
BELGRADE TOWN                          BELGRADE TOWN - TAX COLL 990 AUGUSTA ROAD BELGRADE ME 04917
BELINDA MARBLE FOR THE                 ACCT OF LARRY MARBLE 341 JULEDE DR RAINBOW CITY AL 35906
BELIZONE, JACQUELINE                   ADDRESS ON FILE
BELKNAP BUILDERS                       WILLIAM BELKNAP 6903 AMIE LANE PEARLAND TX 77584
BELKNAP TOWNSHIP                       BELKNAP TOWNSHIP - TREAS 5101 PETERSVILLE RD ROGERS CITY MI 49779
BELL ACRES BORO                        BELL ACRES BORO - COLLEC 110 OAK LANE SEWICKLEY PA 15143
BELL ANDERSON AGENCY                   600 SW 39 ST SUITE 200 RENTON WA 98057
BELL ANDERSON AND ASSOCIATES LLC       PO BOX 5640 KENT WA 98064
BELL BUCKLE CITY                       BELL BUCKLE CITY-TAX COL PO BOX 276 BELL BUCKLE TN 37020
BELL CARRINGTON                        TYLER S. GREGG 508 HAMPTON ST. SUITE 301 COLUMBIA SC 29201
BELL CARRINGTON & PRICE, LLC           TYLER S. GREGG 508 HAMPTON ST. SUITE 301 COLUMBIA SC 29201
BELL CONSTRUCTION CO &                 TONY & APRIL FOMBY 1620 HARGROVE RD E TUSCALOOSA AL 35405
BELL COUNTY                            BELL COUNTY - SHERIFF PO BOX 448 PINEVILLE KY 40977
BELL COUNTY C/O APPR DIS               BELL CAD - TAX COLLECTOR 411 E CENTRAL BELTON TX 76513
BELL COUNTY CLERK                      P.O. BOX 909 BELTON TX 76513-0909
BELL COUNTY DISTRICT CLERK             104 S MAIN ST BELTON TX 76513
BELL COUNTY TAX APPRAISAL              P.O. BOX 390 BELTON TX 76513-0390
BELL COUNTY TAX OFFICE                 ATTN: BELL COUNTY P.O. BOX 390 BELTON TX 76513
BELL INSURANCE GROUP                   16980 DALLAS PKRWY 210 DALLAS TX 75248
BELL INSURANCE LLC                     414 POPLAR POPLAR BLUFF MO 69301
BELL MUTUAL                            P O BOX 3019 PEACHTREE CITY GA 30269
BELL TOWNSHIP                          ANGELA DUFFNER - TAX COL 2324 ROUTE 380 SALTSBURG PA 15681
BELL TOWNSHIP                          BELL TWP - TAX COLLECTOR 33 WILDERNESS LANE MAHAFFEY PA 15757
BELL TOWNSHIP                          MICHELLE PEACE - TAX COL 17695 ROUTE 36 PUNXSUTAWNEY PA 15767
BELL, BRITTANY                         ADDRESS ON FILE
BELL, DSTINEY                          ADDRESS ON FILE
BELL, JEFF                             ADDRESS ON FILE
BELL, KRISTINA                         ADDRESS ON FILE
BELL, LEROY                            ADDRESS ON FILE
BELL, MARCUS                           ADDRESS ON FILE
BELL, NASH                             ADDRESS ON FILE
BELL, TAMMY                            ADDRESS ON FILE
BELL, TAWAKONI                         ADDRESS ON FILE
BELL, ZAKIYA                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 116 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 142 of 1490
Claim Name                               Address Information
BELLA CONSTRUCTION & DEVELOPMENT INC     13380 RT 30 SUITE 5 NORTH HUNTINGDON PA 15642
BELLA CONSTRUCTION LLC                   14014 W 135TH ST. OLATHE KS 66062
BELLA QUALITY HOMES INC.                 4536 S. CLYDE MORRIS BLVD. STE. 4 PORT ORANGE FL 32129
BELLA ROOFING LLC                        405 S.E. HACKAMORE CT LEES SUMMIT MO 64082
BELLA VISTA PROPERTY OWNERS ASSOCIATION 98 CLUBHOUSE DRIVE BELLA VISTA AR 72715
BELLA VISTA PUBLIC                       ADJUSTERS INC 9435 BORMET DR UNIT 2 MOKENA IL 60448
BELLA VISTA VILLAS CONDO                 NO. ONE ASSOC. INC 2822 NW 79 AVENUE DORAL FL 33122
BELLA VISTA WATER DISTRICT               11368 E. STILLWATER WAY REDDING CA 96003
BELLA VITA HOA                           PO BOX 54089 LOS ANGELES CA 90054
BELLABAY REALTY LLC                      ATTN: MIKE BALSITIS 1685 68TH ST CALEDONIA MI 49316
BELLABAY REALTY LLC                      MICHAEL BALSITIS 1685 68TH STREET CALEDONIA MI 49316
BELLAGGIO RESIDENTS ASSOCIATION, INC.    C-O CASTLE MANAGEMENT P.O. BOX 559009 FT LAUDERDALE FL 33355
BELLAIRE ROOFING                         5707 ADDICKS SATSUMA HOUSTON TX 77084
BELLAIRE VILLAGE                         BELLAIRE VILLAGE - TREAS PO BOX 557 BELLAIRE MI 49615
BELLAIRE WEST CMTY. IMPROVEMENT ASSOC.   9700 RICHMOND AVENUE, SUITE 230 HOUSTON TX 77042
BELLAMY INSURANCE AGENCY                 1205 48TH AVE N MYRTLE SC 29577
BELLE HAVEN TOWN                         BELLE HAVEN TOWN - TREAS P O BOX 238 BELLE HAVEN VA 23306
BELLE PLAINE TOWN                        BELLE PLAINE TWN TREASUR N2940 SPRUCE ROAD CLINTONVILLE WI 54929
BELLE PRAIRIE MUTUAL                     1410 WOODBINE RD 2 BLOOMINGTON IL 61704
BELLE VERNON BORO                        DONNA BITONTI - TAX COLL 20 EGGERS AVE BELLE VERNON PA 15012
BELLE VERNON S.D.                        BELLE VERNON SD - COLLEC 203 MUNICIPAL DRIVE BELLE VERNON PA 15012
BELLE VERNON SCHOOL DIST                 BELLE VERNON AREA SD - T 109 COZY LANE BELLE VERNON PA 15012
BELLE VERNON SCHOOL DIST                 BELLE VERNON AREA SD - T 405 FAYETTE ST N BELLE VERNON PA 15012
BELLE VERNON SCHOOL DIST                 DONNA BITONTI - TAX COLL 20 EGGERS AVE BELLE VERNON PA 15012
BELLE VERNON SCHOOL DIST                 CHARLOTTE BROWN-TAX COLL 181 CONNELLSVILLE ST FAYETTE CITY PA 15438
BELLE VIEW CONDOMINIUM                   4840 WESTFIELDS BLVD SUITE 300 CHANTILLY VA 20151
BELLEFONTE BORO                          DEBRA BURGER - TAX COLLE 657 HUMES ROAD BELLEFONTE PA 16823
BELLEFONTE S.D./BELLEFON                 DEBRA BURGER - TAX COLLE 657 HUMES ROAD BELLEFONTE PA 16823
BELLEFONTE S.D./MARION T                 BELLEFONTE SD - TAX COLL 3105 JACKSONVILLE RD BELLEFONTE PA 16823
BELLEFONTE S.D./SPRING T                 SPRING TWP - TAX COLLECT 1869 ZION ROAD BELLEFONTE PA 16823
BELLEFONTE S.D./WALKER T                 BELLEFONTE SD - TAX COLL 845 SNYDERTOWN RD HOWARD PA 16841
BELLEFONTE S/D - BENNER                  BELLEFONTE SD - TAX COLL 1101 VALLEY VIEW ROAD BELLEFONTE PA 16823
BELLEFONTE TOWN                          BELLEFONTE TOWN - COLLEC 812 GRANDVIEW AVENUE WILMINGTON DE 19809
BELLEMEADE CITY                          CITY OF BELLEMEADE - CLE 127 DORCHESTER RD LOUISVILLE KY 40223
BELLEROSE VILLAGE                        BELLEROSE VIL - TAX RECE 50 SUPERIOR ROAD BELLROSE NY 11001
BELLEVILLE CITY                          BELLEVILLE CITY - TREASU 6 MAIN ST BELLEVILLE MI 48111
BELLEVILLE TOWNSHIP                      BELLEVILLE TWP-COLLECTOR 152 WASHINGTON AVENUE BELLEVILLE NJ 07109
BELLEVILLE VILLAG                        TAX COLLECTOR BOX 79 / 24 W MAIN STREE BELLEVILLE WI 53508
BELLEVILLE VILLAGE                       BELLEVILLE VLG TREASURER PO BOX 79 BELLEVILLE WI 53508
BELLEVILLE VILLAGE                       BELLEVILLE VLG TREASURER BOX 79 / 24 W MAIN STREE BELLEVILLE WI 53508
BELLEVUE BORO                            BELLEVUE BORO - TAX COLL 401 LINCOLN AVE BELLEVUE PA 15202
BELLEVUE BOROUGH (TRASH)                 401 LINCOLN AVE. BELLEVUE PA 15202-3604
BELLEVUE CITY                            CITY OF BELLEVUE - CLERK 616 POPLAR STREET BELLEVUE KY 41073
BELLEVUE CITY TREASURER                  P. O. BOX 90030 BELLEVUE WA 98009-3030
BELLEVUE TOWNSHIP                        BELLEVUE TOWNSHIP - TREA PO BOX 6 BELLEVUE MI 49021
BELLEVUE VILLAGE                         BELLEVUE VILLAGE - TREAS 201 N MAIN BELLEVUE MI 49021
BELLEVUE VILLAGE                         BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
BELLEWOOD CITY                           BELLEWOOD CITY - TAX COL PO BOX 8095 LOUISVILLE KY 40257
BELLFIELD, LYNEA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 117 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 143 of 1490
Claim Name                              Address Information
BELLIDO INS BROKERAGE                   8000 COOPER AVE STE 8301 GLENDALE NY 11385
BELLINGER & DONAHUE ATTORNEYS           AT LAW 6295 EMERALD PKWY DUBLIN OH 43016
BELLINGHAM TOWN                         BELLINGHAM TOWN-TAX COLL 10 MECHANIC STREET BELLINGHAM MA 02019
BELLIZIO, LINDA                         ADDRESS ON FILE
BELLMAWR BORO                           BELLMAWR BORO - TAX COLL 21 EAST BROWNING RD BELLMAWR NJ 08031
BELLMONT TOWN                           BELLMONT TOWN - TAX COLL 9 HILL STREET BRAINARDSVILLE NY 12915
BELLOWS PLUMBING, HEATING & AIR INC.    2652 RESEARCH PARK DRIVE SOQUEL CA 95073
BELLOWS-NICHOLS AGCY INC                8 MAIN STREET SUITE 9C JAFFREY NH 03452
BELLOWS-NICHOLS AGENCY                  10 MAIN STREET PETERBOROUGH NH 03458
BELLPORT VILLAGE                        BELLPORT VILLAGE-TAX COL 29 BELLPORT LANE BELLPORT NY 11713
BELLS CITY                              BELLS CITY-TAX COLLECTOR PO BOX 7060 BELLS TN 38006
BELLS CONSTRUCTION                      CLAUDIA J. ISHAM 1260 LCR 432 MEXIA TX 76667
BELLS HOME REPAIR                       JOSEPH BELL 756 BRIDGE ST. BAMBERG SC 29003
BELLVILLE REALTY, INC.                  255 WESTERN AVENUE BRATTLEBORO VT 05301
BELLWOOD ANTIS S.D./ANTI                SUSAN KENSINGER - COLLE 909 N 2ND ST BELLWOOD PA 16617
BELLWOOD ANTIS S.D./BELL                SHERRY CLABAUGH - COLLEC 623 N 3RD ST BELLWOOD PA 16617
BELLWOOD BORO                           SHERRY CLABAUGH - COLLEC 623 N 3RD ST BELLWOOD PA 16617
BELMAR BORO                             BELMAR BORO - TAX COLLEC P.O. BOX A BELMAR NJ 07719
BELMONT APPRAISAL CORPORATION           20114 PRAIRIE DUNES TERRACE ASHBURN VA 20147
BELMONT COUNTY                          BELMONT COUNTY - TREASUR 101 W MAIN STREET, COURT ST CLAIRSVILLE OH 43950
BELMONT PARK OWNERS ASSOCIATION, INC.   C/O CREATIVE MANAGEMENT COMPANY 8323 SOUTHWEST FRY, SUITE 330 HOUSTON TX 77074
BELMONT PLACE OWNERS ASSOCIATION        P.O. BOX 5769 VANCOUVER WA 98668
BELMONT TOWN                            BELMONT TOWN - TAX COLLE 19 MOORE STREET BELMONT MA 02478
BELMONT TOWN                            BELMONT TOWN - TAX COLLE 143 MAIN STREET BELMONT NH 03220
BELMONT TOWN                            BELMONT TOWN - TAX COLLE 613 BACK BELMONT ROAD BELMONT ME 04952
BELMONT TOWN                            BELMONT TOWN-TAX COLLECT PO BOX 489 BELMONT MS 38827
BELMONT TOWN                            BELMONT TWN TREASURER 8554 16TH RD ALMOND WI 54909
BELMONT VILLAGE                         BELMONT VILLAGE- CLERK 1 SCHUYLER ST BELMONT NY NY 14813
BELMONT VILLAGE                         BELMONT VLG TREASURER PO BOX 6 BELMONT WI 53510
BELMONTE ESTATES HOMEOWNERS ASSOCIATION P.O. BOX 12920 PALM DESERT CA 92255
BELMONTE'S ROOFING &                    WATERPROOFING SERVICES, LLC WOFFORD ENTERPRISES, LLC 43 ONEAWA STREET #213
                                        KAILUA HI 96734
BELOAKS WEST CONDOMINIUM ASSOCIATION    6961 N OAKLEY CHICAGO IL 60645
BELOIT CITY                             ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
BELOIT TOWN                             ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
BELOWSKY & ASSOCIATES IN                472 BOSTON POST RD SUITE 3 ORANGE CT 06477
BELTER & ASSOCIATES                     PO BOX 731 IRMO SC 29063
BELTOM LLC                              920 SOUTH 5TH ST LA PORTE TX 77571
BELTON CARPENTRY                        STEVEN H. BELTON 133 MOHICAN ROAD BLAIRSTOWN NJ 07825
BELTON, CAILIN                          ADDRESS ON FILE
BELTON, SHAQUANNA                       ADDRESS ON FILE
BELTRAMI COUNTY                         BELTRAMI CO. - AUD/TREAS 701 MINNESOTA AVE NWSTE BEMIDJI MN 56601
BELTRAMI COUNTY                         701 MINNESOTA AVE NW STE 220 BEMIDJI MN 56601-3178
BELTRAN, JUMMEY                         ADDRESS ON FILE
BELTWAY BUILDERS INC                    766 MD ROUTE 3N GAMBRILLS MD 21054
BELVIDERE FARMERS MUTUAL                175 CADILLAC CT 4 BELVIDERE IL 61008
BELVIDERE FARMERS MUTUAL                75 CADILLAC CT 4 BELVIDERE IL 61008
BELVIDERE TOWN                          BELVIDERE TOWN - TAX COL 691 WATER STREET BELVIDERE NJ 07823
BELVIDERE TOWN                          BELVIDERE TWN TREASURER S2376 CTY RD OO COCHRANE WI 54622



Epiq Corporate Restructuring, LLC                                                                   Page 118 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg    Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 144 of 1490
Claim Name                               Address Information
BELVIDERE TOWNHOUSE CONDOMINIUM          PO BOX 488 ANDOVER MA 01810
BELVIDERE TOWNSHIP                       BELVIDERE TOWNSHIP - TRE PO BOX 144 SIX LAKES MI 48886
BELVIN, HOLLY                            ADDRESS ON FILE
BELZONI CITY                             BELZONI CITY-TAX COLLECT PO BOX 674 BELZONI MS 39038
BEMUS PT CEN SCH (CMD                    BEMUS PT CEN SCH-TAX COL PO BOX 58 BUFFALO NY 14240
BEN AVON BORO                            BEN AVON BORO - TAX COLL 102 RAHWAY RD MCMURRAY PA 15317
BEN AVON HEIGHTS BORO                    BEN AVON HEIGHTS BORO - 102 RAHWAY RD MCMURRAY PA 15317
BEN CASTLEBERRY & ASSOCS                 P O BOX 519 FOLEY AL 36536
BEN DILLARD ROOFING                      BEN DILLARD 10155 HWY 24 PARIS TX 75462
BEN HILL COUNTY                          BEN HILL CO-TAX COMMISSI 324 E PINE STREET FITZGERALD GA 31750
BEN HILL COUNTY TAX COMMISSIONER         324 E PINE ST FITZGERALD GA 31750
BEN JOE MCCORMICK                        ADDRESS ON FILE
BEN KNIPE                                ADDRESS ON FILE
BEN LINDSEY AGENCY                       P O BOX 1477 CALHOUN GA 30703
BEN NADEAU AND                           AMBER NADEAU 20122 FERN GLEN CTN FOREST LAKE MN 55025
BEN SWANSON                              ADDRESS ON FILE
BEN-ARI & NGUYEN LLP                     2372 MORSE AVE STE 282 IRVINE CA 92614
BENAVIDEZ, CESAR                         ADDRESS ON FILE
BENAVIDEZ, DANIELLE                      ADDRESS ON FILE
BENCHMARK CONSTRUCTION                   8422 KIRK BROOK DR HOUSTON TX 77089
BENCHMARK CONSTRUCTION &                 WILLARD & EMELIA HART 8422 KIRKBROOK DR HOUSTON TX 77089
BENCHMARK CONSTRUCTION CONSULTANT, LLC   26 RAILROAD AVENUE 339 BABYLON NY 11702
BENCHMARK CUSTOM                         WOODWORKS 2497 COLE RD LAKE ORION MI 48362
BENCHMARK MUNICIPAL TAX SERVICES, LTD    3543 MAIN STREET, SECOND FLOOR BRIDGEPORT CT 06606
BENCHMARKS INS GROUP OF                  TEXAS 827 NORTH LOOP WEST HOUSTON TX 77008
BENCRO INC.                              P.O. BOX 567 HUNTSVILLE TX 77342
BENCRO MECHANICAL LLC                    50 ERIN HUNTSVILLE TX 77320
BENDER ANDERSON & BARBA                  ADDRESS ON FILE
BENDER, BLAISE                           ADDRESS ON FILE
BENDERSVILLE BORO                        BENDERSVILLE BORO - COLL 102 ORCHARD VIEW DR. BENDERSVILLE PA 17306
BENDETT & MCHUGH PC                      160 FARMINGTON AVE FARMINGTON CT 06032
BENDETT & MCHUGH PC                      ATTORNEYS AT LAW 270 FARMINGTON AVE SUITE 151 FARMINGTON CT 06032
BENDETT & MCHUGH PC                      SUITE 151 270 FARMINGTON AVE FARMINGTON CT 06032
BENDETT & MCHUGH, P.C.                   270 FARMINGTON AVENUE SUITE 151 FARMINGTON CT 06032
BENEDETTI, CATHLEEN                      ADDRESS ON FILE
BENEFICIAL INS SERVICES                  1818 MARKET ST STE 2100 PHILADELPHIA PA 19103
BENEFIELD, TEKELYA                       ADDRESS ON FILE
BENEFIT LIFE CORP                        400 UNIVERSITY DR 3RD FL MIAMI FL 33134
BENEFIT SOLUTIONS GROUP                  122 N CURRAN AVE PICAYUNE MS 39466
BENEFITSOURCE INS                        28 ARGONAUT STE 100 ALISO VIEJO CA 92656
BENES, SARAH                             ADDRESS ON FILE
BENEWAH COUNTY                           BENEWAH COUNTY - TREASUR 701 W COLLEGE AVESTE 10 ST MARIES ID 83861
BENEZETTE TOWNSHIP                       BENEZETTE TWP- TAX COLLE 79 RISHEL LN WEEDVILLE PA 15868
BENGAL TOWNSHIP                          BENGAL TOWNSHIP - TREASU 2801 S FOREST HILL RD ST JOHNS MI 48879
BENHAM REAL ESTATE GROUP, LLC            8410 PIT STOP CT. , STE 140 CONCORD NC 28027
BENICIA LOCKSMITH SERVICE                11 MORELLO HEIGHTS DRIVE MARTINEZ CA 94533
BENITEZ, VALERIE                         ADDRESS ON FILE
BENITO SANCHEZ                           ADDRESS ON FILE
BENJAMIN B. CHRISTENSEN                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 119 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 145 of 1490
Claim Name                             Address Information
BENJAMIN D KNAUPP PC                   101 SW WASHINGTON ST HILLSBORO OR 97123
BENJAMIN E MALLER                      ADDRESS ON FILE
BENJAMIN FABLING                       ADDRESS ON FILE
BENJAMIN HERNANDEZ                     ADDRESS ON FILE
BENJAMIN KELLER &                      ADDRESS ON FILE
BENJAMIN L DODDS                       ADDRESS ON FILE
BENJAMIN LEMON                         ADDRESS ON FILE
BENJAMIN M. DECKER, P.A.               3521 YADKINVILLE RD 208 WINSTON - SALEM NC 27106
BENJAMIN PORTER FOR EST                ADDRESS ON FILE
BENJAMIN S HOFFMAN                     ADDRESS ON FILE
BENJAMIN WOLFSON                       ADDRESS ON FILE
BENJAMIN, STEPHANIE                    ADDRESS ON FILE
BENNER TOWNSHIP                        BENNER TWP - TAX COLLECT 1101 VALLEY VIEW ROAD BELLEFONTE PA 16823
BENNETT & PORTER INS SRV               3200 N HAYDEN RD STE 310 SCOTTSDALE AZ 85251
BENNETT COUNTY                         BENNETT COUNTY - TREASUR PO BOX 606 MARTIN SD 57551
BENNETT TOWN                           DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
BENNETT, ADAM                          ADDRESS ON FILE
BENNETT, BRITTANY                      ADDRESS ON FILE
BENNETT, HENRY                         ADDRESS ON FILE
BENNETT, JULIE                         ADDRESS ON FILE
BENNETT, MAURICE                       ADDRESS ON FILE
BENNETT, SHAYNA                        ADDRESS ON FILE
BENNETT, SHERRY                        ADDRESS ON FILE
BENNETT, WILLIAM                       ADDRESS ON FILE
BENNETTS, JAMES                        ADDRESS ON FILE
BENNIE L MERSIER, ET AL.               BRUCE H LEVITT LEVITT & SLAFKES, P.C. 515 VALLEY STREET, SUITE 140 MAPLEWOOD
                                       NJ 07040
BENNINGTON TOWN                        BENNINGTON TOWN-TAX COLL 7 SCHOOL STREET UNIT 101 BENNINGTON NH 03442
BENNINGTON TOWN                        BENNINGTON TOWN-TAX COLL PO BOX 469 BENNINGTON VT 05201
BENNINGTON TOWN                        BENNINGTON TOWN-TAX COLL 905 OLD ALLEGHANY RD ATTICA NY 14011
BENNINGTON TOWNSHIP                    BENNINGTON TWP - TREASUR 5849 S M-52 OWOSSO MI 48867
BENNY JOHNSON                          8728 COTTON RD PINSON AL 35126
BENNYS CREATIVE CARPENTRY              BENITO DE LA GARZA 5034 LINDSAY ST HOUSTON TX 77023
BENONA TOWNSHIP                        BENONA TOWNSHIP - TREASU 7169 W. BAKER ROAD SHELBY MI 49455
BENSALEM S.D./BENSALEM T               RAY WALL - TAX COLLECTOR 3750 HULMVILLE ROAD BENSALEM PA 19020
BENSALEM TOWNSHIP                      2400 BYBERRY ROAD BENSALEM PA 19020
BENSALEM TOWNSHIP                      RAY WALL - TAX COLLECTOR 3750 HULMEVILLE ROAD BENSALEM PA 19020
BENSON COUNTY                          BENSON COUNTY - TREASURE PO BOX 204 MINNEWAUKAN ND 58351
BENSON INS                             2419 PINEVIEW DR LANCASTER SC 29720
BENSON MUCCI & WEISS PL                5561 NORTH UNIVERSITY DRIVE STE 102 CORAL SPRINGS FL 33067
BENSON MUNICIPAL UTILITIES             CITY OF BENSON 1410 KANSAS AVE. BENSON MN 56215
BENSON RESTORATION LLC                 209 ROYA LANE, STE. 4 BRYANT AR 72022
BENSON RESTORATION&CONST               & LESLIE & JOHN HEWITT 9027 CANOGA AVE UNIT D CANOGA PARK CA 91304
BENSON RESTORATION&CONST               9027 CANOGA AVE UNIT D CANOGA PARK CA 91304
BENSON TOWN                            BENSON TOWN - TAX COLLEC P.O. BOX 163 BENSON VT 05731
BENSON, KIMWANA                        ADDRESS ON FILE
BENSON, PATRICIA                       ADDRESS ON FILE
BENSON, RICHARD                        ADDRESS ON FILE
BENT COUNTY                            BENT COUNTY-TREASURER 725 BENT AVENUE LAS ANIMAS CO 81054



Epiq Corporate Restructuring, LLC                                                                   Page 120 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 146 of 1490
Claim Name                            Address Information
BENT CREEK CROSSING HOMEOWNERS        CONDO ASSOC C/O PMI 1300 MARKET STREET SUITE 201 LEMOYNE PA 17043
BENT PINE SURVEYING INC               PO BOX 573 MINEOLA TX 75773
BENT TREE ELECTRIC COMPANY, LLC.      DONALD W. SMITH JR 809 HIGHLAND AVE SELMA AL 36701
BENTLEY TOWNSHIP                      BENTLEY TOWNSHIP - TREAS 3631 N SCHOOL RD RHODES MI 48652
BENTLEY VENTURES LLC                  PO BOX 171424 SPARTANBURG SC 29301-3818
BENTLEY, ANIRA                        ADDRESS ON FILE
BENTLEYVILLE BORO                     BEN BABIRAD - TAX COLLEC 1304 MAIN STREET BENTLEYVILLE PA 15314
BENTLEYVILLE BORO SCHOOL              BEN BABIRAD - TAX COLLEC 1304 MAIN ST BENTLEYVILLE PA 15314
BENTO CONSTRUCTION LLC                & JEFFERY & LEAH ISBELL 935 AL HWY 144 RAGLAND AL 35131
BENTON                                BENTON CITY - COLLECTOR PO BOX 185 BENTON MO 63736
BENTON BORO                           BENTON BORO - TAX COLLEC POB 270 BENTON PA 17814
BENTON CHARTER TOWNSHIP               1725 TERRITORIAL RD BENTON HARBOR MI 49022
BENTON CHARTER TOWNSHIP               BENTON CHARTER TWP TREAS 1725 TERRITORIAL ROAD BENTON HARBOR MI 49022
BENTON CITY                           CITY OF BENTON - CLERK 1009 MAIN STREET BENTON KY 42025
BENTON COUNTY                         BENTON COUNTY-TRUSTEE 1 E COURT SQ - SUITE 103 CAMDEN TN 38320
BENTON COUNTY                         BENTON COUNTY-TAX COLLEC PO BOX 337 ASHLAND MS 38603
BENTON COUNTY                         BENTON COUNTY - TREASURE 706 E 5TH ST, STE 22 FOWLER IN 47944
BENTON COUNTY                         BENTON COUNTY - TREASURE 111 EAST 4TH STREET VINTON IA 52349
BENTON COUNTY                         BENTON CO. - AUDITOR/TRE PO BOX 129 FOLEY MN 56329
BENTON COUNTY                         BENTON COUNTY - COLLECTO 316 VAN BUREN WARSAW MO 65355
BENTON COUNTY                         BENTON COUNTY - TAX COLL 215 E CENTRAL BENTONVILLE AR 72712
BENTON COUNTY                         BENTON COUNTY - TAX COLL 4077 SW RESEARCH WAY CORVALLIS OR 97333
BENTON COUNTY                         BENTON COUNTY - TREASURE PO BOX 630 PROSSER WA 99350
BENTON COUNTY CHANCERY CLERK          PO BOX 218 ASHLAND MS 38603
BENTON COUNTY TAX ASSESSOR/COLLECTO   PO BOX 337 ASHLAND MS 38603
BENTON COUNTY TAX COLLECTOR           4077 SW RESEARCH WAY CORVALLIS OR 97333
BENTON COUNTY TAX TREASURER           5600W CANAL DR SUITE A KENNEWICK WA 99336
BENTON HARBOR CITY                    BENTON HARBOR CITY - TRE 200 WALL ST BENTON HARBOR MI 49022
BENTON IRR DIST                       BENTON IRRIGATION DISTRI 620 MARKET STREET PROSSER WA 99350
BENTON MTL INS                        101 MAIN ST KEYSTONE IA 52249
BENTON MUNICIPAL WATER & SEWER        P.O. BOX 516 BENTON PA 17814
AUTHORITY
BENTON MUTUAL INSR ASSOC              PO BOX 307 KEYSTONE IA 52249
BENTON S.D./BENTON BORO               BENTON AREA SD - TAX COL P.O BOX 502 (LOCK BOX) BENTON PA 17814
BENTON S.D./BENTON TWP                BENTON AREA SD - TAX COL P.O BOX 502 (LOCK BOX) BENTON PA 17814
BENTON S.D./FISHINGCREEK              BENTON AREA SD - TAX COL P.O BOX 502 (LOCK BOX) BENTON PA 17815
BENTON S.D./SUGARLOAF TW              BENTON AREA SD - TAX COL P.O BOX 502 (LOCK BOX) BENTON PA 17814
BENTON TOWN                           BENTON TOWN - TAX COLLEC 1279 CLINTON AVE BENTON ME 04901
BENTON TOWN                           BENTON TOWN - TAX COLLEC P.O. BOX 1390 BENTON LA 71006
BENTON TOWNSHIP                       BENTON TWP - TAX COLLECT 85 GORDON ROAD BENTON PA 17814
BENTON TOWNSHIP                       BENTON TWP - TAX COLLECT 367 BRUNDAGE ROAD FACTORYVILLE PA 18419
BENTON TOWNSHIP                       BENTON TOWNSHIP - TREASU 5136 WINDSOR HWY POTTERVILLE MI 48876
BENTON TOWNSHIP                       BENTON TOWNSHIP - TREASU 5012 ORCHARD BEACH RD CHEBOYGAN MI 49721
BENTON, CLIFFORD                      ADDRESS ON FILE
BENTON, MARQUIS                       ADDRESS ON FILE
BENTWORTH S.D./NORTH BET              BENTWORTH SD - TAX COLLE 856 SPRING VALLEY RD SCENERY HILL PA 15360
BENTWORTH SD/ELLSWORTH B              BENTWORTH SD - TAX COLLE POB 175 ELLSWORTH PA 15331
BENTWORTH SD/SOMERSET TW              BENTWORTH SD - TAX COLLE 685 LINCOLN AVE BENTLEYVILLE PA 15314
BENZENBERG CONSTRUCTION               LLC 6 CRESCENT VIEW ROCK HILL NY 12775



Epiq Corporate Restructuring, LLC                                                                 Page 121 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 147 of 1490
Claim Name                              Address Information
BENZI CONST                             589 N MAIN ST WILKES-BARRE PA 18705
BENZIE COUNTY TREASURER                 448 COURT PLACE BEULAH MI 49617
BENZONIA TOWNSHIP                       BENZONIA TOWNSHIP - TREA 1020 MICHIGAN BENZONIA MI 49616
BENZONIA VILLAGE                        BENZONIA VILLAGE - TREAS PO BOX 223 BENZONIA MI 49616
BEOUGHER CONSTRUCTION LLC               TYLER MATTHEW BEOUGHER 715 ATKIN JETMORE KS 67854
BERBERI, HENRI                          ADDRESS ON FILE
BEREA CITY                              CITY OF BEREA - CLERK 212 CHESTNUT ST BEREA KY 40403
BERENDSEN, TROY                         ADDRESS ON FILE
BERENHOLZ, JEFFREY                      ADDRESS ON FILE
BERESFORD APPRAISALS GROUP LLC          295 SEVEN FARMS DRIVE CHARLESTON SC 29492
BERG, MARY                              ADDRESS ON FILE
BERGEN TOWN                             BERGEN TOWN - TAX COLLEC P.O. BOX 249 BERGEN NY 14416
BERGEN TOWN                             BERGEN TWN TREASURER N2453 PROKSCH COULEE ROA STODDARD WI 54658
BERGEN VILLAGE                          BERGEN VILLAGE - CLERK 11 NORTH LAKE AVE BERGEN NY 14416
BERGENFIELD BORO FISCA                  BERGENFIELD BORO - COLLE 198 N. WASHINGTON AVENUE BERGENFIELD NJ 07621
BERGER ADJUSTERS LLC                    344 HARVARD ST STE 4 BROOKLINE MA 02446
BERGESON, ANNIE                         ADDRESS ON FILE
BERGESON, MARTHA                        ADDRESS ON FILE
BERGFELD AGENCY                         2001 S DONNYBROOK AVE TYLER TX 75701
BERGKAMP INS CENTER INC                 300 N MAIN ST SOUTH HUTCHINSON KS 67505
BERGLAND TOWNSHIP                       BERGLAND TOWNSHIP - TREA PO BOX 326 BERGLAND MI 49910
BERGQUIST, KIM                          ADDRESS ON FILE
BERGVALL INS                            717 9TH AVE NORTH TEXAS CITY TX 77590
BERIT KENTTA-BROWN                      300 BONANZA RD SONORA CA 95370
BERKELEY COUNTY                         BERKELEY COUNTY - TREASU 1003 HIGHWAY 52 MONCKS CORNER SC 29461
BERKELEY COUNTY                         1003 HIGHWAY 52 MONCKS CORNER SC 29461-6120
BERKELEY COUNTY / MOBILE                BERKELEY COUNTY - TREASU 1003 HIGHWAY 52 MONCKS CORNER SC 29461
BERKELEY COUNTY AMBULANCE AUTHORITY     400 WEST STEPHEN ST STE 207 MARTINSBURG WV 25401
BERKELEY COUNTY FIRE BOARD              400 WEST STEPHEN ST STE 206 MARTINSBURG WV 25401
BERKELEY COUNTY R M C OFFICE            PO BOX 6122 MONCKS CORNER SC 29461
BERKELEY COUNTY SHERIFF                 BERKELEY COUNTY - SHERIF 400 W STEPHEN ST, SUITE MARTINSBURG WV 25401
BERKELEY COUNTY SHERIFFS TAX OFFICE     400 STEPHEN STREET STE 209 MARTINSBURG WV 25401
BERKELEY COUNTY TAX COLLECTOR           1003 HIGHWAY 52 PO BOX 6122 MONCKS CORNER SC 29461-6120
BERKELEY COUNTY TREASURER               1003 HWY 52 MONCKS CORNER SC 29461
BERKELEY HEATING & AIR CONDITIONING INC 5915 LOFTIS ROAD HANAHAN SC 29410
BERKELEY HEIGHTS TOWNSHI                BERKELEY HEIGHTS TWP-COL 29 PARK AVENUE BERKELEY HGHTS NJ 07922
BERKELEY PLAZA HOMEOWNERS ASSOCIATION   132 CHRISTINE CIRCLE SATELLITE BEACH FL 32937
BERKELEY TOWNSHIP                       627 PINWALD KESWICK RD BAYVILLE NJ 08721
BERKELEY TOWNSHIP                       BERKELEY TWP - COLLECTOR PO BOX B BAYVILLE NJ 08721
BERKELEY TOWNSHIP SEWERAGE AUTHORITY    255 ATLANTIC CITY BLVD BAYVILLE NJ 08721
BERKELEY- FREE ACRES                    FREE ACRES ASSOCIATION 258 EMERSON LANE BERKELEYHEIGHTS NJ 07922
BERKHEIMER TAX ADMINISTRATOR            50 NORTH 7TH STREET BANGOR PA 18013
BERKLEY                                 BERKLEY PROFESSIONAL LIABILITY CLAIMS C/O CLAIMS DEPARTMENT 757 THIRD AVENUE,
                                        10TH FLOOR NEW YORK NY 10017
BERKLEY                                 BERKLEY PROFESSIONAL LIABILITY CLAIMS ATTN RAYMOND DECARLO; C/O CLAIMS DEPT
                                        757 THIRD AVENUE, 10TH FLOOR NEW YORK NY 10017
BERKLEY CITY                            BERKLEY CITY - TREASURER 3338 COOLIDGE HWY BERKLEY MI 48072
BERKLEY INS                             4820 LAKE BROOK DR 300 GLEN ALLEN VA 23060
BERKLEY INS CO                          P O BOX 580458 CHARLOTTE NC 28258



Epiq Corporate Restructuring, LLC                                                                  Page 122 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 148 of 1490
Claim Name                               Address Information
BERKLEY TOWN                             BERKLEY TOWN - TAX COLLE 1 NORTH MAIN STREET BERKLEY MA 02779
BERKLEY TWP. SEWER AUTHORITY             225 ATLANTIC CITY BLVD. BAYVILLE NJ 08721
BERKLEY, NARYAN                          ADDRESS ON FILE
BERKMAN HENOCH PETERSON &                PEDDY PC ACH 100 GARDEN CITY PLAZA GARDEN CITY NY 11530
BERKMAN, HENOCH, PETERSON,               PEDDY & FENCHEL, P.C. 100 GARDEN CITY PLAZA GARDEN CITY NY 11530
BERKMAN, HENOCH,PETERSON                 & PEDDY P.C. 100 GARDEN CITY PLZ 200 GARDEN CITY NY 11530
BERKS COUNTY TAX CLAIM BUREAU            633 COURT ST 2ND FLOOR READING PA 19601
BERKSHIRE                                BERKSHIRE HATHAWAY SPECIALTY INSURANCE 500 NORTHPARK TOWN CENTER 1100
                                         ABERNATHY ROAD NE, SUITE 1200 ATLANTA GA 30328
BERKSHIRE HATHAWAY                       PO BOX 77029 MINNEAPOLIS MN 55480
BERKSHIRE HATHAWAY                       3333 FARNAM ST STE 300 OMAHA NE 68131
BERKSHIRE HATHAWAY                       P O BOX 911617 DENVER CO 80291
BERKSHIRE HATHAWAY HOME SVCS             HEALY REALTORS ATTN: SANDRA HEALY 92 E WATER ST TOMS RIVER NJ 08753
BERKSHIRE HATHAWAY HOME SVCS             HEALY REALTORS PHB REALTY, LLC 92 E WATER ST TOMS RIVER NJ 08753
BERKSHIRE HATHAWAY HOME SVCS             NEW JERSEY PROPERTIES PNJP, LLC 1996 WASHINGTON VALLEY ROAD MARTINSVILLE NJ
                                         08836
BERKSHIRE HATHAWAY HOME SVCS             HODRICK REALTY HODRICK REAL ESTATE INC. 448 RIVER AVENUE WILLIAMSPORT PA 17701
BERKSHIRE HATHAWAY HOME SVCS             FOX-ROACH REALTORS FOX ROACH TRIDENT LIMITED PARTNERSHIP 431 W. LANCASTER
                                         AVENUE DEVON PA 19333
BERKSHIRE HATHAWAY HOME SVCS             FLORIDA PROPERTIES GRP TROPICAL REALTY & INVESTMENTS, INC 7916 EVOLUTIONS WAY
                                         SUITE 210 TRINITY FL 34655
BERKSHIRE HATHAWAY HOME SVCS             PARTNERS REALTY REALTY PARTNERS LLC 2424 AIRWAY CT BOWLING GREEN KY 42103
BERKSHIRE HATHAWAY HOME SVCS             INDIANA REALTY 8402 E 116TH ST FISHERS IN 46038
BERKSHIRE HATHAWAY HOME SVCS             HERITAGE REAL ESTATE 502 E. GRAND RIVER HOWELL MI 48843
BERKSHIRE HATHAWAY HOME SVCS             AMBASSADOR REAL ESTATE 331 VILLAGE POINTE PLAZA OMAHA NE 68118
BERKSHIRE HATHAWAY HOME SVCS             ANDERSON PROPERTIES ALLIANCE REALTY, INC. 8277 SOUTH HARVARD AVENUE TULSA OK
                                         74137
BERKSHIRE HATHAWAY HOME SVCS             TRI CITIES REAL ESTATE 8500 W. GAGE BLVD. SUITE B KENNEWICK WA 99336
BERKSHIRE HATHAWAY HOME SVCS CA REALTY   ATTN: BERIT KENTTA-BROWN 133 OLD WARDS FERRY ROAD STE E SONORA CA 95370
BERKSHIRE HATHAWAY HOME SVCS TRI CITIES ATTN: PAUL PRESBY 8500 GAGE BLVD STE B KENNEWICK WA 99336
BERKSHIRE HATHAWAY SPECIALTY INSURANCE   ATTN: SACHIN WARTY 500 NORTHPARK TOWN CENTER 1100 ABERNATHY ROAD NE, SUITE
                                         1200 ATLANTA GA 30328
BERKSHIRE HOME SOLUTIONS                 INC 2605 FEMBROOK LANE N STE A PLYMOUTH MN 55447
BERKSHIRE TOWN                           BERKSHIRE TOWN - TAX COL 4454 WATER TOWER ROAD ENOSBURG FALLS VT 05450
BERKSHIRE TOWN                           BERKSHIRE TOWN-TAX COLLE 18 RAILROAD AVE. BERKSHIRE NY 13736
BERLIN BOROUGH                           59 SOUTH WHITE HORSE PIKE BERLIN NJ 08009
BERLIN BOROUGH                           BERLIN BOROUGH - TAX COL 59 SO. WHITE HORSE PIKE BERLIN NJ 08009
BERLIN BROTHERSVALLEY AR                 WENDY BOYER - TAX COLLEC 1925 CUMBERLAND HWY MEYERSDALE PA 15552
BERLIN CITY                              BERLIN CITY -TAX COLLECT 168 MAIN STREET BERLIN NH 03570
BERLIN CITY                              GREEN LAKE COUNTY TREASU PO BOX 3188 / 571 COUNTY GREEN LAKE WI 54941
BERLIN CS (CMD TNS)                      BERLIN CS - TAX COLLECTO P.O.BOX 259 BERLIN NY 12022
BERLIN INS GROUP                         61 MILTON ST STE B WORCESTER MA 01606
BERLIN MUTUAL INS CO                     30 W CENTURY DR PRINCETON IL 61356
BERLIN TOWN                              BERLIN TOWN - TAX COLLEC P.O. BOX 41 BERLIN MA 01503
BERLIN TOWN                              BERLIN TOWN - TAX COLLEC 108 SHED ROAD BERLIN VT 05602
BERLIN TOWN                              BERLIN TOWN - TAX COLLEC 240 KENSINGTON RD BERLIN CT 06037
BERLIN TOWN                              BERLIN TOWN - TAX COLLEC PO BOX 40 BERLIN NY 12022
BERLIN TOWN                              BERLIN TWN TREASURER 9225 COUNTY ROAD F MERRILL WI 54452
BERLIN TOWNSHIP                          135 ROUTE 73 SOUTH WEST BERLIN NJ 08091
BERLIN TOWNSHIP                          BERLIN TWP - TAX COLLECT POB 113 BEACH LAKE PA 18405


Epiq Corporate Restructuring, LLC                                                                     Page 123 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 149 of 1490
Claim Name                               Address Information
BERLIN TOWNSHIP                          BERLIN TOWNSHIP - TREASU 740 CAPAC RD ALLENTON MI 48002
BERLIN TOWNSHIP                          BERLIN TOWNSHIP - TREASU 8000 SWAN VIEW DRIVE NEWPORT MI 48166
BERLIN TOWNSHIP                          BERLIN TOWNSHIP - TREASU 1871 PECK LAKE RD. IONIA MI 48846
BERLIN TOWNSHIP FISCAL                   BERLIN TWP-TAX COLLECTOR 135 ROUTE 73 SOUTH WEST BERLIN NJ 08091
BERLINER FITELSON INS                    188 MAIN ST A MONROE CT 06468
BERMAN LEGAL SERVICES                    1726 REISTERTSOWN ROAD SUITE 217 BALTIMORE MD 21208
BERMAN, PAUL                             ADDRESS ON FILE
BERMAN, PHILIP                           ADDRESS ON FILE
BERMUDA BAY FOUNDATION INC               C/O ELLIOTT MERRILL COMMUNITY MGMT PO BOX 668047 VERO BEACH FL 32963
BERMUDA CLUB MANAGEMENT COUNCIL, INC     6299 NW 57TH ST TAMARAC FL 33319
BERMUDA DUNES SECURITY ASSOCIATION       42-635 MELANIE PLACE, SUITE 103 PALM DESERT CA 92211
BERMUDA VILLAGE CONDOMINIUM ASSOC, INC   1310 AVENUE OF THE STARS CONONUT CREEK FL 33066
BERMUDIAN SPRINGS S.D./E                 DEBRA TATE - TAX COLLECT 197 JACOBS ST EAST BERLIN PA 17316
BERMUDIAN SPRINGS S.D./H                 BERMUDIAN SPRINGS SCH D 6133 OLD HARRISBURG RD YORK SPRINGS PA 17372
BERMUDIAN SPRINGS S.D./R                 BERMUDIAN SPRGS AREA SD 5201 CARLISLE PIKE NEW OXFORD PA 17350
BERMUDIAN SPRINGS S.D./Y                 YORK SPRINGS BORO-TX COL 5201 CARLISLE PIKE NEW OXFORD PA 17350
BERMUDIAN SPRINGS SD/LAT                 SUSAN GRAGG - TAX COLLEC POB 185 YORK SPRINGS PA 17372
BERN TOWNSHIP                            BERN TWP - TAX COLLECTOR 2999 BERNVILLE RD LEESPORT PA 19533
BERNABE F. PERERA LOPEZ, ET AL.          ARAGO LAW FIRM, PLLC KEITH P. ARAGO, ESQ. 230 E. MONUMENT AVENUE SUITE A
                                         KISSIMMEE FL 34741
BERNABE MALDONADO                        BERNABE MALDONADO, PRO SE 15 SOUTH 31ST STREET WYANDANCH NY 11798
BERNADETTE PADILLA, ET AL.               PRO SE 3RD PARTY LAMOUNT AUSTIN 4701 CONGRESS AVE. ALBUQUERQUE NM 87114
BERNADINE HOWELL                         MARK WILSON LAW OFFICES OF MARK E WILSON 14215 EAST BRIDGES ROAD ELK WA 99009
BERNAL, GWENDOLYN                        ADDRESS ON FILE
BERNALILLO COUNTY                        BERNALILLO COUNTY-TREASU P. O. BOX 627 ALBUQUERQUE NM 87103
BERNALILLO COUNTY SOLID WASTE            ATTN: COLLECTIONS DEPARTMENT 2400 BROADWAY SE, BUILDING N ALBUQUERQUE NM 87102
BERNALILLO COUNTY SOLID WASTE            2400 BROADWAY SW BLDG N ALBUQUERQUE NM 87102
DEPARTMENT
BERNALILLO COUNTY TREASURER              PO BOX 627 ALBUQUERQUE NM 87103
BERNARD CONSTRUCTION AND                 RESTORATION 2570 FLORIDA BLVD SW H DENHAM SPRINGS LA 70726
BERNARD GREEN &                          ADDRESS ON FILE
BERNARD JOHNSON &                        ADDRESS ON FILE
BERNARD NATTER                           ADDRESS ON FILE
BERNARD SHAW                             ADDRESS ON FILE
BERNARD WILLIAMS & CO                    PO BOX 22213 SAVANNAH GA 31403
BERNARD WILLIAMS & CO                    6001 CHATHAM CENTER 100 SAVANNAH GA 31405
BERNARD, GERMELL                         ADDRESS ON FILE
BERNARD, JULIA                           ADDRESS ON FILE
BERNARD, NATARI                          ADDRESS ON FILE
BERNARDS TOWNSHIP                        BERNARDS TWP - COLLECTOR ONE COLLYER LANE BASKING RIDGE NJ 07920
BERNARDSTON TOWN                         BERNARDSTON TN - COLLECT P.O. BOX 971 BERNARDSTON MA 01337
BERNARDSTON TOWN (FIRE D                 BERNARDSTON TN (FD)-COLL P.O. BOX 971 BERNARDSTON MA 01337
BERNARDSVILLE BORO                       BERNARDSVILLE BORO - COL 166 MINE BROOK ROAD BERNARDSVILLE NJ 07924
BERND, DIRK                              ADDRESS ON FILE
BERNE TOWN                               GERALD OMALLEY-TAX COLL 311 LONG ROAD E BERNE NY 12059
BERNE-KNOX CS CMD TOWNS                  BERNE-KNOX SCHOOL- COLLE TAX PROCESSING UNIT- PO ALBANY NY 12212
BERNHEIM & DOLLNSKY LLC                  8151 PETERS RD 3200 PLANTATION FL 33324
BERNICE TOWN                             BERNICE TOWN - TAX COLLE BOX 186 BERNICE LA 71222
BERNIE                                   BERNIE CITY - COLLECTOR PO BOX 605 BERNIE MO 63822



Epiq Corporate Restructuring, LLC                                                                     Page 124 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 150 of 1490
Claim Name                            Address Information
BERNIE CONNORS LLC                    293 GERMANTOWN RD WEST MILFORD NJ 07480
BERNSEN COASTAL BLD &                 JASON & CARLY CARLOOGH 722 TARPON ST U J PORT ARANSAS TX 78373
BERNSTEIN POLSKY PA                   915 MIDDLE RDR STE 313 FORT LAUDERDALE FL 33304
BERNTGEN, SARA                        ADDRESS ON FILE
BERNVILLE BORO                        BERNVILLE BORO - TAX COL 169 PENN ST BERNVILLE PA 19506
BERRADA GOUZI, YOUSSEF                ADDRESS ON FILE
BERRIAN HOME IMPROVEMENT              58 PINE CIR OCALA FL 34472
BERRIDGE, CHRISTA                     ADDRESS ON FILE
BERRIEN COUNTY                        BERRIEN CO-TAX COMMISSIO 201 N DAVIS ST - ROOM 10 NASHVILLE GA 31639
BERRIEN SPRINGS VILLAGE               BERRIEN SPRINGS VLG - TR 112 N. CASS BERRIEN SPRINGS MI 49103
BERRIEN TOWNSHIP                      BERRIEN TOWNSHIP - TREAS 8916 M-140 BERRIEN CENTER MI 49102
BERRIOS, JOEL                         ADDRESS ON FILE
BERRY CITY                            BERRY CITY - TAX COLLECT PO BOX 215 BERRY KY 41003
BERRY SAHRADNIK KOTZAS &              212 HOOPER AVE TOMS RIVER NJ 08754
BERRY, DONOVAN                        ADDRESS ON FILE
BERRY, MELINDA                        ADDRESS ON FILE
BERRY, OMAR                           ADDRESS ON FILE
BERRYHILL INS GROUP                   2322 S 58TH STREET FORT SMITH AR 72903
BERRYMAN ROOFING                      PO BOX 188 INGLESIDE TX 78362
BERRYMAN ROOFING & SIDING, LLC        JOHN C BERRYMAN JOHN C BERRYMAN 5421 CURTIS CLARK DRIVE CORPUS CHRISTI TX
                                      78411
BERRYMAN ROOFING INC                  PO BOX 188 INGLESIDE TX 78362
BERRYSBURG BORO                       DAUPHIN COUNTY - TREASUR 101 MARKET ST. ROOM 105 HARRISBURG PA 17101
BERRYVILLE TOWN                       BERRYVILLE TOWN - TREASU 101 CHALMERS COURT, SUIT BERRYVILLE VA 22611
BERSHTEIN, VOLPE & MCKEON, PC         105 COURT STREET 3RD FLOOR NEW HAVEN CT 06511
BERT HERRIN CONSTRUCTION              CO INC 6643 BROWNTOWN RD WAYNESVILLE GA 31566
BERT WHISENANT INSURANCE              816 E HACKBERRY MCALLEN TX 78501
BERTA FRANK & ESTATE OF               AARON FRANK 163 SHEFFIELD DR FORT WORTH TX 76134
BERTHA ADAMS                          916 STAFF FAIR BLVD APT 118 SYRACUSE NY 13209
BERTHA C BUSTAMANTE, SAN MIGUEL       COUNTY TREASURER 500 W NATIONAL ST STE 111 LAS VEGAS NM 87701
BERTHA DE LA TORRE &                  ANTHONY DE LA TORRE 7333 CORAL WAY MIAMI FL 33155
BERTHA HAYES                          2029 REFLECTIVE WATERS VILLA RICA GA 30180
BERTHA LOPEZ                          18645 NW 53RD AVE MIAMI FL 33055
BERTHOLD, DEREK                       ADDRESS ON FILE
BERTIE COUNTY                         BERTIE COUNTY - TAX COLL COURTHOUSE -106 DUNDEE S WINDSOR NC 27983
BERTIE COUNTY TAX COLLECTOR           P.O. BOX 527 WINDSOR NC 27983-0527
BERTILE PRICE                         WARE LAW FIRM, PLLC DANIEL D. WARE 2609 US HIGHWAY 49 SOUTH FLORENCE MS 39073
BERTOCCHINI, CAROL                    ADDRESS ON FILE
BERTRAND TOWNSHIP                     BERTRAND TOWNSHIP - TREA 3835 BUFFALO RD. BUCHANAN MI 49107
BERTSCH, GREGORY                      ADDRESS ON FILE
BERUKOFF, JOHN                        ADDRESS ON FILE
BERWICK AREA JOINT SEWER AUTHORITY    1108 FREAS AVENUE BERWICK PA 18603
BERWICK AREA S.D./HOLLEN              JULIE HART - TAX COLLECT 24 CHESTNUT LANE WAPWALLOPEN PA 18660
BERWICK AREA S.D./NESCOP              BERWICK AREA SD - COLLEC 326 WEST 5TH ST. NESCOPECK PA 18635
BERWICK AREA S.D./SALEM               BERWICK AREA SD - COLLEC 945 RAYELLEN DR BERWICK PA 18603
BERWICK BORO                          BERWICK BORO - TAX COLLE 1615 LINCOLN AVENUE BERWICK PA 18603
BERWICK S.D./BERWICK BOR              BERWICK AREA SD - COLLEC 1615 LINCOLN AVENUE BERWICK PA 18603
BERWICK S.D./BRIARCREEK               BERWICK AREA SD - COLLEC 500 LINE STREET BERWICK PA 18603
BERWICK TOWN                          BERWICK TOWN - TAX COLLE 11 SULLIVAN SQUARE BERWICK ME 03901



Epiq Corporate Restructuring, LLC                                                                 Page 125 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 151 of 1490
Claim Name                               Address Information
BERWICK TOWN                             BERWICK TOWN - TAX COLLE P O BOX 486 BERWICK LA 70342
BERWICK TOWNSHIP                         DEBORAH BECKER-TAX COLLE 1025 RACE TRACK ROAD ABBOTTSTOWN PA 17301
BESCOS, CHAMPION                         ADDRESS ON FILE
BESEL, ANGELA                            ADDRESS ON FILE
BESERRA, SHAWNETTE                       ADDRESS ON FILE
BESMER, DEBORAH                          ADDRESS ON FILE
BESS D WEINSTEIN                         GROUND RENT 1 PACERS LANE PIKESVILLE MD 21208
BESS, CAROLYN                            ADDRESS ON FILE
BESSARD ROOFING LLC                      JASMIN BESSARD 5625 NE 27TH AVE MIAMI FL 33137
BESSEMER BORO                            RANDI SEARFOSS-TAX COLLE 13 WOODLINE AVE BESSEMER PA 16112
BESSEMER CITY                            BESSEMER CITY - TREASURE 411 S SOPHIE ST BESSEMER MI 49911
BESSEMER FAMILY GROUP                    1444 S HAYWORTH AVE 3 LOS ANGELES CA 90035
BESSEMER UTILITIES                       PO BOX 1246 BESSEMER AL 35020
BESSENT, NIKKA                           ADDRESS ON FILE
BESSETTE INS AGENCY                      3056 E MAIN RD PORTSMOUTH RI 02871
BESSEY INS AGENCY                        10 SNELL HILL RD TURNER ME 04282
BESSMAN, DAPHANE                         ADDRESS ON FILE
BEST & SWAINS INS. AGENT                 PO BOX 6086 ALEXANDRIA LA 71307
BEST AMERICAN BUILDERS, INC              15115 CALIFA STREET UNIT C VAN NUYS CA 91411
BEST BUILDERS                            BRUCE MILLWOOD, INC 2506 W HILLMONT ROAD ODESSA TX 79764
BEST BUILDERS, INC                       9700 N. RODNEY PARHAM SUITE I-2 LITTLE ROCK AR 72227
BEST BUY INS                             7220 W JEFFERSON AVE 115 LAKEWOOD CO 80235
BEST BUY INS AGENCY                      3917 S CENTRAL AVE PHOENIX AZ 85040
BEST BUY METALS                          10680 COUNTY RD WEST PLAINS MO 65775
BEST CHOICE & HM IMPR                    T LANIER & B COLLINS 105 HAZEL PATH HENDERSONVILLE TN 37075
BEST CHOICE EXTERMINATING SERVICE        2101 W 5TH AVE CORSICANA TX 75110
BEST CHOICE INS AGENCY                   INC 287 APPLETON ST 125 LOWELL MA 01852
BEST CHOICE REALTY LLC                   6987 E 150 S AKRON IN 46910
BEST CHOICE REALTY, LLC                  ATTN: BONNIE FRIES 6987 E 150 S AKRON IN 46910
BEST CHOICE ROOFING & HOME IMPROVEMENT   ATTN LISA CARTER 105 HAZEL PATH HENDERSONVILLE TN 37075
BEST CHOICE ROOFING INC                  224 OLD SHACKLE ISLAND HENDERSONVILLE TN 37075
BEST CHOICE ROOFING SAVANNAH             1335 LYNAH AVE SUITE 108 BETTER CHOICE ROOFING LLC GARDEN CITY GA 31408
BEST INS & FINANCIAL SVC                 9300 EMMET LOWERY EXPRES WAY SUITE 176 TEXAS CITY TX 77591
BEST INS PLACE                           145 PALM COVE WAY MT PLEASANT SC 29466
BEST INS RESOURCE                        13919 RIVER RD STE 130 LULING LA 70070
BEST INS SERVICES INC                    PO BOX 428 LAKE JACKSON TX 77566
BEST INSURANCE GROUP                     505 CORPORATE CENTER DR SUITE 109 STOCKBRIDGE GA 30281
BEST INSURANCE INC                       1570 US HWY 27N AVON PARK FL 33825
BEST OPTION INSURANCE                    1535 SW 87 AVE CORAL GABLES FL 33174
BEST PLUMBING HEATING &                  COOLING LLC PO BOX 302 SIDNEY NE 69162
BEST PROPERTIES RENTALS, LLC             1710 SUNSET BLVD WEST COLUMBIA SC 29169
BEST QUALITY FLOORS CORP                 254 NE 44TH STREET POMPANO BEACH FL 33064
BEST QUALITY FLOORS CORP                 ALBERT & MARTLYN SCIULLI 254 NE 44TH STREET POMPANO BEACH FL 33064
BEST RATE CONSTRUCTION                   157 OCEAN AVE STATEN ISLAND NY 10305
BEST RATE INS GROUP LLC                  4 WESTBROOK PLACE WESTBROOK CT 06498
BEST RATE INSURANCE                      3361 E COTTAGE HILL RD MOBILE AL 36606
BEST RATES INS                           207 WESTERN BLVD JACKSONVILLE NC 28546
BEST ROOFING                             MARCOS PONCE SUNCO INC 14447 MAIN ST HOUSTON TX 77035
BEST TEAM CONSTR SERVICE                 3235 SATELLITE BLVD BLDG 400 3RD FLOOR DULUTH GA 30096



Epiq Corporate Restructuring, LLC                                                                     Page 126 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57         Main Document
                                                 Pg 152 of 1490
Claim Name                           Address Information
BEST, MALLORY                        ADDRESS ON FILE
BESTWAY CONSTRUCTION                 STEVE GOLIGHTLY STEVE GOLIGHTLY 402 W. BROADWAY CLARKSVILLE TX 75426
BETA BLUE INC                        1507 E 53RD ST CHICAGO IL 60615
BETA ENTERPRISES INC                 4821 S SHERIDAN STE 201 TULSA OK 74145
BETH ANN BRADY AGENCY                ADDRESS ON FILE
BETH BEHRENDT                        ADDRESS ON FILE
BETH BOUKNIGHT                       ADDRESS ON FILE
BETH BURROW AGENCY                   4715 AIRPORT BLVD 320 MOBILE AL 36608
BETH CENTER SCHOOL DISTR             BETH CENTER SD - TAX COL 164 DOBBIE LANE MARIANNA PA 15345
BETH CENTER SCHOOL DISTR             BETH CENTER SD - TAX COL P.O BOX 105 RICHEYVILLE PA 15358
BETH FORD, PIMA COUNTY TREASURER     PIMA COUNTY TREASURERS OFFICE 240 N STONE AVE TUCSON AZ 85701
BETH SPAID TAX COLLECTOR             204 SOUTH 7TH ST BALLY PA 19503
BETHANY BEACH TOWN                   BETHANY BEACH TOWN - COL 214 GARFIELD PARKWAY BETHANY BEACH DE 19930
BETHANY TOWN                         BETHANY TOWN - TAX COLLE 40 PECK RD BETHANY CT 06524
BETHANY TOWN                         BETHANY TOWN - TAX COLLE 10510 BETHANY CENTER ROA E BETHANY NY 14054
BETHANY TOWNSHIP                     BETHANY TOWNSHIP - TREAS 2242 E MCGREGOR RD ST LOUIS MI 48880
BETHEL GENERAL CONSTRUCTION, INC     1528 E. LYCOMING ST. PHILADELPHIA PA 19124
BETHEL GREENACRES WATER ASSOC        PO BOX 4760 SPANAWAY WA 98387
BETHEL INS SERVICES                  1083 BROADWAY EL CAJON CA 92021
BETHEL PARK BORO                     BETHEL PARK BORO-TAX COL 102 RAHWAY RD MCMURRAY PA 15317
BETHEL PARK S.D./BETHEL              BETHEL PARK SD - TAX COL 102 RAHWAY RD MCMURRAY PA 15317
BETHEL SPRINGS CITY                  BETHEL SPRINGS-TAX COLLE 4066 MAIN ST - CITY HALL BETHEL SPRINGS TN 38315
BETHEL TOWN                          BETHEL TOWN - TAX COLLEC 19 MAIN STREET BETHEL ME 04217
BETHEL TOWN                          BETHEL TOWN - TAX COLLEC 134 SOUTH MAIN STREET BETHEL VT 05032
BETHEL TOWN                          BETHEL TOWN - TAX COLLEC 1 SCHOOL STREET BETHEL CT 06801
BETHEL TOWN                          DEBRA GABRIEL- TAX COLLE 3454 ROUTE 55 WHITE LAKE NY 12786
BETHEL TOWN                          BETHEL TOWN - TAX COLLEC POB 310 BETHEL DE 19931
BETHEL TOWN CLERK                    1 SCHOOL ST. BETHEL CT 06801
BETHEL TOWNSHIP                      DEBORAH A BETTIS- COLLEC 3192 RIDGE RD FORD CITY PA 16226
BETHEL TOWNSHIP                      ANNEMARIE BOLTZ-TAX COLL 2637 S. PINE GROVE STREE LEBANON PA 17046
BETHEL TOWNSHIP                      BETHEL TWP - TAX COLLECT 1092 BETHEL ROAD GARNET VALLEY PA 19060
BETHEL TOWNSHIP                      BETHEL TWP - TAX COLLECT 888 AIRPORT RD PO BOX 4 BETHEL PA 19507
BETHEL TOWNSHIP                      BETHEL TOWNSHIP - TREASU 688 SCHMIDT BRONSON MI 49028
BETHEL TOWNSHIP SEWER AUTHORITY      1082 BETHEL ROAD BOOTHWYN PA 19060
BETHEL TWP (COUNTY BILL)             LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
BETHLEHEM AREA S.D./BETH             BETHLEHEM AREA SCHOOL DI 1516 SYCAMORE STREET BETHLEHEM PA 18017
BETHLEHEM AREA S.D./FOUN             BETHLEHEM AREA SCHOOL DI 1516 SYCAMORE STREET BETHLEHEM PA 18017
BETHLEHEM AREA S.D./FREE             BETHLEHEM AREA SCHOOL DI 1516 SYCAMORE STREET BETHLEHEM PA 18017
BETHLEHEM AREA SCHOOL DI             BETHLEHEM AREA SCHOOL DI 1516 SYCAMORE STREET BETHLEHEM PA 18017
BETHLEHEM CEN SCH (TN NE             BETHLEHEM CEN SCH-TAX RE TAX PROCESSING UNIT- PO ALBANY NY 12054
BETHLEHEM CENTER S.D./EA             BETHLEHEM CENTER SD - TC 194 CRAWFORD RD FREDERICKTOWN PA 15333
BETHLEHEM CENTER SD                  BETHLEHEM CENTER SD - TC 164 DOBBIE LANE MARIANNA PA 15345
BETHLEHEM CITY                       BETHLEHEM CITY - TAX COL 10 E CHURCH ST BETHLEHEM PA 18018
BETHLEHEM CITY CITY BIL              BETHLEHEM CITY - TAX COL 10 E CHURCH ST BETHLEHEM PA 18018
BETHLEHEM CITY WATER AND SEWER       10 EAST CHURCH ST BETHLEHEM PA 18018
BETHLEHEM CS (TOWN OF BE             BETHLEHEM CS -TAX COLLEC TAX PROCESSING UNIT- PO ALBANY NY 12212
BETHLEHEM TOWN                       BETHLEHEM TOWN - TAX COL 2155 MAIN ST BETHLEHEM NH 03574
BETHLEHEM TOWN                       BETHLEHEM TOWN - TAX COL 36 MAIN ST TOWN OFFICE B BETHLEHEM CT 06751
BETHLEHEM TOWN                       BETHLEHEM TOWN - TAX COL 445 DELAWARE AVE DELMAR NY 12054



Epiq Corporate Restructuring, LLC                                                                 Page 127 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 153 of 1490
Claim Name                            Address Information
BETHLEHEM TOWNSHIP                    405 MINE ROAD ASBURY NJ 08802
BETHLEHEM TOWNSHIP                    BETHLEHEM TWP - COLLECTO 405 MINE ROAD ASBURY NJ 08802
BETHLEHEM TOWNSHIP                    4225 EASTON AVE BETHLEHEM PA 18020
BETHLEHEM TOWNSHIP                    BETHLEHEM TWP - TREASURE 4225 EASTON AVE BETHLEHEM PA 18020
BETHPAGE WATER DISTRICT               25 ADAMS AVE BETHPAGE NY 11714
BETSY HENSLEE INS AGENCY              4852 DOWLEN RD BEAUMONT TX 77708
BETSY SMITH PROPERTIES, INC.          415 HWY 51 SOUTH BROOKHAVEN MS 39601
BETTELYOUN, ASHLEY                    ADDRESS ON FILE
BETTENCOURT REAL ESTATE               ATTN: MARCO BETTENCOURT 704 ROGERS STREET LOWELL MA 01852
BETTER BASEMENTS LLC                  JEFF BROWN 1361 S 910W LEHI UT 84043
BETTER BUILDERS SERVICES, INC.        17 EAST SHOOP ROAD TIPP CITY OH 45371
BETTER BUILT LUMBER SUPPLY INC.       17350 S CICERO AVENUE COUNTRY CLUB HILL IL 60478
BETTER CARE ROOF& E BELL              & EST OF JOHNNIE BELL 504 D ANSLEY BLVD ALEXANDRIA LA 71303
BETTER CARE ROOFING &                 M JOHNSON & K JOHNSON 3332 LEVIN ST ALEXANDRIA LA 71301
BETTER FLOOD INS AGENCY               INC 225 UNION BLVD 150 LAKEWOOD CO 80228
BETTER HOME SOLUTIONS                 340 SPINDLETREE TRACE ROSWELL GA 30076
BETTER LIVING CONCEPTS, INCORP        11316 STATE HWY 210 BRAINERD MN 56401
BETTER ROOFING & REST                 925 FONTMORE RD 206 COLORADO SPRINGS CO 80904
BETTER ROOFING 57                     318 N ERICSON RD CORDOVA TN 38018
BETTER ROOFING USA, INC.              3206 CLARK AVE SAN ANTONIO TX 78210
BETTER WAY SERVICES, INC              2021 E. 14TH STREET TUCSON AR 85719
BETTER YOUR HOME LLC                  22 SLEEPY HOLLOW DR TABERNACLE NJ 08088
BETTERSON, TONYA                      ADDRESS ON FILE
BETTIE SPAIN                          353 ANDERSON CR 3763 PALESTINE TX 75801
BETTS, JASUN                          ADDRESS ON FILE
BETTS, ZACCHQUIA                      ADDRESS ON FILE
BETTY A CRAFT                         ADDRESS ON FILE
BETTY E ACEVEDO INS                   SERVICES 345 MILVILLE AVE MILWAY NJ 08340
BETTY JEAN BARROW                     C. W. WALKER III, LLC C. W. WALKER III P.O. BOX 841 GREENVILLE MS 38702
BETTY K WILSON                        5300 82ND AVE N BROOKLYN PARK MN 55443
BETTY PETERSON & MEGAN                BRUCE 1565 SEQUOIA LN NEW RICHMOND WI 54017
BETTY VIRGINIA BROWN                  LYDIA C. MILNES MOUNTAIN STATE JUSTICE, INC. 325 WILLEY ST MORGANTOWN WV 26505
BETTYE RUTH ARMAND                    25514 WINGFIELD LANE SPRING TX 77373
BETWEEN THE LINES CARPENTRY LLC       LARRY SELLS 2011 HAMILTON LN GRANTS PASS OR 97527
BETZALE, STEPHEN                      ADDRESS ON FILE
BEULAH VILLAGE                        BEULAH VILLAGE - TREASUR PO BOX 326 BEULAH MI 49617
BEULAVILLE TOWN                       BEULAVILLE TOWN - COLLEC P O BOX 130 BEULAVILLE NC 28518
BEUTH INS                             4163 S MARYLAND PKWY LAS VEGAS NV 89119
BEUTLER, JASON                        ADDRESS ON FILE
BEVENT TOWN                           BEVENT TWN TREASURER 5682 SHANTYTOWN DRIVE ROSHOLT WI 54473
BEVERLY CITY                          BEVERLY CITY - TAX COLLE 191 CABOT STREET BEVERLY MA 01915
BEVERLY CITY                          BEVERLY CITY - TAX COLLE 446 BROAD ST. BEVERLY NJ 08010
BEVERLY HILLS CONDOMINIUM 7           5300 WASHINGTON ST 1302 HOLLYWOOD FL 33021
BEVERLY HILLS CORPORATION 7           5300 WASHINGTON ST HOLLYWOOD FL 33021
BEVERLY HILLS TERRACE COA             11 CLEVELAND PLACE SPRINGFIELD NJ 07081
BEVERLY HILLS VILLAGE                 SOUTHFIELD TWP TREASURER 18550 W THIRTEEN MILE RD BEVERLY HILLS MI 48025
BEVERLY JEWELL &                      CHERYL DURST 3853 MT ABRAHAM AVE SAN DIEGO CA 92111
BEVERLY R BURDEN CHAPTER 13           PO BOX 2204 LEXINGTON KY 40588-2204
BEVERLY, BADRIYAH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 128 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 154 of 1490
Claim Name                               Address Information
BEVINS ROOFING & HOME IMPROVEMENTS LLC   135 TILDEN AVE B CHESAPEAKE VA 23322
BEXAR COUNTY                             BEXAR COUNTY - TAX COLLE 233 N PECOS LA TRINIDAD SAN ANTONIO TX 78207
BEXAR COUNTY                             PO BOX 2903 SAN ANTONIO TX 78299
BEXAR COUNTY CLERK                       100 DOLOROSA STE 108 SAN ANTONIO TX 78205
BEXAR COUNTY DISTRICT CLERK              101 W NUEVA ST 217 SAN ANTONIO TX 78205
BEXAR COUNTY TAX ASSESSOR                ATTN: ALBERT URESTI 233 N. PECO LA TRINIDAD VISTA VERDE PLAZA BUILDING SAN
                                         ANTONIO TX 78207-3175
BEXAR COUNTY TAX COLLECTOR               VISTA VERDE PLAZA BUILDING 233 N. PECOS LA TRINIDAD SAN ANTONIO TX 78207-3175
BEXAR COUNTY TAX COLLECTOR               P.O. BOX 839950 SAN ANTONIO TX 78283
BEXAR COUNTY TAX OFFICE                  233 N PECOS LA TRINDAD SAN ANTONIO TX 78207-3175
BEYOND CONSTRUCTION LLC                  12210 BRIGHTON RD 538 HENDERSON CO 80640
BEYOND GENERAL CONT &                    GINA & FREDIE DOWNS PO BOX 615 PASADENA TX 77501
BEYOND THE BRUSH LLC                     SUMMER A HAVERLAND SUMMER A HAVERLAND 1123 FOREST RD COLORADO SPRINGS CO 80906
BEZALEL CONSTRUCTION INC.                ROBERT J SMITH ROBERT J. SMITH 3045 S 8400 W MAGNA UT 84044
BEZDEK APPRAISALS                        3108 W CHEROKEE AVE TAMPA FL 33611
BF GROUP                                 LARRY D NEELEY LARRY D NEELEY 1873 WOSNIG ROAD MARION TX 78124
BFKITCHEN BATH & MORE                    8011 DURHAM DR PORT RICHEY FL 34668
BG LAW, P.A.                             999 PONCE DE LEON, SUITE 100 CORAL GABLES FL 33134
BGA CONSTRUCTION                         12 DAVID BURNS RD BOYCE LA 71409
BGA DESIGN & DEVELOPMENT                 PO BOX 180609 DALLAS TX 75218
BGE                                      P O BOX 13070 PHILADELPHIA PA 19101-3070
BGUTCHER INC                             500 GERMAN DRIVE HAMPSTEAD MD 21074
BH BUILDING SERVICE, INC.                BRIAN HASTINGS 2923 GOAT HILL RD. BEL AIR MD 21015
BHARADWAJ, FLAVIA                        ADDRESS ON FILE
BHARAT B. PATEL                          PRO SE - BHARAT B. PATEL 821 ROCK LANE MCDONOUGH GA 30253
BHASIN, AARON                            ADDRESS ON FILE
BHATIA, MYRNA                            ADDRESS ON FILE
BHHC                                     LB 5933 1801 PARKVIEW DR SHORTVIEW MN 55126
BHHC                                     1314 DOUGLAS ST 1400 OMAHA NE 68102
BHHS FOX & ROACH REALTORS                431 W LANCASTER AVENUE DEVON PA 19333
BHHS FOX AND ROACH REALTORS              ATTN: DONALD SEPETY 201 2ND AVE. SUITE 102 COLLEGEVILLE PA 19426
BI-COUNTY INSURANCE                      204 E MAIN BIGGSVILLE IL 61418
BIANCHI PAINTING LLC                     89 TYRON AVENUE RUMFORD RI 02916
BIARRITZ CONDO ASSOC INC                 PO BOX 3182 MARGATE CITY NJ 08402
BIBB COUNTY                              BIBB COUNTY-TAX COMMISSI PO BOX 4724 MACON GA 31208
BIBB COUNTY                              BIBB COUNTY-TAX COLLECTO 8 COURT SQUARE WEST STE CENTERVILLE AL 35042
BIBB COUNTY JUDGE OF PROBATE             8 CT SQUARE SUITE A CENTREVILLE AL 35042
BIBBY BRILLING & ASSOCS                  4330 N CENTRAL EXPWY 100 DALLAS TX 75206
BIBLE FELLOWSHIP CHURCH OF NEWARK        KEN KLEIN 808 OLD BALTIMORE PIKE NEWARK DE 19702
BIC                                      11440 N KENDALL DR 209 MIAMI FL 33176
BICKERTON, RYAN                          ADDRESS ON FILE
BIDDEFORD CITY                           BIDDEFORD CITY - TAX COL 205 MAIN ST BIDDEFORD ME 04005
BIDIO SOLUTIONS INC                      ALBIRIO DAVID MIRABAL 5901 WYOMING BLVD NE J-352 ALBUQUERQUE NM 87109
BIEMULLER, STEFANIE                      ADDRESS ON FILE
BIEN, TERESA                             ADDRESS ON FILE
BIENDARA, DEBORAH                        ADDRESS ON FILE
BIENVILLE PARISH                         BIENVILLE PARISH - COLLE P O BOX 328 ARCADIA LA 71001
BIENVILLE PARISH CLERK OF COURT          100 COURTHOUSE DR 100 ARCADIA LA 71001
BIERER & MARGOLIS, P.A.                  502 S. SHARP STREET SUITE 1100 BALTIMORE MD 21201



Epiq Corporate Restructuring, LLC                                                                    Page 129 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 155 of 1490
Claim Name                             Address Information
BIERMAN, ZACHARY                       ADDRESS ON FILE
BIG AND SMALL REPAIRS                  541 TERRYVILLE AVE BRISTOL CT 06010
BIG BEAR INS                           P O BOX 2862 BIG BEAR LAKE CA 92315
BIG BEAR LAKE DEPARTMENT OF WATER      41972 GARSTIN DR BIG BEAR LAKE CA 92315
BIG BEAVER BORO                        DONNA PAISLEY - TAX COLL 114 FOREST DRIVE DARLINGTON PA 16115
BIG BEAVER FALLS S.D./BE               BIG BEAVER FALLS AREA SD 715 15TH ST BEAVER FALLS PA 15010
BIG BEAVER FALLS S.D./BI               DONNA PAISLEY - TAX COLL 114 FOREST DRIVE DARLINGTON PA 16115
BIG BEAVER FALLS S.D./EA               TRACY COVER - TAX COLLEC 617 SECOND AVE EASTVALE BEAVER FALLS PA 15010
BIG BEAVER FALLS S.D./KO               BIG BEAVER FALLS AREA SD 5303 5TH AVE POB 254 KOPPEL PA 16136
BIG BEAVER FALLS S.D./WH               BIG BEAVER FALLS AREA SD 2511 13TH AVENUE BEAVER FALLS PA 15010
BIG BEND TOWN                          BIG BEND TWN TREASURER N372 EAU CLAIRE ST NEW AUBURN WI 54757
BIG BEND VILLAGE                       BIG BEND VLG TREASURER W230 S9185 NEVINS ST BIG BEND WI 53103
BIG BEND WATER AUTHORITY               PO BOX 670 1313 1ST AVE SE STEINHATCHEE FL 32356-0670
BIG C RESTORATION                      PALM PROPERTIES ENTERPRISES, INC. 4310 COMMERCIAL STREET PORT CHARLOTTE FL
                                       33953
BIG CANOE PROPERTY OWNERS ASSOC, INC   10586 BIG CANOE JASPER GA 30143
BIG CANOE UTILITIES                    10592 BIG CANOE JASPER GA 30143
BIG CREEK CITY                         BIG CREEK CITY-TAX COLLE PO BOX 2098 BIG CREEK MS 38914
BIG CREEK CONSTRUCTION, LLC            BRADLEY S. PRICE 15075 WHITE OAK RUN DRIVE PRIDE LA 70770
BIG CREEK TOWNSHIP                     BIG CREEK TOWNSHIP - TRE 1175 RYNO RD. LUZERNE MI 48636
BIG E DRYWALL LLC                      6 VAN DOVER CIR COLUMBIA SC 29209
BIG FLATS TOWN                         BIG FLATS TOWN- TAX COLL 476 MAPLE ST BIG FLATS NY 14814
BIG FLATS TOWN                         BIG FLATS TWN TREASURER 1104 COUNTY ROAD C ARKDALE WI 54613
BIG G ROOFING & MORE INC               1926 NE 148 STREET NORTH MIAMI FL 33181
BIG HORN COUNTY                        BIG HORN COUNTY - TREASU PO BOX 908 HARDIN MT 59034
BIG HORN COUNTY                        BIG HORN COUNTY-TREASURE PO BOX 430 BASIN WY 82410
BIG HORN COUNTY IRRIGATI               BIG HORN COUNTY-TREASURE PO BOX 430 BASIN WY 82410
BIG HORN DESERT VIEW WATER AGENCY      622 SO. JEMEZ TRAIL YUCCA VALLEY CA 92284
BIG J HOME IMPROVEMENT LLC             JOSEPH M. HOLZ 2500 PLEASANT HILL RD HATBORO PA 19040
BIG LEAGUE ROOFERS                     309 SHORESIDE DR LEXINGTON KY 40515
BIG OAKS MUD L                         BIG OAKS MUD - TAX COLLE 11111 KATY FREEWAY, SUIT HOUSTON TX 77079
BIG PARK DWWID                         3603 CROSSING DR PRESCOTT AZ 86305
BIG PRAIRIE TOWNSHIP                   BIG PRAIRIE TWP - TREASU 2815 S ELM AVE WHITE CLOUD MI 49349
BIG PRAIRIE TOWNSHIP TREASURER         P O BOX 127 WHITE CLOUD MI 49349
BIG RAPIDS CITY                        BIG RAPIDS CITY - TREASU 226 N MICHIGAN AVE BIG RAPIDS MI 49307
BIG RAPIDS TOWNSHIP                    BIG RAPIDS TWP - TREASUR 14212 NORTHLAND DRIVE BIG RAPIDS MI 49307
BIG RUN BORO                           SUSAN MCCLAFFERTY-TX COL 101 WATER ST/POB 44 BIG RUN PA 15715
BIG SANDY CITY                         BIG SANDY CITY-TAX COLLE PO BOX 176 BIG SANDY TN 38221
BIG SKY FARM MTL                       P O BOX 53 BOZEMAN MT 59771
BIG SKY ROOFING                        & TOMMY LUCERO 305 W TIERRA BLANCA RD CLOVIS NM 88101
BIG SKY UNDERWRITERS                   2432 KEMP STREET MISSOULA MT 59801
BIG SKY UNDERWRITERS                   INS AGY 2432 KEMP STREET MISSOULA MT 59801
BIG SKY UNDERWRITERS                   PO BOX 3567 MISSOULA MT 59806
BIG SPRING S.D./LOWER FR               BIG SPRING SD - TAX COLL 518 BURGNERS RD CARLISLE PA 17015
BIG SPRING S.D./LOWER MI               BIG SPRING SD - TAX COLL 70 ASPER ROAD NEWVILLE PA 17241
BIG SPRING S.D./NEWVILLE               BIG SPRING SD - TAX COLL 4 WEST STREET NEWVILLE PA 17241
BIG SPRING S.D./NORTH NE               BIG SPRING SD - TAX COLL 903 BIG SPRING RD SHIPPENSBURG PA 17257
BIG SPRING S.D./PENN TWP               DEBRA DYARMAN-TAX COLLEC 50 QUARRY HILL RD NEWVILLE PA 17241
BIG SPRING S.D./SOUTH NE               DONNA BROBST-TAX COLLECT 32 WEST MAIN STREET WALNUT BOTTOM PA 17266



Epiq Corporate Restructuring, LLC                                                                   Page 130 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 156 of 1490
Claim Name                              Address Information
BIG SPRING S.D./UPPER FR                BIG SPRING SD - TAX COLL 650 MOHAWK RD NEWVILLE PA 17241
BIG SPRING S.D./UPPER MI                BIG SPRING SD - TAX COLL 573 BRANDY RUN RD NEWVILLE PA 17241
BIG SPRING S.D./WEST PEN                BIG SPRING SD - TAX COLL POB 157 PLAINFIELD PA 17081
BIG STONE COUNTY                        BIG STONE COUNTY - TREAS 20 2ND STREET SE ORTONVILLE MN 56278
BIG STONE GAP TOWN                      BIG STONE GAP TOWN - TRE 505 E 5TH STREET SOUTH BIG STONE GAP VA 24219
BIG STREET CONSTRUCTION                 INC 1685 RICHARDSON HIGHWAY NORTH POLE AK 99705
BIG TREE LAKES PROPERTY OWNER'S ASSOC   5383 LAREDO STREET KEYSTONE HEIGHTS FL 32656
BIG TS CONSTRUCTION                     TIMOTHY M MARCONI 2993 TODD CIRCLE INGLESIDE TX 78362
BIGBEAR RESTORATION                     PO BOX 181 POWDER SPRINGS GA 30127
BIGFOOT CONSTRUCTION INC                12303 SW 140TH ST MIAMI FL 33186
BIGFOOT INC                             3661A HWY 1 SOUTH PORT ALLEN LA 70767
BIGFOOT ROOF& C&S FRANCO                MEDINA & D FRANCO 10737 NEW KINGS RD 104 JACKSONVILLE FL 32214
BIGGERS BROTHERS APPRAISAL GROUP        LLC 754 NAVIGATORS RUN MOUNT PLEASANT SC 29464
BIGGS HEATING & AIR CONDITIONING, INC   298 SHIPWASH DR GARNER NC 27529
BIGHORN-DESERT VIEW WATER AGENCY        622 S JEMEZ TRAIL YUCCA VALLEY CA 92284
BIGLER TOWNSHIP                         BIGLER TWP - TAX COLLECT 567 ALEXANDER RD MADERA PA 16661
BIGLERVILLE BORO                        BETH CORSON - TAX COLLEC 28 DITZLER AVE BIGLERVILLE PA 17307
BILAL, SABIR                            ADDRESS ON FILE
BILAUCA, ROBYN                          ADDRESS ON FILE
BILGER, PETER                           ADDRESS ON FILE
BILKO, JOSEPH                           ADDRESS ON FILE
BILL BOUTHIETTE ASSOCIATES LLC          43 JONATHAN LANE MANCHESTER NH 03104
BILL EMBREY ROOFING CO.                 P O BOX 14525 SAN ANTONIO TX 78214
BILL FENWICK PLUMBING                   11623 CO PARK DRIVE E JACKSONVILLE FL 32258
BILL FENWICK PLUMBING, INC.             11623 COLUMBIA PARK DRIVE E JACKSONVILLE FL 32258
BILL FLANDERS SOLAR INC                 WILLIAM R FLANDERS JR 1528 VIRGILS WAY 11 GREEN COVE SPRINGS FL 32043
BILL FREHSE INS AGCY INC                P O BOX 12041 CHARLESTON SC 29422
BILL JOHNSON CONSTRUCTION, INC          PO BOX 205 NOBLE OK 73068
BILL KELLEY & ASSOCS                    107 S MAIN ST BRISTOW OK 74010
BILL KING CO. REALTORS                  269 GERMANTOWN BEND CV 200 CORDOVA TN 38018
BILL MCAREE REAL ESTATE SERVICES IN     1 COLLEY AVE STE 1017 NORFOLK VA 23510
BILL MCGOWAN & CO                       PO BOX 747 MUNFORD TN 38058
BILL MUENCH INSURANCE                   1315 SAM BAS CIRCLE B2 ROUND ROCK TX 78681
BILL NIECE AND                          GINA NIECE 806 SPOTTED PONY LN ROCKLIN CA 95765
BILL PFEIF & ASSOCIATES                 401 W FALLBROOK AVE STE. 104 FRESNO CA 93711
BILL PFEIF & ASSOCIATES                 9415 N FT WASHINGTON ROAD SUITE 108 FRESNO CA 93730
BILL PFEIF AND ASSOCIATES               ATTN: WILLIAM PFEIF 401 W. FALLBROOK AVE 104 FRESNO CA 93711
BILL RUSSELL                            WILLIAM RUSSELL 631 WEEKS STREET NEW IBERIA LA 70560
BILL SCHAAF & ASSOCIATES LLC            4509 CARLTON DRIVE FAIRVIEW PA 16415
BILL STOUT PROPERTIES INC               PO BOX 3019 LOUISVILLE KY 40201
BILL WALTHER ROOFING INC.               P.O. BOX 3793 MILTON FL 32570
BILL WATSON CONSTRUCTION                INC 1834 BARTRAM CIRCLE WEST JACKSONVILLE FL 32207
BILL WESTENBERGER INC                   2124 N WATERMAN AVE SAN BERNARDINO CA 92404
BILL WHEELER APPRAISALS LLC             PO BOX 2416 LAKELAND FL 33806
BILLERICA TOWN                          BILLERICA TOWN - TAX COL 365 BOSTON ROADROOM 115 BILLERICA MA 01821
BILLERICA WATER/SEWER LI                BILLERICA TOWN - TAX COL 365 BOSTON ROAD BILLERICA MA 01821
BILLERO & BILLERO PROPERTIES            1021 BEACHLAND BLVD VERO BEACH FL 32963
BILLIE E. KILLARNEY, ET AL.             RANDALL S. JACOBS, ESQ. RANDALL S. JACOBS PLLC 30 WALL STREET, 8TH FLOOR NEW
                                        YORK NY 10005



Epiq Corporate Restructuring, LLC                                                                   Page 131 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 157 of 1490
Claim Name                              Address Information
BILLIE NEWELL APPRAISER INC             991 APRIL LANE FORT MYERS FL 33903
BILLING SERVICES, INC. D/B/A BANK VOD   C/O BILLING SOLUTIONS, INC. ATTN: GENERAL COUNSEL PO BOX 1136 GLENVIEW IL
                                        60025
BILLING SOLUTIONS INC                   PO BOX 1136 GLENVIEW IL 60025
BILLINGS CONSTRUCTION GR                13161SMEMORIALDRSTEA-107 BIXBY OK 74008
BILLINGS MTL INS                        118 SW HWY 60 BILLINGS MO 65610
BILLINGS MUT INS                        P O BOX 40 BILLINGS MO 65610
BILLINGS TOWNSHIP                       BILLINGS TOWNSHIP - TREA 5310 S PINE ST BEAVERTON MI 48612
BILLINGS, BOBBY                         ADDRESS ON FILE
BILLINGS, CHERYL                        ADDRESS ON FILE
BILLINGS, CONSTANCE                     ADDRESS ON FILE
BILLINGS, JONATHAN                      ADDRESS ON FILE
BILLINGSLEY, COURTNEY                   ADDRESS ON FILE
BILLION FAMILY LLC                      3401 W 41ST ST SIOUX FALLS SD 57106
BILLS, ALLYSON                          ADDRESS ON FILE
BILLY ARTHUR STEPP                      ADDRESS ON FILE
BILLY ASKINS                            ADDRESS ON FILE
BILLY BYRD                              ADDRESS ON FILE
BILLY DON MCNINCH                       ADDRESS ON FILE
BILLY ELLIS ROOFING LLC                 440 N BROADWAY ST JOSHUA TX 76058
BILLY HARDEMON & BARBARA                ADDRESS ON FILE
BILLY KYLE WOOD                         ADDRESS ON FILE
BILLY LANE FRANKUM                      ADDRESS ON FILE
BILLY ODOM ROOFING CO., INC.            PAT WELDER 132 OCEAN DR. GUN BARREL CITY TX 75156
BILLY PETTY                             ADDRESS ON FILE
BILLY SMITH                             ADDRESS ON FILE
BILLY SWAILS INS AGENT                  PO BOX 846 MT PLEASANT SC 29465
BILLYS HONEY DO                         WILLIAM JAY HILL 902 WILD WOOD ALVARADO TX 76009
BILMA PUD W                             BILMA PUD - TAX COLLECTO 6935 BARNEY RD 110 HOUSTON TX 77092
BILOTTI, PHILIP                         ADDRESS ON FILE
BILTMOE CUSTOM HOMES                    5428 E CHOLIA ST SCOTTSDALE AZ 85254
BILTMORE CONTRACTING                    283 SWANSON DR 205 LAWRENCEVILLE GA 30043
BILTMORE FOREST TOWN                    BILTMORE FOREST TOWN - T 355 VANDERBILT RD. BILTMORE FOREST NC 28803
BILTMORE INSURANCE                      PO BOX 2660 LOGANVILLE GA 30052
BINDER, LISA                            ADDRESS ON FILE
BING, DANIEL                            ADDRESS ON FILE
BINGENHEIMER, DARCI-JO                  ADDRESS ON FILE
BINGHAM COUNTY                          BINGHAM COUNTY - TREASUR 501 N MAPLE 210 BLACKFOOT ID 83221
BINGHAM COUNTY TREASURER                501 NORTH MAPLE 210 BLACKFOOT ID 83221
BINGHAM FARMS VILLAGE                   BINGHAM FARMS VLG - TREA 24255 THIRTEEN MILE, 19 BINGHAM FARMS MI 48025
BINGHAM TOWN                            BINGHAM TOWN - TAX COLLE PO BOX 652 BINGHAM ME 04920
BINGHAM TOWNSHIP                        BINGHAM TWP - TAX COLLEC 214 GROVER HOLLOW ROAD GENESEE PA 16923
BINGHAM TOWNSHIP                        BINGHAM TOWNSHIP - TREAS PO BOX 371 UBLY MI 48475
BINGHAM TOWNSHIP                        BINGHAM TOWNSHIP - TREAS 2057 N LANSING ST ST JOHNS MI 48879
BINGHAM TOWNSHIP                        BINGHAM TOWNSHIP - TREAS 7171 S CENTER HIGHWAY TRAVERSE MI 49684
BINGHAM TOWNSHIP SCHOOL                 NORTHERN POTTER AREA SD 214 GROVER HOLLOW RD GENESEE PA 16923
BINGHAMTON CITY                         BC DIRECTOR OF OMB 60 HAWLEY ST BINGHAMTON NY 13901
BINGHAMTON CTY SCH (CTY                 BC DIRECTOR OF OMB 60 HAWLEY ST-BING CSD/ R BINGHAMTON NY 13901
BINGHAMTON CTY SCH (T-DI                BC DIRECTOR OF OMB 60 HAWLEY ST-BING CSD/ R BINGHAMTON NY 13901



Epiq Corporate Restructuring, LLC                                                                    Page 132 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 158 of 1490
Claim Name                               Address Information
BINGHAMTON TOWN                          BC DIRECTOR OF OMB 60 HAWLEY ST BINGHAMTON NY 13901
BINH LE                                  3 NOBLE RUN HUMBLE TX 77346
BIO RESPONSE CORP                        PO BOX 558711 MIAMI FL 33255
BIO-ONE WEST MICHIGAN                    4370 CHICAGO DR STE B171 GRANDVILLE MI 49418
BIOCLEAN PRO LLC                         1748 NW 39TH ST OAKLAND PARK FL 33309
BIOCLEAN RESTORATION INC                 3549 OLD HILLSBOROUGH RD MEBANE NC 27302
BIOLCHINI HARDWOOD FLOORING              2733 DEER TRAIL OXFORD MI 48370
BIOLSI LAW GROUP PC                      111 BROADWAY STE 606 NEW YORK NY 10006
BIONDI INS AGENCY                        525 ELMER ST VINELAND NJ 08362
BIRCH BAY WATER AND SEWER DISTRICT       7096 POINT WHITEHORN ROAD BIRCH BAY WA 98230
BIRCH HILL COURT ASSOCIATION             455 PEARL ROAD C/O M2 MANAGEMENT GROUP, LLC BRUNSWICK OH 44212
BIRCH INC                                PO BOX 50590 INDIANAPOLIS IN 46250
BIRCH RUN CAPITAL ADVISORS LP            ATTN: MR. DANIEL G. BELTZMAN MANAGER 1350 BROADWAY SUITE 2215 NEW YORK NY
                                         10018-0879
BIRCH RUN TOWNSHIP                       BIRCH RUN TOWNSHIP - TRE P.O. BOX 152 BIRCH RUN MI 48415
BIRCH RUN VILLAGE                        BIRCH RUN VILLAGE - TREA P.O. BOX 371 BIRCH RUN MI 48415
BIRCH TOWN                               BIRCH TWN TREASURER N6358 NELSON AVE. IRMA WI 54442
BIRCHTREE REAL ESTATE, LLC               ATTN: KEVIN BIRCH 630 S WOODRUFF AVE, SUITE A IDAHO FALLS ID 83401
BIRCHWOOD AT SPRING LAKE HOA             500 BIRCHWOOD PARK DRIVE MIDDLE ISLAND NY 11953
BIRCHWOOD ON THE GREEN OWNERS CORP       PO BOX 3075 HICKSVILLE NY 11802
BIRCHWOOD SPRING LAKE                    C/O CHOICE PROFESSIONAL MGT 525 WEST JERICHO TPKE SMITHTOWN NY 11787
BIRCHWOOD TOWN                           BIRCHWOOD TWN TREASURER N1549 CO.HWY T BIRCHWOOD WI 54817
BIRD ISLAND-HAWK CREEK M                 PO BOX O BIRD ISLAND MN 55310
BIRD REAL ESTATE                         230 ROUNTREE DR. CEDAR CITY UT 84720
BIRDCREEK ROOFING AND CONSTRUCTION LLC   NATHAN NAVARRO NATHAN NAVARRO 2439 SPARTA OAKS DRIVE BELTON TX 76513
BIRDI, BHUPINDER SINGH, ET AL.           LAW OFFICE OF PAULETTE HAMILTON, P.A. PAULETTE HAMILTON 6965 PIAZZA GRANDE
                                         AVENUE SUITE 215 ORLANDO FL 32835
BIRDIE DANIELS                           P O BOX 465 BERWYN IL 60402
BIRDOW, AMBER                            ADDRESS ON FILE
BIRDSALL TOWN                            BIRDSALL TOWN- TAX COLLE 9423 COUNTY RD 15B CANASERAGA NY 14822
BIRDSBORO BORO                           JUDITH LUMIS - TAX COLLE 212 HOPEWELL ST BIRDSBORO PA 19508
BIRDSBORO MUNICIPAL AUTHORITY            PO BOX 194 BIRDSBORO PA 19508
BIRDWHISTELL & PERRY APPRAISAL SVCS      154 S MAIN ST LAWRENCEBURG KY 40342
BIRKS, LORI                              ADDRESS ON FILE
BIRMINGHAM CITY                          BIRMINGHAM CITY - TREASU PO BOX 3001 BIRMINGHAM MI 48012
BIRMINGHAM TOWNSHIP                      CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
BIRNAMWOOD TOWN                          BIRNAMWOOD TWN TREASURER N9246 TROUT LANE BIRNAMWOOD WI 54414
BIRTHWHISTLE &LIVINGSTON                 71 E PALISADE AVE ENGLEWOOD NJ 07631
BISCAYNE COVE CONDOMINIUM ASSOC, INC     18151 NE 31 CT. # 101 AVENTURA FL 33160
BISCHOFF INS AGENCY INC                  133 SKYLINE DR RINGWOOD NJ 07456
BISHOP INS SERVICE                       104 MAIN ST SW RONAN MT 59864
BISHOP INS SRVCS                         1813 INGALLS AVE PASCAGOULA MS 39567
BISHOP INSURANCE AGENCY                  14507 LEMOYNE BLVD STE 1 BILOXI MS 39532
BISHOP INSURANCE BROKERS                 517 WEST NORTH STREET SUITE A PASS CHRISTIAN MS 39571
BISHOP MUTUAL INSURANCE                  PO BOX 241 DIETRICH IL 62424
BISHOP, ANNETTE                          ADDRESS ON FILE
BISHOP, PATRICIA                         ADDRESS ON FILE
BISHOP, STEVE                            ADDRESS ON FILE
BISHOP, WHITE, MARSHALL & WEIBEL, P.S.   720 OLIVE WAY SUITE 1201 SEATTLE WA 98101



Epiq Corporate Restructuring, LLC                                                                    Page 133 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 159 of 1490
Claim Name                              Address Information
BISHOPS SERVICES INC                   PO BOX 28312 NEW YORK NY 10087-8288
BISHOPS SERVICES INC.                  ATTN: GENERAL COUNSEL ONE STATE STREET PLAZA 24TH FLOOR NEW YORK NY 10004
BISKEY, KYLEE                          ADDRESS ON FILE
BISMARCK TOWNSHIP                      BISMARCK TOWNSHIP - TREA 7028 W 638 HWY HAWKS MI 49743
BISMARK HOMES AT VENEZIA HOMEOWNERS    3398 SW 153 PLACE MIAMI FL 33185
BISOGNI, BARRY                         ADDRESS ON FILE
BISON CONSTRUCTION, LLC                SYLVESTER BROWN 2048 NE 15TH TERR GAINSVILLE FL 32609
BISON ROOFING & CONST &                GARY & CATHY MELSON 150 E EXP 83 STE 9 ALAMO TX 78516
BISON ROOFING AND CONSTRUCTION         MONTELONGO GROUP LLC 150 E. EXP 83 STE. 9 ALAMO TX 78516
BISSONET MUD T                         BISSONET MUD - TAX COLLE 12841 CAPRICORN STREET STAFFORD TX 77477
BISUTTI AUTO LOCK                      517 RICHWOOD DRIVE PATASKALA OH 43062
BITTER CREEK ENTERPRISES               MITCHELL WOODWARD P.O. BOX 212 MARTHA OK 73556
BITTER CREEK HOMES, LLC                4717 BELMAR CT. EDMOND OK 73025
BITTERROOT FARM MUTL INS               605 WILLOW CREEK RD CORVALLIS MT 59828
BITTERSWEET ESTATES HOME ASSOC, INC    11000 KING STREET OVERLAND PARK KS 66210
BITTING, AKILAH                        ADDRESS ON FILE
BIVONATRUMAN, JANINE                   ADDRESS ON FILE
BJS MOBILE HOME ESTATES                150 GORDAN AVENUE NEW BERN NC 28560
BJS PRESERVATIONS, LLC                 712 STEWART AVE RIVER RIDGE LA 70123
BKIS VALUATION SOLUTIONS               SERVICE LINK PO BOX 848009 LOS ANGELES CA 90084
BKS APPRAISAL SERVICE                  PO BOX 2065 MARION IN 46952
BLACHLY-LANE COUNTY COOPERATIVE        P.O. BOX 70 JUNCTION CITY OR 97448-0070
BLACK BAYOU HOA                        8559 GULF HWY LAKE CHARLES LA 70607
BLACK BROOK TOWN                       BLACK BROOK TWN TREASURE 777 30TH AVE CLEAR LAKE WI 54005
BLACK CONTRACTING INC.                 FRED BLACK JR. 1019 WHITE STORE RD P.O. BOX 745 WADESBORO NC 28170
BLACK CREEK TOWN                       BLACK CREEK TWN TREASURE N5687 TWELVE CORNERS RD BLACK CREEK WI 54106
BLACK CREEK TOWNSHIP                   BLACK CREEK TWP - COLLEC 766 ROCK GLEN RD SUGAR LOAF PA 18249
BLACK CREEK VILLAGE                    BLACK CREEK VLG TREASURE 301 N MAPLE ST BLACK CREEK WI 54106
BLACK DIAMOND CONSTRUCTION             3528 TIERRA BAHIA EL PASO TX 79938
BLACK DIAMOND REAL ESTATE              ENTERPRISES INC 375 ROCKBRIDGE ROAD LILBURN GA 30047
BLACK EARTH VILLAGE                    BLACK EARTH VLG TREASURE PO BOX 347 BLACK EARTH WI 53515
BLACK HAWK COUNTY                      BLACK HAWK COUNTY - TREA 316 EAST 5TH STREET WATERLOO IA 50703
BLACK HAWK COUNTY TREASURERS OFFICE    316 EAST 5TH ST WATERLOO IA 50703
BLACK HAWK MUTUAL                      INSURANCE ASSOCIATION PO BOX 360 HUDSON IA 50643
BLACK HAWK MUTUAL                      P O BOX 360 HUDSON IA 50643
BLACK HAWK MUTUAL INS CO               PO BOX 266 PORT BRYAN IL 61275
BLACK HILLS ASSET PROTECTION GROUP, LLC ATTN: GENERAL COUNSEL 807 COLUMBUS ST. RAPID CITY SD 57701
BLACK HILLS ASSET PROTECTION GROUP, LLC D/B/A BLACK HILLS PATROL ATTN: JOYCE ENGLE PO BOX 441 RAPID CITY SD 57701-0441
BLACK HILLS ENERGY                     PO BOX 6001 RAPID CITY SD 57709-6001
BLACK HILLS PATROL                     PO BOX 441 RAPID CITY SD 57709-0441
BLACK KNIGHT                           ATTN: GENERAL COUNSEL 601 RIVERSIDE AVENUE JACKSONVILLE FL 32204
BLACK KNIGHT DATA & ANALYTICS, LLC     ATTN: GENERAL COUNSEL 121 THEORY SUITE 100 IRVINE CA 92617
BLACK KNIGHT FINANCIAL                 TECHNOLOGY SOLUTIONS, LLC ATTN: GENERAL COUNSEL 601 RIVERSIDE AVENUE
                                       JACKSONVILLE FL 32204
BLACK KNIGHT FINANCIAL                 TECHNOLOGY SOLUTIONS, LLC ATTN: CHIEF OPERATING OFFICER 601 RIVERSIDE AVENUE
                                       JACKSONVILLE FL 32204
BLACK KNIGHT FINANCIAL SERVICES        DATA & ANALYTICS LLC PO BOX 742971 LOS ANGELES CA 90074-2971
BLACK KNIGHT FINANCIAL SERVICES, LLC   ATTN: GENERAL COUNSEL 601 RIVERSIDE AVENUE JACKSONVILLE FL 32204
BLACK KNIGHT REAL ESTATE DATA SOLUTIONS BLACK KNIGHT FINANCIAL SERVICES, LLC 601 RIVERSIDE AVE. T3 JACKSONVILLE FL
                                        32204


Epiq Corporate Restructuring, LLC                                                                    Page 134 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 160 of 1490
Claim Name                               Address Information
BLACK KNIGHT TECH SOL                    INVOICE MANAGEMENT PO BOX 842651 LOS ANGELES CA 90084
BLACK KNIGHT TECH SOL                    LLC PROCESS MANAGEMENT P O BOX 849277 LOS ANGELES CA 90084
BLACK KNIGHT TECH SOL LLC INVOICE        PO BOX 842651 PO BOX 842651 LOS ANGELES CA 90084-2651
BLACK KNIGHT TECH SOLUTIONS              MORTGAGE DIV-MSP P.O. BOX 809007 CHICAGO IL 60680-9007
BLACK KNIGHT TECHNOLOGY SOL-ELYNX        PO BOX 809007 CHICAGO IL 60680-9007
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC   ATTN: CHRISTINA HORNSBY 601 RIVERSIDE AVENUE JACKSONVILLE FL 32204
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC   ATTN: DEBBIE WILLIS 601 RIVERSIDE AVE JACKSONVILLE FL 32204
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC   ATTN: GENERAL COUNSEL 601 RIVERSIDE AVENUE JACKSONVILLE FL 32204
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC   ATTN: KIM LANGE 601 RIVERSIDE AVE JACKSONVILLE FL 32204
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC   ATTN: MELANIE NEWBORN 601 RIVERSIDE AVENUE JACKSONVILLE FL 32204
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC   ATTN: TERY CLARK 601 RIVERSIDE AVE. JACKSONVILLE FL 32204
BLACK MANN & GRAHAM LLP                  2905 CORPORATE CIRCLE FLOWER MOUND TX 75028
BLACK N WHITE ROOFING & EXTERIORS        2849 FERBER DRIVE COLORADO SPRINGS CO 80916
BLACK RASCAL WATER COMPANY               PO BOX 986 MERCED CA 95341
BLACK RIVER FALLS CITY                   BLACK RIVER FALLS CITY T 101 S SECOND STREET BLACK RIVER FALLS WI 54615
BLACK RIVER VILLAGE (C                   BLACK RIVER VILLAGE - CL PO BOX 266 BLACK RIVER NY 13612
BLACK WOLF TOWN                          BLACK WOLF TWN TREASURER 380 E BLACK WOLF AVENUE OSHKOSH WI 54902
BLACK, DAVID                             ADDRESS ON FILE
BLACK, JEREMY                            ADDRESS ON FILE
BLACK, KEITH                             ADDRESS ON FILE
BLACK, MANN & GRAHAM LLP                 ATTN: GENERAL COUNSEL 2905 CORPORATE CIRCLE FLOWER MOUND CITY TX 75028
BLACK, MELISSA                           ADDRESS ON FILE
BLACK, MICHELLE                          ADDRESS ON FILE
BLACK, SHANECE                           ADDRESS ON FILE
BLACK, VICTORIA                          ADDRESS ON FILE
BLACKBURN, LINDA                         ADDRESS ON FILE
BLACKBURN, MARVIN                        ADDRESS ON FILE
BLACKFORD COUNTY                         BLACKFORD COUNTY - TREAS 110 WEST WASHINGTON HARTFORD CITY IN 47348
BLACKHAWK AREA SCHOOL DI                 VERONICA DOMBROSKY-TX CO PO BOX 112 ENON VALLEY PA 16120
BLACKHAWK S.D./CHIPPEWA                  LINDA RAWDING - TAX COLL 2811 DARLINGTON RD - STE BEAVER FALLS PA 15010
BLACKHAWK S.D./DARLINGTO                 BERKHEIMER ASSOCIATES 50 N. SEVENTH ST BANGOR PA 18013
BLACKHAWK S.D./PATTERSON                 BLACKHAWK SD- TAX COLLEC 419 7TH ST. PATTERSON HT BEAVER FALLS PA 15010
BLACKHAWK S.D./PATTERSON                 JOANN FERRAZZANO-TAX COL 1600 19TH AVENUE BEAVER FALLS PA 15010
BLACKHAWK S.D./SOUTH BEA                 BLACKHAWK AREA SD - COLL 193 DEHAVEN RD BEAVER FALLS PA 15010
BLACKHAWK S.D./WEST MAYF                 BLACKHAWK AREA SD - COLL 3628 MATILDA ST BEAVER FALLS PA 15010
BLACKHAWK SD / DARLINGTO                 THOMAS HOUSEHOLDER - TC 3590 DARLINGTON RD DARLINGTON PA 16115
BLACKHILL RESTORATION                    1408 BRANDI LN ROUND ROCK TX 78681
BLACKHILL RESTORATION                    TAWNY MCELROY 1408 BRANDI LANE ROUND ROCK TX 78681
BLACKHORSE                               JIMMY EAVES JIMMY EAVES 2686 HICKORY ST RHOME TX 76078
BLACKLICK TOWNSHIP                       BLACKLICK TWP - TAX COLL 9782 RTE 286 HWY W HOMER CITY PA 15748
BLACKLICK TOWNSHIP                       BLACKLICK TWP - TAX COLL 1091 STATION ROAD BOX 17 TWIN ROCKS PA 15960
BLACKLICK VALLEY S.D./BL                 BLACKLICK VALLEY SD - TC 1091 STATION ROAD BOX 17 TWIN ROCKS PA 15960
BLACKLICK VALLEY S.D./NA                 BLACKLICK VALLEY SD - TC 1015 FIRST ST SUITE 3 NANTY GLO PA 15943
BLACKMAN INS                             2945 STONE HOGAN RD SW ATLANTA GA 30331
BLACKMAN INS AGENCY                      631 MAIN STREET EAST GREENWICH RI 02818
BLACKMAN TOWNSHIP                        BLACKMAN TOWNSHIP - TREA 1990 W PARNALL RD JACKSON MI 49201
BLACKMON MOORING                         11605 E 27TH ST N STE E TULSA OK 74116
BLACKMON MOORING                         4808 PERRIN CREEK SAN ANTONIO TX 78217
BLACKMON MOORING                         2060 MARKET STREET MIDLAND TX 79703



Epiq Corporate Restructuring, LLC                                                                     Page 135 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 161 of 1490
Claim Name                            Address Information
BLACKMON MOORING OF                   TULSA LLC 11605 E 27TH ST N STE E TULSA OK 74116
BLACKMUN, GARY                        ADDRESS ON FILE
BLACKSBURG TOWN                       BLACKSBURG TOWN - TREASU 300 SOUTH MAIN ST BLACKSBURG VA 24060
BLACKSHER, AMELIA                     ADDRESS ON FILE
BLACKSTONE CONTRACTING                512 N WASHINGTON FARMERSVILLE TX 75442
BLACKSTONE EXTERIORS LLC              CINDY & SHAWN VON STEIN 404 W GREEN ST WINTERSET IA 50273
BLACKSTONE TOWN                       BLACKSTONE TOWN-TAX COLL 15 SAINT PAUL STREET BLACKSTONE MA 01504
BLACKSTONE TOWN                       BLACKSTONE TOWN - TREASU 100 W ELM ST BLACKSTONE VA 23824
BLACKTHORN, RISALYN                   ADDRESS ON FILE
BLACKWELL BURKE & RAMSEY PC           101 WEST OHIO STREET SUITE 1700 INDIANAPOLIS IN 46204
BLACKWELL CONSTRUCTION                JOHN BLACKWELL JOHN BLACKWELL 5903 S 700 E FRANKLIN IN 46131
BLACKWELL INS                         205 W 7TH PANAMA CITY FL 32401
BLACKWELL, MARLANA                    ADDRESS ON FILE
BLACKWELL, STEPHEN                    ADDRESS ON FILE
BLACKWOOD REALTY INC.                 P.O. BOX 1410 CABOT AR 72023
BLACKWOOD, GWYN                       ADDRESS ON FILE
BLADEN COUNTY                         BLADEN COUNTY - TAX COLL 201 E KING ST ELIZABETHTOWN NC 28337
BLADEN COUNTY TAX DEPARTMENT          166 E BROAD ST 109 ELIZABETHTOWN NC 28337
BLADENBORO TOWN                       BLADENBORO TOWN - COLLEC 411 IVY ST BLADENBORO NC 28320
BLADES TOWN                           BLADES TOWN - TAX COLLEC 20 WEST 4TH ST BLADES DE 19973
BLAGG, MERCEDES                       ADDRESS ON FILE
BLAIN LAW LLC                         1151 PINE ST KLAMATH FALLS OR 97601
BLAIN LAW LLC                         729 PACIFIC TER KLAMATH FALLS OR 97601
BLAINE COUNTY                         BLAINE COUNTY - TREASURE PO BOX 547 CHINOOK MT 59523
BLAINE COUNTY                         BLAINE COUNTY - TAX COLL PO BOX 140 WATONGA OK 73772
BLAINE COUNTY                         BLAINE COUNTY - TREASURE 219 1ST AVE SOUTH, STE 1 HAILEY ID 83333
BLAINE INTERNATIONAL VILLAGE          10454 CENTRAL AVE NE BLAINE MN 55434
BLAINE THE HANDYMAN                   261 MAGOTHY BRIDGE RD PASADENA MD 21122
BLAINE THE HANDYMAN &                 AMBER HYDE 261 MAGOTNY BRIDGE RD PASADENA MD 21122
BLAINE TOWN                           BLAINE TOWN -TAX COLLECT PO BOX 190 BLAINE ME 04734
BLAINE TOWN                           BLAINE TWN TREASURER 32754 STATE LN RD DANBURY WI 54830
BLAINE TOWNSHIP                       KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
BLAINE TOWNSHIP                       BLAINE TOWNSHIP - TREASU 2590 JOYFIELD RD. ARCADIA MI 49613
BLAIR CITY                            BLAIR CITY TREASURER PO BOX 147 / 122 S URBER BLAIR WI 54616
BLAIR COUNTY TAX CLAIM BUREAU         423 ALLEGHENY ST SUITE 143 HOLLIDAYSBURG PA 16648
BLAIR JENSEN                          ADDRESS ON FILE
BLAIR REMODELING                      WILLIAM BLAIR REEL COMPANIES, INC. 4 WEST OXMOOR ROAD BIRMINGHAM AL 35209
BLAIR TOWNSHIP                        BLAIR TWP - TAX COLLECTO 556 HILLSIDE VIEW DRIVE DUNCANVILLE PA 16635
BLAIR TOWNSHIP                        BLAIR TOWNSHIP - TREASUR 2121 COUNTY RD 633 GRAWN MI 49637
BLAIR, AARIKA                         ADDRESS ON FILE
BLAIR, BARBRA                         ADDRESS ON FILE
BLAIRSTOWN TOWNSHIP                   BLAIRSTOWN TWP-COLLECTOR 106 ROUTE 94 BLAIRSTOWN NJ 07825
BLAIRSVILLE BORO                      JONATHAN SANTORO-TAX COL 203 E. MARKET ST BLAIRSVILLE PA 15717
BLAIRSVILLE CITY                      BLAIRSVILLE CITY-TAX COL PO BOX 307 BLAIRSVILLE GA 30514
BLAIRSVILLE SALTSBURG SD              ARLENE CORRIDONI 90 GREEN LANE SALTSBURG PA 15681
BLAIRSVILLE SALTSBURG SD              BRENDA PIZER PO BOX 455 BLACK LICK PA 15716
BLAIRSVILLE SALTSBURG SD              JONATHAN SANTORO-TAX COL PO BOX 95 BLAIRSVILLE PA 15717
BLAIRSVILLE-SALTSBURG SD              BARBARA STRAMASKI - TC 802 GRANT ST SALTSBURG PA 15681
BLAIRSVILLE-SALTSBURG SD              CHRISTINE HEIDENREICH - 220 5TH STREET SALTSBURG PA 15681



Epiq Corporate Restructuring, LLC                                                                  Page 136 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 162 of 1490
Claim Name                              Address Information
BLAIRSVILLE-SALTSBURG SD                BLACKLICK 9782 RTE 286 HWY W HOMER CITY PA 15748
BLAISE CONSTRUCTION CORP                BLAISE RIDULFO 48 HARNEY ROAD SCARSDALE NY 10583
BLAKE APPRAISAL SERVICE                 PO BOX 2259 ST GEORGE UT 84771
BLAKE BUILDING CONST INC                16610 75TH PL LOXAHATCHEE FL 33470
BLAKE DAHNERT                           1860 FM 359 STE 323 RICHMOND TX 77406
BLAKE DUNCAN DBA PREMIERE RE-BUILDERS   115 W 19TH STREET SAN ANGELO TX 76903
BLAKE ELLIOTT INS                       18665 CARTER ST TOULUMNE CA 95379
BLAKE ELLIOTT INS                       P O BOX 759 TUOLUMNE CA 95379
BLAKE GUILES &                          CIARA COFFMAN 9480 SUMMIT MESA DR FOUNTAIN CO 80817
BLAKE HARLOW & RACHEL MINK HARLOW       LORANT LAW GROUP CHARLES J. LORANT, ESQ P.O. BOX 660465 BIRMINGHAM AL 35266
BLAKE HAYDEN AND SARA                   HAYDEN 7191 THAMES RD WOODBURY MN 55125
BLAKE INS SRVC AGNCY LLC                1955 PANOLA RD STE 210 ELLENWOOD GA 30294
BLAKELY, SHERRY                         ADDRESS ON FILE
BLAKELY, WAYNE                          ADDRESS ON FILE
BLAKENEY, KEVIN                         ADDRESS ON FILE
BLAKLEY LUMBER AND CARPETS, INC         107 W 13TH STREET CHANDLER OK 74834
BLANCA MORALES                          1633 S 30TH ST MILWAUKEE WI 53215
BLANCHARD INS SERVICES                  1916 S GORDON ALVIN TX 77511
BLANCHARD MERRIAM ADEL                  & KIRKLAND PA TRST 4 SOUTHEAST BROADWAY STREET OCALA FL 34471
BLANCHARD TOWN                          BLANCHARD TOWN - TAX COL P O BOX 428 BLANCHARD LA 71009
BLANCHARD, MERRIAM, ADEL & KIRKLAND, PA PO BOX 1869 4 SOUTHEAST BROAD STREET OCALA FL 34478-1869
BLANCHARD, STEPHANIE                    ADDRESS ON FILE
BLANCHARDVILLE VILLAGE                  BLANCHARDVILLE VLG TREAS PO BOX 9 BLANCHARDVILLE WI 53516
BLANCHE DIXON AND ROY J. DIXON JR.      PRO SE ROY JOE AND BLANCHE DIXON 163 RIVERA COURT ROYAL PALM BEACH FL 33411
BLANCHEAD INSURANCE                     1201 E MULBERRY ANGELTON TX 77515
BLANCO COUNTY CENTRAL AP                BLANCO CAD - TAX COLLECT P O BOX 338 JOHNSON CITY TX 78636
BLANCO INS ASSOC                        1460 E 4TH AVE HIALEAH FL 33010
BLAND & ASSOCS                          166 N UNIVERSITY DR PEMBROKE PINES FL 33024
BLAND COUNTY                            BLAND COUNTY - TREASURER 612 MAIN ST., STE 101 BLAND VA 24315
BLAND, MONTREY                          ADDRESS ON FILE
BLAND, PAULA                            ADDRESS ON FILE
BLAND, THOMAS                           ADDRESS ON FILE
BLANDFORD TOWN                          BLANDFORD TOWN - TAX COL 1 RUSSELL STAGE ROAD-SUI BLANDFORD MA 01008
BLANK ROME LLP                          1 LOGAN SQUARE 130 N 18TH ST PHILADELPHIA PA 19103-6998
BLANKENSHIP INSURANCE                   4916 COLLEY AVE NORFOLK VA 23505
BLANKENSHIP, JOHN                       ADDRESS ON FILE
BLANKET INSURANCE                       13284 P O ND SPRING RD STE 303 AUSTIN TX 78729
BLANKS, DARIUS                          ADDRESS ON FILE
BLANTON APPRAISALS                      P.O. BOX 1336 MOREHEAD CITY NC 28557
BLASCZYK CONTRACTING LLC                188 GREENRIDGE CIRCLE LEAGUE CITY TX 77573
BLASDELL VILLAGE                        BLASDELL VILLAGE - CLERK 121 MIRIAM AVENUE BLASDELL NY 14219
BLASETTI, PAUL                          ADDRESS ON FILE
BLASINGAME GROUP, INC.                  GINGER BLASINGAME STAR REALTORS 1735 PONTOON ROAD GRANITE CITY IL 62040
BLASKOWSKI, BRYON                       ADDRESS ON FILE
BLATSTEIN, ERIC                         ADDRESS ON FILE
BLAWNOX BORO                            BLAWNOX BORO - TAX COLLE 310 WALNUT STREET PITTSBURGH PA 15238
BLAXBERG GRAYSON KUKOFF &               FORTEZA PA 25 SE 2ND AVENUE STE 730 MIAMI FL 33131
BLAYLOCK, TONI                          ADDRESS ON FILE
BLAZE RESTORATION INC                   5310 AVE OF THE CITIES MOLINE IL 61265



Epiq Corporate Restructuring, LLC                                                                    Page 137 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 163 of 1490
Claim Name                               Address Information
BLAZO YANES                              7001 EDWING AVE NE ALBUQUERQUE NM 87110
BLEAU FONTAINE NUMBER TWO                7575 WEST FLAGLER ST. SUITE 206 MIAMI FL 33144
BLECHA, TERRENCE                         ADDRESS ON FILE
BLECKLEY COUNTY                          BLECKLEY CO-TAX COMMISSI 112 NORTH 2ND ST COCHRAN GA 31014
BLECKLEY COUNTY TAX COLLECTOR            112 NORTH 2ND STREET COCHRAN GA 31014
BLEDSOE COUNTY                           BLEDSOE COUNTY-TRUSTEE PO BOX 335 PIKEVILLE TN 37367
BLEDSOE INSURANCE AGENCY                 5143 69TH STREET LUBBOCK TX 79424
BLEDSOE, DONTE                           ADDRESS ON FILE
BLEDSOE, RAYE                            ADDRESS ON FILE
BLEECKER BRODEY & ANDREWS                9247 N MERIDIAN ST STE 101 INDIANAPOLIS IN 46260
BLEECKER TOWN                            TONI JOHNSON - TAX COLLE 105 COUNTY HIGHWAY 112 GLOVERSVILLE NY 12078
BLEEKER, BRODY ANDREWS                   9247 N. MERIDIAN STREET SUITE 101 INDIANAPOLIS IN 46260
BLEND LABS INC                           415 KEARNY STREET SAN FRANCISCO CA 94108
BLEND LABS, INC.                         ATTN: GENERAL COUNSEL 100 MONTGOMERY STREET SUITE 2500 SAN FRANCISCO CA 94104
BLEND LABS, INC.                         ATTN: HEAD OF LEGAL 100 MONTGOMERY STREET SUITE 2500 SAN FRANCISCO CA 94104
BLENDON TOWNSHIP                         BLENDON TOWNSHIP - TREAS 7161 72ND AVE HUDSONVILLE MI 49426
BLESSED PLUMBING INC                     2288 STEMEN RD NW BALTIMORE OH 43105
BLESSED ROOFING COMPANY                  LLC 2816 SOUTHSHORE DRIVE GRAPEVINE TX 76051
BLG APPRAISAL GROUP INC                  2701 LAWRENCE ST 14 DENVER CO 80205
BLICK, DAWN                              ADDRESS ON FILE
BLINDS AND BEYOND BY WIKLER INC          7400 E PINNACLE PEAK RD STE 208 SCOTTSDALE AZ 85255
BLISS & GLENNON INC                      435 N. PACIFIC COAST HWY SUITE 200 REDONDO BEACH CA 90277
BLISS TOWNSHIP                           BLISS TOWNSHIP - TREASUR PO BOX 112 LEVERING MI 49755
BLISSARD MANAGEMENT REALTY, INC.         10310 W MARKHAM SUITE 193 LITTLE ROCK AR 72205
BLISSFIELD TOWNSHIP                      BLISSFIELD TWP - TREASUR PO BOX 58 BLISSFIELD MI 49228
BLISSFIELD VILLAGE                       BLISSFIELD VILLAGE - TRE PO BOX 129 BLISSFIELD MI 49228
BLITT & GAINES PC                        661 GLENN AVE WHEELING IL 60090
BLOCK III HOMEOWNERS ASSOCIATION, INC.   181 CENTER ROAD VENICE FL 34285
BLOCK, DARRYL                            ADDRESS ON FILE
BLOCKER HOMES LLC                        3900 COLONIAL BLVD STE 1 FORT MYERS FL 33966
BLODGETT, SAMANTHA                       ADDRESS ON FILE
BLOOM REALTY & INS INC                   3542 ATLANTIC AVE ATLANTIC CITY NJ 08401
BLOOMBERG (GP) FINANCE, LLC              ATTN: GENERAL COUNSEL THE PARK AVENUE TOWER 65 EAST 55TH ST, 35TH FLOOR NEW
                                         YORK NY 10022
BLOOMBERG FINANCE LP                     PO BOX 416604 BOSTON MA 02241-6604
BLOOMBERG FINANCE LP                     ATTN: GENERAL COUNSEL 731 LEXINGTON AVENUE NEW YORK NY 10022
BLOOMER CITY                             BLOOMER CITY TREASURER 1503 MAIN ST BLOOMER WI 54724
BLOOMER TOWNSHIP                         BLOOMER TOWNSHIP - TREAS PO BOX 261 CARSON CITY MI 48811
BLOOMFIELD                               BLOOMFIELD CITY - COLLEC P.O. BOX 350 BLOOMFIELD MO 63825
BLOOMFIELD CEN SCH (COMB                 BLOOMFIELD CS-TAX COLLEC 45 MAPLE AVENUE, SUITE A BLOOMFIELD NY 14469
BLOOMFIELD CITY                          CITY OF BLOOMFIELD - CLE PO BOX 206 BLOOMFIELD KY 40008
BLOOMFIELD CLUB I HOMEOWNERS ASSOC       215 WILLIAM STREET BENSENVILLE IL 60106
BLOOMFIELD CONSTRUCTION                  1717 TELEGRAPH RD BLOOMFIELD HILLS MI 48302
BLOOMFIELD HILLS CITY                    CITY - TREASURER TREASUR 45 E LONG LAKE RD BLOOMFIELD HILLS MI 48304
BLOOMFIELD MUTUAL                        PO BOX 127 SPRING VALLEY MN 55975
BLOOMFIELD TOWN                          BLOOMFIELD TOWN- TAX COL 800 BLOOMFIELD AVE BLOOMFIELD CT 06002
BLOOMFIELD TOWN                          BLOOMFIELD TWN TREASURER P.O. BOX 704 PELL LAKE WI 53157
BLOOMFIELD TOWN                          BLOOMFIELD TWN TREASURER W1301 APACHE DR. FREMONT WI 54940
BLOOMFIELD TOWNSHIP                      BLOOMFIELD TWP-COLLECTOR 1 MUNICIPAL PLAZA BLOOMFIELD NJ 07003



Epiq Corporate Restructuring, LLC                                                                     Page 138 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 164 of 1490
Claim Name                              Address Information
BLOOMFIELD TOWNSHIP                     BLOOMFIELD TWP - TAX COL 35441 CIRCUIT DR UNION CITY PA 16438
BLOOMFIELD TOWNSHIP                     BLOOMFIELD TWP - TAX COL 3375 LAFAYETTE RD BAKERS SUMMIT PA 16673
BLOOMFIELD TOWNSHIP                     BLOOMFIELD TWP - TREASUR 4200 TELEGRAPH RD - BOX BLOOMFIELD HILLS MI 48303
BLOOMFIELD VILLAGE                      BLOOMFIELD VLG TREASURER P.O. BOX 609 PELL LAKE WI 53157
BLOOMFIELD VILLAGE (CMBN                BLOOMFIELD VILLAGE - CLE PO BOX 459 BLOOMFIELD NY 14469
BLOOMGREN, JASON                        ADDRESS ON FILE
BLOOMING GROVE TOWN                     BLOOMING GROVE TN-RECEIV 6 HORTON ROAD BLOOMING GROVE NY 10914
BLOOMING GROVE TOWN                     BLOOMING GROVE TWN TREAS 1880 S STOUGHTON RD MADISON WI 53716
BLOOMING GROVE TOWNSHIP                 BLOOMING GROVE TWP - COL P.O BOX 35 TAFTON PA 18464
BLOOMINGBURGH VILLAGE                   BLOOMINGBURGH VIL-COLLEC PO BOX 341 BLOOMINGBURG NY 12721
BLOOMINGDALE BORO                       BLOOMINGDALE BORO - COLL 101 HAMBURG TURNPIKE BLOOMINGDALE NJ 07403
BLOOMINGDALE TOWNSHIP                   BLOOMINGDALE TWP - TREAS PO BOX 11 BLOOMINGDALE MI 49026
BLOOMINGDALE VILLAGE                    BLOOMINGDALE VLG - TREAS PO BOX 236 BLOOMINGDALE MI 49026
BLOOMQUIST, PETER                       ADDRESS ON FILE
BLOOMSBURG S.D./BEAVER T                BLOOMSBURG AREA SD - COL 301 E 2ND ST (TOWN HALL) BLOOMSBURG PA 17815
BLOOMSBURG S.D./BLOOMSBU                BLOOMSBURG AREA SD - COL 301 E SECOND ST(TOWN HAL BLOOMSBURG PA 17815
BLOOMSBURG S.D./HEMLOCK                 BLOOMSBURG SD -TAX COLLE 116 FROSTY VALLEY RD BLOOMSBURG PA 17815
BLOOMSBURG S.D./MAIN TWP                BLOOMSBURG AREA SD - COL 330 SCENIC AVE BLOOMSBURG PA 17815
BLOOMSBURG TOWNSHIP                     BLOOMSBURG TWP - TAX COL 301 E 2ND ST BLOOMSBURG PA 17815
BLOOMSBURY BORO                         BLOOMSBURY BORO-TAX COLL 91 BRUNSWICK AVENUE BLOOMSBURY NJ 08804
BLOOMSDALE                              BLOOMSDALE CITY - COLLEC P O BOX 3 BLOOMSDALE MO 63627
BLOSS & DILLARD INC                     PO BOX 7878 HUNTINGTON WV 25778
BLOSSBURG BORO                          CO. TAX COLLECTION-BLOSS 118 MAIN ST WELLSBORO PA 16901
BLOUNT COUNTY                           BLOUNT CO-REV COMMISSION 220 2ND AVENUE EAST - RO ONEONTA AL 35121
BLOUNT COUNTY                           BLOUNT COUNTY-TRUSTEE 347 COURT ST MARYVILLE TN 37804
BLOUNT COUNTY JUDGE OF PROBATE          220 2ND AVE E, RM 101 ONEONTA AL 35121
BLOUNT COUNTY MTL                       P O BOX 496 ALCOA TN 37701
BLOUNT COUNTY MUTUAL                    319 SANDERSON ST ALCOA TN 37701
BLOUNT COUNTY REVENUE COMMISSION        220 SECOND AVE E, ROOM 102 ONEONTA AL 35121
BLOUNT, CHEVEL                          ADDRESS ON FILE
BLOUNT, MEGHAN                          ADDRESS ON FILE
BLOWING ROCK TOWN                       BLOWING ROCK TOWN - COLL P O BOX 47 BLOWING ROCK NC 28605
BLOXHAM, RYAN                           ADDRESS ON FILE
BLOXOM TOWN                             BLOXOM TOWN - TREASURER P O BOX 217 BLOXOM VA 23308
BLS CONSTRUCTION INC                    PO BOX 41810 MESA AZ 85274-1810
BLTDAT ESTATES                          11834 SW 240TH TERRACE HOMESTEAD FL 33032
BLU SKY RESTORATION                     9767 E EASTER AV CENTENNIAL CO 80112
BLUCKSBERG MTN WATER ASSOCIATION        8077 BLUCKSBERG DR STURGIS SD 57785
BLUE BELL FARMS HOA                     PO BOX 64894 PHOENIX AZ 85082-4894
BLUE CHIP AGENCY                        1040 DON DIEGO STE 1 SANTA FE NM 87505
BLUE CLOUD EXTERMINATORS                3183 WILSHIRE BLVD SUITE 510 LOS ANGELES CA 90010
BLUE DANUBE CONTRACTING LLC             JOHN H. ELAMAD 4639 GULF STARR DRIVE DESTIN FL 32541
BLUE EARTH COUNTY                       BLUE EARTH COUNTY - TREA P O BOX 3567 MANKATO MN 56002
BLUE EARTH COUNTY TREASURER             P.O. BOX 3567 MANKATO MN 56002
BLUE FALLS, LLC.                        706 DALLAS ST. HUNTSVILLE AL 35801
BLUE HERON CONSTRUCTION                 SERVICES LLC 15623 RIO DEL SOL DR HOUSTON TX 77083
BLUE HERON PINES HOMEOWNERS ASSOC INC   1000 BAILY BUNION DR EGG HARBOR CITY NJ 08215
BLUE HILL TOWN                          BLUE HILL TOWN - TAX COL P.O. BOX 412 BLUEHILL ME 04614
BLUE HORIZON POOLS AND SPAS, INC.       616 W EVERGREEN CT LONGWOOD FL 32750



Epiq Corporate Restructuring, LLC                                                                   Page 139 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 165 of 1490
Claim Name                             Address Information
BLUE LAKE TOWNSHIP                     BLUE LAKE TWP - TREASURE 1491 OWASSIPPE RD. TWIN LAKE MI 49457
BLUE LAKE TOWNSHIP                     TOWNSHIP - TREASURER TRE 10599 TWIN LAKE RD NE MANCELONA MI 49659
BLUE LAMB                              2775 VISTA PKWY G8 WEST PALM BEACH FL 33411
BLUE LINE BUILDERS, INC.               10728 PROSPECT AVE, SUITE B SANTEE CA 92071
BLUE MANGO HOME LLC                    4403 GRASS VALLEY ST HOUSTON TX 77018
BLUE MOON POOLS, INC.                  8606 ARGANT ST. SUITE H SANTEE CA 92072
BLUE MOUNDS VILLAGE                    TAX COLLECTOR PO BOX 189 BLUE MOUNDS WI 53517
BLUE MOUNTAIN S.D./ WAYN               WAYNE TWP - TAX COLLECTO 2 MILLERS RD. SCHUYKILL HAVEN PA 17972
BLUE MOUNTAIN S.D./AUBUR               MARLENE NAFZINGER-TX COL 451 PEARSON ST POB 207 AUBURN PA 17922
BLUE MOUNTAIN S.D./CRESS               BLUE MOUNTAIN SD - COLLE 3 BEECH ST CRESSONA PA 17929
BLUE MOUNTAIN S.D./DEER                DEER LAKE BORO - TAX COL 312 MAPLE BLVD. ORWIGSBURG PA 17961
BLUE MOUNTAIN S.D./E. BR               E BRUNSWICK TWP-TAX COLL 11 COLD RUN ROAD NEW RINGGOLD PA 17960
BLUE MOUNTAIN S.D./NORTH               BLUE MT. SD - TAX COLLEC 540 ROUTE 61 SOUTH SCHUYLKILL HAVEN PA 17972
BLUE MOUNTAIN S.D./WEST                JOY NOECKER - TAX COLLEC 251 GREEN TREE DR AUBURN PA 17922
BLUE MOUNTAIN SD/ORWIGSB               BLUE MOUNTAIN SD - COLLE 413 N WARREN ST ORWIGSBURG PA 17961
BLUE MTN. S/D - NEW RING               NEW RINGGOLD BORO - COLL P.O. BOX 252 NEW RINGGOLD PA 17960
BLUE NAIL ENTERPRISES                  366 W. INTERSTATE 30 GARLAND TX 75043
BLUE NAIL ENTERPRISES &                HAROLD & TRACY LEWIS 366 WINTERSTATE 30 GARLAND TX 75043
BLUE OAKS PUBLIC ADJUSTING             SCOTT ALLEN JENKINS 224 SAPPHIRE AVENUE NEWPORT BEACH CA 92662
BLUE RIBBON ROOFING                    16245 SINGAPORE LN JERSEY VILLAGE TX 77040
BLUE RIDGE AREA S.D./HAL               TERRY GOFF - TAX COLLECT 207 MAIN ST. HALLSTEAD PA 18822
BLUE RIDGE CONDOMINIUM 1               877 GOLF LANE MEDFORD NY 11763
BLUE RIDGE ENERGY WORKS, LLC           1178 CHESTNUT GROVE RD BOONE NC 28607
BLUE RIDGE HOA, INC.                   UNITED COMMUNITY MANAGEMENT CORP. 11784 WEST SAMPLE RD. CORAL SPRINGS FL 33065
BLUE RIDGE INSURANCE LLC               152 ORVIN LANCE CONNE SUITE C BLUE RIDGE GA 30513
BLUE RIDGE MANOR CITY                  BLUE RIDGE MANOR - CLER 10000 SHELBYVILLE ROAD, LOUISVILLE KY 40223
BLUE RIDGE MOUNTAIN CLUB               PO BOX 580 ARDEN NC 28704
BLUE RIDGE PEST CONTROL                ROBERT LEE PARNELL JR 132 ROCKFORD RD COLLINSVILLE VA 24078
BLUE RIDGE S.D./ NEW MIL               KAREN GUDYKUNST - TX COL 364 HARFORD RD NEW MILFORD PA 18834
BLUE RIDGE S.D./JACKSON                SUSAN PEASE - TAX COLLEC 366 PEASE FARM RD SUSQUEHANNA PA 18847
BLUE RIDGE SCH DIST-GREA               LORI L ZAWISKI-TAX COLLE 504 WASHINGTON STREET GREAT BEND PA 18821
BLUE RIDGE SCH DIST-NEW                AMY HINE - TAX COLLECTOR 6147 TINGLEY LK RD NEW MILFORD PA 18834
BLUE RIDGE WEST MUD L                  BLUE RIDGE WEST MUD COLL 11111 KATY FRWY 725 HOUSTON TX 77079
BLUE RIVER VILLAGE                     BLUE RIVER VLG TREASURER PO BOX 217/ 201 CLINTON BLUE RIVER WI 53518
BLUE ROBIN CONTRACTING SERVICE LLC     ONEIL THOMAS ONEIL THOMAS 822 GUILFORD AVENUE BALTIMORE MD 21202
BLUE SAGE HOME OWNERS ASSOCIATION      810 LINCOLN CT PALISADE CO 81526
BLUE SKY APPRAISALS LLC                2742 NE 13 TERRACE POMPANO BEACH FL 33064
BLUE SKY BUILDERS INC                  424 OGDEN AV DOWNERS GROVE IL 60515
BLUE SKY ROOFING LLC                   1108 LAVACA 110 AUSTIN TX 78701
BLUE SKYS ROOFING &                    REMODELING 6073 E CAMBELL RD NEW CAMBRIA KS 67470
BLUE SQUARE BUILDERS INC               PO BOX 8 MOUNTAIN TOP PA 18707
BLUE VALLEY HANDCRAFTS                 3501 SUNRISE BLVD STE1 SODA SPRINGS CA 95724
BLUE VALLEY INS                        276 S MAIN ST SPRINGVILLE UT 84663
BLUEBONNET INS CO                      9110 I10 WEST SUITE 150 SAN ANTONIO TX 78230
BLUEFIELD TOWN                         BLUEFIELD TOWN - TREASUR P.O. BOX 1026 BLUEFIELD VA 24605
BLUELICK COMMONS PROPERTY              OWNERS ASSOCIATION INC PINEGROVE ROAD BOX A-13 LONACONING MD 21539
BLUEPRINT INDUSTRIAL CONTRACTORS       LEVERRIA BELTON 360 NW 183 ST. SUITE B MIAMI FL 33168
BLUEPRINT INS GROUP INC                357 N SHELMORE STE 1C MT PLEASANT SC 29464
BLUESTONE BROKERAGE LLC                84 BUSINESS PARK DR 111 ARMONK NY 10504



Epiq Corporate Restructuring, LLC                                                                   Page 140 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 166 of 1490
Claim Name                               Address Information
BLUESTONE RIDGE POA                      PO BOX 362 MILFORD PA 18337
BLUETT, JONATHAN                         ADDRESS ON FILE
BLUEWATER REALTY GROUP                   2543 CRAWFORDVILLE HWY SUITE1 CRAWFORDVILLE FL 32327
BLUFF CITY                               BLUFF CITY-TAX COLLECTOR PO BOX 70 BLUFF CITY TN 37618
BLUFFTON ROOFING CO                      1369 SE ST RD 116 BLUFFTON IN 46714
BLUM INSURANCE AGENCY                    7404 HAMILTON AVE CINCINNATI OH 45231
BLUMFIELD TOWNSHIP                       BLUMFIELD TOWNSHIP - TRE 10705 JANES RD REESE MI 48757
BLUNT, TAMITHA                           ADDRESS ON FILE
BLUSKY RESTORATION CONTRACTORS, LLC      ADAM CUNNINGHAM 9667 EAST EASTER AVENUE CENTENNIAL CO 80112
BLYTH APPRAISAL SERVICES INC             PO BOX 471 LAKE OSWEGO OR 97034
BLYTHE AND PAK CONSTRUCTION LLC          LEOPOLD BLYTHE 8226 PICKERING ST PHILADELPHIA PA 19150
BLYTHE TOWNSHIP                          BLYTHE TWP - TAX COLLECT 380 RIDGE RD CUMBOLA PA 17930
BM GENERAL REPAIRS LLC                   7066 SW 44 ST MIAMI FL 33155
BMAC PLUMBING HTG & GAS                  115 MAPLE DR HARRISVILLE RI 02830
BMC CONSTRUCTION                         7611 TURQUOISE LN HOUSTON TX 77055
BMCI CONTRACTING INC                     SUITE 503 9260 BAY PLAZA BLVD TAMPA FL 33619
BMD EUROCRAFT INC                        313 LINDEN ST GLEN ELLYN IL 60137
BMG REMODELING LLC                       3313 N 10TH ST OCEAN SPRINGS MS 39564
BMG ROOFING INC                          4611 S UNI DR DAVIE FL 33328
BMI HOME SERV & EST OF                   CHRIS WINT & DONNA WINT 2800N 6TH ST U 1 PMB279 SAINT AUGUSTINE FL 32084
BMR INS                                  P O BOX 1025 TUSTIN CA 92781
BMS CAT OF TENNESSE LLC                  5144 HICKORY HOLLOW PKWY ANTIOCH TN 37013
BMS CONSTRUCTION                         772 OBERRY RD DUDLEY NC 28333
BN CONSTRUCTION                          30807 APPLE GROVE WAY FLAT ROCK MI 48134
BNA                                      PO BOX 17009 BALTIMORE MD 21297-1009
BNB MEJIA CONSTR LLC                     PO BOX 551 FORT MORGAN CO 80701
BNL CONSTRUCTION                         7307 FOXMONT LANE HUMBLE TX 77338
BNP COVERAGE                             216 22 JAMAICA AVE QUEENS NY 11428
BNP PARIBAS SECURITIES CORP.             ATTN: COLLATERAL MANAGEMENT 525 WASHINGTON BLVD. JERSEY CITY NJ 07310
BNP PARIBAS SECURITIES CORP.             ATTN: GENERAL COUNSEL 787 SEVENTH AVENUE NEW YORK NY 10019
BNY MELLION, ET AL.                      JOSHUA B. TRUMBULL, ESQ. EMILY A. HARRIS, ESQ. JBT & ASSOCIATES, P.S. 106 E.
                                         GILMAN AVE ARLINGTON WA 98223
BNY MELLON                               1 WALL STREET NEW YORK NY 10286
BNY MELLON                               PO BOX 392015 PITTSBURGH PA 15251-9015
BNY MELLON                               ATTN: GENERAL COUNSEL CLIENT SERVICE CENTER 500 ROSS STREET ROOM 1380
                                         PITTSBURGH PA 15262-0001
BNY MELLON                               MARY LEIGH ARNOLD, PA 749 JOHNNIE DODDS BOULEVARD, SUITE B MT. PLEASANT SC
                                         29464
BNY MELLON                               GIOVANNI RAIMONDI RAI LAW, LLC 1051 PERIMETER DRIVE, SUITE 400 SCHAUMBURG IL
                                         60173
BNY MELLON                               ATTN: GENERAL COUNSEL 5505 N CUMBERLAND AVE SUITE 307 CHICAGO IL 60656
BNY MELLON                               DIANA S. EBRON KIM GILBERT EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS VEGAS
                                         NV 89139
BNY MELLON CAPITAL MARKETS, LLC          ATTN: JOHN KELLY 101 BARCLAY STREET, 3W NEW YORK NY 10286
BNY MELLON TRUST COMPANY, ET AL.         HOOD & LAY, LLC RHONDA STEADMAN HOOD 1117 22ND STREET SOUTH BIRMINGHAM AL
                                         35205
BNY MELLON TRUST COMPANY, N.A., ET AL.   MERCY CARTER, L.L.P. W. DAVID CARTER 1724 GALLERIA OAKS DRIVE TEXARKANA TX
                                         75503
BNY MELLON, ET AL.                       NORTHEAST JUSTICE CENTER AMY ANTHONY NORTHEAST JUSTICE CENTER, SUITE 302
                                         LOWELL MA 01852



Epiq Corporate Restructuring, LLC                                                                     Page 141 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 167 of 1490
Claim Name                              Address Information
BNY MELLON, ET AL.                      THE DANN LAW FIRM BRIAN D. FLICK, ESQ 810 SYCAMORE ST, THIRD FLOOR CINCINNATI
                                        OH 45202
BNY MELLON, ET AL.                      AKERMAN LLP KAREN P. CICCONE; ALICA Y. HOU 601 WEST FIFTH STREET, # 300 LOS
                                        ANGELES CA 90071
BNY MELLON, ET AL.                      STUART E. RAGAN, ESQ. 55 CHURCH ST., #55-A WAILUKU HI 96793
BNY MELLON, ET AL.                      RICHARD A. MERKER, ESQ. LAW OFFICES OF DAMON M. SENAHA LLLC 1188 BISHOP
                                        STREET, STE 3500A HONALULU HI 96813
BNY MELLON, ET AL.                      GEORGE ROWE BURMEISTER (PRO SE) 4221 AMAU ST. HONOLULU HI 96816
BOA MHC TRUST II SR/SUB PTC SE 1997-1   BNY MELLON TRUST COMPANY N.A. BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE
                                        TRUST - MBS PITTSBURGH PA 15262
BOA MHC TRUST III SR/SUB PTC SES 1997-2 BNY MELLON TRUST COMPANY N.A. BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE
                                        TRUST - MBS PITTSBURGH PA 15262
BOA MHC TRUST IV SR/SUB PTC SE 1998-1   BNY MELLON TRUST COMPANY N.A. BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE
                                        TRUST - MBS PITTSBURGH PA 15262
BOA MHC TRUST SR/SUB PTC SE 1996-1      BNY MELLON TRUST COMPANY N.A. BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE
                                        TRUST - MBS PITTSBURGH PA 15262
BOA MHC TRUST V SR/SUB PTC SE 1998-2    BNY MELLON TRUST COMPANY N.A. BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE
                                        TRUST - MBS PITTSBURGH PA 15262
BOARD OF CNTY CMSN POLK CNTY, FLORIDA   330 WEST CHURCH STREET BARTOW FL 33831
BOARD OF CNTY CMSNS                     COLLIER CNTY UTIL BILLING & CUSTOMER SERV 4420 MERCANTILE AVENUE NAPELS FL
                                        34104
BOARD OF CNTY CMSNS PALM BEACH CNTY     P.O. BOX 4036 WEST PALM BEACH FL 33402
BOARD OF COUNTY COMMISSIONER            11805 SW 26 STREET SUITE 230 MIAMI FL 33175
BOARD OF COUNTY COMMISSIONERS           7391 COLLEGE PARKWAY FORT MYERS FL 33073
BOARD OF COUNTY COMMISSIONERS           PALM BEACH COUNTY 2300 NORTH JOG ROAD WEST PALM BEACH FL 33411
BOARD OF COUNTY COMMISSIONERS           ISAAC RUFFIN HILLSBOROUGH COUNTY CODE ENFORCEMENT 3629 QUEEN PALM DRIVE TAMPA
                                        FL 33619
BOARD OF PUBLIC UTILITIES               P. O. BOX 460 PARIS TN 38242
BOARD OF PUBLIC UTILITIES               2416 SYNDER AVE P O BOX 1469 CHEYENNE WY 82001
BOARD OF WATER COMMISSIONER             204 3RD STREET STILLWATER MN 55082
BOARD OF WATER COMMISSIONERS            27 W MAIN ST NEW BRITAIN CT 06051
BOARD OF WATER COMMISSIONERS            27 WEST MAIN STREET, ROOM 104 PO BOX 2080 HARTFORD CT 06145-2080
BOARD OF WATER COMMISSIONERS            204 THIRD ST N STILLWATER MN 55082
BOARD OF WATER SUPPLY CITY OF MT VERNON CITY HALL ROOM 2 MOUNT VERNON NY 10550
BOARD OF WATER SUPPLY CITY OF MT VERNON P O BOX 271 1 ROOSEVELT SQ CITY HALL - ROOM 2 MOUNT VERNON NY 10550
BOARD OF WATER WORKS                    P.O. BOX 755 PUEBLO CO 81002-0755
BOARDEFFECT, LLC                        ATTN: GENERAL COUNSEL 161 LEVERINGTON AVENUE SUITE 1001 PHILADELPHIA PA 19127
BOARDMAN APPRAISAL ASSOC                3890 MORNINGSIDE DR TRAVERSE CITY MI 49684
BOARDMAN HAMILTON CO                    8459 RIDGE AVE PHILADELPHIA PA 19128
BOARDMAN TOWNSHIP                       BOARDMAN TOWNSHIP - TREA PO BOX 88 S BOARDMAN MI 49680
BOARDVANTAGE INC                        NASDAQ-BOARDVANTAGE INC PO BOX 780700 PHILADELPHIA PA 19178
BOARDVANTAGE, INC.                      ATTN: GENERAL COUNSEL 4300 BOHANNON DRIVE SUITE 110 MENLO PARK CA 94025
BOARDWALK CONTRACTORS                   INC 40524 12TH ST W PALMDALE CA 93551
BOARDWALK PROPERTIES                    6622 GORDON ROAD UNIT F WILMINGTON NC 58411
BOARDWALK PROPERTIES                    ATTN: JUSTIN POTIER 3948 ATLANTIC AVE LONG BEACH CA 90807
BOARDWALK PROPERTIES                    ATTN: MIKE POTIER 3948 ATLANTIC AVENUE LONG BEACH CA 90807
BOARDWALK PROPERTIES INC                3948 ATLANTIC AVE LONG BEACH CA 90807
BOATENG, JOSEPHINE                      ADDRESS ON FILE
BOATES BROTHERS GENERAL CONTRACTING LLC ALLEN BOATES 1005 LANGLEY STREET TRAINER PA 19061
BOATRIGHT CONST                         810 E PARK MCALESTER OK 74501
BOB ASSAF &                             NANCY ASSAF 624 GLENDEVON PL ANDOVER KS 67002


Epiq Corporate Restructuring, LLC                                                                    Page 142 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 168 of 1490
Claim Name                               Address Information
BOB BEHRENDS ROOFING LLC                 614 5TH AV GREELEY CO 80631
BOB BEHRENDS ROOFING, INC.               614 5TH AVE GREELEY CO 80631
BOB BLAKE APPRAISAL CO INC               2070 MOSELEY RD MOSELEY VA 23120
BOB BOYCE PAINTING, INC                  PO BOX 600043 SAN DIEGO CA 92160
BOB EVANS AGENCY                         123 N UNION AVE 104 CRANFORD NJ 07016
BOB GREEN SIDING CO INC                  P.O. BOX 1338 MECHANICSVILLE MD 20659
BOB HART AGENCY                          7828 VANCE DR STE 205 ARVADA CO 80003
BOB HAYES CONSTRUCTION                   2505 S CO RD 625 E PLAINFIELD IN 46168
BOB HAYES CONSTRUCTION                   COMPANY LLC 2505 S CO RD 625 E PLAINFIELD IN 46168
BOB HEINMILLER AIR CONDITIONING, INC.    1537 W. SMITH ST. ORLANDO FL 32804
BOB HILSON & CO INC                      LAURIE VEGA 522 W MOWRY DR HOMESTEAD FL 33030
BOB ISGRIGG & ASSOCIATES                 ROBERT L. ISGRIGG 518 E. COURT AVE. JEFFERSONVILLE IN 47130
BOB LEIGH & ASSOCIATES                   6900 COBBLESTONE BLVD. SOUTHAVEN MI 38672
BOB MCKEE LAKE COUNTY TAX COLLECTOR      PO BOX 327 TAVARES FL 32778
BOB MCNAUGHTON AGENCY                    1340 N GREAT NECK RD1256 VIRGINIA BEACH VA 23454
BOB MIMS                                 1488 BUTLER DR SAN ANGELO TX 76904
BOB PEAL APPRAISALS                      21044 WOODSIDE LANE PARKER CO 80138
BOB SMITH PLUMBING                       C & M HOFFMEISTER 1101 NW 6TH ST POMPANO BEACH FL 33069
BOB THE BUILDER INC                      600 MIDDLE DR ROSELLE IL 60172
BOB, DONALD                              ADDRESS ON FILE
BOBBI M. MARTIN, ET AL.                  CASTLE LAW GOUP, PA BENJAMIN HILLARD 13143 66TH STREET NORTH LARGO FL 33773
BOBBIE BANKS INS                         5445 ALMEDA ST 302 HOUSTON TX 77004
BOBBIE BRADLEY, ET AL.                   SLOCUM LAW FIRM, PLLC DAVID M. SLOCUM, JR., ESQ 329 TATE STREET SENATOBIA MS
                                         88668
BOBBITT SURVEYING PA                     P O BOX 952 HENDERSON NC 27536
BOBBITT, KARINA                          ADDRESS ON FILE
BOBBY BROWN INS AGENCY                   1531 N COLUMBIA ST MILLEDGEVILLE GA 31061
BOBBY DRUDE AND ASSOC.                   42299 PERRICONE DRIVE HAMMOND LA 70403
BOBBY G JOHNSON                          ADDRESS ON FILE
BOBBY G SYTSMA                           ADDRESS ON FILE
BOBBY HULL PROF GROUP                    4513 NESCONSET HWY PORT NY 11776
BOBBY JACKSON                            318 E JEFFERSON ST. BROWNSVILLE TN 38012
BOBBY JAMES                              349 NW 17TH CT POMPANO BEACH FL 33060
BOBBY L. GLOVER, ET AL.                  VANESSA J. JONES PO BOX 1554 HATTIESBURG MS 39403
BOBBY MCWILLIAMS                         171 DOVE HAVEN LANE WEATHERFORD TX 76085
BOBBY PIPPIN HANDYMAN SERV.              BOBBY RAY PIPPIN 6706 W. STATE LOOP 220 PLUM TX 78945
BOBO, LATARYA                            ADDRESS ON FILE
BOBO, TERUKA                             ADDRESS ON FILE
BOBS 24 HOUR MOBILE LOCKSMITH, INC.      509 LORD DUNMORE DRIVE VIRGINIA BEACH VA 23464
BOBS APPRAISAL SERVICE                   24313 AMBERLEAF COURT LEESBURG FL 34748
BOBS CONSTRUCTION                        BOBBY W. CLEMENTS 8811 TIMBERBLUFF CRT. INDIANAPOLIS IN 46234
BOBS HEATING & COOLING                   CO PO BOX 411 GROVER MO 63040
BOBS LOCK & SAFE CTR                     1911 W BROADWAY 6 MESA AZ 85202
BOBS LOCKSMITH                           4249 PINTO ROAD KINGMAN AZ 86401
BOBS ROOFING                             MOOREHOUSE INC MOOREHOUSE INC PO BOX 475 TORRINGTON WY 82240
BOCA GLADES MASTER ASSOCIATION, INC.     8489 BOCA GLADES BLVD. E BOCA RATON FL 33434
BOCA LAKES CONDOMINIUM ASSOCIATION INC   8768 CHEVY CHASE DRIVE BOCA RATON FL 33433
BOCC                                     PO BOX 30702 TAMPA FL 33630-3702
BOCCAROSSA INS                           1954 POST RD FAIRFIELD CT 06824



Epiq Corporate Restructuring, LLC                                                                  Page 143 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 169 of 1490
Claim Name                              Address Information
BOCCAROSSA INS AGENCY                  95 MAIN STREET NORWALK CT 06851
BOCK CONSTRUCTION, INC.                KEVIN BOCK 2407 WHISPERING PINE BLVD. NAVARRE FL 32566
BOCKERSTETTE, RYAN                     ADDRESS ON FILE
BOCKMAN, ANNETTE                       ADDRESS ON FILE
BODARY, MARK                           ADDRESS ON FILE
BODDIE, CYDNEY                         ADDRESS ON FILE
BODELL, CRYSTAL                        ADDRESS ON FILE
BODINE, ROBERT                         ADDRESS ON FILE
BOE BISHOP                             1703 VIEW POINT CRT TUMWATER WA 98512
BOEGE, JOSHUA                          ADDRESS ON FILE
BOEGLIN, DONNA                         ADDRESS ON FILE
BOEHM, MEGAN                           ADDRESS ON FILE
BOEHME, RAFAEL                         ADDRESS ON FILE
BOETGER APPRAISALS                     PO BOX 236 YUCCA VALLEY CA 92286
BOEUF & BERGER MUTUAL                  545 HAROLD H. MEYER DR NEW HAVEN MO 63068
BOFFY ENTERPRISES                      CYNTHIA ANN BOFFY 1233 CR 2944 ALBA TX 75410
BOGALUSA CITY                          BOGALUSA CITY - TAX COLL P O BOX DRAWER 1179 BOGALUSA LA 70429
BOGAN, TIFFANY                         ADDRESS ON FILE
BOGEN LAW GROUP PA                     1 E BROWARD BLVD STE 700 FORT LAUDERDALE FL 33301
BOGEN LAW GROUP PA                     200 S ANDREWS AVE SUITE 604 FORT LAUDERDALE FL 33301
BOGEN LAW GROUP, P.A.                  1900 GLADES ROAD STE 300 BOCA RATON FL 33431
BOGEN LAW GROUP, P.A. TRUST ACCOUNT    MICHAEL BOGEN 200 S. ANDREWS AVE, STE. 604 FT. LAUDERDALE FL 33301
BOGEN LAW GROUP, P.A. TRUST ACCOUNT    1900 GLADES RD SUITE 300 BOCA RATON FL 33431
BOGEY CROSSING HOA                     1700 MICHAELWOOD COURT SAINT CHARLES MO 63303
BOGGESS, JESSE                         ADDRESS ON FILE
BOGGS TOWNSHIP                         BOGGS TWP - TAX COLLECTO 390 HOOVER RD. TEMPLETON PA 16259
BOGGS TOWNSHIP                         BOGGS TWP - TAX COLLECTO P.O. BOX 302 MILESBURG PA 16853
BOGGS TOWNSHIP                         PHYLLIS BUSH - TAX COLLE 3165 LONG RUN RD WEST DECATUR PA 16878
BOGNER, DONALD                         ADDRESS ON FILE
BOGOTA BORO                            BOGOTA BORO - TAX COLLEC 375 LARCH AVENUE BOGOTA NJ 07603
BOGUE PINES                            2 N RIVERSIDE PLAZA STE 800 CHICAGO IL 60606
BOHALL CONSTRUCTION LLC                PO BOX 1071 KREMMLING CO 80459
BOHANNON APPRAISAL SERVICE             1145 LUDWIG AVENUE SANTA ROSA CA 95407
BOHANNON, ANNER                        ADDRESS ON FILE
BOHATY, SHANNON                        ADDRESS ON FILE
BOHEME CONDOMINIUM ASSOCIATION, INC.   1075 WEST 68 STREET HIALEAH FL 33014
BOHEMIAN MUT INS ASSOC                 1309 S COUNTY RD TOLEDO IA 52342
BOHMAN APPRAISAL SERVICES              1591 CLEMSON DR EAGAN MN 55122
BOHN, GABRIELLE                        ADDRESS ON FILE
BOHORFOUSH APPRAISAL SERVICE           11331 MONTGOMERY ROAD BELTSVILLE MD 20705
BOILING SPRINGS UNITED METHODIST CHURCH P. O. BOX 727 COLUMBIA SC 29202
BOISE CITY UTILITY BILLING             P.O. BOX 2600 BOISE ID 83701
BOISE CITY UTILITY BILLING             150 NORTH CAPITOL BOULEVARD BOISE ID 83702
BOISE COUNTY                           BOISE COUNTY - TREASURER PO BOX 1300 IDAHO CITY ID 83631
BOJORQUEZ, JESSICA                     ADDRESS ON FILE
BOKA ENTERPRISES, INC.                 26916 HIDDEN ACRES CT MECHANICSVILLE MD 20659
BOKA ENTERPRISES, INC.                 BOB GAUGER 26916 HIDDEN ACRES COURT MECHANICSVILLE MD 20659
BOKF, N.A.                             ATTN: GENERAL COUNSEL INVESTMENT OPERATIONS 4TH FLOOR OKLAHOMA CITY OK 73124
BOKF, N.A.                             ATTN: GENERAL COUNSEL INVESTMENT OPERATIONS 4TH FLOOR PO BOX 24128 OKLAHOMA



Epiq Corporate Restructuring, LLC                                                                   Page 144 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 170 of 1490
Claim Name                             Address Information
BOKF, N.A.                             CITY OK 73124
BOKF, N.A.                             ATTN: GENERAL COUNSEL INVESTMENT OPERATIONS 4TH FLOOR P.O. BOX 24148 OKLAHOMA
                                       CITY OK 73124
BOKF, NA                               ROD DAMON 1001 TECHNOLOGY DR SUITE 102 LITTLE ROCK AR 72223
BOLAND-PHILLIPS, LISA                  ADDRESS ON FILE
BOLD                                   2440 MARCHMONT DAYTON OH 45406
BOLD CITY ROOFING AND RESTORATION      NIEVES SOURCE, LLC 21795 NE 125TH AVE FORT MCCOY FL 32134
BOLD ROOFING &                         SAMEER & ARTI KAPOOR 11601 PLANO RD 108 DALLAS TX 75243
BOLD ROOFING CO INC                    11601 PLANO RD 108 DALLAS TX 75243
BOLD ROOFING CO.                       RANDY JENKINS 11601 PLANO RD. 108 DALLAS TX 75243
BOLD ROOFING COMPANY INC               & RICHARD&SANDRA CALVERT 11601 PLANO RD 108 DALLAS TX 75243
BOLEN, LATIENA                         ADDRESS ON FILE
BOLES, GREGORY                         ADDRESS ON FILE
BOLGER GROUP                           1110 BETHLEHEM PIKE FLOURTOWN PA 19031
BOLICK, CHRISTOPHER                    ADDRESS ON FILE
BOLIVAR BORO                           BOLIVAR BORO - TAX COLLE PO BOX 52 BOLIVAR PA 15923
BOLIVAR CITY TAX COLLECT               BOLIVAR CITY-TAX COLLECT 211 N WASHINGTON ST BOLIVAR TN 38008
BOLIVAR COUNTY                         BOLIVAR COUNTY-TAX COLLE PO BOX 248 CLEVELAND MS 38732
BOLIVAR COUNTY CHANCERY CLERK          200 S COURT ST CLEVELAND MS 38732
BOLIVAR COUNTY TAX COLLECTOR           200 S COURT ST CLEVELAND MS 38732
BOLIVAR TOWN                           BOLIVAR TOWN- TAX COLLEC 252 MAIN ST BOLIVAR NY 14715
BOLIVAR-RICHBURG CS                    BOLIVAR-RICHBURG CS- COL 100 SCHOOL STREET BOLIVER NY 14715
BOLLINGER COUNTY                       BOLLINGER COUNTY - COLLE 204 HIGH ST, SUITE 2 MARBLE HILL MO 63764
BOLLINGER INSURANCE AGY                994 W SHERMAN AVE BLDG 2 VINELAND NJ 08360
BOLLINGER, SUSAN                       ADDRESS ON FILE
BOLOTIN, ILYA                          ADDRESS ON FILE
BOLT CONSTRUCTION &                    ROOFING 748 HANLEY INDUSTRIAL CT BRENTWOOD MO 63144
BOLTEN, JOHN                           ADDRESS ON FILE
BOLTNAGI PC                            5600 ROYAL DANE MALL STE 21 SAINT THOMAS VI 00802
BOLTON & MENK, INC.                    1960 PREMIER DRIVE MANKATO MN 56001
BOLTON CEN SCH (COMBINED               BOLTON CS-TAX COLLECTOR P.O. BOX 822 BOLTON LANDING NY 12814
BOLTON COMPANY APPRAISAL               EXPRESS 9 PINE TREE TERRACE SOUTH BURLINGTON VT 05403
BOLTON TOWN                            BOLTON TOWN - TAX COLLEC 663 MAIN STREET BOLTON MA 01740
BOLTON TOWN                            BOLTON TOWN - TAX COLLEC 3045 THEODORE ROOSEVELT WATERBURY VT 05676
BOLTON TOWN                            BOLTON TOWN - TAX COLLEC 222 BOLTON CENTER RD BOLTON CT 06043
BOLTON TOWN                            BOLTON TOWN-TAX COLLECTO PO BOX 7 BOLTON LANDING NY 12814
BOLTON TOWN                            BOLTON TOWN - TAX COLLEC A21 NINTH ST BOLTON NC 28423
BOLZ, ERIC                             ADDRESS ON FILE
BOMBARDIER SR/SUB PTC SERIES 1998A     BNY MELLON TRUST COMPANY, N.A. 10161 CENTURION PARKWAY JACKSONVILLE FL 32256
BOMBARDIER SR/SUB PTC, SERIES 1998-B   BNY MELLON TRUST COMPANY, N.A. 10161 CENTURION PARKWAY JACKSONVILLE FL 32256
BOMBARDIER SR/SUB PTC, SERIES 1998-C   BNY MELLON TRUST COMPANY, N.A. 10161 CENTURION PARKWAY JACKSONVILLE FL 32256
BOMBARDIER SR/SUB PTC, SERIES 1999-A   BNY MELLON TRUST COMPANY, N.A. 10161 CENTURION PARKWAY JACKSONVILLE FL 32256
BOMBARDIER SR/SUB PTC, SERIES 1999-B   BNY MELLON TRUST COMPANY, N.A. 10161 CENTURION PARKWAY JACKSONVILLE FL 32256
BOMBARDIER SR/SUB PTC, SERIES 2000-A   BNY MELLON TRUST COMPANY, N.A. 10161 CENTURION PARKWAY JACKSONVILLE FL 32256
BOMBARDIER SR/SUB PTC, SERIES 2001-A   BNY MELLON TRUST COMPANY, N.A. 10161 CENTURION PARKWAY JACKSONVILLE FL 32256
BOMFORD, ROBERT                        ADDRESS ON FILE
BON HOMME COUNTY                       BON HOMME COUNTY - TREAS PO BOX 5 TYNDALL SD 57066
BONAFIDE APPRAISAL SERVICES            DENISE ARMAGNO 37 WATTS AVE BARNEGAT NJ 08005
BONAMICO, JARED                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 145 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 171 of 1490
Claim Name                             Address Information
BONANNO, KEITH                         ADDRESS ON FILE
BONAPART, DARRELL                      ADDRESS ON FILE
BONARUE REMOVAL                        1043 RIVIERA BOISE ID 83703
BOND COUNTY                            BOND COUNTY - TREASURER 203 W COLLEGE AVE. GREENVILLE IL 62246
BOND COUNTY CLERK                      203 W COLLEGE AVE GREENVILLE IL 62246
BOND SCHOENECK & KING PLLC             1010 FRANKLIN AVENUE STE 200 GARDEN CITY NY 11530
BONDGIEN, LAURA                        ADDRESS ON FILE
BONE DRY ROOFING &                     MADONNA & VICTOR STRONG 4825 W 79TH ST INDIANAPOLIS IN 46268
BONE DRY ROOFING INC                   4825 W 79TH ST INDIANAPOLIS IN 46268
BONE LAKE TOWN                         BONE LAKE TWN TREASURER 753 STATE ROAD 48 LUCK WI 54853
BONEFIDE DEVELOPMENT &                 PO BOX 2239 MISSOURI CITY TX 77459
BONETTI, LEAH                          ADDRESS ON FILE
BONIAL & ASSOCIATES PC                 14841 DALLAS PKWY STE 300 DALLAS TX 75254
BONIAL & ASSOCIATES PC                 14841 DALLAS PKWY 300 14841 DALLAS PKWY 300 DALLAS TX 75254
BONIAL & ASSOCIATES, PC                BOX 224108, 7501 ESTERS BLVD SUITE 190 IRVING TX 75063
BONIFACIO CONSTRUCTION                 3332 JAYANNE WAY CARMICHAEL CA 95608
BONILLA ENTERPRISES LLC                7614 JOHN NEWCOMBE AVE BATON ROUGE LA 70810
BONILLA, VICTOR                        ADDRESS ON FILE
BONITA MOORE                           JOHNSON AND JOHNSON, P.L.L.C CURTIS D. JOHNSON 1407 UNION AVENUE, SUITE 1002
                                       MEMPHIS TN 38104
BONITA SPRINGS UTILITIES               11900 EAST TERRY STREET BONITA SPRINGS FL 34135
BONITA SPRINGS UTILITIES, INC.         11860 EAST TERRY ST. BONITA SPRINGS FL 34135
BONKOWSKE, DANIEL                      ADDRESS ON FILE
BONNEAUVILLE BORO                      PHILIP LITTLE - TAX COLL 5 LOCUST STREET GETTYSBURG PA 17325
BONNER COUNTY                          BONNER COUNTY - TREASURE 1500 HIGHWAY 2 STE 304 SANDPOINT ID 83864
BONNER PUBLIC ADJUSTING                & DION & SHERRI SMITH PO BOX 2441 SMYRNA GA 30081
BONNER, KERWIN                         ADDRESS ON FILE
BONNER, RAESHUNDA                      ADDRESS ON FILE
BONNERVILLE COUNTY TAX COLLECTOR       605 NORTH CAPITAL AVENUE IDAHO FALLS ID 83402
BONNETTE BROTHERS, LLC                 217 E. PATTERSON AVE. COLUMBUS OH 43202
BONNEVILLE COUNTY                      BONNEVILE COUNTY - TREAS 605 N CAPITAL AVE IDAHO FALLS ID 83402
BONNEVISTA TERRACE                     11750 BONNEVISTA DRIVE SHAKOPEE MN 55379
BONNIE J. TILLMAN, ET AL.              BRITTA E. WARREN BLACK HELTERLINE LLP 806 SW BROADWAY STE. 1900 PORTLAND OR
                                       97205
BONNITA MANZANARES                     & YVONNE WISEMAN 6560 W 45TH PL WHEAT RIDGE CO 80033
BOOGAERTS, STEPHEN                     ADDRESS ON FILE
BOOKER AGENCY                          507 CHURCH ST MOBILE AL 36602
BOOKER AGENCY                          5238 GOVERNMENT BLVD E MOBILE AL 36619
BOOKER T. FORTUNE                      104 CARTER LN MAYESVILLE SC 29104
BOOKER, RANDI                          ADDRESS ON FILE
BOOKER, SASHA                          ADDRESS ON FILE
BOOKMAN, JULIA                         ADDRESS ON FILE
BOOLES, JIMMY                          ADDRESS ON FILE
BOOMER CONTRACTING                     119 MADDOX RD GRIFFIN GA 30224
BOON TOWNSHIP                          BOON TOWNSHIP - TREASURE PO BOX 105 BOON MI 49618
BOONE AND ANTELOPE MTL                 P O BOX H ELGIN NE 68636
BOONE CONSTRUCTION INC                 1515 DANLEE DRIVE LANCASTER SC 29720
BOONE COUNTY                           BOONE COUNTY - SHERIFF P O BOX 198 BURLINGTON KY 41005
BOONE COUNTY                           BOONE COUNTY - TREASURER 209 COURTHOUSE SQUARE LEBANON IN 46052



Epiq Corporate Restructuring, LLC                                                                Page 146 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 172 of 1490
Claim Name                              Address Information
BOONE COUNTY                            BOONE COUNTY - TREASURER 201 STATE STREET BOONE IA 50036
BOONE COUNTY                            BOONE COUNTY - TREASURER 1212 LOGAN AVENUE SUITE BELVIDERE IL 61008
BOONE COUNTY                            BOONE COUNTY - COLLECTOR 801 E WALNUT, RM 118 COLUMBIA MO 65201
BOONE COUNTY                            801 E WALNUT ROOM 118 COLUMBIA MO 65201-4890
BOONE COUNTY                            BOONE COUNTY - TREASURER 222 SOUTH 4TH STREET ALBION NE 68620
BOONE COUNTY                            BOONE COUNTY - TAX COLLE PO BOX 1152 HARRISON AR 72602
BOONE COUNTY CLERK                      200 STATE ST MADISON WV 25130-1189
BOONE COUNTY COLLECTOR OF REVENUE       801 E WALNUT, RM 118 COLUMBIA MO 65201-4890
BOONE COUNTY SHERIFF                    BOONE COUNTY - SHERIFF 200 STATE ST MADISON WV 25130
BOONE COUNTY TAX COLLECTOR              PO BOX 1152 HARRISON AR 72602
BOONE COUNTY TREASURER                  201 STATE ST. 9 BOONE IA 50036
BOONE COUNTY TREASURER                  1212 LOGAN AVENUE SUITE 104 BELVIDERE IL 61008
BOONE FARMERS MUT INS                   1500 S STORY ST BOONE IA 50036
BOONE FARMERS MUT INS                   ASSOCIATION 1500 S STORY ST BOONE IA 50036
BOONE JR, DONALD                        ADDRESS ON FILE
BOONE REMC                              PO BOX 3047 MARTINSVILLE IN 46151-3047
BOONES MILL TOWN                        BOONES MILL TOWN - TREAS P O BOX 66 BOONES MILL VA 24065
BOONEVILLE CITY                         BOONEVILLE CITY-TAX COLL 203 N MAIN ST BOONEVILLE MS 38829
BOONSBORO CITY                          BOONSBORO CITY - TAX COL 21 N MAIN ST BOONSBORO MD 21713
BOONSBORO CITY                          SEMI ANNUAL 21 N. MAIN ST. BOONSBORO MD 21713
BOONTON TOWN                            BOONTON TOWN - TAX COLLE 100 WASHINGTON STREET BOONTON NJ 07005
BOONTON TOWNSHIP                        BOONTON TWP - COLLECTOR 155 POWERVILLE ROAD BOONTON NJ 07005
BOONTON TOWNSHIP                        TAX OFFICE 155 POWERVILLE ROAD BOONTON NJ 07005
BOONVILLE TOWN                          BOONVILLE TOWN - TAX COL 13149 STATE RTE 12 BOONVILLE NY 13309
BOONVILLE VILLAGE                       BOONVILLE VILLAGE - CLER 13149 STATE ROUTE 12 BOONVILLE NY NY 13309
BOOR, AMY                               ADDRESS ON FILE
BOOTH, CARMEN                           ADDRESS ON FILE
BOOTH, MICHELLE                         ADDRESS ON FILE
BOOTHBAY HARBOR TOWN                    BOOTHBAY HARBOR TN- COLL 11 HOWARD ST BOOTHBAY HARBOR ME 04538
BOOTHBAY TOWN                           BOOTHBAY TOWN - TAX COLL P.O. BOX 106 BOOTHBAY ME 04537
BOOTHE, SHANNYN                         ADDRESS ON FILE
BOOTHE, VICKIE                          ADDRESS ON FILE
BOP ROOFING AND CONSTRUCTION            ALLEN ROY DAVIS JR, 403 THRUSH AVE DUNCANVILLE TX 75116
BOPA SERVICES INC                       RAUL BOWEN 9650 SW 152ND AVE 20 MIAMI FL 33196
BOPC, LLC                               419 W. JEFFERSON ST. PALMER TX 75152
BORDAGES, LISA                          ADDRESS ON FILE
BORDEN INSURANCE                        PO BOX 1066 CORPUS CHRISTI TX 78403
BORDENTOWN CITY                         BORDENTOWN CITY -TAX COL 324 FARNSWORTH AVNUE BORDENTOWN NJ 08505
BORDENTOWN SEWERAGE AUTHORITY           954 FARNSWORTH AVE P.O. BOX 96 BORDENTOWN NJ 08505
BORDENTOWN TOWNSHIP                     1 MUNICIPAL DRIVE BORDENTOWN NJ 08505
BORDENTOWN TOWNSHIP                     BORDENTOWN TWP -COLLECTO 1 MUNICIPAL DRIVE BORDENTOWN NJ 08505
BOREC, INC                              1601 FORUM PLACE SUITE 500 WEST PALM BEACH FL 33401
BOREN CONST & CONSULT &                 JOHN & JANELL GRASS 235 ROBERTS AVE BRIDGE CITY TX 77611
BOREN CONSTRUCTION & CONSULTANTS, INC   235 ROBERTS AVE BRIDGE CITY TX 77611
BOREN DEVELOPMENT INC                   PO BOX 1025 WHITEVILLE NC 28472
BORENSTEIN & ASSOCIATES                 (FKA SILVERMAN & BORENSTEIN PLLC) 7200 S ALTON WAY B180 CENTENNIAL CO 80112
BORENSTEIN & ASSOCIATES LLC             7200 S ALTON WAY STE B180 CENTENNIAL CO 80112
BORG BROTHERS CONSTRUCTION              JOHN ASHLEY BORG II 3962 SHADY RIDGE RD ZACHARY LA 70791
BORGER, BETHANY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 147 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 173 of 1490
Claim Name                              Address Information
BORGES & BORGES REAL ESTATE            ADVISORS PO BOX 886 SEYMOUR IN 47274
BORGESON, KATHLEEN                     ADDRESS ON FILE
BORGMAN, KACIE                         ADDRESS ON FILE
BORGOS BORGOS & HANLON                 593 KEARNY AVE KEARNY NJ 07032
BORING BUSINESS SYSTEM INC             PO BOX 743 LAKELAND FL 33802
BORIS, STACIE                          ADDRESS ON FILE
BORJA CONSTRUCTION                     JESUS BORJA JR 657 CHATSWORTH DRIVE SAN FERNANDO CA 91340
BORK, TYLER                            ADDRESS ON FILE
BORMANN BROTHERS CONTRACTING, INC      NICHOLAS BORMANN 17593 FOXBORO CT. FARMINGTON MN 55024
BORO COMMONS HOA                       14000 HORIZON WAY 200 MOUNT LAUREL NJ 08054
BORO OF EVERETT AREA MUNICIPAL         100 MECHANIC ST., STE 3 EVERETT PA 15537
AUTHORITY
BOROUGH MOUNT EPHRAIM                  121 S. BLACK HORSE PIKE MOUNT EPHRAIM NJ 08059
BOROUGH OF ALDAN                       ONE WEST PROVIDENCE ROAD ALDAN PA 19018
BOROUGH OF ASHLAND                     401 S. 18TH ST. ASHLAND PA 17921
BOROUGH OF AUDUBON                     606 WEST NICHOLSON ROAD AUDUBON NJ 08106
BOROUGH OF BELLMAWR                    21 E. BROWNING RD. BELLMAWR NJ 08099
BOROUGH OF BERGENFIELD                 TAX COLLECTOR 198 N WASHINGTON AVE BERGENFIELD NJ 07621
BOROUGH OF BERLIN TAX/UTILITY COLLECTOR 59 SOUTH WHITE HORSE PIKE BERLIN NJ 08009
BOROUGH OF BERNARDSVILLE               166 MINE BROOK RD BERNARDSVILLE NJ 07924
BOROUGH OF BRENTWOOD                   3624 BROWNSVILLE ROAD PITTSBURGH PA 15227
BOROUGH OF BROOKLAWN                   301 CHRISTIANA STREET BROOKLAWN NJ 08030
BOROUGH OF BUENA                       616 CENTRAL AVE MINATOLA NJ 08341
BOROUGH OF BUENA MUNICIPAL UTILITIES   AUTHORITY PO BOX 696 MINOTOLA NJ 08341
BOROUGH OF CALIFORNIA                  225 THIRD STREET CALIFORNIA PA 15419
BOROUGH OF CANONSBURG                  68 EAST PIKE STREET CANONSBURG PA 15317
BOROUGH OF CARLISLE                    53 WEST SOUTH STREET CARLISLE PA 17013
BOROUGH OF CARTERET                    100 COOKE AVE. CARTERET NJ 07008
BOROUGH OF CHESILHURST                 201 GRANT AVE WATERFORD WORKS NJ 08089
BOROUGH OF CLAYTON                     125 N. DELSEA DRIVE CLAYTON NJ 08312
BOROUGH OF CLEMENTON                   101 GIBBSBORO ROAD CLEMENTON NJ 08021
BOROUGH OF COLLINGSWOOD                678 HADDON AVE COLLINGSWOOD NJ 08108
BOROUGH OF COLLINGSWOOD                TAX COLLECTOR 678 HADDON AVENUE COLLINGSWOOD NJ 08108
BOROUGH OF COLUMBIA                    308 LOCUST STREET COLUMBIA PA 17512
BOROUGH OF DOWNINGTOWN                 4 W LANCASTER AVENUE DOWNINGTOWN PA 19335
BOROUGH OF DOWNINGTOWN                 C/O DNB FIRST P.O. BOX 1004 DOWNINGTOWN PA 19335-0904
BOROUGH OF DUNMORE                     400 SOUTH BLAKELY STREET DUNMORE PA 18512
BOROUGH OF ELMWOOD PARK WATER COLLECTOR P.O. BOX 11369 NEWARK NJ 07101-4369
BOROUGH OF FOREST HILLS                2071 ARDMORE BLVD PITTSBURGH PA 15221
BOROUGH OF FREEHOLD                    51 WEST MAIN STREET FREEHOLD NJ 07728
BOROUGH OF FREEMANSBURG                600 MONROE STREET FREEMANSBURG PA 18017
BOROUGH OF GLASSBORO                   1 SOUTH MAIN ST GLASSBORO NJ 08208
BOROUGH OF GREENVILLE                  125 MAIN STREET GREENVILLE PA 16125
BOROUGH OF HADDON HEIGHTS              625 STATION AVE. HADDON HEIGHTS NJ 08035
BOROUGH OF HADDONFIELD TAX COLLECTOR   242 KINGS HIGHWAY EAST HADDONFIELD NJ 08033
BOROUGH OF HAWTHORNE                   445 LAFAYETTE AVENUE HAWTHORNE NJ 07506
BOROUGH OF HELMETTA                    51 MAIN ST. HELMETTA NJ 08828
BOROUGH OF HIGHSPIRE                   640 ESHELMAN STREET HIGHSPIRE PA 17034
BOROUGH OF HOPATCONG                   111 RIVER STYX ROAD HOPATCONG NJ 07843



Epiq Corporate Restructuring, LLC                                                                  Page 148 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 174 of 1490
Claim Name                               Address Information
BOROUGH OF IRWIN                         424 MAIN STREET IRWIN PA 15642
BOROUGH OF KEANSBURG                     GEORGE E KAUFFMANN MUNICIPAL BUILDING 29 CHURCH STREET KEANSBURG NJ 07734
BOROUGH OF KEANSBURG                     GEORGE KAUFFMANN MUNICIPAL BUILDING 29 CHURCH STREET KEANSBURG NJ 07734
BOROUGH OF LAKE COMO                     WATER AND SEWER DEPT PO BOX 569 LAKE COMO NJ 07719
BOROUGH OF LANSDALE                      ONE VINE ST LANSDALE PA 19446-3601
BOROUGH OF LANSDOWNE                     P.O. BOX 3020 NORRISTOWN PA 19404-3020
BOROUGH OF LAUREL SPRINGS                723 WEST ATLANTIC AVENUE LAUREL SPRINGS NJ 08021
BOROUGH OF LEMOYNE                       510 HERMAN AVE. LEMOYNE PA 17043
BOROUGH OF LEWISBURG                     55 SOUTH FIFTH STREET LEWISBURG PA 17837
BOROUGH OF LINDENWOLD                    15 N WHITE HORSE PIKE LINDENWOLD NJ 08021
BOROUGH OF LODI                          1 MEMORIAL DRIVE TAX COLLECTOR OFFICE ROOM 104 LODI NJ 07644
BOROUGH OF MAGNOLIA                      438 W EVESHAM AVE MAGNOLIA NJ 08049
BOROUGH OF MECHANICSBURG                 36 W ALLEN ST MECHANICSBURG PA 17055-6257
BOROUGH OF MEDFORD LAKES TAX COLLECTOR   1 CABIN CIRCLE MEDFORD LAKES NJ 08055
BOROUGH OF MERCHANTVILLE                 ONE WEST MAPLE AVENUE MERCHANTVILLE NJ 08109
BOROUGH OF MIFFLINBURG                   120 N. THIRD STREET MIFFLINBURG PA 17844
BOROUGH OF MILLTOWN                      UTILITY COLLECTOR 39 WASHINGTON AVENUE MILLTOWN NJ 08850
BOROUGH OF MILLTOWN ELEC DEPT            39 WASHINGTON AVENUE MILLTOWN NJ 08850
BOROUGH OF MOUNT ARLINGTON               419 HOWARD BLVD. MOUNT ARLINGTON NJ 07856
BOROUGH OF MOUNT JOY                     21 EAST MAIN STREET MOUNT JOY PA 17552
BOROUGH OF NEWFIELD                      18 CATAWBA AVENUE NEWFIELD NJ 08344
BOROUGH OF NORRISTOWN                    235 E. AIRY ST NORRISTOWN PA 19401
BOROUGH OF OXFORD                        401 MARKET STREET OXFORD PA 19363
BOROUGH OF PALMERTON                     443 DELAWARE AVENUE PALMERTON PA 18071
BOROUGH OF PALMYRA                       20 W BROAD ST PALMYRA NJ 08065
BOROUGH OF PARKESBURG                    315 W FIRST AVE PARKESBURG PA 19365
BOROUGH OF PARKESBURG                    315 WEST FIRST AVE BLD 1 PARKESBURG PA 19365
BOROUGH OF PHOENIXVILLE                  351 BRIDGE ST PHOENIXVILLE PA 19460
BOROUGH OF PINE HILL                     45 WEST 7TH AVE PINE HILL NJ 08021
BOROUGH OF PLEASANT HILLS                410 EAST BRUCETON ROAD PITTSBURGH PA 15236-4500
BOROUGH OF POMPTON LAKES                 25 LENOX AVE POMPTON LAKES NJ 07442
BOROUGH OF POTTSTOWN                     100 E HIGH ST POTTSTOWN PA 19464
BOROUGH OF POTTSTOWN                     100 EAST HIGH STREET ATTN: FINANCE DEPARTMENT POTTSTOWN PA 19464
BOROUGH OF PUNXSUTAWNEY                  301 E MAHONING ST PUNXSUTAWNEY PA 15767
BOROUGH OF RARITAN TAX COLLECTOR         22 FIRST ST RARITAN NJ 08869
BOROUGH OF RIVERDALE                     91 NEWARK POMPTON TPKE RIVERDALE NJ 07457
BOROUGH OF ROARING SPRING                616 SPANG STREET ROARING SPRING PA 16673
BOROUGH OF ROSELLE                       210 CHESTNUT STREET 1ST FLOOR ROSELLE NJ 07203
BOROUGH OF ROYALTON                      101 NORTHUMBERLAND ST MIDDLETOWN PA 17057
BOROUGH OF SHILLINGTON                   2 EAST LANDCASTER AVENUE SHILLINGTON PA 19607
BOROUGH OF SHIPPENSBURG                  P.O. BOX 129 111 N. FAYETTE ST. SHIPPENSBURG PA 17257
BOROUGH OF SILVERDALE, PA                P.O. BOX 187 SILVERDALE PA 18962
BOROUGH OF SOMDERDALE                    105 KENNEDY BOULEVARD SOMERDALE NJ 08083
BOROUGH OF SOMERDALE                     105 KENNEDY BLVD SOMERDALE NJ 08083
BOROUGH OF SOUTH COATESVILLE             136 MODENA ROAD SOUTH COATESVILLE PA 19320
BOROUGH OF SOUTH PLAINFIELD              2480 PLAINFIELD AVENUE SOUTH PLAINFIELD NJ 07080
BOROUGH OF SOUTH RIVER                   48 WASHINGTON STREET SOUTH RIVER NJ 08882
BOROUGH OF SOUTH TOMS RIVER              19 DOUBLE TROUBLE ROAD SOUTH TOMS RIVER NJ 08757
BOROUGH OF SPRING CITY                   6 SOUTH CHURCH STREET SPRING CITY PA 19475



Epiq Corporate Restructuring, LLC                                                                   Page 149 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 175 of 1490
Claim Name                              Address Information
BOROUGH OF STEELTON                    123 NORTH FRONT STREET STEELTON PA 17113
BOROUGH OF SUSSEX                      2 MAIN STREET SUSSEX NJ 07461
BOROUGH OF TINTON FALLS                556 TINTON AVE TINTON FALLS NJ 07724
BOROUGH OF TUCKERTON                   420 EAST MAIN STREET TUCKERTON NJ 08087
BOROUGH OF WANAQUE                     579 RINGWOOD AVENUE WANAQUE NJ 07465
BOROUGH OF WASHINGTON                  100 BELVIDERE AVENUE WASHINGTON NJ 07882
BOROUGH OF WAYNESBORO                  55 E MAIN ST WAYNESBORO PA 17268
BOROUGH OF WHITE OAK                   2280 LINCOLN WAY WHITE OAK PA 15131
BOROUGH OF WOODLYNNE                   200 COOPER AVE OAKLYN NJ 08107
BORREGO WATER DISTRICT                 806 PALM CANYON DRIVE BORREGO SPRINGS CA 92004
BORRERO, LEONEL                        ADDRESS ON FILE
BORRIS MILES INSURANCE                 5302 ALMEDA RD HOUSTON TX 77004
BORUM, MICHAEL                         ADDRESS ON FILE
BOSCAWEN TOWN                          BOSCAWEN TOWN - TAX COLL 116 NORTH MAIN STREET BOSCAWEN NH 03303
BOSCOBEL CITY                          BOSCOBEL CITY TREASURER 1006 WISCONSIN AVENUE BOSCOBEL WI 53805
BOSEN & ASSOCIATES, PLLC               96 CHESTNUT STREET PORTSMOUTH NH 03801
BOSHART, ERIC                          ADDRESS ON FILE
BOSQUE COUNTY                          BOSQUE COUNTY - TAX COLL P O BOX 346 MERIDIAN TX 76665
BOSS LAW PLLC                          9887 4TH STREET N SUITE 202 ST PETERSBURG FL 33702
BOSS ROOFING LLC                       239 CARMEN HILL RD 2 NEW MILFORD CT 06776
BOSSEN, ANDREA                         ADDRESS ON FILE
BOSSHARDT PROPERTY MANAGEMENT LLC      5522-B NW 43 STREET GAINESVILLE FL 32653
BOSSIER CITY                           BOSSIER CITY - TAX COLLE P O BOX 5337 BOSSIER CITY LA 71171
BOSSIER PARISH                         BOSSIER PARISH - TAX COL P O BOX 850 BENTON LA 71006
BOSSIER PARISH SHERIFF&TAX COLLECTR    204 BURT BLVD BENTON LA 71006-0850
BOSTIC, KARMEL                         ADDRESS ON FILE
BOSTON CITY                            BOSTON CITY - TAX COLLEC 1 CITY HALL SQUARE, ROOM BOSTON MA 02201
BOSTON CITY                            BOSTON CITY-TAX COLLECTO PO BOX 370 BOSTON GA 31626
BOSTON TOWN                            BOSTON TOWN - TAX COLLEC 8500 BOSTON STATE ROAD BOSTON NY 14025
BOSTON TOWNSHIP                        BOSTON TOWNSHIP - TREASU PO BOX 35 SARANAC MI 48881
BOSTON WATER & SEWER COMMISSION        980 HARRISON AVENUE BOSTON MA 02119
BOSWELL BORO                           BOSWELL BORO - TAX COLLE 415 QUEMAHONING ST BOSWELL PA 15531
BOSWELL INS                            P O BOX 1347 ATHENS GA 30606
BOSWELL, KATHLEEN                      ADDRESS ON FILE
BOTETOURT COUNTY                       BOTETOURT COUNTY - TREAS 1 W MAIN ST-BASEMENT FINCASTLE VA 24090
BOTKIN, KATHERINE                      ADDRESS ON FILE
BOTNTON & BOYNTON INS AG               21 CEDAR AVE FAIR HAVEN NJ 07704
BOTTEMA, DONNA                         ADDRESS ON FILE
BOTTINEAU COUNTY                       BOTTINEAU COUNTY - TREAS 314 WEST FIFTH STREET BOTTINEAU ND 58318
BOTTLEBRUSH HOMEOWNERS ASSOCIATION, INC P. O. BOX 7403 DELRAY BEACH FL 33482-7403
BOTTOM DOLLAR BLINDS LLC               10919 CREEK MIST DR CYPRESS TX 77433
BOTTOM DOLLAR CARPET INC               & SUSAN WEBB 1915 N BRAZOSPORT BLVD FREEPORT TX 77541
BOTTS, PAMELA                          ADDRESS ON FILE
BOUCHER, KATIE                         ADDRESS ON FILE
BOUDREAUX AND ASSOC                    5200 LAPALCO BLVD 8 MARRERO LA 70072
BOUDREAUXS BEST                        PO BOX 710 MARKHAM TX 77456
BOULDER COUNTY                         BOULDER COUNTY-TREASURER 1325 PEARL ST BOULDER CO 80302
BOULDER CREEK CONST &                  J&M DENNY PO BOX 822366 VANCOUVER WA 98682
BOULDER DESIGN BUILD                   4812 PENNSYLVANIA AVE BOULDER CO 80303



Epiq Corporate Restructuring, LLC                                                                Page 150 OF 1400
                                         Ditech Holding Corporation
           19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 176 of 1490
Claim Name                            Address Information
BOULDER JUNCTION                      TAX COLLECTOR PO BOX 616 BOULDER JUNCTION WI 54512
BOULDER JUNCTION TOWN                 BOULDER JUNCTION TWN TRE PO BOX 616 BOULDER JUNCTION WI 54512
BOULDER LAKE TAX DISTRIC              BOULDER LAKE DIST-COLLEC PO BOX 49 CLINTON CT 06413
BOULDER RIDGE 2009 LP                 2233 E BEHREND DR PHOENIX AZ 85024
BOULDER ROOFING &                     DAVID & ANN STRAND 3551 PEARL ST BOULDER CO 80301
BOULE CONSTRUCTION, INC.              RONNIE BOULE 26 HORSESHOE DR. HIGHLAND VILLAGE TX 75077
BOULET, HAILIE                        ADDRESS ON FILE
BOULEVARDS OF TAMARAC                 2611 NW 53 ST TAMARAC FL 33309
BOUND BROOK BORO                      BOUND BROOK BORO - COLLE 230 HAMILTON STREET BOUND BROOK NJ 08805
BOUNDARY COUNTY                       BOUNDARY COUNTY - TREASU PO BOX 218 BONNERS FERRY ID 83805
BOUNKHAM, JILL                        ADDRESS ON FILE
BOURBON                               BOURBON CITY - COLLECTOR PO BOX 164 BOURBON MO 65441
BOURBON COUNTY                        BOURBON COUNTY - SHERIFF 301 MAIN STREET, SUITE 1 PARIS KY 40361
BOURBON COUNTY                        BOURBON COUNTY - TREASUR 210 S. NATIONAL FORT SCOTT KS 66701
BOURG INS AGENCY INC                  PO BOX 231 DONALDSONVILLE LA 70346
BOURNE TOWN                           BOURNE TOWN - TAX COLLEC 24 PERRY AVENUE BUZZARDS BAY MA 02532
BOURNE WATER DISTRICT                 211 BARLOWS LANDING ROAD POCASSET MA 02559
BOURNE WATER DISTRICT                 P.O. BOX 1447 POCASSET MA 02559
BOURRET TOWNSHIP                      BOURRET TOWNSHIP - TREAS 2749 SCHOOL RD ALGER MI 48610
BOURRETTE CONSTRUCTION                DAVID BOURRETTE 9318 S. CRAZY HOLLOW RD HANOVER IL 61041
BOUVIER INS                           80 HALLS RD OLD LYME CT 06371
BOVAIRD INS AGENCY LLC                9299 W OLIVE AVE STE 304 PEORIA AZ 85345
BOVINA TOWN                           BOVINA TOWN - TAX COLLEC 67 FISK ROAD DELHI NY 13753
BOVINA TOWN                           BOVINA TWN TREASURER N5289 REXFORD RD. SHIOCTON WI 54170
BOW TOWN                              BOW TOWN - TAX COLLECTOR 10 GRANDVIEW ROAD BOW NH 03304
BOWAN, STEPHEN                        ADDRESS ON FILE
BOWAR, MATTHEW                        ADDRESS ON FILE
BOWDEN, SHANISE                       ADDRESS ON FILE
BOWDOIN TOWN                          BOWDOIN TOWN - TAX COLLE P.O. BOX 67 BOWDOIN ME 04287
BOWDOINHAM TOWN                       BOWDOINHAM TOWN-TAX COLL 13 SCHOOL STREET BOWDOINHAM ME 04008
BOWEN & SON ROOFING INC.              PO BOX 1237 SEBRING FL 33871
BOWEN, AARON                          ADDRESS ON FILE
BOWEN, BRUCE                          ADDRESS ON FILE
BOWENS, KIM                           ADDRESS ON FILE
BOWERBANK TOWN                        BOWERBANK TOWN - TAX COL 31 LAKEVILLE SHORE ROAD BOWERBANK ME 04426
BOWERS ASSOCIATES INC                 718 DIXON COURT HOCKESSIN DE 19707
BOWERS TOWN                           BOWERS TOWN - TAX COLLEC 1037 S DUPONT HWY DOVER DE 19901
BOWIE COUNTY - APPRAISAL              BOWIE CAD - TAX COLLECTO 122 PLAZA WEST SUITE A TEXARKANA TX 75501
BOWIE COUNTY APPRAISAL DISTRICT       710 JAMES BOWIE DR NEW BOSTON TX 75570
BOWIE COUNTY CLERK                    710 JAMES BOWIE DR NEW BOSTON TX 75570
BOWIE COUNTY TAX ASSESSOR             122A PLAZA WEST TEXARKANA TX 75501
BOWIE COUNTY TAX ASSESSOR COLLECTOR   710 JAMES BOWIE DRIVE NEW BOSTON TX 75570
BOWIE COUNTY TAX ASSESSOR-COLLECTOR   PO BOX 6527 TEXARKANA TX 75505-6527
BOWIE DISTRICT CLERK                  710 JAMES BOWIE DR NEW BOSTON TX 75570
BOWIE, AIESHA                         ADDRESS ON FILE
BOWIE, KRISTI                         ADDRESS ON FILE
BOWIN LAW FIRM PL                     225 5TH AVE STE 4 INDIALANTIC FL 32903
BOWLIN, RUSSELL                       ADDRESS ON FILE
BOWLING GREEN                         BOWLING GREEN CITY - COL 16 W CHURCH BOWLING GREEN MO 63334



Epiq Corporate Restructuring, LLC                                                                  Page 151 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 177 of 1490
Claim Name                             Address Information
BOWLING GREEN CITY                     CITY OF BOWLING GREEN - PO BOX 1410 BOWLING GREEN KY 42102
BOWLING GREEN TOWN                     BOWLING GREEN TOWN - TRE P O BOX 468 BOWLING GREEN VA 22427
BOWMAN & ASSOCIATES INS                16042 N 32ND ST BLDG A PHOENIX AZ 85032
BOWMAN COUNTY                          BOWMAN COUNTY - TREASURE 104 1ST ST NW. STE.2 BOWMAN ND 58623
BOWMAN, CHARLES                        ADDRESS ON FILE
BOWMANSTOWN BORO BILL                  BOWMANSTOWN BORO - COLLE 524 SPRING STREET BOWMANSTOWN PA 18030
BOWMANSTOWN COUNTY BILL                BOWMANSTOWN BORO - COLLE 524 SPRING STREET BOWMANSTOWN PA 18030
BOWNE TOWNSHIP                         BOWNE TOWNSHIP - TREASUR PO BOX 35 ALTO MI 49302
BOX BUTTE COUNTY                       BOX BUTTE COUNTY - TREAS PO BOX 655 ALLIANCE NE 69301
BOX BUTTE COUNTY TREASURER             515 BOX BUTTE AVE 203 ALLIANCE NE 69301
BOX ELDER COUNTY                       BOX ELDER COUNTY-TREASUR 1 SOUTH MAIN STREET BRIGHAM CITY UT 84302
BOXALL, CHRISTOPHER                    ADDRESS ON FILE
BOXBOROUGH TOWN                        BOXBOROUGH TOWN-TAX COLL 29 MIDDLE RD BOXBOROUGH MA 01719
BOXER F2, LP                           720 N POST OAK RD, SUITE 500 HOUSTON TX 77024
BOXFORD TOWN                           BOXFORD TOWN - TAX COLLE 7A SPOFFORD ROAD BOXFORD MA 01921
BOXLEY, KRISTINA                       ADDRESS ON FILE
BOY BLUE CONSTRUCTION LLC              PO BOX 6723 ALBUQUERQUE NM 87197
BOYCE CONTRACTING                      DUANE E BOYCE DUANE E BOYCE 947 BRIERVIEW DR BRIDGEPORT WV 26330
BOYCE TOWN                             BOYCE TOWN - TREASURER P O BOX 209 BOYCE VA 22620
BOYCE TOWN                             BOYCE TOWN - TAX COLLECT P O BOX 146 BOYCE LA 71409
BOYCE, DAYLE                           ADDRESS ON FILE
BOYCEVILLE VILLAGE                     DUNN COUNTY TREASURER 800 WILSON AVE, RM 150 MENOMONIE WI 54751
BOYD CONTRACTORS                       STEELE KIZERIAN 6023 LIVE OAK PLACE SPRING TX 77379
BOYD COUNTY                            BOYD COUNTY - SHERIFF PO BOX 558 CATLETTSBURG KY 41129
BOYD COUNTY CLERK                      P.O. BOX 523 CATLETTSBURG KY 41129
BOYD COUNTY FISCAL COURT               12327 ANTHONY DRIVE ASHLAND KY 41102
BOYD COUNTY PROPERTIES                 1324 GREENUP AVE ASHLAND KY 41101
BOYD DEVELOPMENT                       PO BOX 505 ROOSEVELT NY 11575
BOYD INS BRKG INC                      103 E SPRAGUE AVE STE102 SPOKANE WA 99202
BOYD VILLAGE                           BOYD VLG TREASURER PO BOX 8 / 705 E MURRAY BOYD WI 54726
BOYD, JOSHUA                           ADDRESS ON FILE
BOYD, LATONYA                          ADDRESS ON FILE
BOYD, STEVEN                           ADDRESS ON FILE
BOYD, STUART                           ADDRESS ON FILE
BOYD, THERESA                          ADDRESS ON FILE
BOYDEN APPRAISAL SERVICE LTD           528 W MAIN ST KENT OH 44240
BOYDSTON, ROBERT                       ADDRESS ON FILE
BOYER, CHASE                           ADDRESS ON FILE
BOYERTOWN AREA SCHOOL DI               JENNIFER BROWN - TAX COL 2827 YOST RD PERKIOMENVILLE PA 18074
BOYERTOWN AREA SCHOOL DI               MOLLY BAUER - TAX COLLEC 2642 BRIANNA DRIVE POTTSTOWN PA 19464
BOYERTOWN AREA SD/DOUGLA               REBECCA ZERN - TAX COLLE 76 MERKEL RD GILBERTSVILLE PA 19525
BOYERTOWN BORO                         BOYERTOWN BORO - TAX COL P.O. BOX 343 BOYERTOWN PA 19512
BOYERTOWN S.D./BALLY BOR               BOYERTOWN SD - TAX COLLE PO BOX 173 BALLY PA 19503
BOYERTOWN S.D./BECHTELSV               JANET KEHL - TAX COLLECT 229 W SPRING ST BECHTELSVILLE PA 19505
BOYERTOWN S.D./BOYERTOWN               BOYERTOWN SD - TAX COLLE P.O. BOX 343 BOYERTOWN PA 19512
BOYERTOWN S.D./COLEBROOK               BOYERTOWN AREA SD - COLL PO BOX 228 NEW BERLINVILLE PA 19545
BOYERTOWN S.D./DOUGLASS                BOYERTOWN AREA SD - COLL 82 WINDING RD BOYERTOWN PA 19512
BOYERTOWN S.D./EARL TOWN               DALE WATKINS - TAX COLLE 32 GILDE RD DOUGLASSVILLE PA 19518
BOYERTOWN S.D./WASHINGTO               BOYERTOWN SD - TAX COLLE 2025 OLD RT 100 BECHTELSVILLE PA 19505



Epiq Corporate Restructuring, LLC                                                                   Page 152 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 178 of 1490
Claim Name                             Address Information
BOYETTE INS                            7532 HWY 21 PORT WENTWORTH GA 31407
BOYKIN, COLUMBUS                       ADDRESS ON FILE
BOYKIN, MICHELLE                       ADDRESS ON FILE
BOYKINS INSURANCE                      118 N CENTER ST MT OLIVE NC 28365
BOYKINS TOWN                           BOYKINS TOWN - TREASURER 18206 VIRGINIA AVE BOYKINS VA 23827
BOYKINS, SHANQUARLLA                   ADDRESS ON FILE
BOYLE COUNTY                           BOYLE COUNTY - SHERIFF 321 W MAIN ST, RM 103 DANVILLE KY 40422
BOYLE, BARBARA                         ADDRESS ON FILE
BOYLE, DIANA                           ADDRESS ON FILE
BOYLE, SAMANTHA                        ADDRESS ON FILE
BOYLES MOAK INS SRVCS                  315 NEWPOINTE DR RIDGELAND MS 39157
BOYLSTON TOWN                          BOYLSTON TOWN - TAX COLL 221 MAIN STREET BOYLSTON MA 01505
BOYNE CITY CITY                        BOYNE CITY - TREASURER 319 N LAKE ST BOYNE CITY MI 49712
BOYNE VALLEY TOWNSHIP                  BOYNE VALLEY TWP - TREAS PO BOX 191 BOYNE FALLS MI 49713
BOYNTON INS                            72 RIVER PARK ST NEEDHAM MA 02494
BOYNTON LEISUREVILLE COMMUNITY ASSOC   2328 S.CONGRESS AVE #2A WEST PALM BEACH FL 33406
INC
BOYNTON LEISUREVILLE COMMUNITY ASSOC   1807 S.W. 18TH STREET BOYNTON BEACH FL 33426
INC
BOYSTER INSURANCE AGENCY               PO BOX 237 LAKE ARROWHEAD CA 92352
BOZEMAN APPRAISAL SERVICES INC         PO BOX 3087 GAINESVILLE GA 30503
BOZRAH TOWN                            BOZRAH TOWN - TAX COLLEC 1 RIVER RD-TOWN HALL BOZRAH CT 06334
BP AIR. INC.                           15628 CYPRESS ST. IRWINDALE CA 91706
BP FISHER LAW GROUP LLP                174 WATERFRONT ST STE 400 OXON HILL MD 20745
BP PETERMAN LAW GROUP                  LLC 165 BISHOPS WAY STE 100 BROOKFIELD WI 53005
BP PETERMAN LAW GROUP, LLC             GENE R. HEYMAN 165 BISHOPS WAY, SUITE 100 BROOKFIELD WI 53005
BP ROOFING INC                         4460 CAMINO REAL WAY FORT MYERS FL 33966
BP ROOFING, INC.                       JENNIFER PETERSON 4460 CAMINO REAL WAY, SUITE 1 FORT MEYERS FL 33966
BPC STRUCTURAL PEST CONTROL            2601 PALMA DRIVE #1 VENTURA CA 93003
INCORPORATED
BR BUILDER                             5288 MOONLIGHT DR HOUGHTON LAKE MI 48629
BRAC ALL-WEATHER MANAGEMENT            14202 CHAMPION FOREST DR SUITE 201 HOUSTON TX 77069
BRACCO, JOANNE                         ADDRESS ON FILE
BRACKEN COUNTY                         BRACKEN COUNTY - SHERIFF P O BOX 186 BROOKSVILLE KY 41004
BRACKENRIDGE BORO                      BRACKENRIDGE BORO - COLL 111 MORGAN STREET BRACKENRIDGE PA 15014
BRACKENRIDGE, BRITTANY                 ADDRESS ON FILE
BRACKERT CONSTRUCTION, INC             MIKE T BRACKERT 1644 PENZANCE ROAD CLERMONT FL 34711
BRAD ANDERSON ROOFING                  409 OAK HOLLOW LANE FORT WORTH TX 76112
BRAD BARNETT INS                       524 BROADWAY LITTLE ROCK AR 72201
BRAD GREBNER AND                       CHRISTINA GREBNER 105 GREBNER LN WASHBURN IL 61570
BRAD MCDONALD ROOFING                  7143 SR 54 NEW PORT RICHEY FL 34653
BRAD ORR                               5737 MCCARTHY CT WEST CHESTER OH 45069
BRAD SMITH ROOFING CO., INC.           ROB HASLETT 24550 SPERRY DRIVE UNIT 2 WESTLAKE OH 44145
BRAD SPUREGON INS                      1118 14TH ST N TEXAS CITY TX 77590
BRAD SPURGEON INS AGENCY               2929 PALMER HWY TEXAS CITY TX 77590
BRAD WALKER APPRAISAL SERVICES         126 OWENS LN BRUNSWICK GA 31525
BRAD WALKER ENTERPRISES                BRAD WALKER APPRAISAL SE 126 OWENS LN BRUNSWICK GA 31525
BRAD WESTON AND                        BLYTHE WESTON 7600 COTTONWOOD ST FRISCO TX 75034
BRAD WOODY AGENCY                      2607 W 13TH ST WICHITA KS 67203
BRADCO COMPANY                         10501 CHANDLER CIR 100 LAVISTA NE 68128


Epiq Corporate Restructuring, LLC                                                                   Page 153 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 179 of 1490
Claim Name                             Address Information
BRADDICK, KARLA                        ADDRESS ON FILE
BRADDOCK BORO                          BRADDOCK BORO - TAX COLL 415 SIXTH ST MUNI BLDG BRADDOCK PA 15104
BRADDOCK HILLS BORO                    BRADDOCK HILLS BORO - TC 1300 BRINTON RD PITTSBURGH PA 15221
BRADEN, CRYSTAL                        ADDRESS ON FILE
BRADENTON INSURANCE INC                1400 BALLARD PARK DRIVE BRADENTON FL 34205
BRADEY, JONATHAN                       ADDRESS ON FILE
BRADFORD AREA SCHOOL DI                BRADFORD AREA SD - COLLE 1185 E. MAIN STREET BRADFORD PA 16701
BRADFORD AREA SCHOOL DIS               BRADFORD AREA SD - COLLE PO BOX 15 BRADFORD PA 16701
BRADFORD ASHLEY, KEARA                 ADDRESS ON FILE
BRADFORD CITY                          BRADFORD CITY-TAX COLLEC PO BOX 87 BRADFORD TN 38316
BRADFORD CITY CITY BILL                BRADFORD CITY - TAX COLL PO BOX 15 BRADFORD PA 16701
BRADFORD CITY COUNTY BI                BRADFORD CITY - TAX COLL 500 W. MAIN ST - COURTHO SMETHPORT PA 16749
BRADFORD CITY WATER AUTHORITY          28 KENNEDY ST BRADFORD PA 16701
BRADFORD COUNTY                        BRADFORD COUNTY-TAX COLL PO BOX 969 STARKE FL 32091
BRADFORD COUNTY TAX CLAIM BUREAU       301 MAIN ST TOWANDA PA 18848
BRADFORD COVE MASTER ASSOCIATION INC   882 JACKSON AVE WINTER PARK FL 32789
BRADFORD CS CMBD TOWNS                 BRADFORD CS-TAX COLLECTO 2820 STATE ROUTE 226 BRADFORD NY 11481
BRADFORD INS AGENCY                    7220 N LINDBERGH BLVD 37 HAZELWOOD MO 63042
BRADFORD INSURANCE                     600 WAVERLY AVE PATCHOGUE NY 11772
BRADFORD PAINTING                      SERVICES 12541 BALLENTINE RD SARDIS MS 38666
BRADFORD SCHOOL                        BRADFORD SCHOOL-TAX COLL 172 NORTH MAIN STREET BRADFORD VT 05033
BRADFORD SNIPES GENERAL CONTRACTOR     BRADFORD J SNIPES 202 SO. LOWA ST. LA PORTE TX 77571
BRADFORD TOWN                          BRADFORD TOWN - TAX COLL P.O. BOX 607 BRADFORD NH 03221
BRADFORD TOWN                          BRADFORD TOWN - TAX COLL P.O. BOX 26 BRADFORD ME 04410
BRADFORD TOWN                          BRADFORD TOWN - TAX COLL 172 NORTH MAIN STREET BRADFORD VT 05033
BRADFORD TOWN                          BRADFORD TOWN-TAX COLLEC 7817 WHITEHEAD HILL RD BRADFORD NY 14815
BRADFORD TOWN                          BRADFORD TWN TREASURER 2136 S TRESCHER ROAD AVALON WI 53505
BRADFORD TOWNSHIP                      BRADFORD TWP - TAX COLLE 415 MINARD RUN RDPOB 33 BRADFORD PA 16701
BRADFORD TOWNSHIP                      BRADFORD TWP - TAX COLLE 3018 SHAWVILLE HWY WOODLAND PA 16881
BRADFORD TOWNSHIP SCHOOL               BRADFORD TWP SD - COLLEC 415 MINARD RUN RDPOB 33 BRADFORD PA 16701
BRADFORD VICTOR ADAM MTL               120 W SOUTH ST FRANKLIN GROVE IL 61031
BRADFORD VICTOR ADAMS                  MUTUAL INS P O BOX 448 FRANKLIN GROVE IL 61031
BRADFORD VICTOR ADAMS                  P O BOX 448 FRANKLIN GROVE IL 61031
BRADFORD WOODS BORO                    BRADFORD WOODS BORO - TC 102 RAHWAY ROAD MCMURRAY PA 15317
BRADFORD, WILLIAM                      ADDRESS ON FILE
BRADLEY & ASSOCIATES                   PO BOX 681545 FRANKLIN TN 37068
BRADLEY AGENCY                         2718 WEST CHESTER PIKE BROOMALL PA 19008
BRADLEY ARANT BOULT CUMMINGS LLP       1819 5TH AVENUE NORTH BIRMINGTON AL 35203
BRADLEY ARANT BOULT CUMMINGS LLP       ONE FEDERAL PLACE; 1819 5TH AVENUE N BIRMINGHAM AL 35203
BRADLEY ARANT BOULT CUMMINGS LLP       PO BOX 830709 PO BOX 830709 BIRMINGHAM AL 35283-0709
BRADLEY BEACH BORO                     BRADLEY BEACH BORO-COLLE 701 MAIN STREET BRADLEY BEACH NJ 07720
BRADLEY BERGENE MARTIN                 MICHAEL AVANESIAN JT LEGAL GROUP 801 N BRAND BLVD SUITE 130 GLENDALE CA 91203
BRADLEY CHARLES DOERRE                 1310 FM 646 RD WEST DICKINSON TX 77539
BRADLEY CONSTRUCTION LLC               PO BOX 51301 PIEDMONT SC 29673
BRADLEY COUNTY                         BRADLEY COUNTY-TRUSTEE 1701 KEITH ST NW CLEVELAND TN 37311
BRADLEY COUNTY                         BRADLEY COUNTY - TAX COL 101 E CEDAR WARREN AR 71671
BRADLEY COUNTY TREASURER               101 E CEDAR ST STE 8 WARREN AR 71671
BRADLEY DEE COMPTON &                  K ARON & D DEBORDE 305 LAKELAND DR HIGHLAND VILLAGE TX 75077
BRADLEY HARRIS                         & STEPHANIE HARRIS 10446 MENDOTA DR SOUTH LYON MI 48178



Epiq Corporate Restructuring, LLC                                                                   Page 154 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 180 of 1490
Claim Name                              Address Information
BRADLEY JOHNSON, ET AL.                 JAMES MINERVE 115 SADDLE BLANKET TRAIL BUDA TX 78610
BRADLEY PITTMAN &                       MICHELLE PITTMAN 22 MEADOW CREEK DR MELISSA TX 75454
BRADLEY ROOFING, INC.                   SCOTT B WARNICK 17815 DAVENPORT RD 290 DALLAS TX 75252
BRADLEY SHARP & DEBRA                   SHARP 5125 AVE D ST AUGUSTINE FL 32095
BRADLEY STEVENS &                       TRACEY STEVENS 284 MURPHREE DR ONEONTA AL 35121
BRADLEY TOWN                            BRADLEY TOWN - TAX COLLE 165B MAIN STREET BRADLEY ME 04411
BRADLEY TOWN                            BRADLEY TWN TREASURER PO BOX 325 TOMAHAWK WI 54487
BRADLEY, ERIC                           ADDRESS ON FILE
BRADLEY, LOUIS                          ADDRESS ON FILE
BRADLEY, TARA                           ADDRESS ON FILE
BRADLEY, TIFFANY                        ADDRESS ON FILE
BRADLEY, TIMOTHY                        ADDRESS ON FILE
BRADLEYS REPAIR SERVICES                RAYNARD A. BRADLEY 1484 GRIFFINTOWN RD WOODLAND NC 27897
BRADLY A. FRIAR                         5160 PONY EXPRESS TRAIL 16 CAMINO CA 95709
BRADS ROOFING AND                       LAURIE & LEWIS COOK 380 SE 2ND AVE DELRAY BEACH FL 33483
BRADSHAW BRADSHAW LLC                   1361 E MALLORY MEMPHIS TN 38106
BRADSHAW, TERRI                         ADDRESS ON FILE
BRADY CONDIKE, INC.                     415 S. MORGAN STREET GRANBURY TX 76048
BRADY INSURANCE                         PO BOX 1676 LAPORTE TX 77572
BRADY TOWNSHIP                          ELIZABETH WINGERT-TX COL 2716 SCHUCKERS ORCHARD R LUTHERSBURG PA 15848
BRADY TOWNSHIP                          BRADY TWP - TAX COLLECTO 240 DUFFY RD SLIPPERY ROCK PA 16057
BRADY TOWNSHIP                          BRADY TWP - TAX COLLECTO 10331 FRAIN RD MILL CREEK PA 17060
BRADY TOWNSHIP                          BRADY TOWNSHIP - TREASUR 14570 BRADY RD CHESANING MI 48616
BRADY TOWNSHIP                          BRADY TOWNSHIP - TREASUR 13123 S. 24TH ST VICKSBURG MI 49097
BRADY, MARK                             ADDRESS ON FILE
BRADY, MATT                             ADDRESS ON FILE
BRADYS BEND TOWNSHIP                    BRADYS BEND TWP - COLLEC 612 SEYBERTOWN RD EAST BRADY PA 16028
BRADYS RUN SANITARY AUTHORITY           2326 DARLINGTON ROAD BEAVER FALLS PA 15010
BRAEBURN GLEN CIVIC CLUB INC.           P.O. BOX 710346 HOUSTON TX 77271
BRAEBURN VALLEY HOA INC                 12929 GULF FREEWAY SUITE 320 HOUSTON TX 77034
BRAEMAR HOMEOWNERS ASSOCIATION          P O BOX 991 POWELL OH 43065
BRAEMOOR VILLAGE HOMEOWNER'S ASSOC, INC C/O QUALIFIED PEOPERTY MANAGMENT 5901 U.S. 19, SUITE 70 NEW PORT RICHEY FL
                                        34652
BRAEWOOD GLEN COMMUNITY ASSOCIATION     11281 RICHMOND AVE. J-110 HOUSTON TX 77082
BRAHLERS CLEANING & RESTORATION, INC.   1929 9TH ST SW MASSILLON OH 44647
BRAHM, JULIE                            ADDRESS ON FILE
BRAHMA TITLE & ESCROW                   5900 SOUTH LAKE FOREST DRIVE SUITE 380 MCKINNEY TX 75070
BRAHMA TITLE & ESCROW                   850 CENTRAL PARKWAY EAST SUITE 140 PLANO TX 75074
BRAHMA TITLE & ESCROW, LLC.             5900 SOUTH LAKE FOREST DRIVE SUITE 390 MCKINNEY TX 75070
BRAID, CHARLES                          ADDRESS ON FILE
BRAIDWOOD PLUMBING &                    SEWER 288 N WASHINGTON ST BRAIDWOOD IL 60408
BRAINTREE TOWN                          BRAINTREE TOWN - TAX COL 1 J.F.K. MEMORIAL DRIVE BRAINTREE MA 02184
BRAINTREE TOWN                          BRAINTREE TOWN - TAX COL 932 VERMONT ROUTE 12A BRAINTREE VT 05060
BRAISHFIELD ASSOC, INC                  PO BOX 691809 ORLANDO FL 32869
BRAISHFIELD ASSOCIATES                  P O BOX 770909 ORLANDO FL 32877
BRALEY AND WELLINGTON                   INS AGY CP PO BOX 15127 WORCESTER MA 01615
BRAMBLE, RYAN                           ADDRESS ON FILE
BRAMMER BUILDERS INC.                   P.O. BOX 300 NEDERLAND TX 77627
BRAN, MIGUEL                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 155 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 181 of 1490
Claim Name                             Address Information
BRANCH BANKING AND TRUST COMPANY       PO BOX 483 WINSTON SALEM NC 27102
BRANCH COUNTY                          BRANCH COUNTY - TREASURE 31 DIVISION ST COLDWATER MI 49036
BRANCH COUNTY TREASURER                31 DIVISION ST COLDWATER MI 49036
BRANCH MANAGER INC                     2152 CORDELLA ST JACKSONVILLE FL 32207
BRANCH TOWNSHIP                        BRANCH TWP - TAX COLLECT 94 LLEWELLYN RD POTTSVILLE PA 17901
BRANCH TOWNSHIP                        BRANCH TOWNSHIP - TREASU PO BOX 297 WALHALLA MI 49458
BRANCH-GRIFFIN, JACINTA                ADDRESS ON FILE
BRANCHBURG TOWNSHIP                    BRANCHBURG TWP-COLLECTOR 1077 U.S. HIGHWAY 202 BRANCHBURG NJ 08876
BRANCHVILLE BORO                       BRANCHVILLE BORO - COLLE 34 WANTAGE AVENUE BRANCHVILLE NJ 07826
BRANCHVILLE TOWN                       BRANCHVILLE TOWN - TREAS P O BOX 129 BRANCHVILLE VA 23828
BRANCO-GARDNER AGENCY                  48 STATE ROAD N DARTMOUTH MA 02747
BRAND AND BRITT INS                    20 GRAYSON NEW HOPE A GRAYSON GA 30017
BRAND INS SRVCS LLC                    113 AMES AVE OCEAN SPRINGS MS 39564
BRAND MEER FRANTZ STALLS               121 MIAMI STREET URBANA OH 43078
BRAND-TINDALL, BETHANNY                ADDRESS ON FILE
BRANDENBURG, ERIKA                     ADDRESS ON FILE
BRANDI ERMON & EST OF                  MYRNA ERMON 3316 CLUB DR METAIRE LA 70003
BRANDLIN APPRAISALS INC                1366 ORINDA PLACE ESCONDIDO CA 92029
BRANDON & ASSOC INS AGY                11413 OVERLOOK DR FISHERS IN 46037
BRANDON BLACKMON &                     HEATHER BLACKMON 12940 ROYAL ASCOT DR FORT WORTH TX 76244
BRANDON BROOK HOMEOWNERS ASSOCIATION   P O BOX 6235 BRANDON FL 33508
INC
BRANDON CHARTER TOWNSHIP               BRANDON TOWNSHIP - TREAS P.O. BOX 929 ORTONVILLE MI 48462
BRANDON E. BREAUX REAL ESTATE, INC.    124 NORTH MORGAN AVENUE BROUSSARD LA 70518
BRANDON HOLLINGSWORTH &                ELIZABETH HOLLINGSWORTH 15 ZEE ANN DR LULING LA 70070
BRANDON JOHNSON                        110 DIVISION ST WAITE PARK MN 56387
BRANDON L. HEADLEE                     602 E. NORTH AVE FLORA IL 62839
BRANDON NELSON & ASSOCIATES            339 OAK POINT TERRACE MOUNT JULIET TN 37122
BRANDON NIELSEN                        ATTN: BRANDON NIELSEN 64 E MAIN ST WASHINGTONVILLE NY 10992
BRANDON NIELSEN LICENSED REAL ESTATE   BROKER ATTN: BRANDON NIELSEN 64 E. MAIN ST WASHINGTONVILLE NY 10992
BRANDON O WILLIAMS CONS                AARON & MYRA VARMALL 4520 JAMESTOWN AVE BATON ROUGE LA 70808
BRANDON O WILLIAMS CONST               LLC 4520 JAMESTOWN AVE BATON ROUGE LA 70808
BRANDON SISCO AGENCY                   4800 SUGAR GROVE 143 STAFFORD TX 77477
BRANDON TOWN                           TAX COLLECTOR 49 CENTER STREET BRANDON VT 05733
BRANDON TOWN                           BRANDON TOWN - TAX COLLE 119 COUNTY RTE 12 NORHT BANGOR NY 12966
BRANDON VILLAGE                        BRANDON VLG TREASURER PO BOX 385 BRANDON WI 53919
BRANDONDALE LTD MHP                    1 KELLY ROAD CHASKA MN 55318
BRANDT PEZZETTI VERMETTEN &            POPOVITS PC 600 E FRONT ST STE 102 TRAVERSE CITY MI 49686-2892
BRANDT, ALLAN                          ADDRESS ON FILE
BRANDT, ERIN                           ADDRESS ON FILE
BRANDT, JERROLL                        ADDRESS ON FILE
BRANDY CHASE VILLAGE HOA, INC          45 BRANDY CHASE BOULEVARD WINTER HAVEN FL 33880
BRANDY LONG &                          EST CHRISTOPHER LONG 721 HARVEST FIELD WAY FOUNTAIN CO 80817
BRANDYWINE HEIGHTS S.D./               BRANDYWINE HGTS SD - COL 102 ORCHARD RD FLEETWOOD PA 19522
BRANDYWINE HEIGHTS S.D./               BRANDYWINE SD - TAX COLL 102 ORCHARD ROAD FLEETWOOD PA 19522
BRANDYWINE HEIGHTS S.D./               BRANDYWINE HGTS SD - COL 9540 LONGSWAMP RD MERTZTOWN PA 19539
BRANDYWINE HEIGHTS S.D./               NANCY HEFFNER - TAX COLL 36 W WEISS ST TOPTON PA 19562
BRANFORD TOWN                          BRANFORD TOWN - TAX COL 1019 MAIN ST. TOWN HALL BRANFORD CT 06405
BRANHAM, CALEB                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 156 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 182 of 1490
Claim Name                            Address Information
BRANICH-BOUMAN, MARY-JOAN             ADDRESS ON FILE
BRANKO HUMSKI                         583 W 9TH ST. SAN PEDRO CA 90731
BRANNAN, RANCE                        ADDRESS ON FILE
BRANNONS HARD SURFACE                 RESTORATION 1064 HOLLAND RD NEWTON AL 36352
BRANSCOMB, ALLICIA                    ADDRESS ON FILE
BRANSON LAW PLLC                      1501 E CONCORD STREET ORLANDO FL 32803
BRANT E PATE                          ADDRESS ON FILE
BRANT TOWN                            BRANT TOWN - TAX COLLECT PO BOX 228 BRANT NY 14027
BRANT TOWNSHIP                        BRANT TOWNSHIP - TREASUR 13295 RING RD ST. CHARLES MI 48655
BRANT, SKYLAR                         ADDRESS ON FILE
BRANTLEY COUNTY                       BRANTLEY CO-TAX COMMISSI PO BOX 829 NAHUNTA GA 31553
BRANTLEY COUNTY                       TAX COMM MOBILE HOME PO BOX 829 NAHUNTA GA 31553
BRANTLEY COUNTY TAX COMMISSIONER      234 BRANTLEY ST STE 400 NAHUNTA GA 31553
BRANTS MOBILE HOME SERVICES           25150 HWY 69 COFFEEVILLE AL 36524
BRANUM, JULIE                         ADDRESS ON FILE
BRAR, GURREET                         ADDRESS ON FILE
BRASCH, BRIAN                         ADDRESS ON FILE
BRASHER FALLS CEN SCH (C              BRASHER FALLS SC-COLLECT BRASHER FALLS CENT BOX 3 BRASHER FALLS NY 13613
BRASHER TOWN                          BRASHER TOWN - TAX COLLE P.O. BOX 358 BRASHER FALLS NY 13613
BRASHFIELD ASSOCS                     5750 MAJOR BLVD 200 ORLANDO FL 32819
BRASWELL CITY/PAULDING C              BRASWELL CITY-TAX COLLEC 6997 BRASWELL RD ROCKMART GA 30153
BRASWELL, SCOTT                       ADDRESS ON FILE
BRATHWAITE, ERTHA                     ADDRESS ON FILE
BRATTLEBORO TOWN                      BRATTLEBORO TN - COLLECT 230 MAIN STREET ROOM 111 BRATTLEBORO VT 05301
BRATTON EVERITT, NANCY                ADDRESS ON FILE
BRATTON TOWNSHIP                      BRATTON TWP - TAX COLLEC P.O. BOX 136 MATTAWANA PA 17054
BRAUD,VAUGHN & WILLIAMS               2510 BROADWAY BEAUMONT TX 77726
BRAUN AGENCY                          5660 INDIAN RIVER RD 117 VIRGINIA BEACH VA 23464
BRAUN CONSTRUCTION D&B                699 31566 RAILROAD CANYON RD CANYON LAKE CA 92587
BRAUN INSURANCE AGENCY                6062 INDIAN RIVER RD SUITE 101 VIRGINIA BEACH VI 23464
BRAUN STATION WEST C.I.A.             8630 TEZEL ROAD SAN ANTONIO TX 78254
BRAUN, CORAL                          ADDRESS ON FILE
BRAUN, RONI                           ADDRESS ON FILE
BRAUNS ROOFING                        LEO J. BRAUN LEO J. BRAUN 3748 DOVER HOUSTON TX 77087
BRAVO CLEANING & RESTORATION          SHELEY ENTERPRISES INC 723 W 4TH ST. CORTEZ CO 81321
BRAVO COMPANY APPRAISAL               6616 CABIN CREEK DRIVE COLORADO SPRINGS CO 80923
BRAVO FENCE                           11302 N NEBRASKA AVE TAMPA FL 33612
BRAVO RESTORATION AND                 CONSTRUCTION 399BUSINESS PARK CT U 51 WINDSOR CA 95492
BRAVOSOLUTION US, INC.                ATTN: LEGAL 101 LINDENWOOD DRIVE SUITE 420 MALVERN PA 19355
BRAVOSOLUTION US, INC.                ATTN: GENERAL COUNSEL 217 N. JEFFERSON STREET SUITE 400 CHICAGO IL 60661
BRAXTON ASSOCIATION                   3901 WESTERRE PKWY, STE 100 RICHMOND VA 23233
BRAXTON COUNTY SHERIFF                BRAXTON COUNTY - SHERIFF 300 MAIN ST SUTTON WV 26601
BRAXTON, DONNA                        ADDRESS ON FILE
BRAXTON, JAMES                        ADDRESS ON FILE
BRAY GENTILLY MTL                     2017 HWY 59 SE THIEF RIVER FALLS MN 56701
BRAY GENTILLY MTL                     P O BOX 592 THIEF RIVER FALLS MN 56701
BRAY INSURANCE GROUP                  1022 ST ANDREWS RD STE 1 COLUMBIA SC 29210
BRAY, DANA                            ADDRESS ON FILE
BRAYE, MATTHEW                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 157 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 183 of 1490
Claim Name                             Address Information
BRAYLOCK, ANDREA                       ADDRESS ON FILE
BRAZEAU TOWN                           BRAZEAU TWN TREASURER 10892 PARKWAY ROAD POUND WI 54161
BRAZORIA CO MUD 16 L                   BRAZORIA CO MUD 16 - COL 11111 KATY FRWY 725 HOUSTON TX 77079
BRAZORIA CO MUD 17 A                   BRAZORIA CO MUD 17 - COL P.O, BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 18 A                   BRAZORIA CO MUD 18 - COL P.O. BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 19 A                   BRAZORIA CO MUD 19 - COL P.O. BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 2 A                    BRAZORIA CO MUD 2 - COLL P O BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 21 A                   BRAZORIA CO MUD 21 - COL P.O. BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 22 A                   BRAZORIA CO MUD 22 - COL PO BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 23 A                   BRAZORIA CO MUD 23 - COL P O BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 25 A                   BRAZORIA CO MUD 25 - COL P O BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 26 A                   BRAZORIA CO MUD 26 - COL P O BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 28 A                   BRAZORIA CO MUD 28 - COL P O BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 29 A                   BRAZORIA CO MUD 29 - COL P O BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 3 A                    BRAZORIA CO MUD 3 - COLL P O BOX 1368 FRIENSWOOD TX 77549
BRAZORIA CO MUD 31 A                   BRAZORIA CO MUD 31 - COL P O BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 34 A                   BRAZORIA CO MUD 34 - COL P.O, BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA CO MUD 6 A                    BRAZORIA CO MUD 6 - COLL P.O. BOX 1368 FRIENDSWOOD TX 77549
BRAZORIA COUNTY                        BRAZORIA COUNTY - COLLEC 111 EAST LOCUST 100A ANGLETON TX 77515
BRAZORIA COUNTY TAX OFFICE             111 E LOCUST ANGLETON TX 77515
BRAZORIA COUNTY TAX OFFICE             ATTN: BRAZORIA COUNTY 111 E. LOCUST SUITE 100 ANGLETON TX 77515-4682
BRAZORIA-FT BEND MUD 1 A               BRAZORIA-FT BEND MUD 1 P.O, BOX 1368 FRIENDSWOOD TX 77549
BRAZOS COUNTY                          BRAZOS COUNTY - TAX COLL 4151 COUNTY PARK CT BRYAN TX 77802
BRAZOS COUNTY CLERK                    300 E 26TH ST STE 1200 BRYAN TX 77803
BRAZZELL INS AGENCY LLC                3859 GULF SHORES PWKY 1 GULF SHORES AL 36542
BRC ACOUSTICAL & REMODELING LLC        1414 ROYAL PALM DR. SLIDELL LA 70458
BRDARIC EXCAVATING INC                 913 MILLER ST LUZERNE PA 18709
BREAK POINT LAW LLC                    2725 CENTER PLACE MELBOURNE FL 32940
BREAK POINT LAW, LLC                   CLIFFORD JOHNSON 4100 N. WICKHAM RD, STE 107A 251 MELBOURNE FL 32935
BREAKEY, JAMES                         ADDRESS ON FILE
BREATHE EASY MOLD REM                  4126 30TH AVE N ST PETERSBURG FL 33713
BREATHITT COUNTY                       BREATHITT COUNTY - SHERI 1137 MAIN STREET, ROOM 2 JACKSON KY 41339
BRECHLIN, KAREN                        ADDRESS ON FILE
BRECKE, MICHELLE                       ADDRESS ON FILE
BRECKENRIDGE CONDOMINIUMS              9905 BOYSENBERRY WAY GAITHERSBURG MD 20879
BRECKENRIDGE HOMEOWNERS ASSOCIATION    PO BOX 451051 KISSIMMEE FL 34744
BRECKENRIDGE MASTER ASSOCIATION        8910 TERRENCE CT 200 BONITA SPRINGS FL 34135
BRECKENRIDGE PROPERTY FUND 2016, LLC   SANDRA ROBERTSON HUTCHINSON & STEFFAN, LLC 10080 WEST ALTA DRIVE, SUITE 200
                                       LAS VEGAS NV 89145
BRECKENRIDGE PROPERTY FUND 2016, LLC   2015 MANHATTAN BEACH BLVD SUITE 100 REDONDO BEACH CA 90278
BRECKENRIDGE VILLAGE                   BRECKENRIDGE VLG - TREAS P.O. BOX 276 BRECKENRIDGE MI 48615
BRECKINRIDGE COUNTY                    BRECKINRIDGE COUNTY - SH 208 SOUTH MAIN ST HARDINSBURG KY 40143
BRECKINRIDGE COUNTY CLERK              208 MAIN ST STE 216 HARDINSBURG KY 40143
BRECKINRIDGE PARK ESTATES              P.O. BOX 2783 WYLIE TX 75082-2783
BRECKNOCK TOWNSHIP                     BRECKNOCK TWP - TAX COLL 157 BOULDER HILL RD MOHNTON PA 19540
BRECKNOCK TOWNSHIP                     SUSAN SUMMERS - TAX COLL 889 ALLEGHENYVILLE RD MOHNTON PA 19540
BREDESON, JEFFREY                      ADDRESS ON FILE
BREE DEW & BRIAN DEW                   5864 REVELSTOKE DR COLORADO SPRINGS CO 80924
BREED TOWN                             BREED TWN TREASURER 12860 LOGAN RD SURING WI 54174



Epiq Corporate Restructuring, LLC                                                                   Page 158 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 184 of 1490
Claim Name                               Address Information
BREEDING, EBONY                          ADDRESS ON FILE
BREEDSVILLE VILLAGE                      BREEDSVILLE VLG - TREASU PO BOX 152 BREEDSVILLE MI 49027
BREITMAN, MELINDA                        ADDRESS ON FILE
BREITUNG TOWNSHIP                        BREITUNG TOWNSHIP - TREA P.O. BOX 160 QUINNESEC MI 49876
BREKKE, KRYSTINA                         ADDRESS ON FILE
BREMEN CITY - HARALSON C                 BREMEN CITY-TAX COLLECTO 232 TALLAPOOSA ST BREMEN GA 30110
BREMEN CITY-CARROLL CO.                  BREMEN CITY-TAX COLLECTO 232 TALLAPOOSA ST BREMEN GA 30110
BREMEN FARMERS MTL                       201 BRENNEKE ST BREMEN KS 66412
BREMEN FARMERS MUT INS                   P O BOX 97 BREMEN KS 66412
BREMEN FARMERS MUTUAL                    P O BOX 98 BREMEN KS 66412
BREMEN TAX COLLECTOR                     8420 STATE RTE 812 LOWVILLE NY 13367
BREMEN TOWN                              BREMEN TOWN - TAX COLLEC P.O. BOX 171 BREMEN ME 04551
BREMER CNTY MUT INS ASSO                 P O BOX 856 WAVERLY IA 50677
BREMER COUNTY                            BREMER COUNTY - TREASURE 415 EAST BREMER AVENUE WAVERLY IA 50677
BREMER MTL                               111 1ST AVE SE WAVERLY IA 50677
BRENDA BRECEDA                           VARTKES ARTINIAN JT LEGAL GROUP, APC 801 N. BRAND BLVD. STE. 1130 GLENDALE CA
                                         91203
BRENDA CADLE REALTY INC                  MARTHA E CADLE 38 BURNETT FERRY ROAD SW ROME GA 30165
BRENDA GRESHAM                           2237 SHAMROCK DR DECATUR GA 30032
BRENDA HAJEK                             153 E WOOD ST NEW LENOX IL 60451
BRENDA J CHASTEEN                        8438 ROMNEY SAN ANTONIO TX 78254
BRENDA JOANN BAILEY                      795 PARADES LINE RD BROWNSVILLE TX 78521
BRENDA L CULLEN                          119 WHIP POOR WHILL ST SEABROOK NH 03874
BRENDA MAGNUSON                          9525 UPTON AVE N BROOKLYN PARK MN 55444
BRENDA NERIE                             MICHAEL P. FLEMING & ASSOC., P.C. AUDREY MANITO 1345 CAMPBELL ROAD, SUITE 100
                                         HOUSTON TX 77055
BRENDA NOVOA                             1062 ROSEWOOD DR SANTA MARIA CA 93458
BRENDA ROBERSON                          PO BOX 96 ALLEENE AR 71820
BRENDA WILCOX                            3825 NW 195 TER MIAMI GARDENS FL 33055
BRENDAN BURKE, ET AL.                    LAW OFFICE OF TOWNSEND J. BELT, P.A. 238 EAST DAVIS BLVD., SUITE 312 TAMPA FL
                                         33606
BRENDAN WALSH PLUMBING                   117 E MADISON AVE CLIFTON HEIGHTS PA 19018
BRENDON K MEIER                          2088 EAGLEWOOD DR NEWBURGH IN 47630
BRENING, TIMOTHY                         ADDRESS ON FILE
BRENNAN RECUPERO CASCIONE SCUNGIO        & MCALLISTER 362 BROADWAY PROVIDENCE RI 02909
BRENNAN, BRUCE                           ADDRESS ON FILE
BRENNAN, CINDY                           ADDRESS ON FILE
BRENNER CONSTRUCTION                     PO BOX 22230 MESA AZ 85205
BRENT E. BARIS, P.A.                     320 NE SANTA FE BLVD. HIGH SPRINGS FL 32643
BRENT HALFORD                            7538 PRAIRIE ROSE LN HUNTERSVILLE NC 28078
BRENT MERCHANT &                         KELLY MERCHANT 428 MOUNT DEARBORN RD WEARE NH 03281
BRENT SANDERS BUILDING &                 10310 BIRCHWOOD LN WAYNESBORO PA 17268
BRENT WALKER INS AGENCY                  27070 SUN CITY BLVD MENIFEE CA 92586
BRENT, LAKESIA                           ADDRESS ON FILE
BRENTWOOD BORO                           BRENTWOOD BORO - TAX COL 3730 BROWNSVILLE ROAD PITTSBURGH PA 15227
BRENTWOOD PLACE COMMUNITY ASSOC, INC     P. O.BOX 472864 GARLAND TX 75047-2864
BRENTWOOD PLACE HOMEOWNERS' ASSOC, INC   ACTION PROPERTY MANAGEMENT 11118 CYPRESS N. HOUSTON HOUSTON TX 77065
BRENTWOOD S.D./BRENTWOOD                 BRENTWOOD SD - TAX COLLE 3730 BROWNSVILLE ROAD PITTSBURGH PA 15227
BRENTWOOD TOWN                           BRENTWOOD TOWN - TAX COL 1 DALTON ROAD BRENTWOOD NH 03833
BRENZEL, JOHN                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                     Page 159 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 185 of 1490
Claim Name                            Address Information
BRESETT CARPENTRY                     PAULA & JASON KENNEDY 398 SAM ALLEN RD SANFORD ME 04073
BRESNAHAN INS                         231 TRIANGLE ST AMHURST MA 01002
BRESSON, DIANE                        ADDRESS ON FILE
BRETHREN MUT INS                      149 N EDGEWOOD DR HAGERSTOWN MD 21740
BRETHREN MUTUAL INSURANCE COMPANY     STACY REB 149 NORTH EDGEWOOD DRIVE HAGERSTOWN MD 21740
BRETON BAY LANDING HOA, INC           P.O. BOX 1843 LEONARDTOWN MD 20650-1843
BRETT ESHELMAN                        611 N HORTON ST NAMPA ID 83651
BRETT HARKINS &                       BRIDGET HARKINS 3373 CONCORD CIR AVON OH 44011
BRETT HAWK CONSTRUCTION               3308 32ND AVE NE SAINT ANTHONY MN 55418
BRETT HAYES LLC                       5568 CHECKERED SPOT DR GAINESVILLE GA 30506
BRETT HAYSE LLC                       BRETT HAYSE 297 INDUSTRIAL PARK DRIVE SUITE E LAWRENCEVILLE GA 30046
BRETT HEDRICK &                       SHEILA HEDRICK 3033 S LINWOOD AVE INDEPENDENCE MO 64055
BRETT HINCK ELECTRICAL                9707 LAMAR ST SPRING VALLEY CA 91977
BRETT K WILLIAMS                      & GINA WILLIAMS 2317 BCH BLVD PASCAGOULA MS 39567
BRETT N RODGERS, TRUSTEE              300 OTTAWA NW 210 GRAND RAPIDS MI 49503
BRETT NEAL                            235 W INLET RD OCEAN CITY NJ 08226
BRETT STUART & JOLIE                  STUART 9 BROOKWOOD ST LADERA RANCH CA 92694
BRETTON WOODS COA INC                 2420 NE 7TH ST OCALA FL 34470
BRETTON WOODS HOA                     1027 CLUBHOUSE CT CORAM NY 11727
BRETTONWOODS AT PARAMUS C.A. INC      1030 CLIFTON AVE SUITE 205, ASSOCIA CMC CLIFTON NJ 07011
BREUNINGER, DOREEN                    ADDRESS ON FILE
BREVARD COUNTY TAX COLLECTOR          ATTN DELINQUENT TAX DEPARTMENT 400 SOUTH STREET 6TH FLR TITUSVILLE FL 32780
BREVARD COUNTY TAX COLLECTOR          PO BOX 2500 TITUSVILLE FL 32781
BREVARD COUNTY UTILITIES              2725 JUDGE FRAN JAMIESON WAY BLDG A, STE 213 MELBOURNE FL 32940
BREVARD COUNTY UTILITY                2262 HIGH DRIVE MIMS FL 32754
BREVARD COUNTY UTILITY SERVICES       1401 EL CAMINO AVENUE, SUITE 200 SACRAMENTO CA 95815
BREVARD INS AGENCY                    13831 NW FWY 365 HOUSTON TX 77040
BREVORT TOWNSHIP                      BREVORT TOWNSHIP - TREAS PO BOX 767 ST. IGNACE MI 49781
BREWER APPRAISAL SERVICE LLC          PO BOX 588 SENATOBIA MS 38668
BREWER CITY                           BREWER CITY - TAX COLLEC 80 NORTH MAIN STREET BREWER ME 04412
BREWER REAL ESTATE APPRAISALS LLC     PO BOX 393 SHOW LOW AZ 85902
BREWER, BOU                           ADDRESS ON FILE
BREWER, BRANDI                        ADDRESS ON FILE
BREWER, CHARLES                       ADDRESS ON FILE
BREWER, LAURA                         ADDRESS ON FILE
BREWER, TAMMY                         ADDRESS ON FILE
BREWSTER C.S. (CMBD TNS)              BREWSTER C.S.-RECEIVER 1360 ROUTE 22 BREWSTER NY 10509
BREWSTER C.S. (PATTERSON              BREWSTER C.S.-RECEIVER PO BOX 421 PATTERSON NY 12563
BREWSTER COUNTY                       DISTRICT CLERK'S OFFICE 201 W AVENUE E ALPINE TX 79830
BREWSTER COUNTY COLLECTOR             107 W AVENUE E STE 1 ALPINE TX 79830
BREWSTER TOWN                         BREWSTER TOWN - TAX COLL 2198 MAIN STREET BREWSTER MA 02631
BREWSTER VILLAGE                      BREWSTER VIL - COLLECTOR 50 MAIN STREET BREWSTER NY 10509
BRIAN & SHERI ROCKEY                  23508 44TH PL W MOUNTLAKE TER WA 98043
BRIAN & STEPHANIE WITT                15516 W 81ST ST LENEXA KS 66219
BRIAN B ELLIOTT APPRAISALS INC        1401 LEES CREEK ROAD MYRTLE CREEK OR 97457
BRIAN BARNARDS FLOORING AMERICA       2731 CAPITAL CIRCLE NE TALLAHASSEE FL 32308
BRIAN BASS                            PO BOX 113 FUNSTON GA 31753
BRIAN BELL                            JONATHAN L.R. DREWES, ESQ. DREWES LAW, PLLC 509 FIRST AVE. NE., SUITE 2
                                      MINNEAPOLIS MN 55413



Epiq Corporate Restructuring, LLC                                                                 Page 160 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 186 of 1490
Claim Name                               Address Information
BRIAN BENNETT CONT. LLC                  PO BOX 2040 LEBANON MN 65536
BRIAN BURTON APPRAISALS LLC              PO BOX 2373 IDAHO FALLS ID 83403
BRIAN C DAVIS                            609 WILDWOOD RIO DELL CA 95562
BRIAN C PARKS                            195 JOHNSON ROAD LAWRENCEVILLE GA 30046
BRIAN CLARK CONSTRUCTION                 BRIAN CLARK 2456 FOGG AVENUE INGLESIDE TX 78362
BRIAN CLYBURN AGENCY LLC                 976 HOUSTON NORTHCUTT SUITE F MT PLEASANT SC 29464
BRIAN D HESS ATTORNEY                    P O BOX 9454 PANAMA CITY BEACH FL 32417
BRIAN DULON AND                          BRIDGET DULON 857 220TH AVE SOMERSET WI 54025
BRIAN GIBBS CONSTRUCTION                 & REMODELING INC PO BOX 29 STUTTGART AR 72160
BRIAN HINES (DBA)                        AMERICAN TECH SUPPORT HEATING & COOLING 1810 LYANTINE LANE PORTSMONTH VA 23701
BRIAN HOMES LLC                          PO BOX 616 SEWELL NJ 08080
BRIAN HUGHES CONSTR                      267 BELL LANE QUINCY CA 95971
BRIAN JENNINGS                           ADDRESS ON FILE
BRIAN JOHNSON                            ADDRESS ON FILE
BRIAN JOURDAN                            ADDRESS ON FILE
BRIAN K. EVANS                           MICHELLE A. PAUL HEATH J. THOMPSON, P.C. 4224 HOLLAND ROAD SUITE 108 VIRGINIA
                                         BEACH VA 23452
BRIAN KING ROOFING, INC.                 2021 E UNION VALLEY RD SEYMOUR TN 37865
BRIAN KIRK                               ADDRESS ON FILE
BRIAN L TANNEBAUM PA                     1 SE THIRD AVENUE SUITE 1400 MIAMI FL 33131
BRIAN M SMITH                            ADDRESS ON FILE
BRIAN MARTIN                             ADDRESS ON FILE
BRIAN MCPARTLON ROOGING                  & STEVEN & MARIA VERELA 39 BISBEE CT UNIT 7 SANTA FE NM 87508
BRIAN MICHAEL FORTUNE                    P.O. BOX 495 PRINCESS ANNE MD 21853
BRIAN NELSON V DITECH FINANCIAL LLC      BLOCK & LEVITON
BRIAN PALUZZI &                          MELISSA PALUZZI 3806 N TRAINER RD ROCKFORD IL 61114
BRIAN QUEEN APPRAISAL CO INC             4717 SKY TRAIL YUKON OK 73099
BRIAN RHAMES INS AGENCY                  3405 EDLOE 240 HOUSTON TX 77027
BRIAN RITTER & LAURA                     RITTER 202 STILL HOLLOW CREEK BUDA TX 78610
BRIAN S. MAZZU                           3772 COUNTY LINE RD ANGIER NC 27501
BRIAN SIMONS CONST INC                   9259 MCKINLEY RD MONTROSE MI 48457
BRIAN STONE &                            OLIVIA STONE 5426 QUAINT DR WOODBRIDGE VA 22193
BRIAN T. SPENCER, INDEPENDENT EXECUTOR   P.O. BOX 341412 AUSTIN TX 78734
BRIAN TOWNE & ANGEL                      TOWNE 58 GEORGE MASON RD STAFFORD VA 22554
BRIAN VAN AUKEN                          ADDRESS ON FILE
BRIAN VANDIVER                           ADDRESS ON FILE
BRIAN W PARISER PA                       9155 SOUTH DADELAND BLVD SUITE 1718 MIAMI FL 33156
BRIANS MASONRY & REST                    & EST OF JOHN LEWIS 151 MARTIN RD DOUGLAS MA 01516
BRIAR CREEK MUTUAL INS                   P O BOX 195 ORANGEVILLE PA 17859
BRIARCLIFF MANOR VILLAGE                 1111 PLEASANTVILLE RD BRIARCLIFF MANOR NY 10510
BRIARCLIFF WOODS CONDOMINIUM             C/O KATONAH MANAGEMENT GROUP PO BOX 1019 TWO CENTER STREET CROTON FALLS NY
                                         10519-1019
BRIARCREEK TOWNSHIP                      COLUMBIA COUNTY-TAX OFFI POB 380 BLOOMSBURG PA 17815
BRIARGATE COMMUNITY IMPROVEMENT ASSOC    7002 LAUGHLIN DRIVE MISSOURI CITY TX 77489
BRIARWOOD CITY                           CITY OF BRIARWOOD - CLER PO BOX 22408 LOUISVILLE KY 40252
BRIARWOOD CIVIC ASSOCIATION              P.O. BOX 50205 SUMMERSVILLE SC 29485
BRIARWOOD COLOMA HOMEOWNERS ASSOCIATION 1401 EL CAMINO AVENUE 200 SACRAMENTO CA 95815
BRIARWOOD COMMUNITY CENTER               31608 RAILROAD CANYON RD CANYON LAKE CA 92587
BRIARWOOD HOA                            P. O. BOX 226 OKEMOS MI 48805



Epiq Corporate Restructuring, LLC                                                                    Page 161 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 187 of 1490
Claim Name                            Address Information
BRICE, BRITTANY                       ADDRESS ON FILE
BRICE, CLARENCE                       ADDRESS ON FILE
BRICK CSD KITCHEN & BATH LLC          2791 HOOPER AVE BRICK NJ 08723
BRICK MANOR CONDO ASSOCIATION         224 TAUNTON AVE EAST PROVIDENCE RI 02914
BRICK RESTORATION, INC                DON EARLEY 8830 EMNORA LANE HOUSTON TX 77080
BRICK TOWNSHIP                        TAX COLLECTOR 401 CHAMBERS BRIDGE ROAD BRICK TOWN NJ 08723
BRICK TOWNSHIP MUNICIPAL UTIL AUTH    1551 HIGHWAY 88 WEST BRICK NJ 08724
BRICK TOWNSHIP TAX COLLECTOR          401 CHAMBERS BRIDGE RD BRICK NJ 08723
BRICKELL FOREST CONDOMINIUM, INC      C/O VESTA PROPERTY SERVICES, INC 13595 SW 134TH AVENUE STE108 MIAMI FL 33186
BRICKELL PROPERTY MANAGEMENT INC      14373 SW 142 STREET MIAMI FL 33186
BRICKER & ECKLER LLP                  100 SOUTH THIRD ST COLUMBUS OH 43215
BRICKNELL, SCOTT                      ADDRESS ON FILE
BRIDGE CREEK TOWN                     BRIDGE CREEK TWN TREASUR E22735 COUNTY ROAD G AUGUSTA WI 54722
BRIDGE REALTY                         POTTER MANAGEMENT AND SERVICES, INC 95 N 100 E PRICE UT 84501
BRIDGEHAMPTON TOWNSHIP                BRIDGEHAMPTON TWP - TREA 3080 NICOL RD DECKERVILLE MI 48427
BRIDGEPORT BORO                       DORIS FRYMOYER - TAX COL PO BOX 204, 4TH AND MILL BRIDGEPORT PA 19405
BRIDGEPORT CITY                       BRIDGEPORT CITY-TAX COLL 45 LYON TERRACE BRIDGEPORT CT 06604
BRIDGEPORT CITY ELDERLY               BRIDGEPORT CTY ELDLY-COL 325 CONGRESS ST ROOM 123 BRIDGEPORT CT 06604
BRIDGEPORT TOWNSHIP                   BRIDGEPORT TWP - TREASUR 6206 DIXIE HWY BRIDGEPORT MI 48722
BRIDGEPORT VILLAS ASSOCIATION, INC.   14275 SW 142 AVE MIAMI FL 33188
BRIDGEPORT WPCA                       695 SEAVIEW AVE BRIDGEPORT CT 06607
BRIDGES CONSTRUCTION                  3001 SO STATE STREET, SUITE 5 UKIAH CA 95482
BRIDGES, ERIN                         ADDRESS ON FILE
BRIDGESTONE MUD E                     BRIDGESTONE MUD - COLLEC 17111 ROLLING CREEK HOUSTON TX 77090
BRIDGET DIORIO &                      ROBERT DIORIO 911E PROSPECT AVE NORTH WALES PA 19454
BRIDGETON CITY-FISCAL                 BRIDGETON CITY - TAX COL 181 EAST COMMERCE STREET BRIDGETON NJ 08302
BRIDGETON TOWNSHIP                    PETER ROSSWAAG - TAX COL 1774 RIVER RD. UPPER BLACK EDDY PA 18972
BRIDGETON TOWNSHIP                    BRIDGETON TOWNSHIP - TRE 9576 W 104TH HOLTON MI 49425
BRIDGETTE HARRELL &                   WESLEY HARRELL 3008 BUTTERCUP CIR MOODY AL 35004
BRIDGEVIEW BANK GROUP, AN IL BANK.    ADAM B. ROME GREIMAN, ROME & GRIESMAYER, LLC 2 N LASALLE ST STE 1601 CHICAGO
CORP.                                 IL 60602
BRIDGEVILLE BORO                      BRIDGEVILLE BORO - COLLE 425 BOWER HILL RD BRIDGEVILLE PA 15017
BRIDGEVILLE TOWN                      BRIDGEVILLE TOWN - COLLE 101 N MAIN STREET BRIDGEVILLE DE 19933
BRIDGEWATER TOWN                      BRIDGEWATER TN - COLLECT 66 CENTRAL SQUARE BRIDGEWATER MA 02324
BRIDGEWATER TOWN                      BRIDGEWATER TN - COLLECT 297 MAYHEW TURNPIKE BRISTOL NH 03222
BRIDGEWATER TOWN                      BRIDGEWATER TN - COLLECT P.O. BOX 50 BRIDGEWATER VT 05034
BRIDGEWATER TOWN                      BRIDGEWATER TN - COLLECT 44 MAIN STREET SOUTH BRIDGEWATER CT 06752
BRIDGEWATER TOWN                      BRIDGEWATER TOWN - TREAS 201 GREEN ST BRIDGEWATER VA 22812
BRIDGEWATER TOWNSHIP                  BRIDGEWATER TWP-COLLECTO 100 COMMONS WAY BRIDGEWATER NJ 08807
BRIDGEWATER TOWNSHIP                  DAWN ARNOLD - TAX COLLEC 10955 STATE ROUTE 29 MONTROSE PA 18801
BRIDGEWATER TOWNSHIP                  BRIDGEWATER TWP - TREASU 10990 CLINTON RD MANCHESTER MI 48158
BRIDGEWAY CAPITAL MANAGEMENT, INC.    ATTN: MR. JOHN NOLAND RYAN MONTGOMERY FOUNDER & CHIEF INVESTMENT OFFICER 20
                                      GREENWAY PLAZA SUITE 450 HOUSTON TX 75201-7849
BRIDGMAN CITY                         BRIDGMAN CITY - TREASURE 9765 MAPLE ST BRIDGMAN MI 49106
BRIDGTON TOWN                         BRIDGTON TOWN - TAX COLL 3 CHASE STREET SUITE 1 BRIDGTON ME 04009
BRIDPORT TOWN                         BRIDPORT TOWN - TREASURE PO BOX 27 BRIDPORT VT 05734
BRIELLE BORO                          BRIELLE BORO-TAX COLLECT P.O. BOX 445 BRIELLE NJ 08730
BRIELLE UTILITIES                     601 UNION LANE BRIELLE NJ 08730
BRIGADOON                             13876 FOGGY BOTTOM CT MT AIRY MD 21771



Epiq Corporate Restructuring, LLC                                                                  Page 162 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 188 of 1490
Claim Name                             Address Information
BRIGANCE & ASSOCS                      309 E MAIN ST TOMBALL TX 77375
BRIGANTINE CITY                        BRIGANTINE CITY-TAX COLL 1417 WEST BRIGANTINE AVE BRIGANTINE NJ 08203
BRIGATI, JACQUELINE                    ADDRESS ON FILE
BRIGGS AND MORGAN PA                   PO BOX 64591 ST PAUL MN 55164-0591
BRIGGS CONTRACTING INC                 PETER M BRIGGS P O BOX 1874 YELM WA 98597
BRIGHAM TOWN                           BRIGHAM TWN TREASURER 407 BUSINESS ID BARNEVELD WI 53507
BRIGHT INS AGENCY INC                  6 CONGRESS ST MILFORD MA 01757
BRIGHT OAKS VILLAGE TOWNHOUSE HOA      2741 C FALLSTON RD FALLSTON MD 21047
BRIGHT STAR CONSTRUCTION               3510 STONEWALL RD WYLIE TX 75098
BRIGHT WATER HOA                       1420 WATER SHINE WAY SNELLVILLE GA 30078
BRIGHT, PETER                          ADDRESS ON FILE
BRIGHTHOUSE FUNDS TRUST I              BRIGHTHOUSE/EATON VANCE FLOATING RATE PORTFOLIO
BRIGHTON C.S. (TN OF BRI               BRIGHTON C.S - TAX RECEI 2300 ELMWOOD AVE ROCHESTER NY 14618
BRIGHTON CITY                          BRIGHTON CITY-TAX COLLEC 139 N MAIN ST BRIGHTON TN 38011
BRIGHTON CITY                          BRIGHTON CITY - TREASURE 200 N FIRST ST BRIGHTON MI 48116
BRIGHTON MAINTENANCE CORP              PO BOX 54089 LOS ANGELES CA 90054-0089
BRIGHTON TOWN                          BRIGHTON TOWN - TAX COLL 49 MILL STREET EXT BRIGHTON VT 05846
BRIGHTON TOWN                          HOLLY HUBER- TAX COLLECT PO BOX 22 RAINBOW LAKE NY 12976
BRIGHTON TOWN                          DANIEL AMAN, RECEIVER 2300 ELMWOOD AVE ROCHESTER NY 14618
BRIGHTON TOWN                          TAX COLLECTOR PO BOX 249 KANSASVILLE WI 53139
BRIGHTON TOWN                          BRIGHTO TWN TREASURER B3830 RIDGE AVE SPENCER WI 54479
BRIGHTON TOWNSHIP                      JAMES W. ONUSKA -TAX COL 1300 BRIGHTON RD - MUNI BEAVER PA 15009
BRIGHTON TOWNSHIP                      BRIGHTON TOWNSHIP - TREA 4363 BUNO RD BRIGHTON MI 48114
BRIGHTON TOWNSHIP SEWAGE AUTHORITY     1300 BRIGHTON ROAD BEAVER PA 15009
BRIGHTON WEST CONDOMINIUM I            C/O VISTA MANAGEMENT CO. INC 1131 UNIVERSITY BLVD, WEST SUITE 101 SILVER
                                       SPRING MD 20902
BRIGHTSIDE RESTORATION                 7645 NEFF RD MEDINA OH 44256
BRIGHTWATERS VILLAGE                   BRIGHTWATERS VIL-COLLECT PO BOX 601 BRIGHTWATERS NY 11718
BRIGHTWAY INS                          9858 CLINT MOORE RD C103 BOCA RATON FL 33496
BRIGHTWAY INSURANCE                    1630 S CONGRESS AVE 101 PALM SPRINGS FL 33461
BRIGHTWAY INSURANCE AGCY               PO BOX 5700 JACKSONVILLE FL 32247
BRIGHTWAY INSURANCE INC                3733 UNIVERSITY BLVD W SUITE 100 JACKSONVILLE FL 32217
BRILEY TOWNSHIP                        BRILEY TOWNSHIP - TREASU PO BOX 207 ATLANTA MI 49709
BRILLIANT CONCRETE DESIGN, INC.        6013 WALLEYE DR FT WORTH TX 76179
BRILLIANT STAR DRIVE TRUST             MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                       89074
BRILLION CITY                          BRILLION CITY TREASURER 130 CALUMET ST BRILLION WI 54110
BRILLION TOWN                          BRILLION TWN TREASURER N8329 HWY 57 HILBERT WI 54129
BRIMFIELD TOWN                         BRIMFIELD TOWN - TAX COL 23 MAIN STREET BRIMFIELD MA 01010
BRINCKS EXTERIORS INC.                 311 N. GRANT RD CARROLL IA 51401
BRINCO, LLC                            113 NORTH FIRST STREET PULASKI TN 38478
BRINK CONSTRUCTION LLC                 BRADLEY BRINK 75 CLIFF DRIVE RIVERTON WY 82501
BRINK ROOFING LLC                      10365 HOOD ROAD SOUTH 209 JACKSONVILLE FL 32257
BRINKER CONSTRUCTION, LLC              BRANDON BEATTY 2150 S. CENTRAL EXPRESSWAY SUITE 200 MCKINNEY TX 75070
BRINKMAN, MAKALA                       ADDRESS ON FILE
BRINKTOWN FARMERS MTL                  P O BOX 308 VIENNA MO 65582
BRINLEE-ROSS, CHRISTINE                ADDRESS ON FILE
BRINN, DANIELLE                        ADDRESS ON FILE
BRINSON APPRAISALS                     205 STAR GAZER CT RICHLANDS NC 28574



Epiq Corporate Restructuring, LLC                                                                   Page 163 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 189 of 1490
Claim Name                               Address Information
BRINSON, FLETCHER                        ADDRESS ON FILE
BRIODY BUILDERS                          THOMAS J. BRIODY 440 BLVD. AVE. PITMAN NJ 08071
BRISCOE COUNTY - C/O APP                 BRISCOE CAD - TAX COLLEC P O BOX 728 SILVERTON TX 79257
BRISCOE, SHARETHA                        ADDRESS ON FILE
BRISKER, TIFFANY                         ADDRESS ON FILE
BRISTOL AT CARILLON HOMEOWNER ASSOC      1717 PARK STREET SUITE 110 NAPERVILLE IL 60563
BRISTOL BAY BOROUGH                      BRISTOL BAY - TREASURER PO BOX 189 NAKNEK AK 99633
BRISTOL BORO                             BRISTOL BORO - TAX COLLE 250 POND ST BRISTOL PA 19007
BRISTOL BOROUGH WATER & SEWER AUTHORITY 250 POND ST. BRISTOL PA 19007
BRISTOL CITY                             BRISTOL CITY - TAX COLLE 111 N MAIN ST CTY HL BRISTOL CT 06010
BRISTOL CITY                             BRISTOL CITY - TREASURER 497 CUMBERLAND ST - ROOM BRISTOL VA 24201
BRISTOL CITY                             BRISTOL CITY-TAX COLLECT 801 ANDERSON ST - ROOM 2 BRISTOL TN 37620
BRISTOL INVESTMENTS, LLC                 1617 HIGHWAY 66 SOUTH SUITE 201 KERNERSVILLE NC 27284
BRISTOL POINTE OF WESTWOOD FARMS HOA     PO BOX 361712 STRONGSVILLE OH 44136-0029
INC
BRISTOL S.D./BRISTOL BOR                 BRISTOL BORO SD - COLLEC 250 POND ST BRISTOL PA 19007
BRISTOL S.D./BRISTOL TOW                 BERKHEIMER ASSOCIATES 50 N SEVENTH STREET BANGOR PA 18013
BRISTOL TOWN                             BRISTOL TOWN - TAX COLLE 10 COURT STREET BRISTOL RI 02809
BRISTOL TOWN                             BRISTOL TOWN - TAX COLLE 230 LAKE STREET BRISTOL NH 03222
BRISTOL TOWN                             BRISTOL TOWN - TAX COLLE PO BOX 339 BRISTOL ME 04539
BRISTOL TOWN                             BRISTOL TOWN - TAX COLLE 1 SOUTH STREET BRISTOL VT 05443
BRISTOL TOWN                             BRISTOL TOWN-TAX COLLECT 6740 COUNTY RD 32 CANADAIGUA NY 14424
BRISTOL TOWN                             BRISTOL TWN TREASURER 7747 COUNTY ROAD N SUN PRAIRIE WI 53590
BRISTOL TOWNSHIP                         BRISTOL TWP - TAX COLLEC 2501 BATH RD BRISTOL PA 19007
BRISTOL TOWNSHIP PA                      2501 BATH ROAD BRISTOL PA 19007
BRISTOL TOWNSHIP SEWER DEPARTMENT        2501 BATH ROAD BRISTOL PA 19007
BRISTOL VILLAGE                          BRISTOL VLG TREASURER 19801 83RD STREET BRISTOL WI 53104
BRISTOL WATER DEPARTMENT                 PO BOX 58 BRISTOL CT 06010
BRISTOL WATER DEPT.                      119 RIVERSIDE AVE BRISTOL CT 06010
BRITINI HOOK &                           CHASE LUIKENS 14617 TELLURIDE ST SUMMERSET SD 57769
BRITT, SUZANNE                           ADDRESS ON FILE
BRITTANY COMMONS CONDOMINIUM             520 FELLOWSHIP ROAD SUITE B208 MOUNT LAUREL NJ 08054
BRITTANY CONDOMINIUM ASSOCIATION, INC.   6300 PARK OF COMMERCE BLVD. BOCA RATON FL 33487
BRITTANY LINK                            2018 OVERLAND AVE BALTIMORE MD 21214
BRITTON                                  GATENS M. CLAY, ESQ. DEVON A GRAY, ESQ. JEFFERS DANIELSON SONN-AYLWARD 2600
                                         CHESTER KIMM RD WENATCHEE WA 98801
BRITTON ECHOLS ELECTRICA                 10 WHISPERING WIND CIRCL VILONIA AR 72173
BRITTON VILLAGE                          BRITTON VILLAGE - TREASU PO BOX 436 BRITTON MI 49229
BRITTON, LEANN                           ADDRESS ON FILE
BRLETIC, BARBARA                         ADDRESS ON FILE
BROAD STREET VALUATIONS, INC.            ATTN: GENERAL COUNSEL 211 ELM STREET HOLLY MI 48442
BROAD TOP BORO                           BROAD TOP BORO - TAX COL 20997 BROAD ST. BROAD TOP PA 16621
BROAD TOP TOWNSHIP                       BROAD TOP TWP - TAX COLL 397 FIGARD ROAD SIX MILE RUN PA 16679
BROADALBIN TOWN                          BROADALBIN TOWN-TAX COLL P.O. BOX 623 BROADALBIN NY 12025
BROADALBIN VILLAGE CMBD                  BROADALBIN VLG CMBD-COLL PO BOX 6/ 16 W MAIN ST BROADALBIN NY 12025
BROADALBIN-PERTH CS (CMB                 BROADALBIN-PERTH CS-COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
BROADALBIN-PERTH CS CMD                  BROADALBIN-PERTH CS -COL TAX PROCESSING UNIT- PO ALBANY NY 12212
BROADBANDONE, INC.                       ATTN: GENERAL COUNSEL 3500 NW BOCA RATON BLVD BOCA RATON FL 33431
BROADEFFECT, LLC                         ATTN: SARAH GRIFFITH 161 LEVERINGTON AVE STE 1001 PHILADELPHIA PA 19127



Epiq Corporate Restructuring, LLC                                                                    Page 164 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 190 of 1490
Claim Name                               Address Information
BROADER IDEAS INC                        224 N HWY 67 STE116 FLORISSANT MO 63031
BROADRIDGE ICS                           PO BOX 416423 BOSTON MA 02241-6423
BROADSTREAM COMMERCIAL LLC               PO BOX 11608 DENVER CO 80211
BROADUS, WALTER                          ADDRESS ON FILE
BROADVIEW SCREEN REPAIR                  GERIMO BEAMO INC. DBA 2909 BORROUGHS DRIVE 5 ORLANDO FL 32818
BROADVIEW TERRACE CONDOMINUM ASSOC, INC 1560 LANCASTER TERRACE JACKSONVILLE FL 32204
BROADWATER COUNTY                        BROADWATER COUNTY - TREA 515 BROADWAY TOWNSEND MT 59644
BROADWAY APPRAISAL COMPANY LLC           83 E BROADWAY BEL AIR MD 21014
BROADWAY ROOFING COMPANY HOUSTON, INC.   16076 HWY 105 CLEVELAND TX 77327
BROADWAY ROOFING COMPANY, LLC            4390 COUNTY ROAD 2220 CADDO MILLS TX 75135
BROADWAY TOWN                            BROADWAY TOWN - TREASURE 116 BROADWAY AVE BROADWAY VA 22815
BROBERG, CARISTIPHER                     ADDRESS ON FILE
BROBERG, COREY                           ADDRESS ON FILE
BROCK & SCOTT PLLC                       1315 WESTBROOK PLAZA WINSTON SALEM NC 27103
BROCK & SCOTT PLLC                       1315 WESTBROOK PLAZA DRIVE SUITE 100 WINSTON-SALEM NC 27103
BROCK & SCOTT PLLC                       ATTN BRIAN CAMPBELL, DARRIS GRAHAM JEREMY B. WILKINS 4550 COUNTRY CLUB RD
                                         WINSTON-SALEM NC 27104
BROCK & SCOTT PLLC                       TIFFANY NICHOLS 4550 COUNTRY CLUB RD. WINSTON-SALEM NC 27104
BROCK APPRAISAL SERVICE                  PO BOX 1014 ROME GA 30162
BROCK INSURANCE GROUP                    820 S FRIENDSWOOD DR103 FRIENDSWOOD TX 77546
BROCK, FREDRIC                           ADDRESS ON FILE
BROCK, RUSSELL                           ADDRESS ON FILE
BROCK, TAMMIE                            ADDRESS ON FILE
BROCKER KARNS & KARNS INC                PO BOX 367 ANITA IA 50020
BROCKETT, DAVID                          ADDRESS ON FILE
BROCKPORT C.S. (TN OF PA                 BROCKPORT C.S - TAX RECE PO BOX 728 HILTON NY 14468
BROCKPORT CEN SCH (TN OF                 BROCKPORT CEN SCH - RECE 18 STATE ST BROCKPORT NY 14420
BROCKPORT CS (TOWN OF HA                 BROCKPORT CS - TAX COLLE 1658 LAKE ROAD HAMLIN NY 14464
BROCKPORT CSD (CLARKSON)                 BROCKPORT CSD - TAX COLL 3710 LAKE ROAD CLARKSON NY 14430
BROCKPORT VILLAGE                        BROCKPORT VILLAGE - CLER 127 MAIN ST BROCKPORT NY NY 14420
BROCKS, MARDRICKA                        ADDRESS ON FILE
BROCKTON CITY                            BROCKTON CITY - TAX COLL 45 SCHOOL STREET BROCKTON MA 02301
BROCKTON WATER/SEWER LIE                 BROCKTON CITY (W/S)- COL 45 SCHOOL STREET BROCKTON MA 02301
BROCKWAY AREA S.D./SNYDE                 BROCKWAY AREA SD - COLLE 928 HORIZON DRIVE BROCKWAY PA 15824
BROCKWAY AREA S.D./WASHI                 BROCKWAY AREA SD - COLLE 5684 ALLENS MILLS RD REYNOLDSVILLE PA 15851
BROCKWAY BORO                            BROCKWAY BORO - TAX COLL 1065 8TH AVE BROCKWAY PA 15824
BROCKWAY SCHOOL DISTRICT                 BROCKWAY SD - TAX COLLEC 1065 8TH AVE BROCKWAY PA 15824
BROCKWAY TOWN                            BROCKWAY TWN TREASURER PO BOX 484 BLACK RIVER FALLS WI 54615
BROCKWAY TOWNSHIP                        BROCKWAY TOWNSHIP - TREA 7759 ARANDT RD YALE MI 48097
BROCKWAY/RIDGEWAY AREA S                 EMMA WOODWARD - TAX COLL 114 BEECH GROVE RD RIDGWAY PA 15853
BROCTON CEN SCH (CMD TNS                 BROCTON CEN SCH- TAX COL 626 COMMERCE DR. C/O M&T AMHERST NY 14228
BROCTON VILLAGE                          BROCTON VILLAGE- CLERK P.O. DRAWER B BROCTON NY 14716
BROD CONSTRUCTION INC.                   ROY BROD 230 PALMER WAY WILMINGTON NC 28412
BRODER, STEPHANIE                        ADDRESS ON FILE
BRODERICK CONSTRUCTION                   261 MAIN STREET FARMINGTON ME 04938
BRODHEAD CITY(GREEN CTY)                 BRODHEAD CITY TREASURER PO BOX 168 / 1111 W 2ND BRODHEAD WI 53520
BRODHEAD CREEK REGIONAL AUTHORITY        410 MILL CREEK ROAD EAST STROUDSBURG PA 18301
BROECK POINTE CITY                       CITY OF BROECK POINTE - PO BOX 22205 LOUISVILLE KY 40252
BROER, MARK                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 165 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 191 of 1490
Claim Name                               Address Information
BROGAN, DANIEL                           ADDRESS ON FILE
BROKEN DRUM INSULATION                   DONALD WEBSTER INC. 19739 BAHAMA ST NORTHRIDGE CA 91324
BROKENSHIRE, PAMELLA                     ADDRESS ON FILE
BROKENSTRAW TOWNSHIP                     BROKENSTRAW TWP - COLLEC P.O. BOX 205 YOUNGSVILLE PA 16371
BROKERS CHOICE SERVICES                  MARC ROMANELLI P O BOX 374 BALLENTINE SC 29002
BROMAN, TABITHA                          ADDRESS ON FILE
BROMLEY, ROBERT                          ADDRESS ON FILE
BROMWELL, JAMES                          ADDRESS ON FILE
BRONNER, STEVEN                          ADDRESS ON FILE
BRONSDON, TODD                           ADDRESS ON FILE
BRONSON CITY                             BRONSON CITY - TREASURER 141 S MATTESON ST BRONSON MI 49028
BRONSON TOWNSHIP                         BRONSON TOWNSHIP - TREAS 279 MCMAHON DR BRONSON MI 49028
BRONWYNN NANETTE EDWARDS                 2423 FELTON COURT DALLAS TX 75215
BRONX BORO QTR TAX C/O F                 NYC DEPT OF FINANCE P.O. BOX 680 NEWARK NJ 07101
BRONX FRONTAGE                           N.Y.C. WATER BOARD 59-17 JUNCTION BLVD. ELMHURST NY 11373
BRONXVILLE VILLAGE                       BRONXVILLE VILLAGE - CLE 200 PONDFIELD ROAD BRONXVILLE NY 10708
BROOK-LYN CORP LLC                       BRUCE MILLER P. O. BOX 21 BROOKLAND MD 21093
BROOKE COUNTY SHERIFF                    BROOKE COUNTY - SHERIFF 202 COURTHOUSE SQUARE WELLSBURG WV 26070
BROOKE ESTATES CONDOMINIUM ASSOCIATION   1220 PARK AVE WEST HIGHLAND PARK IL 60035
BROOKE HULL INS AGENCY                   11300 N. CENTRAL EXPWY 302 DALLAS TX 75243
BROOKE MADISON & ASSOCIATES, LLC         ATTN: KEVIN PALL 3345 BRIDGE ROAD, STE 920 SUFFOLK VA 23435
BROOKFIELD                               BROOKFIELD CITY - COLLEC 116 W BROOKS BROOKFIELD MO 64628
BROOKFIELD CITY                          BROOKFIELD CITY TREASURE 2000 N CALHOUN RD BROOKFIELD WI 53005
BROOKFIELD TOWN                          BROOKFIELD TOWN -TAX COL 6 CENTRAL STREET BROOKFIELD MA 01506
BROOKFIELD TOWN                          BROOKFIELD TOWN -TAX COL 7 PALMER DR BROOKFIELD NH 03872
BROOKFIELD TOWN                          BROOKFIELD TOWN - TREASU PO BOX 463 BROOKFIELD VT 05036
BROOKFIELD TOWN                          BROOKFIELD TOWN-TAX COLL PO BOX 508 BROOKFIELD CT 06804
BROOKFIELD TOWN                          BROOKFIELD TOWN-TAX COLL PO BOX 83 BROOKFIELD NY 13314
BROOKFIELD TOWN                          WAUKESHA COUNTY TREASURE 515 W MORELAND BLVD. RM WAUKESHA WI 53188
BROOKFIELD TOWNSHIP                      BROOKFIELD TWP - TREASUR PO BOX 91 OWENDALE MI 48754
BROOKFIELD TOWNSHIP                      BROOKFIELD TWP - TREASUR 4380 E BELLEVUE HWY EATON RAPIDS MI 48827
BROOKHAVEN BORO                          JAMES H SMITH - TAX COLL 504 CAMELOT DR BROOKHAVEN PA 19015
BROOKHAVEN TOWN (MTP)                    LOUIS J MARCOCCIA-TAX RE 1 INDEPENDENCE HILLSTE FARMINGVILLE NY 11738
BROOKINGS COUNTY                         BROOKINGS COUNTY - TREAS 520 3RD ST, SUITE 100 BROOKINGS SD 57006
BROOKINS, LATOYA                         ADDRESS ON FILE
BROOKLAWN BORO                           BROOKLAWN BORO - TAX COL 301 CHRISTIANA STREET BROOKLAWN NJ 08030
BROOKLET TOWN                            BROOKLET TOWN-TAX COLLEC PO BOX 67 BROOKLET GA 30415
BROOKLIN TOWN                            BROOKLIN TOWN - TAX COLL P.O. BOX 219 BROOKLIN ME 04616
BROOKLINE TOWN                           BROOKLINE TOWN - TAX COL 333 WASHINGTON STREET BROOKLINE MA 02445
BROOKLINE TOWN                           BROOKLINE TOWN - TAX COL 1 MAIN STREET BROOKLINE NH 03033
BROOKLINE TOWN                           BROOKLINE TOWN - TAX COL P.O. BOX 403 NEWFANE VT 05345
BROOKLYN (KINGS) FRONTAG                 N.Y.C. WATER BOARD 59-17 JUNCTION BLVD ELMHURST NY 11373
BROOKLYN BORO QTR TAX C/                 NYC DEPT OF FINANCE P.O. BOX 680 NEWARK NJ 07101
BROOKLYN DEVELOPMENT                     ELI HOLT 4745 NEBRASKA AVE. ST. LOUIS MO 63111
BROOKLYN TOWN                            BROOKLYN TOWN - TAX COLL P.O. BOX 253 BROOKLYN CT 06234
BROOKLYN TOWN                            BROOKLYN TWN TREASURER W7315 BRAMER ROAD TREGO WI 54888
BROOKLYN TOWNSHIP                        BROOKLYN TWP - TAX COLLE 3253 WICKIZER RD KINGSLEY PA 18826
BROOKLYN VALUATION SERVICES LLC          8637 E SAN DANIEL DR SCOTTSDALE AZ 85258
BROOKLYN VILLAGE                         BROOKLYN VILLAGE - TREAS PO BOX 90 BROOKLYN MI 49230



Epiq Corporate Restructuring, LLC                                                                     Page 166 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 192 of 1490
Claim Name                             Address Information
BROOKLYN VILLAGE                       BROOKLYN VLG TREASURER PO BOX 189/210 COMMERCIA BROOKLYN WI 53521
BROOKNEAL TOWN                         BROOKNEAL TOWN - TREASUR P O BOX 450 BROOKNEAL VA 24528
BROOKRIDGE COMMUNITY PROPERTY OWNERS   7300 BROOKRIDGE CENTRAL BLVD BROOKSVILLE FL 34613
INC
BROOKS & SONS CONSTRUCTION             4731 VELMA CIR MONTGOMERY AL 36108
BROOKS APPRAISAL SERVICES LLC          1438 BELLEMEADE DR NEW ALBANY IN 47150
BROOKS BAUER LLP                       300 SOUTH 4TH STREET SUITE 815 LAS VEGAS NV 89101
BROOKS BROTHER INTERIORS               2821 BRUNDAGE LANE BAKERSFIELD CA 93304
BROOKS CONSTRUCTION                    GROUP LLC 1419 VANDER WILT LN KATY TX 77449
BROOKS COUNTY                          BROOKS CO MOBILE PO BOX 349 QUITMAN GA 31643
BROOKS COUNTY                          BROOKS COUNTY-TAX COMMIS 610 S HIGHLAND RD QUITMAN GA 31643
BROOKS COUNTY                          BROOKS COUNTY - TAX COLL P O BOX 558 FALFURRIAS TX 78355
BROOKS COUNTY CLERK                    PO BOX 427 FALFURRIAS TX 78355
BROOKS COUNTY TAX COMMISSION           610 S HIGHLAND QUITMAN GA 31643-0349
BROOKS HUBLEY LLP                      1645 VILLAGE CENTER CIR STE 60 LAS VEGAS NV 89134
BROOKS II APPRAISERS                   BROOKS II LTD 401 CARTHAGE ST SANFORD NC 27330
BROOKS M MCCALL AGENCY                 1805 FOULK RD STE H WILMINGTON DE 19810
BROOKS PEARSALL ZANTOW                 7000 PROSPECT PI NE ALBUQUERQUE NM 87110
BROOKS TOWN                            BROOKS TOWN - TAX COLLEC 15 PURPLE HEART HIGHWAY BROOKS ME 04921
BROOKS TOWNSHIP                        BROOKS TOWNSHIP - TREASU PO BOX 625 NEWAYGO MI 49337
BROOKS, CYNTHIA                        ADDRESS ON FILE
BROOKS, EBONY                          ADDRESS ON FILE
BROOKS, JACQUELINE                     ADDRESS ON FILE
BROOKS, JUDY                           ADDRESS ON FILE
BROOKS, MARSHUN                        ADDRESS ON FILE
BROOKS, MOKENA                         ADDRESS ON FILE
BROOKS, MYESHIA                        ADDRESS ON FILE
BROOKS, SUSAN                          ADDRESS ON FILE
BROOKS, TERESITA                       ADDRESS ON FILE
BROOKS-BELGRAVE, ROBIN                 ADDRESS ON FILE
BROOKSHIRE CITY                        BROOKSHIRE CITY - COLLEC P O BOX 160 BROOKSHIRE TX 77423
BROOKSIDE AT INDIAN SPRINGS HOA, INC   6620 LAKE WORTH ROAD, SUITE F LAKE WORTH FL 33467
BROOKSIDE COMMUNITY INC                900 MARROWS ROAD NEWARK DE 19713
BROOKSIDE HEIGHTS CONDO ASSOC.         55 LANE ROAD SUITE 440 FAIRFIELD NJ 07004
BROOKSIDE HOME OWNERS ASSOCIATION      P.O. BOX 1181 GRAPEVINE TX 76051
BROOKSIDE MOBILE HOME PARK             PO BOX 311 VERGENNES VT 05491
BROOKSIDE PARK CONDO INC               4425 FORBES BLVD STE C LANHAM MD 20706
BROOKSIDE VILLAGE CONDOMINIUM ASSOC    6190 TAYLOR DRIVE FLINT MI 48507
BROOKSTONE BUILDING LLC                FOR ACCNT OF JEROD GANDY 4000 FARR RD BESSEMER AL 35022
BROOKSTONE HOME OWNERS ASSOCIATION     1630 EAST 6480 SOUTH SALT LAKE CITY UT 84121
BROOKSTONE INS                         2748 E COMMERCIAL BLVD FORT LAUDERDALE FL 33308
BROOKSVILLE CITY                       CITY OF BROOKSVILLE - CL PO BOX 216 BROOKSVILLE KY 41004
BROOKSVILLE TOWN                       BROOKSVILLE TOWN-TAX COL P.O.BOX 314 BROOKSVILLE ME 04617
BROOKTRAILS TOWNSHIP COMMUNITY SVCS    24860 BIRCH ST WILLITS CA 95490
DIST
BROOKVIEW HOA                          PO BOX 62884 PHOENIX AZ 85082
BROOKVILLE BORO(SCHOOL B               SALLY ALLGEIER - TAX COL 18 WESTERN AVE., SUITE J BROOKVILLE PA 15825
BROOKVILLE SD / SUMMERVI               BROOKVILLE SD - TAX COLL 208 STATE ST., POB 134 SUMMERVILLE PA 15864
BROOKWOOD BUILDERS INC                 5833 SILVER SHADOW CT STONE MOUNTAIN GA 30087



Epiq Corporate Restructuring, LLC                                                                  Page 167 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 193 of 1490
Claim Name                               Address Information
BROOKWOOD ON THE GREENS CONDOMINIUM 190 211 W. CHICAGO AVENUE, SUITE 10 HINSDALE IL 60521
BROOME CO-OPERATIVE                      PO BOX 1280 VESTAL NY 13851
BROOME COUNTY OFFICE OF MGMT & BUDG      60 HAWLEY ST BINGHAMTON NY 13901
BROOME TOWN                              DONALD WOOD - TAX COLLEC 920 STATE ROAD 125 MIDDLEBURGH NY 12122
BROOMER, KENNETH                         ADDRESS ON FILE
BROOMFIELD CITY & COUNTY                 1 DESCOMBES DR 1 DESCOMBES DR BROOMFIELD CO 80020
BROOMFIELD COUNTY                        1 DESCOMBES DR 1 DESCOMBES DR BROOMFIELD CO 80020
BROOMFIELD TOWNSHIP                      BROOMFIELD TWP - TREASUR 2889 S. ROLLAND RD REMUS MI 49340
BROSEN, PAMELA                           ADDRESS ON FILE
BROTEN GARAGE DOOR SALES                 886 S ANDREWS AVE POMPANO BEACH FL 33069
BROTHERS CONSTRUCTION                    INC 9030 ESTATE COTTAGE CHRISTIANSTED VI 00820
BROTHERS ROOFING                         2160 US HWY 190 E HUNTSVILLE TX 77340
BROTHERSVALLEY TOWNSHIP                  WENDY BOYER - TAX COLLEC 1925 CUMBERLAND HWY MEYERSDALE PA 15552
BROTHERTOWN TOWN                         BROTHERTWN TWN TREASURER W3916 ST. CHARLES RD CHILTON WI 53014
BROUGH, CHADROW & LEVINE PA              2149 NORTH COMMERCE PARKWAY WESTON FL 33326
BROUGHTON, WILLIAM                       ADDRESS ON FILE
BROUSSARD, RENA                          ADDRESS ON FILE
BROUWER HANSEN IZDEBSKI                  240 MAIN ST TOMS RIVER NJ 08753
BROWARD COUNTY BOARD OF COMMISSIONERS    115 SOUTH ANDREWS AVENUE, ROOM 114 FT LAUDERDALE FL 33301
BROWARD COUNTY COLLECTIONS AND LIENS     TREASURY SERVICE DIVISION 2600 HOLLYWOOD BLVD ROOM 103 HOLLYWOOD FL 33020
BROWARD COUNTY PUBLIC WORKS              2555 WEST COPANS ROAD POMPANO BEACH FL 33069
BROWARD COUNTY TAX COLLECTOR             GOVERNMENTAL CENTER ANNEX 115 S ANDREWS AVE FT LAUDERDALE FL 33301-1895
BROWARD COUNTY WATER & WASTEWATER SVCS   2555 W. COPANS RD POMPANO BEACH FL 33069
BROWARD DANNY STURGIS                    118 COUNTRYWOOD CIRCLE CLINTON MS 39056
BROWN & BROWN                            309 DANIEL WEBSTER HWY MERRIMACK NH 03054
BROWN & BROWN APPRAISAL CO               520 66TH ST DOWNERS GROVE IL 60516-3009
BROWN & BROWN CONNECTICT                 55 CAPTIAL BLVD STE 101 ROCKY HILL CT 06067
BROWN & BROWN INC                        1201 W CYPRESS CREEK RD SUITE 130 FT LAUDERDALE FL 33309
BROWN & BROWN LONE STAR INS SVCS         1717 N SAM HOUSTON PKWY, SUITE 115 HOUSTON TX 77038
BROWN & BROWN OF FLORIDA                 14900 NW 79TH CT 200 MIAMI LAKES FL 33016
BROWN & BROWN OF LA LLC                  PO BOX 81248 LAFAYETTE LA 70598
BROWN & BROWN OF NJ INC                  1314 SOUTH SHORE ROAD MARMORA NJ 08223
BROWN & RHODES APPRAISAL SERVICE INC     PO BOX 64573 TUCSON AZ 85728
BROWN AND BROWN                          500 PLUM ST STE 200 SYRACUSE NY 13204
BROWN AND BROWN                          8570 MAGELLAN PKWY 1100 RICHMOND VA 23227
BROWN AND BROWN                          817 BEACHLAND BLVD VERO BEACH FL 32963
BROWN AND BROWN                          240 S PINEAPPLE AVE 301 SARASOTA FL 34236
BROWN AND BROWN METRO                    P O BOX 679 FLORHAM PARK NJ 07932
BROWN AND BROWN OF FL                    655 N FRANKLIN ST 1900 TAMPA FL 33602
BROWN AND BROWN OF NM                    PO BOX 94450 ALBUQUERQUE NM 87199
BROWN AND BROWN OF NY                    625 RTE 6 MAHOPAC NY 10541
BROWN AND BROWN OF PA                    125 E ELM ST STE 210 CONCHOHOCKEN PA 19428
BROWN AND BROWN OF WA                    1501 4TH AVE SUITE 2400 SEATTLE WA 98101
BROWN APPRAISAL                          138 PINECREST DR BLUFFTON SC 29910
BROWN APPRAISAL TEAM                     4006 STONE BROOKE DR GRAPEVINE TX 76051
BROWN BROTHERS INSURANCE                 LLC PO BOX 06 OCALA FL 34478
BROWN CITY CITY                          BROWN CITY - TREASURER 4205 MAIN ST. - BOX 99 BROWN CITY MI 48416
BROWN COMMUNITY MANAGEMENT               7255 E HAMPTON AVENUE SUITE 101 MESA AZ 85209
BROWN CONSTRUCTION                       MICHAEL L BROWN 2704 TOWN BLUFF DR PLANO TX 75075



Epiq Corporate Restructuring, LLC                                                                     Page 168 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 194 of 1490
Claim Name                            Address Information
BROWN COUNTY                          BROWN COUNTY - TREASURER 800 MT ORAB PIKE 171 GEORGETOWN OH 45121
BROWN COUNTY                          BROWN COUNTY - TREASURER PO BOX 98 NASHVILLE IN 47448
BROWN COUNTY                          BROWN CO. - AUDITOR/TRE PO BOX 115 NEW ULM MN 56073
BROWN COUNTY                          BROWN COUNTY - TREASURER 25 MARKET ST, STE 2 ABERDEEN SD 57401
BROWN COUNTY                          BROWN COUNTY - TREASURER 200 COURT ST, ROOM 2 MT STERLING IL 62353
BROWN COUNTY                          BROWN COUNTY - TREASURER 601 OREGON ST, STE 201 HIAWATHA KS 66434
BROWN COUNTY                          BROWN COUNTY - TREASURER 148 W 4TH STREET AINSWORTH NE 69210
BROWN COUNTY C/O APPR D               BROWN CAD - TAX COLLECTO 403 FISK BROWNWOOD TX 76801
BROWN COUNTY CLERK                    200 S BROADWAY STE 101 BROWNWOOD TX 76801
BROWN COUNTY TREASURER                800 MT ORAB PIKE STE 171 GEORGETOWN OH 45121-1185
BROWN COUNTY TREASURER                305 EAST WALNUT RM 160 GREEN BAY WI 54301
BROWN COUNTY TREASURER                25 MARKET ST SUITE 2 ABERDEEN SD 57401
BROWN DEER VILLAGE                    BROWN DEER VLG TREASURER 4800 W GREEN BROOK DR. BROWN DEER WI 53223
BROWN FOWLER & ALSUP                  PO BOX 422079 HOUSTON TX 77242
BROWN INS SRVCS INC                   1124 SAM RITTENBERG BLVD CHARLESTON SC 29407
BROWN INSURANCE AGENCY                PO BOX 1387 SAN ANDREAS CA 95249
BROWN REMODEL & M&M                   WALKER 16250 FOSTER OVERLAND PARK KS 66085
BROWN ROOFING INC                     P.O. BOX 262 GREENVILLE MS 38702
BROWN RUDNICK LLP                     ATTN: MARK LEONARDO 1 FINANCIAL CENTER BOSTON MA 02111
BROWN SCHROEDER & CO INC              815 E 4TH ST ROYAL OAK MI 48067
BROWN TOWNSHIP                        BROWN TWP - TAX COLLECTO POB 31 REEDSVILLE PA 17084
BROWN TOWNSHIP                        BROWN TOWNSHIP - TREASUR 11525 KERRY RD BRETHREN MI 49619
BROWN, AMY                            ADDRESS ON FILE
BROWN, ANTONIA                        ADDRESS ON FILE
BROWN, ASARA                          ADDRESS ON FILE
BROWN, CANDACE                        ADDRESS ON FILE
BROWN, CHERYL                         ADDRESS ON FILE
BROWN, CHRISTOPHER                    ADDRESS ON FILE
BROWN, CRYSTAL                        ADDRESS ON FILE
BROWN, DAVID                          ADDRESS ON FILE
BROWN, DEAIRION                       ADDRESS ON FILE
BROWN, DEIRDRE                        ADDRESS ON FILE
BROWN, DENEEN                         ADDRESS ON FILE
BROWN, EBONY                          ADDRESS ON FILE
BROWN, EDWARD                         ADDRESS ON FILE
BROWN, ERICA                          ADDRESS ON FILE
BROWN, ERICA                          ADDRESS ON FILE
BROWN, FELICIA                        ADDRESS ON FILE
BROWN, FRANK                          ADDRESS ON FILE
BROWN, GREGORY                        ADDRESS ON FILE
BROWN, ISIAH                          ADDRESS ON FILE
BROWN, JALISSA                        ADDRESS ON FILE
BROWN, JAMES                          ADDRESS ON FILE
BROWN, JANELLE                        ADDRESS ON FILE
BROWN, JARRED                         ADDRESS ON FILE
BROWN, JASMINE                        ADDRESS ON FILE
BROWN, JASON                          ADDRESS ON FILE
BROWN, JEFFERY                        ADDRESS ON FILE
BROWN, JERVAY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 169 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 195 of 1490
Claim Name                             Address Information
BROWN, JONATHAN                        ADDRESS ON FILE
BROWN, JONNY                           ADDRESS ON FILE
BROWN, JOSHUA                          ADDRESS ON FILE
BROWN, KARRIE                          ADDRESS ON FILE
BROWN, KIMBERLY                        ADDRESS ON FILE
BROWN, KINGSLEY                        ADDRESS ON FILE
BROWN, KIRSTY                          ADDRESS ON FILE
BROWN, KRISHNA                         ADDRESS ON FILE
BROWN, LADAYSHA                        ADDRESS ON FILE
BROWN, MAUREEN                         ADDRESS ON FILE
BROWN, MEGHAN                          ADDRESS ON FILE
BROWN, MELISSA                         ADDRESS ON FILE
BROWN, MIA                             ADDRESS ON FILE
BROWN, NATHANIEL                       ADDRESS ON FILE
BROWN, PAULA                           ADDRESS ON FILE
BROWN, QUENTINA                        ADDRESS ON FILE
BROWN, RAYNELLE                        ADDRESS ON FILE
BROWN, RONALD                          ADDRESS ON FILE
BROWN, RUTHANNE                        ADDRESS ON FILE
BROWN, SAMANTHA                        ADDRESS ON FILE
BROWN, SHAQUETHA                       ADDRESS ON FILE
BROWN, SHERMAINE                       ADDRESS ON FILE
BROWN, SHIKITA                         ADDRESS ON FILE
BROWN, SHONACIE                        ADDRESS ON FILE
BROWN, STEPHANIE                       ADDRESS ON FILE
BROWN, TANYA                           ADDRESS ON FILE
BROWN, TASHEKA                         ADDRESS ON FILE
BROWN, TIANA                           ADDRESS ON FILE
BROWN, TIANNA                          ADDRESS ON FILE
BROWN, TIMOTHY                         ADDRESS ON FILE
BROWN, TIMOTHY                         ADDRESS ON FILE
BROWN, TYESHA                          ADDRESS ON FILE
BROWN, TYLER                           ADDRESS ON FILE
BROWN, VONNIE                          ADDRESS ON FILE
BROWN, WILLIE                          ADDRESS ON FILE
BROWNE HOLLAR REALTY                   ATTN: JILL BROWNE 108 S CATHERINE TERRELL TX 75160
BROWNE INS AGENCY LLC                  99 NORTHFIELD AVE WEST ORANGE NJ 07052
BROWNE, LEVI                           ADDRESS ON FILE
BROWNELL INS                           5 NASHUA RD LONDONDERRY NH 03038
BROWNFIELD TOWN                        BROWNFIELD TOWN-TAX COLL 82 MAIN STREET BROWNFIELD ME 04010
BROWNING APPRAISAL SERVICE             5118 CLAYTON ROAD FAIRFIELD CA 94534
BROWNING TOWN                          BROWNING TWN TREASURER N3184 HALL DRIVE MEDFORD WI 54451
BROWNING, DIANE                        ADDRESS ON FILE
BROWNING, FALISHA                      ADDRESS ON FILE
BROWNING, INEZ                         ADDRESS ON FILE
BROWNING, JAMES                        ADDRESS ON FILE
BROWNING, VICTORIA                     ADDRESS ON FILE
BROWNINGTON TOWN                       BROWNINGTON TN - COLLECT PO BOX 66 BROWNINGTON VT 05860
BROWNLEE RFG & GUTTERS                 1304 GLYNOON DR PLANO TX 75023



Epiq Corporate Restructuring, LLC                                                                 Page 170 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 196 of 1490
Claim Name                            Address Information
BROWNS INS AGENCY INC                 9170 PRINCE WILLIAM ST MANASSAS VA 20108
BROWNS ROOFING & SIDING INC           4802 I SUGAR VALLEY RDNW SUGAR VALLEY GA 30746
BROWNSBORO FARMS CITY                 BROWNSBORO FARMS - CLER 8455 BROWNSBORO RD LOUISVILLE KY 40241
BROWNSTEIN HYATT FARBER SCHRECK LLP   410 7TH ST STE 2200 DENVER CO 80202
BROWNSTONE BUILDERS LLC               55 HOMESTEAD PARK NEWARK NJ 07108
BROWNSTONE INS AGENCY                 32 OLD SLIP NEW YORK NY 10005
BROWNSTONE INSURANCE AGY              200 CORDWAINER DR STE300 NORWELL MA 02061
BROWNSTONE ORENCO PARK OWNERS ASSOC   C/O POB 23099 TIGARD OR 97281
BROWNSTOWN BORO                       BROWNSTOWN BORO - COLLEC 408 HABICHT STREET JOHNSTOWN PA 15906
BROWNSTOWN TOWNSHIP                   BROWNSTOWN TWP - TREASUR 21313 TELEGRAPH RD BROWNSTOWN MI 48183
BROWNSVILLE ASD/WEST BRO              BASD - GEN FUND 235 MAIN ST W BROWNSVILLE PA 15417
BROWNSVILLE BORO                      TENA CONGELIO-TAX COLLEC 200 2ND STREET BROWNSVILLE PA 15417
BROWNSVILLE CITY                      BROWNSVILLE CITY-TAX COL PO BOX 449 BROWNSVILLE TN 38012
BROWNSVILLE MUNICIPAL AUTHORITY       7 JACKSON ST BROWNSVILLE PA 15417
BROWNSVILLE SCHOOL DISTR              TENA CONGELIO-TAX COLLEC 200 2ND STREET BROWNSVILLE PA 15417
BROWNSVILLE SCHOOL DISTR              CHRISTINA THOMAS-TAX COL 1002 3RD STREET HILLER PA 15444
BROWNSVILLE SCHOOL DISTR              REDSTONE TWP - TAX COLLE 1010 C MAIN ST. REPUBLIC PA 15475
BROWNSVILLE VILLAGE                   BROWNSVILLE VLG TREASURE PO BOX 308 / 514 RAIL RD BROWNSVILLE WI 53006
BROWNTOWN VILLAGE                     BROWNTWN VLG TREASURER PO BOX 7/ 110 S MILL ST BROWNTOWN WI 53522
BROWNVILLE TOWN                       BROWNVILLE TOWN-TAX COLL 586 MAIN ROAD BROWNVILLE ME 04414
BROWNVILLE TOWN                       BROWNVILLE TOWN-TAX COLL P.O. BOX 469 BROWNVILLE NY 13615
BROWNVILLE VILLAGE                    BROWNVILLE VILLAGE - CLE PO BOX 118 BROWNVILLE NY 13615
BRR BLUE RIBBON ROOFING, LLC          6401 W ELDORADO PKWY, STE. D MCKINNEY TX 75070
BRUCE ASSOCIATES, INC                 ATTN: MARYANN D'AGOSTINO 62 BERLIN RD STRATFORD NJ 08084
BRUCE ASSOCIATES, INC.                62 BERLIN ROAD STRATFORD NJ 08084
BRUCE B CONNOLLY                      1881 NE 26TH ST STE 212 WILTON MANORS FL 33305
BRUCE CITY                            BRUCE CITY-TAX COLLECTOR P O BOX 667 BRUCE MS 38915
BRUCE DUNBAR &                        SHEILA M DUNBAR 369 MARION AVE PLANTSVILLE CT 06479
BRUCE EVANS PROPERTY MGT INC          303 N WEST ST VISALIA CA 93291
BRUCE F. COLEMAN                      ADDRESS ON FILE
BRUCE HARLAN AGENCY                   1866 E SAM HOUSTON PKWYS PASADENA TX 77503
BRUCE HUTCHINS &                      STACEY HUTCHINS 1015 DAMON POINTE DR BELMONT NC 28012
BRUCE INSURANCE                       1507 RAYMOND RD JACKSON MS 39204
BRUCE J THRASHER                      ADDRESS ON FILE
BRUCE KRATOCHWILL                     ADDRESS ON FILE
BRUCE L MCMULLEN &                    SUSIE MARTINEZ 30322 REDTREE DR LEESBURG FL 34748
BRUCE LIEM VO AND                     NGOCTRAN CO 4286 WINDSWEPT WAY LOVES PARK IL 61111
BRUCE ROTHAAR &                       DIANE ROTHAAR 24033 47TH AVE SE WOODINVILLE WA 98072
BRUCE SCHEOPNER                       ADDRESS ON FILE
BRUCE SWAFFORD INS AGY                4911 STATE ROAD 9 NORTH SUITE B ANDERSON IN 46012
BRUCE TOWNSHIP                        BRUCE TOWNSHIP - TREASUR 223 E GATES ROMEO MI 48065
BRUCE TOWNSHIP                        BRUCE TOWNSHIP - TREASUR 3156 E TWELVE MILE RD DAFTER MI 49724
BRUCE W REYLE & COMPANY INC           3837 PLAZA DRIVE SECOND FLOOR FAIRFAX VA 22030
BRUCE WELLS AGENCY                    PO BOX 922 SARALAND AL 36571
BRUCE, CHERISE                        ADDRESS ON FILE
BRUCETON CITY                         BRUCETON CITY-TAX COLLEC 209 CHEATHAM ST BRUCETON TN 38317
BRUER, ERIC                           ADDRESS ON FILE
BRUIN BORO                            BRUIN BORO - TAX COLLECT 108 PARK ST BRUIN PA 16022
BRUJUS INC                            125 WILMINGTON WEST CHESTER PIKE CHADDS FORD PA 19317



Epiq Corporate Restructuring, LLC                                                                  Page 171 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 197 of 1490
Claim Name                             Address Information
BRULE COUNTY                           BRULE COUNTY - TREASURER 300 S COURTLAND SUITE 10 CHAMBERLAIN SD 57325
BRUMBACH-ROTHENBERGER, KATHY           ADDRESS ON FILE
BRUMBAUGH & QUANAHL, PC LLO            4885 S 118TH ST #100 OMAHA NE 68137
BRUMBAUGH, CHARLEA                     ADDRESS ON FILE
BRUMBAUGH, SASCHA                      ADDRESS ON FILE
BRUMSEY, VENICE                        ADDRESS ON FILE
BRUNDAGE REALTY INC                    403 N 3RD ST MCCALL ID 83638
BRUNER, JENNIFER                       ADDRESS ON FILE
BRUNER, LISA                           ADDRESS ON FILE
BRUNHILDE REISER                       P.O. BOX 38745 BALTIMORE MD 21231-3215
BRUNKE, DUSTIN                         ADDRESS ON FILE
BRUNN, SEAN                            ADDRESS ON FILE
BRUNNER, LINDA                         ADDRESS ON FILE
BRUNO IBARRA                           5735 LOTUS STREET RIVERSIDE CA 92509
BRUNO, JEFFREY                         ADDRESS ON FILE
BRUNO, MELONY                          ADDRESS ON FILE
BRUNSWICK CITY                         TAX COLLECTOR PO BOX 550 BRUNSWICK GA 31521
BRUNSWICK COUNTY                       BRUNSWICK COUNTY - TREAS 228 NORTH MAIN ST., RM 1 LAWRENCEVILLE VA 23868
BRUNSWICK COUNTY                       BRUNSWICK COUNTY - COLLE P O BOX 29 BOLIVIA NC 28422
BRUNSWICK COUNTY                       TAX ADMINISTRATION 30 GOVERNMENT CENTER DRIVE BOLIVIA NC 28422
BRUNSWICK COUNTY PUBLIC UTILITIES      PO BOX 469 BOLIVIA NC 28422
BRUNSWICK COUNTY REVENUE DEPT          30 GOVERNMENT CENTER DR BOLIVIA NC 28422
BRUNSWICK COUNTY TREASURER             228 N MAIN ST ROOM 104 LAWRENCEVILLE VA 23868
BRUNSWICK CS (TN OF G                  BRUNSWICK C.S-RECEIVER 3992 NY 2 TROY NY 12180
BRUNSWICK CS (TN OF P                  BRUNSWICK C.S-RECEIVER 3992 NY 2 TROY NY 12180
BRUNSWICK CS TN OF BRUNS               BRUNSWICK CS-REC OF TAXE 336 TOWN OFFICE RD TROY NY 12180
BRUNSWICK INS                          976 OCEAN HWY SUPPLY NC 28462
BRUNSWICK INSURANCE AGY                PO BOX 79 SUPPLY NC 28462
BRUNSWICK TOWN                         BRUNSWICK TOWN-TAX COLLE 85 UNION STREET BRUNSWICK ME 04011
BRUNSWICK TOWN                         BRUNSWICK TN-TAX RECEIVE 336 TOWN OFFICE ROAD TROY NY 12180
BRUNSWICK TOWN                         COLUMBUS COUNTY - COLLEC 125 WASHINGTOWN ST, STE WHITEVILLE NC 28472
BRUNSWICK TOWN                         BRUNSWICK TWN TREASURER W6265 SPEHLE RD EAU CLAIRE WI 54701
BRUSH CREEK TOWNSHIP                   BRUSH CREEK TWP - COLLEC 6788 PLEASANT VALLEY ROA CRYSTAL SPRING PA 15536
BRUSH VALLEY TOWNSHIP                  BRUSH VALLEY TWP - COLLE P.O. BOX 290 5581 RT 259 BRUSH VALLEY PA 15720
BRUSHTON VILLAGE                       BRUSHTON VILLAGE - CLERK PO BOX 309 BRUSHTON NY 12916
BRUSHTON-MOIRA CS (CMBD                BRUSHTON-MOIRA CS - COLL 758 COUNTY ROUTE 7 BRUSHTON NY 12916
BRUSSELS BOY HOME ASSOCIATION          P.O. BOX 2247 RIVERVIEW FL 33568-2247
BRUSSELS TOWN                          BRUSSELS TWN TREASURER 8886 COUNTY ROAD D FORESTVILLE WI 54213
BRUTUS TOWN                            BRUTUS TOWN- TAX COLLECT PO BOX 720 WEEDSPORT NY 13166
BRYAN ALLF TRUSTEE OF                  THE ALLF FAMILY LLC 3084 VILLAGE RIDGE DR GASTONIA NC 28056
BRYAN BELL, ET AL.                     PHILIP L. FACCENDA, ESQ. FACCENDA LAW FIRM, LLC 601 LONGWOOD AVENUE CHERRY
                                       HILL NJ 08002
BRYAN BISHOP                           6171 LAZY PINES DR ORANGE TX 77632
BRYAN C MACRAE                         ADDRESS ON FILE
BRYAN CAVE LLP                         PO BOX 503089 ST. LOUIS MO 63150-3089
BRYAN COUNTY                           BRYAN COUNTY-TAX COMMISS PO BOX 447 PEMBROKE GA 31321
BRYAN COUNTY                           BRYAN COUNTY - TAX COLLE 323 WEST BEACH DURANT OK 74701
BRYAN COUNTY TAX COMMISSIONER          11 NORTH COURTHOUSE STREET PEMBROKE GA 31321
BRYAN COUNTY TREASURER                 323 W BEECH STREET DURANT OK 74701



Epiq Corporate Restructuring, LLC                                                                  Page 172 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 198 of 1490
Claim Name                             Address Information
BRYAN DUBARD                           3300 CR 100 CARROLLTON MS 38917
BRYAN G PRICE SOLE MBR                 168 BAYVIEW AVE JERSEY CITY NJ 07305
BRYAN INS                              P O BOX 839 GRAHAM TX 76450
BRYAN LUCA &                           DANIELLE LUCA 131 CHARLES LN HEBRON CT 06248
BRYAN OBRYAN                           ADDRESS ON FILE
BRYAN PACKARD                          478 WILLOW ST HIGHSPIRE PA 17034
BRYAN ROGERS &                         REGINA ROGERS 511 RUSTIC PL WYLIE TX 75098
BRYAN SMITH CONSTRUCTION               INC 9252 STORAGE WAY LOUISVILLE KY 40291
BRYAN SUMMEY ROOFING                   P.O. BOX A GREENWOOD SC 29648
BRYAN TEXAS UTILITIES                  PO BOX 8000 BRYAN TX 77805
BRYAN WRIGHT                           14158 COOL VALLEY RD VALLEY CENTER CA 92082
BRYANT AGENCY                          104 SOUTHPOINTE DR BYRAM MS 39272
BRYANT ARROTTA INS                     209 SMELTER AVE NE 3 GREAT FALLS MT 59404
BRYANT CONTRACTING                     464 LEHIGH AVE UNION NJ 07083
BRYANT INSURANCE GROUP                 3330 PACIFIC AVE STE 400 VIRGINIA BEACH VA 23451
BRYANT, CHANTELLE                      ADDRESS ON FILE
BRYANT, JASMINN                        ADDRESS ON FILE
BRYANT, KIMBERLY                       ADDRESS ON FILE
BRYANT, MARY                           ADDRESS ON FILE
BRYANT, OPAL                           ADDRESS ON FILE
BRYANT, SHANNON                        ADDRESS ON FILE
BRYANT, TERRY                          ADDRESS ON FILE
BRYANT-HARTKE                          CONSTRUCTION LLC 4836 DUFF DR STE F CINCINNATI OH 45246
BRYANT-THOMPSON, LYNNETTE              ADDRESS ON FILE
BRYCE SOLUTIONS CONSTRUCTION LLC       1706 MARLOCK LN PASADENA TX 77502
BRYDEN & SULLIVAN INS                  88 FALMOUTH ROAD HYANNIS MA 02601
BRYN ATHYN BORO                        BRADLEY E CRANCH - COLLE 3000 SYCAMORE ROADPOB 0 BRYN ATHYN PA 19009
BRYNKO, CARL                           ADDRESS ON FILE
BRYON WADE &                           LETHANEL GEORGE 5973 GUYNELL DR BATON ROUGE LA 70811
BRYSON CITY                            BRYSON CITY - TAX COLLEC P O BOX 726 BRYSON CITY NC 28713
BRYSON HERRON INS AGENCY LLC           PO BOX 4488 BEAUFORT SC 29903
BRYSON INSURANCE AGENCY                1960 VELASCO ST SUITE FORT MEYERS FL 33916
BRYSON, DONALD                         ADDRESS ON FILE
BS&A SOFTWARE                          INTERNET SERVICES BILLING DEPT 14965 ABBEY LANE BATH MI 48808
BSI ROOFING LLC                        5901 WYOMING BLVD NWJ352 ALBUQUERQUE NM 87109
BSQUARED USVI LLC                      5030 ANCHOR WAY STE 12 CHRISTIANSTED VI 00820
BSU ROOFING & CONSTRUCTION             1420 STONEBROOK AVE. STE. 9 MEMPHIS TN 38116
BSU ROOFING AND                        CONSTRUCTION 1420 STONEBROOKE AVE 9 MEMPHIS TN 38116
BUB, ALEX                              ADDRESS ON FILE
BUBER, LOUISE                          ADDRESS ON FILE
BUCALA BUILDERS LLC                    RODOLFO BUCALA 16267 FRUIT WAY DELRAY BEACH FL 33484
BUCCA LAW FIRM                         ANTHONY C. BUCCA 655 MAIN STREET, PO BOX 907 TANNERSVILLE NY 12485
BUCCO CONSTRUCTION COMPANY LLC         2871 INVERNESS CT PENSACOLA FL 32503
BUCHACKER, BARBARA                     ADDRESS ON FILE
BUCHANAN CITY                          BUCHANAN CITY-TAX COLLEC PO BOX 6 BUCHANAN GA 30113
BUCHANAN CITY                          BUCHANAN CITY - TREASURE 302 N REDBUD TRAIL BUCHANAN MI 49107
BUCHANAN CO CLERK OF THE CIRCUIT       COURT PO BOX 929 GRUNDY VA 24614
BUCHANAN CONSTRUCTION                  818 ST LAWRENCE AVE BELOIT WI 53511
BUCHANAN COUNTY                        BUCHANAN COUNTY - TREASU P O BOX 1056 GRUNDY VA 24614



Epiq Corporate Restructuring, LLC                                                                  Page 173 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 199 of 1490
Claim Name                               Address Information
BUCHANAN COUNTY                          BUCHANAN COUNTY - TREASU PO BOX 319 INDEPENDENCE IA 50644
BUCHANAN COUNTY                          BUCHANAN COUNTY - COLLEC 411 JULES ST, SUITE 123 ST JOSEPH MO 64501
BUCHANAN COUNTY MUTUAL                   1004 SOUTH BELT HWY ST JOSEPH MO 64507
BUCHANAN INGERSOLL & ROONEY              ONE OXFORD CENTRE 301 GRANT ST 20TH FLOOR PITTSBURGH PA 15219-1410
BUCHANAN PUBLIC RELATIONS LLC            890 COUNTY LINE RD BRYN MAWR PA 19010
BUCHANAN PUBLIC RELATIONS LLC            ATTN: ANNE BUCHANAN 890 COUNTY LINE ROAD BRYN MAWR PA 19010
BUCHANAN PUBLIC RELATIONS LLC            ATTN: GENERAL COUNSEL 890 COUNTY LINE ROAD BRYN MAWR PA 19010
BUCHANAN TOWN                            BUCHANAN TOWN - TREASURE P O BOX 205 BUCHANAN VA 24066
BUCHANAN TOWN                            BUCHANAN TWN TREASURER N178 COUNTY ROAD N APPLETON WI 54915
BUCHANAN TOWNSHIP                        BUCHANAN TOWNSHIP - TREA 15235 MAIN ST. BUCHANAN MI 49107
BUCHANAN VILLAGE                         BUCHANAN VILLAGE - CLERK 236 TATE AVENUE BUCHANAN NY 10511
BUCHANAN, CHARLES                        ADDRESS ON FILE
BUCHANAN, SHERYL                         ADDRESS ON FILE
BUCHANANS TREE COMPANY                   TIMOTHY BUCHANAN 607 DEERFIELD RUN HENDERSON NC 27537
BUCHHOLTZ APPRAISAL COMPANY              PO BOX 77 LAKE MILLS WI 53551
BUCK, JAMES                              ADDRESS ON FILE
BUCK, LAURA                              ADDRESS ON FILE
BUCKEYE MUTUAL INS CO                    PO BOX 69 ORANGEVILLE IL 61060
BUCKEYE STATE MUT INS                    PO BOX 2092 MT VERNON OH 43050
BUCKEYE STATE MUT INS                    P O BOX 608 GREENSBURG IN 47240
BUCKEYE STATE MUTUAL INSURANCE COMPANY   ONE HERITAGE PLACE PIQUA OH 45356
BUCKEYE TOWNSHIP                         BUCKEYE TOWNSHIP - TREAS 1560 DUNDAS RD GLADWIN MI 48624
BUCKEYE VALUATION                        SERVICES LLC 7841 WORTHINGTON TR LN WORTHINGTON OH 43085
BUCKFIELD TOWN                           BUCKFIELD TOWN - TAX COL P.O. BOX 179 BUCKFIELD ME 04220
BUCKHEAD FARM MHP                        2890 HACIENDA DR FAYETTEVILLE NC 28306
BUCKINGHAM @ CENTURY VILLAGE             CONDO #II ASSC C/O FIRST SERVICE RESIDENTIAL PO BOX 028100 MIAMI FL 33102-8100
BUCKINGHAM COUNTY                        BUCKINGHAM COUNTY - TREA P O BOX 106 BUCKINGHAM VA 23921
BUCKINGHAM COUNTY TAX                    13380 W JAMES ANDERSON HWY BUCKINGHAM VA 23921
BUCKINGHAM OWNERS INC                    4 EXECUTIVE BLVD STE 100 SUFFERN NY 10901
BUCKINGHAM TOWNSHIP                      MICHELLE HUNT - TAX COLL 523 STOCKPORT RD LAKE COMO PA 18437
BUCKINGHAM TOWNSHIP                      ANN CALDERAIO - TAX COLL PO BOX 583, TWP BLDG. BUCKINGHAM PA 18912
BUCKLAND FIRE DISTRICT                   BUCKLAND F D - TAX COLLE 17 STATE STREET SHELBURNE FALLS MA 01370
BUCKLAND TOWN                            BUCKLAND TOWN - TAX COLL 17 STATE STREET SHELBURNE FALLS MA 01370
BUCKLAW, STACY                           ADDRESS ON FILE
BUCKLEY MADOLE PC                        7501 ESTERS BLVD, SUITE 190 BVW BOX 224108 FROST LOCKBOX IRVING TX 75063
BUCKLEY MADOLE PC                        14841 DALLAS PARKWAY SUITE 300 DALLAS TX 75254
BUCKLEY MADOLE PC                        ATTN: CHIEF RISK OFFICER 14841 DALLAS PARKWAY SUITE 425 DALLAS TX 75254
BUCKLEY MADOLE PC                        ATTN: GENERAL COUNSEL 14841 DALLAS PARKWAY SUITE 425 DALLAS TX 75254
BUCKLEY MADOLE PC                        301 E OCEAN 1720 LONG BEACH CA 90802
BUCKLEY, BLAIR                           ADDRESS ON FILE
BUCKLEY, BRION, MCGUIRE & MORRIS LLP     SUSAN GOUGHARY 118 W. MARKET STREET, SUITE 300 WEST CHESTER PA 19382-2928
BUCKLEY, MICHELLE                        ADDRESS ON FILE
BUCKLEYSANDLER LLP                       ATTN: LISA P DAVILLA 1250 24TH ST NW STE 700 WASHINGTON DC 20037
BUCKLEYSANDLER LLP                       1250 24TH ST NW STE 700 WASHINGTON DC 20037
BUCKS COUNTY PROTHONOTARY                3 MUNICIPAL WAY LANGHORNE PA 19047
BUCKS COUNTY TAX CLAIM                   55 E. COURT ST. ADMIN. BLDG. 3RD FLOOR DOYLESTOWN PA 18901
BUCKS COUNTY TAX COLLECTOR               188 LINCOLN HIGHWAY STE 108 FAIRLESS HILLS PA 19030
BUCKS COUNTY WATER & SEWER AUTHORITY     ATTN KIMBERLY WEICHEL 1275 ALMSHOUSE ROAD WARRINGTON PA 18976
BUCKS COUNTY WATER & SEWER AUTHORITY     P O BOX 3333 HARLEYSVILLE PA 19438



Epiq Corporate Restructuring, LLC                                                                     Page 174 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 200 of 1490
Claim Name                            Address Information
BUCKSAR, LAURIE                       ADDRESS ON FILE
BUCKSPORT TOWN                        BUCKSPORT TOWN-TAX COLLE 50 MAIN STREET BUCKSPORT ME 04416
BUDDFE AMOAH - IRVIN                  1712 QUEEN VICTORIA CT LOCUST GROVE GA 30248
BUDDIN SERVICES INC                   2305 SW KENT CIR PORT SAINT LUCIE FL 34953
BUDDY SWAN                            4816 CEDAR CREST DR MCKINNEY TX 75070
BUDDYS PAINTING INC.                  75118 JOHNSON LK RD YULEE FL 32097
BUDDYS ROOFING & REPAIRS INC.         12933 THONOTOSASSA ROAD DOVER FL 33527
BUDGET HOMES                          2105 BRISTOL DRIVE MARION IL 62959
BUDGET INSURANCE                      13207 VETERANS MEMORIAL DRIVE HOUSTON TX 77014
BUDGET LIEN SEARCH                    1680 MICHIGAN AVENUE, SUITE 700 MIAMI BEACH FL 33139
BUDGET OFFICE INTERIORS INC           3030 POWERS AVENUE SUITE 101 JACKSONVILLE FL 32207
BUDGET ROOFING                        DUSTIN LANE 2601 NATURAL DAM RD NATURAL DAM AR 72948
BUDGET ROOFING AND REMODELING         LUKE FOLSOM 122 BRIAR ROAD MOULTRIE GA 31788
BUDGET ROOFING SERVICES, INC.         5011 RECKER HWY WINTER HAVEN FL 33880
BUDGET TREE                           262 3RD ST NW LARGO FL 33770
BUDINICH, ANN MARIE                   ADDRESS ON FILE
BUEL TOWNSHIP                         BUEL TOWNSHIP - TREASURE 3250 FARGO RD CROSWELL MI 48422
BUENA BORO                            BUENA BORO -TAX COLLECTO 616 CENTRAL AVENUE MINOTOLA NJ 08341
BUENA VISTA CHARTER TOWNSHIP          1160 SOUTH OUTER DRIVE SAGINAW MN 48601
BUENA VISTA CITY                      BUENA VISTA CITY - TREAS 2039 SYCAMORE AVENUE BUENA VISTA VA 24416
BUENA VISTA COUNTY                    BUENA VISTA COUNTY - TRE PO BOX 149 STORM LAKE IA 50588
BUENA VISTA INS INC                   P O BOX 2953 ALPHARETTA GA 30023
BUENA VISTA TOWN                      BUENA VISTA TWN TREASURE 29960 US HIGHWAY 14 LONE ROCK WI 53556
BUENA VISTA TOWN                      PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
BUENA VISTA TOWNSHIP                  BUENA VISTA TWP-COLLECTO PO BOX 605 BUENAVISTA NJ 08310
BUENA VISTA TOWNSHIP                  BUENA VISTA TWP - TREASU 1160 SOUTH OUTER DRIVE SAGINAW MI 48601
BUENO, ALONDRA                        ADDRESS ON FILE
BUESO CONSTRUCTION AND                REMODELING LLC 75 MONTEGO DR KENNER LA 70065
BUFFALO                               BUFFALO CITY - COLLECTOR P O BOX 410 BUFFALO MO 65622
BUFFALO CITY                          65 NIAGARA SQ-CITY HALL RM 121 BUFFALO NY 14202
BUFFALO CITY                          BUFFALO CITY-COMM. OF FI 65 NIAGARA SQ.-CITY HALL BUFFALO NY 14202
BUFFALO CITY                          BUFFALO CITY TREASURER 245 E 10TH ST. BUFFALO CITY WI 54622
BUFFALO CITY (ERIE CO.                ERIE COUNTY TAX DEPARTME 95 FRANKLIN STREET ROOM BUFFALO NY 14202
BUFFALO CITY-SEWER TAX                BUFFALO CITY-SEWER-COMM 65 NIAGARA SQ.-CITY HALL BUFFALO NY 14202
BUFFALO COUNTY                        BUFFALO COUNTY - TREASUR PO BOX 1270 KEARNEY NE 68848
BUFFALO COUNTY SHERIFF                PO BOX 1270 KEARNEY NE 68848
BUFFALO COUNTY TREASURER              1512 CENTRAL AVE KEARNEY NE 68847
BUFFALO CREEK HOA, INC                PO BOX 702348 DALLAS TX 75370
BUFFALO ISD                           BUFFALO ISD - TAX COLLEC P O BOX 157 BUFFALO TX 75831
BUFFALO LAKE-NEW AUBURN               MUTUAL INS CO P O BOX 21 GAYLORD MN 55334
BUFFALO LAND ABSTRACT COMPANY, INC.   ATTN: GENERAL COUNSEL 7306 S. LEWIS AVENUE TULSA OK 74136-6828
BUFFALO RIDGE MHC LLC                 18216 N 21ST PLACE PHOENIX AZ 85022
BUFFALO TOWN                          BUFFALO TWN TREASURER N1934 13TH RD MONTELLO WI 53949
BUFFALO TOWN                          BUFFALO TWN TREASURER W394 BLUFF SIDING RD FOUNTAIN CITY WI 54629
BUFFALO TOWNSHIP                      BUFFALO TWP - TAX COLLEC 322 EAST BUFFALO CHURCH WASHINGTON PA 15301
BUFFALO TOWNSHIP                      BUFFALO TWP - TAX COLLEC 395 KEPPLE RD SARVER PA 16055
BUFFALO TOWNSHIP                      BUFFALO TWP - TAX COLLEC 141 LIMEKILN ROAD NEWPORT PA 17074
BUFFALO TOWNSHIP                      PAIGE CURRY - TAX COLLEC 2115 STRICKLER RD MIFFLINBURG PA 17844
BUFFALO WATER                         281 EXCHANGE STREET BUFFALO NY 14204



Epiq Corporate Restructuring, LLC                                                                  Page 175 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 201 of 1490
Claim Name                               Address Information
BUFFALOS RENOVATION SERVICE              KEITH WILKERSON KEITH WILKERSON 12627 S. YALE CHICAGO IL 60628
BUFFAM, RANDALL                          ADDRESS ON FILE
BUFFINGTON TOWNSHIP                      GAIL HENRY/COLLECTOR 3806 SPRUCE HOLLOW RD HOMER CITY PA 15748
BUFFINGTON, TESHA                        ADDRESS ON FILE
BUFFKIN CERAMIC TILE, INC.               3350 N. COURTENAY PARKWAY MERRITT ISLAND FL 32953
BUFFY DOIRON INS SRV                     7735 N TWIN CITY HWY PORT ARTHUR TX 77642
BUFFY KELLY INSURANCE                    PO BOX 864 SUPERIOR MT 59872
BUFORD CITY - HALL CO.                   BUFORD CITY-TAX COLLECTO 2300 BUFORD HWY BUFORD GA 30518
BUFORD CITY-GWINNETT CO                  BUFORD CITY-TAX COLLECTO 2300 BUFORD HWY BUFORD GA 30518
BUFORD INS AGENCY                        2875 S MENDENHALL RD 1 MEMPHIS TN 38115
BUG BUSTERS                              SERGIO BACA 9434 VISCOUNT SUITE 240 EL PASO TX 79925
BUG BUSTERS PEST CONTROL LLC             P.O. BOX 584 MOUNTAIN GROVE MO 65711
BUG EXPRESS PEST CONTROL                 BUG EXPRESS, INC. 2210 AUSTIN SAN ANGELO TX 76903
BUGLET SOLAR LLC                         722 IOWA STREET GOLDEN CO 80403
BUGMENOT PEST CONTROL, LLC               3195 DOWLEN RD. STE, 101-351 BEAUMONT TX 77706
BUGS EXTERMINATORS TERMITE & PEST SVCS   8757 NW 57TH STREET TAMARAC FL 33351
BUHAI FAMILY TRUST                       454 S IRVING BLVD LOS ANGELES CA 90020
BUHL INS AGENCY                          2935 W HILLSBOROUGH AVE TAMPA FL 33614
BUHLINGER ROOFING                        KEVIN BUHLINGER 45425 ROSY LANE ST. LOUIS MO 63129
BUHR, AARON                              ADDRESS ON FILE
BUHR, KEVIN                              ADDRESS ON FILE
BUILD & DESIGN GROUP INC                 PO BOX 906 FALL CITY WA 98024
BUILD A DREAM INC                        14428 HAMLIN ST 330 VAN NUYS CA 91401
BUILD RIGHT LA                           1075 W 39TH ST UNIT 29 LOS ANGELES CA 90037
BUILD WRIGHT                             INCORPORATED 324 SW 23RD ST FORT LAUDERDALE FL 33315
BUILDERS & REMODELERS, INC.              MICHELLE KOK 3517 HENNEPIN AVENUE MINNEAPOLIS MN 55408
BUILDING COMMISSION/TRASH CONTROL        1 NW MARTIN LUTHER KING JR BLVD RM 310 CIVIC CENTER COMPLEX EVANSVILLE IN
                                         47708
BUILDING CONTRACTORS OF MARYLAND, INC.   8019 BELAIR RD STE 15 BALTIMORE MD 21236
BUILDING UNLIMITED ROOFING & SOLAR INC   12620-3 BEACH BLVD 181 JACKSONVILLE FL 32246
BUILDSTAR ROOFING                        RANDY STEVEN SAMPSON 1125 CYPRESS STATION DR STE 4 HOUSTON TX 77090
BUILDTEC CONTRACTING                     COMPANY LLC 14580 61ST ST COURT N STILLWATER MN 55082
BUILT RIGHT ROOFING INC                  SUITE 800 777 S FLAGLER DRIVE WEST PALM BEACH FL 33401
BUILT RITE OF VIRGINIA                   15865 NEW MARKET BATON ROUGE LA 70817
BUILT SOLID RENOVATIONS                  13854 LAKESIDE CIR STE 2 STERLING HEIGHTS MI 48313
BUILT STRONG EXTERIORS                   1803 HAWTHORNE PL HUDSON WI 54016
BUILT STRONG EXTERIORS                   1903 HAWTHORNE PL HUDSON WI 54016
BUILT TO LAST ROOFING                    13601 PRESTON RD W 746 DALLAS TX 75240
BUILTWELL BLDG & REM INC                 3 OLD STONEWALL AVE DANVERS MA 01923
BUKOWSKI, LINDSEY                        ADDRESS ON FILE
BULERIN-FITCH, LIZA                      ADDRESS ON FILE
BULIDOG STEEL AND METAL                  BUILDING COMPONENTS 9702 S SVC RD BIG SPRING TX 79720
BULK LABEL SUPPORT                       ATTN: GENERAL COUNSEL 90 FEDEX PARKWAY FIRST FLOOR VERTICAL COLLIERVILLE TN
                                         38017
BULLARD, GERRY                           ADDRESS ON FILE
BULLARD, NYEELA                          ADDRESS ON FILE
BULLDOG ADJ & DIANA                      RUNNELLS & S THOMPSON 6950 CYPRESS RD 300 PLANTATION FL 33317
BULLDOG ADJ & EDDIE &                    ELIDA HODGSON 6950 CYPRESS RD STE 300 PLANTATION FL 33317
BULLDOG ADJ & IAN                        TYRELL & JENNIFER BIGGS 6950 CYPRESS RD STE 300 PLANTATION FL 33317



Epiq Corporate Restructuring, LLC                                                                    Page 176 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 202 of 1490
Claim Name                              Address Information
BULLDOG ADJUSTERS &                     2700 N 29TH AVE 103 HOLLYWOOD FL 33020
BULLDOG ADJUSTERS &                     JENNIFER BIGGS 8836 SOUTHHAMPTON DR MIRAMAR FL 33025
BULLDOG ADJUSTERS INC                   6950 CYPRESS RD STE 300 PLANTATION FL 33317
BULLDOG CONSTRUCTION                    JAMES LEE ELLIOTT 1269 TRAIL RIDGE RD LONGMONT CO 80504
BULLDOG INSURANCE INC                   713 FOREST PARKWAY STE B FOREST PARK GA 40436
BULLDOG RESTORATION LLC                 2455 HOLLYWOOD BLVD 314 HOLLYWOOD FL 33020
BULLDOG STEEL AND METAL                 AND CHARLOTTE STOVALL 9702 S SVC RD BIG SPRING TX 79720
BULLHEAD CITY - SEWER IM                BULLHEAD CITY FINANCE DE PO BOX 23189 BULLHEAD CITY AZ 86439
BULLHEAD LOCK AND SAFE                  2064 HIGHWAY 95 SUITE 94 BULLHEAD CITY AZ 86442
BULLIS INS AGENCY                       PO BOX 704 WAYZATAM MN 55391
BULLIS INSURANCE AGENCY                 1001 TWELVE OAKS 1003 WAYZATA MN 55391
BULLIS INSURANCE AGENCY                 407 EAST LAKE ST WAYZATA MN 55391
BULLISH INC                             135 BOWERY 7TH FL NEW YORK NY 10002
BULLITT COUNTY                          BULLITT COUNTY - SHERIFF 300 S BUCKMAN ST SHEPHERDSVILLE KY 40165
BULLOCH COUNTY                          BULLOCH CO-TAX COMMISSIO PO BOX 245 STATESBORO GA 30459
BULLOCH COUNTY TAX COMMISSIONER         115 N MAIN ST STATESBORO GA 30459
BULLOCK COUNTY                          BULLOCK CO-REV COMMISSIO 217-A NORTH PRAIRIE ST UNION SPRINGS AL 36089
BULLOCK ORR, KIMBERLEY                  ADDRESS ON FILE
BULLOCK, AMY                            ADDRESS ON FILE
BULLOCK, EUREKA                         ADDRESS ON FILE
BULLOCK, TITILAYO                       ADDRESS ON FILE
BULLOCK, TOSHMEON                       ADDRESS ON FILE
BULLOCK, WANDA                          ADDRESS ON FILE
BULLRUN TOWNHOUSE ASSOCIATION           381 NE VILLAGE SQUIRE AVE 11 GRESHAM OR 97030
BULLSKIN TOWNSHIP                       LESLIE WILTROUT-TAX COLL 218 WILTROUT HOLLOW RD WHITE PA 15490
BULLUCK, BRENDA                         ADDRESS ON FILE
BULLWORX ENTERPRISES LTD                784 CARLEY BROOK RD HONESDALE PA 18431
BULTER AND MESSIER                      1401 NEWPORT AVE PAWTUCKET RI 02861
BUMGARDNER ASSOC MANAGEMENT & REALITY   PO BOX 102 BELMONT NC 28012
BUNCETON MUTUAL INSURANC                PO BOX 45 BUNCETON MO 65237
BUNCH CONSTRUCTION                      WESLEY BUNCH 5734 S IH 45 W CONSICANA TX 75109
BUNCOMBE COUNTY                         BUNCOMBE COUNTY - COLLEC 94 COXE AVE ASHEVILLE NC 28801
BUNCOMBE COUNTY TAX COLLECTOR           60 COURT PLAZA ROOM 320 ASHEVILLE NC 28801-3572
BUNCOMBE COUNTY TAX DEPARTMENT          94 COXE AVE ASHEVILLE NC 28801
BUNKER HILL INS                         P O BOX 55934 BOSTON MA 02205
BUNKER HILL INS CO                      695 ATLANTIC AVE BOSTON MA 02111
BUNKER HILL INSURANCE                   BILLING DEPARTMENT PO BOX 55934 BOSTON MA 02205-5934
BUNKER HILL TOWNSHIP                    BUNKER HILL TWP - TREASU 871 DECAMP RD STOCKBRIDGE MI 49285
BUNKY AND SON CONSTRUCTION, LLC         PO BOX 1755 ALVIN TX 77512
BUNN & ASSOCIATES INC                   2300 W KNOXVILLE ST BROKEN ARROW OK 74012
BUNN INS AGENCY                         143 EAST MAIN STREET ALLIANCE OH 44601
BUNTINGS APPRAISAL SVC                  PO BOX 797 GLOUCESTER VA 23061
BUONAMICI, IAN                          ADDRESS ON FILE
BUONASSISSIHENNING                      ATTN RICHARD A LASH, ERIC LARSEN ANDREW SCHOFIELD, B BOUNASSISSI 1861 WIEHLE
                                        AVE, SUITE 300 RESTON VA 20190
BUOT, CARMEN                            ADDRESS ON FILE
BURBANK CONDO ASSOCIATION               5770-5780 W 76TH PLACE BURBANK IL 60459
BURCH ROOFING INC.                      110 FM 78 SCHERTZ TX 78154
BURCIAGA, MARY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 177 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 203 of 1490
Claim Name                              Address Information
BURD, MARTIN                            ADDRESS ON FILE
BURDELL TOWNSHIP                        BURDELL TOWNSHIP - TREAS PO BOX 144 TUSTIN MI 49688
BURDETT, CLIFFORD                       ADDRESS ON FILE
BURDETT, NANCY                          ADDRESS ON FILE
BURDETT, ROXANNE                        ADDRESS ON FILE
BURDICK INSURANCE                       6825 MANHATTAN BLVD SUITE 101 FORT WORTH TX 76120
BURDICK, DALE                           ADDRESS ON FILE
BURDICK, ROBERT                         THE LAW OFFICES OF JEFFREY N. GOLANT, PA JEFFREY GOLANT, ESQ. 1000 WEST MCNAB
                                        ROAD SUITE 150 POMPANO BEACH FL 33069
BURDYCK, JASON                          ADDRESS ON FILE
BUREAU COUNTY TREASURER                 700 S MAIN ST STE 103 PRINCETON IL 61356
BUREAU OF ADMINISTRATIVE ADJUDICATION   1221 ELMWOOD PARK BOULEVARD SUITE 606 JEFFERSON LA 70123
BUREAU OF CONSUMER AFFAIRS              P.O. BOX 8041 MADISON WI 53707-7876
BUREAU OF CRIMINAL APPREHENSION         1430 MARYLAND AVENUE EAST ST PAUL MN 55106
BUREAU OF ENVIRONMENTAL SERVICES        PO BOX 4216 PORTLAND OR 97208
BUREAU OF HOUSING INSPECTION            101 SOUTH BROAD STREET, PO BOX 810 TRENTON NJ 08625-0810
BUREAU OF INSURANCE                     CLAIMS ASSISTANCE 145 SW 13TH ST 301 MIAMI FL 33130
BUREAU OF REVENUE COLLECTIONS           200 HOLLIDAY ST BALTIMORE MD 21202
BUREAU OF WORKERS COMPENSATION          STATE INSURANCE FUND PO BOX 89492 CLEVELAND OH 44101-6492
BURFORD INS AGENCY                      3325 KIRBY PKWY STE 102 MEMPHIS TN 38115
BURFORD INS AGENCY                      5308 COTTONWOOD RD STE 4 MEMPHIS TN 38118
BURG MANAGEMENT COMPANY, INC.           2827 JOAN AVE., SUITE B PANAMA CITY BEACH FL 32408
BURGE, AUDRIA                           ADDRESS ON FILE
BURGE, SHARON                           ADDRESS ON FILE
BURGER, MARK                            ADDRESS ON FILE
BURGESS CONSTRUCTION                    CALDWELL J BURGESS CALDWELL J BURGESS 307 RIDGEWOOD BLVD ALEXANDRIA LA 71303
BURGET & ASSOCIATES INC                 1797 NEW BLOOMFIELD RD NEW BLOOMFIELD PA 17068
BURGETTSTOWN AREA SCHOOL                GEORGE ELICH - TAX COLLE 591 CEDAR GROVE RD BURGETTSTOWN PA 15021
BURGETTSTOWN AREA SD/SMI                BURGETTSTOWN AREA SD - T 1 BISCAYNE DR SLOVAN PA 15078
BURGETTSTOWN BORO                       BURGETTSTOWN BORO - TAX 1324 MAIN STREET BURGETTSTOWN PA 15021
BURGETTSTOWN SCHOOL DIST                BURGETTSTOWN SD - COLLEC 71 S KINGS CREEK RD BURGETTSTOWN PA 15021
BURGETTSTOWN SCHOOL DIST                BURGETTSTOWN SD -TAX COL 1324 MAIN STREET BURGETTSTOWN PA 15021
BURGGRAF SERVICES, INC                  400 S ROCKFORD AVE TULSA OK 74120
BURGGRAFF, SUSAN                        ADDRESS ON FILE
BURGIN CITY                             CITY OF BURGIN - CLERK PO BOX 323 BURGIN KY 40310
BURGIN INDEPENDENT SCHOO                BURGIN IND SCHOOL - COLL P O BOX B BURGIN KY 40310
BURGIN PLATNER HURLEY IN                14 FRANKLIN ST QUINCY MA 02169
BURGOS, EDWIN                           ADDRESS ON FILE
BURGOS, GABRIEL                         ADDRESS ON FILE
BURGUNDY IN HEATHERRIDGE ASSOC          1224 WADSWORTH BLVD LAKEWOOD CO 80214
BURK, JAMES                             ADDRESS ON FILE
BURKBURNETT ISD                         BURKBURNETT ISD - COLLEC 416 GLENDALE BURKBURNETT TX 76354
BURKE COSTANZA & CARBERRY LLP           9191 BROADWAY MERRVILLE IN 46410
BURKE COUNTY                            BURKE COUNTY - TAX COLLE 110 NORTH GREEN ST MORGANTON NC 28655
BURKE COUNTY                            BURKE COUNTY-TAX COMMISS PO BOX 671 WAYNESBORO GA 30830
BURKE COUNTY                            BURKE COUNTY - TREASURER P.O. BOX 340 BOWBELLS ND 58721
BURKE COUNTY REGISTER OF DEEDS          PO BOX 219 MORGANTON NC 28680
BURKE COUNTY TAX COLLECTOR              110 N GREEN ST MORGANTON NC 28655
BURKE COUNTY TAX COMMISSION             801 N LIBERTY ST WAYNESBORO GA 30830



Epiq Corporate Restructuring, LLC                                                                    Page 178 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 204 of 1490
Claim Name                               Address Information
BURKE GROUP CONSTRUCTION                 & DEVELOPMENT LLC 5 BIRCH STREET UNIT 1 WILMINGTON MA 01887
BURKE HOME REMODELING                    STEPHEN J. BURKE 43 N PACKARD ST. HAMMONTON NJ 08037
BURKE INSURANCE                          PO BOX 6909 DLBERVILLE MS 39540
BURKE TOWN                               BURKE TOWN - TAX COLLECT 212 SCHOOL STREET WEST BURKE VT 05871
BURKE TOWN                               BURKE TOWN - TAX COLLECT 610 TROUT RIVER RD. BURKE NY 12917
BURKE TOWN                               BURKE TWN TREASURER 5365 REINER RD MADISON WI 53718
BURKE VILLAGE                            BURKE VILLAGE - TAX COLL PO BOX 142 BURKE NY 12917
BURKE, MARY                              ADDRESS ON FILE
BURKEEN APPRAISALS                       341 HOLMES DR PADUCAH KY 42003
BURKES KLEINS DKI                        3880 W RIVERBEND AVE POST FALLS ID 83854
BURKEVILLE TOWN                          BURKEVILLE TOWN - TREASU P O BOX 277 BURKEVILLE VA 23922
BURKEY, LARRY                            ADDRESS ON FILE
BURKHARDT, JINNY                         ADDRESS ON FILE
BURKHOLDER INS AGENCY                    115 UNIVERSITY BLVD MOBILE AL 36689
BURKHOLDER, TAYLOR                       ADDRESS ON FILE
BURKINS, KARLTON                         ADDRESS ON FILE
BURKS CONSTRUCTION LLC                   NICHOLAS R. BURKS 7071 GARRISON LANE DENHAM SPRINGS LA 70726
BURKS, WALTER                            ADDRESS ON FILE
BURLEIGH COUNTY                          BURLEIGH COUNTY - TREASU PO BOX 5518 BISMARCK ND 58506
BURLEIGH TOWNSHIP                        BURLEIGH TOWNSHIP - TREA 6946 ALABASTER RD. WHITTEMORE MI 48770
BURLESON CONSTRUCTION                    INC 9301 SOUTHWEST FWY 370 HOUSTON TX 77074
BURLESON COUNTY                          BURLESON COUNTY - COLLEC 100 W BUCK ST 202 CALDWELL TX 77836
BURLESON COUNTY CLERK                    100 W BUCK ST STE 203 CALDWELL TX 77836
BURLESON COUNTY DISTRICT CLERK           205 E FOX ST STE 2001 CALDWELL TX 77836
BURLESON COUNTY MUNICIPAL UTILITY DIST   200 SHADOW OAK LANE SOMERVILLE TX 77879
BURLESON COUNTY SHERIFF                  1334 TX-21 CALDWELL TX 77836
BURLESON COUNTY TAX COLLECTOR            100 W BUCK, STE 202 CALDWELL TX 77836
BURLESON, CHARLES                        ADDRESS ON FILE
BURLESON, MICSHAYE                       ADDRESS ON FILE
BURLEY, VALERIE                          ADDRESS ON FILE
BURLINGTON                               WATER SEWER LIEN 29 CENTER STREET BURLINGTON MA 01803
BURLINGTON CITY                          BURLINGTON CITY-TAX COLL 149 CHURCH STREET RM 22 BURLINGTON VT 05401
BURLINGTON CITY                          BURLINGTON CITY-TAX COLL 525 HIGH STREET BURLINGTON NJ 08016
BURLINGTON CITY                          BURLINGTON CITY - TREASU 425 S. LEXINGTON AVE. BURLINGTON NC 27215
BURLINGTON CITY                          BURLINGTON CITY TREASURE 300 N PINE ST BURLINGTON WI 53105
BURLINGTON COUNTY CLERK                  49 RANCOCAS ROAD MOUNT HOLLY NJ 08060
BURLINGTON TOWN                          BURLINGTON TOWN TAX COLL 27 CENTER STREET BURLINGTON MA 01803
BURLINGTON TOWN                          BURLINGTON TOWN-TAX COLL PO BOX 70 BURLINGTON ME 04417
BURLINGTON TOWN                          BURLINGTON TOWN -TAX COL 200 SPIELMAN HIGHWAY BURLINGTON CT 06013
BURLINGTON TOWN                          BURLINGTON TWN TREASURER 32288 BUSHNELL ROAD BURLINGTON WI 53105
BURLINGTON TOWN                          TAX COLLECTOR 730 WISCONSIN AVENUE RACINE WI 53403
BURLINGTON TOWN CLERK                    BURLINGTON TOWN HALL 200 SPIELMAN HIGHWAY BURLINGTON CT 06013
BURLINGTON TOWNSHIP                      851 OLD YORK ROAD BURLINGTON NJ 08016
BURLINGTON TOWNSHIP                      BURLINGTON TWP -COLLECTO 851 OLD YORK ROAD BURLINGTON NJ 08016
BURLINGTON TOWNSHIP                      BURLINGTON TWP - TAX COL 1848 BURLINGTON TURNPIKE TOWANDA PA 18848
BURLINGTON TOWNSHIP                      BURLINGTON TWP - TREASUR 5435 STILES RD NORTH BRANCH MI 48461
BURLINGTON TOWNSHIP                      BURLINGTON TWP - TREASUR PO BOX 69 BURLINGTON MI 49029
BURLINGTON VILLAGE                       BURLINGTON VILLAGE - TRE P.O. BOX 99 BURLINGTON MI 49029
BURMEISTER, DENA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 179 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 205 of 1490
Claim Name                              Address Information
BURN & WILCOX LTD                       8888 KEYSTONE CROSSING SUITE 710 INDIANAPOLIS IN 46240
BURN, KATHLEEN                          ADDRESS ON FILE
BURNET COUNTY APPRAISAL DISTRICT        PO BOX 908 BURNET TX 78611-0908
BURNET COUNTY DISTRICT CLERK            1701 E POLK - ROOM 90 BURNET TX 78611
BURNETT COUNTY TREASURER                7410 COUNTY RD K NO 101 SIREN WI 54872
BURNETT TOWN                            BURNETT TWN TREASURER W6273 PARK DRIVE BURNETT WI 53922
BURNETT, KELLY                          ADDRESS ON FILE
BURNEY ROAD MUD W                       BURNEY ROAD MUD - COLLEC 6935 BARNEY RD 110 HOUSTON TX 77092
BURNEY WOOD AGENCY                      2405 S GRAND BLVD PEARLAND TX 77581
BURNHAM BORO                            JOAN E NORTH - TAX COLLE 113 SOUTH RIDGE ST BURNHAM PA 17009
BURNHAM TOWN                            BURNHAM TOWN - TAX COLLE 247 SOUTH HORSEBACK ROAD BURNHAM ME 04922
BURNING TREE MASTER ASSOCIATION, INC.   PO BOX 54444 TULSA OK 74155
BURNS & WILCOX                          530 MARYVILLE CNT 450 ST LOUIS MO 63141
BURNS & WILCOX                          3850 N CAUSEWAY BLVD1800 METAIRIE LA 70002
BURNS & WILCOX                          9370 CHESAPEAKE DR 200 SAN DIEGO CA 92123
BURNS & WILCOX AGNCY LTD                25917 NETWORK PLACE CHICAGO IL 60673
BURNS & WILCOX LTD                      800 ARENDELL ST STE 200 MOREHEAD CITY NC 28557
BURNS & WILCOX LTD                      10607 HWY 707 STE 180 MYRTLE BEACH SC 29588
BURNS & WILCOX LTD                      30833 NORTHWESTERN HIGHWAY, SUITE 220 FARMINGTON HILLS MI 48334
BURNS & WILCOX LTD                      21503 NETWORK PLACE CHICAGO IL 60673
BURNS & WILCOX LTD                      14631 N SCOTTSDALE RD SCOTTSDALE AZ 85254
BURNS AND WILCOX                        3000 RIVERCHASE GALLERIA BIRMINGHAM AL 35244
BURNS AND WILCOX                        N16 W23217 STONERIDGE390 WAUKESHA WI 53188
BURNS AND WILCOX                        2121 AIRLINE 600 METAIRIE LA 70001
BURNS AND WILCOX                        7807 E PEAKVIEW AVE CENTENNIAL CO 80111
BURNS AND WILCOX                        280 S 400 W 200 SALT LAKE CITY UT 84101
BURNS CITY                              BURNS CITY-TAX COLLECTOR 2715 CHURCH ST BURNS TN 37029
BURNS ENVIRONMENTAL SERVICES            BURNS & PARTNERS INC 19360 RINALDI ST 381 NORTHRIDGE CA 91326
BURNS MASTER PLAN INC                   BURNS ROOFING & REMODELING 3816 JOHNSON DR CARROLLTON TX 75010
BURNS TOWN                              BURNS TOWN- TAX COLLECTO PO BOX 222 CANASERAGA NY 14822
BURNS TOWNSHIP                          BURNS TOWNSHIP - TREASUR 13583 NEW LOTHRUP RD. BYRON MI 48418
BURNS, AMANDA                           ADDRESS ON FILE
BURNS, CARMEN                           ADDRESS ON FILE
BURNS, DESIREE                          ADDRESS ON FILE
BURNS, II, PAUL                         ADDRESS ON FILE
BURNSIDE CITY                           CITY OF BURNSIDE - CLERK PO BOX 8 BURNSIDE KY 42519
BURNSIDE TOWNSHIP                       STEPHANIE MARSHALL-TAX C 125 JACKS LN MAHAFFER PA 15757
BURNSIDE TOWNSHIP                       BURNSIDE TWP - TAX COLLE 1869 ZION RD BELLEFONTE PA 16823
BURNSIDE TOWNSHIP                       BURNSIDE TOWNSHIP - TREA P.O. BOX 55 BROWN CITY MI 48416
BURNSVILLE TOWN                         BURNSVILLE TOWN - COLLEC P O BOX 97 BURNSVILLE NC 28714
BURNTHILLS-BALLSTON LAKE                BURNTHILL-BALLSTON-RECEI TAX PROCESSING UNIT- PO ALBANY NY 12205
BURNTHILLS-BLSTON LK CS                 BURNTHILL-BLSTON CS-COLL TAX PROCESSING UNIT- PO ALBANY NY 12205
BUROW APPRAISAL SERVICE LLC             12210 N RIDGE TRAIL HALES CORNERS WI 53130
BURR & FORMAN LLP                       PO BOX 830719 BIRMINGHAM AL 35283
BURR GROUP, INC                         MOUNTAIN DISPOSAL 9890 CHERRY AVENUE FONTANA CA 92335
BURR INSURANCE AGENCY                   40 SOUTHBRIDGE ST,STE215 WORCHESTER MA 01608
BURR OAK TOWNSHIP                       BURR OAK TOWNSHIP - TREA 66270 CARPENTERSON STURGIS MI 49091
BURR OAK VILLAGE                        BURR OAK VILLAGE - TREAS 208 W FRONT ST BURR OAK MI 49030
BURRELL & BURRELL                       9917 BONAZZI ST HOUSTON TX 77088



Epiq Corporate Restructuring, LLC                                                                   Page 180 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 206 of 1490
Claim Name                              Address Information
BURRELL SCHOOL DISTRICT                BURRELL SD - TAX COLLECT 115 SCHREIBER ST LOWER BURRELL PA 15068
BURRELL SCHOOL DISTRICT                BURRELL SD - TAX COLLECT 201 STONEY HILL RD NEW KENSINGTON PA 15068
BURRELL TOWNSHIP                       BRENDA PIZER PO BOX 455 BLACK LICK PA 15716
BURRELL TOWNSHIP                       BURRELL TWP - TAX COLLEC 405 MILL HILL ROAD FORD CITY PA 16226
BURRELL, CHASIDY                       ADDRESS ON FILE
BURRELL, LAUREN                        ADDRESS ON FILE
BURRELLS CONSTRUCTION                  CASSANDRA BURRELL 1813 WILLOW PARK DR FORT WORTH TX 76134
BURREY INSURANCE AGENCY                9787 FAIRWAY DR POWELL OH 43065
BURRILLVILLE SEWER COMMISSION          P. O.BOX 71 HARRISVILLE RI 02830
BURRILLVILLE TOWN                      BURRILLVILLE TN-TAX COLL 105 HARRISVILLE MAIN STR HARRISVILLE RI 02830
BURRITT, MARISSA                       ADDRESS ON FILE
BURROLA, ANTHONY                       ADDRESS ON FILE
BURROUGHS CONSTRUCTION                 PO BOX 307005 SAINT THOMAS VI 00803
BURROUGHS REAL ESTATE                  LAVERNE BURROUGHS 104 WELLINGTON DRIVE KOSCIUSKO MS 39090
BURROUGHS, CLAYTON                     ADDRESS ON FILE
BURROUGHS, STEPHANY                    ADDRESS ON FILE
BURROW ROOFING AND GENERAL CONSTRUCTION 114 O DONNA DRIVE WAYAHACHIE TX 75165
BURRTEC WASTE INDUSTRIES               2340 W MAIN STREET BARSTOW CA 92311
BURRTEC WASTE INDUSTRIES INC           9890 CHERRY AVENUE FONTANA CA 92335
BURSON BAKIES INS AGENCY               105 W FINDLAY ST CARY OH 43316
BURT BLAIR INS AGENCY                  960 A SCHILLINGER RD N MOBILE AL 36608
BURT COUNTY                            BURT COUNTY - TREASURER PO BOX 87 TEKAMAH NE 68061
BURT TOWNSHIP                          BURT TOWNSHIP - TREASURE 6681 W BIRCHWOOD RD CHEBOYGAN MI 49721
BURT TOWNSHIP                          BURT TOWNSHIP - TREASURE 21837 GRAND MARAIS AVE GRAND MARAIS MI 49839
BURT, LATOYA                           ADDRESS ON FILE
BURTCHVILLE TOWNSHIP                   BURTCHVILLE TWP - TREASU 4000 BURTCH ROAD LAKEPORT MI 48059
BURTON & COMPANY                       1017 L STREET 142 SACRAMENTO CA 95814
BURTON CITY                            BURTON CITY - TREASURER 4303 S CENTER RD BURTON MI 48519
BURTON CITY/ISD                        BURTON CITY/ISD - COLLEC P.O. BOX 37 BURTON TX 77835
BURTON, BARBARA                        ADDRESS ON FILE
BURTON, BREYANNA                       ADDRESS ON FILE
BURTON, JO REANE                       ADDRESS ON FILE
BURTON, KRISTINE                       ADDRESS ON FILE
BURTON, MARCIA                         ADDRESS ON FILE
BURTON, MONTY                          ADDRESS ON FILE
BURTON, NATASHA                        ADDRESS ON FILE
BURTON, OLIMPIA                        ADDRESS ON FILE
BURTON, STEPHANIE                      ADDRESS ON FILE
BURTS, TEMEKA                          ADDRESS ON FILE
BURZYNSKI APPRAISALS INC               547 LONE OAK ROAD LONGVIEW WA 98632
BUSBY, ROBIN                           ADDRESS ON FILE
BUSCHBACH INS AGENCY INC               5615 W 95TH STREET OAK LAWN IL 60455
BUSCHBACH INSURANCE AGCY               PO BOX 5000 PAK LAWN IL 60455
BUSH LAW FIRM LLC                      3198 PARLIAMENT CIRCLE 302 MONTGOMERY AL 36116
BUSH ROSS P.A.                         1801 N HIGHLAND AVE. TAMPA FL 33602
BUSH, DANYELLE                         ADDRESS ON FILE
BUSH, MARGARET                         ADDRESS ON FILE
BUSHA OKESON INS                       23980 CHAGRIN BLVD 200 BEACHWOOD OH 44122
BUSHKILL TOWNSHIP                      BUSHKILL TWP - TAX COLLE 122 VIRGINIA DR NAZARETH PA 18064



Epiq Corporate Restructuring, LLC                                                                   Page 181 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 207 of 1490
Claim Name                            Address Information
BUSHMIRE, GLENN                       ADDRESS ON FILE
BUSHNELL TOWNSHIP                     BUSHNELL TOWNSHIP - TREA 2949 FENWICK RD FENWICK MI 48834
BUSINESS & FAMILY INSURO              1001 HIGHLAND AVE NE LARGO FL 33770
BUSINESS FORMS PLUS LLC               ATTN: GENERAL COUNSEL 116 STAGECOACH CIRCLE MILFORD CT 06460
BUSINESS FORMS PLUS LLC               ATTN: RONALD JOSEPH 116 STAGECOACH CIRCLE MILFORD CT 06460
BUSINESS LAW GROUP, P.A.              301 WEST PLATT STREET 375 TAMPA FL 33606
BUSINESS PERCEPTIONS                  8280 OLD FORGE ROAD SOUTHAVEN MI 38671
BUSSARD, GAYLEEN                      ADDRESS ON FILE
BUSSE, JENNA                          ADDRESS ON FILE
BUSTAMANTE OVIEDO, MARIA              ADDRESS ON FILE
BUSTAMANTE, FREDERICK                 ADDRESS ON FILE
BUSTAMENTO CONST &                    MICHAEL & CINDY STORY 12551 ANMAR DR CLEVELAND TX 77328
BUSTI TOWN                            BUSTI TOWN- TAX COLLECTO P.O. BOX 1289 BUFFALO NY 14240
BUSTRAAN, MEGAN                       ADDRESS ON FILE
BUTLER APPRAISAL SERVICES, LLC        1803 WOLF DR. MARION IL 62959
BUTLER AREA SEWER AUTHORITY           VIRGINIA 100 LITMAN ROAD BUTLER PA 16001
BUTLER BORO                           BUTLER BORO - TAX COLLEC ONE ACE ROAD BUTLER NJ 07405
BUTLER BUCKLEY & DEETS                6161 BLUE LAGOON DR 420 MIAMI FL 33126
BUTLER CITY                           BUTLER CITY-TAX COLLECTO PO BOX 476 BUTLER GA 31006
BUTLER CITY                           CITY OF BUTLER - CLERK P O BOX 229 BUTLER KY 41006
BUTLER CITY CITY BILL                 BUTLER CITY - TREASURER 140 W NORTH ST BUTLER PA 16001
BUTLER CITY COUNTY BILL               BUTLER COUNTY - TREASURE CNTY GOVT CTR -124 W DIA BUTLER PA 16001
BUTLER CNTY MTL                       P O BOX 458 ALLISON IA 50602
BUTLER COUNTY                         BUTLER COUNTY-TAX COLLEC 700 COURT SQUARE GREENVILLE AL 36037
BUTLER COUNTY                         BUTLER COUNTY - SHERIFF PO BOX 100 MORGANTOWN KY 42261
BUTLER COUNTY                         BUTLER COUNTY - TREASURE 315 HIGH STREET, 10TH FL HAMILTON OH 45011
BUTLER COUNTY                         BUTLER COUNTY - TREASURE PO BOX 327 ALLISON IA 50602
BUTLER COUNTY                         BUTLER COUNTY - COLLECTO 100 N MAIN,RM 105 POPLAR BLUFF MO 63901
BUTLER COUNTY                         BUTLER COUNTY - TREASURE 205 W CENTRAL, RM 207 EL DORADO KS 67042
BUTLER COUNTY                         BUTLER COUNTY - TREASURE 451 N. 5TH DAVID CITY NE 68632
BUTLER COUNTY CLERK                   110 N MAIN ST MORGANTOWN KY 42261-0448
BUTLER COUNTY JUDGE OF PROBATE        PO BOX 756 GREENVILLE AL 36037
BUTLER COUNTY MUTUAL INS              101 CHERRY STREET ALLISON IA 50602
BUTLER COUNTY RECORDER OF DEEDS       124 WEST DIAMOND STREET BUTLER PA 16003
BUTLER COUNTY TAX CLAIM BUREAU        124 WEST DIAMOND STREET BUTLER PA 16003
BUTLER COUNTY TREASURER               205 WEST CENTRAL EL DORADO KS 67042
BUTLER HEAT & A/C                     PO BOX 75 18 CROSBY LANE WEST CHATHAM MA 02669
BUTLER HOME IMPROVEMENT               3531 BILTMORE PLACE AUGUSTA GA 30906
BUTLER REALTY LLC                     938 LANDALE RD BIRMINGHAM AL 35222
BUTLER S.D./BUTLER CITY               BUTLER AREA SD - TAX COL 140 W NORTH ST BUTLER PA 16001
BUTLER S.D./BUTLER TOWNS              BUTLER AREA SD - TAX COL 290 S. DUFFY RD. BUTLER PA 16001
BUTLER S.D./CENTER TOWNS              BUTLER AREA SD - TAX COL 375 N DUFFY RD BUTLER PA 16001
BUTLER S.D./CLEARFIELD T              BUTLER AREA SD - TAX COL 292 MCGRADY HOLLOW ROAD BUTLER PA 16002
BUTLER S.D./CONNEQUENESS              ANN ISAACS - TAX COLLECT 335 KRIESS ROAD RENFREW PA 16053
BUTLER S.D./EAST BUTLER               BUTLER AREA SD - TAX COL 903 MADISON AVE EAST BUTLER PA 16029
BUTLER S.D./OAKLAND TOWN              SHERRY L. FILGES - COLLE 368 EYTH RD BUTLER PA 16002
BUTLER S.D./SUMMIT TOWNS              BUTLER AREA SD - TAX COL 36 GRANT AVE BUTLER PA 16002
BUTLER TEMPE HOA                      C/O HEYWOOD MANAGEMENT 42 S HAMILTON PL 101 GILBERT AZ 85233
BUTLER TOWN                           BUTLER TOWN - TAX COLLEC 4576 BUTLER CTR RD WOLCOTT NY 14590



Epiq Corporate Restructuring, LLC                                                                  Page 182 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 208 of 1490
Claim Name                             Address Information
BUTLER TOWN                            BUTLER TWN TREASURER N10473 DICKERSON AVENUE THORP WI 54771
BUTLER TOWNSHIP                        BUTLER TWP - TAX COLLECT 290 S. DUFFY RD. BUTLER PA 16001
BUTLER TOWNSHIP                        GARRY FAIR - TAX COLLECT 1800 TABLE ROCK RD GETTYSBURG PA 17325
BUTLER TOWNSHIP                        BUTLER TWP - TAX COLLECT 1011 FOUNTAIN ST ASHLAND PA 17921
BUTLER TOWNSHIP                        NANCY FREDERICK-TAX COLL 381 W. BUTLER DR. DRUMS PA 18222
BUTLER TOWNSHIP                        TAX COLLECTOR 924 E GIRARD RD QUINCY MI 49082
BUTLER VAUSE                           655 E TENNESSEE ST TALLAHASSEE FL 32308
BUTLER VILLAGE                         BUTLER VLG TREASURER 12621 W HAMPTON AVE BUTLER WI 53007
BUTLER, CHARLES                        ADDRESS ON FILE
BUTLER, JULIE                          ADDRESS ON FILE
BUTLER, NATASHA                        ADDRESS ON FILE
BUTLER, PAULA                          ADDRESS ON FILE
BUTMAN TOWNSHIP                        BUTMAN TOWNSHIP - TREASU 5005 HOCKADAY RD GLADWIN MI 48624
BUTNER HOMEOWNER ASSOCIATION SVCS      2 OAK TREE PLACE MAMMOTH LAKES CA 93546-1999
BUTT, MATTHEW                          ADDRESS ON FILE
BUTTE COUNTY                           BUTTE COUNTY - TREASURER 117 5TH AVE BELLE FOURCHE SD 57717
BUTTE COUNTY                           BUTTE COUNTY - TREASURER PO BOX 121 ARCO ID 83213
BUTTE COUNTY                           BUTTE COUNTY - TAX COLLE 25 COUNTY CENTER DRIVE S OROVILLE CA 95965
BUTTE COUNTY TREASURER                 205 W GRAND ARCO ID 83213
BUTTE COUNTY TREASURER TAX COLLECTOR   25 COUNTY CENTER DRIVE SUITE 125 OROVILLE CA 95965
BUTTE-SILVER BOW COUNTY                BUTTE-SILVER BOW COUNTY 155 W. GRANITE ST ROOM 2 BUTTE MT 59701
BUTTERBAUGH, NICHOLAS                  ADDRESS ON FILE
BUTTERFIELD JUNCTION HOA               P.O. BOX 783 PILOT POINT TX 76258
BUTTERFIELD PLACE IV HOA               PO BOX 996 MATTESON IL 60443
BUTTERFIELD TOWNSHIP                   BUTTERFIELD TWP - TREASU 3920 S. 13 MILE ROAD MERRITT MI 49667
BUTTERFIELD, WILLIAM                   ADDRESS ON FILE
BUTTERNUT MANOR ASSOCIATION            PO BOX 9574 FORESTVILLE CT 60119
BUTTERNUTS TOWN                        BUTTERNUTS TOWN-TAX COLL PO BOX 318 GILBERTSVILLE NY 13776
BUTTS COUNTY                           BUTTS COUNTY-TAX COMMISS 625 WEST THIRD STREET, S JACKSON GA 30233
BUTTS, DANIEL                          ADDRESS ON FILE
BUTTS, JOHN                            ADDRESS ON FILE
BUTWIN INSURANCE GROUP                 60 CUTTER MILLER ROAD SUITE 414 GREAT NECK NY 11021
BUTZEN, MICHAEL                        ADDRESS ON FILE
BUXTON TOWN                            BUXTON TOWN - TAX COLLEC 185 PORTLAND ROAD BUXTON ME 04093
BUXTON, JANELE                         ADDRESS ON FILE
BUZBEES CONSTRUCTION                   MICAH LANCE BUZBEE 3255 C.R. 915 NACOGDOCHES TX 75964
BUZZARDS BAY WATER DISTRICT            15 WALLACE AVE BUZZARDS BAY MA 02532
BWG GROUP                              WILLIAM B. WATSON 4120 MCNEIL ST DALLAS TX 75227
BWH HOMES                              BRADFORD WADE HAYNES 867 AVERY PKWY NEW BRAUNFELS TX 78130
BWW LAW GROUP                          6003 EXECUTIVE BLVD. SUITE 101 ROCKVILLE MD 20852
BWW LAW GROUP                          EVANGELINE TUBILLA 8100 THREE CHOPT ROAD SUITE 240 INVOICING DEPARTMENT
                                       RICHMOND VA 23229
BWW LAW GROUP LLC                      4520 EAST WEST HIGHWAY 200 BETHESDA MD 20814
BWW LAW GROUP LLC                      ATTN CARRIE WARD; WENDY HARPER 6003 EXECUTIVE BLVD. STE 101 ROCKVILLE MD 20852
BXS                                    2909 13TH ST GULFPORT MS 39501
BXS                                    P O BOX 250 GULFPORT MS 39502
BXS INS                                4216 CARMICHAEL RD MONTGOMERY AL 36106
BYERLY CONSTRUCTION                    8011 N WEST RD SALISBURY MD 21801
BYLERS CARPENTRY                       MARVIN R. BYLER 18628 NORTH 250TH STREET OBLONG IL 62449



Epiq Corporate Restructuring, LLC                                                                   Page 183 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 209 of 1490
Claim Name                            Address Information
BYRAM TOWNSHIP                        BYRAM TOWNSHIP - TAX COL 10 MANSFIELD DRIVE STANHOPE NJ 07874
BYRD APPRAISALS                       5440 E LAKESHORE DR BELTON TX 76513
BYRD, MAKEDA                          ADDRESS ON FILE
BYRD, TORIA                           ADDRESS ON FILE
BYRDS HOME REMODELING                 LARRY BYRD 3714 MAIN ST. P.O. BOX 2 SANFORD FL 32771
BYRNES INS AGENCY                     6 CONSUMERS AVE NORWICH CT 06360
BYRON BERGEN CS CMBD TNS              TAX COLLECTOR 6917 W. BERGEN RD BERGEN NY 14416
BYRON CITY                            BYRON CITY-TAX COLLECTOR 401 MAIN ST. BYRON GA 31008
BYRON TOWN                            BYRON TOWN - TAX COLLECT 7028 ROUTE 237 BYRON NY 14422
BYRON TOWN                            BYRON TWN TREASURER W 5110 MAPLE RIDGE DR FOND DU LAC WI 54937
BYRON TOWNSHIP                        BYRON TOWNSHIP - TREASUR 8085 BYRON CENTER AVE BYRON CENTER MI 49315
BYRON VILLAGE                         BYRON VILLAGE - TREASURE 146 S SAGINAW ST BYRON MI 48418
C & C CARPET FAMILY INC               4490 E FLORIDA AVE HEMET CA 92544
C & C GENERAL CONTRACTOR MISS         3350 RIDGELAKE DR SUITE 200 METAIRIE LA 70002
C & C HOME REMODELING                 MARLON CLARK 8515 OBSERVATORY STREET HOUSTON TX 77088
C & C HVAC AND ELECTRICAL, LLC        JOSHUA C. WOOD 3250 ARKANSAS RD WEST MONROE LA 71291
C & C INSURANCE                       1921 NW 150TH AVE STE101 PEMBROKE PINES FL 33028
C & C INSURANCE SERVICES              961 HOWARD AVE BILOXI MS 39530
C & C ROOFING & SHEET METAL           LAWRENCE CAVALIER 2234 AUBRY NEW ORLEANS LA 70119
C & G UTILITY CONSTRUCTION LLC        ALBERT MACIAS 3208 KILGORE AVE. MCALLEN TX 78504
C & H INSURANCE AGENCY                5635 49TH ST N ST PETERSBURG FL 33709
C & J CONTRACTORS                     1015 STEPHEN REID DR HUNTINGTOWN MD 20639
C & K ROOFING                         EMMETT CHAD HART 11521 SILMARILLION TRAIL AUSTIN TX 78739
C & L CONTRACTORS INC.                366 BAILEY AVENUE BECKLEY WV 25801
C & M APPRAISALS INC                  PO BOX 4021 LEITCHFIELD KY 42755
C & M CLEAN, INC.                     11654 S. ELIZABETH CHICAGO IL 60643
C & M FIRST SERVICES INC              1501 BROADWAY SUITE 1506 NEW YORK NY 10036
C & N CONSTRUCTION INC                4413 ROOSEVELT RD STE110 HILLSIDE IL 60162
C & R LAND SURVEYING LLC              1026 LANDRICH LANE BROUSSARD LA 70518
C & T ROOFING INC                     7130 W 61ST AVE ARVADA CO 80003
C & T SERVICES N FLORIDA              7287 EAGLES PERCH DR JACKSONVILLE FL 32244
C 4 HOMES LLC                         400 S GILLETTE AVE 100 GILLETTE WY 82716
C ACQUAFREDDA & EILEEN                SMITH 11010 REDWOOD AVE PEMBROKE PINES FL 33026
C AND B ENTERPRISES                   PO BOX 311152 NEW BRAUNFELS TX 78131
C AND C CONSTRUCTION                  273 COUNTU RD 302 KARNES CITY TX 78118
C B ASSOCS INS SRVC                   1505 G STREET MODESTO CA 95354
C B MERCHANT SERVICES                 P.O. BOX 209 STOCKTON CA 95201
C BORZEN TRUST FOR                    THE ACCT OF C BORZEN 11400 LAKE SHORE DR HOLLYWOOD FL 33026
C BRIAN CAMPBELL & ANN                CAMPBELL 1391 VLY CREEK DR NEW RICHMOND WI 54017
C BRIAN HART INSURANCE                8874 NW 7TH AVE MIAMI FL 33150
C C ASSOCIATES INC                    5901 N CICERO AVE STE301 CHICAGO IL 60646
C D BORING REALTY DBA RE/MAX REALTY   809 US HIGHWAY 27 SOUTH SEBRING FL 33870
PLUS
C D STANTON INS AGENCY                60 HADDONFIELD BERLIN RD CHERRY HILL NJ 08034
C DAVID WARD INS/ STATE               FARM INSURANCE 4818 NEW CENTURY DR WILMINGTON NC 28403
C DENNIS CLAYTON L.L.C.               3728 N. W 110TH TERRACE GAINESVILLE FL 32606
C EDWARD MORRIS                       ADDRESS ON FILE
C J ADAMS INSURANCE AGY               PO BOX 225 NORTHFIELD NJ 08225
C JEAN-BAPTISTE &                     M JEAN-BAPTISTE 22619 SW 65TH AVE BOCA RATON FL 33428



Epiq Corporate Restructuring, LLC                                                                 Page 184 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 210 of 1490
Claim Name                             Address Information
C K ROOFING&CONSTRUCTION               9800 KELLER RD N SCANDIA MN 55073
C K SHETTERLY                          ADDRESS ON FILE
C KENNETH STILL TRUSTEE                P.O. BOX 511 CHATTANOOGA TN 37401-0511
C KING INSURANCE                       1733 CARLISLE STREET CLEARWATER FL 33755
C KNAPP ELECTRIC                       3576 JAMES LN ALEXANDRIA KY 41001
C N A                                  CONTINENTAL INS. CO 333 S WABASH AVE CHICAGO IL 60604
C O E                                  344 SOUTH MAIN STREET PHILLIPSBURG NJ 08865
C S HEATON APPRAISALS INC              2150 S COUNTRY CLUB DR STE 27 MESA AZ 85210
C SATTLER & ASSOCIATES INC             4109 HOLLAND DRIVE ST PETE BEACH FL 33706
C T CORPORATION SYSTEM                 ATTN: ASSOCIATE GENERAL COUNSEL 111 EIGHTH AVENUE 13TH FLOOR NEW YORK NY 10011
C U FINANCIAL GROUP                    PO BOX 9004 LEAGUE CITY TX 77574
C U N INS                              11450 BISSONNET ST 302 HOUSTON TX 77099
C WALTER SEARLE AGENCY                 410 FRANKLIN AVE NUTLEY NJ 07110
C WOLZEN & P WOLZEN FOR                EST OF GAYLA WOLZEN 308 HAMRICK AVE ROMEOVILLE IL 60446
C&B COMPLETE CLEANING                  AND CONSTRUCTION 36007 ZION CHURCH RD FRANKFORD DE 19945
C&C FAMILY ROOFING & SIDING            REGINA STEARN 533 DAVISVILLE RD WILLOW GROVE PA 19090
C&C ROOFING                            4395 BILL DALE RD MORGANTON NC 28655
C&E WURZER CONST INC                   1750 HALLIE RD 1 CHIPPEWA FALLS WI 54729
C&F COTTO INC                          VICTOR R. COTTO ORTIZ HC 4 BOX 8611 AGUAS BUENAS PR 00703
C&R CONTRACTORS                        101 DESADIER RD NATCHITOCHES LA 71457
C&T COMPLETE TRANSITIONS               4557TECHNOLOGY DR UNIT 1 WILMINGTON NC 28405
C&T ROOFING AND REMODELING LTD         4005 97TH STREET LUBBOCK TX 79423
C, HENRY PAINTING                      CHRIS HENRY CHRIS HENRY 263 CEMETERY ROAD STOYSTOWN PA 15563
C. HITHE CONSTRUCTION, LLC             CARL M. HITHE 4436 SPAIN STREET NEW ORLEANS LA 70122
C.E. SMITH HOME IMPROVEMENTS, INC.     CHAS E. SMITH 639 SHAW AVE LANGHORNE PA 19047
C.F. PRIVETT                           CHARLES F. PRIVETT 310 N. INDIAN HILL BLVD 220 CLAREMONT CA 91711
C.I.A. SERVICES INC                    465 BEAR SPRINGS ROAD P.O. BOX 63178 PIPE CREEK TX 78063
C.J. ROOFING                           MARTHA NORRIS OR CLABOEN NORRIS 3421 N.W 176 ST MIAMI FL 33056
C.L. RAFFETY, C.P.A., TAX COLLECTOR    360 FAIR LANE PLACERVILLE CA 95667
C.T. LOWNDES & COMPANY                 966 MCCANTS DRIVE MT SC 29464
C.V.P. COMMUNITY CENTER, INC.          1601 FORUM PLACE, SUITE 500 WEST PALM BEACH FL 33401
C.W. CELESTINE                         512 MAHLER ST HOUMA LA 70363
C/O PCMS                               RIDGEVIEW EAGLE BEND OWNERS ASSOCIATION 7208 S TUCSON WAY, 125 CENTENNIAL CO
                                       80112
C2 CONSTRUCTION LLC                    9354 ROADRUNNER STREET HIGHLANDS RANCH CO 80129
C21 VALUE PLUS                         ATTN: JAY KOSLOWITZ 1520 MADISON AVE. LAKEWOOD NJ 08701
C2IT SOLUTIONS LLC                     5270 W 84TH ST STE 550 BLOOMINGTON MN 55437
C3 SOLUTIONS                           4199 EASTERBROOKE NW KENNESAW GA 30144
C5 INS AND ASSOCS                      2506 SW 45TH AVE AMARILLO TX 79110
CA CALNAN REAL ESTATE                  ATTN: COLLEEN CALNAN 204 N. BEACH ST. DAYTONA BEACH FL 32114
CA CALNAN REAL ESTATE                  ATTN: COLLEEN CALNAN 1705 S RIDGEWOOD AVE SOUTH DAYTONA FL 32119
CA CAPITAL INS                         CA, NV, AND OR ONLY P O BOX 2093 MONTEREY CA 93942
CA CAS INDEM EXCH                      PO BOX 2108 OMAHA NE 68103
CA DEPT OF BUSINESS OVERSIGHT          320 W 4TH ST STE 750 LOS ANGELES CA 90013
CA DEPT OF BUSINESS OVERSIGHT          1515 K ST STE 200 SACRAMENTO CA 95814
CA FAIR PLAN ASSOC                     PO BOX 76924 LOS ANGELES CA 90076
CA INC                                 PO BOX 933316 ATLANTA GA 31193-3316
CA NEW GENERATION INS                  3117 19TH STREET BAKERSFIELD CA 93301
CA PROTECTION INS AGENCY               5016 SANTA ANITA AVE TEMPLE CITY CA 91780



Epiq Corporate Restructuring, LLC                                                                  Page 185 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 211 of 1490
Claim Name                             Address Information
CA SECRETARY OF STATE                  PO BOX 944260 SACRAMENTO CA 94244-2600
CA SEYMORE BUILDERS                    6926 E PKWY NORTE MESA AZ 85212
CA STATE FRANCHISE TAX BOARD           P.O. BOX 942857 SACRAMENTO CA 94257-2857
CAAVE ENTERPRISES                      4710 PARRY AVE DALLAS TX 75223
CABALLERO, YVETTE                      ADDRESS ON FILE
CABAN, DAVID                           ADDRESS ON FILE
CABARRUS COUNTY                        CABARRUS COUNTY- TAX COL 65 CHURCH ST SE CONCORD NC 28025
CABARRUS COUNTY REGISTER OF DEEDS      65 CHURCH ST S CONCORD NC 28025
CABARRUS COUNTY TAX COLLECTOR          PO BOX 707 CONCORD NC 28026
CABELL COUNTY CLERK                    750 FIFTH AVE ROOM 108 HUNTINGTON WV 25701
CABELL COUNTY SHERIFF                  CABELL COUNTY - SHERIFF 750 5TH AVE - ROOM 103 HUNTINGTON WV 25701
CABINET MAGIC INC                      1801 E LAMBERT RD LA HABRA CA 90631
CABINET SOLUTIONS OF SARASOTA          WRAP UP SOLUTIONS OF SARASOTA INC. 2430 17TH STREET SARASOTA FL 34234
CABINETS & MORE                        16565 GEORGE ONEAL RD BATON ROUGE LA 70817
CABINETS BY RAY                        RAYMOND M. WILLIAMS 59348 BORGNE AVENUE BOGALUSA LA 70427
CABINETS DIRECT                        4122 N DAVIS HWY PENSACOLA FL 32503
CABLE STRONG ENTERPRISES               CABLES ROOFING & CONSTRUCTION 13033 HWY 155 SOUTH TYLER TX 75703
CABLE TOWN                             CABLE TWN TREASURER 43395 RANDYSEK RD / P.O. CABLE WI 54821
CABLE, ANA                             ADDRESS ON FILE
CABOT TOWN                             CABOT TOWN - TAX COLLECT P.O. BOX 36 CABOT VT 05647
CABRERA CONSTRUCTION                   12290 MERDIAN RD CHICO CA 95973
CABRERA, PHILLIP                       ADDRESS ON FILE
CABRILLO COASTAL                       301 NW 138TH TER JONESVILLE FL 32669
CABRILLO GENERAL INS                   P O BOX 357966 GAINESVILLE FL 32635
CABRILLO GENERAL INS                   P O BOX 500750 SAN DIEGO CA 92150
CABRINI VILLAS HOA                     PO BOX 80191 CITY OF INDUSTRY CA 91716
CABUNGCAL, ANDRE                       ADDRESS ON FILE
CABUNTALA, MARLON                      ADDRESS ON FILE
CABUS, MICHAEL                         ADDRESS ON FILE
CAC ENTERPRISES &                      MATTHEW & KATHRYN KRUSE 13570 GROVE DR 230 MAPLE GROVE MN 55311
CACERES, ANA                           ADDRESS ON FILE
CACHE COUNTY                           CACHE COUNTY-TREASURER 179 NORTH MAIN 201 LOGAN UT 84321
CACS CONTRACTOR, LLC                   AQ3 CALLE 23 SANTA TERESITA BAYAMON PR 00961
CADAVID BUILDING                       SERVICES LLC 9415 MARINO CIRCLE 207 NAPLES FL 34114
CADDO COUNTY                           CADDO COUNTY - TAX COLLE BOX 278 ANADARKO OK 73005
CADDO COUNTY TREASURER                 201 W OKLAHOMA AVE 104 ANADARKO OK 73005
CADDO PARISH                           CADDO PARISH - TAX COLLE 501 TEXAS ST RM 101 SHREVEPORT LA 71101
CADDO PARISH SHERIFF                   PO BOX 20905 SHREVEPORT LA 71120-0905
CADDO PARISH TAX COLLECTOR             501 TEXAS ST, RM 101 SHREVEPORT LA 71101
CADENA CREEK MOBILE HOME PARK          2851 S LA CADENA DR COLTON CA 92324
CADENCE INSURANCE                      2328 STRAND ST SUITE 220 GALVESON TX 77550
CADENCE INSURANCE                      112 MAGNOLIA ESTATES DRIVE LEAGUE CITY TX 77573
CADILLAC CITY                          CADILLAC CITY - TREASURE 200 LAKE ST CADILLAC MI 49601
CADIZ CITY                             CITY OF CADIZ - CLERK P O BOX 1465 CADIZ KY 42211
CADIZ TOWN                             CADIZ TWN TREASURER W8735 BUCKHORN RD BROWNTOWN WI 53522
CADMUS PROPERTIES                      GROUND RENT 332 N SCHOOL ST HONOLULU HI 96817
CADO CONSTRUCTION LLC                  9415 ECHO PEAK LN HUMBLE TX 77396
CADOTTE, RICHARD                       ADDRESS ON FILE
CADRE GROUP LLC                        60 KATONA DR STE 27 FAIRFIELD CT 06824



Epiq Corporate Restructuring, LLC                                                                  Page 186 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 212 of 1490
Claim Name                               Address Information
CADRIEL, REBERTA                         ADDRESS ON FILE
CADWALADER, WICKERSHAM & TAFT LLP        ATTN: INGRID BAGBY AND NICHOLAS VISLOCKY COUNSEL TO NATIONAL FOUNDERS 200
                                         LIBERTY STREET NEW YORK NY 10281
CAERNARVON TOWNSHIP                      LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
CAERNARVON TOWNSHIP                      DOROTHY LYNN - TAX COLLE P.O. BOX 368 MORGANTOWN PA 19543
CAFFREY, BRANDON                         ADDRESS ON FILE
CAGAN MANAGEMENT GROUP, INC.             3856 OAKTON SKOKIE IL 60076
CAGLES REMODELING AND REPAIRS            JOHN L. CAGLE 7004 E 8TH AVE SPOKANE VALLEY WA 99212
CAHABA VALLEY FIRE DISTR                 CAHABA VALLEY FIRE DISTR P O BOX 505 CHELSEA AL 35043
CAHILL APPRAISAL SERVICE                 PO BOX 784 ROLLA ND 58367
CAHILL REMODELING INC                    JAMES J CAHILL JAMES J CAHILL 358 OLD LIMESTONE RD PARKESBURG PA 19365
CAHILL, GARY                             ADDRESS ON FILE
CAI INS AGENCY                           2035 READING RD CINCINNATI OH 45202
CAIBAI CONSTRUCTION                      10876 SW 24 TER MIAMI FL 33165
CAIN APPRAISAL SERVICES                  110 OAK RIDGE DR HAZLEHURST GA 31539-7524
CAIN, IESHA                              ADDRESS ON FILE
CAIRNES TAPLEY INS                       P O BOX 55 JARRETTSVILLE MD 21084
CAIRO CS (CMBD TNS)                      CAIRO CS - TAX COLLECTOR PO BOX 10 CAIRO NY 12413
CAIRO TOWN                               CAIRO TOWN - TAX COLLECT 512 MAIN ST CAIRO NY 12413
CAL COAST APPRAISAL CONSULTANTS          INC PO BOX 710961 SAN DIEGO CA 92171
CAL COAST ROOFING AND RAIN GUTTERS INC   MARSHALL DAVIS 3425 VIA GIOVANNI CIRCLE CORONA CA 92881
CAL EXECUTIVE INSURANCE                  SERVICES PO BOX 221357 NEWHALL CA 91322
CAL PACIFIC                              3355 MYRTLE AVENUE SUITE 200 N. HIGHLANDS CA 95660
CAL PINES PROPERTY OWNERS ASSOCIATION    HC 4 BOX 45010 ALTURAS CA 96101
CAL WESTERN BUILDERS INC                 30497 CANWOOD ST 101 AGOURA HILLS CA 91301
CAL-OR APPRAISALS                        PO BOX 1262 FERNDALE CA 95536
CAL-WEST GENERAL CONSTR                  1014 HOPPER AVE 112 SANTA ROSA CA 95403
CALA HILLS COUNTRY CLUB, LTD.            P.O. BOX 5130 OCALA FL 34478
CALA HILLS MASTER ASSOCIATION, INC.      P.O. BOX 5130 OCALA FL 34478
CALA HILLS ONE HOMEOWNERS ASSOC INC      6972 LAKE GLORIA BLVD ORLANDO FL 32809
CALAIS CITY                              CALAIS CITY- TAX COLLECT 11 CHURCH STREET CALAIS ME 04619
CALAIS TOWN                              CALAIS TOWN- TAX COLLECT 3120 PEKIN BROOK ROAD CALAIS VT 05650
CALAVERAS COUNTY TREASURER-TAX           891 MOUNTAIN RANCH ROAD SAN ANDREAS CA 95249
COLLECTOR
CALAVERAS COUNTY WATER DISTRICT          120 TOMA COURT SAN ANDREAS CA 95249
CALAVERAS PUBLIC UTILITY DISTRICT        506 W SAINT CHARLES ST SAN ANDREAS CA 95249
CALBERT, LA TEASHA                       ADDRESS ON FILE
CALCASIEU PARISH                         CALCASIEU PARISH - COLLE P.O. BOX 1787 LAKE CHARLES LA 70602
CALCASIEU PARISH POLICE JURY             PO DRAWER 3287 LAKE CHARLES LA 70602
CALCASIEU PARISH SHERIFF & TAX           P.O. BOX 1787 LAKE CHARLES LA 70602
COLLECTOR
CALCASIEU PARISH SHERIFFS OFFICE         ATTN: REDEMPTION DEPT PO BOX 1450 LAKE CHARLES LA 70602
CALCXML                                  PO BOX 1541 BLUFFDALE UT 84065
CALDERON FINANCIAL                       211 BABCOCK SAN ANTONIO TX 78201
CALDERON, CAESAR                         ADDRESS ON FILE
CALDERONE-ZORILLA, CATHERINE             ADDRESS ON FILE
CALDERONS REMODELING                     VICTOR MANUEL CALDERON RODRIGUEZ 6853 CUCULU DR FORTH WORTH TX 76133
CALDWELL BORO                            CALDWELL BORO-TAX COLLEC ONE PROVOST SQUARE CALDWELL NJ 07006
CALDWELL CNTY MTL                        P O BOX 55 KINGSTON MO 64650
CALDWELL COUNTY                          CALDWELL COUNTY - COLLEC 905 WEST AVE. NW LENOIR NC 28645


Epiq Corporate Restructuring, LLC                                                                    Page 187 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 213 of 1490
Claim Name                             Address Information
CALDWELL COUNTY                        CALDWELL COUNTY - SHERIF 100 E MARKET ST, COURTHO PRINCETON KY 42445
CALDWELL COUNTY                        CALDWELL COUNTY - COLLEC 49 E. MAIN ST KINGSTON MO 64650
CALDWELL COUNTY C/O APPR               CALDWELL CAD - TAX COLLE P O BOX 900 LOCKHART TX 78644
CALDWELL COUNTY CLERK                  100 E MARKET ST ROOM 3 PRINCETON KY 42445
CALDWELL COUNTY REGISTER OF DEEDS      905 W AVE NW LENOIR NC 28645
CALDWELL COUNTY TAX COLLECTOR          PO BOX 2200 LENOIR NC 28645
CALDWELL ENVIRONMENTAL SERVICES, LLC   436 DIETZ ST ROSELLE NJ 07203
CALDWELL LATERAL IRR DIS               CALDWELL IRRIGATION DIST 1616 E CHICAGO CALDWELL ID 83605
CALDWELL PARISH                        CALDWELL PARISH - COLLEC P O BOX 60 COLUMBIA LA 71418
CALDWELL PARISH CLERK OF COURT         201 MAIN ST STE 1 COLUMBIA LA 71418
CALDWELL POLICE DEPARTMENT             110 5TH AVENUE CALDWELL ID 83605
CALDWELL TOWNSHIP                      CALDWELL TOWNSHIP - TREA 4273 N. LUCAS RD MANTON MI 49663
CALE, JUSTIN                           ADDRESS ON FILE
CALEB INS AND FIN                      23102 SEVEN MEADOWS PKWY KATY TX 77494
CALEB INS AND FIN                      SERVICES 307 S FRIENDSWOOD DR A1 FRIENDSWOOD TX 77546
CALEB LAPP                             217 AXEL AVE / PO BOX 43 STRANDBURG SD 57265
CALEB R HANKINS                        HC 66 BOX 678 MARBLE HILL MO 63764
CALEDONIA MTL FIRE                     N5725 HWY 78 PORTAGE WI 53901
CALEDONIA TOWN                         CALEDONIA TOWN - TAX COL 3109 MAIN STREET CALEDONIA NY 14423
CALEDONIA TOWN                         CALEDONIA TWN TREASURER E8311 CUTOFF ROAD NEW LONDON WI 54961
CALEDONIA TOWNSHIP                     CALEDONIA TOWNSHIP - TRE PO BOX 175 CORUNNA MI 48817
CALEDONIA TOWNSHIP                     CALEDONIA TOWNSHIP - TRE 8196 BROADMOOR AVE SE CALEDONIA MI 49316
CALEDONIA TOWNSHIP                     CALEDONIA TOWNSHIP - TRE 751 OAK ST HUBBARD LAKE MI 49747
CALEDONIA VILLAGE                      CALEDONIA VILLAGE - CLER 3095 MAIN STREET CALEDONIA NY 14423
CALEDONIA VILLAGE                      CALEDONIA VLG TREASURER 5043 CHESTER LANE RACINE WI 53402
CALEDONIA VILLAGE                      RACINE COUNTY TREASURER 730 WISCONSIN AVE RACINE WI 53403
CALEDONIA-MUMFORD CS CMD               CALEDONIA-MUMFORD CS-COL 99 NORTH STREET CALEDONIA NY 14423
CALEDONIA-MUMFORD CS CMD               CALEDONIA-MUMFORD CS-COL FIVE STAR BANK- 220 LIBE WARSAW NY 14569
CALERO SOFTWARE LLC                    PO BOX 101193 ATLANTA GA 30392-1193
CALERO SOFTWARE, LLC                   ATTN: GENERAL COUNSEL 1565 JEFFERSON ROAD SUITE 120 ROCHESTER NY 14623
CALERO SOFTWARE, LLC                   ATTN: GENERAL COUNSEL 375 NORTHRIDGE ROAD SUITE 450 ATLANTA GA 30350
CALERO SOFTWARE, LLC                   ATTN: LEGAL DEPARTMENT 375 NORTHRIDGE ROAD SUITE 450 ATLANTA GA 30350
CALHOUN AGENCY                         19 TANNER STREET HADDONFIELDNJ NJ 08033
CALHOUN CITY                           CALHOUN CITY-TAX COLLECT PO BOX 248 CALHOUN GA 30703
CALHOUN CITY                           CALHOUN CITY-TAX COLLECT PO BOX E CALHOUN CITY MS 38916
CALHOUN CITY                           CITY OF CALHOUN - CLERK P O BOX 294 CALHOUN KY 42327
CALHOUN CLERK OF SUPERIOR COURT        PO BOX 69 MORGAN GA 39866
CALHOUN COUNTY                         CALHOUN COUNTY - TREASUR 102 COURTHOUSE DR. STE 1 ST MATTHEWS SC 29135
CALHOUN COUNTY                         CALHOUN COUNTY-TAX COLLE 20859 CENTRAL AVE EAST - BLOUNTSTOWN FL 32424
CALHOUN COUNTY                         CALHOUN COUNTY-TAX COLLE 1702 NOBLE ST STE 104 ANNISTON AL 36201
CALHOUN COUNTY                         CALHOUN COUNTY-TAX COLLE PO BOX 6 PITTSBORO MS 38951
CALHOUN COUNTY                         CALHOUN CO-TAX COMMISSIO P O BOX 111 MORGAN GA 39866
CALHOUN COUNTY                         CALHOUN COUNTY - TREASUR 416 4TH STREET STE 2 ROCKWELL CITY IA 50579
CALHOUN COUNTY                         CALHOUN COUNTY - TREASUR PO BOX 306 HARDIN IL 62047
CALHOUN COUNTY                         CALHOUN COUNTY - TAX COL P O BOX 1174 HAMPTON AR 71744
CALHOUN COUNTY C/O APPR                CALHOUN CAD - TAX COLLEC P O BOX 49 PORT LAVACA TX 77979
CALHOUN COUNTY CLERK OF COURT          302 S RAILROAD AVE SAINT MATTHEWS SC 29135
CALHOUN COUNTY JUDGE OF PROBATE        1702 NOBLE ST STE 102 ANNISTON AL 36201
CALHOUN COUNTY MTL INSCO               809 WEST MAIN ST HARDIN IL 62047



Epiq Corporate Restructuring, LLC                                                                  Page 188 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 214 of 1490
Claim Name                               Address Information
CALHOUN COUNTY REVENUE                   COMMISSIONER 1702 NOBLE ST STE 104 ANNISTON AL 36201
CALHOUN COUNTY SHERIFF                   CALHOUN COUNTY - SHERIFF 100 MAIN STREET GRANTSVILLE WV 26147
CALHOUN COUNTY TAX COMMISSION            P.O. BOX 111 MORGAN GA 39866-0111
CALHOUN COUNTY TREASURER                 315 W GREEN ST MARSHALL MI 49068
CALHOUN MTL INS                          114 N ILLINOIS LAKE CITY IA 51449
CALIBER CONSTRUCTION                     968 IVY HILLS RD BELLE PLAINE MN 56011
CALIBER RESTORATION LLC                  1275 DAVIS RD. STE 240 ELGIN IL 60123
CALIBRE CONTRACTORS INC.                 JORGE L. RIVERA HERNANDEZ P.O BOX 1361 OROCOVIS PR 00720
CALIF AFFORDABLE INS                     11856 PARAMOUNT BLVD C DOWNEY CA 90241
CALIF CONT & SIDING CO                   VICTOR SERPAS 689 DEVIRIAN PL ALTADENA CA 91001
CALIFON BORO                             CALIFON BORO - TAX COLLE 39 ACADEMY STREET CALIFON NJ 07830
CALIFORNIA - DBO                         COMPANY/BRANCH LICENSING 320 WEST 4TH STREET, SUITE 750 LOS ANGELES CA
                                         90013-2344
CALIFORNIA - DBO                         MLO LICENSING 320 WEST 4TH STREET, SUITE 750 LOS ANGELES CA 90013-2344
CALIFORNIA AREA S.D./W.                  WEST PIKE RUN TWP SD - T P.O. BOX 244 DAISYTOWN PA 15427
CALIFORNIA AREA SCHOOL D                 CALIFORNIA AREA SD - COL P.O. BOX 486 CALIFORNIA PA 15419
CALIFORNIA ASD /WEST BRO                 CASD - GENERAL FUND 235 MAIN ST WEST BROWNSVILLE PA 15417
CALIFORNIA AUTOMOBILE INSURANCE COMPANY ALMA HERNANDEZ 4484 WILSHIRE BLVD LOS ANGELES CA 90010
CALIFORNIA BANK & TRUST                  1875 SOUTH REDWOOD ROAD SALT LAKE CITY UT 84104
CALIFORNIA BOARD OF EQUALIZATION         3321 POWER INN RD., STE. 210 SACRAMENTO CA 95826-3889
CALIFORNIA BORO                          CALIFORNIA BORO - COLLEC 215 ELLSWORTH ST CALIFORNIA PA 15419
CALIFORNIA BUILDERS                      4433 DU LANE ST HEMET CA 92544
CALIFORNIA CAPITAL INS                   P.O. BOX 3110 MONTEREY CA 93942
CALIFORNIA CARPETS AND DESIGN CENTER     CALIFORNIA CARPET CENTER, INC. 5842 LONETREE BLVD ROCKLIN CA 95765
CALIFORNIA CAS                           C/O FIRST NAT BANK 1620 DODGE ST STOP 2204 OMAHA NE 68197
CALIFORNIA CASUALTY INS. CO.             P.O. BOX 2108 OMAHA NE 68103
CALIFORNIA CITY CITATION PROCESSING      PO BOX 2081 TUSTIN CA 92781-2081
CALIFORNIA CONST & FIRE                  158 W SAN JOSE AV CLAREMONT CA 91711
CALIFORNIA CONSTRUCTION                  AND SIDING CO INC 689 DEVIRIAN PL ALTADENA CA 91001
CALIFORNIA FAIR PLAN                     P. O. BOX 76924 LOS ANGELES CA 90076
CALIFORNIA FAIR PLAN PRO                 3435 WILSHIRE BLVD 1200 LOS ANGELES CA 90010
CALIFORNIA FLOOD INSURAN                 4772 MARLBOROUGH DR SAN DIEGO CA 92116
CALIFORNIA INS GROUP                     9400 DOUBLE R BLVD RENO NV 89521
CALIFORNIA MERIDIAN                      9700 EL CAMINO REAL ATASCADERO CA 93422
CALIFORNIA MUTUAL INS CO                 P O BOX 1326 HOLLISTER CA 95024
CALIFORNIA PERMIER REST                  2511 GARDEN RD 250 MONTEREY CA 93940
CALIFORNIA REMODELING SERVICE            CHRISTOPHER JIANNALONE JR. 7920 CHERRYWOOD CT PLEASANTON CA 94588
CALIFORNIA RENAISSANCE COMMUNITY         9060 IRVINE CENTER DRIVE STE 200 IRVINE CA 92618
CALIFORNIA S.D./LONG BRA                 CALIFORNIA SD - TAX COLL 440 MT TABOR RD COAL CENTER PA 15423
CALIFORNIA SCHOOL DISTRI                 CALIFORNIA SD - TAX COLL 113 2ND ST BOX 33 ALLENPORT PA 15412
CALIFORNIA SCHOOL DISTRI                 CALIFORNIA SD - TAX COLL BOX 548 UNDERWOOD & CORW ROSCOE PA 15477
CALIFORNIA SECRETARY OF STATE            1500 11TH STREET SACRAMENTO CA 95814
CALIFORNIA SOUTHWESTERN                  21 ORCHARD LAKE FOREST CA 92630
CALIFORNIA STATE BOARD OF EQUALIZATION   P. O. BOX 942879 SACRAMENTO CA 94279-0001
CALIFORNIA STATE CONTROLLER              PO BOX 942850 SACRAMENTO CA 94250
CALIFORNIA STATE CONTROLLER              10600 WHITE ROCK RD STE 141 RANCHO CORDOVA CA 95670
CALIFORNIA STATE CONTROLLER              JOHN CHIANG 3301 C STREET STE 712 ATTN PROPERTY TAX POSTPONEMENT SACRAMENTO CA
                                         95816
CALIFORNIA STATE FRANCHISE TAX BOARD     PO BOX 942857 SACRAMENTO CA 94257



Epiq Corporate Restructuring, LLC                                                                    Page 189 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 215 of 1490
Claim Name                              Address Information
CALIFORNIA STATE FRANCHISE TAX BOARD   3321 POWER INN RD., SUITE 250 SACRAMENTO CA 95826-3893
CALIFORNIA STATE TEACHERS              RETIREMENT SYSTEM-4
CALIFORNIA STREET CLO IX               LIMITED PARTNERSHIP
CALIFORNIA SUNROOM PROS, CORPORATION   2534 STATE ST. SUITE 472 SAN DIEGO CA 92101
CALIFORNIA TOWNSHIP                    CALIFORNIA TWP - TREASUR 1026 FREMONT RD MONTGOMERY MI 49255
CALL INSURANCE AGENCY                  95 EAST WILSON BRIDGE RD WORTHINGTON OH 43085
CALL NOTO PATIO LLC                    ATTN CARL NOTO 2735 VIRGINIA STREET KENNER LA 70062
CALLAHAN COUNTY                        CALLAHAN COUNTY - COLLEC 100 W 4TH 101 BAIRD TX 79504
CALLAN, JAMES                          ADDRESS ON FILE
CALLAWAY COUNTY COLLECTOR              10 E. 5TH ST, ROOM 8 FULTON MO 65251
CALLAWAY COUNTY TREASURER              COURT HOUSE 10 EAST 5TH ST FULTON MO 65251
CALLENSBURG BORO                       ELAINE WEETER - TAX COLL 1640 SOUTH REIDSBURG ROA NEW BETHLEHEM PA 16242
CALLICOON CO-OPERATIVE                 INSURANCE COMPANY P O BOX 675 JEFFERSONVILLE NY 12748
CALLICOON CO-OPERATIVE                 P O BOX 675 JEFFERSONVILLE NY 12748
CALLICOON TOWN                         CALLICOON TOWN-TAX COLLE 1919 LEGION STREET JEFFERSONVILLE NY 12748
CALLIE CUSTOM HOMES LLC                31 STEEL RD WYLIE TX 75098
CALLIE WISE AGENCY                     3324 HIGHWAY 17 SOUTH NORTH MYRTLE BEACH SC 29582
CALLIES, ALEXANDRIA                    ADDRESS ON FILE
CALLIES, AMANDA                        ADDRESS ON FILE
CALLIS, VONDA                          ADDRESS ON FILE
CALLOWAY APPRAISAL SERVICES            226 W ALABAMA ST FLORENCE AL 35630
CALLOWAY COUNTY                        CALLOWAY COUNTY - SHERIF 701 OLIVE ST MURRAY KY 42071
CALLOWAY, CHRISTIAN                    ADDRESS ON FILE
CALMESE, GEAWN                         ADDRESS ON FILE
CALN TOWNSHIP                          CALN TWP - TAX COLLECTOR 253 MUNICIPAL DR THORNDALE PA 19372
CALNAN REAL ESTATE                     STEPPING STONE REAL ESTATE SERVICES INC 204 N BEACH ST DAYTONA BEACH FL 32114
CALUMENT UNION DRAINAGE DIST #1        UNIT OF LOCAL GOVER 603 E 170TH ST SOUTH HOLLAND IN 60473
CALUMET EQUITY MUTUAL                  1828 WISCONSIN AVE NEW HOLSTEIN WI 53061
CALUMET PARK WATER DEPARTMENT          12437 S. MAY STREET CALUMET PARK IL 60827
CALUMET TOWN                           CALUMET TWN TREASURER N10294 COUNTY ROA G NEW HOLSTEIN WI 53061
CALUMET TOWNSHIP                       CALUMET TOWNSHIP - TREAS 25880 RED JACKET RD CALUMET MI 49913
CALUMET UNION DRAINAGE                 P.O. BOX13304 SOUTH HOLLAND IL 60473
CALUMET VILLAGE                        CALUMET VILLAGE - TREASU 340 SIXTH ST CALUMET MI 49913
CALUSA BAY HOMEOWNERS ASSOCIATION, INC. POST OFFICE BOX 73 NICEVILLE FL 32588
CALUSA LAKES COMMUNITY ASSOCIATION     899 WOODBRIDGE DRIVE VENICE FL 34293
CALVALLEY INS                          5070 N.6TH ST STE.155 FRESNO CA 93710
CALVARY CONSTRUCTION                   GROUP INC STE 10 11616 INDUSTRIPLEX BLVD BATON ROUGE LA 70809
CALVERT CITY CITY                      CITY OF CALVERT CITY - C P O BOX 36 CALVERT CITY KY 42029
CALVERT COUNTY                         CALVERT COUNTY - TREASUR 175 MAIN STREET COURTHOU PRINCE FREDERICK MD 20678
CALVERT COUNTY /SEMIANNU               CALVERT COUNTY - TREASUR 175 MAIN STREET COURTHOU PRINCE FREDERICK MD 20678
CALVERT COUNTY TREASURER               WATER AND SEWER DIVISION 175 MAIN STREET PRINCE FREDERICK MD 20678
CALVETTA BROS. CONSTRUCTION            TFS CONSTRUCTION INC 23760 MILES ROAD BEDFORD HTS OH 44128
CALVIN & ELFREDA                       ROBINSON PO BOX 11841 SAINT THOMAS VI 00801
CALVIN B SMITH                         ADDRESS ON FILE
CALVIN K BIGGS                         477 ROCK CREEK RD SYLVAN SPRINGS AL 35118
CALVIN L. CARRINGTON                   SULAIMAN LAW GROUP, LTD 2500 SOUTH HIGHLAND AVENUE SUITE 200 LOMBARD IL 60148
CALVIN T LILLISTON JR                  9622 SW 102 PLACE OCALA FL 34481
CALVIN T. MCCARVER                     6046 GLENHURST DRIVE HOUSTON TX 77033
CALVIN TOWNSHIP                        CALVIN TOWNSHIP - TREASU PO BOX 13 CASSOPOLIS MI 49031



Epiq Corporate Restructuring, LLC                                                                   Page 190 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 216 of 1490
Claim Name                              Address Information
CALVIN TURNER ROOFING, LLC             3128 W. 12TH ST. PUEBLO CO 81003
CALVIN W SMITH CONSTRUCTION CORP       17240 SW 272 STREET HOMESTEAD FL 33031
CALVIN, DEON                           ADDRESS ON FILE
CALVIN, TYREEK                         ADDRESS ON FILE
CALWEST CONSTRUCTION INC               & MARY & ALEX MORALES 1473 N THESTA FRESNO CA 93703
CALYPSO CONSTRUCTION                   & REMODELING 1054 GLADSTONE DR LEAGUE CITY TX 77573
CAM FANNIN INS AGENCY                  PO BOX 6745 LUBBOCK TX 79493
CAM MUT AID ASSOC                      13841 US 20 MIDDLEBURY IN 46540
CAMACHO, CHRISTINA                     ADDRESS ON FILE
CAMACHO, ERIC                          ADDRESS ON FILE
CAMACHO, KYRA                          ADDRESS ON FILE
CAMANO VISTA WATER DISTRICT            3093 GALENA DRIVE CAMANO ISLAND WA 98282
CAMARA & COMPANY                       11019 LAKE ARBOR WAY BOWIE MD 20721
CAMAS COUNTY                           CAMAS COUNTY - TREASURER PO BOX 430 FAIRFIELD ID 83327
CAMBRIA COUNTY MUTUAL                  P O BOX 164 CARROLLTOWN PA 15722
CAMBRIA HEIGHTS S.D./CAR               CAMBRIA HEIGHTS SD - COL 255 ST. JOSEPH ST., POB CARROLLTOWN PA 15722
CAMBRIA HEIGHTS S.D./CHE               CAMBRIA HEIGHTS SD - COL 180 LECHENE LANE PATTON PA 16668
CAMBRIA HEIGHTS S.D./CLE               CAMBRIA HEIGHTS SD - COL 508 WALNUT HOLLOW RD PATTON PA 16668
CAMBRIA HEIGHTS S.D./EAS               NATHALIE MCCONNELL - TC 171 SUNSET RD CARROLLTOWN PA 15722
CAMBRIA HEIGHTS S.D./ELD               CAMBRIA HEIGHTS SD - COL 662 THIRD AVENUE HASTINGS PA 16646
CAMBRIA HEIGHTS S.D./HAS               CAMBRIA HEIGHTS SD - COL 208 BEAVER ST POB 513 HASTINGS PA 16646
CAMBRIA HEIGHTS S.D./PAT               CAMBRIA HEIGHTS SD - COL 800- 4TH AVE PATTON PA 16668
CAMBRIA HEIGHTS S.D./WES               CAMBRIA HEIGHTS SD - COL 882 COLE ROAD CARROLLTOWN PA 15722
CAMBRIA TOWN                           DEBRA LITTERE-TAX COLLEC 4160 UPPER MOUNTAIN ROAD SANBORN NY 14132
CAMBRIA TOWNSHIP                       CAMBRIA TWP - TAX COLLEC 1251 COLVER RD EBENSBURG PA 15931
CAMBRIA TOWNSHIP                       CAMBRIA TOWNSHIP - TREAS PO BOX 87 FRONTIER MI 49239
CAMBRIA VILLAGE                        CAMBRIA VLG TREASURER PO BOX 295 CAMBRIA WI 53923
CAMBRIDGE & LEACH INC                  660 NOSTRAND AVENUE BROOKLYN NY 11216
CAMBRIDGE AT ABERDEEN HOA, INC.        C/O CAMPBELL PROPERTY MGMT. 3918 VIA POINCIANA DR. 9 LAKE WORTH FL 33467
CAMBRIDGE CEN SCH (COMBI               CAMBRIDGE CS - TAX COLLE 58 SOUTH PARK STREET CAMBRIDGE NY 12816
CAMBRIDGE CITY                         CAMBRIDGE CITY - TAX COL 795 MASSACHUSETTS AVENUE CAMBRIDGE MA 02139
CAMBRIDGE COURT                        1661 HARBOR AVE SW 100 SEATTLE WA 98126
CAMBRIDGE CS (CMD TNS)                 CAMBRIDGE CS-TAX COLLECT 58 SOUTH PARK ST CAMBRIDGE NY 12816
CAMBRIDGE EXTERIORS                    CAMBRIDGE CONSTRUCTION 20 FIRST ST CARY IL 60013
CAMBRIDGE GREEN CONDO ASSOCIATION      7931 W PAXTON AVE TINLEY PARK IL 60477
CAMBRIDGE HEIGHTS SECTIONS             PO BOX 879 NEWARK NJ 07101
CAMBRIDGE HEIGHTS UMBRELLA             PO BOX 879 NEWARK NJ 07101
CAMBRIDGE HOMES REALTY                 ATTN: BIBI GHANIE 477 MAIN ST HACKENSACK NJ 07601
CAMBRIDGE HOUSE - PORT CHARLOTTE A     PO BOX 380758 MURDOCK FL 33938
CONDO
CAMBRIDGE INSURANCE                    99 TROPHY CLUB DR TROPHY CLUB TX 76262
CAMBRIDGE LAKES UNIT 19 CONDOMINIUM    750 W LAKE COOK ROAD STE 190 BUFFALO GROVE IL 60089
ASSN
CAMBRIDGE MUTUAL FIRE INSURANCE        PO BOX 1984 95 OLD RIVER RD ANDOVER MA 01810
CAMBRIDGE ON THE LAKE BRITTANY BUILDING 25 NORTHWEST POINT BLVD SUITE 330 ELK GROVE IL 60007
CAMBRIDGE ON THE LAKE, PICARDY BUILDING 225 LAKE BLVD BUFFALO GROVE IL 60089
CAMBRIDGE PLACE LAKEVIEW HOA           8831 W 159TH STREET ORLAND HILLS IL 60487
CAMBRIDGE SPRINGS BORO                 CAMBRIDGE SPRINGS BORO - 146 ROOT AVE. CAMBRIDGE SPRINGS PA 16403
CAMBRIDGE SQUARE CONDOMINIUM INC       204 CAMBRIDGE DRIVE COPAIGUE NY 11726



Epiq Corporate Restructuring, LLC                                                                   Page 191 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 217 of 1490
Claim Name                               Address Information
CAMBRIDGE TOWN                           CAMBRIDGE TOWN - TAX COL P.O. BOX 127 JEFFERSONVILLE VT 05464
CAMBRIDGE TOWN                           CAMBRIDGE TOWN-TAX COLLE 846 COUNTY ROUTE 59 CAMBRIDGE NY 12816
CAMBRIDGE TOWNSHIP                       CAMBRIDGE TWP - TAX COLL 21876 WALTERS ROAD VENANGO PA 16440
CAMBRIDGE TOWNSHIP                       CAMBRIDGE TOWNSHIP - TRE 9990 W M-50 ONSTED MI 49265
CAMBRIDGE VILL-CAMBRIDGE                 CAMBRIDGE VILLAGE - COLL 56 NORTH PARK STREET CAMBRIDGE NY 12816
CAMBRIDGE VILL-WHITE CRK                 CAMBRIDGE VILLAGE - COLL 56 NORTH PARK ST. CAMBRIDGE NY 12816
CAMBRIDGE VILLAGE                        CAMBRIDGE VLG TREASURER PO BOX 99 CAMBRIDGE WI 53523
CAMBRIDGE WILSON & CO                    2185 HAMPTON AVE ST LOUIS MO 63139
CAMCO SERVICES LLC                       P O BOX 389 ROME GA 30162
CAMDEN CEN SCH (COMBINED                 CAMDEN CEN SCH-COMM OF F PO BOX 410 CAMDEN NY 13316
CAMDEN CITY FISCAL                       CAMDEN CITY -TAX COLLECT 520 MARKET ST- CITY HALL CAMDEN NJ 08101
CAMDEN COUNTY                            CAMDEN COUNTY - TAX COLL P. O BOX 125 CAMDEN NC 27921
CAMDEN COUNTY                            CAMDEN COUNTY-TAX COMMIS PO BOX 698 WOODBINE GA 31569
CAMDEN COUNTY                            CAMDEN COUNTY - COLLECTO 1 COURT CIRCLE, SUITE 4 CAMDENTON MO 65020
CAMDEN COUNTY CLERKS OFFICE              520 MARKET ST ROOM 102 CAMDEN NJ 08102
CAMDEN COUNTY MUA                        1645 FERRY AVE CAMDEN NJ 08104
CAMDEN COUNTY MUNICIPAL UTILITIES AUTH   PO BOX 1105 BELLMAWR NJ 08099
CAMDEN COUNTY RECORDER                   520 MARKET STREET SUITE 306 CAMDEN NJ 08102
CAMDEN COUNTY TAX COMMISSIONER           200 E 4TH ST WOODBINE GA 31569
CAMDEN TOWN                              CAMDEN TOWN - TAX COLLEC 29 ELM STREET CAMDEN ME 04843
CAMDEN TOWN                              CAMDEN TOWN - TAX COLLEC P.O. BOX 267 CAMDEN NY 13316
CAMDEN TOWN                              CAMDEN TOWN - TAX COLLEC 1783 FRIENDS WAY CAMDEN DE 19934
CAMDEN TOWN                              CAMDEN TOWN-TAX COLLECTO 110 HWY 641 S CAMDEN TN 38320
CAMDEN TOWNSHIP                          CAMDEN TOWNSHIP - TREASU PO BOX 116 CAMDEN MI 49232
CAMDEN VILLAGE                           CAMDEN VILLAGE - CLERK 57 MAIN STREET CAMDEN NY 13316
CAMDEN VILLAGE                           CAMDEN VILLAGE - TREASUR PO BOX 177 CAMDEN MI 49232
CAMELOT                                  711 KAPIOLANI BLVD SUITE 700 HONOLULU HI 96813
CAMELOT VILLAGE ASSOCIATION, INC         6610 MOONLIT DRIVE DELRAY BEACH FL 33446
CAMEO TERRACE NORTH CONDOMINIUM ASSOC    P. O. BOX 368 GLENVIEW IL 60025
CAMERON                                  CAMERON CITY - COLLECTOR 205 N MAIN CAMERON MO 64429
CAMERON AND ROBERTS INS                  6893 MAIN ST LITHONIA GA 30058
CAMERON CO S.D./ GROVE T                 CAMERON CO SD - TAX COLL 116 CRESTLINE RD POB 64 SINNEMAHONING PA 15861
CAMERON CO SD / EMPORIUM                 R. MICHELLE PARK-FIEBIG 117 EAST 6TH ST POB 141 EMPORIUM PA 15834
CAMERON CO SD / SHIPPEN                  CAMERON CO SD - TAX COLL 2307 OLD WEST CREEK RD EMPORIUM PA 15834
CAMERON COUNTY                           CAMERON COUNTY - TAX COL P O BOX 952 BROWNSVILLE TX 78522
CAMERON COUNTY CLERK                     PO BOX 2178 BROWNSVILLE TX 78520
CAMERON COUNTY DISTRICT CLERK            974 E HARRISON STREET BROWNSVILLE TX 78520
CAMERON COUNTY INS CENTE                 302 QUEEN ISABELLA BLVD PORT ISABEL TX 78578
CAMERON COUNTY IRR DIST                  CAMERON COUNTY IRR DIST PO BOX 295 LOS FRESNOS TX 78566
CAMERON COUNTY IRR DIST                  CAMERON COUNTY IRR DIST P O BOX 687 SAN BENITO TX 78586
CAMERON COUNTY TAX ASSESSOR COLLECTOR    PO BOX 952 BROWNSVILLE TX 78522-0952
CAMERON COUNTY TAX COLLECTOR             964 E. HARRISON BROWNSVILLE TX 78521
CAMERON INS CO                           214 E MCELWAIN DR CAMERON MO 64429
CAMERON M WILSON & ASSOC                 5988 VENTURE PARK DR KALAMAZOO MI 49009
CAMERON MUTUAL INS CO                    214 EAST MCELWAIN DR CAMERON MO 64429
CAMERON PARISH                           CAMERON PARISH - TAX COL P O BOX 1250 CAMERON LA 70631
CAMERON VILLAGE                          CAMERON VLG TREASURER PO BOX 387 CAMERON WI 54822
CAMERON, KARENTHEA                       ADDRESS ON FILE
CAMERON, KERI                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 192 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 218 of 1490
Claim Name                             Address Information
CAMERONS CHOK DEE CONTRACTING, LLC     PO BOX 364 WASHOUGAL WA 98671
CAMILAS INS                            10643 VALLEY BLVD C170 EL MONTE CA 91731
CAMILLE, JOHN                          ADDRESS ON FILE
CAMILLUS TOWN                          CAMILLUS TOWN - TAX RECE 4600 W GENESEE STREET SYRACUSE NY 13219
CAMILLUS VILLAGE                       CAMILLUS VILLAGE - CLERK 37 MAIN STREET CAMILLUS NY 13031
CAMILO E.RESTREPO                      CAMILO 715 SW 3RD AVE HALLANDALE BEACH FL 33009
CAMINO COURT CONDOMINIUM ASSOC, INC    8000 SW 81 DR MIAMI FL 33145
CAMINO REAL VILLAGE CONDOMINIUM        C/O CAMPBELL PROPERTY MANAGEMENT 1215 E HILLSBORO BLVD DEERFIELD BEACH FL
                                       33441
CAMP CENTRAL APPRAISAL DISTRICT        CAMP CAD - TAX COLLECTOR 143 QUITMAN ST PITTSBURG TX 75686
CAMP HILL BORO                         DIANE NEIPER - TAX COLLE 2626 LINCOLN ST CAMP HILL PA 17011
CAMP HILL S.D./CAMP HILL               DIANE NEIPER - TAX COLLE 2626 LINCOLN ST CAMP HILL PA 17011
CAMP POINT MTL                         P O BOX 375 CAMP POINT IL 62320
CAMP WELL DRILLING & PUMP SERVICE      10366 MOCCASIN LANE MISSOULA MT 59808
CAMPAC CONSTRUCTION, INC.              2333 BRICKELL AVE 1816 MIAMI FL 33129
CAMPAS, ROGELIO                        ADDRESS ON FILE
CAMPBELL AND ASSOCIATES                30 MARLENE AV BROCKTON MA 02301
CAMPBELL APPRAISAL SERVICES            176 MINOT ST DORCHESTER MA 02122
CAMPBELL COUNTY                        CAMPBELL COUNTY - TREASU P O BOX 37 RUSTBURG VA 24588
CAMPBELL COUNTY                        CAMPBELL COUNTY-TRUSTEE PO BOX 72 JACKSBORO TN 37757
CAMPBELL COUNTY                        CAMPBELL COUNTY - SHERIF 1098 MONMOUTH ST, RM 216 NEWPORT KY 41071
CAMPBELL COUNTY                        CAMPBELL COUNTY - TREASU PO BOX 8 MOUND CITY SD 57646
CAMPBELL COUNTY                        CAMPBELL COUNTY-TREASURE PO BOX 1027 GILLETTE WY 82717
CAMPBELL COUNTY CLERK                  1098 MONMOUTH ST NEWPORT KY 41071
CAMPBELL COUNTY TREASURER              PO BX 1027 GILLETTE WY 82717-1027
CAMPBELL GARRETT DISTINC               HOMES AND ESTATES LP 2827 PALMETTO BEND RICHMOND TX 77469
CAMPBELL INS AGENCY                    P O BOX 1695 HARRISON AR 72602
CAMPBELL PROPERTY MANAGEMENT           4985 E SABAL PALM BLVD TAMARAC FL 33319
CAMPBELL PROPERTY MANAGEMENT           1215 E. HILLSBORO BLVD DEERFIELD BEACH FL 33441
CAMPBELL PROPERTY MGMT & REAL ESTATE   401 MAPLEWOOD DR #23 JUPITER FL 33458
INC
CAMPBELL ROOFING & SHEET               911 SE 15TH AVE CAPE CORAL FL 33990
CAMPBELL ROOFING INC                   7011 CAMPUS DR. COLORADO SPRINGS CO 80920
CAMPBELL TOWN                          CAMPBELL TOWN-TAX COLLEC 8529 MAIN ST CAMPBELL NY 14821
CAMPBELL TOWN                          CAMPBELL TWN TREASURER 2219 BAINBRIDGE STREET LA CROSSE WI 54603
CAMPBELL TOWNSHIP                      CAMPBELL TOWNSHIP - TREA P.O. BOX 137 CLARKSVILLE MI 48815
CAMPBELL, CAROL                        ADDRESS ON FILE
CAMPBELL, CORINNA                      ADDRESS ON FILE
CAMPBELL, DESIREE                      ADDRESS ON FILE
CAMPBELL, KIMBERLY                     ADDRESS ON FILE
CAMPBELL, LATESHA                      ADDRESS ON FILE
CAMPBELL, SAKAREE                      ADDRESS ON FILE
CAMPBELL-HUITT INSURANCE               3725 7TH ST BAY CITY TX 77414
CAMPBELL-SAVONA CS CMBD                CAMPBELL-SAVONA CS-COLLE 8455 COUNTY ROUTE 125 CAMPBELL NY 14821
CAMPBELLS PRECISION                    ROOFING 6311 HANNA COURT CHARLOTTE NC 28212
CAMPBELLSBURG CITY                     CITY OF CAMPBELLSBURG - P O BOX 67 CAMPBELLSBURG KY 40011
CAMPBELLSPORT VILLAGE                  CAMPBELLSPORT VLG TREASU 470 GRANDVIEW AVE PO BOX CAMPBELLSPORT WI 53010
CAMPBELLSVILLE CITY                    CITY OF CAMPBELLSVILLE - 110 SOUTH COLUMBIA AVE, CAMPBELLSVILLE KY 42718
CAMPBELLSVILLE INDEPENDE               CAMPBELLSVILLE SCHL- COL 203 N COURT ST CAMPBELLSVILLE KY 42718



Epiq Corporate Restructuring, LLC                                                                   Page 193 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 219 of 1490
Claim Name                               Address Information
CAMPECHE SHORES PID A                    CAMPECHE SHORES PID COLL P.O. BOX 1368 FRIENDSWOOD TX 77549
CAMPMAN, ROBERT                          ADDRESS ON FILE
CAMPO, TAMMY                             ADDRESS ON FILE
CAMPOS, CHRISTINE                        ADDRESS ON FILE
CAMPOS, EMILY                            ADDRESS ON FILE
CAMPOS, TRACEY                           ADDRESS ON FILE
CAMPOVERDE, DIANA                        ADDRESS ON FILE
CAMPTI TOWN                              CAMPTI TOWN - TAX COLLEC P.O.BOX 216 CAMPTI LA 71411
CAMPTON TOWN                             CAMPTON TOWN - TAX COLLE 10 GEARTY WAY CAMPTON NH 03223
CAMPUS CORPS                             READY PRO CONTRACTING 413 N CASS AVE WESTMONT IL 60559
CAMPUS GREEN I CONDOMINIUM               11211 SLATER AVE NE STE 150 KIRKLAND WA 98044
CAN DO REPAIRS                           ARTHUR EARL CARTER 4610 CLOVER ST HOUSTON TX 77051
CANAAN TOWN                              CANAAN TOWN - TAX COLLEC PO BOX 38 CANAAN NH 03741
CANAAN TOWN                              CANAAN TOWN - TAX COLLEC P.O. BOX 68 CANAAN ME 04924
CANAAN TOWN                              CANAAN TOWN - TAX COLLEC PO BOX 47 FALLS VILLAGE CT 06031
CANAAN TOWN                              CANAAN TOWN- TAX COLLECT PO BOX 459 CANAAN NY 12029
CANAAN TOWNSHIP                          CANAAN TWP - TAX COLLECT 456 OCONNELL ROAD WAYMART PA 18472
CANADA, BRENT                            ADDRESS ON FILE
CANADIAN CITY/ISD                        CANADIAN CITY/ISD - COLL 800 HILLSIDE CANADIAN TX 79014
CANADIAN COUNTY                          CANADIAN COUNTY - COLLEC PO BOX 1095 EL RENO OK 73036
CANADIAN COUNTY TAX COLLECTOR            PO BOX 1095 EL RENO OK 73036
CANADIAN COUNTY TREASURER                ATTN CAROLYN M LECK 201 N CHOCTAW AVE EL RENO OK 73036-1095
CANADICE TOWN                            CANADICE TOWN-TAX COLLEC 5949 COUNTY RD 37 SPRINGWATER NY 14560
CANADY AND CANADY PC                     4707 INGERSOLL ST HOUSTON TX 77027
CANADY-PYBURN, JASMINE                   ADDRESS ON FILE
CANAJOHARIE C S (CMBD T                  CANAJAHORIE C S-TAX COLL 136 SCHOLASTIC WAY CANAJOHARIE NY 13317
CANAJOHARIE TOWN                         CANAJOHARIE TN - COLLECT 12 MITCHELL STREET CANAJOHARIE NY 13317
CANAJOHARIE VILLAGE                      CANAJOHARIE VILLAGE - CL 75 ERIE BOULEVARD CANAJOHARIE NY 13317
CANAL PARK COA                           202 W 25TH ST 301 CLEVELAND OH 44113
CANAL WOODS III CONDOMINIUM ASSOCIATION ATTN: FRANK GANOCZY 227 CANAL PARK DRIVE UNIT 307 SALISBURY MD 21804
CANALES, JESSICA                         ADDRESS ON FILE
CANALLY, MARYBETH                        ADDRESS ON FILE
CANAN APPRAISAL COMPANY                  LLC PO BOX 57 ALBANY IN 47320
CANANDAIGUA CITY                         CANANDAIGUA CITY - TREAS 2 NORTH MAIN ST CANADAIGUA NY 14424
CANANDAIGUA CITY (ONTARI                 CANANDAIGUA CITY - TREAS 2 NORTH MAIN ST CANADAIGUA NY 14424
CANANDAIGUA CITY SCH(CIT                 CANANDAIGUA CITY - COLLE 143 N PEARL ST CANANDAIGUA NY 14424
CANANDAIGUA CITY SCH(CMB                 CANANDAIGUA CITY SCH-COL 143 NORTH PEARL STREET CANANDAIGUA NY 14424
CANANDAIGUA TOWN                         CANANDAIGUA TOWN-TAX COL 5440 RTE 5 & 20 WEST CANANDAIGUA NY 14424
CANARY CREEK ESTATES HOMEOWNER'S ASSOC   900 W. JEFFERSON STREET FRANKLIN IN 46131
CANASERAGA CEN. SCH. (CO                 CANASERAGA CEN. SCH- COL PO BOX 82 CANASERAGA NY 14822
CANASTOTA CS (CMBD TNS)                  CANASTOTA CS - TAX COLLE 120 ROBERTS STREET CANASTOTA NY 13032
CANASTOTA VILLAGE                        CANASTOTA VILLAGE - CLER 205 SOUTH PETERSBORO ST. CANASTOTA NY 13032
CANDACE D. ROE                           8984 DARROW RD, STE 2 106 TWINSBURG OH 44087
CANDELARIA, JACOB                        ADDRESS ON FILE
CANDELARIA, SHAWNA                       ADDRESS ON FILE
CANDESCENT SOFTBASE LLC                  20 FALL PIPPIN LANE SUITE 202 ASHEVILLE NC 28803
CANDIA TOWN                              CANDIA TOWN - TAX COLLEC 74 HIGH STREET CANDIA NH 03034
CANDICE CARROLL & TY                     CARROLL 829 SHADY MEADOW DR HIGHLAND VILLAGE TX 75077
CANDLELIGHT ESTATES II COMMUNITY ASSOC   P.O. BOX 2802 SPRING TX 77383



Epiq Corporate Restructuring, LLC                                                                    Page 194 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 220 of 1490
Claim Name                               Address Information
CANDLER COUNTY                           CANDLER CO-TAX COMMISSIO 35 SW BROAD ST D METTER GA 30439
CANDLER COUNTY TAX COMMISSIONER          35 SW BROAD STREET SUITE D METTER GA 30439
CANDLER MOSES & ASSOCIATES INC           184 NORTH MARION AVENUE LAKE CITY FL 32055
CANDLEWICK LAKE ASSOCIATION INC          13400 HIGHWAY 76 POPLAR GROVE IL 61065
CANDLEWOOD SHORES                        CSTD PROPERTY TAX 2 STONY HILL RD, SUITE 2 BETHEL CT 06801
CANDOR CEN SCH (COMBINED                 CANDOR CS-TAX COLLECTOR 555 WARREN ROAD ITHACA NY 14850
CANDOR TOWN                              CANDOR TOWN-TAX COLLECTO 101 OWEGO RD CANDOR NY 13743
CANDY LYNN MARVIN                        1245 E MCDOWELL BLVD APACHIE JUNCTION AZ 85119
CANEADEA TOWN                            CANEADEA TOWN- TAX COLLE PO BOX 596 CANEADEA NY 14717
CANES CONTRACTORS LLC                    PO BOX 771192 MIAMI FL 33187
CANEY CREEK ESTATES INC                  PO BOX 4317 SARGENT TX 77404-4317
CANEY FORK ELECTRIC COOPERATIVE, INC.    TINA SMARTT P.O. BOX 272 MCMINNVILLE TN 37111
CANFIELD, CYNDI                          ADDRESS ON FILE
CANGA RESTOR & REMOD                     9820 HAEGERS BEND RD ALGONQUIN IL 60102
CANGEME PAINTING                         JEFFREY ROBERT CANGEME JEFFREY ROBERT CANGEME 188 DEER TRAIL DR HAWLEY PA
                                         18428
CANISTEO TOWN                            CANISTEO TOWN-TAX COLLEC 6 SOUTH MAIN STREET CANISTEO NY 14823
CANISTEO VILLAGE                         CANISTEO VILLAGE-CLERK 8 GREEN STREET CANISTEO NY NY 14823
CANISTEO-GREENWOOD CS (C                 CANISTEO-GREENWOOD CSD 220 LIBERTY STREET WARSAW NY 14569
CANNON & CANNON LAW PC                   8619 S SANDY PARKWAY STE 111 SANDY UT 84070
CANNON CONTRACTING LLC                   16371 LAREDO RD SAN ANTONIO TX 78221
CANNON COUNTY                            CANNON COUNTY-TRUSTEE 200 W MAIN ST WOODBURY TN 37190
CANNON LAW ASSOCIATES                    8619 SANDY PKWY #111 SANDY UT 84070
CANNON TOWNSHIP                          CANNON TOWNSHIP - TREASU 6878 BELDING RD ROCKFORD MI 49341
CANNON VIEW PARK, INC.                   P O BOX 870-B LAKE OSWEGO OR 97034
CANNON, ERICA                            ADDRESS ON FILE
CANNON, PAEVENTRICE                      ADDRESS ON FILE
CANO, DAWN                               ADDRESS ON FILE
CANOA RANCH MASTER                       C/O CADDEN COMMUNITY MGMT 101 S LA CANADA RD, SUITE 20 GREEN VALLEY AZ 85614
CANON BUSINESS PROCESS SERVICES, INC.    ATTN: CHIEF LEGAL OFFICER 460 WEST 34TH STREET NEW YORK NY 10001
CANON CONSTRCUTION                       CANON CONSTRUCTION 3004 PREAKNESS STOW OH 44224
CANON FINANCIAL SERVIES INC              14904 COLLECTIONS CENTER DR CHICAGO IL 60693-0149
CANON MCMILLAN S.D./CECI                 CANON MCMILLAN SD - COLL 102 RAHWAY ROAD MCMURRAY PA 15317
CANON MCMILLAN SCHOOL DI                 CANON MCMILLAN SD - COLL 1929 R 519 SOUTH CANONSBURG PA 15317
CANON MCMILLIAN S.D./CAN                 CANNON MCMILLIAN SD - TC 68 EAST PIKE STREET 101 CANONSBURG PA 15317
CANONCITO AT APACHE CANYON MWA           PO BOX 6051 SANTA FE NM 87502
CANONGATE CONDOMINIUM ASSOCIATION, INC. 8000 LAGOS DE CAMPO BOULEVARD TAMARAC FL 33321
CANONSBURG BORO                          CANONSBURG BORO - COLLEC 68 EAST PIKE STREET 101 CANONSBURG PA 15317
CANONSBURG-HOUSTON JOINT SEWER           68 EAST PIKE STREET SUITE 103 CANONSBURG PA 15317
AUTHORITY
CANOPIUS US INSURANCE INC                10150 YORK RD 5TH FLOOR HUNT VALLEY DE 21030
CANRIGHT CONSTRUCTION LLC                4221 23RD AVE WEST SEATTLE WA 98199
CANTAMAR HOMEOWNERS ASSOCIATION, INC     18001 OLD CUTLER RD SUITE 643 C/O T & G MANAGEMENT SERVICES, INC. PALMETTO BAY
                                         FL 33157
CANTEEN REFRESHMENT SERVICES             FILE 50196 LOS ANGELES CA 90074-0196
CANTERBERRY CROSSING MASTER ASSOC        19751 E MAIN ST STE 275 PARKER CO 80138
CANTERBURY HOMEOWNERS ASSOCIATION, INC   PO BOX 1305 RIDGELAND MS 39158
CANTERBURY TOWN                          CANTERBURY TOWN-TAX COLL P.O. BOX 500 CANTERBURY NH 03224
CANTERBURY TOWN                          CANTERBURY TOWN-TAX COLL 1 MUNICIPAL DRIVE CANTERBURY CT 06331
CANTERBURY WOODS HOMEOWNERS ASSOCIATION 1216 APPLE RIDGE COURT SOUTH BEND IN 46614


Epiq Corporate Restructuring, LLC                                                                     Page 195 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 221 of 1490
Claim Name                              Address Information
CANTERBURY, CHRISTOPHER                ADDRESS ON FILE
CANTEX ROOFING & CONSTRU               305 LIBERTY DR IDALOU TX 79329
CANTEY HANGER LLP                      600 W 6TH ST, SUITE 300 FORT WORTH TX 76102
CANTLEY, KARENA                        ADDRESS ON FILE
CANTON AREA S.D./CANTON                CANTON AREA SD - TAX COL PO BOX 160 (LOCK BOX) MANSFIELD PA 16933
CANTON AREA S.D./LEROY T               CANTON AREA SD - TAX COL PO BOX 160 (LOCK BOX) MANSFIELD PA 16933
CANTON AREA S.D./MCINTYR               CANTON AREA SD - TAX COL PO BOX 160 (LOCK BOX) MANSFIELD PA 16933
CANTON BORO                            CANTON BORO - TAX COLLEC 118 TROY STPOB 7 CANTON PA 17724
CANTON CARPETS INC                     JEFF RAMSEY 22650 INTERSTATE 20 WILLS POINT TX 75159
CANTON CHARTER TOWNSHIP                CANTON TOWNSHIP - TREASU PO BOX 87010 CANTON MI 48187
CANTON CHARTER TOWNSHIP                1150 S CANTON CENTER RD CANTON MI 48188
CANTON CITY - COLLECTOR                PO BOX 231 CANTON MO 63435
CANTON CS (CMBD TNS)                   CANTON CS (CMBD TNS)-COL P.O. BOX 399 CANTON NY 13617
CANTON FENCE CO INC                    1219 WASHINGTON ST STOUGHTON MA 02072
CANTON TOWN                            CANTON TOWN - TAX COLLEC 801 WASHINGTON STREET CANTON MA 02021
CANTON TOWN                            CANTON TOWN - TAX COLLEC 94 TURNER STREET CANTON ME 04221
CANTON TOWN                            CANTON TOWN - TAX COLLEC 4 MARKET STREET CANTON CT 06019
CANTON TOWN                            CANTON TOWN-TAX COLLECTO 60 MAIN ST CANTON NY 13617
CANTON TOWN                            CANTON TOWN - TAX COLLEC P O BOX 987, CITY HALL CANTON NC 28716
CANTON TOWNSHIP                        SHAREN MOSIER - TAX COLL 1265 WEST CHESTNUT STREE WASHINGTON PA 15301
CANTON TOWNSHIP                        MICHELE DEEGHAN-TAX COLL 207 SEELEY ROAD CANTON PA 17724
CANTOR FITZGERALD & CO                 THOMAS ELLIOTT 900 W TRADE ST SUITE 725 CHARLOTTE NC 28202
CANTOR FITZGERALD & CO.                ATTN: GENERAL COUNSEL 110 EAST 59TH STREET 4TH FLOOR NEW YORK NY 10022
CANTRELL ROOFING LLC                   1610 VZ CR 2511 CANTON TX 75103
CANTRELL, JESSE                        ADDRESS ON FILE
CANTRES, INC.                          JAVIER CANTRES P.O. BOX 232 ORELAND PA 19075
CANTRILL CLARK                         15 GARRETT AVE ROSEMONT PA 19010
CANTU, FELICIA                         ADDRESS ON FILE
CANTU, HERIBERTO                       ADDRESS ON FILE
CANTU, JOSE                            ADDRESS ON FILE
CANTUA INS AGENCY                      786 REDWOOD DR GARBEVILLE CA 95542
CANUL, SUSAN                           ADDRESS ON FILE
CANUSO, DAVID                          ADDRESS ON FILE
CANYON APPRAISAL                       12702 WHISPER CREEK CV DRAPER UT 84020
CANYON CAPITAL ADVISORS LLC            MR. MITCHELL RALPH JULIS, MBA CO-FOUNDER & CO-CHIEF INVESTMENT OFFICER 2000
                                       AVENUE OF THE STARS 11TH FLOOR LOS ANGELES CA 90067-4732
CANYON COUNTY TREASURER                111 N 11TH AVE STE 240 CALDWELL ID 83605
CANYON COUNTY TREASURER                PO BOX 1010 CALDWELL ID 83606
CANYON CREEK PARK LLC                  2860 FALLING BROOK WAY BOISE ID 83706
CANYON CREST HOA                       9362 EAST RAINTREE DRIVE SCOTTSDALE AZ 85260
CANYON GATE AT NORTHPOINTE OA INC      19522 DEL NORTE CANYON DR TOMBALL TX 77377
CANYON GATE MASTER ASSOCIATION         8290 ARVILLE ST LAS VEGAS NV 89139
CANYON HILL IRR DIST                   CANYON HILL IRR DIST PO BOX 448 NAMPA ID 83653
CANYON INSURANCE ASSOC                 1507 B 4TH AVENUE CANYON TX 79015
CANYON ISLES HOA                       2400 CENTREPARK W DRIVE 175 WEST PALM BEACH FL 33409
CANYON LAKE INSURANCE                  P O BOX 2207 CANYON LAKE TX 78133
CANYON LAKE PROPERTY OWNERS ASSOCIATION 31512 RAILROAD CANYON ROAD CANYON LAKE CA 92857
CANYON LANDS INS                       3654 N POWER RD 146 MESA AZ 85215
CANYON MEADOWS MUTUAL WATER COMPANY    PO BOX 453 BODFISH CA 93205



Epiq Corporate Restructuring, LLC                                                                   Page 196 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 222 of 1490
Claim Name                              Address Information
CANYON MEADOWS PROPERTY OWNERS ASSOC    PO BOX 206 BODFISH CA 93205
CANYON PINES HOMEOWNERS ASSOC           848 TANAGER ST SUITE M INCLINE VILLAGE NV 89451
CANYON VIEW LIMITED                     9265 GLENOAKS BLVD SUN VALLEY CA 91352
CANZE CONSTRUCTION                      8502 SEYMOUR RD OWOSSO MI 48867
CAO LIMIN AND LIU QIUXIA                JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                        NV 89135
CAP CLAIMS PUB ADJ & J                  IGLESIAS & Y TORRES 19720 SW 114TH AVE MIAMI FL 33157
CAPAC VILLAGE                           CAPAC VILLAGE - TREASURE 131 N MAIN ST - BOX 218 CAPAC MI 48014
CAPACITY INS CO                         3700 COCONUT CRK PKWY COCONUT CREEK FL 33066
CAPAX                                   PO BOX 3231 MODESTO CA 95353
CAPAX GLOBAL LLC                        ATTN: GENERAL COUNSEL 410 NORTH MICHIGAN AVENUE SUITE 650 CHICAGO IL 60611
CAPAX GLOBAL LLC                        ATTN: JERRY HAWK 410 NORTH MICHIGAN AVENUE SUITE 650 CHICAGO IL 60611
CAPE CHARLES TOWN                       2 PLUM ST CAPE CHARLES VA 23310
CAPE ELIZABETH TOWN                     CAPE ELIZABETH TN-COLLEC 320 OCEAN HOUSE RD CAPE ELIZABETH ME 04107
CAPE FEAR PUBLIC UTILITY AUTHORITY      235 GOVERNMENT CENTER DRIVE WILMINGTON NC 28403
CAPE GIRARDEAU COUNTY                   CAPE GIRARDEAU CO. - COL 1 BARTON SQ, SUITE 303 JACKSON MO 63755
CAPE HORN MAINTENANCE CO                PO BOX 87 7849 FIR ST CONCRETE WA 98237
CAPE ISLANDS BUILDING & RESTORATION     CAPE ISLANDS CARPET CARE & RESTORATION 611 NEW ROAD SOMERS POINT NJ 08244
CAPE MAY CITY                           CAPE MAY CITY - TAX COLL 643 WASHINGTON STREET CAPE MAY NJ 08204
CAPE MAY POINT BORO                     CAPE MAY POINT BORO -COL PO BOX 490 CAPE MAY POINT NJ 08212
CAPE ROYALE POA                         6 SALES DRIVE COLDSPRING TX 77331
CAPE ROYALE UD                          CAPE ROYALE UD - TAX COL 1330 N CAPE ROYALE DR COLDSPRING TX 77331
CAPE SABLE LAKES ASSOCIATION, INC.      6704 LONE OAK BLVD NAPLES FL 34109
CAPE VINCENT TOWN                       CAPE VINCENT TN - COLLEC P.O. BOX 915 CAPE VINCENT NY 13618
CAPE VINCENT VILLAGE                    CAPE VINCENT VILLAGE - C PO BOX 337 CAPE VINCENT NY 13618
CAPENTER APPRAISAL SERVICE INC          PO BOX 562 HOPE MILLS NC 28348
CAPERS, ASHLEY                          ADDRESS ON FILE
CAPEZIO CONTRACTORS INC                 8550 VETERANS HWY MILLERSVILLE MD 21108
CAPGEMINI U.S. LLC                      ATTN: GENERAL COUNSEL 623 FIFTH AVENUE, 33RD FLOOR NEW YORK NY 10022
CAPITAL ADJUSTERS, LLC                  8530 SW 124 AVE SUITE 103 MIAMI FL 33183
CAPITAL AIR SOLUTIONS IN                7349 PINE VALLEY DR HIALEAH FL 33015
CAPITAL APPRAISAL LLC                   3748 HEARTLAND DR BISMARCK ND 58503
CAPITAL APPRAISAL SERVICES INC          12995 S CLEVELAND AVE STE 251 FORT MYERS FL 33907
CAPITAL CITY APPRAISAL SERVICES LLC     PO BOX 1323 MADISON GA 30650
CAPITAL CITY TREE                       SERVICE 1627 LORANCE DR LITTLE ROCK AR 72206
CAPITAL CONST SERVS INC                 130 BUFORD RD RICHMOND VA 23235
CAPITAL CONSTRUCTION                    720 CHANEY COVE COLLIERVILLE TN 38017
CAPITAL CONSTRUCTION                    & LISA DRESSLER 406 GATEWAY BLVD BURNSVILLE MN 55337
CAPITAL CONSTRUCTION                    SERVICES LLC 10232 VALE ST COON RAPIDS MN 55433
CAPITAL CONSTRUCTION LLC                406 GATEWAY BLVD BURNSVILLE MN 55337
CAPITAL CONSTRUCTION SERVICES, INC.     601 MOOREFIELD PARK DRIVE N. CHESTERFIELD VA 23236
CAPITAL DEVELOPMENT GROUP INC.          TAMI HINSON MORRISON P. O. BOX 519 GILLETTE WY 82718
CAPITAL EQUITY MANAGEMENT GROUP, INC.   PO BOX 1747 MODESTO CA 95353
CAPITAL INS                             1940 NE 163RD STREET N MIAMI BEACH FL 33162
CAPITAL INS & FIN SRVCS                 5808 HWY 90 W STE F THEODORE AL 36582
CAPITAL INS AGENCY                      6322 SOVEREIGN 248 SAN ANTONIO TX 78229
CAPITAL INSURANCE GROUP                 P O BOX 2093 MONTEREY CA 93940
CAPITAL ONE NATIONAL ASSOCIATION        1680 CAPITAL ONE DRIVE MCLEAN VA 22102
CAPITAL PALMETTO                        BUILDERS LLC 160 DAHLIA ST LEXINGTON SC 29072



Epiq Corporate Restructuring, LLC                                                                   Page 197 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 223 of 1490
Claim Name                               Address Information
CAPITAL PREMIUM FINANCE INC.             2931 KERRY FOREST PKWY STE 103 TALLAHASSEE FL 32309
CAPITAL PROPERTY RECOVERY, LLC           29679 LEXINGTON STREET EASTON MD 21601
CAPITAL REALTY ADVISORS INC              600 SANDTREE DRIVE STE 109 PALM BEACH GARDENS FL 33403
CAPITAL RECOVERY SYSTEMS, INC.           750 CROSS POINTE RD, SUITE S GAHANNA OH 43230
CAPITAL REGION WATER                     BILLING & COLLECTIONS UNIT 100 PINE STREET HARRISBURG PA 17103
CAPITAL RESTORATION LLC                  SUITE 7 819 PICKENS INDUSTRIAL D MARIETTA GA 30062
CAPITAL ROOFING LLC                      DIEGO VAZQUEZ 2805 BUSHFIELD DR. PIERRE SD 57501
CAPITAL ROOFING SOLUTIONS, LLC           JONATHAN WHITEHEAD 2600 LONGHILLS RD. E 1206 BENTON AR 72019
CAPITAL TITLE OF TEXAS                   715 DISCOVERY BLVD., STE. 205 CEDAR PARK TX 78613
CAPITAL TITLE SERVICES, INC.             33 CALLE RESOLUCION, SUITE 302 SAN JUAN PR 00920-2727
CAPITALWORX FINANCIAL                    213 PRESERVATION DR SAVANNAH GA 31419
CAPITOL APPRAISAL SERVICE                PO BOX 6409 FOLSOM CA 95763
CAPITOL CITY ROOFING LLC                 1520 ANN STREET MONTGOMERY AL 36107
CAPITOL COFFEE SYSTEMS INC               1113 CAPITAL BLVD RALEIGH NC 27603
CAPITOL COUNTY MUTUAL                    12115 LACKLAND RD ST LOUIS MO 63146
CAPITOL COUNTY MUTUAL                    FIRE INSURANCE 12115 LACKLAND RD ST LOUIS MO 63146
CAPITOL INDEMNITY CORP                   1600 ASPEN COMMONS MIDDLETON WI 53562
CAPITOL INS SRVCS                        P O BOX 590 EAGLE PASS TX 78853
CAPITOL INSURANCE CO                     PO BOX 5900 MADISON WI 53705
CAPITOL PREFERRED INS                    555 CORPORATE DR KALISPELL MT 59901
CAPITOL PREFERRED INS CO                 4700 140TH AVE N STE 106 CLEARWATER FL 33762
CAPITOL PREFERRED INS CO                 ATTN PAYMENT PROCESSING 4700 140TH AVE N STE 106 CLEARWATER FL 33762
CAPITOL PREFERRED INS CO                 CTR PO BOX 2057 KALISPELL MT 59903
CAPITOL PREFERRED INS INC                P O BOX 31156 TAMPA FL 33631
CAPITOL ROOFING & SERVICES               THE SMG GROUP INC. DBA CAPITOL ROOFING & SERVICES 217 FM 2738 ALAVARADO TX
                                         76009
CAPITOL ROOFING INC                      6540 SOUTH COLLEGE AV FORT COLLINS CO 80525
CAPITOL ROOFING INC.                     805 E. FOX FARM ROAD CHEYENNE WY 82007
CAPITOL SPECIALTY INS CO                 118 W. PINE ST CENTRALIA WA 98531
CAPITOL SQUARE HOME OWNERS ASSOCIATION   2800 W. STATE ROAD 84, STE 118 FT. LAUDERDALE FL 33312
CAPITOL WEST INSURANCE                   11756 VALLEY BLVD EL MONTE CA 91732
CAPLAN, JOAN                             ADDRESS ON FILE
CAPLIN & COMP LLC INS                    1001 FARMINGTON AVE WEST HARTFORD CT 06107
CAPLING, ANGELA                          ADDRESS ON FILE
CAPPS ROOFING INC                        ANGELA L PUCEK-CAPPS P O BOX 8053 HOBE SOUND FL 33475
CAPRI COVE HOMEOWNERS ASSOCIATION, INC. 234 CAPRI COVE PLACE SANFORD FL 32771
CAPRI INSTALLATION GROUP, LLC            JEREMY GERVASINI 207 WINDSOR RD ROBBINSVILLE NJ 08691
CAPRICE, RONALD                          ADDRESS ON FILE
CAPROCQ REGENCY NC LLC                   PO BOX 3546 LITTLE ROCK AR 72203
CAPRON TOWN                              CAPRON TOWN - TREASURER 22688 MAIN STREET CAPRON VA 23829
CAPSTONE BROSCONTRACTING                 216 N RIVER RIDGE CIRCLE BURNSVILLE MN 55337
CAPSTONE CONSTRUCTION CO. INC            2917 E. FRANCIS AVE SPOKANE WA 99208
CAPSTONE CONTRACTING SERVICES, INC       ROBERT E HILL 5120 S. FLA AVE. STE. 325 LAKELAND FL 33813
CAPSTONE INS LLC                         633 ASBURY DR STE C MANDEVILLE LA 70471
CAPSTONE INSURANCE LLC                   3333 W NAPOLEON AVE 102 METAIRIE LA 70001
CAPSTONE PROPERTY SERVICES (CPS)         PO BOX 330487 WEST HARTFORD CT 06133
CAPSTONE PROPERTY SERVICES LLC           1 WEST WALNUT AVE MERCHANTVILLE NJ 08109
CAPT COOL & TECH SERV                    208 W SHADOWBEND FRIENDSWORTH TX 77546
CAPTAINS COVE GOLF & YACHT CLUB, INC     3370 CAPTAINS CORRIDOR GREENBACKVILLE VA 23356



Epiq Corporate Restructuring, LLC                                                                    Page 198 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 224 of 1490
Claim Name                              Address Information
CAPTAINS GRANT HOA, INC.               C/O LEGUM & NORMAN 12000 OLD VINE BLVD. SUITE 114 LEWES DE 19958
CAPTAINS GRANT HOA, INC.               C/O LEGUM & NORMAN 50 CASCADE LANE REHOBOTH BEACH DE 19971
CAPTIANS POINTE SERVICE CORPORATION,   761 VISCAYA BLVD ST. AUGUSTINE FL 32086
INC
CAPUANO CONSTRUCTION INC               STE 120 2644 CAPITOL TRAIL NEWARK DE 19711
CAPUTO, MICHAEL                        ADDRESS ON FILE
CARABALLO, SHEINA                      ADDRESS ON FILE
CARBON COUNTY                          CARBON COUNTY - TREASURE PO BOX 828 RED LODGE MT 59068
CARBON COUNTY                          CARBON COUNTY -TREASURER 751 EAST 100 N SUITE 140 PRICE UT 84501
CARBON COUNTY TAX CLAIM BUREAU         COURTHOUSE ANNEX PO BOX 37 JIM THORPE PA 18229-0037
CARBON COUNTY TREASURER                PO BOX 828 RED LODGE MT 59068
CARBON COUNTY TREASURER                PO BOX 7 RAWLINS WY 82301
CARBON EMERY INSURANCE                 147 W. MAIN ST PRICE UT 84501
CARBON TOWNSHIP                        CARBON TWP - TAX COLLECT 2339 WILDLIFE LANE SAXTON PA 16678
CARBONDALE AREA S.D./FEL               CARBONDALE SD - TAX COLL 154 FARVIEW ST CARBONDALE PA 18407
CARBONDALE CITY                        CARBONDALE CITY - COLLEC 1 N MAIN ST MUNI BLDG CARBONDALE PA 18407
CARBONDALE CITY SCHOOL D               CARBONDALE CITY SD - COL 1 N MAIN ST MUNI BLDG CARBONDALE PA 18407
CARBONDALE TOWNSHIP                    CARBONDALE TWP - TAX COL 117 WALKER ST CHILDS PA 18407
CARDENAS LAW GROUP LLC                 2300 W 84TH ST 203 HIALEAH FL 33016
CARDENAS LAW GROUP LLC                 829 NE 79TH STREET MIAMI FL 33138
CARDENAS, JOHN PAUL                    ADDRESS ON FILE
CARDIAC HILL ASSOCIATION               276 OLD SUNRISE ACRES RD SUNRISE BEACH MO 65079
CARDINAL AGENCY                        4652 A HAYGOOD ROAD VIRGINIA BEACH VA 23455
CARDINAL APPRAISAL                     SERVICES INC PO BOX 120 DELPHI IN 46923
CARDINAL CATASTROPHE                   SERVICES INC PO BOX 723 EDWARDSVILLE IL 62025
CARDINAL CATASTROPHE SERVICES          214 HILLSBORO AVE PO BOX 723 EDWARDSVILLE IL 62025
CARDINAL FOREST UNIT OWNERS ASSOCIATION 4330 PRICE WILLIAM PARKWAY, SUITE 201 WOODBRIDGE VA 22192
CARDINAL LIEN SERVICES                 P. O. BOX 75210 FORT THOMAS KY 41075
CARDINAL RESTORATION LTD               122 VERONICA LANE LANSDALE PA 19446
CARDONA, RAY                           ADDRESS ON FILE
CARDONAS INS                           726 GROSS RD MESQUITE TX 75149
CARDOSA INS                            3350 SW 148TH AVE 110 MIRAMAR FL 33027
CARDOSO INS AGENCY INC                 374 DARTMOUTH ST NEW BEDFORD MA 02740
CARDWELL BUILT                         CONSTRUCTION LLC 6188 W 00 NS KOKOMO IN 46901
CARDWELL, MICHELE                      ADDRESS ON FILE
CARE PROVIDERS INS BKRS                26441 CROWN VALLEY PKWY SUITE 200 MISSION VIEJO CA 92691
CAREMASTER LLC                         601 DEXTER ST GREENVILLE NC 27834
CAREY INSURANCE AGENCY                 LLC 203 NE 8TH AVE OCALA FL 34470
CAREY LAW, LLC                         KATHLEEN E. CAREY 1880 SILAS DEANE HWY SUITE 203B ROCKY HILL CT 06067
CAREY TOWN                             CAREY TWN TREASURER 4966 W. SPRUCE ROAD HURLEY WI 54534
CARI INS AGENCY                        12890 NW 7TH AVE MIAMI FL 33168
CARIB SOLAR TECH                       3649 ALTONA WELGUNST SAINT THOMAS VI 00802
CARIBBEAN ALLIANCE INS                 PO BOX 191899 SAN JUAN PR 00919
CARIBBEAN BATTERY                      8525 LINDBERG BAY STE 13 SAINT THOMAS VI 00802
CARIBE CONSTRUCTION INC                17304 WALKER AVE STE 108 MIAMI FL 33157
CARIBOU CITY                           CARIBOU CITY -TAX COLLEC 25 HIGH STREET CARIBOU ME 04736
CARIBOU COUNTY                         CARIBOU COUNTY - TREASUR PO BOX 507 SODA SPRINGS ID 83276
CARICOFE GENERAL CONSTRUCTION          GARY LEE CARICOFE 15131 BLAYTON LANE LANEXA VA 23089
CARIDAD ALONSO-PEREZ                   MORALES & CARIDAD MUNOZ 9411 SW 64TH TER MIAMI FL 33173



Epiq Corporate Restructuring, LLC                                                                   Page 199 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 225 of 1490
Claim Name                              Address Information
CARILLON ADULT MASTER ASSOCIATION       21146W SOUTH CARILLON DRIVE BUFFALO GROVE IL 60544
CARILLON ADULT MASTER ASSOCIATION       21146W SOUTH CARILLON DRIVE PLAINFIELD IL 60544
CARILLON LAKES HOMEOWNERS ASSOCIATION   750 W. LAKE COOK ROAD, SUITE 190 BUFFALO GROVE IL 60089
CARILLON NORTH HOMEOWNERS ASSOC         2411 CARILLON DR GRAYSLAKE IL 60030
CARIOTI, JULIA                          ADDRESS ON FILE
CARK & TREVITHICK                       ATTN: ALEXANDER C. MCGILVRAY, JR. ESQ. 800 WILSHIRE BOULEVARD, 12TH FLOOR LOS
                                        ANGELES CA 90017
CARL BEKOFSKE TRUSTEE                   400 N SAGINAW ST STE 331 FLINT MI 48502
CARL BRODERICK BROWN                    147 THIBODEAUX RD FLORIEN LA 71429
CARL CATAUDELLA & CARRIE                CATAUDELLA 3120 NW 37TH ST GAINSVILLE FL 32605
CARL DAVIDSON                           ADDRESS ON FILE
CARL E. DANGIO, JR.                     ADDRESS ON FILE
CARL HUTT JR.                           ADDRESS ON FILE
CARL JUNCTION                           CARL JUNCTION CITY - COL PO BOX 447 CARL JUNCTION MO 64834
CARL L BEKOFSKE                         ADDRESS ON FILE
CARL M BATES TRUSTEE                    CHAPTER 13 TRUSTEE PO BOX 1819 RICHMOND VA 23218
CARL M EXNER                            1204 CR 135 LINCOLN TX 78948
CARL PERRY CONSTRUCTION LLC             CARLTON PERRY CARLTON PERRY 1140 E CANTER CT AND P.O. BOX 1256 SISTERS OR
                                        97759
CARL TULEY ROOFING                      CARL TULEY 1201 S. TRINITY STREET DECATUR TX 76234
CARL W. SWENSEN AGENCY                  405 MAIN ST TOMS NJ 08753
CARL WHITTLE & PAULA                    WHITTLE 4505 LAKE FOREST CIR PAPILLION NE 68133
CARL, ROBERT                            ADDRESS ON FILE
CARLA GARIA BUFFALO TOWNSHIP            TAX COLLECTOR 395 KEPPLE RD SARVER PA 16055
CARLA NICHOLSON                         ADDRESS ON FILE
CARLA PALMER & DAVID                    ADDRESS ON FILE
CARLA ROBBINS                           ADDRESS ON FILE
CARLA ROYSTON                           ADDRESS ON FILE
CARLA YVETTE BROWN, ET AL.              ROBERT E. RAY REHMAN A. BHALESHA 1177 WEST LOOP SOUTH, STE 1180 HOUSTON TX
                                        77027
CARLA ZYLIUS &                          ADDRESS ON FILE
CARLETON VILLAGE                        CARLETON VILLAGE - TREAS PO BOX 376 CARLETON MI 48117
CARLIN HOMEOWNERS ASSOCIATION, INC.     PO BOX 5302 ALOHA OR 97006
CARLINS ROOFING & REPAIR, LLC           TIMOTHY M. CARLIN 2824 IVANHOE ROAD BETHLEHEM PA 18017
CARLISE INS                             1810 E MAIN ALICE TX 78332
CARLISLE BORO                           CARLISLE BORO - TAX COLL 53 WEST SOUTH STREET CARLISLE PA 17013
CARLISLE CITY                           CITY OF CARLISLE - CLERK 107 E CHESTNUT ST CARLISLE KY 40311
CARLISLE COUNTY                         CARLISLE COUNTY - SHERIF PO BOX 487 BARDWELL KY 42023
CARLISLE GROUP                          544 JEFFERSON AVENUE SCRANTON PA 18510
CARLISLE GROUP, INC.                    ATTN: GENERAL COUNSEL 544 JEFFERSON AVENUE SCRANTON PA 18510
CARLISLE INSURANCE                      AGENCY 500 NORTH WATER ST 900 CORPUS CHRISTI TX 78401
CARLISLE MCNELLIE RINI                  24755 CHAGRIN BV STE 200 CLEVELAND OH 44122
CARLISLE MCNELLIE RINI KRAMER           & ULRICH CO LPA 24755 CHAGRIN BLVD SUITE 200 BEACHWOOD OH 44122
CARLISLE MCNELLIE RINI KRAMER           & ULRICH CO LPA 24755 CHAGRIN BLVD SUITE 200 CLEVELAND OH 44122
CARLISLE S.D./ MT HOLLY                 CARLISLE AREA SD - COLLE 406 N. WALNUT ST MT HOLLY SPRGS PA 17065
CARLISLE S.D./CARLISLE B                CARLISLE BORO- TAX COLLE 53 WEST SOUTH STREET CARLISLE PA 17013
CARLISLE S.D./DICKINSON                 CARLISLE AREA SD - COLLE 1044 PINE RD CARLISLE PA 17015
CARLISLE S.D./NORTH MIDD                NORTH MIDDLETON TWP - TC 2053 SPRING RD CARLISLE PA 17013
CARLISLE TOWN                           CARLISLE TOWN - TAX COLL 66 WESTFORD STREET CARLISLE MA 01741
CARLISLE TOWN                           CARLISLE TOWN-TAX COLLEC PO BOX 119 CARLISLE NY 12031


Epiq Corporate Restructuring, LLC                                                                    Page 200 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 226 of 1490
Claim Name                              Address Information
CARLISLE, COZETTE C                     ADDRESS ON FILE
CARLOS & SERGIO FRANCO                  MEDINA & DAVID FRANCO 12646 BISCAYNE LAKE DR JACKSONVILLE FL 32218
CARLOS A TRIAY PA                       2301 N W 87TH AVE STE 501 DORAL FL 33172
CARLOS A. CURET SANTIAGO                ADDRESS ON FILE
CARLOS ALICEA                           ADDRESS ON FILE
CARLOS AND JUDITH CORREA                ADDRESS ON FILE
CARLOS BONILLA CARDONA                  ADDRESS ON FILE
CARLOS D JACOME                         ADDRESS ON FILE
CARLOS ELECTRIC                         PO BOX 2629 FREDERIKSTED VI 00841
CARLOS FERREIRA & MIRANDOLINA           DUARTE 13 COLUMBINE AVE PAWTUCKET RI 02861
CARLOS FERRER AGENCY                    58 3RD ST ELIZABETH NJ 07206
CARLOS J. VEGA VEGA                     ADDRESS ON FILE
CARLOS LOPEZ NEGRON                     ADDRESS ON FILE
CARLOS MARRERO                          ADDRESS ON FILE
CARLOS OLIVIA                           ADDRESS ON FILE
CARLOS P FRAUSTO - 3 - C CONSTRUCTION   31740 SILK VINE DRIVE WINCHESTER CA 92596
CARLOS PEREZ                            ADDRESS ON FILE
CARLOS R MARTIN JR                      ADDRESS ON FILE
CARLOS RUIZ                             ADDRESS ON FILE
CARLOS SOEGAARD                         ADDRESS ON FILE
CARLOS YZAGUIRRE &                      ADDRESS ON FILE
CARLSMITH BALL LLP                      1001 BISHOP STREET ASB TOWER, SUITE 2200 HONOLULU HI 96813
CARLSON APPRAISAL SERVICE               24329 NEWBURY RD GAITHERSBURG MD 20882
CARLSON ENTERPRISES                     604 LA FOX RIVER DR ALGONQUIN IL 60102
CARLSON NORRIS & ASSOCIATES INC         1919 COURTNEY DRIVE SUITE 14 FORT MYERS FL 33901
CARLSON, JULIE                          ADDRESS ON FILE
CARLSON, SUSAN                          ADDRESS ON FILE
CARLSTADT BORO                          CARLSTADT BORO - TAX COL 500 MADISON STREET CARLSTADT NJ 07072
CARLTON COUNTY TREASURER                CARLTON CO. - AUD/TREASU PO BOX 130 CARLTON MN 55718
CARLTON FIELDS JORDEN BURT PA           PO BOX 3239 TAMPA FL 33601
CARLTON KON AGENCY                      14090 SW FRWY 300 188 SUGAR LAND TX 77478
CARLTON R GERMAN II                     95 FOLSOM AVE SOMERSET MA 02726
CARLTON REGENCY CORPORATION             FIRST SERVICE RESIDENTIAL 622 THIRD AVENUE 16TH FLOOR NEW YORK NY 10017
CARLTON TOWN                            CARLTON TOWN-TAX COLLECT 14341 WATERPORT CARLTON ALBION NY 14411
CARLTON TOWN                            CARLTON TWN TREASURER E3303 COUNTY ROAD G KEWAUNEE WI 54216
CARLTON TOWNSHIP                        CARLTON TOWNSHIP - TREAS 85 WELCOME RD HASTINGS MI 49058
CARLTON WASHINGTON                      18403 GREEN CYPRESS CT CYPRESS TX 77429
CARLYLE HOUSE ASSOCIATION, INC.         2773 S OCEAN BLVD. PALM BEACH FL 33480
CARLYLE RIDGE TOWNHOMES                 C/O 13301 S.RIDGELAND SUITE B PALOS HEIGHTS IL 60463
CARLYNTON S.D./CARNEGIE                 CARLYNTON SCHOOL DISTRIC 102 RAHWAY RD MCMURRAY PA 15317
CARLYNTON S.D./CRAFTON B                CARLYNTON SD - TAX COLLE 102 RAHWAY RD. MCMURRAY PA 15317
CARMACK, BARBARA                        PATTON, TIDWELL & CULBERTSON, LLP GEOFFREY P. CULBERTSON 2800 TEXAS BOULEVARD
                                        P.O. BOX 5398 TEXARKANA TX 75503
CARMAN, MICHAEL                         ADDRESS ON FILE
CARMEL AT ALISO VIEJO HOMEOWNERS        23046 AVENIDA DE LA CARLOTA STE 700 LAGUNA HILLS CA 92653
CARMEL BACKER                           4560 NW 7TH ST PLANTATION FL 33317
CARMEL C.S. (CARMEL)                    CARMEL C.S - RECEIVER OF 60 MC ALPIN AVENUE MAHOPAC NY 10541
CARMEL CEN SCH (TN OF E                 CARMEL CEN SCH - REC OF 330 ROUTE 376 HOPEWELL JUNCTION NY 12533
CARMEL CENTRAL SCH (KENT                CARMEL CS-REC OF TAXES 25 SYBILS CROSSING CARMEL NY 10512



Epiq Corporate Restructuring, LLC                                                                    Page 201 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 227 of 1490
Claim Name                              Address Information
CARMEL CENTRAL SCH (PA                 RECEIVER OF TAXES P. O. BOX 421 PATTERSON NY 12563
CARMEL CENTRAL SCH (PUTN               CARMEL CS-REC OF TAXES P. O. BOX 421 PATTERSON NY 12563
CARMEL MANION, ET AL.                  KAT ARIANEJAD, ESQ. ONE EMBARCADERO CENTER FIFTH FLOOR SAN FRANCISCO CA 94111
CARMEL RETIREMENT CONDOMINIUM ASSOC INC PO BOX 105302 ATLANTA GA 30348-5302
CARMEL TOWN                            CARMEL TOWN - TAX COLLEC PO BOX 114 CARMEL ME 04419
CARMEL TOWN                            CARMEL TOWN-TAX COLLECTO 60 MCALPIN AVE MAHOPAC NY 10541
CARMEL TOWNSHIP                        CARMEL TOWNSHIP - TREASU 661 BEECH HWY CHARLOTTE MI 48813
CARMEL UTILITIES                       10333 NORTH MERIDIAN ST SUITE 270 INDIANAPOLIS IN 46290
CARMELINA CONDO ASSOCIATION            1334 SOUTH CARMELINA 3 LOS ANGELES CA 90025
CARMELO BETANCOURT MARQUEZ             PO BOX 25066 SAN JUAN PR 00928
CARMEN JOHNSON                         5211 KNOX STREET PHILADELPHIA PA 19144
CARMEN L. SANTAMARIA P.A               10251 SW 72 ST 104 MIAMI FL 33173
CARMEN LAMPLE                          18 MINOT AVE HAVERHILL MA 01830
CARMEN LUBBECKE PA                     4411 BEE RIDGE RD 223 SARASOTA FL 34233
CARMEN MARTELL &                       ROBERTO MARTELL 218 1ST ST PERTH AMBOY NJ 08861
CARMICHAEL APPRAISAL SER               PO BOX 1330 ORTING WA 98360
CARMICHAEL INSURANCE AGY               130 DEMPSEY AVE JACKSON GA 30233
CARMICHAELS AREA SD/CUMB               PAMELA S. WHYEL-TAX COLL 100 MUNICIPAL RD CARMICHAELS PA 15320
CARMICHEAL, JERI                       ADDRESS ON FILE
CARMINE BUILDERS, INC.                 P.O. BOX 429 GLOUCESTER POINT VA 23062
CARMONA INSURANCE GROUP                10682 CORAL WAY ST MIAMI FL 33165
CARMOUCHE INS                          5014 HWY 1 NAPOLEONVILLE LA 70390
CARNAHAN DEXTER PROP MANAGEMENT INC    20121 VENTURA BLVD NO 203 WOODLAND HILLS CA 91364
CARNEGIE BORO                          BOROUGH OF CARNEGIE 102 RAHWAY RD MCMURRAY PA 15317
CARNEGIE SELECT INS                    P O BOX 2595 NEWBURY PARK CA 91319
CARNEVALE, KAREN                       ADDRESS ON FILE
CARNEY                                 MICHEAL CARNEY 5 EVERETT STREET DORCHESTER ME 02122
CARNEY & CARNEY INS AGENCY LLC         1540B SOUTH BELTLINE HWY MOBILE AL 36693
CARNEY, DAMON                          ADDRESS ON FILE
CARNEYS POINT TOWNSHIP                 CARNEYS POINT TWP - COLL 303 HARDING HIGHWAY CARNEYS POINT NJ 08069
CARO CITY                              CARO CITY - TREASURER 317 S STATE STREET CARO MI 48723
CAROGA TOWN                            CAROGA TOWN - TAX COLLEC PO BOX 328 CAROGA LAKE NY 12032
CAROL A HABER & ASSOCIATES LLC         PO BOX 266 GREEN LANE PA 18054
CAROL A. MCBRATNIE                     PRO SE - CAROL ANN MCBRATNIE 1130 LARKMOOR BLVD, BERKLEY MI 48072
CAROL ANN GEARINGER                    ADDRESS ON FILE
CAROL ANN SANTOS                       ADDRESS ON FILE
CAROL BOBROWSKI-REYES &                MIGUEL REYES 2612 WESTBROOK DR FRANKLIN PARK IL 60131
CAROL BROWNE                           ADDRESS ON FILE
CAROL COMBS &                          SHAUN THOMAS 1332 NE 45TH ST OAKLAND PARK FL 33334
CAROL GUIDRY                           ADDRESS ON FILE
CAROL HALPERN-COHEN REAL ESTATE        7915 STARBURST DRIVE PIKESVILLE MD 21208
CAROL LAMB & DONALD LAMB               ADDRESS ON FILE
CAROL LOOMIS                           ADDRESS ON FILE
CAROL M WARNER                         CAROL M. WARNER, PRO SE
CAROL NEWMAN REALTY INC                6434 PUNTA ROSA DR DELRAY BEACH FL 33446
CAROL S. KEY                           SANFORD PARKE LAW OFFICES OF SANFORD PARKE 1745 W. ORANGEWOOD AVE., STE. 119
                                       ORANGE CA 92868
CAROL TAYLOR TAX COLLECTOR             WOOD CNTY TAX OFFICE 301 E GOODE ST QUITMAN TX 75783
CAROL W FARRELL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 202 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 228 of 1490
Claim Name                              Address Information
CAROLA JEAN ODAY                        ADDRESS ON FILE
CAROLA, TODD                            ADDRESS ON FILE
CAROLE BRUNSTAD                         ADDRESS ON FILE
CAROLE HURLEY                           ADDRESS ON FILE
CAROLE JEAN JORDAN TAX COLLECTOR        PO BOX 1509 VERO BEACH FL 32961
CAROLE JOHNSON                          ADDRESS ON FILE
CAROLEE A BOOZER                        ADDRESS ON FILE
CAROLINA APPRAISALS, INC.               659 HIGHLAND PARK DRIVE EDEN NC 27288
CAROLINA CLEANING                       NETWORK 5211 UNION RD GASTONIA NC 28056
CAROLINA EAST REALTY LLC                PO BOX 773 NEW BERN NC 28563
CAROLINA FARMERS MUTUAL                 515 A W SALISBURY ST ASHEBORO NC 27203
CAROLINA HERITAGE INS                   PO BOX 23405 HILTON HEAD ISLAND SC 29925
CAROLINA HERITAGE INS                   92 MAIN ST STE C HILTON HEAD ISLAND SC 29926
CAROLINA INS CNSLTNTS                   8250 W FLAGLER ST 116 MIAMI FL 33144
CAROLINA INS GROUP OF SC                PO BOX 2086 LEXINGTON SC 29071
CAROLINA INS SERVICES                   PO BOX 1870 RIDGELAND SC 29936
CAROLINA INSURERS ASSOCS                INC OF TABOR CITY PO BOX 278 TABOR CITY NC 28463
CAROLINA PEDROSO &                      HECTOR AVILA 7137 STEVENS AVE RICHFIELD MN 55423
CAROLINA PROPERTY GROUP LLC             1643B SAVANNAH HWY SUITE 201 CHARLESTON SC 29407
CAROLINA RESTORATION PRO                DAVIN RIERA 2418 ASHFORD DRIVE CONCORD NC 28027
CAROLINA RESTORATION SVCS OF NC         3401 GATEWAY CENTRE BLVD MORRISVILLE NC 27560
CAROLINA ROOF & RESTORATION INC.        MFF LLC 210 INDUSTRIAL WAY DR. SUITE A KERNERSVILLE NC 27284
CAROLINA SHORES PROPERTY OWNERS ASSOC   17 LAKEVIEW CT CAROLINA SHORES NC 28467
CAROLINE AMERKHANIAN &                  SHANT KHACHADOOR 1738 E WOODBURY RD PASADEDA CA 91104
CAROLINE CNTY VIRGINIA DEPT             OF PUBLIC WORKS P O BOX 431 BOWLING GREEN VA 22427
CAROLINE COUNTY                         CAROLINE COUNTY COMMISSI 109 MARKET ST - COURTHOU DENTON MD 21629
CAROLINE COUNTY                         CAROLINE COUNTY - TREASU P O BOX 431 BOWLING GREEN VA 22427
CAROLINE COUNTY /SEMIANN                CAROLINE COUNTY COMMISSI 109 MARKET ST - COURTHOU DENTON MD 21629
CAROLINE COUNTY TREASURER               109 MARKET ST. ROOM 133 DENTON MD 21629
CAROLINE GIM                            9447A FIRESTONE BLVD DOWNEY CA 90241
CAROLINE PINES PROPERTY OWNERS ASSOC.   26036 SHANNON MILL DR RUTHER GLEN VA 22546
CAROLINE TOWN                           CAROLINE TOWN-TAX COLLEC PO BOX 136 SLATERVILLE SPRINGS NY 14881
CAROLYN & TROY BURRELL                  ADDRESS ON FILE
CAROLYN ALLEN AND FOR                   EST OF EARL ALLEN PO BOX 31 CARDALE PA 15420
CAROLYN BANKOWSKI TRUSTEE               CHAPTER 13 TRUSTEE PO BOX 8250 BOSTON MA 02114-0033
CAROLYN CLASS                           GROUND RENT PO BOX 42113 BALTIMORE MD 21284
CAROLYN CLASS                           TAX COLLECTOR PO BOX 42113 BALTIMORE MD 21284
CAROLYN COVE ASSOCIATION INC            4580 CAROLYN COVE LANE NORTH JACKSONVILLE FL 32258
CAROLYN DELZATTO &                      PHILIP DELZATTO 19 SEDGEWICK LN STONY BROOK NY 11790
CAROLYN ESTATES PROPERTY OWNERS ASSOC   PO BOX 1774 MABANK TX 75147
CAROLYN GREENSTEIN, ET AL.              ELIYAHU KAPLOUN , ESQ. KAPLOUN LAW, P.C. 445 E. 80TH ST., SUITE 12D NEW YORK
                                        NY 10075
CAROLYN JOHNSON &                       MARTIN JOHNSON 4413 VILLAGE CREEK DR CHESTER VA 23831
CAROLYN LAFFERTY                        HAMILTON, BURGESS, YOUNG & POLLARD, PLLC RALPH C. YOUNG, ESQ P.O. BOX 959
                                        FAYETTEVILLE WV 25840
CAROLYN LAIRD                           ADDRESS ON FILE
CAROLYN MACK                            ADDRESS ON FILE
CAROLYN MCFALLS                         ADDRESS ON FILE
CAROLYN NIEDERT &                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 203 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 229 of 1490
Claim Name                               Address Information
CAROLYN WELLS                            ADDRESS ON FILE
CAROON, APRIL                            ADDRESS ON FILE
CARP LAKE TOWNSHIP                       CARP LAKE TOWNSHIP - TRE 6339 E GILL RD CARP LAKE MI 49718
CARP LAKE TOWNSHIP                       CARP LAKE TOWNSHIP - TRE P.O.BOX 397 WHITE PINE MI 49971
CARPENTER GANDHI PLLC                    511 W BAY STREET SUITE 367 TAMPA FL 33606
CARPENTER INS                            6623 PEARL RD PARMA HGTS OH 44130
CARPENTER LIPPS & LELAND LLP             280 PLAZA 280 N HIGH ST STE 1300 COLUMBUS OH 43215
CARPENTER ROOFING                        PAM J CARPENTER PO BOX 6054 LUBBOCK TX 79493
CARPENTER, JASON                         ADDRESS ON FILE
CARPENTER, MIRANDA                       ADDRESS ON FILE
CARPENTRY CONSTRUCTION                   PO BOX 347 KENTS HILL ME 04349
CARPENTRY REMODELING DE                  1632 W 31ST PL HIALEAH FL 33012
CARPET & TILE STORE                      3011 OLD MOBILE AVE PASCAGOULA MS 39581
CARPET BY JERRY WILTSIE                  GERALD WILTSIE 8460 W ROSADA WAY LAS VEGAS NV 89149
CARPET DISTRICT INC                      533 N AZUSA AVE WEST COVINA CA 91791
CARPET EMPORIUM                          ATTN VICK VICS CARPET STORE 24497 SUNNY MEAD BLVD. MORENO VALLEY CA 92553
CARPET GIANT INC                         3407 GULF FREEWAY HOUSTON TX 77003
CARPET MIKES                             PO BOX 865-860 S MAIN ST LABELLE FL 33975
CARPET ONE COMMERCIAL FLOORING           COMMERCIAL FLOORING INC COMMERCIAL FLOORING INC 3418 E PERSHING BLVD CHEYENNE
                                         WY 82001
CARPET PLUS                              PO BOX 232 LA PORTE TX 77572
CARPET TOWN CARPET ONE                   WELLSVILLE CARPET TOWN, INC. 1429 OLEAN PORTVILLE ROAD WESTONS MILLS NY 14788
CARPET WORLD INC                         2840 E SAM HOUSTON PWY S PASADENA TX 77503
CARPET YOUR WORLD, INC                   2611 MIDDLE COUNTRY ROAD CENTEREACH NY 11720
CARPETS 4 U INC                          4304 E LAPALMA AVE ANAHEIM CA 92807
CARPETS GALORE INC                       1601 SOUTH MAIN ST LAS VEGAS NV 89104
CARPINELLI, JENNIFER                     ADDRESS ON FILE
CARR INSURANCE AGENCY                    601 HWY 11 N PICAYUNE MS 39466
CARR, FRANK                              ADDRESS ON FILE
CARR, GREGORY                            ADDRESS ON FILE
CARR, JONATHAN                           ADDRESS ON FILE
CARR, JULIE                              ADDRESS ON FILE
CARR, RIGGS, & INGRAM, LLC               CHARLOTTE SCHNEIDER PO BOX 3388 STUART FL 34995
CARR, ROBERT                             ADDRESS ON FILE
CARR, SARAH                              ADDRESS ON FILE
CARR, SCOTT                              ADDRESS ON FILE
CARR, SUSAN                              ADDRESS ON FILE
CARRABASSETT VALLEY TOWN                 CARRABASSETT VALLEY-COLL RR 1 BOX 2138 CARRABASSETT ME 04947
CARRASCO, ANA                            ADDRESS ON FILE
CARRAWAY PROPERTY SERVICES               CORP PO BOX 549 MORENO VALLEY CA 92556
CARRAWAY, FREDDIE                        ADDRESS ON FILE
CARRERA, JASMINE                         ADDRESS ON FILE
CARRIAGE CROSSING II ASSOCIATION, INC.   7235 BONEVAL ROAD, SUITE 400 JACKSONVILLE FL 32256
CARRIAGE HILLS HOMEOWNERS ASSOCIATION    PO BOX 87005 CANTON MI 48187
CARRIAGE LANE APPRAISALS                 654 MAIN STREET THOMSON GA 30824
CARRIAGE MANOR BUILDERS                  740 WALNUT ST DANVILLE PA 17821
CARRIAGE RUN PROPERTY OWNERS             C/O FIRST SERVICE RESIDENTIAL 400 CAMPUS DR., SUITE 101 COLLEGEVILLE PA 19426
ASSOCIATION
CARRIAGE WAY COURT CONDO BLDG 5200       5200 CARRIAGE WAY DR UNIT 216 ROLLING MEADOWS IL 60008



Epiq Corporate Restructuring, LLC                                                                     Page 204 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 230 of 1490
Claim Name                               Address Information
CARRICO MALDGEN INS                      41000 W 7 MILE RD 140 NORTHVILLE MI 48167
CARRIE GAPPINGER                         607 E 1ST ST PROSPER TX 75078
CARRIE M. WARD                           EDWIN C. COLEMAN, PRO SE 4522 UMATILLA AVE. BALTIMORE MD 21215
CARRIE OBRIEN & BRENDAN                  OBRIEN 48 LYNNCLIFF RD HAMPTON BAYS NY 11946
CARRIE OGILVIE                           8410 E COPPER VILLAGE DR HOUSTON TX 77095
CARRIE SPRY                              10926 XYLITE CT NE BLAINE MN 55449
CARRILLO, CRISTINA                       ADDRESS ON FILE
CARRILLON HOA INC.                       4917 EHRLICH ROAD SUITE 104 TAMPA FL 33624
CARRINGTON CONSTRUCTION                  KIMBERLY CARRINGTON 301 S. ROGERS SUITE 103 WAXAHACHIE TX 75165
CARRINGTON MORTGAGE SERVICES             LLC 1600 SOUTH DOUGLASS ROAD ANAHEIM CA 92806
CARRINGTON PROPERTY SERVICES, LLC        1600 SOUTH DOUGLASS ROAD ANAHEIM CA 92806
CARRION HOME RENOVATIONS                 PO BOX 7327 CORPUS CRISTI TX 78467
CARRIZALES ROOFING                       JUAN CARRIZALES 2700 REYNOLDS LAREDO TX 78043
CARROL R HAND INS AGENCY                 PO BOX 1000 ANAHUAC TX 77514
CARROLL BRADFORD INC                     163 E MORSE BLVD 210 WINTER PARK FL 32789
CARROLL BRADFORD INC &                   JOANNA B ASHLEY 4316 QUANDO DR BELLE ISLE FL 32812
CARROLL CONSTRUCTION, LLC                P.O. BOX 1010 ZACHARY LA 70791
CARROLL COUNTY                           COMMISSIONER OF COLLECTI 225 N CENTER ST ROOM 10 WESTMINSTER MD 21157
CARROLL COUNTY                           CARROLL COUNTY - TREASUR 605-10 PINE ST HILLSVILLE VA 24343
CARROLL COUNTY                           CARROLL CO-TAX COMMISSIO 423 COLLEGE ST - ROOM 40 CARROLLTON GA 30117
CARROLL COUNTY                           CARROLL COUNTY-TRUSTEE 625 HIGH ST - SUITE 106 HUNTINGDON TN 38344
CARROLL COUNTY                           CARROLL COUNTY-TAX COLLE PO BOX 193 CARROLLTON MS 38917
CARROLL COUNTY                           CARROLL COUNTY - SHERIFF 440 MAIN STREET CARROLLTON KY 41008
CARROLL COUNTY                           CARROLL COUNTY - TREASUR 119 SOUTH LISBON STREET CARROLLTON OH 44615
CARROLL COUNTY                           CARROLL COUNTY - TREASUR 101 W. MAIN DELPHI IN 46923
CARROLL COUNTY                           CARROLL COUNTY - TREASUR PO BOX 68 CARROLL IA 51401
CARROLL COUNTY                           CARROLL COUNTY - TREASUR 301 N. MAIN ST MT CARROLL IL 61053
CARROLL COUNTY                           CARROLL COUNTY - COLLECT 8 SOUTH MAIN, SUITE 2 CARROLLTON MO 64633
CARROLL COUNTY                           CARROLL COUNTY - TAX COL PO BOX 432 BERRYVILLE AR 72616
CARROLL COUNTY /SEMIANNU                 COMMISSIONER OF COLLECTI 225 N CENTER ST - ROOM 1 WESTMINSTER MD 21157
CARROLL COUNTY CHANCERY CLERK            PO BOX 60 CARROLLTON MS 38917
CARROLL COUNTY CLERK                     440 MAIN STREET CARROLLTON KY 41008
CARROLL COUNTY CLERK OF SUPERIOR         COURT PO BOX 1620 CARROLLTON GA 30112
CARROLL COUNTY MARYLAND                  225 N CENTER ST. ROOM 103 WESTMINSTER MD 21157
CARROLL COUNTY TAX COLLECTOR             PO BOX 193 CARROLLTON MS 38917
CARROLL K STEELE INS AGY                 32 PLEASANT STREET GLOUCESTER MA 01930
CARROLL REALTY & INS CO                  PO BOX 278 CARROLLTON GA 30117
CARROLL REALTY PROPERTY MANAGEMENT INC   834 GRACE AVENUE PANAMA CITY FL 32401
CARROLL TOWN                             CARROLL TOWN -TAX COLLEC 92 SCHOOL ROAD TWIN MOUNTAIN NH 03595
CARROLL TOWN                             CARROLL TOWN- TAX COLLEC PO BOX 497 FREWSBURG NY 14738
CARROLL TOWNSHIP                         CARROLL TWP - TAX COLLEC 104 MAPLE AVE MONONGAHELA PA 15063
CARROLL TOWNSHIP                         CHRISTINA HEISEY-TAX COL 306 MUMPER LANE DILLSBURG PA 17019
CARROLL TOWNSHIP                         CARROLL TWP - TAX COLLEC 1210 MOUNTAIN VIEW ROAD SHERMANSDALE PA 17090
CARROLL VALLEY BORO                      CARROLL VALLEY BORO - TC P.O. BOX 241 FAIRFIELD PA 17320
CARROLL, CAMILLE                         ADDRESS ON FILE
CARROLL, CHARLOTTE                       ADDRESS ON FILE
CARROLL, JOHN                            ADDRESS ON FILE
CARROLLTON                               CARROLLTON CITY - COLLEC 206 W WASHINGTON AVE CARROLLTON MO 64633
CARROLLTON CITY                          CITY OF CARROLLTON - CLE P O BOX 156 CARROLLTON KY 41008



Epiq Corporate Restructuring, LLC                                                                   Page 205 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 231 of 1490
Claim Name                              Address Information
CARROLLTON COUNTY PLACE HOA, INC        2727 COUNTY PLACE DRIVE CARROLLTON TX 75006
CARROLLTON FARMERS BRANCH ISD           PO BOX 110611 CARROLLTON TX 75011-0611
CARROLLTON TOWNSHIP                     CARROLTON TOWNSHIP - TRE 1645 MAPLERIDGE SAGINAW MI 48604
CARROLLTOWN BORO                        CARROLLTOWN BORO - COLLE 255 ST JOSEPH ST,POB 82 CARROLLTOWN PA 15722
CARROLLWOOD VILAGE PHASE I HOA, INC     4131 GUNN HWY TAMPA FL 33618
CARROLLWOOD VILLAGE PHASE III HOA INC   4131 GUNN HWY TAMPA FL 33618
CARROLTON TOWNSHIP                      1645 MAPLERIDGE SAGINAW MI 48604
CARSON & ASSOCIATES INC                 1310WDAISY LGATSONBATES LITTLE ROCK AR 72202
CARSON & CARTER ELECTRIC LLC            324 W 34TH ST NORTH LITTLE ROCK AR 72118
CARSON CITY                             CARSON CITY - TREASURER 123 E MAIN ST - BOX 340 CARSON CITY MI 48811
CARSON CITY                             CARSON CITY - TREASURER 201 NORTH CARSON STREET CARSON CITY NV 89701
CARSON CITY TREASURER                   201 N CARSON STREET CARSON CITY NV 89701
CARSON COUNTY                           CARSON COUNTY - TAX COLL P O BOX 399 PANHANDLE TX 79068
CARSON COUNTY APPRAISAL                 CARSON CAD - TAX COLLECT BOX 970 /102 MAIN ST PANHANDLE TX 79068
CARSON HARBOR VILLAGE                   17701 S AVALON BLVD CARSON CA 90746
CARSON REAL ESTATE INC                  1114 W MAIN ST ARTESIA NM 88210
CARSON TOWN                             PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
CARSON, ARTHUR                          ADDRESS ON FILE
CARSON, CALVIN                          ADDRESS ON FILE
CARSON, CHRISTOPHER                     ADDRESS ON FILE
CARTER COMMUNITIES, INC.                711 CEDAR CREEK WAY WOODSTOCK GA 30189
CARTER CONBOY CASE BLACKMORE            MALONEY & LAIRD PC ACH 20 CORPORATE WOODS BLVD ALBANY NY 12211-2362
CARTER COUNTY                           CARTER COUNTY-TRUSTEE 801 ELK AVE - COURTHOUSE ELIZABETHTON TN 37643
CARTER COUNTY                           CARTER COUNTY - SHERIFF 300 W MAIN STREET, ROOM GRAYSON KY 41143
CARTER COUNTY                           CARTER COUNTY - COLLECTO 105 MAIN ST VAN BUREN MO 63965
CARTER COUNTY                           CARTER COUNTY - TAX COLL 20 B SOUTHWEST RM104 ARDMORE OK 73401
CARTER COUNTY CLERK                     801 E ELK AVE COURTHOUSE ELIZABETHTON TN 37643
CARTER COUNTY CLERK                     300 W MAIN ST RM 232 GRAYSON KY 41143
CARTER COUNTY TREASURER                 20 B STREET SW STE 104 FIRST FLOOR ARDMORE OK 73401
CARTER COUNTY TREASURER                 MARSHA COLLINS 25 A STREET NW SUITE 105 ARDMORE OK 73401
CARTER COUNTY TREASURER                 ROOM 104 COURTHOUSE BUILDING 20 B SW ARDMORE OK 73401
CARTER ELECTRIC                         JAN L CARTER 733 S. NANCE MINDEN NE 68959
CARTER EXCAVATING & GRADING             1000 EAST 111TH ST CHICAGO IL 60628-4614
CARTER GREEN II                         1215 MAIN ST STE 121 TEWKSBURY MA 01876
CARTER INS AGENCY                       365 W NORTHSIDE DR STE B JACKSON MS 39206
CARTER VALUATIONS INC                   2 MARK DR SMITHTOWN NY 11787
CARTER, DARLENE                         ADDRESS ON FILE
CARTER, FREDERICK                       ADDRESS ON FILE
CARTER, MARGARET                        ADDRESS ON FILE
CARTER, MARLYNN                         ADDRESS ON FILE
CARTER, RAVEN                           ADDRESS ON FILE
CARTER, STEPHANIE                       ADDRESS ON FILE
CARTER, TIMOTHY                         ADDRESS ON FILE
CARTERET BORO                           CARTERET BORO - TAX COLL 100 COOKE AVENUE CARTERET NJ 07008
CARTERET COUNTY                         CARTERET COUNTY - COLLEC 302 COURTHOUSE SQUARE BEAUFORT NC 28516
CARTERET COUNTY TAX COLLECTOR           302 COURT HOUSE SQUARE BEAUFORT NC 28516
CARTERET COUNTY TAX COLLECTOR           P O BOX 2189 BEAUFORT NC 28516
CARTERET LAND DEVELOPMENT               683 HWY 70 WILLISTON NC 28589
CARTERET MUNICIPAL COURT                230 ROOSEVELT AVE CARTERET NJ 07008



Epiq Corporate Restructuring, LLC                                                                   Page 206 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 232 of 1490
Claim Name                             Address Information
CARTERS APPRAISAL SVC                  1342 S CATAMARAN CIR CICERO IN 46034
CARTERS CONSTRUCTION AND PLUMBING      OLIVER CARTER 3119 CHRISTIE STREET HOUSTON TX 77026
CARTERS EXCAVATING & GRADING           1000 EAST 11TH ST CHICAGO IL 60628-4614
CARTHAGE CEN SCH (COMBIN               CARTHAGE CEN SCH - COLLE 25059 WOOLWORTH ST. CARTHAGE NY 13619
CARTHAGE MUTUAL INS CO                 PO BOX 495 CARTHAGE IL 62321
CARTHAGE TOWN                          CARTHAGE TOWN -TAX COLLE 703A CARTHAGE ROAD CARTHAGE ME 04224
CARTHAGE TOWN OF                       CARTHAGE TOWN OF-TAX COL 314 SPRING ST CARTHAGE TN 37030
CARTHAGE VILLAGE                       CARTHAGE VILLAGE - CLERK 120 S MECHANIC ST CARTHAGE NY 13619
CARTHAGE WATER & ELECTRIC PLANT        627 W CENTENNIAL AVE CARTHAGE MO 64836
CARTWRIGHT, BERT                       ADDRESS ON FILE
CARTWRIGHT, CHARITY                    ADDRESS ON FILE
CARUSO, STEPHEN                        ADDRESS ON FILE
CARUTHERS, RABONDA                     ADDRESS ON FILE
CARUTHERSVILLE                         CARUTHERSVILLE - COLLECT PO BOX 250 CARUTHERSVILLE MO 63830
CARVER COUNTY                          CARVER COUNTY - TREASURE PO BOX 69 CHASKA MN 55318
CARVER TOWN                            CARVER TOWN - TAX COLLEC 108 MAIN STREET CARVER MA 02330
CARY CITY                              CARY CITY-TAX COLLECTOR PO BOX 69 CARY MS 39054
CARY COKER CONSTRUCTION                INC 4935 STANDIFER ROAD COHUTTA GA 30710
CARY HALFACRE                          P.O. BOX 641 INGRAM TX 78025
CARY RECONSTRUCTION COMPANY, LLC       2410 RELIANCE AVENUE APEX NC 27539
CARY RECONSTRUCTION FOR                ACCT OF MELANIE OLIVER 2410 RELIANCE AVE APEX NC 27539
CARY TOWN                              CARY TWN TREASURER 11644 HWY 73 PITTSVILLE WI 54466
CARYN A CENTINI                        2 CHARITON DRIVE E STROUDSBURG PA 18301
CAS CONTRACTOR                         CARLOS A. SEIJO RIVERA STREET G BB-22 SANTA ELENA BAYAMON PR 00957
CASA BELLA PROPERTY MANAGEMENT INC     850 N CROOKS RD STE 100 CLAWSON MI 48017
CASA BELLA PROPERTY MANAGEMENT LLC     1880 HYLAN BLVD. SUITE 2R-3 STATEN ISLAND NY 10305
CASA BELLO CONDOMINIUMS                815 3RD AVE S.W. LARGO FL 33770
CASA CLARA CONDOMINIUM ASSOC INC       PO BOX 510299 KEY COLONY BEACH FL 33051
CASA FIESTA TOWNHOUSE CORP             2000 W HAZELWOOD PKWY PHOENIX AZ 85015
CASA LA MESA TOWNHOMES                 1514 W TODD DRIVE SUITE B-103 TEMPE AZ 85283
CASA LINDA HOMES INC                   PO BOX 260496 CORPUS CHRISTI TX 78426
CASA MOBIL HOME PARK                   6145 QUAIL AVE OFFICE EL PASO TX 79924
CASA PRIMAVERA HOA                     P. O. BOX 27066 TUCSON AZ 85726
CASA RIO II HOA INC                    54 WINDSOR DRIVE ENGLEWOOD FL 34223
CASA VILLAGE COA                       5217 ROANOKE DRIVE WELDON SPRING MO 63304
CASABELLAS OWNERS ASSOCIATION          38760 SKY CANYON DR MURRIETA CA 92563
CASABLANCA HOA                         2900 ADAMS STREET, SUITE C-200 RIVERSIDE CA 92504
CASANUEVA DEVELOPMENT CORP             717 PONCE DE LEON BLVD SUITE 220-A CORAL GABLES FL 33134
CASAREZ, BENJAMIN                      ADDRESS ON FILE
CASAREZ, MARIO                         ADDRESS ON FILE
CASAS CONSTRUCTION                     5360 RARITAN WAY DENVER CO 80221
CASAS ESPLENDORA HOMEOWNERS ASSN.      5832 N PLACITA ESPLENDORA TUCSON AZ 85718
CASCADE APPRAISAL LLC                  PO BOX 6187 BELLEVUE WA 98008
CASCADE CNTY                           FARMERS MUT 5000 9TH AVE S GREAT FALLS MT 59405
CASCADE COUNTY                         CASCADE COUNTY - TREASUR 121 4TH ST N,SUITE 1A GREAT FALLS MT 59401
CASCADE IRR DIST                       KITTITAS COUNTY - TREASU 205 W 5TH, ROOM 102 ELLENSBURG WA 98926
CASCADE TOWNSHIP                       CASCADE TWP - TAX COLLEC 10510 ROSE VALLEY RD TROUT RUN PA 17771
CASCADE TOWNSHIP                       CASCADE TOWNSHIP - TREAS 2865 THORNHILLS AVE SE GRAND RAPIDS MI 49546
CASCADE VILLAGE                        CASCADE VLG TREASURER PO BOX 157 / 301 FIRST S CASCADE WI 53011



Epiq Corporate Restructuring, LLC                                                                 Page 207 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 233 of 1490
Claim Name                            Address Information
CASCADES AT ST LUCIE WEST RESIDENTS   3055 CARDINAL DRIVE SUITE 200 VERO BEACH FL 32963
ASSC
CASCO COAST TO COAST CONSTRUCTION     3630 IMPERIAL HIGHWAY SUITE 4 SANTA FE SPRINGS CA 90670
CASCO TOWN                            CASCO TOWN-TAX COLLECTOR 635 MEADOW ROAD CASCO ME 04015
CASCO TOWN                            CASCO TWN TREASURER E3181 COUNTY ROAD A ALGOMA WI 54216
CASCO TOWNSHIP                        CASCO TOWNSHIP - TREASUR 4512 MELDRUM RD CASCO MI 48064
CASCO TOWNSHIP                        CASCO TOWNSHIP - TREASUR 6509 107TH AVE SOUTH HAVEN MI 49090
CASE & SONS CONST INC                 PO BOX 893 YORBA LINDA CA 92885
CASE CONSTRUCTION CO                  BOBBY J CASE 2719 PECAN MANOR DRIVE BAYTOWN TX 77520
CASE TOWNSHIP                         CASE TOWNSHIP - TREASURE P O BOX 260 MILLERSBURG MI 49759
CASE, KRISTINA                        ADDRESS ON FILE
CASE, KRYSTA                          ADDRESS ON FILE
CASELLA VALUATION SERVICES LLC        7B OWENS LANDING COURT PERRYVILLE MD 21903
CASEVILLE CITY                        CASEVILLE CITY - TREASUR 6767 MAIN ST - BOX 1049 CASEVILLE MI 48725
CASEVILLE TOWNSHIP                    CASEVILLE TOWNSHIP - TRE 6767 MAIN ST CASEVILLE MI 48725
CASEY ADD CONDO ASSOC                 FOR ACCT OF C NYBERG PO BOX 243 STILLWATER MN 55082
CASEY AHRENT                          PO BOX 22 KNOBEL AR 72435
CASEY CASTLES, LLC                    REBECCA CASEY 1414 CRYSTAL LAKE CIR EAST PEARLAND TX 77584
CASEY COUNTY                          CASEY COUNTY - SHERIFF PO BOX 100 LIBERTY KY 42539
CASEY FORD &                          MEGAN FORD 579 MCINTOSH RD ORMOND BEACH FL 32174
CASEY INS GROUP                       626 C ADMIRAL DR 532 ANNAPOLIS MD 21401
CASEY INSURANCE GROUP                 PO BOX 407 BERLIN NJ 08009
CASEY JON LAMBRIGHT PC                DBA LAMBRIGHT & ASSOCIATES 2603 AUGUSTA, STE.1100 HOUSTON TX 77057
CASEY ROBINSON                        588 CR 775 DOUGLASS TX 75943
CASEY SCHICK &                        WILLIAM SCHICK PO BOX 1289 MANDEVILLE LA 70470
CASEY TOWN                            CASEY TWN TREASURER N8138 LOON LAKE ROAD SPOONER WI 54801
CASEY, ANTHONY                        ADDRESS ON FILE
CASEY, JEFFREY                        ADDRESS ON FILE
CASEY, KYLE                           ADDRESS ON FILE
CASEYVILLE TOWNSHIP SEWER SYSTEM      1 ECHOLOGY DRIVE OFALLON IL 62269
CASEYVILLE TOWNSHIP WASTEWATER        TREATMENT SYSTEM NO. 1 ECOLOGY DRIVE OFALLON IL 62269-1640
CASH COW HOUSE BUYERS &               DONALD & STACEY GIBBS 5718 W BELLFORT HOUSTON TX 77035
CASHE COUDRAIN & SANDAGE LLP          PO DRAWER 1509 106 S MAGNOLIA ST HAMMOND LA 70404-1509
CASHION, EDDIE                        ADDRESS ON FILE
CASHTON VILLAGE                       CASHTON VLG TREASURER PO BOX 188 / 811 MAIN ST CASHTON WI 54619
CASKEY & IMGRUND LLC                  1116 BLANDING STREET STE 2A COLUMBIA SC 29201
CASNOVIA TOWNSHIP                     CASNOVIA TOWNSHIP - TREA 245 S. CANADA ROAD CASNOVIA MI 49318
CASNOVIA VILLAGE                      CASNOVIA VILLAGE - TREAS P.O. BOX 36 CASNOVIA MI 49318
CASON, TANYA                          ADDRESS ON FILE
CASPER ALCOVA IRRIGATION              CASPER ALCOVA IRR DISTR PO BOX 849 MILLS WY 82644
CASPIAN CITY                          CASPIAN CITY - TREASURER P.O. BOX 273 CASPIAN MI 49915
CASS CITY VILLAGE                     CASS CITY VILLAGE - TREA P.O. BOX 123 CASS CITY MI 48726
CASS COUNTY                           CASS COUNTY - TREASURER 200 COURT PARK, ROOM 104 LOGANSPORT IN 46947
CASS COUNTY                           CASS COUNTY - TREASURER 5 W 7TH STREET ATLANTIC IA 50022
CASS COUNTY                           CASS COUNTY AUDITOR-TREA PO BOX 3000 WALKER MN 56484
CASS COUNTY                           CASS COUNTY - TREASURER PO BOX 2806 FARGO ND 58108
CASS COUNTY                           CASS COUNTY - TREASURER 100 E SPRINGFIELD ST. VIRGINIA IL 62691
CASS COUNTY                           CASS COUNTY - COLLECTOR 2725 CANTRELL RD HARRISONVILLE MO 64701
CASS COUNTY                           CASS COUNTY - TREASURER 346 MAIN STREET ROOM 203 PLATTSMOUTH NE 68048



Epiq Corporate Restructuring, LLC                                                                  Page 208 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 234 of 1490
Claim Name                              Address Information
CASS COUNTY                             CASS COUNTY - TAX COLLEC P O BOX 870 LINDEN TX 75563
CASS COUNTY MUTUAL                      PO BOX 608 CASSELTON ND 58012
CASS COUNTY TREASURER                   120 N BROADWAY SUITE 113 CASSOPOLIS MI 49031
CASS COUNTY TREASURER                   PO BOX 2806 FARGO ND 58108-2806
CASS COUNTY TREASURER                   100 EAST SPRINGFIELD STREET VIRGINIA IL 62691
CASS SMITH                              ADDRESS ON FILE
CASS TOWNSHIP                           CASS TWP - TAX COLLECTOR 8487 HIDDEN HAVEN DRIVE MAPLETON DEPOT PA 17052
CASS TOWNSHIP                           CASS TWP - TAX COLLECTOR 4 GRAY LANE - FORESTVILL POTTSVILLE PA 17901
CASS, DENNIS                            ADDRESS ON FILE
CASSADAGA VILLAGE                       CASSADAGA VILLAGE- CLERK P.O. BOX 286 CASSADAGA NY 14718
CASSADAGA VLLY CS (CM                   CASSADAGA VALLEY CS- COL PO BOX 540 SINCLAIRVILE NY 14782
CASSANDRA BOROUGH                       MILDRED K CHAPPELL 717 EAST WESLEY AVE PORTAGE PA 15946
CASSANDRA BURWELL                       2225 ALAMEDA AVE ODESSA TX 79763
CASSANDRA CAMBISACA                     806 E MADDOCK RD PHOENIX AZ 85086
CASSANDRA DUDLEY                        932 E HAINES STREET PHILADELPHIA PA 19138
CASSANDRA ROEMER                        18126 DUBUQUE RD SNOHOMISH WA 98290
CASSEL TOWN                             CASSEL TWN TREASURER 4282 CARDINAL LANE EDGAR WI 54426
CASSELLA, DONVITO                       ADDRESS ON FILE
CASSIA COUNTY                           CASSIA COUNTY - TREASURE 1459 OVERLAND AVE-COUNTY BURLEY ID 83318
CASSIAN TOWN                            CASSIAN TWN TREASURER 3853 US HWY HARSHAW WI 54529
CASSIDY ENTERPRISES LLC                 909 ARUNAH AVE CATONSVILLE MD 21228
CASSIDY, COLLIN                         ADDRESS ON FILE
CASSONDRA HAMMOCK                       2125 FM 534 SANDIA TX 78383
CASSOPOLIS VILLAGE                      CASSOPOLIS VILLAGE - TRE 117 S. BROADWAY, SUITE 1 CASSOPOLIS MI 49031
CAST, KANIECEA                          ADDRESS ON FILE
CASTA DEL SOL HOA, INC                  27651 CASTA DEL SOL DRIVE MISSION VIEJO CA 92692
CASTANEA TOWNSHIP                       CASTANEA TWP - TAX COLLE 230 EAST WATER STREET LOCK HAVEN PA 17745
CASTANEDA, MARY                         ADDRESS ON FILE
CASTEEL, KORTLYN                        ADDRESS ON FILE
CASTEEL, LYLE                           ADDRESS ON FILE
CASTELLANOS, CHRISTINE                  ADDRESS ON FILE
CASTELLANOS, RICHARD                    ADDRESS ON FILE
CASTILE TOWN                            CASTILE TOWN - TAX COLLE PO BOX 179 CASTILE NY 14427
CASTILE VILLAGE                         CASTILE VILLAGE - CLERK PO BOX 515 CASTILE NY 14427
CASTILLA ROOFING&PAMELA&                DANIEL NOVAKOVICH 2900HORSSHORE DR STE1100 NAPLES FL 34104
CASTILLEJOS, PETER                      ADDRESS ON FILE
CASTILLO HOME BUILDERS                  PAUL CASTILLO 37 GLEN COVE DR. SEGUIN TX 78155
CASTILLO REAL ESTATE, INC               2710 ASHMONT TERRACE SILVER SPRING MD 20906
CASTILLO, CHRISTINE                     ADDRESS ON FILE
CASTILLO, DAYSI                         ADDRESS ON FILE
CASTILLO, DENISE                        ADDRESS ON FILE
CASTILLO, VALINDA                       ADDRESS ON FILE
CASTILLO-SPRADLING, HORTENSIA           ADDRESS ON FILE
CASTILLOLARRAGA, JUAN                   ADDRESS ON FILE
CASTINE TOWN                            CASTINE TOWN-TAX COLLECT P.O. BOX 204 CASTINE ME 04421
CASTING SALES CORP.                     J.T.NOEL & ASSOC DIV 11936 W. 1196 ST. 191 OVERLAND PARK KS 66213
CASTLE APARTMENTS 1 BLDG. CONDO, INC.   ATTN PIERRE SERGILE 2060 NW 48TH TERRACE 207 LAUDERHILL FL 33313
CASTLE GROVE MTL                        P O BOX 67 MONTICELLO IA 52310
CASTLE HARBOUR CONDOMINIUM ASSOC INC    P. O. BOX 686 MILLERSVILLE MD 21108



Epiq Corporate Restructuring, LLC                                                                    Page 209 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 235 of 1490
Claim Name                              Address Information
CASTLE HILL CONDOMINIUMS               C/O PIONEER PROPERTY MANAGEMENT 146 FOREST ST FRANKLIN MA 02038
CASTLE KEY INDEM                       P O BOX 660649 DALLAS TX 75266
CASTLE KEY INS CO                      8711 N FREEPORT PWKY 4A IRVING CA 75063
CASTLE KEY INSUARNCE COMPANY           P O BOX 660642 DALLAS TX 75266-0642
CASTLE MANAGEMENT, LLC                 12270 SW 3RD STREET, SUITE 200 PLANTATION FL 33325
CASTLE MOUNTAIN CREEKS OWNERS ASSOC INC 5 SNOW SPRINGS DRIVE GARDEN VALLEY ID 83622
CASTLE MOUNTAIN HOMES                  850 BANKS LOWMANPOBOX493 GARDEN VALLEY ID 83622
CASTLE MOUNTAIN HOMES &                AURELIE THUESON PO BOX 493 GARDEN VALLEY ID 83622
CASTLE OAKS ESTATES MAST               11002 BENTON STREET WESTMINSTER CO 80020
CASTLE ROOFING & COMPANY               712 CALIFORNIA TRAIL KELLER TX 76248
CASTLE ROOFING & CONSTR                3119 US HWY 19 NORTH PALM HARBOR FL 34684
CASTLE ROOFING CO INC                  2732 N MELPOMENE WAY DR. TUCSON AZ 85749
CASTLE SHANNON BORO                    CASTLE SHANNON BORO - TC 3310 MCROBERTS RD CASTLE SHANNON PA 15234
CASTLE SHANNON BOROUGH                 3310 MCROBERTS ROAD ATTN LORETTA MILLER, RE: GRASS CUTTING PITTSBURGH PA 15234
CASTLE STEEL BUILDINGS                 9069 BIRCH ST SPRING VALLEY CA 91977
CASTLE VILLA CONDOMINIUMS, INC.        2025 EAST BELTLINE SE SUITE 208 GRAND RAPIDS MI 49546
CASTLE, CHIKIRA                        ADDRESS ON FILE
CASTLE, JUSTIN                         ADDRESS ON FILE
CASTLEROCK COMMUNITIES LLP             7670 WOODWAY DR STE 300 HOUSTON TX 77063
CASTLEROCK CONSTRUCTION                SERVICES 15807 ALDRIDGE CREEK CT CYPRESS TX 77429
CASTLETON TOWN                         CASTLETON TOWN - TAX COL P.O. BOX 727 CASTLETON VT 05735
CASTLETON TOWNSHIP                     CASTLETON TOWNSHIP - TRE PO BOX 679 NASHVILLE MI 49073
CASTLETON-ON-HUDSON VILL               CASTLETON-ON-HUDSON VIL- P.O. BOX 126 CASTLETON NY 12033
CASTLEWOOD MUD W                       CASTLEWOOD MUD - TAX COL 6935 BARNEY RD 110 HOUSTON TX 77092
CASTONGUAY ENTERPRISES                 DBA HOMETOWN RITE WINDOW TED CASTONGUAY 185 NEW BOSTON ST WOBURN MA 01801
CASTONIA MING &                        SHALONDA MING 8525 RIDGE RD FAIRBURN GA 30213
CASTOR CONST GROUP LLC &               M CASTRO & EST OF A GALA 11231NW 20TH ST STE 129 MIAMI FL 33172
CASTRO COUNTY C/O APPR D               CASTRO CAD - TAX COLLECT 204 SE 3RD (REAR) DIMMITT TX 79027
CASTRO, JAMILE                         ADDRESS ON FILE
CASTRO, MARTIN                         ADDRESS ON FILE
CASTRO, MARY                           ADDRESS ON FILE
CASTRO, PETER                          ADDRESS ON FILE
CASUALTY CORP OF AMERICA               110 WEST MAIN ST PO BOX 1120 JONES OK 73049
CASUALTY INS AGENCY INC                4000 W 106TH ST 125-400 CARMEL IN 46032
CASWELL COUNTY                         CASWELL COUNTY - TAX COL P O BOX 204- COUNTY COUR YANCEYVILLE NC 27379
CASWELL COUNTY TAX COLLECTOR           139 CHURCH STREET YANCEYVILLE NC 27379
CASWELL TOWN                           CASWELL PLANTAION- COLLE 1025 VAN BUREN ROAD CASWELL ME 04750
CAT 5 RESTORATION INC                  18404 S 116TH AV C ORLAND PARK IL 60467
CAT CONT & BRIAN &                     CHARLES BARGES 6305 STATELINE RD SOUTH BELOIT IL 61080
CATAHOULA PARISH                       CATAHOULA PARISH - COLLE P. O. BOX 655 HARRISONBURG LA 71340
CATAHOULA PARISH SHERIFF               301 BUSHLEY ST RM 105 HARRISONBURG LA 71340
CATALANO & ASSOCIATES                  105 S YORK ST SUITE 550 ELMHURST IL 60126
CATALDI, LORI                          ADDRESS ON FILE
CATANO, MICHELLE                       ADDRESS ON FILE
CATARINO CASALE INS ASSO               2321 SILAS DEANE HWY ROCKY HILL CT 06067
CATASAUQUA AREA S.D./HAN               CATASAUQUA AREA SD - COL 201 N 14TH STREET CATASAUQUA PA 18032
CATASAUQUA BORO                        CATASAUQUA BORO - COLLEC 20 SOUTH 15TH ST CATASAUQUA PA 18032
CATASAUQUA S.D./N CATASA               CATASAUQUA AREA SD - COL 1122 SIXTH ST. NORTH CATASAUQUA PA 18032
CATASAUQUA SCHOOL DISTRI               CATASAUQUA SD - TAX COLL 20 S 15TH ST. CATASAUQUA PA 18032



Epiq Corporate Restructuring, LLC                                                                   Page 210 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 236 of 1490
Claim Name                              Address Information
CATASTROPHE CONST SERVS B               8021 E R L THORNTON FWY DALLAS TX 75228
CATAWBA COUNTY                          CATAWBA COUNTY - TAX COL PO BOX 368 NEWTON NC 28658
CATAWBA COUNTY REGISTER OF DEEDS        PO BOX 65 NEWTON NC 28658
CATAWBA COUNTY TAX COLLECTOR            100 A SOUTH WEST BLVD NEWTON NC 28658-0368
CATAWBA COUNTY TAX OFFICE               25 GOVERNMENT DR NEWTON NC 28658
CATAWISSA BORO                          PAULA CLARK - TAX COLLEC 138 SOUTH STREET CATAWISSA PA 17820
CATCO                                   CATASTROPHE CLEANING & RESTORATION COMPANY, INC. 2685 METRO BLVD MARYLAND
                                        HEIGHTS MT 63043
CATCO INC & TIM & DANAE                 BEDNAR 2685 METRO BLVD MARYLAND HEIGHTS MO 63043
CATES MAHONEY LLC AND                   SANDRA DIGGS-LAWRENCE 216 WEST POINTE DRIVE SUITE A SWANSEA IL 62226
CATES, CAROLEE                          ADDRESS ON FILE
CATHARINE TOWN                          CATHARINE TOWN-TAX COLLE 5182 PARK RD. ODESSA NY 14869
CATHEDRAL CANYON COUNTRY CLUB           CONDOMINIUM ASSOCIATION 17 68-950 ADELINA RD CATHEDRAL CITY CA 92234
CATHEDRAL ROOF INNO INC                 & J & C MORENO 4119 TAMIAMI TRAIL E NAPLES FL 34112
CATHEDRAL ROOFING                       INNOVATIONS INC 4119 TAMIAMI TRAIL NAPLES FL 34112
CATHEDRAL ROOFING &                     L JACKSON & K LAW 4119 TAMIAMI TRAIL NAPLES FL 34112
CATHEDRAL SPRINGS CONDO HOA             1111 E TAHQUITZ CANYON WAY SUITE 103 PALM SPRINGS CA 92262
CATHER INS AGENCY, LLC                  230 W CEDAR BAYOU LYNCHBURG ROAD BAYTOWN TX 77521
CATHERINE ANCO &                        JOSEPH ANCO 1326 212TH AVE NEW RICHMOND WI 54017
CATHERINE C FETNER                      ADDRESS ON FILE
CATHERINE COOK & CHAD                   COOK 1065 TIMBERCLIFF DR MANSFIELD OH 44907
CATHERINE COWAN CAMP INC                PO BOX 61741 BOULDER CITY NV 89006
CATHERINE E. LAWHON, ET AL.             LEE SEGAL 18617 U.S. HWY, 19 NORTH, SUITE 100 CLEARWATER FL 33764
CATHERINE G LANE                        ADDRESS ON FILE
CATHERINE GRANT                         ADDRESS ON FILE
CATHERINE MUTUNGA                       120 MEENA WAY APT 1D ELIZABETHTOWN KY 42701
CATHERINE RYBCZYNSKI TOWN CLERK         TAX RECEIVER 6100 SOUTH PARK AVE HAMBURG NY 14075
CATHERINE TOWNSHIP                      CATHERINE TWP - TAX COLL 217 SCENIC HILL DR WILLIAMSBURG PA 16693
CATHY CARGEN NEWSOME AGY                107 S FRIENDSWOOD DR C FRIENDSWOOD TX 77546
CATHY CJ HAYS COLLECTOR                 320 WEST COURT ROOM 103 PARAGOULD AR 72450
CATHY CULLEN                            ADDRESS ON FILE
CATHY HINK                              ADDRESS ON FILE
CATHY JAMES INC                         PO BOX 7038 JACKSONVILLE NC 28540
CATHY LOZANO                            ADDRESS ON FILE
CATIC TITLE INSURANCE COMPANY, ET AL.   WILLIAM C. SANDELANDS, ESQ. SANDELANDS EYET LLP 1545 US HIGHWAY 206, SUITE 304
                                        BEDMINSTER NJ 07921
CATLETTSBURG CITY                       CITY OF CATLETTSBURG - C P O BOX 533 CATLETTSBURG KY 41129
CATLIN INS CO                           3340 PEACHTREE RD 2950 ATLANTA GA 30326
CATLIN TOWN                             CATLIN TOWN- TAX COLLECT 1448 CHAMBERS RD BEAVER DAMS NY 14812
CATO MERIDIAN CS (COMBI                 CATO MERIDIAN CS-TAX COL 2851 ROUTE 370E CATO NY 13033
CATO TOWN                               CATO TOWN- TAX COLLECTOR 11320 SHORT CUT RD CATO NY 13033
CATO TOWN                               TAX COLLECTOR 2805 NORTH CTH S CATO WI 54230
CATO TOWNSHIP                           CATO TOWNSHIP - TREASURE PO BOX 109 LAKEVIEW MI 48850
CATON HOSEY INS                         3731 NOVA RD PORT ORANGE FL 32129
CATON TOWN                              CATON TOWN-TAX COLLECTOR 11161 HENDY HOLLOW ROAD CORNING NY 14830
CATONVILLE GATEWAY CONDOMINIUM          147 OLD SOLOMONS ISLAND ROAD, SUITE 400 ANNAPOLIS MD 21401
CATOOSA COUNTY                          CATOOSA CO-TAX COMMISSIO 796 LAFAYETTE ST RINGGOLD GA 30736
CATOS TRUCKING ASPHALT & PAVEMENT       3705 W 4TH ST PINE BLUFF AR 71601
CATOSTROPHIC SKILLS RESTORATION         TRACY MARTIN JOSEPH M. CARTER 716 WEST PARK AVENUE WEATHERFORD TX 76086



Epiq Corporate Restructuring, LLC                                                                    Page 211 OF 1400
                                           Ditech Holding Corporation
           19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 237 of 1490
Claim Name                              Address Information
CATOZZI, MICHAEL                       ADDRESS ON FILE
CATPRO RESTORATION SERVICES, INC.      5382 SOMERSET ST. LOS ANGELES CA 90032
CATRON COUNTY                          CATRON COUNTY-TREASURER P.O. BOX 407 RESERVE NM 87830
CATS ENTERPRISES                       MICHAEL CATAPANO 36A SMITHTOWN POLK BLVD CENTEREACH NY 11720
CATSKILL CS (CMBD TNS)                 CATSKILL CS - TAX COLLEC PO BOX 390 CATSKILL NY 12414
CATSKILL TOWN                          TOWN OF CATSKILL-TAX COL 439 MAIN ST. CATSKILL NY 12414
CATSKILL VILLAGE                       CATSKILL VILLAGE - CLERK 422 MAIN STREET CATSKILL NY NY 12414
CATTAIL UTILITIES INC                  COLLECTOR PO BOX 1599 SEVERNA PARK MD 21146
CATTANI, CHAD                          ADDRESS ON FILE
CATTARAUGUS COUNTY TREASURER           303 COURT ST LITTLE VALLEY NY 14755
CATTARAUGUS VILLAGE                    CATTARAUGUS VIL- COLLECT 14 MAIN STREET CATTARAGUS NY 14719
CATTARAUGUS-LITTLE VALLE               CATTARAUGUS-LITLE VL-COL 25 FRANKLIN ST N CATTARA CATTARAUGUS NY 14719
CAUDLE & BALLATO, P.C. ATTORNEYS AT LAW 3123 WEST BROAD STREET RICHMOND VA 23230
CAULEY CONSTRUCTION CO                 PO BOX 187 HITCHCOCK TX 77563
CAUSTON A. TONEY                       606 POWHATAN PLACE, NW WASHINGTON DC 20011
CAVACINI, LISA                         ADDRESS ON FILE
CAVALIER COUNTY                        CAVALIER COUNTY - TREASU 901 THIRD STREET LANGDON ND 58249
CAVALIERE CONSTRUCTION                 COMPANY LLC PO BOX 2616 REDMOND WA 98073
CAVALLO INSURANCE AGENCY               2044 WILLIAMBRIDGE RD BRONX NY 10461
CAVALRY CONST CO INC                   6911 BREEN BLDG C HOUSTON TX 77086
CAVALRY CONST SERVS INC                DAVID & PEGGY LOOSE 53 COMMERCE PL STE D VACAVILLE CA 95687
CAVANAUGH CONSTRUCTION                 & JM & ALBERT JACKSON 101 MATISSE DR OAKLEY CA 94561
CAVANAUGH INS AGENCY                   10917 W 133 AVE CEDAR LAKE IN 46303
CAVAZOS, COLTON                        ADDRESS ON FILE
CAVENDISH TOWN                         CAVENDISH TOWN-TAX COLLE 37 HIGH ST CAVENDISH VT 05142
CAW GROUP, INC.                        ANTUAN IRVIN 3009 W 141 ST PL BLUE ISLAND IL 60406
CAYEMITTE GROUP                        306 FARNSWORTH AVE BORDENTOWN NJ 08505
CAYLOR, DAVID                          ADDRESS ON FILE
CAYLOR, MICHAEL                        ADDRESS ON FILE
CAYUGA COUNTY TREASURER                CAYUGA OFICE BLDG 160 GENESEE ST, 5TH FLOOR AUBURN NY 13021
CAYUGA VILLAGE                         CAYUGA VILLAGE- CLERK 6205 RAILROAD STREET CAYUGA NY NY 13034
CAZ CREEK CT, LLC, MTAG CUST FOR       PO BOX 54303 NEW ORLEANS LA 70154-4303
CAZENOVIA CREEK FUNDING 1 LLC          P O BOX 54897 NEW ORLEANS LA 70154
CAZENOVIA CS (CMBD TWNS)               CAZENOVIA CS - TAX COLLE PO BOX 450 CAZENOVIA NY 13035
CAZENOVIA TOWN                         CAZENOVIA TOWN - TAX COL 7 ALBANY STREET CAZENOVIA NY 13035
CAZENOVIA VILLAGE                      CAZENOVIA VLG TREASURER PO BOX 204 / 206 COUNTY CAZENOVIA WI 53924
CB APPRAISALS INC                      2833 TIPSICO LAKE ROAD HARTLAND MI 48353
CB CONSTRUCTION & DESIGN SERVICES, INC. 562 NW MERCANTILE PLACE - SUITE 101 PORT ST. LUCIE FL 34986
CB ROOFING CONSTRUCTION INC.           3433 LITHIA PINECREST RD STE 202 VALRICO FL 33596
CB ROOFING, LLC                        CONNIE BERRY 3105 NORTHRIDGE DR. SHERMAN TX 75090
CBC CLEANING & REST INC                25042 ANZA DR VALENCIA CA 91355
CBC INNOVIS INS                        875 GREENTREE RD PITTSBURGH PA 15220
CBC5 LLC                               1711 DAYTONIA RD MIAMI BEACH FL 33141
CBCINNOVIS INC                         PO BOX 535595 PITTSBURGH PA 15253-5595
CBCINNOVIS, INC.                       ATTN: GENERAL COUNSEL 250 EAST BROAD STREET COLUMBUS OH 43215
CBCINNOVIS, INC.                       ATTN: LEGAL DEPARTMENT 250 EAST BROAD STREET COLUMBUS OH 43215
CBCINNOVIS, INC.                       ATTN: CONTRACTS MANAGER 5100 HAHNS PEAK DRIVE LOVELAND CO 80538
CBG SURVEYING, INC.                    12025 SHILOH RD SUITE 230 DALLAS TX 75228
CBH CONSTRUCTION INC                   19850 MILAN TER BOCA RATON FL 33434



Epiq Corporate Restructuring, LLC                                                                   Page 212 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 238 of 1490
Claim Name                            Address Information
CBIZ INS                              140 E MAIN ST 201 BOZEMAN MT 59715
CBIZ INS SERVICES INC                 PO BOX 676 FREDERICK MD 21705
CBIZ INSURANCE SERVICE                44 BALTIMORE CUMBERLAND MD 21502
CBIZ INSURANCE SERVICE                140 E MAIN ST STE 201 BOZEMAN MT 59715
CBIZ MHM LLC                          13577 FEATHER SOUND DR SUITE 400 CLEARWATER FL 33762
CBL CONSTRUCTORS                      PRESTON L BURRIS 1837 GREENSTREET ROAD DARLINGTON SC 29532
CBRE INC                              PO BOX 848844 LOS ANGELES CA 90084-8844
CBS APPRAISALS                        21400 S HILLSIDE ROAD FRANKFORT IL 60423
CBS INSURANCE LLP                     3005 SOUTH TREADAWAY BLD ABILENE TX 79602
CC ANCHOR PLUMBING INC                1425 YORKTOWN BLVD CORPUS CHRISTI TX 78418
CC CARPET                             C CARPET, INC. 7600 AMBASSADOR ROW DALLAS TX 75247
CC FLOORING PROFESSIONALS, INC        246 OLD AIRPORT ROAD FLETCHER NC 28732
CC PROPERTY SERVICES                  11352 STATE RD 84 SUITE 4 DAVIE FL 33325
CC&R CONSTRUCTION                     COVINGTON CONSTRUCTION AND RESTORATION 6370 LUSK BLVD STE F104 SAN DIEGO CA
                                      92121
CCA RESTORATION INC                   11610 S MAYFIELD AVE ALSIP IL 60803
CCB COMMUNITY BANK                    PO BOX 518 ANDALUSIA AL 36420
CCC HOLDING CO, INC                   220 INTERSTATE CT PALM BAY FL 32904
CCE INS                               9237 WARD PKWY 235 KANSAS CITY MO 64114
CCH CONSTRUCTION                      1478 NW 1ST STREET SUITE 402 MIAMI FL 33125
CCH HOME BUILDING AND                 REMODELING 3600 REDDIX LN MONROE LA 71202
CCIM                                  8030 N MOPAC AUSTIN TX 78759
CDR INSURANCE                         211 SCHRAFFTS DR WATERBURY CT 06705
CDS INS AGENCY LLC                    706 E BELL 211 PHOENIX AZ 85022
CDS INS AGENCY LLC                    12439 N 32ND ST PHOENIX AZ 85032
CDW DIRECT                            ATTN: GENERAL COUNSEL 200 NORTH MILWAUKEE AVE VERNON HILLS IL 60061
CDW DIRECT                            ATTN: GENERAL COUNSEL P.O. BOX 75723 CHICAGO IL 60675-5723
CDW DIRECT RESTRICTED                 ATTN: GENERAL COUNSEL PO BOX 75723 CHICAGO IL 60675-5723
CDW DIRECT, LLC                       ATTN: DIRECTOR, PROGRAM SALES 2 CORPORATE DRIVE SUITE 800 SHELTON CT 06484
CEA                                   295 DONALD LYNCH BLVD MARLBOROUGH MA 01752
CEA                                   100 LIBERTY WAY DOVER NH 03820
CEA CA FAIR PLAN                      P O BOX 76924 LOS ANGELES CA 90010
CEA FOREMOST INS                      P O BOX 9132 MARLSBOROUGH MA 01752
CEA PROCESSING CENTER                 295 DONALD LYNCH BLVD MARLBOROUGH MA 01752
CEASAR, ROY                           ADDRESS ON FILE
CEB                                   ATTN: GENERAL COUNSEL 56 TOP GALLANT ROAD STAMFORD CT 06902
CECHINI, MICHELLE                     ADDRESS ON FILE
CECIL CATASTROPHE REST                129 BILL LEIGHT RD CONOWINGO MD 21918
CECIL CITY                            CECIL CITY-TAX COLLECTOR PO BOX 73 CECIL GA 31627
CECIL COUNTY                          CECIL COUNTY - TREASURER 200 CHESAPEAKE BLVD, STE ELKTON MD 21921
CECIL COUNTY /SEMIANNUAL              CECIL COUNTY - TREASURER 200 CHESAPEAKE BLVD., ST ELKTON MD 21921
CECIL COUNTY FINANCE OFFICE           200 CHESAPEAKE BLVD., STE. 1100 ELKTON MD 21921
CECIL COUNTY, MD                      200 CHESAPEAKE BLVD., STE. 1100 ELKTON MD 21921
CECIL PRESCOTT                        ADDRESS ON FILE
CECIL R TURNER & ASSOCIATES           PO BOX 6906 ATLANTA GA 30315
CECIL RAY JOHNSON                     ADDRESS ON FILE
CECIL TOWNSHIP                        CECIL TWP - TAX COLLECTO 102 RAHWAY ROAD MCMURRAY PA 15317
CECILIA RODRIGUEZ &                   NORMA RODRIGUEZ 1902 16TH AVE N TEXAS CITY TX 77590
CECILIOS CARPENTRY CORP               2242 W 78 ST HIALEAH FL 33016



Epiq Corporate Restructuring, LLC                                                                  Page 213 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 239 of 1490
Claim Name                             Address Information
CEDAR ACRES, INC                       4700 SHERIDAN ST., STE. N HOLLYWOOD FL 33021
CEDAR BAYOU PARK MUD L                 CEDAR BAYOU PARK MUD-COL 11111 KATY FRWY 725 HOUSTON TX 77079
CEDAR CANYON APPRAISAL SERVICES INC    1739 LANCER LN FORT WAYNE IN 46845
CEDAR COUNTY                           CEDAR COUNTY - TREASURER 400 CEDAR STREET TIPTON IA 52772
CEDAR COUNTY                           CEDAR COUNTY - COLLECTOR PO BOX 280 STOCKTON MO 65785
CEDAR COUNTY                           CEDAR COUNTY - TREASURER PO BOX 105 HARTINGTON NE 68739
CEDAR COUNTY FARMERS                   PO BOX 499 STOCKTON MO 65785
CEDAR CREEK TOWNSHIP                   CEDAR CREEK TWP - TREASU 6556 SWEETER RD TWIN LAKE MI 49457
CEDAR CREEK TOWNSHIP                   CEDAR CREEK TWP - TREASU 6670 E 14 RD MANTON MI 49663
CEDAR GROVE TOWNSHIP                   CEDAR GROVE TWP-COLLECTO 525 POMPTON AVENUE CEDAR GROVE NJ 07009
CEDAR GROVE VILLAGE                    CEDAR GROVE VLG TREASURE P.O. BOX 426 / 22 WILLOW CEDAR GROVE WI 53013
CEDAR LAKE SEWER UTILITY               7408 CONSTITUTION AVE CEDAR LAKE IN 46303
CEDAR LAKE TOWN                        CEDAR LAKE TWN TREASURER 2846 27 1/2 AVE. BIRCHWOOD WI 54817
CEDAR MOUNTAIN VILLAGE LLC             925 W FIRST STREET CRAIG CO 81625
CEDAR RIVER WATER & SEWER DISTRICT     18421 SE PETROVITSKY RD. RENTON WA 98058
CEDAR SPRINGS CITY                     CEDAR SPRINGS CITY - TRE 66 S MAIN ST CEDAR SPRINGS MI 49319
CEDAR TOWNSHIP                         CEDAR TOWNSHIP - TREASUR 10055 SWISS DR. REED CITY MI 49677
CEDAR VALLEY & E PACE &                FOR EST OF V PACE 13501 BALSAM L STE 120 DAYTON MN 55327
CEDAR VALLEY EXT INC                   13501 BALSAM LN 120 DAYTON MN 55327
CEDARBURG CITY                         CEDARBURG CITY TREASURER PO BOX 49/ W63N645 WASH CEDARBURG WI 53012
CEDARBURG TOWN                         CEDARBURG TWN TREASURER 1293 WASHINGTON AVE. CEDARBURG WI 53012
CEDARHURST VILLAGE                     CEDARHURST VIL - RECEIVE 200 CEDARHURST AVENUE CEDARHURST NY NY 11516
CEDARIDGE ROOFING COMPANY              604 B WALNUT ST. P.O. BOX 250 GREENWOOD MO 64034
CEDARTOWN CITY                         CEDARTOWN CITY-TAX COLLE 201 EAST AVENUE CEDARTOWN GA 30125
CEDARVILLE TOWNSHIP                    CEDARVILLE TWP - TREASUR W 988 COUNTY RD G-12 CEDAR RIVER MI 49887
CEDE & CO                              PO BOX 20 BOWLING GREEN STN NEW YORK NY 10274
CEDERBERG LAW OFFICES, PC              1200 28TH STREET SUITE 302 BOULDER CO 80303
CEILING DOCTOR                         PO BOX 12 WEBBERS FALLS OK 74470
CEJAS, STEPHANIE                       ADDRESS ON FILE
CELCO CONSTR SERVICE INC               SUITE 502 1004 W WEST COVINA PKWY WEST COVINA CA 91790
CELEBRATION POINTE INS                 720 CELEBRATION AVE 120 CELEBRATION FL 34747
CELEDINAS INSURANCE GRUP               4400 PGA BLVD 1000 PALM BEACH GARDENS FL 33410
CELESTIAL CONSTRUCTION                 120 FAIRFIELD DR APT 202 DUBACH LA 71235
CELESTINE CONST LLC                    388 MT WASHINGTON KINGSHILL VI 00851
CELIA HARRIS                           546 SPYGLASS RD VALLEY SPRINGS CA 95252
CELIDET DIAZ & A BEHEIT &              UNITED CLAIMS ADJ CORP 13442 NW 8TH ST MIAMI FL 33182
CELINA CITY                            CELINA CITY-TREASURER PO BOX 449 CELINA TN 38551
CELINA MUTUAL INS CO                   1 INSURANCE SQUARE CELINA OH 45822
CELINK                                 COMPU-LINK CORPORATION 3900 CAPITAL CITY BLVD. LANSING MI 48906
CELLAI LAW OFFICES PC                  150 GROSSMAN DRIVES SUITE 201 BRAINTREE MA 02184
CELORON VILLAGE                        CELORON VILLAGE- CLERK P.O. BOX 577 CELORON NY 14720
CELTIC CONSTRUCTION CO LLC             1338 N DOWNING ST DENVER CO 80218
CEM INS CO                             21805 FIELD PRWY STE 320 DEER PARK IL 60010
CEM PROPERTIES LLC                     ATTN: CURTIS AMESBURY 1580 ELMWOOD AVE SUITE 1F ROCHESTER NY 14620
CEM PROPERTIES, LLC                    1580 ELMWOOD AVENUE, SUITE 1F ROCHESTER NY 14620
CEMA USA INC                           & BRYAN & SHEVON SPENCE 2400 NW 92 AVE DORAL FL 33172
CEMENT CITY VILLAGE                    CEMENT CITY VLG - TREASU P.O. BOX 187 CEMENT CITY MI 49233
CEN-TEX ROOF SYSTEMS                   44800 W. WACO DR. STE. 143 WACO TX 76710
CEN-WEST ASSOCIATION, INC              19296 LYONS ROAD BOCA RATON FL 33484



Epiq Corporate Restructuring, LLC                                                                   Page 214 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 240 of 1490
Claim Name                               Address Information
CEN-WEST COMMUNITIES, INC.               1601 FORUM PLACE, SUITE 500 WEST PALM BEACH FL 33401
CENLAR FSB                               PO BOX 77415 EWING NJ 08628
CENT OF BROOKLYN CENT, MUNICIPAL CORP    DOUGLAS D SHAFTEL KENNEDY & GRAVEN, CHARTERED 470 U.S. BANK PLZ 200 SOUTH
                                         SIXTH ST MINNEAPOLIS MN 55402
CENTAURI INS COMPANY                     PO BOX 100117 COLUMBIA SC 29202
CENTAURI INSURANCE                       1501 LADY STREET COLUMBIA SC 29201
CENTAURI INSURANCE                       PO BOX 912487 DENVER CO 80291
CENTAURI SPECIALTY INS                   P O BOX 100225 COLUMBIA SC 29202
CENTENNIAL REALTY INC.                   P O BOX 31/21 MAIN AVE. N NEW YORK MILLS MN 56567
CENTENNIAL ROOFING                       205 EXECUTIVE WAY STE A DESOTO TX 75115
CENTENNIAL S.D./IVYLAND                  LINDA FANELLI - TAX COLL 991 PENNSYLVANIA AVE IVYLAND PA 18974
CENTENNIAL S.D./UPPER SO                 UPPER SOUTHAMPTON SD - T 935 STREET RD SOUTHAMPTON PA 18966
CENTENNIAL S.D./WARMINST                 WARMINSTER TWP - TAX COL 48 SWAN WAY, SUITE 2 WARMINSTER PA 18974
CENTENNIAL STATION CONDO ASSOCIATION     C/O ASSOCIA MID-ATLANTIC 555 CROTON ROAD, SUITE 400 KING OF PRUSSIA PA 19406
CENTENNIAL UTILITIES                     CITY OF CIRCLE PINES CIRCLE PINES UTILITIES 200 CIVIC HEIGHTS CIRCLE CIRCLE
                                         PINES MN 55014
CENTENNIAL VILLAGE TOWNHOME ASSOCIATION 7219 W. LARAWAY ROAD FRANKFORT IL 60423
CENTENO, VANESA                          ADDRESS ON FILE
CENTER                                   CENTER CITY - COLLECTOR PO BOX 147 CENTER MO 63436
CENTER GATE VILLAGE CONDO ASSOC SECT 6   C/O PROKOP PA 2011 BISPHAM ROAD SARASOTA FL 34231
CENTER HARBOR TOWN                       CENTER HARBOR TN - COLLE PO BOX 873 CENTER HARBOR NH 03226
CENTER LINE CITY                         CENTER LINE CITY - TREAS 7070 E. TEN MILE ROAD CENTER LINE MI 48015
CENTER MUT INS CO                        1211 3RD AVE SE RUGBY ND 58368
CENTER MUTUAL                            P. O. BOX 365 RUGBY ND 58368
CENTER POINT FIRE                        ASSESSMENT COLLECTOR PO BOX 9651 BIRMINGHAM AL 35220
CENTER POINT FIRE DISTRICT               2229 CENTER POINT PARKWAY BIRMINGHAM AL 35215
CENTER TOWN                              ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
CENTER TOWN                              CENTER TWN TREASURER N3990 STATE ROAD 47 APPLETON WI 54913
CENTER TOWNSHIP                          CENTER TWP - TAX COLLECT 704 PINE ST ALIQUIPPA PA 15001
CENTER TOWNSHIP                          CENTER TWP - TAX COLLECT 375 N DUFFY RD BUTLER PA 16001
CENTER TOWNSHIP                          MONICA L. KLINE-TAX COLL 153 SHAMBACH ROAD MIDDLEBURG PA 17842
CENTER TOWNSHIP INDIAN                   TAX COLLECTOR 31 TILLIO LN HOMER CITY PA 15748
CENTER VALLEY APPRAISALS                 4443 MILL RD COOPERSBURG PA 18036
CENTERFIELD CONST & LE T                 NGO & DIEU T HUYNH 7738 KELLY BEACH RD SE OLYMPIA WA 98513
CENTERLINE CONSTRUCTION                  MATTHEW WAITE 3215 E AVE V PALMDALE CA 93550
CENTERSIDE II LLC                        PO BOX 846973 LOS ANGELES CA 90084
CENTERTOWN CITY                          CITY OF CENTERTOWN - CLE PO BOX 517 CENTERTOWN KY 42328
CENTERVIEW PARTNERS LLC                  31 WEST 52ND ST 22ND FLOOR NEW YORK NY 10019
CENTERVILLE BORO                         CENTERVILLE BORO - COLLE P.O BOX 105 / 9 PIKE VIE RICHEYVILLE PA 15358
CENTERVILLE BOROUGH SANITARY AUTHORITY   PO BOX 332 RICHEYVILLE PA 15358
CENTERVILLE CITY                         CENTERVILLE -TAX COLLECT 300 E CHURCH ST CENTERVILLE GA 31028
CENTERVILLE CITY                         CENTERVILLE CITY-TAX COL PO BOX 238 CENTERVILLE TN 37033
CENTERVILLE CITY                         CENTERVILLE CITY - COLLE P O BOX 279 CENTERVILLE TX 75833
CENTERVILLE TOWN                         CENTERVILLE TOWN-TAX COL 9480 DOW ROAD FREEDOM NY 14065
CENTERVILLE TOWNSHIP                     CENTERVILLE TWP - TREASU 5874 S FRENCH RD CEDAR MI 49621
CENTEX ROOF SYS &                        R & J HUGGINS 4800 W WOOD DR 143 WACO TX 76710
CENTIER BANK                             600 E 84TH AVE MERRILLVILLE IN 46410
CENTINEO, PETER                          ADDRESS ON FILE
CENTINNIAL                               1 DELWOOD DR BLDG 4 BAILEY CO 80421



Epiq Corporate Restructuring, LLC                                                                     Page 215 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 241 of 1490
Claim Name                           Address Information
CENTRAL ALABAMA                      APPRAISAL 50 SHOKULA LN WETUMPKA AL 36092
CENTRAL ARKANSAS ROOFING SERVICES    MID ARK ROOFING INC MID ARK ROOFING INC P O BOX 983 MABELVALE AR 72103
CENTRAL BUCKS S.D./BUCKI             ANN CALDERAIO - TAX COLL PO BOX 583, TWP BLDG. BUCKINGHAM PA 18912
CENTRAL BUCKS S.D./CHALF             NICOLE PERCETTI TAX COLL 207 PARK AVE., TWP BLDG CHALFONT PA 18914
CENTRAL BUCKS S.D./DOYLE             CENTRAL BUCKS SD - COLLE 219 WEST COURT ST DOYLESTOWN PA 18901
CENTRAL BUCKS S.D./DOYLE             DOYLESTOWN TWP - TAX COL 11 DUANE RD,BLDG D,1ST F DOYLESTOWN PA 18901
CENTRAL BUCKS S.D./NEW B             NICOLE PERCETTI - TX COL 207 PARK AVE CHALFONT PA 18914
CENTRAL BUCKS S.D./NEW B             NICOLE PERCETTI - TX COL POB 565 CHALFONT PA 18914
CENTRAL BUCKS S.D./PLUMS             CENTRAL BUCKS SD - COLLE 6162 GERMAN ROAD PLUMSTEADVILLE PA 18949
CENTRAL BUCKS S.D./WARRI             MILLIE SELIGA-TAX COLLEC 3400 PICKERTOWN RD UNIT CHALFONT PA 18914
CENTRAL BUCKS S.D./WARWI             CENTRAL BUCKS SD - COLLE 1733 TOWNSHIP GREEN JAMISON PA 18929
CENTRAL BUCKS SCHOOL DISTRICT        PO BOX 2002 DOYLESTOWN PA 18901
CENTRAL BUCKS SCHOOL DISTRICT        207 PARK AVENUE CHALFONT PA 18914
CENTRAL BUSINESS BUREAU              252 N HOCKETT ST PORTERVILLE CA 93257
CENTRAL CAMBRIA S.D./CAM             CAMBRIA TWP - TAX COLLEC 1251 COLVER RD EBENSBURG PA 15931
CENTRAL CAMBRIA S.D./EBE             CENTRAL CAMBRIA SD - COL 300 WEST HIGH ST EBENSBURG PA 15931
CENTRAL CAMBRIA S.D./JAC             CENTRAL CAMBRIA SD - COL 2398 BENSHOFF HILL RD JOHNSTOWN PA 15909
CENTRAL CAROLINA INS                 317 JAKE ALEXANDER BLVD SOUTH SALISBURY NC 28147
CENTRAL CAROLINA INS AGY             283 N CHURCH ST MOORESVILLE NC 28115
CENTRAL CASHIERS                     1ST FLOOR 1201 LEOPARD CORPUS CHRISTI TX 78401
CENTRAL CITY BORO                    ANN LOUISE NAPORA - COLL 271 CENTRAL AVE CENTRAL CITY PA 15926
CENTRAL CITY CITY                    CITY OF CENTRAL CITY - C 214 N 1ST ST CENTRAL CITY KY 42330
CENTRAL COAST CASUALTY               RESTOR 8415 MORRO RD ATASCADERO CA 93422
CENTRAL COLUMBIA S.D./MI             CENTRAL COLUMBIA SD - TC P.O. BOX 219 (LOCKBOX) BERWICK PA 18603
CENTRAL COLUMBIA S.D./MO             CENTRAL COLUMBIA SD - TC P.O. BOX 219 (LOCKBOX) BERWICK PA 18603
CENTRAL COLUMBIA S.D./NO             CENTRAL COLUMBIA SD - TC P.O. BOX 219 (LOCKBOX) BERWICK PA 18603
CENTRAL COLUMBIA S.D./SC             CENTRAL COLUMBIA SD - TC P.O. BOX 219 (LOCKBOX) BERWICK PA 18603
CENTRAL COLUMBIA S.D./SO             CENTRAL COLUMBIA SD - TC P.O. BOX 219 (LOCKBOX) BERWICK PA 18603
CENTRAL COMPUTER SERVICES INC        115 FIESTA WAY FORT LAUDERDALE FL 33301
CENTRAL CONTRACTORS REMO             & JOE MORTIMEYER 223 MEADOW AVE PEORIA IL 61611
CENTRAL COOP INS                     6 SOUTH GATE RD BALDWINSVILLE NY 13027
CENTRAL COOP INS                     P O BOX 539 BALDWINSVILLE NY 13027
CENTRAL COVENTRY FIRE DI             TAX COLLECTOR 240 ARNOLD ROAD COVENTRY RI 02816
CENTRAL COVENTRY FIRE DISTRICT       ATTN: JESSICA FINERAN, TC 1691 FLAT RIVER ROAD COVENTRY RI 02816
CENTRAL DAUPHIN S.D./DAU             DAUPHIN BORO - TAX COLLE 200 CHURCH ST - POB 487 DAUPHIN PA 17018
CENTRAL DAUPHIN S.D./LOW             DIANE BAIR - TAX COLLECT 4919 C (REAR) JONESTOWN HARRISBURG PA 17109
CENTRAL DAUPHIN S.D./MID             MIDDLE PAXTON TWP - COLL 1140 VICTOR LANE DAUPHIN PA 17018
CENTRAL DAUPHIN S.D./PAX             PAXTANG BORO - TAX COLLE 3408 RUTHERFORD ST HARRISBURG PA 17111
CENTRAL DAUPHIN S.D./PEN             DAUPHIN COUNTY - TREASUR CRTHOUSE 101 MARKET ST, HARRISBURG PA 17101
CENTRAL DAUPHIN S.D./SWA             SWATARA TWP - TAX COLLEC 599 EISENHOWER BLVD HARRISBURG PA 17111
CENTRAL DAUPHIN S.D./WES             THOMAS STEWART - TX COLL 7171 L ALLENTOWN BLVD HARRISBURG PA 17112
CENTRAL FALLS CITY                   CENTRAL FALLS CITY - COL 580 BROAD STREET(TAX CO CENTRAL FALLS RI 02863
CENTRAL FARMERS MUT FIRE             17 POINT WEST BLVD A ST CHARLES MO 63301
CENTRAL FARMERS MUT FIRE             5065 N HWY 94 ST CHARLES MO 63301
CENTRAL FARMERS MUTUAL               PO BOX 897 ROBBINS NC 27325
CENTRAL FL PUBLIC ADJ II             13049 SPRING HILL DR SPRING HILL FL 34609
CENTRAL FLOOD HAZARD AGENCY          42 MONROE DR TRENTON NJ 08619
CENTRAL FLORIDA BUILDING             815 W MABBETTE ST KISSIMMEE FL 34741
CENTRAL FLORIDA DUST FRE             924 CENTENNIAL AVE DELTONA FL 32738



Epiq Corporate Restructuring, LLC                                                                 Page 216 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 242 of 1490
Claim Name                               Address Information
CENTRAL FLORIDA INS OF                   119 MARION OAKS BLVD E OCALA FL 34473
CENTRAL FLORIDA INS OF                   MARION OAKS 119 MARION OAKS BLVD E OCALA FL 34473
CENTRAL FLORIDA INSUR                    7720 W WATERS AVE TAMPA FL 33615
CENTRAL FLORIDA INSUR                    7753 W WATERS AVE TAMPA FL 33615
CENTRAL FLORIDA ROOFING LLC              1408 PALM DRIVE WINTER HAVEN FL 33884
CENTRAL FLORIDA ROOFING, LLC             1027 SNIVELY AVENUE WINTER HAVEN FL 33880
CENTRAL FULTON S.D./AYR                  CENTRAL FULTON SD - COLL 1115 CITO RD BIG COVE TANNERY PA 17212
CENTRAL FULTON S.D./BURR                 JOANN D CHILCOTE-TAX COL 609 LINCOLN WAY EAST MCCONNELLSBURG PA 17233
CENTRAL FULTON S.D./LICK                 CENTRAL FULTON SD - COLL 6805 PLEASANT RIDGE RD HARRISONVILLE PA 17228
CENTRAL FULTON S.D./TODD                 CENTRAL FULTON SD - COLL 22622 GREAT COVE RD MCCONNELLSBURG PA 17233
CENTRAL GREENE S.D./FRAN                 CENTRAL GREENE SD - COLL 568 ROLLING MEADOWS RD WAYNESBURG PA 15370
CENTRAL GREENE S.D./PERR                 CHRISTINE JARRELL-TX COL 181 BIG SHANNON RUN RD MT MORRIS PA 15349
CENTRAL GREENE S.D./WASH                 KAREN STOCKDALE-TAX COLL 961 GARNER RUN RD WAYNESBURG PA 15370
CENTRAL GREENE S.D./WAYN                 CENTRAL GREENE SD - COLL 106 FREEDOM ST BRAVE PA 15316
CENTRAL GREENE S.D./WAYN                 CENTRAL GREENE SD - COLL 47 E. LINCOLN ST. WAYNESBURG PA 15370
CENTRAL GREENE S.D./WHIT                 LINDA VANDRUFF-TAX COLLE 881 MT. MORRIS RD. WAYNESBURG PA 15370
CENTRAL HUDSON GAS & ELEC CORP           284 SOUTH AVE POUGHKEEPSIE NY 12601-4839
CENTRAL II, INC.                         402-B HUNTINGDON PIKE ROCKLEDGE PA 19046
CENTRAL ILLINOIS MUTUAL                  PO BOX 137 VILLA GROVE IL 61956
CENTRAL INS ADVISORS                     3750 NW 87TH AVE 420 DORAL FL 33178
CENTRAL INSURANCE                        6000 N LAMAR BLVD AUSTIN TX 78752
CENTRAL INSURANCE COMPANIES              P.O. BOX 828 VAN WERT OH 45891-0828
CENTRAL IOWA APPRAISERS INC              2400 86TH ST 4 DES MOINES IA 50322
CENTRAL LAKE TOWNSHIP                    CENTRAL LAKE TWP - TREAS PO BOX 748 CENTRAL LAKE MI 49622
CENTRAL LAKE VILLAGE                     CENTRAL LAKE VLG - TREAS P.O. BOX 368 CENTRAL LAKE MI 49622
CENTRAL MAINE POWER COMPANY              PO BOX 847810 BOSTON MA 02284-7810
CENTRAL MAINLINE SEWER AUTHORITY         PO BOX 35 93 JONES ST LILLY PA 15938
CENTRAL MASS APPRAISALS INC              2 WASHINGTON STREET LEOMINSTER MA 01453
CENTRAL MASS BUILDING AND CONSTRUCTION   P.O.BOX 1687 FITCHBURG MA 01420
CENTRAL MINNESOTA                        RENOVATIONS LLC 20681 FROST COURT LAKEVILLE MN 55044
CENTRAL MUT INS                          P O BOX 828 VAN WERT OH 45891
CENTRAL MUTUAL INS CO                    800 S WASHINGTON ST VAN WERT OH 45891
CENTRAL OREGON IRRIGATION DISTRICT       1055 SW LAKE COURT REDMOND OR 97756
CENTRAL OUTLET HOMES INC                 PO BOX 972784 YPSILANTI MI 48197
CENTRAL PARK AT METROWEST                PO BOX 66368 PHOENIX AZ 85082-6368
CENTRAL PARK CONDO ASSOCIATION           MCKENZIE MANAGEMENT INC 2720 S RIVER RD STE 214 DES PLAINES IL 60018
CENTRAL PARK CONDOMINIUM ASSOCIATION     P.O. BOX 3523 CAPITOL HEIGHTS MD 20791
CENTRAL PENN APPRAISALS INC              24 WEST MAIN STREET SHIREMANSTOWN PA 17011
CENTRAL ROOFING CO                       555 W 182ND STREET GARDENA CA 90248
CENTRAL ROOFING LLC                      992 IL 32 SULLIVAN IL 61951
CENTRAL SQUARE C.S. (CIC                 CENTRAL SQUARE CS-REC OF 8236 BREWERTON ROAD CICERO NY 13039
CENTRAL SQUARE C.S. (CLA                 CENTRAL SQUARE C.S.-RECE 4401 STATE ROUTE 31 CLAY NY 13041
CENTRAL SQUARE CEN SCH                   CENTRAL SQUARE SC-COLLEC 44 SCHOOL DRIVE CENTRAL SQUARE NY 13036
CENTRAL SQUARE CEN SCH (                 CENTRAL SQUARE CSD- COLL P.O. BOX 677 CENTRAL SQUARE NY 13036
CENTRAL SQUARE VILLAGE                   CENTRAL SQUARE VILLAGE-C PO BOX 509 CENTRAL SQUARE NY 13036
CENTRAL VALLEY CS (GERMA                 CENTRAL VALLEY TAX COLLE PO BOX 160 MOHAWK NY 13407
CENTRAL VALLEY SD/CENTER                 JEANNE BOWSER - TAX COLL 704 PINE ST ALIQUIPPA PA 15001
CENTRAL VALLEY SD/MONACA                 CENTRAL VALLEY SD - COLL 928 PENNSYLVANIA AVENUE MONACA PA 15061
CENTRAL VALLEY SD/POTTER                 VICTORIA LEININGER - TC 105 MOWRY RD MONACA PA 15061



Epiq Corporate Restructuring, LLC                                                                     Page 217 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 243 of 1490
Claim Name                              Address Information
CENTRAL VILLAGE FIRE DIS                CENTRAL VIL FD - COLLECT PO BOX 305 CENTRAL VILLAGE CT 06332
CENTRAL YORK SCH DIST-SP                CENTRAL YORK SD - COLLEC 1501 MOUNT ZION ROAD YORK PA 17402
CENTRAL YORK SD/MANCHEST                CENTRAL YORK SD - COLLEC 3204 FARMTRAIL ROAD YORK PA 17406
CENTRAL YORK SD/NORTH YO                CENTRAL YORK SD - COLLEC 350 E. 6TH AVE. YORK PA 17404
CENTRE BUILDER                          PO BOX 58159 HOUSTON TX 77258
CENTRE COUNTY CONSOLIDAT                CENTRE COUNTY TAX OFFICE 420 HOLMES-ST WILLOWBANK BELLFONTE PA 16823
CENTRE COUNTY MUTUAL FIRE INS CO        3555 BENNER PIKE STE 100 BELLEFONTE PA 16823
CENTRE COURT AT KENDALL                 PO BOX 820210 SOUTH FLORIDA FL 33082
CENTRE GARDEN CITY LLC                  3920 RCA BOULEVARD SUITE 2002 PALM BEACH GARDENS FL 33410
CENTRE GARDEN CITY,LLC                  C/O GARY, DYTRYCH & RYAN, P.A. ATTN: JOHN W GARY, ESQUIRE 701 US HWY ONE,
                                        SUITE 402 NORTH PALM BEACH FL 33408
CENTRE HALL BORO                        CENTRE HALL BORO - COLLE 125 SOUTH PENNSYLVANIA A CENTRE HALL PA 16828
CENTRE PARK HOMEOWNERS ASSOCIATION      C/O ASSOCIA ARIZONA 6840 N ORACLE RD STE 130 TUCSON AZ 85704
CENTRE TOWNSHIP                         CENTRE TWP - TAX COLLECT 954 CLOUSER HOLLOW RD. NEW BLOOMFIELD PA 17068
CENTRE TOWNSHIP                         CENTRE TWP - TAX COLLECT 629 CENTER RD. LEESPORT PA 19533
CENTREGARDENCITY,LLC                    C/O JOHN C. BILLS PROPERTIES, LLC 3920 RCA BLVD, SUITE 2002 PALM BEACH GARDENS
                                        FL 33410
CENTREVILLE VILLAGE                     CENTREVILLE VLG - TREASU P.O. BOX 333 CENTREVILLE MI 49032
CENTRIC COMMUNICATIONS, LLC             ATTN: GREG JORDAN 1048 W 27TH STREET NORFOLK VA 23517
CENTRIFY CORPORATION                    ATTN: GENERAL COUNSEL 785 NORTH MARY AVENUE SUITE 200 SUNNYVALE CA 94085
CENTURIA VILLAGE                        CENTURIA VLG TREASURER P.O. BOX 280 CENTURIA WI 54824
CENTURION INSURANCE CO                  P O BOX 5719 GP O NEW YORK NY 10087
CENTURION REALTY, INC.                  3214 BRAINERD ROAD CHATTANOOGA TN 37411
CENTURY 21 A-1 NOLAN REALTY             & CENTURY 21 HOMETOWN ASSOCIATES 776 WESTFIELD STREET WEST SPRINGFIELD MA
                                        01089
CENTURY 21 ACTION REALTY                1425-J WEST TUNNEL BLVD HOUMA LA 70360
CENTURY 21 ADVANTAGE GOLD               ATTN: JESSICA CHURCH 401 ROUTE 70 EAST SUITE 205 CHERRY HILL NJ 08034
CENTURY 21 ADVANTAGE GOLD               CROSS COUNTY PROPERTIES LLC ATTN: JESSICA CHURCH 527 CINNAMINSON AVE PALMYRA
                                        NJ 08065
CENTURY 21 AFFILIATED                   ATTN: RANDALL BROOKSHIRE 2411 OAK VALLEY DRIVE STE 400 ANN ARBOR MI 48103
CENTURY 21 AFFILIATED                   AMOJH, LLC 1388 BALDWIN JENISON MI 49428
CENTURY 21 AFFILIATED                   ATTN: MOLLIE PODWELL 120 W GRAND AVENUE BELOIT WI 53511
CENTURY 21 AFFILIATED                   6952 ROTE ROAD SUITE 200 ROCKFORD IL 61107
CENTURY 21 ALLIANCE                     CONNIE BOYLE REAL ESTATE P.O. BOX 1028 NEWTOWN PA 18940
CENTURY 21 AMERICAN HOMES               40 UNDERHILL BLVD UNIT 1A SYOSSET NY 11791
CENTURY 21 AMERICAN HOMES               ATTN: THERESA DOSCHER 40 UNDERHILL BLVD SYOSSET NY 11791
CENTURY 21 ATLANTIC PROFESSIONAL REALTY FENTZ, LLC 508 NEW JERSEY AVE, SUITE 2A ABSECON NJ 08201
CENTURY 21 BELL REAL ESTATE             2103 WARREN AVE CHEYNNE WY 82001
CENTURY 21 BEUTLER & ASSOCIATES         NEW T&B ID TWO LLC 1836 NORTHWEST BLVD COEUR DALENE ID 83814
CENTURY 21 BROADHURST & ASSOCIATES,     3405 NORTH KINGS HWY MYRTLE BEACH SC 29577
INC.
CENTURY 21 CAMPBELL & COMPANY           ARKANSAS FIRST CHOICE REALTY INC 301 W WASHINGTON ST CAMDEN AR 71701
CENTURY 21 CHARLES SMITH AGENCY, INC.   1931 HIGHWAY 27 EDISON NJ 08817
CENTURY 21 CLINKENBEARD AGENCY          SUNBELT GROUP INC. 1513 W. CHICKASAW SALLIAW OK 74955
CENTURY 21 COMMANDER REALTY, INC        COMMANDER REALTY COMMANDER REALTY 2708 HIGHWAY 77 PANAMA CITY FL 32405-4408
CENTURY 21 COMPLETE SERVICE REALTY      BRENCO PROPERTIES LIMITED 721 HWY 14E RICHLAND CENTER WI 53581
CENTURY 21 COMPLETE SERVICE REALTY      BRENCO PROPERTIES LIMITED 721 HWY 14E RICHALND CENTER WI 53581
CENTURY 21 COUNTRY REALTY               COUNTRY REALTY INC 865 E 200 N SUITE 112-2 ROOSEVELT UT 84066
CENTURY 21 DESSERT ROCK                 15311 BEAR VALLEY RD SUITE 1 HESPERIA CA 92345
CENTURY 21 GILDERMAN & ASSOCIATES II    GILDERMAN & ASSOCIATES II INC. 1616 TOWER AVE SUPERIOR WI 54880


Epiq Corporate Restructuring, LLC                                                                    Page 218 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 244 of 1490
Claim Name                               Address Information
INC                                      GILDERMAN & ASSOCIATES II INC. 1616 TOWER AVE SUPERIOR WI 54880
CENTURY 21 HOME STAR                     ATTN: DIANE ZELLARS 7613 YORKSHIRE PLACE CINCINNATI OH 45237
CENTURY 21 HOMES & INVESTMENTS           408 N HOUSTON RD WARNER ROBINS GA 31093
CENTURY 21 HOMESTAR                      ATTN: SHANE REID 135 ELM STREET HUDSON OH 44236
CENTURY 21 IMPERIAL REO                  1520 MADISON AVE LAKEWOOD NJ 08701
CENTURY 21 INVESTMENT REALTORS           ATTN: ERIC VETTER 14096THAVESESUITE1 ABERDEEN SD 57401
CENTURY 21 J BOLOS                       COVENANT PROPERTIES INC. 900 LAKE MURRAY BLVD., SUITE 100 IRMO SC 29063
CENTURY 21 JACK ASSOCIATES               JACK ASSOCIATES REAL ESTATE, INC. 1161 WILLISTON ROAD SOUTH BURLINGTON VT
                                         05403
CENTURY 21 JEFF KELLER REALTY            2448 LUMPKIN RD AUGUSTA GA 30906
CENTURY 21 JONES REALTY                  CINDY SABASKI 109 WOODMONT AVE LEBANON TN 37087
CENTURY 21 LEGACY REALTY INC             2115 WASHINGTON AVENUE SUITE D CONWAY AR 72032
CENTURY 21 LIGHTHOUSE REALTY             REALTY HOME PROS LLC 9471 BAYMEADOWS RD SUITE 308 JACKSONVILLE FL 32256
CENTURY 21 MACK-MORRIS                   IRIS LURIE REALTORS 47 ROUTE 9 SOUTH MORGANVILLE NJ 07751
CENTURY 21 MCWATERS REALTY SERVICE,      512 CHICKASAWBA STREET BLYTHEVILLE AR 72315
INC.
CENTURY 21 MOSLEY REAL ESTATE, INC.      428 GRAND AVE. CHICKASHA OK 23018
CENTURY 21 OLD CAPITOL REALTY            ATTN: HEATHER DARDEN 185 ROBERSON MILL ROAD MILLEDGEVILLE GA 31061
CENTURY 21 PREMIERE REAL ESTATE          1101 E MALONE AVE SIKESTON MO 63801
CENTURY 21 SELA                          SPECIALIZED REAL ESTATE SERVICES INC 3540 S. I-10 SERVICE ROAD W, SUITE 300
                                         METAIRIE LA 70001
CENTURY 21 SOUTHERN REALTY               MARY LEMONS COMBINED REALTIES LLC 2505 DALRYMPLE ST. SANFORD NC 27332
CENTURY 21 TEAM REALTY                   ATTN: JEFF KRALL 714 ASH STREET MYRTLE POINT OR 97458
CENTURY 21 THE REAL ESTATE CENTER        THE 24 TRINITY GROUP LLC 4850 FAYETTEVILLE ROAD LUMBERTON NC 28358
CENTURY 21 TIM BRANDT REAL ESTATE, LLC   ATTN: TIM BRANDT 1136 E. MAIN ST. REEDSBURG WI 53959
CENTURY 21 TOWNE & COUNTRY               4856 E BASELINE ROAD SUITE 103 MESA AZ 85206
CENTURY 21 VALUE PLUS REALTY             1520 MADISON AVENUE LAKEWOOD NJ 08701
CENTURY 21 VANGUARD                      COVENANT PROPERTIES INC. 900 LAKE MURRAY BLVD. SUITE 100 IRMO SC 29063
CENTURY 21 WORDEN & GREEN                256 ROUTE 206 HILLSBOROUGH NJ 08844
CENTURY CONSTR SERVICES                  SERVICE MASTER RESTORATION BY CENTURY C/O MOAK DEVELOPMENTS LLC BY CENTURY
                                         32014 TAMINA MAGNOLIA TX 77354
CENTURY CONSTRUCTION                     2301 W MAIN ST LANSING MI 48917
CENTURY CONTRACTING                      MANAGEMENT INC 490 POTTER RD DES PLAINES IL 60016
CENTURY COVERAGE CORP                    76 S CENTRAL AVE VALLEY STREAM NY 11580
CENTURY EXTERIORS                        SHAWN TOWNSEND 2020 GLEN AVE BELOIT WI 53511
CENTURY MEADOWS HOMEOWNERS ASSOCIATION   SUSAN PEARCE P.O. BOX 28759 LAS VEGAS NV 89126-2759
CENTURY MUT INS CO                       P O BOX 828 VAN WERT OH 45891
CENTURY MUTUAL INS ASSOC                 P O BOX 168 HARTLEY IA 51346
CENTURY MUTUAL INS CO                    PO BOX 16052 GREENSBORO NC 27416
CENTURY MUTUAL INS CO NC                 5 TERRACE WAY STE B GREENSBORO NC 27403
CENTURY NATIONAL INS                     555 CORPORATE DRIVE KALISPELL MT 59901
CENTURY NATL INS                         P O BOX 89431 CLEVELAND OH 44101
CENTURY NATL INS                         FLOOD PROCESSING P O BOX 2057 KALISPELL MT 59903
CENTURY NATL INS                         P O BOX 7001 NORTH HOLLYWOOD CA 91615
CENTURY OFFICE LLC                       3322 MEMORIAL PKWY SW STE 219 HUNTSVILLE AL 35801
CENTURY PARK CONDOMINIUM ASSOCIATION     55 W 22ND ST STE 310 LOMBARD IL 60148
CENTURY PUBLIC ADJ &                     ELVINA ELLIS 1021 IVES DIARY ROAD MIAMI FL 33179
CENTURY PUBLIC ADJUSTERS                 17810 W DIXIE HWY STE 2B NORTH MIAMI BEACH FL 33160
CENTURY PUBLIC ADJUSTERS                 & FRANCIS NORD 1021 IVES DAIRY RD 218 MIAMI FL 33179
CENTURY RESTORATION                      20301 BLUFFSIDE CIRCLE 112 HUNTINGTON BEACH CA 92646


Epiq Corporate Restructuring, LLC                                                                    Page 219 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 245 of 1490
Claim Name                               Address Information
CENTURY SURETY INSURANCE                 P O BOX 163340 COLUMBUS OH 43216
CENTURY-NATIONAL INS CO                  12200 SYLVAN ST STE 140 NORTH HOLLYWOOD CA 91606
CENTURY-NATIONAL INSUARNCE COMPANY       16650 SHERMAN WAY VAN NUYS CA 91406
CENTURY21 JEFF KELLER REALTY             ATTN: SUSAN KELLER JACKSON 2448 LUMPKIN ROAD AUGUSTA GA 30906
CENTURY21 SOWESCO REALTY                 4801 N BUTLER 4000 FARMINGTON NM 87401
CENTURYLINK                              ATTN: LEGAL DEPARTMENT 1801 CALIFORNIA ST. 900 DENVER CO 80202
CENTURYLINK                              PO BOX 2348 SEATTLE WA 98111-2348
CEPEDA, LILY                             ADDRESS ON FILE
CERA RESTORATION                         1423 WRIGHT BLVD SCHAUMBURG IL 60193
CERAMIC TILES USA                        RHONDA SMITH MCKINGHT 19370 SW 106 AVE MIAMI FL 33157
CERDA, CRISTAL                           ADDRESS ON FILE
CERDA, JOSE                              ADDRESS ON FILE
CERDAFIED HANDYMAN                       SERVICES & MORE 7707 FOXWAITHE LN HUMBLE TX 77338
CERIDIAN HCM INC                         PO BOX 772830 CHICAGO IL 60677
CERIDIAN HCM, INC.                       ATTN: GENERAL COUNSEL 3311 EAST OLD SHAKOPEE ROAD MINNEAPOLIS MN 55425
CERRO GORDO COUNTY                       CERRO GORDO COUNTY - TRE 220 N WASHINGTON MASON CITY IA 50401
CERRUTO, BOBBIE                          ADDRESS ON FILE
CERTAPRO PAINTERS                        GWC PAINTING INC 1643 WARWICK AVE 188 WARWICK RI 02889
CERTAPRO PAINTERS                        TIM JOHNSON 928 ENTERPRISES, LLC 720 WILLAS BROOK RD CHESAPEAKE VA 23320
CERTAPRO PAINTERS                        13570 GROVE DR STE 286 MAPLE GROVE MN 55311
CERTAPRO PAINTERS - LAKEWOOD GOLDEN      EVERGREEN COLOR & DESIGN, LLC 601 16TH ST. #C-148 GOLDEN CO 80401
CERTAPRO PAINTERS OF                     WEST HOUSTON 565 SOUTH MASON RD 387 KATY TX 77450
CERTAPRO PAINTERS OF FT WORTH-ARLINGTON JON RAGSDALE JRAGS ENTERPRISES CO. 951 WEST PIPELINE ROAD, SUITE 100 HURST TX
                                        76053
CERTAPRO PAINTERS OF N                   JACKSONVILLE 6015 MORROW ST E UNIT118 JACKSONVILLE FL 32217
CERTAPRO PAINTERS OF READING             KIP HORBAL BOSADA INC 23 JENNIFER DR. BERNVILLE PA 19506
CERTAPRO PAINTERS OF WESTCHESTER COUNTY SUSAN MISURACA EMBE HOME SOLUTIONS, INC. 532 BEDFORD ROAD BEDFORD HILLS NY
                                        10507
CERTIFIED APPRAISAL GROUP                4245 FULTON DR NW CANTON OH 44718
CERTIFIED APPRAISAL SERVICES             1445 CAMINITO CAPISTRANO 5 CHULA VISTA CA 91913
CERTIFIED APPRAISAL SERVICES, INC.       P. O. BOX 967 BLYTHEWOOD SC 29016
CERTIFIED APPRAISALS INC                 390 BUCKEYE DR COLORADO SPRINGS CO 80919
CERTIFIED APPRAISERS                     PO BOX 15537 DEL CITY OK 73155
CERTIFIED CONSTRUCTION LLC               5817 S RIDGEWOOD AVENUE PORT ORANGE FL 32127
CERTIFIED FLOOD SYSTEMS                  5278 DESERT VIEW LN. WRIGHTWOOD CA 92397
CERTIFIED FOUNDATION SPECIALISTS, INC    DERRELL BLAKEY 9714 CASTLERAY LANE ROWLETT TX 75089-8367
CERTIFIED GARAGES & DOORS, LLC           344-5 ROUTE 9, 302 LANOKA HARBOR NJ 08734
CERTIFIED HOUSE LEVELING                 930 FM 2610 LIVINGSTON TX 77351
CERTIFIED LANGUAGES INTERNATIONAL, LLC   ATTN: GENERAL COUNSEL 4800 SW MACADAM AVENUE SUITE 400 PORTLAND OR 97239
CERTIFIED PROFESSIONAL ROOFING           ARTHUR KHURSHUDYAN 180 JUBIE LN. SENECA SC 29672
CERTIFIED PROPERTY RESTORATION           VOGL CONSTRUCTION LLC 35 N MOJAVE RD LAS VEGAS NV 89101
CERTIFIED PROPTY RESTRN                  35 N MOJAVE RD LAS VEGAS NV 89101
CERTIFIED REAL ESTATE                    APPRAISERS & CONSULTANTS 821 W 45TH AVE STE C GRIFFITH IN 46319
CERTIFIED ROOFING & RENOVATIONS          495 STAN DR. STE 102 MELBOURNE FL 32904
CERTIFIED ROOFING COMPANY LLC            TOMMY YI 14935 W. WADSWORTH RD WADSWORTH IL 60083
CERVANTES ROOFING LLC                    2918 E 26TH ST TUCSON AZ 85713
CESAR COLLAZO                            ADDRESS ON FILE
CESAR HERNANDEZ & UNITED                 CLAIMS ADJ & DUBOFF LAW 16711 SAPPHIRE ISLE WESTON FL 33331
CESAR O COLON                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 220 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 246 of 1490
Claim Name                            Address Information
CESAR PERELLI AND CONSUELO PERELLI    CESAR PERELLI, PRO SE 525 SOUTH FLAGLER DRIVE, SUITE 50 WEST PALM BEACH FL
                                      33401
CESAR PRECIADO                        ADDRESS ON FILE
CESAR ROSPIGLIOSI                     ADDRESS ON FILE
CESAR VINICIO                         ADDRESS ON FILE
CESAR, ANGELICA                       ADDRESS ON FILE
CESSNA CONSTRUCTION, INC.             11135 TAMARACK ROAD WATERFORD PA 16441
CEVALLOS, LORRIE                      ADDRESS ON FILE
CF APPRAISAL & CONSULTING GROUP       1290 DAANDRA DRIVE WATKINSVILLE GA 30677
CFM INS INC                           PO BOX 968 CONCORDIA MO 64020
CFM INSURANCE                         1202 SE FIRST ST CONCORDIA MO 64020
CG CONSTRUCTION                       MARILYN CRUZ VIRUET URB RIVERVIEW 08 CALLE 13 BAYAMON PR 00961
CHABERT INSURANCE AGENCY              PO BOX 1209 LAROSE LA 70373
CHACE BUILDING SUPPLY OF CT INC.      90 RT 171 P.O. BOX 489 WOODSTOCK CT 06281
CHACON CHACON, JOSUE                  ADDRESS ON FILE
CHACON PLASTERING, INC.               2900 DURAZNO AVE. EL PASO TX 79905
CHACON, ODILA                         ADDRESS ON FILE
CHACON, SANDRA                        ADDRESS ON FILE
CHAD C. FUSSELL                       ADDRESS ON FILE
CHAD HESTER ROOFING                   CHAD HESTER 394 SLACK ROAD ATHENS TN 37303
CHAD HUDSON                           ADDRESS ON FILE
CHAD LAWSON                           ADDRESS ON FILE
CHAD PICKARD CONSTRUCTION, L.L.C.     TIM MCNELIS 1434 SE 13TH STREET STUART FL 34996
CHAD RUCKER &                         REBECCA RUCKER 5076 GROSBEAK ST BRIGHTON CO 80601
CHAD SLADE AND                        JENNIE SLADE 920 LAS PALOMAS DR LAS VEGAS NV 89138
CHAD SMITH CONSTRUCTION               2227 WILLOW PASS ROAD CONCORD CA 94520
CHAD STHELE                           ADDRESS ON FILE
CHAD WILLIAMS HOME IMPROVEMENTS       CHAD E. WILLIAMS 509 N.6 DUNCAN OK 73533
CHADALAWADA, HIMABINDU                ADDRESS ON FILE
CHADBOURN TOWN                        CHADBOURN TOWN - TREASUR 602 N BROWN ST CHADBURN NC 28431
CHADDERTON, RYAN                      ADDRESS ON FILE
CHADDOCK REFRIGERATION HTG & AIR      CONDITIONING INC PO BOX 47186 JACKSONVILLE FL 32247
CHADDS FORD TOWNSHIP                  CHADDS FORD TWP - COLLEC 1506 PAINTERS CROSSING CHADDS FORD PA 19317
CHADWELL APPRAISAL CO LLC             PO BOX 554 BEDFORD VA 24523
CHAFFEE CITY - COLLECTOR              222 W YOAKUM CHAFFEE MO 63740
CHAFFEE COUNTY-TREASURER              104 CRESTONE AVENUE SALIDA CO 81201
CHAFFIN, MICHAEL                      ADDRESS ON FILE
CHAGNON INS AGENCY INC                411 ROUTE 28 WEST YARMOUTH MA 02673
CHALET HOA                            PO BOX 105007 ATLANTA GA 30348
CHALET VEGAS HOMEOWNERS ASSOCIATION   ELIZABETH B LOWELL ROBBINS LAW FIRM 1995 VILLAGE CENTER CIR., SUITE 190 LAS
                                      VEGAS NV 89134-0562
CHALFANT BORO                         CAROL DONAHUE - TAX COLL 144 LYNNWOOD AVE EAST PITTSBURGH PA 15112
CHALFONT BORO                         CHALFONT BORO - TAX COLL 40 NORTH MAIN ST. CHALFONT PA 18914
CHALKER, JUDITH                       ADDRESS ON FILE
CHAMBERLAIN INS AGENCY                7831 SE STARK ST 102 PORTLAND OR 97215
CHAMBERLAIN, MARC                     ADDRESS ON FILE
CHAMBERLAIN, TODD                     ADDRESS ON FILE
CHAMBERS CONSTRUCTION INC             13403 ALYSSA COURT BRANDYWINE MD 20613
CHAMBERS CONSTRUCTION INC             21395 NW 33RD AVENUE MIAMI GARDENS FL 33056



Epiq Corporate Restructuring, LLC                                                                 Page 221 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 247 of 1490
Claim Name                             Address Information
CHAMBERS COUNTY                        CHAMBERS CO-REV COMMISSI 2 LAFAYETTE ST CNTY CRT LAFAYETTE AL 36862
CHAMBERS COUNTY                        CHAMBERS COUNTY - COLLEC BOX 519 ANAHUAC TX 77514
CHAMBERS COUNTY CLERK                  PO BOX 728 ANAHUAC TX 77514
CHAMBERS COUNTY JUDGE OF PROBATE       2 LAFAYETTE ST LAFAYETTE AL 36862
CHAMBERS COUNTY MUD 1 JM               CHAMBERS ID 1 - COLLECTO 103 KERRY HIGHLANDS TX 77562
CHAMBERS COUNTY TAX OFFICE             PO BOX 519 ANAHUAC TX 77514
CHAMBERS, BRIDGETTE                    ADDRESS ON FILE
CHAMBERS, MARSHA AND JERRY             MARSHA CHAMBERS, PRO SE 11858 BETTY LN KAUFMAN TX 75142
CHAMBERS, TALEEMA                      ADDRESS ON FILE
CHAMBERS, TIFFANY                      ADDRESS ON FILE
CHAMBERSBURG BORO                      CHAMBERSBURG BORO - COLL 401 LINCOLN WAY EAST CHAMBERSBURG PA 17201
CHAMBERSBURG S.D./CHAMBE               CHAMBERSBURG SD - COLLEC 401 LINCOLN WAY EAST CHAMBERSBURG PA 17201
CHAMBERSBURG S.D./GREENE               CHAMBERSBURG - TAX COLLE 8190 NYESVILLE RD CHAMBERSBURG PA 17202
CHAMBERSBURG S.D./GUILFO               CHAMBERSBURG AREA SD - T POB 602 FAYETTEVILLE PA 17222
CHAMBERSBURG S.D./HAMILT               CHAMBERSBURG AREA SD - T 1565 FRANK RD CHAMBERSBURG PA 17202
CHAMBERSBURG S.D./LETTER               CHAMBERSBURG SD - COLLEC 10352 MOUNTAIN RD - POB UPPER STRASBURG PA 17265
CHAMBERSBURG S.D./LURGAN               CHAMBERSBURG AREA SD - T 8427 ROXBURY RD LURGAN PA 17232
CHAMBLISS INS AGENCY                   1208 W I65 SERVE RD S MOBILE AL 36609
CHAMPAIGN CONSTRUCTION                 CARL CHAMPAIGN 1084 CHAMPAIGN LN CHARLESTON SC 29412
CHAMPAIGN COUNTY                       CHAMPAIGN COUNTY - TREAS 1512 S US HWY 68, STE B4 URBANA OH 43078
CHAMPAIGN COUNTY                       CHAMPAIGN COUNTY - TREAS 1776 E. WASHINGTON URBANA IL 61802
CHAMPAIGN COUNTY TREASURER             PO BOX 9 URBANA IL 61803
CHAMPION COVERAGE INC                  1556 58TH STREET BROOKLYN NY 11219
CHAMPION FOREST TWELVE HOA, INC        22 VILLA BEND DRIVE HOUSTON TX 77069
CHAMPION KITCHENS                      340 ALEXANDER ST SIMI VALLEY CA 93065
CHAMPION REALTY, LLC                   615 S. BELTLINE HWY WEST SCOTTSBLUFF NE 69361
CHAMPION RESTORATION, LLC              JEFF POLLITT 13311 LAWSON RD, STE D. LITTLE ROCK AR 72210
CHAMPION ROOFING INC.                  814 S 11TH STREET MOUNT VERNON WA 98274
CHAMPION TOWN                          CHAMPION TOWN - TAX COLL 10 NORTH BROAD STREET CARTHAGE NY 13619
CHAMPION WINDOW &                      D & A ZABA 10035 E 40TH AVE 400 DENVER CO 80238
CHAMPION WINDOW CO OF                  DENVER LLC 10035 E 40TH STE 400 DENVER CO 80238
CHAMPIONS INSURANCE AGCY               P O BOX 890765 HOUSTON TX 77289
CHAMPIONS MUD                          11111 KATY FREEWAY SUITE 725 HOUSTON TX 77079
CHAMPIONS MUD                          HC FWSD 52 11111 KATY FRWY 725 HOUSTON TX 77079
CHAMPLAIN TOWN                         JULIE CASTINE TAX COLLEC P.O. BOX 3144 CHAMPLAIN NY 12919
CHAMPLAIN VILLAGE                      CHAMPLAIN VILLAGE- CLERK 1104 ROUTE 9(MAIN STREET CHAMPLAIN NY NY 12919
CHANCE, VIRGE                          ADDRESS ON FILE
CHANCEFORD TOWNSHIP                    CHANCEFORD TWP - TAX COL 11775 HIVELY RD BROGUE PA 17309
CHANCELLOR, REBECCA                    ADDRESS ON FILE
CHANDA, JAYASREE                       ADDRESS ON FILE
CHANDLER & LYDA INS LLC                3713 LOCKSLEY DRIVE BIRMINGHAM AL 35223
CHANDLER & TROGDON AGNCY               2223 N CHURCH ST GREENSBORO NC 27405
CHANDLER CONSTRUCTION                  1370 TRANCAS ST 122 NAPA CA 94558
CHANDLER CONSTRUCTION & ELECTRICAL     JAMES M CHANDLER 2309 DOGTOWN ROAD SE FORT PAYNE AL 35967
CHANDLER CROSSING ESTATE HOA           4645 E COTTON GIN LOOP PHOENIX AZ 85040
CHANDLER INS GROUP INC                 100 OLD DAWSON VILLAGE RD BLDG 100 UNIT 210 DAWSONVILLE GA 30534
CHANDLER ROOFING & SPECI               9226US HWY 301S POBOX313 STATESBORO GA 30459
CHANDLER ROOFING AND CONSTRUCTION      2411 GOODHUE STREET RED WING MN 55066
CHANDLER, RYAN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 222 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 248 of 1490
Claim Name                              Address Information
CHANELL S WATKINS                       MICHAEL AVANESIAN JT LEGAL GROUP 801 N BRAND BLVE SUITE 1130 GLENDALE CA 91203
CHANEY & THOMAS INSURANC                PO BOX 228 LONDON OH 43140
CHANEY, MARQUES                         ADDRESS ON FILE
CHANEYS PAINTING                        2121 PALACE CT AUBURN IN 46706
CHANG, DAVID                            ADDRESS ON FILE
CHANG, GARY                             ADDRESS ON FILE
CHANG, GOAL                             ADDRESS ON FILE
CHANGINGSTREETS.COM                     ATTN: RYAN MCFARLANE 10801 S SAGINAW ST, STE A GRAND BLANC MI 48439
CHANNELVIEW ISD TAX OFFI                CHANNELVIEW ISD- TAX COL 828 SHELDON RD CHANNELVIEW TX 77530
CHANTECLAIRE CONDOMINIUM ASSOC, INC     C/O STOKES PROPERTY MANAGEMENT 3053 51ST STREET SARASOTA FL 34234
CHANTEL RAY REAL ESTATE, INC.           ATTN: CHANTEL RAY 1833 REPUBLIC ROAD, SUITE 103 VIRGINIA BEACH VA 23454
CHANTHAM KONG & KAN                     SEANG & GARY GALLO 88 KING PHILIP ST RAYNHAM MA 02767
CHANTICLEER CONSTRUCTION, LLC           G Z PROPERTIES AND CONSTRUCTION, LLC G Z PROPERTIES AND CONSTRUCTION, LLC PO
                                        BOX 5382 GREENVILLE SC 29606
CHAO, ALLEN                             ADDRESS ON FILE
CHAP ARNOLD INS AGENCY                  PO BOX 1610 CAPE GIRARDEAU MO 63702
CHAP ROOFING AND REMOLDING              CHARLES HERRING CHARLES HERRING 6750 GEORGE WASHINGTON DR JACKSON MS 39213
CHAPARRAL EVALUATION SERVICES LLC       7090 N ORACLE RD STE 178-173 TUCSON AZ 85704-4333
CHAPEL HEIGHTS HOA                      P. O. BOX 792 HAVRE DE GRACE MD 21078
CHAPEL HILL CITY                        CHAPEL HILL CITY-TAX COL PO BOX 157 CHAPEL HILL TN 37034
CHAPEL HILLS COMMUNITY ASSOC            PO BOX 1268 PELHAM AL 35124
CHAPIN TOWNSHIP                         CHAPIN TOWNSHIP - TREASU PO BOX 505 ELSIE MI 48831
CHAPLIN & CASTRO INS                    2552 NW 7TH STREET MIAMI FL 33125
CHAPLIN TOWN                            CHAPLIN TOWN - TAX COLLE PO BOX 944 WILLIMANTIC CT 06226
CHAPMAN HOME INC                        6219 HOLLOW LANE LINO LAKES MN 55014
CHAPMAN IV, MARK                        ADDRESS ON FILE
CHAPMAN PROPERTIES INC                  PO BOX 8705 DOTHAN AL 36304
CHAPMAN PROPERTIES, INC.                ATTN: DAVIS CHAPMAN 256 HONEYSUCKLE RD, SUITE 18 DOTHAN AL 36305
CHAPMAN SEPTIC INC                      471 BIG PINE RD KEY LARGO FL 33037
CHAPMAN TOWNSHIP                        MARSHA DAVIS - TAX COLLE 1127 CENTRAL AVE RENOVO PA 17764
CHAPMAN, JOELY                          ADDRESS ON FILE
CHAPMAN, PAUL                           ADDRESS ON FILE
CHAPPELL ROOFING INC                    PO BOX 160 FAIRBURY NE 68352
CHAPPELL, SABRINA                       ADDRESS ON FILE
CHAPTER 13 TRUSTEE DAVID P CUSICK       PO BOX 1858 SACRAMENTO CA 95812-1858
CHARBONNEAU, ANGELA                     ADDRESS ON FILE
CHARDONNAY HOMEOWNERS ASSOCIATION INC   4131 GUNN HWY TAMPA FL 33618
CHARITON CNTY MTL                       P O BOX 26 MENDON MO 64660
CHARITON COUNTY                         CHARITON COUNTY - COLLEC 306 S CHERRY KEYTESVILLE MO 65261
CHARITY APPRAISALS INC                  PO BOX 7151 HUDSON FL 34674
CHARKO, CHRISTOPHER                     ADDRESS ON FILE
CHARLEMONT TOWN                         CHARLEMONT TOWN-TAX COLL P.O. BOX 604 CHARLEMONT MA 01339
CHARLENE AND KELLY MCINTIRE             5536 NE 312TH ST CAMERON MO 64429
CHARLEROI AREA SCHOOL DI                MEG BYRON MALADY - TAX C MUNICIPAL BLDG RM 101 CHARLEROI PA 15022
CHARLEROI AREA SD/N CHAR                CHARLEROI SD - TAX COLLE 635 CONRAD AVE NORTH CHARLEROI PA 15022
CHARLEROI BORO                          MEG BYRON MALADY - TAX C ROOM 101 MUNICIPAL BLDG. CHARLEROI PA 15022
CHARLEROI SCHOOL DISTRIC                CHARLEROI SD - TAX COLLE 261 GRANDVIEW WAY CHARLEROI PA 15022
CHARLEROI SCHOOL DISTRIC                WAYNE E. RAY - TAX COLLE 9 MEMORIAL DR CHARLEROI PA 15022
CHARLES & DEBRA POSTEL                  10400 LAMAR AVE OVERLAND PARK KS 66207



Epiq Corporate Restructuring, LLC                                                                    Page 223 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 249 of 1490
Claim Name                            Address Information
CHARLES A BROWN & ASSOC PLLC          2316 SOUTHMORE PASADENA TX 77502
CHARLES A BROWN & ASSOCIATES PLLC     ATTN FCL DEPT 2316 SOUTHMORE AVENUE PASADENA TX 77502
CHARLES A BROWN & ASSOCIATES PLLC     D/B/A DOCSOLUTION, INC. ATTN: LORI A. LOWE 2316 SOUTHMORE PASADENA TX 77502
CHARLES A BROWN & ASSOCIATES PLLC     D/B/A DOCSOLUTION, INC. ATTN: GENERAL COUNSEL 2316 SOUTHMORE PASADENA TX 77502
CHARLES A STANZIALE                   CHAPTER 7 TRUSTEE 100 MULBERRY ST 11TH FL NEWARK NJ 07102
CHARLES BELL                          1875 HWY 90/ P.O BOX 306 NOME TX 77629
CHARLES BERGVALL AGENCY               717 9TH AVE N TEXAS CITY TX 77590
CHARLES BOWMAN                        ADDRESS ON FILE
CHARLES BRENKE                        ADDRESS ON FILE
CHARLES BRYANT &                      LORETTA BRYANT 157 BRYANT RIDGE TRL PILOT MOUNTAIN NC 27041
CHARLES CAREY TAX COLLECTOR           102 WESTMINSTER DR MARS PA 16046
CHARLES CHADWICK GIBSON               58001 HUMPHREY RD VANCLEAVE MS 39565
CHARLES CITY COUNTY                   CHARLES CITY COUNTY - TR 10900 COURTHOUSE RD CHARLES CITY VA 23030
CHARLES CLAWSON                       6585 HIGH STREET LAS VEGAS NV 89113
CHARLES COLEMAN & AMBER               COLEMAN 4223 FORTUNE PT ATLANTIC GA 30349
CHARLES COUNTY                        200 BALTIMORE STREET LA PLATA MD 20646
CHARLES COUNTY                        CHARLES COUNTY - TREASUR PO BOX 2607 LA PLATA MD 20646
CHARLES COUNTY /SEMIANNU              CHARLES COUNTY - TREASUR PO BOX 2607 LA PLATA MD 20646
CHARLES COUNTY COMMISSIONERS          P.O. BOX 2150 GOVERNMENT BUILDING LA PLATA MD 20646
CHARLES COUNTY GOVERNMENT             PO BOX 1630 LAPLATA MD 20646
CHARLES COUNTY TREASURER              200 BALTIMORE ST LA PLATA MD 20646
CHARLES COUNTY TREASURER              PO BOX 1630 LA PLATA MD 21803
CHARLES COUNTY TREASURERS OFFICE      PO BOX 2607 LA PLATA MD 20646
CHARLES COX & BARBARA COX             211 BLANDFORD ST ROCKVILLE MD 20850
CHARLES CRANE AGENCY CO               100 SOUTH 4TH ST LOUIS MO 63102
CHARLES D HUGHES                      ADDRESS ON FILE
CHARLES D JOHNSTON                    ADDRESS ON FILE
CHARLES DAVID COTTINGHAM TRUSTEE      PO BOX 020588 TUSCALOOSA AL 35402
CHARLES DAVID HOWE JR                 ADDRESS ON FILE
CHARLES DAVIS AND                     ADDRESS ON FILE
CHARLES DELOACH                       ADDRESS ON FILE
CHARLES DORMAN INS CO                 PO BOX 427 BETHLEHEM GA 30620
CHARLES E HUGHES                      ADDRESS ON FILE
CHARLES E TINDELL JR INC              1440 CRAWFORD STREET CHATTANOOGA TN 37421
CHARLES E. HILES                      ADDRESS ON FILE
CHARLES E. MURPHY                     ADDRESS ON FILE
CHARLES EARL PAGE                     630 ST JOSEPH ST GRIFTON NC 28530
CHARLES EDMOND ESTATE                 1012 STEBONDALE RD COLUMBIA SC 29203
CHARLES FISH &                        ELIZABETH FISH 13525 TOPAZ LAKE CT ORLANDO FL 32828
CHARLES G FRIER                       ADDRESS ON FILE
CHARLES G MARCUS AGENCY               842 SILAS DEANE HWY WETHERSFIELD CT 06129
CHARLES H WEST SR                     ADDRESS ON FILE
CHARLES HAYNES & MARTHA               ADDRESS ON FILE
CHARLES HODGE &                       ADDRESS ON FILE
CHARLES J COLLINS                     ADDRESS ON FILE
CHARLES J DEHART TRUSTEE              8125 ADAMS DR A HUMMELSTOWN PA 17036-8625
CHARLES J PARRILLI AGNCY              4101 WASHINGTON HILLSIDE IL 60162
CHARLES J ROMANO AGENCY               P O BOX 395 POMONA NJ 08240
CHARLES J. PATERNOSTRO                CHARLES J. PATERNOSTRO, ATTORNEY AT LAW STATE BAR #15569000, 1485 ELM RIDGE



Epiq Corporate Restructuring, LLC                                                                 Page 224 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 250 of 1490
Claim Name                            Address Information
CHARLES J. PATERNOSTRO                RD. ATTORNEY PRO-SE DENISON TX 75020
CHARLES JONES, LLC                    300 PHILLIPS BLVD. SUITE 400 TRENTON NJ 08650-0488
CHARLES L CHEATHAM APPRAISAL ASSOC    257 WHISPERING WOODS FLEMING ISLAND FL 32003
CHARLES L FORD INC                    347 PRESTONFIELD LN SEVERNA PARK MD 21146
CHARLES L KIRBY AGENCY                69 EDDIE DOWLING HIGHWAY WOONSOCKET RI 02895
CHARLES L MADDOX                      ADDRESS ON FILE
CHARLES L PUGH CO &                   24241 JOHN R HAZEL PARK MI 48030
CHARLES MAYFIELD INS ACY              307 S FRIENDSWOOD STE A1 FRIENDSWOOD TX 77546
CHARLES MILLER AND SHEILA MILLER      HANSON LAW FIRM, P.C. KRISTIE HALLORAN HANSON 1801 ALTAMONT AVENUE SCHENECTADY
                                      NY 12205
CHARLES MIX COUNTY                    CHARLES MIX COUNTY - TRE PO BOX 339 LAKE ANDES SD 57356
CHARLES NOCELLA                       ADDRESS ON FILE
CHARLES P. LIGHT                      ADDRESS ON FILE
CHARLES PLATT INS AGENCY              2295 HILLTOP DR REDDING CA 96002
CHARLES R MILLER &                    CHARLENE MILLER 14705 W 128TH ST OLATHE KS 66062
CHARLES R TUTWILER &                  ASSOC INC 1080 5401 W KENNEDY BLVD TAMPA FL 33609
CHARLES R. FRANK                      1542 TIMBERCREEK HOWE TX 75459
CHARLES ROBERT DAY &                  ANN MICHELLE DAY 303 RUSHCREEK DR WYLIE TX 75098
CHARLES ROHDEN INS AGNCY              17130 TOWNES RD SUITE A FREINDSWOOD TX 77546
CHARLES RUTENBERG REALTY              ATTN: SARA NICHOLAS, PA 1900 SUMMIT TOWER BLVD., STE 220 ORLANDO FL 32810
CHARLES S. DALE, P.A.                 414 NE 4 STREET FORT LAUDERDALE FL 33301
CHARLES S. RODRIGUEZ, ET AL.          JAMES L. KAUFFMANN 1054 31ST STREET, SUITE 230 WASHINGTON DC 20007
CHARLES S. RODRIGUEZ, ET AL.          CONSUMER LAW ORGANIZATION, P.A. DARREN R. NEWHART; J. DENNIS CARD JR. 721 US
                                      HIGHWAY 1, SUITE 201 NORTH PALM BEACH FL 33408
CHARLES SAUNDERS                      ADDRESS ON FILE
CHARLES STUART JR                     ADDRESS ON FILE
CHARLES T KIZER                       ADDRESS ON FILE
CHARLES TERRY CONSTRUCTION INC        2020 FRINGEWOOD DRIVE MIDLAND TX 79707
CHARLES TURPIN AND EST                OF SHELBY TURPIN DAUGHEN 1003 ST JAMES PAKR AVE MONROE MI 48161
CHARLES W LANTZ                       ADDRESS ON FILE
CHARLES W THOMAS TAX COLLECTOR        PO BOX 31149 TAMPA FL 33631
CHARLES WEATHERS, ET AL.              GABRIEL BORGES CHICAGO VOLUNTEER LEGAL SERVICES 33 N. DEARBORN ST., SUITE 400
                                      CHICAGO IL 60602
CHARLES WHITE                         JAMIL L WHITE LOUIS WHITE PC 1851 HERITAGE LANE SUITE 148 SACRAMENTO CA 95815
CHARLES WILLIAMS                      ADDRESS ON FILE
CHARLES WILLIAMSON                    ADDRESS ON FILE
CHARLES, COREY                        ADDRESS ON FILE
CHARLES, RAVEN                        ADDRESS ON FILE
CHARLES, TRADONYA                     ADDRESS ON FILE
CHARLESTON CITY                       CHARLESTON CITY-TAX COLL PO BOX 420 CHARLESTON MS 38921
CHARLESTON CO TREASURER               101 MEETING STREET ROOM 240 CHARLESTON SC 29401
CHARLESTON COUNTY                     CHARLESTON COUNTY - TREA 101 MEETING ST, ROOM 240 CHARLESTON SC 29401
CHARLESTON COUNTY                     RMC OFFICE PO BOX 726 CHARLESTON SC 29402
CHARLESTON COUNTY / MOBI              CHARLESTON COUNTY - TREA 101 MEETING ST, ROOM 240 CHARLESTON SC 29401
CHARLESTON COUNTY TAX COLLECTOR       CHARLESTON CUSTOMER SERVICE CENTER 4045 BRIDGE VIEW DR STE 101B NORTH
                                      CHARLESTON SC 29405
CHARLESTON COUNTY TREASURER           PO BOX 878 CHARLESTON SC 29402
CHARLESTON PLACE HOA, INC             16625 S DESERT FOOTHILLS PKWY PHOENIX AZ 85048
CHARLESTON SANITARY BOARD             208 26TH ST CHARLESTON WV 25387
CHARLESTON SANITARY DISTRICT          63365 BOAT BASIN ROAD P.O. BOX 5522 CHARLESTON OR 97420


Epiq Corporate Restructuring, LLC                                                               Page 225 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 251 of 1490
Claim Name                               Address Information
CHARLESTON TOWN                          CHARLESTON TOWN-TAX COLL P.O. BOX 120 CHARLESTON ME 04422
CHARLESTON TOWN                          CHARLESTON TOWN - TREASU 5063 VERMONT ROUTE 105 W CHARLESTON VT 05872
CHARLESTON TOWN                          CHARLESTON TOWN-TAX COLL 1974 STATE HWY 162 SPRAKERS NY 12166
CHARLESTON TOWNSHIP                      CHARLESTON TWP - TAX COL 3140 ARNOT RD WELLSBORO PA 16901
CHARLESTON TOWNSHIP                      CHARLESTON TWP - TREASUR P.O. BOX 336 . GALESBURG MI 49053
CHARLESTOWN FIRE DIST                    C-O RITA DEANE PO BOX 327 CHARLESTOWN RI 02813
CHARLESTOWN TOWN                         CHARLESTN TN - COLLECTOR 4540 SOUTH COUNTY TRAIL CHARLESTOWN RI 02813
CHARLESTOWN TOWN                         CHARLESTOWN TOWN-TAX COL PO BOX 834 CHARLESTOWN NH 03603
CHARLESTOWN TOWNSHIP                     CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
CHARLESTOWNE HOMEOWNERS ASSOCIATION      10 CHARLESTOWNE DR SAINT ROSE LA 70087
CHARLET BROTHERS LLC                     911 HIGHWAY 61 JACKSON LA 70748
CHARLEVOIX CITY                          CHARLEVOIX CITY - TREASU 210 STATE ST CHARLEVOIX MI 49720
CHARLEVOIX TOWNSHIP                      CHARLEVOIX TWP - TREASUR 12491 WALLER RD CHARLEVOIX MI 49720
CHARLEY BEALS AGENCY                     30941 AGOURA RD 210 WESTLAKE VILLAGE CA 91361
CHARLIE C. STOREY                        ADDRESS ON FILE
CHARLIE DAVIS JR                         ADDRESS ON FILE
CHARLIE RAY DOLLINS                      PO BOX 52 CHINA SPRINGS TX 76633
CHARLIE ROOFING CO                       GARY LUNDE 4418 MOUNTWOOD HOUSTON TX 77018
CHARLIE SKUMBURDES                       BLANKINGSHIP & CHRISTIANO, P.C; A. HUGO BLANKINGSHIP, III & THOMAS B.
                                         CHRISTIANO 11790 SUNRISE VALLEY DRIVE SUITE 103 RESTON VA 20191
CHARLIE WEB & PATRICIA                   WEBB 16143 O CONNOR AVE FORNEY TX 75126
CHARLIES PLUMBING                        HOMER LEON DUDLEY PO BOX 152771 ARLINGTON TX 76015
CHARLINE GARIHAN                         3333 TRAILS END RD ODESSA TX 79762
CHARLOTTE CITY                           CHARLOTTE CITY-TAX COLLE PO BOX 129 CHARLOTTE TN 37036
CHARLOTTE CITY                           CHARLOTTE CITY - TREASUR 111 E LAWRENCE CHARLOTTE MI 48813
CHARLOTTE CNTY BOARD OF CNTY CMSNS       18500 MURDOCK CIRCLE PORT CHARLOTTE FL 33948
CHARLOTTE COUNTY                         CHARLOTTE COUNTY - TREAS P O BOX 267 CHARLOTTE COURTHOUSE VA 23923
CHARLOTTE COUNTY BOARD OF                COUNTY COMMISSIONERS 18400 MURDOCK CIR PORT CHARLOTTE FL 33948
CHARLOTTE COUNTY COMMUNITY DEVELOPMENT   18400 MURDOCK CIR PORT CHARLOTTE FL 33948
CHARLOTTE COUNTY TAX COLLECTOR           18500 MURDOCK CIRCLE PORT CHARLOTTE FL 33948
CHARLOTTE COUNTY TREASURER               201 DAVID BRUCE AVE PO BOX 267 CHARLOTTE COURT HOUSE VA 23923
CHARLOTTE COUNTY UTILITIES               25550 HARBOR VIEW ROAD SUITE 1 PORT CHARLOTTE FL 33980
CHARLOTTE HARBOR WATER ASSOCIATION       2515 HIGHLANDS ROAD PUNTA GORDA FL 33983
CHARLOTTE INSURANCE                      6400 S BLVD SUITE B CHARLOTTE NC 28217
CHARLOTTE ISD                            CHARLOTTE ISD - TAX COLL P O BOX 366 CHARLOTTE TX 78011
CHARLOTTE STOVALL                        300 CLAY RD BIG SPRING TX 79720
CHARLOTTE TOWN                           CHARLOTTE TOWN- TAX COLL 159 FERRY ROAD CHARLOTTE VT 05445
CHARLOTTE TWN                            CHARLOTTE TOWN- TAX COLL PO BOX 482 SINCLAIRVILLE NY 14782
CHARLOTTE VALLEY CEN SCH                 CHARLOTTE VALLEY C S-COL 15611 STATE HWY 23 DAVENPORT NY 13750
CHARLOTTESVILLE CITY                     CHARLOTTESVILLE CITY TRE P O BOX 2854 CHARLOTTESVILLE VA 22902
CHARLSON & WILSON INS                    PO BOX 1989 MANHATTAN KS 66505
CHARLTON COUNTY                          CHARLTON CO-TAX COMMISSI 68 KINGSLAND DR, SUITE A FOLKSTON GA 31537
CHARLTON COUNTY TAX COMMISSIONER         68 KINGSLAND DR STE A FOLKSTON GA 31537
CHARLTON TOWN                            CHARLTON TOWN - TAX COLL 37 MAIN STREET CHARLTON MA 01507
CHARLTON TOWN                            CHARLTON TOWN-TAX COLLEC 758 CHARLTON RD CHARLTON NY 12019
CHARLTON TOWNSHIP                        CHARLTON TOWNSHIP - TREA P.O. BOX 367 JOHANNESBURG MI 49751
CHARMAINE B. KNIGHT, ET AL.              DOMINIC S. RIZZO, ESQ. 1461 FRANKLIN AVENUE GARDEN CITY NY 11530
CHARMAINE RAMCHAND &                     RONALD RAMCHAND 5823 GUENEVERE CT SAINT CLOUD FL 34772
CHARNETSKI, JUSTIN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 226 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 252 of 1490
Claim Name                              Address Information
CHARPENTIER INS SRVCS                   525 H STREET BAKERSFIELD CA 93304
CHARRIEZ, JOSE                          ADDRESS ON FILE
CHARTER INDEM CO                        P O BOX 223687 DALLAS TX 75222
CHARTER OAK ESTATES HOA                 PO BOX 2702 VISALIA CA 93279
CHARTER TOWNSHIP OF COMMERCE            2009 TOWNSHIP DRIVE COMMERCE TOWNSHIP MI 48390
CHARTER TOWNSHIP OF FENTON              12060 MANTAWAUKA DRIVE FENTON MI 48430-8817
CHARTER TOWNSHIP OF FLINT               1490 S DYE ROAD FLINT MI 48532
CHARTER TOWNSHIP OF GENESEE             7244 N GENESEE ROAD GENESEE MI 48437
CHARTER TOWNSHIP OF GENESEE             PO BOX 215 GENESEE MI 48437
CHARTER TOWNSHIP OF MERIDIAN            P O BOX 1400 OKEMOS MI 48805-1400
CHARTER TOWNSHIP OF ORION               2525 JOSLYN ROAD LAKE ORION MI 48360
CHARTER TOWNSHIP OF YPSILANTI           7200 S HURON RIVER DRIVE YPSILANTI MI 48197
CHARTERED MARKETING INS                 315 W UNIVERSITY DRIVE ARLINGTON HEIGHTS IL 60004
CHARTERWOOD MUD L                       CHARTERWOOD MUD - COLLEC 11111 KATY FRWY 725 HOUSTON TX 77079
CHARTIER - HOUSTON S.D.                 CHARTIER - HOUSTON SD - 2 BUCCANEER DR HOUSTON PA 15342
CHARTIER APPRAISALS                     220 N MAIN ST LANSING KS 66043
CHARTIERS HOUSTON S.D./H                CHARTIERS HOUSTON SD - T 42 WESTERN AVENUE HOUSTON PA 15342
CHARTIERS TOWNSHIP                      CHARTIERS TWP - TAX COLL 2 BUCCANEER DR HOUSTON PA 15342
CHARTIERS TOWNSHIP SEWER DEBT SERVICE   2 BUCCANEER DRIVE HOUSTON PA 15342
CHARTIERS VALLEY S.D./BR                CHARTIERS VALLEY SD - TC 425 BOWER HILL RD BRIDGEVILLE PA 15017
CHARTIERS VALLEY S.D./CO                CHARTIERS VALLEY SD - TC 102 RAHWAY RD MCMURRAY PA 15317
CHARTIERS VALLEY S.D./HE                CHARTIERS VALLEY SD - TC 1714 WALNUT STREET HEIDELBERG PA 15106
CHARTIERS VALLEY S.D./SC                CHARTIERS VALLEY SD - TC 301 LINDSAY RD-TAX OFFIC CARNEGIE PA 15106
CHARTIS PROP CAS                        PREV: AIG CAS P O BOX 601148 PASADENA CA 91189
CHARTS, LLC                             38 AMBASSADOR CIRCLE RANCHO MIRAGE CA 92270
CHASE & LUNT INS                        65 PARKER STREET NEWBURYPORT MA 01950
CHASE APPRAISAL SERVICE LLC             W 6451 RICKEY LANE GREENVILLE WI 54942
CHASE CITY TOWN                         CHASE CITY TOWN - TREASU 319 N MAIN ST CHASE CITY VA 23924
CHASE COUNTY                            CHASE COUNTY - TREASURER 301 PEARL COTTONWOOD FALLS KS 66845
CHASE COUNTY                            CHASE COUNTY - TREASURER PO BOX 1299 IMPERIAL NE 69033
CHASE ONE AGENCY                        14892 S FM 548 ROCKWALL TX 75032
CHASE RESTORATION INC                   167 W MAIN ST LAKE HELEN FL 32744
CHASE SUA                               MIAMI FL 33157
CHASE TOWN                              CHASE TWN TREASURER 1330 HAYWOOD LANE SOBOESKI WI 54171
CHASE TOWNSHIP                          CHASE TOWNSHIP - TREASUR 10538 S. SADDLER RD REED CITY MI 49677
CHASE, CHASE HAMMERSCHLAG               1190 WEST NORTHERN PARKWAY SUITE 124 BALTIMORE MD 21210
CHASE, LISA                             ADDRESS ON FILE
CHASEBURG VILLAGE                       CHASEBURG VLG TREASURER PO BOX 156 CHASEBURG WI 54621
CHASSELL TOWNSHIP                       CHASSELL TOWNSHIP - TREA P O BOX 438 CHASSELL MI 49916
CHASTAIN & ASSOC INS AGY                700 OGLETHORPE AVE ATHENS GA 30604
CHASTEEN, TERI                          ADDRESS ON FILE
CHASTLETON COOPERATIVE ASSOC            1701 16TH ST NW WASHINGTON DC 20009
CHATAIGNIER TOWN                        CHATAIGNIER TOWN - COLLE P O BOX 214 CHATAIGNER LA 70524
CHATEAU LAKE SAN MARCOS HOA             1502 CIRCA DEL LAGO SAN MARCOS CA 92078
CHATEAU RESTORATION                     SERVICES LLC 248 COLE AVE AKRON OH 44301
CHATEAU VILLAGE CONDO ASSOC. INC        800 TARPON WOODS BLVD F4 PALM HARBOR FL 34685
CHATEAUGAY C S (TN OF CH                CHATEAUGAY C S - TAX COL P.O. BOX 904 CHATEAUGAY NY 12920
CHATEAUGAY TOWN                         CHATEAUGAY TOWN-TAX COLL 470 COUNTY RT. 52 CHATEAUGAY NY 12920
CHATELET HOMEOWNERS ASSOCIATION         CLAUDIA MCLARRY 101 MAPLEWOOD DRIVE 21 VICTORIA TX 77901



Epiq Corporate Restructuring, LLC                                                                    Page 227 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 253 of 1490
Claim Name                            Address Information
CHATHAM BORO                          CHATHAM BORO - TAX COLLE 54 FAIRMOUNT AVENUE CHATHAM NJ 07928
CHATHAM CITY                          CHATHAM CITY - TAX COLLE P O BOX 7 CHATHAM LA 71226
CHATHAM CONSTRUCTION INC.             1617 CEDAR BAYOU RD BAYTOWN TX 77520
CHATHAM COUNTY                        CHATHAM CO-TAX COMMISSIO PO BOX 117037 ATLANTA GA 30368
CHATHAM COUNTY TAX COLLECTOR          PO BOX 697 PITTSBORO NC 27312
CHATHAM COUNTY TAX COMMISSIONER       222 W OGLETHORPE AVE STE 107 SAVANNAH GA 31412
CHATHAM CS (T-CHATHAM)                CHATHAM CS- TAX COLLECTO 50 WOODBRIDGE AVENUE CHATHAM NY 12037
CHATHAM CS (T-GHENT)                  CHATHAM CS- TAX COLLECTO 50 WOODBRIDGE AVENUE CHATHAM NY 12037
CHATHAM CS (T-KINDERHO                CHATHAM CS- TAX COLLECTO 50 WOODBRIDGE AVENUE CHATHAM NY 12037
CHATHAM CS (T/O AUSTER                CHATHAM CS- TAX COLLECTO 50 WOODBRIDGE AVENUE CHATHAM NY 12037
CHATHAM CS (TN-CANAAN)                CHATHAM CS- TAX COLLECTO 50 WOODBRIDGE AVENUE CHATHAM NY 12037
CHATHAM TOWN                          CHATHAM TOWN - TAX COLLE 549 MAIN STREET CHATHAM MA 02633
CHATHAM TOWN                          CHATHAM TOWN -TAX COLLEC HCR 68 BOX 207 CENTER CONWAY NH 03813
CHATHAM TOWN                          TOWN OF CHATHAM - TX COL 488 ROUTE 295 CHATHAM NY 12037
CHATHAM TOWN                          CHATHAM TOWN - TREASURER 16 COURT PLACE CHATHAM VA 24531
CHATHAM TOWNSHIP                      CHATHAM TWP - COLLECTOR 58 MEYERSVILLE ROAD CHATHAM NJ 07928
CHATHAM VILL-GHENT TN                 CHATHAM VILLAGE- CLERK TRACY MEMORIAL 77 MAIN S CHATHAM NY NY 12037
CHATHAM VILLAGE                       77 MAIN STREET CHATHAM NY 12037
CHATHAM VILLAGE (T-CHATH              CHATHAM VILLAGE - CLERK TRACY MEMORIAL- 77 MAIN CHATHAM NY 12037
CHATMAN, KIMBERLY                     ADDRESS ON FILE
CHATMAN, PAUL                         ADDRESS ON FILE
CHATSWORTH CITY                       CHATSWORTH CITY-TAX COLL PO BOX 516 CHATSWORTH GA 30705
CHATTAHOOCHEE COUNTY                  CHATTAHOOCHEE CO-TAX CMN 215 MCNAUGHTON STREET CUSSETA GA 31805
CHATTAHOOCHEE HILLS HOA, INC          1585 OLD NORCROSS ROAD, SUITE 101 LAWRENCEVILLE GA 30046
CHATTANOOGA CITY                      CHATTANOOGA CITY-TAX COL 101 E 11TH ST - SUITE 10 CHATTANOOGA TN 37402
CHATTOOGA COUNTY                      CHATTOOGA CO-TAX COMMISS PO BOX 517 SUMMERVILLE GA 30747
CHATWICK AT MONTEGO BAY               11784 W. SAMPLE ROAD CORAL SPRINGS FL 33065
CHAUMONT VILLAGE                      CHAUMONT VILLAGE - CLERK PO BOX 297 CHAUMONT NY 13622
CHAUNCEY RICHMOND                     PETER L. CARR, ESQ. SIAS CARR LLP 3756 SANTA ROSALIA DRIVE SUITE 326 LOS
                                      ANGELES CA 90008
CHAUTAUQUA COUNTY                     CHAUTAUQUA COUNTY - TREA 215 N CHAUTAUQUA SEDAN KS 67361
CHAUTAUQUA COUNTY DEPT OF FINANCE     GERACE OFFICE BUILDING 3 N ERIE ST MAYVILLE NY 14757
CHAUTAUQUA LAKE CS (CMBD              CHAUTAUQUA LAKE CS- COLL P.O. BOX 3354 BUFFALO NY 14240
CHAUTAUQUA PATRONS                    529 WEST THIRD STREET JAMESTOWN NY 14701
CHAUTAUQUA TOWN                       CHAUTAUQUA TOWN- TAX COL 2 ACADEMY STREET MAYVILLE NY 14757
CHAVARRIA, EDDIE                      ADDRESS ON FILE
CHAVERA, LJ                           ADDRESS ON FILE
CHAVERS, AMBER                        ADDRESS ON FILE
CHAVES COUNTY                         CHAVES COUNTY-TREASURER 1 ST. MARYS PLACE, SUI ROSWELL NM 88203
CHAVEZ HOME REPAIR                    9502 CARDINAL RD BEASLEY TX 77417
CHAVEZ, ANNA                          ADDRESS ON FILE
CHAVEZ, EDUARDO                       ADDRESS ON FILE
CHAVEZ, KIMBERLY                      ADDRESS ON FILE
CHAVEZ, MELISSA                       ADDRESS ON FILE
CHAVEZ, RENE                          ADDRESS ON FILE
CHAZ CRANE CONSTRUCTION, LLC.         1963 BUCKATUNNA CHICORA CLARA ROAD BUCKATUNNA MS 39322
CHAZY TOWN                            CHAZY TOWN- TAX COLLECTO PO BOX 219 CHAZY NY 12921
CHAZY UNION FREE CS(CMBD              CHAZY UNION FREE CS- COL 609 MINER FARM RD CHAZY NY 12921
CHEAP ROOFING 361                     3649 LEOPARD ST CORPUS CHRISTI TX 78408



Epiq Corporate Restructuring, LLC                                                                 Page 228 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 254 of 1490
Claim Name                              Address Information
CHEAP ROOFING 361                       ERNESTO LARA 1810 COMANCHE ST CORPUS CHRISTI TX 78408
CHEATHAM COUNTY CHANCERY COURT          100 PUBLIC SQUARE, ROOM 106 ASHLAND CITY TN 37015
CHEATHAM COUNTY TRUSTEE                 264 S MAIN ST NO 107 ASHLAND CITY TN 37015
CHEBEAGUE ISLAND TOWN                   CHEBEAGUE ISLAND TN-COLL 192 NORTH ROAD CHEBEAGUE ISLAND ME 04017
CHEBOYGAN CITY                          CHEBOYGAN CITY - TREASUR P.O. BOX 39 CHEBOYGAN MI 49721
CHEBOYGAN COUNTY                        870 S MAIN ST CHEBOYGAN MI 49721
CHEBOYGAN DEPARTMENT OF PUBLIC SAFETY   403 N HURON STREET PO BOX 39 CHEBOYGAN MI 49721
CHECCHIA, CHRISTOPHER                   ADDRESS ON FILE
CHECK ELECTRIC, LLC                     3255 FLAGLER AVE SUITE 303 KEY WEST FL 33040
CHECK RESOLUTION CENTER LLC             2601 S BAYSHORE DRIVE COCONUT GROVE FL 33133
CHECKER ASSOCIATES                      PO BOX 3500 LOGANVILLE GA 30052
CHEE, DAVID                             ADDRESS ON FILE
CHEEKA THOMPSON-HUNT                    3850 FM 518 ROAD E APT 2904 LEAGUE CITY TX 77573
CHEEKS, TIFFANY                         ADDRESS ON FILE
CHEEKTOWAGA CS (CHEETOWA                CHEEKTOWAGA CS - TAX REC 3301 BROADWAY ST TOWN HA CHEEKTOWAGA NY 14227
CHEEKTOWAGA TOWN                        CHEEKTOWAGA TOWN-TAX COL 3301 BROADWAY CHEEKTOWAGA NY 14227
CHEEKTOWAGA-MARYVALE CS                 CHEEKTOWAGA-MARYVALE-REC 3301 BROADWAY ST. TOWN H CHEEKTOWAGA NY 14227
CHEEKTOWAGA-SLOAN CS (CH                CHEEKTOWAGA-SLOAN CS-REC 3301 BROADWAY ST TOWN HA CHEEKTOWAGA NY 14227
CHEEKTOWAGA-SLOAN CS (W                 CHEEKTOWAGA-SLOAN CS-REC 1250 UNION RD WEST SENECA NY 14224
CHEEMA, MUHAMMAD                        ADDRESS ON FILE
CHEESEQUAKE VILLAGE ASSN                33 GALEWOOD DRIVE MATAWAN NJ 07747
CHEEVER, MICHAEL                        ADDRESS ON FILE
CHEIN INS AGENCY INC                    1609 E 29TH ST BROOKLYN NY 11229
CHELAN COUNTY TREAURER                  350 ORONDO AVE 7 WENATCHEE WA 98801
CHELAN MAINTENANCE ASSOCIATION          PO BOX 284 CHELAN WA 98816
CHELETTE CUSTOM HOMES INC               16911 WENDROW DR SPRING TX 77379
CHELFORD CITY MUD L                     CHELFORD CITY MUD - COLL 11111 KATY FRWY 725 HOUSTON TX 77079
CHELFORD ONE MUD L                      CHELFORD ONE MUD - COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
CHELMSFORD TOWN                         CHELMSFORD TOWN-TAX COLL 50 BILLERICA ROAD CHELMSFORD MA 01824
CHELSEA CITY                            CHELSEA CITY - TAX COLLE 500 BROADWAY ROOM 213 CHELSEA MA 02150
CHELSEA CITY                            CHELSEA CITY - TREASURER 305 S MAIN CHELSEA MI 48118
CHELSEA PARK RESIDENTS ASSN INC.        P.O. BOX 895314 LEESBURG FL 34789
CHELSEA ROSTY                           ADDRESS ON FILE
CHELSEA TOWN                            CHELSEA TOWN-TAX COLLECT 560 TOGUS ROAD CHELSEA ME 04330
CHELSEA TOWN                            CHELSEA TOWN - TAX COLLE P.O. BOX 266 CHELSEA VT 05038
CHELTENHAM TOWNSHIP                     CHELTENHAM TWP-FINANCE O 8230 OLD YORK RD ELKINS PARK PA 19027
CHELTENHAM TOWNSHIP SCHO                CHELTENHAM TWP-FINANCE O 8230 OLD YORK RD ELKINS PARK PA 19027
CHEMUNG TOWN                            CHEMUNG TOWN- TAX COLLEC 48 ROTARY RD EXTENSION CHEMUNG NY 14825
CHEN, KAREN                             ADDRESS ON FILE
CHEN, ZIXIAO                            MICHAEL BEEDE, ESQ. THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY,
                                        SUITE 307 HENDERSON NV 89074
CHENAL INSURANCE AGY INC                14309 W CANTRELL 5 LITTLE ROCK AR 72223
CHENANGO AT SOUTHFORK OWNERS ASSOC, INC 181 N ARROYA GRANDE BLVD SUITE 125 HENDERSON NV 89074
CHENANGO COUNTY CLERK                   5 COURT ST NORWICH NY 13815
CHENANGO COUNTY TREASURER               5 COURT ST NORWICH NY 13815
CHENANGO FKS.CEN.SCH.(CM                BC REAL PROPERTY TAX SER 60 HAWLEY ST BINGHAMTON NY 13901
CHENANGO TOWN                           CHENANGO TOWN- TAX COLLE 1529 NYS ROUTE 12 BINGHAMTON NY 13901
CHENANGO VALLEY CS (COMB                BC REAL PROPERTY TAX SER 60 HAWLEY ST-BING CSD/ R BINGHAMTON NY 13901
CHENAULT APPRAISAL CO PSC               POB 414 RICHMOND KY 40476



Epiq Corporate Restructuring, LLC                                                                   Page 229 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 255 of 1490
Claim Name                              Address Information
CHENEQUA VILLAGE                        CHENEQUA VLG TREASURER 31275 WEST HIGHWAY K HARTLAND WI 53029
CHENEVERT CONSTRUCTION                  AND REMODELING INC 1616 NORTH 29TH STREET BATON ROUGE LA 70802
CHENOWITH WATER PUD                     PO BOX 870 THE DALLES OR 97058
CHENVERT INSURANCE                      AGENCY PO DRAWER 1392 ALEXANDRIA LA 71309
CHERANE PEFLEY                          LAW OFFICES OF ROBERT L. MOORE 6860 HOWARD DRIVE MIAMI FL 33156-6969
CHERESHANSKAYA, ALEXANDRA               ADDRESS ON FILE
CHERI BROOKS                            1470 BONHAM PKWY LANTANA TX 76226
CHERLY LOESCH                           4900 N LINCOLN BLVD OKLAHOMA CITY OK 73105
CHEROKEE COUNTY                         CHEROKEE COUNTY - COLLEC 75 PEACHTREE ST, STE 225 MURPHY NC 28906
CHEROKEE COUNTY                         CHEROKEE COUNTY - TREASU 110 RAILROAD AVE. GAFFNEY SC 29340
CHEROKEE COUNTY                         CHEROKEE CO-TAX COMMISSI 2780 MARIETTA HWY CANTON GA 30114
CHEROKEE COUNTY                         TAX COMMISIONER 2780 MARIETTA HWY CANTON GA 30114
CHEROKEE COUNTY                         CHEROKEE CO-REV COMMISSI 260 CEDAR BLUFF RD, STE CENTRE AL 35960
CHEROKEE COUNTY                         CHEROKEE COUNTY - TREASU 520 W MAIN / DRAWER E CHEROKEE IA 51012
CHEROKEE COUNTY                         CHEROKEE COUNTY - TREASU 110 W MAPLE, RM 144 COLUMBUS KS 66725
CHEROKEE COUNTY                         CHEROKEE COUNTY - COLLEC 213 W DELAWARE RM 207 TAHLEQUAH OK 74464
CHEROKEE COUNTY                         CHEROKEE COUNTY - COLLEC 135 SOUTH MAIN RUSK TX 75785
CHEROKEE COUNTY / MOBILE                CHEROKEE COUNTY - TREASU 125 E. FLOYED BAKER BLVD GAFFNEY SC 29340
CHEROKEE COUNTY APPRAISA                CHEROKEE CAD - TAX COLLE P O BOX 494 RUSK TX 75785
CHEROKEE COUNTY APPRAISAL DISTRICT      107 E SIXTH ST RUSK TX 75785-0494
CHEROKEE COUNTY CLERK                   P.O. BOX 420 RUSK TX 75785-0420
CHEROKEE COUNTY COURT CLERK             213 W DELAWARE STREET TAHLEQUAH OK 74464
CHEROKEE COUNTY DISTRICT CLERK          135 S MAIN RUSK TX 75785
CHEROKEE COUNTY TAX ASSESSOR COLL       135 SOUTH MAIN COURTHOUSE RUSK TX 75785
CHEROKEE COUNTY TAX COLLECTOR           75 PEACHTREE ST STE 225 MURPHY NC 28906
CHEROKEE COUNTY TAX COMMISSIONER        2780 MARIETTA HWY 150 CANTON GA 30114
CHEROKEE COUNTY TREASURER               110 RAILROAD AVE STE 110 GAFFNEY SC 29340
CHEROKEE COUNTY TREASURER               213 W DELAWARE SUITE 207 TAHLEQUAH OK 74464
CHEROKEE HOMES                          73-180 HWY 111 PALM DESERT CA 92260
CHEROKEE RIDGE PROPERTY OWNERS ASSOC    P.O. BOX 143 GUNTERSVILLE AL 35976
INC
CHERRY COUNTY                           CHERRY COUNTY - TREASURE PO BOX 290 VALENTINE NE 69201
CHERRY CREEK CONDOMINIUMS               3108 WOODED WAY JEFFERSONVILLE IN 47130
CHERRY CREEK INS AGENCY                 5660 GREENWOOD PLAZA 500 GREENWOOD VILLAGE CO 80111
CHERRY CREEK TOWERS CONDO ASSOCIATION   18400 CHERRY CREEK DRIVE HOLLYWOOD IL 60430
CHERRY CREEK TOWN                       CHERRY CREEK TN- COLLECT 1133 BOUTWELL HILL CHERRY CREEK NY 14723
CHERRY DEVELOPERS INC                   PO BOX 773177 OCALA FL 34477
CHERRY GROVE TOWNSHIP                   CHERRY GROVE TWP - TREAS 4830 E M-55 CADILLAC MI 49601
CHERRY HILL ESTATES HKN LLC             212 OLD OWEN RD 35 SULTAN WA 98294
CHERRY HILL PLACE HOMEOWNERS            P.O. BOX 10511 JACKSON TN 38308
ASSOCIATION
CHERRY HILL TWP FISCA                   CHERRY HILL TWP-TAX COLL 820 MERCER ST CHERRY HILL NJ 08002
CHERRY KNOLL HOA                        4700 MILLENIA BLVD STE 515 ORLANDO FL 32839
CHERRY MORA                             RICHARD C. WAYNE & ASSOCIATES, P.C. RICHARD C. WAYNE 100 HAMMOND DRIVE ATLANTA
                                        GA 30328
CHERRY RIDGE TOWNSHIP                   EDWARD COAR - TAX COLLEC 1224 OWEGO TURNPIKE HONESDALE PA 18431
CHERRY TOWNSHIP                         CHERRY TWP - TAX COLLECT 243 HILLTOP ACRES SLIPPERY ROCK PA 16057
CHERRY TREE BORO INDIAN                 TAX COLLECTOR 201 S MAIN ST, POB 179 CHERRY TREE PA 15724
CHERRY TREE BORO SD                     TAX COLLECTOR 201 S MAIN ST, POB 179 CHERRY TREE PA 15724
CHERRY VALLEY CEN SCH(CM                CHERRY VALLEY CS-TAX COL PO BOX 485 CHERRY VALLEY NY 13320


Epiq Corporate Restructuring, LLC                                                                    Page 230 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 256 of 1490
Claim Name                              Address Information
CHERRY VALLEY COOP                     P O BOX 9062 WILLIAMSVILLE NY 14231
CHERRY VALLEY TOWN                     CHERRY VALLEY TN - COLLE 3 QUARRY ST CHERRY VALLEY NY 13320
CHERRY VALLEY VILLAGE                  CHERRY VALLEY VILLAGE-CL P.O. BOX 392 CHERRY VALLEY NY 13320
CHERRY, DARLISHA                       ADDRESS ON FILE
CHERRY, NATASHIA                       ADDRESS ON FILE
CHERRYFIELD TOWN                       CHERRYFIELD TOWN-TAX COL P.O. BOX 58 CHERRYFIELD ME 04622
CHERRYGROVE TOWNSHIP                   CHERRYGROVE TWP - COLLEC 6334 CHERRY GROVE ROAD CLARENDON PA 16313
CHERRYHILL TOWNSHIP                    KAREN MARKEL - TAX COLLE PO BOX 447 PENN RUN PA 15765
CHERRYTREE TOWNSHIP                    ANN WARNER - TAX COLLECT 345 BREEDTOWN RD TITUSVILLE PA 16354
CHERRYWOOD CONDOMINIUM ASSOCIATION, INC 3706 CRONDALL LANE SUITE 105 C/O TIDEWATER PROPERTY MANAGEMENT OWING MILLS MD
                                        21117
CHERRYWOOD PROPERTY MANAGEMENT, LLC.   P.O. BOX 2618 OCALA FL 34478
CHERY EUREKA ADAMS-BRIDGES, DEBTOR     HARLAN, SLOCUM & QUILLEN KEITH D. SLOCUM P.O. BOX 949 COLUMBIA TN 38402
CHERYL DARLING FOR THE                 LEWIS LIVING TRUST 241 MAIN ST OXFORD MA 01540
CHERYL GREEN                           JAMES H. MOSS MOSS, KUHN & FLEMING, P.A. PO DRAWER 507 BEAUFORT SC 29901-0507
CHERYL J LEVIN ATTORNEY AT LAW         CHERYL J LEVIN P.A.. 4694 N.W. 103RD AVENUE SUNRISE FL 33351
CHERYL NIEHENKE TAX COLLECTOR          380 EAST BERLIN ROAD YORK PA 17408
CHERYL THORNTON                        ADDRESS ON FILE
CHERYL TOMLINSON                       ADDRESS ON FILE
CHESANING TOWNSHIP                     CHESANING TOWNSHIP - TRE 1025 W BRADY CHESANING MI 48616
CHESANING VILLAGE                      CHESANING VILLAGE - TREA 1100 W. BROAD ST. CHESANING MI 48616
CHESAPEAKE BANK OF MD                  2001 EAST JOPPA ROAD BALTIMORE MD 21234
CHESAPEAKE CITY                        CHESAPEAKE CITY - TREASU 306 CEDAR RD CHESAPEAKE VA 23322
CHESAPEAKE CITY TREASURER              PO BOX 16495 CHESAPEAKE VA 23328-6495
CHESAPEAKE CORPORATE SERVICES INC      1414 REISTERSTOWN ROAD-LOWER LEVEL BALTIMORE MD 21208
CHESAPEAKE ESTATES OF WALNUT GROVE     575 KOHLER SCHOOL RD NEW OXFORD PA 17350
CHESAPEAKE FARMS HOMEOWNERS ASSOCIATION C/O KALMAN MANAGEMENT INC POB 757 1584 N MILWAUKEE AVE SUITE 16 LIBERTYVILLE
                                        IL 60048
CHESAPEAKE SYSTEM SOLUTIONS, INC.      ATTN: GARRETT VOGELBERGER TWO OWINGS MILL CORPORATE CENTER 10461 MILL RUN
                                       CIRCLE SUITE 600 OWINGS MILL MD 21117
CHESAPEAKE SYSTEM SOLUTIONS, INC.      ATTN: GENERAL COUNSEL TWO OWINGS MILL CORPORATE CENTER 10461 MILL RUN CIRCLE
                                       SUITE 600 OWINGS MILL MD 21117
CHESAPEAKE SYSTEM SOLUTIONS, INC.      ATTN: PETER VOGELBERGER, PRESIDENT TWO OWINGS MILL CORPORATE CENTER 10461 MILL
                                       RUN CIRCLE SUITE 600 OWINGS MILL MD 21117
CHESAPEAKE SYSTEM SOLUTNS INC          15851 DALLAS PKWY STE 900 ADDISON TX 75001
CHESAPEAKE WATER ASSOCIATION           PO BOX 476 LUSBY MD 20657
CHESCHILLY, AMBER                      ADDRESS ON FILE
CHESHIRE TOWN                          CHESHIRE TOWN - TAX COLL P.O. BOX 178 CHESHIRE MA 01225
CHESHIRE TOWN                          CHESHIRE TOWN - TAX COL PO BOX 884 CHESHIRE CT 06410
CHESHIRE TOWNSHIP                      CHESHIRE TOWNSHIP - TREA 4096 102ND AVE ALLEGAN MI 49010
CHESILHURST BOROUGH                    201 GRANT AVE CHESILHURST NJ 08089
CHESNEY, HOLLY                         ADDRESS ON FILE
CHESNEY, NANCY                         ADDRESS ON FILE
CHEST TOWNSHIP                         CHEST TWP - TAX COLLECTO 180 LECHENE LANE PATTON PA 16668
CHESTEEN, SANTRESA                     ADDRESS ON FILE
CHESTER BORO                           CHESTER BORO - TAX COLLE 50 NORTH RD CHESTER NJ 07930
CHESTER CITY                           CHESTER CITY - TREASURER 1 FOURTH ST CHESTER PA 19013
CHESTER COUNTY                         CHESTER COUNTY - TREASUR 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
CHESTER COUNTY                         CHESTER COUNTY - TREASUR 1476 J.A. COCHRAN BYPASS CHESTER SC 29706
CHESTER COUNTY                         CHESTER COUNTY-TRUSTEE PO BOX 386 HENDERSON TN 38340


Epiq Corporate Restructuring, LLC                                                                  Page 231 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 257 of 1490
Claim Name                               Address Information
CHESTER COUNTY RECORDER OF DEEDS         313 WEST MARKET STREET WEST CHESTER PA 19380
CHESTER COUNTY TAX CLAIM                 313 WEST MARKET STREET WEST CHESTER PA 19380
CHESTER COUNTY TAX COLLECTOR             1476 JA COCHRAN BYPASS CHESTER SC 29706
CHESTER COUNTY TREASURER                 313 W MARKET ST SUITE 3202 WEST CHESTER PA 19380
CHESTER COUNTY TRUSTEE                   PO BOX 386 HENDERSON TN 38340
CHESTER HEIGHTS BORO                     CHESTER HEIGHTS BORO - T PO BOX 152 CHESTER HEIGHTS PA 19017
CHESTER HILL BORO                        CHESTER HILL BORO - COLL 516 HILL ST PHILIPSBURG PA 16866
CHESTER INS SRVCS                        1761 W HILLSBORO 204 DEERFIELD BEACH FL 33442
CHESTER PRIDGEON &                       ARLENE PRIDGEON 13512 LOS VERJELES RD MARYSVILLE CA 95901
CHESTER TOWN                             CHESTER TOWN - TAX COLLE 15 MIDDLEFIELD RD-BOX 2 CHESTER MA 01011
CHESTER TOWN                             CHESTER TOWN - TAX COLLE 84 CHESTER ST CHESTER NH 03036
CHESTER TOWN                             CHESTER TOWN-TAX COLLECT P.O. BOX 370 CHESTER VT 05143
CHESTER TOWN                             CHESTER TOWN - TAX COLLE PO BOX 314 CHESTER CT 06412
CHESTER TOWN                             CHESTER TOWN-TAX COLLECT 1786 KINGS HWY TOWN HALL CHESTER NY 10918
CHESTER TOWN                             CHESTER TOWN-TAX COLLECT 6307 STATE RTE 9 CHESTERTOWN NY 12817
CHESTER TOWN                             CHESTER TWN TREASURER N9945 STATE RD 26 BURNETT WI 53922
CHESTER TOWNSHIP                         CHESTER TWP - COLLECTOR 1 PARKER ROAD CHESTER NJ 07930
CHESTER TOWNSHIP                         CHESTER TWP-TAX COLLECTO 1216 RAINER RD CHESTER PA 19015
CHESTER TOWNSHIP                         CHESTER TOWNSHIP - TREAS 4401 MULLIKEN RD CHARLOTTE MI 48813
CHESTER TOWNSHIP                         CHESTER TOWNSHIP - TREAS PO BOX 115 CONKLIN MI 49403
CHESTER TOWNSHIP                         CHESTER TOWNSHIP - TREAS 5758 MCCOY RD GAYLORD MI 49735
CHESTER UFS (CHESTER)                    CHESTER UFS-TAX COLLECTO 64 HAMBLET ONIAN AVE CHESTER NY 10918
CHESTER UFS (GOSHEN)                     CHESTER UFS - TAX COLLEC 64 HAMBLET ONIAN AVE CHESTER NY 10918
CHESTER VILLAGE                          CHESTER VILLAGE-TAX COLL 47 MAIN ST CHESTER NY 10918
CHESTER WATER AUTHORITY                  415 WELSH STREET CHESTER PA 19013
CHESTER WATER AUTHORITY                  PO BOX 467 CHESTER PA 19016
CHESTER-UPLAND S.D./CHES                 BERKHEIMER ASSOCIATES 50 NORTH 7TH ST. BANGOR PA 18013
CHESTER-UPLAND S.D./CHES                 CHESTER-UPLAND SD-TAX CO 1216 RAINER RD. CHESTER PA 19015
CHESTERFIELD COUNTY                      CHESTERFIELD COUNTY - TR 9901 LORI RD - RM 101 CHESTERFIELD VA 23832
CHESTERFIELD COUNTY                      CHESTERFIELD COUNTY - TR 178 MILL STREET, COUNTY CHESTERFIELD SC 29709
CHESTERFIELD COUNTY / MO                 CHESTERFIELD COUNTY - TR 200 W. MAIN ST, COURTHOU CHESTERFIELD SC 29709
CHESTERFIELD COUNTY DEPT. OF UTILITIES   9840 GOVERNMENT CENTER PKWY PO BOX 608 CHESTERFIELD VA 23832-0009
CHESTERFIELD COUNTY REGISTER             OF DEEDS 178 MILL ST CHESTERFIELD SC 29709
CHESTERFIELD COUNTY TAX COLLECTOR        178 MILL ST CHESTERFIELD SC 29709
CHESTERFIELD COUNTY TREASURER            9901 LORI ROAD ROOM 101 CHESTERFIELD VA 23832
CHESTERFIELD TOWN                        CHESTERFIELD TN- COLLECT PO BOX 75 CHESTERFIELD MA 01012
CHESTERFIELD TOWN                        CHESTERFIELD TN -COLLECT P.O. BOX 321 CHESTERFIELD NH 03443
CHESTERFIELD TOWN                        CHESTERFIELD TN-TAX COLL PO BOX 456 KEESEVILLE NY 12944
CHESTERFIELD TOWNSHIP                    CHESTERFIELD TWP-TAX COL 300 BORDENTOWN-CHESTERFI CHESTERFIELD NJ 08515
CHESTERFIELD TOWNSHIP                    CHESTERFIELD TWP - TREAS 47275 SUGARBUSH CHESTERFIELD MI 48047
CHESTERFIELD TOWNSHIP TREASURER          47275 SUGARBUSH ROAD CHESTERFIELD MI 48047
CHESTERLY HOME OWNERS ASSOC              1004 N 34TH AVE YAKIMA WA 98902
CHESTERTOWN UTILITIES COMMISSION         TOWN OF CHESTERTOWN 118 N. CROSS ST. CHESTERTOWN MD 21620
CHESTNUT CREEK MASTER ASSOCIATION, INC   1450 VENICE EAST BLVD. BOX A VENICE FL 34292
CHESTNUT RIDGE COA                       PO BOX 215 NUTLEY NJ 07110
CHESTNUT RIDGE S.D./E. S                 CHESTNUT RIDGE SD - COLL 966 ADAMS RUN ROAD BEDFORD PA 15522
CHESTNUT RIDGE S.D./KING                 CHESTNUT RIDGE JOINT SD 1014 MOWERYS MILL ROAD IMLER PA 16655
CHESTNUT RIDGE S.D./LINC                 CHESTNUT RIDGE SD - COLL 198 BERKEY HOLLOW RD ALUM BANK PA 15521
CHESTNUT RIDGE S.D./NEW                  CHESTNUT RIDGE SD - COLL 3986 CORTLAND DRIVE NEW PARIS PA 15554



Epiq Corporate Restructuring, LLC                                                                    Page 232 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 258 of 1490
Claim Name                              Address Information
CHESTNUT RIDGE S.D./PAVI                CHESTNUT RIDGE SD - COLL 1028 FORREST ROAD IMLER PA 16655
CHESTNUT RIDGE S.D./W. S                CHESTNUT RIDGE SD - COLL POB 161 ALUM BANK PA 15521
CHESTNUT RIDGE TOWNHOME ASSOCIATION     7815 W. 159TH STREET TINLEY PARK IL 60477
CHESTNUT RIDGE VILLAGE                  CHESTNUT RIDGE VIL - REC 277 OLD NYACK TURNPIKE CHESTNUT RIDGE NY 10977
CHESTNUTHILL TOWNSHIP                   JUNE ONEILL - TAX COLLE P.O BOX 743 EFFORT PA 18330
CHESTONIA TOWNSHIP                      CHESTONIA TOWNSHIP - TRE PO BOX 295 ALBA MI 49611
CHESWICK BORO                           LOUISE PARKHILL-TAX COLL POB 242 CHESWICK PA 15024
CHESWOLD (TL) LLC                       BMO HARRIS BANK AS SECURED PARTY P.O. BOX 12450 NEWARK NJ 07101
CHESWOLD (TL) LLC                       COLLECTION P. O. BOX 12450 NEWARK NJ 07101
CHESWOLD TOWN                           CHESWOLD TOWN - TAX COLL P O BOX 220 CHESWOLD DE 19936
CHETCO FEDERAL CREDIT UNION             4807 SPICEWOOD SPRINGS RD 5100 AUSTIN TX 78759
CHETEK CITY                             CHETEK CITY TREASURER P.O. BOX 194 CHETEK WI 54728
CHETEK TOWN                             CHETEK TWN TREASURER 2555 6 1/2 AVE. CHETEK WI 54728
CHEVY OAKS OWNERS ASSOCIATION, INC.     JOHN KOERNER 1124 NORTH BRAND BLVD GLENDALE CA 91202
CHEYBOYGAN COUNTY TREASURER             870 SOUTH MAIN STREET CHEBOYGAN MI 49721
CHEYENNE AUTUMN TOWNHOMES ASSOCIATION   390 INTERLOCKEN CRESCENT SUITE 500 BROOMFIELD CO 80021
CHEYENNE COUNTY                         CHEYENNE COUNTY - TREASU PO BOX 217 SIDNEY NE 69162
CHEYENNE COUNTY                         CHEYENNE COUNTY-TREASURE 51 S FIRST STREET CHEYENNE WELLS CO 80810
CHEYENNE COUNTY TREASURER               1000 10TH AVE SIDNEY NE 69162
CHEYENNE TILE AND STONE                 STE 5 911 EAST FOX FARM RD CHEYENNE WY 82007
CHEYENNE VALLEY HOA, INC                1600 NE LOOP 410, SUITE 202 SAN ANTONIO TX 78209
CHHETRI, NIMESH                         ADDRESS ON FILE
CHI-TOWN BEST WINDOWS                   19134 REVERE ROAD MOKENA IL 60448
CHIARLANZA APPRAISALS LLC               710 EVERGREEN RD LEHIGHTON PA 18235
CHICAGO ADJUSTING CO                    7512 W LAWRENCE AVE HARWOOD HEIGHTS IL 60706
CHICAGO FIRE RESTORATION                JOSEPH RUIEVICH 8039 185TH STREET TINLEY PARK IL 60487
CHICAGO HEIGHTS WATER BILLING           1601 CHICAGO ROAD CHICAGO HEIGHTS IL 60411
CHICAGO LAND AGENCY SERVICES            1620 WEST BELMONT AVENUE CHICAGO IL 60657
CHICAGO LAND APPRAISAL SERVICE INC      PO BOX 848 LAKE ZURICH IL 60047
CHICAGO TITLE COMPANY                   16969 VON KARMAN AVE STE 150 IRVINE CA 92606
CHICAGO TITLE COMPANY LLC               135N PENNSYLVANIA ST STE 1575B INDIANAPOLIS IN 46204
CHICAGO TITLE COMPANY, LLC              10 S LASALLE STREET SUITE 3100 CHICAGO IL 60603
CHICAGO TITLE FLOOD SERVICES INC.       1521 NORTH COOPER STREET SUITE 400 ARLINGTON TX 76011
CHICAGO TITLE INS CO                    302 E PETTIGREW ST 110 DURHAM NC 27701
CHICAGO TITLE INSURANCE COMPANY         ATTN: TRUST ACCOUNTING 601 RIVERSIDE AVE JACKSONVILLE FL 32204
CHICAGOLAND ADJUSTING & FIRE            JARRETT WRIGHT 4223 W. 76ST CHICAGO IL 60652
RESTORATION
CHICAGOLAND FIRE SERVICES               4858 S. MAY CHICAGO IL 60609
CHICHESTER S.D./LOWER CH                CHICHESTER SD - TAX COL 400 WHITE CLAY CTR DR-LO NEWARK DE 19711
CHICHESTER S.D./MARCUS H                CHICHESTER SD - TAX COL 400 WHITE CLAY CTR DR-LO NEWARK DE 19711
CHICHESTER S.D./TRAINER                 CHICHESTER SD - TAX COL 400 WHITE CLAY CTR DR-LO NEWARK DE 19711
CHICHESTER S.D./UPPER CH                UPPER CHICHESTER TWP SD PO BOX 2067 BOOTHWYN PA 19061
CHICHESTER TOWN                         CHICHESTER TOWN-TAX COLL 54 MAIN STREET CHICHESTER NH 03258
CHICKAMAUGA CITY                        CHICKAMAUGA CITY-TAX COL PO BOX 69 CHICKAMAUGA GA 30707
CHICKASAW COUNTY                        CHICKASAW COUNTY - TREAS 8 E PROSPECT NEW HAMPTON IA 50659
CHICKASAW COUNTY CHANCERY CLERK         1 PINSON SQUARE RM 2 HOUSTON MS 38851
CHICKASAW COUNTY TAX COLLECTOR          234 W MAIN ST STE 204 OKOLONA MS 38860
CHICKASAW COUNTY-HOUSTON                CHICKASAW COUNTY-TAX COL 1 PINSON SQ - ROOM 3 HOUSTON MS 38851
CHICKASAW COUNTY-OKOLONA                CHICKASAW COUNTY-TAX COL 234 W MAIN ST - ROOM 204 OKOLONA MS 38860



Epiq Corporate Restructuring, LLC                                                                    Page 233 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 259 of 1490
Claim Name                               Address Information
CHICKASAW RIDGE HOA                      811 MABBETTE STREET KISSIMME FL 34741
CHICKETTI, SEAN                          ADDRESS ON FILE
CHICKSAW COUNTY CHANCERY CLERKS OFFICE   234 W MAIN ST RM 201 OKOLONA MS 38860
CHICO HOMES REAL ESTATE SALES INC.       2571 CALIFORNIA PARK DRIVE, SUITE 200 CHICO CA 95928
CHICO HOMES REAL ESTATE SALES INC.       ATTN: SANDI BAUMAN 2571 CALIFORNIA PARK DRIVE SUITE 200 CHICO CA 95928
CHICOG TOWN                              CHICOG TWN TREASURER N11375 BURIAN PLACE RD TREGO WI 54888
CHICOPEE COLLECTORS OFFICE               CHICOPEE CITY - TAX COLL 274 FRONT STREET CHICOPEE MA 01013
CHICOPEE ELECTRIC LIGHT                  725 FRONT ST CHICOPEE MA 01021
CHICORA BORO                             CHICORA BORO - TAX COLLE P.O. BOX 91 CHICORA PA 16025
CHICOT COUNTY                            CHICOT COUNTY - TAX COLL 108 MAIN ST (COURTHOUSE) LAKE VILLAGE AR 71653
CHICOT COUNTY CIRCUIT CLERK              108 MAIN ST LAKE VILLAGE AR 71653
CHIEF FISCAL OFFICER                     PO BOX 1004 SYRACUSE NY 13201
CHIEF TRANSPORTATION AND                 LOGISTICS LLC 19825 CHEYENNE VALLEY DR ROUND ROCK TX 78664
CHIEH SHENG MAO                          20221 COLONIAL CIRCLE HUNTINGTON BEACH CA 92646
CHIK CHEUK                               SHUI CHEUK 13 FAR CORNERS LOOP SPARKS GLENCOE MD 21152
CHIKAMING TOWNSHIP                       CHIKAMING TOWNSHIP - TRE PO BOX 40 HARBERT MI 49115
CHIKAMING TOWNSHIP WATER AND SEWER       P. O. BOX 40 HARBERT MI 49115
CHILDERS FINANCIAL SERVICES              205 PARKERS MILL RD SOMERSET KY 42501
CHILDERS, FREDERICK                      ADDRESS ON FILE
CHILDRENS HOSPITAL OF                    PHILADELPHIA FOUNDATION 3401 CIVIC CENTER BLVD PHILADELPHIA PA 19104
CHILDRESS COUNTY C/O AP                  CHILDRESS CAD - TAX COLL 1710 AVENUE F NW CHILDRESS TX 79201
CHILDRESS INS AGENCY                     2391 W MAIN ST STE A CABOT AR 72023
CHILDRESS, ARYON                         ADDRESS ON FILE
CHILES, KEITH                            ADDRESS ON FILE
CHILHOWIE TOWN                           CHILHOWIE TOWN - TREASUR P.O. BOX 5012 CHILHOWIE VA 24319
CHILI TOWN                               VIRGINIA IGNATOWSKI, REC 3333 CHILI AVE ROCHESTER NY 14624
CHILLICOTHE CITY                         CHILLICOTHE CITY - COLLE BOX 546 CHILLICOTHE TX 79225
CHILLICOTHE ISD                          CHILLICOTHE ISD - COLLEC P O BOX 418 CHILLICOTHE TX 79225
CHILMARK TOWN                            CHILMARK TOWN - TAX COLL 401 MIDDLE ROAD CHILMARK MA 02535
CHILTON CITY                             CHILTON CITY TREASURER 42 SCHOOL ST CHILTON WI 53014
CHILTON COUNTY                           CHILTON COUNTY-TAX COLLE P O BOX 1760 CLANTON AL 35046
CHILTON COUNTY PROBATE OFFICE            500 SECOND AVE N CLANTON AL 35045
CHIMNEY HILL MUD A                       CHIMNEY HILL MUD - COLLE P O BOX 1368 FRIENDSWOOD TX 77549
CHINA TOWN                               CHINA TOWN-TAX COLLECTOR 571 LAKEVIEW DRIVE CHINA ME 04358
CHINA TOWNSHIP                           CHINA TOWNSHIP - TREASUR 4560 INDIAN TRAIL CHINA MI 48054
CHINCOTEAGUE TOWN                        CHINCOTEAGUE TOWN - TREA 6150 COMMUNITY DR CHINCOTEAGUE VA 23336
CHINOMONA, TRACY                         ADDRESS ON FILE
CHINTAPALLI, PADMA                       ADDRESS ON FILE
CHINTHACHANMA, BOIY                      ADDRESS ON FILE
CHINYERE J. AMUZIE                       CHINYERE AMUZIE, PRO SE 157 JERSEY AVENUE CLIFFWOOD NJ 07721
CHIODO REALTY GROUP INC                  1802 N ALAFAYA TRAIL ORLANDO FL 32826
CHIODO REALTY GROUP, INC.                RUSS CHIODO 5448 HOFFNER AVE, SUITE 107 ORLANDO FL 32812
CHIPPEWA COUNTY                          CHIPPEWA CO. - AUD/TREAS 629 NORTH 11TH STREET MONTEVIDEO MN 56265
CHIPPEWA COUNTY TREASURER                319 COURT ST, COURTHOUSE SAULT SAINTE MARIE MI 49783
CHIPPEWA FALLS CITY                      CHIPPEWA FALLS CITY TREA 30 W CENTRAL ST CHIPPEWA FLS WI 54729
CHIPPEWA TOWN                            CHIPPEWA TWN TREASURER 15910 WAGNER VOGT ROAD BUTTERNUT WI 54514
CHIPPEWA TOWNSHIP                        LINDA RAWDING - TAX COLL 2811 DARLINGTON RD - STE BEAVER FALLS PA 15010
CHIPPEWA TOWNSHIP                        CHIPPEWA TOWNSHIP - TREA 11084 E PICKARD RD MT. PLEASANT MI 48858
CHIPPEWA TOWNSHIP                        CHIPPEWA TOWNSHIP - TREA P.O. BOX 26 CHIPPEWA LAKE MI 49320



Epiq Corporate Restructuring, LLC                                                                     Page 234 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 260 of 1490
Claim Name                               Address Information
CHIPPEWA TOWNSHIP                        CHIPPEWA TOWNSHIP - TREA 30014 W M-28 ECKERMAN MI 49728
CHIS INC                                 7482 LAUREL OAK CT SPRINGFIELD VA 22153
CHISAGO COUNTY                           CHISAGO COUNTY - TREASUR 313 N MAIN ST RM 274 CENTER CITY MN 55012
CHISAGO LAKES GNRL                       21150 OZARD LAN SCANDIA MN 55073
CHISAGO LAKES MUTUAL INS CO              P O BOX 189 SCANDIA MN 55073
CHISHOLM ROOFING AND CONSTRUCTION, LLC   6005 RAYBURN DR FORTH WORTH TX 76133
CHISHOLM TRAIL ESTATES, INC              513 S OLD BNETSY ROAD KEENE TX 76059
CHISHOLM, RHONDA                         ADDRESS ON FILE
CHISM, VON-NA                            ADDRESS ON FILE
CHISOLM TRAIL ROOFING & CONSTRUCTION     STEVEN J. WALDEN 525 GARTH BROOKS BLVD YUKON OK 73099
INC
CHISTIAN SANTOS                          HC 2 BOX 5463 CANOVANAS PR 00729-9741
CHITTENANGO CS (CMBD TN                  CHITTENANGO CS - TAX COL 1732 FYLER ROAD CHITTENANGO NY 13037
CHITTENANGO VILLAGE                      CHITTENANGO VILLAGE - CL 222 GENESEE STREET CHITTENANGO NY 13037
CHITTENDEN TOWN                          CHITTENDEN TOWN-TAX COLL 260 CHITTENDEN ROAD CHITTENDEN VT 05737
CHL INS INC                              1005 E PALMDALE BLVD PALMDALE CA 93550
CHOATE FRAMERS LLC                       304 OAK CREEK LANE LEAGUE CITY TX 77573
CHOCOLAY TOWNSHIP                        CHOCOLAY TOWNSHIP - TREA 5010 U S 41 SOUTH MARQUETTE MI 49855
CHOCTAW COUNTY                           CHOCTAW CO-REV COMMISSIO 117 S MULBERRY ST SUITE BUTLER AL 36904
CHOCTAW COUNTY                           CHOCTAW COUNTY-TAX COLLE PO BOX 907 ACKERMAN MS 39735
CHOCTAW COUNTY                           CHOCTAW COUNTY - TAX COL 300 E DUKE ST HUGO OK 74743
CHOCTAW COUNTY CHANCERY CLERK            22 QUINN STREET ACKERMAN MS 39735
CHOCTAW COUNTY TAX COLLECTOR             22 E QUINN ST ACKERMAN MS 39735
CHOCTAW COUNTY TREASURER                 300 E DUKE ST HUGO OK 74743
CHOCTAW JUDGE OF PROBATE                 117 S MULBERRY ST STE 9 BUTLER AL 36904
CHOICE APPRAISALS                        207 ACORN LANE LAKE IN THE HILLS IL 60156
CHOICE APPRAISALS INC                    PO BOX 1366 AUBURN ME 04211-1366
CHOICE BUILDERS LLC                      LESTER HUGHES 1339 LODEMA LANE DUNCANVILLE TX 75116
CHOICE CONTRACTING                       1122 STANFORD RD DANVILLE KY 40422
CHOICE INS                               5535 WESTERN BLVD 204 RALEIGH NC 27606
CHOICE INS                               1715 MARKET ST 100 KIRKLAND WA 98033
CHOICE INS AGENCY                        4664 SOUTH BLVD VIRGINIA BEACH VA 23452
CHOICE LEGAL GROUP PA                    PO BOX 9908 FORT LAUDERDALE FL 33310
CHOICE LEGAL GROUP, P.A.                 1901 WEST CYPRESS CREED ROAD SUITE 201 FT. LAUDERDALE FL 33309
CHOICE LEGAL GROUP, P.A.                 ARI.MILLERCLEGALGROUP.COM PO BOX 9908 FT LAUDERDALE FL 33310-0908
CHOICE ONE ENGINEERING                   440 E HOEWISHER ROAD SIDNEY OH 45365
CHOICE PLUMBERS, LLC                     DUSTIN EATON 3008 N. PRUETT ST. BAYTOWN TX 77521
CHOICE REMODELING                        21282 WHITE OAK DR CONROE TX 77306
CHOICE RESTORATION INC                   238 PINE CREST LN LANSDALE PA 19446
CHOICE, ANGELICA                         ADDRESS ON FILE
CHOICE, NEKEIA                           ADDRESS ON FILE
CHOICECONCRETE CONST INC                 11225 OLD BALTIMORE PIKE BELTSVILLE MD 20708
CHORPENNING-MANES, LISA                  ADDRESS ON FILE
CHOSEN 1 ROOFING INC                     2115 SAINT CROIX AVE FORT MYERS FL 33905
CHOUTEAU COUNTY                          CHOUTEAU COUNTY - TREASU COUNTY COURTHOUSE - PO B FORT BENTON MT 59442
CHOWAN COUNTY                            CHOWAN COUNTY - TAX COLL P O BOX 1030 EDENTON NC 27932
CHOWAN COUNTY REGISTER OF DEEDS          PO BOX 487 EDENTON NC 27932-0487
CHOWAN COUNTY TAX DEPARTMENT             305 W FREEMASON ST EDENTON NC 27932
CHOWAN COUNTY TAX DEPARTMENT             P.O. BOX 1030 EDENTON NC 27932-1030



Epiq Corporate Restructuring, LLC                                                                  Page 235 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 261 of 1490
Claim Name                             Address Information
CHOWCHILLA WATER DIST                  CHOWCHILLA WATER DISTRIC PO BOX 905 CHOWCHILLA CA 93610
CHRIEST, HARRY                         ADDRESS ON FILE
CHRIS A. PRIOR AND SAMANTHA J. PRIOR   MAYER & MAYER TAVIAN M. MAYER P.O. BOX 59 SOUTH ROYALTON VT 05068
CHRIS ADAMS &                          RONALD ADAMS 806 LITTLE VALLEY DR MCDONOUGH GA 30252
CHRIS COLLIER AGENCY                   903 POLLASKY AVE CLOVIS CA 93612
CHRIS DANIEL, DIST. CLERK              P.O. BOX 4651 HOUSTON TX 77210
CHRIS DAVIS AGENCY LLC                 PO BOX 680575 FORT PAYNE AL 35968
CHRIS FERRY INS AGENCY                 2000 SHORE RD SUITE 206 LINWOOD NJ 08221
CHRIS FERRY INS AGENCY                 PO BOX 356 LINDWOOD NJ 08221
CHRIS GOODSON APPRAISAL                SERVICES INC 1826 14TH AVE MCPHERSON KS 67460
CHRIS HINKLE REAL ESTATE, LLC          CHRIS HINKLE 8712 VANTAGE POINT DR. AUSTIN TX 78737
CHRIS JOHNSON REALTY LLC               503 BROOKDALE DRIVE STATEVILLE NC 28677
CHRIS KALLEN AGENCY                    P O BOX 3442 RANCHO CUCAMONGA CA 91729
CHRIS KEY                              ADDRESS ON FILE
CHRIS KUNSTADT &                       ADRIENNE KUNSTADT 13401 CIRCULO LARGO NE ALBUQUERQUE NM 87112
CHRIS LANGFORD ROOFING                 CHRISTOPHER LANGFORD 520 W TYLER ST GILMER TX 75644
CHRIS LEEF AGENCY                      P O BOX 3747 SHAWNEE MISSION KS 66203
CHRIS MARTIN CONSTR &                  JONATHAN& JENNIFER TROSP PO BOX 1225 PARIS TN 38242
CHRIS MARTIN HARDWOODS                 250 RIDGE RD ROEBUCK SC 29376
CHRIS MCCOY ROOF CO                    CHRIS MCCOY CHRIS MCCOY 704 TORRINGTON WAY FORT SMITH AR 72908
CHRIS MILLER AGENCY                    3315 MEM PRWY SW 5 400 HUNTSVILLE AL 35801
CHRIS MILLER CONSTRUCTION              350 PHILLIPS RD STURGIS MS 39769
CHRIS POSEY RESTORATION, LLC           12337 RALEIGH LAGRANGE RD COLLIERVILLE TN 38017
CHRIS SIMONS                           ADDRESS ON FILE
CHRIS SOWELLS                          ADDRESS ON FILE
CHRIS THE ROOFER CO.                   CHRIS KIMERER 4610 EMIL ST. SAN ANTONIO TX 78219
CHRIS WELLS CONSTRUCTION               CHRIS WELLS 23528 BRADSKY RD RAPID CITY SD 57703
CHRIS WINKEL &                         CYNTHIA WINKEL 2722 NE BRIARWOOD CT ANKENY IA 50021
CHRISMAN LLC                           ATTN: GENERAL COUNSEL 97 SOUTHER HIGHTS BLVD. SAN RAFAEL CA 94901-5188
CHRISS HANDYMAN SERVICES LLC           1308 NORTH STOCKTON HILL RD STE A378 KINGMAN AZ 86401
CHRISTA ARMSTRONG                      ADDRESS ON FILE
CHRISTA HOLLAND                        ADDRESS ON FILE
CHRISTA M ELLIS                        ADDRESS ON FILE
CHRISTEL POND                          ADDRESS ON FILE
CHRISTENSEN CONSTRUCTION LLC           PO BOX 2662 PORT ARANSAS TX 78373
CHRISTENSEN GROUP                      9855 W 78TH ST 100 EDEN PRAIRIE MN 55344
CHRISTENSON GROUP                      11100 BREN ROAD W MINNETONKA MN 55343
CHRISTENSON, REGINA                    ADDRESS ON FILE
CHRISTI D BUIE                         ADDRESS ON FILE
CHRISTIAN BROS ROOFING &               17008 SHELBYVILLE RD FISHERVILLE KY 40023
CHRISTIAN BROTHERS CLEANING & RSTRTN   10176 RIVERFORD ROAD LAKESIDE CA 92040
CHRISTIAN COUNTY                       CHRISTIAN COUNTY - SHERI 216 W 7TH ST HOPKINSVILLE KY 42240
CHRISTIAN COUNTY                       CHRISTIAN COUNTY - TREAS 101 S. MAIN ST. TAYLORVILLE IL 62568
CHRISTIAN COUNTY                       CHRISTIAN COUNTY - COLLE 100 W CHURCH, RM 101 OZARK MO 65721
CHRISTIAN COUNTY CLERK                 511 SOUTH MAIN STREET HOPKINSVILLE KY 42240
CHRISTIAN FONTANEZ &                   SARA FONTANEZ 1057 WRIGHT CT PLANO IL 60545
CHRISTIAN JENKINS                      ADDRESS ON FILE
CHRISTIAN S. NELSON                    ADDRESS ON FILE
CHRISTIAN, TIMOTHY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 236 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 262 of 1490
Claim Name                             Address Information
CHRISTIANA BORO                        LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
CHRISTIANA TOWN                        CHRISTIANA TWN TREASURER 773 KOSHONONG RD CAMBRIDGE WI 53523
CHRISTIANSBURG TOWN                    CHRISTIANSBURG TOWN - TR 100 E MAIN ST CHRISTIANSBURG VA 24073
CHRISTIE BOWEN DCSD                    ADDRESS ON FILE
CHRISTIE DIEZ &                        RICARDO DIEZ 5243 NW 99TH AVE SUNRISE FL 33351
CHRISTINA FLOOD &                      JENNIFER FLOOD 214 RED ROCK DR ROGERSVILLE MO 65742
CHRISTINA HAMMOCK HOA                  1621 E EDGEWOOD DRIVE, SUITE F LAKELAND FL 33803
CHRISTINA KINNAMON, ET AL.             SERGEI LEMBERG, LEMBERG LAW, LLC TIMOTHY SOSTRIN, KEOGH LAW LTD. JOHN HEIN,
                                       SAUERWEIN HEIN, P.C.
CHRISTINA MARIE POWDERLY, ET AL.       CHRISTINA MARIE POWDERLY (PRO PER) PAUL JOSEPH POWDERLY 522 SOUTH HELENA
                                       STREET ANAHEIM CA 92805
CHRISTINA SANDOVAL &                   MARY HELEN SANDOVAL 4968 QUITMAN DENVER CO 80212
CHRISTINA VAIL                         ADDRESS ON FILE
CHRISTINA WU                           ADDRESS ON FILE
CHRISTINE A HOOD                       ADDRESS ON FILE
CHRISTINE B PITTS &                    ADDRESS ON FILE
CHRISTINE HOWARD                       ADDRESS ON FILE
CHRISTINE KELLOGG GARCIA               ADDRESS ON FILE
CHRISTINE SCHWIRTZ                     ADDRESS ON FILE
CHRISTINE STOCKSON LOBOS               ADDRESS ON FILE
CHRISTINE W. DAVIS, ET AL.             ROBERT W. RUSHING, JR. ATTORNEY AT LAW 4557 S HIGHWAY 17 BYPASS MYRTLE BEACH
                                       FL 29577
CHRISTMAN ROOFING INC                  1 VIRGINIA MONTANAT CITY MT 59634
CHRISTMAN, ROBERT                      ADDRESS ON FILE
CHRISTOPHER ALEGRIA                    8943 N SOFT WINDS DR TUCSON AZ 85742
CHRISTOPHER ARTURI                     ADDRESS ON FILE
CHRISTOPHER BAIRD AND                  ADDRESS ON FILE
CHRISTOPHER BERRY                      ADDRESS ON FILE
CHRISTOPHER BROWN &                    ADDRESS ON FILE
CHRISTOPHER C GORMAN                   ADDRESS ON FILE
CHRISTOPHER CHANDLER &                 ADDRESS ON FILE
CHRISTOPHER CLARK                      ADDRESS ON FILE
CHRISTOPHER D ROGERS                   ADDRESS ON FILE
CHRISTOPHER EPPERSON &                 ADDRESS ON FILE
CHRISTOPHER FORSYTH                    ADDRESS ON FILE
CHRISTOPHER GREGORY KREUTZ             ADDRESS ON FILE
CHRISTOPHER HUTTON &                   KRYSTA HUTTON 2753 S SUPERIOR ST MILWAUKEE WI 53207
CHRISTOPHER J. BAILEY, P.A.            11098 BISCAYNE BLVD, SUITE 401 MIAMI FL 33161
CHRISTOPHER J. BERNO, ET AL.           LAW OFFICES OF EVAN M. ROSEN, P.A. 12 SE 7TH STREET, SUITE 805 FORT LAUDERDALE
                                       FL 33301
CHRISTOPHER JENSEN &                   TIFFANY JENSEN 7310 N COUNCIL AVE BLANCHARD OK 73010
CHRISTOPHER JONES                      ADDRESS ON FILE
CHRISTOPHER JOSEPH PICHA               9145 95TH AVE CLEAR LAKE MN 55319
CHRISTOPHER LAWSON                     ADDRESS ON FILE
CHRISTOPHER LEVINS CONTR               55 FRIENDLY LANE LEVITTOWN PA 19055
CHRISTOPHER M HILL & ASSOC PSC         PO BOX 817 FRANKFORT KY 40602
CHRISTOPHER M. TRAPANI, P.A.           10640 GRIFFIN ROAD, SUITE 106C COOPER CITY FL 33328
CHRISTOPHER MICALE TRUSTEE             PO BOX 1001 ROANOKE VA 24005-1001
CHRISTOPHER MOON                       ADDRESS ON FILE
CHRISTOPHER P GREEN                    ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 237 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 263 of 1490
Claim Name                               Address Information
CHRISTOPHER PERRY & ASSO                 7210 BROAD RIVER RD A IRMO SC 29063
CHRISTOPHER QUACH                        ADDRESS ON FILE
CHRISTOPHER RUSSIAN                      ADDRESS ON FILE
CHRISTOPHER SANTOLLA                     ADDRESS ON FILE
CHRISTOPHER SEAY &                       MICHELLE SEAY 1911 OAK BROOK DR PORTLAND TX 78374
CHRISTOPHER SHEA GOODWIN                 ADDRESS ON FILE
CHRISTOPHER SIMMONS TONI                 ADDRESS ON FILE
CHRISTOPHER SMITH &                      STACEY SMITH 3917 BURNT LEAF LN SNELLVILLE GA 30039
CHRISTOPHER SPEARS                       ADDRESS ON FILE
CHRISTOPHER SPRINKLE AND                 TAMMIE SPINKLE 765 WOOD VALLEY TRL SAINT PETERS MO 63304
CHRISTOPHER THURSTON INS                 975 IH 10 NORTH SUITE100 BEAUMONT TX 77706
CHRISTOPHER TSCHIFFELY &                 LAURA GARCIA 421 S MARSHALL ST LAKEWOOD CO 80226
CHRISTOPHER WATTS                        141 WARRIOR CT CHINA GROVE NC 28023
CHRISTOPHER WOLZEN &                     PAMELA WOLZEN 308 HAMRICK AVE ROMEOVILLE IL 60446
CHRISTY DODGE & DAMON                    DODGE 22500 W 55TH TER SHAWNEE KS 66226
CHRISTY WILLIAMS                         CHARLES WILLIAMS 2065 HARMONY DR CANTON GA 30115
CHRISWELL LAW OFFICES                    665 PHILADELPHIA ST STE 11 INDIANA PA 15701
CHS CONTRACTORS LLC                      RONALD EDGARDO RAMOS RONALD EDGARDO RAMOS 140 RED LEAF BLVD MONCKS CORNER SC
                                         29461
CHUBB                                    P O BOX 3362 SOUTH PASADENA CA 91030
CHUBB GROUP INS CO                       ATTN CASH UNIT 202 HALLS MILL ROAD WHITEHOUSE STATION NJ 08889
CHUBB INSURANCE                          P O BOX 7247-0180 PHILADELPHIA PA 19170
CHUBB OF PR                              CONDO EST DE ARAGON P O BOX 191249 SAN JUAN PR 00919
CHUCK OLSON REAL ESTATE, INC.            CHUCK OLSON 241 MAIN STREET KALISPELL MT 59901
CHUGACH ELECTRIC ASSOCIATION INC         PO BOX 196760 ANCHORAGE AK 99519-6760
CHUOL, LAM                               ADDRESS ON FILE
CHURCH & CHURCH                          APPRAISALS LLC 175 COUNTY RD 100 DEATSVILLE AL 36022
CHURCH AGENCY                            600 E CUYAHOGA FALLS AVE AKRON OH 44310
CHURCH HILL CITY                         CHURCH HILL CITY-TAX COL PO BOX 366 CHURCH HILL TN 37642
CHURCH MTL                               3000 SCHUSTER LANE MERRILL WI 54452
CHURCH MUTUAL                            P O BOX 2912 MILWAUKEE WI 53201
CHURCH POINT TOWN                        CHURCH POINT TOWN - COLL 102 CHURCH BLVD CHURCH POINT LA 70525
CHURCHHILL BORO WOODLAND                 DANIEL DUERRING - COLLEC 2300 WILLIAM PENN HWY PITTSBURGH PA 15235
CHURCHILL COUNTY TREASURER               155 N TAYLOR ST, STE 110 FALLON NV 89406
CHURCHILL ESTATES COUNCIL OF CO-OWNERS   500 THOMAS MORE PARKWAY CRESTVIEW HILLS KY 41017
CHURCHILL TOWNSHIP                       CHURCHILL TOWNSHIP - TRE 1103 QUIGLEY RD WEST BRANCH MI 48661
CHURCHVILLE VILLAGE                      CHURCHVILLE VILLAGE - CL 23 EAST BUFFALO STREET CHURCHVILLE NY 14428
CHURCHVILLE-CHILI CS (TN                 CHURCHVILLE-CHILI CS -RE 118 E SENECA ST.C/0 TOMP ITHACA NY 14850
CHURCHVILLE-CHILI CS (TN                 CHURCHVILLE-CHILI CS -RE 118 E SENECA ST.C/O TOMP ITHACA NY 14850
CHURCHVILLE-CHILI CS (TN                 CHURCHVILLE-CHILI CS-REC 118 E SENECA ST.C/0 TOMP ITHACA NY 14851
CHW INS GROUP                            203 AMICKS FERRY RD 100 CHAPIN SC 29036
CIA LEAVITT AGENCY                       100 PREMIUM WAY ALAMOSA CO 81101
CIACCIO, KELLY                           ADDRESS ON FILE
CIANELLI, BRITTANY                       ADDRESS ON FILE
CIANFRONE NIKOLOFF GRANT & GREENBERG PA 1964 BAYSHORE BLVD, SUITE A DUNEDIN FL 34698
CIANFRONE NIKOLOFF GRANT GREENBERG       SINCLAIR PA 1964 BAYSHORE BLVD STE A DUNEDIN FL 34698
CIANFRONE, NIKOLOFF, GRANT,              GREENBERG & SINCLAIR, P.A. 1964 BAYSHORE BLVD SUITE A DUNEDIN FL 34698
CIARALLI, BRUNO                          ADDRESS ON FILE
CIARDIELLO INS AGENCY                    2725 WHITNEY AVE HAMDEM CT 06518



Epiq Corporate Restructuring, LLC                                                                   Page 238 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 264 of 1490
Claim Name                              Address Information
CIBA INSURANCE                          655 NORTH CENTRAL AVENUE STE 2100 GLANDALE CA 91203
CIBOLA COUNTY TREASURER                 700 E ROOSEVELT AVE STE 50 GRANTS NM 87020
CICCARELLI, ANTHONY                     ADDRESS ON FILE
CICCONE, CATHERINE                      ADDRESS ON FILE
CICERO TOWN                             CICERO TOWN-TAX RECEIVER 8236 BREWERTON ROAD CICERO NY 13039
CICERO TOWN                             CICERO TWN TREASURER W3765 CICERO RD SEYMOUR WI 54165
CICHOS CONSTRUCTION                     245 CLEVELAND CT BENNETT CO 80102
CIG                                     2300 GARDEN RD MONTEREY CA 93940
CIG CONSTRUCTION LLC                    5023 W 120TH AV 205 BROOMFIELD CO 80020
CIGITAL, INC.                           ATTN: FINANCE 21351 RIDGETOP CIRCLE SUITE 400 DULLES VA 20166
CIGITAL, INC.                           ATTN: GENERAL COUNSEL 21351 RIDGETOP CIRCLE SUITE 400 DULLES VA 20166-6503
CIMARRON CIA, INC.                      945 ELDRIDGE ROAD SUGAR LAND TX 77478
CIMARRON CONSTRUCTION, LLC              ROBERT T BERGER 828 N.E. QUIMBY AVE BEND OR 97701
CIMARRON COUNTY                         CIMARRON COUNTY - COLLEC P.O. BOX 162 BOISE CITY OK 73933
CIMARRON HILLS AT MCDOWELL              C/O FIRST SERVICE RESIDENTIAL AZ LLC 9000 E. PIMA CENTER PKWY, SUITE 300
                                        SCOTTSDALE AZ 85258
CIMARRON MUD L                          CIMARRON MUD - TAX COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
CIMINELLA, STEVEN                       ADDRESS ON FILE
CINCINNATI INS                          P O BOX 740099 CINCINNATI OH 45274
CINCINNATI INS CO                       ATTN BILLING 6200 S GILMORE RD FAIRFIELD OH 45014
CINCINNATI INS COMPANIES                P O BOX 145620 CINCINNATI OH 45250
CINCINNATI WINDOW DESIGN LLC            6564 TYLERS CROSSING WEST CHESTER OH 45069
CINCINNATUS C S (TN OF C                CINCINNATUS C S-TAX COLL PO BOX 378 CINCINNATUS NY 13040
CINCINNATUS CEN SCH (TN-                CINCINNATUS CEN SCH- COL PO BOX 378 CINCINNATUS NY 13040
CINCINNATUS CENTRAL SCH                 CINCINNATUS CSD- TAX COL PO BOX 378 CINCINNATUS NY 13040
CINCINNATUS CS (TN OF WI                CINCINNATUS CS-TAX COLLE PO BOX 378 CINCINNATUS NY 13040
CINCINNATUS TOWN                        KAY TRACEY- TAX COLLECTO 2597 ROUTE 26 CINCINNATUS NY 13040
CINCO INC                               1971 E CHELTENHAM AVE PHILADELPHIA PA 19124
CINCO MUD 1 W                           CINCO MUD 1 - TAX COLLEC 6935 BARNEY RD 110 HOUSTON TX 77092
CINCO MUD 10 W                          CINCO MUD 10 - TAX COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
CINCO MUD 12 W                          CINCO MUD 12 - TAX COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
CINCO MUD 14 W                          CINCO MUD 14 - TAX COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
CINCO MUD 3 W                           CINCO MUD 3 - TAX COLLEC 6935 BARNEY RD 110 HOUSTON TX 77092
CINCO MUD 6 HC W                        CINCO MUD 6 - TAX COLLEC 6935 BARNEY RD 110 HOUSTON TX 77092
CINCO MUD 6 W                           CINCO MUD 6 - TAX COLLEC 6935 BARNEY RD 110 HOUSTON TX 77092
CINCO MUD 8 B                           CINCO MUD 8 - TAX COLLEC 13333 NORTHWEST FREEWAY HOUSTON TX 77040
CINCO RANCH INSURANCE                   810 S MASON RD STE 140 KATY TX 77450
CINCO RESIDENTIAL PROPERTY ASSOC, INC   11000 CORPORATE CENTRE DRIVE #150 HOUSTON TX 77041
CINCO SW MUD 2 U                        CINCO SW MUD 2 - TAX COL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
CINCO SW MUD 3 U                        CINCO SW MUD 3 - TAX COL 11500 NORTHWEST FREEWAY HOUSTON TX 77092
CINCO SW MUD 4 U                        CINCO SW MUD 4 - TAX COL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
CINDI GHILARDI & DANIEL GHILARDI        700 SUNSET LN SHOREWOOD IL 60404
CINDY BOUDLOCHE TRUSTEE                 555 N CARACAHUA SUITE 600 CORPUS CHRISTI TX 78401-0823
CINDY C. TODD RECEIVER OF TAXES         PO BOX 2003 HYDE PARK NY 12538
CINDY COX &                             STEVEN COX 14508 NE 49TH CIR VANCOUVER WA 98682
CINDY CURREN AND                        MARTY WEBER 13195 MANNING TRL N STILLWATER MN 55082
CINDY HARE                              ADDRESS ON FILE
CINDY L WALKER, REALTOR                 1510 GUNBARREL ROAD CHATANOOGA TN 37421
CINDY LOVELACE AGENCY                   2007 S DOUGLAS HWY E GILLETTE WY 82718



Epiq Corporate Restructuring, LLC                                                                   Page 239 OF 1400
                                           Ditech Holding Corporation
           19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 265 of 1490
Claim Name                              Address Information
CINDY THOMAS INS AGENCY                 2108 FAIRBURN RD DOUGLASVILLE GA 30135
CINDYS COUNTRY HOMES LLC                1293 GREAT FALLS HWY LANCASTER SC 29720
CINNAMINSON SEWERAGE AUTHORITY          1621 RIVERTON ROAD CINNAMINSON NJ 08077
CINNAMINSON TOWNSHIP                    CINNAMINSON TWP -COLLECT 1621 RIVERTON ROAD CINNAMINSON NJ 08077
CINNAMON RIDGE UTILITIES INC            6909 BEACH BLVD HUDSON FL 34667
CINNER, ERICA                           ADDRESS ON FILE
CINTAS FIRE PROTECTION                  LOCK BOX 636525 PO BOX 636525 CINCINNATI OH 45263-6525
CINTRON LANDSCAPE SERVIC                7430 MUSKETEER LN FORT MYERS FL 33912
CIRA CONNECT LLC                        PO BOX 803555 DALLAS TX 75380
CIRAN, GEORGE                           ADDRESS ON FILE
CIRCLE C HOMEOWNERS ASSOC., INC.        PO BOX 163541 AUSTIN TX 78716-3541
CIRCUIT COURT CLERK                     307 ALBEMARLE DRIVE, SUITE 300A GENERAL DISTRICT & CIRCUIT COURT BLDG
                                        CHESAPEAKE VA 23322-5579
CIRCUIT COURT FOR BALTIMORE CITY        100 NORTH CALVERT STREET BALTIMORE MD 21202
CIRCUIT COURT FOR QUEEN ANNE'S COUNTY   100 COURT HOUSE SQUARE CENTREVILLE MD 21617
MD
CIRCUS TIME AMUSEMENTS &                ENTERTAINMENT 900 SHERMAN AVENUE PENNSAUKEN NJ 08110
CIRESI, MICHAEL                         ADDRESS ON FILE
CIRO SANCHEZ &                          PILAR SANCHEZ 750 MONTE CIR LINDSAY CA 93247
CIRO URQUIOLA                           4512 VARSITY LAKES CT LEHIGH ACRES FL 33971
CISCO SYSTEMS CAPITAL CORP              PO BOX 742927 LOS ANGELES CA 90074-2927
CISCO SYSTEMS CAPITAL CORPORATION       170 W TASMAN DRIVE MS SJ13-3 SAN JOSE CA 95134
CIT FINANCE LLC                         10201 CENTURION PARKWAY NORTH SUITE 100 JACKSONVILLE FL 32256
CITADEL ADVISORS LLC                    ATTN: MR. EDWARD K. BARKER HEAD OF SURVEYOR CAPITAL 131 SOUTH DEARBORN STREET
                                        CHICAGO IL 60603-5574
CITADEL ROOFING SYSTEMS                 6106 S JOLIE CT SAN ANTONIO TX 78240
CITADEL SPV LLC                         85 BROAD STREET 18TH FLOOR NEW YORK NY 10004
CITATION INS                            11 GORE RD WEBSTER MA 01570
CITIBANK NA                             20 COMMERCE DR O FALLON MO 63366
CITIBANK NA, AS COLLATERAL AGENT        388 GREENWICH STREET 14TH FLOOR NEW YORK NY 10013
CITIBAY PAINTING                        WIL PAKEMAN WIL PAKEMAN 2251 BUENA VISTA AVE 2 SAN LEANDRO CA 94577
CITIFINANCIAL SERVICING LLC             CITIFINANCIAL SERVICING LLC 300 ST. PAUL PLACE BALTIMORE MD 21202
CITIGROUP GLOBAL MARKETS INC.           ALLYSON COOPER 390 GREENWICH ST NEW YORK NY 10013
CITIGROUP GLOBAL MARKETS INC.           CAPITAL MARKETS DOCUMENTATION UNIT ATTN: MSFTA OPERATIONS 388 GREENWICH STREET
                                        17TH FLOOR NEW YORK NY 10013
CITIGROUP GLOBAL MARKETS INC.           GLOBAL MARGIN OPERATIONS ATTN: MSFTA OPERATIONS 580 CROSS POINT PARKWAY, 2ND
                                        FLOOR GETZVILLE NY 14068
CITIGROUP GLOBAL MARKETS, INC.          ATTN: MR. JAMES ANTHONY FORESE PRESIDENT 388 GREENWICH STREET NEW YORK NY
                                        10013-2375
CITIGROUP MLT MORT PTC, SERIES 2009-C   U.S. BANK NATIONAL ASSOCIATION U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL
                                        MN 55107-2292
CITIMORTGAGE                            ATTN TINA LANTZ 4740 121ST ST URBANDALE IA 50323
CITIMORTGAGE INC                        1000 TECHNOLOGY DRIVE OFALLON MO 63368
CITIMORTGAGE INC                        ATTN: JOHN GUYON, MASTER SERVICING DIV VETERANS LAND BOARD OF TEXAS 6801
                                        COLWELL BLVD., MC: NTSB-2040 IRVING TX 75039
CITIZENS                                ASIA DUCKETT 1402 MANHATTAN BLVD. SUITE A HARVEY LA 70058
CITIZENS BANK, N.A.                     GEIER HOMAR & ROY LLP 131 W. WASHINGTON AVE. MADISON WI 53703
CITIZENS BANK, NATIONAL ASSOCIATION     CITIZENS BANK NATIONAL ASSOCIATION 443 JEFFERSON BLVD. WARWICK RI 02886
CITIZENS CLAIMS CONSULT                 & J CAMACHO & M VENTURA 12595 SW 137TH AVE 309 MIAMI FL 33186
CITIZENS CLAIMS CONSULT                 12595 SW 137TH AV 309 MIAMI FL 33186



Epiq Corporate Restructuring, LLC                                                                   Page 240 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 266 of 1490
Claim Name                              Address Information
CITIZENS CLAIMS CONSULT                12595 SW 137TH AVE 309 MIAMI FL 33186
CITIZENS INS CO OF AMER                645 W GRAND RIVER HOWELL MI 48843
CITIZENS INS CO OF AMERI               9000 HAGGERTY RD BELLEVILLE MI 48111
CITIZENS INS CO OF AMERI               CO JP MORGANCHASEMI18206 9000 HAGGERTY RD BELLEVILLE MI 48111
CITIZENS INS GROUP INC                 1040 RANDOLPH ST 21 THOMASVILLE NC 23760
CITIZENS INS OF AMER                   DEPT 77360 P O BOX 77000 DETROIT MI 48277
CITIZENS INS OF AMER                   P O BOX 77000 DETROIT MI 48277
CITIZENS INSURANCE                     P O BOX 30301 TAMPA FL 33630
CITIZENS MANAGEMENT INC                GROUND RENT 825 NORTH CHARLES STREET BALTIMORE MD 21201
CITIZENS MUTUAL INS CO                 PO BOX 6032 COLUMBIA MO 62505
CITIZENS PROP INS CORP                 PAYMENT SRVCS DEPT 301 W BAY ST 1300 JACKSONVILLE FL 32202
CITIZENS PROP INS CORP                 P O BOX 17869 JACKSONVILLE FL 32245
CITIZENS PROPERTY &                    4644 W GANDY BLVD TAMPA FL 75670
CITIZENS PROPERTY INS                  COMMERICAL DEPT P. O. BOX 17850 JACKSONVILLE FL 32245
CITIZENS PROPERTY INS CO               P O BOX 10563 TALLAHASSEE FL 32302
CITIZENS PROPERTY INSURANCE            P.O. BOX 17850 JACKSONVILLE FL 32245-7850
CITIZENS PROPERTY INSURANCE CORP.      6676 CORPORATE CENTER PARKWAY JACKSONVILLE FL 32216-0973
CITLALY CALZONZINT                     2222 WOODCREST DR DEER PARK TX 77536
CITRIX SYSTEMS INC                     ATTN: GENERAL COUNSEL 851 WEST CYPRESS CREEK ROAD SUITE 100 FORT LAUDERDALE FL
                                       33309
CITRUS CONTRACTING LLC                 6712 BENJAMIN RD STE 800 TAMPA FL 33634
CITRUS COUNTY                          CITRUS COUNTY-TAX COLLEC 210 N APOPKA AVE - SUITE INVERNESS FL 34450
CITRUS COUNTY BOCC                     DEPT OF PLANNING AND DEVELOPMENT 3600 W SOVEREIGN PATH, SUITE 147 LECANTO FL
                                       34461
CITRUS COUNTY TAX COLLECTOR            210 N APOPKA AVE, RM 100 INVERNESS FL 34450
CITRUS COUNTY UTILITIES DIVISION       ATTN: BERNADINE FLOOD-NICHOLS 3600 W SOVEREIGN PATH, SUITE 292 LECANTO FL
                                       34461-7788
CITRUS GARDENS INC                     1730 TOYON GLEN ESCONDIDO CA 92026
CITRUS HEIGHTS WATER DISTRICT          6230 SYLVAN RD CITRUS HEIGHTS CA 95610
CITRUS HILLS PROPERTY OWNERS ASSOC, INC 2541 N RESTON TERR HERNANDO FL 34442
CITRUS SPRINGS VILLAGE E HOMEOWNERS    3333 20TH STREET VERO BEACH FL 32960
ASSC
CITRUS WOODS PROPERTY OWNERS           1610 REYNOLDS ROAD 391 LAKELAND FL 33801
ASSOCIATION
CITY & VILLAGE TAX OFFICE              3 HOLLENBERG CT BRIDGETON MO 63044
CITY ABSTRACT LLC                      1060 NORTH KINGS HIGHWAY SUITE 206 CHERRY HILL NJ 08034
CITY AND COUNTY OF DENVER              201 W COLFAX AVE DEPT 401 DENVER CO 80202
CITY AND COUNTY OF DENVER              2000 WEST THIRD AVENUE WASTEWATER MANAGEMENT DIV DENVER CO 80223
CITY AND COUNTY OF HONOLULU            530 SOUTH KING ST RM 115 HONOLULU HI 96813
CITY AND COUNTY OF HONOLULU            ATTN: CODE COMPLIANCE BRANCH 650 SOUTH KING STREET 8TH FLOOR HONOLULU HI 96813
CITY AND VILLAGE TAX OFFICE, LLC       3 HOLLENBERG CT BRIDGETON MO 63044
CITY BEST INS                          15024 BEAR VALLEY RD B VICTORVILLE CA 92395
CITY BEST INSURANCE                    1630 E 4TH ST SUITE D ONTARIO CA 91764
CITY BEST INSURANCE                    10485 MAGNOLIA AVENUE RIVERSIDE CA 92505
CITY CARLSBAD, NEW MEXICO              101 N. HALAGUENO CARLSBAD NM 88220
CITY CENTER OWNERS ASSOCIATION         315 DIABLO ROAD SUITE 221 DANVILLE CA 94526
CITY CHAMBERLAIN                       CITY OF PLATTSBURGH 41 CITY HALL PLACE PLATTSBURGH NY 12901
CITY COLLECTOR                         25 DORRANCE STREET ROOM 203 PROVIDENCE RI 02903
CITY COMPTROLLER                       245 WASHINGTON ST STE 203 WATERTOWN NY 13601
CITY COUNTY OF HONOLUL                 CITY AND COUNTY OF HONOL 530 SOUTH KING STREET, R HONOLULU HI 96813


Epiq Corporate Restructuring, LLC                                                                   Page 241 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 267 of 1490
Claim Name                               Address Information
CITY HALL                                340 N WASHINGTON AVE SCRANTON PA 18503
CITY HALL, TREASURER OFFICE/WATER DEPT   216 PAYNE AVE NORTH TONAWANDA NY 14120
CITY INS PROFESSIONAL                    4005 TEAYS VALLEY RD SCOTTS DEPOT WV 25560
CITY MANAGEMENT GROUP                    ATTN: ALBERT HAKIM 18499 MACK AVE DETROIT MI 48236
CITY MANAGEMENT GROUP INC                23136 ALGER ST. CLAIRE SHORES MI 48080
CITY NATIONAL ROCHDALE                   FIXED INCOME OPPORTUNITIES FUND
CITY OF ABBEVILLE                        TAX COLLECTOR PO BOX 1170 ABBEVILLE LA 70511-1170
CITY OF ABERDEEN                         60 N PARKE ST ABERDEEN MD 21001
CITY OF ABILENE                          555 WALNUT STREET P. O. BOX 60 ABILENE TX 79602-0060
CITY OF ABSECON TAX OFFICE               500 MILL RD ABSECON NJ 08201
CITY OF ADAMSVILLE                       LINDA CARMICHAEL 4828 MAIN STREET ADAMSVILLE AL 35005
CITY OF ADRIAN                           135 EAST MAUMEE STREET ADRIAN MI 49221
CITY OF AKRON                            161 S HIGH ST SUITE 200 AKRON OH 44308
CITY OF AKRON, OHIO                      166 SOUTH HIGH STREET ROOM 505 AKRON OH 44308
CITY OF ALABASTER                        PO BOX 830525 ALABASTER AL 35007
CITY OF ALAMO                            420 N TOWER RD ALAMO TX 78516
CITY OF ALAMOGORDO                       1376 E. 9TH STREET ALAMOGORDO NM 88310
CITY OF ALBANY                           24 EAGLE STREET CITY HALL ROOM 110 ALBANY NY 12207
CITY OF ALBANY                           ACCOUNTS RECEIVABLE P.O. BOX 490 ALBANY OR 97321-0144
CITY OF ALBERT LEA                       221 E. CLARK ST. ALBERT LEA MN 56007
CITY OF ALBUQUERQUE                      CODE ENFORCEMENT DEPT 600 2ND ST NW STE 500 ALBUQUERQUE NM 87102
CITY OF ALEDO                            120 NORTH COLLEGE AVENUE P O BOX 267 ALEDO IL 61231
CITY OF ALICE - WATER                    500 E. MAIN ALICE TX 78332
CITY OF ALLEN PARK                       16850 SOUTHFIELD RD ALLEN PARK MI 48101
CITY OF ALLEN PARK WATER                 16850 SOUTHFIELD RD ALLEN PARK MI 48101
CITY OF ALLENTOWN                        ATTN: BUREAU OF REVENUE AND AUDIT 435 HAMILTON STREET, ROOM 215 ALLENTOWN PA
                                         18101
CITY OF ALLENTOWN                        ATTN: TREASURY DEPARTMENT 435 HAMILTON STREET ALLENTOWN PA 18101
CITY OF ALLENTOWN SWEEP                  1400 MARTIN LUTHER KING JR DR ALLENTOWN PA 18102
CITY OF ALTAMONTE SPRINGS                225 NEWBURYPORT AVENUE ALTAMONTE SPRINGS FL 32701
CITY OF ALTAMONTE SPRINGS LIEN           225 NEWBURYPORT AVENUE ALTAMONTE SPRINGS FL 32701
CITY OF ALTON                            101 EAST THIRD STREET ALTON IL 62002
CITY OF AMARILLO                         509 SE SEVENTH AVE. AMARILLO TX 79105
CITY OF AMARILLO                         P. O. BOX 1971 AMARILLO TX 79105-1971
CITY OF AMSTERDAM                        61 CHURCH STREET AMSTERDAM NY 12010
CITY OF ANACORTES                        PO BOX 410 ANACORTES WA 98221
CITY OF ANNAPOLIS                        145 GORMAN STREET 3RD FLOOR ANNAPOLIS MD 21401
CITY OF ANNAPOLIS                        FINANCE OFFICE 160 DUKE OF GLOUCESTER ST ANNAPOLIS MD 21401
CITY OF ANSONIA WPCA                     253 MAIN ST. ANSONIA CT 06401
CITY OF APOPKA                           120 E MAIN STREET APOPKA FL 32703
CITY OF APOPKA - UTILITY DEPT.           150 E 5TH ST APOPKA FL 32703
CITY OF ARCADIA                          121 W HICKORY ST ARCADIA FL 34266
CITY OF ARCO                             PO BOX 196 ARCO ID 83213
CITY OF ARDEN HILLS                      1245 WEST HIGHWAY 96 ARDEN HILLS MN 55112
CITY OF ARLINGTON                        P.O. BOX 90231 MS 63-0800 FINANCE ARLINGTON TX 76004-3231
CITY OF ARNOLD                           2101 JEFFCO BLVD ARNOLD MO 63010
CITY OF ARTESIA                          PO BOX 1310 ARTESIA NM 88211-1310
CITY OF ASHLAND                          ATTN DAWNETTE STUMP 1700 GREENUP AVE RM 208, PO BOX 1839 DEPT OF PLANNING & CD
                                         ASHLAND KY 41105-1839



Epiq Corporate Restructuring, LLC                                                                    Page 242 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 268 of 1490
Claim Name                               Address Information
CITY OF ASHLAND                          601 MAIN STREET WEST ASHLAND WI 54806
CITY OF ATHENS                           815 N JACKSON STREET ATHENS TN 37303
CITY OF ATLANTA                          P. O. BOX 931695 ATLANTA GA 31193-1695
CITY OF ATLANTA                          DAVID COCKRELL, CITY MANAGER PO BOX 669 ATLANTA TX 75551
CITY OF ATLANTA DEPT OF WATERSHED        P.O. BOX 105275 ATLANTA GA 30348-5275
CITY OF ATLANTA DEPT OF WATERSHED MGMT   72 MARIETTA ST NW ATLANTA GA 30303
CITY OF ATLANTA WATER                    3520 PIEDMONT ROAD SUITE 110 ATLANTA GA 30305
CITY OF ATLANTIC BEACH FLORIDA           800 SEMINOLE ROAD ATLANTIC BEACH FL 32233
CITY OF ATLANTIC CITY TAX COLLECTOR      1301 BACHARACH BLVD ATLANTIC CITY NJ 08401
CITY OF ATLANTIS                         260 ORANGE TREE DRIVE ATLANTIS FL 33462
CITY OF ATTLEBORO                        1296 WEST STREET ATTLEBORO MA 02703
CITY OF ATTLEBORO                        PO BOX 4173 WOBURN MA 18884
CITY OF AUBURN                           60 COURT STREET AUBURN ME 04210
CITY OF AUBURN                           25 WEST MAIN ST AUBURN WA 98001
CITY OF AUBURN WATER DEPT                PO BOX 159 AUBURN NY 13021
CITY OF AUBURNDALE                       P. O. BOX 186 AUBURNDALE FL 33823
CITY OF AUGUSTA TAX COLLECTOR            16 CONY STREET AUGUSTA ME 04330
CITY OF AURORA ILLINOIS                  44 EAST DOWNER PLACE AURORA IL 60507
CITY OF AUSTIN                           1520 RUTHERFORD LN BLDG 1 AUSTIN TX 78754
CITY OF AVON PARK                        110 EAST MAIN STREET AVON PARK FL 33825
CITY OF BAKERSFIELD                      1715 CHESTER AVENUE BAKERSFIELD CA 93301
CITY OF BALLINGER                        PO BOX 497 700 RAILROAD AVE BALLINGER TX 76821
CITY OF BALTIMORE                        DEPARTMENT OF FINANCE 200 HOLIDAY STREET BALTIMORE MD 21202
CITY OF BALTIMORE                        REVENUE COLLECTIONS PO BOX 17535 BALTIMORE MD 21297
CITY OF BALTIMORE BUREAU OF TREAS        MGM 200 N HOLIDAY STREET BALTIMORE MD 21202
CITY OF BALTIMORE DEPT OF HOUSING &      COMMUNITY DEVELOPMENT 417 E FAYETTE ST RM 128 BALTIMORE MD 21202
CITY OF BALTIMORE DIRECTOR OF FINANCE    P O BOX 17535 BALTIMORE MD 21297
CITY OF BANGOR                           73 HARLOW STREET BANGOR ME 04401
CITY OF BARBERTON                        104 3RD ST NW BARBERTON OH 44203
CITY OF BARDSTOWN                        220 NORTH 5TH ST. BARDSTOWN KY 40004
CITY OF BARNESVILLE                      P O BOX 550 BARNESVILLE MN 56514-0550
CITY OF BARSTOW                          220 E MOUNTAIN VIEW STREET BARSTOW CA 92311
CITY OF BARSTOW                          2340 W MAIN ST BARSTOW CA 92311
CITY OF BARTOW UTILITIES                 450 N WILSON AVE BARTOW FL 33830
CITY OF BATON ROUGE                      C/O RENITA DIXON OFFICE OF PARISH ATTORNEY PO BOX 1471 BATON ROUGE LA 70821
CITY OF BATTLE CREEK                     PO BOX 1717 BATTLE CREEK MI 49016-1717
CITY OF BATTLE CREEK TREASURER           10 N. DIVISION ST. BATTLE CREEK MI 49014
CITY OF BATTLE GROUND                    109 SW 1ST ST. STE. 220 BATTLE GROUND WA 98604
CITY OF BAYTOWN                          220 W. DEFEE BAYTOWN TX 77520
CITY OF BAYTOWN                          ATTN: COMMUNITY DEVELOPMENT DIVISION 2401 MARKET ST BAYTOWN TX 77520
CITY OF BEACON                           BUILDING DEPARTMENT 1 MUNICIPAL PLAZA BEACON NY 12508
CITY OF BEAUMONT                         550 E 6TH ST BEAUMONT CA 92223
CITY OF BEAUMONT - CENTRAL COLLECTIONS   801 MAIN ST. RM 110 PO BOX 3827 BEAUMONT TX 77704
CITY OF BEDFORD                          2000 FOREST RIDGE DRIVE BEDFORD TX 76021
CITY OF BEDFORD POLICE DEPT OF CODE      COMPLIANCE DIV 2121 L. DON DODSON DRIVE BEDFORD TX 76021
CITY OF BELLE GLADE                      110 DR. MARTIN LUTHER KING JR, BLVD WEST BELLE GLADE FL 33430
CITY OF BELLEVIEW                        5343 SE ABSHIER BLVD. BELLEVIEW FL 34420
CITY OF BELLEVILLE                       LISA 407 E. LINCOLN STREET HEALTH & SANITATION DEPT. BELLEVILLE IL 62220
CITY OF BELLINGHAM                       210 LOTTIE ST. BELLINGHAM WA 98225



Epiq Corporate Restructuring, LLC                                                                   Page 243 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 269 of 1490
Claim Name                             Address Information
CITY OF BELLINGHAM                     P. O. BOX 97 210 LOTTIE STREET BELLINGHAM WA 98225
CITY OF BELOIT                         ATTN: TREASURER 100 STATE STREET - 2ND FLOOR BELOIT WI 53511
CITY OF BERKELEY                       8425 AIRPORT ROAD BERKELEY MO 63134-2098
CITY OF BERKLEY                        3338 COOLIDGE HIGHWAY BERKLEY MI 48072
CITY OF BETHLEHEM                      P.O. BOX 440 BETHLEHEM PA 18016-0440
CITY OF BETHLEHEM                      10 E CHURCH ST BETHLEHEM PA 18018
CITY OF BEVERLY HILLS - MO             7150 NATURAL BRIDGE ROAD BEVERLY HILLS MO 63121
CITY OF BIG BEAR LAKE DEPT OF          WATER & POWER PO BOX 1929 BIG BEAR LAKE CA 92315
CITY OF BISBEE                         118 ARIZONA ST BISBEE AZ 85603
CITY OF BLACK DIAMOND                  24301 ROBERTS DRIVE, SUITE B P.O. BOX 599 BLACK DIAMOND WA 98010
CITY OF BLAINE                         10801 TOWN SQUARE DRIVE BLAINE MN 55449
CITY OF BLOOMFIELD                     141 DEPOT ST, PO BOX 206 BLOOMFIELD KY 40008
CITY OF BLOOMFIELD HILLS               45 E LONG LAKE ROAD BLOOMFIELD HILLS MI 48304
CITY OF BLOOMINGTON                    109 E OLIVE STREET BLOOMINGTON IL 61701
CITY OF BLOOMINGTON, IL                109 EAST OLIVE STREET BLOOMINGTON IL 61701
CITY OF BLUE ASH                       FINANCE OFFICE- CODE COMPLIANCE 4343 COOPER ROAD BLUE ASH OH 45242-5699
CITY OF BLUE SPRINGS                   903 W. MAIN ST BLUE SPRINGS MO 64015
CITY OF BOAZ                           P O BOX 537 BOAZ AL 35957
CITY OF BOCA RATON                     201 W. PALMETTO PARK ROAD BOCA RATON FL 33432
CITY OF BOISE                          150 N CAPITOL BLVD BOISE ID 83702
CITY OF BONIFAY                        301 N ETHERIDGE ST. BONIFAY FL 32425
CITY OF BONITA SPRINGS                 9101 BONITA BEACH ROAD BONITA SPRINGS FL 34135
CITY OF BONNEY LAKE                    19306 BONNEY LAKE BLVD BONNEY LAKE WA 98391
CITY OF BOONE                          923 8TH STREET BOONE IA 50036
CITY OF BORDENTOWN                     324 FARNSWORTH AVE. BORDENTOWN NJ 08505
CITY OF BOSTON                         OFFICE OF THE COLLECTOR-TREASURER CITY HALL SQUARE, ROOM M-33 BOSTON MA 02201
CITY OF BOSTON                         BOX 55808 BOSTON MA 02205
CITY OF BOULDER CITY                   401 CALIFORNIA AVENUE BOULDER CITY NV 89005
CITY OF BOWIE                          15901 EXCALIBUR ROAD BOWIE MD 20716
CITY OF BOWLING GREEN                  1017 COLLEGE ST. BOWLING GREEN KY 42101-2136
CITY OF BOYNE CITY                     319 NORTH LAKE STREET BOYNE CITY MI 49712
CITY OF BOYNTON BEACH                  CODE COMPLIANCE 100 E. BOYNTON BEACH BLVD. BOYNTON BEACH FL 33426
CITY OF BOYNTON BEACH UTILITIES        100 E. BOYNTON BEACH BOYNTON BEACH FL 33435
CITY OF BOZEMAN SPCL IMP               CITY OF BOZEMAN TREASURE PO BOX 1230 BOZEMAN MT 59771
CITY OF BRADENTON UTILITY              101 OLD MAIN BRADENTON FL 34205
CITY OF BRANSON                        110 W MADDUX BRANSON MO 65616
CITY OF BRECKENRIDGE                   105 NORTH ROSE AVE. BRECKENRIDGE TX 76424
CITY OF BRENHAM                        UTILTIES DEPARTMENT 200 W VULCAN ST BRENHAM TX 77833
CITY OF BREVARD                        FINANCE DEPARTMENT 95 W. MAIN STREET BREVARD NC 28712
CITY OF BRIDGEPORT                     325 CONGRESS ST. BRIDGEPORT CT 06604
CITY OF BRIDGEPORT                     45 LYON TERRACE BRIDGEPORT CT 06604
CITY OF BRIDGEPORT                     999 BROAD ST BRIDGEPORT CT 06604
CITY OF BRIDGEPORT ANTI BLIGHT DEPT    NEIGHBORHOOD REVITALIZATION 999 BROAD STREET BRIDGEPORT CT 06606
CITY OF BRIDGEPORT WATER POLLUTION     CONTROL AUTH 695 SEAVIEW AVENUE BRIDGEPORT CT 06607-1628
CITY OF BRIDGETON TAX COLLECTOR        CITY HALL 181 E COMMERCE ST BRIDGETON NJ 08302
CITY OF BRIGANTINE                     1417 W BRIGANTINE AVE BRIGANTINE NJ 08203
CITY OF BRIGANTINE BEACH               1417 WEST BRIGANTINE AVENUE BRIGANTINE NJ 08203
CITY OF BRISTOL SEWER OPERATING FUND   CITY OF BRISTOL WPC 111 NORTH MAIN STREET BRISTOL CT 06010
CITY OF BRISTOL TREASURER              497 CUMBERLAND ST., STE. 102 BRISTOL VA 24201



Epiq Corporate Restructuring, LLC                                                                   Page 244 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 270 of 1490
Claim Name                             Address Information
CITY OF BROCKTON                       OFFICE OF THE COLLECTOR OF TAXES 45 SCHOOL STREET BROCKTON MA 02301-4059
CITY OF BROKEN ARROW                   PO BOX 610 ATTN: ONE STOP CENTER BROKEN ARROW OK 74013
CITY OF BROOKLYN CENTER                6301 SHINGLE CREEK PARKWAY BROOKLYN CENTER MN 55430
CITY OF BROOKSHIRE                     4029 FIFTH STREET BROOKSHIRE TX 77423
CITY OF BROWNSVILLE                    WILMA CANO 1034 E. LEVEE STREET 2ND FLOOR BROWNSVILLE TX 78520
CITY OF BROWNWOOD                      P.O. BOX 1389 BROWNWOOD TX 76804
CITY OF BRUNSWICK                      1 WEST POTOMAC STREET BRUNSWICK MD 21716
CITY OF BRUSH                          P.O. BOX 363 600 EDISON ST. BRUSH CO 80723
CITY OF BUCKLEY                        933 MAIN STREET PO BOX 1960 BUCKLEY WA 98321
CITY OF BUCYRUS                        500 S SANDUSKY AVE BUCYRUS OH 44820
CITY OF BUFFALO                        65 NIAGARA SQUARE BUFFALO NY 14202
CITY OF BUFFALO                        95 FRANKLIN ST, 16TH FLOOR BUFFALO NY 14202
CITY OF BUFFALO                        SOLID WASTE & RECYCLING USER FEE CITY HALL - ROOM 113 BUFFALO NY 14202
CITY OF BUFFALO                        OFFICE OF LICENSES 65 NIAGARA SQUARE 301 CITY HALL BUFFALO NY 14202-3303
CITY OF BUFFALO                        46 N. MAIN ST. BUFFALO NY 82834
CITY OF BUFFALO                        46 N. MAIN ST. BUFFALO WY 82834
CITY OF BUFFALO OFFICE OF LICENSES     65 NIAGARA SQUARE RM 313 CITY HAL BUFFALO NY 14202-3396
CITY OF BUFFALO PUBLIC USER OFFICE     65 NIAGARA SQUARE RM 113 BUFFALO NY 14202
CITY OF BUFFALO TAX OFFICE             65 NIAGARA SQ, ROOM 121 BUFFALO NY 14202
CITY OF BUFFALO WATER                  65 NIAGARA SQ CITY HALL ROOM 121 BUFFALO NY 14202
CITY OF BUFFALO-CITY TAX COLLECTOR     65 NIAGARA SQUARE RM 121 BUFFALO NY 14202
CITY OF BUFORD                         2300 BUFORD HWY BUFORD GA 30518
CITY OF BULLHEAD                       PO BOX 23189 BULLHEAD CITY AZ 86439
CITY OF BULLHEAD CITY                  2355 TRANE RD BULLHEAD CITY AZ 86442
CITY OF BURKBURNETT                    501 SHEPPARD RD. BURKBURNETT TX 76354
CITY OF BURLESON                       141 W RENFRO BURLESON TX 76028
CITY OF BURLINGTON                     525 HIGH ST BURLINGTON NJ 08016
CITY OF BURNSVILLE                     COUNTY OF DAKOTA 100 CIVIC CENTER PARKWAY BURNSVILLE MN 55337
CITY OF BURTON                         4303 S CENTER RD. BURTON MI 48519
CITY OF CALAIS                         11 CHURCH STREET CALAIS ME 04619
CITY OF CALIFORNIA CITY                21000 HACIENDA BLVD CALIFORNIA CITY CA 93505-2259
CITY OF CALUMET CITY                   204 PULASKI ROAD, OFFICE OF CITY CLERK CALUMET CITY IL 60409
CITY OF CALVERT                        PO BOX 505 CALVERT TX 77837
CITY OF CAMBRIDGE                      410 ACADEMY ST CAMBRIDGE MD 21613
CITY OF CAMBRIDGE                      P.O. BOX 255 CAMBRIDGE MD 21613
CITY OF CAMDEN                         520 MARKET ST CITY HALL RM 117 CAMDEN NJ 08101
CITY OF CAMDEN                         CITY HALL, ROOM 117, PO BOX 95120 DEPT OF FINANCE BUREAU OF REVENUE COLL
                                       CAMDEN NJ 08101
CITY OF CAMDEN UTILITY BILLING         PO BOX 52747 PHOENIX AZ 85072
CITY OF CANANDAIGUA                    2 N MAIN ST CANANDAIGUA NY 14424
CITY OF CAPE CORAL                     PO BOX 150006 CAPE CORAL FL 33915
CITY OF CAPE CORAL                     PO BOX 150027 CAPE CORAL FL 33915
CITY OF CAPE CORAL                     1015 CULTURAL PARK BLVD CAPE CORAL FL 33990
CITY OF CARIBOU                        25 HIGH ST CARIBOU ME 04736
CITY OF CARROLLTON                     P.O. BOX 110535 CARROLLTON TX 75011-0535
CITY OF CASEY                          PO BOX 425 CASEY IL 62420
CITY OF CASSELBERRY                    95 TRIPLET LAKE DRIVE CASSELBERRY FL 32707
CITY OF CEDAR HILL                     285 UPTOWN BLVD CEDAR HILL TX 75104
CITY OF CELESTE                        PO BOX 399 CELESTE TX 75423



Epiq Corporate Restructuring, LLC                                                                Page 245 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 271 of 1490
Claim Name                               Address Information
CITY OF CENTER LINE                      7070 E TEN MILE ROAD CENTER LINE MI 48015
CITY OF CENTER POINT                     2209 CENTER POINT PARKWAY CENTER POINT AL 35215
CITY OF CENTRAL POINT                    140 S 3RD ST. CENTRAL POINT OR 97502
CITY OF CERES                            2720 2ND ST CERES CA 95307
CITY OF CHAMPAIGN                        102 N. NEIL STREET CHAMPAIGN IL 61820
CITY OF CHARLESTON                       P.O. BOX 426 CHARLESTON AR 72933
CITY OF CHARLESTON - WV                  915 QUARRIER STREET SUITE 4 CHARLESTON WV 25301
CITY OF CHARLOTTE                        P O BOX 31032 CHARLOTTE NC 28231-1032
CITY OF CHATTANOOGA                      101 E 11TH STREET STE 200 CHATTANOOGA TN 37402
CITY OF CHEBOYGAN                        403 NORTH HURON STREET CHEBOYGAN MI 49721
CITY OF CHEHALIS                         2007 N.E. KRESKY CHEHALIS WA 98532
CITY OF CHELAN                           50 CHELAN FALLS HIGHWAY CHELAN WA 98816
CITY OF CHELSEA                          500 BROADWAY RM 215 CHELSEA MA 02150
CITY OF CHELSEA                          500 BROADWAY, ROOM 213 TREASURER'S OFFICE CHELSEA MA 02150
CITY OF CHESAPEAKE                       PO BOX 16495 CHESAPEAKE VA 23328
CITY OF CHESAPEAKE TREASURER             306 CEDAR ROAD CHESAPEAKE VA 23322
CITY OF CHESTER                          1330 SWANWICK ST CHESTER IL 62233
CITY OF CHICAGO                          121 N LASALLE ST RM 700 CHICAGO IL 60602
CITY OF CHICAGO                          121 N. LASALLE ST. RM 107A CHICAGO IL 60602
CITY OF CHICAGO                          30 N. LASALLE SUITE 700 CHICAGO IL 60602
CITY OF CHICAGO                          CORPORATE COUNSEL #90909 CITY OF CHICAGO 30 N LASALLE, ROOM 700 CHICAGO IL
                                         60602
CITY OF CHICAGO                          CORPORATION COUNSEL #90909 CITY OF CHICAGO 30 N LASALLE ROOM 700 CHICAGO IL
                                         60602
CITY OF CHICAGO                          DEPARTMENT OF FINANCE 121 N. LASALLE ST. ROOM 107A CHICAGO IL 60602
CITY OF CHICAGO                          GREG JANES SENIOR CORPORATION COUNSEL 30 N LASALLE, #700 CHICAGO IL 60602
CITY OF CHICAGO                          DEPT OF FINANCE OF UTIL BILLING P. O. BOX 6330 CHICAGO IL 60680
CITY OF CHICAGO                          PO BOX 6330 CHICAGO IL 60680
CITY OF CHICAGO                          WATER BILLING PO BOX 6330 CHICAGO IL 60680
CITY OF CHICAGO                          8212 INNOVATION WAY CHICAGO IL 60682
CITY OF CHICAGO                          ADMINISTRATIVE HEARINGS 400 W. SUPERIOR CHICAGO IL 60694
CITY OF CHICAGO                          DEPARTMENT OF FINANCE PO BOX 71429 CHICAGO IL 60694
CITY OF CHICAGO                          PO BOX 71429 CHICAGO IL 60694
CITY OF CHICAGO DEPT OF REVENUE          WATER BILLING AND COLLECTIONS 333 SOUTH STATE ST, SUITE 330 CHICAGO IL 60604
CITY OF CHICAGO DEPT OF WATER            333 S. STATE STREET, SUITE 410 CHICAGO IL 60604
MANAGEMENT
CITY OF CHICAGO HEIGHTS                  1601 CHICAGO ROAD CHICAGO HEIGHTS IL 60411
CITY OF CHICAGO, DEPARTMENT OF FINANCE   P.O. BOX 06357 CHICAGO IL 60606
CITY OF CHICKASHA                        CODE ENFORCEMENT 117 N. 4TH STREET CHICKASHA OK 73018
CITY OF CHICOPEE                         CITY HALL ANNEX 2ND FLOOR 274 FRONT STREET CHICOPEE MA 01013
CITY OF CHICOPEE                         P O BOX 1570, 115 BASKIN DRIVE CHICOPEE MA 01020
CITY OF CHILLICOTHE, OHIO                CHILLICOTHE MUNICIPAL UTILITIES DEPT. 35 SOUTH PAINT STREET,P.O. BOX 457
                                         CHILLICOTHE OH 45601
CITY OF CHILOQUIN                        PO BOX 196 CHILOQUIN OR 97624
CITY OF CHULA VISTA                      276 4TH AVENUE CHULA VISTA CA 91910
CITY OF CINCINNATI                       PO BOX 635487 CINCINNATI OH 45263
CITY OF CINCINNATI A MUNICIPAL           SONNEK & GOLDBLATT, LTD. GREG GOLDBLATT AND ANDREW D. SONNEK 2368 VICTORY
                                         PARKWAY, STE 420 CINCINNATI OH 45206
CITY OF CINCINNATI OFFICE OF             ADMINISTRATIVE HEARINGS 805 CENTRAL AVE, SUITE 110 CINCINNATI OH 45202
CITY OF CIRCLE PINES                     200 CIVIC HEIGHTS CIRCLE CIRCLE PINES MN 55014


Epiq Corporate Restructuring, LLC                                                                     Page 246 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 272 of 1490
Claim Name                              Address Information
CITY OF CIRCLEVILLE                     108 EAST FRANKLIN STREET DEPARTMENT OF PUBLIC UTILITIES CIRCLEVILLE OH 43113
CITY OF CLAREMONT TAX COLLECTOR         58 OPERA HOUSE SQUARE CLAREMONT NH 03743
CITY OF CLARKSBURG                      ATTN: SERVICE FEES 222 WEST MAIN ST. CLARKSBURG WV 23601
CITY OF CLARKSVILLE                     BUILDING CODES DEPARTMENT 1 PUBLIC SQUARE SUITE 119 CLARKSVILLE TN 37040
CITY OF CLAWSON                         425 N MAIN ST CLAWSON MI 48017
CITY OF CLAY                            CITY OF CLAY - CLERK P O BOX 425 CLAY KY 42404
CITY OF CLEAR LAKE                      15 N. 6TH STREET P.O. BOX 185 CLEAR LAKE IA 50428-0185
CITY OF CLEARWATER UTILITIES            112 S OSCEOLA AVE CLEARWATER FL 33756
CITY OF CLERMONT                        685 W MONTROSE STREET CLERMONT FL 34711
CITY OF CLEVELAND - DIVISION OF WATER   1201 LAKESIDE AVE CLEVELAND OH 44114
CITY OF CLEVELAND DEPT. OF              BUILDING & HOUSING RECORDS 601 LAKESIDE AVENUE ROOM 517 CLEVELAND OH 44114
CITY OF CLEVELAND DIVISION OF WATER     1201 LAKESIDE AVENUE CLEVELAND OH 44144
CITY OF CLEVELAND HEIGHTS               40 SEVERANCE CIRCLE CLEVELAND HEIGHTS OH 44118
CITY OF CLEVELAND- DIVISION OF WATER    PO BOX 94540 CLEVELAND OH 44101
CITY OF CLEWISTON                       115 W VENTURA AVE / 141 CENTRAL AVE CLEWISTON FL 33440
CITY OF CLIFTON                         900 CLIFTON AVENUE CLIFTON NJ 07013
CITY OF CLINTON                         611 S 3RD STREET, PO BOX 2958 CLINTON IA 52733-2958
CITY OF CLIO UTILITIES                  505 WEST VIENNA RD. CLIO MI 48420
CITY OF CLOVIS                          PO BOX 760, 321 CONNELLY CLOVIS NM 88102
CITY OF COCHRAN                         112 NORTH 2ND ST BLECKLEY GA 31014
CITY OF COCHRAN                         CITY OF COCHRAN - COLLEC 112 W DYKES ST COCHRAN GA 31014
CITY OF COCOA FLORIDA                   65 STONE ST COCOA FL 32922
CITY OF COCONUT CREEK FINANCE           4800 WEST COPANS RD COCONUT CREEK FL 33063
CITY OF COLLEGE PLACE                   625 S COLLEGE AVE COLLEGE PLACE WA 99324
CITY OF COLLEGE STATION                 ATTN: ACCOUNTS RECEIVABLE PO BOX 9973, COLLEGE STATION TX 77842
CITY OF COLLEGE STATION UTILITIES       PO BOX 10230 COLLEGE STATION TX 77842
CITY OF COLTON FINANCE DEPARTMENT       650 N LA CADENA DRIVE COLTON CA 92324
CITY OF COLUMBIA                        P.O. BOX 7997 COLUMBIA SC 29202
CITY OF COLUMBIA                        700 NORTH GARDEN STREET COLUMBIA TN 38401
CITY OF COLUMBUS PUBLIC UTILITIES       910 DUBLIN ROAD COLUMBUS OH 43215
CITY OF COMPTON                         205 S WILLOWBROOK AVE. COMPTON CA 90220
CITY OF COMPTON CITATION                PROCESSING CENTER P O BOX 7275 NEWPORT BEACH CA 92658-7275
CITY OF CONCORD                         311 NORTH STATE STREET CONCORD NH 03301
CITY OF CONCORD COLLECTION OFFICE       41 GREEN STREET CONCORD NH 03301
CITY OF CONNELL                         104 E. ADAMS, PO BOX 1200 CONNELL WA 99326
CITY OF CONNERSVILLE UTILITIES          500 N. CENTRAL AVE CONNERSVILLE IN 47331
CITY OF CONWAY                          1201 OAK ST CONWAY AR 72032
CITY OF COOPER CITY                     PO BOX 290910 COOPER CITY FL 33329
CITY OF CORAL SPRINGS                   9500 WEST SAMPLE ROAD CORAL SPRINGS FL 33065
CITY OF CORAL SPRINGS                   ATTN MS. CRUZ 9551 WEST SAMPLE ROAD CORAL SPRINGS FL 33065
CITY OF CORNING                         794 THIRD STREET CORNING CA 96021
CITY OF CORPUS CHRISTI                  P. O. BOX 2991 CORPUS CHRISTI TX 78401
CITY OF CORPUS CHRISTI-CENTRAL CASHIERS PO BOX 9257 CORPUS CHRISTI TX 78469-9257
CITY OF CORSICANA                       200 N. 12TH ST CORSICANA TX 75110
CITY OF CORTLAND                        25 COURT STREET CORTLAND NY 13045
CITY OF COTTAGE GROVE                   PO BOX 251370 SAINT PAUL MN 55125-6370
CITY OF COTTAGE GROVE UTILITIES         12800 RAVINE PARKWAY SOUTH COTTAGE GROVE MN 55016
CITY OF COTTONPORT                      931 BRYAN ST COTTONPORT LA 71327
CITY OF COTTONWOOD                      816 N MAIN ST COTTONWOOD AZ 86326



Epiq Corporate Restructuring, LLC                                                                    Page 247 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 273 of 1490
Claim Name                             Address Information
CITY OF COUNTRY CLUB HILLS             9422 EUNICE AVENUE ST. LOUIS MO 63136
CITY OF COUNTRY CLUB HILLS - IL        4200 WEST 183RD ST COUNTRY CLUB HILLS IL 60478
CITY OF COVINA                         P. O. BOX 60488 LOS ANGELES CA 90051
CITY OF COZAD                          215 WEST 8TH STREET P.O. BOX 309 COZAD NE 69130
CITY OF CRAIGMONT                      109 W MAIN ST CRAIGMONT ID 83523
CITY OF CRANSTON                       869 PARK AVENUE CRANSTON RI 02910
CITY OF CRAWFORDSVILLE UTILITIES       300 E. PIKE STREET CRAWFORDSVILLE IN 47933
CITY OF CRESCENT CITY                  3 N SUMMIT ST CRESCENT CITY FL 32112
CITY OF CRESTVIEW UTILITIES            198 N WILSON ST CRESTVIEW FL 32536
CITY OF CRIPPLE CREEK                  PO BOX 430 CRIPPLE CREEK CO 80813
CITY OF CRISFIELD                      PO BOX 270 CRISFIELD MD 21817
CITY OF CRYSTAL                        4141 DOUGLAS DR N CRYSTAL MN 55422
CITY OF CRYSTAL CITY                   130 MISSISSIPPI AVENUE CRYSTAL CITY MO 63019
CITY OF CRYSTAL LAKE                   100 W WOODSTOCK ST CRYSTAL LAKE IL 60014
CITY OF CUDAHY                         P.O. BOX 100510 CUDAHY WI 53110-6108
CITY OF CULVER                         200 FIRST6 AVE CULVER OR 97734
CITY OF CUMBERLAND                     57 N LIBERTY ST CUMBERLAND MD 21502
CITY OF CUTHBERT                       24 COURT STREET CUTHBERT GA 39840
CITY OF CUTHBERT                       PO BOX 100 CUTHBERT GA 39840
CITY OF DALLAS                         1500 MARILLA STREET ROOM 2DS DALLAS TX 75201
CITY OF DALLAS                         2014 MAIN STREET RM 105 DALLAS TX 75201
CITY OF DALLAS                         P O BOX 139076 DALLAS TX 75313-9076
CITY OF DANBURY                        DEPARTMENT OF PUBLIC UTILITIES 155 DEER HILL AVENUE DANBURY CT 06810
CITY OF DANIA BEACH UTILITIES          100 W DANIA BEACH BLVD DANIE BEACH FL 33004
CITY OF DANVILLE                       DIVISION OF CENTRAL COLLECTIONS 311 MEMORIAL DRIVE DANVILLE VA 24541
CITY OF DANVILLE                       17 W. MAIN STREET DANVILLE IL 61832
CITY OF DAVENPORT                      1200 EAST 46TH STREET DAVENPORT IA 52807
CITY OF DAVENPORT                      REVENUE DIVISION PO BOX 8003 DAVENPORT IA 52808-8003
CITY OF DAVISON                        200 E FLINT PO BOX 130 DAVISON MI 48423
CITY OF DAYTON                         PO BOX 740575 CINCINNATI OH 45263-0575
CITY OF DAYTON                         101 WEST THIRD STREET DAYTON OH 45402
CITY OF DAYTON                         111 S. 1ST STREET DAYTON WA 99328
CITY OF DAYTON UTILITY BILLING         101 WEST THIRD STREET DAYTON OH 45402
CITY OF DAYTONA BEACH                  301 S RIDGEWOOD AVE ROOM 176 DAYTONA BEACH FL 32114
CITY OF DEARBORN                       PO BOX 4269 DEARBORN MI 48126
CITY OF DEARBORN HEIGHTS               6045 FENTON DEARBORN HEIGHTS MI 48127
CITY OF DEARBORN TREASURER             13615 MICHIGAN AVE DEARBORN MI 48126
CITY OF DEARBORN WATER DEPT 3101       P.O. BOX 30516 LANSING MI 48909
CITY OF DEBARY                         NEIGHBORHOOD IMPROVEMENT OFFICE 16 COLOMBIA RD. DEBRAY FL 32713
CITY OF DEBRAY                         NEIGHBORHOOD IMPROVEMENT OFFICE 16 COLOMBIA RD. DEBRAY FL 32713
CITY OF DEER PARK                      MICHELLE TURNER P.O. BOX 700 DEER PARK TX 77536
CITY OF DEERFIELD BEACH                150 NE 2ND AVENUE DEERFIELD BEACH FL 33441
CITY OF DEFUNIAK SPRINGS               P.O. BOX 685 DEFUNIAK SPRINGS FL 32435
CITY OF DEL RIO                        109 W BROADWAY ST ATTN: DORA GARCIA DEL RIO TX 78840
CITY OF DELAND                         120 S FLORIDA AVENUE DELAND FL 32720
CITY OF DELAND UT                      120 S FLORIDA AVENUE DELAND FL 32720
CITY OF DELRAY BEACH                   100 NW 1ST AVENUE DELRAY BEACH FL 33444
CITY OF DELRAY BEACH                   P.O. BOXX 7959 DELRAY BEACH FL 33482-7959
CITY OF DELTONA                        2345 PROVIDENCE BLVD. DELTONA FL 32725



Epiq Corporate Restructuring, LLC                                                                Page 248 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 274 of 1490
Claim Name                             Address Information
CITY OF DELTONA                        255 ENTERPRISE ROAD DELTONA FL 32725
CITY OF DENISON                        430 W. CHESTNUT DENISON TX 75020
CITY OF DENTON                         215 E MCKINNEY STREET DENTON TX 76201
CITY OF DEPOE BAY                      PO BOX 8 DEPOE BAY OR 97341
CITY OF DES MOINES                     NEIGHBORHOOD INSPECTION DIVISION 602 ROBERT D. RAY DRIVE DES MOINES IA 50309
CITY OF DES PLAINES                    1420 MINER STREET DES PLAINES IL 60016
CITY OF DESOTO                         ATTN: CHARLES HUMPHREY 714 E. BELTLINE ROAD DESOTO TX 75115
CITY OF DETROIT                        2 WOODWARD AVE SUITE 1200 DETROIT MI 48226
CITY OF DETROIT                        735 RANDOLPH ST 16TH FL DETROIT MI 48226
CITY OF DETROIT                        REVENUE COLLECTION UNIT TWO WOODWARD AVE, ROOM 1012 DETROIT MI 48226
CITY OF DETROIT                        P.O. BOX 32711 DETROIT MI 48232-0711
CITY OF DETROIT BLDGS SAFETY           ENG & ENVIR DEP 402 COLEMAN A. YOUNG MUNICIPAL CENTER DETROIT MI 48226
CITY OF DETROIT BOARD OF               WATER COMMISSIONERS P.O. BOX 32711 DETROIT MI 48232
CITY OF DETROIT TREASURER              402 COLEMAN A. YOUNG MUNICIPAL CENTER DETROIT MI 48226
CITY OF DETROIT TREASURER              PO BOX 55000 DETROIT MI 48255
CITY OF DETROIT TREASURY               PO BOX 33523 ATTN: ANNETTE SMITH DETROIT MI 48232
CITY OF DETROIT WATER & SEWER          735 RANDOLPH DETROIT MI 48226
CITY OF DIMMITT                        P.O. BOX 146 DIMMITT TX 79027
CITY OF DORAVILLE                      3725 PARK AVE DORAVILLE GA 30340
CITY OF DOUGLASS                       322 S FORREST DOUGLASS KS 67039
CITY OF DOUGLASVILLE                   PO BOX 1178 DOUGLASVILLE GA 30133
CITY OF DOWAGIAC                       241 S FRONT ST. P.O. BOX 430 DOWAGIAC MI 49047
CITY OF DU QUOIN                       PO BOX 466 DU QUOIN IL 62832
CITY OF DUNEDIN                        750 MILWAUKEE AVENUE DUNEDIN FL 34698
CITY OF DUNKERTON                      200 TOWER STREET DUNKERTON IA 50626
CITY OF DURANT                         CYNTHIA J. PRICE, CITY CLERK P. O. BOX 578 DURANT OK 74702
CITY OF EAGLE PASS TAX OFFICE          100 S. MONROE EAGLE PASS TX 78852
CITY OF EAST LANSING                   410 ABBOT ROAD EAST LANSING MI 48823
CITY OF EAST MOLINE WATER DEPT         915 16TH AVE EAST MOLINE IL 61244
CITY OF EAST ORANGE                    44 CITY HALL PLAZA EAST ORANGE NJ 07019
CITY OF EAST POINT                     2777 EAST POINT STREET EAST POINT GA 30344
CITY OF EASTON                         1 SOUTH THIRD ST. 2ND FL EASTON PA 18042
CITY OF EASTPOINTE TREASURER           23200 GRATIOT AVENUE EASTPOINT MI 48021
CITY OF EATON RAPIDS                   200 SOUTH MAIN EATON RAPIDS MI 48827
CITY OF EDGERTON                       12 ALBION STREET EDGERTON WI 53534
CITY OF EDGEWATER                      104 N RIVERSIDE DR EDGEWATER FL 32132
CITY OF EDGEWATER UTILITIES            PO BOX 100 EDGEWATER FL 32132
CITY OF EDGEWATER-FINANCE DEPARTMENT   P.O. BOX 100 EDGEWATER FL 32132
CITY OF EDMOND                         OFFICE OF THE CITY CLERK, P.O. BOX 2970 EDMOND OK 73034
CITY OF EDMONDS                        121 5TH AVENUE NORTH EDMONDS WA 98020
CITY OF EL PASO                        300 N. CAMPBELL EL PASO TX 79901
CITY OF EL PASO                        ENVIRONMENTAL SERVICES DEPT 7968 SAN PAULO DR. EL PASO TX 79907
CITY OF EL PASO TAX OFFICE             221 N. KANSAS SUITE 300 EL PASO TX 79901
CITY OF ELGIN                          P.O. BOX 88025 CHICAGO IL 60680-1025
CITY OF ELROY                          1717 OMAHA STREET ELROY WI 53929
CITY OF ELY                            480 CAMPTON ST ELY NV 89301
CITY OF ELY                            501 MILL ST. ELY NV 89301
CITY OF ENGLEWOOD                      2-10 NORTH VAN BRUNT STREET ENGLEWOOD NJ 07631
CITY OF ENGLEWOOD                      1000 ENGLEWOOD PARKWAY ENGLEWOOD CO 80110



Epiq Corporate Restructuring, LLC                                                                   Page 249 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 275 of 1490
Claim Name                             Address Information
CITY OF ENUMCLAW                       1339 GRIFFIN AVE ENUMCLAW WA 98022
CITY OF ERLANGER                       C/O WICHMANN AND ASSOCIATES 4132 DIXIE HIGHWAY ERLANGER KY 41018
CITY OF ESCALON                        2060 MCHENRY AVENUE ESCALON CA 95320
CITY OF EUCLID                         585 EAST 222ND STREET MUNICIPAL GOVERNMENT EUCLID OH 44123
CITY OF EUGENE                         100 W. 10TH AVE SUITE 400 EUGENE OR 97401
CITY OF EULESS                         201 NORTH ECTOR DRIVE EULESS TX 76039
CITY OF EUNICE                         200 2ND STREET/P.O. BOX 1106 EUNICE LA 70536
CITY OF EUPORA                         390 CLARK AVENUE EUPORA MS 39744
CITY OF EUSTIS                         10 S EUSTIS ST EUSTIS FL 32727
CITY OF EUSTIS                         P.O. DRAWER 68 EUSTIS FL 32727
CITY OF EUSTIS UT                      10 SOUTH EUSTIS ST EUSTIS FL 32726
CITY OF EVANS                          1100 37TH STREET EVANS CO 80620
CITY OF EVANSTON                       2100 RIDGE AVE EVANSTON IL 60201
CITY OF EVANSVILLE, INDIANA            1 NW MARTIN LUTHER KING JR BLDV EVANSVILLE IN 47708
CITY OF EVANT WATER DEPARTMENT         PO BOX 10 EVANT TX 76525
CITY OF EVERETT                        484 BROADWAY EVERETT MA 02149
CITY OF EVERETT                        UTILITY SERVICES 3101 CEDAR ST EVERETT WA 98201
CITY OF FAIRFIELD                      P O BOX 336 FAIRFIELD ID 83327
CITY OF FAIRMONT                       P. O. BOX 1428 FAIRMONT WV 26555-1428
CITY OF FAIRVIEW                       1300 NE VILLAGE STREET FAIRVIEW OR 97024
CITY OF FAIRVIEW HEIGHTS               10025 BUNKUM ROAD FAIRVIEW HEIGHTS IL 62208
CITY OF FAIRVIEW PARK                  20777 LORAIN ROAD FAIRVIEW PARK OH 44126
CITY OF FALCON HEIGHTS                 2077 W. LARPENTEUR AVENUE FALCON HEIGHTS MN 55113
CITY OF FALL RIVER                     ONE GOVERNMENT CENTER, CODE ENFORCEMENT ATTN: GLENN HATHAWAY/BRENDA BEAUDRY
                                       FALL RIVER MA 02722
CITY OF FALL RIVER                     PO BOX 1630 FALL RIVER MA 02722
CITY OF FALL RIVER TAX COLLECTOR       IDA GERALDES, CITY COLLECTOR 1 GOVERNMENT CENTER, RM 215 FALL RIVER MA 02722
CITY OF FALLS CITY                     299 MILL STREET FALLS CITY OR 97344
CITY OF FARMERS BRANCH                 13000 WILLIAM DODSON PKWY FARMERS BRANCH TX 75234-6253
CITY OF FARMINGTON                     23600 LIBERTY STREET FARMINGTON MI 48335
CITY OF FARMINGTON HILLS               31555 WEST ELEVEN MILE ROAD FARMINGTON HILLS MI 48336
CITY OF FERGUSON                       110 CHURCH ST FERGUSON MO 63135
CITY OF FERNDALE                       300 E NINE MILE ROAD FERNDALE MI 48220
CITY OF FERNDALE                       P.O. BOX 936 FERNDALE WA 98248
CITY OF FERRIS                         100 TOWN PLAZA FERRIS TX 75125
CITY OF FESTUS                         711 WEST MAIN STREET FESTUS MO 63028
CITY OF FINDLAY                        318 DORNEY PLAZA 313 MUNICIPAL BUILDING FINDLAY OH 45840
CITY OF FITCHBURG                      718 MAIN STREET FITCHBURG MA 01420
CITY OF FITCHBURG                      PO BOX 312 MEDFORD MA 02155
CITY OF FITCHBURG TAX COLLECTOR        166 BOULDER DRIVE FITCHBURG MA 01420
CITY OF FITCHBURG, MA                  1200 RINDGE ROAD DEPT OF PUBLIC WORKS - WATER DIVISION FITCHBURG MA 01420
CITY OF FLINT                          1101 S SAGINAW ST FLINT MI 48502
CITY OF FLORENCE                       511 NORTH MAIN STREET FLORENCE KS 66851
CITY OF FLORENCE, KENTUCKY             8100 EWING BLVD FLORENCE KY 41042
CITY OF FLORISSANT                     955 ST. FRANCOIS FLORISSANT MO 63031
CITY OF FOLSOM                         50 NATOMA TREET FOLSOM CA 95630
CITY OF FOND DU LAC                    P. O. BOX 830 FON DU LAC WI 54936-0830
CITY OF FONTANA                        17005 UPLAND AVENUE FONTANA CA 92335
CITY OF FONTANA                        8353 SIERRA AVE FONTANA CA 92335



Epiq Corporate Restructuring, LLC                                                                   Page 250 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 276 of 1490
Claim Name                               Address Information
CITY OF FOREST HILL                      3219 E. CALIFORNIA PARKWAY FT. WORTH TX 76119
CITY OF FORKS                            500 E DIVISION ST FORKS WA 98331
CITY OF FORT ATKINSON                    101 NORTH MAIN STREET FORT ATKINSON WI 53538
CITY OF FORT DODGE                       ATTN: CARLY MEIER 819 1ST AVENUE SOUTH FORT DODGE IA 50501
CITY OF FORT LAUDERDALE                  100 N ANDREWS AVE 7TH FLOOR FORT LAUDERDALE FL 33301
CITY OF FORT LAUDERDALE                  700 N.W. 19TH AVENUE FORT LAUDERDALE FL 33311
CITY OF FORT LAUDERDALE - LIEN           100 NORTH ANDREWS AVENUE FORT LAUDERDALE FL 33301
CITY OF FORT MEADE                       8 WEST BROADWAY, P.O. BOX 856 FORT MEADE FL 33841
CITY OF FORT MYERS                       1825 HENDRY STREET SUITE 101 FORT MYERS FL 33901
CITY OF FORT MYERS                       TREASURY DIVISION 2200 SECOND ST. FORT MYERS FL 33901
CITY OF FORT MYERS                       PO BOX 2217 FORT MYERS FL 33902
CITY OF FORT MYERS UTILITIES DEPT        2925 DR MARTIN LUTHER KING JR BLVD FORT MYERS FL 33916
CITY OF FORT PIERCE                      100 N US HWY 1 FORT PIERCE FL 34950
CITY OF FORT PIERCE                      P. O. BOX 1480 FORT PIERCE FL 34954
CITY OF FORT SMITH                       623 GARRISON AVENUE P. O. BOX 1908 FORT SMITH AR 72902
CITY OF FORT WALTON BEACH                107 MIRACLE STRIP PARKWAY FORT WALTON BEACH FL 32548
CITY OF FORT WORTH                       1000 THROCKMORTON FORT WORTH TX 76102
CITY OF FORT WORTH                       200 TEXAS ST FORT WORTH TX 76102
CITY OF FOSTORIA                         213 S MAIN STREET FOSTORIA OH 44830
CITY OF FOX CHASE                        CITY OF FOX CHASE - CLER PO BOX 310 HILLVIEW KY 40129
CITY OF FRANKLIN                         316 CENTRAL STREET FRANKLIN NH 03235
CITY OF FRANKLIN                         9229 W LOOMIS ROAD FRANKLIN WI 53132-9728
CITY OF FREDERICK                        101 NORTH COURT STREET FREDERICK MD 21701
CITY OF FREDERICKTOWN                    124 W MAIN P O BOX 549 FREDERICKTOWN MO 63645
CITY OF FREEPORT                         200 WEST SECOND STREET FREEPORT TX 77541
CITY OF FREEPORT,ILLINIOIS               524 W STEPHENSON ST, ROOM 310 FREEPORT IL 61032
CITY OF FRESNO                           UTILITIES BILLING & COLLECTION DIVISION ATTN COLLECTIONS LIENS 2600 FRESNO ST
                                         RM 1098 FRESNO CA 93721
CITY OF FRESNO CODE ENFORCEMENT          2600 FRESNO STREET ROOM 3070 FRESNO CA 93721
CITY OF FRIDLEY                          6431 UNIVERSITY AVE NE FRIDLEY MN 55432
CITY OF FULTON                           415 11TH AVENUE FULTON IL 61252
CITY OF GAFFNEY                          PO BOX 2109 GAFFNEY SC 29342
CITY OF GAINESVILLE                      306 NE 6TH AVE ROOM 158 GAINESVILLE FL 32601
CITY OF GALLUP                           110 W. AZTEC AVENUE GALLUP NM 87301
CITY OF GALVESTON                        PO BOX 779 GALVESTON TX 77550
CITY OF GARDEN CITY                      100 CENTRAL AVENUE GARDEN CITY GA 31405
CITY OF GARDEN CITY                      6000 MIDDLEBELT GARDEN CITY MI 48135
CITY OF GARDINER                         6 CHURCH ST GARDINER ME 04345
CITY OF GARIBALDI                        MARY DELORIA 107 6TH STREET P. O. BOX 708 GARIBALDI OR 97118
CITY OF GARLAND - COLLECTIONS DIVISION   PO BOX 461508 GARLAND TX 75046
CITY OF GARLAND - REVENUE RECOVERY       P. O. BOX 462010 GARLAND TX 75046
CITY OF GAS                              PO BOX 190/ 228 N. TAYLOR GAS KS 66742
CITY OF GASTONIA                         181 SOUTH SOUTH ST GASTONIA NC 28054
CITY OF GATES                            101 SORBIN AVE. W. GATES OR 97346
CITY OF GENEVA                           47 CASTLE ST GENEVA NY 14456
CITY OF GENEVA                           15 S 1ST STREET GENEVA IL 60134
CITY OF GENEVA ILLINOIS                  15 S 1ST STREET GENEVA IL 60134
CITY OF GERMANTOWN                       P. O. BOX 38809 GERMANTOWN TN 38183
CITY OF GILLETTE                         201 E 5TH ST GILLETTE WY 82716



Epiq Corporate Restructuring, LLC                                                                     Page 251 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 277 of 1490
Claim Name                              Address Information
CITY OF GLADSTONE                       525 PORTLAND AVENUE GLADSTONE OR 97027
CITY OF GLENDALE WATER UTILITY          5909 N MILWAUKEE RIVER PARKWAY GLENDALE WI 53209
CITY OF GLENS FALLS                     42 RIDGE STREET GLENS FALLS NY 12801
CITY OF GOLDENDALE                      1103 SOUTH COLUMBUS GOLDENDALE WA 98620
CITY OF GOLDSBORO UTILITIES             P O BOX DRAWER A GOLDSBORO NC 27533
CITY OF GRAND BLANC                     203 E GRAND BLANC ROAD GRAND BLANC MI 48439
CITY OF GRAND ISLAND                    100 E 1ST ST- PO BOX 1968 GRAND ISLAND NE 68802-1968
CITY OF GRAND JUNCTION                  250 NORTH 5TH ST GRAND JUNCTION CO 81501
CITY OF GRAND RAPIDS                    300 MONROE AVE NW RM 220 CITY HALL GRAND RAPIDS MI 49503
CITY OF GRAND RAPIDS TREASURER          300 MONROE AVE NW ROOM 220 GRAND RAPIDS MI 49503-2296
CITY OF GRAND SALINE                    132 EAST FRANK STREET GRAND SALINE TX 75140
CITY OF GRANDVIEW                       207 W 2ND STREET GRANDVIEW WA 98930
CITY OF GRANITE FALLS                   MUNICIPAL UTILITIES 641 PRENTICE STREET GRANITE FALLS MN 56241
CITY OF GRANTS PASS                     101 NW A STREET GRANTS PASS OR 97526
CITY OF GREAT FALLS                     PO BOX 5021 GREAT FALLS MT 59403
CITY OF GREEN BAY                       100 NORTH JEFFERSON ROOM 106 GREEN BAY WI 54301
CITY OF GREENACRES                      5800 MELALEUCA LANE GREENACRES FL 33463
CITY OF GREENFIELD                      511 CHESTNUT ST. GREENFIELD IL 62044
CITY OF GREENSBORO                      300 WEST WASHINGTON STREET GREENSBORO NC 27401
CITY OF GREENSBORO                      P.O. BOX 1170 GREENSBORO NC 27402
CITY OF GREENSBORO                      PHYLLIS WADE P.O. BOX 3136 GREENSBORO NC 27402-3136
CITY OF GREENVILLE UTILITIES            100 PUBLIC SQUARE GREENVILLE OH 45331-1471
CITY OF GRESHAM                         1333 NW EASTMAN PKWY GRESHAM OR 97030
CITY OF GRETNA                          P.O. BOX 404 GRETNA LA 70054-0404
CITY OF GROSSE POINTE FARMS             90 KERBY ROAD GROSS POINTE FARMS MI 48236
CITY OF GROTON UTILITIES                DAVID MCCORD 295 MERIDIAN ST GROTON CT 06340
CITY OF GROVELAND                       156 S. LAKE AVENUE GROVELAND FL 34736
CITY OF GULFPORT                        2401 53RD STREET SOUTH GULFPORT FL 33707
CITY OF GULFPORT WATER AND SEWER        DEPT 3643 PO BOX 123643 DALLAS TX 75312
CITY OF HAGERSTOWN                      1 E FRANKLIN ST HAGERSTOWN MD 21740
CITY OF HAINES CITY                     CODE COMPLIANCE DIVISION 35400 US HIGHWAY 27 HAINES CITY FL 33844
CITY OF HALLANDALE BEACH                400 SOUTH FEDERAL HIGHWAY HALLANDALE BEACH FL 33009
CITY OF HAMILTON                        200 E MAIN STREET HAMILTON TX 76531
CITY OF HAMMOND                         INSPECTIONS DEPARTMENT 5925 CALUMENT AVE HAMMOND IN 46320
CITY OF HAMMOND                         PO BOX 2788 HAMMOND LA 70404-2788
CITY OF HAMPTON TREASURER               1 FRANKLIN ST SUITE 100 HAMPTON VA 23669
CITY OF HANAHAN                         DAVID, PERMIT CLERK
CITY OF HANSEN                          PO BOX 170 HANSEN ID 83334
CITY OF HARPER WOODS WATER DEPARTMENT   19617 HARPER AVE. HARPER WOODS MI 48225
CITY OF HARRISBURG                      10 N SECOND STREET HARRISBURG PA 17101
CITY OF HARTFORD                        550 MAIN STREET STE 301 HARTFORD CT 06103
CITY OF HARTFORD                        19 WEST MAIN STREET HARTFORD MI 49057
CITY OF HARVEY WATER DEPARTMENT         15320 BROADWAY AVENUE HARVEY IL 60426
CITY OF HAVERHILL                       4 SUMMER STREET ROOM 300 WATER/WASTEWATER BILLING OFFICE HAVERHILL MA 01830
CITY OF HAVRE DE GRACE - UTILITY        711 PENNINGTON AVENUE HAVRE DE GRACE MD 21078
CITY OF HAZEL PARK                      111 EAST NINE MILE ROAD HAZEL PARK MI 48030-1892
CITY OF HEARNE                          209 CEDAR ST HEARNE TX 77859
CITY OF HEATH                           200 LAURENCE DRIVE HEATH TX 75032
CITY OF HECTOR                          301 MAIN STREET S P O BOX 457 HECTOR MN 55342



Epiq Corporate Restructuring, LLC                                                                   Page 252 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 278 of 1490
Claim Name                               Address Information
CITY OF HEMET                            445 EAST FLORIDA AVENUE HEMET CA 92543
CITY OF HEMPSTEAD UTILITIES              1125 AUSTIN STREET HEMPSTEAD TX 77445
CITY OF HENDERSON                        PO BOX 716 HENDERSON KY 42419
CITY OF HENDERSON                        600 MAIN STREET HENDERSON MN 56044
CITY OF HENDERSON                        240 WATER STREET HENDERSON NV 89015
CITY OF HENDERSON DIST C                 CITY OF HENDERSON PO BOX 52767 PHOENIX AZ 85072
CITY OF HENDERSON DIST T                 CITY OF HENDERSON PO BOX 52767 PHOENIX AZ 85072
CITY OF HENRIETTA                        PO BOX 409 HENRIETTA TX 76365
CITY OF HERMITAGE                        800 NORTH HERMITAGE ROAD HERMITAGE PA 16148
CITY OF HESPERIA                         11011 SANTA FE AVE HESPERIA CA 92345
CITY OF HESPERIA                         15840 SMOKE TREE ST. HESPERIA CA 92345
CITY OF HIALEAH                          3700 W 4TH AVE HIALEAH FL 33012
CITY OF HIALEAH UT                       3700 W 4TH AVE HIALEAH FL 33012
CITY OF HIALEAH, FL                      501 PALM AVE. HIALEAH FL 33010
CITY OF HIGHLAND PARK                    12050 WOODWARD AVE HIGHLAND PARK MI 48203
CITY OF HILLSBORO                        150 E MAIN STREET HILLSBORO OR 97123
CITY OF HOBBS                            200 E. BROADWAY ST. HOBBS NM 88240
CITY OF HOLLANDALE                       PO BOX 395 HOLLANDALE MS 38748
CITY OF HOLLY HILL                       1065 RIDGEWOOD AVENUE HOLLY HILL FL 32117
CITY OF HOLLYWOOD                        2600 HOLLYWOOD BLVD. RM 103 HOLLYWOOD FL 33020
CITY OF HOLLYWOOD                        2600 HOLLYWOOD BLVD. RM 103 HOLLYWOOD FL 33022
CITY OF HOLLYWOOD UT                     2600 HOLLYWOOD BLVD SUITE 103 HOLLYWOOD FL 33020
CITY OF HOLTS SUMMIT                     P.O. BOX 429 HOLTS SUMMIT MO 65043
CITY OF HOMESTEAD                        650 NE 22 TERRACE SUITE 100 HOMESTEAD FL 33030
CITY OF HONDO                            1600 AVENUE M HONDO TX 78861
CITY OF HOPKINS                          1010 1ST ST SOUTH HOPKINS MN 55343
CITY OF HOPKINSVILLE                     715 S VIRGINIA ST HOPKINSVILLE KY 42240
CITY OF HOPKINSVILLE                     P. O. BOX 707 HOPKINSVILLE KY 42241-0707
CITY OF HOQUIAM                          609 8TH ST HOQUIAM WA 98550
CITY OF HORSESHOE BAY                    PO BOX 7765 HORSESHOE BAY TX 78657
CITY OF HOUSTON                          901 BAGBY ST 6TH FLOOR HOUSTON TX 77002
CITY OF HOUSTON                          4200 LEELAND STREET HOUSTON TX 77023
CITY OF HOUSTON                          PO BOX 4862 HOUSTON TX 77210
CITY OF HOUSTON DEPT. OF NEIGHBORHOODS   7125 ARDMORE ST HOUSTON TX 77054
CITY OF HOUSTON WATER DEPT               PO BOX 1560 HOUSTON TX 77251
CITY OF HUDSONVILLE                      3275 CENTRAL BLVD HUDSONVILLE MI 49426
CITY OF HUMBOLDT                         1421 OSBORNE STREET HUMBOLDT TN 38343
CITY OF HUNTINGTON                       PO BOX 1659 HUNTINGTON WV 25717
CITY OF HUNTINGTON WV                    PO BOX 1659 HUNTINGTON WV 25717
CITY OF HUNTSVILLE                       CITY CLERK-TREASURER P.O. BOX 308 HUNTSVILLE AL 35804-0308
CITY OF HUNTSVILLE/COMMUNITY             P.O. BOX 308 HUNTSVILLE AL 35804
DEVELOPMENT
CITY OF HURST                            ATTN: BRENDA BYBEE 1505 PRECINCT LINE ROAD HURST TX 76054
CITY OF INDEPENDENCE                     PO BOX 219362 KANSAS CITY MO 64121-9362
CITY OF INDIAN WELLS                     44-950 EL DORADO DR INDIAN WELLS CA 92210
CITY OF INDIANAPOLIS                     DEPT OF CODE ENFORCEMENT 200 EAST WASHINGTON STREET SUITE #2222 INDIANAPOLIS
                                         IN 46204-3389
CITY OF INGLESIDE                        2665 SAN ANGELO ST INGLESIDE TX 78362
CITY OF INVER GROVE HEIGHTS              8150 BARBARA AVENUE INVER GROVE HEIGHTS MN 55077



Epiq Corporate Restructuring, LLC                                                                     Page 253 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 279 of 1490
Claim Name                               Address Information
CITY OF INVERNESS                        212 W. MAIN STREET INVERNESS FL 34450
CITY OF IRRIGON                          P.O. BOX 428 IRRIGON OR 97844
CITY OF IRVINE                           DEPARTMENT OF PUBLIC SAFETY REGULATORY AFFAIRS
CITY OF IRVING                           RACHEL SEDILLO, OFFICE COORDINATOR INSPECTIONS DEPARTMENT 825 W IRVING BLVD
                                         IRVING TX 75060
CITY OF IRVING CODE ENFORCEMENT          825 W IRVING BLVD IRVING TX 75060
CITY OF ISANTI                           PO BOX 400 ISANTI MN 55040
CITY OF JACKSON                          101 E. MAIN STREET ROOM 101 JACKSON TN 38301
CITY OF JACKSON                          101 COURT STREET JACKSON MO 63755
CITY OF JACKSON (MI)                     161 W MICHIGAN AVE JACKSON MI 49201
CITY OF JACKSONVILLE                     117 WEST DUVAL STREET SUITE 375 JACKSONVILLE FL 32202
CITY OF JACKSONVILLE                     MUNICIPAL CODE COMP DIV SPECIAL MAGISTRATE ADM OFFICE 214 N HOGAN ST 1ST FL
                                         STE 134 JACKSONVILLE FL 32202
CITY OF JACKSONVILLE                     ATTN MICHAEL CORRIGAN DUVAL COUNTY TAX COLLECTOR 231 E. FORSYTH STREET, SUITE
                                         130 JACKSONVILLE FL 32202-3370
CITY OF JACKSONVILLE                     SOLID WASTE DIVISION 1031 SUPERIOR STREET JACKSONVILLE FL 32254
CITY OF JACKSONVILLE                     1220 SOUTH BOLTON STREET PUBLIC WORKS BUILDING JACKSONVILLE TX 75766
CITY OF JACKSONVILLE                     PO BOX 7 206 N 5TH ST JACKSONVILLE OR 97530
CITY OF JACKSONVILLE WASTE               231 E FORSYTH ST RM 130 JACKSONVILLE FL 32202
CITY OF JAMESTOWN BOARD OF PUBLIC UTIL   POST OFFICE BOX 700 JAMESTOWN NY 14702-0700
CITY OF JAMESTOWN TREASURER              PO BOX 150 JAMESTOWN NY 14702-0150
CITY OF JANESVILLE                       18 N. JACKSON STREET 2ND FLOOR JANESVILLE WI 53547
CITY OF JEANNETTE                        110 SOUTH 2ND STREET JEANNETTE PA 15644
CITY OF JEFFERSONVILLE                   500 QUARTERMSTER COURT, SUITE 200 JEFFERSONVILLE IN 47130
CITY OF JOHNSTOWN                        P.O. BOX 1407 JOHNSTOWN PA 15907-1407
CITY OF JOLIET                           150 W JEFFERSON ST JOLIET IL 60432-4156
CITY OF JOPLIN                           602 S MAIN ST JOPLIN MO 64801
CITY OF JUNCTION CITY                    794 WEST SHELBY STREET JUNCTION CITY KY 40440
CITY OF KALAMAZOO                        415 EAST STOCKBRIDGE AVENUE KALAMAZOO MI 49001
CITY OF KALAMAZOO                        KALAMAZOO CITY HALL 241 W. SOUTH STREET KALAMAZOO MI 49007
CITY OF KALISPELL                        P.O. BOX 1997 KALISPELL MT 59903-1997
CITY OF KANSAS CITY, MISSOURI            414 E 12TH STREET KANSAS CITY MO 64106
CITY OF KEENE                            3 WASINGTON STREET KEENE NH 03431
CITY OF KELLER                           ATTN: CITY SECRETARY'S OFFICE P.O. BOX 770 KELLER TX 76244
CITY OF KELSO                            203 SOUTH PACIFIC AVENUE KELSO WA 98626
CITY OF KENNESAW                         CITY OF KENNESAW TAX DEP 2529 J.O. STEPHENSON AVE KENNESAW GA 30144
CITY OF KENNEWICK                        210 W 6TH AVE KENNEWICK WA 99336
CITY OF KENOSHA                          625-52ND STREET ROOM 105 KENOSHA WI 53140-3480
CITY OF KENT                             220 4TH AVE S KENT WA 98032
CITY OF KETTERING                        FINANCE DEPARTMENT KETTERING GOVERNMENT CENTER 3600 SHROYER RD KETTERING OH
                                         45429
CITY OF KILGORE                          815 N. KILGORE ST KILGORE TX 75662-5860
CITY OF KILLEEN, BILLING AND             P O BOX 1329 FINANCE BILLING AND COLLECTIONS KILLEEN TX 76540-1329
COLLECTIONS
CITY OF KINGMAN                          CITY OF KINGMAN 310 NORTH FOURTH ST KINGMAN AZ 86401
CITY OF KINGSPORT                        225 WEST CENTER STREET KINGSPORT TN 37660
CITY OF KINGSTON                         MS KATHY JANECZEK CITY CLERK CITY HALL 420 BROADWAY KINGSTON NY 12401
CITY OF KINGSVILLE                       200 E KLEBERG KINGSVILLE TX 78363
CITY OF KINGSVILLE                       PO BOX 1458 KINGSVILLE TX 78364
CITY OF KISSIMMEE                        101 CHURCH STREET KISSIMMEE FL 34741


Epiq Corporate Restructuring, LLC                                                                     Page 254 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 280 of 1490
Claim Name                              Address Information
CITY OF KNOXVILLE NEIGHBORHOOD          400 MAIN ST ROOM 465 KNOXVILLE TN 37902
CITY OF KNOXVILLE, TENNESSEE            400 MAIN STREET, SUITE 685 KNOXVILLE TN 37902
CITY OF LA CROSSE                       400 LA CROSSE ST LA CROSSE WI 54601
CITY OF LA HABRA HEIGHTS                CITY CLERKS OFFICE 1245 NORTH HACIENDA ROAD LA HABRA HEIGHTS CA 90631
CITY OF LA PORTE                        604 W FAIRMONT PARKWAY LA PORTE TX 77571
CITY OF LACONIA TAX COLLECTOR           45 BEACON STREET EAST LACONIA NH 03247
CITY OF LACONIA WATER DEPARTMENT        P.O. BOX 6146 LAKEPORT NH 03247
CITY OF LAFAYETTE                       20 NORTH 6TH STREET LAFAYETTE IN 47901-1412
CITY OF LAKE CITY                       205 N MARION AVENUE LAKE CITY FL 32055
CITY OF LAKE DALLAS                     212 MAIN ST LAKE DALLAS TX 75065
CITY OF LAKE FOREST PARK                17425 BALLINGER WAY NE LAKE FOREST PARK WA 98155
CITY OF LAKE JACKSON                    25 OAK DRIVE LAKE JACKSON TX 77566
CITY OF LAKE WALES                      201 W. CENTRAL AVENUE LAKE WALES FL 33853
CITY OF LAKE WORTH UTILITY DEPARTMENT   414 LAKE AVENUE LAKE WORTH FL 33460
CITY OF LAKE WORTH-UTILITIES            DENISE ANDICO 7 NORTH DIXIE HIGHWAY LAKE WORTH FL 33460
CITY OF LAKELAND                        228 SOUTH MASSACHUSETTS AVENUE LAKELAND FL 33801
CITY OF LAKELAND CODE ENFORCEMENT       1104 MARTIN L. KING JR AVE. LAKELAND FL 33805
CITY OF LAKESIDE                        915 N LAKE RD P. O. BOX L LAKESIDE OR 97449
CITY OF LAKEVILLE                       20195 HOLYOKE AVE LAKEVILLE MN 55044
CITY OF LAKEWOOD                        DIVISION OF UTILITY BILLING 12805 DETROIT AVENUE LAKEWOOD OH 44107
CITY OF LAKEWOOD (CALIFORNIA)           5050 N CLARK AVENUE LAKEWOOD CA 90712
CITY OF LAMESA                          ATTN: CODE ENFORCEMENT 601 SOUTH 1ST STREET LAMESA TX 79331
CITY OF LAMPASAS                        312 E THIRD ST LAMPASAS TX 76550
CITY OF LANCASTER                       P.O. BOX 1020 LANCASTER PA 17608-1020
CITY OF LANSING                         124 W MICHIGAN AVE LANSING MI 48910
CITY OF LAPEER                          576 LIBERTY PARK LAPEER MI 48446
CITY OF LARAMIE                         PO BOX C- ADMINISTRATIVE SERVICES LARAMIE WY 24018
CITY OF LAREDO TAX ASSESSOR-COLLECT     PO BOX 6548 LAREDO TX 78042-6548
CITY OF LARGO                           201 HIGHLAND AVENUE P. O.BOX 296 LARGO FL 33779-0296
CITY OF LAS CRUCES                      700 N MAIN STREET LAS CRUCES NM 88004
CITY OF LAS VEGAS                       400 STEWART AVENUE LAS VEGAS NV 89101
CITY OF LAS VEGAS                       495 S MAIN ST 4TH FL LAS VEGAS NV 89101
CITY OF LAS VEGAS DEPT OF FINANCE       P.O. BOX 52794 PHOENIX AZ 85072-2794
CITY OF LAS VEGAS DIST                  CITY OF LAS VEGAS PO BOX 748023 LOS ANGELES CA 90074
CITY OF LAS VEGAS SEWER SERVICES        DEPARTMENT OF FINANCE PO BOX 748022 LOS ANGELES CA 90074-8022
CITY OF LAUDERDALE LAKES                DEPARTMENT OF FINANCIAL SERVICES 4300 NW 36TH STREET LAUDERDALE LAKES FL 33319
CITY OF LAUDERHILL                      5581 W OAKLAND PARK BLVD LAUDERHILL FL 33313
CITY OF LAVONIA                         P.O.BOX 564 LAVONIA GA 30553
CITY OF LAWRENCE                        200 COMMON STREET 1ST FLOOR, ROOM 101 LAWRENCE MA 01840
CITY OF LAWRENCE                        P O BOX 415356 BOSTON MA 02241
CITY OF LAWRENCE RE/PP/WS               PO BOX 726 READING MA 01867
CITY OF LEAVENWORTH                     100 N 5TH STREET LEAVENWORTH KS 66048
CITY OF LEBANON                         925 MAIN STREET LEBANON OR 97355
CITY OF LEBANON AUTHORITY               2311 RIDGEVIEW ROAD LEBANON PA 17042
CITY OF LEEDS                           1040 PARK DRIVE LEEDS AL 35094
CITY OF LEESBURG                        501 W MEADOW ST LEESBURG FL 34748
CITY OF LEESBURG                        CUSTOMER SERVICE/UTILITY BILLING 501 W MEADOW STREET LEESBURG FL 34748
CITY OF LEESBURG                        PO BOX 490630 LEESBURG FL 34749
CITY OF LEESVILLE                       PO BOX 1191 LEESVILLE LA 71496



Epiq Corporate Restructuring, LLC                                                                 Page 255 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 281 of 1490
Claim Name                             Address Information
CITY OF LEOMINSTER                     25 WEST STREET LEOMINSTER MA 01453
CITY OF LEOMINSTER                     TREASURERS OFFICE PO BOX 457 WORCESTER MA 01613-0457
CITY OF LEWISTON                       P.O. BOX 617 LEWISTON ID 83501
CITY OF LEXINGTON                      919 FRANKLIN AVENUE LEXINGTON MO 64067
CITY OF LIBBY                          PO BOX 1428 LIBBY MT 59923
CITY OF LINCOLN                        555 SOUTH 10TH STREET, ROOM 203 LINCOLN NE 68508
CITY OF LINCOLN CITY                   PO BOX 50 LINCOLN CITY OR 97367
CITY OF LINCOLN PARK                   1355 SOUTHFIELD ROAD LINCOLN PARK MI 48146
CITY OF LINDEN                         301 NORTH WOOD AVENUE LINDEN NJ 07036
CITY OF LINWOOD                        400 POPLAR AVENUE LINWOOD NJ 08221
CITY OF LINWOOD                        PO BOX 5008 LYNNWOOD WA 98046-5008
CITY OF LITTLE ROCK                    CITY COLLECTOR, CITY HALL, ROOM 100 500 W. MARKHAM LITTLE ROCK AR 72201
CITY OF LIVE OAK                       8001 SHIN OAK DRIVE LIVE OAK TX 78233
CITY OF LIVONIA                        P. O. BOX 674191 DETROIT MI 48267-4191
CITY OF LIVONIA TREASURER              33000 CIVIC CENTER DRIVE LIVONIA MI 48154
CITY OF LIVONIA WATER & SEWER          33000 CIVIC CENTER DRIVE LIVONIA MI 48154
CITY OF LOCKPORT                       TAX COLLECTOR ONE LOCKS PLAZA LOCKPORT NY 14094
CITY OF LOGAN                          10 S MULBERRY STREET LOGAN OH 43128
CITY OF LONG BEACH                     PO BOX 310 115 BOLSTAD AVENUE WEST LONG BEACH WA 98631
CITY OF LONGVIEW                       1525 BROADWAY LONGVIEW WA 98632
CITY OF LONGWOOD                       175 W WARREN AVENUE LONGWOOD FL 32750
CITY OF LORAIN                         UTILITIES DEPARTMENT 1106 W. 1ST STREET LORAIN OH 44052-1434
CITY OF LORAIN UTILITIES               200 WEST ERIE AVENUE LORAIN OH 44052
CITY OF LOS ANGELES                    201 N. FIGUEROA ST ROOM 940 LOS ANGELES CA 90012
CITY OF LOS ANGELES                    DEPARTMENT OF BUILDING & SAFETY 201 N FIGUEROA STREET RM 740 LOS ANGELES CA
                                       90012
CITY OF LOS ANGELES                    LOS ANGELES CITY - TREAS 200 N SPRING ST RM 201 LOS ANGELES CA 90012
CITY OF LOS ANGELES HOUSING DEPT       P. O. BOX 30970 LOS ANGELES CA 90030-0970
CITY OF LOS ANGELES, HCIDA             PO BOX 17280 LOS ANGELES CA 90017
CITY OF LOVES PARK                     100 HEART BOULEVARD LOVES PARK IL 61111
CITY OF LOWELL                         375 MERRIMACK STREET ROOM 30 LOWELL MA 01852
CITY OF LUBBOCK                        ACCOUNTING DEPARTMENT PO BOX 2000 LUBBOCK TX 79457
CITY OF LUBBOCK, TEXAS                 1625 13TH STREET LUBBOCK TX 79401
CITY OF LUMBERTON                      PO BOX 1388 LUMBERTON NC 28359
CITY OF LYNCHBURG TREASURER            900 CHURCH ST LYNCHBURG VA 24504
CITY OF LYNN HAVEN                     825 OHIO AVE LYNN HAVEN FL 32444
CITY OF LYNNWOOD                       PO BOX 5008 LYNNWOOD WA 98046-5008
CITY OF MACCLENNY                      118 E. MACCLENNY AVENUE MACCLENNY FL 32063
CITY OF MACON                          188 THIRD STREET MACON GA 31201
CITY OF MADERA NEIGHBORHOOD            REVITALIZATION 5 EAST YOSEMITE AVENUE MADERA CA 93638
CITY OF MADISON HEIGHTS                SHERMAN & SHERMAN, P.C. JEFFREY SHERMAN 30700 TELEGRAPH ROAD, SUITE 3420
                                       BINGHAM FARMS MI 48025
CITY OF MADISON HEIGHTS                300 WEST THIRTEEN MILE ROAD MADISON HEIGHTS MI 48071
CITY OF MADISON LAKE                   525 MAIN STREET MADISON LAKE MN 56063
CITY OF MAITLAND                       1776 INDEPENDENCE LANE MAITLAND FL 32751
CITY OF MALDEN                         PO BOX 9101 MALDEN MA 02148
CITY OF MANITOWOC                      900 QUAY ST MANITOWOC WI 54220
CITY OF MANKATO                        10 CIVIC CENTER PLAZA MANKATO MN 56001
CITY OF MANSFIELD                      1200 E. BROAD STREET MANSFIELD TX 76063



Epiq Corporate Restructuring, LLC                                                                Page 256 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 282 of 1490
Claim Name                             Address Information
CITY OF MANTECA                        1001 W CENTER ST. MANTECA CA 95337
CITY OF MARGATE                        5790 MARGATE BLVD MARGATE FL 33063
CITY OF MARIANNA                       2898 GREEN STREET MARIANNA FL 32446
CITY OF MARION                         C/O UTILITY BUILDING 233 WEST CENTER STREET MARION OH 43302
CITY OF MARION                         1102 TOWER SQUARE PLAZA MARION IL 62959
CITY OF MARKHAM                        16313 KEDZIE PARKWAY MARKHAM IL 60428
CITY OF MARLIN                         PO DRAWER 980 MARLIN TX 76661
CITY OF MARQUETTE MICHIGAN             300 W BARAGA AVE MARQUETTE MI 49855
CITY OF MARTHASVILLE                   402 E MAIN STREET MARTHASVILLE MO 63357
CITY OF MARY ESTHER                    195 CHRISTOBAL ROAD N. MARY ESTHER FL 32569
CITY OF MARYLAND HEIGHTS               11911 DORSETT ROAD MARYLAND HEIGHTS MO 63043
CITY OF MARYSVILLE                     1111 DELAWARE AVENUE PO BOX 389 MARYSVILLE MI 48040-0389
CITY OF MARYSVILLE                     1049 STATE AVENUE MARYSVILLE WA 98270
CITY OF MASON TREASURER                201 WEST ASH STREET MASON MI 48854
CITY OF MASSILLON SEWER                ONE JAMES DUNCAN PLAZA MASSILLON OH 44646
CITY OF MAUMELLE                       P.O. BOX 16474 LITTLE ROCK AR 72231-6474
CITY OF MAYFIELD                       NATHAN LAMB 211 EAST BROADWAY MAYFIELD KY 42066
CITY OF MAYFIELD HEIGHTS               6154 MAYFIELD RD MAYFIELD HEIGHTS OH 44124
CITY OF MCALLEN                        311 N 15TH ST MCALLEN TX 78501
CITY OF MCALLEN ENVIRONMENTAL          & HEALTH CODE COMPLIANCE DEPT P. O.BOX 220 MCALLEN TX 78505
CITY OF MCCALL                         216 E PARK ST MCCALL ID 83638
CITY OF MCCLEARY                       100 S 3RD ST MCCLEARY WA 98557
CITY OF MCHENRY                        333 S GREEN ST MCHENRY IL 60050
CITY OF MEDFORD                        85 GEORGE P. HASSETT DRIVE MEDFORD MA 02155
CITY OF MEDFORD                        200 S IVY ST 2ND FL MEDFORD OR 97501
CITY OF MEDFORD                        411 WEST 8TH STREET ROOM 380 MEDFORD OR 97501
CITY OF MELBOURNE                      900 E STRAWBRIDGE AVE MELBOURNE FL 32901
CITY OF MELVINDALE                     3100 OAKWOOD BLVD. MELVINDALE MI 48122
CITY OF MEMPHIS                        701 N MAIN ST. SUITE 170 MEMPHIS TN 38107
CITY OF MENASHA                        100 MAIN ST STE 200 MENASHA WI 54952
CITY OF MENASHA                        140 MAIN STREET MENASHA WI 54952
CITY OF MERIDEN                        142 EAST MAIN STREET ROOM 117 MERIDEN CT 06450
CITY OF MESQUITE                       P.O. BOX 850137 MESQUITE TX 75185
CITY OF MESQUITE FINANCE DEPT          COLLECTIONS DIVISIONS 757 N GALLOWAY MESQUITE TX 75149
CITY OF MESQUITE SANITATION            10 E. MESQUITE BLVD. MESQUITE NV 89027
CITY OF METOLIUS                       636 JEFFERSON AVE METOLIUS OR 97741
CITY OF MIAMI                          444 SW 2ND AVE 6TH FLOOR MIAMI FL 33130
CITY OF MIAMI                          TREASURY MANAGEMENT/PAYMENT PROCESSING 444 SW 2ND AVE 6 FL RM636-1 MIAMI FL
                                       33130
CITY OF MIAMI                          P.O. BOX 1288 MIAMI OK 74355-1288
CITY OF MIAMI - DADE COUNTY            CODE ENFORCEMENT 111 NW FIRST STREET SUITE 1750 MIAMI FL 33128
CITY OF MIAMI BEACH FINANCE DEPT       1700 CONVENTION CENTER DRIVE MIAMI BEACH FL 33139
CITY OF MIAMI GARDENS                  1515 NW 167 ST. BLDG 4, SUITE 200 MIAMI GARDENS FL 33056
CITY OF MIAMI GARDENS                  18605 NW 27 AVENUE MIAMI GARDENS FL 33056
CITY OF MIAMI TREASURY MANAGEMENT      444 SW 2ND AVENUE 6TH FLOOR, ROOM 636-1 MIAMI FL 33130
CITY OF MIDDLETON                      245 DEKOVEN DRIVE MIDDLETOWN CT 06457
CITY OF MIDDLETOWN                     245 DEKOVEN DR MIDDLETOWN CT 06457
CITY OF MIDDLETOWN                     TAX COLLECTOR 16 JAMES ST. MIDDLETOWN NY 10940
CITY OF MIDDLETOWN                     ONE DONHAM PLAZA MIDDLETOWN OH 45042



Epiq Corporate Restructuring, LLC                                                                 Page 257 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg    Doc 142        Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 283 of 1490
Claim Name                               Address Information
CITY OF MIDDLETOWN TAX COLLECTOR         245 DEKOVEN DRIVE MIDDLETOWN CT 06457
CITY OF MIDFIELD                         725 BESSEMER SUPER HWY MIDFIELD AL 35228
CITY OF MIDLAND                          300 N. LORAINE, FIRST FLOOR MIDLAND TX 79701
CITY OF MIDWEST CITY                     OFFICE OF THE CITY CLERK ATTN: ACCOUNTS RECEIVABLE 100 N. MIDWEST BLVD.
                                         MIDWEST CITY OK 73110-4327
CITY OF MILLVILLE                        12 SOUTH HIGH STREET, PO BOX 609 MILLVILLE NJ 08332
CITY OF MILWAUKEE                        PO BOX 3268 MILWAUKEE WI 53201-3268
CITY OF MILWAUKEE                        200 EAST WELLS ST MILWAUKEE WI 53202
CITY OF MILWAUKEE                        841 N BROADWAY ROOM 406 MILWAUKEE WI 53202
CITY OF MILWAUKEE                        DEPT. OF NEIGHBORHOOD SERVICES 841 N. BROADWAY ROOM 105 MILWAUKEE WI 53202
CITY OF MILWAUKEE TREASURER              200 EAST WELLS STREET CITY HALL, ROOM 103 MILWAUKEE WI 53202
CITY OF MINERAL WELLS                    P.O. BOX 460 MINERAL WELLS TX 76068
CITY OF MINNEAPOLIS                      250 S FOURTH ST RM 230 MINNEAPOLIS MN 55415
CITY OF MINNEAPOLIS                      350 SOUTH 5TH ST RM 325 MINNEAPOLIS MN 55415
CITY OF MINNEAPOLIS WATER & SEWER        PO BOX 77028 MINNEAPOLIS MN 55481
CITY OF MINNEOLA                         800 N HWY 27 MINNEOLA FL 34715
CITY OF MIRAMAR                          11765 CITY HALL PROMENADE MIRAMAR FL 33025
CITY OF MIRAMAR                          2200 CIVIC CENTER PLACE MIRAMAR FL 33025
CITY OF MIRAMAR                          2300 CIVIC CENTER PLACE MIRAMAR FL 33025
CITY OF MISSION                          1201 E 8TH STREET MISSION TX 78572
CITY OF MISSOURI CITY                    1522 TEXAS PARKWAY MISSOURI CITY TX 77489
CITY OF MOBILE                           205 GOVERNMENT STREET ACCOUNTING DEPARTMENT/ ASSESSMENTS MOBILE AL 36644
CITY OF MODESTO                          PO BOX 3441 MODESTO CA 95353
CITY OF MODESTO                          PO BOX 767 MODESTO CA 95353
CITY OF MODESTO/CUSTOMER SERVICE         PO BOX 642 1010 10TH ST SUITE 5300 MODESTO CA 95353
CITY OF MONROE                           120 E. FIRST ST. MONROE MI 48161
CITY OF MONROE                           PO BOX 486 MONROE OR 97456
CITY OF MONROE                           PO BOX 3697 SEATTLE WA 98124-3697
CITY OF MONTCLAIR                        CITY CLERK DIVISION 5111 BENITO STREET MONTCLAIR CA 91763
CITY OF MONTGOMERY                       C/O COMPASS BANK P.O. BOX 830469 BIRMINGHAM AL 35283-0469
CITY OF MONTGOMERY (AL)                  P O BOX 1111 MONTGOMERY AL 36101
CITY OF MONTGOMERY LICENSING &           REVENUE DIVISION PO BOX 5070 MONTGOMERY AL 36103
CITY OF MONTGOMERY LICENSING & REV DIV   25 WASHINGTON AVENUE - 3RD FLOOR MONTGOMERY AL 36104
CITY OF MONTICELLO                       245 S MULBERRY ST MONTICELLO FL 32344
CITY OF MONTPELIER                       534 WASHINGTON STREET MONTPELIER ID 83254
CITY OF MOORE HAVEN                      299 RIVERSIDE DRIVE PO BOX 399 MOOREHAVEN FL 33471
CITY OF MORENO VALLEY                    14177 FREDERICK ST MORENO VALLEY CA 92552
CITY OF MORENO VALLEY                    PO BOX 7275 NEWPORT BEACH CA 92658-7275
CITY OF MORIARTY                         PO BOX 130 MORIARTY NM 87035
CITY OF MORRISON                         200 WEST MAIN STREET MORRISON IL 61270
CITY OF MORRISTOWN                       PO BOX 1654 MORRISTOWN TN 37816
CITY OF MORTON                           P O BOX 1089-250 MAIN AVE MORTON WA 98356
CITY OF MOSES LAKE                       401 S. BALSAM MOSES LAKE WA 98837
CITY OF MOSS POINT MS                    4320 MCINNIS AVE MOSS POINT MS 39563
CITY OF MOUNDSVILLE                      800 6TH STREET, P.O. BOX E MOUNDSVILLE WV 26041
CITY OF MOUNT DORA                       PO BOX 176 MOUNT DORA FL 32756
CITY OF MOUNT PLEASANT                   501 N MADISON MOUNT PLEASANT TX 75455
CITY OF MOUNT VERNON                     FINANCE DEPARTMENT 1 ROOSEVELT SQ ROOM 1 MOUNT VERNON NY 10550
CITY OF MT PLEASANT                      100 PUBLIC SQUARE MOUNT PLEASANT TN 38474



Epiq Corporate Restructuring, LLC                                                                    Page 258 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 284 of 1490
Claim Name                             Address Information
CITY OF MUNCIE                         300 NORTH HIGH STREET MUNCIE IN 47305
CITY OF MUSKEGON                       933 TERRAE ST MUSKEGON MI 49440
CITY OF MUSKEGON HEIGHTS               2724 PECK STREET MUSKEGON HEIGHTS MI 49444
CITY OF MUSKEGON WATER/SEWER           P.O. BOX 88071 CHICAGO IL 60680-1071
CITY OF MUSKOGEE                       229 WEST OKMULGEE MUSKOGEE OK 74401
CITY OF MUSKOGEE                       P.O.BOX 1927 ATTN: CITY CLERK MUSKOGEE OK 74402
CITY OF MYRTLE POINT                   424 5TH STREET MYRTLE POINT OR 97458
CITY OF N LAS VEGAS DIST               CITY OF NORTH LAS VEGAS PO BOX 52797 PHOENIX AZ 85072
CITY OF NAPAVINE                       P.O. BOX 810 NAPAVINE WA 98565
CITY OF NAPLES                         735 8TH STREET S NAPLES FL 34102
CITY OF NAPPANEE                       300 WEST LINCOLN ST., PO BOX 29 NAPPANEE IN 46550
CITY OF NEDERLAND                      207 NORTH 12TH ST. NEDERLAND TX 77624
CITY OF NEENAH                         211 WALNUT STREET NEENAH WI 54957
CITY OF NEVADA                         1209 6TH STREET NEVADA IA 50201
CITY OF NEW BEDFORD                    133 WILLIAM ST NEW BEDFORD MA 02720
CITY OF NEW BEDFORD                    P.O. BOX 967 NEW BEDFORD MA 02741-0967
CITY OF NEW BEDFORD                    1105 SHAWMUT AVE NEW BEDFORD MA 02746
CITY OF NEW BEDFORD                    P O BOX 844551 BOSTON MA 22844
CITY OF NEW BRITAIN                    27 WEST MAIN STREET NEW BRITAIN CT 06051
CITY OF NEW BRITAIN - CCND             27 WEST MAIN STREET RM 201 NEW BRITAIN CT 06051
CITY OF NEW BRITAIN - TICKET OFFICE    27 WEST MAIN STREET RM 103 NEW BRITAIN CT 06051
CITY OF NEW BRUNSWICK                  78 BAYARD STREET CITY HALL NEW BRUNSWICK NJ 08901
CITY OF NEW CASTLE                     230 NORTH JEFFERSON STREET NEW CASTLE PA 16101
CITY OF NEW HAVEN                      165 CHURCH ST NEW HAVEN CT 06510
CITY OF NEW HAVEN TREASURER            165 CHURCH STREET NEW HAVEN CT 06510
CITY OF NEW HOPE                       4401 XYLON AVE. N NEW HOPE MN 55428
CITY OF NEW HOPE                       5500 INTERNATIONAL PKWY NEW HOPE MN 55428
CITY OF NEW LONDON                     DEPARTMENT OF PUBLIC UTILITIES PO BOX 4127 WOBURN MA 01888-4127
CITY OF NEW ORLEANS                    ATTN: CITY HALL 1300 PERDIDO STREET, RM 1W40 NEW ORLEANS LA 70112
CITY OF NEW ORLEANS                    CODE ENFORCEMENT & HEARING BUREAU 1340 POYDRAS STREET SUITE 2100 NEW ORLEANS
                                       LA 70112
CITY OF NEW PORT RICHEY                5919 MAIN STREET NEW PORT RICHEY FL 34652
CITY OF NEW SMYRNA BEACH               210 SAMS AVE NEW SMYRNA BEACH FL 32168
CITY OF NEW YORK                       280 BROADWAY, 7TH FLOOR NEW YORK NY 10007
CITY OF NEWARK                         920 BROAD ST NEWARK NJ 07102
CITY OF NEWARK                         PO BOX 13447 PHILADELPHIA PA 19101
CITY OF NEWARK                         220 SOUTH MAIN STREET NEWARK DE 19711
CITY OF NEWARK NEW JERSEY              828 BROAD STREET NEWARK NJ 07102
CITY OF NEWARK WATER DEPT              920 BROAD ST RM 117 NEWARK NJ 07102
CITY OF NEWBURGH                       83 BROADWAY NEWBURGH NY 12550
CITY OF NEWPORT                        998 MONMOUTH ST NEWPORT KY 41071
CITY OF NEWPORT NEWS                   PO BOX 975 NEWPORT NEWS VA 23607-0975
CITY OF NEWPORT OREGON                 169 SW COAST HWY NEWPORT OR 97365
CITY OF NICEVILLE UT                   208 PARTIN DRIVE N NICEVILLE FL 32578
CITY OF NIXON                          100 W. 3RD ST NIXON TX 78140
CITY OF NORFOLK TREASURER              810 UNION STREET NORFOLK VA 23510
CITY OF NORMAN PARK                    PO BOX 197 NORMAN PARK GA 31771
CITY OF NORTH BEND                     PO BOX 896 NORTH BEND WA 98045
CITY OF NORTH CANTON                   145 N MAIN STREET NORTH CANTON OH 44720



Epiq Corporate Restructuring, LLC                                                                Page 259 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 285 of 1490
Claim Name                             Address Information
CITY OF NORTH LAS VEGAS                2250 LAS VEGAS BLVD N STE 250 NORTH LAS VEGAS VA 89030
CITY OF NORTH LAS VEGAS                2250 LAS VEGAS BLVD NORTH SUITE 300 NORTH LAS VEGAS NV 89030
CITY OF NORTH LAUDERDALE               701 SW 71 AVENUE NORTH LAUDERDALE FL 33068
CITY OF NORTH LAUDERDALE               P O BOX 12546 CAPE CORAL FL 33915
CITY OF NORTH MIAMI                    776 NE 125TH ST NORTH MIAMI FL 33161
CITY OF NORTH MIAMI BEACH              17011 NE 19TH AVE NORTH MIAMI BEACH FL 33162
CITY OF NORTH MIAMI BEACH UT           17011 NE 19TH AVE NORTH MIAMI BEACH FL 33162
CITY OF NORTH MIAMI LIEN               776 NE 125TH ST NORTH MIAMI FL 33161
CITY OF NORTH MIAMI WATER AND SEWER    17011 NE 19TH AVE NORTH MIAMI BEACH FL 33162
CITY OF NORTH MYRTLE BEACH             1018 SECOND AVENUE SOUTH NORTH MYRTLE BEACH SC 29582
CITY OF NORTH PLAINS                   31360 NW COMMERCIAL ST. NORTH PLAINS OR 97133
CITY OF NORTH PORT                     4970 CITY HALL BOULEVARD NORTH PORT FL 34286
CITY OF NORTH PORT                     ATTENTION: PROPERTY STANDARDS 4970 CITY HALL BOULEVARD NORTH PORT FL 34286
CITY OF NORTH RICHLAND HILLS           7301 NORTHEAST LOOP 820 NORTH RICHLAND HILLS TX 76180
CITY OF NORTH TONAWANDA                CITY CLERK TREASURER 216 PAYNE AVENUE NORTH TONAWANDA NY 14120
CITY OF NORTHAMPTON TAX COLLECTOR      212 MAIN ST. 305 NORTHAMPTON MA 01060
CITY OF NORWALK                        125 EAST AVE NORWALK CT 06851
CITY OF NORWICH                        100 BROADWAY, CITY HALL, ROOM 105 NORWICH CT 06360-4431
CITY OF NORWICH DEPT OF PUBLIC         16 SOUTH GOLDEN STREET NORWICH CT 06360
UTILITIES
CITY OF NOVI TREASURERS OFFICE         45175 W. TEN MILE ROAD NOVI MI 48375
CITY OF OAK FOREST                     15440 S CENTRAL AVENUE OAK FOREST IL 60452
CITY OF OAK PARK                       14000 OAK PARK BLVD OAK PARK MI 48237
CITY OF OAK PARK                       43252 WOODWARD AVENUE SUITE 180 BLOOMFIELD HILLS MI 48302
CITY OF OAK RIDGE NORTH                OAK RIDGE NORTH PID-COLL 27424 ROBINSON ROAD OAK RIDGE NORTH TX 77385
CITY OF OAKDALE                        280 N THIRD AVE OAKDALE CA 95361
CITY OF OAKLAND                        150 FRANK H OGAWA PLAZA SUITE 5342 OAKLAND CA 94612
CITY OF OAKLAND                        250 FRANK H. OGAWA PLAZA 2ND FLOOR CASHIER OAKLAND CA 94612
CITY OF OAKLAND PARK                   3650 NE 12 AVENUE OAKLAND PARK FL 33334
CITY OF OAKLAND PARK                   DONALD J QUIER CODE ENFORCEMENT DIVISION 5399 N. DIXIE HWY SUITE 3 OAKLAND
                                       PARK FL 33334
CITY OF OAKLAND, CODE                  ENFORCEMENT ACCOUNTING 250 FRANK H OGAWA SUITE2340 OAKLAND CA 94612-2031
CITY OF OAKLAND/MANDATORY GARBAGE      150 FRANK H. OGAWA PLAZA, STE 5342 OAKLAND CA 94612-2093
CITY OF OCALA                          110 SE WATULA AVENUE OCALA FL 34417
CITY OF OCALA                          110 SE WATULA AVENUE OCALA FL 34471
CITY OF OCALA                          201 SE 3RD ST OCALA FL 34471
CITY OF OCEAN SHORES                   800 ANCHOR AVENUE NW OCEAN SHORES WA 98569
CITY OF OCEAN SHORES                   PO BOX 1539 OCEAN SHORES WA 98569
CITY OF OCEAN SHORES                   PO BOX 909 OCEAN SHORES WA 98569
CITY OF ODESSA                         411 W 8TH ST ODESSA TX 79761
CITY OF OKANOGAN                       120 3RD AVE. N OKANOGAN WA 98840
CITY OF OKANOGAN                       PO BOX 752 OKANOGAN WA 98840
CITY OF OKEECHOBEE                     CODE ENFORCEMENT OFFICE 55 SE 3RD AVENUE OKEECHOBEE FL 34974
CITY OF OKEMAH                         OKEMAH UTILITIES AUTHORITY 502 WEST BROADWAY OKEMAH OK 74859
CITY OF OLYMPIA                        PO BOX 1967 OLYMPIA WA 98507-1967
CITY OF OMAHA                          1819 FARNAM STREET ROOM H-10 OMAHA/DOUGLAS CIVIC CENTER OMAHA NE 68183
CITY OF OMAK                           2 N. ASH STREET OMAK WA 98841
CITY OF ONTARIO                        208 WEST EMPORIA STREET ONTARIO CA 91762
CITY OF ONTARIO                        303 EAST B STREET ONTARIO CA 91764



Epiq Corporate Restructuring, LLC                                                                  Page 260 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 286 of 1490
Claim Name                              Address Information
CITY OF OPA-LOCKA                       780 FISHERMAN STREET 4TH FLOOR OPA-LOCKA FL 33054
CITY OF OPA-LOCKA/COLLECTIONS           PO BOX 540371 OPA-LOCKA FL 33054
CITY OF ORANGE TOWNSHIP                 29 NORTH DAY STREET ORANGE NJ 07050
CITY OF OREGON CITY                     625 CENTER ST OREGON CITY OR 97045
CITY OF ORLANDO                         400 S ORANGE AVE ORLANDO FL 32802
CITY OF ORLANDO                         CASHIER 400 SOUTH ORANGE AVENUE 1ST FLOOR P. O. BOX 4990 ORLANDO FL 32802
CITY OF ORMOND BEACH                    PO BOX 217 ORMOND BEACH FL 32175
CITY OF ORMOND BEACH UTILITIES          22 S BEACH ST ORMOND BEACH FL 32174
CITY OF ORONO                           2750 KELLEY PARKWAY PO BOX 66 CRYSTAL BAY MN 55323
CITY OF OSHKOSH                         215 CHURCH AVE OSHKOSH WI 54901
CITY OF OTHELLO                         500 E MAIN ST OTHELLO WA 99344
CITY OF OTSEGO                          117 E. ORLEANS OSTEGO MI 49078
CITY OF OXFORD                          107 COURTHOUSE SQUARE OXFORD MS 38655
CITY OF PALATKA                         201 N. 2ND STREET, ELIZABETH A. HEARN PALATKA FL 32177
CITY OF PALM BAY                        120 MALABAR ROAD SE PALM BAY FL 32907
CITY OF PALM BAY                        DEPARTMENT OF FINANCE 120 MALABAR RD SE PALM BAY FL 32907
CITY OF PALM BAY UTILITIES              120 MALABAR RD SE PALM BAY FL 32907
CITY OF PALM BEACH GARDENS              10500 N MILITARY TRAIL PALM BEACH GARDENS FL 33410
CITY OF PALM BEACH GARDENS              CODE ENFORCEMENT 10500 NORTH MILITARY TRAIL PALM BEACH GARDENS FL 33410
CITY OF PALM COAST                      2 UTILITY DRIVE PALM COAST FL 32137
CITY OF PALM COAST                      160 CYPRESS POINT PARKWAY B 106 PALM COAST FL 32164
CITY OF PALM COAST                      160 LAKE AVE PALM COAST FL 32164
CITY OF PALM SPRINGS                    P.O.BOX 2743 PALM SPRINGS CA 92263
CITY OF PALMDALE                        38300 NORTH SIERRA HIGHWAY SUITE D PALMDALE CA 93551
CITY OF PALOS HEIGHTS                   7607 W COLLEGE DR PALOS HEIGHTS IL 60463
CITY OF PALOS HILLS                     10335 SOUTH ROBERTS RD PALOS HILLS IL 60465
CITY OF PANAMA CITY                     PO BOX 1880 PANAMA CITY FL 32402
CITY OF PANAMA CITY WATER DEPT          9 HARRISON AVE PANAMA CITY BEACH FL 32401
CITY OF PARIS TENNESSEE                 P. O. BOX 970 PARIS TN 38242
CITY OF PARKERSBURG                     ONE GOVERNMENT SQUARE, P.O. BOX1627 PARKERSBURG WV 26102
CITY OF PASADENA                        1202 SOUTHMORE AVENUE PASADENA TX 77502
CITY OF PASADENA,TEXAS                  PO BOX 672 PASADENA TX 77501
CITY OF PATERSON                        ATTN: LIEN DEPARTMENT 155 MARKET STREET PATERSON NJ 07505
CITY OF PAWTUCKET TAX COLLECTOR         137 ROOSEVELT AVENUE PAWTUCKET RI 02860
CITY OF PEABODY, OFFICE OF THE          COLLECTOR OF TAXES 24 LOWELL STREET PEABODY MA 01960
CITY OF PEARLAND                        3519 LIBERTY DRIVE PEARLAND TX 77581
CITY OF PEEKSKILL                       840 MAIN STREET PEEKSKILL NY 10566
CITY OF PEKIN                           111 S CAPITOL STREET PEKIN IL 61554
CITY OF PELHAM                          PO BOX 1238 PELHAM AL 35124
CITY OF PELHAM WATER WORKS              PO BOX 1479 PELHAM AL 35124-1479
CITY OF PELHAM, ALABAMA                 PO BOX 1419 PELHAM AL 35124
CITY OF PEMBROKE PINES                  10100 PINES BOULEVARD PEMBROKE PINES FL 33026
CITY OF PEMBROKE PINES UTILITY DEPT     13975 PEMBROKE RD PEMBROKE PINES FL 33027
CITY OF PENDLETON                       CITY FINANCE DEPARTMENT 500 SW DORION AVE PENDLETON OR 97801
CITY OF PENSACOLA                       222 WEST MAIN ST. PENSACOLA FL 32502
CITY OF PEORIA                          419 FULTON ROOM 100 ATTN: TREASURERS OFFICE PEORIA IL 61602
CITY OF PEORIA                          8401 W MONROE STREET PEORIA AZ 85345
CITY OF PERTH AMBOY                     260 HIGH STREET PERTH AMBOY NJ 08861
CITY OF PETERSBURG FINANCE DEPARTMENT   103 W TABB STREET, CITY HALL ANNEX PETERSBURG VA 23803



Epiq Corporate Restructuring, LLC                                                                   Page 261 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 287 of 1490
Claim Name                             Address Information
CITY OF PHILADELPHIA                   PO BOX 8409 PHILADELPHIA PA 19101
CITY OF PHILADELPHIA                   DEPARTMENT OF REVENUE 1401 JFK BOULEVARD PHILADELPHIA PA 19102
CITY OF PHILADELPHIA                   LAW DEPT. WATER COLL UNIT, MUNICIPAL SERV. BUILD., 5TH FL, 1401 JOHN F.
                                       KENNEDY BLVD. PHILADELPHIA PA 19102
CITY OF PHILADELPHIA                   MUNICIPAL SERVICES BUILDING 1401 JOHN F KENNEDY BLVD PHILADELPHIA PA 19102
CITY OF PHILADELPHIA                   DEPARTMENT OF FINANCE PO BOX 56318 PHILADELPHIA PA 19130-6318
CITY OF PHILADELPHIA                   1450 JOHN F KENNEDY BLVD PHILADELPHIA PA 19407
CITY OF PHILADELPHIA DEPT OF REVENUE   WATER REVENUE BUREAU PO BOX 41496 PHILADELPHIA PA 19101-1496
CITY OF PHILADELPHIA DEPT OF REVENUE   MUNICIPAL SERVICES BUILDING ATTN TAXPAYER SERVICES 1401 JFK BOULEVARD
                                       CONCOURSE PHILADELPHIA PA 19102
CITY OF PHILADELPHIA DEPT OF REVENUE   P.S.C. AGENCY RECEIVABLES 1401 JFK BOULEVARD PHILADELPHIA PA 19102-1697
CITY OF PHILADELPHIA WATER             REVENUE BUREAU 1401 JOHN F KENNEDY BLVD FL 2 230 PHILADELPHIA PA 19102
CITY OF PHILADELPHIA WATER REVENUE     C/O REVENUE COLLECTION BUREAU INC 5900-02 TORRESDALE AVENUE PHILADELPHIA PA
                                       19135
CITY OF PHOENIX                        REVENUE COLLECTIONS 251 W WASHINGTON ST 3RD FL PHOENIX AZ 85003
CITY OF PHOENIX                        251 WEST WASHINGTON STREET 5TH FLOOR PHOENIX AZ 85003-4161
CITY OF PHOENIX                        PO BOX 29115 PHOENIX AZ 85038-9115
CITY OF PICO RIVERA                    6615 PASSONS BOULEVARD PICO RIVERA CA 90660
CITY OF PIGGOTT                        194 WEST COURT PIGGOTT AR 72454
CITY OF PINELLAS PARK                  5141 78TH AVENUE PINELLAS PARK FL 33781
CITY OF PIQUA                          ROBIN E HUNGERFORD UTILITY BUSINESS OFFICE 201 W WATER ST PIQUA OH 45356
CITY OF PITTSBURGH                     200 CITY-COUNTY BLDG 414 GRANT ST PITTSBURGH PA 15219-2476
CITY OF PITTSFIELD                     70 ALLEN STREET PITTSFIELD ME 01201
CITY OF PITTSFIELD                     P.O. BOX 981063 BOSTON MA 02298-1063
CITY OF PLACERVILLE                    3101 CENTER STREET PLACERVILLE CA 95667
CITY OF PLAINFIELD                     515 WATCHUNG AVE PLAINFIELD NJ 07061
CITY OF PLAINVIEW                      241 WEST BROADWAY PLAINVIEW MN 55964
CITY OF PLANO                          1520 AVENUE K SUITE 200 PLANO TX 75074
CITY OF PLANT CITY                     PO BOX C PLANT CITY FL 33564
CITY OF PLANTATION                     400 NW 73RD AVE PLANTATION FL 33317
CITY OF PLEASANTVILLE TAX OFFICE       18 N. 1ST STREET PLEASANTVILLE NJ 08232
CITY OF POLSON                         NORA WALTER 106 1ST ST STREET EAST POLSON MT 59860
CITY OF POMPANO BEACH                  100 W ATLANTIC BLVD RM 119 POMPANO BEACH FL 33060
CITY OF POMPANO BEACH                  100 W ATLANTIC BLVD PO BOX 1300 POMPANO BEACH FL 33060
CITY OF PORT ARTHUR, TEXAS             444 4TH STREET PORT ARTHUR TX 77641
CITY OF PORT ORANGE                    1000 CITY CENTER CIRCLE PORT ORANGE FL 32129
CITY OF PORT ORCHARD                   216 PROSPECT ST. PORT ORCHARD WA 98366
CITY OF PORT ST LUCIE                  FINANCE DEPARTMENT BUILDING A 121 SW PORT ST LUCIE BLVD PORT ST LUCIE FL 34984
CITY OF PORT ST LUCIE                  PO BOX 8987 PORT ST LUCIE FL 64985-8987
CITY OF PORT ST. JOE                   305 CECIL G. COSTRIN SR. BLVD PORT ST. JOE FL 32456
CITY OF PORT ST. LUCIE                 121 S.W. PORT ST. LUCIE BLVD. ATTN: CODE LIEN DEPARTMENT PORT ST. LUCIE FL
                                       34894
CITY OF PORT TOWNSEND                  FINANCE DEPARTMENT - UTILITY BILLING 250 MADISON ST PORT TOWNSEND WA 98368
CITY OF PORTAGE TREASURY               7900 SOUTH WESTNEDGE AVENUE PORTAGE MI 49002
CITY OF PORTERVILLE                    291 N MAIN ST PORTERVILLE CA 93257
CITY OF PORTLAND                       PO BOX 544 PORTLAND ME 41112
CITY OF PORTLAND                       1900 BILLY G. WEBB DRIVE PORTLAND TX 78374
CITY OF PORTLAND                       111 SW COLUMBIA ST. SUITE 600 PORTLAND OR 97201
CITY OF PORTLAND                       1120 SW 5TH AVE. ROOM 1250 PORTLAND OR 97204
CITY OF PORTLAND                       1120 SW 5TH AVE 1ST FLOOR PORTLAND OR 97206


Epiq Corporate Restructuring, LLC                                                                   Page 262 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 288 of 1490
Claim Name                               Address Information
CITY OF PORTLAND                         PO BOX 4216 PORTLAND OR 97208
CITY OF PORTLAND REVENUE BUREAU          111 SW COLUMBIA ST STE 600 PORTLAND OR 97201
CITY OF PORTLAND UTILITIES               PO BOX 3553 PORTLAND ME 04104
CITY OF PORTSMOUTH                       WATER/SEWER DEPT 21 JUNCKINS AVE PORTSMOUTH NH 03801
CITY OF PORTSMOUTH                       801 CRAWFORD STREET PORTSMOUTH VA 23704
CITY OF PORTSMOUTH TREASURER             801 CRAWFORD STREET PORTSMOUTH VA 23704
CITY OF POUGHKEEPSIE                     62 CIVIC CENTER PLAZA POUGHKEEPSIE NY 12601
CITY OF POWELL                           270 NORTH CLARK POWELL WY 82435
CITY OF POWERS                           275 FIR STREET PO BOX 250 POWERS OR 97466-0250
CITY OF PRESCOTT                         CITY OF PRESCOTT FINANCE PO BOX 2059 PRESCOTT AZ 86302
CITY OF PRESQUE ISLE                     12 SECOND ST PRESQUE ISLE ME 04769-2459
CITY OF PRINEVILLE                       387 NE 3RD ST. PRINEVILLE OR 97754
CITY OF PROPERTY MANAGEMENT              4645 EAST COTTON GIN LOOP PHOENIX AZ 85040
CITY OF PROVIDENCE TAX COLLECTOR         PROVIDENCE CITY HALL 25 DORRANCE STREET PROVIDENCE RI 02903
CITY OF PULLMAN                          325 SE PARADISE ST. PULLMAN WA 99163
CITY OF PUNTA GORDA                      326 W MARION AVENUE PUNTA GORDA FL 33983
CITY OF PUYALLUP                         ATTN: UTILITIES DIVISION 333 SOUTH MERIDIAN PUYALLYP WA 98371
CITY OF QUINCY                           1305 HANDCOCK ST. QUINCY MA 02169
CITY OF QUINCY                           404 WEST JEFFERSON ST CUSTOMER SERVICE DEPARTMENT QUINCY FL 32351
CITY OF RAHWAY                           PO BOX 28325 NEWARK NJ 07101-3140
CITY OF RANCHO MIRAGE                    69825 HIGHWAY 111 CODE COMPLIANCE DIVISION RANCHO MIRAGE CA 92270
CITY OF RATHDRUM                         8047-1 W MAIN ST RATHDRUM ID 83858
CITY OF RAYMOND                          110 COURTYARD SQUARE RAYMOND MS 39154
CITY OF RENO                             1 EAST 1ST ST 2ND FL RENO NV 89505
CITY OF RENO - SOMERSETT                 CITY OF RENO FILE 749439 LOS ANGELES CA 90074
CITY OF RENO 2007 DIST                   CITY OF RENO FILE 749439 LOS ANGELES CA 90074
CITY OF RENO 2009 DIST                   CITY OF RENO FILE 749439 LOS ANGELES CA 90074
CITY OF RENO 2011 DIST                   CITY OF RENO FILE 749439 LOS ANGELES CA 90074
CITY OF RENO 2013 DIST                   CITY OF RENO FILE 749439 LOS ANGELES CA 90074
CITY OF RENO, NV                         1 EAST FIRST STREET P.O. BOX 1990 RENO NV 89505-1900
CITY OF RENTON                           1055 SOUTH GRADY WAY RENTON WA 98057
CITY OF RENVILLE                         221 NORTH MAIN ST RENVILLE MN 56284
CITY OF REVERE, WATER & SEWER DIVISION   281 BROADWAY REVERE MA 02151
CITY OF RIALTO                           150 S PALM AVENUE RIALTO CA 92376
CITY OF RICE LAKE TREAS                  30 E EAU CLAIRE ST RICE LAKE WI 54868
CITY OF RICHARDSON                       411 W ARAPAHO ROAD RICHARDSON TX 75080
CITY OF RICHARDSON                       P .O.BOX 831907 RICHARDSON TX 75083-1907
CITY OF RICHLAND                         505 SWIFT BOULEVARD RICHLAND WA 99352
CITY OF RICHLAND HILLS                   3200 DIANA DRIVE RICHLAND HILLS TX 76118
CITY OF RICHMOND                         900 E BROAD STREET RICHMOND VA 23219
CITY OF RICHMOND                         109 E CENTRAL RICHMOND KS 66080
CITY OF RICHMOND                         C/O FINANCE DEPARTMENT 450 CIVIC CENTER PLAZA RICHMOND CA 94804
CITY OF RICHMOND                         RICHMOND POLICE DEPT ATTN: CODE ENFORCEMENT UNIT 1701 REGATTA BLVD RICHMOND CA
                                         94804
CITY OF RICHMOND DPU-STORM WATER         730 E BROAD STREET 5TH FLOOR RICHMOND VA 23219
CITY OF RICHMOND VIRGINIA                DIVISION OF COLLECTIONS PO BOX 26505 RICHMOND VA 23261
CITY OF RIDGELAND                        PO BOX 217 RIDGELAND MS 39158
CITY OF RIGBY                            158 WEST FREMONT RIGBY ID 83442
CITY OF RIO DELL                         675 WILDWOOD AVE RIO DELL CA 95562



Epiq Corporate Restructuring, LLC                                                                  Page 263 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 289 of 1490
Claim Name                              Address Information
CITY OF RIVER ROUGE WATER               10600 W. JEFFERSON ST. RIVER ROUGE MI 48218
CITY OF RIVERA BEACH                    600 W BLUE HERON BLVD. RIVERA BEACH FL 33404
CITY OF RIVERSIDE                       3900 MAIN ST RIVERSIDE CA 92522
CITY OF RIVERSIDE CODE ENFORCEMENT      C/O CITATION PROCESSING CENTER P O BOX 7275 NEWPORT BEACH CA 92658-7275
CITY OF RIVIERA BEACH                   P O BOX 628320 ORLANDO FL 32862
CITY OF RIVIERA BEACH                   600 W. BLUE HERON BLVD RIVIERA BEACH FL 33404
CITY OF RIVIERA BEACH UT SU             PO BOX 9757 RIVIERA BEACH FL 33419
CITY OF ROBINSDALE                      4100 LAKEVIEW AVE ROBBINSDALE MN 55422
CITY OF ROCHESTER                       PO BOX 14270 ROCHESTER NY 14614
CITY OF ROCHESTER                       P O BOX 981096 BOSTON MA 22981
CITY OF ROCHESTER NEW YORK              30 CHURCH STREET ROCHESTER NY 14614
CITY OF ROCHESTER TAX COLLECTOR         19 WAKEFIELD ST ROCHESTER NH 03867
CITY OF ROCK HILL                       PO BOX 63039 CHARLOTTE NC 28263
CITY OF ROCK ISLAND                     1528 THIRD AVENUE ROCK ISLAND IL 61201
CITY OF ROCKFORD                        425 E STATE STREET 1ST FLOOR CODE ENFORCEMENT DIVISION ROCKFORD IL 61104
CITY OF ROCKFORD ILLINOIS               SUSAN KIRBY 425 EAST STATE STREET ROCKFORD IL 61104
CITY OF ROCKPORT                        622 E. MARKET ST. ROCKPORT TX 78382
CITY OF ROCKVILLE                       111 MARYLAND AVENUE ROCKVILLE MD 20850
CITY OF ROCKY RIVER                     21012 HILLIARD BOULEVARD ROCKY RIVER OH 44116
CITY OF ROGERS CITY                     193 E. MICHIGAN AVE ROGERS CITY MI 49779
CITY OF ROGUE RIVER                     133 BROADWAY PO BOX 1137 ROGUE RIVER OR 97537
CITY OF ROOSEVELT PARK                  900 OAKRIDGE RD ROOSEVELT PARK MI 49441
CITY OF ROSENBURG                       2110 4TH ST ROSENBERG TX 77471-0032
CITY OF ROSEVILLE                       29777 GRATIOT AVE ROSEVILLE MI 48066
CITY OF ROSEVILLE                       2660 CIVIC CENTER DR. ROSEVILLE MN 55113
CITY OF ROSLYN                          201 S 1ST STREET PO BOX 451 ROSLYN WA 98941
CITY OF ROYAL OAK                       P.O. BOX 64 ROYAL OAK MI 48068
CITY OF RUTLAND TREASURER OFFICE        PO BOX 969 RUTLAND VT 05702
CITY OF SACRAMENTO                      COMMUNITY DEVELOPMENT DEPARTMENT 300 RICHARDS BLVD 3RD FLOOR SACRAMENTO CA
                                        95811
CITY OF SACRAMENTO                      PO BOX 2770 SACRAMENTO CA 95812-2770
CITY OF SACRAMENTO                      915 I STREET 4TH FLOOR SACRAMENTO CA 95814-2696
CITY OF SACRAMENTO DEPT. OF UTILITIES   1395 35TH AVENUE SACRAMENTO CA 95822
CITY OF SACRAMENTO REVENUE DIVISION     915 I STREET ROOM 1214 SACRAMENTO CA 95814
CITY OF SAFETY HARBOR                   750 MAIN ST SAFETY HARBOR FL 34695
CITY OF SAGINAW                         ATTN: LISA NEWSOM P.O. BOX 79070 SAGINAW TX 76179
CITY OF SAGINAW - CODE ENFORCEMENT      PO DRAWER 79070 SAGINAW TX 76179
CITY OF SAGINAW WATER                   1315 S WASHINGTON AVE CITY HALL, 1ST FLOOR SAGINAW MI 48601
CITY OF SAINT CLOUD                     PO BOX 1501 SAINT CLOUD MN 56302
CITY OF SAINT LOUIS                     108 WEST SAGINAW STREET SAINT LOUIS MI 48880-1529
CITY OF SAINT PAUL                      15 WEST KELLOGG BLVD STE 700 SAINT PAUL MN 55102
CITY OF SAINT PAUL                      25 W. 4TH ST. ROOM 1000 ST. PAUL MN 55102
CITY OF SALEM                           1900 WATERFORD DRIVE VERO BEACH FL 32966
CITY OF SALISBURY                       125 N. DIVISION ST ROOM 103 SALISBURY MD 21801
CITY OF SAMSON                          104 EAST MAIN STREET SAMSON AL 36477
CITY OF SAN ANGELO, TEXAS               72 WEST COLLEGE AVE SAN ANGELO TX 76903
CITY OF SAN ANTONIO                     111 SOLEDAD 4TH FLOOR SAN ANTONIO TX 78205
CITY OF SAN ANTONIO                     111 SOLEDAD STREET SUITE 100 SAN ANTONIO TX 78205
CITY OF SAN ANTONIO FIN DEPT COLL D     PO BOX 839975 SAN ANTONIO TX 78283-3975



Epiq Corporate Restructuring, LLC                                                                 Page 264 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 290 of 1490
Claim Name                              Address Information
CITY OF SAN BERNARDINO                  CODE ENFORCEMENT DIVISION 710 N. D STREET SAN BERNARDINO CA 92401
CITY OF SAN BERNARDINO                  300 N D ST. 6TH FLOOR SAN BERNARDINO CA 92418
CITY OF SAN BERNARDINO                  300 NORTH D STREET 3RD FLOOR SAN BERNARDINO CA 92418
CITY OF SAN BERNARDINO                  PO BOX 710 SAN BERNARDINO CA 92418
CITY OF SAN DIEGO                       PO BOX 129003 SAN DIEGO CA 92112
CITY OF SAN DIEGO                       RENTAL UNIT BUSINESS TAX PROGRAM P.O. BOX 129003 SAN DIEGO CA 92112-9003
CITY OF SAN DIEGO UTILITIES             525 SOUTH STREET SAN DIEGO CA 92101
CITY OF SAN JACINTO                     ATTN FINANCE DEPARTMENT - DEBBIE VICKERY 595 S. SAN JACINTO AVE SAN JACINTO CA
                                        92583
CITY OF SANDY                           39250 PIONEER BOULEVARD SANDY OR 97055
CITY OF SANFORD                         COMMUNITY IMPROVEMENT 300 N PARK AVENUE SANFORD FL 32772
CITY OF SANFORD                         PO BOX 1788 SANFORD FL 32772-1788
CITY OF SANFORD COMMUNITY IMPROVEMENT   300 N. PARK AVENUE SANFORD FL 32771
CITY OF SANTA FE                        UTILITY CUSTOMER SERVICE P.O. BOX 909 SANTA FE NM 87504-0909
CITY OF SANTA FE                        801 W SAN MATEO SANTA FE NM 87505
CITY OF SARASOTA                        ATTN CODE COMPLIANCE 1565 1ST STREET ANNEX 2ND FLOOR SARASOTA FL 34236
CITY OF SARASOTA                        ATTN: CODE DEPARTMENT 1565 FIRST STREET, ROOM 205 SARASOTA FL 34236
CITY OF SARATOGA SPRINGS                474 BROADWAY SARATOGA SPRINGS NY 12866
CITY OF SCANTON                         340 N WASHINGTON AVE SCRANTON PA 18503
CITY OF SCHENECTADY                     PO BOX 947 SCHENECTADY NY 12301
CITY OF SCHENECTADY                     105 JAY STREET SCHENECTADY NY 12305
CITY OF SCOTSDALE                       CODE ENFORCEMENT 7447 E INDIAN SCHOOL ROAD, SUITE 210 SCOTTSDALE AZ 85251
CITY OF SCRANTON TREASURER              340 NORTH WASHINGTON AVENUE SCRANTON PA 18503
CITY OF SEARCY                          300 W. ARCH SEARCY AR 72143
CITY OF SEASIDE                         989 BROADWAY ST. SEASIDE OR 97138
CITY OF SEATTLE                         PO BOX 34016 SEATTLE WA 98124-1017
CITY OF SEDONA                          102 ROADRUNNER DRIVE SEDONA AZ 86336
CITY OF SEGUIN                          PO BOX 591 SEGUIN TX 78156
CITY OF SELAH                           115 W NACHES AVENUE SELAH WA 98942
CITY OF SENATH                          P.O. BOX 609 SENATH MO 63876
CITY OF SEQUIM                          CITY GOVERNMENT 152 W. CEDAR STREET SEQUIM WA 98382-3317
CITY OF SEYMOUR                         123 W MARKET ST., PO BOX 247 SEYMOUR MO 65746
CITY OF SHAKER HEIGHTS                  15600 CHARGIN BLVD SHAKER HEIGHTS OH 44120
CITY OF SHAKER HEIGHTS                  3400 LEE ROAD SHAKER HEIGHTS OH 44120
CITY OF SHEFFIELD LAKE                  4750 RICHELIEU AVENUE SHEFFIELD LAKE OH 44054
CITY OF SHELBYVILLE                     44 W. WASHINGTON ST. SHELBYVILLE IN 46176
CITY OF SHELLEY                         101 S EMERSON SHELLEY ID 83274
CITY OF SHELLMAN                        51 PARK AVE SHELLMAN GA 39886-0060
CITY OF SHELTON                         54 HILL STREET SHELTON CT 06484
CITY OF SHENANDOAH                      29955 IH 45 SHENANDOAH TX 77381
CITY OF SHERIDAN                        120 SW MILL ST. SHERIDAN OR 97378
CITY OF SHOW LOW - SLID                 CITY OF SHOW LOW WATER D 180 N 9TH ST, SUITE B SHOW LOW AZ 85901
CITY OF SHREVEPORT                      505 TRAVIS SUITE 120 SHREVEPORT LA 71101
CITY OF SHREVEPORT - AV TAX             PO BOX 30040 SHREVEPORT LA 71130
CITY OF SOMERS POINT                    1 WEST NEW JERSEY AVENUE SOMERS POINT NJ 08244
CITY OF SOMERSWORTH                     ONE GOVERNMENT WAY SOMERSWORTH NH 03878
CITY OF SOUTH CHARLESTON                PO BOX 8597 S CHARLESTON WV 25303
CITY OF SOUTH DAYTONA                   1672 S RIDGEWOOD AVE SOUTH DAYTONA FL 32119
CITY OF SOUTH DAYTONA                   DEPT OF FINANCE, ATTN: CHRISTINE EDGIL P.O. BOX 214960 SOUTH DAYTONA FL 32121



Epiq Corporate Restructuring, LLC                                                                  Page 265 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 291 of 1490
Claim Name                               Address Information
CITY OF SOUTH DAYTONA UTILITIES          301 S RIDGEWOOD AVE 176 DAYTONA BEACH FL 32114
CITY OF SOUTH HAVEN                      539 PHOENIX STREET SOUTH HAVEN MI 49090
CITY OF SOUTHFIELD                       25501 CLARA LANE SOUTHFIELD MI 48034
CITY OF SOUTHFIELD                       TREASURER 2600 EVERGREEN ROAD SOUTHFIELD MI 48037
CITY OF SOUTHFIELD TREASURER             1200 NORTH TELEGRAPH ROAD PONTIAC MI 48341
CITY OF SOUTHFIELD WATER & SEWER DEPT.   PO BOX 33835 DETROIT MI 48232
CITY OF SPARKS                           431 PRATER WAY SPARKS NV 89431
CITY OF SPOKANE                          808 W SPOKANE FALLS BLVD SPOKANE WA 99201
CITY OF SPRINGFIELD                      36 COURT ST SPRINGFIELD MA 01103
CITY OF SPRINGFIELD                      P.O. BOX 788 405 NORTH MAIN STREET SPRINGFIELD TN 37172
CITY OF SPRINGFIELD                      FINANCE DEPARTMENT 840 BOONVILLE SPRINGFIELD MO 65802
CITY OF SPRINGFIELD CODE ENFORCEMENT     PRO SE SIMPSON ASHFORD 54 KAMUDA STREET INDIAN ORCHARD MA 01151
CITY OF SPRINGFIELD UTILITIES            76 EAST HIGH STREET FIRST FLOOR SPRINGFIELD OH 45502
CITY OF SPRINGFIELD, OHIO                76 EAST HIGH STREET FIRST FLOOR SPRINGFIELD OH 45502
CITY OF SPRINGTOWN                       PO BOX 444 SPRINGTOWN TX 76082
CITY OF ST AUGUSTINE UTILITY DEPT        PO BOX 3006 ST AUGUSTINE FL 32085
CITY OF ST CLOUD                         ATTN: CITY CLERK 1300 NINTH STREET ST. CLOUD FL 34769
CITY OF ST CLOUD                         400 2ND ST SOUTH ST CLOUD MN 56301
CITY OF ST CLOUD UT                      1300 9TH ST BUILDING A ST CLOUD FL 34769
CITY OF ST GEORGE UTILITIES              PO BOX 1750 SAINT GEORGE UT 84771
CITY OF ST LOUIS WATER DIVISION          1640 S KINGSHIGHWAY BLVD ST. LOUIS MO 63110
CITY OF ST MARIES                        602 COLLEGE AVENUE SAINT MARIES ID 83861
CITY OF ST PAUL                          1000 CITY HALL ANNEX 25 WEST FOURTH STREET ST. PAUL MN 55102-1660
CITY OF ST PETERSBURG                    PO BOX 2842 ST PETERSBURG FL 33731
CITY OF ST PETERSBURG UTILITIES          175 5TH STREET NORTH ST PETERSBURG FL 33701
CITY OF ST. ANN                          10405 ST. CHARLES ROCK ROAD ST. ANN MO 63074
CITY OF ST. ANTHONY                      420 N. BRIDGE ST., SUITE A ST. ANTHONY ID 83445
CITY OF ST. AUGUSTINE                    75 KING STREET ST AUGUSTINE FL 32084
CITY OF ST. CLAIR SHORES                 27600 JEFFERSON CIRCLE DRIVE ST. CLAIRS SHORES MI 48081
CITY OF ST. GEORGE                       174 EAST 200 NORTH ST. GEORGE UT 84770
CITY OF ST. JOSEPH                       1100 FREDERICK AVENUE ROOM 106 ST. JOSEPH MO 64501
CITY OF ST. LOUIS                        DEPARTMENT OF FORESTRY ROOM 212 CITY HALL ST. LOUIS MO 63103
CITY OF ST. LOUIS                        1415 NORTH 13TH STREET ST. LOUIS MO 63106
CITY OF ST. LOUIS PARK                   5005 MINNETONKA BLVD. ST. LOUIS PARK MN 55416
CITY OF ST. PETERSBURG                   P.O. BOX 33034 MIAMI FL 33034-8034
CITY OF ST. PETERSBURG                   325 CENTRAL AVE ST. PETERSBURG FL 33701
CITY OF ST. PETERSBURG FL                JENNIFER MILLET - COLLECTION OFFICER P. O. BOX 2842 ST. PETERSBURG FL 33731
CITY OF ST. PETERSBURG FLORIDA           175 5TH STREET NORTH PETERSBURG FL 33701
CITY OF ST. PETERSBURG UTILITIES         325 CENTRAL AVENUE ST. PETERSBURG FL 33701
CITY OF ST. PETERSBURG UTILITIES         325 CENTRAL AVENUE ST. PETERSBURG FL 33731
CITY OF ST. PETERSBURG WATER             P. O. BOX 33037 ST. PETERSBURG FL 33733
CITY OF STAMFORD                         111 HARBOR VIEW AVE STAMFORD CT 06902
CITY OF STAMFORD TAX COLLECTOR           STAMFORD GOVERNMENT CENTER 888 WASHINGTON BLVD 6TH FLOOR STAMFORD CT 06901
CITY OF STAYTON                          362 N THIRD AVE STAYTON OR 97383
CITY OF STERLING                         421 NORTH 4TH STREET PO BOX 4000 STERLING CO 80751-0400
CITY OF STERLING HEIGHTS                 40555 UTICA ROAD PO BOX 8009 STERLING HEIGHTS MI 48311
CITY OF STEUBENVILLE                     115 SOUTH THIRD STREET STEUBENVILLE OH 43952
CITY OF STILLWATER                       216 4TH ST NORTH STILLWATER MN 55082
CITY OF STOCKDALE                        P.O. BOX 446 STOCKDALE TX 78160



Epiq Corporate Restructuring, LLC                                                                  Page 266 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 292 of 1490
Claim Name                              Address Information
CITY OF STOCKTON POLICE DEPT           NEIGHBORHOOD SERVICES 22 E WEBER AVE RM 350 STOCKTON CA 95202
CITY OF STOW                           3760 DARROW RD STOW OH 44224
CITY OF STREETSBORO                    FINANCE WATER BILLING DEPTARTMENT 9184 STATE ROUTE 43 STREETSBORO OH 44241
CITY OF STRONGSVILLE                   16099 FOLTZ PARKWAY STRONGSVILLE OH 44149-5598
CITY OF STUART                         ATTN: CODE ENFORCEMENT DIVISION 830 SE MARTIN LUTHUR KING JR. BLVD STUART FL
                                       33994
CITY OF STUART                         121 SW FLAGLER AVENUE STUART FL 34994
CITY OF SUGAR CREEK                    103 S. STERLING SUGAR CREEK MO 64054
CITY OF SULLIVAN                       210 WEST WASHINGTON SULLIVAN MO 63080
CITY OF SUNRISE                        1607 NW 136TH AVENUE BUILDING B SUNRISE FL 33323
CITY OF SUNRISE                        PUBLIC SERVICES 10770 W OAKLAND PARK BVD SUNRISE FL 33351
CITY OF SUNRISE                        P.O. BOX 31432 TAMPA FL 33631-3432
CITY OF SUNRISE PUBLIC SERVICE         10770 W OAKLAND PARK BLVD SUNRISE FL 33351-6899
CITY OF SUTTON                         107 W GROVE ST. PO BOX 430 SUTTON NE 68979
CITY OF SWAINSBORO                     PO BOX 600 SWAINSBORO GA 30401
CITY OF SWEET HOME                     1140 12TH AVE SWEET HOME OR 97386
CITY OF SYRACUSE DEPARTMENT OF WATER   PO BOX 5268 BINGHAMPTON NY 13902-5268
CITY OF TACOMA                         FINANCE DEPARTMENT TAX & LICENSE DIVISION 733 MARKET STREET, ROOM 21 TACOMA WA
                                       98402-3770
CITY OF TACOMA                         3628 SOUTH 35TH ST TACOMA WA 98409
CITY OF TACOMA                         P.O. BOX 11007 TACOMA WA 98411
CITY OF TACOMA TAX & LICENSE           DIVISION 733 MARKET ST 21 TACOMA WA 98402
CITY OF TACOMA WASHINGTON              747 MARKET ST SUITE 132 TACOMA WA 98402
CITY OF TAFT                           209 EAST KERN STREET TAFT CA 93268
CITY OF TALLAHASSEE                    300 S ADAMS ST TALLAHASSEE FL 32301
CITY OF TALLAHASSEE                    435 N. MACOMB ST. RELAY BOX TALLAHASSEE FL 32301
CITY OF TAMARAC                        7525 NW 88 AVE TAMARAC FL 33321
CITY OF TAMARAC                        BUILDING DEPARTMENT 6011 NOB HILL ROAD 1ST FLOOR TARARAC FL 33321
CITY OF TAMPA                          306 E. JACKSON STREET TAMPA FL 33602
CITY OF TAMPA UT                       315 E KENNEDY BLVD 1ST FLOOR TAMPA FL 33630
CITY OF TAMPA UTILITIES                2105 N. NEBRASKA AVENUE TAMPA FL 33630
CITY OF TAMPA UTILITIES                P.O. BOX 30191 TAMPA FL 33630-3191
CITY OF TARPON SPRINGS                 PO BOX 5004 TARPON SPRINGS FL 34688
CITY OF TAUNTON                        141 OAK ST. TAUNTON MA 02780
CITY OF TAVARES                        PO BOX 1068 TAVARES FL 32778
CITY OF TAYLOR                         23555 GODDARD TAYLOR MI 48180
CITY OF TAYLOR WATER DEPARTMENT        P.O. BOX 298 TAYLOR MI 48180
CITY OF TEMPLE                         401 NORTH 3RD STREET TEMPLE TX 76501
CITY OF TEMPLE                         PO BOX 878 TEMPLE TX 76503
CITY OF TERRELL - MUNICIPAL DEV DEPT   201 EAST NAST ST. P.O. BOX 310 TERRELL TX 75160
CITY OF THE DALLES                     313 COURT ST THE DALLES OR 97058
CITY OF THOMASTON                      PO BOX 672 THOMASTON GA 30286
CITY OF THOMASVILLE TAX COLLECTOR      111 VICTORIA PLACE THOMASVILLE GA 31799
CITY OF THORNTON                       9500 CIVIC CENTER DRIVE THORNTON CO 80229
CITY OF THOUSAND OAKS                  2100 THOUSAND OAKS BLVD. THOUSAND OAKS CA 91362
CITY OF THREE RIVERS                   333 WEST MICHIGAN AVE THREE RIVERS MI 49093
CITY OF TITUSVILLE                     555 SOUTH WASHINGTON AVENUE TITUSVILLE FL 32796
CITY OF TOLEDO DEPT OF PUBLIC UTILITIES OHIO BUILDING 420 MADISON AVE SUITE 100 TOLEDO OH 43604
CITY OF TOMBALL                        401 MARKET STREET TOMBALL TX 77375



Epiq Corporate Restructuring, LLC                                                                  Page 267 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 293 of 1490
Claim Name                             Address Information
CITY OF TORRINGTON                     140 MAIN STREET RM 134 TORRINGTON CT 06790
CITY OF TRENTON                        319 EAST STATE STREET TRENTON NJ 08602
CITY OF TRIPP                          101 W 1ST STREET TRIPP SD 57376
CITY OF TROTWOOD                       3035 OLIVE ROAD TROTWOOD OH 45426
CITY OF TROY                           500 W BIG BEAVER TROY MI 48084
CITY OF TUCSON                         255 W ALAMEDA CITY HALL, 1ST FLOOR TUCSON AZ 85701
CITY OF TUCSON                         CITY OF TUCSON PO BOX 27210 ATTN FINANC TUCSON AZ 85726
CITY OF TUCSON                         PO BOX 27450 TUCSON AZ 85726-7450
CITY OF TUCSON                         PO BOX 28804 TUCSON AZ 85726-8804
CITY OF TUKWILA                        6200 SOUTHCENTER BLVD. TUKWILA WA 98188
CITY OF TULARE                         414 E. KERN AVENUE TULARE CA 93274
CITY OF TULSA                          175 E 2ND ST. TULSA OK 74103
CITY OF TUMWATER                       555 ISRAEL ROAD SW TUMWATER WA 98501
CITY OF TUMWATER-UTILITIES             P.O. BOX 94279 SEATTLE WA 98124-6579
CITY OF TWO RIVERS                     1717 E PARK STREET TWO RIVERS WI 54241
CITY OF TYLER                          P. O. BOX 2039 TYLER TX 75710
CITY OF UMATILLA UT                    1 SOUTH CENTRAL AVE UMATILLA FL 32784
CITY OF UNDERWOOD                      120 MAIN ST SOUTH P.O. BOX 106 UNDERWOOD MN 56586
CITY OF UNION                          342 S MAIN PO BOX 529 UNION OR 97883
CITY OF UNION GAP                      PO BOX 3008 UNION GAP WA 98903
CITY OF UNIVERSITY CITY                6801 DELMAR BLVD UNIVERSITY CITY MO 63130
CITY OF URBANA                         LEGAL DIVISION 400 SOUTH VINE STREET URBANA IL 61801
CITY OF UTICA                          7550 AUBURN ROAD UTICA MI 48317
CITY OF VALLEJO                        555 SANTA CLARA ST. VALLEJO CA 94590
CITY OF VALLEJO                        CODE ENFORCEMENT DIVISION 555 SANTA CLARA STREET VALLEJO CA 94590-5922
CITY OF VANCOUVER, WASHINGTON          P.O. BOX 1995 VANCOUVER WA 98668-1995
CITY OF VENICE                         401 W VENICE AVENUE VENICE FL 34285
CITY OF VENTNOR                        6201 ATLANTIC AVENUE VENTNOR NJ 08406
CITY OF VERO BEACH UTILITIES           PO BOX 1180 VERO BEACH FL 32961
CITY OF VESTAVIA HILLS                 1032 MONTGOMERY HWY VESTAVIA HILLS AL 35216
CITY OF VICTORIA                       700 N MAIN ST. 100 VICTORIA TX 77901
CITY OF VICTORIA                       P.O. BOX 1758 VICTORIA TX 77902
CITY OF VICTORVILLE                    14343 CIVIC DR VICTORVILLE CA 92392
CITY OF VIRGINIA                       153 S FRONT ST VIRGINIA IL 62691
CITY OF VIRGINIA BEACH                 2401 COURTHOUSE DR VIRGINIA BEACH VA 23456
CITY OF VIRGINIA BEACH                 2424 COURTHOUSE DRIVE BLDG 18A VIRGINIA BEACH VA 23456
CITY OF VISALIA                        P O BOX 51159 LOS ANGELES CA 90051
CITY OF VISALIA                        FIRE DEPARTMENT 707 W ACEQUIA AVE VISALIA CA 93291
CITY OF WACO                           401 FRANKLIN AVE WACO TX 76701
CITY OF WALDPORT                       P.O. BOX 1120 WALDPORT OR 97394
CITY OF WALLA WALLA                    15 N 3RD AVE WALLA WALLA WA 99362
CITY OF WALLED LAKE                    1499 E. WEST MAPLE WALLED LAKE MI 48390
CITY OF WARREN                         ONE CITY SQUARE STE 420 WARREN MI 48093
CITY OF WARREN TREASURER               ONE CITY SQUARE SUITE 200 WARREN MI 48093
CITY OF WARRENTON                      225 S. MAIN AVE. PO BOX 250 WARRENTON OR 97146
CITY OF WARWICK                        3275 POST ROAD WARWICK RI 02886
CITY OF WARWICK UTILITY                PO BOX 981076 BOSTON MA 22981
CITY OF WASCO                          764 EAST STREET WASCO CA 93280
CITY OF WASHINGTON                     215 EAST WASHINGTON ST. WASHINGTON IA 52353



Epiq Corporate Restructuring, LLC                                                                Page 268 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 294 of 1490
Claim Name                             Address Information
CITY OF WASHINGTON COURT HOUSE         CITY GOVERNMENT 105 N. MAIN STREET WASHINGTON COURT HOUSE OH 43160
CITY OF WASHINGTON TERRACE             5249 SOUTH 400 EAST WASHINGTON TERRACE UT 84405
CITY OF WASHINGTON-SOLID WASTE         55 W. MAIDEN STREET WASHINGTON PA 15301
CITY OF WATERBURY                      ATTN MICHAEL A. PTAK 235 GRAND ST WATERBURY CT 06702
CITY OF WATERBURY BUREAU OF WATER      21 EAST AUROURA STREET WATERBURY CT 06708
CITY OF WAUKEGAN                       100 N. MARTIN LUTHER KING JR. AVE. WAUKEGAN IL 60085
CITY OF WAVERLY                        200 1ST STREET NE WAVERLY IA 50677
CITY OF WAYNESBORO TREASURER           503 W MAIN ST ROOM 105 WAYNESBORO VA 22980
CITY OF WENATCHEE                      129 S CHELAN AVE WENATCHEE WA 98807
CITY OF WENATCHEE                      PO BOX 519 WENATCHEE WA 98807
CITY OF WEST ALLIS                     7525 W. GREENFIELD AVE. WEST ALLIS WI 53214-4648
CITY OF WEST CHICAGO                   475 MAIN STREET WEST CHICAGO IL 60185
CITY OF WEST COLUMBIA                  P.O. BOX 487 512 E. BRAZOS AVE WEST COLUMBIA TX 77486
CITY OF WEST COVINA                    1444 WEST GARVEY AVE ROOM 215 WEST COVINA CA 91790
CITY OF WEST HAVEN                     355 MAIN ST. WEST HAVEN CT 06516
CITY OF WEST HAVEN                     PO BOX 401 WEST HAVEN CT 06516
CITY OF WEST MELBOURNE LIEN            2285 MINTON RD WEST MELBOURNE FL 32904
CITY OF WEST PALM BEACH                ATTN: M CHANDLER 401 CLEMATIS ST 5TH FLOOR WEST PALM BEACH FL 33401
CITY OF WEST PALM BEACH                WEST PALM BEACH FINANCE DEPARTMENT 401 CLEMATIS STREET 5TH FLOOR WEST PALM
                                       BEACH FL 33401
CITY OF WEST PALM BEACH                DEPARTMENT OF FINANCE, CASH MANAGEMENT P O BOX 3366 WEST PALM BEACH FL 33402
CITY OF WEST PALM BEACH                PO BOX 3366 WEST PALM BEACH FL 33402
CITY OF WEST PALM UTILITIES            401 CLEMATIS STREET 1ST FLOOR WEST PALM BEACH FL 33401
CITY OF WEST PARK                      1965 SOUTH STATE ROAD 7 WEST PARK FL 33023
CITY OF WEST POINT                     204 COMMERCE ST WEST POINT MS 39773
CITY OF WEST SACRAMENTO                1110 WEST CAPITOL AVE WEST SACRAMENTO CA 95691
CITY OF WEST SACRAMENTO                P O BOX 2220 WEST SACRAMENTO CA 95691
CITY OF WESTLAND WATER                 36601 FORD RD 1ST FL WESTLAND MI 48185
CITY OF WESTMINISTER                   56 W MAIN ST WESTMINISTER MD 21157
CITY OF WESTON                         17200 ROYAL PALM BOULEVARD WESTON FL 33326
CITY OF WESTON                         PO BOX 579 WESTON OR 97886
CITY OF WESTWEGO                       1100 FOURTH STREET WESTWEGO LA 70094
CITY OF WHITE SETTLEMENT               214 MEADOW PARK DRIVE WHITE SETTLEMENT TX 76108
CITY OF WHITE SULPHUR SPRINGS          105 WEST HAMPTON / BOX 442 WHITE SULPHUR SPRINGS MT 59645
CITY OF WHITE SULPHUR SPRINGS          PO BOX 442 WHITE SULPHUR SPRINGS MT 59645
CITY OF WICHITA FALLS                  1300 SEVENTH ST. STE. 104 WICHITA FALLS TX 76301
CITY OF WICHITA FALLS                  PO BOX 1431 WICHITA FALLS TX 76307
CITY OF WILDWOOD                       4400 NEW JERSEY AVENUE WILDWOOD NJ 08260
CITY OF WILDWOOD                       100 N. MAIN ST. WILDWOOD FL 34785
CITY OF WILLIAMS                       PO BOX 310 WILLIAMS CA 95987
CITY OF WILLIAMSBURG                   DEPARTMENT OF FINANCE 401 LAFAYETTE STREET WILLIAMSBURG VA 23185-3617
CITY OF WILLISTON                      PO BOX 160 WILLISTON FL 32696
CITY OF WILMINGTON                     800 N. FRENCH STREET, 3RD FLOOR DEPARTMENT OF LICENSES AND INSPECTIONS
                                       WILMINGTON DE 19801
CITY OF WILMINGTON                     DIVISION OF REVENUE 800 FRENCH STREET 1ST FLOOR WILMINGTON DE 19801
CITY OF WILMINGTON DEPARTMENT OF       P.O. BOX 15622 WILMINGTON DE 19866-5622
FINANCE
CITY OF WINDER                         45 E ATHENS ST PO BOX 566 WINDER GA 30680
CITY OF WINLOCK                        PO BOX 777 WINLOCK WA 98596
CITY OF WINONA                         P.O. BOX 378 WINONA MN 55987


Epiq Corporate Restructuring, LLC                                                                  Page 269 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 295 of 1490
Claim Name                               Address Information
CITY OF WINSTON                          201 NW DOUGLAS BOULEVARD WINSTON OR 97496
CITY OF WINTER GARDEN                    300 W PLANT ST. WINTER GARDEN FL 34787
CITY OF WINTER HAVEN                     P.O. BOX 2277 WINTER HAVEN FL 33883-2277
CITY OF WINTER PARK UTILITIES            401 S. PARK AVE WINTER PARK FL 32789
CITY OF WINTER SPRINGS FLORIDA           1126 EAST STATE RD 434 WINTER SPRINGS FL 32708
CITY OF WISCONSIN RAPIDS                 444 WEST GRAND AVENUE WISCONSIN RAPIDS WI 54495
CITY OF WOOD DALE                        404 N. WOOD DALE RD WOOD DALE IL 60191
CITY OF WOOD RIVER                       111 N WOOD RIVER AVE WOOD RIVER IL 62095
CITY OF WOODBURY                         33 DELAWARE STREET WOODBURY NJ 08096
CITY OF WOODWAY                          922 ESTATES DRIVE WOODWAY TX 76712
CITY OF WOONSOCKET TAX COLLECTOR'S OFC   169 MAIN STREET WOONSOCKET RI 02895
CITY OF WORCESTER                        DPT. OF PUBLIC WORKS & PARKS WATER DIV. 18 EAST WORCESTER STREET WORCESTER MA
                                         01604
CITY OF WORCESTER                        455 MAIN STREET, ROOM 203 WORCESTER MA 01608
CITY OF WORCESTER                        PO BOX 15602 WORCESTER MA 01615-0602
CITY OF WYLIE                            300 COUNTRY CLUB RD BLD 100 WYLIE TX 75098
CITY OF YACHATS                          KIMMIE JACKSON PO BOX 345 YACHATS OR 97498
CITY OF YAKIMA                           CODE ADMIN ATTN: CARISSA DELLINGER 129 NORTH 2ND STREET, 2ND FLOOR YAKIMA WA
                                         98901
CITY OF YONKERS                          40 S BROADWAY RM 102 YONKERS NY 10701
CITY OF YORK                             101 SOUTH GEORGE ST. YORK PA 17405
CITY OF YORK                             50 WEST KING STREET PO BOX 509 YORK PA 17405
CITY OF YOUNGSTOWN                       26 S. PHELPS STREET YOUNGSTOWN OH 44503
CITY OF YREKA                            701 FOURTH STREET YREKA CA 96097
CITY OF YUCAIPA                          34272 YUCIPA BLVD YUCIPA CA 92399
CITY OF ZANESVILLE                       401 MARKET STREET ZANESVILLE OH 43701-3577
CITY OF ZION                             2828 SHERIDAN RD ZION IL 60099-2674
CITY PROPPERTY MANAGEMENT COMPANY        4645 E COTTON GIN LOOP PHOENIX AZ 85040
CITY REALTY PARTNERS INC                 9756 W SAMPLE ROAD CORAL SPRINGS FL 33065
CITY ROOFING COMPANY                     4020 W. VICKERY BLVD FORT   WORTH TX 76107
CITY SCHOOL DISTRICT OF ALBANY           PO BOX 15133 ALBANY NY 12212
CITY SECURITIES                          8900 KEYSTONE XNG STE300 INDIANAPOLIS IN 46240
CITY TREASURER                           PO BOX 7 AUBURN NY 13021
CITY TREASURER                           CITY HALL 30 CHURCH ST ROOM 100 A ROCHESTER NY 14614
CITY TREASURER                           24 KENNEDY STREET PO BOX 15 BRADFORD PA 16701
CITY TREASURER                           10 N 2ND ST SUITE 103 HARRISBURG PA 17101
CITY TREASURER                           2401 COURTHOUSE DRIVE MUNICIPAL CENTER BLDG 1 VIRGINIA BEACH VA 23456
CITY TREASURER                           209 PEARL STREET COUNCIL BLUFFS IA 51503
CITY UNDERWRITING                        2001 MARCUS AVE W180 LAKE SUCCESS NY 11042
CITY UTILITIES                           CITY UTILITIES CREDIT & COLLECTIONS 200 E BERRY STREET SUITE 130 FORT WAYNE IN
                                         46802
CITY VIEW ISD                            CITY VIEW ISD - TAX COLL 1025 CITY VIEW DR WICHITA FALLS TX 76306
CITY WEST TOWNHOMES                      1055 ST PAUL PL CINCINNATI OH 45202
CITY WIDE CONSTRUCTION L                 11165 WINCHESTER PARK DR NEW ORLEANS LA 70128
CITY WIDE CONSTRUCTION, INC.             24730 VAN BORN ROAD DEARBORN HEIGHTS MI 48125
CITY/MESQUITE ANTHEM (79                 CITY OF MESQUITE PO BOX 52798 PHOENIX AZ 85072
CITY/MESQUITE CANYON CRE                 CITY OF MESQUITE PO BOX 52798 PHOENIX AZ 85072
CITYLINE HAMILTON                        BUILDERS 822 WEST HAMILTON ST ALLENTOWN PA 18101
CITYSCAPE INC                            127 W JUANITA AVE 114 MESA AZ 85210
CITYWIDE REALTY                          800 N RAINBOW 208 LAS VEGAS NV 89107


Epiq Corporate Restructuring, LLC                                                                  Page 270 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 296 of 1490
Claim Name                              Address Information
CITYWIDE REST &                         MITCHELL &DEBORA BRAHLER 5602 E SPRING ST TUCSON AZ 85712
CITYWIDE RESTORATION, INC.              BRANT ANDERSON 5602 E. SPRING STREET TUCSON AZ 85712
CITYWIDE VALUATION SERVICES             20058 VENTURA BLVD 190 WOODLAND HILLS CA 91364
CIUS, EUGENE                            ADDRESS ON FILE
CIVALE AND SON                          ADAM CIVALE ADAM CIVALE 59 JAMES STREET MARIDEN CT 06451
CIVANO 1: NEIGHBORHOOD 1 ASSOC., INC.   C/O CADDEN COMMUNITY MGMT 1870 W, PRINCE RD. #47 TUCSON AZ 85705
CIVIC ASSOCIATION OF TERRA NOVA         C/O COMMUNITY ASSET MANAGEMENT 9802 F.M 1960 BYPASS WEST STE 210 HUMBLE TX
                                        77338
CIVIL SERVICE EMPLOYEE                  50 CALIFORNIA ST 25TH FL SAN FRANCISCO CA 94111
CIVIL SERVICE EMPLOYEES                 2121 N CALIFORNIA BLVD STE 555 WALNUT CREEK CA 94596
CJ MEEKO LLC                            JACK ROSALES 1276 N.W. 42 STREET MIAMI FL 33142
CJ-KJ CONSTRUCTION INC                  1695 E 3RD AVE BAYSHORE NY 11706
CJS CONSTRUCTION ROOFING                AND SIDING 1147 RAILROAD ST CATASAUQUA PA 18032
CKC CONDOMINIUM ASSOCIATION INC         337 BLOOMFIELD AVE NEWARK NJ 07107
CKH                                     5402 HOLLY RD 2104 CORPUS CHRISTI TX 78411
CKP INS                                 21845 POWERLINE RD 205 BOCA RATON FL 33433
CKS MARTINEZ BUILDER                    456 KAUIAMA ST KAHULUI HI 96732
CL INSURANCE AGENCY INC                 98 MOTT ST RM 328 NEW YORK NY 10013
CL RAFFETY CPA TREASURER & TAX          360 FAIR LANE PLACERVILLE CA 95667
COLLECTOR
CL RAFFETY CPA TREASURER & TAX          PO BOX 678002 PLACERVILLE CA 95667
COLLECTOR
CL TRACEY LANDSCAPING &                 HOMEWORKS 1020 TAYLOR OAKS DR MARIETTA GA 30066
CLACKAMAS COUNTY TAX COLLECTOR          PO BOX 6100 PORTLAND OR 97228-6100
CLACKAMAS COUNTY TREASURER              150 BEAVERCREEK ROAD OREGON CITY OR 97045
CLAGUE TOWERS CONDOMINIUMS              1507 LEAR INDUSTRIAL PARKWAY, SUITE 1 C/O LAWRENCE MANAGEMENT, INC. AVON OH
                                        44011
CLAIBORNE COUNTY                        CLAIBORNE COUNTY-TRUSTEE PO BOX 72 TAZEWELL TN 37879
CLAIBORNE COUNTY                        CLAIBORNE COUNTY-TAX COL PO BOX 469 PORT GIBSON MS 39150
CLAIBORNE COUNTY TAX COLLECTOR          410 MARKET ST PORT GIBSON MS 39150
CLAIBORNE PARISH                        CLAIBORNE PARISH - COLLE 613 EAST MAIN ST HOMER LA 71040
CLAIBORNE TAX AND CIVIL OFFICE          613 EAST MAIN HOMER LA 71040
CLAIM ALLY & BARBARA &                  MICHAEL PRINCE 2ND FLR 31520 CULBERTSON LN TEMECULA CA 92591
CLAIMS ELEMENTS                         CONSULTANTS INC 13621 SW 16TH ST DAVIE FL 33325
CLAIMS FILING                           EXPS SCREEN PROCESS
CLAIMS PRO ADJUSTER LLC                 3105 W WATERS AVE STE301 TAMPA FL 33614
CLAIMSMAX ADJUSTORS                     6007 S ORANGE AV ORLANDO FL 32809
CLAIR APPRAISALS INC                    1632 SE MISTLETOE ST PORT SAINT LUCIE FL 34983
CLAIR, DONALD                           ADDRESS ON FILE
CLAIRE WHITE                            4619 REDWOOD ST NEW ORLEANS LA 70127
CLAIRMONT CONDOMINIUM H ASSOCIATION,    C/O GOLDMAN JUDA & ESKEW, P.A. 8211 W. BROWARD BOULEVARD PH-1 PLANTATION FL
INC                                     33324
CLAIRTON CITY                           CLAIRTON CITY - TREASURE 551 RAVENSBURG BLVD CLAIRTON PA 15025
CLAIRTON S.D./CLAIRTON C                CLAIRTON SD - TAX COLLEC 102 RAHWAY RD MCMURRAY PA 15317
CLALLAM COUNTY TREASURER                223 E 4TH ST STE 3 PORT ANGELES WA 98362
CLAM FALLS TOWN                         CLAM FALLS TWN TREASURER 633 335TH AVE FREDERIC WI 54837
CLAM LAKE TOWNSHIP                      CLAM LAKE TOWNSHIP - TRE 8809 E. M-115 CADILLAC MI 49601
CLANTON INSURANCE AGENCY                9100 WHITE BLUFF ROAD SUITE 404 SAVANNAH GA 31406
CLANTON, LORI                           ADDRESS ON FILE
CLANTON, ROD                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 271 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 297 of 1490
Claim Name                             Address Information
CLAPPER CONSTRUCTION LLC               DAVID A CLAPPER 14 MEADOW STREET OTEGO NY 13825
CLARA BRISTOL                          202 MADISON ST ABINGDON VA 24210
CLARA DEL RISCO, P.A.                  10620 GRIFFIN RD, SUITE 102 COPPER CITY FL 33328
CLARA MEJIA                            FOR EST OF ROBERTO MEJIA 1036 SW 124TH AVE 2 MIAMI FL 33184
CLARE CITY                             CLARE CITY - TREASURER 202 W FIFTH ST CLARE MI 48617
CLARE COUNTY TREASURER                 225 W MAIN ST HARRISON MI 48625
CLARE NAVARRA                          4685 PRESTANCIA PL APT 205 WALDORF MD 20602
CLAREMONT CITY                         CLAREMONT CITY - TAX COL 58 OPERA HOUSE SQUARE CLAREMONT NH 03743
CLAREMONT FARMERS MUTUAL               PO BOX 218 KASSON MN 55944
CLAREMONT RIDGE COA                    MANAGEMENT 1251N PLUMGROVE RDSTE140 SCHAUMBURG IL 60173
CLARENCE CS (CLARENCE TN               CLARENCE CS-TAX RECEIVER 1 TOWN PLACE CLARENCE CLARENCE NY 14031
CLARENCE CSD(NEWSTEAD TN               CLARENCE CSD - TAX COLLE PO BOX 227 AKRON NY 14001
CLARENCE GRAY                          93 WEEQUAHICK AVE 1ST FL NEWARK NJ 07112
CLARENCE TOWN                          CLARENCE TN - TAX RECEIV 1 TOWN PLACE CLARENCE T CLARENCE NY 14031
CLARENCE TOWNSHIP                      CLARENCE TOWNSHIP - TREA 27052 R DRIVE NORTH ALBION MI 49224
CLARENCE W. ELDRIDGE, JR.              ADDRESS ON FILE
CLARENDON AMERICA INS CO               411 5TH AVE FL 5 NEW YORK NY 10016
CLARENDON COUNTY                       CLARENDON COUNTY - TREAS 411 SUNSET DR MANNING SC 29102
CLARENDON COUNTY / MOBIL               CLARENDON COUNTY - COLLE COURTHOUSE - 3 KEITT ST. MANNING SC 29102
CLARENDON COUNTY DELINQUENT            TAX COLLECTOR 411 SUNSET DR MANNING SC 29102
CLARENDON COUNTY TAX COLLECTOR         411 SUNSET DR MANNING SC 29102
CLARENDON COUNTY TREASURER             411 SUNSET DRIVE MANNING SC 29102
CLARENDON COUNTY TREASURER             PO BOX 1251 MANNING SC 29102
CLARENDON HILL CONDOMINIUM TRUST       C/O THE HOFELLER COMPANY EIGHT ALTON PLACE, SUITE 3 BROOKLINE MA 02446
CLARENDON TOWN                         CLARENDON TOWN - TAX COL P.O. BOX 30 N CLARENDON VT 05759
CLARENDON TOWN                         CLARENDON TOWN-TAX COLLE PO BOX 145 CLARENDON NY 14429
CLARENDON TOWNSHIP                     CLARENDON TOWNSHIP - TRE PO BOX 274 TEKONSHA MI 49092
CLARFIELD, OKON, SALOMONE & PINCUS,    500 SOUTH AUSTRALIAN AVE., SUITE 730 WEST PALM BEACH FL 33401
P.L.
CLARICE HOPKINS AND                    LARRY HOPKINS 6210 RANIER DR ORLANDO FL 32810
CLARIO APPRAISAL NETWORK               300 E SECOND STREET STE 1405 RENO NV 89501
CLARION BORO                           CARLA MAGRINI - TAX COLL 167 S 7TH AVENUE CLARION PA 16214
CLARION LIMESTONE S.D./C               CLARION LIMESTONE SD - T 2409 REHOBOTH CHURCH RD CLARION PA 16214
CLARION LIMESTONE S.D./L               CLARION LIMESTONE SD - T 889 BEATTY RD STRATTANVILLE PA 16258
CLARION LIMESTONE S.D./M               CLARION LIMESTONE SD - T 607 LAKEVIEW DR POB 27 FISHER PA 16225
CLARION LIMESTONE S.D./S               CLARION LIMESTONE SD - T 321 FISHER ROAD STRATTANVILLE PA 16258
CLARION LIMESTONE SCHOOL               CORSICA BORO - TAX COLLE 473 MAIN ST CORSICA PA 15829
CLARION S.D./CLARION BOR               CARLA MAGRINI - TAX COLL 167 S 7TH AVENUE CLARION PA 16214
CLARION S.D./MONROE TWP                CLARION AREA SD - COLLEC 14932 RT 68 SLIGO PA 16255
CLARION TOWNSHIP                       CLARION TWP - TAX COLLEC 2409 REHOBOTH CHURCH RD. CLARION PA 16214
CLARION-LIMESTONE SCHOOL               CLARION-LIMESTONE SD - T 1389 ROSEVILLE SIGEL RD BROOKVILLE PA 15825
CLARISSIE H PENNY                      17745 BEECH RIDGE AVE BATON ROUGE LA 70817
CLARK & BELL INS AGENCY                1832 VICTORIA AVE FT MYERS FL 33901
CLARK BORO                             LORI MCKNIGHT - TAX COLL POB 515 CLARK PA 16113
CLARK CO IMP DIST 159                  CLARK CO TREASURER - SID FILE 57254 LOS ANGELES CA 90074
CLARK COUNTY                           CLARK COUNTY - SHERIFF 17 CLEVELAND AVENUE WINCHESTER KY 40391
CLARK COUNTY                           CLARK COUNTY - TREASURER PO BOX 1305 SPRINGFIELD OH 45501
CLARK COUNTY                           501 E COURT AVE ROOM 125 JEFFERSONVILLE IN 47130
CLARK COUNTY                           CLARK COUNTY - TREASURER 501 E. COURT AVENUE R.M. JEFFERSONVILLE IN 47130



Epiq Corporate Restructuring, LLC                                                                   Page 272 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 298 of 1490
Claim Name                              Address Information
CLARK COUNTY                           517 COURT ST RM 302 NEILLSVILLE WI 54456
CLARK COUNTY                           CLARK COUNTY - TREASURER PO BOX 295 CLARK SD 57225
CLARK COUNTY                           CLARK COUNTY - TREASURER 501 ARCHER AVENUE MARSHALL IL 62441
CLARK COUNTY                           CLARK COUNTY - COLLECTOR 111 E. COURT ST, SUITE 1 KAHOKA MO 63445
CLARK COUNTY                           CLARK COUNTY - TREASURER PO BOX 185 ASHLAND KS 67831
CLARK COUNTY                           CLARK COUNTY - TAX COLLE 401 CLAY ST (COURTHOUSE) ARKADELPHIA AR 71923
CLARK COUNTY                           CLARK COUNTY - TREASURER PO BOX 266 DUBOIS ID 83423
CLARK COUNTY                           CLARK COUNTY - TREASURER 500 S GRAND CENTRAL PKWY LAS VEGAS NV 89106
CLARK COUNTY                           CLARK COUNTY - TREASURER CALLER BOX 35150 SEATTLE WA 98124
CLARK COUNTY ASSESSOR                  500 S GRAND CENTRAL PARKWAY SECOND FLOOR LAS VEGAS NV 89155-1401
CLARK COUNTY AUDITOR                   P.O. BOX 5000 VANCOUVER WA 98666-5000
CLARK COUNTY CLERK                     PO BOX 4060 WINCHESTER KY 40392
CLARK COUNTY CLERK OF CIRCUIT COURT    PO BOX 576 ARKADELPHIA AR 71923
CLARK COUNTY CLERKS OFFICE             500 S GRAND CENTRAL PKWY LAS VEGAS NV 89155
CLARK COUNTY IMP DIST 1                CLARK COUNTY TREASURER - FILE 57254 LOS ANGELES CA 90074
CLARK COUNTY TAX ASSESSOR              500 S GRAND CENTRAL PKWY LAS VEGAS NV 89106
CLARK COUNTY TREASURER                 501 EAST COURT AVENUE JEFFERSON IN 47130
CLARK COUNTY TREASURER                 500 S GRAND CENTRAL PARKWAY LAS VEGAS NV 89155
CLARK COUNTY TREASURER                 PO BOX 551220 LAS VEGAS NV 89155-1220
CLARK COUNTY TREASURER                 1300 FRANKLIN ST 2ND FLOOR VANCOUVER WA 98666
CLARK COUNTY WATER RECLAMATION DISTRICT 5857 E. FLAMINGO RD. LAS VEGAS NV 89122
CLARK INS AGENCY                       P O BOX 1426 BATESVILLE MS 38607
CLARK INSURANCE AGENCY                 90 GERMAIN ST CALAIS MS 04619
CLARK PEST CONTROL OF STOCKTON, INC.   PO BOX 1480 LODI CA 95241
CLARK PROPERTY INS SRVCS               1810 EXECUTIVE SQUARE JONESBORO AZ 72401
CLARK REGIONAL WASTEWATER DISTRICT     8000 NE 52ND COURT VANCOUVER WA 98665
CLARK ROOFING & SHEETMETAL             MARION E. CLARK 3708 CR 401 ALVARADO TX 76009
CLARK ROOFING PLUS, LLC                TYLER CLARK 2317 ABSAROKA TRAIL BAR NUNN WY 82601
CLARK TOWNSHIP                         CLARK TOWNSHIP - TAX COL 430 WESTFIELD AVE.; MUN. CLARK NJ 07066
CLARK TOWNSHIP                         CLARK TOWNSHIP - TREASUR P.O. BOX 367 CEDARVILLE MI 49719
CLARK'S FLOORING & INTERIOR SPECIALTIES ATTN SHELIA M CLARK 1901 DEBRA DR. BAKER LA 70714
CLARK, AIDAN                           ADDRESS ON FILE
CLARK, ALICIA                          ADDRESS ON FILE
CLARK, ANASTASIA                       ADDRESS ON FILE
CLARK, ASHLEIGH                        ADDRESS ON FILE
CLARK, CHRISTOPHER                     ADDRESS ON FILE
CLARK, HOWARD                          ADDRESS ON FILE
CLARK, JENNIFER                        ADDRESS ON FILE
CLARK, KENDRA                          ADDRESS ON FILE
CLARK, KHALIF                          ADDRESS ON FILE
CLARK, LISA                            ADDRESS ON FILE
CLARK, LISA                            ADDRESS ON FILE
CLARK, LORETTA                         ADDRESS ON FILE
CLARK, MAKEISHA                        ADDRESS ON FILE
CLARK, MYRON                           ADDRESS ON FILE
CLARK, SADIE                           ADDRESS ON FILE
CLARK, SAMANTHA                        ADDRESS ON FILE
CLARK, SHARON                          ADDRESS ON FILE
CLARK, TAISHA                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 273 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 299 of 1490
Claim Name                               Address Information
CLARK, THOMAS                            ADDRESS ON FILE
CLARK-MORTENSON AGY INC                  PO BOX 606 KEENE NH 03431
CLARK-THOMAS, AISHA                      ADDRESS ON FILE
CLARKE CONTRACTORS INC                   4475 MUHLHAUSER RD WEST CHESTER OH 45011
CLARKE COUNTY                            CLARKE COUNTY - TREASURE 101 CHALMERS COURT BERRYVILLE VA 22611
CLARKE COUNTY                            CLARKE COUNTY-TAX COMMIS PO BOX 1768 ATHENS GA 30603
CLARKE COUNTY                            CLARKE CO-REV COMMISSION 114 COURT ST - CNTY CRTH GROVE HILL AL 36451
CLARKE COUNTY                            CLARKE COUNTY-TAX COLLEC 101 S ARCHUSA AVE QUITMAN MS 39355
CLARKE COUNTY                            CLARKE COUNTY - TREASURE PO BOX 157 OSCEOLA IA 50213
CLARKE ELECTRIC COOPERATIVE INC          1103 N MAIN ST BOX 161 OSCEOLA IA 50213
CLARKE INC & TANYA DALE                  & FOR EST OF CONRAD KISH 4475 MULHAUSER RD WEST CHESTER OH 45011
CLARKE INSURANCE                         4840 LAKE STREET LAKE CHARLES LA 70605
CLARKE JIGGETTS, CHERYLANN               ADDRESS ON FILE
CLARKE, ANGELA                           ADDRESS ON FILE
CLARKE, CASEY                            ADDRESS ON FILE
CLARKE, TAMMI                            ADDRESS ON FILE
CLARKS FORK MUTUAL INSUR                 17780 SKY LINE RD BOONVILLE MO 65233
CLARKS GREEN BORO                        MARY OBRIEN - TAX COLLE 117 N ABBINGTON RD CLARKS GREEN PA 18411
CLARKS SEPTIC TANK SERVICE, LLC          PO BOX 11033 CASA GRANDE AZ 85130
CLARKS SUMMIT BORO                       SCOTT THORPE-TAX COLLECT PO BOX 212 CHINCHILLA PA 18410
CLARKS TOWN                              CLARKS TOWN - TAX COLLEC P O BOX 360 CLARKS VILLAGE LA 71415
CLARKSBURG TOWN                          CLARKSBURG TOWN-TAX COLL 111 RIVER RD CLARKSBURG MA 01247
CLARKSON CITY                            CLARKSON CITY - CLERK PO BOX 10 CLARKSON KY 42726
CLARKSON LAW FIRM, LLC                   1300 PICKENS ST COLUMBIA SC 29201
CLARKSON LAW GROUP PC                    2300 W SAHARA AVE 800 LAS VEGAS NV 89102
CLARKSON TOWN                            SHARON MATTISON, TAX COL 3710 LAKE ROAD CLARKSON NY 14430
CLARKSTON VILLAGE CITY                   CLARKSTON VLG CITY - TRE 375 DEPOT RD CLARKSTON MI 48346
CLARKSTOWN C.S. (CLARK                   CLARKSTN CS(CLRKSTN)-COL 10 MAPLE AVENUE NEW CITY NY 10956
CLARKSTOWN TOWN                          CLARKSTOWN TOWN-TAX COLL 10 MAPLE AVE NEW CITY NY 10956
CLARKSVILLE                              CLARKSVILLE CITY - COLLE PO BOX 528 CLARKSVILLE MO 63336
CLARKSVILLE CITY                         CLARKSVILLE CITY-TAX COL PO BOX 21 CLARKESVILLE GA 30523
CLARKSVILLE CITY                         CLARKSVILLE CITY-TREASUR 1 PUBLIC SQUARE - SUITE CLARKSVILLE TN 37040
CLARKSVILLE TOWN                         CLARKSVILLE TOWN - TREAS P O BOX 1147 CLARKSVILLE VA 23927
CLARKSVILLE VILLAGE                      CLARKSVILLE VLG - TREASU P.O. BOX 118 CLARKSVILLE MI 48815
CLARKTON TOWN                            CLARKTON TOWN - TAX COLL P O BOX 307 CLARKTON NC 28433
CLARY, KEITH                             ADDRESS ON FILE
CLARY, SANDRA                            ADDRESS ON FILE
CLASS ACTION CAPITAL RECOVERY, LLC       ATTN: GENERAL COUNSEL 49 MARBLE AVE, SUITE 200 PLEASANTVILLE NY 10570
CLASS ACTION CAPITAL RECOVERY, LLC       ATTN: MARC E. LITTMAN 49 MARBLE AVENUE SUITE 200 PLEASANTVILLE NY 10570
CLASS APPRAISAL INC                      ATTN: GENERAL COUNSEL 2600 BELLINGHAM SUITE 100 TROY MI 48083
CLASS APPRAISAL LLC                      2600 BELLINGHAM RD STE 100 TROY MI 48083
CLASSIC APPRAISAL INC                    41009 SOUTHWIND DR CANTON MI 48188
CLASSIC DESIGN HOME REPAIR               VICENT GOODSON 709 STRATTON DR MCDONOUGH GA 30253
CLASSIC HOUSE RESTORATION CONTRACTORS    100 W PFLUGERVILLE PKWY SUITE 112 AUSTIN TX 78660
CLASSIC INS AGENCY INC                   1824 WHIPPLE AVE NW CANTON OH 44708
CLASSIC KITCHENS DESIGNS                 & ROBERT E MINNICK 7440 MATTERHORN PL PRUNEDALE CA 93907
CLASSIC PLUMBING AND DRAIN, LLC          3220 W. METAIRIE AVE S METAIRIE LA 70001
CLASSIC PROPERTY MANAGEMENT              2235 SEPULVEDA BLVD TORRANCE CA 90501
CLASSIC REALTY DEVELOPMENT CORPORATION   1430 RT25A, PORT JEFFERSON STATION NY 11776



Epiq Corporate Restructuring, LLC                                                                     Page 274 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 300 of 1490
Claim Name                              Address Information
CLASSIC RENOVATION                      1214 BROOKHOLLOW DR DEER PARK TX 77536
CLASSIC RESTORATION AND CONSTRUCTION    MNT CONSTRUCTION 1120 W. 9TH STREET UPLAND CA 91786
CLASSIC ROOFING                         1ST CLASS ROOFING INC 653 ELLICOTT STREET BATAVIA NY 14020
CLASSY CLOSETS                          CLOSET MASTER INC CLOSET MASTER INC 5585 W WELLS PARK ROAD WEST JORDAN UT
                                        84081
CLATSOP COUNTY                          CLATSOP COUNTY - TAX COL 820 EXCHANGE ST, SUITE 2 ASTORIA OR 97103
CLAUDE CORON                            1330 SOKOKIS TRAIL N WATERBORO ME 04061
CLAUDETTE ROBBINS INS AG                PO BOX 1471 KINGSTON NC 28501
CLAUDIA BENFIELD &                      JASON & JESSICA BENFIELD 1916 CASEY AVE SE CULLMAN AL 35055
CLAUDIA DIAMOND                         235 KITE AVE SEBRING FL 33870
CLAUDIA MCKIBBIN &                      BOBBY MCKIBBIN 2929 NE 106TH ST ANTHONY FL 32617
CLAUDIO ALVAREZ CONSTRUCTION INC.       112 NORTH FRONT STREET CENTRAL POINT OR 97502
CLAUDIO ALVAREZ CONSTRUCTION INC.       3734 SCENIC AV CENTRAL POINT OR 97502
CLAUDIO MANNINO AND                     SALVATORE MANNINO 27 LONGBRIDGE DR MOUNT LAUREL NJ 08054
CLAUSEN AGENCY INC                      333 RT 25A ROCKY POINT NY 11778
CLAVERACK COOP                          P O BOX 779 KINDERHOOK NY 12106
CLAVERACK COOP INS                      3 HUDSON ST KINDERHOOK NY 12106
CLAVERACK COOP INS                      271 ROXBURY RD STE 1 HUDSON NY 12534
CLAVERACK TOWN                          CLAVERACK TOWN- TAX COLL P.O. BOX V MELLENVILLE NY 12544
CLAWSON CITY                            CLAWSON CITY - TREASURER 425 N MAIN ST CLAWSON MI 48017
CLAWSON INS AGENCY                      412 RAILROAD ST DEER LODGE MT 59722
CLAWSON INS AGENCY                      P O BOX 109 DEER LODGE MT 59722
CLAWSON INS AGENCY                      PO BOX 1797 ANGLETON TX 77516
CLAXTON CITY                            CLAXTON CITY-TAX COLLECT PO BOX 829 CLAXTON GA 30417
CLAXTON INS AGENCY LLC                  7008 SHAKESPEARE RD COLUMBIA SC 29223
CLAY & LAND INS INC                     P O BOX 171356 MEMPHIS TN 38187
CLAY & LAND INSURANCE                   866 RIDGEWAY LOOP 200 MEMPHIS TN 38120
CLAY CHAPMAN IWAMURA                    PULICE & NERVELL 700 BISHOP ST STE 2100 HONOLULU HI 96813
CLAY CHAPMAN IWAMURA PULICE & NERVELL   700 BISHOP STREET BISHOP STREET TOWER, SUITE 2100 HONOLULU HI 96813
CLAY CNTY MTL                           P O BOX 122 CLAY CENTER NE 68933
CLAY COUNTY                             CLAY COUNTY - TAX COLLEC 261 COURTHOUSE DR. HAYESVILLE NC 28904
CLAY COUNTY                             CLAY COUNTY-TAX COLLECTO 477 HOUSTON ST GREEN COVE SPRINGS FL 32043
CLAY COUNTY                             CLAY CO-REV COMMISSIONER P O BOX 155 ASHLAND AL 36251
CLAY COUNTY                             CLAY COUNTY-TRUSTEE PO BOX 390 CELINA TN 38551
CLAY COUNTY                             CLAY COUNTY-TAX COLLECTO PO BOX 795 WEST POINT MS 39773
CLAY COUNTY                             CLAY COUNTY-TAX COMMISSI 103 N WASHINGTON ST FORT GAINES GA 39851
CLAY COUNTY                             CLAY COUNTY - SHERIFF 102 RICHMOND RD, SUITE 1 MANCHESTER KY 40962
CLAY COUNTY                             CLAY COUNTY - TREASURER 609 E. NATIONAL RM.101 BRAZIL IN 47834
CLAY COUNTY                             CLAY COUNTY - TREASURER PO BOX 1147 SPENCER IA 51301
CLAY COUNTY                             CLAY COUNTY - TREASURER PO BOX 280 MOORHEAD MN 56561
CLAY COUNTY                             CLAY COUNTY - TREASURER 211 W MAIN ST SUITE 201 VERMILLION SD 57069
CLAY COUNTY                             CLAY COUNTY - TREASURER PO BOX 88 LOUISVILLE IL 62858
CLAY COUNTY                             1 COURTHOUSE SQUARE LIBERTY MO 64068
CLAY COUNTY                             CLAY COUNTY - COLLECTOR 1 COURTHOUSE SQUARE LIBERTY MO 64068
CLAY COUNTY                             CLAY COUNTY - TREASURER 712 5TH ST CLAY CENTER KS 67432
CLAY COUNTY                             CLAY COUNTY - TREASURER PO BOX 134 CLAY CENTER NE 68933
CLAY COUNTY                             CLAY COUNTY - TAX COLLEC COUNTY COURTHOUSE PIGGOTT AR 72454
CLAY COUNTY APPRAISAL DI                CLAY CAD - TAX COLLECTOR P O BOX 108 HENRIETTA TX 76365
CLAY COUNTY APPRAISAL DISTRICT          PO BOX 568 HENRIETTA TX 76365



Epiq Corporate Restructuring, LLC                                                                    Page 275 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 301 of 1490
Claim Name                              Address Information
CLAY COUNTY CHANCERY CLERK              P.O. BOX 815 WEST POINT MS 39773-0815
CLAY COUNTY DISTRICT CLERK              PO BOX 548 HENRIETTA TX 76365
CLAY COUNTY JUDGE OF PROBATE            PO BOX 1120 ASHLAND AL 36251
CLAY COUNTY SHERIFF                     246 MAIN STREET CLAY WV 25043
CLAY COUNTY TAX COLLECTOR               477 HOUSTON ST GREEN COVE SPRINGS FL 32043
CLAY COUNTY TAX COLLECTOR               151 S 2ND AVE PIGGOTT AR 72454-2632
CLAY COUNTY TREASURER                   609 E NATIONAL AVE RM 101 BRAZIL IN 47834
CLAY COUNTY UTILITY AURHORITY           3176 OLD JENNINGS ROAD MIDDLEBURG FL 32068
CLAY ELECTRIC COOPERATIVE INC           PO BOX 308 KEYSTONE HEIGHTS FL 32656
CLAY MTL                                P O BOX 467 SPENCER IA 51301
CLAY MUTUAL INS ASSOC                   515 GRAND SPENCER IA 51301
CLAY PAUL INS AGENCY                    1320 GREENWAY DR 640 IRVING TX 75038
CLAY ROAD MUD A                         CLAY ROAD MUD - TAX COLL P O BOX 1368 FRIENDSWOOD TX 77549
CLAY TOWN                               CLAY TOWN - RECEIVER OF 4401 ROUTE 31 CLAY NY 13041
CLAY TOWNSHIP                           CLAY TWP - TAX COLLECTOR 421 BEAVER DAM RD BUTLER PA 16001
CLAY TOWNSHIP                           CLAY TWP - TAX COLLECTOR 22559 SLATES LANE THREE SPRINGS PA 17264
CLAY TOWNSHIP                           CLAY TWP - TAX COLLECTOR 945 GIRL SCOUT RD. STEVENS PA 17578
CLAY TOWNSHIP                           CLAY TOWNSHIP - TREASURE PO BOX 429 ALGONAC MI 48001
CLAY TOWNSHIP REGIONAL WASTE DISTRICT   10701 NORTH COLLEGE AVE SUITE A INDIANAPOLIS IN 46280
CLAYBANKS TOWNSHIP                      CLAYBANKS TOWNSHIP - TRE 6579 CLEVELAND ROAD MONTAGUE MI 49437
CLAYBURN CORP                           5090 EASEX FREEWAY BEAUMONT TX 77708
CLAYLLENE GORE AGENCY                   534 BROADWAY ST MYRTLE BEACH SC 29577
CLAYMONT LAKE ESTATES HOA               14323 S OUTER 40 ROAD SUITE 301N CHESTERFIELD MO 63017
CLAYSBURG KIMMEL S.D./GR                CLAYSBURG KIMMEL SD - TC 120 CARRIAGE LN POB 236 CLAYSBURG PA 16625
CLAYSBURG KIMMEL S.D./KI                CLAYSBURG KIMMEL SD - TC 2097 QUEEN ROAD QUEEN PA 16670
CLAYSVILLE BORO                         MICHELLE MARKLEY - TAX C 250 WAYNE STREET CLAYSVILLE PA 15323
CLAYTON & ASSOCIATES REAL ESTATE        ATTN: KANDY CLAYTON 2015 E. CRESTHILL DR HOLLADAY UT 84117
CLAYTON & MCCULLOH P.A.                 1065 MAITLAND CENTER COMMONS BLVD MAITLAND FL 32751
CLAYTON ANDREW BROOKINS                 1628 ARLINGTON FORT WORTH TX 76104
CLAYTON BORO                            CLAYTON BORO - TAX COLLE 125 N DELSEA DRIVE CLAYTON NJ 08312
CLAYTON BORO PILOT PROGR                CLAYTON BORO PILOT-COLLE 125 N DELSEA DRIVE CLAYTON NJ 08312
CLAYTON CITY                            CLAYTON CITY-TAX COLLECT 837 HWY 76W SUITE 101 CLAYTON GA 30525
CLAYTON CITY                            CLAYTON CITY - TAX COLLE BOX 277 CLAYTON LA 71326
CLAYTON COUNTY                          CLAYTON CO-TAX COMMISSIO 121 S MCDONOUGH ST ANNEX JONESBORO GA 30236
CLAYTON COUNTY                          CLAYTON COUNTY - TREASUR PO BOX 417 ELKADER IA 52043
CLAYTON COUNTY CLERK OF SUPERIOR        COURT 9151 TARA BLVD JONESBORO GA 30236
CLAYTON COUNTY TAX COMMISSIONER         121 S MCDONOUGH STREET COURTHOUSE ANNEX 3, 2ND FLOOR JONESBORO GA 30236-3694
CLAYTON COUNTY WATER AUTHORITY          1600 BATTLE CREEK RD. MARROW GA 30260
CLAYTON FIXED INCOME SERVICES LLC       ATTN: GENERAL COUNSEL 100 BEARD SAWMILL ROAD SUITE 200 SHELTON CT 06484
CLAYTON FIXED INCOME SERVICES LLC A     7730 UNION PARK AVE STE 400 MIDVALE UT 84047
CLAYTON HOLDINGS LLC                    ATTN: GENERAL COUNSEL 100 BEARD SAWMILL ROAD STE 200 SHELTON CT 06484
CLAYTON SERVICES LLC                    ATTN: GENERAL COUNSEL 100 BEARD SAWMILL ROAD STE 200 SHELTON CT 06484
CLAYTON SERVICES LLC                    7730 UNION PARK AVE STE 400 MIDVALE UT 84047
CLAYTON SERVICES, LLC, AS AGENT         ATTN: GENERAL COUNSEL 100 BEARD SAWMILL ROAD STE 200 SHELTON CT 06484
CLAYTON TOWN                            CLAYTON TOWN - TAX COLLE 405 RIVERSIDE DRIVE CLAYTON NY 13624
CLAYTON TOWN                            CLAYTON TOWN - TAX COLLE P O BOX 1130 CLAYTON DE 19938
CLAYTON TOWN                            CLAYTON TW TREASURER 201 99TH AVE. CLAYTON WI 54004
CLAYTON TOWN                            CLAYTON TWN TREASURER 8348 COUNTY ROAD T LARSEN WI 54947
CLAYTON TOWNSHIP                        CLAYTON TOWNSHIP - TREAS 2011 S. MORRISH ROAD SWARTZ CREEK MI 48473



Epiq Corporate Restructuring, LLC                                                                    Page 276 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 302 of 1490
Claim Name                               Address Information
CLAYTON TOWNSHIP                         CLAYTON TOWNSHIP - TREAS 3968 MAIN ST RD STERLING MI 48659
CLAYTON VILLAGE                          CLAYTON VILLAGE - CLERK PO BOX 250 CLAYTON NY 13624
CLAYTON VILLAGE                          CLAYTON VILLAGE - TREASU P.O. BOX 74 CLAYTON MI 49235
CLAYTON WATER & SEWER DEPT               125 N DELSEA DRIVE CLAYTON NJ 08312
CLAYTON, CODY                            ADDRESS ON FILE
CLAYTON, JAMEY                           ADDRESS ON FILE
CLAYVILLE VILLAGE                        CLAYVILLE VILLAGE - CLER P.O. BOX 274 CLAYVILLE NY 13322
CLC ROOFING                              LEON & EILEEN BARTLETT 200E BELT LINE RD STE203 COPPELL TX 75019
CLC ROOFING, INC.                        PAUL BAKA 200 EAST BELTLINE ROAD, SUITE 203 COPPELL TX 75019
CLEAN CUT CONSTRUCTION LLC               ADAM JONES 30601 STEPHEN DR DENHAM SPRINGS LA 70726
CLEAN CUT ROOFING & SIDING LLC.          VERN AKAUOLA 430 WEST MAIN STREET MT. PLEASANT UT 84647
CLEAN CUTS CONSTRUCTION                  3930 SE CR 760 ARCADIA FL 34266
CLEAN SLATE WASHING CLEANING LLC         11418 HIGHWAY 1 LAROSE LA 70373
CLEANER GUYS LLC                         114 LIND STREET MT. VERNON WA 98273
CLEANING NETWORK                         PO BOX 41975 AUSTIN TX 78704
CLEANWORKS INC                           212 SHUN PIKE JOHNSTON RI 02919
CLEAR BROOK CITY MUD L                   CLEAR BROOK CITY MUD-COL 11111 KATY FRWY 725 HOUSTON TX 77079
CLEAR CHOICE                             206 1940 W ORANGEWOOD AVE ORANGE CA 92868
CLEAR CHOICE REALTY, LLC                 PO BOX 2103 CHESTERFIELD VA 23832
CLEAR CHOICE RESTORATION                 2722 I-694 100 NEW BRIGHTON MN 55112
CLEAR CHOICE RESTORATION LLC             195 N SHORTRIDGE RD A INDIANAPOLIS IN 46219
CLEAR CHOICE TAX & LIEN SERVICE          7310 W MCNAB ROAD SUITE 205 TAMARAC FL 33321
CLEAR COAST CONSTRUCTION                 STE 103 335 8816 FOOTHILL BLVD RANCHO CUCAMONGA CA 91730
CLEAR CREEK COUNTY                       CLEAR CREEK COUNTY-TREAS 405 ARGENTINE GEORGETOWN CO 80444
CLEAR CREEK ISD                          CLEAR CREEK ISD - COLLEC 2425 EAST MAIN LEAGUE CITY TX 77573
CLEAR CREEK LIMITED, INC                 8090 NEWMAN ST. ARVADA CO 80005
CLEAR CREEK SEC 12 POA                   950 S FRY RD KATY TX 77450
CLEAR CREEK VALLEY SANITATION DISTRICT   5420 HARLAN ARVADA CO 80002
CLEAR LAKE CITY COMMUNITY ASSOCIATION    16511 DIANA LANE HOUSTON TX 77062
CLEAR LAKE CITY WATER AU                 CLEAR LAKE CTY WATER AUT 900 BAY AREA BLVD HOUSTON TX 77058
CLEAR LAKE RIVERIACOMMUNITY ASSOCIATION 9689 STATE HIGHWAY 281 KELSEYVILLE CA 95451
CLEAR LAKE RIVIERA COMMUNITY             9689 STATE HIGHWAY 281 KELSEYVILLE CA 95451
ASSOCIATION
CLEAR LAKE SANITARY DISTRICT             5631 235TH STREET P.O. BOX 282 CLEAR LAKE IA 50428
CLEAR LAKE TOWN                          CLEAR LAKE TWN TREASURER 473 10TH AVENUE CLEAR LAKE WI 54005
CLEAR LAKE VILLAGE                       CLEAR LAKE VLG TREASURER P.O. BOX 48 CLEAR LAKE WI 54005
CLEAR PATH BROKERAGE                     936 MADISON ST BROOKLYN NY 11221
CLEAR SKIES RESTORATION                  ATTN MARK & CAROLINA HAAS 2475 NORTHWINDS PKWY STE 200 ALPHARETTA GA 30009
CLEAR SKY PROPERTY MANAGEMENT            2929 SW 3 AVENUE SUITE 330 MIAMI FL 33129
CLEARBROOK COMMUNITY ASSOCIATION         C/O TAYLOR MANAGEMENT 80 SOUTH JEFFERSON ROAD 2ND FL. WHIPPANY NJ 07981
CLEARBROOK COMMUNITY ASSOCIATION         1 CLEARBROOK DRIVE MONROE TWP NJ 08831
CLEARBROOK VILLAGE, INC.                 10780 CEDAR POINT BLVD. BOYNTON BEACH FL 33437
CLEARCAPITAL COM INC                     PO BOX 39000 DEPT 35176 SAN FRANCISCO CA 94139
CLEARCAPITAL.COM, INC.                   ATTN: GENERAL COUNSEL 10875 PIONEER TRAIL TRUCKEE CA 96161
CLEARFIELD BORO                          CLEARFIELD BORO - COLLEC 6 S FRONT ST CLEARFIELD PA 16830
CLEARFIELD COUNTY GRANGE                 1214 S 2ND ST STE D CLEARFIELD PA 16830
CLEARFIELD COUNTY TAX CLAIM BUREAU       230 E MARKET ST STE 121 CLEARFIELD PA 16830
CLEARFIELD S.D./BRADFORD                 CLEARFIELD AREA SD - COL 3018 SHAWVILLE HWY WOODLAND PA 16881
CLEARFIELD S.D./CLEARFIE                 CLEARFIELD AREA SD - COL 6 S FRONT ST CLEARFIELD PA 16830



Epiq Corporate Restructuring, LLC                                                                     Page 277 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 303 of 1490
Claim Name                              Address Information
CLEARFIELD S.D./COVINGTO               CLEARFIELD AREA SD - COL POB 203 FRENCHVILLE PA 16836
CLEARFIELD S.D./GIRARD T               CLEARFIELD AREA SD - COL 8983 GILLINGHAM RD FRENCHVILLE PA 16836
CLEARFIELD S.D./GOSHEN T               ANDREA SZEJK - TAX COLLE 1976 JERRY RUN RD CLEARFIELD PA 16830
CLEARFIELD S.D./LAWRENCE               CLEARFIELD AREA SD - COL 105 FULTON ST CLEARFIELD PA 16830
CLEARFIELD TOWN                        CLEARFIEL TWN TREASURER N8139 STATE RD 80 NEW LISBON WI 53950
CLEARFIELD TOWNSHIP                    CLEARFIELD TWP - TAX COL 292 MCGRADY HOLLOW ROAD BUTLER PA 16002
CLEARFIELD TOWNSHIP                    CLEARFIELD TWP - TAX COL 508 WALNUT HOLLOW RD PATTON PA 16668
CLEARLAKE OAKS COUNTY WATER DISTRICT   PO BOX 709 CLEARLAKE OAKS CA 95423
CLEARSPRING TOWN /SEMIAN               CORPORATION OF CLEARSPRI P O BOX 104 - M & T BANK CLEAR SPRING MD 21722
CLEARVIEW BLDG SERVICES                TERESA & TERRY FIVECOAT 434 BRIGGS ST SAN ANTONIO TX 78211
CLEARVIEW CONDO ASSOCIATION            C/O NEMANICH CONSULTING & MANAGEMENT 2756 CANTON FARM RD JOLIET IL 60435
CLEARVIEW EXTERIOR INC                 2 WOODBINE RD ROLLING MEADOWS IL 60008
CLEARVIEW PROP DEVELOP                 320 WEST ST LUNENBURG MA 01462
CLEARVIEW REALTY, LLC                  ATTN: BRIAN SHARP 109 W ARNOLD ST CRESTLINE OH 44827
CLEARVIEW REALTY, LLC                  ATTN: BRIAN SHARP 646 PARK AVENUE WEST MANSFIELD OH 44906
CLEARWATER COUNTY                      CLEARWATER COUNTY - TREA 213 MAIN AVE N, DEPT 205 BAGLEY MN 56621
CLEARWATER COUNTY                      CLEARWATER COUNTY - TREA PO BOX 707 OROFINO ID 83544
CLEARWATER COVE HOMEOWNERS ASSN, ET AL. MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                        89074
CLEARWATER TOWNSHIP                    CLEARWATER TWP - TREASUR PO BOX 68 RAPID CITY MI 49676
CLEARWATER UNDERWRITERS                50 S. BELCHER RD 101 CLEARWATER FL 33765
CLEARWELL MANAGEMENT LLC               MORDECHAI GELLIS 210 MILLER ROAD LAKEWOOD NJ 08701
CLEARY BUILDING CORP                   190 PAOLI STREET, PO BOX 930220 VERONA WI 53593
CLEARY, JOHN                           ADDRESS ON FILE
CLEBURNE COUNTY                        CLEBURNE CO-REV COMMISSI 120 VICKERY ST ROOM 102 HEFLIN AL 36264
CLEBURNE COUNTY                        CLEBURNE COUNTY - COLLEC 320 WEST MAIN STREET HEBER SPRINGS AR 72543
CLEEN X CARPET & TILE CARE             P.O. BOX 3434 CATHEDRAL CITY CA 92235
CLEGHORN LAND SURVEYING LLC            290 GREENTREE PARKWAY MACON GA 31220
CLELAND, ARAN                          ADDRESS ON FILE
CLEM MARMO, JESSICA                    ADDRESS ON FILE
CLEM-CASTEEL, CINDA                    ADDRESS ON FILE
CLEMDEL CONSTRUCTION CORP              11 SHORE DR E MIAMI FL 33133
CLEMENCIA VALDEZ PRIETO                1556 HALOA DR HONOLULU HI 96818
CLEMENT TOWNSHIP                       CLEMENT TOWNSHIP - TREAS 1497 EAST M 30 ALGER MI 48610
CLEMENT, ELAINE                        ADDRESS ON FILE
CLEMENT, LAWRENCE - 2200069198         MCALISTER, MCALISTER MCKINNIS & TUGGLE, P.C. TERRY STOKES P.O. BOX 1569 EDMOND
                                       OK 73083
CLEMENT, PAUL                          ADDRESS ON FILE
CLEMENT, VANESSA                       ADDRESS ON FILE
CLEMENTON BORO                         CLEMENTON BORO - TAX COL 101 GIBBSBORO ROAD CLEMENTON NJ 08021
CLEMVAL ENTERPRISES &                  H TRUJILLO & V MEJIA 3900 MADISON ST HOLLYWOOD FL 33021
CLENDANIEL, SAMUEL                     ADDRESS ON FILE
CLENOTT, TRACEY                        ADDRESS ON FILE
CLEO LLOYD & TULYA &                   CHARLES LONG UNIT 219H 8933 BISCAYNE CT HUNTINGTON BEACH CA 92646
CLEON TOWNSHIP                         CLEON TOWNSHIP - TREASUR 19708 CADILLAC HWY. - M1 COPEMISH MI 49625
CLEONA BORO                            LEBANON COUNTY - TREASUR 400 S 8TH ST, ROOM 103 LEBANON PA 17042
CLEORA CLARK                           ADDRESS ON FILE
CLERK & COMPTROLLER OF PALM BEACH      301 N OLIVE AVENUE WEST PALM BEACH FL 33401
COUNTY
CLERK & MASTER REGINA NELIGAN          DEPUTY CLERK 1 PUBLIC SQUARE STE 308 NASHVILLE TN 37201


Epiq Corporate Restructuring, LLC                                                                   Page 278 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 304 of 1490
Claim Name                              Address Information
CLERK & MASTER, KATHERINE JONES         511 WEST SECOND NORTH STREET MORRISTOWN TN 37814
CLERK OF CIRCUIT COURT                  320 W COURT ROOM 124 PARAGOULD AR 72450
CLERK OF CIRCUIT COURT - FL             1769 EAST MOODY BLVD BLDG 1 BUNNELL FL 32110
CLERK OF COURT                          14741 GOVERNOR ODEN BOWIE DRIVE UPPER MARLBORO MD 20772
CLERK OF COURT                          24 SUMMIT AVENUE HAGERSTOWN MD 21740
CLERK OF COURT - MD                     200 N HOLLIDAY ST BALTIMORE MD 21202
CLERK OF COURTS                         303 SOUTH HAMMOND DR. SUITE 335 WALTON COUNTY GOVERNMENT BUILDING MONROE GA
                                        30655
CLERK OF COURTS                         CODE ENFORCEMENT 111 NW 1ST STREET SUITE 1750 MIAMI FL 33128-1981
CLERK OF JUDICIAL RECORDS               200 ADAMS AVENUE SCRANTON PA 18503
CLERK OF SUPERIOR COURT                 DEKALB COUNTY 556 N MCDONOUGH ST GRND FLR DECATUR GA 30030
CLERK OF SUPERIOR COURT                 PO BOX 2145 COLUMBUS GA 31902-1340
CLERK OF THE CIRCUIT COURT              UPPER MARLBORO 14735 MAIN STREET UPPER MARLBORO MD 20772
CLERK OF THE CIRCUIT COURT              100 N. CALVERT STREET BALTIMORE MD 21202
CLERK OF THE CIRCUIT COURT              30512 PRINCE WILLIAM ST. PRINCESS ANNE MD 21853
CLERK OF THE CIRCUIT COURT &            315 COURT STREET ROOM 150 ATTN: RECORDING DEPARTMENT CLEARWATER FL 33756
COMPTROLLER
CLERK OF THE CIRCUIT COURT - YORKTOWN   300 BALLARD STREET YORKTOWN VA 23690
CLERK OF THE COURT                      PRINCE GEORGE'S COUNTY 14735 MAIN STREET UPPER MARLBORO MD 20772
CLERK OF THE COURT                      122111 WALSINGHAM RD LARGO FL 33778
CLERK OF THE COURT - MD                 401 BOSELY AVENUE 2ND FLOOR TOWSON MD 21204
CLERK OF THE CRCT COURT FOR HARFORD     20 W. COURTLAND STREET BEL AIR MD 21014
CNTY
CLERK US DISTRICT COURT                 75 TED TURNER DR SW STE 600 ATLANTA GA 30303
CLERMONT COUNTY                         CLERMONT COUNTY - TREASU 101 E MAIN ST BATAVIA OH 45103
CLERMONT COUNTY SHERIFF                 4470 STATE RT 222 BATAVIA OH 45103-9777
CLERMONT COUNTY WATER AND SEWER         4400 HASKELL LANE BATAVIA OH 45103
CLERMONT DALE PICKETT                   PO BOX 1017 WINDOM TX 75492
CLERMONT INS CO                         3 UNIVERSITY PLAZA 604 HACKENSACK NJ 07601
CLERMONT ROOFING & JOSE                 V PELLOT & ROSA A ALICEA 802 S HWY 27 MINNEOLA FL 34715
CLERMONT ROOFING, INC.                  802 SOUTH HWY 27 MINNEOLA FL 34715
CLERMONT TOWN                           CLERMONT TOWN- TAX COLLE P.O.BOX 261 GERMANTOWN NY 12526
CLEVELAND ASSET MANAGEMENT              ROMAN TARNAWSKY 8800 OUTLOOK DRIVE CLEVELAND OH 44144
CLEVELAND CITY                          CLEVELAND CITY-TAX COLLE 190 CHURCH ST NE CLEVELAND TN 37311
CLEVELAND COUNTY                        CLEVELAND COUNTY - COLLE PO BOX 760 SHELBY NC 28151
CLEVELAND COUNTY                        CLEVELAND COUNTY - COLLE P O BOX 408 RISON AR 71665
CLEVELAND COUNTY                        CLEVELAND COUNTY - COLLE 201 S JONES SUITE 100 NORMAN OK 73069
CLEVELAND COUNTY CIRCUIT CLERK          PO BOX 368 RISON AR 71665
CLEVELAND COUNTY CLERK                  201 S JONES AVE SUITE 210 NORMAN OK 73069
CLEVELAND COUNTY SPECIAL                CLEVELAND COUNTY - COLLE 201 S JONES SUITE 100 NORMAN OK 73069
CLEVELAND COUNTY TAX COLLECTOR          PO BOX 370 N ST SHELBY NC 28151-0370
CLEVELAND COUNTY TREASURER              201 S JONES AVE STE 100 NORMAN OK 73069
CLEVELAND COUNTY TREASURER              COUNTY COURTHOUSE 201 S JONES NORMAN OK 73069
CLEVELAND DIVISION OF WATER             1201 LAKESIDE AVENUE EAST CLEVELAND OH 44114
CLEVELAND ELECTRIC                      ILLUMINATING COMPANY PO BOX 3638 AKRON OH 44309
CLEVELAND HEIGHTS WATER DEPARTMENT      PO BOX 630291 CINCINNATI OH 45263-0291
CLEVELAND HILL CS (CHKTW                CLEVELAND HILL CS - RECE 3301 BROADWAY ST. TOWN H CHEEKTOWAGA NY 14227
CLEVELAND HOME IMPROVEMENT SERVICES     154 MUSTANG DRIVE NW CHARLESTON TN 37310
CLEVELAND ISD                           316E DALLAS STREET CLEVELAND TX 77327
CLEVELAND PLACE COA                     7 TOZER RD BEVERLY MA 01915


Epiq Corporate Restructuring, LLC                                                                    Page 279 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 305 of 1490
Claim Name                           Address Information
CLEVELAND TOWN                       CLEVELAND TWN TREASURER C2317 FAIRVIEW ROAD EDGAR WI 54426
CLEVELAND TOWN                       CLEVELAND TWN TREASURER 21985 STATE HWY 64 CORNELL WI 54732
CLEVELAND TOWNSHIP                   SHARON SOBER - TAX COLLE 83 TRUMAN AVENUE CATAWISSA PA 17820
CLEVELAND TOWNSHIP                   CLEVELAND TOWNSHIP - TRE 1891 MOUNTAIN VIEW DR CEDAR MI 49621
CLEVELAND VILLAGE                    CLEVELAND VILLAGE-CLERK P.O. BOX 501 CLEVELAND NY 13042
CLEVELAND VILLAGE                    CLEVELAND VLG TREASURER PO BOX 87 / 1150 W WASHI CLEVELAND WI 53015
CLEVELAND, CATHERINE                 ADDRESS ON FILE
CLEVELAND, STACY                     ADDRESS ON FILE
CLEVENGER, JON                       ADDRESS ON FILE
CLEWIS, LAEQUIERRA                   ADDRESS ON FILE
CLICKPOINT REALTY LLC                3909 ESQUIRE CT BRYAN TX 77808
CLIENT PREFERENCE                    COMMUNITY PROFESSIONALS 8301 E PRENTICE AVE SUITE 200 GREENWOOD VILLAGE CO
                                     80111-2905
CLIFF A PONTE INC.                   657 PLEASANT ST. FALL RIVER MA 02721
CLIFF BARNETT                        807 HWY 62-65 S HARRISON AR 72601
CLIFF HEALTH INSURANCE               1531 SAM RITTENBERG BLVD CHARLESTON SC 29407
CLIFF ROE REALTY, INC                ATTN: CLIFFORD ROE 8400 113TH ST SEMINOLE, FL 33776
CLIFF WHALEN REMODELING              4 BAYRIDGE DR YARMOUTH PORT MA 02675
CLIFFORD A PONTE                     657 PLEASANT STREET FALL RIVER MA 02721
CLIFFORD HAWKINS                     7715 NW 15 AVE. MIAMI FL 33147
CLIFFORD HONORE SR                   8367 GAY DR BATON ROUGE LA 70814
CLIFFORD INS CENTER INC              9790 SE 160TH LANE SUMMERFIELD FL 34491
CLIFFORD TOWNSHIP                    CLIFFORD TWP - TAX COLLE 247 STATE ROUTE 2012 CLIFFORD PA 18407
CLIFFORD, JO-EL                      ADDRESS ON FILE
CLIFFS ON THE POINTE III             1100 VICTORS WAY STE 50 ANN ARBOR MI 48108
CLIFFSIDE PARK BORO                  CLIFFSIDE PARK BORO-COLL 525 PALISADE AVENUE CLIFFSIDE PK NJ 07010
CLIFTON APPRAISAL CO                 1606 PEAVY RD STE 1 DALLAS TX 75228
CLIFTON CITY                         900 CLIFTON AVENUE CLIFTON NJ 07013
CLIFTON CITY                         CLIFTON CITY - TAX COLLE 900 CLIFTON AVENUE CLIFTON NJ 07013
CLIFTON CITY                         CLIFTON CITY-TAX COLLECT PO BOX 192 CLIFTON TN 38425
CLIFTON FINE CEN SCH (CM             CLIFTON FINE CEN SCH-COL 4078 STATE HIGHWAY 3 STAR LAKE NY 13690
CLIFTON FORESTRY & APPRAISAL         SERVICE INC PO BOX 882 STATESBORO GA 30459
CLIFTON FORGE TOWN                   CLIFTON FORGE TOWN - TRE 547 MAIN ST CLIFTON FORGE VA 24422
CLIFTON HEIGHTS BORO                 CLIFTON HEIGHTS BORO - T P.O. BOX 95000CL5205 PHILADELPHIA PA 19195
CLIFTON MANAGEMENT                   1326 S. RIDGEWOOD AVE 14 DAYTONA BEACH FL 32114
CLIFTON PARK TOWN                    CLIFTON PARK TN-TAX RECE 1 TOWN HALL PLAZA- TAX O CLIFTON PARK NY 12065
CLIFTON PAYTON JR                    2506 WILDPARK AVE BALTIMORE MD 21234
CLIFTON TAX COLLECTOR                900 CLIFTON AVENUE CLIFTON NJ 07013
CLIFTON TOWN                         CLIFTON TOWN - TAX COLLE 135 AIRLINE ROAD CLIFTON ME 04428
CLIFTON TOWN                         CLIFTON TOWN-TAX COLLECT PO BOX 684 CRANBERRY LAKE NY 12927
CLIFTON TOWN                         PIERCE COUNTY TREASURER PO BOX 87 / 414 W MAIN S ELLSWORTH WI 54011
CLIFTON TOWNSHIP                     CLIFTON TWP - TAX COLLEC P.O. BOX 1123 GOULDSBORO PA 18424
CLIFTON WATER DISTRICT               PO BOX 173704 DENVER CO 80217-3704
CLIFTON WATER DISTRICT               510 34 ROAD CLIFTON CO 81520
CLIMATE CONTROLERS                   1807 NORWICH ST. BRUNSWICK GA 31520
CLIMATEC LLC                         DEPT 730047 PO BOX 660919 DALLAS TX 75266-0919
CLIMATECARE HVAC &                   JOSEPH & SHARON KING 2121 BALDWIN AVE STE 25 CROFTON MD 21114
CLIMAX TOWNSHIP                      CLIMAX TOWNSHIP - TREASU PO BOX 369 CLIMAX MI 49034
CLIMAX VILLAGE                       CLIMAX VILLAGE - TREASUR P.O. BOX 145 CLIMAX MI 49034



Epiq Corporate Restructuring, LLC                                                                 Page 280 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 306 of 1490
Claim Name                              Address Information
CLINCH COUNTY                           CLINCH COUNTY-TAX COMMIS 25 COURT SQUARE - SUITE HOMERVILLE GA 31634
CLINE CONSTRUCTION & ROOFING INC        1603 BOARDMAN PLEASANT HILL MO 64080
CLINT WILLIAMS                          270 CINDY ST OLD BRIDGE NJ 08857
CLINTON CEN SCH (COMBINE                CLINTON CEN SCH-TAX COLL 75 CHENENGO AVE CLINTON NY 13323
CLINTON CITY                            CLINTON CITY-TAX COLLECT 100 BOWLING ST - CITY HA CLINTON TN 37716
CLINTON CITY                            CITY OF CLINTON - CLERK 110 E CLAY ST CLINTON KY 42031
CLINTON COUNTY                          CLINTON COUNTY - SHERIFF 100 CROSS ST, SUITE 112 ALBANY KY 42602
CLINTON COUNTY                          CLINTON COUNTY - TREASUR 46 S SOUTH ST, 2ND FLOOR WILMINGTON OH 45177
CLINTON COUNTY                          CLINTON COUNTY - TREASUR 220 COURTHOUSE SQUARE FRANKFORT IN 46041
CLINTON COUNTY                          CLINTON COUNTY - TREASUR PO BOX 2957 CLINTON IA 52732
CLINTON COUNTY                          CLINTON COUNTY - TREASUR PO BOX 174/850 FAIRFAX S CARLYLE IL 62231
CLINTON COUNTY                          CLINTON COUNTY - COLLECT 207 N MAIN ST, RM 114 PLATTSBURG MO 64477
CLINTON COUNTY CLERK                    100 SOUTH CROSS STREET ALBANY KY 42602
CLINTON COUNTY CLERK                    850 FAIRFAX CARLYLE IL 62231
CLINTON COUNTY REGISTER & RECORDER      100 EAST STATE STREET SUITE 2500 ST JOHNS MI 48879
CLINTON COUNTY TAX CLAIM BUREAU         230 EAST WATER ST LOCK HAVEN PA 17745
CLINTON COUNTY TREASURER                137 MARGARET ST SUITE 205 PLATTSBURGH NY 12901
CLINTON COUNTY TREASURER                46 SOUTH SOUTH STREET WILMINGTON OH 45177
CLINTON COUNTY TREASURER                220 COURTHOUSE SQ FRANKFORT IN 46041
CLINTON COUNTY TREASURER                100 E STATE STREET SUITE 2400 SAINT JOHNS MI 48879-1571
CLINTON EARL WINGATE                    5416 FOXBORO RD JACKSONVILLE FL 32208
CLINTON TOWN                            CLINTON TOWN - TAX COLLE 242 CHURCH STREET CLINTON MA 01510
CLINTON TOWN                            CLINTON TOWN-TAX COLLECT 27 BAKER STREET CLINTON ME 04927
CLINTON TOWN                            CLINTON TOWN - TAX COLL 54 E MAIN ST CLINTON CT 06413
CLINTON TOWN                            CLINTON TOWN - TAX COLLE P.O. BOX 5194 CLINTON NJ 08809
CLINTON TOWN                            CLINTON TOWN - TAX COLLE 1215 CENTRE ROAD RHINEBECK NY 12572
CLINTON TOWN                            CLINTON TOWN- TAX COLLEC 7173 ROUTE 11 CHURUBUSCO NY 12923
CLINTON TOWN                            ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
CLINTON TOWN                            CLINTON TOWN - TAX COLLE P. O. BOX 513 CLINTON LA 70722
CLINTON TOWNSHIP                        CLINTON TWP - COLLECTOR 1225 ROUTE 31, SOUTH - S LEBANON NJ 08833
CLINTON TOWNSHIP                        CLINTON TWP - TAX COLLEC 443 DEER CREEK RD. SAXONBURG PA 16056
CLINTON TOWNSHIP                        ANGELA MOORE - TAX COLLE 517 EAU CLAIRE RD EMLENTON PA 16373
CLINTON TOWNSHIP                        KIM ALEXANDER - TAX COLL 204 WEST BLIND ROAD MONTGOMERY PA 17752
CLINTON TOWNSHIP                        CLINTON TWP - TAX COLLEC 115 HIGHLAND AVE FACTORYVILLE PA 18419
CLINTON TOWNSHIP                        CLINTON TWP - TAX COLLEC 1095 BELMONT TPKE WAYMART PA 18472
CLINTON TOWNSHIP                        CLINTON TOWNSHIP - TREAS 40700 ROMEO PLANK CLINTON TWP. MI 48038
CLINTON TOWNSHIP                        CLINTON TOWNSHIP - TREAS PO BOX 168 COMINS MI 48619
CLINTON TOWNSHIP                        CLINTON TOWNSHIP - TREAS 172 W MICHIGAN AVE - BOX CLINTON MI 49236
CLINTON TOWNSHIP TREASURER              40700 ROMEO PLANK ROAD CLINTON TOWNSHIP MI 48038
CLINTON VILLAGE                         CLINTON VILLAGE - CLERK 100 NORTH PARK ROW CLINTON NY 13323
CLINTON VILLAGE                         CLINTON VILLAGE - TREASU 119 E. MICHIGAN AVE. CLINTON MI 49236
CLINTON VILLAGE                         ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
CLINTON WALKER CONST                    305 PRIEST ROAD BEEBE AR 72012
CLINTONVILLE CITY                       CLINTONVILLE CITY TREASU CITY HALL 50 10TH ST CLINTONVILLE WI 54929
CLIO CITY                               CLIO CITY - TREASURER 505 W VIENNA ST CLIO MI 48420
CLM INS GROUP                           P O BOX 345 BYHALIA MS 38611
CLOCKSIN, JUSTIN                        ADDRESS ON FILE
CLOCKTOWER CROSSING COMMUNITY ASSOC.    NEIGHBORHOOD PROPERTY MNGMNT 5340 ENTERPRISE ST, STE B ELDERSBURG MD 21784
CLOISTERS PROPERTY OWNERS ASSOCIATION   ASSOCIATED PROPERTY MANAGEMENT 1928 LAKE WORTH RD LAKE WORTH FL 33461



Epiq Corporate Restructuring, LLC                                                                    Page 281 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 307 of 1490
Claim Name                               Address Information
CLOS & ASSOCIATES PC                     35330 NANKIN BLVD STE 702 WESTLAND MI 48185
CLOSE UP STORM SERVICE                   ROBERT JOSEPH SITTON 2801 CORRAL RD SIGNAL MTN TN 37377
CLOSING CORP INC                         3111 CAMINO DEL RIO NORTH SUITE 200 SAN DIEGO CA 92108
CLOSINGCORP, INC.                        ATTN: GENERAL COUNSEL 6165 GREENWICH DRIVE SUITE 300 SAN DIEGO CA 92122
CLOSTER BORO                             CLOSTER BORO - TAX COLLE 295 CLOSTER DOCK ROAD CLOSTER NJ 07624
CLOUD COUNTY                             CLOUD COUNTY - TREASURER 811 WASHINGTON, SUITE K CONCORDIA KS 66901
CLOUD ROOFING                            KEN CLOUD ROOFING CO. LLC 434 BREESPORT SAN ANTONIO TX 78216
CLOUD ROOFING, INC                       280 BEVERS LANE VALLEY VIEW TX 76272
CLOUD, ANGELA                            ADDRESS ON FILE
CLOUD, KERRI                             ADDRESS ON FILE
CLOUDBLUE TECHNOLOGIES, INC.             ATTN: GENERAL COUNSEL 3140 NORTHWOODS PARKWAY SUITE 100 NORCROSS GA 30071
CLOUDEEVA, INC.                          ATTN: GENERAL COUNSEL 104 WINDSOR CENTER DRIVE SUITE 300 EAST WINDSOR NJ 08520
CLOUDEEVA, INC.                          ATTN: HR DEPARTMENT 104 WINDSOR CENTER DRIVE SUITE 300 EAST WINDSOR NJ 08520
CLOUSE, LINDSEY                          ADDRESS ON FILE
CLOVER CREEK MUD W                       CLOVER CREEK MUD - COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
CLOVERHILL ASSOC                         C/O DOMINION PROPERTIES VIRGINIA LLC 3420 PUMP RD- STE #222 RICHMOND VA 23233
CLOVERLAND TOWN                          CLOVERLAND TWN TREASURER PO BOX 1565/ 5860 PERCH EAGLE RIVER WI 54521
CLOVERLAND TOWN                          TAX COLLECTOR PO BOX 1565/ 5860 PERCH EAGLE RIVER WI 54521
CLOW ROOFING AND SIDING COMPANY          434 N TILLAMOOK STREET PORTLAND OR 97227
CLOWER TOTAL CONSTRUCTION                CLINTON CLOWER 831 CLOWER LANE WHITE OAK TX 75693
CLR HEATING & COOLING                    AND JON & BRANDY WHEELER 306 N 82ND ST KANSAS CITY KS 66112
CLUBLANDS OF JOLIET HOA                  C/O AMG MANAGEMENT GROUP LLC 1400 ESSINGTON ROAD JOLIET IL 60435
CLUNK PAISLEY & ASSOCIATES               4500 COURTHOUSE BLVD STOW OH 44224
CLUNK PAISLEY HOUSER                     4500 COURTHOUSE BLVD STOW OH 44224
CLUNK, HOOSE CO., LPA                    4500 COURTHOUSE BLVD STOW OH 44224
CLUPPER LLC                              2386 PAVILLION TER DELTONA FL 32738
CLUSTERS AT LEXTON                       25 SOUTH CHURCH ST UNIT 185 MAPLE SHADE NJ 08052
CLV CENTRAL SCHOOL                       25 FRANKLIN STREET N CATTARAUGUS NY 14719
CLW COMPANIES LLC                        15204 WOOD DUCK TRL NW PRIOR LAKE MN 55372
CLYBURN INSURANCE AGENCY                 5637 PRINCESS ANN RD VIRGINIA BEACH VA 23462
CLYDE ALDRIDGE INS                       905 E KING AVE KINGSLAND GA 31548
CLYDE HALL OWNERS INC                    PO BOX 300-043 BROOKLYN NY 11230
CLYDE JOHNSON CONTRACTING & ROOFING INC PO BOX 216 CLEWISTON FL 33440
CLYDE NETTLES ROOFING & PAINTING, INC.   PO BOX 63 COLUMBIA SC 29202
CLYDE PERTEET                            THE LAW OFFICE OF MARC BOUTWELL CHARLES EDWARDS, ESQ P.O. BOX 956 LEXINGTON MS
                                         39095
CLYDE RITCHIE                            BORDAS & BORDAS, PLLC JASON E. CAUSEY 106 EAST MAIN STREET SAINT CLAIRSVILLE
                                         OH 43950
CLYDE ROBERT PRICE III                   PO BOX 1413 ROCKPORT TX 78381
CLYDE TOWN                               CLYDE TOWN - TAX COLLECT P O BOX 386, CITY HALL CLYDE NC 28721
CLYDE TOWNSHIP                           CLYDE TOWNSHIP - TREASUR 3350 VINCENT RD NORTH STREET MI 48049
CLYDE TOWNSHIP                           CLYDE TOWNSHIP - TREASUR PO BOX 671 FENNVILLE MI 49408
CLYDE VILLAGE                            CLYDE VILLAGE - CLERK 6 SOUTH PARK STREET CLYDE NY 14433
CLYDE-SAVANNAH CEN SCH (                 CLYDE-SAVANNAH CS - COLL 215 GLASGOW STREET CLYDE NY 14433
CLYMAN VILLAGE                           CLYMAN VLG TREASURER PO BOX 129 / 713 MORGAN CLYMAN WI 53016
CLYMBER BORO                             TAX COLLECTOR 196 FRANKLIN ST CLYMER PA 15728
CLYMER CEN SCH (CMD TN                   CLYMER CEN SCH- TAX COLL PO BOX 1595 C/O M&T BANK BUFFALO NY 14240
CLYMORE & ASSOCIATES LLC                 2529 S 2070 EAST CIR ST. GEORGE UT 84790
CM BUTLER ACA INC &                      N & C PURCHAS 19201 NW 11 AVE MIAMI FL 33169



Epiq Corporate Restructuring, LLC                                                                     Page 282 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg    Doc 142       Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 308 of 1490
Claim Name                              Address Information
CMB VENTURES, INC.                      377 RUBIN CENTER DRIVE, SUITE 122 FORT MILL SC 29708
CMC CLAIM CONSULT INC                   8906 SW 129TH TERRACE MIAMI FL 33176
CMC CLAIM CONSULTANTS &                 KIMBERLY&MALLORY JOHNSON 12651 S DIXIE HWY 207 MIAMI FL 33156
CME INSURANCE BROKERAGE                 773 60TH STREET 2RR BROOKLYN NY 11220
CMF LIMITED LLC & DANA                  GUTH-ARCHAMBEAU PO BOX 2353 ALPHARETTA GA 30023
CMF SC BORROW LLC                       UNITED BANK- GROUND REN PO BOX 220842 CHANTILLY VA 20153
CMG HOLDINGS, INC.                      3006 VILLA LANE MISSOURI CITY TX 77459
CMG MORTGAGE INSURANCE COMPANY          22 4TH ST FI 13 SAN FRANCISCO CA 94103-3177
CMH HOMES, INC.                         COLLIN BRENNER PO BOX 9790 MARYVILLE TN 37802
CMJ HOME IMPROVEMENT                    155 TOWNERS RD CARMEL NY 10512
CMK CONSTRUCTION INC.                   440 ROBERTS RD SUITE 4 OLDSMAR FL 34677
CMM COMMERCIAL CONTRACTORS, INC         PO BOX 511315 PUNTA GORDA FL 33951
CMMCM LLC DBA MULLER CONSTRUCTION       3140 POLARIS AVENUE UNIT 8 LAS VEGAS NV 89102
CMO AT HUNTERS RUN                      POD MANAGEMENT 3700 CLUBHOUSE LANE BOYNTON BEACH FL 33436
CMR CONSTRUCTION & ROOFING OF TEXAS,    4308 GARLAND DR HALTOM CITY TX 76117
LLC
CMR CONSTRUCTION & ROOFING, LLC         3006 NORTH LINDBERGH SUITE 703 ST. ANN MO 63074
CMS HARDWOOD FLOORING                   INC 6717 SCHELEE CT NW ROCHESTER MN 55901
CMSN BOARD OF FNCL INST CONSUMER FINC   DIV OF THE STATE OF SOUTH CAROLINA 1205 PENDLETON ST 3RD FLOOR, EDGAR BROWN
                                        BUILDING COLUMBIA SC 29201
CMSN OF BANKING OF THE STATE OF CT      DEPARTMENT OF BANKING ATTN JORGE PEREZ 260 CONSTITUTION PLAZA HARTFORD CT
                                        06103-1800
CMSN OF CORPS OF THE STATE OF           1515 K STREET STE 200 SACRAMENTO CA 95814-4052
CALIFORNIA
CMSN OF FINANCE OF THE STATE OF         COMMISSIONER LEE R. KEITH TRUMAN STATE OFFICE BLDG, ROOM 630 JEFFERSON CITY MO
MISSOURI                                65102
CMSN OF FNCL REGULATION STATE OF MD     500 N. CALVERT STREET, SUITE 402 BALTIMORE MD 21202
CMSN OF INS OF THE STATE OF NC          325 N SALISBURY ST RALEIGH NC 27603
CMSN OF THE BOARD OF FNCL INST          CONSUMER FINANCE DIVISION OF THE STATE OF SOUTH CAROLINA 1205 PENDLETON
                                        STREET, SUITE 306 COLUMBIA SC 29201
CNA                                     ATLANTA BRANCH GLENRIDGE HIGHLANDS 5565 GLENRIDGE CONNECTOR NE ATLANTA GA
                                        30342
CNA INS                                 LB 790094 1005 CONVENTION CENTER ST LOUIS MO 63101
CNA INSURANCE                           PO BOX 790094 ST LOUIS MO 63179
CNMI TREASURER                          DEPARTMENT OF COMMERCE PO BOX 5795 CHRB SAIPAN MP 96950
CNMI TREASURER DEPARTMENT OF COMMERCE   CAPITOL HILL SAIPAN MP 96950
CO DEPT OF REVENUE                      1375 SHERMAN ST DENVER CO 80261-0004
CO PRO CONSTRUCTION                     3440 SHERIDAN BLVD DENVER CO 80212
CO WATERFORD                            PO BOX 1116 WIMBERLEY TX 78676
CO-OPERATIVE INS CO                     292 COLONIAL DRIVE MIDDLEBURY VT 05753
CO-OPERATIVE INSURANCE                  PO BOX 5890 MIDDLEBURY VT 05753
COACH ROOFING & EXTERIORS, LLC          JESUS MARTINEZ 509 B OLD WEST DRIVE ROUND ROCK TX 78664
COACHELLA VALLEY WATER DISTRICT         75-515 HOVLEY LANE EAST PALM DESERT CA 92211
COACHELLA VALLEY WATER DISTRICT         51501 TYLER ST. COACHELLA CA 92236
COADY & LEWIS ASSOC                     2323 CLEAR LAKE CITY BLVD SUITE 120 HOUSTON TX 77062
COAHOMA COUNTY                          COAHOMA COUNTY-TAX COLLE PO BOX 219 CLARKSDALE MS 38614
COAHOMA COUNTY CHANCERY CLERK           115 FIRST ST STE 108 CLARKSDALE MS 38614
COAL COUNTY CLERK                       4 N MAIN SUITE 1 COALGATE OK 74538
COAL COUNTY TREASURER                   4 N MAIN SUITE 4 COALGATE OK 74538
COAL TOWNSHIP                           COAL TWP - TAX COLLECTOR 805 W LYNN ST COAL TOWNSHIP PA 17866



Epiq Corporate Restructuring, LLC                                                                   Page 283 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 309 of 1490
Claim Name                               Address Information
COALDALE BORO                            COALDALE BORO - TAX COLL 221-223 3RD ST. COALDALE PA 18218
COALVILLE CITY MUNICIPAL CORP            10 N MAIN STREET COALVILLE UT 84017
COAST 2 COAST LIEN SEARCH & MITIGATION   SVCS 34750 US HWY 19 N PALM HARBOR FL 34684
COAST APPRAISERS & CONSULTANTS INC       2150 HWY 35 STE 250 SEA GIRT NJ 08750
COAST ASSESSMENT SERVICE COMPANY         PO BOX 972 GARDEN GROVE CA 92842
COAST CONSTRUCTION CO &                  INGRID & TOM & BETH SEPE 718 KENNEDY ST OAKLAND CA 94606
COAST FORCE INC                          4110 ENTRPRISE AVE 218 NAPLES FL 34104
COAST TO COAST CARPORTS INC              22525 INTERSTATE 40, PO BOX 100 KNOXVILLE AR 72845
COAST TO COAST CLAIMS                    4611S UNIV DR STE 192 DAVIE FL 33328
COAST TO COAST ROOFING & BUILDING        CNTRCTORS 44 FOREST LAKE DR DAUFUSKIE ISLAND SC 29915-2305
COASTAL AGENTS                           P O BOX 87 MARMORA NJ 08223
COASTAL AGENTS ALLIANCE                  802 BLACK HORSE PK 225 WEST ATLANTIC CITY NJ 08232
COASTAL AGENTS ALLIANCE                  8025 BLACK HORSE PK 350 WEST ATLANTIC CITY NJ 08232
COASTAL AGENTS ALLIANCE                  P O BOX 1074 WEST ATLANTIC CITY NJ 08232
COASTAL AMERICAN INS                     215 SOUTH COMPLEX KALISPELL MT 59901
COASTAL AMERICAN INS                     PO BOX 2976 BIGFORK MT 59911
COASTAL APPRAISAL CO INC                 152 RED BUD COURT COVINGTON LA 70433
COASTAL CLAIMS CONSULT LLC               ATTN NORBERTO & IRMA ALICEA 102 NE 2ND ST 109 BOCA RATON FL 33432
COASTAL COMM INS                         12129 PANAMA CITY BCH PK PANAMA CITY BEACH FL 32407
COASTAL CONSTRUCTION                     8 BROOKS RD ROCKPORT MA 01966
COASTAL CRAFTSMEN, LLC                   1606 HWY 70 E NEW BERN NC 28560
COASTAL DESIGN CO                        619 S 10TH ST NEDERLAND TX 77627
COASTAL DKI                              3324 SE GRAN PARK WAY STUART FL 34997
COASTAL GARAGE DOOR SERVICES             140 COBALT COURT WINSTON SALEM NC 27127
COASTAL GROUP ROOFING INC                13912 PATRICIA LN ALVIN TX 77511
COASTAL INS                              5410 E CO HWY 30A 101 SANTA ROSA BEACH FL 32459
COASTAL INS & REAL EST                   PO BOX 2268 SHALLOTTE NC 28459
COASTAL INS AGENCY                       1290 HWY A1A SATELLITE BEACH FL 32937
COASTAL INS ASSOCIATES LTD               1212 HIGHWAY 90 GAUTIER MS 39553
COASTAL INS GROUP                        558 BRIGHTON AVE PORTLAND ME 04102
COASTAL INS GROUP                        150 WESTWARD DRIVE MIAMI SPRINGS FL 33166
COASTAL INS GROUP                        15000 HWY 35 SOUTH BLESSING TX 77419
COASTAL INSURANCE                        PO BOX 816547 HOLLYWOOD FL 33081
COASTAL LEASING AND FIN                  1550 S UNIVERSITY BLVDB MOBILE AL 36609
COASTAL LIVING REALTY                    ATTN: MYRA BEAMS 9044 SE BRIDGE RD HOBE SOUND FL 33455
COASTAL MOBILE HOME BROKER OF EXTER      P O BOX 485 RUTLAND VT 05702
COASTAL PLAINS INS                       PO BOX 1079 BLUFFTON SC 29910
COASTAL PLAINS INS AGNCY                 15 BOW CIRCLE HILTON HEAD ISLAND SC 29928
COASTAL PLAINS INS AGNCY                 PO BOX 6869 HILTON HEAD ISLAND SC 29938
COASTAL PROFESSIONAL INS                 7865 BULLITT DR MOBILE AL 36619
COASTAL PROPERTY SERVICES                108 BOKUM ROAD OLD SAYBROOK CT 06475
COASTAL RESOURCE COMMUNITY MGMT INC      32332 CAMINO CAPISTRANO STE 104 SAN JUAN CAPISTRANO CA 92675
COASTAL RESTORATION                      PO BOX 2038 GEARHART OR 97138
COASTAL ROOFING & WATERP                 1917 NE 3RD ST 106 DEERFIELD BEACH FL 33441
COASTAL SELECT                           P O BOX 7010 FAIRFIELD CA 94533
COASTAL SELECT INS CO                    P O BOX 2646 FAIRFIELD CA 94533
COASTAL SELECT INS CO                    1455 OLIVER RD FAIRFIELD CA 94534
COASTLINE INS AGENCY                     1201 NEW JERSEY AVE NORTH WILDWOOD NJ 08260
COASTLINE INS ASSOCIATES                 OF NC INC 4831 PORT LOOP RD 4 SOUTHPORT NC 28461



Epiq Corporate Restructuring, LLC                                                                     Page 284 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 310 of 1490
Claim Name                             Address Information
COASTWIDE INSURANCE ASSC               2517 ROUTE 35 BLDG-F SUITE 102 MANASQUAN NJ 08736
COAT OF PAINT INC                      36 HARGROVE LN WILLINGBORO NJ 08046
COATES ROOFING INC                     KEVIN COATES 5812 WOODDALE AVE EDINA MN 55424
COATES, CALVIN                         ADDRESS ON FILE
COATESVILLE AREA SCHOOL                BERKHEIMER ASSOCIATES 50 N SEVENTH ST. BANGOR PA 18013
COATESVILLE CITY                       KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
COATS QUINN SCHMIDT PA                 1519 DR MLK JR ST N SAINT PETERSBURG FL 33704
COATS, TIMOTHY                         ADDRESS ON FILE
COATSWORTH CONSTUCTION LLC             MYLES K COATSWORTH 48 TAUGWONK SPUR UNIT 5 STONINGTON CT 06378
COAUETTE, BENJIMAN                     ADDRESS ON FILE
COBB COUNTY TAX COMMISSION             736 WHITLOCK AVE STE 1 MARIETTA GA 30064
COBB COUNTY WATER DEPARTMENT           660 S. COBB DR. SE MARIETTA GA 30060
COBB COUNTY WATER SYSTEM               ATTN: COBB COUNTY 660 S. COBB DRIVE MARIETTA GA 30060-3113
COBB ROOFING, INC                      320 LAKE PARK DRIVE AVON PARK FL 33825
COBB VILLAGE                           COBB VLG TREASURER PO BOX 158/ 501 BENSON COBB WI 53526
COBB, BEVERLY                          ADDRESS ON FILE
COBB, JILLESE                          ADDRESS ON FILE
COBB, STEPHANIE                        ADDRESS ON FILE
COBBLE HILL DEVELOPMENT, LLC           JOHN E. SHEKARCHI 132 OLD RIVER ROAD LINCOLN RI 02865
COBBLESTONE COUNTRY CLUB HOA           10300 ROOKEY WAY PALM CITY FL 34990
COBLE AND SONS TREE SERVICE            1914 EVANS MILL ROAD PAGELAND SC 29728
COBLESKILL TOWN                        COBLESKILL TOWN-TAX COLL 378 MINERAL SPRINGS RD. COBLESKILL NY 12043
COBLESKILL VILLAGE                     COBLESKILL VILLAGE-CLERK 378 MINERAL SPRINGS RD COBLESKILL NY 12043
COBLESKILL-RICHMOND CS (               COBLESKIL-RICHMOND -COLL BANK RICHMONDVILLE857 E COBLESKILL NY 12043
COCALICO S.D. (CONSOLIDA               COCALICO SD TAX ACCOUNT PO BOX 177 DENVER PA 17517
COCHECTON TOWN                         COCHECTON TOWN-TAX COLLE 295 MOHN RD.REET NARROWSBURG NY 12764
COCHISE APPRAISAL SERVICE LLP          PO BOX 2952 SIERRA VISTA AZ 85636
COCHISE COUNTY TREASURER               1415 MELODY LN BLDG E BISBEE AZ 85603-1778
COCHITI COMM DEVELOPMENT CORP          5200 COCHITI HWY COCHITI LAKE NM 87083
COCHRAN COUNTY TAX OFFICE              100 N MAIN ROOM 101 MORTON TX 79346
COCHRAN EXTERIORS LLC                  7226 E 87TH ST STE F INDIANAPOLIS IN 46256
COCHRAN INSURANCE AGENCY               6450 US HWY 90 STE B SPANISH FORT AL 36527
COCHRAN PLUMBING SERVICES LLC          RONALD COCHRAN 14115 RAILROAD ST LIVE OAK FL 32060
COCHRAN, TIARA                         ADDRESS ON FILE
COCHRANE & COMPANY                     PO BOX 19150 SPOKANE WA 99219
COCHRANE AND CO                        1405 S RUSTLE ST SPOKANE WA 99224
COCHRANTON BORO                        MICHELE KOMAR-TAX COLLEC 168 N FRANKLIN STREET COCHRANTON PA 16314
COCKE COUNTY                           COCKE COUNTY-TRUSTEE 111 COURT AVE - ROOM 107 NEWPORT TN 37821
COCKE COUNTY ASSESSOR                  111 COURT AVE 112 NEWPORT TN 37821
COCKRELL, LISA                         ADDRESS ON FILE
COCONINO COUNTY TREASURER              110 E CHERRY AVENUE FLAGSTAFF AZ 86001
COCOZZA, KEITH                         ADDRESS ON FILE
CODE 3 REAL ESTATE                     CODE 3 REALTY & MORTGAGE, INC. 3112 O STREET, SUITE 5 SACRAMENTO CA 95816
CODE ENFORCEMENT CLERK OF THE COURTS   111 NW 1ST STREET, SUITE 1750 MIAMI FL 33128
CODE VIOLATION SERVICES, INC.          700 AUTOMATION DRIVE SUITE F WINDSOR CO 80550
CODILIS & ASSOCIATES PC                ATTN MIKE SULLIVAN 15 W 030 N FRONTAGE RD STE 100 BURR RIDGE IL 60527
CODILIS & ASSOCIATES PC                ATTN: JASON MERCED 230 W. MONROE STREET, STE 1125 CHICAGO IL 60606
CODILIS & ASSOCIATES PC                ATTN MIKE SULLIVAN 650 N SAM HOUSTON PKWY EAST STE 450 HOUSTON TX 77060
CODILIS & STAWIARSKI PC                6782 S POTOMAC ST STE 525 CENTENNIAL CO 80112



Epiq Corporate Restructuring, LLC                                                                   Page 285 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 311 of 1490
Claim Name                             Address Information
CODILIS LAW LLC                        ATTN MIKE SULLIVAN 8050 CLEVELAND PLACE MERRILLVILLE IN 46410
CODILIS STAWIARSKI & MOODY PC          ATTN MIKE SULLIVAN 15 W 030 N FRONTAGE RD STE 100 BURR RIDGE IL 60527
CODILIS STAWIARSKI AND                 MOODY, PC 15 W 030 N FRONTAGE RD BURR RIDGE IL 60527
CODILIS, MOODY & CIRCELLI, P.C.        15 W 030 N FRONTAGE RD STE 100 BURR RIDGE IL 60527
CODILIS, MOODY & CIRCELLI, P.C.        15 W 030 N FRONTAGE RD STE 200 BURR RIDGE IL 60527
CODILIS, MOODY & CIRCELLI, P.C.        650 N SAM HOUSTON PKWY EAST STE 450 HOUSTON TX 77060
CODINGTON COUNTY TREASURER             14 FIRST AVE SE WATERTOWN SD 57201
CODMAN COMMONS CONDOMINIUM TRUST       C/O RGR PROPERTY MANAGEMENT 140 WOOD ROAD SUITE 407 BRIANTREE MA 02184
CODORUS TOWNSHIP                       BAMBI HARTLAUB-TAX COLLE 5396 SPIRITS LN GLENVILLE PA 17329
CODY JAMES HELM                        531 BEAVER VALLEY PIKE LANCASTER PA 17602
CODY R EPPERSON                        4007 KINGSBURY DR WICHITA FALLS TX 76301
CODY SHAVELL                           1631 COLQUITT ST B HOUSTON TX 77006
CODY, JOHN                             ADDRESS ON FILE
COE GROUP INC                          1044 ROUTE 23 SUITE 311 WAYNE NJ 07470
COE INSURANCE                          PO BOX 459 GRANDVIEW WA 98930
COE INSURANCE AGENCY INC               2330 KENNEDY BLVD JERSEY CITY NJ 07304
COE TOWNSHIP                           COE TOWNSHIP - TREASURER 11426 E BLANCHARD ROAD SHEPHERD MI 48883
COE, ERIN                              ADDRESS ON FILE
COELLO REMODELING                      ELIEL OBED COELLO 3281 CORDOVA RD SEGUIN TX 78155
COENEN, NANCY                          ADDRESS ON FILE
COESTER VMS                            CIERA MONTES 7529 STANDISH PL. STE. 200 ROCKVILLE, MD 20855 ROCKVILLE MD 20855
COEYMANS TOWN                          COEYMANS TOWN- TAX COLLE 18 RUSSELL AVE RAVENA NY 12143
COFFEE COUNTY                          COFFEE COUNTY-TAX COMMIS 101 SOUTH PETERSON AVE DOUGLAS GA 31533
COFFEE COUNTY                          COFFEE COUNTY-TRUSTEE 1341 MCARTHUR ST - SUITE MANCHESTER TN 37355
COFFEE COUNTY - ELBA                   COFFEE CO-REV COMMISSION 230 R COURT ST ELBA AL 36323
COFFEE COUNTY - ENTERPRI               COFFEE CO-REV COMMISSION 101 S EDWARDS ENTERPRISE AL 36330
COFFEE COUNTY JUDGE OF PROBATE         P.O. BOX 311247 ENTERPRISE AL 36331
COFFEE COUNTY REVENUE COMMISSIONER     P.O. BOX 411 ELBA AL 36323
COFFEE COUNTY SOLID WASTE              P.O. BOX 2620 200 WARD ST. W. DOUGLAS GA 31534
COFFEE COUNTY TRUSTEE                  1341 MCARTHUR ST STE 1 MANCHESTER TN 37355
COFFEE PERKS                           2985 MERCURY RD JACKSONVILLE FL 32207
COFFER CUSTOM                          REMODELING LLC 9221 DAVENPORT ST NE BLAINE MN 55449
COFFEY COUNTY                          COFFEY COUNTY - TREASURE 110 S 6TH ST, RM 203 BURLINGTON KS 66839
COFFEY INSURANCE AGENCY                2 WELLMAN AVE SUITE 320 NASHUA NH 03064
COFFEY, PAMELA                         ADDRESS ON FILE
COFFEY, RICHELLE                       ADDRESS ON FILE
COFFEYS INS AGENCY                     501 W TEXAS AVE BAYTOWN TX 77520
COFFINGER, PAULA                       ADDRESS ON FILE
COFFMAN & SONS LLC                     13781 OLD OAK DR FISHERS IN 46038
COFFMAN APPRAISAL                      1344 MULBERRY DR SAN MARCOS CA 92069
COGENCY GLOBAL INC                     10 E 40TH ST 10TH FL NEW YORK NY 10016
COGENT ECONOMICS                       COGENT QC SYSTEMS ATTN: GENERAL COUNSEL 1 HARBOR DRIVE SUITE 204 SAUSALITO CA
                                       94965
COGENT ECONOMICS, INC.                 ATTN: HAKKI C. ETEM 160 SPEAR STREET SUITE 180 SAN FRANCISCO CA 94105
COGENT SERVICING QC                    COGENT QC SYSTEMS ATTN: GENERAL COUNSEL 1 HARBOR DRIVE SUITE 204 SAUSALITO CA
                                       94965
COGGINS, JULIE                         ADDRESS ON FILE
COGNIZANT TECH. SOLS. U.S. CORP.       ATTN: GENERAL COUNSEL ODC 2, 3, 8, 14. 5TH&6TH FL CARR TWR TARAMANI RAJIV
                                       GANDHI SALAI RAMANUJAN IT CITY INDIA
COGNIZANT TECH. SOLS. U.S. CORP.       ATTN: GNRL CNSL ODC 2,3,8,14, 5TH&6TH FL CARR TWR TARAMANI RAJIV GANDHI SALAI


Epiq Corporate Restructuring, LLC                                                                   Page 286 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 312 of 1490
Claim Name                            Address Information
COGNIZANT TECH. SOLS. U.S. CORP.      (OMR) RAMANUJAN IT CITY INDIA
COGNIZANT TECH. SOLS. U.S. CORP.      ATTN: GENERAL COUNSEL ODC 2,3,8,14, 5TH AND 6TH FLOOR CARR TOWER TARAMANI
                                      RAJIV GANDHI SALAI (OMR) RAMANUJAN IT CITY INDIA
COGNIZANT TECH. SOLS. U.S. CORP.      ATTN: GENERAL COUNSEL ODC 2, 3, 8, 14. 5TH&6TH FL CARR TWR TARAMANI RAJIV
                                      GANDHI SALAI RAMANUJAN IT CITY CHENNAI 600113 INDIA
COGNIZANT TECH. SOLS. U.S. CORP.      ATTN: GENERAL COUNSEL ODC 2,3,8, 6TH FLOOR CARR TOWER TARAMANI RAJIV GANDHI
                                      SALAI (OMR) RAMANUJAN,CHENNAI 600113 INDIA
COGNIZANT TECH. SOLS. U.S. CORP.      ATTN: GENERAL COUNSEL ODC 2, 3, 8, 6TH FLOOR, CARR TOWER RAMANUJAN IT CITY
                                      TARAMANI RAJIV GANDHI SALAI (OMR) CHENNAI 600113 INDIA
COGNIZANT TECH. SOLS. U.S. CORP.      ATTN: GENERAL COUNSEL HYDERABAD MODULE 8, 9, 10 FLOOR 9, BUILDING 12A SURVEY
                                      NO. 64 MINDSPACE CYBERABAD TS500081 INDIA
COGNIZANT TECH. SOLS. U.S. CORP.      ATTN: GENERAL COUNSEL HYDERABAD MODULE HYDERABAD MODULE 8, 9, 10 FLOOR 9,
                                      BUILDING 12A SURVEY NO. 64 MINDSPACE CYBERABAD TS500081 INDIA
COGNIZANT TECH. SOLS. U.S. CORP.      ATTN: GENERAL COUNSEL 500 GLENPOINTE CENTRE WEST TEANECK NJ 07666
COGNIZANT TECH. SOLS. U.S. CORP.      ATTN: GENERAL COUNSEL 101 SOUTH STRATFORD ROAD SUITE 400 WINSTON-SALEM NC
                                      27104
COGNIZANT TECH. SOLS. U.S. CORP.      24721 NETWORK PLACE CHICAGO IL 60673-1247
COGNIZANT TECH. SOLS. U.S. CORP.      ATTN: GENERAL COUNSEL 211 QUALITY CIRCLE COLLEGE STATION TX 77845
COGSWELL INS AGENCY LLC               800 9TH ST SOUTH GREAT FALLS MT 59403
COHASSET TOWN                         COHASSET TOWN - TAX COLL 41 HIGHLAND AVENUE COHASSET MA 02025
COHEN & ASSOCIATES PA &               ASAF & MICHAL S YAARI 3370 NE 190TH ST 3415 AVENTURA FL 33180
COHEN & FORMAN LLC                    334 ST PAUL PLACE BALTIMORE MD 21202
COHEN & GRIGSBY PC                    625 LIBERTY AVE PITTSBURGH PA 15219
COHEN & MALAD, LLP                    1 INDIANA SQUARE #1400 INDIANAPOLIS IN 46204
COHEN & THURSTON PA                   1912 HAMILTON ST STE206 JACKSONVILLE FL 32210
COHEN & WARREN P.C.                   80 MAPLE AVENUE SMITHTOWN NY 11787
COHEN AND FORMAN LLC                  GROUND RENT 334 ST PAUL PLACE BALTIMORE MD 21202
COHEN ASSOCIATES                      PUBLIC ADJUSTERS INC 3370 NE 190 ST 3415 AVENTURA FL 33180
COHEN, BRIAN                          ADDRESS ON FILE
COHEN, BURNS, HARD & PAUL             81 SOUTH MAIN STREET WEST HARTFORD CT 06107
COHN & ROTH (NY)                      100 EAST OLD COUNTRY RD, STE 28 MINEOLA NY 11501
COHN GOLDBERG & DEUTSCH LLC           600 BALTIMORE AVE STE 208 TOWSON MD 21204
COHOCTAH TOWNSHIP                     COHOCTAH TOWNSHIP - TREA 6153 BYRON HOWELL MI 48855
COHOCTON TOWN                         COHOCTON TOWN-TAX COLLEC PO BOX 200 ATLANTA NY 14808
COHOCTON VILLAGE                      COHOCTON VILLAGE-CLERK 17 SO MAIN ST COHOCTON NY NY 14826
COHOES CITY                           COHOES CITY- TAX COLLECT 97 MOHAWK STREET- RM 4 COHOES NY 12047
COHOES CITY SD                        COHOES CITY SCHOOL- COLL TAX PROCESSING UNIT- PO ALBANY NY 12205
COHORST & ASSOCIATES LLC              957 LINDEN RD MARYSVILLE KS 66508
COKATO MUT FIRE INS                   9571 ENDICOTT AVE NW MAPLE LAKE MN 55358
COKE COUNTY                           COKE COUNTY - TAX COLLEC 13 E 7TH ST - COURTHOUSE ROBERT LEE TX 76945
COKER APPRAISERS INC                  1102 ALLIE PAYNE RD HIGH ISLAND TX 77623
COKER, REBECCA                        ADDRESS ON FILE
COLASANTO, DEBORAH                    ADDRESS ON FILE
COLBERT COUNTY JUDGE OF PROBATE       PO BOX 47 TUSCUMBIA AL 35674
COLBERT COUNTY REVENUE COMMISSION     201 NORTH MAIN STREET TUSCUMBIA AL 35674
COLBERT COUNTY REVENUE COMMISSIONER   PO BOX 741010 TUSCUMBIA AL 35674
COLBERT II, JONATHAN                  ADDRESS ON FILE
COLBERT, LISA                         ADDRESS ON FILE
COLBERT, NANCY                        ADDRESS ON FILE
COLBURN TOWN                          COLBURN TWN TREASURER 15958 366TH ST STANLEY WI 54768



Epiq Corporate Restructuring, LLC                                                                  Page 287 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 313 of 1490
Claim Name                              Address Information
COLBY GERRISH INS AGENCY                2854 FORT SILVER DRIVE BULLHEAD CITY AZ 86429
COLBY INSURANCE GROUP INC               276 NEWPORT RD 211 NEW LONDON NH 03257
COLBY MANAGEMENT INC                    17220 N. BOSWELL BLVD STE140 SUN CITY AZ 85373
COLBY TOWN                              COLBY TWN TREASURER W 1126 CTH N COLBY WI 54421
COLBY, PENNY                            ADDRESS ON FILE
COLCHESTER TOWN                         COLCHESTER TOWN-TAX COLL 781 BLAKELY ROAD COLCHESTER VT 05446
COLCHESTER TOWN                         COLCHESTER TN - COLLECT 127 NORWICH AVE COLCHESTER CT 06415
COLCHESTER TOWN                         ANTOINETTE VESSEY-TAX RE PO BOX 447 DOWNSVILLE NY 13755
COLD BROOK VILLAGE                      COLD BROOK VILLAGE - CLE 849 OLD STATE ROAD POLAND NY 13431
COLD SPRING CITY                        CITY OF COLD SPRING - CL 5694 E ALEXANDRIA PIKE COLD SPRING KY 41076
COLD SPRING VILLAGE                     COLD SPRING VILLAGE-TREA 85 MAIN STREET COLD SPRING NY 10516
COLD SPRING VILLAGE CONDO ASSOC. INC    C/O IMAGINEERS LLC 635 FARMINGTON AVE HARTFORD CT 06105
COLD SPRINGS TOWN                       COLD SPRINGS TWN TREASUR N655 HOWARD ROAD WHITEWATER WI 53190
COLDEN TOWN                             COLDEN TOWN - TAX COLLEC 8812 S. STATE RD COLDEN NY 14033
COLDSPRINGS TOWNSHIP                    COLDSPRINGS TWP - TREASU PO BOX 380 MANCELONA MI 49659
COLDSTREAM CITY                         COLDSTREAM CITY - COLLEC 9462 BROWNSBORO RD 140 LOUISVILLE KY 40241
COLDWATER CITY                          COLDWATER CITY - TREASUR 1 GRAND ST. COLDWATER MI 49036
COLDWATER TOWNSHIP                      COLDWATER TOWNSHIP - TRE PO BOX 214 WEIDMAN MI 48893
COLDWATER TOWNSHIP                      COLDWATER TOWNSHIP - TRE 319 SPRAGUE RD COLDWATER MI 49036
COLDWELL BANKER                         RESIDENTIAL REAL ESTATE, LLC ATTN: ROBIN METZ 2369 SE FEDERAL HIGHWAY STUART
                                        FL 34994
COLDWELL BANKER                         ATTN: LISA VALENTINE 188 HIGHWAY 50 ZEPHYR COVE NV 89448
COLDWELL BANKER                         ATTN: PHILIP BORODA 15490 VENTURA BLVD STE 100 SHERMAN OAKS CA 91403
COLDWELL BANKER A HARTWIG COMPANY       HARTWIG REALTY INC 43912 20TH STREET WEST LANCASTER CA 93534
COLDWELL BANKER ADVANTAGE               3800 RAEFORD RD FAYETTEVILLE NC 28304
COLDWELL BANKER BARNES                  923 C NASHVILLE PIKE GALLATIN TN 37066
COLDWELL BANKER BARNES                  BARNES REAL ESTATE SERVICES, INC. 114 COOL SPRINGS BLVD FRANKLIN TN 37067
COLDWELL BANKER BOB KING REALTY         B-K RANCH INC 1647 W. HENDERSON CLEBURNE TX 76033
COLDWELL BANKER CLASSIC PROPERTIES      ATTN: AMY GLUCH 1545 S MAIN STREET PAYETTE ID 83661
COLDWELL BANKER FOUNTAIN REALTY         ATTN: ELLEN BECKER 255 WILLIAMSBURG PARKWAY JACKSONVILLE NC 28546
COLDWELL BANKER FRASCATORE REALTY       ATTN: MICHAEL FRASCATORE 5 COMMERCE DRIVE SUITE1 SHELTON CT 06484
COLDWELL BANKER GARDEN STATE HOMES      25 BROADWAY ELMWOOD PARK NJ 07407
COLDWELL BANKER HEART OF                AMERICA REALTORS LTD 802 S ELDORADO RD BLOOMINGTON IL 61704
COLDWELL BANKER HEART OF AMERICA        304 N HERSHEY RD BLOOMINGTON IL 61704
REALTOR
COLDWELL BANKER HONIG BELL              ATTN: DIANE RUSHING 333 E PERSHING RD ST A DECATUR IL 62526
COLDWELL BANKER HONIG-BELL              HONIG REALTY INC. 320 WATERSTONE WAY JOLIET IL 60431
COLDWELL BANKER KENNON,                 PARKER, DUNCAN & KEY ATTN: JANICE BEAM 5670 WHITESVILLE RD. COLUMBUS GA 31904
COLDWELL BANKER KING THOMPSON           4535 W DUBLIN GRANVILLE RD DUBLIN OH 43026
COLDWELL BANKER MARTIN MILLER LAMB      REAL ESTATE 611 N STATE STREET NORTH VERNON IN 47265
COLDWELL BANKER MID-AMERICA GRP         MID-AMERICA REAL ESTATE CO. 1401 50TH ST, SUITE 105 WEST DES MOINES IA 50266
REALTORS
COLDWELL BANKER PANIAN & MASH, REALTORS ATTN: TONY PANIAN 2500 SOUTH WILLIS ST STE 100 ABILENE TX 79605
COLDWELL BANKER PANIAN & MASH, REALTORS PANIAN & MASH, LP 2500 SOUTH WILLIS ST STE 100 ABILENE TX 79605
COLDWELL BANKER PROPERTIES MANAGEMENT   2120 CHUM CREEK ROAD REDDING CA 96002
COLDWELL BANKER REAL ESTATE             ATTN: TRACIE MAYS 104 LOWNDES RD GOOSE CREEK SC 29445
COLDWELL BANKER REAL ESTATE SERVICES    REALOGY HOLDINGS CORP 100 CAMPUS DRIVE SUITE 200 FLORHAM PARK NJ 07932
LLC
COLDWELL BANKER REALTY III LLC          101 N VAN BUREN ENID OK 73703
COLDWELL BANKER RESIDENTIAL             ATTN: ROBIN METZ 2369 SE FEDERAL HWY STUART FL 34994


Epiq Corporate Restructuring, LLC                                                                    Page 288 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 314 of 1490
Claim Name                              Address Information
COLDWELL BANKER RESIDENTIAL BROKERAGE   100 FIFTH AVE 7TH FLOOR WALTHAM MA 02451
COLDWELL BANKER RESIDENTIAL BROKERAGE   WALTHAM CORPORATE CENTER 52ND AVE 3RD FL WALTHAM MA 02451
COLDWELL BANKER RESIDENTIAL BROKERAGE   PHILIP BORODA 15490 VENTURA BLVD. SUITE 100 SHERMAN OAKS CA 91403
COLDWELL BANKER RESORT REALTY           REHOBOTH REALTY, INC. 20184 COASTAL HIGHWAY REHOBOTH BEACH DE 19971
COLDWELL BANKER RUTH HOLLOWAY REALTY    RUTH HOLLOWAY REALTY, INC. 603 S WESTWOOD BLVD. POPLAR BLUFF MO 63901
COLDWELL BANKER SELECT                  SELECT MANAGEMENT GROUP, LLC 8522 E 61ST TULSA OK 74133
COLDWELL BANKER SELECT                  ATTN: BRIAN KIRK 3110 MAYER LANE MUSKOGEE OK 74403
COLDWELL BANKER SHOOK                   BENJAMAN VINCENT 427 MAIN ST LAFAYETTE IN 47901
COLDWELL BANKER TATIE PAYNE INC         1711 W. WORLEY STREET COLUMBIA MO 65203-1035
COLDWELL BANKER TOMLINSON GROUP         ATTN: REX TEDESKI 609 N MIDLAND BLVD NAMPA ID 83651
COLDWELL BANKER TOMLINSON GROUP         ATTN: REX TEDESKI 16130 N. MERCHANT WAY, STE. 110 NAMPA ID 83687
COLDWELL, CHRISTOPHER                   ADDRESS ON FILE
COLE CONSTRUCTION                       1017 S ST MARYS SIOUX CITY IA 51106
COLE COUNTY                             COLE COUNTY - COLLECTOR 311 E HIGH ST, RM 100 JEFFERSON CITY MO 65101
COLE, BETH                              ADDRESS ON FILE
COLE, ROBIN                             ADDRESS ON FILE
COLE, SHARON                            ADDRESS ON FILE
COLE, TINA                              ADDRESS ON FILE
COLEBROOK TOWN                          COLEBROOK TOWN - TAX COL 17 BRIDGE ST COLEBROOK NH 03576
COLEBROOK TOWN                          COLEBROOK TOWN - TAX COL PO BOX 5 COLEBROOK CT 06021
COLEBROOKDALE TOWNSHIP                  COLEBROOKDALE TWP - COLL PO BOX 228 NEW BERLINVILLE PA 19545
COLEMAN CITY                            COLEMAN CITY - TREASURER PO BOX 504 COLEMAN MI 48618
COLEMAN CORP. OF N.W. FLORIDA INC       742 BOULDER CREEK DRIVE PENSACOLA FL 32514
COLEMAN COUNTY                          105 S COMMERCIAL AVE COLEMAN TX 76834
COLEMAN COUNTY C/O APPR                 COLEMAN CAD - TAX COLLEC P O BOX 914 COLEMAN TX 76834
COLEMAN HALL & HEINZE IN                302 QUEEN ISABELLA BLVD PORT ISABEL TX 78578
COLEMAN INS                             1255 BELCHER RD DUNEDIN FL 34698
COLEMAN INS AGENCY INC                  PO BOX 250 GILBERT PA 18331
COLEMAN VILLAGE                         MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
COLEMAN, AMI                            ADDRESS ON FILE
COLEMAN, CHRISTOPHER                    ADDRESS ON FILE
COLEMAN, FELICIA                        ADDRESS ON FILE
COLEMAN, JAVON                          ADDRESS ON FILE
COLEMAN, RODERICK                       ADDRESS ON FILE
COLEMAN, SHARONDA                       ADDRESS ON FILE
COLEMAN, TALISHA                        ADDRESS ON FILE
COLEMAN, TONY                           ADDRESS ON FILE
COLEMANS INSURANCE                      707 EAST BROADWAY WEST MEMPHIS AR 72301
COLEN & WAGONER PA                      7243 BRYAN DAIRY ROAD LARGO FL 33777
COLERAIN TOWNSHIP                       COLERAIN TWP - TAX COLLE 3746 MAIN ROAD BEDFORD PA 15522
COLERAIN TOWNSHIP                       COLERAIN TWP - TAX COLLE 65 LAKEVIEW RD. KIRKWOOD PA 17536
COLERAIN TOWNSHIP                       4200 SPRINGDALE ROAD CINCINNATI OH 45251
COLES COUNTY                            COLES COUNTY - TREASURER 651 JACKSON- ROOM 124 CHARLESTON IL 61920
COLES TREE & MULCHING SERVICE LLC.      JOSH TAYLOR COLE 3382 CR 4990 WINNSBORO TX 75494
COLES, CHRIS                            ADDRESS ON FILE
COLES-MOULTRIE ELECTRIC COOPERATIVE     PO BOX 709 MATTOON IL 61938-0709
COLESVILLE TOWN                         COLESVILLE TOWN- TAX COL PO BOX 27 HARPURSVILLE NY 13787
COLETTE GRAIL                           212 B 65TH ST VIRGINIA BEACH VA 23451
COLEY-TURNER, MICHELE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 289 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 315 of 1490
Claim Name                              Address Information
COLFAX COUNTY                          COLFAX COUNTY - TREASURE 411 EAST 11TH STREET SCHUYLER NE 68661
COLFAX COUNTY                          COLFAX COUNTY-TREASURER P.O. BOX 98 RATON NM 87740
COLFAX FARMERS MTL                     P O BOX 248 TARKIO MO 64491
COLFAX TOWN                            COLFAX TWN TREASURER E9519 830TH AVENUE COLFAX WI 54730
COLFAX TOWNSHIP                        COLFAX TOWNSHIP - TREASU 15310 130TH AVE RODNEY MI 49342
COLFAX TOWNSHIP                        COLFAX TOWNSHIP - TREASU 7198 E. LAKESHORE DR WALKERVILLE MI 49459
COLFAX TOWNSHIP                        COLFAX TOWNSHIP - TREASU 4119 E 16 RD MANTON MI 49663
COLFAX TOWNSHIP                        COLFAX TOWNSHIP - TREASU PO BOX 68 THOMPSONVILLE MI 49683
COLFAX VILLAGE                         DUNN COUNTY TREASURER 800 WILSON AVERM 150 MENOMONIE WI 54751
COLIMON, JESULA                        ADDRESS ON FILE
COLIN ANDREW CLARKE, ET AL.            SOUTH BROOKLYN LEGAL SERVICES 1360 FULTON STREET, SUITE 301 BROOKLYN NY 11216
COLIN BLEASDELL, ET AL.                LAW OFFICES OF JAN V. FARENSBACH 277 BROADWAY, SUITE 1405 NEW YORK NY 10007
COLIN BLEASDELL, ET AL.                WILLIAM J. RUSSO, WJ RUSSO & ASSOCS., PC ATTYS FOR DEF. KAREN BLEASDELL ET AL.
                                       600 THIRD AVENUE, 15TH FLOOR NEW YORK NY 10016
COLLACCHI, DENISE                      ADDRESS ON FILE
COLLAGE PARK INS                       3459 EDGEWATER DR ORLANDO FL 32804
COLLECT ACRES HOA                      9111 CRAWFORDSVILLE RD INDPLS IN 46234
COLLECTION AGENCIES                    DEPARTMENT OF LICENSING P.O. BOX 9012 OLYMPIA WA 98507-9045
COLLECTION AGENCY BOARD                DAWN COLARUSSO 122 WEST 25TH STREET 3RD FLOOR EAST CHEYENNE WY 82002
COLLECTION AGENCY BOARD                DIVISION OF BANKING 122 WEST 25TH STREET 3RD FLOOR EAST CHEYENNE WY 82002
COLLECTION BY PARRA                    2620 SW 137 AVE MIAMI FL 33178
COLLECTION DIVISION                    200 HOILDAY STREET BALTIMORE MD 21202
COLLECTOR OF REVENUE                   PO BOX 66787 ST. LOUIS MO 63166-6787
COLLECTOR OF REVENUE LEAH BETTS        940 BOONVILLE SPRINGFIELD MO 65802
COLLECTOR OF REVENUE TOWN OF MANCHESTER PO BOX 150487 HARTFORD CT 06115-0487
COLLECTOR OF TAXES                     TOWN HALL 25 HIGH ROAD NEWBURY MA 01951
COLLEEN WRIGHT                         164 STOWE ST TOMS RIVER NJ 08753
COLLEEN WRYSINSKI                      1433 NEVA AVENUE COLUSA CA 95932
COLLEGE HWY INS                        P O BOX 549 SOUTHWICK MA 01077
COLLEGE PARK CITY/CLAYTO               COLLEGE PARK -TAX COLLEC PO BOX 87137- TAX DEPT COLLEGE PARK GA 30337
COLLEGE PARK CITY/FULTON               COLLEGE PARK -TAX COLLEC PO BOX 87137 COLLEGE PARK GA 30337
COLLEGE TWP TOWNSHIP BI                COLLEGE TWP - TAX COLLEC 1481 E COLLEGE AVE STATE COLLEGE PA 16801
COLLEGEVILLE BORO                      COLLEGEVILLE BORO - COLL P.O. BOX 26424 COLLEGEVILLE PA 19426
COLLEGIUM FUND LLC SERIES 30           TARA D. CLARK NEWBERRY CLARK NEWBERRY LAW FIRM 810 S DURANGO DR, STE 102 LAS
                                       VEGAS NV 89145-2487
COLLEGIUM FUND LLC SERIES 31, ET AL.   TARA CLARK NEWBERRY CLARK NEWBERRY LAW FIRM 810 S. DURANGO DRIVE, SUITE 102
                                       LAS VEGAS NV 89145
COLLEGIUM FUND LLC SERIES 7            TARA NEWBERRY CLARK NEWBERRY LAW FIRM 810 S DURANGO DR #102 LAS VEGAS NV 89145
COLLETON COUNTY                        COLLETON COUNTY - TREASU 31 KLEIN STREET, ROOM 20 WALTERBORO SC 29488
COLLETON COUNTY REGISTER OF DEEDS      PO BOX 157 WALTERBORO SC 29488-0028
COLLETON COUNTY TAX COLLECTOR          31 KLEIN ST WALTERBORO SC 29488
COLLETON COUNTY TREASURER              31 KLIEN ST RM 306 WALTERBORO SC 29488
COLLEY TOWNSHIP                        LYNN M SPENCE - TAX COLL 314 MAIN ST LOPEZ PA 18628
COLLEY TOWNSHIP SCHOOL D               SULLIVAN COUNTY SD - COL 314 MAIN ST LOPEZ PA 18628
COLLIER APPRAISAL GROUP, LLC           55 DOUBLE TREE COURT DANVILLE VA 24540
COLLIER CNTY BOARD OF CNTY             3299 TAMIAMI TRAIL EAST STE 700 NAPLES FL 34112
COMMISSIONERS
COLLIER CNTY UTIL BILLING & CUSTOMER   4420 MERCANTILE AVENUE NAPLES FL 34104
SVC
COLLIER COUNTY BOARD OF                COUNTY COMMISSIONERS 2800 N HORSESHOE DR NAPLES FL 34104


Epiq Corporate Restructuring, LLC                                                                  Page 290 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 316 of 1490
Claim Name                             Address Information
COLLIER COUNTY BOARD OF                COUNTY COMMISSIONERS 3299 TAMIAMI TRAIL EAST STREET SUITE 700 NAPLES FL 34112
COLLIER COUNTY TAX COLLECTOR           ATTN: PROPERTY TAX DEPARTMENT 3291 TAMIAMI TRAIL EAST NAPLES FL 34112
COLLIER COUNTY UT                      4420 MERCANTILE AVE. NAPLES FL 34104
COLLIER FINANCIAL, INC.                4985 TAMIAMI TRAIL E NAPLES FL 34113
COLLIER TOWNSHIP                       COLLIER TWP - TAX COLLEC 102 RAHWAY RD MCMURRAY PA 15317
COLLIER, LATOSHA                       ADDRESS ON FILE
COLLIERS INTERNATIONAL                 PO BOX 3546 LITTLE ROCK AR 72203
COLLIERVILLE CITY                      COLLIERVILLE CITY CLERK 500 POPLAR VIEW PKWY - F COLLIERVILLE TN 38017
COLLIN BRYAN CONT &                    K KELLY & J KELLY 3333 LEE PKWY DALLAS TX 75219
COLLIN COUNTRY CONST LLC               5412 BATON ROUGE BLVD FRISCO TX 75035
COLLIN COUNTY                          COLLIN COUNTY - TAX COLL P.O.BOX 8046 MCKINNEY TX 75070
COLLIN COUNTY MUD 1 U                  COLLIN COUNTY MUD 1 U 11500 NORTHWEST FREEWAY HOUSTON TX 77092
COLLIN COUNTY TAX OFFICE               2300 BLOOMDALE RD. SUITE 2324 MCKINNEY TX 75071
COLLINGDALE BORO                       COLLINGDALE BORO - COLLE BORO HALL - 800 MACDADE COLLINGDALE PA 19023
COLLINGSWOOD BORO                      COLLINGSWOOD BORO -COLLE 678 HADDON AVENUE COLLINGSWOOD NJ 08108
COLLINS AGENCY                         4366 MIDMOST DR B MOBILE AL 36609
COLLINS APPRAISAL SERVIC               PO BOX 890 FRUITLAND ID 83619
COLLINS CITY                           COLLINS CITY-TAX COLLECT PO BOX 400 COLLINS MS 39428
COLLINS CUSTOM PAINTING INC.           PO BOX 510577 MELBOURNE BEACH FL 32951
COLLINS HANNAFIN, PC                   148 DEER HILL AVENUE DANBURY CT 06810
COLLINS PEST CONTROL LLC               1349 US HIGHWAY 96 N CENTER TX 75935
COLLINS ROOFING                        DONALD L COLLINS 526 SHANNON RD. MARION SC 29571
COLLINS ROOFING LLC                    8006 S PEACH CIR BROKEN ARROW OK 74011
COLLINS TOWN                           BECKY JO SUMMERS - TOWN 14093 MILL STREET COLLINS NY 14034
COLLINS, CHERYL                        ADDRESS ON FILE
COLLINS, DANIEL                        ADDRESS ON FILE
COLLINS, JOHN                          ADDRESS ON FILE
COLLINS, KEENEN                        ADDRESS ON FILE
COLLINS, MICHELE                       ADDRESS ON FILE
COLLINS, NICOLE                        ADDRESS ON FILE
COLLINS, TABATHA                       ADDRESS ON FILE
COLLINS, WENDY                         ADDRESS ON FILE
COLLINS-SCANLON LLP (MD)               9720 GREENSIDE DRIVE, SUITE 9W COCKEYSVILLE MD 21030
COLLINWOOD CITY                        COLLINWOOD CITY-TAX COLL PO BOX 98 COLLINWOOD TN 38450
COLLIS, PETER                          ADDRESS ON FILE
COLLS & LIENS TREASURY SVCS DIVISION   2600 HOLLYWOOD BLVD, ROOM 103 HOLLYWOOD FL 33020
COLLVER, GARY                          ADDRESS ON FILE
COLOMA CITY                            COLOMA CITY - TREASURER PO BOX 329 COLOMA MI 49038
COLOMA TOWN                            COLOMA TWN TREASURER W13494 BURR OAK COLOMA WI 54930
COLOMA TOWNEHOMES                      C/O FREI REAL ESTATE SERVICE 8340 AUBURN BLVD, STE 100 CITRUS HEIGHTS CA 95610
COLOMA TOWNSHIP                        COLOMA TOWNSHIP - TREASU 4919 PAW PAW LAKE RD COLOMA MI 49038
COLON TOWNSHIP                         COLON TOWNSHIP - TREASUR PO BOX 608 COLON MI 49040
COLON VILLAGE                          COLON VILLAGE - TREASURE 110 N BLACKSTONE AVE - B COLON MI 49040
COLON, AUREA                           ADDRESS ON FILE
COLON, MELISSA                         ADDRESS ON FILE
COLONIAL BEACH TOWN                    COLONIAL BEACH TOWN - TR 315 DOUGLAS AVE. COLONIAL BEACH VA 22443
COLONIAL CONSTRUCTION CO., INC         126 MIDDLEBORO RD WILMINGTON DE 19804
COLONIAL COURT ASSOCIATION             4780 COVE CIRCLE NORTH ST PETERSBURG FL 33708
COLONIAL ESTATES MOBILE HOME PARK      102 S 1ST STREET SUITE 301 CHARLOTTESVILLE VA 22902



Epiq Corporate Restructuring, LLC                                                                   Page 291 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 317 of 1490
Claim Name                              Address Information
COLONIAL GENERAL                        P O BOX 71467 SALT LAKE CITY UT 84017
COLONIAL GENERAL                        P O BOX 571770 MURRAY UT 84157
COLONIAL GENERAL INS                    8475 E HARTFORD DR 100 SCOTTSDALE AZ 85255
COLONIAL GENERAL INS                    PO BOX 14770 SCOTTSDALE AZ 85267
COLONIAL GNRL INS AGENCY                2305 E SAHARA STE B LAS VEGAS NV 89104
COLONIAL GROUP                          5506 W FRIENDLY AVE 200 GREENSBORO NC 27404
COLONIAL GROUP                          PO BOX 4907 GREENSBORO NC 27404
COLONIAL HEIGHTS CITY                   CITY OF COLONIAL HEIGHTS P O BOX 3401 COLONIAL HEIGHTS VA 23834
COLONIAL HILLS BAKERFIELD HOA, INC      P.O. BOX 850432 MOBILE AL 36685
COLONIAL INS                            954 W 21ST ST NORFOLK VA 23517
COLONIAL INS AGENCY                     P O BOX 192511 SAN JUAN PR 00919
COLONIAL INSURANCE AGENCY               1101 MUNOZ RIVERA SAN JUAN PR 00925
COLONIAL LLOYDS                         P O BOX 975322 DALLAS TX 75397
COLONIAL LLOYDS                         2501 PARKVIEW DR 610 FORT WORTH TX 76102
COLONIAL PROPERTY MANAGEMENT            736 W PIONEER BLVD STE 200 MESQUITE NV 89027
COLONIAL PROPERTY MANAGEMENT            8595 S EASTERN AVE LAS VEGAS NV 89123
COLONIAL REALTY                         402 SUNNYSIDE HEIGHTS MCMINNVILLE TN 37110
COLONIAL ROOFING CO                     1207 SUNRISE BEACH RD CROWNSVILLE MD 21032
COLONIAL S.D./CONSHOHOCK                COLONIAL SD - COLLECTOR 619 MAPLE STREET CONSHOHOCKEN PA 19428
COLONIAL S.D./PLYMOUTH T                NORTHEAST REVENUE SERVIC 804 FAYETTE ST CONSHOHOCKEN PA 19428
COLONIAL SD/WHITE MARSH                 NORTHEAST REVENUE SERVIC 804 FAYETTE ST CONSHOHOCKEN PA 19428
COLONIAL VILLAGE CONDOMINIUMS           C/O SUTTON MANAGEMENT 200 SUTTON ST STE 95 NORTH ANDOVER MA 01845
COLONIAL WOODS CONDOMINIUM AT YAPHANK   1 COLONIAL WOODS DRIVE YAPHANK NY 11980
COLONIE TOWN                            COLONIE TOWN-TAX RECEIVE 534 LOUDON RD./ MEM. TOW NEWTONVILLE NY 12128
COLONIE VILLAGE                         COLONIE VILLAGE- TREASUR 2 THUNDER RD VILL. HALL ALBANY NY NY 12205
COLONY AT HOLBROOK HOA INC              ONE CLUBHOUSE DR HOLBROOK NY 11741
COLONY CROSSING HOA, INC.               945 ELDRIDGE ROAD SUGAR LAND TX 77478
COLONY GROVES HOA OF SARASOTA INC       5351 LEVI LN SARASOTA FL 34233
COLONY INS                              P O BOX 469012 SAN ANTONIO TX 78246
COLONY INSURANCE COMPANY                13185 WARWICK BLVD NEWPORT NEWS VA 23604
COLONY POINT 5 CONDO ASSOC. INC         11500 COLONY POINT DRIVE PEMBROKE PINES FL 33026
COLONY ROOFERS LLC                      3605 SANDY PL RD STE 240 MARIETTA GA 30066
COLONY SQUARE CONDOMINIUMS              P. O. BOX 542167 DALLAS TX 75354
COLOR CREATIONS PAINTING CO.            RICARDO A AZUCENA 107 MANOR DRIVE SOUTH SAN FRANCISCO CA 94080
COLOR MASTER                            15411 W WADDELL RD 102 SURPRISE AZ 85379
COLORADO                                CO DORA 1560 BROADWAY, SUITE 925 DENVER CO 80202
COLORADO                                GLORIA WILLIAMS (NMLS) 1560 BROADWAY, SUITE 925 DENVER CO 80202
COLORADO APPRAISAL ADVANTAGE INC        16640 VINCENT AVE MONUMENT CO 80132-8126
COLORADO ASSOCIATION SERVICES           TYLER COMMUNITY MANAGEMENT 14142 DENVER WEST PARKWAY, SUITE 350 LAKEWOOD CO
                                        80401
COLORADO BEST ROOFING                   RICARDO PEREZ 2000 WEST 92ND AVE 600 FEDERAL HEIGHTS CO 80260
COLORADO BUREAU OF INVESTIGATION        690 KIPLING STREET STE 3000 DENVER CO 80215
COLORADO CONTINENTAL RFG                10660 W 44TH AV IC WHEAT RIDGE CO 80033
COLORADO COUNTY CENTRAL                 COLORADO CAD - TAX COLLE P O BOX 10 COLUMBUS TX 78934
COLORADO COUNTY CLERK                   DARLENE HAYEK 318 SPRING ST STE 103 COLUMBUS TX 78934
COLORADO FARM BUREAU                    9177 E MINERAL CIRCLE CENTENNIAL CO 80112
COLORADO INVESTMENT TRUST LLC           MICHAEL E. LINDSAY SNELL & WILMER LLP 1200 17TH STREET, SUITE 1900 DENVER CO
                                        80202
COLORADO PATIO CONCEPTS                 7817 ROGERS STREET ARVADA CO 80007



Epiq Corporate Restructuring, LLC                                                                 Page 292 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 318 of 1490
Claim Name                              Address Information
COLORADO PREFERRED ROOFING LLC          7775 S CURTICE DRIVE UNIT A LITTLETON CO 80120
COLORADO SECRETARY OF STATE             1700 BROADWAY, STE. 200 DENVER CO 80290
COLORADO SPRINGS UTILITIES              PO BOX 1103 COLORADO SPRINGS CO 80947
COLORADO STORM SOLUTIONS                3846 BRISTON CT LOVELAND CO 80538
COLORADO SUPERIOR ROOFING &             950 WADSWORTH BLVD #306 LAKEWOOD CO 80214
CONSTRUCTION
COLORADO UNIFORM CONSUMER CREDIT        1300 BROADWAY 6TH FL DENVER CO 80203
COLORADO WESTERN CONSTRUCTION           ROOF CRAFTERS OF COLORADO 8395 SWEET WATER RD LONE TREE CO 80124
COLQUHOUN, DEREK                        ADDRESS ON FILE
COLQUITT COUNTY                         COLQUITT CO-TAX COMMISSI PO BOX 99 MOULTRIE GA 31776
COLQUITT COUNTY SOLID                   WASTE DEPARTMENT 101 EAST CENTRAL AVE MOULTRIE GA 31776
COLQUITT COUNTY TAX COMMISSIONER        COLQUITT COUNTY COURTHOUSE ANNEX 101 EAST CENTRAL AVE MOULTRIE GA 31776
COLRAIN TOWN                            COLRAIN TOWN - TAX COLLE 55 MAIN ROAD COLRAIN MA 01340
COLSON CONSTRUCTION & RESTORATION LLC   KEITH COLSON KEITH COLSON 17615 FOREST MIST DR SPRING TX 77379
COLSON, NATRINA                         ADDRESS ON FILE
COLT ROOFING AND CONSTRUCTION INC       5001 MCCORMICK MOUNTAIN DR AUSTIN TX 78734
COLT WATER DEPARTMENT CITY OF COLT      P O BOX 207 COLT AR 72326
COLTON ASSOCIATES INC                   PO BOX 471 PRESQUE ISLE ME 04769-1471
COLTS NECK TOWNSHIP                     COLTS NECK TWP - COLLECT 124 CEDAR DRIVE COLTS NECK NJ 07722
COLUMBIA ASSOCIATION                    COLUMBIA ASSOCIATION - T PO BOX 79998 CA C/O SUNT BALTIMORE MD 21279
COLUMBIA ASSOCIATION INC                6310 HILLSIDE CT., SUITE 100 COLUMBIA MD 21046-1070
COLUMBIA ASSOCIATION, INC.              10221 WINCOPIN CIRCLE, SUITE 100 COLUMBIA MD 21044-3410
COLUMBIA BASIN EXTERIORS LLC            326 SW MCKINLEY AVE BEND OR 97701
COLUMBIA BASIN EXTERIORS, LLC           61533 AMERICAN LOOP SUITE 12 BEND OR 97702
COLUMBIA BORO                           COLUMBIA BORO - TAX COLL 308 LOCUST ST. COLUMBIA PA 17512
COLUMBIA CASUALTY CO                    333 S WABASH AVENUE CHICAGO IL 60604
COLUMBIA CITY                           COLUMBIA CITY-TAX COLLEC 700 N GARDEN ST COLUMBIA TN 38401
COLUMBIA CITY                           CITY OF COLUMBIA - CLERK 116 CAMPBELLSVILLE ST COLUMBIA KY 42728
COLUMBIA COMMONS ASSOCIATION INC        PO BOX 365 LEXINGTON PARK MD 20653
COLUMBIA COUNTY                         COUNTY OFFICE BUILDING 15 N 6TH STREET HUDSON NY 12534
COLUMBIA COUNTY                         COLUMBIA CO-TAX COMMISSI 630 RONALD REAGAN - BLD EVANS GA 30809
COLUMBIA COUNTY                         COLUMBIA COUNTY-TAX COLL 135 NE HERNANDO AVE. STE LAKE CITY FL 32055
COLUMBIA COUNTY                         COLUMBIA COUNTY - COLLEC 101 S COURT SQUARE - PO MAGNOLIA AR 71754
COLUMBIA COUNTY                         COLUMBIA COUNTY TAX COLL 230 STRAND STREET ST. HELENS OR 97051
COLUMBIA COUNTY                         COLUMBIA COUNTY - TREASU PO BOX 24 DAYTON WA 99328
COLUMBIA COUNTY CLERK OF CIRCUIT        COURT P.O. BOX 327 MAGNOLIA AR 71753
COLUMBIA COUNTY REGISTER OF DEEDS       400 DEWITT STREET PORTAGE WI 53901
COLUMBIA COUNTY TAX CLAIM BUREAU        11 W MAIN STREET BLOOMSBURG PA 17815
COLUMBIA COUNTY TAX CLAIM BUREAU        35 W MAIN ST BLOOMSBURG PA 17815
COLUMBIA COUNTY TAX COLLECTOR           135 NE HERNANDO AVE, STE 125 LAKE CITY FL 32055
COLUMBIA COUNTY TAX COLLECTOR           PO BOX 98 MAGNOLIA AR 71754
COLUMBIA COUNTY WATER UTILITY           PO BOX 960 GROVETOWN GA 30813
COLUMBIA FALLS TOWN                     COLUMBIA FALLS TN - COLL PO BOX 100 COLUMBIA FALLS ME 04623
COLUMBIA GAS                            P.O. BOX 742510 CINCINNATI OH 45274-2510
COLUMBIA GAS OF MASSACHUSETTES          P O BOX 742514 CINCINNATI OH 45274-2514
COLUMBIA HOUSE OF BROKERS REALTY, INC   1515 CHAPEL HILL ROAD COLUMBIA MO 65203
COLUMBIA INS                            2102 WHITE GATE DR COLUMBIA MO 65202
COLUMBIA LAKES HOMEOWNER ASSOC          P.O. BOX 277 WEST COLUMBIA TX 77486
COLUMBIA LLOYDS INS                     PO BOX 540307 HOUSTON TX 77254



Epiq Corporate Restructuring, LLC                                                                    Page 293 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 319 of 1490
Claim Name                              Address Information
COLUMBIA LLOYDS INS CO                  2200 W ALABAMA STE 210 HOUSTON TX 77098
COLUMBIA MUT INS                        PO BOX 801726 KANSAS CITY MO 64180
COLUMBIA MUT INS                        P O BOX 6032 COLUMBIA MO 65205
COLUMBIA MUTUAL INS                     PO BOX 618 COLUMBIA MO 65205
COLUMBIA ROOFING                        125 CADILLAC SQUARE CAYCE SC 29033
COLUMBIA ROOFING AND HOME IMPROVEMENT   ANDREW A SMIGELSKI JR 21414 CLEAR FORK CT ASHBURN VA 20147
COLUMBIA S.D./COLUMBIA B                COLUMBIA BORO SD - COLLE 200 NORTH 5TH STREET COLUMBIA PA 17512
COLUMBIA TOWN                           COLUMBIA TOWN-TAX COLLEC 1679 US ROUTE 3 COLUMBIA NH 03576
COLUMBIA TOWN                           COLUMBIA TOWN - TAX COLL RR 1,BOX 22E COLUMBIA ME 04623
COLUMBIA TOWN                           COLUMBIA TOWN - TAX COLL 323 RTE 87 COLUMBIA CT 06237
COLUMBIA TOWN                           COLUMBIA TOWN - TAX COLL PO BOX 361 COLUMBIA NC 27925
COLUMBIA TOWN                           COLUMBIA TOWN - TAX COLL P O BOX 10 COLUMBIA LA 71418
COLUMBIA TOWNSHIP                       COLUMBIA TOWNSHIP - TREA 6393 CENTER ST UNIONVILLE MI 48767
COLUMBIA TOWNSHIP                       COLUMBIA TOWNSHIP - TREA PO BOX 323 GRAND JUNCTION MI 49056
COLUMBIA TOWNSHIP                       COLUMBIA TOWNSHIP - TREA 8500 JEFFERSON ROAD BROOKLYN MI 49230
COLUMBIA WATER COMPANY                  220 LOCUST STREET COLUMBIA PA 17512
COLUMBIANA COUNTY                       COLUMBIANA COUNTY - TREA 105 S MARKET ST LISBON OH 44432
COLUMBIANA COUNTY AUDITOR               105 SOUTH MARKET STREET LISBON OH 44432
COLUMBIANA COUNTY TITLE DEPT            130 S MARKET ST LISBON OH 44432
COLUMBIANA COUNTY TREASURER             105 S MARKET ST STE 8 LISBON OH 44432
COLUMBIAVILLE VILLAGE                   COLUMBIAVILLE VLG - TREA PO BOX 100 COLUMBIAVILLE MI 48421
COLUMBUS CITY                           CITY OF COLUMBUS PO BOX 17 COLUMBUS KY 42032
COLUMBUS CITY                           COLUMBUS CITY TREASURER PO BOX 192/105 N DICKASO COLUMBUS WI 53925
COLUMBUS CITY                           TAX COLLECTOR PO BOX 192/105 N DICKASO COLUMBUS WI 53925
COLUMBUS CITY TREASURER - WATER & SEWER PO BOX 182882 COLUMBUS OH 43218-2882
COLUMBUS CITY TREASURER DIVISION OF     SEWERAGE DRAINAGE PO BOX 163212 COLUMBUS OH 43216-3212
COLUMBUS CITY TREASURER SEWER           & WATER SVCS P.O. BOX 182882 COLUMBUS OH 43218-2882
COLUMBUS COUNTY                         COLUMBUS COUNTY - COLLEC 125 WASHINGTON ST, STE A WHITEVILLE NC 28472
COLUMBUS COUNTY REGISTER OF DEEDS       PO BOX 1086 WHITEVILLE NC 28472-1086
COLUMBUS COUNTY TAX OFFICE              125 A WASHINGTON STREET WHITEVILLE NC 28472
COLUMBUS DEPARTMENT OF PUBLIC UTILITIES 910 DUBLIN ROAD COLUMBUS OH 43215
COLUMBUS EXTERIORS INC                  18529 HWY 65 NE EAST BETHEL MN 55011
COLUMBUS LIGHT AND POWER                420 4TH AVENUE SOUTH PO BOX 949 COLUMBUS MS 39703
COLUMBUS LIGHT AND WATER DEPARTMENT     PO BOX 22806 JACKSON MS 39225
COLUMBUS MUTUAL INS COMP                205 S UNIVERSITY AVE BEAVER DAM WI 53916
COLUMBUS MUTUAL TOWN                    N7022 OWL RD BEAVER DAM WI 53916
COLUMBUS TOWN                           COLUMBUS TOWN- TAX COLLE 4340 STATE HWY 80 SHERBURNE NY 13460
COLUMBUS TOWN                           COLUMBUS TWN TREASURER W2394 HALL ROAD COLUMBUS WI 53925
COLUMBUS TOWNSHIP                       COLUMBUS TWP - TAX COLLE 359 SCHRAMLING ROAD CORRY PA 16407
COLUMBUS TOWNSHIP                       COLUMBUS TOWNSHIP - TREA 1732 BAUMAN RD. COLUMBUS MI 48063
COLUMN INFORMATION SECURITY, LLC        ATTN: GENERAL COUNSEL 10 E 22ND STREET SUITE 212 LOMBARD IL 60148-6109
COLUSA COUNTY                           COLUSA COUNTY - TAX COLL 547 MARKET STREET, SUITE COLUSA CA 95932
COLVIN ENTERPRISES, LLC                 CHARLES R. COLVIN 7332 CRUTCHLOW CT. NICHOLS SC 29581
COLVIN MILLS AGENCY INC                 PO BOX 430 BEAVER OK 73932
COLWOOD PLACE HOMEOWNERS ASSOCIATION    5135 CAMINO AL NORTE 150 NORTH LAS VEGAS NV 89031
COLWYN BORO                             COLWYN BORO - TAX COLLEC 515 SOUTH 4TH ST. COLWYN PA 19023
COLYER INS AGENCY                       1046 E HIGHLAND BLVD SAN ANTONIO TX 78210
COMAL COUNTY                            COMAL COUNTY - TAX COLLE P O BOX 659480 SAN ANTONIO TX 78265
COMAL COUNTY CLERK                      150 N SEQUIN, STE 101 NEW BRAUNFELS TX 78130



Epiq Corporate Restructuring, LLC                                                                    Page 294 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 320 of 1490
Claim Name                            Address Information
COMAL COUNTY DISTRICT CLERK           150 N SEGUIN STE 304 NEW BRAUNFELS TX 78130
COMAL COUNTY TAX OFFICE               PO BOX 311445 NEW BRAUNFELS TX 78130
COMAL COUNTY TAX OFFICE               CATHY C. TALCOTT, RTA PO BOX 659480 SAN ANTONIO TX 78265
COMANCHE COUNTY TAX COLLECTOR         101 W CENTRAL AVE COMANCHE TX 76442
COMANCHE COUNTY TREASURER             315 SE 5TH ST STE 300 LAWTON OK 73501
COMANCHE RURAL WATER DISTRICT 2       294 NE PINE AVENUE ELGIN OK 73538-3128
COMBETTAS GENERAL CONSTRUCTION        RANDAL L. COMBETTA 1010 BOREAS DR. BATON ROUGE LA 70816
COMBINED INS SERVICES                 PO BOX 557 GRAIN VALLEY MO 64029
COMBINED LOCKS VILLAGE                COMBINED LOCKS VLG TREAS 405 WALLACE ST COMBINED LOCKS WI 54113
COMBINED UNDERWRITERS OF              MIAMI 8240 NW 52 TERR SUITE408 MIAMI FL 33166
COMBS INSURANCE AGENCY                341 S ALASKA ST PALMER AK 99645
COMBS REMODELING AND ROOFING INC.     1204 DEBBIE LANE HIXSON TN 37343
COMBS, COURTNEY                       ADDRESS ON FILE
COMBS, JASMINE                        ADDRESS ON FILE
COMCAST                               PO BOX 105184 ATLANTA GA 30348-5184
COMCAST                               PO BOX 660618 DALLAS TX 75266-0618
COMCAST CABLE COMMUNICATIONS INC      PO BOX 530098 ATLANTA GA 30353-0098
COMED                                 PO BOX 6111 CAROL STREAM IL 60197
COMER CITY                            COMER CITY-TAX COLLECTOR PO BOX 65 COMER GA 30629
COMER, ALEXANDRIA                     ADDRESS ON FILE
COMINS TOWNSHIP                       COMINS TOWNSHIP - TREASU PO BOX 190 FAIRVIEW MI 48621
COMINSKIE, CYNTHIA                    ADDRESS ON FILE
COMISKEY CAPITAL                      401 TIKI DR TIKI ISLAND TX 77554
COMISKEY CAPITAL INS AGENCY INC       401 TIKI DR STE 200 TIKI ISLAND TX 77554
COMMAND ROOFING LLC                   8312 E STATE ROUTE 69 PRESCOTT VALLEY AZ 86314
COMMERCE & CONSUMER AFFAIRS           PO BOX 3469 HONOLULU HI 96801
COMMERCE BANK DEPOSIT VERIFICATIONS   DEPT 300 NORTH KIRKWOOD RD SAINT LOUIS MO 63122
COMMERCE DEPARTMENT                   STATE OF MINNESOTA 85 7TH PLACE EAST, SUITE 500 ST. PAUL MN 55101
COMMERCE INSURANCE                    11 GORE RD WEBSTER MA 01570
COMMERCE TITLE COMPANY                5602 MARQUESAS CIRCLE SUITE 103 SARASOTA FL 34233
COMMERCE TITLE COMPANY - CA           6200 TENNYSON PARKWAY SUITE 110 PLANO TX 75024
COMMERCE TOWNSHIP                     COMMERCE TOWNSHIP - TREA 2009 TOWNSHIP DR COMMERCE MI 48390
COMMERCE WEST INS CO                  PO BOX 9152 MARLBOROUGH MA 01752
COMMERCE WEST INS CO                  P O BOX 6003 GILBERT AZ 85299
COMMERCIAL ADJUSTMENT COMPANY         CAC SERVICES, INC. P.O. BOX 57 ASTORIA OR 97103
COMMERCIAL HEIGHTS                    ROOFING 7815 FORTUNE DR STE A SAN ANTONIO TX 78250
COMMERCIAL INS AGENCY                 15455 MANCHESTER RD 3384 BALLWIN MO 63022
COMMERCIAL INS UNDWRTRS               901 E ST LOUIS ST 205 SPRINGFIELD MO 65806
COMMERCIAL INSURANCE GRP              1773 S 8TH ST 200 COLORADO SPRINGS CO 80905
COMMERCIAL REFRIGERATION SVCS INC     2501 W BEHREND DR, STE 39 PHOENIX AZ 85027
COMMERCIAL TOWNSHIP                   COMMERCIAL TWP - COLLECT 1768 MAIN STREET PORT NORRIS NJ 08349
COMMERICAL COV INS                    1119 MARKET ST 3RD FL SAN FRANCISCO CA 94103
COMMERICAL INS GROUP LLC              P O BOX 60190 COLORADO SPRINGS CO 80960
COMMERICAL INS SOLUTIONS              15800 PINES BLVD 3112 PEMBROKE PINES FL 33027
COMMISSIONER OF FINANCE               201 E WASHINGTON STREET SYRACUSE NY 13202
COMMISSIONER OF FINANCE               CITY OF SYRACUSE CITY HALL 233 E WASHINGTON ST ROOM 128 SYRACUSE NY 13202
COMMISSIONER OF STATE LANDS           STATE OF ARKANSAS 500 WOODLANE ST STE 109 LITTLE ROCK AR 72201
COMMISSIONER STATE OF CT D.S.S.       55 FARMINGTON AVENUE HARTFORD CT 06105
COMMISSIONERS OF ST. MICHAELS         P. O. BOX 206 ST. MICHAELS MD 21663



Epiq Corporate Restructuring, LLC                                                                Page 295 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 321 of 1490
Claim Name                               Address Information
COMMODORE LAND CORP                      COLLECTOR 4750 OWINGS MILLS BLVD OWINGS MILLS MD 21117
COMMODORE PERRY SCHOOL D                 KAREN KING - TAX COLLECT 24 YEAGER RD CLARKS MILLS PA 16114
COMMODORE PERRY SCHOOL D                 COMMODORE PERRY SD - COL 16 LINN TYRO RD GREENVILLE PA 16125
COMMODORE PERRY SCHOOL D                 COMMODORE PERRY SD - COL 434 OSBORN RD. HADLEY PA 16130
COMMODORE PERRY SD/DEER                  MARY PEDERSON - TAX COLL 889-A MILLEDGEVILLE ROAD HADLEY PA 16130
COMMONS AT HOLDEN                        CONDOMINIUM TRUST PO BOX 20057 WORCESTER MA 01602
COMMONWEALTH CAS                         2500 N 24TH ST PHOENIX AZ 85008
COMMONWEALTH CD FUND LLC                 520 GRAVES AVE SUITE 203 ERLANGER KY 41018
COMMONWEALTH CD FUND, LLC                510 GRAVES AVE, STE 206 ERIANGER KY 41018
COMMONWEALTH CUSTOM RESTORATION, LLC     1001 TYLER STREET- SUITE 5 FREDERICKSBURG VA 22401
COMMONWEALTH FINANCIAL SYSTEMS INC       245 MAIN STREET DICKSON CITY PA 18519
COMMONWEALTH INS                         PO BOX 34069 SEATTLE WA 98124
COMMONWEALTH INS CENTER                  944 CAPITOL LANDING RD WILLIAMSBURG VA 23185
COMMONWEALTH OF MASS,                    45 CONGRESS ST. SUITE 4100 SALEM MA 01970
COMMONWEALTH OF MASSACHUSETTS            515 ROCKAWAY AVENUE WORCESTER MA 01606
COMMONWEALTH OF MASSACHUSETTS            DIVISION OF INSURANCE 1000WASHINGTON ST 10TH FLOOR BOSTON MA 02118
COMMONWEALTH OF MASSACHUSETTS            MASSACHUSETTS SECRETARY OF STATE PO BOX 3952 BOSTON MA 02241-3952
COMMONWEALTH OF PENNSYLVANIA             17 N. SECOND STREET, SUITE 1300 HARRISBURG PA 17101
COMMONWEALTH OF PENNSYLVANIA             P.O. BOX 8591 HARRISBURG PA 17105-8591
COMMONWEALTH OF PENNSYLVANIA             110 N 89TH STREET SUITE 204A PHILADELPHIA PA 19107-2412
COMMONWEALTH OF PR OFFICE                CMSN OF FNCL INST 1492 AVE. PONCE DE LEON SUITE 600 EDIF. CENTRO EUROPA
                                         SANTURCE PR 00909
COMMONWEALTH OF PUERTO RICO              OFFICE OF THE COMMISSIONER OF FINANCIAL INSTITUTIONS PO BOX 11855 SAN JUAN PR
                                         00910-3855
COMMONWEALTH OF PUERTO RICO ATTY         ATTN: WANDA VAZQUEZ GARCED SECTION 902192 SAN JUAN PR 00902-0192
GENERAL
COMMONWEALTH OF VIRGINIA                 1300 E MAIN ST 9 RICHMOND VA 23219
COMMONWEALTH TRUSTEES LLC                8601 WESTWOOD CENTER DRIVE SUITE 255 VIENNA VA 22182
COMMONWEALTH UNDERWRITER                 P O BOX 5441 RICHMOND VA 23220
COMMONWEALTH UNDWRITERS                  2112 W LABURNUM AVE 105C RICHMOND VA 23227
COMMUNITAS MANAGEMENT INC.               3672 E. RAYMOND ST. INDIANAPOLIS IN 46203
COMMUNITY - HARBOR BAY ISLE OWNR ASSOC   3195 MECARTNEY ROAD ALAMEDA CA 94502
COMMUNITY ACTION NETWORK, INC            3975 COPPER SPRING RD SPRINGVILLE TN 38256
COMMUNITY ASSOC SERVICES OF INDIANA      11711 N COLLEGE AVE. SUITE 100 CARMEL IN 46032
COMMUNITY ASSOC. MANAGEMENT SERVICES     3601 CYPRESS GARDENS RD STE 1 WINTER HAVEN FL 33884
COMMUNITY ASSOC.S MANAGEMENT AT OIB INC P O BOX 8126 OCEAN ISLE BEACH NC 28469
COMMUNITY ASSOCIATE UNDERWRITERS         OF AMERICA 2 CAUFIELD PLACE NEWTON PA 18940
COMMUNITY ASSOCIATION LAW GROUP          915 NW 19TH AVENUE, SUITE H PORTLAND OR 97209
COMMUNITY ASSOCIATION MANAGEMENT         PO BOX 79032 CHARLOTTE NC 28271
COMMUNITY ASSOCIATION MANAGEMENT CO.     2240 MERIDIAN BLVD. STE D MINDEN NV 89423
COMMUNITY BUILDERS &                     ANGEL & PATRICIA AVILA 17686 CORRINE WAY RIVERSIDE CA 92504
COMMUNITY CARE INS BRKRS                 PO BOX 5057 VALLEJO CA 94591
COMMUNITY CHAMPIONS CORPORATION          2725 CENTER PLACE SUITE 201 MELBOURNE FL 32940
COMMUNITY HILLS CONDO ASSOC              PO BOX 105007 ATLANTA GA 30348
COMMUNITY INITIATIVES INC.               222 SOUTH RIVERSIDE PLAZA SUITE 2200 CHICAGO IL 60606-6106
COMMUNITY INS                            1047-49 HAMILTON ST ALLENTOWN PA 18101
COMMUNITY INS SERVICES                   4467 OLD BRANCH AVE SUITE 104 TEMPLE HILLS MD 20748
COMMUNITY LEGAL SERVICES INC             1424 CHESTNUT ST PHILADELPHIA PA 19102
COMMUNITY MANAGEMENT CORPORATION         4840 WESTFIELDS BLVD, STE 300 CHANTILLY VA 20151
COMMUNITY MANAGEMENT GROUP               CANYON WILLOW PECOS 2450 BOX CANYON DR. LAS VEGAS NV 89128


Epiq Corporate Restructuring, LLC                                                                     Page 296 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 322 of 1490
Claim Name                              Address Information
COMMUNITY MANAGEMENT GROUP LLC         349 FOLLY RD. SUITE 2B CHARLESTON SC 29412
COMMUNITY MANAGEMENT INC.              2105 SE 9TH AVENUE PORTLAND OR 97214
COMMUNITY MANAGEMENT PROFESSIONALS     4700 MILLENIA BLVD STE 515 ORLANDO FL 32839
COMMUNITY MANAGEMENT SERVICES, INC.    1935 DRY CREEK RD. SUITE 203 CAMPBELL CA 95008
COMMUNITY MANAGMENT SERVICES INC       5837 TROUBLE CREEK ROAD NEW PORT RICHEY FL 34652
COMMUNITY MGMT CONCEPTS OF JACKSONVILLE 7400 BAYMEADOWS WAY, SUITE #317 JACKSONVILLE FL 32256
COMMUNITY MUTUAL INS                   P O BOX 158 MONTPELIER VT 05601
COMMUNITY MUTUAL INS                   P O BOX 325 SCHODACK NY 12063
COMMUNITY SAVANNA CLUB JV              SAVANNA CLUB 8600 US HIGHWAY 1 STE 200 MICCO FL 32976
COMMUNITY TRUST BANK                   3838 OAK LAWN AVENUE SUITE P-100 DALLAS TX 75219
COMMUNITY WEALTH SPCLTS                P O BOX 9 STUART NE 66780
COMP RITE APPRAISAL COMPANY            61314 CETNOR CT WASHINGTON MI 48094
COMPANION P & C INS                    P O BOX 100165 COLUMBIA SC 29202
COMPANION PROP & CAS                   51 CLEMSON ROAD COLUMBIA SC 29223
COMPASS INS                            116 CENTER ST JACKSONVILLE NC 28546
COMPASS PROPERTY SERVICES              200 N MAIN STREET STE 308 GRAHAM NC 27253
COMPASS REO INC                        ATTN: MARISA BARRAGAN 311 N LOCUST ST STE 2 AURORA IL 60506
COMPASS REO INC                        ATTN: MARISA BARRAGAN 14 W DOWNER PL, SUITE A AURORA IL 60506
COMPASS RESTORATIONS LLC               10140 HUEBNER ROAD SAN ANTONIO TX 78240
COMPASS ROOFING AND CONS               & TONI HOFFMAN 6040 CAMP BOWIE BLVD STE 58 FORT WORTH TX 76116
COMPASS360 REALTY, INC.                ATTN: TARA CARTER 112 NW CENTRAL AVENUE BLACKSHEAR GA 31516
COMPASSION CONSTRUCTION                1120 WALES DR KELLER TX 76248
COMPASSION ROOFING & REMODELING LLC    1120 WALES DR KELLER TX 76248
COMPETISCAN                            205 W WACKER DR STE 1900 CHICAGO IL 60606
COMPETITIVE DESIGNS                    CHARLES DILL II 922 SODGRASS CT LA MARQUE TX 77568
COMPETITRACK                           ATTN: GENERAL COUNSEL 36-36 33RD STREET LONG ISLAND CITY NY 11106
COMPLETE ANIMAL & CHERYL               ANNE & BRITT GOBER 725 COOL SPRINGS BLVD600 FRANKLIN TN 37067
COMPLETE CARE HOME IMPROVEMENTS        CHRIS SALAZAR CHRIS SALAZAR 7788 FALLBROOK DR HOUSTON TX 77086
COMPLETE CARPET CARE INC               DBA SERVICE MASTER BY COMPLETE 34 HALLISTER STREET STATEN ISLAND NY 10309
COMPLETE CONSTRUCTION SERVICES         STEPHEN KEPLAR 26381 VIA CALIFORNIA CAPISTRANO BEACH CA 92624
COMPLETE EXTERIORS                     ROBERT BRACKETT 7805 L STREET STE. 110 OMAHA NE 68127
COMPLETE HOME MAINTENANCE              MARK WHITE 108 GRAY ROAD PALMYRA ME 04965
COMPLETE INS                           700 R ST 311 LINCOLN NE 68501
COMPLETE INS AUTHORITY                 GROUP 126 E MCNAB RD POMPANO BEACH FL 33060
COMPLETE MASONRY & CONSTRUCTION        PETE TRISHKA PETE TRISHKA 4682 CAMP BRANCH RD HUNTINGTON WV 25701
COMPLETE OASIS                         JOEL B SMITH PO BOX 920952 HOUSTON TX 77292
COMPLETE PROP RSTRTN AND WINTERIZING   DAVID G. OMER FELTON BANKS, PLLC 7406 CHAPEL HILL ROAD, SUITE H RALEIGH NC
LLC                                    27607
COMPLETE PROPERTY                      SERVICES LLC 2429 BISSONNET ST 545 HOUSTON TX 77005
COMPLETE RESTORATION                   2208 PRODUCTION DR INDIANAPOLIS IN 46241
COMPLETE RESTORATION SOLUTIONS INC     NICK APONE 398 MIDDLE VIEW DR. RING GOLD GA 30736
COMPLETE ROOFING & CONTRACTING         8220 MARSHALL CT. ARVADA CO 80003
COMPLETE ROOFING SERVICES, INC         4915 LA MONTE LANE HOUSTON TX 77092
COMPLETE ROOFING SYSTEMS, INC.         110 LONDONDERRY COURT, SUITE 200 WOODSTOCK GA 30188
COMPLETE TREE SERVICE                  612 EDEN VALLEY RD ROME GA 30161
COMPLETE TREE SOLUTIONS, LLC           724 RHINEHART ROAD BELLVILLE OH 44813
COMPLETE WATER REMOVAL                 AND RESTORATION 1730 PILGRIM RD CUMMING GA 30040
COMPLIANCE DISCOVERY SOLUTIONS         ATTN: GENERAL COUNSEL 150 E 52ND STREET SUITE 21001 NEW YORK NY 10022
COMPLIANCEEASE                         111 ANZA BLVD SUITE 200 BURLINGAME CA 94010-1932



Epiq Corporate Restructuring, LLC                                                                Page 297 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg    Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 323 of 1490
Claim Name                               Address Information
COMPTON & SONS CONST INC                 2548 SANDY CREEK RD DRY FORK VA 24549
COMPTROLLER OF MARYLAND                  PO BOX 2984 ANNAPOLIS MD 21404
COMPU-LINK CORPORATION                   RYAN LA ROSE 3900 CAPITAL CITY BLVD LANSING MI 48906
COMPUTER SCIENCES CORPORATION            ATTN: LEGAL DEPARTMENT 3170 FAIRVIEW PARK DRIVE FALLS CHURCH VA 22042
COMPUTER SCIENCES CORPORATION            ATTN: GENERAL COUNSEL 1775 TYSONS BOULEVARD TYSONS VA 22102
COMPUTER SCIENCES CORPORATION            ATTN: GENERAL COUNSEL 25800 NORTHWESTERN HIGHWAY SUITE 525 SOUTHFIELD MI 48075
COMPUTER SCIENCES CORPORATION            PO BOX 951574 DALLAS TX 75395
COMPUTER SCIENCES CORPORATION            ATTN: BART DOCKERY 11001 LAKELINE BLVD; BLDG 2, SUITE 300 AUSTIN TX 78717
COMPUTER TRANSPORTATION SERVICES, LTD.   D/B/A MOVEIT SPECIALIZED LOGISTICS ATTN: GENERAL COUNSEL 103 MOVELT DR BREDA
                                         IA 51436
COMPUTERSHARE                            DEPT CH 19228 PALATINE IL 60055-9228
COMSTOCK CHARTER TOWNSHI                 COMSTOCK TOWNSHIP - TREA P.O.BOX 449 COMSTOCK MI 49041
COMSTOCK FARMERS MTL                     P O BOX 97 COMSTOCK MN 56525
COMSTOCK FARMERS MUTUAL                  15956 17TH ST COMSTOCK MN 56525
CONASHAUGH LAKES COMMUNITY ASSOCIATION   102 CONASHAUGH TRAIL MILFORD PA 18337
CONCEPCION DEL ROSARIO                   26 ENGLISH SADDLE PARKTON MD 21120
CONCEPT BUILDING INC                     31 GREEN ST WALTHAM MA 02451
CONCETTA M. BUTLER ESTATE                2S411 RIVERSIDE AVENUE WARENVILLE IL 60555
CONCHITA D STEWART                       94-1041 ANANIA CIRCLE UNIT 45 MILILANI HI 96789
CONCHITA WESTMORELAND &                  BUFORD WESTMORELAND 6529 WANDA LN HOUSTON TX 77074
CONCHO COUNTY C/O APPR                   CONCHO CAD - TAX COLLECT P O BOX 68 PAINT ROCK TX 76866
CONCISE CONSTRUCTION                     2750 S. WADSWORTH BLVD. SUITE D-100 DENVER CO 80227
CONCORD CITY                             CONCORD CITY - TAX COLLE 41 GREEN STREET CONCORD NH 03301
CONCORD CITY                             CONCORD CITY-TAX COLLECT PO BOX 175 CONCORD GA 30206
CONCORD GEN MUT INS                      4 BOUTON ST CONCORD NH 03301
CONCORD GENERAL AGENCY                   P O BOX 10459 FARGO ND 58106
CONCORD GENERAL MUTUAL INSURANCE         4 BOUTON STREET CONCORD NH 03301-5006
COMPANY
CONCORD HOMEOWNERS ASSOCIATION INC       147 OLD SOLOMONS ISLAND ROAD STE 400 ANNAPOLIS MD 21401
CONCORD MTL FIRE                         N6427 CTY E OCONOMOWOC WI 53066
CONCORD ROOFING CO                       421 ASHLEY PL PLANO TX 75075
CONCORD SQUARE HOMES ASSOCIATION         C/O REALTY PERFORMANCE GROUP 1800 HUDSON AVE ROCHESTER NY 14617
CONCORD TERRACE LLC                      73 FISHERVILLE RD CONCORD NH 03303
CONCORD TOWN                             CONCORD TOWN - TAX COLLE 22 MONUMENT SQUARE CONCORD MA 01742
CONCORD TOWN                             CONCORD TOWN - TREASURER P.O. BOX 317 CONCORD VT 05824
CONCORD TOWN                             CONCORD TOWN - TAX COLLE PO BOX 368 SPRINGVILLE NY 14141
CONCORD TOWN                             CONCORD TWN TREASURER N6816 CTH-E OCONOMOWOC WI 53066
CONCORD TOWNSHIP                         CONCORD TWP - TAX COLLEC 610 SEVEN HILLS RD CHICORA PA 16025
CONCORD TOWNSHIP                         CONCORD TWP - TAX COLLEC 21110 LINDSEY HOLLOW ROA CORRY PA 16407
CONCORD TOWNSHIP                         LOUIS GIROLAMI TAX COLLECTOR 43 THORNTON ROAD GLEN MILLS PA 19342
CONCORD TOWNSHIP                         CONCORD TOWNSHIP - TREAS PO BOX 236 CONCORD MI 49237
CONCORD VILLAGE                          CONCORD VILLAGE - TREASU P.O. BOX 306 CONCORD MI 49237
CONCORD VILLAGE RECREATION ASSOC, INC    6501 N. UNIVERSITY DRIVE TAMARAC FL 33321
CONCORDE GENERAL AGENCY                  720 28TH ST SW FARGO ND 58103
CONCORDE GENERAL AGENCY                  P O BOX 10459 FARGO ND 58106
CONCORDIA                                CONCORDIA CITY - COLLECT PO BOX 847 CONCORDIA MO 64020
CONCORDIA PARISH                         CONCORDIA PARISH - COLLE 4001 CARTER STREET, RM 6 VIDALIA LA 71373
CONCORDIA PARISH CLERK OF COURT          4001 CARTER ST STE 5 VIDALIA LA 71373
CONCOWICH, EDWIN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 298 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 324 of 1490
Claim Name                              Address Information
CONCRAFT INC                            1171 CENTRE RD AUBURN HILLS MI 48326
CONCRETE DESIGNS PAINTING               & MORE BY MATT JOHNSON MATTHEW W JOHNSON 5335 3RD ST E BRADENTON FL 34203
CONCUR TECHNOLOGIES INC                 62157 COLLECTIONS CENTER DR CHICAGO IL 60693
CONCUR TECHNOLOGIES, INC.               ATTN: GENERAL COUNSEL 601 108TH AVENUE NE SUITE 1000 BELLEVUE WA 98004
CONDARCO, COURTNEY                      ADDRESS ON FILE
CONDO ASSOC. OF                         PARKER PLAZA ESTATES INC 2030 S OCEAN DRIVE 2030 S OCEAN DRIVE HALLANDALE
                                        BEACH FL 33009
CONDOCERTS                              PO BOX 61390 PHOENIX AZ 85082
CONDOCERTS.COM                          MUTUAL OF OMAHA BANK 3333 FARNAM STREET OMAHA NE 68131
CONDOLL, ERIC                           ADDRESS ON FILE
CONDOMINIO LOS ARCOS EN SUCHVILLE       ASOC. CONDOMINES ARCOS EN SUCHVILLE 80 CALLE 3, OFIC. ADMINISTRACION GUAYNABO
                                        PR 00966-1682
CONDOMINIO VISTA REAL 1                 CARR. 784 KM 1.6 BO CANABONCITO BUZON ADMINISTRACION CAGUS PR 00727
CONDOMINIUM CONCEPTS MANAGEMENT, INC.   1200 LAKE HEARN DRIVE, SUITE 150 ATLANTA GA 30319
CONDOMINIUM NO. 1 OF THE PINES INC      6300 WOODSIDE COURT STE 10 COLUMBIA MD 21046-3212
CONDRAN INS                             4819 N VIEWPOINT DR B PRESCOTT VALLEY AZ 86314
CONDUENT BUSINESS SERVICES LLC          ATTN.: LOUIS ROSENBERG 100 CAMPUS DRIVE, SUITE 200 FLORHAM PARK NJ 07932
CONDUENT BUSINESS SERVICES LLC          PO BOX 201322 DALLAS TX 75320-1322
CONDUENT COMMERCIAL SOLUTIONS, LLC      ATTN: GENERAL COUNSEL 100 CAMPUS DRIVE SUITE 200 FLORHAM PARK NJ 07932
CONECUH COUNTY                          CONECUH CO-REV COMMISSIO 111 COURT STREET - TAX C EVERGREEN AL 36401
CONECUH COUNTY PROBATE JUDGE            PO BOX 149 EVERGREEN AL 36401
CONEJOS COUNTY                          CONEJOS COUNTY-TREASURER 6683 COUNTY ROAD 13 CONEJOS CO 81129
CONEMAUGH TOWNSHIP                      INDIANA COUNTY T/C 6102 SALTSBURG ROAD SALTSBURG PA 15725
CONEMAUGH TOWNSHIP                      CONEMAUGH TWP - TAX COLL 1167 FRANKSTOWN ROAD JOHNSTOWN PA 15902
CONEMAUGH TOWNSHIP AREA                 PEGGY MCCLAIN - TAX COLL 145 FROSTY LN JOHNSTOWN PA 15905
CONEMAUGH VALLEY MUT                    DEPT 5720 P O BOX 4110 WOBURN MA 01888
CONEMAUGH VALLEY MUT INS                9 N BRANCH RD CUBA NY 14727
CONEMAUGH VALLEY MUT INS                334 BUDFIELD ST STE 150 JOHNSTOWN PA 15904
CONEMAUGH VALLEY MUTUAL                 701 BELMONT AVE JOHNSTOWN PA 15904
CONEMAUGH VALLEY S.D./CO                CONEMAUGH VALLEY SD - TC 1167 FRANKSTOWN ROAD JOHNSTOWN PA 15902
CONEMAUGH VALLEY S.D./DA                CONEMAUGH VALLEY SD - TC 124 SEIBERT ST JOHNSTOWN PA 15902
CONEMAUGH VALLEY S.D./EA                EAST TAYLOR TWP - COLLEC 321 KEIPER LANE JOHNSTOWN PA 15909
CONEMAUGH VALLEY S.D./FR                FRANKLIN BORO - TAX COLL 1243 MAIN ST JOHNSTOWN PA 15909
CONERLY, JULIE                          ADDRESS ON FILE
CONERSTONE ASSOC INS SRV                521 LINCOLN BLVD LINCOLN CA 95648
CONESTOGA S.D./EAST LAMP                LCTB REAL ESTATE TAX GRO 1845 WILLIAM PENN WAY LANCASTER PA 17601
CONESTOGA S.D./UPPER LEA                CONESTOGA VALLEY SD - TC 2110 HORSESHOE ROAD LANCASTER PA 17601
CONESTOGA S.D./WEST EARL                LCTCB REAL ESTATE TAX GR 1845 WILLIAM PENN WAY LANCASTER PA 17601
CONESTOGA TOWNSHIP                      LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
CONESUS TOWN                            CONESUS TOWN - TAX COLLE P.O. BOX 188 CONESUS NY 14435
CONESVILLE TOWN                         CONESVILLE TOWN-TAX COLL 128 ACKERLY RD GILBOA NY 12076
CONEWAGO TOWNSHIP                       PHILIP TUMMINIA - COLLEC P.O. BOX 372 HUMMELSTOWN PA 17036
CONEWAGO TOWNSHIP                       ABBY LATCHAW - TAX COLLE 1920 COPENHAFFER RD DOVER PA 17315
CONEWAGO TOWNSHIP                       CONEWAGO TWP - TAX COLLE 129 LINDEN AVE HANOVER PA 17331
CONEWAGO VALLEY S.D./ NE                HELEN SMITH - TAX COLLEC 101 KOHLER MILL RD NEW OXFORD PA 17350
CONEWAGO VALLEY S.D./BER                DEBORAH BECKER-TAX COLLE 1025 RACE TRACK ROAD ABBOTTSTOWN PA 17301
CONEWAGO VALLEY S.D./CON                CONEWAGO VALLEY SD - COL 129 LINDEN AVE. HANOVER PA 17331
CONEWAGO VALLEY S.D./HAM                DOLORES LONG - TAX COLLE 1375 PINE RUN RD ABBOTTSTOWN PA 17301
CONEWAGO VALLEY S.D./MCS                LYNN WEAVER - TAX COLLEC 115 N. SECOND ST MCSHERRYSTOWN PA 17344



Epiq Corporate Restructuring, LLC                                                                    Page 299 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 325 of 1490
Claim Name                             Address Information
CONEWAGO VALLEY S.D./OXF               CONEWAGO VALLEY SD - COL 526 KOHLER MILL RD NEW OXFORD PA 17350
CONEWAGO VALLEY SD/ABBOT               CONEWAGO VALLEY SD - COL 43 ABBOTTS DR ABBOTTSTOWN PA 17301
CONEWAGO/GETTYSBURG S.D.               STRABAN TWP - TAX COLLEC 280 CAVALRY FIELD RD GETTYSBURG PA 17325
CONEWANGO TOWN                         KAREN BELT- TAX COLLECTO 4762 ROUTE 241 CONEWANGO VALLEY NY 14726
CONEWANGO TOWNSHIP                     CONEWANGO TWP - TAX COLL 432 WEILER ROAD WARREN PA 16365
CONEXCO INSURANCE AGENCY               114 TURNPIKE RD STE 109 WESTBOROUGH MA 01581
CONGA                                  PO BOX 7839 BROOMFIELD CO 80021
CONGAREE BUILDERS INC                  STEVEN TODD SMITH 242 JACQUES HAVEN RD GASTON SC 29053
CONGDON & COLEMAN INS AG               PO BOX 1199 NANTUCKET MA 02554
CONGLETON, JAIME                       ADDRESS ON FILE
CONIFER INS CO                         550 W MERRILL ST 200 BIRMINGHAM MI 48009
CONIFER INS CO                         P O BOX 3003 BIRMINGHAM MI 48012
CONINE, ALAN                           ADDRESS ON FILE
CONKLIN TOWN                           BC DIRECTOR OF OMB 60 HAWLEY ST BINGHAMTON NY 13901
CONLEY, SCOTT                          ADDRESS ON FILE
CONMURA                                2323 E MOSSY OAKS RD 185 SPRING TX 77389
CONNEAUT LAKE BORO                     CONNEAUT LAKE BORO - COL 555 STATE ST POB 5010 CONNEAUT LAKE PA 16316
CONNEAUT S.D./CONNEAUT L               CONNEAUT SD - TAX COLLEC 555 STATE ST. CONNEAUT LAKE PA 16316
CONNEAUT S.D./CONNEAUTVI               CONNEAUT SD - TAX COLLEC 414 GOTHIC ST POB 174 CONNEAUTVILLE PA 16406
CONNEAUT S.D./LINESVILLE               CONNEAUT SD - TAX COLLEC 103 W ERIE STSTE B LINESVILLE PA 16424
CONNEAUT S.D./NORTH SHEN               GERI GODINA- RECEIVER OF 11586 LINN RD. ESPYVILLE PA 16424
CONNEAUT SD/CONNEAUT TWP               CONNEAUT SD - TAX COLLEC 15207 MAPLES RD LINESVILLE PA 16424
CONNEAUT SD/E. FALLOWFIE               CONNEAUT SD - TAX COLLEC 10087 ATLANTIC RD ATLANTIC PA 16111
CONNEAUT SD/PINE TWP                   PINE TWP - TAX COLLECTOR 173 NORTH CHESTNUT ST LINESVILLE PA 16424
CONNEAUT SD/SADSBURY TWP               SADSBURY TWP - TAX COLLE 10200 FREE RD CONNEAUT LAKE PA 16316
CONNEAUT SD/SPRING TWP                 SPRING TWP - TAX COLLECT 21850 S. HICKERNELL RD CONNEAUTVILLE PA 16406
CONNEAUT SD/SPRINGBORO B               CONNEAUT SD - TAX COLLEC 144 N MAIN ST SPRINGBORO PA 16435
CONNEAUT SD/SUMMIT TWP                 SUMMIT TWP SD - TAX COLL 10751 PLUM ST., POB 266 HARMONSBURG PA 16422
CONNEAUT TOWNSHIP                      CONNEAUT TWP - TAX COLLE 11330 HILLTOP RD ALBION PA 16401
CONNEAUT TOWNSHIP                      CONNEAUT TWP - TAX COLLE 15207 MAPLES RD LINESVILLE PA 16424
CONNEAUTVILLE BORO                     CONNEAUTVILLE BORO - COL 414 GOTHIC ST POB 174 CONNEAUTVILLE PA 16406
CONNECT 2 EVERYTHING                   480 N SAM HOUSTON PKWY E STE 100 HOUSTON TX 77060
CONNECT STAFFING SOLUTIONS LLC         3333 FANNIN ST STE 117 HOUSTON TX 77004
CONNECTICUT                            ALLISON RYAN - LICENSEES P-Z CONSUMER CREDIT DIVISION 260 CONSTITUTION PLAZA
                                       HARTFORD CT 06103-1800
CONNECTICUT                            ANNA GRANATEK - LICENSEES A-G OR CONSUMER CREDIT DIVISION 260 CONSTITUTION
                                       PLAZA HARTFORD CT 06103-1800
CONNECTICUT                            ANNE CAPPELLI CONSUMER CREDIT DIVISION 260 CONSTITUTION PLAZA HARTFORD CT
                                       06103-1800
CONNECTICUT                            JEAN WRIGHT - LICENSEES H-O CONSUMER CREDIT DIVISION 260 CONSTITUTION PLAZA
                                       HARTFORD CT 06103-1800
CONNECTICUT DEPT OF REVENUE SERVICES   450 COLUMBUS BLVD HARTFORD CT 06103
CONNECTICUT DEPT OF REVENUE SERVICES   PO BOX 2974 HARTFORD CT 06104
CONNECTICUT FAIR PLAN                  SUNDEL AND MILFORD, INC P.O. BOX 231 WATERBURY CT 06720
CONNECTICUT HOME REPAIR &              C SANBORN & S SANBORN 143 MOUNTAIN RD SEYMOUR CT 06483
CONNECTICUT INS EXCHANGE               1133 MERIDEN WATERBURY PLANTSVILLE CT 06479
CONNECTICUT LIGHT & POWER              P.O. BOX 150493 HARTFORD CT 06115-0493
CONNECTICUT LIGHT & POWER              PO BOX 650032 DALLAS TX 75265-0032
CONNECTICUT SECRETARY OF STATE         30 TRINITY ST HARTFORD CT 06115-0470
CONNECTICUT UNDERWRITERS               421 WADSWORTH ST MIDDLETOWN CT 06457


Epiq Corporate Restructuring, LLC                                                                   Page 300 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 326 of 1490
Claim Name                               Address Information
CONNECTICUT UNDERWRITERS                 PO BOX 2784 MIDDLETON CT 06457
CONNECTICUT WATER COMPANY                93 WEST MAIN STREET CLINTON CT 06413
CONNELLSVILLE AREA S.D./                 LESLIE WILTROUT-TAX COLL 218 WILTROUT HOLLOW RD WHITE PA 15490
CONNELLSVILLE AREA SCHOO                 CONNELLSVILLE AREA SD - 110 N. ARCH ST. CONNELLSVILLE PA 15425
CONNELLSVILLE AREA SCHOO                 CONNELLSVILLE AREA SD - 413 VINE ST SOUTH CONNELLSVILLE PA 15425
CONNELLSVILLE AREA SCHOO                 DAVID BRADY JR.-TAX COLL P.O. BOX 723 VANDERBILT PA 15486
CONNELLSVILLE AREA SD/SP                 CONNELLSVILLE AREA SD - 165 MILL RUN RD. / PO BO NORMALVILLE PA 15469
CONNELLSVILLE ASD/DUNBAR                 CONNELLSVILLE ASD - COLL 3 MAIN STREET DUNBAR PA 15431
CONNELLSVILLE ASD/SALTLI                 SHARI BUKOVAC-TAX COLLEC P.O. BOX 144 MELCROFT PA 15462
CONNELLSVILLE CITY BILL                  MARILYNN WEAVER-CITY TRE 110 N. ARCH ST. CONNELLSVILLE PA 15425
CONNELLSVILLE SCHOOL DIS                 CONNELLSVILLE SD - COLLE P.O. BOX 907 CONNELLSVILLE PA 15425
CONNELLSVILLE SCHOOL DIS                 CORRINE MCKNIGHT - TAX C 133 BOYD AVE. DAWSON PA 15428
CONNELLSVILLE SCHOOL DIS                 CONNELLSVILLE AREA SD - 171 HIGHWAY SUPPLY RD DUNBAR PA 15431
CONNELLSVILLE TOWNSHIP                   CONNELLSVILLE TWP - COLL P.O. BOX 907 CONNELLSVILLE PA 15425
CONNELLY, CHRISTOPHER                    ADDRESS ON FILE
CONNEMARA PROPERTY OWNERS ASSOCIATION    4420 EVANS TO LOCKS ROAD EVANS FL 30809
CONNER APPRAISAL SERVICE                 PO BOX 1126 EDEN NC 27289
CONNER ROOFING AND                       JERRY & LISA ROTSCHAFER 3702 N DIVISION AVE YORK NE 68467
CONNER, ERIN                             ADDRESS ON FILE
CONNERS, MICHELLE                        ADDRESS ON FILE
CONNESTEE FALLS PROPERTY OWNERS ASSOC    33 CONNESTEE TRAIL BREVARD NC 28712
CONNIE MOORE LEWISBURG BORO              TAX COLLECTOR 110 S 2ND STREET LEWISBURG PA 17837
CONNOLLY, GEANEY, ABLITT & WILLARD, PC   101 SULLYS TRAIL BLDG 20 PITTSFORD NY 14534
CONNOQUENESSING BORO                     CONNOQUENESSING BORO - T BOX 1208 124 W DIAMOND S BUTLER PA 16003
CONNOQUENESSING TOWNSHIP                 ANN ISAACS - TAX COLLECT 335 KRIESS ROAD RENFREW PA 16053
CONNORS, JULIA                           ADDRESS ON FILE
CONNORS, THOMASINE                       ADDRESS ON FILE
CONOVER INS                              1804 W LEWIS ST PASCO WA 99301
CONOVER TOWN                             CONOVER TWN TREASURER P.O. BOX 115 CONOVER WI 54519
CONOY TOWNSHIP                           LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
CONRAD WEISER S.D./HEIDE                 CONRAD WEISER SD - COLLE 23 BLOSSOM DRIVE ROBESONIA PA 19551
CONRAD WEISER S.D./MARIO                 EILEEN HEYDT - TAX COLLE POB 26 WOMELSDORF PA 19567
CONRAD WEISER S.D./N. HE                 KLOMA KALBACH SD - COLLE PO BOX 134 ROBESONIA PA 19551
CONRAD WEISER S.D./ROBES                 MARSHALL REYNOLDS,TAX CO 276 SOUTH CHURCH ST ROBESONIA PA 19551
CONRAD WEISER S.D./SOUTH                 CONRAD WEISER SD - TC P.O. BOX 98 WERNERSVILLE PA 19565
CONRAD WEISER S.D./WERNE                 CONRAD WEISER SD - COLLE PO BOX 255 WERNERSVILLE PA 19565
CONRAD WEISER S.D./WOMEL                 CONRAD WEISER SD - COLLE 542 W HIGH ST WOMELSDORF PA 19567
CONRAD, CHRISTINE                        ADDRESS ON FILE
CONROE MUD 1 U                           CONROE MUD 1 - TAX COLLE 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
CONSECO FINANCE HELT 2001-C              U.S. BANK NATIONAL ASSOCIATION U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL
                                         MN 55107-2292
CONSECO FINANCE HELT 2001-D              U.S. BANK NATIONAL ASSOCIATION U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL
                                         MN 55107-2292
CONSECO FINANCE HELT 2002-A              U.S. BANK NATIONAL ASSOCIATION U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL
                                         MN 55107-2292
CONSECO FINANCE HELT 2002-B              U.S. BANK NATIONAL ASSOCIATION U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL
                                         MN 55107-2292
CONSECO FINANCE HELT 2002-C              U.S. BANK NATIONAL ASSOCIATION U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL
                                         MN 55107-2292
CONSECO FINANCE HILT 2000-E              U.S. BANK NATIONAL ASSOCIATION U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL


Epiq Corporate Restructuring, LLC                                                                     Page 301 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 327 of 1490
Claim Name                               Address Information
CONSECO FINANCE HILT 2000-E              MN 55107-2292
CONSECO FINANCE HOME LOAN TRUST 1999-G   U.S. BANK NATIONAL ASSOCIATION U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL
                                         MN 55107-2292
CONSHOHOCKEN BORO                        CONSHOHOCKEN BORO - COLL 619 MAPLE ST CONSHOHOCKEN PA 19428
CONSOL TAX COLL OF WASHI                 CONSOL TAX COLL OF WASHI 1301 NIEBUHRST BRENHAM TX 77833
CONSOLIDATED ANALYTICS                   DBA OPERATIONAL EXCELLENCE ATTN: GENERAL COUNSEL 19712 MACARTHUR BLVD SUITE
                                         110 IRVINE CA 92612
CONSOLIDATED ANALYTICS INC               DBA OPERATIONAL EXCELLENCE ATTN: GENERAL COUNSEL 2801 TOWNSGATE ROAD SUITE 214
                                         WESTLAKE VILLAGE CA 91361
CONSOLIDATED ANALYTICS INC               DBA OPERATIONAL EXCELLENCE ATTN: ARVIN WIJAY 19712 MACARTHUR BLVD SUITE 110
                                         IRVINE CA 92612
CONSOLIDATED COMMUNITY MANAGEMENT        7124 N. NOB HILL ROAD TAMARAC FL 33321
CONSOLIDATED COOPERATIVE                 PO BOX 740108 CINCINNATI OH 45274-0108
CONSOLIDATED EDISON COMPANY OF N.Y.      PO BOX 1702, JAF STATION NEW YORK NY 10116-1702
INC.
CONSOLIDATED INS SERVICE                 605 RELIABILITY CIRCLE KNOXVILLE TN 37932
CONSOLIDATED INS SRVCS                   P O BOX 36 CARUTHERS CA 93609
CONSOLIDATED INSURANCES                  PO BOX 32909 KNOXVILLE TN 37930
CONSOLIDATED IRRIGATION DISTRICT         P O BOX 209 SELMA CA 93662
CONSOLIDATED RURAL WATER DISTRICT 4      PO BOX 750777 TOPEKA KS 66675-0777
CONSOLIDATED TAX COLLECTIONS OF          WASHINGTON COUNTY PO BOX 2199 BRENHAM TX 77834
CONST PUBLIC ADJUSTORS                   3 TERRY DR 205 NEWTOWN PA 18940
CONST SERV OF NH &                       JOHN & LISA HICHBORN 333 PLEASANT ST EPPING NH 03042
CONST SERVICES & ROOFING                 33 TAYLORS WAY FORISTELL MO 63348
CONSTABLEVILLE VILLAGE                   CONSTABLEVILLE VILLAGE - PO BOX 458 CONSTABLEVILLE NY 13325
CONSTANCE M. POWER;, ET AL.              SHANNON C. MCKINLEY, ESQ. CHRISTOPHER THOMPSON, ESQ. 33 DAVISON LANE EAST WEST
                                         ISLIP NY 11795
CONSTANCE PESCHRINE                      9931 NW 65TH CT E15 TAMARAC FL 33321
CONSTANCE TAYLOR JOHNSON                 6026 SAINT MORITZ DRIVE TEMPLE HILLS MD 20748
CONSTANT, BERLINE                        ADDRESS ON FILE
CONSTANTIA TOWN                          CONSTANTIA TOWN-TAX COLL PO BOX 222 CONSTANTIA NY 13044
CONSTANTIN FIASCOS &                     STEFANIE FIASCOS 301 SE 5TH AVE POMPANO BEACH FL 33060
CONSTANTINE M LIAKAKOS                   ADDRESS ON FILE
CONSTANTINE TOWNSHIP                     CONSTANTINE TWP - TREASU PO BOX 40 CONSTANTINE MI 49042
CONSTANTINE VILLAGE                      CONSTANTINE VLG - TREASU 115 WHITE PIGEON ST CONSTANTINE MI 49042
CONSTITUTION INS                         P O BOX 8424 OMAHA NE 68108
CONSTITUTIONAL CASUALTY                  5559 NORTH ELSTON AVE CHICAGO IL 60630
CONSTITUTIONAL TAX COLLECTOR             PROPERTY TAX DEPT. 301 NORTH OLIVE AVE 3RD FLOOR WEST PALM BEACH FL 33401
CONSTRUCCIONES RAMON                     RAMON APONTE-PEDRAZA RAMON APONTE-PEDRAZA 63RD STREET, BLOCK 122-19, V
                                         CAROLINA CAROLINA PR 00985
CONSTRUCT & BUILT ALL PRO RESTORATION    ATTN ARTHUR PEREZ P O BOX 240335 4407 PAM HWY SAN ANTONIO TX 78225
CONSTRUCTION & DESIGN INC                11920 WESTHEIMER RD D139 HOUSTON TX 77077
CONSTRUCTION DEVELOPMENT INDUSTRIES      11423 S. LOWE CHICAGO IL 60628
CONSTRUCTION MAINTENANCE SERVICES        P.O. BOX 1206 YUCAIPA CA 92399
CONSTRUCTION MANAGERS LL                 1315 HWY 81 N WESTVILLE FL 32464
CONSTRUCTION PLUS                        1707 INDIANA ST HOUSTON TX 77006
CONSTRUCTION PRO                         FRANCISCO POMPA 2990 RICHMOND AVE 650 HOUSTON TX 77098
CONSTRUCTION SERVICE INC                 16525 HWY 65 STE 6 HAM LAKE MN 55304
CONSTRUCTION SERVICES ETC                JIMMIE DON THOMPSON 9708 CR 528 BURLESON TX 76028
CONSTRUCTION SERVICES OF WEST MICHIGAN   GRAND RAPID CONSTRUCTION SERVICES CORP 550 32ND STREET ADA MI 49301



Epiq Corporate Restructuring, LLC                                                                   Page 302 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 328 of 1490
Claim Name                             Address Information
CONSTRUCTIVE SERVICES                  985 E JEFFERSON AVE 300 DETROIT MI 48207
CONSTRUCTORA DON ANDRES                ANDRES JIMENEZ SEVERINO CALLE ANTIOQUIA 2108 ALTO APOLO GUAYNABO PR 00969
CONSTRUCTORA HARTMANN, SE              URB CROWN HILLS, 138 AVE WINSTON CHURCHILL 319 SAN JUAN PR 00926-6013
CONSTRUCTORS 911                       743 LA FELL DR MANCHESTER MO 63021
CONSTRUCTORS INC                       207 WILLARD DR OFALLON IL 62269
CONSTRUEMAX CORP                       325 N ORANGE BLOSSOM TR ORLANDO FL 32805
CONSUELO REVUELTA INS                  PO BOX 40168 MINALLAS STATION SAN JUAN PR 00940
CONSULTING ADJUSTERS OF                8306 MILLS DRIVE STE 419 MIAMI FL 33183
CONSUMER ENERGY                        PAYMENT CENTER PO BOX 740309 CINCINNATI OH 45274-0309
CONSUMER LITIGATION LAW CENTER         TRUST ACCOUNT 130 S CHAPARRAL COURT STE 140 ANAHEIM CA 92808
CONSUMER PROTECTION LC                 1180 S OCEAN BLVD BOCA RATON FL 33432
CONSUMER ROOFING INC                   1118 SE 12TH AVE CAPE CORAL FL 33990
CONSUMERINFO.COM INC                   D/B/A EXPERIAN CONSUMER SERVICES ATTN: GENERAL COUNSEL 535 ANTON BLVD STE 100
                                       COSTA MESA CA 92626
CONSUMERS CHOICE UNDERWRITERS, INC     MARIA S PINEDA 3600 RED ROAD, STE 601A MIRAMAR FL 33025
CONSUMERS ENERGY                       PO BOX 740309 CINCINNATI OH 45274
CONSUMERS ENERGY                       P. O. BOX 30079 LANSING MI 48937
CONSUMERS ENERGY                       530 W WILLOW ST LANSING MI 48937-0001
CONSUMERS ENERGY COMPANY               ONE ENERGY PLAZA EP10-203 JACKSON MI 49201
CONSUMERS INS USA INC                  P O BOX 12269 MURFREESBORO TN 37129
CONTE, CYNTHIA                         ADDRESS ON FILE
CONTENDER CONSTR AND                   T & R JUDD 10602 LYNBROOK DR HOUSTON TX 77042
CONTENDER CONSTRUCTION                 AND ROOFING GROUP 10602 LYNBROOK DR HOUSTON TX 77042
CONTENDER CONSTRUCTION                 DAWN WRIGHT AND 10602 LYNBROOK DR HOUSTON TX 77042
CONTINENTAL AGENCY OF CT               105 SANFORD ST HAMDEN CT 06518
CONTINENTAL AMERICAN                   P O BOX 421266 INDIANAPOLIS IN 46221
CONTINENTAL CASUALTY CO                P O BOX 660679 DALLAS TX 75266
CONTINENTAL CASUALTY CO (C.N.A.)       CONTINENTAL INS. CO 333 S WABASH AVE CHICAGO IL 60604
CONTINENTAL CONSTRUCTION               JESUS M RAMOS 7133 MAJOVCA CT EL PASO TX 79912
CONTINENTAL COUNTRY CLUB RO, INC.      4131 GUNN HIGHWAY TAMPA FL 33618
CONTINENTAL INS AGCY                   2307 DOUGLAS RD 401 MIAMI FL 33145
CONTINENTAL INS CO OF PR               BOX 2 CALLE TABONUCO GUAYNABO PR 01920
CONTINENTAL INS SERVICES               2380 BARATARIA BLVD MARRERO LA 70072
CONTINENTAL MANOR II HOA               C/O SPINNAKER MGMT 3104 STATE ROUTE 208 WALLKILL NY 12589
CONTINENTAL MUT INS                    8049 WEST CHESTER PIKE UPPER DARBY PA 19082
CONTINENTAL P&C                        12955 SW 42 ST 5 MIAMI FL 33175
CONTINENTAL PROPERTY MANAGEMENT INC    975 EASTON ROAD SUITE 102 WARRINGTON PA 18976
CONTINENTAL PUBLIC ADJUS               1440 CORAL RIDGE DR 452 CORAL SPRINGS FL 33071
CONTINENTAL RANCH COMMUNITY ASSOC      9150 N COACHLINE BLVD TUCSON AZ 85743
CONTINENTAL REAL ESTATE SERVICES INC   ATTN: GENERAL COUNSEL 9362 DIELMAN INDUSTRIAL DRIVE ST LOUIS MO 63132
CONTINENTAL REO SERVICES I, COMPANY    7777 BONHOMME AVENUE SUITE 1100 CLAYTON MO 63105
CONTINENTAL REO SERVICES I, COMPANY    CONTINENTAL REAL ESTATE SERVICES INC 9362 DIELMAN INDUSTRIAL DRIVE ST. LOUIS
                                       MO 63132
CONTINENTAL REO SERVICES, INC          9362 DIELMAN INDUSTRIAL DRIVE ST. LOUIS MO 63132
CONTINENTAL ROOFING COMPANY, LLC       8006 OLD MADISON PIKE STE.4 MADISON AL 35758
CONTINENTAL TOWERS ASSOCIATION         4775 COVE CIRCLE NORTH ST PETERSBURG FL 33708
CONTINENTAL WESTERN                    P O BOX 1594 DES MOINES IA 50306
CONTRA COSTA COUNTY TAX COLLECTOR      625 COURT STREET ROOM 100 MARTINEZ CA 94553
CONTRA COSTA COUNTY TREASURER          PO BOX 631 MARTINEZ CA 94553-0063



Epiq Corporate Restructuring, LLC                                                                  Page 303 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 329 of 1490
Claim Name                              Address Information
CONTRACTAIR INC                        1220 SW 1ST WAY DEERFIELD BEACH FL 33441
CONTRACTORS BONDING &                  P O BOX 9271 SEATTLE WA 98109
CONTRACTORS OF IL & EST                OF I CAMPBELL&R CAMPBELL 10S RIVERSIDEPLAZASTE875 CHICAGO IL 60606
CONTRERA ROOFING CORP                  144 NE 26 ST MIAMI FL 33137
CONTRERAS JR., ARMANDO                 ADDRESS ON FILE
CONTROLLED CLIMATE INC                 DBA JACK STRICKLAND HEATING & AIR 2445 LAKESHORE BLVD JACKSONVILLE FL 32210
CONVERGE ONE INC                       NW 5806 PO BOX 1450 MINNEAPOLIS MN 55485-5806
CONVERGEONE HOLDINGS CORP.             ATTN: GENERAL COUNSEL 3344 HIGHWAY 149 EAGAN MN 55121
CONVERGEONE, INC.                      ATTN: GENERAL COUNSEL 3344 HIGHWAY 149 EAGAN MN 55121
CONVERSE COUNTY                        CONVERSE COUNTY-TREASURE 107 N 5TH ST, SUITE 129 DOUGLAS WY 82633
CONVEY COMPLIANCE SYSTEMS, INC.        ATTN: GENERAL COUNSEL 3300 FERNBROOK LANE NORTH SUITE 250 PLYMOUTH MN 55447
CONVIS TOWNSHIP                        CONVIS TOWNSHIP - TREASU 19500 15 MILE RD MARSHALL MI 49068
CONWAY BORO                            LORI BOHACH - TAX COLLEC 1520 DUPONT STREET CONWAY PA 15027
CONWAY CONSTRUCTION CO.                RICHARD R. CONWAY 10736 LAWRENCE 2120 MT. VERNON MO 65712
CONWAY COUNTY                          CONWAY COUNTY - TAX COLL 117 S MOOSE STREET ROOM MORRILTON AR 72110
CONWAY TOWN                            CONWAY TOWN - TAX COLLEC 32 MAIN ST CONWAY MA 01341
CONWAY TOWN                            CONWAY TOWN-TAX COLLECTO 1634 EAST MAIN ST CTR CONWAY NH 03813
CONWAY TOWN                            CONWAY TOWN - TAX COLLEC 221 W. MAIN ST. CONWAY NC 27820
CONWAY TOWNSHIP                        CONWAY TOWNSHIP - TREASU PO BOX 1157 FOWLERVILLE MI 48836
CONWAY, DEON                           ADDRESS ON FILE
CONWAY, JASON                          ADDRESS ON FILE
CONWAY, LONDREGAN, SHEEHAN & MONACO, PC 38 HUNTINGTON STREET NEW LONDON CT 06320
CONWAY, PAUL                           ADDRESS ON FILE
CONYERS CITY                           CONYERS CITY-TAX COLLECT 1184 SCOTT ST SE CONYERS GA 30012
CONYNGHAM BOROUGH                      CONYNGHAM BORO - TAX COL 28 LAWSON PL - POB 335 CONYNGHAM PA 18219
CONYNGHAM TOWNSHIP                     CONYNGHAM TWP - TAX COLL P.O. BOX 380 BLOOMSBURG PA 17815
CONYNGHAM TOWNSHIP                     SANDY WALP - TAX COLLECT 421 POND HILL MTN RD WAPWALLOPEN PA 18660
COOK COUNTY                            COOK COUNTY-TAX COMMISSI 209 N PARRISH AVENUE ADEL GA 31620
COOK COUNTY                            COOK COUNTY AUDITOR-TREA 411 W 2ND STREET GRAND MARAIS MN 55604
COOK COUNTY CLERK                      118 N CLARK ST RM 434 CHICAGO IL 60602
COOK COUNTY COLLECTOR                  118 NORTH CLARK ST ROOM 112 CHICAGO IL 60602
COOK COUNTY DEPARTMENT OF REVENUE      118 N CLARK ST RM. 1160 CHICAGO IL 60602-1304
COOK COUNTY TAX COLLECTO               COOK COUNTY - TREASURER P.O. BOX 805436 CHICAGO IL 60680
COOK COUNTY TAX COLLECTOR              209 N PARISH AVE ADEL GA 31620
COOK COUNTY TREASURER                  PO BOX 4488 CAROL STREAM IL 60197
COOK COUNTY TREASURER                  118 N CLARK ST RM 112 CHICAGO IL 60602
COOK COUNTY TREASURER                  P O BOX 805436 CHICAGO IL 60680
COOK COUNTY TREASURER                  PO BOX 805438 CHICAGO IL 60680-4116
COOK MARAN                             461 PANTIGO RDF EAST HAMPTON NY 11937
COOK SIDING SUPPLY INC                 606 WEST FIRST ST WALL LAKE IA 51466
COOK TOWNSHIP                          COOK TWP - TAX COLLECTOR 196 OLD DISTILLERY RD STAHLSTOWN PA 15687
COOK, BARBARA                          ADDRESS ON FILE
COOK, BRANDI                           ADDRESS ON FILE
COOK, CONNIE                           ADDRESS ON FILE
COOK, CYNTHIA                          ZUZOLO LAW OFFICES 700 YOUNGSTOWN WARREN RD NILES OH 44446
COOK, ERIC                             ADDRESS ON FILE
COOK, JERRY                            ADDRESS ON FILE
COOK, JOHN                             ADDRESS ON FILE
COOK, LARCEY                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 304 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 330 of 1490
Claim Name                             Address Information
COOK, LORI                             ADDRESS ON FILE
COOK, PATRICIA                         ADDRESS ON FILE
COOK, PAUL                             ADDRESS ON FILE
COOK, RAVEN                            ADDRESS ON FILE
COOKE COUNTY C/O APPR DI               COOKE CAD - TAX COLLECTO 201 N DIXON GAINESVILLE TX 76240
COOKE DEMERS & GLEASON LLC             260 MARKET ST STE F NEW ALBANY OH 43054
COOKE DEMERS LLC                       260 MARKET ST STE F NEW ALBANY OH 43054
COOKE'S HOPE HOMEOWNERS ASSOCIATION,   6967 COOKES HOPE ROAD SUITE 2 EASTON MD 21601
INC
COOKEVILLE CITY                        COOKEVILLE CITY-TAX COLL 45 E BROAD ST COOKEVILLE TN 38501
COOKMAN INS GROUP                      P O BOX 1017 ROMNEY WV 26757
COOKMAN INS GROUP                      P.O. BOX 550 PETERSBURG WV 26847
COOKMAN, LARRY                         ADDRESS ON FILE
COOKS APPRAISAL SERVICE                519 POND APPLE ROAD CLARKSVILLE TN 37043
COOKS CARPET, INC                      FRED COOK 1725 HIGHWAY 64 WEST MURPHY NC 28906
COOKSON AND BOWMAN INS                 471 SUTTON WAY STE 201 GRASS VALLEY CA 95945
COOKSON, REBECCA                       ADDRESS ON FILE
COOL AIR CONSTRUCTION                  43759 15TH ST WEST 204 LANCASTER CA 93534
COOL FLORIDA, INC                      1746 22ND AVE NORTH LAKE WORTH FL 33460
COOL VUE ALUMINUM, INC                 DEAN PALAZZALO 2624 DELAWARE AVE KENNER LA 70062
COOLBAUGH TOWNSHIP                     GRATZ WASHENIK- TAX COLL 5574 MUNICIPAL DR. TOBYHANNA PA 18466
COOLER INS AGENCY                      7584 LOW COUNTRY DR RIDGELAND SC 29936
COOLEY ENTERPRISES LLC                 360 HIGHWAY 43 SARALAND AL 36671
COOLING & WINTER LLC                   1355 ROSWELL ROAD SUITE 240 MARIETTA GA 30062
COOMBS LAW FIRM                        1715 - 144TH AVENUE SE, SUITE 203 BELLEVUE WA 98004-6906
COON VALLEY VILLAGE                    COON VALLEY VLG TREASURE P.O. BOX 129 COON VALLEY WI 54623
COONAN INSURANCE AGENCY                267 MAIN STREET OXFORD MA 01540
COONE, BRIAN                           ADDRESS ON FILE
COOPER & MITCHELL INS                  7311 GREENHAVEN DR 208 SACRAMENTO CA 95831
COOPER APPRAISALS                      13934 MINPO CAY CT APT C CORPUS CHRISTI TX 78418
COOPER BUILDING&ROOFING                3000 6TH AVE HUNTSVILLE AL 35805
COOPER COUNTY                          COOPER COUNTY - COLLECTO 200 MAIN, ROOM 27 BOONVILLE MO 65233
COOPER FLOORING LTD                    3712 OLD DENTON DR CARROLLTON TX 75007
COOPER INS                             3574 W95TH ST EVERGREEN PARK IL 60805
COOPER INSURANCE AGENCY                79037 HWY 437 SUITE A COVINGTON LA 70435
COOPER TOWNSHIP                        COOPER TWP - TAX COLLECT 583 JOHNSON RD GRASSFLAT PA 16839
COOPER TOWNSHIP                        COOPER TWP - TAX COLLECT 21 WOODBINE LANE DANVILLE PA 17821
COOPER TOWNSHIP                        COOPER TOWNSHIP - TREASU 1590 WEST D AVE KALAMAZOO MI 49009
COOPER TURNER APPRAISALS INC           PO BOX 770756 MEMPHIS TN 38177
COOPER, BENJAMIN                       ADDRESS ON FILE
COOPER, CHERRYLN                       ADDRESS ON FILE
COOPER, CRAIG                          ADDRESS ON FILE
COOPER, DON                            ADDRESS ON FILE
COOPER, LAUREN                         ADDRESS ON FILE
COOPER, MARK                           ADDRESS ON FILE
COOPER, MESHA                          ADDRESS ON FILE
COOPER, NADINE                         ADDRESS ON FILE
COOPER, SHALANDRIA                     ADDRESS ON FILE
COOPER, SPRONG & DAVIS                 200 HIGH STREET SUITE 500 PORTSMOUTH VA 23705



Epiq Corporate Restructuring, LLC                                                                   Page 305 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 331 of 1490
Claim Name                              Address Information
COOPERATIVA DE SEGUROS                 MULT DE PR 534 N SEMORAN BLVD ORLANDO FL 32807
COOPERATIVA DE SEGUROS                 MULTIPLES DE PR PO BOX 2057 KALISPELL MT 59903
COOPERATIVE DE SEGUROS                 MULTIPLES DE PR P O BOX 363846 SAN JUAN PR 00936
COOPERSBURG BORO                       BOROUGH OF COOPERSBURG - 5 N MAIN STREET COOPERSBURG PA 18036
COOPERSBURG CONSTRUCTION CORPORATION   P.O. BOX 307 COOPERSBURG PA 18036
COOPERSTOWN BORO                       COOPERSTOWN BORO - COLLE PO BOX 157 COOPERSTOWN PA 16317
COOPERSTOWN CEN. SCH.(CO               COOPERSTN CEN. SCH-COLLE 39 LINDEN AVE COOPERSTOWN NY 13326
COOPERSTOWN CITY                       TAX COLLECTOR 2525 BURGESS GOWER RD - COOPERTOWN TN 37172
COOPERSTOWN TOWN                       COOPERSTWN TWN TREASURER 10619 HIDDEN VALLEY RD MARIBEL WI 54227
COOPERSTOWN VILL (T-OTSE               COOPERSTOWN VILL-CLERK PO BOX 346 COOPERSTOWN NY 13326
COOPERSVILLE CITY                      COOPERSVILLE CITY - TREA 289 DANFORTH ST COOPERSVILLE MI 49404
COOPERWEST INS AGY LLC                 PO BOX 88 HOLTSVILLE CA 92250
COORDINATED LOSS                       SERVICES LLC 101 S ELM ST STE 228 GREENSBORO NC 27401
COOS COUNTY TAX COLLECTOR              250 NORTH BAXTER COQUILLE OR 97423
COOS COUNTY TAX COLLECTOR              COOS COUNTY COURTHOUSE COQUILLE OR 97423
COOSA COUNTY JUDGE OF PROBATE          P.O. BOX 218 ROCKFORD AL 35136-0218
COOSA COUNTY REVENUE COMMISSIONER      PO BOX 7 ROCKFORD AL 35136-0007
COOSAWATTEE RIVER RESORT ASSOC, INC    634 BEAVER LAKE DR UNIT 5160 ELLIJAY GA 30540
COOTE, CARLTON                         ADDRESS ON FILE
COPAKE TOWN                            COPAKE TOWN- TAX COLLECT 230 MOUNTAIN VIEW RD COPAKE NY 12516
COPAL CONSTRUCTION INC                 160 RUE ST CATHERINE ST FLORISSANT MO 63031
COPE APPRAISALS                        307 MOSSY OAK DRIVE HUNTSVILLE AL 35806
COPELAND AGENCY                        5002 S ANDERSON RD B OKLAHOMA CITY OK 73150
COPELAND FRANCO SCREWS                 & GILL P A P O BOX 347 MONTGOMERY AL 36101-0347
COPELAND, MICHAEL                      ADDRESS ON FILE
COPEMISH VILLAGE                       COPEMISH VILLAGE - TREAS P. O. BOX 207 COPEMISH MI 49625
COPENHAGEN CEN SCH (CMBD               COPENHAGEN CEN SCH - COL P.O. BOX 49 COPENHAGEN NY 13626
COPENHAGEN CEN SCH (CO                 COPENHAGEN CEN SCH - COL 3020 MECHANIC ST COPENHAGEN NY 13626
COPENHAGEN VILLAGE                     COPENHAGEN VILLAGE - CLE P. O. BOX 237 COPENHAGEN NY 13626
COPIAH COUNTY                          COPIAH COUNTY-TAX COLLEC PO BOX 705 HAZLEHURST MS 39083
COPIAH COUNTY CHANCERY CLERK           122 S LOWE ST HAZLEHURST MS 39083
COPIAH COUNTY CLERK                    PO BOX 507 HAZLEHURST MS 39083-0507
COPIAH COUNTY TAX COLLECTOR            PO BOX 705 HAZLEHURST MS 39083
COPLAY BORO                            COPLAY BORO - TAX COLLEC 104 S 7TH ST COPLAY PA 18037
COPLAY WHITEHALL SEWER AUTHORITY       3213 MACARTHUR RD. WHITEHALL PA 18052
COPPER BLUFFS HOA                      736 W. PIONEER BLVD 200 MESQUITE NV 89027
COPPER CREEK CONSTR                    & R WILLIAMS AS EOE OF M 5980 TOPAZ ST LAS VEGAS NV 89120
COPPER CREEK HOA                       8966 SPANISH RIDGE AVE STE 100 LAS VEGAS NV 89148
COPPER RIDGE CONSTRUCTION LLC          3563 BOARDWALK CIRCLE HIGHLANDS RANCH CO 80129
COPPERCHASE HOMEOWNERS ASSOCIATION     1301 N MERIDIAN AVE OKLAHOMA CITY OK 73107
COPPERFIELD ADULT                      CONDOMINIUMS OWNERS ASSOC. PO BOX 23099 TIGARD OR 97281
COPPERHEAD CONTRACTING LLC             52 MERCHANT ROW MILTON WI 53563
COPPLE CONSTRUCTION LLC                KIRK COPPLE 4205 SHANNON HILL RD ALEXANDRIA VA 22310
COPPOM, KEVIN                          ADDRESS ON FILE
COQUINA COVE VILLAS, INC.              1961 COQUINA WAY CORAL SPRINGS FL 33071
COQUINA KEY SUBDIVISION HOA, INC       COQUINA KEY HOA 4845 BELLE TERRE PKWY, C19 PALM COAST FL 32164
COQUINA LAW GROUP PA                   24 CATHEDRAL PLACE SUITE 502 ST AUGUSTINE FL 32084
CORAL CLUB CONDOMINIUM INC.            5800 OVERSEAS HWY SUITE 17 MARATHON FL 33050
CORAL ISLE EAST CONDOMINIUM ASSOCIATION 3703 NE 166TH NORTH MIAMI BEACH FL 33160



Epiq Corporate Restructuring, LLC                                                                   Page 306 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 332 of 1490
Claim Name                             Address Information
CORAL LAKES HOMEOWNERS ASSOCIATION,    1750 SW CORAL LAKES WAY STUART FL 34997
INC.
CORAL RIDGE COLONY INC.                2100 N.E. 39TH STREET OFFICE FORT LAUDERDALE FL 33308
CORAL SPRINGS IMPROVEMENT DISTRICT     10300 NW 11TH MANOR CORAL SPRINGS FL 33071
CORAOPOLIS BORO                        CORAOPOLIS BORO - COLLEC 102 RAHWAY RD MCMURRAY PA 15317
CORBETT CONSTRUCTION                   P.O.BOX 1013 LA CANADA FLINTRIDGE CA 91012
CORBETT INS AGENCY                     101 S RAINBOW 25 LAS VEGAS NV 89145
CORBETT, GINGER                        ADDRESS ON FILE
CORBIN CITY                            CORBIN CITY - TAX COLLEC 316 ROUTE 50 CORBIN CITY NJ 08270
CORBIN CITY - WHITLEY                  CITY OF CORBIN - CLERK PO BOX 1343 CORBIN KY 40702
CORBIN, KAREN                          ADDRESS ON FILE
CORBISELLO, LEANN                      ADDRESS ON FILE
CORBITT, AMBER                         ADDRESS ON FILE
CORBY ELECTRIC LLC                     CORBY R SALEK PO BOX 339 BERNARDSVILLE NJ 07924
CORCORAN AND HAVLIN                    287 LINDEN ST WELLSELEY MA 02482
CORDASCO, ROCCO                        ADDRESS ON FILE
CORDELE CITY                           CORDELE CITY-TAX COLLECT 501 N 7TH ST CORDELE GA 31015
CORDELL D DOWNING                      1431 A STREET SE WASHINGTON DC 20003
CORDELL INS AGENCY                     4331 OLD HICKORY BLVD SUITE D OLD HICKORY TN 37138
CORDIS S. CLEVENGER JR.                605 HWE GALION OH 44833
CORDOGAN INS                           154 TIMBER CREEK DRIVE SUITE 2 CORDOVA TN 38018
CORDOGAN INS                           293 S WALNUT BEND 101 CORDOVA TN 38018
CORDOVA CITY                           CITY OF CORDOVA PO BOX 1210 CORDOVA AK 99574
CORDOVA, HEATHER                       ADDRESS ON FILE
CORDRAY CONSTRUCTION &                 650 S JUNIPER ST GARDNER KS 66030
CORE CONTRACTORS                       4501 LOGAN ST DENVER CO 80216
CORE CONTRACTORS                       4049 SAINT PAUL ST. DENVER CO 80219
CORE REALTY                            8833 PERIMETER PARK BLVD 901 JACKSONVILLE FL 32216
CORE REALTY LLC                        4110 SOUTHPOINT BLVD SUITE 230 JACKSONVILLE FL 32216
CORE REALTY LLC                        ATTN: RYAN COURSON 4110 SOUTHPOINT BLVD SUITE 230 JACKSONVILLE FL 32216
CORELLA, MANUEL                        ADDRESS ON FILE
CORELOGIC CREDCO LLC                   PO BOX 847070 DALLAS TX 75284
CORELOGIC CREDCO LLC                   ATTN: BILLING DEPT. 2 AFFILIATE AVE LOS ANGELES CA 90001
CORELOGIC CREDCO LLC                   ATTN: TOM BLAUVELT 10277 SCRIPPS RANCH BOULEVARD SAN DIEGO CA 92131
CORELOGIC CREDCO LLC                   ATTN: GENERAL COUNSEL 10277 SCRIPPS RANCH BOULEVARD SAN DIEGO CA 92131
CORELOGIC FLOOD SERVICES LLC           PO BOX 202176 DALLAS TX 75320
CORELOGIC FLOOD SERVICES LLC           ATTN: GENERAL COUNSEL 11902 BURNET ROAD AUSTIN TX 78758
CORELOGIC FLOOD SERVICES LLC           ATTN: VICKI CHENAULT 11902 BURNET ROAD AUSTIN TX 78758
CORELOGIC INFORMATION SOLUTIONS INC    PO BOX 847239 DALLAS TX 75284-7239
CORELOGIC SOLUTIONS, LLC               ATTN: GENERAL COUNSEL 1625 NW 136TH AVENUE E-100 SUNRISE FL 33323
CORELOGIC SOLUTIONS, LLC               ATTN: SAPAN BAFNA 1625 NW 136TH AVENUE E-100 SUNRISE FL 33323
CORELOGIC SOLUTIONS, LLC               ATTN: GENERAL COUNSEL 40 PACIFICA SUITE 900 IRVINE CA 92618
CORELOGIC TAX SERVICES LLC             3001 HACKBERRY ROAD IRVING TX 75063
CORELOGIC TAX SERVICES LLC             PO BOX 200079 DALLAS TX 75320
CORELOGIC TAX SERVICES LLC             ATTN: GENERAL COUNSEL AND PRESIDENT 1 CORELOGIC DRIVE MAILSTOP 4-5 WESTLAKE TX
                                       76262
CORELOGIC TAX SERVICES LLC             ATTN: SENIOR VICE PRESIDENT 1 CORELOGIC DRIVE MAILSTOP 4-5 WESTLAKE TX 76262
CORELOGIC TAX SERVICES LLC             ATTN: GENERAL COUNSEL 40 PACIFICA SUITE 900 IRVINE CA 92618
CORELOGIC, INC.                        ATTN: GENERAL COUNSEL 4 FIRST AMERICAN WAY SANTA ANA CA 92707



Epiq Corporate Restructuring, LLC                                                                   Page 307 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 333 of 1490
Claim Name                             Address Information
CORETHIA JOHNSON                       141 MCBRIDE CEMETARY RD FAYETTEVILLE GA 30215
COREY CONSTRUCTION HOUSTON LLC         12400 TAYLOR ROAD HOUSTON TX 77041
COREY HARVILL APPRAISALS               308 GREENACRES BLVD BOSSIER CITY LA 71111
COREY MICHAEL HOFFMAN                  625 7TH ST SE LE MARS IA 51031
COREY NEHK &                           ADDRESS ON FILE
COREY S. HALLORAN                      COREY S. HOLLORAN (PRO SE) 1875 RIVER RUN DRIVE MARYSVILLE CA 95901
COREY SEARCY                           35 HEMLOCK DR NEWMAN GA 30263
COREY SMITH                            ADDRESS ON FILE
COREY TYRONE GLENN AND CAROLYN         YVONNE JOHNSON 713 EVERGREEN CHURCH ROAD STARR SC 29684
COREY, MARLON                          ADDRESS ON FILE
CORFU VILLAGE                          CORFU VILLAGE - CLERK 116 EAST MAIN STREET CORFU NY 14036
CORIE WILLIAMS                         409 CLEARSTREAM LN AUSTELL GA 30168
CORINNA TOWN                           CORINNA TOWN - TAX COLLE 8 LEVI STEWART DRIVE CORINNA ME 04928
CORINTH CEN. SCH.(CMBND.               CORINTH CS-TAX COLLECTOR 105 OAK STREET CORINTH NY 12822
CORINTH CITY                           CORINTH CITY-TAX COLLECT PO BOX 669 CORINTH MS 38835
CORINTH TOWN                           CORINTH TOWN - TAX COLLE 31 EXETER ROAD CORINTH ME 04427
CORINTH TOWN                           CORINTH TOWN - TAX COLLE P.O. BOX 461 CORINTH VT 05039
CORINTH TOWN                           CORINTH TOWN-TAX COLLECT 600 PALMER AVE CORINTH NY 12822
CORINTH VILLAGE                        CORINTH VILLAGE-CLERK 244 MAIN ST CORINTH NY 12822
CORINTHIA CHRISTMAS                    & PETER CHRISTMAS 2 DARTMOUTH ST RANDOLPH MA 02368
CORK, DEBRA                            ADDRESS ON FILE
CORKY SHAW ENTERPRISES, INC            14729 HIGHWAY 105 WEST SUITE 140 MONTGOMERY TX 77356
CORMIER, LUCINDA                       ADDRESS ON FILE
CORMIER, ROSHELLE                      ADDRESS ON FILE
CORMORANT CREEK ESTATES HOA            P.O. BOX 600811 JACKSONVILLE FL 32260
CORN REST INC                          10654 NORTHEND FERNDALE MI 48220
CORNELIA CITY                          CORNELIA CITY-TAX COLLEC PO BOX 785 CORNELIA GA 30531
CORNELISON RESTORATION                 DAVE CORNELISON 1513 W PARKVIEW OZARK MO 65721
CORNELL CITY                           CORNELL CITY TREASURER P.O. BOX 796/222 MAIN ST CORNELL WI 54732
CORNELL S.D./CORAOPOLIS                CORNELL SD - TAX COLLECT 102 RAHWAY RD MCMURRAY PA 15317
CORNELL S.D./NEVILLE TOW               CORNELL SD - TAX COLLECT 102 RAHWAY RD MCMURRAY PA 15317
CORNELL TOWNSHIP                       CORNELL TOWNSHIP - TREAS 10179 BONEY FALLS H RD CORNELL MI 49818
CORNELL TOWNSHIP TREASURER             9794 BONEY FALLS H ROAD CORNELL MI 49818
CORNELL, JOSEPH                        ADDRESS ON FILE
CORNER ROCK BUILDING                   COMPANY LLC 6 CELEBRATION PLACE ASHEVILLE NC 28806
CORNERSTON CONST & J&L                 SEAMANS STE 200 2002 TIMBERLOCH PL THE WOODS TX 77380
CORNERSTONE AGENCY                     2330 SCENIC HWY SNELLVILLE GA 30078
CORNERSTONE APPRAISAL                  FOR ACCT JEROME WHITSON 29 EMMONS D STE G50 PRINCETON NJ 08540
CORNERSTONE APPRAISAL COMPANY LLC      3578 HARTSEL DR STE E STE 185 COLORADO SPRINGS CO 80920
CORNERSTONE APPRAISAL SERVICE          PO BOX 854 BLUE JAY CA 92317
CORNERSTONE APPRAISAL SERVICES         CORP 217 CHARLES ST PORT ORANGE FL 32129
CORNERSTONE APPRAISALS &               29 EMMONS DR G50 PRINCETON NJ 08540
CORNERSTONE APPRAISALS INC             12 SIERRA LOOP ALAMOGORDO NM 88310
CORNERSTONE BLUE                       150 490 NE BUTLER MARKET RD BEND OR 97701
CORNERSTONE BUILD &CLEAR               CHOICE & NORMA WILSON 740 S VANBUREN ST STE A PLACENTIA CA 92870
CORNERSTONE BUILDERS AND               RESTORATION INC 740 SOUTH VAN BUREN A PLACENTIA CA 92870
CORNERSTONE BUILDERS FOR               ACCT OF E WALKER 9539 FLOWER ST BELLFLOWER CA 90706
CORNERSTONE BUILDING &                 RESTORATION LLC 40820 WOODSIDE PLACE LEESBURG VA 20175
CORNERSTONE CONSTRUCTION               SUITE 200 2002 TIMBERLOCK PL THE WOODLANDS TX 77380



Epiq Corporate Restructuring, LLC                                                                  Page 308 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 334 of 1490
Claim Name                             Address Information
CORNERSTONE CONSTRUCTION & REMODEL     JOHNS CONSTRUCTION SOLUTION, LLC 2506 PORT LAVACA DR VICTORIA TX 77901
CORNERSTONE ENTERPRISES LLC            PO BOX 720092 BYRAM MS 39272
CORNERSTONE FENCE & ORNA               266 RESERVOIR AVE MERIDEN CT 06451
CORNERSTONE GENERAL CONTRACTING        CASON CONSTRUCTION, LLC 2576 GRAVEL DRIVE FORT WORTH TX 76118
CORNERSTONE INS                        4700 BELL ST AMARILLO TX 79109
CORNERSTONE INS AGENCY                 P O BOX 610607 BAYSIDE NY 11361
CORNERSTONE INS GROUP                  1668 33RD AVE COLUMBUS NE 68601
CORNERSTONE LAND SURVEYING             1403 W. TAYLOR STREET CLARKSVILLE AR 72830
CORNERSTONE MUD L                      CORNERSTONE MUD - COLLEC 11111 KATY FRWY 725 HOUSTON TX 77079
CORNERSTONE NAT INS CO                 P O BOX 6040 COLUMBIA MO 65205
CORNERSTONE NATL INS                   P O BOX 2057 KALISPELL MT 59903
CORNERSTONE ONDEMAND                   DEPT CH19590 PALATINE IL 60055-9590
CORNERSTONE ONDEMAND                   ATTN: GENERAL COUNSEL 1601 CLOVERFIELD BLVD SUITE 600 SOUTH SANTA MONICA CA
                                       90404
CORNERSTONE PROPERTIES                 ATTN: AUSTIN WINGATE 85 ALDEN ST ; PO BOX 122 CHERRY VALLEY NY 13320
CORNERSTONE PROPERTIES                 PATRICIA WINGATE P.O. BOX 122 CHERRY VALLEY NY 13320
CORNERSTONE PROPERTIES                 PO BOX 77 ROSEBOOM NY 13450
CORNERSTONE PROPERTIES INC             4523 E. BROADWAY ROAD PHOENIX AZ 85040
CORNERSTONE PROPERTIES, LLC            GLENN DECOTEAU 13060 AIRLINE HIGHWAY GONZALES LA 70737
CORNERSTONE REAL ESTATE SERVICES LLC   184 PEAMAR DRIVE WEST COLUMBIA SC 29170
CORNERSTONE RECONSTRUCTION SVCS LLC    DBA PAUL DAVIS RESTORATION 11800 INDUSTRIPLEX BLVD SUITE 6 BATON ROUGE LA
                                       70809
CORNERSTONE REMODEL                    WILLIAM LAMME 14105 VISTA REAL VALLEY CENTER CA 92082
CORNERSTONE RFG & GUTTER LLC           1886 W TEJON AV PUEBLO WEST CO 81007
CORNERSTONE ROOFING & GUTTER LLC       ROY HUSKIN 85 N PRECISION DRIVE PUEBLO WEST CO 81007
CORNERSTONE ROOFING & REMODELING       ATTN JERRY CORNERSTONE 106 ELIZABETH DRIVE HORSESHOE BAY TX 78657
CORNERSTONE SUBDIVISION HOA            9828 BLUEBONNET BLVD, SUITE F BATON ROUGE LA 70810
CORNERSVILLE CITY                      CORNERSVILLE-TAX COLLECT PO BOX 128 CORNERSVILLE TN 37047
CORNERSVILLE UTILITIES                 216 VINE STREET P.O. BOX 325 CORNERSVILLE IN 47331
CORNETT, TRAMECA                       ADDRESS ON FILE
CORNING CITY                           CORNING CITY-FINANCE OFF 500 NASSER CIVIC CENTER CORNING NY 14830
CORNING CITY (STEUBEN CO               CORNING CITY-TREASURER 500 NASSER CIVIC CENTER CORNING NY 14830
CORNING CITY SCHOOL DISTRICT           165 CHARLES ST PAINTED POST NY 14870
CORNING CSD (COMBINED TN               CORNING CSD- TAX COLLECT 220 LIBERTY ST-FIVE STAR WARSAW NY 14569
CORNING CSD (COMBINED TN               CORNING CSD-TAX COLLECTE 220 LIBERTY ST-FIVE STAR WARSAW NY 14569
CORNING CSD (CORNING CIT               CORNING CSD-TAX COLLECTE 220 LIBERTY ST-FIVE STAR WARSAW NY 14569
CORNING CSD (TN DIX,ORAN               CORNING CSD-TAX COLLECTO 220 LIBERTY ST-FIVE STAR WARSAW NY 14569
CORNING TOWN                           CORNING TOWN-TAX COLLECT 20 SOUTH MAPLE ST CORNING NY 14830
CORNING TOWN                           CORNING TWN TREASURER N1528 S BRANCH ROAD MERRILL WI 54452
CORNISH TOWN                           CORNISH TOWN - TAX COLLE 17 MAPLE ST CORNISH ME 04020
CORNISH, JASMIN                        ADDRESS ON FILE
CORNPLANTER TOWNSHIP                   BECKY KLAPEC - TAX COLLE 82 HORNE LANE OIL CITY PA 16301
CORNVILLE TOWN                         CORNVILLE TOWN- TAX COLL 910 MOLUNKUS ROAD CORNVILLE ME 04976
CORNWALL BORO                          LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
CORNWALL CENTRAL SCH. (C               CORNWALL CENTRAL SCH-COL 24 IDLEWILD AVE CORNWALL ON HUDSON NY 12520
CORNWALL CENTRAL SCH. (N               CORNWALL CENTRAL SCH-COL 24 IDLEWILD AVENUE CORNWALL ON HUDSON NY 12520
CORNWALL CENTRAL SCH. (W               CORNWALL CENTRAL SCH-COL 24 IDLEWILD AVE CORNWALL ON HUDSON NY 12520
CORNWALL CONSTRUCTION                  30001 UU HWY WARSAW MI 65355
CORNWALL TOWN                          CORNWALL TOWN - TAX COLL 2629 ROUTE 30 CORNWALL VT 05753



Epiq Corporate Restructuring, LLC                                                                   Page 309 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 335 of 1490
Claim Name                               Address Information
CORNWALL TOWN                            CORNWALL TOWN - TAX COLL TOWN OFFICE BOX 97 CORNWALL CT 06753
CORNWALL TOWN                            CORNWALL TOWN-TAX COLLEC 183 MAIN STREET CORNWALL NY 12518
CORNWALL VILLAGE                         CORNWALL VILLAGE-TAX COL 325 HUDSON ST. CORNWALL ON HUDSON NY 12520
CORNWALL-LEBANON S.D./CO                 KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
CORNWALL-LEBANON S.D./MT                 KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
CORNWALL-LEBANON S.D./NO                 KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
CORNWALL-LEBANON S.D./SO                 KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
CORNWALL-LEBANON S.D./WE                 KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
COROMANDEL CONDOMINIUM ASSOCIATION       375 KELBURN RD. DEERFIELD IL 60015
CORONA INS                               2275 S MAIN ST STE 101 CORONA CA 92882
CORONA INSURANCE GROUP INC               P O BOX 10878 SAN JUAN PR 00922
CORONA LAW FIRM PA                       3899 NW 7TH ST SUITE 202B, 2ND FL MIAMI FL 33126
CORONADO GARDENS HOMEOWNER ASSOCIATION   68-950 ADELINA RD CATHERDRAL CITY CA 92234
CORONADO, CARLA                          ADDRESS ON FILE
CORONADO, SELENA                         ADDRESS ON FILE
CORP CATERERS JAX                        2767 CLYDO RD JACKSONVILLE FL 32207
CORP FOR IND LIVING                      157 CHARTER OAK AVE HARTFORD CT 06106
CORPORATE AMERICA FAMILY CREDIT          UNION 2075 BIG TIMBER ROAD ELGIN IL 60123
CORPORATE APPRAISAL CO                   10663 LOVELAND MADEIRA ROAD 230 LOVELAND OH 45140
CORPORATE CONSTRUCTION &                 DESIGN INC 830 N JOHN YOUNG PKWY KISSIMMEE FL 34741
CORPORATE INS ADVISORS &                 CIA FLOOD 100 NE 3RD AVE STE 1000 FT LAUDERDALE FL 33301
CORPORATE MANAGEMENT ADVISORS, INC.      ATTN: MAUREEN DAVIS, EVP 785 DOUGLAS AVENUE ALTAMONTE SPRINGS FL 32714
CORPORATE TRAINING TECHNOLOGIES, INC.    ATTN: GENERAL COUNSEL 2570 BOULEVARD OF THE GENERALS BUILDING 200, SUITE 221
                                         EAGLEVILLE PA 19403
CORPORATE UNITED PURCHASING              CONSORTIUM, INC. ATTN: GENERAL COUNSEL 20325 CENTER RIDGE RD. SUITE 527 ROCKY
                                         RIVER OH 44116
CORPORATE UNITED PURCHASING              CONSORTIUM, INC. ATTN: CONTRACTS MANAGER 24651 CENTER RIDGE ROAD CLEVELAND OH
                                         44145
CORPORATE UNITED PURCHASING              CONSORTIUM, INC. ATTN: CONTRACTS MANAGER 24651 CENTER RIDGE ROAD SUITE 527
                                         WESTLAKE OH 44145
CORPORATE UNITED PURCHASING              CONSORTIUM, INC. ATTN: GENERAL COUNSEL 24651 CENTER RIDGE ROAD WESTLAKE OH
                                         44145
CORPORATION SERVICE CO                   PO BOX 13397 PHILADELPHIA PA 19101-3397
CORPORATION SERVICE COMPANY              ATTN: GENERAL COUNSEL 2711 CENTERVILLE ROAD WILMINGTON DE 19808-1645
CORPREW, KATISHA                         ADDRESS ON FILE
CORRAL, LUPITA                           ADDRESS ON FILE
CORREA, SANDY                            ADDRESS ON FILE
CORRECTION ROOFING OF PUERTO RICO INC    JORGE CADIZ ARROYO PO BOX 2064 BAYAMON PR 00960
CORREIA, SERGIO                          ADDRESS ON FILE
CORREIA, STEPHEN                         ADDRESS ON FILE
CORRIGAN BROTHERS PAINTING               & WATERPROOFING 12820 82 ST N. WEST PALM BEACH FL 33412
CORRIGAN INS AGENCY                      213 LANDING LANE ELKTON MD 21921
CORRIVEAU INS                            P O BOX 1211 BEAUFORT SC 29901
CORRY AREA SCHOOL DISTRI                 CONCORD TWP - TAX COLLEC 21110 LINDSEY HOLLOW ROA CORRY PA 16407
CORRY AREA SCHOOL DISTRI                 CORRY AREA SD - TAX COLL 100 S CENTER ST CORRY PA 16407
CORRY AREA SCHOOL DISTRI                 CORRY AREA SD - TAX COLL 11470 TURNPIKE ROAD CORRY PA 16407
CORRY AREA SCHOOL DISTRI                 CORRY AREA SD - TAX COLL 18322 CROSS ST CORRY PA 16407
CORRY AREA SD/COLUMBUS T                 CORRY AREA SD - TAX COLL 359 SCHRAMLING ROAD CORRY PA 16407
CORRY AREA SD/SPARTA TWP                 CORRY AREA SD - TAX COLL 24650 ST HWY 89 SPARTANSBURG PA 16434
CORRY AREA SD/SPARTANSBU                 SPARTANSBURG BORO - TC 579 E MAIN ST POB 103 SPARTANSBURG PA 16434


Epiq Corporate Restructuring, LLC                                                                     Page 310 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 336 of 1490
Claim Name                              Address Information
CORRY AREA SD/SPRING CRE                CORRY AREA SD - TAX COLL 4580 OLD ROUTE 77 SPRING CREEK PA 16436
CORRY CITY CITY CO BI                   CORRY CITY - TREASURER 100 S CENTER ST CORRY PA 16407
CORSICA BORO                            CORSICA BORO - TAX COLLE 473 MAIN ST CORSICA PA 15829
CORSO, LARRY                            ADDRESS ON FILE
CORTEZ CO.                              GIROCO CONSTRUCTION INC. GIROCO CONSTRUCTION INC. 13365 RAVEN STREET SYLMAR CA
                                        91342
CORTEZ GROVES LOA                       3401 W LAWRENCE LN PHOENIX AZ 85051
CORTEZ, GUSTAVO                         ADDRESS ON FILE
CORTINAS DE LONA Y TECHOS P.R           ANGEL HERNANDEZ JORGE HC-01 BOX 4048 VILLALBA PR 00766
CORTINAS MARIE                          MARITZA DELRIOS CARRI 848 SAINT JUST TRUJILLO ALTO PR 00976
CORTLAND CITY                           CORTLAND CITY- FINANCE O 25 COURT ST CORTLAND NY 13045
CORTLAND CITY SCH (CITY                 CORTLAND CITY SCH - COLL PO BOX 766 ITHACA NY 14851
CORTLAND CITY SCH (COMBI                CORTLAND CITY SCH - COLL P.O. BOX 766 ITHACA NY 14851
CORTLAND GROUP LLC                      PO BOX 532 MARLTON NJ 08053
CORTLAND PROPERTIES, INC.               7612 W. NORTH AVE. ELMWOOD PARK IL 60707
CORTLANDT SCHOOLS                       MARY E BREINING-TAX COLL 1 HEADY ST. - TOWN HALL CORTLANDT MANOR NY 10567
CORTLANDT TOWN                          MARY E BREINING-TAX COLL TOWN HALL 1 HEADY ST. CORTLANDT MANOR NY 10567
CORTLANDVILLE TOWN                      CORTLANDVILLE TN-COLLECT 3577 TERRACE RD CORTLAND NY 13045
CORTNEY WORLINE INS                     501 OAK ST ELKO NV 89801
CORUNNA CITY                            CORUNNA CITY - TREASURER 402 N SHIAWASSEE CORUNNA MI 48817
CORWITH TOWNSHIP                        CORWITH TOWNSHIP - TREAS P.O. BOX 100 VANDERBILT MI 49795
CORY S. WOOTEN                          407 RILEY STREET ANDERSON SC 29624
CORYDON CITY                            CITY OF CORYDON - CLERK P O BOX 185 CORYDON KY 42406
CORYELL COUNTY                          CORYELL COUNTY - TAX COL P O BOX 6 GATESVILLE TX 76528
CORYELL COUNTY CLERK                    PO BOX 237 GATESVILLE TX 76528
COSBY, TATAZANIA                        ADDRESS ON FILE
COSEY, NEKISHA                          ADDRESS ON FILE
COSHOCTON COUNTY                        COSHOCTON COUNTY - TREAS 349 MAIN ST COSHOCTON OH 43812
COSHOCTON WATER DEPARTMENT              760 CHESTNUT STREET COSHOCTON OH 43812
COSLETT ROOFING                         KIRK EDWARD COSLETT KIRK EDWARD COSLETT 508 WASHINGTON SEDGWICK KS 67135
COSMICH SIMMONS & BROWN PLLC            PO BOX 22626 JACKSON MS 39225
COSMO A GIUNTA TAX RECEIVER             1605 BUFFALO ROAD ROCHESTER NY 14624
COSMO SPELLINGS LLC                     5562 ALGONQUIN PL CRESTVIEW FL 32536
COSMOS MANAGEMENT SERVICES INC          14411 COMMERCE WAY SUITE 240 MIAMI LAKES FL 33016
COSSE INS AGENCY                        9232 HWY 23 BELLE CHASSE LA 70037
COST CUTTER INS                         596 INDIAN TRAIL RD S INDIAN TRAIL NC 28079
COSTA, LOUIS                            ADDRESS ON FILE
COSTE AGENCY                            1000 MAIN ST HOLBROOK NY 11741
COSTELLO & ASSOC INS GRP                265 UNION ST LODI NJ 07644
COSTELLO HOME                           CONSTRUCTION LLC 417 N SOMERSET AVE VENTNOR NJ 08406
COSTILLA COUNTY                         COSTILLA COUNTY-TREASURE 400 GASPER ST SAN LUIS CO 81152
COSTILLA, JESSICA                       ADDRESS ON FILE
COTA COLE & HUBER LLP                   2261 LAVA RIDGE COURT ROSEVILLE CA 95661
COTE CONSTRUCTION                       84 GREENWOOOD PLACE GARDNER MA 01440
COTTA FENCING AND LEMOORE POWDER COAT   JOHN COTTA 20357 FLINT AVE LEMOORE CA 93245
COTTAGE GROVE MHC LLC                   SHERRY SAXON 7385 99TH STREET SOUTH COTTAGE GROVE MN 55016
COTTAGE GROVE TOWN                      COTTAGE GROVE TWN TREASU 4058 COUNTY ROAD N COTTAGE GROVE WI 53527
COTTAGE GROVE VILLAGE                   COTTAGE GROVE VLG TREASU 221 E COTTAGE GROVE RD COTTAGE GROVE WI 53527
COTTAGES AT 9TH EAST                    856 EAST 12300 SOUTH 7 DRAPER UT 84020



Epiq Corporate Restructuring, LLC                                                                    Page 311 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 337 of 1490
Claim Name                             Address Information
COTTAGES OF MEADOWVIEW COUNCIL         OF CO-OWNERS PO BOX 436989 LOUISVILLE KY 40253
COTTEN COVERAGE                        530 HORSE BLOCK RD FARMINGVILLE NY 11738
COTTINGHAM REALTY APPRAISAL INC        1336 W STONES CROSSING RD GREENWOOD IN 46143
COTTON CONSTRUCTION                    2 REGINA DR HATTIESBURG MS 39402
COTTON COUNTY                          COTTON COUNTY - TAX COLL 301 N BROADWAY WALTERS OK 73572
COTTON CREEK PATIO                     TOWNHOMES UNIT 6K 296 6140 S GUN CLUB RD AURORA CO 80016
COTTON ELDER CONSTRUCTIO               36725 FRAZEE HILL RD DADE CITY FL 33523
COTTON STATES MUT INS                  P O BOX 2100 BLOOMINGTON IL 61702
COTTONPORT CITY                        COTTONPORT CITY - COLLEC P O BOX 118 COTTONPORT LA 71327
COTTONPORT INS                         P O BOX 829 COTTONPORT LA 71327
COTTONWOOD COUNTY                      COTTONWOOD CO. - AUD/TRE 900 3RD AVE WINDOM MN 56101
COTTONWOOD CREEK PARK OWNERS           1327 EAST WINDSOR PARK DRIVE SALT LAKE CITY UT 84117
ASSOCIATION
COTTONWOOD CUSTOM MIRROR               & GLASS 3660 MAIN ST STE A COTTONWOOD CA 96022
COTTRELL INS AGENCY                    5311 COTTAGE HILL RD MOBILE AL 36609
COTTRELLVILLE TOWNSHIP                 COTTRELLVILLE TWP - TREA 7008 MARSH RD COTTRELLVILLE MI 48039
COTY CONST & REMOD LLC                 1001 6TH ST SOUTH HOPKINS MN 55343
COU OF MIAMI INC                       4191 NW 107 AVE DORAL FL 33178
COUCH BRAUNSDORF                       701 MARTINSVILLE RD LIBERTY CORNER NJ 07938
COUCH BRAUNSDORF INS                   PO BOX 888 LIBERTY CORNER NJ 07938
COUCH CONVILLE & BLITT LLC             1450 POYDRAS ST STE 2200 NEW ORLEANS LA 70112
COUDERSPORT AREA S.D./EU               COUDERSPORT AREA SD - TC 72 WOODLAND HEIGHTS COUDERSPORT PA 16915
COUDERSPORT AREA SCHOOL                COUDERSPORT AREA SD - TC 17 E. SEVENTH ST., POB 1 COUDERSPORT PA 16915
COUDERSPORT ASD/HOMER TW               COUDERSPORT AREA SD- COL 2514 DIVIDING RIDGE RD. COUDERSPORT PA 16915
COUDERSPORT BORO                       COUDERSPORT BORO - COLLE 17 E. SEVENTH ST., POB 1 COUDERSPORT PA 16915
COUGLIN GRP                            178 MYRTLE BLVD LARCHMONT NY 10538
COUNCIL OF UNIT OWNERS FAIRMONT        PLAZA A RESIDENTIAL COA 4801 FAIRMONT AVE BETHESDA MD 20814
COUNCIL OF UNIT OWNERS OF              CHERRYWOOD CONDO ASSOC 147 OLD SOLOMON'S ISLAND ROAD, SUITE 400 ANNAPOLIS MD
                                       21401
COUNCIL OF UNIT OWNERS OF              CROMWELL FOUNTAIN III CONDO 147 OLD SOLOMON'S ISLAND ROAD STE 400 ANNAPOLIS MD
                                       21401
COUNCIL OF UNIT OWNERS OF MUTUAL 19A   3701 ROSSMOOR BLVD SILVER SPRING MD 20906
COUNCIL OF UNIT OWNERS OF MUTUAL 22    CONDOMINIUM OF ROSSMOOR, INC. 3701 ROSSMOOR BLVD SILVER SPRING MD 20906
COUNCIL OF UNIT OWNR                   OF CHERRY VIEW PARK CONDO 9282 CHERRY LANE LAUREL MD 20708
COUNCIL OF UNIT OWNR                   OF PARTRIDGE COURTS CONDO 11433 CRONRIDGE DRIVE OWINGS MILLS MD 21117
COUNCIL OF UNIT OWNR                   OF ROSECROFT COMMONS CONDO 147 OLD SOLOMON'S ISLAND ROAD, SUITE 400 ANNAPOLIS
                                       MD 21401
COUNCIL ROCK S.D./NEWTOW               COUNCIL ROCK SD - COLLEC 23 N. STATE ST. NEWTOWN PA 18940
COUNCIL ROCK S.D./NEWTOW               TAMMY SUTTON, TAX COLLEC 100 MUNICIPAL DR-NEWTOWN NEWTOWN PA 18940
COUNCIL ROCK S.D./NORTHA               NORTHAMPTON TWP - COLLEC 55 TOWNSHIP RD RICHBORO PA 18954
COUNCIL ROCK S.D./UPPER                NICHOLAS ETTORRE - TC 1 INDEPENDENCE PLACE WASHINGTON CROSSING PA 18977
COUNCIL ROCK S.D./WRIGHT               COUNCIL ROCK SD - COLLEC PO BOX 334 WYCOMBE PA 18980
COUNSELORLIBRARY.COM LLC               7037 RIDGE RD STE 300 HANOVER MD 21076
COUNTER IMPRESSIONS LLC                801 DAVID WALKER DRIVE EUSTIS FL 32726
COUNTRY & TOWN REALTY                  MARGARET T BEELER 3077 HWY 25 E. 6 TAZEWELL TN 37879
COUNTRY CARE & CONSTRUCTION, INC       1711 CO HWY 17 IVANHOE MN 56142
COUNTRY CLUB APARTMENTS AT             BONAVENTURE 32 16300 GOLF CLUB ROAD SUITE 2A WESTON FL 33326
COUNTRY CLUB CHALETS ASSOCIATION       16C COUNTRY CLUB DRIVE NEW SMYRNA BEACH FL 32168
COUNTRY CLUB EDGEWATER VILLAGE ASSOC   8175 LAKEWOOD RANCH BLVD LAKEWOOD RANCH FL 34202
INC


Epiq Corporate Restructuring, LLC                                                                   Page 312 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 338 of 1490
Claim Name                               Address Information
COUNTRY CLUB ESTATE TOWNHOUSE            CONDO OWNERS ASSOC. 2105 SE 9TH AVENUE PORTLAND OR 97214
COUNTRY CLUB ESTATES                     42-635 MELANIE PLACE SUITE 103 PALM DESERT CA 92211
COUNTRY CLUB ESTATES ASSOCIATION, INC.   P.O. BOX 270534 CORPUS CHRISTI TX 78427
COUNTRY CLUB OF MOUNT DORA HOA INC       PO BOX 105302 ATLANTA GA 30348-5302
COUNTRY CLUB PLACE CONDO ASSOC. INC.     C/O PROFESSIONAL REALITY CONSULTANTS 3501 DEL PRADO BLVD 100 CAPE CORAL FL
                                         33904
COUNTRY CLUB SEBRING PROPERTY            OWNERS ASSOC. INC 4600 HAW BRANCH RD SEBRING FL 33875
COUNTRY CREEK VIII HOA, INC.             6972 LAKE GLORIA BLVD. ORLANDO FL 32809
COUNTRY FAIR AT BOYNTON BEACH            C/O GRS MANAGEMENT 3900 WOODLAKE BLVD, SUITE 309 LAKE WORTH FL 33463
COUNTRY FINANCIAL                        P. O. BOX 2100 BLOOMINGTON IL 61702-2100
COUNTRY FINANCIAL                        1711 GE RD BLOOMINGTON IL 61704
COUNTRY FINANCIAL                        ATTN CASHIERS 1711 GE RD BLOOMINGTON IL 61704
COUNTRY FINANCIAL                        1636 CARLYLE AVE BELLEVILLE IL 62221
COUNTRY FLOORS OF AMERICA                MARBLE SYSTEM INC DBA COUNTRY FLOORS OF AMERICA 2737 DORR AVE FAIRFAX VA 22031
COUNTRY GARDENS HOMEOWNERS ASSOC INC     14000 HORIZON WAY SUITE 200 MT LAUREL NJ 08054
COUNTRY GREEN ASSOCIATION                JEANNETTE RIFFEY 7015 TURNER COURT KLAMATH FALLS OR 97603
COUNTRY HOMES OF WILDWOOD GLEN           CONDO ASSOC C/O AMERICAN PROPERTY MANAGEMENT 1251 N PLUM GROVE RD SUITE 140
                                         SCHAUMBURG IL 60173
COUNTRY INS & FIN SVCS                   13890 BISHOPS DR STE 110 BROOKFIELD WI 53005
COUNTRY INS & FINANCIAL                  1655 SW HIGHLAND AVE REDMOND OR 97756
COUNTRY INSURANCE                        1506 MAIN AVE SUITE 101 MOORHEAD MN 56560
COUNTRY LAKE CONDOMINUM OWNERS ASSOC     100 COUNTRY LN N.E. WINTER HAVEN FL 33881
COUNTRY LAKES 1 CONDOMINIUM ASSOC, INC   2445 TAMPA RD, SUITE B PALM HARBOR FL 34683
COUNTRY LAKES OWNERS ASSOCIATION, INC.   8270 COLLEGE PKWY SUITE 104 FORT MYERS FL 33919
COUNTRY LIVING INS AGNCY                 P O BOX 16089 HATTIESBURG MS 39404
COUNTRY LIVING INSURANCE                 16 OFFICE PARK DR 18 HATTIESBURG MS 39402
COUNTRY MANOR MHC LLC                    15619 NE CAPLES RD BRUSH PRAIRIE WA 98606
COUNTRY MEADOWS MHP                      1855 E RIVERSIDE DRIVE ONTARIO CA 91761
COUNTRY MUTUAL INS                       P O BOX 2100 BLOOMINGTON IL 61702
COUNTRY MUTUAL INS CO                    P O BOX 64035 ST PAUL MN 55164
COUNTRY MUTUAL INSURANCE                 P O BOX 14151 SALEM OR 97309
COUNTRY PARK BOCA RATON HOA              C/O SWIFT MANAGEMENT SOLUTIONS, INC. 1750 UNIVERSITY DRIVE 205 CORAL SPRINGS
                                         FL 33071
COUNTRY ROADS MHC                        6539 TOWNSEND RD JACKSONVILLE FL 32244
COUNTRY ROADS RV VILLAGE                 PROPERTY OWNERS ASSOC 4645 E COTTON GIN LOOP PHOENIX AZ 85040
COUNTRY RUN HOA                          1225 ALPINE ROAD SUITE 206 WALNUT CREEK CA 94596
COUNTRY RUN HOMEOWNERS ASSOCIATION,      2180 W. S.R. 434 SUITE 5000 LONGWOOD FL 32779
INC.
COUNTRY TITLE, LLC                       612 GREENWICH AVENUE WARWICK RI 02886
COUNTRY VILLAGE CONDOMINIUM ASSOC INC    1200 CLINT MOORE ROAD, SUITE 8 BOCA RATON FL 33487
COUNTRY VILLAS HOMEOWNERS ASSOCIATION    PO BOX 113346 CARROLLTON TX 75011-3346
COUNTRY WIDE CONSTRUCTION                LINSTAN CORP PO BOX 226 WASHINGTON IN 47501
COUNTRYLAND CONSTRUCTION, LLC            109 SPENCE LANE NASHVILLE TN 37210
COUNTRYLANE WOODS GASCONY HOA            C/O DNI PROPERTIES INC 662 OFFICE PARKWAY CREVE COEUR MO 63141
COUNTRYSIDE HILLS HOA                    50 E COMMERCE DR STE 110 SCHAUMBURG IL 60173
COUNTRYSIDE NORTH COMMUNITY ASSOC, INC   2420 ENTERPRISE RD, SUITE 204 CLEARWATER FL 33763
COUNTRYSIDE RESTOR INC                   1580 PENN DR ANDREAS PA 18211
COUNTRYSIDE TAX SERVICE, LLC             1000 N HURSTBOURNE PARKWAY, 2ND FLOOR LOUISVILLE KY 40223
COUNTRYSIDE WEST PUD HOA INC             P O BOX 290275 PORT ORANGE FL 32129-0275
COUNTRYWALK OF LAKERIDGE HOA INC         1084 EAST BAY AVENUE BARNEGAT NJ 08005


Epiq Corporate Restructuring, LLC                                                                    Page 313 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 339 of 1490
Claim Name                               Address Information
COUNTRYWAY INS CO                        224 HARRISON ST STE 800 SYRACUSE NY 13202
COUNTRYWAY INSURANCE CO                  PO BOX 4851 SYRACUSE NY 13221
COUNTRYWIDE CONTRACTING                  1150 BLUE MOUND SUITE 810 HASLET TX 76052
COUNTRYWIDE HOME LOANS, INC., ET AL.     MICHAEL A. SCOTTO ESQ. 1225 FRANKLIN AVE, SUITE 325 GARDEN CITY NY 11530
COUNTRYWIDE INS STORE                    210 HWY 90 STE E WAVELAND MS 39576
COUNTRYWIDE INSURANCE                    PO BOX 119 JEFFERSON VALLEY NY 10535
COUNTRYWIDE ROOFING LLC                  P O BOX 806 TOMBALL TX 77375
COUNTY CLERK                             WASHINGTON COUNTY 400 S JOHNSTONE AVE STE 100 BARTLESVILLE OK 74003
COUNTY OF ALEXANDER                      OFFICE OF THE COUNTY TAX COLLECTOR PO BOX 38 TAYLORSVILLE NC 28681
COUNTY OF BUCKINGHAM TREASURERS OFF      PO BOX 106 BUCKINGHAM VA 23921
COUNTY OF BUCKS TAX CLAIM BUREAU         55 EAST COURT ST DOYLESTOWN PA 18901
COUNTY OF CUYAHOGA                       1219 ONTARIO STREET CLEVELAND OH 44113
COUNTY OF FRESNO REVENUE                 COLLECTIONS UNIT 2281 TULANE ST P O BOX 226 FRESNO CA 93708-0226
COUNTY OF FRESNO REVENUE                 COLLECTIONS UNIT 2281 TULARE ST P O BOX 226 FRESNO CA 93708-0226
COUNTY OF GEAUGA, OHIO                   DEPARTMENT OF NATURAL WATER RESOURCES 470 CENTER STREET, BUILDING 3 CHARDON OH
                                         44024-1068
COUNTY OF HAMILTON                       138 E COURT ST CINCINNATI OH 45202
COUNTY OF HENRICO VIRGINIA               DEPARTMENT OF FINANCE/ACCOUNTING PO BOX 90775 HENRICO VA 23272
COUNTY OF HERNANDO BOARD OF              COUNTY COMMISSIONERS 20 NORTH MAIN ST ROOM 231 BROOKSVILLE FL 34601
COUNTY OF HERNANDO BOARD OF CNTY CMSNS   20 NORTH MAIN ST, RM 231 BROOKSVILLE FL 34601
COUNTY OF INDIAN RIVER                   BOARD OF COUNTY COMMISSIONERS 1801 27TH STREET VERO BEACH FL 32960
COUNTY OF KAUAI                          4444 RICE ST. STE 463 LIHUE HI 96766
COUNTY OF LEHIGH                         17 S 7TH STREET ROOM 119 ALLENTOWN PA 18101-2400
COUNTY OF MADERA                         PO BOX 980126 WEST SACRAMENTO CA 95798
COUNTY OF MAUI REAL PROPERTY             TAX DIVISION 70 EAST KAAHUMANU AVE MAUI MALL SUITE A16 KAHULUI HI 96732
COUNTY OF MIDDLESEX                      P.O. BOX 871 TREASURER, 4TH FLOOR NEW BRUNSWICK NJ 08901
COUNTY OF MOORE                          1 COURTHOUSE SQUARE CARTHAGE NC 28327
COUNTY OF MOORE                          5227 US 15 501 HIGHWAY CARTHAGE NC 28327-8665
COUNTY OF NEWAYGO                        1087 E NEWELL ST PO BOX 885 WHITE CLOUD MI 49349
COUNTY OF NORTHAMPTON                    669 WASHINGTON STREET EASTON PA 18042
COUNTY OF NORTHHUMBERLAND                399 SOUTH 5TH STREET SUNBURY PA 17801
COUNTY OF OAKLAND                        A MICHIGAN CONSTITUTIONAL 2100 PONTIAL LAKE ROAD WATERFORD MI 48328
COUNTY OF ORANGE                         OFFICE OF COMPTROLLER P .O.BOX 38 ORLANDO FL 32802
COUNTY OF PRINCE GEORGE                  6602 COURTS DRIVE PRINCE GEORGE VA 23875
COUNTY OF RIVERSIDE                      4080 LEMON STREET 12TH FLOOR RIVERSIDE CA 92502
COUNTY OF RIVERSIDE                      P. O. BOX 1469 RIVERSIDE CA 95202
COUNTY OF ROANOKE TREASURER              PO BOX 791269 BALTIMORE MD 21279-1269
COUNTY OF RUTHERFORD                     289 N MAIN ST RUTHERFORDTON NC 28139
COUNTY OF SACRAMENTO                     SACRAMENTO COUNTY UTILITIES BILLING PO BOX 1804 SACRAMENTO CA 95812
COUNTY OF SACRAMENTO                     700 H STREET, STE 6720A DEPARTMENT OF REVENUE RECOVERY SACRAMENTO CA 95814
COUNTY OF SACRAMENTO                     4100 BRANCH CENTER ROAD SACRAMENTO CA 95827
COUNTY OF SACRAMENTO                     9700 GOETH RD. SUITE A SACRAMENTO CA 95827
COUNTY OF SACRAMENTO                     CONSOLIDATED UTILITIES BILLING & SERVICE 9700 GOETHE ROAD SUITE C SACRAMENTO
                                         CA 95827
COUNTY OF SACRAMENTO DEPT. OF            REVENUE RECOVERY PO BOX 1086 SACRAMENTO CA 95812-1086
COUNTY OF SAN BERNARDINO                 825 E 3RD ST RM 207 SAN BERNARDINO CA 92415
COUNTY OF SAN BERNARDINO,                SPECIAL DISTRICTS DEPT WATER AND SANATATION DIVISION 12402 INDUSTRIAL BLVD.
                                         BLDG D SUITE 6 VICTORVILLE CA 92395
COUNTY OF SANTA BARBARA TTC              PO BOX 579 SANTA BARBARA CA 93102
COUNTY OF SANTA CRUZ                     DANA MCRAE, ESQ. JORDAN SHEINBAUM 701 OCEAN STREET ROOM 505 SANTA CRUZ CA


Epiq Corporate Restructuring, LLC                                                                   Page 314 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 340 of 1490
Claim Name                            Address Information
COUNTY OF SANTA CRUZ                  95060
COUNTY OF SUMMIT                      CITY OF TAVARES, ATTN. SUSIE NOVAK 201 E. MAIN STREET, P.O. BOX 1068 TAVARES
                                      FL 32778-1068
COUNTY OF SUMMIT DEPT OF              SANITARY SEWER SERVICES 1180 S. MAIN ST. STE 201 AKRON OH 44301-1254
COUNTY OF VOLUSIA                     123 W INDIANA AVE ROOM 103 DELAND FL 32720
COUNTY OF VOLUSIA                     123 W INDIANA AVE ROOM 103 DELAND FL 33431
COUNTYWIDE EXTERIORS                  2006 RIGSBY RD SAN ANTONIO TX 78210
COUPA SOFTWARE, INC.                  ATTN: LEGAL DEPARTMENT 1855 S GRANT STREET SAN MATEO CA 94402
COUPE, RITA                           ADDRESS ON FILE
COURRIER AGENCY INC                   4220 S ARCHER AVE CHICAGO IL 60632
COURT AT ALIANTE HOA, ET AL.          AARON RAY DEAN THE DEAN LEGAL GROUP, LTD 725 S 8TH STREET SUITE B LAS VEGAS NV
                                      89101
COURT ST INS AGENCY                   120 COURT STREET PLYMOUTH MA 02360
COURT VILLAS NUMBER 4 HOA             826 UNION STREET SUITE 200 NEW ORLEANS LA 70112
COURTDALE BORO                        COURTDALE BORO - TAX COL 5 BLACKMAN ST. COURTDALE PA 18704
COURTDRIVE                            3000 N HOLLYWOOD WAY BURBANK CA 91505
COURTLAND TOWN                        COURTLAND TOWN - TREASUR P O BOX 39 COURTLAND VA 23837
COURTLAND TOWNSHIP                    COURTLAND TOWNSHIP - TRE 7450 14 MILE RD ROCKFORD MI 49341
COURTLAND WILSON & MONET WILSON       403 HOXIE AVE CALUMET CITY IL 60409
COURTLAND WOODS COMMUNITY             ASSOC PO BOX 32386 PIKESVILLE MD 21208
COURTNEY & MORRIS                     APPRAISALS INC 3201 DAUPHIN ST STE C MOBILE AL 36606
COURTYARD-WESTWAY HOA                 12929 GULF FRWY 320 HOUSTON TX 77034
COURTYARDS HOA                        8920 ARVILLE STREET LAS VEGAS NV 89139
COUSHATTA CITY                        COUSHATTA CITY - TAX COL P. O. BOX 531 COUSHATTA LA 71019
COUTO, AUDRIE                         ADDRESS ON FILE
COUTRYER, ERIC                        ADDRESS ON FILE
COVENANT BUILDING & REMO              5589 TRAILHEAD LN SE PRIOR LAKE MN 55372
COVENANT BUILDING CORPORATION         3240 LORD MURPHY TRL TALLAHASSEE FL 32309
COVENANT HOMES CONSTRUCTION &         4041 W. WHEATLAND RD. STE 106 DALLAS TX 75237
RENOVATION
COVENANT INS GROUP LLC                3361 W CANAL ROAD DOVER PA 17315
COVENANT RFG & CONST INC              STE 113 3200 GRESHAM LAKE RD RALEIGH NC 27615
COVENANT ROOFING & CONST              & SCOTT & MELISSA GREER 3801 WAKE FOREST RD 102 RALEIGH NC 27609
COVENTRY FIRE DISTRICT                TAX COLLECTOR 571 WASHINGTON STREET COVENTRY RI 02816
COVENTRY PARKHOMES COA                1990 TORQUAY ROYAL OAK MI 48073
COVENTRY TOWN                         COVENTRY TOWN - TAX COLL 1670 FLAT RIVER ROAD COVENTRY RI 02816
COVENTRY TOWN                         COVENTRY TOWN - TAX COLL P.O. BOX 8 COVENTRY VT 05825
COVENTRY TOWN                         COVENTRY TOWN - TAX COLL 1712 MAIN STREET-TAX COL COVENTRY CT 06238
COVENTRY TOWN                         COVENTRY TOWN- TAX COLLE 1839 ST HWY 235 GREENE NY 13778
COVERALL MGMT & ROOFING               STEPHONY CHOPP 2448 CLUB MANOR DALLAS TX 75237
COVERED BRIDGE ASSOCIATION, INC.      101 PARKVIEW CIRCLE LAKE PLACID FL 33852
COVERICA INS AGENCY                   14860 MONTFORT DR STE 150 DALLAS TX 75254
COVERT TOWN                           COVERT TOWN-TAX COLLECTO POB 265 INTERLAKEN NY 14847
COVERT TOWNSHIP                       COVERT TOWNSHIP - TREASU P.O. BOX 35 COVERT MI 49043
COVERWALLET                           100 AVE OF AMERICAS 16FL NEW YORK NY 10013
COVEY 2888 LLC                        MICHAEL DEFINE LAW OFFICE OF MICHAEL DEFINE P O BOX 1810 SUN CITY AZ 85372
COVEY INS                             172890 W LAKE HOUSTONPKW HUMBLE TX 77346
COVINGTON CITY                        COVINGTON CITY - TREASUR 333 W. LOCUST ST. COVINGTON VA 24426
COVINGTON CITY                        COVINGTON CITY-TAX COLLE 200 W WASHINGTON ST COVINGTON TN 38019
COVINGTON CITY                        CITY OF COVINGTON - CLER PO BOX 643749 CINCINNATI OH 45264


Epiq Corporate Restructuring, LLC                                                                  Page 315 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 341 of 1490
Claim Name                               Address Information
COVINGTON COUNTY                         COVINGTON CO-REV COMMISS ONE COURT SQUARE ANDALUSIA AL 36420
COVINGTON COUNTY                         COVINGTON COUNTY-TAX COL PO BOX 1537 COLLINS MS 39428
COVINGTON COUNTY CHANCERY CLERK          PO BOX 1679 COLLINS MS 39428
COVINGTON COUNTY REVENUE COMMISS         1 NORTH COURT SQUARE ANDALUSIA AL 36420
COVINGTON COUNTY TAX COLLECTOR           PO BOX 1537 COLLINS MS 39428
COVINGTON MANOR&TOWNESAT                 COVINGTON HOA INC PMB STE134-211E LOMBD ST BALTIMORE MD 21202
COVINGTON POINT HOMEOWNERS ASSOCIATION   P. O. BOX 4882 COVINGTON LA 70434
COVINGTON RECREATION ASS                 8701 GEORGIA AVE STE 300 SILVER SPRING MD 20910
COVINGTON RODOWSKY ZOREN                 6010 MEADOW CENTER DR G ELKRIDGE MD 21075
COVINGTON SPECIALTY                      945 E PACES FERRY RD STE 1800 ATLANTA GA 30326
COVINGTON TOWN                           COVINGTON TOWN - TAX COL 594 PERRY ROAD PAVILION NY 14525
COVINGTON TOWNSHIP                       COVINGTON TWP - TAX COLL POB 203 FRENCHVILLE PA 16836
COVINGTON TOWNSHIP                       SCOTT CRAIG - TAX COLLEC 3249 CHERRY FLATS RD COVINGTON PA 16917
COVINGTON TOWNSHIP                       COVINGTON TWP - TAX COLL 20 MOFFAT DRIVE COVINGTON TWP PA 18444
COVINGTON TOWNSHIP                       COVINGTON TOWNSHIP - TRE PO BOX 72 COVINGTON MI 49919
COVINGTON WATER DISTRICT                 18631 SE 300TH PLACE COVINGTON WA 98042
COWAN CITY                               COWAN CITY-TAX COLLECTOR PO BOX 338 COWAN TN 37318
COWAN INSURANCE AGY INC                  359 MAIN STREET HAVERHILL MA 01830
COWAN, KELLY                             ADDRESS ON FILE
COWANS, DARRYL                           ADDRESS ON FILE
COWANSHANNOCK TOWNSHIP                   COWANSHANNOCK TWP - COLL PO BOX 151, 1345 ST RTE NU MINE PA 16244
COWART INS AGENCY INC                    1000 HURRICANESHOALSB600 LAWRENCEVILLE GA 30043
COWART INS AGENCY INC                    P O BOX 490070 LAWRENCEVILLE GA 30049
COWBOY UP ROOFING, INC.                  ALLEN HALE 1815 STATE ROUTE 2422 WINGO KY 42088
COWDEN, WILLIAM                          ADDRESS ON FILE
COWETA COUNTY                            COWETA COUNTY-TAX COMMIS 22 E BROAD STREET NEWNAN GA 30263
COWLES AND CONNELL                       85 POST OFFICE PARK WILBRAHAM MA 01095
COWLEY COUNTY                            COWLEY COUNTY - TREASURE 321 E. 10TH AVE WINFIELD KS 67156
COWLEY COUNTY TREASURER                  311 E 9TH WINFIELD KS 67156
COWLITZ COUNTY                           COWLITZ COUNTY - TREASUR 207 4TH AVE N (COURTHOUS KELSO WA 98626
COWLITZ COUNTY TREASURER                 207 4TH AVE N KELSO WA 98626
COWLITZ PUD                              961 12TH LONGVIEW WA 98632
COWPET BAY WEST                          6201 WINDWARD WAY SAINT THOMAS VI 00802
COX & SON ROOFING INC                    17 COX LANE HAYESVILLE NC 28904
COX CONST COMPANY INC                    15816 SOUTH PARK AV SOUTH HOLLAND IL 60473
COX CREEK IMPROVEMENT ASSOC, INC         P. O. BOX 225 CHESTER MD 21619
COX INSURANCE AGENCY                     PO BOX 907 ROCKINGHAM NC 28380
COX, JENNIFER                            ADDRESS ON FILE
COX, KENNETH                             ADDRESS ON FILE
COX, MICHAEL                             ADDRESS ON FILE
COX, ROBERT                              ADDRESS ON FILE
COX, SHEROD                              ADDRESS ON FILE
COX, STEPHEN                             ADDRESS ON FILE
COX, WILLIAM                             ADDRESS ON FILE
COXCO GENERAL CONTRACTORS, INC.          605 S. SHERMAN 705 J RICHARDSON TX 75081
COXSACKIE TOWN                           COXSACKIE TOWN - TAX COL PO BOX 313 COXSACKIE NY 12051
COXSACKIE VILLAGE                        COXSACKIE VIL - COLLECTO 119 MANSION STREET COXSACKIE NY 12051
COXSACKIE-ATHENS CS (                    COXSACKIE-ATHENS CS -COL PO BOX 36 COXSACKIE NY 12051
COXSOME, HARRY                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 316 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 342 of 1490
Claim Name                              Address Information
COY INSURANCE AGENCY                   6215 SPRING CYPRESS SPRING TX 77379
COY, COURTNEY                          ADDRESS ON FILE
COY, ERICA                             ADDRESS ON FILE
COZY JOE INC AND                       JOSE & JENNIFER MILITO 19 PATRICIA LN LAKE GROVE NY 11755
CPB SERVICES LLC &                     MARI HILLSDALE 10205 HEATHER LN CORCORAN MN 55374
CPC FIN SRVCS                          3835 SW 8 ST CORAL GABLES FL 33134
CPR RESTORATION & CLEANING SERVICE, LLC 8421 HEGERMAN ST PHILADELPHIA PA 19136
CPS ENERGY                             P O BOX 2678 SAN ANTONIO TX 78289-0001
CPTC LLC                               CLAYTON PRONOLD, ESQ. 2005 MARKET STREET STE. 840 PHILADELPHIA PA 19103-7042
CQ BUILDERS                            2701 E ALDEN PL ANAHEIM CA 92806
CQS (UK) LLP                           DR. MICHAEL HINTZE MBA, DBA CHIEF EXECUTIVE & SR INVEST OFFICER 4TH FLOOR ONE
                                       STRAND LONDON WC2N 5HR UNITED KINGDOM
CQS AIGUILLE DU CHARDONNET             MF SCA SICAV-SIF
CR APPRAISALS                          1463 S. THOMPSONVILLE ROAD THOMPSONVILLE IL 62890
CR PROCESSING                          160 CONGRESS PARK DR207 DELRAY BEACH FL 33445
CR PROCESSING                          6971 N FEDERAL HWY 405 BOCA RATON FL 33487
CRA INTERNATIONAL INC                  PO BOX 845960 BOSTON MA 02284-5960
CRAB ORCHARD CITY                      CRAB ORCHARD CITY - CLER PO BOX 87 CRAB ORCHARD KY 40419
CRABDREE INS & FIN                     431-2 S BEELINE HWY PAYSON AZ 85541
CRABTREE LAW GROUP, PA                 8777 SAN JOSE BLVD BUILDING A, STE 200 JACKSONVILLE FL 32217
CRACKEL, SUSAN                         ADDRESS ON FILE
CRAFT INS                              2500 N CHURCH ST GREENSBORO NC 27415
CRAFT INS AGY                          P O BOX 14946 GREENSBORO NC 27415
CRAFTMASTERS CONST. CO. INC.           LEO D PELOQUIN 22 LANSING AVE SAVANNAH GA 31406
CRAFTON BORO                           CRAFTON BORO - TAX COLLE 102 RAHWAY RD. MCMURRAY PA 15317
CRAFTSBURY TOWN                        CRAFTSBURY TOWN-TAX COLL PO BOX 55 CRAFTSBURY VT 05826
CRAFTSMAN CONSTRUCTION                 SERVICES LLC 14543 BRANT ST NE HAM LAKE MN 55304
CRAIG BLACK ENTERPRISES LLC            PO BOX 1265 LAKE OSWEGO OR 97035
CRAIG CITY                             CITY OF CRAIG PO BOX 725 CRAIG AK 99921
CRAIG CLEMENT APPRAISALS               PO BOX 932 LAWTON OK 73502
CRAIG CONNELLY INC                     2591 DALLAS PKWY STE 300 FRISCO TX 75034
CRAIG COUNTY                           CRAIG COUNTY - TREASURER P O BOX 57 NEW CASTLE VA 24127
CRAIG COUNTY                           CRAIG COUNTY - TAX COLLE 210 WEST DELAWARE SUITE VINITA OK 74301
CRAIG DAVIS CONSTRUCTION               24144 BEVERLY ST WILDOMAR CA 92595
CRAIG HOFFNER                          LOUIS G. HASNER, ESQ. HASNER & HASNER, P.A. 112 WEST ATLANTIC AVENUE CLEMENTON
                                       NJ 08021
CRAIG HOLDIMAN                         ADDRESS ON FILE
CRAIG INS AGENCY                       5107 SOUTHPARK DR 201A DURHAM NC 27713
CRAIG INS AGENCY                       P O BOX 890066 HOUSTON TX 77289
CRAIG JOHNSON AGENCY                   PO BOX 7663 MACON GA 31209
CRAIG LABELLE PLUMBING LLC             CRAIG THEODORE LABELLE 30812 COUNTY HIGHWAY 21 ROTHSAY MN 56579
CRAIG LAW FIRM, PC                     CHARLIE M. BRU PENDER 2001 ASSEMBLY STREET STE 201 COLUMBIA SC 29201
CRAIG M BROWN                          2251 FM 646 RD W STE 120 DICKINSON TX 77539
CRAIG SHOPNECK CH 13 TRUSTEE           BP TOWER 200 PUBLIC SQUARE STE 3860 CLEVELAND OH 44114
CRAIG SIMON                            2521 ASTER ST LAKE CHARLES LA 70601
CRAIG WEDDLE                           & JENNIFER WEDDLE 821 ESSEX DR PROSPER TX 75078
CRAIG, JAMES                           ADDRESS ON FILE
CRAIG, JESS                            ADDRESS ON FILE
CRAIG, JOSHUA                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 317 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 343 of 1490
Claim Name                              Address Information
CRAIG, KOURTNE                         ADDRESS ON FILE
CRAIGHEAD COUNTY                       CRAIGHEAD COUNTY - COLLE PO BOX 9276 JONESBORO AR 72403
CRAM, AARON                            ADDRESS ON FILE
CRANBERRY RIDGE COA                    PO BOX 77 RAYNHAM MA 02767
CRANBERRY SCHOOL DISTRIC               CRANBERRY SD - TAX COLLE POB 295 SENECA PA 16346
CRANBERRY SCHOOL DISTRIC               CRANBERRY SD - TAX COLLE 2035 HORNBERG RD EMLENTON PA 16373
CRANBERRY TOWNSHIP                     CRANBERRY TWP - TAX COLL 2525 ROCHESTER RD SUITE CRANBERRY PA 16066
CRANBERRY TOWNSHIP                     CRANBERRY TWP - TAX COLL POB 295 SENECA PA 16346
CRANBERRY VILLAGE RESIDENTS ASSOCIATION 75 CRANBERRY WAY CARVER MA 02330
CRANBURY TOWNSHIP                      CRANBURY TWP - COLLECTOR 23A NORTH MAIN STREET CRANBURY NJ 08512
CRANDON CITY                           CRANDON CITY TREASURER PO BOX 335 CRANDON WI 54520
CRANDON LAKES ASSOC FOR PROPERTY OWNERS 39 EAST SHORE DR. NEWTON NJ 07860
CRANDON TOWN                           CRANDON TWN TREASURER 5126 TAMARACK LN CRANDON WI 54520
CRANE                                  CRANE CITY - COLLECTOR PO BOX 17 CRANE MO 65633
CRANE COUNTY                           CRANE COUNTY - TAX COLLE P O BOX 878 CRANE TX 79731
CRANE CREEK PROPERTY OWNERS' ASSOC, INC 543 NW LAKE WHITNEY PLACE, SUITE 101 PORT ST. LUCIE FL 34986
CRANE, TERENCE                         ADDRESS ON FILE
CRANESVILLE BORO                       CRANESVILLE BORO - COLLE 9940 BATEMAN AVENUE CRANESVILLE PA 16410
CRANFORD ROOFING, INC                  TEDDY CRANFORD 826 HWY 84 EAST COLLINS MS 39428
CRANFORD TOWNSHIP                      CRANFORD TWP - COLLECTOR 8 SPRINGFIELD AVE CRANFORD NJ 07016
CRANNY, TIMOTHY                        ADDRESS ON FILE
CRANSTON CITY (MTP)                    CRANSTON CITY - TAX COLL 869 PARK AVENUE CRANSTON RI 02910
CRAVEN COUNTY                          CRAVEN COUNTY - TAX COLL 226 POLLOCK ST NEW BERN NC 28560
CRAVENS DARGAN INS GRP                 10205 WESTHEIMER STE 550 HOUSTON TX 77042
CRAW, JOANN                            ADDRESS ON FILE
CRAWFORD & VON KELLER LLC              ATTN CINDY W SMITH PO BOX 4216 COLUMBIA SC 29240
CRAWFORD & VONKELLER LLC               PO BOX 4216 COLUMBIA SC 29240
CRAWFORD AGENCY                        PO BOX 29 GENEVA OH 44041
CRAWFORD BUTZ AND ASSOCS               9700 MACKENZIE STE 120 ST LOUIS MO 63123
CRAWFORD CENTRAL S.D./CO               MICHELE KOMAR-TAX COLLEC 168 N FRANKLIN STREET COCHRANTON PA 16314
CRAWFORD CENTRAL S.D./ME               CITY TREASURER 894 DIAMOND PARK MEADVILLE PA 16335
CRAWFORD CENTRAL SD/FAIR               CRAWFORD CENTRAL SD - TC 5712 TOWNHALL RD COCHRANTON PA 16314
CRAWFORD CENTRAL SD/UNIO               UNION TWP - TAX COLLECTO 6789 SHAFER RD MEADVILLE PA 16335
CRAWFORD CENTRAL SD/VERN               DOROTHY LONGSTRETH - COL 9511 KRIDER ROAD MEADVILLE PA 16335
CRAWFORD CENTRAL SD/W. M               CRAWFORD CENTRAL SD - TC 20452 COCHRANTON RD MEADVILLE PA 16335
CRAWFORD CENTRAL SD/WAYN               RUTH C GRAHAM - TAX COLL 28263 LAKE CREEK RD COCHRANTON PA 16314
CRAWFORD CITY                          CRAWFORD CITY-TAX COMMIS PO BOX 383 CRAWFORD GA 30630
CRAWFORD COUNTY                        CRAWFORD CO-TAX COMMISSI PO BOX 634 ROBERTA GA 31078
CRAWFORD COUNTY                        TAX COMMISSIONER PO BOX 634 ROBERTA GA 31078
CRAWFORD COUNTY                        112 E MANSFIELD STREET BUCYRUS OH 44820
CRAWFORD COUNTY                        CRAWFORD COUNTY - TREASU 112 E MANSFIELD ST, SUIT BUCYRUS OH 44820
CRAWFORD COUNTY                        CRAWFORD COUNTY - TREASU 715 JUDICIAL PLAZA DR ENGLISH IN 47118
CRAWFORD COUNTY                        CRAWFORD COUNTY - TREASU 1202 BROADWAY DENISON IA 51442
CRAWFORD COUNTY                        CRAWFORD COUNTY - TREASU 100 S. DOUGLAS ROBINSON IL 62454
CRAWFORD COUNTY                        CRAWFORD COUNTY - COLLEC 101 THIRD ST STEELVILLE MO 65565
CRAWFORD COUNTY                        CRAWFORD COUNTY - TREASU 111 E FOREST, 2ND FLOOR GIRARD KS 66743
CRAWFORD COUNTY                        CRAWFORD COUNTY - COLLEC 300 MAIN ST, ROOM 2 VAN BUREN AR 72956
CRAWFORD COUNTY CLERK                  OF SUPERIOR COURT 100 GA HWY 42 S KNOXVILLE GA 31050
CRAWFORD COUNTY TAX CLAIM              903 DIAMOND SQUARE MEADVILLE PA 16335



Epiq Corporate Restructuring, LLC                                                                   Page 318 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 344 of 1490
Claim Name                               Address Information
CRAWFORD COUNTY TAX COMMISSIONER         640 GA HWY 128 STE 134 ROBERTA GA 31078
CRAWFORD COUNTY TREASURER                200 W MICHIGAN AVE GRAYLING MI 49738
CRAWFORD COUNTY TREASURER                111 E FOREST PO BOX 96 GIRARD KS 66743
CRAWFORD CUSTOMS                         459 NICHOLS AVE FAIRHOPE AL 36532
CRAWFORD EXTERIORS INC.                  PO BOX 1111 PAMPA TX 79065
CRAWFORD INS AGENCY                      4444 CORONA DRIVE STE139 CORPUS CHRISTI TX 78411
CRAWFORD ROOFING CO                      STEVEN C CRAWFORD 1421 C.R. 141 KAUFMAN TX 75142
CRAWFORD SIDING, WINDOW & GUTTERING LLC 1513 BRINK CT. LAWRENCE KS 66047
CRAWFORD TOWN                            CRAWFORD TOWN-TAX COLLEC 121 ROUTE 302 PINE BUSH NY 12566
CRAWFORD TOWNSHIP                        CRAWFORD TWP - TAX COLLE 3498 PINE MOUNTAIN RD JERSEY SHORE PA 17740
CRAWFORD, AUDRELYN                       ADDRESS ON FILE
CRAWFORD, CARL                           ADDRESS ON FILE
CRAWFORD, CRYSTAL                        ADDRESS ON FILE
CRAWFORD, ERIC                           ADDRESS ON FILE
CRAWFORD, HEATHER                        ADDRESS ON FILE
CRAWFORD, JAMIE                          ADDRESS ON FILE
CRAWFORD, KIM                            ADDRESS ON FILE
CRAWFORD, TINEKA                         ADDRESS ON FILE
CRAWFORDSVILLE ELECTRIC LIGHT &          POWER / ACCELPLUS 808 LAFEYETTE ROAD CRAWFORDSVILLE IN 47933-0428
CRAWFORDVILLE CITY                       CRAWFORDVILLE -TAX COLLE P O BOX 8 CRAWFORDVILLE GA 30631
CRAYTON SANDERS & NANCY                  SANDERS 671 SW 29TH AVE FORT LAUDERDALE FL 33312
CRAYTON, JERALEE                         ADDRESS ON FILE
CRBR CLEANRITE BUILDRITE                 1200 WEST EAST AV CHICO CA 95926
CRC REALTY INC.                          227 COX CREEK PARKWAY FLORENCE AL 35630
CRD HOMES, LLC                           JANIS RAMIREZ 5187 W QUAIL AVE GLENDALE AZ 85308
CREASON, MONICA                          ADDRESS ON FILE
CREATIVE FLOORWORKS LLC                  129 EAST MAY ST WINDER GA 30680
CREATIVE KITCHENS                        297 LA PLATA RD NW ALBUQUERQUE NM 87107
CREATIVE MANAGEMENT COMPANY              8323 SOUTHWEST FREEWAY SUITE 330 C/O CREATIVE MANAGEMENT COMPANY HOUSTON TX
                                         77074
CREATIVE PAINTING CONCEPTS INC.          LOUIS BON TEMPO 43 LEAVER DR PALM COAST FL 32137
CREATIVE WORKS & RICHARD                 & PAULA KASTNER WILKES 6821 FULTON ST HOUSTON TX 77022
CREDENTIAL INS                           7300 W MCNAB RD 113 TAMARAC FL 33321
CREDENTIAL INSURANCE LLC                 6412 N UNIVERSITY DR SUITE 142 TAMARAC FL 33321
CREDIT CONTROL,LLC                       P.O. BOX 248 HAZELWOOD MO 63042
CREDIT CORP SOLUTIONS INC                180 W ELECTION RD STE 200 DRAPER UT 84020
CREDIT LENDERS SERVICE AGENCY            7 FOSTER AVENUE SUITE 200 GIBBSBORO NJ 08026
CREDIT NATIONAL                          C/O XAVIER DURANTON 45 RUE SAINT-DOMINQUE PARIS 75700 FRANCE
CREDIT PLUS INC                          31550 WINTERPLACE PARKWAY SALISBURY MD 21804
CREDIT SOLUTIONS OF AMERICA              1767 CENTRAL PARK AVE STE 248 YONKERS NY 10710
CREDIT SUISSE AG, AS COLLATERAL AGENT    11 MADISON AVENUE NEW YORK NY 10010
CREDIT SUISSE AG, CAYMAN ISLAND BRANCH   AS COLLATERAL AGENT 11 MADISON AVE 4TH FL NEW YORK NY 10010
CREDIT SUISSE AG, NEW YORK BRANCH        11 MADISON AVENUE NEW YORK NY 10010
CREDIT SUISSE AS, CAYMAN ISLANDS BRANCH AS COLLATERAL AGENT 11 MADISON AVE 4TH FL NEW YORK NY 10010
CREDIT SUISSE FIRST BOSTON MORT CPTL     AS ADMINISTRATIVE AGENT 11 MADISON AVE 4TH FL NEW YORK NY 10010
LLC
CREDIT SUISSE FLOATING                   RATE HIGH INCOME FUND
CREDIT SUISSE NOVA (LUX)                 GLOBAL SENIOR LOAN FUND
CREDIT SUISSE SECURITIES (USA) LLC       ATTN: HEAD OF CREDIT RISK MANAGEMENT ELEVEN MADISON AVENUE NEW YORK NY
                                         10010-3629


Epiq Corporate Restructuring, LLC                                                                    Page 319 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 345 of 1490
Claim Name                               Address Information
CREDIT SUISSE SECURITIES (USA) LLC       ATTN: HEAD OF DOCUMENTATION GROUP ONE MADISON AVENUE NEW YORK NY 10010-3629
CREDIT SUISSE SECURITIES (USA) LLC       (BROKER) ATTN: MR. STEVE EAST 11 MADISON AVENUE 6TH FLOOR NEW YORK NY
                                         10010-3698
CREDIT WORLD SERVICES, INC               6000 MARTWAY MISSION KS 66202
CREDITS INCORPORATED                     PO BOX 127 HERMISTON OR 97838
CREDSTAR                                 PO BOX 405897 ATLANTA GA 30384-5897
CREED & GARNER ROOFING CO. INC           PO BOX 1400 ABERDEEN NC 28315
CREEK COUNTY                             CREEK COUNTY - TAX COLLE 317 E LEE, RM 201 SAPULPA OK 74066
CREEK COUNTY TREASURER                   317 EAST LEE ROOM 201 SAPULPA OK 74066
CREEKSIDE CITY                           CITY OF CREEKSIDE - CLER PO BOX 221076 LOUISVILLE KY 40252
CREEKSIDE ESTATES OF LAWRENCEVILLE HOA   3905 HARRISON RD., SUITE 200 LOGANVILLE GA 30052
CREEKSIDE HOA                            PO BOX 54568 LOS ANGELES CA 90054-0568
CREEKSIDE OF HILLSBORO MHP               21000 NW QUATAMA RD SPACE 20 BEAVERTON OR 97006
CREEKSIDE REALTY, INC.                   24205-A NORTHWESTERN PIKE P.O. BOX 1920 ROMNEY WV 26757
CREEKSIDE VILLAGE                        3549 ESPLANADE SPACE 313 CHICO CA 95973
CREEL, SARA                              ADDRESS ON FILE
CREIGHTON, JENNIFER                      ADDRESS ON FILE
CRENSHAW APPRAISALS INC                  301 AUDREY WAY KATHLEEN GA 31047
CRENSHAW COUNTY                          CRENSHAW CO-REV COMMISSI P O BOX 208 LUVERNE AL 36049
CRENSHAW COUNTY JUDGE OF PROBATE         29 S GLENWOOD AVE LUVERNE AL 36049
CRENSHAW COUNTY REVENUE COMMISSIONE      PO BOX 208 LUVERNE AL 36049
CRENSHAW, CHRISTOPHER                    ADDRESS ON FILE
CRENSHAW, DEANNA                         ADDRESS ON FILE
CRES (MILLSAP & SINGER)                  9362 DIELMAN INDUSTRIAL DRIVE ST. LOUIS MO 63132
CRESCENT RUN                             8500 E SOUTHERN AVE MESA AZ 85209
CRESCENT SENIOR SECURED                  FLOATING RATE LOAN FUND, LLC
CRESCENT SPRINGS CITY                    CRESCENT SPRINGS - CLER 739 BUTTERMILK PIKE CRESCENT SPRINGS KY 41017
CRESCENT TOWN                            CRESCENT TWN TREASURER 6661 ROUND LAKE RD. RHINELANDER WI 54501
CRESCENT TOWNSHIP                        JUDITH WITHEE -TAX COLLE POB 65 CRESCENT PA 15046
CRESCENT WATER SUPPLY & IMPROVEMENT      P.O. BOX 247 CRESCENT OR 97733
DIST
CRESS, JESSICA                           ADDRESS ON FILE
CRESSKILL BORO                           CRESSKILL BORO - TAX COL 67 UNION AVENUE CRESKILL NJ 07626
CRESSON BORO                             CRESSON BORO - TAX COLLE 807 6TH ST. CRESSON PA 16630
CRESSON TOWNSHIP                         CRESSON TWP - TAX COLLEC 143 SLATTERY DR CRESSON PA 16630
CRESSONA BORO                            CRESSONA BORO - TAX COLL 3 BEECH ST CRESSONA PA 17929
CREST CONSTRUCTION GROUP LLC             401 N MAIN ST BARNEGAT NJ 08005
CREST HAVEN CONDO TOWNHOMES SECTION 4    2328 S. CONGRESS AVENUE STE. 2A WEST PALM BEACH FL 33406
CREST MANAGEMENT CO INC                  3399 SOUTH COUNTY TR 2 EAST GREENWICH RI 02818
CREST MOBILE MANOR                       3727 EQUATION RD POMONA CA 91767
CRESTAR INV                              9806 CHARLBROOK DR SUGAR LAND TX 77498
CRESTBROOK INS CO                        P O BOX 715692 COLUMBUS OH 43271
CRESTHAVEN ASHELY MASTER ASSOC, INC      2328 SOUTH CONGRESS AVE SUITE 1-C WEST PALM BEACH FL 33406
CRESTHAVEN CONDOMINIUM TOWNHOMES SEC 4   C/O FIRST SERVICE RESIDENTIAL 2328 S. CONGRESS AVE, STE. 2A WEST PALM BEACH FL
                                         33416
CRESTHAVEN VILLAS NO 31 CONDOMINIUM INC C/O CASTLE MANAGEMENT 12270 SW 3RD STREET PLANTATION FL 33325
CRESTLINE BUILDER AND                    JULIA AND C SMITH 4101 BUCK OWENS BLVD BAKERSFIELD CA 93308
CRESTLINE SANITATION DISTRICT            PO BOX 3395 24516 LAKE DRIVE CRESTLINE CA 92325
CRESTLINE VILLAGE WATER DISTRICT         P.O. BOX 3347 777 COTTONWOOD DRIVE CRESTLINE CA 92325-3347
CRESTVIEW CITY                           CITY OF CRESTVIEW - CLER 14 CIRCLE DRIVE CRESTVIEW KY 41076


Epiq Corporate Restructuring, LLC                                                                     Page 320 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 346 of 1490
Claim Name                               Address Information
CRESTVIEW HILLS CITY                     CRESTVIEW HILLS - CLERK 50 TOWN CENTER BLVD CRESTVIEW HILLS KY 41017
CRESTVIEW HOMEOWNERS ASSOCIATION         1525 CRESTVIEW CT. GRAND JUNCTION CO 81506
CRESTWOOD AREA S.D./RICE                 JOAN KUGOT - TAX COLLECT P O BOX 46 MOUNTAINTOP PA 18707
CRESTWOOD AREA SD/WRIGHT                 BARBARA J MACKO - COLLEC 369 S MOUNTAIN BLVD MOUNTAINTOP PA 18707
CRESTWOOD CITY                           CITY OF CRESTWOOD - CLER 100 W JEFFERSON ST LAGRANGE KY 40031
CRESTWOOD MANUFACTURED HOME COMM         2154 OREGON STREET 3 - OFFICE SAINT HELENS OR 97051
CRESTWOOD MHP                            4500 RUDDLE RD SE 17 LACEY WA 98503
CRESTWOOD PARK CONDOMINIUM ASSOC, INC    520-404 NEWARK-POMTON TURNPIKE POMPTON PLAINS NJ 07444
CRESTWOOD S.D./DENNISON                  VICTORIA GIOVANNUCCI - T 243 TUNNEL RD WHITE HAVEN PA 18661
CRESTWOOD S.D./DORRANCE                  BEVERLY LUKASHEWSKI-TX C 3940 ST. MARYS RD WAPWALLOPEN PA 18660
CRESTWOOD S.D./NUANGOLA                  BONNIE NENSTIEL-TAX COLL 1 LIGHT ST MOUNTAINTOP PA 18707
CRESTWOOD S.D./WHITE HAV                 KATHRYN OROSS - TAX COLL 221 SUSQUEHANNA ST WHITE HAVEN PA 18661
CRESTWOOD SD/FAIRVIEW TW                 KAREN MCGINNIS - TAX COL 67 GRACEDALE AVE MOUNTAINTOP PA 18707
CRESTWOOD SD/PENN LAKE P                 BEVERLY YENCHA-TAX COLLE 96 WOODLAND DR WHITE HAVEN PA 18661
CRESTWOOD SD/SLOCUM TWP                  CRESTWOOD SD - TAX COLLE 6799 NUANGOLA RD MOUNTAIN TOP PA 18707
CRESTWOOD VILLAGE 6 COMMUNITY ASSOC.     6 CONGASIA RD WHITING NJ 08759
CRESTWOOD VILLAGE AT FREDERICK HOA INC   6902 CRABAPPLE DR FREDERICK MD 21703
CRESTWOOD VILLAGE FIVE COMMUNITY ASSOC. 325 SCHOOL HOUSE ROAD WHITING NJ 08759
CRESTWOOD VILLAGE OF FREDERICK HOA       C/O ANASTASIA MICHAELS, ATTORNEY AT LAW 7540 NORTH MARKET STREET SUITE C
                                         FREDERICK MD 21701
CRESWELL HEIGHTS JOINT AUTHORITY         3961 JORDAN STREET P.O. BOX 301 SOUTH HEIGHTS PA 15081
CREWE SERVICES LLC                       7502 COVE ROYALE LANE RICHMOND TX 77407
CREWE TOWN                               CREWE TOWN - TREASURER 125 E CAROLINA AVE CREWE VA 23930
CREWLYN CONTRACTING                      DANNY HARYCKI DANNY HARYCKI PO BOX 17610 AUSTIN TX 78717
CREWS APPRAISAL COMPANY                  706 CALVIN AVERY DRIVE WEST MEMPHIS AR 72301
CREWS, SHARNELL                          ADDRESS ON FILE
CRICKET ROOFING, LLC                     RANDALL RABALAIS, K1 SPECIALTIES 3120 LESLIE DRIVE COLORADO SPRINGS CO 80909
CRIDER, ROBERT                           ADDRESS ON FILE
CRIPPS ROOFING                           JASON CRIPPS 289 CRIPPS LN MCMINNVILLE TN 37110
CRISFIELD CITY                           CRISFIELD CITY - TAX COL 319 W MAIN ST CRISFIELD MD 21817
CRISFIELD CITY /SEMIANNU                 CRISFIELD CITY - TAX COL 319 W MAIN ST CRISFIELD MD 21817
CRISP COUNTY                             CRISP COUNTY-TAX COMMISS 210 S 7TH ST - ROOM 201 CORDELE GA 31015
CRISPELL ASSOCIATES                      2300 SOUTH ATHERTON STREET STATE COLLEGE PA 16801
CRISPIN MUNOZ &                          RICARDO RIVAS 5219 KELSO ST HOUSTON TX 77021
CRISTALERIA NELSON INC                   NIURKA V. MANGUAL CALLE CARMELO MARTINEZ 74 MAYAGUEZ PR 00610
CRITTENDEN CITY                          CITY OF CRITTENDEN - CLE PO BOX 207 CRITTENDEN KY 41030
CRITTENDEN COUNTY                        CRITTENDEN COUNTY - SHER 107 S MAIN ST MARION KY 42064
CRITTENDEN COUNTY                        CRITTENDEN COUNTY - COLL 100 COURT SQUARE MARION AR 72364
CRITTENDEN COUNTY CLERK                  107 S MAIN STE 203 MARION KY 42064
CRITTENDEN COUNTY TAX COLLECTOR          250 PINE STE 2 MARION AR 72364
CRIVITZ VILLAGE                          CRIVITZ VLG TREASURER P.O. BOX 727 / 800 HENRI CRIVITZ WI 54114
CRM SERVICES LLC                         3961 FLOYD ROAD SUITE 300336 AUSTELL GA 30106
CRM SOLUTIONS, LLC                       12 RIVERSIDE BOULEVARD URB. CARMEN HILLS SAN JUAN PR 00926
CROCKERY TOWNSHIP                        CROCKERY TOWNSHIP - TREA 17431 112TH AVE NUNICA MI 49448
CROCKETT CITY/ISD C/O HO                 HOUSTON CAD - TAX COLLEC P O DRAWER 112 CROCKETT TX 75835
CROCKETT COUNTY                          CROCKETT COUNTY-TRUSTEE 13 N COURT ST - TRUSTEE ALAMO TN 38001
CROCKETT COUNTY                          CROCKETT COUNTY - COLLEC DRAWER H OZONA TX 76943
CROCKETT ENTERPRISES &                   ALVEDA & JERRY RISING 936 W MANCHESTER BLVD UN INGLEWOOD CA 90301
CROCKETT, BRITTANY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 321 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 347 of 1490
Claim Name                               Address Information
CROCKETT, RASHEDA                        ADDRESS ON FILE
CROCKETT, SHUNNA                         ADDRESS ON FILE
CROFTON CITY                             CITY OF CROFTON - CLERK P O BOX 243 CROFTON KY 42217
CROGHAN TOWN                             CROGHAN TOWN - TAX COLLE 9882 ST RTE 126 CASTORLAND NY 13620
CROGHAN VILL-CROGHAN TN                  CROGHAN VILL-CROGHAN TN- PO BOX 391 CROGHAN NY 13327
CROIX RIVER CONSTRUCTION                 LLC 981 EULAINE CIRCLE HAMMOND WI 54015
CROMWELL FOUNTAIN CONDO ASSOCIATION      P. O. BOX 0759 GLEN BURNIE MD 21060
CROMWELL TOWN                            CROMWELL TOWN - TAX COLL 41 WEST ST CROMWELL CT 06416
CROMWELL TOWNSHIP                        CROMWELL TWP - TAX COLLE 18435 HILL VALLEY RD. SHIRLEYSBURG PA 17260
CROMWELL, MAJA                           ADDRESS ON FILE
CRONE CONSTRUCTION                       JOHN CRONE 26523 CR 457 MINEOLA TX 75773
CRONIC DISASTER                          RESTORATION&CONSTRUCTION PO BOX 491959 REDDING CA 96049
CRONIC DISASTER SVC MASTER               RESTORATION GROUP INC 2662 TARMAC ROAD REDDING CA 96003
CRONIN REAL ESTATE                       520 W. OSAGE PACIFIC MO 63069
CROOK COUNTY                             CROOK COUNTY-TREASURER PO BOX 160 SUNDANCE WY 82729
CROOK COUNTY                             CROOK COUNTY - TAX COLLE 200 NE 2ND ST PRINEVILLE OR 97754
CROOK COUNTY TAX COLLECTOR               200 NE SECOND ST. SUITE 100 PRINEVILLE OR 97754
CROOK, MICHAEL                           ADDRESS ON FILE
CROOK, RAY                               ADDRESS ON FILE
CROOKED RIVER RANCH CLUB & MAINT ASSOC   5195 SW CLUBHOUSE ROAD CROOKED RIVER RANCH OR 97760
CROOMS, RAEVONDOLYN                      ADDRESS ON FILE
CROSBY & FOX LLC                         710 S EIGHTH ST LAS VEGAS NV 89101
CROSBY CENTRAL APPR DIST                 CROSBY CAD - TAX COLLECT P O BOX 505 CROSBYTON TX 79322
CROSBY MUD JM                            CROSBY MUD - TAX COLLEC 103 KERRY HIGHLANDS TX 77562
CROSLEY MASTER ASSOCIATION               2889 CROSLEY DR E WEST PALM BEACH FL 33415
CROSS COMMERCIAL INC                     399 BRINDVAY RD MAYPEARL TX 76064
CROSS CONSTRUCTION                       JAMES B WHITLEY 223 SIMS BAINBRIDGE GA 39818
CROSS CONSTRUCTION CO. INC.              122 JANNA DR BALL LA 71405
CROSS COUNTRY EXTERMINATORS              1187 MAIN ST CHIPLEY FL 32428
CROSS COUNTRY RURAL WATER SYSTEM         PO BOX 61 HICKORY RIDGE AR 72347
CROSS COUNTY                             CROSS COUNTY - TAX COLLE 705 E UNION AVE ROOM 10 WYNNE AR 72396
CROSS CREEK CONDOMINIUMS                 1500 N. CONGRESS AVE WEST PALM BEACH FL 33401
CROSS CREEK TOWNHOMES HOA                520 WHITE PLAINS RD STE 450 TARRYTOWN NY 10591
CROSS CREEK TOWNSHIP                     CROSS CREEK TWP - COLLEC 28 CLARK AVE AVELLA PA 15312
CROSS FAMILY HOMES                       2386 S LEE HWY CLEVELAND TN 37311
CROSS INS                                376 NEWPORT AVENUE EAST PROVIDENCE RI 02916
CROSS PLAINS TOWN                        CROSS PLAINS TWN TREASUR 8676 W MINERAL POINT ROA CROSS PLAINS WI 53528
CROSS PLAINS VILLAGE                     CROSS PLAINS VLG TREASUR 2417 BREWERY RD CROSS PLAINS WI 53528
CROSS POINTE HOMEOWNERS ASSOCIATION      405 W 27TH AVE ANCHORAGE AK 99503
CROSS RESTORATION &CONST                 407 E MAIN ST WAXAHACHIE TX 75165
CROSS ROADS BORO                         CROSS ROADS BORO - COLLE 12437 WOODLAND DR FELTON PA 17322
CROSSCOM INC                             528 W ROOSEVELT RD ST WHEATON IL 60187
CROSSGATE CITY                           CITY OF CROSSGATE - CLER PO BOX 6423 LOUISVILLE KY 40206
CROSSING FRONTIER MINISTRIES INC.        VICTOR PACHECO AVENIDA DEGETAU D10 ALTO CAGUAS PR 00726
CROSSINGS                                3401 COLLEGE BLVD 250 LEAWOOD KS 66211
CROSSLET INSURANCE                       13246 38TH STREET N CLEARWATER FL 33762
CROSSLEY, BRIAN                          ADDRESS ON FILE
CROSSPOINTE ON THE GREEN TOWNHOME ASSOC 4530 PARK ROAD, SUITE 201 CHARLOTTE NC 28209
CROSSROADS I HOA                         375 N STEPHANIE ST STE 911B HENDERSON NV 89014



Epiq Corporate Restructuring, LLC                                                                     Page 322 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 348 of 1490
Claim Name                              Address Information
CROSSROADS III HOA                     PO BOX 96363 LAS VEGAS NV 89193
CROSSROADS INS AGENCY                  1724 NEESE HWY ORANGEBURG SC 29115
CROSSROADS REST SER &                  GREG & SARAH ALLEN 10625 DEME DR SUITE F INDIANAPOLIS IN 46236
CROSSTOWN                              17720 182ST TONGANOXIE KS 66086
CROSSTOWN COURIERS                     PO BOX 10871 TAMPA FL 33679
CROSSTOWN REALTORS, INC                14300 S TOWN CENTER DR HOMER GLEN IL 60491
CROSSVILLE CITY                        CROSSVILLE CITY-TREASURE 392 N MAIN ST CROSSVILLE TN 38555
CROSSWINDS CONSTRUCTION                340 N SAM HOUSTON TOLLWAY EAST A110-O HOUSTON TX 77060
CROSWELL CITY                          CROSWELL CITY - TREASURE 100 N HOWARD AVE CROSWELL MI 48422
CROTHERS, CHRISTOPHER                  ADDRESS ON FILE
CROTON ON HUDSON VILLAGE               CROTON ON HUDSON VIL - C 1 VAN WYCK STREET-MUNICI CROTON-ON-HUDSON NY 10520
CROTON TOWNSHIP                        CROTON TOWNSHIP - TREASU 5833 DIVISION ST NEWAYGO MI 49337
CROTTS, CLARA                          ADDRESS ON FILE
CROW RIVER MTL                         6 N FRANKLIN HUTCHINSON MN 55350
CROW RIVER MUTUAL INS                  PO BOX 488 HUTCHINSON MN 55350
CROW WING COUNTY                       CROW WING COUNTY - TREAS 322 LAUREL STREETSUITE BRAINERD MN 56401
CROW, MICHAEL                          ADDRESS ON FILE
CROWDER HEAT & AIR &                   GODFREY &VALERIE JOHNSON 2372 7TH ST NW BIRMINGHAM AL 35215
CROWDER, JERRY                         ADDRESS ON FILE
CROWE, DRASHA                          ADDRESS ON FILE
CROWELL, ANDREW                        ADDRESS ON FILE
CROWLEY CITY                           CROWLEY CITY - TAX COLLE P. O. BOX 1463 CROWLEY LA 70527
CROWLEY CONSTRUCTION                   PO BOX 537 GREENBELT MD 20768
CROWLEY COUNTY                         CROWLEY COUNTY-TREASURER 631 MAIN ORDWAY CO 81063
CROWLEY FLECK PLLP                     P O BOX 2529 BILLINGS MT 59103-2529
CROWLEY INSURANCE                      659 N MAIN STREET RANDOLPH MA 02368
CROWLEY, GEORGE                        ADDRESS ON FILE
CROWN EXTERIORS LLC                    5590 SALT RIVER RD SAINT PETERS MO 63376
CROWN GENERAL CONTRACTING, INC.        6700 OVERLOOK COURT ALLENTOWN PA 18106
CROWN INS AGENCY INC                   3409 RHODE ISLAND AVE A MOUNT RAINIER MD 20712
CROWN NORTH INS MARKETIN               3741 RAILROAD AVE PITTSBURG CA 94565
CROWN PARK ESTATES                     C/O SCHERMERHORN & CO 2737 CENTRAL ST EVANSTON IL 60201
CROWN POINT CS CMD TOWNS               CROWN POINT CS -COLLECTO P.O. BOX 35 CROWN POINT NY 12928
CROWN POINT TOWN                       CROWN POINT TN - TAX COL P.O. BOX 444 CROWN POINT NY 12928
CROWN QUALITY ROOFING                  2116 E HIGHWAY 377 GRANBURY TX 76049
CROWN REALTY SERVICES                  267 E.4TH ST EMPORIUM PA 15834
CROWN REINAS INSURANCE AGENCY          5331 N. FIGUEROA ST. LOS ANGELES CA 90042
CROWN RIDGE TOWNHOUSE ASSOCIATION, INC. 6714 CROWN RIDGE DRIVE SAN ANTONIO TX 78239
CROWN ROOFING AND CONSTRUCTION LLC     RODOLFO BARRON 1410 GLEN AVE DALLAS TX 75216
CROWN ROOFING LLC                      240 FIELD END STREET SARASOTA FL 34240
CROWN ROOFING LLC                      PO BOX 27948 SCOTTSDALE AZ 85255
CROWN TITLE CORPORATION                1 SANFORD AVENUE BALTIMORE MD 21228
CROWN, BRIAN                           ADDRESS ON FILE
CROWNE ROOFING OF TEXAS                YAZNA ROXANA CARDENAS 126 LAKESHORE DR SAN ANTONIO TX 78218
CROWNED WITH GOODNESS ROOFING & CSTR   SKIP YODER 521 W. SYCAMORE STREET NEVADA MO 64772
CROWNTREE LAKE TRACTS 2 & 3            6972 LAKE GLORIA BLVD ORLANDO FL 32809
CROWNWORX LLC                          6220 CLOVER LAKE DR CEDAR HILL MO 63016
CROYLE TOWNSHIP                        CROYLE TWP - TAX COLLECT 207 BETZ RD SIDMAN PA 15955
CROZIER, WILBUR                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 323 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 349 of 1490
Claim Name                              Address Information
CRUM & FORSTER INDEM                   305 MADISON AVE MORRISTOWN NJ 07960
CRUM & FORSTER INSURANCE               DIEGO ORTIZ 1 S WACKER DR # 1350 CHICAGO IL 60606
CRUMEL, SHERMAN                        ADDRESS ON FILE
CRUMP INS SERVICES                     6075 POPULAR AVE STE 400 MEMPHIS TN 38119
CRUSADER ROOFING AND CONSTRUCTION      SHAUN BURNS SHAUN BURNS 8355 HARWOOD ROAD, SUITE 2112 NORTH RICHLAND HILLS TX
                                       76180
CRUSE REO MANAGEMENT CORP.             40 UNDERHILL BLVD SUITE 1A SYOSSET NY 11791
CRUSE, JACQUELINE                      MAX STORY, P.A. MAX STORY 328 2ND AVENUE NORTH, SUITE 100 JACKSONVILLE BEACH
                                       FL 32250
CRUTCHFIELD, JENNIFER                  ADDRESS ON FILE
CRUTCHFIELD, SHAKESHA                  ADDRESS ON FILE
CRUZ RELLES, NOE                       ADDRESS ON FILE
CRUZ, DALIA                            ADDRESS ON FILE
CRUZ, JAMIE                            ADDRESS ON FILE
CRUZ, KIERRA                           ADDRESS ON FILE
CRUZ, RACHEL                           ADDRESS ON FILE
CRUZ, RONINA                           ADDRESS ON FILE
CRUZ, RYAN                             ADDRESS ON FILE
CRUZAN PRINCESS CONDO                  4129 LA GRANDE PRINCESSE CHRISTIANSTED VI 00820
CRV CONSTRUCTION LLC                   7001 N 10TH ST SUITE 301 MCALLEN TX 78504
CRYE-LEIKE                             6525 QUAIL HOLLOW RD STE 410 MEMPHIS TN 38120
CRYSTAL CLEAR CLEANING AND CONSTRUCTION TRAVIS URDAHL 686 GRANITE AVE LIBBY MT 59923
CRYSTAL D FARRAR DURAN                 275 BELAIRE DRIVE PEARL MS 39208
CRYSTAL FALLS CITY                     CRYSTAL FALLS CITY - TRE 401 SUPERIOR AVE CRYSTAL FALLS MI 49920
CRYSTAL FALLS HOMEOWNERS ASSOCIATION   P. O. BOX 384 SOULSBYVILLE CA 95372
CRYSTAL FALLS TOWNSHIP                 CRYSTAL FALLS TWP - TREA P.O. BOX 329 CRYSTAL FALLS MI 49920
CRYSTAL HARDISON REALTORS, INC         29488 WOODWARD AVE 407 ROYAL OAK MI 48073
CRYSTAL HARWELL ROGERS                 310 4TH STREET SW HICKORY NC 28602
CRYSTAL HIGHLANDS OWNERS ASSOCIATION   2911 WHITE BIRCH TRAIL BEULAH MI 49617
CRYSTAL JAMIESON &                     CRYSTAL BLAKE PO BOX 246 SHARON SC 29742
CRYSTAL JOHNSON                        5407 LOUISE ST BAYTOWN TX 77521
CRYSTAL JORDAN AGENCY                  P O BOX 58599 RALEIGH NC 27658
CRYSTAL LAKE CONDOMINIUM ASSOCIATION   2445 TAMPA RD SUITE B PALM HARBOR FL 34683
INC
CRYSTAL LAKE TOWN                      CRYSTAL LAKE TWN TREASUR 164 22ND AVE COMSTOCK WI 54826
CRYSTAL LAKE TOWN                      CRYSTAL LAKE TWN TREASUR W2891 DEERBORN DR NESHKORO WI 54960
CRYSTAL LAKE TOWNSHIP                  CRYSTAL LAKE TWP - TREAS PO BOX 2129 FRANKFORT MI 49635
CRYSTAL LAKE VILLAGES HOA, INC         6415 LAKE WORTH RD, #205 GREENACRES FL 33463
CRYSTAL PITTMAN INS                    2201 OSBORN RD B ST MARYS GA 31558
CRYSTAL TOWNSHIP                       CRYSTAL TOWNSHIP - TREAS PO BOX 356 CRYSTAL MI 48818
CRYSTAL TOWNSHIP                       CRYSTAL TOWNSHIP - TREAS 1499 E HAMMETT RD. HART MI 49420
CS CUSTOM STRUCTURES INC               1934 GRAVES MILL RD LYNCHBURG VA 24502
CSA 16 PUBLIC WORKS                    976 OCEA STREET ROOM 207 SAN LUIS OBISPO CA 93408
CSA 70W 3                              PO BOX 5004 VICTORVILLE CA 92393
CSAA                                   P O BOX 15119 WORCESTER MA 01615
CSAA AFFINITY INS CO                   P O BOX 41745 PHILADELPHIA PA 19162
CSAA GENERAL INS CO                    PO BOX 60277 LOS ANGELES CA 90060
CSAA INS EXCHANGE                      COVENIR 5 370 MAIN ST WORCESTER MA 01068
CSAA INS GROUP                         20500 BELSHAW AVE JOB 6150 TRANCENTRA CARSON CA 90746
CSAA INS GROUP                         3055 OAK RD STE W310 WALNUT CREEK CA 94597


Epiq Corporate Restructuring, LLC                                                                  Page 324 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 350 of 1490
Claim Name                            Address Information
CSAA INSURANCE EXCHANGE               P O BOX 9162 MARLBOROUGH MA 01752
CSAA INSURANCE EXCHANGE               PO BOX 60277 LOS ANGELES CA 90060
CSAA INSURANCE EXCHANGE               351 TRES PINOS RD, STE D HOLLISTER CA 95023
CSAA INSURANCE GROUP                  PO BOX 41745 PHILADELPHIA PA 19162-0313
CSB HOME IMPROVEMENT INC              2425 GRAND AVE BELLMORE NY 11710
CSC CORPORATE DOMAINS INC             PO BOX 13397 PHILADELPHIA PA 19101-3397
CSE INSURANCE GROUP                   P O BOX 60289 LOS ANGELES CA 90060
CSE SAFEGUARD INS                     PO BOX 8041 WALNUT CREEK CA 94596
CSI                                   ATTN: GENERAL COUNSEL 419 LAFAYETTE ST., 3RD FLOOR NEW YORK NY 10003
CSI CONSTRUCTION                      CONSTRUCTION SERVICES INTERNATIONAL CORP 7500 NW 69TH AVE R-4 MEDLEY FL 33166
CSM CONSTRUCTION & RESTORATION, INC   3705 MUELLER RD SAINT CHARLES MO 63301
CSM FORECLOSURE TRUSTEE CORPORATION   15W030 NORTH FRONTAGE ROAD BURR RIDGE IL 60527
CSR CONSULT & CEGEA                   & DOMINIQUE FRANCE 1201 SW 24TH AVE MIAMI FL 33135
CSR CONSULT & CONTRACT                1201 SW 24 AV MIAMI FL 33135
CT (CONSUMER FINANCE MONEY SVC AND    ATTN CONSUMER CREDIT DIVISION 260 CONSTITUTION PLAZA HARTFORD CT 06103-1800
DEBT)
CT CORPORATION                        ATTN: GENERAL COUNSEL 111 EIGHTH AVENUE NEW YORK NY 10011
CT CORPORATION                        ATTN: PROFESSIONAL SERVICES TEAM 4400 EASTON COMMONS WAY SUITE 125 COLUMBUS OH
                                      43219
CT CORPORATION                        P.O. BOX 4349 CAROL STREAM IL 60197-4349
CT CORPORATION SYSTEM                 28 LIBERTY ST NEW YORK NY 10005
CT CORPORATION SYSTEM                 ATTN: GENERAL COUNSEL 111 EIGHTH AVENUE NEW YORK NY 10011
CT CORPORATION SYSTEM                 P.O. BOX 4349 CAROL STREAM IL 60197
CT DEPT OF REVENUE                    25 SIGOURNEY ST STE 2 HARTFORD CT 06106-5032
CT FAIR PLAN                          77 HARTLAND ST STE 308 EAST HARTFORD CT 06128
CT FAIR PLAN                          PO BOX 280200 EAST HARTFORD CT 06128
CT HOME IMPROVEMENTS                  CHRISTOPHER TODD TUCKER 7103 N. COUNTY ROAD 1297 MIDLAND TX 79707
CT LIEN SOLUTIONS                     PO BOX 301133 DALLAS TX 75303
CT LOWNDES INS AGENCY                 749 ST ANDREWS BLVD CHARLESTON SC 29417
CT TRANQUIST INS                      420 CENTER ST FL1 WALLINGFORD CT 06492
CTF APPRAISAL                         5208 ASH CT PERRINTON MI 48871
CTH SURVEYORS, INC                    122 BALLENGER ROAD BLYTHEWOOD SC 29016
CTI CONTR & VALLEY ADJ &              ERNEST & STELLA ABALOS 2036 N GILBERT STE 2-600 MESA AZ 85203
CTI CONTRACTORS, LLC                  550 W. BASELINE ROAD, STE 102-317 MESA AZ 85210
CTI MECHANICAL                        1320 COLUMBIA AVE E BATTLE CREEK MI 49014
CTLG ENTERPRISES LLC                  CHRISTOPHER L GRUBBS P.O. BOX 140123 ST. LOUIS MO 63114
CTR CLEANUP & TOTAL REST              KRISTY&TREVOR CHURCHMAN PO BOX 172 JEROME ID 83338
CUBA CITY                             CUBA CITY TREASURER 108 N MAIN ST CUBA CITY WI 53807
CUBA TOWN                             CUBA TOWN- TAX COLLECTOR 15 WATER STREET CUBA NY 14727
CUBA-RUSHFORD CSD                     CUBA-RUSHFORD CSD- COLLE PO BOX 262 WARSAW NY 14569
CUBA-RUSHFORD CSD                     CUBA-RUSHFORD CSD- COLLE 5476 ROUTE 305 NORTH CUBA NY 14727
CUBAN CARPENTRY LLC                   9900 NW 80TH AVE BAY 4 E HIALEAH GARDENS FL 33016
CUCAMONGA INS                         9220 HAVEN AVE 108 RANCHO CUCAMONGA CA 91730
CUDAHY CITY                           CUDAHY CITY TREASURER PO BOX 100510 CUDAHY WI 53110
CUDAHY CITY                           TRI INSTALLMENT 5050 S. LAKE DR CUDAHY WI 53110
CUEVAS & ASSOCIATES, P.A.             ANGELYKA FUENMAYOR 7480 S.W. 40TH STREET, STE. 600 MIAMI FL 33155
CUEVAS, RAMON                         ADDRESS ON FILE
CUFF, LLATONIA                        ADDRESS ON FILE
CUINGTON, BRIDGETTE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 325 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 351 of 1490
Claim Name                            Address Information
CULBERSON COUNTY                      CULBERSON COUNTY - COLLE P O BOX 668 VAN HORN TX 79855
CULBERSON COUNTY APPRAIS              CULBERSON CAD - TAX COLL P O BOX 550 VAN HORN TX 79855
CULBERTSON, LYDIANA                   ADDRESS ON FILE
CULBREATH, TREVOR                     ADDRESS ON FILE
CULBRETH LAW FIRM PC                  500 N SHORELINE SUITE 612 CORPUS CHRISTI TX 78401
CULBRETH, JOHN                        ADDRESS ON FILE
CULLENCOLLIMORE IOLTA TRUST           10 EAST PEARL STREET NASHUA NH 03060
CULLIGAN BOTTLED WATER CO             7165 BOONE AVE N BROOKLYN PARK MN 55428
CULLIGAN WATER OF                     ST LOUIS 2380 CASSENS DRIVE FENTON MO 63026
CULLMAN COUNTY                        CULLMAN CO-REV COMMISSIO 500 2ND AVENUE SW ROOM CULLMAN AL 35055
CULLMAN COUNTY PROBATE COURT          500 2ND AVE SW CULLMAN AL 35055
CULLMAN RESTORATIONS                  MARCUS R SHADRICK 740 COUNTY RD 404 CULLMAN AL 35057
CULP, JON                             ADDRESS ON FILE
CULPEPER COUNTY                       CULPEPER COUNTY - TREASU 151 N MAIN STREET - SUIT CULPEPER VA 22701
CULPEPER TOWN                         CULPEPER TOWN - TREASURE 400 S. MAIN ST. SUITE 10 CULPEPER VA 22701
CULPEPPER, GWENDOLYN                  ADDRESS ON FILE
CULTER SEGERSTROM INS                 1030 GREENLEY RD SONORA CA 95370
CULVER, JAMES                         ADDRESS ON FILE
CUMBERLAND APPRAISAL                  SERVICE INC PO BOX 87084 FAYETTEVILLE NC 28304
CUMBERLAND CITY                       CUMBERLAND CITY - COLLEC 57 N LIBERTY ST CUMBERLAND MD 21502
CUMBERLAND CITY                       CUMBERLAND CITY TREASURE 950 1ST AVE CUMBERLAND WI 54829
CUMBERLAND CITY /SEMIANN              CUMBERLAND CITY - COLLEC 57 N LIBERTY ST CUMBERLAND MD 21502
CUMBERLAND COUNTY                     CUMBERLAND COUNTY - TREA 1 COURTHOUSE CIRCLE/ BOX CUMBERLAND VA 23040
CUMBERLAND COUNTY                     CUMBERLAND COUNTY - COLL 117 DICK ST - ROOM 530 FAYETTEVILLE NC 28301
CUMBERLAND COUNTY                     CUMBERLAND COUNTY-TRUSTE 2 S MAIN ST - SUITE 111 CROSSVILLE TN 38555
CUMBERLAND COUNTY                     CUMBERLAND COUNTY - SHER PO BOX 838 BURKESVILLE KY 42717
CUMBERLAND COUNTY                     CUMBERLAND COUNTY - TREA 140 COURTHOUSE SQUARE TOLEDO IL 62468
CUMBERLAND COUNTY CLERK               600 COURTHOUSE SQUARE BURKESVILLE KY 42717
CUMBERLAND COUNTY CLERK               140 COURTHOUSE SQUARE TOLEDO IL 62468
CUMBERLAND COUNTY TAX COLLECTOR       117 DICK ST STE 527 FAYETTEVILLE NC 28301
CUMBERLAND COUNTY TAX COLLECTOR       117 DICK ST STE 530 FAYETTEVILLE NC 28301
CUMBERLAND FIRE DIST                  TAX COLLECTOR 3502 MENDON RD CUMBERLAND RI 02838
CUMBERLAND FIRE DISTRICT              P O BOX 10 MANVILLE RI 02838
CUMBERLAND HARBOUR POA, INC.          500 SUGAR MILL ROAD, STE. 200B ATLANTA GA 30350
CUMBERLAND INS GROUP                  633 SHILOH PIKE BRIDGETON NJ 08302
CUMBERLAND MUT FIRE INS               PO BOX 556 BRIDGETON NJ 08302
CUMBERLAND TITLE SERVICES LLC         178 MIDDLE STREET SUITE 402 PORTLAND ME 04101
CUMBERLAND TOWN                       CUMBERLAND TOWN-TAX COLL 45 BROAD STREET CUMBERLAND RI 02864
CUMBERLAND TOWN                       CUMBERLAND TOWN-TAX COLL 290 TUTTLE ROAD CUMBERLAND ME 04021
CUMBERLAND TOWN                       CUMBERLAND TWN TREASURER 1178 23 1/4 AVENUE CUMBERLAND WI 54829
CUMBERLAND TOWNSHIP                   PAMELA S. WHYEL-TAX COLL 100 MUNICIPAL RD CARMICHAELS PA 15320
CUMBERLAND TOWNSHIP                   CUMBERLAND TWP - TAX COL 2059 TANEYTOWN ROAD GETTYSBURG PA 17325
CUMBERLAND VALLEY S.D./H              CUMBERLAND VALLEY SD - T 230 S. SPORTING HILL ROA MECHANICSBURG PA 17050
CUMBERLAND VALLEY S.D./M              FRANK ROBERTO - TAX COLL 270 N OLD STONEHOUSE RD CARLISLE PA 17015
CUMBERLAND VALLEY S.D./M              JULIA WELLER - TAX COLLE 1220 BOILING SPRINGS RD MECHANICSBURG PA 17055
CUMBERLAND VALLEY S.D./S              CUMBERLAND VALLEY SD - T 269 WOODS DR MECHANICSBURG PA 17050
CUMBERLAND VALLEY TOWNSH              KATHY TWIGG, TAX COLLECT 423 TEABERRY RD BEDFORD PA 15522
CUMBERLAND-FRANKLIN JOINT MUNICIPAL   725 MUNICIPAL DRIVE SHIPPENSBURG PA 17257
AUTH



Epiq Corporate Restructuring, LLC                                                                 Page 326 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 352 of 1490
Claim Name                               Address Information
CUMING COUNTY                            CUMING COUNTY - TREASURE PO BOX 267 WEST POINT NE 68788
CUMMING APPRAISAL SERVICE                227 EAST PALACE AVENUE SUITE W SANTA FE NM 87501
CUMMING TOWNSHIP                         CUMMING TOWNSHIP - TREAS 439 N. MORRISON ROAD WEST BRANCH MI 48661
CUMMINGS INTERIORS & EXTERIORS           DAVID COMMINGS 227 LANGSTON DR GRAVETOWN GA 30813
CUMMINGS TOWNSHIP                        TAX COLLECTION 48 W THIRD ST WILLIAMSPORT PA PA 17701
CUMMINGSCHISOLM, DINA                    ADDRESS ON FILE
CUMMINGTON TOWN                          CUMMINGTON TOWN-TAX COLL PO BOX 33 CUMMINGTON MA 01026
CUMRU TOWNSHIP                           CUMRU TOWNSHIP - TAX COL 1775 WELSH RD MOHNTON PA 19540
CUNDIFF, GLENDA                          ADDRESS ON FILE
CUNDIFF, RICHARD                         GALLAGHER & ASSOCIATES LAW FIRM PA CHARLES R. GALLAGHER III 5720 CENTRAL
                                         AVENUE ST. PETERSBURG FL 33707
CUNNINGHAM CONSTRUCTION                  12152 FORT KING ROAD DADE CITY FL 33525
CUNNINGHAM MACHANIC                      CETLIN JOHNSON HARNEY 220 N MAIN ST NATICK MA 01760
CUNNINGHAM, ALEXIS                       ADDRESS ON FILE
CUNNINGHAM, JAMARCUS                     ADDRESS ON FILE
CUNNINGHAM, JOHN                         ADDRESS ON FILE
CUNNINGHAM, LATASHA                      ADDRESS ON FILE
CUNNINGHAM, LYDIA                        ADDRESS ON FILE
CUO OF WATERFORD CONDOMINIUM             8725 LOCH RAVEN BLVD STE 201 TOWSON MD 21286
CUPPLES, DONNAMARIE                      ADDRESS ON FILE
CURB APPEAL ROOFING, LLC                 3817 N. GERALDINE AVENUE OKLAHOMA CITY OK 73127
CURIALE, CHARLENE                        ADDRESS ON FILE
CURLEY & ROTHMAN, LLC                    1100 E HECTOR STREET, STE. 425 CONSHOHOCKEN PA 19428
CURRAN CONSULTING LLC                    PO BOX 193 NORWOOD MA 02062
CURRAN ROAD MUTUAL WATER ASSOC           5003 141 ST. E TACOMA WA 98446
CURRAN, BARBARA                          ADDRESS ON FILE
CURRAN, LINDSEY                          ADDRESS ON FILE
CURRENCE CONST &                         DONALD & KARA FISCHER 161 MEDALLION DR HEDGESVILLE WV 25427
CURRENT ELECTRICAL SVCS & INSTALLATION   JERRY HUGH HOWELL 100 WAYNE CT PIKEVILLE NC 27863
CURRIE, AARON                            ADDRESS ON FILE
CURRIE, BRIANA                           ADDRESS ON FILE
CURRIE, JAZMYNE                          ADDRESS ON FILE
CURRIER WOODS CONDOMINIUM ASSOCIATION    111 ROBERTS ST SUITE G1 EAST HARTFORD CT 06108
CURRIER WOODS TAX DISTRICT               111 ROBERTS ST SUITE G1 EAST HARTFORD CT 06108
CURRITUCK COUNTY                         CURRITUCK COUNTY - COLLE P O BOX 9 CURRITUCK NC 27929
CURRY COUNTY                             CURRY COUNTY-TREASURER 417 GIDDING STREET, SUIT CLOVIS NM 88101
CURRY COUNTY                             CURRY COUNTY - TAX COLLE 94235 MOORE STREET, STE. GOLD BEACH OR 97444
CURRY COUNTY CLERK                       417 GIDDING ST. SUITE 130 CLOVIS NM 88101
CURRY, DENIECE                           ADDRESS ON FILE
CURT HAEG CONSTRUCTION                   CURTIS JOHN HAEG 2245 175TH AVE MORA MN 55051
CURT PIERSON ROOFING & CONST SPECIALIST 13641 S. SYCAMORE OLATHE KS 66062
CURT T LARGENT                           ADDRESS ON FILE
CURT T LARGENT                           ADDRESS ON FILE
CURTIS 1000 INC - MINNESOTA              PO BOX 88237 MILWAUKEE WI 53288-0237
CURTIS APPRAISAL SERVICES                1118 PARK HILL LANE ESCONDIDO CA 92025
CURTIS BABB AGENCY                       285 MAIN ST WEST ORANGE NJ 07052
CURTIS C REDING CH 13                    PO BOX 173 MONTGOMERY AL 36101-0173
CURTIS FINCH JR & BQFA HOLDING COMP LLC C/O COLLIERS UNTERNATUINAL 1 ALLIED DRIVE, SUITE 1500 LITTLE ROCK AR 72203
CURTIS L FRANKLIN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 327 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 353 of 1490
Claim Name                             Address Information
CURTIS LAW FIRM, LLC                   175 NW 138TH TER, SUITE 100 NEWBERRY FL 32669
CURTIS MANAGEMENT CO                   5050 AVENIDA ENCINAS 160 CARLSBAD CA 92008
CURTIS MCCLELLAN AND                   WANDA R MCCLELLAN 2328 7TH AVE NW HICKORY NC 28601
CURTIS MICHAEL APPRAISAL               INC 11727 TREADWELL DR POWAY CA 92064
CURTIS R GLOVER                        ADDRESS ON FILE
CURTIS TOWNSHIP                        CURTIS TOWNSHIP - TREASU 3251 AUSABLE GLENNIE MI 48737
CURTTRIGHT, MELISSA                    ADDRESS ON FILE
CURVIN ROOFING                         461 SCHOOL CUTOFF JACKSONVILLE AL 36265
CURWENSVILLE BORO                      CURWENSVILLE BORO - COLL PO BOX 239 CURWENSVILLE PA 16833
CURWENSVILLE S.D./CURWEN               CURWENSVILLE AREA SD - T PO BOX 239 CURWENSVILLE PA 16833
CURWENSVILLE S.D./FERGUS               CURWENSVILLE AREA SD - T 39 BEECH CREEK AVE CURWENSVILLE PA 16833
CURWENSVILLE S.D./PENN T               CURWENSVILLE AREA SD - T 593 WILLIAMS RD CURWENSVILLE PA 16833
CURWENSVILLE S.D./PIKE T               PIKE TOWNSHIP-TAX COLLEC 596 BAILEY RD CURWENSVILLE PA 16833
CURZAN, JAMES                          ADDRESS ON FILE
CUSATTI OTERO, MONIQUE                 ADDRESS ON FILE
CUSHING TOWN                           CUSHING TOWN - TAX COLLE 39 CROSS ROAD CUSHING ME 04563
CUSICK COMMUNITY MANAGEMENT            8008 CORPORATE CENTER DRIVE, SUITE 100 CHARLOTTE NC 28226
CUSSEWAGO TOWNSHIP                     CUSSEWAGO TWP - TAX COLL 13936 WEST CENTER RD. SPRINGBORO PA 16435
CUSTER COUNTY                          CUSTER COUNTY - TREASURE 420 MT RUSHMORE RD CUSTER SD 57730
CUSTER COUNTY                          CUSTER COUNTY - TREASURE 1010 MAIN STREET MILES CITY MT 59301
CUSTER COUNTY                          CUSTER COUNTY - TREASURE 431 S 10TH STREET BROKEN BOW NE 68822
CUSTER COUNTY                          CUSTER COUNTY - TAX COLL PO BOX 200 ARAPAHO OK 73620
CUSTER COUNTY                          CUSTER COUNTY-TREASURER 205 SIXTH STREET WESTCLIFFE CO 81252
CUSTER COUNTY                          CUSTER COUNTY - TREASURE PO BOX 350 CHALLIS ID 83226
CUSTER TOWNSHIP                        CUSTER TOWNSHIP - TREASU 425 E. FORESTER ROAD SANDUSKY MI 48471
CUSTER TOWNSHIP                        CUSTER TOWNSHIP - TREASU 3673 E. U.S. HWY 10 CUSTER MI 49405
CUSTER TOWNSHIP                        CUSTER TOWNSHIP - TREASU PO BOX 505 MANCELONA MI 49659
CUSTER VILLAGE                         CUSTER VILLAGE - TREASUR PO BOX 37 CUSTER MI 49405
CUSTODIO, CARLOS                       ADDRESS ON FILE
CUSTOM BUILDERS                        4028 ANNA S RETREAT SAINT THOMAS VI 00802
CUSTOM BUILT SCREEN                    ENCLOSURES INC 1930 SE 21ST TER CAPE CORAL FL 33990
CUSTOM CARPET CARE INC                 DBA RAINBOW INTERNATIONAL 200 W. 12TH ST, SUITE 120 WASHINGTON MO 63090
CUSTOM CHOICE REALTY                   2271 N WASHINGTON BLVD SUITE 3 NORTH OGDEN UT 84414
CUSTOM CONSTRUCTION INC                JAMES GARDNER 4286 SO. 4850 W. WEST VALLEY UT 84120
CUSTOM COVERAGES INS AGY               123 S NEWBERGER ST BRUCE MS 38915
CUSTOM ENERGY CONCEPTS INC.            GRZEGORZ SUDOMIRSKI 1475 PORT ARTHUR CT. HOFFMAN ESTATES IL 60192
CUSTOM EXTERIORS LLC                   91 FIELDEN AVE OWENSBORO KY 42301
CUSTOM FINANCIAL SERVICE               PO BOX 112 MONTESANO WA 98563
CUSTOM FINISH CONSTRUCTION             SCOTT H THORNBERG P.O. BOX 1401 CRESTLINE CA 92325
CUSTOM HOME FACELIFTS                  LLC 15507 WINDY COVE D HOUSTON TX 77095
CUSTOM HOME IMPROVEMENT                THOMAS RAY HARRISON JUNIOR 7570 LOWER BAY RD. BAY SAINT LOUIS MS 39520
CUSTOM HOMES BUILDING                  6027 C NW 31ST AVE FORT LAUDERDALE FL 33309
CUSTOM INSURANCE CONTRACTORS, LLC      12504 BLUE HERON WAY LEESBURG FL 34788
CUSTOM REMODELERS INC &                JOY & JEFFERY LARSON 474 APOLLO DRIVE LINO LAKES MN 55014
CUSTOM REMODELERS, INC                 474 APOLLO DRIVE LINO LAKES MN 55014
CUSTOM ROOFING AND CONSTRUCTION, LLC   JAMES FLOYD 12012 COBBLESTONE DRIVE FRISCO TX 75035
CUSTOM SIDING                          MARK LUCORE 1193 STEPHENSVILLE RD. MORGAN CITY LA 70380
CUSUMANO SONS REMODELING INC           12 WILBUR ST LYNBROOK NY 11563
CUT N DRY RESTORATION                  INFINITY SERVICE GROUP INC 9757 7TH STREET STE 809 RANCHO CUCAMONGA CA 91730



Epiq Corporate Restructuring, LLC                                                                  Page 328 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 354 of 1490
Claim Name                              Address Information
CUTCHALL, DREW                         ADDRESS ON FILE
CUTHBERT CITY                          CUTHBERT CITY-TAX COLLEC PO BOX 100 CUTHBERT GA 39840
CUTLER TOWN                            CUTLER TOWN - TAX COLLEC P.O. BOX 236 CUTLER ME 04626
CUTTER CREEK VILLAGE TOWNHOUSE         13800 SW 114TH AVENUE RD MIAMI FL 33186
CUTTING EDGE CONST                     1006 MOHAWK AV ROYAL OAK MI 48067
CUTTING EDGE CONSTRUCTN                1006 MOHAWK AVE ROYAL OAK MI 48067
CUW SOLUTIONS, LLC                     ATTN: GENERAL COUNSEL 100 MATSONFORD ROAD RADNOR PA 19087
CUYAHOGA COUNTY                        CUYAHOGA COUNTY - TREASU 2079 EAST 9TH STREET CLEVELAND OH 44115
CUYAHOGA COUNTY FISCAL OFFICE          2079 E 9TH ST 4-100 CLEVELAND OH 44114
CUYAHOGA COUNTY TREASURER              2079 E 9TH ST CLEVELAND OH 44115
CUYAHOGA FALLS UTILITIES               2310 SECOND STREET CUYAHOGA FALLS OH 44221
CV RESTORATION LLC                     CHRIS VIGIL 8286 CONIFER RD DENVER CO 80221
CV STARR                               STARR ADJUSTMENT SERVICES, INC. ATTN: KATE GOOKIN 399 PARK AVENUE, 9TH FLOOR
                                       NEW YORK NY 10022
CV STARR INDEMNITY                     STARR ADJUSTMENT SERVICES, INC. ATTN: KATE GOOKIN 399 PARK AVENUE, 9TH FLOOR
                                       NEW YORK NY 10022
CVE MASTER MANAGEMENT COMPANY, INC.    3501 WEST DRIVE DEERFIELD BEACH FL 33442
CVP MITIGATION                         12973 SW 112 ST STE 122 MIAMI FL 33186
CVRF DEERFIELD LTD                     2400 CENTURY BLVD DEERFIELD BEACH FL 33442
CVS CAREMARK                           ONE CVS DRIVE WOONSOCKET RI 02895
CVWD                                   P.O. BOX 5000 COACHELLA CA 92236-5000
CW INSURANCE                           16 NORDELL CT FLORISSANT MO 63033
CW SMITH INS AGENCY INC                P O BOX 897 GREENSBORO GA 30642
CWI UNDERWRITERS                       5220 S UNIVERSITY 101C DAVIE FL 33328
CWS INSURANCE                          435 E KENNEDY ST SPARTANBURG SC 29302
CY-CHAMP PUD L                         CY-CHAMP PUD - TAX COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
CYBERSCOUT, LLC                        ATTN: GENERAL COUNSEL 7580 N DOBSON ROAD SUITE 201 SCOTTSDALE AZ 85256
CYBERU, INC.                           ATTN: GENERAL COUNSEL 2850 OCEAN PARK BOULEVARD SUITE 225 SANTA MONICA CA
                                       90405
CYLG PC                                1522 BLAKE ST 300 DENVER CO 80202
CYLG PC                                1750 N HIGH STREET DENVER CO 80218
CYLON TOWN                             CYLON TWN TREASURER 2246 240TH STREET DEER PARK WI 54007
CYNTHIA A DAVIS                        ADDRESS ON FILE
CYNTHIA CHENAULT                       ADDRESS ON FILE
CYNTHIA GRISSOM                        LEGAL SERVICES OF GREATER MIAMI, INC. MATT BAYARD 4343 WEST FLAGLER STREET
                                       SUITE 100 MIAMI FL 33134
CYNTHIA OWENSBY                        ADDRESS ON FILE
CYNTHIA PUCCI & RICHARD PUCCI SR       9865 E PEBBLE CREEK CT INVERNESS FL 34450
CYNTHIA RAY &                          R SHANNON RAY 117 WOODMONT CHASE PIEDMONT AL 36272
CYNTHIA SETTLES                        CYNTHIA SETTLES, PRO SE 37 OSSMAN COURT GARNERVILLE NY 10923
CYNTHIA ST ANDRE AND                   DANIEL ST ANDRE 10511 WELLER DR AUSTIN TX 78750
CYNTHIA THOMPSON, ET AL.               ELIZABETH LEMOINE MAKLER, LEMOINE & GOLDBERG, PC 515 NW SALTZMAN ROAD, STE 811
                                       PORTLAND OR 97229
CYNTHIANA CITY                         CITY OF CYNTHIANA - CLER PO BOX 67 CYNTHIANA KY 41031
CYPHERS, DAVID                         ADDRESS ON FILE
CYPRESS BEND HOMEOWNERS ASSOCIATION INC 1275 S. PATRICK DRIVE SUITE C SATELLITE BEACH FL 32937
CYPRESS BEND IV CONDO                  J & L PROPERTY MANAGEMENT, INC. 10191 W. SAMPLE ROAD SUITE 203 CORAL SPRINGS
                                       FL 33065
CYPRESS CAS                            536 KIRBY ST LAKE CHARLES LA 70601
CYPRESS CHASE CONDO ASSOC B INC        1500 W CYPRESS CREEK ROAD STE 101 FORT LAUDERDALE FL 33309


Epiq Corporate Restructuring, LLC                                                                   Page 329 OF 1400
                                           Ditech Holding Corporation
           19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 355 of 1490
Claim Name                              Address Information
CYPRESS CLUB                            PO BOX 195771 WINTER SPRINGS FL 32719-5771
CYPRESS CREEK UD L                      CYPRESS CREEK UD - COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
CYPRESS FAIRBANKS ISD                   10494 JONES RD STE 106 HOUSTON TX 77269
CYPRESS FOREST HOA                      P.O. BOX 654 BENTON LA 71006
CYPRESS FOREST PUD T                    CYPRESS FOREST PUD - COL 12841 CAPRICORN STREET STAFFORD TX 77477
CYPRESS GLEN CONDO HOA                  PO BOX 22138 BAKERSFIELD CA 93390
CYPRESS GLEN MASTER                     HOMEOWNERS ASSOCIATION PO BOX 22138 BAKERSFIELD CA 93390
CYPRESS HEAD MASTER HOA, INC.           1326 S RIDGEWOOD AVE 14 DAYTONA BEACH FL 32114
CYPRESS HILL MUD 1 A                    CYPRESS HILL MUD 1 - COL P O BOX 1368 FRIENDSWOOD TX 77549
CYPRESS HILL SERVICES                   INC 616 LAKE CYPRESS CIRCLE OLDSMAR FL 34677
CYPRESS KLEIN UD W                      CYPRESS KLEIN UD - COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
CYPRESS LAKE CC VILLAS II CONDO ASSOC   P.O. BOX 100 SANIBEL FL 33957
CYPRESS LAND SURVEYS, INC               702 AVE A NW WINTER HAVEN FL 33881-3139
CYPRESS P & C                           12926 GRAN BAY PKWYW200 ATTN OPER ACCT JACKSONVILLE FL 32258
CYPRESS P & C INS CO                    C/O SERV 1ST INS GROUP P O BOX 31637 TAMPA FL 33631
CYPRESS P&C INS                         P O BOX 31305 TAMPA FL 33631
CYPRESS P&C INSURANCE                   P O BOX 31301 TAMPA FL 33631
CYPRESS PROP & CAS INS                  4700 140TH AVE N STE 106 CLEARWATER FL 33762
CYPRESS TERMITE- CONSTRUCTION           PO BOX 223076 CARMEL CA 93922
CYPRESS TEXAS LLOYDS                    C/O 1ST SRVC INS GROUP PO BOX 31640 TAMPA FL 33631
CYPRESS TEXAS LLOYDS                    P O BOX 31640 TAMPA FL 33631
CYPRESS TX LLOYDS                       P O BOX 30224 TAMPA FL 33630
CYPRESS TX LLOYDS                       PO BOX 50909 SARASOTA FL 34232
CYPRESS VILLAGE                         PROPERTY OWNERS ASSOC INC. 108 CYPRESS BLVD WEST HOMOSASSA FL 34446
CYPRESS VILLAGE PROPERTY OWNERS ASSOC   108 CYPRESS BLVD WEST HOMOSASSA FL 34446
CYPRESS-FAIRBANKS ISD                   CYPRESS-FAIRBANKS ISD 10494 JONES RD 106 HOUSTON TX 77065
CYPRESSWOOD MEADOWS HOMEOWNER'S ASSOC   P.O.BOX 539 DUNDEE FL 33838-0539
CYPRESSWOOD UD E                        CYPRESSWOOD UD - TAX COL 17111 ROLLING CREEK HOUSTON TX 77090
CYPREXX SERVICES, LLC.                  ATTN: TONY MAHER 525 GRAND REGENCY BLVD. BRANDON FL 33510
CYRC MASTER ASSOCIATION INC             15751 SAN CARLOS BLVD 8 FORT MYERS FL 33908
CYRUSONE                                3581 SOLUTIONS CENTER 773581 CHICAGO IL 60677-3005
CYRUSONE, LLC                           ATTN: GENERAL COUNSEL 1649 FRANKFORD ROAD WEST CARROLLTON TX 75007
CYRUSONE, LLC                           ATTN: GENERAL COUNSEL 2335 SOUTH ELLIS STREET CHANDLER AZ 85286
CZECHOWICZ, LARRY                       ADDRESS ON FILE
CZEKALSKI REAL ESTATE INC               PO BOX 25 NATRONA HEIGHTS PA 15065
CZEPINSKI, DENISE                       ADDRESS ON FILE
D & C CONTRACTING INC                   PO BOX 440881 HOUSTON TX 77244
D & C FENCE CO INC                      PO BOX 4769 CORPUS CHRISTI TX 78469
D & C ROOFING, LLC                      PO BOX 209 DRY BRANCH WV 25061
D & D PAINTING                          LARRY DANIELS 11766 ROBIN HOOD DR BATON ROUGE LA 70815
D & D PLASTERING AND DRYWALL            DARREN HICKEY MCCABE DARREN HICKEY MCCABE 69 SUMMIT ST UNIT 12 CLINTON MA
                                        01510
D & G CONSTRUCTION INC                  4305 E FM 1184 100 BURLESON TX 76028
D & H PAINTING, INC.                    LEANN B. HEADLEY DONALD RAY HEADLEY & LEANN B. HEADLEY 6456 GLENFOREST DRIVE
                                        GARDENDALE AL 35071
D & J DEVELOPMENT INC                   3016 N I35 E LANCASTER TX 75134
D & J INSULATORS INC                    30 LITTLES LN PO BOX 338 HAMPSTEAD NH 03841
D & J MOBILE HOME TRANSPORT             P.O. BOX 1973 GRANTS NM 87020
D & J ROOFING INC                       PO BOX 8788 MAMMOTH LAKES CA 93546



Epiq Corporate Restructuring, LLC                                                                    Page 330 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 356 of 1490
Claim Name                             Address Information
D & P GENERAL CONTRACTOR               LLC 34 E TUNXIS AVE BLOOMFIELD CT 06002
D & R CONSTRUCTION CO                  777 HANLEY STREET GARY IN 46406
D & S CONSTRUCTION LLC                 102 S TRICE CLAUDE TX 79019
D & T CONTRACTING LP                   26231 HANNA ROAD SPRING TX 77386
D AND D INS                            870 E 6TH AVE HIALEAH FL 33010
D AND G CONSTRUCTION                   10811 RIDERWOOD DR HOUSTON TX 77099
D COLEMAN CONSTRUCTION                 870 GLENN ST AKRON OH 44320
D COLEMAN REALTY GROUP LLC             813 LOVE AVENUE TIFTON GA 31794
D FRANCIS MURPHY INS                   50 MAIN ST HUDSON MA 01749
D HODGES PAINTING & ROOFING INC.       DIANE HODGES 4433 SW 27TH TER DANIA BEACH FL 33312
D L MAR ASSOCIATES                     4009 N 15TH AVE PHOENIX AZ 85015
D M FLEITZ AND ASSOCS                  9811 3RD ST B LOUISVILLE KY 40272
D PARENTE & HARTMAN &                  S SHUSCAVAGE & G SOLOMON 11 EVANS DR CRANBURY NJ 08512
D PECK ROOFING INC                     2990 CARGO ST FORT MYERS FL 33916
D R Y INSURANCE GROUP                  320 CENTER ST CHARDON OH 44024
D RONALD BROWN                         47 LOGGERHEAD DRIVE COLUMBIA SC 29229
D STERLING APPRAISAL SERVICES LLC      25 CLEARWATER CT DAMASCUS MD 20872
D TORR GENERAL                         CONTRACTORS 218 NW 92 ST MIAMI SHORES FL 33150
D TROTTER GROUP                        CONTRACTING INC 698 COUNTY ROAD 3341 PARADISE TX 76073
D&A TAYLOR HVAC INC                    GARY D. TAYLOR 2334 FOUNDARY DRIVE KATY TX 77493
D&D BONDED LOCKSMITHS                  410 C EAST ALDEN AVENUE VALDOSTA GA 31602
D&D BUILDERS GROUP, INC                DARIO PACHECO 4762 SW 127 COURT MIAMI FL 33175
D&D FAMILY CONST LLC.                  DAVID LEVIN 2 GREEN RD PEABODY MA 01960
D&D RENOVATIONS INC                    9817 HUFF PUFF RD LAKELAND TN 38002
D&D SIDING INC                         500 CENTRAL DR STE 108 VIRGINIA BEACH VA 23454
D&G QUALITY ROOFING &                  ROBERT & JOAN HILTON 4305 FM 1187 STE 100 BURLESON TX 76028
D&G QUALITY ROOFING, INC               4305 FM 1187, STE 100 BURLESON TX 76028
D&K ROOFING                            DAVID W. BRAKEFIELD 1520 LEISURE PLACE, APT. B FESTUS MO 63028
D&M ENTERPRISE GROUP, LLC              ATTN: STEVEN GERHARDT 88 WEST FRONT STREET KEYPORT NJ 07735
D&M INTERIOR TRIM, LLC                 DONALD RAY FLACK 513 APPLE GROVE RD LACEYS SPRING AL 35754
D&P CONSTR & RESTR A DIV               3330 FILLMORE HEIGHTS COLORADO SPRINGS CO 80923
D&R ELECTRIC CORP                      STUART J RYAN JR 112 DEXTER AVE WATERTOWN MA 02472
D&R WATER WELL & PUMP SERVICE          DON L WALKER 1157 N MEYERSVILLE RD BRENHAM TX 77833
D&S HALBERT ENTERPRISES LLC            139 SHERMAN STREET RUSK TX 75785
D&S WEATHERPROOFING, LTD               4410 W ROOSEVELT ROAD HILLSIDE IL 60162
D&W WINDOWS & SUNROOMS                 & EST OF JEAN SIMPSON 8068 E COURT ST DAVISON MI 48423
D-B ROOFING                            DENNIS W. BROWN P.O BOX 1071 SHALLOWATER TX 79363
D-WING INC                             1585 BEVERLY CT 130 AURORA IL 60502
D. B. HOME REPAIR                      DONNA S BERTOLACCI DONNA S BERTOLACCI 14203 CLEAR CREEK SAN ANTONIO TX 78232
D. R. MARTINEAU CONSTRUCTION, INC      DANIEL R. MARTINEAU 3711 CRESTWELL ST. ST. JAMES CITY FL 33956
D. RAUSCH CONSTRUCTION                 DON RAUSCH CONSTRUCTION INC. 712 S. WILLIAMS ROAD PALM SPRINGS CA 92264
D.B. WRIGHT CONSTRUCTION, INC          120 NW 14TH AVE DELRAY BEACH FL 33444
D.C. RANDALL, JR.                      KATHLEEN BOX, ESQ., LEGAL AID SOCIETY OF SAN DIEGO, INC., 110 S. EUCLID AVE.,
                                       SAN DIEGO CA 92114
D.G. DIAZ ROOFING SERVICES             4513 EAST JUDGE PEREZ MERAUX LA 70075
D.I.M.E. ADULT 3 ASSOCIATION           5542 TRES PIEDRAS RD LAS VEGAS NV 89122
D.J. ROOFING & CONSTRUCTION CO. INC.   24623 W. KINGSCREST CIRCLE SPRING TX 77389
D.L.H CONST INC                        DARREL HANEY P O BOX 1233 SEABROOK TX 77586
D.P. ELECTRIC, INC.                    ATTN: GARY CHILDERS 6002 S ASH AVENUE TEMPE AZ 85283



Epiq Corporate Restructuring, LLC                                                                   Page 331 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 357 of 1490
Claim Name                             Address Information
D.S. CONSTRUCTION & REMODELING         9002 CHIMNEY ROCK, SUITE G-131 HOUSTON TX 77096
D/B/A AMERICAN CRAFTSMAN RESTORATION   AMERICRAFT CONSTRUCTION, INC. 26074 AVE HALL, SUITE 10 VALENCIA CA 91355
D/B/A CENTURY PUBLIC ADJUSTERS, INC.   A1 PROPERTY DAMAGE CLAIMS AGENCY, INC A1 PROPERTY DAMAGE CLAIMS AGENCY, INC
                                       960 NE 175TH ST N MIAMI BEACH FL 33162
DABELGOTT INS AGENCY INC               4765 CARMEL MOUNTAIN 202 SAN DIEGO CA 92130
DABELSTEIN CONSTRUCTION                JON P. DABELSTEIN 1222 QUAKER STREET NORTHBRIDGE MA 01534
DABNEY, CATHY                          ADDRESS ON FILE
DABNEY, SIERRA                         ADDRESS ON FILE
DACEY INSURANCE AGENCY                 INC 631 MAIN ST EAST GREENWICH RI 02818
DACKMAN & HEYMAN, LLC                  2221 MARYLAND AVENUE BALTIMORE MD 21218
DACKMAN GROUND RENT                    2221 MARYLAND AVE BALTIMORE MD 21218
DACKMAN GROUND RENTS                   2221 MARYLAND AVE BALTIMORE MD 21218
DADDONA, DIANA                         ADDRESS ON FILE
DADE COUNTY                            DADE COUNTY-TAX COMMISSI PO BOX 349 TRENTON GA 30752
DADE COUNTY                            DADE COUNTY - COLLECTOR 300 W. WATER ST GREENFIELD MO 65661
DADE COUNTY WATER & SEWER AUTHORITY    250 BOND ST TRENTON GA 30752-2306
DADE PROFESSIONAL ROOFING              971 NW 35 AVE MIAMI FL 33125
DADE, APRIL                            ADDRESS ON FILE
DADGAR INS                             400 W CUMMINGS PARK6725 WOBURN MA 01801
DAEZUAN GILKEY                         3186 NW EXPRESSWAY APT 297 OKLAHOMA CITY OK 73112
DAFTER TOWNSHIP                        DAFTER TOWNSHIP - TREASU P.O.BOX 81 DAFTER MI 49724
DAGGETT COUNTY                         DAGGETT COUNTY-TREASURER P.O. BOX 400 MANILA UT 84046
DAGOSTINO & SONS                       CONSTRUCTION INC 11907 WEST SAMPLE RD CORAL SPRINGS FL 33065
DAGSBORO TOWN                          DAGSBORO TOWN - TAX COLL 33134 MAIN ST POB 420 DAGSBORO DE 19939
DAHL, TAMARA                           ADDRESS ON FILE
DAHLBERG, SARA                         ADDRESS ON FILE
DAHLEN, DONNA                          ADDRESS ON FILE
DAHLINGER & CO INS                     1216 12TH AVE SOUTH NAMPA ID 83653
DAHMS INS                              1732 RT 206 SOUTHAMPTON NJ 08088
DAIGLE & TRAVERS INS                   22 THORNDAL CIRCLE.STE 2 DARIEN CT 06820
DAIGNAULT REALTY INC                   215 N COURTENAY PKWY MERRITT ISLAND FL 32953
DAILEY, JULIA                          ADDRESS ON FILE
DAIRYLAND TOWN                         DAIRYLAND TWN TREASURER 816 E KINGSDALE RD DAIRYLAND WI 54830
DAISEY TRUST                           MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                       89074
DAISUKE KOBAYASHI                      7065 ROCK GLEN AVE SAN DIEGO CA 92111
DAISY ARRAZ CAETA                      2940 SW 114 AVE MIAMI FL 33165
DAISYTOWN BORO                         DAISYTOWN BORO - TAX COL 124 SEIBERT ST JOHNSTOWN PA 15902
DAIWA CAPITAL MARKETS AMERICA, INC.    ATTN: LEGAL DEPARTMENT FINANCIAL SQUARE 32 OLD SLIP NEW YORK NY 10005
DAIWA CAPITAL MARKETS AMERICA, INC.    ATTN: MBS GRADING DESK FINANCIAL SQUARE 32 OLD SLIP NEW YORK NY 10005
DAIWA CAPITAL MARKETS AMERICA, INC.    ATTN: MBS TRADING DESK FINANCIAL SQUARE 32 OLD SLIP NEW YORK NY 10005
DAKOTA COUNTY                          1590 HIGHWAY 55 HASTINGS MN 55033
DAKOTA COUNTY                          DAKOTA COUNTY - TREASURE PO BOX 863 DAKOTA CITY NE 68731
DAKOTA COUNTY P.T. R.                  DAKOTA COUNTY - P.T.& R. 1590 HIGHWAY 55 HASTINGS MN 55033
DAKOTA COUNTY TREASURER                1590 HWY 55 W HASTINGS MN 55033
DAKOTA COUNTY TREASURER                1601 BROADWAY DAKOTA CITY NE 68731-0039
DAKOTA ELECTRIC                        ASSOCIATION PO BOX 64427 ST PAUL MN 55164
DAKOTA FARM MUT INS                    402 1ST ST S BRANDT SD 57218
DAKOTA FARM MUTUAL INS                 RR1 BOX 200 BRANDT SD 62708



Epiq Corporate Restructuring, LLC                                                                   Page 332 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 358 of 1490
Claim Name                            Address Information
DAKOTA FIRE INSURANCE CO              P O BOX 712 DES MOINES IA 50303
DAKOTA FLOOR COVERING SPECIALISTS     SCOTT ALKEN LYNDEEN SCOTT ALKEN LYNDEEN 1513 2ND AVE. NE EAST GRAND FORKS MN
                                      56721
DAKOTA STANTON MTL                    941 S 8TH ST STE 100 FARMINGTON MN 55024
DAKOTA TOWN                           DAKOTA TWN TREASURER N649 COUNTY RD Y WAUTOMA WI 54982
DALE BORO                             DALE BORO - TAX COLLECTO 277 DAVID ST JOHNSTOWN PA 15902
DALE C GLASSFORD, P.A.                P. O. BOX 160052 MIAMI FL 33116
DALE C. GLASSFORD, PA                 12908 SW 133RD COURT MIAMI FL 33186
DALE CANNON INS AGENCY                13818 ZION RD TOMBALL TX 77375
DALE COUNTY                           DALE CO-REV COMMISSIONER P O BOX 267 OZARK AL 36361
DALE COUNTY PROBATE JUDGE             1 COURT SQUARE OZARK AL 36360
DALE DODRILL INSURANCE                INC 7807 W MISSISSIPPI AVE LAKEWOOD CO 80226
DALE DOWDLE                           1302 GREENSBORO AVE TUSCALOOSA AL 35402
DALE E JOHNSON                        7551 E KAEL CIRCLE MESA AZ 85207
DALE FRANK INS                        P O BOX 455 SUNDERLAND MA 01375
DALE KESSLER                          34 S 5TH STREET ALLENTOWN PA 18101
DALE LANCASTER                        7606 MEADOW GREEN SAN ANTONIO TX 78201
DALE LIEKWEG                          2400 WHITE OAK DR AMES IA 50014
DALE LOGUE LONG                       TED GREEN LAW OFFICES OF TED GREENE, INC. 1912 F STREET SUITE 110 SACRAMENTO
                                      CA 95811
DALE TIMPLE & THERESA                 LAMAINE TIMPLE 27384 IMPERIAL OAKS CIR BONITA SPRINGS FL 34135
DALE TOWN                             DALE TWN TREASURER P.O. BOX 83 DALE WI 54931
DALE WHITLOCK CONST.                  DALE R WHITLOCK PO BOX 2 WEST POINT CA 95255
DALE, JAMES                           ADDRESS ON FILE
DALE, JOHN                            ADDRESS ON FILE
DALEBOUT INS AGENCY                   4402 N WALL ST A SPOKANE WA 99205
DALES HANDYMAN SERVICES               31000 N 10TH AVE SPIRIT LAKE IN 83869
DALES INS AGENCY                      12780 W DIXIE HWY 2ND FL N MIAMI FL 33161
DALES ROOFING INC                     5681 E US HWY 60 ROGERSVILLE MO 65742
DALES TREE SERVICE LLC                ELONZO DALE MESSER JR. 2131 AARON AVENUE GRAND RIDGE FL 32442
DALEY, RAYMOND                        ADDRESS ON FILE
DALFE CONST & ADRIANA                 OLIVEIRA & ORANGE CO HSG 2161 WINDCREST LAKE CIR ORLANDO FL 32824
DALFORT ROOFING                       JAMES MOLINA 2216 RIDGEWOOD BEDFORD TX 76021
DALIA LIVAS                           LAW OFFICE OF JUAN ANGEL GUERRA JUAN ANGEL GUERRA 1406 N. STUART PLACE ROAD,
                                      SUITE A HARLINGTON TX 78552
DALLAM CAD                            DALLAM CAD - TAX COLLECT P O BOX 579 DALHART TX 79022
DALLAM COUNTY                         DALLAM COUNTY - TAX COLL P O BOX 1299 DALHART TX 79022
DALLAS A MCKELLIPS                    906 FOREST DR NORFOLK NE 68701
DALLAS AREA MUNICIPAL AUTHORITY       101 MEMORIAL HIGHWAY SHAVERTOWN PA 18708
DALLAS BORO                           DALLAS BORO - TAX COLLEC 25 MAIN ST DALLAS PA 18612
DALLAS BORO SCHOOL DISTR              DALLAS BORO SD - TAX COL 25 MAIN ST DALLAS PA 18612
DALLAS CITY                           DALLAS CITY-TAX COLLECTO 200 MAIN ST DALLAS GA 30132
DALLAS COUNTY                         DALLAS COUNTY-TAX COLLEC P. O. BOX 987 SELMA AL 36702
DALLAS COUNTY                         DALLAS COUNTY - TREASURE 801 COURT ST ADEL IA 50003
DALLAS COUNTY                         DALLAS COUNTY - COLLECTO P.O. BOX 529 BUFFALO MO 65622
DALLAS COUNTY                         DALLAS COUNTY - TAX COLL P O BOX 1024 FORDYCE AR 71742
DALLAS COUNTY                         1201 ELM STREET SUITE 2600 DALLAS TX 75270
DALLAS COUNTY                         DALLAS COUNTY - TAX COLL 1201 ELM STREET, SUITE 2 DALLAS TX 75270
DALLAS COUNTY CIRCUIT& COUNTY CLERK   206 W 3RD ST FORDYCE AR 71742
DALLAS COUNTY DISTRICT CLERK          600 COMMERCE STREET, SUITE 103 GEORGER ALLEN COURTS BUILDING DALLAS TX 75202


Epiq Corporate Restructuring, LLC                                                                Page 333 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 359 of 1490
Claim Name                            Address Information
DALLAS COUNTY JUDE OF PROBATE         PO BOX 987 SELMA AL 36702-0987
DALLAS COUNTY RECORDING DEPT          509 MAIN ST DALLAS TX 75202
DALLAS COUNTY TAX COLLECTOR           105 LAUDERDALE ST SELMA AL 36701
DALLAS COUNTY TAX COLLECTOR           206 WEST 3RD ST FORDYCE AR 71742
DALLAS COUNTY TAX COLLECTOR           1201 ELM STREET, SUITE 2600 DALLAS TX 75270
DALLAS COUNTY TAX OFFICE              ATTN: JOHN AMES 500 ELM STREET DALLAS TX 75202-3304
DALLAS COUNTY TAX OFFICE              JOHN R AMES CTA PO BOX 139066 DALLAS TX 75313
DALLAS COUNTY URD                     DALLAS COUNTY URD - COLL P O BOX 140035 IRVING TX 75014
DALLAS COURT & DETENTION SERVICES     PO BOX 840245 DALLAS TX 75284
DALLAS HENLEY CONST                   167 PVT 8086 BUNA TX 77612
DALLAS MTL INS ASSOC                  P O BOX 624 DALLAS CENTER IA 50063
DALLAS MUTUAL INS ASSOC               1410 WALNUT STREET DALLAS CENTER IA 50063
DALLAS PLANTATION                     DALLAS PLANTATION -COLLE PO BOX 460 RANGELEY ME 04970
DALLAS S.D./FRANKLIN TWP              DALLAS SD - TAX COLLECTO 2825 MEMORIAL HWY DALLAS PA 18612
DALLAS S.D./KINGSTON                  DALLAS SD - TAX COLLECTO 180 E CENTER ST SHAVERTOWN PA 18708
DALLAS TOWN                           DALLAS TWN TREASURER 1439 4 1/2 AVE DALLAS WI 54733
DALLAS TOWNSHIP                       HOLLY DAUBERT - TAX COLL 105 LT MICHAEL CLEARY DR DALLAS PA 18612
DALLAS TOWNSHIP                       DALLAS TOWNSHIP - TREASU 510 ELM ST FOWLER MI 48835
DALLAS TOWNSHIP/SD                    HOLLY DAUBERT - TAX COLL 105 LT MICHAEL CLEARY DR DALLAS PA 18612
DALLAS VILLAGE                        DALLAS VLG TREASURER P O BOX 84 DALLAS WI 54733
DALLAS, CHRISTOPHER                   ADDRESS ON FILE
DALLAS, DONNA                         ADDRESS ON FILE
DALLAS, LASHUNDA                      ADDRESS ON FILE
DALLASTOWN AREA S/D - YO              YORK COUNTY - TREASURER 28 EAST MARKET STREET- R YORK PA 17401
DALLASTOWN AREA SCHOOL D              DALLASTOWN AREA SCHOOL D 700 NEW SCHOOL LANE DALLASTOWN PA 17313
DALLASTOWN AREA SCHOOL D              DALLASTOWN AREA SD - COL 192 OAK RD DALLASTOWN PA 17313
DALLASTOWN AREA SCHOOL D              LINDA SHAUB - TAX COLLEC 442 EAST MAIN DALLASTOWN PA 17313
DALLASTOWN AREA SCHOOL D              DALLASTOWN AREA SD - COL 8594 ALLISON LANE SEVEN VALLEYS PA 17360
DALLASTOWN BORO                       DALLASTOWN BORO - COLLEC 442 EAST MAIN ST DALLASTOWN PA 17313
DALLASTOWN S.D./ LOGANVI              LINDA MARCIN - TAX COLLE POB 342 LOGANVILLE PA 17342
DALLSTAR CONSTRUCTION                 ALBERT JUAREZ 2121 SOUTHMOOR DR CARROLLTON TX 75006
DALPIAZ, PETER                        ADDRESS ON FILE
DALTON BORO                           DALTON BORO - TAX COLLEC 111 WESCOTT ST POB 444 DALTON PA 18414
DALTON CAGE EMORY, ET AL.             PRO SE DALTON C. AND JENNIFER EMORY 1296 HARBOR BLVD. PORT CHARLOTTE FL 33952
DALTON FIRE DISTRICT                  DALTON FIRE DISTRICT-COL 462 MAIN STREET DALTON MA 01226
DALTON TOWN                           DALTON TOWN - TAX COLLEC 462 MAIN STREET DALTON MA 01226
DALTON TOWN                           DALTON TOWN - TAX COLLEC 756 DALTON RD DALTON NH 03598
DALTON TOWNSHIP                       DALTON TOWNSHIP - TREASU 1616 E RILEY THOMPSON MUSKEGON MI 49445
DALWORTH RESTORATION                  12750 S. PIPELINE RD EULESS TX 76040
DAMAGE CONTRL & RESTOR                INC 413 DIVISION ST KANSAS CITY KS 66103
DAMAGE CONTROL & RESTORATION, INC.    413 DIVISION ST. KANSAS CITY KS 66103
DAMAGE CONTROL BUILDERS               C AND B BAIRD 422 S DREW STREET MESA AZ 85210
DAMAGE INC                            2398 SE 13TH ST POMPANO BEACH FL 89106
DAMAGE RECOVERY UNIT                  PO BOX 801770 KANSAS CITY MO 64180-1770
DAMAGE RESTORATION & CON              936 S INDUSTRIAL PARK RD PRATTVILLE AL 36067
DAMAGE SOLUTIONS LLC                  250 EQUESTRIAN DR LAFAYETTE IN 47905
DAMAN ASSOCIATES INC                  808 HIGH MOUNTAIN RD FRANKLIN LAKES NJ 07417
DAMARIS ROMAN                         PASEOS REALES CABALLERO BW-1 ARECIBO PR 00612
DAMARIS SALGADO                       326 HAWKINS ST 3 PROVIDENCE RI 02904



Epiq Corporate Restructuring, LLC                                                                  Page 334 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 360 of 1490
Claim Name                              Address Information
DAMARISCOTTA TOWN                      DAMARISCOTTA TN-TAX COLL 21 SCHOOL STREET DAMARISCOTTA ME 04543
DAMASCUS                               DAMASCUS TOWN - TREASURE 208 W LAUREL AVENUE DAMASCUS VA 24236
DAMASCUS TOWNSHIP                      DAMASCUS TWP - TAX COLLE 22 SHEARDS RD MILANVILLE PA 18443
DAMBERG, CATHERINE                     ADDRESS ON FILE
DAMIAN & TRAELYNN                      PIRNER 9 PARK DR W CIRCLE PINES MN 55014
DAMIAN HELLING                         300 WHITE FOX RUN FALLBROOK CA 92028
DAMIAN, VONDA                          ADDRESS ON FILE
DAMON CROSSLAND                        1101 HWY 90 E NEW IBERIA LA 70560
DAMON PEDERSEN INC                     203 S 2ND AVENUE ROCK RAPIDS IA 51246
DAMON PENDLETON                        ADDRESS ON FILE
DAMONTE, WILLIAM                       ADDRESS ON FILE
DAMPIER BUILDERS LLC                   23991 REAMES RD ZACHARY LA 70791
DAN BERNAN AGENCY                      998 FARMINGTON AVE SUITE 212 WEST HARTFORD CT 06107
DAN BLOHM ROOFING, INC                 234 CAPE HENRY CORPUS CHRISTI TX 78412
DAN BURGHARDT INS AGENCY               3008 DAVID DR METAIRE LA 70003
DAN BURRY INS AGENCY INC               PO BOX 6009 SOUTH BEND IN 46660
DAN CO LLC                             5770 DUDLEY ST ARVADA CO 80002
DAN CONSTRUCTION                       DANIEL RODRIGUEZ HERRERA APARTADO 2704 RIO GRANDE PR 00745
DAN EGGERT CONSTRUCTION                DANNY J EGGERT 15535 LA PEYRE MOORPARK CA 93021
DAN GREENE & VICKI                     GREENE 41 FOREST TRAIL SAINT PAUL MN 55115
DAN JOHNSON                            SCOTT C. EHLERMANN, ESQ. 655 CRAIG RD., STE. 252 ST. LOUIS MO 63141
DAN LYNCH & BECKY LYNCH                2804 LAKE CREST DR FLOWER MOUND TX 75022
DAN RYAN INS AGENCY INC                6300 S WESTERN AVE OKLAHOMA CITY OK 73139
DAN SALLEE CONSTRUCTION                4711 SNOWGRASS PL NE OLYMPIA WA 98516
DAN SERGIO DE LA CRUZ                  J. PATRICK SUTTON 1706 W. 10TH STREET AUSTIN TX 78073
DAN SWAN APPRAISALS                    150 RAINBOW ROCK ROAD SEDONA AZ 86351
DAN THE MAN REAL ESTATE                ATTN: DANIEL BOLLING 30 OAKWOOD DR OXFORD ME 04270
DAN TOSH & ASSOCIATES                  PO BOX 1287 BRENTWOOD CA 94513
DAN W WELCH INC &                      KELLY TOWNSEND 893 S MATLACK ST STE130B WEST CHESTER PA 19382
DAN WEINER INS AGENCY                  235 E NINE MILE RD SUITE 11 PENSACOLA FL 32534
DAN-MAR MANAGEMENT SERVICES, INC.      520 FELLOWSHIP ROAD SUITE B208 MOUNT LAUREL NJ 08054
DANA DEAN ROOFING CO LLC               3605 TRAWICK CIRCLE RALEIGH NC 27604
DANA E. WHITE, ET AL.                  THIRD PARTY-PRO SE - SAMUEL WHITE 216 MILLS AVE, BECKLEY WV 25801
DANA HERRING                           310 AMITE RD. BROOKHAVEN MS 39601
DANA OUTLAW APPRAISALS                 4921 MORTON RD NEW BERN NC 28560
DANA OUTLAW APPRAISALS                 4921 MORTON RD NEW BERN NC 28562
DANA TARAR &                           JEFFREY RUFF 5221 KIRK ST DENVER CO 80249
DANAHER, EMILY                         ADDRESS ON FILE
DANBACK INS AGENCY                     8312 BURNETT RD SUITE115 AUSTIN TX 78757
DANBURY CITY                           DANBURY CITY - TAX COLLE 155 DEER HILL AVE DANBURY CT 06810
DANBURY INS                            230 BEAL ST HINGHAM MA 02043
DANBURY MILL HOMEOWNERS ASSOCIATION INC C/O ASSET REAL ESTATE 4004 EDGEWATER DRIVE ORLANDO FL 32804
DANBURY PLACE COA                      200 MERRIMACK ST HAVERHILL MA 01830
DANBURY TOWN                           DANBURY TOWN - TAX COLLE 23 HIGH STREET DANBURY NH 03230
DANBY TOWN                             DANBY TOWN - TREASURER 130 BROOK RD DANBY VT 05739
DANBY TOWN                             DANBY TOWN-TAX COLLECTOR 1830 DANBY RD TOWN HALL ITHACA NY 14850
DANBY TOWNSHIP                         DANBY TOWNSHIP - TREASUR 10680 CHARLOTTE HIGHWAY PORTLAND MI 48875
DANCASKY, CHARLOTTE                    ADDRESS ON FILE
DANDRIDGE CITY                         DANDRIDGE CITY-TAX COLLE PO BOX 38 DANDRIDGE TN 37725



Epiq Corporate Restructuring, LLC                                                                   Page 335 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 361 of 1490
Claim Name                              Address Information
DANDYKLEAN LLC                          JOHN DAVID KIMBLE 1010 BLUEBELL STREET OXNARD CA 93036
DANE ROOFING                            KELLY LEE DANE KELLY LEE DANE 6505 W PARK BLVD, SUITE 306-241 PLANO TX 75093
DANE VILLAGE                            DANE VLG TREASURER PO BOX 168/102 W MAIN DANE WI 53529
DANERI DIEZ PA                          9999 NE 2ND AVE STE 301 MIAMI SHORES FL 33138
DANGELS HOME REMODELING                 MIGUEL A ARPEYTIA 5 S VICTORIA LN STREAMWOOD IL 60107
DANIA LEYTON, ET AL.                    CORONA LAW FIRM, P.A. RICARDO R. CORONA 3899 NW 7TH STREET, SECOND FLOOR MIAMI
                                        FL 33126
DANIEL & ROBIN TURNER                   1801 FOREST RD OKMULGEE OK 74447
DANIEL ALEXANDER WHITE                  3115 WACOS SAN ANTONIO TX 78238
DANIEL B OBRIEN TRUSTEE                 PO BOX 1884 MOBILE AL 36633
DANIEL B. SMITH                         ADDRESS ON FILE
DANIEL BELTZMAN                         ADDRESS ON FILE
DANIEL BENYAMIN, ET AL.                 KORNFELD & ASSOCIATES, P.C. RANDY M. KORNFELD 240 MADISON AVENUE, 8TH FLOOR
                                        NEW YORK NY 10016
DANIEL BOGUMIL AND                      LAURA L YOUNG 4889 SE DEVENWOOD WAY STUART FL 34997
DANIEL BOONE S.D./AMITY                 DANIEL BOONE SD - COLLEC 2114 WEAVERTOWN ROAD DOUGLASSVILLE PA 19518
DANIEL BOONE S.D./BIRDSB                DANIEL BOONE AREA SD - T 2144 WEAVERTOWN ROAD DOUGLASSVILLE PA 19518
DANIEL BOONE S.D./UNION                 DANIEL BOONE AREA SD - T 2144 WEAVERTOWN RD DOUGLASSVILLE PA 19518
DANIEL BURDISS & TAYLOR                 BURDISS 16807NW 76TH ST PARKVILLE MO 64152
DANIEL BUSH                             ADDRESS ON FILE
DANIEL C HOEAN PUBLIC                   322 DAWN HILL DR FRIENDSWOOD TX 77546
DANIEL CANNON PLUMBING &                13 UNION AVE SPRING LAKE NJ 07762
DANIEL CHARLES FRICKEY                  2911A S SHORE BLVD 100 LEAGUE CITY TX 77573
DANIEL CLEMENS                          898 WEST MAPLE DRIVE SOUTHHAMPTON PA 18966
DANIEL CORREIA AND                      SARA CORREIA 311 HIGHLAND AVE DOWNINGTOWN PA 19335
DANIEL DURIAS                           ADDRESS ON FILE
DANIEL E SPADONI                        ADDRESS ON FILE
DANIEL E. KISH AKA DANIEL KISH          MICHAEL L. THAL 10607 CROSSINGS DRIVE REMINDERVILLE OH 44202
DANIEL F SURDYK &                       JACQUELINE L SURDYK 3842 CARMELDO LN CANANDAIGUA NY 14424
DANIEL FARON AND NICOLE NUNN-FARON      ANGELA REDDEN-JANSEN ANDREW SANDRONI 3350 GREENWOOD BLVD MAPLEWOOD MO 63143
DANIEL FINGLETON &                      DESTINY ROELOFSZ 4170 RUEDA DR SAN DIEGO CA 92124
DANIEL FITZGERALD &                     ALLISON FITZGERALD 6309 WALNUT DR PINSON AL 35126
DANIEL FLOORING & DESIGN                73 SW 12TH AV 112 DANIA BEACH FL 33004
DANIEL FRIES & ASSOCIATES INC           349 B DAHLONEGA STREET CUMMING GA 30040
DANIEL GARCIA & MARIA                   PAZ GARCIA 206 W CLARENDON DR ROUND LAKE BEACH IL 60073
DANIEL GOULD AND                        MELISSA GOULD 10956 MISSISSIPPI DR N CHAMPLIN MN 55316
DANIEL GUNTHER & CINDY                  GUNTHER 6832 NW 1ST CT MARGATE FL 33063
DANIEL H CRAVEN P.C.                    POST OFFICE DRAWER 4489 GULF SHORES AL 36547
DANIEL HAILE ROOFING                    DANIEL HAILE PO BOX 1000 COLBERT OK 74733
DANIEL HENRY BUILDERS &                 R&M VINYARD 6040 S MEADE CHICAGO IL 60638
DANIEL HERNANDEZ                        1439 E SAN MIGUEL AVE PHOENIX AZ 85014
DANIEL HOLLERAN                         PO BOX 2553 NOVATO CA 94948
DANIEL HORVATH AND                      AMBER HORVATH 78 APPLE BLOSSOM DR LANCASTER PA 17602
DANIEL INS AGENCY                       18 WEST GALENA BUTTE MT 59703
DANIEL J FRIETAS                        ADDRESS ON FILE
DANIEL J HARRINGTON                     ADDRESS ON FILE
DANIEL J TALEREK, TREASURER             LORAIN COUNTY 226 MIDDLE AVE ELYRIA OH 44035
DANIEL J. SWEDA & ASSOCIATES P.L.L.C.   21650 W ELEVEN MILE ROAD SUITE 200 SOUTHFIELD MI 48076
DANIEL JAMES CONSTRUCTION               DANIEL JAMES 127 ALTON LN RINGGOLD GA 30736



Epiq Corporate Restructuring, LLC                                                                   Page 336 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 362 of 1490
Claim Name                           Address Information
DANIEL L DELANEY                     ADDRESS ON FILE
DANIEL L GARZA                       ADDRESS ON FILE
DANIEL LEE SMITH LLC                 11250 OLD ST AUGUSTINE RD 15-343 JACKSONVILLE FL 32257
DANIEL M BOLLING/DAN THE MAN REAL    30 OAKWOOD DRIVE OXFORD ME 04270
ESTATE
DANIEL N STEIN                       9923 VINEYARD LAKE LANE JACKSONVILLE FL 32256
DANIEL NEALE                         ADDRESS ON FILE
DANIEL NEMEC                         ADDRESS ON FILE
DANIEL O. CREAGAN                    ROBERT E. DINARDO, ESQ. CATANIA MAHON MILLIGRAM & RIDER, PLLC ONE CORWYN COURT
                                     P.O. BOX 1479 NEWBURG NY 12550
DANIEL ORELLANA                      ADDRESS ON FILE
DANIEL P WIXTED PUBLIC               ADJUSTER LLC 20 JASMINE WAY SEWELL NJ 08080
DANIEL PEREZ                         ADDRESS ON FILE
DANIEL PILES                         ADDRESS ON FILE
DANIEL R. DELOREY, III               LINDA O'CONNELL, ESQ LAW OFFICES OF LINDA O'CONNELL P.O. BOX 1461 ANDOVER MA
                                     01810
DANIEL SCOTT PERRYMAN                ADDRESS ON FILE
DANIEL SIMON APPRAISAL SERVICES      24700 E 121ST STREET S BROKEN ARROW OK 74014
DANIEL STERNBACH                     ADDRESS ON FILE
DANIEL STRICKLIN                     ADDRESS ON FILE
DANIEL TODD APPRAISAL SERVICES LLC   1815 E GREENBRIAR LN BLOOMINGTON IN 47401
DANIEL VAUGHAN &                     ADDRESS ON FILE
DANIEL VILORIA                       ADDRESS ON FILE
DANIEL W HOLSHUE                     ADDRESS ON FILE
DANIEL WALKER & JENNIFER             WALKER 12 ROMIE DR JACKSON TN 38305
DANIEL WITT                          ADDRESS ON FILE
DANIEL YOWELL ART & PHOTOGRAPHY      256 MAPLE STREET WARMINSTER PA 18974
DANIEL, JOHNNY                       ADDRESS ON FILE
DANIEL, JOHNSON                      ADDRESS ON FILE
DANIEL, TETSURA                      ADDRESS ON FILE
DANIELLE AND KENNETH GLOVER          5528 LA CROSS CT FAIRFAX VA 22032
DANIELLE KELLY ATTORNEYS AT LAW      PLLC IOTA TRUST ACCOUNT 2525 ULYSEES ROAD TALLAHASSEE FL 32312
DANIELLE MCPHERSON                   PO BOX 201402 CHICAGO IL 60620
DANIELLE PREVES                      242 THOMPSON ROAD WEBSTER MA 01570
DANIELS A & B CONSTRUCTION &         6824 LA TIJERA BLVD #124 LOS ANGELES CA 90045
DEVELOPMENT
DANIELS COUNTY                       DANIELS COUNTY - TREASUR PO BOX 37 SCOBEY MT 59263
DANIELS REALTY LLC                   LARRY DANIELS 7600 GEORGIA AVENUE NW SUITE 215 WASHINGTON DC 20012
DANIELS TOWN                         DANIELS TWN TREASURER 9703 N. MUDHEN LAKE DRIV SIREN WI 54872
DANIELS, AMY                         ADDRESS ON FILE
DANIELS, KATRINA                     ADDRESS ON FILE
DANIELS, LESLIE                      ADDRESS ON FILE
DANIELS, LISA                        ADDRESS ON FILE
DANIELS, SHERRY                      ADDRESS ON FILE
DANIELSON CONSTRUCTION               EASTVIEW DEVELOPMENT INC 2939 STATE PARK RD GREENVILLE SC 29609
DANIELSON, DESIREE                   ADDRESS ON FILE
DANIELSON, NATHAN                    ADDRESS ON FILE
DANILCHENKO, VLADIMIR                ADDRESS ON FILE
DANISH MUT INS ASSOC                 PO BOX 349 ELK HORN IA 51531
DANKO, DAWN                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                              Page 337 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 363 of 1490
Claim Name                             Address Information
DANLEY GARAGE WORLD                    PAUL FISHER DANLEY LUMBER COMPANY INC 612 ACADEMY DR. NORTHBROOK IL 60062
DANN LAW FIRM COMPANY LPA              2728 EUCLID STE 300 CLEVELAND OH 44115
DANNEMORA TOWN                         DANNEMORA TOWN- TAX COLL 78 HIGBY ROAD DANNEMORA NY 12935
DANNEMORA VILLAGE(T-SARA               DANNEMORA VILLAGE- CLERK P.O. BOX 566 DANNEMORA NY 12929
DANNER, BILLY                          ADDRESS ON FILE
DANNY ANDERSON                         7319 WIRT CIRCLE APT 25 OMAHA NE 68134
DANNY ATNIP CONSTRUCTION               DANNY ATNIP REALTY, INC. 156 IMPORT CIRCLE HUNTSVILLE AL 35806
DANNY BOGART ROOFING, LLC              1248 FM 3048 CLEBURNE TX 76031
DANNY F. ROCK, P.S.C.                  DANNY F. ROCK P.O.BOX 234 HODGENVILLE KY 42748
DANNY HALL AGENCY                      503 WANDO PARK BLVD 130 MOUNT PLEASANT SC 29464
DANNY HENRY                            ADDRESS ON FILE
DANNY L DUGAR INC                      271 CIRCLE DR MAITLAND FL 32751
DANNY NAIL CONSTRUCTION INC.           209 BRAZOS HARBOR GRANBURY TX 76048
DANNY NOONAN LLC                       222 W ONTARIO SUITE 320 CHICAGO IL 60654
DANNY P JAMISON                        ADDRESS ON FILE
DANNY R VARGAS                         ADDRESS ON FILE
DANNY ROWLAND INS AGENCY               1701 W NW HWY STE 100 GRAPEVINE TX 76051
DANNY WILLIAMS, ET AL.                 VERNON C. GOINS II GOINS & ASSOCIATES 1970 BROADWAY, SUITE 260 OAKLAND CA
                                       94612
DANS CONSTRUCTION                      DANNY NEVDORF 325 CR 304-D SEMINOLE TX 79360
DANS ROOFING                           HENRY MUNOZ FRANCISTO 4707 THOMASON DR MIDLAND TX 79701
DANSARD LITTLE INS                     15621 S TELEGRAPH RD MONROE MI 48161
DANSEREAU, BRIELLE                     ADDRESS ON FILE
DANSKIN INS AGENCY                     1937 STATE HWY 35 WALL TOWNSHIP NJ 07719
DANSVILLE CEN SCH(COMBIN               DANSVILLE CS-TAX COLLECT 284 MAIN ST DANSVILLE NY 14437
DANSVILLE CEN SCH(COMBIN               DANSVILLE CEN SCH - COLL FIVE STAR BANK- 220 LIBE WARSAW NY 14569
DANSVILLE TOWN                         A E JACOBS- TAX COLLECTO 1487 DAY ROAD ARKPORT NY 14807
DANSVILLE VILLAGE                      DANSVILLE VILLAGE - CLER 14 CLARA BARTON STREET DANSVILLE NY 14437
DANSVILLE VILLAGE                      INGHAM TOWNSHIP - TREASU 1420 JOHNSON ST DANSVILLE MI 48819
DANT, RONALD                           ADDRESS ON FILE
DANTZLER GROUP INC                     5465 VERNA BLVD JACKSONVILLE FL 32205
DANTZLER, JESSICA                      ADDRESS ON FILE
DANUBE TOWN                            DANUBE TOWN - TAX COLLEC 167 SCHALLS HOLLOW RD LITTLE FALLS NY 13365
DANUBIO CONSTRUCTION INC.              WAYNE DANUBIO 114 HIGH STREET WEYMOUTH ME 02689
DANVERS TOWN                           DANVERS TOWN - TAX COLLE 1 SYLVAN STREET DANVERS MA 01923
DANVILLE AREA S.D./DANVI               LISA STRAUSSER - TAX COL 359 E MARKET ST DANVILLE PA 17821
DANVILLE AREA S.D./WEST                LESLEY YEICH - TAX COLLE 132 ROBINSON RD. DANVILLE PA 17821
DANVILLE AREA SCHOOL DIS               HOLLY AUTEN - TAX COLLEC 2998 MEXICO RD MILTON PA 17847
DANVILLE BORO                          LISA STRAUSSER - TAX COL 359 EAST MARKET STREET DANVILLE PA 17821
DANVILLE CITY                          DANVILLE CITY - TREASURE 311 MEMORIAL DRIVE DANVILLE VA 24541
DANVILLE S.D./COOPER TOW               DANVILLE SD - TAX COLLEC 112 WOODBINE LANE DANVILLE PA 17821
DANVILLE S.D./MAHONING                 MARLENE GUNTHER-TAX COLL 21 WOODBINE LANE DANVILLE PA 17821
DANVILLE S.D./RIVERSIDE                DANVILLE AREA SD - COLLE 1064 SUNBURY RD DANVILLE PA 17821
DANVILLE S.D./RUSH TWP                 DANVILLE AREA SD - COLLE 47 GRUBB HILL RD DANVILLE PA 17821
DANVILLE SANITARY DISTRICT             16161 GRAPECREEK ROAD DANVILLE IL 61834
DANVILLE SCHOOL BOARD                  DANVILLE SCHOOL - COLLEC 152 E MARTIN LUTHER KING DANVILLE KY 40422
DANVILLE SD/DERRY TOWNSH               DERRY TWP SD - TAX COLLE 690 WASHINGTONVILLE RD DANVILLE PA 17821
DANVILLE SD/MAYBERRY TWP               JEANIE WESNER - TAX COLL 244 WONDERVIEW RD CATAWISSA PA 17820
DANVILLE SD/VALLEY TWP                 DANVILLE AREA SD - COLLE 26 VIRGINIA LN DANVILLE PA 17821



Epiq Corporate Restructuring, LLC                                                                   Page 338 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 364 of 1490
Claim Name                            Address Information
DANVILLE TOWN                         DANVILLE TOWN - TAX COLL PO BOX 25 DANVILLE NH 03819
DANVILLE TOWN                         DANVILLE TOWN - TAX COLL P.0. BOX 183 DANVILLE VT 05828
DANVILLE UTILITY                      49 NORTH WAYNE STREET DANVILLE IN 46122
DAO, TRANG                            ADDRESS ON FILE
DAR ARCHITECTURE LLC                  23720 EDWARD CT DEARBORN MI 48128
DARALD OSBORNE AND BECKY              OSBORNE 5441 WEST SARAH MYERS DR WEST TERRE HAUTE IN 47885
DARBY BORO                            DARBY BORO - TAX COLLECT 1020 RIDGE AVE DARBY PA 19023
DARBY ENTERPRISES                     1801 W. IRVINGTON PL. DENVER CO 80223
DARBY REALTY SERVICES                 1106 ROBIN DR. THOMASVILLE GA 31792
DARBY REALTY SERVICES                 PO BOX 93 THOMASVILLE GA 31799
DARBY TOWNSHIP                        DARBY TWP - TAX COLLECTO 21 BARTRAM AVENUE GLENOLDEN PA 19036
DARBY, JACQUELYN                      ADDRESS ON FILE
DARBY, MARCUS                         ADDRESS ON FILE
DARCY MORESCKI APPRAISALS             6 FAIRFAX STREET WINONA NM 55987
DARCY NIED AGENCY                     4220 W OPPORTUNITY WAY8 PHOENIX AZ 85086
DARDEN INSURANCE INC.                 HAMPSTEAD STATION 12 HAMPSTEAD NC 28443
DARDEN, JOHNA                         ADDRESS ON FILE
DARE COUNTY                           DARE COUNTY - TAX COLLEC P O BOX 1000 MANTEO NC 27954
DARIEN CITY                           DARIEN CITY-TAX COLLECTO PO BOX 452 DARIEN GA 31305
DARIEN TOWN                           DARIEN TOWN - TAX COLLE 2 RENSHAW RD, TOWN HALL DARIEN CT 06820
DARIEN TOWN                           DARIEN TOWN - TAX COLLEC 10569 ALLEGHANY RD DARIEN NY 14040
DARIEN TOWN                           DARIEN TWN TREASURER N2826 FOUNDRY RD DARIEN WI 53114
DARIEN VILLAGE                        DARIEN VLG TREASURER PO BOX 97 DARIEN WI 53114
DARIN CARLSON & KARIN                 CARLSON 907 N MEIGS ST VALLEY NE 68064
DARIO IBARRA                          ADDRESS ON FILE
DARKE COUNTY                          DARKE COUNTY - TREASURER 504 S BROADWAY GREENVILLE OH 45331
DARLA AND MICHAEL GOULLA              DARLA GOULLA, PRO SE 209 BAKER LN LEANDER TX 78641
DARLA AND MICHAEL GOULLA              MICHAEL AND DEBRA GOULLA, PRO SE 209 BAKER LN LEANDER TX 78641
DARLA HARRAH, ET AL.                  RICHARD CRAVENS P O BOX 35820 ALBUQUERQUE NM 87176
DARLENE JOHN, ET AL.                  DNA - PEOPLE'S LEGAL SERVICES, INC. HEATHER HOECHST 709 N BUTLER AVE
                                      FARMINGTON NM 87401
DARLING CONSTRUCTION INC              212 SOUTHERN SHORES DR BROOKLYN MI 49230
DARLINGTON BORO                       BERKHEIMER ASSOCIATES 50 N. SEVENTH ST BANGOR PA 18013
DARLINGTON CITY                       DARLINGTON CITY TREASURE 627 MAIN STREET DARLINGTON WI 53530
DARLINGTON CLERK OF COURT             PO BOX 1177 DARLINGTON SC 29540
DARLINGTON COUNTY                     DARLINGTON COUNTY - TREA 1 PUBLIC SQUARE ROOM 203 DARLINGTON SC 29532
DARLINGTON COUNTY / MOBI              DARLINGTON COUNTY - TREA 1 PUBLIC SQUARE, ROOM 2 DARLINGTON SC 29532
DARLINGTON COUNTY TAX COLLECTOR       1 PUBLIC SQUARE RM 207 DARLINGTON SC 29532
DARLINGTON COUNTY TREASURER           1 PUBLIC SQUARE, ROOM 203 DARLINGTON SC 29532-3296
DARLINGTON MTL                        P O BOX 165 DARLINGTON WI 53530
DARLINGTON TOWNSHIP                   THOMAS HOUSEHOLDER - TC 3590 DARLINGTON RD DARLINGTON PA 16115
DAROSETT INSURANCE                    208 SOUTH 2ND STREET COPPERAS COVE TX 76522
DARRAH, DANA                          ADDRESS ON FILE
DARREL OLSON INS                      SOLUTIONS INC 308 E CITRUS AVE REDLANDS CA 92373
DARRELL DAVIS ROOFING INC             181 EAST CHURCH ST. LEXINGTON TN 38351
DARRELL FONTENOTS PAINTING SERVICE    116 CARSON STREET VILLE PLATTE LA 70586
DARRELL HENSON CONSTRUCTION           DARRELL HENSON 17838 LAKE VISTA DR GREENWELL SPRINGS LA 70739
DARRELL K HIGNITE                     ADDRESS ON FILE
DARRELL PRESSLEY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 339 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 365 of 1490
Claim Name                              Address Information
DARRELL R SAMS                          ADDRESS ON FILE
DARRELL RAVENELL DBA RAVENELL CSTR CO   224 RODENBERRY RD CROSS SC 29436
DARREN BOURN &                          ADDRESS ON FILE
DARREN CLARK                            ADDRESS ON FILE
DARREN JONES                            ADDRESS ON FILE
DARREN SHADDUCK                         ADDRESS ON FILE
DARRIN ARTHUR                           ADDRESS ON FILE
DARRIN BANKS AND DAWNAE SILVIA          223 WALL ST 288 HUNTINGTON NY 11743
DARROW APPRAISAL SERVICES               460 WELTON FALLS RD ALEXANDRIA NH 03222
DARRYL ADAM BRANDON                     DARRYL BRANDON 69 CHRISTOPHER STREET MONTCLAIR NJ 07042
DARRYL KEITH BROWDER                    DARYL BROWDER, PRO SE 1925 10TH ST. DES MOINES IA 50314
DARSEY O. VARNEDOE, ET AL.              MICHAEL D. MALONEY, ESQ. TED A. GREENE, ESQ. 1912 F STREET, # 110 SACRAMENTO
                                        CA 95811
DART APPRAISAL COM                      PO BOX 771730 DETROIT MI 48277-1730
DART APPRAISAL.COM, INC.                ATTN: GENERAL COUNSEL 2600 W. BIG BEAVER RD. 540 TROY MI 48084
DART APPRAISAL.COM, INC.                ATTN: MICHAEL DRESDEN 2600 W BIG BEAVER RD 540 TROY MI 48084
DART RESTORATION CORP                   365 S MAIN ST FREEPORT NY 11520
DARTMOUTH TOWN                          DARTMOUTH TOWN - TAX COL 400 SLOCUM ROAD DARTMOUTH MA 02747
DARWIN ECOSYSTEM, LLC                   ATTN: GENERAL COUNSEL 1365 PARK ROAD CHANHASSEN MN 55317
DARYL FERGUSON AND JULIE FERGUSON       MELISSA A. HUELSMAN, ESQ. LAW OFFICES OF MELISSA A. HUELSMAN, P.S. 705 SECOND
                                        AVENUE, SUITE 601 SEATTLE WA 98104
DARYL JAMES TANIGUCHI, ET AL.           MARK CLEMENT 45-193 KEANA ROAD KANHOE HI 96744
DARYL JOHN ZACH INC                     3488 W. ST. BRIDES CIRCLE ORLANDO FL 32812
DARYL OLGA COMBS                        112 HEATHCOTE RD LINDENHURST NY 11757
DASA SERVICES INC                       5836 PINE CREEK DR ST. AUGUSTINE FL 32092
DASHER INSURANCES AGENCY                105 EAST 1ST STREET SPRINGFIELD GA 31329
DATA QUICK                              1421 WELLS BRANCH PARKWAY SUITE 305 PFLUGERVILLE TX 78660
DATABANK HOLDINGS LTD                   PO BOX 732200 DALLAS TX 75373-2200
DATABANK HOLDINGS LTD.                  ATTN: CHIEF FINANCIAL OFFICER 400 SOUTH AKARD SUITE 100 DALLAS TX 75202
DATABANK HOLDINGS LTD.                  ATTN: GENERAL COUNSEL 400 S. AKARD STREET SUITE 100 DALLAS TX 75202
DATABANK HOLDINGS LTD.                  ATTN: PRESIDENT 400 SOUTH AKARD SUITE 100 DALLAS TX 75202
DATADOG INC                             620 8TH AVE 45TH FLOOR NEW YORK NY 10018-1741
DATAFOUNDRY                             PO BOX 730396 DALLAS TX 75373-0396
DATALINK CORPORATION                    ATTN: SR. DIRECTOR OF OPERATIONS 10050 CROSSTOWN CIRCLE SUITE 500 EDEN PRAIRIE
                                        MN 55344
DATALINK USE61000026                    NW 8286 PO BOX 1450 MINNEAPOLIS MN 55485-1450
DATALOOM INC                            1501 CENTERVILLE PARKE DR MANAKIN SABOT VA 23103
DATAMYX, LLC                            ATTN: GENERAL COUNSEL 301 YAMATO ROAD SUITE 200 BOCA RATON FL 33431
DATAMYX, LLC                            ATTN: GENERAL COUNSEL 2300 GLADES ROAD SUITE 400E BOCA RATON FL 33431
DATAQUICK INFORMATION SYSTEMS, INC.     F/K/A MINDBOX, INC. ATTN: LEGAL 9530 TOWNE CENTRE DRIVE, SUITE 200 SAN DIEGO
                                        CA 92122
DATATREND TECHNOLOGIES INC              P.O. BOX 1575 MINNEAPOLIS MN 55480
DATAVERIFY                              PO BOX 535595 PITTSBURGH PA 15253-5595
DATAVISION RESOURCES LLC                TALX CORP 4076 PAYSPHERE CIRCLE CHICAGO IL 60674-4076
DATAW ISLAND CLUB, INC                  P. O. BOX 819 BEAUFORT SC 29901
DATTILO, RACHEL                         ADDRESS ON FILE
DAUGHERTY TOWNSHIP                      DAUGHERTY TWP - TAX COLL 201 WOODS DR NEW BRIGHTON PA 15066
DAUGHERTY, RICHARD                      ADDRESS ON FILE
DAULISA, PAUL                           ADDRESS ON FILE
DAUPHIN BORO                            DAUPHIN BORO - TAX COLLE 200 CHURCH ST DAUPHIN PA 17018


Epiq Corporate Restructuring, LLC                                                                   Page 340 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 366 of 1490
Claim Name                              Address Information
DAUPHIN COUNTY TAX CLAIM                2 SOUTH 2ND ST HARRISBURG PA 17108
DAUPHIN COUNTY TREASURER                101 MARKET ST ROOM 105 HARRISBURG PA 17101
DAVCO ENERGY SYSTEMS                    ABS SOUTHEAST LLC 5902 FAYETTEVILLE RD RALEIGH NC 27603
DAVE BORN                               6662 S EUCLID BAY CITY MI 48706
DAVE BROWN AT MOUNTAIN & UNIVERSITY HOA PO BOX 25466 TEMPE AZ 85285
DAVE HARPER CONSTRUCTION LLC            DAVE HARPER 736 BUTE ROAD UNIONTOWN PA 15401
DAVE HICKS                              ADDRESS ON FILE
DAVE JOHNSON BUILDING &                 17 LASKEY RD WINDHAM ME 04062
DAVE MILLET INS                         13491 HWY 90 STE 1 BOUTTE LA 70039
DAVE OWENS INS                          44309 LOWTREE AVE LANCASTER CA 93534
DAVE POMAVILLE & SONS, INC              7233 E. EIGHT MILE ROAD WARREN MI 48091
DAVE STOUT INS                          2140 SAGAMORE PKWY N LAFAYETTE IN 47904
DAVE-CO PLUMBING LLC                    DAVID HARDIN P.O BOX 78275 BATON ROUGE LA 70837
DAVEN AGENCY INC                        266 RT 34 MATAWAN NJ 07747
DAVENPORT TOWN                          DAVENPORT TOWN - TAX COL P.O. BOX 88 DAVENPORT CENTER NY 13751
DAVENTRY RESIDENTIAL ASSOCIATION, INC   177 DAVENTRY DR CALERA AL 35040
DAVERN, CHERYL                          ADDRESS ON FILE
DAVES CARPENTRY SERVICE                 DAVID L. SCHNEIDER 211 3RD AVE NW RUGBY ND 58368
DAVES CUSTOM CONTRACTING                55 HAVES ST PAINESVILLE OH 44077
DAVES FENCE, INC                        MICHAEL SELLERS P.O. BOX 530489 DEBARY FL 32753-0489
DAVES ROOFING & SIDING & CONSTRUCTION   1951 DOE TRAIL DILLON SC 29536
CO
DAVID & RACHEL DEAN                     ADDRESS ON FILE
DAVID A DEBROEKERT                      ADDRESS ON FILE
DAVID A GALLO & ASSOC LLP               95-25 QUEENS BLVD 11TH FL REGO PARK NY 11374
DAVID A KOBRIN P.A.                     8900 WS 107TH AVENUE MIAMI FL 33176
DAVID A MAZEI                           ADDRESS ON FILE
DAVID A. JARRETT AND SUSAN M. JARRETT   PRITCHETT & BURCH, PLLC JONATHAN E. HUDDLESTON P.O. DRAWER 100 WINDSOR NC
                                        27983
DAVID ACOSTA RIVERA                     ADDRESS ON FILE
DAVID ADAIR BUILDER INC                 DAVID ADAIR PO BOX 2229 DENHAM SPRINGS LA 70727
DAVID AKINSANYA                         ADDRESS ON FILE
DAVID ANTHONY &                         ADDRESS ON FILE
DAVID ANTHONY GUTBERLET                 ADDRESS ON FILE
DAVID APONIK REALTOR, LLC               PO BOX 391634 DELTONA FL 32739
DAVID ARMSTRONG JR. SERVICES SERVICES   20 ALBEMARLE SHORES COLUMBIA NC 27925
DAVID B CRAIG ATTORNEY AT LAW           1903 BRAGG BLVD SUITE 4 FAYETTEVILLE NC 28303
DAVID BANGE ROOFING                     6851 SW 21ST COURT STE 1 DAVIE FL 33317
DAVID BETHKE PLUMBING                   DAVID BETHKE 8450 CANBY AVE NORTHRIDGE CA 91325
DAVID BLASSINGAME                       ADDRESS ON FILE
DAVID BLATZ                             ADDRESS ON FILE
DAVID BLUM PA                           PO BOX 7624 SEMINOLE FL 33775
DAVID BOTELER                           ADDRESS ON FILE
DAVID BURCHARD TRUSTEE                  PO BOX 8059 FOSTER CITY CA 94404
DAVID C COYLE                           ADDRESS ON FILE
DAVID C JORDAN AGENCY                   3873 WEST HWY 501 CONWAY SC 29526
DAVID CAMPBELL                          ADDRESS ON FILE
DAVID CANTU INS AGENCY                  11216 WEST AVE STE 4 SAN ANTONIO TX 78213
DAVID CHAMPION AND                      JOANA CHAMPION 1205 N AVE ESCONDIDO CA 92026



Epiq Corporate Restructuring, LLC                                                                 Page 341 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 367 of 1490
Claim Name                               Address Information
DAVID CHAPMAN                            ADDRESS ON FILE
DAVID CLARKE INS                         4404 EXPRESSWAY MISSOULA MT 59808
DAVID CLUCK                              ADDRESS ON FILE
DAVID COLLINS                            ADDRESS ON FILE
DAVID DEMAR WALLACE                      ADDRESS ON FILE
DAVID DYAL                               ADDRESS ON FILE
DAVID E BAUMAN                           ADDRESS ON FILE
DAVID E. PLATTE, P.A.                    1465 S. FT. HARRISON AVENUE SUITE 202 CLEARWATER FL 33756
DAVID ELECTRIC SERVICE                   LLC 6013 N COLLEGE AVE INDIANAPOLIS IN 46220
DAVID ENGLAND & KATHRYN                  ENGLAND 128 RIVER DOWNS DR HUNTSVILLE AL 35811
DAVID F GRAVES REAL                      ADDRESS ON FILE
DAVID FERNANDO ORTIZ                     ADDRESS ON FILE
DAVID FITZPATRICK                        ADDRESS ON FILE
DAVID G GRAHAM &                         ADDRESS ON FILE
DAVID G GRAY TRUSTEE                     81 CENTRAL AVE ASHEVILLE NC 28801
DAVID G PEAKE CH 13 TRUSTEE              9660 HILLCROFT STE 430 HOUSTON TX 77096
DAVID G. LANHAM                          ADDRESS ON FILE
DAVID G. SPROUSE, ET AL.                 DAVID G. SPROUSE AND JUDY K. SPROUSE, PRO SE 3335 RINGGOLD RD, SUITE 102 EAST
                                         RIDGE TN 37412
DAVID GAMBILL AND SUSAN MCCARN           LAW OFFICE OF ELIZABETH LEHRER P O BOX 14156 SANTA ROSA CA 95402
DAVID GEHRLICH                           ADDRESS ON FILE
DAVID GEIB                               ADDRESS ON FILE
DAVID GERMAN JR                          ADDRESS ON FILE
DAVID GETCHELL LLC                       DAVID GETCHELL 111 LEWIS BLVD SE ST. PETERSBURG FL 33711
DAVID GLENN &                            ADDRESS ON FILE
DAVID H CANTU INS AGENCY                 11230 WEST AVE UNIT 1201 SAN ANTONIO TX 78213
DAVID HALL LAND SURVEYING                COMPANY INC 26 BRENTSHIRE SQUARE JACKSON TN 38305
DAVID HALL LAND SURVEYING CO.            DAVID HALL 26 BRENTSHIRE SQUARE JACKSON TN 38305
DAVID HALL ROOFING                       11502 W 17TH ST N WICHITA KS 67212
DAVID HENRY CONSTRUCTION                 LLC 3432 WHITMAN CIRCLE LAKELAND FL 33803
DAVID HEROUX                             ADDRESS ON FILE
DAVID HOMES &                            ADDRESS ON FILE
DAVID HULL & MARCIA HULL                 ADDRESS ON FILE
DAVID J DOUGHERTY                        ADDRESS ON FILE
DAVID J GRESHAM                          DAVID J GRESHAM (PRO SE) 400 SOUTH HOLLY STREET CANBY OR 97013
DAVID JAMES APPRAISALS                   9160 HIGHWAY 64 STE 12 311 LAKELAND TN 38002
DAVID JOHNSON INS AGENCY                 2507 THOUSAND OAKS BLVD THOUSAND OAKS CA 91362
DAVID JOHNSTON                           ADDRESS ON FILE
DAVID K GUTHRIE PLLC                     10189 E CARDIFF PLACE TUCSON AZ 85748
DAVID K. WILSON                          ADDRESS ON FILE
DAVID KARGEL AND LINDA KARGEL            DAVIS KARGAL (PRO SE) 9 AUBRIETA RANCHO SANTA MARGARITA CA 92688
DAVID KIMBROUGH INS                      317 S FRIENDSWOOD DR FRIENDSWOOD TX 77546
DAVID KNIPP & DONNA                      KNIPP 144 MIDLAND RD GLEN BURNIE MD 21060
DAVID L COOK                             ADDRESS ON FILE
DAVID L ODOM-C.D. HOME SERVICES          30307 CAMPWOOD DR MAGNOLIA TX 77354
DAVID L PREISEL                          ADDRESS ON FILE
DAVID L SKELTON CH 13 TRUSTEE            525 B ST STE 1430 SAN DIEGO CA 92101-4507
DAVID L SWANN & SON INC                  1290 ADELINA ROAD PRINCE FEDERICK MD 20678
DAVID L.CARGILLE AND JULIE L. CARGILLE   DAVID L. CARGILLE, PRO SE JULIE L. CARGILLE, PRO SE 29 MILLSTONE DRIVE EAST



Epiq Corporate Restructuring, LLC                                                                    Page 342 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 368 of 1490
Claim Name                               Address Information
DAVID L.CARGILLE AND JULIE L. CARGILLE   WINDSOR NJ 08512
DAVID LEN SHAHAM SMART SMART LAW         OFFICES 8880 CAL CENTER DRIVE SUITE 400 SACRAMENTO CA 95826
DAVID LEWIS ROOFING                      DAVID R. LEWIS 1908 N COLLEGE MCKINNEY TX 75069
DAVID M CAVANAUGH &                      DONNA M CAVANAUGH 1868 LOCHSHYRE LOOP OCOEE FL 34761
DAVID M FREAS SR                         104 EAST PACIFIC AVE VILLAS NJ 08251
DAVID MAGSAYO                            ADDRESS ON FILE
DAVID MARK                               ADDRESS ON FILE
DAVID MARTINEZ                           ADDRESS ON FILE
DAVID MCLAURIN APPRAISER LLC             105 W HARRISON ST DILLON SC 29536
DAVID MILLICAN INS                       PO BOX 1704 COPPERAS COVE TX 76522
DAVID MINEAR AND WILLIAM                 SCOTT 5 DOMINION ST RANCHO MIRAGE CA 92270
DAVID MONKIEWICZ &                       ADDRESS ON FILE
DAVID NIX AGENCY                         2526 BLUE MEADOW DR TEMPLE TX 76502
DAVID ONEAL                              ADDRESS ON FILE
DAVID ONKS & CYNTHIA                     ONKS 117 NORTH HAMPTON BLVD STAFFORD VA 22554
DAVID ORENSTEIN                          ADDRESS ON FILE
DAVID ORR COOK COUNTY CLERK              118 N CLARK ST 4TH FLOOR CHICAGO IL 60602
DAVID OSBORNE AND STACY                  OSBORNE 3511 QUINCY DR ANDERSON IN 46011
DAVID OZUNA                              ADDRESS ON FILE
DAVID PARKS CONTRACTING                  DAVID C. PARKS 215 COLUMBINE LANE GALAX VA 24333
DAVID PAYNE                              ADDRESS ON FILE
DAVID PEMBERTON AND                      STARLA PEMBERTON 809 MIMOSA DR GUTHRIE OK 73044
DAVID R LEISTER                          ADDRESS ON FILE
DAVID R PATE AGENCY                      7008 HARPS MILL RD 105 RALEIGH NC 27615
DAVID R WRIGHT                           ADDRESS ON FILE
DAVID R. ROY, P.A.                       4209 N FEDERAL HWY POMPANO BEACH FL 33064
DAVID REARDON                            ADDRESS ON FILE
DAVID ROBERTS                            ADDRESS ON FILE
DAVID S GED PA                           101 AVIATION DRIVE NORTH NAPLES FL 34104
DAVID S GILLETTE                         ADDRESS ON FILE
DAVID SACKS REAL ESTATE, INC             DAVID L SACKS 4054 MCKINNEY AVE SUITE 310 DALLAS TX 75204
DAVID SCOTT &                            DEBORAH SCOTT 3003 PRAIRIE PL SUGAR LAND TX 77479
DAVID SCOTT &                            KIMBERLY SCOTT 413 MARLENE CT RIDGECREST CA 93555
DAVID SEWELL INS                         10777 NW FRWY 102 HOUSTON TX 77092
DAVID SOARES LLC                         105 TECHNOLOGY DRIVE TRUMBULL CT 06611
DAVID STEINER & RHONDA                   ADDRESS ON FILE
DAVID STEVEN ASCHER                      ADDRESS ON FILE
DAVID STONE &                            TALA TEYMOUR 10341 SW 114TH TER MIAMI FL 33176
DAVID STROUD CONSTRUCTION INC            934 QUAIL LANE RICHLANDS NC 28574
DAVID T FURST &                          ERMINIE FURST 627 W 6TH ST ERIE PA 16507
DAVID TITO, APPELLEE                     DAVID W. LANGLEY 8551 W. SUNRISE BLVD., SUITE 303 PLANTATION FL 33322
DAVID VALDEZ                             ADDRESS ON FILE
DAVID VALENCIA                           ADDRESS ON FILE
DAVID VU                                 ADDRESS ON FILE
DAVID W PLOEGER                          ADDRESS ON FILE
DAVID W RUSKIN TRUSTEE - DETROIT         26555 EVERGREEN RD STE 1100 SOUTHFIELD MI 48076-4251
DAVID W. DEVIN                           SHIERS LAW FIRM TRACY DIGIOVANNI AARON J. ATKISSION 600 KITSAP ST, # 202 PORT
                                         ORCHARD WA 98366
DAVID W. MITCHEM                         MOUNTAIN STATE JUSTICE, INC. MICHAEL NISSIM-SABAT; LYDIA MILNES 215 S. THIRD



Epiq Corporate Restructuring, LLC                                                                    Page 343 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 369 of 1490
Claim Name                            Address Information
DAVID W. MITCHEM                      ST, SUITE 901 CLARKSBURG WV 26301
DAVID WAYNE PRICE, GWENDOLYN PRICE    SPEAKS & SPEAKS BILL SPEAKS P.O. BOX 1918 CLANTON AL 35046
DAVID WELCKER                         ADDRESS ON FILE
DAVID WISHART & PATRICK               CARRIGAN&EST P CARRIGAN 312 ROSS DR BUCHANAN MI 49107
DAVID WISLEY AND                      ADDRESS ON FILE
DAVID YOUNG                           ADDRESS ON FILE
DAVID ZANGARI &                       ADDRESS ON FILE
DAVID ZIRKLE                          ADDRESS ON FILE
DAVID, CHRISTOPHER                    ADDRESS ON FILE
DAVID, EVELYNE                        ADDRESS ON FILE
DAVIDS AMERICAN EAGLE                 DAVID TOVAN 2311 COLONIAL CT SOUTH LEAGUE CITY TX 77573
DAVIDS FINE FURNITURE                 INC 12346 SW 117 CT MIAMI FL 33186
DAVIDSON CNTY MUT FIRE                PO BOX 475 LEXINGTON NC 27293
DAVIDSON CNTY MUTUAL INS              37 W 1ST AVE LEXINGTON NC 27292
DAVIDSON COUNTY                       DAVIDSON COUNTY - COLLEC 913 GREENSBORO ST STE 30 LEXINGTON NC 27292
DAVIDSON COUNTY                       DAVIDSON COUNTY-TRUSTEE PO BOX 196358 NASHVILLE TN 37219
DAVIDSON COUNTY REGISTER              501 BROADWAY NASHVILLE TN 37203
DAVIDSON COUNTY TAX COLLECTOR         913 GREENSBORO ST LEXINGTON NC 27292
DAVIDSON COUNTY TRUSTEE               700 2ND AVE N SUITE 220 NASHVILLE TN 37210
DAVIDSON FINK LLP                     28 E MAIN ST SUITE 1700 ROCHESTER NY 14614
DAVIDSON PLUMBING                     P. O.BOX 1096 COLUMBUS MT 59019
DAVIDSON, LEAH                        ADDRESS ON FILE
DAVIDSON, RON                         ADDRESS ON FILE
DAVIE COUNTY                          DAVIE COUNTY - TAX COLLE 123 S. MAIN ST. MOCKSVILLE NC 27028
DAVIES & ASSOCIATES LAND SURVEYING    1105 N 100 EAST CHESTERTON IN 46304
DAVIES, DAVID                         ADDRESS ON FILE
DAVIESS COUNTY                        DAVIESS COUNTY - SHERIFF 212 ST ANN STREET OWENSBORO KY 42303
DAVIESS COUNTY                        DAVIESS COUNTY - TREASUR 200 EAST WALNUT ST. ROOM WASHINGTON IN 47501
DAVIESS COUNTY                        DAVIESS COUNTY - COLLECT 102 N. MAIN GALLATIN MO 64640
DAVIESS COUNTY CLERK                  212 SAINT ANN STREET ROOM 104 OWENSBORO KY 42303
DAVIESS COUNTY SHERIFF                212 ST ANN ST OWENSBORO KY 42303-4146
DAVIEW LLC                            4407 NEOSHO ST. LOUIS MO 63116
DAVILA AND DEFUSCO                    225 BROADWAY 308 METHUEN MA 01844
DAVILA, ANGEL                         ADDRESS ON FILE
DAVILA, JASMINE                       ADDRESS ON FILE
DAVILA, WILLIAM                       ADDRESS ON FILE
DAVIS & SONS, LLC                     TROY DAVIS 2761 E. 4135 S. HOLLADAY UT 84124
DAVIS AC & HEATING                    13900 CR 455 107 CLERMONT FL 34711
DAVIS AIR CONDITIONING                AND HEATING INC 13900 CR 455 STE 107 CLEMONT FL 34711
DAVIS AND DAVIS APPRAISALS INC        14335 FREELAND ST DETROIT MI 48227
DAVIS AND KOOTUR LAW OFFICE CO LPA    407 HOWARD STREET BRIDGEPORT OH 43912
DAVIS APPRAISAL COMPANY LLC           5580 STATE STREET STE 8 SAGINAW MI 48603
DAVIS APPRAISAL GROUP                 PO BOX 506 MIAMISBURG OH 45342
DAVIS APPRAISALS                      PO BOX 35049 FAYETTEVILLE NC 28303
DAVIS BROTHERS CONSTRUCT              2021 YANKEE RD MENLO GA 30731
DAVIS BROTHERS INS AGNCY              9400 HWY 107 SHERWOOD AR 72120
DAVIS BROWN KOEHN                     DAVID ERICKSON; KRISTEN MOTTET 215 10TH STREET, SUITE 300 DES MOINES IA 50309
DAVIS BROWN KOEHN SHORS               AND ROBERTS PC 215 10TH ST STE 1300 DES MOINES IA 30309
DAVIS BROWN KOEHN SHORS AND           ROBERTS PC ACH 215 10TH ST STE 1300 DES MOINES IA 50309-3993



Epiq Corporate Restructuring, LLC                                                                  Page 344 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 370 of 1490
Claim Name                               Address Information
DAVIS CONSTRUCTION                       ALLIANCE LLC 5193 SE 39TH LOOP OCALA FL 34480
DAVIS CONSTRUCTION INC                   150 SITTER COURT COLORADO SPRINGS CO 80911
DAVIS CONSTRUCTION LLC                   18319 CR 132 LIVE OAK FL 32060
DAVIS COUNTY                             DAVIS COUNTY - TREASURER 100 COURTHOUSE SQUARE BLOOMFIELD IA 52537
DAVIS COUNTY                             DAVIS COUNTY-TREASURER 61 S. MAIN STE. 105 FARMINGTON UT 84025
DAVIS COUNTY ASSESSOR                    P.O. BOX 618 FARMINGTON UT 84025-0618
DAVIS CREATIVE BUILDING AND DESIGN CO.   CAROL DAVIS 615 FISKE RD. BARTON VT 05822
DAVIS DYER MAX INC                       PO BOX 495429 GARLAND TX 75049
DAVIS GENERAL CONTRACTORS LLS            KYLE DAVIS KYLE DAVIS 4740 KELLER HASLET ROAD 108 FORT WORTH TX 76244
DAVIS HOME CONSTRUCTION                  4550 CR 5237 ALVIN ALVIN TX 77511
DAVIS MAILES MCGUIRE GARDNER PLLC        40 E RIO SALADO PARKWAY STE 425 TEMPE AZ 85281
DAVIS POLK AND WARDWELL LLP              450 LEXINGTON AVE NEW YORK NY 10017
DAVIS REMODELING & J&J                   HARE 4815 N CLEVELAND AVE KANSAS CITY MO 64119
DAVIS, ALTON                             ADDRESS ON FILE
DAVIS, AMARIS                            ADDRESS ON FILE
DAVIS, AMBER                             ADDRESS ON FILE
DAVIS, AMBER                             ADDRESS ON FILE
DAVIS, ANNE                              ADDRESS ON FILE
DAVIS, ANNETTE                           ADDRESS ON FILE
DAVIS, ANTHONI                           ADDRESS ON FILE
DAVIS, BROWN, KOEHN, SHORS               & ROBERTS, P.C. 215 10TH STREET STE. 1300 DES MOINES IA 50309
DAVIS, CHRISTINE                         ADDRESS ON FILE
DAVIS, CHRISTOPHER                       ADDRESS ON FILE
DAVIS, DONALD                            ADDRESS ON FILE
DAVIS, DUSTI                             ADDRESS ON FILE
DAVIS, ERIC                              ADDRESS ON FILE
DAVIS, FENELL                            ADDRESS ON FILE
DAVIS, FORREST                           ADDRESS ON FILE
DAVIS, HAILEY                            ADDRESS ON FILE
DAVIS, HAROLD                            ADDRESS ON FILE
DAVIS, JAMES                             ADDRESS ON FILE
DAVIS, JASON                             ADDRESS ON FILE
DAVIS, JEANEVA                           ADDRESS ON FILE
DAVIS, JESSICA                           ADDRESS ON FILE
DAVIS, JORDAN                            ADDRESS ON FILE
DAVIS, JULIA                             ADDRESS ON FILE
DAVIS, LARRY                             ADDRESS ON FILE
DAVIS, LATONYA                           ADDRESS ON FILE
DAVIS, LAURA                             ADDRESS ON FILE
DAVIS, LEE                               ADDRESS ON FILE
DAVIS, LINDSEY                           ADDRESS ON FILE
DAVIS, LISA                              ADDRESS ON FILE
DAVIS, MARLON                            ADDRESS ON FILE
DAVIS, MARY                              ADDRESS ON FILE
DAVIS, MIGNONNE                          ADDRESS ON FILE
DAVIS, NICOLE                            ADDRESS ON FILE
DAVIS, NICOLE                            ADDRESS ON FILE
DAVIS, NICOLE                            ADDRESS ON FILE
DAVIS, RONELLE                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 345 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 371 of 1490
Claim Name                               Address Information
DAVIS, SHAWN                             ADDRESS ON FILE
DAVIS, SIERRA                            ADDRESS ON FILE
DAVIS, STEPHANIE                         ADDRESS ON FILE
DAVIS, SUSAN                             ADDRESS ON FILE
DAVIS, VANESSECA                         ADDRESS ON FILE
DAVIS, VERONICA                          ADDRESS ON FILE
DAVIS, VICKY                             ADDRESS ON FILE
DAVIS, WANDA                             ADDRESS ON FILE
DAVIS, YVETTE                            ADDRESS ON FILE
DAVIS, ZAVRICK                           ADDRESS ON FILE
DAVIS, ZENA                              ADDRESS ON FILE
DAVIS-DYER-MAX AGENCY                    3200 BROADWAY BLVD SUITE 400 GARLAND TX 75043
DAVIS-TAYLOR INSURANCE                   204 E REED ST RED OAK IA 51566
DAVISOKOLL LLC                           103 EXECUTIVE CT 3 WAXAHACIE TX 75165
DAVISON CITY                             DAVISON CITY - TREASURER 200 E FLINT ST - BOX 130 DAVISON MI 48423
DAVISON COUNTY                           DAVISON COUNTY - TREASUR 200 EAST 4TH AVENUE MITCHELL SD 57301
DAVISON COUNTY TREASURER                 200 EAST 4TH AVE MITCHELL SD 57301
DAVISON GOLF CREST ESTATES CONDO ASSOC   6190 TAYLOR DRIVE FLINT MI 48507
DAVISON TOWNSHIP                         DAVISON TOWNSHIP - TREAS 1280 N IRISH ROAD DAVISON MI 48423
DAVISON, WILLIAM                         ADDRESS ON FILE
DAVY PROPERTY SOLUTIONS INC              1301 EASTFIELD DR CLEARWATER FL 33764
DAWES COUNTY                             451 MAIN ST CHADRON NE 69337
DAWES COUNTY                             DAWES COUNTY - TREASURER PO BOX 790 CHADRON NE 69337
DAWN ARNST, TAX COLLECTOR                P. O. BOX 1279 MARHSALLS CREEK PA 18335
DAWN BERG                                ADDRESS ON FILE
DAWN CORBO                               ADDRESS ON FILE
DAWN D ARNOLD                            ADDRESS ON FILE
DAWN GASKINS, ET AL.                     JAMES KEAVENEY, ESQ. KEAVENEY LEGAL GROUP, LLC 1101 N. KINGS HIGHWAY, SUITE
                                         G100 CHERRY HILL NJ 08034
DAWN WRIGHT                              ADDRESS ON FILE
DAWSEY, DAWN                             ADDRESS ON FILE
DAWSON BORO                              CORRINE MCKNIGHT-TAX COL 133 BOYD AVE. DAWSON PA 15428
DAWSON CITY                              DAWSON CITY-TAX COLLECTO PO BOX 190 DAWSON GA 39842
DAWSON COUNTY                            DAWSON COUNTY-TAX COMMIS 25 JUSTICE WAY SUITE 12 DAWSONVILLE GA 30534
DAWSON COUNTY                            DAWSON COUNTY - TREASURE 207 WEST BELL GLENDIVE MT 59330
DAWSON COUNTY                            DAWSON COUNTY - TREASURE 700 N. WASHINGTON, ROOM LEXINGTON NE 68850
DAWSON COUNTY C/O APPR D                 DAWSON CAD - TAX COLLECT P O BOX 797 LAMESA TX 79331
DAWSON COUNTY TAX COMMISSIONER           25 JUSTICE WAY STE 1222 DAWSONVILLE GA 30534
DAWSON OF FL                             3501 DEL PRADO BLVD 204 CAPE CORAL FL 33904
DAWSON PEST CONTROL                      517 EAST 12TH STREET COZAD NE 69130
DAWSON VALUATION GROUP                   2870 PEACHTREE RD 227 ATLANTA GA 30305
DAWSON, JAY                              ADDRESS ON FILE
DAWSON, THOMAS                           ADDRESS ON FILE
DAY COUNTY                               DAY COUNTY - TREASURER 711 W. 1ST STREET, SUITE WEBSTER SD 57274
DAY PITNEY LLP                           1 JEFFERSON ROAD PARSIPPANY NJ 07054
DAY PITNEY, LLP                          1 JEFFERSON ROAD PARSIPPANY NJ 07054-2891
DAY TOWN                                 DAY TOWN-TAX COLLECTOR 1650 N. SHORE RD HADLEY NY 12835
DAY TOWN                                 DAY TWN TREASURER D1838 COUNTY ROAD C STRATFORD WI 54484
DAY TOWNSHIP                             DAY TOWNSHIP - TREASURER 3899 E. BRIGGS ROAD STANTON MI 48888



Epiq Corporate Restructuring, LLC                                                                   Page 346 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 372 of 1490
Claim Name                              Address Information
DAY, CHRISTOPHER                        ADDRESS ON FILE
DAYLIGHT DESIGNS, INC.                  16301 VALLEY ROAD EDEN PRAIRIE MN 55347
DAYTON BOROUGH                          STEPHANIE RUPP-TAX COLLE 324 E MAIN ST DAYTON PA 16222
DAYTON CITY                             DAYTON CITY-TAX COLLECTO PO BOX 226 DAYTON TN 37321
DAYTON CITY                             CITY OF DAYTON - CLERK 514 6TH AVENUE DAYTON KY 41074
DAYTON INDEPENDENT SCHOOL DISTRICT      P.O. BOX 457 DAYTON TX 77535-0457
DAYTON ISD                              DAYTON ISD - TAX COLLECT P O BOX 457 DAYTON TX 77535
DAYTON POWER AND LIGHT COMPANY          PO BOX 740598 CINCINNATI OH 45274-0598
DAYTON TOWN                             DAYTON TOWN - TAX COLLEC 33 CLARKS MILLS ROAD DAYTON ME 04005
DAYTON TOWN                             DAYTON TOWN- TAX COLLECT 9100 ROUTE 62 SOUTH DAYTON NY 14138
DAYTON TOWN                             DAYTON TOWN - TREASURER 125-B EASTVIEW STREET DAYTON VA 22821
DAYTON TOWN                             DAYTON TWN TREASURER 24230 CO HWY ZZ RICHLAND CENTER WI 53581
DAYTON TOWN                             WAUPACA COUNTY TREASURER 811 HARDING ST WAUPACA WI 54981
DAYTON TOWNSHIP                         DAYTON TOWNSHIP - TREASU 2873 PHELPS LAKE RD MAYVILLE MI 48744
DAYTON TOWNSHIP                         DAYTON TOWNSHIP - TREASU 1160 S. STONE RD FREMONT MI 49412
DAYTON WATER DEPARTMENT                 101 W 3RD ST DAYTON OH 45402
DAYVILLE F.D. 2                         DAYVILLE F.D - TAX COLLE PO BOX 307 DAYVILLE CT 06241
DAZ, INC.                               16380 COOPER TAYLOR MI 48180
DAZEY CONSTRUCTION                      870 JUDIWAY STREET HOUSTON TX 77018
DB ASSOCIATES OF CT                     ATTN: GEORGE SZNAJ 321 MAIN STREET FARMINGTON CT 06032
DB ASSOCIATES OF CT LLC NE ASSET PROS   ATTN: GEORGE SZNAJ 321 MAIN STREET 23 SCHOOLHOUSE RD OLD SAYBROOK CT 06475
                                        FARMINGTON CT 06032
DB CONSTRUCTION                         1328 RICHARDSON RD LUFKIN TX 75904
DB ENVIRONMENTAL CONSULTING             DAVID BALK P.O. BOX 815 BRATTLEBORO VT 05302
DB ROOFING & M SCHMIDT                  & S SCHMIDT 2113 QUAIL RUN DR CORINTH TX 76208
DBA OLD REPUBLIC SERVICING SOLUTIONS    OLD REPUBLIC NATIONAL TITLE INSURANCE CO 530 SOUTH MAIN ST, SUITE 1031 AKRON
                                        OH 44311
DBA RE/MAX BEST CHOICE                  BEST CHOICE REALTY LLC P.O. BOX 1008 ARNOLD MO 63010
DBA WALLACE & ASSOCIATES                PO BOX 405 BURLINGTON WA 98233
DBK APPRAISAL COMPANY INC               141 FAIRWAY DR ROCKINGHAM NC 28379
DBS ROOFING                             DBS CONTRACTING, LLC P.O. BOX 1385 NEWINGTON VA 22122
DBT APPRAISALS INC                      425 WAKE ROBIN DR COCKEYSVILLE MD 21030
DC DEPARTMENT OF CONSUMER AFFAIRS       1100 4TH STREET SW WASHINGTON DC 20024
DC DEPT - INS SECURITIES & BANKING      1050 FIRST ST NE #801 WASHINGTON DC 20002
DC OFFICE OF TAX AND REVENUE            1101 4TH STREET SW SUITE 270 WEST WASHINGTON DC 20024
DC PROPERTY INSURANCE                   FACILITY 3290 N RIDGE RD 210 ELLICOTT CITY MD 21043
DC RESTORATION                          422 S DREW ST MESA AZ 85210
DC RESTORATION                          DAMAGE CONTROL BUILDER LLC 422 S DREW ST. MESA AZ 85210
DC TREASURER                            2000 14TH STREET, NW 6TH FLOOR WASHINGTON DC 20009
DC TREASURER                            1100 4TH ST SW 5TH FL WASHINGTON DC 20024
DC TREASURER                            DCRA, OFFICE OF COMPLIANCE & ENFORCEMENT 1100 4TH STREET SW 5TH FLOOR
                                        WASHINGTON DC 20024
DC TREASURER                            OFFICE OF TAX AND REVENUE PO BOX 98095 WASHINGTON DC 20090-8095
DC WATER & SEWER AUTHORITY              CUSTOMER SERVICE DEPARTMENT PO BOX 97200 WASHINGTON DC 20090
DC WATER AND SEWER AUTHORITY            810 FIRST ST NE ATTN: BUSINESS OFFICE WASHINGTON DC 20002
DCAP OF RICHMOND INC                    1440 FOREST AVENUE STATEN ISLAND NY 10302
DCM SERVICES, LLC                       ATTN: GENERAL COUNSEL 7601 PENN AVENUE, SOUTH STE A610 MINNEAPOLIS MN 55423
DCT CONSTRUCTION                        1109 SCOTT TOWN RD NEW BERN NC 28560
DCWWA                                   27 HIGH STREET DUTCHESS COUNTY WATER & WASTEWATER AUTH POUGHKEEPSIE NY 12601
DDR                                     HOMECRAFT BUILDING INC 3415 VINEYARD HILL OAKLAND TWP MI 48306


Epiq Corporate Restructuring, LLC                                                                    Page 347 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg   Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 373 of 1490
Claim Name                               Address Information
DDR CLAIMS CONSULTANTS                   6191ORANGE DR STE 6159E2 DAVIE FL 33314
DDR RESTORATION INC                      5001 PHILLIPS HWY LOT 91 JACKSONVILLE FL 32207
DE BACA COUNTY                           DE BACA COUNTY-TREASURER P.O. BOX 389 FORT SUMNER NM 88119
DE CORDOVA BEND ESTATES                  5301 COUNTRY CLUB DRIVE GRANBURY TX 76049
DE DIVISION OF MOTOR VEHICLES            P.O. BOX 698 DOVER DE 19903-0698
DE DIVISION OF REVENUE                   PO BOX 8750 WILMINGTON DE 19899-8751
DE HESUS, MICHELLE                       ADDRESS ON FILE
DE JESUS, BLANCA                         ADDRESS ON FILE
DE LA CRUZ, ANDREW                       ADDRESS ON FILE
DE LA CRUZ, CRYSTAL                      ADDRESS ON FILE
DE LAGE LANDEN FINANCIAL SERVICES, INC   1111 OLD EAGLE SCHOOL RD WAYNE PA 19087
DE LORA, DELFO                           ADDRESS ON FILE
DE LUCA, LINDA                           ADDRESS ON FILE
DE RUYTER CS (CBMD TNS                   DE RUYTER CS - TAX COLLE 735 UTICA ST DERUYTER NY 13052
DE RUYTER TOWN                           DE RUYTER TOWN - TAX COL PO BOX 394 DERUYTER NY 13052
DE SHIELDS, ERIK                         ADDRESS ON FILE
DE SMET FARM MTL INS CO                  120 CALUMENT AVE ST DE SMET SD 57231
DE SMET FARM MUT INS OF                  P O BOX 9 DE SMET SD 57231
DE SOTO PARISH                           DE SOTO PARISH - TAX COL 205 FRANKLIN STREET MANSFIELD LA 71052
DE SOTO PARISH SHERIFF                   SHERIFF & EX-OFFICIO TAX COLL 205 FRANKLIN STREET MANSFIELD LA 71052
DE VRIES ROOFING CO INC                  DEVRIES ROOFING CO., INC. 8550 S 77 AVE. BRIDGEVIEW IL 60455
DEAF SMITH COUNTY APPRAI                 DEAF SMITH CAD - TAX COL P O BOX 2298 HEREFORD TX 79045
DEAL BORO                                DEAL BORO - TAX COLLECTO 190 NORWOOD AVENUE DEAL NJ 07723
DEAL, HERMAN                             ADDRESS ON FILE
DEAL, MOSELEY AND SMITH, LLP             870 WEST KING STREET, SUITE B BOONE NC 28607
DEAL, TERESA                             ADDRESS ON FILE
DEAN & ASSOCIATES                        PO BOX 908 LINN CREEK MO 65052
DEAN AND DRAPER INS                      3131 W ALABAMA 150 HOUSTON TX 77098
DEAN DE SOTO                             7719 PIPERS W SAN ANTONIO TX 78251
DEAN ENTERPRISES INC                     1535 RTE 206 TABORNACLE NJ 08088
DEAN KLIMEK, PRO SE                      DEAN KLIMEK, PRO SE 1041 WILLETT STREET SCHENECTADY NY 12303
DEAN LAW FIRM, LLC                       230 NE 25TH AVENUE, SUITE 300 OCALA FL 34470
DEAN LAWTHERS &                          MICHELLE LAWTHERS 614 FREMONT ST MARSHALLTOWN IA 50158
DEAN MORRIS                              1505 N 19TH ST MONROE LA 71201
DEAN MORRIS AGENCY                       413 APPALACHIA WAY MCKINNEY TX 75071
DEAN MORRIS LLC                          1505 NORTH 19TH STREET MONROE LA 71201
DEAN MORRIS LLP                          1505 NORTH 19TH STREET MONROE LA 71201
DEAN MORRIS LLP                          ATTN CANDACE COURTEAU JAY MORRIS; MARIANNE GUILLORY 1505 NORTH 19TH MONROE LA
                                         71201
DEAN R PORTEOUS                          31 LIVINGSTONE AE BEVERLY MA 01915
DEAN, BREANDREA                          ADDRESS ON FILE
DEAN, BYRON                              ADDRESS ON FILE
DEAN, CECILLIA                           ADDRESS ON FILE
DEAN, DANIEL                             ADDRESS ON FILE
DEAN, JERIE                              ADDRESS ON FILE
DEAN, TAYLOR                             ADDRESS ON FILE
DEANNA HAAS &                            MICHAEL E HAAS 1033 TURNBERRY CIR LOUISVILLE CO 80027
DEANS & HOMER INS                        340 PINE ST 2ND FL SAN FRANCISCO CA 94104
DEANS CONSTRUCTION COMPANY, INC          240 VINSON RD GOLDSBORO NC 27534



Epiq Corporate Restructuring, LLC                                                                     Page 348 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 374 of 1490
Claim Name                              Address Information
DEANS PRO PAINTING                      DEAN NAEGELE 10810 W FAIRMONT AVE MILWAUKEE WI 53225
DEANZA TERMITE & PEST CONTROL INC       PO BOX 291 MURRIETA CA 92564-0291
DEARBORN CITY                           DEARBORN CITY - TREASURE 16901 MICHIGAN AVE STE 2 DEARBORN MI 48126
DEARBORN COUNTY                         DEARBORN COUNTY - TREASU 165 MARY ST LAWRENCEBURG IN 47025
DEARBORN HEIGHTS CITY                   DEARBORN HEIGHTS - TREAS 6045 FENTON DEARBORN HTS MI 48127
DEARBORN HEIGHTS WATER DEPARTMENT       6045 FENTON DEARBORN HEIGHTS MI 48127
DEARBORN VILLAGE II CONDO ASSOC.        C/O FORTH GROUP 22 E CULLERTON SUITE 1 CHICAGO IL 60616
DEARBORN VILLAGE II CONDOMINIUM ASSOC   C/O FORTH GROUP 22 E CULLERTON SUITE 1 CHICAGO IL 60616
DEARING ENTERPRISES, INC.               9199 SVL BOX VICTORVILLE CA 92395
DEARING REPAIR SERVICE, INC.            1974 BIRMINGHAM RIDGE RD SALTILLO MS 38866
DEAS BUILDER & REMODELER, INC.          420 NORTH AVENUE NEWPORT NEWS VA 23601
DEB HAUSSMANN LLC                       2170 HOLLOW VIEW DRIVE BETTENDORF IA 52722
DEBBIE JOHNSON, ET AL.                  PRO SE - THE BERGMAN LAW FIRM (HELENE BERGMAN) 1001 S. DAIRY ASHFORD, SUITE
                                        100 HOUSTON TX 77079
DEBBIE K METES                          & MIRCEA METES 12895 QUAIL VISTA RD APPLE VALLEY CA 92308
DEBIEN CRUZ, MARIE                      ADDRESS ON FILE
DEBOLT, JOYCE                           ADDRESS ON FILE
DEBORAH A. WRIGHT (FORMERLY SIMPSON)    VLACHOS & VLACHOS, P.C. BRIAN E. WEISS 5659 STADIUM DRIVE KALAMAZOO MI 49009
DEBORAH B LANGEHENNING, TRUSTEE         3801 CAPITAL OF TEXAS HWY S, SUITE 320 AUSTIN TX 78704
DEBORAH BREMER                          ADDRESS ON FILE
DEBORAH CAUSSEY                         ADDRESS ON FILE
DEBORAH FREELON                         A. RITA KOSTOPOULOS KISTOPOULOS & ASSOCIATES PLLC 31201 CHICAGO ROAD SOUTH,
                                        STE C-102 WARREN MI 48093
DEBORAH HANNA                           ADDRESS ON FILE
DEBORAH HERSTINE TAX COLLECTOR          SOUTHERN LEHIGH SCHOOL DISTRICT 4485 CALVERT ST CENTER VALLEY PA 18034
DEBORAH HOGAN &                         ROBERT HOGAN 14020 138TH AVE W TAYLOR RIDGE IL 61284
DEBORAH K DEBENEDICTIS                  ADDRESS ON FILE
DEBORAH LEDBETTER                       ADDRESS ON FILE
DEBORAH OLSON INS AGENCY                10592-B FAQUA HOUSTON TX 77089
DEBORAH PISCIOTTA                       ADDRESS ON FILE
DEBORAH S WALDEN, TAX COLLECTOR         72 TURNER ST AUSTIN PA 16720
DEBORAH WASHINGTON &                    LARRY WASHINGTON 17340 E DORADO DR CENTENNIAL CO 80015
DEBORAH WATSON, ET AL.                  KEITH H. WERWAS MATTON AND WERWAS, PC 134 N. LASALLE STREET, SUITE 1040
                                        CHICAGO IL 60602
DEBORAH WATTS                           640 HILLTOP DR LAKESIDE OR 97449
DEBOW, TAMIKA                           ADDRESS ON FILE
DEBRA A. SISK                           MOUNTAIN STATE JUSTICE, INC. SARAH K. BROWN, ESQ 1031 QUARRIER STREET, SUITE
                                        200 CHARLESTOWN WV 23501
DEBRA CROPSEY                           ADDRESS ON FILE
DEBRA GASAWAY &                         ADDRESS ON FILE
DEBRA L MILLER TRUSTEE                  PO BOX 11550 SOUTH BEND IN 46634
DEBRA STEGALL LLC                       419 CREEK VIEW CT MCDONOUGH GA 30252
DEBRA WALLACE RECEIVER TOWN OF VESTAL   516 FRONT ST VESTAL NY 13850
DEBUCK CONSTRUCTION INC                 6226 AUBURN RD SHELBY TWP MI 48317
DECATUR CITY                            DECATUR CITY-TAX COLLECT P O BOX 945650 ATLANTA GA 30394
DECATUR CNTY FARMERS                    329 WEST WASHINGTON ST GREENSBURG IN 47240
DECATUR COUNTY                          DECATUR COUNTY-TRUSTEE PO BOX 488 DECATURVILLE TN 38329
DECATUR COUNTY                          DECATUR CO-TAX COMMISSIO PO BOX 246 BAINBRIDGE GA 39818
DECATUR COUNTY                          DECATUR COUNTY - TREASUR 150 COURTHOUSE SQUARERM GREENSBURG IN 47240
DECATUR COUNTY                          DECATUR COUNTY - TREASUR 207 N MAIN LEON IA 50144


Epiq Corporate Restructuring, LLC                                                                    Page 349 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 375 of 1490
Claim Name                             Address Information
DECATUR COUNTY                         DECATUR COUNTY - TREASUR 120 E HALL OBERLIN KS 67749
DECATUR COUNTY CLERK OF SUPERIOR       COURT PO BOX 336 BAINBRIDGE GA 39818
DECATUR COUNTY TAX COMMISSIONER        112 W WATER ST BAINBRIDGE GA 39818
DECATUR TOWN                           DECATUR TOWN-TAX COLLECT 159 MRAVLJA RD. WORCHESTER NY 12197
DECATUR TOWN                           DECATUR TOWN-TAX COLLECT PO BOX 188 DECATUR TN 37322
DECATUR TOWN                           DECATUR TWN TREASURER PO BOX 333/1408 14TH STR BROADHEAD WI 53520
DECATUR TOWNSHIP                       DECATUR TWP - TAX COLLEC 1285 CENTRE RD OSCEOLA MILLS PA 16666
DECATUR TOWNSHIP                       DECATUR TWP - TAX COLLEC 565 WHISKEY ROAD MCCLURE PA 17841
DECATUR TOWNSHIP                       DECATUR TOWNSHIP - TREAS 106 N GEORGE ST DECATUR MI 49045
DECATUR VILLAGE                        DECATUR VILLAGE - TREASU 114 N. PHELPS ST. DECATUR MI 49045
DECELLES, STUART                       ADDRESS ON FILE
DECHERD CITY                           DECHERD CITY-TAX COLLECT PO BOX 488 DECHERD TN 37324
DECHERT LLP                            PO BOX 7247-6643 PHILADELPHIA PA 19170
DECHERT LLP                            ATTN: DAVID H. KISTENBROKER 35 WEST WACKER DRIVE, SUITE 3400 CHICAGO IL 60601
DECKARD, SARA                          ADDRESS ON FILE
DECKER, BRITTANY                       ADDRESS ON FILE
DECKERT, ANDREW                        ADDRESS ON FILE
DECKERVILLE VILLAGE                    DECKERVILLE VLG - TREASU 2521 BLACK RIVER DECKERVILLE MI 48427
DECKSIDCOR LLC                         3160 WOODBRIDGE CT SNELLVILLE GA 30039
DECMAN, MICHAEL                        ADDRESS ON FILE
DECOTIS INSURANCE ASSOC                245 WATERMAN ST STE 501 PROVIDENCE RI 02906
DECRAEN, ELIZABETH                     ADDRESS ON FILE
DECRANE, SUSAN                         ADDRESS ON FILE
DEDCO CONSTRUCTION INC                 OMELIO RUFIN 2225 SW 131 PL MIAMI FL 33175
DEDHAM TOWN                            DEDHAM TOWN - TAX COLLEC 26 BRYANT STREET DEDHAM MA 02026
DEDHAM TOWN                            DEDHAM TOWN -TAX COLLECT 2073 MAIN RD, STE A DEDHAM ME 04429
DEDMON, PATRICIA                       ADDRESS ON FILE
DEDOMINIC, ELIZABETH                   ADDRESS ON FILE
DEE & TS PRO TREE                      SERVICE INC 1187 PATTERSON ROAD CAPE CORAL FL 33909
DEE, KATERINA                          ADDRESS ON FILE
DEE, KIMYATTA                          ADDRESS ON FILE
DEEMSTON BORO                          DEEMSTON BORO - TAX COLL 43 HASTINGS RD FREDERICKTOWN PA 15333
DEEMSTON BOROUGH SCHOOL                DEEMSTON BORO SD - COLLE 43 HASTINGS RD FREDERICKTOWN PA 15333
DEEP RIVER TOWN                        DEEP RIVER TN - COLLECT PO BOX 13 DEEP RIVER CT 06417
DEEP RIVER TOWNSHIP                    DEEP RIVER TWP - TREASUR PO BOX 440 STERLING MI 48659
DEEP RIVER TOWNSHIP TREASURER          525 STREET ST STERLING MI 48659
DEEP SOUTH ROOFING, LLC                PO BOX 720277 BYRAM MS 39272
DEEP STEAM CARPET CLEANERS             CENTRAL COAST CASUALTY RESTORATION, INC. 8415 MORRO RD. ATASCADERO CA 93422
DEEPAK GUPTA &                         MAMTA GUPTA 10631 WILTON DR FRISCO TX 75035
DEEPDALE GARDENS THIRD CORP.           60-33 MARATHON PARKWAY LITTLE NECK NY 11362
DEEPWOOD CONDOMINIUMS OWNERS           C/O CONTINENTAL MANAGEMENT COMPANY 2012 W 25TH ST SUITE 301 CLEVELAND OH 44113
ASSOCIATION
DEER CREEK HOMEOWNERS ASSOCIATION      13 DEER CREEK DRIVE CROSSVILLE TN 38571
DEER CREEK TOWN                        DEER CREEK TWN TREASURER W9952 COUNTY ROAD F BEAR CREEK WI 54922
DEER CREEK TOWNSHIP                    MARY PEDERSON - TAX COLL 889-A MILLEDGEVILLE ROAD HADLEY PA 16130
DEER CROSSING HOA                      506 SATTERWHITE LN MAGNOILIA TX 77354
DEER HOLLOW AT TAMPA BAY ASSOCIATION   409 E COLLEGE AVE RUSKIN FL 33570
INC
DEER ISLE TOWN                         DEER ISLE TOWN -TAX COLL P.O. BOX 46 DEER ISLE ME 04627



Epiq Corporate Restructuring, LLC                                                                   Page 350 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 376 of 1490
Claim Name                              Address Information
DEER LAKE BORO                          DEER LAKE BORO - TAX COL 312 MAPLE BLVD ORWIGSBURG PA 17961
DEER LAKES S.D./EAST DEE                DEER LAKES SD - TAX COLL 124 YOST DR TARENTUM PA 15084
DEER LAKES S.D./FRAZER T                DEER LAKES SD - TAX COLL 111 BAJACK LN TARENTUM PA 15084
DEER LAKES S.D./WEST DEE                DEER LAKES SD - TAX COLL P.O. BOX 4 RUSSELLTON PA 15076
DEER PARK CITY                          DEER PARK CITY - TAX COL P O BOX 700/TAX DEPT DEER PARK TX 77536
DEER PARK EAST HOMEOWNERS ASSOCIATION   5403 CYPRESS AVENUE ST. JOSEPH MO 64503
DEER PARK ROAD MANAGEMENT CO. LP        ATTN: MR. SCOTT EDWARD BURG, MBA 1195 BANGTAIL WAY STEAMBOAT SPRINGS CO
                                        80487-1819
DEER PARK ROAD MANAGEMENT CO. LP        MR. SCOTT EDWARD BURG, MBA CIO & PORTFOLIO MANAGER 1195 BANGTAIL WAY STEAMBOAT
                                        SPRINGS CO 80487-1819
DEER RUN COMMUNITY ASSOCIATION          P. O. BOX 584 MONTGOMERYVILLE PA 18936
DEER RUN ESTATES                        1429 ESSINGTON ROAD JOLIET IL 60435
DEER RUN MOBILE HOME PARK               PO BOX 2073 ORTING WA 98360
DEERE, SARA                             ADDRESS ON FILE
DEERFIELD INS                           420 LAKE COOK RD 111 DEERFIELD IL 60015
DEERFIELD OPEN SPACE ASSOCIATION INC    6655 SANTA BARBARA RD 8546 ELKRIDGE MD 21075
DEERFIELD TOWN                          DEERFIELD TOWN - TAX COL 8 CONWAY STREET SOUTH DEERFIELD MA 01373
DEERFIELD TOWN                          DEERFIELD TOWN - TAX COL 8 RAYMOND ROAD DEERFIELD NH 03037
DEERFIELD TOWN                          DEERFIELD TOWN - TAX COL 6329 WALKER ROAD DEERFIELD NY 13502
DEERFIELD TOWN                          DEERFIELD TWN TREASURER 59 LONDON RD CAMBRIDGE WI 53532
DEERFIELD TOWN                          DERFIELD TWN TREASURER W11832 COUNTY RD GG HANCOCK WI 54943
DEERFIELD TOWNSHIP                      DEERFIELD TWP - COLLECTO 736 LANDIS AVENUE ROSENHAYN NJ 08352
DEERFIELD TOWNSHIP                      DEERFIELD TOWNSHIP - TRE 4492 CENTER RD LINDEN MI 48451
DEERFIELD TOWNSHIP                      DEERFIELD TOWNSHIP - TRE 30 E BURNSIDE ROAD N BRANCH MI 48461
DEERFIELD TOWNSHIP                      DEERFIELD TOWNSHIP - TRE 3032 SOUTH WINN RD MT PLEASANT MI 48858
DEERFIELD TOWNSHIP                      TAX COLLECTOR PO BOX 176 DEERFIELD MI 49238
DEERFIELD TOWNSHIP                      DEERFIELD TOWNSHIP - TRE 16875 ONE MILE RD MORLEY MI 49336
DEERFIELD VILLAGE                       DEERFIELD VILLAGE - TREA 101 W RIVER STREET DEERFIELD MI 49238
DEERFIELD VILLAGE                       DEERFIELD VLG TREASURER PO BOX 66 4 N MAIN ST DEERFIELD WI 53531
DEERHURST HOMEOWNERS ASSOCIATION        5131 DEERHURST CRESCENT CIRCLE BOCA RATON FL 33486
DEERING CONSTRUCTION                    119 E JUNIPER WAY, SE ROME GA 30161
DEERING TOWN                            DEERING TOWN - TAX COLLE 762 DEERING CENTER ROAD DEERING NH 03244
DEERING WOODS CONDOMINIUM ASSOC         C/O AMERICAN COMMUNITY MANAGEMENT INC 7484 CANDLEWOOD ROAD SUITE H HANOVER MD
                                        21076
DEERPARK TOWN                           DEERPARK TOWN- TAX COLLE 420 RTE 209 HUGUENOT NY 12746
DEERPATH CLUSTER HOMEOWNERS ASSOC       425 DEERPATH DR SCHEREVILLE DR IN 46375
DEERPATH POA                            30 N SKYVIEW LANE FAYETTEVILLE AR 72701
DEERWOOD COUNCIL OF CO-OWNERS, INC.     1800 AUGUSTA, SUITE 200 C/O KRJ MANAGEMENT INC HOUSTON TX 77057
DEERWOOD LAKES ASSOCIATION, INC.        PO BOX 578 HEMPSTEAD TX 77445
DEES REAL ESTATE SERVICES INC.          EASTER DANIEL 1544 WINCHESTER AVE SUITE 822 ASHLAND KY 41101
DEFALCO, BRETT                          ADDRESS ON FILE
DEFAULTLAW.COM                          4919 MEMORIAL HIGHWAY SUITE 200 TAMPA FL 33634
DEFAZIO, ANTHONY                        ADDRESS ON FILE
DEFIANCE CLERK OF COURTS                221 CLINTON ST DEFIANCE OH 43512
DEFIANCE COUNTY                         DEFIANCE COUNTY - TREASU 500 W 2ND ST, 101 DEFIANCE OH 43512
DEFIANCE COUNTY TREASURER               500 W 2ND ST STE 301 DEFIANCE OH 43512
DEFOREST ROOFING &                      TAMMY JOHNSON 11281 RICHMAIND AVE J104 HOUSTON TX 77077
DEFOREST VILLAGE                        DEFOREST VLG TREASURER 120 S STEVENSON STREET DEFOREST WI 53532
DEGNEAU, JOSH                           ADDRESS ON FILE
DEGRATE, ALISHA                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 351 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 377 of 1490
Claim Name                             Address Information
DEGRATE, TIMOTHY                       ADDRESS ON FILE
DEGUISE, ANNI                          ADDRESS ON FILE
DEIDRE BOWIE &                         JEFFERY MILLS 2869 HURSTVIEW DR HURST TX 76054
DEIMAN, DONALD                         ADDRESS ON FILE
DEIRDRA NICHOLE GREENLEE               27 LAKE VALLEY CT JOHNSON CITY TN 37604
DEISSROTH, ROBERT                      ADDRESS ON FILE
DEITSCH & WRIGHT PA                    6415 LAKE WORTH RD 305 LAKE WORTH FL 33463
DEJONG, TAYLOR                         ADDRESS ON FILE
DEJSHA SIMMONS                         4540 EMERSON AVE S. ST PETERSBURG FL 33711
DEK ROOFING INC                        3823 NW 49 STREET TAMARAC FL 33309
DEKALB CITY                            DEKALB CITY-TAX COLLECTO P O BOX 579 DEKALB MS 39328
DEKALB COUNTY                          P.O. BOX 1027 DECATUR GA 30031-1027
DEKALB COUNTY                          DEKALB COUNTY-TAX COMMIS 4380 MEMORIAL DR - ROOM DECATUR GA 30032
DEKALB COUNTY                          P O BOX 105942 ATLANTA GA 30348-5942
DEKALB COUNTY                          DEKALB CO-REV COMMISSION 206 GRAND AVE SW FORT PAYNE AL 35967
DEKALB COUNTY                          DEKALB COUNTY-TRUSTEE 732 S CONGRESS BLVD - RO SMITHVILLE TN 37166
DEKALB COUNTY                          DE KALB COUNTY - TREASUR 100 S. MAIN AUBURN IN 46706
DEKALB COUNTY                          DEKALB COUNTY - TREASURE 110 E SYCAMORE SYCAMORE IL 60178
DEKALB COUNTY                          DEKALB COUNTY - COLLECTO 109 W. MAIN ST MAYSVILLE MO 64469
DEKALB COUNTY BOARD OF COMMISSIONERS   P .O.BOX 1027 DECANTUR GA 30031
DEKALB COUNTY JUDGE OF PROBATE         300 GRAND AVE W STE 100 FORT PAYNE AL 35967
DEKALB COUNTY REVENUE COMMISSION       206 GRAND AVE SW FORT PAYNE AL 35967
DEKALB COUNTY TAX COMMISSIONER         PO BOX 100004 DECATUR GA 30031
DEKALB COUNTY TAX COMMISSIONER         4380 MEMORIAL DR SUITE 100 DECATUR GA 30032
DEKALB COUNTY TREASURER                100 S MAIN ST COURTHOUSE AUBURN IN 46706
DEKALB FARM MUTUAL                     525 W MICHIGAN AVE AUBURN IN 46706
DEKALB ROOFING CO., INC                3653 REDWING CIRCLE DECATUR GA 30056
DEKALB TOWN                            DEKALB TOWN - TAX COLLEC PO BOX 133 DEKALB JUNCTION NY 13630
DEKORRA TOWN                           DEKORRA TWN TREASURER W8495 CTH VJ POYNETTE WI 53955
DEL AMO MOBILE HOME ESTATES            ATTN MANAGERS OFFICE 2601 E VICTORIA RANCHO DOMINGUEZ CA 90220
DEL LA ROSA, CYRILA                    ADDRESS ON FILE
DEL LAGO HOMEOWNER ASSOCIATION         3930 S. ALMA SCHOOL ROAD CHANDLER AZ 85248
DEL MAR BUILDERS                       165 W 10TH ST CHICAGO HEIGHTS IL 60411
DEL MAR BUILDERS                       DJH, INC DBA DEL MAR BUILDERS 165 W 10TH STREET CHICAGO HEIGHTS IL 60411
DEL MAR INSURANCE ASSOC                3801 SARATOGA BLVD SUITE 105 CORPUS CHRISTI TX 78415
DEL NORTE COUNTY                       DEL NORTE COUNTY TAX COL 981 H STREET, SUITE 150 CRESCENT CITY CA 95531
DEL NORTE COUNTY TAX COLLECTOR         981 H ST. STE 150 CRESCENT CITY CA 95531
DEL NORTE MAINT CO.                    HENRY ENRIQUEZ 2300 WHEELING D EL PASO TX 79930
DEL NORTE MOBILE ESTATES               321 W NORTH AVE LOMPOC CA 93436
DEL PRADO MOBILE HOME PARK             1616 S EUCLID AVE ANAHEIM CA 92802
DEL RIO CITY                           DEL RIO CITY - TAX COLLE 109 W. BROADWAY DEL RIO TX 78840
DEL RIO DISCOUNT CORPORATION           12501 N.W. 7TH AVENUE NORTH MIAMI FL 33168
DEL ROSARIO, MARLA                     ADDRESS ON FILE
DEL SOL INS AGENCY                     3007 S DAIRY ASHFORD 3 HOUSTON TX 77082
DEL SOL ROOFING ENTERPRISE, INC        7570 NW 14 ST, SUITE 111 MIAMI FL 33126
DELACRUZ CONSTRUCTION                  PO BOX 2174 HANFORD CA 93232
DELAFIELD CITY                         WAUKESHA COUNTY TREASURE 515 W MORELAND BLVD. RM WAUKESHA WI 53188
DELAFIELD TOWN                         DELAFIELD TWN TREASURER W302N1254 MAPLE AVENUE DELAFIELD WI 53018
DELAFIELD TOWN                         TAX COLLECTOR W302N1254 MAPLE AVENUE DELAFIELD WI 53018



Epiq Corporate Restructuring, LLC                                                                   Page 352 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 378 of 1490
Claim Name                             Address Information
DELAIRE COUNTRY CLUB, INC.             4645 WHITE CEDAR LANE DELRAY BEACH FL 33445
DELANCO SEWERAGE AUTHORITY             P. O. BOX 5073 DELANCO NJ 08075
DELANCO TOWNSHIP                       ATTN: WATER DEPARTMENT 770 COOPERTOWN RD DELANCO NJ 08075
DELANCO TOWNSHIP                       DELANCO TWP-TAX COLLECTO 770 COOPERTOWN ROAD DELANCO NJ 08075
DELANEY INSURANCE AGENCY               8231 WHITE OAK AVE RANCHO CUCAMONGA CA 91730
DELANEY PROJECT                        MANAGEMENT 7663 OAK DR KEYSTONE HEIGHTS FL 32656
DELANO TOWNSHIP                        DELANO TWP - TAX COLLECT 200 HAZLE STREET - BOX 1 DELANO PA 18220
DELANO-EARLIMART IRR DIS               DELANO-EARLIMART I.D. 14181 AVENUE 24 DELANO CA 93215
DELANSON VILLAGE                       DELANSON VILLAGE-CLERK P.O. BOX 235 DELANSON NY 12053
DELATORRE INS                          12900 SW 128TH ST 207 MIAMI FL 33186
DELATORRE INSURANCE                    12905 SW 42 STREET, SUITE 216 MIAMI FL 33175
DELAVAN CITY                           DELAVAN CITY TREASURER PO BOX 465 / 123 S 2ND S DELAVAN WI 53115
DELAVAN CITY                           TAX COLLECTOR 123 S 2ND STREET, PO BOX DELAVAN WI 53115
DELAVAN MUTUAL INS                     P O BOX 740 DELAVAN IL 61734
DELAVAN TOWN                           DELAVAN TWN TREASURER 5621 TOWNHALL RD DELAVAN WI 53115
DELAWARE                               CAROLE HOFFECKER OFFICE OF THE BANK COMMISSIONER 555 E. LOOCKERMAN STREET,
                                       SUITE 210 DOVER DE 19901
DELAWARE                               DELLA STOKES (ADMIN SPECIALIST) OFFICE OF THE BANK COMMISSIONER 555 E.
                                       LOOCKERMAN STREET, SUITE 210 DOVER DE 19901
DELAWARE                               QUINN MILLER OFFICE OF THE BANK COMMISSIONER 555 E. LOOCKERMAN STREET, SUITE
                                       210 DOVER DE 19901
DELAWARE ACADEMY SD AT D               DACSD AT DELHI-TAX COLLE 2 SHELDON DRIVE DELHI NY 13753
DELAWARE CITY                          DELAWARE CITY - TREASUR 407 CLINTON ST DELAWARE CITY DE 19706
DELAWARE CNTL MTL                      101 LEGION ST MANCHESTER IA 52057
DELAWARE COUNTY                        DELAWARE COUNTY - TREASU 201 W .FRONT ST. GOVT. C MEDIA PA 19063
DELAWARE COUNTY                        DELAWARE COUNTY - TREASU 140 N SANDUSKY ST DELAWARE OH 43015
DELAWARE COUNTY                        DELAWARE COUNTY - TREASU 100 WEST MAIN, ROOM 102 MUNCIE IN 47305
DELAWARE COUNTY                        DELAWARE COUNTY - TREASU PO BOX 27 MANCHESTER IA 52057
DELAWARE COUNTY                        DELAWARE COUNTY - COLLEC P O BOX 1080 JAY OK 74346
DELAWARE COUNTY FIRE &                 REST & S & M MCMULLEN 15 1/2 N BARTRAM AVE GLENOLDEN PA 19036
DELAWARE COUNTY JANITOR                5 1/2 BARTRAM AVE GLENOLDEN PA 19036
DELAWARE COUNTY TAX CLAIM BUREAU       201 WEST FRONT STREET MEDIA PA 19063
DELAWARE COUNTY TREASURER              111 MAIN ST DELHI NY 13753-0431
DELAWARE COUNTY TREASURER              201 WEST FRONT STREET MEDIA PA 19063
DELAWARE COUNTY TREASURER              PO BOX 1886 MEDIA PA 19063-8886
DELAWARE COUNTY TREASURER              100 W MAIN ST RM 102 MUNCIE IN 47305
DELAWARE COUNTY TREASURER              P.O. BOX 1080 JAY OK 74346-1080
DELAWARE DIVISION OF CORPORATIONS      401 FEDERAL STREET, 4 DOVER DE 19901
DELAWARE DIVISION OF REVENUE           820N FRENCH ST 8TH FLOOR WILMINGTON DE 19801
DELAWARE DIVISION OF REVENUE           MATT FAY 820 N FRENCH ST, CARVEL STATE BUILDING WILMINGTON DE 19801
DELAWARE DMV                           303 TRANSPORTATION CIRCLE - DOVER DMV DOVER DE 19901
DELAWARE ELECTRIC COOPERATIVE          P.O. BOX 600 GREENWOOD DE 19950
DELAWARE EMPLOYMENT TRAINING FUND      PO BOX 41780 PHILADELPHIA PA 19101-1780
DELAWARE GRANGE MUTUAL                 P O BOX 812 DOVER DE 19903
DELAWARE MUTUAL INSURANC               PO BOX 209 HERMAN MN 56248
DELAWARE RIDGE HOA                     PO BOX 26145 OVERLAND PARK KS 66225
DELAWARE SECRETARY OF STATE            401 FEDERAL ST., STE. 4 DOVER DE 19901
DELAWARE TOWN                          DELAWARE TOWN-TAX COLLEC PO BOX 129 HORTONVILLE NY 12745
DELAWARE TOWNSHIP                      DELAWARE TWP - COLLECTOR PO BOX 500 SERGEANTSVILLE NJ 08557
DELAWARE TOWNSHIP                      DELAWARE TWP - TAX COLLE 147 ONIONTOWN RD GREENVILLE PA 16125


Epiq Corporate Restructuring, LLC                                                                  Page 353 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 379 of 1490
Claim Name                            Address Information
DELAWARE TOWNSHIP                     DELAWARE TWP - TAX COLLE 549 JONES RD MIFFLINTOWN PA 17059
DELAWARE TOWNSHIP                     JEAN KLINE - TAX COLLECT (REAR) 75 CHERRY ST POB DEWART PA 17730
DELAWARE TOWNSHIP                     DELAWARE TWP - TAX COLLE 138 EDGEWATER DRIVE DINGMANS FERRY PA 18328
DELAWARE TOWNSHIP                     DELAWARE TOWNSHIP - TREA 7979 MAPLE GROVE RD MINDEN CITY MI 48456
DELAWARE VALLEY SCH DIST              DELAWARE VALLEY SD - COL 138 EDGEWATER DRIVE DINGMANS FERRY PA 18328
DELAWARE VALLEY SCH DIST              JANE M DRAKE - TAX COLLE 807 AVENUE N MATAMORAS PA 18336
DELAWARE VALLEY SCH DIST              WESTFALL TWP SD - COLLEC 1032 DELAWARE DRIVE MATAMORAS PA 18336
DELAWARE VALLEY SCH DIST              DELAWARE VALLEY SD - COL 107 EAST HIGH ST MILFORD PA 18337
DELAWARE VALLEY SCH DIST              DELAWARE VALLEY SD - COL 128 SUNSET TRAIL MILFORD PA 18337
DELAWARE VALLEY SCH DIST              DELAWARE VALLEY SD - COL 109 GERMAN HILL RD SHOHOLA PA 18458
DELAWARE VALLEY SCH DIST              DELAWARE VALLEY SD - COL 119 NITCHE RD SHOHOLA PA 18458
DELAWARE WATER GAP BORO               CHRISTINE FARBER - TAX C 106 MOUNTAIN RDPOB 211 DEL WATER GAP PA 18327
DELAY, JAMES                          ADDRESS ON FILE
DELBERT MELVIN                        3319 HUNTLEY SQ DR T-2 TEMPLE HILLS MD 20748
DELCAMBRE TOWN                        DELCAMBRE TOWN - TAX COL 107 N RAILROAD DELCAMBRE LA 70528
DELCORA                               100 EAST 5TH STREET CHESTER PA 19013
DELCORA                               100 EAST 5TH STREET CHESTER PA 19016
DELEON ROOFING & CONSTRUCTION         RICARDO Z. DELEON 612 S SEAMAN STREET EASTLAND TX 76448
DELEON, MARIZA                        ADDRESS ON FILE
DELEON, MICHELLE                      ADDRESS ON FILE
DELEON, TERESA                        ADDRESS ON FILE
DELEVAN VILLAGE                       DELEVAN VILLAGE- CLERK PO BOX 216 DELEVAN NY 14042
DELFIACCO SEWERS INC.                 780 LILY CACHE LANE BOLINGBROOK IL 60440
DELGADILLO, SANDRA                    ADDRESS ON FILE
DELGADO, GLADDYS                      ADDRESS ON FILE
DELGADO, TERRY                        ADDRESS ON FILE
DELGADO, TIMOTHY                      ADDRESS ON FILE
DELHI CHARTER TOWNSHIP                DELHI CHARTER TWP TREASU 2074 AURELIUS ROAD HOLT MI 48842
DELHI TOWN                            DELHI TOWN - TAX COLLECT 5 ELM STREET DELHI NY 13753
DELHI TOWN                            DELHI TOWN - TAX COLLECT P O BOX 277 DELHI LA 71232
DELHI VILLAGE                         DELHI VILLAGE - CLERK PO BOX 328 DELHI NY 13753
DELIA, DENNIS                         BREVARD CONSUMER LAW CENTER GEORGE M. GINGO 400 ORANGE STREET TITUSVILLE FL
                                      32796
DELITA CORDES PC                      60 SE 6TH ST MADRAS OR 97741
DELL INSURANCE CLAIMS                 SERVICE 3800 INVERRARY BLVD 101F LAUDERHILL FL 33319
DELL PRAIRIE TOWN                     DELL PRAIRIE TWN TREASUR 871 S. GLEN LANE WISCONSIN DELLS WI 53965
DELLDONNA APPRAISAL                   SERVICES LLC 3341 VINEVILLE AVE MACON GA 31204
DELLONA TOWN                          DELLONA TWN TREASURER E8062 COUNTY ROAD H LYNDON STATION WI 53944
DELLUTRI LAW GROUP PA                 1436 ROYAL PALM SQUARE BLVD FORT MYERS FL 33919
DELMAN, ALAN                          ADDRESS ON FILE
DELMAR CONSTRUCTION AND ROOFING       4572 N HIATUS RD SUNRISE FL 33351
DELMAR LEROY WEBB III                 ALMOST ANYTHING CONSTRUCTION 387 CARROLL CREEK RD JOHNSON CITY TN 37601
DELMAR TOWN                           DELMAR TOWN - TAX COLLEC 100 S PENNSYLVANIA AVE DELMAR DE 19940
DELMAR TOWN                           DELMAR TOWN - TAX COLLEC 100 S PENNSYLVANIA AVE DELMAR MD 21875
DELMAR TOWN                           DELMAR TWN TREASURER 9020 345TH ST STANLEY WI 54768
DELMAR TOWN /SEMIANNUAL               DELMAR TOWN - TAX COLLEC 100 S PENNSYLVANIA AVE DELMAR MD 21875
DELMAR TOWNSHIP                       DELMAR TWP - TAX COLLECT 662 BUCK ROAD WELLSBORO PA 16901
DELMARI BUILDERS                      21405 TUMBLEWEED WAY SANTA CLARITA CA 91350
DELMARVA POWER                        PO BOX 13609 PHILADELPHIA PA 19101-3609



Epiq Corporate Restructuring, LLC                                                                  Page 354 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 380 of 1490
Claim Name                              Address Information
DELMONT BORO                            MARYBELLE WEBER-TAX COLL 606 TOLLGATE LANE DELMONT PA 15626
DELOA & SONS CONSTRUCTION               FD CONSTRUCTION INC. 328 N ADAMS PAPILLION NE 68046
DELOACH & HOFSTRA, P.A.                 8640 SEMINOLE BLVD SEMINOLE FL 33772
DELOACH, DUANE                          ADDRESS ON FILE
DELOACH, JASON                          ADDRESS ON FILE
DELOITTE & TOUCHE LLP                   ATTN: WALLACE NUTTYCOMBE 100 KIMBALL DR PARSIPPANY NJ 07054
DELOITTE & TOUCHE LLP                   PO BOX 844708 DALLAS TX 75284-4708
DELONG LEAK LOCATORS &                  WALLEN & RATHY GRIEB 17954 COUNTRY CLUB DR KEMP TX 75143
DELORES BROWN                           ADDRESS ON FILE
DELORES CRUTCHER                        HAINES & KRIEGER, LLC GEORGE HAINES 8985 S. EASTERN AVENUE, SUITE 350 LAS
                                        VEGAS NV 89123
DELORES MOORE AND                       ADDRESS ON FILE
DELOUCHE JEAN LOUIS                     ADDRESS ON FILE
DELOUCHE JEANLOUS FOR                   ADDRESS ON FILE
DELP INS SVCS                           1021 MILL CRK DR SUITE 6 FEASTERVILLE PA 19053
DELP INS SVCS                           1035 MILL CRK DR 1ST FL FEASTERVILLE PA 19053
DELP, TIMOTHY                           ADDRESS ON FILE
DELPHENE LANE                           370 LAKESHORE CIR HARTWELL GA 30643
DELRAN TOWNSHIP                         900 CHESTER AVENUE DELRAN NJ 08075
DELRAN TOWNSHIP                         DELRAN TWP-TAX COLLECTOR 900 CHESTER AVE., MUN. B DELRAN NJ 08075
DELRAY VILLAS HOME OWNERS ASSOCIATION   P.O. BOX 7228 DELRAY BEACH FL 33482
DELRAY VILLAS PLAT III HOA INC          5841 CONNIE BLVD DELRAY BEACH FL 33484
DELRAY VILLAS PLAT NO.4-5 HOA INC       P.O. BOX 6262 DELRAY BEACH FL 33482-6262
DELSOL ROOFING ENTERPRIS                7570 NW 14 ST MIAMI FL 33126
DELTA APPRAISAL CO                      142 MYLNAR AVENUE MANTECA CA 95336
DELTA BORO                              YORK COUNTY - TREASURER 28 EAST MARKET STREET, R YORK PA 17401
DELTA COUNTY                            DELTA COUNTY - TAX COLLE P O BOX 388 COOPER TX 75432
DELTA COUNTY                            DELTA COUNTY-TREASURER 501 PALMER ST 202 DELTA CO 81416
DELTA DENTAL OF PENNSYLVANIA            ONE DELTA DRIVE MECHANICSBURG PA 17055
DELTA DEVELOPMENT OF LAKE CHARLES L.L.C P.O. BOX 5753 LAKE CHARLES LA 70606
DELTA DISASTER SERVICES                 5535 W 56TH AV 104 ARVADA CO 80002
DELTA DISASTER SVCS OF SOUTHERN         EJC IMPROVEMENTS, INC. EJC IMPROVEMENTS, INC. 3295 FILLMORE RIDGE HEIGHTS
COLORADO                                COLORADO SPRINGS CO 80907
DELTA EXTERIORS LLC                     22 FOXBORO RD SAINT LOUIS MO 63124
DELTA EXTERIORS LLC                     8220 DELMAR BLVD 100 ST LOUIS MO 63124
DELTA G CONSTRUCTION SERVICES, LLC      P.O. BOX 680186 SAN ANTONIO TX 78268
DELTA GENERAL AGCY CORP                 4848 LOOP CENTRAL DR 1000 HOUSTON TX 77081
DELTA GENERAL AGCY CORP                 SUITE 1000 4848 LOOP CENTRAL DR HOUSTON TX 77081
DELTA LAKE IRR DIST BOND                DELTA LAKE IRR DIST BOND 10370 CHARLES GREEN RD EDCOUCH TX 78538
DELTA LAKE IRR DIST FLAT                DELTA LAKE IRR DIST FLAT 10370 CHARLES GREEN RD EDCOUCH TX 78538
DELTA LLOYDS INS CO                     P. O. BOX 2045 HOUSTON TX 77252
DELTA MARCLIFF INS                      80 E MAIN ST LITTLE FALLS NJ 07424
DELTA POWER, INC.                       1790 E. MCFADDEN AVENUE, SUITE 106 SANTA ANA CA 92706
DELTA RIDGE HOMEOWNERS                  ASSOCIATION 360 LOUCKS ROAD YORK PA 17404
DELTA SURVEY COMPANY INC                DONALD E SHEFFER P.O. BOX 747 BRINKLEY AZ 72021
DELTA TITLE CORPORATION                 3625 N. I-10 SERVICE ROAD W METAIRIE LA 70002
DELTA TOWNSHIP                          DELTA TOWNSHIP - TREASUR 7710 W SAGINAW LANSING MI 48917
DELTON TOWN                             DELTON TWN TREASURER PO BOX 148/ 30 WISCONSIN LAKE DELTON WI 53940
DELUCA & ASSOCIATES REAL ESTATE, LLC    10515 SWEETBRIAR PARKWAY SILVER SPRING MD 20903



Epiq Corporate Restructuring, LLC                                                                  Page 355 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 381 of 1490
Claim Name                              Address Information
DELUXE FINANCIAL SERVICES, LLC          ATTN: CONTRACT ADMINISTRATION 3660 VICTORIA STREET NORTH SHOREVIEW MN 55126
DELUXE ROOFING AND CONSTRUCTION, LLC.   1925 SAGE TRAIL HURST TX 76054
DEMAKIS LAW OFFICES, PC                 56 CENTRAL AVE LYNN MA 01901
DEMANCHE MCCHRISTIAN, LLC               JEFFREY A. MCCHRISTIAN, ESQUIRE 49 WEST MAIN STREET AVON CT 06001
DEMAND REMODELING &                     RESTORATION 4358 A RIDER TRAIL NORTH EARTH CITY MO 63045
DEMAR, KATINA                           ADDRESS ON FILE
DEMARCUS WILLIAMS                       ADDRESS ON FILE
DEMAREST BORO                           DEMAREST BORO - TAX COLL 118 SERPENTINE ROAD DEMAREST NJ 07627
DEMASTER, CHRISTOPHER                   ADDRESS ON FILE
DEMASTERS INS                           1130 WESTPORT RD KANSAS CITY MO 64111
DEMERY, ANGELINA                        ADDRESS ON FILE
DEMERY, LASHANDA                        ADDRESS ON FILE
DEMETRIA A. GORDON                      WILLIAM F. BARNES, III; PETERS, MURDAUGH PARKER, ELTZROTH & DETRICK, P.A. 101
                                        MULBERRY STREET EAST P.O. BOX 457 HAMPTON SC 29924
DEMETRIOU GENERAL AGENCY                111 BROADWAY,SUITE 1702 NEW YORK NY 10006
DEMITROS APPRAISAL                      21005 WATERTOWN ROAD SUITE A1 WAUKESHA WI 53186-1822
DEMMER, CHRYSTAL                        ADDRESS ON FILE
DEMONACO INS AGENCY INC                 314 KINGS HWY BROOKLYN NY 11223
DEMOREST CITY                           DEMOREST CITY-TAX COLLEC PO BOX 128 DEMOREST GA 30535
DEMOSS AND SONS HOME                    IMPROVEMENT CO 1313 MEANWELL RD DUNDEE MI 48131
DEMPSEY ROOFING &                       CONTRACTING 2703 OAKDALE CT STAFFORD TX 77477
DEMPSEY, BLAKE                          ADDRESS ON FILE
DEMPSEY, JAMES                          ADDRESS ON FILE
DENDRON TOWN                            DENDRON TOWN - TREASURER 2855 ROLFE HIGHWAY DENDRON VA 23839
DENEDO, SHANNON                         ADDRESS ON FILE
DENIHAN, COURTNEY                       ADDRESS ON FILE
DENIS A MILLER INS AGNCY                60 W PARK AVE LONG BEACH NY 11561
DENIS WHITLEY & JAMES A                 WHITLEY 510 GLENWOOD AVE UNIT407 RALEIGH NC 27603
DENIS, NICOLE                           ADDRESS ON FILE
DENISCO ELECTRIC                        65 CARON ST MANCHESTER NH 03103
DENISE ACKER &                          ADDRESS ON FILE
DENISE BARROW                           PRO SE DENISE BARROW 4739 MCEVER VIEW DRIVE SUGAR HILL GA 30518
DENISE KUTLU                            ADDRESS ON FILE
DENISE M PAPPALARDO TRUSTEE             PO BOX 16607 WORCESTER MA 01601
DENISE MONAHAN                          ADDRESS ON FILE
DENISE P. MAHONEY PA                    1940 NW 35TH TERRACE COCONUT CREEK FL 33066
DENISE PARKER                           ADDRESS ON FILE
DENISON AND ASSOCIATES                  2789 PASS ROAD STE A BILOXI MS 39531
DENISON AND ASSOCIATES                  INS LLC 2789 PASS ROAD STE A BILOXI MS 39531
DENISON, MATT                           ADDRESS ON FILE
DENMAN, TYA                             ADDRESS ON FILE
DENMARK TOWN                            DENMARK TOWN - TAX COLLE 62 EAST MAIN STREET DENMARK ME 04022
DENMARK TOWN                            DENMARK TOWN - TAX COLLE 3707 ROBERTS ROAD CARTHAGE NY 13619
DENMARK TOWNSHIP                        DENMARK TOWNSHIP - TREAS PO BOX 44 RICHVILLE MI 48758
DENMARK VILLAGE                         BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
DENNIE H. NEW CONSTRUCTION              DENNIE H. NEW DENNIE H. NEW 7194 SW BUSCH STREET PALM CITY FL 34990
DENNING TOWN                            DENNING TOWN - TAX COLLE 1567 DENNING RD. CLARYVILLE NY 12725
DENNIS BADGER & ASSOCIATES INC          PO BOX 23220 LEXINGTON KY 40523
DENNIS BLACK                            1155 LARK SONG LANE ENCINITAS CA 92024



Epiq Corporate Restructuring, LLC                                                                  Page 356 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 382 of 1490
Claim Name                               Address Information
DENNIS C. HAUSMANN, JR.                  630 MAIN ST HAMILTON OH 45013
DENNIS D ULICNY                          ADDRESS ON FILE
DENNIS DI FRANCESCO                      ADDRESS ON FILE
DENNIS DUKE CONSTRUCTION                 251 SOUTH ANKLE ST VISALIA CA 93292
DENNIS GARLAND &                         ADDRESS ON FILE
DENNIS GEORGE &                          ADDRESS ON FILE
DENNIS HOFMANN &                         ADDRESS ON FILE
DENNIS INS                               209 CRYSTAL GROVE 101 LUTZ FL 33548
DENNIS JORGENSEN & ASSOC                 ADDRESS ON FILE
DENNIS LA CHARITE CONST                  2527 W 237TH ST STE F TORRANCE CA 90505
DENNIS LANGAN CONST &                    REMODELING INC 4025 HALLS MILL RD D MOBILE AL 36693
DENNIS LOOPER LAND SURVEYOR              DENNIS W. LOOPER 588 FOX RD. MAYFIELD KY 42066
DENNIS LOPEZ                             ADDRESS ON FILE
DENNIS MALLERNEE PAINTING & PLASTERING   905 W. 37TH ANDERSON IN 46013
DENNIS MCBRIDE                           ADDRESS ON FILE
DENNIS MUNCY &                           MARCIA MUNCY 4227 S REDWOOD PL BROKEN ARROW OK 74011
DENNIS R. HABER, PA                      ANNA DALESSANDRO 8925 SW 148 ST., 200 PALMETTO BAY FL 33176
DENNIS ROOFING INC &                     SHARON SINGLETARY PO BOX 924273 PRINCETON FL 33092
DENNIS T RIOS                            ADDRESS ON FILE
DENNIS TOWN                              DENNIS TOWN - TAX COLLEC 685 ROUTE 134 SOUTH DENNIS MA 02660
DENNIS TOWNSHIP                          DENNIS TWP-TAX COLLECTOR PO BOX 214 DENNISVILLE NJ 08214
DENNIS WATER DISTRICT                    PO BOX 2000 SOUTH DENNIS MA 02660
DENNIS WILCOX                            ADDRESS ON FILE
DENNIS WITTNEBERT                        ADDRESS ON FILE
DENNIS, KENNETH                          ADDRESS ON FILE
DENNIS, WINONA                           ADDRESS ON FILE
DENNISON APPRAISAL SERVICES, LLC         P.O. BOX 931 FLAT ROCK NC 28731
DENNISON TOWNSHIP                        VICTORIA GIOVANNUCCI - T 243 TUNNEL ROAD WHITE HAVEN PA 18661
DENNISON, REBECCA                        ADDRESS ON FILE
DENNY & SONS, LLC                        P O BOX 1101 BISMARCK ND 58502
DENNY DE ARMOND                          PRO SE - DENNY DEARNOND 14490 S. FLORANCE AVE BIXEY OK 74008
DENNYSVILLE TOWN                         DENNYSVILLE TN - COLLECT P.O. BOX 70 DENNYSVILLE ME 04628
DENSITY CONT &A FRIERSON                 & RC CHIN FRIERSON 731 MACON PL UNIONDALE NY 11553
DENT COUNTY                              DENT COUNTY - COLLECTOR 400 N. MAIN SALEM MO 65560
DENT, TAWANDA                            ADDRESS ON FILE
DENTON COUNTY                            DENTON COUNTY - TAX COLL PO BOX 90223 DENTON TX 76202
DENTON COUNTY DISTRICT CLERK             PO BOX 2146 DENTON TX 76209
DENTON COUNTY LID L                      DENTON COUNTY LID - COLL 11111 KATY FRWY 725 HOUSTON TX 77079
DENTON COUNTY RECLAM U                   DENTON CO RECLAM RD/UTL 11500 NW FREEWAY, 465 HOUSTON TX 77092
DENTON COUNTY TAX COLLECTOR              1505 E MCKINNEY ST DENTON TX 76209
DENTON TOWNSHIP                          DENTON TOWNSHIP - TREASU PO BOX 289 PRUDENVILLE MI 48651
DENVER BORO                              LEE ANNE CROOKS-TAX COLL 501 MAIN STREET DENVER PA 17517
DENVER CITY COUNTY                       DENVER-MANAGER OF FINANC 201 W COLFAX AVE, DEPT4 DENVER CO 80202
DENVER COUNTY AND CITY M                 DENVER-MANAGER OF FINANC 201 W COLFAX AVE, DEPT DENVER CO 80202
DENVER MEADOWS MOBILE & RV PARK          2075 POTOMAC ST AURORA CO 80011
DENVER TOWNSHIP                          DENVER TOWNSHIP - TREASU PO BOX 408 HESPERIA MI 49421
DENVER TOWNSHIP TREASURER                2805 N SHEPHERD RD MOUNT PLEASANT MI 48858
DENVER TOWNSHIP TREASURER                2805 N SHEPHERD RD MT PLEASANT MI 48858
DENVER WATER                             P.O. BOX 1733423 DENVER CO 80217-3343



Epiq Corporate Restructuring, LLC                                                                    Page 357 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 383 of 1490
Claim Name                              Address Information
DENVILLE TOWNSHIP                       DENVILLE TWP - COLLECTOR ONE ST. MARYS PLACE DENVILLE NJ 07834
DEPACE INS                              11440 W SAMPLE RD CORAL SPRS FL 33065
DEPANFILIS, NICK                        ADDRESS ON FILE
DEPARTMENT OF ASSESSMENT AND TAXATION   150 BEAVERCREEK RD OREGON CITY OR 97045
DEPARTMENT OF CODE ENFORCEMENT          400 MAPLE AVENUE HARVEY LA 70058
DEPARTMENT OF COMMERCE                  1030 COMMERCE P.O. BOX 42525 OLYMPIA WA 98504
DEPARTMENT OF COMMERCE                  1030 COMMERCE P.O. BOX 42525 OLYMPIA WA 98504-2525
DEPARTMENT OF ENVIRONMENTAL SERVICES    167 ROA HOOK ROAD COURTLAND MANOR NY 10567
DEPARTMENT OF FINANCE                   495 S MAIN STREET LAS VEGAS NV 89101
DEPARTMENT OF FINANCE - HOWARD COUNTY   PO BOX 3367 ELLICOTT CITY MD 21041-3367
DEPARTMENT OF FINANCIAL INSTITUTIONS    4822 MADISON YARDS WAY, NORTH TOWER MADISON WI 53705
DEPARTMENT OF FINANCIAL INSTITUTIONS    EMILY STANTON, ADMINISTRATIVE SECRETARY 324 S STATE ST STE. 201 P.O. BOX
                                        146800 SALT LAKE CITY UT 84111-6800
DEPARTMENT OF FINANCIAL INSTITUTIONS    EVA REES, SUPERVISOR 324 S STATE ST STE. 201 P.O. BOX 146800 SALT LAKE CITY UT
                                        84111-6800
DEPARTMENT OF LABOR AND INDUSTRIES      REGION 4 7273 LINDERSON WAY SW 1ST FLOOR TUMWATER WA 98501
DEPARTMENT OF PROFESSIONAL & FINC REG   ATTN DORIS A WHITAKER BUREAU OF CONSUMER CREDIT PROTECTION 35 STATE HOUSE
                                        STATION AUGUSTA ME 04333-0035
DEPARTMENT OF REAL ESTATE               542 FORBES AVENUE PITTSBURGH PA 15219
DEPARTMENT OF REVENUE                   PO BOX 34456 SEATTLE WA 98124-1456
DEPARTMENT OF SOCIAL AND HEALTH         OFFICE OF FINANCIAL RECOVERY 712 PEAR ST SE OLYMPIA WA 98504-0001
SERVICES
DEPARTMENT OF VETERANS AFFAIRS          9500 BAY PINES BLVD ST PETERSBURG FL 33731
DEPARTMENT OF VETERANS AFFAIRS          REGIONAL OFFICE 155 VAN GORDON STREET BOX 25126 DENVER CO 80225
DEPAUL, JOHN                            ADDRESS ON FILE
DEPENDABLE DOOR SYSTEMS                 INC 1932 NORTH MAIN ST UNIT1 SPANISH FORK UT 84660
DEPENDABLE HANDYMAN SER                 14837 CENTRAL PK MIDLOTHIAN IL 60445
DEPENDABLE INS                          1030 S ORANGE AVE NEWARK NJ 07106
DEPERE CITY                             BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
DEPERE CITY                             TAX COLLECTOR PO BOX 23600/305 EAST WA GREEN BAY WI 54305
DEPETRO APPRAISAL SERVICES, INC.        35 BROAD STREET MANASQUAN NJ 08736
DEPETRO, PATRICIA                       ADDRESS ON FILE
DEPEW UNION FREE CS (CHK                DEPEW UNION FREE CS - RE 3301 BROADWAY ST. TOWN H CHEEKTOWAGA NY 14227
DEPEW UNION FREE CS (LAN                DEPEW UNION FREE CS - RE TOWN HALL 21 CENTRALAVE LANCASTER NY 14086
DEPEW VILLAGE(CHEEKTOWAG                DEPEW VILLAGE - TREASURE 85 MANITOU STREET DEPEW NY 14043
DEPEW VILLAGE(T-LANCASTE                DEPEW VILLAGE - CLERK 85 MANITOU STREET DEPEW NY 14043
DEPLER, DAVID                           ADDRESS ON FILE
DEPOSIT CS (COMBINED TOW                BC REAL PROPERTY TAX SER 60 HAWLEY ST-BING CSD/ R BINGHAMTON NY 13901
DEPOSIT CS (COMBINED TOW                BC REAL PROPERTY TAX SER P.O. BOX 2087BC RP DEP BINGHAMTON NY 13902
DEPOSIT TOWN                            DEPOSIT TOWN - TAX COLLE 3 ELM ST DEPOSIT NY 13754
DEPOSIT VILL-DEPOSIT TN                 DEPOSIT VILL-DEPOSIT TN- 146 FRONT STREET DEPOSIT NY NY 13754
DEPOSIT VILLAGE(SANFORD                 DEPOSIT VILLAGE- TAX COL 146 FRONT ST DEPOSIT NY NY 13754
DEPOY ENTERPRISES                       1222 FORESTBROOK DESOTO TX 75115
DEPPEN, CYNTHIA                         ADDRESS ON FILE
DEPRANG, JORDAN                         ADDRESS ON FILE
DEPREE, JENNIFER                        ADDRESS ON FILE
DEPT OF ASSESSMENTS & TAXATION          301 W PRESTON ST BALTIMORE MD 21201-5941
DEPT OF BANKING & SECURITIES            COMMONWEALTH OF PA MARKET SQUARE PLAZA 17 N SECOND STREET, SUITE 1300
                                        HARRISBURG PA 17101
DEPT OF COMMERCE & CONSUMER AFFAIRS     PVL LICENSING BRANCH 335 MERCHANT STREET, ROOM 301 HONOLULU HI 96801


Epiq Corporate Restructuring, LLC                                                                    Page 358 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 384 of 1490
Claim Name                              Address Information
DEPT OF COMMERCE OF THE STATE OF MINN   85 7TH PLACE EAST SUITE 280 SAINT PAUL MN 55101
DEPT OF CONSUMER & REGULATORY AFFAIRS   BUSINESS LICENSE DIVISION 1100 4TH STREET SW WASHINGTON DC 20024
DEPT OF CONSUMER & REGULATORY AFFAIRS   OFFICE OF COMPLIANCE & ENFORCEMENT 1100 4TH STREET SW, 5TH FLOOR WASHINGTON DC
                                        20024
DEPT OF FINANCIAL INSTITUTIONS          324 SOUTH STATE STREET SUITE 201 SALT LAKE CITY UT 84111
DEPT OF HOUSING &                       URBAN DEVELOPMENT (HUD) C/O NOVAD MANAGEMENT CONSULTING, LLC 2401 NW 23RD
                                        STREET, SUITE1A1 OKLAHOMA CITY OK 73107
DEPT OF HOUSING & COMMUNITY DEVELOPMENT 417 E. FAYETTE STREET, ROOM 100 BALTIMORE MD 21202
DEPT OF PROFESSIONAL & FINANCIAL REG    BUREAU OF CONSUMER CREDIT PROTECTION 76 NORTHERN AVE GARDINER ME 04345
DEPT OF PUBLIC WORKS &                  SOLID WASTE MANAGEMENT 2525 NW 62ND ST 5TH FL 2525 NW 62ND ST 5TH FL MIAMI FL
                                        33147
DEPT OF VETERANS ADMINISTRATION         1240 E 9TH ST CLEVELAND OH 44199
DEPTFORD TOWNSHIP                       1011 COOPER STREET DEPTFORD NJ 08096
DEPTFORD TOWNSHIP                       DEPTFORD TWP - COLLECTOR 1011 COOPER STREET DEPTFORD NJ 08096
DEPTFORD TOWNSHIP MUA                   898 CATTELL RD WENONAH NJ 08090
DEPUTY COLLECTOR                        91 1ST PARISH RD SCITUATE MA 02066
DER MANOUEL INS                         P O BOX 28906 FRESNO CA 93729
DERBY CENTER VILLAGE                    DERBY CENTER - TAX COLLE PO BOX 137 DERBY VT 05829
DERBY CENTER VILLAGE-WAT                DERBY CENTER W/S-TAX COL PO BOX 137 DERBY VT 05829
DERBY CITY                              DERBY CITY - TAX COLLECT 1 ELIZABETH STREET DERBY CT 06418
DERBY DOWNS CONDOMINIUM ASSOCIATION,    6972 LAKE GLORIA BLVD. ORLANDO FL 32809
INC
DERBY LINE VILLAGE                      DERBY LINE VILLAGE- COLL P.O. BOX 209 DERBY LINE VT 05830
DERBY TAX COLLECTOR                     1 ELIZABETH STREET DERBY CT 06418
DERBY TOWN                              DERBY TOWN - TREASURER 124 MAIN STREET DERBY VT 05829
DERBY WATER POLLUTION CONTROL           1 ELIZABETH STREET DERBY CT 06418
DERCON CONSTRUCTION                     SERVICES INC 727 170TH LANE NW ANDOVER MN 55304
DEREK PETERSON & LAURA                  PETERSON 7742 COUNTY RD 164 CARTHAGE MO 64836
DERGEZ GYORGY INC                       1819 SE 37TH PL OCALA FL 34471
DERITIS, MICHELE                        ADDRESS ON FILE
DERK JOEL MILLICAN                      11071 FOSTORIA RD CLEVELAND TX 77328
DERK SMITH & SHERRY                     SMITH 4706 SILVER RIDGE DR JACKSONVILLE FL 32207
DERMA TOWN                              DERMA TOWN-TAX COLLECTOR PO BOX 98 DERMA MS 38839
DEROSE DISASTER PRO                     THOMAS J DEROSE 201 STATE ST BADEN PA 15005
DEROUEN, CHRISTOPHER                    ADDRESS ON FILE
DEROUEN, LELA                           ADDRESS ON FILE
DERRICK CRAWFORD AND                    CATINA CRAWFORD 4131 KING KREST SAN ANTONIO TX 78219
DERRICK FIELDS ELECTRICAL HEATING       & AIR SVCS P.O. BOX 2939 RUSTON LA 71270
DERRICK INS AGENCY                      P O BOX 446 JOHNSTON SC 29832
DERRICK MURPHY INS                      21175 TOMBALL PKWY 260 HOUSTON TX 77070
DERRICK PERRYMAN                        1912 12TH PI. SW BIRMINGHAM AL 35211
DERRICK, KAREN                          ADDRESS ON FILE
DERRY AREA SCHOOL DISTRI                DERRY AREA SD -TAX COLLE 978 N CHESTNUT ST EXT DERRY PA 15627
DERRY AREA SCHOOL DISTRI                DERRY AREA SD - TAX COLL 106 E. MAIN ST. NEW ALEXANDRIA PA 15670
DERRY SCHOOL DISTRICT                   DERRY SD - TAX COLLECTOR 312 W. 2ND AVENUE DERRY PA 15627
DERRY TOWN                              DERRY TOWN - TAX COLLECT 14 MANNING STREET DERRY NH 03038
DERRY TOWNSHIP                          DERRY TOWNSHIP - TAX COL 978 N CHESTNUT ST EXT DERRY PA 15627
DERRY TOWNSHIP                          DERRY TWP - TAX COLLECTO 610 CLEARWATER RD. HERSHEY PA 17033
DERRY TOWNSHIP                          DERRY TWP - TAX COLLECTO 10 LAUREL ST LEWISTOWN PA 17044
DERRY TOWNSHIP                          DERRY TWP - TAX COLLECTO 690 WASHINGTONVILLE RD DANVILLE PA 17821


Epiq Corporate Restructuring, LLC                                                                    Page 359 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 385 of 1490
Claim Name                              Address Information
DERRY TOWNSHIP MUNICIPAL AUTHORITY      5760 ROUTE 982 P.O. BOX 250 NEW DERRY PA 15671
DERRY TOWNSHIP MUNICIPAL AUTHORITY      670 CLEARWATER ROAD HERSHEY PA 17033
DERRY TOWNSHIP SANITARY SEWER AUTHORITY 74 RESERVE LANE LEWISTOWN PA 17044
DERRY TOWNSHIP SCHOOL DI                DERRY TWP SD - TAX COLLE 610 CLEARWATER RD HERSHEY PA 17033
DERRY TOWNSHIP TAX OFFICE               610 CLEARWATER ROAD HERSHEY PA 17033
DERSCHAN, CHANDLER                      ADDRESS ON FILE
DES MOINES COUNTY                       DES MOINES COUNTY - TREA PO BOX 248 BURLINGTON IA 52601
DES MOINES WATERWORKS                   2201 GEORGE FLAGG PKWY DES MOINES IA 50321
DES MOINES WATERWORKS                   2201 GEORGE FLAGG PKWY DES MOINES IN 50321-1190
DES QUALITY HOME IMPROVEMENTS           EDWARD FINLEY 1518 GRINNELL STREET DALLAS TX 75216
DESAI, NAINESH                          ADDRESS ON FILE
DESCHENE, JENNIFER                      ADDRESS ON FILE
DESCHUTES COUNTY                        DESCHUTES COUNTY TAX COL 1300 NW WALL ST. STE 203 BEND OR 97703
DESCHUTES COUNTY TAX COLLECTOR          1300 NW WALL STREET SUITE 200 BEND OR 97703
DESERSA, KERRI                          ADDRESS ON FILE
DESERT APPRAISALS LLC                   2595 CHANDLER AVE 17 LAS VEGAS NV 89120
DESERT DISPOSAL                         9890 CHERRY AVENUE FONTANA CA 92335
DESERT DRY LLC                          2020 W PINNACLE PEAK RD PHOENIX AZ 85027
DESERT EMPIRE INS SRVCS                 77564 COUNTRY CLUB B401 PALM DESERT CA 92211
DESERT HARBOR HOA                       14100 N 83RD AVE SUITE 200 PEORIA AZ 85381
DESERT HOLDING RESORTS                  16820 VENTURA BLVD ENCINO CA 91436
DESERT INN ESTATES OWNERS ASSOCIATION   5280 MUIR WOODS PARKWAY LAS VEGAS NV 89122
DESERT INN MOBILE FAMILY ESTATES        OWNERS ASSOC 5100 BLUE RIDGE PARKWAY LAS VEGAS NV 89122
DESERT INN MOBILE FAMILY TRUST          C/O THE MANAGEMENT TRUST 8485 W. SUNSET ROAD, 100 LAS VEGAS NV 89113
DESERT ISLAND COMMUNITY ASSOCIATION     950 ISLAND DRIVE RANCHO MIRAGE CA 92270
DESERT LIVING INC                       8925 S PECOS RD STE 15A HENDERSON NV 89074
DESERT MANAGEMENT                       J.N. LEWIS GROUP PO BOX 799 RANCHO MIRAGE CA 92270
DESERT MEADOWS 1 PROPERTY OWNERS ASSOC. P O BOX 1161 GREEN VALLEY AZ 85614
DESERT RESORT MANAGEMENT, INC.          42-635 MELANIE PLACE, SUITE 103 PALM DESERT CA 92211
DESERT ROSE ESTATES                     100 NW 16TH ST STE 121 FRUITLAND ID 83619
DESERT SANDS MHC                        32750 DATE PALM DR CATHEDRAL CITY CA 92234
DESERT SCHOOLS FCU                      PO BOX 2945 PHOENIX AZ 85062-2945
DESERT SPECIALTY                        UNDERWRITERS INC 9609B COMANCHE NE ABUQUERQUE NM 87111
DESERT SPRINGS TILE & CARPET            DS TILE INC. 73800 DINAH SHORE DRIVE 103 PALM DESERT CA 92211
DESERT VILLA HOMEOWNERS ASSOCIATION     1499 CHALLENGER AVE. ALAMOGORDO NM 88310
DESERT WEST INS AGENCY                  PO BOX 640210 EL PASO TX 79904
DESERTDOG APPRAISAL LLC                 6140 MISTY BROOK CT LAS VEGAS NV 89149
DESHA COUNTY                            DESHA COUNTY - TAX COLLE PO BOX 428 ARKANSAS CITY AR 71630
DESHA COUNTY CLERK OF CIRCUIT COURT     PO BOX 188 ARKANSAS CITY AR 71630-0188
DESHANO COMPANIES INC                   325 COMMERCE CT GLADWIN MI 48624
DESIGN BUILD ENGIN &                    EUGENE & ALONA VELASQUEZ 12330 LISBOROUGH RD BOWIE MD 20720
DESIGN BUILDERS INC                     1585 NW 163 ST MIAMI GARDENS FL 33169
DESIGN BY ALEXX LLC                     10726 AUTUMN MEADOW LN HOUSTON TX 77064
DESIGN CONCEPT REMODELING SERVICES      6620 NW 22 CT MARGATE FL 33063
DESIGN HOME REMODELING CORP             290 NW 161 STREET MIAMI FL 33169
DESIGN ILLUSIONS                        ALI SENASI 22265 CAMINITO ARROYO SECO LAGUNA HILLS CA 92653
DESIGN KRAFT & YLIJAH                   BROWN & ISABEL ZAPATA 3551 SW 137TH AVE MIRAMAR FL 33027
DESIGN PRO SCREENS INC                  887 WATERWAY PLACE LONGWOOD FL 32750
DESIGN RESTORATION &                    103 4305 MT PLEASANT ST NW NORTH CANTON OH 44720



Epiq Corporate Restructuring, LLC                                                                    Page 360 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 386 of 1490
Claim Name                             Address Information
DESIGN TEMP AC                         STE 235 18975 MARBACH LANE SAN ANTONIO TX 78266
DESIGNCO CONSTRUCTION                  RUSSELL P. HAWKS 1747 14TH ST. SE RIO RANCHO NM 87124
DESIGNER KITCHENS                      250 SUNRISE AVE HONESDALE PA 18431
DESIR LAW FIRM PA                      1 E BROWARD BLVD STE 700 FORT LAUDERDALE FL 33301
DESIR, JERRY                           ADDRESS ON FILE
DESIREE CANDIS PEARSON                 2800 CLUB CORTILE CIR., APT.B KISSIMMEE FL 34746
DESMOND FRANKLIN                       7051 ESTATE TUTU SAINT THOMAS VI 00802
DESOTO COUNTY                          DESOTO COUNTY-TAX COLLEC PO BOX 729 ARCADIA FL 34265
DESOTO COUNTY                          DESOTO COUNTY-TAX COLLEC 365 LOSHER ST - SUITE 11 HERNANDO MS 38632
DESOTO COUNTY BOCC                     201 E OAK STREET STE 204 ARCADIA FL 34266
DESOTO COUNTY TAX COLLECTOR            PO BOX 729 ARCADIA FL 34265
DESOTO COUNTY TAX COLLECTOR            365 LOSHER STREET, STE 110 HERNANDO MS 38632
DESOTO MOULTON                         7550 US HWY 1 VERO BEACH FL 32967
DESOTO MOULTON LLC                     947 20TH PLACE VERO BEACH FL 32960
DESOTO PARISH CLERK OF COURT           PO BOX 1206 MANSFIELD LA 71052
DESPINIS, IRACLES                      ADDRESS ON FILE
DESSIE BRUMFIELD                       PRO SE 3936 NORTH 18TH STREET MILWAUKEE WI 53206
DESTEFANO, BRIAN                       ADDRESS ON FILE
DESTIN DEV                             DESHAWN DAVIS 4990 BRACE STREET BEAUMONT TX 77708
DESTINY ROOFING                        ROGER HUGHES 409 MOCKINGBIRD LANE WAGONER OK 74467
DETOUR TOWNSHIP                        DETOUR TOWNSHIP - TREASU PO BOX 244 DETOUR MI 49725
DETRAYS PARK LLC                       3601 18TH AVE SE OLYMPIA WA 98501
DETROIT CITY TREASURER                 DETROIT CITY - TREASURER PO BOX 55000, DEPT. 2683 DETROIT MI 48255
DETROIT TREASURER                      2 WOODWARD AVE ROOM 120 DETROIT MI 48226
DETROIT WATER & SEWERAGE DEPARTMENT    735 RANDOLPH STREET, 16TH FLOOR DETROIT MI 48226
DETROIT WATER AND SEWER                DEPT PO BOX 32711 DETROIT MI 48232
DETROIT WATER AND SEWERAGE DEPT.       P.O. BOX 32711 DETROIT MI 48232
DETSCO, INC                            PO BOX 40545 HOUSTON TX 77240-0545
DETTLING & ASSOCIATES                  PO BOX 714 ATMORE AL 36504
DETWILER, MATTHEW                      ADDRESS ON FILE
DEUEL COUNTY                           DUEL COUNTY - TREASURER PO BOX 680 CLEAR LAKE SD 57226
DEUEL COUNTY                           DEUEL COUNTY - TREASURER PO BOX 268 CHAPPELL NE 69129
DEUTSCHE BANK & TRUST CO AMERICAS      CORPORATE TRUST & AGENCY SERVICES PO BOX 1757 CHURCH ST STATION NEW YORK NY
                                       10008
DEUTSCHE BANK NATIONAL TRUST COMPANY   ATTENTION: CUSTODY ADMINISTRATION - RV181C 1761 EAST ST. ANDREW PLACE SANTA
                                       ANA CA 92705
DEUTSCHE BANK SECURITIES INC.          ATTN: COLLATERAL MANAGEMENT 60 WALL STREET 36TH FLOOR NEW YORK NY 10005
DEUTSCHE BANK SECURITIES INC.          ATTN: COLLATERAL MANAGEMENT 60 WALL STREET 22NDFLOOR NEW YORK NY 10005
DEUTSCHE BANK SECURITIES INC.          ATTN: INSTITUTIONAL CLIENT GROUP 60 WALL STREET 3RD FLOOR NEW YORK NY 10005
DEUTSCHE BANK SECURITIES INC.          ATTN: LEGAL-REPO PRACTICE GROUP 60 WALL STREET 36TH FLOOR NEW YORK NY 10005
DEUTSCHE BANK SECURITIES, INC.         ATTN: MR. STEVEN POLLARD, MBA GLOBAL HEAD OF EQUITY RESEARCH 60 WALL STREET
                                       NEW YORK NY 10005-2836
DEUTSCHE BK AG NY BRANCH AS MTG AC     OF LSOP 3 PA 1 LLC ACCT 4443799572 PO BOX 780191 PHILADELPHIA PA 19178-0191
DEVAL LLC                              ROOSEVELT PLAZA SUITE 3A SAN JUAN PR 00917
DEVCO INSURANCE SERVICES               3845 FM 1960 WEST SUITE 110 HOUSTON TX 77068
DEVELOP INC & AVIS & BEV               & AINSLEY & C&E WIGGINS 9914 PINPOINT AVE SAVANNAH GA 31406
DEVERS ISD                             DEVERS ISD - TAX COLLECT BOX 488 DEVERS TX 77538
DEVICH, TYLER                          ADDRESS ON FILE
DEVIN DERHAM BURK TRUSTEE              PO BOX 50013 SAN JOSE CA 95150-0013
DEVIN HUIZINGH &                       MARGARET HUIZINGH 2640 SUNSET LN GREELEY CO 80634


Epiq Corporate Restructuring, LLC                                                                Page 361 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 387 of 1490
Claim Name                            Address Information
DEVIN KULLA AND                       CHRISTOPHER CORKADEL 8093 E 50TH DR DENVER CO 80238
DEVIN TRUJILLO &                      TIFFANY TRUJILLO PO BOX 1446 SAINT JOHN VI 00830
DEVIN, DAVID                          ADDRESS ON FILE
DEVINE APPRAISALS INC                 28 GEORGETOWN DR CARY IL 60013
DEVINE COUNTERTOPS LLC                4107 STRIDEN LOOP BELLINGHAM WA 98226
DEVINE TOTAL CONSTRUCTION CORP        JORGE VALDES 10111 SW 26 ST MIAMI FL 33165
DEVLIN, BRIAN                         ADDRESS ON FILE
DEVLIN, EILEEN                        ADDRESS ON FILE
DEVON FYFFE                           58 DANIEL STREET EAST HARTFORD CT 06108
DEVON TITLE AGENCY                    1680 CROOKS RD TROY MI 48084
DEVONCE CONSTRUCTION                  1595 MAPLEWOOD ST SYLVAN LAKE MI 48320
DEVONSHIRE AT WHITE MARSH             CONDOMINIUM ASSOC. INC 147 OLD SOLOMONS ISLAND ROAD STE 400 ANNAPOLIS MD 21401
DEVONSHIRE CONSTRUCTION               23607 FARMINGTON RD FARMINGTON MI 48336
DEVONSHIRE III AT WHITE MARSH         CONDO ASSOC 3103 EMMORTON ROAD ABINGDON MD 21009
DEVORE, MARTHA                        ADDRESS ON FILE
DEW-FAST INC                          2401 NORMAN STREET HARVEY LA 70058
DEWAYNE ASHDOWN INS                   9601 JONES RD STE 148 HOUSTON TX 77065
DEWBERRY INS AGENCY                   625 W FOX AVE EUPORA MS 39744
DEWEY BEACH TOWN                      DEWEY BEACH TOWN - COLLE 105 RODNEY AVENUE DEWEY BEACH DE 19971
DEWEY BURCHETT HOME IMPROVEMENTS      DEWEY BURCHETT 401 BILTMORE PLACE PORTSMOUTH VA 23702
DEWEY COUNTY                          DEWEY COUNTY - TREASURER PO BOX 36 TIMBER LAKE SD 57656
DEWEY COUNTY                          DEWEY COUNTY - TAX COLLE PO BOX 38 TALOGA OK 73667
DEWEY HERITAGE CONSTRUCTION JON K     414 SE WASHINGTON BLVD 169 BARTLESVILLE OK 74006
HARGIS
DEWEY INS                             10620 GRIFFIN RD 201 COOPER CITY FL 33328
DEWEY INSURANCE AGENCY INC.           9050 PINES BLVD. SUITE 340 HOLLYWOOD FL 33024
DEWEY TOWN                            DEWEY TWN TREASURER 23212 COUNTY ROAD X SHELL LAKE WI 54871
DEWIND, MICHAEL                       ADDRESS ON FILE
DEWITT CHARTER TOWNSHIP               DEWITT CHTR TWP - TREASU 1401 W HERBISON ROAD DEWITT MI 48820
DEWITT CITY                           DEWITT CITY - TREASURER 414 E MAIN ST DEWITT MI 48820
DEWITT COUNTY                         DEWITT COUNTY - TREASURE 201 W. WASHINGTON CLINTON IL 61727
DEWITT COUNTY                         DEWITT COUNTY - TAX COLL P O BOX 489 CUERO TX 77954
DEWITT INSURANCE                      PO BOX 6489 DIAMOND HEAD MS 39525
DEWITT TOWN                           ANGELA EPOLITO, RECEIVER 5400 BUTTERNUT DRIVE EAST SYRACUSE NY 13057
DEWITT, KATHLEEN                      ADDRESS ON FILE
DEWITT-NICK EVOLA                     10733 SUNSET OFFICE DR 255 ST LOUIS MO 63127
DEXTER                                DEXTER CITY - COLLECTOR 301 E STODDARD ST DEXTER MO 63841
DEXTER AND ASSOCIATES                 BRENDA DEXTER 122 N. MADISONVILLE ST. P.O. BOX 634 CROFTON KY 42217
DEXTER AND COMPANY                    3601 CEDAR SPRINGS DALLAS TX 75219
DEXTER BERESFORD &                    ESTELLE BERESFORD 1507 RUNNING OAK LN ROYAL PALM BEACH FL 33411
DEXTER CITY                           DEXTER CITY-TAX COLLECTO PO BOX 1145 DEXTER GA 31019
DEXTER CITY                           DEXTER CITY TREASURER 8140 MAIN ST DEXTER MI 48130
DEXTER R HOWARD                       & MELINDA HOWARD 122 ASHLEI LANE SEARCY AR 72143
DEXTER TOWN                           DEXTER TOWN - TAX COLLEC 23 MAIN STREET DEXTER ME 04930
DEXTER TOWN                           DEXTER TWN TREASURER 4120 STATE HWY 80 PITTSVILLE WI 54466
DEXTER TOWNSHIP                       DEXTER TOWNSHIP - TREASU 6880 DEXTER PINCKNEY RD. DEXTER MI 48130
DEXTER VILLAGE                        DEXTER VILLAGE - CLERK PO BOX 62 DEXTER NY 13634
DF DWYER AGENCY                       38 BELLEVUE AVE NEWPORT RI 02840
DFB INS GROUP LLC                     700 HIGHLANDER 340 ARLINGTON TX 76015



Epiq Corporate Restructuring, LLC                                                                  Page 362 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 388 of 1490
Claim Name                             Address Information
DFI-BCA                                201 W WASHINGTON AVE STE 300 MADISON WI 53703-2701
DFM BUILDERS ETC                       19175 CYPRESS CHURCH RD CYPRESS TX 77433
DFT CONSTRUCTION                       16 GLADSTONE AVE WAREHAM MA 02571
DFW FLOORING WAREHOUSE                 2901 W PIONEER PRKWY PANTEGO TX 76013
DFW ROOFING                            PETE MULLIGAN 1245 MOHAWK TRAIL RICHARDSON TX 75080
DFW SIDING AND PATIO                   110 INDUSTRIAL DR FORNEY TX 75126
DG CONSTRUCTION & RENO                 115 SAMDIN BLVD HAMILTON NJ 08610
DG INSURANCE AGENCY                    309 NORTH GARDEN VISALIA CA 93291
DG YOUNG BUILDING & HOME IMPROVEMENT   DARIN GERALD YOUNG 4125 CURTIS ROAD LEONARD MI 48367
LLC
DGB CONSTRUCTION INC                   SUITE 205E 8600 NORTHWEST HWY CRYSTAL LAKE IL 60014
DGG RE INVESTMENTS LLC, ET AL.         ATTN: DAN LEADER 2021 HARTEL STREET LEVITTOWN PA 19057
DGG RE INVESTMENTS LLC, ET AL.         ATTN: GENERAL COUNSEL 2021 HARTEL STREET LEVITTOWN PA 19057
DGG RE INVESTMENTS LLC, ET AL.         ATTN: GREG MATECKI 2021 HARTEL STREET LEVITTOWN PA 19057
DH CONSTRUCTION                        4324 ORANGE GROVE AV SACRAMENTO CA 95841
DH CONSTRUCTION & MARIE                BURNS & EDWARD PUGH JR 4324 ORANGE GROVE AVE A SACRAMENTO CA 95841
DHALIWAL, HARDEEP                      ADDRESS ON FILE
DHANIS ISD                             DHANIS ISD - TAX COLLEC BOX 337 DHANIS TX 78850
DHB MANAGEMENT SERVICES LLC            1498 CREEK TRAIL PRESCOTT AZ 86305
DHEIN APPRAISAL SERVICE                513 FREMONT ST KIEL WI 53042
DHI HOLDINGS LLP                       JEFFREY JACKSON & ASSOCIATES, PLLC JEFFREY C. JACKSON 2200 N. LOOP WEST, STE.
                                       108 HOUSTON TX 77018
DHI ROOFING                            SEAN & AMBER ZICARI 536 SE STATE ROUTE 291 LEES SUMMIT MO 64063
DHI ROOFING                            PO BOX 647 GARDEN CITY MO 64747
DHN ATTORNEYS, PA                      801 N MAGNOLIA AVE SUITE 216 ORLANDO FL 32803
DI MICHELLES LAWN AND LANDSCAPE LLC    14339 SUMMERSET DR GONZALES LA 70737
DIAL PLUMBING & AIR COND               290 PAINT ST ROCKLEDGE FL 32955
DIAL, KEVIN                            ADDRESS ON FILE
DIALOGDIRECT, INC.                     ATTN: GENERAL COUNSEL 13700 OAKLAND AVENUE HIGHLAND PARK MI 48203
DIALOGDIRECT, INC.                     ATTN: JIM GUILLAUMIN, CFO 13700 OAKLAND AVENUE HIGHLAND PARK MI 48203
DIALTO, JENNIFER                       ADDRESS ON FILE
DIAMANTE INS SERVICES                  7107 ARLINGTON AVE SUITE A RIVERSIDE CA 92503
DIAMOND                                DIAMOND CITY - COLLECTOR PO BOX 8 DIAMOND MO 64840
DIAMOND & 4 BROTHERS ROO               6537 N 55TH AVE STE 951 GLENDALE AZ 85301
DIAMOND B INVESTORS                    548 GIBSON DRIVE SUITE 200 ROSEVILLE CA 95678
DIAMOND BLUFF TOWN                     DIAMOND BLUFF TWN TREASU N3658 CO RD OO HAGER CITY WI 54014
DIAMOND CONSTRUCTION INC               DBA DIAMOND ROOFING OF FLORIDA P O BOX 2446 UMATILLA FL 32784
DIAMOND GLEN HOA                       331 PIERCY ROAD SAN JOSE CA 95138
DIAMOND HARDWOOD FLOORS LLC            TIMOTHY S BEAGLING 950 OLD KINGS ROAD DAYTONA BEACH FL 32117
DIAMOND INS AGENCY INC                 3445 E 4 AVE HIALEAH FL 33013
DIAMOND INS PARTNERS                   3706 H N ROOSEVELT BLVD KEY WEST FL 33040
DIAMOND KK INC                         11879 WHITE OAK PASS CONROE TX 77385
DIAMOND KK INC                         330 RAYFORD RD 320 SPRING TX 77386
DIAMOND LAKES TILE AND                 GROUT 192 LETA LANE BISMARCK AR 71929
DIAMOND LANDSCAPING SERV               PO BOX 817 WESLACO TX 78599
DIAMOND RESTORATION, LLC               416 OLD CHARLOTTE ROAD SW CONCORD NC 28027
DIAMOND SPRINGS WATER INC              PO BOX 667887 CHARLOTTE NC 28266
DIAMOND STATE                          P O BOX 206859 DALLAS TX 75320
DIAMOND STATE INS PNC BK               CO JH FERGUSON LB773607 350 EAST DEVON AVE ITASCA IL 60143



Epiq Corporate Restructuring, LLC                                                                   Page 363 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 389 of 1490
Claim Name                              Address Information
DIAMOND STATE INSURANCE                JH FERGUSON 3607 SOLUTIONS CENTER CHICAGO IL 60677
DIAMOND TERRACE CONDOMINIUM INC        C/O GAP ENTERPRISES 20 NUGENT DR CLIFTON NJ 07012
DIAMOND TOWNHOME HOMEOWNERS ASSOCIATION PO BOX 803555 DALLAS TX 75380
DIAMONDHEAD COUNTRY CLUB               & PROPERTY OWNERS ASSOC INC 5300 DIAMONDHEAD CIRCLE DIAMONDHEAD MS 39525
DIAMONDHEAD COUNTRY CLUB &             PROPERTY OWNERS ASSOC. 7610 COUNTRY CLUB CIRCLE DIAMONDHEAD MI 39525
DIAMONDHEAD FIRE PROT DIST             4440 KALANI DRIVE DIAMONDHEAD MS 39525
DIAMONDHEAD FIRE PROT DIST             4440 KALAVI DRIVE DIAMONDHEAD MS 39525
DIANA EDWARDS                          CARRIGAN & ANDERSON, PLLC DAVID M. ANDERSON 101 N. SHORELINE BLVD, SUITE 420
                                       CORPUS CHRISTI TX 78401
DIANA L. INSOLIO, ATTORNEY AT LAW      P. O. BOX 671 MADISON CT 06443
DIANA RICCARDI                         ADDRESS ON FILE
DIANA VELEZ                            ADDRESS ON FILE
DIANE B MCWHIRTER, ATTORNEY            P.O. BOX 1646 WINTER PARK FL 32790
DIANE GIBSON, ET AL.                   TIMOTHY M. DOLAN, ATTORNEY AT LAW P. O. BOX 455 GARIBALDI OR 97118
DIANE K BAIR TAX COLLECTOR             4919 C (REAR) JONESTOWN RD HARRISBURG PA 17109
DIANE LILLY                            DIANE LILLY, PRO SE 607 MARION AVE OPELIKA AL 36801
DIANE MILLER                           JAMES KEAVENEY, ESQ. KEAVENEY LEGAL GROUP, LLC 1000 MAPLEWOOD DRIVE, SUITE 202
                                       MAPLE SHADE NJ 08054
DIANE NELSON TAX COLLECTOR             315 COURT ST CLEARWATER FL 33756
DIANE RICHARD                          ADDRESS ON FILE
DIANE ROBERTS COTANCHE                 & ELLIOTT SCHWARZ 432 KNOLL TREE LN APOPKA FL 32712
DIANE SANDERS FOR THE                  EST OF LEONA HAWKINS 5312 DESOTO PL SARASOTA FL 34234
DIANE THOMPSON AND                     COREY THOMPSON 810 CLARK DR KINGFISHER OK 73750
DIANE TRAN INSURANCE AGY               11209 BELLAIRE BLVD SUITE C20 HOUSTON TX 77072
DIANNA M STENZEL                       ADDRESS ON FILE
DIANNA M. STROH, ET AL.                BRIAN T. AHRENDT SWORD & AHRENDT LAW OFFICE, P.C. PO BOX 283 HOT SPRINGS SD
                                       57747
DIANNE C KERNS, TRUSTEE                7320 N LA CHOLLA 154 TUCSON AZ 85741
DIANNE LUINE                           ADDRESS ON FILE
DIAS, JOHN                             ADDRESS ON FILE
DIATLOVA, TATIANA                      ADDRESS ON FILE
DIAZ - RIVERA, MIRELYS                 ADDRESS ON FILE
DIAZ - RIVERA, NORELYS                 ADDRESS ON FILE
DIAZ INS SRVCS                         P O BOX 6130 DLBERVILLE MS 39540
DIAZ ROOFING INC                       RENE DIAZ JR. RENE DIAZ JR. 4906 PRESIDENTIAL ST SEFFNER FL 33584
DIAZ ROOFING INC                       2329 E MULBERRY ST BLD A ANGLETON TX 77515
DIAZ, ASHLEY                           ADDRESS ON FILE
DIAZ, BRITNEY                          ADDRESS ON FILE
DIAZ, EVIE                             ADDRESS ON FILE
DIAZ, FERNANDO                         ADDRESS ON FILE
DIAZ, JANET                            ADDRESS ON FILE
DIAZ, JOSEPH                           ADDRESS ON FILE
DIAZ, ROCELIA                          ADDRESS ON FILE
DIAZ, ROXANA                           ADDRESS ON FILE
DIAZ, SHANNON                          ADDRESS ON FILE
DIBERNARDO, SHARON                     ADDRESS ON FILE
DIBUDIO & DEFENDIS INS G               PO BOX 5479 FRESNO CA 93755
DICK LEWIS INS AGENCY                  5317 N HWY 70 WEST MOREHEAD CITY NC 28557
DICK LINDLEY INS                       211 E CENTRAL AVE WINTER HAVEN FL 33880
DICKENS & SON CONT &                   NEIL & MARY JANE ROBBINS 684 BERRY HILL RD DANVILLE VA 24541


Epiq Corporate Restructuring, LLC                                                                Page 364 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 390 of 1490
Claim Name                             Address Information
DICKENS GARDENS CONDO ASSOCIATION      C/O HORIZON MAINTENANCE SERVICES, INC. 5618 HOLLYWOOD BLVD HOLLYWOOD FL 33021
DICKENS, HEATHER                       ADDRESS ON FILE
DICKENSON COUNTY                       DICKENSON COUNTY - TREAS P O BOX 708 CLINTWOOD VA 24228
DICKENSON GILROY LLC                   3780 MANSELL ROAD SUITE 140 ALPHARETTA GA 30022
DICKER KRIVOK AND STOLOFF PA           1818 AUSTRALIAN AVENUE SOUTH SUITE 400 WEST PALM BEACH FL 33409
DICKERSON & ASSOCIATES                 4300 BAYOU BLVD STE 14 PENSACOLA FL 32503
DICKERSON, CASSIE                      ADDRESS ON FILE
DICKEY COUNTY                          DICKEY COUNTY - TREASURE P.O. BOX 369 ELLENDALE ND 58436
DICKEY INSURANCE AGENCY                9658 N MAY AVE STE 100 OKLAHOMA CITY OK 73120
DICKEY LAW FIRM PA                     620 E TWIGGS ST SUITE 305 TAMPA FL 33602
DICKEY LAW FIRM, PA                    410 S WARE BLVD, STE 606 TAMPA FL 33619
DICKEY, KAREN                          ADDRESS ON FILE
DICKEYVILLE VILLAGE                    DICKEYVILLE VLG TREASURE PO BOX 219 / 500 EAST AV DICKEYVILLE WI 53808
DICKIE ROUSE                           205 1ST ST ACKWORTH IA 50001
DICKINSON CNTY MTL                     613 LAKE ST SPIRIT LAKE IA 51360
DICKINSON COUNTY                       DICKINSON COUNTY - TREAS 1802 HILL AVENUE DRAWER SPIRIT LAKE IA 51360
DICKINSON COUNTY                       DICKINSON COUNTY - TREAS 109 E 1ST ST ABILENE KS 67410
DICKINSON TOWN                         KELLY CLARK- TAX COLLECT PO BOX 107 DICKINSON CTR NY 12930
DICKINSON TOWN                         BC DIRECTOR OF OMB 60 HAWLEY ST BINGHAMTON NY 13901
DICKINSON TOWNSHIP                     DICKINSON TWP - TAX COLL 1044 PINE RD CARLISLE PA 17015
DICKINSON, BOBBIE                      ADDRESS ON FILE
DICKSON CITY                           DICKSON CITY-TAX COLLECT 600 E WALNUT ST DICKSON TN 37055
DICKSON CITY BORO                      DICKSON CITY BORO - TC 901 ENTERPRISE DR DICKSON CITY PA 18519
DICKSON COUNTY TRUSTEE                 PO BOX 246 CHARLOTTE TN 37036
DICKSON TOWNSHIP                       DICKSON TOWNSHIP - TREAS 14270 BRETHREN BLVD BOX BRETHREN MI 49619
DICKY MATOS                            3 GLEN ST HOLYOKE MA 01040
DICUPE, MIRIAM                         ADDRESS ON FILE
DIEBOLT CONSTRUCTION L.L.C             4009 WESTCHESTER WACO TX 76710
DIEDERICH INS                          506 W MAIN ST CARBONDALE IL 62901
DIEDERICH, STACY                       ADDRESS ON FILE
DIEGO MARTIN LEYES                     20310 NE 3RD CT APT 1 MIAMI FL 33179
DIEHL ENTERPRISES INC.                 STEVE DIEHL 521 BISHOP STREET SALINA KS 67401
DIEU-CHAU TRAN, ET AL.                 ARLEO LAW FIRM, PLC ELIZABETH J. ARLEO 16870 WEST BERNARDO DRIVE, #400 SAN
                                       DIEGO CA 92127
DIFONZOS RESTORATION LLC               18 KING RD WALLINGFORD CT 06492
DIFRANCESCO INSURANCE AG               1115 WEST MAIN WATERBURY CT 06722
DIGBY COMPANY LLC                      9609 B DAVID MOORE DRIVE AUSTIN TX 78748
DIGGS, VARNEL                          PRO SE - VARNELL DIGGS 17111 COPPERHEAD DR ROUND ROCK TX 78664
DIGHTON TOWN                           DIGHTON TOWN - TAX COLLE 979 SOMERSET AVENUE DIGHTON MA 02715
DIGHTON WATER DISTRICT                 192 WILLIAMS ST NORTH DIGHTON MA 02764
DIGITAL DATAVOICE CORP                 1210 NORTHLAND DR STE 160 MENDOTA HEIGHTS MN 55120
DIGITAL DATAVOICE CORPORATION          ATTN: GENERAL COUNSEL 1210 NORTHLAND DRIVE SUITE 160 MENDOTA HEIGHTS MN 55120
DIGITAL DELIVERY INC                   ATTN: LORI STACY 4400 ALPHA ROAD DALLAS TX 75244
DIGREGORIO, NICOLE                     ADDRESS ON FILE
DILFER, JUSTIN                         ADDRESS ON FILE
DILL APPRAISALS                        7054 WHITE BUFFALO ROAD COLORADO SPRINGS CO 80919
DILLARD PROPERTIES, LLC                804 LIBERTY PLACE SICKLERVILLE NJ 08081
DILLEY ISD/CITY C/O FRIO               FRIO CAD - TAX COLLECTOR P O BOX 1129 PEARSALL TX 78061
DILLEY, STEPHANIE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 365 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 391 of 1490
Claim Name                              Address Information
DILLINGHAM CITY                        CITY OF DILLINGHAM PO BOX 889 DILLINGHAM AK 99576
DILLON COUNTY / MOBILE H               DILLON COUNTY - TREASUR COUNTY COURTHOUSE PO BOX DILLON SC 29536
DILLON COUNTY CLERK OF COURT           PO BOX 1220 DILLON SC 29536
DILLON COUNTY DELIQUENT TAX            COLLECTOR 401 W MAIN ST RM 204 DILLON SC 29536
DILLON COUNTY TREASURER                401 W MAIN ST 204 DILLON SC 29536
DILLON COUNTY TREASURER                DILLON COUNTY - TREASUR 401 W MAIN ST RM 204 DILLON SC 29536
DILLON MCCANDLESS KING COULTER & GRAHAM 128 WEST CUNNINGHAM STREET BUTLER PA 16001
DILLON-CHAUNCEY, MICHELLE              ADDRESS ON FILE
DILLSBURG BORO                         DILLSBURG BORO - TAX COL 25 WEST FRANKLIN STREET DILLSBURG PA 17019
DILULLO, DAVID                         ADDRESS ON FILE
DIMATTIA AGENCY & ASSOC                PO BOX 66199 BATON ROUGE LA 70896
DIME ADULT 3 ASSOCIATION               6295 MCLEOD DRIVE SUITE 16 LAS VEGAS NV 89120
DIMEDIO, MICHAEL                       ADDRESS ON FILE
DIMENSION POOLS & CONSTRUCTION         COUNTY STAR MORTGAGE LLC COUNTY STAR MORTGAGE LLC 4621 KINGWAY LANE MCKINNEY
                                       TX 75070-8503
DIMENSION REALTY SERVICES              5882 S - 900 E. STE 201 SALT LAKE CITY UT 84121
DIMENSIONAL PRO CONSTRUCTION LLC       16430 S FM 156 JUSTIN TX 76247
DIMENSIONS                             212 CAMERON AVE LOCKPORT IL 60441
DIMITRI, MARCUS                        ADDRESS ON FILE
DIMITRIY BERNIK                        303 W STATE ST UNIT 308 DOYLESTOWN PA 18901
DIMMICH, DINKELACKER & ANEWALT, P.C.   2987 CORPORATE COURT, SUITE 210 OREFIELD PA 18069
DIMMIT COUNTY                          DIMMIT COUNTY - TAX COLL P O BOX 425 CARRIZO SPRINGS TX 78834
DIMMIT COUNTY CLERK                    103 N 5TH ST CARRIZO SPRINGS TX 78834
DIMOCK TOWNSHIP                        DIMOCK TWP - TAX COLLECT 580 WILBUR ROAD HOP BOTTOM PA 18824
DIMOND & SONS LLC                      1489 E MURRAY CANYON RD ERDA UT 84074
DIMONDALE VILLAGE                      DIMONDALE VILLAGE - TREA P.O. BOX 26 DIMONDALE MI 48821
DIMONT & ASSOCIATES INC                18451 N DALLAS PKWY STE 200 DALLAS TX 75287
DIMONT & ASSOCIATES LLC                18451 N DALLAS PKWY STE 200 DALLAS TX 75287
DIMONT AND ASSOCIATES, INC.            ATTN: GENERAL COUNSEL 18451 N DALLAS PARKWAY DALLAS TX 75287
DIMONT AND ASSOCIATES, INC.            ATTN: BERNIE DIMONT, PRESIDENT 1333 EAST MADISON AVENUE SUITE 200 SAN DIEGO CA
                                       92021
DIMONT AND ASSOCIATES, INC.            ATTN: GENERAL COUNSEL 1333 E. MADISON AVENUE 200 EL CAJON CA 92021
DINA R. BIESTERFELD                    ADDRESS ON FILE
DINELLO CONTRACTING INC.               ROBERT P. DINELLO 3342 LIPIZZAN DR DENTON TX 76210
DINESH KOIRALA &                       ASHMITA THAPA 2621 FRANCES LANE LITTLE ELM TX 75068
DINGLE, JANET                          ADDRESS ON FILE
DINGMAN TOWNSHIP                       DINGMAN TWP - TAX COLLEC 119 NITCHE RD. SHOHOLA PA 18458
DINO GAILEGOS                          6817 BLUE SKYWAY DR CORPUS CHRISTI TX 78414
DINOFA INSURANCE                       3109 CEDAR BRIDGE RD NORTHFIELD NJ 08225
DINOFA INSURANCE                       PO BOX 547 LONGPORT NJ 08403
DINSMORE & SHOHL LLP                   PO BOX 640635 CINCINNATI OH 45264-0635
DINSTAN CLEARY WEST                    1223 GEORGE C WILSON DR AUGUSTA GA 30909
DINWIDDIE COUNTY                       DINWIDDIE COUNTY - TREAS P O BOX 178 DINWIDDIE VA 23841
DINWIDDIE COUNTY TREASURER             PO BOX 178 DINWIDDIE VA 23841
DINWIDDIE COUNTY WATER                 PO BOX 100 PETERSBURG VA 23803
DIOMANDE, ANDREW                       ADDRESS ON FILE
DION, KATIE                            ADDRESS ON FILE
DION, TONY                             ADDRESS ON FILE
DIONICIO SANTIAGO LOPEZ                HC01 4139 BO. CALLEJONES LARES PR 00669



Epiq Corporate Restructuring, LLC                                                                 Page 366 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 392 of 1490
Claim Name                             Address Information
DIONISIO MONFIL MIRANDA                1600 E WASHINTON ST MONTGOMERY AL 36107
DIONNE, JULE                           ADDRESS ON FILE
DIPATRIZIO CONSTRUCTION                ALFRED J. DIPATRIZIO 1567 LOWER STATE RD DOYLESTOWN PA 18901
DIPIETRI CONTRACTORS INC               7650 LAKE SHORE DR OWINGS MD 20736
DIRECT INSURANCE                       1306 AVE M PLANO TX 75074
DIRECT SOURCE INS                      3901 WILLIAMS BLVD KENNER LA 70065
DIRECTOR OF FINANCE                    100 N. HOLLIDAY ST. BALTIMORE MD 21202
DIRECTOR OF FINANCE                    200 N HOLLIDAY STREET BALTIMORE MD 21202
DIRECTOR OF FINANCE                    REVENUE COLLECTIONS PO BOX 17353 BALTIMORE MD 21297-1535
DIRECTOR OF FINANCE                    200 CHESAPEAKE BOULEVARD SUITE 1100 ELKTON MD 21921
DIRECTOR OF FINANCE                    CIVIC CENTER 74-5044 ANE KEOHOKALOLE HWY BUILDING D 2ND FLOOR KAILUA-KONA HI
                                       96740
DIRECTOR OF FINANCE - HOWARD COUNTY    3430 COURT HOUSE DRIVE ELLICOTT CITY MD 21043
DIRECTOR OF FINANCE BALTIMORE CITY     20 N HOLIDAY ST BALTIMORE MD 21202
DIRECTOR OF FINANCE COUNTY OF HAWAII   AUPUNI CENTER 101 PAUAHI STREET SUITE 4 HILO HI 96720
DIRECTOR OF NEBRASKA                   DEPT OF BANKING & FINANCE PO BOX 95006 1526 K ST #300 LINCOLN NE 68508
DIRECTOR OF THE DEPT OF                FINCL INSTITUTIONS
DIRECTOR OF THE OFFICE OF CONSUMER     CREDIT REGULATION OF THE STATE OF ME 35 STATE HOUSE STATION AUGUSTA ME 04333
DIRECTV INC                            PO BOX 105249 ATLANTA GA 30348-5249
DIRK E. FUCHS PA                       8140 W WATERS AVE STE E TAMPA FL 33615
DIROCCO CONSTRUCTION                   1122 OLD DIXIE HWY SUITE B6 VERO BEACH FL 32960
DIRUS INC                              1142 CORLES AVE NEPTUNE NJ 07753
DISANTO, DANIEL                        ADDRESS ON FILE
DISASTER MASTERS                       DBA PUROCLEAN DISASTER RESPONSE 432 LINCOLN BLVD MIDDLESEX NJ 08846
DISASTER ONE INC                       3012 PETTERSON ST GREENSBORO NC 27407
DISASTER PRO CONS & K&S                BROOKS 7141 NW 48 WAY COCONUT CREEK FL 33073
DISASTER RECOVERY                      SERVICES LTD 2142 MCMYLER ST NW WARREN OH 44485
DISASTER RELIEF PUBLIC A               13266 SW 206 TERRACE MIAMI FL 33177
DISASTER RESPONSE LLC                  13888 HIGHWAY 55 MCCALL ID 83638
DISASTER SPECIALISTS                   BENABBY, INC. PO BOX 480, 9 JAN SEBASTIAN DRIVE SANDWICH MA 02563
DISASTER SQUAD                         725 EAST IRMA LANE PHOENIX AZ 85024
DISCOUNT FLOORING PLUS                 17610 SW 80 CT PALMETTO BAY FL 33157
DISCOUNT INS                           8302 NW 103RD ST 102 HILEAH GARDENS FL 33016
DISCOUNT INS AGENCY                    968 W LAKE ST ROSELLE IL 60172
DISCOUNT INS NETWORK                   801 NE 125TH STREET NORTH MI 33161
DISCOVERREADY, LLC                     ATTN: GENERAL COUNSEL 200 SOUTH COLLEGE STREET 10TH FLOOR CHARLOTTE NC 28202
DISCOVERY HOMEOWNERS ASSOCIATION       P.O. BOX 394 WALKERSVILLE MD 21793
DISH NETWORK LLC                       PO BOX 94063 PALATINE IL 60094-4063
DISMUKE, BRITTANY                      ADDRESS ON FILE
DIST OF COLUMBIA OFFICE OF TAX &       PO BOX 96166 WASHINGTON DC 20090
REVENUE
DIST OF COLUMBIA WATER & SEWER         810 FIRST STREET, NE SUITE 1100 WASHINGTON DC 20002
AUTHORITY
DISTEL JOSEPH & CO,INC                 5 TWO MILE ROAD FARMINGTON CT 06032
DISTINCTIVE CONSTRUCTION               4883 J ST SAINT CLOUD FL 34771
DISTINCTIVE HOME                       BUILDERS INC 7401 WILES RD STE 142 CORAL SPRINGS FL 33067
DISTINGUISHED CONTRACTOR               GROUP 15476 NW 77CT 422 MIAMI LAKES FL 33016
DISTINGUISHED PROGRAMS                 1180 AVE OF THE AMERICAS NEW YORK NY 10036
DISTINGUISHED PROGRAMS                 INSURANCE BROKERAGE LLC 1180 AVE OF THE AMERICAS NEW YORK NY 10036
DISTRICT CLERK                         P.O. BOX 1515 C/O LINEBARGER GOGGAN BLAIR & SAMPSON HOUSTON TX 77251-1515


Epiq Corporate Restructuring, LLC                                                                  Page 367 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 393 of 1490
Claim Name                              Address Information
DISTRICT COURT OF TITUS COUNTY          P.O. BOX 492 MT. PLEASANT TX 75456-0492
DISTRICT OF COLUMBIA                    BRIAN ROUSE 810 FIRST STREET NE, SUITE 701 WASHINGTON DC 20002
DISTRICT OF COLUMBIA                    DEPT OF INSURANCE SECURITIES AND BANKING 1050 FIRST STREET, NE, 801 WASHINGTON
                                        DC 20002
DISTRICT OF COLUMBIA                    GENERAL CONTACT 810 FIRST STREET NE, SUITE 701 WASHINGTON DC 20002
DISTRICT OF COLUMBIA                    TIWANA HICKS 810 FIRST STREET NE, SUITE 701 WASHINGTON DC 20002
DISTRICT OF COLUMBIA                    OFFICE OF TAX & REVENUE 1101 4TH ST SW #270 WASHINGTON DC 20024
DISTRICT OF COLUMBIA (WA                DC DEPT OF FINANCE & REV 1101 4TH ST SW, WEST BLD WASHINGTON DC 20024
DISTRICT OF COLUMBIA ATTORNEY GENERAL   ATTN: KARL A. RACINE 441 4TH ST, NW WASHINGTON DC 20001
DISTRICT OF COLUMBIA TAX COLLECTOR      1101 4TH ST SW STE W270 WASHINGTON DC 20024
DISTRICT OF COLUMBIA WATER &            SEWER 5000 OVERLOOK AVE SW 4TH FL WASHINGTON DC 20032
DISTRICT TOWNSHIP                       DISTRICT TWP - TAX COLLE 102 ORCHARD ROAD FLEETWOOD PA 19522
DITECH FINANCIAL LLC                    300 BAYPORT DRIVE SUITE 1100 TAMPA FL 33607
DITECH FINANCIAL LLC                    345 ST. PETER ST ST. PAUL MN 55102
DITECH MORTGAGE CORP                    ATTN: SOURCING / MC: 190-FTW-B96 1100 VIRGINIA DRIVE, SUITE 100 FORT
                                        WASHINGTON PA 19034
DITIO INC                               346 LOCUST ST STE 100 PITTSBURGH PA 15218
DIV OF FIN INSTITUTIONS CONSUMER FI     77 SOUTH HIGH STREET 21ST FLOOR COLUMBUS OH 43215
DIVERSE PEST MANAGEMENT, INC            945 HUBER STREET GROVER BEACH CA 93433
DIVERSFIELD INS INDUSTRI                307 INTNTL CR 610 HUNT VALLEY MD 21030
DIVERSIFIED APPRAISAL SERVICES OF       MINNESOTA INC PO BOX 1721 SAINT CLOUD MN 56302
DIVERSIFIED APPRAISAL SERVICES OF       MINNESOTA INC PO BOX 1721 SAINT CLOUD MN 56302-1721
DIVERSIFIED EXCELLENCE CORP             GERALD SIMS PO BOX 131321 HOUSTON TX 77219
DIVERSIFIED P AND C                     10101 SW FRWY STE 108 HOUSTON TX 77074
DIVERSIFIED ROOFING CONTRACTORS         5640 MONTANA AVE, SUITE G EL PASO TX 79925
DIVERT CONSTRUCTION INC                 GAYLEN & BETTY ALEXANDER 12814 COOPER BREAKS DR HUMBLE TX 77346
DIVIDE COUNTY                           DIVIDE COUNTY - TREASURE P.O. BOX 29 CROSBY ND 58730
DIVIDE INS                              10235 FAIR OAKS BLVD FAIR OAKS CA 95628
DIVINE DESIGN STONE &                   158 LIBERTY ST HACKENSACK NJ 07601
DIVINE NJ LLC                           100 DUNCAN AVE APT B1 JERSEY CITY NJ 07306
DIVINE RENOVATION                       PO BOX 8587 HOUSTON TX 77249
DIVIRGILIO FINANCIAL GRP                270 BROADWAY LYNN MA 01904
DIVISION OF BANKING - UCCC              DEANNA CHAFIN, LICENSING SPECIALIST HERSCHLER BUILDING, 3RD FLOOR EAST 122
                                        WEST 25TH STREET CHEYENNE WY 82002
DIVISION OF FINANCE                     301 W HIGH STREET ROOM 630 JEFFERSON CITY MO 65101
DIX TOWN                                DIX TOWN-TAX COLLECTOR 304 7TH STREET WATKINS GLEN NY 14891
DIXFIELD TOWN                           DIXFIELD TOWN - TAX COLL 46 MAIN STREET DIXFIELD ME 04224
DIXIE COUNTY                            DIXIE COUNTY-TAX COLLECT P O DRAWER 5040 CROSS CITY FL 32628
DIXIE INSURORS                          711 NW 23RD AVE MIAMI FL 33125
DIXIE LOCK & KEY INC                    521 E HILL ST THOMSON GA 30824
DIXMONT TOWN                            DIXMONT TOWN - TAX COLLE P.O. BOX 100 DIXMONT ME 04932
DIXON AGENCY INC                        2321 OLIVE STREET PINE BLUFF AR 71611
DIXON COUNTY                            DIXON COUNTY - TREASURER PO BOX 416 PONCA NE 68770
DIXON ONEAL AGENCY                      405 W FIRST ST VIDALIA GA 30474
DIXON SERVICES INC                      1315 FARMVILLE RD MEMPHIS TN 38122
DIXON, COLLEEN                          ADDRESS ON FILE
DIXON, DENMAR                           ADDRESS ON FILE
DIXON, JESSICA                          ADDRESS ON FILE
DIXON, KEVIN                            ADDRESS ON FILE
DIXON, SCOTT                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 368 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 394 of 1490
Claim Name                             Address Information
DIXON, SHERYL                          ADDRESS ON FILE
DIY-EMS LLC                            8011 FM 3180 SUITE B BAYTOWN TX 77523
DJ BAKSHODEAH AGENCY                   2100 N MAIN ST STE 105 FT WORTH TX 76164
DJ MARTIN APPRAISALS                   42750 OLD BICKEL PLACE FALL RIVER MILLS CA 96028
DJL APPRAISALS, INC.                   815 PRINCE FERRY LANE MT. PLEASANT SC 29464
DK BUILDER LLC                         4166 DIVISION HWY EAST EARL PA 17519
DKS INVESTMENTS                        9879 MAUMELLE BLVD MAUMELLE AR 72113
DKS SERVICE GROUP, LLC                 311 ROSALIND AVENUE, SUITE 303 ORLANDO FL 32801
DL INSURANCE GROUP LLC                 17998 CHESTERFIELD AIRPORT RD 210 CHESTEFIELD MO 63006
DLG APPRAISAL INC                      10601 CABO WABO DR LAREDO TX 78045
DLG DEVELOPMENT CORP                   11 TOMAHAWK DR. BURLINGTON NJ 08016
DLR GROUP INC                          520 NICOLLET MALL SUITE 200 MINNEAPOLIS MN 55402
DM ELITE LLC                           J. D. MENDEZ 4627 N. STAHL PARK SUITE103 SAN ANTONIO TX 78217
DM LOVITT INS AGY                      P O BOX 3052 TUCSON AZ 85702
DMA BUILDERS                           1032 W. FLORENCE AVENUE LOS ANGELES CA 90044
DMC CONSTRUCTION                       271 CREEKSIDE COURT LINDENHURST IL 60046
DMC MUTUAL INS ASSOC.                  PO BOX 69 MEDIAPOLIS IA 52637
DMC PAINTING INC                       152 SUMMER ST PLYMOUTH MA 02360
DMITRIY LYUBIMSKIY &                   FOR EST OF Y LYUBIMSKAYA 20430 E BELLEWOOD PL AURORA CO 80015
DMJ APPRAISAL SERVICES INC             27445 MURRIETA OAKS AVE MURRIETA CA 92562
DML OVERALL SERVICES, LLC              252 BRANCH ROAD THOMASTON CT 06787
DMN MTL                                800 S WAPELLO RD MEDIAPOLIS IA 52637
DMR PLUMBING                           STE 170-452 2351 SUNSET BLVD ROCKLIN CA 95765
DMT CONSTRUCTION                       1821 N ZARAGOZA 207-311 EL PASO TX 79936
DNA CONSTRUCTION LLC                   909 87TH DR NE LAKE STEVENS WA 98258
DNC GLOBAL CONSTRUCTION                144 FAIRVILLE ROAD CHADDS FORD PA 19317
DND APPRAISAL SERVICES                 2 WELLMAN AVE SUITE 240 NASHUA NH 03064
DO RESCREENS LLC                       13603 BOTANY BAY CT RIVERVIEW FL 33569
DO, DON JUAN                           ADDRESS ON FILE
DO, SAMANTHA                           ADDRESS ON FILE
DOBBIN PLANTERSVILLE WSC               PO BOX 127 PLANTERSVILLE TX 77363
DOBBS FERRY VILLAGE                    DOBBS FERRY VILLAGE - CL 112 MAIN ST DOBBS FERRY NY 10522
DOBBS, TIFFANY                         ADDRESS ON FILE
DOBESH, CHRISTOPHER                    ADDRESS ON FILE
DOBIAS, PAULETTE                       ADDRESS ON FILE
DOBLE, GINVIC                          ADDRESS ON FILE
DOBSON CONTRACTORS INC.                STEVE DOBSON 521 W. WALNUT CIR GARLAND TX 75040
DOCKSEY, NICHOLAS                      ADDRESS ON FILE
DOCSOLUTION, INC.                      2316 SOUTHMORE PASADENA TX 77502
DOCSOLUTIONS, INC.                     (BY BROWN & ASSOCIATES) ATTN: GENERAL COUNSEL 10592A FUQUA HOUSTON TX 77089
DOCTOR DECK                            MATTHEW FRANTZ MATTHEW FRANTZ 411 HOBBIT HOLLOW ROAD ALTOONA PA 16601
DOCTOR PEPPERS FLOORING                600 MULE RD SUITE 4 TOMS RIVER NJ 08757
DOCUSIGN INC                           DEPT 3428 PO BOX 123428 DALLAS TX 75312
DOCUSIGN, INC.                         ATTN: LEGAL 221 MAIN STREET SUITE 1000 SAN FRANCISCO CA 94105
DODDRIDGE COUNTY SHERIFF               DODDRIDGE COUNTY - SHERI 118 E COURT STREET, ROOM WEST UNION WV 26456
DODGE COUNTY                           DODGE COUNTY-TAX COMMISS PO BOX 668 EASTMAN GA 31023
DODGE COUNTY                           DODGE COUNTY AUDITOR-TRE 721 MAIN STREET N /DEPT MANTORVILLE MN 55955
DODGE COUNTY                           DODGE COUNTY - TREASURER PO BOX 999 FREMONT NE 68026
DODGEVILLE CITY                        DODGEVILLE CITY TREASURE 100 E FOUNTAIN ST DODGEVILLE WI 53533



Epiq Corporate Restructuring, LLC                                                                  Page 369 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 395 of 1490
Claim Name                            Address Information
DODGEVILLE TOWN                       DODGEVILLE TWN TREASURER 108 E LEFFLER ST DODGEVILLE WI 53533
DODRILL INS                           P O BOX 27299 LAKEWOOD CO 80227
DODSON PEST CONTROL                   PO BOX 3067 FLORENCE SC 29502
DOG GONE MOLD                         MSMJ LLC 637 W 58TH STREET KANSAS CITY MO 64113
DOHERTY, KATHLEEN                     ADDRESS ON FILE
DOIGGS CARPET CARE INC                & MICHELLE JOHNSON 2931 RIDGE RD STE101-114 ROCKWALL TX 75032
DOLAN & EDWARDS FNCL SER              PO BOX 888 CLIENTE NV 89008
DOLAN AND DOLAN PA                    ONE LEGAL LANE 53 SPRING ST PO BOX D NEWTON NJ 07860
DOLAND, MARILYN                       ADDRESS ON FILE
DOLGEVILLE CS (CMBD TNS)              DOLGEVILLE CS - TAX COLL PO BOX 4823 UTICA NY 13504
DOLGEVILLE CS CMD TOWNS               DOLGEVILLE CS CMD TN-COL PO BOX 4823 DOLGEVILLE NY 13504
DOLGEVILLE VILLAGE                    DOLGEVILLE VIL - COLLECT 41 N MAIN ST DOLGEVILLE NY 13329
DOLGEVILLE VILLAGE (T-OP              DOLGEVILLE VILLAGE - CLE 41 NORTH MAIN STREET DOLGEVILLE NY 13329
DOLHOF CONSTRUCTION LLC               MICHAEL & BARBARA BARRY 7371 BRANTINGHAM RD GREIG NY 13345
DOLIN INS CENTER LLC                  PO BOX 120 MANCHESTER CT 06045
DOLLAR LAKE VILLAGE                   CONDOMINIUM II ASSOC. INC. PO BOX 105302 PO BOX 105302 ATLANTA GA 30348-5302
DOLLAR WISE, LLC                      PERRY BECNEL 4472 ROSEMONT NEW ORLEANS LA 70126
DOLLMAN, TAYLOR                       ADDRESS ON FILE
DOLORES COUNTY TREASURER              409 MAIN STREET DOVE CREEK CO 81324
DOLORES YEE                           PRO SE
DOLPHIN CARPET & TILE                 3550 NW 77 CT MIAMI FL 33122
DOLPHIN INS OF 8TH ST                 1775 SW 8TH ST MIAMI FL 33135
DOLPHIN PUBLIC ADJUSTERS              395 NW 86 PLACE STE 3 MIAMI FL 33126
DOLSON INS                            124 WOODLAND CT MICHIGAN CITY IN 46360
DOMAIN CONDOMINIUM ASSOCIATION        900 NORTH KINGSBURY CHICAGO IL 60610
DOME9 SECURITY                        ATTN: DAFFY GEFFNER 2730 SAND HILL ROAD MENLO PARK CA 94025
DOMESTIC DESIGNS ROOFING INC          438 N FLETCHER AVE FERNANDINA BEACH FL 32034
DOMICILE CONSULTANTS                  WILLIE G HOPKINS 1102 HIGH ST BURLINGTON CITY NJ 08016
DOMINATION CONSTRUCTION LLC           4231 E. SUNDANCE AVENUE GILBERT AK 85297
DOMINGUEZ HILLS ESTATE                ATTN PARK OFFICE 19009 LAUREL PARK RD RANCHO DOMINGUEZ CA 90220
DOMINGUEZ, CELIA                      ADDRESS ON FILE
DOMINGUEZ, FRANCISCA                  ADDRESS ON FILE
DOMINGUEZ, RUBY                       ADDRESS ON FILE
DOMINICK, LAKISHA                     ADDRESS ON FILE
DOMINICK, NATASHA                     ADDRESS ON FILE
DOMINION HOMES                        ATTN: AMY ABDOO PO BOX 13 CLINTON NY 13323
DOMINION INSURANCE                    2180 MCCOMAS WAY 111 VIRGINIA BEACH VA 23456
DOMINION SURVEYORS, INC               8808-H PEAR TREE VILLAGE COURT ALEXANDRIA VA 22309
DOMINION VIRGINIA POWER               PO BOX 26543 RICHMOND VA 23290
DOMINO ONE LLC                        AMBERLEA DAVIS LAW OFFICE OF AMBERLEA DAVIS 415 S. 6TH ST, 3RD FLOOR LAS VEGAS
                                      NV 89101
DOMINUS LAW & RECOVERY                & BRET & CATHRYN SNYDER 4846 CARDINAL BLVD JACKSONVILLE FL 32210
DOMUS CONST & DESIGN INC              8864 FRUITRIDGE RD SACRAMENTO CA 95826
DOMUS CONSTRUCTION                    8864 FRUITRIDGE RD SACRAMENTO CA 95826
DOMUS CONSTRUCTION & DESIGN, INC.     8864 FRUITRIDGE RD SACRAMENTO CA 95826
DON AVERA                             ADDRESS ON FILE
DON BULLARD INSURANCE                 4709 OLEANDER DR WILMINGTON NC 28403
DON BYBEE CONSTRUCTION, INC.          6518 BAKER BLVD RICHLAND HILLS TX 76118
DON CHOE & MYONG CHOE                 4083 VIEWCREST LOOP FLOYDS KNOBS IN 47119



Epiq Corporate Restructuring, LLC                                                                  Page 370 OF 1400
                                         Ditech Holding Corporation
           19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 396 of 1490
Claim Name                            Address Information
DON D RUTHERFORD AND SONS INC         807 WEST 2ND WICHITA KS 67203
DON FERGUSON INS AGENCY               2940 BROADWAY BLVD 101 GARLAND TX 75042
DON FRIEDRICHERSEN INS                2355 GOLD MEADOW 265 GOLD RIVER CA 95670
DON GREERS CONSTRUCTION               DONALD C. GREER 411 S. BROAD ST LACON IL 61540
DON J HELSER                          ADDRESS ON FILE
DON JACOBSEN PLUMBINGINC              1531 EDEN WAY YUBA CITY CA 95993
DON JAGODA ASSOCIATES, INC.           ATTN: GENERAL COUNSEL 100 MARCUS DRIVE MELVILLE NY 11747
DON MCMENEMY INC                      381 VALVERDE LN SAINT AUGUSTINE FL 32086
DON NEAL                              ADDRESS ON FILE
DON R SCHEIDT & CO INC                434 FOURTH ST STE 4 COLUMBUS IN 47201
DON RAMATICI INS INC                  PO BOX 551 PETALUMA CA 94953
DON TOOLE & ASSOCIATES, INC           P.O. BOX 833 111 PENDLETON STREET NW AIKEN SC 29802
DON WRIGHT CONSTRUCTION               DONALD RAY WRIGHT 43177 W 281 S DEPEW OK 74028
DON-CON, INC.                         DONALD E. SCHOMLER 286 BRIDGETON PIKE MULLICA HILL NJ 08062
DONA ANA COUNTY                       DONA ANA COUNTY-TREASURE 845 NORTH MOTEL BLVD, RM LAS CRUCES NM 88007
DONA ANA COUNTY TREASURER             P O BOX 1179 LAS CRUCES NM 88004
DONADIO INS                           10995 OWINGS MILLS 220 OWINGS MILLS MD 21117
DONAHUE ROOFING LLC                   3970 AV D D BILLINGS MT 59102
DONALD & DIANE WALKER                 13132 SW 42ND ST DAVIE FL 33330
DONALD & KAREN MCCRANEY               2616 EASTBROOK DR LAKELAND FL 33811
DONALD BRADLEY JONES                  629 CLYDESDALE LANE BARGERSVILLE IN 46106
DONALD BROWN                          ADDRESS ON FILE
DONALD COURTNEY                       ADDRESS ON FILE
DONALD D BAKER                        ADDRESS ON FILE
DONALD DAVIS                          ADDRESS ON FILE
DONALD DISHMAN                        ADDRESS ON FILE
DONALD E GRESH JR AGENCY              60 MARKSFIELD 60 MARKSFIELD DR.STE 6A CHARLESTON SC 29407
DONALD E SLEDD                        ADDRESS ON FILE
DONALD FISHER &                       KARA FISHER 395 MASON FARM DR KEARNEYSVILLE WV 25430
DONALD FLYNT                          ADDRESS ON FILE
DONALD H BAILIE AGENCY                1220 GREENE ST AUGUSTA GA 30901
DONALD J ALLEN                        ADDRESS ON FILE
DONALD JONES                          PRO SE
DONALD L DECKER - TRUSTEE             PO BOX 9237 TERRE HAUTE IN 47808
DONALD LELAND DRIVER, ET AL.          THOMAS P. KELLY 50 OID COURTHOUSE SQUARE, SUITE 609 SANTA ROSA CA 95404
DONALD M BROWN ESQ                    32 PINE TREE LANE AVON CT 06001
DONALD M LUKE                         ADDRESS ON FILE
DONALD MCCOTTREY                      ADDRESS ON FILE
DONALD PATTERSON                      ADDRESS ON FILE
DONALD POWERS & FOR                   ESTATE OF LINDA RHODES 265 OVACHITA 11 CAMDEN AR 71701
DONALD ROY FULMAN                     100 PINEY GROVE RD KATHLEEN GA 31047
DONALD S ROWAN INS AGNCY              537 WESTVIEW VILLAGE WACO TX 76710
DONALD X CLAVIN RECEIVER OF TAXES     200 NORTH FRANKLIN STREET UNIT D TOWN OF HEMPSTEAD HEMPSTEAD NY 11550
DONALD X CLAVIN RECEIVER OF TEXAS     200 NORTH FRANKLIN STREET UNIT D TOWN OF HEMPSTEAD HEMPSTEAD NY 11550
DONALDSON, RODNEY                     ADDRESS ON FILE
DONALDSONVILLE CITY                   DONALDSONVILLE CITY COLL P O BOX 470 DONALDSONVILLE LA 70346
DONALSONVILLE CITY                    DONALSONVILLE -TAX COLLE PO BOX 308 DONALSONVILLE GA 39845
DONE RESTORATION                      2145 BARRETT PARK DR 102 KENNESAW GA 30144
DONE RIGHT CONSTRUCTION               & REMODELING LLC 1321 FAIRFAX SOUTH LAKELAND FL 33813



Epiq Corporate Restructuring, LLC                                                                  Page 371 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 397 of 1490
Claim Name                            Address Information
DONE RIGHT ROOFING & GENERAL CSTR     1647 S. US. HWY 36 MILANO TX 76556
DONEGAL INS GROUP                     1195 RIVER ROAD MARIETTA PA 17547
DONEGAL MUTUAL INSURANCE              1195 RIVER ROAD PO BOX 300 MARIETTA PA 17547
DONEGAL MUTUAL INSURANCE              P O BOX 300 MARIETTA PA 17547
DONEGAL S.D./EAST DONEGA              DONEGAL SCHOOL DISTRICT 1051 KOSER ROAD MOUNT JOY PA 17552
DONEGAL S.D./MARIETTA BO              DONEGAL SD - TAX COLLECT 1051 KOSER ROAD MOUNT JOY PA 17552
DONEGAL S.D./MOUNT JOY B              DONEGAL SD - TAX COLLECT 1051 KOSER ROAD MOUNT JOY PA 17552
DONEGAL TOWNSHIP                      TAMERA MARTIN - TAX COLL 757 RT 40W WEST ALEXANDER PA 15376
DONEGAL TOWNSHIP                      DONEGAL TWP - TAX COLLEC 3653 RTE 31 BOX 243 DONEGAL PA 15628
DONEGAL TOWNSHIP                      SHERYLANN GREIBEL - COLL 604 LIBERTY LN CHICORA PA 16025
DONGBU INS CO                         1010 NORTHERN BLVD 238 GREAT NECK NY 11021
DONGBU INS CO                         P O BOX 31000 HONOLULU HI 96849
DONGBU INS CO LTD                     P O BOX 844223 BOSTON MA 02284
DONGBU INS CO LTD                     P O BOX 5171 NEW YORK NY 10087
DONGBU INSURACE CO                    1440 KAPIOLANI BLVD STE 950 HONOLULU HI 96814
DONGBU INSURACE CO                    STE 950 1440 KAPIOLANI BLVD HONOLULU HI 96814
DONIPHAN COUNTY                       DONIPHAN COUNTY - TREASU 120 E CHESTNUT ST TROY KS 66087
DONIPHAN COUNTY TREASURER             P.O. BOX 308 TROY KS 66087
DONLEY COUNTY APPRAISAL               DONLEY CAD - TAX COLLECT P O BOX 1220 CLARENDON TX 79226
DONLEY INS AGENCY                     115 E MAIN ST FLORENCE CO 81226
DONLEY, ARYAN                         ADDRESS ON FILE
DONNA CITY                            DONNA CITY - TAX COLLECT 307 S 12TH ST DONNA TX 78537
DONNA COOPER                          ADDRESS ON FILE
DONNA DENTON                          ADDRESS ON FILE
DONNA EDDY AND                        ADDRESS ON FILE
DONNA HELMSORIG, ET AL.               CHRISTOPHER THOMPSON, ESQ. LAW OFFICES OF CHRISTOPHER THOMPSON 33 DAVISON LANE
                                      EAST WEST ISLIP NY 11795
DONNA IRRIGATION DIST 1               DONNA IRR DIST 1 FLAT P O BOX 775 DONNA TX 78537
DONNA IRRIGATION DIST-MA              DONNA IRR DIST-MAINT-COL P O BOX 775 DONNA TX 78537
DONNA L LANDRY                        ADDRESS ON FILE
DONNA M RINALDO ESQ                   54 GROVE STREET UNIT 1A SOMERVILLE NJ 08876
DONNA M. GRITTERS                     ROSS M. ZAMBON SULAIMAN LAW GROUP, LTD 900 JORIE BOULEVARD, SUITE 150 OAK
                                      BROOK IL 60523
DONNA MANISCALCO &                    ROBERT SALVAGIO 2 HILLDALE RD NEW FAIRFIELD CT 06812
DONNA MILANI, ET AL.                  ERNEST E. RANALLI, ESQ. THE RANALLI LAW GROUP 742 VETERANS MEMORIAL HIGHWAY
                                      HAUPPAUGE NY 11788
DONNA PICKERSGILL                     ADDRESS ON FILE
DONNA POWELL PARKER PA                8591 FORSYTH DR SEMINOLE FL 33772
DONNA PRYOR                           ADDRESS ON FILE
DONNA RODRIGUEZ & EST OF              RICHARD STARNES 1090 W EXCHANGE PKWY5201 ALLEN TX 75013
DONNA WESTMORELAND                    & BILLY WESTMORELAND 119 SEDGEFIELD CT ANDERSON SC 29621
DONNA WINT & FOR THE EST              OF CHRISTOPHER WINT 9 S COMARES AVE SAINT AUGUSTINE FL 32080
DONNA WOLD                            ADDRESS ON FILE
DONNA ZUCCARELLI                      ADDRESS ON FILE
DONNE GARCIA INS AGENCY               4485 CALDER AVE BEAUMONTTX TX 77706
DONNELLEY FINANCIAL LLC               PO BOX 531832 ATLANTA GA 30353-1832
DONNELLY AND SPROUL INC               55 HARRISTOWN RD GLEN ROCK NJ 07452
DONNELLY, MICHAEL                     ADDRESS ON FILE
DONNIE H. STEWART,INC                 2428 HWY 17 S. BUSINESS GARDEN CITY BEACH SC 29576
DONOFRIO APPRAISAL ASSOCIATES INC     PO BOX 7507 WARNER ROBINS GA 31095-7507


Epiq Corporate Restructuring, LLC                                                                  Page 372 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 398 of 1490
Claim Name                               Address Information
DONOHOE, DAWN                            ADDRESS ON FILE
DONORA BORO                              DONORA BORO - TAX COLLEC 239 WADDELL AVE DONORA PA 15033
DONOVAN INSURANCE                        6267 DUPONT STATION CT JACKSONVILLE FL 32217
DONS FAST CASH INC                       1422 W HILL AVE VALDOSTA GA 31601
DOOLEY, TERESA                           ADDRESS ON FILE
DOOLEYS HANDYMAN SERVICE                 CHADD DOOLEY 179 ST CLAIR AVE ELKHART IN 46516
DOOLITTLE, HOLLY                         ADDRESS ON FILE
DOOLY COUNTY TAX COMMISSIONER            PO BOX 371 VIENNA GA 31092
DOONAN GRAVES & LONGORIA LLC             100 CUMMINGS CENTER STE 225D BEVERLY MA 01915
DOONER, EDWARD                           ADDRESS ON FILE
DOONEY, JAMES                            ADDRESS ON FILE
DOORS & MORE CONSTRUCT &                 FOR THE ACCT OF R CULVER 17092 MAGNOLIA PKWY SOUTHFIELD MI 48075
DORADO CONSTRUCTION & HANDYMAN CORP      DONALD RIVERA PO BOX 1559 DORADO PR 00646
DORAL PARK COUNTRY CLUB ASSOCIATION INC 5001 N.W. 104TH AVENUE DORAL FL 33178
DORASAMI, RAMAN                          ADDRESS ON FILE
DORCHESTER COUNTY                        DORCHESTER COUNTY - TREA P O BOX 66 - CNTY OFFICE CAMBRIDGE MD 21613
DORCHESTER COUNTY                        DORCHESTER COUNTY - TREA 201 JOHNSTON STREET ST GEORGE SC 29477
DORCHESTER COUNTY / MOBI                 DORCHESTER COUNTY - TREA 201 JOHNSTON ST (PO BOX ST GEORGE SC 29477
DORCHESTER COUNTY /SEMIA                 DORCHESTER COUNTY - TREA P O BOX 66 COUNTY OFFI CAMBRIDGE MD 21613
DORCHESTER COUNTY DELINQUENT             TAX COLLECTOR 201 JOHNSTON STREET SAINT GEORGE SC 29477
DORCHESTER COUNTY TREASURER              501 COURT LANE 102 CAMBRIDGE MD 21613
DORCHESTER COUNTY TREASURER              201 JOHNSON ST SAINT GEORGE SC 29477
DORCHESTER GREEN CONDOMINIUM ASSOC       300 N LASALLE ST STE 4925 CHICAGO IL 60654
DORCHESTER INS CO                        P O BOX 1520 ST THOMAS VI 00804
DOREE ADAMS LLC                          7400 CENTER ST. MENTOR OH 44060
DOREEN ORTIZ &                           ADDRESS ON FILE
DORIES DE LARA                           450 W DAYBREAK LN ROUND LAKE IL 60073
DORIS COLEMAN VS DITECH FINANCIAL, LLC   THE HARPER LAW OFFICE R. VICTOR HARPER 717 S. LINCOLN STAR CITY AR 71667
DORIS R FENNELL                          ADDRESS ON FILE
DORMONT BORO                             DORMONT BORO - TAX COLLE 1444 HILLSDALE AVE. STE PITTSBURGH PA 15216
DOROTHY J. SMOTHERS                      J. RACHEL SCOTT ATLANTA LEGAL AID SOCIETY, INC. 54 ELLIS STREET NE ATLANTA GA
                                         30303
DOROTHY LEE                              ADDRESS ON FILE
DORR APPRAISALS PF & CD INC              2534 CENTRAL AVE AUGUSTA GA 30904
DORR TOWNSHIP                            DORR TOWNSHIP - TREASURE 4196 18TH ST DORR MI 49323
DORRANCE TOWNSHIP                        BEVERLY LUKASHEWSKI-TX C 3940 ST. MARYS RD WAPWALLOPEN PA 18660
DORSE EVRIDGE &                          BARBARA EVRIDGE PO BOX 327 NEW CASTLE KY 40050
DORSET TOWN                              DORSET TOWN - TAX COLLEC 112 MAD TOM ROAD EAST DORSET VT 05253
DORSEY INS AGENCY INC                    503 JEFFERSON TRCE BLVD NEW IBERIA LA 80562
DORSEY, VERONICA                         ADDRESS ON FILE
DORSEYJR, CHARLES                        ADDRESS ON FILE
DORSEYS UNLIMITED CONSTRUCTION           TRE & ASSOCIATES, INC 801-C KENNEDALE SUBLETT RD KENNENDALE TX 76060
DORTY, FELICIA                           ADDRESS ON FILE
DORVAL, MARVINS                          ADDRESS ON FILE
DOSCHER, KEVIN                           ADDRESS ON FILE
DOTHAN DISCOUNT BUILDING MATERIAL INC    PO BOX 8605 114 ZENITH ROAD DOTHAN AL 36304
DOTHAN UTILITIES                         PO BOX 6728 DOTHAN AL 36302
DOTHAN UTILITIES                         125 NORTH SAINT ANDREWS STREET DOTHAN AL 36303
DOTHLYNE REID                            1218 SEAVIEW NORTH LAUDERDALE FL 33068



Epiq Corporate Restructuring, LLC                                                                   Page 373 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 399 of 1490
Claim Name                              Address Information
DOTSON, TERESA                         ADDRESS ON FILE
DOTTERMAN INC                          2020 ANDERSON FERRY ROAD CINCINNATI OH 45238
DOTTRIO LLC                            400-66 3351 CORRIDOR MARKETPL LAUREL MD 20724
DOTY TOWN                              DOTY TWN TREASURER 14899 COUNTY ROAD T MOUNTAIN WI 54149
DOUBLE A ROOFING                       ARTURO REYES 420 E. 11TH STREET DUMAS TX 79029
DOUBLE M LAWN SERVICE LLC              PO BOX 3537 CLEWISTON FL 33440
DOUBLE N LAWN RANGERS                  PO BOX 162 GANS OK 74936
DOUBLE S CONSTRUCTION &                13547 VENTURE OF BLVD408 SHERMAN OAKS CA 91423
DOUBLE STUD                            7985 WEST 16TH AVE LAKEWOOD CO 80214
DOUCET & ASSOCIATES CO LPA             700 STONEHENGE PKWY SECOND FLOOR DUBLIN OH 43017
DOUCETTE ENTERPRISES                   1905 BANKS RD MARGATE FL 33063
DOUG ADAMS                             ADDRESS ON FILE
DOUG BELDEN, HILLSBOROUGH TAX COLLECTOR PO BOX 30012 TAMPA FL 33630-3012
DOUG CRAWFORD INS AGENCY               102 E ALISO ST OJAI CA 93023
DOUG HODGE & PATRICIA                  HODGE 2408 SKYVIEW DR RICHARDSON TX 75080
DOUG JONES INSURANCE AGY               2132 STATESVILLE BLVD SALISBURY NC 28147
DOUG MARTIN ASSOCIATES                 PO BOX 792 CLAREMONT NH 03743
DOUG PRESTIER & CHATEAU                & LINDA & CHRIS COLE 842 S MAIN NORTH CANTON OH 44720
DOUG SMITH &                           LINDA SMITH 7327 JOHNSTOWN UTICA RD JOHNSTOWN OH 43031
DOUG STIEBELING &                      DANETTE STIEBELING 1027 ALGARE LOOP WINDERMERE FL 34786
DOUGHERTY APPRAISAL SERVICES LLC       13635 COUNTY RD 10-3 LYONS OH 43533
DOUGHERTY COUNTY                       DOUGHERTY CO-TAX COMMISS PO BOX 1827 ALBANY GA 31702
DOUGHERTY COUNTY CLERK OF THE          SUPERIOR COURT 240 PINE AVE STE 100 ALBANY GA 31702
DOUGHERTY COUNTY TAX DEPT              PO BOX 1827 ALBANY GA 31702-1827
DOUGHERTY, ADELE                       ADDRESS ON FILE
DOUGHERTY, BRIAN                       ADDRESS ON FILE
DOUGHTERY INSURANCE AGY                24020 MAIN STREET STARTFORD CT 06615
DOUGLAS A MERRICK                      325 MIDDLE COUNTRY RD F SELDEN NY 11784
DOUGLAS APPRAISALS                     PO BOX 201 HEBER SPRINGS AR 72543
DOUGLAS B KIEL TRUSTEE                 4725 S MONACO ST STE 120 DENVER CO 80237
DOUGLAS BROCKMAN &                     JAYNE BROCKMAN 57 ATWATER DR SAINT PETERS MD 63376
DOUGLAS C WILLIAMS AGNCY               303 MOSLEY DR LYNN HAVEN FL 32444
DOUGLAS CITY                           DOUGLAS CITY - TREASURER PO BOX 757 DOUGLAS MI 49406
DOUGLAS COUNTY                         DOUGLAS CO-TAX COMMISSIO 8700 HOSPITAL DRIVE DOUGLASVILLE GA 30134
DOUGLAS COUNTY                         DOUGLAS CO. - AUDITOR/TR 305 8TH AVENUE WEST ALEXANDRIA MN 56308
DOUGLAS COUNTY                         DOUGLAS COUNTY - TREASUR PO BOX 68 ARMOUR SD 57313
DOUGLAS COUNTY                         DOUGLAS COUNTY - TREASUR PO BOX 320 TUSCOLA IL 61953
DOUGLAS COUNTY                         DOUGLAS COUNTY - COLLECT 203 E. LINCOLN AVE AVA MO 65608
DOUGLAS COUNTY                         DOUGLAS COUNTY - TREASUR 1100 MASSACHUSETTS LAWRENCE KS 66044
DOUGLAS COUNTY                         DOUGLAS COUNTY - TREASUR 1819 FARNAM ST, RM H-02 OMAHA NE 68183
DOUGLAS COUNTY                         DOUGLAS COUNTY-TREASURER 100 THIRD STREET, SUITE CASTLE ROCK CO 80104
DOUGLAS COUNTY                         DOUGLAS COUNTY - TREASUR 1616 8TH STREET MINDEN NV 89423
DOUGLAS COUNTY                         DOUGLAS COUNTY - TAX COL 1036 SE DOUGLAS AVE, ROO ROSEBURG OR 97470
DOUGLAS COUNTY                         DOUGLAS COUNTY - TREASUR PO BOX 609 WATERVILLE WA 98858
DOUGLAS COUNTY CLERK & RECORDER        401 S CENTER ST TUSCOLA IL 61953
DOUGLAS COUNTY CLERK TREASURER         1616 8TH ST 2ND FLOOR MINDEN NV 89423
DOUGLAS COUNTY SEWER DISTRICT 1        692 EASTMONT AVE EAST WENATCHEE WA 98802
DOUGLAS COUNTY STORM WAT               DOUGLAS COUNTY - TREASUR PO BOX 609 WATERVILLE WA 98858
DOUGLAS COUNTY TAX COLLECTOR           1036 SE DOUGLAS AVE RM 205 ROSEBURG OR 97470



Epiq Corporate Restructuring, LLC                                                                 Page 374 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 400 of 1490
Claim Name                            Address Information
DOUGLAS COUNTY TAX COMMISSION         8700 HOSPITAL DR DOUGLASVILLE GA 30134
DOUGLAS COUNTY TREASURER              1313 BELKNAP ST RM 102 SUPERIOR WI 54880
DOUGLAS COUNTY TREASURER              1100 MASSACHUSETTS LAWRENCE KS 66044
DOUGLAS COUNTY TREASURER              1819 FARNAM ST H-03 OMAHA NE 68183
DOUGLAS COUNTY TREASURER              PO BOX 3000 MINDEN NV 89423
DOUGLAS COUNTY TREASURER              213 S. RAINIER AVE WATERVO;;E WA 98858
DOUGLAS COUNTY TREASURER              213 S. RAINIER AVE WATERVILLE WA 98858
DOUGLAS COUNTY WATER AND SEWER        P. O. BOX 1157 DOUGLASVILLE GA 30133
AUTHORITY
DOUGLAS D. DEHART, INC                796 ENERGY WAY CHULA VISTA CA 91911
DOUGLAS DRANE                         ADDRESS ON FILE
DOUGLAS ENGELHARDT                    667 HIDDEN LN GROSSE POINTE WOODS MI 48236
DOUGLAS G & BEVERLY JEAN LOEWER       DOUGLAS G LOEWER 4780 PINE RIDGE ROAD NAPLES FL 34119
DOUGLAS I CONSTRUCTION                4801 RIGHTSELL RD LITTLE ROCK AR 72223
DOUGLAS JAY TOWNSEND &                L TROUTMAN & C BARKER 2485 SHUMARD OAK DR BRASELTON GA 30517
DOUGLAS K DART                        ADDRESS ON FILE
DOUGLAS KNIGHT                        ADDRESS ON FILE
DOUGLAS KNOX                          ADDRESS ON FILE
DOUGLAS L MARSTON                     ADDRESS ON FILE
DOUGLAS TOWN                          DOUGLAS TOWN -TAX COLLEC 29 DEPOT STREET DOUGLAS MA 01516
DOUGLAS TOWN                          DOUGLAS TWN TREASURER W7995 ST RD 23 ENDEAVOR WI 53930
DOUGLAS W NEWAY CHAPTER 13 TRUSTEE    200 WEST FORSYTH ST, STE 1520 JACKSONVILLE FL 32202
DOUGLAS YAGER                         ADDRESS ON FILE
DOUGLAS, DEBBIE                       ADDRESS ON FILE
DOUGLAS, DONNA                        ADDRESS ON FILE
DOUGLAS, JAMES                        ADDRESS ON FILE
DOUGLASS HILLS CITY                   CITY OF DOUGLASS HILLS - PO BOX 43284 LOUISVILLE KY 40253
DOUGLASS TOWNSHIP                     DOUGLASS TWP - TAX COLLE 82 WINDING RD BOYERTOWN PA 19512
DOUGLASS TOWNSHIP                     REBECCA ZERN - TAX COLLE 76 MERKEL RD GILBERTSVILLE PA 19525
DOUGLASS TOWNSHIP                     DOUGLASS TOWNSHIP - TREA 3589 N. SHERIDAN RD STANTON MI 48888
DOUMAUX, JOHN                         ADDRESS ON FILE
DOUSMAN VILLAGE                       WAUKESHA COUNTY TREASURE 515 W MORELAND BLVD. RM WAUKESHA WI 53188
DOVE, JEANNE                          ADDRESS ON FILE
DOVER AREA SCHOOL DISTRI              DOVER AREA SD - TAX COLL 65 AMBER VIEW RD DOVER PA 17315
DOVER AREA SCHOOL DISTRI              KRISTINE B KEENER - COLL 3700-6 DAVISBURG RD DOVER PA 17315
DOVER AREA SCHOOL DISTRI              DOVER AREA SD - TAX COLL 237 SHIPPENSBURG ROAD E. BERLIN PA 17316
DOVER BAY                             P O BOX 9855 THE WOODLANDS TX 77387
DOVER BORO                            DOVER BORO - TAX COLLECT 65 AMBER VIEW RD DOVER PA 17315
DOVER CITY                            DOVER CITY - TAX COLLECT 288 CENTRAL AVENUE DOVER NH 03820
DOVER CITY                            DOVER CITY - TAX COLLECT POB 15558 WILMINGTON DE 19886
DOVER CITY                            DOVER CITY-TAX COLLECTOR PO BOX 447 DOVER TN 37058
DOVER HOMEOWNERS ASSOCIATION INC      PO BOX 440020 AURORA CO 80044-0020
DOVER MAINTENANCE ASSOCIATION, INC    17319 SAN PEDRO SUITE 318 SAN ANTONIO TX 78232
DOVER PLACE CAI                       3784 PROGRESS AVE STE 107 NAPLES FL 34104
DOVER PLAINS CS (AMENIA               DOVER PLAINS CS-TAX COLL 2368 RT 22 DOVER PLAINS NY 12522
DOVER PLAINS CS (UNIONV               DOVER PLAINS CS-TAX COLL 2368 RT 22 DOVER PLAINS NY 12522
DOVER TOWN                            DOVER TOWN - TAX COLLECT 5 SPRINGDALE AVENUE DOVER MA 02030
DOVER TOWN                            DOVER TOWN - TAX COLLECT PO BOX 527 WEST DOVER VT 05356
DOVER TOWN                            DOVER TOWN - TAX COLLECT 37 NORTH SUSSEX STREET DOVER NJ 07801



Epiq Corporate Restructuring, LLC                                                                  Page 375 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 401 of 1490
Claim Name                              Address Information
DOVER TOWN                              DOVER TOWN - TAX COLLECT 126 EAST DUNCAN HILL RD DOVER PLAINS NY 12522
DOVER TOWN                              DOVER TWN TREASURER 4110 S BEAUMONT AVE KANSASVILLE WI 53139
DOVER TOWNSHIP                          KRISTINE B KEENER - COLL 3700-6 DAVISBURG RD DOVER PA 17315
DOVER TOWNSHIP                          TAX COLLECTOR 102 E MAUMEE ST ADRIAN MI 49221
DOVER TOWNSHIP                          DOVER TOWNSHIP - TREASUR 6888 N SHOOKUM RD LUTHER MI 49656
DOVER TOWNSHIP                          DOVER TOWNSHIP - TREASUR 5040 SPARR RD GAYLORD MI 49735
DOVER UNION FREE CS (DO                 DOVER UNION FREE CS -COL 2368 RT 22 DOVER PLAINS NY 12522
DOVER-FOXCROFT TOWN                     DOVER-FOXCROFT TN - COLL 48 MORTON AVE SUITE A DOVER-FOXCROFT ME 04426
DOVETAIL LOG HOME SERVICES              LARRY HOGHEAD 7412 MILLER ROAD CHRISTIANA TN 37037
DOVRE TOWN                              DOVRE TWN TREASURER 304 25 1/2 STREET CHETEK WI 54728
DOWAGIAC CITY                           DOWAGIAC CITY - TREASURE P.O. BOX 430 DOWAGIAC MI 49047
DOWD, JENNIFER                          ADDRESS ON FILE
DOWDELL PUD E                           DOWDELL PUD - TAX COLLEC 17111 ROLLING CREEK HOUSTON TX 77090
DOWDELL, CARRIE                         ADDRESS ON FILE
DOWDENS ADDITION ASSOCIATION INC        C/O M & T BANK P O BOX 1210 FORT ASHBY WV 26719
DOWDY CONST SERVICES LLC                JOE DOWDY JOE DOWDY 3808 BAINBRIDGE CT PLANO TX 75023
DOWDY, JAMES                            ADDRESS ON FILE
DOWEY INSURANCE AGENCY                  1423 TILTON ROAD SUITE8 NORTHFIELD NJ 08225
DOWLING AND ONEIL INS                   973 IYANNOUGH RD HYANNIS MA 02601
DOWN TO THE LETTER                      PO BOX 31685 HOUSTON TX 77231
DOWNE TOWNSHIP                          DOWNE TOWNSHIP - TAX COL 288 MAIN STREET NEWPORT NJ 08345
DOWNERS GROVE SANITARY DISTRICT         2710 CURTISS ST. DOWNERS GROVE IL 60515
DOWNES HARDWOOD FLOORS INC              6020 GRIFFITH LAKE DR MILFORD DE 19963
DOWNES, JAMES                           ADDRESS ON FILE
DOWNING VILLAGE                         DOWNING VLG TREASURER 801 90TH STREET DOWNING WI 54734
DOWNINGTOWN AREA SCHOOL                 BERKHEIMER ASSOCIATES 50 NORTH SEVENTH ST BANGOR PA 18013
DOWNINGTOWN BORO                        DOWNINGTOWN BORO-TAX COL PO BOX 1004 (C/O DOWNING DOWNINGTOWN PA 19335
DOWNINGTOWN MUNICIPAL WATER AUTHORITY   100 WATER PLANT WAY DOWNINGTOWN PA 19335
DOWNSVILLE CS (CMBD TNS                 DOWNSVILLE CS - TAX COLL P.O. BOX 431 DELHI NY 13753
DOYEL & CO., INC                        CRAIG S DOYEL 6420 ETZEL AVENUE ST. LOUIS MO 63133
DOYLE & FOUTTY PC                       41 E WASHINGTON ST STE 400 INDIANAPOLIS IN 46204
DOYLE LEGAL CORP                        41 E WASHINGTON STE 400 INIANAPOLIS IN 46204
DOYLE ROOF MASTERS, INC.                2905 BROADWAY SE ALBUQUERQUE NM 87102
DOYLE STORY                             6145 QUAIL 503 EL PASO TX 79924
DOYLE WEBER, KELLY                      ADDRESS ON FILE
DOYLE, CONOR                            ADDRESS ON FILE
DOYLESTOWN BORO                         DOYLESTOWN BORO - COLLEC 219 WEST COURT ST DOYLESTOWN PA 18901
DOYLESTOWN TOWNSHIP MUNICIPAL AUTHORITY 425 WELLS ROAD DOYLESTOWN PA 18901
DOYLESTOWN TOWNSHIP TAX COLLECTOR       SAMUEL KOLODNEY TAX COLLECTOR PO BOX 2002 DOYLESTOWN PA 18901
DOYLESTOWN TWP TAX COL.                 DOYLESTOWN TWP - TAX COL 11 DUANE RD,BLDG D,1ST F DOYLESTOWN PA 18901
DOYLESTOWN VILLAGE                      DOYLESTWN VLG TREASURER N4031 BRUCE STREET DOYLESTOWN WI 53928
DP & ROOFING AND CONSTRUCTION INC       JOSE CARLOS GARICA 4601 MANSFIELD HWY FORTH WORTH TX 76119
DP ELECTRIC                             6002 S ASH AVE TEMPE AZ 85283
DPH CONSTRUCTION LLC                    PO BOX 747 FARMVILLE NC 27828
DPS CONTRACTING INC                     9762 TANNER RD HOUSTON TX 77041
DPS INSURANCE GROUP,INC                 500 GRANITE AVE,SUITE 3 MILTON MA 02186
DPS VENTURES, LLC DBA                   1436 TRIAD CENTER DR. SAINT PETERS MO 63376
DR ROOF ATLANTA                         88 MANSELL COURT ROSWELL GA 30076
DR ROOFING INC                          12524 RENDON ROAD BURLESON TX 76028



Epiq Corporate Restructuring, LLC                                                                    Page 376 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 402 of 1490
Claim Name                              Address Information
DR. EXTERIORS LLC                       GEORGE HELD 5612 N 96TH ST OMAHA NE 68134
DR. REMODEL                             RND SERVICES LLC 1401 STONE MOUNTAIN PKWY AUBREY TX 76227
DR3 CONSTRUCTION                        DCR SOLUTIONS LLC PO BOX 1292 CONROE TX 77305
DRACUT TOWN                             DRACUT TOWN - TAX COLLEC 62 ARLINGTON STREET DRACUT MA 01826
DRAIN CHAMP INC                         P O BOX 271334 SALT LAKE CITY UT 84127
DRAIN, LETHA                            ADDRESS ON FILE
DRAINS R US LLC                         KIT DENG 6123 ALMA ST PHILADELPHIA PA 19149
DRAKE BEEMONT MUTUAL INS                110 NORTH FIRST STREET OWENSVILLE MO 65066
DRAKE EXTERIORS LLC                     2371 BRITT STREET GARYSON GA 30017
DRAKE, HEATHER                          ADDRESS ON FILE
DRAKES BRANCH                           DRAKES BRANCH - TREASURE P O BOX 191 DRAKES BRANCH VA 23937
DRAPCHAK, JOHN                          ADDRESS ON FILE
DRAPEAUX, TERRANCE                      ADDRESS ON FILE
DRAPER AND ASSOCS                       3209 W ALABAMA HOUSTON TX 77098
DRAPER TOWN                             DRAPER TWN TREASURER PO BOX 73 WINTER WI 54896
DRAVOSBURG BORO                         CHARLES GROSS - TAX COLL 226 MAPLE ST DRAVOSBURG PA 15034
DREAGER, BERNADETTE                     ADDRESS ON FILE
DREAM COLOR CONCEPTS                    BRUCE RAMPHAL 13775 KENSINGTON AVE NE PRIOR LAKE MN 55372
DREAM HOME RESTORATION LLC              BRADLEY SEBAK 660 LINTON BLVD SUITE 209 DELRAY BEACH FL 33444
DREAM RESTORATIONS INC                  648 S YALE AVE ADDISON IL 60101
DREAM TEAM CONSTRUCTIONS                LLC 407 CHURCH ST SUMTER SC 29150
DREHER TOWNSHIP                         DREHER TWP - TAX COLLECT PO BOX 505 NEWFOUNDLAND PA 18445
DRENDEL ENTERPRISES INC                 DBA REMAX HERITAGE 249 N COUNTRY LN. STE. 201 FOND DU LUC WI 54935
DRENNON, SHELLBE                        ADDRESS ON FILE
DRESDEN CITY                            DRESDEN CITY-TAX COLLECT 117 W MAIN ST DRESDEN TN 38225
DRESDEN TOWN                            DRESDEN TOWN - TAX COLLE P.O. BOX 30/534 GARDINER DRESDEN ME 04342
DRESDEN TOWN                            DRESDEN TOWN-TAX COLLECT 1 LILLIANS WAY CLEMENS NY 12819
DRESSER VILLAGE                         DRESSER VLG TREASURER PO BOX 547 DRESSER WI 54009
DREW CHORNEY AND                        KANDACE CHORNEY 106 ABBEY RD LEBANON TN 37090
DREW CITY                               DREW CITY-TAX COLLECTOR 130 W SHAW AVE DREW MS 38737
DREW COUNTY                             DREW COUNTY - TAX COLLEC 210 S MAIN ST MONTICELLO AR 71655
DREW MIKE JR.                           1032 WARD ST. CHESTER PA 19013
DREW WOODS CONDO ASSOC                  17 COMMERCE DR BEDFORD NH 03110
DREWES LAW PLLC                         509 FIRST AVENUE NORTHEAST STE 2 MINNEAPOLIS MN 55413
DREXLER, KATIE                          ADDRESS ON FILE
DREYER, ROBIN                           ADDRESS ON FILE
DREYFUSS FIRM PLC                       2 VENTURE STE 450 IRVINE CA 92618
DRIFTWAY HILLS CONDO ASSOC.             8 DRIFTWAY HILLS ROAD DANBURY CT 06811
DRIFTWOOD BUILDERS ROOFING              M&D HOLDING, LP 12308 TWIN CREEKS RD 101 A MANCHAZA TX 78652
DRIFTWOOD CONDOMINIUM ASSOCIATION INC   C/O SULLIVAN STREET SUITE 112 PUNTA GORDA FL 33950
DRISKELLS FLOORING LLC                  4713 SHERLOCK PL SAINT AUGUSTINE FL 32086
DROMGOOLE, MICHAEL                      ADDRESS ON FILE
DRP INS ASSOCS                          535 HARRISON AVE HARRISON NJ 07029
DRR BUILDERS INC                        18938 BARRY LANE HUMBLE TX 77346
DRS OF CENTRAL FLORIDA, INC.            6107 ANNO AVENUE ORLANDO FL 32809
DRT CONSTRUCTION                        CARLOS R. CRUZ COLON P.O. BOX 772 COAMO PR 00769
DRUCKER, MICHAEL                        ADDRESS ON FILE
DRUCKMAN LAW GROUP PLLC                 242 DREXEL AVE WESTBURY NY 11590
DRUID HILLS CITY                        CITY OF DRUID HILLS - CL PO BOX 6777 LOUISVILLE KY 40206



Epiq Corporate Restructuring, LLC                                                                    Page 377 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 403 of 1490
Claim Name                               Address Information
DRUM                                     1 EAST 22ND STREET SUITE 200 LOMBARD IL 60148
DRUM POINT PROPERTY OWNERS ASSOCIATION   401 LAKE DRIVE LUSBY MD 20657
DRUM POINT VILLAGE CONDO ASSOCIATION     PO BOX 292 GARWOOD NJ 07027
INC
DRUMMOND ISLAND TOWNSHIP                 DRUMMOND ISLAND - TREASU PO BOX 225 DRUMMOND ISLAND MI 49726
DRUMMOND TOWN                            DRUMMOND TWN TREASURER 46900 BLUE MOON ROAD DRUMMOND WI 54832
DRUMORE TOWNSHIP                         DRUMORE TWP - TAX COLLEC 2124 BALD EAGLE ROAD DRUMORE PA 17518
DRURY BROS ROOFING WYOMING, INC.         1651 CAREY AVE SUITE 18 E CHEYENNE WY 82009
DRY CREEK CONSTRUCTION                   425 PINE ST STE 1-F GALT CA 95632
DRY CREEK MOBILE HOME ESTATES            1533 PLAYGROUND WAY MODESTO CA 95355
DRY FORCE CORP                           3701 W ROYAL LN SUITE 120 IRVING TX 75063
DRY PRONG VILLAGE                        DRY PRONG VILLAGE - COLL P. O. BOX 268 DRY PRONG LA 71423
DRY RIDGE CITY                           CITY OF DRY RIDGE - CLER PO BOX 145 DRY RIDGE KY 41035
DRY ROOFING INC                          19100 CYPRESS VIEW DR FORT MYERS FL 33967
DRY SEAL ROOFING AND CONSTRUCTION        TRAVIS W TIBBITS 390 OLIVE STREET BOX 254 MARTENSDALE IA 50160
DRY ZONE, LLC                            ROB ROBERTS P.O BOX 135 MILTON DE 19968
DRYDEN CEN SCH (CMBD TWN                 DRYDEN CEN SCH - TAX COL 555 WARREN RD- TST BOCES ITHACA NY 14850
DRYDEN CEN SCH (CMBD TWN                 DRYDEN CS-TAX COLLECTOR 555 WARREN RD- TST BOCES ITHACA NY 14850
DRYDEN MUTUAL INS                        12 ELLIS DRIVE DRYDEN NY 13053
DRYDEN MUTUAL INS                        P O BOX 635 DRYDEN NY 13053
DRYDEN TOWN                              DRYDEN TOWN-TAX COLLECTO 93 EAST MAIN ST DRYDEN NY 13053
DRYDEN TOWNSHIP                          DRYDEN TOWNSHIP - TREASU 4849 DRYDEN RD DRYDEN MI 48428
DRYDEN VILLAGE                           DRYDEN VILLAGE - TREASUR P.O. BOX 329 DRYDEN MI 48428
DRYMAN CONSTRUCTION &                    ISMAIL & ZUBADA IBRAHIM 1348 MIMS ROAD ROCKWALL TX 75032
DRYMASTER                                DIMAR ENTERPRISES INC. PO BOX 308 SAN JUAN CAPISTRANO CA 92693
DRYMEDIC RESTORATION                     BLOOMFIELD LLC 795 INDUSTRIAL CT BLOOMFIELD TWP MI 48302
DRYOLOGY RESTORATION INC                 13727 SW 152 STREET, SUITE 276 MIAMI FL 33177
DRYSDALE, COREY                          ADDRESS ON FILE
DRYTECH CO LLC                           13483 FENWAY BLVD CIR N HUGO MN 55038
DRYTIME RESTORATION LLC                  PO BOX 821696 VANCOUVER WA 98682
DSA BROKERAGE SRVCS INC                  2 MOTT STREET ROOM 501 NEW YORK NY 10013
DSCHAAK, FAITH                           ADDRESS ON FILE
DSG                                      2550 NW 72 AVE 317 MIAMI FL 33122
DSHS                                     1100 W. 49TH STREET AUSTIN TX 78756
DSI FRANI SCHMIDT INS                    800 VILLAGE SQ CROSSING 214 PALM BEACH GARDENS FL 33410
DST APPRAISALS                           63 SHARLENE LANE PLAINVILLE MA 02762
DT & Y CONSULTING INC                    600 N WALNUT SHERMAN TX 75090
DT ROOFING LLC                           DEREK TANNER 911 EAST HIGHWAY 377 SUITE 105 GRANBURY TX 76048
DTE ENERGY                               P.O. BOX 740786 CINCINNATI OH 45274
DTE ENERGY COMPANY                       2000 SECOND AVE DETROIT MI 48226
DTP CONSTRUCTION AND HOME IMPROVEMENTS   1003 E. PACIFIC AVE. GLADEWATER TX 75647
DTRIC                                    1600 KAPIOLANI BLVD STE 1520 HONOLULU HI 96814
DTRIC                                    STE 1520 1600 KAPIOLANI BLVD HONOLULU HI 96814
DTRT INS                                 12550 W ATLANTIC BLVD CORAL SPRINGS FL 33071
DU DAO                                   8707 KIRKSAGE DRIVE HOUSTON TX 77089
DU-HENSON, JULIE                         ADDRESS ON FILE
DUAL DIAGNOSIS TREATMENT CENTER, INC     PETER K. STRIS, ESQ. STRIS & MAHER LLP 725 SOUTH FIGUEROA STREET, SUITE 1830
                                         LOS ANGELES CA 09917
DUALL HOME SERVICE                       KEVIN GARNIER 8748 S. LASALLE AVE LOS ANGELES CA 90047



Epiq Corporate Restructuring, LLC                                                                    Page 378 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 404 of 1490
Claim Name                            Address Information
DUANE E MARTIN LLC                    3310W BELL RD PMB 1001 PHOENIX AZ 85053
DUANE HAFLEY                          ADDRESS ON FILE
DUANE MORRIS LLP                      30 S.17TH STREET PHILADELPHIA PA 19103-4196
DUANESBURG CEN SCH (CMBN              DUANESBURG CS-TAX COLLEC 133 SCHOOL DR DELANSON NY 12053
DUANESBURG CEN SCH (COMB              DUANESBURG CEN SCH-COLLE 133 SCHOOL DR DELANSON NY 12053
DUANESBURG TOWN                       DUANESBURG TOWN-TAX COLL 5853 WESTERN TURNPIKE DUANESBURG NY 12056
DUARTE CONSTRUCTION                   6060 KING RD PO BOX 1260 LOOMIS CA 95650
DUARTE, JULIE                         ADDRESS ON FILE
DUBACH CITY                           DUBACH CITY - TAX COLLEC P.O. BOX 252 DUBACH LA 71235
DUBAN, LYNNE                          ADDRESS ON FILE
DUBE, JUSTICE                         ADDRESS ON FILE
DUBE, LISA                            ADDRESS ON FILE
DUBEAU, KENNETH                       ADDRESS ON FILE
DUBIN, PENNI                          ADDRESS ON FILE
DUBLIN BORO                           SUSAN PAFF - TAX COLLEC 119 MAPLE AVE DUBLIN PA 18917
DUBLIN CITY                           DUBLIN CITY-TAX COLLECTO 100 S CHURCH STREET DUBLIN GA 31021
DUBLIN TOWN                           DUBLIN TOWN -TAX COLLECT 1120 MAIN STREET DUBLIN NH 03444
DUBLIN TOWN                           DUBLIN TOWN - TREASURER 101 DUBLIN PARK ROAD DUBLIN VA 24084
DUBLIN TOWNSHIP                       DUBLIN TWP - TAX COLLECT 2996 PLUM HOLLOW RD FT LITTLETON PA 17223
DUBLIN TOWNSHIP                       DUBLIN TOWNSHIP-TAX COLL 21347 MAIN ST BOX 234 SHADE GAP PA 17255
DUBO ROOFING CO &                     FOR EST RACHEL DORSETT 830 KINGSLEY AVE ORANGE PARK FL 32073
DUBOFF LAW FIRM                       680 NE 127TH ST NORTH MIAMI FL 33161
DUBOIS AREA S.D./WINSLOW              DUBOIS AREA SD - TAX COL 189 TURKEY TRACK LN REYNOLDSVILLE PA 15851
DUBOIS CITY CO/CITY BIL               DUBOIS CITY - TAX COLLEC 16 W SCRIBNER AVE CITY DUBOIS PA 15801
DUBOIS COUNTY                         DUBOIS COUNTY - TREASURE ONE COURTHOUSE SQUARE JASPER IN 47546
DUBOIS S.D./BRADY TWP                 ELIZABETH WINGERT-TX COL 2716 SCHUCKERS ORCHARD R LUTHERSBURG PA 15848
DUBOIS S.D./DUBOIS CITY               DUBOIS AREA SD - TAX COL 16 W SCRIBNER AVE CITY B DUBOIS PA 15801
DUBOIS S.D./HUSTON TWP                DUBOIS AREA SD - TAX COL 11837 BENNETTS VALLEY HW PENFIELD PA 15849
DUBOIS S.D./SANDY TWP                 DUBOIS AREA SD - TAX COL 9 OVERDORF AVE DUBOIS PA 15801
DUBOIS S.D./UNION TWP                 DUBOIS AREA SD - TAX COL 1191 S. CONTINENTAL DR ROCKTON PA 15856
DUBOIS SCHOOL DISTRICT                SYKESVILLE BORO-TAX COLL 23 STATION ST SYKESVILLE PA 15865
DUBOIS WATER UTILITIES, INC.          5470 EAST WATERWORKS STREET DUBOIS IN 47257-9769
DUBOIS, CHRISTINE                     ADDRESS ON FILE
DUBON, ESLY                           ADDRESS ON FILE
DUBOSE & ASSOCIATES                   2600 W FREEWAY FORT WORTH TX 76102
DUBRAY, KIMBERLY                      ADDRESS ON FILE
DUBUQUE COUNTY                        DUBUQUE COUNTY - TREASUR 720 CENTRAL AVENUE DUBUQUE IA 52001
DUBUQUE COUNTY MUT INS                207 2ND AVE SW FARLEY IA 52046
DUCE REALTY INC.                      CHIDI EZE, ESQ. 255 LIVINGSTON STREET, 3RD FLOOR BROOKLYN NY 11217
DUCHENE, MIKAYLA                      ADDRESS ON FILE
DUCHESNE COUNTY                       DUCHESNE COUNTY-TREASURE PO BOX 989 DUCHESNE UT 84021
DUCK CREEK VILLAGE HOA                5940 S RAINBOW BLVD LAS VEGAS NV 89118
DUCK CREEK VILLAGE HOA                3568 E. RUSSELL ROAD LAS VEGAS NV 89120
DUCKENFIELD, BRIAN                    ADDRESS ON FILE
DUCKETT CREEK SANITARY DISTRICT       3550 HIGHWAY K OFALLON MO 63368
DUCKETT, DANUELLE                     ADDRESS ON FILE
DUCKETT, MARVIN                       ADDRESS ON FILE
DUCKSTEIN CONTRACTING, INC.           DUCKSTIEN CONTRACTING 627 CHARTIERS AVENUE MCKEES ROCKS PA 15136
DUCKSWORTH, INDIA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 379 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 405 of 1490
Claim Name                              Address Information
DUCKWOOD HOMEOWNERS ASSOCIATION, INC.   C/O ROSS EARLE & BONAN, PA. 6821 SE LILLIAN COURT STUART FL 34997
DUCKWORTH INS AGENCY                    3824 BROADWAY HOUSTON TX 77017
DUCO DISASTER SERVICES                  & FRANCIS KAPSIS 6804 HOBSON VALLEY DR UN WOODRIDGE IL 60517
DUCOTE ROOFING & CONSTRUCTION           SHANNON C. DUCOTE 9249 DUHON RD MAURICE LA 70555
DUCRE, TATISHA                          ADDRESS ON FILE
DUDLEY CITY                             DUDLEY CITY-TAX COLLECTO PO BOX 315 DUDLEY GA 31022
DUDLEY DEY                              6815 BISCANE BLVD SUITE 103 MIAMI FL 33138
DUDLEY NEIGHBORS IND                    GROUND RENT 504 DUDLEY ST ROXBURY MA 02119
DUDLEY TOWN                             DUDLEY TOWN - TAX COLLEC 71 WEST MAIN STREET DUDLEY MA 01571
DUDLEY, ANGIE                           ADDRESS ON FILE
DUDLEYS EXCAVATING, INC                 209 SAN BENITO AVE GERBER CA 96035
DUDLEYS HANDYMAN SERVICES LLC           1714 ROTAN RD MOUNT PLESEANT TX 75455
DUENWEG                                 DUENWEG CITY - COLLECTOR P.O. BOX 105 DUENWEG MO 64841
DUERR, DANIELLE                         ADDRESS ON FILE
DUEVEL, AMANDA                          ADDRESS ON FILE
DUFF & PHELPS, LLC                      ATTN: GENERAL COUNSEL 55 EAST 52ND STREET NEW YORK NY 10055
DUFF, BRIAN                             ADDRESS ON FILE
DUFFIELD HOME IMPROVEMENTS              DUFFIELD ALUMINUM INC. 4566 NW 5TH BLVD. STE I GAINESVILLE FL 32609
DUFFIELD, CATHRYN                       ADDRESS ON FILE
DUFFY INS                               317 BROADWAY WYOMA SQUARE MA 01904
DUFFY, SCOTT                            ADDRESS ON FILE
DUFRENE, JOHN                           ADDRESS ON FILE
DUGARD CONSTRUCTION INC                 11244 CEDAR CREEK FARMS GLEN ST MARY FL 32040
DUGGINS LAW FIRM                        723 AURORA AVENUE METAIRIE LA 70005-2603
DUGGIRALA, SOWMYA                       ADDRESS ON FILE
DUGOSH, KEITH                           ADDRESS ON FILE
DUKE ENERGY                             PO BOX 1004 CHARLOTTE NC 28201
DUKE ENERGY                             PO BOX 1326 CHARLOTTE NC 28201
DUKE ENERGY                             PO BOX 1327 CHARLOTTE NC 28201
DUKE ENERGY                             PO BOX 70515 CHARLOTTE NC 28272-0515
DUKE ENERGY                             PO BOX 70516 CHARLOTTE NC 28272-0516
DUKE ENERGY CORPORATION                 ATTN: GENERAL COUNSEL 550 SOUTH TRYON STREET CHARLOTTE NC 28202-1904
DUKE ENERGY ONLINE SERVICES             ATTN: GENERAL COUNSEL 550 SOUTH TRYON STREET CHARLOTTE NC 28202
DUKE ENERGY PROGRESS                    PO BOX 1003 CHARLOTTE NC 28201-1003
DUKE PARTNERS II, LLC                   2015 MANHATTAN BEACH BLVD., SUITE 100 REDONDO BEACH CA 90278
DUKE POWER PROGRESS                     410 SOUTH WILMINGTON STREET RALEIGH NC 27601
DUKE, LEANA                             ADDRESS ON FILE
DUKES, ALEESE                           ADDRESS ON FILE
DULANEY TITLE & ESCROW, LLC             1018 DULANEY VALLEY ROAD TOWSON MD 21204
DULUTH CITY                             DULUTH CITY-TAX COLLECTO 3167 MAIN ST DULUTH GA 30096
DUMAR, THOMAS                           ADDRESS ON FILE
DUMAS & MCPHAIL                         126 GOVERNMENT STREET (36602) PO BOX 870 MOBILE AL 36601
DUMAS, NADINE                           ADDRESS ON FILE
DUMBAUGH INS                            122 S MAIN ST MT VERNON OH 43050
DUMFRIES TOWN                           DUMFRIES TOWN - TREASURE 17755 MAIN STREET DUMFRIES VA 22026
DUMMER TOWN                             DUMMER TOWN - TAX COLLEC 75 HILL RD DUMMER NH 03588
DUMMERSTON TOWN                         DUMMERSTON TOWN-TAX COLL 1523 MIDDLE ROAD EAST DUMMERTSTON VT 05346
DUMONT BORO                             DUMONT BORO - TAX COLLEC 80 WEST MADISON AVE DUMONT NJ 07628
DUN & BRADSTREET                        PO BOX 75434 CHICAGO IL 60675-5434



Epiq Corporate Restructuring, LLC                                                                  Page 380 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 406 of 1490
Claim Name                            Address Information
DUN & BRADSTREET, INC.                ATTN: GENERAL COUNSEL 103 JFK PARKWAY SHORT HILLS NJ 07078
DUNAHOE INSURANCE AGENCY INC.         SUSAN REYNOLDS 617 W. BROAD P.O. BOX 1069 MINEOLA TX 75773
DUNAKEY & KLATT PC                    BRIAN SAYER 531 COMMERCIAL ST, 250 WATERLOO IA 50701
DUNAS CONTRACTORS GROUP LLC           PO BOX 270265 SAN JUAN PR 00928
DUNBAR BORO                           DUNBAR BORO - TAX COLLEC 3 MAIN STREET DUNBAR PA 15431
DUNBAR INS AGENCY                     115 S LASALLE ST CHICAGO IL 60603
DUNBAR INSURANCE AGENCY               2635 W 79TH ST CHICAGO IL 60652
DUNBAR TOWN                           MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
DUNBAR TOWNSHIP                       DUNBAR TWP - TAX COLLECT PO BOX 175 LEISENRING PA 15455
DUNBAR, DANIELLE                      ADDRESS ON FILE
DUNBARTON                             4330 PRINCE WILLIAM PKWY SUITE 201 WOODBRIDGE VA 22192
DUNBARTON TOWN                        DUNBARTON TOWN - TAX COL 1011 SCHOOL ST DUNBARTON NH 03046
DUNCAN COOLING&HEATING                202 ROCKCLIFF AVE LEHIGH ACRES FL 33936
DUNCAN JJR CONST LLC                  20 ANNEX PL BERGENFIELD NJ 07621
DUNCAN LAW OFFICES PC                 7601 CHURCHILL RD APT 324 DALLAS TX 75251
DUNCAN, RUSS                          ADDRESS ON FILE
DUNCAN, SANDERS                       ADDRESS ON FILE
DUNCANNON BORO                        DUNCANNON BORO - TAX COL 717 NORTH HIGH STREET DUNCANNON PA 17020
DUNCANNON BOROUGH                     428 NORTH HIGH STREET DUNCANNON PA 17020
DUNCANSVILLE BORO                     DENISE L LLOYD - TAX COL 919 8TH AVENUE DUNCANSVILLE PA 16635
DUNDEE MUTL INS                       P O BOX 50 PARK RIVER ND 58270
DUNDEE TOWNSHIP                       DUNDEE TOWNSHIP - TREASU 179 MAIN ST. DUNDEE MI 48131
DUNDEE VILLAGE                        DUNDEE VILLAGE - TREASUR 350 W MONROE ST DUNDEE MI 48131
DUNDY COUNTY                          DUNDY COUNTY - TREASURER PO BOX 425 BENKELMAN NE 69021
DUNELLEN BORO FISCAL                  DUNELLEN BORO -TAX COLLE 353 NORTH AVENUE DUNELLEN NJ 08812
DUNES CITY                            P.O. BOX 97 WESTLAKE OR 97493
DUNFEE, MICHAEL                       ADDRESS ON FILE
DUNFORD, ERNEST                       ADDRESS ON FILE
DUNG B NGUYEN                         12203 MONTCLIFF HOUSTON TX 77066
DUNG DINH                             475 SLEEPY HOLLOW LANE MARION MS 39342
DUNHAM & CHEMUNG                      306 N JOHNSON ST HARVARD IL 60030
DUNHAM INS                            2601 E OAKLAND PARK BLVD FT LAUDERDALE FL 33306
DUNHAM, JANEL                         ADDRESS ON FILE
DUNHAM, KRYSTAL                       ADDRESS ON FILE
DUNHAM, TAREN                         ADDRESS ON FILE
DUNHILL HOMEOWNERS ASSOCIATION        PO BOX 105302 ATLANTA GA 30348-5302
DUNHOUR AGENCY INC                    44 TANNER STREET HADDONFIELD NJ 08033
DUNHOUR AGENCY INC                    PO BOX 48 HADDONFIELD NJ 08033
DUNKARD TOWNSHIP                      DUNKARD TWP - TAX COLLEC POB 468 BOBTOWN PA 15315
DUNKIRK CITY                          DUNKIRK CITY- TREASURER CITY HALL 342 CENTRAL AV DUNKIRK NY 14048
DUNKIRK CITY (CHAUTAUQ                DUNKIRK CITY- TREASURER 342 CENTRAL AVE DUNKIRK NY 14048
DUNKIRK CITY SCH (CMBD                DUNKIRK CITY SCH-TAX COL 345 CENTRAL AVE DUNKIRK NY 14048
DUNKIRK CITY SCHOOL (C                DUNKIRK CITY SCHOOL- COL 345 CENTRAL AVE DUNKIRK NY 14048
DUNKIRK TOWN                          DUNKIRK TWN TREASURER 793 STATE HWY 138 SOUTH STOUGHTON WI 53589
DUNKLE, SAMANTHA                      ADDRESS ON FILE
DUNKLIN COUNTY                        DUNKLIN COUNTY - COLLECT P.O. BOX 445 KENNETT MO 63857
DUNLAP CITY                           DUNLAP CITY-TAX COLLECTO PO BOX 546 DUNLAP TN 37327
DUNLAP SEPTIC EXCAVATION              PERRY J DUNLAP P.O. BOX 532 ROGUE RIVER OR 97537
DUNLAP, ALISE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 381 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 407 of 1490
Claim Name                              Address Information
DUNLAP, ARMANDO                         ADDRESS ON FILE
DUNLAP, JANET                           ADDRESS ON FILE
DUNLAP, MELISSA                         ADDRESS ON FILE
DUNLEAVY, GERALD                        ADDRESS ON FILE
DUNMORE BORO                            DUNMORE BORO - TAX COLLE 400 S BLAKELY ST DUNMORE PA 18512
DUNMORE SCHOOL DISTRICT                 DUNMORE SD - TAX COLLECT 400 S BLAKELY ST DUNMORE PA 18512
DUNN COUNTY                             DUNN COUNTY - TREASURER 205 OWENS STREET MANNING ND 58642
DUNN INSRUANCE AGENCY                   PO BOX 325 SOMERS POINT NJ 08244
DUNN TOWN                               DUNN TWN TREASURER 4156 COUNTY ROAD B MCFARLAND WI 53558
DUNN TOWN                               DUNN TWN TREASURER E4216 COUNTY ROAD Z MENOMONIE WI 54751
DUNN, ANTHONY                           ADDRESS ON FILE
DUNN, GANELL                            ADDRESS ON FILE
DUNN, MARK                              ADDRESS ON FILE
DUNN, MIRANDA                           ADDRESS ON FILE
DUNN, XAVIER                            ADDRESS ON FILE
DUNNE & CARTER REAL ESTATE              APPRAISERS LTD 18355 S LEANNE LN MOKENA IL 60448
DUNNE APPRAISAL GROUP                   PO BOX 890 FRUITLAND ID 83619
DUNNSTABLE TOWNSHIP                     DUNNSTABLE TWP - TAX COL 230 EAST WATER STREET LOCK HAVEN PA 17745
DUNRIGHT CONTRACTING SER                11603 MACFADEN DR SPOTSYLVANIA VA 22551
DUNSTABLE TOWN                          DUNSTABLE TOWN - TAX COL 511 MAIN STREET DUNSTABLE MA 01827
DUNSTAN CLEARY & WEST LLP               1223 GEORGE C WILSON DR AUGUSTA GA 30909
DUPAGE CONSTRUCTION LLC                 136 WESTMORE MEYERS A LOMBARD IL 60148
DUPAGE COUNTY                           DUPAGE COUNTY - TREASURE 421 N COUNTY FARM ROAD WHEATON IL 60187
DUPAGE COUNTY COLLECTOR                 PIO BOX 4203 CAROL STREAM IL 60197
DUPAGE COUNTY PUBLIC WORKS DEPARTMENT   P.O. BOX 4751 CAROL STREAM IL 60197-4751
DUPEE APPRAISALS                        58 DUBLIN ROAD CHESHIRE MA 01225
DUPLAIN TOWNSHIP                        DUPLAIN TOWNSHIP - TREAS PO BOX 71 ELSIE MI 48831
DUPLIN COUNTY                           DUPLIN COUNTY - TAX COLL P O BOX 968 KENANSVILLE NC 28349
DUPONT BORO                             DUPONT BORO - TAX COLLEC 600 CHESTNUT ST DUPONT PA 18641
DUPONT MUTUAL INSURANCE                 PO BOX 175 MARION WI 54950
DUPONT, DORIS                           ADDRESS ON FILE
DUPRE LAW FIRM PC                       983 WOOD DUCK CT SANTA CLARA CA 95051
DUPREE & WEBB INC                       P O BOX 6522 RALEIGH NC 27628
DUPREE AND WEBB                         1633 GLENWOOD AVE RALEIGH NC 27608
DUPREE, KAYLA                           ADDRESS ON FILE
DUPREE, YOLANDA                         ADDRESS ON FILE
DUPRIS, JAMIE                           ADDRESS ON FILE
DUPUY, FABRIANNE                        ADDRESS ON FILE
DUQUESNE CITY                           DUQUESNE CITY - TAX COLL 12 S SECOND ST DUQUESNE PA 15110
DUQUESNE LIGHT COMPANY                  PO BOX 67 PITTSBURGH PA 15267-0001
DUQUESNE S.D./DUQUESNE C                DUQUESNE SD - TAX COLLEC 12 S SECOND ST DUQUESNE PA 15110
DURABLE ROOFING COMPANY, INC            3836 WEST 148TH ST. MIDLOTHIAN IL 60445
DURAMACKS STRUCTURES                    4060 I-80 SERVICE RD BURNS WY 82053
DURAMAX ROOFING & CONSTRUCTION INC.     8415 SOUTHERN SPRINGS DRIVE INDIANAPOLIS IN 46237
DURAN BUILDERS LLC                      318 W MULBERRY ST DEMING NM 88030
DURAN, DAIANA                           ADDRESS ON FILE
DURAN, MARY                             ADDRESS ON FILE
DURAN, PHILIP                           ADDRESS ON FILE
DURAN, REYNA                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 382 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 408 of 1490
Claim Name                             Address Information
DURAND CITY                            DURAND CITY - TREASURER 215 W CLINTON ST DURAND MI 48429
DURAND CITY                            DURAND CITY TREASURER PO BOX 202 / 104 E MAIN DURAND WI 54736
DURAND INS                             690 TAUNTON AVE SEEKONK MA 02771
DURAND, DAVID                          ADDRESS ON FILE
DURANE BARROW                          48135 TIMBER PARK CT BELLEVILLE MI 48111
DURANGO INS & FIN SRVCS                84 WEST AVE NORWALK CT 06854
DURFEE BUFFINTON                       INSURANCE AGENCY 377 SECOND STREET FALL RIVER MA 02721
DURHAM COMMERCIAL CPTL CORP            FOR CONNOLLY GEANEY ABLITT & WILLARD PC 101 SULLY'S TRAIL BLDG 20 PITTSFORD NY
                                       14534
DURHAM COUNTY TAX COLLECTOR            200 E MAIN ST DURHAM NC 27701
DURHAM COUNTY/CITY                     DURHAM COUNTY/CITY - COL 200 E MAIN STREET 1ST FL DURHAM NC 27701
DURHAM TOWN                            DURHAM TOWN - TAX COLLEC 8 NEW MARKET RD DURHAM NH 03824
DURHAM TOWN                            DURHAM TOWN -TAX COLLECT 630 HALLOWELL ROAD DURHAM ME 04222
DURHAM TOWN                            DURHAM TOWN - TAX COLLEC PO BOX 428 DURHAM CT 06422
DURHAM TOWN                            DURHAM TOWN - TAX COLLEC 7309 STATE RT 81 EAST DURHAM NY 12423
DURHAM TOWNSHIP                        DURHAM TWP - TAX COLLECT P.O. BOX 44 DURHAM PA 18039
DURHAM, DAVID                          ADDRESS ON FILE
DURHAM, ROBIN                          SYDNEY L. GOLD & ASSOCIATES 1835 MARKET STREET,SUITE 515 PHILADELPHIA PA 19103
DURHAM, ROBIN                          ADDRESS ON FILE
DURKIN, KEVIN                          ADDRESS ON FILE
DURNEY AGENCY INC                      409 8TH ST HOQUIAM WA 98550
DUROJAYE, ABIOLA                       ADDRESS ON FILE
DURYEA BORO                            DURYEA BORO - TAX COLLEC 79 MAIN ST DURYEA PA 18642
DUSKO INS AGENCY                       9302 MERIDIAN ST STE 200 INDIANAPOLIS IN 46260
DUSTIN D MCLAIN                        ADDRESS ON FILE
DUSTIN K. BAXTER                       ADDRESS ON FILE
DUSTY OLIVIER LLC                      626 VEROT SCHOOL RD C LAFAYETTE LA 70508
DUSWN-DIVISION OF UTIL                 & SOLID WASTE MGMT 4520 METROPOLITAN COURT FREDERICK MD 21704
DUTCHESS COUNTY CLERK                  22 MARKET STREET POUGHKEEPSIE NY 12601
DUTCHMEN CONSTRUCTION                  20254 LAM ROAD COVINGTON LA 70435
DUTCHMEN CONSTRUCTION LLC              20254 LAM ROAD COVINGTON LA 70435
DUTLI & BORNEMAN, LLP                  CARL M. DUTLI 545 NE SEVENTH STREET PRINEVILLE OR 97754
DUTTY ROOFING CORP                     10801 SW 152 ST MIAMI FL 33157
DUVAL COUNTY                           DUVAL COUNTY-TAX COLLECT 231 E FORSYTH ST - RM 13 JACKSONVILLE FL 32202
DUVAL COUNTY                           DUVAL COUNTY - TAX COLLE P O BOX 337 SAN DIEGO TX 78384
DUVAL COUNTY CLERK                     PO BOX 248 SAN DIEGO TX 78384
DUVAL COUNTY CLERK OF CIRCUIT COURT    501 W ADAMS ST JACKSONVILLE FL 32202
DUVAL COUNTY CLERK OF COURT            501 W ADAMS ST ROOM 23385 JACKSONVILLE FL 32202
DUVAL COUNTY CLERK OF COURT            501 W ADAMS ST. ROOM 2338 JACKSONVILLE FL 32202
DUVAL COUNTY TAX COLLECTOR             231 E FORSYTH ST RM 130 JACKSONVILLE FL 32202
DUVAL COUNTY TAX COLLECTOR             231 E FORSYTH STREET JACKSONVILLE FL 32202
DUVAL COUNTY TAX COLLECTOR             P O BOX 44009 JACKSONVILLE FL 32231
DUVAL COUNTY TAX OFFICE                P.O. BOX 337 SAN DIEGO TX 78384-0337
DUVAL REALTY OF JAX                    2250 CASSAT AVE JACKSONVILLE FL 32210
DUVAL REALTY OF JAX                    ATTN: GLEN HARE 2250 CASSAT AVE JACKSONVILLE FL 32210
DUVALL, MONIQUE                        ADDRESS ON FILE
DUVONN ERNEST DAVIS                    7331 W OUTER DRIVE DETROIT MI 48235
DUXBURY & RAY INS AGENCY               P O BOX 17088 SMITHFIELD RI 02917
DUXBURY TOWN                           DUXBURY TOWN - TAX COLLE 878 TREMONT STREET DUXBURY MA 02332



Epiq Corporate Restructuring, LLC                                                                 Page 383 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 409 of 1490
Claim Name                             Address Information
DUXBURY TOWN                           DUXBURY TOWN - TAX COLLE 5421 VERMONT RT 100 DUXBURY VT 05676
DV ROOFING                             DAVID VIOLETTE ENTERPRISES, LLC 9302 LETCOMBE SAN ANTONIO TX 78254
DVL GROUP INC                          115 SINCLAIR ROAD BRISTOL PA 19007
DVL GROUP, INC.                        ATTN: SANJA DOLEZAR-MOTZ 115 SINCLAIR ROAD BRISTOL PA 19007
DWAYNE APPLE AND                       ANNA APPLE 508 N 3RD ST BELEN NM 87002
DWAYNE BOWLIN                          JUDSON CARUSONE BEHRENDS CARUSONE & COVINGTON P O BOX 10552 EUGENE OR 97440
DWAYNE LEMMON APPRAISAL SERVICE        390 FM 1635 ATLANTA TX 75551
DWAYNE LILLY                           BREN J. POMPONIO MOUNTAIN STATE JUSTICE, INC. 1031 QUARRIER STREET, SUITE 200
                                       CHARLESTON WV 25301
DWC RESTORATION DBA DWC ROOFING        1052 GREENWOOD SPRINGS BLVD SUITE D GREENWOOD IN 46143
DWELL REAL ESTATE COMPANY              CINDY SABASKI 109 WOODMONT AVE LEBANON TN 37087
DWIGHT GREGORY                         621 CRESCENT CIR MID MIDWEST CITY OK 73110
DWIGHT TOWNSHIP                        DWIGHT TOWNSHIP - TREASU PO BOX 22 KINDE MI 48445
DWIGHT W CLARK L.L.C.                  8850 STANFORD BLVD SUITE 1750 COLUMBIA MD 21045
DWS INVESTMENT GMBH                    ATTN: MR. STEFAN KREUZKAMP CHIEF INVESTMENT OFFICER MAINZER LANDSTRASSE 11-17
                                       FRANKFURT,HESSEN 60329 GERMANY
DXT CONSULTING LLC                     18842 WALDING RD. MONTGOMERY TX 77356
DYBERRY TOWNSHIP                       DYBERRY TWP - TAX COLLEC 285 GRIMMS RD HONESDALE PA 18431
DYCK-ONEAL INC                         PO BOX 13370 ARLINGTON TX 76094
DYE, DAVID                             ADDRESS ON FILE
DYER BROOK TOWN                        DYER BROOK TOWN -TAX COL 864 DYER BROOK ROAD DYER BROOK ME 04747
DYER CITY                              DYER CITY-TRUSTEE 235 S ROYAL ST DYER TN 38330
DYER COUNTY                            DYER COUNTY-TRUSTEE PO BOX 1360 DYERSBURG TN 38025
DYER COUNTY CLERK & MASTER             1 VETERANS SQUARE RM 201 DYERSBURG TN 38025
DYER COUNTY REGISTER OF DEEDS          101 WEST COURT STREET ROOM 200 DYERSBURG TN 38024
DYER MANOR F.F. 3                      DYER MANOR F.F - TAX COL PO BOX 245 WARAUREGAN CT 06387
DYER, JACK                             ADDRESS ON FILE
DYERSBURG CITY                         DYERSBURG CITY-TAX COLLE 425 W COURT ST DYERSBURG TN 38024
DYERSBURG ELECTRIC SYSTEM              211 EAST COURT STREET DYERSBURG TN 38024
DYKE & WINZERLING PLC                  415 N MCKINLEY SUITE 1177 LITTLE ROCK AR 72205
DYKE & WINZERLING, P.L.C.              ASHLEY LACHOWSKY 415 NORTH MCKINLEY SUITE 1177 LITTLE ROCK AR 72205
DYKE HENRY GOLDSHOLL &                 WINZERLING PLC 415 N MCKINLEY STE 555 LITTLE ROCK AR 72205
DYKEMA COX SMITH                       DYKEMA GOSSETT, PLLC 400 RENAISSANCE CENTER DETROIT MI 48243
DYKEMA GOSSETT PLLC                    ACCTS RECEIVABLE 400 RENAISSANCE CTR 38TH FLOOR DETROIT MI 48243
DYLAN G BARTHELL                       55 MIDWOOD FARM RD EAST HAMPTON CT 06424
DYNACON BUILDERS INC                   10 CHESTNUT DR STE E BEDFORD NH 03110
DYNAMIC RESTORATION LLC                PO BOX 757 LAWRENCEBURG KY 40342
DYNAMIC RFG & CONST LLC                2305 E ARAPAHOE RD 203 CENTENNIAL CO 80122
DYNASTY AGENCY                         83 KEARNY AVE KEARNY NJ 07032
DYNASTY BUILDING SOLUTIO               3914 US HWY 301 N 200 TAMPA FL 33619
DYNASTY BUILDING SOLUTIONS, LLC        3914 US HWY 301 N. STE 200 TAMPA FL 33619
DYTEDRIC FORTUNE                       6567 DALARK DR BATON ROUGE LA 70812
DZANGARE, RWISAI                       ADDRESS ON FILE
DZELILOVIC, ADNAN                      ADDRESS ON FILE
DZEN RESIDENIAL ROOFING LLC            105 EDWIN RD SOUTH WINDSOR CT 06074
E & A ROOFING                          4663 PINE LAKE DR SW SHALLOTTE NC 28470
E & D ROOFING, INC.                    2170 NW 11 ST. 41 MIAMI FL 33125
E & E GUTTERS LLC                      2301 W 25TH ST RD GREELEY CO 80634
E & G EXTERMINATORS, INC.              122 NORTH BROADWAY SOUTH AMBOY NJ 08879



Epiq Corporate Restructuring, LLC                                                                   Page 384 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 410 of 1490
Claim Name                             Address Information
E & K AGENCY                           P O BOX 600 EATONTOWN NJ 07724
E & K BUSINESS LAW GROUP LLC           1651 N CLYDE MORRIS BLVD SUITE 1 DAYTONA BEACH FL 32117
E & L INS                              1241 SW 27TH AVE MIAMI FL 33135
E & R ROOFING, INC.                    4619 W. PICACHO LAS CRUCES NM 88007
E & S RESTORATION INC                  PETE TRISHKA 7136 S 87 AVE JUSTICE IL 60458
E A APPRAISAL                          1149 ANDREW LANE CORONA CA 92881
E AND C HOMES LLC                      EDDIE PARKER EDDIE PARKER 2611 ASHMONT MISSOURI CITY TX 77459
E AND S INS GROUP                      13701 SW 88TH ST 303-1 MIAMI FL 33186
E C CONSTRUCTION                       4002 BRIDGEDABLE DR HOUSTON TX 77039
E COMMERCE GROUP PRODUCTS INC          PO BOX 60524 CITY OF INDUSTRY CA 91716-0524
E EUGENE HASTINGS TRUST                PO BOX 14839 MONROE LA 71207
E G OF FL                              2455 E SUNRISE BLVD PH8 FT LAUDERDALE FL 33304
E HARRIMAN CONSTRUCTION                & JUNE BROWN 5495 BANNERGATE DRIVE JOHNS CREEK GA 30022
E JACKSON & SON                        3038 ROLLING RD WINDSOR MD 21244
E L CREECH & CO                        2600 BARRETT ST VIRGINIA BEACH VA 23452
E M FREEDMAN INS                       20 SCANLON DR RANDOLPH MA 02368
E M FREEDMAN INS AGENCY                888 WASHINGTON ST 201 DEDHAM MA 02026
E MARK BREED III PA                    325 NORTH COMMERCE AVENUE SEBRING FL 33870
E N DORNBUSCH AGENCY INC               211 GRANDVIEW DR 207 FORT MITCHELL KY 41017
E OCONNELL AND A                       OCONNELL & ENTRUSTED PO BOX 567 LAKEVILLE CT 06039
E PENN SD/UPPER MILFORD                UPPER MILFORD EPSD/UMT - 5671 CHESTNUT STREET EMMAUS PA 18049
E STROUDSBURG S.D./E STR               EAST STROUDSBURG AREA SD 311 EAST BROAD STREET EAST STROUDSBURG PA 18301
E STROUDSBURG S.D./LEHMA               EAST STROUDSBURG SD - TC 136 VAN WHY ROAD BUSHKILL PA 18324
E STROUDSBURG S.D./PRICE               JANICE CABRAL - TAX COLL PO BOX 1391 EAST STROUDSBURG PA 18301
E STROUDSBURG S.D./SMITH               EAST STROUDSBURG SD - TC 3017 VALHALLA VIEW DRIVE EAST STROUDSBURG PA 18301
E Z INS                                7875 MOFFETT RD B SEMMES AL 36575
E Z INS AGENCY LLC                     6800 MOFFETT RD SUITE B MOBILE AL 36618
E&E REMODELING, LLC.                   3200 LOCKHEED BLVD 104 ALEXANDRIA VA 22306
E&P PAINTING                           EDWARD G. HAVENS 253 FIGHTER DR VIRGINIA BEACH VA 23454
E&S CONSTRUCTION OF                    OF RICHMOND CORP 477 TYSENS LANE STATEN ISLAND NY 10306
E-OSCAR-WEB                            PO BOX 55000 DEPT 224501 DETROIT MI 48255-2245
E-Z FLOW INNOVATIONS                   1059 MAIN STREET FISHKILL NY 12524
E-Z GENERAL & ROOFING                  4751 NE 10 AVE OAKLAND PARK FL 33334
E. AROCHO APPRAISAL GROUP, PSC         P.O. BOX 255 ARECIBO PR 00613
E. STROUDSBURG SCH DIST-               JOAN HORGER - TAX COLLEC 269 DORYS RD - BLUE HERO DINGMANS FERRY PA 18328
E.C BURNSED, INC.                      E.C. BURNSED 109 BUTLER AVENUE, P.O BOX 2209 TYBEE ISLAND GA 31328
E.H.L. GARAGE DOOR SERVICE             ESTEBAN HERRERA LUNA 606 SE 15TH STREET OKLAHOMA CITY OK 73129
E.J. HOLTZ SEWER PLANT, INC.           633 S. LOGAN BLVD. ALTOONA PA 16602
E.L INSURANCE AGENCY                   136-15 37TH AVE,SUITE 2A FLUSHING NY 11354
E.L SHIRLEY & SONS ROOFING INC         1202 WASHINGTON WICHITA KS 67211
E.M. SNOW INC.                         E.M. SNOW INC 971 MAIN STREET WALTHAM MA 02451
E.STROUDSBURG S.D./MIDDL               EAST STROUDSBURG AREA SD 326 FRUTCHEY DRIVE EAST STROUDSBURG PA 18302
E.SYRACUSE-MINOA CS (S                 E.SYRACUSE-MINOA CS -COL 407 FREMONT RD EAST SYRACUSE NY 13057
E.W. SMITH AGENCY                      23051 GIBRALTAR RD FLAT ROCK MI 48134
E2 DESIGN AND CONSTR                   LLC 11908 CANTERWOOD DR N JACKSONVILLE FL 32246
EA ROOFING & SIDING LLC                11170 LEE HWY STE 150 FAIRFAX VA 22030
EA STEVENS COMPANY                     PO BOX 188 MALDEN MA 02148
EA-YOOS AGENCY INC                     780 BURMONT RD DREXEL HILL PA 19026
EADS, VALERIE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 385 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 411 of 1490
Claim Name                             Address Information
EADY, LECHER                           ADDRESS ON FILE
EADY-AMIN, AYSHA                       ADDRESS ON FILE
EAGAN INSURANCE GROUP                  2629 N CAUSEWAY BLVD METAIRIE LA 70002
EAGAN INSURANCE GROUP                  PO BOX 8590 METAIRE LA 70011
EAGEN, INC.                            ATTN: GENERAL COUNSEL 7373 PERSHING AVENUE SUITE 1E ST. LOUIS MO 63130
EAGEN, INC.                            ATTN: MEG SHUFF 7373 PERSHING AVE SUITE 1E ST. LOUIS MO 63130
EAGLE AMERICAN INS AGNCY               11811 N FRWY 416 HOUSTON TX 77060
EAGLE APPRAISAL                        600 E STATE ST SUITE 400 EAGLE ID 83616
EAGLE BRICK CONSTRUCTION               15952 NW 48TH AVE MIAMI LAKES FL 33014
EAGLE BULL, DENISE                     ADDRESS ON FILE
EAGLE BULL, GWENDOLYN                  ADDRESS ON FILE
EAGLE CONST & E&J                      SCHCOLNIK & B SUNDBERG 16641 SONORA RD OAKDALE CA 95361
EAGLE CONSTRUCTION                     ANDERSON MOORE ANDERSON MOORE 608 FREEMAN ST. MINEOLA TX 78773
EAGLE CONSTRUCTION                     628 N WINDSOR AV STOCKTON CA 95205
EAGLE COUNTY                           EAGLE COUNTY-TREASURER P.O. BOX 479 EAGLE CO 81631
EAGLE COUNTY TREASURER                 PO BOX 479 EAGLE CO 81631-0479
EAGLE CREEK CONTRACTOR &               GE MOUA & YOUNG THAO 5035 EAGLE CREEK BLVD SHAKOPEE MN 55379
EAGLE CREEK CONTRACTORS                & SHAWN & DAWN JOHNSON 5035 EAGLE CREEK BLVD SHAKOPEE MN 55379
EAGLE CREEK CONTRACTORS                5035 EAGLE CREEK BLVD SHAKOPEE MN 55379
EAGLE CREST RANCH HOMEOWNERS           1870 W PRINCE ROAD SUITE 47 TUCSON AZ 85705
ASSOCIATION
EAGLE ESTATES HOA                      281 LAURA LANE HEMPHILL TX 75948
EAGLE EXTERIORS LLC                    ROGER S. LIPTON II 319 N. WASHINGTON WELLINGTON KS 67152
EAGLE EYE CONTRACTORS                  BRADLEY WALTERS 2027 BELLS CHAPEL RD WAXAHACHIE TX 75165
EAGLE EYE INVESTMENTS, LLC             19189 TOWNSHIP ROAD COVINGTON LA 70435
EAGLE EYE ROOFING                      EAGLE EYE EXTERIORS INC 12589 S. ELK CREEK CT PARKER CO 80134
EAGLE HARBOR TOWNSHIP                  EAGLE HARBOR TWP - TREAS 321 CENTER ST EAGLE HARBOR MI 49950
EAGLE HARBOUR CONDOMINIUM              911 HILDEBRAND LANE NE SUITE 102 BAINBRIDGE ISLAND WA 98110
EAGLE INS                              390 NE 167TH ST N MIAMI BEACH FL 33162
EAGLE INS AGENCY INC                   10424 N DALE MABRY HWY TAMPA FL 33618
EAGLE INSURANCE AGENCY                 1071 AUBURN RD STE C TURNER ME 04282
EAGLE INSURANCE SERVICES               200 S WHITE HORSE PIKE SOMERDALE NJ 08083
EAGLE INVESTORS                        ALLISON R. SCHMIDT ALLISON R SCHMIDT ESQ. LLC 8465 W. SAHARA AVE. SUITE
                                       111-504 LAS VEGAS NV 89117
EAGLE LAKE TOWN                        EAGLE LAKE TOWN -TAX COL P.O. BOX 287 EAGLE LAKE ME 04739
EAGLE PAINTING & DRYWALL INC           3095 E PATRICK LANE SUITE 10 LAS VEGAS NV 89120
EAGLE PASS CITY                        EAGLE PASS CITY - COLLEC 100 S MONROE ST EAGLE PASS TX 78852
EAGLE PASS ISD                         EAGLE PASS ISD - TAX COL P O BOX 1530 EAGLE PASS TX 78853
EAGLE PASS ISD TAX OFFICE              1420 EIDSON RD EAGLE PASS TX 78853
EAGLE POINT CLUB SUBDIVISION           OWNERS ASSO., INC. C/O KEYS-CALDWELL, INC. 1162 INDIAN HILLS BLVD. VENICE FL
                                       34293
EAGLE POINT IRRIGATION DISTRICT        P O BOX 157 EAGLE POINT OR 97524
EAGLE POINT MUTUAL INS                 23 W CENTRAL ST CHIPPEWA FALLS WI 54729
EAGLE POINT TOWN                       EAGLE POINT TWN TREASURE 8391 137TH STREET CHIPPEWA FALLS WI 54729
EAGLE RESTORATION LLC                  101 SKIPJACK ROAD, SUITE 10 PRINCE FREDERICK MD 20678
EAGLE RIVER CITY                       EAGLE RIVER CITY TREASUR PO BOX 1269 / 525 E MAPL EAGLE RIVER WI 54521
EAGLE ROOFING                          THOMAS J EMBERTON P.O. BOX 277 GAINESVILLE TX 76241
EAGLE ROOFING COMPANY LLC              7352 GRAMA GRASS CT COLORADO SPRINGS CO 80915
EAGLE TERRACE CONDOMINIUM              405 W. 27TH AVE. ANCHORAGE AK 99503
EAGLE TOWN                             EAGLE TOWN - TAX COLLECT P.O. BOX 67 BLISS NY 14024


Epiq Corporate Restructuring, LLC                                                                  Page 386 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 412 of 1490
Claim Name                              Address Information
EAGLE TOWN                             EAGLE TWN TREASURER PO BOX 327 / 820 E MAIN EAGLE WI 53119
EAGLE TOWNSHIP                         EAGLE TOWNSHIP - TREASUR PO BOX 203 EAGLE MI 48822
EAGLE TRACE COMMUNITY ASSOCIATION, INC. 8211 W. BROWARD BLVD, PH-1 PLANTATION FL 33324
EAGLE VALLEY HOMEOWNERS ASSOCIATION,   PO BOX 30 FREDERICK CO 80504
INC
EAGLE VIEW ROOFING LLC                 1540 MAIN ST. UNIT 218, 180 WINDSOR CO 80550
EAGLE VILLAGE                          EAGLE VLG TREASURER PO BOX 295 / 820 E MAIN EAGLE WI 53119
EAGLE VILLAGE                          TAX COLLECTOR 515 W MORELAND BLVD. RM WAUKESHA WI 53188
EAGLEMARK INS                          217 S. 3RD ST LEMOYNE PA 17043
EAGLES RIDGE-A PLANNED COMMUNITY       7164 RT 209 C/O NEPA MANAGEMENT STROUDSBURG PA 18360
EAGLES WAY HOMEOWNERS ASSOCIATION, INC. 1352 EAGLES WAY XENIA OH 45385-6605
EAGLESWOOD TOWNSHIP                    EAGLESWOOD TWP - COLLECT 146 DIVISION ST WEST CREEK NJ 08092
EAGLEVIEW RESTORATION PERFORMANCE      JOSH ACEVES 417 N. 12TH ST. CORSICANA TX 75110
EAGLEVILLE CITY                        EAGLEVILLE CITY-TAX COLL PO BOX 68 EAGLEVILLE TN 37060
EAKIN TREE SERVICE                     MARK EAKIN 1717 SPRING CREEK RD BAINBRIDGE GA 39817
EALY, LATOYA                           ADDRESS ON FILE
EAMON SMART ENTERPRISES INC            1508 SE 17TH AVE 5 CAPE CORAL FL 33990
EAN SERVICES LLC - SERVICING NATL C    RENTAL PO BOX 402334 ATLANTA GA 30384
EAN SERVICES, LLC                      ATTN: GENERAL COUNSEL 600 CORPORATE PARK DRIVE ST. LOUIS MO 63105
EAPPRAISE COMPANY LLC                  11654 PLAZA AMERICA DR NO 248 RESTON VA 20190
EARHART APPRAISAL LLC                  5940 CLEVER RD BELLVILLE OH 44813
EARL BEADLE & SON                      CONSTRUCTION 4923 TOLL DUGGER RD CULLEOKA TN 38451
EARL CLARK ROOFING CO INC              536 S LEBARON MESA AZ 85210
EARL FEDRICK AND                       CYNTHIA FEDRICK 1117 PARKWOOD AVE GROVELAND FL 34736
EARL GREENWOOD CONSTRUCTION, INC       EARL GREENWOOD 210 S NEW BRAUNFELS AVE SAN ANTONIO TX 78203
EARL J FOSTER                          2610 182ND AVE NW OAK GROVE MN 55011
EARL MILLER CONSTRUCTION, INC.         182 SADDLEBROOK COURT DAKOTA DUNES SD 57049
EARL TOWNSHIP                          LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
EARL TOWNSHIP                          DALE WATKINS - TAX COLLE 32 GILDE RD DOUGLASSVILLE PA 19518
EARL VALENTINE                         5100 LEBANON AVE APT 903 PHILADELPHIA PA 19131
EARL W FULLERTON JR                    101 ADMIRAL DR WILMINGTON DE 19804
EARL W STANDIFER                       7785 COUNTY ROAD 51 CLANTON AL 35046
EARL W. JOHNSTON ROOFING LLC           5721 DEWEY STREET HOLLYWOOD FL 33023
EARLHAM BUILDING CENTER INC.           170 SOUTH CHESTNUT AVENUE EARLHAM IA 50072
EARLINGTON CITY                        CITY OF EARLINGTON - CLE 103 W MAIN ST EARLINGTON KY 42410
EARLVILLE VILLAGE(HAMILT               EARLVILLE VILLAGE - CLER PO BOX 88 EARLVILLE NY 13332
EARLY CONSTRUCTION INC                 153 MAIN STREET MEDWAY MA 02053
EARLY COUNTY                           EARLY COUNTY-TAX COMMISS 111 COURT SQUARE - SUITE BLAKELY GA 39823
EARLYS CONTRACTING CO                  3201 LESLIE AVE TEMPLE HILLS MD 20748
EARLYSVILLE FOREST HOA INC             P O BOX 61 EARLYSVILLE VA 22936-0061
EARNEST ROOFING, LLC                   1308 BANDERA HIGHWAY KERRVILLE TX 78028
EARP APPRAISAL SERVICE INC             6301 NC 42 EAST SELMA NC 27576
EARTH RESOURCES, INC                   11185 MARY BALL RD, BOX 520 LANCASTER VA 22503
EARTH TECH (DE), LLC                   2620 HUNT ROAD LAND O LAKES FL 34638
EARTH XPLOR, INC.                      6068 N. DALLAS PKWY, SUITE 200 PLANO TX 75024
EASCO TOTAL COMFORT                    2815 MONTGOMERY ROAD HUNTSVILLE TX 77340
EASE ROOFING                           GLENN WILLIAMS 7424 HACKAMORE RD. ZEPHYRHILLS FL 33541
EASLAND INS AGENCY                     1805 FLORENCE RD 11 KILLEEN TX 76541
EASLEY CONSTRUCTION                    PO BOX 3464 VICTORIA TX 77903



Epiq Corporate Restructuring, LLC                                                                   Page 387 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 413 of 1490
Claim Name                               Address Information
EASLEY CONTRACTORS, INC.                 ART TATUM 3136 SUMMER AVENUE MEMPHIS TN 38112
EASLEY, HAROLD                           ADDRESS ON FILE
EASON, DOMINIQUE                         ADDRESS ON FILE
EAST ALLEGHENY S.D./EAST                 EAST ALLEGHENY SD - COLL 907 R FLORENCE AVE EAST MCKEESPORT PA 15035
EAST ALLEGHENY S.D./NORT                 EAST ALLEGHENY SD - COLL 1401 GREENSBURG AVE NORTH VERSAILLES PA 15137
EAST ALLEGHENY S.D./WALL                 EAST ALLEGHENY SD - COLL 413 WALL AVE WALL PA 15148
EAST ALLEGHENY S.D./WILM                 FRANK TYLKA - TAX COLLEC 226 WELSH AVE WILMERDING PA 15148
EAST ALLEN TOWNSHIP                      EAST ALLEN TWP - TAX COL 5344 NOR-BATH BLVD NORTHAMPTON PA 18067
EAST AMWELL TOWNSHIP                     EAST AMWELL TWP-COLLECTO 1070 U.S. HIGHWAY 202 RINGOES NJ 08551
EAST AND WEST                            RECONSTRUCTION LLC 1536 SW 13TH CT POMPANO BEACH FL 33069
EAST AURORA CS (AURORA T                 EAST AURORA CS - TAX REC 300 GLEED AVENUE EAST AURORA NY 14052
EAST AURORA CS (ELMA TN)                 EAST AURORA CS - TAX COL TOWN HALL 1600 BOWEN RD ELMA NY 14059
EAST AURORA VILLAGE                      EAST AURORA VILLAGE - CL 571 MAIN ST E AURORA NY 14052
EAST BANGOR BORO                         EAST BANGOR BORO - COLLE 132 N. BROAD ST. EAST BANGOR PA 18013
EAST BATON ROUGE PARISH                  CITY HALL, 2ND FLOOR 222 SAINT LOUIS STREET, ROOM 238 BATON ROUGE LA 70802
EAST BATON ROUGE PARISH                  EAST BATON ROUGE PARISH P O BOX 70 BATON ROUGE LA 70821
EAST BATON ROUGE PARISH CLERK OF         COURT PO BOX 1991 BATON ROUGE LA 70821-1991
EAST BATON ROUGE PARISH SHERIFFS OFFICE 222 SAINT LOUIS STREET ROOM 238 BATON ROUGE LA 70802
EAST BATON ROUGE SHERIFFS OFFICE         222 ST LOUIS ST ROOM 238 BATON ROUGE LA 70802
EAST BAY MUNICIPAL UTILITY DISTRICT      375 11TH STREET OAKLAND CA 94607
EAST BAY MUNICIPAL UTILITY DISTRICT      P.O. BOX 1000 OAKLAND CA 94649
EAST BAY TOWNSHIP                        EAST BAY TOWNSHIP - TREA 1965 THREE MILE RD NORTH TRAVERSE CITY MI 49686
EAST BAY WINDOW & REMOD                  15 GOODING AVE U 16 BRISTOL RI 02809
EAST BERLIN BORO                         DEBRA TATE - TAX COLLECT 197 JACOBS ST EAST BERLIN PA 17316
EAST BETHLEHEM TOWNSHIP                  EAST BETHLEHEM TWP - COL 34 WATER STREET FREDERICKTOWN PA 15333
EAST BLOOMFIELD TOWN                     EAST BLOOMFIELD TN-COLLE 3234 WHEELER STATION RD BLOOMFIELD NY 14469
EAST BRADFORD TOWNSHIP                   CHESTER COUNTY TREASURER 313 W MARKET ST. STE 320 WEST CHESTER PA 19382
EAST BRADY BORO                          KINA FINK - TAX COLLECTO 601 ROBINSON ST POB 196 EAST BRADY PA 16028
EAST BRANDYWINE TOWNSHIP                 DENNIS MULHERN - TAX COL 1214 HORSESHOE PIKE TWP DOWNINGTOWN PA 19335
EAST BRIDGEWATER TOWN                    EAST BRIDGEWATER TN-COLL 175 CENTRAL STREET EAST BRIDGEWATER MA 02333
EAST BROOKFIELD TOWN                     EAST BROOKFIELD TN-COLLE 122 CONNIE MACK DR E BROOKFIELD MA 01515
EAST BROOKLYN F.D.                       EAST BROOKLYN FD-TAX COL PO BOX 253 BROOKLYN CT 06234
EAST BRUNSWICK TOWNSHIP                  EAST BRUNSWICK TWP - COL 1 JEAN WALLING CIVIC CEN EAST BRUNSWICK NJ 08816
EAST BRUNSWICK TOWNSHIP                  E BRUNSWICK TWP-TAX COLL 11 COLD RUN ROAD NEW RINGGOLD PA 17960
EAST BUFFALO TOWNSHIP                    EAST BUFFALO TWP - COLLE 308 S 18TH ST LEWISBURG PA 17837
EAST BUTLER BORO                         EAST BUTLER BORO - COLLE BOX 317 - 903 MADISON AV EAST BUTLER PA 16029
EAST CALN TOWNSHIP                       BERKHEIMER ASSOCIATES 50 NORTH SEVENTH ST BANGOR PA 18013
EAST CAROLINA RESTORATION SERVICES LLC   CHRIS CANNON P.O. BOX 1211 KINSTON NC 28503
EAST CARROLL PARISH                      EAST CARROLL PARISH COLL P O BOX 246 LAKE PROVIDENCE LA 71254
EAST CARROLL PARISH CLERK OF COURT       400 FIRST ST SUITE 3 LAKE PROVIDENCE LA 71254
EAST CARROLL TOWNSHIP                    NATHALIE MCCONNELL - TC 171 SUNSET RD CARROLLTOWN PA 15722
EAST CENTRAL ENERGY                      PO BOX 39 BRAHAM MN 55006
EAST CHILLISQUAQUE TOWNS                 BARRY BOWERS SR-TAX COLL 4025 STATE RTE 642 MILTON PA 17847
EAST CHINA TOWNSHIP                      EAST CHINA TWP - TREASUR 5111 RIVER RD EAST CHINA MI 48054
EAST COAST CONST &                       TERRY HARNEY - CHAMBERS PO BOX 636 KENNEDALE TX 76060
EAST COAST INSURANCE LLC                 320 S UNIVERSITY DR PLANTATION FL 33324
EAST COAST PUBLIC ADJ                    INC 224 PALERMO AV CORAL GABLES FL 33134
EAST COCALICO TOWNSHIP                   EAST COCALICO TWP - COLL 500 MOHNS HILLS RD REINHOLDS PA 17569
EAST COCALICO TOWNSHIP AUTHORITY         102 HILL ROAD DENVER PA 17517



Epiq Corporate Restructuring, LLC                                                                     Page 388 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 414 of 1490
Claim Name                              Address Information
EAST COLONY SQUARE HOMEOWNERS ASSN, INC 1131 UNIVERSITY BLVD., WEST #101 SILVER SPRING MD 20902
EAST COOPER INS AGENCY                 1039 JOHNNIE DODDS BLVD SUITE 6 MOUNT PLEASANT SC 29464
EAST COVENTRY TOWNSHIP                 EAST COVENTRY TWP - COLL 10 ELEANOR DR SPRING CITY PA 19475
EAST DEER TOWNSHIP                     EAST DEER TWP - TAX COLL 124 YOST DR TARENTUM PA 15084
EAST DONEGAL SEWER AUTHORITY           190 ROCK POINT ROAD MARIETTA PA 17547
EAST DONEGAL TOWNSHIP                  190 ROCK POINT ROAD MARIETTA PA 17547
EAST DONEGAL TOWNSHIP                  LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
EAST DRUMORE TOWNSHIP                  LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
EAST DUBLIN CITY                       EAST DUBLIN CITY-TAX COL 116 SAVANNAH AVE EAST DUBLIN GA 31027
EAST EARL TOWNSHIP                     EAST EARL TWP - TAX COLL 4610 DIVISION HWY EAST EARL PA 17519
EAST FALLOWFIELD TOWNSHI               EAST FALLOWFIELD TWP - T 10087 ATLANTIC RD ATLANTIC PA 16111
EAST FALLOWFIELD TWP                   CHESTER COUNTY TREAURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
EAST FELICIANA PARISH OFFICE           PO BOX 207 CLINTON LA 70722
EAST FINLEY TOWNSHIP                   EAST FINLEY TWP - COLLEC 244 MCDONALD RD WEST ALEXANDER PA 15376
EAST FISHKILL TOWN                     CLAUDIA D. HECKERT- COLL TOWN HALL 330 RT 376 HOPEWELL JCT NY 12533
EAST FRANKLIN TOWNSHIP                 TERRY J STEFFY - TAX COL 603 REESEDALE RD ADRIAN PA 16210
EAST GOSHEN TWP                        1580 PAOLI PIKE WEST CHESTER PA 19380
EAST GOSHEN TWP                        EAST GOSHEN TWP - COLLEC 1580 PAOLI PIKE WEST CHESTER PA 19380
EAST GRANBY TOWN                       EAST GRANBY TN - COLLECT PO BOX 69 E GRANBY CT 06026
EAST GRAND RAPIDS CITY                 EAST GRAND RAPIDS - TREA 750 LAKESIDE DR SE E GRAND RAPIDS MI 49506
EAST GREENBUSH CS (N.GRE               EAST GREENBUSH CS- COLLE 29 ENGLEWOOD AVE EAST GREENBUSH NY 12061
EAST GREENBUSH CS (TN                  EAST GREENBUSH CS- COLLE 29 ENGLEWOOD AVENUE EAST GREENBUSH NY 12061
EAST GREENBUSH CS (TN E                EAST GREENBUSH CS- COLLE 29 ENGLEWOOD AVENUE EAST GREENBUSH NY 12061
EAST GREENBUSH CS SCHO                 KATHY LUBBERS- TAX RECEI PO BOX 436 E SCHODACK NY 12063
EAST GREENBUSH TOWN                    EAST GREENBUSH TN-COLLEC P.O. BOX 309 EAST GREENBUSH NY 12061
EAST GREENVILLE BORO                   DIANE CRIDDLE - TAX COLL PO BOX 206 EAST GREENVILLE PA 18041
EAST GREENWICH TOWN                    EAST GREENWICH TN - COLL 125 MAIN STREET E GREENWICH RI 02818
EAST GREENWICH TOWNSHIP                EAST GREENWICH TWP - COL 159 DEMOCRAT ROAD MICKLETON NJ 08056
EAST HADDAM TOWN                       EAST HADDAM TOWN-TAX COL PO BOX 403 MOODUS CT 06469
EAST HAMPTON TOWN                      EAST HAMPTON TN- COLLECT PO BOX 178 EAST HAMPTON CT 06424
EAST HAMPTON TOWN                      EAST HAMPTON TN-RECEIVER 300 PANTIGO PLACE, STE 1 EAST HAMPTON NY 11937
EAST HAMPTON VILLAGE                   EAST HAMPTON VIL-COLLECT 86 MAIN STREET EAST HAMPTON NY 11937
EAST HANOVER TOWNSHIP                  EAST HANOVER TWP-COLLECT 411 RIDGEDALE AVENUE EAST HANOVER NJ 07936
EAST HANOVER TOWNSHIP                  EAST HANOVER TWP - COLLE 376 NORTH CRAWFORD ROAD GRANTVILLE PA 17028
EAST HANOVER TOWNSHIP                  LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
EAST HARTFORD TOWN                     EAST HARTFORD TN- COLLEC 740 MAIN ST TOWN HALL E HARTFORD CT 06108
EAST HAVEN TOWN                        EAST HAVEN TOWN-TAX COLL 250 MAIN ST TOWN HALL E HAVEN CT 06512
EAST HEMPFIELD TOWNSHIP                LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
EAST HIGHLANDS RANCH MASTER HOA        INC 7136 CLUB VIEW HIGHLAND CA 92346
EAST HILLS VILLAGE                     EAST HILLS VIL - RECEIVE 209 HARBOR HILL RD E HILLS NY 11576
EAST HOPEWELL TOWNSHIP                 EAST HOPEWELL TWP - COLL 12437 WOODLAND DR. FELTON PA 17322
EAST HUNTINGDON TOWNSHIP               2494 RT 981 P.O. BOX 9 ALVERTON PA 15612
EAST HUNTINGDON TOWNSHIP               E HUNTINGDON TWP - COLLE 314 PORTER AVE SCOTTDALE PA 15683
EAST IRONDEQUOIT CS (TN                EAST IRONDEQUOIT CS -COL TOWN HALL 1280 TITUS ROCHESTER NY 14617
EAST JOLIET SANITARY DISTRICT          PO BOX 3695 JOLIET IL 60434-3695
EAST JORDAN CITY                       TAX COLLECTOR 201 MAIN - PO BOX 499 EAST JORDAN MI 49727
EAST KILLINGLY F.D.                    EAST KILLINGLY F.D - COL PO BOX 214 EAST KILLINGLY CT 06243
EAST KINGSTON TOWN                     EAST KINGSTON TN - COLLE PO BOX 249 EAST KINGSTON NH 03827
EAST LAMPETER TOWNSHIP                 LANCASTER COUNTY - TREAS 150 N QUEEN ST, STE 122 LANCASTER PA 17608



Epiq Corporate Restructuring, LLC                                                                   Page 389 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 415 of 1490
Claim Name                              Address Information
EAST LANCASTER S.D./BREC                LCTCB REAL ESTATE TAX GR 1845 WILLIAM PENN WAY LANCASTER PA 17601
EAST LANCASTER S.D./CAER                LCTB REAL ESTATE TAX GRO 1845 WILLIAM PENN WAY LANCASTER PA 17601
EAST LANCASTER S.D./EARL                LCTB REAL ESTATE TAX GRO 1845 WILLIAM PENN WAY LANCASTER PA 17601
EAST LANCASTER S.D./EAST                LCTB REAL ESTATE TAX GRO 1845 WILLIAM PENN WAY LANCASTER PA 17601
EAST LANCASTER S.D./NEW                 LCTB REAL ESTATE TAX GRO 1845 WILLIAM PENN WAY LANCASTER PA 17601
EAST LANCASTER S.D./TERR                LCTB REAL ESTATE TAX GRO 1845 WILLIAM PENN WAY LANCASTER PA 17601
EAST LANSDOWNE BORO                     EAST LANSDOWNE BORO - TC 155 LEXINGTON AVE EAST LANSDOWNE PA 19050
EAST LANSING CITY                       EAST LANSING CITY - TREA 410 ABBOTT RD. E LANSING MI 48823
EAST LONGMEADOW TOWN                    EAST LONGMEADOW TN- COLL 60 CENTER SQUARE EAST LONGMEADOW MA 01028
EAST LYCOMING AREA S.D./                TAX COLLECTION PO BOX 640 WELLSBORO PA 16901
EAST LYCOMING S.D./FRANK                EAST LYCOMING AREA SD - PO BOX 85 LAIRDSVILLE PA 17742
EAST LYCOMING S.D./PENN                 TAX COLLECTION PO BOX 640 WELLSBORO PA 16901
EAST LYCOMING S.D./SHREW                EAST LYCOMING SD - COLLE 12194 RT 220 HWY HUGHESVILLE PA 17737
EAST LYCOMING S.D./WOLF                 WOLF TWP SD - TAX COLLEC 695 RTE 405 HWY HUGHESVILLE PA 17737
EAST LYCOMING S.D/HUGHES                HUGHESVILLE BORO SD - TC 215 S SECOND STREET HUGHESVILLE PA 17737
EAST LYCOMING SCHOOL DIS                TAX COLLECTION BUREAU PO BOX 640 WELLSBORO PA 17702
EAST LYME TOWN                          EAST LYME TOWN - TAX COL PO BOX 511 NIANTIC CT 06357
EAST MAHONING TWP                       INDIAN 695 OLSON RD MARION CENTER PA 15759
EAST MAIN ST INS                        1020 MCCOURTNEY RD GRASS VALLEY CA 95949
EAST MANCHESTER TOWNSHIP                EAST MANCHESTER TWP - TC 20 BONITA DR MT WOLF PA 17347
EAST MARLBOROUGH TOWNSHI                BERKHEIMER ASSOCIATES 50 NORTH SEVENTH ST. BANGOR PA 18013
EAST MCKEESPORT BORO                    EAST MCKEESPORT BORO - T 907 R FLORENCE AVE EAST MCKEESPORT PA 15035
EAST MEAD TOWNSHIP                      EAST MEAD TWP - TAX COLL 11669 PRENATT RD GUYS MILLS PA 16327
EAST MILLINOCKET TOWN                   EAST MILLINOCKET TN-COLL 53 MAIN STREET EAST MILLINOCKET ME 04430
EAST MONTPELIER TOWN                    EAST MONTPELIER TN-COLLE 40 KELTON ROAD EAST MONTPELIER VT 05651
EAST NANTMEAL TOWNSHIP                  HAB-RET, E. NANTMEAL TWP 50 N 7TH ST BANGOR PA 18013
EAST NASSAU VILLAGE                     EAST NASSAU VILLAGE-CLER PO BOX 268 EAST NASSAU NY 12062
EAST NEWARK BORO                        EAST NEWARK BORO - COLLE 34 SHERMAN AVENUE EAST NEWARK NJ 07029
EAST NORRITON TOWNSHIP                  KATE GILLEN - TAX COLLEC 34 E GERMANTOWN PIKE NORRISTOWN PA 19401
EAST NORWEGIAN TOWNSHIP                 EAST NORWEGIAN TWP - COL 720 ST. CLAIR PORT CARBO POTTSVILLE PA 17901
EAST ORANGE CITY                        EAST ORANGE CITY - COLLE 44 CITY HALL PLAZA EAST ORANGE NJ 07018
EAST ORANGE MUNICIPAL COURT             221 FREEWAY DRIVE EAST EAST ORANGE NJ 07018
EAST ORANGE TAX COLLECTION DEPARTMENT   44 CITY HALL PLAZA EAST ORANGE NJ 07018
EAST ORANGE WATER COMMISSION            99 SOUTH GROVE ST EAST ORANGE NJ 07018
EAST ORANGE WATER COMMISSION            99 SOUTH GROVE ST EAST ORANGE NJ 07081
EAST ORANGE WATER DEPARTMENT            99 SOUTH GROVE ST EAST ORANGE NJ 07018
EAST OTTO TOWN                          EAST OTTO TOWN- TAX COLL 9407 BOWEN RD E OTTO NY 14729
EAST PENN COUNTY BILL                   EAST PENN TWP - TAX COLL PO BOX 44 ASHFIELD PA 18212
EAST PENN S.D./LOWER MAC                EPSD-LMT TAX COLLECTOR 3410 BROOKSIDE RD MACUNGIE PA 18062
EAST PENN SCHOOL DISTRIC                SAMANTHA TREXLER-TAX COL 463 THOMAS ST ALBURTIS PA 18011
EAST PENN SCHOOL DISTRIC                EAST PENN SD - TAX COLLE 28 S 4TH ST EMMAUS PA 18049
EAST PENN SCHOOL DISTRIC                EAST PENN SD - TAX COLLE 60 S CHESTNUT ST MACUNGIE PA 18062
EAST PENN TOWNSHIP BILL                 EAST PENN TWP - TAX COLL PO BOX 44 ASHFIELD PA 18212
EAST PENNSBORO S.D./EAST                EAST PENNSBORO AREA SD - 98 S ENOLA DR, RM 101 ENOLA PA 17025
EAST PENNSBORO TOWNSHIP                 98 S ENOLA DR ENOLA PA 17025
EAST PENNSBORO TOWNSHIP                 EAST PENNSBORO TWP - COL 98 S ENOLA DR, RM 101 ENOLA PA 17025
EAST PETERSBURG BORO                    LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
EAST PIKELAND TOWNSHIP                  EAST PIKELAND TWP - COLL 50 NO. SEVENTH STREET BANGOR PA 18013
EAST PITTSBURGH BORO                    EAST PITTSBURGH BORO - T 809 EAST PITTSBURG PLAZA EAST PITTSBURGH PA 15112



Epiq Corporate Restructuring, LLC                                                                    Page 390 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 416 of 1490
Claim Name                             Address Information
EAST POINT CITY                        EAST POINT CITY-TAX COLL 1526 E FORREST AVE - SUI EAST POINT GA 30344
EAST POINT TOWERS CONDOMINIUM, INC     ATTN MANAGEMENT OFFICE 1170 N. FEDERAL HIGHWAY FORT LAUDERDALE FL 33304
EAST PROSPECT BORO                     EAST PROSPECT BORO - COL P.O. BOX 285 EAST PROSPECT PA 17317
EAST PROVIDENCE - UTILITY              DEPT 317, PO BOX 9714 PROVIDENCE RI 02940-9714
EAST PROVIDENCE CITY                   EAST PROVIDENCE CITY-COL 145 TAUNTON AVE E PROVIDENCE RI 02914
EAST PROVIDENCE TOWNSHIP               TAMMY NYCUM - TAX COLLEC 1917 MT CHAPEL RD BEDFORD PA 15533
EAST QUINCY SERVICES DISCT             179 ROGERS AVE QUINCY CA 95971
EAST RAMAPO CS (CLARK                  EAST RAMAPO CS-TAX COLLE 10 MAPLE AVE NEW CITY NY 10956
EAST RAMAPO CS (HAVERST                ANN M. MCGOVERN- TAX COL 1 ROSMAN ROAD GARNERVILLE NY 10923
EAST ROCHESTER BORO                    EAST ROCHESTER BORO - TC 760 SPRUCE ST. EAST ROCHESTER PA 15074
EAST ROCHESTER CS (PITTS               EAST ROCHESTER CS - RECE 11 SOUTH MAIN STREET PITTSFORD NY 14534
EAST ROCHESTER CS (TN.                 EAST ROCHESTER CS - COLL 626 COMMERCE DRIVE TAX L AMHERST NY 14228
EAST ROCHESTER PUBLIC S                EAST ROCHESTER PUBLIC-RE 1350 TURK HILL ROAD FAIRPORT NY 14450
EAST ROCHESTER TOWN                    EAST ROCHESTER TN - RECE 317 MAIN STREET E ROCHESTER NY 14445
EAST ROCHESTER VILLAGE                 EAST ROCHESTER VILLAGE - 317 MAIN STREET E ROCHESTER NY 14445
EAST ROCKAWAY VILLAGE                  EAST ROCKAWAY VIL-RECEIV 376 ATLANTIC AVENUE E ROCKAWAY NY 11518
EAST ROCKHILL TOWNSHIP                 EAST ROCKHILL TWP - COLL 2037 HILL RD SELLERSVILLE PA 18960
EAST RUTHERFORD BORO                   EAST RUTHERFORD BORO-COL 1 EVERETT PLACE EAST RUTHERFORD NJ 07073
EAST ST CLAIR TOWNSHIP                 EAST ST CLAIR TWP - COLL 966 ADAMS RUN ROAD BEDFORD PA 15522
EAST STROUDSBURG BORO                  EAST STROUDSBURG BORO - 311 EAST BROAD ST EAST STROUDSBURG PA 18301
EAST STROUDSBURG BOROUGH               PO BOX 303 EAST STROUDSBURG PA 18301-0303
EAST SYRACUSE VILLAGE                  EAST SYRACUSE VILLAGE - 204 NORTH CENTER STREET E SYRACUSE NY 13057
EAST SYRACUSE-MINOA CS                 EAST SYRACUSE-MINOA -REC 301 BROOKLEA DRIVE FAYETTVILLE NY 13066
EAST SYRACUSE-MINOA CS (               EAST SYRACUSE-MINOA -REC 5400 BUTTERNUT DRIVE EAST SYRACUSE NY 13057
EAST TAWAS CITY                        EAST TAWAS CITY - TREASU PO BOX 672 EAST TAWAS MI 48730
EAST TAYLOR TOWNSHIP                   EAST TAYLOR TWP - COLLEC 321 KEIPER LANE JOHNSTOWN PA 15909
EAST TENESSEE MUT INS CO               P O BOX 328 BLOUNTVILLE TN 37617
EAST TENNESSEE MTL INS                 3188 HWY 126 BLOUNTVILLE TN 37617
EAST TEXAS LEAK LOCATORS               SHOPE-FLORES LLC P.O. BOX 1663 WHITEHOUSE TX 75791
EAST TEXAS ROOFING AND C               PO BOX 183 CROCKETT TX 75835
EAST TEXAS TILE & ACOUSTICS            P O BOX 621 LINDALE TX 75771
EAST TN MUT INS CO                     P O BOX 328 BLOUNTVILLE TN 37617
EAST TROY TOWN                         EAST TROY TWN TREASURER PO BOX 872/ N9330 STEWAR EAST TROY WI 53120
EAST TROY VILLAGE                      EAST TROY VLG TREASURER 2015 ENERGY DR EAST TROY WI 53120
EAST UNION TOWNSHIP                    VICKI BEVANS - TAX COLLE 80 W PINE ST POB 265 SHEPPTON PA 18248
EAST VALLEY WATER DISTRICT             PO BOX 3550 ONTARIO CA 91761-0955
EAST VANDERGRIFT BORO                  EAST VANDERGRIFT BORO - POB 307 EAST VANDERGRIFT PA 15629
EAST VANDERGRIFT BOROUGH               P.O. BOX 460 EAST VANDERGRIFT PA 15629
EAST VINCENT TOWNSHIP                  BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013
EAST WASHINGTON BORO                   EAST WASHINGTON BORO - T 661 EAST BEAU ST. EAST WASHINGTON PA 15301
EAST WENATCHEE WATER DISTRICT          692 EASTMONT AVE E. WENATCHEE WA 98802
EAST WEST APPRAISAL GROUP LLC          41 SOUTH MAIN ST MIDDLETON MA 01949
EAST WEST ROOFING                      4783 NW 9TH AVE POMPANO BEACH FL 33064
EAST WHEATFIELD TOWNSHIP               TAX COLLECTOR 161 ROPERS VIEW RD VINTONDALE PA 15961
EAST WHITELAND TOWNSHIP                EAST WHITELAND TWP - COL 6 ELK DRIVE MALVERN PA 19355
EAST WHITELAND TOWNSHIP                209 CONESTOGA ROAD FRAZER PA 19355-1633
EAST WILLISTON VILLAGE                 EAST WILLISTON VIL-RECEI 2 PROSPECT STREET EAST WILLISTON NY 11596
EAST WINDSOR TOWN                      EAST WINDSOR TN- COLLECT 11 RYE ST BROAD BROOK CT 06016
EAST WINDSOR TOWNSHIP                  EAST WINDSOR TWP-COLLECT 16 LANNING BLVD EAST WINDSOR NJ 08520



Epiq Corporate Restructuring, LLC                                                                  Page 391 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 417 of 1490
Claim Name                            Address Information
EASTAMPTON TOWNSHIP                   EASTAMPTON TWP - COLLECT 12 MANORHOUSE COURT EASTAMPTON NJ 08060
EASTBROOK TOWN                        EASTBROOK TOWN-TAX COLLE 959 EASTBROOK ROAD EASTBROOK ME 04634
EASTCHESTER SCHOOLS                   EASTCHESTER SCH-RECEIVER 40 MILL RD EASTCHESTER NY 10709
EASTCHESTER TOWN                      EASTCHESTER TOWN-RECEIVE 40 MILL ROAD EASTCHESTER NY 10709
EASTER, LISA                          ADDRESS ON FILE
EASTER, MICHELE                       ADDRESS ON FILE
EASTERN IA MTL                        506 1ST AVE S MT VERNON IA 52314
EASTERN INS GROUP LLC                 233 W CENTRAL STREET NATICK MA 01760
EASTERN KITCHEN INC                   8195 BELFORD WAY MELBOURNE FL 32940
EASTERN LEBANON CO. S.D.              EASTERN LEBANON CO SD - P.O. BOX 500 NEWMANSTOWN PA 17073
EASTERN LEBANON S.D./HEI              EASTERN LEBANON CO SD - P.O. BOX 500 NEWMANSTOWN PA PA 17073
EASTERN LEBANON S.D./MIL              EASTERN LEBANON CO SD - P.O. BOX 500 NEWMANSTOWN PA 17073
EASTERN LEBANON S.D./RIC              EASTERN LEBANON CO SD - P.O. BOX 500 NEWMANSTOWN PA 17073
EASTERN MAINE ELECTRIC COOP           PO BOX 425 CALAIS ME 04619-0425
EASTERN MUNICIPAL WATER DISTRICT      2270 TRUMBLE ROAD PERRIS CA 92570
EASTERN MUNICIPAL WATER DISTRICT      2270 TRUMBLE ROAD PERRIS CA 92572
EASTERN MUNICIPAL WATER DISTRICT      PO BOX 8300 PERRIS CA 92572-8300
EASTERN MUT INS                       OF NY PO BOX 238 GREENVILLE NY 12083
EASTERN OH MUTL INS                   23080 CADIZ RD FREEPORT OH 43973
EASTERN PLAINS INS                    PO BOX 907 PORTALES NM 88130
EASTERN ROOFING                       JAMES G. HAFNER 8384 69TH ST. SOUTH COTTAGE GROVE MN 55016
EASTERN SHORE INS                     21036 A ST HWY 181 102C FAIRHOPE AL 36532
EASTERN TAX SERVICE INC               400 S MAIN ST STE 103 NICHOLASVILLE KY 40356
EASTERN UNITED INS                    175 FOUNTAINBLEAU 2A-1 MIAMI FL 33172
EASTERN UNITED INS                    16782 N KENDALL DR MIAMI FL 33196
EASTERN YORK COUNTY SEWER AUTHORITY   44 WALNUT SPRINGS ROAD HALLAM PA 17406
EASTERN YORK S.D./EAST P              EASTERN YORK SD - COLLEC P.O. 285 EAST PROSPECT PA 17317
EASTERN YORK S.D./HALLAM              SHARON DUPLER - TAX COLL 250 W. BEAVER ST HALLAM PA 17406
EASTERN YORK S.D./HELLAM              ELIZABETH ADCOCK - TC 4900 PLEASANT VALLEY RD YORK PA 17406
EASTERN YORK S.D./LOWER               DAWN FITCH - TAX COLLECT 57 NEW BRIDGEVILLE RD WRIGHTSVILLE PA 17368
EASTERN YORK SCHOOL DIST              EASTERN YORK SD - COLLEC 751 FRONT ST S WRIGHTSVILLE PA 17368
EASTFORD TOWN                         EASTFORD TOWN - TAX COLL P.O. BOX 98 EASTFORD CT 06242
EASTGATE PARK OF MARIANNA LLC         5194 HWY 90 MARIANNA FL 32446
EASTHAM TOWN                          EASTHAM TOWN - TAX COLLE 2500 STATE HIGHWAY EASTHAM MA 02642
EASTHAMPTON CITY                      EASTHAMPTON CITY - COLLE 50 PAYSON AVENUESUITE 1 EASTHAMPTON MA 01027
EASTLAKE HOMEOWNERS ASSOCIATION       9031 TOWN CENTER PKWY BRADENTON FL 34202
EASTLAKE VILLAGE                      EASTLAKE VILLAGE - TREAS 175 MAIN ST. EASTLAKE MI 49626
EASTLAND COUNTY                       EASTLAND COUNTY - COLLEC PO BOX 389 EASTLAND TX 76448
EASTLAND COUNTY APPRAISA              EASTLAND CAD - TAX COLLE P O BOX 914 EASTLAND TX 76448
EASTLAND COUNTY CLERK                 100W MAIN STE 102 EASTLAND TX 76448
EASTLAND COUNTY DISTRICT CLERK        100 W MAIN ST STE 206 EASTLAND TX 76448
EASTMAN CITY                          EASTMAN CITY-TAX COLLECT PO DRAWER 40 EASTMAN GA 31023
EASTMAN COMMUNITY ASSOCIATION         PO BOX 53 GRANTHAM NH 03753
EASTMAN INS INC                       P O BOX 3365 WENATCHEE WA 98807
EASTMAN INSURANCE AGENCY              PO BOX 219 EASTMAN GA 31023
EASTMAN SOUND & MUSIC INC             DBA MUSIC OF RAPID CITY PO BOX 20236 BILLINGS MT 59104-0236
EASTMAN TOWN                          EASTMAN TWN TREASURER 58420 COUNTY ROAD D EASTMAN WI 54626
EASTON AMERICA INS AGY                PO BOX 193900 SAN JUAN PR 00919
EASTON AREA S.D./FORKS T              ANNE BENNETT MORSE - TC 1606 SULLIVAN TR - MUNI EASTON PA 18040



Epiq Corporate Restructuring, LLC                                                                  Page 392 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 418 of 1490
Claim Name                             Address Information
EASTON CITY                            EASTON CITY - TAX COLLEC 123 SOUTH 3RD ST. EASTON PA 18042
EASTON FD                              EASTON FD - TAX COLLECTO PO BOX 73 EASTON CT 06612
EASTON S.D./LOWER MT BET               LOWER MOUNT BETHEL TWP - 6574 S DELAWARE DR MARTINS CREEK PA 18063
EASTON SCHOOL DISTRICT/E               BERKHEIMER ASSOCIATES 50 NORTH SEVENTH ST BANGOR PA 18013
EASTON SCHOOL DISTRICT/P               EASTON AREA SD - TAX COL 3 WELLER PLACE EASTON PA 18045
EASTON SUBURBAN WATER AUTHORITY        3700 HARTLEY AVE EASTON PA 18043
EASTON TOWN                            EASTON TOWN - TAX COLLEC 136 ELM STREET NORTH EASTON MA 02356
EASTON TOWN                            EASTON TOWN - TAX COLLEC 1060 EASTON VALLEY ROAD EASTON NH 03580
EASTON TOWN                            EASTON TOWN -TAX COLLECT P.O. BOX 127 EASTON ME 04740
EASTON TOWN                            EASTON TOWN - TAX COLLEC 225 CENTER RD EASTON CT 06612
EASTON TOWN                            EASTON TOWN-TAX COLLECTO 1071 ST RT 40 GREENWICH NY 12834
EASTON TOWN                            EASTON TOWN - TAX COLLEC 14 S HARRISON ST EASTON MD 21601
EASTON TOWN                            EASTON TWN TREASURER PO BOX 102 GRAND MARSH WI 53936
EASTON TOWN                            TAX COLLECTOR E6915 SUNRISE RD WAUSAU WI 54403
EASTON TOWN /SEMIANNUAL                EASTON TOWN - TAX COLLEC 14 S HARRISON ST EASTON MD 21601
EASTON TOWNSHIP                        EASTON TOWNSHIP - TREASU 126 MEADOWLARK DR IONIA MI 48846
EASTON UTIL CMSN                       (A FUND OF THE TOWN OF EASTON MD) PO BOX 1189 201 N WASHINGTON STREET EASTON
                                       MD 21601
EASTON UTILITIES                       PO BOX 1189 EASTON MD 21601-8923
EASTON WATER/SEWER LIENS               EASTON TOWN - TAX COLLEC 136 ELM STREET NORTH EASTON MA 02356
EASTOVER SANITARY DISTRICT             3876 DUNN ROAD EASTOVER NC 28312
EASTPOINT WATER AND SEWER DISTRICT     40 ISLAND DR EASTPOINT FL 32328
EASTPOINTE CITY                        EASTPOINTE CITY - TREASU 23200 GRATIOT AVE. EASTPOINTE MI 48021
EASTPORT CITY                          EASTPORT CITY - TAX COLL 22 WASHINGTON STREET EASTPORT ME 04631
EASTSIDE VILLAGE HOMEOWNERS ASSOC      189 SE CLAUDIA WAY LAKE CITY FL 32025
EASTSIDERS                             NICK LEGAKIS HOME IMPROVEMENTS INC. 394 MIDDLE COUNTRY ROAD SELDEN NY 11784
EASTTOWN TOWNSHIP                      SUE HUTT 566 BEAUMONT RD DEVON PA 19333
EASTTOWN TOWNSHIP                      CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
EASTVALE BORO                          TRACY COVER - TAX COLLEC 617 2ND AVE EASTVALE BEAVER FALLS PA 15010
EASTVIEW MHP INC                       60-B SYCAMORE AVE ANNANDALE MN 55302
EASTVILLE TOWN                         EASTVILLE TOWN - TREASUR POB 747 EASTVILLE VA 23347
EASTWOOD ISLAND POA                    P.O. BOX 5078 GUN BARREL TX 75147
EATMON, TERENCE                        ADDRESS ON FILE
EATON & YOST CONSTR                    2510 GRAND AVE BILLINGS MT 59102
EATON AND BERUBE INS                   11 CONCORD ST NASHUA NH 03064
EATON COUNTY                           1045 INDEPENDENCE BLVD CHARLOTTE MI 48813
EATON COUNTY TREASURER                 1045 INDEPENDENCE BLVD. CHARLOTTE MI 48813
EATON GROUP ATTORNEYS                  1507, 309 NORTH BLVD BATON ROUGE LA 70801
EATON INS                              6689 LAKE WORTH RD LAKE WORTH FL 33467
EATON INS AGENCY                       2221 VILLA AVE 100 CLOVIS CA 93612
EATON INSURANCE AGENCY                 PO BOX 275 PRATHER CA 93651
EATON INVESTMENTS INC                  PO BOX 28507 SANTA ANA CA 92799
EATON PROVIDENT GROUP                  3333 N HAYDEN RD SCOTTSDALE AZ 85251
EATON RAPIDS CITY                      EATON RAPIDS CITY - TREA 200 S MAIN ST EATON RAPIDS MI 48827
EATON RAPIDS TOWNSHIP                  EATON RAPIDS TWP - TREAS 2512 S. CANAL ROAD EATON RAPIDS MI 48827
EATON RFG & EXT INC                    3821 BOUNOUS ST WICHITA KS 67213
EATON ROOFING & JEFFREY                & KIM FUND 3518 SE 21ST STE A TOPEKA KS 66607
EATON TOWN                             EATON TOWN -TAX COLLECTO P.O. BOX 118 EATON NH NH 03832
EATON TOWN                             EATON TOWN - TAX COLLECT P.O. BOX 66 MORRISVILLE NY 13408



Epiq Corporate Restructuring, LLC                                                                   Page 393 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 419 of 1490
Claim Name                               Address Information
EATON TOWN                               EATON TWN TREASURER 24125 W STEINTHAL RD KIEL WI 53042
EATON TOWN                               BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
EATON TOWNSHIP                           BECKY WATKINS - TAX COLL 829 HUNTER HIGHWAY TUNKHANNOCK PA 18657
EATON TOWNSHIP                           EATON TOWNSHIP - TREASUR 3981 E. CLINTON TRAIL CHARLOTTE MI 48813
EATON VANCE FLOATING                     RATE INCOME PLUS FUND
EATON VANCE INSTITUTIONAL                SENIOR LOAN FUND
EATON VANCE INTL (CAYMAN ISLANDS)        FLOATING-RATE INCOME PORTFOLIO
EATON VANCE SHORT DURATION               DIVERSIFIED INCOME FUND
EATONTOWN BORO                           EATONTOWN BORO - TAX COL 47 BROAD STREET EATONTOWN NJ 07724
EATONTOWN BOROUGH                        47 BROAD ST EATONTOWN NJ 07724
EATONTOWN SEWER AUTHORITY                47 BROAD ST EATONTOWN NJ 07724
EAU CLAIR VILLAGE                        EAU CLAIR VILLAGE - TREA PO BOX 338 EAU CLAIRE MI 49111
EAU CLAIRE BORO                          EAU CLAIRE BORO - COLLEC 220 EAST MAIN ST POB 223 EAU CLAIR PA 16030
EAU CLAIRE CITY                          EAU CLAIRE COUNTY TREASU 721 OXFORD AVE EAU CLAIRE WI 54703
EAU CLAIRE CITY                          CHIPPEWA COUNTY TREASURE 711 N BRIDGE ST RM 105 CHIPPEWA FALLS WI 54729
EAU CLAIRE COUNTY TREASURER              721 OXFORD AVE STE 1650 EAU CLAIRE WI 54703
EAU PLEINE TOWN                          EAU PLEINE TWN TREASURER 3073 COUNTY ROAD G JUNCTION CITY WI 54443
EBEL, CODY                               ADDRESS ON FILE
EBELMIRO MONTANAC &                      NANCY CONTRERAS 2456 BROWNWOOD DR MULBERRY FL 33860
EBENSBURG BORO                           EBENSBURG BORO - TAX COL 300 WEST HIGH ST EBENSBURG PA 15931
EBERS, JESSICA                           ADDRESS ON FILE
EBI CONSULTING                           21 B STREET BURLINGTON MA 01803
EBY SURVEY INC                           600 2ND ST WOODSBORO TX 78393
EC CONSTRUCTION, LLC                     628 N. WINDSOR AVENUE STOCKTON CA 95205
EC COUNSEL PLLC                          3440 HLYWD BLVD STE 415 HOLLYWOOD FL 33021
ECC ROOFING & SIDING                     JAMES P MILSOP 24 CEDARBROOK RD. SICKLERVILLE NJ 08081
ECHAINNA THOMAS AND GLENN THOMAS         167 CLUB HOUSE DR EAST STROUDSBURG PA 18302
ECHELON COMMON FACILITIES ASSOC, INC     14000 HORIZON WAY SUITE 200 MT. LAUREL NJ 08054
ECHO GLENN HOMEOWNERS ASSOCIATION        259 N PECOS RD 100 HENDERSON NV 89074
ECHO HAWK & OLSEN                        P.O. BOX 6119 POCATELLO ID 83205
ECHO HILLS HOMEOWNERS ASSOCIATION        14800 GALAXIE AVE 105 APPLE VALLEY MN 55124
ECHO REPAIR REMODEL AND RECONSTRUCTION   10531 E CHINOOK TRAIL PARKER CO 80138
ECHO TOWNSHIP                            ECHO TOWNSHIP - TREASURE PO BOX 888 E JORDAN MI 49727
ECHOLS COUNTY                            ECHOLS COUNTY-TAX COMMIS PO BOX 113 STATENVILLE GA 31648
ECHOLS, ELAINA                           ADDRESS ON FILE
ECI                                      PO BOX 600 PIEDMONT OK 73078
ECI CONSTRUCTION INC                     16 ARBUTUS DR KEY WEST FL 33040
ECKBERG, KEITH                           ADDRESS ON FILE
ECKEL INSURANCE INC                      PO BOX 997 CHARLESTOWN RI 02813
ECKEL, JAN                               ADDRESS ON FILE
ECKELKAMP, JARED                         ADDRESS ON FILE
ECKERT INS AGENCY                        108 CENTRAL AVE 4 GOOSE CREEK SC 29445
ECKERT INSURANCE GROUP                   INC 11601 NW 7TH AVE MIAMI FL 33168
ECKERT SEAMANS CHERIN & MELLOTT LLC      600 GRANT STREET 44TH FLOOR PITTSBURGH PA 15219
ECKFORD TOWNSHIP                         ECKFORD TOWNSHIP - TREAS 8212 20 MILE RD HOMER MI 49245
ECO CLEAN LLC                            133 S 2ND PL BRIGHTON CO 80601
ECO DRY RECONSTRUCTION                   & THOMAS MARINO 1394 N FARRELL CT GILBERT AZ 85233
ECO DRY RESTORATION                      & ESTATE OF J MAUK PO BOX 14523 MESA AZ 85216-4523
ECO GENERAL CNTRCTORS DBA ECO ROOFING    RICHARD LACK RICHARD LACK 501 NORTHWEST HIGHWAY #3101 IRVING TX 75039



Epiq Corporate Restructuring, LLC                                                                   Page 394 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 420 of 1490
Claim Name                            Address Information
ECO LOGIC ENVIRONMENTAL TESTING INC   P O BOX 1024 SPARTA NJ 07871
ECO ROOF AND SOLAR INC.               610 S. LIPAN ST. DENVER CO 80223
ECO SHIELD PUBLIC ADJ                 400 S LAKE ST 112 ROSELLE IL 60172
ECOMARK SALES INC AND                 BENJAMIN & SARA DURAN 4665 PARIS ST STE 300C DENVER CO 80239
ECONOMY BORO                          ECONOMY BORO - TAX COLLE 116 FIRST ST HIGHFIELD E FREEDOM PA 15042
ECONOMY PREMIER ASSURANC              P O BOX 350 WARWICK RI 02887
ECONOMY SEPTIC TANK SERVICE           325 FOREST RIDGE DRIVE JACKSONVILLE AL 36265
ECORSE CITY                           ECORSE CITY - TREASURER 3869 W JEFFERSON AVE ECORSE MI 48229
ECOSTRUCTURES INC                     13107 PARADISE VALLEY DR HOUSTON TX 77069
ECTOR COUNTY C/O APPRAIS              ECTOR CAD - TAX COLLECTO 1301 E 8TH ST ODESSA TX 79761
ECU AMERICA CONSTRUCTION              LLC 22 STEVENS ST DANBURY CT 06810
ED BLACK HOME REPAIR                  CONTRACTOR 6632 BRADDOCK DALLAS TX 75232
ED BORDAS TILE & STONE                GREG & LISA MCLAUGHLIN 315 WELCOME AVE WEST GROVE PA 19390
ED DAWES INSURANCE SRVCS              360 NW 183RD ST MIAMI FL 33169
ED KADLECK APPRAISALS                 16605 RUSTIC MEADOWS DALLAS TX 75248
ED LEE INSURANCE                      PO BOX 1477 LAKE PANASOFFKEE FL 33538
ED LEEPER                             9721 31ST ST E EDGEWOOD WA 98371
ED LOUCKS INS AGENCY                  4701 FM 2920 ST C1 SPRING TX 77388
ED PAINT SHOP AND MILLWO              2026 NW 23 COURT STE A MIAMI FL 33142
ED SENEZ ALUMINUM SPECIALISTS, INC.   720 N. VOLUSIA AVE ORANGE CITY FL 32763
ED SIMS DEVELOPMENT                   PO BOX 510266 KEY COLONY BEACH FL 33051
ED SMITH INS AGENCY                   PO BOX 3668 FLORENCE SC 29502
ED THOMPSON INSURANCE                 2205 BROADWAY ST PEARLAND TX 77581
ED TRETINA ELECTRICAL                 26 FOREST CT TABERNACLE NJ 08088
ED WEEREN INSURANCE                   PO BOX 14444 AUSTIN TX 78761
ED WOLFE CONSTRUCTION, INC.           9401 N 1425TH STREET EFFINGHAM IL 62401
EDCAS INS SERVICES                    8145 CYPRESS AVE STE M FONTANA CA 92335
EDDIE A. WISDOM AND MALON M. WISDOM   PRO SE 4194 EAGLE LANE ORANGE PARK FL 32065
EDDIE ADAIR                           ADDRESS ON FILE
EDDIE BS ROOFING                      ENTERPRISES LLC 1080 NE 211 TERR MIAMI FL 33179
EDDIE F. VELEZ STRUBBE                URB. COUNTRY CLUB CALLE 535 QN18 CAROLINE PR 00982
EDDIE JERNIGAN F B                    1303B INDEPENDENCE BLVD WILMINGTON NC 28403
EDDIE MARTINEZ AGY INC                4942 EVERHARY ROAD CORPUS CHRISTI TX 78411
EDDIE VILLARREAL AGENCY               2167 S MCCOLL RD EDINBURG TX 78539
EDDIE ZARAHIN INS AGENCY              PO BOX 17105 PENSACOLA FL 32522
EDDIE, CURTIS                         JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                      NV 89135
EDDIES CONSTRUCTION CO                402 OSAGE ST ORANGE TX 77630
EDDINGTON TOWN                        EDDINGTON TOWN - TAX COL 906 MAIN ROAD EDDINGTON ME 04428
EDDY COUNTY                           EDDY COUNTY - TREASURER 524 CENTRAL AVENUE NEW ROCKFORD ND 58356
EDDY COUNTY                           EDDY COUNTY-TREASURER 101 W GREEN, SUITE 117 CARLSBAD NM 88220
EDDY, MARKESHA                        ADDRESS ON FILE
EDDYS INDEPENDENT GRP                 8701 E KELLOGG DR WICHITA KS 67207
EDDYSTONE BORO                        EDDYSTONE BORO - TAX COL 1300 EAST 12TH STREET EDDYSTONE PA 19022
EDDYSTONE BOROUGH                     1300 E. 12TH STREET ATTN: ROBIN HENDERSON EDDYSTONE PA 19022
EDDYVILLE CITY                        EDDYVILLE CITY - CLERK PO BOX 744 EDDYVILLE KY 42038
EDEL ROOFING & CONST INC              3321 W ALBERTA RD A EDINBURG TX 78539
EDELMAN COMBS LATTURNER & GOODWIN     LLC 20 SOUTH CLARK ST STE 1500 CHICAGO IL 60603
EDEN CS (COMBINED TNS)                EDEN CS - TAX COLLECTOR 2795 E CHURCH ST EDEN NY 14057



Epiq Corporate Restructuring, LLC                                                                  Page 395 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 421 of 1490
Claim Name                               Address Information
EDEN MTL                                 301 N K AVE HWY 218 N VINTON IA 52349
EDEN MUTUAL INSURANCE                    PO BOX 507 VINTON IA 52349
EDEN TOWN                                EDEN TOWN - TAX COLLECTO 71 OLD SCHOOL HOUSE ROAD EDEN MILLS VT 05653
EDEN TOWN                                EDEN TOWN - TAX COLLECTO 2795 E CHURCH EDEN NY 14057
EDEN TOWN                                EDEN TWN TREASURER N4419 CHURCH RD EDEN WI 53019
EDEN TOWN CLERK                          2795 EAST CHURCH ST EDEN NY 14057
EDEN TOWNSHIP                            EDEN TWP - TAX COLLECTOR 130 POND RD QUARRYVILLE PA 17566
EDEN TOWNSHIP                            EDEN TOWNSHIP - TREASURE PO BOX 85 IRONS MI 49644
EDEN TWP                                 ROGER L BEADLE TREASURER 5560 S CUSTER RD CUSTER MI 49405
EDEN VILLAS GARDEN COURT TOWNHOMES       5 RIVERCHASE RIDGE BIRMINGHAM AL 35244
ASSOC
EDENVILLE TOWNSHIP                       EDENVILLE TOWNSHIP - TRE 467 MOORE ST. - BOX 24 EDENVILLE MI 48620
EDGAR ARRUBLA                            ADDRESS ON FILE
EDGAR CONSTRUCTION & STONE               JAMES EDGAR 1718 FANNIN ABILENE TX 79603
EDGAR COUNTY                             EDGAR COUNTY - TREASURER 111 N CENTRAL AVE PARIS IL 61944
EDGAR COUNTY CLERK                       115 W COURT ST ROOM J PARIS IL 61944
EDGAR MORAN & MARIAH                     MORENO 7335 COUNTY RD 4351 ARANSAS PASS TX 78336
EDGARDO J RODRIGUEZ                      ADDRESS ON FILE
EDGARTOWN TOWN                           EDGARTOWN TOWN - TAX COL PO BOX 1012 EDGARTOWN MA 02539
EDGE MILLWORK                            12054 MADISON OAK ST HOUSTON TX 77038
EDGE REAL ESTATE                         38 S. 2ND E. REXBURG IN 83440
EDGE ROOFING LLC                         6805 KEITH BRIDGE RD GAINESVILLE GA 30506
EDGE, PAMELA                             ADDRESS ON FILE
EDGECOMB TOWN                            EDGECOMB TOWN - TAX COLL PO BOX 139 EDGECOMB ME 04556
EDGECOMBE COUNTY                         EDGECOMBE COUNTY - COLLE 201 SOUTH ANDREWS ST, RM TARBORO NC 27886
EDGECOMBE COUNTY TAX COLLECTOR           201 SAINT ANDREW ST TARBORO NC 27886-0010
EDGECOMBE FARMERS FIRE                   PO BOX 489 TARBORO NC 27886
EDGEFIELD COUNTY                         EDGEFIELD COUNTY - TREAS 129 COURTHOUSE SQUARE, S EDGEFIELD SC 29824
EDGEFIELD COUNTY / MOBIL                 EDGEFIELD COUNTY - TREAS 129 COURTHOUSE SQ-STE 20 EDGEFIELD SC 29824
EDGEFIELD COUNTY TAX COLLECTOR           206 PENN STREET STE 2 EDGEFIELD SC 29824
EDGEMOOR PARK COA                        4915 N LINCOLN CHICAGO IL 60625
EDGERTON CITY                            ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
EDGERTON WATER/SEWER UTILITY             RANDY OREN 12 ALBION ST EDGERTON WI 53534
EDGEWATER BORO FISCAL                    EDGEWATER BORO - TAX COL 55 RIVER ROAD EDGEWATER NJ 07020
EDGEWATER CONDO APTS OF DELTONA FL INC   175 PALMETTO WOODS COURT DELTONA FL 32725
EDGEWATER MANAGEMENT GROUP, INC          20 PROSPECT STREET, SUITE 201 BALLASTON SPA NY 12020
EDGEWATER PARK AT WESTBROOK VILLAGE      17220 N. BOSWELL BLVD 140 SUN CITY AR 85373
EDGEWATER PARK TOWNSHIP                  EDGEWATER PARK TWP- COLL 400 DELANCO ROAD EDGEWATER PARK NJ 08010
EDGEWATER TOWN                           EDGEWATER TWN TREASURER P.O. BOX 338 / 1470 N WO BIRCHWOOD WI 54817
EDGEWATER VILLAGE CONDO ASSOC. INC       BOX 2260, 22375 EDGEWATER DR PUNTA GORDA FL 33980
EDGEWOOD BORO                            EDGEWOOD BORO - TAX COLL 2 RACE ST PITTSBURGH PA 15218
EDGEWOOD CITY                            CITY OF EDGEWOOD - CLERK 385 DUDLEY ROAD EDGEWOOD KY 41017
EDGEWOOD HOMEOWNERS ASSOCIATION          C/O AMC 1401 EL CAMINO AVENUE SUITE 200 SACRAMENTO CA 95814-2746
EDGILE, LLC                              ATTN: LAWRENCE WOLF 7000 N MOPAC EXPRESSWAY SUITE 200 AUSTIN TX 78731
EDGINGTON CONSTRUCTION                   MICHAEL EDGINGTON MICHAEL EDGINGTON 1303 WEST STREET GRINNELL IA 50112
EDGMONT TOWNSHIP                         EDGMONT TWP - TAX COLLEC 1000 GRADYVILLE RD, POB GRADYVILLE PA 19039
EDGY APPRAISAL                           M E EDGY ENTER 126 RIVERWALK DR BRUNSWICK GA 31523
EDI APPRAISAL SERVICES INC               30520 OLMSTEAD RD FLAT ROCK MI 48134
EDILE CONSTRUCTION LLC                   MAURY DIAKITE 731 WOODMONT BEACH RD S DES MOINES WA 98198



Epiq Corporate Restructuring, LLC                                                                     Page 396 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 422 of 1490
Claim Name                              Address Information
EDINA REALTY                            9240 STATE HWY 25 MONTICELLO MN 55362
EDINBERG CEN SCH (COMBIN                EDINBERG CS-TAX COLLECTO 4 JOHNSON ROAD EDINBURG NY 12134
EDINBORO BORO                           EDINBORO BORO - TAX COLL P.O. BOX 374 EDINBORO PA 16412
EDINBURG TOWN                           EDINBURG TOWN - TAX COLL 946 EDINBURG ROAD EDINBURG ME 04448
EDINBURG TOWN                           FAYE FRAISER-TAX COLLECT 45 MILITARY RD EDINBURG NY 12134
EDINBURG TOWN                           EDINBURG TOWN - TREASURE P O BOX 85 EDINBURG VA 22824
EDISON INS                              P O BOX 31435 TAMPA FL 33631
EDISON INS CO                           100 PARAMOUNT DR STE 100 SARASOTA FL 34232
EDISON TOWNSHIP                         100 MUNICIPAL BLVD. EDISON NJ 08817
EDISON TOWNSHIP FISCAL                  EDISON TWP-TAX COLLECTOR 100 MUNICIPAL BOULEVARD EDISON NJ 08817
EDITH ELIAS                             ADDRESS ON FILE
EDITH TREVINO INS AGENCY                900 E ALTON GLOOR SUITE 4 BROWNSVILLE TX 78526
EDJEN ENTERPRISE, LLC                   2970 IRWIN BRIDGE ROAD CONYERS GA 30012
EDKA CONSTRUCTION                       EDUARDO HERNANDEZ 8200 HAVEN AVE 15207 RANCHO CUCAMONGA CA 91730
EDMESTON CEN SCH (COMBIN                EDMESTON CS-TAX COLLECTO 11 NORTH ST EDMESTON NY 13335
EDMESTON TOWN                           EDMESTON TOWN-TAX COLLEC 2 WEST STREET EDMESTON NY 13335
EDMONDSON, TINA                         ADDRESS ON FILE
EDMONSON & ASSOCIATES, INC,. REALTORS   2833 NASA PKWY SEABROOK TX 77586
EDMONSON COUNTY                         EDMONSON COUNTY - SHERIF PO BOX 100 BROWNSVILLE KY 42210
EDMONSON COUNTY CLERK                   108 N MAIN ST BROWNSVILLE KY 42210
EDMORE VILLAGE                          EDMORE VILLAGE - TREASUR 209 S SHELDON BX 170 EDMORE MI 48829
EDMUND GROMNICKI                        16304 ST FATRICK LN BONITA SPRINGS FL 34135
EDO INC                                 1504 S PROSPECT AVE PARK RIDGE IL 60068
EDRIC CONSTRUCTION                      HUE VO 13518 OAK BEND FOREST DR HOUSTON TX 77083
EDRIC MORROW                            5128 PALM ST. LOUIS MO 63115
EDRICH, NICO                            ADDRESS ON FILE
EDS CONSTRUCT & YEVA                    ADALIAN & MICHAEL RUBIN 7722 WENTWORTH ST TUJUNGA CA 91042
EDS CONSTRUCTION                        7722 WENTWORTH ST TUJUNGA CA 91042
EDS LAWN SERVICE HOME                   IMPROVEMENTS & FIREWOOD 5440 ARNETTE RD HOPE MILLS NC 28348
EDSON-NEIL INCORPORATED                 PO BOX 270142 FLOWER MOUND TX 75027
EDUARDO COMESANA                        8490 NW 195TH TERR HIALEAH FL 33015
EDUARDO CUBIDES INS                     7030 ADDICKS CLODINE 114 HOUSTON TX 77083
EDUARDO JOSE REYES SANTIAGO             15 MARGARITA ST URB. LA SERRANIA CAGUAS PR 00725
EDUARDO MORENO &                        ADDRESS ON FILE
EDUARDO SEDO                            ADDRESS ON FILE
EDUARDO VAZQUEZ VELAZQUEZ               ADDRESS ON FILE
EDWARD A MEEKINS                        ADDRESS ON FILE
EDWARD BAILEY, ET AL.                   BENJAMIN D. KNAUPP GARLAND GRIFFITHS KNAUPP 254 NORTH FIRST AVE. HILLSBORO OR
                                        97124
EDWARD BARTLETT & SONS REMODELING LLC   ADDRESS ON FILE
EDWARD D CORNMAN                        ADDRESS ON FILE
EDWARD DON CAMERON                      ADDRESS ON FILE
EDWARD F SULLIVAN INS                   ADDRESS ON FILE
EDWARD GARCIA                           ADDRESS ON FILE
EDWARD GILMORE                          ADDRESS ON FILE
EDWARD GONZALEZ INS AGCY                PO BOX 5193 CORPUS CHRISTI TX 78465
EDWARD GREEN                            ADDRESS ON FILE
EDWARD J MANEY CHPT 13 TRUSTEE          101 N FIRST AVE STE 1775 PHOENIX AZ 85003
EDWARD J PATNAUDE TR LLC                3170 ROUTE 35 NORTH LAVALLETTE NJ 08735



Epiq Corporate Restructuring, LLC                                                                    Page 397 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 423 of 1490
Claim Name                             Address Information
EDWARD J. KREUTER                      EDWARD J. KREUTER, PRO SE P.O. BOX 697 WOODSTOCK NY 12498
EDWARD JOSEPH FILEMYR IV               11 PARK PLACE SUITE 1212 NEW YORK NY 10007
EDWARD L SANDERS INS AGY               PO BOX 2828 LA PLATA MD 20646
EDWARD LANE BIRD                       ADDRESS ON FILE
EDWARD LENCESKI INC                    3243 RT 112 5 BLD 1 MEDFORD NY 11763
EDWARD M CANTU INS AGNCY               7122-C SOUTH STAPLES CORPUS CHRISTI TX 78413
EDWARD M. SANCHEZ                      ADDRESS ON FILE
EDWARD MAKOWSKI                        ADDRESS ON FILE
EDWARD MILLER &                        ADDRESS ON FILE
EDWARD PAGEL                           ADDRESS ON FILE
EDWARD SINGH AND MARTHA SINGH          RYAN CHILDERS CHILDERS & ASSOCIATES 1430 BROADWAY STREET EL CENTRO CA 92243
EDWARD SPADARO CONST &                 GREGORY & ROBIN BOYCE 264 SEMINARY HILL RD CARMEL NY 10512
EDWARD SPADARO CONSTRUCT               264 SEMINARY HILL RD CARMEL NY 10512
EDWARD TABER INSURANCE                 1312 CHALK LANE CEDAR PARK TX 78613
EDWARD TONNER                          ADDRESS ON FILE
EDWARD TUCKER III AND                  ADDRESS ON FILE
EDWARD VASQUEZ                         ADDRESS ON FILE
EDWARDS & MIMS INS AGNCY               307 WEST MAIN STREET KINGSTREE SC 29556
EDWARDS & MIMS INS AGNCY               P O BOX 566 KINGSTREE SC 29556
EDWARDS COUNTY                         EDWARDS COUNTY - TREASUR 50 EAST MAIN STREETSUIT ALBION IL 62806
EDWARDS COUNTY                         EDWARDS COUNTY - TREASUR 312 MASSACHUSETTS KINSLEY KS 67547
EDWARDS ELECTRIC                       ANTHONY R EDWARDS 1013 W WALNUT ST. BROWNSTOWN IN 47220
EDWARDS TOWN                           EDWARDS TOWN - TAX COLLE 161 MAIN STREET EDWARDS NY 13635
EDWARDS TOWNSHIP                       EDWARDS TOWNSHIP - TREAS PO BOX 353 WEST BRANCH MI 48661
EDWARDS, BRANDON                       ADDRESS ON FILE
EDWARDS, BREAA                         ADDRESS ON FILE
EDWARDS, DAMIEN                        ADDRESS ON FILE
EDWARDS, DEJAH                         ADDRESS ON FILE
EDWARDS, JAMES                         ADDRESS ON FILE
EDWARDS, JESSICA                       ADDRESS ON FILE
EDWARDS, KAREN                         ADDRESS ON FILE
EDWARDS, KIMBERLEY                     ADDRESS ON FILE
EDWARDS, LANIEKA                       ADDRESS ON FILE
EDWARDS, LISHA                         ADDRESS ON FILE
EDWARDS, MARLON                        ADDRESS ON FILE
EDWARDS, MYRA                          ADDRESS ON FILE
EDWARDS, PHILIP                        ADDRESS ON FILE
EDWARDS, SIDNEY                        ADDRESS ON FILE
EDWARDS, TRINNETT                      ADDRESS ON FILE
EDWARDS-PATTIN, SHEENA                 ADDRESS ON FILE
EDWARDS-WYSE OVERHEAD DOOR             GULF COAST GARAGE DOORS, LLC 110 BRAZOS RIVER ROAD FREEPORT TX 77541
EDWARDS/KNOX CEN.SCH(CMB               EDWARDS/KNOX CEN.SCH-COL PO BOX 630 RUSSELL NY 13684
EDWARDSBURG VILLAGE                    EDWARDSBURG VLG - TREASU PO BOX 596 EDWARDSBURG MI 49112
EDWARDSVILLE BORO                      EDWARDSVILLE BORO - COLL 470 MAIN ST EDWARDSVILLE PA 18704
EDWIN BETANCOURT SANTOS                3412 CALLE CAMARON TOA BAJO PR 00949
EDWIN C LIU                            ADDRESS ON FILE
EDWIN J OTOOLE INS                     ADDRESS ON FILE
EDWIN LIPSEY                           ADDRESS ON FILE
EDWIN MARIN                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 398 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 424 of 1490
Claim Name                            Address Information
EDWIN OCONNOR                         ADDRESS ON FILE
EDWIN ROOFING                         EDWIN SALSADO 4101 DONGOLA CT LAS VEGAS NV 89110
EDWINA JENKINS                        KATHRYN LISS LAF 120 SOUTH LASALLE STREET, SUITE 900 CHICAGO IL 60603
EE CONST & RENOV INC                  16221 SW 102 PLACE MIAMI FL 33157
EF MASON AGENCY                       1102 OCEAN AVE SEA BRIGHT NJ 07760
EFFECTIVE COVERAGE, INC               41 ELIZABETH ST SUITE 202 NEW YORK NY 10013
EFFINGHAM COUNTY                      EFFINGHAM CO-TAX COMMISS PO BOX 787 SPRINGFIELD GA 31329
EFFINGHAM COUNTY                      EFFINGHAM COUNTY - TREAS 101 N. 4TH ST. ROOM 202 EFFINGHAM IL 62401
EFFINGHAM COUNTY CLERK OF SUPERIOR    COURT 700 N PINE ST 110 SPRINGFIELD GA 31329
EFFINGHAM COUNTY TAX COLLECTOR        901 NORTH PINE STREET SPRINGFIELD GA 31329
EFFINGHAM TOWN                        EFFINGHAM TOWN -TAX COLL 68 SCHOOL STREET EFFINGHAM NH 03882
EFIBERNET INC                         1300 MERIDIAN ST STE 36 HUNTSVILLE AL 35801
EFK OF MIAMI                          6800 SW 40 ST STE673 MIAMI FL 33155
EFL LLC                               304 S JONES BLVD U 1599 LAS VEGAS NV 89107
EFRAIN MATOS LUYANDA                  URB SANTA RITA, I-13 FAJARDO PR 00738
EFRAIN P NAVARRETE &                  AMALIA PACHECO 1004 MESQUITE ST REFUGIO TX 78377
EFRAIN RAMOS REY                      15 CALLE LOS MEDINAS LAS GRANJA VEGA BAJA PR 00693
EFRAIN YANEZ CONSTRUCTION             EFRAIN YANEZ 42931 ROAD 52 REEDLEY CA 93654
EFS RESTORATION CORP                  6133 GRAND AVE MASPETH NY 11378
EGBORO, PATRICK                       ADDRESS ON FILE
EGELSTON TOWNSHIP                     EGELSTON TOWNSHIP - TREA 5428 E APPLE AVE MUSKEGON MI 49442
EGEONU, ANTHONY                       ADDRESS ON FILE
EGG HARBOR CITY TAX COLLECTOR         500 LONDON AVE EGG HARBOR CITY NJ 08215
EGG HARBOR TOWN                       DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
EGG HARBOR TOWNSHIP                   3515 BARGAINTOWN ROAD EGG HARBOR TOWNSHIP NJ 08234
EGG HARBOR TOWNSHIP                   EGG HARBOR TWP-COLLECTOR 3515 BARGAINTOWN ROAD EGG HARBOR TOWNSHIP NJ 08234
EGG HARBOR TOWNSHIP MUNICIPAL         UTILITY AUTHORITY 6700 DELIAH RD. EGG HARBOR TOWNSHIP NJ 08234
EGG HARBOR VILLAGE                    DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
EGOLF, ERIC                           ADDRESS ON FILE
EGREMONT TOWN                         EGREMONT TOWN - TAX COLL 171 EGREMONT PLAIN ROAD- NORTH EGREMONT MA 01252
EH PHIFER CONSTRUCTION CO INC.        PHIFER CONSTRUCTION CO INC. 16021 INDUSTRIAL DRIVE BAY 6 GAITHERSBURG MD 20877
EHLERS CONSTRUCTION, INC.             MAUTIN M HANSEN 1085 MADERA EUGENE OR 97402
EHMANN, MICHAEL                       ADDRESS ON FILE
EHNES, KARISSA                        ADDRESS ON FILE
EHR ELECTRIC SERVICE                  EDUARDO L. HERNANDEZ PO BOX 10,000 PMB 264 CANOVANAS PR 00729
EHRENFELD BORO                        EHRENFELD BORO - TAX COL 132 SIXTH ST SOUTH FORK PA 15956
EIBYE & LYNCH                         CONSTRUCTION CO LLC 62 HIGHLAND ST WALPOLE MA 02081
EIDMAN AGENCY INC                     145 ROUTE 303 WEST NYACK NY 10994
EIGHTH UTILITIES DISTRIC              EIGHTH UTILITIE DIST-COL 18 MAIN STREET MANCHESTER CT 06042
EIKO ALVANDI & JOE                    ALVANDI 872 EATON CT SCHAUMBURG IL 60193
EILEEN AND LOUIS PRATS                36 ROUNDTREE DRIVE KINGS PARK NY 11754
EILEEN HENZEL INSURANCE               P O BOX 206 LAWRENCE NY 11559
EILEEN TERMUNDE                       1845 GREGORY AVE GLENDALE HEIGHTS IL 60139
EILERS, BETH                          ADDRESS ON FILE
EILMAN, MICHAEL                       ADDRESS ON FILE
EINSPANIER, GREGORY                   ADDRESS ON FILE
EINSTEIN PLUMBING&HEATIN              PO BOX 835 BEND OR 97709
EIS COLORADO AND                      JOHN & JOAN CARMODY 475 W 115TH AVE UNIT 6 NORTHGLENN CO 80234
EIS COLORADO INC                      800 E 73RD AVE UNIT 1 DENVER CO 80229



Epiq Corporate Restructuring, LLC                                                                 Page 399 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 425 of 1490
Claim Name                              Address Information
EISENBERG, GOLD & AGRAWAL, P.C.        1040 NORTH KINGS HIGHWAY, SUITE 200 CHERRY HILL NJ 08034
EISENBRAUN, KAREN                      ADDRESS ON FILE
EISENBRAUN, RUSSELL                    ADDRESS ON FILE
EISENSTEIN TOWN                        EISENSTEIN TWN TREASURER W6115 ST RD 182 PARK FALLS WI 54552
EISINGER BROWN ET AL, TRUST ACCOUNT    4000 HOLLYWOOD BLVD STE 265-SOUTH HOLLYWOOD FL 33021
EISS, MARY                             ADDRESS ON FILE
EITE, RACHEL                           ADDRESS ON FILE
EJ LIMONE CONSTRUCTION                 6 JOSEPHS WAY GLOUCESTER MA 01930
EJD CSTR CNTRCTORS & INVESTMENT CORP   1700 NE 143 ST NORTH MIAMI FL 33181
EJS HANDYMAN INC.                      34 CALLE SAN FRANCISCO DORADO PR 00646
EKEREN, JUSTIN                         ADDRESS ON FILE
EKHOFF BUILDERS INC                    403 RADIO CITY DR NORTH PEKIN IL 61554
EL ADOBE HOMEOWNERS ASSOCIATION        C/O NORTHSTAR MANAGEMENT 7108 N. FRESNO STREET, 370 FRESNO CA 93720
EL BEY, FADIYLA                        ADDRESS ON FILE
EL CAMINO IRR DIST                     EL CAMINO IRR DIST - TRE 8451 STATE HIGHWAY 99W GERBER CA 96035
EL CARO VILLAS HOA INC                 C/O PMG SERVICES 1939 ALMA SCHOOL RD # 150 MESA AZ 85210
EL DORADO COUNTY                       C.L. RAFFETY, EL DORADO 360 FAIR LANE PLACERVILLE CA 95667
EL DORADO COUNTY TTC                   360 FAIR LANE PLACERVILLE CA 95667
EL DORADO DISPOSAL                     580 TRUCK ST PLACERVILLE CA 95667
EL DORADO ESTATES                      4525 W TWAIN LAS VEGAS NV 89103
EL DORADO HOMEOWNERS ASSOCIATION, ET   ROGER P. CROTEAU ROGER P. CROTEAU & ASSOCIATES, LTD. 9120 WEST POST ROAD SUITE
AL.                                    100 LAS VEGAS NV 89148
EL DORADO IRRIGATION DISTRICT          2890 MOSQUITO RD PLACERVILLE CA 95667
EL DORADO IRRIGATION DISTRICT          P.O. BOX 981270 WEST SACRAMENTO CA 95798-1270
EL DORADO ROOFING & CONSTRUCTION LLC   1400 ROBERT E. LEE EL DORADO AR 71730
EL DORADO SPRINGS                      EL DORADO SPRINGS - COL 135 W SPRING ELDORADO SPRINGS MO 64744
EL DORADO UD W                         EL DORADO UD - TAX COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
EL KAREH                               ADDRESS ON FILE
EL LAGO CONDOMINIUM ASSOCIATION        6157 N SHERIDAN ROAD CHICAGO IL 60660
EL LAZKANI, ELIA                       ADDRESS ON FILE
EL MELLOUKI, ABDELALI                  ADDRESS ON FILE
EL PASO CITY TAX OFFICE                EL PASO CITY- TAX COLLEC P.O.BOX 2992 EL PASO TX 79999
EL PASO CNTY WATER IMPROVEMENT DIST NO1 P.O.BOX 749 13247 ALAMEDA AVE CLINT TX 79836
EL PASO COUNTY                         EL PASO COUNTY-TREASURER 1675 GARDEN OF THE GODS COLORADO SPRINGS CO 80907
EL PASO COUNTY TAX ASSESSOR            PO BOX 2992 EL PASO TX 79999-2992
EL PASO COUNTY TREASURER               1675 GARDEN OF THE GODS ROAD SUITE 2100 COLORADO SPRINGS CO 80907
EL PASO COUNTY TREASURER               1675 W GARDEN OF THE GODS RD STE 21 COLORADO SPRINGS CO 80907
EL PASO COUNTY WATER DIS               EL PASO CO WATER DIST 1 13247 ALAMEDA AVE CLINT TX 79836
EL PASO ROOFING                        ISAAC TORRES ISAAC TORRES 7923 MONTERREY EL PASO TX 79915
EL PASO ROOFING, CO                    ISAAC M TORRES 12309 ROJAS STE. A-5 EL PASO TX 79928
EL PASO TAX COLLECTOR                  221 N. KANSAS 3RD FLOOR, SUITE 300 EL PASO TX 79901
EL PASO TOWN                           EL PASO TWN TREASURER W4548 CO RD G ELLSWORTH WI 54011
EL TITI LLC                            3388 WEST 80TH ST 202 HIALEAH FL 33018
EL WHITE CONSTRUCTION                  4714 LOUETTA RD SPRING TX 77388
EL-BOURINI, GI-HANN                    ADDRESS ON FILE
ELAINE JENNINGS INS                    4637 VINCENNES BLVD 7 CAPE CORAL FL 33904
ELAINE KOSICH                          706 HARVEY AVE DAYTONA BEACH FL 32118
ELAINE M PHILLIPS TAX COLLECTOR        203 MUNICIPAL DRIVE BELLE VERNON PA 15012
ELAINE M. ALFIERO                      1788 LEGARE LANE VIRGINIA BEACH VA 23464



Epiq Corporate Restructuring, LLC                                                                   Page 400 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 426 of 1490
Claim Name                            Address Information
ELAM APPRAISALS                       P.O. BOX 17770 MISSOULA MT 59808
ELAN HOMEOWNERS ASSOC                 9440 SAHARA AVE STE 237 LAS VEGAS NV 89117
ELBA CS (CMD TOWNS)                   ELBA CS - TAX COLLECTOR PO BOX 2501 BUFFALO NY 14240
ELBA TOWN                             ELBA TOWN - TAX COLLECTO 7 MAPLE AVE ELBA NY 14058
ELBA TOWN                             ELBA TWN TREASURER W11027 ANHAUSER RD COLUMBUS WI 53925
ELBA TOWNSHIP                         ELBA TOWNSHIP - TREASURE 4717 LIPPINCOTT LAPEER MI 48446
ELBA TOWNSHIP                         ELBA TOWNSHIP - TREASURE PO BOX 209 ASHLEY MI 48806
ELBERT COUNTY                         ELBERT COUNTY-TAX COMMIS 45 FOREST AVE ELBERTON GA 30635
ELBERT COUNTY                         ELBERT COUNTY-TREASURER P.O. BOX 67 KIOWA CO 80117
ELBERT INS AGENCY                     PO BOX 4009 LAKE JACKSON TX 77566
ELBERTA VILLAGE                       ELBERTA VILLAGE - TREASU P.O. BOX 8 ELBERTA MI 49628
ELBRIDGE TOWN                         ELBRIDGE TOWN - TAX RECE PO BOX 568 JORDAN NY 13080
ELBRIDGE TOWNSHIP                     ELBRIDGE TOWNSHIP - TREA 3209 N. 144TH AVE HART MI 49420
ELBRIDGE VILLAGE                      ELBRIDGE VILLAGE - CLERK PO BOX 267 ELBRIDGE NY 13060
ELC GENERAL CONTRACTING               LLC 13212 PLEASANTVIEW LN FAIRFAX VA 22033
ELCANO CONSTRUCTION LLC               6314 60TH STREET KENOSHA WI 53144
ELCHO TOWN                            ELCHO TWN TREASURER PO BOX 206 ELCHO WI 54428
ELCOR REALTY OF ROCHESTER, INC        3552 WEST RIVER PKWY NW ROCHESTER MN 55901
ELDEN, SHARON                         ADDRESS ON FILE
ELDER PEST CONTROL, INC.              P.O. BOX 169 ABSECON NJ 08201
ELDER RODRIGUES                       ELDER RODRIGUES, PRO SE 139 PARKVILLE AVENUE BUFFALO NY 14213
ELDER TOWNSHIP                        ELDER TWP - TAX COLLECTO 662 3RD AVENUE HASTINGS PA 16646
ELDER, BRODERICK                      ADDRESS ON FILE
ELDERON VILLAGE                       ELDERON VLG TREASURER PO BOX 15/ 408 S HIGHLAN ELDERON WI 54429
ELDERWOOD TOWNHOUSE HOA               6333 ELDER GROVE DRIVE DALLAS TX 75232
ELDHOSE, AJU                          ADDRESS ON FILE
ELDON DRUE BATES                      5817 E CALLE DEL PAISANO PHOENIX AZ 85018
ELDON PROVIDENCE &                    CLAUDIA ROLLE 11717 NW 12TH ST PEMBROKE PINES FL 33026
ELDORADO COUNTRY CLUB ASSOCIATION     160 N E 8TH AVENUE HALLANDALE BEACH FL 33009
ELDRED BROWN                          7839 ORCHARDWOODS CIR SACRAMENTO CA 95828
ELDRED CENTRAL SCH. (COM              ELDRED CS-TAX COLLECTOR PO BOX 366 ELDRED NY 12732
ELDRED CENTRAL SCH. (DEE              ELDRED CS-REC OF TAXES PO BOX 366 ELDRED NY 12732
ELDRED TOWNSHIP                       ELDRED TWP - TAX COLLECT 2133 SANFORD ROAD PITTSFIELD PA 16340
ELDRED TOWNSHIP                       TAX COLLECTION 48 W THIRD ST WILLIAMSPORT PA 17701
ELDRED TOWNSHIP                       ELDRED TWP -TAX COLLECTO PO BOX 430 KUNKLETOWN PA 18058
ELDRED TWP                            ELDRED TWP - TAX COLLECT 137 GREELEY RD BROOKVILLE PA 15825
ELDRED TWP (SCHOOL BILL)              BROOKVILLE AREA SD - COL 137 GREELEY RD BROOKVILLE PA 15825
ELDRED, JENNIFER                      ADDRESS ON FILE
ELDREDGE AND LUMPKIN INS              697 MAIN ST CHATHAM MA 02633
ELDREDGE, JACLYN                      ADDRESS ON FILE
ELDRIDGE CONSTRUCTION                 RODNEY ELDRIDGE 205 MAPLE BOX 74 BURDETT KS 67523
ELEANA ESTRADA                        6211 BLAYNEY DR KILLEEN TX 76549
ELEAZAR VEGA                          AULT LAW OFFICE, LLC ANDREW AULT 1300 N. PENNSYLVANIA ST, SUITE 205
                                      INDIANAPOLIS IN 46202
ELECTRIC COMPANY INC                  10710 PINTAIL PLACE JONESBORO GA 30238
ELECTRIC INS CO                       75 SAM FONZO DR BEVERLY MA 01915
ELECTRIC INSURANCE CO                 P O BOX 9147 CHELSEA MA 02150
ELECTRICAL SPECIALISTS                BRANDON J HOGAN 3956 E 117TH TOPEKA KS 66414
ELECTRONIC CLOSING SERVICES, INC.     1980 POST OAK BLVD. SUITE 300 HOUSTON TX 77056



Epiq Corporate Restructuring, LLC                                                                 Page 401 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 427 of 1490
Claim Name                            Address Information
ELEESON, KELLI                        ADDRESS ON FILE
ELEFTHERIOS MIARIS &                  JOANNE MIARIS 65 WILLIOW ST WOBURN MA 01801
ELEGANT FLOOR AND CROWN               7407 E RIVERSIDE DR ONTARIO CA 91761
ELEGANT GRANITE AND                   CABINET INC 1826 SOUTH BURNSIDE AVE GONZALES LA 70737
ELEGANT HOMES & DESIGNS               INC PO BOX 8472 CORAL SPRINGS FL 33075
ELEMENTS PROP INS CO                  P O BOX 100152 COLUMBIA SC 29202
ELEMENTS PROPERTY INS CO              1501 LADY ST COLUMBIA SC 29201
ELEMENTS RESTORATION LLC              2802 N HOWARD AVE TAMPA FL 33607
ELEMENTS USA ADJUSTING                INC 5883 SW 21 ST WEST PARK FL 33023
ELEMENTUM SERVICES INC                15555 MAIN ST D4 516 HESPERIA CA 92345
ELENA ALVARDO                         600 N KANSAS AVE WESLACO TX 78596
ELENA C ALZUGARAY                     12720 SW 68 LANE MIAMI FL 33183
ELENA DEJEU                           LEO FASEN, ESQ. 12340 SANTA MONICA BLVD., # 234 LOS ANGELES CA 90025
ELENA MIRONENKO                       ELENA MIRONENKO (PRO SE) 2101 NE 49TH STREET VANCOUVER WA 98663
ELENA PENA & OMAR PENA                5335 SW 112TH AVE MIAMI FL 33165
ELEONORA BURLACU &                    BOGDAN TAREAN 3012 W JARLATH ST CHICAGO IL 60645
ELEPHANT INSURANCE CO                 P O BOX 75658 BALTIMORE MD 21275
ELEVA VILLAGE                         ELEVA VLG TREASURER P O BOX 206 ELEVA WI 54738
ELEVATE CONSTRUCTION INC              1099 BROWN ST UNIT 203 WAUCONDA IL 60084
ELEVATE ROOFING, LLC                  JONATHAN M RUSHING 9483 GRAND OAKS ST, NW CONCORD NC 28027
ELEVATED ROOFING &                    MICHELE & PATRICK FEYEN 15222 KING RD 402 FRISCO TX 75034
ELEVATED ROOFING LLC                  15222 KING RD 402 FRISCO TX 75034
ELEVATED ROOFING LLC                  1400 LAKESIDE DR PROSPER TX 75078
ELEVATION ROOFING AND RESTORATION     CLAY BROADWATER 2533 LAUGHING GULL CIR SEABROOK TX 77586
ELEVE INVESTMENTS LLC                 10885 NW 79 ST DORAL FL 33178
ELFANT WISSAHICKON REALTORS           ATTN: MARY JO POTTS 8039 GERMANTOWN AVE PHILADELPHIA PA 19118
ELFANT WISSAHICKON REALTORS           ATTN: MARY JO POTTS 7112 GERMANTOWN AVE PHILADELPHIA PA 19119
ELGIN BORO                            ELGIN BORO - TAX COLLECT 18322 CROSS ST CORRY PA 16407
ELI COHEN AGENCY INC                  342 KINGS HWY STE 1 BROOKLYN NY 11223
ELI SPILSBURY                         278 NANCY LANE PLEASANT HILL CA 94523
ELIAS INSURANCE AGY LLC               5726 GULF FREEWAY SUITE 100 HOUSTON TX 77023
ELIAS RAMIREZ INS                     6901 LAWNDALE ST HOUSTON TX 77023
ELIAS REMODELING AND NEW              CONSTRUCTION PO BOX 26 BRYAN TX 77806
ELIBERTO B PAINTING                   2203 DREXEL ST HYATTSVILLE MD 20783
ELICLADES SERVICE INC                 476 WELLINGTON AVE CRANSTON RI 02910
ELIDA SERRANO ARAUJO                  8624 MT. SHASTA EL PASO TX 79904
ELIE NASSAR                           ELIE NASSAR, PRO SE
ELIESER GONZALEZ                      14439 DUNCUM ST 2 HOUSTON TX 77015
ELIEZER JOHANSEN                      CALLE DELTA 356 SAN JUAN PR 00922
ELIEZER LOPEZ NIEVES                  84 CALLE LOS MILLONES ISABELA PR 00662
ELIGATI, LATHA                        ADDRESS ON FILE
ELIJAH MAJOR                          PO BOX 76 SHELDON SC 29941
ELINOR TREDER                         435 SHERWOOD FOREST DR DELRAY BEACH FL 33445
ELIOT TOWN                            ELIOT TOWN - TAX COLLECT 1333 STATE ROAD ELIOT ME 03903
ELISHA WILLIAMS                       MORGAN & MORGAN, PLLC ROCKY WILKINS 4450 CANTON ROAD, SUITE 200 JACKSON MS
                                      39211
ELISHER, DEAUNDRA                     ADDRESS ON FILE
ELITE APPRAISAL INC                   10895 SW 91ST STREET MIAMI FL 33176
ELITE APPRAISAL SERVICES              1843 E WINDMERE DR PHOENIX AZ 85048



Epiq Corporate Restructuring, LLC                                                                  Page 402 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 428 of 1490
Claim Name                              Address Information
ELITE ARMOUR ROOFING LLC               MIGUEL A. SANCHEZ-MARTINEZ 1750 W. OGDEN AVE UNIT 5397 NAPERVILLE IL 60567
ELITE CABINETS AND HARDWOOD FLOORS     ALEXANDER GUEZHIER 2468 SOUTH SCRANTON WAY AURORA CO 80014
ELITE COMMUNITY MANAGEMENT             RANCHO BERNARDO COMMUNITY MANAGEMENT INC 11717 BERNARDO PLAZA COURT, SUITE
                                       #215 SAN DIEGO CA 92128
ELITE CONSTRUCTION                     12 CONTINENTAL BLVD MERRIMACK NH 03054
ELITE CORE INVESTMENTS LLC             3758 E 104TH AVE 38 THORNTON CO 80233
ELITE COVERAGE LLC                     3333 A COTTAGE HILL RD MOBILE AL 36606
ELITE COVERAGE LLC                     273 AZALEA RD STE 104 MOBILE AL 36609
ELITE CUSTOM HOME BLDRS                151 THOMPSON RD WEBSTER MA 01570
ELITE DISASTER RESPONSE LLC            RESTORATION 1 SOUTH HOUSTON, CFI, LLC 716 GRANTHAM RD BAYTOWN TX 77521
ELITE EXTERIORS                        14535 INDUSTRIAL RD OMAHA NE 68144
ELITE EXTERIORS INC                    STE A 1513 SOUTHCROSS DR W BURNSVILLE MN 55306
ELITE EXTERIORS OF DENVER              STEVEN PARKER 11881 GRAPE CT. THORNTON CO 80233
ELITE HOME APPRAISAL LLC               12128 N DIVISION ST PMB 190 SPOKANE WA 99218
ELITE HOME RESTORATION                 DANIEL & ELENA STONE 9843 SCHAFFNER DR HUNTLEY IL 60142
ELITE HOME SOLUTIONS LLC               2854 STAGE CENTER DR105 BARTLETT TN 38134
ELITE INS                              2904 E HWY 76 MULLINS SC 29574
ELITE MANAGEMENT PROFESSIONALS INC     4112 BLUE RIDGE RD STE 100 RALEIGH NC 27612
ELITE ONE INS AGENCY INC               PO BOX 69 TABOR CITY NC 28463
ELITE PRO FLOORING INC                 7912 SW 29TH STREET DAVIE FL 33328
ELITE PROFESSIONAL PAINTING            ASHLEY NICOLE COFFMAN 6245 BRISTOL DRIVE FAYETTEVILLE NC 28314
ELITE REST & MICHAEL &                 BERNADINE CRUSE 50423 HUNTERS CREEK UTICA MI 48317
ELITE RESTOR PRO                       6950 FRANCES AVE S 120 EDINA MN 55435
ELITE RESTORATION AND                  1361 LINCOLN AVE STE 2 HOLBROOK NY 11741
ELITE RESTORATION INC                  1920 HIGHLAND AV E TWIN FALLS ID 83301
ELITE RESTORATION PRO LLC              6950 FRANCE AVE SUITE 120 EDINA MN 55435
ELITE ROOFING                          2460 ROSE RD ALBERTVILLE AL 35951
ELITE ROOFING                          74255 E SUMMERSIDE PL BEL AIRE KS 67226
ELITE ROOFING                          5475 PEORIA ST 4-106 DENVER CO 80239
ELITE ROOFING & SIDING LLC             DARYL MATHEIS 53 ENTERPRISES 1029 OZARK CARE DRIVE OSAGE BEACH MO 65065
ELITE ROOFING AND                      RESTORATION LLC 941 THREEWOOD CIR BOWLING GREEN KY 42103
ELITE ROOFING AND CONSTRUCTION         CHARLES J MISER PO BOX 1864 MASON TX 76856
ELITE ROOFING COMPANY OF NASHVILLE INC. 1048 JEFFERSON STREET NASHVILLE TN 37208
ELITE ROOFING SERVICES INC.            P.O. BOX 1796 RIDEGELAND MS 39158
ELITE ROOFING SOLUTIONS, INC.          17423 VILLAGE GREEN DR. HOUSTON TX 77040
ELITE SOLUTIONS                        706 OHIO RIVER BLVD PITTSBURGH PA 15202
ELITE WATER DAMAGE RESTORATION, INC    JENNIFER MULLER 451 VEIT RD HUNTINGDON VALLEY PA 19006
ELIZABETH A HALL                       ADDRESS ON FILE
ELIZABETH ADCOCK                       ADDRESS ON FILE
ELIZABETH ALICE DELANEY                ADDRESS ON FILE
ELIZABETH AND EDWARD HORNER            ADDRESS ON FILE
ELIZABETH BORO                         ROBIN SCHMIDT - TAX COLL POB 37 ELIZABETH PA 15037
ELIZABETH BULKIEWICZ                   ADDRESS ON FILE
ELIZABETH CITY                         ELIZABETH CITY - TAX COL P. O. BOX 457 ELIZABETH LA 70638
ELIZABETH CITY -ABATEME                ELIZABETH CITY - TAX COL 50 WINFIELD SCOTT PLAZA ELIZABETH NJ 07201
ELIZABETH CITY -FISCAL                 ELIZABETH CITY -TAX COLL 50 WINFIELD SCOTT PLAZA ELIZABETH NJ 07201
ELIZABETH COSTIGAN                     101 GOLDEN THAL CT CARY NC 27519
ELIZABETH D RIPPLE                     1905 NW 27TH TERRACE GAINESVILLE FL 32605
ELIZABETH DIAS                         1996 WASHINGTON VALLEY RD MARTINSVILLE NJ 08836



Epiq Corporate Restructuring, LLC                                                                   Page 403 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 429 of 1490
Claim Name                             Address Information
ELIZABETH E MCCALLISTER                ADDRESS ON FILE
ELIZABETH FORWARD S.D./E               MARY WALOS - TAX COLLECT 522 ROCK RUN RD - MUNI B ELIZABETH PA 15037
ELIZABETH FORWARD S.D./E               ROBIN SCHMIDT - TAX COLL POB 37 ELIZABETH PA 15037
ELIZABETH FORWARD S.D./F               ELIZABETH FORWARD SD - T 1000 GOLDEN CIR ELIZABETH PA 15037
ELIZABETH KOPEC &                      PIOTR MITERA 309 W BEECH DR SCHAUMBURG IL 60193
ELIZABETH LEHRER                       ADDRESS ON FILE
ELIZABETH MASON, PC                    3104 MONTE VISTA BLVD. NE ALBURQUERQUE NM 87106
ELIZABETH MCKAY &                      TOMMY MCKAY 21434 KATY LANE GOODMAN MO 64843
ELIZABETH R WELLBORN PA                350 JIM MORAN BLVD SUITE 100 DEERFIELD BEACH FL 33442
ELIZABETH R. DAVIS                     KELLY HUDDLESTON HUDDLESTON LAW OFFICE 316 EAST MARCY SANTA FE NM 87501
ELIZABETH RICHARDS &                   WESLEY RICHARDS 2160 COUNTY RD 703 CULLMAN AL 35055
ELIZABETH ROJAS TRUSTEE                15260 VENTURA BLVD STE 710 SHERMAN OAKS CA 91403
ELIZABETH SCHAEFER                     ADDRESS ON FILE
ELIZABETH TOWNSHIP                     MARY WALOS - TAX COLLECT 522 ROCK RUN RD - MUNI B ELIZABETH PA 15037
ELIZABETH TOWNSHIP                     LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
ELIZABETH W CRISP                      ADDRESS ON FILE
ELIZABETH'S LANDING COMMUNITY ASSOC,   147 OLD SOLMON'S ISLAND ROAD SUITE 400 ANNAPOLIS MD 21401
INC
ELIZABETHTON CITY                      ELIZABETHTON-TAX COLLECT 136 S SYCAMORE ST ELIZABETHTON TN 37643
ELIZABETHTOWN BORO                     LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
ELIZABETHTOWN CITY                     CITY OF ELIZABETHTOWN - PO BOX 550 ELIZABETHTOWN KY 42702
ELIZABETHTOWN INS CO                   P O BOX 228 ELIZABETHTOWN PA 17022
ELIZABETHTOWN S.D. (CONS               ELIZABETHTOWN AREA SD - 600 EAST HIGH STREET ELIZABETHTOWN PA 17022
ELIZABETHTOWN TOWN                     DEBRA BROOKS- TAX COLLEC BOX 344 ELIZABETHTOWN NY 12932
ELIZABETHTOWN TOWN                     ELIZABETHTOWN TOWN - TRE 805 W BROAD STREET-TAX O ELIZABETHTOWN NC 28337
ELIZABETHTOWN-LEWIS CS C               ELIZABETHTN-LEWIS CS-COL PO BOX 158 ELIZABETHTOWN NY 12932
ELIZABETHVILLE BORO                    MARILYN M. HENNINGER - T 87 E BROAD ST ELIZABETHVILLE PA 17023
ELIZALDE, EMMA                         ADDRESS ON FILE
ELK COUNTY                             ELK COUNTY - TREASURER 127 N PINE HOWARD KS 67349
ELK CREEK TOWNSHIP                     ELK CREEK TWP - TAX COLL 9225 FILLINGER RD CRANESVILLE PA 16410
ELK LAKE AREA S D - DIMO               ELK LAKE AREA SD - COLLE 580 WILBER RD HOP BOTTOM PA 18824
ELK LAKE AREA S D - SPRI               BARBARA FUHREY-TAX COLLE 13210 STRICKLAND HILL SPRINGVILLE PA 18844
ELK LAKE SCH DIST-RUSH T               ELK LAKE SD - TAX COLLEC 3139 S R 706 LAWTON PA 18828
ELK LAKE SCHOOL DISTRICT               BETTY JEAN WHITE-TAX COL 745 RETTA ROAD MONTROSE PA 18801
ELK LICK TOWNSHIP                      ELK LICK TWP - TAX COLLE 168 SCHOENBURGH LANE MEYERSDALE PA 15552
ELK MOUND TOWN                         ELK MOUND TWN TREASURER E8235 COUNTY ROAD E ELK MOUND WI 54739
ELK MOUND VILLAGE                      DUNN COUNTY TREASURER 800 WILSON AVERM 150 MENOMONIE WI 54751
ELK PARK TOWN                          ELK PARK TOWN - TAX COLL P O BOX 248 ELK PARK NC 28622
ELK RAPIDS TOWNSHIP                    ELK RAPIDS TWP - TREASUR PO BOX 365 ELK RAPIDS MI 49629
ELK RAPIDS VILLAGE                     ELK RAPIDS VILLAGE - TRE P.O. BOX 398 ELK RAPIDS MI 49629
ELK TOWN                               ELK TWN TREASURER W7478 POINT RD PHILLIPS WI 54555
ELK TOWNSHIP                           680 WHIG LANE MONROEVILLE NJ 08343
ELK TOWNSHIP                           ELK TOWNSHIP - TAX COLLE 680 WHIG LANE ROAD MONROEVILLE NJ 08343
ELK TOWNSHIP                           ELK TWP - TAX COLLECTOR 427 KNIGHT TOWN ROAD SHIPPENVILLE PA 16254
ELK TOWNSHIP                           ELK TWP - TAX COLLECTOR 119 ROCKY GLEN ROAD OXFORD PA 19363
ELK TOWNSHIP                           ELK TOWNSHIP - TREASURER PO BOX 35 PECK MI 48466
ELK TOWNSHIP                           ELK TOWNSHIP - TREASURER PO BOX 298 IRONS MI 49644
ELK TOWNSHIP TAX COLLECTOR             680 WHIG LANE MONROEVILLE NJ 08343
ELKAYAM HOLDINGS                       DBS 911 RESTORATION OF HOUSTON 6212 EVERGREEN ST HOUSTON TX 77081



Epiq Corporate Restructuring, LLC                                                                   Page 404 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 430 of 1490
Claim Name                              Address Information
ELKHART COUNTY                         ELKHART COUNTY - TREASUR 117 NORTH SECOND STREET GOSHEN IN 46526
ELKHART COUNTY AUDITOR                 117 2ND ST 203 GOSHEN IN 46526
ELKHART COUNTY TREASURER               117 N SECOND ST ROOM 203 GOSHEN IN 46526
ELKHART LAKE VILLAGE                   ELKHART LAKE VLG TREASUR PO BOX 143/40 PINE ST ELKHART LAKE WI 53020
ELKHORN CITY                           ELKHORN CITY TREASURER PO BOX 920 / 9 S BRAOD S ELKHORN WI 53121
ELKHORN CITY                           TAX COLLECTOR 100 WEST WALWORTH/ PO BO ELKHORN WI 53121
ELKHORN COMMUNITY ASSOC                AARON RAY DEAN THE DEAN LEGAL GROUP, LTD 725 S 8TH STREET SUITE B LAS VEGAS NV
                                       89101
ELKHORN ROOFING CO INC                 610 NATHAN LN ELKHORN WI 53121
ELKIN TOWN                             ELKIN TOWN - TAX COLLECT P O BOX 857 ELKIN NC 28621
ELKIN-PECK PLLC                        12515 SPRING HILL DR SPRING HILL FL 34609
ELKINS LAKE RECREATION CORPORATION     282 ELKINS LAKE HUNTSVILLE TX 77340
ELKINS, KELLIE                         ADDRESS ON FILE
ELKIS CONSTRUCTION INC                 7647 W 18 LANE HIALEAH FL 33014
ELKLAND BORO                           ELKLAND BORO - TAX COLLE 238 PATTISON AVE ELKLAND PA 16920
ELKLAND TWP                            TREASURER 3953 HURON LINE RD CASS CITY MI 48726
ELKO COUNTY TREASURER                  571 IDAHO ST, STE 101 ELKO NV 89801
ELKO COUNTY TREASURER                  571 IDAHO ST, STE 101 ELKO NV 89801-0008
ELKTON TOWN                            ELKTON TOWN - TREASURER 20593 BLUE & GOLD DR. ELKTON VA 22827
ELLE GEORGE REAL ESTATE INC            ADDRESS ON FILE
ELLEN BELL &                           ADDRESS ON FILE
ELLEN BOOKER KIRBY TREASURER           P O BOX 297 HEATHSVILLE VA 22473
ELLEN MARIE LAWSON AND SCOTT PRICE     WALKER, MELVIN & WOODALL, LLC SETH M. WOODALL P.O. BOX 528 EDEN NC 27289
ELLEN POLITZER                         ADDRESS ON FILE
ELLEN S BEST ATTORNEY AT LAW           36 MAIN ST BLUE HILL ME 04614
ELLENBURG TOWN                         NATHAN LA BOMBARD TAX CO PO BOX 64 ELLENBURG CENTER NY 12934
ELLENDALE TOWN                         ELLENDALE TOWN - TAX COL P O BOX 6 ELLENDALE DE 19941
ELLENVILLE C S (MAMAKA                 ELLENVILLE C S-TAX COLLE 28 MAPLE AVE ELLENVILLE NY 12428
ELLENVILLE CENTRAL SCHOOL TAX COLLECTOR PO BOX 47 ELLENVILLE NY 12428
ELLENVILLE CS (CMBD TNS                ELLENVILLE CS-TAX COLLEC 28 MAPLE AVENUE ELLENVILLE NY 12428
ELLENVILLE VILLAGE                     ELLENVILLE VILLAGE-CLERK 2 ELTING COURT, 2ND FLOO ELLENVILLE NY 12428
ELLER, TIMOTHY                         ADDRESS ON FILE
ELLERBE TOWN                           ELLERBE TOWN - TAX COLLE P O BOX 310, CITY HALL ELLERBE NC 28338
ELLERY TOWN                            ELLERY TOWN- TAX COLLECT 25 SUNNYSIDE AVE BEMUS POINT NY 14712
ELLICOTT TOWN                          ELLICOTT TOWN- TAX COLLE PO BOX 5011-LOCKBOX BUFFALO NY 14240
ELLICOTTVILLE CEN.SCH.(C               ELLICOTTVILLE SC-COLLECT 626 COMMERCE DRIVE TAX AMHERST NY 14228
ELLICOTTVILLE TOWN                     ELLICOTTVILLE TN- COLLEC FIVE STAR BANK- 220 LIBE WARSAW NY 14569
ELLICOTTVILLE VILLAGE                  ELLICOTTVILLE VILLAGE- C FIVE STAR BANK- 220 LIBE WARSAW NY 14569
ELLIE GEORGE REAL ESTATE INC           1575 E MCANDREWS RD 200 MEDFORD OR 97504
ELLIE MAE INC                          PO BOX 671453 DALLAS TX 75267-1453
ELLIE MAE INC                          4420 ROSEWOOD DRIVE, SUITE 500 PLEASANTON CA 94588
ELLIE MAE INC ACH                      ATTN.: JOHN COPPA 4420 ROSEWOOD DRIVE, SUITE 500 PLEASANTON CA 94588
ELLIE MAE INC ALLREGS 60702405 USE     2600 EAGAN WOODS DR STE 220 EAGAN MN 55121
ELLIE MAE, INC.                        ATTN: GENERAL COUNSEL 4420 ROSEWOOD DRIVE SUITE 500 PLEASANTON CA 94588
ELLIE MAE, INC.                        ATTN: GENERAL COUNSEL 4155 HOPYARD ROAD SUITE 200 PLEASANTON CA 94588
ELLIJAY CITY                           ELLIJAY CITY-TAX COLLECT 197 N MAIN STREET ELLIJAY GA 30540
ELLINGSON, GRACE                       ADDRESS ON FILE
ELLINGTON MUTUAL                       310 N OLK STREET HORTONVILLE WI 54944
ELLINGTON MUTUAL INS CO                PO BOX 356 HORTONVILLE WI 54944



Epiq Corporate Restructuring, LLC                                                                   Page 405 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 431 of 1490
Claim Name                              Address Information
ELLINGTON TOWN                          ELLINGTON TOWN - TAX COL PO BOX 158 ELLINGTON CT 06029
ELLINGTON TOWN                          ELLINGTON TOWN- TAX COLL P.O. BOX 344 ELLINGTON NY 14732
ELLINGTON TOWN                          ELLINGTON TWN TREASURER W7826 MASON STREET HORTONVILLE WI 54944
ELLINGTON TOWNSHIP                      ELLINGTON TOWNSHIP - TRE 2330 JACOB RD CARO MI 48723
ELLINGTON, JEFFREY                      ADDRESS ON FILE
ELLIOT GROSSMAN                         315 E 86TH ST APT 6CE NEW YORK NY 10028
ELLIOT INS AGENCY                       11 NORTH MAST GOFFSTOWN NH 03045
ELLIOT WHITLER INS SRVCS                75 SYLVAN ST. SUTIE B202 DANVERS MA 01923
ELLIOTT & POMEROY REALTORS INC.         ATTN: CAROLE BAROTTI 1922 OLD RT 17 ROSCOE NY 12776
ELLIOTT COUNTY                          ELLIOTT COUNTY - SHERIFF PO BOX 729 SANDY HOOK KY 41171
ELLIOTT ENTERPRISES LLC                 55101 HUNTINGTON RD BEND OR 97707
ELLIOTT FLOOR COVERING &                VILHELM & DONNA NIELSON 25392 CALLE BECERRA LAGUNA NIGUEL CA 92677
ELLIOTT INS GROUP                       8614A P O RTLAND AVE. E. TACOMA WA 98445
ELLIOTT INS GROUP                       7609 STEILACOOM BLVD 500 LAKEWOOD WA 98498
ELLIOTT J SERVICES                      242 E COTTONWOOD ST ONTARIO CA 91761
ELLIOTT J. SERVICES                     ELLIOTT J RAMIREZ 242 E. COTTONWOOD ST. ONTARIO CA 91761
ELLIOTT SHULL                           PO BOX 4432 CHERRY HILL NJ 08034
ELLIOTT, ASHLEY                         ADDRESS ON FILE
ELLIOTT, BEAU                           ADDRESS ON FILE
ELLIOTT, CASEY                          ADDRESS ON FILE
ELLIOTT, DANIEL                         ADDRESS ON FILE
ELLIOTT, KATRINA                        ADDRESS ON FILE
ELLIOTT, KESHIA                         ADDRESS ON FILE
ELLIOTT, LORI                           ADDRESS ON FILE
ELLIOTT, LYNN                           ADDRESS ON FILE
ELLIOTT, RENAE                          ADDRESS ON FILE
ELLIS AGENCY INC                        P O BOX 380 YORK ME 03909
ELLIS APPRAISAL SERVICE                 12780 N OLD MERIDIAN ST CARMEL IN 46032
ELLIS APPRAISALS                        110 FOX HILL DRIVE WERNERSVILLE PA 19565
ELLIS COUNTY                            ELLIS COUNTY - TREASURER 718 MAIN ST HAYS KS 67601
ELLIS COUNTY                            ELLIS COUNTY - TAX COLLE PO BOX 176 ARNETT OK 73832
ELLIS COUNTY                            109 SOUTH JACKSON ROOM T125 WAXAHACHIE TX 75165
ELLIS COUNTY                            ELLIS COUNTY - TAX COLLE P O DRAWER 188 WAXAHACHIE TX 75168
ELLIS COUNTY TAX OFFICE                 P.O. DRAWER 188 WAXAHACHIE TX 75168-0188
ELLIS INSURANCE AGENCY                  15335 SAN PEDRO AVE SAN ANTONIO TX 78232
ELLIS INSURANCE AGY INC                 182 W CENTRAL ST SUITE 102 NATICK MA 01760
ELLIS PAINTER RATTERREE & ADAMS LLP     PO BOX 9946 SAVANNAH GA 31412
ELLIS REALTY & INS AGNCY                701 1ST ST W HAMPTON SC 29924
ELLIS TOWNSHIP                          ELLIS TOWNSHIP - TREASUR 10397 MUNGER RD AFTON MI 49705
ELLIS, BOBBY                            ADDRESS ON FILE
ELLIS, CARDON                           ADDRESS ON FILE
ELLIS, CLAUDEA                          ADDRESS ON FILE
ELLIS, KENNETH                          ADDRESS ON FILE
ELLIS, PAINTER,                         RATTEREE & ADAMS LLP 2 E BRYAN ST - 10TH FL SAVANNAH GA 31401
ELLIS, PAINTER, RATTERREE & ADAMS LLP   2 E. BRYAN STREET 10TH FLOOR SAVANNAH GA 31401
ELLIS, RICH                             ADDRESS ON FILE
ELLIS, TIFFANY                          ADDRESS ON FILE
ELLISBURG TOWN                          ELLISBURG TOWN - TAX COL 11574 SOUTH MAIN ST. ELLISBURG NY 13636
ELLISON INS                             5425 PEACHTREE PKWY NORCROSS GA 30092



Epiq Corporate Restructuring, LLC                                                                  Page 406 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 432 of 1490
Claim Name                              Address Information
ELLISON, BRANDON                        ADDRESS ON FILE
ELLISON, KELVIN                         ADDRESS ON FILE
ELLPORT BORO                            RITA FOLEY - TAX COLLECT 111 FOURTH ST ELLWOOD CITY PA 16117
ELLSWORTH B CLARK AND                   ELAINE MARIE CLARK 9723 KEPLER MCVEY CT SPRINGS TX 77379
ELLSWORTH BORO                          ELLSWORTH BORO - TAX COL P.O BOX 175 ELLSWORTH PA 15331
ELLSWORTH CITY                          ELLSWORTH CITY -TAX COLL 1 CITY HALL PLAZA ELLSWORTH ME 04605
ELLSWORTH COUNTY                        ELLSWORTH COUNTY - TREAS 210 N KANSAS ELLSWORTH KS 67439
ELLSWORTH TOWN                          ELLSWORTH TWN TREASURER N 4339 COUNTY RD DD ELLSWORTH WI 54011
ELLSWORTH TOWNSHIP                      ELLSWORTH TOWNSHIP - TRE 4232 N SKOOKUM RD LUTHER MI 49656
ELLSWORTH VILLAGE                       ELLSWORTH VLG TREASURER 130 N CHESTNUT ELLSWORTH WI 54011
ELLWOOD AREA S/D                        MARY ANN PORTUGALLO - TC 525 LAWRENCE AVE MUNI BL ELLWOOD CITY PA 16117
ELLWOOD AREA SCHOOLS/ELL                ELLWOOD SD - TAX COLLECT 111 4TH ST. ELLPORT PA 16117
ELLWOOD AREA SD/PERRY TW                DOROTHY WALLACE -TAX COL 3790 STATE RTE 488 PORTERSVILLE PA 16051
ELLWOOD AREA SD/WAMPUN B                ELLWOOD AREA SD - COLLEC 1029 MAIN ST POB 167 WAMPUM PA 16157
ELLWOOD AREA SD/WAYNE                   ELLWOOD AREA SD - COLLEC 177 REN LEE AVENUE ELLWOOD CITY PA 16117
ELLWOOD BORO                            MARY ANN PORTUGALLO - TC 525 LAWRENCE AVE - MUNI ELLWOOD CITY PA 16117
ELLYN L BROWN                           ADDRESS ON FILE
ELLZY, VINCENT                          ADDRESS ON FILE
ELM GROVE VILLAGE                       ELM GROVE VLG TREASURER 13600 JUNEAU BLVD ELM GROVE WI 53122
ELMA TOWN                               ELMA TOWN - RECEIVER OF TOWN HALL-1600 BOWEN RD ELMA NY 14059
ELMBURST MUTUAL POWER & LIGHT COMPANY   120 132ND SO TACOMA WA 98444
ELMCREST IMPROVEMENT ASSOCIATION INC    25925 W ELMWOOD AVENUE WAUCONDA IL 60084
ELMDALE FARMERS MUT INS                 P O BOX 250 UPSALA MN 56384
ELMENHURST, LINDZY                      ADDRESS ON FILE
ELMER BORO                              ELMER BORO - TAX COLLECT 120 SOUTH MAIN STREET ELMER NJ 08318
ELMER E. BOURLAND                       ADDRESS ON FILE
ELMER LOPEZ                             ADDRESS ON FILE
ELMER TOWNSHIP                          ELMER TOWNSHIP - TREASUR 1730 W COOPER RD SANDUSKY MI 48471
ELMER TOWNSHIP                          ELMER TOWNSHIP - TREASUR 863 W KITTLE RD MIO MI 48647
ELMERS ROOFING LLC                      DANIEL K. KING JR 139 BOWMAN RD LANCASTER PA 17602
ELMHURST TOWNSHIP                       BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013
ELMIRA CAPITAL, LLC                     1266 WEST PACES FERRY ROAD BOX 517 ATLANTA GA 30327
ELMIRA CITY                             ELMIRA CITY- CHAMBERLAIN 317 EAST CHURCH STREET ELMIRA NY 14901
ELMIRA CITY (CHEMUNG C                  ELMIRA CITY(CHEMUNG)-COL 320 E MARKET ST ELMIRA NY 14901
ELMIRA CSD (COMBINED T                  ELMIRA CSD- TAX COLLECTO 951 HOFFMAN STREET ELMIRA NY 14905
ELMIRA HEIGHTS CS (COMBI                ELMIRA HEIGHTS CS- COLLE 2083 COLLEGE AVENUE ELMIRA HEIGHTS NY 14903
ELMIRA HEIGHTS VILL (HOR                ELMIRA HEIGHTS VILLAGE- 215 ELMWOOD AVE ELMIRA HTS NY 14903
ELMIRA HEIGHTS VILLAGE                  ELMIRA HEIGHTS VILLAGE- 215 ELMWOOD AVE ELMIRA HTS NY 14903
ELMIRA TOWN                             ELMIRA TOWN- TAX COLLECT 1255 W WATER ST ELMIRA NY 14905
ELMIRA TOWNSHIP                         ELMIRA TOWNSHIP - TREASU 1404 N. TOWNLINE ROAD GAYLORD MI 49735
ELMORE COUNTY                           ELMORE CO-REV COMMISSION 100 E COMMERCE ST ROOM 1 WETUMPKA AL 36092
ELMORE COUNTY                           ELMORE COUNTY - TREASURE 150 SOUTH 4TH EAST, SUIT MOUNTAIN HOME ID 83647
ELMORE COUNTY REVENUE COMMISSIONER      100 E COMMERCE ST RM 107 WETUMPKA AL 36092-1147
ELMORE TOWN                             ELMORE TOWN - TAX COLLEC P.O. BOX 123 LAKE ELMORE VT 05657
ELMSFORD VILLAGE                        ELMSFORD VILLAGE - CLERK 15 SOUTH STONE AVENUE ELMSFORD NY NY 10523
ELMWOOD PARK BORO                       ELMWOOD PARK BORO - COLL 182 MARKET STREET ELMWOOD PARK NJ 07407
ELMWOOD PARK VILLAGE                    ELMWOOD PARK VLG TREASUR 3131 TAYLOR AVE. UNIT 1 RACINE WI 53405
ELMWOOD TOWNSHIP                        TAX COLLECTOR 5115 SEELEY RD CASS CITY MI 48726
ELMWOOD TOWNSHIP                        ELMWOOD TOWNSHIP - TREAS 10090 E. LINCOLN RD TRAVERSE CITY MI 49684



Epiq Corporate Restructuring, LLC                                                                    Page 407 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 433 of 1490
Claim Name                               Address Information
ELMWOOD VILLAGE                          ELMWOOD VLG TREASURER P.O. BOX 26 / 323 WINTER ELMWOOD WI 54740
ELNAZIR, AZZA                            ADDRESS ON FILE
ELO RESTORATION INC                      3415 KORI RD JACKSONVILLE FL 32257
ELO RESTORATION INC &                    MICHELLE BINGHAM 3415 KORI RD JACKSONVILLE FL 32257
ELO RESTORATION, INC.                    DEREK SEAN WILLIAMS 3415 KORI RD JACKSONVILLE FL 32257
ELON TOWN                                ELON TOWN - TREASURER 104 S. WILLIAMSON AVE. ELON NC 27244
ELOUISE HAWKINS                          ARKANSAS FAIR HOUSING COMMISSION 101 E. CAPITOL AVE. SUITE 212 HESTER
                                         CRISWELL, JD, CHIEF INVESTIGATOR LITTLE ROCK AR 72201
ELOY TORRES                              11208 E 27TH ST TULSA OK 74129
ELROY CITY                               ELROY CITY TREASURER 1717 OMAHA ST ELROY WI 53929
ELSA BIANCA GOMEZ &                      JOSE LUIS GOMEZ 4826 WILDERNESS GLEN CT KATY TX 77449
ELSA PASTRANO                            BABAK SEMNAR SEMNAR & HARTMAN 41707 WINCHESSTER ROAD SUITE 201 TEMECULA CA
                                         92590
ELSA SCHMITZ TAX COLLECTOR               5 ELM STREET DELHI NY 13753
ELSIE VILLAGE                            ELSIE VILLAGE - TREASURE 125 W MAIN - BOX 408 ELSIE MI 48831
ELSINBORO TOWNSHIP                       ELSINBORO TWP - COLLECTO 619 SALEM-FORT ELFSBORG SALEM NJ 08079
ELSMERE CITY                             CITY OF ELSMERE - CLERK 318 GARVEY AVENUE ELSMERE KY 41018
ELSMERE TOWN                             ELSMERE TOWN - TAX COLLE 11 POPLAR AVE ELSMERE DE 19805
ELSTON, MICHELLE                         ADDRESS ON FILE
ELTEC CSTR & INVESTMENT LIQUIDATION GRP 2400 N.W 98 ST MIAMI FL 33147
ELTON G. CALLOWAY                        1148 ONEAL LN BATON ROUGE LA 70816
ELTON TOWN                               ELTON TOWN - TAX COLLECT P. O. BOX 27 ELTON LA 70532
ELUVIA MARTINEZ &                        NOEL MARTINEZ 2120 DANIEL WAY CARROLLTON TX 75006
ELVATON TOWNE CONDOMINIUM, REGIME II     21 CHRISTOPHER WAY EATONTOWN NJ 07724
ELVIS HOME IMPROVEMENT                   JEFFERY ELVIS 3912 POND ROAD FLORENCE SC 29501
ELW CLUSTER HOME IMPROVEMENT             ASSN. UNIT II, INC. C/O MANAGEMENT AND ASSOCIATES 720 BROOKER CREEK BLVD. #206
                                         OLDSMAR FL 34077
ELWOOD UTILITIES                         PO BOX 18 ELWOOD IN 46036
ELY TOWNSHIP                             ELY TOWNSHIP - TREASURER 1555 CO. ROAD 496 ISHPEMING MI 49849
ELYAHU COHEN                             JOCELINE COHEN 11325 42ND PL N PLYMOUTH MN 55441
ELYNX                                    ATTN: GENERAL COUNSEL 11501 NORTHLAKE DRIVE CINCINNATI OH 45249
ELYNX, LTD.                              ATTN: GENERAL COUNSEL 7870 EAST KEMPER ROAD SUITE 200 CINCINNATI OH 45249
ELYNX, LTD.                              ATTN: GENERAL COUNSEL 9205 SW GEMINI DRIVE SUITE D BEAVERTON OR 97008
ELYSE ENTERPRISES LLC                    516 S CAPITOL BLVD BOISE ID 83702
ELYSIAN CONSTRUCTION INC                 301 THOMAS AVE N MINNEAPOLIS MN 55405
ELYSIUM HOME OWNERS ASSOCIATION          1029 ELYSIUM BLVD. MOUNT DORA FL 32757
ELYSSA ANTONACCI &                       PETER ANTONACCI 2907 PINEBROOK DR BOCA RATON FL 33433
ELZAHWY, MAI                             ADDRESS ON FILE
EMAL, MATTHEW                            ADDRESS ON FILE
EMANUEL COUNTY TAX COMMISSION            101 S MAIN SWAINSBORO GA 30401
EMASON INC                               11399 16TH COURT N STE 100 ST PETERSBURG FL 33716
EMASON, INC., DBA CLARIFIRE              ATTN: GENERAL COUNSEL 11399 16TH COURT NORTH SUITE 100 ST. PETERSBURG FL 33716
EMBASSY CONSTRUCTION, INC                310 N. COTA ST CORONA CA 92880
EMBASSY COOPERATIVE INC.                 34-03 BROADWAY, C/O FIRST MANAGMENT CORP ASTORIA NY 11106
EMBASSY COURTS MAINTENANCE ASSOCIATION   C/O ATLANTIS MANAGEMENT 11011 SHERIDAN ST 208 COOPER CITY FL 33026
EMBASSY LAKES MASTER OWNERS ASSOC. INC   C/O ATLANTIS MANAGEMENT 3522 EMBASSY DRIVE COOPER CITY FL 33026
EMBASSY TOWERS ASSOCIATION, INC.         2625 PARK AVENUE BRIDGEPORT CT 06604
EMBDEN TOWN                              EMBDEN TOWN - TAX COLLEC 809 EMBDEN POND RD EMBDEN ME 04958
EMC INSURANCE COMPANIES                  P O BOX 712 DES MOINES IA 50306
EMC INSURANCE COMPANIES                  ATTN HOME OFC ACCTNG 717 MULBERRY STREET DES MOINES IA 50309


Epiq Corporate Restructuring, LLC                                                                     Page 408 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 434 of 1490
Claim Name                               Address Information
EMCASCO                                  FLEGAL INSURANCE 214 ANDREWS STREET ROSSVILLE GA 30741
EMCO AIR CONDITIONING &                  HEATING INC 315 YORK ST SOUTH HOUSTON TX 77587
EMERA MAINE                              PO BOX 11008 LEWISTON ME 04243-9459
EMERALD BAY CLUB, INC.                   208 S. BAY DRIVE BULLARD TX 75757
EMERALD COAST APPRAISAL SER NWFL         1218 E CROSS ST PENSACOLA FL 32503
EMERALD COAST TITLE CO LLC               1308 37TH ST SEAVIEW WA 98644
EMERALD COAST UTILITIES AUTHORITY        9255 STURDEVANT ST. PENSACOLA FL 32514
EMERALD CONTRACTING CORP                 1375 PLAINFIELD AVENUE WATCHUNG NJ 07069
EMERALD ESTATES WATER ASSOCIATION        PO BOX 1082 HAYDEN ID 83835
EMERALD FOREST UD L                      EMERALD FOREST UD - COLL 11111 KATY FRWY 725 HOUSTON TX 77079
EMERALD GREEN POA                        PO BOX 65 ROCK HILL NY 12775
EMERALD HILLS VILLAGE                    8555 BACARDI AVE INVER GROVE HEIGHTS MN 55077
EMERALD ISLE                             8754 REED DRIVE, SUITE 9 EMERALD ISLE NC 28594
EMERALD ISLE TOWN                        EMERALD ISLE TOWN - TREA 7500 EMERALD DRIVE EMERALD ISLE NC 28594
EMERALD LAKES ASSOC                      1112 GLADE DR LONG POND PA 18334
EMERALD MANAGEMENT & CONSULTING LLC      14900 INTERURBAN AVE SOUTH STE 271 SEATTLE WA 98168
EMERALD TOWING                           20618 MOUNTAIN HIGHWAY E SPANAWAY WA 98387
EMERALD TOWN                             EMERALD TWN TREASURER 2358 CTY RD DD BALDWIN WI 54002
EMERALD VALLEY LANDSCAPE MAINT ASSN      C/O TERRA WEST MANAGEMENT SERVICES 6655 S. CIMARRON ROAD, SUITE 200 LAS VEGAS
                                         NV 89113
EMERALD VALLEY REAL ESTATE               ATTN: TARA NAGELHOUT 6 W 17TH EUGENE OR 97401
EMERALD VALLEY REAL ESTATE               GENIUSTARA INC 6 W 17TH EUGENE OR 97401
EMERGENCY CONSTRUCTION &                 LARRY & DEBRA VANWINKLE 2349 N WATNEY WAY STE A FAIRFIELD CA 94533
EMERGENCY CONSTRUCTION REPAIR SVCS INC   PO BOX 1568 REDONDO BEACH CA 90278
EMERGENCY RESTORATION                    EXPERTS 1921 FREEDOM DRIVE CHARLOTTE NC 28208
EMERGENCY RESTORATION                    1401 E 14 MILE RD TROY MI 48083
EMERGENCY SERVICE RESTORATION OF TEXAS   PO BOX 1774 REDONDO BEACH CA 90278
EMERGENCY SERVICES                       PO BOX 618183 ORLANDO FL 32861
EMERGENCY WATER & FIRE                   RESTORATIONS INC 136 HUFF DR LAWRENCEVILLE GA 30044
EMERITUS BUILDERS                        120 E PLUM ST STE B ANGLETON TX 77515
EMERSON BORO                             EMERSON BORO - TAX COLLE 1 MUNICIPAL PLACE EMERSON NJ 07630
EMERSON CARPET ONE                       EMERSON-KENNEDY ENTERPRISES 11031 COURSEY BLVD BATON ROUGE LA 70816
EMERSON TOWNSHIP                         EMERSON TOWNSHIP - TREAS 5676 E ST CHARLES RD ITHACA MI 48847
EMERSON, THOMAS                          ADDRESS ON FILE
EMERSON, WILLIAM                         ADDRESS ON FILE
EMERY AND JAMES LTD                      300 EAST MORRIS AVE HAMMOND LA 70403
EMERY COUNTY                             EMERY COUNTY-TREASURER PO BOX 595 CASTLE DALE UT 84513
EMERY TOWN                               EMERY TWN TREASURER N8058 RIVER RD PHILLIPS WI 54555
EMILIA BALTIERRA                         ADDRESS ON FILE
EMILY ERNESTINE WARDLOW                  ADDRESS ON FILE
EMILY MINOTT                             ADDRESS ON FILE
EMILY STALEY TAX COLLECTOR               214 FORT HUNTER ROAD AMSTERDAM NY 12010
EMINENCE CITY                            EMINENCE CITY - CLERK PO BOX 163 EMINENCE KY 40019
EMINENT PROPERTIES, LLC                  P.O.BOX 91023 PITTSBURG PA 15221
EMJ CONTRACTORS INC                      4308 MAPLE PL BELTSVILLE MD 20705
EMLEN COMMONS HOMEOWNERS ASSOCIATION     C/O ROBERT E. SMART, TREASURER 6750 EMLEN STREET PHILADELPHIA PA 19119
EMLENTON BORO                            EMLENTON BORO - TAX COLL 406 GROVE AVE EMLENTON PA 16373
EMMANUEL INS & ASSOCS                    2370 E 8TH AVE HILEAH FL 33013
EMMAUS BORO                              EMMAUS BORO - TAX COLLEC 28 S 4TH ST EMMAUS PA 18049



Epiq Corporate Restructuring, LLC                                                                   Page 409 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 435 of 1490
Claim Name                               Address Information
EMMET COUNTY                             EMMET COUNTY - TREASURER PO BOX 55 ESTHERVILLE IA 51334
EMMET TOWN                               EMMET TWN TREASURER N794 N. WATER ST WATERTOWN WI 53098
EMMETT DALE MCDANELL                     21130 BIG TREE CROSBY TX 77532
EMMETT SHIELDS &                         ADDRESS ON FILE
EMMETT TOWNSHIP                          EMMETT TOWNSHIP - TREASU 11100 DUNNIGAN EMMETT MI 48022
EMMETT TOWNSHIP                          EMMET TOWNSHIP - TREASUR 621 CLIFF ST BATTLE CREEK MI 49014
EMMETT VILLAGE                           EMMETT VILLAGE - TREASUR PO BOX 127 EMMETT MI 48022
EMMONS COUNTY                            EMMONS COUNTY - TREASURE PO BOX 188 LINTON ND 58552
EMMONS ROOFING AND GUTTERS LLC           425 MAIN ST KERRVILLE TX 78028
EMORTGAGE LOGIC                          AMERICAN BANKERS INSURANCE GROUP, INC. 28227 NETWORK PLACE CHICAGO IL
                                         60673-1282
EMORTGAGE LOGIC                          9151 BOULEVARD 26 STE 400 NORTH RICHLAND HILLS TX 76180-5605
EMORTGAGE LOGIC LLC                      28227 NETWORK PLACE CHICAGO IL 60673
EMORTGAGE LOGIC, LLC                     ATTN: RALPH SELLS 8317 WHITLEY ROAD WATAUGA TX 76148
EMORTGAGE LOGIC, LLC                     ATTN: GENERAL COUNSEL 9151 BOULEVARD 26 SUITE 400 NORTH RICHLAND HILLS TX
                                         76180
EMPIRE CARPETS CA LIMITED PARTNERSHIP    333 NORTHWEST AVE NORTHLAKE IL 60164
EMPIRE DISPOSAL LTD                      5301 SUN VALLEY DRIVE FORT WORTH TX 76119
EMPIRE INDEMNITY INS. CO                 P O BOX 673397 MARIETTA GA 30006
EMPIRE INDEPENDENT INS                   6786 MAGNOLIA AVE RIVERSIDE CA 92506
EMPIRE INS                               6063 MAIN ST A NORTH BRANCH MN 55056
EMPIRE PRO RESTORATION INC               6511 NOVA DR SUITE 208 DAVIE FL 33317
EMPIRE REAL ESTATE MANAGEMENT LLC        720 4TH STREET WATERVLIET NY 12189
EMPIRE RENOVATION INC                    5939 W MONTROSE AVE CHICAGO IL 60634
EMPIRE ROOFING & RESTOR                  3735 HARRISON RD STE 700 LOGANVILLE GA 30052
EMPIRE STATE LANDSCAPING                 540 WATERBURY HILL RD LAGRANGEVILLE NY 12540
EMPIRE STATE ROOFING                     154 S HOUSTON LAKE RD WARNER ROBINS GA 31088
EMPIRE TODAY LLC                         333 NORTHWEST AVE NORTHLAKE IL 60164
EMPIRE TOWN                              EMPIRE TWN TREASURER W3909 ARTESIAN ROAD FOND DU LAC WI 54937
EMPIRE TOWNSHIP                          EMPIRE TOWNSHIP - TREASU P.O. BOX 234 EMPIRE MI 49630
EMPLOYERS FIRE INS                       P O BOX 4002 WOBURN MA 01888
EMPLOYMENT TECHNOLOGIES CORP             532 S NEW YORK AVE WINTER PARK FL 32789-4242
EMPORIA CITY                             EMPORIA CITY - TREASURER 201 S MAIN ST EMPORIA VA 23847
EMPORIUM BORO                            R. MICHELLE PARK-FIEBIG 117 E 6TH ST POB 141 EMPORIUM PA 15834
EMPRESAS LA MONTANA                      SNEFTALI BURGOS PEREZ HC-02 BOX 7300 OROCOVIS PR 00720
EMPRESS HOUSE COA INC                    520 WESTFIELD AVE STE 302 ELIZABETH NJ 07207
EMS CONSTRUCTION                         2846 HILLTOP RD CONCORD CA 94520
EMSWORTH BORO                            EMSWORTH BORO - TAX COLL 171 CENTER AVE MUNI BLDG PITTSBURGH PA 15202
EMYS HOMES                               IGNATIUS I. EMEKA 6806 FLOWERMOUND DRIVE SUGAR LAND TX 77479
ENANORIA, ASHLEY                         ADDRESS ON FILE
ENCANTO REAL UD W                        ENCANTO REAL UD - COLLEC 6935 BARNEY RD 110 HOUSTON TX 77092
ENCHANTED FOREST PROPERTY OWNERS ASSOC   SHERICE ESSON P.O. BOX 40 WATERS MI 49797
ENCHANTED ROOFING LLC                    3409 BRYN MAWR DR NE ALBUQUERQUE NM 87107
ENCHANTED ROOFING LLC                    PO BOX 91764 ALBUQUERQUE NM 87199
ENCHANTED VALLEY HOA                     7170 CHERRY PARK DRIVE HOUSTON TX 77095
ENCHAUTEGUI, LUIS                        ADDRESS ON FILE
ENCINAS, ERICA                           ADDRESS ON FILE
ENCOMPASS HOME & AUTO                    INS P O BOX 660649 DALLAS TX 75266
ENCOMPASS INDEMNITY CO                   75 EXECUTIVE PKWY HUDSON OH 44237



Epiq Corporate Restructuring, LLC                                                                  Page 410 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 436 of 1490
Claim Name                               Address Information
ENCOMPASS INDPNDT INS CO                 P O BOX 16200 READING PA 19612
ENCOMPASS INS CO                         ATTN LENDER RELATIONS 8711 FREEPORT PKWY N IRVING TX 75063
ENCOMPASS INSURANCE CO                   2775 SANDERS ROAD NORTHBROOK IL 60062
ENCOMPASS INSURANCE COMPANY OF AMERICA   P O BOX 660649 DALLAS TX 75266-0649
ENCORE CONSTRUCTION LLC                  136 JOLIMAR STREET NAPOLEONVILLE LA 70390
ENCORE ROOFING                           ENCORE CUSTOM HOMES INC. ENCORE CUSTOM HOMES, INC. 5284 TRAIL LAKE DR FORT
                                         WORTH TX 76133
ENDEAVOR EXTERIORS                       7808 CHERRY CREEK SOUTH DR SUITE 401 DENVER CO 80231
ENDEAVOR VILLAGE                         ENDEAVOR VLG TREASURER PO BOX 228 ENDEAVOR WI 53930
ENDER, NICHOLAS                          ADDRESS ON FILE
ENDICOTT VILLAGE                         ENDICOTT VILLAGE- CLERK 1009 EAST MAIN STREET ENDICOTT NY 13760
ENDLESS ADDITIONS INC.                   152 THUNDERBIRD DR. SUITE 204 RICHMOND HILL GA 31324
ENDURANCE AMERICAN                       333 WESTCHESTER AVE WHITE PLAINS NY 10604
ENDURANCE ASSURANCE CORP (SOMPO)         ENDURANCE US INSURANCE - CLAIMS ATTN: COURTNEY BURNS 750 THIRD AVENUE, 18TH
                                         FLOOR NEW YORK NY 10017
ENDURANCE ASSURANCE CORP (SOMPO)         ENDURANCE US INSURANCE - CLAIMS ATTN: CLAIMS DEPARTMENT 750 THIRD AVENUE, 18TH
                                         FLOOR NEW YORK NY 10017
ENDURANCE ROOFING LLC                    11522 MACON ST HENDERSON CO 80640
ENERGETIX INC.                           P.O. BOX 5008 BUFFALO NY 14240
ENERGY ADVANTAGE ROOF & SOLAR            2190 N. BRYANT ST. 219 DENVER CO 80211
ENERGY ARMOR WINDOWS & DOORS, LLC        2907 N. 38TH ST. LINCOLN NE 68504
ENERGY COOPERATIVE (THE)                 PO BOX 740467 CINCINNATI OH 45274-0467
ENERGY EFFICIENT CONSTRUCTION CO. INC    3829 WEST ROAD TRENTON MI 48183
ENERGY FACTORY LLC                       511 NORTH 3RD STREET PALATKA FL 32177
ENERGY ONE AMERICA, LLC                  454 JESSEN LANE CHARLESTON SC 29492
ENERGY ROOFING COMPANIES                 10153 W US HWY 90 LAKE CITY FL 32055
ENERGYWISE DUCTLESS HEAT PUMPS           ROBERT A. ANDERSON 7455 BALLEY ROAD CLINTON WA 98236
ENFIELD TOWN                             ENFIELD TOWN - TAX COLLE P.O.BOX 373 ENFIELD NH 03748
ENFIELD TOWN                             ENFIELD TOWN - TAX COLLE 789 HAMMETT ROAD ENFIELD ME 04493
ENFIELD TOWN                             ENFIELD TOWN- TAX COLLEC 820 ENFIELD ST ENFIELD CT 06082
ENG INSURANCE                            1000 N HIATUS RD 102 MIAMI FL 33026
ENG INSURANCE                            PO BOX 841256 PEMBROKE PINES FL 33084
ENG, DENITA                              ADDRESS ON FILE
ENGELKE HOME SALES, LLC                  187 STATELINE RD E 1 SOUTHAVEN MS 38671
ENGESSER, DENVER                         ADDRESS ON FILE
ENGHOUSE INTERACTIVE INC                 DEPT CH 17123 PALATINE IL 60055
ENGLADE BOUDREAUX AGENCY                 1891 CABANOSE AVE LUTCHER LA 70071
ENGLAND, RICARDO                         ADDRESS ON FILE
ENGLAND, SHASTA                          ADDRESS ON FILE
ENGLE FARMERS MUTUAL                     310 FM 2238 SCHULENBURG TX 78956
ENGLE FARMERS MUTUAL                     BENEFIT ASSOCIATION INC 310 FM 2238 SCHULENBURG TX 78956
ENGLETT & ASSOCIATES PLLC                150 N ORANGE AVE STE 303 ORLANDO FL 32801
ENGLEWOOD CITY                           ENGLEWOOD CITY - TAX COL 2-10 N VAN BRUNT STREET ENGLEWOOD NJ 07631
ENGLEWOOD CITY                           ENGLEWOOD CITY-TAX COLLE 111 S NIOTA ST ENGLEWOOD TN 37329
ENGLEWOOD CLIFFS BORO                    ENGLEWOOD CLIFFS -COLLEC 482 HUDSON TERRACE ENGLEWOOD CLIFF NJ 07632
ENGLEWOOD MUNICIPAL COURT                73 S VAN BRUNT ST ENGLEWOOD NJ 07631
ENGLEWOOD WATER DISTRICT                 201 SELMA AVE ENGLEWOOD FL 34223
ENGLISH INS GROUP LLC                    5005 200TH STREET SW SUITE 102 LYNWOOD WA 98036
ENGLISH INSURANCE GROUP                  PO BOX 779 LYNNWOOD WA 98046
ENGLISH, AMANDA                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                     Page 411 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 437 of 1490
Claim Name                            Address Information
ENGLISH, IRMA                         ADDRESS ON FILE
ENGLISH, MICHELLE - 2200007037        JOHN J. BLEIDT 105 S. SHERRIN AVENUE LOUISVILLE KY 40207
ENGLISH, PATRICIA                     ADDRESS ON FILE
ENGLISH, VERDELL                      ADDRESS ON FILE
ENGLISHTOWN BORO                      ENGLISHTOWN BORO - COLLE 15 MAIN STREET ENGLISHTOWN NJ 07726
ENHANCED COMMERCIAL SER               80 PONDELLA RD SUITE G N FORT MYERS FL 33903
ENIGMA INSURANCE SERVICE              9673 SIERRA AVE, SUITE H FONTACA CA 92335
ENNEPER, NANCY                        ADDRESS ON FILE
ENNIS, ROBERT                         ADDRESS ON FILE
ENO, MARK                             ADDRESS ON FILE
ENOCH, CHERRI                         ADDRESS ON FILE
ENON VALLEY BORO                      VERONICA DOMBROSKY-TX CO PO BOX 112 ENON VALLEY PA 16120
ENOSBURG FALLS VILLAGE                ENOSBURG FALLS VIL - COL 42 VILLAGE DRIVE ENOSBURG FALLS VT 05450
ENOSBURG TOWN                         ENOSBURG TOWN - TAX COLL P.O. BOX 465 ENOSBURG FALLS VT 05450
ENRIQUE & VICTOR                      ROOFING INC 5101 CAMBRIDGE AVE KANSAS CITY MO 64129
ENRIQUE I POSADAS & AZUCENA POSADAS   2586 GLEN KELLER COURT SAN JOSE CA 95148
ENRIQUE MENDIETA &                    R FERN III & W HIPES 3619 EPPINGDALE DR HOUSTON TX 77066
ENRIQUE PERZ & JAVIER                 ZAMBRANA 630 SW 116TH CT SWEETWATER FL 33174
ENSLEY TOWNSHIP                       ENSLEY TOWNSHIP - TREASU 7494 120TH STREET SAND LAKE MI 49343
ENTERGY                               639 LOYOLA AVENUE NEW ORLEANS LA 70113
ENTERGY                               PO BOX 8104 BATON ROUGE LA 70891-8104
ENTERGY                               PO BOX 8105 BATON ROUGE LA 70891-8105
ENTERGY ARKANSAS INC                  PO BOX 8101 BATON ROUGE LA 70891
ENTERGY NEW ORLEANS LLC               PO BOX 8106 BATON ROUGE LA 70891
ENTERPRISE BUILDERS, LLC              RONALD G KILLION 7420 HAMMERLY BLVD HOUSTON TX 77055
ENTERPRISE IRRIGATION DISTRICT        WILLIAM M GANONG 514 WALNUT AVENUE KLAMATH FALLS OR 97601
ENTERPRISE IRRIGATION DISTRICT        3939 S 6TH ST 325 KLAMATH FALLS OR 97603
ENTERPRISE TOWN                       ENTERPRISE TWN TREASURER 733 ENTERPRISE CREEK ROA PELICAN LAKE WI 54463
ENTERRA REALTY INC.                   ATTN: ROMAN DZIUBA 7204 W 27TH STREET, 227 ST LOUIS PARK MN 55426
ENTRUST INC                           PO BOX 972894 DALLAS TX 75397-2894
ENTRUST INSURANCE                     1431 PONCE DE LEON BLVD CORAL GABLES FL 33134
ENTRUST, INC.                         ATTN: GENERAL COUNSEL 1187 PARK PLACE SHAKOPEE MN 55379
ENTRUST, INC.                         ATTN; GENERAL COUNSEL TWO LINCOLN CENTER 5420 LBJ FREEWAY SUITE 300 DALLAS TX
                                      75240
ENTRUSTED                             STEAM-A-WAY INC. 945 W. 15TH STREET RIVIERA BEACH FL 33404
ENTRUSTED & GARY &                    LOUISE STRAY 951 W 15TH ST RIVIERA BEACH FL 33404
ENUMCLAW INSURANCE GROUP              PO BOX 34983 SEATTLE WA 98124
ENUMCLAW PROP & CAS INS               1460 WELLS STREET ENUMCLAW WA 98022
ENVIRO CLEAN                          P O BOX 454 WURTSBORO NY 12790
ENVIRO ROOFING AND CONSTRUCTION       P.O. BOX 9206 DENVER CO 80209
ENVIROCHECK INC                       2211 W ORANGEWOOD AVE ORANGE CA 92868
ENVIRON PHASE I CONDO ASSOC. INC.     12350 SW 132 CT SUITE 114 MIAMI FL 33186
ENVIRONMENTAL CLEANING &              1636 BOWLEYS QUARTERS RD BALTIMORE MD 21220
ENVIRONMENTAL CODE CITATIONS          200 HOLIDAY STREET BALTIMORE MD 21202
ENVIRONMENTAL SERVICES OF FERNDALE    18640 MACK AVE NO 1029 GROSSE POINTE MI 48236
ENVIROPRO USA                         15822 SW 99 TERRACE MIAMI FL 33196
ENVIROTECH ROOFING GROUP              13400 SW 38 ST MIAMI FL 33175
ENVIROTECH ROOFING GRP &              E BONET & RAUL VALDES 13400 SW 38 ST MIAMI FL 33175
ENVISION REALTY CONSULTA              100 ASHLYN RIDGE MCDONOUGH GA 30252



Epiq Corporate Restructuring, LLC                                                                  Page 412 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 438 of 1490
Claim Name                              Address Information
ENVISION REALTY CONSULTANTS LLC         100 ASHLYN RIDGE MCDONOUGH GA 30252
ENVY RESTORATION & CONST                803 E MELODY DR GILBERT AZ 85234
EOI DIRECT                              1880 W. JUDITH LANE SUITE 220 BOISE ID 83705
EOS AT FOUNTAINHEAD LLC                 PO BOX 733321 DALLAS TX 75373-3321
EOS MANAGEMENT LP                       ATTN: MR. STEVEN MICHAEL FRIEDMAN, MBA MANAGING PARTNER 437 MADISON AVENUE
                                        14TH FLOOR NEW YORK NY 10022-7040
EP                                      34641 GRANTHAM COLLEGE 2 SLIDELL LA 70460
EP & ASSOC ROOFING & HOME IMPROVEMENT   ATTN EARNEST ALBERT PENNINGTON 406 JEFFERSON RD P.O. BOX 684 HENRIETTA NC
                                        28076
EP REMODELING SERVICES                  VICTOR LOPEZ 1925 E BELT LINE RD. SUITE 211 CARROLLTON TX 75006
EPHRAIM VILLAGE                         DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
EPHRATA BORO                            LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
EPHRATA S.D./BOROUGH OF                 EPHRATA AREA SD - COLLEC 803 OAK BLVD -ATTN: TAX EPHRATA PA 17522
EPHRATA S.D./CLAY TWP                   EPHRATA AREA SD - COLLEC 803 OAK BLVD -ATTN: TAX EPHRATA PA 17522
EPHRATA S.D./EPHRATA BOR                EPHRATA AREA SD - COLLEC 803 OAK BLVD -ATTN: TAX EPHRATA PA 17522
EPHRATA S.D./EPHRATA TWP                EPHRATA AREA SD - COLLEC 803 OAK BLVD -ATTN: TAX EPHRATA PA 17522
EPHRATA TOWNSHIP                        LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
EPHRATAH TOWN                           EPHRATAH TOWN - TAX COLL 3782 STATE HWY 10 ST JOHNSVILLE NY 13452
EPIC AGENCY                             P O BOX 241029 APPLE VALLEY MN 55124
EPIC GROUP                              8360 W FLAGLER ST 204 MIAMI FL 33144
EPIC INSURANCE SOLUTIONS INC.           1900 PLANTSIDE DR. LOUISVILLE KY 40299
EPIC OUTDOOR CREATIONS LLC              EFRAIN OLAVE HERNANDEZ 5071 SPARROW STREET BRIGHTON CO 80601
EPIC PRODUCTIONS OF PHOENIX, LLC        ATTN: GENERAL COUNSEL 7167 E. RANCHO VISTA DRIVE 139 SCOTTSDALE AZ 85251
EPIE, NSIMA                             ADDRESS ON FILE
EPIK CONSTRUCTION SERVICES              SHAWN FERFORT 920 WILLOW BROOK DR. ALLEN TX 75002
EPIQ SYSTEMS INC                        PO BOX 122584 DALLAS TX 75312-2584
EPOCH CONSTRUCTION                      5424 ROSELENA WAY KEYES CA 95328
EPPERSON, CASSANDRA                     ADDRESS ON FILE
EPPING TOWN                             EPPING TOWN - TAX COLLEC 157 MAIN STREET EPPING NH 03042
EPPS VILLAGE                            EPPS VILLAGE - TAX COLLE P O BOX 253 EPPS LA 71237
EPRO ASSOCS INC                         500 WASHINGTON AVE PHILADELPHIA PA 19147
EPSOM TOWN                              EPSOM TOWN - TAX COLLECT 914 SUNCOOK VALLEY HIGHW EPSOM NH 03234
EPSTAR, LLC.                            1565 SNOWY PLOVER EL PASO TX 79928
EPSTEIN, ELLIOTT                        ADDRESS ON FILE
EQUIFAX                                 ATTN: GENERAL COUNSEL 1550 PEACHTREE STREET, NW ATLANTA GA 30309
EQUIFAX                                 ATTN: GENERAL COUNSEL 11432 LACKLAND ROAD ST. LOUIS MO 63146
EQUIFAX INFORMATION SERVICES, LLC       ATTN: CONTRACT ADMINISTRATION 1550 PEACHTREE STREET, NW ATLANTA GA 30309
EQUIFAX INFORMATION SERVICES, LLC       ATTN: GENERAL COUNSEL 1550 PEACHTREE STREET, NW ATLANTA GA 30309
EQUIFAX INFORMATION SVCS LLC            PO BOX 105835 ATLANTA GA 30348-5835
EQUIFAX MORTGAGE SOLUTIONS              PO BOX 71221 CHARLOTTE NC 28272-1221
EQUINIX INC                             4252 SOLUTIONS CENTER CHICAGO IL 60677-4002
EQUINIX LLC OR EQUINIX, INC.            ATTN: GENERAL COUNSEL ONE LAGOON DRIVE REDWOOD CITY CA 94065
EQUITABLE CLAIMS ADJ                    CORP 8360 SW 45 ST MIAMI FL 33155
EQUITABLE PUBLIC                        ADJUSTERS & AUTO APPRAIS 4530 PINE TREE DR BOYNTON BEACH FL 33436
EQUITABLE PUBLIC ADJ &                  GLORIA DASSA 4530 PINE TREE DR BOYNTON BEACH FL 33436
EQUITY CAPITAL REAL ESTATE              LA MAISON PROPERTIES 875-A ISLAND DRIVE SUITE 117 ALAMEDA CA 94502
EQUITY INS CO                           P O BOX 4499 TULSA OK 74159
EQUITY REALTY INC.                      9506 HARFORD ROAD BALTIMORE MD 21234
EQUITY REALTY OF PINELLAS INC           ATTN: PETER CHICOURIS 6500 1 AVE N ST.PETERSBURG FL 33710



Epiq Corporate Restructuring, LLC                                                                   Page 413 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 439 of 1490
Claim Name                             Address Information
EQUITY REALTY, INC.                    ATTN: BARBARA AYD 9506 HARFORD RD. BALTIMORE MD 21234
EQUITY REALTY, INC., T/A CENTURY 21    THE REAL ESTATE CENTRE ATTN: BARBARA AYD 9506 HARFORD RD. BALTIMORE MD 21234
ER HOME IMPROVEMENTS CORP.             RAYMOND GUZMAN 9960 S.W. 8TH ST PEMBROKE PINES FL 33025
ERA GRIZZARD REAL ESTATE               ATTN: JESSICA GRAHAM 1300 CITIZENS BOULEVARD, SUITE 150 LEESBURG FL 34748
ERA KEY REALTY SERVICES                76 CHURCH STREET WHITINSVILLE MA 01588
ERA MERIDIAN REAL ESTATE GROUP         MERIDIAN DEVELOPMENT GROUP INC. 2624 LEECHBURG ROAD LOWER BURRELL PA 15068
ERA MI CASA REAL ESTATE                ATTN: JOE CASTILLO 3958 W. 55TH STREET CHICAGO IL 60632
ERA SELLERS BUYERS REAL ESTATE         ATTN: LISA RAMOS 780 N. RESLER DR EL PASO TX 79912
ERA SELLERS, BUYERS & ASSOCIATES       780 NORTH RESLER DRIVE EL PASO TX 79912
ERA STATEWIDE REALTY                   284 HIGHWAY 206 SUITE B HILLSBOROUGH NJ 08844
ERA TOM GRIZZARD REALTORS              ATTN: JESSICA GRAHAM 1300 CITIZENS BOULEVARD, SUITE 150 LEESBURG FL 34748
ERA TOP SERVICE REALTY                 219-21 JAMAICA AVENUE QUEENS VILLAGE NY 11428
ERASMO SAENZ & NEREIDA                 SAENZ 3707 KAREN LN PASADENA TX 77503
ERASMO VELAZQUEZ                       73 BRAZARO AVE LOS LUNAS NM 87031
ERATH COUNTY                           ERATH COUNTY - TAX COLLE 320 W COLLEGE STEPHENVILLE TX 76401
ERATH INS GROUP INC                    105 N BROADWAY ERATH LA 70533
ERATH TOWN                             ERATH TOWN - TAX COLLECT 115 W. EDWARDS ERATH LA 70533
ERBER, TIMOTHY                         ADDRESS ON FILE
ERC CONSTRUCTION THOMAS BYERS          THOMAS BYERS PO BOX 45 YELLVILLE AR 72687
ERIC AND TAWNYA BRIMHALL               JUDSON T. PITTS WIMMER & PITTS, P.C. 11651 S HARVEST RAIN AVE SOUTH JORDAN UT
                                       84095
ERIC BELK                              7027 N. BEASLEY RD PHEBA MS 39755
ERIC BOWKER AND MEGAN                  FLIGINGER 643 108TH AVE NW COON RAPIDS MN 55448
ERIC C HUTSON INSURANCE                14520 MEMORIAL DR, STE K HOUSTON TX 77079
ERIC DAVIS TILE & MARBLE LLC           ERIC DAVIS ERIC DAVIS 3601 NW 183RD STREET STARKE FL 32091
ERIC DERZIE AND ASSOCS                 P O BOX 230315 BROOKLYN NY 11223
ERIC DERZIE AND ASSOCS                 1345 E 4TH ST 1L BROOKLYN NY 11230
ERIC DIBNER                            602 SOUTHFORD RD SOUTHBURY CT 06488
ERIC GILL ROOFING                      2830MATLOCK OLD UNION RD BOWLING GREEN KY 42104
ERIC H LINDQUIST PC LLO                8712 W DODGE RD SUITE 260 OMAHA NE 68114
ERIC H LINDQUIST PC LLO                8712 W DODGE RD SUITE 260 OMAHA NE 68114-3419
ERIC HOFFMAN &                         ADDRESS ON FILE
ERIC J BRUMO                           ADDRESS ON FILE
ERIC J. LEKANDER                       ADDRESS ON FILE
ERIC JOHNSON CONSTR AND                RONALD & LESLIS FONTENOT 1541 BELLFLOWER CT STONE MOUNTAIN GA 30088
ERIC JONES & CHERYL JONES              3643 ELDER OAKS BLVD APT 6311 BOWIE MD 20716
ERIC M PAYNTAR &                       TRACEY S PAYNTAR 1500 REYNARD RD SUFFOLK VA 23433
ERIC NELSON & ALEXANDRA                NELSON 20086 FERN GLEN BLVD N FOREST LAKE MN 55025
ERIC P BABENDRANGER &                  BROOKE BABENDRANGER 17631 PARRISH CT SOUTH BEND IN 46635
ERIC POLITE AND                        ANGELA POLITE 1326 S PARADISE LN DAYTONA BEACH FL 32119
ERIC PORTER                            ADDRESS ON FILE
ERIC RABANG                            ELLIOTT W GALE SAGARIA LAW 3017 DOUGLAS BLVD. SUITE 200 ROSEVILLE CA 95661
ERIC STEINHAUER, ET AL.                ERIC STEINHAUER LAW OFFICE OF ERIC STEINHAUER 1919 ADDISON STREET, SUITE 105
                                       BERKELEY CA 94794
ERIC TOUZALIN                          ADDRESS ON FILE
ERIC TUCKER                            ADDRESS ON FILE
ERIC W LUDWIG                          ADDRESS ON FILE
ERIC WATKINS, ET AL.                   LACY LAW FIRM BRANDON LACY 630 S. MAIN STREET JONESBORO AR 72401
ERICA HOMES, LLC                       1196 A GREAT FALLS HWY LANCASTER SC 29720



Epiq Corporate Restructuring, LLC                                                                   Page 414 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 440 of 1490
Claim Name                            Address Information
ERICA J CONSTATINESCO LTD             PO BOX 778135 HENDERSON NV 89077
ERICA JADE PLLC                       ERICA CONSTANTINESLO P O BOX 778135 HENDERSON NV 89077
ERICA JADE PLLC                       P O BOX 778135 HENDERSON NV 89077
ERICK GUTIERREZ                       ADDRESS ON FILE
ERICKA CARROLL                        ADDRESS ON FILE
ERICKSON CUSTOM                       BUILDING LLC 208 PLUM AVENUE INMAN KS 67546
ERICKSON, JACOB                       ADDRESS ON FILE
ERICKSON, MEGAN                       ADDRESS ON FILE
ERICKSON, SCOTT                       ADDRESS ON FILE
ERICKSON, SCOTT                       ADDRESS ON FILE
ERICS LANDSCAPE/ CONSTRUCTION         2728 ORCHARD EXT. WILLOUGHBY HILLS OH 44092
ERICSON, JAMES                        ADDRESS ON FILE
ERICSON, SCALISE & MANGAN, PC         35 PEARL STREET SUITE 301 NEW BRITAIN CT 06051
ERIE                                  100 ERIE INS. PL ERIE PA 16530
ERIE & NIAGARA INS ASSOC              8800 SHERIDAN DR WILLIAMSVILLE NY 14231
ERIE & NIAGARA INS ASSOC              P O BOX 9062 WILLIAMSVILLE NY 14231
ERIE CITY CITY BILL                   ERIE CITY - TREASURER 626 STATE ST RM 105 CITY ERIE PA 16501
ERIE CITY COUNTY BILL                 ERIE COUNTY - TREASURER 626 STATE ST, RM 105 CIT ERIE PA 16501
ERIE COUNTY                           ERIE COUNTY - TREASURER 247 COLUMBUS AVE, SUITE SANDUSKY OH 44870
ERIE COUNTY CLERK                     92 FRANKLIN ST. BUFFALO NY 14202
ERIE COUNTY TAX CLAIM BUREAU          140 W SIXTH ST RM 110 ERIE PA 16501
ERIE COUNTY TAX COLLECTOR             95 FRANKLIN ST RM 100 BUFFALO NY 14202
ERIE COUNTY TREASURER                 247 COLUMBUS AVENUE SANDUSKY OH 44870
ERIE COUNTY WATER AUTHORITY           295 MAIN ST ROOM 350 BUFFALO NY 14203
ERIE INS EXCH                         100 ERIE INSURANCE PLACE ERIE PA 16530
ERIE INSURANCE EXCHANGE               P O BOX 1699 ERIE PA 16530
ERIE SCHOOL DISTRICT                  ERIE CITY SD - TAX COLLE 626 STATE ST RM 105 CITY ERIE PA 16501
ERIE TOWNSHIP                         ERIE TOWNSHIP - TREASURE 2065 ERIE RD ERIE MI 48133
ERIE WATER WORKS                      340 WEST BAYFRONT PARKWAY ERIE PA 16504
ERIE WATER WORKS                      340 WEST BAYFRONT PARKWAY ERIE PA 16507
ERIK GINKINGER INS                    12730 NEW BRITTANY 417 FT MYERS FL 33907
ERIKA REYES LORENZANA                 1115 N EJIDO AVE LAREDO TX 78043
ERIN & KEVIN CORRIE                   719 RHODE ISLAND AVE NORFOLK VA 23508
ERIN FOY-VIAN                         629 W LEXINGTON DR GLENDALE CA 91203
ERIN PRAIRIE TOWN                     ERIN PRAIRIE TWN TREASUR 1530 190TH STREET NEW RICHMOND WI 54017
ERIN TOWN                             ERIN TOWN- TAX COLLECTOR 1138 BREESPORT RD ERIN NY 14838
ERIN TOWN                             ERIN TWN TREASURER 1846 STATE HIGHWAY 83 HARTFORD WI 53027
ERIN WELCH &                          WILLIAM C WELCH 450 TOM FLOYD RD COMO MS 38619
ERLANGER CITY                         CITY OF ERLANGER - CLERK 505 COMMONWEALTH AVE ERLANGER KY 41018
ERLENBUSCH, ANNIE                     ADDRESS ON FILE
ERNEST CRABTREE &                     BONNIE CRABTREE 1955 LIBERTY ST CAMDEN OH 45311
ERNEST HEINS                          & SUZANN HEINS 10363 HOLLY CREEK RD TERRELL TX 75160
ERNEST SCHISCHA INS AGY               201 BED FORD AVE BROOKLYN NY 11211
ERNEST V DEL DUKE AGCY                1190 MARLKRESS RD CHERRY HILL NJ 08003
ERNEST, JOSEFA                        ADDRESS ON FILE
ERNESTINE SPENCER &                   ADDRESS ON FILE
ERNESTO CABALLERO HERNANDEZ           SERVICIOS PROFESIONALES SAN ISIDRO C-1 221-B CANOVANAS PR 00729
ERNESTO HERNANDEZ                     ADDRESS ON FILE
ERNIE JOHNSON INS AGENCY              714 N NEW RD PLEASANTVILLE NJ 08232



Epiq Corporate Restructuring, LLC                                                                  Page 415 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 441 of 1490
Claim Name                              Address Information
ERNIE'S GUTTER INC                     1195 W CUSTER PL DENVER CO 80223
ERNNESHA KERR &                        MARCEL KERR 411 W WINNECONNA PKWY CHICAGO IL 60620
ERNST & YOUNG LLP                      ATTN: GENERAL COUNSEL ONE TAMPA CITY CENTER SUITE 2400 201 NORTH FRANKLIN
                                       STREET TAMPA FL 33602
ERNST & YOUNG LLP                      ATTN: GENERAL COUNSEL 1901 6TH AVENUE NORTH SUITE 1200 BIRMINGHAM AL 35203
ERNST & YOUNG US LLP                   PO BOX 933514 ATLANTA GA 31193-3514
ERNST AND YOUNG LLP 60702903 USE       3712 SOLUTIONS CENTER CHICAGO IL 60677-3007
ERNST APPRAISAL GROUP INC              3213 FAIRPLAY CT FORT COLLINS CO 80526
ERNST PUBLISHING CO LLC                ONE COMMERCE PLAZA 99 WASHINGTON AV ALBANY NY 12210
ERNY INS AGENCY                        2474 W CONGRESS ST LAFAYETTE LA 70506
ERNY INS AGENCY                        107A ENERGY PARKWAY LAFAYETTE LA 70508
ERNY INS AGENCY                        222 RUE DE JEAN 100 LAFAYETTE LA 70508
ERROL ESTATE PROPERTY OWNERS ASSOC, INC 6972 LAKE GLORIA BLVD ORLANDO FL 32809
ERROL MCINTOSH                         1269 W 71ST PL CHICAGO IL 60636
ERROL TOWN                             ERROL TOWN - TAX COLLECT PO BOX 115 ERROL NH NH 03579
ERSKINE H SCOTT AND                    ESTELLE SCOTT 890 HWY 221 CAMDEN AL 36726
ERVIN, IVY                             ADDRESS ON FILE
ERVING TOWN                            ERVING TOWN - TAX COLLEC 12 EAST MAIN ST ERVING MA 01344
ERWIN CITY                             ERWIN CITY-TAX COLLECTOR 211 N MAIN AVE ERWIN TN 37650
ERWIN INSURANCE AGENCY                 4228 BLANDING BLVD JACKSONVILLE FL 32210
ERWIN INSURANCE LLC                    2200 CASSAT AVE JACKSONVILLE FL 32210
ERWIN TOWNSHIP                         ERWIN TOWNSHIP - TREASUR PO BOX 117 IRONWOOD MI 49938
ERZINGER CONSTRUCTION CO               2660 OAKHAVEN ST NE PALM BEACH FL 32905
ESCALERA, CARMINA                      ADDRESS ON FILE
ESCAMBIA CO CLERK OF THE CIRCUIT       COURT PO BOX 333 PENSACOLA FL 32591-0333
ESCAMBIA COUNTY                        ESCAMBIA COUNTY-TAX COLL 213 PALAFOX PLACE PENSACOLA FL 32502
ESCAMBIA COUNTY                        ESCAMBIA COUNTY-TAX COLL 314 BELLVILLE AVE ROOM 2 BREWTON AL 36426
ESCAMBIA COUNTY JUDGE OF PROBATE       PO BOX 557 BREWTON AL 36427
ESCAMBIA COUNTY TAX COLLECTOR          213 PALAFOX PLACE PENSACOLA FL 32502
ESCAMBIA COUNTY TAX COLLECTOR          PO BOX 1312 PENSACOLA FL 32591-1312
ESCAMBIA COUNTY TAX COLLECTOR          314 BELLEVILLE AVE BREWTON AL 36427-0407
ESCANABA CITY                          ESCANABA CITY - TREASURE P.O. BOX 948 ESCANABA MI 49829
ESCANABA TOWNSHIP                      ESCANABA TOWNSHIP - TREA 8579 J CO 416 ROAD CORNELL MI 49818
ESCANDON ROOFING, INC.                 4330 ROSA AVE. EL PASO TX 79905
ESCANDON, JOLENE                       ADDRESS ON FILE
ESCOBEDO, STEPHANIE                    ADDRESS ON FILE
ESCROW TODAY                           13181 N CROSSROADS PKWY SUITE 104 CITY OF INDUSTRY CA 91746
ESENE, TIMOTHY                         ADDRESS ON FILE
ESLER & LINDIE, P.A.                   400 SOUTHEAST 6TH STREET FORT LAUDERDALE FL 33301
ESMERALDA COUNTY                       ESMERALDA COUNTY - TREAS PO BOX 547 GOLDFIELD NV 89013
ESOBAR, EUNICE                         ADDRESS ON FILE
ESOPUS TOWN                            ESOPUS TOWN-TAX COLLECTO P O BOX 700 PT EWEN NY 12466
ESPANA COEN CONST CO &                 NORMITA & RAFAEL PATAG 7006 N 1ST LANE MCALLEN TX 78504
ESPARZA, DIANA                         ADDRESS ON FILE
ESPERANCE TOWN                         ESPERANCE TOWN-TAX COLLE PO BOX 226 ESPERANCE NY 12066
ESPERICUETA, JACQUELINE                ADDRESS ON FILE
ESPIE, EYVETTE                         ADDRESS ON FILE
ESPIEL, LLC                            ATTN: GENERAL COUNSEL 601 CALIFORNIA STREET SUITE 980 SAN FRANCISCO CA 94108
ESPINDOLA OLESEK, PATRICIA             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 416 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 442 of 1490
Claim Name                            Address Information
ESPINOSA PAINTER                      414 N WILMINGTON AVE COMPTON CA 90220
ESPINOZA ROOFING CO                   295 ESCALANTE DR EL PASO TX 79927
ESPINOZA, THOMAS                      ADDRESS ON FILE
ESPINOZAS REMODELING &                LILLIE OLIVER 11106 SAGERIVER CT HOUSTON TX 77089
ESPINOZAS REMODELING CO               11106 SAGERIVER CT HOUSTON TX 77089
ESPIRITU SANTO DEVELOP &              CONSTRUCTION GROUP 11565 SW 7 ST MIAMI FL 33174
ESPOSITO, ALFONSO                     ADDRESS ON FILE
ESQUILIN PLUMBING CONTRACTOR INC      PO BOX 52 LAS PIEDRAS PR 00771-0052
ESQUIRE ASSIST, LTD.                  125 LOCUST STREET HARRISBURG PA 17101
ESQUIRE ASSOCIATION MANAGEMENT, LLC   480 NEW HOLLAND AVE SUITE 8204 LANCASTER PA 17602
ESQUIRE CLEANERS, INC                 2538 ALBANY AVE WEST HARTFORD CT 06117
ESQUIVEL, ANTONIA                     ADDRESS ON FILE
ESQUIVEL, JUAN                        ADDRESS ON FILE
ESSENT GUARANTY INC                   ATTN: CLIENT SERVICES P.O. BOX 881 WINSTON-SALEM NC 27199
ESSENT GUARANTY, INC.                 ATTN: GENERAL COUNSEL TWO RADNOR CORPORATE CENTER 100 MATSONFORD ROAD 3RD FL.
                                      RADNOR PA 19087
ESSEX COUNTY                          ESSEX COUNTY - TREASURER BOX 489 TAPPAHANNOCK VA 22560
ESSEX COUNTY CLERK                    465 MARTIN LUTHER KING JR. BLVD. NEWARK NJ 07102
ESSEX COUNTY TREASURER                7551 COURT ST ELIZABETHTOWN NY 12932
ESSEX COUNTY TREASURER                321 PRINCE ST TAPPAHANNOCK VA 22560
ESSEX COUNTY TREASURER OFFICE         PO BOX 489 TAPPAHANNOCK VA 22560-0499
ESSEX FELLS TOWNSHIP                  ESSEX FELLS TWP-COLLECTO P.O. BOX 38 ESSEX FELLS NJ 07021
ESSEX INSURANCE CO                    P O BOX 2010 GLEN ALLEN VA 23058
ESSEX TOWN                            ESSEX TOWN - TAX COLLECT 30 MARTIN STREET ESSEX MA 01929
ESSEX TOWN                            ESSEX TOWN - TAX COLLECT 81 MAIN STREET ESSEXJUNCTION VT 05452
ESSEX TOWN                            ESSEX TOWN - TAX COLLEC 29 WEST AVE TOWN HALL ESSEX CT 06426
ESSEX TOWN                            ESSEX TOWN - TAX COLLECT PO BOX 45 ESSEX NY 12936
ESSEX TOWNSHIP                        ESSEX TOWNSHIP - TREASUR 5462 W. LOWE RD ST JOHNS MI 48879
ESSEXVILLE CITY                       ESSEXVILLE CITY - TREASU 1107 WOODSIDE AVE ESSEXVILLE MI 48732
EST OF ANNIE MORRIS                   14580 DRY BRIDGE RUTHER GLEN VA 22546
EST OF ARCADIO MEZA                   5620 S CONTINENTAL RD TUCSON AZ 85735
EST OF ARLETHA JACKSON                & ANNETTE DAVIS 8036 WATER VIEW DR BELMONT NC 28012
EST OF CATHERINE ANCO                 & JOSEPH ANCO 1326 212TH AVE NEW RICHMOND WI 54017
EST OF CHARLES GLESSING               & D FREAD 4066 NE MOON RIVER CIR JENSEN BEACH FL 34957
EST OF CURTIS REEVES &                MAGGIE & MARK REEVES 2801 BROSNAN ST SAN DIEGO CA 92111
EST OF D RODRIGUEZ &                  ESTELA CUEVAS 7342 STONE PINE LN HOUSTON TX 77041
EST OF E WALSH & M KANE               & E WALSH & R WALDRON JR 4 WAR ADMIRAL LN MEDIA PA 19063
EST OF EDNA BERNHART                  & JUDITH BARBOUR 136 BOLAS RD DUXBURY MA 02332
EST OF ELIZABETH MCCABE               7205 SUNLIGHT PEAK DR NE RIO RANCHO NM 87144
EST OF GEORGE ARCENEAUX               300 MARTIN OAKS DR LAFAYETTE LA 70501
EST OF GERALDINE MARTELL              & EST OF DONALD MARTELL 432 WHITMAN BLVD ELYRIA OH 44035
EST OF INA O NEIL                     1218 JACKSON RD CLEARWATER FL 33755
EST OF J CRAIG & C CRAIG              & MA CRAIG TRUST PO BOX 662 FERNLEY NV 89408
EST OF JOANNE DEBERRY                 1520 MANOR DR GLADSTONE OR 97027
EST OF JOHN GILMORE                   1105 S STAPLES CORPUS CHRISTY TX 78404
EST OF JOHN HIGDON&JASON              &CLAUDIA&JESSICA BENFIEL 1916 CASEY AVE SE CULLMAN AL 35055
EST OF JOHN SHIELDS                   AND JEFFREY SHIELDS 8922 MEMORIAL DR HOUSTON TX 77024
EST OF JOSEPH MILES                   1723 AUBURN ST ROCKFORD IL 61103
EST OF KATHY JUMPER                   5890 CEDAR TREE LN NAPLES FL 34116



Epiq Corporate Restructuring, LLC                                                                  Page 417 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 443 of 1490
Claim Name                               Address Information
EST OF LINDA JOHNSON                     & D JOHNSON & D MADISON 9716 CREST DR OKLAHOMA CITY OK 73130
EST OF LOUIS PELLEGRINI                  62 FAXON ST NEWTON MA 02458
EST OF MARCELLA BJORK                    792 YANK ST GOLDEN CO 80401
EST OF MARIE BENNETT &                   JOYCE FINTER 4904 S 91ST E AVE TULSA OK 74145
EST OF MICHAEL SCHOCK                    & LINA SCHOCK 574 QUAIL CYN SAN ANTONIO TX 78249
EST OF PEARLINE FELDER &                 LOUIS TYSON 10 FRANCINE ST RANDALLSTOWN MD 21133
EST OF RACHEL DORSETT                    APT 2EN 6207 KENNEDY BLVD E WEST NEW YORK NJ 07093
EST OF RICHARD NOVOA &                   BRENDA NOVOA 1062 ROSEWOOD DR SANTA MARIA CA 93458
EST OF S HAYDEN & BRUCE                  LASH 5362 FAIRHILL DR RAVENNA OH 44266
EST OF SYED MOHIUDDIN                    & AYSHA N MOHIUDDIN 606 CLOVIS CT COLLEGE STATION TX 77845
ESTADA HOMEOWNERS ASSOCIATION, INC.      2801 N. UNIVERSITY DRIVE, SUITE 204 CORAL SPRINGS FL 33065
ESTANCIA                                 C/O RESOURCE PROPERTY MANAGEMENT 7300 PARK ST. SEMINOLE FL 33777
ESTANCIA VALLEY SOLID                    WASTE AUTH PO BOX 736 ESTANCIA NM 87016
ESTATE AT WESTBURY PARK                  PO BOX 7665 HILTON HEAD ISLAND SC 29938
ESTATE CLAIM SERVICE AND                 PETER & DENISE SMITH 934 CROMWELL AVE 2 SAINT PAUL MN 55114
ESTATE CLAIM SERVICES LLC                934 CROMWELL AVE SAINT PAUL MN 55114
ESTATE OF                                SANDRA FITZGERALD 29244 ROAN DR WARREN MI 48093
ESTATE OF                                EVELYN SULLIVAN PO BOX 1146 GRANBURY TX 76048
ESTATE OF                                AMY SCHELCHER 1725 E LOOP 230 SMITHVILLE TX 78957
ESTATE OF                                ANDREW SIMMERING 477 VALHALLA DR COLORADO SPRINGS CO 80901
ESTATE OF                                ROSALIO DELOS SANTOS 441 MANANAI APTA HONOLULU HI 96818
ESTATE OF BRUCE CASEY                    & MARY CASEY 79 BRECKENRIDGE DR AURORA IL 60504
ESTATE OF DONALD KEITH THUM, DECEASED    NICHOLAS KRITIKOS HOFFMAN & FORDE 3033 FIFTH AVENUE. SUITE 225 SAN DIEGO CA
                                         92103
ESTATE OF DOROTHY MARY STEWART           TREVOR MARTIN HORSPOOL & HORSPOOL 300 E STATE STREET SUITE 200 REDLANDS CA
                                         92373
ESTATE OF ELIZABETH                      SNYDER 509 KELSI DR MOORE OK 73160
ESTATE OF EULA JENKINS                   CHRISTINE COLLIER 2928 LEMUEL DAWSON RD KINSTON NC 28501
ESTATE OF FRANK C GUILAUME               HADASSAH GUILLAUME 1525 NE 136TH ST NORTH MIAMI FL 33161
ESTATE OF GENEVA SHORTRIDGE              245 LIST AVENUE C/O RICHARD E. SHORTRIDGE SR. PASADENA MD 21122
ESTATE OF JESUS LAM                      683 SE 6TH PLACE HIALEAH FL 33010
ESTATE OF JOHN MAUK &                    DUSTIN VILLARREAL 528 PERRY ST SANDUSKY OH 44870
ESTATE OF KATHLEEN JOHNSON               1666 DELAWARE AVE LAWTON IA 51030-8000
ESTATE OF KENNETH SPERLING, ET AL.       KAREN SUE SPERLING, PRO SE
ESTATE OF LASCELLS G ALLEN               GODFREY ALLEN 7616 UDINE AVENUE ORLANDO FL 32819
ESTATE OF PEDRO RAMIREZ GARCIA, ET AL.   JONATHAN S MILDER THE LAW OFFICE OF JONATHAN S MILDER 301 EAST COOK STREET,
                                         SUITE A SANTA MARIA CA 93454
ESTATE OF ROBERT A GARELICK              TED GARELICK 10412 SOUTH WEST 50TH STREET MIAMI FL 33165
ESTATE OF ROBERT WEGNER, ET AL.          SAM DANIEL, ESQ. 1756 S UTICA AVE. TULSA OK 74104
ESTATE OF RUTH F. GRIFFIN, ET AL.        REBECCA L. BLACK, ESQUIRE PA 309127 LUTZ & PAWK; MORGAN CENT. BLDG 101 E
                                         DIAMOND ST STE 102 BUTLER PA 16001
ESTATE OF THOMAS E HEFFRON               1755 S NAPERVILLE RD STE 200 WHEATON IL 60189
ESTATE OF TOM GUNNING                    & JO GUNNING 6003 LANSFORD LN COLLEYVILLE TX 76034
ESTATES AT CULLEN PARK HOA, INC          PO BOX 690269 HOUSTON TX 77269
ESTATES OF DAVIS GROVE HOAS, INC         3036 CENTRE OAK WAY GERMANTOWN TN 38138
ESTATES OF NORTHWOOD HOMES ASSOC INC     5717 NORTH BEAMAN AVENUE KANSAS CITY MO 64151
ESTEBANIA MUNIZ-GONZALEZ                 5711 KISLIN PL ORLANDO FL 32807
ESTELL MANOR CITY                        ESTELL MANOR CITY -COLLE 148 CUMBERLAND AVENUE ESTELL MANOR NJ 08319
ESTELLA TOWN                             ESTELLA TWN TREASURER 21870 COUNTY HIGHWAY EE CORNELL WI 54732
ESTELLA VERONA ROBERTS, ET AL.           PRO SE - MARK ALAN FREDERICKSON 788 DORA CELESTE DR LAS VEGAS NM 87701


Epiq Corporate Restructuring, LLC                                                                     Page 418 OF 1400
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 444 of 1490
Claim Name                           Address Information
ESTEP HOMES INC                      13329 4TH ST SANTA FE TX 77510
ESTER, DAWNESE                       ADDRESS ON FILE
ESTES LAW PC                         605 FOREST ST RENO NV 89509
ESTHER LOPEZ                         DAVID H. KRIEGER HAINES & KRIEGER, LLC 8985 S. EASTERN AVE., SUITE 350
                                     HENDERSON NV 89123
ESTHER M LUSKUS                      2 HURLBUT STREET ARKPORT NY 14807
ESTHER TATIS &                       TEMISTOCLES TATIS 5340 NW 168 TERR MIAMI FL 33055
ESTILL COUNTY                        ESTILL COUNTY - SHERIFF 130 MAIN STREET, COURTHO IRVINE KY 40336
ESTILL SPRINGS CITY                  ESTILL SPRINGS-TAX COLLE 100 HUDGINS ST ESTILL SPRINGS TN 37330
ESTRADA ROOFING                      ESTRADA HOME MAINTENANCE, INC 1738 SW 57 AVE MIAMI FL 33155
ESTRADA ROOFING, LLC                 JOSE S ESTRADA 2625 E BOULDER ST COLORADO SPRINGS CO 80909
ESTRADA, ANGELA                      ADDRESS ON FILE
ESTRADA, CRYSTAL                     ADDRESS ON FILE
ESTRADA, LAURIE                      ADDRESS ON FILE
ESTRADA, LETYCIA                     ADDRESS ON FILE
ESTRADA, MARICRUZ                    ADDRESS ON FILE
ESTRADA, MICHELLE                    ADDRESS ON FILE
ESTRADA, SADIE                       ADDRESS ON FILE
ESTRADA, SHINDER                     ADDRESS ON FILE
ESTRAL BEACH VILLAGE                 ESTRAL BEACH VLG - TREAS 7196 LAKESHORE NEWPORT MI 48166
ESTRELLA                             12460 SW 8TH ST 101 MIAMI FL 33184
ESTRELLA COMMUNITY ASSOCIATION       8360 E VIA DE VENTURA STE L 100 SCOTTSDALE AZ 85258
ESTRELLA INS                         720 W HALLANDALE BCH101 HALLANDALE BEACH FL 33009
ESTRELLA INS                         7061 TAFT ST HOLLYWOOD FL 33024
ESTRELLA INS                         3750 W FLAGLER ST MIAMI FL 33134
ESTRELLA INSURANCE                   1140 W 68 ST STE B HIALEAH FL 33014
ESTRELLA PLUMBING CONTRACTORS INC    7001 W 35 AVE 116 HIALEAH FL 33018
ESTRELLA, JONATHAN                   ADDRESS ON FILE
ESTUARDO VASQUEZ                     527 W. 55TH ST. LOS ANGELES CA 90037
ESURANCE INS SRVCS INC               BOA LOCKBOX SVCS740473 2706 MEDIA CENTER DR LOS ANGELES CA 90065
ESURANCE INS SRVCS INC               1011 SUNSET BLVD STE 100 ROCKLIN CA 95677
ESURANCE P AND C INS CO              P O BOX 740473 LOS ANGELES CA 90074
ETC INC                              13043 N EMERALD DRIVE HAYDEN ID 83835
ETC REALTY LLC                       3718 SUMTER AVENUE SOUTH SAINT LOUIS PARK MN 55426
ETCREALTY                            ATTN: LANE HANSEN 3718 SUMTER AVE S MINNEAPOLIS MN 55426
ETCREALTY                            ATTN: LANE HANSEN 3718 SUMTER AVE S ST. LOUIS PARK MN 55426
ETHAN JACKSON INVESTMENTS LLC        14101 BARONESS COURT ORLANDO FL 32828
ETHAN PENNINGTON AND                 CAITLIN PENNINGTON 17737 JOLIET RD SHERIDAN IN 46069
ETHAN REED MCKINNEY                  13302 EARLY SUNSET DR MEMPHIS IN 47143
ETHEL JACKSON                        5949 BLUE HERON CT BATON ROUGE LA 70817
ETHOS GENERAL CONT                   10303 E DRY CREEK RD 400 ENGLEWOOD CO 80112
ETNA BORO                            ETNA BORO - TAX COLLECTO 437 BUTLER ST PITTSBURGH PA 15223
ETNA TOWN                            ETNA TOWN - TAX COLLECTO PO BOX G ETNA ME 04434
ETON CITY                            ETON CITY-TAX COLLECTOR PO BOX 407 ETON GA 30724
ETON PLACE CONDOMINIUM               C/O VANGUARD MANAGEMENT P.O. BOX 93687 LAS VEGAS NV 89193-3687
ETOWAH CITY                          ETOWAH CITY-TAX COLLECTO 415 N TENNESSEE AVE ETOWAH TN 37331
ETOWAH COUNTY                        ETOWAH CO-REV COMMISSION 800 FORREST AVE - ROOM GADSDEN AL 35901
ETOWAH COUNTY JUDGE OF PROBATE       PO BOX 187 GADSDEN AL 35902
ETOWAH COUNTY REVENUE COMMISSIONER   800 FORREST AVE GADSDEN AL 35901



Epiq Corporate Restructuring, LLC                                                                 Page 419 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 445 of 1490
Claim Name                             Address Information
ETOWAH FLOORING CARPET ONE             ETOWAH DECORATING CENTER INC 615 WALESKA ROAD CANTON GA 30114
ETRADE FINANCIAL CORPORATION           PO BOX 484 JERSEY CITY NJ 07303
ETTRICK TOWN                           ETTRICK TWN TREASURER PO BOX 52 ETTRICK WI 54627
EUBANKS HOMES INC                      645 HURRICANE CREEK CIRCLE ANNA TX 75409
EUBANKS, KESHIA                        ADDRESS ON FILE
EUCLID RFG & SIDING INC                424 S VERMONT ST PALATINE IL 60067
EUGENE A MARQUIS                       12C FRANKLIN DRIVE MAPLE SHADE NJ 08052
EUGENE A WIGGINS JR INC                2024 S SOUTHLAND AVE GONZALEZ LA 70737
EUGENE ELIAS &                         ADDRESS ON FILE
EUGENE F BRYMER                        ADDRESS ON FILE
EUGENE HUNT                            ADDRESS ON FILE
EUGENE NAGLER                          ADDRESS ON FILE
EUGENE P HEITMAN                       ADDRESS ON FILE
EUGENE SCHECHTER                       ADDRESS ON FILE
EUGENE ZELLER AND MICHELLE             ADDRESS ON FILE
EULA GRAY                              JAMES KEAVENEY, ESQ. KEAVENEY LEGAL GROUP, LLC 1101 N. KINGS HIGHWAY, SUITE
                                       G100 CHERRY HILL NJ 08034
EULA MYERS                             ADDRESS ON FILE
EULA WHITE                             ADDRESS ON FILE
EULALIA TOWNSHIP                       EULALIA TWP - TAX COLLEC 72 WOODLAND HEIGHTS COUDERSPORT PA 16915
EULAS TODD BROOKS                      6518 OLD ORCHARD RD SEBRING FL 33876
EUNICE CITY                            EUNICE CITY - TAX COLLEC P O BOX 1106 EUNICE LA 70535
EUNICE-LAMAR, TERRI                    ADDRESS ON FILE
EUPORA CITY                            EUPORA CITY-TAX COLLECTO 390 CLARK AVE EUPORA MS 39744
EUREKA COUNTY                          EUREKA COUNTY - TREASURE PO BOX 677 EUREKA NV 89316
EUREKA FLOOR CARPET ONE                2385 MYRTLE AVE EUREKA CA 95501
EUREKA TOWN                            EUREKA TWN TREASURER 1914 230TH STREET ST CROIX FALLS WI 54024
EUREKA TOWNSHIP                        EUREKA TOWNSHIP - TREASU 9322 S GREENVILLE RD GREENVILLE MI 48838
EUREST DINING SERVICES                 PO BOX 417632 BOSTON MA 02241-7632
EUROCRAFT CONTRACTORS &                25525 W IVANHOE RD WAUCONDA IL 60084
EUROPEAN SPACES LLC                    1160 N FEDERAL HWY 1221 FORT LAUDERDALE FL 33304
EUROQUALITY IMPROVEMENTS               LLC 5466 KENNESAW DR BATON ROUGE LA 70817
EUSTIS INSURANCE                       110 VETERANS BLVD STE200 METALRIE LA 70005
EUSTIS ROOFING COMPANY INC.            15311 OLD US HWY 441 SUITE A TAVARES FL 32778
EUSTIS TOWN                            EUSTIS TOWN-TAX COLLECTO P.O. BOX 350 STRATTON ME 04982
EVA TERZAKIS                           IRA H. LAPP, ESQ. NEIMARK & NEIMARK, LLP 37 CONGERS ROAD NEW CITY NY 10956
EVALUATION CONCEPTS                    299 MONTANA DE ORO ST TULARE CA 93274
EVALUATION CONCEPTS                    PO BOX 516 TULARE CA 93275
EVAN SUSSKIND AND                      MINDI SUSSKIND 9616 EAGLE RIDGE DR BETHESDA MD 20817
EVANGELINA PUENTES &                   ROLANDO PUENTES 10352 SW 21 ST TER MIAMI FL 33165
EVANGELINE PARISH                      EVANGELINE PARISH - COLL 200 COURT STREET, SUITE VILLE PLATTE LA 70586
EVANGELINE TOWNSHIP                    EVANGELINE TWP - TREASUR 111 N. EAST ST. BOYNE CITY MI 49712
EVANS APPRAISAL SERVICE INC            479 EAST AVE CHICO CA 95926
EVANS CARPET DEPOT LLC                 14397 UNIVERSITY AVE HAMMOND LA 70401
EVANS CITY BORO                        WILDA CLAWSON, TAX COLLE 141 EVANS ST EVANS CITY PA 16033
EVANS CONSTRUCTION                     KENNY OLIN EVANS 190 PARHAM RD MILLEDGEVILLE GA 31061
EVANS COUNTY                           EVANS COUNTY-TAX COMMISS PO BOX 685 CLAXTON GA 30417
EVANS COUNTY TAX COMMISSIONER          201 FREEMAN ST STE 4 CLAXTON GA 30417-0685
EVANS MILLS VILLAGE                    EVANS MILLS VILLAGE - CL PO BOX 176 EVANS MILLS NY 13637



Epiq Corporate Restructuring, LLC                                                                  Page 420 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 446 of 1490
Claim Name                             Address Information
EVANS REAL ESTATE CO INS               502 E 42TH ST TONGANOXIE KS 66086
EVANS ROOFING                          MISH MORAN 20064-9 TOWNSEND FORD ROAD ATHENS AL 35614
EVANS TOWN                             LYNN M. KRAJACIC, TOWN C 8787 ERIE ROAD ANGOLA NY 14006
EVANS, ANGELA                          ADDRESS ON FILE
EVANS, BETH                            ADDRESS ON FILE
EVANS, ESSIE                           W. PAUL FRYER 306 N WEST STREET P. O. BOX 1540 BAINBRIDGE GA 39818
EVANS, KENDRA                          ADDRESS ON FILE
EVANS, KRISTINA                        ADDRESS ON FILE
EVANS, LILLIE                          ADDRESS ON FILE
EVANS, RICHARD                         ADDRESS ON FILE
EVANS, TANELL                          ADDRESS ON FILE
EVANS, WILLIAM                         ADDRESS ON FILE
EVANS, WILLIAM                         ADDRESS ON FILE
EVANS-BRANT CS (EVANS TN               EVANS-BRANT CS - TAX REC 8787 ERIE ROAD ANGOLA NY 14006
EVANSVILLE CITY                        ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
EVANSVILLE CITY                        TAX COLLECTOR PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
EVANSVILLE WATER & SEWER UTILITY       1 NW MARTIN LUTHER KING JR BLVD RM 104 EVANSVILLE IN 47740
EVART CITY                             EVART CITY - TREASURER 200 S MAIN EVART MI 49631
EVART TOWNSHIP                         TAX COLLECTOR 1373 90TH AVE EVART MI 49631
EVARTS TREMAINE                        1111 SUPERIOR AVE 420 CLEVELAND OH 44114
EVC SOFTWARE INC                       7719 LOVERS LN DALLAS TX 75225
EVE CAMPBELL INS                       P O BOX 4046 MALIBU CA 90264
EVELINE TOWNSHIP                       EVELINE TOWNSHIP - TREAS PO BOX 248 CHARLEVOIX MI 49720
EVELYN ANNETT CHATMAN, ET AL.          JACKSONVILLE AREA LEGAL AID, INC. KATHERINE HANSON 126 WEST ADAMS STREET
                                       JACKSONVILLE FL 32202
EVELYN B JACKSON                       7501 WRENWOOD DR SACRAMENTO CA 95823
EVELYN HERNANDEZ                       1150 SW 138TH AVE MIAMI FL 33184
EVELYN L WHITTAKER                     PO BOX 2121 EATONVILLE FL 32751
EVELYN MCDOWELL                        3014 BARRON AVE APT 103 MEMPHIS TN 38114
EVELYN R COREY                         11044 CORAL ALOE AVE FOUNTAIN VALLEY CA 92708
EVELYNN W JOHNSON                      1050 W 79TH ST 416 CHICAGO IL 60620
EVER READY UTILITIES, INC.             8895 N MILITARY TRAIL, SUITE 203D PALM BEACH GARDENS FL 33410
EVERBANK                               100 SUMMER STREET SUITE 3232 BOSTON MA 02110
EVERBANK                               MARILYN A. MAHUSKY VERMONT LEGAL AID 56 MAIN STREET, SUITE 801 SPRINGFIELD VT
                                       05156
EVERBANK                               TIAA BANK 301 WEST BAY STREET JACKSONVILLE FL 32202
EVERBANK                               BRUCE JACOBS & ASSOCIATES, P.A. BRUCE JACOBS; ALFRED I. DUPONT BLDG 169 EAST
                                       FLAGLER STREET, STE 1620 MIAMI FL 33131
EVERBANK                               BRIAN MORROW - PRO SE 889 NE 214 LANE CONDO #3 MIAMI FL 33179
EVERBANK                               DON R. HETTER (PRO SE) 08 MERCED ROAD LOS LUMAS NM 87031
EVERBANK, ET AL.                       SHUTTLEWORTH WILLIAMS, PLLC MICHAEL G. DERRICK; PHILLIP C. BASS 22 NORTH FRONT
                                       STREET, SUITE 850 MEMPHIS TN 38103
EVERBANK, ET AL.                       TOMMY HENSON, PRO SE 1203 CHELSEA AVE MEMPHIS TN 38103
EVERBANK, ET AL.                       HUSCH BLACKWELL LLP (ATTORNEY FOR MERS) JO ANN SANDIFER, ESQ 190 CARONDELET
                                       PLAZA, SUITE 600 MEMPHIS TN 38107
EVERBANK, ET AL.                       SAM BLAISS, ESQ ATTORNEY FOR JAMES K. & PATSY H. WINTER 77 ADAMS AVENUE
                                       MEMPHIS TN 38120
EVERBANK, ET AL.                       WYATT, TARRANT & COMBS, LLP ATTORNEY FOR BANK OF BARTLETT 1715 AARON BRENNER
                                       DRIVE, SUITE 800 ST. LOUIS MO 63105
EVERBRIDGE INC                         PO BOX 740745 LOS ANGELES CA 90074-0745



Epiq Corporate Restructuring, LLC                                                                   Page 421 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 447 of 1490
Claim Name                             Address Information
EVERBRIDGE, INC.                       ATTN: GENERAL COUNSEL 500 N BRAND BLVD SUITE 1000 GLENDALE CA 91203
EVERBRIDGE, INC.                       ATTN: LEGAL DEPARTMENT 500 N. BRAND BLVD. SUITE 1000 GLENDALE CA 91203
EVEREST CONSTRUCTION LLC               5032 W POST ROAD LAS VEGAS NV 89118
EVEREST NATL INS                       P O BOX 830 LIBERTY CORNERS NJ 07938
EVEREST SECURITY INS CO                P O BOX 1620 ALPHARETTA GA 30009
EVERETT BORO                           EVERETT BORO - TAX COLLE 831 WEST ST. EVERETT PA 15537
EVERETT CASH MTL                       P O BOX 2057 KALISPELL MT 59903
EVERETT CASH MUTUAL INS                10591 LINCOLN HWY EVERETT PA 15537
EVERETT CASH MUTUAL INS.               P. O. BOX 21 BEDFORD PA 15522
EVERETT CASH MUTUAL INS.               P O BOX 88 EVERETT PA 15537
EVERETT CITY                           EVERETT CITY - TAX COLLE 484 BROADWAY EVERETT MA 02149
EVERETT S.D./EAST PROVDI               TAMMY NYCUM - TAX COLLEC 1917 MT CHAPEL RD BREEZEWOOD PA 15533
EVERETT S.D./EVERETT BOR               EVERETT AREA SD - COLLEC 831 WEST ST. EVERETT PA 15537
EVERETT S.D./MONROE TOWN               EVERETT SD - TAX COLLECT PO BOX 57 CLEARVILLE PA 15535
EVERETT S.D./SOUTHAMPTON               LADAWN KIFER -TAX COLLEC 577 S MILK & WATER RD EVERETT PA 15537
EVERETT S.D./WEST PROVID               EVERETT AREA SD - COLLEC 111 ADAMS STREET EVERETT PA 15537
EVERETT TOWNSHIP                       EVERETT TOWNSHIP - TREAS 1516 E 8TH STREET WHITE CLOUD MI 49349
EVERGREEN APPRAISAL GROUP INC          11410 NE 124TH ST KIRKLAND WA 98034
EVERGREEN AT CLIFTON COA INC           C/O TAYLOR MANAGEMENT COMPANY 80 SOUTH JEFFERSON ROAD 2ND FLOOR WHIPPANY NJ
                                       07981
EVERGREEN AT CLIFTON COA INC           C/O TAYLOR MANAGEMENT COMPANY 80 JEFFERSON ROAD 2ND FLOOR WHIPPANY NJ 07981
EVERGREEN INS AGENCY                   3501 ELLA BLVD HOUSTON TX 77018
EVERGREEN INS INC                      583 105TH AVE N STE 2 ROYAL PALM BEACH FL 33411
EVERGREEN INSURANCE AGENCY, INC.       LESHAWN P. O BOX 924074 HOUSTON TX 77292
EVERGREEN OF CRESTWOOD CONDOMINIUM     GNP MANAGEMENT GROUP, LLC AS AGENT 430 N. MICHIGAN AVE 2ND FLOOR CHICAGO IL
ASSOC                                  60611
EVERGREEN P & C INS AGY                25 ROBERT PITT DRIVE SUITE 200F MONSEY NY 10952
EVERGREEN PRESERVE CONDOMINIUM         PO BOX 315 BILLERICA MA 01862
EVERGREEN PRESERVE CONDOMINIUM         164 WESTFORD ROAD, SUITE 15 C/O WINER & BENNETT, LLP TYNGSBORO MA 01879
EVERGREEN TOWN                         EVERGREEN TWN TREASURER PO BOX 367 SPOONER WI 54801
EVERGREEN TOWNSHIP                     EVERGREEN TOWNSHIP - TRE PO BOX 147 SHERIDAN MI 48884
EVERHOME MORTGAGE COMPANY              P.O. BOX 530579 ATLANTA GA 21228
EVERHOME MORTGAGE COMPANY              HARRISON & RADEKER, P.A. ANDREW S. RADEKER P.O. BOX 50143 COLUMBIA SC 29250
EVERHOME MORTGAGE COMPANY              8100 NATIONS WAY JACKSONVILLE FL 32256
EVERING, GARY                          ADDRESS ON FILE
EVERLAST HOME ENERGY SOLUTIONS         G D FRIEND INC 2921 DAIMLER ST SANTA ANA CA 92705
EVERLASTING EXTERIORS                  INC 17218 PRESLEY CIRCLE HASTINGS MN 55033
EVERSON BORO                           EVERSON BORO - TAX COLLE 604 GRAFF ST. EVERSON PA 15631
EVERSOURCE                             P O BOX 650032 DALLAS TX 75265-0032
EVERSOURCE                             PO BOX 650047 DALLAS TX 75265-0047
EVERSOURCE                             PO BOX 650851 DALLAS TX 75265-0851
EVERSOURCE                             PO BOX 660753 DALLAS TX 75266-0753
EVERSOURCE ENERGY                      PO BOX 56002 BOSTON MA 02205
EVERSOURCE ENERGY                      PO BOX 56003 BOSTON MA 02205
EVERSURE AGENCY                        25833 ST HWY 181 DAPHNE AL 36526
EVERYDAY RESTORATIONS INC.             DOMINICK BELLAVIA 398 W. ARMY TRAIL RD 234 BLOOMINGDALE IL 60108
EVERYDAY RESTORATIONSINC               398 W ARMY TRAIL RD 234 BLOOMINGDALE IL 60108
EVERYTHING INTERIOR                    1150 WEST 27TH ST JACKSONVILLE FL 32209
EVERYTHING SOLAR                       1901 W COLONIAL DRIVE ORLANDO FL 32804



Epiq Corporate Restructuring, LLC                                                                   Page 422 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 448 of 1490
Claim Name                            Address Information
EVESHAM MUA                           P.O. BOX 467 MARLTON NJ 08053
EVESHAM TOWNSHIP                      EVESHAM TWP - COLLECTOR 984 TUCKERTON ROAD MARLTON NJ 08053
EVISTA ENVIRO HEALTH SYS              4030 BIRCH ST 105 NEWPORT BEACH CA 92660
EVITA MATSON                          8404 HENRY ST ORANGE TX 77630
EVLES INSURANCE AGENCY                51146 COUNTRY RD 5 N ELKHART IN 46514
EVOLUTION ROOFING AND                 GENERAL CONTRACTORS 9801 PINEHURST DR ROWLATT TX 75089
EVOLUTION TECH                        5241 SW 155TH AVE MIRAMAR FL 33027
EVR-GARD CONSTRUCTION CO              5711 W SLAUSON AV 150 CULVER CITY CA 90230
EVVA WEIDELI AND HERMAN WEIDELI       21113 129TH AVE. E GRAHAM WA 98338
EWA PYC &                             WALDEMAR PYC 104 S BARAT AVE SAINT LOUIS MO 63135
EWART, MARYGRACE                      ADDRESS ON FILE
EWENI, ASHTON                         ADDRESS ON FILE
EWING TOWNSHIP TAX OFFICE             2 JAKE GARZIO DR EWING NJ 08628
EWING TOWNSHIP-FISCAL                 EWING TOWNSHIP -TAX COLL 2 JAKE GARZIO DRIVE EWING NJ 08628
EWING, BRIANNA                        ADDRESS ON FILE
EWING, EUGENE                         ADDRESS ON FILE
EWING, KIM                            ADDRESS ON FILE
EX E1 SBS LLC                         7809 CALLE DE COBRE NE ALBUQUERQUE NM 87109
EXACTA ILLINOIS SURVEYORS INC         316 EAST JACKSON ST MORRIS IL 60450
EXACTA OHIO                           RESIDENTIAL SURVEY COMPANY, LLC 2132 EAST 9TH STREET. SUITE 203 CLEVELAND OH
                                      44115
EXCALIBER NAT                         4503 WOODLAND CORP 100 TAMPA FL 33614
EXCALIBRE MANAGEMENT CO               2860 MILL CREEK ROAD PO BOX 200 MENTONE CA 92359
EXCALIBUR ENTERPRISES, LTD.           360 W MAIN STREET TRAPPE PA 19426
EXCALIBUR EXTERIORS                   6295 W 55TH AV ARVADA CO 80002
EXCALIBUR EXTERIORS LLC               AJT EXTERIORS LLC 6295 W 55TH AVE ARVADA CO 80002
EXCALIBUR NAT                         5706 BENJAMIN CNT DR 116 TAMPA FL 33634
EXCALIBUR NATIONAL INSCO              P O BOX 26129 TAMPA FL 33623
EXCEL ADJUSTERS INC                   SUITE 685 3530 WILSHIRE BLVD LOS ANGELES CA 90010
EXCEL APPRAISAL SERVICES              24410 N 36TH WAY PHOENIX AZ 85050
EXCEL CONSTRUCTION                    SERVICES INC 13240 N 26TH PL PHOENIX AZ 85032
EXCEL EXTERIORS INC                   6230 10TH ST N UNIT 420 OAKDALE MN 55128
EXCEL HOME CONSTR AND                 S & D TRUMAN 571 JACOB WAY 201 ROCHESTER MI 48304
EXCEL REALTY                          XL REALTY, INC. PO BOX 1808 LAKE DALLAS TX 75065
EXCEL ROOFING                         13431 EVERGREEN LANE DAYTON MN 55327
EXCEL ROOFING                         4510 S FEDERAL BLVD ENGLEWOOD CO 80110
EXCEL ROOFING & CONTRACTING           RYAN FOLCK 19702 BELLA LOMA DR. 9302 SAN ANTONIO TX 78256
EXCEL ROOFING INC                     4510 S FEDERAL BLVD ENGLEWOOD CO 80110
EXCEL ROOFING INC                     KEVIN OXLEY 4510 S FEDERAL BLVD ENGLEWOOD CO 80110
EXCEL ROOFING INC & W&M               WALLACE 4510 S FEDERAL BLVD ENGLEWOOD CO 80110
EXCEL SOLAR INC                       3860 TOBY AVENUE MALABAR FL 32950
EXCEL SPECIALIZED                     ROOFING LLC 5701 WATAUGA RD WATAUGA TX 76148
EXCELL APPRAISALS                     PO BOX 8195 FLEMING ISLAND FL 32006
EXCELLENCE CONTRACTORS DBR LLC        4220 STEVE REYNOLDS BLVD SUITE 16 NORCROSS GA 30093
EXCELLENCE INSURANCE                  3801 SW 107TH AVE MIAMI FL 33165
EXCELLENT ROOFING &                   CHIMNEY 84 JEWELL ST GARFIELD NJ 07026
EXCELLENT ROOFING CORP.               1050 WEST 37TH STREET HIALEAH FL 33012
EXCELSIOR                             62 MAPLE AVE KEENE NH 03431
EXCELSIOR CLEANERS INC                6 PACEVIEW DR HOWELL NJ 07731



Epiq Corporate Restructuring, LLC                                                                 Page 423 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 449 of 1490
Claim Name                              Address Information
EXCELSIOR INS                          PO BOX 703 KEENE NH 03431
EXCELSIOR RESTORATION                  & HILDA RUIZ 2430 N GLASSELL ST STE E ORANGE CA 92865
EXCELSIOR RESTORATION, INC.            2430 N GLASSELL SUITE E ORANGE CA 92865
EXCELSIOR TOWN                         EXCELSIOR TWN TREASURER PO BOX 57 ROCK SPRINGS WI 53961
EXCELSIOR TOWNSHIP                     EXCELSIOR TOWNSHIP - TRE 5898 TYLER RD SE KALKASKA MI 49646
EXCEPTIONAL APPRAISALS                 4200 S GRANITE DRIVE CHANDLER AZ 85249
EXCEPTIONAL EXTERIORS                  7940 S UNIV BLVD STE 100 CENTENNIAL CO 80122
EXCEPTIONAL EXTERIORS, LLC             3679 S HURON ST. SUITE 402 ENGLEWOOD CO 80110
EXCLUSIVE CONCRETE FLOOR               331 BROOKCREST CIRCLE ROCKLEDGE FL 32955
EXCLUSIVE PROPERTY MANAGEMENT          ARDENT VENTURES LLC 2945 WEST CYPRESS CREEK ROAD, SUITE 201 FORT LAUDERDALE FL
                                       33309
EXECUHOME REALTY                       ATTN: YVONNE MENEGHIN 11238 BIRD RIVER GROVE WHITE MARSH MD 21162
EXECUHOME REALTY                       ATTN: YVONNE MENEGHIN 9512 HARFORD RD BALTIMORE MD 21234
EXECUTIVE APPRAISAL AND                CONSULTING INC 23071 DEERFLY RD BROOKSVILLE FL 34602
EXECUTIVE APPRAISAL SERV               LISA L CONNER 2733 PRAIRIE LANE SNELLVILLE GA 30039
EXECUTIVE APPRAISAL SERVICES INC       PO BOX 13822 ALBUQUERQUE NM 87192
EXECUTIVE DIRECTOR, OFFICE OF FNCL INST COMMONWEALTH OF KENTUCKY 1025 CAPITAL CENTER DRIVE, SUITE 200 FRANKFORT KY
                                        40601
EXECUTIVE HOLMES CONDOMINIUM           PO BOX 677 LEES SUMMIT MO 64063
ASSOCIATION
EXECUTIVE INS CLAIMS                   SERV 13932 SE 74 TERRACE MIAMI FL 33183
EXECUTIVE INS. SVCS                    RR2 BOX 10566 113 ESTATE BARRON SPOT KINGSHILL VI 00850
EXECUTIVE INS. SVCS                    THE VILLAGE MALL 4 ST CROIX VI 00850
EXECUTIVE INSURANCE SER                RR 210566 KINGSHILT VI 00850
EXECUTIVE PARK LLC                     ATTN: LEGAL DEPARTMENT PO BOX 235000 MONTGOMERY AL 36123
EXECUTIVE PARK LLC                     PO BOX 235021 MONTGOMERY AL 36123-5021
EXECUTIVE RISK                         P O BOX 1615 WARREN NJ 70611
EXECUTIVE ROOFING &                    OSCAR & YORDANKA MENDEZ 8022 SW 89TH ST MIAMI FL 33156
EXELAND VILLAGE                        EXELAND VLG TREASURER 11045 W 5TH ST. EXELAND WI 54835
EXETER BORO                            EXETER BORO - TAX COLLEC 1101 WYOMING AVE EXETER PA 18643
EXETER BOROUGH SEWER                   1000 WILKES-BARRE STREET HANOVER TOWNSHIP PA 18703
EXETER FIRE DISTRICT                   TAX COLLECTOR PO BOX 197 EXETER RI 02822
EXETER S.D./EXETER TOWNS               EXETER TWP SD - TAX COLL 10 FAIRLANE RD READING PA 19606
EXETER S.D./SAINT LAWREN               SUSAN EGGERT - TAX COLLE 3540 SAINT LAWRENCE AVE READING PA 19606
EXETER TOWN                            EXETER TOWN - TAX COLLEC 675 TEN ROD ROAD EXETER RI 02822
EXETER TOWN                            EXETER TOWN - TAX COLLEC 10 FRONT ST EXETER NH 03833
EXETER TOWN                            EXETER TOWN - TAX COLLEC 1220 STETSON ROAD EXETER ME 04435
EXETER TOWN                            EXETER TOWN-TAX COLLECTO PO BOX 31 SCHUYLER LAKE NY 13457
EXETER TOWN                            GREEN COUNTY TREASURER 1016 16TH AVE. MONROE WI 53566
EXETER TOWNSHIP                        EXETER TOWNSHIP-TAX COLL 124 CHURCH ST. FALLS PA 18615
EXETER TOWNSHIP                        WAYMAN N SMITH SR - COLL 662 APPLETREE RD HARDING PA 18643
EXETER TOWNSHIP                        EXETER TWP - TAX COLLECT 10 FAIRLANE ROAD READING PA 19606
EXETER TOWNSHIP                        EXETER TOWNSHIP - TREASU 6158 SCOFIELD RD MAYBEE MI 48159
EXIT KING REALTY                       ATTN: LAUREN FUS 8728 EAST STATE ROAD 70 BRADENTON FL 34202
EXIT KING REALTY                       ATTN: STEVE FORBES 1800 TAMIAMI TRAIL S VENICE FL 34293
EXIT REALTY HOMEWARD BOUND             ATTN: JOHN FARRELL 1500 VESTAL PARKWAY E, SUITE 101 VESTAL NY 13850
EXIT REALTY HOMEWARD BOUND             JOHN JAY HB, LLC 1500 VESTAL PARKWAY E. STE 101 VESTAL NY 13850
EXIT REALTY N.F.I.                     7139 N. 9TH AVENUE PENSACOLA FL 32504
EXIT REALTY SUN LIVING                 STRAWN REO (MANAGING MEMBER OF LOF VENTURES LLC) 1490 S. PRICE ROAD, SUITE 305
                                       CHANDLER AZ 85286


Epiq Corporate Restructuring, LLC                                                                   Page 424 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 450 of 1490
Claim Name                             Address Information
EXL LEGAL PLLC                         12425 28TH ST N STE 200 ST PETERSBURG FL 33716
EXMORE TOWN                            EXMORE TOWN - TREASURER P O BOX 647 EXMORE VA 23350
EXNER, DAVID                           ADDRESS ON FILE
EXODUS FINANCIAL                       135 MONTICELLO AVE JERSEY CITY NJ 07304
EXOVATIONS OF ATLANTA                  LLC 1550-A OAK INDUSTRIAL LN CUMMING GA 30041
EXP REALTY LLC                         ATTN: RALPH AND KAREN CHIODO 168 W RIDGE PIKE 131 LIMERICK PA 19468
EXP REALTY LLC                         PLATINUM SERVICES LLC 168 W RIDGE PIKE #131 LIMERICK PA 19468
EXP REALTY LLC-PLATINUM GROUP          ATTN: RALPH AND KAREN CHIODO 168 W RIDGE PIKE, 131 LIMERICK PA 19468
EXPEDITED APPRAISALS LLC               1694 SEABISCUIT TRAIL DELAND FL 32720
EXPERIAN                               PO BOX 881971 LOS ANGELES CA 90088-1971
EXPERIAN INFORMATION SOLUTIONS, INC.   ATTN: GENERAL COUNSEL MEMBERSHIP DEPARTMENT 955 AMERICAN LANE, 4TH FLOOR
                                       SCHAUMBURG IL 60173
EXPERIAN INFORMATION SOLUTIONS, INC.   AND FAIR ISSAC CORPORATION ATTN: GENERAL COUNSEL 475 ANTON BOULEVARD COSTA
                                       MESA CA 92626
EXPERIAN INFORMATION SOLUTIONS, INC.   ATTN: GENERAL COUNSEL 475 ANTON BOULEVARD COSTA MESA CA 92626
EXPERIAN MARKETING SOLUTIONS INC       PO BOX 886133 LOS ANGELES CA 90088
EXPERT CONTRACTING FIRM                1702 1ST STREET E SUITE H HUMBLE TX 77338
EXPERT EXTERIORS LLC                   8120 SHERIDAN BLVD 207C WESTMINSTER CO 80003
EXPERT GENERAL                         CONTRACTING LLC 535 MARLTON PIKE W CHERRY HILL NJ 08002
EXPERT HARDWOOD FLOORING               618 E MEADOWBROOK AVE ORANGE CA 92865
EXPERT INTERIOR AND EXTERIORS, INC.    JOANNE HERMAN 2442 BRISTOL ROAD BENSALEM PA 19020
EXPERT ONE INS AGENCY                  6007 1/2 FALLBROOK AVE WOODLAND HILLS CA 91367
EXPERT PLUMBING CONTR                  LLC 7384 HAWKS CLIFF DR W JACKSONVILLE FL 32222
EXPERT PUBLIC ADJUSTERS                1755 W BROADWAY ST STE OVIEDO FL 32765
EXPERT REAL ESTATE & INVESTMENT        ATTN: CAROLINE GIM 9447-A FIRESTONE BLVD DOWNEY CA 90241
EXPERT RENOVATIONS                     ROY MENDELSSOHN 424 BIG FOUR WIGGINS MS 39577
EXPERT ROOFING INC                     171 ERICK ST Y-1 CRYSTAL LAKE IL 60014
EXPERT WATER REMOVAL                   CBNJR, INC. 5991 31ST STREET E BRADENTON FL 34203
EXPORT BORO                            EXPORT BORO - TAX COLLEC 5951 JOHNSON AVE EXPORT PA 15632
EXPRESS APPRAISAL SERVICE              8709 GREENS LANE RANDALLSTOWN MD 21133
EXPRESS APPRAISAL SERVICE              PO BOX 201 HEBER SPRINGS AR 72543
EXPRESS APPRAISALS                     460 KEYS CT TRACY CA 95377
EXPRESS INS                            4222 W CAPITOL DR 302 MILWAUKEE WI 53216
EXPRESS RESTORATIONS                   830 W BANTA RD INDIANAPOLIS IN 46217
EXPRESS ROOFING AND                    JACK & NANCY METZ 186 CHARDONNAY CT WINCHESTER KY 40391
EXPRESS ROOFING AND HOME               76 FUNTON DR N ALVIN TX 77511
EXPRESS SUNROOMS OF AMERICA            WILLIAM E. NEWMAN 818 OLD GROVE MANOR JACKSONVILLE FL 32207
EXQUISITE HOMES & RENOVATIONS          JOHN P. DOMINGUEZ 3610 CREST BROOK APT 2 CORPUS CHRISTI TX 78415
EXTERIOR COMPANY INC                   1200 CORPORATE BLVD LANCASTER PA 17601
EXTERIOR ENERGY CONSULT&               K MCDONALD & S SINNETT 6409 N OAK TRAFFIC WAY GLADSTONE MO 64118
EXTERIOR GURU                          5680 W 29TH AVE WHEAT RIDGE CO 80234
EXTERIOR REMODEL & DESIG               8550 S 137TH CIR STE 2 OMAHA NE 68138
EXTERIOR REMODELING INC                412 HANNES ST SILVER SPRING MD 20901
EXTERIORS PLUS LLC                     12481 RHODE ISLAND AVE S SAVAGE MN 55378
EXTERIORS PLUS LLC &                   Q CHRISTIAN & THANH TRAN 12481 RHODE ISLAND AVE S SAVAGE MN 55378
EXTERMITECH PEST CONTROL LLC           547 S DECATUR ST MONTGOMERY AL 36104
EXTON ROOFING CO.                      CATHY EXTON 4302 EAST GRANDSTAFF CUSHING OK 74023
EXTRACO INSURANCE                      18 SO. MAIN STREET 7TH FLOOR TEMPLE TX 76503
EXTREME HOME                           IMPROVEMENTS 16101 W FARMINGTON RD TRIVOLI IL 61569



Epiq Corporate Restructuring, LLC                                                                  Page 425 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 451 of 1490
Claim Name                            Address Information
EXTREME RESTORATION INC               301 W 8TH AVE WEST HOMESTEAD PA 15120
EXTREME ROOFING LLC                   & K & K BURTON 1548 W ALAMEDA AVE STE B DENVER CO 80223
EXTREME ROOFING LLC                   1548 W ALAMEDA AVE B DENVER CO 80223
EXTREME ROOFING LLC                   PO BOX 625 LAKE HAVASU CITY AZ 86405
EXTREME WELDING AND                   MACHINE 507 S HW 385 DIMMITT TX 79027
EZ BUILDERS GROUP INC.                12517 SHERMAN WAY SUITE A. NORTH HOLLYWOOD CA 91605
EZ HOME SOLUTION LLC                  403 N. CHURCH AVE MULBERRY FL 33860
EZ INS SOLUTIONS                      650 HILLCREST RD NW 500 LILBURN GA 33047
EZ MANAGEMENT SERVICES                INC 647-1 LOFTSTRAND LANE ROCKVILLE MD 20850
EZ MANAGEMENT SERVICES                MARY & RONALD HUNTLEY 6471 LOFTSTRAND LN ROCKVILLE MD 20850
EZ-ROOF & EZ-RESTORATION SERVICES     2701 INDIAN CREST DRIVE PELHAM AL 35124
EZELL, DARVIN                         ADDRESS ON FILE
EZELL, JULI                           ADDRESS ON FILE
F & F ROOFING                         FREDDIE D FERGUSON 5205 MILLER AVE FT WORTH TX 76119
F & J INSURANCE SERVICES              539 BLOOMFIELD AVE NEWARK NJ 07107
F & T SERVICES                        102 BILL COX RD JONESBORO TN 37659
F BOYLE ADJUSTMENT                    9A EASTON COURT LAKEHURST NJ 08759
F GWEN BOYD-PORTER & BOB              PORTER 829 CANONGATE DR FLOWER MOUND TX 75022
F LAX CONSTRUCTION                    651 LIVERNOIS FERNDALE MI 48220
F&H ESTIMATING INC                    5315 SW 117 AVE MIAMI FL 33175
F. LOPEZ CONSTRUCTION                 FERNANDO LOPEZ GARCIA HC-05 BOX 29534 CAMUY PR 00627
F. SULLIVAN CALLAHAN, PLC             327 DUKE STREET NORFOLK VA 23510
F.A.R. DEVELOPMENT GROUP, INC.        14051 SW 106 ST MIAMI FL 33186
F.H CONTRACTOR                        FELIX HAMPTON JR 104 BETTY DRIVE MONROE LA 71202
FA INS SRVCS                          8353 SW 124 ST 205F MIAMI FL 33156
FABIAN GUTIERREZ                      1911 MONTERREY AVE LAREDO TX 78040
FABIUS TOWN                           FABIUS TOWN - TAX COLLEC 7786 MAIN STREET FABIUS NY 13063
FABIUS TOWNSHIP                       FABIUS TOWNSHIP - TREASU P.O. BOX 87 THREE RIVERS MI 49093
FABIUS VILLAGE                        FABIUS VILLAGE - CLERK PO BOX 102 FABIUS NY 13063
FABIUS-POMPEY CS (CMD TO              FABIUS-POMPEY CS-TAX COL 1211 MILL ST FABIUS NY 13063
FABRIZIO & BROOK PC                   700 TOWER DR STE 510 TROY MI 48098
FABRIZIO AND BROOK                    700 TOWER DR STE 510 TROY MI 48098
FACEY, JANET                          ADDRESS ON FILE
FACKRELL, DENISE                      ADDRESS ON FILE
FACTORY DIRECT EXTERIORS INC          204 SHAWNEE ST HOT SPRINGS AK 71913
FACTORYVILLE BORO                     SUZANNE SWIFT - TAX COLL POB 80 FACTORYVILLE PA 18419
FACTSET DIGITAL SOLUTIONS LLC         601 MERRIT 7 3RD FL NORWALK CT 06851
FACTUAL DATA                          PO BOX 771938 DETROIT MI 48277-1938
FAGENSON & PUGLISI PLLC               450 SEVENTH AVENUE SUITE 704 NEW YORK NY 10123
FAHIE, LATISHA                        ADDRESS ON FILE
FAI                                   2271 W MALVERN AVE STE 284 FULLERTON CA 92833
FAILS, JOSEPH                         ADDRESS ON FILE
FAIN, KAREN                           ADDRESS ON FILE
FAIR AND SQUARE ROOFING LLC           13101 SHETLAND LN FORT MYERS FL 33912
FAIR BLUFF TOWN                       FAIR BLUFF TOWN - TREASU 125 WASHINGTON ST, STE A WHITEVILLE NC 28472
FAIR CLAIMS CONSULTANTS               10227 SW 24 STREET B434 MIAMI FL 33165
FAIR HAVEN BORO                       FAIR HAVEN BORO-TAX COLL 748 RIVER ROAD FAIR HAVEN NJ 07704
FAIR HAVEN TOWN                       FAIR HAVEN TOWN-TAX COLL 3 NORTH PARK PLACE FAIR HAVEN VT 05743
FAIR HOME IMPROVEMENT                 NEIL N. FEHR 521 CR 201 SEMINOLE TX 79360



Epiq Corporate Restructuring, LLC                                                                  Page 426 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 452 of 1490
Claim Name                               Address Information
FAIR LAWN BORO                           FAIR LAWN BORO - TAX COL 8-01 FAIR LAWN AVE FAIR LAWN NJ 07410
FAIR LAWN BOROUGH                        8-01 FAIR LAWN AVE FAIR LAWN NJ 07410
FAIR LAWN WATER BILLING                  8-01 FAIR LAWN AVENUE FAIR LAWN NJ 07410
FAIRBANKS NORTH STAR BOR                 FAIRBANKS NORTH STAR BOR 809 PIONEER ROAD FAIRBANKS AK 99701
FAIRBANKS TOWN                           FAIRBANKS TWN TREASURER N4806 SPIEGEL ROAD TIGERTON WI 54486
FAIRBURN CITY                            FAIRBURN CITY-TAX COLLEC 56 MALONE STREET FAIRBURN GA 30213
FAIRCHANCE BORO                          A.THOMAS KAPALKO-TAX COL 31-33 N MORGANTOWN ST FAIRCHANCE PA 15436
FAIRCHANCE GEORGES JNT MUNI SEWAGE AUTH DIANE PATTERSON 141 BIG SIX ROAD SMITHFIELD PA 15478
FAIRCLAIMS RFG & CONST                   5250 HWY 78 750-407 SACHSE TX 75048
FAIRCLAIMS RFG & CONST &                 A BOWSER & EST B BOWSER 5250 HWY 78 STE 750-407 SACHSE TX 75048
FAIRCLAIMS ROOFING & CONSTRUCTION        FCR CONSTRUCTION LLC 5250 HWY 78 750-407 SACHSE TX 75048
FAIRCLOTH, TAMMY                         ADDRESS ON FILE
FAIRCREST 14 MAINTENANCE CORPORATION     8211 W. BROWARD BOULEVARD PH-1 PLANTATION FL 33324
INC
FAIRCREST CONDOMINIUM ASSOCIATION, INC   5100 BURCHETTE RD 1704 TAMPA FL 33647
FAIRFAX CITY                             FAIRFAX CITY - TREASURER 10455 ARMSTRONG ST RM 23 FAIRFAX VA 22030
FAIRFAX CITY                             FAIRFAX CITY - TAX COLLE P O DRAWER 8 FAIRFAX SC 29827
FAIRFAX COUNTY                           FAIRFAX COUNTY - TREASUR 12000 GOVT CTR PKWY, RM FAIRFAX VA 22035
FAIRFAX MANOR CONDO UNIT OWNERS ASSOC    36625 VINE ST STE ONE-B WILLOUGHBY OH 44094
FAIRFAX TOWN                             FAIRFAX TOWN - TAX COLLE 12 BUCK HOLLOW ROAD FAIRFAX VT 05454
FAIRFAX VILLAGE CONDO VI ASSOC. INC      3833 FARRAGUT AVE KENSINGTON MD 20895
FAIRFAX VILLAGE II CONDOMINIUM           1428 U STREET NW 2ND FLOOR WASHINGTON DC 20009
FAIRFAX WATER                            FAIRFAX COUNTY WATER AUTHORITY 8570 EXECUTIVE PARK AVENUE FAIRFAX VA
                                         22031-2218
FAIRFIELD BAY COMMUNITY CLUB INC         PO BOX 1370 FAIRFIELD CITY AR 72088
FAIRFIELD BAY COMMUNITY CLUB INC         PO BOX 1370 FAIRFIELD BAY AZ 72088
FAIRFIELD BORO                           FAIRFIELD BORO - TAX COL 208 EAST MAIN STREET FAIRFIELD PA 17320
FAIRFIELD COUNTY                         FAIRFIELD COUNTY - COLL P O BOX 7 WINNSBORO SC 29180
FAIRFIELD COUNTY                         FAIRFIELD COUNTY - TREAS 210 E MAIN ST, RM 206 LANCASTER OH 43130
FAIRFIELD COUNTY BANK                    INS SERVICES LLC 255 TUNIX HILL RD FAIRFIELD CT 06825
FAIRFIELD COUNTY TAX COLLECTOR           101 S CONGRESS ST WINNSBORO SC 29180
FAIRFIELD COUNTY TREASURER               PO BOX 7 WINNSBORO SC 29180-0007
FAIRFIELD ELECTRIC COOPERATIVE INC       PO BOX 2500 BLYTHEWOOD SC 29016
FAIRFIELD GLADE COMMUNITY CLUB           7827 PEAVINE RD FAIRFIELD GLADE TN 38558
FAIRFIELD HARBOUR POA INC                C/O CAS INC P O BOX 83 PINEHURST NC 28370
FAIRFIELD INS SRVCS INC                  101 ROUTE 130S MONROE BLDG 210 CINNAMINSON NJ 08077
FAIRFIELD MUNICIPAL UTILITIES            MICHELE BURLESON 1000 WEBSTER ST. FAIRFIELD CA 94533-4836
FAIRFIELD PLANTATION POA                 265 FAIRFIELD ROAD VILLA RICA GA 30180
FAIRFIELD S.D./CARROLL V                 FAIRFIELD SD - TAX COLLE 7 DONNA TRAIL, POB 241 FAIRFIELD PA 17320
FAIRFIELD S.D./FAIRFIELD                 FAIRFIELD SD - TAX COLLE 208 EAST MAIN STREET FAIRFIELD PA 17320
FAIRFIELD S.D./HAMILTONB                 FAIRFIELD AREA SD - COLL PO BOX 183 FAIRFIELD PA 17320
FAIRFIELD TOWN                           FAIRFIELD TOWN - TAX COL 19 LAWRENCE AVENUE FAIRFIELD ME 04937
FAIRFIELD TOWN                           FAIRFIELD TOWN - TAX COL P.O. BOX 5 FAIRFIELD VT 05455
FAIRFIELD TOWN                           FAIRFIELD TOWN - TAX COL 611 OLD POST RD FAIRFIELD CT 06824
FAIRFIELD TOWN                           FAIRFIELD TOWN - TAX COL PO BOX 158 NEWPORT NY NY 13416
FAIRFIELD TOWN                           FAIRFIELD TWN TREASURER E11938 SHADY LANE ROAD BARABOO WI 53913
FAIRFIELD TOWNSHIP                       FAIRFIELD TWP-COLLECTOR 230 FAIRFIELD ROAD FAIRFIELD NJ 07004
FAIRFIELD TOWNSHIP                       FAIRFIELD TWP - COLLECTO PO BOX 240 FAIRTON NJ 08320
FAIRFIELD TOWNSHIP                       LAURA HENDERSON-TAX COLL 205 BEAUFORT RD NEW FLORENCE PA 15944



Epiq Corporate Restructuring, LLC                                                                    Page 427 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 453 of 1490
Claim Name                               Address Information
FAIRFIELD TOWNSHIP                       FAIRFIELD TWP - TAX COLL 5712 TOWNHALL RD. COCHRANTON PA 16314
FAIRFIELD TOWNSHIP                       TAX COLLECTION 48 WEST 3RD ST. WILLIAMSPORT PA 17701
FAIRFIELD TOWNSHIP                       FAIRFIELDTOWNSHIP - TRE 4447 VINCENT ROAD ELSIE MI 48831
FAIRFIELD TOWNSHIP                       FAIRFIELD TOWNSHIP - TRE 4510 W. MULBERRY MORENCI MI 49256
FAIRFIELD TOWNSHIP LAURA HENDERSON       TAX COLLECTOR 205 BEAUFORT ROAD NEW FLORENCE PA 15944
FAIRGROVE TOWNSHIP SET                   TUSCOLA CO TREASURER 5752 W DECKERVILLE RD FAIRGROVE MI 48733
FAIRGROVE VILLAGE                        FAIRGROVE VILLAGE - TREA PO BOX 227 FAIRGROVE MI 48733
FAIRHARBOR OWNERS INC                    2410 NORTH OCEAN AVE SUITE 302 FARMINGVILLE NY 11738
FAIRHAVEN INS                            7023 NE 175TH ST I KENMORE WA 98028
FAIRHAVEN TOWN                           FAIRHAVEN TOWN - TAX COL 40 CENTRE STREET FAIRHAVEN MA 02719
FAIRHAVEN TOWNSHIP                       FAIRHAVEN TOWNSHIP - TRE 551 SECOND ST BAY PORT MI 48720
FAIRHOPE SINGLE TAX CORP                 FAIRHOPE SINGLE TAX CORP 336 FAIRHOPE AVE FAIRHOPE AL 36532
FAIRLANE MOBILE HOME SALES INC           147 LACONIA RD TILTON NH 03276
FAIRLANE MOBILE HOMES                    2005 MASSACHUSETTS AVE LUNENBURG MA 01462-1898
FAIRLINGTON ARBOR                        4330 PRINCE WILLIAM PARKWAY STE 201 WOODBRIDGE VA 22192
FAIRMARKET ADVISORS LLC                  PO BOX 276 HOLLIS NH 03049
FAIRMONT FARMERS MUTUAL                  INSURANCE 118 DOWNTOWN PLAZA FAIRMONT MN 56031
FAIRMONT INS BROKERS LTD                 1600 60TH STREET BROOKLYN NY 11204
FAIRMOUNT CITY                           FAIRMOUNT CITY-TAX COLLE PO BOX 705 FAIRMOUNT GA 30139
FAIRMOUNT TOWNSHIP                       JENNIFER ZYLO - TAX COLL 58 JOHNSTON RD SWEET VALLEY PA 18656
FAIROAKS HOMEOWNERS ASSOCIATION, INC.    1707 FAIROAKS DR. CALDWELL ID 83605
FAIROAKS NORTH INC                       3809 N OAK DR. TAMPA FL 33611
FAIRPLAINS TOWNSHIP                      FAIRPLAINS TWP - TREASUR PO BOX 202 SHERIDAN MI 48884
FAIRPORT C.S. (TN OF PER                 FAIRPORT C.S - TAX RECEI 1350 TURK HILL ROAD FAIRPORT NY 14450
FAIRPORT VILLAGE                         FAIRPORT VILLAGE - CLERK 31 SOUTH MAIN ST FAIRPORT NY 14450
FAIRVIEW                                 FAIRVIEW CITY - COLLECTO P.O. BOX 100 FAIRVIEW MO 64842
FAIRVIEW BORO                            FAIRVIEW BORO - TAX COLL 59 ANDERSON AVENUE FAIRVIEW NJ 07022
FAIRVIEW CITY                            FAIRVIEW CITY-TAX COLLEC 7100 CITY CENTER CIRCLE FAIRVIEW TN 37062
FAIRVIEW ESTATES OF CITRUS HILL POA      2541 N RESTON TERR HERNANDO FL 34442
FAIRVIEW ESTATES OF CITRUS HILLS POA     2541 N RESTON TERR HERNANDO FL 34442
INC
FAIRVIEW RESTORATION INC                 6285 CHURCH ST GILROY CA 95020
FAIRVIEW TOWNSHIP                        FAIRVIEW TWP - TAX COLLE 1303 KITTANNING PIKE KARNS CITY PA 16041
FAIRVIEW TOWNSHIP                        FAIRVIEW TWP - TAX COLLE 8460 LUTHER ROAD GIRARD PA 16417
FAIRVIEW TOWNSHIP                        KENDRA ALLEN - TAX COLLE 712 SAW MILL RD LEWISBERRY PA 17339
FAIRVIEW TOWNSHIP                        KAREN MCGINNIS - TAX COL 67 GRACEDALE AVE MOUNTAINTOP PA 18707
FAIRVIEW TWP SCHOOL DIST                 FAIRVIEW TWP SD - COLLEC 8460 LUTHER ROAD GIRARD PA 16417
FAIRVIEW UTILITIES AUTHORITY             P O BOX 386 FAIRVIEW OK 73737
FAIRWAY CUSTOM HOMES INC                 STE 500-215 13055 RIVERDALE DR NW COON RAPIDS MN 55448
FAIRWAY ESTATES HOMEOWNERS ASSOCIATION   C/O ASSOCIA/PC 27051 TOWNE CENTRE DR STE 200 FOOTHILL RANCH CA 92610
FAIRWAY GREENS CONDO ASSOC               425 PONTIUS AVE N 203 SEATTLE WA 98109
FAIRWAY HILLS HOMEOWNERS ASSOCIATION     PO BOX 162147 ALTAMONTE SPRINGS FL 32716
INC
FAIRWAY HOMES INC                        PO BOX 1132 NASHVILLE NC 27856-1132
FAIRWAY INSURANCE GROUP                  5461 N FEDERAL HW FT LAUDERDALE FL 33308
FAIRWAY OAKS HOA                         2807 UNIVERSITY DR PMB 196 MUSCATINE IA 52761
FAIRWAY RESTORATION                      M.J. TAKISAKI, INC M.J. TAKISAKI, INC 1312 S WELLER ST SEATTLE WA 98144
FAIRWAY WOODS LLC                        GROUND RENT 40 YORK RD, STE 300 TOWSON MD 21204
FAIRWAY WOODS LLC                        GROUNT RENT 40 YORK RD, STE 300 TOWSON MD 21204



Epiq Corporate Restructuring, LLC                                                                     Page 428 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 454 of 1490
Claim Name                              Address Information
FAIRWAY WOODS LLC                       28 E 25TH STREET BALTIMORE MD 21218
FAIRWAYS AT BONAVENTURE                 CONDO ASSOC. INC C/O CASTLE MANAGEMENT 12270 SW 3RD STREET PLANTATION FL 33325
FAIRWAYS AT ROLLING HILLS HOA           2884 S. OSCEOLA AVENUE ORLANDO FL 32806
FAIRWAYS DEVELOPMENT SERVICES GROUP     2054 N THORNTON RD CASA GRANDE AZ 85122
FAIRWAYS NORTH AT LEISURE WORLD A CONDO 3701 ROSSMOOR BLVD SILVER SPRING MD 20906
FAIRWAYS OWNERS ASSOCIATION             P.O. BOX 1759 BEAUFORT SC 29920
FAIRWEATHER POINTE HOA                  1200 FIFTH AVE STE 1410 SEATTLE WA 98101
FAIRWOOD CREST                          PO BOX 3080 BELLEVUE WA 98009
FAISON, KIMBERLY                        ADDRESS ON FILE
FAITH HVAC, INC.                        2034 COLUMBIA BLVD 207 ST. HELENS OR 97051
FAITHORN TOWNSHIP                       FAITHORN TOWNSHIP - TREA W 8480 CEDAR LANE VULCAN MI 49892
FALCHETTA, STEPHEN                      ADDRESS ON FILE
FALCON HEIGHTS CONDO                    ASSOC PO BOX 127 KLAMATH FALLS OR 97601
FALCON INS                              1001 WATER ST BLDG K100 KERRVILLE TX 78028
FALCONER CEN SCH (CMD                   FALCONER CEN SCH-TAX COL PO BOX 5011 - LOCKBOX BUFFALO NY 14240
FALCONER VILLAGE                        FALCONER VILLAGE- CLERK 215 S. WORK ST. FALCONER NY 14733
FALK LAW FIRM, P.A.                     7400 TAMIAMI TRAIL NORTH, SUITE 103 NAPLES FL 34108
FALKOWSKI, LORI                         ADDRESS ON FILE
FALL CITY WATER DISTRICT                P O BOX 1059 FALL CITY WA 98024
FALL CREEK MUT INS CO                   PO BOX 186 FALL CREEK WI 54742
FALL CREEK VILLAGE                      FALL CREEK VLG TREASURER PO BOX 156 FALL CREEK WI 54742
FALL RIVER CITY                         FALL RIVER CITY-TAX COLL ONE GOVERNMENT CENTER FALL RIVER MA 02722
FALL RIVER COUNTY                       FALL RIVER COUNTY - TREA 906 N RIVER STREET HOT SPRINGS SD 57747
FALL RIVER RURAL ELECTRIC COOPERATIVE   1150 N 3400 E ASHTON ID 83420
FALL RIVER VILLAGE                      FALL RIVER VLG TREASURER BOX 37 FALL RIVER WI 53932
FALL RIVER WATER/SEWER L                FALL RIVER CITY-TAX COLL ONE GOVERNMENT CENTER FALL RIVER MA 02722
FALLBROOK PUBLIC UTILITY DISTRICT       P O BOX 2290 FALLBROOK CA 92028
FALLBROOK UD A                          FALLBROOK UD - TAX COLLE P O BOX 1368 FRIENDSWOOD TX 77549
FALLGATTER & RHODES INS                 1701 G STREET BAKERSFIELD CA 93301
FALLIS PROPERTIES LLC                   21 PASATIEMPO DRIVE SANTA CRUZ CA 95060
FALLON COUNTY                           FALLON COUNTY - TREASURE PO BOX 787 BAKER MT 59313
FALLOWFIELD TOWNSHIP                    WAYNE E. RAY - TAX COLLE 9 MEMORIAL DR CHARLEROI PA 15022
FALLS CHURCH CITY                       FALLS CHURCH CITY - TREA 300 PARK AVENUE, SUITE 1 FALLS CHURCH VA 22046
FALLS CITY CONSTRUCTION                 3521 S PRALRLE GARDENS SIOUX FALLS SD 57110
FALLS COUNTY                            FALLS COUNTY - TAX COLLE 125 BRIDGE ST, ROOM 207 MARLIN TX 76661
FALLS COUNTY CLERK                      PO BOX 458 MARLIN TX 76661
FALLS CREEK BORO SCHOOL                 LUANN HOUSTON - TAX COLL 118 FULLER AVE POB 24 FALLS CREEK PA 15840
FALLS LAKE NAT                          6131 FALLS OF NEUSE 306 RALEIGH NC 27609
FALLS OF INVERRARY CONDO INC            8010 N UNIVERSITY DR TAMARAC FL 33321
FALLS RIVER COMMUNITY ASSOCIATION, INC. PO BOX 99149 RALEIGH NC 27624
FALLS TOWNSHIP                          FALLS TWP - TAX COLLECTO 768 HIGHLAND ROAD DALTON PA 18414
FALLS TOWNSHIP                          FALLS TWP - TAX COLLECTO 188 LINCOLN HWY SUITE 10 FAIRLESS HILLS PA 19030
FALLS, BRANDON                          ADDRESS ON FILE
FALLSBURG CS (COMBINED                  FALLSBURG CS-TAX COLLECT P.O. BOX 1208 MONTICELLO NY 12701
FALLSBURG TOWN                          FALLSBURG TOWN-TAX COLLE PO BOX 310 BUFFALO NY 14240
FALLSTON BORO                           FALLSTON BORO - TAX COLL 102 BEAVER ST FALLSTON PA 15066
FALMOUTH CITY                           FALMOUTH CITY - TAX COLL 230 MAIN STREET FALMOUTH KY 41040
FALMOUTH TOWN                           FALMOUTH TOWN - TAX COLL 59 TOWN HALL SQ- COLLEC FALMOUTH MA 02540
FALMOUTH TOWN                           FALMOUTH TOWN -TAX COLLE 271 FALMOUTH RD FALMOUTH ME 04105



Epiq Corporate Restructuring, LLC                                                                    Page 429 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 455 of 1490
Claim Name                              Address Information
FAM DOUGLAS & J DOUGLAS                & DOUGLAS FAMILY TRUST 324 LAS BRISAS BLVD SEGUIN TX 78155
FAMILY DISCOUNT INS                    170 BROADWAY METHUN MA 01844
FAMILY FINANCIAL GRP INC               3501 GUS THOMASSON RD 25 MESQUITE TX 75150
FAMILY FIRST CONST                     5420 209TH LN NE WYOMING MN 55092
FAMILY FRIENDLY CONT &                 PHIL & PATRICIA BOHN 9001 BALTIMORE RD FREDERICK MD 21704
FAMILY HOME IMPROVEMENT CORP.          434 ELMONT ROAD ELMONT NY 11003
FAMILY INS                             1225 CRANSTON RD CRANSTON RI 02920
FAMILY INS AGENCY                      P O BOX 7337 ST THOMAS VI 00801
FAMILY MUTUAL INS                      P O BOX 668 CANDO ND 58324
FAMILY SECURITY                        P O BOX 31393 TAMPA FL 33631
FAMILY SECURITY                        100 PARAMOUNT DR SARASOTA FL 34232
FAMILY SECURITY INS                    C O BCT 295 DONALD LYNCH BLVD MARLBOROUGH MA 01752
FAMILY SECURITY INS CO                 PO BOX 9155-B MARLBOROUGH MA 01752
FAMILY TREE SERVICE INC                26 BLUE BELL RD GREENBRIER AR 72058
FANA AUBURN 234 LLC                    10655 NE 4TH STREET STE 700 BELLEVUE WA 98004
FANA, DAMARIS                          ADDRESS ON FILE
FANCHER, ELIZABETH                     ADDRESS ON FILE
FANCY FLUSH                            11604 BUTTONWOOD DR AUSTIN TX 78759
FANELLI-HARLEY-HAPER                   42 LANCASTER AVE SUITE 101 PAOLI PA 19301
FANI, ELVIS                            ADDRESS ON FILE
FANNETT TOWNSHIP                       FANNETT TWP - TAX COLLEC 20610 MOUNTAIN RD DOYLESBURG PA 17219
FANNETT-METAL S.D./FANNE               FANNETT-METAL SD - COLLE 20610 MOUNTAIN RD DOYLESBURG PA 17219
FANNETT-METAL S.D./METAL               FANNETT-METAL SD - COLLE 18882 HILL RD BOX 198 WILLOW HILL PA 17271
FANNIE MAE                             MCARDLE LAW & ASSOCIATES, PLLC LUCAS B. MCARDLE 280 MERRIMACK STREET, SUITE
                                       310 LAWRENCE MA 01843
FANNIE MAE                             1835 MARKET STREET SUITE 2300 PHILADELPHIA PA 19103
FANNIE MAE                             MIDTOWN CENTE 1100 15TH STREET, NW WASHINGTON DC 20005
FANNIE MAE                             3900 WISCONSIN AVENUE NW WASHINGTON DE 20016
FANNIE MAE                             ATTN: CUSTOMER DELIVERY TEAM FANNIE MAE 300 WISCONSIN AVENUE WASHINGTON DC
                                       20016
FANNIE MAE                             3900 WISCONSIN AVE NW WASHINGTON DC 20016-2892
FANNIE MAE                             2727 SPRING CREEK DRIVE SPRING TX 77373
FANNIE MAE                             ATTN: 2727 SPRING CREEK DRIVE SPRING TX 77373
FANNIE MAE NATIONAL SERVICING ORG      14221 DALLAS PARKWAY STE 11201 DALLAS TX 75254-2916
FANNIE MAE, ET AL.                     PRO SE GABRIELLE RENE 33-35 BELVOIR ROAD MILTON MA 02186
FANNIE MAE, ET AL.                     JOHN B. ENNIS, ESQ. 1200 RESERVOIR AVENUE CRANSTON RI 02920
FANNIN COUNTY                          FANNIN COUNTY-TAX COMMIS 400 W MAIN ST - ROOM 103 BLUE RIDGE GA 30513
FANNIN COUNTY APPRAISAL DISTRICT       831 W ST HWY 56 BONHAM TX 75418
FANNIN COUNTY CLERK                    101 E SAM RAYBURN BONHAM TX 75418
FANTASTIC CARPET SERVS                 8950 WESTPARK 201-2 HOUSTON TX 77063
FANTER, PATTY                          ADDRESS ON FILE
FANWOOD BORO                           FANWOOD BORO - TAX COLLE 75 NORTH MARTINE AVENUE FANWOOD NJ 07023
FAR HILLS BORO                         FAR HILLS BORO - TAX COL P.O. BOX 249 FAR HILLS NJ 07931
FAR WEST SKYLINE HOMEOWNERS ASSOCIATION 2810 S. 1ST STREET AUSTIN TX 78704
FARA ESTATES HOMEOWNERS ASSOCIATION    C/O THE MANAGEMENT ALTERNATIVE 1932 W ORANGEBURG AVE MODESTO CA 95350
FARADAY CONSTRUCTION                   14261 E 4TH AVE STE 270 AURORA CO 80011
FAREVERSE LLC, ET AL.                  WENDY MARIE WEATHERS, ESQ CABANILLAS & ASSOCIATES . 120 BLOOMINGDALE ROAD,
                                       SUITE 400 WHITE PLAINS NY 10605
FAREVERSE LLC, ET AL.                  WENDY MARIE WEATHERS, ESQ CABANILLAS & ASSOCIATES . 120 BLOOMINGDALE ROAD,
                                       SUITE 400 MELVILLE NY 11747


Epiq Corporate Restructuring, LLC                                                                   Page 430 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 456 of 1490
Claim Name                               Address Information
FARIAS, MANUEL                           ADDRESS ON FILE
FARIBAULT COUNTY                         FARIBAULT COUNTY - TREAS PO BOX 130 BLUE EARTH MN 56013
FARIDI, MOMINA                           ADDRESS ON FILE
FARKHAD SHARIPOV &                       DILNORA SHARIPOV 2930 CONNER LN KISSIMMEE FL 34741
FARLEY INSURANCE SERVICE                 5600 PEACE RIVER RD NORTH PORT FL 34287
FARLEY, KATHRYN                          ADDRESS ON FILE
FARLEY, MINNIE                           ADDRESS ON FILE
FARLEY, ROBERT                           ADDRESS ON FILE
FARM & HOME MUTUAL INS                   P O BOX 1546 PARAGOULD AR 72451
FARM & HOME SECURITY                     1201 WEST COURT ST PARAGOULD IA 72451
FARM AND HOME MUTUAL INSURANCE COMPANY   PO BOX 1546 PARAGOULD AR 72451
FARM AND HOME SECURITY                   MUT INS ASSOC 102 S IOWA AVE WASHINGTON IA 52353
FARM ASSURE LLC                          PO BOX 7234 EDMOND OK 73083
FARM ASSURE LLC                          2200 WEST ALABAMA ST 210 HOUSTON TX 77098
FARM BUREAU                              ALABAMA/NORTH CAROLINA P O BOX 27427 RALIEGH NC 27611
FARM BUREAU                              520 HARRIS AVE RAEFORD NC 28376
FARM BUREAU                              3965 RICHLANDS HWY JACKSONVILLE NC 28540
FARM BUREAU                              902 WASHINGTON POST RD NEW BERN NC 28560
FARM BUREAU                              PO BOX 4488 BEAUFORT SC 29903
FARM BUREAU                              611 MARTIN LUTHER KING MALVERN AR 72104
FARM BUREAU                              10720 KANIS RD LITTLE ROCK AR 72211
FARM BUREAU FIN SRVCS                    2012 CORPORATE LN STE108 NAPERVILLE IL 60563
FARM BUREAU FINANCIAL                    P O BOX 6460 CAROL STREAM IL 60197
FARM BUREAU GENERAL                      P O BOX 30400 LANSING MI 48909
FARM BUREAU INS                          P O BOX 1958 GOLDBORO NC 27533
FARM BUREAU INS                          623 SABISTON DR SWANSBORO NC 28584
FARM BUREAU INS CO                       P O BOX 1974 JACKSON MS 39215
FARM BUREAU INS CO                       P O BOX 5647 DENVER CO 80217
FARM BUREAU INS CO                       P O BOX 1348 LARAMIE WY 82073
FARM BUREAU INS CO OF MI                 7373 W SAGINAW HWY LANSING MI 48917
FARM BUREAU INS SERVICES                 6752 PARKER FARM RD 110 WILMINGTON NC 28405
FARM BUREAU INSURANCE                    P O BOX 147032 GAINSVILLE FL 32614
FARM BUREAU INSURANCE                    PO BOX 307 COLUMBIA TN 38402
FARM BUREAU INSURANCE                    6311 RIDGEWOOD RD JACKSON MS 39215
FARM BUREAU INSURANCE                    4528 S SCATTERFIELD RD ANDERSON IN 46013
FARM BUREAU INSURANCE CO                 P O BOX 27427 RALEIGH NC 27611
FARM BUREAU INSURANCE CO                 P O BOX 95005 BATON ROUGE LA 70895
FARM BUREAU MTL INSCO ID                 275 TIERRA VISTA DR POCATELLO ID 83205
FARM BUREAU MUT INS                      OF MICHIGAN PO BOX 30400 LANSING MI 48909
FARM BUREAU MUTUAL INS                   P O BOX 7008 MACON GA 31298
FARM BUREAU MUTUAL INS                   275 TIERRA VISTA DRIVE P O BOX 4848 POCATELLO ID 83205
FARM BUREAU MUTUAL INSUR                 P O BOX 2124 CAYCE SC 29171
FARM BUREAU MUTUAL OF AR                 P O BOX 31 LITTLE ROCK AR 72203
FARM BUREAU OF IN                        P O BOX 1250 INDIANAPOLIS IN 46206
FARM BUREAU OF MICHIGAN                  P O BOX 30960 LANSING MI 48909
FARM BUREAU OF NC                        P.O. BOX 27427 RALEIGH NC 27611
FARM BUREAU P&C INS                      PREV: FARM BUR MUT INS P O BOX 6460 CAROL STREAM IL 60197
FARM BUREAU PROPERTY & CASUALTY INS CO   ROBIN JONES 5400 UNIVERSITY AVENUE WEST DES MOINES IA 50266-5997
FARM BUREAU TOWN &                       COUNTRY INS OF MO P O BOX 636 JEFFERSON CITY MO 65102



Epiq Corporate Restructuring, LLC                                                                    Page 431 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 457 of 1490
Claim Name                               Address Information
FARM BUREAU TOWN & COUNTRY INS CO OF MO 805 W. MECHANIC HARRISONVILLE MO 64701
FARM BUREAU TOWN&COUNTRY                 PO BOX 658 JEFFERSON CITY MO 65102
FARM COUNTRY INS                         1951 MEMORIAL DR ST JOHNSBURY CTR VT 05863
FARM FAMILY                              1949 EAST SUNSHINE SPRINGFIELD MO 65899
FARM FAMILY CAS INS                      ALL OTHER PREFIXES P O BOX 656 ALBANY NY 12201
FARM FAMILY CAS INS CO                   344 ROUTE 9 W GLENMONT NY 12077
FARM FAMILY CASUALTY                     INSURANCE COMPANY PO BOX 10787 SPRINGFIELD MO 65808
FARM MTL INS ST FRANCOIS                 1109A STE GENEVIEVE AVE FARMINGTON MO 63640
FARM MUT INS OF LINCOLN                  P O BOX 276 CANTON SD 57013
FARMER BROS CO                           PO BOX 79705 CITY OF INDUSTRY CA 91716
FARMER BROTHERS CO                       PO BOX 732855 DALLAS TX 75373
FARMER INS GROUP                         11600 WASHINGTON PL 112 LOS ANGELES CA 90066
FARMER RESTORATION, LLC                  SCOTT GAY 4560 BELTLINE RD, SUITE 400 ADDISON TX 75001
FARMER ROOFING & RESTORATION LLC         793 PARKVIEW CT HIGHLAND VILLAGE TX 75077
FARMER ROOFING SYSTEMS INC.              1900 MCKINNEY AVE. DALLAS TX 75201
FARMER, CHASSIDY                         ADDRESS ON FILE
FARMER, TAYLOR                           ADDRESS ON FILE
FARMER, WILLIAM                          ADDRESS ON FILE
FARMERS                                  P O BOX 894883 LOS ANGELES CA 90189
FARMERS & LABORERS                       232 S STURGEON MONTGOMERY CITY MO 63361
FARMERS & LABORERS COOP                  P O BOX 37 MEXICO MO 65265
FARMERS & MECH MUT INS                   169 OLD ZION RD NORTHEAST MD 21901
FARMERS & MECHANICS                      2 N BROAD ST LITITZ PA 17543
FARMERS & MECHANICS                      PO BOX 1700 LITITZ PA 17543
FARMERS & MECHANICS                      P O BOX 71 FORKSVILLE PA 18616
FARMERS & MECHANICS                      PO BOX 1917 MARTINSBURG WV 25402
FARMERS & MERCHANTS                      207 N 7TH ST CLANTON AL 35046
FARMERS & MERCHANTS MTL                  100 4TH ST CALUMET MI 49913
FARMERS &MERCHANTS                       PO BOX 509 CALUMET MI 49913
FARMERS ALLIANCE MTL CO                  1122 NORTH MAIN ST MCPHERSON KS 67460
FARMERS ALLIANCE MUTUAL                  PO BOX 1401 MCPHERSON KS 67460
FARMERS AUTO INS ASSOC                   2505 COURT STREET PEKIN IL 61558
FARMERS CASUALTY                         P O BOX 182738 COLUMBUS OH 43218
FARMERS CASUALTY CO                      1300 WOODLAND AVE WEST DES MOINES IA 50265
FARMERS COOPERATIVE                      142 SECOND STREET VANCEBURG KY 41179
FARMERS COOPERATIVE IRRIGATION COMPANY   102 N MAIN PAYETTE ID 83661
FARMERS FIRE                             LB 826994 RT 38 E GATE D MOORESTOWN NJ 08057
FARMERS FIRE INS                         P O BOX 20189 YORK PA 17402
FARMERS FIRE INS CO                      P.O. BOX 826694 PHILADELPHIA PA 19182
FARMERS FIRE INS CO                      P O BOX 64403 BALTIMORE MD 21264
FARMERS FIRE INS CO                      P O BOX 429 CONWAY AR 72033
FARMERS FIRE INS CO INC                  780 HARKRIDER ST CONWAY AR 72032
FARMERS HOME                             1115 WEED LANE VINCENNES IN 47591
FARMERS HOME INS                         P O BOX 377 RICHMOND MO 64085
FARMERS HOME INSURANCE                   1115 WEED LANE VINCENNES IN 47591
FARMERS HOME MTL AID                     108 COURT SQUARE FLEMINGSBURG KY 41041
FARMERS HOME MUTUAL INS                  P O BOX 9420 MINNEAPOLIS MN 55440
FARMERS INS CO                           OF FLEMINGTON PO BOX 452 THREE BRIDGES NJ 08887
FARMERS INS GROUP                        555 CORPORATE DRIVE KALISPELL MT 59901



Epiq Corporate Restructuring, LLC                                                                 Page 432 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 458 of 1490
Claim Name                             Address Information
FARMERS INS GROUP                      C/O CITIBANK LOCKBOX OPE 8430 W BRYNMAWR AVE 3RD CHICAGO IL 60631
FARMERS INS GROUP                      P O BOX 89-4729 LOS ANGELES CA 90189
FARMERS INS INC                        P O BOX 0991 CAROL STREAM IL 60132
FARMERS INS. CO OF IDAHO               5105 W OVERLAND ROAD BOISE ID 83705
FARMERS INSURANCE                      PO BOX 96040 CHARLOTTE NC 28296
FARMERS INSURANCE                      22608 GREATER MACK ST CLAIRE SHORE MI 48080
FARMERS INSURANCE                      P O BOX 913 CAROL STREAM IL 60132
FARMERS INSURANCE                      PAYMENT PROCESSING CENTER PO BOX 0991 CAROL STREAM IL 60132-0991
FARMERS INSURANCE                      MICHAEL WARD 1008 N HICKORY AVENUE BROKEN ARROW OK 74012
FARMERS INSURANCE                      16060 N 59TH AVE STE GLENDALE AZ 85306
FARMERS INSURANCE                      1301 RIO GRANDE NW 4 ALBUQUERQUE NM 87104
FARMERS INSURANCE                      PAYMENT PROCESSING CENTER P. O. BOX 894883 LOS ANGELES CA 90189-4883
FARMERS INSURANCE CO OF                FLEMINGTON 23 ROYAL RD, SUITE 100 FLEMINGTON NJ 08822
FARMERS INSURANCE EXCHANGE             ROBERT OLD FLOOD PROCESSING CENTER PO BOX 2057 KALISPELL MT 59903-2057
FARMERS INSURANCE FLOOD                P O BOX 731178 DALLAS TX 75373
FARMERS INSURANCE GROUP                FLOOD ONLY P O BOX 2057 KALISPELL MT 59903
FARMERS MT BERRYVILLE                  305 S MAIN BERRYVILLE AR 72616
FARMERS MTL                            P O BOX 533 NEWBERRY SC 29108
FARMERS MTL                            P O BOX 390 JEFFERSON IA 50129
FARMERS MTL                            P O BOX 148 OSAGE IA 50461
FARMERS MTL                            P O BOX 333 EMMETSBURG IA 50536
FARMERS MTL                            P O BOX 565 MOVILLE IA 51039
FARMERS MTL                            1010 MAIN ST HULL IA 51239
FARMERS MTL                            P O BOX 246 FAYETTE IA 52142
FARMERS MTL AID                        10591 LINCOLN HWY EVERETT PA 15537
FARMERS MTL CLEARWATER                 P O BOX 38 GONVICK MN 56644
FARMERS MTL DAVIESS CNTY               204 E CORRINE GALLATIN MO 64640
FARMERS MTL FIRE                       572 W 1ST AVE PLENTYWOOD MT 59254
FARMERS MTL FIRE MARBLE                18132 RT 208 MARBLE PA 16334
FARMERS MTL GRANVILLE                  P O BOX 188 OXFORD NC 27565
FARMERS MTL HOME                       P O BOX 4 HOOPER NE 68031
FARMERS MTL INS ASSOC                  P O BOX 59 TRAER IA 50675
FARMERS MTL INS BENTON                 311 W MAIN ST WARSAW MO 65355
FARMERS MTL INS OF MARIO               621 S MAIN ST PALMYRA MO 63461
FARMERS MTL LAGRANGE                   P O BOX 256 LAGRANGE IN 46761
FARMERS MTL OF MT                      200 S WIBAUX ST WIBAUX MT 59353
FARMERS MTL OF TN                      837 N HALL OF FAME DR KNOXVILLE TN 37917
FARMERS MTL OK                         217 W OKLAHOMA OKARCHE OK 73762
FARMERS MTL PLATTE                     P O BOX 2480 PLATTE CITY MO 64079
FARMERS MTL PROTECTIVE                 P O BOX 11 LINCOLN MO 65338
FARMERS MTL ROSELLE                    1424 HWY 71 N CARROLL IA 51401
FARMERS MTL WA CNTY                    P O BOX 436 JONESBOROUGH TN 37659
FARMERS MTL WASHINGTON                 P O BOX 827 ABINGDON VA 24212
FARMERS MUT AID                        P O BOX 322 BRENHAM TX 77833
FARMERS MUT FIRE                       OF WEST PA 10925 PERRY HWY WEXFORD PA 15090
FARMERS MUT FIRE BRANCH                36 DIVISION ST COLDWATER MI 49036
FARMERS MUT FIRE INS                   PO BOX 59 MARBLE PA 16334
FARMERS MUT FIRE INS                   144 W MAIN ST SEVIERVILLE TN 37862
FARMERS MUT FIRE INS                   PO BOX 88 VERONA KY 41092



Epiq Corporate Restructuring, LLC                                                                 Page 433 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 459 of 1490
Claim Name                              Address Information
FARMERS MUT FIRE INS                    PO BOX 128 BERRYVILLE AR 72616
FARMERS MUT FIRE INS                    OKLAHOMA PO BOX 9 OKARCHE OK 73762
FARMERS MUT HAIL INS                    6785 WESTOWN PKWY W DES MOINES IA 50266
FARMERS MUT INS                         OF MACON MO PO BOX 36 MACON MO 63552
FARMERS MUT INS                         P O BOX 36 MACON MO 63552
FARMERS MUT INS                         201 ST LOUIS AVE FULTON MO 65251
FARMERS MUT INS                         P O BOX 157 COLE CAMP MO 65325
FARMERS MUT INS                         OF DADE PO BOX 236 LOCKWOOD MO 65682
FARMERS MUT INS                         P O BOX 236 LOCKWOOD MO 65682
FARMERS MUT INS                         PO BOX 14 MONETT MO 65708
FARMERS MUT INS ASSC                    510 BRANCH ST COLUMBIA CITY IN 46725
FARMERS MUT INS ASSC                    518 BRANCH ST COLUMBIA CITY IN 46725
FARMERS MUT INS ASSC                    P O BOX 812 HULL IA 51239
FARMERS MUT INS ASSC                    106 2ND ST SCHLESWIG IA 51461
FARMERS MUT INS ASSC                    PO BOX 39 GARNAVILLO IA 52049
FARMERS MUT INS ASSOC                   726 4TH AVE SIBLEY IA 51249
FARMERS MUT INS CO                      640 W MAIN ST ABINGDON VA 24212
FARMERS MUT INS CO                      PO BOX 732 PULASKI TN 38478
FARMERS MUT INS CO                      PO BOX 166 WASHINGTON KY 41096
FARMERS MUT INS CO                      440 E JEFFERSON ST PLYMOUTH IN 46563
FARMERS MUT INS CO                      25380 HWY 13 MANCHESTER MN 56007
FARMERS MUT INS CO                      OF KANSAS PO BOX 396 ELLINWOOD KS 67526
FARMERS MUT INS CO                      703 W POPLAR ROGERS AR 72756
FARMERS MUT INS OF                      NOBLE CNTY PO BOX 147 AVILLA IN 46710
FARMERS MUT INS OF                      109 E BOONESLICK RD WARRENTON MO 63383
FARMERS MUT INS OF                      WARREN CNTY 109 E BOONESLICK RD WARRENTON MO 63383
FARMERS MUT INS OF                      CLINTON COUNTY 202 WEST MAPLE STREET PLATTSBURG MO 64477
FARMERS MUT INS OF NE                   501 SOUTH 13TH STREET LINCOLN NE 68508
FARMERS MUT INSURANCE OF                LINN COUNTY PO BOX 218 MEADVILLE MO 64659
FARMERS MUT OF GRANT                    & BLACKFORD CNTS 2125 S WESTERN AVE MARION IN 46953
FARMERS MUT OF LIVINGSTO                821 WASHINGON CHILLICOTHE MO 64601
FARMERS MUT OF NEBRASKA                 P O BOX 81529 LINCOLN NE 68501
FARMERS MUT UNITED                      502 N LINDEN WAHOO NE 68066
FARMERS MUTUAL                          1011 EAST EIGHTH ST TRAVERSE CITY MI 49686
FARMERS MUTUAL FIRE &                   LIGHTING INS CO 505 STATE ST MOUND CITY MO 64470
FARMERS MUTUAL FIRE ASSN                20 MORAN CIRCLE FAIRMONT WV 26554
FARMERS MUTUAL FIRE INS                 125 WEST BROADWAY SALEM NJ 08079
FARMERS MUTUAL FIRE INS                 CO OF SALEM COUNTY 125 WEST BROADWAY SALEM NJ 08079
FARMERS MUTUAL FIRE INS                 309 E SAN ANTONIO ST NEW BRAUNFELS TX 76130
FARMERS MUTUAL FIRE INS                 OF COMAL CITY 309 E SAN ANTONIO ST NEW BRAUNFELS TX 76130
FARMERS MUTUAL FIRE INSURANCE CO.       P O BOX 59 MARBLE PA 16334
FARMERS MUTUAL FIRE INSURANCE COMPANY   PO BOX 9 OKARCHE OK 73762
FARMERS MUTUAL INS                      40 MOREN CIRCLE WHITEHALL WV 26554
FARMERS MUTUAL INS                      P O BOX 129 GENTRY AR 72734
FARMERS MUTUAL INS ASSOC                708 CHASE STREET OSAGE IA 50461
FARMERS MUTUAL INS ASSOC                P O BOX 273 SIBLEY IA 51249
FARMERS MUTUAL INS ASSOC                135 S MAIN ST FAYETTE IA 52142
FARMERS MUTUAL INS ASSOC                P O BOX 221 MORGAN HILL TX 76465
FARMERS MUTUAL INS ASSOC                PO BOX 221 MORGAN MILL TX 76465



Epiq Corporate Restructuring, LLC                                                                   Page 434 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 460 of 1490
Claim Name                               Address Information
FARMERS MUTUAL INS CO                    P O BOX 394 MARYVILLE MO 64468
FARMERS MUTUAL INS CO OF                 395 ST GENEVIEVE DR SAINTE GENEVIEVE MO 63670
FARMERS MUTUAL INS CO OF PETTIS CNTY     401 S. LAMINE SEDALIA MO 65301
FARMERS MUTUAL INS OF MT                 P O BOX 363 WIBAUX MT 59353
FARMERS MUTUAL OF BENTON                 P O BOX 675 WARSAW MO 65355
FARMERS MUTUAL OF DADE                   810 MAIN ST LOCKWOOD MO 65682
FARMERS MUTUAL OF SALEM                  P O BOX 263 SALEM NJ 08079
FARMERS MUTUAL OF TN                     PO BOX 3428 KNOXVILLE TN 37927
FARMERS PIONEER MUTUAL                   P O BOX 127 ONARGA IL 60955
FARMERS PROTECTIVE INSCO                 119 W 4TH STREET STUTTGART AR 72160
FARMERS TOWN MUTUAL INS                  400 EAST ST WILTON WI 54670
FARMERS UNION                            1 GENERAL DRIVE SUN PRAIRIE WI 53596
FARMERS UNION MTL                        1415 12TH AVE SE JAMESTOWN ND 58402
FARMERS UNION MTL                        2215 N REYNOLDS RD BRYANT AR 72022
FARMERS UNION MTL BRADLY                 P O BOX 1016 CLEVELAND TN 37364
FARMERS UNION MTL OF MT                  300 RIVER DR N LB 2169 GREAT FALLS MT 59403
FARMERS UNION MUT                        P O BOX 860 BRYANT AR 72089
FARMERS UNION MUTUAL                     P O BOX 2169 GREAT FALLS MT 59403
FARMERS UNION MUTUAL INS                 P O BOX 2020 JAMESTOWN ND 58402
FARMERS&MECHANICS INS CO                 25 ADMINSTRATIVE DR MARTINSBURG WV 25404
FARMERSVILLE TOWN                        FARMERSVILLE TN- COLLECT 8963 LAKE AVE FRANKLINVILLE NY 14737
FARMERVILLE TOWN                         FARMERVILLE TOWN - COLLE P O BOX 427 FARMERVILLE LA 71241
FARMINGDALE BORO                         FARMINGDALE BORO - COLLE 11 ASBURY AVE FARMINGDALE NJ 07727
FARMINGDALE CONDO                        20440 CENTURY BLVD SUITE 100 GERMANTOWN MD 20874
FARMINGDALE TOWN                         FARMINGDALE TOWN-TAX COL 289 MAINE AVENUE FARMINGDALE ME 04344
FARMINGDALE VILLAGE                      FARMINGDALE VIL-RECEIVER 361 MAIN STREET FARMINGDALE NY 11735
FARMINGTON CITY                          FARMINGTON CITY - TREAS 23600 LIBERTY ST FARMINGTON MI 48335
FARMINGTON HILLS CITY                    FARMINGTON HILLS - TREAS 31555 ELEVEN MILE RD FARMINGTON HILLS MI 48336
FARMINGTON INS AGENCY                    24 FARMINGTON AVE PROVIDENCE RI 02909
FARMINGTON MUTUAL INS CO                 264 STATE ROAD 35 OSCEOLA WI 54020
FARMINGTON TOWN                          FARMINGTON TOWN-TAX COLL 356 MAIN STREET FARMINGTON NH 03835
FARMINGTON TOWN                          FARMINGTON TOWN -TAX COL 153 FARMINGTON FALLS RD FARMINGTON ME 04938
FARMINGTON TOWN                          FARMINGTON TOWN- TAX COL 1 MONTEITH DR TOWN HALL FARMINGTON CT 06032
FARMINGTON TOWN                          FARMINGTON TOWN-TAX COLL 1000 COUNTY RD 8 FARMINGTON NY 14425
FARMINGTON TOWN                          TOWN OF FARMINGTON - COL 473 BOOTH BRANCH LN GREENWOOD DE 19950
FARMINGTON TOWN                          FARMINGTON TWN TREASURER 7555 FOREST VIEW WEST BEND WI 53090
FARMINGTON TOWN                          FARMINGTON TWN TREASURER W2804 CTH-B WATERTOWN WI 53094
FARMINGTON TOWN                          FARMINGTON TWN TREASURER 304 STATE RD. 35 OSCEOLA WI 54020
FARMINGTON TOWN                          FARMINGTON TWN TREASURER N2875 ANDERSON RD MINDORO WI 54644
FARMINGTON TOWN                          WAUPACA COUNTY TREASURER 811 HARDING ST WAUPACA WI 54981
FARMINGTON TOWN CLERK                    1 MONTEITH DRIVE FARMINGTON CT 06032
FARMINGTON TOWNSHIP                      FARMINGTON TWP - TAX COL 679 ENGLE RUN RD, POB 60 LUCINDA PA 16235
FARMINGTON TOWNSHIP                      FARMINGTON TWP - TAX COL 2600 SCRANTON HOLLOW RD. WARREN PA 16365
FARMSTRONG LLC                           JAMES D ARMSTRONG JR 13701 FRIENDSHIP RD WALKER LA 70785
FARMVILLE TOWN                           FARMVILLE TOWN - TREASUR 116 N MAIN ST FARMVILLE VA 23901
FARMVILLE TOWN                           FARMVILLE TOWN - TAX COL 3672 N. MAIN ST. FARMVILLE NC 27828
FARNHAM N CONDOMINIUM ASSOCIATION, INC   2400 CENTREPARK WEST DRIVE SUITE 175 WEST PALM BEACH FL 33409
FAROOQ, MYLENE                           S. RYAN PATTERSON JT LEGAL GROUP, APC 801 N. BRAND BLVD., SUITE 1130 GLENDALE
                                         CA 91203



Epiq Corporate Restructuring, LLC                                                                     Page 435 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 461 of 1490
Claim Name                             Address Information
FARR APPRAISAL SERVICE INC             4275 N 500 W PLEASANT VIEW UT 84414
FARR, VANESSA                          ADDRESS ON FILE
FARRELL AREA SCHOOL DIST               FARRELL CITY - TREASURER 500 ROEMER BLVD CITY BLD FARRELL PA 16121
FARRELL CITY CO/CITY BI                FARRELL CITY - TREASURER 500 ROEMER BLVD CITY BL FARRELL PA 16121
FARRELL CITY SCHOOL DIST               WHEATLAND BORO- TAX COLL 71 BROADWAY AVE POB 631 WHEATLAND PA 16161
FARRELL PATEL JOMARRON &               LOPEZ PLLC 4300 BISCAYNE BLVD MIAMI FL 33137
FARRELL, FELICIA                       ADDRESS ON FILE
FARRELL, ZAC                           ADDRESS ON FILE
FARRELLS CARPENTRY & TRIM WORK LLC     19320 NORTH JOOR ROAD ZACHARY LA 70791-8411
FARREN REALTY GROUP                    519 LOGAN DANVILLE IL 61832
FARREN, JENNIFER                       ADDRESS ON FILE
FARRINGTON ELECTRIC INC                316 SYLVANIA AVE AVON BY THE SEA NJ 07717
FARROW DISASTER RESTOR                 GROUP 3784 LEE RD CLEVELAND OH 44128
FARRUGIA CONTRACTING &                 MYRITA MCDOWELL 69 BAY PATH RD CHARLTON MA 01507
FARRUGLA CONTRACTING                   COMPANY 69 BAY PATH RD CHARLTON MA 01507
FARWELL VILLAGE                        FARWELL VILLAGE - TREASU PO BOX 374 FARWELL MI 48622
FARWELL, SHAYLA                        ADDRESS ON FILE
FASO, ANTHONY                          ADDRESS ON FILE
FASSBENDER AGENCY                      INSURANCE & FINANCIAL 2051 GAUSE BLVD E 50 SLIDELL LA 70461
FAST FORWARD SERVICES                  LLC PO BOX 38544 HOUSTON TX 77238
FAST GLASS, INC.                       FIRST CLASS GLASS 1650 GREG ST. SPARKS NV 89431
FAST HELP, LLC                         1819 BELT WAY DRIVE ST. LOUIS MO 63114
FAST QUOTES INSURANCE                  161-42 128 AVE JAMAICA NY 11434
FASTSIGNS                              4070 N BELT LINE RD 114 IRVING TX 75038
FASTWAY DRYWALL & RENOVATIONS LLC      1324 GARDENIA DR METAIRIE LA 70005
FATHER & SON CONSTRUCTION, INC.        LARRY E JEFFERSON 2416 W 78TH STREET INGLEWOOD CA 90305
FATHER & SON REST AND                  RICHARD & MELISSA POE 16235 WINDERMERE CIR SOUTHGATE MI 48195
FATHOM REALTY GROUP                    ATTN: STEPHEN POWELL 80586 WILLOW LANE INDIO CA 92201
FATIME & SHEFIT KORRESHI               12491 SORRENTO BLVD STERLING HEIGHTS MI 48312
FAULK COUNTY                           FAULK COUNTY - TREASURER PO BOX 309 FAULKTON SD 57438
FAULKEY GULLEY MUD A                   FAULKEY GULLEY MUD - COL P O BOX 1368 FRIENDSWOOD TX 77549
FAULKNER COUNTY                        FAULKNER COUNTY - COLLEC 806 FAULKNER STREET CONWAY AR 72034
FAULKNER, ANGELA                       ADDRESS ON FILE
FAUQUIER COUNTY                        FAUQUIER COUNTY - TREASU 29 ASHBY STREET WARRENTON VA 20186
FAUSTINO ROOFING &                     REMODELATION 1219 PARK LN KATY TX 77450
FAVORS, SEKOU                          ADDRESS ON FILE
FAWN GROVE BORO                        YORK COUNTY - TREASURER 28 EAST MARKET ST. - ROO YORK PA 17401
FAWN TOWNSHIP                          FAWN TOWNSHIP - TAX COLL 3054 HOWES RUN RD TARENTUM PA 15084
FAWN TOWNSHIP                          FAWN TWP - TAX COLLECTOR 686 ALUM ROCK RD NEW PARK PA 17352
FAY K BOLAND BOROUGH OF BRENTWOOD      3730 BROWNSVILLE ROAD PITTSBURGH PA 15227
FAY SERVICING LLC                      440 S LASALLE ST 2000 CHICAGO IL 60605
FAYE MYRETTE-CROSLEY                   PRO PER FAYE MYRETTE-CROSLEY 6262 HIGHLAND AVENUE RICHMOND CA 94805
FAYETTE CITY BORO                      CHARLOTTE BROWN-TAX COLL 181 CONNELLSVILLE ST FAYETTE CITY PA 15438
FAYETTE COUNTY                         FAYETTE CO-TAX COMMISSIO 140 W. STONEWALL AVE - R FAYETTEVILLE GA 30214
FAYETTE COUNTY                         PO BOX 190 FAYETTEVILLE GA 30214
FAYETTE COUNTY                         FAYETTE CO-REV COMMISSIO PO BOX 337 FAYETTE AL 35555
FAYETTE COUNTY                         FAYETTE COUNTY-TRUSTEE PO BOX 340 SOMERVILLE TN 38068
FAYETTE COUNTY                         FAYETTE COUNTY - SHERIFF 150 N LIMESTONE ST, SUIT LEXINGTON KY 40507
FAYETTE COUNTY                         FAYETTE COUNTY - TREASUR 133 S MAIN STREET, SUITE WASHINGTON CH OH 43160



Epiq Corporate Restructuring, LLC                                                                   Page 436 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 462 of 1490
Claim Name                               Address Information
FAYETTE COUNTY                           FAYETTE COUNTY - TREASUR 401 CENTRAL AVENUE CONNERSVILLE IN 47331
FAYETTE COUNTY                           FAYETTE COUNTY - TREASUR PO BOX 273 WEST UNION IA 52175
FAYETTE COUNTY                           FAYETTE COUNTY - TREASUR 221 S 7TH ST, RM 105 VANDALIA IL 62471
FAYETTE COUNTY (CONSOLID                 NANCY LEE WILSON - TREAS 61 E MAIN ST - CO COURTH UNIONTOWN PA 15401
FAYETTE COUNTY APPRAISAL DISTRICT        111 S VAIL ST LA GRANGE TX 78945-0836
FAYETTE COUNTY C/O APPR                  FAYETTE CAD - TAX COLLEC P O BOX 836 LA GRANGE TX 78945
FAYETTE COUNTY CLERK                     162 E MAIN ST, STE 109 LEXINGTON KY 40507
FAYETTE COUNTY CLERK                     PO BOX 59 LA GRANGE TX 78945
FAYETTE COUNTY CLERK & RECORDER          221 S SEVENTH ST RM 106 VANDALIA IL 62471
FAYETTE COUNTY JUDGE OF PROBATE          PO BOX 670 FAYETTE AL 35555
FAYETTE COUNTY PROTHONOTARY              61 EAST MAIN STREET UNIONTOWN PA 15401
FAYETTE COUNTY REVENUE COMMISSION        200 E. MAIN STREET LEXINGTON KY 40555
FAYETTE COUNTY REVENUE COMMISSIONER      P O BOX 337 FAYETTE AL 35555
FAYETTE COUNTY SHERIFF                   FAYETTE COUNTY - SHERIFF P O BOX 509 FAYETTEVILLE WV 25840
FAYETTE COUNTY SHERIFFS TAX OFFICE       PO BOX 509 FAYETTEVILLE WV 25840
FAYETTE COUNTY TAX CLAIM BUREAU          61 E MAIN ST UNIONTOWN PA 15401
FAYETTE COUNTY TRUSTEE                   16755 HWY 64 RM 105 SOMERVILLE TN 38068
FAYETTE COUNTY WATER SYSTEM              140 STONEWALL AVENUE, WEST, SUITE 101 FAYETTEVILLE GA 30214
FAYETTE TOWN                             FAYETTE TOWN-TAX COLLECT 2589 MAIN STREET FAYETTE ME 04349
FAYETTE TOWN                             FAYETTE TOWN-TAX COLLECT 1439 YELLOW TAVERN ROAD WATERLOO NY 13165
FAYETTE TOWN                             FAYETTE TWN TREASURER 21368 ENGLISH HOLLOW RD MINERAL POINT WI 53565
FAYETTE TOWNSHIP                         FAYETTE TWP - TAX COLLEC 144 RED BANK RD MCALISTERVILLE PA 17049
FAYETTEVILLE CITY                        FAYETTEVILLE-TAX COLLECT 110 S ELK AVE FAYETTEVILLE TN 37334
FAYETTEVILLE PUBLIC WORKS COMM.          ATTN ASSESSMENT DEPT PO BOX 7000 FAYETTEVILLE NC 28302-7000
FAYETTEVILLE VILLAGE                     FAYETTEVILLE VIL-COLLECT 425 EAST GENESEE STREET FAYETTEVILLE NY 13066
FAYETTEVILLE-MANLIUS CS                  FAYETTEVIL-MANLIUS CS-RE 301 BROOKLEA DRIVE FAYETTEVILLE NY 13066
FAYETTEVILLE-MANLIUS CS                  ANN CHRISTMAS- TOWN CLER 8354 ROUTE 20 MANLIUS NY 13104
FAYSTON TOWN                             FAYSTON TOWN - TAX COLLE 866 NORTH FAYSTON ROAD NORTH FAYSTON VT 05660
FAZ ROOFING INC.                         4541 E. R L THORNTON FRWY DALLAS TX 75223
FAZZOLARI, FRANCESCO                     ADDRESS ON FILE
FB TAYLOR INS AGENCY                     PO BOX 1346 NEDERLAND TX 77627
FBA BUILDERS INC                         FREDERICK B ALLEN, V 1127 KANE DRIVE PORT ORANGE FL 32129
FBALLIANCE                               P O BOX 45-9082 SUNRISE FL 33345
FBC INSURANCE AGENCY                     1808 BROTHERS BLVD COLLEGE STATION TX 77845
FBIAM                                    3119 BROADMOOR DR SUGAR LAND TX 77478
FC LOAN, INC. DBA SILVER LINING REALTY   ATTN: DAN KELLY 20241 BIRCH ST. SUITE 201 NEWPORT BEACH CA 92660
FC LOAN, INC. DBA SILVER LINING REALTY   ATTN: DAN KELLY, VP 20241 BIRCH ST. SUITE 201 NEWPORT BEACH CA 92660
FC LOAN, INC. DBA SILVER LINING REALTY   ATTN: GENERAL COUNSEL 20241 BIRCH ST. SUITE 201 NEWPORT BEACH CA 92660
FC TUCKER MUNCIE REALTORS                3417 W BETHEL AVENUE SUITE E MUNCIE IN 47304
FC TUCKER/ FIVE STAR REAL ESTATE         ATTN: BRAD TAFLINGER 3417 W BETHEL AVE. STE. E MUNCIE IN 47304
FCC & GWALTNEY &                         LINDA MARSHALL 722DULANEY VLY RD STE353 TOWSON MD 21204
FCC FINANCE LLC                          17000 DALLAS PKWY 120 DALLAS TX 75248
FCCI INS CO                              P O BOX 405563 ATLANTA GA 30384
FCGC CONSTRUCTION                        3916 I-30 MESQUITE TX 75150
FCGC CONSTRUCTION &                      ELAINE & DAVID WAUCHOPE 3916 I-30 MESQUITE TX 75150
FCIG                                     1090 KENSINGTON PARK2000 ALTAMONTE SPRINGS FL 32714
FCIG / FL CHARTERED INS                  1200 CITY VIEW CENTER OVIEDO FL 32765
FCS COMMUNITY MANAGEMENT                 MEADOWBROOK HOMEOWNERS INC. P.O. BOX 5555 DRAPER UT 84020
FEARRAND APPRAISAL SERVICE               141 DARCY PARKWAY LATHROP CA 95330



Epiq Corporate Restructuring, LLC                                                                     Page 437 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg    Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 463 of 1490
Claim Name                               Address Information
FEASTER, TIFFANY                         ADDRESS ON FILE
FEATHERKILE, DIANA                       ADDRESS ON FILE
FEATHERSON, JOHN                         ADDRESS ON FILE
FEATHERSTON REAL ESTATE SPECIALIST       272 WEST VISALIA RD STE B FARMERSVILLE CA 93223
FEBUS ROOFING INC                        RAMON A. FEBUS REYES CALLE BUEN CONSEJO 24 BO. CUCHARILLA CATANO PR 00963
FED. NAT'L MORTGAGE ASSOCIATION, ET AL. VALDA C. DUBOA, ESQ. DUOBA LAW GROUP, PLLC WEST ISLIP LAW CENER 475 MONTAUK
                                        HIGHWAY WEST ISLIP NY 11795
FEDE INSURANCE AGENCY                    391 BROAD ST BLOOMFIELD NJ 07003
FEDELL GROUP                             5005 ROCKSIDE RD 5TH FL INDEPENDENCE OH 44131
FEDERAL EXPRESS CORP                     PO BOX 94515 PALATINE IL 60094-4515
FEDERAL EXPRESS CORPORATION              AND FEDEX GROUND PACKAGE SYSTEM, INC. ATTN: GENERAL COUNSEL 1000 FEDEX DRIVE
                                         MOON TOWNSHIP PA 15108
FEDERAL FLOOD CERTIFICATION CORPORATION 4000 HORIZON WAY IRVING TX 75063
FEDERAL HOME LOAN MORTGAGE CORPORATION   LAW OFFICE OF LORELEI FIALA, P.A. LORELEI FIALA 319 CLEMATIS STREET, #416 WEST
                                         PALM BEACH FL 33401
FEDERAL HOUSING FINANCE AGENCY, ET AL.   SNELL & WILMER LLP - KLOMP, WAYNE
FEDERAL HOUSING FINANCE AGENCY, ET AL.   MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
FEDERAL HOUSING FINANCE AGENCY, ET AL.   DIANA S. EBRON, ESQ. KIM, GILBERT, EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS
                                         VEGAS NV 89139
FEDERAL HOUSING FINANCE AGENCY, ET AL.   ROGER P. CROTEAU ROGER P. CROTEAU & ASSOCIATES, LTD. 9120 WEST POST ROAD SUITE
                                         100 LAS VEGAS NV 89148
FEDERAL INSURANCE CO                     5050 HOPYARD RD 400 PLEASANTON CA 94588
FEDERAL INSURANCE CO (CHUBB)             202B HALLS MILL ROAD WHITEHOUSE STATION NJ 08889
FEDERAL NATIONAL MORTGAGE ASSN, ET AL.   MICHAEL C. NISSIM-SABAT MOUNTAIN STATE JUSTICE, INC. 215 S THIRD STREET, SUITE
                                         901 CLARKSBURG WV 26301
FEDERAL NATIONAL MORTGAGE ASSOCIATI      PO BOX 277672 ATLANTA GA 30384
FEDERAL NATIONAL MORTGAGE ASSOCIATION    NONE
FEDERAL NATIONAL MORTGAGE ASSOCIATION    PRO SE BARBARA WILLIAMS 1192 BAY STREET SPRINGFIELD MA 01109
FEDERAL NATIONAL MORTGAGE ASSOCIATION    JOHN S. CAMPBELL CAMPBELL & ASSOCIATES, P.A. 60 MABEL ST. PORTLAND ME 04103
FEDERAL NATIONAL MORTGAGE ASSOCIATION    PRO SE MARK LASKOWSKI 246 POLAND CORNER ROAD POLAND ME 04274
FEDERAL NATIONAL MORTGAGE ASSOCIATION    PRO SE JAY HAINES 133 KENDUSKEAG AVENUE BANGOR ME 04401
FEDERAL NATIONAL MORTGAGE ASSOCIATION    PRO SE NELLIE SYLTE 1816 POCOSHOCK BLVD RICHMOND VA 23235
FEDERAL NATIONAL MORTGAGE ASSOCIATION    HOOD & LAY, L.L.C. RHONDA STEADMAN HOOD, ESQ 1117 22ND STREET, SUITE 101
                                         BIRMINGHAM AL 35205
FEDERAL NATIONAL MORTGAGE ASSOCIATION    SCOTT PETERSON MORRISON, SHERWOOD, WILSON, & DEOLA, PLLP 401 NORTH LAST CHANCE
                                         GULCH HELENA MT 59601
FEDERAL NATIONAL MORTGAGE ASSOCIATION    KERRY P. FAUGHNAN P.O. BOX 335361 NORTH LAS VEGAS NV 89033
FEDERAL TRADE COMMISSION                 600 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20580
FEDERATED MUT INSCO                      P O BOX 328 OWATONNA MN 55060
FEDERATED MUTUAL GROUP                   121 E PARK SQUARE OWATONNA MN 55060
FEDERATED NAT INS CO                     11050 LAKE UNDERHILL LB 628083 ORLANDO FL 32825
FEDERATED NAT INS CO                     P O BOX 407193 FT LAUDERDALE FL 33310
FEDERATED NATIONAL                       5130 PARKWAY PLZ CHARLOTTE NC 28217
FEDERATED NATIONAL                       14050 NW 14 ST 180 SUNRISE FL 33323
FEDERATED NATIONAL INS                   P O BOX 407193 FT LAUDERDALE FL 33340
FEDERATED NATIONAL INSCO                 555 CORPORATE DRIVE KALISPELL MT 59901
FEDERATED NATIONAL INSURANCE COMPANY     14050 NW 14 STREET SUITE 180 SUNRISE FL 33323
FEDERATED NTL                            LB 936153 WF 3585 ATLANTA AVE HAPEVILLE GA 30354
FEDERATED NTL INS CO                     P O BOX 896671 CHARLOTTE NC 28289
FEDERICI                                 RONALD FEDERICI RONALD FEDERICI 326 PLYMOUTH PLACE CHERRY HILL NJ 08002


Epiq Corporate Restructuring, LLC                                                                     Page 438 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 464 of 1490
Claim Name                             Address Information
FEDERICO & REBECCA GARZA               10615 MOUNTAIN CRK LAREDO TX 78045
FEDERICO LUJAN                         3040 LAYTON AVE. HALTOM CITY TX 76117
FEDEX CORPORATE SERVICES, INC.         ATTN: GENERAL COUNSEL 942 SOUTH SHADY GROVE ROAD MEMPHIS TN 38120
FEDEX CORPORATION                      ATTN: GENERAL COUNSEL 942 SOUTH SHADY GROVE ROAD MEMPHIS TN 38120
FEDEX MEDIA CORPORATION                ATTN: DAVE FENSKE 3635 HOMESTEAD STREET RAPID CITY SD 57703
FEE INSURANCE GROUP                    1ST NATIONAL CTR, ST 700 HUTCHINSON KS 67504
FEENEY & DIXON, LLP                    512 NEWARK POMPTON TURNPIKE POMPTON PLAINS NJ 07444
FEENEY, MATTHEW                        ADDRESS ON FILE
FEHR BUILDERS LLC                      31 DOUGHERTY DR CROSS HILL SC 29332
FEHRMAN REALTY                         90 W EADS PKWY LAWRENCEBURG IN 47025
FEHRMAN REALTY                         AMERICAN PROPERTY INVESTMENT CORPORATION 90 W EADS PKWY LAWRENCEBURG IN 47025
FEIGHNER INS                           959 E 4TH ST MARION IN 46952
FEIN SUCH & CRANE                      28 E MAIN ST STE 1800 ROCHESTER NY 14614
FEIN SUCH & CRANE LLP                  7 CENTURY DRIVE SUITE 201 PARSIPPANY NJ 07054
FEIN SUCH & CRANE LLP                  28 E MAIN ST STE 1800 ROCHESTER NY 14614
FEIN SUCH KAHN & SHEPARD PC            7 CENTURY DR, STE 201 PARSIPPANY TROY HILL NJ 07054
FEIN SUCH KAHN & SHEPARD PC            7 CENTURY DRIVE SUITE 201 PARSIPPANY NJ 07054
FEIN V DITECH FINANCIAL LLC ET AL      C/O RG/2 CLAIMS ADMINISTRATION LLC 30 S 17TH ST FL 5 PHILADELPHIA PA 19103
FEIN, SUCH & CRANE LLP                 MARIO SERRA 28 EAST MAIN STREET SUITE 1800 ROCHESTER NY 14614
FEINBERG, ROBERT                       ADDRESS ON FILE
FEINGOLD AND FEINGOLD                  22 ELM ST WORCESTER MA 01608
FEIST ENTERPRISES                      PO BOX 6919 LA QUINTA CA 92248
FEIWELL & HANNOY PC                    8415 ALLISON POINTE BLVD INDIANAPOLIS IN 46250
FEIWELL & HANNOY, P.C.                 DOUGLAS J. HANNOY 251 NORTH ILLINOIS ST. SUITE 1700 INDIANAPOLIS IN 46204
FEJZICH, TAJANA                        ADDRESS ON FILE
FELBER & SONS ROOFING                  2377 OLD ZUMBROTA ST REDWING MN 55066
FELCH TOWNSHIP                         FELCH TOWNSHIP - TREASUR W-5803 GROVELAND MINE RD FELCH MI 49831
FELDCO FACTORY DIRECT, LLC             125 E OAKTON ST DES PLAINES IL 60018
FELDMAN INS AGENCY                     5225 KATY FRWY 525 HOUSTON TX 77007
FELDMAN PERLSTEIN & GREENE LLC         10 WATERSIDE DR STE 303 FARMINGTON CT 06032
FELDMAN, ELIOT                         ADDRESS ON FILE
FELICIANO ARROYO RODRIGUEZ             LOT 35 HWY 59 CAMINO REFORMA LAREDO TX 78044
FELICIANO CONSTRUCTION &               MARIA & FRANKLIN VELOZ 4210 W CAYUGA STREET TAMPA FL 33614
FELICIANO CONSTRUCTION INC.            9808 S. MAPLEWOOD AVE EVERGREEN PARK IL 60805
FELICITA EL HASSAN                     RICARDO CORONA FLORIDA BAR NO. 111333 3899 NW 7 ST, SECOND FLOOR MIAMI FL
                                       33126
FELIPE N AYALA & G                     ACOSTO & J QUIROGA 13026 NEWBROOK DR HOUSTON TX 77072
FELIX CRUZ COLON                       CALLE NUNEZ ROMEO 153 APT A BAJO CAYEY PR 00736
FELIX TITLE AFFIXTURES LLC             14819 N. CAVE CREEK ROAD 5 PHOENIX AZ 85032
FELIX ZAREMBA & CO ,INC                2110 NORTHERN BLVD MANHASSET NY 11030
FELIX, ALICIA                          ADDRESS ON FILE
FELL TOWNSHIP                          FELL TWP - TAX COLLECTOR 154 FARVIEW ST CARBONDALE PA 18407
FELLER ROOFING OF NEW BR               808 W COUNTY LINE RD NEW BRAUNFELS TX 78130
FELMART CABINETS                       8151 OGDEN HOUSTON TX 77017
FELTMAN, MICHAEL                       ADDRESS ON FILE
FELTON INSURANCE SVCS                  PO BOX 525 6222 HWY 9 FELTON CA 95018
FELTON TOWN                            FELTON TOWN - TAX COLLEC P O BOX 329 FELTON DE 19943
FELTON, JOSHUA                         ADDRESS ON FILE
FELTY AND LEMBRIGHT CO                 1500 W 3RD ST STE 400 CLEVELAND OH 44113



Epiq Corporate Restructuring, LLC                                                                   Page 439 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 465 of 1490
Claim Name                               Address Information
FEMA FLOOD PAYMENTS                      SHIRLEY SAUL P.O. BOX 790348 ST. LOUIS MO 63179
FEMA NATL FLOOD INS PRO                  P O BOX 2965 SHAWNEE MISSION KS 66201
FENCE DEPOT LLC AND                      BILLIE &MICHAEL MORIATIS 790 SW AIROSO BLVD PORT ST LUCIE FL 34983
FENHAUS, NOEL                            ADDRESS ON FILE
FENIGER & ULIASZ LLP                     45 BAY STREET MANCHESTER NH 03104
FENIX INS INC                            903 E ST SE AUBURN WA 98002
FENNER TOWN                              FENNER TOWN - TAX COLLEC 5400 NELSON RD- SHARON L CAZENOVIA NY 13035
FENNER, DUSTIN                           ADDRESS ON FILE
FENNIMORE CITY                           FENNIMORE CITY TREASURER 860 LINCOLN AVE FENNIMORE WI 53809
FENNVILLE CITY                           FENNVILLE CITY - TREASUR P.O. BOX 666 FENNVILLE MI 49408
FENOLA FRANCOIS                          PO BOX 7706 CHRISTIANSTED VI 00823
FENSKE MEDIA CORP                        PO BOX 245 RAPID CITY SD 57709
FENTIN & GOLDMAN LLP                     120 BLOOMINGDALE RD STE 308 WHITE PLAINS NY 10605
FENTON CITY                              FENTON CITY - TREASURER 301 S LEROY ST FENTON MI 48430
FENTON TOWN                              BC DIRECTOR OF OMB 60 HAWLEY ST BINGHAMTON NY 13901
FENTON TOWNSHIP                          FENTON TOWNSHIP - TREASU 12060 MANTAWAUKA FENTON MI 48430
FENTRESS COUNTY                          FENTRESS COUNTY-TRUSTEE PO BOX 883 JAMESTOWN TN 38556
FENTRESS COUNTY COURT CLERK              140 JUSTICE CENTER DR 126 JAMESTOWN TN 38556
FENTRESS COUNTY TRUSTEE                  101 S MAIN ST JAMESTOWN TN 38556
FENWICK ISLAND TOWN                      FENWICK ISLAND TOWN - TC 800 COASTAL HWY - TAX OF FENWICK ISLAND DE 19944
FERDINAND FARMERS                        1405 MAIN ST FERDINAND IN 47532
FERDINAND FARMERS INS GR                 PO BOX 263 FERDINAND IN 47532
FERDINAND T. MOORE, ANDREA LIU           BOB GILL WITH SAUL EWING 1919 PENNSYLVANIA AVE., NW, SUITE 550 WASHINGTON DC
                                         20006-3434
FERGUS COUNTY                            FERGUS COUNTY - TREASURE 712 W. MAIN ST. LEWISTOWN MT 59457
FERGUS FARM MUT                          224 W MAIN ST 503 LEWISTOWN MT 59457
FERGUSON AGENCY                          9229 UNIVERSITY BLVD A N CHARLESTON SC 29406
FERGUSON CITY                            CITY OF FERGUSON - CLERK P O BOX 222 FERGUSON KY 42533
FERGUSON REAL ESTATE LLC                 2904 FOREST CT JOPLIN MO 64801
FERGUSON TOWNSHIP                        FERGUSON TWP - TAX COLLE 39 BEECH CREEK AVE CURWENSVILLE PA 16833
FERGUSON TWP TOWNSHIP B                  FERGUSON TWP - TAX COLLE 3147 RESEARCH DR STATE COLLEGE PA 16801
FERGUSON, ANITA                          ADDRESS ON FILE
FERGUSON, DAVID                          ADDRESS ON FILE
FERGUSON, MARILYN                        ADDRESS ON FILE
FERMAN, MARIA & CARLOS                   AKIN GUMP STRAUSS HAUER & FELD LLP 1111 LOUISIANA ST. 44TH FLOOR HOUSTON TX
                                         77002
FERMANAGH TOWNSHIP                       FERMANAGH TWP - TAX COLL 2806 ARCH ROCK RD MIFFLINTOWN PA 17059
FERMANUK, NELLY                          ADDRESS ON FILE
FERMIN O GUERRA SR & LORRAINE Y GUERRA   317 HIGH MEADOWS DRIVE FLORENCE CO 81226
FERMON HANSELL                           6225 S 241ST E AVE BROKEN ARROW OK 74014
FERNANDEZ BUILDERS INC                   8329 GARRISON CIRCLE TAMPA FL 33615
FERNANDEZ LANDONI, MARCO                 ADDRESS ON FILE
FERNANDEZ, CYNTHIA                       ADDRESS ON FILE
FERNANDEZ, EMILIO                        ADDRESS ON FILE
FERNANDEZ, LEOPOLDO                      ADDRESS ON FILE
FERNANDEZ, PAOLA                         ADDRESS ON FILE
FERNANDEZ, ROBERTO                       ADDRESS ON FILE
FERNANDO MARTINEZ, ET AL.                BENJAMIN KNAUPPP GARLAND GRIFFITHS KNAUPP 305 N FIRST AVE HILLSBORO OR 97124
FERNANDO REYNA                           1104 BARKLY CT PEARLAND TX 77581



Epiq Corporate Restructuring, LLC                                                                    Page 440 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg   Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 466 of 1490
Claim Name                               Address Information
FERNANDO VASQUEZ &                       MARIA VASQUEZ 1737 69TH AVE GREELEY CO 80634
FERNDALE BORO                            FERNDALE BORO - TAX COLL 109 STATION ST JOHNSTOWN PA 15905
FERNDALE CITY                            FERNDALE CITY - TREASURE 300 E NINE MILE ROAD FERNDALE MI 48220
FERNDALE ESTATES COMM ASSN INC           4606 CYPRESS CRK PKWY 135 HOUSTON TX 77069
FERNDALE S.D./BROWNSTOWN                 FERNDALE SD - TAX COLLEC 408 HABICHT ST JOHNSTOWN PA 15906
FERNDALE S.D./DALE BORO                  DALE BORO - TAX COLLECTO 277 DAVID ST JOHNSTOWN PA 15902
FERNDALE S.D./FERNDALE B                 FERNDALE AREA SD - COLLE 109 STATION ST JOHNSTOWN PA 15905
FERNDALE S.D./LORAIN BOR                 FERNDALE AREA SD - COLLE 129 CLAIR AVE JOHNSTOWN PA 15902
FERNDALE S.D./MIDDLE TAY                 FERNDALE AREA SD - COLLE 257 LINKVILLE RD JOHNSTOWN PA 15906
FERNHOLZ, NICHOLAS                       ADDRESS ON FILE
FERNWOOD LAKEVIEW CONDOMINIUM ASSOC #1   1450 NW 87 AVE SUITE 204 DORAL FL 33172
FERRANDINO, CARMEL                       ADDRESS ON FILE
FERRARA CONSULTANTS & SA ROOF TECH, LLC GARRET HUDLOW 6572 MONTROSE TRAIL TALLAHASSEE FL 32309
FERRARI APPRAISALS LLC                   PO BOX 83 MARLBOROUGH CT 06447
FERRAVIT REMODELING                      GUSTAVO FERRER 209 IROQUOIS ROAD HILLSIDE IL 60162
FERREIRA, MICHEAL                        ADDRESS ON FILE
FERRELL ROOFING LLC                      314 COCKRELL HILL RD OVILLA TX 75154-1408
FERRELL, KYRA                            ADDRESS ON FILE
FERRER, DIEGO                            ADDRESS ON FILE
FERRIDAY TOWN                            FERRIDAY TOWN - TAX COLL 1116 SECOND STREET FERRIDAY LA 71334
FERRIS HOME IMPROVEMENTS LLC             1908 KIRKWOOD HWY NEWARK DE 19711
FERRIS TOWNSHIP                          FERRIS TOWNSHIP - TREASU 3011 CRYSTAL RD VESTABURG MI 48891
FERRISBURG TOWN                          FERRISBURG TOWN-TAX COLL 3279 ROUTE 7 FERRISBURGH VT 05456
FERRY COUNTY                             FERRY COUNTY - TREASURER 350 EAST DELAWARE 13 REPUBLIC WA 99166
FERRY TOWNSHIP                           FERRY TOWNSHIP - TREASUR 3222 GREEN STREET SHELBY MI 49455
FERRYSBURG CITY                          FERRYSBURG CITY - TREASU 17290 ROOSEVELT RD FERRYSBURG MI 49409
FERS PROFESSIONAL PAINT                  8734 LIPAN RD UNIT F HOUSTON TX 77063
FERULLO INS AGENCIES                     1587 MCDANIEL DRIVE WEST CHESTER PA 19380
FES REMODELING LLC                       1338 OLIVE ST INDIANAPOLIS IN 46203
FETUI, TALALELEI                         ADDRESS ON FILE
FEW, WILLIAM                             ADDRESS ON FILE
FEWER AGENCY                             3 MAPLE AVE BARRE VT 05641
FEY INS SERVICES PARK                    PLACE WEST PO BOX 238 OXFORD OH 45056
FFH CONSTRUCTION LLC                     3203 WACO STREET FORT SMITH AR 72903
FGC, INC                                 P.O. BOX 2365 PARK CITY UT 84060
FGUA                                     510 HWY 466 SUITE 204 LADY LAKE FL 32159
FGUA                                     6915 PERRINE RANCH ROAD NEW PORT RICHEY FL 34655
FH ROOFING LLC                           FREDRICK HILL JR FREDERICK HILL, JR 30 SALEM RD WILTON CT 06897
FHF ENTERPRISE, LLC                      530 MCCLESKY DRIVE FORREST CITY AR 72335
FHFA, FANNIE MAE, FREDDIE MAC            ROGER P. CROTEAU ROGER P. CROTEAU & ASSOCIATES, LTD. 9120 WEST POST ROAD SUITE
                                         100 LAS VEGAS NV 89148
FIBERLINK                                ATTN: GENERAL COUNSEL 1787 SENTRY PARKWAY WEST BUILDING 18 SUITE 200 BLUE BELL
                                         PA 19422
FIBERLINK COMMUNICATIONS CORPORATION     ATTN: GENERAL COUNSEL 1787 SENTRY PARKWAY WEST BUILDING 18 SUITE 200 BLUE BELL
                                         PA 19422
FIBERLINK COMMUNICATIONS CORPORATION     ATTN: GENERAL COUNSEL DEPT. 3012 PO BOX 123012 DALLAS TX 75312
FIBERLINK COMMUNICATIONS CORPORATION     ATTN: GENERAL COUNSEL DEPT. 3012 PO BOX 123012 DALLAS TX 75312-3012
FICS                                     SYSTEMS INC 14285 MIDWAY ROD 200 ADDISON TX 75001-3620
FIDELITY COLLECTION SERVICE              P O BOX 429 HILLSBORO OR 97123
FIDELITY F&C COMPANY                     BOA LB SRVCS 402045 6000 FELDWOOF RD COLLEGE PARK GA 30349


Epiq Corporate Restructuring, LLC                                                                     Page 441 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 467 of 1490
Claim Name                              Address Information
FIDELITY FIRE AND CASUALTY              6000 FELDWOOD RD COLLEGE PARK CA 30349
FIDELITY INFORMATION SERVICES, LLC      ATTN: GENERAL COUNSEL 601 RIVERSIDE AVENUE JACKSONVILLE FL 32204
FIDELITY LAND TITLE AGENCY OF           10723 MONTGOMERY RD. CINCINNATI OH 45242
CINCINNATI
FIDELITY MOHAWK INS                     PO BOX 400 BRANCHVILLE NJ 07826
FIDELITY NATIONAL                       2201 FARNAM ST STE 200 OMAHA NE 68102
FIDELITY NATIONAL INDEMNITY INSURANCE   ALSTON CALAF & ASSOCIATION INC. 800 COOPER ST STE104 CAMDEN NJ 08102
FIDELITY NATIONAL INS                   P O BOX 45126 JACKSONVILLE FL 32232
FIDELITY NATIONAL INS                   P O BOX 33003 ST PETERSBURG FL 33733
FIDELITY NATIONAL PROPERTY AND CASUALTY P.O. BOX 33070 ST. PETERSBURG FL 33733-8070
FIDELITY NATIONAL TITLE AGENCY, INC.    19500 STATE HWY 249 SUITE 485 HOUSTON TX 77070
FIDELITY NATIONAL TITLE COMPANY         7565 MISSION VALLEY ROAD STE 100 SAN DIEGO CA 92108
FIDELITY NATIONAL TITLE COMPANY LLC     20 N CLARK STREET SUITE 220 CHICAGO IL 60602
FIDELITY NATL INDEM INS                 P O BOX 33070 ST PETERSBURG FL 33733
FIDELITY NATL INS CO                    3916 STATE ST SUITE 2 SANTA BARBARA CA 93105
FIDELITY ROOFING INC                    JONATHAN WILLIAM PRESCOTT 5310 SHERRILLS FORD RD CATAWBA NC 28609
FIELD AND PARTNERS INC                  1185 WISTERIA DRIVE MALVERN PA 19355
FIELD ASSET SERVICES , LLC              ATTN: GENERAL COUNSEL 101 WEST LOUIS HENNA BLVD. SUITE 400 AUSTIN TX 78728
FIELD ASSET SERVICES, LLC               ATTN: DON NEVILLE, GENERAL MANAGER 101 WEST LOUIS HENNA BLVD. SUITE 400 AUSTIN
                                        TX 78728
FIELD ASSET SERVICES, LLC               ATTN: O. DALE MCPHERSON, CEO 101 WEST LOUIS HENNA BLVD SUITE 400 AUSTIN TX
                                        78728
FIELD INS AGENCY                        810 6TH AVE S SURFSIDE BEACH SC 29575
FIELD INS OF SURFSIDE IN                PO BOX 15404 SURFSIDE BEACH SC 29587
FIELD, DEVIN                            ADDRESS ON FILE
FIELD, FREDERICK                        ADDRESS ON FILE
FIELDCREST CONDOMINUM ASSOCIATION       17720 S. OAK PARK AVENUE TINLEY PARK IL 60477
FIELDGLASS, INC.                        ATTN: GENERAL COUNSEL 111 N. CANAL STREET SIXTH FLOOR CHICAGO IL 60606
FIELDING, DAVID                         ADDRESS ON FILE
FIELDS AND COMPANY                      83 THOMAS COHEN DR HILTON HEAD ISLAND SC 29926
FIELDS DISCOUNT ROOFING                 & CONSTRUCTION LLC 2953 WESTFIELD RD GULF BREEZE FL 32563
FIELDS LOSS CONSULTANTS                 1332N HALSTED ST STE 404 CHICAGO IL 60642
FIELDS, APRIL                           ADDRESS ON FILE
FIELDS, ASHLYNN                         ADDRESS ON FILE
FIELDS, CAROLYN                         ADDRESS ON FILE
FIELDS, MERCEDES                        ADDRESS ON FILE
FIELDS, NASTASSIA                       ADDRESS ON FILE
FIELDS, SHERICA                         ADDRESS ON FILE
FIELDS-DUNLAP, MARILYN                  ADDRESS ON FILE
FIELDSBORO BORO                         FIELDSBORO BORO -TAX COL 204 WASHINGTON STREET FIELDSBORO NJ 08505
FIESTA SOL CONDOMINIUM ASSOCIATION      C/O SEASIDE SERVICES 100 E. SWORDFISH LANE, SUITE D SOUTH PADRE ISLAND TX
                                        78597
FIETZ, ADAM                             ADDRESS ON FILE
FIFE LAKE TOWNSHIP                      FIFE LAKE TOWNSHIP - TRE 9777 VANS LANE FIFE LAKE MI 49633
FIFE LAKE VILLAGE                       FIFE LAKE VILLAGE - TREA P.O. BOX 298 FIFE LAKE MI 49633
FIFIELD TOWN                            PRICE COUNTY TREASURER 126 CHERRY ST PHILLIPS WI 54555
FIFTH THIRD BANK                        5001 KINGSLEY DR CINCINNATI OH 45263-5300
FIG FINACIAL INS GROUP                  1720 N 24TH ST C FRUITLAND ID 83619
FIGUEROA & SON CONTRACTING CO INC       64 ASHLAND ST NEW ROCHELLE NY 10801
FIGUEROA REMODELING SVCS                14219 PAPADOSA ST HOUSTON TX 77053


Epiq Corporate Restructuring, LLC                                                                    Page 442 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 468 of 1490
Claim Name                              Address Information
FIGUEROA, LAURA                         ADDRESS ON FILE
FIGUEROA, ORLANDO                       ADDRESS ON FILE
FIGUEROA, PAULA                         ADDRESS ON FILE
FIGUEROA, SANDRA                        ADDRESS ON FILE
FIGUEROA, ZACHARY                       ADDRESS ON FILE
FIKES, TERESA                           ADDRESS ON FILE
FIL AMERICAN CONSTRUC                   LLC 16635 SPRING CYPRESS RD CYPRESS TX 77429
FILE PACK & TRANSPORT INC               PO BOX 2267 BRENHAM TX 77834
FILER INSURANCE, INC                    MILLIE BECERRA 9440 SW 77 AVE MIAMI FL 33156
FILER TOWNSHIP                          FILER TOWNSHIP - TREASUR 2505 FILER CITY ROAD MANISTEE MI 49660
FILER, TROY                             ADDRESS ON FILE
FILGO APPRAISAL SERVICE                 3490 HWY 371 N MANTACHIE MS 38855
FILGO, CHELSEA                          ADDRESS ON FILE
FILIPE LUIS & CATHY LAPAS               1201 SHERLIN RD BRIDGEWATER NJ 08807
FILKINS COLBERT & ASSOCS                3509 CANTON RD MARIETTA GA 30066
FILLICETTI, PATRICIA                    ADDRESS ON FILE
FILLMORE COUNTY                         FILLMORE CO. - AUD/TREA PO BOX 627 PRESTON MN 55965
FILLMORE COUNTY                         FILLMORE COUNTY - TREASU PO BOX 229 GENEVA NE 68361
FILLMORE CS (COMBINED TN                FILLMORE CS- TAX COLLECT HUME TOWN HALL PO BOX 30 FILLMORE NY 14735
FILLMORE TOWNSHIP                       FILLMORE TOWNSHIP - TREA 4219 52ND ST HOLLAND MI 49423
FILSONS REAL ESTATE APPRAISAL           SERVICES INC 11 LEGACY DR ROSWELL GA 30075
FIMBRES, MIGUEL                         ADDRESS ON FILE
FIN INS CNSTLNTS                        P O BOX 2486 MANDEVILLE LA 70470
FINAL CONCEPTS ENT INC                  3240 NORMAN BLALOCK RD WILLOW SPRING NC 27592
FINAL TOUCH CONSTRUCTION                21012 AURORA RD BEDFORD OH 44146
FINALLY INS                             7801 CORAL WAY 124 MIAMI FL 33155
FINANCE INSURANCE LTD                   1164 BISHOP ST STE 400 HONOLULU HI 96813
FINANCE OF AMERICA REVERSE LLC          CHRISTOPHER L ESPOSITO 269 WEST 231ST STREET BRONX NY 10463
FINANCE OF AMERICA REVERSE, ET AL.      8023 EAST 63RD PLACE SUITE 700 TULSA OK 74133
FINANCE OF AMERICA STRUCTURED           KEAVENEY LEGAL GROUP, LLC JAMES KEAVENEY, ESQ. 1101 N. KINGS HIGHWAY, STE G100
SECURITIES                              CHERRY HILL NJ 08034
FINANCE OFAMERICA; REVERSE MORTGAGE,LLC THE PETTIT LAW FIRM; JULIE PETTIT DAVID B. URTEAGA; JANE CHERRY 3710 RAWLINS,
                                        SUITE 1050 DALLAS TX 75219
FINANCIAL ASSET SERVICES INC            17752 MITCHELL N STE A IRVINE CA 92614
FINANCIAL ASSURANCE LLC                 6620 RIVERSIDE DRIVE SUITE 210 METAIRIE LA 70003
FINANCIAL FREEDOM                       P. O. BOX 85400 AUSTIN TX 78708
FINANCIAL GUARANTEE                     559 SAN FELIPE STE 275 HOUSTON TX 77056
FINANCIAL INDUSTRY COMPUTER             SYSTEMS, INC. ATTN: GENERAL COUNSEL 14285 MIDWAY ROAD SUITE 200 ADDISON TX
                                        75001
FINANCIAL INS                           5808 BLUE LAGOON DR 400 MIAMI FL 33126
FINANCIAL INS SRVCS INC                 194 ROCKINGHAM RD LONDONDERRY NH 03053
FINANCIAL INST DIV OF THE STATE OF NV   OFFICE OF THE COMMISSIONER 303 W SAHARA AVE STE 250 LAS VEGAS NV 89102
FINANCIAL INSURANCE EXCHANGE            ATTN: GENERAL COUNSEL 5319 US HIGHWAY 19 NEW PORT RICHEY FL 34652
FINANCIAL INSURANCE EXCHANGE            BY FINANCIAL EXCHANGE, INC. ATTN: GENERAL COUNSEL 5319 US HIGHWAY 19 NEW PORT
                                        RICHEY FL 34652
FINANCIAL LOUNGE                        3104 VOSSDALE RD HOUSTON TX 77027
FINANCIAL NETWORK INC                   10401 F BAUR BOULEVARD ST. LOUIS MO 63132
FINANCIAL NETWORK, INC.                 ATTN: GENERAL COUNSEL 10670 GATEWAY BLVD ST. LOUIS MO 63132
FINANCIAL RISK SOLUTIONS                ATTN FRS JACKSON BARTON 9658 N. MAY AVE SUITE100 OKLAHOMA CITY OK 73157
FINANCIAL SRVCS CNTR INC                P O BOX 1709 EAST LANSING MI 48826


Epiq Corporate Restructuring, LLC                                                                 Page 443 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 469 of 1490
Claim Name                              Address Information
FINCASTLE CITY                          CITY OF FINCASTLE - CLER P O BOX 22052 LOUISVILLE KY 40252
FINCH AC AND HEATING INC                3802 UNDERWOOD RD LAPORTE TX 77571
FINCH MILNER, WHITNEY                   ADDRESS ON FILE
FINCK, ELTONJON                         ADDRESS ON FILE
FINDLAY REAL ESTATE GROUP INC           ROBERT FINDLAY 208 COMET DRIVE UNIT A BRAIDWOOD IL 60408
FINDLAY ROOFING                         4181 JVL INDUSTRIAL PARK MARIETTA GA 30066
FINDLAY ROOFING-ROOFROOF                FINDLAY INC. 4181 JVL INDUSTRIAL PARK DR MARIETTA GA 30066
FINDLAY TOWNSHIP                        BARBARA COATES - TAX COL 1271 RTE 30 POB 395 CLINTON PA 15026
FINDLEY TOWNSHIP                        FINDLEY TWP - TAX COLLEC 369 MCCLELLAND ROAD MERCER PA 16137
FINE HOME CONSTRUCTION, INC.            DONALD E DOBRES DONALD E DOBRES 184 HOWARD STREET TOWNSHIP OF WASHINGTON NJ
                                        07676
FINE LINE RESTORATIONLLC                1319 HICKORY DR BEAVERCREEK OH 45434
FINE TECH INC.                          LUIS SANCHEZ 6102 S.W. 14TH STREET MIAMI FL 33144
FINER FIRE RESTORATION                  MARC FEIN 125 DENTON AVENUE NEW HYDE PARK NY 11040
FINGER & FINGER A PROFESSIONAL CORP     158 GRAND STREET WHITE PLAINS NY 10601
FINGER LAKES FIRE & CAS                 PO BOX 550 TRUMANSBURG NY 14886
FINIS GEE JR &                          APRIL GEE 403 LAKE DR QUITMAN TX 75783
FINISHING TOUCH CARPET ONE              IDEAL TRUE VALUE INC 503 WEST 1ST AVE CROSSETT AR 71635
FINISHING TOUCH DRYWALL                 DONNIE GENTON DONNIE GENTON 1200 HARVEST RIDGE BLVD. MEMPHIS IN 47143
FINKEL LAW FIRM LLC                     4000 FABER PLC DR STE450 PO BOX 71727 CHARLSTON SC 29415
FINKELSTEIN, KERN,                      STEINBERG & CUNNINGHAM PC PC 1810 AILOR AVE KNOXVILLE TN 37921
FINLAY & COMPANY LLC                    PO BOX 240764 MONTGOMERY AL 36124
FINLEY APPRAISALS PA                    PO BOX 1972 SALISBURY MD 21802
FINLEY HOME SERVICES INC                3031 STANFORD RANCH ROAD SUITE 2 ROCKLIN CA 95765
FINLEY, RODNEY                          ADDRESS ON FILE
FINN BOWLING INVESTMENTS LLC            JON BOWLING 9313 MASON MONTGOMERY RD 120 MASON OH 45040
FINN BOWLING INVESTMENTS LLC            JON BOWLING 10063 THOROUGHBRED LANE CINCINNATI OH 45231
FINN, DEBORAH                           ADDRESS ON FILE
FINNEY COUNTY                           FINNEY COUNTY - TREASURE 311 N 9TH GARDEN CITY KS 67846
FINNEY INS CORP                         5601 SHERIDAN ST HOLLYWOOD FL 33021
FINNEY, TABITHA                         ADDRESS ON FILE
FINNEY, VICTORIA                        ADDRESS ON FILE
FINNS COVE HOMEOWNERS ASSOCIATION INC   1320 N SEMORAN BLVD SUITE 100 ORLANDO FL 32807
FIORAVANTI, ALBERT                      ADDRESS ON FILE
FIORENZA, ANTHONY                       ADDRESS ON FILE
FIORETTI, TIMOTHY                       ADDRESS ON FILE
FIRE INDUSTRY RESTOR                    EXPERTS INC PO BOX 2133 OREGON CITY OR 97045
FIRE INSURANCE EXCHANGE                 PO BOX 2057 KALISPELL MT 59903
FIRE INSURANCE EXCHANGE                 FLOOD INSURANCE PROCESSING CENTER PO BOX 731178 DALLAS TX 75373
FIRE INSURANCE EXCHANGE                 P O BOX 2478 LOS ANGELES CA 90051
FIRE INSURANCE EXCHANGE                 P O BOX 51196 LOS ANGELES CA 90051
FIRE INSURANCE EXCHANGE                 PO BOX 894883 LOS ANGELES CA 90189-4883
FIRE INSURANCE EXCHANGE                 16511 BROOKHURST ST FOUNTAIN VALLEY CA 92708
FIRE MARK INS AGENCY                    11111 KATY FREEWAY SUITE 450 HOUSTON TX 77079
FIRE RECONSTRUCTION INC                 & ISAAC & NORA VALDEZ 20220 HEMPSTEAD RD STE33 HOUSTON TX 77065
FIRE RECONSTRUCTION INC                 20220 HEMPSTEAD RD 33 HOUSTON TX 77065
FIRE RECONSTRUCTION, INC.               JOHNSON 20220 HEMPSTEAD RD SUITE 33 HOUSTON TX 77065
FIRECON CONSTRUCTION                    SERVICES INC 1010 MORSE AVE STE C SCHAUMBURG IL 60193
FIREFIGHTER ROOFING, LLC.               7609 AUBREY LN NORTH RICHLAND HILLS TX 76182



Epiq Corporate Restructuring, LLC                                                                    Page 444 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 470 of 1490
Claim Name                               Address Information
FIREHOUSE ROOFING LLC                    3324 E 12TH ST. KANSAS CITY MO 64127
FIREKLEEN LLC                            PO BOX 2260 CHESTERFIELD VA 23832
FIREMANS FUND INS CO                     PO BOX 352 MINNEAPOLIS MN 55440
FIREMANS FUND INS CO                     ATTN CASHIER 1 PROGRESS POINT PKWY OFALLON MO 63368
FIREMANS FUND INSCO                      BOX 162 PALATINE IL 60055
FIREMENS INS OF DC                       7315 WISCONSIN AVE S BETHESDA MD 20814
FIRESAFE CHIMNEY SYSTEMS, INC            5335 RITCHIE ROAD BEALETON VA 22712
FIRESERVICE INC                          3120 WINKLER AV 30 FORT MYERS FL 33916
FIRESTONE AGY OF FLORIDA                 1500 UNIVERSITY DRIVE SUITE 212 CORAL SPRINGS FL 33071
FIRESTONE CONSTRUCTION                   CO PO BOX 193 EAST ROCKAWAY NY 11518
FIREWORKS CLEANING LLC                   12210 CONWAY RD BELTSVILLE MD 20705
FIRLANE VILLAGE MHP LLC                  307 29TH NE STE 104 PUYALLUP WA 98372
FIRM OF LA                               2356 E MCNEESE ST CHARLES LA 70607
FIRMINGER, ELIZABETH                     ADDRESS ON FILE
FIRST 100 LLC                            LUIS AYON AYON LAW 8716 SPANISH RIDGE AVENUE, STE. 115 LAS VEGAS NV 89148
FIRST ADVANTAGE BACKGROUND SERVICES      PO BOX 403532 ATLANTA GA 30384-3532
FIRST AMER SPECIALTY INS                 P O BOX 1618 SANTA ANA CA 92702
FIRST AMER SPECIALTY INS                 PO BOX 2219 SANTA ANA CA 92707
FIRST AMERICAN DATA TREE LLC             ATTN: LEGAL DEPARTMENT 1100 VIRGINIA DRIVE SUITE 100 FORT WASHINGTON PA 19034
FIRST AMERICAN DATA TREE LLC             ATTN: BONNIE HANES 1555 W WALNUT HILL LANE IRVING TX 75038
FIRST AMERICAN DATA TREE LLC             PO BOX 31001-2286 PASADENA CA 91110
FIRST AMERICAN DATA TREE LLC             ATTN: GENERAL COUNSEL 4 FIRST AMERICAN WAY SANTA ANA CA 92707
FIRST AMERICAN FIELD SERVICES            P.O. BOX 202057 DALLAS TX 75320-4532
FIRST AMERICAN FLOOD DATA                11902 BURNET RD AUSTIN TX 78758
FIRST AMERICAN INS AGNCY                 5384 POPLAR AVE 317 MEMPHIS TN 38119
FIRST AMERICAN INSURANCE                 114 E. 5TH STREET SANTA ANA CA 92701
FIRST AMERICAN MORG SERV                 FILE 50124 PO BOX 31001-2274 PASADENA CA 91110
FIRST AMERICAN MORTGAGE SOLUTIONS        PO BOX 776121 PO BOX 776121 CHICAGO IL 60677-6121
FIRST AMERICAN MORTGAGE SOLUTIONS        LAURA GIVNER PO BOX 31001-2274 PASADENA CA 91110-2274
FIRST AMERICAN NATIONWIDE DOCUMENTS      ATTN: RANDY GILSTER, PRESIDENT 1 FIRST AMERICAN WAY WESTLAKE TX 76262
FIRST AMERICAN P&C INS                   FLOOD PROCESSING P O BOX 2057 KALISPELL MT 59903
FIRST AMERICAN P&C INS                   4 FIRST AMERICAN WAY SANTA ANA CA 92707
FIRST AMERICAN P&C INS                   PO BOX 2009 SANTA ANA CA 92707
FIRST AMERICAN TITLE COMPANY             P. O. BOX 596 HAMILTON MT 59840
FIRST AMERICAN TITLE COMPANY             4795 REGENT BLVD 1006-A IRVING TX 75063
FIRST AMERICAN TITLE INS CO              PO BOX 31001-2274 PASADENA CA 91110-2274
FIRST AMERICAN TITLE INSURANCE           COMPANY - CLAIMS 9000 E PIMA CENTER PKWY SCOTTSDALE AZ 85258
FIRST AMERICAN TITLE INSURANCE COMPANY   14239 WEST BELL ROAD SUITE 115 SURPRISE AZ 85374
FIRST AMERICAN TITLE INSURANCE COMPANY   2490 PASEO VERDE PARKWAY, 100 HENDERSON NV 89074
FIRST AMERICAN TITLE INSURANCE COMPANY   LENDERS ADVANTAGE ATTN: GENERAL COUNSEL 114 EAST FIFTH STREET SANTA ANA CA
                                         92701
FIRST AMERICAN TITLE INSURANCE COMPANY   ATTN: CHIEF OPERATING OFFICER 3 FIRST AMERICAN WAY SANTA ANA CA 92707
FIRST AMERICAN TITLE INSURANCE COMPANY   ATTN: DIVISION COUNSEL 3 FIRST AMERICAN WAY SANTA ANA CA 92707
FIRST AMERICAN TITLE INSURANCE COMPANY   ATTN: GENERAL COUNSEL 1 FIRST AMERICAN WAY SANTA ANA CA 92707
FIRST AMERICAN TITLE INSURANCE COMPANY   ATTN: GENERAL COUNSEL 3 FIRST AMERICAN WAY SANTA ANA CA 92707
FIRST AMERICAN TITLE OF SOUTH DAKOTA     801 MT. RUSHMORE ROAD SUITE 100 RAPID CITY SD 57701
LLC
FIRST AMERICAN TRUSTEE                   CHET SCONYERS, MICHAEL GONZALEZ 6 CAMPUS CIRCLE, BLDG 6 WESTLAKE TX 76262
FIRST AMERICAN TRUSTEE SERVICING         SOLUTIONS LLC PO BOX 31001-2276 PASADENA CA 91110



Epiq Corporate Restructuring, LLC                                                                     Page 445 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 471 of 1490
Claim Name                               Address Information
FIRST APPRAISAL OF FLORIDA INC           PO BOX 219 LABELLE FL 33975
FIRST AVENUE INS SERVICE                 24479 MISSION BLVD HAYWARD CA 94544
FIRST BALDWIN INS                        8154 HWY 59 STE 201 FOLEY AL 36535
FIRST CALL 24/7                          11352 W STATE RD 84 37 DAVIE FL 33325
FIRST CALL 24/7, INC                     SHARONA ELGAZAR 11352 W STATE RD. 84 SUITE 37 DAVIE FL 33325
FIRST CALL RESTORATION                   1990 SEWARD AVENUE NAPLES FL 34109
FIRST CAPITAL APPRAISAL LLC              PO BOX 5642 BOISE ID 83705
FIRST CAROLINA INSURANCE                 8761 DORCESTER RD STE230 N CHARLESTON SC 29420
FIRST CHOICE APPRAISALS                  2018 ASPEN CT ANTIOCH CA 94509
FIRST CHOICE CONSTRUCTION                ABE PETERS PO BOX 1558 SEMINOLE TX 79360
FIRST CHOICE CONTRACT                    & VINCENT STOKELY 17115 METHIL DRIVE SPRING TX 77379
FIRST CHOICE CONTRACT &                  ANN THOM & MR COOPER 17115 METHIL DRIVE SPRING TX 77379
FIRST CHOICE CONTRACTORS                 215 KINGWOOD DR FAYETTEVILLE GA 30215
FIRST CHOICE ENVIR                       7010ARLINGTON AVE STE203 RIVERSIDE CA 92503
FIRST CHOICE HOMES                       25 S MONROE ST 310 MONROE MI 48161
FIRST CHOICE INS                         2832 STIRLING RD B HOLLYWOOD FL 33020
FIRST CHOICE INS                         8315 SW 24TH ST MIAMI FL 33155
FIRST CHOICE INS                         350 PINE ST 220 BEAUMONT TX 77701
FIRST CHOICE INSURANCE                   310 E MONTGOMERY XRDS 6 SAVANNNAH GA 31406
FIRST CHOICE PLUMBING SO                 1687 SW S MACEDO BLVD PORT SAINT LUCIE FL 34984
FIRST CHOICE PROPERTY MGMT GROUP, INC.   1489 W. PALMETTO PARK RD 514 BOCA RATON FL 33486
FIRST CHOICE ROOFING                     95 N. CLEVELAND ST. WILKES BARRE PA 18705
FIRST CHOICE SERVICES                    43 PEBBLE DR BALTIMORE MD 21225
FIRST CITIZENS BANK                      DAC-15 PO BOX 27131 RALEIGH NC 27611
FIRST CITIZENS INS SRVCS                 P O BOX 29611 RALEIGH NC 27626
FIRST CLASS INS MARKET                   4101 NW 9TH STREET MIAMI FL 33126
FIRST COAST ASSOCIATION MANAGEMENT, LLC 11555 CENTRAL PARKWAY, SUITE 801 JACKSONVILLE FL 32224
FIRST COAST CONSUMER LAW                 340 THIRD AVE S STE A JACKSONVILLE BEACH FL 32250
FIRST COAST SECURITY SERVS INC           PO BOX 865577 ORLANDO FL 32886
FIRST COLONIAL APPRAISALS                PO BOX 14777 RICHMOND VA 23221
FIRST COLONY INS INC                     13313 SOUTHWEST FREEWAY SUITE 288 SUGARLAND TX 77478
FIRST COLONY LID 2 L                     FIRST COLONY LID 2 - COL 11111 KATY FRWY 725 HOUSTON TX 77079
FIRST COLONY LID L                       FIRST COLONY LID - COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
FIRST COLONY MUD 10 L                    FIRST COLONY MUD 10 COLL 11111 KATY FRWY 725 HOUSTON TX 77079
FIRST COLONY MUD 9 T                     FIRST COLONY MUD 9 - COL 12841 CAPRICORN STREET STAFFORD TX 77477
FIRST COLONY ROOFING &                   MICHAEL & JAIME VIRKUS 4771 SWEETWATER BLVD162 SUGAR LAND TX 77479
FIRST COLONY ROOFING &                   REMODELING 4771 SWEETWATER BLVD162 SUGAR LAND TX 77479
FIRST COMMONWEALTH                       654 PHILADELPHIA ST INDIANA PA 15701
FIRST COMMUNITY                          LB SRVCS MAC C7301-L25 1740 BROADWAY ST FL L2 DENVER CO 80274
FIRST COMMUNITY INS                      P O BOX 33060 ST PETERSBURG FL 33733
FIRST COMMUNITY INS CO                   P O BOX 33059 ST. PETERSBURG FL 33733
FIRST COMMUNITY INSURANCE COMPANY        CHRISTINA PENKALA 11101 ROOSEVELT BLVD N ST PETERSBURG FL 33716
FIRST DATA RESOURCES LLC                 PO BOX 310464 DES MOINES IA 50331-0464
FIRST FINANCIAL BANK, N.A.               125 3RD STREET COLUMBUS IN 47201
FIRST FLOORS                             10771 ESTATE LANE DALLAS TX 75238
FIRST FOUR CONSTRUCTION, LLC             3106 BERRY ROAD, NE WASHINGTON DC 20018
FIRST FUNDING SERVICES                   WATER/SEWER UTILITY 3414 MORNING WOOD DRIVE OLNEY MD 20832
FIRST GENERAL                            7900 NW 155 ST 105 MIAMI LAKES FL 33016
FIRST GENERAL SERVICES                   8387 N SUNBURST TR PARKER CO 80134



Epiq Corporate Restructuring, LLC                                                                     Page 446 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 472 of 1490
Claim Name                             Address Information
FIRST GENERAL SERVICES                 COLORADO SPRINGS 1625 TUSKEGEE PL STE 160 COLORADO SPRINGS CO 80915
FIRST GUARANTY MORTGAGE CORP, ET AL.   MADDIN, HAUSER, ROTH & HELLER, P.C. 28400 NORTHWESTERN HIGHWAY, 2ND FLOOR
                                       ATTORNEYS FOR PLAINTIFF SOUTHFIELD MI 48034
FIRST GULFSTREAM GARDEN APTS CONDO,    215 SOUTHEAST 3RD AVE. HALLANDALE BEACH FL 33009
INC.
FIRST IMPRESSIONS PROPERTY MGMT, LLC   329 INDIAN VALLEY DR REEDS SPRING MO 65737
FIRST IN TITLE                         1999 N UNIVERSITY DRIVE SUITE 300 CORAL SPRINGS FL 33071
FIRST INS CO OF HAWAII                 DEPT 2240 MAC C7301-L25 1700 LINCOLN ST LL3 DENVER CO 80274
FIRST INS CO OF HAWAII                 PO BOX 912240 DENVER CO 80291
FIRST INS CO OF HAWAII                 1100 WARD AVENUE HONOLULU HI 96814
FIRST INS CO OF HI                     P O BOX 2866 HONOLULU HI 96803
FIRST INS GROUP                        10967 BIRD RD MIAMI FL 33165
FIRST INS GROUP                        1405 N COLLEGE AVE BLOOMINGTON IN 47404
FIRST INS OF FL                        9720 STIRLING RD 103 COOPER CITY FL 33024
FIRST INSURANCE CO                     P O BOX 2855 HONOLULU HI 90803
FIRST INSURANCE COMPANY                P O BOX 29930 HONOLULU HI 96820
FIRST INSURANCE FUNDING                P O BOX 66468 CHICAGO IL 60666
FIRST INTERNATIONAL TITLE              1999 N UNIVERSITY DR STE 201 CORAL SPRINGS FL 33071
FIRST INTERNATIONAL TITLE AGENCY INC   633 EAST MAIN STREET SUITE 3 RIVERHEAD NY 11901
FIRST INTERNET BANK OF INDIANA         PO BOX 6080 FISHERS IN 46038
FIRST JERSEY & MAIN ST APPRAISAL       GROUP LLC 503 WHITE HORSE PIKE STE 201 HADDON HEIGHTS NJ 08035
FIRST LENDERS DATA (FLDI)              10800 PECAN PARK BLVD. SUITE 310 AUSTIN TX 78750
FIRST LIBERTY FUNDING CORPORATION      1940 GARNET AVE, STE 230 SAN DIEGO CA 92109
FIRST LIBERTY INS/ REMIT               PRC SERVICES PO BOX 7300 DOVER NH 03821
FIRST LINE INS SRVCS INC               43 INVERNESS DR E ENGLEWOOD CO 80112
FIRST LONE STAR CONTRACTORS            3330 SYLVAN AVE DALLAS TX 75212
FIRST MACE MEADOW WATER ASSOCIATION    PO BOX 365 PINE GROVE CA 95665
FIRST MANHATTAN CO.                    ATTN: MR. ALFRED BYRON NIMOCKS III, MBA MANAGING DIRECTOR & PORTFOLIO MANAGER
                                       399 PARK AVENUE NEW YORK NY 10022-5089
FIRST MAXFIELD MTL INS                 124 S STATE ST DENVER IA 50622
FIRST MAXFIELD MUTUAL                  P O BOX 385 DENVER IA 50622
FIRST MIDWEST BANK                     1 PIERCE PLACE STE 1500 ITASCA IL 60143
FIRST MTL                              614 E MARKET ST SMITHFIELD NC 27577
FIRST MUT INS CO                       PO BOX 410 SMITHFIELD NC 27577
FIRST NATIONAL                         764 BESSEMER ST STE 101 MEADVILLE PA 16335
FIRST NATIONAL FIN                     405 E PENNSYLVANIA BLVD FEASTERVILLE PA 19053
FIRST NATIONAL INS CO                  OF AMERICA P O BOX 10003 MANCHESTER NH 03108
FIRST NATIONAL INS CO                  P O BOX 6476 CAROL STREAM IL 60197
FIRST NATIONAL INSURANCE               SAFECO PLAZA SEATTLE WA 98185
FIRST NIGARA RISK MGMT                 401 PLYMOUTH RD STE 600 PLYMOUTH MEETING PA 19462
FIRST OUT ROOFING                      NICK FREDRICKSON WICK & OSCAR, LLC 2401 JUNEAU CT. CORINTH TX 76210
FIRST PACIFIC ADVISORS LLC             ATTN: MR. BRIAN ANTHONY SELMO, CFA PARTNER 11601 WILSHIRE BOULEVARD SUITE 1200
                                       LOS ANGELES CA 90025-1748
FIRST PALMETTO INS AGNCY               10023 OCEAN HIGHWAY PAWLEYS ISLAND SC 29585
FIRST PREMIUM INS GROUP                190 NEW CAMELLIA BLVD COVINGTON LA 70433
FIRST PRIORITY APPRAISALS INC          692 RELIANCE DRIVE ODENTON MD 21113
FIRST PROTECTIVE                       BOA LB 403884 6000 FELDWOOD RD COLLEGE PARK GA 30349
FIRST PROTECTIVE                       INSURANCE COMPANY P. O. BOX 403884 ATLANTA GA 30384
FIRST PROTECTIVE                       P O BOX 403884 ATLANTA GA 30384
FIRST PROTECTIVE                       DEPT 2094 MAC C7301-L25 1700 LINCOLN ST LL 3 DENVER CO 80274


Epiq Corporate Restructuring, LLC                                                                 Page 447 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 473 of 1490
Claim Name                              Address Information
FIRST PROTECTIVE                        INSURANCE PO BOX 912094 DENVER CO 80291
FIRST PROTECTIVE                        P O BOX 912094 DENVER CO 80291
FIRST RATE CONSTRUCTION                 INC 408 JUANITA STREET COLORADO SPRINGS CO 80909
FIRST RATE INS                          8508-2 SW 8 ST MIAMI FL 33144
FIRST RESPONSE                          DUNWOODY ENTERPRISES INC 1307 MARLEY DRIVE COLUMBIA SC 29210
FIRST RESPONSE                          1919 S MICHIGAN ST SOUTH BEND IN 46613
FIRST RESPONSE & JOHN &                 MARY ANN IRVIN PO BOX 340518 BROOKLYN NY 11234
FIRST RESPONSE CLEANING CORP.           C. WALSH P O BOX 340518 BROOKLYN NY 11234
FIRST RESPONSE LEADS LLC                9860 SW 161 AVE MIAMI FL 33196
FIRST RESPONSE REST                     3465 TABLE ROCK RD MEDFORD OR 97504
FIRST RESTORATION                       MICHAEL W FLORENCE 8560 FISHER WOODS DRIVE LORTON VA 22079
FIRST SERVICE RESIDENTIAL               2328 S. CONGRESS AVE SUITE 2A WEST PALM BEACH FL 33406
FIRST SERVICE RESIDENTIAL FLORIDA INC   2950 N 28 TERRACE HOLLYWOOD FL 33020
FIRST SERVICE RESIDENTIAL HOUSTON, INC. 5295 HOLLISTER HOUSTON TX 77040
FIRST SOURCE                            600 MAPLE AVE HARTFORD AL 36344
FIRST SOUTH INSURANCE                   PO BOX 908 LEXINGTON SC 29072
FIRST SPECIALTY INS                     P O BOX 2979 OVERLAND PARK KS 66201
FIRST STATE INS AGENCY                  P O BOX 37 INDEPENDENCE LA 70443
FIRST TEK, INC.                         ATTN: GENERAL COUNSEL 1551 S WASHINGTON AVENUE SUITE 402 A PISCATAWAY NJ 08854
FIRST TEXAS EXTERIORS                   LLC 8501 EMERALD TRACE WAY FORT WORTH TX 76244
FIRST TEXAS SERVICES LLC                700 HIGHLANDER BLVD 350 ARLINGTON TX 76015
FIRST TITLE & ESCROW INC                15 W GUDE DRIVE SUITE 400 ROCKVILLE MD 20850
FIRST WESTERN TITLE ACQUISITION         1999 N UNIVERSITY DRIVE SUITE 300 CORAL SPRINGS FL 33071
FIRSTLINE NATIONAL                      INSURANCE COMPANY P O BOX 62434 BALTIMORE MD 21264
FIRSTMERIT BANK, N.A.                   106 SOUTH MAIN STREET AKRON OH 44038-1417
FIRSTSERVICE RESIDENTIAL                MIDATLANTIC, LLC 21 CHRISTOPHER WAY EATONTOWN NJ 07724
FIRSTSERVICE RESIDENTIAL CA INC         ATTN ESCROW DEPT 195 N EUCLID AVE UPLAND CA 91786
FIRSTSERVICE RESIDENTIAL CALIFORNIA LLC 15241 LAGUNA CANYON ROAD IRVINE CA 92618
FIRSTSERVICE RESIDENTIAL DC METRO LLC   11351 RANDOM HILLS ROAD SUITE 500 FAIRFAX VA 22030
FIRSTSERVICE RESIDENTIAL MIDATLANTIC    JERSEY SHORE HOLDINGS, INC 21 CHRISTOPHER WAY EATONTOWN NJ 07724
FIS COMPLIANCE COACH                    FIS PO BOX 4535 CAROL STREAM IL 60197-4535
FISCHER, JANNA                          ADDRESS ON FILE
FISCHER, JULIE                          ADDRESS ON FILE
FISCHER, KAITLYN                        ADDRESS ON FILE
FISCHETTE INS AGENCY                    114-15 ROCKAWAY BEACH BLVD ROCKAWAY PARK NY 11694
FISER INSURANCE AGENCY                  215 FIRST STREET CLARKSDALE MS 38614
FISERV SOLUTIONS, LLC                   ATTN: GENERAL COUNSEL 255 FISERV DRIVE BROOKFIELD WI 53045
FISH, CASSANDRA                         ADDRESS ON FILE
FISHEL, ROBERT                          ADDRESS ON FILE
FISHER & FLOYD ROOFING & SHEET METAL CO 716 N SCENIC HWY LAKE WALES FL 33859
FISHER & PHILLIPS LLP                   1075 PEACHTREE STREET NE STE 3500 ATLANTA GA 30309
FISHER BROWN AGENCY                     PO BOX 711 PENSACOLA FL 32502
FISHER BROWN BOTTRELL IN                PO BOX 1490 JACKSON MS 39215
FISHER COUNTY C/O APPR                  FISHER CAD - TAX COLLECT P O BOX 516 ROBY TX 79543
FISHER INS AGENCY INC                   19 MIDSTATE DR 120 AUBURN MA 01501
FISHER PROVENCE REAL ESTATE, INC        904 E 6TH STILLWATER OK 74074
FISHER REAL ESTATE LLC                  ATTN: EMESE FISHER 304 COCONINO LN RUIDOSO NM 88345
FISHER REAL ESTATE LLC                  EMESE D. FISHER 304 COCONINO LANE RUIDOSO NM 88345
FISHER ROOFING OF KEARNEY               SELBERT INC. 2308 E HWY 30 KEARNEY NE 68847



Epiq Corporate Restructuring, LLC                                                                    Page 448 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 474 of 1490
Claim Name                              Address Information
FISHER, CHRISTOPHER                     ADDRESS ON FILE
FISHER, DARRYL                          ADDRESS ON FILE
FISHER, DEAN                            ADDRESS ON FILE
FISHER, DENNIS                          ADDRESS ON FILE
FISHER, MARY                            ADDRESS ON FILE
FISHER, MAYNARD                         ADDRESS ON FILE
FISHER, MICHELE                         ADDRESS ON FILE
FISHER, NICHOLAS                        ADDRESS ON FILE
FISHER, ROBERT                          ADDRESS ON FILE
FISHER, SAVANNA                         ADDRESS ON FILE
FISHER, WILLIAM                         ADDRESS ON FILE
FISHERS STORM WATER UTILITY             1 MUNICIPAL DR FISHERS IN 46038
FISHINGCREEK TOWNSHIP                   COLUMBIA COUNTY - TAX OF 11 W MAIN ST POB 380 BLOOMSBURG PA 17815
FISHKILL TOWN                           FISHKILL TN - TAX RECEIV 807 ROUTE 52 FISHKILL NY 12524
FISHKILL TOWN HALL                      807 ROUTE 52 FISHKILL NY 12524
FISHKILL VILLAGE                        FISHKILL VILLAGE - CLERK 1095 MAIN STREET FISHKILL NY 12524
FISK DEMOLITION, INC                    42 HWY 26 STE C VALLEY SPRINGS CA 95252
FIST CONSTRUCTION INC                   & ROSA MONTOYA 1815 W 68 ST HIALEAH FL 33014
FIST CONSTRUCTION INC                   1815 W 68 ST HIALEAH FL 33014
FITCH, JAMAL                            ADDRESS ON FILE
FITCHBURG CITY                          FITCHBURG CITY -TAX COLL 166 BOULDER DRIVE, SUITE FITCHBURG MA 01420
FITCHBURG CITY                          FITCHBURG CITY TREASURER 5520 LACY RD FITCHBURG WI 53711
FITCHBURG MTL FIRE INS                  P O BOX 4104 WOBURN MA 01888
FITCHBURG MUT INS                       PO BOX 9109 DEDHAM MA 02027
FITE & COMPANY CONSTRUCTION             FBH CONSTRUCTION INC. 9857 HORN ROAD SACRAMENTO CA 95827
FITE, SHERIE                            ADDRESS ON FILE
FITNESS INTERNATIONAL, LLC              ATTN: GENERAL COUNSEL 3161 MICHELSON DRIVE IRVINE CA 92612
FITZ CONSTRUCTION LLC                   118 VINTAGE PARK BLVD W HOUSTON TX 77070
FITZ ROOFING LLC                        KOREY FITZ 212 E. MAIN ST 203 TOMBALL TX 77375
FITZGERALD CITY                         FITZGERALD CITY-TAX COLL 302 E CENTRAL AVE FITZGERALD GA 31750
FITZGERALD, ANTHONY                     ADDRESS ON FILE
FITZPATRICK ASSOCIATES                  525 FITZPATRICK AVE WACO TX 76708
FITZPATRICK, TRACEE                     ADDRESS ON FILE
FITZSULLIVAN, JENNIFER                  ADDRESS ON FILE
FITZWILLIAM TOWN                        FITZWILLIAM TOWN-TAX COL 13 TEMPLETON TURNPIKE FITZWILLIAM NH 03447
FIUMARA, EVELYN                         ADDRESS ON FILE
FIVE BOROUGH REMODELING                 215 CALIFORNIA AVE UNIONDALE NY 11553
FIVE BROTHERS                           12220 EAST 13 MILE RD WARREN MI 48093
FIVE BROTHERS INSURANCE                 3635 S DALE MABRY HWY TAMPA FL 33629
FIVE BROTHERS MORT CO SVCS & SECURING   12220 EAST 13 MILE ROAD WARREN MI 48089
FIVE BROTHERS MORTGAGE COMPANY          SERVICES AND SECURING, INC. ATTN: GENERAL COUNSEL 12220 EAST 13 MILE ROAD STE.
                                        100 WARREN MI 48093
FIVE BROTHERS MORTGAGE COMPANY          SERVICING AND SECURING, INC. ATTN: GENERAL COUNSEL 12220 EAST 13 MILE ROAD STE
                                        100 WARREN MI 48093
FIVE BROTHERS MORTGAGE SERVS            12220 13 MILE RD STE 100 WARREN MI 48093
FIVE POINT RESTORATION                  1376 W 8040 S STE 6 WEST JORDAN UT 84088
FIVE STAR ADJUSTING                     CONSTANCE PESCHERINE 1640 W OAKLAND PARK BLVD OAKLAND PARK FL 33311
FIVE STAR CLAIMS                        ADJUSTING STE 208 4450 W EAU GALLIE BLVD MELBOURNE FL 32934
FIVE STAR CLAIMS                        ADJUSTING 1640W OAKLANDPRKBLVD202 OAKLAND PARK FL 33311



Epiq Corporate Restructuring, LLC                                                                    Page 449 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 475 of 1490
Claim Name                              Address Information
FIVE STAR CLAIMS ADJ &                  Y OWENS & K JOHNSTON 4450 W EAU GALLIE BLVD S MELBOURNE FL 32934
FIVE STAR CLAIMS ADJ &                  W ACOSTA & N CISNEROS 1640 W OAKLAND PARK BLVD OAKLAND PARK FL 33311
FIVE STAR CLAIMS ADJ &                  ELEANOR & ANTHONEY SEIXA 8424 NW 40TH CT SUNRISE FL 33351
FIVE STAR CLAIMS ADJUST                 & MEGAN & CASEY FORD 1640W OAKLAND PRKBLVD202 OAKLAND BEACH FL 32174
FIVE STAR CLAIMS ADJUSTING              FIVE STAR FORT LAUDERDALE, LLC FIVE STAR FORT LAUDERDALE, LLC 1640 W OAKLAND
                                        PARK BLVD, 202 OAKLAND PARK FL 33311
FIVE STAR COMPLETE                      RESTORATION INC 17215 HARGER COURT NOBLESVILLE IN 46060
FIVE STAR FIELD SERVICE LLC             200B STONEBRIDGE BLVD JACKSON TN 38305
FIVE STAR HOME IMPROVEME                3154 DUBUQUE ST NE IOWA CITY IA 52240
FIVE STAR PAINTING                      4650 BARNARD DR CORPUS CHRISTI TX 78413
FIVE STAR PAINTING AND                  CONSTRUCTION 624 N 7TH SEQUIM WA 98382
FIVE STAR PAINTING OF WACO              CYNTHIA PRAESEL-PRAESEL CORPORATION 22 OLEANDER WACO TX 76708
FIVE STAR PARTY OF UTAH                 COUNTY 105 S STATE ST 215 OREM UT 84058
FIVE STAR PROPERTY MGMT                 18045 ALYSSE CT ORLAND PARK IL 60467
FIVE STAR PROPERTY MGMT                 JOE TORNABENE 18045 ALYSSE CT ORLAND PARK IL 60467
FIVE STAR REAL ESTATE SERVICES          ATTN: BARBARA PETERSON 3836 HWY 45 N JACKSON TN 38305
FIVE STAR REAL ESTATE SERVICES LLP      ATTN: BARBARA PETERSON 1015 PINE LAKE RD LEXINGTON TN 38351
FIVE STAR RESTORATION                   & CONSTRUCTION INC 2372 GOLD RIVER RD GOLD RIVER CA 95670
FIVE STAR ROOFING                       9808 N ARMINIA AVE TAMPA FL 33612
FIVE TOWNS LLC                          8141 54TH AVE NORTH ST PETERSBURG FL 33709
FIVE9, INC.                             ATTN: GENERAL COUNSEL 4000 EXECUTIVE PARKWAY SUITE 400 SAN RAMON CA 94583
FIVE9, INC.                             ATTN: LEGAL COUNSEL 4000 EXECUTIVE PARKWAY SUITE 400 SAN RAMON CA 94583
FIVESTAR LANDSCAPING                    JOSE ALVAREZ P.O. BOX 187 RENTON WA 98057
FIX IT CHIX LLC                         12035 LASALLE RIVER RD CONROE TX 77304
FIXIT SERVICES AND REPAIRS, LLC         6642 WESTWOOD BLVD BEAUMONT TX 77707
FIZZUOGLIO CONSTRUCTION                 PAUL V. FIZZUOGLIO 19 INDIAN AVE FLANDERS NY 11901
FJP ENTERPRISES, LLC                    340 DEER TRAIL LN GOLIAD TX 77963
FKA SCOTT C FLORIN PA                   4511 N HIMES AVE SUITE 200 TAMPA FL 33614
FL DEPT OF REVENUE                      5050 W TENNESSEE ST TALLAHASSEE FL 32399
FL FARM BUREAU CAS INS                  P O BOX 147032 GAINESVILLE FL 32614
FL PENINSULA INS                        P O BOX 30010 TAMPA FL 33630
FL-AM INSURANCE AGENCY                  31 FARRANDALE AVE BLOOMFIELD NJ 07003
FL-AM INSURANCE AGENCY                  PO BOX 29 BLOOMFIELD NJ 07003
FLA PRO PAINTING                        531 N STATE RD 7 MARGATE FL 33063
FLAGLER COUNTY                          FLAGLER COUNTY-TAX COLLE PO BOX 846 BUNNELL FL 32110
FLAGSHIP CLAIMS                         CONSULTING 14352 SW 30 ST MIAMI FL 33175
FLAGSHIP INS AGENCY                     PO BOX 40399 NEW BEDFORD MA 02744
FLAGSTAFF INSURANCE INC                 1300 E BUTLER AVE SUITE 100 FLAGSTAFF AZ 86002
FLAGSTAR BANK FSB                       5151 CORPORATE DR TROY MI 48098
FLAGSTAR BANK, FSB                      YOHANA M. MANNING 53A COMPANY ST 2120 COMPANY STREET STE1 CHRISTIANSTED VI
                                        00820
FLAHERTY INS AGENCY                     51 MILL ST UNIT 12 HANOVER MA 02339
FLAHERTYS FLOORING AMERICA              FLAHERTY, INC 13422 GRANT ROAD CYPRESS TX 77429
FLAMAND & ASSOCIATES INC                55 JEFFERSON BLVD WARWICK RI 02888
FLAMBEAU TOWN                           FLAMBEAU TWN TREASURER W8392 PARKVIEW RD LADYSMITH WI 54848
FLAMINGO FAIRWAYS I CONDOMINIUM ASSOC   8125 CELESTE DRIVES NAPLES FL 34113
FLAMINGO ISLES MUD A                    FLAMINGO ISLES MUD - COL PO BOX 1368 FRIENDSWOOD TX 77549
FLANAGAN ASSOCIATES                     12 PECK STREET NORTH HAVEN CT 06473
FLANDERS CONSTRUCTIONLLC                2723 RD 77 EDSON KS 67733



Epiq Corporate Restructuring, LLC                                                                   Page 450 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 476 of 1490
Claim Name                             Address Information
FLANNAGAN, DANIELLE                    ADDRESS ON FILE
FLANNAGAN, MICHAEL                     ADDRESS ON FILE
FLAT ROCK CITY                         FLAT ROCK CITY - TREASUR 25500 GIBRALTER RD FLAT ROCK MI 48134
FLAT ROCK VILLAGE                      FLAT ROCK VILLAGE - COLL PO BOX 1288 FLAT ROCK NC 28731
FLATHEAD COUNTY TREASURER              935 1ST AVE W SUITE T KALISPELL MT 59901
FLATHEAD FARM MUT INS                  24 1ST AVE EAST STE E KALISPELL MT 59901
FLATWOODS CITY                         CITY OF FLATWOODS - CLER 2513 REED STREET FLATWOODS KY 41139
FLAWLESS FINISH                        CONSTRUCTION LLC 3440 S CLIFTON AVE SPRINGFIELD MO 65807
FLAWLESS FINISH &                      MARK & TINA LAROSE 3440 S CLIFTON AVE SPRINGFIELD MO 65807
FLAX, CRYSTAL                          ADDRESS ON FILE
FLAXTON FARMERS                        16 MAIN ST BOWBELLS ND 58721
FLD WOOD ELECTRIC                      FERNANDO L DIAZ CALLE 47 1903 AIRVIEW SAN JUAN PR 00926
FLEETWOOD BORO                         MARCI MAYER - TAX COLLEC 78 BROOKFIELD DR. FLEETWOOD PA 19522
FLEETWOOD PROPERTY OWNERS ASSOC INC    17171 PARK ROW SUITE 310 HOUSTON TX 77084
FLEETWOOD S.D./FLEETWOOD               MARCI MAYER - TAX COLLEC 78 BROOKFIELD DR. FLEETWOOD PA 19522
FLEETWOOD S.D./MAIDENCRE               FLEETWOOD AREA SD - COLL 16 ADELE AVE BLANDON PA 19510
FLEETWOOD S.D./RICHMOND                FLEETWOOD AREA SD - COLL 2237 MOSELEM SPRING RD FLEETWOOD PA 19522
FLEISCHER & FLEISCHER, LLC             25 N. BRIDGE ST SOMERVILLE NJ 08876
FLEISCHMANNS VILLAGE                   FLEISCHMANNS VILLAGE - C PO BOX 339 FLEISCHMANNS NY 12430
FLEMING COUNTY                         FLEMING COUNTY - SHERIFF 201 COURT SQ FLEMINGSBURG KY 41041
FLEMING TOWN                           FLEMING TOWN- TAX COLLEC 2433 DUBLIN ROAD AUBURN NY 13021
FLEMING, GREGORY                       ADDRESS ON FILE
FLEMING, SABRINA                       ADDRESS ON FILE
FLEMINGSBURG CITY                      CITY OF FLEMINGSBURG - C P O BOX 406 FLEMINGSBURG KY 41041
FLEMINGTON BORO                        FLEMINGTON BORO-TAX COLL 38 PARK AVE FLEMINGTON NJ 08822
FLEMINGTON BORO                        TOM ZETTLE - TAX COLLECT 1322 SOUTH HILLVIEW ST FLEMINGTON PA 17745
FLETCHER BRIGHT COMPANY                1007 ASHLAND TER SUITE 103 CHATTANOOGA TN 37415
FLETCHER TOWN                          FLETCHER TOWN - TAX COLL 33 SHAW ROAD CAMBRIDGE VT 05444
FLETCHER TOWN                          FLETCHER TOWN - TAX COLL 300 OLD CANE CREEK RD FLETCHER NC 28732
FLETCHER, DEENA                        ADDRESS ON FILE
FLEUR DE LIS INTERIOR                  EXTERIOR 2315 METAIRIE HEIGHTS METAIRIE LA 70001
FLEWELLEN, MILLICENT                   ADDRESS ON FILE
FLEX BUILDERS INC &                    B & P STUHLER 187 SOUTH RTE 73 A HAMMONTON NJ 08037
FLINT CHARTER TOWNSHIP                 FLINT TOWNSHIP - TREASUR 1490 SOUTH DYE FLINT CITY MI 48532
FLINT CITY                             FLINT CITY-TREASURER 1101 S SAGINAW ST. FLINT MI 48502
FLINT CONSTRUCTION                     KARL A. FLINT PO BOX 207 EAST RANDOLPH VT 05041
FLINT EMC                              PO BOX 530812 ATLANTA GA 30353-0812
FLINT, DENISE                          ADDRESS ON FILE
FLITSCH, MICHAEL                       ADDRESS ON FILE
FLOM REGION MUT FIRE INS               P O BOX 298 FLOM MN 56541
FLOOD & PETERSON INS INC               4687 W 18TH GREELEY CO 80634
FLOOD BROTHERS                         5124 VIVIAN PL TAMPA FL 33619
FLOOD BROTHERS DISPOSAL & RECYCLING    PO BOX 4560 CAROL STREAM IL 60197
FLOOD INS AGENCY                       5700 SW 34TH ST 402-B GAINESVILLE FL 32608
FLOOD MASTER, LLC                      JOHN LARSEN 1284 WEST 1130 NORTH 6 ST. GEORGE UT 84770
FLOOD MEDICS RESTORATION               11166 DOWNS ROAD PINEVILLE NC 28134
FLOOD ONE, INC.                        LUZ ROZADO P. O. BOX TOA BAJA PR 00950
FLOOD PATROL                           PO BOX 77387 CORONA CA 92877
FLOOD PROCESSING CENTER                PO BOX 2057 KALISPELL MT 59903



Epiq Corporate Restructuring, LLC                                                                   Page 451 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 477 of 1490
Claim Name                             Address Information
FLOOD RELIEF, INC.                     1241 OAKCREST CR CORONA CA 92882
FLOOD USA INC                          5333 E GERDA DR ANAHEIM CA 92807
FLOOD ZONE CERTIFICATION, INC.         58 WHITE BEECHES DR TOWNSHIP OF WASHINGTON NJ 07676
FLOOD, KENDRALA                        ADDRESS ON FILE
FLOOD, MAKAI                           ADDRESS ON FILE
FLOODPLAIN CONSULTANTS, INC.           800 E 56TH ST BROWNSBURG IN 46112
FLOODS AID                             JOSE CRISTIAN G. BARRAGAN 16429 SUN SUMMIT DRIVE RIVERSIDE CA 92503
FLOODSIMPLE                            1740 BROADWAY LL2 LB 913198 MAC C7301L25 DENVER CO 80274
FLOODSIMPLE INS SRVCS                  113 CHERRY ST 22340 SEATTLE WA 98104
FLOODSMART INSURANCE INC               PO BOX 2222 ANACORTES WA 98221
FLOOR CONNECTION                       JODI WOODARD 2390 NORTH MAIN VIDOR TX 77662
FLOOR COVERINGS INTL NE SAN ANTONIO    NON-DUCOR, LLC 1495 N. BUSINESS IH-35, STE. 100 NEW BRAUNFELS TX 78130
FLOOR FACTORY                          8217 SUBBASE 6A SAINT THOMAS VI 00802
FLOOR GALLERY                          MFF LLC 2510 SMITH RANCH RD STE 100 PEARLAND TX 77584
FLOOR MAX                              1903 PINEHURST ST SW HARTSELLE AL 35640
FLOOR TO CEILING                       602 8TH AVE GREELEY CO 80631
FLOORING 101, INC.                     MEGAN PLYMALE 1720 JONES WAY OXNARD CA 93033
FLOORING AMERICA                       CARPET COUNTRY LTD CARPET COUNTRY LTD 4390 CRAIN HWY WHITE PLAINS MD 20695
FLOORING AMERICA                       LONG BEACH FLOOR COVERING LONG BEACH FLOOR COVERING 975 E WILLOW STREET SIGNAL
                                       HILL CA 90755
FLOORING CENTER                        251 S LAKE DESTINY ROAD ORLANDO FL 32810
FLOORING LIQUIDATORS &                 JAMES & KELLY KRUSEL PO BOX 314 LEMOORE CA 93245
FLOORING LIQUIDATORS INC.              160 E. BULLARD AVENUE FRESNO CA 93710
FLOORING TRENDS INC                    7920 FOREST HILLS RD LOVES PARK IL 61111
FLOORS DIRECT                          1701 NW FEDERAL HIGHWAY STUART FL 34994
FLOORS DIRECT                          K & P CAPITAL INC 1701 NW FEDERAL HIGHWAY STUART FL 34994
FLOORS FOR LIVING, LLC                 10511 KIPP WAY 430 HOUSTON TX 77099
FLOORS FOR YOU INC                     1485 N GREEN ST BROWNSBURG IN 46112
FLOORTX BY MIKE, LLC                   1315 W. GRAND PARKWAY S. STE 110B KATY TX 77494
FLORA MUTUAL INSURANCE COMPANY         PO BOX 368 DANUBE MN 56230
FLORA MUTUAL INSURANCE COMPANY         PO BOX 368 DANUBE MN 56230-0368
FLORA, BRENT                           ADDRESS ON FILE
FLORAL LAKES HOMEOWNERS ASSOCIATION,   2055 S. FLORAL AVENUE BARTOW FL 33830
INC
FLORAL PARK VILLAGE                    FLORAL PARK VIL- RECEIVE 1 FLORAL BOULEVARD FLORAL PARK NY 11001
FLORENCE APPRAISAL, INC.               P.O.BOX 13595 FLORENCE SC 29504
FLORENCE CITY                          CITY OF FLORENCE - CLERK 8100 EWING BLVD FLORENCE KY 41042
FLORENCE COUNTY                        FLORENCE COUNTY - TREASU 180 N. IRBY ST., MSC-Z FLORENCE SC 29501
FLORENCE COUNTY / MOBILE               FLORENCE COUNTY - TREASU 180 N IRBY ST FLORENCE SC 29501
FLORENCE COUNTY CLERK OF COURT         180 N IRBY ST FLORENCE SC 29501
FLORENCE COUNTY DELINQUENT TAX         CITY/ COUNTY COMPLEX 180 N IRBY ST, MSC-TT FLORENCE SC 29501
FLORENCE COUNTY TREASURER              180 N IRBY ST, MSC-Z FLORENCE SC 29501
FLORENCE DELVAT AND                    ADDRESS ON FILE
FLORENCE TOLLGATE COA                  50FLORENCE TOLLGATE PL UNIT 1 FLORENCE NJ 08518
FLORENCE TOWN                          JOAN SALMON - TAX COLLEC 1173 TABERG-FLORENCE RD CAMDEN NY 13316
FLORENCE TOWN                          FLORENCE TWN TREASURER PO BOX 247 FLORENCE WI 54121
FLORENCE TOWNSHIP                      FLORENCE TWP - COLLECTOR 711 BROAD STREET FLORENCE NJ 08518
FLORENCE TOWNSHIP                      FLORENCE TOWNSHIP - TREA 16249 CENTREVILLE-CONSTA CONSTANTINE MI 49042
FLORENCE, BELINDA                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 452 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 478 of 1490
Claim Name                             Address Information
FLORENCIO ALFREDO CHANCHAN ORELLANA    FLORENCIO CHAN CHAN 241 N. 80TH ST MESA AZ 85207
FLORENTINE ESTATES HOME OWNERS ASSOC   182 FLORENTINE AVE FLORENCE OR 97439
FLORES CONTRACTOR                      EDGAR FLORES 6006 CARBON AVE P-B AR PINE BLUFF AR 71602
FLORES FLORES CANALES & CHU PLLC       5517 MCPHERSON STE 14 LAREDO TX 78041
FLORES ROOFING AND CONSTRUCTION LLC    JAIME FLORES 3971 SOUTH ROBINSON DR LORENA TX 76655
FLORES, CELESTE                        ADDRESS ON FILE
FLORES, DENISE                         ADDRESS ON FILE
FLORES, JOHN                           ADDRESS ON FILE
FLORES, MARISELA                       ADDRESS ON FILE
FLORES, MICHAEL                        ADDRESS ON FILE
FLORES, NANCY                          ADDRESS ON FILE
FLORES, RICHARD                        ADDRESS ON FILE
FLORES, SOFIA                          ADDRESS ON FILE
FLORHAM PARK BORO                      FLORHAM PARK BORO - COLL 111 RIDGEDALE AVENUE FLORHAM PARK NJ 07932
FLORIAN INS AGENCY                     1856 HOLLOWAY ROAD HOLLAND OH 43528
FLORIAN INSURANCE                      12839 US HWY 19 HUDSON FL 34667
FLORIDA                                BUREAU OF REGULATORY FINANCE 200 EAST GAINES STREET TALLAHASSEE FL 32399-0376
FLORIDA                                NEW APPLICATION REQUIREMENT 200 EAST GAINES STREET TALLAHASSEE FL 32399-0376
FLORIDA ADVANCED PROPERTIES, INC       12895 SW 132ND STREET, SUITE 103 MIAMI FL 33186
FLORIDA ALUMINUM CONCEPTS              JODY RAY FRANKS 2350 LAKE EASY RD BABSON PARK FL 33827
FLORIDA ASSOC & PROPERTY MANAGEMENT,   POST OFFICE BOX 11143 TALLAHASSEE FL 32302
INC
FLORIDA ASSURERS                       777 ARTHUR GODFREY 400 MIAMI BEACH FL 33140
FLORIDA BANKERS INS                    1631 W FLAGLER ST MIAMI FL 33135
FLORIDA BANKERS INS                    961 SW 122 AVE MIAMI FL 33184
FLORIDA BEST QUOTE                     520 N INDIAN ROCK RD BELLEAIR BLUFFS FL 33770
FLORIDA BONDS & INS                    P O BOX 441106 JACKSONVILLE FL 32222
FLORIDA BUSINESS INS INC               123 NW 13TH ST STE 208 BOCA RATON FL 33432
FLORIDA CATASTROPHE CORP               7214 EDGEWATER DR ORLANDO FL 32810
FLORIDA CITY INS                       1485 NE 1ST AVE 103 FLORIDA CITY FL 33034
FLORIDA CLAIMS ADJUSTING               8201 PETERS RD STE1000 PLANTATION FL 33324
FLORIDA CLAIMS ADVISORS                7971RIVIERA BLVD STE 208 MIRAMAR FL 33023
FLORIDA COAST AIR                      CONDITIONING 7025 PENTA PLACE WESLEY CHAPEL FL 33545
FLORIDA CONSTRUCTION                   SERVICES INC 17181 MCINTOSH RD HILLIARD FL 32046
FLORIDA CONSUMER LAW CENTER PA         5210 W KENNEDY BLVD TAMPA FL 33609
FLORIDA DAMAGE SOLUTIONS               LLC 14461 SW 37TH ST MIRAMAR FL 33027
FLORIDA DEPARTMENT OF FINANCIAL        SERVICES PO BOX 6350 TALLAHASSEE FL 32314-6350
FLORIDA DEPARTMENT OF REVENUE          1415 W US HIGHWAY 90 SUITE 115 LAKE CITY FL 32055-6156
FLORIDA DEPARTMENT OF REVENUE          5050 WEST TENNESSEE STREET TALLAHASSEE FL 32399
FLORIDA DEPARTMENT OF REVENUE          6302 E MARTIN LUTHER KING BLVD STE 100 TAMPA FL 33619
FLORIDA DEPT OF REVENUE                COLLECTION AGENCY SECTION PO BOX 8045 TALLAHASSEE FL 32314-8045
FLORIDA DEPT OF STATE                  PO BOX 6327 TALLAHASSEE FL 32314
FLORIDA DEPT OF STATE, DIVISION OF     2661 EXECUTIVE CENTER CIR W TALLAHASSEE FL 32301
CORPS
FLORIDA DREAMS REALTY GROUP, INC       2704 REW CIR. SUITE 102 OCOEE FL 34761-2994
FLORIDA FAMILY                         DEPT 2206 MAC7301-L25 1700 LINCOLN ST LL 3 DENVER CO 80274
FLORIDA FAMILY INS CO                  27599 RIVERVIEW CNTR 100 BONITA SPRINGS FL 34136
FLORIDA FAMILY INSURANCE               P O BOX 7667 NAPLES FL 34101
FLORIDA FAMILY INSURANCE               PO BOX 912139 DENVER CO 80291



Epiq Corporate Restructuring, LLC                                                                   Page 453 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 479 of 1490
Claim Name                               Address Information
FLORIDA FAMILY MUT.INS                   P O BOX 136001 BONITA SPRINGS FL 34136
FLORIDA FARM BUREAU                      CASUALTY INS CO 5700 SW 34TH ST GAINESVILLE FL 32608
FLORIDA FAST TITLE SERVICE INC           6310 N NEBRASKA AVE TAMPA FL 33604
FLORIDA FIRST INS & TAX                  1503 S CYPRESS RD POMPANO BEACH FL 33060
FLORIDA FIRST INSURANCE                  2515 HOLLYWOOD BLVD HOLLYWOOD FL 33020
FLORIDA FIRST INSURANCE & TAX SVC. 1.    1503 S. CYPRESS RD POMPANO BEACH FL 33334
FLORIDA FORECLOSURE                      & CREDIT DEFENSE FIRM PL 13575 58TH STREET N. SUITE 140 CLEARWATER FL 33760
FLORIDA FORECLOSURE ATTORNEYS, PLLC      4855 TECHNOLOGY WAY SUITE 630 BOCA RATON FL 33431
FLORIDA FORECLOSURE ATTORNEYS, PLLC      601 CLEVELAND STREET SUITE 690 CLEARWATER FL 33755
FLORIDA GOVERNMENTAL UTILITY AUTHORITY   280 WEKIVA SPRINGS ROAD SUITE 2000 LONGWOOD FL 32779
FLORIDA GOVERNMENTAL UTILITY AUTHORITY   P O BOX 152695 CAPE CORAL FL 33915
FLORIDA GOVERNMENTAL UTILITY AUTHORITY   P.O. BOX 150700 CAPE CORAL FL 33915
FLORIDA GOVERNMENTAL UTILITY AUTHORITY   PO BOX 151225 CAPE CORAL FL 33915
FLORIDA GOVERNMENTAL UTILITY AUTHORITY   1229 HOMESTEAD RD N LEHIGH ACRES FL 33936
FLORIDA GOVERNMENTAL UTILITY AUTHORITY   6915 PERRINE RANCH ROAD NEW PORT RICHEY FL 34655
FLORIDA HOUSING FINANCE CORP             227 N BRONOUGH ST STE 5000 TALLAHASSEE FL 32301
FLORIDA INS PLANNER & FN                 PO BOX 915077 LONGWOOD FL 32791
FLORIDA INS PLANNERS                     195 WEKIVA SPRINGS 104 LONGWOOD FL 32779
FLORIDA INS SPECIALIST                   1025 GREENWOOD BLVD 295 LAKE MARY FL 32746
FLORIDA INSURANCE                        ASSOCIATION LLC 300 E COLONIAL DR ORLANDO FL 32801
FLORIDA INSURANCE CLAIM                  SPECIALIST 9861 SW 48 ST MIAMI FL 33165
FLORIDA KEYS AQUEDUCT AUTHORITY          1100 KENNEDY DRIVE KEY WEST FL 33040
FLORIDA KEYS AQUEDUCT AUTHORITY          3200 OVERSEAS HWY MARATHON FL 33050
FLORIDA KEYS ROOFING                     PO BOX 431475 BIG PINE KEY FL 33043
FLORIDA LAWPROS P.A.                     DBA LAWPROS LAW FIRM 7900 NW 155TH STREET 101 MIAMI LAKES FL 33016
FLORIDA LOSS PUBLIC ADJ                  9000 SHERIDAN ST STE 16 PEMBROKE PINES FL 33024
FLORIDA MAINT SERV INC                   1860 CANOVA ST PALM BAY FL 32909
FLORIDA OFFICE OF FINANCIAL REGULATION   200 E. GAINES STREET TALLAHASSEE FL 32399
FLORIDA PENINSULA INS CO                 P O BOX 30010 TAMPA FL 33630
FLORIDA PENINSULA INSURANCE CO.          100 ARTHUR ANDERSON PARKWAY SUITE 100 SARASOTA FL 34232
FLORIDA PEST CONTROL &                   CHEMICAL CO INC PO BOX 3046 SAINT AUGUSTINE FL 32085
FLORIDA PINES HOA, INC                   8390 CHAMPIONSGATE BLVD SUITE 304 CHAMPIONSGATES FL 33896
FLORIDA POWER & LIGHT CO                 GENERAL MAIL FACILITY MIAMI FL 33188-0001
FLORIDA PREMIUM INS CORP                 1500 WESTON RD SUITE2001 WESTON FL 33326
FLORIDA PROF LAW GROUP                   ACCT OF DORIS FENNELL 4600 SHERIDAN ST STE 303 HOLLYWOOD FL 33021
FLORIDA PUBLIC ADJUSTING                 2020 NE 163RD ST STE 206 NORTH MIAMI BEACH FL 33162
FLORIDA RESIDENTIAL APPRAISALS LLC       2046 TREASURE COAST PLAZA A118 VERO BEACH FL 32960
FLORIDA ROOF SERVICES                    2605 FOREST PWY N LARGO FL 33771
FLORIDA SECRETARY OF STATE               R.A. GRAY BUILDING 500 SOUTH BRONOUGH STREET TALLAHASSEE FL 32399-0250
FLORIDA SPEC INS CO                      PO BOX 459083 SUNRISE FL 33345
FLORIDA SPECIALTY                        C O SUNTRUST P O BOX 919531 ORLANDO FL 32891
FLORIDA SPECIALTY                        13010 SAWGRASS CORP 300 SUNRISE FL 33323
FLORIDA STANDARD ROOFING                 J RODRIGUEZ &L FERNANDEZ 7070 SW 9 STREET 102 MIAMI FL 33144
FLORIDA STATE ROOF                       SYSTEMS INC 140 PRIVATE PLACE WEST PALM BEACH FL 33413
FLORIDA TOWN                             FLORIDA TOWN - TAX COLLE 379 MOHAWK TRAIL FLORIDA TOWN MA 01343
FLORIDA TOWN                             FLORIDA TOWN - TAX COLLE 214 FORT HUNTER RD AMSTERDAM NY 12010
FLORIDA UNION FREE SCH.                  FLORIDA UNION FREE -COLL 132 KINGS HIGHWAY WARWICK NY 10990
FLORIDA UNIVRSAL ROOFING                 1808 ACME STREET ORLANDO FL 32805
FLORIDA UNLIMITED                        SERVICES INC 4568 KEY LARGO LN BONITA SPRINGS FL 34134



Epiq Corporate Restructuring, LLC                                                                    Page 454 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 480 of 1490
Claim Name                             Address Information
FLORIDA VALUATION GROUP INC            806 RIVERSIDE AVENUE JACKSONVILLE FL 32204
FLORIDA VILLAGE                        FLORIDA VILLAGE-TAX COLL 33 SOUTH MAIN ST FLORIDA NY 10921
FLORIDA WEST INS INC                   12749 W HILLSBORO AVE SUITE A TAMPA FL 33635
FLORIDAS BEST ROOFING                  13 PINE CIRCLE DR PALM COAST FL 32164
FLORIDIAN INTERNATIONAL                ADJUSTERS 1619 NW 84 AVE DORAL FL 33126
FLORIDIAN PUBLIC ADJ                   12595 SW 137TH AVE 203 MIAMI FL 33186
FLORIDIAN PUBLIC ADJUSTERS             FLORIDIAN INTERNATIONAL ADJUSTERS 1619 NW 84 AVE MIAMI FL 33126
FLORIEN CITY                           FLORIEN CITY - TAX COLLE P O BOX 68 FLORIEN LA 71429
FLORIST MTL INS CO                     P O BOX 428 EDWARDSVILLE IL 62025
FLORNOY-DAVIS, TORRIE                  ADDRESS ON FILE
FLOW-LINE CONSTRUCTION                 INC PO BOX 600881 DALLAS TX 75360
FLOW-LINE CONSTRUCTION &               CURTIS&JENNIFER EDENFIEL PO BOX 600881 DALLAS TX 75360
FLOWER HILL VILLAGE                    FLOWER HILL VILLAGE - CL 1 BONNIE HEIGHTS RD MANHASSET NY 11030
FLOWERFIELD TOWNSHIP                   FLOWERFIELD TWP - TREASU PO BOX 709 MARCELLUS MI 49067
FLOWERS, GEORGE                        ADDRESS ON FILE
FLOWERS, NATALIE                       ADDRESS ON FILE
FLOWERY BRANCH CITY                    FLOWERY BRANCH -TAX COLL PO BOX 757 FLOWERY BRANCH GA 30542
FLOYD & VARNEY INC                     1736 GRANDIN RD SW ROANOKE VA 24015
FLOYD APPRAISAL WORKS                  108 E 2ND AVE HOHENWALD TN 38462
FLOYD CNTY MTL                         P O BOX 278 CHARLES CITY IA 50616
FLOYD COUNTY                           FLOYD COUNTY - TREASURER 100 EAST MAIN STREET, RO FLOYD VA 24091
FLOYD COUNTY                           FLOYD COUNTY-TAX COMMISS 4 GOVERNMENT PLAZA- SUI ROME GA 30161
FLOYD COUNTY                           FLOYD COUNTY - SHERIFF PO BOX 152 PRESTONSBURG KY 41653
FLOYD COUNTY                           FLOYD COUNTY - TREASURER 311 W. HAUSS SQUARE, ROO NEW ALBANY IN 47150
FLOYD COUNTY                           FLOYD COUNTY - TREASURER 101 SOUTH MAIN ST 303 CHARLES CITY IA 50616
FLOYD COUNTY C/O APPR D                FLOYD CAD - TAX COLLECTO P O BOX 249 FLOYDADA TX 79235
FLOYD COUNTY CLERK OF COURT            3 GOVERNMENT PLAZA STE 101 ROME GA 30161
FLOYD COUNTY TAX COLLECTOR             4 GOVERNMENT PLAZA SUITE 109 ROME GA 30161
FLOYD COUNTY TAX COMMISSION            PO BOX 26 ROME GA 30161
FLOYD COUNTY TAX COMMISSIONER          101 WEST 5TH AVE ROME GA 30167
FLOYD COUNTY TREASURER                 311 HAUSS SQUARE NEW ALBANY IN 47150
FLOYD GROUP RE APPRAISAL               SERVICES PO BOX 754 MILAN TN 38358
FLOYD INSURANCE                        2108 OXFORD STREET MISSOULA MT 59801
FLOYD TOWN                             FLOYD TOWN - TAX COLLECT PO BOX 163 STITTVILLE NY 13469
FLOYD WILTZ &                          ADDRESS ON FILE
FLOYD, JONDA                           ADDRESS ON FILE
FLOYDS INS AGENCY                      1306 NW 53RD ST LAWTON OK 73505
FLOZELL WILLIAMS                       2605 WEST SOMERSET ST PHILADELPHIA PA 19132
FLUID INTERIORS LLC                    100 N 6TH ST STE 100A MINNEAPOLIS MN 55403
FLUSHING CITY                          FLUSHING CITY - TREASURE 725 E. MAIN ST. FLUSHING MI 48433
FLUSHING TOWNSHIP                      FLUSHING TOWNSHIP - TREA 6524 N SEYMOUR RD FLUSHING MI 48433
FLUVANNA COUNTY                        FLUVANNA COUNTY - TREASU P O BOX 299 PALMYRA VA 22963
FLYING BY, KERRIE                      ADDRESS ON FILE
FLYNN APPRAISAL CONSULTANTS            8012 CEDAR GLEN LN LOUISVILLE KY 40291
FLYNN TOWNSHIP                         FLYNN TOWNSHIP - TREASUR 3735 JUHL RD BROWN CITY MI 48416
FLYNNS GEN CONTRACTING                 JAMES FLYNN 35 LAWLEY ST DORCHESTER MA 02122
FLYWAY MUTUAL INS CO                   918 W MAIN ST PO BOX 308 WAUPUN WI 53963
FM AGENCY GROUP                        1810 BARATARIA BLVD MARRERO LA 70072
FM HOME ENTERPRISES, INC               FREDDY O MEJIA MIRIGNO CALLE ACUAMARINA RH -2 URB MARINA BAHIA CATANO PR 00962



Epiq Corporate Restructuring, LLC                                                                   Page 455 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 481 of 1490
Claim Name                              Address Information
FM LAW GROUP, P.A.                     14100 PALMETTO FRONTAGE ROAD, 390 MIAMI LAKES FL 33016
FMBC                                   P O BOX 22 FAYETTEVILLE TX 78940
FMI INS                                P O BOX 400 BRANCHVILLE NJ 07826
FMI INSURANCE COMPANY                  5 BROAD STREET BRANCHVILLE NJ 07826
FMI INSURANCE COMPANY                  5 BROAD STREET BRANCHVILLE NJ 07826-0600
FNA 2018-1 LLC                         7200 MOPAC EXPRESSWAY STE120 AUSTIN TX 78731
FNF BUS. PROC. OUTSC. SVCS IN, PRIV LTD ATTN: GENERAL COUNSEL UMIYA BUS. BAY TOWER 1, 6TH FLOOR CESSNA BUS. PK OUTER
                                        RING ROAD KADUBEESANAHALLI VILL VARTHUR HOBLI 56010-3 BANGALORE
FNIS FLOOD SERVICES                    1521 N. COOPER STREET FOURTH FLOOR ARLINGTON TX 76011-5942
FNMA                                   RICHARD SHIN 11000 15TH ST NW WASHINGTON DC 20005
FNTG SERVICE CENTER                    ATTN LCPG TEAM 6500 PINCREST DR STE 600 PLANO TX 75024
FNTG SERVICE CENTER                    CHICAGO TITLE INSURANCE COMPANY 6500 PINECREST DR, STE. 600 PLANO TX 75024
FOAMAX INSULATION                      ANN MARIE GARCIA 2520 BRANDING IRON DR 15 DICKINSON TX 77539
FOARD COUNTY C/O APPR DI               FOARD CAD - TAX COLLECTO P.O.BOX 419 CROWELL TX 79227
FOBBS, DAWANNA                         ADDRESS ON FILE
FOGLE, DAVID                           ADDRESS ON FILE
FOLCROFT BORO                          KATHLEEN KELLY-TAX COLLE 1555 ELMWOOD AVE FOLCROFT PA 19032
FOLCROFT BOROUGH TAX COLLECTOR         KATHLEEN KELLY 712 SCHOOL LANE FOLCROFT PA 19032
FOLEY & PALENSCAR                      121 CENTRAL ST STE 205 NORWOOD MA 02062
FOLEY PROPERTIES INC                   50 S MAIN STREET SUITE 200 NAPERVILLE IL 60540
FOLEY PROPERTIES, INC.                 ATTN: URSULA FOLEY 50 S MAIN STREET SUITE 200 NAPERVILLE IL 60540
FOLEY, CHARLES                         ADDRESS ON FILE
FOLEY, HEATHER                         ADDRESS ON FILE
FOLKS & OCONNOR                        1850 NORTH CENTRAL AVENUE SUITE 1140 PHOENIX AZ 85004
FOLKS, MARCY                           ADDRESS ON FILE
FOLKSTON CITY                          FOLKSTON CITY-TAX COLLEC 541 1ST ST FOLKSTON GA 31537
FOLSOM BORO                            FOLSOM BORO-TAX COLLECTO 1700 12TH ST (RT. 54) FOLSOM NJ 08037
FOLSON, LATONYA                        ADDRESS ON FILE
FOLTYN CARPENTRY LLC                   PO BOX 983 CHRISTIANSTED VI 00821
FOLTZ, ELISA                           ADDRESS ON FILE
FOND DU LAC CITY                       FOND DU LAC COUNTY TREAS PO BOX 1515 / 160 S MACY FOND DU LAC WI 54936
FOND DU LAC TOWN                       FOND DU LAC TWN TREASURE N6297 TOWNLINE ROAD FOND DU LAC WI 54937
FONDA-FULTONVILLE CS                   FONDA-FULTONVILLE CS-COL 20 PARK ST. FONDA NY 12068
FONTAINE FAMILY - THE REAL ESTATE      ATTN: BRENDA FONTAINE 336 CENTER ST. AUBURN ME 04210
LEADER
FONTAINE INS AGENCY                    545 CHURCH LANE YEADON PA 19050
FONTANA-ON GENEVA LAKE V               FONTANA-ON GENEVA LAKE V PO BOX 200 / 175 VALLEY FONTANA WI 53125
FONTANEZ, ANGELIK                      ADDRESS ON FILE
FONTENOT CONSTRUCTION COMPANY          FRANCIS FONTENOT 9230 LOMBARD STREET BEAUMONT TX 77707
FONTENOT PAINTING LLC                  11450 AUTUMN BROOK DR PONCHATOULA LA 70454
FONTENOT, KELLY                        ADDRESS ON FILE
FONTES, FRANCISCO                      ADDRESS ON FILE
FOOFOT, INC., D/B/A BEFORE THE GRASS   DAVID RITCHIE 4533 WEST WACO DRIVE WACO TX 76710
FOOTHILL REAL ESTATE INCORPORATED      ATTN: STEPHEN FRENCH 27462 TABLE MEADOW RD. AUBURN CA 95602
FOOTHILLS IMPROVMENT &                 M KNIPPEL & A DEMARS 23950 EAST 156TH AVE BRIGHTON CO 80603
FOR ESTATE OF ANNIE KING               & ANTWANE KING 1602 LANSDOWN AVE GREENSBORO NC 27401
FOR HIS GLORY PROFESSIONAL SERVICES,   DANIEL GLOVER 1189 W 30TH STREET JACKSONVILLE FL 32209
LLC
FOR THE EST OF                         JUAN P CABRERA SR 730 NE 1ST PL HIALEAH FL 33010
FOR THE EST OF                         CHARLES D ROBERSON 2026 BRIARVIEW DR HOUSTON TX 77077


Epiq Corporate Restructuring, LLC                                                                   Page 456 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 482 of 1490
Claim Name                             Address Information
FOR THE EST OF                         YVONNE VALENTINO 10110 SW NIMBULS AVE B3 PORTLAND OR 97223
FOR THE EST OF BLANCHE                 SUMNER & DOLORES ROBINSO 3804 MEADOW COVE WHITE HALL AR 71602
FOR THE EST OF J DEBERRY               RESTORATION STE A110 275 S BEAVERROCK RD OREGON CITY OR 97045
FOR THE EST OF RODNEY                  LANDERS & TERRY LANDERS 7348 BRADY OAKS DR FORT WORTH TX 76135
FOR THE EST OF TEOFILA                 HORMIZDA & B & A MULAS 10635 SW 148TH CT MIAMI FL 33196
FOR THE EST OF W DAWSON                & SMITH CLEANING & REST 5310 HWY 76 PENDLETON SC 29670
FOR THE ESTATE OF                      MARY THAYER 5449 27TH AVE SE NAPLES FL 34116
FOR THE ESTATE OF                      BEATRICE FITZPATRICK 55 REDLAND RD SHORTER AL 36075
FOR THE ESTATE OF                      JEFFREY BROWN PO BOX 8486 LEXINGTON KY 40533
FOR THE ESTATE OF                      MICHAEL ARGETSINGER 3210 SEAFOAM DR CORPUS CHRISTI TX 78418
FOR THE ESTATE OF                      WILLIAM WOLFF 4716 AMBASSADOR EL PASO TX 79924
FOR THE ESTATES OF                     CHARLES LEONARD III 3617 21ST AVE SE RIO RANCHO NM 87124
FOR THE PUBLIC ADJUSTERS, INC.         5448 APEX PEAKWAY, STE. 365 APEX NC 27502
FOR WHAT ITS WORTH ENTERPRISE, INC.    1120 SW 31ST STREET PALM CITY FL 34990
FORBES INS AGENCY                      P O BOX 8597 BACLIFF TX 77518
FORBES ROAD S.D./DUBLIN                FORBES ROAD SD - TAX COL 2996 PLUM HOLLOW RD FT LITTLETON PA 17223
FORBES ROAD S.D./TAYLOR                FORBES RD SD - TAX COLLE 154 NORTH HESS RD HUSTONTOWN PA 17229
FORBES ROAD S.D./WELLS T               DREMA PURNELL - TAX COLL 1798 WELLS VALLEY RD WELLS TANNERY PA 16691
FORBES, KEVIN                          ADDRESS ON FILE
FORBES, MISHELLE                       ADDRESS ON FILE
FORCHETTI, STEVEN                      ADDRESS ON FILE
FORD & ASSOCIATES INS                  3527 E JOPPA ROAD BALTIMORE MD 21234
FORD CITY BORO                         ALLYSSA BURK - TAX COLLE 1212 THIRD AVE FORD CITY PA 16226
FORD CITY COA                          PO BOX 185 TINLEY PARK IL 60477
FORD CITY CONDOMINIUM                  C/O VP PROPERTY MGMT 8200 W 185TH ST STE H-21 TINLEY PARK IL 60487
FORD COUNTY                            FORD COUNTY - TREASURER PO BOX 92 PAXTON IL 60957
FORD COUNTY                            FORD COUNTY - TREASURER 100 GUNSMOKE 3RD FLOOR DODGE CITY KS 67801
FORD RIVER TOWNSHIP                    FORD RIVER TWP - TREASUR 3988 11TH RD BARK RIVER MI 49807
FORD ROOFING SERVICE LLC               PO BOX 10 CHARENTON LA 70523
FORD TOWN                              FORD TWN TREASURER N2783 MCVEY RD GILMAN WI 54433
FORD, CHANEL                           ADDRESS ON FILE
FORD, HEATHER                          ADDRESS ON FILE
FORD, JEFFERSON                        ADDRESS ON FILE
FORD, KADAR                            ADDRESS ON FILE
FORD, KATRINA                          ADDRESS ON FILE
FORD, LORI                             ADDRESS ON FILE
FORD, SHIREKA                          ADDRESS ON FILE
FORD, SUSAN                            ADDRESS ON FILE
FORD, TA-TANISHA                       ADDRESS ON FILE
FORDHAM, DEVONIA                       ADDRESS ON FILE
FORDNEY, AMBER                         ADDRESS ON FILE
FORDS APPRAISAL SERVICE                1118 MAPLE DR MOUNTAIN HOME ID 83647
FORDS SIXTY THREE LLC                  PO BOX 32111 BALTIMORE MD 21282-2111
FORE ROOFING & CONST.                  P.O. BOX 5521 ARDMORE OK 73401
FORE, MILDRED                          ADDRESS ON FILE
FORECLOSED PROPERTY MANAGEMENT FORCE   440 SOUTH FEDERAL HIGHWAY 207 DEERFIELD BEACH FL 33441
LLC
FORECLOSED PROPERTY MGMT FORCE, LLC    440 SOUTH FEDERAL HIGHWAY #207 DEERFIELD BEACH FL 33441
FORECLOSURE CLEANUP SPECIALIST         305 NE 6TH SUITE 743 GRANTS PASS OR 97526



Epiq Corporate Restructuring, LLC                                                                   Page 457 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 483 of 1490
Claim Name                             Address Information
FORECLOSURE TRASHOUT & REHAB           PO BOX 1006 ACKERMAN MS 39735
FORECLOSURELINK, INC.                  BRYAN BECKLER 4401 HAZEL AVENUE, SUITE 225 ATTN: BRYAN BECKLER FAIR OAKS CA
                                       95628
FOREMAN, BRANDY                        ADDRESS ON FILE
FOREMAN, MARYBENNIE                    ADDRESS ON FILE
FOREMOST                               P O BOX 15665 WORCESTER MA 01615
FOREMOST                               DEPT 2390 CAROL STREAM IL 60132
FOREMOST                               P O BOX 4665 CAROL STREAM IL 60197
FOREMOST COUNTY MUTUAL                 2936 E. SAM HOUSTON PARKWAY PASADENA TX 77503
FOREMOST INS                           C/O CITIBANK LB BOX 915 8430 W BRYN MAWR 3RD FL CHICAGO IL 60631
FOREMOST INS CO                        900 S PINE ISLAND RD 600 PLANTATION FL 33324
FOREMOST INS CO                        555 CORPORATE DR KALISPELL MT 59901
FOREMOST INS GRAND RAPID               P O BOX 0915 CAROL STREAM IL 60132
FOREMOST INS GROUP                     370 MAIN ST 5 WORCESTER MA 01608
FOREMOST INS GROUP                     500 DONALD LYNCH BLVD MARLBOROUGH MA 01752
FOREMOST INS GROUP                     P O BOX 371329 PITTSBURGH PA 15250
FOREMOST INSURANCE                     P O BOX 2450 CALEDONIA MI 49316
FOREMOST INSURANCE                     P O BOX 0915 CAROL STREAM IL 60132
FOREMOST INSURANCE CO                  P O BOX 3357 GRAND RAPIDS MI 49501
FOREMOST INSURANCE CO                  FLOOD DEPT PO BOX 2057 KALISPELL MT 59903
FOREMOST INSURANCE CO                  P O BOX 0915 CAROL STREAM IL 60132
FOREMOST INSURANCE COMPANY             P .O. BOX 2450 GRAND RAIPIDS MI 49501
FOREMOST ROOFING SYSTEMS LLC           8426 N. 123RD EAST AVE, UNIT A OWASSO OK 74055
FOREST AREA SCHOOL DISTR               FOREST AREA SD - TAX COL POB 114 MARIENVILLE PA 16239
FOREST AREA SCHOOL DISTR               BRANDY S BROMLEY-TAX COL 149 OAK ST OIL CITY PA 16301
FOREST AREA SCHOOL DISTR               FOREST AREA SD - TAX COL 778 RED BRUSH RD TIONESTA PA 16353
FOREST AREA SCHOOL DISTR               KINGSLEY TWP - TAX COLLE 2957 CREEK RD TIONESTA PA 16353
FOREST AREA SCHOOL DISTR               YVONNE WATTERS TAX COLLE PO BOX 5 WEST HICKORY PA 16370
FOREST BEND HOA                        4300 LAURA LEIGH FRIENDSWOOD TX 77546
FOREST CITY                            FOREST CITY-TAX COLLECTO 120 S DAVIS ST FOREST MS 39074
FOREST CITY BORO                       FOREST CITY BORO - TAX C 935 N MAIN ST FOREST CITY PA 18421
FOREST CITY REGIONAL S.D               FOREST CITY REGIONAL SD 254 SVECZ RD UNIONDALE PA 18470
FOREST CITY REGIONAL S.D               CLARA M KEAST - TAX COLL 1937 CREEK DR. WAYMART PA 18472
FOREST CITY REGIONAL SCH               FOREST CITY REGIONAL SD 935 N MAIN ST FOREST CITY PA 18421
FOREST CITY SCHOOL DIST.               MARIANNE THORPE-TAX COLL 1095 BELMONT TURNPIKE WAYMART PA 18472
FOREST GLEN CONDOMINIUM ASSOCIATION    PO BOX 1595 SOUTHAMPTON PA 18966
FOREST GLEN CONDOMINIUMS INC           16429 UPTON RD SUITE 2 EAST LANSING MI 48823
FOREST GLEN HOMEOWNERS ASSOCIATION     C/O 12612 W GLEN COURT CHOCTAW OK 73020
FOREST GREEN FARMERS MUT               1217 S MAPLE SALISBURY MO 65281
FOREST HILLS BORO                      JANET SULLIVAN - TAX COL 4400 GREENSBURG PIKE PITTSBURGH PA 15221
FOREST HILLS CITY                      CITY OF FOREST HILLS - C 911 BLANKENBAKER PKWY, S LOUISVILLE KY 40243
FOREST HILLS EAST CIVIC ASSOCIATION    GARY MEREDITH P. O. BOX 3781 HOLIDAY FL 36490
FOREST HILLS MUD L                     FOREST HILLS MUD - COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
FOREST HILLS S.D./ADAMS                ADAMS TWP - TAX COLLECTO 191 MAIN ST ST MICHAEL PA 15951
FOREST HILLS S.D./CROYLE               CROYLE TWP - TAX COLLECT 207 BETZ RD SIDMAN PA 15955
FOREST HILLS S.D./EHRENF               FOREST HILLS SD - COLLEC 132 SIXTH ST SOUTH FORK PA 15956
FOREST HILLS S.D./SOUTH                FOREST HILLS SD - COLLEC PO BOX 121 SOUTH FORK PA 15956
FOREST HILLS S.D./SUMMER               FOREST HILLS SD - COLLEC PO BOX 456 BEAVERDALE PA 15921
FOREST HILLS S.D./WILMOR               FOREST HILLS SD - COLLEC POB 103 WILMORE PA 15962



Epiq Corporate Restructuring, LLC                                                                   Page 458 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 484 of 1490
Claim Name                               Address Information
FOREST HOME TOWNSHIP                     FOREST HOME TWP - TREASU P.O. BOX 317 BELLAIRE MI 49615
FOREST INS FACILITY                      P O BOX 7635 METAIRIE LA 70010
FOREST LAKE CONDOMINIUM ASSOCIATION,     5837 TROUGLE CREEK RD NEW PORT RICHEY FL 34652
INC
FOREST LAKE REAL ESTATE GROUP LLC        10 MOREWOOD STREET MT. PLEASANT PA 15666
FOREST LAKE REAL ESTATE GROUP LLC        ATTN: JEFFREY WALKER 10 MOREWOOD STREET MT. PLEASANT PA 15666
FOREST LAKE TOWNSHIP                     FOREST LAKE TWP - COLLEC 10275 FOREST LAKE RD MONTROSE PA 18801
FOREST LAKES CLUB                        45 SLEEPY HOLLOW RD. P.O. BOX 394 ANDOVER NJ 07821
FOREST LAKES PARK COMMUNITY ASSOC, INC   9528 SE 190TH AVE OCKLAWAHA FL 32179
FOREST LAKES WATER CO.                   45 SLEEPY HOLLOW RD. P.O. BOX 264 ANDOVER NJ 07821
FOREST NORTH COMMUNITY IMPROVEMENT       10200 HEMPSTEAD HWY 2C HOUSTON TX 77092
ASSOC
FOREST PARK CITY                         FOREST PARK CITY-TAX COL 745 FOREST PARKWAY FOREST PARK GA 30297
FOREST PINES OF MANATEE ASSOCIATION INC PO BOX 105302 ATLANTA GA 30348-5302
FOREST TOWN                              FOREST TWN TREASURER W239 CHICKADEE DRIVE ST CLOUD WI 53079
FOREST TOWN                              FOREST TWN TREASURER 2839 CTY ROAD Q CLEAR LAKE WI 54005
FOREST TOWN                              FOREST TWN TREASURER BOX 129 / S355 PINE AVEN ONTARIO WI 54651
FOREST TOWNSHIP                          FOREST TOWNSHIP - TREASU 130 E. MAIN STREET OTISVILLE MI 48463
FOREST TOWNSHIP                          FOREST TOWNSHIP - TREASU P O BOX 206 LAKE CITY MI 49651
FOREST TOWNSHIP                          FOREST TOWNSHIP - TREASU PO BOX 633 ONAWAY MI 49765
FOREST VIEW LLC                          7927 FOREST HILLS RD LOVES PARK IL 61111
FORESTBURG TOWN                          FORESTBURG TOWN-TAX COLL 332 KING RD FORESTBURGH NY 12777
FORESTDALE FIRE DISTRICT                 FORESTDALE FIRE DISTRICT 751 HEFLIN AVENUE EAST BIRMINGHAM AL 35214
FORESTER TOWNSHIP                        FORESTER TOWNSHIP - TREA 4627 N LAKESHORE RD DECKERVILLE MI 48427
FORESTER, ROBERT                         ADDRESS ON FILE
FORESTPORT TOWN                          FORESTPORT TOWN-TAX COLL P.O. BOX 7 FORESTPORT NY 13338
FORESTVILLE CS (CMBD                     FORESTVILLE CS- TAX COLL PO BOX 177 FORESTVILLE NY 14062
FORESTVILLE TOWN                         DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
FORESTVILLE VILLAGE                      FORESTVILLE VLG - TREASU PO BOX 36 FORESTVILLE MI 48434
FORESTVILLE VILLAGE                      DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
FOREVER HOME IMPROVEMENT INC.            646 CENTRE AVE LINDENHURST NY 11757
FORK TOWNSHIP                            FORK TOWNSHIP - TREASURE 3515 HOOVER RD BARRYTON MI 49305
FORKS TOWNSHIP                           ANNE BENNETT MORSE - TC 1606 SULLIVAN TR - MUNI EASTON PA 18040
FORKS TOWNSHIP                           FORKS TWP - TAX COLLECTO 73 BAHR RD NEW ALBANY PA 18833
FORMFREE HOLDINGS CORPORATION            ATTN: CHIEF TECHNOLOGY OFFICER 3245 PEACHTREE PKWY. SUITE D-177 JOHNS CREEK GA
                                         30024
FORMS & FUNCTIONS, INC.                  6001 SW 116 STREET MIAMI FL 33156
FORMULA ROOFING & REMOD                  & ALISON DARBY 4560 COLUMBINE ST DENVER CO 80216
FORMULA ROOFING & REMOD                  4560 COLUMBINE ST DENVER CO 80216
FORMULA ROOFING & REMODELING             DBA CUSTOM TILE ROOFING 4560 COLUMBINE STREET DENVER CO 80216
FORNOTH, NICOLETTE                       ADDRESS ON FILE
FORREST & ASSOCIATES                     PO BOX 12303 BIRMINGHAM AL 35203
FORREST BUILDERS, LLC                    171 RIBERIA STREET ST. AUGUSTINE FL 32084
FORREST BUTCH FREEMAN COUNTY TREASURER   320 ROBERT S KERR ROOM 307 OKLAHOMA CITY OK 73102
FORREST COUNTY CHANCERY CLERK            PO BOX 951 HATTIESBURG MS 39403
FORREST COUNTY TAX COLLECTOR             601 NORTH MAIN STREET HATTIESBURG MS 39401
FORREST MCKEE, ESQ                       15401 WEST 9TH AVE GOLDEN CO 80401
FORREST, JOYCE                           ADDRESS ON FILE
FORREST, STANLEY                         ADDRESS ON FILE
FORRESTER BROTHERS                       ROOFING 7 N DARWIN RD EDMOND OK 73034


Epiq Corporate Restructuring, LLC                                                                    Page 459 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 485 of 1490
Claim Name                             Address Information
FORRESTON MUTUAL                       208 N WALNUT AVE FORRESTON IL 61030
FORRESTON MUTUAL INS CO                P O BOX 666 FORRESTON IL 61030
FORST BECVAR INSURANCE                 10055 ROOSEVELT RD A WESTCHESTER IL 60154
FORSYTH COUNTY                         FORSYTH COUNTY - TAX COL 201 N CHESTNUT ST WINSTON - SALEM NC 27101
FORSYTH COUNTY                         FORSYTH CO-TAX COMMISSIO 1092 TRIBBLE GAP ROAD CUMMING GA 30040
FORSYTH INS SRVCS                      995 N COLLIER BLVD MARCO ISLAND FL 34145
FORSYTH ROOFING, LLC                   JAMES B. MCINTIRE 6420 BLACK OAK DR. CUMMING GA 30040
FORSYTH TOWNSHIP                       FORSYTH TOWNSHIP - TREAS PO BOX 1360 GWINN MI 49841
FORSYTH-LUSEN, SANDRA                  ADDRESS ON FILE
FORSYTHE APPRAISALS LLC                222 LITTLE CANADA ROAD ST. PAUL MN 55117-2375
FORSYTHE COLONY                        C/O VIP PROPERTY MGMT-2531 ARAGON BLVD SUNRISE FL 33322
FORSYTHIA HOMEOWNERS ASSOCIATION INC   100 E LINTON BLVD SUITE 406B C/O GALLUP ACCOUNTING DELRAY BEACH FL 33483
FORT ANN CEN SCH (COMBIN               FORT ANN CS - TAX COLLEC GLENS FALLS NATL BANK-PO FORT ANN NY 12827
FORT ANN TOWN                          FORT ANN TOWN-TAX COLLEC P.O. BOX 176 FORT ANN NY 12827
FORT ANN VILLAGE                       FORT ANN VILLAGE - CLERK P.O. BOX 236 FORT ANN NY 12827
FORT APACHE HOMES, INC.                LUIS AYON AYON LAW 8716 SPANISH RIDGE AVENUE SUITE 115 LAS VEGAS NV 89148
FORT ATKINSON CITY                     FORT ATKINSON CITY TREAS 101 N MAIN ST FORT ATKINSON WI 53538
FORT BEND CO MUD 133 A                 FORT BEND CO MUD 133-COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO MUD 134                   TAX COLLECTOR 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND CO MUD 148 A                 FORT BEND CO MUD 148-COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO MUD 156 A                 FORT BEND CO MUD 156 COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO MUD 159 A                 FORT BEND CO MUD 159-COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO MUD 170 A                 FORT BEND CO MUD 170-COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO MUD 171 A                 FORT BEND CO MUD 171-COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO MUD 172 A                 FORT BEND CO MUD 172-COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO MUD 182 A                 FORT BEND CO MUD 182-COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. LID 14 L                 FORT BEND CO LID 14 COLL 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND CO. LID 2 L                  FORT BEND CO LID 2 - COL 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND CO. LID 7 A                  FORT BEND CO LID 7 - COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 111 A                FORT BEND CO MUD 111-COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 116 W                FORT BEND CO MUD 116-COL 6935 BARNEY RD 110 HOUSTON TX 77092
FORT BEND CO. MUD 118 L                FORT BEND CO MUD 118-COL 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND CO. MUD 119 W                FORT BEND CO MUD 119-COL 6935 BARNEY RD 110 HOUSTON TX 77092
FORT BEND CO. MUD 124 A                FORT BEND CO MUD 124-COL P.O. BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 140 U                FORT BEND CO MUD 140-COL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
FORT BEND CO. MUD 141 A                FORT BEND CO MUD 141-COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 142 W                FORT BEND CO MUD 142-COL 6935 BARNEY RD 110 HOUSTON TX 77092
FORT BEND CO. MUD 144 W                FORT BEND CO MUD 144-COL 6935 BARNEY RD 110 HOUSTON TX 77092
FORT BEND CO. MUD 145 A                FORT BEND CO MUD 145-COL P.O. BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 165 L                FORT BEND CO MUD 165-COL 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND CO. MUD 185 L                FORT BEND CO MUD 185-COL 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND CO. MUD 19 E                 FORT BEND CO MUD 19 COLL 17111 ROLLING CREEK DRIV HOUSTON TX 77090
FORT BEND CO. MUD 2 A                  FORT BEND CO MUD 2 - COL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 23 A                 FORT BEND CO MUD 23 COLL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 24 A                 FORT BEND CO MUD 24 COLL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 25 A                 FORT BEND CO MUD 25 COLL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 26 U                 FORT BEND CO MUD 26 COLL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
FORT BEND CO. MUD 30 U                 FORT BEND CO MUD 30 COLL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
FORT BEND CO. MUD 34 L                 FORT BEND CO MUD 34 COLL 11111 KATY FRWY 725 HOUSTON TX 77079



Epiq Corporate Restructuring, LLC                                                                   Page 460 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 486 of 1490
Claim Name                           Address Information
FORT BEND CO. MUD 37 E               FORT BEND CO MUD 37 COLL 17111 ROLLING CREEK DRIV HOUSTON TX 77090
FORT BEND CO. MUD 42 A               FORT BEND CO MUD 42 COLL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 46 L               FORT BEND CO MUD 46 COLL 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND CO. MUD 47 L               FORT BEND CO MUD 47 COLL 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND CO. MUD 48 L               FORT BEND CO MUD 48 COLL 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND CO. MUD 49 L               FORT BEND CO MUD 49 COLL 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND CO. MUD 57 A               FORT BEND CO MUD 57 COLL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 58 A               FORT BEND CO MUD 58 COLL P O BOX 1368 FRIENDSWOOD TX 77549
FORT BEND CO. MUD 81 E               FORT BEND CO MUD 81 COLL 17111 ROLLING CREEK DRIV HOUSTON TX 77090
FORT BEND CO. MUD 94 L               FORT BEND CO MUD 94 COLL 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND CO. WCID 3 L               FORT BEND CO WCID 3 COLL 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND COUNTY                     FORT BEND COUNTY - COLLE 1317 EUGENE HEIMANN CIRC RICHMOND TX 77469
FORT BEND COUNTY CLERK               301 JACKSON ST RICHMOND TX 77469
FORT BEND COUNTY DISTRICT CLERK      301 JACKSON ST RICHMOND TX 77469
FORT BEND COUNTY LID 10              FORT BEND CO LID 10 COLL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY LID 11              FORT BEND CO LID 11 COLL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY LID 15              FORT BEND CO LID 15 COLL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY LID 17              FORT BEND CO LID 17 COLL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY LID 19              FORT BEND CO LID 19 COLL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY LID 20              FORT BEND CO LID 20 COLL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 106             FORT BEND CO MUD 106-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 108             FORT BEND CO MUD 108-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 109             FORT BEND CO MUD 109-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 115             FORT BEND CO MUD 115-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 117             FORT BEND CO MUD 117-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 121             FORT BEND CO MUD 121-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 122             FORT BEND CO MUD 122-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 123             FORT BEND CO MUD 123-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 128             FORT BEND CO MUD 128-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 129             FORT BEND CO MUD 129-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 130             FORT BEND CO MUD 130-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 131             FORT BEND CO MUD 131-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 137             FORT BEND CO MUD 137-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 138             FORT BEND CO MUD 138-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 139             FORT BEND CO MUD 139-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 143             FORT BEND CO MUD 143-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 146             FORT BEND CO MUD 146-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 147             FORT BEND CO MUD 147-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 149             FORT BEND CO MUD 149-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 151             FORT BEND CO MUD 151-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 152             FORT BEND CO MUD 152-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 158             FORT BEND CO MUD 158-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 163             FORT BEND COUNTY MUD 163 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 176             FORT BEND CO MUD 176-COL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 194             FORT BEND COUNTY MUD 194 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 206             FORT BEND COUNTY MUD 206 11111 KATY FRWY 725 HOUSTON TX 77079
FORT BEND COUNTY MUD 35              FORT BEND CO MUD 35 COLL 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 5 T             FORT BEND MUD 5 - COLLEC 12841 CAPRICORN STREET STAFFORD TX 77477
FORT BEND COUNTY MUD 50              FORT BEND CO MUD 50 COLL 12841 CAPRICORN STREET STAFFORD TX 77477



Epiq Corporate Restructuring, LLC                                                                 Page 461 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 487 of 1490
Claim Name                             Address Information
FORT BEND COUNTY TAX ASSESSOR          1317 EUGENE HEIMANN CIRCLE RICHMOND TX 77469
FORT BRAGG FEDERAL CREDIT UNION        POST OFFICE BOX 70240 FORT BRAGG NC 28307
FORT CHERRY S.D./MCDONAL               KEYSTONE COLLECTIONS GRO 546 WENDEL RD IRWIN PA 15642
FORT CHERRY SCH. DIST.                 KEYSTONE COLLECTIONS GRO 546 WENDEL RD IRWIN PA 15642
FORT CHERRY SCHOOL DISTR               FORT CHERRY SD - TAX COL 4 KELLEY LANE HICKORY PA 15340
FORT CHERRY SCHOOL DISTR               KEYSTONE COLLECTIONS GRO 546 WENDEL RD IRWIN PA 15642
FORT COLLINS-LOVELAND WATER DISTRICT   5150 SNEAD DRIVE FORT COLLINS CO 80525
FORT DODGE ASPHALT                     2516 7TH AVE S FORT DODGE IA 50501
FORT EDWARD CEN SCH (TN-               FORT EDWARD CS - TAX COL 159 BROADWAY FORT EDWARD NY 12828
FORT EDWARD TOWN                       FORT EDWARD TOWN-TAX COL 118 BROADWAY FT EDWARD NY 12828
FORT EDWARD VILLAGE                    FORT EDWARD VILLAGE - CL 118 BROADWAY FORT EDWARD NY 12828
FORT FAIRFIELD TOWN                    FORT FAIRFIELD TW -COLLE 18 COMMUNITY CENTER DR. FORT FAIRFIELD ME 04742
FORT GRATIOT TOWNSHIP                  FORT GRATIOT TWP - TREAS 3720 KEEWAHDIN RD. FORT GRATIOT MI 48059
FORT INS                               11980 SW 8TH ST MIAMI FL 33184
FORT JOHNSON VILLAGE                   FORT JOHNSON VILLAGE-CLE P.O. BOX 179 FORT JOHNSON NY 12070
FORT KENT TOWN                         FORT KENT TOWN -TAX COLL 416 WEST MAIN STREET FORT KENT ME 04743
FORT LEE BORO                          FORT LEE BORO - TAX COLL 309 MAIN STREET FORT LEE NJ 07024
FORT LINCOLN CONDO ONE                 ASSC 1428 U ST NW SECOND FL WASHINGTON DC 20009
FORT MOJAVE INDIAN RESER               FORT MOJAVE TAX COMMISSI 500 MERRIMAN AVENUE NEEDLES CA 92363
FORT MOJAVE TRIBE RESIDENTIAL INC      8490 S HWY 95 STE 101 MOHAVE VALLEY AZ 86440
FORT PIERCE UTILITIES AUTHORITY        206 S. 6TH STREET FORT PIERCE FL 34948
FORT PIERCE UTILITIES AUTHORITY        206 S. 6TH STREET FORT PIERCE FL 34950
FORT PLAIN C S (CMBD                   FORT PLAIN C S - TAX COL FORT PLAIN CSD 25 HIGH S FORT PLAIN NY 13339
FORT PLAIN VILLAGE CMBD                FORT PLAIN VILLAGE CMBD- 168 CANAL STREET FORT PLAIN NY 13339
FORT VALLEY CITY                       FORT VALLEY CITY-TAX COL 204 W CHURCH STREET FORT VALLEY GA 31030
FORT, JOTANA                           ADDRESS ON FILE
FORT, SHAKEYA                          ADDRESS ON FILE
FORTAY ROOFING & CONSTRUCTION LLC.     P.O. BOX 503 BOSTWICK GA 30623
FORTE ENVIRONMENTAL                    VETERAN EDS INC 10372 STANFORD AVE., S GARDEN GROVE CA 92840
FORTE, JACQUELINE                      ADDRESS ON FILE
FORTE, LLC                             ATTN: CEO AND SENIOR COUNSEL 7601 PENN AVENUE, SOUTH SUITE A610 MINNEAPOLIS MN
                                       55423
FORTEC BLDG GROUP LLC                  1701E WOODFIELD RDSTE401 SCHAUMBURG IL 60173
FORTEC BUILDING GRP LLC&               JOSE & MARIA CERVANTES 218 CEDAR CREST DR SCHAUMBURG IL 60193
FORTENBERRY BUILDERS INC               PO BOX 751 OCEAN SPRINGS MS 39566
FORTENBERRY ROOFING CO.                801 HALL AVE LITTLEFIELD TX 79339
FORTENBERRY, WENDY                     ADDRESS ON FILE
FORTIER, ANDRE                         ADDRESS ON FILE
FORTIFIED INS GROUP                    4014 CHASE AVE 203 MIAMI BEACH FL 33140
FORTIFIED INSURANCE AGY                911 CANADIAN RD MANCHESTER NH 03109
FORTIFIED ROOFING LLC                  CHAYNE KRUMWIEDE 2451 S TIMBERLINE RD APT 6106 FORT COLLINS CO 80525
FORTUNA, JOSEPH                        ADDRESS ON FILE
FORTUNE INSURANCE INC                  365 PALERMO AVE CORAL GABLES FL 33134
FORTY FORT BORO                        THOMAS ALEXANDER-TAX COL 1271 WYOMING AVE. FORTY FORT PA 18704
FORTY INS ASSOCS                       1844 W FAIRBANKS AVE WINTER PARK FL 32789
FORUM                                  2800 THORNDYKE AVE W SEATTLE WA 98199
FORWARD ASSET MANAGEMENT               393 OAK ST RIDGEFIELD NJ 07657
FORWARD MUT INS CO                     PO BOX 326 IXONIA WI 53036
FORWARD REAL ESTATE GROUP INC          ATTN: MARILOU WARD 1401 ALTA VISTA DR BAKERSFIELD CA 93305



Epiq Corporate Restructuring, LLC                                                                   Page 462 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 488 of 1490
Claim Name                             Address Information
FORWARD TOWNSHIP                       FORWARD TWP - TAX COLLEC 1000 GOLDEN CIR ELIZABETH PA 15037
FORWARD TOWNSHIP                       FORWARD TWP - TAX COLLEC 124 GLENWOOD AVE EVANS CITY PA 16033
FOSDICK, JEFF                          ADDRESS ON FILE
FOSS CONSTRUCTION &                    ERIK & JESSICA MEYER 228 AVENUE E BILLINGS MT 59101
FOSSELMAN, KEILONA                     ADDRESS ON FILE
FOSSIL SPRINGS RANCH HOA, INC          P. O. BOX 803555 DALLAS TX 75380
FOSTER & WITMER                        911 DULUTH HWY STE D1 LAWRENCE GA 30043
FOSTER & WITMER INS                    3100 BRECKINRIDGE BLV510 DULUTH GA 30096
FOSTER AND PARKER INS AG               1643 N SCHNOOR AVE 103 MADERA CA 93637
FOSTER BRANCH HOA NO 1 INC             4307 GALLATIN ST HYATTSVILLE MD 20784
FOSTER COUNTY                          FOSTER COUNTY - TREASURE PO BOX 104 CARRINGTON ND 58421
FOSTER INS AGENCY                      P O BOX 5328 FLORENCE SC 29502
FOSTER INS SRVCS                       97 SANTA MARIA DR TORRINGTON CT 06790
FOSTER PREMIER INC                     750 W LAKE COOK RD STE 190 BUFFALO GROVE IL 60089
FOSTER REALTY, INC.                    PO BOX 315 WAIANAE HI 96792
FOSTER TOWN                            FOSTER TOWN - TAX COLLEC 181 HOWARD HILL ROAD FOSTER RI 02825
FOSTER TOWNSHIP                        1185 E MAIN ST BRADFORD PA 16701
FOSTER TOWNSHIP                        FOSTER TWP - TAX COLLECT 1185 E MAIN ST BRADFORD PA 16701
FOSTER TOWNSHIP                        FOSTER TWP - TAX COLLECT 1478 SUNBURY RD POTTSVILLE PA 17901
FOSTER TOWNSHIP                        FOSTER TWP - TAX COLLECT 31 FOSTER AVE FREELAND PA 18224
FOSTER TOWNSHIP                        FOSTER TOWNSHIP - TREASU PO BOX 274 WEST BRANCH MI 48661
FOSTER TOWNSHIP UTILITIES              1185 EAST MAIN STREET BRADFORD PA 16701
FOSTER, CAROLINE                       ADDRESS ON FILE
FOSTER, FELICIA                        ADDRESS ON FILE
FOSTER, JASMIN                         ADDRESS ON FILE
FOSTER, RACHANDRA                      ADDRESS ON FILE
FOSTER, TAMEKA                         ADDRESS ON FILE
FOSTER, TYLER                          ADDRESS ON FILE
FOSTERS ROOFING ENTERPRISES, INC       PO BOX 633 BROOKSVILLE FL 34605
FOTH & FOTH CO LPA                     11221 PEARL RD STRONGSVILLE OH 44136
FOULADI, MIKE                          ADDRESS ON FILE
FOUNDATION INS                         225 UNION BLVD STE 150 LAKEWOOD CO 80228
FOUNDATION INS GROUP                   2920 KINGMAN ST STE 118 METAIRIE LA 70006
FOUNDATION REPAIR & G&A                SHERMAN 977 E 14 MILE RD TROY MI 48083
FOUNDATION SYSTEMS OF                  MICHIGAN INC 32985 SCHOOLCRAFT RD LIVONIA MI 48150
FOUNDATIONS INS AGENCY                 76 N 100 E STE A10 AMERICAN FORK UT 84003
FOUNDATIONS ON THE LEVEL               PETER VOSCHAK 118 MIDDLE STREET SUITE1020 LAKE MARY FL 32746
FOUNDERS INS                           1645 E BIRCHWOOD AVE DES PLAINES IL 60018
FOUNDERS INS CO                        1111 E TOUHY AVE 300 DES PLAINES IL 60018
FOUNDERS INS CO                        1150 E TOUHY AVE 200W DES PLAINES IL 60018
FOUNDERS INS GRP                       1300 WINSTED RD TORRINGTON CT 06790
FOUNTAIN CITY                          FOUNTAIN CITY TREASURER P.O. BOX 85/ 42 NORTH MA FOUNTAIN CITY WI 54629
FOUNTAIN COUNTY TREASURER              301 4TH ST COVINGTON IN 47932
FOUNTAIN CREST 1                       14032 S. KOSNER AVENUE, STE M C/O EPI MANAGEMENT CRESTWOOD IL 60445
FOUNTAIN HILL BORO                     FOUNTAIN HILL BORO - COL 941 LONG ST FOUNTAIN HILL PA 18015
FOUNTAIN HILLS SANITARY DISTRICT       16841 E PEPPERWOOD CIR FOUNTAIN HILLS AZ 85268
FOUNTAIN LANE CONDOMINIUM TRUST        45 BRAINTREE HILL OFFICE PARK, SUITE 107 BRAINTREE MA 02184
FOUNTAIN OF THE SUN/PARCEL 9 PHASE 2   P.O BOX 14479 MESA AZ 85216
FOUNTAIN PRAIRIE TOWN                  FOUNTAIN PRAIRIE TWN TRE W1514 CTH Z, PO BOX 16, FALL RIVER WI 53932



Epiq Corporate Restructuring, LLC                                                                  Page 463 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 489 of 1490
Claim Name                              Address Information
FOUNTAIN ROOFING                       11515 HWY 53 W RANGER GA 30734
FOUNTAIN SPRINGS ESTATES               2131 G STREET BAKERSFIELD CA 93301
FOUNTAIN SPRINGS ESTATES HOA           2131 G STREET BAKERSFIELD CA 93301
FOUNTAIN TOWN                          FOUNTAIN TOWN - TAX COLL 6777 W. WILSON ST. FOUNTAIN NC 27829
FOUNTAIN TOWN                          FOUNTAIN TWN TREASURER N5771 MATZKE RD NEW LISBON WI 53950
FOUNTAINHEAD CONDOMINIUM ASSOC, INC    308 MIRACLE STIP PARKWAY, SW FORT WALTON BEACH FL 35248
FOUNTAINHEAD MUD W                     FOUNTAINHEAD MUD - COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
FOUNTAINS                              4821 SOUTH SHERIDAN STE 201 TULSA OK 74145
FOUNTAINS SOUTH VILLAS ASSOCIATION, INC 4615 FOUNTAINS DRIVE, SUITE B LAKE WORTH FL 33467
FOUR CORNERS CUSTOM BUIL               146 FREDERICKSVILLE RD MERTZTOWN PA 19539
FOUR CORNERS III CONDOMINIUM           5332-34 S KIMBARK AVENUE CHICAGO IL 60615
ASSOCIATION
FOUR COUSINS LLC                       COLLECTOR P.O. BOX 15013 PIKESVILLE MD 21208
FOUR SEASONS APPRAISAL SERVICES LLC    200 SADDLE CREEK LANE HOLLIDAYSBURG PA 16648
FOUR SEASONS AT MAPLETON HOA INC       C/O PREMIER MANAGEMENT ASSOC 140 SYLVAN AVENUE SUITE 300 ENGLEWOOD CLIFFS NJ
                                       07632
FOUR SEASONS AT SMITHVILLE HOA         C/O FIRST SERVICE RESIDENTIAL 21 CHRISTOPHER WAY EATONTOWN NJ 07724
FOUR SEASONS AT WEATHERBY HOA          21 CHRISTOPHER WAY EATONTOWN NJ 07724
FOUR SEASONS COMMUNITY ASSOCIATION     1560 SPRING MEADOW DRIVE LAKEWOOD NJ 08701
FOUR SEASONS CONDO ASSN                OF WINTER PARK INC PO BOX 105302 ATLANTA GA 30348-5302
FOUR SEASONS CONDOMINIUM ASSOC, INC    3799 S BANANA RIVER BLVD COCOA BEACH FL 32931
FOUR SEASONS CONDOMINIUM ASSOCIATION   1560 SPRING MEADOW DRIVE LAKEWOOD NJ 08701
FOUR SEASONS CONTRACTING               INC 452 PEBBLEBROOK COURT SUGAR GROVE IL 60554
FOUR SEASONS LAKESIDE CONDOS ASSOC. INC 8000 UTAH STREET MERRILLVILLE IN 46410
FOUR SEASONS REALTY GROUP INC          4752 PLSGAH DRIVE CANTON NC 28716
FOUR SEASONS RESTORATION               TARRANT SERVICES INC. 2705 ST. LOUIS AVE. FORT WORTH TX 76110
FOUR SEASONS RESTORATION, INC.         2512 E. FENDER AVE., SUITE C FULLERTON CA 92831
FOUR SEASONS ROOF & REMODEL SERVICES   TRAVIS HENDRICKSON 1429 AVE. D 251 SNOHOMISH WA 98290
INC
FOUR SEASONS ROOFING & RESTORATION     DENNIS HUFFSTUTLER 104 SPRING PEAK CT HOLLY SPRINGS NC 27540
FOURSQUARE INS AGENCY                  3421 E 21ST ST TULSA OK 74114
FOURTE & ASSOCIATES LTD                2261 120TH ST BLUE ISLAND IL 60406
FOUSHEE, MICHAEL                       ADDRESS ON FILE
FOWLER CONSTRUCTION LLC                PO BOX 147 NEWCASTLE TX 76372
FOWLER TOWN                            TOWN OF FOWLER -TAX COLL 87 LITTLE YORK RD GOUVERNEUR NY 13642
FOWLER VILLAGE                         FOWLER VILLAGE - TREASUR 880 N CEDAR TRL FOWLER MI 48835
FOWLERS INSULATION & TERMITE PROTECTION P O BOX 339 GERALDINE AL 35974
FOWLERS, LENIKA                        ADDRESS ON FILE
FOWLERVILLE VILLAGE                    FOWLERVILLE VLG - TREASU 213 S GRAND AVE FOWLERVILLE MI 48836
FOX & ROACH REALTORS                   ATTN: DONALD SEPETY 100 DEERFIELD LANE SUITE 140 MALVERN PA 19355
FOX APPRAISALS INC                     246 ELMSHAVEN DR LANSING MI 48917
FOX BUILDERS INC                       3401 MEADOWVIEW DR CORINTH TX 76210
FOX CHAPEL AUTHORITY                   255 ALPHA DRIVE PITTSBURGH PA 15238
FOX CHAPEL BORO                        FOX CHAPEL BORO - COLLEC 102 RAHWAY ROAD MCMURRAY PA 15317
FOX CHAPEL S.D./ASPINWAL               FOX CHAPEL AREA SD - COL 217 COMMERCIAL AVE ASPINWALL PA 15215
FOX CHAPEL S.D./BLAWNOX                FOX CHAPEL AREA SD - COL 310 WALNUT ST PITTSBURGH PA 15238
FOX CHAPEL S.D./FOX CHAP               FOX CHAPEL AREA SD - COL 102 RAHWAY RD MCMURRAY PA 15317
FOX CHAPEL S.D./INDIANA                JULIE LEVENTRY - TAX COL 93 LITTLE DEER CREEK RD CHESWICK PA 15024
FOX CHAPEL S.D./OHARA T                FOX CHAPEL SD - TAX COLL 102 RAHWAY RD MCMURRAY PA 15317
FOX CHAPEL S.D./SHARPSBU               PAT HYATT - TAX COLLECTO 1611 MAIN ST PITTSBURGH PA 15215


Epiq Corporate Restructuring, LLC                                                                   Page 464 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 490 of 1490
Claim Name                               Address Information
FOX CROSSING VILLAGE                     FOX CROSSING VILLAGE 2000 MUNICIPAL DR. NEENAH WI 54956
FOX ELECTRIC, LTD                        FOX ELECTRIC I, LTD PO BOX 13338 ARLINGTON TX 76094
FOX HILL FARMS COMMUNITY ASSOCIATION     C/O PENCO MANAGEMENT INC PO BOX 1119 CHADDS FORD PA 19317
FOX HOLLOW HOMEOWNERS ASSOCIATION, INC   F H H A INC 3149 CALLE MARAVILLOSA BROWNSVILLE TX 78526-1249
FOX HOLLOW WEST HOMEOWNER ASSOCIATION    151 FRIES MILL ROAD, SUITE 502 TURNERSVILLE NJ 08012
FOX HUNT HOMEOWNERS ASSOCIATION INC      17220 N BOSWELL BLVD 140 SUN CITY AZ 85373
FOX LAKE CITY                            FOX LAKE CITY TREASURER PO BOX 105 / 248 E STATE FOX LAKE WI 53933
FOX LAKE INLAND LAKE DISTRICT            W 10543 COUNTY RD. F FOX LAKE WI 53933
FOX LAKE TOWN                            FOX LAKE TWN TREASURER N10476 HOWARD DR FOX LAKE WI 53933
FOX MCWHITE, OLIVIA                      ADDRESS ON FILE
FOX MEADOW HOA OF OCALA                  2123 SW 20TH PLACE SUITE B OCALA FL 34471
FOX MEADOW HOA OF OCALA INC              P O BOX 3305 BELLEVIEW FL 34421
FOX MEADOWHOME OWNER ASSOC. OF OCALA     P O BOX 3305 BELLEVIEW FL 34421
INC
FOX METRO WATER RECLAMATION DISTRICT     682 STATE RT 31 OSWEGO IL 60543
FOX POINT HOMEOWNERS ASSOCIATION         750 LAKE COOK RD SUITE 375 C/O PICKER & ASSOCIATES LLC BUFFALO GROVE IL 60089
FOX POINT VILLAGE                        FOX POINT VLG TREASURER 7200 N SANTA MONICA BLVD FOX POINT WI 53217
FOX REMODELING LLC                       3509 N 32ND ST PHOENIX AZ 85018
FOX RIDGE ASSOCIATION INC                PO BOX 1706 CARMEL IN 46082
FOX RUN HOA OF TAVARES, INC              440 FOX RUN BLVD TAVARES FL 32778
FOX SURVEYING COMPANY INC                106 S ELM ST PO BOX 133 PROSPECT OH 43342
FOX TOWNSHIP                             JILL PRITT - TAX COLLECT 760 SHELVEY SUMMIT RDPO KERSEY PA 15846
FOX TOWNSHIP                             FOX TWP - TAX COLLECTOR 20 DRY RUN RD SHUNK PA 17768
FOX TOWNSHIP SCHOOL DIST                 FOX TWP SD - TAX COLLECT 20 DRY RUN RD SHUNK PA 17768
FOX, DAVID                               ADDRESS ON FILE
FOX, GARRETT                             ADDRESS ON FILE
FOX, JOHN                                ADDRESS ON FILE
FOX, SONJA                               ADDRESS ON FILE
FOX, THOMAS                              ADDRESS ON FILE
FOXBERRY TRACE HOA                       PO BOX 65761 PHOENIX AZ 85082-5761
FOXBOROUGH TOWN                          FOXBOROUGH TOWN-TAX COLL 40 SOUTH STREET FOXBOROUGH MA 02035
FOXBOROUGH VILLAGE HOMEOWNER             29 EMERALD LANE OLD BRIDGE NJ 08857
ASSOCIATION
FOXFIRE COMMUNITY ASSOC OF COLLIER CNTY 1030 KINGS WAY NAPLES FL 34104
FOXFIRE PROPERTIES INC                   PO BOX 686 LURAY VA 22835
FOXFIRE VILLAGE TOWN                     FOXFIRE VILLAGE TOWN - T 1 TOWN HALL DR FOXFIRE VILLAGE NC 27281
FOXFIRE VILLAS II HOA, INC               5435 JAEGER ROAD #4 NAPLES FL 34109
FOXLEDGE CONDOMINIUM ASSOCIATION         1010 HOPE STREET 2ND FLOOR STAMFORD CT 06907
FOXWOOD LAKE ESTATES POA                 4848 FOXWOOD BLVD UNIT 901 LAKELAND FL 33810
FOXX & ASSOCIATES                        1129 CHARLES ST. CLEARWATER FL 33755
FOY INS                                  163 MAIN ST 102 SALEM NH 03079
FOY INS GROUP-NASHUA                     350 MAIN ST NASHUA NH 03060
FOY INSURANCE                            64 PORTMOUTH AVE EXETER NH 03827
FOY INSURANCE AGENCY                     1889 ELM STREET MANCHESTER NH 03104
FP PROPERTY REPAIRS INC                  4623 SW 14TH AV CAPE CORAL FL 33914
FP PROPERTY RESTORATION                  11922FAIRWAY LAKES DR 2 FORT MYERS FL 33913
FPA CRESCENT FUND                        ATTN: MR. STEVEN TODD ROMICK, CFA MANAGING PARTNER 11601 WILSHIRE BOULEVARD
                                         SUITE 1200 LOS ANGELES CA 90025-1748
FPP CONSTRUCTION CORP                    1184 E TREMONT AVENUE BRONX NY 10460
FPR FORCE                                FLORIDA PROPERTY RECEIVER FORCE LLC 5920 S HIGHWAY A1A SUITE 101 MELBOURNE


Epiq Corporate Restructuring, LLC                                                                    Page 465 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 491 of 1490
Claim Name                             Address Information
FPR FORCE                              BEACH FL 32951
FR&R                                   6105 KINGS RD EAST LEWISVILLE TX 75077
FRACKVILLE BORO                        FRACKVILLE BORO - COLLEC P.O. BOX 486 FRACKVILLE PA 17931
FRAGOZO, CARLOTA                       ADDRESS ON FILE
FRAILEY TOWNSHIP                       FRAILEY TWP - TAX COLLEC 111 MARYLAND STREET DONALDSON PA 17981
FRAINEY, CATHLEEN                      ADDRESS ON FILE
FRAKES CONSTRUCTION                    6641 39TH ST GROVES TX 77619
FRALEY & FRALEY PC                     1401 EL CAMINO AVE STE 370 SACRAMENTO CA 95815
FRAME RESTORATION LLC                  9121 ROUNDBLUFF RD PLANO TX 75025
FRAME RESTORATION LLC &                KELLY & SANDRA KEPRTA 3741 KENNOWAY THE COLONY TX 75056
FRAMINGHAM CITY                        FRAMINGHAM CITY-TAX COLL 150 CONCORD STREET FRAMINGHAM MA 01702
FRANCES CHEN & CLEMENT                 YU 4632 PONY CT CARROLLTON TX 75010
FRANCES JAMES TAX COLLECTOR            LACKAWAXEN TWP 363 WESTCOLANG ROAD HAWLEY PA 18428
FRANCES MURPHY & JAMES                 ADDRESS ON FILE
FRANCES NELLY & EST OF                 KENNETH NEELY 391 MIDWAY ACRES DR HOWE TX 75459
FRANCES STELLY                         ADDRESS ON FILE
FRANCESCA ROTELLA, ET AL.              NICOLAS P. SCUNZIANO, ESQ. SCUNZIANO & ASSOCIATES 8413 13TH AVENUE, LOWER
                                       LEVEL BROOKLYN NY 11228
FRANCESTOWN TOWN                       FRANCESTOWN TN - COLLECT P.O. BOX 67 FRANCESTOWN NH 03043
FRANCHI, MARIE                         ADDRESS ON FILE
FRANCINA CONEY                         ADDRESS ON FILE
FRANCINE BOND INS AGENCY               2915 N HIGH SCHOOL RD INDIANAPOLIS IN 46224
FRANCIONE APPRAISAL                    TEAM LLC 166 N SABIN STREET ST DAVID AZ 85630
FRANCIS & CO INC                       3103 BRECKENRIDGE LN SUITE 6 LOUISVILLE KY 40220
FRANCIS C KEARNEY                      ADDRESS ON FILE
FRANCIS CARWRIGHT AND                  LISA CARTWRIGHT 8711 DOUGLAS DR N BROOKLYN PARK MN 55445
FRANCIS CREEK VILLAGE                  FRANCIS CREEK VLG TREASU PO BOX 68 / 200 NORWOOD FRANCIS CREEK WI 54214
FRANCIS DIPCHAN                        ADDRESS ON FILE
FRANCIS L KING COUNTY TREASURER        100 WEST BEAU ST SUITE 102 WASHINGTON PA 15301
FRANCIS NORD                           ADDRESS ON FILE
FRANCIS P MAZZELLA LLC                 13 HARVARD WAY OAKLAND NJ 07436
FRANCIS, BRIAN                         ADDRESS ON FILE
FRANCIS, LANZCE                        ADDRESS ON FILE
FRANCIS, LETICIAH                      ADDRESS ON FILE
FRANCISCO A. CUETO RAMIREZ             ADDRESS ON FILE
FRANCISCO ARMANDO MEDRANO              ADDRESS ON FILE
FRANCISCO FUENTES                      ADDRESS ON FILE
FRANCISCO GARCIA &                     ADDRESS ON FILE
FRANCISCO JIMENEZ JR, ET AL.           DIANE AULT CULLEN, ESQ. DIANE AULT CULLEN, P.C. P.O. BOX 592 ISLAND HEIGHTS NJ
                                       08732
FRANCISCO JOSE AGUERO, P.A.            ADDRESS ON FILE
FRANCISCO PEREZ &                      ADDRESS ON FILE
FRANCISCO SAINZ-LARA                   ADDRESS ON FILE
FRANCISCO VICTORIA-CARBAJAL            ADDRESS ON FILE
FRANCO, STEVEN                         ADDRESS ON FILE
FRANCO, THOMAS                         ADDRESS ON FILE
FRANCONIA TOWN                         FRANCONIA TOWN - TAX COL PO BOX 900 FRANCONIA NH 03580
FRANCONIA TOWNSHIP                     FRANCONIA TWP - TAX COLL 671 ALLENTOWN RD TELFORD PA 18969
FRANK A COVELLI                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 466 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 492 of 1490
Claim Name                              Address Information
FRANK A. CASTILLO AND BRIDGET MAY       FRANK A. CASTELLO (PRO SE) BRIDGET MAY (PRO SE) 1046 EAST EDGEFIELD AVENUE
                                        UPLAND CA 91786
FRANK AYOUNG-CHEE &                     ASHLIE AYOUNG-CHEE 4131 BOUNCE DR ORLANDO FL 32812
FRANK BLANKENSHIP                       ADDRESS ON FILE
FRANK BRAMANTE INS                      ADDRESS ON FILE
FRANK BUACHIE                           ADDRESS ON FILE
FRANK GOOD BUILDING CONT                & GARY & MELISSA FINK 382 WILD ROSE LN MONROE VA 24574
FRANK GRIFFO                            ADDRESS ON FILE
FRANK H FURMAN INC                      1314 E ATLANTIC BLVD POMPANO BEACH FL 33060
FRANK HICKEY III &                      ADDRESS ON FILE
FRANK HOWARD                            ADDRESS ON FILE
FRANK INS AGENCY INC                    309 N GALLOWAY STE 100 MESQUITE TX 75149
FRANK J. KLEIN & SONS INC.              300 REISTERSTOWN ROAD PIKESVILLE MD 21208
FRANK J. WEAVER INC.                    9603 DEERECO RD SUITE 301 TIMONIUM MD 21903
FRANK J. WEINDEL                        JAMES KEAVENEY, ESQ. KEAVENEY LEGAL GROUP, LLC 1000 MAPLEWOOD DRIVE, SUITE 202
                                        MAPLE SHADE NJ 08052
FRANK L. SIAU AGENCY INC                1710 HIGHMARKET STREET GEORGETOWN SC 29440
FRANK LUND                              ADDRESS ON FILE
FRANK M RUSSO                           ADDRESS ON FILE
FRANK PEES CHAPTER 13 TRUSTEE           130 E WILSON BRIDGE RD WORTHINGTON OH 43085
FRANK PEREZ-SIAM P.A.                   7001 SOUTHWEST 87TH COURT MIAMI FL 33173
FRANK PEREZ-SIAM, P.A.. TRUST ACCOUNT   7001 SW 87TH COURT MIAMI FL 33173-2509
FRANK PETRACCA                          ELKIN-PECK, PLLC RICHARD PECK 12515 SPRING HILL DRIVE SPRING HILL FL 34609
FRANK R. ANGELLE                        ADDRESS ON FILE
FRANK ROE APPRAISAL                     4841 NE 7TH ST OCALA FL 34470
FRANK RYBERG JR                         ADDRESS ON FILE
FRANK SUAREZ HERNANDEZ                  ADDRESS ON FILE
FRANK TOLAND &                          ADDRESS ON FILE
FRANK TOLEDO AND                        ADDRESS ON FILE
FRANK WEINBERG & BLACK                  7805 SW 6TH COURT PLANTATION FL 33324
FRANK, GAIL                             ADDRESS ON FILE
FRANK, WEINBERG & BLACK, P.L.           7805 S.W. 6TH COURT PLANTATION FL 33324
FRANKEL, EDWARD                         ADDRESS ON FILE
FRANKENLUST TWP                         FRANKENLUST TWP - TREASU 2401 DELTA RD BAY CITY MI 48706
FRANKENMUTH CITY                        FRANKENMUTH CITY - TREAS 240 W GENESEE FRANKENMUTH MI 48734
FRANKENMUTH MUT INS                     ONE MUTUAL AVE FRANKENMUTH MI 48787
FRANKENMUTH TOWNSHIP                    FRANKENMUTH TWP - TREASU PO BOX 245 FRANKENMUTH MI 48734
FRANKFORD TOWN                          FRANKFORD TOWN - TAX COL 5 MAIN STREET FRANKFORD DE 19945
FRANKFORD TOWNSHIP                      FRANKFORD TWP-COLLECTOR 151 U.S. HIGHWAY 206 AUGUSTA NJ 07822
FRANKFORT CITY                          CITY OF FRANKFORT - CLER PO BOX 697 FRANKFORT KY 40602
FRANKFORT CITY                          FRANKFORT CITY - TREASUR PO BOX 351 FRANKFORT MI 49635
FRANKFORT TOWN                          FRANKFORT TOWN - TAX COL P.O. BOX 218 FRANKFORT ME 04438
FRANKFORT TOWN                          FRANKFORT TOWN - TAX COL PO BOX 4851-TOWN OF FRAN UTICA NY 13504
FRANKFORT TOWN                          FRANKFORT TWN TREASURER F4379 COUNTY ROAD E COLBY WI 54421
FRANKFORT VILLAGE                       FRANKFORT VILLAGE - CLER 110 RAILROAD STSUITE 2 FRANKFORT NY 13340
FRANKFORT-SCHUYLER C S (                FRANKFORT-SCHUYLER -COLL C/O M & T BANK PO BOX 48 UTICA NY 13504
FRANKFORT-SCHUYLER CS (T                FRANKFORT-SCHUYLER -COLL P.O. BOX 4882 UTICA NY 13504
FRANKIE STOCKTON                        FRANK STOCKTON, PRO SE 3332 S. LEONARD ROAD NEW PALESTINE IN 46163
FRANKITO, THOMAS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 467 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 493 of 1490
Claim Name                            Address Information
FRANKLIN AREA SCHOOL DIS              FRANKLIN AREA SD - COLLE C/O FIRST NAT. BANK, PO HERMITAGE PA 16148
FRANKLIN AREA SCHOOL DIS              BONNIE K SHARRAR - COLLE 207 TRANSYLVAN DR FRANKLIN PA 16323
FRANKLIN AREA SD/IRWIN T              FRANKLIN AREA SD - COLLE 4639 SCRUBGRASS RD GROVE CITY PA 16127
FRANKLIN BORO                         FRANKLIN BORO - TAX COLL 46 MAIN STREET FRANKLIN NJ 07416
FRANKLIN BORO                         FRANKLIN BORO - TAX COLL 1243 MAIN STREET JOHNSTOWN PA 15909
FRANKLIN C S (TN OF FRAN              FRANKLIN C S - TAX COLLE PO BOX 888 FRANKLIN NY 13775
FRANKLIN C S (TN OF MERE              FRANKLIN C S - TAX COLLE P.O.BOX 888 FRANKLIN NY 13775
FRANKLIN CITY                         FRANKLIN CITY - TAX COLL 316 CENTRAL STREET FRANKLIN NH 03235
FRANKLIN CITY                         FRANKLIN CITY - TREASURE 207 W 2ND AVE FRANKLIN VA 23851
FRANKLIN CITY                         CITY OF FRANKLIN - CLERK PO BOX 2805 FRANKLIN KY 42135
FRANKLIN CITY                         FRANKLIN CITY TREASURER 9229 W LOOMIS RD FRANKLIN WI 53132
FRANKLIN CITY                         FRANKLIN CITY - TAX COLL P O BOX 567 FRANKLIN LA 70538
FRANKLIN CITY CITY BILL               FRANKLIN CITY - TAX COLL PO BOX 1348 HERMITAGE PA 16148
FRANKLIN CITY COUNTY BI               VENANGO COUNTY - TREASUR PO BOX 708 FRANKLIN PA 16323
FRANKLIN CNTY FARMERS                 500 MAIN ST BROOKVILLE IN 47012
FRANKLIN COUNTY                       FRANKLIN COUNTY - TREASU 1255 FRANKLIN STREET, ST ROCKY MOUNT VA 24151
FRANKLIN COUNTY                       FRANKLIN COUNTY - COLLEC 215 E. NASH ST. LOUISBURG NC 27549
FRANKLIN COUNTY                       FRANKLIN CO-TAX COMMISSI PO BOX 100 CARNESVILLE GA 30521
FRANKLIN COUNTY                       FRANKLIN COUNTY-TAX COLL PO DRAWER 188 APALACHICOLA FL 32329
FRANKLIN COUNTY                       FRANKLIN CO-REV COMMISSI PO BOX 248 RUSSELLVILLE AL 35653
FRANKLIN COUNTY                       FRANKLIN COUNTY-TRUSTEE PO BOX 340 WINCHESTER TN 37398
FRANKLIN COUNTY                       FRANKLIN COUNTY-TAX COLL PO BOX 456 MEADVILLE MS 39653
FRANKLIN COUNTY                       FRANKLIN COUNTY - SHERIF PO BOX 5260 FRANKFORT KY 40602
FRANKLIN COUNTY                       FRANKLIN COUNTY - TREASU 373 S HIGH STREET, 17TH COLUMBUS OH 43215
FRANKLIN COUNTY                       FRANKLIN COUNTY - TREASU 1010 FRANKLIN AVE BROOKVILLE IN 47012
FRANKLIN COUNTY                       FRANKLIN COUNTY - TREASU PO BOX 178 HAMPTON IA 50441
FRANKLIN COUNTY                       FRANKLIN COUNTY - TREASU PO BOX 967 BENTON IL 62812
FRANKLIN COUNTY                       FRANKLIN COUNTY - COLLEC 400 E. LOCUST, RM 103 UNION MO 63084
FRANKLIN COUNTY                       FRANKLIN COUNTY - TREASU 315 S MAIN, RM 107 OTTAWA KS 66067
FRANKLIN COUNTY                       FRANKLIN COUNTY - COLLEC P O BOX 70 MT VERNON TX 75457
FRANKLIN COUNTY                       FRANKLIN COUNTY - TREASU 39 W ONEIDA - COUNTY COU PRESTON ID 83263
FRANKLIN COUNTY                       FRANKLIN COUNTY - TREASU 1016 N 4TH AVESUITE A20 PASCO WA 99301
FRANKLIN COUNTY - CHARLE              FRANKLIN COUNTY - COLLEC P O BOX 278 CHARLESTON AR 72933
FRANKLIN COUNTY CHANCERY CLERK        36 MAIN STREET MEADVILLE MS 39653
FRANKLIN COUNTY CLERK OF CIRCUIT      COURT PO BOX 567 ROCKY MOUNT VA 24151
FRANKLIN COUNTY DISTRICT CLERK        PO BOX 750 MOUNT VERNON TX 75457
FRANKLIN COUNTY FARMERS               P O BOX 117 HAMPTON IA 50441
FRANKLIN COUNTY IRR DIST              FRANKLIN COUNTY - TREASU 1016 N 4TH AVE PASCO WA 99301
FRANKLIN COUNTY JUDGE OF PROBATE      BARRY MOORE PO BOX 70 RUSSELLVILLE AL 35653
FRANKLIN COUNTY REGISTER OF DEEDS     PO BOX 545 LOUISBURG NC 27549
FRANKLIN COUNTY TAX CLAIM             2 N MAIN ST CHAMBERSBURG PA 17201
FRANKLIN COUNTY TAX COLLECTOR         215 E NASH ST LOUISBURG NC 27549
FRANKLIN COUNTY TAX COLLECTOR         33 MARKET ST STE 202 APALACHICOLA FL 32329
FRANKLIN COUNTY TREASURER             373 SOUTH HIGH STREET COLUMBUS OH 43215-6306
FRANKLIN COUNTY TREASURER             1010 FRANKLIN AVE BROOKVILLE IN 47012
FRANKLIN COUNTY TREASURER             100 PUBLIC SQUARE PO BOX 967 BENTON IL 62812
FRANKLIN COUNTY TREASURER             1016 N 4TH AVENUE PASCO WA 99301
FRANKLIN COUNTY-OZARK DI              FRANKLIN COUNTY - COLLEC PO BOX 1267 OZARK AR 72949
FRANKLIN D FULLER                     79 IRICK STREET STONE KY 41567



Epiq Corporate Restructuring, LLC                                                                  Page 468 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57          Main Document
                                                 Pg 494 of 1490
Claim Name                           Address Information
FRANKLIN FARMERS MUT INS             146 W JEFFERSON ST SPRING GREEN WI 53588
FRANKLIN FARMERS MUT INS             PO BOX 147 SPRING GREEN WI 53588
FRANKLIN FLOOD LLC                   PO BOX 2057 KALSIPELL MT 59903
FRANKLIN G PILICY PC                 PO BOX 760 WATERTOWN CT 06795-0760
FRANKLIN G. PILICY, PC               365 MAIN STREET WATERTOWN CT 06795
FRANKLIN HO ASSURANCE                P O BOX 2057 KALISPELL MT 59903
FRANKLIN HOMEOWNERS INS              555 CORPORATE DRIVE KALISPELL MT 59901
FRANKLIN INS GROUP                   7190 SW 87TH AVE 407 MIAMI FL 33173
FRANKLIN ISD                         FRANKLIN ISD - TAX COLLE P O BOX 748 FRANKLIN TX 77856
FRANKLIN J. WINSKI                   JIVIDEN LAW OFFICES, DAVID A. JIVIDEN, ESQ, CHAD D. HAUGHT, ESQ 729 N. MAIN
                                     STREET WHEELING WV 26003
FRANKLIN L SORRELLS                  4282 INDIANA CIR PACE FL 32571
FRANKLIN LAKES BORO                  FRANKLIN LAKES BORO -COL 480 DE KORTE DRIVE FRANKLIN LAKES NJ 07417
FRANKLIN PARISH                      FRANKLIN PARISH - COLLEC 6556 MAIN STREET WINNSBORO LA 71295
FRANKLIN PARISH CLERK OF COURT       PO BOX 1564 WINNSBORO LA 71295
FRANKLIN PARK BORO                   FRANKLIN PARK BORO - COL 2344 WEST INGOMAR ROAD PITTSBURGH PA 15237
FRANKLIN REGIONAL S.D./D             FRANKLIN REGIONAL SD - T 606 TOLLGATE LANE DELMONT PA 15626
FRANKLIN REGIONAL SCHOOL             KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
FRANKLIN RESEARCH LLC                P O BOX 233 PAYSON UT 84651
FRANKLIN RIDGE HOA                   3103 EMMORTON RD ABINGDON MD 21009
FRANKLIN ROUSE AGENCY                1107 NEW P O INT BLVD 5 LELAND NC 28451
FRANKLIN SANDERS INS                 2422 MAIN ST CONWAY SC 29526
FRANKLIN SCHOOL DISTRICT             ANGELA MOORE - TAX COLLE 517 EAU CLAIRE RD EMLENTON PA 16373
FRANKLIN STATION HOA                 3655 A OLD COURT RD SUITE 15 BALTIMORE MD 21208
FRANKLIN TOWN                        FRANKLIN TOWN - TAX COLL 355 EAST CENTRAL STREET FRANKLIN MA 02038
FRANKLIN TOWN                        FRANKLIN TOWN -TAX COLLE P.O. BOX 206 FRANKLIN ME 04634
FRANKLIN TOWN                        FRANKLIN TOWN- TAX COLLE P.O. BOX 82 FRANKLIN VT 05457
FRANKLIN TOWN                        FRANKLIN TOWN - TAX COLL 7 MEETINGHOUSE HILL RD FRANKLIN CT 06254
FRANKLIN TOWN                        FRANKLIN TOWN - TAX COLL PO BOX 209 VERMONTVILLE NY 12989
FRANKLIN TOWN                        FRANKLIN TOWN - TAX COLL PO BOX 63 FRANKLIN NY 13775
FRANKLIN TOWN                        FRANKLIN TOWN - TAX COLL PO BOX 1479 FRANKLIN NC 28744
FRANKLIN TOWN                        FRANKLIN TWN TREASURER 12818 SAN ROAD WHITELAW WI 54247
FRANKLIN TOWN                        FRANKLIN TWN TREASURER S7580 STATE HWY 27 VIROQUA WI 54665
FRANKLIN TOWNSHIP                    FRANKLIN TWP - COLLECTOR 1571 DELSEA DRIVE FRANKLINVILLE NJ 08322
FRANKLIN TOWNSHIP                    FRANKLIN TWP-TAX COLLECT P.O. BOX 547 BROADWAY NJ 08808
FRANKLIN TOWNSHIP                    FRANKLIN TWP - COLLECTOR 202 SIDNEY ROAD PITTSTOWN NJ 08867
FRANKLIN TOWNSHIP                    FRANKLIN TWP - TAX COLLE 570 ROLLING MEADOWS RD WAYNESBURG PA 15370
FRANKLIN TOWNSHIP                    FRANKLIN TWP - TAX COLLE 142 GRIMPLIN RD VANDERBILT PA 15486
FRANKLIN TOWNSHIP                    C.J. MITCHELL - TAX COLL 198 NORTH ROAD BUTLER PA 16001
FRANKLIN TOWNSHIP                    KRISTEN KELOSKY - COLLEC 229 HICKERNELL RD FOMBELL PA 16123
FRANKLIN TOWNSHIP                    FRANKLIN TWP - TAX COLLE 6881 OLD STATE RD EDINBORO PA 16412
FRANKLIN TOWNSHIP                    FRANKLIN TWP - TAX COLLE 4304 SPRUCE CREEK RD SPRUCE CREEK PA 16683
FRANKLIN TOWNSHIP                    RHONDA HARPSTER-TAX COLL 16 FRANKLINTOWN RD DILLSBURG PA 17019
FRANKLIN TOWNSHIP                    FRANKLIN TWP - TAX COLLE 2275 MUMMASBURG RD GETTYSBURG PA 17325
FRANKLIN TOWNSHIP                    FRANKLIN TWP - TAX COLLE PO BOX 85 LAIRDSVILLE PA 17742
FRANKLIN TOWNSHIP                    FRANKLIN TWP - TAX COLLE 697 FURNACE RD MIDDLEBURG PA 17842
FRANKLIN TOWNSHIP                    FRANKLIN TWP - TAX COLLE 2825 MEMORIAL HWY DALLAS PA 18612
FRANKLIN TOWNSHIP                    R P NIEDERBERGER-TX COLL 2361 BOOTH ROAD HALLSTEAD PA 18822
FRANKLIN TOWNSHIP                    FRANKLIN TWP - TAX COLLE 177 MCNEAL MT. LANE MONROETON PA 18832



Epiq Corporate Restructuring, LLC                                                                 Page 469 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 495 of 1490
Claim Name                               Address Information
FRANKLIN TOWNSHIP                        CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
FRANKLIN TOWNSHIP                        FRANKLIN TOWNSHIP - TREA 9310 MEREDITH GRADE - RT HARRISON MI 48625
FRANKLIN TOWNSHIP                        FRANKLIN TOWNSHIP - TREA 3922 W MONROE ROAD TIPTON MI 49287
FRANKLIN TOWNSHIP                        FRANKLIN TOWNSHIP - TREA 49850 US HWY 41 HANCOCK MI 49930
FRANKLIN TOWNSHIP FISC                   FRANKLIN TWP - COLLECTOR 475 DEMOTT LANE SOMERSET NJ 08873
FRANKLIN TOWNSHIP MUNI SANITARY AUTH     3001 MEADOWBROOK RD. MURRYSVILLE PA 15668-1627
FRANKLIN TOWNSHIP SEWER                  70 COMMERCE DRIVE SOMERSET NJ 08873
FRANKLIN TOWNSHIP TAX COLLECTOR          1571 DELSEA DRIVE FRANKLINVILLE NJ 08322
FRANKLIN TOWNSHIP WATER                  40 CHURCHILL RD. SOMERSET NJ 08873
FRANKLIN TWP COUNTY BIL                  FRANKLIN TWP - TAX COLLE 1860 FAIRYLAND RD LEHIGHTON PA 18235
FRANKLIN TWP TOWNSHIP B                  FRANKLIN TWP - TAX COLLE 1860 FAIRYLAND RD LEHIGHTON PA 18235
FRANKLIN VILLAGE                         FRANKLIN VILLAGE - CLERK P.O. BOX 886 FRANKLIN NY 13775
FRANKLIN VILLAGE                         FRANKLIN VILLAGE - TREAS 32325 FRANKLIN RD FRANKLIN MI 48025
FRANKLIN WATER/SEWER LIE                 FRANKLIN TOWN - TAX COLL 355 EAST CENTRAL STREET FRANKLIN MA 02038
FRANKLIN, ARLYNN                         ADDRESS ON FILE
FRANKLIN, CHANDRA                        ADDRESS ON FILE
FRANKLIN, JASON                          ADDRESS ON FILE
FRANKLIN, KAREN                          ADDRESS ON FILE
FRANKLIN, KEVIN                          ADDRESS ON FILE
FRANKLIN, LINDA                          ADDRESS ON FILE
FRANKLIN, SOPHIA                         ADDRESS ON FILE
FRANKLIN, THANDI                         ADDRESS ON FILE
FRANKLIN, YOLANDA                        ADDRESS ON FILE
FRANKLINTON CITY                         FRANKLINTON CITY - COLLE 301 11TH AVE FRANKLINTON LA 70438
FRANKLINTOWN BORO                        RHONDA HARPSTER-TAX COLL 16 FRANKLINTOWN RD DILLSBURG PA 17019
FRANKLINVILLE CS ( COMBI                 FRANKLINVILLE CS-TAX COL 31 NO MAIN ST FRANKLINVILLE NY 14737
FRANKLINVILLE TOWN                       FRANKLINVILLE TN- COLLEC PO BOX 146 FRANKLINVILLE NY 14737
FRANKLINVILLE VILLAGE                    FRANKLINVILLE VILLAGE- C 19 PENNSYLVANIA AVE FRANKLINVILLE NY 14737
FRANKS & ASSOC INSURANCE                 P O BOX 490008 COLLEGE PARK GA 30349
FRANKS HANDYMAN SERVICE LLC              FRANK KAY 935 E. MCDONALD 1 PILOT POINT TX 76258
FRANKS HOME IMPROVEMENT                  415 ORCHARD ST NEW BEDFORD MA 02740
FRANKS PAINTING & PAPERHANGING           FRANK E. PENNACCHIO FRANK E. PENNACCHIO 60 COUNTY STREET PEABODY MA 01960
FRANKS RESIDENTIAL & COMMERCIAL REPAIRS FRANKLYN WINES 1228 AMERICANA LN MESQUITE TX 75150
FRANKS ROOFING & SPRAYING INC.           13828 PALM BEACH BLVD FORT MYERS FL 33905
FRANKSTON CITY                           FRANKSTON CITY - TAX COL P O BOX 186 FRANKSTON TX 75763
FRANKSTON INDEPENDENT SCHOOL DIST        100 PERRY STREET FRANKSTON TX 75763
FRANKSTOWN TOWNSHIP                      KATHRYN HILEMAN-TAX COLL 2065 SCOTCH VALLEY ROAD HOLLIDAYSBURG PA 16648
FRANKTASTIC PAINTING                     FRANK PATTERSON 2287 N. CORONADO PKWY D THORNTON CO 80229
FRANKUM APPRAISAL SERVICES LLC           PO BOX 27323 MACON GA 31221
FRANSO F GRIFFIN JR                      6014 CABANNE PL ST LOUIS MO 63112
FRANSOS, JASON                           ADDRESS ON FILE
FRANTZ-GIBSON CONSTRUCTION COMPANY LLC   11940 CLOVERLAND AVE BATON ROUGE LA 70809
FRANZOSO CONRACTING INC                  33 CROTON POINT AVE CROTON-ON-HUDSON NY 10520
FRASCATORE REALTY                        5 COMMERCE DRIVE SHELTON CT 06484
FRASER AGENCY INC                        375 W WASHINGTON STEPHENVILLE TX 76401
FRASER BROTHERS GROUP                    811 AMBOY AVE EDISON NJ 08818
FRASER CITY                              FRASER CITY - TREASURER 33000 GARFIELD FRASER MI 48026
FRASER PROP & ADJUSTING                  INC 16375 NE 18TH AV 201 NORTH MIAMI BEACH FL 33162
FRASER PROP ADJ & JEAN                   MELISSSA MOUSSIGNAC 16375 NE 18TH AVE 201 NORTH MIAMI BEACH FL 33162



Epiq Corporate Restructuring, LLC                                                                     Page 470 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 496 of 1490
Claim Name                               Address Information
FRASER PROPERTY & ADJUSTING INC          16375 NE 18TH AVE, SUITE 201 NORTH MIAMI BEACH FL 33162
FRASER TOWNSHIP                          FRASER TOWNSHIP - TREASU 1474 N MACKINAW RD LINWOOD MI 48634
FRASER TREBILCOCK DAVIS & DUNLAP, P.C.   124 W. ALLEGAN STREET STE. 1000 LANSING MI 48933
FRATERNAL ORDER OF POLICE PEACE          OFFICER 11630 CAROLINE RD PHILADELPHIA PA 19154-2110
FRAUENSHUH AS RECEIVER AT 180 E 5TH ST   C/O BAUCH ENTERPRISES 180 EAST 5TH ST SAINT PAUL MN 55101
FRAUENSHUH INC                           7101 WEST 78TH STREET, SUITE 100 BLOOMINGTON MN 55439
FRAVEL & ASSOC INSURANCE                 231 SUTTON ST SUITE 1B ANDOVER MA 01845
FRAZAO INSURANCE                         115 TECHNOLOGY DR SUITE B306 TRUMBULL CT 06611
FRAZEE, CALLIE                           ADDRESS ON FILE
FRAZER APPRAISALS LLC                    100 N WHITLEY DR NO 101 FRUITLAND ID 83619
FRAZER TOWNSHIP                          FRAZER TWP - TAX COLLECT 111 BAJACK LANE TARENTUM PA 15084
FRAZIER PARK WATER                       PO BOX 1525 FRAZIER PARK CA 93225
FRAZIER SCHOOL DISTRICT                  FRAZIER SD - TAX COLLECT 126 COTTOM ROAD DAWSON PA 15428
FRAZIER SCHOOL DISTRICT                  FRAZIER SD - TAX COLLECT P.O. BOX 684 GRINDSTONE PA 15442
FRAZIER SCHOOL DISTRICT                  SCOTT BRUNDEGE-TAX COLLE PO BOX 66 NEWELL PA 15466
FRAZIER SCHOOL DISTRICT                  GINA E. DREUCCI - COLLEC 400 LIBERTY ST SUITE B - PERRYOPOLIS PA 15473
FRAZIER, ARLANDRA                        ADDRESS ON FILE
FRAZIER, LAKEYSAR                        ADDRESS ON FILE
FRAZIER, LISA                            ADDRESS ON FILE
FRED ACKLIN                              ADDRESS ON FILE
FRED BISCHOFF INS                        341 W INDIANOWN RD JUPITER FL 33458
FRED DEWART                              PO BOX 3417 YUBA CITY CA 95992
FRED HOOKS                               ADDRESS ON FILE
FRED M SCHWARTZ                          ADDRESS ON FILE
FRED MORRIS AGENCY                       1980 RT 112 STE 2 CORAM NY 11727
FRED MYERS ROOFING & REMODELING          P.O BOX 768 141 SPLIT TRAIL LANE MOUNT AIRY NC 27030
FRED PENN                                ADDRESS ON FILE
FRED PRICE JR AGENCY                     P O BOX 187 GAUTIER MS 39553
FRED SMITH                               ADDRESS ON FILE
FRED VALDEZ ROOFING, INC.                FRED VALDEZ 5010 HIGHBANK DRIVE ARLINGTON TX 76018
FREDA M CUNDIFF                          ADDRESS ON FILE
FREDD CONSTRUCTION                       123 E LAKE ST STE 101 BLOOMINGDALE IL 60108
FREDDIE MAC                              8200 JONES BRANCH DRIVE MCLEAN VA 22102
FREDDIE MAC                              8250 JONES BRANCH DRIVE MCLEAN VA 22102
FREDDIES FAMOUS                          CONSTRUCTION 341 LEONIDAS DR SAN ANTONIO TX 78220
FREDDY CONSTRUCTION                      WILFREDO F CARBONELL 406 CORTELYOU RD BROOKLYN NY 11218
FREDERIC TOWNSHIP                        FREDERIC TOWNSHIP - TREA P.O. BOX 78 FREDERIC MI 49733
FREDERIC VILLAGE                         FREDERIC VLG TREASURER PO BOX 567 FREDERIC WI 54837
FREDERICA TOWN                           FREDERICA TOWN - TAX COL P O BOX 294 FREDERICA DE 19946
FREDERICK ALLEN                          8108 GERMANTOWN AVE PHILADELPHIA PA 19118
FREDERICK COUNTY                         FREDERICK COUNTY - TREAS PO BOX 4310 FREDERICK MD 21705
FREDERICK COUNTY                         FREDERICK COUNTY - TREAS 107 NORTH KENT STREET WINCHESTER VA 22601
FREDERICK COUNTY /SEMIAN                 FREDERICK COUNTY - TREAS PO BOX 4310 FREDERICK MD 21705
FREDERICK COUNTY DUSWM                   4520 METROPOLITAN COURT FREDERICK MD 21704
FREDERICK COUNTY GOVERNMENT              FREDERICK COUNTY MARYLAND 12 EAST CHURCH STREET FREDERICK MD 21701
FREDERICK COUNTY MARYLAND                4520 METROPOLITAN COURT FREDERICK MD 21704
FREDERICK COUNTY TREASURER               30 N MARKET ST FREDERICK MD 21701
FREDERICK COUNTY TREASURER               107 N KENT ST WINCHESTER VA 22601
FREDERICK FIRE & FLOOD, INC.             5938 JEFFERSON PIKE FREDERICK MD 21703



Epiq Corporate Restructuring, LLC                                                                     Page 471 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 497 of 1490
Claim Name                              Address Information
FREDERICK J GINTERT AGY                 417 N 10TH ST LA PORTE TX 77571
FREDERICK J. HANNA & ASSOCIATES, P.C.   2253 NW PKWY SE MARIETTA GA 30067
FREDERICK J. NUZZO                      PRO SE FREDERICK NUZZO 6233 PRESIDENTIAL CIRCLE ZEPHYRHILLS FL 33540
FREDERICK KREIER                        AND DEBRA KREIER 5337 IRONWOOD DR NW ALBUQUERQUE NM 87114
FREDERICK LUSTER                        SKAAR AND FEAGLE, LLP JUSTIN T. HOLCOMBE 133 MIRRAMONT LAKE DRIVE WOODSTOCK GA
                                        30189
FREDERICK M. WHITEHOUSE                 85 AMES ST. MARLBORO MA 01752
FREDERICK MTL                           57 THOMAS JOHNSON DR FREDERICK MD 21702
FREDERICK MUT INS                       PO BOX 608 FREDERICK MD 21704
FREDERICK OVERLOOK HOA, INC             C/0 ANASTASIA MICHAELS, ATTORNEY AT LAW 7540 NORTH MARKET STREET, SUITE C
                                        FREDERICK MD 21701
FREDERICK R GIORDANO                    12 BAY BERRY DR BROOKFIELD CT 06804
FREDERICK REIGLE CH 13 TRUSTEE          PO BOX 4010 READING PA 19606
FREDERICK SPOGEN &                      TERESA SPOGEN 1300 SW 42ND ST OCALA FL 34474
FREDERICKS FLOORING LLC.                LUKE FREDERICK RASCH 5520 DEVORE DR. BATON ROUGE LA 70811
FREDERICKSBURG CITY                     FREDERICKSBURG CITY - TR 715 PRINCESS ANNE ST STE FREDERICKSBURG VA 22401
FREDON TOWNSHIP                         FREDON TWP-TAX COLLECTOR 443 ROUTE 94 NEWTON NJ 07860
FREDONIA CEN SCH (CMD TN                FREDONIA CEN SCH-TAX COL PO BOX 6 FREDONIA NY 14063
FREDONIA TOWN                           FREDONIA TWN TREASURER PO BOX 12 FREDONIA WI 53021
FREDONIA TOWNSHIP                       FREDONIA TOWNSHIP - TREA PO BOX 271 MARSHALL MI 49068
FREDONIA VILLAGE                        FREDONIA VILLAGE- CLERK 9-11 CHURCH STREET FREDONIA NY 14063
FREDONIA VILLAGE                        FREDONIA VLG TREASURER PO BOX 159 / 242 FREDONI FREDONIA WI 53021
FREDRICK C WUNDER                       GROUND RENT 629 ROCKAWAY BEACH AVE ESSEX MD 21221
FREEBORN COUNTY                         FREEBORN CO. - AUD/TREAS 411 S BROADWAY ALBERT LEA MN 56007
FREEBORN COUNTY TREASURER               411 S BROADWAY AVE ALBERT LEA MN 56007
FREEBURG BORO                           FREEBURG BORO - TAX COLL 401 E. MARKET STREET FREEBURG PA 17827
FREEBURG MHC LLC                        59 DEERFIELD CT FREEBURG IL 62243
FREEDMAN ANSELMO LINDBERG LLC           PO BOX 3228 NAPERVILLE IL 60566
FREEDOM AC HEAT & METAL                 LLC 1833 FM 646 NORTH SANTA FE TX 77510
FREEDOM AREA SD/NEW SEWI                COLLECTOR-LINDA MITC 233 MILLER RD ROCHESTER PA 15074
FREEDOM BORO                            FREEDOM BORO - TAX COLLE 901 3RD AVE FREEDOM PA 15042
FREEDOM MUTUAL INS                      4349 HWY 50 E LINN MO 65051
FREEDOM RECOVERY SERVICES, LLC          5112 COMMERCIAL DR. N. RICHLAND HILLS TX 76180
FREEDOM ROOFING                         13359NHWY 183 STE406-583 AUSTIN TX 78750
FREEDOM ROOFING & RESTORATION LLC       18237 W PORT AU PRINCE LN SURPRISE AZ 85388
FREEDOM S.D./CONWAY BORO                LORI BOHACH - TAX COLLEC 1520 DUPONT STREET CONWAY PA 15027
FREEDOM S.D./FREEDOM BOR                FREEDOM AREA SD - COLLEC 901 3RD AVE FREEDOM PA 15042
FREEDOM TOWN                            FREEDOM TOWN -TAX COLLEC P.O. BOX 458 FREEDOM NH 03836
FREEDOM TOWN                            FREEDOM TOWN - TAX COLLE 71 PLEASANT STREET FREEDOM ME 04941
FREEDOM TOWN                            FREEDOM TOWN- TAX COLLEC PO BOX 89 SANDUSKY NY 14133
FREEDOM TOWN                            FREEDOM TWN TREASURER PO BOX 176 ROCK SPRINGS WI 53951
FREEDOM TOWN                            FREEDOM TWN TREASURER P.O. BOX 1007 FREEDOM WI 54131
FREEDOM TOWN                            TAX COLLECTOR P.O. BOX 1007 FREEDOM WI 54131
FREEDOM TOWN                            FREEDOM TWN TREASURER 6065 STATE HIGHWAY 52 WABENO WI 54566
FREEDOM TOWNSHIP                        HOLLY LINK, TAX COLLECTO 182 FREEDOM ST. EAST FREEDOM PA 16637
FREEDOM TOWNSHIP                        KIMBERLY BECKETT-TAX COL 596 MIDDLE CREEK RD FAIRFIELD PA 17320
FREEDOM TOWNSHIP                        FREEDOM TOWNSHIP - TREAS 11200 PLEASANT LAKE RD MANCHESTER MI 48158
FREEDOM TRUCKING COMPANY, INC           76 HAVEN STREET MILFORD MA 01757
FREEHOLD BORO                           FREEHOLD BORO - TAX COLL 51 WEST MAIN STREET FREEHOLD NJ 07728



Epiq Corporate Restructuring, LLC                                                                   Page 472 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 498 of 1490
Claim Name                              Address Information
FREEHOLD BOROUGH                        51 WEST MAIN STREET FREEHOLD NJ 07728
FREEHOLD LAND SURVEYS INC               PO BOX 188 CARRBORO NC 27510
FREEHOLD TOWNSHIP                       FREEHOLD TWP - COLLECTOR ONE MUNICIPAL PLAZA FREEHOLD NJ 07728
FREEHOLD TOWNSHIP                       FREEHOLD TWP - TAX COLLE POB 202 PITTSFIELD PA 16340
FREEHOLD TOWNSHIP TAX COLLECTOR         1 MUNICIPAL PLAZA FREEHOLD NJ 07728
FREELAND BORO                           FREELAND BORO - TAX COLL POB 148 FREELAND PA 18224
FREEMAN & SON FIRE REST                 UNIT 609 31566 RAILROAD CANYON RD CANYON LAKE CA 92587
FREEMAN AND ASSOCIATES                  2150-B ACADEMY CIRCLE COLORADO SPRINGS CO 80909
FREEMAN ROOFING INC                     397 HIGHWAY 25 N GREENBRIER AR 72058
FREEMAN TOWNSHIP                        FREEMAN TOWNSHIP - TREAS 7280 MANNSIDING RD LAKE MI 48632
FREEMAN, MICHELLE                       ADDRESS ON FILE
FREEMAN, NICK                           ADDRESS ON FILE
FREEMAN, PAUL AND JOHANNA               LEAVENLAW AARON M. SWIFT NE PROF CENT 3900 FIRST ST N STE 100 ST. PETERSBURG
                                        FL 33703
FREEMAN, WANDA                          ADDRESS ON FILE
FREEMANS ELECTRIC SERVICE INC           PO BOX 2354 RAPID CITY SD 57709-2354
FREEMANS FLOORING OF CLEVELAND          RICHARD FREEMAN RICHARD G. FREEMAN 1473 HELEN HIGHWAY CLEVELAND GA 30528
FREEMANS QUALITY ROOFING, INC.          113 N. WASHINGTON CLINTON MO 64735
FREEMANSBURG BORO                       FREEMANSBURG BORO - COLL 211 JUNIATA STREET FREEMANSBURG PA 18017
FREEMONT HOMES INC &                    CHAD & JENNIFER HUMLE 718 N STEWART AVE FREMONT MI 49412
FREENEY, KEWANNA                        ADDRESS ON FILE
FREEPORT BORO                           SUE C HUNTER - TAX COLLE 216 SECOND STREET FREEPORT PA 16229
FREEPORT S.D./BUFFALO TO                FREEPORT AREA SD - COLLE 395 KEPPLE RD SARVER PA 16055
FREEPORT S.D./FREEPORT B                SUE C. HUNTER - TAX COLL 216 SECOND STREET FREEPORT PA 16229
FREEPORT S.D./SOUTH BUFF                FREEPORT AREA SD - COLLE 380 IRON BRIDGE RD FREEPORT PA 16229
FREEPORT TOWN                           FREEPORT TOWN -TAX COLLE 30 MAIN ST FREEPORT ME 04032
FREEPORT TOWNSHIP                       FREEPORT TWP - TAX COLLE 850 GOLDEN OAKS ROAD NEW FREEPORT PA 15352
FREEPORT VILLAGE                        FREEPORT VILLAGE-RECEIVE 46 NORTH OCEAN AVENUE FREEPORT NY 11520
FREEPORT VILLAGE                        FREEPORT VILLAGE - TREAS PO BOX 10 FREEPORT MI 49325
FREER ISD                               FREER ISD - TAX COLLECTO P O DRAWER X FREER TX 78357
FREERS BUILD MAINT & CON                9687 GRUWELL WAY ELK GROVE CA 95624
FREESOIL TOWNSHIP                       FREESOIL TOWNSHIP - TREA 6920 N. POPLAR RD FREE SOIL MI 49411
FREESOIL VILLAGE                        FREESOIL VILLAGE - TREAS PO BOX 144 FREE SOIL MI 49411
FREESTONE COUNTY                        FREESTONE COUNTY - COLLE P O BOX 257 FAIRFIELD TX 75840
FREESTONE COUNTY CLERK                  PO BOX 1010 FAIRFIELD TX 75840
FREESTONE COUNTY TAX COLLECTOR          112 E MAIN FAIRFIELD TX 75840
FREESTONE INSURANCE                     5501 LBJ FRWY STE 1200 DALLAS TX 75240
FREETOWN TOWN                           FREETOWN TOWN - TAX COLL 3 NORTH MAIN STREET ASSONET MA 02702
FREETOWN TOWN                           GAIL G. HEADY- TAX COLLE 4195 FREETOWN CROSS ROAD CINCINNATUS NY 13040
FREEWAY INS                             4982 W ATLANTIC BL MARGATE FL 33063
FREEWAY P & C                           6761 PANSY DR MIRAMAR FL 33023
FREI, MARY                              ADDRESS ON FILE
FREIBERT & MATTINGLY TITLE GROUP, LLC   800 LILY CREEK ROAD STE. 102 LOUISVILLE KY 40243
FREIDA R MARCH                          41916 CREEK BEND PL LEESBURG VA 20175
FREISINGER, CAROLINE                    ADDRESS ON FILE
FREISTATT MUTUAL INS CO                 411 N MAIN FREISTATT MO 65654
FREITAS, MICHELLE                       ADDRESS ON FILE
FRELINGHUYSEN TOWNSHIP                  FRELINGHUYSEN TWP - COLL 210 MAIN ST JOHNSONBURG NJ 07825
FREMIN CONSTRUCTION INC                 6412 NEW TOWN RD WAXHAW NC 28173



Epiq Corporate Restructuring, LLC                                                                   Page 473 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 499 of 1490
Claim Name                               Address Information
FREMONT CITY                             FREMONT CITY - TREASURER 101 E MAIN ST FREMONT MI 49412
FREMONT COUNTY                           FREMONT COUNTY - TREASUR PO BOX 299 SIDNEY IA 51652
FREMONT COUNTY                           FREMONT COUNTY-TREASURER 615 MACON AVENUE, SUITE CANON CITY CO 81212
FREMONT COUNTY                           FREMONT COUNTY-TREASURER PO BOX 465 LANDER WY 82520
FREMONT COUNTY                           FREMONT COUNTY - TREASUR 151 W 1ST N ST, ROOM 11 ST. ANTHONY ID 83445
FREMONT COUNTY IRRIGATIO                 FREMONT COUNTY-TREASURER PO BOX 465 LANDER WY 82520
FREMONT MUTUAL INS                       933 E MAIN ST FREMONT MI 49412
FREMONT ROOFING CO INC                   P O BOX 552 FREMONT OH 43420
FREMONT TOWN                             FREMONT TOWN - TAX COLLE 295 MAIN ST FREMONT NH 03044
FREMONT TOWN                             FREMONT TOWN-TAX COLLECT PO BOX 69 FREMONT CENTER NY 12736
FREMONT TOWN                             FREMONT TWN TREASURER W1894 CTY HWY H CHILI WI 54420
FREMONT TOWNSHIP                         FREMONT TOWNSHIP - TREAS 7300 BROWN RD CROSWELL MI 48422
FREMONT TOWNSHIP                         FREMONT TOWNSHIP - TREAS 17625 NESLON RD ST CHARLES MI 48655
FREMONT TOWNSHIP                         FREMONT TOWNSHIP - TREAS PO BOX 187 MAYVILLE MI 48744
FREMONT TOWNSHIP                         FREMONT TOWNSHIP - TREAS PO BOX 335 WINN MI 48896
FREMONT VILLAGE PARK HOA                 PO BOX 23099 TIGRAD OR 97281
FRENCH CREEK TOWN                        FRENCH CREEK TN- COLLECT 10073 KING RD CLYMER NY 14724
FRENCH, CATHERINE                        ADDRESS ON FILE
FRENCH, JESSICA                          ADDRESS ON FILE
FRENCH, WILLIAM                          ADDRESS ON FILE
FRENCHTOWN BORO                          FRENCHTN BOROUGH-COLLECT 29 SECOND STREET FRENCHTOWN NJ 08825
FRENCHTOWN CHARTER TOWNS                 FRENCHTOWN TWP - TREASUR 2744 VIVIAN RD MONROE MI 48162
FRENCHVILLE TOWN                         FRENCHVILLE TOWN-TAX COL P.O. BOX 97 FRENCHVILLE ME 04745
FRENKEL LAMBERT                          WEISSMAN & GORDON 20 WEST MAIN STREET BAY SHORE NY 11706
FRENKEL LAMBERT WEISS WEISMAN &          GORDON LLP 53 GIBSON STREET BAY SHORE NY 11706
FRENKEL LAMBERT WEISS WEISMAN & GOR      53 GIBSON ST 53 GIBSON ST BAY SHORE NY 11706-8304
FRENKEL LAMBERT WEISS WEISMAN & GORDON   80 MAIN STREET STE. 460 WEST ORANGE NJ 07052
FRENKEL LAMBERT WEISS WIESMAN & GORDON   53 GIBSON STREET BAY SHORE NY 11706
FRERICKS, JESSE                          ADDRESS ON FILE
FRESH COAT PAINT & CONTRACTING           OLVIN REYES 62 YANKEE ST BRENTWOOD NY 11717
FRESH START DEVELOPMENT                  PO BOX 310592 TAMPA FL 33680
FRESH START RESTORATION                  & CONSTRUCTION INC 8630-M GUILDFORD RD 264 COLUMBIA MD 21046
FRESHWATERS SURVEYING, INC.              SCOTT C. FRESHWATERS PO BOX 4524 SUNRIVER OR 97707
FRESNO COUNTY                            FRESNO COUNTY - TAX COLL 2281 TULARE STREET, ROOM FRESNO CA 93721
FRESNO COUNTY PUBLIC ADMINISTRATOR       ESTATE OF JANET FEAR 3333 EAST AMERICAN AVE, STE. G FRESNO CA 93725
FRESNO COUNTY TAX COLLECTOR              ATTN: VICKI CROW CPA PO BOX 1247 FRESNO CA 93715
FRESNO COUNTY TAX COLLECTOR              P.O. BOX 1192 FRESNO CA 93715-1192
FRESNO COUNTY TREASURER                  2281 TULARE ST HALL OF RECORDS ROOM 105 FRESNO CA 93721
FRESNO COUNTY TREASURER- TAX COLLECTOR   PO BOX 1192 FRESNO CA 93715
FREWSBURG C S (CMBD TNS)                 FREWSBURG CSD- TAX COLLE 26 INSTITUTE ST FREWSBURG NY 14738
FREY CONSTRUCTION & HOME IMPROVEMENT     530 PARK AVE PRAIRIE DU SAC WI 53578
LLC
FREY, MICHAEL                            ADDRESS ON FILE
FRG CONTRACTORS CORP                     1859 S DIXIE HIGHWAY POMPANO BEACH FL 33060-8948
FRICKE, JEFFREY                          ADDRESS ON FILE
FRICKEY INS AGENCY                       17300 EL CAMINO REAL102 HOUSTON TX 77058
FRIDAY ELDREDGE & CLARK LLP              400 W CAPITOL AVE STE 2000 LITTLE ROCK AR 72201
FRIEDMAN & MACFADYEN, P.A.               MARK H. FRIEDMAN 210 E. REDWOOD ST. SUITE 400 BALTIMORE MD 21202
FRIEL, TRACEY                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 474 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 500 of 1490
Claim Name                              Address Information
FRIENDLY ACRES OWNERS ASSOCIATION, INC. 139 FRIENDLY ACRES LANE HAWLEY PA 18428
FRIENDLY VILLAGE COMMUNITY ASSOC # 5   19345 AVENUE OF THE OAKS NEWHALL CA 91321
FRIENDS COVE MTL                       500 EAST PITT ST BEDFORD PA 15522
FRIENDS COVE MUTUAL INS                P O BOX 646 BEDFORD PA 15522
FRIENDS INS BROKERAGE                  3606 NOSTRAND AVE BROOKLYN NY 11229
FRIENDSHIP C.S. (CMBD TW               FRIENDSHIP C.S.- TAX COL P O BOX 183 WARSAW NY 14569
FRIENDSHIP TOWN                        FRIENDSHIP TOWN-TAX COLL P.O. BOX 207 FRIENDSHIP ME 04547
FRIENDSHIP TOWN                        FRIENSHIP TOWN- TAX COLL 4 E. MAIN ST TOWN HALL FRIENDSHIP NY 14739
FRIENDSHIP TOWN                        FRIENDSHIP TWN TREASURER N9345 VIADUCT RD VAN DYNE WI 54979
FRIENDSHIP TOWNSHIP                    FRIENDSHIP TWP - TREASUR 1521 W. TOWNLINE ROAD HARBOR SPRINGS MI 49740
FRIENDSHIP VILLAGE                     FRIENDSHIP VLG TREASURER PO BOX 206 / 507 W LAKE FRIENDSHIP WI 53934
FRIENDSWOOD ISD                        FRIENDSWOOD ISD - COLLEC P O BOX 31 FRIENDSWOOD TX 77549
FRIES MILL ESTATES COA                 151 FRIES MILL RD SUITE 502 TURNERSVILLE NJ 08012
FRIES TOWN                             FRIES TOWN - TREASURER P O BOX 452 FRIES VA 24330
FRIESLAND VILLAGE                      FRIESLAND VLG TREASURER PO BOX 208 FRIESLAND WI 53935
FRIO COMMUNITIES IMPROVEMENT ASSN      259 BUD DANNER PO BOX 248 LEAKEY TX 78873
FRIO COUNTY                            FRIO COUNTY - TAX COLLEC 500 E SAN ANTONIO ST BOX PEARSALL TX 78061
FRIO COUNTY CLERK                      500 E SAN ANTONIO ST6 PEARSALL TX 78061
FRISBEY, YOLANDA                       ADDRESS ON FILE
FRISCH, NEIL                           ADDRESS ON FILE
FRISCH, THOMAS                         ADDRESS ON FILE
FRISCIA & ROSS, PA                     5550 W EXECUTIVE DRIVE, SUITE 250 TAMPA FL 33609
FRISON REALTY & CONSTRUCTION CO INC    827 W HIGHLAND AVE ALBANY GA 31706
FRISON, AMY                            ADDRESS ON FILE
FROELICH, DANIELLE                     ADDRESS ON FILE
FROELICH, KRISTIN                      ADDRESS ON FILE
FROILAN RAMIREZ                        8450 SW 156 CT 402 MIAMI FL 33193
FROM THE GROUND UP                     26536 FAIRGATE AVE NEWHALL CA 91321
FROM THE GROUND UP PROPERTY            PRESERVATION LLC 1035 RIDGE ROAD RISING SUN MD 21911
FROM THE GROUND UP PROPERTY            DUANE AND MICHELLE GOSTOMSKI 1035 RIDGE ROAD RISING SUN MD 21911
PRESERVATION
FRONT RANGE EXTERIORS LLC              2345 ACADEMY PL SUITE 100 COLORADO SPRINGS CO 80909
FRONT RANGE SEAMLESS GUTTERS INC.      4871 WC RD 7 ERIE CO 80516
FRONT ROYAL TOWN                       FRONT ROYAL TOWN - TREAS 102 E MAIN ST. FRONT ROYAL VA 22630
FRONTAL MERUS                          2327 PINEWOOD DRIVE PALM BAY FL 32905
FRONTENAC ROOFING AND CONSTRUCTION, LLC 1610 DES PERES ROAD, SUITE 150 FRONTENAC MO 63131
FRONTIER CONST &                       INTERIORS 4076 ALAMO ST RIVERSIDE CA 92501
FRONTIER CONSTR & INTER                4076 ALAMO ST RIVERSIDE CA 92501
FRONTIER CONSTRUCTION &                KATHLEEN WINTERS 37787 ALDER CT MURRIETA CA 92562
FRONTIER CONSTRUCTION & INTERIORS      4076 ALAMO STREET RIVERSIDE CA 92501
FRONTIER COUNTY                        FRONTIER COUNTY - TREASU PO BOX 10 STOCKVILLE NE 69042
FRONTIER CS (HAMBURG TN-               FRONTIER CS-TAX RECEIVER S-6100 SOUTH PARK AVE HAMBURG NY 14075
FRONTIER GENERAL                       P O BOX 230 FT WORTH TX 76101
FRONTIER GENERAL INS AGENCY, INC       KEITH PARKER 2035 FM 359 SUITE F RICHMOND TX 77469
FRONTIER INS AGENCY                    10250 WEST 44TH AVE WHEATRIDGE CO 80033
FRONTIER INS AGENCY LLC                8525 KENNEDY BOULEVARD NORTH BERGEN NJ 07047
FRONTIER MT CARROLL MTL                PO BOX 31 MT CARROLL IL 61053
FRONTIER MUT INS CO                    PO BOX 340 LINCOLN IL 62656
FRONTIER PROPERTY MANAGEMENT           PO BOX 444 NEWARK CA 94560



Epiq Corporate Restructuring, LLC                                                                  Page 475 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 501 of 1490
Claim Name                             Address Information
FRONTIER RESTORATION, LLC              11757 W KEN CARYL AVENUE LITTLETON CO 80127
FRONTLINE HOMEOWNERS INS               BOA FIDELITY F & C PO BOX 403884 ATLANTA GA 30384
FRONTLINE HOMEOWNERS INS               P O BOX 402045 ATLANTA GA 30384
FROST SUBDIVISON HOA                   1131 UNIVERSITY BLVD W STE 101 SILVER SPRING MD 20902
FROST TOWNSHIP                         FROST TOWNSHIP - TREASUR PO BOX 848 HARRISON MI 48625
FROSTBURG CITY                         FROSTBURG CITY - TAX COL 59 EAST MAIN ST - TAX OF FROSTBURG MD 21532
FROSTBURG CITY /SEMIANNU               FROSTBURG CITY - TAX COL 59 EAST MAIN ST. - TAX O FROSTBURG MD 21532
FRS DATA, LLC                          424 E CENTRAL BLVD 424 ORLANDO FL 32801
FRUETEL, TROY                          ADDRESS ON FILE
FRUITLAND TOWN                         FRUITLAND TOWN - TAX COL 401 E MAIN ST FRUITLAND MD 21826
FRUITLAND TOWN /SEMIANNU               FRUITLAND TOWN - TAX COL 401 E MAIN ST FRUITLAND MD 21826
FRUITLAND TOWNSHIP                     FRUITLAND TOWNSHIP - TRE 4545 NESTROM RD WHITEHALL MI 49461
FRUITPORT TOWNSHIP                     FRUITPORT TOWNSHIP - TRE 5865 AIRLINE RD FRUITPORT MI 49415
FRUITPORT VILLAGE                      FRUITPORT TOWNSHIP TREAS 5865 AIRLINE RD FRUITPORT MI 49415
FRUITRIDGE VISTA WATER CO.             1108 2ND ST SACRAMENTO CA 95814
FRY ROAD MUD L                         FRY ROAD MUD - TAX COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
FRY, RAYMOND                           ADDRESS ON FILE
FRYAR CONSTRUCTION LLC                 284 FAIRFIELD LN LAFAYETTE GA 30728
FRYE ISLAND TOWN                       FRYE ISLAND TOWN-TAX COL 1 SUNSET RD FRYE ISLAND ME 04071
FRYE, KEN                              ADDRESS ON FILE
FRYEBURG TOWN                          FRYEBURG TOWN - TAX COLL 16 LOVEWELL POND ROAD FRYEBURG ME 04037
FSB INS                                23 FEDERAL DRIVE JACKSON TN 38305
FT ALEXANDER                           PO BOX 5756 BLUE JAY CA 92317
FT BEND CO MGMT DIST 1                 TAX COLLECTOR 12841 CAPRICORN STREET STAFFORD TX 77477
FT BEND COUNTY MUD 167 U               FT BEND COUNTY MUD 167 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
FT BEND-WALLER                         MUD 3 A COLLECTOR P O BOX 1368 FRIENDSWOOD TX 77549
FT MITCHELL CITY                       CITY OF FT MITCHELL - CL PO BOX 176277 FT MITCHELL KY 41017
FT THOMAS CITY                         CITY OF FT THOMAS - CLER 130 N FT THOMAS AVE FORT THOMAS KY 41075
FT WRIGHT CITY                         CITY OF FT WRIGHT - CLER 409 KYLES LANE FT WRIGHT KY 41011
FT. LEBOEUF S.D./MILL VI               FT. LEBEOUF SD - TAX COL 2340 WOODS RDPOB 102 MILL VILLAGE PA 16427
FT. LEBOEUF S.D./SUMMIT                FT. LEBOEUF SD - TAX COL 1754 TOWNHALL ROAD WEST ERIE PA 16509
FT. LEBOEUF S.D./WATERFO               FT. LEBOEUF SD - TAX COL POB 608 WATERFORD PA 16441
FT. LEBOEUF S.D./WATERFO               FT. LEBOEUF SD - TAX COL 12723 ROUTE 19 S POB 718 WATERFORD PA 16441
FTI CONSULTING                         PO BOX 418178 BOSTON MA 02241
FTP INSURANCE CO                       131 WHITE OAK LANE OLD BRIDGE NJ 08857
FUDGE, SHANA                           ADDRESS ON FILE
FUJITSU COMPUTER PRODUCTS OF           AMERICA PO BOX 840032 DALLAS TX 75284-0850
FULFORD, CRAIG                         ADDRESS ON FILE
FULL BLAST PRESSURE WASH               LANGE ROOFING 1538 W. STAN SCHLUETER LP. KILLEEN TX 76549
FULL CIRCLE MANAGEMENT                 4123 AVENIDA DE LA PLATA OCEANSIDE CA 92056
FULL CIRCLE RESTORATION                & CONSTR SERVICES INC 4325 RIVER GREEN PKWY DULUTH GA 30096
FULL SCOPE INS                         7829 POWERLINE RD RICHMOND TX 77469
FULL SVC PLUMBING GENERAL CNTRCTING    & RESTORATION SVCS JOHN OPTIZ 280 CROSS RAIL LANE NORCO CA 92860
FULLER SERVICES INC                    PO BOX 692135 HOUSTON TX 77269
FULLER SUDLOW                          5909 PEACHTREE DUNWOODY ATLANTA GA 30328
FULLER, NATHAN                         ADDRESS ON FILE
FULLER, RYAN                           ADDRESS ON FILE
FULLMER BROS CONST LLC                 46-005 KAWA ST 206 KANEOHE HI 96744
FULLSTORY INC                          120 OTTLEY DRIVE NE SUITE 100 ATLANTA GA 30324



Epiq Corporate Restructuring, LLC                                                                   Page 476 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 502 of 1490
Claim Name                           Address Information
FULLWOOD, SONIA                      ADDRESS ON FILE
FULMER CONST.                        MACALUSO ENTERPRISES 1600 DEWEY AVENUE ROCHESTER NY 14615
FULMONT MUT INS CO                   PO BOX 487 JOHNSTOWN NY 12095
FULSAAS EXTERIORS INC                14206 AUDOBON WAY ROSEMOUNT MN 55068
FULSHEAR MUD 1 L                     FULSHEAR MUD 1 - TAX COL 11111 KATY FRWY 725 HOUSTON TX 77079
FULTON AGENCY INS                    1301 E OAKLAND PARK BLVD FORT LAUDERDALE FL 33334
FULTON CITY                          FULTON CITY- CHAMBERLAIN 141 SOUTH FIRST STREET-M FULTON NY 13069
FULTON CITY                          FULTON CITY-TAX COLLECTO 213 W WIYGUL ST FULTON MS 38843
FULTON CITY                          CITY OF FULTON - CLERK P O BOX 1350 FULTON KY 42041
FULTON CITY CS (COMBINED             FULTON CITY CS-TAX COLLE PO BOX 610 FULTON NY 13069
FULTON CITY SCH DIS(CITY             FULTON CITY SCH DIST-COL PO BOX 610 FULTON NY 13069
FULTON CO/S FULTON CITY              FULTON CO-TAX COMM 141 PRYOR ST SW - SUITE ATLANTA GA 30303
FULTON COUNTY                        141 PRYOR STREET ATLANTA GA 30303
FULTON COUNTY                        FULTON COUNTY-TAX COMMIS 141 PRYOR ST SW - SUITE ATLANTA GA 30303
FULTON COUNTY                        FULTON COUNTY - SHERIFF PO BOX 7 HICKMAN KY 42050
FULTON COUNTY                        FULTON COUNTY - TREASURE 152 S FULTON ST, STE 155 WAUSEON OH 43567
FULTON COUNTY                        FULTON COUNTY - TREASURE 125 E 9TH STREET ROCHESTER IN 46975
FULTON COUNTY                        FULTON COUNTY - TREASURE 100 NORTH MAIN ROOM 104 LEWISTOWN IL 61542
FULTON COUNTY                        FULTON COUNTY - TAX COLL PO BOX 126 SALEM AR 72576
FULTON COUNTY / CHATTAHO             FULTON COUNTY-TAX COMMIS 141 PRYOR ST SW - SUITE ATLANTA GA 30303
FULTON COUNTY / JOHNS CR             FULTON COUNTY-TAX COMMIS 141 PRYOR ST SW - SUITE ATLANTA GA 30303
FULTON COUNTY / MOUNTAIN             FULTON COUNTY-TAX COMMIS 141 PRYOR ST SW - SUITE ATLANTA GA 30303
FULTON COUNTY / SANDY SP             FULTON COUNTY-TAX COMMIS 141 PRYOR ST SW - SUITE ATLANTA GA 30303
FULTON COUNTY CLERK                  100 N MAIN LEWISTOWN IL 61542
FULTON COUNTY SHERIFFS OFFICE        185 CENTRAL AVENUE, S.W. ATLANTA GA 30303
FULTON COUNTY TAX COMMISSIONER       141 PRYOR ST SW RM 1106 ATLANTA GA 30303
FULTON COUNTY TAX COMMISSIONER       141 PRYOR STREET ATLANTA GA 30303
FULTON COUNTY TREASURER              223 W MAIN ST JOHNSTOWN NY 12095-0128
FULTON SOUTH CONDO ASSOCIATION       5507 E 48TH PL TULSA OK 74135
FULTON TOWN                          FULTON TOWN-TAX COLLECTO 1168 BEAR LADDER RD WEST FULTON NY 12194
FULTON TOWN                          ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
FULTON TOWNSHIP                      LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17608
FULTON TOWNSHIP                      FULTON TOWNSHIP - TREASU 3425 W CLEVELAND RD - BO PERRINTON MI 48871
FULTON, BRYCE                        ADDRESS ON FILE
FULTONVILLE VILLAGE                  FULTONVILLE VILLAGE - CL PO BOX 337 FULTONVILLE NY 12072
FUNARI PUBLIC ADJUSTERS              2951 S 16TH ST PHILADELPHIA PA 19145
FUNDAMENTAL ENGINEERING&             7401 NW 11 COURT PLANTATION FL 33313
FUNK, GREGORY                        ADDRESS ON FILE
FUNKSTOWN TOWN /SEMIANNU             FUNKSTOWN TOWN - TAX COL P O BOX 235 FUNKSTOWN MD 21734
FURLOW, RAYCHELL                     ADDRESS ON FILE
FURNACE, MARCEL                      ADDRESS ON FILE
FURNAS COUNTY                        FURNAS COUNTY - TREASURE PO BOX 407 BEAVER CITY NE 68926
FURNAS, DEANNA                       ADDRESS ON FILE
FUSION REALTORS                      FUSION REAL ESTATE INC 1029 COMMERCIAL ST WATERLOO IA 50702
FUSSELL APPRAISAL INC.               423 PINE CREEK TRAIL MOUNT AIRY NC 27030
FUSSELL, JESSICA                     ADDRESS ON FILE
FUTURE AGE ENTERPRISES, INC          ATTN: CEDRIC AGE 520 W PALMDALE BLVD. SUITE J PALMDALE CA 93551
FUTURE AGE ENTERPRISES, INC.         1605 E PALMDALE BLVD SUITE E PALMDALE CA 93550
FUTURITY INS                         P O BOX 4277 DEERFIELD BEACH FL 33442



Epiq Corporate Restructuring, LLC                                                                Page 477 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 503 of 1490
Claim Name                               Address Information
FYDRYCH, SONIA                           ADDRESS ON FILE
FZDS                                     875 GREENTREE ROAD, 8 PARKWAY CENTER PITTSBURGH PA 15220
G & B ROOFING                            GARY 27 VENUS STREET ALDA NE 68810
G & D FLOORS, LLC                        3400 GOUGH DRIVE WALDORF MD 20602
G & G ENTERPRISES COMPLETE               EXCAVATING SVC 5907 RENIE RD. BELLVILLE OH 44813
G & G ROOFING CONSTRUCTION INC           456 GUS HIPP BLVD ROCKLEDGE FL 32955
G & G SURVEY AND CONSULTING, INC         9226 NEEDVILLE FAIRCHILDS RD. NEEDVILLE TX 77461
G & H EXCLUSIVE VINYL SIDING L ROOFING   DAVID B HANSON P. O BOX 8715 CORPUS CHRISTI TX 78468
G & H ROOFING                            PO BOX 491 LINDALE TX 75771
G & I HOMES INC                          P.O. BOX 226 FRANKFORT NY 13340
G & M DRYWALL CONSTRUCTION, LLC          GARY SEAN HUFFMAN 444 LAKE ELOISE POINTE BLVD WINTER HAVEN FL 33880
G & N                                    153 CORDAVILLE RD 310 SOUTHBOROUGH MA 01772
G & S COMPANIES LLC                      1267 ATKINS TRIMM BLVD BIRMINGHAM AL 35226
G & Z INS                                3419 S COULTER ST 5A AMARILLO TX 79109
G AND G ROOFING                          KENNET GREEN 7129 KASSARINE PASS HOUSTON TX 77033
G C SELLERS CONTRACTOR                   1800 GREEN ACRES JACKSONVILLE AR 72076
G DAVID HARRIS INS                       688 SOUTH DR MIAMI SPRINGS FL 33166
G DOUGLAS SCHEPP                         4605PEMBROKE LAKE CIR202 VIRGINIA BEACH VA 23455
G E MERRITT CONSTRUCTION                 LLC PO BOX 1636 MT JULIET TN 37121
G ESPINOZA & E FRANCO &                  G ESPINOZA FRANCO 2907 MEQUITE DR CARROLLTON TX 75007
G G & E CONSTRUCTION                     GEORGE L ROBERSON 8647 CRATER TERRACE LAKE PARK FL 33403
G GONZALEZ &                             TRACY GONZALEZ 2462 ROUND TABLE CT FORT MYERS FL 33912
G H DUNN INS AGENCY INC                  215 MAIN ST BUZZARDS BAY MA 02532
G HATLEY ROOFING & CONSTRUCTION          GREGORY HATLEY 4487 CHANTILLY LN FRISCO TX 75034
G KOUTSOGIANIS&CHRIS ROE                 &ADAMANTIOS FRANGIADAKIS 95 DES PLAINES LN HOFFMAN ESTATES IL 60169
G L ROOFING LLC                          MATTHEW LUJAN PO BOX 884, 102 PROSPECT ST FORT MORGAN CO 80701
G LEWIS WATSON & JOYCE WATSON            30 KINGS POINT DR HAMPTON VA 23669
G LOEBER INS                             591 MANTUA BLVD 201 SEWELL NJ 08080
G M WAGGONER                             3958 SPRING BRANCH DRIVE ROSWELL NM 88203
G R EXPRESS LLC                          COLLECTOR 151 N HIGHLAND AVE BALTIMORE MD 21224
G S A T RESTORATION INC                  1450 OAKBROOK DR 400 NORCROSS GA 30093
G S HEATING & AIR CONDITIONING INC.      GEORGE SEPANOSSIAN 4525 SAN FERNANDO ROAD A GLENDALE CA 91204
G S JONES CONSULT &                      CONST 8347 OHIO RIVER BLVD PITTSBURGH PA 15202
G SCHNITZIER &                           ANNIE SCHNITZIER 1000 MITFORD PL MIDLOTHIAN VA 23114
G TREASURY SS LLC                        3 CORPORATE DR 110 LAKE ZURICH IL 60047
G TREASURY SS, LLC                       ATTN: PEG PATER 3 CORPORATE DRIVE SUITE 110 LAKE ZURICH IL 60047
G WEEKS CONSTRUCTION INC                 GARLON GREGORY WEEKS 6755 CO HWY 280E DEFUNIAK SPRINGS FL 32435
G&B CONSTRUCTION                         74 OLD HOLYOKE RD WESTFIELD MA 01085
G&G PRECISION                            CONSTRUCTION LLC 86 BACK TRAIL RD CLEVELAND GA 30528
G&H HOME SERVICES LLC                    1314 ESTRIDGE DR ROCKLEDGE FL 32955
G&M ROOFING AND ACOUSTICS                302 E. 61ST ST ODESSA TX 79762
G&R BUILDERS LLC                         PO BOX 9971 THE WOODLANDS TX 77387
G-11 ENTERPRISES INC                     7185OLD ALEXNDRIAFERRYRD CLINTON MD 20735
G-III CONSTRUCTION                       GEORGE LEROY ARGETSINGER III GEORGE LEROY ARGETSINGER III 895 S. DICKINSON DR.
                                         RUSK TX 75785
G-MAR INS                                8200 W 33 AVE 7 HIALEAH FL 33018
G. BRIAN PATTERSON, REVENUE              100 S CLINTON STREET SUITE A ATHENS AL 35611
COMMISSIONER
G. MITCH PETREE CONSTRUCTION             GORDON M. PETREE 2690 MARTHA LN SEDALIA MO 65301



Epiq Corporate Restructuring, LLC                                                                   Page 478 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 504 of 1490
Claim Name                             Address Information
G. STEVEN MCKONLY PC                   LORI MILLER 119 BALTIMORE ST. HANOVER PA 17331
G.B ROOFING                            GERARDO BENITES 130 GREEN ST. LOOP MARION NC 28752
G.F. WALLS AGENCY INC                  1018 SOUTH CHURCH STREET SMITHFIELD VA 23430
GA DEPT OF REVENUE                     P.O. BOX 105296 ATLANTA GA 30348-5136
GA DRUG FREE WORKPLACE PROGRAM         STATE BRD OF WORKERS COMPENSATION 270 PEACHTREE ST NW ATLANTA GA 30303-1299
GA FAIR PLAN                           3355 ANNANDALE LANE 3 SUWANEE GA 30024
GA FARM BUREAU CAS INS                 P O BOX 7008 MACON GA 31209
GA FARM BUREAU INS                     PO BOX 7408 MACON GA 31209
GA FARM BUREAU MUT INS                 P O BOX 912519 DENVER CO 80291
GA GROUP                               4618 N HIATUS RD SUNRISE FL 33351
GA PREMIUM ROOFING                     5450 CROOKED CRK RD 200 PEACHTREE CORNERS GA 30092
GA ROOF ADVISORS LLC                   GASBON HOLDING LLC 1091 HARDAGE FARM DRIVE MARIETTA GA 30064
GA ROOF AND TREE SERVICE               2774 GREEN MARSH CT DECATUR GA 30034
GA SECRETARY OF STATE                  SUITE 313 WEST TOWER 2 MLK JR DR SE ATLANTA GA 30334
GABARA SALES                           327 US HWY 23 ROGERS CITY MI 49779
GABE JUAREZ III AGENCY                 1747 CITADEL PLAZA 207 SAN ANTONIO TX 78209
GABEL, MARYROSE                        ADDRESS ON FILE
GABLES ASSURANCE GROUP                 1450 MADRUGA AVE 210 CORAL GABLES FL 33146
GABLES GROVE CONSTRUCTION MGMT INC.    LEONARDO RIOSECO 4821 SW 75 AVE MIAMI FL 33155
GABLES INSURANCE AGENCY                CORP 2875 NE 191ST ST 702B AVENTURA FL 33180
GABLES PARK TOWER CONDOMINIUM ASSOC,   911 E. PONCE DE LEON BLVD CORAL GABLES FL 33134
INC
GABLES PROFESSIONAL                    3934 SW 8TH STREET 303 CORAL GABLES FL 33134
GABOUREL INS AGENCY                    6454 CONCORD ROAD BEAUMONT TX 77708
GABRIEL DAUGHTER & SONS                OFELIA ANGELA MARTINEZ-CURIEL 473 MYRA EL PASO TX 79915
GABRIEL VAZQUEZ                        ADDRESS ON FILE
GABRIELS DOOR INC                      4032 PARK PLACE CIRCLE ELLENWOOD GA 30294
GAD INS                                777 GOODALE BLVD 200 COLUMBUS OH 43212
GADBERRY & ASSOC INC                   PO BOX 509 PITTSBORO IN 46167
GADSDEN COUNTY                         GADSDEN COUNTY-TAX COLLE 16 S CALHOUN ST QUINCY FL 32351
GADSDEN COUNTY CLERK OF CIRCUIT COU    PO BOX 1649 QUINCY FL 32351
GADSDEN COUNTY TAX COLLECTOR           16 S CALHOUN ST QUINCY FL 32351
GADSON PROPERTIES LLC                  808 BETHEL RD BAINBRIDGE GA 39817
GAFFNEY APPRAISAL SERVICES             1405 CHEWS LANDING RD SUITE 40A LAUREL SPRINGS NJ 08021
GAFFNEY CITY (DLQ REPORT               GAFFNEY CITY - TAX COLLE 201 N LIMESTONE STREET, GAFFNEY SC 29340
GAGE AND ASSOCIATES LLC                JERRY L GAGE 1728 SCRIPTURE ST DENTON TX 76201
GAGE COUNTY                            GAGE COUNTY - TREASURER PO BOX 519 BEATRICE NE 68310
GAGNON PEACOCK & VEREEKE PC            1349 EMPIRE CENTRAL DR STE 500 DALLAS TX 75247
GAIL ALLAN QUIMBY                      PO BOX 7 LONG BEACH WA 98631
GAIL DYER                              39 AMBLESIDE CRESENT DR SUGAR LAND TX 77479
GAIL LESLIE                            4901 93RD ST LUBBOCK TX 79424
GAIL S PREGO                           P O BOX 14 GLEN ROCK PA 17357
GAIL STRATTON                          8 CALLE LOMA SANTA FE NM 87507
GAILYARD, SIDNEY                       ADDRESS ON FILE
GAINES CONSTRUCTION CO                 3802 BASKERVILLE DRIVE BOWIE MD 20721
GAINES COUNTY C/O APPRAI               GAINES CAD - TAX COLLECT P O BOX 490 SEMINOLE TX 79360
GAINES TOWN                            GAINES TOWN-TAX COLLECTO 14087 RIDGE RD ALBION NY 14411
GAINES TOWNSHIP                        GAINES TWP - TAX COLLECT 1905 ROUTE 6 - POB 1 GAINES PA 16921
GAINES TOWNSHIP                        GAINES TOWNSHIP - TREASU 9255 W GRAND BLANC RD. GAINES MI 48436



Epiq Corporate Restructuring, LLC                                                                 Page 479 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 505 of 1490
Claim Name                               Address Information
GAINES TOWNSHIP                          GAINES TOWNSHIP - TREASU 8555 KALAMAZOO AVE SE CALEDONIA MI 49316
GAINES VILLAGE                           GAINES VILLAGE - TREASUR 113 GENESSE GAINES MI 48436
GAINES, CHRISTIE                         ADDRESS ON FILE
GAINES, DEREK                            ADDRESS ON FILE
GAINES, VALEEKA                          ADDRESS ON FILE
GAINESBORO CITY                          GAINESBORO CITY-TAX COLL PO BOX 594 GAINESBORO TN 38562
GAINESVILLE CITY                         GAINESVILLE CITY-TAX COL P O BOX 2496 GAINESVILLE GA 30503
GAINESVILLE REGIONAL UTILITIES           301 SE 4TH AVE GAINESVILLE FL 32601
GAITHER, BREA                            ADDRESS ON FILE
GAITHER, ERICKAH                         ADDRESS ON FILE
GAITHER, LATRICIA                        ADDRESS ON FILE
GAJARDO, KATHRINE                        ADDRESS ON FILE
GALAN CONTRERAS, IRMA                    ADDRESS ON FILE
GALANTE, PRIYA                           ADDRESS ON FILE
GALARZA NAVARRO, CARLOS                  ADDRESS ON FILE
GALAVIZ, ELIZABETH                       ADDRESS ON FILE
GALAX CITY                               GALAX CITY - TREASURER 111 EAST GRAYSON STREET GALAX VA 24333
GALAXY CONSTRUCTION LLC                  DANNY NEVDORF 11022 CAYMAN MIST DR. HOUSTON TX 77075
GALE ANN NOVAK                           708 PASEO BELMONTE RIO RICO AZ 85648
GALE MITCHELL & ASSOCIATES INC           600 AUSTIN AVE STE 29 WACO TX 76701
GALE TOWN                                GALE TWN TREASURER N18700 TRIM ROAD GALESVILLE WI 54630
GALE, NICK                               ADDRESS ON FILE
GALEN TOWN                               GALEN TOWN - TAX COLLECT 6 SOUTH PARK STREET CLYDE NY 14433
GALENA PARK ISD                          GALENA PARK ISD - COLLEC P O BOX 113 GALENA PARK TX 77547
GALENA, CAITLIN                          ADDRESS ON FILE
GALENA, ROBERT                           ADDRESS ON FILE
GALESBURG CITY                           GALESBURG CITY - TREASUR 200 E MICHIGAN AVE GALESBURG MI 49053
GALESVILLE CITY                          GALESVILLE CITY TREASURE P.O.BOX 327/ 16773 S MAI GALESVILLE WI 54630
GALETON AREA S.D./GAINES                 GALETON AREA SD - COLLEC 1905 ROUTE 6 - POB 1 GAINES PA 16921
GALETON AREA SD/ABBOTT T                 GALETON AREA SD - COLLEC 94 LECHLER BRANCH RD GALETON PA 16922
GALETON ASD/WEST BRANCH                  GALETON AREA SCHOOL DIS 1141 GERMANIA RD GALETON PA 16922
GALIEN TOWNSHIP                          GALIEN TOWNSHIP - TREASU 1767 BUFFALO RD GALIEN MI 49113
GALIEN VILLAGE                           GALIEN VILLAGE - TREASUR PO BOX 296 GALIEN MI 49113
GALIGHER HOME REPAIR- WILLIAM GALIGHER   10761 DEAL RD NORTH FT MYERS FL 33917
GALINI SIDING & WINDOWS                  487 S WELLWOOD AVE LINDENHURST NY 11757
GALLAGHER TOWNSHIP                       GALLAGHER TWP - TAX COLL 19511 COUDERSPORT PIKE LOCK HAVEN PA 17745
GALLAGHER, GRACE                         ADDRESS ON FILE
GALLAGHER, KEVIN                         ADDRESS ON FILE
GALLAGHER, LAUREN                        ADDRESS ON FILE
GALLAGHER, REGINA                        ADDRESS ON FILE
GALLAGHER, THOMAS                        ADDRESS ON FILE
GALLAGHER, TRACEY                        ADDRESS ON FILE
GALLANT RESTORATION                      MANAGEMENT LLC PO BOX 365 EDGEWOOD TX 75117
GALLARDO INSURANCE AGNY                  2955 INTERNATIONAL BLVD SUITE E BROWNSVILLE TX 78521
GALLATIN CITY                            GALLATIN CITY-TAX COLLEC 132 W MAIN ST - ROOM 111 GALLATIN TN 37066
GALLATIN CNTY ASSESSMENT                 P O BOX 802 WARSAW KY 41095
GALLATIN COUNTY                          GALLATIN COUNTY - SHERIF 106 W MAIN STREET WARSAW KY 41095
GALLATIN COUNTY                          GALLATIN COUNTY - TREASU 311 WEST MAIN ST ROOM 10 BOZEMAN MT 59715
GALLATIN COUNTY                          GALLATIN COUNTY - TREASU 484 N. LINCOLN BLVD. SHAWNEETOWN IL 62984



Epiq Corporate Restructuring, LLC                                                                     Page 480 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 506 of 1490
Claim Name                              Address Information
GALLATIN COUNTY CLERK                   1429 MONTGOMERY RD GHENT KY 41045
GALLATIN COUNTY TREASURER               311 W MAIN RM 103 BOZEMAN MT 59715
GALLATIN TOWN                           GALLATIN TOWN- TAX COLLE PO BOX 67 ANCRAM NY 12502
GALLEGOS LAW OFFICES PC                 116 14TH ST SW ALBUQUERQUE NM 87102
GALLEGOS PAGE KAHN, TABITHA             ADDRESS ON FILE
GALLERY CONDOMINIUM                     C/O MCKEY & POAGUE R E SERVICES 10322 S WESTERN AVE CHICAGO IL 60643
GALLIA COUNTY                           GALLIA COUNTY - TREASURE 18 LOCUST ST, ROOM 1291 GALLIPOLIS OH 45631
GALLIGO, KAYLA                          ADDRESS ON FILE
GALLITZIN BORO                          GALLITZIN BORO - TAX COL 411 CONVENT STREET GALLITZIN PA 16641
GALLITZIN TOWNSHIP                      GALLITZIN TWP - TAX COLL 220 SPINDLEY RD GALLITZIN PA 16641
GALLO, ALEXANDRA                        ADDRESS ON FILE
GALLO, ROBERT                           ADDRESS ON FILE
GALLOWAY JOHNSON TOMPKINS BURR          & SMITH APLC 701 POYDRAS STREET 40TH FLOOR NEW ORLEANS LA 70139
GALLOWAY JOHNSON TOMPKINS BURR &        SMITH APLC 1301 MCKINNEY ST 1400 HOUSTON TX 77025
GALLOWAY JOHNSON TOMPKINS BUTT          & SMITH APLC 701 POYDRAS STREET 40TH FLOOR NEW ORLEANS LA 70139
GALLOWAY TOWNSHIP                       300 E JIMMIE LEEDS ROAD GALLOWAY NJ 08205
GALLOWAY TOWNSHIP                       GALLOWAY TWP-TAX COLLECT 300 EAST JIMMIE LEEDS RO GALLOWAY NJ 08205
GALLOWAY, CAROLYN                       ADDRESS ON FILE
GALLOWAY, GREGORY                       ADDRESS ON FILE
GALLOWAY, JOHNSON, TOMKINS,             BURR & SMITH APLC 1301 MCKINNEY STREET SUITE 1400 HOUSTON TX 77010
GALLUP ACCOUNTING                       100 E LINTON BLVD STE 406-B DELRAY BEACH FL 33483
GALLUP, DANIEL                          ADDRESS ON FILE
GALT CONTRACTING INC                    17433-5 ALICO CENTER RD FORT MYERS FL 33967
GALVAN BUILDERS CONSTRUCTION COMPANY    3837 SOUTH PADRE ISLAND DR. CORPUS CHRISTI TX 78415
GALVAN CONSTRUCTION INC                 11400 SE 92 AVE MIAMI FL 33176
GALVAN REMODELING LLC                   15196 OVERTON ST BRIGHTON CO 80603
GALVAN, DANIEL                          ADDRESS ON FILE
GALVESTON CO MUD 14 W                   GALVESTON CO MUD 14 COLL 6935 BARNEY RD 110 HOUSTON TX 77092
GALVESTON CO MUD 15 W                   GALVESTON CO MUD 15 COLL 6935 BARNEY RD 110 HOUSTON TX 77092
GALVESTON CO MUD 31 A                   GALVESTON CO MUD 31 COLL PO BOX 1368 FRIENDSWOOD TX 77549
GALVESTON CO MUD 32 A                   GALVESTON CO MUD 32 COLL PO BOX 1368 FRIENDSWOOD TX 77549
GALVESTON CO MUD 39 L                   GALVESTON CO MUD 39 COLL 11111 KATY FRWY 725 HOUSTON TX 77079
GALVESTON CO MUD 44 A                   GALVESTON CO MUD 44 COLL PO BOX 1368 FRIENDSWOOD TX 77549
GALVESTON CO MUD 45 A                   GALVESTON CO MUD 45 COLL PO BOX 1368 FRIENDSWOOD TX 77549
GALVESTON CO MUD 46 A                   GALVESTON CO MUD 46 COLL PO BOX 1368 FRIENDSWOOD TX 77549
GALVESTON CO MUD 6 A                    GALVESTON CO MUD 6 - COL P O BOX 1368 FRIENDSWOOD TX 77549
GALVESTON CO MUD 66 A                   GALVESTON CO MUD 66 COLL P O BOX 1368 FRIENDSWOOD TX 77549
GALVESTON CO MUD 68 L                   GALVESTON CO MUD 68 COLL 11111 KATY FRWY 725 HOUSTON TX 77079
GALVESTON COUNTY                        722 MOODY GALVESTON TX 77550
GALVESTON COUNTY                        GALVESTON COUNTY - COLLE P O BOX 1169 GALVESTON TX 77553
GALVESTON COUNTY CLERK                  PO BOX 17253 GALVESTON TX 77552
GALVESTON COUNTY MUD 43                 GALVESTON CO MUD 43-COLL PO BOX 1368 FRIENDSWOOD TX 77549
GALVESTON COUNTY TAX OFFICE             722 MOODY STREET GALVESTON TX 77550
GALVESTON INSUR ASSOC                   6025 HEARDS LANE PO BOX 16767 GALVESTON TX 77552
GALVESTON INSUR ASSOC                   P O BOX 16767 GALVESTON TX 77552
GALVESTON WEST BEACH DEVELOPMENT, LLC   5124 POLK STREET HOUSTON TX 77023
GALVIN & GALVIN INC                     3126 BATTLEGROUND AVE GREENSBORO NC 27408
GALWAY CEN SCH (COMBINED                GALWAY CS-TAX COLLECTOR 5317 SACANDAGA ROAD GALWAY NY 12074
GALWAY CEN.SCH (CMBND. T                GALWAY CEN.SCH - TAX COL 5317 SACANDAGA ROAD GALWAY NY 12074



Epiq Corporate Restructuring, LLC                                                                    Page 481 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 507 of 1490
Claim Name                            Address Information
GALWAY TOWN                           GALWAY TOWN-TAX COLLECTO 5910 SACANDAGA ROAD GALWAY NY 12074
GAM HOME IMPROVEMENT INC              8212 HOCKING PL ALEXANDRIA VA 22309
GAMA INSURANCE SERVICES               424 E 6TH ST SUITE 5 CORONA CA 92879
GAMACHE & MYERS                       1000 CAMERA AVE ST. LOUIS MO 63126
GAMBLE TOWNSHIP                       TAX COLLECTION 48 WEST 3RD ST. WILLIAMSPORT PA 17701
GAMBOA, ESTEBAN                       ADDRESS ON FILE
GAMBONE, ADAM                         ADDRESS ON FILE
GAME CHANGER PROPERTIES LLC           4771 BAYOU BLVD STE 3 234 PENSACOLA FL 32503
GAMEZ, ODETT                          ADDRESS ON FILE
GAMMONS INS AGENCY                    328 BEDFORD ST LAKEVILLE MA 02347
GANANDA CEN SCH (COMBINE              GANANDA CS - TAX COLLECT 1500 DAYSPRING RIDGE WALWORTH NY 14568
GANAPA, SAVITHA                       ADDRESS ON FILE
GANCHROW, MARK                        ADDRESS ON FILE
GANESUNI, RADHIKA                     ADDRESS ON FILE
GANGES TOWNSHIP                       GANGES TOWNSHIP - TREASU 6438 119TH AVE. FENNVILLE MI 49408
GANJE, JARED                          ADDRESS ON FILE
GANNON CHIMNEY REPAIR                 116 CHURCH ST WILLOW GROVE PA 19090
GANNS DISC SIDING INC                 BRANDON & GENNIE MCCAIG 1380 WAGON MTN RD TUSCUMBIA AL 35674
GANT, WILLIE                          ADDRESS ON FILE
GAO, XIAOWEN                          ADDRESS ON FILE
GAONA, DIANA                          ADDRESS ON FILE
GAP APPRAISALS INC                    10532 FULBRIGHT AVENUE LAS VEGAS NV 89166
GAP CREEK COMMUNITY ASSOCIATION INC   PO BOX 6781 SHERWOOD AR 72124
GAPHIE CONSTRUCTION INC               17606 SW 32ND ST MIRAMAR FL 33029
GAPPSI                                1015 WEST JERICHO TURNPIKE SMITHTOWN NY 11787
GARAN LUCOW MILLER PC                 1155 BREWERY PARK BLVD 200 DETROIT MI 48207
GARAN LUCOW MILLER PC                 200 1155 BREWERY PARK BLVD DETROIT MI 48207
GARANCO INC                           615 W MAIN STREET PILOT MOUNTAIN NC 27041
GARBER ATLAS FRIES &ASSO              3070 LAWSON BLVD OCEANSIDE NY 11572
GARBETT, MATTHEW                      ADDRESS ON FILE
GARCIA AND SONS DRYWALL               297 NW BILTMORE ST PORT SAINT LUCIE FL 34983
GARCIA HANDYMAN SERVICES              1312 BEACON AVE ANAHEIM CA 92802
GARCIA INS AGENCY                     10101 SW FRWY 207 HOUSTON TX 77074
GARCIA INS SERVICES                   3815 MACARTHUR BLVD NEW ORLEANS LA 70114
GARCIA ROOFING LLC &                  JASON & MELISSA ZITO 18219 SWAMP PRAIRIEVILLE LA 70769
GARCIA ROOFING REPLACEME              18219 SWAMP RD PRAIRIEVILLE LA 70769
GARCIA ROOFING, LLC                   18219 SWAMP RD PRAIRIEVILLE LA 70769
GARCIA, ANDREA                        ADDRESS ON FILE
GARCIA, ANGEL                         ADDRESS ON FILE
GARCIA, ANNETTE                       ADDRESS ON FILE
GARCIA, AVEL                          ADDRESS ON FILE
GARCIA, CARLOS                        ADDRESS ON FILE
GARCIA, CRYSTIE                       ADDRESS ON FILE
GARCIA, DENISE                        ADDRESS ON FILE
GARCIA, FRANCES                       ADDRESS ON FILE
GARCIA, GINA                          ADDRESS ON FILE
GARCIA, JACKLYN                       ADDRESS ON FILE
GARCIA, JONATHAN                      ADDRESS ON FILE
GARCIA, KRIS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 482 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 508 of 1490
Claim Name                               Address Information
GARCIA, LAURA                            ADDRESS ON FILE
GARCIA, LISA                             ADDRESS ON FILE
GARCIA, MARY                             ADDRESS ON FILE
GARCIA, MICHAEL                          ADDRESS ON FILE
GARCIA, MILKA                            ADDRESS ON FILE
GARCIA, MONICA                           ADDRESS ON FILE
GARCIA, NANCY                            ADDRESS ON FILE
GARCIA, REYNALDO                         ADDRESS ON FILE
GARCIA, RUBEN                            ADDRESS ON FILE
GARCIA, THOMAS                           ADDRESS ON FILE
GARCIA, VANESSA                          ADDRESS ON FILE
GARCIA, VIANCA                           ADDRESS ON FILE
GARCIA-VELASQUESZ, GENARO (PENA)         HARGADON, LENIHAN & HERRINGTON CHRISTOPHER H. MORRIS 713 WEST MAIN STREET
                                         LOUISVILLE KY 40202
GARDEN ACRES MOBILE HOME PARK INC        1105 S ROGERS ST POOLER GA 31322
GARDEN CITY CITY                         GARDEN CITY CITY - TREA 6000 MIDDLEBELT RD - BOX GARDEN CITY MI 48136
GARDEN CITY VILLAGE                      GARDEN CITY VIL - COLLEC 351 STEWART AVENUE GARDEN CITY NY 11530
GARDEN COUNTY                            GARDEN COUNTY - TREASURE PO BOX 350 OSHKOSH NE 69154
GARDEN GATE DESIGNS                      3198 ROSE QUARTZ SPRING TX 77388
GARDEN GROVES CONDOMINIUMS               C/O PORT GARDNER PROPERTY MANAGEMENT INC 2907 HEWITT AVE EVERETT WA 98201
GARDEN STATE INS AGY LTD                 76 S. ORANGE AVE SUITE 2 SOUTH ORANGE NJ 07079
GARDEN STATE PROP RESTOR                 34 S MAPLE AV MARLTON NJ 08053
GARDEN STATE PUB ADJ INC                 PO BOX 1303 34 S MAPLE AV MARLTON NJ 08053
GARDEN TOWNSHIP                          GARDEN TOWNSHIP - TREASU P.O. BOX 12 GARDEN MI 49835
GARDEN VALLEY LLC                        8622 S ZARZAMORA SAN ANTONIO TX 78224
GARDEN VILLAS CONDOMINIUM 1 ASSOC, INC   AMY LEDESMA P.O. BOX 126792 HIALEAH FL 33012
GARDENS OF KENDALL #4 CONDOMINIUM ASSOC 10985 SW 107TH STREET MIAMI FL 33176
GARDENS OF KENDALL PROPERTY OWNERS       10621 SW112TH AVE MIAMI FL 33176
ASSOC
GARDENS OF PLEASANT PLAINS               41 COLUMBINE CIRCLE TOMS RIVER NJ 08755
GARDINER CITY                            GARDINER CITY -TAX COLLE 6 CHURCH ST GARDINER ME 04345
GARDINER MAREK AGENCY                    36802 HWY 17 S UNIT A N MYRTLE BEACH SC 29582
GARDINER TOWN                            GARDINER TOWN-TAX COLLEC PO BOX 1 GARDINER NY 12525
GARDNER CITY                             GARDNER CITY 95 PLEASANT STREET-ROOM GARDNER MA 01440
GARDNER CONTRACTING LLC                  909 TELLURIDE ST AURORA CO 80011
GARDNER ENGINEERING, P.A.                216 SECOND STREET INDIANOLA MS 38751
GARDNER LAW OFFICES                      320-1 E GRAHAM ST SHELBY NC 28150
GARDNER NEWSPAPER INC                    PO BOX 410 BAXLEY GA 31515
GARDNER ROOFING, INC.                    4614 SW TOPEKA BLVD. TOPEKA KS 66609
GARDNER, CAREY                           ADDRESS ON FILE
GARDNER, CARL                            ADDRESS ON FILE
GARDNER, MARK                            ADDRESS ON FILE
GARDNER, ROBIN                           ADDRESS ON FILE
GARDNER, SHAKEITHA                       ADDRESS ON FILE
GARDNER, TRACY                           ADDRESS ON FILE
GARDNER, TYREE                           ADDRESS ON FILE
GARDOSIK, STEPHEN                        ADDRESS ON FILE
GARFIELD @ CV CONDO 1 ASSOC              C/O PROGRESSIVE COMM MGMT FT LAUDERDALE 13460 SW 10TH STREET, #103 PEMBROKE
                                         PINE FL 33027
GARFIELD CITY                            GARFIELD CITY - TAX COLL 111 OUTWATER LANE GARFIELD NJ 07026


Epiq Corporate Restructuring, LLC                                                                  Page 483 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 509 of 1490
Claim Name                              Address Information
GARFIELD COUNTY                        GARFIELD COUNTY - TREASU PO BOX 511 BURWELL NE 68823
GARFIELD COUNTY                        GARFIELD COUNTY - COLLEC PO BOX 489 ENID OK 73702
GARFIELD COUNTY                        109 8TH ST STE 204 GLENWOOD SPRINGS CO 81601
GARFIELD COUNTY                        GARFIELD COUNTY-TREASURE 109 EIGHTH STREET 204 GLENWOOD SPGS CO 81601
GARFIELD COUNTY                        GARFIELD COUNTY-TREASURE PO BOX 77 PANGUITCH UT 84759
GARFIELD COUNTY                        GARFIELD COUNTY - TREASU PO BOX 340 POMEROY WA 99347
GARFIELD COUNTY TREASURER              P.O. BOX 1069 GLENWOOD SPRINGS CO 81602-1069
GARFIELD FARM MUTUAL                   919 S PANNA MARIA AVE KARNES TX 78118
GARFIELD TOWN                          GARFIELD TWN TREASURER 690 MINNEAPOLIS ST AMERY WI 54001
GARFIELD TOWN                          GARFIELD TWN TREASURER N14073 N SAND LANE FAIRCHILD WI 54741
GARFIELD TOWNSHIP                      GARFIELD TOWNSHIP - TREA 8340 GIBSON AVE LAKE MI 48632
GARFIELD TOWNSHIP                      GARFIELD TOWNSHIP - TREA 1138 W. ERICKSON RD LINWOOD MI 48634
GARFIELD TOWNSHIP                      GARFIELD TOWNSHIP - TREA 3672 WISTERIA FREMONT MI 49412
GARFIELD TOWNSHIP                      466 W SHARON RD FIFE LAKE MI 49633
GARFIELD TOWNSHIP                      GARFIELD TOWNSHIP - TREA 466 W SHARON RD SE FIFE LAKE MI 49633
GARFIELD TOWNSHIP                      GARFIELD TOWNSHIP - TREA 3848 VETERANS DR. TRAVERSE CITY MI 49684
GARFIELD TOWNSHIP                      GARFIELD TOWNSHIP - TREA P.O. BOX 148 ENGADINE MI 49827
GARGANO-CRIMI, ANTONIA                 ADDRESS ON FILE
GARIAN PROPERTY MAINTENANCE INC        111 PEPES FARM ROAD MILFORD CT 06460
GARLAND CITY C/O TAX DEP               GARLAND CITY - TAX COLLE P.0.BOX 462010 GARLAND TX 75040
GARLAND COUNTY                         GARLAND COUNTY - TAX COL 200 WOODBINE RM 108 HOT SPRINGS AR 71901
GARLAND INSURANCE INC                  5620 US HWY 98 N LAKELAND FL 33809
GARLAND ISD                            GARLAND ISD - TAX COLLEC PO BOX 461407 GARLAND TX 75046
GARLAND REALTY & DEVELOPMENT           ATTN: JAYLEN GARLAND 212 W HADLEY AVENUE LAS CRUCES NM 88005
GARLAND REALTY & DEVELOPMENT           EDWIN GARLAND 5046 DIAMOND MINE RD LAS CRUCES NM 88011
GARLAND TOWN                           GARLAND TOWN - TAX COLLE P.O. BOX 36 GARLAND ME 04939
GARLAND, SHAMIR                        ADDRESS ON FILE
GARLOW INSURANCE AGENCY                312 CEDER LAKES DR SUITE 201 CHESAPEAKE VA 23322
GARNER ASSET MANAGEMENT CORP.          ATTN: MR. ROBERT SIBLEY GARNER PRESIDENT & CHIEF COMPLIANCE OFFICER 5700
                                       GRANITE PARKWAY SUITE 200 PLANO TX 75024-6623
GARNER REMODELING & HOME IMPROVEMENT   KEVIN GARNER 117 SE 25TH STREET TOPEKA KS 66605
INC
GARNER, CINDY                          ADDRESS ON FILE
GARNER, DEVIN                          ADDRESS ON FILE
GARNER, KARL                           ADDRESS ON FILE
GARNER, WADE                           ADDRESS ON FILE
GARNET VALLEY S.D./BETHE               GARNET VALLEY AREA SD - 1092 BETHEL ROAD GARNET VALLEY PA 19060
GARNET VALLEY S.D./CHEST               GARNET VALLEY AREA SD - PO BOX 152 CHESTER HEIGHTS PA 19017
GARNET VALLEY S.D./CONCO               GARNET VALLEY SCHOOL DIS 43 THORNTON ROAD GLEN MILLS PA 19342
GARRARD COUNTY                         GARRARD COUNTY - SHERIFF 15 PUBLIC SQ, SUITE 4 LANCASTER KY 40444
GARRARD COUNTY CLERK                   15 PUBLIC SQUARE STE 5 LANCASTER KY 40444
GARRARD ROOFING & CONST.               JIMMY GARRARD PO BOX 146 ALTOONA AL 35952
GARRET COUNTY, MD                      203 S 4TH STREET OAKLAND MD 21550
GARRETT COUNTY                         GARRETT COUNTY COMMISSIO 203 S FOURTH ST - ROOM 1 OAKLAND MD 21550
GARRETT COUNTY /SEMIANNU               GARRETT COUNTY COMMISSIO 203 S FOURTH ST RM 107- OAKLAND MD 21550
GARRETT COUNTY DEPT OF PUBLIC UTILITIES 2008 MARYLAND HIGHWAY STE 2 MT LAKE PARK MD 21550
GARRETT COUNTY PUBLIC UTILITIES        2008 MARYLAND HIGHWAY SUITE 2 MT LAKE PARK MD 21550
GARRETT COUNTY PUBLIC UTILITIES        2008 MARYLAND HIGHWAY SUITE 2 MR LAKE PARK MD 21550
GARRETT CUSTOM HOMES                   5210 SPRUCE ST BELLAIRE TX 77401



Epiq Corporate Restructuring, LLC                                                                 Page 484 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 510 of 1490
Claim Name                            Address Information
GARRETT STOTZ COMPANY                 1601 ALLIANT AVE LOUSVILLE KY 40299
GARRETT, CARRIN                       ADDRESS ON FILE
GARRETT, DARRYL                       ADDRESS ON FILE
GARRETT, DAWN                         ADDRESS ON FILE
GARRETT, LOUIS                        ADDRESS ON FILE
GARRETTS LANDSCAPING AND LAWN         SERVICE PO BOX 982 LAWTON OK 73502
GARRICK CONSTRUCTION SERVICES INC     CHRISTIE MORENO 5316 EAST THIRD STREET KATY TX 77493
GARRIDO PAINTING SVC                  23011 EARLMIST DR SPRING TX 77373
GARRIS AGENCY                         5004 LINCOLN RD 20 HATTIESBURG MS 39402
GARRISON CENTRAL SCH (PH              GARRISON CS-REC OF TAXES P. O. BOX 1163 BUFFALO NY 14240
GARRISON GREEN HOA                    555 CROTON RD STE 400 KING OF PRUSSIA PA 19406
GARRISON INS                          231 W 4TH ST 106 LOVELAND CO 80537
GARRISON ROOFING                      1420 W WYNNEWOOD ST SULPHUR OK 73086
GARRISON, DAWN                        ADDRESS ON FILE
GARRISON, HARRY                       ADDRESS ON FILE
GARRITY, CONNOR                       ADDRESS ON FILE
GARRY LITTLE ROOFING, LLC             8603 SE LEE LAWTON OK 73501
GARRY MCLEAN ROSE & JANICE L ROSE     695 S. CLEARWATER FALLS DRIVE LAYTON UT 84041
GARRY, BRYAN                          ADDRESS ON FILE
GARTMAN INSURANCE AGENCY              2317 GOVERNMENT ST OCEAN SPRINGS MS 39564
GARTNER INC                           PO BOX 911319 DALLAS TX 75391-1319
GARTNER, INC.                         ATTN: GENERAL COUNSEL 56 TOP GALLANT ROAD STAMFORD CT 06904
GARVIN COUNTY                         GARVIN COUNTY - TAX COLL 201 W. GRANT RM 9 PAULS VALLEY OK 73075
GARVIN, ANITA                         ADDRESS ON FILE
GARWOOD BORO                          GARWOOD BORO - TAX COLLE 403 SOUTH AVENUE GARWOOD NJ 07027
GARWOOD BOROUGH TAX COLLECTOR         403 SOUTH AVE GARWOOD NJ 07027
GARY & SHIRLEY BARBER                 2732 GOLF LAKE DR PLANT CITY FL 33566
GARY AUSTIN BRADSHAW                  166 BRADSHAW CROW RD. FAISON NC 28341
GARY BEAN APPRAISAL                   PO BOX 530121 BIRMINGHAM AL 35253
GARY BELL INS AGENCY                  719 SAWDUST DR 216 THE WOODLANDS TX 77380
GARY BLALOCK INS AGENCY               951 WEST PIPELINE ROAD SUITE 307 HURST TX 76053
GARY BLOWER                           ADDRESS ON FILE
GARY C PEARS                          ADDRESS ON FILE
GARY CROSBY                           ADDRESS ON FILE
GARY DAVIS                            ADDRESS ON FILE
GARY DONALD TATOM ROOFING CO          2320 CLARIDGE CIRCLE PLANO TX 75075
GARY FOGLE AND                        AMANDA FOGLE 137 KURTZ RD SCHWENKSVILLE PA 19473
GARY FREELAND & BRANDY                FREELAND 88 ROCK RUN RD FRIENDLY WV 26146
GARY FRIDAY                           ADDRESS ON FILE
GARY HIATT, P.A.                      491 NEWHOPE DR. ALTAMONTE SPRINGS FL 32714
GARY IN SANITATION DISTRICT - SEWER   839 BROADWAY GARY IN 46402
GARY JARRELL                          BRANDON S. STEELE, ESQ. 3049 ROBERT C. BYRD DRIVE, STE 100 BECKLEY WV 25801
GARY JONES, REGINA                    ADDRESS ON FILE
GARY KERN                             ADDRESS ON FILE
GARY L MOYER APPRAISALS               3685 HIGHWAY 393 KINDER LA 70648
GARY L SMITH &                        ADDRESS ON FILE
GARY L VIETH & ASSOCIATES INC         5916 E ANDERSON DRIVE SCOTTSDALE AZ 85254
GARY L. EVANS , ET AL.                PODY & MCDONALD PLLC 1200 FIFTH AVE, SUITE 1410 SEATTLE WA 98101-3106
GARY L. LAUGHLIN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 485 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 511 of 1490
Claim Name                               Address Information
GARY LEE BICE                            ADDRESS ON FILE
GARY MATLOFF                             ADDRESS ON FILE
GARY MCINTOSH                            ADDRESS ON FILE
GARY N BRAINARD &                        ADDRESS ON FILE
GARY NASH MAINTENANCE SERVICE            A-C & HEATING ATTN GARY C. NASH 1101 RICHWOOD RD. NO. 2.APT.112 MONROE LA
                                         71202
GARY P BOLTON PERSONAL REPRESENTATIVE    FOR DOROTHY A BOLTON 3312 CARAWAY STREET COCOA FL 32927
GARY S ANDERSON                          3515 N 205 ST ELKHORN NE 68022
GARY S FREDERICKS PC                     180 NEWBURY ST STE 2309 DANVERS MA 01923
GARY SAKAI                               ADDRESS ON FILE
GARY SANITARY DISTRICT                   3600 WEST 3RD AVE GARY IN 46406
GARY SPARANO                             ADDRESS ON FILE
GARY STEINKE                             ADDRESS ON FILE
GARY STRAY & LOUISE                      ADDRESS ON FILE
GARY T BRINGMAN ROOFING                  & MARYIN & ROXANNE RAKES 1111 29TH AVE W BRADENTON FL 34205
GARY T BRINGMAN ROOFING                  INC 1111 29TH AVE W BRADENTON FL 34205
GARY T SEWELL &                          ADDRESS ON FILE
GARY W. LONG AND SUSAN M. LONG           MARK A. KEARNS P.O. BOX 916 PORTLAND ME 04104
GARY W. WEST                             ADDRESS ON FILE
GARY, HEATHER                            ADDRESS ON FILE
GARY, TERESA                             ADDRESS ON FILE
GARYSBURG TOWN                           GARYSBURG TOWN - TAX COL 504 OLD HIGHWAY, TOWN HA GARYSBURG NC 27831
GARZA AGENCY                             4600 HWY 6 N 103 HOUSTON TX 77084
GARZA CONSTRUCTION                       ROBERT GARZA, JR 11927 MEADOWDALE DR. MEADOWS PLACE TX 77477
GARZA COUNTY                             GARZA COUNTY - TAX COLLE P O BOX 26 POST TX 79356
GARZA, AMANDA                            ADDRESS ON FILE
GARZA, CARLOS                            ADDRESS ON FILE
GARZA, JOANNA                            ADDRESS ON FILE
GARZA, PAMELA                            ADDRESS ON FILE
GARZA, PEDRO                             ADDRESS ON FILE
GARZA, SANTOS                            ADDRESS ON FILE
GARZAS PAINTING                          GERARDO GARZA 2406 SUNCREEK LANE PEARLAND TX 77584
GAS DISTRIBUTION SYSTEM, INC.            P.O. BOX 816 THREE LAKES WI 54562
GAS LIGHT SALES, INC                     203 INDEPENDENCE LN NEW CASTLE PA 16101
GAS LITE CONDOMINIUM ASSOCIATION, INC.   699 BLOOMFIELD AVE. BLOOMFIELD CT 06002
GASCONADE COUNTY                         GASCONADE COUNTY - COLLE 119 E 1ST STREET, RM 4 HERMANN MO 65041
GASCONADE FARMERS                        P O BOX 87 HERMANN MO 65041
GASCONADE FARMERS MUTUAL                 200 EAST FIRST ST HERMAN MO 65041
GASKIN, ERIKA                            ADDRESS ON FILE
GASKIN, MELONIECE                        ADDRESS ON FILE
GASPAR-BARAJAS, ANNAROSA                 ADDRESS ON FILE
GASPER ROOFING LLC                       59 W MAPLE AVE MERCHANTVILLE NJ 08109
GASQUE AGENCY                            827 SURFSIDE DRIVE SURFSIDE BEACH SC 29575
GASSER PROPERTY MANAGEMENT               PO BOX 508 ANTIOCH TN 37011-0508
GASTINEAU, ANNIE                         ADDRESS ON FILE
GASTON COUNTY                            GASTON COUNTY - TAX COLL 128 W MAIN ST GASTONIA NC 28052
GASTON COUNTY TAX COLLECTOR              128 WEST MAIN AVE GASTONIA NC 28053
GASTON, SHANELL                          ADDRESS ON FILE
GASTON, SONIA                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 486 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 512 of 1490
Claim Name                              Address Information
GATE CITY TOWN                          GATE CITY TOWN - TREASUR 156 E JACKSON ST GATE CITY VA 24251
GATES CITY                              GATES CITY-TAX COLLECTOR PO BOX 129 GATES TN 38037
GATES COUNTY                            GATES COUNTY - TAX COLLE P O BOX 426 GATESVILLE NC 27938
GATES OF HILLSBORO POA INC              PO BOX 4252 DEERFIELD BEACH FL 33442
GATES TOWN                              COSMO GIUNTA -TAX RECEIV 1605 BUFFALO ROAD ROCHESTER NY 14624
GATES, JULIE                            ADDRESS ON FILE
GATES, LARRY                            ADDRESS ON FILE
GATES, MIA                              ADDRESS ON FILE
GATES-CHILI C.S. (TN OF                 COSMO A. GIUNTA, TAX REC 1605 BUFFALO RD ROCHESTER NY 14624
GATES-CHILI CEN SCH (TN                 GATES-CHILI CEN SCH -REC 3333 CHILI AVE ROCHESTER NY 14624
GATESS HOME IMPROVEMENTS                RICKEY GATES SR. 4828 MAYFLOWER HOUSTON TX 77033
GATEWAY ADJUSTERS INC                   1703 GOLFVIEW DR COLLINSVILLE IL 62234
GATEWAY AGENCY NATIONAL                 426 HWY 36 2 HIGHLANDS NJ 07732
GATEWAY BROTHERS CONSTRUCTION INC       2958 HWY F PACIFIC MO 63069
GATEWAY INSURANCE AGENCY                2430 W OAKLAND PARK BLVD FT.LAUDERDALE FL 33311
GATEWAY PARK HOA INC                    20 MERIDIAN ROAD UNIT 2 EATONTOWN NJ 07724
GATEWAY RANCH HOA, INC                  1600 W BROADWAY RD. SUITE 200 TEMPE AZ 85282
GATEWAY REALTY OF GOTHENBURG INC.       1006 LAKE AVE GOTHENBURG NE 69138
GATEWAY S.D./MONROEVILLE                PATRICK FULKERSON - COLL 2700 MONROEVILLEBLVD. MONROEVILLE PA 15146
GATEWAY S.D./PITCAIRN BO                GATEWAY ASD - TAX COLLEC 575 SEVENTH STREET PITCAIRN PA 15140
GATEWAY SERVICES CDD                    13240 GRIFFIN DR FORT MYERS FL 33913
GATEWAY UNDERWRITERS                    AGENCY INC 2458 OLD DORSETT RD 110 MARYLAND HEIGHTS MO 63043
GATEWOOD, SHAWN                         ADDRESS ON FILE
GATLIN, VALENA                          ADDRESS ON FILE
GATLINBURG CITY                         GATLINBURG CITY-TAX COLL PO BOX 5 GATLINBURG TN 37738
GATOR ROOFING & CONSTRUC                11300 SW 13 ST STE 204 PEMBROKE PINES FL 33025
GAUS APPRAISAL SERVICE                  4206 HEMLOCK BLVD TEMPLE TX 76502
GAUTHEIER HOUGHTALING &                 WILLIAMS 3500 N HULLEN ST METAIRIE LA 70002
GAUTHIER, HOUGHTALING & WILLIAMS, LLP   3500 NORTH HULLEN STREET METAIRIE LA 70002
GAY, BRYCE                              ADDRESS ON FILE
GAYLA MANOR HOMEOWNERS ASSOCIATION      P. O. BOX 365 PINE GROVE CA 95665
GAYLORD CITY                            GAYLORD CITY - TREASURER 305 E MAIN ST. GAYLORD MI 49735
GAYNOR & DONALD FORGIONE                1025 LANDMARK DR MCDONOUGH GA 30252
GAYTON, LANAE                           ADDRESS ON FILE
GB LAW GROUP LLC                        51 NORTH MAIN STREET WEST HARTFORD CT 06107
GBH COMMERCIAL SERVICES INC             PO BOX 1414 CULLMAN AL 35056
GBMB INS AGENCY LLC                     800 ISOM RD STE 100 SAN ANTONIO TX 78216
GBS ENTERPRISES INC                     6801 S. EMPORIA STREET 103 GREENWOOD VILLAGE CO 80112
GBS RESTORATION SERVICES CORP           333 WEST MERRICK ROAD, UNIT B VALLEY STREAM NY 11580
GC FONSECA CONSTRUCTION, INC.           JESUS FONSECA ALFONSO 650 16TH AVE NE NAPLES FL 34120
GCA ENVIRONMENTAL                       2545 CHARDLER AV 4 LAS VEGAS NV 89120
GCB SERVICES                            CAROLYN L WILLIAMS BOX 269, 1103 SHORE RD LINWOOD NJ 08221
GCC LAW CENTER, LLC                     3785 NW 82 AVENUE, SUITE 417 DORAL FL 33166
GCCISD TAX SERVICES                     PO BOX 2805 BAYTOWN TX 77521
GCH CONSTRUCTION SVC INC                9672 ALONDRA BLVD BELLFLOWER CA 90706
GCM INSURANCE LLC                       P O BOX 474 AMORY MS 38821
GDS ENTERPRISES INC                     198 WEST BOOT RD DOWNINGTOWN PA 19335
GEARY CONSTRUCTION INC.                 TERRENCE R. GEARY 15711 OLETA LN SUGARLAND TX 77498
GEARY COUNTY                            GEARY COUNTY - TREASURER 200 E. 8TH ST JUNCTION CITY KS 66441



Epiq Corporate Restructuring, LLC                                                                    Page 487 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 513 of 1490
Claim Name                              Address Information
GEARY, BRIAN AND CONNIE                 NOBILE & THOMPSON CO, LPA MICHAEL B. ZIEG, ESQ 4876 CEMETERY RD HILLIARD OH
                                        43026
GEAUGA COUNTY                           GEAUGA COUNTY - TREASURE 211 MAIN STREET, SUITE 1 CHARDON OH 44024
GEBHARDT, KAYLA                         ADDRESS ON FILE
GEBRIEL, HIWOT                          ADDRESS ON FILE
GEDDES TOWN                             JOSEPH RANIERI, TOWN CLE 1000 WOODS ROAD SOLVAY NY 13209
GEDNALSKE, KELLY                        ADDRESS ON FILE
GEER SERVICES INC                       301 W BAY ST STE 460 JACKSONVILLE FL 32202
GEIBEL, THERESA                         ADDRESS ON FILE
GEICO GENERAL INS                       1 GEICO PLAZA WASHINGTON DC 20046
GEICO INS AGENCY INC                    PO BOX 5578 FREDERICKSBURG VA 22403
GEICO INSURANCE                         ATTN NBST 4TH FLOOR 1 GEICO BLVD FREDRICKSBURG VA 22412
GEICO INSURANCE AGENCY                  1 GEICO BLVD. FREDERICKSBURG VA 22412
GEIGER GEIGER & ASSOC INC               PO BOX 321354 COCOA BEACH FL 32932
GEIGER, RYAN                            ADDRESS ON FILE
GEIR, BRIAN                             ADDRESS ON FILE
GEISLER ROOFING & HOME IMPROVEMENT      HASENBANK ENTERPRISES INC 908 E 6TH ST. CONCORDIA KS 66901
GEIST CONSTRUCTION & REMODELING LLC     DAVID K. GEIST PO BOX 1326 SUMMERFIELD FL 34492
GEIST SCHWARZ & JELLINEK PLLC           1 N LEXINGTON AVE 11TH FLOOR WHITE PLAINS NY 10601
GEISTOWN BORO                           GEISTOWN BORO - TAX COLL 341 TEABERRY LANE JOHNSTOWN PA 15904
GELLNER INS SERVICE INC                 103B COMMERCE PARK DR WESTERVILLE OH 43082
GELMER MORAN                            2121 N NEVA AVE CHICAGO IL 60707
GELSEY, RODESIA                         ADDRESS ON FILE
GEM COUNTY                              GEM COUNTY - TREASURER COURTHOUSE 415 E. MAIN S EMMETT ID 83617
GEM EXTERIORS                           2734 BARNEY CT MCHENRY IL 60051
GEM INS AGENCIES                        P O BOX 27469 HOUSTON TX 77227
GEM REAL ESTATE                         ATTN: GLENN MILLER 1206 N MAIN ST NORTH CANTON OH 44720
GEM REAL ESTATE                         ATTN: GLENN MILLER 1206 N MAIN ST STE 117 NORTH CANTON OH 44720
GEM REAL ESTATE ASSOCIATES, INC         1206 NORTH MAIN STREET 117 NORTH CANTON OH 44720
GEM STATE INS                           333 MAIN ST GOODING ID 83330
GEM STATE INS                           PO BOX 236 GOODING ID 83330
GEMCON                                  GERARDO MIJARES 1848 JACK NICKLAUS EL PASO TX 79935
GEMINI CONDOMINIUM ASSOCIATION, INC.    C/O FIRST SERVICE RESIDENTIAL 1930 COMMERCE LANE JUPITER FL 33458
GEMINI CONSTRUCTION INC                 27259 JESS HARRY RD GRAND RAPIDS MN 55744
GEMINI DEVELOPMENT LLC                  OUR FAMILY & FRIENDS INC 5494 5TH ST ST. AUGUSTINE FL 32080
GEMINI GENERAL                          CONTRACTING LLC 370 RIDGE POINTE DR CARMEL IN 46032
GEMINI GENERAL CONT & JK                & CAROL KIEFER 370 RIDGE POINTE DR CARMEL IN 46032
GEMINI INSURANCE AGENCY                 2929 MOSSROCK STE 209 SAN ANTONIO TX 78230
GEMINI INSURANCE AGENCY                 P O BOX 591759 SAN ANTONIO TX 78259
GEMINI MATHEW & ANIL                    MATHEW 302 CREEKWOOD DR SUNNYVALE TX 75182
GEMINI RESTORATION INC                  726 LEHIGH AV UNION NJ 07083
GEMINI TITLE & ESCROW, INC.             110 NORTH WASHINGTON STREET STE 500 ROCKVILLE MD 20850
GEMINI WALLCOVERING & RENOVATIONS INC   9115 SAUNAS CT LORTON VA 22079
GEMMILL CONSTRUCTION                    38082 ENCANTO RD MURRIETA CA 92563
GEMSTONE CLEANING &                     PAINTING 19926 WINDCROFT HOLLOW KATY TX 77449
GEN CONT OF CENTR FL                    & EMERITO & I HERNANDEZ 1650 SAND LAKE RD STE205 ORLANDO FL 32809
GEN CONTR OF CENTR FL                   12328 SW 117TH COURT MIAMI FL 33186
GEN CONTRCT CENTRAL FL                  R ROJAS & A MONTIEL 1650 SAND LAKE RD 205 ORLANDO FL 32809
GENARO FRAGOSO                          3409 UTAH AVE DALLAS TX 75216



Epiq Corporate Restructuring, LLC                                                                    Page 488 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 514 of 1490
Claim Name                               Address Information
GENE BEVAN APPRAISAL                     ADDRESS ON FILE
GENE C JORGENSEN & ASSOCIATES INC        10249 S ALDER GROVE WAY SOUTH JORDAN UT 84009
GENE E WILLIS INS AGENCY                 612 WEST MAIN STREET JACKSONMO MO 63755
GENE FULCHER &                           ADDRESS ON FILE
GENE GARNER INSURANCE                    13103 FM W STE 2189 HOUSTON TX 77065
GENE S. BONHAM C.P.A., P.A.              1999 N. UNIVERSITY DRIVE, SUITE 212 CORAL SPRINGS FL 33071
GENE STEWART                             ADDRESS ON FILE
GENERAL ASSURANCE                        OF AMERICA P O BOX 9469 RICHMOND VA 23228
GENERAL ASSURANCE                        P O BOX 9469 RICHMOND VA 23228
GENERAL ASSURANCE OF AME                 3114 SOUTHSIDE AVE RICHMOND VA 23228
GENERAL BROWN CS CMD                     GENERAL BROWN CS - COLLE PO BOX 530 DEXTER NY 13634
GENERAL BUILDERS SERVICES, INC           JOSHUA HUNTER 555 CORPORATE DR. SUITE 120 LADERA RANCH CA 92694
GENERAL CONTRACTOR INC                   311 EARLINGTON RD HAVERTOWN PA 19083
GENERAL CONTRACTORS LLC                  1259 ST GEORGE AVE ROSELLE NJ 07203
GENERAL CONTRACTORS OF CENTRAL FLORIDA   1650 SAND LAKE RD SUITE 205 ORLANDO FL 32809
GENERAL ENGINEERING COMPANY              916 SILVER LAKE DR PORTAGE WI 53901
GENERAL EXTERIOR CONSTRU                 1730 REAGAN BLVD MCHENRY IL 60051
GENERAL INS AGY OF                       315 N BROADWAY ST BLYTHEVILLE AR 72315
GENERAL INS CONSULTANTS                  3904 S STATE RD 7 MIRAMAR FL 33023
GENERAL INS CORP                         10350 SW 64TH ST MIAMI FL 33173
GENERAL INS SERVICES                     PO BOX 1027 KEENE TX 76059
GENERAL INSURANCE SERVICES, INC          DIANNE DAVIS P.O. BOX 278 SYLVA NC 28779
GENERAL LINES INSURANCE                  3418 W 84TH STREET SUITE 106 HIALEAH FL 33018
GENERAL MASONRY CONSTRU                  10941 SW 102 CT MIAMI FL 33176
GENERAL MCLANE S.D./EDIN                 GENERAL MCLANE SD - COLL P.O.BOX 374 EDINBORO PA 16412
GENERAL MCLANE S.D./FRAN                 FRANKLIN TWP - TAX COLLE 6881 OLD STATE RD EDINBORO PA 16412
GENERAL MCLANE SD                        WASHINGTON TWP SD - COLL 12591 DRAKE TOWN RD EDINBORO PA 16412
GENERAL MCLANE SD/MCKEAN                 KAREN HAMME, TAX COLLECT 9231 EDINBORO ROAD MCKEAN PA 16426
GENERAL RECON & THILO                    VOSS & M FLORES GIL 1300 S FRAZIER ST 209 CONROE TX 77301
GENERAL STAR INSURANCE                   P O BOX 10354 STAMFORD CT 06902
GENERAZIO ASSOCS                         265 BROAD ST BLOOMFIELD OH 07003
GENES CONSTRUCTION, LLC                  8811 TEEL PKWY STE 100 5626 FRISCO TX 75035
GENESEE COUNTY TREASURER                 1101 BEACH ST, STE 144 FLINT MI 48502
GENESEE COUNTY TREASURER                 1101 BEACH ST FLINT MI 48502-1475
GENESEE PARK CONDOMINIUM ASSOC INC       1630 DES PERES ROAD SUITE 210 ST LOUIS MO 63131
GENESEE PATRONS                          218 E MAIN ST BATAVIA NY 14020
GENESEE PATRONS                          COOP INS 218 E MAIN ST BATAVIA NY 14020
GENESEE TOWN                             GENESEE TOWN- TAX COLLEC P.O. BOX 40 LITTLE GENESEE NY 14754
GENESEE TOWN                             GENESEE TWN TREASURER P.O. BOX 242 / S42 W3139 GENESEE DEPOT WI 53127
GENESEE TOWN                             TAX COLLECTOR S43 W31391 HWY 83 / P.O. GENESEE DEPOT WI 53127
GENESEE TOWNSHIP                         GENESEE TWP - TAX COLLEC 126 WINTERGREEN RD GENESEE PA 16923
GENESEE TOWNSHIP                         GENESEE TOWNSHIP - TREAS 7244 N GENESEE RD GENESEE MI 48437
GENESEE VALLEY CENTRAL S                 GENESEE VALLEY CS- COLLE 1 JAGUAR DR BELMONT NY 14813
GENESEO CEN SCH (COMBINE                 GENESEO CEN SCH-TAX COLL FIVE STAR BANK- 220 LIBE WARSAW NY 14569
GENESEO TOWN                             GENESEO TOWN - TAX COLLE 4630 MILLENNIUM DR GENESEO NY 14454
GENESEO VILLAGE                          GENESEO VILLAGE - CLERK 119 MAIN STREET GENESEO NY 14454
GENESIS APPRAISAL GROUP                  63101 DAKOTA DRIVE BEND OR 97701
GENESIS CAPITAL                          MANAGEMENT INC PO BOX 13811 MACON GA 31208
GENESIS CAPITAL VENTURES, LLC            384 INVERNESS PARKWAY, SUITE 280 ENGLEWOOD CO 80112



Epiq Corporate Restructuring, LLC                                                                     Page 489 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 515 of 1490
Claim Name                              Address Information
GENESIS COMMUNITY MANAGEMENT, INC.     9700 RICHMOND, SUITE 230 HOUSTON TX 77042
GENESIS CONTRACTORS                    SOLUTIONS 384 INVERNESE PWY STE280 ENGLEWOOD CO 80112
GENESIS DEVELOPMENT GROUP, LLC         1521 ALTON RD, SUITE 798 MIAMI BEACH FL 33139
GENESIS PROP RESTOR INC                7429 W ARGYLE ST HARWOOD HEIGHTS IL 60706
GENESIS REALTY CO.                     GENESIS & ASSOCIATES OF NC, LLC 2207 LANE ST. KANNAPOLIS NC 28083
GENESIS REMODELING &                   C MARTINEZ & M HERNANDEZ 9555WSHOUSTONPWYSSTE325 HOUSTON TX 77099
GENESIS REMODELING CORP                CARLOS &MARINA HERNANDEZ 9555WSAMHOUSTONPWYSTE325 HOUSTON TX 77099
GENESIS RESTORATION, INC.              3389 SHERIDAN STREET, SUITE 257 HOLLYWOOD FL 33021
GENESIS ROOFING                        CAROLYN ANN GARRETT CAROLYN ANN GARRETT 2604 6TH AVE N TEXAS CITY TX 77590
GENESIS ROOFING & CONSTRUCTION, INC.   200 WEST BEAR CREEK ROAD GLENN HEIGHTS TX 75154
GENESIS TOTAL EXTERIORS                GENESIS CONSTRUCTION INC 1250 BERGAN PARKWAY B-110 EVERGREEN CO 80439
GENESIS TREE SERVICE                   JOSE ORELLANA 5118 GRASILLA DR HOUSTON TX 77045
GENESSE COUNTY REGISTER OF DEES        1101 BEACH STREET, ROOM 138 FLINT MI 48502
GENESYS TELECOMMUNICATIONS             LABORATORIES INC 2001 JUNIPERO SERRA BLVD 700 DALY CITY CA 94014
GENEVA CITY                            GENEVA CITY- CONTROLLER 47 CASTLE STREET GENEVA NY 14456
GENEVA CITY SCH DISTRICT               GENEVA CSD - TAX COLLECT FIVE STAR BANK- 220 LIBE WARSAW NY 14569
GENEVA CITY SCHOOL DISTR               GENEVA CSD - TAX COLLECT FIVE STAR BANK- 220 LIBE WARSAW NY 14569
GENEVA COUNTY                          GENEVA CO-REV COMMISSION 200 N COMMERCE ST GENEVA AL 36340
GENEVA TOWN                            GENEVA TOWN-TAX COLLECTO 3750 COUNTY RD 6 GENEVA NY 14456
GENEVA TOWN                            GENEVA TWN TREASURER N3496 COMO RD LAKE GENEVA WI 53147
GENEVA TOWNSHIP                        GENEVA TOWNSHIP - TREASU P.O. BOX 399 COLEMAN MI 48618
GENEVA TOWNSHIP                        GENEVA TOWNSHIP - TREASU PO BOX 206 BANGOR MI 49013
GENEVA TOWNSHIP                        62565 CR 380 BANGOR MI 49013-9430
GENEVA WALKER                          16402 HEIDEN CIR SPRING TX 77379
GENEVIEVE P VELAZQUEZ                  5005 WARREN STREET APT 205 SKOKIE IL 60077
GENEVIEVE RYAN SLAWSON                 519 N CENTRAL UNIT 1 LA MT PROSPECT IL 60056
GENOA CHARTER TOWNSHIP TAX COLLECTO    2911 DORR RD BRIGHTON MI 48116
GENOA CITY VILLAGE                     GENOA CITY VLG TREASURER PO BOX 428 / 755 FELLOWS GENOA CITY WI 53128
GENOA TOWN                             GENOA TOWN- TAX COLLECTO 1000 BARTNICK RD GENOA NY 13071
GENOA TOWN                             GENOA TWN TREASURER E778 MAPLE DRIVE GENOA WI 54632
GENOA TOWNSHIP                         GENOA TOWNSHIP - TREASUR 2911 DORR RD BRIGHTON MI 48116
GENOVEVO QUINTANA AND                  SANDRA QUINTANA 5343 PECOS ST DENVER CO 80221
GENPACT INTERNATIONAL INC              1000 HAWKINS BLVD STE A EL PASO TX 79915
GENPACT INTERNATIONAL, INC             ATTN: GENERAL COUNSEL 40 OLD RIDGEBURY ROAD THIRD FLOOR DANBURY CT 06810
GENPACT INTERNATIONAL, INC             ATTN: GENERAL COUNSEL 42 OLD RIDGEBURY ROAD FIRST FLOOR DANBURY CT 06810
GENPACT MORTGAGE SERVICES, INC.        ATTN: GENERAL COUNSEL 15420 LAGNA CANYON RD. STE. 100 IRVINE CA 92618
GENPACT MORTGAGE SERVICES, INC.,       AS AGENT ATTN: GENERAL COUNSEL 15420 LAGUNA CANYON ROAD STE 100 IRVINE CA
                                       92618
GENTILE, DAWNE                         ADDRESS ON FILE
GENTRY COUNTY                          GENTRY COUNTY - COLLECTO 104 N. POLK ST ALBANY MO 64402
GENTRY R HUMPHREY & VIRGINIA NOSSETT   129 S DALE AVE UNIT 6 ANAHEIM CA 92804
GENTRY, KENYATTA                       ADDRESS ON FILE
GENWORTH MORTGAGE INSURANCE            6601 SIX FORKS ROAD RALEIGH NC 27615-6520
GENWORTH MORTGAGE INSURANCE CORPORATION ATTN: GENERAL COUNSEL 8325 SIX FORKS ROAD RALEIGH NC 27615
GENWORTH MTG INS CORP                  P O BOX 277197 ATLANTA GA 30384
GENY INS GROUP LLC                     992 DAVIDSON DR STE 108 NASHVILLE TN 37205
GEO BUILDERS                           WANDA SUDERSAN WANDA SUDERSAN 1079 TRENT RD CAMDEN NJ 08104
GEO OF SOUTH FLORIDA INC               7071 SW 23RD ST MIAMI FL 33155
GEOFFREY WILLIAM LAVELL LLC            1078 SAN ANDREAS ST HENDERSON NV 89002



Epiq Corporate Restructuring, LLC                                                                    Page 490 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 516 of 1490
Claim Name                              Address Information
GEOFILL MATERIAL                       TECHNOLOGIES PO BOX 1003 CIBOLO TX 78108
GEORGE & ROBIN ONEIL                   ADDRESS ON FILE
GEORGE A GLENN PA                      PO BOX 8 VERO BEACH FL 32961
GEORGE A. DAVIS                        ADDRESS ON FILE
GEORGE ALBRIGHT, TAX COLLECTOR         PO BOX 970 OCALA FL 34478
GEORGE ALVARADO JR.                    ADDRESS ON FILE
GEORGE AWAD                            ADDRESS ON FILE
GEORGE BABCOCK                         ADDRESS ON FILE
GEORGE BLOXOM                          ADDRESS ON FILE
GEORGE BRANDT                          ADDRESS ON FILE
GEORGE C HOEZ JR                       ADDRESS ON FILE
GEORGE C RITACCO                       ADDRESS ON FILE
GEORGE CAISSE PAINTING                 GEORGE L CAISSE, JR 110 BERRY LANE BRISTOL RI 02809
GEORGE COUNTY                          ADDRESS ON FILE
GEORGE D. THOMAS                       ADDRESS ON FILE
GEORGE DANIELS INS AGY                 2416 NORTH HIGHWAY 67 FLORISSANT MO 63033
GEORGE FRANK                           ADDRESS ON FILE
GEORGE FREY TRUST                      PO BOX 190 MIDDLETOWN PA 17057
GEORGE GAITHER                         ADDRESS ON FILE
GEORGE H OWENBY, III                   ADDRESS ON FILE
GEORGE HARRIS BUILDING COMPANY         GEORGE HARRIS PO BOX 374 HAZELHURST MS 39083
GEORGE HASTICK AND                     ADDRESS ON FILE
GEORGE J HREHA SR                      ADDRESS ON FILE
GEORGE KUNKEL CONTRACT                 1191 SKUNK RD BATH PA 18014
GEORGE L FREY INS                      755 W STATE RD 434 STE I LONGWOOD FL 32750
GEORGE M GINGO PA                      400 ORANGE STREET TITUSVILLE FL 32796
GEORGE M REIBER TRUSTEE                3136 S WINTON RD ROCHESTER NY 14623
GEORGE MENDOZA                         ADDRESS ON FILE
GEORGE MILES &                         ADDRESS ON FILE
GEORGE MOLYNEAUX                       ADDRESS ON FILE
GEORGE NEMETH                          ADDRESS ON FILE
GEORGE PETERSEN INS                    AGENCY INC PO BOX 1227 EUREKA CA 95502
GEORGE PETERSON AIR CONDITION & HEATING 5221 DAVID DRIVE KENNER LA 70065
GEORGE PLUMBING CO, INC.               GEORGE SALIBA 12 BURWOOD LANE SAN ANTONIO TX 78216
GEORGE POLLOCK INSURANCE               257 CARATOKE HWY STE F MOYOK NC 27958
GEORGE R HORVATH &                     ADDRESS ON FILE
GEORGE R NOEGEL                        ADDRESS ON FILE
GEORGE RICHMOND INS AGY                229 DOWLEN RD, SUITE 11B BEAUMONT TX 77706
GEORGE RICK & SYLVIA                   ADDRESS ON FILE
GEORGE SOTERAS &                       ADDRESS ON FILE
GEORGE STEVEN BASHEN, ET AL.           BAKER & ASSOCIATES REESE BAKER, ESQ 5151 KATY FREEWAY, #200 HOUSTON TX 77007
GEORGE THOMAS RE & APPRAISAL           PO BOX 17183 RICHMOND VA 23226
GEORGE W CONEY                         ADDRESS ON FILE
GEORGE W STEVENSON CH 13 TRUSTEE       5350 POPLAR AVE STE 500 MEMPHIS TN 38119-3697
GEORGE WEBER, ET AL.                   FLORIDA FORECLOSURE & CREDIT DEFENSE FIRM, P.L.; LEE SEGAL 13575 58TH STREET
                                       NORTH SUITE 140 CLEARWATER FL 33760
GEORGE WHITE APPRAISALS                1930 2ND AVE N BESSEMER AL 35020
GEORGE, JUSTIN                         ADDRESS ON FILE
GEORGE, NIKIA                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 491 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 517 of 1490
Claim Name                              Address Information
GEORGE, XAVIER                         ADDRESS ON FILE
GEORGES PLUMBING OF THE                KEYS INC PO BOX 501065 MARATHON FL 33050
GEORGES TOWNSHIP                       GEORGES TWP - TAX COLLEC 320 SMITHVILLE - HIGHHOU SMITHVILLE PA 15478
GEORGETOWN CITY                        CITY OF GEORGETOWN - CLE 100 N COURT ST GEORGETOWN KY 40324
GEORGETOWN COMMONS HOME OWNERS         6506 SHELTON HOME CT ARLINGTON TX 76017
GEORGETOWN COMMUNITY SERVICES ASSOC    1234 KING GEORGE BLVD SAVANNAH GA 31419
GEORGETOWN COUNTY                      GEORGETOWN COUNTY - TREA 129 SCREVEN STREET, RM 1 GEORGETOWN SC 29440
GEORGETOWN COUNTY / MOBI               GEORGETOWN COUNTY - TREA 129 SCREVEN STREET, RM 1 GEORGETOWN SC 29440
GEORGETOWN COUNTY DELINQUENT TAX       OFFICE ATTN: TREASURE OFFICE PO BOX 421270 GEORGETOWN SC 29442
GEORGETOWN COUNTY TREASURER            129 SCREVERN ST GEORGETOWN SC 29440
GEORGETOWN FIRE DISTRICT               GEORGETOWN FD - TAX COLL PO BOX 518 GEORGETOWN CT 06829
GEORGETOWN OF BATAVIA CONDO            50 EAST COMMERCE DR. SUITE 110 SCHAUMBURG IL 60173
GEORGETOWN OF BATAVIA II CONDO ASSN.   C/O NORTHWEST PROPERTY MANAGEMENT 780 TEK DRIVE CRYSTAL LAKE IL 60014
GEORGETOWN SQUARE CONDO ASSOC.         C/O FOSTER PREMIER, INC. 750 W. LAKE COOK RD., STE. 190 BUFFALO GROVE IL 60089
GEORGETOWN TOWN                        GEORGETOWN TOWN-TAX COLL 1 LIBRARY STREET GEORGETOWN MA 01833
GEORGETOWN TOWN                        GEORGETOWN TOWN-TAX COLL 50 BAYPOINT ROAD GEORGETOWN ME 04548
GEORGETOWN TOWN                        GEORGETOWN TOWN - COLLEC 39 THE CIRCLE GEORGETOWN DE 19947
GEORGETOWN TOWN                        TAX COLLECTOR 100 POLK COUNTY PLAZA ST BALSAM LAKE WI 54810
GEORGETOWN TOWN                        GEORGETWN TWN TREASURER 2182 100TH ST. LUCK WI 54853
GEORGETOWN TOWNSHIP                    GEORGETOWN TWP - TREASUR P.O. BOX 769 JENISON MI 49429
GEORGETOWN VILLAGE                     GEORGETOWN VILLAGE - COL P O BOX 220 GEORGETOWN LA 71432
GEORGIA                                BETTY THOMAS 2990 BRANDYWINE ROAD, SUITE 200 ATLANTA GA 30341-5565
GEORGIA                                DEBORAH LONG 2990 BRANDYWINE ROAD, SUITE 200 ATLANTA GA 30341-5565
GEORGIA                                FERNANDO ORNELAS 2990 BRANDYWINE ROAD, SUITE 200 ATLANTA GA 30341-5565
GEORGIA                                GENERAL CONTACT 2990 BRANDYWINE ROAD, SUITE 200 ATLANTA GA 30341-5565
GEORGIA ANN MURRELL                    1321 3/4 WEST 109TH ST LOS ANGELES CA 90044
GEORGIA CAS & SURETY CO                4370 PEACHTREE RD NE ATLANTA GA 30319
GEORGIA DEPARTMENT OF BANKING & FINANCE 2990 BRANDYWINE ROAD, SUITE 200 ATLANTA GA 30341-5565
GEORGIA DEPARTMENT OF REVENUE          1800 CENTURY BOULEVARD ATLANTA GA 30345
GEORGIA DEPARTMENT OF REVENUE          PO BOX 740397 ATLANTA GA 30374
GEORGIA DEPT OF COMMUNITY AFFAIRS A    60 EXECUTIVE PARK S NE ATLANTA GA 30329
GEORGIA FARM BUREAU CAS                1620 BASS RD MACON GA 31210
GEORGIA INS BROKERAGE IN               193 AUBURN AVE NE ATLANTA GA 30303
GEORGIA LIFE REALTY                    ATTN: DEBORAH HOHENSTEIN PO BOX 1538 VILLA RICA GA 30180
GEORGIA LIFE REALTY                    REO ADVANTAGE INC, 241 SOUTH CARROLL RD VILLA RICA GA 30180
GEORGIA POWER                          241 RALPH MCGILL BLVD. ATLANTA GA 30308
GEORGIA POWER                          96 ANNEX ATLANTA GA 30396-0001
GEORGIA PREMIER                        5895 MEMORIAL DR C STONE MOUNTAIN GA 30083
GEORGIA PREMIER INSURANC               PO BOX 871176 STONE MOUNTAIN GA 30087
GEORGIA SECRETARY OF STATE             313 WEST TOWER 2 MARTIN LUTHER KING JR. DR. ATLANTA GA 30334-1530
GEORGIA TOWN                           GEORGIA TOWN-TAX COLLECT 47 TOWN COMMON ROAD ST ALBANS VT 05478
GEORGIA UNDERWRITING ASSOCIATION       3355 ANNANDALE LN #3 SUWANEE GA 30024
GEORGIA WATER & FIRE                   1891 MCFARLAND PARKWAY ALPHARETTA GA 30005
GEOSCIENCE ENGINEERING                 2712 SATSUMA DRIVE 400 DALLAS TX 75229
GEOTRAC                                3900 LAYLIN ROAD NORWALK OH 44857
GEOVERA INS                            PO BOX 7010 FAIRFIELD CA 94533
GEOVERA INS CO                         1455 OLIVER RD FAIRFIELD CA 94534
GEOVERA INS COMPANY                    PO BOX 2408 FAIRFIELD CA 94533
GEOVERA SPECIALTY                      P O BOX 21160 FT LAUDERDALE FL 33335



Epiq Corporate Restructuring, LLC                                                                   Page 492 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 518 of 1490
Claim Name                            Address Information
GEOVERA SPECIALTY INS                 P O BOX 20869 ST PETERSBURG FL 33742
GEOVERA SPECIALTY INS                 P O BOX 7010 FAIRFIELD CA 94533
GEOVERA SPECIALTY INSURANCE COMPANY   PAYMENT PROCESSING CENTER PO BOX 7010 FAIRFIELD CA 94533-0232
GERACI, ANDREW                        ADDRESS ON FILE
GERALD A CRAFT                        ADDRESS ON FILE
GERALD ALVIN BOYKIN & BARBARA ANN     ADDRESS ON FILE
BOYKIN
GERALD ARNOLD REAL ESTATE             4A HOMES, LLC 311 GOLDEN OCALA BLVD MACON GA 31216
GERALD B CAMPBELL                     ADDRESS ON FILE
GERALD BAILEY INS AGCY                314 N EXPRESSWAY GRIFFIN GA 30223
GERALD BROWN REALTY & APPRAISALS      12115 OLD MARLBORO PIKE UPPER MARLBORO MD 20772
GERALD BRYANT INS AGENCY              4001 N SHEPPED 122 HOUSTON TX 77018
GERALD BYERS                          ADDRESS ON FILE
GERALD D PATTERSON                    ADDRESS ON FILE
GERALD F WOLLSCHLAEGER                ADDRESS ON FILE
GERALD LE DESMA                       ADDRESS ON FILE
GERALD LOMBARDO                       ADDRESS ON FILE
GERALD MUSCAVITCH AGENCY              11658 HURON ST SUITE 100 NORTHGLENN CO 80234
GERALD R PATTERSON &                  ADDRESS ON FILE
GERALD T TAETZ                        ADDRESS ON FILE
GERALD TRADUP                         ADDRESS ON FILE
GERALD WALLACE &                      ADDRESS ON FILE
GERALD WASSERMAN LLC                  3939 N CAUSEWAY BLVD STE 200 METAIRIE LA 70002
GERARD INS SRVCS LLC                  P O BOX 729 SAN ANDREAS CA 95249
GERARD MENTZ &                        AMBER MENTZ 805 VICTORIA DR RED LION PA 17356
GERARD R VETTER TRUSTEE               PO BOX 1171 GLEN BURNIE MD 21060-1171
GERARDI INS SRVCS                     16 POMFRET ST PUTNAM CT 06260
GERASIMOV, LENA                       ADDRESS ON FILE
GERDES, KEVIN                         ADDRESS ON FILE
GERGEN, SHARON                        ADDRESS ON FILE
GERHARDS                              6800 GISHOLT DR PO8124 MADISON WI 53708
GERI GODINA TAX COLLECTOR             11586 LINN ROAD ESPYVILLE PA 16424
GERKIN, KIMBERLY                      ADDRESS ON FILE
GERLACH, SABRINA                      ADDRESS ON FILE
GERLOFF COMPANY INC                   JAMES F GREGORY 14955 BULVERDE ROAD SAN ANTONIO TX 78247
GERMAN AMERICAN FARM MTL              15901 CENTRALCOMMERCE304 PFLUGERVILLE TX 78660
GERMAN CONSTRUCTION INC               2725 25TH AVE SE ROCHESTER MN 55904
GERMAN FARMERS MTL                    20 SPRING AVE WUKON IA 52172
GERMAN FARMERS MTL ASSMN              151 TILDEN RD CAIRO NE 68824
GERMAN FARMERS MTL SARDI              P O BOX 28 LAINGS OH 43752
GERMAN FARMERS MUT INS                116 NORTH MAIN SIOUX CENTER IA 51250
GERMAN FARMERS MUT INS                PO BOX 325 SIOUX CENTER IA 51250
GERMAN FARMERS MUTUAL                 INSURANCE COMPANY PO BOX 357 NEW KNOXVILLE OH 45871
GERMAN FARMERS MUTUAL                 P O BOX 357 NEW KNOXVILLE OH 45871
GERMAN FLATTS TOWN                    GERMAN FLATTS TN - COLLE PO BOX 160 MOHAWK NY 13407
GERMAN GUTIERREZ                      163 W. ROOSEVELT RD. WEST CHICAGO IL 60185
GERMAN MTL                            HWY 4 & 7 P O BOX 160 POMERY IA 50575
GERMAN MTL INS ASSOC                  702 SOUTH MAIN MONTICELLO IA 52310
GERMAN MUT INS                        P O BOX 191 NAPOLEON OH 43545



Epiq Corporate Restructuring, LLC                                                                Page 493 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 519 of 1490
Claim Name                               Address Information
GERMAN MUT INS                           P O BOX 245 SCRIBNER NE 68057
GERMAN MUT INS ASSOC NE                  914 ALDEN DR AUBURN NE 68305
GERMAN MUT INSCO DELPHOS                 112 E 3RD STREET DELPHOS OH 45833
GERMAN MUTL INS CO DELPH                 112 E 3RD STREET DELPHOS OH 45833
GERMAN MUTUAL INS ASSOC                  500 E HARRISON ST POMEROY IA 50575
GERMAN MUTUAL INS CO                     1733 MORNINGSTAR BLVD DECATUR IN 46733
GERMAN MUTUAL INS CO                     OF INDIANA 1733 MORNINGSTAR BLVD DECATUR IN 46733
GERMAN RODRIGUEZ &                       MAYRA RODRIGUEZ 13718 HANWELL AVE BELLFLOWER CA 90706
GERMAN TOWN                              GERMAN TOWN- TAX COLLECT 2491 COUNTY ROAD 2 MCDONOUGH NY 13801
GERMAN TOWNSHIP                          GERMAN TWP - TAX COLLECT POB 282 MCCLELLANDTOWN PA 15458
GERMANIA FARM MUT INS                    ASSOC P O BOX 1400 BRENHAM TX 77834
GERMANIA FARM MUTUAL INSURANCE COMPANY   507 HIGHWAY 290 EAST BRENHAM TX 77833
GERMANIA INS CO                          507 HWY 290 EAST BRENHAM TX 77833
GERMANIA TOWN                            GERMANIA TWN TREASURER N3495 COMET RD TIGERTON WI 54486
GERMANTOWN C S (TN OF CL                 GERMANTOWN CS-SCHOOL BUS TAX PROCESSING UNIT- PO ALBANY NY 12212
GERMANTOWN C S (TN OF GA                 GERMANTOWN CS-SCHOOL BUS TAX PROCESSING UNIT- PO ALBANY NY 12212
GERMANTOWN C S (TN OF GE                 GERMANTOWN CS-SCHOOL BUS TAX PROCESSING UNIT- PO ALBANY NY 12212
GERMANTOWN C S (TN OF LI                 GERMANTOWN CS-SCHOOL BUS TAX PROCESSING UNIT- PO ALBANY NY 12212
GERMANTOWN CITY                          GERMANTOWN CITY-TREASURE 1930 S GERMANTOWN RD GERMANTOWN TN 38138
GERMANTOWN INS                           P O BOX 100 PHILADELPHIA PA 19105
GERMANTOWN MUT INS CO                    W209 N11845 INS PLACE GERMANTOWN WI 53022
GERMANTOWN MUTUAL INS CO                 P O BOX 1020 GERMANTOWN WI 53022
GERMANTOWN MUTUAL INSURANCE              P.O. BOX 1020 GERMANTOWN WI 53022
GERMANTOWN TOWN                          GERMANTOWN TOWN- TAX COL 375 NORTHERN BOULEVARD GERMANTOWN NY 12526
GERMANTOWN TOWN                          GERMANTWN TWN TREASURER W216N14124 SPPRINGSIDE L RICHFIELD WI 53076
GERMANTOWN TOWN                          GERMANTWN TWN TREASURER N7560 17TH AVE NEW LISBON WI 53950
GERMANTOWN VILLAGE                       GERMANTWN VLG TREASURER N112 W17001 MEQUON RD/BO GERMANTOWN WI 53022
GERMANTOWN VILLAGE                       N112 W17001 PO BOX 1986/432 E WASHIN WEST BEND WI 53095
GERMANY TOWNSHIP                         GERMANY TWP - TAX COLLEC 780 KINDIG RD LITTLESTOWN PA 17340
GERMANY, IESHIA                          ADDRESS ON FILE
GERNER & KEARNS, CO., L.P.A.             TINA DAY 809 WRIGHT SUMMIT PARKWAY SUITE 200 FORT WRIGHT KY 41011
GERRISH TOWNSHIP                         GERRISH TOWNSHIP - TREAS 2997 E HIGGINS LK DR ROSCOMMON MI 48653
GERSHMAN LAW OFFICE PC                   610 YORK RD STE 200 JENKINTOWN PA 19046
GERTSCH, ALICIA                          ADDRESS ON FILE
GERZAIN ANDAYA PINEDA &                  EDWARD & LAURA ORTIZ 6067 MOUNTAIN VIEW AVE RIVERSIDE CA 92504
GESINGER EXTERIORS LLC                   14275 95TH STREET SW COKATO MN 55321
GETAHOUSE INC.                           12507 LEE LAKE DRIVE SPOTSYLVANIA VA 22551
GETDOCSNOW.COM, LLC                      8675 S. EASTERN AVENUE LAS VEGAS NV 89123
GETTY, ERIC                              ADDRESS ON FILE
GETTYSBURG BORO                          GETTYSBURG BORO - COLLEC 65 W MIDDLE ST GETTYSBURG PA 17325
GETTYSBURG S.D./CUMBERLA                 GETTYSBURG SD - TAX COLL 2059 TANEYTOWN ROAD GETTYSBURG PA 17325
GETTYSBURG S.D./FRANKLIN                 GETTYSBURG AREA SD - COL 2275 MUMMASBURG RD GETTYSBURG PA 17325
GETTYSBURG S.D./FREEDOM                  KIMBERLY BECKETT-TAX COL 596 MIDDLE CREEK RD FAIRFIELD PA 17320
GETTYSBURG S.D./GETTYSBU                 GETTYSBURG SD - TAX COLL 65 W MIDDLE ST GETTYSBURG PA 17325
GETTYSBURG S.D./HIGHLAND                 SUSAN FORSYTHE - TAX COL 745 KNOXLYN RD GETTYSBURG PA 17325
GETTYSBURG S.D./MOUNT J                  KIMBERLY LITTLE-TAX COLL 3425 BALTIMORE PIKE LITTLESTOWN PA 17340
GEYERMAN, SHARON                         ADDRESS ON FILE
GG & SON SERVICES LLC                    421 NW 215 AVE PEMBROKE PINES FL 33029
GG INS                                   5120 WOODWAY DR 5020 HOUSTON TX 77056



Epiq Corporate Restructuring, LLC                                                                     Page 494 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 520 of 1490
Claim Name                             Address Information
GHAZEE, JOSEPHINE                      ADDRESS ON FILE
GHENT TOWN                             GHENT TOWN- TAX COLLECTO P.O.BOX 98 GHENT NY 12075
GHERARDI, KEVIN                        ADDRESS ON FILE
GHIRMAI, AWET                          ADDRESS ON FILE
GHOLSTON, CLIFFORD                     ADDRESS ON FILE
GHOSHAL SNEHASHIS AND                  SUPARNA MUKHERJEE 11814 S ROCK WILLOW WAY PARKER CO 80134
GIA RISK MANAGEMENT LLC                9195 W 44TH AVE WHEAT RIDGE CO 80033
GIANG N DUONG                          7123 FAVIAN CT HOUSTON TX 77083
GIBBONS NEUMAN                         SEGALL ALLEN & HALLORAN 3321 HENDERSON BLVD TAMPA FL 33609
GIBBONS NEUMAN BELLO                   SEGALL ALLEN & HALLORAN 3321 HENDERSON BLVD TAMPA FL 33609
GIBBS REALTY & AUCTION CO INC          4891 D HWY 153 EASLEY SC 29642
GIBBS ROOFING & SIDING                 516 KEENELAND AVE WOODSTOCK GA 30189
GIBBS, BRAD                            ADDRESS ON FILE
GIBBS, JAMI                            ADDRESS ON FILE
GIBBSBORO BORO                         GIBBSBORO BORO -TAX COLL 49 KIRKWOOD ROAD GIBBSBORO NJ 08026
GIBRALTAR CITY                         GIBRALTAR CITY - TREASUR 29450 MUNRO GIBRALTER MI 48173
GIBRALTAR TOWN                         DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
GIBSLAND TOWN                          GIBSLAND TOWN - TAX COLL P.O. BOX 309 GIBSLAND LA 71028
GIBSON & ASSOCIATES, LLC               2754 ELECTRIC ROAD SUITE D ROANOKE VA 24018
GIBSON CONSTRUCTION                    PO BOX 16734 MEMPHIS TN 38116
GIBSON COUNTY                          GIBSON COUNTY-TRUSTEE PO BOX 259 TRENTON TN 38382
GIBSON COUNTY                          101 N MAIN PRINCETON IN 47670
GIBSON COUNTY                          GIBSON COUNTY - TREASURE 101 N. MAIN PRINCETON IN 47670
GIBSON COUNTY CLERK & MASTERS OFFICE   204 N COURT SQUARE B TRENTON TN 38382
GIBSON COUNTY TRUSTEE                  1 COURT SQUARE 102 TRENTON TN 38382
GIBSON COUNTY TRUSTEE                  P O BOX 259 TRENTON TN 38382
GIBSON ELECTRICAL                      WILLIAM GIBSON 4212 RED BIRD LN. DALLAS TX 75237
GIBSON HANDYMAN SERVICES               101 WILLIAMS ROAD WEST PARK FL 33023
GIBSON TOWN                            GIBSON N TREASRER 2211 ROCKLEDGE RD MISHICOT WI 54228
GIBSON TOWNSHIP                        LINDA SIVERS - TAX COLLE 11503 SR 92 SOUTH GIBSON PA 18842
GIBSON TOWNSHIP                        GIBSON TOWNSHIP - TREASU 8368 SAUNDERS RD STANDISH MI 48658
GIBSON, BRANDY                         ADDRESS ON FILE
GIBSON, CHARMAGNE                      ADDRESS ON FILE
GIBSON, DEBRA                          ADDRESS ON FILE
GIBSON, DEBRA                          ADDRESS ON FILE
GIBSON, JASON                          ADDRESS ON FILE
GIBSON, JOSCELYN                       ADDRESS ON FILE
GIBSON, JUSTIN                         ADDRESS ON FILE
GIBSON, KENYETTA                       ADDRESS ON FILE
GIBSON, KIMBERLY                       ADDRESS ON FILE
GIBSON, TROY                           ADDRESS ON FILE
GIBSON, YVONNE                         ADDRESS ON FILE
GIBSONVILLE TOWN                       GIBSONVILLE TOWN - TREAS 129 W MAIN ST GIBSONVILLE NC 27249
GIBSONVILLE TOWN - ALAMA               GIBSONVILLE TOWN - TREA 129 W MAIN ST GIBSONVILLE NC 27249
GIC MANAGEMENT                         211 E PARKWOOD 205 FRIENDSWOOD TX 77546
GIDEON                                 GIDEON CITY - COLLECTOR PO BOX 396 GIDEON MO 63848
GIEBEL, JOSEPH                         ADDRESS ON FILE
GIERTSEN CO OF MN INC                  8385 10TH AV N GOLDEN VALLEY MN 55427
GIESEY, BRANDON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 495 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 521 of 1490
Claim Name                              Address Information
GIESLER, SANDRA                         ADDRESS ON FILE
GIFFIN, TAMURA                          ADDRESS ON FILE
GIFFORD INS AGENCY                      1547 E LITTLE CREEK 101 NORFOLK VA 23518
GIG SEMPRE LLC                          PO BOX 3791 BIG SPRING TX 79720
GIGAMON INC.                            ATTN: LEGAL DEPARTMENT 3300 OLCOTT STREET SANTA CLARA CA 95054
GIKLING, TIFFANY                        ADDRESS ON FILE
GIL & ASSOC INSURANCE CONSULTANTS INC   9485 SW 72 STREET, SUITE 120-A MIAMI FL 33173
GIL GARDEN AVETRANI INS                 10689 N KENDALL DR 208 MIAMI FL 33176
GIL H PINEIRO VARGAS                    URB. ALMIRA AQ 11 CALLE 12 TOA BAJA PR 00949
GIL, ANGELICA                           ADDRESS ON FILE
GIL, VINCENT                            ADDRESS ON FILE
GILA COUNTY                             GILA COUNTY - TREASURER 1400 EAST ASH STREET GLOBE AZ 85501
GILA COUNTY TREASURER                   1400 EAST ASH STREET GLOBE AZ 85501
GILA COUNTY TREASURER                   1400 EAST ASH STREET GLOBE AZ 85502-1093
GILBERT GARCIA                          ADDRESS ON FILE
GILBERT J BLANCHARD INS                 AGENCY 1317 SE BLVD MORGAN CITY LA 70380
GILBERT JIMENEZ, ET AL.                 GEORGE E. ADELO, ESQ PO BOX 2477 SANTA FE NM 87504
GILBERT L PRIDDY &                      ADDRESS ON FILE
GILBERT LOPEZ                           ADDRESS ON FILE
GILBERT MORALES, ET AL.                 VILT & ASSOCIATES, P.C. ROBERT C. VILT 5177 RICHMOND AVE, STE. 1142 HOUSTON TX
                                        77056
GILBERT S MORDOH & CO INC               PO BOX 159 BLOOMINGTON IN 47402
GILBERT TOOMER                          ADDRESS ON FILE
GILBERT VILLAGE                         ADDRESS ON FILE
GILBERT, ADAM                           ADDRESS ON FILE
GILBERT, CHRIS                          ADDRESS ON FILE
GILBERT, JERMAIA                        ADDRESS ON FILE
GILBERT, TRACIE                         ADDRESS ON FILE
GILBERTO JAVIER PARIS MILLON            ADDRESS ON FILE
GILBERTO MARTINEZ &                     ADDRESS ON FILE
GILBERTO MOMPELLER                      ADDRESS ON FILE
GILBERTSVILLE-MT.UPTON S                GMU SCHOOL TAX COLLECTOR 693 ST. HWY 51 GILBERTSVILLE NY 13776
GILBERTSVILLE-MT.UPTON S                GMU SCHOOL TAX COLLECTOR 693 STATE HWY 51 GILBERTSVILLE NY 13776
GILBOA TOWN                             GILBOA TOWN-TAX COLLECTO PO BOX 187 TOWN HALL GILBOA NY 12076
GILBOA-CONESVILLE C S (T                GILBOA-CONESVILLE CS-COL 248 HUBBARD RD GILBOA NY 12076
GILBOA-CONESVLE CS (CMBN                IRENE HESS - TAX COLLECT 248 HUBBARD ROAD GILBOA NY 12076
GILCHRIST COUNTY                        GILCHRIST COUNTY-TAX COL PO BOX 194 TRENTON FL 32693
GILCHRIST COUNTY TAX COLLECTOR          112 S MAIN STREET TRENTON FL 32693-0194
GILCHRIST TRADING POST, LLC             6075 M-33 ATLANTA MI 49709
GILDARDO CORNEJO                        217 LILLY DR SAN JUAN TX 78589
GILDEMEISTER, KRISTEN                   ADDRESS ON FILE
GILES CARPENTRY &                       FOUNDATION 7828 HWY 43 SOUTH KOSCIUSKO MS 39090
GILES COUNTY                            GILES COUNTY - TREASURER 130 N MAIN STREET PEARISBURG VA 24134
GILES COUNTY                            GILES COUNTY-TRUSTEE PO BOX 678 PULASKI TN 38478
GILES, THOMAS                           ADDRESS ON FILE
GILFILLAN,GILPIN & BREHMAN              101 GREENWOOD AVENUE SUITE 420 JENKINTOWN PA 19046
GILFORD TOWN                            GILFORD TOWN -TAX COLLEC 47 CHERRY VALLEY ROAD GILFORD NH 03249
GILFORD TOWNSHIP                        GILFORD TOWNSHIP - TREAS 6230 GILFORD RD FAIRGROVE MI 48733
GILILEO ROOFING SERVICE LLC             P.O. BOX 90549 LAKELAND FL 33804



Epiq Corporate Restructuring, LLC                                                                   Page 496 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 522 of 1490
Claim Name                              Address Information
GILL CONSTRUCTION INC.                 MATTHEW R. GILL 19409 OLD RIVER ROAD VANCLEAVE MS 39565
GILL TOWN                              GILL TOWN - TAX COLLECTO 325 MAIN ROAD GILL MA 01354
GILL, CLARA                            ADDRESS ON FILE
GILL, JAMES                            ADDRESS ON FILE
GILL, STEVEN                           ADDRESS ON FILE
GILLAM, NEIKO                          ADDRESS ON FILE
GILLASPIE, KATHARINE                   ADDRESS ON FILE
GILLESPIE CENTRAL APPRAI               GILLESPIE CENTRAL APPRAI 1159 S. MILAM FREDERICKSBURG TX 78624
GILLESPIE FARM MTL                     319 FRIENDSHIP LANE FREDERICKSBURG TX 78624
GILLESPIE FARM MUTUAL INSURANCE COMPANY 319 FRIENDSHIP LANE FREDERICKSBURG TX 78624
GILLETT CITY                           GILLETT CITY TREASURER 150 N MCKENZIE AVE GILLETT WI 54124
GILLETT TOWN                           GILLETT TWN TREASURER PO BOX 605 GILLETT WI 54124
GILLFORD MUTUAL FIRE INS               122 N LAKESHORE DR LAKE CITY MN 55041
GILLIAM COUNTY                         GILLIAM COUNTY - TAX COL PO BOX 484 CONDON OR 97823
GILLIES, CANDI                         ADDRESS ON FILE
GILLIS PAINTING                        EDWARD GILLIS 126 NARRAGANSETT AVE JAMESTOWN RI 02835
GILLISPIE, MATTHEW                     ADDRESS ON FILE
GILLMAN INS GROUP                      11375 SOUTHBRIDGEPKWY100 ALPHARETTA GA 30022
GILMAN CITY                            GILMAN CITY - COLLECTOR 429 MAIN ST GILMAN CITY MO 64642
GILMAN TOWN                            GILMAN TWN TREASURER N7304 410TH ST SPRING VALLEY WI 54767
GILMANTON TOWN                         GILMANTON TOWN -TAX COLL PO BOX 550 GILMANTON NH 03237
GILMER COUNTY                          GILMER COUNTY-TAX COMMIS 1 BROAD ST - SUITE 105 ELLIJAY GA 30540
GILMER COUNTY SHERIFF                  GILMER COUNTY - SHERIFF 10 HOWARD ST GLENVILLE WV 26351
GILMER COUNTY TAX COMMISSIONER         1 BROAD STREET SUITE 105 ELLIJAY GA 30540
GILMER, CHAD                           ADDRESS ON FILE
GILMOND INS AGEANCY INC                725 N HWY A1A C-111 JUPITER FL 33477
GILMORE TOWNSHIP                       GILMORE TOWNSHIP - TREAS 6991 FORDYCE ROAD FARWELL MI 48622
GILMORE TOWNSHIP                       GILMORE TOWNSHIP - TREAS PO BOX 247 ELBERTA MI 49628
GILMORE, REKIA                         ADDRESS ON FILE
GILMOUR, ANGELA                        ADDRESS ON FILE
GILPIN COUNTY                          GILPIN COUNTY-TREASURER 203 EUREKA STREET CENTRAL CITY CO 80427
GILPIN TOWNSHIP                        GILPIN TWP - TAX COLLECT 962 ICE POND ROAD LEECHBURG PA 15656
GILS ROOFING                           GILVER DICKSON HC 63 BOX 313 WINSLOW AZ 86047
GILSON-HEEBNER, PATRICIA               ADDRESS ON FILE
GILSTRAP ROOFING INC.                  1512 EASLEY BRIDGE ROAD GREENVILLE SC 29611
GILSUM TOWN                            GILSUM TOWN-TAX COLLECTO P.O. BOX 36 GILSUM NH 03448
GINA B POTTER                          ADDRESS ON FILE
GINA CRAWFORD                          ADDRESS ON FILE
GINCO CONSTRUCTION &                   DEVELOPMENT 1075 CAXAMBAS DRIVE MARCO ISLAND FL 34145
GINGER C CARTER                        250 DIXIE ROAD RED SPRINGS NC 28377
GINGER TYLER AGENCY                    513 S 1ST ST SELAH WA 98942
GINGLES TOWN                           GINGLES TWN TREASURER 50725 STATE HWY 112 ASHLAND WI 54806
GINNIE MAE                             550 12TH STREET SW, THIRD FLOOR WASHINGTON DC 20024
GINNIE MAE                             OFFICER OF ISSUER & PORTFOLIO MANAGEMENT 425 3RD STREET, SW WASHINGTON DC
                                       20024
GIORDANO RESIDENTIAL APP               210 IVANHOE DR ROBBINSVILLE NJ 08691
GIORGIO COYNE & ASSC INC               1851 RITNER STREET PHILADELPHIA PA 19145
GIOVANNI INSIGNARES                    & KRISTINE INSIGNARES 3804 PLUM SPRINGS LN ELLICOTT CITY MD 21042
GIOVANTTI INS AGENCY INC               PO BOX 1688 MEDFORD NJ 08055



Epiq Corporate Restructuring, LLC                                                                   Page 497 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 523 of 1490
Claim Name                              Address Information
GIOVINA PAVONE &                       PETER PAVONE 4863 N VINE AVE NORRIDGE IL 60706
GIPSON SURVEYING                       398 ELMORE RD CABOT AR 72023
GIPSON, ALEXANDRIA                     ADDRESS ON FILE
GIRARD BORO                            GIRARD BORO - TAX COLLEC 705 LAKE ST GIRARD PA 16417
GIRARD CITY                            GIRARD CITY-TAX COLLECTO P O BOX 10 GIRARD GA 30426
GIRARD S.D./LAKE CITY                  GIRARD SD - TAX COLLECTO 10029 SEELEY STREET LAKE CITY PA 16423
GIRARD SCHOOL DISTRICT/G               GIRARD SD - TAX COLLECTO 10140 WEST RIDGE RD GIRARD PA 16417
GIRARD SCHOOL DISTRICT/G               GIRARD SD - TAX COLLECTO 705 LAKE ST GIRARD PA 16417
GIRARD TOWNSHIP                        GIRARD TWP - TAX COLLECT 10140 WEST RIDGE RD GIRARD PA 16417
GIRARD TOWNSHIP                        GIRARD TWP - TAX COLLECT 8983 GILLINGHAM RD FRENCHVILLE PA 16836
GIRARD TOWNSHIP                        GIRARD TOWNSHIP - TREASU 1009 MARSHALL RD COLDWATER MI 49036
GIRARDEAU, FADIA                       ADDRESS ON FILE
GIRARDVILLE BORO                       GIRARDVILLE BORO - COLLE PO BOX 104 GIRARDVILLE PA 17935
GIRGEN, TEAL                           ADDRESS ON FILE
GIRVIN & FERLAZZO, P.C.                20 CORPORATE WOODS BLVD ALBANY NY 12211
GIST, TIFFANY                          ADDRESS ON FILE
GITONGA, LYNN                          ADDRESS ON FILE
GITZKE, JENNA                          ADDRESS ON FILE
GIULIANI CONSTRUCTION & RESTORATION INC 424 LANO STREET SAN JOSE CA 95125
GIUOCO, SAMUEL                         ADDRESS ON FILE
GIVENS, MAURICE                        ADDRESS ON FILE
GIZZI, BRIAN                           ADDRESS ON FILE
GJ GENERAL CONTRACTOR                  608 9TH ST NE RIO RANCHO NM 87124
GJ MULTIPLES SERVICES                  EDGAR BETANCOURT DELEON VIA 37-4SN-3 VILLA FONTANA CAROLINA PR 00983
GJS APPRAISING                         926 W 62ND ST MINNEAPOLIS MN 55419-2210
GJS TRADITIONAL BLDG LLC               PO BOX 47742 ST PETERSBURG FL 33710
GK CONSTRUCTION                        GREGORY KWON 50 MORNING GLEN DRIVE SUWANEE GA 30024
GK CONSTRUCTION INC                    7122 RESEDA BLVD STE 202 RESEDA CA 91335
GL NAVARRO ROOFING &                   LINDA & LOFTEN SWINT 7211 SULKY LANE SAN ANTONIO TX 78240
GLACIER COMPANY & SERENA               & MICHAEL MARTIN 9427 195TH ST E PRIOR LAKE MN 55372
GLACIER COUNTY                         512 E MAIN CUT BANK MT 59427
GLACIER COUNTY                         GLACIER COUNTY - TREASUR 512 EAST MAIN ST CUT BANK MT 59427
GLADE SPRING TOWN                      GLADE SPRING TOWN - TREA 113 EAST GLADE STREET GLADE SPRING VA 24340
GLADE TOWNSHIP                         CATHY VAVALA - TAX COLLE 160 JENNIE LN WARREN PA 16365
GLADES COUNTY                          GLADES COUNTY-TAX COLLEC PO DRAWER 1589 MOORE HAVEN FL 33471
GLADEWATER CITY/ISD                    GLADEWATER ISD - TAX COL P O BOX 1688 GLADEWATER TX 75647
GLADSTONE CITY                         GLADSTONE CITY - TREASUR 1100 DELTA AVE GLADSTONE MI 49837
GLADSTONE RUSSELL, ET AL.              KORTE & WORTMAN, P.A. 2041 VISTA PARKWAY, SUITE 102 WEST PALM BEACH FL 33411
GLADWIN CITY                           GLADWIN CITY - TREASURER 1000 WEST CEDAR AVENUE GLADWIN MI 48624
GLADWIN COUNTY TREASURER               401 W CEDAR AVENUE GLADWIN MI 48624
GLADWIN TOWNSHIP                       GLADWIN TOWNSHIP - TREAS 3167 N HOCKADAY RD GLADWIN MI 48624
GLADYS BELIZAIRE                       ADDRESS ON FILE
GLADYS JOSEPH                          ADDRESS ON FILE
GLADYS LATTIMORE AND                   ADDRESS ON FILE
GLANCY, STEPHANIE                      ADDRESS ON FILE
GLANN LANDON                           2280 OLIVET AVE LOS OLIVOS CA 93441
GLANTON, BRION                         ADDRESS ON FILE
GLANTON, LATOYA                        ADDRESS ON FILE
GLASCO WATER DISTRICT                  4 HIGH STREET, TOWN OF SAUGERTIES ATTN: TAX COLLECTOR SAUGERTIES NY 12477



Epiq Corporate Restructuring, LLC                                                                   Page 498 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 524 of 1490
Claim Name                               Address Information
GLASCOCK COUNTY                          GLASCOCK CO-TAX COMMISSI PO BOX 221 GIBSON GA 30810
GLASFORD, JULIE                          ADDRESS ON FILE
GLASGOW CITY                             GLASGOW CITY - CLERK PO BOX 278 GLASGOW KY 42142
GLASGOW TOWN                             GLASGOW TOWN - TREASURER P O BOX 326 GLASGOW VA 24555
GLASGOW VILLAGE HOA                      C/O DNI PROPERTIES, INC. 662 OFFICE PARKWAY ST. LOUIS MO 63141
GLASS LEWIS & CO LLC                     ONE SANSOME ST SUITE 3300 SAN FRANCISCO CA 94104
GLASS, ROBERT                            ADDRESS ON FILE
GLASSBORO BORO                           GLASSBORO BORO - TAX COL 1 SOUTH MAIN STREET GLASSBORO NJ 08028
GLASSBORO PILOT                          GLASSBORO BORO - TAX COL 1 SOUTH MAIN STREET GLASSBORO NJ 08028
GLASSER AND GLASER, P.L.C.               580 E MAIN ST STE 600 NORFOLK VA 23510
GLASSER AND GLASSER                      580 E MAIN ST STE 600 NORFOLK VA 23510
GLASSER AND GLASSER PLC                  580 E MAIN ST STE 600 NORFOLK VA 23510
GLASSPORT BORO                           GLASSPORT BORO - TAX COL 440 MONONGAHELA AVE GLASSPORT PA 15045
GLASTONBURY TOWN                         GLASTONBURY TOWN-TAX COL 2155 MAIN ST TOWN HALL GLASTONBURY CT 06033
GLAZER & ASSOCIATES, P.A.                3113 STIRLING RD. SUITE 201 FORT LAUDERDALE FL 33312
GLEADLE, DANIEL                          ADDRESS ON FILE
GLEASON CITY                             GLEASON CITY-TAX COLLECT PO BOX 720 GLEASON TN 38229
GLEASON, MICHAEL                         ADDRESS ON FILE
GLEASON, TIMOTHY                         ADDRESS ON FILE
GLEN ARBOR TOWNSHIP                      GLEN ARBOR TWP - TREASUR PO BOX 56 GLEN ARBOR MI 49636
GLEN BRIAR CONDO, INC                    12009 NEBEL ST ROCKVILLE MD 20852
GLEN BURNIE BANK                         GROUND RENT PO BOX 70 GLEN BURNIE MD 21060
GLEN COVE CITY                           GLEN COVE CITY - TAX COL 9 GLEN STREET GLEN COVE NY 11542
GLEN COVE COUNTY                         GLEN COVE COUNTY - TAX D 9 GLEN STREET GLEN COVE NY 11542
GLEN COVE SCHOOL                         GLEN COVE SCHOOL-RECEIVE 9 GLEN STREET GLEN COVE NY 11542
GLEN FLORA VILLAGE                       GLEN FLORA VLG TREASURER W16516 OLD HWY 194 SHELDON WI 54766
GLEN FORSTER CONST &                     CLARK & SHONDA OWEN PO BOX 53451 LUBBOCK TX 79453
GLEN FORSTER CONSTRUCTION                PO BOX 53451 LUBBOCK TX 79453
GLEN GARDNER BORO                        GLEN GARDNER BORO- COLLE PO BOX 307 GLENGARDNER NJ 08826
GLEN HARRIS & ASSOCIATES                 PO BOX 21887 OKLAHOMA CITY OK 73156
GLEN HAVEN PROPERTY OWNERS ASSOCIATION   P. O.BOX 1812 TRINITY TX 75862-1812
GLEN HOA OF CITRUS COUNTY INC            PO BOX 640482 BEVERLY HILLS FL 34464
GLEN LEONARD                             & MANUEL DA MOTTA 220 MEMPHIS AVE HUNTINGTON BEACH CA 92648
GLEN O CAMERON                           366 FAIRMONT AVE POCATELLO ID 83201-3806
GLEN OAKS HOMEOWNERS ASSOCIATION, INC.   147 OLD SOLOMONS ISLAND ROAD, STE. 400 ANNAPOLIS MD 21401
GLEN OAKS MANOR HOA, INC                 4370 SOUTH TAMIAMI TRAIL SUITE 102 SARASOTA FL 34231
GLEN RIDGE BORO                          GLEN RIDGE BORO-TAX COLL 825 BLOOMFIELD AVE. ROOM GLEN RIDGE NJ 07028
GLEN ROCK BORO                           GLEN ROCK BORO - TAX COL MUNICIPAL BLDG1 HARDING GLEN ROCK NJ 07452
GLEN ROCK BORO                           GLEN ROCK BORO - TAX COL 108 WEST COURT GLEN ROCK PA 17327
GLEN SULCA &                             ELENA SULCA 18063 NW 60TH CT HIALEAH FL 33015
GLEN TOWN                                GLEN TOWN - TAX COLLECTO 7 ERIE ST FULTONVILLE NY 12072
GLEN WINSOR                              ADDRESS ON FILE
GLENBEULAH VILLAGE                       GLENBEULAH VLG TREASURER P.O. BOX 128 / 110 N SWI GLENBEULAH WI 53023
GLENBEULAH VILLAGE                       TAX COLLECTOR P.O. BOX 128 / 110 N SWI GLENBEULAH WI 53023
GLENBROOK HOMEOWNERS ASSOCIATION         P.O. BOX 447 GLENBROOK NV 89413
GLENBROOK WATER COOPERATIVE              PO BOX 295 GLENBROOK NV 89413
GLENBURN TOWN                            GLENBURN TOWN - TAX COLL 144 LAKEVIEW ROAD GLENBURN ME 04401
GLENBURN TOWNSHIP                        GLENBURN TWP - TAX COLLE P.O. BOX 497 DALTON PA 18414
GLENCAIRN COMMUNITY IMPROVEMENT ASSOC    17030 KIETH HARROW BLVD. HOUSTON TX 77084



Epiq Corporate Restructuring, LLC                                                                     Page 499 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 525 of 1490
Claim Name                             Address Information
GLENCO ROOFING, INC.                   GLEN PIERCE 3136 S. MAIN ST. FORT WORTH TX 76110
GLENCOE CITY                           CITY OF GLENCOE - CLERK PO BOX 98 GLENCOE KY 41046
GLENDA BRUNK                           GLENDA BRUNK, PRO SE 1010 CTY RD 300 ELLINGTON MO 63638
GLENDALE CITY                          GLENDALE CITY TREASURER 5909 N MILWAUKEE RIVER P GLENDALE WI 53209
GLENDALE CITY                          TRI INSTALLMENT 5909 N MILWAUKEE RIVER P GLENDALE WI 53209
GLENDALE ROOFING & CHAD                & ERICA OGLE 6130 W MYRTLE AVE GLENDALE AZ 85301
GLENDALE ROOFING & CONSTRUCTION LLC    6130 W MYRTLE AVENUE GLENDALE AZ 85301
GLENDALE S.D./BECCARIA T               GLENDALE AREA SD - COLLE 915 MAPLE ROAD COALPORT PA 16627
GLENDALE S.D./IRVONA BOR               GLENDALE SD - TAX COLLEC 255 HOPKINS STREET IRVONA PA 16656
GLENDALE S.D./READE TWP                ALICE ODONNELL - TAX COL PO BOX 79 GLASGOW PA 16644
GLENDALE S.D./WHITE TWP                WHITE TWP - TAX COLLECTO 1949 BEAVER VALLEY RD FLINTON PA 16640
GLENDALE SPRING HOA                    P.O. BOX 15427 SCOTTSDALE AZ 85267
GLENDALE TOWN                          GLENDALE TWN TREASURER 30684 CITY HWY P KENDALL WI 54638
GLENDALYS SANTIAGO AND                 ANGEL SANTIAGO SR 4002 DOWNEY CT ORLANDO FL 32822
GLENDON BORO (NRTHMPTN                 GLENDON BORO - TAX COLLE 24 FRAKNLIN ST EASTON PA 18042
GLENEAGLES CONDO I ASSN, INC           P. O. BOX 480337 DELRAY BEACH FL 33448
GLENEAGLES CONDO III ASSN INC          PO BOX 480337 DELRAY BEACH FL 33448
GLENEAGLES CONDOMINIUM 1 ASSOCIATION   15390 STRATHEARN DR DELRAY BEACH FL 33446
GLENEAGLES COUNTRY CLUB                7667 VICTORY LANE DELRAY BEACH FL 33446
GLENEAGLES COUNTRY CLUB, INC.          7667 VICTORY LANE DELRAY BEACH FL 33446
GLENFIELD BORO                         GLENFIELD BORO - TAX COL 91 HILL ROAD SEWICKLEY PA 15143
GLENHAVEN MOBILODGE                    13181 LAMPSON AVE GARDEN GROVE CA 92840
GLENMEADOW CONDOMINIUM TRUST           ROSANNA 1105 LEXINGTON STREET, BUILDING 1-R WALTHAM MA 02451
GLENMORA CITY                          GLENMORA CITY - TAX COLL P O BOX 265 GLENMORA LA 71433
GLENMORE TOWN                          BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
GLENN B STEARNS CH 13 TRUSTEE          801 WARRENVILLE RD STE 650 LISLE IL 60532
GLENN BRIDGES                          ADDRESS ON FILE
GLENN CALDWELL INS                     14566 MONO WAY SONORA CA 95370
GLENN COUNTY                           GLENN COUNTY - TAX COLLE 516 WEST SYCAMORE STREET WILLOWS CA 95988
GLENN COUNTY TAX COLLECTOR             516 W SYCAMORE STREET WILLOWS CA 95988
GLENN DAVIS                            GLENN DAVIS (PRO SE) P.O. BOX 26232 TUCSON AZ 85726
GLENN DAVIS & ASSOCS INC               23452 HWY 80 EAST STATESBORO GA 30461
GLENN DAVIS, ET AL.                    TINA DAVIS (PRO SE) 7451 W VELVO RD. TUCSON AZ 85757
GLENN E. QUINN, JANE DOE, OCCUPANT     PRO SE - GLENN QUINN PO BOX 13591 OKLAHOMA CITY OK 73113
GLENN FINLEY ATTORNEY AT LAW           2024 WILLIAMSBRIDGE ROAD BRONX NY 10461
GLENN FORSTER CONSTRUCTION             P.O. BOX 53451 LUBBOCK TX 79453
GLENN GRAE OWNER ASSOC.                C/O 4 DEGREES REAL ESTATE 1826 E SPRAGUE AVE SPOKANE WA 99202
GLENN HALL                             ADDRESS ON FILE
GLENN INSURANCE AGENCY                 PO BOX 365 ABSECON NJ 08201
GLENN INSURANCE INC                    500 E ABSENCON BLVD ABSENCON NJ 82010
GLENN J RUSSELL                        ADDRESS ON FILE
GLENN KINGERY INC                      PO BOX 2262 SALEM VA 24153
GLENN KNAKE                            ADDRESS ON FILE
GLENN M ROSS, PC                       566 SOUTH BETHLEHEM PIKE FORT WASHINGTON PA 19034
GLENN M. ATTAWAY                       ADDRESS ON FILE
GLENN MELTON AND IVEL MELTON           BRIAN C. ANDREWS , JAMES E. PILLEY D. WILSON JORDAN; ANDREWS LAW GROUP 6496
                                       WEATHERS PLACE, SUITE 200 SAN DIEGO CA 92121
GLENN RECKARD &                        ADDRESS ON FILE
GLENN ROZZEL                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 500 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 526 of 1490
Claim Name                              Address Information
GLENN SASSER                           ADDRESS ON FILE
GLENN SMYLY                            ELKIN-PECK, PLLC RICHARD PECK 12515 SPRING HILL DRIVE SPRING HILL FL 34609
GLENN TENORE &                         ADDRESS ON FILE
GLENN WALKER REMODELING                GLENN SCOTT WALKER GLENN SCOTT WALKER 4121 FM 1836 KAUFMAN TX 75142
GLENN, NATHANIEL                       ADDRESS ON FILE
GLENN, SAMUEL                          ADDRESS ON FILE
GLENNCO CONSTR & ANNA &                GREGORY SARI 163 YORKTOWN RD SWEDESBORO NJ 08085
GLENNVILLE CITY                        GLENNVILLE CITY-TAX COLL 134 S VETERANS BLVD GLENNVILLE GA 30427
GLENOLDEN BORO                         DONNA RUGGIERO - TAX COL P.O. BOX 185 GLENOLDEN PA 19036
GLENS FALLS CITY                       GLENS FALLS CITY-TAX COL 42 RIDGE STREET GLENS FALLS NY 12801
GLENS FALLS CITY SCH (CI               GLENS FALLS CS-TAX COLLE 42 RIDGE ST GLENS FALLS Y NY 12801
GLENS FALLS COMMON SD(CI               GLENS FALLS COMMON -COLL 42 RIDGE STREET GLENS FALLS NY 12801
GLENSHANNONRESERVE COMMUNITY ASSOC, INC 10907 GLENWOLDE HOUSTON TX 77099
GLENSHIRE CIVIC ASSOCIAT               PO BOX 177 PICKERINGTON OH 43147
GLENVIEW CITY                          CITY OF GLENVIEW - CLERK PO BOX 37 GLENVIEW KY 40025
GLENVIEW HILLS CITY                    CITY OF GLENVIEW HILLS - 6311 LIME ROAD LOUISVILLE KY 40222
GLENVIEW MANOR CITY                    CITY OF GLENVIEW MANOR - PO BOX 221196 LOUISVILLE KY 40252
GLENVILLE TOWN                         GLENVILLE TN-TAX RECEIVE 18 GLENRIDGE RD GLENVILLE NY 12302
GLENWOOD RESIDENTIAL SERVICES          JERRY MITCHELL DAVIS 523 KYSER SPRING HEALTH TX 75032
GLENWOOD RESIDENTIAL SERVICES          523 KYSER SPRING HEATH TX 75632
GLENWOOD TOWN                          GLENWOOD TWN TREASURER 3072 150TH AVENUE GLENWOOD CITY WI 54013
GLERTSEN COMPANY OF                    WISCONSIN INC STE C W223 N798 SARATOGA DR WAUKESHA WI 53186
GLOABL RISK SRVCS                      28365 DAVIS PKWY 201 WARRENVILLE IL 60555
GLOBAL ALLIANCE INTER                  NETWORK LLC PO BOX 520111 MIAMI FL 33152
GLOBAL ALUMINUM FACTORY                JOSE PEREZ BUENA VISTA 450 A 1751 SAN JUAN PR 00926
GLOBAL APPRAISAL LLC                   116 SETTLERS MILL LN DURHAM NC 27713
GLOBAL ARCHITECTURAL SERVICES INC      251 VALENCIA AVE. 1728 CORAL GABLES FL 33114
GLOBAL BUILDERS                        1632 CANTON RD JASPER GA 30143
GLOBAL BUILDERS & M                    EDWARDS & BLECA 365 RIDGE POINT DR CARMEL IN 46032
GLOBAL BUILDERS LLC                    1601 ORINOCO AVE COLUMBUS IN 47201
GLOBAL CROSSING TELECOMMUNICATIONS,    ATTN: GENERAL COUNSEL 1025 ELDORADO BOULEVARD BROOMFIELD CO 80021
INC.
GLOBAL ELITE REALTY                    504 INDEPENDENCE BLVD. SICKLERVILLE NJ 08081
GLOBAL ENT SOUTH FL INC                1043 NW 31ST AV POMPANO BEACH FL 33069
GLOBAL GREEN INS AGENCY                1371 MCNUTT HERCULANEUM MO 63048
GLOBAL GREEN INS AGENCY                4568 MERAMEC BOTTOM 2 ST LOUIS MO 63128
GLOBAL GREEN INS AGENCY                204 WEST PITMAN ST STE A OFALLON MO 63366
GLOBAL GREEN INS AGENCY                995 COOL SPRINGS INDUSTR OFALLON MO 63366
GLOBAL INS SRVCS                       21301 POWERLINE RD 211 BOCA RATON FL 33433
GLOBAL INSURANCE AGENCY                LLC 514 WESTFIELD AVE ELIZABETH NJ 07208
GLOBAL LIBERTY INS CO OF               68 S SERVICE RD 450 MELVILLE NY 11747
GLOBAL MANAGEMENT SERVICES CORP.       6625 MIAMI LAKES DRIVE, SUITE 365 MIAMI FL 33014
GLOBAL PROCEEDS LLC                    8194 W DEER VALLEY RD STE 106-278 PEORIA AZ 85382
GLOBAL PROPERTIES REALTY, LLC          10800 N. MILITARY TRAIL 118 PALM BEACH GARDENS FL 33410
GLOBAL RFG & CONTRACT                  LLC 2211 S 156TH CIR 2A OMAHA NE 68130
GLOBAL ROOFING                         QUALITY ROOFING OF COLORADO LLC. 6635 S. DAYTON ST. SUITE 230 GREENWOOD
                                       VILLAGE CO 80111
GLOBAL ROOFING &                       DERRICK & ALLYSON LAWARY 2575 NORTHBROOKE PLAZA NAPLES FL 34119
GLOBAL SOFTWARE SERVICES, INC.         D/B/A LATITUDE SOFTWARE ATTN: GENERAL COUNSEL 7800 BELFORT PARKWAY SUITE 100
                                       JACKSONVILLE FL 32256


Epiq Corporate Restructuring, LLC                                                                   Page 501 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 527 of 1490
Claim Name                              Address Information
GLOBETROTTERS ENG. CORP                 DAVE FELLER 300 SOUTH WACKER DRIVE SUITE 400 CHICAGO IL 60606
GLOCESTER TOWN                          GLOCESTER TOWN - TAX COL 1145 PUTNAM PIKE CHEPACHET RI 02814
GLORIA BROWN                            COMMUNITY LEGAL SERVICES, INC. BY: KERRY E. SMITH, ESQUIRE ATTORNEY ID NO.
                                        94473 1424 CHESTNUT ST PHILADELPHIA PA 19102
GLORIA BYRNE &                          MICHELLE BYRNE 2445 RAVENSWOOD DR TITUSVILLE FL 32780
GLORIA DASSA                            5149 MAGELLAN WAY E DELRAY BEACH FL 33484
GLORIA PUGH                             42788 WINDING POND TRAIL BELLEVILLE MI 48111
GLORON AGENCY INC                       120 BROADWAY 37TH FLOOR NEW YORK NY 10271
GLORY ENTERPRISES LLC                   PO BOX 1328 CLEBURNE TX 76033
GLORY FONTAH &                          STEPHEN TANJANG 9216 HOBART ST UPPER MARLBORO MD 20774
GLOSSER, GARY                           ADDRESS ON FILE
GLOSTER TOWN                            GLOSTER TOWN-TAX COLLECT PO BOX 1019 GLOSTER MS 39638
GLOUCESTER CITY                         GLOUCESTER CITY-TAX COLL 9 DALE AVENUE GLOUCESTER MA 01930
GLOUCESTER CITY                         GLOUCESTER CITY-TAX COLL 512 MONMOUTH AVENUE GLOUCESTER CITY NJ 08030
GLOUCESTER CITY                         MUNICIPAL BUILDING, 512 MONMOUTH STREET GLOUCESTER CITY NJ 08030
GLOUCESTER CITY                         WATER SEWER 512 MONMOUTH ST GLOUCESTER CITY NJ 08030
GLOUCESTER COUNTY                       GLOUCESTER COUNTY - TREA 6489 MAIN ST - COURTS BL GLOUCESTER VA 23061
GLOUCESTER COUNTY TREASURERS OFFICE     6489 MAIN STREET GLOUCESTER VA 23061
GLOUCESTER TOWNSHIP -FI                 GLOUCESTER TWP -COLLECTO PO BOX 8 BLACKWOOD NJ 08012
GLOUCESTER TOWNSHIP MUA                 P. O. BOX 216 GLANDORA NJ 08029
GLOUCESTOR TOWNSHIP MUA                 PO BOX 216 71 LANDING GLENDORA NJ 08029
GLOUDEMAN, ROSS                         ADDRESS ON FILE
GLOUSTER CONST & EST OF                 R PINNEY & M MAGRAS PO BOX 502942 ST THOMAS VI 00805
GLOVER TOWN                             GLOVER TOWN - TAX COLLEC 51 BEAN HILL RD GLOVER VT 05839
GLOVER, ABREE                           ADDRESS ON FILE
GLOVER, ALICIA                          ADDRESS ON FILE
GLOVER, JASON                           ADDRESS ON FILE
GLOVER, STEPHANIE                       ADDRESS ON FILE
GLOVERSVILLE CITY                       GLOVERSVILLE CITY-COMM O 3 FRONTAGE ROAD- CITY HA GLOVERSVILLE NY 12078
GLOVERSVILLE CITY (FULT                 GLOVERSVILLE CITY-CO TRE 223 WEST MAIN ST RM 202 JOHNSTOWN NY 12095
GLOVERSVILLE CS CMD TOWN                GLOVERSVILLE CSD-TAX COL 234 LINCOLN ST GLOVERSVILLE NY 12078
GLS LEGAL SERVICES                      1216 LUCHETTI STREET SAN JUAN PR 00907
GLS LEGAL SERVICES. LLC                 GENEVIEVE LOPEZ STIPES, ESQ. P.O. BOX 367308 SAN JUAN PR 00936-7308
GLUF, MICHAEL                           ADDRESS ON FILE
GLV INS                                 2005 VISTA PRKWY 200 WEST PALM BEACH FL 33411
GLYNN COUNTY                            GLYNN COUNTY-TAX COMMISS 1725 REYNOLDS ST - ROOM BRUNSWICK GA 31520
GLYNN COUNTY CLERK OF SUPERIOR          COURT PO BOX 1355 BRUNSWICK GA 31520
GLYNN COUNTY TAX COMMISSIONER           PO BOX 1259 BRUNSWICK GA 31521-1259
GLYNN HUMPHREY                          PO BOX 1084 WHITEWRIGHT TX 75491
GM SERVICES HOME MAINTENANCE & REPAIR   3563 MEADOWDALE DRIVE VALDOSTA GA 31606
GMAC INSURANCE                          P O BOX 414356 BOSTON MA 02241
GMAC MORTAGE CORPORATION                ATTN: MIKE AMBLE 4 WALNUT GROVE DRIVE HORSHAM PA 19044
GMAC MORTGAGE, LLC                      JOHN J. BLEIDT 105 S. SHERRIN AVENUE LOUISVILLE KY 40207
GMAC MORTGAGE, LLC.                     CHIDI EZE, ESQ., 255 LIVINGSTON STREET., 3RD FLOOR BROOKLYN NY 11217
GMAC MORTGAGE. LLC                      K. SPENCER LAUTERBAUGH, ESQ THE LAUTERBAUGH LAW FIRM 151 NORTH MAIN STREET NEW
                                        CITY NY 10956
GMAC REAL ESTATE FINE PROPERTIES        421 SAINT MICHAELS DR SANTA FE NM 87505
GMACM HOME EQUITY LOAN TRUST 2006-HE3   BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                        12TH FLOOR PITTSBURGH PA 15262
GMACM HOME EQUITY LOAN TRUST 2006-HE5   BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -


Epiq Corporate Restructuring, LLC                                                                    Page 502 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 528 of 1490
Claim Name                              Address Information
GMACM HOME EQUITY LOAN TRUST 2006-HE5   12TH FLOOR PITTSBURGH PA 15262
GMACM HOME EQUITY LOAN TRUST 2007-HE2   BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                        12TH FLOOR PITTSBURGH PA 15262
GMACM HOME LOAN TRUST 2006-HLTV1        BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                        12TH FLOOR PITTSBURGH PA 15262
GMACM MORTGAGE LOAN TRUST 2010-2,       MORTGAGE PASSTHROUGH CERTIFICATES 2010-2 U.S. BANK NA AS TRUSTEE 60 LIVINGSTON
                                        ST. PAUL MN 55107-2292
GMC SOFTWARE TECHNOLOGY INC.            ATTN: RICHARD WALL 470 ATLANTIC AVENUE 4TH FLOOR BOSTON MA 02210
GMF APPRAISALS INC                      5400 53RD AVE SACRAMENTO CA 95823
GMM INS INC                             115-A LIBRARY HILL LANE LEXINGTON SC 29072
GMM PROPERTIES &                        RAUL MORALES 17426 FAIRWAY OAKS DR SPRING TX 57703
GMM PROPERTIES LLC& RAUL                MORALES& M MORALES-BATES PO BOX 11323 SPRING TX 77391
GMPI INC                                PO BOX 198539 CHICAGO IL 60619
GMS CONSTRUCTION CO INC                 PO BOX 565 SOUTHBURY CT 06488
GMT ASSOCIATES INSURANCE                1631 HILLSIDE AVE NEW HYDE PARK NY 11040
GNC CONSTRUCTION & REMODELING           GUSTAVO CORDERO JR. 10431 THORNHURN CT HOUSTON TX 77065
GND CONST & JUAN                        RODRIGUEZ & I GUERRERO 163 W ROOSEVELT RD WEST CHICAGO IL 60185
GND CONSTRUCTION                        163 W ROOSEVELT RD WEST CHICAGO IL 60185
GNP BROKERAGE                           1944 A 52ND ST BROOKLYN NY 11204
GNS INSURANCE SRVCS INC                 PO BOX 4208 CEDAR PARK TX 78630
GNSD UNLIMITED ROOF SERVICES CORP       HENISSE CARRERA 13640 NW 19 AVE, 18 OPA LOCKA FL 33054
GO FIXX IT                              2465 WEST SHORE RD WARWICK RI 02889
GO PRO CONSTRUCTION INC                 1108 POND VIEW DR FOLSOM CA 95630
GO WITH GREEN                           ALONZA H. GREEN 1206 WILKINS RD. MOBILE AL 36618
GOBBLE, AMANDA                          ADDRESS ON FILE
GOBERT, KALEENA                         ADDRESS ON FILE
GOBLES CITY                             GOBLES CITY - TREASURER 105 E MAIN ST GOBLES MI 49055
GOCELA, JOHN                            ADDRESS ON FILE
GOCO GROUP LLC &                        CHARLES & OLA NOONAN 8207 SAM SNEAD SAN ANTONIO TX 78240
GODBOUT, NICOLAS                        ADDRESS ON FILE
GODFREY, DAVID                          ADDRESS ON FILE
GODFREY, KARL                           ADDRESS ON FILE
GODINA, RUBY                            ADDRESS ON FILE
GODWIN, ELLEN                           ADDRESS ON FILE
GOEBBEL, CRAIG                          ADDRESS ON FILE
GOEDE, ADAMCZYK & DEBOEST, PLLC         8950 FONTANA DEL SOL WAY 100 NAPLES FL 34109
GOEDE, ADAMCZYK, DEBOEST & CROSS PLLC   8950 FONTANA DEL SOL WAY STE 100 NAPLES FL 34109
GOEDECKE SURVEYING, LLC                 205 S. MAIN, P.O. BOX 68 EL DORADO KS 67042
GOEDERT REAL ESTATE                     1324 N. MAIN ST. ADRIAN MI 49221
GOEDKEN, BRAD                           ADDRESS ON FILE
GOETZ INSURORS INC                      P O BOX 190 FORT MORGAN CO 80701
GOETZ TOWN                              GOETZ TWN TREASURER PO BOX 147 / 23681 COUNT CADOTT WI 54727
GOFFSTOWN TOWN                          GOFFSTOWN TOWN - TAX COL 16 MAIN STREET GOFFSTOWN NH 03045
GOFORTH, WARREN                         ADDRESS ON FILE
GOGA, AURORE                            ADDRESS ON FILE
GOGEL AND GOGEL                         2 MATTOON STREET SPRINGFIELD MA 01105
GOH, BELINDA                            ADDRESS ON FILE
GOINS, SHEILA                           ADDRESS ON FILE
GOLD CREEK TOWNHOUSE OWNERS ASSOCIATION 1401 EL CAMINO AVE 200 SACRAMENTO CA 95815
GOLD KEY CLUB HOA, INC.,                14275 SW 142 AVE MIAMI FL 33186


Epiq Corporate Restructuring, LLC                                                                    Page 503 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 529 of 1490
Claim Name                               Address Information
GOLD KEY ROOFING LLC                     4874 S ORANGE AVE ORLANDO FL 32806
GOLD MEDAL APPRAISALS & REALTY LLC       15719 N EQUESTRIAN TRAIL TUCSON AZ 85739
GOLD PROPERTY MANAGEMENT & ASSOC. INC.   175 FONTAINEBLEAU BLVD. 2A5 MIAMI FL 33172
GOLD SPRINGS WEST ASSOCIATION            PO BOX 1854 COLUMBIA CA 95310-1854
GOLD STAR ADJUSTERS LLC                  2601 MICHAELSON WAY JACKSONVILLE FL 32223
GOLD STAR CONTRACTINGLLC                 3025 4TH AVE E SHAKOPEE MN 55379
GOLD STAR PREMIUM                        ROOFING INC 1425 BRENTWOOD ST UNIT14 LAKEWOOD CO 80214
GOLD START GROUP LLC                     201 NW 64 AVE MIAMI FL 33126
GOLDAMITY INS                            22320 BARTON RD D GRAND TERRACE CA 92313
GOLDBERG & CUVILLIER PC                  1400 MONTREAL RD STE 100 TUCKER GA 30084
GOLDCREST COMMUNITIES                    C/O SCHMIDT PROPERTIES 1011 W SANETTA NAMPA ID 83651
GOLDCREST COMMUNITIES, L.L.C.            722 N. CAMBRIDGE NAMPA ID 83651
GOLDCREST COMMUNITIES, LLC               722 N CAMBRIDGE ST. NAMPA ID 83651
GOLDEN & AMOS PLLC                       543 FIFTH ST PARKERSBURG WV 26101
GOLDEN AND AMOS PLLC                     P O BOX 81 PARKERSBURG WV 26102
GOLDEN BEAR INS CO                       709 N CENTER ST STOCKTON CA 95202
GOLDEN BEAR INSURANCE                    COMPANY P. O. BOX 981146 WEST SACREMENTO CA 95798
GOLDEN BEAR INSURANCE                    P O BOX 981146 WEST SACREMENTO CA 95798
GOLDEN BELT CONSTRUCTION, LLC            BRAD CRONE PO BOX 1784 GREAT BEND KS 67530
GOLDEN CENTURY INS                       69-27 164TH ST 2ND FL FRESH MEADOWS NY 11365
GOLDEN GATE IRRIGATION DISTRICT          824 DEARBORN STREET CALDWELL ID 83605
GOLDEN GLOBAL INSURANCE                  19950 W COUNTRY CLUB DR SUITE 902 AVENTURA FL 33180
GOLDEN HIGHLANDS HOMEOWNERS ASSOCIATION 21276 WHITE PINE DR 9 TEHACHAPI CA 93561
GOLDEN HILLS CSD                         P O BOX 637 TEHACHAPI CA 93581
GOLDEN HILLS PROPERTY OWNERS ASSOC, INC 2775 NW 49TH AVENUE #205 PMB 229 OCALA FL 34482-4088
GOLDEN HILLS SANITATION CO INC           IN RECEIVERSHIP PO BOX 3257 CLOVIS CA 93613
GOLDEN HOME IMPROVEMENT                  7611 NARCISSUS ST HOUSTON TX 77012
GOLDEN LAKES HOMEOWNERS ASSOC. INC.      1500 GOLDEN LAKES BLVD. WEST PALM BEACH FL 33411
GOLDEN LAKES HOMEOWNERS ASSOCIATION,     1500 GOLDEN LAKES BLVD WEST PALM BEACH FL 33411
INC
GOLDEN MEADOW TOWN                       GOLDEN MEADOW TOWN - COL P.O. BOX 307 GOLDEN MEADOW LA 70357
GOLDEN MOSS INS AGENCY                   PO BOX 248 PORT NECHES TX 77651
GOLDEN OPPORTUNITY, LLC                  PATRICIA GOLDEN, PRO SE 570 MILLER RD SOUTH WINDSOR CT 06074
GOLDEN RAIN FOUNDATION OF LAGUNA WOODS   24351 EL TORO ROAD LAGUNA WOODS CA 92637
GOLDEN RAIN FOUNDATION OF LAGUNA WOODS   PO BOX 2220 LAGUNA WOODS CA 92654
GOLDEN REALTY SERVICES COMPANY, LLC      P. O. BOX 1554 BUDA TX 78610
GOLDEN RULE GENERAL CONTRACTING, LLC     WILLIAM R OHAVER 5365 WILSON RD FORT WORTH TX 76140
GOLDEN SPIKE ROOFING                     4010 S SPRUCE ST DENVER CO 80237
GOLDEN SPREAD ROOFING INC                405 S CROCKETT AMARILLO TX 79106
GOLDEN STATE APPRAISAL COMPANY           PO BOX 3394 VICTORVILLE CA 92395
GOLDEN STATE INS SRVCS                   P O BOX 3157 APPLE VALLEY CA 92307
GOLDEN STATE INSPECTIONS                 2113 EAST F STREET SUITE 1 OAKDALE CA 95361
GOLDEN SURF TOWERS CONDO ASSOC. INC      C/O ACCOUNTSULT LLC 3109 STIRLING ROAD SUITE 202 FORT LAUDERDALE FL 33312
GOLDEN TOWNSHIP                          GOLDEN TOWNSHIP - TREASU PO BOX 26 MEARS MI 49436
GOLDEN TREE                              GOLDENTREE ASSET MANAGEMENT LP 485 LEXINGTON AVENUE, 15TH FLOOR NEW YORK NY
                                         10017
GOLDEN TRIANGLE WASTE SERVICES           PO BOX 8880 COLUMBUS MS 39705
GOLDEN VALLEY APPRAISALS                 PO BOX 131 ATWATER CA 95301
GOLDEN VALLEY COUNTY                     GOLDEN VALLEY COUNTY TRE PO BOX 10 RYEGATE MT 59074



Epiq Corporate Restructuring, LLC                                                                  Page 504 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 530 of 1490
Claim Name                              Address Information
GOLDEN VALLEY ESTATES                  6505 241ST AVE E OFFICE BUCKLEY WA 98321
GOLDEN VALLEY MHC LLP                  18006 SKY PARK CIRCLE STE 200 IRVINE CA 92614
GOLDEN VALLEY REST &                   TRANG LAM & QUANG LAM 3635 W RICHERT AVE 102 FRESNO CA 93722
GOLDEN, SYLVIA                         ADDRESS ON FILE
GOLDENSURF TOWERS CONDOMINIUM          137 GOLDEN ISLES DRIVE HALLANDALE BEACH FL 33009
GOLDEY, TAMMY                          ADDRESS ON FILE
GOLDMAN & GRANT ATTORNEYS AT LAW       205 W. RANDOLPH SUITE 1100 CHICAGO IL 60606
GOLDMAN ENTERPRISES                    DBA PAUL DAVIS RESTORATION OF KS CITY 14813 W 95TH STREET LENEXA KS 66215
GOLDMAN SACHS & CO                     ATTN: NEW YORK FUNDING 200 WEST STREET 5TH FLOOR NEW YORK NY 10282
GOLDMAN SACHS & CO.                    ATTN: REPO DOCUMENTATION 30 HUDSON STREET 4TH FLOOR JERSEY CITY NJ 07302
GOLDMAN SACHS ASSET MANAGEMENT LP      ATTN: MR. STEVEN MARK BARRY CIO OF FUNDAMENTAL EQUITY 200 WEST STREET NEW YORK
                                       NY 10282-2102
GOLDMAN SACHS ASSET MGMT. LP           MR. STEVEN MARK BARRY CIO OF FUNDAMENTAL EQUITY 200 WEST STREET NEW YORK NY
                                       10282-2102
GOLDMAN SACHS MMAF                     MR. KENT ARTHUR CLARK CFA, MBA MANAGING DIRECTOR 200 WEST STREET NEW YORK NY
                                       10282-2102
GOLDMAN SACHS MULTI MGR ALTS FUND      ATTN: MR. KENT ARTHUR CLARK CFA, MBA MANAGING DIRECTOR 200 WEST STREET NEW
                                       YORK NY 10282-2102
GOLDMAN SACHS TRUST II                 GOLDMAN SACHS MULTI-MANAGER NON-CORE FIXED INCOME FUND
GOLDMAN, TISEO & STURGES, P.A.         701 JC CENTER COURT SUITE 3 PORT CHARLOTTE FL 33954
GOLDNER ASSOCIATES, INC.               ATTN: GENERAL COUNSEL 231 VENTURE CIRCLE NASHVILLE TN 37228
GOLDNER ASSOCIATES, INC.               ATTN: MITCH EMOFF 231 VENTURE CIRCLE NASHVILLE TN 37228
GOLDSBORO BORO                         DEBRA S. POPP - TAX COLL 1909 OLD TRAIL ROAD ETTERS PA 17319
GOLDSIDE ESTATES HOMEOWNERS ASSOC.     PO BOX 943 OAKHURST CA 93644
GOLDSMITH, YUBANCA                     ADDRESS ON FILE
GOLDSON, CRAIG                         ADDRESS ON FILE
GOLDSTAR CONSTRUCTION                  WILLIAM K TCHENG 1913 HILL PLACE SNOHOMISH WA 98290
GOLDSTAR PREMIUM ROOFING INC           1425 BRENTWOOD UNIT 14 LAKEWOOD CO 80214
GOLDSTEIN & GREENLAW LLP               118-35 QUEENS BLVD STE 1515 FOREST HILLS NY 11375
GOLDSTEIN AND PECK, P.C.               WALTER A. FLYNN, JR. 1087 BROAD STREET BRIDGEPORT CT 06604
GOLDSTEIN EDGAR & REAGAN               741 J CLYDE MORRIS BLVD NEWPORT NEWS VA 23601
GOLDSTEIN, MARIA                       ADDRESS ON FILE
GOLEY, HANIKA                          ADDRESS ON FILE
GOLF BREEZE REALTY LLC                 13435 S MCCALL RD SUITE 95 PORT CHARLOTTE FL 33981
GOLF KNOLLS ASSOCIATION                29070 CAMINO ALBA MURRIETA CA 92563
GOLF POINTE AT PALM AIRE CTRY CLUB ASSN 3701 SOUTH OSPREY AVENUE SARASOTA FL 34239
GOLF TO GULF BUILDERSINC               10600 CHEVROLET WAY 211 ESTERO FL 33928
GOLF VIEW COLONY HOMEOWNERS ASSOCIATION 1002 COLONY DRIVE NORTH MYRTLE BEACH SC 29582
GOLFVIEW HOA INC                       25031 CRANES ROOST CIR LEESBURG FL 34748
GOLIAD CITY/ISD                        GOLIAD CITY/ISD - COLLEC P O BOX 830 GOLIAD TX 77963
GOLIAD COUNTY                          GOLIAD COUNTY - TAX COLL P O BOX 800 GOLIAD TX 77963
GOLIATH ROOFING & REMODE               2437 BAY AREA BLVD 109 HOUSTON TX 77058
GOLL, CASSANDRA                        ADDRESS ON FILE
GOLLAN, CHRISTOPHER                    ADDRESS ON FILE
GOLSON LAW FIRM                        WILLIAM M GOLSON 1230 S. MYRTLE AVE., STE.105 CLEARWATER FL 33756-3445
GOLSON, BRITTANY                       ADDRESS ON FILE
GOMEZ INSURANCE AGENCY                 3641 MITCHELL RD SUITE D CERES CA 95307
GOMEZ ROOFING CO                       1015 NW 31 AVE POMPANO BEACH FL 33069
GOMEZ, ESMERALDA                       ADDRESS ON FILE
GOMEZ, JAGGER                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 505 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 531 of 1490
Claim Name                            Address Information
GOMEZ, JORGE                          ADDRESS ON FILE
GOMEZ, ODETTE                         ADDRESS ON FILE
GOMEZ, VYVY                           ADDRESS ON FILE
GOMOLL, JEFFREY                       ADDRESS ON FILE
GONSALVES, LILLIANA                   ADDRESS ON FILE
GONSALVES, ROBERT                     ADDRESS ON FILE
GONSTEAD, JON                         ADDRESS ON FILE
GONYON, ALYSSA                        ADDRESS ON FILE
GONZALES COUNTY                       GONZALES COUNTY - COLLEC P O BOX 677 GONZALES TX 78629
GONZALES, AUGUSTINE                   ADDRESS ON FILE
GONZALES, AUGUSTINE                   ADDRESS ON FILE
GONZALES, FELICIA                     ADDRESS ON FILE
GONZALES, GABRIELLA                   ADDRESS ON FILE
GONZALES, JENNIFER                    ADDRESS ON FILE
GONZALES, RITA                        ADDRESS ON FILE
GONZALES, VANESSA                     ADDRESS ON FILE
GONZALES, VICKIE                      ADDRESS ON FILE
GONZALEZ & HERRERA PA                 11401 SW 40TH ST STE 204 MIAMI FL 33165
GONZALEZ INS AGENCY                   2700 N MACDILL AVE 109 TAMPA FL 33607
GONZALEZ REMODELING                   615 FREEMAN ST CALDWELL TX 77836
GONZALEZ ROOFING &                    GUTTERS 1251 E ORCHID DR PUEBLO WEST CO 81007
GONZALEZ TEXAS BUILDERS               5431 CAPLIN ST HOUSTON TX 77026
GONZALEZ, AMANDA                      ADDRESS ON FILE
GONZALEZ, ANTHONY                     ADDRESS ON FILE
GONZALEZ, ARACELI                     ADDRESS ON FILE
GONZALEZ, ARNOLD                      ADDRESS ON FILE
GONZALEZ, DENISE                      ADDRESS ON FILE
GONZALEZ, FRANCES                     ADDRESS ON FILE
GONZALEZ, GLORIA                      ADDRESS ON FILE
GONZALEZ, ISMAEL                      ADDRESS ON FILE
GONZALEZ, JENNY                       ADDRESS ON FILE
GONZALEZ, MAYRA                       ADDRESS ON FILE
GONZALEZ, MELISSA                     ADDRESS ON FILE
GONZALEZ, ROXANNE                     ADDRESS ON FILE
GONZALEZ, TONY                        ADDRESS ON FILE
GONZALEZ, TRACEY                      ADDRESS ON FILE
GONZALEZ, VICTORIA                    ADDRESS ON FILE
GONZALEZ-DOWNS, OLIVIA                ADDRESS ON FILE
GONZALEZ-PEREZ, ALEJANDRO             ADDRESS ON FILE
GONZALO JIMENEZ INS AGY               8323 SOUTHWEST FREEWAY SUITE 390 HOUSTON TX 77074
GONZELEZ AND CO INS                   5833 KENNEDY BLVD N BERGEN NJ 07047
GOOCH, LISA                           ADDRESS ON FILE
GOOCHLAND COUNTY                      GOOCHLAND COUNTY - TREAS 1800 SANDY HOOK ROAD GOOCHLAND VA 23063
GOOD LUCK HOME REMODELIN              8423 MOBUD DR HOUSTON TX 77036
GOOD NEWS APPRAISALS                  EDWARD J NEWSOME PO BOX 16161 KANSAS CITY MO 64112
GOOD TURN CONTRACTING LL              3628 HICKORY AVE BALTIMORE MD 21211
GOODAR TOWNSHIP                       GOODAR TOWNSHIP - TREASU 5468 GOODAR RD SOUTH BRANCH MI 48761
GOODE, LATASHA                        ADDRESS ON FILE
GOODE, MADELINE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 506 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 532 of 1490
Claim Name                            Address Information
GOODHUE COUNTY                        GOODHUE CO. - AUD/TREASU 509 W 5TH STREET, RM 206 RED WING MN 55066
GOODING COUNTY                        GOODING COUNTY - TREASUR PO BOX 326 GOODING ID 83330
GOODLAND GLASS LLC                    829 W HWY 24 GOODLAND KS 67735
GOODLAND TOWNSHIP                     GOODLAND TOWNSHIP - TREA 2374 N VAN DYKE IMLAY CITY MI 48444
GOODLETTSVILLE CITY                   PROPERTY TAX OFFICE 105 S MAIN STREET GOODLETTSVILLE TN 37072-1747
GOODLETTSVILLE CITY/DAVI              GOODLETTSVILLE-TAX COLLE 105 S MAIN ST GOODLETTSVILLE TN 37072
GOODLETTSVILLE CITY/SUMN              GOODLETTSVILLE-TAX COLLE 105 S MAIN ST GOODLETTSVILLE TN 37072
GOODLOE-GREEN, MARILYN                ADDRESS ON FILE
GOODMAN                               GOODMAN CITY - COLLECTOR 203 W. BARLOW GOODMAN MO 64843
GOODMAN MANAGEMENT CO INC             125 BRONX RIVER RD TENANT CORP 5683 RIVERDALE AVENUE, STE 203 BRONX NY 10471
GOODMAN SHAPIRO &                     LOMBARDI LLC 14 BREAKNECK RD STE 203 LINCOLN RI 02865
GOODMAN SHAPIRO & LOMBARDI LLC        3 ALLIED DR STE 107 DEDHAM MA 02026
GOODMAN SHAPIRO & LOMBARDI LLC        14 BREAKNECK HILL RD STE 203 LINCOLN RI 02865
GOODMAN TOWN                          GOODMAN TWN TREASURER PO BOX 306 / W15762 NORT GOODMAN WI 54125
GOODRICH ROOFING CORP                 3401 VASSAR DR NE ALBUQUERQUE NM 87107
GOODRICH VILLAGE                      GOODRICH VILLAGE - TREAS P.O.BOX 276 GOODRICH MI 48438
GOODRICH, BRIAN                       ADDRESS ON FILE
GOODS, LARRY                          ADDRESS ON FILE
GOODSON, JEREMY                       ADDRESS ON FILE
GOODVILLE MUT CAS CO                  625 WEST MAIN ST NEW HOLLAND PA 17557
GOODVILLE MUTUAL CAS                  PO BOX 489 NEW HOLLAND PA 17557
GOODVIN, MARIA                        ADDRESS ON FILE
GOODWELL TOWNSHIP                     GOODWELL TOWNSHIP - TREA 3164 NORTH ELM AVE WHITE CLOUD MI 49349
GOODWILL REALTY GROUP                 579 W NORTH AVENUE SUITE 300B ELMHURST IL 60126
GOODWILL REALTY GROUP INC             17W220 22ND ST STE 250B OAKBROOK TERRACE IL 60181
GOODWILL REALTY GROUP, INC.           579 W. NORTH AVE., SUITE 300B ELMHURST IL 60126
GOODWIN APPRAISALS                    1650 CAMINO DEL REX LAS CRUCES NM 88005
GOODWIN MANAGEMENT, INC.              11149 RESEARCH BLVD. SUITE 100 AUSTIN TX 78759
GOODWIN REO GROUP INC                 2338 N LOOP 1604 W SUITE 120 SAN ANTONIO TX 78248
GOODWIN, MICHELLE                     ADDRESS ON FILE
GOODWIN, NICOLE                       ADDRESS ON FILE
GOODWIN, TABATHA                      ADDRESS ON FILE
GOODWORKS SCRANTON &                  P O BOX 1257 GLASTONBURY CT 06033
GOOGLE LLC                            1600 AMPHITHEATRE PARKWAY MOUNTAIN VIEW CA 94043
GOOGLE, INC.                          ATTN: GENERAL COUNSEL 1600 AMPHITHEATRE PARKWAY MOUNTAIN VIEW CA 94043
GOOSE CREEK CISD                      4544 INTERSTATE 10 EAST BAYTOWN TX 77521
GOOSE CREEK CISD                      GOOSE CREEK CISD - COLLE P O BOX 2805 BAYTOWN TX 77522
GOOSEHEAD INS                         9830 SW 77TH AVE 200 MIAMI FL 33156
GOOSEHEAD INS                         100 E ROYAL LN 320 IRVING TX 75039
GOOSEHEAD INS                         1500 SOLANA BLVD 4 4500 WESTLAKE TX 76262
GOOSEHEAD INS AGENCY LLC              PO BOX 732300 DALLAS TX 75373
GOOSEHEAD INSURANCE                   2020 PONCE DE LEON BLVD SUITE 1205B CORAL GABLES FL 33134
GORDON APPRAISAL SERVICE INC          1601 BROADWAY AVE SUITE 10 MATTOON IL 61938
GORDON BORO                           GORDON BORO - TAX COLLEC 5 RIDGE LANE POB 93 GORDON PA 17936
GORDON C GRIMES                       ADDRESS ON FILE
GORDON COUNTY                         GORDON COUNTY-TAX COMMIS PO BOX 337 CALHOUN GA 30703
GORDON DIXON INS AGENCY               1141 GILLIONVILLE RD ALBANY GA 31707
GORDON E KING                         ADDRESS ON FILE
GORDON EDWARD PINCZKOWSKI             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 507 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 533 of 1490
Claim Name                             Address Information
GORDON FEINBLATT LLC                   233 EAST REDWOOD STREET BALTIMORE MD 21202
GORDON J. SPROUL                       ADDRESS ON FILE
GORDON MORRIS & ELEANOR MORRIS         ADDRESS ON FILE
GORDON PADILLA, JASTHY                 ADDRESS ON FILE
GORDON REMODELING & REPAIR             DENNIS GORDON DENNIS GORDON 5415 S PRINCETON CHICAGO IL 60609
GORDON SAFE & LOCK INC                 9206 FM 1960 W HOUSTON TX 77070
GORDON, JAMES                          ADDRESS ON FILE
GORDON, PARIS                          ADDRESS ON FILE
GORDON, ROBERT                         CHARLES BILLINGS PC GREGORY WRIGHT 14901 QUORUM DR STE 525, DALLAS TX 75254
GORDON, RON                            ADDRESS ON FILE
GORDON, SHAYLA                         ADDRESS ON FILE
GORDON-SARTAIN, RUTH                   ADDRESS ON FILE
GORDONSVILLE TOWN                      GORDONSVILLE TOWN - TREA P O BOX 276 GORDONSVILLE VA 22942
GORDY ROOFING INC                      251 CR 3960 BIG SANDY TX 75755
GORE TOWNSHIP                          GORE TOWNSHIP - TREASURE 5491 N LAKESHORE PORT HOPE MI 48468
GORE-RABELL REAL ESTATE, INC.          909 NW 6TH STREET GAINESVILLE FL 32601
GORES, CHRISTOPHER                     ADDRESS ON FILE
GORGES & CO INC                        2345 YORK RD TIMONIUM MD 21093
GORHAM TOWN                            GORHAM TOWN - TAX COLLEC 20 PARK ST GORHAM NH 03581
GORHAM TOWN                            GORHAM TOWN -TAX COLLECT 75 SOUTH ST GORHAM ME 04038
GORHAM TOWN                            GORHAM TOWN-TAX COLLECTO PO BOX 224 GORHAM NY 14461
GORHAM-MIDDLESEX CSD                   GORHAM-MIDDLESEX CSD COL 4100 BALDWIN RD RUSHVILLE NY 14544
GORHAM-MIDDLESEX CSD (CO               GORHAM-MIDDLESEX CSD-COL 4100 BALDWIN ROAD RUSHVILLE NY 14544
GORMAN APPRAISALS                      1110 W OAKLAND AVE AUSTIN MN 55912
GORMAN CITY                            GORMAN CITY - TAX COLLEC P O BOX 236 GORMAN TX 76454
GORMAN ISD                             GORMAN ISD - TAX COLLECT BOX 8 GORMAN TX 76454
GORMAN, PETER                          ADDRESS ON FILE
GORMLEY, JAMES                         ADDRESS ON FILE
GORNALL CONSTRUCTION, INC.             408 LONG ST. CUMBERLAND MD 21502
GOROWSKY INSRANCE                      706 CAPTAIN ONEAL DR DAPHINE NE 36526
GOSCHIE MCCARTHY & ASSOCIATES          923 COUNTRY CLUB ROAD STE 150 EUGENE OR 97401
GOSHEN C S (GOSHEN)                    GOSHEN C S-TAX COLLECTOR 227 MAIN STREET GOSHEN NY 10924
GOSHEN C S (HAMPTONBUR                 GOSHEN C S-TAX COLLECTOR 227 MAIN STREET GOSHEN NY 10924
GOSHEN C S (WALLKILL)                  GOSHEN C S-TAX COLLECTOR 227 MAIN STREET GOSHEN NY 10924
GOSHEN C S (WAWAYANDA)                 GOSHEN C S-TAX COLLECTOR 227 MAIN STREET GOSHEN NY 10924
GOSHEN CITY                            CITY OF GOSHEN - CLERK PO BOX 112 GOSHEN KY 40026
GOSHEN COUNTY                          2125 EAST A TORRINGTON WY 82240
GOSHEN COUNTY                          GOSHEN COUNTY-TREASURER PO BOX 878 TORRINGTON WY 82240
GOSHEN TOWN                            GOSHEN TOWN - TAX COLLEC 42 MAIN STREET GOSHEN MA 01032
GOSHEN TOWN                            GOSHEN TOWN - TAX COLLEC PO BOX 58 GOSHEN NH 03752
GOSHEN TOWN                            GOSHEN TOWN - TAX COLLEC 42 A NORTH ST GOSHEN CT 06756
GOSHEN TOWN                            GOSHEN TOWN-TAX COLLECTO PO BOX 507 GOSHEN NY 10924
GOSHEN TOWNSHIP                        ANDREA SZEJK - TAX COLLE 1976 JERRY RUN RD CLEARFIELD PA 16830
GOSHEN VILLAGE                         GOSHEN VILLAGE-CLERK 276 MAIN STREET GOSHEN NY 10924
GOSHON, LAWRENCE                       ADDRESS ON FILE
GOSHORN, MEGAN                         ADDRESS ON FILE
GOSS INSURANCE AGENCY                  4706 HIXSON PIKE STE 104 HIXSON TN 37343
GOSS, TRACY                            ADDRESS ON FILE
GOSSMAN, MICHAEL                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 508 OF 1400
                                           Ditech Holding Corporation
           19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 534 of 1490
Claim Name                              Address Information
GOSSMAN, SARAH                         ADDRESS ON FILE
GOSWAMI, JITENDER                      ADDRESS ON FILE
GOSWAMI, KIRAN                         ADDRESS ON FILE
GOT APPRAISALS                         4000 EXECUTIVE PKWY 230 SAN RAMON CA 94583
GOT PAVEMENT NEEDS INC                 ROBERT BRAINARD 577 BROCKTON AVE ABINGTON MA 02351
GOTAY, CARMEN                          ADDRESS ON FILE
GOTAY, NELLIE                          ADDRESS ON FILE
GOTCHA COVERED & LARRY                 MCLIN 31736 TICKFAW ACRES RD HOLDEN LA 70744
GOTTFRIED, STANLEY                     ADDRESS ON FILE
GOTTLIEB, SHANE                        ADDRESS ON FILE
GOTTLIEBS AGENCY                       66 ROUTE 59 MONSEY NY 10952
GOTTZMAN AND ASSOCS                    6971 N FEDERAL HWY 402 BOCA RATON FL 33487
GOUGER, CHRISTIE                       ADDRESS ON FILE
GOUGH, KALIYAH                         ADDRESS ON FILE
GOULD, BRANDY                          ADDRESS ON FILE
GOULD, TERESA                          ADDRESS ON FILE
GOULDSBORO TOWN                        GOULDSBORO TOWN -TAX COL P.O. BOX 68 PROSPECT HARBOR ME 04669
GOURDINE, ANTONIO                      ADDRESS ON FILE
GOURLEY TOWNSHIP                       GOURLEY TOWNSHIP - TREAS N.12893 MACK RD D1 CARNEY MI 49812
GOUVERNEUR CEN SCH (COMB               RACHEL WAINWRIGHT TAX CO 33 CLINTON STEET GOUVERNEUR NY 13642
GOUVERNEUR TOWN                        GOUVERNEUR TOWN-TAX COLL 1227 US HIGHWAY 11 GOUVERNEUR NY 13642
GOUVERNEUR VILLAGE                     GOUVERNEUR VILLAGE-CLERK 33 CLINTON STREET/COMMUN GOUVERNEUR NY 13642
GOVE COUNTY                            GOVE COUNTY - TREASURER 520 WASHINGTON, SUITE 10 GOVE KS 67736
GOVEA, MANUEL                          ADDRESS ON FILE
GOVERNMENTAL UTILITY SVCS CORP OF MOODY P O BOX 370 MOODY AL 35004
GOVERNOR MIFFLIN S.D./BR               SUSAN SUMMERS - TAX COLL 889 ALLEGHENYVILLE RD MOHNTON PA 19540
GOVERNOR MIFFLIN S.D./CU               CUMRU TOWNSHIP - TAX COL 1775 WELSH RD MOHNTON PA 19540
GOVERNOR MIFFLIN S.D./KE               GOVERNOR MIFFLIN SD - TC 339 S KENHORST BLVD KENHORST PA 19607
GOVERNOR MIFFLIN S.D./MO               GOVERNOR MIFFLIN SD 10 SOUTH WAVERLY STREET SHILLINGTON PA 19607
GOVERNOR MIFFLIN S.D./SH               GOVERNOR MIFFLIN SD - TC 2 E LANCASTER AVEPOB 94 SHILLINGTON PA 19607
GOVERNOR OF ARIZONA                    GOVERNOR DOUG DUCEY 1700 W WASHINGTON ST PHOENIX AZ 85007
GOVERNORS LAKE CONDOMINIUMS            35835 VINE STREET EAST LAKE OH 44095
GOVERNORS POINTE II CONDO ASSOC        21 CHRISTOPHER WAY EATONTOWN NJ 07724
GOWANDA CS CMD TOWNS                   GOWANDA CS - TAX COLLECT PO BOX 346 GOWANDA NY 14070
GOWANDA CS CMD TOWNS                   GOWANDA CS- TAX COLLECTO PO BOX 346 GOWANDA NY 14070
GOWANDA VILLAGE (PERSI                 GOWANDA VILLAGE- CLERK 27 E MAIN ST GOWANDA NY 14070
GOWANDA VILLAGE(COLLINS                GOWANDA VILLAGE - CLERK 27 EAST MAIN STREET GOWANDA NY NY 14070
GOWNLEY APPRAISAL GROUP                3 EASTWOOD LANE POTTSVILLE PA 17901
GOYETTE PROPERTIES INC                 3172 BYRON ROAD GREEN COVE SPRINGS FL 32043
GOYINS, KEVIN                          ADDRESS ON FILE
GP CONSTRUCTION GROUP                  1000 TEXAN TRAIL STE 135 GRAPEVINE TX 76051
GP CONSTRUCTION GROUP                  GP GROUP OF COMPANIES, LLC 1000 TEXAN TRAIL, SUITE 135 GRAPEVINE TX 76051
GP CONSTRUCTION GROUP                  GREGG PETERSON CONSTRUCTION GROUP, LLC 1000 TEXAN TRAIL, SUITE 135 GRAPEVINE
                                       TX 76051
GP INS                                 6409 BLUE HERRON DR FLOWERY BRANCH GA 30542
GP INS AGENCY INC                      6515 SE KING RD MILWAUKIE WI 97222
GPM, INC                               1319 MIRAMAR ST SUITE 101 CAPE CORAL FL 33904
GR EXPRESS LLC                         151 N HIGHLAND AVE BALTIMORE MD 21224
GR INVESTMENTS LLC                     COLLECTOR 400 EAST JOPPA ROAD SUIT TOWSON MD 21286



Epiq Corporate Restructuring, LLC                                                                  Page 509 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 535 of 1490
Claim Name                               Address Information
GR INVESTMENTS, LLC                      3401 GREENWAY SUITE 51 BALTIMORE MD 21218
GRABEK, AMY                              ADDRESS ON FILE
GRABLE & ASSOCIATES REALTY LLC           215 E VAN BUREN ST SUITE 101 COLUMBIA CITY IN 46725
GRACE AND SONS APPRAISAL SERVICE         PO BOX 3579 SHAWNEE OK 74802
GRACE KOVITZ, ET AL.                     SCOTT J. OH LAW OFFICES OF SCOTT J. OH 2454 E. DEMPSTER, STE. 310 DES PLAINES
                                         IL 60016
GRACE ROOFING & SHEET METAL ENTERPRISE   766 RIVERSIDE DRIVE CORAL SPRINGS FL 33071
GRACE ROOFING ENTERPRISE                 766 RIVERSIDE DR CORAL SPRINGS FL 33071
GRACE, JACQUELINE                        ADDRESS ON FILE
GRACE, REGINIA                           ADDRESS ON FILE
GRACEVILLE BINGO, ET AL.                 CHARLES M WYNN LAW OFFICES, PA CHARLES M WYNN P. O. BOX 146 MARIANNA FL 32447
GRACIA, MARY                             ADDRESS ON FILE
GRACIOUS LIVING REALTY                   3039 GLENMONT DR. ROANOKE VA 24018
GRADY BASS AND                           NOTOSHA BASS 8812 NORA LN INDIANAPOLIS IN 46240
GRADY COUNTY                             GRADY COUNTY-TAX COMMISS 114 FIRST ST NE CAIRO GA 39828
GRADY COUNTY                             GRADY COUNTY - TAX COLLE PO BOX 280 CHICKASHA OK 73023
GRADY COUNTY CLERK                       326 W. CHOCTAW AVENUE CHICKASHA OK 73018
GRADY COUNTY TAX COMMISSIONER            114 1ST STREET NE CAIRO GA 39828
GRADY COUNTY TREASURER                   326 W CHOCTAW AVENUE CHICKASHA OK 73018
GRADY COUNTY TREASURER                   P O BOX 280 CHICKASHA OK 73023
GRADY ISD C/O APPR DIST                  MARTIN CAD - TAX COLLECT P O BOX 1349 STANTON TX 79782
GRADY MCNAIR AND ELIZABETH MCNAIR        SELLERS, AYERS, DORTCH AND LYONS, P.A. BRETT DRESSLER 410 CAMERON-BROWN BLDG
                                         301 S MCDOWELL ST CHARLOTTE NC 28204
GRADY PROPERTY RESTORATION, LLC          4635 CHURCH RD STE 300 CUMMING GA 30028
GRADY, BETTY                             ADDRESS ON FILE
GRADYS AIR AND HEAT SVCS                 ZACHARY R. GRADY 5116 COUNTY RD 155 ALVIN TX 77511
GRAEAGLE CONST LLC                       5016 CECILE AV LAS VEGAS NV 89115
GRAFF APPRAISAL GROUP LLC                6916 LIPSCOMB DR WILMINGTON NC 28412
GRAFF, JAMES                             ADDRESS ON FILE
GRAFTON TOWN                             GRAFTON TOWN - TAX COLLE 30 PROVIDENCE ROAD GRAFTON MA 01519
GRAFTON TOWN                             GRAFTON TOWN - TAX COLLE PO BOX 277 GRAFTON NH 03240
GRAFTON TOWN                             GRAFTON TOWN - TAX COLLE 117 MAIN STREET GRAFTON VT 05146
GRAFTON TOWN                             GRAFTON TOWN - TAX COLLE PO BOX 233 GRAFTON NY 12082
GRAFTON TOWN                             GRAFTON TWN TREASURER PO BOX 143/1102 BRIDGE S GRAFTON WI 53024
GRAFTON VILLAGE                          GRAFTON VLG TREASURER 860 BADGER CIRCLE GRAFTON WI 53024
GRAHAM APPRAISALS LLC                    7919 TOBY WAY MISSOULA MT 59808
GRAHAM CITY                              GRAHAM CITY - TAX COLLEC 201 S. MAIN ST. GRAHAM NC 27253
GRAHAM COUNTY                            GRAHAM COUNTY - TAX COLL 12 N. MAIN ST ROBBINSVILLE NC 28771
GRAHAM COUNTY                            GRAHAM COUNTY - TREASURE 410 N POMEROY HILL CITY KS 67642
GRAHAM COUNTY                            GRAHAM COUNTY - TREASURE 921 THATCHER BOULEVARD SAFFORD AZ 85546
GRAHAM COUNTY TREASURER                  921 THATCHER BLVD SAFFORD AZ 85546
GRAHAM GROUP INC                         2914 SE LOOP 820 FORT WORTH TX 76140
GRAHAM HILL MUTUAL WATER CO INC          9922 249TH STREET EAST GRAHAM WA 98338
GRAHAM INTERIORS &                       J HORKEY & K HORKEY 1336 HWY 16 S GRAHAM TX 76450
GRAHAM MANAGEMENT                        2825 WILCREST DR., STE 600 HOUSTON TX 77042
GRAHAM RODGERS INS GROUP                 501 FRANK PHILLIPS 300 BARTLESVILLE OK 74003
GRAHAM ROGERS INC                        PO BOX 668 BARTLESVILLE OK 74005
GRAHAM ROOFING INC                       P O BOX 4332 SALISBURY NC 28145
GRAHAM TOWNSHIP                          GRAHAM TWP - TAX COLLECT 82 LOCUST DRIVE MORRISDALE PA 16858



Epiq Corporate Restructuring, LLC                                                                    Page 510 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 536 of 1490
Claim Name                             Address Information
GRAHAM, ARCENEAUX & ALLEN, LLC         601 POYDRAS ST. SUITE 2080 NEW ORLEANS LA 70130
GRAHAM, DARRYL                         ADDRESS ON FILE
GRAHAM, MARK                           ADDRESS ON FILE
GRAHAM, THOMAS                         ADDRESS ON FILE
GRAHAM, VICKIE                         ADDRESS ON FILE
GRAHAM, ZANE                           ADDRESS ON FILE
GRAIN DEALERS MUT                      PO BOX 3125 INDIANAPOLIS IN 46206
GRAINGER                               DEPT 861996940 PO BOX 419267 KANSAS CITY MO 64141-6267
GRAINGER COUNTY                        GRAINGER COUNTY-TRUSTEE PO BOX 213 RUTLEDGE TN 37861
GRAINGER, WILLIAM                      ADDRESS ON FILE
GRAMA MIA CORP                         PO BOX 7668 PONCE PR 00733
GRAMBLING TOWN                         GRAMBLING TOWN - TAX COL P O BOX 109 GRAMBLING LA 71245
GRAMBY INVESTMENTS                     COLLECTOR P.O. BOX 15013 BALTIMORE MD 21282
GRAMERCY TOWN                          GRAMERCY TOWN - TAX COLL P O DRAWER 340 GRAMERCY LA 70052
GRAMMERCY PARK HOA, INC                501 ZION ROAD - #8 EGG HARBOR TOWNSHIP NJ 08234
GRAN OAK COA                           2300 W GRANVILLE AVE CHICAGO IL 60659
GRANADA PARK HOMEOWNERS ASSOCIATION    1120 SCENIC DRIVE MODESTO CA 95350
GRANADA PARK HOMEOWNERS ASSOCIATION    1120 SCENIC DRIVE MODESSTO CA 95350
GRANADOS, ASHLEE                       ADDRESS ON FILE
GRANADOS, CARLOS                       ADDRESS ON FILE
GRANBURY CARPET CLEANING               1515 SUNFLOWER LANE GRANBURY TX 76048
GRANBURY GLASS & MIRROR CO             PO BOX 336 GRANBURY TX 76048
GRANBY FIRE DISTRICT                   GRANBY FIRE DISTRICT-COL 215B W. STATE STREET GRANBY MA 01033
GRANBY SANIATION DISTRICT              PO BOX 560 3493 GRAND COUNTY ROAD 57 GRANBY CO 80446-0560
GRANBY TOWN                            GRANBY TOWN - TAX COLLEC 215B W. STATE STREET GRANBY MA 01033
GRANBY TOWN                            GRANBY TOWN - TAX COLLEC PO BOX 56 GRANBY VT 05840
GRANBY TOWN                            GRANBY TOWN-TAX COLLECTO 15 N GRANBY RD GRANBY CT 06035
GRANBY TOWN                            GRANBY TOWN - TAX COLLEC 820 COUNTY ROUTE 8 FULTON NY 13069
GRAND BAY FIRE RESCUE                  PO BOX 797 GRAND BAY AL 36541
GRAND BEACH VILLAGE                    GRAND BEACH VLG - TREASU 48200 PERKIN BLVD NEW BUFFALO MI 49117
GRAND BLANC CITY                       GRAND BLANC CITY - TREAS 203 E GRAND BLANC RD GRAND BLANC MI 48439
GRAND BLANC TOWNSHIP                   GRAND BLANC TWP - TREASU 5371 S. SAGINAW ST FLINT MI 48507
GRAND CANE VILLAGE                     GRAND CANE VILLAGE - COL P O BOX 82 GRAND CANE LA 71032
GRAND CHUTE TOWN                       GRAND CHUTE TWN TREASURE 1900 GRAND CHUTE BLVD GRAND CHUTE WI 54913
GRAND COTEAU TOWN                      GRAND COTEAU TOWN - COLL P O DRAWER G GRAND COTEAU LA 70541
GRAND COUNTY                           GRAND COUNTY-TREASURER 308 BYERS AVENUE HOT SULPHUR SPRINGS CO 80451
GRAND COUNTY                           GRAND COUNTY-TREASURER 125 EAST CENTER ST MOAB UT 84532
GRAND FORKS COUNTY                     GRAND FORKS COUNTY - TRE PO BOX 5638 GRAND FORKS ND 58206
GRAND HAVEN CITY                       GRAND HAVEN CITY - TREAS 519 WASHINGTON GRAND HAVEN MI 49417
GRAND HAVEN HOMEOWNERS ASSOCIATION     C/O LIEBERMAN MANAGEMENT SERVICES INC 25 NORTHWEST POINT BLVD SUITE 330 ELK
                                       GROVE VILLAGE IL 60007
GRAND HAVEN TOWNSHIP                   GRAND HAVEN TWP - TREASU 13300-168 AVE. GRAND HAVEN MI 49417
GRAND ISLAND CS (GRAND I               GRAND ISLAND CS - REC OF 2255 BASELINE RD GRAND ISLAND NY 14072
GRAND ISLAND ESTATES HOA INC           PO BOX 350285 GRAND ISLAND FL 32735
GRAND ISLAND TOWN                      GRAND ISLAND TOWN - CLER 2255 BASE LINE RD GRAND ISLAND NY 14072
GRAND ISLE CITY                        GRAND ISLE CITY - COLLEC P O BOX 200 GRAND ISLE LA 70358
GRAND ISLE TOWN                        GRAND ISLE TOWN-TAX COLL P.O BOX 49 GRAND ISLE VT 05458
GRAND JUNCTION CITY/HARD               GRAND JUNCTION-TAX COLLE 150 TIPPAH ST GRAND JUNCTION TN 38039
GRAND LAKE CONSTRUCTION CO INC         6 CHATEAU ROTHCHILD DR KENNER LA 70065



Epiq Corporate Restructuring, LLC                                                                   Page 511 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 537 of 1490
Claim Name                              Address Information
GRAND LAKES MUD 1 A                    GRAND LAKES MUD 1 - COLL 5 OAKTREE FRIENDSWOOD TX 77549
GRAND LAKES MUD 2 W                    GRAND LAKES MUD 2 - COLL 6935 BARNEY RD., 110 HOUSTON TX 77092
GRAND LAKES MUD 4 W                    GRAND LAKES MUD 4 - COLL 6935 BARNEY RD., 110 HOUSTON TX 77092
GRAND LAKES WCID B                     GRAND LAKES WCID - COLLE 13333 NORTHWEST FREEWAY HOUSTON TX 77040
GRAND LEDGE CITY                       GRAND LEDGE CITY - TREAS 310 GREENWOOD ST GRAND LEDGE MI 48837
GRAND MISSION MUD 1 T                  GRAND MISSION MUD 1 COLL 12841 CAPRICORN STREET STAFFORD TX 77477
GRAND MISSION MUD 2 T                  GRAND MISSION MUD 2 COLL 12841 CAPRICORN STREET STAFFORD TX 77477
GRAND MOUNTAIN CONSTRUCTION COMPANY LLC MARK MCGROARTY 3531 SOUTH LOGAN ST D-103 ENGLEWOOD CO 80113
GRAND OAKS MUD L                       GRAND OAKS MUD - TAX COL 11111 KATY FRWY 725 HOUSTON TX 77079
GRAND OAKS VILLAGE II CONDOMINIUM ASSOC MICHELLE FILIPIAK 97 NORTHBOUND GRATIOT AVENUE MT. CLEMENS MI 48043
GRAND OHIO CONDOMINIUM ASSN            211 E OHIO STREET CHICAGO IL 60611
GRAND PRIZE ROOFING                    EDWARD A UBANOSKI 21418 GREENGATE DR. SPRING TX 77388
GRAND RAPIDS CITY                      GRAND RAPIDS CITY - TREA 300 MONROE NW, RM 220 GRAND RAPIDS MI 49503
GRAND RAPIDS CITY TREASURER            300 MONROE AVE NW GRAND RAPIDS MI 49503
GRAND RAPIDS CONST SERVS               550 32ND ST SE GRAND RAPIDS MI 49548
GRAND RAPIDS TOWN                      GRAN RAPIDS TWN TREURER 2410 48TH STREET S WISCONSIN RAPIDS WI 54494
GRAND RAPIDS TOWNSHIP                  GRAND RAPIDS TWP - TREAS 1836 E BELTLINE NE. GRAND RAPIDS MI 49525
GRAND ROOFING COMPANY LLC              1GRAND ROOFING COMPANY LLC 7301 BROADWAY EXTENSION SUITE 227 OKLAHOMA CITY OK
                                       73116
GRAND SLAM HOME IMPROVEMENT            CHRISTOPHER SUTELA 23105 ITHACA OAK PARK MI 48237
GRAND VIEW TOWN                        GRAND VIEW TWN TREASURER PO BOX 4 GRANDVIEW WI 54839
GRANDE PROPERTY SERVICES, INC.         PO BOX 3085 PLACIDA FL 33946
GRANDE VERANDAHS ON BAY OWNR' ASSOC    2870 SCHERER DRIVE N. SUITE 100 ST. PETERSBURG FL 33716
GRANDE VIEW PARK HOA                   PO BOX 361 SEVERN MD 21144
GRANDE VIEW RESIDENTIAL ASSOC          271 VILLAGE PARKWAY HELENA AL 35080
GRANDVILLE CITY                        GRANDVILLE CITY - TREASU 3195 WILSON AVESW GRANDVILLE MI 49418
GRANGE INS ASSOC                       P O BOX 21089 SEATTLE WA 98111
GRANGE INS COMPANY                     P O BOX 88017 CHICAGO IL 60680
GRANGE INSURANCE                       650 SOUTH FRONT STREET COLUMBUS OH 43206
GRANGE INSURANCE                       671 S HIGH ST COLUMBUS OH 43206
GRANGE INSURANCE ASSN                  P O BOX 21089 SEATTLE WA 98111
GRANGE INSURANCE ASSOC                 200 CEDAR ST SEATTLE WA 98121
GRANGE MTL                             135 E CANADIAN AVE VINITA OK 74301
GRANGE MUT FIRE INS                    P O BOX 121 TROY PA 16947
GRANGE MUT INS ASSOC                   22751 W NORTH AVE LAMONT OK 74643
GRANGE MUT INS CO                      PO BOX 246 BROKEN BOW NE 68822
GRANGE MUTUAL                          9811 3RD ST ROAD SUITE B LOUISVILLE KY 40272
GRANGE MUTUAL CASUALTY                 PO BOX 182657 COLUMBUS OH 43218
GRANILLO, MOLLY                        ADDRESS ON FILE
GRANITE COUNTY                         GRANITE COUNTY - TREASUR PO BOX 9 PHILIPSBURG MT 59858
GRANITE FALLS TOWN                     GRANITE FALLS TOWN - TRE P O DRAWER 10 GRANITE FALLS NC 28630
GRANITE STATE INS CO                   3RD FLOOR 70 PINE ST NEW YORK NY 10270
GRANITE STATE INS CO                   70 PINE ST NEW YORK NY 10270
GRANITE STONE CUTTERS &                GUILLERMO & AURA PACHECO 900E UNIVERSITY DR STE F MCKINNEY TX 75069
GRANITE TELCOMMUNICATIONS LLC          100 NEWPORT AVE EXT. QUINCY MA 02171
GRANITE TELCOMMUNICATIONS LLC          PO BOX 983119 BOSTON MA 02298-3119
GRANO INSURANCE                        59 SOUTH ORANGE AVE SOUTH ORANGE NJ 07079
GRANT ACQUISITIONS GMS                 10 FERRIS ST SUITE 102 HIGHLAND PARK MI 48203
GRANT AND ASSOCIATES SURVEYING LLC     PO BOX 878 160 HUNTINGTON AVE N SUITE C CASTLE ROCK WA 98611



Epiq Corporate Restructuring, LLC                                                                 Page 512 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 538 of 1490
Claim Name                             Address Information
GRANT BOLT ROOFING, INC.               1421 E. ST. JOSEPH ST. RAPID CITY SD 57701
GRANT C REES ATTORNEY PL               30 KIMBALL AVE STE 307 SOUTH BURLINGTON VT 05403
GRANT C REES ATTORNEY PLC              30 KIMBALL AVE STE 307 SOUTH BURLINGTON VT 05403
GRANT CITY                             GRANT CITY - TREASURER 280 S MAPLE ST -BOX 435 GRANT MI 49327
GRANT CITY                             GRANT CITY - COLLECTOR PO BOX 398 GRANT CITY MO 64456
GRANT COUNTY                           GRANT COUNTY - SHERIFF 212 BARNES RD, SUITE A WILLIAMSTOWN KY 41097
GRANT COUNTY                           GRANT COUNTY - TREASURER 401 SOUTH ADAMS-RM.229 MARION IN 46953
GRANT COUNTY                           GRANT COUNTY - TREASURER 10 2ND STREET NE ELBOW LAKE MN 56531
GRANT COUNTY                           GRANT COUNTY - TREASURER 210 E 5TH AVENUE MILBANK SD 57252
GRANT COUNTY                           GRANT COUNTY - TREASURER PO BOX 277 CARSON ND 58529
GRANT COUNTY                           GRANT COUNTY - TREASURER 108 S GLENN ULYSSES KS 67880
GRANT COUNTY                           GRANT COUNTY - TAX COLLE 101 W CENTER ROOM 108 SHERIDAN AR 72150
GRANT COUNTY                           GRANT COUNTY - TAX COLLE 112 E GUTHRIE ROOM 105 MEDFORD OK 73759
GRANT COUNTY                           GRANT COUNTY-TREASURER PO BOX 89 SILVER CITY NM 88062
GRANT COUNTY                           GRANT COUNTY - TAX COLLE PO BOX 10 CANYON CITY OR 97820
GRANT COUNTY                           GRANT COUNTY - TREASURER PO BOX 37 EPHRATA WA 98823
GRANT COUNTY SHERIFF                   GRANT COUNTY - SHERIFF 5 HIGHLAND AVE PETERSBURG WV 26847
GRANT COUNTY TAX COLLECTOR             101 WEST CENTER ROOM 108 SHERIDAN AR 72150
GRANT COUNTY TAX COLLECTOR             101 WEST CENTER ROOM 108 SHEIRDAN AR 72150
GRANT COUNTY TREASURER                 P O BOX 37 EPHRARA WA 98823
GRANT COUNTY TREASURER                 PO BOX 37 EPHRATA WA 98823-0037
GRANT FINSTER & LUCRETIA               MILLER 3273 VRAIN ST DENVER CO 80212
GRANT GROUND RENTS                     COLLECTOR PO BOX 5994 PIKESVILLE MD 21282
GRANT MACHINE                          5003 SHANK PEARLAND TX 77581
GRANT PARISH                           GRANT PARISH - TAX COLLE P O BOX 187 COLFAX LA 71417
GRANT PARISH SHERIFF                   PO BOX 187 COLFAX LA 71417
GRANT PROPERTY MANAGEMENT              1599 NW 9TH AVE STE 2 BOCA RATON FL 33486
GRANT ROAD PUD E                       GRANT ROAD PUD - TAX COL 17111 ROLLING CREEK HOUSTON TX 77090
GRANT TOWN                             GRANT TWNTREASURER W3866 HILL ROAD GRANTON WI 54436
GRANT TOWN                             PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
GRANT TOWNSHIP                         GRANT TOWNSHIP - TREASUR 7942 WILDCAT ROAD JEDDO MI 48032
GRANT TOWNSHIP                         GRANT TOWNSHIP - TREASUR 4760 EAST BEAVERTON RD. CLARE MI 48617
GRANT TOWNSHIP                         GRANT TOWNSHIP - TREASUR 4049 INDIAN LAKE ROAD NATIONAL CITY MI 48748
GRANT TOWNSHIP                         GRANT TOWNSHIP - TREASUR 4885 SEBEWAING RD OWENDALE MI 48754
GRANT TOWNSHIP                         GRANT TOWNSHIP - TREASUR 16195 21 MILE ROAD BIG RAPIDS MI 49307
GRANT TOWNSHIP                         GRANT TOWNSHIP - TREASUR 3398 128TH ST GRANT MI 49327
GRANT TOWNSHIP                         GRANT TOWNSHIP - TREASUR 7140 S OCEANA DR ROTHBURY MI 49452
GRANT TOWNSHIP                         GRANT TOWNSHIP - TREASUR 8467 DAVIS ROAD BUCKLEY MI 49620
GRANT TOWNSHIP                         GRANT TOWNSHIP - TREASUR 741 E COUNTY LINE RD MANISTEE MI 49660
GRANT TOWNSHIP                         GRANT TOWNSHIP - TREASUR 4280 S. RIVER ROAD CHEBOYGAN MI 49721
GRANT TOWNSHIP                         GRANT TOWNSHIP - TREASUR PO BOX 76 COPPER HARBOR MI 49918
GRANT, GREGORY                         ADDRESS ON FILE
GRANT, THOMAS                          ADDRESS ON FILE
GRANT, TYLER                           ADDRESS ON FILE
GRANTHAM TOWN                          GRANTHAM TOWN - TAX COLL 300 ROUTE 10 S GRANTHAM NH 03753
GRANTHAM, JAMES                        ADDRESS ON FILE
GRANTS MOBILE DETAILING                LAWN CARE ACH 142 DESCENDANT ROAD HOLLY HILL SC 29059
GRANTS PASS IRRIGATION DISTRICT        200 FRUITDALE DR GRANTS PASS OR 97527
GRANTS ROOFING AND CONSTRUCTION        MELVIN DWANE GRANT 14665 DUSTI RD. EUSTACE TX 75124



Epiq Corporate Restructuring, LLC                                                                   Page 513 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 539 of 1490
Claim Name                               Address Information
GRANTSBURG TOWN                          GRANTSBURG TWN TREASURER PO BOX 642 GRANTSBURG WI 54840
GRANTSBURG VILLAGE                       GRANTSBURG VLG TREASURER 316 SO.BRAD STREET GRANTSBURG WI 54840
GRANVILLE CEN SCH (COMBI                 GRANVILLE CS - TAX COLL 58 QUAKER ST GRANVILLE NY 12832
GRANVILLE CONDOMINIUM H ASSOCIATION,     7598 GRANVILLE DRIVE TAMARAC FL 33321
INC
GRANVILLE COUNTY                         GRANVILLE COUNTY - COLLE 143 WILLIAMSBORO ST OXFORD NC 27565
GRANVILLE COUNTY TAX DEPARTMENT          141 WILLIAMSBORO ST OXFORD NC 27565-0219
GRANVILLE TOWN                           GRANVILLE TOWN - TAX COL P.O. 247/707 MAIN ROAD GRANVILLE MA 01034
GRANVILLE TOWN                           GRANVILLE TOWN-TAX COLLE 42 MAIN ST. GRANVILLE NY 12832
GRANVILLE TOWNSHIP                       BARBARA MORGAN - TAX COL 384 JARREL RD GRANVILLE SUMMIT PA 16926
GRANVILLE TOWNSHIP                       GRANVILLE TWP - TAX COLL 481 HAWSTONE RD LEWISTOWN PA 17044
GRANVILLE VILLAGE                        GRANVILLE VILLAGE - CLER P.O. BOX 208 GRANVILLE NY 12832
GRAP RESTORATION                         GRAP CORPORATION GRAP CORPORATION P. O. BOX 71642 ALBANY GA 31708
GRAPELAND CTY/ISD C/O HO                 HOUSTON CAD - TAX COLLEC P O BOX 112 CROCKETT TX 75835
GRAPEVINE AREA TAX OFFIC                 GRAPEVINE AREA - TAX COL 3072 MUSTANG DR GRAPEVINE TX 76051
GRASCO INC                               STE 12 1970 E OSCEOLA PKWY KISSIMMEE FL 34743
GRASS LAKE TOWNSHIP                      GRASS LAKE TWP - TREASUR PO BOX 216 GRASS LAKE MI 49240
GRASS LAKE VILLAGE                       GRASS LAKE VILLAGE - TRE PO BOX 737 GRASS LAKE MI 49240
GRASSROOTS CONSTRUCITON                  PO BOX 50905 BOWLING GREEN KY 42102
GRASSROOTS CONSTRUCTION                  105 MISTY LN ARANSAS PASS TX 78336
GRATE, DANIELA                           ADDRESS ON FILE
GRATIOT COUNTY                           GRATIOT COUNTY - TREASUR P O BOX 17 ITHACA MI 48847
GRATIOT COUNTY TREASURER                 214 E CENTER ST ITHACA MI 48847-0017
GRATIOT TOWN                             GRATIOT TWN TREASURER 5885 STATE ROAD 78 GRATIOT WI 53541
GRATTAN TOWNSHIP                         GRATTAN TOWNSHIP - TREAS 12050 OLD BELDING RD BELDING MI 48809
GRATZ BORO                               DAUPHIN COUNTY - TREASUR COURTHOUSE RM. 105 101 M HARRISBURG PA 17101
GRATZ WASHENIK TAX COLLECTOR             COOLBAUGH MUNICIPAL CENTER 5574 MUNICIPAL DRIVE TOBYHANNA PA 18466
GRAVES COUNTY                            GRAVES COUNTY - SHERIFF 101 E SOUTH ST, STE 3 MAYFIELD KY 42066
GRAVES COUNTY SHERIFF DEPT               101 EAST SOUTH ST MAYFIELD KY 42066
GRAVES, JENNIFER                         ADDRESS ON FILE
GRAVES, STARLA                           ADDRESS ON FILE
GRAVINK, MICHAEL                         ADDRESS ON FILE
GRAVITT, VALERIE                         ADDRESS ON FILE
GRAY & ASSOCIATES                        STE 2000 100 CONGRESS AVE AUSTIN TX 78701
GRAY & ASSOCIATES LLP                    ATTN DUNCAN C. DELHEY; JASON A. FLAIG LISA HOOPER 16345 W. GLENDALE DR. NEW
                                         BERLIN WI 53151
GRAY & ASSOCIATES LLP                    PO BOX 88071 MILWAUKEE WI 53288-0071
GRAY AND ASSOC LLP                       P O BOX 88071 16345 W GLENDALE DR NEW BERLIN WI 53151
GRAY CITY                                GRAY CITY-TAX COLLECTOR PO BOX 443 GRAY GA 31032
GRAY CONSTRUCTION AND ASSOCIATES, INC.   12925 S.W. 84 AVE ROAD MIAMI FL 33156
GRAY COUNTY                              GRAY COUNTY - TREASURER 300 SOUTH MAIN CIMARRON KS 67835
GRAY COUNTY                              GRAY COUNTY - TAX COLLEC P O BOX 382 PAMPA TX 79066
GRAY COUNTY TREASURER                    P.O. BOX 507 CIMARRON KS 67835-0507
GRAY DANIELS, LESLIE                     ADDRESS ON FILE
GRAY ROBINSON PA                         PO BOX 3068 ORLANDO FL 32802
GRAY ROBINSON, P.A                       T.W. ANDERSON JR. 301 E. PINE STREET, SUITE 1400 ORLANDO FL 32801
GRAY TOWN                                GRAY TOWN -TAX COLLECTOR 24 MAIN STREET GRAY ME 04039
GRAY, CHAD                               ADDRESS ON FILE
GRAY, ERIK                               ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 514 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 540 of 1490
Claim Name                               Address Information
GRAY, JASMINE                            ADDRESS ON FILE
GRAY, MARIA                              ADDRESS ON FILE
GRAY, NYCOLE                             ADDRESS ON FILE
GRAY, TIMOTHY                            ADDRESS ON FILE
GRAY, VALECIA                            ADDRESS ON FILE
GRAYBAR ELECTRIC COMPANY INC             34 N MERAMEC AVE CLAYTON MO 63105
GRAYBAR ELECTRIC COMPANY, INC.           ATTN: DIRECTOR, CORPORATE PROPERTIES 34 NORTH MERAMEC AVENUE P.O. BOX 7231 ST.
                                         LOUIS MO 63177
GRAYDEN APPRAISAL                        580 TIMBER WOOD BLVD NEWARK DE 19702
GRAYER, MARTINA                          ADDRESS ON FILE
GRAYLESS INS                             1100 TRAVIS RICHMOND TX 77469
GRAYLING CITY                            GRAYLING CITY - TREASURE P.O. BOX 549 GRAYLING MI 49738
GRAYLING TOWNSHIP                        GRAYLING TOWNSHIP - TREA PO BOX 521 GRAYLING MI 49738
GRAYMOOR/DEVONDALE CITY                  GRAYMOOR/DEVONDALE- CLER 1500 LYNN WAY LOUISVILLE KY 40222
GRAYS HARBOR COUNTY                      GRAYS HARBOR TREASURER PO BOX 831 MONTESANO WA 98563
GRAYS HARBOR COUNTY TREASURER            100 WEST BROADWAY STE 22 MONTESANO WA 98563
GRAYS HARBOR COUNTY WATER DISTRICT NO.   6709 OLYMPIC HIGHWAY ABERDEEN WA 98569
2
GRAYS HARBOR WATER DISTRICT 1            2058 SR 105, PO BOX 175 GRAYLAND WA 98547
GRAYS, BARRY                             ADDRESS ON FILE
GRAYSON CARROLL                          ADDRESS ON FILE
GRAYSON CARROLLN WYTHE                   ADDRESS ON FILE
GRAYSON CITY                             CITY OF GRAYSON - CLERK 302 E MAIN STREET GRAYSON KY 41143
GRAYSON COUNTY                           GRAYSON COUNTY - TREASUR P O BOX 127 INDEPENDENCE VA 24348
GRAYSON COUNTY                           GRAYSON COUNTY - SHERIFF 44 PUBLIC SQUARE LEITCHFIELD KY 42754
GRAYSON COUNTY                           GRAYSON COUNTY - TAX COL P O BOX 2107 SHERMAN TX 75091
GRAYSON COUNTY CLERK                     100 W HOUSTON STE 11 SHERMAN TX 75090
GRAYSON COUNTY TAX COLLECTOR             PO BOX 2107 SHERMAN TX 75091
GRAYSON COUNTY TAX OFFICE                P.O. BOX 2107 SHERMAN TX 75091-2107
GRAYSTONE PINES HOA                      262 E. 3900 SOUTH 200 SALT LAKE CITY UT 84107-1558
GRAYSVILLE CITY                          GRAYSVILLE CITY-TAX COLL 136 HARRISON ST GRAYSVILLE TN 37338
GRAZIANO, CRAIG                          ADDRESS ON FILE
GREAT AMER E & S INS                     P O BOX 89400 CLEVELAND OH 44101
GREAT AMERICAN                           GREAT AMERICAN INSURANCE GROUP ATTN: MICHAEL HENNING 5 WATERSIDE CROSSING
                                         WINDSOR CT 06095
GREAT AMERICAN                           GREAT AMERICAN INSURANCE GROUP 5 WATERSIDE CROSSING WINDSOR CT 06095
GREAT AMERICAN E&S INSCO                 301 E 4TH ST 20TH FLOOR CINCINNATI OH 45202
GREAT AMERICAN E&S INSCO                 SPECIALTY ACCT GAT-17N 301 E 4TH ST 20TH FLOOR CINCINNATI OH 45202
GREAT AMERICAN INSURANCE                 PO BOX 89400 CLEVLAND OH 44101
GREAT AMERICAN TITLE AGENCY INC          1626 N LITCHFIELD RD STE 180 GOODYEAR AZ 85395
GREAT AMERICAN TITLE AGENCY, INC.        7720 N. 16TH STREET, 450 PHOENIX AZ 85020
GREAT AMERICAN TREE                      PO BOX 3591 SEATTLE WA 98124
GREAT BARRINGTON FIRE DISTRICT           WATER DEPARTMENT 17 EAST STREET GREAT BARRINGTON MA 01230-1403
GREAT BARRINGTON TOWN                    TOWN OF GREAT BARRINGTON 334 MAIN STREET SUITE 1 GREAT BARRINGTON MA 01230
GREAT BEND BORO                          LORI L ZAWISKI-TAX COLLE PO BOX 265 GREAT BEND PA 18821
GREAT BEND TOWNSHIP                      GREAT BEND TWP - TAX COL 16 HALLS ROAD GREAT BEND PA 18821
GREAT BEND TOWNSHIP SCHO                 GREAT BEND TWP SD - COLL 16 HALLS ROAD GREAT BEND PA 18821
GREAT COUNTRY FARM BUREA                 110 N FIRST ST MEDFORD OK 73759
GREAT CYPRESS VILLAGE HOA, INC.          16816 CAMILLE ST. HUDSON FL 34667
GREAT FL                                 10471 N KENDALL DR B101 MIAMI FL 33176


Epiq Corporate Restructuring, LLC                                                                     Page 515 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 541 of 1490
Claim Name                               Address Information
GREAT FL INS                             12745 S DIXIE HWY MIAMI FL 33156
GREAT FLORDIA INS                        717 PONCE DE LEON BL 211 CORAL GABLES FL 33134
GREAT FLORIDA INSURANCE                  4213 BEE RIDGE ROAD SARASOTA FL 34233
GREAT GEORGIA INS AGENCY                 1340 BELLS FERRY RD 112 MARIETTA GA 30066
GREAT HOMES GROUP LLC                    CHRISTOPHER ROSADO, ESQ. MILLER ROSADO & ALGOIS, LLP; JONATHAN SILVER 320 OLD
                                         COUNTRY ROAD, STE 103 GARDEN CITY NY 11530
GREAT LAKES APPRAISALS LLC               1352 FERN AVE DULUTH MN 55805
GREAT LAKES BLDG & REST                  & JESSE & DELPHIA BROWN 750 LAWNVIEW BLVD CHARDON OH 44024
GREAT LAKES CAS INS                      P O BOX 2004 KEENE NH 03431
GREAT LAKES CAS INS CO                   55 WEST ST KEENE NH 03431
GREAT LAKES CASUALTY                     INSURANCE COMPANY P O BOX 2004 KEENE NH 03431
GREAT LAKES FLOOD CERTIFICATION, LLC     P.O. BOX 663 WAUTOMA WI 54982
GREAT LAKES INSURANCE                    P O BOX 308662 ST THOMAS VI 00803
GREAT LAKES INSURANCE VI                 9053 ESTATE THOMAS 103 ROYAL PLANS PROF BLDG ST THOMAS VI 00802
GREAT LAKES MUTUAL                       INSURANCE COMPANY PO BOX 549 CALUMET MI 44913
GREAT LAKES MUTUAL                       P O BOX 549 CALUMET MI 44913
GREAT LAKES MUTUAL INS                   58730 US HWY 41 CALUMET MI 49913
GREAT LAKES REINSURANCE                  11023 WETMORE RD SAN ANTONIO TX 78216
GREAT NECK VILLAGE                       GREAT NECK VIL - RECEIVE 61 BAKER HILL ROAD GREAT NECK NY 11023
GREAT NORTHWEST INS                      P O BOX 1075 TUTTLE OK 73089
GREAT NORTHWEST INS                      228 S ST FRANCIS DR SANTA FE NM 87501
GREAT NORTHWEST INS                      7906 MENUAL BLVD NE ALBUQUERQUE NM 87710
GREAT NORTHWEST INS CO                   108 E CENTER ST LAKE CITY MN 55041
GREAT NORTHWEST INS CO                   2214 CENTRAL AVE NE MINNEAPOLIS MN 55418
GREAT NORTHWEST INS CO                   3817 NW EXPRESSWAY 760 OKLAHOMA CITY OK 73112
GREAT NORTHWEST INS CO                   1112 5TH ST SOUTH NAMPA ID 83651
GREAT NORTHWEST INS CO                   2229 W STATE STREET BOISE ID 83702
GREAT NORTHWEST INS CO                   29826 ELLENSBURG GOLD BEACH OR 97444
GREAT NORTHWEST INS CO                   9909 CANYON RD EAST PUYALLUP WA 98373
GREAT OAK CONSTRUCTION                   INC 931 STATE ROUTE 28 116 MILFORD OH 45150
GREAT QUALITY ROOFING LLC                125 APPLEBLOSSOM CT. BELTON MO 64012
GREAT RIVER ROOFING INC.                 JACOB XAVIER WELTI 1206 3RD ST. S LA CROSSE WI 54601
GREAT ROCK VILLAGE CONDOMINIUM TRUST     P.O. BOX 330 NORTH FALMOUTH MA 02556
GREAT TX CNTY MTL INS CO                 580 WALNUT STREET CINCINNATI OH 45202
GREAT VALLEY S.D./CHARLE                 KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
GREAT VALLEY S.D./E WHIT                 KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
GREAT VALLEY S.D./MALVER                 KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
GREAT VALLEY S.D./WILLIS                 KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
GREAT VALLEY TOWN                        GREAT VALLEY TN- COLLECT PO BOX 427 GREAT VALLEY NY 14741
GREATDATA COM INC                        P O BOX 1999 ANDREWS NC 28901
GREATER AUGUSTA UTILITY DISTRICT         LINNAY WATHEN 12 WILLIAMS STREET AUGUSTA ME 04330
GREATER CHARLESTON REMOD                 2753 GARDEN CREEK RD CHARLESTON SC 29414
GREATER CINCINNATI WATER                 WORKS INC PO BOX 5487 CAROL STREAM IL 60197
GREATER CINCINNATI WATER WORKS           4747 SPRING GROVE AVENUE CINCINNATI OH 45232
GREATER EAST END MANAGEM                 GREATER EAST END MGMT DI 17111 ROLLING CREEK DRIV HOUSTON TX 77090
GREATER FRONT RANGE ROOFING, LLC         1501 ACADEMY CT 200 FORT COLLINS CO 80524
GREATER GREENSBURG SEWAGE AUTHORITY      P.O. BOX 248 GREENSBURG PA 15601-0248
GREATER HAZLETON JOINT SEWER AUTHORITY   500 OSCAR THOMAS DR HAZLETON PA 18201
GREATER HOME AND AUTO                    7350 HWY 57 J OCEAN SPRINGS MS 39565



Epiq Corporate Restructuring, LLC                                                                     Page 516 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 542 of 1490
Claim Name                              Address Information
GREATER JOHNSTOWN S.D./L                LOWER YODER TWP - COLLEC 128 J STREET JOHNSTOWN PA 15906
GREATER JOHNSTOWN S.D./S                HAROLD SINGER - TAX COLL 1610 BEDFORD ST JOHNSTOWN PA 15902
GREATER LATROBE SCHOOL D                GREATER LATROBE SD - COL 152 BEATTY COUNTY RD LATROBE PA 15650
GREATER LATROBE SCHOOL D                GREATER LATROBE SD - COL 901 JEFFERSON ST LATROBE PA 15650
GREATER LATROBE SCHOOL D                YOUNGSTOWN BORO-TAX COLL PO BOX 638 YOUNGSTOWN PA 15696
GREATER MIRAMAR INS                     7175 PEMBROKE RD PEMBROKE PINES FL 33023
GREATER NANTICOKE AREA S                LEONARD BARTOSIEWICZ - T 1795 WEST MOUNTAIN ROAD PLYMOUTH PA 18651
GREATER NANTICOKE AREA S                SANDY WALP - TAX COLLECT 421 POND HILL MTN RD WAPWALLOPEN PA 18660
GREATER NANTICOKE S.D./N                BERKHEIMER ASSOCIATES 50 N SEVENTH ST. BANGOR PA 18013
GREATER NANTICOKE S.D./N                HAB RET 50 N SEVENTH ST BANGOR PA 18013
GREATER NEW HAVEN WATER                 POLLUTION CONTROL AUTHORITY PO BOX 150486 HARTFORD CT 06115
GREATER NEW HAVEN WATER POLLUTION       CONTROL AUTHORITY 260 EAST ST NEW HAVEN CT 06511
GREATER NEW HAVEN WPCA                  260 EAST STREET NEW HAVEN CT 06511-5839
GREATER NORTHSIDE MGMT D                GREATER NORTHSIDE MGMT D 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
GREATER NORTHWOOD COVENANT ASSOC, INC   PO BOX 11390 BALTIMORE MD 21239
GREATER NY MUTUAL INSURANCE COMPANY     CHURCH STREET POST OFFICE PO BOX 4692 NEW YORK NY 10261-4692
GREATER ORLANDO BUILDERS                2253 KENTUCKY AVE WINTER PARK FL 32789
GREATER PEORIA SANITARY DISTRICT        2322 S. DARST STREET PEORIA IL 61607
GREATER PINE ISLAND WATER ASSOC INC     5281 PINE ISLAND ROAD BOKEELIA FL 33922
GREATER POTTSVILLE AREA SEWER AUTHORITY 401 NORTH CENTRE STREET P.O. BOX 1163 POTTSVILLE PA 17901
GREATER SEATTLE CONST                   LLC 10201 MAIN ST 101 BOTHELL WA 98011
GREATER SEATTLE CONSTRUCTION, LLC       17820 130TH AVE NE WOODINVILLE WA 98072
GREATER SIERRA INS SERVS                1233 SKI RUN BLVD STE 1 SOUTH LAKE TAHOE CA 96150
GREATER WENATCHEE IRR DI                DOUGLAS COUNTY - TREASUR PO BOX 609 WATERVILLE WA 98858
GREATWHITE CONSTRUCTION & PAINTING      2470 S ZEPHHR STREET LAKEWOOD CO 80227
GREAVES, KATHLEEN                       ADDRESS ON FILE
GRECCO, KARI                            ADDRESS ON FILE
GREECE C.S. (TN OF GREEC                GREECE C.S - RECEIVER OF 1 VINCE TOFANY BLVD ROCHESTER NY 14612
GREECE TOWN                             GREECE TOWN-TAX RECEIVER 1 VINCE TOFANY BLVD ROCHESTER NY 14612
GREELEY COUNTY                          GREELEY - COUNTY - TREAS 208 HARPER TRIBUNE KS 67879
GREELEY COUNTY                          GREELEY COUNTY - TREASUR PO BOX 288 GREELEY NE 68842
GREEN & ASSOCIATES REALTY               GEORGE GREEN III PO BOX 21188 LOUISVILLE KY 40221
GREEN & ASSOCIATES REALTY               PO BOX 21188 LOUISVILLE KY 40221
GREEN & HALL, A PROFESSIONAL            ARTIN BETPERA, ESQ. 1851 E FIRST STREET 10TH FLOOR SANTA ANA CA 92705
CORPORATION
GREEN BAY CITY                          BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
GREEN BAY CITY                          TAX COLLECTOR PO BX 23600/305 EAST WAL GREEN BAY WI 54305
GREEN BAY TOWN                          BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
GREEN BAY WATER UTILITY                 PO BOX 1210 GREEN BAY WI 54305
GREEN BROOK TOWNSHIP                    GREEN BROOK TWP-COLLECTO 111 GREENBROOK ROAD GREEN BROOK NJ 08812
GREEN BRYANT & FRENCH, LLP              1230 COLUMBIA ST. 1120 SAN DIEGO CA 92101
GREEN CLEAN RESTORATION                 & CLEANING SERVICES 7229 UNIVERSITY AVE NE FRIDLEY MN 55432
GREEN COMFORT INC                       180 HENRY ST JERSEY SHORE PA 17740
GREEN CONST & RESTOR                    190 COLONY ST MERIDEN CT 06451
GREEN CONSTRUCTION & RESTORATION LLC    190 COLONY STREET MERIDEN CT 06451
GREEN CONSTRUCTION SERVICES, LLC        3829 PROGRESS DRIVE LAKELAND FL 33811
GREEN CONTRACTOR OF TX                  & ALONSO SAUCEDO 11220 BEACH FRONT DR EL PASO TX 79936
GREEN CONTRACTORS OF                    TEXAS 11220 BEACH FRONT DR EL PASO TX 79936
GREEN COUNTRY ROOFTOPS                  1908 N ELWOOD AVE TULSA OK 74106



Epiq Corporate Restructuring, LLC                                                                    Page 517 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 543 of 1490
Claim Name                               Address Information
GREEN COUNTY                             GREEN COUNTY - SHERIFF 203 W COURT ST GREENSBURG KY 42743
GREEN COUNTY MUTUAL                      326 6TH ST MONROE WI 53566
GREEN EMERALD HOMES, LLC, APPELLANT      STOPA LAW FIRM MARK P. STOPA 2202 N. WESTSHORE BLVD SUITE 200 TAMPA FL 33607
GREEN ENERGY INSULATION                  16430 BRIDGEWALK DR LITHIA FL 33547
GREEN ENGINEERING & CONS                 8757 NW 35 LN DORAL FL 33172
GREEN FORM CONSTRUCTION, INC             2301 EAST 28TH ST CHATTANOOGA TN 37407
GREEN GABLE ROOFING                      1140 US HWY 287 SUITE 400-181 BROOMFIELD CO 80020
GREEN GATE CONSTRUCTION, LLC             HENRY GREEN 14241 COURSEY BLVD, STE. A-12 182 BATON ROUGE LA 70817
GREEN GLOBAL RESTORATION & TECH, INC     15011 PARKWAY LOOP BLDG 10 SUITE C TUSTIN CA 92780
GREEN GROVE TOWN                         GREEN GROVE TWN TREASURE N14292 PELSDORF AVE CURTISS WI 54460
GREEN GROVE TOWN                         TAX COLLECTOR W3766 CTY HWY N OWEN WI 54460
GREEN HAMMER LLC                         4326 PARKWAY DRIVE BOSSIER CITY LA 71112
GREEN HILL CONDOMINIUM OWNERS ASSOC      BARRY BAUMAN 1001 CITY AVENUE WYNNEWOOD PA 19096
GREEN HILLS PARK WEST 3 CONDO            PO BOX 14-4216 CORAL GABLES FL 33114-4216
GREEN IMAGE &                            L MONTEZ-LOYA 7537 OLD AIRPORT RD A SANTA FE NM 87507
GREEN INS AGENCY                         4325 MIDMOST DR STE C MOBILE AL 36609
GREEN INSURANCE AGENCY                   PO BOX 364923 SAN JUAN PR 00936
GREEN ISLAND C S (TN GRE                 GREEN ISLAND CS- SCH COL PO BOX 1541 GREEN ISLAND NY 12183
GREEN ISLAND TOWN                        TOWN OF GREEN ISLAND - T 69 HUDSON AVE GREEN ISLAND NY 12183
GREEN ISLAND VILLAGE                     GREEN ISLAND VILLAGE- CL 20 CLINTON ST GREEN ISLAND NY 12183
GREEN LAKE CITY                          GREEN LAKE CITY TREASURE PO BOX 216 / 534 MILL ST GREEN LAKE WI 54941
GREEN LAKE TOWN                          GREEN LAKE TWN TREASURER N2998 N KEARLEY RD MARKESAN WI 53946
GREEN LAKE TOWNSHIP                      GREEN LAKE TWP - TREASUR 9394 TENTH ST.- BOX 157 INTERLOCHEN MI 49643
GREEN LANE BORO                          BLAINE BERGEY - TAX COLL P.O. BOX 425 GREEN LANE PA 18054
GREEN MOUNTAIN CONTRACTORS               4636 MAXIM COURT LAS CRUCES NM 88011
GREEN MOUNTAIN ENERGY                    PO BOX 650001 DALLAS TX 75265-0001
GREEN MOUNTAIN INS CO                    4 BOUTON STREET CONCORD NH 33010
GREEN MOUNTAIN POWER                     CORP PO BOX 1611 BRATTLEBORO VT 05302
GREEN MOUNTAIN POWER CORP                PO BOX 1611 BRATTLEBORO VT 05302-1611
GREEN MOUNTAIN WATER & SANITATION DIST   13919 W. UTAH AVENUE LAKEWOOD CO 80228
GREEN OAK CHARTER TOWNSHIP               10001 SILVER LAKE ROAD BRIGHTON MI 48116
GREEN OAK TOWNSHIP                       GREEN OAK TOWNSHIP - TRE 10001 SILVER LAKE RD BRIGHTON MI 48116
GREEN READY INC                          1700 CALLENDER STREET ROSENBERG TX 77471
GREEN RENOVATIONS LLC                    10619 BULL VALLEY ROAD WOODSTOCK IL 60098
GREEN RHINO BUILDERS LLC                 62 DALLAS S/C SUITE 313 DALLAS PA 18612
GREEN RIVER ESTATES CONDO ASSOC.         C/O AROUND THE CLOCK, INC 716 WEST MEEKER ST, STE 101 KENT WA 98032
GREEN RIVER VILLAGE                      ATTN: MANAGEMENT 4901 GREEN RIVER DRIVE CORONA CA 92880
GREEN RUN HOMES ASSOCIATION              1248 GREEN GARDEN CIRCLE VIRGINIA BEACH VA 23453
GREEN SPRING CITY                        CITY OF GREEN SPRING - C PO BOX 261 HARRODS CREEK KY 40027
GREEN SPRING VALLEY HOMEOWNERS ASSOC     8200 PERRIN BEITEL, SUITE 128 SAN ANTONIO TX 78218
INC
GREEN TEC LLC                            390 PIKE RD UNIT 1 HUNTINGDEN VALLEY PA 19006
GREEN TIMBERS CONDOMINIUM ASSOCIATION    PMB 251 703 S. GREENVILLE WEST DR 7 GREENVILLE MI 48838
GREEN TOWNSHIP                           GREEN TOWNSHIP - TAX COL PO BOX 65 TRANQUILITY NJ 07879
GREEN TOWNSHIP                           GREEN TOWNSHIP - TREASUR PO BOX 23 PARIS MI 49338
GREEN TOWNSHIP                           GREEN TOWNSHIP - TREASUR 14221 ALFALFA RD LACHINE MI 49753
GREEN TOWNSHIP INDIAN                    TAX COLLECTOR 770 HILL RD COMMODORE PA 15729
GREEN TRAILS MUD W                       GREEN TRAILS MUD - COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
GREEN TREE 2008-HE1                      U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292



Epiq Corporate Restructuring, LLC                                                                     Page 518 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 544 of 1490
Claim Name                               Address Information
GREEN TREE 2008-MH1                      WELLS FARGO BANK NAS TRUSTEE 9062 OLD ANNAPOLIS ROAD COLUMBIA MD 21045
GREEN TREE 2008-REC1                     U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
GREEN TREE HOME                          SOLUTIONS 6 SCHWARZ ST PLAZA EDWARDSVILLE IL 62025
GREEN TREE INS                           1 EAST MAIN ST WEBSTER MA 01570
GREEN TREE MORTGAGE LOAN TRUST 2005-HE1 WELLS FARGO BANK NA AS TRUSTEE 9062 OLD ANNAPOLIS ROAD COLUMBIA MD 21045
GREEN TREE RECREATIONAL, EQUIPMENT       & CONSUMER TRUST 1997-D U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL MN
                                         55107-2292
GREEN TREE RECREATIONAL, EQUIPMENT       & CONSUMER TRUST 1998-B U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL MN
                                         55107-2292
GREEN TREE RECREATIONAL, EQUIPMENT       & CONSUMER TRUST 1998-C U.S. BANK NA AS TRUSTEE 60 LIVINGSTON ST. PAUL MN
                                         55107-2292
GREEN VALLEY COUNTRY CLU                 8925 S PECOS RD STE 15A HENDERSON NV 89074
GREEN VALLEY COUNTRY CLUB VISTAS II POA 101 W. PASEO RECORTADO GREEN VALLEY AZ 85614
GREEN VALLEY COUNTY WATER DISTRICT       39520 CALLE CASCADA GREEN VALLEY CA 91390
GREEN VALLEY PUEBLO ESTATES HOA          145 WEST ALISO DRIVE GREEN VALLEY AZ 85614
GREEN VALLEY RECREATION INC              PO BOX 586 GREEN VALLEY AZ 85622
GREEN VALLEY SOUTH OWNERS ASSOC NO 1     259 N. PECOS RD.,#100 HENDERSON NV 89074
GREEN VALLEY TOWN                        GREEN VALLEY TWN TREASUR N7211 RIVER HEIGHTS CECIL WI 54111
GREEN VALLEY TOWN                        GREEN VALLEY WN TREASURE 308 JOEL LANE AUBURNDALE WI 54412
GREEN WAY BUILDERS                       698 MADRONE WAY PARADISE CA 95969
GREEN WILLOW CONDOMINIUM ASSOCIATION     16531 OAK PARK AVENUE TINLEY PARK IL 60477
GREEN, ANNASTACIA                        ADDRESS ON FILE
GREEN, BRITTANY                          ADDRESS ON FILE
GREEN, CAMERON                           ADDRESS ON FILE
GREEN, CAMISHA                           ADDRESS ON FILE
GREEN, ENITRA                            ADDRESS ON FILE
GREEN, INGRID                            ADDRESS ON FILE
GREEN, JANASTA                           ADDRESS ON FILE
GREEN, JANNA                             ADDRESS ON FILE
GREEN, LEGERRON                          ADDRESS ON FILE
GREEN, MAUREEN                           ADDRESS ON FILE
GREEN, MICHAEL                           ADDRESS ON FILE
GREEN, MIESHA                            ADDRESS ON FILE
GREEN, PATRICIA                          ADDRESS ON FILE
GREEN, QUEANELIQUILIA                    ADDRESS ON FILE
GREENAWALT ROOFING                       COMPANY STE 20C-1 1200 CORPORATE BLVD LANCASTER PA 17601
GREENAWALT ROOFING &                     FRANK & ELIZABETH NACE 1200 CORPORATE BLVD 2001 LANCASTER PA 17601
GREENBELT HOMES INC                      1 HAMILTON PLACE GREENBELT MD 20770
GREENBERG RHEIN&MARGOLIS                 1768 LITCHFIELD TURNPIKE WOODBRIDGE CT 06525
GREENBERG STONE & URBANO                 PA 11440 N KENDALL DR 400 MIAMI FL 33170
GREENBERG TRAURIG LLP                    1750 TYSONS BLVD 1000 MCLEAN VA 22102
GREENBERG,STONE & URBANO                 11440 N KENDALL DR PH MIAMI FL 33170
GREENBRIAR ASSOCIATION                   1 DARLEY CIRCLE UNIT 3 BRICK NJ 08724
GREENBRIAR ASSOCIATION, INC.             1 DARLEY CIRCLE BRICK NJ 08724
GREENBRIAR CONDOMINIUM APTS 1 ASSN INC. P.O. BOX 628207 ORLANDO FL 32862-8207
GREENBRIAR CONDOMINIUM ASSOCIATION INC   2677 S OCEAN BLVD BOCA RATON FL 33432
GREENBRIAR CONDOMINIUM PHASE II INC      6300 WOODSIDE COURT STE 10 COLUMBIA MD 21046-3212
GREENBRIAR KINGSWOOD HOMEOWNERS ASSN     9400 S SANTA FE AVE OKLAHOMA CITY OK 73139
GREENBRIAR WOODLANDS COMMUNITY ASSOC     1 KENSINGTON CIRCLE TOMS RIVER NJ 08755
INC


Epiq Corporate Restructuring, LLC                                                                     Page 519 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 545 of 1490
Claim Name                             Address Information
GREENBRIER CITY                        GREENBRIER CITY-TAX COLL PO BOX 466 GREENBRIER TN 37073
GREENBRIER CONDOMINIUM SIX             HOMEOWNERS ASSOCIATION 6438 CITY WEST PARKWAY EDEN PRAIRIE MN 55344
GREENBRIER COUNTY SHERIF               GREENBRIER COUNTY - SHER PO BOX 347 LEWISBURG WV 24901
GREENBRIER COUNTY SHERIFFS TAX         OFFICE 912 COURT STREET N STE 3 LEWISBURG WV 24901
GREENBRIER HOME OWNERS ASSOC           5000 CALIFORNIA AVE 206 BAKERSFIELD CA 93309
GREENBROOK CONDOMIUIUM OWNERS ASSOC    2105 SE 9TH PORTLAND OR 97214
GREENBROOK II CONDO ASSOC              400 ISLAND ST STOUGHTON MA 02072
GREENBURG RHEIN & MARGOL               1768 LITCHFIELD TURNPIKE WOODBRIDGE CT 06525
GREENBURGH RECEIVER OF TAXES           177 HILLSIDE AVENUE GREENBURGH NY 10607
GREENBURGH SCHOOLS                     GREENBURGH - RECEIVER OF 177 HILLSIDE AVENUE GREENBURGH NY 10607
GREENBURGH SEWER & WATER               181 KNOLLWOOD RD WHITE PLAINS NY 10607
GREENBURGH TOWN                        GREENBURGH TOWN - TAX RE 177 HILLSIDE AVE. GREENBURGH NY 10607
GREENBUSH SANITARY DISTRICT            P.O. BOX 71 GREENBUSH WI 53026-0071
GREENBUSH TOWN                         GREENBUSH TOWN - TAX COL PO BOX 230 GREENBUSH ME 04418
GREENBUSH TOWN                         GREENBUSH TWN TREASURER N6644 SUGARBUSH RD GLENBEULAH WI 53023
GREENBUSH TOWNSHIP                     GREENBUSH TOWNSHIP - TRE PO BOX 8 GREENBUSH MI 48738
GREENBUSH TOWNSHIP                     GREEN BUSH TWP - TREASUR 3784 E FRENCH RD ELSIE MI 48831
GREENCASTLE BORO                       BARBARA BOCK, TAX COLLEC 39 CHAMBERS LANE SUITE 1 GREENCASTLE PA 17225
GREENCASTLE-ANTRIM S.D./               GREENCASTLE ANTRIM SD - 39 CHAMBERS LANE GREENCASTLE PA 17225
GREENCASTLE-ANTRIM S.D./               GREENCASTLE-ANTRIM SD - 39 CHAMBERS LANE SUITE 1 GREENCASTLE PA 17225
GREENDALE TOWNSHIP                     GREENDALE TOWNSHIP - TRE 3480 W ISABELLA RD SHEPHERD MI 48883
GREENDALE VILLAGE                      6500 NORTHWAY, P O BOX GREENDALE WI 53129
GREENDALE VILLAGE                      GREENDALE VLG TREASURER 6500 NORTHWAY GREENDALE WI 53129
GREENE APPRAISAL CO LLC                600 CANDLER ST GAINESVILLE GA 30501
GREENE CEN SCH (TN OF GR               GREENE CEN SCH- TAX COLL NBT BANK 80 S.CHENANGO S GREENE NY 13778
GREENE CENTRAL SCHOOL(TN               GREENE CS -COLLECTOR 40 S CANAL ST GREENE NY 13778
GREENE CNTY FARMERS                    P O BOX 156 GREENEVILLE TN 37744
GREENE COUNTY                          COUNTY TREASURER 93 EAST HIGH ST WAYNESBURG PA 15370
GREENE COUNTY                          GREENE COUNTY - TREASURE P O BOX 157 STANARDSVILLE VA 22973
GREENE COUNTY                          GREENE COUNTY - TAX COLL P O BOX 482 SNOW HILL NC 28580
GREENE COUNTY                          GREENE COUNTY-TAX COMMIS 1034 SILVER DRIVE, SUITE GREENSBORO GA 30642
GREENE COUNTY                          GREENE CO-REV COMMISSION 400 MORROW AVE - REV COM EUTAW AL 35462
GREENE COUNTY                          GREENE COUNTY-TRUSTEE 204 N CUTLER ST - SUITE GREENEVILLE TN 37745
GREENE COUNTY                          GREENE COUNTY-TAX COLLEC PO BOX 477 LEAKESVILLE MS 39451
GREENE COUNTY                          GREENE COUNTY - TREASURE 15 GREENE ST XENIA OH 45385
GREENE COUNTY                          GREENE COUNTY - TREASURE ONE EAST MAIN RM 102 BLOOMFIELD IN 47424
GREENE COUNTY                          GREENE COUNTY - TREASURE 114 NORTH CHESTNUT JEFFERSON IA 50129
GREENE COUNTY                          GREENE COUNTY - TREASURE 519 N MAIN CARROLLTON IL 62016
GREENE COUNTY                          GREENE COUNTY - COLLECTO 940 N. BOONVILLE AVE SPRINGFIELD MO 65802
GREENE COUNTY                          GREENE COUNTY - TAX COLL 320 W COURT ST RM 103 PARAGOULD AR 72450
GREENE COUNTY CHANCERY CLERK           PO BOX 810 LEAKESVILLE MS 39451
GREENE COUNTY CLERK OF SUPERIOR CO     113 N MAIN ST, STE 109 GREENSBORO GA 30642
GREENE COUNTY TAX COMMISSIONER         1034 SILVER DR SUITE 101 GREENSBORO GA 30642
GREENE COUNTY TREASURER                411 MAIN ST CATSKILL NY 12414
GREENE COUNTY TREASURER                1E MAIN RM 130 BLOOMFIELD IN 47424
GREENE COUNTY TRUSTEE                  204 N CUTLER ST STE 216 GREENEVILLE TN 37745
GREENE COUNTY TRUSTEE                  204 NORTH CUTLER ST, STE. 216 GREENVILLE TN 37745
GREENE COUNTY WATER AND SEWER          102 HARRIS AVE EUTAW AL 35462
DEPARTMENT



Epiq Corporate Restructuring, LLC                                                                 Page 520 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 546 of 1490
Claim Name                            Address Information
GREENE INSURANCE AGENCY               741 BULTMAN DR SUMTER SC 29150
GREENE LAW PC                         11 TALCOTT NOTCH ROAD FARMINGTON CT 06032
GREENE TOWN                           GREENE TOWN - TAX COLLEC P.O. BOX 510 GREENE ME 04236
GREENE TOWN                           GREENE TOWN- TAX COLLECT PO BOX 129 GREENE NY 13778
GREENE TOWNSHIP                       WILLIAM A. LAUGHLIN JR. PO BOX 178 HOOKSTOWN PA 15050
GREENE TOWNSHIP                       GREENE TWP - TAX COLLECT 222 KINSMAN RD JAMESTOWN PA 16134
GREENE TOWNSHIP                       GREENE TWP - TAX COLLECT 8628 WATTSBURG ROAD ERIE PA 16509
GREENE TOWNSHIP                       GREENE TWP - TAX COLLECT 8190 NYESVILLE RD CHAMBERSBURG PA 17202
GREENE TOWNSHIP                       GREENE TWP - TAX COLLECT 4889 LONG RUN RD LOGANTON PA 17747
GREENE TOWNSHIP                       GREENE TWP - TAX COLLECT P.O. BOX 383 NEWFOUNDLAND PA 18445
GREENE VILLAGE                        GREENE VILLAGE- TAX COLL P.O.BOX 207 GREENE NY 13778
GREENE, BEVERLY - 2200076204          KEITH A. NAGLE, ESQ NAGLE LAW OFFICES P.O. BOX 248 MIDDLEBORO KY 40965
GREENE, LINDA                         ADDRESS ON FILE
GREENE, VANESSA                       ADDRESS ON FILE
GREENEVILLE TOWN                      GREENEVILLE TOWN-TAX COL 200 N COLLEGE ST GREENEVILLE TN 37745
GREENFIELD CITY                       GREENFIELD CITY-TAX COLL 222 N FRONT ST GREENFIELD TN 38230
GREENFIELD CITY                       7325 W. FOREST HOME AVE, GREENFIELD WI 53220
GREENFIELD CITY                       GREENFIELD CITY TREASURE 7325 W FOREST HOME/ RM 1 GREENFIELD WI 53220
GREENFIELD LAKES HOA                  P.O.BOX 62708 PHOENIX AZ 85082
GREENFIELD TOWN                       GREENFIELD TOWN-TAX COLL 14 COURT SQUARE GREENFIELD MA 01301
GREENFIELD TOWN                       GREENFIELD TOWN-TAX COLL P.O BOX 256 GREENFIELD NH 03047
GREENFIELD TOWN                       GREENFIELD TOWN-TAX COLL PO BOX 10 GREENFIELD CENTER NY 12833
GREENFIELD TOWN                       GREENFIELD TWN TREASURER N1721 RIDGEVIEW DR LA CROSSE WI 54601
GREENFIELD TOWNSHIP                   GREENFIELD TWP - TAX COL 9381 STATION RD. ERIE PA 16510
GREENFIELD TOWNSHIP                   GREENFIELD TWP - TAX COL 120 CARRIAGE LN POB 236 CLAYSBURG PA 16625
GREENFIELD TOWNSHIP                   GREENFIELD TWP - TAX COL 109 HIGHPOINT STREET GREENFIELD PA 18407
GREENFIELD VILLAGE RV RESORT          111 S GREENFIELD RD MESA AZ 85206
GREENGATE PLACE HOA                   2204 TIMBERLOCH PLACE 245 THE WOODLANDS TX 77380
GREENGLADE VILLAS HOMEOWNERS          P.O.BOX 650279 MIAMI FL 33175
GREENHALGH INS INC                    3144 CAHABA HEIGHTS RD BIRMINGHAM AL 35243
GREENLAND INS                         14526 OLD KATY RD 220 HOUSTON TX 77079
GREENLAND TOWN                        GREENLAND TOWN - TAX COL 575 PORTSMOUTH AVE GREENLAND NH 03840
GREENLAND TOWNSHIP                    GREENLAND TOWNSHIP - TRE BOX 236 MASS CITY MI 49948
GREENLEE COUNTY                       GREENLEE COUNTY - TREASU PO BOX 1227 CLIFTON AZ 85533
GREENLIGHT APPRAISALS INC             29 GENTILLY LACE AVE HENDERSON NV 89002
GREENLINE COMPANY                     211 DONELSON PIKE STE 9 NASHVILLE TN 37214
GREENLING ROOFING INC.                1954 J AND C BLVD NAPLES FL 34109
GREENPOINT AGENCY, INS.               179-14 UNION TURNPIKE FLUSHING NY 11366
GREENPOINT MHCT, PTC, SERIES 1999-5   BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                      12TH FLOOR PITTSBURGH PA 15262
GREENPOINT MHCT, PTC, SERIES 2000-1   BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                      12TH FLOOR PITTSBURGH PA 15262
GREENPOINT MHCT, PTC, SERIES 2000-3   BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                      12TH FLOOR PITTSBURGH PA 15262
GREENPOINT MHCT, PTC, SERIES 2000-4   BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                      12TH FLOOR PITTSBURGH PA 15262
GREENPOINT MHCT, PTC, SERIES 2000-5   BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                      12TH FLOOR PITTSBURGH PA 15262
GREENPOINT MHCT, PTC, SERIES 2000-6   BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                      12TH FLOOR PITTSBURGH PA 15262


Epiq Corporate Restructuring, LLC                                                                  Page 521 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 547 of 1490
Claim Name                               Address Information
GREENPOINT MHCT, PTC, SERIES 2000-7      BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                         12TH FLOOR PITTSBURGH PA 15262
GREENPOINT MHCT, PTC, SERIES 2001-1      BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                         12TH FLOOR PITTSBURGH PA 15262
GREENPOINT MHCT, PTC, SERIES 2001-2      BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                         12TH FLOOR PITTSBURGH PA 15262
GREENPOINT RESTORATION                   5960 FAIRVIEW RD 400 CHARLOTTE NC 28210
GREENPORT TOWN                           GREENPORT TOWN- TAX COLL 600 TOWN HALL DRIVE HUDSON NY 12534
GREENPORT VILLAGE                        GREENPORT VILLAGE - COLL 236 THIRD STREET GREENPORT NY 11944
GREENRIVER INVESTMENTS, LLC.             207 E. BROADWAY, P.O. BOX 1101 CAMPBELLSVILLE KY 42719-1101
GREENS AT ROCK GLEN HOA, INC             3103 EMMORTON ROAD ABINGDON MD 21009
GREENS MOBILE HOME PARK                  207 N KOONCE ST COLUMBIA AL 36319
GREENSBORO BORO                          GREENSBORO BORO - COLLEC 120 OLD DAIRY RD DILLINER PA 15327
GREENSBORO CITY                          GREENSBORO CITY-TAX COLL 212 N MAIN ST GREENSBORO GA 30642
GREENSBURG CITY                          CITY OF GREENSBURG - CLE 110 W COURT ST GREENSBURG KY 42743
GREENSBURG CITY CITY BI                  KEYSTONE MUNICIPAL COLLE 546 WENDEL RD. IRWIN PA 15642
GREENSBURG SALEM SCHOOL                  GREENSBURG SALEM SD - TC 564 STANTON ST SW GREENSBURG PA 15601
GREENSBURG SALEM SCHOOL                  MARIANNE BOLLING - COLLE 1644 BROAD ST GREENSBURG PA 15601
GREENSBURG SALEM SCHOOL                  KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
GREENSBURG SALEM SCHOOL                  GREENSBURG SALEM SD - TC 114 MAIN ST POB 180 SLICKVILLE PA 15684
GREENSBURG TOWN                          GREENSBURG TOWN - COLLEC P. O. BOX 160 GREENSBURG LA 70441
GREENSCAPE LANDSCAPE                     CONSTRUCTION 1234 W RIDGECREST BLVD RIDGECREST CA 93555
GREENSPAN BROKERAGE                      ATTN: MARY GREENSPAN 3170 E WINERY ROAD PAHRUMP NV 89048
GREENSPAN, HEATHER                       ADDRESS ON FILE
GREENSPOON & MARDER PA                   SUITE 700 100 W CYPRESS CREEK RD FORT LAUDERDALE FL 33309
GREENSPOON MARDER                        100 WEST CYPRESS CREEK RD FORT LAUDERDALE FL 33309
GREENSPOON MARDER PA                     100 W CYPRESS CREEK RD STE 700 FORT LAUDERDALE FL 33309
GREENSVILLE COUNTY                       GREENSVILLE COUNTY - TRE 1781 GREENSVILLE COUNTY EMPORIA VA 23847
GREENTREE AGENCY INSIDE                  345 ST PETER ST 7TH FL ST PAUL MN 55102
GREENTREE AGENCY INSIDE                  POLICIES 345 ST PETER ST 7TH FL ST PAUL MN 55102
GREENTREE AT YONKERS CONDO               1053 SAW MILL RIVER RD ARDSLEY NY 10502
GREENTREE BORO                           GREENTREE BORO - TAX COL 10 W MANILLA AVE PITTSBURGH PA 15220
GREENTREE CONDOMINIUM ASSOCIATION        2510 NW 97 AVE. 200 DORAL FL 33172
GREENTREE VILLAGE COMMUNITY ASSOCIATION 1075 KINGWOOD DRIVE, SUITE 100 KINGWOOD TX 77339
GREENTREE VILLAS CONDO ASSOC. INC        4674 GREENTREE PLACE APT B BOYNTON BEACH FL 33436-4176
GREENTREE-SAND CREEK TRAIL ASSOCIATION   1075 KINGWOOD DRIVE, SUITE 100 KINGWOOD TX 77339
GREENTREES VILLAGE, INC.                 1600 RHODENDRON DR, SUITE 320 FLORENCE OR 97439
GREENUP COUNTY                           GREENUP COUNTY - SHERIFF PO BOX 318 GREENUP KY 41144
GREENUP, RODNEY                          ADDRESS ON FILE
GREENVIEW LAWN CARE & HANDYMAN SVCS,     DAVE GARRISON 2003 DUBLOON DT EDWARDSVILLE IL 62025
LLC
GREENVILL BORO END CONTRCT               TRI-COUNTY INDUSTRIES 159 TCI PARK DR GROVE CITY PA 16127
GREENVILLE AREA SCHOOL D                 GREENVILLE AREA SD - COL 278 S MERCER ST GREENVILLE PA 16125
GREENVILLE BORO                          FRANK VANDERSLICE-TX COL 10 NORTH MAIN ST - BOX 2 GREENVILLE PA 16125
GREENVILLE CITY                          GREENVILLE CITY-TAX COLL PO BOX 548 GREENVILLE GA 30222
GREENVILLE CITY                          CITY OF GREENVILLE - CLE PO BOX 289 GREENVILLE KY 42345
GREENVILLE CITY                          GREENVILLE CITY - TREASU 411 S LAFAYETTE ST GREENVILLE MI 48838
GREENVILLE COUNTY                        GREENVILLE COUNTY - COLL 301 UNIVERSITY RIDGE SUI GREENVILLE SC 29601
GREENVILLE COUNTY / MOBI                 GREENVILLE COUNTY - TREA 301 UNIVERSITY RIDGE SUI GREENVILLE SC 29601
GREENVILLE COUNTY REGISTER OF            DEEDS 301 UNIVERSITY RIDGE STE 1300 GREENVILLE SC 29601


Epiq Corporate Restructuring, LLC                                                                     Page 522 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 548 of 1490
Claim Name                             Address Information
GREENVILLE COUNTY TAX COLLECTOR        PO BOX 100221 COLUMBIA SC 29202-3221
GREENVILLE COUNTY TAX COLLECTOR        301 UNIVERSITY RIDGE SUITE 700 GREENVILLE SC 29601
GREENVILLE COUNTY TREASURER            301 UNIVERSITY RIDGE STE 700 GREENVILLE SC 29601-3659
GREENVILLE CS (COMBINED                GREENVILLE CS - TAX COLL NTL BANK COXSACKIE/BOX 2 GREENVILLE NY 12083
GREENVILLE CS (COMBINED                GREENVILLE CS-TAX COLLEC PO BOX 271 GREENVILLE NY 12083
GREENVILLE CS (COMBINED                GREENVILLE SC- TAX COLLE NATIONAL BANK OF COXSACK GREENVILLE NY 12083
GREENVILLE MUNICIPAL COURT             PO BOX 1049 GREENVILLE TX 75403-1049
GREENVILLE SCHOOL DISTRI               FRANK VANDERSLICE-TX COL 10 NORTH MAIN ST - BOX 2 GREENVILLE PA 16125
GREENVILLE SCHOOL DISTRI               GREENVILLE SD - TAX COLL 359 GROOVER RD GREENVILLE PA 16125
GREENVILLE TOWN                        GREENVILLE TOWN-TAX COLL 46 MAIN STREET GREENVILLE NH 03048
GREENVILLE TOWN                        GREENVILLE TOWN-TAX COLL P.O. BOX 1109 GREENVILLE ME 04441
GREENVILLE TOWN                        GREENVILLE TOWN-TAX COLL PO BOX 38 GREENVILLE NY 12083
GREENVILLE TOWN                        GREENVILLE TOWN-TAX COLL 1537 U.S. HIGHWAY ROUTE PORT JERVIS NY 12771
GREENVILLE TOWN                        GREENVILLE TWN TREASURER PO BOX 60/ W6860 PARKVI GREENVILLE WI 54942
GREENVILLE TOWNSHIP                    CHARLOTTE CLARK-TAX COLL 3410 GREENVILLE RD MEYERSDALE PA 15552
GREENWAY PALMS HOA                     C/O PLANNED DEVELOPMENT SERVICES LLC 14100 N 83RD AVE SUITE 200 PEORIA AZ
                                       85381
GREENWICH CEN SCH (COMBI               GREENWICH CS - TAX COLLE 132 MAIN ST GREENWICH NY 12834
GREENWICH INSURANCE CO                 70 SEAVIEW HOUSE STAMFORD CT 06902
GREENWICH INSURANCE CO.                XL CATLIN 1 WFC 200 LIBERTY STREET NEW YORK NY 10281
GREENWICH TOWN                         GREENWICH TOWN - TAX COL 101 FIELD PT RD -COLLECT GREENWICH CT 06830
GREENWICH TOWN                         GREENWICH TOWN-TAX COLLE 2 ACADEMY STREET GREENWICH NY 12834
GREENWICH TOWNSHIP                     GREENWICH TWP - COLLECTO 420 WASHINGTON ST GIBBSTOWN NJ 08027
GREENWICH TOWNSHIP                     GREENWICH TWP - COLLECTO 321 GREENWICH STREET STEWARTSVILLE NJ 08886
GREENWICH TOWNSHIP                     GREENWICH TWP - TAX COLL 81 OSWALD ROAD LENHARTSVILLE PA 19534
GREENWICH TOWNSHIP /HOPE               GREENWICH TWP - COLLECTO 590 SHILOH PIKE BRIDGETON NJ 08302
GREENWICH VILLAGE (T- EA               GREENWICH VILLAGE - CLER 6 ACADEMY STREET GREENWICH NY 12834
GREENWICH VILLAGE(GREENW               GREENWICH VILLAGE - CLER 6 ACADEMY STREET GREENWICH NY 12834
GREENWOOD CITY                         GREENWOOD CITY TREASURER PO BOX D / 102 N MAIN ST GREENWOOD WI 54437
GREENWOOD COUNTY                       GREENWOOD COUNTY - TREAS 528 MONUMENT ST - RM 101 GREENWOOD SC 29646
GREENWOOD COUNTY                       GREENWOOD COUNTY - TREAS 311 N MAIN EUREKA KS 67045
GREENWOOD COUNTY / MOBIL               GREENWOOD COUNTY - COLLE 528 MONUMENT ST- RM 101 GREENWOOD SC 29646
GREENWOOD FOREST FUND INC              12700 CHAMPION FOREST DRIVE HOUSTON TX 77066
GREENWOOD INS                          3934 CYPRESS CREEK 240 HOUSTON TX 77068
GREENWOOD INSURANCE                    3934 FM 1960 W STE 240 HOUSTON TX 77068
GREENWOOD LAKE UFS (WARW               GREENWOOD LAKE UFS-COLLE 132 KINGS HIGHWAY WARWICK NY 10990
GREENWOOD LAKE VILLAGE                 GREENWOOD LAKE VILLAGE - P.O. BOX 7 GREENWOOD LAKE NY 10925
GREENWOOD PARK ASSOC                   6 WOODBINE AVE-1771 GREENWOOD LAKE NY 10925
GREENWOOD S.D./LIVERPOOL               GREENWOOD SD - TAX COLLE 103 AUCKER ST LIVERPOOL PA 17045
GREENWOOD S.D./TUSCARORA               CAROL MOYER - TAX COLLEC 390 HOMINY DR. NEWPORT PA 17074
GREENWOOD TOWN                         GREENWOOD TOWN - TAX COL 593 GORE RD. GREENWOOD ME 04255
GREENWOOD TOWN                         GREENWOOD TOWN - TAX COL P O BOX 216-PROPERTY TAX GREENWOOD DE 19950
GREENWOOD TOWN                         GREENWOOD TWN TREASURER W2744 CTH M MEDFORD WI 54451
GREENWOOD TOWN                         GREENWOOD TWN TREASURER S3823 BEAVER CREEK DR. HILLSBORO WI 54634
GREENWOOD TOWN                         GREENWOOD TOWN - TAX COL 9381 GREENWOOD RD GREENWOOD LA 71033
GREENWOOD TOWNSHIP                     DIANE BRINSER - TAX COLL 19 DEAD END ROAD MILLERSTOWN PA 17062
GREENWOOD TOWNSHIP                     GREENWOOD TWP - TAX COLL 858 CHESTNUT RD MILLVILLE PA 17846
GREENWOOD TOWNSHIP                     GREENWOOD TOWNSHIP - TRE 9025 YALE RD AVOCA MI 48006
GREENWOOD TOWNSHIP                     GREENWOOD TOWNSHIP - TRE 2620 CHERRY GROVE HARRISON MI 48625



Epiq Corporate Restructuring, LLC                                                                   Page 523 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 549 of 1490
Claim Name                               Address Information
GREENWOOD TOWNSHIP                       GREENWOOD TOWNSHIP - TRE 5193 S. 180TH AVE. HESPERIA MI 49421
GREENWOOD TOWNSHIP                       GREENWOOD TOWNSHIP - TRE PO BOX 105 MANTON MI 49663
GREENWOOD TOWNSHIP                       GREENWOOD TOWNSHIP - TRE 4030 WILLIAMS RD LEWISTON MI 49756
GREENWOOD TOWNSHIP SCHOO                 DIANE BRINSER - TAX COLL 19 DEAD END ROAD MILLERSTOWN PA 17062
GREENWOOD UD A                           GREENWOOD UD - TAX COLLE P O BOX 1368 FRIENDSWOOD TX 77549
GREENWOOD UTILITIES                      101 WRIGHT PLACE GREENWOOD MS 38930
GREENWOOD UTILITIES                      PO BOX 866 GREENWOOD MS 38935-0866
GREENWOOD VILLAGE                        370 CHAPMAN BOULVARD MANORVILLE NY 11949
GREENWOOD VILLAGE                        2 N RIVERSIDE PLAZA SUITE 800 CHICAGO IL 60606
GREENWOOD, DENIECE                       ADDRESS ON FILE
GREER COUNTY                             GREER COUNTY - TAX COLLE PO BOX 458 MANGUM OK 73554
GREER RANCH COMMUNITY ASSOCIATION        31608 RAILROAD CANYON RD CANYON LAKE CA 92587
GREER, ASHLEY                            ADDRESS ON FILE
GREER, DANIEL                            ADDRESS ON FILE
GREG A HEYBLOM                           ADDRESS ON FILE
GREG ALLRED CONSTRUCTION                 2430 CT RD 715 HANCEVILLE AL 35077
GREG EDWARDS AGENCY                      929 LINCOLN AVE NAPA CA 94558
GREG GRAHAM                              ADDRESS ON FILE
GREG GRAHAM LLC                          201 E MAIN ST 207 WAXAHACHIE TX 75165
GREG GRAHAM, LLC                         PO BOX 3099 WAXAHACHIE TX 75168
GREG JENKINS BUILDING & CONSTRUCTION     522 E AVE K GRAND PRAIRIE TX 75050
INC
GREG JONES CONSTRUCTION                  13603 CR 283N KILGORE TX 75662
GREG LOPEZ CONST &                       MARK & JEANNE BAETA 407 PONDEROSA DR WESTWOOD CA 96137
GREG P RUIZ INS AGENCY                   1519 E JUDGE PEREZ 7 CHALMETTE LA 70043
GREG SCOTT                               ADDRESS ON FILE
GREG SOUZA DEVELOPMENT AND CONSTRUCTION GREG SOUZA 6101 W. PRYOR AVE. VISALIA CA 93277
GREG STONE                               ADDRESS ON FILE
GREG TAPHORN INS                         540 US 31 S GREENWOOD IN 46142
GREG UNSETH PAINTING &                   EXTERIORS LLC 3625 BETTY DRIVE A COLORADO SPRINGS CO 80917
GREG VAN CLEVE BUILDER                   DBA FUTURISTIC ROOFING SYSTEMS GREG VAN CLEVE 241 MURIEL N.E. ALBUQUERQUE NM
                                         87123
GREGG & VALBY LLP                        1700 WEST LOOP SOUTH, SUITE 200 HOUSTON TX 77027
GREGG & VALBY PC                         1700 WEST LOOP SOUTH STE 200 HOUSTON TX 77027
GREGG & VALBY, LLP                       ATTN: GENERAL COUNSEL 1700 WEST LOOP SOUTH SUITE 200 HOUSTON TX 77027
GREGG & VALBY, LLP                       ATTN: SCOTT R. VALBY 1700 WEST LOOP SOUTH SUITE 200 HOUSTON TX 77027
GREGG CONST COMPANY                      113 SOUDER DR HURST TX 76053
GREGG COUNTY                             GREGG COUNTY - TAX COLLE P O BOX 1431 LONGVIEW TX 75606
GREGG COUNTY CLERK                       PO BOX 3049 LONGVIEW TX 75606
GREGG COUNTY TAX OFFICE                  101 E. METHVIN LONGVIEW TX 75601
GREGG PETERSON CONSTRUCTION GROUP        GREGG PETERSON GREGG PETERSON 3600 NW 138TH STREET STE 102 OKLAHOMA CITY OK
                                         73134
GREGG TOWNSHIP                           GREGG TWP - TAX COLLECTO PO BOX 87 SPRING MILLS PA 16875
GREGG TOWNSHIP                           GREGG TWP - TAX COLLECTO 17696 RUSSELL RD ALLENWOOD PA 17810
GREGG WILLIAMS RECEIVER FOR TNPPM        LANDMARK LLC ACH 2112 E 4TH ST STE 230 SANTA ANA CA 92705
GREGG WILLIAMS, RCV FOR TNPPM LANDMARK   C/O TRIDENT PACIFIC REAL ESTATE GRP INC ATTN: GREGG WILLIAMS, PRINCIPAL 500
                                         NEWPORT CENTER DRIVE SUITE. 850 NEWPORT BEACH CA 92660
GREGG, AMBER                             ADDRESS ON FILE
GREGOREK, JEANETTE                       ADDRESS ON FILE
GREGORIO CARDENAS                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                     Page 524 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 550 of 1490
Claim Name                              Address Information
GREGORIO LUNA MENDOZA JR                ADDRESS ON FILE
GREGORIO TOMASSINI BELTRAN              ADDRESS ON FILE
GREGORY A BURR                          ADDRESS ON FILE
GREGORY A BURRELL TRUSTEE               ADDRESS ON FILE
GREGORY AND ADAMS PC                    190 OLD RIDGEFIELD ROAD WILTON CT 06897
GREGORY BROWN                           ADDRESS ON FILE
GREGORY C HILLIS                        ADDRESS ON FILE
GREGORY C. MORSE                        GREGORY MORSE, PRO SE 223 HIGH POINT DR PLANO TX 75094
GREGORY CASEY AND                       ADDRESS ON FILE
GREGORY COUNTY                          ADDRESS ON FILE
GREGORY D HOHENSTEIN                    ADDRESS ON FILE
GREGORY F X DALY                        ADDRESS ON FILE
GREGORY F X DALY COLLECTOR OF REVENUE   1640 S KINGSHIGHWAY BL. ST LOUIS MO 63110-2230
GREGORY F.X. DALY, COLLECTOR OF REVENUE 1200 MARKET ST ROOM 110 ST. LOUIS MO 63103
GREGORY FLOYD                           ADDRESS ON FILE
GREGORY FX DALY                         COLLECTOR OF REVENUE PO BOX 66787 ST. LOUIS MO 63166
GREGORY FX DALY                         PO BOX 66787 ST. LOUIS MO 63166
GREGORY GALLAGHER                       FOLEY LAW OFFICES, PLLC RAYMOND I. FOLEY, II 15530 MIDDLEBELT LIVONIA MI 48154
GREGORY GUNDERSON                       ADDRESS ON FILE
GREGORY INSURANCE AGENCY                789 RAILROAD ELKO NV 89801
GREGORY JAVARDIAN                       ADDRESS ON FILE
GREGORY L WINTERS                       ADDRESS ON FILE
GREGORY L. HOOD - SUMMER HILL           DAVID L MCGUFFEY 559 MARTIN ST. SE ATLANTA GA 30312
GREGORY LUND                            ADDRESS ON FILE
GREGORY S. WILSON                       ADDRESS ON FILE
GREGORY SHOEMAKER                       ADDRESS ON FILE
GREGORY TOMBERLIN                       ADDRESS ON FILE
GREGORY URSU                            ADDRESS ON FILE
GREGORY WAITE                           ADDRESS ON FILE
GREGORY WESTMORELAND AGY                2024 CORP CNTR DR 101 MYRTLE BEACH SC 29577
GREGORY WHITE                           ADDRESS ON FILE
GREGORY WHITLOCK                        ADDRESS ON FILE
GREGORY, SHEILA                         ADDRESS ON FILE
GREGS LOCK & KEY SERVICE, INC.          112 SOUTH MEMORIAL DRIVE INDEPENDENCE MO 64050
GREIMAN CONSTRUCTION SERVICES LC        EDWARDO URIBE 880 FRONT STREET GARNER IA 50438
GRENADA CITY                            GRENADA CITY-TAX COLLECT 108 S MAIN STREET GRENADA MS 38901
GRENADA COUNTY                          GRENADA COUNTY-TAX COLLE 59 GREEN ST - ROOM 7 GRENADA MS 38901
GRENADA COUNTY CHANCERY CLERK           PO BOX 1208 GRENADA MS 38902
GRENGA & SONS &                         ROBERT & SHANA GRENGA 31 UDELL ST PROVIDENCE RI 02904
GRENGA & SONS SITE &                    31 UDELL ST PROVIDENCE RI 02904
GRENN WATER WELL & SUPPLY INC           1320 PRICEDALE DR SE BOGUE CHITTO MS 39629
GRESHAM, JOHN                           ADDRESS ON FILE
GRESKO, DONNAMARIE                      ADDRESS ON FILE
GRESS, ELIZABETH                        ADDRESS ON FILE
GRETCHEN D HOLLAND TRUSTEE              301 N MAIN STREET STE 1904 GREENVILLE SC 29601
GRETNA CITY                             GRETNA CITY - TAX COLLEC P O BOX 404 GRETNA LA 70054
GRETNA TOWN                             GRETNA TOWN - TREASURER P O BOX 602 GRETNA VA 24557
GREY & MOURIN PA &                      DENNIS LEDESMA 1800 SW 1ST ST STE 206 MIAMI FL 33135
GREYSTAR CONTRACTORS LLC                741 DULLES AVE C STAFFORD TX 77477



Epiq Corporate Restructuring, LLC                                                                 Page 525 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 551 of 1490
Claim Name                              Address Information
GREYSTONE AT BOYNTON BEA                PO BOX 165109 MIAMI FL 33116
GREYSTONE MANOR CONDOMINIUM TRUST       55 LAKE STREET 4TH FLOOR STE 5 NASHUA NH 03060
GREYSTONE POWER CORPORATION             PO BOX 6071 DOUGLASVILLE GA 30154-6071
GREZEGORZ DANKO                         22 BRANDFORD WAY COATESVILLE PA 19320
GRG BEST INS AGENCY INC                 1400 E KATELLA AVE 213 ORANGE CA 92867
GRG PROPERTIES LLC                      110 INDIANA LANE WILLIAMSBURG VA 23188
GRICE ROOFING                           CARL M GRICE P O BOX 364 SIBLEY LA 71073
GRICE, RANDALL                          ADDRESS ON FILE
GRIDLOCK INC                            11921 HILLTOP RD SUITE 12 ARGYLE TX 76226
GRIER, SHAQUOYA                         ADDRESS ON FILE
GRIEVE, MICHAEL                         ADDRESS ON FILE
GRIFFIN GEN AGENCY                      363 N SAM HOUSTON 1000 HOUSTON TX 77060
GRIFFIN GENERAL AGENCY, INC.            363 N SAM HOUSTON PKWY E. SUITE 1000 HOUSTON TX 77060-2408
GRIFFIN UNDERWRITING SER                2375 130H AVE 200 BELLEVUE WA 98005
GRIFFIN UNDERWRITING SRV                P O BOX 3867 BELLEVUE WA 98009
GRIFFIN, DANTE                          ADDRESS ON FILE
GRIFFIN, DAWNYHETTA                     ADDRESS ON FILE
GRIFFIN, JEFFREY                        ADDRESS ON FILE
GRIFFIN, JEROME                         ADDRESS ON FILE
GRIFFIN, LATARA                         ADDRESS ON FILE
GRIFFIN, MICHELLA                       ADDRESS ON FILE
GRIFFIN, TONI                           ADDRESS ON FILE
GRIFFINS CONSTRACTIG &                  ROXANNE & ALAN SMITH 1109 WOODROW RD LUBBOCK TX 79423
GRIFFINS CONTRACTING                    1109 WOODROW RD LUBBOCK TX 79423
GRIFFITH INS LLP                        1240 W CHESTER PIKE 214 WEST CHESTER PA 19382
GRIFFITH ROOFING COMPANY                INC 207 RANCH TRAIL ROCKWALL TX 75032
GRIFFITH, CHERYL                        ADDRESS ON FILE
GRIFFITH, DAWN                          ADDRESS ON FILE
GRIFFITH, MARC                          ADDRESS ON FILE
GRIFFITH, PATRICK AND CONNIE            DOOLEY & ASSOCIATES, P.C. MARSHAL W. DOOLEY, ESQ 14228 MIDWAY ROAD, SUITE 214
                                        DALLAS TX 75244
GRIFFITH, PATRICK AND CONNIE            ROSENTHAL WEINER LLP (APPELLATE COUNSEL) DAVID R. WEINER 12221 MERIT DR.,
                                        SUITE 1640 DALLAS TX 75251
GRIFFITH, SCOTT                         ADDRESS ON FILE
GRIFFITHS, SAMUEL                       ADDRESS ON FILE
GRIFTON TOWN                            GRIFTON TOWN - TAX COLLE P O BOX 579 GRIFTON NC 28530
GRIGGS COUNTY                           GRIGGS COUNTY - TREASURE PO BOX 340 COOPERSTOWN ND 58425
GRIGGS NELSON                           MUTUAL INSURANCE P O BOX 424 MCVILLE ND 58524
GRIGGS NELSON                           P O BOX 424 MCVILLE ND 58524
GRILL SUBDIVISION HOUSING ASSOCIATION   P. O. BOX 193 JOLIET MT 59041
GRILLO, JEFFREY                         ADDRESS ON FILE
GRIMAUD RENTALS AND INVESTMENTS INC     P.O. BOX 1693 THOMSON GA 30824
GRIMBILAS, HAYDEN                       ADDRESS ON FILE
GRIMBLE, MELODY                         ADDRESS ON FILE
GRIMES COUNTY APPRAISAL DISTRICT        PO BOX 489 ANDERSON TX 77830
GRIMES COUNTY C/O APPRAI                GRIMES CAD - TAX COLLECT P O BOX 489 ANDERSON TX 77830
GRIMES COUNTY DISTRICT CLERK            PO BOX 234 ANDERSON TX 77830
GRIMES, CLAUDETTE                       ADDRESS ON FILE
GRIMES, JOSEPH                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 526 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 552 of 1490
Claim Name                             Address Information
GRIMSLEY LAW FIRM LLC                  1703 LAUREL ST COLUMBIA SC 29201
GRINNELL MTL                           4215 HWT 146 S GRINNELL IA 50112
GRINNELL MUTUAL                        PO BOX 790 GRINNELL IA 50112
GRISAFI, VINCENT                       ADDRESS ON FILE
GRISEL SARDUY &                        MODESTO HERNANDEZ 3031 SW 134 CT MIAMI FL 33175
GRISHAM, LESLIE                        ADDRESS ON FILE
GRIST MILL REAL ESTATE                 ATTN: RONNIE REBIS 265 MAIN STREET SAUGERTIES NY 12477
GRIST MILL REAL ESTATE INC             265 MAIN STREET SAUGERITES NY 12477
GRISWOLD TOWN                          GRISWOLD TOWN - TAX COLL PO BOX 369 GRISWOLD CT 06351
GRIT INS GROUP                         P O BOX 9848 SALT LAKE CITY UT 84109
GRITTMAN, JACOB                        ADDRESS ON FILE
GRIZZLY FLATS CSD                      4765 SCIARONI ROAD, PO BOX 250 GRIZZLY FLATS CA 95636-0250
GRODANZ, JACOB                         ADDRESS ON FILE
GROENEWEG, ALEX                        ADDRESS ON FILE
GROENEWEG, JAMIE                       ADDRESS ON FILE
GROH, GREGORY                          ADDRESS ON FILE
GROH, SARAH                            ADDRESS ON FILE
GRONA BOLES MARTIN                     BLOXSOM INSURANCE PO BOX 790828 SAN ANTONIO TX 78279
GRONDEL CNSTRUCTION                    DANIEL CHRISTIAN GRONDEL DANIEL CHRISTIAN GRONDEL 9116 E. SPRAGUE AVE 601
                                       SPOKANE VALLEY WA 99206
GRONVOLD, LYNN                         ADDRESS ON FILE
GROODY, ROBERT                         ADDRESS ON FILE
GROPUS CONSTRUCTION INC                18811 NW 77 CT MIAMI FL 33015
GROSJEAN BROTHERS LLC                  2206 HICKORY RIDGE BOSSIER CITY LA 71111
GROSS POLOWY                           1775 WEHRLE DRIVE SUITE 100 WILLIAMSVILLE NY 14221
GROSS POLOWY AS ATTORNEY FOR WELLS     FARGO HOME MORTGAGE 900 MERCHANTS CONCOURSE STE 412 WESTBURY NY 11590
GROSS POLOWY LLC                       1775 WEHRLE DR STE 100 WILLIAMSVILLE NY 14221
GROSS POLOWY ORLANS LLC                SUITE 100 1775 WEHRLE DRIVE BUFFALO NY 14221
GROSS POLOWY, LLC                      1775 WEHRLE DRIVE WILLIAMSVILLE NY 14221
GROSS, TODD                            ADDRESS ON FILE
GROSSE ILE TOWNSHIP                    GROSSE ILE TWP - TREASUR 9601 GROH GROSSE ILE MI 48138
GROSSE POINTE CITY                     GROSSE POINTE CITY - TRE 17147 MAUMEE AVE GROSSE POINTE MI 48230
GROSSE POINTE FARMS CITY               GROSSE POINTE FARMS - T 90 KERBY RD GROSSE PT FARMS MI 48236
GROSSE POINTE PARK CITY                GROSSE POINTE PARK - TRE 15115 E JEFFERSON AVE GROSSE PT PARK MI 48230
GROSSE POINTE SHORES VIL               GROSSE POINTE SHORES - T 795 LAKE SHORE RD GROSSE POINTE SHORES MI 48236
GROSSE POINTE WOODS CITY               GROSSE POINTE WOODS - TR 20025 MACK PLAZA GROSSE PTE WOODS CITY MI 48236
GROSSKREUTZ, NICK                      ADDRESS ON FILE
GROSSLIGHT INSURANCE AGY               1333 WESTWOOD BLVD SUITE 200 LOS ANGELES CA 90024
GROSVENOR PARK II COUNCIL OF UNIT      C/O ZALCO REALTY INC 8701 GEORGIA AVENUE, SUITE 300 SILVER SPRING MD
OWNERS                                 20910-3713
GROTH, LINDA                           ADDRESS ON FILE
GROTON CEN SCH (COMBINED               GROTON CS-TAX COLLECTOR PO BOX 99 GROTON NY 13073
GROTON TOWN                            GROTON TOWN - TAX COLLEC 173 MAIN STREET GROTON MA 01450
GROTON TOWN                            GROTON TOWN - TAX COLLEC 754 NORTH GROTON RD GROTON NH 03241
GROTON TOWN                            GROTON TOWN - TAX COLLEC 1476 SCOTT HIGHWAY GROTON VT 05046
GROTON TOWN                            GROTON TOWN - TAX COLLEC 45 FORT HILL RD GROTON CT 06340
GROTON TOWN                            GROTON TOWN-TAX COLLECTO 101 CONGER BLVD GROTON NY 13073
GROTON TOWN (WATER DISTR               GROTON TN (WTR DIST)-COL 173 MAIN STREET GROTON MA 01450
GROTON VILLAGE                         GROTON VILLAGE-CLERK PO BOX 100 GROTON NY 13073



Epiq Corporate Restructuring, LLC                                                                   Page 527 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 553 of 1490
Claim Name                              Address Information
GROTTOES TOWN                           GROTTOES TOWN - TREASURE 601 DOGWOOD AVE GROTTOES VA 24441
GROTTS & ASSOCIATES                     PO BOX 50 PANA IL 62557
GROTTS & ASSOCIATES APPRAISERS          110 W SECOND ST PANA IL 62557
GROUND AFFECTS LAWN &                   5790 HATCHERY RD WATERFORD MI 48329
GROUND RENTS LLC                        P. O. BOX 32111 BALTIMORE MD 21282
GROUNDLEASE MANAGEMENT                  GROUND RENT 1691 MICHIGAN AVE, STE 4 MIAMI BEACH FL 33139
GROUNDLEASE MANAGEMENT                  GROUNT RENT 1691 MICHIGAN AVE, STE 4 MIAMI BEACH FL 33139
GROUNDLEASE MANAGEMENT, LLC             1691 MICHIGAN AVENUE MIAMI BEACH FL 33139
GROUNDLEASE MANAGEMENT, LLC             10800 BISCAYNE BOULEVARD MIAMI FL 33161
GROUP AFFORDABLE ONE                    HOME SERVICES 807 FRONT STREET RICHMOND TX 77469
GROUP PROPERTIES LLC                    PO BOX 87 DUNCANVILLE AL 35456
GROUT TOWNSHIP                          GROUT TOWNSHIP - TREASUR 4311 GEDNEY RD GLADWIN MI 48624
GROVE & CINTRON, P.A.                   2600 EAST BAY DRIVE, SUITE 220 LARGO FL 33771
GROVE CITY AREA S.D./LIB                GROVE CITY AREA SD - COL 293 EAST VALCOURT RD GROVE CITY PA 16127
GROVE CITY AREA SCHOOL D                GROVE CITY SD - TAX COLL 303 HILLCREST CIRCLE GROVE CITY PA 16127
GROVE CITY AREA SD/PINE                 GROVE CITY AREA SD - COL 441 BLACKTOWN ROAD GROVE CITY PA 16127
GROVE CITY AREA SD/SPRIN                CHRISTI CRATTY-TAX COLLE 262 OLD MERCER ROAD VOLANT PA 16156
GROVE CITY AREA SD/WOLF                 GROVE CITY AREA SD - COL 2737 SCRUBGRASS ROAD GROVE CITY PA 16127
GROVE CITY BORO                         GROVE CITY BORO - COLLEC 303 HILLCREST CIRCLE GROVE CITY PA 16127
GROVE ISLE AT VERO BEACH                C/O ELLIOTT MERRILL MANAGEMENT 835 20TH PL VERO BEACH FL 32960
GROVE MANOR NEIGHBORHOOD ASSOC., INC.   6131 B LAKE WORTH RD GREENACRES FL 33463
GROVE MUNICIPAL SERVICES AUTHORITY      104 WEST 3RD ST GROVE OK 74344
GROVE MUTUAL FIRE INS CO                75 HWY 4 N MELROSE MN 56352
GROVE TOWN                              GROVE TOWN- TAX COLLECTO 10433 COUNTY RD 16 SWAIN NY 14884
GROVE TOWNSHIP                          SHIREEN SIPE - TAX COLLE 116 CRESTLINE RD POB 64 SINNEMAHONING PA 15861
GROVELAND TOWN                          GROVELAND TOWN - TAX COL 183 MAIN STREET GROVELAND MA 01834
GROVELAND TOWN                          GROVELAND TOWN - TAX COL 4955 ATEN RD GROVELAND NY 14462
GROVELAND TOWNSHIP                      GROVELAND TOWNSHIP - TRE 4695 GRANGE HALL RD HOLLY MI 48442
GROVER L. BARTON, ET AL.                HICKY & COLLINS JENNIFER HICKY COLLINS P.O. BOX 747 FORREST CITY AR 72336
GROVER TOWN                             MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
GROVER, LATOYA                          ADDRESS ON FILE
GROVES CITY WATER BILLING               3947 LINCOLN AVE GROVES TX 77619
GROVES REMODELING LLC                   16308 VIKI LYNN PLACE PFLUGERVILLE TX 78660
GROVES, EARNEST                         ADDRESS ON FILE
GROVES, JOHN                            ADDRESS ON FILE
GROVES, SANDRA                          ADDRESS ON FILE
GROVES, WILLIAM                         ADDRESS ON FILE
GROW TOWN                               GROW TWN TREASURER N4781 CLOVERLAND RD LADYSMITH WI 54848
GROWERS MTL INS                         11611 N MERIDIAN ST 600 CARMEL IN 46032
GROWERS MUTUAL INS CO                   P O BOX 466 NEW PALESTINE IN 46163
GROYNOM, PETER                          ADDRESS ON FILE
GRS MANAGEMENT ASSOCIATES, INC.         3900 WOODLAKE BLVD. STE 309 LAKE WORTH FL 33463
GRU APPRAISAL ASSOCIATES LLC            845 SIR THOMAS COURT SUITE 9 HARRISBURG PA 17109
GRUBBS, TAJA                            ADDRESS ON FILE
GRUBER & ASSOCIATES INC                 1135 NORTH KROME AVE HOMESTEAD FL 33030
GRULER, SARAH                           ADDRESS ON FILE
GRUMER, ELLIOTT                         ADDRESS ON FILE
GRUNDY COUNTY                           GRUNDY COUNTY-TRUSTEE PO BOX 32 ALTAMONT TN 37301
GRUNDY COUNTY                           GRUNDY COUNTY - TREASURE 706 G AVENUE CO COURTHO GRUNDY CENTER IA 50638



Epiq Corporate Restructuring, LLC                                                                    Page 528 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 554 of 1490
Claim Name                              Address Information
GRUNDY COUNTY                           GRUNDY COUNTY - TREASURE 111 E WASHINGTON STREET MORRIS IL 60450
GRUNDY COUNTY                           GRUNDY COUNTY - COLLECTO 700 MAIN, 2ND FLOOR TRENTON MO 64683
GRUNDY MUTUAL INS ASSOC                 715 G AVE GRUNDY CENTER IA 50638
GRUNWELL CASHERO CO                     1041 MAJOR AVE DETROIT MI 48217
GRUPPO, MICHAEL                         ADDRESS ON FILE
GSAT REST & TRANSOPHER                  RANSOPHER & TEDRICK 1450 OAKBROOK DR STE 400 NORCROSS GA 30093
GSI GENERAL INC                         2426 N 1ST ST MILWAUKEE WI 53212
GSIG LLC                                200 W PALMETTO PARK RD SUITE 203 BOCA RATON FL 33432
GSIG LLC                                ATTN: DAVID COHEN 200 W PALMETTO PARK RD STE 203 BOCA RATON FL 33432
GSIG, LLC                               240 W PALMETTO PARK RD STE 300D BOCA RATON FL 33432
GSIG, LLC                               ATTN: DAVID COHEN 240 W PALMETTO PARK RD STE 300B BOCA RATON FL 33432
GSM INSURORS                            PO BOX 1478 ROCKPORT TX 78381
GSRAN-Z, LLC                            2020 HOWELL MILL ROAD, C513 ATLANTA GA 30318
GT REALTY SERVICES INC                  5854 ROY HEIGHTS COLORADO SPRINGS CO 80918
GTB ENTERPRISES                         LLOYD GLENN EDWARDS 1552 MCCALL RD SPRINGFIELD GA 31329
GTC CONSTRUCTION LLC                    TRISTAN CORDIER 2300 PHILLIPS PL CHEYENNE WY 82009
GTMUA                                   71 LANDING ROAD BLACKWOOD NJ 08012
GTO RESTORATION AND CONSTRUCTION        DAVID R. GONZALEZ 4810 BEECHAVEN STREET HOUSTON TX 77053
GTR CONTRACTORS LLC                     480 NORTH DEAN ROAD AUBURN AL 36830
GTS LAW PA                              2423 SW 147TH AVE 252 MIAMI FL 33185
GTS LAW PA &                            JESSEY RODRIGUEZ 2423 SW 147TH AVE 252 MIAMI FL 33185
GTW INSURANCE                           2705 ST PETERS HOWELL D ST PETERS MO 63376
GUADA COMA MECHANICAL, INC.             KOLIN 1617 S. BUSINESS 35 NEW BRAUNFELS TX 78130
GUADALUPE ACOSTA &                      JACKLYN QUIROGA 16610 SINALOA DR HOUSTON TX 77083
GUADALUPE COUNTY                        GUADALUPE COUNTY - COLLE P O DRAWER 70 SEGUIN TX 78156
GUADALUPE COUNTY                        GUADALUPE COUNTY-TREASUR 1448 HISTORIC ROUTE 66 SANTA ROSA NM 88435
GUADALUPE COUNTY DISTRICT CLERK         211 W COURT ST STE 209 SEGUIN TX 78155
GUADALUPE COUNTY TAX COLLECTOR          307 WEST COURT SEGUIN TX 78155
GUADALUPE GONZALES &                    MARIA GONZALES 24 A ST ROSWELL NM 88203
GUADALUPE KENNEDY &                     LARRY KENNDEY 826 BIG SKY BND SAN ANTONIO TX 78216
GUADALUPE M PAREDES                     JUAN J GARCIA, JR. 260 W. CANTON RD. LAREDO TX 78041
GUADALUPE MATA JR                       517 N DRENNAN HOUSTON TX 77003
GUADALUPE MATA JR AND                   OLGA SOTELO 517 N DRENNAN ST HOUSTON TX 77003
GUAETTA AND BENSON LLC                  73 PRINCETON ST STE 212 NORTH CHELMSFORD MA 01863
GUAJARDO, DANIEL                        ADDRESS ON FILE
GUAM                                    ALICE CRUZ PO BOX 23607 GMF BARRIGADA 96921 GUAM
GUAM                                    FRANCINE SALAS PO BOX 23607 GMF BARRIGADA 96921 GUAM
GUAM                                    GENERAL CONTACT PO BOX 23607 GMF BARRIGADA 96921 GUAM
GUAM ATTORNEY GENERAL                   ATTN: ELIZABETH BARRETT-ANDERSON ADMINISTRATION DIVISION 590 S MARINE CORPS
                                        DR, STE 901 TAMUNING GU 96913
GUAM SECRETARY OF STATE                 1240 ARMY DRIVE BARRIGADA GU 96913
GUARANTEE RESTORATION SERVICES, LLC     11811 DUNLAY LANE BATON ROUGE LA 70809
GUARANTEE ROOFING SIDING & INSULATION   CHARESE E. YANNEY 2005 EAST 4TH STREET SIOUX CITY IA 51101
CO
GUARANTEED ROOFING &                    REMODELING 2401 25TH AVE N TEXAS CITY TX 77590
GUARANTEED ROOFING AND CONSTRUCTION     TERESA K. WAKEFIELD 224 DIRKS DRIVE WICHITA FALLS TX 76302
GUARANTEED ROOFING INC                  12502 S FLORENCE JENKS OK 74037
GUARANTY ABSTRACT COMPANY               P.O. BOX 3048 TULSA OK 74101
GUARANTY SHEET METAL WORKS, INC.        2649 DELAWARE AVE KENNER LA 70062



Epiq Corporate Restructuring, LLC                                                                    Page 529 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 555 of 1490
Claim Name                            Address Information
GUARD DOG INSURANCE                   7733 FORSYTH BLVD 1100 ST LOUIS MO 63105
GUARD INS GROUP                       16 S RIVER ST PHILADELPHIA PA 18703
GUARDIAN ADJ &                        REY & JOSEFINA RUBIO 770 PONCE DE LEON BLVD CORAL GABLES FL 33134
GUARDIAN ADJ SERV &                   ROBERT & STEPHANIE TERRY 770 PONCE DE LEON BLVD CORAL GABLES FL 33134
GUARDIAN ADJUSTING SERVS              103 770 PONCE DE LEON BLVD CORAL GABLES FL 33134
GUARDIAN ASSET MANAGEMENT             2021 HARTEL STREET LEVITTOWN PA 19057
GUARDIAN ASSET MANAGEMENT             ATTN: DAN LEADER 2021 HARTEL STREET LEVITTOWN PA 19057
GUARDIAN ASSET MANAGEMENT (LD)        KATIE CATHEY 2021 HARTEL STREET LEVITTOWN PA 19057
GUARDIAN ASSET MANAGEMENT (N)         KATIE CATHEY 2021 HARTEL STREET LEVITTOWN PA 19057
GUARDIAN ASSET MANAGEMENT (RC)        KATIE CATHEY 2021 HARTEL STREET LEVITTOWN PA 19057
GUARDIAN EXTERIORS, INC               1019 N DUNCANVILLE RD DUNCANVILLE TX 75116
GUARDIAN HOME IMPROVEMENTS LLC        17 W HENDRICKSON AVENUE MORRISVILLE PA 19067
GUARDIAN INS                          P O BOX 9109 ST THOMAS VI 00801
GUARDIAN INSURANCE                    9716 ESTATE THOMAS 200 ST THOMAS VI 00802
GUARDIAN PREFERRED PROPERTIES         7119 INDIANA AVE RIVERSIDE CA 92504
GUARDIAN PROPERTY MANAGEMENT          6704 LONE OAK BLVD NAPLES FL 34109
GUARDIAN RESTORATION, INC             MATT KOWAHL 13440 DAMAR DRIVE UNIT D PHILADELPHIA PA 19116
GUARDIAN ROOF SYSTEMS                 REAL TIME RESULTS INC 3800 HALIK RD SUITE 5 PEARLAND TX 77581
GUARDIAN ROOFS                        SUDDUTH CONSTRUCTIONS INC. 1010 N. BATAVIA ST., SUITE F ORANGE CA 92867
GUARDIAN TAX PARTNERS INC             1423 GRANDVIEW AVE PAPILLION NE 68046
GUENTHER TOWN                         GUENTHER TWN TREASURER 1371 KOLODZIEJ LANE MOSINEE WI 54455
GUERENA, SAMANTHA                     ADDRESS ON FILE
GUERNSEY COUNTY                       GUERNSEY COUNTY - TREASU 627 WHEELING AVE, STE 20 CAMBRIDGE OH 43725
GUERNSEY COUNTY TREASURER             627 WHEELING AVE SUITE 201 CAMBRIDGE OH 43725
GUERRA CONSULTING &                   MANUEL & YAZMIN RUIZ 3900 NW 79TH AVE 583 DORAL FL 33166
GUERRA, DERON                         ADDRESS ON FILE
GUERRA, SULMA                         ADDRESS ON FILE
GUERRERO & ASSOCIATES                 ALEJANDRO GUERRERO 3428 BROOKROCK ST. EL PASO TX 79935
GUERRERO HOME STORE                   12376 DANDELION WAY VICTORVILLE CA 92392
GUERRERO, CARLOS                      ADDRESS ON FILE
GUERRERO, FERNANDO                    ADDRESS ON FILE
GUERRERO, JULITA                      ADDRESS ON FILE
GUFFEY INS                            3409 WILLIAMS BLVD 9 KENNER LA 70065
GUIA, ISMAEL                          ADDRESS ON FILE
GUICE ENGINEERING / SURVEYING         C.M. GUICE 2298 HIGHWAY 25 IUKA MS 38852
GUIDEONE INS                          1111 ASHWORTH RD WEST DES MOINES IA 50265
GUIDEONE MUT INS                      PO BOX 14599 DES MOINES IA 50306
GUIDO ALVAREZ                         21 GRAHAM ST EMELLE AL 35459
GUILDERLAND C.S. (TN OF               GUILDERLAND C.S- TAX REC 5209 WESTERN TURNPIKE GUILDERLAND NY 12009
GUILDERLAND TOWN                      GUILDERLAND TN- TAX RECE 5209 WESTERN TURNPIKE ALTAMONT NY 12009
GUILFORD COUNTY                       GUILFORD COUNTY - COLLEC 400 WEST MARKET ST GREENSBORO NC 27401
GUILFORD COUNTY REGISTER OF DEEDS     325 E RUSSELL AVE RM 155 HIGH POINT NC 27261
GUILFORD COUNTY TAX DEPARTMENT        400 W MARKET STREET GREENSBORO NC 27401
GUILFORD COUNTY TAX DEPARTMENT        PO BOX 71072 CHARLOTTE NC 28272-1072
GUILFORD TOWN                         GUILFORD TOWN - TAX COLL PO BOX 355 GUILFORD ME 04443
GUILFORD TOWN                         GUILFORD TOWN - TAX COLL 236 SCHOOL ROAD GUILFORD VT 05301
GUILFORD TOWN                         GUILFORD TOWN - TAX COLL 31 PARK ST GUILFORD CT 06437
GUILFORD TOWN                         GAIL HOFFMAN,TOWN CLERK 223 MARBLE ROAD GUILFORD NY 13780
GUILFORD TOWNSHIP                     GUILFORD TWP - TAX COLLE POB 602 FAYETTEVILLE PA 17222



Epiq Corporate Restructuring, LLC                                                                  Page 530 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 556 of 1490
Claim Name                               Address Information
GUILFORD TOWNSHIP AUTHORITY SEWER        2350 LOOP ROAD CHAMBERSBURG PA 17202
GUILFORD WATER AUTHORITY                 115 SPRING VALLEY ROAD CHAMBERSBURG PA 17202
GUILFORD-SANGERVILLE SANITARY DISTRICT   PO BOX 370 GUILFORD ME 04443
GUILLEN, MAXIMILIANO                     ADDRESS ON FILE
GUILLERMO A LARA                         15411 SW 159TH ST MIAMI FL 33187
GUILLERMO C ZEPEDA                       310 FAIRVIEW AVE. SAN ANTONIO TX 78223
GUILLERMO DE LOS COBOS, ET AL.           VILT AND ASSOCIATES, P.C. ROBERT C. VILT 5177 RICHMOND AVE, STE. 1142 HOUSTON
                                         TX 77056
GUILLERMO OSVALDO ROA                    401 KELLY LN BAYTOWN TX 77521
GUILLERMO PACHECO                        & AURA PACHECO 4517 EVANSHIRE WAY MCKINNEY TX 75070
GUILLERNIO SANCHEZ                       516 1/2 7TH ST WEST DES MOINES IA 50265
GUILLORYS LAWN CARE LLC                  PO BOX 317 PALMETTO LA 71358
GUINDON, CORY                            ADDRESS ON FILE
GUITTERREZ INS SERVICES                  857 PALM BLVD BROWNSVILLE TX 78520
GULDI GROUP LLC                          PO BOX 298607 PEMBROKE PINES FL 33029
GULF AGENCY                              100 INTERSTATE PARK 125 MONTGOMERY AL 36109
GULF COAST A/C & ELECTRICAL              SERVICES LLC PO BOX 1295 WHARTON TX 77488
GULF COAST ALUMINUM                      20301 GRANDE OAKES SHOPP ESTERO FL 33928
GULF COAST APPRAISALS                    1738 SUMMERWOODS LANE GRIFFIN GA 30224
GULF COAST APRAISAL OF GA & FL LLC       64 GARDEN HILLS DR NEWNAN GA 30263
GULF COAST COMMUNITY MANAGEMENT, LLC     677 NORTH WASHINGTON BLVD SARASOTA FL 34236
GULF COAST FLOORING INC.                 DANIEL OLURE 37 WENTWORTH AVE PITTSBURGH PA 15229
GULF COAST INS SOLUTIONS                 PO BOX 219271 HOUSTON TX 77218
GULF COAST PROS LLC                      RAUL MARTINEZ 2527 FOX WATER DRIVE SPRING TX 77386
GULF COAST RESTORATION &                 CONSTRUCTION 17031 4 ALICO COMMERCE C FORT MYERS FL 33967
GULF COAST ROOFING AND                   SHEET METAL INC 2051 PRINCETON STREET SARASOTA FL 34237
GULF COAST ROOFING AND REMODELING        JEFFREY C. SKIPPER 2231 S COMMERCIAL STREET ARANSAS PASS TX 78336
GULF COAST ROOFING CO., INC              2101 J & C BLVD NAPLES FL 34109
GULF COAST VALVE &                       SUPPLY COMPANY PO BOX 727 DICKINSON TX 77539
GULF COASTAL PROPERTIES INC              1252 CAPE SAN BLAS ROAD CAPE SAN BLAS FL 32456
GULF COUNTY                              GULF COUNTY-TAX COLLECTO 1000 CECIL COSTIN BLVD - PORT ST JOE FL 32456
GULF EAGLE SUPPLY &                      DORIS HARRIS 3214 S ST FORT MYERS FL 33916
GULF INS                                 1811 N BRAZOSPORT BLVD FREEPORT TX 77541
GULF INSURANCE                           PO BOX 2968 FREEPORT TX 77542
GULF POWER COMPANY                       PO BOX 830660 BIRMINGHAM AL 35283-0660
GULF SHORES INS AGENCY                   PO BOX 789 GULF SHORES AL 36547
GULF STATES INS CO                       1301 CAMELIA BLVD 301 LAFAYETTE LA 70508
GULF VIEW ESTATES OWNERS ASSOCIATION     PO BOX 18809 SARASOTA FL 34276
INC
GULFSTREAM                               9020 BELLHURST WAY 103 WEST PALM BEACH FL 33411
GULFSTREAM INS GROUP INC                 PO BOX 8908 FT LAUDERDALE FL 33310
GULFSTREAM INSURANCE INC                 4455 MILITARY TRAIL 202 JUPITER FL 33458
GULFSTREAM P & C                         DEPT 2308 MAC7301-L25 1700 LINCOLN ST LL 3 DENVER CO 80274
GULFSTREAM P & C INS CO                  P O BOX 211805 BEDFORD TX 76095
GULFSTREAM P & C INS CO                  FLOOD PO BOX 912308 DENVER CO 80291
GULFSTREAM P & C INS CO                  P O BOX 912308 DENVER CO 80291
GULFSTREAM P&C INS                       P O BOX 100248 COLUMBIA SC 29202
GULFSTREAM PROPERTY &                    1516 WASHINGTON ST COLUMBIA SC 29201
GULFSTREAM PROPERTY &                    CASUALTY 1516 WASHINGTON ST COLUMBIA SC 29201



Epiq Corporate Restructuring, LLC                                                                     Page 531 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 557 of 1490
Claim Name                               Address Information
GULFSTREAM PROPERTY AND CASUALTY         EAGAN INSURANCE INC. P. O. BOX 100248 COLUMBIA SC 29202-3248
GULFSTREAM ROOFING INC                   140 NW 18TH AVE DELRAY BEACH FL 33444
GULICH TOWNSHIP                          GULICH TWP - TAX COLLECT 1009 GINTER MORANN HIGHW SMITHMILL PA 16680
GULL LAKE TOWN                           GULL LAKE TWN TREASURER N10035 GARDNER LAKE RD SPRINGBROOK WI 54875
GULLET CONTRACTING LLC                   220 NORTH 7TH STREET PACIFIC MO 63069
GULLEY, JORDAN                           ADDRESS ON FILE
GUM BRANCH MOBILE HOME SALES &           SERVICE 1378 B HWY 196 W HINESVILLE GA 31313
GUNDERSON PALMER NELSON & ASHMORE        LLP PO BOX 8045 RAPID CITY SD 57709-8045
GUNNELL, SHONDA                          ADDRESS ON FILE
GUNNER CONSTRUCTION LLC                  5580 126TH ST N HUGO MN 55038
GUNNISON COUNTY                          GUNNISON COUNTY-TREASURE 221 N WISCONSIN STE T GUNNISON CO 81230
GUNPLAIN TOWNSHIP                        GUNPLAIN TOWNSHIP - TREA P.O. BOX 146 PLAINWELL MI 49080
GUPTA, ANJALI                            ADDRESS ON FILE
GURAJADA, MADHAVI                        ADDRESS ON FILE
GURLEY, BRYAN                            ADDRESS ON FILE
GURNELL, KORTNEY                         ADDRESS ON FILE
GURNSEY, LISA                            ADDRESS ON FILE
GURSKY RAGAN, P.A. TRUST ACCOUNT         14 NE 1ST AVENUE, SECOND FLOOR MIAMI FL 33132
GURSTEL CHARGO PA                        6681 COUNTRY CLUB DRIVE GOLDEN VALLEY MN 55427
GURSTEL LAW FIRM P.C.                    6681 COUNTRY CLUB DRIVE GOLDEN VALLEY MN 55427
GURU 360 ROOFING & RESTORATION, LLC      8511 DAVIS LAKE PKWY SUITE C6-184 CHARLOTTE NC 28269
GURUNG, KETSADAPHONE                     ADDRESS ON FILE
GUS LOPEZ                                ADDRESS ON FILE
GUSMAN, BOBBI                            ADDRESS ON FILE
GUSTAFSON INDUSTRIES, INC.               P.O. DRAWER 8 BOYNTON BEACH FL 33425
GUSTAFSON, DONALD                        ADDRESS ON FILE
GUSTAVIA HOUSTON                         ADDRESS ON FILE
GUSTAVIA L CROWDER                       ADDRESS ON FILE
GUSTAVO CANIZARES &                      ADDRESS ON FILE
GUSTIN TOWNSHIP                          GUSTIN TOWNSHIP - TREASU 2676 EAST PROCUNIER HARRISVILLE MI 48740
GUSTIN, TARA                             ADDRESS ON FILE
GUTHRIE CITY                             CITY OF GUTHRIE - CLERK P O BOX 125 GUTHRIE KY 42234
GUTHRIE COUNTY                           GUTHRIE COUNTY - TREASUR 200 NORTH 5TH STREET GUTHRIE CENTER IA 50115
GUTHRIE PLUMBING                         SERVICES INC PO BOX 56 ELBURN IL 60119
GUTHRIE, AMANDA                          ADDRESS ON FILE
GUTHRIE, MARILYN                         ADDRESS ON FILE
GUTHRIE, MARION                          ADDRESS ON FILE
GUTHRIE, REBECCA                         ADDRESS ON FILE
GUTIERREZ, AL                            ADDRESS ON FILE
GUTIERREZ, ALEJANDRO                     ADDRESS ON FILE
GUTIERREZ, KIANA                         ADDRESS ON FILE
GUTIERREZ, LINDA                         ADDRESS ON FILE
GUTIERREZ, SYLVIA                        ADDRESS ON FILE
GUTIERREZ, YURI                          ADDRESS ON FILE
GUTTA, DIVYA                             ADDRESS ON FILE
GUTTENBERG TOWN                          GUTTENBERG TOWN-TAX COLL 6808 PARK AVENUE GUTTENBERG NJ 07093
GUTTER GUY                               4414 SOUTH 25TH ST FORT SMITH AR 72901
GUTTER HELMET OF CENTRAL FL-INC          871 SUNSHINE LANE, 101 ALTAMONTE SPRINGS FL 32714
GUTTER HELMET OF GREATER DENVER & NOCO   PREFERRED INSTALL LLC PO BOX 1296 ENGLEWOOD CO 80150



Epiq Corporate Restructuring, LLC                                                                   Page 532 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 558 of 1490
Claim Name                               Address Information
GUTTER MASTERS OF                        CENTRAL FLORIDA 725 BROWN CHAPEL RD SAINT CLOUD FL 34769
GUTTER MD INC                            325 NW 3 CT DEERFIELD BEACH FL 33441
GUTZMAN, KIM                             ADDRESS ON FILE
GUY & ANNAMARIE MARRO                    ADDRESS ON FILE
GUY APPRAISAL INC                        PO BOX 8161 ST JOSEPH MO 64508
GUY HULEC PLASTERING AND PAINTING, INC   513 N KEPLER RD DELAND FL 32724
GUY L MCNUTT INS                         910 4TH ST ROSENBURG TX 77471
GUY ROOFING, INC.                        201 JONES ROAD SPARTANBURG SC 29307
GUY, SHERRIE                             ADDRESS ON FILE
GUYER, WILLIAM                           ADDRESS ON FILE
GUZMAN INS                               1920 CENTERVILLE TPKE97 VIRGINIA BEACH VA 23464
GUZMAN, ELIZABETH                        ADDRESS ON FILE
GUZMAN, LYNETTE                          ADDRESS ON FILE
GUZMAN, VIRIDIANA                        ADDRESS ON FILE
GVC CONSTRUCTION                         11881 SW 207 ST MIAMI FL 33177
GVI INS CORP                             1320 N ATLANTIC ST SPOKANE WA 99201
GVL GROUP, INC.                          ATTN: SANJA DOLEZAR-MOTZ 115 SINCLAIR ROAD BRISTOL PA 19007
GW CONTRACTING LLC                       10715 TAMRYN BLVD HOLLY MI 48442
GWENDOLYN & CHARLIE &                    ANNE JACKSON 2620 NW 21ST CT FORT LAUDERDALE FL 33311
GWENDOLYN HART AND                       EST OF CARL DOUTHIT 1420 E LINTON AVE SAINT LOUIS MO 63107
GWENDOLYN M KERNEY, TRUSTEE              CHAPTER 13 P.O. BOX 228 KNOXVILLE TN 37901-0228
GWENDOLYN N JONES                        3401 BETH DR MESQUITE TX 75150
GWINNETT COUNTY                          GWINNETT CO-TAX COMMISSI 75 LANGLEY DR LAWRENCEVILLE GA 30046
GWINNETT COUNTY DEPT                     OF WATER RESOURCES 684 WINDER HIGHTWAY LAWRENCEVILLE GA 30046
GWINNETT COUNTY DEPT OF WATER RESOURCES 684 WINDNER HWY LAWRENCEVILLE GA 30045
GWINNETT COUNTY DEPT OF WATER RESOURCES 684 WINDER HIGHWAY LAWRENCEVILLE GA 30046
GYARMATHY, JEFFREY                       ADDRESS ON FILE
GYLES, MELONY                            ADDRESS ON FILE
GYSIN INS                                27866 MEADOW DR EVERGREEN CO 80439
GZEAS CONSTRUCTION LLC                   19 ROWLAND ST NEWARK NJ 07104
H & A CONSTRUCTION &                     GARY & NANCY ULMER 1202 S MAIN ST LEON IA 50144
H & H CREATION CONSTRUCTION & ROOFING    7401 MILES RD STE 320 CORAL SPRINGS FL 33067
H & H CREATIONS                          CONSTRUCTION & ROOFING 7401 WILES RD 320 CORAL SPRINGS FL 33067
H & H REMODELING                         JIMMY L. HENSELY, SR. JIMMY L. HENSELY, SR. 731 S RAYNOR AVE JOLIET IL 60436
H & H ROOFING, LLC                       H & H OPERATING, LLC PO BOX 29142 SHREVEPORT LA 71149
H & L REALTY AND MANAGEMENT CO. INC.     P.O. BOX 80360 LAS VEGAS NV 89180-0360
H & R WATERWORKS                         PO BOX 3 EAST OLYMPIA WA 98540
H & S CONTRACTING INC                    H&S CONTRACTING INC 126 E WALNUT STREET OGLESBY IL 61348
H & W CONSOLIDATED MANAGEMENT SERVICES   128 VISION PARK BLVD 110 SHENANDOAH TX 77384
H A BERKHEIMER, BERKHEIMER TAX ADMIN.    1301 12TH STREET STE 102 ALTOONA PA 16601
H G CURRY ASSOCIATES                     PO BOX 1094 LANHAM MD 20703
H HILLS SEWAGE WORKS CORP                PO BOX 873 SOUTHBURY CT 06488-0873
H J SPIER CO                             8250 WOODFIELD XG 330 INDIANAPOLIS IN 46240
H R HATCH INS AGENCY INC                 31 MILK ST SUITE 410 BOSTON MA 02109
H W BURKHART & ASSOC                     1215 BUELL AVE JOLIET IL 60435
H&A CONSTRUCTION                         1202 S MAIN ST LEON IA 50144
H&A LAWN SERVICE                         301 PARK LANE WARREN AR 71671
H&H CONSTRUCTION OF                      1525 AMBER LANE GUNTERSVILLE AL 35976
H&H PREMIUM COONTRACTORS                 CORP 65 PRINCE AVE FREEPORT NY 11520



Epiq Corporate Restructuring, LLC                                                                     Page 533 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 559 of 1490
Claim Name                               Address Information
H&H ROOFING LLC                          407 RUTH ST YANKTON SD 57078
H&H TRUCKING AND TREE SERVICE, LLC.      KIM HUNTER 4695 N. HIGHWAY 71 WEWAHITCHKA FL 32465
H&I CONSTRUCTION/REMODELING, INC.        26962 BLANCO RD SAN ANTONIO TX 78260
H&JWF SUN VILLAGE                        3660 WAIALAE AVE SUITE 4 HONOLULU HI 96816
H&O INVESTMENTS LLC                      17425 OPPORTUNITY AVENUE BATON ROUGE LA 70817
H&S ROOFING                              TRINA HENDRIX 29500 HWY 29 MARLOW OK 73055
H. ROSCOE TAYLOR JR                      INSURANCE AGENCY 731 GRAND ST JERSEY CITY NJ 07304
H.D. ELECTRIC/HOME IMPROVEMENT           HERON DIAZ 27 JASMINE LN WATSONVILLE CA 95076
H.O.V.E. ROAD MAINTENANCE                P.O.BOX 6227 OCEAN VIEW HI 96737-6227
H.W. GASTON CONSTRUCTION                 12108 FM 1399 MARIETTA TX 75566
H2O DRYING SOLUTIONS &                   M GALLAGHER & B CLARK 6021 KENLEY LN CHARLOTTE NC 28217
H3 HARDWOOD FLOORS &                     ALEKSANDAR & JIN SPASIC 830 BINBROOK DRIVE HENDERSON NV 89052
HA MY DESIGN &                           JOSE & ARACELY MUNOZ 22222 SHERMAN WAY CANOGA PARK CA 91303
HA ROOFING & REMODELING                  1706 WHITEOAK DR GARLAND TX 75040
HAAG MANAGEMENT INC.                     2295 NW CORPORATE BLVD SUITE 138 BOCA RATON FL 33486
HAAGEN, SHYRA                            ADDRESS ON FILE
HAAKENSON, LEE                           ADDRESS ON FILE
HAAKON COUNTY                            HAAKON COUNTY - TREASURE PO BOX 905 PHILIP SD 57567
HAAN ROOFING AND                         CONSTRUCTION LLC 1620 CROW CREEK RD DAVENPORT IA 52807
HAAS RESTORATION                         CYNTHIA E PURSER 209 W. DELIMAR ST. BROKEN ARROW OK 74012
HAAS, CHRISTIAN                          ADDRESS ON FILE
HAAS, STEVEN                             ADDRESS ON FILE
HAB-RET                                  P. O. BOX 25144 LEHIGH PA 18002-5144
HABERMAN INS GROUP INC                   95F ASHLEY AVENUE WEST SPRINGFIELD MA 01089
HABERSHAM COUNTY                         HABERSHAM CO-TAX COMMISS 6257 ST HWY 115- SUITE CLARKESVILLE GA 30523
HABIB, HAITHAM                           ADDRESS ON FILE
HABITAT FOR HUMANITY                     PHILADELPHIA INC 1829 N 19TH ST PHILADELPHIA PA 19121
HABITAT FOR HUMANITY CENTRAL             ARIZONA PO BOX 20186 PHOENIX AZ 85036
HACIENDA MOBILE HOME ESTATES             736 WEST PIONEER BLVD., SUITE 200 MESQUITE NV 89027
HACIENDA VILLAS HOMEOWNERS ASSOC INC     P. O.BOX 105302 ATLANTA GA 30348-5302
HACKENSACK CITY                          HACKENSACK CITY -TAX COL 65 CENTRAL AVENUE HACKENSACK NJ 07601
HACKETT RENOVATION & CONSTRUCTION INC.   11860 LA COLINA ROAD SAN DIEGO CA 92131
HACKETT, TULANA                          ADDRESS ON FILE
HACKETTSTOWN MUNICIPAL UTILITY           426 HURLEY DR HACKETTSTOWN NJ 07840
AUTHORITY
HACKETTSTOWN TOWN                        HACKETTSTN TN - COLLECTO 215 STIGER STREET HACKETTSTOWN NJ 07840
HACKEY, DOMINIQUE                        ADDRESS ON FILE
HACKMAN, PATRICK                         ADDRESS ON FILE
HADDAD, WILLIAM                          ADDRESS ON FILE
HADDAM TOWN                              HADDAM TOWN - TAX COLLEC 30 FIELD PARK DR HADDAM CT 06438
HADDON AGENCY                            323 HADDON AVENUE HADDON TOWNSHIP NJ 08108
HADDON HEIGHTS BORO                      HADDON HEIGHTS BORO -COL 625 STATION AVENUE HADDON HEIGHTS NJ 08035
HADDON TOWNSHIP                          HADDON TWP-TAX COLLECTOR 135 HADDON AVNUE WESTMONT NJ 08108
HADDON TOWNSHIP TAX OFFICE               135 HADDON AVENUE HADDON TOWNSHIP NJ 08108
HADDONFIELD BORO                         HADDONFIELD BORO-TAX COL 242 KINGS HIGHWAY EAST HADDONFIELD NJ 08033
HADE, DANIEL                             ADDRESS ON FILE
HADFIELD GREENE CONDOMINIUM ASSOCIATION C/O LIGHTHOUSE PROPERTY MANAGEMENT 16 CHURCH ST OSPREY FL 34229
HADLEY INSURIT GROUP                     INSURANCE AGENCY 246 DURFEE ST FALL RIVER MA 02720
HADLEY TOWN                              HADLEY TOWN - TAX COLLEC 100 MIDDLE STREET HADLEY MA 01035



Epiq Corporate Restructuring, LLC                                                                     Page 534 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 560 of 1490
Claim Name                            Address Information
HADLEY TOWN                           HADLEY TOWN-TAX COLLECTO PO BOX 323 HADLEY NY 12835
HADLEY TOWNSHIP                       HADLEY TOWNSHIP - TREASU PO BOX 227 HADLEY MI 48440
HADLEY, STEVEN                        ADDRESS ON FILE
HADLEY-LUZERNE CEN SCH (              HADLEY-LUZERNE CS- COLLE PO BOX 200 LAKE LUZERNE NY 12846
HADLOCK REALTY & DEVELOPMENT          CAROL LEE WOODLEY 175 A CHIMACUM ROAD PORT HADLOCK WA 98339
HAENDEL, JAMIE                        ADDRESS ON FILE
HAEUSER INS AGENCY                    2717 RIDGELAND DR METAIRIE LA 70002
HAFTARCZYK, KRISTEN                   ADDRESS ON FILE
HAGAMAN VILLAGE                       HAGAMAN VILLAGE - CLERK 86 PAWLING STREET HAGAMAN NY 12086
HAGAN CITY                            HAGAN CITY-TAX COLLECTOR PO BOX 356 HAGAN GA 30429
HAGAN, VICTORIA                       ADDRESS ON FILE
HAGAR TOWNSHIP                        HAGAR TOWNSHIP - TREASUR PO BOX 87 RIVERSIDE MI 49084
HAGE & ASSOCIATES INC                 415 1ST AVE SUITE A FAIRBANKS AK 99701
HAGER, TODD                           ADDRESS ON FILE
HAGERS CROSSING HOA                   92 THOMAS JOHNSON DR STE 170 FREDERICK MD 21702
HAGERSTOWN CITY                       HAGERSTOWN CITY - COLLEC 1 E FRANKLIN ST - TREASU HAGERSTOWN MD 21740
HAGERSTOWN CITY /SEMIANN              HAGERSTOWN CITY - COLLEC 1 E FRANKLIN ST -TREAS O HAGERSTOWN MD 21740
HAGERSTOWN LIGHT DEPARTMENT           PO BOX 4608 LANCASTER PA 17604
HAGERTY APPRAISALS                    647 W LOSEY ST GALESBURG IL 61401
HAGGARD, SHAVON                       ADDRESS ON FILE
HAGGE INS                             P O BOX 29 WINFIELD IA 52659
HAGGERTY CONST FOR                    ACCT SUBHASH JAYANT 2474 WIGWAM DR STE A STOCKTON CA 95205
HAGGERTY CONST INC                    2474 WIGMAN DR A STOCKTON CA 95205
HAGGERTY, DAVID                       ADDRESS ON FILE
HAGGTECH SOLUTIONS                    JASON HAGGERTON P.O. BOX 731 KINGSVILLE TX 78364
HAGMAN, GREGORY                       ADDRESS ON FILE
HAGOOD & GARVEY                       1001 N. LAKE DESTINY RD SUITE 250 MAITLAND FL 32751
HAGOOD AND ASSOCIATES LLC             451 MAITLAND AVENUE ALTAMONTE SPRINGS FL 32701
HAGUE TOWN                            HAGUE TOWN-TAX COLLECTOR PO BOX 509 HAGUE NY 12836
HAHN & HESSEN LLP                     ROBERT MALATAK, ESQ. / BRIGETTE ROSE 488 MADISON AVENUE NEW YORK NY 10022
HAHN, DARIN                           ADDRESS ON FILE
HAHN, JOHN                            ADDRESS ON FILE
HAIDARY, JULIANA                      ADDRESS ON FILE
HAIL PRO CORP.                        LEVI STRASSER 816 ACOMA ST DENVER CO 80203
HAILE OGBAZGHI                        MATTHEW D MELLEN MELLEN LAW FIRM ONE EMBARCADERO CENTER, FIFTH FLOOR SAN
                                      FRANCISCO CA 94111
HAINES & KRIEGER CLIENT TRUST         ACCOUNT 8985 S EASTERN AVE STE 350 LAS VEGAS NV 89123
HAINES TOWNSHIP                       HAINES TWP - TAX COLLECT 111 W. PLUM STREET/POB 1 AARONSBURG PA 16820
HAINES, JANETTE                       ADDRESS ON FILE
HAINESPORT TOWNSHIP                   HAINESPORT TWP - COLLECT PO BOX 477 HAINESPORT NJ 08036
HAINESPORT TOWNSHIP                   PO BOX 477 HAINESPORT NJ 08036
HAINLEN APPRAISAL SERVIC              24 W CAMELBACK RD A425 PHOENIX AZ 85013
HAINLEN APPRAISAL SERVICES LLC        24 W CAMELBACK RD A425 PHOENIX AZ 85013
HAIRSTON, HASSELL                     ADDRESS ON FILE
HAIRSTON, KIMBERLY                    ADDRESS ON FILE
HAJ CONSTRUCTION AND                  CHESTLEY & APRIL REED 3109 TREE TRAIL PKWY NORCROSS GA 30093
HAJJ AGENCY                           36 MILL PLAIN RD 101 DANSBURY CT 06811
HAJOST, ANDREW                        ADDRESS ON FILE
HAL A. NIELSEN, ET AL.                JACOBS KEELEY, PLLC - BRUCE JACOBS ALFRED I. DUPONT BUILDING 169 EAST FLAGLER



Epiq Corporate Restructuring, LLC                                                                  Page 535 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg    Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 561 of 1490
Claim Name                               Address Information
HAL A. NIELSEN, ET AL.                   STREET SUITE 1620 MIAMI FL 33131
HALDANE CENT SCH (PHILIP                 HALDANE CS-TAX COLLECTOR PO BOX 1305 BUFFALO NY 14240
HALDANE CSD                              15 CRAIGSIDE DRIVE COLD SPRING NY 10516
HALDEMAN, MATTHEW                        ADDRESS ON FILE
HALDEMANCORP BUILDERS                    1800 INDUSTRIAL DR AUBURN CA 95603
HALE & ASSOCS INC                        100 CUSHMAN ST STE 200 FAIRBANKS AK 99701
HALE APPRAISAL SERVICES LLC              898 SW LAKE MONTGOMERY AVE LAKE CITY FL 32025
HALE COUNTY                              HALE COUNTY-TAX COLLECTO 1001 MAIN ST GREENSBORO AL 36744
HALE COUNTY APPRAISAL DI                 HALE CAD - TAX COLLECTOR P O BOX 329 PLAINVIEW TX 79073
HALE COUNTY JUDGE OF PROBATE             1001 MAIN ST GREENSBORO AL 36744
HALE TOWN                                HALE TWN TREASURER N43473 PAWELKE ROAD STRUM WI 54773
HALE, AUSTIN                             ADDRESS ON FILE
HALE, RENAE                              ADDRESS ON FILE
HALEDON BORO                             HALEDON BORO - TAX COLLE 510 BELMONT AVENUE HALEDON NJ 07508
HALES CORNERS VILLAGE                    HALES CORNERS VLG TREASU 5635 S NEW BERLIN RD HALES CORNER WI 53130
HALEY DUSA ENGINEERING &                 SURVEYING GROUP LLC 270 REGENCY RIDGE DRIVE SUITE 203 DAYTON OH 45459
HALEY DUSA ENGINEERING & SURVEYING GRP   270 REGENCY RIDGE DIVE SUITE 203 DAYTON OH 45459
HALEY FRANKLIN &                         JASON BARGER 3822 135TH ST LUBBOCK TX 79423
HALEY INSURANCE                          MARKETING INC 9444 DESCHUTES RD PALO CEDRO CA 96073
HALEYVILLE WATER WORKS AND SEWER         BOARD 808 21ST STREET HALEYVILLE AL 35565
HALFMOON TOWN                            KAREN S PINGELSKI- COLLE 2A HALFMOON TOWN PLAZA HALFMOON NY 12065
HALFMOON TOWNSHIP                        HALFMOON TWP - TAX COLLE 1948 HALFMOON VALLEY ROA PORT MATILDA PA 16870
HALICK WATER ASSOCIATION, INC.           1221 FREDERICK LN NE OLYMPIA WA 98506
HALIFAX BORO                             BRYDON LIDLE - TAX COLLE 234 ARMSTRONG ST. HALIFAX PA 17032
HALIFAX COUNTY                           HALIFAX COUNTY - TREASUR 1030 COWFORD ROAD HALIFAX VA 24558
HALIFAX COUNTY                           HALIFAX COUNTY - TAX COL P O BOX 68 - COUNTY COUR HALIFAX NC 27839
HALIFAX COUNTY CLERK OF                  CIRCUIT COURT PO BOX 729 HALIFAX VA 24558-0729
HALIFAX COUNTY REGISTER OF DEEDS         P.O. BOX 67 HALIFAX NC 27839
HALIFAX COUNTY TAX OFFICE                PO BOX 68 HALIFAX NC 27839
HALIFAX MUTUAL INS CO                    119 WHITFIELD ST PO BOX 338 ENFIELD NC 27823
HALIFAX MUTUAL INS CO                    P O BOX 338 ENFIELD NC 27823
HALIFAX S.D./HALIFAX BOR                 BRYDON LIDLE - TAX COLLE 234 ARMSTRONG ST. HALIFAX PA 17032
HALIFAX S.D./HALIFAX TWP                 HALIFAX TWP - TAX COLLEC 458 RIDGE ROAD HALIFAX PA 17032
HALIFAX S.D./JACKSON TWP                 HALIFAX AREA SD - COLLEC 2950 ARMSTRONG VALLEY RD HALIFAX PA 17032
HALIFAX S.D./WAYNE TWP                   HALIFAX SD - TAX COLLECT 1555 BACK RD HALIFAX PA 17032
HALIFAX TOWN                             HALIFAX TOWN - TAX COLLE 499 PLYMOUTH STREET HALIFAX MA 02338
HALIFAX TOWN                             HALIFAX TOWN - TAX COLLE PO BOX 127 WEST HALIFAX VT 05358
HALIFAX TOWN                             HALIFAX TOWN - TREASURER P O BOX 627 HALIFAX VA 24558
HALIFAX TOWNSHIP                         HALIFAX TWP - TAX COLLEC 458 RIDGE ROAD HALIFAX PA 17032
HALINA MINNITI                           775 NW 4TH AVE BOCA RATON FL 33432
HALL & HALL ATTORNEYS AT LAW             PO BOX 2928 WEST COLUMBIA SC 29171
HALL APPRAISALS OF REAL ESTATE LLC       PO BOX 470882 CELEBRATION FL 34747
HALL COUNTY                              HALL COUNTY-TAX COMMISSI PO BOX 1579 GAINESVILLE GA 30503
HALL COUNTY                              HALL COUNTY - TREASURER 121 SOUTH PINE ST GRAND ISLAND NE 68801
HALL COUNTY C/O APPR DIS                 HALL CAD - TAX COLLECTOR 512 MAIN, 14 MEMPHIS TX 79245
HALL COUNTY CLERK                        512 MAIN ST STE 8 MEMPHIS TX 79245
HALL COUNTY TAX COMMISSIONER             2875 BROWNS BRIDGE RD GAINESVILLE GA 30503
HALL, ANDREW                             ADDRESS ON FILE
HALL, ELIZABETH                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 536 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 562 of 1490
Claim Name                               Address Information
HALL, GARY                               ADDRESS ON FILE
HALL, JOSEPH                             ADDRESS ON FILE
HALL, KHALLUM                            ADDRESS ON FILE
HALL, MICHELE                            ADDRESS ON FILE
HALL, MICHELLE                           ADDRESS ON FILE
HALL, PATRICIA                           ADDRESS ON FILE
HALL, THADDEUS                           ADDRESS ON FILE
HALL, WANZER                             ADDRESS ON FILE
HALLAHAN MCGUINNESS LORY                 553 WESTCHESTER AVE RYE BROOK NY 10573
HALLAM BORO                              SHARON DUPLER - TAX COLL 250 W. BEAVER ST HALLAM PA 17406
HALLBERG COMMERICAL INSU                 120 W 22ND ST STE 101 OAK BROOK IL 60523
HALLENBECK, KIMBERLY                     ADDRESS ON FILE
HALLER, MEGAN                            ADDRESS ON FILE
HALLIDAY & HALLIDAY PC                   376 E 400 S SUITE 300 SALT LAKE CITY UT 84111
HALLIDAY & WATKINS                       376 EAST 400 SOUTH SUITE 300 SALT LAKE CITY UT 84111
HALLIDAY & WATKINS, P.C.                 376 EAST 400 SOUTH SUITE 300 SALT LAKE CITY UT 84111
HALLIDAY ROOFING                         GEORGE HALLIDAY 10482 BALTIMORE AVE 172 BELTSVILLE MD 20705
HALLIDAY WATKINS & MANN                  355 UNION BLVD STE 250 LAKEWOOD CO 80228
HALLIDAY WATKINS & MANN PC               355 UNION BLVD STE 250 LAKEWOOD CO 80228
HALLIDAY WATKINS & MANN PC               376 EAST 400 SOUTH STE 300 SALT LAKE CITY UT 84111
HALLMARKS REMOLDING                      500 DOVE DALE LANE ALVIN TX 77511
HALLOCK MTL                              P O BOX 695 HALLOCK MN 56728
HALLORAN, LUKOFF & SMITH, P.C.           JOHNNA F. TIERNEY, ESQUIRE 432 COUNTY STREET NEW BEDFORD MA 02740
HALLORAN, MICHAEL                        ADDRESS ON FILE
HALLOWELL CITY                           HALLOWELL CITY -TAX COLL 1 WINTHROP ST HALLOWELL ME 04347
HALLS CITY                               HALLS CITY-TAX COLLECTOR 208 N CHURCH ST HALLS TN 38040
HALLS CONST & DEVEL LLC                  1409 BEAR CREEK CIR WARRENSBURG MO 64093
HALLS CONST & DEVELOP &                  BYRON & NICOLE SMARR 1409 BEAR CREEK CIRCLE WARRENSBURG MO 64093
HALLS ROOFING                            KENNY HALL 6712 S ROUTE 45-52 CHEBANSE IL 60922
HALLS ROOFING AND SHEET METAL, INC       40209 INDUSTRIAL PARK CIRCLE GEORGETOWN TX 78626
HALLSTEAD BORO                           TERRY GOFF - TAX COLLECT 207 MAIN ST. HALLSTEAD PA 18822
HALLWRIGHT GEN AGY                       3407 NE PARKWAY 100 SAN ANTONIO TX 78218
HALO BRANDED SOLUTIONS INC               3182 MOMENTUM PLACE CHICAGO IL 60689-5331
HALO GROUP LLC                           7413 MANCHESTER RD ST LOUIS MO 63143
HALO ROOFING AND                         CONSTRUCTION LLC 3750 WEST MAIN ST NORMAN OK 73072
HALPERN LAW GROUP, P.A.                  4239 SW HIGH MEADOWS AVENUE PALM CITY FL 34990
HALPERN LAW GROUP, P.A., TRUST ACCOUNT   4201 SW HIGH MEADOWS AVENUE PALM CITY FL 34990
HALPINS, INC.                            7740 GREENWELL SPRINGS RD. BATON ROUGE LA 70814
HALSEY TOWN                              HALSEY TWN TREASURER 1248 GREINER ROAD ATHENS WI 54411
HALSTAD MUT FIRE                         P O BOX 297 HALSTAD MN 56548
HALSTEAD & ASSOCIATES                    INC PO BOX 1251 TIFTON GA 31793
HALTON-ADEYEYE, EVELYN                   ADDRESS ON FILE
HALVORSON INS INC                        6131 E GRANT RD TUCSON AZ 85712
HALVORSON, ROBERT                        ADDRESS ON FILE
HAMAKER, JILL                            ADDRESS ON FILE
HAMAKER, MATHEW                          ADDRESS ON FILE
HAMBLEN COUNTY                           HAMBLEN COUNTY-TRUSTEE 511 WEST 2ND NORTH ST MORRISTOWN TN 37814
HAMBLEN COUNTY TRUSTEE                   511 W 2ND NORTH ST 206 MORRISTOWN TN 37814
HAMBLEN FARMER MUTUAL                    110 N CUMBERLAND ST MORRISTOWN TN 37814



Epiq Corporate Restructuring, LLC                                                                    Page 537 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 563 of 1490
Claim Name                              Address Information
HAMBROUGH, BRIAN                        ADDRESS ON FILE
HAMBURG BORO                            HAMBURG BORO - TAX COLLE 16 WALLKILL AVENUE HAMBURG NJ 07419
HAMBURG BORO                            REBECCA HENNE - TAX COLL 318 N 5TH ST HAMBURG PA 19526
HAMBURG CS (CMBED TNS)                  HAMBURG CS - TAX COLLECT 6100 SOUTH PARK AVENUE HAMBURG NY 14075
HAMBURG CS (HAMBURG TN-H                HAMBURG CS - TAX COLLECT S-6100 SOUTH PARK AVE HAMBURG NY 14075
HAMBURG CS (ORCHARD PARK                HAMBURG CS - RECEIVER OF 6100 SOUTH PARK AVE HAMBURG NY 14075
HAMBURG S.D./HAMBURG BOR                REBECCA HENNE - TAX COLL POB 492 HAMBURG PA 19526
HAMBURG S.D./PERRY TOWNS                HAMBURG AREA SD - COLLEC 338 ALLENDALE RD SHOEMAKERSVILLE PA 19555
HAMBURG S.D./SHOEMAKERSV                HAMBURG AREA SD - COLLEC 706 FRANKLIN ST SHOEMAKERSVILLE PA 19555
HAMBURG S.D./TILDEN TOWN                ALISON EPTING- TAX COLLE 874 HEX HIGHWAY HAMBURG PA 19526
HAMBURG S.D./UPPER BERN                 HAMBURG AREA SD - COLLEC 115 PEACOCK ROAD MOHRSVILLE PA 19541
HAMBURG S.D./UPPER TULPE                LISA WHITE - TAX COLLECT 18 BRENTON LANE BETHEL PA 19507
HAMBURG S.D./WINDSOR TOW                HAMBURG AREA SD - COLLEC 393 HEPNER RD HAMBURG PA 19526
HAMBURG TOWN                            HAMBURG TOWN-TAX COLLECT 6100 SOUTH PARK AVE HAMBURG NY 14075
HAMBURG TOWN                            HAMBURG TWN TREASURER 8470 COUNTY ROAD H ATHENS WI 54411
HAMBURG TOWNSHIP                        HAMBURG TOWNSHIP - TREAS P.O. BOX 157 HAMBURG MI 48139
HAMBURG VILLAGE                         HAMBURG VILLAGE - CLERK 100 MAIN STREET HAMBURG NY 14075
HAMBY AND ALOISIO AGENCY                53 PERIMETER CENTRE 400 ATLANTA GA 30346
HAMDEN TOWN                             HAMDEN TOWN - TAX COLLEC 2750 DIXWELL AVE HAMDEN CT 06518
HAMEL MTL                               P O BOX 7 HAMEL IL 62046
HAMEL, LINDA                            ADDRESS ON FILE
HAMER APPRAISAL SERVICES                9 1-2 HIGHLAND RD MERRIMAC MA 01860
HAMEROFF INS AGENCY                     13506 N ROME AVE TAMPA FL 33613
HAMEROFF INSURANCE                      PO BOX 270127 TAMPA FL 33688
HAMES HOMES LLC                         5410 WABASH ST SW CEDAR RAPIDS IA 52404
HAMILTON BROS CONST CORP                49 N FEDERAL HWY STE 156 POMPANO BEACH FL 33062
HAMILTON CITY                           HAMILTON CITY-TAX COLLEC PO BOX 112 HAMILTON GA 31811
HAMILTON COUNTY                         HAMILTON COUNTY-TAX COLL 207 NE 1ST ST JASPER FL 32052
HAMILTON COUNTY                         HAMILTON COUNTY-TRUSTEE 625 GEORGIA AVE - ROOM 2 CHATTANOOGA TN 37402
HAMILTON COUNTY                         HAMILTON COUNTY - TREASU 138 E COURT ST RM 402 CINCINNATI OH 45202
HAMILTON COUNTY                         HAMILTON COUNTY - TREASU 33 N 9TH STREET, SUITE 1 NOBLESVILLE IN 46060
HAMILTON COUNTY                         HAMILTON COUNTY - TREASU 2300 SUPERIOR ST, STE 7 WEBSTER CITY IA 50595
HAMILTON COUNTY                         HAMILTON COUNTY - TREASU 100 SOUTH JACKSON MC LEANSBORO IL 62859
HAMILTON COUNTY                         HAMILTON COUNTY - TREASU 1111 13TH ST, SUITE 2 AURORA NE 68818
HAMILTON COUNTY C/O APP                 HAMILTON CAD - TAX COLLE 119 E HENRY ST HAMILTON TX 76531
HAMILTON COUNTY CLERK & MASTER          625 GEORGIA AVE RM210 CHATTANOOGA TN 37402
HAMILTON COUNTY ELECTRIC COOP           PO BOX 753 HAMILTON TX 76531
HAMILTON COUNTY REGISTER OF DEEDS       PO BOX 1639 CHATTANOOGA TN 37401-1639
HAMILTON COUNTY TAX COLLECTOR           207 NE 1ST ST, RM 104 JASPER FL 32052
HAMILTON COUNTY TEASURER                138 E COURT ST CINCINNATI OH 45202
HAMILTON COUNTY TREASURER               33 N NINTH ST NOBLESVILLE IN 46060
HAMILTON COUNTY WATER QUALITY           1250 MARKET ST STE 3044 CHATTANOOGA TN 37402
HAMILTON CS (CMBD TNS)                  HAMILTON CS - TAX COLLEC 47 W KENDRICK AVE HAMILTON NY 13346
HAMILTON DOWNS ROOFING & CONSTRUCTION   13434 GROVER ST. OMAHA NE 68144
HAMILTON GENERAL CONTRACTING, LLC       RONALD HAMILTON RONALD W. HAMILTON 2183 VALLEY VIEW DR. SOUTH SAYLORSBURG PA
                                        18353
HAMILTON LAKES                          TOWNHOME ASSOCIATION PO BOX 186 ORLAND PARK IL 60462
HAMILTON LANDON INC                     18888 HIGHWAY 18 SUITE 101 APPLE VALLEY CA 92307
HAMILTON LANDON REAL ESTATE             18888 US HIGHWAY 18, SUITE 101 APPLE VALLEY CA 92307



Epiq Corporate Restructuring, LLC                                                                   Page 538 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 564 of 1490
Claim Name                              Address Information
HAMILTON LANDON REAL ESTATE             ATTN: JASON LANDON 18888 HIGHWAY 18 SUITE 101 APPLE VALLEY CA 92307
HAMILTON POINTE/MISTY PINES HOA INC     C/O DIVERSIFIED PROPERTY MANAGEMENT INC 28 S. NEW YORK RD., SUITE B-6 GALLOWAY
                                        NJ 08205
HAMILTON REALTOR GROUP LLC              HAMILTON INVESTMENT GROUP, LLC SERIES B 790 BARRON BLVD GRAYSLAKE IL 60030
HAMILTON REALTOR GROUP, LLC             ATTN: ELONA HAMILTON 790 BARRON BLVD GRAYSLAKE IL 60030-1330
HAMILTON ROOFING & ACOUSTICS            H&A L.L.C. 925 W. 4TH HUTCHINSON KS 67501
HAMILTON SQUARE APPRAISAL GROUP         60 JONI AVENUE HAMILTON TWP NJ 08690
HAMILTON TOWN                           HAMILTON TOWN - TAX COLL 577 BAY ROAD HAMILTON MA 01936
HAMILTON TOWN                           MADISON COUNTY TREASURER 16 BROAD STREET HAMILTON NY NY 13346
HAMILTON TOWN                           HAMILTON TOWN - TREASURE 53 E COLONIAL HWY HAMILTON VA 20158
HAMILTON TOWN                           HAMILTON TWN TREASURER W3197 WALKER RD WEST SALEM WI 54669
HAMILTON TOWNSHIP                       HAMILTON TWP-TAX COLLECT 6101 13TH ST. SUIT 202 MAYS LANDING NJ 08330
HAMILTON TOWNSHIP                       ATTN: TAX AND UTILITY 2090 GREENWOOD AVENUE HAMILTON NJ 08609
HAMILTON TOWNSHIP                       P.O. BOX 00150 HAMILTON NJ 08650-0150
HAMILTON TOWNSHIP                       HAMILTON TWP - TAX COLLE 1565 FRANK RD CHAMBERSBURG PA 17202
HAMILTON TOWNSHIP                       DOLORES LONG - TAX COLLE 1375 PINE RUN RD ABBOTTSTOWN PA 17301
HAMILTON TOWNSHIP                       HAMILTON TWP - TAX COLLE 157 EUGENE DR STROUDSBURG PA 18360
HAMILTON TOWNSHIP                       HAMILTON TOWNSHIP - TREA 3042 N RODGERS RD HARRISON MI 48625
HAMILTON TOWNSHIP                       HAMILTON TOWNSHIP - TREA 7596 E BUCHANAN RD ASHLEY MI 48806
HAMILTON TOWNSHIP                       HAMILTON TOWNSHIP - TREA 75406 56TH ST DECATUR MI 49045
HAMILTON TOWNSHIP FISC                  HAMILTON TWP-DIV OF REVE PO BOX 00150 HAMILTON NJ 08650
HAMILTON TOWNSHIP MUA                   6024 KEN SCULL AVE MAYS LANDING NJ 08330
HAMILTON TOWNSHIP MUNICIPAL AUTHORITY   1270 CROTTLESTOWN ROAD CHAMBERSBURG PA 17202
HAMILTON TOWNSHIP MUNICIPAL UTIL AUTH   6024 KEN SCULL AVE. MAYS LANDING NJ 08330
HAMILTON, BRIAN                         ADDRESS ON FILE
HAMILTON, DEBORAH                       ADDRESS ON FILE
HAMILTON, DREW                          ADDRESS ON FILE
HAMILTON, JACQUI                        ADDRESS ON FILE
HAMILTON, JADETRUS                      ADDRESS ON FILE
HAMILTON, LARRY                         PRO SE - LARRY HAMILTON 1008 BISCAYNE DR. LITTLE ROCK AR 72227
HAMILTON, MONET                         ADDRESS ON FILE
HAMILTON, TORRANCE                      ADDRESS ON FILE
HAMILTONBAN TOWNSHIP                    HAMILTONBAN TWP - COLLEC PO BOX 183 FAIRFIELD PA 17320
HAMLET CITY                             HAMLET CITY - TREASURER P O BOX 1229, CITY HALL HAMLET NC 28345
HAMLET MUT INS                          PO BOX 5 REYNOLDS IL 61279
HAMLET PUD OWNERS ASSOCIATION           868 E HAMLET CIR S MIDWAY UT 84049
HAMLIN COUNTY                           HAMLIN COUNTY - TREASURE PO BOX 267 HAYTI SD 57241
HAMLIN TOWN                             KATHI RICKMAN,TAX COLLEC 1658 LAKE RD HAMLIN NY 14464
HAMLIN TOWNSHIP                         HAMLIN TWP - TAX COLLECT P O BOX 195 HAZELHURST PA 16733
HAMLIN TOWNSHIP                         HAMLIN TOWNSHIP - TREASU 6463 S. CLINTON TRAIL EATON RAPIDS MI 48827
HAMLIN TOWNSHIP                         HAMLIN TOWNSHIP - TREASU 3775 NORTH JEBAVY LUDINGTON MI 49431
HAMM, BRIAN                             ADDRESS ON FILE
HAMMA SERVICES                          6319 MAGNOLIA ST KATY TX 77493
HAMMEL TOWN                             HAMMEL TWN TREASURER N3485 FRANKS ROAD MEDFORD WI 54451
HAMMER BLDG & RESTOR INC                3205 FASHION SQUARE BLVD SAGINAW MI 48603
HAMMER INS SERVICES INC                 17049 VALLEY BLVD E FONTANA CA 92335
HAMMER, MARK                            ADDRESS ON FILE
HAMMERGROUP LLC                         PO BOX 567 MCLEANSVILLE NC 27301
HAMMERHEAD ROOFING &                    REMODELING LLC 7123 APPLETON ST HOUSTON TX 77022



Epiq Corporate Restructuring, LLC                                                                    Page 539 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 565 of 1490
Claim Name                               Address Information
HAMMERHEAD ROOFING AND REMODELING LLC    ROY VARA JR. 7123 APPLETON ST. HOUSTON TX 77022
HAMMERMAN & HULTGREN PC                  3101 N CENTRAL AVE STE 500 PHOENIX AZ 85012
HAMMERSCOTTS INC                         12419 CHICKASAW TRAIL LARGO FL 33774
HAMMOND AIR CONDITIONING                 INC 3412 GALILEE ROAD JACKSONVILLE FL 32207
HAMMOND BOWERMAN & ASSOC INC             12 WINDWARD WAY MIDDLE RIVER MD 21220
HAMMOND CEN SCH (COMBINE                 HAMMOND CEN SCH-TAX COLL HAMMOND S/D BOX 219 HAMMOND NY 13646
HAMMOND CITY                             HAMMOND CITY - TAX COLLE P O BOX 2788 HAMMOND LA 70404
HAMMOND ROOFING INC                      4675 SW 83 TERRACE DAVIE FL 33328
HAMMOND TOWN                             HAMMOND TWN TREASURER PO BOX 177 HAMMOND WI 54015
HAMMOND VILLAGE                          HAMMOND VLG TREASURER PO BOX 337 / 455 DAVIS S HAMMOND WI 54015
HAMMOND WATER WORKS                      6505 COLUMBIA AVE HAMMOND IN 46320
HAMMOND WATER WORKS DEPARTMENT           6505 COLUMBIA AVENUE HAMMOND IN 46320
HAMMOND, CURTRISHA                       ADDRESS ON FILE
HAMMOND, DAJONE                          ADDRESS ON FILE
HAMMOND, LISA                            ADDRESS ON FILE
HAMMOND, THOMAS                          ADDRESS ON FILE
HAMMONDSPORT CS (COMBIN                  HAMMONDSPORT CS-TAX COLL FIVE STAR BANK- 220 LIBE WARSAW NY 14569
HAMMONTON TOWN                           HAMMONTON TOWN -TAX COLL 100 CENTRAL AVENUE HAMMONTON NJ 08037
HAMMONTREE & ASSOCIATION INC             PO BOX 2402 DALTON GA 30722
HAMMS AIR CONDITIONING AND HEATING       EARL D. & DEBORAH S. HAMM 4053 CR 1060 PO BOX 331 SAN AUGUSTINE TX 75972
HAMPDEN COUNTY TREASURER                 36 COURT ST SPRINGFIELD MA 01103
HAMPDEN EAST CONDOMINIUM TRUST           15 BENTON DRIVE EAST LONGMEADOW MA 01028
HAMPDEN TOWN                             HAMPDEN TOWN - TAX COLLE 625 MAIN STREET HAMPDEN MA 01036
HAMPDEN TOWN                             HAMPDEN TOWN - TAX COLLE 106 WESTERN AVE HAMPDEN ME 04444
HAMPDEN TOWN                             HAMPDEN TWN TREASURER N1185 OLD F RD RIO WI 53960
HAMPDEN TOWNSHIP                         HAMPDEN TWP - TAX COLLEC 230 S. SPORTING HILL ROA MECHANICBURG PA 17050
HAMPDEN TOWNSHIP                         230 S SPORTING HILL ROAD MECHANICSBURG PA 17050-3097
HAMPSHIRE COUNTY SHERIFF                 HAMPSHIRE COUNTY - SHERI 66 N HIGH ST, ROOM 105 ROMNEY WV 26757
HAMPSHIRE WOODS LANDOWNER ASSOCIATION    PO BOX 16 ERROL NH 03579-0016
HAMPSTEAD TOWN                           HAMPSTEAD TOWN - TAX COL PO BOX 298 HAMPSTEAD NH 03841
HAMPTON & HAMPTON                        8965 SOUTH PECOS ROAD SUITE 9A HENDERSON NV 89074
HAMPTON & HAMPTON COLLECTIONS LLC        880 SEVEN HILLS DRIVE, SUITE 200 HENDERSON NV 89052
HAMPTON & HAMPTON COLLECTIONS LLC        880 SEVEN HILLS ST STE 200 HENDERSON NV 89052
HAMPTON BORO                             HAMPTON BORO - TAX COLLE P.O. BOX 407 HAMPTON NJ 08827
HAMPTON CITY                             HAMPTON CITY - TREASURER 1 FRANKLIN ST SUITE 100 HAMPTON VA 23669
HAMPTON CITY /STORM WATE                 HAMPTON CITY - TREASURER 1 FRANKLIN ST, SUITE 100 HAMPTON VA 23669
HAMPTON CITY TREASURER                   PO BOX 3800 HAMPTON VA 23663-3800
HAMPTON COUNTY                           HAMPTON COUNTY - TREASUR POST OFFICE BOX 87 HAMPTON SC 29924
HAMPTON COUNTY TAX COLLECTOR             201 JACKSON AVE W HAMPTON SC 29924
HAMPTON COUNTY TREASURER                 201 JACKSON AVE W HAMPTON SC 29924
HAMPTON COURT CONDOMINIUM ASSOCIATION    430-440 TELSER ROAD LAKE ZURICH IL 60047
HAMPTON COURT HOA, INC                   5001 HWY 190, SUITE C-3 COVINGTON LA 70433
HAMPTON FALLS TOWN                       HAMPTON FALLS TN - COLLE 1 DRINKWATER RD HAMPTON FALLS NH 03844
HAMPTON LAKES P.O.A., INC.               1215 E. HILLSBORO BLVD. DEERFIELD BEACH FL 33441
HAMPTON PLACE HOMEOWNERS ASSOCIATION     6424 FERSHAW PLACE FORT WORTH TX 76116
HAMPTON ROAD UTILITY BILLING SVC-HRUBS   DEPT OF PUBLIC WORKS, STORM WATER 810 UNION ST - ROOM 809 NORFOLK VA 23510
HAMPTON ROADS UTILITY                    1434 AIR RAIL AVENUE VIRGINIA BEACH VA 23455
HAMPTON ROADS UTILITY BILLING SERVICES   1434 AIR RAIL AVENUE VIRGINIA BEACH VA 23455
HAMPTON SHALER WATER AUTHORITY           3101 MCCULLY ROAD ALLISON PARK PA 15101



Epiq Corporate Restructuring, LLC                                                                    Page 540 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 566 of 1490
Claim Name                             Address Information
HAMPTON TOWN                           HAMPTON TOWN - TAX COLLE 100 WINNACUNNET ROAD HAMPTON NH 03842
HAMPTON TOWN                           HAMPTON TOWN - TAX COLLE PO BOX 94 HAMPTON CT 06247
HAMPTON TOWNSHIP                       HAMPTON TWP - COLLECTOR 1 RUMSEY WAY NEWTON NJ 07860
HAMPTON TOWNSHIP                       HAMPTON TOWNSHIP-TAX COL 102 RAHWAY ROAD MCMURRAY PA 15317
HAMPTON TOWNSHIP                       HAMPTON TOWNSHIP - TREAS PO BOX 187 BAY CITY MI 48707
HAMPTON TOWNSHIP S.D./HA               HAMPTON TWP SD-TAX COLLE 102 RAHWAY ROAD MCMURRAY PA 15317
HAMPTON VILLAS CONDOMINIUM             P.O. BOX 609 C/O M. WALTER SPEONK NY 11972
HAMPTON, BRENDA                        ADDRESS ON FILE
HAMPTON, ZOE                           ADDRESS ON FILE
HAMPTON-DONELSON, SHARANDA             ADDRESS ON FILE
HAMPTONBURGH TOWN                      HAMPTONBURGH TN-TAX COLL 18 BULL RD CAMPBELL HALL NY 10916
HAMTRAMCK CITY (SUMMER T               HAMTRAMCK CITY - TREASUR 3401 EVALINE ST HAMTRAMCK MI 48212
HAMTRAMCK CITY (WINTER T               HAMTRAMCK CITY - TREASUR 3401 EVALINE ST HAMTRAMCK MI 48212
HANAA SAFAR                            1 BULLENS AVE WAYNE NJ 07470
HANAN FAMUDITIMI                       378 WINDSONG CIR GLENDALE HEIGHTS IL 60139
HANCHER, CASSIE                        ADDRESS ON FILE
HANCOCK CITY                           HANCOCK CITY - TAX COLLE 126 WEST HIGH ST HANCOCK MD 21750
HANCOCK CITY                           HANCOCK CITY - TREASURER 399 QUINCY ST HANCOCK MI 49930
HANCOCK CITY /SEMIANNUAL               HANCOCK CITY - TAX COLLE 126 WEST HIGH ST HANCOCK MD 21750
HANCOCK CONSTRUCTION                   ERNEST HANCOCK 5384 FM 180 LEDBETTER TX 78946
HANCOCK CONSTRUCTION INC               29874 BAYVIEW GROSSE IIE MI 48138
HANCOCK COUNTY                         HANCOCK CO-TAX COMMISSIO 9031 EAST BROAD ST. SPARTA GA 31087
HANCOCK COUNTY                         HANCOCK COUNTY-TRUSTEE PO BOX 269 SNEEDVILLE TN 37869
HANCOCK COUNTY                         HANCOCK COUNTY-TAX COLLE 854 HWY 90 SUITE 3 BAY ST LOUIS MS 39520
HANCOCK COUNTY                         HANCOCK COUNTY - SHERIFF PO BOX 427 HAWESVILLE KY 42348
HANCOCK COUNTY                         HANCOCK COUNTY - TREASUR 300 S MAIN STREET, COURT FINDLAY OH 45840
HANCOCK COUNTY                         HANCOCK COUNTY - TREASUR 111 AMERICAN LEGION PLAC GREENFIELD IN 46140
HANCOCK COUNTY                         HANCOCK COUNTY - TREASUR 855 STATE STREET GARNER IA 50438
HANCOCK COUNTY                         HANCOCK COUNTY - TREASUR PO BOX 248 CARTHAGE IL 62321
HANCOCK COUNTY CHANCERY CLERK          854 HWY 90 STE B BAY SAINT LOUIS MS 39520
HANCOCK COUNTY SHERIFF                 HANCOCK COUNTY - SHERIFF P O BOX 458 NEW CUMBERLAND WV 26047
HANCOCK COUNTY TAX COLLECTOR           854 HWY 90 STE B BAY SAINT LOUIS MS 39520
HANCOCK CS (COMBINED TOW               HANCOCK CS - TAX COLLECT NBT BANK11 E. MAIN ST. HANCOCK NY 13783
HANCOCK INJURY ATTORNEYS               SUITE 201 2805 W BUSCH BLVD TAMPA FL 33618
HANCOCK TOWN                           HANCOCK TOWN - TAX COLLE P.O. BOX 1077 HANCOCK MA 01237
HANCOCK TOWN                           HANCOCK TOWN - TAX COLLE PO BOX 6 HANCOCK NH 03449
HANCOCK TOWN                           HANCOCK TOWN-TAX COLLECT P.O. BOX 68 HANCOCK ME 04640
HANCOCK TOWN                           HANCOCK TOWN - TAX COLLE 17131 STATE HIGHWAY 97 HANCOCK NY 13783
HANCOCK TOWN                           HANCOCK TWN TREASURER PO BOX 193 HANCOCK WI 54943
HANCOCK VILLAGE                        HANCOCK VILLAGE - CLERK 85 E. FRONT STREET HANCOCK NY 13783
HANCOCK VILLAGE                        HANCOCK VLG TREASURER PO BOX 154 HANCOCK WI 54943
HANCOCK WOOD ELECTRIC COOP             INC PO BOX 190 NORTH BALTIMORE OH 45872
HANCOCK, GUNNAR                        ADDRESS ON FILE
HANCOCK-LEAVITT INS AGY                PO BOX 755 TAYLOR AZ 85939
HAND COUNTY                            HAND COUNTY - TREASURER 415 W 1ST AVENUE MILLER SD 57362
HANDLEN-ROBESON INC                    PO BOX 2800 POST FALLS ID 83877
HANDS THAT HELPS OTHERS                KENNETH WAYNE BREE 4901 MISTY LANE 507 BAY CITY TX 77414
HANDY ANDY-SP                          JERALD W. ANDERSON 1606 W. NELSON AVE. ARANSAS PASS TX 78336
HANDY CONTRACTOR, INC.                 MICHAEL ROSEN 1520 EAST PARK AVENCE TALLAHASSEE FL 32301



Epiq Corporate Restructuring, LLC                                                                   Page 541 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 567 of 1490
Claim Name                            Address Information
HANDY DANDY MAN LLC                   MICHAEL SPANKS MICHAEL SPANKS 4114 W LOUISIANA STATE DRIVE KENNER LA 70065
HANDY MAN ON HAND                     PO BOX 692 HUGOTON KS 67951
HANDY MANNY HOME                      RENOVATIONS 61 W WILLOW ST BRENTWOOD NY 11717
HANDY TOWNSHIP                        HANDY TOWNSHIP - TREASUR PO BOX 189 FOWLERVILLE MI 48836
HANDY, ROXANNE                        ADDRESS ON FILE
HANDYMAN COMPANY                      5314 N FALKENBURG RD TAMPA FL 33610
HANDYMAN CONST                        PO BOX 846 LOS BANOS CA 93635
HANDYMAN CONTRACTOR                   8341 FAIR OAK BLVD CARMICHAEL CA 95608
HANDYMAN HERO LLC                     5850 S MILITARY TR STE5 LAKE WORTH FL 33463
HANDYMAN ON CALL, LLC                 2919 INDUSTRIAL PARK DRIVE FINKSBURG MD 21048
HANDYMAN PLUS                         ANNIE M KIM 3023 BRUNSWICK AVE NEW BERN NC 28562
HANDYMAN PRO                          8115 SW 12TH ST MIAMI FL 33144
HANDYMAN SERVICES                     28762 CAMEL RD SUN CITY CA 92586
HANDYMAN SOLUTIONS & MORE             NOEL MARTINEZ RODRIGUEZ URB. COLINAS DEL YUNQUE CALLE 9 H-1 RIO GRANDE PR
                                      00745
HANDYMANS BEST INC                    838 NIGHTINGALE RD JACKSONVILLE FL 32216
HANDZ ON COMPANY                      303 PRAIRIE LANE LAFAYETTE LA 70501
HANER PARK HOMEOWNERS ASSOCIATION     6525 CORVALLIS RD. INDEPENDENCE OR 97351
HANEY ASSOCS                          20 N 4TH ST EMMAUS PA 18049
HANEY ELSAIED &                       EST OF SHAKER ELSAIED 10171 ABLE ST NE BLAINE MN 55434
HANEY, CAMMIE                         ADDRESS ON FILE
HANG, CHOU                            ADDRESS ON FILE
HANGLEY ARONCHICK SEGAL               PUDLIN & SCHILLER ATTN WILLIAM T. HANGLEY ONE LOGAN SQUARE, 27TH FLOOR
                                      PHILADELPHIA PA 19103
HANGLEY ARONCHICK SEGAL PUDLIN        & SCHILLER ONE LOGAN SQUARE, 27TH FLOOR PHILADELPHIA PA 19103
HANKINS, CHASTITY                     ADDRESS ON FILE
HANKINS, SARITA                       ADDRESS ON FILE
HANLON, CRAIG                         ADDRESS ON FILE
HANLONS CONSTRUCTION INC              SUITE 200 20550 S LAGRANGE RD FRANKFORT IL 60423
HANNIBAL CEN SCH (COMBI               HANNIBAL CEN SCH-TAX COL 928 CAYUGA STREET HANNIBAL NY 13074
HANNIBAL CEN SCH (TN OF               HANNIBAL CEN SCH-TAX COL 928 CAYUGA ST HANNIBAL NY 13074
HANNIBAL TOWN                         HANNIBAL TOWN-TAX COLLEC 824 COUNTY RT 34 HANNIBAL NY 13074
HANNIFY INS AGENCY                    520 W VALLEY PKWY, STE E ESCONDIDO CA 92025
HANNIGAN, CAROLYN                     ADDRESS ON FILE
HANNON INSURANCE AGENCY               INC 221 REID AVE PORT SAINT JOE FL 32456
HANNON LEGAL & KASSIM                 HERNANDEZ & M MORA 2665S BAYSHORE DR STE301 MIAMI FL 33133
HANNON MURPHY INS                     P O BOX 457 PEMBROKE MA 02359
HANOVER AMER INS                      P O BOX 580045 CHARLOTTE NC 28258
HANOVER AREA SCHOOL DIST              MILDRED LUBA, TAX COLLEC 1267 SANS SOUCI PKWY HANOVER TOWNSHIP PA 18706
HANOVER AREA SD/ASHLEY B              ASHLEY SD - TAX COLLECTO 49 WEST CEMETERY STREET ASHLEY PA 18706
HANOVER BORO                          HANOVER BORO - TAX COLLE 207 THIRD STREET HANOVER PA 17331
HANOVER BOROUGH                       44 FREDERICK STREET HANOVER PA 17331
HANOVER COUNTY                        HANOVER COUNTY - TREASUR 7507 LIBRARY DRIVE, ROOM HANOVER VA 23069
HANOVER E & S                         213 RACINE DR WILMINGTON NC 28403
HANOVER EXCESS & SURPLUS              P O BOX 12450 WILMINGTON NC 28405
HANOVER FIRE & CASUALTY               COMPANY PO BOX 3009 BIG FORK MT 59911
HANOVER FIRE & CASUALTY               P O BOX 3009 BIG FORK MT 59911
HANOVER INS                           PO BOX 580045 CHARLOTTE NC 28258
HANOVER INS CO                        5130 PKWY PLAZA BLVD CHARLOTTE NC 28217



Epiq Corporate Restructuring, LLC                                                                  Page 542 OF 1400
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 568 of 1490
Claim Name                           Address Information
HANOVER INS CO                       ATTN RETAIL LB 580045 5130 PKWY PLAZA BLVD CHARLOTTE NC 28217
HANOVER INS CO                       P O BOX 580045 CHARLOTTE NC 28298
HANOVER PUBLIC SD/HANOVE             HANOVER PUBLIC SD - COLL 207 THIRD STREET HANOVER PA 17331
HANOVER S.D./SUGAR NOTCH             HANOVER SD - TAX COLLECT 379 HILL ST SUGAR NOTCH PA 18706
HANOVER TOWN                         HANOVER TOWN - TAX COLLE 550 HANOVER STREET SUITE HANOVER MA 02339
HANOVER TOWN                         HANOVER TOWN - TAX COLLE PO BOX 483 HANOVER NH 03755
HANOVER TOWN                         HANOVER TOWN - TAX COLLE PO BOX 70 HANOVER ME 04237
HANOVER TOWN                         HANOVER TOWN- TAX COLLEC 68 HANOVER ST SILVER CREEK NY 14136
HANOVER TOWNSHIP                     HANOVER TWP - COLLECTOR P.O. BOX 250 WHIPPANY NJ 07981
HANOVER TOWNSHIP                     HANOVER TWP - TAX COLLEC 71 S KINGS CREEK RD BURGETTSTOWN PA 15021
HANOVER TOWNSHIP                     HANOVER TWP - TAX COLLEC 1675 STATE RTE 168 GEORGETOWN PA 15043
HANOVER TOWNSHIP                     HANOVER TWP - TAX COLLEC 50 N. SEVENTH STREET BANGOR PA 18013
HANOVER TOWNSHIP                     MILDRED LUBA, TAX COLLEC 1267 SANS SOUCI PKWY HANOVER TOWNSHIP PA 18706
HANOVER TOWNSHIP                     HANOVER TOWNSHIP - TREAS P.O. BOX 40 HORTON MI 49246
HANOVER TOWNSHIP                     HANOVER TOWNSHIP - TREAS PO BOX 334 BUCKLEY MI 49620
HANOVER TOWNSHIP                     PO BOX 334 BUCKLEY MI 49620
HANOVER TWP TOWNSHIP BI              HANOVER TWP TREASURY DEP 2202 GROVE RD ALLENTOWN PA 18109
HANOVER VILLAGE                      HANOVER VILLAGE - TREASU PO BOX 220 HANOVER MI 49241
HANS H GOCHENAUR                     432A BROMLEY PLACE WYCKOFF NJ 07481
HANSBERRY & JOURDONNAIS PLLC         3111 GRANT ST STE B MISSOULA MT 59801
HANSEL, PIET                         ADDRESS ON FILE
HANSELL, ERIN                        ADDRESS ON FILE
HANSEN, CHRISTOPHER                  CHRISTOPHER HANSEN, PRO SE 9531 STATE ROAD, APT. E PHILADELPHIA PA 19114
HANSEN, DEBRA                        ADDRESS ON FILE
HANSEN, JEFFREY                      ADDRESS ON FILE
HANSEN, ROBERTA                      ADDRESS ON FILE
HANSFORD COUNTY                      HANSFORD COUNTY - COLLEC PO BOX 367 SPEARMAN TX 79081
HANSON AGENCY                        3400 S COLLEGE AVE BRYAN TX 77801
HANSON CITY                          HANSON CITY - TAX COLLEC PO BOX 337 HANSON KY 42413
HANSON CNTY FARM                     P O BOX 307 ALEXANDRIA SD 57311
HANSON COUNTY                        HANSON COUNTY - TREASURE PO BOX 500 ALEXANDRIA SD 57311
HANSON TOWN                          HANSON TOWN - TAX COLLEC 542 LIBERTY STREET HANSON MA 02341
HANSON, CAROL                        ADDRESS ON FILE
HANSON, DANA                         ADDRESS ON FILE
HANSON, DEBRA                        ADDRESS ON FILE
HANSON, DONALD                       ADDRESS ON FILE
HANSON, NICOLAS                      ADDRESS ON FILE
HANSON, SCOTT                        ADDRESS ON FILE
HANSON, TOM                          ADDRESS ON FILE
HANTZ COMMERCIAL INS AGY             26200 AMERICAN DR SOUTHFIELD MI 48034
HAO TEXAS BUILDER LLC                2322 MONARCH DR GARLAND TX 75040
HAPEVILLE CITY                       HAPEVILLE CITY-TAX COLLE 3468 N FULTON AVE HAPEVILLE GA 30354
HAPGOOD, MOLLY                       ADDRESS ON FILE
HAPPY HOUSE CONSTRUCTION             INC & J & C FIELDS 3185 AVIAMAR CIRCLE 202 NAPLES FL 34114
HAPPY PROPERTIES LLC                 GROUND RENT 40 YORK RD, STE 300 TOWSON MD 21204
HAPPY TRAILS COMMUNITY ASSOCIATION   C/O HOAMCO P.O. BOX 1000 PRESCOTT AZ 86304
HAQ, ATIF                            ADDRESS ON FILE
HARA MANAGEMENT, INC                 C/O HARA MANAGEMENT INC 931 S SEMORAN BLVD., STE 214 WINTER PARK FL 32792
HARAHAN CITY                         HARAHAN CITY - TAX COLLE 6437 JEFFERSON HWY HARAHAN LA 70123



Epiq Corporate Restructuring, LLC                                                                 Page 543 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 569 of 1490
Claim Name                               Address Information
HARALSON COUNTY                          HARALSON CO-TAX COMMISSI PO BOX 330 BUCHANAN GA 30113
HARALSON COUNTY CLERK OF SUPERIOR C      PO BOX 849 BUCHANAN GA 30113
HARBERS INS                              210 12TH ST FORTUNA CA 95540
HARBOR & WATERFORD CORP                  6012 HARFORD RD BALTIMORE MD 21214
HARBOR BEACH CITY                        HARBOR BEACH CITY - TREA 766 STATE ST HARBOR BEACH MI 48441
HARBOR CREST CONDOMINIUM ASSOCIATION     C/O HARBOR BUSINESS SERVICES, INC 7512 STANICH LANE 6 GIG HARBOR WA 98335
HARBOR INS                               6645 S US HWY 1 PORT ST LUCIE FL 34952
HARBOR INS SRVC INC                      2800 MARINA BAY DR STE P LEAGUE CITY TX 77573
HARBOR INSURANCE CO                      810 63RD AVE NORTH ST PETERSBURG FL 33702
HARBOR ISLES CONDO ASSOC OF BREVARD INC 600 S BREVARD AVENUE COCOA BEACH FL 32931
HARBOR MANAGEMENT SERVICES               P.O. BOX 924176 HOMESTEAD FL 33090
HARBOR SPRINGS CITY                      HARBOR SPRINGS - TREASUR 160 ZOLL HARBOR SPRINGS MI 49740
HARBOR VIEW IMPROVEMENT ASSOCIATION      PO BOX 46 CHESTER MD 21619
HARBOR VIEW RESTORATION                  180 FIGUREA AVENUE STATEN ISLAND NY 10312
HARBORCREEK SCHOOL DISTR                 HARBORCREEK SD - TAX COL 5601 BUFFALO RD HARBORCREEK PA 16421
HARBORCREEK TOWNSHIP                     HARBORCREEK TWP - COLLEC 5601 BUFFALO RD HARBORCREEK PA 16421
HARBOUR CREST CONDOMINIUM ASSOCIATI      PO BOX 150484 HARTFORD CT 06115
HARBOUR ISLE AT HUTCHINSON ISLAND        WEST CONDO AI PO BOX 028100 MIAMI FL 33102
HARBOUR OAKS HOMEOWNERS ASSN., INC.      PO BOX 421552 KISSIMMEE FL 34742-1552
HARBOUR POINTE CONDOMINIUM ASSOCIATION   C/O PROPERTY CONCEPTS INC 5622 CALIFORNIA AVE SW SEATTLE WA 98136
HARCO INSURANCE SERVICES                 10777 NW FREEWAY STE 700 HOUSTON TX 77092
HARCO NATIONAL                           2850 W GOLF RD ROLLING MEADOWS IL 60008
HARDEE COUNTY                            HARDEE COUNTY-TAX COLLEC 110 W OAK STREET 102 WAUCHULA FL 33873
HARDEE COUNTY CLERK OF CIRCUIT           COURT PO BOX 1749 WAUCHULA FL 33873
HARDEE COUNTY CLERK OF COURTS            417 WEST MAIN STREET SUITE 202 WAUCHULA FL 33873
HARDEMAN COUNTY                          HARDEMAN COUNTY-TRUSTEE PO BOX 337 BOLIVAR TN 38008
HARDEMAN COUNTY                          HARDEMAN COUNTY - COLLEC P O BOX 30 QUANAH TX 79252
HARDEMAN COUNTY REGISTER OF DEEDS        100 N MAIN ST BOLIVAR TN 38008
HARDEMAN COUNTY TRUSTEE                  PO BOX 337 BOLIVAR TN 38008
HARDEMAN, NAYANA                         ADDRESS ON FILE
HARDEMAN, SHAREDA                        ADDRESS ON FILE
HARDEN & ASSOCIATES                      545 AMBER DRIVE MOUNT JULIET TN 37122
HARDEN HOMES                             3820 COLONIAL BLVD 100 FORT MYERS FL 33966
HARDENS HOME IMPV                        119 COOPER ST PRINGLE PA 18704
HARDER APPRAISAL SERVICE                 PO BOX 1797 LA PINE OR 97739
HARDESTY APPRAISALS LLC                  PO BOX 521 RADCLIFF KY 40159
HARDESTY CONSTRUCTIONINC                 14430 SOMMERVILLE CT B MIDLOTHIAN VA 23113
HARDESTY HEIGHTS ASSOCIATION             460 PAMLICO STREET COLUMBUS OH 43228
HARDIMAN, CHERYL                         ADDRESS ON FILE
HARDIN COUNTY                            HARDIN COUNTY-TRUSTEE 465 MAIN ST SAVANNAH TN 38372
HARDIN COUNTY                            HARDIN COUNTY - SHERIFF 150 N PROVIDENT WAY, SUI ELIZABETHTOWN KY 42701
HARDIN COUNTY                            HARDIN COUNTY - TREASURE ONE COURTHOUSE SQUARE, S KENTON OH 43326
HARDIN COUNTY                            HARDIN COUNTY - TREASURE PO BOX 391 ELDORA IA 50627
HARDIN COUNTY                            HARDIN COUNTY - TREASURE PO BOX 38 ELIZABETHTOWN IL 62931
HARDIN COUNTY                            HARDIN COUNTY - TAX COLL P O DRAWER 2260 KOUNTZE TX 77625
HARDIN COUNTY AUDITOR                    ONE COURTHOUSE SQUARE SUITE 250 KENTON OH 43326-2389
HARDIN COUNTY CLERK                      PO BOX 187 ELIZABETHTOWN IL 62931
HARDIN COUNTY CLERK                      PO BOX 38 KOUNTZE TX 77625
HARDIN COUNTY TAX OFFICE                 PO BOX 2260 KOUNTZE TX 77625



Epiq Corporate Restructuring, LLC                                                                    Page 544 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 570 of 1490
Claim Name                              Address Information
HARDIN PUBLIC ADJUSTING                LLC 201 PARROT DR MONTICELLO GA 31064
HARDING & JACOB INS AGCY               26414 CENTER RIDGE DR WEST LAKE OH 44145
HARDING & PERKINS                      207 1ST ST E PRAIRIE CITY SD 57649
HARDING TOWN                           HARDING TWN TREASURER N3203 COUNTY ROAD E MERRILL WI 54452
HARDING TOWNSHIP                       HARDING TWP - COLLECTOR P.O. BOX 666 NEW VERNON NJ 07976
HARDINSBURG CITY                       CITY OF HARDINSBURG - CL P O BOX 149 HARDINSBURG KY 40143
HARDWICK TOWN                          HARDWICK TOWN - TAX COLL PO BOX 575 GILBERTVILLE MA 01031
HARDWICK TOWN                          HARDWICK TOWN - TAX COLL P.O. BOX 523 HARDWICK VT 05843
HARDWICK TOWNSHIP                      HARDWICK TWP - COLLECTOR 40 SPRING VALLEY ROAD HARDWICK NJ 07825
HARDWOOD CREATIONS                     315 WOODYS LN STANLEY NC 28164
HARDWOOD TRAILS POA INC                1136 NE 14TH STREET OCALA FL 34470
HARDY APPRAISAL COMPANY                PO BOX 212538 MARTINEZ GA 30917
HARDY COUNTY SHERIFF                   HARDY COUNTY - SHERIFF 204 WASHINGTON ST MOOREFIELD WV 26836
HARDY HILL III, PERSONAL REPRESENTATIVE 5542 PRAIRIEVIEW ROAD GREENWOOD FL 32443
HARDYSTON TOWNSHIP /FR                 HARDYSTON TWP-COLLECTOR 149 WHEATSWORTH RD. SUIT HARDYSTON NJ 07419
HARDYSTON TOWNSHIP MUA                 149 WHEATSWORTH ROAD SUITE A HARDYSTON NJ 07419
HARE, STEVEN                           ADDRESS ON FILE
HAREN, SUSAN                           ADDRESS ON FILE
HARFORD CO BENEFIT CHARG               HARFORD COUNTY - TREASUR 220 S MAIN STREET BEL AIR MD 21014
HARFORD CO LANDIS CIRCLE               HARFORD CO TREASURER 220 S MAIN ST BEL AIR MD 21014
HARFORD CO PRORATED AREA               HARFORD COUNTY - TREASUR 220 S MAIN ST BEL AIR MD 21014
HARFORD CO SCOTS FANCY R               HARFORD COUNTY - TREASUR 220 S MAIN ST BEL AIR MD 21014
HARFORD CO USER BENEFIT                HARFORD COUNTY - TREASUR 220 S MAIN STREET BEL AIR MD 21014
HARFORD COUNTY                         220 S. MAIN STREET BEL AIR MD 21014
HARFORD COUNTY                         HARFORD COUNTY - TREASUR 220 SOUTH MAIN STREET BEL AIR MD 21014
HARFORD COUNTY /SEMIANNU               HARFORD COUNTY - TREASUR 220 SOUTH MAIN STREET BEL AIR MD 21014
HARFORD COUNTY GOVERNMENT              220 SOUTH MAIN ST BEL AIR MD 21014
HARFORD CUSTOM LLC                     2114 POTEET ROAD FOREST HILL MD 21050
HARFORD MUTUAL                         INSURANCE 200 N MAIN ST BEL AIR MD 21014
HARFORD MUTUAL INS CO                  200 NORTH MAIN ST BEL AIR MD 21014
HARFORD TOWN                           HARFORD TOWN - TAX COLLE 131 STATE ROUTE 200 RICHFORD NY 13835
HARFORD TOWNSHIP                       HARFORD TWP - TAX COLLEC 334 MILLER RD NEW MILFORD PA 18834
HARGROVE ROOFING LLC                   212 TEXAS STREET 110 SHREVEPORT LA 71101
HARING TOWNSHIP                        HARING TOWNSHIP - TREASU 515 BELL AVE. CADILLAC MI 49601
HARKINS CUSTOM CONSTRUCTION INC.       665 SECRET TRIAL BUNNELL FL 32110
HARKINS, JESSICA                       ADDRESS ON FILE
HARLAN CITY                            CITY OF HARLAN - CLERK PO BOX 783 HARLAN KY 40831
HARLAN COUNTY                          HARLAN COUNTY - SHERIFF 210 E CENTRAL ST, SUITE HARLAN KY 40831
HARLAN COUNTY                          HARLAN COUNTY - TREASURE PO BOX 559 ALMA NE 68920
HARLAN IND SCHOOL DISTRI               HARLAN IND SCHOOL - COL PO BOX 1193 HARLAN KY 40831
HARLAN SLOCUM AND QUILLEN              39 PUBLIC SQUARE 2ND FLOOR COLUMBIA TN 38402
HARLAN, SLOCUM AND QUILLEN AND         KEISHA TUCKER 39 PUBLIC SQUARE 2ND FLOOR COLUMBIA TN 38402
HARLEY, ERIK                           ADDRESS ON FILE
HARLEY, MICHELLE                       ADDRESS ON FILE
HARLEYSVILLE                           555 CORPORATE DR KALISPELL MT 59901
HARLEYSVILLE MTL INS CO                355 MAPLE AVE HARLEYSVILLE PA 19438
HARLEYSVILLE MUT INS                   P O BOX 2057 KALISPELL MT 59903
HARLEYSVILLE MUTUAL INS                PO BOX 37712 PHILADELPHIA PA 19101
HARLEYSVILLE PREFERRED                 355 MAPLE ST HARLEYSVILLE PA 19441



Epiq Corporate Restructuring, LLC                                                                   Page 545 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 571 of 1490
Claim Name                             Address Information
HARLIN, CASSANDRA                      ADDRESS ON FILE
HARLINGEN IRRIG DIST 1                 HARLINGEN IRRIG DIST 1 P O BOX 148 HARLINGEN TX 78551
HARLINGEN TAX OFFICE                   HARLINGEN- TAX COLLECTOR PO BOX 2643 HARLINGEN TX 78550
HARLINGEN TAX OFFICE                   PO BOX 2643 HARLINGEN TX 78551-2643
HARMAR TOWNSHIP                        HARMAR TWP - TAX COLLECT P.O. BOX 294 CHESWICK PA 15024
HARMEYER ROOFING & CONSTRUCTION LLC    1170 ASBURY WAY HEBRON KY 41017
HARMON LAW OFFICE                      150 CALFORNIA ST NEWTON MA 02458
HARMON LAW OFFICE PC                   150 CALIFORNIA ST NEWTON MA 02458
HARMON LAW OFFICES - ANDREW HARMON     150 CALIFORNIA STREET NEWTON MA 02458
HARMON LAW OFFICES PC                  150 CALIFORNIA STREET NEWTON MA 02458
HARMON LAW OFFICES PC                  ANDREW S. HARMON MARK P. HARMON; SIMONE EDMONDS 150 CALIFORNIA ST NEWTON MA
                                       02458
HARMON LAW OFFICES, PC                 P.O. BOX 610389 NEWTON HIGHLANDS MA 02461-0389
HARMON ROOFING                         BOBBY DEAN HARMON BOBBY DEAN HARMON 803 FAYE STREET LAKE CITY AR 72437
HARMONY BORO                           ANN JOHN - TAX COLLECTOR 334 SECOND STREET HARMONY PA 16063
HARMONY ESCROW                         17100 GILLETTE AVE IRVINE CA 92614
HARMONY FIRE DISTRICT                  TAX COLLECTOR 194 PUTNAM PIKE GLOUCESTER RI 02814
HARMONY LAKE HOA                       11784 WEST SAMPLE ROAD 103 CORAL SPRINGS FL 33065
HARMONY S.D./BURNSIDE TW               STEPHANIE MARSHALL-TAX C 125 JACKS LN MAHAFFEY PA 15757
HARMONY TOWN                           HARMONY TOWN-TAX COLLECT PO BOX 40 HARMONY ME 04942
HARMONY TOWN                           HARMONY TOWN- TAX COLLEC 5962 NIOBE RD PANAMA NY 14767
HARMONY TOWN                           ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
HARMONY TOWNSHIP                       HARMONY TOWNSHIP TAX COL 3003 BELVIDERE ROAD PHILLIPSBURG NJ 08865
HARMONY TOWNSHIP                       HARMONY TWP - TAX COLLEC 16 LENZMAN COURT AMBRIDGE PA 15003
HARMONY TOWNSHIP                       YVONNE WATTERS TAX COLLE PO BOX 5 WEST HICKORY PA 16370
HARMONY TOWNSHIP                       HARMONY TWP - TAX COLLEC 98 BETHEL HILL ROAD SUSQUEHANNA PA 18847
HARMS, JOSHUA                          ADDRESS ON FILE
HARN, JUSTIN                           ADDRESS ON FILE
HARNER, DANIEL                         ADDRESS ON FILE
HARNETT COUNTY                         HARNETT COUNTY - TAX COL 305 W CORNELIUS HARNETT LILLINGTON NC 27546
HARNETT COUNTY FARM BURE               P O BOX 369 LILLINGTON NC 27546
HARNETT CUNTY FARM BUREA               709 S FIRST ST LILLINGTON NC 27546
HARNEY COUNTY                          HARNEY COUNTY - TAX COLL 450 N BUENA VISTA13 BURNS OR 97720
HARNISCH INC                           E1221 ST RD 64 DOWNING WI 54734
HARNISH, SCOTT                         ADDRESS ON FILE
HARO, DAVID                            ADDRESS ON FILE
HAROLD BRADLEY                         PRO SE
HAROLD CARTER REALTORS INC             5068 W PLANO PKWY 205 PLANO TX 75093
HAROLD CRAIG &                         ADDRESS ON FILE
HAROLD ESCOTTO &                       LIXLIA ESCOTTO 74 HAMPDEN RD STAFFORD SPRINGS CT 06076
HAROLD HAP MAY PC                      TWO RIVERWAY, 15TH FLOOR HOUSTON TX 77056
HAROLD J BARKLEY JR, TRUSTEE           P.O. BOX 4476 JACKSON MS 39296-4476
HAROLD L EVANS I                       ADDRESS ON FILE
HAROLD MCAMIS &                        ADDRESS ON FILE
HAROLD W WELLS & SON INC               1418 N HOWE ST SOUTHPORT NC 28461
HAROLD W WELLS AND SON                 INC ONE NORTH 3RD ST WILMINGTON NC 28401
HAROLD ZAMILUS                         VY H. TRUONG LAW OFFICES OF VY H. TRUONG 985 DORCHESTER AVENUE DORCHESTER MA
                                       02125
HARPER & ASSOCS INS INC                2 SOUTH FLORIDA ST MOBILE AL 36606



Epiq Corporate Restructuring, LLC                                                                Page 546 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 572 of 1490
Claim Name                           Address Information
HARPER APPRAISAL SERVICE             6106 DOLLARWAY ROAD PINE BLUFF AR 71602
HARPER COUNTY                        HARPER COUNTY - TREASURE 201 N. JENNINGS ANTHONY KS 67003
HARPER COUNTY                        HARPER COUNTY - TAX COLL PO BOX 440 BUFFALO OK 73834
HARPER CUSTOM CONSTRUCTION LLC       CLARK HARPER 105 MARGHARETTA DR. EATONTON GA 31024
HARPER SIDING WINDOWS & ROOFING      14511 MACARTHUR DR N. LITTLE ROCK AK 72118
HARPER WOODS CITY                    HARPER WOODS CITY - TREA 19617 HARPER AVE HARPER WOODS MI 48225
HARPER, BRUCE                        ADDRESS ON FILE
HARPERSFIELD TOWN                    HARPERSFIELD TN - COLLEC 25399 STATE HIGHWAY 23 HARPERSFIELD NY 13786
HARPSWELL TOWN                       HARPSWELL TOWN-TAX COLLE P.O. BOX 39 HARPSWELL ME 04079
HARPURSVILLE CEN SCH CMB             HARPURSVILLE CEN SCH-COL NBT BANK OF AFTON-182 MA AFTON NY 13730
HARPURSVILLE CS (CMD TOW             HARPURSVILLE CS- TAX COL 54 MAIN ST HARPURSVILLE NY 13787
HARR AND ASSOCS                      20020 VETERANS BLVD 16 PORT CHARLOTTE FL 33954
HARREL T. SCOTT ROOFING CONTRACTOR   HARREL T SCOTT 956 GLENN DR CANYON LAKE TX 78133
HARRELL INS AGENCY                   2000 SAM RITTENBERG 124 CHARLESTON SC 29407
HARRELL, VALORIEN                    ADDRESS ON FILE
HARRIET LANE TOA                     ADDRESS ON FILE
HARRIET UDELL                        ADDRESS ON FILE
HARRIETSTOWN TOWN                    HARRIETSTN TN - COLLECTO 39 MAIN STREET SARANAC LAKE NY 12983
HARRIETTA VILLAGE                    HARRIETTA VILLAGE - TREA 505 S DAVIS HARRIETTA MI 49638
HARRIGAN INS                         P O BOX 967 ORANGE CT 06477
HARRIMAN CITY                        HARRIMAN CITY-TAX COLLEC PO BOX 433 HARRIMAN TN 37748
HARRIMAN VILLAGE                     HARRIMAN VILLAGE-CLERK 1 CHURCH ST VLG CLRK HARRIMAN NY 10926
HARRINGTON & ASSOC OF                PO BOX 8275 COLUMBUS GA 31908
HARRINGTON & ASSOC OF COLUMBUS INC   PO BOX 8275 COLUMBUS GA 31908
HARRINGTON CITY                      HARRINGTON CITY - TREASU 106 DORMAN STREET HARRINGTON DE 19952
HARRINGTON PARK BORO                 HARRINGTON PARK BORO-COL 85 HARRIOT AVENUE HARRINGTON PARK NJ 07640
HARRINGTON PLACE CONDOMINIUM         C/O AROUND THE CLOCK INC 716 W MEEKER STREET STE 101 KENT WA 98032
ASSOCIATION
HARRINGTON, BRUCE                    ADDRESS ON FILE
HARRINGTON, CHRISTI                  ADDRESS ON FILE
HARRINGTON, SHAWNTESSA               ADDRESS ON FILE
HARRIS & ASSOCIATES LLC              3731 W NORTH AVE MILWAUKEE WI 53208
HARRIS AND HYDE LLC                  5851 HERONPARK PLACE LITHIA FL 33547
HARRIS AND HYDE LLC                  ATTN: LAURA HARRIS 5851 HERONPARK PLACE LITHIA FL 33547
HARRIS CO MUD 457                    TAX COLLECTOR 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
HARRIS CO MUD 499                    TAX COLLECTOR P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS CO MUD 530                    PO BOX 1368 FRIENDSWOOD TX 77549
HARRIS CO WCID-FONDREN R             HARRIS CO WCID-FONDREN R 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS CONSTRUCTION                  JASON MICHAEL HARRIS TIFTON 5 CEDAR RIDGE ROAD TIFTON GA 31794
HARRIS COUNTY                        HARRIS COUNTY-TAX COMMIS PO BOX 152 HAMILTON GA 31811
HARRIS COUNTY                        HARRIS COUNTY - TAX COLL PO BOX 3547 HOUSTON TX 77253
HARRIS COUNTY CLERK                  201 CAROLINE, 3RD FLOOR HOUSTON TX 77210
HARRIS COUNTY CLERK                  PO BOX 1525 HOUSTON TX 77251-1525
HARRIS COUNTY CLERK OF SUPERIOR      COURT PO BOX 528 HAMILTON GA 31811
HARRIS COUNTY FWSD 1A W              HARRIS COUNTY FWSD 1A 6935 BARNEY RD HOUSTON TX 77092
HARRIS COUNTY FWSD 47                HARRIS COUNTY FWSD 47 210 BROOKVIEW CHANNELVIEW TX 77530
HARRIS COUNTY FWSD 51 L              HARRIS COUNTY FWSD 51 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY FWSD 58 L              HARRIS COUNTY FWSD 58 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY FWSD 6 JM              HARRIS COUNTY FWSD 6 COL 103 KERRY HIGHLANDS TX 77562



Epiq Corporate Restructuring, LLC                                                                 Page 547 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 573 of 1490
Claim Name                           Address Information
HARRIS COUNTY FWSD 61                HARRIS COUNTY FWSD 61 P O BOX 325 CYPRESS TX 77410
HARRIS COUNTY MUD 102 A              HARRIS COUNTY MUD 102 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 104 W              HARRIS COUNTY MUD 104 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 105 L              HARRIS COUNTY MUD 105 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 106 T              HARRIS COUNTY MUD 106 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 109 BS             HARRIS COUNTY MUD 109 822 PASADENA BLVD DEER PARK TX 77536
HARRIS COUNTY MUD 11 L               HARRIS COUNTY MUD 11-COL 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 118 W              HARRIS COUNTY MUD 118 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 119 U              HARRIS COUNTY MUD 119 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
HARRIS COUNTY MUD 120 T              HARRIS COUNTY MUD 120 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 122 L              HARRIS COUNTY MUD 122 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 127 E              HARRIS COUNTY MUD 127 17111 ROLLING CREEK DRIV HOUSTON TX 77090
HARRIS COUNTY MUD 130 L              HARRIS COUNTY MUD 130 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 132 L              HARRIS COUNTY MUD 132 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 136 L              HARRIS COUNTY MUD 136 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 144 W              HARRIS COUNTY MUD 144 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 147 L              HARRIS COUNTY MUD 147 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 148 L              HARRIS COUNTY MUD 148 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 149 L              HARRIS COUNTY MUD 149 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 150 W              HARRIS COUNTY MUD 150 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 151 W              HARRIS COUNTY MUD 151 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 152 W              HARRIS COUNTY MUD 152 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 153 L              HARRIS COUNTY MUD 153 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 154 L              HARRIS COUNTY MUD 154 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 155 L              HARRIS COUNTY MUD 155 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 156 A              HARRIS COUNTY MUD 156 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 157 L              HARRIS COUNTY MUD 157 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 158 L              HARRIS COUNTY MUD 158 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 16 L               HARRIS COUNTY MUD 16-COL 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 162 L              HARRIS COUNTY MUD 162 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 163 T              HARRIS COUNTY MUD 163 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 165 L              HARRIS COUNTY MUD 165 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 166 L              HARRIS COUNTY MUD 166 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 167 A              HARRIS COUNTY MUD 167 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 168 L              HARRIS COUNTY MUD 168 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 172 L              HARRIS COUNTY MUD 172 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 173 U              HARRIS COUNTY MUD 173 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
HARRIS COUNTY MUD 179 W              HARRIS COUNTY MUD 179 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 18 W               HARRIS COUNTY MUD 18-COL 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 180 L              HARRIS COUNTY MUD 180 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 183 L              HARRIS COUNTY MUD 183 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 186 L              HARRIS COUNTY MUD 186 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 188 A              HARRIS COUNTY MUD 188 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 191 L              HARRIS COUNTY MUD 191 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 196 U              HARRIS COUNTY MUD 196 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
HARRIS COUNTY MUD 200 W              HARRIS COUNTY MUD 200 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 202 E              HARRIS COUNTY MUD 202 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 208 L              HARRIS COUNTY MUD 208 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 213B A             HARRIS COUNTY MUD 213B P O BOX 1368 FRIENDSWOOD TX 77549



Epiq Corporate Restructuring, LLC                                                                 Page 548 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 574 of 1490
Claim Name                           Address Information
HARRIS COUNTY MUD 217 E              HARRIS COUNTY MUD 217 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 220 A              HARRIS CO MUD 220 - COLL P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 221 W              HARRIS COUNTY MUD 221 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 222 T              HARRIS COUNTY MUD 222 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 23 E               HARRIS COUNTY MUD 23-COL 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 230 A              HARRIS COUNTY MUD 230 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 238 W              HARRIS COUNTY MUD 238 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 239 A              HARRIS COUNTY MUD 239 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 24 E               HARRIS COUNTY MUD 24-COL 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 248 E              HARRIS COUNTY MUD 248 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 249 L              HARRIS COUNTY MUD 249 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 250 A              HARRIS COUNTY MUD 250 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 255 T              HARRIS COUNTY MUD 255 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 257 A              HARRIS COUNTY MUD 257 PO BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 26 E               HARRIS COUNTY MUD 26-COL 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 261 E              HARRIS COUNTY MUD 261 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 264 W              HARRIS COUNTY MUD 264 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 276 B              HARRIS COUNTY MUD 276 13333 NORTHWEST FREEWAY HOUSTON TX 77040
HARRIS COUNTY MUD 278 A              HARRIS COUNTY MUD 278 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 280 B              HARRIS COUNTY MUD 280 13333 NORTHWEST FREEWAY HOUSTON TX 77040
HARRIS COUNTY MUD 281 W              HARRIS COUNTY MUD 281 6935 BARNEY SUITE 110 HOUSTON TX 77092
HARRIS COUNTY MUD 282 W              HARRIS COUNTY MUD 282 6935 BARNEY SUITE 110 HOUSTON TX 77092
HARRIS COUNTY MUD 284 W              HARRIS COUNTY MUD 284 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 285 W              HARRIS COUNTY MUD 285 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 286 U              HARRIS COUNTY MUD 286 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
HARRIS COUNTY MUD 287 T              HARRIS COUNTY MUD 287 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 290 T              HARRIS COUNTY MUD 290 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 304 W              HARRIS COUNTY MUD 304 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 316 W              HARRIS COUNTY MUD 316 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 322 L              HARRIS COUNTY MUD 322 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 33 T               HARRIS COUNTY MUD 33-COL 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 341 B              HARRIS COUNTY MUD 341 13333 NORTHWEST FREEWAY HOUSTON TX 77040
HARRIS COUNTY MUD 342 W              HARRIS COUNTY MUD 342 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 344 A              HARRIS COUNTY MUD 344 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 345 W              HARRIS COUNTY MUD 345 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 354 L              HARRIS COUNTY MUD 354 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 355 L              HARRIS COUNTY MUD 355 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 359 W              HARRIS COUNTY MUD 359 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 36 BSP             HARRIS COUNTY MUD 36-COL 822 PASADENA BLVD DEER PARK TX 77536
HARRIS COUNTY MUD 360 W              HARRIS COUNTY MUD 360 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 361 W              HARRIS COUNTY MUD 361 6935 BARNEY RD., 110 HOUSTON TX 77092
HARRIS COUNTY MUD 364 L              HARRIS COUNTY MUD 364 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 365 L              HARRIS COUNTY MUD 365 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 367 T              HARRIS COUNTY MUD 367 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 368 L              HARRIS COUNTY MUD 368 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 370 B              HARRIS COUNTY MUD 370 13333 NORTHWEST FREEWAY HOUSTON TX 77040
HARRIS COUNTY MUD 371 L              HARRIS COUNTY MUD 371 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 372 A              HARRIS COUNTY MUD 372 P.O. BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 373 A              HARRIS COUNTY MUD 373 P.O. BOX 1368 FRIENDSWOOD TX 77549



Epiq Corporate Restructuring, LLC                                                                 Page 549 OF 1400
                                       Ditech Holding Corporation
          19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                Service List 03/01/19 23:22:57        Main Document
                                                Pg 575 of 1490
Claim Name                          Address Information
HARRIS COUNTY MUD 374 T             HARRIS COUNTY MUD 374 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 381 A             HARRIS COUNTY MUD 381 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 382 A             HARRIS COUNTY MUD 382 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 383 T             HARRIS COUNTY MUD 383 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 389 T             HARRIS COUNTY MUD 389 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 390 W             HARRIS COUNTY MUD 390 6935 BARNEYSUITE 110 HOUSTON TX 77092
HARRIS COUNTY MUD 391 L             HARRIS COUNTY MUD 391 11111 KATY FREEWAYSUITE HOUSTON TX 77079
HARRIS COUNTY MUD 393 A             HARRIS COUNTY MUD 393 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 396 L             HARRIS COUNTY MUD 396 11111 KATY FREEWAYSUITE HOUSTON TX 77079
HARRIS COUNTY MUD 397 L             HARRIS COUNTY MUD 397 11111 KATY FREEWAYSUITE HOUSTON TX 77079
HARRIS COUNTY MUD 399 A             HARRIS COUNTY MUD 399 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 400 W             HARRIS COUNTY MUD 400 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 401 L             HARRIS COUNTY MUD 401 11111 KATY FREEWAYSTE 7 HOUSTON TX 77079
HARRIS COUNTY MUD 405 T             HARRIS COUNTY MUD 405 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 407 T             HARRIS COUNTY MUD 407 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 410 T             HARRIS COUNTY MUD 410 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 411 A             HARRIS COUNTY MUD 411 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 412 A             HARRIS COUNTY MUD 412 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 415 U             HARRIS COUNTY MUD 415 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
HARRIS COUNTY MUD 419 W             HARRIS COUNTY MUD 419 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 420 A             HARRIS COUNTY MUD 420 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 421 A             HARRIS COUNTY MUD 421 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 43 B              HARRIS COUNTY MUD 43-COL 13333 NORTHWEST FREEWAY HOUSTON TX 77040
HARRIS COUNTY MUD 432 L             HARRIS COUNTY MUD 432 11111 KATY FREEWAYSTE 7 HOUSTON TX 77079
HARRIS COUNTY MUD 433 T             HARRIS COUNTY MUD 433 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 434 B             HARRIS COUNTY MUD 434 13333 NORTHWEST FREEWAY HOUSTON TX 77040
HARRIS COUNTY MUD 44 E              HARRIS COUNTY MUD 44-COL 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 449 T             HARRIS COUNTY MUD 449 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 450 A             HARRIS COUNTY MUD 450 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 459 U             HARRIS CO MUD 459 - COLL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
HARRIS COUNTY MUD 46 E              HARRIS COUNTY MUD 46-COL 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 460 U             HARRIS COUNTY MUD 460 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
HARRIS COUNTY MUD 480 A             HARRIS COUNTY MUD 480 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 49 L              HARRIS COUNTY MUD 49-COL 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 495 A             HARRIS COUNTY MUD 495COL P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 5 B               HARRIS COUNTY MUD 5 COLL 13333 NORTHWEST FREEWAY HOUSTON TX 77040
HARRIS COUNTY MUD 50                12900 CROSBY LYNCHBURG CROSBY TX 77532
HARRIS COUNTY MUD 50 JM             HARRIS COUNTY MUD 50 COL 103 KERRY HIGHLANDS TX 77562
HARRIS COUNTY MUD 501 L             HARRIS COUNTY MUD 501 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 502 L             HARRIS COUNTY MUD 502 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 504 A             HARRIS COUNTY MUD 504 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 529 T             HARRIS COUNTY MUD 529COL 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 53 L              HARRIS COUNTY MUD 53-COL 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 531 A             HARRIS COUNTY MUD 531COL P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 55 E              HARRIS COUNTY MUD 55-COL 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 58 E              HARRIS COUNTY MUD 58-COL 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 6 A               HARRIS COUNTY MUD 6 COLL P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 61 W              HARRIS COUNTY MUD 61-COL 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 62 W              HARRIS COUNTY MUD 62-COL 6935 BARNEY RD 110 HOUSTON TX 77092



Epiq Corporate Restructuring, LLC                                                                Page 550 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 576 of 1490
Claim Name                           Address Information
HARRIS COUNTY MUD 64 W               HARRIS COUNTY MUD 64-COL 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 65 W               HARRIS COUNTY MUD 65-COL 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 69 A               HARRIS COUNTY MUD 69-COL P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY MUD 70 L               HARRIS COUNTY MUD 70-COL 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY MUD 71 T               HARRIS COUNTY MUD 71-COL 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY MUD 8 E                HARRIS COUNTY MUD 8 COLL 17111 ROLLING CREEK DRIV HOUSTON TX 77090
HARRIS COUNTY MUD 81 W               HARRIS COUNTY MUD 81-COL 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY MUD 82 E               HARRIS COUNTY MUD 82-COL 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY MUD 86 U               HARRIS COUNTY MUD 86-COL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
HARRIS COUNTY MUD 96 W               HARRIS COUNTY MUD 96-COL 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY RID 1 L                HARRIS COUNTY RID 1 COLL 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY TAX COLLECTOR          102 N COLLEGE ST HAMILTON GA 31811
HARRIS COUNTY TAX COLLECTOR          PO BOX 4622 HOUSTON TX 77210
HARRIS COUNTY TAX OFFICE             1001 PRESTON ST HOUSTON TX 77002
HARRIS COUNTY TAX OFFICE             ATTN: MIKE SULLIVAN 1001 PRESTON AVE SUITE 100 HOUSTON TX 77002
HARRIS COUNTY TAX OFFICE             PO BOX 3547 HOUSTON TX 77253
HARRIS COUNTY UD 14 W                HARRIS COUNTY UD 14 COLL 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY UD 15 W                HARRIS COUNTY UD 15 COLL 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY UD 16 B                HARRIS COUNTY UD 16 COLL 13333 NORTHWEST FREEWAY HOUSTON TX 77040
HARRIS COUNTY UD 6 T                 HARRIS COUNTY UD 6 - COL 12841 CAPRICORN STREET STAFFORD TX 77477
HARRIS COUNTY WCID 1 JM              HARRIS COUNTY WCID 1-COL 103 KERRY HIGHLANDS TX 77562
HARRIS COUNTY WCID 109 W             HARRIS COUNTY WCID 109 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY WCID 110               HARRIS COUNTY WCID 110 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY WCID 113               HARRIS COUNTY WCID 113 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY WCID 114               HARRIS COUNTY WCID 114 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY WCID 116               HARRIS COUNTY WCID 116 PO BOX 73109 HOUSTON TX 77273
HARRIS COUNTY WCID 116               PO BOX 73109 HOUSTON TX 77273
HARRIS COUNTY WCID 119 W             HARRIS COUNTY WCID 119 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY WCID 132 W             HARRIS COUNTY WCID 132 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY WCID 133               HARRIS COUNTY WCID 133 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY WCID 136               HARRIS COUNTY WCID 136 P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS COUNTY WCID 145               HARRIS COUNTY WCID 145 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY WCID 155               HARRIS COUNTY WCID 155 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY WCID 156               HARRIS COUNTY WCID 156 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY WCID 157 W             HARRIS COUNTY WCID 157 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY WCID 21 U              HARRIS COUNTY WCID 21 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
HARRIS COUNTY WCID 36                HARRIS COUNTY WCID 36 11111 KATY FREEWAYSUITE HOUSTON TX 77079
HARRIS COUNTY WCID 70 W              HARRIS COUNTY WCID 70 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY WCID 74 U              HARRIS COUNTY WCID 74 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
HARRIS COUNTY WCID 84                HARRIS COUNTY WCID 84 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS COUNTY WCID 89 W              HARRIS COUNTY WCID 89 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS COUNTY WCID 91                HARRIS COUNTY WCID 91 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS COUNTY WCID 96                HARRIS COUNTY WCID 96 11111 KATY FRWY 725 HOUSTON TX 77079
HARRIS FAHIE &                       RUTH & THEODORE THOMAS PO BOX 10309 SAINT THOMAS VI 00802
HARRIS FOWLER INS INC                2841 MOODY PKWY 100 MOODY AL 35004
HARRIS HOMES                         1409 SW AACHEN AVENUE PORT SAINT LUCIE FL 34953
HARRIS INS SRVCS                     426 SUTTON WAY STE 106A GRASS VALLEY CA 95945
HARRIS MADDEN POWELL                 1770 KIRBY PARK WAY MEMPHIS TN 38138
HARRIS MARTIN INS AGENCY             414 N MAIN ST CREEDMOOR NC 27522



Epiq Corporate Restructuring, LLC                                                                 Page 551 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 577 of 1490
Claim Name                             Address Information
HARRIS PLUMBING &                      REPAIRS 18927 NW 56TH CT MIAMI GARDENS FL 33055
HARRIS REAL ESTATE COMPANY, INC        1025 MAIN STREET, MEZZANINE SUITE WHEELING WV 26003
HARRIS REALTY LLC                      2505 N. CHARLES ST BALTIMORE MD 21218
HARRIS SECURITY SOLUTIONS INC          6278 N FEDERAL HWY STE 279 FORT LAUDERDALE FL 33308
HARRIS TOWNSHIP                        HARRIS TWP - TAX COLLECT 224 E MAIN ST BOALSBURG PA 16827
HARRIS TOWNSHIP                        HARRIS TOWNSHIP - TREASU W 577 CR 400 BARK RIVER MI 49807
HARRIS, ANJANETTE                      ADDRESS ON FILE
HARRIS, ASADA                          ADDRESS ON FILE
HARRIS, BENJAMIN                       ADDRESS ON FILE
HARRIS, BRENDA                         ADDRESS ON FILE
HARRIS, BRIDGET                        ADDRESS ON FILE
HARRIS, CANDICE                        ADDRESS ON FILE
HARRIS, CHRISTOPHER                    ADDRESS ON FILE
HARRIS, DAVID                          ADDRESS ON FILE
HARRIS, DAVID                          ADDRESS ON FILE
HARRIS, FREDRICK                       ADDRESS ON FILE
HARRIS, GENEA                          ADDRESS ON FILE
HARRIS, JAMMY                          ADDRESS ON FILE
HARRIS, KIM                            ADDRESS ON FILE
HARRIS, LATOYA                         ADDRESS ON FILE
HARRIS, MALCOLM                        ADDRESS ON FILE
HARRIS, MICHAEL                        ADDRESS ON FILE
HARRIS, NICOLE                         ADDRESS ON FILE
HARRIS, SHANE                          ADDRESS ON FILE
HARRIS, SHEENA                         ADDRESS ON FILE
HARRIS, SHIRLEY                        ADDRESS ON FILE
HARRIS, ST. LAURENT & CHAUDRY          40 WALL ST. 53RD FLOOR NEW YORK NY 10005
HARRIS, STEPHEN                        ADDRESS ON FILE
HARRIS, TINA                           ADDRESS ON FILE
HARRIS-BRAZORIA COUNTY M               HARRIS-BRAZORIA COUNTY P O BOX 1368 FRIENDSWOOD TX 77549
HARRIS-FORT BEND CO MUD                HARRIS-FORT BEND CO MUD 13333 NORTHWEST FREEWAY HOUSTON TX 77040
HARRIS-FT BEND CO MUD 3                HARRIS-FT BEND CO MUD 3 6935 BARNEY RD 110 HOUSTON TX 77092
HARRIS-FT BEND CO MUD 3                HARRIS-FT BEND CO MUD 3 6935 BARNEY SUITE 110 HOUSTON TX 77092
HARRIS-FT BEND MUD 1                   HARRIS-FT BEND MUD 1-COL 17111 ROLLING CREEK HOUSTON TX 77090
HARRIS-MOORE, POLA                     ADDRESS ON FILE
HARRIS-WALLER MUD 2 (HAR               HARRIS-WALLER MUD 2 13333 NORTHWEST FREEWAY HOUSTON TX 77040
HARRISBURG CITY CITY BI                HARRISBURG CITY - TREASU 10 N 2ND ST, GOVT. CENTE HARRISBURG PA 17101
HARRISBURG CITY COUNTY                 DAUPHIN COUNTY - TREASU COURTHOUSE RM. 105 101 M HARRISBURG PA 17101
HARRISBURG CITY TREASURER              GOVERNMENT CENTER 10 NORTH 2ND STREET SUITE 305 HARRISBURG PA 17101
HARRISBURG S.D./HARRISBU               HARRISBURG SD - TAX COLL 10 NORTH SECOND STREET HARRISBURG PA 17101
HARRISON A SMITH                       & TORRI S SMITH 2806 15TH AVE ROCK ISLAND IL 61201
HARRISON BRIDGEMAN, ANDREA             ADDRESS ON FILE
HARRISON BUILDERS &                    T NALBONE & K BUCKLEY 401 E MILLSTREAM RD CREAM RIDGE NJ 08514
HARRISON CENTRAL APPRAIS               HARRISON CAD-TAX COLLECT P O BOX 818 MARSHALL TX 75671
HARRISON CENTRAL APPRAISAL DISTRICT    P.O. BOX 818 MARSHALL TX 75671-0818
HARRISON CITY                          HARRISON CITY - TREASURE 2105 SULLIVAN DR HARRISON MI 48625
HARRISON COUNTY                        HARRISON COUNTY-RECIEVER 1 HEINEMAN PLACE HARRISON NY 10528
HARRISON COUNTY                        HARRISON COUNTY-TAX COLL 1801 23RD AVE GULFPORT MS 39501
HARRISON COUNTY                        HARRISON COUNTY - SHERIF 113 W PIKE ST CYNTHIANA KY 41031



Epiq Corporate Restructuring, LLC                                                                  Page 552 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 578 of 1490
Claim Name                             Address Information
HARRISON COUNTY                        HARRISON COUNTY - TREASU 100 W MARKET ST CADIZ OH 43907
HARRISON COUNTY                        HARRISON COUNTY - TREASU 245 ATWOOD STREET, SUITE CORYDON IN 47112
HARRISON COUNTY                        HARRISON COUNTY - TREASU 111 NORTH 2ND AVENUE LOGAN IA 51546
HARRISON COUNTY                        HARRISON COUNTY - COLLEC 1505 MAIN STREET BETHANY MO 64424
HARRISON COUNTY                        HARRISON COUNTY - COLLEC P O BOX 967 MARSHALL TX 75671
HARRISON COUNTY                        P.O. BOX 967 MARSHALL TX 75671-0967
HARRISON COUNTY AUDITOR                245 ATWOOD ST ROOM 211 CORYDON IN 47112
HARRISON COUNTY CHANCERY CLERK         1801 23RD AVE GULFPORT MS 39501
HARRISON COUNTY CLERK                  PO BOX 1365 MARSHALL TX 75671
HARRISON COUNTY SHERIFF                301 W MAIN ST CLARKSBURG WV 26301
HARRISON COUNTY SHERIFF                HARRISON COUNTY - SHERIF 301 W MAIN ST - TAX OFFI CLARKSBURG WV 26301
HARRISON COUNTY TAX COLLECTOR          PO BOX 1270 GULFPORT MS 39502
HARRISON COUNTY TAX COLLECTOR          200 W HOUSTON, RM 108 MARSHALL TX 75671
HARRISON COUNTY TREASURER              245 ATWOOD ST STE 213 CORYDON IN 47112
HARRISON ENGINEERING LLC               8851 BOAT CLUB ROAD STE 121-195 FORT WORTH TX 76179
HARRISON GAMMONS & RAWLINSON PC        PO BOX 19008 HUNTSVILLE AL 35804
HARRISON GARDENS OWNERS CORP           535 BROAD HOLLOW RD STE A-15 MELVILLE NY 11747
HARRISON PARK OWNERS INC               926 BLOOMFIELD AVE STE 1 GLEN RIDGE NJ 07028
HARRISON PARK OWNERS, INC.             C/O CMNJ 926 BLOOMFIELD AVE., SUITE 1 GLEN RIDGE NJ 07028
HARRISON REALTY INC                    795 N FIRST ST PO BOX 499 HARRISON MI 48625
HARRISON REALTY, INC.                  ATTN: BARBARA HECKER 795 N FIRST ST., P O BOX 499 HARRISON MI 48625
HARRISON ROOFING CO. INC               TRACY STEWART 1317 SOUTH HILL SAN ANGELO TX 76903
HARRISON SCHOOLS                       HARRISON SCH-TAX RECEIVE 1 HEINEMAN PL HARRISON NY 10528
HARRISON TOWN                          HARRISON TOWN -TAX COLLE 20 FRONT STREET HARRISON ME 04040
HARRISON TOWN                          HARRISON TOWN - TAX COLL 318 HARRISON AVENUE HARRISON NJ 07029
HARRISON TOWN                          HARRISON TOWN - TAX RECE 1 HEINEMAN PLACE HARRISON NY 10528
HARRISON TOWN                          HARRISON TWN TREASURER 4858 HANSEN ROAD ANTIGO WI 54409
HARRISON TOWN                          HARRISON TWN TREASURER W1203 LONG LAKE DR N GLEASON WI 54435
HARRISON TOWN                          HARRISON TWN TREASURER W5298 HWY 114 MENASHA WI 54952
HARRISON TOWN PILOT                    HARRISON TN PILOT-COLLEC 318 HARRISON AVENUE HARRISON NJ 07029
HARRISON TOWNSHIP                      HARRISON TWP - COLLECTOR 114 BRIDGETON PIKE MULLICA HILL NJ 08062
HARRISON TOWNSHIP                      HARRISON TWP - TAX COLLE 53 GARFIELD STREET NATRONA PA 15065
HARRISON TOWNSHIP                      HARRISON TOWNSHIP - TREA 38151 LANSE CREUSE HARRISON TOWNSHIP MI 48045
HARRISON VILLAGE                       HARRISON VLG TREASURER W5298 HWY 114 MENASHA WI 54952
HARRISON, KIAMESHA                     ADDRESS ON FILE
HARRISON, TOMISHA                      ADDRESS ON FILE
HARRISONBURG CITY                      HARRISONBURG CITY - TREA 409 S MAIN ST HARRISONBURG VA 22801
HARRISONBURG VILLAGE                   HARRISONBURG VILLAGE-COL P O BOX 658 HARRISONBURG LA 71340
HARRISONS ENTERPRISES LLC              710 E MAIN STREEN LEXINGTON KY 40502
HARRISVILLE BORO                       HARRISVILLE BORO - COLLE 127 BROWNTOWN ROAD HARRISVILLE PA 16038
HARRISVILLE CEN SCH (COM               HARRISVILLE CEN SCH -COL 14371 PIRATE LANE HARRISVILLE NY 13648
HARRISVILLE CITY                       HARRISVILLE CITY - TREAS PO BOX 364 HARRISVILLE MI 48740
HARRISVILLE FIRE & WATER               115 CENTRAL ST HARRISVILLE RI 02830
HARRISVILLE TOWN                       HARRISVILLE TOWN-TAX COL PO BOX 262 HARRISVILLE NH 03450
HARRISVILLE TOWNSHIP                   HARRISVILLE TWP - TREASU PO BOX 565 HARRISVILLE MI 48740
HARRISVILLE VILLAGE                    HARRISVILLE VILLAGE - CL 5959 OLD STATE ROAD EXT HARRISVILLE NY 13648
HARRODSBURG CITY                       CITY OF HARRODSBURG - CL 208 S MAIN ST HARRODSBURG KY 40330
HARRY & STELLA NUTTALL                 9609 W 93RD ST OVERLAND PARK KS 66212
HARRY D. MASTERS                       HARRY MASTERS 149 ELM STREET BASTROP LA 71220



Epiq Corporate Restructuring, LLC                                                                   Page 553 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 579 of 1490
Claim Name                              Address Information
HARRY DAO INSURANCE                     8300 W SAM HOUSTON 122 HOUSTON TX 77072
HARRY DAVID AVANT                       ADDRESS ON FILE
HARRY F GAHM                            ADDRESS ON FILE
HARRY G MERRITT FOR                     EST OF JAMES LUCAS PO BOX 71713 ALBANY GA 31708
HARRY H RIDER                           ADDRESS ON FILE
HARRY J DEVINE INC                      2121 WEST COUNTY LINE RD JACKSON NJ 08527
HARRY KELLEHER AND CO                   5720 SALMEN ST HARAHN LA 70123
HARRY L. JAMES                          ADDRESS ON FILE
HARRY MORSE INS AGCY SC                 P O BOX 60699 N CHARLESTON SC 29419
HARRY STEVENSON                         ADDRESS ON FILE
HARRY THE HANDYMAN, LLC                 HARRY P TRIANTIS 437 CENTER AVE. WESTWOOD NJ 07675
HARRY W GORST COMPANY                   9310 TOPANGA CANYON RD CHATSWORTH CA 91311
HARSHAL VEERA &                         ADDRESS ON FILE
HART APPRAISAL SERVICE                  8501 37TH ST W UNIVERSITY PLACE WA 98466
HART APPRAISALS LLC                     6414 GENERAL DIAZ ST NEW ORLEANS LA 70124
HART CITY                               HART CITY - TREASURER 407 STATE ST HART MI 49420
HART COUNTY                             HART COUNTY-TAX COMMISSI PO DRAWER 748 HARTWELL GA 30643
HART COUNTY                             HART COUNTY - SHERIFF 116 E UNION STREET MUNFORDVILLE KY 42765
HART COUNTY CLERK                       MOTOR VEHICLES DEPT MAIN STREET COURTHOUSE MUNFORDVILLE KY 42765-0277
HART COUNTY SHERIFF                     PO BOX 206 MUNFORDVILLE KY 42765-0206
HART INS AGENCY                         243 MAIN ST BUZZARDS BAY MA 02532
HART INS AGENCY                         168 N JOHNSTON ST DALLAS TX 30132
HART KING A PROFESSIONAL CORP           4 HUTTON CENTRE DR STE 900 SANTA ANA CA 92707
HART ROOFING                            JOHN HART 3528 MELANIE LN PLANO TX 75023
HART TOWNSHIP                           HART TOWNSHIP - TREASURE PO BOX 740 HART MI 49420
HART, ANN                               ADDRESS ON FILE
HART, DEMETRIUS                         ADDRESS ON FILE
HART, LATRICE                           ADDRESS ON FILE
HART, PAMELA                            ADDRESS ON FILE
HARTELS / DBJ DISPOSAL COMPANIES, LLC   930 HIGHWAY 2 PROCTOR MN 55810
HARTENSTINE, JACK                       ADDRESS ON FILE
HARTFIELD, JUDITH                       ADDRESS ON FILE
HARTFORD CASUALTY                       PO BOX 660917 DALLAS TX 75266
HARTFORD CEN SCH (COMBIN                HARTFORD CS - TAX COLLEC 165 MAIN STREET HARTFORD NY 12838
HARTFORD CITY                           HARTFORD CITY-TAX COLLEC 550 MAIN ST-ROOM 106 HARTFORD CT 06103
HARTFORD CITY                           CITY OF HARTFORD - CLERK 116 E WASHINGTON ST HARTFORD KY 42347
HARTFORD CITY                           HARTFORD CITY - TREASURE 19 W MAIN HARTFORD MI 49057
HARTFORD CITY                           HARTFORDCITY TREASURER 109 N MAIN ST CITY HALL HARTFORD WI 53027
HARTFORD CITY ELDERLY                   HARTFORD CITY-TAX COLLEC 550 MAIN ST-ROOM 106 HARTFORD CT 06103
HARTFORD COUNTY GOVERNMENT              220 S MAIN ST BEL AIR MD 21014
HARTFORD COUNTY MARYLAND                BUREAU OF REVENUE COLLECTIONS PO BOX 609 BEL AIR MD 21014-0609
HARTFORD COUNTY RECORDER                550 MAIN STREET HARTFORD CT 06103
HARTFORD FIRE INS                       P O BOX 660912 DALLAS TX 75266
HARTFORD INS                            P O BOX 2902 HARTFORD CT 06104
HARTFORD INS CO                         555 CORPORATE DRIVE KALISPELL MT 59901
HARTFORD INS CO                         P O BOX 660916 DALLAS TX 75266
HARTFORD INS OF MIDWEST                 P O BOX 5556 HARTFORD CT 06102
HARTFORD INS OF MIDWEST                 FLOOD P O BOX 2057 KALISPELL MT 59903
HARTFORD INSURANCE                      1010 MOCKINGBIRD LN 100 DALLAS TX 75247



Epiq Corporate Restructuring, LLC                                                                    Page 554 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 580 of 1490
Claim Name                              Address Information
HARTFORD INSURANCE CO                  4401 MIDDLESETTLEMENT RD NEW HARTFORD NY 13413
HARTFORD INSURANCE CO OF THE MIDWEST   R & R AGENCY INC P.O. BOX 731178 DALLAS TX 75373
HARTFORD TOWN                          HARTFORD TOWN - TAX COLL 1196 MAIN STREET HARTFORD ME 04220
HARTFORD TOWN                          HARTFORD TOWN-TAX COLLEC PO BOX 887 WHITE RIVER JUNCTION VT 05001
HARTFORD TOWN                          HARTFORD TOWN-TAX COLLE 165 COUNTY RTE 23 HARTFORD NY 12838
HARTFORD TOWN                          HARTFORD TWN TREASURER 3360 COUNTY HWY K HARTFORD WI 53027
HARTFORD TWP                           HARTFORD TOWNSHIP - TREA 61310 COUNTY ROAD 687 HARTFORD MI 49057
HARTILL HOMES LLC                      9440STRATTONN DR APT4104 FRISCO TX 75033
HARTLAND MUT INS                       312 E 7TH ST LOGAN IA 51546
HARTLAND MUTUAL INS CO                 PO BOX 1026 MINOT ND 58702
HARTLAND TOWN                          HARTLAND TOWN - TAX COLL 21 ACADEMY STREET HARTLAND ME 04943
HARTLAND TOWN                          HARTLAND TOWN-TAX COLLEC 1 QUECHEE ROAD HARTLAND VT 05048
HARTLAND TOWN                          HARTLAND TOWN - TAX COLL PO BOX 267 E HARTLAND CT 06027
HARTLAND TOWN                          HARTLAND TOWN - TAX COLL 8942 RIDGE RD GASPORT NY 14067
HARTLAND TOWN                          HARTLAND TWN TREASURER W6157 CO RD EE BAY CITY WI 54723
HARTLAND TOWNSHIP                      HARTLAND TOWNSHIP - TREA 2655 CLARK HARTLAND MI 48353
HARTLAND VILLAGE                       HARTLAND VLG TREASURER 210 COTTONWOOD AVE HARTLAND WI 53029
HARTLAND VILLAGE                       TAX COLLECTOR 1320 PEWAUKEE RD RM148 WAUKESHA WI 53188
HARTLEY & MORTON, ATTORNEYS AT LAW     800 VILLAGE SQUARE CROSSING SUITE 222 PALM BEACH GARDENS FL 33410
HARTLEY COUNTY C/O APPR                HARTLEY CAD - TAX COLLEC P O BOX 405 HARTLEY TX 79044
HARTLEY TOWNSHIP                       HARTLEY TWP-TAX COLLECTO 103 SOUTH SECOND ST LEWISBURG PA 17837
HARTMAN ROOFING                        HARTMAN EXTERIORS 10206 S. GEORGIA STREET AMARILLO TX 79118
HARTMAN ROOFING                        HUB-CITY ROOFING LLC 201 NE LOOP 289 LUBBOCK TX 79403
HARTMAN ROOFING, INC.                  KIRBY R. HARTMAN 96 W. 4TH ST. SAN ANGELO TX 76903
HARTMANN, JESSICA                      ADDRESS ON FILE
HARTMANN, KARL                         ADDRESS ON FILE
HARTMARK ESTATES HOA                   112 WALDEMAR CT SE WINTER HAVEN FL 33884
HARTS LOCATION TOWN                    HARTS LOCATION TN -COLLE P.O. BOX 540 BARTLETT NH 03812
HARTSFIELD WOODS HOMEOWNERS ASSOCIATION PO BOX 3401 TALLAHASSEE FL 32315
HARTSFIELD, LINDA                      ADDRESS ON FILE
HARTSVILLE TOWN                        HARTSVILLE TOWN-TAX COLL 5150 PURDY CREEK RD HORNELL NY 14843
HARTWELL CITY                          HARTWELL CITY-TAX COLLEC 456 E HOWELL STREET HARTWELL GA 30643
HARTWELL CONSORTIUM                    TOMMY L. HARTWELL 17794 ICON TRAIL LAKEVILLE MN 55044
HARTWICK TOWN                          HARTWICK TOWN - TAX COLL 103 TOWN DRIVE HARTWICK NY 13348
HARTWICK TOWNSHIP                      TAX COLLECTOR 9354 15 MILE ROAD EVART MI 49631
HARTZELL INS ASSOCS                    2501 N BETHLEMHEM PIKE HATFIELD PA 19440
HARUNDALE CIVIC ASSOCIATION INC        P.O. BOX 522 GLEN BURNIE MD 21060
HARVARD TOWN                           HARVARD TOWN-TAX COLLECT 13 AYER ROAD HARVARD MA 01451
HARVATH ROOFING INC                    STEVEN R HARVATH 6506 15TH AVE WEST BRADENTON FL 34209
HARVEL, JESSE                          ADDRESS ON FILE
HARVELL AND COLLINS PA                 1107 BRIDGES STREET MOREHEAD CITY NC 28557
HARVEST RUN AT PINEY ORCHARD           C/O RESIDENTIAL REALTY GROUP, INC. 3600 CRONDALL LANE STE 103 OWINGS MILLS MD
                                       21117
HARVEY & CAROLYN ROBERTS               &HC ROBERTS TR DTD 92308 1460 BUTTE RD PRESCOTT AZ 86303
HARVEY BONIN & SUSAN                   BONIN 1071 SHERI BLVD SOUTH DAYTONA FL 32119
HARVEY CEDARS BORO                     HARVEY CEDARS BORO - COL PO BOX 3185 HARVEY CEADARS NJ 08008
HARVEY COUNTY                          HARVEY COUNTY - TREASURE PO BOX 909 NEWTON KS 67114
HARVEY CREW AND                        CATHERINE CREW 2619 EAGLE ROCK LN KISSIMMEE FL 34746
HARVEY INSURANCE                       3825 WEST COURT STREET PASCO WA 99301



Epiq Corporate Restructuring, LLC                                                                   Page 555 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 581 of 1490
Claim Name                               Address Information
HARVEY INSURANCE AGENCY                  PO BOX 1854 INTERLACHEN FL 32148
HARVEY LEE HERBIN                        ADDRESS ON FILE
HARVEY LYONS                             ADDRESS ON FILE
HARVEY MILLER REAL ESTATE, LLC.          2715 KENNEDY RD JANESVILLE WI 53545
HARVEY, JAMES                            ADDRESS ON FILE
HARVEYS LAKE BORO                        HARVEYS LAKE BORO - COL 70 COOK ST DALLAS PA 18612
HARVEYS LAKE SCHOOL DIST                 LAKE-LEHMAN SD - TAX COL 70 COOK ST DALLAS PA 18612
HARVEYS LOCK SHOP INC                    414 3RD ST RAPID CITY SD 57701
HARWICH TOWN                             HARWICH TOWN - TAX COLLE 732 MAIN STREET HARWICH MA 02645
HARWINTON TOWN                           HARWINTON TOWN - TAX COL 100 BENTLEY DR HARWINTON CT 06791
HARWINTON TREE SERVICE LLC               145 DELAY ROAD HARWINTON CT 06791
HAS SAN LAKE MUT INS                     309 BRIGHTON AVE S BUFFALO MN 55313
HASBROUCK HEIGHTS BORO                   HASBROUCK HEIGHTS -COLLE 320 BOULEVARD HASBROUCK HEIGHTS NJ 07604
HASK JAM INC                             11801 TREGIOVO PL FORT WASHINGTON MD 20744
HASKELL COUNTY                           HASKELL COUNTY - TREASUR 300 S INMAN SUBLETTE KS 67877
HASKELL COUNTY                           HASKELL COUNTY - TAX COL PO BOX 718 STIGLER OK 74462
HASKELL COUNTY C/O APPR                  HASKELL CAD - TAX COLLEC P O BOX 467 HASKELL TX 79521
HASKELL COUNTY CLERK                     105 SE 3RD ST C STIGLER OK 74462
HASKELL COUNTY TREASURER                 PO BOX 718 STIGLER OK 74462
HASKELL, MICHELLE                        ADDRESS ON FILE
HASKEW INC                               8408 LOS REYES CT NW ALBUQUERQUE NM 87120-5349
HASLETT & ASSOCIATES                     8387 N ORACLE RD SUITE 100 TUCSON AZ 85704
HASLEY CANYON MOBILE ESTATES LLC         30000 HASLEY CANYON RD CASTAIC CA 91384
HASS, DLISA                              ADDRESS ON FILE
HASSELL AGENCY                           106 MATTHEWS INDIAN TRL INDIAN TRAIL NC 28079
HASSLER & ASSOCIATES INSURANCE AGENCY    55 WEST 5TH ST PANAMA CITY FL 32401
HASTINGS APPRAISALS                      TIMOTHY G HASTINGS 7830 VETERANS PKWY STE C COLUMBUS GA 31909
HASTINGS BORO                            HASTINGS BORO - TAX COLL 208 BEAVER ST POB 513 HASTINGS PA 16646
HASTINGS BROKERAGE LTD                   P O BOX 80630 LAS VEGAS NV 89180
HASTINGS CITY                            HASTINGS CITY - TREASURE 201 E STATE ST HASTINGS MI 49058
HASTINGS MUT INS                         404 E WOODLAWN AVE HASTINGS MI 49058
HASTINGS ON HUDSON VILLA                 HASTINGS ON HUDSON VIL-C 7 MAPLE AVE HASTINGS-ON-HUDSON NY 10706
HASTINGS STAINED FLOORS                  P.O. BOX 741596 DALLAS TX 75374
HASTINGS TOWN                            HASTINGS TOWN-TAX COLLEC 1134 US RT 11 CENTRAL SQ NY 13036
HASTINGS TOWNSHIP                        HASTINGS TOWNSHIP - TREA 885 RIVER RD HASTINGS MI 49058
HASTY INS-WHITEVILLE                     312 COLUMBUS CORNERS WHITEVILLE NC 28472
HAT CITY POOLS                           358 MAIN ST DANBURY CT 06810
HATBORO BORO                             HATBORO BORO - TAX COLLE 414 S YORK RD HATBORO PA 19040
HATBORO HORSHAM SCHOOL D                 HATBORO-HORSHAM SD - COL 414 S YORK RD HATBORO PA 19040
HATBORO-HORSHAM SCHOOL D                 HATBORO-HORSHAM SD - COL 229 MEETING HOUSE RD HORSHAM PA 19044
HATCH APPRAISAL SERVICE                  85 N 200 W SCIPIO UT 84656
HATCH CUSTOM HOMES AND REMODELING, LLC   JARED HATCH P.O. BOX 714 TAYLOR AZ 85930
HATCHER KIMREY                           P O BOX 1003 ROWLETT TX 75030
HATCHER, STANLEY                         ADDRESS ON FILE
HATCHER, TYLER                           ADDRESS ON FILE
HATCHETT, SHARLEE                        ADDRESS ON FILE
HATFIELD BORO                            NANCY DEFINIS - TAX COLL P.O. BOX 190 HATFIELD PA 19440
HATFIELD TOWN                            HATFIELD TOWN - TAX COLL 59 MAIN STREET HATFIELD MA 01038
HATFIELD TOWNSHIP                        HATFIELD TWP - TAX COLLE 2028 LENHART RD HATFIELD PA 19440



Epiq Corporate Restructuring, LLC                                                                     Page 556 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 582 of 1490
Claim Name                              Address Information
HATFIELD TOWNSHIP MUNICIPAL AUTHORITY   3200 ADVANCE LANE COLMAR PA 18915
HATHAWAY CONDOMINIUMS                   227 W ELM ST 9 BROCKTON MA 02301
HATHAWAY, DAVID                         ADDRESS ON FILE
HATROCK EXCAVATING                      PO BOX 1155 LYONS CO 80540
HATTER HINKEBEIN BARLOW                 INSURANCE 5300 BRADSTOWN RD LOUISVILLE KY 40291
HATTER WILLIAMS PURDY                   2230 FARADAY AVE CARLSBAD CA 92008
HATTER WILLIAMS PURDY                   INS 2230 FARADAY AVE CARLSBAD CA 92008
HATTER, BRITTINI                        ADDRESS ON FILE
HATTIE WASHINGTON FOR                   EST CURTIS WASHINGTON 31 GRANBY LN WILLINGBORO NJ 08046
HATTON CONSTRUCTION                     6141 ORANGE AVE 30 CYPRESS CA 90630
HATTON TOWNSHIP                         HATTON TOWNSHIP - TREASU 1682 S BLUEGILL RD CLARE MI 48617
HATTON, SARAH                           ADDRESS ON FILE
HAUG, BENJAMIN                          ADDRESS ON FILE
HAUGEN VILLAGE                          HAUGEN VLG TREASURER PO BOX 234 HAUGEN WI 54841
HAUGHEY PHILPOT & LAURENT PA            816 NORTH MAIN ST LACONIA NH 03246
HAUGHTON TOWN                           HAUGHTON TOWN - TAX COLL PO BOX 729 HAUGHTON LA 71037
HAUL IT OFF                             3336 AUGUSTA HIGHWAY GILBERT SC 29054
HAUSELMAN RAPPIN & OLSWANG LTD          39 SOUTH LASALLE ST STE 1105 CHICAGO IL 60603
HAUSER, ARLISS                          ADDRESS ON FILE
HAUSMAN KUNKEL INC                      40 SOUTH PROSPECT ROSELLE IL 60172
HAVAPAD REALTY GROUP                    98 E. GRAND BLVD CORONA CA 92879
HAVAPAD REALTY GROUP                    RYJEN GROUP INC 98 E. GRAND BLVD CORONA CA 92879
HAVENWOOD HOA                           PO BOX 991 TRACYTON WA 98393-0991
HAVERFORD S.D./HAVERFORD                HAVERFORD TWP SD - COLLE 50 EAST EAGLE RD HAVERTOWN PA 19083
HAVERFORD SD                            50 E EAGLE ROAD HAVERTOWN PA 19083
HAVERFORD TOWNSHIP                      HAVERFORD TWP - TAX COLL 1014 DARBY RD ATTN: FINA HAVERTOWN PA 19083
HAVERFORD TOWNSHIP TAX COLLECTOR        2325 DARBY ROAD HAVERTOWN PA 19083
HAVERHILL CITY                          HAVERHILL CITY - TAX COL 4 SUMMER STREET, ROOM 11 HAVERHILL MA 01830
HAVERHILL TOWN                          HAVERHILL TOWN - TAX COL 2975 DARTMOUTH COLLEGE H NORTH HAVERHILL NH 03774
HAVERHILL WASTEWATER TREATMENT          4 SUMMER ST SUITE 300 HAVERHILL MA 01830
HAVERSTRAW TOWN                         HAVERSTRAW TOWN-TAX COLL 1 ROSMAN RD TOWN HALL GARNERVILLE NY 10923
HAVERSTRAW VILLAGE                      HAVERSTRAW VIL-COLLECTOR 40 NEW MAIN STREET HAVERSTRAW NY 10927
HAVLU, CHRISTINE                        ADDRESS ON FILE
HAVRE DE GRACE CITY                     HAVRE DE GRACE CITY - TC 711 PENNINGTON AVE HAVRE DE GRACE MD 21078
HAVRE DE GRACE CITY /SEM                HAVRE DE GRACE CITY - TC 711 PENNINGTON AVE HAVRE DE GRACE MD 21078
HAWAII                                  COUNTY DIRECTOR OF FINAN 101 PAUAHI STREET SUITE HILO HI 96720
HAWAII                                  ALISON KIYOTOKI 335 MERCHANT STREET, ROOM 221 HONOLULU HI 96813
HAWAII                                  DWIGHT YOUNG 335 MERCHANT STREET, ROOM 221 HONOLULU HI 96813
HAWAII                                  GENERAL CONTACT 335 MERCHANT STREET, ROOM 221 HONOLULU HI 96813
HAWAII CMSN OF FINANCIAL INSTITUTIONS   DEPT OF COMMERCE AND CONSUMER AFFAIRS 335 MERCHANT STREET, RM. 221 HONOLULU HI
                                        96813
HAWAII COUNTY TREASURER                 25 AUPUNI ST KAILUA KONA HI 96740
HAWAII DEPT OF COMMERCE                 & CONSUMER AFFAIRS 335 MERCHANTS STREET HONOLULU HI 96813
HAWAIIAN HURRICAN GROUP                 75-5656 KUAKINI HYW 202 KAILUA-KONA HI 96740
HAWAIIAN HURRICAN GROUP                 75-5870 WALUA RD STE 200 KAILUA-KONA HI 96740
HAWAIIAN INS & GUAR LTD                 P O BOX 2255 HONOLULU HI 96804
HAWAIIAN INS. & GUARANTY                P O BOX 2255 HONOLULU HI 96804
HAWAIIAN PARADISE PARK OWNERS ASSOC     HC 3 BOX 11000 KEAAU HI 96749
HAWAIIANA MANAGEMENT COMPANY LTD        711 KAPIOLANI BOULEVARD SUITE 700 HONOLULU HI 96813



Epiq Corporate Restructuring, LLC                                                                    Page 557 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 583 of 1490
Claim Name                              Address Information
HAWES TOWNSHIP                         HAWES TOWNSHIP - TREASUR 2070 E FRENCH RD LINCOLN MI 48742
HAWESVILLE CITY                        CITY OF HAWESVILLE - CLE P O BOX 157 HAWESVILLE KY 42348
HAWKEYE MTL                            315 S 2ND AVE W NEWTON IA 50208
HAWKEYE MUTUAL INS ASSOC               PO BOX 516 NEWTON IA 50208
HAWKINS COUNTY                         HAWKINS COUNTY-TRUSTEE 110 E MAIN ST - ROOM 203 ROGERSVILLE TN 37857
HAWKINS COUNTY REGISTER OF DEEDS       110 E MAIN STREET ROOM 102 ROGERSVILLE TN 37857
HAWKINS HOMES LLC                      PO BOX 797 HARPURSVILLE NY 13787
HAWKINS MELENDREZ PC                   9555 HILLWOOD DR STE 150 LAS VEGAS NV 89134
HAWKINS PEST CONTROL, LLC              316 LEDBETTER ROAD TRAVELERS REST SC 29690
HAWKINS VILLAGE                        HAWKINS VLG TREASURER PO BOX 108 HAWKINS WI 54530
HAWKINS, ASHLEY                        ADDRESS ON FILE
HAWKINS, JEANINE                       ADDRESS ON FILE
HAWKINS, KATHRYN                       ADDRESS ON FILE
HAWKINS, ROSALIND                      ADDRESS ON FILE
HAWKINS, TIMOTHY                       ADDRESS ON FILE
HAWKWORKS LLC                          PO BOX 32516 PHOENIX AZ 85016
HAWLEY BORO                            HAWLEY BORO - TAX COLLEC 416 CHESTNUT AVE HAWLEY PA 18428
HAWLEY TROXELL ENNIS & HAWLEY          LLP PO BOX 1617 BOISE ID 83701-1617
HAWORTH BORO                           HAWORTH BORO - TAX COLLE 300 HAWORTH AVENUE HAWORTH NJ 07641
HAWORTH INC.                           ATTN: BUSINESS RESOURCE CENTER CONSULTANT ONE HAWORTH CENTER HOLLAND MI 49423
HAWTHORN WOODS COUNTRY CLUB ASSOCIATION C/O LIEBERMAN MANAGEMENT SERVICES INC 25 NORTHWEST POINT BLVD SUITE 330 ELK
                                        GROVE VILLAGE IL 60007
HAWTHORNE BORO                         HAWTHORNE BORO - TAX COL 445 LAFAYETTE AVENUE- TA HAWTHORNE NJ 07506
HAWTHORNE BOROUGH                      445 LAFAYETTE AVE HAWTHORNE NJ 07506
HAWTHORNE GARDENS OWNERS CORP          PO BOX 12557 NEWARK NJ 07101
HAWTHORNE INC                          6301 N CHARLES STREET STE 2 BALTIMORE MD 21212
HAWTHORNE INC                          6301 N CHARLES STREET, S BALTIMORE MD 21212
HAWTHORNE TOWN                         DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
HAY CREEK MTL INS CO                   109 BROADWAY GOODHUE MN 55027
HAY CREEK MUT FIRE                     PO BOX 68 GOODHUE MN 55027
HAY RIVER TOWN                         HAY RIVER TWN TREASURER E4756 1050TH AVE WHEELER WI 54772
HAY TOWNSHIP                           HAY TOWNSHIP - TREASURER 1220 E HIGHWOOD RD BEAVERTON MI 48612
HAYBERG RESTOR NETWORK                 LLC 1315 N WOOSTER AV STRASBURG OH 44680
HAYCOCK TOWNSHIP                       HAYCOCK TWP - TAX COLLEC 730 DEERWOOD LN RICHLANDTOWN PA 18955
HAYDEN & ASSOCIATES                    12650 WHITEHALL DR. FT. MYERS FL 33907
HAYDEN, AMBER                          ADDRESS ON FILE
HAYDEN, JAMES                          ADDRESS ON FILE
HAYDEN, SHERLEE                        ADDRESS ON FILE
HAYEN, LISHA                           ADDRESS ON FILE
HAYES CONSTRUCTION                     ALBERT LEROY HAYES 40469 RD 724 CAMBRIDGE NE 69022
HAYES COUNTY                           HAYES COUNTY - TREASURER PO BOX 370 HAYES CENTER NE 69032
HAYES TOWNSHIP                         HAYES TOWNSHIP - TREASUR PO BOX 310 HARRISON MI 48625
HAYES TOWNSHIP                         HAYES TOWNSHIP - TREASUR 08346 SHRIGLEY RD CHARLEVOIX MI 49720
HAYES TOWNSHIP                         HAYES TOWNSHIP - TREASUR PO BOX 2238 GAYLORD MI 49734
HAYES, ANDREA                          ADDRESS ON FILE
HAYES, DANIELLE                        ADDRESS ON FILE
HAYES, DEBORAH                         ADDRESS ON FILE
HAYES, MICHAEL                         ADDRESS ON FILE
HAYES, TIFFANY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 558 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 584 of 1490
Claim Name                             Address Information
HAYES-STEIN, HEATHER                   ADDRESS ON FILE
HAYFIELD TOWNSHIP                      HAYFIELD TWP - TAX COLLE 17620 BROOKHOUSER RD. SAEGERTOWN PA 16433
HAYGOOD HOME RENOVATION                1520 SILVERPINES RD HOUSTON TX 77062
HAYLES CONSTRUCTION                    WESLEY COLE HAYLES 2914 STATE HWY 59A STRATFORD OK 74872
HAYMAN ENGINEERING                     617 PARK AVE COLUMBIA MS 39429
HAYMAN, EDWARD                         ADDRESS ON FILE
HAYMAN, TEKISHA                        ADDRESS ON FILE
HAYMARKET TOWN                         HAYMARKET TOWN - TREASUR 15000 WASHINGTON STREET HAYMARKET VA 20169
HAYNES TOWNSHIP                        HAYNES TOWNSHIP - TREASU 3271 N US 23 HARRISVILLE MI 48740
HAYNES, BRITTANY                       ADDRESS ON FILE
HAYNES, ERIKA                          ADDRESS ON FILE
HAYNES, JASMINE                        ADDRESS ON FILE
HAYNESVILLE TOWN                       HAYNESVILLE TOWN - COLLE 1711 MAIN ST HANESVILLE LA 71038
HAYS & SONS                            B BAKER & T RICHARDSON 800 E THOMPSON RD INDIANAPOLIS IN 46227
HAYS & SONS COMPLETE                   757 E MURRY ST INDIANAPOLIS IN 46227
HAYS & SONS COMPLETE RES               & ERICH & LORI SCHUMANN 800 E THOMPSON RD INDIANAPOLIS IN 46227
HAYS & SONS CONSTRUCT &                ANTHONY & GLENDORIA MACK 800 E THOMPSON RD INDIANAPOLIS IN 46227
HAYS COUNTY                            HAYS COUNTY - TAX COLLEC 712 S STAGECOACH TRAIL SAN MARCOS TX 78666
HAYS COUNTY CONSTABLE PCT 1            712 S STAGECOACH TRAIL SAN MARCOS TX 78666
HAYS COUNTY DISTRICT CLERK             712 S STAGECOACH TRL SAN MARCOS TX 78666
HAYS COUNTY TAX ASSESSOR COLLECTOR     712S STAGECOACH TRAIL SAN MARCOS TX 78666
HAYS COUNTY TAX OFFICE                 712 S STAGECOACH TRAIL STE 1120 SAN MARCOS TX 78666
HAYS INSURANCE COMPANY                 PO BOX 638 WEST COLUMBIA TX 77486
HAYS UTILITY SERVICE                   PO BOX 2569 SPRING TX 77383
HAYS, MICHELLE                         ADDRESS ON FILE
HAYSTACK ESTATES CONDOMINIUM           164 WESTFORD RD 16 TYNGSBORO MA 01879
HAYWARD CITY                           HAYWARD CITY TREASURER PO BOX 969 / 15899W THIR HAYWARD WI 54843
HAYWARD TOWN                           HAYWARD TWN TREASURER PO BOX 13260/15460W STAT HAYWARD WI 54843
HAYWOOD                                HAYWOOD CITY - COLLECTOR 417 STATE HWY U ORAN MO 63771
HAYWOOD COUNTY                         HAYWOOD COUNTY - TAX COL 215 N. MAIN STREETSUITE WAYNESVILLE NC 28786
HAYWOOD COUNTY                         HAYWOOD COUNTY-TRUSTEE 1 N WASHINGTON AVE BROWNSVILLE TN 38012
HAYWOOD REMODELING &                   CONSTRUCTION 9709 STONE RIVER CIRCLE DALLAS TX 75231
HAYWOOD TAX COLLECTOR                  215 NORTH MAIN STREET WAYNESVILLE NC 28786
HAYWOOD, CIARA                         ADDRESS ON FILE
HAYWOOD, NAYANNA                       ADDRESS ON FILE
HAZARD CITY                            CITY OF HAZARD - CLERK PO BOX 420 HAZARD KY 41702
HAZARD INS AGENCY                      1008 NW 1ST AVE HOMESTEAD FL 33030
HAZARDVILLE WATER COMPANY              281 HAZARD AVE ENFIELD CT 06082
HAZEL CITY                             CITY OF HAZEL - CLERK PO BOX 156 HAZEL KY 42049
HAZEL GREEN TOWN                       HAZEL GREEN TWN TREASURE 700 YORK RD CUBA CITY WI 53811
HAZEL GREEN VILLAGE                    HAZEL GREEN VLG TREASURE PO BOX 367 / 1610 FAIRPL HAZEL GREEN WI 53811
HAZEL PARK CITY                        HAZEL PARK CITY - TREASU 111 E NINE MILE ROAD HAZEL PARK MI 48030
HAZEL R. ALLEN, ET AL.                 MOUNTAIN STATE JUSTICE, INC. SARAH K. BROWN 1217 QUARRIER STREET CHARLESTON WV
                                       23501
HAZEL, KEVIN                           ADDRESS ON FILE
HAZELHURST CITY                        HAZELHURST CITY-TAX COLL PO BOX 519 HAZELHURST GA 31539
HAZELHURST TOWN                        HAZELHURST TWN TREASURER PO BOX 469 HAZELHURST WI 54531
HAZELTON CITY AUTHORITY                PO BOX 3898 SCRANTON PA 18505-0898
HAZELTON HAULING                       959 JOHLER AVE SCRANTON PA 18508



Epiq Corporate Restructuring, LLC                                                                   Page 559 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 585 of 1490
Claim Name                             Address Information
HAZELTON TOWNSHIP                      HAZELTON TOWNSHIP - TREA PO BOX 188 NEW LOTHROP MI 48460
HAZEN, CAROL                           ADDRESS ON FILE
HAZLE TOWNSHIP                         HAZLE TWP - TAX COLLECTO 1201A NORTH CHURCH ST. S HAZLETON PA 18202
HAZLEHURST CITY                        HAZLEHURST CITY-TAX COLL PO BOX 549 HAZLEHURST MS 39083
HAZLET TOWNSHIP                        HAZLET TWP-TAX COLLECTOR 1766 UNION AVE HAZLET NJ 07730
HAZLET TWP SEWER UTILITY               1766 UNION AVE HAZLET NJ 07730
HAZLETON AREA S.D.-BLACK               HAZELTON AREA SD - COLLE 766 ROCK GLEN RD SUGAR LOAF PA 18249
HAZLETON AREA S.D./CONYN               MADELYN LAWSON - TAX COL 28 LAWSON PL -PO BOX 335 CONYNGHAM PA 18219
HAZLETON AREA S.D./HAZLE               BERKHEIMER ASSOCIATES/HA POB 25144 LEHIGH VALLEY PA 18002
HAZLETON AREA S.D./SUGAR               HAZELTON AREA SD - COLLE 102 PECORA ROAD SUGARLOAF PA 18222
HAZLETON AREA S.D./WEST                DIANE DUTZ - TAX COLLECT 123 EAST BROAD STREET WEST HAZLETON PA 18202
HAZLETON AREA S/D - MCAD               MCADOO BORO SD - TAX COL 412 E GRANT ST MCADOO PA 18237
HAZLETON AREA SCHOOL DIS               HAZLETON AREA SD - COLLE 1201A NORTH CHURCH ST. S HAZLETON PA 18202
HAZLETON AREA SCHOOL DIS               HAZELTON AREA SD - COLLE 31 FOSTER AVE FREELAND PA 18224
HAZLETON AREA SD/ KLINE                KLINE TWP - TAX COLLECTO 609 LUCENO BLVD MCADOO PA 18237
HAZLETON CITY CITY BILL                BERKHEIMER ASSOCIATES/HA 50 N SEVENTH ST BANGOR PA 18013
HAZLETON CITY CO BILL                  LUZERNE COUNTY - TREASUR 200 N RIVER ST WILKES-BARRE PA 18711
HAZLETON S.D./BANKS TOWN               MARIAN LOCKWOOD-TAX COLL 21 EAST OAK ST POB 282 TRESCKOW PA 18254
HAZLETON S.D./BEAVER MEA               MARY ELLEN HINES TAX COL 79 BROAD ST BEAVER MEADOWS PA 18216
HAZLETON S.D./BUTLER TWP               NANCY FREDERICK-TAX COLL 381 W. BUTLER DR. DRUMS PA 18222
HAZLETON S.D./FREELAND                 HAZLETON SD - TAX COLLEC POB 148 FREELAND PA 18224
HAZLETON S.D./NORTH UNIO               HAZELTON SD - TAX COLLEC PO BOX 668 NUREMBERG PA 18241
HAZLETON SCHOOL DISTRICT               VICKI BEVANS - TAX COLLE 80 W PINE ST POB 265 SHEPPTON PA 18248
HB CONTRACTING, INC.                   27758 SANTA MARGARITA PKWY 375 MISSION VIEJO CA 92691
HBC SOLUTIONS LLC                      LEONEL CERDA 3414 E. LYON ST LAREDO TX 78043
HC CONSTRUCTION & GRADING LLC          ZACHERY COLMAN 2291 HWY 76 WEST CLAYTON GA 30525
HC WCID 74 TAX OFFICE                  4901 SANDYDALE LANE HOUSTON TX 77039-3722
HCC                                    AIG, FINANCIAL LINES CLAIMS ATTN: STEPHANIE ALMANSA PO BOX 25947 SHAWNEE
                                       MISSION KS 66225
HCE CONSTRUCTION GROUP INC             2366 DOREEN STREET GRAND PRAIRIE TX 75050
HCIDLA                                 1200 WEST 7TH STREET 1ST FLOOR LOS ANGELES CA 90017
HCIT                                   2735 E PARLEYS WAY 303 SALT LAKE CITY UT 84109
HCL AMERICA INC.                       ATTN: GENERAL COUNSEL 330 POTRERO AVENUE SUNNYVALE CA 94085
HCS RESTORATION KC LLC                 & DAVID ONEAL 5400 JOHNSON DR 145 MISSION KS 66205
HCS RESTORATION KC LLC                 5400 JOHNSON DR 145 MISSION KS 66205
HDI-GERLING AMERICA                    161 N CLARK ST, 48TH FL CHICAGO IL 60601
HDL INS                                PO BOX 1985 FOLEY AL 36536
HDL LAUREL AVE                         400 E LAUREL AVE FOLEY AL 36535
HDS MARKETING INC                      633 NAPOR BLVD PITTSBURGH PA 15205
HE, JUNJUN                             ADDRESS ON FILE
HEAD INSURANCE                         PO BOX 567 GOLDTHWAITE TX 76844
HEAD OF THE HARBOR VILLA               HEAD OF HARBOR VIL-COLLE 500 NORTH COUNTRY ROAD SAINT JAMES NY 11780
HEADD-NORR, INC.                       HEADD-NORR INC 600 BLACKMON STREET CHARLOTTE NC 28208
HEADLAND INS AGENCY INC                P O BOX 325 HEADLAND AL 36345
HEADLAND INSURANCE AGCY                6 E CHURCH ST HEADLAND AL 36345
HEADS UP REAL ESTATE                   CONSULTING INC 3400 REIMS CT AUSTIN TX 78738
HEADSTRONG BUSINESS SERVICES, INC.     ATTN: GENERAL COUNSEL 11911 FREEDOM DR. SUITE 900 RESTON VA 20190
HEADWATERS MTL INS CO                  2820 BELTRAMI AVE NW BEMIDJI MN 56601
HEADWAY EXEC LLC                       711 S 11TH ST STE B RICHMOND TX 77469



Epiq Corporate Restructuring, LLC                                                                  Page 560 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 586 of 1490
Claim Name                             Address Information
HEALEY APPRAISAL                       1405 MERCER RD NORRIDGEWOCK ME 04957
HEALTHCARE ASSOCIATES CREDIT UNION     1151 E WARRENVILLE ROAD NAPERVILLE IL 60563
HEALTHY WAY WATERPROOFING              & MOLD REMEDIATION 1901 ROUTE 71 SUITE 2D WALL NJ 07719
HEALY CONTRACTING                      TIMOTHY MARK HEALY 4901 SHADY SPRINGS DR. ARLINGTON TX 76017
HEALY REALTORS                         92 E. WATER STREET TOMS RIVER NJ 08753
HEARD COUNTY                           HEARD COUNTY-TAX COMMISS PO BOX 519 FRANKLIN GA 30217
HEARD, LAMAR                           ADDRESS ON FILE
HEARD, MAHOGANY                        ADDRESS ON FILE
HEARN & MUSE INC                       46 YELLOW BLUFF RD MIDWAY GA 31320
HEARN, COLETTE                         ADDRESS ON FILE
HEARN, RICHARD                         ADDRESS ON FILE
HEART OF AMERICA REALTORS, LTD         COLDWELL BANKER HEART OF AMERICAN REALTOR 304 N HERSHEY RD BLOOMINGTON IL
                                       61704
HEART OF TEXAS ELECTRIC COOP           PO BOX 598 ROSEBUD TX 76570
HEARTEN BUILDERS LLC                   STE 201 1560 W BAY AREA BLVD FRIENDWOOD TX 77546
HEARTH INS                             5400 LBJ FRWY 200 DALLAS TX 75240
HEARTH INS GP                          P O BOX 832327 RICHARDSON TX 75083
HEARTHSTONE MANOR HOMEOWNERS           P.O. BOX 508 ANTIOCH TN 37011-0508
ASSOCIATION
HEARTING, ANDREA                       ADDRESS ON FILE
HEARTLAND BUILDING CO                  PO BOX 1285 LABELLE FL 33975
HEARTLAND CONSTR SVCSLLC               5208 GALENA AVE CASTLE ROCK CO 80104
HEARTLAND GENERAL                      3817 NW EXPWY STE 760 OKLAHOMA CITY OK 73112
HEARTLAND INS AGENCY                   2451 EXECUTIVE DR STE200 ST CHARLES MO 63303
HEARTLAND MTL                          101 N WOOSTER ALGONIA IA 50511
HEARTLAND MTL                          161 3RD AVE S LISMORE MN 56155
HEARTLAND MTL                          P O BOX 98 LISMORE MN 56155
HEARTLAND MTL WI                       P O BOX 35 ETTRICK WI 54627
HEARTLAND MUT INS ASSN                 IA ONLY P O BOX 594 ALGONA IA 50501
HEARTLAND MUT INS ASSN                 P O BOX 594 ALGONA IA 50501
HEARTLAND MUTUAL INS CO                P O BOX 863 WEST SALEM WI 54669
HEARTLAND MUTUAL INS CO                1112 MASCOUTAH AVE BELLEVILLE IL 62220
HEARTLAND PAPER COMPANY                808 W CHEROKEE SIOUX FALLS SD 57104
HEARTLAND PAPER COMPANY                ATTN: GENERAL COUNSEL 808 W CHEROKEE ST SIOUX FALLS SD 57104-0341
HEARTLAND PELLA                        2704 PLANT ST RAPID CITY SD 57702
HEARTLAND PROPERTIES INC               P O BOX 913 FARMVILLE VA 23901
HEATH CLUCK DELIVERS                   11947 FAWNVIEW DR HOUSTON TX 77070
HEATH ENTERPRIZE                       ELMER EUGENE HEATH 255 GUTHERIE TURNER ROAD SNOW HILL NC 28580
HEATH OF NC INC                        227 FISH DRIVE ANGIER NC 27501
HEATH TOWN                             HEATH TOWN - TAX COLLECT 1 EAST MAIN STREET HEATH MA 01346
HEATH TOWNSHIP                         HEATH TOWNSHIP - TREASUR P.O. BOX 241 HAMILTON MI 49419
HEATH, ASHLEY                          ADDRESS ON FILE
HEATHDALE HOA                          P. O. BOX 7029 PASADENA CA 91109
HEATHER CROFT CONDOMINIUM ASSOC, INC   PO BOX 247 PLEASANTVILLE NJ 08232
HEATHER D STELLING &                   ADDRESS ON FILE
HEATHER FAGEL & MICHAEL                ADDRESS ON FILE
HEATHER FARMS HOMEOWNERS ASSOCIATION   1501 MARCHBANKS DRIVE WALNUT CREEK CA 94598
HEATHER GARDENS ASSOCIATION            2888 S. HEATHER GARDENS WAY AURORA CO 80014
HEATHER GLEN CONDOMINIUM ASSOCIATION   10 CENTRE DRIVE MONROE NJ 08831



Epiq Corporate Restructuring, LLC                                                                   Page 561 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 587 of 1490
Claim Name                              Address Information
HEATHER HONEYGHAN                       ADDRESS ON FILE
HEATHER WELSON &                        ADDRESS ON FILE
HEATHERLOCH MUD A                       HEATHERLOCH MUD - COLLEC P O BOX 1368 FRIENDSWOOD TX 77549
HEATHERWOOD GARDENS HOME OWNERS ASSOC   P.O. BOX 71353 TUSCALOOSA AL 35405
HEATHERWOOD VILLAS                      155 ROMEO ROAD, SUITE 500 ROCHESTER MI 48308
HEATHGATE -SUNFLOWER                    PO BOX 25406 TAMARAC FL 33320
HEATON REAL ESTATE INC                  309 LONG CIR ROANOKE RAPIDS NC 27870
HEAVENLY ROOFING LLC                    4921 TEJON ST DENVER CO 80221
HEAVENS TOUCH PAINTING                  23 WINDY PINES CRES PORTSMOUTH VA 23703
HEAVNER BEYERS AND MIHLAR               LLC 111 E MAIN STE 200 DECATUR IL 62523
HEAVNER SCOTT BEYERS &                  MIHLAR LLC 111 E MAIN STREET DECATUR IL 62523
HEAVNER, BEYERS & MIHLAR, LLC           111 E. MAIN ST. DECATUR IL 62523
HEAVY HITTERS INC                       27781 GREENWALD AVE PERRIS CA 92570
HEBARD INS AGENCY INC                   3837 TAYLOR RD LOOMIS CA 95650
HEBCO LLC                               4458 JUD STREET REXBURG ID 83440
HEBEL & HORNUNG PSC                     6511 GLENRIDGE PARK PLACE STE 1 LOUISVILLE KY 40222
HEBERT MASONRY CONTRACTOR               22330 RABBIT RUN DRIVE BATON ROUGE LA 70817
HEBERT PROPERTY, INVESTMENTS LLC        RANDALL N HEBERT 1000 RANDY RD PICAYUNE MS 39466
HEBERT WILTZ AGENCY                     3201 CANAL ST 100 NEW ORLEANS LA 70119
HEBRON ESTATES CITY                     HEBRON ESTATES - TAX COL PO BOX 416 HILLVIEW KY 40129
HEBRON TOWN                             HEBRON TOWN - TAX COLLEC 27 JAMES LANE HEBRON NH 03241
HEBRON TOWN                             HEBRON TOWN - TAX COLLEC PO BOX 304 HEBRON ME 04238
HEBRON TOWN                             HEBRON TOWN - TAX COLLEC 15 GILEAD ST HEBRON CT 06248
HEBRON TOWN                             HEBRON TOWN-TAX COLLECTO 3161 COUNTY RT 30 SALEM NY 12865
HEBRON TOWN                             HEBRON TWN TREASURER W5143 CARNES ROAD FORT ATKINSON WI 53538
HEBRON TOWN /SEMIANNUAL                 HEBRON TOWN - TAX COLLEC P O BOX 299 HEBRON MD 21830
HECETA WATER PEOPLES UTILITY DISTRICT   87845 HWY 101 FLORENCE OR 97439
HECKMAN, MARK                           ADDRESS ON FILE
HECKSCHER ESTATES HOA                   136 BEECHER AVE EXT EAST ISLIP NY 11730
HECTOR FERNANDEZ CONSTRUCCION           P.O. BOX 5895 CAGUAS PR 00726
HECTOR MEJIA AND                        ADELINA MEJIA 51805-2 COMMANCHE AVE FORT HOOD TX 76544
HECTOR PINA                             5067 RADCLIFF ST MARRERO LA 70072
HECTOR SAUL VALDIVIERE SR PALCO CSTR    4732 TUMBLEWEED EL PASO TX 79924
HECTOR TOWN                             HECTOR TOWN-TAX COLLECTO 5097 NYS RTE 227 BURDETT NY 14818
HECTOR VALERO                           404 CARROLL ST ATHENS TX 75751
HEDBERG AND SON ROOFING, INC.           3407 DELAWARE AVE DES MOINES IA 50313
HEDGER, TIRZA                           ADDRESS ON FILE
HEDGES, ANGELA                          ADDRESS ON FILE
HEDGES, KENT                            ADDRESS ON FILE
HEDGES, SHAWN                           ADDRESS ON FILE
HEE M KIM                               766 E ROSARITA DR FULLERTON CA 92835
HEEREN, MELISSA                         ADDRESS ON FILE
HEERSCHAP, KRISTIE                      ADDRESS ON FILE
HEFFERNAN INS AGENCY                    P O BOX 1360 GALVESTON TX 77553
HEFFINGTON & ASSOCIATES                 911 BEVILLE ROAD DAYTONA BEACH FL 32119
HEGE CONSTRUCTION                       JUSTIN M HEGE JUSTIN M HEGE 1700 RIDGE RD LEXINGTON NC 27295
HEGEL, NICOLE                           ADDRESS ON FILE
HEGERT, THOMAS                          ADDRESS ON FILE
HEGG REALTORS INC                       2804 EAST 26TH STREET SIOUX FALLS SD 57103



Epiq Corporate Restructuring, LLC                                                                    Page 562 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 588 of 1490
Claim Name                           Address Information
HEGGAN REALTY INC                    905 BUTLER AVE WILMINGTON DE 19803
HEGINBOTHAM, ROBIN                   ADDRESS ON FILE
HEGINS TOWNSHIP                      HEGINS TWP - TAX COLLECT 1165 E MAIN STPOB 177 HEGINS PA 17938
HEIDELBERG BORO                      HEIDELBERG BORO - COLLEC 1714 WALNUT STREET HEIDELBERG PA 15106
HEIDELBERG TOWNSHIP                  LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
HEIDELBERG TOWNSHIP                  SHERRY THOMPSON-TAX COLL 1271 MOULSTOWN RD N. HANOVER PA 17331
HEIDELBERG TOWNSHIP                  HEIDELBERG TWP - TAX COL 6292 SUNSET RD GERMANSVILLE PA 18053
HEIDELBERG TOWNSHIP                  HEIDELBERG TWP - TAX COL 23 BLOSSOM DRIVE ROBESONIA PA 19551
HEIDGERKEN, CARESSINA                ADDRESS ON FILE
HEIDI S. KENNY, ESQ.                 11426 YORK ROAD 1ST FLOOR COCKEYSVILLE MD 21030
HEIDI VARGAS                         3366 NEW HOPE CIR BREMERTON WA 98311
HEIDRICK & STRUGGLES INC             1133 PAYSPHERE CIRCLE CHICAGO IL 60674-1010
HEIDT AGENCY                         226 ROCK RD GLEN ROCK NJ 07452
HEIDT, MICHAEL                       ADDRESS ON FILE
HEIMARCK, KIRSTEN                    ADDRESS ON FILE
HEIN, HOWARD                         ADDRESS ON FILE
HEISLER, FELDMAN & MCCORMICK, P.C.   293 BRIDGE ST, SUITE 322 SPRINGFIELD MA 01103
HEISLER, LAURA                       ADDRESS ON FILE
HEITLAND, DILLON                     ADDRESS ON FILE
HELDT, SAMANTHA                      ADDRESS ON FILE
HELEN CRAIGO                         DANIEL T. LATTANZI PEPPER & NASON 8 HALE STREET CHARLESTON WV 25301
HELEN HAYES AND FRANCES HAYES        MORGAN & MORGAN GLENN F. GAVER 76 SOUTH LAURA STREET, SUITE 1100 JACKSONVILLE
                                     FL 32202
HELEN LIGHTSTONE-BLOCH               7132 DORNOUGH LN BRADENTON FL 34202
HELEN SPANN GENERAL REAL             PROPERTY APPRAISER 846 OLD SALEM RD MURRAY KY 42071
HELENA CELIK                         ADDRESS ON FILE
HELENA CONSTRUCTION & ROOFING        CARL WILLIAMS 3053 HIGHWAY 49 HELENA AR 72390
HELENA TOWNSHIP                      HELENA TOWNSHIP - TREASU PO BOX 233 ALDEN MI 49612
HELENE GOSS                          ADDRESS ON FILE
HELENSDALE IRR DIST                  OKANOGAN COUNTY - TREASU 149 THIRD NORTH RM 201 OKANOGAN WA 98840
HELENVILLE MUT INS                   PO BOX 67 HELENVILLE WI 53137
HELGESON, KATHLEEN                   ADDRESS ON FILE
HELIOS APPRAISALS INC                590 WEST HIGHWAY 105 STE 213 MONUMENT CO 80132
HELLAM TOWNSHIP                      ELIZABETH ADCOCK - TC 4900 PLEASANT VALLEY RD YORK PA 17406
HELLER, NICHOLAS                     ADDRESS ON FILE
HELLERTOWN BORO                      HELLERTOWN BORO - COLLEC 685 MAIN ST HELLERTOWN PA 18055
HELLERTOWN BOROUGH                   685 MAIN ST HELLERTOWN PA 18055
HELLERTOWN BOROUGH AUTHORITY         501 DURHAM ST HELLERTOWN PA 18055
HELM, KATHRYN                        ADDRESS ON FILE
HELMER, TERRY                        ADDRESS ON FILE
HELMETTA BORO                        HELMETTA BORO - TAX COLL 51 MAIN STREET HELMETTA NJ 08828
HELMEY, LACEY                        ADDRESS ON FILE
HELP SYSTEMS LLC                     NW 5955 PO BOX 1450 MINNEAPOLIS MN 55485-5955
HELPING HANDS REMODELING             62335 COMMERCIAL STRET ROSELAND LA 70456
HELPSYSTEMS, LLC                     ATTN: GENERAL COUNSEL 6455 CITY WEST PARKWAY EDEN PRAIRIE MN 55344
HELSETH, KADE                        ADDRESS ON FILE
HELSLEY ROOFING COMPANY, INC.        6817 K. AVENUE 102 PLANO TX 75074
HELVETIA TOWN                        HELVETIA TWN TREASURER E2825 CTY ROAD GG IOLA WI 54945
HEMANT GUPTA &                       RACHANA GUPTA 15941 JOHNSON CREEK DR NORTHVILLE MI 48168



Epiq Corporate Restructuring, LLC                                                                Page 563 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 589 of 1490
Claim Name                            Address Information
HEMINGWAY CITY                        HEMINGWAY CITY - TAX COL P O BOX 968, CITY HALL HEMINGWAY SC 29554
HEMINGWAY-YOUNG, HADRIAN              ADDRESS ON FILE
HEMISPHERE CONSTRUCTION LLC           P.O. BOX 14561 HOUSTON TX 77221
HEMLOCK FARMS COMMUNITY ASSOCIATION   1007 HEMLOCK FARMS LORDS VALLEY PA 18428
HEMLOCK TOWNSHIP                      HEMLOCK TWP - TAX COLLEC 116 FROSTY VALLEY RD BLOOMSBURG PA 17815
HEMPFIELD AREA SCHOOL DI              JIM REGOLA - TAX COLLECT 938 ST CLAIR WAY, STE 1 GREENSBURG PA 15601
HEMPFIELD AREA SCHOOL DI              KEYSTONE COLLECTIONS GRO 546 WENDEL RD IRWIN PA 15642
HEMPFIELD AREA SCHOOL DI              HEMPFIELD AREA SD - COLL 17 S 6TH ST YOUNGWOOD PA 15697
HEMPFIELD S.D. (CONSOLID              HEMPFIELD SD - TAX COLLE 200 CHURCH STATT: TAX LANDISVILLE PA 17538
HEMPFIELD SCHOOL DISTRIC              MICHAEL RADAKOVICH - COL BOX 485 MANOR PA 15665
HEMPFIELD SCHOOL DISTRIC              ROBERT BURY - TAX COLLEC 318 PAINTERSVILLE RD NEW STANTON PA 15672
HEMPFIELD TOWNSHIP                    JIM REGOLA - TAX COLLECT 938 ST CLAIR WAY GREENSBURG PA 15601
HEMPFIELD TOWNSHIP                    HEMPFIELD TWP - TAX COLL 278 S MERCER ST GREENVILLE PA 16125
HEMPFIELD TOWNSHIP SCHOO              HEMPFIELD ASD - TAX COL 546 WENDEL RD IRWIN PA 15642
HEMPHILL COUNTY                       HEMPHILL COUNTY - COLLEC P O BOX 959 CANADIAN TX 79014
HEMPSTEAD COUNTY                      HEMPSTEAD COUNTY - COLLE P O BOX 549 HOPE AR 71802
HEMPSTEAD COUNTY CLERK OF CIRCUIT C   PO BOX 1420 HOPE AR 71802-1420
HEMPSTEAD SCHOOL                      HEMPSTEAD TOWN- TAX RECE 200 NORTH FRANKLIN STREE HEMPSTEAD NY 11550
HEMPSTEAD TOWN                        HEMPSTEAD TN - TAX RECEI 200 N. FRANKLIN ST HEMPSTEAD NY 11550
HEMPSTEAD VILLAGE                     HEMPSTEAD VIL - RECEIVER 99 NICHOLS COURT HEMPSTEAD NY 11550
HENDERSON ANDERSON INS                6677 W THUNDERBIRD K182 GLENDALE AZ 85306
HENDERSON APPRAISALS                  4302 CALL FIELD RD STE A WICHITA FALLS TX 76308
HENDERSON CITY                        HENDERSON CITY-TAX COLLE PO BOX 68 HENDERSON TN 38340
HENDERSON CITY                        CITY OF HENDERSON - CLER 222 FIRST ST, ATTN: TAX HENDERSON KY 42420
HENDERSON COUNTY                      HENDERSON COUNTY - COLLE 200 N GROVE ST SUITE 66 HENDERSONVILLE NC 28792
HENDERSON COUNTY                      HENDERSON COUNTY-TRUSTEE 17 MONROE ST - ROOM 3 LEXINGTON TN 38351
HENDERSON COUNTY                      HENDERSON COUNTY - SHERI 20 N MAIN ST, SUITE 112 HENDERSON KY 42420
HENDERSON COUNTY                      HENDERSON COUNTY - TREAS 4TH & WARREN / COURTHOUS OQUAWKA IL 61469
HENDERSON COUNTY                      HENDERSON COUNTY - COLLE 125 N. PRAIRIEVILLE ST. ATHENS TX 75751
HENDERSON COUNTY CLERK                125 N PRAIRIEVILLE STE 101 ATHENS TX 75751-2070
HENDERSON COUNTY DISTRICT CLERK       100 E TYLER STREET RM 202 ATHENS TX 75751
HENDERSON COUNTY REGISTER OF DEEDS    17 MONROE AVE STE 5 LEXINGTON TN 38351
HENDERSON COUNTY TAX                  ASSESSOR/COLLECTOR 125 N PRAIRIEVILLE ST ATHENS TX 75751
HENDERSON COUNTY TAX COLLECTOR        200 N GROVE ST, STE 66 HENDERSONVILLE NC 28792-5027
HENDERSON TOWNSHIP                    HENDERSON TWP - TAX COLL 5186 BIG RUN PRESCOTTVIL REYNOLDSVILLE PA 15851
HENDERSON TOWNSHIP                    HENDERSON TWP - TAX COLL 11367 PENN WOODS RD. HUNTINGDON PA 16652
HENDERSON TOWNSHIP                    HENDERSON TOWNSHIP - TRE 10136 S 21 RD CADILLAC MI 49601
HENDERSON, AMBERLY                    ADDRESS ON FILE
HENDERSON, CHRISTINA                  ADDRESS ON FILE
HENDERSON, JOSEPH                     ADDRESS ON FILE
HENDERSON, JOSHUA                     ADDRESS ON FILE
HENDERSON, LORILOVELY                 ADDRESS ON FILE
HENDERSON, MARTINA                    ADDRESS ON FILE
HENDERSON, NICOLE                     ADDRESS ON FILE
HENDERSON, RHEA                       ADDRESS ON FILE
HENDERSON, TIFFANY                    ADDRESS ON FILE
HENDERSON, WESLEY                     ADDRESS ON FILE
HENDERSONVILLE CITY                   HENDERSONVILLE CITY - TC 145 5TH AVE E, ATT: BETH HENDERSONVILLE NC 28792
HENDERSONVILLE CITY                   HENDERSONVILLE-TAX COLLE 101 MAPLE DR N HENDERSONVILLE TN 37075



Epiq Corporate Restructuring, LLC                                                                Page 564 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 590 of 1490
Claim Name                               Address Information
HENDRICK HUDSON SCH                      PEEKSKILL 840 MAIN ST PEEKSKILL NY 10566
HENDRICKS COUNTY                         HENDRICKS COUNTY - TREAS 355 S. WASHINGTON ST. RM DANVILLE IN 46122
HENDRICKS TOWNSHIP                       HENDRICKS TOWNSHIP - TRE N8050 TROUT LAKE RD NAUBINWAY MI 49762
HENDRICKSON APPRAISALS                   1939 GOLFVIEW DR CLARKSTON WA 99403
HENDRICKSON, BETH                        ADDRESS ON FILE
HENDRICKSON, COLLEEN                     ADDRESS ON FILE
HENDRICKSON, JESSE                       ADDRESS ON FILE
HENDRICKSON, SUSAN                       ADDRESS ON FILE
HENDRICKSON, THOMAS                      ADDRESS ON FILE
HENDRICKSON, TIFFANY                     ADDRESS ON FILE
HENDRIX LAW OFFICE PLLC                  70 S VAL VISTA DR STE A3-418 GILBERT AZ 85296-1365
HENDRIX, MISTY                           ADDRESS ON FILE
HENDRY COUNTY                            HENDRY COUNTY-TAX COLLEC 25 E HICKPOOCHEE AVE LABELLE FL 33935
HENDRY COUNTY CLERK OF COURTS            PO BOX 1760 LA BELLE FL 33975-1760
HENDRY COUNTY TAX COLLECTOR              25 E HICKPOOCHEE AVE LA BELLE FL 33935
HENG, CHANLY                             ADDRESS ON FILE
HENLEY LOTTERHOS & HENLEY PLLC           PO BOX 389 JACKSON MS 39205-0389
HENLINE, TODD                            ADDRESS ON FILE
HENN & SONS CONSTRUCTION SERVICES, INC   13733 WICKER AVE CEDAR LAKE IN 46303
HENN, CORI                               ADDRESS ON FILE
HENN, STEVEN                             ADDRESS ON FILE
HENNEBERG, PATRICK                       ADDRESS ON FILE
HENNEPIN COUNTY                          HENNEPIN COUNTY - TREASU A-600 GOVERNMENT CTE 300 MINNEAPOLIS MN 55487
HENNEPIN COUNTY TREASURER                300 S 6TH ST MINNEAPOLIS MN 55487
HENNEPIN COUNTY TREASURER                A600 GOVERNMENT CENTER MINNEAPOLIS MN 55487
HENNESSEY, LORI                          ADDRESS ON FILE
HENNIKER TOWN                            HENNIKER TOWN - TAX COLL 18 DEPOT HILL ROAD HENNIKER NH 03242
HENNING CITY                             HENNING CITY-TAX COLLECT 260 N MAIN ST HENNING TN 38041
HENNINGS, MARY BETH                      ADDRESS ON FILE
HENRICH INS GROUP                        13920 OSPREY CT STE B WEBSTER TX 77598
HENRICKS WILGING INS SRV                 N6369 US HWY 12 SUITE B ELKHORN WI 53121
HENRICKSON, LAVETA                       ADDRESS ON FILE
HENRICO COUNTY                           HENRICO COUNTY - TREASUR 4301 E PARHAM RD HENRICO VA 23228
HENRIETTA                                HENRIETTA CITY - COLLECT PO BOX 227 HENRIETTA MO 64036
HENRIETTA EATON                          HARVARD LEGAL AID BUREAU H. ESME CARAMELLO; ANNA I. KURTZ 23 EVERETT STREET,
                                         1ST FLOOR CAMBRIDGE MA 02138
HENRIETTA GREENWOOD                      AND UNION E2064 ST RD 33 WONEWOC WI 53968
HENRIETTA TOWN                           HENRIETTA TN - TAX RECEI 475 CALKINS RD HENRIETTA NY 14467
HENRIETTA TOWN                           HENRIETTA TWN TREASURER 15204 TAMARACK DR CAZENOVIA WI 53924
HENRIETTA TOWNSHIP                       HENRIETTA TOWNSHIP - TRE 11732 BUNKERHILL RD PLEASANT LAKE MI 49272
HENRY ALLEN ZINN, ET AL.                 LAW OFFICE OF JEFFREY D. GOLDSTEIN, LLC JEFFREY D. GOLDSTEIN 11 NORTH
                                         WASHINGTON STREET, SUITE 520 ROCKVILLE MD 20850
HENRY CLAY TOWNSHIP                      156 MARTIN ROAD MARKLEYSBURG PA 15459
HENRY COUNTY                             HENRY COUNTY - TREASURER PO BOX 218 COLLINSVILLE VA 24078
HENRY COUNTY                             HENRY COUNTY-TAX COMMISS 140 HENRY PKWY MCDONOUGH GA 30253
HENRY COUNTY                             HENRY CO-REV COMMISSIONE 101 COURT SQUARE SUITE C ABBEVILLE AL 36310
HENRY COUNTY                             HENRY COUNTY-TRUSTEE PO BOX 776 PARIS TN 38242
HENRY COUNTY                             HENRY COUNTY - SHERIFF PO BOX 298 NEW CASTLE KY 40050
HENRY COUNTY                             HENRY COUNTY - TREASURER PO BOX 546 NAPOLEON OH 43545



Epiq Corporate Restructuring, LLC                                                                     Page 565 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 591 of 1490
Claim Name                               Address Information
HENRY COUNTY                             HENRY COUNTY - TREASURER 101 S. MAIN NEW CASTLE IN 47362
HENRY COUNTY                             HENRY COUNTY - TREASURER PO BOX 146 MT PLEASANT IA 52641
HENRY COUNTY                             HENRY COUNTY - TREASURER 307 W. CENTER ST. CAMBRIDGE IL 61238
HENRY COUNTY                             HENRY COUNTY - COLLECTOR 100 W FRANKLIN ST CLINTON MO 64735
HENRY COUNTY JUDGE OF PROBATE            101 W COURT SQUARE STE A ABBEVILLE AL 36310-0457
HENRY COUNTY MUTUAL                      PO BOX 130 CLINTON MO 64735
HENRY COUNTY TAX COMMISSIONER            140 HENRY PARKWAY MCDONOUGH GA 30253
HENRY COUNTY TREASURER                   3300 KINGS MOUNTAIN RD COLLINSVILLE VA 24078
HENRY COUNTY TREASURER                   PO BOX 218 COLLINSVILLE VA 24078
HENRY COUNTY TREASURER                   100 E WASHINGTON ST MOUNT PLEASANT IA 52641
HENRY E HILDEBRAND III TRUSTEE           PO BOX 340019 NASHVILLE TN 37203
HENRY FREUDENBURG INS                    6202 STUART ROAD GALVESTON TX 77551
HENRY GLASPIE &                          ADDRESS ON FILE
HENRY INS AGENCY L                       904 12TH AVENUE S NAMPA ID 83651
HENRY JASSO                              ADDRESS ON FILE
HENRY JOHNSON AND ASSOCIATES PA          6640 WILLOW PARK DR. NAPLES FL 34109
HENRY MATOZA JR                          ADDRESS ON FILE
HENRY MAURISS, THREE GALS CAPITAL, LLC   NICHOLAS H VAN PARYS NORDIC STAR 960 S WESTLAKE BLVD 960 S WESTLAKE BLVD
                                         WESTLAKE CA 91361
HENRY MILLER &                           ADDRESS ON FILE
HENRY R. KIMMONS                         ADDRESS ON FILE
HENRY ROOFING INC                        TIMOTHY HENRY 2631 FELDSPAR CR VALLEJO CA 94591
HENRY RUSSELL INS AGENCY                 22905 STATE HWY 59 ROBERTSDALE AL 36567
HENRY SERVICES INC                       7449 OLD SEWARD HWY ANCHORAGE AK 99518
HENRY Z ROOFING, LLC                     3096 PROMENADE RICHARDSON TX 75080
HENRY, MARK                              ADDRESS ON FILE
HENRY, QUEEN                             ADDRESS ON FILE
HENSLEY INTERESTS LLC                    2281 DEMARET DR DUNEDIN FL 34698
HENSLEY LAND SURVEYING                   2449 ARKABUTLA RD COLDWATER MS 38618
HENSLEY REALTY COMPANY                   105 B THOMPSON RD RUSSELL KY 41169
HENSLEY, EMILY                           ADDRESS ON FILE
HENSON, MELTON                           ADDRESS ON FILE
HENTON, DONNA                            ADDRESS ON FILE
HEPBURN TOWNSHIP                         TAX COLLECTION 48 WEST 3RD ST. WILLIAMSPORT PA 17701
HEPWORTH, ADAM                           ADDRESS ON FILE
HER, GREGORY                             ADDRESS ON FILE
HER, PANGFUA                             ADDRESS ON FILE
HERB WEEMS PLUMBING &                    SEPTIC LLC 1010 TENTH STREET DAYTONA BEACH FL 32117
HERBER, FLORA                            ADDRESS ON FILE
HERBERT L BESKIN, TRUSTEE                PO BOX 2103 CHARLOTTESVILLE VA 22902
HERBERT L BRATCHER                       ADDRESS ON FILE
HERBERT WHEATFALL                        PO BOX 174 NAVASOTA TX 77868
HERBERT, JOHN                            ADDRESS ON FILE
HERBERT, JOHN                            ADDRESS ON FILE
HERBERT, MEGAN                           ADDRESS ON FILE
HERBERT, REGINA                          ADDRESS ON FILE
HERCULES CONST LLC                       43 MANOR TERR ORANGE NJ 07050
HERCULES ROOFING LLC                     1181S RODGERS CIR STE 21 BOCA RATON FL 33498
HEREFORD TOWNSHIP                        JACKIE WATKINS - TAX COL 979 GRAVEL PIKE PALM PA 18070



Epiq Corporate Restructuring, LLC                                                                   Page 566 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 592 of 1490
Claim Name                               Address Information
HEREFORD, RAPHAEL                        ADDRESS ON FILE
HERFORD INSURANCE AGENCY                 8101 TWIN CITY HWY PT ARTHUR TX 77642
HERIBER TO GABRIEL                       PO BOX 357 CHRISTIANSTED VI 00821
HERIBERTO MORALES ROLDON                 RR5 BOX 8333 TOA ALTA PR 00953
HERITAGE AG AGENCY                       2051 FOREST AVE CHINO CA 95928
HERITAGE AT DEER CREEK ASSOCIATES LLC    15831 NE 8TH STREET STE 200 BELLEVUE WA 98008
HERITAGE CARPET AND FLOORING             1440 NORTH MAIN STREET NORTH CANTON OH 44720
HERITAGE CONSTRUCTION &                  C MANORA & D MANORA 921 W NEW HOPE DR CEDAR PARK TX 78613
HERITAGE CONSTRUCTION COMPANY, LLC       921 W NEW HOPE, SUITE 102 CEDAR PARK TX 78613
HERITAGE CREEK                           CITY OF HERITAGE CREEK - 8700 JUSTICE WAY LOUISVILLE KY 40229
HERITAGE CROSSINGS CLUBHOUSE &           COLONY RIDGE MERGED ASSN 8301 E PRENTICE AVE 200 GREENWOOD VILLAGE CO 80111
HERITAGE ESTATES HOMEOWNERS              ASSOCIATION 5940 S RAINBOW BLVD LAS VEGAS NV 89118-2506
HERITAGE GENERAL                         6 INVERNESS CT E 110 ENGLEWOOD CO 80112
HERITAGE HARBOUR COMMUNITY ASSOCIATION   959 RIVER STRAND LOOP ANNAPOLIS MD 21401
HERITAGE HILLS OF WESTCHESTER - CONDO 7 PO BOX 265 SOMERS NY 10589
HERITAGE HILLS SOCIETY, LTD              C/O HERITAGE MANAGEMENT SERVICES, LLC PO BOX 304, 346 ROUTE 202 SOMERS NY
                                         10589
HERITAGE HILLS WATER WORKS CORP.         C/O HDG INC. PO BOX 873 SOUTHBURY CT 06488
HERITAGE HOUSE REALTY, INC.              2805 N. BALTIMORE KIRKSVILLE MO 63501
HERITAGE INSURANCE                       7785 66TH ST N PINELLAS PARK FL 33781
HERITAGE INSURANCE SRVCS                 826 BUSTLETON PIKE SUITE 203 FEASTERVILLE PA 19053
HERITAGE INTERIORS CARPET ONE            2609 W. MAIN ST BAYTOWN TX 77520
HERITAGE LAKES HOA, INC                  1800 PRESTON PARK BLVD., SUITE 101 PLANO TX 75093
HERITAGE LAKESIDE OWNERS ASSOCIATION     P. O. BOX 80297 CITY OF INDUSTRY CA 91716-8297
HERITAGE LANDING CONDOMINIUM ASSOC INC   1100 HERITAGE LANDING DRIVE CHATTANOOGA TN 37402
HERITAGE MANAGEMENT CORP                 PO BOX 2495 OCALA FL 34478
HERITAGE MTL INS ASSOC                   109 ADAMS WEST UNION IA 52175
HERITAGE OAKS OF GEORGETOWN HOA, INC     P.O. BOX 803555 DALLAS TX 75380-3555
HERITAGE P & C INS CO                    4503 WOODLAND CORP 100 TAMPA FL 33614
HERITAGE P & C INS CO                    C O THE BANK OFTAMPA100 4503 WOODLAND CORP TAMPA FL 33614
HERITAGE P&C CAS INS CO                  C/O THE BANK OF TAMPA P O BOX 22007 TAMPA FL 33622
HERITAGE P&C CAS INS CO                  P O BOX 22007 TAMPA FL 33622
HERITAGE PARK COMMUNITY IMPROVEMENT      1225 ALMA ROAD RICHARDSON TX 75081
ASSN
HERITAGE PID 1 U                         HERITAGE PID 1 - TAX COL 11500 NORTHWEST FREEWAY HOUSTON TX 77092
HERITAGE PINES COMM ASSOC INC            11524 SCENIC HILLS BLVD HUDSON FL 34667
HERITAGE PINES COMMUNITY ASSOC, INC      11524 SCENIC HILLS BLVD HUDSON FL 34667
HERITAGE PLACE COMMUNITY ASSOC, INC      33 INDEPENDENCE DR GULF PORT MS 39507
HERITAGE PLAMS HOA                       44-291 S HERITAGE PALMS DR. INDIO CA 92201
HERITAGE POINTE CONDO ASSOCIATION        P.O. BOX 100 PALOS PARK IL 60464
HERITAGE PROPERTY &                      700 CENTRAL AVE STE 33 ST    PETERSBURG FL 33701
HERITAGE REALTY                          HOME FINDERS INC 920 STONE CREEK DRIVE, SUITE C GARDEN CITY KS 67846
HERITAGE RESIDENTIAL REALTY, INC.        ATTN: TARA CARTER 112 NW CENTRAL AVENUE BLACKSHEAR GA 31516
HERITAGE RIDGE NORTH POA, INC.           5757 SE FEDERAL HIGHWAY STUART FL 34997
HERITAGE ROOFING                         10 LOCUST LOS LUNAS NM 87031
HERITAGE ROOFING &                       D MEDINA & J MORENO 7572 BRIGHTWATER PL OVIEDO FL 32765
HERITAGE ROOFING, INC                    1590 N BATES STREET STEPHENVILLE TX 76401
HERITAGE SQUARE SOUTH HOA, INC           3690 CANNON CIRCLE LAS VAGAS NV 89121
HERITAGE TITLE COMPANY, INC              AMERICAN HERITAGE TITLE AGENCY, INC. 4582 S. ULSTER STREET 1300 DENVER CO
                                         80237


Epiq Corporate Restructuring, LLC                                                                    Page 567 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 593 of 1490
Claim Name                             Address Information
HERITAGE TITLE COMPANY, INC.           4582 S ULSTER STREET SUITE 1300 DENVER CO 80237
HERITAGE TOWNHOMES CONDOS HOA          PO BOX 1531 SALINAS CA 93902-1531
HERITAGE TRACE HOA                     102 LARCH CIRCLE STE 302 NEWPORT DE 19804
HERITAGE VILLAGE MASTER ASSOCIATION,   719 EAST HILL ROAD SOUTHBURY CT 06488
INC
HERITAGE VILLAGE WATER COMPANY         PO BOX 873 SOUTHBURY CT 06488
HERITAGE XTERIORS LLC                  1202 PIONEER DR HOLMEN WI 54636
HERKIMER COUNTY CLERK                  109 MARY STREET SUITE 1111 HERKIMER NY 13350
HERKIMER COUNTY TREASURER              109 MARY STREET HERKIMER NY 13350
HERKIMER CS (CMD TNS)                  HERKIMER CS - TAX COLLEC 114 N PROSPECT ST HERKIMER NY 13350
HERKIMER TOWN                          HERKIMER TOWN - TAX COLL 114 NORTH PROSPECT STREE HERKIMER NY 13350
HERKIMER VILLAGE                       HERKIMER VILLAGE - CLERK 120 GREEN STREET HERKIMER NY 13350
HERMAN B HOLLAND                       ADDRESS ON FILE
HERMAN GRIFFIN                         ADDRESS ON FILE
HERMAN HOLLAND                         ADDRESS ON FILE
HERMAN ISLEY & PATRICIA ISLEY          ADDRESS ON FILE
HERMAN L. LINDSEY                      ADDRESS ON FILE
HERMAN TOWN                            HERMAN TWN TREASURER N5952 PIERCE ROAD MAYVILLE WI 53050
HERMAN TOWN                            HERMAN TWN TREASURER N8139 FRANKLIN ROAD PLYMOUTH WI 53073
HERMAN TOWN                            HERMAN TWN TREASURER W10601 STATE HIGHWAY 29 SHAWANO WI 54166
HERMAN VENABLE INS AGY                 1027 JOHNSON ST LAFAYETTE LA 70501
HERMANSEN, TIFFANY                     ADDRESS ON FILE
HERMINIO MELENDEZ                      ADDRESS ON FILE
HERMITAGE                              HERMITAGE CITY - COLLECT 23621 US HWY 54 HERMITAGE MO 65668
HERMITAGE AREA SCHOOL DI               HERMITAGE SD - TREASURER 800 N HERMITAGE RD HERMITAGE PA 16148
HERMITAGE CITY                         HERMITAGE CITY - TREASUR 800 N HERMITAGE RD HERMITAGE PA 16148
HERMITAGE I CONDOMINIUMS               1928 W IRVING PARK RD CHICAGO IL 60613
HERMON TOWN                            HERMON TOWN - TAX COLLEC P.O. BOX 6300 HERMON ME 04402
HERMON TOWN                            HERMON TOWN-TAX COLLECTO 103 MAPLE ST HERMON NY 13652
HERMON-DEKALB CEN SCH (C               HERMON-DEKALB CS-TAX COL HERMON CSD709 E. DEKALB DEKALB JUNCTION NY 13630
HERMOSILLO, AMELIA                     ADDRESS ON FILE
HERNAN CAQUES AND                      MARCIA NARANJO DECAQUES 3309 BRIDLEPATH RD EASTON PA 18045
HERNANDEZ & SUAREZ, P.L.               215 WEST 49 STREET HIALEAH FL 33012
HERNANDEZ DIAZ, PATRICIA               ADDRESS ON FILE
HERNANDEZ HARDWOOD                     FLOORS INC 3404 E BELKNAP ST FORT WORTH TX 76111
HERNANDEZ INT&EXT HOME                 REPAIR & CONCRETE LLC 5826 NORDE DR E JACKSONVILLE FL 32244
HERNANDEZ VARGAS, OMAR DE JESUS        ADDRESS ON FILE
HERNANDEZ VARGAS, REYNA                ADDRESS ON FILE
HERNANDEZ, ALDO                        ADDRESS ON FILE
HERNANDEZ, AMANDA                      ADDRESS ON FILE
HERNANDEZ, AMY                         ADDRESS ON FILE
HERNANDEZ, ANDREW                      ADDRESS ON FILE
HERNANDEZ, ANJELLICA                   ADDRESS ON FILE
HERNANDEZ, DENISE                      ADDRESS ON FILE
HERNANDEZ, JOSE                        ADDRESS ON FILE
HERNANDEZ, JOSE                        ADDRESS ON FILE
HERNANDEZ, ROSA                        ADDRESS ON FILE
HERNANDEZ, RUBY                        ADDRESS ON FILE
HERNANDEZ, RUTHIE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 568 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 594 of 1490
Claim Name                               Address Information
HERNANDEZ, SOFIA                         ADDRESS ON FILE
HERNANDO COUNTY                          CODE ENFORCEMENT 789 PROVIDENCE BLVD BROOKSVILLE FL 34601
HERNANDO COUNTY                          HERNANDO COUNTY-TAX COLL 20 N MAIN ST - RM 112 BROOKSVILLE FL 34601
HERNANDO COUNTY MOSQUITO CONTROL         15400 WISCON ROAD BROOKSVILLE FL 34601
HERNANDO COUNTY TAX COLLECTOR            20 NORTH MAIN STREET ROOM 112 BROOKSVILLE FL 34601
HERNANDO COUNTY UTILITIES                15365 CORTEZ BLVD BROOKSVILLE FL 34613-6174
HERNDON BORO                             HERNDON BORO - TAX COLLE 161 N MAIN STREET HERNDON PA 17830
HERNDON TOWN                             HERNDON TOWN - TREASURER 777 LYNN STREET - SUITE HERNDON VA 20170
HERON POND HOMEOWNERS ASSOCIATION, INC. 2108 CAPITAL DRIVE SUITE 102 WILMINGTON NC 28405
HERONS GLEN HOMEOWNERS ASSOCIATION INC   C/O MYERS BRETTHOLTZ & CO PA 12671 WHITEHALL DR FORT MYERS FL 33907
HERONS GLEN RECREATION DISTRICT          2250 AVENIDA DEL VERA STE 100 N. FT. MYERS FL 33917
HERONS LANDING HOA                       10509 PROFESSIONAL CIRCLE, SUITE 200 RENO NV 89521
HERREN, ASHLEY                           ADDRESS ON FILE
HERRERA HEATING AND AIR CONDITIONING     GERARDO CESAS HERRERA 8500 FIELD CREEK CT. FORT WORTH TX 76134
HERRERA POND                             SAUL HERRERA 4433 BERKE RD FORT WORTH TX 76115
HERRERA, ASHLEY                          ADDRESS ON FILE
HERRERA, ERICA                           ADDRESS ON FILE
HERRERA, RHEIANON                        ADDRESS ON FILE
HERRERA, YADIRA                          ADDRESS ON FILE
HERRICK TOWNSHIP                         HERRICK TWP - TAX COLLEC 254 SVECZ ROAD UNIONDALE PA 18470
HERRICK TOWNSHIP                         MELISSA CLOUSE- TAX COLL 261 YANKEE CAMP LANE WYALUSING PA 18853
HERRICK, FEINSTEIN LLP                   210 CARNEGIE CENTER SUITE 102 PRINCETON NJ 08540
HERRICK, KRISTIN                         ADDRESS ON FILE
HERRING AGENCY INC                       108 MAYBELLE ST CARTERVILLE GA 30120
HERRING, SYMONE                          ADDRESS ON FILE
HERRINGER, RENEE                         ADDRESS ON FILE
HERRINGTON, DANIEL                       ADDRESS ON FILE
HERRITAGE ROOFING SVCS                   7621 BRIGHTWATER PL OVIEDO FL 32765
HERRON GROUP INSURANCE                   14525 FM 529 104 HOUSTON TX 77095
HERRON, ROSA                             ADDRESS ON FILE
HERSCHEL C ADCOCKJR                      ANGIE RABALAIS, BRANDY MAY CASIE JENKINS, HERSCHEL ADCOCK 13541 TIGER BEND RD
                                         BATON ROUGE LA 70817
HERSCHEL C. ADCOCK                       13541 TIGER BEND ROAD BATON ROUGE LA 70817
HERSCHER & HERSCHER, P.A.                ILENE HERSCHER, ESQ 1550 MADRUGA AVE SUITE 120 CORAL GABLES FL 33146
HERSEY TOWNSHIP                          HERSEY TOWNSHIP - TREASU PO BOX 97 HERSEY MI 49639
HERSEY VILLAGE                           HERSEY VILLAGE - TREASUR P.O. BOX 82 HERSEY MI 49639
HERSH, GINA                              ADDRESS ON FILE
HERSHEL MILLIGAN                         2207 AVE. G NEDERLAND TX 77627
HERSUM CONSTRUCTION INC                  4223 PONDEROSA AVE, SUITE A SAN DIEGO CA 92123
HERTFORD COUNTY                          HERTFORD COUNTY - COLLEC 115 JUSTICE DRIVE, SUITE WINTON NC 27986
HERTIAGE MANOR GREENBRIER HOA INC        BLOCK PO BOX 658 LEXINGTON PARK MD 20653
HERVAS REMODELING LLC                    6585 DOVE COURT MASON OH 45040
HERZKA INS                               5415 18TH AVE BROOKLYN NY 11204
HESPERIA VILLAGE                         HESPERIA VILLAGE - TREAS 33 E MICHIGAN AVE - BOX HESPERIA MI 49421
HESS, FAUNA                              ADDRESS ON FILE
HESSAMEDDIN DAHI                         1693 FREMONT COURT CROFTON MD 21114
HESSE, BENJAMIN                          ADDRESS ON FILE
HESSE, JACINDA                           ADDRESS ON FILE
HESSEL, BRITTANY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 569 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 595 of 1490
Claim Name                             Address Information
HESSMER VILLAGE                        HESSMER VILLAGE - COLLEC P O BOX 125 HESSMER LA 71341
HESTER & HARRISON INS                  117 NORTH WALNUT ST STEELE MO 63877
HESTER, BRITTANY                       ADDRESS ON FILE
HET INC                                DBA EDWARD TABER INSURANCE SERVICES 1312 CHALK LANE CEDAR PARK TX 76813
HETTINGER COUNTY                       HETTINGER COUNTY - TREAS 336 PACIFIC AVENUE MOTT ND 58646
HEUSTIS, NOEL                          ADDRESS ON FILE
HEVENER, FRANK                         ADDRESS ON FILE
HEWGLEY, AARON                         ADDRESS ON FILE
HEWITT TOWN                            HEWITT TWN TREASURER H12407 COUNTY LINE ROAD MERRILL WI 54452
HEWITT VILLAGE                         HEWITT VLG TREASURER 7951 YELLOW STONE DR HEWITT WI 54441
HEWITT, BRIANA                         ADDRESS ON FILE
HEWITT, JAMI                           ADDRESS ON FILE
HEWITT, RYANN                          ADDRESS ON FILE
HEWITTS FLOORING                       JOHN TREY HEWITT 1925 SHUMANTOWN ROAD ELLABELL GA 31308
HEWLETT HARBOR VILLAGE                 INC. VILLAGE OF HEWLETT 449 PEPPERIDGE RD VILLAG HEWLETT HARBOR NY 11557
HEWLETT-PACKARD COMPANY                ATTN: DIRECTOR OF CONTRACTS 3000 HANOVER STREET PALO ALTO CA 94304
HEXAGON GEN CONTR SER &                EST OF J MOSCHINI 28 N WILLOW ST MONTCLAIR NJ 07042
HEY NEIGHBOR LLC                       1809 W. MAIN ST LOUISVILLE OH 44641
HEYDARI FIN GROUP INC                  3120 SW FRWY STE 218 HOUSTON TX 77098
HF RESENDER CONST INC                  INC 4421 N PROSPECT AVE FRESNO CA 93772
HFA BUILDERS & A OLIVAS                & NOE ESCOBEDO 1104 BRASHEAR LN CEDAR PARK TX 78613
HGZ FENCES & REMODELING                30021 SW 149 AVE HOMESTEAD FL 33033
HH INS                                 3443 1ST AVE N ST PETERSBURG FL 33713
HI DESERT TILE                         12176 INDUSTRIAL BLVD VICTORVILLE CA 92395
HI DESERT WATER DISTRICT               55439 TWENTYNINE PALMS HIGHWAY YUCCA VALLEY CA 92284
HI GREENS OF INVERRARY INC             5800 N W 44 STREET LAUDERHILL FL 33319
HI LINE HOMES                          11306 62ND AVE EAST PUYALLUP WA 98373
HI POINT ROOFING                       DUSTIN SCHMALZRIED DUSTIN SCHMALZRIED 3820 MANCHESTER PLANO TX 75023
HI PROP INS ASSOC                      P.O. BOX 30020 HONOLULU HI 96820
HI-5 ROOFING LLC                       1496 BRICE RD REYNOLDSBURG OH 43068
HI-5 ROOFING LLC                       709 PERIWINKLE LN AURORA IL 60504
HI-NELLA BORO                          HI-NELLA BORO - TAX COLL 100 WYKAGYL ROAD HI NELLA NJ 08083
HI-TECH HOME IMPROVEMENTS, INC.        900 WALT WHITMAN ROAD SUITE 305 MELVILLE NY 11747
HIBBERD, ANITA                         ADDRESS ON FILE
HIBISKE INS                            1613 MILITARY CUTOFF200 WILMINGTON NC 28403
HIBISKI INSURANCE                      6841-C MARKET ST WILMINGTON NC 28405
HICALIBER OF UTAH INCORPORATED         1330 WEST SUNSET BOULEVARD L ST. GEORGE UT 84770
HICKEY, THOMAS                         ADDRESS ON FILE
HICKLIN OVERHEAD DOORS                 5201 NE 14TH ST STE C DES MOINES IA 50313
HICKMAN BROTHERS                       2462 HORSE BRANCH RD TURBEVILLE SC 29162
HICKMAN CITY                           CITY OF HICKMAN - CLERK 1812 S SEVENTH ST HICKMAN KY 42050
HICKMAN COUNTY                         HICKMAN COUNTY-TRUSTEE 114 N CENTRAL AVE - SUIT CENTERVILLE TN 37033
HICKMAN COUNTY                         HICKMAN COUNTY - SHERIFF 110 E CLAY ST, STE B CLINTON KY 42031
HICKORY BAY TOWERS HOA                 85 WHITE BRIDGE RD STE 100 A NASHVILLE TN 37221
HICKORY CNTY FRMRS                     107 E P O LK ST HERITAGE MO 65668
HICKORY CNTY FRMRS                     P O BOX 132 HERITAGE MO 65668
HICKORY COUNTY                         107 POLK ST HERMITAGE MO 65668
HICKORY COUNTY                         HICKORY COUNTY - COLLECT PO BOX 92 HERMITAGE MO 65668
HICKORY TOWNSHIP                       HICKORY TWP - TAX COLLEC 1874 LACLAIR DR NEW CASTLE PA 16101



Epiq Corporate Restructuring, LLC                                                                   Page 570 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 596 of 1490
Claim Name                              Address Information
HICKORY TOWNSHIP                        HICKORY TWP - TAX COLLEC 275 RUDOLPH RD TIONESTA PA 16353
HICKS CUSTOM TILE                       BRANDON M. HICKS 170 ELMCREST LANE EL DORADO AK 71730
HICKS, DANA                             ADDRESS ON FILE
HICKS, KRISTIN                          ADDRESS ON FILE
HICKS, RYAN                             ADDRESS ON FILE
HIDALGO COUNTY                          HIDALGO COUNTY - TAX COL P O BOX 178 EDINBURG TX 78540
HIDALGO COUNTY                          HIDALGO COUNTY-TREASURER 300 S. SHAKESPEARE LORDSBURG NM 88045
HIDALGO COUNTY CLERKS OFFICE            100 N. CLOSNER EDINBURG TX 78539
HIDALGO COUNTY CLERKS OFFICE            100 N CLOSNER EDINBURG TX 78540-0058
HIDALGO COUNTY TAX ASSESSOR-COLLECTOR   PO BOX 178 EDINBURG TX 78540
HIDALGO COUNTY TAX COLLECTOR            2802 US HWY 281 EDINBURG TX 78539
HIDALGO COUNTY TAX COLLECTOR            ASSESSOR PO BOX 178 EDINBURG TX 78540-0178
HIDDE CONSTRUCTION LLC                  TIM HIDDE 33488 STATE HWY 371 PEQUOT LAKES MN 56472
HIDDEN COVES PROPERTY OWNERS            261 HIDDEN COVES DRIVE HOUSTON TX 77364
ASSOCIATION
HIDDEN CREEK CONDO ASSOC INC            PO BOX 61148 PHOENIX AZ 85082
HIDDEN CREEK HOA                        PO BOX 61148 PHOENIX AZ 85082
HIDDEN LAKE AT MEADOW WOODS HOA, INC.   2909 GRAFTON DR KISSIMMEE FL 34741
HIDDEN LAKE OWNERS ASSOCIATION, INC.    P.O. BOX 1242 SPRINGDALE AR 72765
HIDDEN LAKE VILLAGE                     55 W. 22ND STE 310 LOMBARD IL 60148
HIDDEN LAKES ESTATES HOA, INC.          10524 MOSS PARK RD., SUITE 204-602 C/O PREMIER COMMUNITY MANAGERS, INC ORLANDO
                                        FL 32832
HIDDEN MEADOWS CONDOMINIUM ASSOC.       C/O EXECUTIVE PROPERTY MANAGEM 4-08 TOWNE CENTER DRIVE NORTH BRUNSWICK NJ
                                        08902
HIDDEN RIDGE VILLAGE OWNERS ASSOCIATION 9060 IRVINE CENTER DRIVE STE 200 IRVINE CA 92618
HIDDEN SPRINGS RANCH CONDOMINIUMS HOA   7100 SW HAMPTON ST SUITE 103 TIGARD OR 97223
HIDDEN VALLEY                           FOUNDATION INC PO BOX 4180 HIDDEN VALLEY PA 15502
HIDDEN VALLEY COMMUNITY                 SERVICES ASSN INC. PO BOX 105302 ATLANTA GA 30348-5302
HIDDEN VALLEY CONDOMINIUM ASSOCIATION   1517 HILL ROAD SUITE L-2 READING PA 19607
HIDDEN VALLEY INS                       2469 E FORT UNION BL 200 COTTONWOOD HGHTS UT 84121
HIDDEN VIEW INC                         3445 HIDDEN VIEW LN NE SALEM OR 97305
HIDDEN VILLAGE HOMEOWNERS ASSN          1760 SE 27TH LOOP OCALA FL 34471
HIDE-A-WAY LAKE CLUB, INC.              101 HIDE-A-WAY LANE CENTRAL HIDEAWAY TX 75771
HIDINGER, MERLE                         ADDRESS ON FILE
HIEB, ANDREW                            ADDRESS ON FILE
HIEDI ANDERSON                          16 JEMEZ LOS LUNAS NM 87031
HIEU TRAN & PHUONG TRAN                 4144 MARYANNE PL HALTOM CITY TX 76137
HIGGINBOTHAM INS AGENCY                 P O BOX 908 FORT WORTH TX 76101
HIGGINBOTHAM INS AGENCY                 500 W 12TH ST FORT WORTH TX 76102
HIGGINBOTHAM INS AGENCY                 1300 TENTH STREET WICHITA FALLS TX 76301
HIGGINBOTHAM, ANDREA                    ADDRESS ON FILE
HIGGINS & WELCH APPRAISERS LLC          709 BETHLEHEM PIKE STE 6 ERDENHEIM PA 19038
HIGGINS CONSTRUCTION                    JEFFERY W HIGGINS 551 SR 1014 NICHOLSON PA 18446
HIGGINS HEATING, AC & REFRIGERATION INC 1632 BEMIDJI AVENUE N BEMIDJI MN 56601
HIGGINS INS AGENCY                      2214 CENTRAL AVE NE MINNEAPOLIS MN 55418
HIGGINS TOWNSHIP                        HIGGINS TOWNSHIP PO BOX 576 ROSCOMMON MI 48653
HIGGS APPRAISAL                         505 W CORRINGTON AVE PEORIA IL 61604
HIGGSOME LLC                            555 BROOK HALLOW DR MCDONOUGH GA 30252
HIGH ALTITUDE CONTRACTORS LLC           BRANDON BUSH 3855 E. 123RD AVE THORNTON CO 80241
HIGH BRIDGE BORO                        HIGH BRIDGE BORO - COLLE 97 WEST MAIN STREET HIGH BRIDGE NJ 08829


Epiq Corporate Restructuring, LLC                                                                   Page 571 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 597 of 1490
Claim Name                               Address Information
HIGH CALIBER CONST GROUP                 1671 WOODLAND DR WILLIAMSTOWN NJ 08094
HIGH COUNTRY APPRAISALS                  3240 SUDBURY RD SHINGLE SPRINGS CA 95682
HIGH COUNTRY INS SRVCS                   P O BOX 1489 BOONE NC 28607
HIGH DESERT LAWYERS LLC                  500 MARQUETTE AVE NW STE 1200 ALBUQUERQUE NM 87102
HIGH DESERT ROOFING OF NORTHERN ARIZONA 5261 N ROBERT RD. PRESCOTT VALLEY AZ 86314
HIGH MARK INS AGENCY                     9149 S MONROE PLAZA A SANDY UT 84070
HIGH MEADOW RANCH COMMUNITY ASSOC, INC   LEAD ASSOCIATION MANAGEMENT, INC. 13231 CHAMPION FOREST DRIVE STE 112 HOUSTON
                                         TX 77069
HIGH PERFORMANCE REPAIR & MAINTENANCE    7450 NW 74 ST MEDLEY FL 33166
HIGH PERFORMANCE RESTORATION, LLC        6500 PRESTON RD SUITE 201 FRISCO TX 75034
HIGH PINES OWNERS ASSOCIATION            20434 KENNETH LAINER DRIVE MONUMENT CO 80132-8300
HIGH POINT                               555 CORPORATE DR KALISPELL MT 59901
HIGH POINT - DELRAY BEACH                CONDO ASSOC SECT 1 292 HIGH POINT BLVD DELRAY BEACH FL 33445
HIGH POINT COMMUNITY PROPERTY OWNERS     12249 CLUB HOUSE ROAD BROOKSVILLE FL 34614
INC
HIGH POINT EXTERIORS LLC                 9720 COIT RD STE 220-248 PLANO TX 75025
HIGH POINT INSURANCE                     C/O PLYMOUTH ROCK PO BOX 55165 BOSTON MA 02205
HIGH POINT OF DELRAY COA SEC 4 INC       824 CLUB DRIVE DELRAY BEACH FL 33445
HIGH POINT OF HARTSDALE CONDO 3          400-500 HIGH POINT DRIVE HARTSDALE NY 10530
HIGH POINT WEST SECTION 1 COA            P.O. BOX 243399 BOYNTON BEACH FL 33424
HIGH PRIDE ROOFING &                     E WINGO & F WINGO 723 N WEBER ST STE 300 COLORADO SPRINGS CO 80903
HIGH RIDGE CONDO ASSOC.                  JIM LAABS 273 HIGH RIDGE CIRCLE MIDWAY AR 72651
HIGH RIDGE CONDO ASSOCIATION             237 HIGH RIDGE CIRCLE MIDWAY AR 72651
HIGH RIDGE HOME SOLUTIONS INC.           BRANDON PERGANTIS 3291 HWY 186 GOOD HOPE GA 30641
HIGH ROCK CONSTRUCTION &                 JOHN & LAURA HARRIGAN 505 N ARKANSAS ST ROGERS AR 72756
HIGH ROCK, JOSHUA                        ADDRESS ON FILE
HIGH SIERRA ESTATES MUTUAL DOMESTIC      WATER ASSOC. PO BOX 33 ALTO NM 88312
HIGH STANDARD ROOFING INC                GREGORY WILLIAMS 6728 RHODE ISL. DR. E JACKSONVILLE FL 32209
HIGH TIDE ROOFING & WATERPROOFING, INC. 4075 A1A SOUTH, SUITE 100A ST AUGUSTINE FL 32080
HIGH TOWER RESTORATION                   JUANDA TYNER 1307 N LAKE HOWARD DR WINTER HAVEN FL 33881
HIGH TOWER ROOFING & CONTRACTING LLC     5302 S FLORIDA AVE STE 209 LAKELAND FL 33813
HIGH VALLEY COUNTRY CLUB, INC.           P.O. BOX 427 PACKWOOD WA 98361-0427
HIGH VALLEY COUNTY CLUB INC              PO BOX 427 PACKWOOD WA 98361
HIGH WEST SIDING AND                     20 MOUNT VIEW LN SUITE F COLORADO SPRINGS CO 80907
HIGHGATE F CONDOMINIUM ASSOCIATION,      1904 CLUBHOUSE DRIVE SUN CITY CENTER FL 33573
INC.
HIGHGATE TOWN                            HIGHGATE TOWN - TAX COLL P.O. BOX 189 HIGHGATE CENTER VT 05459
HIGHLAND APPRAISALS, LLC                 54 PEACEFUL VALLEY ROAD TRUMBULL CT 06611
HIGHLAND BROOK TOWNHOUSE ASSOCIATION     8700 TRINITY DRIVE ORLAND PARK IL 60462
HIGHLAND CAPITAL MANAGEMENT FUND ADVS    ATTN: MR. MARK KIYOSHI OKADA, CFA CO-FOUNDER & CHIEF INVESTMENT OFFICER 300
LP                                       CRESCENT COURT SUITE 700 DALLAS TX 77046-2009
HIGHLAND CAPITAL MANAGEMENT LP           ATTN: MR. MARK KIYOSHI OKADA, CFA CO-FOUNDER & CHIEF INVESTMENT OFFICER 300
                                         CRESCENT COURT SUITE 700 DALLAS TX 75201-7849
HIGHLAND CHARTER TOWNSHI                 HIGHLAND TOWNSHIP - TREA 205 N JOHN ST HIGHLAND MI 48357
HIGHLAND CONST& M SMITH&                 B SMITH & SMITH TRUST 10528 HLOUSEK LN BELLE FOURCHE SD 57717
HIGHLAND COUNTY                          HIGHLAND COUNTY - TREASU P O BOX 512 MONTEREY VA 24465
HIGHLAND COUNTY                          HIGHLAND COUNTY - TREASU PO BOX 824 HILLSBORO OH 45133
HIGHLAND COUNTY CODE ENFORCEMENT         505 S COMMERCE AVE SEBRING FL 33870
HIGHLAND CS (CMBD TNS)                   HIGHLAND SCHOOL TAX COLL PO BOX 1570 BUFFALO NY 14240
HIGHLAND FALLS CEN (HI                   HIGHLAND FALLS CEN-COLLE 254 MAIN ST HIGHLAND FALLS NY 10928


Epiq Corporate Restructuring, LLC                                                                   Page 572 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 598 of 1490
Claim Name                               Address Information
HIGHLAND FALLS VILLAGE                   HIGHLAND FALLS VILLAGE-C 303 MAIN ST HIGHLND FLS NY 10928
HIGHLAND FLOATING RATE                   OPPORTUNITIES FUND
HIGHLAND GLOBAL ALLOCATION FUND          ATTN: MR. JAMES DAVID DONDERO CFA, CPA CO-FOUNDER & PRESIDENT 300 CRESCENT
                                         COURT SUITE 700 DALLAS TX 75201-7849
HIGHLAND HEIGHTS CITY                    HIGHLAND HEIGHTS - CLER 176 JOHNS HILL RD HIGHLAND HEIGHTS KY 41076
HIGHLAND HILLS HOA                       2275 CORPORATE CIRCLE HENDERSON NV 89074
HIGHLAND INSURANCE INC                   PO BOX 2487 HUNTINGTON WV 25725
HIGHLAND LAKES COUNTRY CLUB &            COMMUNITY ASSOC PO BOX 578 HIGHLAND LAKES NJ 07422
HIGHLAND LAKES COUNTRY CLUB AND          COMMUNITY ASSOC. PO BOX 578 - 2240 LAKESIDE DRIVE WEST HIGHLAND LAKES NJ 07422
HIGHLAND LAKES PROPERTY OWNERS ASSN      PO BOX 105302 ATLANTA GA 30348
INC.
HIGHLAND LAKES PROPERTY OWNERS ASSOC     P. O.BOX 105302 ATLANTA GA 30348
INC
HIGHLAND MTL FIRE INS CO                 206 NEIL LANE MCDOWELL VA 24458
HIGHLAND MTL INS                         P O BOX 47 CALIFORNIA MO 65018
HIGHLAND PARK BORO                       HIGHLAND PARK BORO - COL PO BOX 1330 HIGHLAND PARK NJ 08904
HIGHLAND PARK CITY                       HIGHLAND PARK CITY - TRE 12050 WOODWARD HIGHLAND PARK MI 48203
HIGHLAND PARK TOWNHOMES ASSOCIATION,     PO BOX 471721 FORT WORTH TX 76147
INC
HIGHLAND PARK WATER DEPT                 12050 WOODWARD AVE HIGHLAND PARK MI 48203
HIGHLAND REALTY GROUP LLC                357 LOCUST STREET COLUMBIA PA 17512
HIGHLAND REALTY GROUP LLC                ATTN: PAUL SNYDER 357 LOCUST STREET COLUMBIA PA 17512
HIGHLAND SEWER AND WATER AUTHORITY       120 TANK DRIVE JOHNSTOWN PA 15904
HIGHLAND SPRINGS CTRY CLUB OWNERS ASSN   P O BOX 13710 PALM DESERT CA 92255
HIGHLAND SPRINGS VILLAGE HOA             1275 CENTER COURT DRIVE COVINA CA 91724
HIGHLAND SPRINGS VILLAGE HOA             C/O LORDON MANAGEMENT 1275 CENTER COURT DRIVE COVINA CA 91724
HIGHLAND TITLE AGENCY                    6622 SOUTH 1300 EAST SALT LAKE CITY UT 84121
HIGHLAND TOWN                            HIGHLAND TOWN-TAX COLLEC 2-4 PROCTOR RD ELDRED NY 12732
HIGHLAND TOWN                            HIGHLAND TWN TREASURER 12035 E GRAVES RD LAKE NEBAGAMON WI 54849
HIGHLAND TOWNSHIP                        SUSAN FORSYTHE - TAX COL 745 KNOXLYN RD GETTYSBURG PA 17325
HIGHLAND TOWNSHIP                        HIGHLAND TWP - TAX COLLE P.O. BOX 743 PARKESBURG PA 19365
HIGHLAND TOWNSHIP                        HIGHLAND TOWNSHIP - TREA 10168 HIBMA RD TUSTIN MI 49688
HIGHLAND VIEW MOBILE ESTATES             2655 NW HIGHLAND DR SPACE 126 CORVALLIS OR 97330
HIGHLANDER IMPROVEMENT CO.               RAFAL KARKOSZKA 2200 GLADSTONE COURT SUITE B GLENDALE HEIGHTS IL 60139
HIGHLANDER, CHRISTI                      ADDRESS ON FILE
HIGHLANDS BORO-FISCAL                    HIGHLANDS BORO -COLLECTO 171 BAY AVENUE HIGHLANDS NJ 07732
HIGHLANDS COUNTY                         HIGHLANDS COUNTY-TAX COL 540 S COMMERCE AVE SEBRING FL 33870
HIGHLANDS COUNTY CLERK                   590 S COMMERCE AVE SEBRING FL 33870
HIGHLANDS COUNTY CODE ENFORCEMENT        505 S COMMERCE AVENUE SEBRING FL 33870
HIGHLANDS COUNTY TAX COLLECTOR           540 S. COMMERCE AVENUE SEBRING FL 33870
HIGHLANDS OWNERS ASSOCIATION, INC.       888 WEST VENTURA BLVD SUITE C CAMERILLO CA 93010
HIGHLANDS RANCH COMMUNITY ASSOC          9568 UNIVERSITY BLVD HIGHLANDS RANCH CO 80126
HIGHLANDS RANCH COMMUNITY ASSOCIATION    9568 UNIVERSITY BLVD HIGHLANDS RANCH CO 80126
HIGHLANDS S.D./BRACKENRI                 HIGHLANDS SD - TAX COLLE 111 MORGAN STREET BRACKENRIDGE PA 15014
HIGHLANDS S.D./FAWN TOWN                 HIGHLANDS SD - TAX COLLE 3054 HOWES RUN RD TARENTUM PA 15084
HIGHLANDS S.D./HARRISON                  HIGHLANDS SD - TAX COLLE 53 GARFIELD ST NATRONA PA 15065
HIGHLANDS S.D./TARENTUM                  HIGHLANDS SD - TAX COLLE 318 SECOND AVE TARENTUM PA 15084
HIGHLANDS TOWN                           HIGHLANDS TN-TAX RECEIVE 254 MAIN ST HIGHLAND FLS NY 10928
HIGHLINE WATER DISTRICT                  23828 30TH AVE S KENT WA 98032
HIGHMARK REST &                          DAVID & DEBORA GINGOLD 8720 EAGKE CREEK PKWY SAVAGE MN 55378


Epiq Corporate Restructuring, LLC                                                                     Page 573 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 599 of 1490
Claim Name                               Address Information
HIGHMARK RESTORS INC                     12237 NICOLLET AV S BURNSVILLE MN 55337
HIGHPOINT INS CO                         P O BOX 2057 KALISPELL MT 59903
HIGHSPIRE BORO                           COLLECTOR/JOHN HOCH 72 ROOP ST HIGHSPIRE PA 17034
HIGHT, AMY                               ADDRESS ON FILE
HIGHTOWER INS AGENCY                     3811 SCHAEFER AVE STE I CHINO CA 91710
HIGHTSTOWN BORO                          HIGHTSTOWN BORO-TAX COLL 156 BANK STREET HIGHTSTOWN NJ 08520
HIGHVIEW ESTATES OWNERS CORP             PO BOX 64953 PHOENIX AZ 85082
HIGIER ALLEN & LAUTIN PC                 2711 N HASKELL AVE STE 2400 DALLAS TX 75204
HIGUERA, SHERRI                          ADDRESS ON FILE
HILAND WATER CORP                        PO BOX 699 NEWBERG OR 97132
HILBERT NATIONAL REALTY, INC.            151 RIES ROAD BALLWIN MO 63021
HILBERT VILLAGE                          HILBERT VLG TREASURER PO BOX 266 HILBERT WI 54129
HILBURN, KEONIA                          ADDRESS ON FILE
HILCO ELECTRIC COOPERATIVE INC           PO BOX 127 ITASCA TX 76055
HILDA HUTCHINSON                         HILDA HUTCHINSON, PRO SE 377 E. 98TH STREET BROOKLYN NY 11212
HILDALGO COUNTY TAX ASSESSOR-COLLECTOR   2804 S. BUSINESS HWY 281 PABLO (PAUL) VILLARREAL JR. PCC EDINBURG TX 78539
HILDEBRAN TOWN (DLQ REPO                 HILDEBRAN TOWN- TAX COLL 109 SOUTH CENTER STREET HILDEBRAN NC 28637
HILDEBRANDT, STEPHEN                     ADDRESS ON FILE
HILDRETH, STEVEN                         ADDRESS ON FILE
HILE, STACEY                             ADDRESS ON FILE
HILES MCLEOD INS AGENCY                  PO BOX 2747 PENSACOLA FL 32513
HILES TOWN                               HILES TWN TREASURER 9193 N MAIN ST HILES WI 54511
HILGART, CHRISTOPHER                     ADDRESS ON FILE
HILL & ASSOCIATES                        83480 CLEAR LAKE ROAD FLORENCE OR 97439
HILL & COMPANY                           PO BOX 902 LA GRANGE TX 78945
HILL & USHER INS AGENCY                  3033 N 44TH ST SUITE 300 PHOENIX AZ 85018
HILL BROS., CONSTRUCTION                 KARA HILL 12022 WARFIELD ST SAN ANTONIO TX 78216
HILL COUNTRY REALTY                      824 A EARL GARRETT ST KERRVILLE TX 78028
HILL COUNTRY RESTORATION                 & RANCH SERVICES PO BOX 87 HARPER TX 78631
HILL COUNTY                              HILL COUNTY - TREASURER 315 4TH STREET HAVRE MT 59501
HILL COUNTY                              HILL COUNTY - TAX COLLEC P.O BOX 412 HILLSBORO TX 76645
HILL COUNTY APPRAISAL DI                 HILL CAD - TAX COLLECTOR P.O. BOX 416 HILLSBORO TX 76645
HILL COUNTY APPRAISAL DISTRICT           1407 ABBOTT AVE HILLSBORO TX 76645-0416
HILL COUNTY ASSESSOR COLLECTOR           P.O. BOX 412 HILLSBORO TX 76645
HILL COUNTY CLERK                        PO BOX 398 HILLSBORO TX 76645
HILL COUNTY DISTRICT CLERK               P.O. BOX 634 HILLSBORO TX 76645
HILL COURT MASTER COA                    1 HILL COURT UNIT 1A NORWALK CT 06850
HILL FIN AND INS SRVCS                   5732 E 2ND ST STE A LONG BEACH CA 90805
HILL FLIPS LLC                           299 TWIN LAKES LANE GASTON SC 29053
HILL HAMILTON AGENCY                     200 DOWELL BELLEFONTAINE OH 43311
HILL INDUSTRIES LLC                      5895 COUNTY RD 189 FLORENCE AL 35633
HILL INSURANCE AGENCY                    303 GREEN ST N W GAINESVILLE GA 30501
HILL REALTY                              SHERI D HILL 2749 SALES LANDING RD CAMDEN TN 38320
HILL TOWN                                HILL TOWN - TAX COLLECTO 30 CRESCENT STREET - SUI HILL NH 03243
HILL TOWNSHIP                            HILL TOWNSHIP - TREASURE 989 SCHEMP RD LUPTON MI 48635
HILL TOWNSHIP TREASURER                  989 SCHEMP RD. LUPTON MI 48635
HILL WALLACK LLP                         202 CARNEGIE CENTER PRINCETON NJ 08543
HILL, BENJAMIN                           ADDRESS ON FILE
HILL, CHARLES                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 574 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 600 of 1490
Claim Name                              Address Information
HILL, DERRICK                           ADDRESS ON FILE
HILL, ERICA                             ADDRESS ON FILE
HILL, ERIK                              ADDRESS ON FILE
HILL, FREDERICK                         ADDRESS ON FILE
HILL, HALEY                             ADDRESS ON FILE
HILL, IESHA                             ADDRESS ON FILE
HILL, IZEAL                             ADDRESS ON FILE
HILL, JASON                             ADDRESS ON FILE
HILL, JEREMY                            ADDRESS ON FILE
HILL, JOSEPH                            ADDRESS ON FILE
HILL, KALEIGH                           ADDRESS ON FILE
HILL, KERI                              ADDRESS ON FILE
HILL, LARISSA                           ADDRESS ON FILE
HILL, MATTHEW                           ADDRESS ON FILE
HILL, SARITA                            ADDRESS ON FILE
HILL, SHAVONNE                          ADDRESS ON FILE
HILL, SIMMIEON                          ADDRESS ON FILE
HILLBURN VILLAGE                        HILLBURN VIL-TAX RECEIVE 31 MOUNTAIN AVENUE HILLBURN NY 10931
HILLCO BUILDING SERVICE, LLC            1109 HUB STREET HOUSTON TX 77023
HILLCREST APPRAISAL INC                 PO BOX 212 BUFFALO WY 82834
HILLCREST EAST BLDG NO 22               4350 HILLCREST DRIVE 104 HOLLYWOOD FL 33021
HILLCREST ESTATES COMMUNITY             26840 ALISO VIEJO PARKWAY SUITE 100 ALISO VIEJO CA 92656
HILLCREST MOBILE HOME TENANTS ASSOC,    79 E GROVE STREET MIDDLEBORO MA 02346
INC
HILLCREST RANCH COMMUNITY               PO BOX 64762 PHOENIX AZ 85082
HILLCREST/EASTON MHC, LLC               BETTY WADSWORTH, COMMUNITY MANAGER P.O. BOX 1720 PITTSFORD NY 14534
HILLCROFT TOWNHOUSE CONDOMINIUM         C/O ROSABELLA MANAGEMENT 388 WESTCHESTER AVE PORT CHESTER NY 10573
HILLEY & WYANT-CORTEZ, P.A.             840 US HIGHWAY ONE, SUITE 345 NORTH PALM BEACH FL 33408
HILLIARD, JUSTIN                        ADDRESS ON FILE
HILLMAN TOWNSHIP                        HILLMAN TOWNSHIP - TREAS PO BOX 25 HILLMAN MI 49746
HILLMAN VILLAGE                         HILLMAN VILLAGE - TREASU 24220 VETERANS MEMORIAL HILLMAN MI 49746
HILLS AT NORTHAMPTON COMMUNITY          975 EASTON RD STE 102 WARRINGTON PA 18976
HILLS CONSTRUCTION, LLC                 13809 NORTHWEST CT. HASLET TX 76052
HILLS DALE CITY                         HILLS & DALE - TAX COLLE PO BOX 22262 LOUISVILLE KY 40252
HILLS OF LAKE LOUISA HOMEOWNERS ASSOC   PO BOX 105302 ATLANTA GA 30348-5302
HILLS OF LAKE MARY HOA, INC.            ANITA ROBERTS 3112 W. LAKE MARY BLVD LAKE MARY FL 32746
HILLS, RUDOLPH                          ADDRESS ON FILE
HILLSBORO CITY                          HILLSBORO CITY TREASURER PO BOX 447 HILLSBORO WI 54634
HILLSBORO MUNICIPAL COURT               150 E MAIN ST HILLSBORO OR 97123
HILLSBOROUGH CNTY BOCC PUBLIC UTIL DEPT UTILITIES SUPPORT DIVISION 601 EAST KENNEDY BOULEVARD TAMPA FL 33602
HILLSBOROUGH CNTY CLERK - CRCT COURT    800 EAST TWIGGS ST. ROOM 101 TAMPA FL 33602
HILLSBOROUGH COUNTY                     PUBLIC UTILITIES DEPARTMENT 332 N. FALKENBURG ROAD TAMPA FL 33619
HILLSBOROUGH COUNTY                     HILLSBOROUGH CO-TAX COLL PO BOX 30012 -ATTN: PRO TAMPA FL 33630
HILLSBOROUGH COUNTY BOCC                601 E KENNEDY BLVD TAMPA FL 33602
HILLSBOROUGH COUNTY PUBLIC              UTILITIES PO BOX 30702 TAMPA FL 33630
HILLSBOROUGH COUNTY PUBLIC UTILITIES    332 N FALKENBURG RD TAMPA FL 33619
HILLSBOROUGH COUNTY TAX COLL6031100     601 E KENNEDY BLVD, 14TH FL TAMPA FL 33602-4931
HILLSBOROUGH COUNTY TAX COLLECTOR       2814 E HILLSBOROUGH AVE BLDG 2 TAMPA FL 33610
HILLSBOROUGH COUNTY TAX COLLECTOR       2506 N FALKENBURG RD TAMPA FL 33619



Epiq Corporate Restructuring, LLC                                                                   Page 575 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 601 of 1490
Claim Name                              Address Information
HILLSBOROUGH COUNTY TAX COLLECTOR       ATTN: DOUG BELDEN 2506 N. FALKENBURG ROAD TAMPA FL 33619
HILLSBOROUGH MUA                        PO BOX 5909 HILLSBOROUGH NJ 08844
HILLSBOROUGH TAX COLLECT                HILLSBOROUGH-TAX COLLECT 379 SOUTH BRANCH ROAD HILLSBOROUGH NJ 08844
HILLSBOROUGH TOWN                       HILLSBOROUGH TN -COLLECT 27 SCHOOL STREET HILLSBOROUGH NH 03244
HILLSBOROUGH TOWNSHIP                   379 S BRANCH ROAD HILLSBOROUGH NJ 08844
HILLSDALE BORO                          HILLSDALE BORO - TAX COL 380 HILLSDALE AVENUE HILLSDALE NJ 07642
HILLSDALE CITY                          HILLSDALE CITY - TREASUR 97 N BROAD ST HILLSDALE MI 49242
HILLSDALE COUNTY TREASURER              29 N HOWELL ST HILLSDALE MI 49242-1649
HILLSDALE TOWN                          HILLSDALE TOWN- TAX COLL PO BOX 232 HILLSDALE NY 12529
HILLSDALE TOWNSHIP                      HILLSDALE TOWNSHIP - TRE PO BOX 181 HILLSDALE MI 49242
HILLSIDE COUNTRY HOMES                  INC 595 PALMER AVE BENNETT CO 80102
HILLSIDE HOMEOWNERS ROADS ASSOCIATION   P. O. BOX 88 LAKESIDE MT 59922
HILLSIDE TOWNSHIP                       1409 LIBERTY AVE HILLSIDE NJ 07205-1345
HILLSIDE TOWNSHIP -FISC                 HILLSIDE TWP - COLLECTOR 1409 LIBERTY AVE HILLSIDE NJ 07205
HILLSVILLE TOWN                         HILLSVILLE TOWN - TREASU P O BOX 545 HILLSVILLE VA 24343
HILLTOP ESTATES HOMEOWNERS ASSOC INC    16690 SE 96TH AVE SUMMERFIELD FL 34491
HILLTOWN TOWNSHIP                       HILLTOWN TWP - TAX COLLE 13 WEST CREAMERY RDPOB HILLTOWN PA 18927
HILLTOWN TOWNSHIP WATER                 & SEWER AUTHORITY 316 HIGHLAND PARK ROAD PO BOX 365 SELLERSVILLE PA 18960
HILLVIEW CITY                           CITY OF HILLVIEW - CLERK 283 CRESTWOOD LN LOUISVILLE KY 40229
HILLWOOD CONDOMINIUM ASSOCIATION INC    786 BLANDING BLVD 118 ORANGE PARK FL 32065
HILLYER, WILLIAM                        ADDRESS ON FILE
HILROY RICHARDS, ET AL.                 SCOT F. MCCHAIN ILP+ MCCHAIN MILLER NISSMAN 53A COMPANY STREET CHRISTIANSTED
                                        VI 00820
HILTON C S (TN OF CLARK                 HILTON C S - REC OF TAXE 1658 LAKE RD HAMLIN NY 14464
HILTON C S (TN OF HAMLI                 HILTON C S - RECEIVER OF 1658 LAKE RD HAMLIN NY 14464
HILTON C.S. (TN OF GREEC                HILTON C.S - RECEIVER OF 1 VINCE TOFANY BLVD. ROCHESTER NY 14612
HILTON C.S. (TN OF PARMA                HILTON C.S - RECEIVER OF PO BOX 728 HILTON NY 14468
HILTON HEAD PLANTATION POA INC          7 SURREY LANE HILTON HEAD ISLANDS SC 29926
HILTON VILLAGE                          HILTON VILLAGE - CLERK 59 HENRY STREET HILTON NY NY 14468
HIMELFARB LAW OFFICE PA                 8919 REISTERSTOWN RD BALTIMORE MD 21208
HIMELFARB LAW OFFICE PA ATTORNEYS AT    1700 REISTERSTOWN RD. SUITE 237 BALTIMORE MD 21208
LAW
HIMELFARB LAW OFICE PA                  8919 REISTERSTOWN RD BALTIMORE MD 21208
HINDBERG, MAMIE                         ADDRESS ON FILE
HINDIN, TIMOTHY                         ADDRESS ON FILE
HINDMAN, JENNIFER                       ADDRESS ON FILE
HINDS COUNTY                            HINDS COUNTY-TAX COLLECT 316 S PRESIDENT STREET JACKSON MS 39201
HINDS COUNTY CHANCERY CLERK             316 S PRESIDENT ST 2ND FL JACKSON MS 39201
HINDS COUNTY TAX COLLECTOR              316 S PRESIDENT 1ST FLR JACKSON MS 39201
HINE KNOPP VERNON INS                   501 E MIDLAND ST BAY CITY MI 48706
HINESBURG TOWN                          HINESBURG TOWN - TAX COL 10632 RTE 116 HINESBURG VT 05461
HINGHAM GROUP                           230 BEAL STREET HIGHAM MA 02043
HINGHAM MUT FIRE INS                    PO BOX 9229 CHELSEA MA 02150
HINGHAM TOWN                            HINGHAM TOWN -TAX COLLEC 210 CENTRAL STREET HINGHAM MA 02043
HINKLE, BARBARA                         ADDRESS ON FILE
HINOJOSA FENCE CO                       5550 AYERS ST CORPUS CHRISTI TX 78415
HINSDALE COUNTY                         HINSDALE COUNTY-TREASURE 317 N. HENSON LAKE CITY CO 81235
HINSDALE CS (COMBINED)                  HINSDALE CS- TAX COLLECT FIVE STAR BANK- 220 LIBE WARSAW NY 14569
HINSDALE TOWN                           HINSDALE TOWN - TAX COLL 39 SOUTH ST HINSDALE MA 01235



Epiq Corporate Restructuring, LLC                                                                   Page 576 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 602 of 1490
Claim Name                             Address Information
HINSDALE TOWN                          HINSDALE TOWN -TAX COLLE 11 MAIN ST HINSDALE NH 03451
HINSDALE TOWN                          HINSDALE TOWN- TAX COLLE FIVE STAR BANK- 220 LIBE WARSAW NY 14569
HINSHAW & CULBERTSON LLP               8142 SOLUTIONS CENTER DRIVE CHICAGO IL 60677
HINSHAW DANIELSON & MARQUESS PC        103 W STATE ST MARSHALLTOWN IA 50158
HINSON, EBONY                          ADDRESS ON FILE
HINSON, LISA                           ADDRESS ON FILE
HINTON TOWNSHIP                        HINTON TOWNSHIP - TREASU PO BOX 60 LAKEVIEW MI 48850
HINTZ, MATTHEW                         ADDRESS ON FILE
HIOTT, JENNIFER                        ADDRESS ON FILE
HIPPE, JASMINE                         ADDRESS ON FILE
HIPPO                                  101 W 6TH ST 5TH FL AUSTIN TX 78701
HIPPO                                  191 CASTRO ST B MOUNTAIN VIEW CA 94041
HIPPO                                  P O BOX 49241 SAN JOSE CA 95161
HIPPO INS                              P O BOX 49219 SAN JOSE CA 95161
HIPPO INS                              P O BOX 49247 SAN JOSE CA 95161
HIRAM TOWN                             HIRAM TOWN - TAX COLLECT 25 ALLARD CIRCLE HIRAM ME 04041
HIROCHO, DEONDRE                       ADDRESS ON FILE
HIROCHO, KAZUMASA                      ADDRESS ON FILE
HIS TO OWN CONSTRUCTION                3611 AVALON CASTLE DR SPRING TX 77386
HIS WILL CONST ROSIE &                 DONALD COLEMAN 5460 W FERDINAND CHICAGO IL 60644
HIS WILL CONSTRUCTION                  5460 W FERDINAND ST CHICAGO IL 60644
HISCO ENVIRONMENTAL, LLC               3604 FERNANDINA RD. COLUMBIA SC 29210
HISPANO- AMERICANO INS                 4721 N MAIN AVE HOUSTON TX 77009
HISTORIC RESTORATIONS                  INC 875 NORTH AVE MACON GA 31211
HITCHCOCK COUNTY                       HITCHCOCK COUNTY - TREAS PO BOX 248 TRENTON NE 69044
HITCHCOCK, LAURA                       ADDRESS ON FILE
HITESH PATEL                           5408 CRANSTON CT GLEN ALLEN VA 23059
HITT, MICHAEL                          ADDRESS ON FILE
HITZEL, ROXANN                         ADDRESS ON FILE
HIX, MARISSA                           ADDRESS ON FILE
HIXON TOWN                             HIXON TWN TREASURER N15042 FRENCHTOWN AVE WITHEE WI 54498
HIXTON TOWN                            HIXTON TWN TREASURER N8974 POLE GROVE RD HIXTON WI 54635
HMIA                                   2626 CANAL ST 3RD FL NEW ORLEANS LA 70119
HMN CONSTRUCTION CORP                  2606 PLAYUELA AGUADILLA PR 00603
HMN INC                                GROUND RENT PO BOX 393 STEVENSON MD 21153
HN INSURANCE SERVICES                  P O BOX 421547 ATLANTA GA 30342
HNL MARKETING LLC                      JOSEPH SAMUEL THACKER 2008 OAK HOLLOW DR. BEDFORD TX 76021
HO, ANGEL                              ADDRESS ON FILE
HO, FREDERICK                          ADDRESS ON FILE
HO, THUYTAM                            ADDRESS ON FILE
HO-HO-KUS                              HO-HO-KUS - TAX COLLECTO 333 WARREN AVENUE HO-HO-KUS NJ 07423
HOA CAPITAL RESOLUTIONS, LLC           1701 PENNSYLVANIA AVE, NW SUITE 300 WASHINGTON DC 20006
HOA COLLECTIONS LLC                    6375 S PECOS RD STE 214 LAS VEGAS NV 89120
HOA FINANCIAL SERVICES LLC             1820 NE JENSEN BEACH BLVD JENSEN BEACH FL 34957
HOA LAWYERS GROUP LLC                  9500 WEST FLAMINGO RD SUITE 204 LAS VEGAS NV 89147
HOA MANAGEMENT COMPANY                 P. O. BOX 10000 3205 LAKESIDE VILLAGE DRIVE PRESCOTT AZ 86304
HOANG, CHI                             ADDRESS ON FILE
HOANG, CINDY                           ADDRESS ON FILE
HOAR, LANCE                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 577 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 603 of 1490
Claim Name                             Address Information
HOBAN INS                              18 HICKORY ST FRANKFORD DE 19945
HOBART VILLAGE                         HOBART VILLAGE - CLERK P.O. BOX 53 HOBART NY 13788
HOBART VILLAGE                         BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
HOBBS, FELICIA                         ADDRESS ON FILE
HOBBS, RUDY                            ADDRESS ON FILE
HOBOKEN CITY -ABATEMENT                HOBOKEN CITY - TAX COLLE 94 WASHINGTON STREET HOBOKEN NJ 07030
HOBOKEN CITY -FISCAL                   HOBOKEN CITY -TAX COLLEC 94 WASHINGTON STREET HOBOKEN NJ 07030
HOCHHEIM PRAIRIE FARM                  500 HWY 77-A NORTH YOAKUM TX 77995
HOCHHEIM PRAIRIE FARM                  MUT INS ASSOC 500 S US HIGHWAY 77A YOAKUM TX 77995
HOCKESSIN HOLDINGS, INC., AS TRUSTEE   KENNETH S. HARTER 5080 SPECTRUM DRIVE, SUITE 1000-E ADDISON TX 75001
HOCKING COUNTY                         HOCKING COUNTY - TREASUR PO BOX 28 LOGAN OH 43138
HOCKING COUNTY TREASURER               1 E MAIN ST LOGAN OH 43138
HOCKLEY COUNTY                         HOCKLEY COUNTY - TAX COL 624 AVENUE H, SUITE 101 LEVELLAND TX 79336
HODGDON TOWN                           HODGDON TOWN -TAX COLLEC 179 HODGDON MILLS ROAD HODGDON ME 04730
HODGE, JARVAS                          ADDRESS ON FILE
HODGE, KIASI                           ADDRESS ON FILE
HODGE, MARK                            ADDRESS ON FILE
HODGEMAN COUNTY                        HODGEMAN COUNTY - TREASU 500 MAIN ST JETMORE KS 67854
HODGENVILLE CITY                       CITY OF HODGENVILLE - CL PO BOX 189 HODGENVILLE KY 42748
HODGES FORD INS AGENCY                 1957 RAINBOW DR GADSDEN AL 35901
HODGES PAINTING & REMODELING           THOMAS BRANDON HODGES 258 GLEN OAK CIRCLE RIDGEWAY VA 24148
HODGES, DAVID                          ADDRESS ON FILE
HODGES, KRISTIN                        ADDRESS ON FILE
HODOSH, LYON & HAMMER                  41 COMSTOCK PKWY CRANSTON RI 02921
HOEGEN APPRAISAL SERVICES              41 BRIARBROOK DRIVE NORTH KINGSTOWN RI 02852
HOEGLER, MICHAEL                       ADDRESS ON FILE
HOELZ APPRAISALS LLC                   507 BLACK EARTH RD WALES WI 53183
HOEPPNER, KELLY                        ADDRESS ON FILE
HOF, SAMUEL                            ADDRESS ON FILE
HOFBAUER, KEN                          ADDRESS ON FILE
HOFELMAN, ARTHUR                       ADDRESS ON FILE
HOFER, MICHAEL                         ADDRESS ON FILE
HOFFMAN APPRAISAL SERS                 LLC PO BOX 126 ROSE HILL KS 67133
HOFFMAN INS GROUP                      P O BOX 709 SUGARLAND TX 77487
HOFFMAN INS GRP                        14905 SW FRWY STE 200 SUGAR LAND TX 77478
HOFFMAN INSURANCE GROUP, LLC           14905 SOUTHWEST FREEWAY 200 SUGAR LAND TX 77478
HOFFMAN, MARK                          ADDRESS ON FILE
HOFFMAN, MARTHA                        ADDRESS ON FILE
HOFFMAN, SHEILA                        ADDRESS ON FILE
HOHENBERGER, MAXANN                    ADDRESS ON FILE
HOHENWALD CITY                         HOHENWALD CITY-TREASURER 118 W LINDEN AVE HOHENWALD TN 38462
HOKE COUNTY                            HOKE COUNTY - TAX COLLEC 227 N. MAIN ST. RAEFORD NC 28376
HOKE COUNTY REGISTER OF DEEDS          113 CAMPUS AVE RAEFORD NC 28376
HOKE COUNTY TAX COLLECTOR              PO BOX 217 RAEFORD NC 28376-0217
HOLBROOK INS AGCY                      29856 NWESTERN HWY SOUTHFIELD MI 48034
HOLBROOK TOWN                          HOLBROOK TOWN - TAX COLL 50 NORTH FRANKLIN STREET HOLBROOK MA 02343
HOLBROOK, FRANK                        ADDRESS ON FILE
HOLCOMBE LAND DEVELOPMENT INC          2215 C W PALMETTO ST STE 200 FLORENCE SC 29501
HOLDEN BEACH TOWN                      HOLDEN BEACH TOWN - TREA 110 ROTHSCHILD HOLDEN BEACH NC 28462



Epiq Corporate Restructuring, LLC                                                                  Page 578 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 604 of 1490
Claim Name                              Address Information
HOLDEN INS AGENCY INC                  823 BELNAP ST SUITE 121 SUPERIOR WI 54880
HOLDEN MUNICIPAL LIGHT DEPARTMENT      1 HOLDEN STREET HOLDEN MA 01520
HOLDEN RIDGE OWNERS ASSOCIATION, INC   4735 OLD CANOE CREEK RD SAINT CLOUD FL 34769
HOLDEN ROOFING, INC                    2128 FIRST STREET ROSENBERG TX 77471
HOLDEN TOWN                            HOLDEN TOWN -TAX COLLECT 1204 MAIN STREET HOLDEN MA 01520
HOLDEN TOWN                            HOLDEN TOWN - TAX COLLEC 570 MAIN ROAD HOLDEN ME 04429
HOLDEN, THOMAS                         ADDRESS ON FILE
HOLDER, PRISMA                         ADDRESS ON FILE
HOLDERNESS TOWN                        HOLDERNESS TOWN-TAX COLL P.O. BOX 203 HOLDERNESS NH 03245
HOLDINESS, BETTY                       ADDRESS ON FILE
HOLDING TOWNSHIP                       JULIANNE EBNET 41249 190TH AVE. ALBANY MN 56307
HOLEY NAVARRE WATER SYSTEMS INC        PO BOX 6539 NAVARRE FL 32566
HOLHOUSE SERVICES                      JON HOLMAN JON HOLMAN 811 1/2 W 6TH STREET ANDERSON IN 46016
HOLIDAY BEACH HOME TRACTS              26100 N US HWY 101 HOODSPORT WA 98548
HOLIDAY CITY @ BERKELEY SHAREOWNERS    631 JAMAICA BLVD. TOMS RIVER NJ 08757
CORP
HOLIDAY CITY ASSOCIATION               2170 YORKTOWNE BLVD TOMS RIVER NJ 08753
HOLIDAY CITY ASSOCIATION               NANCY DENNY 2170 YORKTOWNE BLVD. TOMS RIVER NJ 08753
HOLIDAY CITY ASSOCIATION               2170 YORKTOWNE BLVD TOMS RIVER NJ 22181-6189
HOLIDAY CITY AT BERKELEY               SHAREOWNERS CORP 631 JAMAICA BOULEVARD TOMS RIVER NJ 08757
HOLIDAY CITY MONROE HOMEOWNERS, INC    600 CARIBBEAN WAY WILLIAMSTOWN NJ 08094
HOLIDAY CITY ORGANIZATION              1846 YORKTOWNE BOULEVARD TOMS RIVER NJ 08753
HOLIDAY CITY SOUTH HOMEOWNERS CORP     139 SANTIAGO DRIVE TOMS RIVER NJ 08757
HOLIDAY CITY WEST HOMEOWNERS           45 CABRILLO BOULEVARD TOMS RIVER NJ 08757
CORPORATION
HOLIDAY HEIGHTS HOME OWNERS ASSOCIATION 96 PRINCE CHARLES DRIVE TOMS RIVER NJ 08757
HOLIDAY ISLAND SUBURBAN IMPROVEMENT    110 WOODSDALE DRIVE HOLIDAY ISLAND AR 72631-4641
DIST
HOLIDAY VILLAGE CSA                    P.O. BOX 60002 NEWARK NJ 07101
HOLIDAY WEST MOBILE HOME PARK          35777 FORD ROAD WESTLAND MI 48185
HOLIDAY, SUZETTE                       ADDRESS ON FILE
HOLLADAY CONSTRUCTION                  17300 FAIRWAY DR ATHENS AL 35613
HOLLAND & HOLLAND PROP                 6539 DARREN DRIVE OLIVE BRANCH MS 38654
HOLLAND & KNIGHT LLP                   PO BOX 864084 ORLANDO FL 32886-4084
HOLLAND APPRAISAL SERVICES INC         599 HIGHWAY 58 CAPE CARTERET NC 28584
HOLLAND CITY                           HOLLAND CITY - TREASURER 270 S RIVER AVE HOLLAND MI 49423
HOLLAND CS (COMBINED TNS               HOLLAND CS - TAX COLLECT PO BOX 404 HOLAND NY 14080
HOLLAND GROUP APPRAISALS LLC           6269 CALLICOTT AVENUE WOODLAND HILLS CA 91367
HOLLAND HOMES                          BRIAN HOLLAND 45 CAROL AVE PEMBROKE MA 02359
HOLLAND MTL FIRE                       265 S MAIN ST CEDAR GROVE WI 53013
HOLLAND PATENT C S (CM                 HOLLAND PATENT C S - COL 9601 MAIN STREET HOLLAND PATENT NY 13354
HOLLAND TAX COLLECTOR                  27 STURBRIDGE ROAD HOLLAND MA 01521
HOLLAND TOWN                           HOLLAND TOWN - TAX COLLE 27 STURBRIDGE ROAD HOLLAND MA 01521
HOLLAND TOWN                           HOLLAND TOWN - TAX COLLE 120 SCHOOL ROAD DERBYLINE VT 05830
HOLLAND TOWN                           JUNE MCARTHUR-TAX COLLEC PO BOX 404 HOLLAND NY 14080
HOLLAND TOWN                           HOLLAND TWN TREASURER W3005 COUNTY RD G CEDAR GROVE WI 53013
HOLLAND TOWN                           BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
HOLLAND TOWN                           HOLLAND TWN TREASURER W7937 COUNTY ROAD MH HOLMEN WI 54636
HOLLAND TOWN                           TAX COLLECTOR W7937 COUNTY ROAD MH HOLMEN WI 54636
HOLLAND TOWNSHIP                       HOLLAND TWP - COLLECTOR 61 CHURCH ROAD MILFORD NJ 08848


Epiq Corporate Restructuring, LLC                                                                   Page 579 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 605 of 1490
Claim Name                             Address Information
HOLLAND TOWNSHIP                       HOLLAND TOWNSHIP - TREAS 353 N 120 ST HOLLAND MI 49424
HOLLAND TOWNSHIP                       HOLLAND TOWNSHIP - TREAS 9312 S YOUNG RD FALMOUTH MI 49632
HOLLAND, LATWAN                        ADDRESS ON FILE
HOLLAND, LEONARD                       ADDRESS ON FILE
HOLLAND, RITA                          ADDRESS ON FILE
HOLLANDALE CITY                        HOLLANDALE CITY-TAX COLL PO BOX 395 HOLLANDALE MS 38748
HOLLANDALE VILLAGE                     HOLLANDALE VLG TREASURER PO BOX 55 / 200 5TH AVE HOLLANDDALE WI 53544
HOLLANDER GOODE & LOPEZ PA             314 SOUTH FEDERAL HIGHWAY DANIA BEACH FL 33004
HOLLANDS GEN CONTRACTORS               80 FORGE RD LEXINGTON VA 24450
HOLLENBACK TOWNSHIP                    JULIE HART - TAX COLLECT 24 CHESTNUT LANE WAPWALLOPEN PA 18660
HOLLER LAW FIRM LLC                    185 PLAINS ROAD STE 100W MILFORD CT 06461
HOLLEY C S (TN CLARENDON               HOLLEY C S - TAX COLLECT 3800 N MAIN ST HOLLEY NY 14470
HOLLEY C S (TN OF MURRAY               HOLLEY C S-TAX COLLECTOR 3800 N MAIN ST HOLLEY NY 14470
HOLLEY CEN SCH (TN OF CL               HOLLEY CEN SCH - TAX COL 3800 NORTH MAIN STREET HOLLEY NY 14470
HOLLEY INS                             1604 A MOCKINGBIRD CT FLORENCE AL 35630
HOLLEY NAVARRE WATER SYSTEMS INC       PO BOX 6539 NAVARRE FL 32566
HOLLEY VILLAGE                         HOLLEY VILLAGE-CLERK 72 PUBLIC SQUARE HOLLEY NY 14470
HOLLIDAY INTERIORS                     1004 SPRING CYPRESS RD SPRING TX 77373
HOLLIDAYSBURG BORO                     HOLLIDAYSBURG BORO - COL 223 BEDFORD STREET HOLLIDAYSBURG PA 16648
HOLLIDAYSBURG S.D./ALLEG               HOLLIDAYSBURG AREA SD - 892 OLD ROUTE 22 DUNCANSVILLE PA 16635
HOLLIDAYSBURG S.D./BLAIR               HOLLIDAYSBURG AREA SD - 556 HILLSIDE VIEW DRIVE DUNCANVILLE PA 16635
HOLLIDAYSBURG S.D./DUNCA               DENISE L LLOYD - TAX COL 919 8TH AVENUE DUNCANSVILLE PA 16635
HOLLIDAYSBURG S.D./FRANK               KATHRYN HILEMAN-TAX COLL 2065 SCOTCH VALLEY ROAD HOLLIDAYSBURG PA 16648
HOLLIDAYSBURG S.D./HOLLI               HOLLIDAYSBURG AREA SD - 223 BEDFORD STREET HOLLIDAYSBURG PA 16648
HOLLIDAYSBURG S.D./JUNIA               HOLLIDAYSBURG AREA SD - 1934 KNOB ROAD PORTAGE PA 15946
HOLLIE BAUMEISTER                      6911 FOXHURST LN HUMBLE TX 77338
HOLLIN HOME REMODELING                 LLC 2221JUSTIN RD STE199-129 FLOWER MOUND TX 75028
HOLLINGSWORTH                          RIDDLEBERGER INS LLC 405 S 5TH AVE DENTON MD 21629
HOLLINGSWORTH ROOFINGLLC               1966 IRON CITY RD ANNISTON AL 36207
HOLLINGTON CONDOMINIUM ASSOCIATION     RESIDENTIAL REALTY GROUP, INC 3600 CRONDALL LANE, SUITE 103 OWINGS MILLS MD
                                       21117
HOLLIS APPRAISALS INC                  2974 HARTLEY ROAD WEST JACKSONVILLE FL 32257
HOLLIS TOWN                            HOLLIS TOWN - TAX COLLEC 7 MONUMENT SQUARE HOLLIS NH 03049
HOLLIS TOWN                            HOLLIS TOWN - TAX COLLEC 34 TOWN FARM ROAD HOLLIS ME 04042
HOLLIS, LAWANDA                        ADDRESS ON FILE
HOLLISTER INSURORS                     PO BOX 1350 BAY CITY TX 77404-1350
HOLLISTON TOWN                         HOLLISTON TOWN - TAX COL 703 WASHINGTON STREET HOLLISTON MA 01746
HOLLISTON VILLAS                       706 WEST BROADWAY 204 GLENDALE CA 91204
HOLLISTON WATER/SEWER LI               HOLLISTON TOWN - TAX COL 703 WASHINGTON STREET HOLLISTON MA 01746
HOLLOMAN, TONIA                        ADDRESS ON FILE
HOLLON HOME IMPROVEMENT                JAMES HOLLON 1252 RIVER RD UNIT 15 EDGEWATER NJ 07020
HOLLORAN, NORA                         ADDRESS ON FILE
HOLLOW CREEK CITY                      CITY OF HOLLOW CREEK - C 7504 FEGENBUSH LANE BLDG LOUISVILLE KY 40228
HOLLOWAY, KARI                         ADDRESS ON FILE
HOLLOWAY, LINDA                        ADDRESS ON FILE
HOLLY K LISKA TAX COLLECTOR            207 THIRD STREET HANOVER PA 17331
HOLLY LAKE ASSOCIATION                 15951 SW 41ST STREET 300 C/O NEXTGENMANAGEMENT, LLC DAVIE FL 33331
HOLLY LAKE RANCH ASSOCIATION           220 HOLLY LODGE CIRCLE HOLLY LAKE RANCH TX 75765
HOLLY SPRING CITY                      HOLLY SPRING -TAX COLLEC 3237 HOLLY SPRINGS PARKW HOLLY SPRINGS GA 30115



Epiq Corporate Restructuring, LLC                                                                   Page 580 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 606 of 1490
Claim Name                              Address Information
HOLLY TOWNSHIP                          HOLLY TOWNSHIP - TREASUR 102 CIVIC DR HOLLY MI 48442
HOLLY TRANQUILLO                        4175 THALIA STATION CIR VIRGINIA BEACH VA 23452
HOLLY TWEED                             938 DEXTER CORNER RD TOWNSEND DE 19734
HOLLY VILLAGE                           HOLLY VILLAGE - TREASURE 300 EAST ST; KARL RICHTE HOLLY MI 48442
HOLLYVALE RENTAL HOLDINGS, LLC          2015 MANHATTAN BEACH BLVD STE 100 REDONDO BEACH CA 90278
HOLLYVILLA CITY                         CITY OF HOLLY VILLA - CL PO BOX 100 FAIRDALE KY 40118
HOLM APPRAISALS                         6908 W 82ND ST BLOOMINGTON MN 55438
HOLM INTERNATIONAL PROPERTIES           DARIUS RAFIE MORTENSON & RAFIE 10781 W TWAIN AVE LAS VEGAS NV 89135
HOLM INTERNATIONAL PROPERTIES LLC       DARIUS RAFIE MORTENSON & RAFIE 10781 W TWAIN AVE LAS VEGAS NV 89135
HOLM INTERNATIONAL PROPERTIES LLC       PETER MORTENSON MORTENSON & RAFIE LLP 10781 W TWAIN AVE LAS VEGAS NV 89135
HOLM, ANDREW                            ADDRESS ON FILE
HOLMAN FLOOR COMPANY, INC.              PO BOX 968 ALEXANDER CITY AL 35011
HOLMAN, MICHAEL                         ADDRESS ON FILE
HOLMDEL TOWNSHIP                        HOLMDEL TWP - COLLECTOR 4 CRAWFORDS CORNER RD HOLMDEL NJ 07733
HOLMEN VILLAGE                          HOLMEN VLG TREASURER PO BOX 158 / 421 S MAIN HOLMEN WI 54636
HOLMES & SONS ROOFING/PAINTING, INC.    2995 NW 6TH CT. FORT LAUDERDALE FL 33311
HOLMES CITY FARMERS MUT                 2308 S BROADWAY 10 ALEXANDRIA MN 56308
HOLMES CITY FARMERS MUT                 INSURANCE 2308 S BROADWAY 10 ALEXANDRIA MN 56308
HOLMES COUNTY                           HOLMES COUNTY-TAX COLLEC 224 N WAUKESHA ST BONIFAY FL 32425
HOLMES COUNTY                           HOLMES COUNTY-TAX COLLEC 1 COURT SQUARE LEXINGTON MS 39095
HOLMES COUNTY                           HOLMES COUNTY - TREASURE 75 E CLINTON ST, SUITE 1 MILLERSBURG OH 44654
HOLMES COUNTY CHANCERY CLERK            PO BOX 1211 LEXINGTON MS 39095
HOLMES COUNTY CLERK OF CIRCUIT CT       PO BOX 397 BONIFAY FL 32425
HOLMES COUNTY TAX COLLECTOR             1 COURT SQUARE LEXINGTON MS 39095
HOLMES DISPOSITION, CORP                P.O. BOX 483 MODENA NY 12548
HOLMES TOWNSHIP                         HOLMES TOWNSHIP - TREASU W7816 EISERLE LANE DAGGETT MI 49821
HOLMES, DERRINEKA                       ADDRESS ON FILE
HOLMES, MARY                            ADDRESS ON FILE
HOLMES, QIANA                           ADDRESS ON FILE
HOLMES, STEVE                           ADDRESS ON FILE
HOLMES, TREVA                           ADDRESS ON FILE
HOLMES-WAYNE ELECTRIC COOPERATIVE INC   PO BOX 112 MILLERSBURG OH 44654
HOLMGREN, JUNE                          ADDRESS ON FILE
HOLP CONSTRUCTION INC                   5713 SAWYERS GREEN TRAIL SEYMOUR TN 37865
HOLQUIN, ABDON                          ADDRESS ON FILE
HOLSCHBACH, KELSEY                      ADDRESS ON FILE
HOLSO, JAMESON                          ADDRESS ON FILE
HOLSTON, BRIDGETTE                      ADDRESS ON FILE
HOLT CARPENTRY                          8897 E SHARON DR SCOTTSDALE AZ 85260
HOLT COUNTY                             HOLT COUNTY - COLLECTOR 102 W. NODAWAY ST OREGON MO 64473
HOLT COUNTY                             HOLT COUNTY - TREASURER PO BOX 648 ONEILL NE 68763
HOLT INS AGENCY                         P O BOX 547 RANCO CUCAMONGA CA 91729
HOLT INSURANCE AGENCY                   PO BOX 1467 DAYTON TX 77535
HOLTAN, RYAN                            ADDRESS ON FILE
HOLTH & KOLLMAN LLC                     58 HUNTINGTON STREET NEW LONDON CT 06320
HOLTON TOWN                             HOLTON TWN TREASURER 3496 TOWN HALL ROAD ABBOTSFORD WI 54405
HOLTON TOWNSHIP                         HOLTON TOWNSHIP - TREASU 6511 HOLTON WHITEHALL RD HOLTON MI 49425
HOLTZ, CHAD                             ADDRESS ON FILE
HOLTZCLAW, APRIL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 581 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 607 of 1490
Claim Name                              Address Information
HOLUB INS AGENCY                       3526 E FM 528 STE 201 FRIENDSWOOD TX 77546
HOLWAY TOWN                            HOLWAY TWN TREASURER N744 HAMM DR OWEN WI 54460
HOLYOKE CITY                           HOLYOKE CITY - TAX COLLE 536 DWIGHT ST ROOM 13 HOLYOKE MA 01040
HOLYOKE MUTUAL INS CO                  HOLYOKE SQUARE PO BOX 981066 BOSTON MA 02298
HOLYOKE WATER WORKS                    20 COMMERCIAL ST. HOLYOKE MA 01040
HOM-WERKS LLC                          6725 SEA TURTLE WAY FORT WORTH TX 76135
HOMAN PAINTING                         JOHN HOMAN JR. 2602 AMES AVE CHEYENNE WY 82001
HOME & LAND PROS LLC                   ATTN: ROSIE ELLIOTT 1061 CALVARY CHURCH RD BISHOPVILLE SC 29010
HOME - ONE ROOFING                     ROBERT E SHERWOOD 17821 BENT TREE RIDGE COUNCIL BLUFFS IA 51503
HOME AGAIN ROOF CONST                  8030 S MEMORIAL DR B TULSA OK 74133
HOME ALLIANCE REALTY                   ATTN: LISA LOPEZ 142 E. BAY AVE MANAHAWKIN NJ 08050
HOME AND LAND BROKERS INC              1865 VETERANS PARK DR SUITE 304 NAPLES FL 34109
HOME APPRAISING GROUP                  INC 18 CAMPUS BLVD STE 100 NEWTOWN SQUARE PA 19073
HOME ASSOCIATION SOLUTIO               PO BOX 26145 OVERLAND PARK KS 66225
HOME BUILDERS CONTRACTORS              ZACH LAUGHLIN 4116 N. COLONY BLVD THE COLONY TX 75056
HOME BUYERS REALTY                     24 WEST TENTH STREET TRACY CA 95376
HOME BUYERS REALTY                     632 W 11TH ST STE 215 TRACY CA 95376
HOME COMPLIANCE SERVICES               401 E CORPORATE DR SUITE 290 LEWISVILLE TX 75067
HOME CRAFTERS NICK FITZGERALD          NICK FITZGERALD 2219 ASHLEY PARK PLANO TX 75074
HOME DEPOT                             2455 PACES FERRY RD NW ATLANTA GA 30339
HOME DEPOT FOR ACCT OF                 ANNIE MARBURY 703 EDMON AVE OPELIKA AL 36804
HOME DEPOT FOR ACCT OF                 EDWARD GARCIA 117 BRANDYWINE LN VICTORIA TX 77901
HOME DEPOT FOR ACCT OF                 DONALD R EVANS 24360 RIMCREST LN MORENO VALLEY CA 92557
HOME DEPOT FOR THE ACCT                OF SHAKIA WHITEHURST 25 CANAAN RD STRATFORD CT 06614
HOME DEPOT FOR THE ACCT                OF GARY GREGUS 210 FAWN DR HARLEYSVILLE PA 19438
HOME DEPOT FOR THE ACCT                OF CHARLOTTE ARMSTRONG 1620 COAL SHOVEL TRAIL CONYERS GA 30013
HOME DEPOT FOR THE ACCT                OF MYRIAME THERESIAS 3579 SW 69TH WAY MIRAMAR FL 33023
HOME DEPOT FOR THE ACCT                OF CHESTER GADSON 5057 WINTERBERRY DR INDIANAPOLIS IN 46254
HOME DEPOT FOR THE ACCT                OF ZIAD QASSAS 3502 IRON LOFT CT KATY TX 77450
HOME DEPOT U.S.A., INC.                2455 PACES FERRY ROAD ATLANTA GA 30339
HOME DEPOT USA INC                     2455 PACES FERRY RD SE ATLANTA GA 30339
HOME DESIGN MFG                        PO BOX 527 FONTANA WI 53125
HOME EQUITY LOAN TRUST 1998-C          US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
HOME EQUITY MORT ASSET-BACKED TRST     SERIES INDS 2006-2B DEUTSCHE BANK NTL TRUST CO AS TRUSTEE 1761 EACH ST.
                                       ANDREWS PLACE SANTA ANA CA 92705-4934
HOME EQUITY MORT LOAN ASSET-BACKED TRST SERIES INDS 2006-3 DEUTSCHE BANK NTL TRUST CO AS TRUSTEE 1761 EACH ST. ANDREWS
                                        PLACE SANTA ANA CA 92705-4934
HOME EQY LOAN PT CERT, SERIES 2006-HSA1 BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET -
                                        12TH FLOOR PITTSBURGH PA 15262
HOME EVOLUTION CONTRAC &               JEREMY & LISA LEUBNER 22 CRESEENT TERR COHOES NY 12047
HOME EVOLUTION CONTRACTOR              ALEXANDER KOTSYUBA 323 FARM TO MARKET RD MECHANICVILLE NY 12118
HOME FARMERS MUTUAL INS                P O BOX 207 TEUTOPOLIS IL 62467
HOME FIRST AGENCY                      PO BOX 9770 MARYVILLE TN 37802
HOME FIRST TITLE GROUP LLC             MICHELLE BLACK 165 CROFTON BLVD 201 CROFTON MD 21114
HOME IMPROVEMENT                       325 SOUTHFIELD DR BROCKTON MA 02302
HOME IMPROVEMENT LOAN TRUST 1995-C     US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
HOME IMPROVEMENT LOAN TRUST 1995-D     US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
HOME IMPROVEMENT LOAN TRUST 1995-F     US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
HOME IMPROVEMENT LOAN TRUST 1996-A     US BANK NATIONAL ASSOCIATION AS TRUSTEE US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292


Epiq Corporate Restructuring, LLC                                                                 Page 582 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 608 of 1490
Claim Name                           Address Information
HOME IMPROVEMENT SERVICES, INC.      P.O. BOX 1409 CLAYTON NC 27528
HOME IMPROVEMENT SURGEON             920 OAK ST 1ST FL ROSELLE NJ 07203
HOME INNOVATIONS                     17424 W GRAND PKWYS 146 SUGAR LAND TX 77479
HOME IPRV & HOME EQUITY LOAN TRST    US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
1996-C
HOME IPRV & HOME EQUITY LOAN TRST    US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
1996-D
HOME IPRV & HOME EQUITY LOAN TRST    US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
1996-F
HOME IPRV & HOME EQUITY LOAN TRST    US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
1997-B
HOME IPRV & HOME EQUITY LOAN TRST    US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
1997-C
HOME IPRV & HOME EQUITY LOAN TRST    US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
1997-D
HOME IPRV & HOME EQUITY LOAN TRST    US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
1997-E
HOME IPRV & HOME EQUITY LOAN TRST    US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
1998-B
HOME LOAN INSURANCE AGY              PO BOX 100 GRAND JUNCTION CO 81502
HOME LOAN TRUST 2006-HI3             THE BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS PITTSBURGH PA
                                     15262
HOME LOAN TRUST 2006-HI4             THE BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS PITTSBURGH PA
                                     15262
HOME LOGIC LLC & JAME &              SANDRA SAULS 45 NORTH RIDGE DR LOUISBURG NC 27549
HOME MASTERS                         2232 S VINEYARD AVE ONTARIO CA 91761
HOME MASTERS INTL &                  NABIL & MERVAT MIKHAIL 2232 S VINEYARD AVE ONTARIO CA 91761
HOME MUT INS ASSOC OF                CARROLL CO PO BOX 367 MANNING IA 51455
HOME MUT INS ASSOC OF                P O BOX 367 MANNING IA 51455
HOME MUTUAL INS OF                   502 2ND AVE N WAHPETON ND 58075
HOME MUTUAL INS OF                   RICHLAND COUNTY 502 2ND AVE N WAHPETON ND 58075
HOME OWNERS INSURANCE                6101 ANACAPRIE BLVD LANSING MI 48917
HOME PERFECT RESTORATION             HOME PERFECT CARPET AND TILE CLEANING PO BOX 892105 TEMECULA CA 92589
HOME PERFORMANCE SOLUTIONS LLC       NATHAN D. HILL 26701 E. 267TH ST HARRISONVILLE MO 64701
HOME PLACE REALTY                    450 STATE RD 13N 106 SAINT JOHNS FL 32259
HOME PLACE REALTY                    L&J REAL ESTATE LLC 450 STATE ROAD 13N, SUITE 106 ST JOHNS FL 32259
HOME POINTE REAL ESTATE              1301 E 17TH ST, STE2 IDAHO FALLS ID 83404
HOME POINTE REAL ESTATE              1840 E 17TH STREET IDAHO FALLS ID 83404
HOME PRIDE CONTRACTORS, INC.         5202 Q STREET OMAHA NE 68117
HOME PRO AMERICA LLC                 15301 EDINBOROUGH AVE NE PRIOR LAKE MN 55372
HOME PRO OF THE                      CAROLINAS LLC PO BOX 2746 ROCK HILL SC 29732
HOME PRO OF VIRGINIA LLC             LEON FORD 2411 CHESTER HILL CIR N CHESTERFIELD VA 23234
HOME PRO ROOFING, LLC                RYAN P HAWLEY 728 S WESTLAND DR. APPLETON WI 54914
HOME PROVIDERS LTD                   4060 BRIDGECREEK DR ROCKWALL TX 75032
HOME PUBLIC ADJ INC                  1803 HARTEL AVE PHILADELPHIA PA 19111
HOME QUEST REALTY                    ATTN: ELLIE GEORGE 1575 E. MCANDREWS RD. 200 MEDFORD OR 97504
HOME REALTY                          149 W 22ND ST BUENA VISTA VA 24416
HOME REBUILD SERVICES                LLC PO BOX 2636 CUMMING GA 30028
HOME REMEDY LLC                      9505 YUPONDALE HOUSTON TX 77080
HOME REPAIR SPECIALISTS, LLC         PO BOX 1509 GARDENDALE AL 35071
HOME SERVICE DOCTORS                 9821 GODWIN DRIVE MANASSAS VA 20110


Epiq Corporate Restructuring, LLC                                                              Page 583 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 609 of 1490
Claim Name                             Address Information
HOME SOLUTIONS                         TRAFFANSTEDT ENTERPRISES LLC 3304 PEPPERELL PKWY, STE 2 OPELIKA AL 36801
HOME SOLUTIONS                         9501 SLAUSON AVE PICO RIVERA CA 90660
HOME SOLUTIONS D&L AND                 MICHAEL & LAKESHA FERRY 3190 AUDUBON CT ZACHARY LA 70791
HOME SOLUTIONS D&L LLC                 3190 AUDUBON CT ZACHARY LA 70791
HOME SOLUTIONS ROOFING                 AMERIHOME SOLUTIONS, LLC 320 CLEEK DRIVE SUMMERFIELD NC 27358
HOME SOURCE REALTY INC.                804 W MAIN STREET RIVERTON WY 82501
HOME STATE CNTY MTL INS                P O BOX 8036 WACO TX 76714
HOME TAILOR                            3105 GLENRIDGE DR PALM HARBOR FL 34685
HOME TAX SOLUTIONS LLC                 4849 GREENVILLE AVE STE 1620 DALLAS TX 75206
HOME TEAM ROOFING, INC.                HOMETEAM ROOFING INC 820 N GLENVILLE RICHARDSON TX 75081
HOME TOWN BUILDERS                     103 MINNESOTA ST SE REINIER WA 98576
HOME TOWN HANDYMAN                     28 AFONSO WAY MILLVILLE MA 01529
HOME TOWN HANDYMAN &                   SCOTT & LAURA CRISAFULLI 52 HARDING ST MILFORD MA 01757
HOME TOWNSHIP                          HOME TOWNSHIP - TREASURE 1251 M-46 EDMORE MI 48829
HOME TOWNSHIP                          HOME TOWNSHIP - TREASURE 10158 N CENTERLINE RD BITELY MI 49309
HOME TRUST MANAGEMENT, LLC             1802 NORTH ALAFAYA TRAIL ORLANDO FL 32826
HOME TURF ADVANTAGE                    3681 NW 119 AVE SUNRISE FL 33323
HOME TURF ADVANTAGE                    JAMES WILLIAM ENGLE III 3681 NW 119 AVENUE SUNRISE FL 33323
HOME-MART INC                          9516 E ADMIRAL PLACE TULSA OK 74115
HOME-PRO RESTORATION, INC.             1340 REMINGTON RD SUITE J SCHAUMBURG IL 60173
HOME360, INC.                          POST OFFICE BOX 80271 BATON ROUGE LA 70898
HOMEBRIDGE FINANCIAL SERVICES, INC     ERNEST RANALLI, ESQ. THE RANALLI LAW GROUP, PLLC 742 VETERANS MEMORIAL HIGHWAY
                                       HAUPPAUGE NY 11788
HOMEBUYERS INCORPORATED                1423 GRANDVIEW AVE SUITE 101 PAPILLION NE 68046
HOMEBUYERS INCORPORATED                JEANETTE STULL ATWOOD, HOSTEN, BROWN, DEAVER & SPIER P.C. L.L.O.; 575 FALBROOK
                                       BLVD STE 206 LINCOLN NE 68521
HOMECEPTIONAL PROPERTIES LLC           5039 SEMINOE ROAD CHEYENNE WY 82009
HOMECERTS INC.                         195 W MAIN ST 112 LEHI UT 84043
HOMECHEK APPRAISALS                    117 CAPE POINT BLVD CAPE CARTERET NC 28584
HOMECO INC                             11665 FUQUA ST C-300 HOUSTON TX 77034
HOMEFIRST AGENCY                       5000 CLAYTON RD MARYVILLE TN 37804
HOMEFIX CUSTOM REMODELIN               9115-K WHISKEY BOTTOM RD LAUREL MD 20723
HOMEFIX CUSTOM REMODELING CORP         1506 JOH AVE SUITE 188 BALTIMORE MD 21227
HOMEFRONT REALTY AND AUCTION           714 N MILITARY AVE LAWRENCEBURG TN 38464
HOMEGUARD RESTORATION                  HOMEGUARD SERVICES LLC 6850 W 52ND AVE 101 ARVADA CO 80002
HOMEINSURANCE AGENTS.COM               1410 PRISTINE WAY SUGAR LAND TX 77479
HOMEOWNER ASSOCIATION SERVICES, INC    3513 E RUSSELL RD LAS VEGAS NV 89113
HOMEOWNER MANAGEMENT SERVICES, INC.    P.O. BOX 2458 ALPHARETTA GA 30023-2458
HOMEOWNERS ASSOCIATION SERVICES INC    3513 E RUSSELL RD LAS VEGAS NV 89120
HOMEOWNERS CATASTROPHE                 2063 E 3900 S 100 SALT LAKE CITY UT 84124
HOMEOWNERS CATASTROPHE                 2063 EAST 3900 SOUTH SALT LAKE CITY UT 84124
HOMEOWNERS CHOICE                      145 NW CENTRAL PARK PALZA 115 PORT LUCIE FL 34986
HOMEOWNERS CHOICE INS.                 P O BOX 23177 TAMPA FL 33623
HOMEOWNERS CHOICE P & C                P O BOX 23177 TAMPA FL 33623
HOMEOWNERS CHOICE P&C                  P O BOX 5127 CLEARWATER FL 33758
HOMEOWNERS CHOICE PROP &               CASUALTY 5300 W CYPRESS STE 100 TAMPA FL 33607
HOMEOWNERS CONCERNS LLC                10701 MELODY DRIVE 315 NORTHGLENN CO 80234
HOMEOWNERS INS BROKERAG                P O BOX 1110 BEACON NY 12506
HOMEOWNERS INS OF AMER                 P O BOX 167808 IRVING TX 75016



Epiq Corporate Restructuring, LLC                                                                   Page 584 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 610 of 1490
Claim Name                            Address Information
HOMEOWNERS INSURANCE GRP              3600 SOUTH STATE ROAD 7 MIRIMAR FL 33023
HOMEOWNERS OF AMERICA CO              1333 CORP O RATE DR 325 IRVING TX 75038
HOMEOWNERS OF AMERICA CO              1400 CORPORATE DR 300 IRVING TX 75038
HOMEOWNERS OF LA CITA, INC.           PO BOX 105302 ATLANTA GA 30348-5302
HOMEOWNERS OF LAS VERDES, INC         PO BOX 1354 TITUSVILLE FL 32781
HOMEOWNERS OF SHERWOOD FOREST INC     P O BOX 585 MIMS FL 32754
HOMEOWNR CHOICE PROPERTY              & CASUALTY INS CO JAMES COWAN 5300 WEST CYPRESS STREET, SUITE 100 TAMPA FL
                                      33607
HOMEPOINTE REAL ESTATE                ATTN: KEVIN BIRCH 1301 E. 17TH ST. SUITE 2 IDAHO FALLS ID 83404
HOMER (TN OF HOMER) VILL              HOMER VILLAGE - TAX COLL 53 SOUTH MAIN ST HOMER NY 13077
HOMER C S (CMBD TNS)                  HOMER C S - TAX COLLECTO 25 S. MAIN ST HOMER NY 13077
HOMER CENTER S.D./CENTER              HOMER CENTER SD - COLLEC 31 TILLIO LN HOMER CITY PA 15748
HOMER CITY BORO                       THOMAS CITERONI-TAX COLL 15 NORTH MAIN STPOB 45 HOMER CITY PA 15748
HOMER INSURANCE CENTER                509 STERLING HWY STE 201 HOMER AK 99603
HOMER MCCOLLUM & PEGGY                MCCOLLUM 1606 E 29TH ST SHEFFIELD AL 35660
HOMER TOWN                            HOMER TOWN - TAX COLLECT 31 NORTH MAIN STREET HOMER NY 13077
HOMER TOWNSHIP                        HOMER TWP - TAX COLLECTO 2514 DIVIDING RIDGE RD COUDERSPORT PA 16915
HOMER TOWNSHIP                        HOMER TOWNSHIP - TREASUR 522 N HOMER RD MIDLAND MI 48640
HOMER TOWNSHIP                        HOMER TOWNSHIP - TREASUR PO BOX 194 HOMER MI 49245
HOMER VILLAGE                         HOMER VILLAGE - TREASURE PO BOX 155 HOMER MI 49245
HOMER/CNETER SD/HOMER C               THOMAS CITERONI-TC 15 N MAIN ST HOMER CITY PA 15748
HOMERO JARAMILLO                      1929 CHAMBERLAIN ST HOUSTON TX 77093
HOMEROS POOL PLASTERING               607 1-2 GULF BANK RD HOUSTON TX 77037
HOMERVILLE CITY                       HOMERVILLE CITY-TAX COLL 20 S COLLEGE ST SUITE A HOMERVILLE GA 31634
HOMES AMERICA                         700 N GRANT STE 600 ODESSA TX 79761
HOMES AND LAND BROKERS INC.           ATTN: ROBERT CUCCINELLO 3606 ENTERPRISE AVE 233 NAPLES FL 34104
HOMES AND LAND BROKERS INC.           ATTN: ROBERT CUCCINELLO 1865 VETERANS PARK DR, SUITE304 NAPLES FL 34109
HOMES BY HAMMERSMITH INC              13799 PARK BLVD 115 SEMINOLE FL 33776
HOMES DIRECT OF CHANDLER              6420 W ALLISON RD CHANDLER AZ 85226
HOMES DIRECT OF OREGON                LLC 3838 PALM HARBOR DR NE MILLERSBURG OR 97321
HOMES OF PAVO                         207 HARRIS ST PAVO GA 31778
HOMES PRESPECTIVE LLC                 2 EAST SOSSEX PLACE NEW CASTLE DE 19720
HOMESERVE USA CORP                    601 MERRITT 7, 6TH FL. NORWALK CT 06851
HOMESIDE PROPERTIES, INC.             2555 WESTSIDE PKWY, SUITE 600 ALPHARETTA GA 30004
HOMESITE                              LB MAC C7301-L25 1740 BROADWAY SR FL L2 DENVER CO 80274
HOMESITE INS                          P O BOX 414356 BOSTON MA 02241
HOMESITE INS CO                       P O BOX 9154 MARLBOROUGH MA 01752
HOMESITE INS CO                       99 BEDFORD ST BOSTON MA 02111
HOMESITE INS CO                       P O BOX 419361 BOSTONMA MA 02241
HOMESITE INS OF IL                    P O BOX 414356 BOSTON MA 02241
HOMESITE INS OF ILLINOIS              ONE GIECO BLVD FREDRICKSBURG VA 22412
HOMESITE INSURANCE                    BOA LB 414356 MA55270207 2 MORRISSEY BLVD DORCHESTER MA 02125
HOMESITE INSURANCE                    P. O. BOX 414356 BOSTON MA 02241-4356
HOMESITE INSURANCE                    PO BOX 5300 BINGHAMTON NY 13902-9953
HOMESITE INSURANCE                    P O BOX 912470 DENVER CO 80291
HOMESLEY CONSTRUCTION INC             416 S WESTERN AVE MOSES LAKE WA 98837
HOMESMITH FOUNDATION REPAIR           JOHN SMITH 215 TANGLEWOOD DRIVE TOOL TX 75143
HOMESPRING RESIDENTIAL SVCS, LLC      1618 LOCKHILL SELMA RD. SAN ANTONIO TX 78213
(YOHOA)



Epiq Corporate Restructuring, LLC                                                                 Page 585 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 611 of 1490
Claim Name                             Address Information
HOMESTAR CONTRACTING LLC               1267 DELL RIDGE CT ST PETERS MO 63303
HOMESTEAD APPRAISALS INC               2201 DOUBLE CREEK DR2003 ROUND ROCK TX 78664
HOMESTEAD AT MANSFIELD HOMEOWENERS     120 HOMESTEAD DRIVE COLUMBUS NJ 08022
ASSOC
HOMESTEAD BORO                         HOMESTEAD BORO - TAX COL 221 E 7TH AVE. HOMESTEAD PA 15120
HOMESTEAD MANAGEMENT CORPORATION       1499 W 121ST AVENUE 100 WESTMINISTER CO 80234
HOMESTEAD MUT INS                      5291 COUNTY RD II LARSEN WI 54947
HOMESTEAD QUALITY MOBILE HOMES INC     PO BOX 6146 WATERTOWN NY 13601
HOMESTEAD TOWNSHIP                     HOMESTEAD TOWNSHIP - TRE PO BOX 315 HONOR MI 49640
HOMESTEAD VILLAGE HOMEOWNERS           PO BOX 515 WARWICK NY 10990
ASSOCIATION
HOMESTEAD VILLAGE MHC                  7901 N CALIFORNIA DRIVE RALEIGH NC 27616
HOMESTREET ROOFING, INC.               9797 E. EASTER AVE SUITE A CENTENNIAL CO 80112
HOMETELOS, L.P. DBA HOMETRACKER        C/O MORAN & OZBIRN, P.C. ATTN: DAVID W. OZBIRN 8750 N. CENTRAL EXPWY. SUITE
                                       1040 DALLAS TX 75231
HOMETELOS, L.P. DBA HOMETRACKER        ATTN: GRACE RUPPLE 16850 DALLAS PARKWAY SUITE 1200 DALLAS TX 75248
HOMETOWN AMERICA MANAGEMENT            150 N WACKER DRIVE SUITE 2800 CHICAGO IL 60606
HOMETOWN ATLANTIC AGENCY               120 WEST PARK AVENUE SUITE 101PARK AVE STE 10 LONG BEACH NY 11561
HOMETOWN BUILDERS &                    VIOLET JOHNSON 103 MINNESOTA ST SE RAINIER WA 98576
HOMETOWN CRESCENT RUN LLC              150N WACKER DR STE 2800 CHICAGO IL 60606
HOMETOWN OAK POINT I, LLC.             DEBBERA SILVA HOMETOWN COMMUNITIES LIMITED PARTNERSHIP 150 N. WACKER DRIVE,
                                       SUITE 2800 CHICAGO IL 60606
HOMETOWN OAK TREE RANCH, LLC, ET AL.   C. WILLIAMS DAHLIN HART KING A PROFESSIONAL CORPORATION 4 HUTTON CENTRE DRIVE,
                                       SUITE 900 SANTA ANA CA 92707
HOMETOWN REALTY                        LINDA KAY JOYNER 10620 HWY 51 S 3 ATOKA TN 38004
HOMETOWN RESTORATION, LLC              46 LAFAYETTE AVE NEW ROCHELLE NY 10801
HOMETOWN ROOFING, INC                  JOHNNY NESBITT 729 NORTH HARBOUR CITY BLVD MELBOURNE FL 32925
HOMETOWN ROOFING, INC.                 13316 MILLARD AVE OMAHA NE 68137
HOMETOWN ROOFING, LLC                  705 S. FLOYD RD RICHARDSON TX 75080
HOMETOWN SANITATION LLC                815 SIMPSON AVE HOQUIAM WA 98550
HOMETRUST BANK                         PO BOX 10 ASHEVILLE NC 28802
HOMEWERKS LLC                          1416 WRIGHT ST PLEASANT HILL MO 64080
HOMEWIRE REALTY                        11617 W BLUEMOUND ROAD WAUWATOSA WI 53226
HOMEWISEDOCS.COM                       4773 MANGELS BLVD FAIRFIELD CA 94534
HOMEWORKS                              TIM ROBINSON CONSTRUCTION, INC. TIM ROBINSON CONSTRUCTION, INC. 60 NORTH
                                       LAUREL LANE BREVARD NC 28712
HOMEWORKS COLARELLI LLC                & N & L MATARAZZO 464N 2ND RD HAMMONTON NJ 08037
HOMISTIC REAL ESTATE, INC.             ATTN: LEANN DETTORE 271 DORIC AVE. CRANSTON RI 02910
HONAKER TOWN                           HONAKER TOWN - TREASURER P O BOX 746 HONAKER VA 24260
HONEOYE CEN SCH (CMBD TW               HONEOYE CEN SCH- COLLECT PO BOX 525 HONEOYE NY 14471
HONEOYE FALLS VILLAGE                  HONEOYE FALLS VILLAGE - 5 EAST STREET HONEOYE FALLS NY 14472
HONEOYE FALLS-LIMA CS (T               HONEOYE FALLS-LIMA CS-RE 16 W MAIN ST HONEOYE FALLS NY 14472
HONEOYE FLS-LIMA CS CMD                HONEOYE FLS-LIMA CS - RE FIVE STAR BANK-220 LIBER WARSAW NY 14569
HONESDALE BORO                         HONESDALE BORO - TAX COL 112 B 10TH ST HONESDALE PA 18431
HONEST PLUMBING & ROOTER, INC          36 E MAGNOLIA BLVD BURBANK CA 91502
HONEY BROOK BORO                       CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
HONEY BROOK TOWNSHIP                   CHESTER COUNTY TREASURER 313 WEST MARKET ST. SUIT WEST CHESTER PA 19382
HONEY CREEK TOWN                       HONEY CREEK TWN TREASURE E8700 COUNTY RD C NORTH FREEDOM WI 53951
HONEY-DO SPECIALTIES                   DALE FRANK ROBBINS 811 SCOTT ST GLADEWATER TX 75647
HONG TRUONG &                          HUE LILLY TRUONG 301 NW 151ST AVE PEMBROKE PINES FL 33028


Epiq Corporate Restructuring, LLC                                                                   Page 586 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 612 of 1490
Claim Name                               Address Information
HONG, JOSEPH                             ADDRESS ON FILE
HONGYAN DUAN                             9530 SHADOW GATE LN HOUSTON TX 77040
HONOR ADVISORS                           7272 BURBANK DR 22 BATON ROUGE LA 70820
HONORABLE LINDA FUGATE                   PO DRAWER 70 BRONSON FL 32621
HONORABLE ROOFING CO LLC                 101 INSPIRATION LN EDGEWOOD NM 87015
HONORABLE, MARTY                         ADDRESS ON FILE
HOOBER, TIFFNEY                          ADDRESS ON FILE
HOOD & LAY LLC                           1117 22ND STREET SOUTH BIRMINGHAM AL 35244
HOOD CENTRAL APPRAISAL D                 HOOD CENTRAL APPRAISAL D 1902 W PEARL GRANBURY TX 76048
HOOD COUNTY                              HOOD COUNTY - TAX ASSESS 1410 W PEARL ST GRANBURY TX 76048
HOOD COUNTY APPRAISAL DISTRICT           1902 W PEARL STREET GRANBURY TX 76048
HOOD COUNTY APPRAISAL DISTRICT           P.O. BOX 819 GRANBURY TX 76048
HOOD COUNTY CLERK                        PO BOX 339 GRANBURY TX 76048-0339
HOOD COUNTY TAX ASSESSOR                 PO BOX 1178 GRANBURY TX 76048-8178
HOOD COUNTY TAX OFFICE                   PO BOX 1178-8178 GRANBURY TX 76048
HOOD RIVER COUNTY                        HOOD RIVER CO TAX COLLEC 601 STATE ST,BUDGET & FI HOOD RIVER OR 97031
HOOK & LADDER REALTY INC                 ATTN: WILLIAM HOWELL 49 N. EAST AVE SARASOTA FL 34237
HOOK & LADDER REALTY OF CENTRAL FL LLC   4 HEMLOCK RADIAL DRIVE 4 HEMLOCK RADIAL DRIVE OCALA FL 34472
HOOK & LADDER REALTY OF CENTRAL FLORIDA 4 HEMLOCK RADIAL DRIVE OCALA FL 34472
HOOK & LADDER REALTY, INC.               ATTN: WILLIAM HOWELL 1970 MAIN STREET 203A SARASOTA FL 34236
HOOKER COUNTY                            HOOKER COUNTY - TREASURE PO BOX 184 MULLEN NE 69152
HOOKER, THERESA                          ADDRESS ON FILE
HOOKERTON TOWN                           HOOKERTON TOWN - TAX COL 227 E. MAIN ST. HOOKERTON NC 28538
HOOKS, NATASHA                           ADDRESS ON FILE
HOOKS, PARIS                             ADDRESS ON FILE
HOOKSETT TOWN                            HOOKSETT TOWN - TAX COLL 35 MAIN STREET HOOKSETT NH 03106
HOOPER & ASSOCIATES                      PO BOX 125 WALDORF MD 20604
HOOPER HAYES AND ROGAN                   5440 NW 33RD AVE 110 FT LAUDERDALE FL 33309
HOOPER SPUHLER& STURGEON                 PO BOX 59 TULARE CA 93275
HOOPER, AMY                              ADDRESS ON FILE
HOOPER, TRACEY                           ADDRESS ON FILE
HOOSICK FALLS C S (TN-WH                 HOOSICK FALLS CS - COLLE TAX PROCESSING UNIT- PO ALBANY NY 12212
HOOSICK FALLS CS (CMD TN                 HOOSICK FALLS CS-TAX COL TAX PROCESSING UNIT- PO ALBANY NY 12212
HOOSICK FALLS VILLAGE                    HOOSICK FALLS VIL-COLLEC 24 MAIN STREET HOOSICK FALLS NY 12090
HOOSICK TOWN                             HOOSICK TOWN - TAX COLLE PO BOX 17 HOOSICK FALLS NY 12090
HOOSICK VLY CS (CMBD TNS                 HOOSICK VLY CS-TAX COLLE 2 PLEASANT AVE SCHAGHTICOKE NY 12154
HOOSIER INS GROUP                        450 E 96TH ST STE 500 INDIANAPOLIS IN 46240
HOOTSUITE MEDIA INC                      5 E 8TH AVE VANCOUVER BC V5T1R6 CANADA
HOOTSUITE MEDIA INC.                     ATTN: GENERAL COUNSEL 5 EAST 8TH AVENUE VANCOUVER BC V5T 1R6 CANADA
HOOTSUITE MEDIA INC.                     ATTN: GENERAL COUNSEL 5 EAST 8TH AVENUE VANCOUVER BC V5T 4S8 CANADA
HOOVER SLOVACEK LLP                      5051 WESTHEIMER SUITE 1200 HOUSTON TX 77056
HOOVER, DAVID                            ADDRESS ON FILE
HOOVERSVILLE BORO                        COUNTY TREASURERS OFFICE 300 NORTH CENTER AVE., S SOMERSET PA 15501
HOP BOTTOM BORO                          HOP BOTTOM BORO - COLLEC 115 S CENTER STREET HOP BOTTOM PA 18824
HOPATCONG BORO                           HOPATCONG BORO - TAX COL 111 RIVER STYX ROAD HOPATCONG NJ 07843
HOPE JIMENEZ                             PO BOX 402 HOLLISTER CA 95024
HOPE LOANPORT INC                        100 INTERNATIONAL DR 23RD FLOOR BALTIMORE MD 21202
HOPE LOANPORT, INC.                      ATTN: CAMILLO MELCHIORRE, CEO 100 INTERNATIONAL DRIVE 23RD FLOOR BALTIMORE MD
                                         21292



Epiq Corporate Restructuring, LLC                                                                     Page 587 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 613 of 1490
Claim Name                            Address Information
HOPE LOANPORT, INC.                   ATTN: GENERAL COUNSEL 100 INTERNATIONAL DRIVE 23RD FLOOR BALTIMORE MD 21292
HOPE MUTUAL INS                       P O BOX 358 TYLER TX 56178
HOPE RC                               6728 FOXBERRY RD FAYETTEVILLE NC 28314
HOPE TOWN                             HOPE TOWN - TAX COLLECTO 441 CAMDEN ROAD HOPE ME 04847
HOPE TOWN                             HOPE TOWN - TAX COLLECTO 548 NYS ROUTE 30 NORTHVILLE NY 12134
HOPE TOWNSHIP                         HOPE TOWNSHIP - TAX COLL 407 HOPE- GREAT MEADOWNS HOPE NJ 07844
HOPE TOWNSHIP                         HOPE TOWNSHIP - TREASURE 1264 EAST SHAFFER RD HOPE MI 48628
HOPE TOWNSHIP                         HOPE TOWNSHIP - TREASURE 5463 S M-43 HWY HASTINGS MI 49058
HOPE VALLEY/WYOMING FIRE              HOPE VLY/WYOMING FD-COLL P.O. BOX 1130 HOPE VALLEY RI 02832
HOPEDALE TOWN                         HOPEDALE TOWN -TAX COLLE 78 HOPEDALE STREET HOPEDALE MA 01747
HOPES LANDING PROPERTY OWNERS ASSOC   699 COUNTY ROAD 2930 PITTSBURG TX 75686
HOPEWELL BORO                         HOPEWELL BORO - TAX COLL 88 EAST BROAD STREET HOPEWELL NJ 08525
HOPEWELL BORO                         HOPEWELL BORO - TAX COLL P.O BOX 182 HOPEWELL PA 16650
HOPEWELL CITY                         HOPEWELL CITY - TREASURE 300 N MAIN STREET, ROOM HOPEWELL VA 23860
HOPEWELL FEDERAL CREDIT UNION         501 HOPEWELL DRIVE HEATH OH 43056
HOPEWELL ROOFING SERVICE              LLC 300 AVON ST STRATFORD CT 06615
HOPEWELL S.D./HOPEWELL T              DIANE PALSA - TAX COLLEC 1700 CLARK BLVD ALIQUIPPA PA 15001
HOPEWELL S.D./INDEPENDEN              HOPEWELL AREA SD - COLLE 135 BOCKTOWN-CORK RD ALIQUIPPA PA 15001
HOPEWELL S.D./RACOON TWP              HOPEWELL S.D.-TAX COLLEC 216 SHIVLER ROAD HOOKSTOWN PA 15050
HOPEWELL TOWN                         HOPEWELL TOWN-TAX COLLEC 2716 COUNTY ROAD 47 CANANDAIGUA NY 14424
HOPEWELL TOWNSHIP                     590 SHILOH PIKE BRIDGETON NJ 08302
HOPEWELL TOWNSHIP                     HOPEWELL TWP - COLLECTOR 590 SHILOH PIKE BRIDGETON NJ 08302
HOPEWELL TOWNSHIP                     HOPEWELL TWP - COLLECTOR 201 WASHINGTON CROSSING/ INGTON RDTITUSVILLE NJ 08560
HOPEWELL TOWNSHIP                     DIANE PALSA - TAX COLLEC 1700 CLARK BLVD ALIQUIPPA PA 15001
HOPEWELL TOWNSHIP                     BEVERLY PAUL - TAX COLLE 70 PAUL LN3 WASHINGTON PA 15301
HOPEWELL TOWNSHIP                     SHIRLEY MELLOTT - TX COL 1244 RAYSTOWN RD EVERETT PA 15537
HOPEWELL TOWNSHIP                     HOPEWELL TWP - TAX COLLE 1181 RUSSELL DRIVE JAMES CREEK PA 16657
HOPEWELL TOWNSHIP                     HOPEWELL TWP - TAX COLLE 34 LOVERS LANE NEWBURG PA 17240
HOPEWELL TOWNSHIP                     DARLENE PARKER-TAX COLLE 23 BALLAST LANE STEWARTSTOWN PA 17363
HOPEWELL TOWNSHIP SEWER               2759 RAYSTOWN RD HOPEWELL PA 16650
HOPGOOD, BRIAN                        ADDRESS ON FILE
HOPKINS COUNTY                        HOPKINS COUNTY - SHERIFF 56 NORTH MAIN STREET MADISONVILLE KY 42431
HOPKINS COUNTY                        HOPKINS COUNTY - TAX COL PO BOX 481 SULPHUR SPRINGS TX 75483
HOPKINS COUNTY DISTRICT CLERK         118 CHURCH ST SULPHUR SPRINGS TX 75482
HOPKINS COUNTY TAX OFFICE             128 JEFFERSON ST SUITE D SULPHUR SPRINGS TX 75482
HOPKINS LAW, PLLC                     3809 JUNIPER TRACE, SUITE 101 AUSTIN TX 78738
HOPKINS TOWNSHIP                      HOPKINS TOWNSHIP - TREAS 2894 22ND ST HOPKINS MI 49328
HOPKINSVILLE CITY                     CITY OF HOPKINSVILLE - C P O BOX 707 HOPKINSVILLE KY 42241
HOPKINTON TOWN                        HOPKINTON TOWN - TAX COL 18 MAIN STREET HOPKINTON MA 01748
HOPKINTON TOWN                        HOPKINTON TOWN - TAX COL 1 TOWN HOUSE ROAD HOPKINTON RI 02833
HOPKINTON TOWN                        HOPKINTON TOWN - TAX COL 846 MAIN STREET CONTOOCOOK NH 03229
HOPKINTON TOWN                        HOPKINTON TOWN - TAX COL 7 CHURCH ST HOPKINTON NY 12965
HOPP, ANDREW                          ADDRESS ON FILE
HOPPE, STEVEN                         ADDRESS ON FILE
HOPPER HICKS & WRENN PLLC             PO BOX 247 OXFORD NC 27565
HOPSON SURVEYING                      8950 HIGHWAY 8 NEW EDINBURG AR 71660
HOPSON, MICHAEL                       ADDRESS ON FILE
HOPTON, RHONDA                        ADDRESS ON FILE
HORACE MANN INS                       P O BOX 19464 SPRINGFIELD IL 62794



Epiq Corporate Restructuring, LLC                                                                  Page 588 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 614 of 1490
Claim Name                              Address Information
HORACE MANN INS COMPANY                 P O BOX 2466 DENVER CO 80224
HORACE MANN INSURANCE                   1 HORACE MANN PLAZA SPRINGFIELD IL 62715
HORAZDOVSKY, CYNTHIA                    ADDRESS ON FILE
HORENCIA GONZALEZ &                     ROLANDO GROOSCORS 12296 SW 122ND ST MIAMI FL 33186
HORGAN INS AGENCY                       44 BARNSTABLE RD HYANNIS MA 02601
HORICON CITY                            HORICON CITY TREASURER 404 E LAKE ST HORICON WI 53032
HORICON TOWN                            HORICON TOWN-TAX COLLECT PO BOX 41 BRANT LAKE NY 12815
HORIZON COMM TECH INC                   30 FAIRBANKS STE 110 IRVINE CA 92618
HORIZON CONDOMINIUM DEVELOPMENT, INC.   1950 STONEGATE DRIVE, SUITE 250 VESTAVIA HILLS AL 35242-2561
HORIZON CONTRACTING INC                 PO BOX 562 COBB CA 95426
HORIZON CONTRACTING LLC                 2244 SHAW SCHOOL ROAD ODESSA MO 64076
HORIZON HOLDINGS                        GEORGIA LLC 196 JOHN FRANK WARD BLVD MCDONOUGH GA 30253
HORIZON HOMES                           4843 KENTUCKY AVE SE NORTON VA 24273
HORIZON INS AGENCY                      5151 REED RD SUITE 219B COLUMBUS OH 43220
HORIZON INS GROUP                       2880 E NORTHERN AVE PHOENIX AZ 85028
HORIZON MANUFACTURED                    HOMES INC 7100 W FLORIDA AVE HEMET CA 92545
HORIZON PLANNING                        P O BOX 118 PLAINVIEW NY 11803
HORIZON PUBLIC ADJUSTORS                1515 SE 14 COURT DEERFIELD BEACH FL 33441
HORIZON REALTY OF ALACHUA, INC          ATTN: PATRICIA MOSER 16407 NW 174TH DR ALACHUA FL 32615
HORIZONS OF INVERRAY CONDO D ASSOC.     7932 WILES ROAD CORAL SPRINGHS FL 33065
HORIZONS OF INVERRAY CONDO D ASSOC.     7932 WILES ROAD CORAL SPRINGS FL 33065
HORIZONS UNLIMITED HOME                 7387 WASHINGTON BLVD 104 ELKRIDGE MD 21075
HORIZONS WEST                           PO BOX 910298 ST GEORGE UT 84791
HORIZONTAL INTEGRATION                  1660 HIGHWAY 100 S STE 200 ST LOUIS PARK MN 55416
HORN BROS ROOFING INC                   2325 S JASON ST DENVER CO 80223
HORN BROTHERS ROOFING &                 KIRBY & SHARON EDWARDS 2325 S JASON STREET DENVER CO 80223
HORN PLUMBING & HEATING INC             304 NATIONAL ROAD SUITE 100 EXTON PA 19341
HORN, TERESA                            ADDRESS ON FILE
HORNBEAK CITY                           HORNBEAK CITY-TAX COLLEC PO BOX 265 HORNBEAK TN 38232
HORNBY TOWN                             PAMELA A SMITH- TAX COLL 4830 HORNBY ROAD BEAVER DAMS NY 14812
HORNE, ERIC                             ADDRESS ON FILE
HORNELL CITY                            CITY CHAMBERLAIN-TAX COL P.O.BOX 627 HORNELL NY 14843
HORNELL CITY (STEUBEN                   HORNELL CITY-TAX COLLECT 82 MAIN ST HORNELL NY 14843
HORNELL CITY SCH DIS (CO                HORNELL CSD-TREASURER BOX 627 HORNELL NY 14843
HORNELL CITY SD (CY OF                  HORNELL CITY SD-TREASURE BOX 627 HORNELL NY 14843
HORNELLSVILLE TOWN                      HORNELLSVILLE TN-COLLECT PO BOX 1 ARKPORT NY 14807
HORNERSVILLE                            HORNERSVILLE CITY - COLL PO BOX 219 HORNERSVILLE MO 63855
HORNING, DARLA                          ADDRESS ON FILE
HORNOR APPRAISAL COMPANY                622 PECAN HELENA AR 72342
HORNS CONSTRUCTION                      JEFF HORN P.O. BOX 57 TALLADEGA AL 35160
HORNSBY CITY                            HORNSBY CITY-TAX COLLECT PO BOX 58 HORNSBY TN 38044
HORRY COUNTY                            HORRY COUNTY - TREASURER 1301 2ND AVE - GOVT & JU CONWAY SC 29526
HORRY COUNTY / MOBILE HO                HORRY COUNTY - TREASURER 1301 2ND AVE - GOVT & JU CONWAY SC 29526
HORRY COUNTY REGISTER OF DEEDS          PO BOX 470 CONWAY SC 29528
HORRY COUNTY TAX COLLECTOR              1301 2ND AVE CONWAY SC 29526-1828
HORRY COUNTY TREASURER                  PO BOX 1237 CONWAY SC 29528
HORSE CAVE CITY                         CITY OF HORSE CAVE - CLE P O BOX 326 HORSE CAVE KY 42749
HORSE INS AGY SPECIALIST                1013 S. HWY 377 PILOT POINT TX 76258
HORSE PRAIRIE MUT                       125 LOCKWOOD DR RED BUD IL 62278



Epiq Corporate Restructuring, LLC                                                                    Page 589 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 615 of 1490
Claim Name                             Address Information
HORSEHEADS CS (COMBINED                HORSEHEADS CS- TAX COLLE 1 RAIDER LANE HORSEHEADS NY 14845
HORSEHEADS TOWN                        HORSEHEADS TOWN- TAX COL 150 WYGANT RD TOWN HALL HORSEHEADS NY 14845
HORSEHEADS VILLAGE                     HORSEHEADS VIL- COLLECTO 202 SOUTH MAIN STREET HORSEHEADS NY 14845
HORSEPEN BAYOU MUD A                   HORSEPEN BAYOU MUD - COL P O BOX 1368 FRIENDSWOOD TX 77549
HORSESHOE BAY MAINTENANCE FUND, INC.   9000 HWY. 2147 P. O. BOX 8636 HORSESHOE BAY TX 78657
HORSESHOE BAY MAINTENANCE FUND, INC.   PO BOX 8636 HORSESHOE BAY TX 78657
HORSESHOE BAY PROPERTY OWNERS ASSOC,   PO BOX 7773 PHYSICAL: 107 TWILIGHT HORSESHOE BAY TX 78657
INC
HORSESHOE BAY RESORT REALTY LLC        PO BOX 7766 HORSESHOE BAY TX 78657
HORSHAM TOWNSHIP                       HORSHAM TWP - TAX COLLEC 1025 HORSHAM RD HORSHAM PA 19044
HORTON TOWNSHIP                        HORTON TWP - TAX COLLECT 114 BEECH GROVE RD RIDGWAY PA 15853
HORTON TOWNSHIP                        HORTON TOWNSHIP - TREASU 4770 LOGGERS TRAIL ALGER MI 48610
HORTON, DEBORAH                        ADDRESS ON FILE
HORTON, RANDALL                        ADDRESS ON FILE
HORTON, RAY                            ADDRESS ON FILE
HORTON, TINA                           ADDRESS ON FILE
HORTONS INSURANCE AGENCY               LLC 122 E PLAQUEMINE ST CHURCH POINT LA 70525
HORTONVILLE VILLAGE                    HORTONVILLE VLG TREASURE PO BOX 99 / 531 N NASH S HORTONVILLE WI 54944
HORWITZ INC                            4401 QUEBEC AVE N NEW HOPE MN 55428
HORWITZ, INC                           ATTN: GENERAL COUNSEL 7400 49TH AVENUE NORTH NEW HOPE MN 55428
HOSKINS AND SONS                       CONSTRUCTION PO BOX 1057 MIDDLETOWN CA 95461
HOSS CONSTRUCTION                      10444 GULFDALE DRIVE SAN ANTONIO TX 78216
HOST.NET                               3500 NW BOCA RATON BLVD BLDG 901 BOCA RATON FL 33431
HOSTO & BUCHAN, PLLC                   701 W 7TH ST LITTLE ROCK AR 72201
HOT SPRING COUNTY                      HOT SPRING COUNTY - COLL 210 LOCUST STREET MALVERN AR 72104
HOT SPRING COUNTY CIRCUIT CLERK        210 LOCUST ST MALVERN AR 72104
HOT SPRINGS COUNTY                     HOT SPRINGS COUNTY-TREAS 415 ARAPAHOE ST THERMOPOLIS WY 82443
HOT SPRINGS TOWN                       HOT SPRINGS TOWN - COLLE 186 BRIDGE ST. HOT SPRINGS NC 28743
HOT SPRINGS VILLAGE POA                895 DESOTO BLVD HOT SPRINGS VILLAGE AR 71909
HOT SPRINGS VILLAGE POA                895 DESOTO BLVD 895 DESOTO BLVD HOT SPRINGS VILLAGE AR 71909
HOT SPRINGS VILLAGE PROPERTY OWNERS    895 DESOTO BOULEVARD HOT SPRINGS AR 71909
ASSN
HOT SPRINGS VILLAGE TOWNHOUSE ASSOC    1 PERRALENA LANE HOT SPRINGS VILLAGE AR 71909
HOTCHKISS INS AGENCY LLC               4120 INTERNATIONAL 2000 CARROLLTON TX 75007
HOUCHENS, RYAN                         ADDRESS ON FILE
HOUCK, HELENE                          ADDRESS ON FILE
HOUGHTON CITY                          HOUGHTON CITY - TREASURE PO BOX 606 HOUGHTON MI 49931
HOUGHTON CONTRACTING LLC               GARY HOUGHTON 17 CARROUSEL LANE HAMILTON NJ 08619
HOUGHTON TOWNSHIP                      HOUGHTON TOWNSHIP - TREA 5059 FOURTH ST EAGLE RIVER MI 49950
HOULIHAN LOKEY CAPITAL INC             10250 CONSTELLATION BLVD 5TH FLOOR LOS ANGELES CA 90067
HOULTON TOWN                           HOULTON TOWN -TAX COLLEC 21 WATER ST HOULTON ME 04730
HOUMAN, BETH                           ADDRESS ON FILE
HOUNDSWOOD LLC                         GROUND RENT PO BOX 1102 BROOKLANDVILLE MD 21022
HOUNSFIELD TOWN                        HOUNSFIELD TOWN-TAX COLL 18774 CO RT 66 WATERTOWN NY 13601
HOURIHANE CARPENTRY                    LEONARD HOURIHANE 842 COMMERCIAL ST WEYMOUTH ME 02189
HOUSE ANYTHING                         22139 WESTHEIMER PKWY243 KATY TX 77450
HOUSE CHILSON & ASSOCS                 400 WHITE SPAR RD PRESCOTT AZ 86303
HOUSE DOCTOR                           CURTIS ANDERSON CURTIS ANDERSON, III 520 GREER RD LIVINGSTON TX 77351
HOUSE DOCTORS CONSTRUCTION, INC.       3329 PEACH DRIVE JACKSONVILLE FL 32246



Epiq Corporate Restructuring, LLC                                                                   Page 590 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 616 of 1490
Claim Name                              Address Information
HOUSE OF BROKERS REALTY, INC.           ATTN: COLBY ARDREY 1515 CHAPEL HILL ROAD COLUMBIA MO 65203
HOUSE OF CABINETRY                      25150 BERNWOOD DR STE 4 BONITA SPRINGS FL 34135
HOUSE OF INS                            448 RT 112 PATCHOGUE NY 11772
HOUSE REAL ESTATE OF OKLAHOMA, L.L.C.   506 E WYANDOTTE AVE MCALESTER OK 74501
HOUSE REAL ESTATE OF OKLAHOMA, L.L.C.   ATTN: JERRY CROWL 506 E. WYANDOTTE MCALESTER OK 74501
HOUSEAL INS                             3918 MONTCLAIR RD 208 BIRMINGHAM AL 35213
HOUSEHOLDER, ELIZABETH                  ADDRESS ON FILE
HOUSEKEEPER HOME REPAIR                 LARRY D. HINTON LARRY D. HINTON 5004 ALAMO CT. RALEIGH NC 27616
HOUSER & ALLISON APC                    9970 RESEARCH DR IRVINE CA 92618
HOUSER APPRAISAL                        SERVICES INC UNIT 14 359 EAST ENTERPRISE DR PUEBLO WEST CO 81007
HOUSER ROOFING LLC                      401 COLUMBUS RD SEALY TX 77474
HOUSES IN SAN ANTONIO, LTD              2012 NW MILITARY SAN ANTONIO TX 78213
HOUSETOP ROOFING INC                    521 SOUND DR KEY LARGO FL 33037
HOUSEWRIGHTSID, LLC                     P.O. BOX 2468 HAYDEN ID 83835
HOUSING AUTH CHEROKEE                   1500 HENSLEY DR TAHLEQUAH OK 74465
HOUSING AUTH CHEROKEE                   P O BOX 1007 TAHLEQUAH OK 74465
HOUSING OPPORTUNITIES COMMISSION        10400 DETRICK AVENUE KENSINGTON MD 20895-2484
HOUSMANS ALUMINUM & SCREENING INC.      2911 DUSA DRIVE STE E MELBOURNE FL 32934
HOUSTON AGENCIES INC                    211 HIGHLAND CROSS DR 260 HOUSTON TX 77073
HOUSTON BORO                            HOUSTON BORO - TAX COLLE 42 WESTERN AVENUE HOUSTON PA 15342
HOUSTON CARPET & B AKINS                & TANIA HERNANDEZ 2022 E BROADWAY PEARLAND TX 77581
HOUSTON CASUALTY                        AIG, FINANCIAL LINES CLAIMS ATTN: STEPHANIE ALMANSA PO BOX 25947 SHAWNEE
                                        MISSION KS 66225
HOUSTON CITY                            HOUSTON CITY-TAX COLLECT 120 E MADISON ST HOUSTON MS 38851
HOUSTON COMMUNITY MANAGEMENT SERVICES   1225 ALMA ROAD RICHARDSON TX 75081
HOUSTON COUNTY                          HOUSTON CO-TAX COMMISSIO PO DRAWER 7799 WARNER ROBINS GA 31095
HOUSTON COUNTY                          HOUSTON CO-REV COMMISSIO 462 N OATES ST; 5TH FLOO DOTHAN AL 36302
HOUSTON COUNTY                          HOUSTON COUNTY-TRUSTEE PO BOX 210 ERIN TN 37061
HOUSTON COUNTY                          HOUSTON COUNTY - TREASUR 304 SOUTH MARSHALL CALEDONIA MN 55921
HOUSTON COUNTY                          HOUSTON COUNTY - TAX COL P O BOX 941 CROCKETT TX 75835
HOUSTON COUNTY CLERK                    P.O. BOX 370 CROCKETT TX 75835
HOUSTON COUNTY JUDGE OF PROBATE         PO DRAWER 6406 DOTHAN AL 36302
HOUSTON COUNTY REVENUE COMMISSIONER     PO BOX 6406 DOTHAN AL 36302
HOUSTON COUNTY TAX COMMISION            200 CARL VINSON PKWY WARNER ROBINS GA 31095
HOUSTON COUNTY TAX COMMISSION           462 N. OATES ST., 5TH FLOOR DOTHAN AL 36303
HOUSTON COUNTY TAX COMMISSIONER         201 PERRY PARKWAY PERRY GA 31069
HOUSTON COUNTY UTILITIES SYSTEM         200 CARL VINSON PARKWAY WARNER ROBINS GA 31088-5821
HOUSTON DISASTER                        SERVICES INC 5741 KANSAS ST HOUSTON TX 77007
HOUSTON DISCOUNT FLOORS                 AND REMODEL LLC 9125 AIRPORT BLVD HOUSTON TX 77061
HOUSTON DOWNTOWN MGMT DI                HOUSTON DOWNTOWN MGT DIS P O BOX 672346 HOUSTON TX 77267
HOUSTON EXTERIORS ETC                   LLC PO BOX 270251 HOUSTON TX 77277
HOUSTON GEN LLOYDS                      P O BOX 2932 FORT WORTH TX 76113
HOUSTON HEIGHTS CONCEPTS                & R NICHOLS & S NICHOLS PO BOX 62543 HOUSTON TX 77205
HOUSTON HOME REVIVAL LP                 26703 WEDGEWOOD PARK CYPRESS TX 77433
HOUSTON HOUSE ELEVATION                 12223 CHIMNEY ROCK STE B HOUSTON TX 77035
HOUSTON JOE HARDWOOD                    3215 STONEY MIST DRIVE SUGAR LAND TX 77479
HOUSTON REMODELERS                      PO BOX 1614 SPRING TX 77383
HOUSTON REMODELERS &                    RIAN & DEBRA RUSSELL PO BOX 1614 SPRING TX 77383
HOUSTON REMODELING                      CONTRACTORS 14902 PINE POINT CT HOUSTON TX 77070



Epiq Corporate Restructuring, LLC                                                                    Page 591 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 617 of 1490
Claim Name                             Address Information
HOUSTON ROOFING AND CONSTRUCTION LLC   11875 W. LITTLE YORK RD. 104 HOUSTON TX 77041
HOUSTON SPECIALTY INS CO               800 GESSNER ROAD STE 600 HOUSTON TX 77024
HOUSTON SURPLUS LINES                  INC 14090 SW FREEWAY 400 SUGAR LAND TX 77478
HOUSTON TOWN                           HOUSTON TOWN - TAX COLLE 350 SCHOOL STREET HOUSTON DE 19954
HOUSTON, JULIET                        ADDRESS ON FILE
HOUTZDALE BORO                         JOANNA LATOSKY - TAX COL 722 SUE ST HOUTZDALE PA 16651
HOVE ROAD MAINTENANCE CORP             PO BOX 6227 OCEAN VIEW HI 96737
HOWARD BUKKY & ASSOCIATES LLC          682 LAUREL RIDGE DR GAHANNA OH 43230
HOWARD CITY VILLAGE                    HOWARD CITY - TREASURERV 125 SHAW ST. HOWARD CITY MI 49329
HOWARD CNTY MTL                        P O BOX 87 CRESCO IA 52136
HOWARD CONSTRUCTION LLC                580-3 WELLS RD ORANGE PARK FL 32073
HOWARD COUNTY                          OFFICE OF FINANCE-HOWARD 3430 COURT HOUSE DRIVE ELLICOTT CITY MD 21043
HOWARD COUNTY                          HOWARD COUNTY - TREASURE 220 NORTH MAIN STRM 226 KOKOMO IN 46901
HOWARD COUNTY                          HOWARD COUNTY - TREASURE 137 N ELM STREET CRESCO IA 52136
HOWARD COUNTY                          HOWARD COUNTY - COLLECTO COURTHOUSE SQUARE 1 FAYETTE MO 65248
HOWARD COUNTY                          HOWARD COUNTY - TREASURE 612 INDIAN STREET,SUITE ST. PAUL NE 68873
HOWARD COUNTY                          HOWARD COUNTY - TAX COLL P O BOX 36 NASHVILLE AR 71852
HOWARD COUNTY                          HOWARD COUNTY - TAX COLL P O BOX 1111 BIG SPRING TX 79721
HOWARD COUNTY /SEMIANNUA               OFFICE OF FINANCE-HOWARD 3430 COURT HOUSE DRIVE ELLICOTT CITY MD 21043
HOWARD COUNTY AUDITOR                  220 N MAIN ST RM 222 KOKOMO IN 46901
HOWARD COUNTY BOARD OF COMMISSIONERS   220 NORTH MAIN STREET KOKOMO IN 46901
HOWARD COUNTY DIR OF FINANCE           PO BOX 37213 BALTIMORE MD 21297
HOWARD COUNTY DIRECTOR OF FINANCE      P.O. BOX 3367 ELLICOTT CITY MD 21041
HOWARD COUNTY DIRECTOR OF FINANCE      3430 COURTHOUSE DRIVE ELLICOTT CITY MD 21043
HOWARD COUNTY LANDMARK REALTY          INC 691 HWY 27 S BYPASS NASHVILLE AR 71852
HOWARD COUNTY TREASURER                220 N. MAIN ST. ROOM 226 KOKOMO IN 46901
HOWARD COUNTY TREASURER                612 INDIAN STREET STE 9 SAINT PAUL NE 68873
HOWARD COUNTY, MARYLAND                3430 COURTHOUSE DR ELLICOTT CITY MD 21043
HOWARD HANNA                           REALTY USA WNY INC HOWARD HANNA WNY 1880 W STADIUM BLVD ANNA ARBOR MI 48103
HOWARD HANNA INS SRVCS                 1000 GAMMA PITTSBURGH PA 15238
HOWARD HELP HANDS AND                  DEDRA & STEPHEN MOON 3422 WOODSMAN LN VIRGINIA BEACH VA 23464
HOWARD HUGHES PROPERTIES, INC.         2120 SNOW TRAIL LAS VEGAS NV 89134
HOWARD INSURANCE AGENCY                11110 HIGHWAY 6 SANTA FE TX 77510
HOWARD J PETERS AGY, INC               289 SOUTH WASHINGTON AVE BERGENFIELD NJ 07621
HOWARD JAFFE, ET AL.                   ALLAN HERZLICH HERZLICH & BLUM 15760 VENTURA BLVD. SUITE 850 ENCINO CA 91436
HOWARD M S HU TRUSTEE                  1132 BISHOP ST STE 301 HONOLULU HI 96813
HOWARD MUNK                            PAUL SELIGMAN, ESQ. 77 ANNIN ROAD WEST CALDWELL NJ 07006
HOWARD TOWN                            HOWARD TOWN-TAX COLLECTO 3725 MILL ROAD AVOCA NY 14809
HOWARD TOWNSHIP                        SHELIA YODER - TAX COLLE 222 HIGHLAND DRIVE HOWARD PA 16841
HOWARD TOWNSHIP                        HOWARD TOWNSHIP - TREASU 1345 BARRON LAKE RD NILES MI 49120
HOWARD VILLAGE                         BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
HOWARD, CHRISTINA                      ADDRESS ON FILE
HOWARD, CLIFFORD                       ADDRESS ON FILE
HOWARD, ERIC                           ADDRESS ON FILE
HOWARD, ERICKA                         ADDRESS ON FILE
HOWARD, JARROD                         ADDRESS ON FILE
HOWARD, JOHN                           ADDRESS ON FILE
HOWARD, KELLY                          ADDRESS ON FILE
HOWARD, RACHALE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 592 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 618 of 1490
Claim Name                               Address Information
HOWARD, SARA                             ADDRESS ON FILE
HOWARDS GROVE VILLAGE                    HOWARDS GROVE VLG TREASU 913 S WISCONSIN DR HOWARDSGROVE WI 53083
HOWARTH, MICHELE                         ADDRESS ON FILE
HOWE TOWNSHIP                            HOWE TOWNSHIP - TAX COLL 109 JUNIATA PARKWAY EAST NEWPORT PA 17074
HOWELL & ASSOC INS AGY                   6677 THREE NOTCH ROAD SUITE E MOBILE AL 36619
HOWELL & SONS                            RODNEY HOWELL 240 TOLBERT LOOP HINESTON LA 71438
HOWELL APPRAISAL INC                     11810 DUCK CIR SPOTSYLVANIA VA 22553
HOWELL CITY                              HOWELL CITY - TREASURER 611 EAST GRAND RIVER HOWELL MI 48843
HOWELL COUNTY                            HOWELL COUNTY - COLLECTO 35 COURT SQUARE 201 WEST PLAINS MO 65775
HOWELL INSURANCE                         425 W 2ND STREET MERCEDES TX 78570
HOWELL MCKOY                             5863 PEMBERTON STREET PHILADELPHIA PA 19143
HOWELL TOWNSHIP                          HOWELL TWP-TAX COLLECTOR 4567 ROUTE 9 NORTH 2ND HOWELL NJ 07731
HOWELL TOWNSHIP                          HOWELL TOWNSHIP - TREASU 3525 BYRON RD HOWELL MI 48855
HOWELL WATER DISTRICT                    P. O. BOX 696 RED BLUFFS CA 96080
HOWELL, JOSEPH                           ADDRESS ON FILE
HOWELL, ROCHELL                          ADDRESS ON FILE
HOWELLS, CHRISTINE                       ADDRESS ON FILE
HOWLAND TOWN                             HOWLAND TOWN - TAX COLLE 8 MAIN STREET HOWLAND ME 04448
HOWLAND TOWNSHIP                         205 NILES COURTLAND WARREN OH 44484
HOWLAND, INA                             ADDRESS ON FILE
HOWLETT ON HOMES INC                     752 NW 41ST WAY DEERFIELD BEACH FL 33442
HOWLEY, MARK                             ADDRESS ON FILE
HOYT APPRAISALS                          DALE W. HOYT 117 NORTH CHESTNUT JEFFERSON IA 50129
HOYT, HERSCHEL                           ADDRESS ON FILE
HOZIE MOORE                              12414 WRIGHT OAKS HOUSTON TX 77014
HP                                       USE THIS 60705017 PO BOX 402582 ATLANTA GA 30384-2582
HP ASSOCIATES INC.                       3325 COCHRAN ST. 100 SIMI VALLEY CA 93063
HPL CONSTRUCTION                         2150 E LOCUST DECATUR IL 62521
HPS MANAGEMENT                           HARFORD PROPERTY SERVICES, INC. 424 N. UNION AVE HAVRE DE GRACE MD 21017
HRASKY, DEBRA                            ADDRESS ON FILE
HRB SERV                                 JOSEPH J COFFARO 6315 ASHLEY MANOR DR SPRING TX 77389
HRDIRECT                                 PO BOX 669390 POMPANO BEACH FL 33066-9390
HRE 500 GRAPEVINE HWY LLC                PO BOX 54577 HURST TX 76054
HRSD                                     PO BOX 71092 CHARLOTTE NC 28272
HRSOFT USA INC                           PO BOX 200108 PITTSBURGH PA 15251-0108
HRSOFT USA, INC.                         ATTN: GENERAL COUNSEL 2200 LUCIEN WAY SUITE 203 MAITLAND FL 32751
HRSOFT, INC.                             ATTN: CHIEF EXECUTIVE OFFICER 2200 LUCIEN WAY SUITE 201 MAITLAND FL 32751
HRSOFT, INC.                             ATTN: GENERAL COUNSEL 2200 LUCIEN WAY SUITE 203 MAITLAND FL 32751
HRSOFT, INC.                             ATTN: GENERAL COUNSEL 2200 LUCIEN WAY SUITE 201 MAITLAND FL 32751
HRT INSURANCE GROUP                      6729 J SPANISH FORT BLVD SPANISH FORT AL 36527
HRUBS                                    P.O. BOX 1651 NORFOLK VA 23501
HRUBS                                    400 GRANBY STREET 1ST FLOOR NORFOLK VA 23510
HRUBS                                    DEPT. OF PUBLIC WORKS, STORM WATER 810 UNION ST., ROOM 809 NORFOLK VA 23510
HRUBS                                    P.O. BOX 71092 CHARLOTTE NC 28272-1092
HRUSKA INS                               10040 W 190TH PL MOKENA IL 60448
HSBR INS                                 9055 SE BRIDGE RD HOBE SOUND FL 33455
HSG AUTH OF THE CHEROKEE NATION (HACN)   INSURANCE DEPARTMENT PO BOX 1007 TAHLEQUAH OK 74465
HSIEH, JIM                               ADDRESS ON FILE
HSR PROPERTY SERVICES LLC                7601 W 191ST STREET SUITE 1E TINLEY PARK IL 60487



Epiq Corporate Restructuring, LLC                                                                  Page 593 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 619 of 1490
Claim Name                            Address Information
HTA APPRAISERS                        5171 TEATHER ST SPRING HILL FL 34608
HTH CONTRACTORS, LLC                  TRACY HANNA INGRID S. HANNA 5323 NODAWAY LN SPRING TX 77379
HUB INSURANCE                         299 BALLARDVILLE ST WILMINGTON MA 01887
HUB INSURANCE                         PO BOX 5189 HILTON HEAD SC 29938
HUB INTERNATIONAL                     480 NORRISTOWN RD 2ND FL BLUE BELL PA 19422
HUB INTERNATIONAL                     100 PARK DR SO GREAT FALLS MT 59401
HUB INTERNATIONAL                     1414 W 4TH ST PUEBLO CO 81004
HUB INTERNATIONAL                     637 WEST YELLOWSTONE CASPER WY 82601
HUB INTERNATIONAL GULF S              300 CONSOURSE BLVD 300 RIDGELAND MS 39157
HUB INTERNATIONAL GULF S              3510 N CAUSEWAY BLVD 300 METAIRIE LA 70002
HUB INTERNATIONAL INS                 PO BOX 939 BURLINGTON NC 27216
HUB INTERNATIONAL INSURANCE           ATTN ACCTING EVIDOFP-01 PO BOX 2158 RIVERSIDE CA 92516
HUB INTERNATIONAL SE                  PO BOX 7188 MYRTLE BEACH SC 29572
HUB INTL IF THE MIDWEST               2430 MALL DR, SUITE 280 NORTH CHARLESTON SC 29406
HUB INTL NORTHWEST                    PO BOX 3018 BOTHEL WA 98041
HUB INTL SOUTHEAST                    PO BOX 1820 BLUFFTON SC 29910
HUB INTNL                             777 SW 37TH AVE 500 MIAMI FL 33135
HUB INTNTL                            4128 S DEMAREE STE A VISALIA CA 93277
HUB INTNTL NW                         P O BOX X BELLINGHAM WA 98227
HUB PERSONAL INSURANCE                180 RIVER ROAD 2ND FLOOR SUMMIT NJ 07901
HUBBARD COUNTY                        HUBBARD CO. - AUD/TREASU 301 COURT AVENUE PARK RAPIDS MN 56470
HUBBARD TOWN                          HUBBARD TWN TREASURER W3472 WILDCAT RD IRON RIDGE WI 53035
HUBBARD, ANDREW                       ADDRESS ON FILE
HUBBARD, DANIKA                       ADDRESS ON FILE
HUBBARDSTON TOWN                      HUBBARDSTON TOWN-TAX COL 7 MAIN STREETUNIT 10 HUBBARDSTON MA 01452
HUBBARDTON TOWN                       HUBBARDTON TOWN-TAX COLL 1831 MONUMENT HILL ROAD CASTLETON VT 05735
HUBBELL, KATHLEEN                     ADDRESS ON FILE
HUBLEY TOWNSHIP                       HUBLEY TWP - TAX COLLECT 492 FEARNOT RD SACRAMENTO PA 17968
HUBSPOT INC                           PO BOX 674722 DETROIT MI 48267-4722
HUBSPOT IRELAND LIMITED               ATTN: LEGAL 30 NORTH WALL QUAY 2ND FLOOR DUBLIN IRELAND
HUBSPOT, INC.                         ATTN: GENERAL COUNSEL 25 FIRST STREET 2ND FLOOR CAMBRIDGE MA 02141
HUBSPOT, INC.                         ATTN: GENERAL COUNSEL PO BOX 674722 DETROIT MI 48267
HUCK, ANGELA                          ADDRESS ON FILE
HUCKA, LAURA                          ADDRESS ON FILE
HUCKO & HUCKO PA                      14814 HARRY COLT CT TAMPA FL 33626
HUD                                   RISK BASED INS PROGRAM 2100 ELLIOTT ROAD TEMPE AZ 85284
HUD-FOC DEBT                          1005 CONVENTION PLAZA GOVERNMENT LOCKBOX 979056 ST. LOUIS MO 63101
HUDELSON, JANNELLE                    ADDRESS ON FILE
HUDEPOHL RESTORATION                  THOMAS M. HUDEPOHL CONST. CO. INC 2430 E. SHARON RD CINCINNATI OH 45241
HUDGENS, SHARON                       ADDRESS ON FILE
HUDSON & MARSHALL LLC                 STE 1150 14785 PRESTON RD DALLAS TX 75254
HUDSON C S (TN OF GREENP              HUDSON CITY SCHOOL DISTR 215 HARRY HOWARD AVE HUDSON NY 12534
HUDSON C S (TN OF LIVING              HUDSON CITY SCHOOL DISTR 215 HARRY HOWARD AVE HUDSON NY 12534
HUDSON CITY                           HUDSON CITY- TREASURER 520 WARREN STREET HUDSON NY 12534
HUDSON CITY                           HUDSON CITY - TREASURER 121 N CHURCH ST HUDSON MI 49247
HUDSON CITY                           ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD. HUDSON WI 54016
HUDSON CITY                           TAX COLLECTOR 1101 CARMICHAEL ROAD HUDSON WI 54016
HUDSON CITY SCH (CITY OF              HUDSON CITY SCHOOL DISTR 215 HARRY HOWARD AVE HUDSON NY 12534
HUDSON CITY SCH (TN OF S              HUDSON CITY SCHOOL DISTR 215 HARRY HOWARD AVE HUDSON NY 12534



Epiq Corporate Restructuring, LLC                                                                  Page 594 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 620 of 1490
Claim Name                             Address Information
HUDSON CITY SCH (TN OF T               HUDSON CITY SCHOOL DISTR 215 HARRY HOWARD AVE HUDSON NY 12534
HUDSON CTY SCH (TN OF CL               HUDSON CTY SCH- TAX COLL 215 HARRY HOWARD AVE HUDSON NY 12534
HUDSON FALLS CEN SCH (CM               HUDSON FALLS CS-TAX COLL 210 MAIN STREET HUDSON FALLS NY 12839
HUDSON FALLS CS (TOWN OF               HUDSON FALLS CS-TAX COLL 6 MICHIGAN ST HUDSON FALLS NY 12839
HUDSON FALLS VILLAGE                   HUDSON FALLS VILLAGE - C 220 MAIN STREET HUDSON FLS NY 12839
HUDSON HARBOUR CONDO ASSOCIATION INC   C/O ARGUS PROPERTY MANAGEMENT INC 2477 STICKNEY POINT ROAD SUITE 118A SARASOTA
                                       FL 34231
HUDSON HOMES                           4532 FOLSE DR METAIRIE LA 70006
HUDSON INS AGENCY                      108 CLINTON BLVD CLINTON MS 39056
HUDSON PARK COOP. APT, INC.            2 HAMILTON AVENUE C/O GRAMATAN MANAGEMENT NEW ROCHELLE NJ 10801
HUDSON REALTORS, INC                   311 WEST NOLEMAN CENTRALIA IL 62801
HUDSON TOWN                            HUDSON TOWN - TAX COLLEC 78 MAIN STREET HUDSON MA 01749
HUDSON TOWN                            HUDSON TOWN - TAX COLLEC 12 SCHOOL STREET HUDSON NH 03051
HUDSON TOWN                            HUDSON TOWN - TAX COLLEC 2150 HUDSON ROAD HUDSON ME 04449
HUDSON TOWN                            HUDSON TOWN - TREASURER 550 CENTRAL ST. HUDSON NC 28638
HUDSON TOWN                            ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD. HUDSON WI 54016
HUDSON TOWNSHIP                        TREASURER 13986 W BEECHER RD HUDSON MI 49247
HUDSON TOWNSHIP                        HUDSON TOWNSHIP - TREASU 08755 HUFFMAN LAKE RD ELMIRA MI 49730
HUDSON VALLEY CLASSIC HOMES LLC        9 TEN EYCK PLACE EDISON NJ 08820
HUDSON VIEW CONST                      11 MAIN ST NEW HAMBURG NY 12590
HUDSON VIEW CONSTRUCTION               ART GLYNN ENTERPRISES INC. 11 MAIN STREET NEW HAMBURG NY 12590
HUDSON, ETHAN                          ADDRESS ON FILE
HUDSON, MICHAEL                        ADDRESS ON FILE
HUDSON, MICHELLE                       ADDRESS ON FILE
HUDSON, RONALD                         ADDRESS ON FILE
HUDSON, STEPHANIE                      ADDRESS ON FILE
HUDSONVILLE CITY                       HUDSONVILLE CITY - TREAS 3275 CENTRAL BLVD HUDSONVILLE MI 49426
HUDSPETH, JALISA                       ADDRESS ON FILE
HUDZINSKI, MICHAEL                     ADDRESS ON FILE
HUE NGUYEN & THE NGUYEN                & STEVEN MUSGRAVE 4808 OAK PROMENADE LN ORLANDO FL 32819
HUERFANO COUNTY                        HUERFANO COUNTY-TREASURE 401 MAIN STREET 206 WALSENBURG CO 81089
HUF CONSTRUCTION LLC                   322 HUNTER PASS WAXAHACHIE TX 75165
HUFFAKER ROOFING                       880 DAVIS BLVD SUITE C SOUTHLAKE TX 76092
HUFFMAN ENGINEERING & SURVEYING        COURTENEY PROFESSIONAL SERVICES 537 COLLEGE AVENUE, SUITE A SANTA ROSA CA
                                       95404
HUFFMAN, ZACHARY                       ADDRESS ON FILE
HUFFSTETLER & COMPANY                  9818 WHITHORN SUITE A HOUSTON TX 77095
HUGES INS                              5415 26TH ST W BRADENTON FL 34207
HUGGARD, MICHAEL                       ADDRESS ON FILE
HUGGINS INSURANCE AGENCY               605 18TH AVE NORTH MYRTLE BEACH SC 29577
HUGH COTTON INS                        2315 CURRY FORD RD ORLANDO FL 32806
HUGHES & ASSOCIATES                    11146 GIRDLED ROAD CONCORD TOWNSHIP OH 44077
HUGHES COUNTY                          HUGHES COUNTY - TREASURE 104 E CAPITAL AVE PIERRE SD 57501
HUGHES COUNTY                          HUGHES COUNTY - TAX COLL 200 N BROADWAY, STE 6 HOLDENVILLE OK 74848
HUGHES COUNTY SHERIFF                  3200 E. HWY 34, SUITE 9 PIERRE SD 57501
HUGHES PISHVAEE, ADRIANA               ADDRESS ON FILE
HUGHES REMODELING LLC                  1082 GALWAY RD DAVIDSONVILLE MD 21035
HUGHES WATTERS &                       ASKANASE LLP 28TH FL 1201 LOUISIANA ST HOUSTON TX 77002
HUGHES WATTERS & ASKANASE LLP          1201 LOUISIANA ST 28TH FL HOUSTON TX 77002



Epiq Corporate Restructuring, LLC                                                                   Page 595 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 621 of 1490
Claim Name                            Address Information
HUGHES WEST-BROOK INS                 17220 NEW HOPE 116 FOUNTAIN VALLEY CA 92728
HUGHES, CASSANDRA                     ADDRESS ON FILE
HUGHES, CRYSTAL                       ADDRESS ON FILE
HUGHES, DONNA                         ADDRESS ON FILE
HUGHES, KATHY                         ADDRESS ON FILE
HUGHES, KELLY                         ADDRESS ON FILE
HUGHES, LISETTE                       ADDRESS ON FILE
HUGHES, MELINDA                       ADDRESS ON FILE
HUGHESTOWN BORO                       HUGHESTOWN BORO - COLLEC 5 SKYLINE DR HUGHESTOWN PA 18640
HUGHESVILLE BORO                      HUGHESVILLE BORO - COLLE 215 S SECOND STREET HUGHESVILLE PA 17737
HUGHEY, FELICIA                       ADDRESS ON FILE
HUGHSTELLA MANUEL                     3623 173 CT UNIT 11D CHICAGO IL 60623
HUGO CONSTRUCTION                     4208 S FRANCISCO AVE CHICAGO IL 60632
HUGO R. RETANA                        59. MARTIN AVE HEMPSTEAD NY 11550
HUITT CUNNINGHAM                      1604 ANNAPOLIS AVE HYATTSVILLE MD 20785
HUKILL, MCKENZIE                      ADDRESS ON FILE
HULBERT TOWNSHIP                      HULBERT TOWNSHIP - TREAS PO BOX 128 HULBERT MI 49748
HULETT AGENCY                         3010 W PARK RD 101 ARLINGTON TX 76013
HULIN INSURANCE AGENCY                9700 MAURICE AVE MAURICE LA 70555
HULL & COMPANY                        220 GILBRALTAR RD 100 HORSHAM PA 19044
HULL & COMPANY                        11405 NORTH COMMUNITY HOUSE RD SUITE 100 CHARLOTTE NC 28277
HULL & COMPANY                        PO BOX 21567 FT LAUDERDALE FL 33335
HULL & COMPANY                        ABRAHAM MATHEW 800 CARILLON PARKWAY, STE 150 SAINT PETERSBURG FL 33716
HULL & COMPANY INC                    P O BOX 21160 FT LAUDERDALE FL 33335
HULL & COMPANY INC                    PO BOX 20027 ST PETERSBURG FL 33742
HULL & COMPANY INC                    6443 SW BEAVERTON - HILLSDALE HIGHWAY PORTLAND OR 97221
HULL TOWN                             HULL TOWN - TAX COLLECTO 253 ATLANTIC AVENUE HULL MA 02045
HULL TOWN                             PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
HULL, DAVID                           ADDRESS ON FILE
HULLABY, SHANIQUA                     ADDRESS ON FILE
HULME CONSTRUCTION, INC.              12060 STAR RD BROOKSVILLE FL 34613
HULMEVILLE BORO                       NANCY MITCHELL-TAX COLLE 321 MAIN STREET HULMEVILLE PA 19047
HULSEY JOHNSTON APPRAISAL SERV INC    108 NORTH COLLEGE ST STATESBORO GA 30458
HUMBERTO PEREZ JR &                   ELENA ALVARDO 601 S GEORGIA AVE WESLACO TX 78596
HUMBLE ISD                            HUMBLE ISD - TAX COLLECT PO BOX 2000 HUMBLE TX 77347
HUMBLE SURVEYING COMPANY              709 WASHINGTON AVE STE B CLEVELAND TX 77327
HUMBOLDT CITY/GIBSON                  HUMBOLDT CITY-TAX COLLEC 1421 OSBORNE ST HUMBOLDT TN 38343
HUMBOLDT CITY/MADISON                 HUMBOLDT CITY-TAX COLLEC 1421 OSBORNE ST HUMBOLDT TN 38343
HUMBOLDT COUNTY                       HUMBOLDT COUNTY - TREASU 203 MAIN STREET DAKOTA CITY IA 50529
HUMBOLDT COUNTY                       HUMBOLDT COUNTY - TREASU 50 WEST 5TH STREET WINNEMUCCA NV 89445
HUMBOLDT COUNTY                       HUMBOLDT COUNTY TAX COLL 825 5TH STREET, ROOM 125 EUREKA CA 95501
HUMBOLDT COUNTY TAX COLLECTOR         825 5TH ST ROOM 125 EUREKA CA 95501
HUMBOLDT COUNTY TREASURER             50 W FIFTH ST WINNEMUCCA NV 89445
HUMBOLDT MUTUAL INS ASSO              P O BOX 35 HUMBOLDT IA 50548
HUMBOLDT REALTY                       606 SUMNER AVE HUMBOLDT IA 50548
HUMBOLDT TOWN                         BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
HUMBOLDT TOWNSHIP                     HUMBOLDT TOWNSHIP - TREA 244 COUNTY RD FAF CHAMPION MI 49814
HUMBOLT FARM MUTUAL                   402 FIRST STREET S BRANDT SD 57218
HUMER, TIFFANY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 596 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 622 of 1490
Claim Name                               Address Information
HUMES APPRAISAL SERVICE INC              5889 SW 29TH ST TOPEKA KS 66614
HUMMELSTOWN BORO                         ANGELA DURANTINE - COLLE PO BOX 185 HUMMELSTOWN PA 17036
HUMPHREY COLVIN& COLEMAN                 PO BOX 1901 NEW BEDFORD MA 02741
HUMPHREY TOWN                            HUMPHREY TOWN- TAX COLLE 4875 HUMPHREY ROAD GREAT VALLEY NY 14741
HUMPHREY, MICHELLE                       ADDRESS ON FILE
HUMPHREYS COUNTY                         HUMPHREYS COUNTY-TRUSTEE 102 THOMPSON ST - ROOM 5 WAVERLY TN 37185
HUMPHREYS COUNTY                         HUMPHREYS COUNTY-TAX COL 102 CASTLEMAN ST BELZONI MS 39038
HUMPHREYS COUNTY CHANCERY CLERK          102 CASTLEMAN STREET BELZONI MS 39038
HUMPHREYS, MELISSA                       ADDRESS ON FILE
HUMPHRIES, TARSHA                        ADDRESS ON FILE
HUMPHRYS, EMILY                          ADDRESS ON FILE
HUNEYCUTT GROUP                          1908 EASTWOOD RD 320 WILMINGTON NC 28403
HUNGRY ROOFERS INCORPORATED              P. BROSKIE 4 SYCAMORE ST FLAGLER BEACH FL 32136
HUNIHAN PAINTING & WATERPROOFING         1310 NW 118TH AVE PLANTATION FL 33323
HUNKER BORO                              KEYSTONE COLLECTIONS GRO 546 WENDEL RD IRWIN PA 15642
HUNKINS & EATON AGENCY                   93 MAIN STREET LITTLETON NH 03561
HUNLOCK TOWNSHIP                         HUNLOCK TWP - TAX COLLEC 310 HARTMAN RD HUNLOCK CREEK PA 18621
HUNOVAL LAW FIRM PLLC                    JARED SLATER 501 MINUET LANE SUITE 104A CHARLOTTE NC 28217
HUNT CLUB INS                            2755 BORDER LAKE RD APOPKA FL 32703
HUNT COUNTY                              HUNT COUNTY - TAX COLLEC P O BOX 1042 GREENVILLE TX 75403
HUNT COUNTY CLERK                        PO BOX 1316 GREENVILLE TX 75401
HUNT COUNTY TAX OFFICE                   2500 STONEWALL ST GREENVILLE TX 75401
HUNT LEIBERT - RICHARD LEIBERT           RICHARD LEIBERT 50 WESTON STREET HARTFORD CT 06107
HUNT LEIBERT JACOBSON PC                 50 WESTON ST HARTFORD CT 06120
HUNT LEIBERT PC                          50 WESTON ST HARTFORD CT 06120
HUNT PLUMBING HEATING & AIR              27175 COX DRIVE MECHANICSVILLE MD 20659
CONDITIONING
HUNT RIDGE AT TALL PINES INC             C/O PARKLANE RES 9851 STATE ROAD 54 NEW PORT RICHEY FL 34655
HUNT, BETTY                              ADDRESS ON FILE
HUNT, CHELSEA                            ADDRESS ON FILE
HUNT, JAMES                              ADDRESS ON FILE
HUNTCLIFF HOMES ASSOCIATION, INC         P.O. BOX 500365 ATLANTA GA 31150
HUNTE, CHRISTOPHER                       ADDRESS ON FILE
HUNTER COVE POA INC                      PO BOX 190913 MOBILE AL 36619
HUNTER HAMILTON                          PO BOX 74008970 CHICAGO IL 60674
HUNTER INSURANCE                         PO BOX 1 MANVILLE RI 02838
HUNTER KELSEY II LLC                     3432 GREYSTONE DR STE 100 AUSTIN TX 78731
HUNTER MARCH INS                         908 W WASHINGTON ST SUFFOLK VA 23434
HUNTER TOWN                              HUNTER TOWN - TAX COLLEC PO BOX 909/TOWN HALL TANNERSVILLE NY 12485
HUNTER TOWN                              HUNTER TWN TREASURER PO BOX 634 / 9316 N COUN HAYWARD WI 54843
HUNTER VILLAGE                           HUNTER VILLAGE - CLERK PO BOX 441 HUNTER NY 12442
HUNTER VILLAS CONDOMINIUM OWNERS ASSOC   6836 HUNTER VILLA LANE WEST VALLEY CITY UT 84128
HUNTER'S GREEN COMMUNITY ASSOC, INC      9456 HIGHLAND OAK DRIVE TAMPA FL 33647
HUNTER, JAYMES                           ADDRESS ON FILE
HUNTER, KIANNA                           ADDRESS ON FILE
HUNTER, KRISTINE                         ADDRESS ON FILE
HUNTER-TANNERSVILLE CS(C                 HUNTER-TANNERSVILLE- COL P.O. BOX 1018 TANNERSVILLE NY 12485
HUNTERS CHASE MAINTENANCE ASSOC INC      PO BOX 803555 DALLAS TX 75380
HUNTERS COMMUNITIES HOA                  P. O. BOX 1791 LITHONIA GA 30038-1027



Epiq Corporate Restructuring, LLC                                                                     Page 597 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 623 of 1490
Claim Name                              Address Information
HUNTERS CREEK COMMUNITY ASSOCIATION    14101 TOWN LOOP BLVD ORLANDO FL 32837
HUNTERS CREEK HOA                      5702 KIRKPATRICK WAY INDIANAPOLIS IN 46220
HUNTERS GLEN COA, INC.                 9099 TECHNOLOGY LANE FISHERS IN 46038
HUNTERS GLEN COMMUNITY ASSOCIATION     5821 SOUTHWEST FREEWAY, SUITE 370 HOUSTON TX 77057
HUNTERS GLEN CONDOMINIUM               6540 CENTERVILLE BUSINESS PKWY DAYTON OH 45459
HUNTERS GLEN IV ASSOCIATION            8303 SOUTHWEST FREEWAY SUITE 800 HOUSTON TX 77074
HUNTERS GLEN MUD E                     HUNTERS GLEN MUD - COLLE 17111 ROLLING CREEK HOUSTON TX 77090
HUNTERS GREEN HOMEOWNERS ASSOCIATION   16690 PARK ROW DRIVE HOUSTON TX 77084
INC
HUNTERS HOLLOW CITY                    CITY OF HUNTERS HOLLOW - 11300 ANGELINA RD LOUISVILLE KY 40229
HUNTERS PARK COMMUNITY ASSOCIATION     4503-A HICKORY DOWNS HOUSTON TX 77084
HUNTERS RUN POA, INC.                  3500 CLUBHOUSE LANE BOYNTON BEACH FL 33436
HUNTERS VALLEY LOT OWNERS              NEIL FRANK, TREASURER HOME OWNERS ASSOCIATION 1723 COTTONTAIL DR MILFORD OH
                                       45150
HUNTERWOOD VILLAGE I ASSOCIATION       CIA SERVICES INC PO BOX 63178 PIPE CREEK TX 78063-3178
HUNTINGDON AREA SCHOOL D               PENN TWP - TAX COLLECTOR 13006 REDSTONE RIDGE ROA HESSTON PA 16647
HUNTINGDON AREA SCHOOL D               HUNTINGDON AREA SD - COL 211 6TH STREET HUNTINGDON PA 16652
HUNTINGDON AREA SCHOOL D               ONEIDA TWP - TAX COLLEC 7856 SENECA LANE HUNTINGDON PA 16652
HUNTINGDON AREA SCHOOL D               HUNTINGDON AREA SD - COL 10331 FRAIN RD MILL CREEK PA 17060
HUNTINGDON AREA SCHOOL D               HUNTINGDON AREA SD - COL 9960 MOUNTAIN ROAD MILL CREEK PA 17060
HUNTINGDON BORO                        HUNTINGDON BORO - COLLEC 211 6TH STREET HUNTINGDON PA 16652
HUNTINGDON CITY                        HUNTINGDON CITY-TAX COLL PO BOX 668 HUNTINGDON TN 38344
HUNTINGDON COUNTY TAX CLAIM BUREAU     223 PENN STREET HUNTINGDON PA 16652
HUNTINGDON ONEILL                      ROOFING LLC 1588 NORTH PARKWAY MEMPHIS TN 38112
HUNTINGDON SD/JACKSON TW               HUNTINGDON SD - TAX COLL 4655 BARR ROAD HUNTINGDON PA 16652
HUNTINGTON AREA S.D./SMI               SMITHFIELD BORO SD - COL 202 SOUTH 13TH STREET,SU HUNTINGDON PA 16652
HUNTINGTON AREA SD                     HUNTINGTON AREA SD - COL BOX 7 MCCONNELLSTOWN PA 16660
HUNTINGTON CONDOMINIUM ASSOCIATION     8826 SANTA FE DRIVE, SUITE 190 OVERLAND PARK KS 66012
HUNTINGTON COUNTY                      HUNTINGTON COUNTY - TREA 201 N JEFFERSON ST ROOM HUNTINGTON IN 46750
HUNTINGTON COUNTY TREASURER            201 N JEFFERSON ST, ROOM 104 HUNTINGTON IN 46750
HUNTINGTON LAKES SECTION FOUR          C/O SEACREST SERVICES 2400 CENTERPARK W. DR SUITE 175 WEST PALM BEACH FL 33409
HUNTINGTON LAKES SECTION TWO ASSOC.    C/O C.A.M.S. 1037 STATE RD. 7, STE. 302 WELLINGTON FL 33414
HUNTINGTON LAKES SECTIONN FOUR         C/O SEACREST SERVICES 2400 CENTERPARK W DR SUITE 175 WEST PALM BEACH FL 33409
HUNTINGTON MANOR HOA, INC              C/O KEMPER MANAGEMENT ASSOCIATES P. O. BOX 1451 BELAIR MD 21014
HUNTINGTON NEIGHBORHOOD ASSOC INC      PO BOX 65061 PHOENIX AZ 85082
HUNTINGTON OF CARROLLWOOD              2906 BUSCH LAKE BLVD TAMPA FL 33614
HUNTINGTON PARK HOA INC                C/O ACCESS PROPERTY MANAGEMENT 4 WALTER E FORAN BLVD SUITE 311 FLEMINGTON NJ
                                       08822
HUNTINGTON POINTE COMMUNITY ASSOCIATION 2477 STICKNEY POINT RD 118A SARASOTA FL 34231
HUNTINGTON TOWN                        HUNTINGTON TOWN-TAX COLL P.O. BOX 550 HUNTINGTON MA 01050
HUNTINGTON TOWN                        HUNTINGTON TOWN-TAX COLL 4930 MAIN ROAD HUNTINGTON VT 05462
HUNTINGTON TOWN                        HUNTINGTON TN-TAX RECEIV 100 MAIN ST HUNTINGTON NY 11743
HUNTINGTON TOWNSHIP                    HUNTINGTON TWP - TAX COL 6133 OLD HARRISBURG RD YORK SPRINGS PA 17372
HUNTINGTON TOWNSHIP                    LINDA SITLER - TAX COLLE 637 MUNICIPAL RD SHICKSHINNY PA 18655
HUNTINGTON WOODS CITY                  HUNTINGTON WOODS - TREAS 26815 SCOTIA ROAD HUNTINGTON WOODS MI 48070
HUNTINGTON WOODS CONDO ASSOC. INC      6054 27TH STREET WEST BRADENTON FL 34207
HUNTINGTON WOODS NEIGHBORHOOD ASSOC,   P.O. BOX 4034 FRANKFORT KY 40604
INC
HUNTINGTON, AMBERLY                    ADDRESS ON FILE
HUNTLAND TOWN                          HUNTLAND TOWN-TAX COLLEC 100 BANKS ST - DWR H HUNTLAND TN 37345


Epiq Corporate Restructuring, LLC                                                                  Page 598 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 624 of 1490
Claim Name                              Address Information
HUNTLEY SQUARE CONDO                   7484 CANDLEWOOD ROAD SUITE H HANOVER MD 21076
HUNTON & WILLIAMS LLP                  PO BOX 405759 ATLANTA GA 30384-5759
HUNTSVILLE ABSTRACT & TITLE COMPANY    1214 SAM HOUSTON AVENUE HUNTSVILLE TX 77340
HUNTWICK CIVIC ASSOCIATION             5300 CORAL GABLES DR HOUSTON TX 77069
HUNTWYCK VILLAGE HOMEOWNERS ASSOCIATION P.O. BOX 5065 SLIDELL LA 70469-5065
HUOT, AMANDA                           ADDRESS ON FILE
HURLEY CITY                            HURLEY CITY TREASURER 405 5TH AVENUE N HURLEY WI 54534
HURLEY TOWN                            HURLEY TOWN-TAX COLLECTO PO BOX 569 HURLEY NY 12443
HURLEY-MYERS, ZACHARIAH                ADDRESS ON FILE
HURON COUNTY                           HURON COUNTY - TREASURER 16 E MAIN ST NORWALK OH 44857
HURON COUNTY                           HURON COUNTY - TREASURER PO BOX 69 BAD AXE MI 48413
HURON COUNTY TREASURER                 16 EAST MAIN STREET NORWALK OH 44857-1597
HURON TOWN                             HURON TOW - TAX COLLECTO 10880 LUMMISVILLE RD WOLCOTT NY 14590
HURON TOWNSHIP                         HURON TOWNSHIP - TREASUR 22950 HURON RIVER DR NEW BOSTON MI 48164
HURRICANE ADJUSTERS LLC                PO BOX 805 NAPLES FL 34106
HURRY CLAIM PUBLIC                     ADJUSTERS LLC PO BOX 960776 MIAMI FL 33296
HURST HOME INS CO                      189 NORTH UPPER ST LEXINGTON KY 40507
HURST HOME INS CO                      PO BOX 1580 LEXINGTON KY 40588
HURST, JONAH                           ADDRESS ON FILE
HURSTBOURNE CITY                       CITY OF HURSTBOURNE - CL 200 WHITTINGTON PKWY, ST LOUISVILLE KY 40222
HURT TOWN                              HURT TOWN - TREASURER 533 POCKET RD HURT VA 24563
HURT, SHENITA                          ADDRESS ON FILE
HURTADO INVESTMENTS LLC                5805 BELLAIRE BLVD STE A HOUSTON TX 77081
HURTADO INVESTMENTS, LLC               5805-A BELLAIRE BLVD. HOUSTON TX 77081
HUSCH BLACKWELL                        P O BOX 790379 SAINT LOUIS MO 63179
HUSK JAM, INC.                         11801 TREGIOVO PL FORT WASHINGTON MD 20744
HUSKER HAMMER SIDING, WINDOWS & ROOFING MLKHEC INC. 1406 VETERANS DR ELKHORN NE 68022
HUSKER HARDWOOD FLOORS                 22243 MUDHOLLOW RD COUNCIL BLUFFS IA 51503
HUSS, DAVID                            ADDRESS ON FILE
HUSSAIN, CESIRA                        ADDRESS ON FILE
HUSTISFORD TOWN                        HUSTISFORD TWN TREASURER N4425 COUNTY ROAD R IRON RIDGE WI 53035
HUSTISFORD VILLAGE                     HUSTISFORD VLG TREASURER PO BOX 345 / 201 S LAKE HUSTISFORD WI 53034
HUSTON INS & FNCL SRVCS                1601 TIFFIN AVE FINDLAY OH 45840
HUSTON TOWNSHIP                        HUSTON TWP - TAX COLLECT 11837 BENNETTS VALLEY HW PENFIELD PA 15849
HUSTON TOWNSHIP                        HUSTON TWP - TAX COLLECT 1152 LOCK MOUNTAIN ROAD MARTINSBURG PA 16662
HUSTON TOWNSHIP                        HUSTON TWP - TAX COLLECT 167 MEYERS LN JULIAN PA 16844
HUTCHENS LAW FIRM LLP                  PO BOX 2505 FAYETTEVILLE NC 28302
HUTCHENS LAW FIRM LLP                  TINA CORYELL 4317 RAMSEY STREET FAYETTEVILLE NC 28311
HUTCHENS LAW FIRM, LLP                 4317 RAMSEY STREET FAYETTEVILLE NC 28311
HUTCHENS, SENTER, KELLAM & PETITT, P.A. P.O. BOX 2505 FAYETTEVILLE NC 28302
HUTCHERSON INS SERVICES                1212 N. LOCUST ST, STE B DENTON TX 76201
HUTCHINGSON AGENCY                     35 N. BLACK HORSE PIKE BLACKWOOD NJ 08012
HUTCHINS PLUMBING & AC &               SHAUN & DENIS MCNEELY 1301S SAM RAYBURY FRWY SHERMAN TX 75090
HUTCHINS TOWN                          HUTCHINS TWN TREASURER W15916 WOODLAWN RD. BIRNAMWOOD WI 54414
HUTCHINS, VIVIAN                       ADDRESS ON FILE
HUTCHINSON COUNTY                      HUTCHINSON COUNTY - TREA 140 EUCLID ST - RM 135 OLIVET SD 57052
HUTCHINSON COUNTY                      HUTCHINSON COUNTY - COLL P O BOX 989 STINNETT TX 79083
HUTCHINSON, EMMANUEL                   ADDRESS ON FILE
HUTFINDER.COM INC                      1224 RACE RD SUITE 100 BALTIMORE MD 21237



Epiq Corporate Restructuring, LLC                                                                Page 599 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 625 of 1490
Claim Name                            Address Information
HUTLO CONDO ASSOCIATION               17220 N. BOSWELL BLVD 140 SUN CITY AZ 85373
HUTTER CONSTRUCTION SERV              111 WEST EASY ST DESTREHAN LA 70047
HUTTO ROOFING INC                     HAROLD D HUTTO 1850 BENEFIT RD CHESAPEAKE VA 23322
HUTTON, CYNTHIA                       ADDRESS ON FILE
HUXCO CONSTRUCTION & REMODELING       102 N TRUMAN BLVD CRYSTAL CITY MO 63019
HUY, TONY                             ADDRESS ON FILE
HUYCK, BRENDA                         ADDRESS ON FILE
HVWC                                  P.O. BOX 981015 BOSTON MA 02298-1015
HW CONTRACTING LLC                    110CUMBERLANDPRKDRSTE303 SAINT AUGUSTINE FL 32095
HY-GRADE CONTRACTORS                  1648 LOCUST AVE UNIT E BOHEMIA NY 11716
HY-POINT ROOFING                      RODNEY STREBECK 2620 PLAINS VIEW DR. BURLESON TX 76028
HYANNIS WATER SYSTEM                  367 MAIN STREET HYANNIS MA 02601
HYATT LEGAL PLANS INC                 1111 SUPERIOR AVE STE 800 CLEVELAND OH 44114-2507
HYATT TIMES SQUARE                    135 W 45TH ST NEW YORK NY 10036
HYDE & SWIGART APC                    2221 CAMINO DEL RIO SOUTH SUITE 101 SAN DIEGO CA 92108
HYDE COUNTY                           HYDE COUNTY - TAX COLLEC P O BOX 279, COURTHOUSE SWANQUARTER NC 27885
HYDE COUNTY                           HYDE COUNTY - TREASURER PO BOX 399 HIGHMORE SD 57345
HYDE PARK BORO                        HYDE PARK BORO - TAX COL 802 THIRD AVE HYDE PARK PA 15641
HYDE PARK CS (CLINTON TN              HYDE PARK CS - TAX COLLE PO BOX 2033 HYDE PARK NY 12538
HYDE PARK CS (HYDE PAR                HYDE PARK CS - REC OF TA 4383 ALBANY POST ROAD HYDE PARK NY 12538
HYDE PARK CS (POUGHKEEP               TOWN OF POUGHKEEPSIE 1 OVEROCKER RD POUGHKEEPSIE NY 12603
HYDE PARK CS(PLEASANT VL              HYDE PARK CS - TAX COLLE PO BOX 2033 HYDE PARK NY 12538
HYDE PARK INS SERVICES                4904 W CYPRESS ST TAMPA FL 33607
HYDE PARK TOWN                        HYDE PARK TOWN - TAX COL 344 VT ROUTE 15 WEST HYDE PARK VT 05655
HYDE PARK TOWN                        CINDY C. TODD - TAX RECE P.O. BOX 2003 HYDE PARK NY 12538
HYDE, ARLENE                          ADDRESS ON FILE
HYDROGLOW CLEANING AND FLOOR CARE     AQUARIUS WORLDWIDE ENTERPRISES LLC 4011 W BAY VILLA AVE TAMPA FL 33611
HYER QUALITY ROOFING &                CONSTRUCTION 1463 NE 28 CT POMPANO BEACH FL 33064
HYLAND COURTS TOWN HOA INC.           5500 HYLAND COURTS DR BLOOMINGTON MN 55437
HYMSON GOLDSTEIN & PANTILIAT PLLC     16427 N SCOTTSDALE RD STE 300 SCOTTSDALE AZ 85254
HYNDMAN BOROUGH MUNICIPAL AUTHORITY   PO BOX 445 HYNDMAN PA 15545
HYNES, COLLETTE                       ADDRESS ON FILE
HYPERBUILT, INC.                      PO BOX 8912 MESA AZ 85214
HYUNDAI MARINE & FIRE                 300 SYLVAN AVE ENGLEWOOD CLIFFS NJ 07632
HYUNDAI MARINE & FIRE                 INS CO 300 SYLVAN AVE ENGLEWOOD CLIFFS NJ 07632
HYUNDAI MARINE & FIRE                 P O BOX 1017 ENGLEWOOD CLIFFS NJ 07632
I BUILD INC                           3306 SPUMANTI LN LEANDER TX 78641
I DEAL REAL ESTATE INC                7081 TAFT ST HOLLYWOOD FL 33024
I DEAL REAL ESTATE INC                12555 ORANGE DR 218 DAVIE FL 33330
I DEAL REAL ESTATE, INC.              ATTN: BRETT MATTHEWS 12555 ORANGE DR 218 DAVIE FL 33330
I PAINT USA                           5005 WILES RD 101 COCONUT CREEK FL 33073
I-20 HOME CENTER INC                  PO BOX 7354 TYLER TX 75711
I.D.N. HARDWOOD & CARPET SUPERSTORE   JOHN ELKHANI 7947 CANOGA AVE CANOGA PARK CA 91304
IA DEPT OF REVENUE & FINANCE          P.O. BOX 10468 DES MOINES IA 50306-0468
IA FAIR PLAN                          2700 WESTOWN PKWY 415 WEST DES MOINES IA 50266
IA FAIR PLAN                          6967 UNIVERSITY WINDSOR HEIGHTS IA 50324
IABC INC                              P O BOX 4781 FOSTER CITY CA 94404
IAI INC REALTY APPRAISAL SERVICES     689 N MILL SUITE 104 PLYMOUTH MI 48170
IAN & TYRA FOX                        & SERVPRO OF RIO RANCHO 4374 ALEXANDER BLVD NEG ALBUQUERQUE NM 87107



Epiq Corporate Restructuring, LLC                                                                 Page 600 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 626 of 1490
Claim Name                            Address Information
IAN D. GRANT                          PRO SE
IAN DAVID TURK                        6515 EDENVALE RD BALTIMORE MD 21209
IAN MCKELVEY                          30 ELIZABETH ST DRAVOSBURG PA 15034
IAN MICHAEL SMITH AND EILEEN SMITH    TONY CARA CDLG PC 2973 HARBOR BOULEVARD SUITE 594 COSTA MESA CA 92626
IAN THOMAS CONSTRUCTION               PO BOX 7533 SAINT THOMAS VI 00801
IBARRA, JOSEPH                        ADDRESS ON FILE
IBC INSURANCE AGENCY                  5800 SAN DARIO 2ND FLOOR LAREDO TX 78041
IBEKWE, HARIETH                       ADDRESS ON FILE
IBERIA PARISH                         IBERIA PARISH - TAX COLL 300 IBERIA SUITE 120 NEW IBERIA LA 70560
IBERIA PARISH CLERK OF COURT          P.O. DRAWER 12010 NEW IBERIA LA 70562
IBERVILLE PARISH TAX COLLECTOR        PO BOX 231 PLAQUEMINE LA 70765
IBISWORLD INC                         11755 WILSHIRE BLVD 11TH FL LOS ANGELES CA 90025
IBM                                   ATTN: GENERAL COUNSEL ROD. JORNALISTA F. AGUIAR HORTOLANDIA, SAO PAOLO SP
                                      13186900 BRAZIL
IBM                                   ATTN: GENERAL COUNSEL P.O. BOX 643600 PITTSBURGH PA 15264
IBM 91222                             P.O. BOX 643600 PITTSBURGH PA 15264
IBS CONSTRUCTION GROUP                111 NE 1ST ST STE 507 MIAMI FL 33132
IBX INS AGENCY                        P O BOX 1394 ELIZABETH CITY NC 27906
ICAN BENEFIT                          2700 N MILITARY TRL 340 BOCA RATON FL 33431
ICARD PROMOTIONS LLC                  401 E LAS OLAS BLVD 130-551 FORT LAUDERDALE FL 33301
ICARD PROMOTIONS LLC                  ATTN: JEFF EHNEY, CEO 401 E LAS OLAS BLVD 130-551 FORT LAUDERDALE FL 33315
ICAT MANAGERS                         PO BOX 100225 COLUMBIA SC 29202
ICAT SPECIALTY INS                    P O BOX 100225 COLUMBIA SC 29202
ICAT SPECIALTY INS CO                 LB 973482 1501 LADY ST COLUMBIA SC 29202
ICC RESTOR & CLEAN SERV               451 COMMERCE DR 800 WOODBURY MN 55125
ICC RESTORATION                       KIMBERLY HORTON 451 COMMERCE DR 800 WOODBURY MN 55125
ICE, ROBERT                           ADDRESS ON FILE
ICENHOWER, ANNETTE                    ADDRESS ON FILE
ICHABOD CRANE C S (TN OF              ICHABOD CRANE C S- COLLE BANK OF KINDERHOOK 1 HUD KINDERHOOK NY 12106
ICHABOD CRANE C S (TN OF              ICHABOD CRANE CS-TAX COL BANK OF KINDERHOOK 1 HUD KINDERHOOK NY 12106
ICHABOD CRANE C S (TN-KI              ICHABOD CRANE C S- COLLE BANK OF KINDERHOOK 1 HUD KINDERHOOK NY 12106
ICHABOD CRANE CS (CHATAM              ICHABOD CRANE CS-TAX COL 1 HUDSON ST KINDERHOOK NY 12106
ICON ADVISORY GROUP LTD               14785 PRESTON RD STE 1125 DALLAS TX 75254
ICON ADVISORY GROUP, LTD              ATTN: GENERAL COUNSEL 14785 PRESTON ROAD SUITE 1125 DALLAS TX 75254
ICON CONSTRUCTION &                   DESIGN 425 E ARROW HWY 707 GLENDORA CA 91740
ICON GROUP                            13876 SW 56 ST 151 MIAMI FL 33175
ICONIK BUILDERS INC                   2794 LOKER AVE W STE 109 CARLSBAD CA 92010
ID DEPT OF FINANCE                    800 PARK BLVD SUITE 200 BOISE ID 83712
ID SECRETARY OF STATE                 450 N 4TH ST BOISE ID 83720-0080
ID STATE TAX COMMISSION               P.O. BOX 36 BOISE ID 83722-0036
IDA COUNTY                            IDA COUNTY - TREASURER 401 MOOREHEAD STREET IDA GROVE IA 51445
IDA TOWNSHIP                          IDA TOWNSHIP - TREASURER 3016 LEWIS AVE,P.O.BOX 2 IDA MI 48140
IDAHO                                 COLEEN HODSON (MSB-SUPERVISOR) CONSUMER FINANCE BUREAU/SECURITIES BUR. 800
                                      PARK BLVD, SUITE 200 BOISE ID 83712
IDAHO                                 ERIN VAN ENGELEN (MLO LICENSING) CONSUMER FINANCE BUREAU/SECURITIES BUR. 800
                                      PARK BLVD, SUITE 200 BOISE ID 83712
IDAHO                                 GENERAL CONSUMER LENDERS CONSUMER FINANCE BUREAU/SECURITIES BUR. 800 PARK
                                      BLVD, SUITE 200 BOISE ID 83712
IDAHO                                 GENERAL DEBT CONSUMER FINANCE BUREAU/SECURITIES BUR. 800 PARK BLVD, SUITE 200
                                      BOISE ID 83712


Epiq Corporate Restructuring, LLC                                                                 Page 601 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 627 of 1490
Claim Name                             Address Information
IDAHO                                  GENERAL MLO LICENSING CONSUMER FINANCE BUREAU/SECURITIES BUR. 800 PARK BLVD,
                                       SUITE 200 BOISE ID 83712
IDAHO                                  GENERAL MONEY TRANSMITTERS CONSUMER FINANCE BUREAU/SECURITIES BUR. 800 PARK
                                       BLVD, SUITE 200 BOISE ID 83712
IDAHO                                  GENERAL MORTGAGE COMPANIES CONSUMER FINANCE BUREAU/SECURITIES BUR. 800 PARK
                                       BLVD, SUITE 200 BOISE ID 83712
IDAHO                                  GINNIE SORENSEN (MSB LICENSING) CONSUMER FINANCE BUREAU/SECURITIES BUR. 800
                                       PARK BLVD, SUITE 200 BOISE ID 83712
IDAHO                                  JAN KOCHAN (MORTGAGE COMPANY LICENSING) CONSUMER FINANCE BUREAU/SECURITIES
                                       BUR. 800 PARK BLVD, SUITE 200 BOISE ID 83712
IDAHO                                  JEFF FLORA (MSB) CONSUMER FINANCE BUREAU/SECURITIES BUR. 800 PARK BLVD, SUITE
                                       200 BOISE ID 83712
IDAHO                                  K.C. SCHALER (LICENSING SUPERVISOR) CONSUMER FINANCE BUREAU/SECURITIES BUR.
                                       800 PARK BLVD, SUITE 200 BOISE ID 83712
IDAHO                                  CONSUMER FINANCE BUREAU SECURITIES BUREAU PO BOX 83720 BOISE ID 83720-0031
IDAHO (CONSUMER FIN & DEBT INDUSTRY    ATTN LAURIE COBURN CONSUMER FINANCE BUREAU/SECURITIES BUR 800 PARK BLVD, SUITE
LIC)                                   200 BOISE ID 83712
IDAHO (MORT CONSUMER FIN AND DEBT      EXAM & MCR) ATTN ANTHONY POLIDORI CONSUMER FINANCE BUREAU/SECURITIES BUR 800
                                       PARK BLVD, SUITE 200 BOISE ID 83712
IDAHO (MSB LICENSING & EXAMINATIONS)   ATTN NORMAN REAL CONSUMER FINANCE BUREAU/SECURITIES BUR 800 PARK BLVD, SUITE
                                       200 BOISE ID 83712
IDAHO COUNTY                           IDAHO COUNTY - TREASURER 320 WEST MAIN ST, ROOM 2 GRANGEVILLE ID 83530
IDAHO DEPT OF LABOR                    317 W MAIN ST BOISE ID 83735
IDAHO FIRE & FLOOD                     RESTOR 2601 POLE LINE RD POCATELLO ID 83201
IDAHO FIRE & FLOOD RESTORATION LLC     2601 POLE LINE RD POCATELLO ID 83201
IDAHO FIRE & PRESTON &                 EMILY CARTER 2601 POLE LINE RD POCATELLO ID 83201
IDAHO POWER COMPANY                    PROCESSING CENTER P.O. BOX 34966 SEATTLE WA 98124-1966
IDAHO RIVER REALTY                     ATTN: KEVIN CARROLL 6003 W OVERLAND RD SUITE 104 BOISE ID 83709
IDAHO STATE TAX COMMISSION             800 PARK BLVD PLAZA IV BOISE ID 83712-7742
IDEAL CONTRACTIONG INC                 654 FORD AVENUE METUCHEN NJ 08840
IDEAL DEVELOP CONCEPTS                 LLC 3374 LAWRNCEVLLE SUWANEE SUWANEE GA 30024
IDEAL EXTERIORS OF LA                  INC PO BOX 2596 MONROE LA 71207
IDEAL INS GROUP                        19050 SW 7TH ST PEMBROKE PINES FL 33029
IDEAL INSURANCE AGENCY                 326 3RD STREET LAKEWOOD NJ 08701
IDEAL KITCHEN & BATH                   1297 W 635 S OREM UT 84058
IDEAL PAINTING                         VERNON DRAYTON 66 AMHEARST STREET CHARLESTON SC 29403
IDEAL PEST AND LAWN                    PO BOX 126170 FORT WORTH TX 76126
IDEAL PRINTERS INC                     645 OLIVE ST ST PAUL MN 55130
IDEAL ROOFING COMPANY                  LLC 3311 IDLEWOOD ST SIOUX CITY IA 51104
IDEEN, SAMUEL                          ADDRESS ON FILE
IDELIA ALVARADO                        & ERIC ALVARADO 9130 SW 34TH ST MIAMI FL 33165
IDENTITY INS SRVCS                     730 S CENTRAL AVE 207 GLENDALE CA 91204
IDK LLC                                449 SILAS DEANE HWY SUITE 2-A WETHERSFIELD CT 06109
IDLEWILD RIVERFRONT CONDO ASSOC.       645 SIERRA ROSE DRIVE SUITE 105A RENO NV 89511
IDLEWILD RIVERFRONT HOA II             C/O CRMG 83 CONTINENTAL DR., SUITE B RENO NV 89509
IDS PROP CAS INS                       70700 AMERIPRISE FIN CNT MINNEAPOLIS MN 55474
IDS PROPERTY CASUALTY                  INSURANCE COMPANY 3500 PACKERLAND DR DE PERE WI 54115
IDT911, LLC                            ATTN: SEAN DALY, PRESIDENT AND CHIEF OPERATING OFFICER 30 KENNEDY PLAZA 5TH
                                       FLOOR PROVIDENCE RI 02903
IDT911, LLC                            ATTN: GENERAL COUNSEL 7580 NORTH DOBSON ROAD SUITE 201 SCOTTSDALE AZ
                                       85256-2717


Epiq Corporate Restructuring, LLC                                                                Page 602 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 628 of 1490
Claim Name                             Address Information
IDT911, LLC                            ATTN: MATT CULLINA, CEO 7580 NORTH DOBSON ROAD SUITE 201 SCOTTSDALE AZ
                                       85256-2717
IDULA, SANDHYA                         ADDRESS ON FILE
IE RESTORATION INC                     STE O-P 6611 ARLINGTON AVE RIVERSIDE CA 92504
IES COMMERCIAL INC                     2810 S ROOSEVELT ST TEMPE AZ 85282
IFC ROOFING AND CONSTRUCTION           IFC CONTRACTING SOLUTIONS 5013 COLLEYVILLE BLVD SUITE 201 COLLEYVILLE TX 76034
IFFERT, MARY                           ADDRESS ON FILE
IFP ADVISORS, INC.                     ATTN: MR. AARON LEE GILMAN, CFA CHIEF INVESTMENT OFFICER 3030 N ROCKY POINT DR
                                       WEST STE 700 TAMPA FL 33607-5907
IGE CONSTRUCTION INC                   8785 NW 108 LN HIALEAH FL 33018
IKEA & VICKIE MYNES                    986 EVERETT ST LOS ANGELES CA 90026
IKON BUILDERS INC                      A336 32158 CAMINO CAPISTRANO SAN JUAN CAPISTRANO CA 92675
IKON BUILDERS, INC                     32158 CAMINO CAPISTRONO, A336 SAN JUAN CAPISTRANO CA 92675
IL DEPT OF FINANCIAL & PROF RE DUPE    320 W WASHINGTON ST SPRINGFIELD IL 62786
IL DEPT OF FINANCIAL & PROFESSIONAL    REGULATION 320 W WASHINGTON ST SPRINGFIELD IL 62786
IL DEPT OF REVENUE                     501 S 2ND ST SPRINGFIELD IL 62756
IL SECRETARY OF STATE                  501 SOUTH 2ND ST RM 11 SPRINGFIELD IL 62756
ILAND WIND ENERGY                      PO BOX 4277 KINGSHILL VI 00851
ILION VILLAGE                          ILION VILLAGE - CLERK PO BOX 4231 UTICA NY 13504
ILLINOIS                               BELINDA PINELA DIVISION OF BANKING 100 W. RANDOLPH STREET, 9TH FLOOR CHICAGO
                                       IL 60601
ILLINOIS                               GENERAL INDIVIDUALS DIVISION OF BANKING 100 W. RANDOLPH STREET, 9TH FLOOR
                                       CHICAGO IL 60601
ILLINOIS                               GENERAL MORTGAGE COMPANIES DIVISION OF BANKING 100 W. RANDOLPH STREET, 9TH
                                       FLOOR CHICAGO IL 60601
ILLINOIS                               KYLE KRAPF DIVISION OF BANKING 100 W. RANDOLPH STREET, 9TH FLOOR CHICAGO IL
                                       60601
ILLINOIS FAIR PLAN ASSN                PO BOX 95445 CHICAGO IL 60694
ILLINOIS FAIR PLAN ASSOC               130 E RANDOLPH STE 1050 CHICAGO IL 60601
ILLINOIS FARMERS INS CO                P O BOX 2057 KALISPELL MT 59903
ILLINOIS HOUSING DEVELOPMENT           AUTHORITY 401 N MICHIGAN AVE STE 700 CHICAGO IL 60611
ILLINOIS INS CENTER                    4410 W ROOSEVELT RD 100 HILLSIDE IL 60162
ILLINOIS NATIONAL INSURANCE CO (AIG)   AIG, FINANCIAL LINES CLAIMS ATTN: STEPHANIE ALMANSA PO BOX 25947 SHAWNEE
                                       MISSION KS 66225
ILLINOIS SECRETARY OF STATE            213 STATE CAPITAL SPRINGFIELD IL 62756
ILLINOIS UNION INSURANCE               525 W MONROE ST STE 400 CHICAGO IL 60661
ILLINOIS UNION INSURANCE               COMPANY 525 W MONROE ST STE 400 CHICAGO IL 60661
ILLUMINATING COMPANY                   PO BOX 3687 AKRON OH 44309-3687
ILYAICH, JOSEPH                        ADDRESS ON FILE
IMAGINATION NORTH LANDSCAPE            MAINTENANCE ASSOC. 2360 CORPORATE CIRCLE DR HENDERSON NV 89074
IMAGINATION RENOVATION                 11393 ROUSSEAU DR HOUSTON TX 77065
IMARK CORP                             114 W EDINBOROUGH AVE RAEFORD NC 28376
IMBEAH, MARY                           ADDRESS ON FILE
IMELDA CASIPIT &                       ELLA CASIPIT 4236 LAS BRISAS CT IRVING TX 75038
IMG INC                                109 77TH ST OCEAN CITY MD 21842
IMGA                                   P O BOX 340004 AUSTIN TX 78734
IMGA LLC                               7 LAKEWAY CENTRE CT 1 AUSTIN TX 78734
IMLAY CITY                             IMLAY CITY - TREASURER 150 N MAIN ST IMLAY MI 48444
IMLAY TOWNSHIP                         IMLAY TOWNSHIP - TREASUR 682 FAIRGROUNDS RD IMLAY CITY MI 48444
IMMEDIATE RESPONSE RESTORATION INC     4435 W. 153RD ST B LAWNDALE CA 90260



Epiq Corporate Restructuring, LLC                                                                   Page 603 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 629 of 1490
Claim Name                               Address Information
IMO REMODELING                           4412 MCDILL DR LOUISVILLE KY 40215
IMOBISA INS AGENCY INC                   1517 HUGUENOT RD STE 102 MIDLOTHIAN VA 23113
IMORTGAGE SERVICES, LLC                  ATTN: CHRISTOPHER SEYMOUR 2570 BOYCE PLAZA ROAD BOYCE PLAZA III PITTSBURGH PA
                                         15241
IMORTGAGE SERVICES, LLC                  ATTN: GENERAL COUNSEL 2570 BOYCE PLAZA ROAD BOYCE PLAZA III PITTSBURGH PA
                                         15241
IMPACT CONSTRUCTION LLC                  PO BOX 9196 SAINT THOMAS VI 00801
IMPACT INS REST                          2340 E PERRY RD 125 PLAINFIELD IN 46168
IMPARK                                   150 S 5TH ST SUITE 360 MINNEAPOLIS MN 55402
IMPERIAL CLAIMS                          ADJUSTERS INC STE 326 1761 W HILLSBORO BLVD DEERFIELD BEACH FL 33442
IMPERIAL CONSTRUCTION & ROOFING          ALEJANDRO GARCIA 14401 RUDI KUEFNER DR HORIZON CITY TX 79928
IMPERIAL COUNTY                          IMPERIAL COUNTY TAX COLL 940 MAIN STREET SUITE 10 EL CENTRO CA 92243
IMPERIAL COUNTY TREASURER COLLECTOR      940 WEST MAIN ST SUITE 106 EL CENTRO CA 92243
IMPERIAL COV I CONDO                     7300 PARK ST SEMINDE FL 33777
IMPERIAL COVE 12 (XII) CONDOMINIUM       C/O RESOURCE PROPERTY MGMT. 7300 PARK ST. SEMINOLE FL 33777
IMPERIAL COVE IX 9 CONDOMINIUM           C/O RESOURCE PROPERTY MANAGEMENT 7300 PARK STREET SEMINOLE FL 33777
IMPERIAL EMBASSY CONDOMINIUM ONE, INC.   5837 TROUBLE CREEK ROAD NEW PORT RICHEY FL 34652
IMPERIAL F&C INS                         P O BOX 702507 DALLAS TX 75370
IMPERIAL FIRE & CAS                      1700 LINCOLN ST LL3 MAC C7300-L35 DEPT 2063 DENVER CO 80274
IMPERIAL FIRE & CASUALTY                 INSURANCE COMPANY P O BOX 753 OPELOUSAS LA 70571
IMPERIAL FIRE & CASUALTY                 P O BOX 753 OPELOUSAS LA 70571
IMPERIAL FIRE & CASUALTY                 INS CO 14800 QUORUM DR 250 DALLAS TX 75254
IMPERIAL FIRE & CASUALTY                 PO BOX 912063 DENVER CO 80291
IMPERIAL FIRE & CASUALTY INSURANCE COMP MANUEL DEPASCUAL DEPT 2063 DENVER CO 80291-2063
IMPERIAL HARBOURS CONDO ASSOC., INC.     333 LAKE HOWARD DRIVE NW WINTER HAVEN FL 33881
IMPERIAL LAKE MASTER HOA                 12301 NW 7TH LN MIAMI FL 33182-2019
IMPERIAL PFS                             IPFS CORPORATION 1055 BROADWAY,11TH FLOOR KANSAS CITY MO 64105-1575
IMPERIAL POINT COLONNADES CONDO ASSN     C/O AIP MANAGEMENT 622 BANYAN TRAIL STE #150 BOCA RATON FL 33431
IMPERIAL REO                             ATTN: JAY KOSLOWITZ 1520 MADISON AVE LAKEWOOD NJ 08701
IMPERIAL ROOFING                         426 WESTERN AV STATESVILLE NC 28677
IMPERIAL TERRACE EAST HOA                2412 VINDALE ROAD TAVARES FL 32778
IMPERIALAKES COMMUNITY SVCS ASSOC 1 INC P.O. BOX 5983 LAKELAND FL 33807-5983
IMPERIUM INSURANCE CO                    P O BOX 357966 GAINSVILLE FL 32635
IMPERIUM NS CO                           120 W 45TH ST 36TH FLOOR NEW YORK NY 10036
IMPRESSIONS BUILDING CORPORATION         EDWARD WILLIAMSON EDWARD WILLIAMSON 4 GARFIELD STREET FRANKLIN MA 02038
IMPROVEIT OF ATLANTA LLC                 236 FORSYTH ST SW 302 ATLANTA GA 30303
IMS RELOCATION                           INDEPENDENT MOVERS INC 2005 MC DANIEL DRIVE SUITE 150 CARROLLTON TX 75006
IMT INS CO                               4445 CORPORATE DR WEST DES MOINES IA 50266
IMT INSURANCE COMPANY                    P.O. BOX 402001 DES MOINES IA 50940
IMT INSURANCE COMPANY                    AGENCY: HEITMANN INSURANCE SERVICES INC P.O. BOX 646 VICTOR IA 52347
IMW CONSTRUCTION                         6838 NW 28 COURT MARGATE FL 33063
IN & OUT FLOORING                        27 EASTFORD CT PARKVILLE MD 21234
IN CONTROL INSURANCE                     4650 WHITEBUD TERR DE FOREST WI 53532
IN CONTROL INSURANCE                     437 S YELLOWSTONE DR SUITE 120 MADISON WI 53719
IN DEPT OF REVENUE                       P.O. BOX 7218 INDIANAPOLIS IN 46207-7218
IN FAIR PLAN                             P O BOX 6457 DEPT 283 INDIANAPOLIS IN 46206
IN FAIR PLAN                             8777 PURDUE RD 360 INDIANAPOLIS IN 46268
IN FARMERS MUT INS                       P O BOX 856 INDIANAPOLIS IN 46206
IN HIM INC                               524 DIVISION ST FERNANDINA BEACH FL 32034



Epiq Corporate Restructuring, LLC                                                                  Page 604 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 630 of 1490
Claim Name                               Address Information
IN HIS NAME CONSTRUCTION LLC             DAVID L BRUNSON JR DAVID L BRUNSON JR 812 S DOGWOOD PL BROKEN ARROW OK 74012
IN RE ELIZABETH TATE                     LAW OFFICE OF PATRICK E. HERMAN PATRICK E. HERMAN, ESQ. P.O. BOX 2789 SPRING
                                         VALLEY CA 91979
IN RE WILSON L CLOW AND LYNNE A CLOW     RICHARD BILLIN ATTORNEY AT LAW 812 BENNETT AVE. MEDFORD OR 97504
IN RE: BOSWELL, JERRY GLEN, ET AL.       RICHARD L. COX, TRUSTEE 364 LONG POINT ROAD HOT SPRINGS AR 71913
IN RE: CHARLES OLISEKENI ANYADIKE        A.O.E. LAW & ASSOCIATES ANTHONY O. EGBASE 350 SOUTH FIGUEROA STREET, SUITE 189
                                         LOS ANGELES CA 90071
IN RE: DAVID JOSEPH MORALES              DAVID JOSEPH MORALES, PRO SE 4013 TULAROSA AVE. EL PASO TX 79903
IN RE: DAWN D. DILLON ESTATE             DAWN DILLON, PRO SE 5003 THUNDER RIVER CIRCLE LAS VEGAS NV 89148
IN RE: DOLORES YEE                       DOLORES YEE (PRO SE) 3339 KUYKENDALL PLACE SAN JOSE CA 95148
IN RE: DUBOIS, MARK L., ET AL.           BUDSBERG LAW GROUP, PLLC BRIAN L. BUDSBERG P.O. BOX 1489 OLYMPIA WA 98507
IN RE: DULA, ROSALIE, DEBTOR             PHILADELPHIA LEGAL ASSISTANCE JOANNE WERDEL 718 ARCH STREET SUITE 300N
                                         PHILADELPHIA PA 19106
IN RE: DWIGHT GEORGE SULC, DEBTOR        ANITA F. SANDERS 830 NW 10TH STREET OKLAHOMA CITY OK 73106
IN RE: EPIFANIO CASTILLO                 MICHAEL K. DANIELS P.O. BOX 1640 ALBUQUERQUE NM 87103
IN RE: GREGORY YEE, DEBTOR               LEWIS PHON, ESQ. LAW OFFICES OF LEWIS PHON 4040 HEATON COURT ANTIOCH CA 94509
IN RE: HIRAM MARCIAL, JR., ET AL.        RICHARD H. TAYLOR 1614 ELLIS STREET BRUNSWICK GA 31520
IN RE: JEFFERY J. BRASHER                ANTHONY B. BUSH PARLIAMENT PLACE PROFESSIONAL CENTER 3198 PARLIAMENT CIRCLE
                                         302 MONTGOMERY AL 36116
IN RE: LAURA DENISE WASHINGTON, DEBTOR   THE POPE LAW FIRM JAMES Q. POPE 5151 KATY FREEWAY, SUITE 306 HOUSTON TX 77007
IN RE: LAURA PUI LUNG ANDERS, DEBTOR     HAINES & KRIEGER, LLC GEORGE HAINES 8985 SOUTH EASTERN AVENUE SUITE 350
                                         HENDERSON NV 89123
IN RE: MARGARET A. MCCLUSKEY, DEBTOR     WATERMAN & MAYER, LLP PATRICIA M. MAYER 301 OXFORD VALLEY ROAD SUITE 203B
                                         YARDLEY PA 19067
IN RE: MARSHALL, BRIAN K., ET AL.        RONDA J. WINNECOUR, ATTORNEY AND CHAPTER 13 TRUSTEE; U.S. STEEL TOWER 600
                                         GRANT STREET, SUITE 3250 PITTSBURGH PA 15219
IN RE: MARTIN, KENNETH, ET AL.           WILLIAM C. MILLER CHAPTER 13 STANDING TRUSTEE 900 MARKET STREET, ROOM 214
                                         PHILADELPHIA PA 19107
IN RE: MORGAN SETH EASTERLING, ET AL.    BUSH LAW FIRM ANTHONY B. BUSH 3198 PARLIAMENT CIRCLE 302 MONTGOMERY AL 36116
IN RE: PATRICIA ROBERSON, DEBTOR         CONNER & ROBERTS AMELIA C. ROBERTS 4115 NORTH TERRACE CHATTANOOGA TN 37411
IN RE: RICHNER, COLLEEN TRACY, DEBTOR    SABATINI LAW FIRM, LLC - CARLO SABATINI 216 N. BLAKELY STREET DUNMORE PA 18512
IN RHODES MANAGEMENT, INC.               1130 TIENKEN COURT SUITE 102 ROCHESTER HILLS MI 48306
IN-DEPTH RESTORATION                     13450 SW 134 AVENUE, BLDG B, NO 4 MIAMI FL 33186
INC. VILLAGE OF LINDENHURST              430 S. WELLWOOD AVE LINDENHURST NY 11757
INCLINE ENTERPRISES INC                  26175 BIRCH BLUFF RD SHOREWOOD MN 55331
INCORPORATED VILLAGE OF LINDENHURST      430 SO WELLWOOD AVENUE LINDENHURST NY 11757
INDECOMM CORPORATION                     C/O INDECOMM HOLDINGS INC. ATTN RAJAN NAIR, PRESIDENT MORTGAGE SVCS 200
                                         MIDDLESEX ESSEX TURNPIKE SUITE 105 ISELIN NJ 08830
INDECOMM CORPORATION                     ATTN: GENERAL COUNSEL 379 THORNALL STREET EDISON NJ 08837
INDECOMM HOLDINGS INC                    14900 BOGLE DRIVE SUITE 103 CHANTILLY VA 20151
INDECOMM HOLDINGS INC-ACH                INDECOMM GLOBAL SERVICES 25281 NETWORK PLACE CHICAGO IL 60673-1252
INDECOMM HOLDINGS INC.                   D/B/A INDECOMM GLOBAL SERVICES ATTN: GENERAL COUNSEL 379 THORNALL STREET
                                         EDISON NJ 08837
INDECOMM HOLDINGS INC.                   D/B/A INDECOMM GLOBAL SERVICES ATTN: GENERAL COUNSEL 379 THORNALL STREET 2ND
                                         FLOOR EDISON NJ 08837
INDECOMM HOLDINGS, INC.                  ATTN: GENERAL COUNSEL PO BOX 309 GT, UGLAND HOUSE SOUTH CHURCH STREET GEORGE
                                         TOWN CAYMAN ISLANDS
INDECOMM HOLDINGS, INC.                  ATTN: GENERAL COUNSEL 200 MIDDLESEX ESSES TURNPIKE SUITE 105 ISELIN NJ 08830
INDECOMM HOLDINGS, INC.                  AS AGENT TO DITECH MORTGAGE CORP. ATTN: GENERAL COUNSEL 379 THORNALL STREET
                                         2ND FLOOR EDISON NJ 08837
INDECOMM HOLDINGS, INC.                  AS AGENT TO GREEN TREE SERVICING, LLC ATTN: GENERAL COUNSEL 379 THORNALL



Epiq Corporate Restructuring, LLC                                                                     Page 605 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 631 of 1490
Claim Name                              Address Information
INDECOMM HOLDINGS, INC.                 STREET 2ND FLOOR EDISON NJ 08837
INDECOMM HOLDINGS, INC.                 ATTN: GENERAL COUNSEL 379 THORNALL STREET EDISON NJ 08837
INDECOMM HOLDINGS, INC.                 ATTN: GENERAL COUNSEL 379 THORNALL STREET 2ND FLOOR EDISON NJ 08837
INDECOMM HOLDINGS, INC.                 DBA INDECOMM GLOBAL SERVICES, INC. ATTN: GENERAL COUNSEL 379 THORNALL STREET
                                        EDISON NJ 08837
INDECOMM HOLDINGS, INC.                 ATTN: GENERAL COUNSEL 4201 MITCHELLVILLE ROAD SUITE 400 BOWIE MD 20716
INDECOMM HOLDINGS, INC.                 D/B/A INDECOMM GLOBAL SERVICES ATTN: GENERAL COUNSEL 1260 ENERGY LANE MAIL
                                        STOP CODE 7000 ST. PAUL MN 55108
INDECOMM MORTGAGE U INC                 41650 GARDENBROOK STE 100 NOVI MI 48375
INDEED INC                              MAIL CODE 5160 DALLAS TX 75266-0367
INDEPENDENCE CITY                       CITY OF INDEPENDENCE - C P.O. BOX 830 INDEPENDENCE KY 41051
INDEPENDENCE CITY                       INDEPENDENCE CITY TREASU P.O. BOX 189 / 23688 ADA INDEPENDENCE WI 54747
INDEPENDENCE COUNTY                     INDEPENDENCE CNTY - COLL 110 BROAD STREETROOM 10 BATESVILLE AR 72501
INDEPENDENCE REO                        661 W GERMANTOWN PIKE SUITE 210 PLYMOUTH MEETING PA 19462
INDEPENDENCE SQUARE CONDO ASSOC.        C/O ACCESS PROPERTY MANAGEMENT 4 WALTER E FORAN BLVD SUITE 311 FLEMINGTON NJ
                                        08822
INDEPENDENCE TOWN                       INDEPENDENCE TN- COLLECT 851 COUNTY ROAD 19 WHITESVILLE NY 14897
INDEPENDENCE TOWN                       INDEPENDENCE TOWN - TREA 317 EAST MAIN ST INDEPENDENCE VA 24348
INDEPENDENCE TOWN                       INDEPENDENCE TOWN - COLL P O BOX 35 INDEPENDENCE LA 70443
INDEPENDENCE TOWNSHIP                   INDEPENDENCE TWP - COLLE P.O. BOX 164 GREAT MEADOWS NJ 07838
INDEPENDENCE TOWNSHIP                   INDEPENDENCE TWP - COLLE 135 BOCKTOWN CORK ROAD ALIQUIPPA PA 15001
INDEPENDENCE TOWNSHIP                   INDEPENDENCE TWP - COLLE 1920 AVELLA RD. AVELLA PA 15312
INDEPENDENCE TOWNSHIP                   INDEPENDENCE TWP - TREAS 6483 WALDON CENTER DR CLARKSTON MI 48346
INDEPENDENT CAPITAL HOLDINGS INC        PO BOX 1056 RICHMOND KY 40476
INDEPENDENT CAPITAL HOLDINGS LLC        P. O. BOX 1056 RICHMOND KY 40476
INDEPENDENT CHOICE INS                  P O BOX 4509 LEESVILLE SC 29070
INDEPENDENT CONTRACTOR                  WILLIAM BIAGGI SOTO 6727 ISLANDER LANE TAMPA FL 33615
INDEPENDENT GROUP INC                   3235 SATELLITE 400 300 DULUTH GA 30096
INDEPENDENT INS BROKERS                 7554 WOODROW ST IRMO SC 29063
INDEPENDENT INS COUNSLOR                PO BOX 1286 ALVIN TX 77512
INDEPENDENT INSURORS INC                1714 DEER TRACK TRL 210 ST LOUIS MO 63131
INDEPENDENT INVSTMNT SRV                1016 ATLANTIC AVE BALDWIN NY 11510
INDEPENDENT MTL FIRE                    P O BOX 896671 CHARLOTTE NC 28289
INDEPENDENT PROPERTY SERVICES           965 WALNUT AVE VALLEJO CA 94592
INDEPENDENT REALTORS/ A METRO PLEX-     BOBBY RAY GRIFFITH JR. PO BOX 831783 RICHARDSON TX 75083-1783
CSTR
INDEPENDENT ROOFING &                   SIDING INC PO BOX 293 CLEAR LAKE WI 54005
INDEPENDENT ROOFING INC                 405 22ND ST GREELEY CO 80631
INDEPENDENT SETTLEMENT SERVICES         200 HIGHTOWER BLVD. PITTSBURGH PA 15205
INDEPENDENT SETTLEMENT SERVICES, LLC    ATTN: CEO 200 HIGHTOWER BLVD. SUITE 301 PITTSBURGH PA 15205
INDEPENDENT SETTLEMENT SERVICES, LLC    ATTN: GENERAL COUNSEL 200 HIGHTOWER BLVD. SUITE 301 PITTSBURGH PA 15205
INDIAN AREA SD                          WHITE TWP 2275 PHILADELPHIA ST INDIANA PA 15701
INDIAN BEACH TOWN                       INDIAN BEACH TAX COLLECT 100 MUNICIPAL CIRCLE PINE KNOLL SHORES NC 28512
INDIAN CREEK VILLAS, INC. HOA           ELLEN P. O. BOX 2805 PALM SPRINGS CA 92263
INDIAN FIELD AT HARDYSTON HOA           C/O COMET MGMT 15 AMES BLVD. HAMBURG NJ 07419
INDIAN HARBOR INSURANCE COMPANY         70 SEAVIEW AVE STAMFORD CT 06902-6040
INDIAN HARBOR OWNERS ASSOCIATION INC.   801 W APACHE TRL GRANBURY TX 76048
INDIAN HILLS CITY                       INDIAN HILLS CITY - CLER PO BOX 70306 LOUISVILLE KY 40270
INDIAN HILLS GENERAL IMPROVEMENT DIST   3394 JAMES LEE PARK RD CARSON CITY NV 89705
INDIAN HILLS MH PARK & ESTATES          PO BOX 8675 NIKISKI AK 99635


Epiq Corporate Restructuring, LLC                                                                   Page 606 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 632 of 1490
Claim Name                               Address Information
INDIAN LAKE BORO                         DON REED - TAX COLLECTOR 1201 PENINSULA DRIVE CENTRAL CITY PA 15926
INDIAN LAKE CS (TN INDIA                 INDIAN LAKE CS - TAX COL POB 323 INDIAN LAKE NY 12842
INDIAN LAKE PROPERTY OWNERS ASSOC INC    5 EXCALIBUR TRL CEDAR GROVE TN 38321
INDIAN LAKE TOWN                         INDIAN LAKE TN - COLLECT P.O. BOX 730 INDIAN LAKE NY 12842
INDIAN LAKE VILLAGE CONDOMINIUM ASSOC    P.O. BOX 160310 HIALEAH FL 33016
INDIAN MOUTAIN LAKE CIVIC ASSOCIATION    95 HIGHRIDGE ROAD ALBRIGHTSVILLE PA 18210
INDIAN PALMS COMMUNITY ASSOCIATION       C/O DESERT MANAGEMENT 42427 RANCHO MIRAGE LANE RANCHO MIRAGE CA 92270
INDIAN PALMS COUNTRY CLUB ASSOCIATION    C/O PERSONALIZED PROPERTY MANAGEMENT 68950 ADELINA ROAD CATHEDRAL CITY CA
                                         92234
INDIAN RIDGE CONDOMINIUM                 PO BOX 488 ANDOVER MA 01810
INDIAN RIDGE CONDOMINIUMS CO OWNERS      P.O. BOX 281 MICHIGAN CITY IN 46361
ASSN
INDIAN RIVER COLONY CLUB, INC            JULIE ROBERTS 1936 FREEDOM DRIVE MELBOURNE FL 32940
INDIAN RIVER CONSTR INC                  139 S INDIAN CIR COCOA FL 32922
INDIAN RIVER COUNTY                      1801 27TH STREET VERO BEACH FL 32960
INDIAN RIVER COUNTY                      INDIAN RIVER CO-TAX COLL PO BOX 1509 VERO BEACH FL 32961
INDIAN RIVER COUNTY TAX COLLECTOR        1800 27TH ST BLDG B VERO BEACH FL 32961
INDIAN RIVER COUNTY UTILITIES            1801 27TH STREET VERO BEACH FL 32960
INDIAN RIVER COUNTY UTILITY              1801 27TH ST VERO BEACH FL 32960
INDIAN RIVER CS CMD T                    INDIAN RIVER CS-TAX COLL 32735 B COUNTY ROUTE 29 PHILADELPHIA NY 13673
INDIAN RIVER POINT HOA INC               3250 NE CANDICE AVENUE SUITE 87 JENSEN BEACH FL 34957
INDIAN SHORES PROPERTY OWNERS ASSOC      P.O. BOX 63178 C/O C.I.A. SERVICES, INC., PIPE CREEK TX 78063-3178
INDIAN SPRING MASTER ASSOCIATION         3561 SW CORPORATE PARKWAY PALM CITY FL 34990
INDIAN SPRINGS HOA, INC                  P. O. BOX 21453 HILLTON HEAD ISLAND SC 29925
INDIAN SPRINGS REAL ESTATE               5035 HWY 90 MARIANNA FL 32446
INDIAN SPRINGS VILLAGE ASSOCIATION       15350 SW SEQUOIA PARKWAY, SUITE 200 PORTLAND OR 97224
INDIAN SUMMER VILLAGE II CONDO ASSOC.    10251 SW 72ND STREET 10251 SW 72ND STREET SUITE #A-104 MIAMI FL 33173
INDIAN TRAIL TOWN                        INDIAN TRAIL TOWN - COLL P O BOX 2430 INDIAN TRAIL NC 28079
INDIANA - DFI                            RYAN BLACK CONSUMER CREDIT DIVISION 30 SOUTH MERIDIAN STREET, SUITE 300
                                         INDIANAPOLIS IN 46204
INDIANA - DFI                            TABITHA BUTTS CONSUMER CREDIT DIVISION 30 SOUTH MERIDIAN STREET, SUITE 300
                                         INDIANAPOLIS IN 46204
INDIANA AREA SD                          CHANTELL TODD - TAX COLL 1207 WOOD RD SHELOCTA PA 15774
INDIANA AREA SD                          SHELOCTA BORO PO BOX 312 SHELOCTA PA 15774
INDIANA AREA SD/INDIANA                  DAVID WATKINS 315 PHILADELPHIA STREET INDIANA PA 15701
INDIANA BORO                             DAVID WATKINS 315 PHILADELPHIA STREET INDIANA PA 15701
INDIANA BUREAU OF MOTOR VEHICLES         4523 W 16TH ST INDIANAPOLIS IN 46222
INDIANA COUNTY MUN. SERVICES AUTHORITY   602 KOLTER DRIVE INDIANA PA 15701
INDIANA DEPARTMENT OF REVENUE            P.O. BOX 595 INDIANAPOLIS IN 46206
INDIANA FARM BUREAU                      225 SOUTH EAST ST INDIANAPOLIS IN 46202
INDIANA FARM BUREAU                      225 SOUTH FAST ST INDIANAPOLIS IN 46202
INDIANA FARMERS MTL INS                  10 W 106TH ST INDIANAPOLIS IN 46290
INDIANA HOUSING & COMMUNITY              DEVELOPMENT AUTHORITY 30 SOUTH MERIDIAN ST STE 1000 INDIANAPOLIS IN 46204
INDIANA INS CO                           P O BOX 703 KEENE NH 03431
INDIANA INS CO                           P O BOX 5001 HAMILTON OH 45012
INDIANA MICHIGAN POWER                   PO BOX 371496 PITTSBURGH PA 15250
INDIANA RESTORATION                      1710 S 10TH ST NOBLESVILLE IN 46060
INDIANA SECRETARY OF STATE               200 W. WASHINGTON STREET, SUITE 201 INDIANAPOLIX IN 46204
INDIANA TOWNSHIP                         JULIE LEVENTRY - TAX COL 93 LITTLE DEER CREEK RD CHESWICK PA 15024
INDIANAPOLIS POWER & LIGHT CO            P.O. BOX 110 INDIANAPOLIS IN 46206-0110


Epiq Corporate Restructuring, LLC                                                                     Page 607 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 633 of 1490
Claim Name                              Address Information
INDIANAPOLIS POWER & LIGHTING COMPANY   PO BOX 110 INDIANAPOLIS IN 46206
INDIANAS REO TEAM LLC.                  717 EAST BROADWAY STREET FORTVILLE IN 46040
INDIANAS REO TEAM LLC.                  ATTN: KELLY WOOD 717 E BROADWAY STREET FORTVILLE IN 46040
INDIANFIELDS TOWNSHIP                   TAX COLLECTOR 1633 MERTZ RD CARO MI 48723
INDIANOLA CITY                          INDIANOLA CITY-TAX COLLE 101 FRONT ST INDIANOLA MS 38751
INDOOR OUTDOOR                          JAMES A RAY 6856 ARBOR HOLLOW LANE DICKINSON TX 77539
INDUS INSURANCE AGENCY                  6968 65TH ST, SUITE C SACRAMENTO CA 95823
INDUSTRIE LOFTS COA                     1215 MAIN ST STE 121 TEWKSBURY MA 01876
INDUSTRY BORO                           KIMBERLY KELLEY-TAX COLL PO BOX 245 INDUSTRY PA 15052
INDUSTRY BOROUGH MUNICIPAL AUTHORITY    1149 EAST WILLOWBROOK DR PO BOX 259 INDUSTRY PA 15052
INDUSTRY ELITE LLC                      26430 SILVERLEAF DR PLAINFIELD IL 60585
INDUSTRY TOWN                           INDUSTRY TOWN-TAX COLLEC 1033 INDUSTRY ROAD INDUSTRY ME 04938
INDYMAC CERTIFICATE TRUST 2004-2        DEUTSCHE BANK NTL TRUST CO AS TRUSTEE 1761 EACH ST. ANDREWS PLACE SANTA ANA CA
                                        92705-4934
INDYMAC RESIDENTIAL ASSET-BACKED TRST   SERIES 2004-LH1 DEUTSCHE BANK NTL TRUST CO AS TRUSTEE 1761 EACH ST. ANDREWS
                                        PLACE SANTA ANA CA 92705-4934
INFANTE ADJUSTMENT                      BUREAU PA PO BOX 212557 ROYAL PALM BEACH FL 33421
INFINITE CONSTRUCTION                   SHAWN GAB 301 MAIN ST, SUITE 2200 BATON ROUGE LA 70825
INFINITY GENERAL CONTRACTOR LLC         16 N MILL ST CLEBURNE TX 76033
INFINITY INDEM INS CO                   5205 N OCONNOR BLV 700 IRVING TX 75039
INFINITY INS CO                         P O BOX 830189 BIRMINGHAM AL 35283
INFINITY LIEN SOLUTIONS                 CRAIG ANDERSON 5900 S. LAKEFOREST DR., STE. 380 MCKINNEY TX 75070
INFINITY LIEN SOLUTIONS LLC             5900 S LAKE FOREST DR 380 MCKINNEY TX 75070
INFINITY PUBLICADJUSTING                LLC 1045 94TH ST STE 1 BAY HARBOR ISLANDS FL 33154
INFINITY ROOF & SIDING &                LARRY & LAURA RASMUSSEN 4585 VRAIN ST DENVER CO 80212
INFINITY ROOFING & SIDNG                18000 GROESCHKE RD ST HOUSTON TX 77084
INFINITY TALENT SOLUTIONS LLC           1207 N HIMES AVE SUITE 1 TAMPA FL 33607
INFINITY TILE LLC                       665 BELLHURST CT ORLANDO FL 32835
INFINITY TOUCH GENERAL CONSTRUCTION     PAUL 321 STILLWELLS CORNER ROAD FREEHOLD NJ 07728
INFOARMOR INC                           DEPT 3189 PO BOX 123189 DALLAS TX 75312-3189
INFODEFENSE, INC.                       ATTN: GENERAL COUNSEL 2745 DALLAS PARKWAY SUITE 510 PLANO TX 75093
INFOGROUP, INC.                         ATTN: GENERAL COUNSEL 1020 E 1ST STREET PAPILLION NE 68046
INFORMA BUSINESS INTELLIGENCE, INC.     ATTN: GENERAL COUNSEL 5 HOWICK PLACE LONDON SW1P 1WG UNITED KINGDOM
INFORMA RESEARCH SERVICES, INC.         ATTN: GENERAL COUNSEL 26565 AGOURA ROAD SUITE 300 CALABASAS CA 91302-1942
INFORUPTCY, LLC                         ATTN: GENERAL COUNSEL 3000 NORTH HOLLYWOOD WAY BURBANK CA 91505
INFRASTRUCTURE RENEWAL OF TEXAS         ALEJANDRO GUTIERREZ 2530 IROQUOIS ST. DALLAS TX 75212
INGALLS INS AGENCY                      501 E 8TH AVE YUMA CO 80759
INGALLSTON TOWNSHIP                     INGALLSTON TWP - TREASUR N2490 M-35 MENOMINEE MI 49858
INGERSOLL TOWNSHIP                      INGERSOLL TOWNSHIP - TRE 3093 S POSEYVILLE RD MIDLAND MI 48640
INGERSOLL, WILLIAM                      ADDRESS ON FILE
INGHAM COUNTY DRAIN COMMISSIONER        707 BUHL RD.,PO BOX 220 MASON MI 48854
INGHAM COUNTY TREASURER                 341 SOUTH JEFFERSON ST MASON MI 48854
INGHAM TOWNSHIP                         INGHAM TOWNSHIP - TREASU P.O. BOX 238 DANSVILLE MI 48819
INGMIRE-PHILLIPS INS INC                216 CLAYTON ST BRUSH CO 80723
INGRAM & ASSOCIATES                     PO BOX 1135 LAKE ARROWHEAD CA 92352
INGRAM BORO                             INGRAM BORO - TAX COLLEC 102 RAHWAY ROAD MCMURRAY PA 15317
INGRAM MICRO ITAD                       PO BOX 74008729 CHICAGO IL 60674
INGRAM VILLAGE                          INGRAM VLG TREASURER N6100 ST HWY 73 GLEN FLORA WI 54526
INGRAM, KENYA                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 608 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 634 of 1490
Claim Name                               Address Information
INGRAM, LISSA                            ADDRESS ON FILE
INGRID PHILLIPS, ET AL.                  CHRISTOPHER P. RIDOUT, ESQ. ZIMMERMAN REED LLP 2381 ROSECRANS AVE., SUITE 328
                                         MANHATTAN BEACH CA 90245
INGUS NARUNS (BORROWER)                  ARCHER, BYINGTON, GLENNON & LEVINE, LLP JOHN H BYINGTO, III, ESQ. 1 HUNTINGTON
                                         QUAD. STE 4C10 P.O BOX 9064 MELVILLE NY 11747-9064
INGVALSEN, KALIE                         ADDRESS ON FILE
INHOUSE SERVICES                         JOHNNY PREJEAN JR. 3214 WINDY ROYAL DR HOUSTON TX 77045
INKSTER CITY                             INKSTER CITY - TREASURER 26215 TROWBRIDGE INKSTER MI 48141
INLAND MTL INS CO                        P O BOX 2085 HUNTINGTON WV 25721
INLAND MUTUAL INSURANCE COMPANY          1017 6TH AVE HUNTINGTON WV 25701
INLAND NORTHWEST VALUATION GROUP         14808 W CHARLES RD NINE MILE FALLS WA 99026
INLAND PACIFIC CONTR                     425 W LA CADENA DR STE19 RIVERSIDE CA 92501
INLAND REO SERVICES                      ATTN: SHARI POTTS 25190 HANCOCK AVE, STE B MURRIETA CA 92562
INLAND REO SERVICES                      INLAND REALTY SERVICES INC 25190 HANCOCK AVENUE SUITE B MURRIETA CA 92562
INLAND TOWNSHIP                          INLAND TOWNSHIP - TREASU 19668 US 31 INTERLOCHEN MI 49643
INLAND VALLEY SURVEYING INC              130 W. WALNUT AVE SUITE A-5 PERRIS CA 92571
INLET CEN SCH (TN OF IN                  INLET CEN SCH - TAX COLL PO BOX 512 INLET NY 13360
INLET TOWN                               INLET TOWN - TAX COLLECT 160 NYS ROUTE 28 INLET NY 13360
INMAN KIRCHER MCBRIDE AG                 2 EAST 79TH STREET HARVYE CEDARS NJ 08008
INMAN MURPHY TERMITE & PEST CONTROL      P O BOX 341263 BARTLETT TN 38184
INMANS PAINTING                          STAN INMAN 9802 FORTUNE RIDGE CONVERSE TX 78109
INNOVATE LOAN SERVICING CORPORATION      D/B/A INNOVATE AUTO FINANCE LLC 6701 BRENTWOOD STAIR RD. SUITE 610 FORT WORTH
                                         TX 76112
INNOVATION GROUP & BOA                   & BRADLEY WILDE PO BOX 8563 KENTWOOD MI 49518
INNOVATION REAL ESTATE SPECIALIST, INC. 45489 MARKET STREET SHELBY TOWNSHIP MI 48315
INNOVATIVE BUILDERS LLC                  161-474 429 GREENSPRING HWY BIRMINGHAM AL 35209
INNOVATIVE BUILDING                      PO BOX 490298 BLAINE MN 55449
INNOVATIVE BUILDING &                    DESIGN LLC PO BOX 490298 BLAINE MN 55449
INNOVATIVE CMTY. MGMT. SOLUTIONS, INC.   905 EAST MARTIN LUTHER KING JR. DRIVE SUITE 460 TARPON SPRINGS FL 34689
INNOVATIVE COMMUNITY                     MANAGEMENT SOLUTIONS, INC. 905 EAST MARTIN LUTHER KING JR. DRIVE SUITE 460
                                         TARPON SPRINGS FL 34689
INNOVATIVE FLOORING SOL                  5901 CENTRALCREST ST HOUSTON TX 77092
INNOVATIVE HOME CONCEPTS                 INC 4410 IL ROUTE 176 CRYSTAL LAKE IL 60014
INNOVATIVE HOME CONCEPTS                 21886 W VERNON RIDGE RD MUNDELEIN IL 60060
INNOVATIVE INS NETWORKS                  141 WEST 95TH STREET CHICAGO IL 60628
INNOVATIVE INS RESOURCES                 615 PILKOI ST 1717 HONOLULU HI 96814
INNOVATIVE ROOFING SOLUTIONS             SOLID COMMITMENT, INC. 8020 COUNTY ROAD 804 BURLESON TX 76028
INNOVATIVE TAX SOLUTIONS                 7229 HELSEM BEND DALLAS TX 75230
INNOVATIVE TAX SOLUTIONS LLC             NIEL SHANK 7229 HELSEM BEND CIRCLE DALLAS TX 75230
INNOVATIVE TAX SOLUTIONS, LLC            ATTN: NIEL SHANK, PRESIDENT 1402 KLOWA DRIVE ARLINGTON TX 76012
INNOVATIVE TITLE COMPANY, LLC            ERIKA RIVERA 6750 WEST LOOP SOUTH, SUITE 450 BELLAIRE TX 77401
INNOVIS DATA SOLUTIONS, INC.             ATTN: JEFF VANSCHOYCK 1651 NW PROFESSIONAL PLAZA COLUMBUS OH 43220
INOUYE, JULETTA                          ADDRESS ON FILE
INS AGENCY OF CAPE COD                   PO BOX 1053 SANDWICH MA 02563
INS AGY SW FL INC                        PO BOX 683 ELLIJAY GA 30540
INS ASSOC OF CARROLLTON                  103 PARL PLACE WAY CARROLLTON GA 30117
INS CONSULTANTS                          7951 RIVIERA BLVD STE410 MIRAMAR FL 33023
INS CONSULTING GROUP                     799 BRICKELL PL 600 MIAMI FL 33131
INS GRP OF CENTRAL FL                    7523 ALOMA AVE SUITE 106 WINTER PARK FL 32792
INS GRP OF CONNETICUT                    PO BOX 1299 MADISON CT 06443


Epiq Corporate Restructuring, LLC                                                                     Page 609 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 635 of 1490
Claim Name                            Address Information
INS INNOVATORS AGY OF                 P O BOX 680 W. SPRINGFIELD MA 01090
INS NW                                1919 N 3RD ST STE 1 COEUR D ALENE ID 83814
INS PLACEMENT FAC OF PA               530 WALNUT ST STE 1650 PHILADELPHIA PA 19106
INS PLACEMENT FACILITY                190 N INDEPENDENTMALL301 PHILADELPHIA PA 19106
INS PLACEMENT FACILITY                OF PA/-FAIR PLAN 190 N INDEPENDE MALL 301 PHILADELPHIA PA 19106
INS PRODUCTS RESOURCE                 3769 PONTCHARTRAIN DR 9 SLIDELL LA 70458
INS RESOURCES & RISK MGM              3470 N LECANTO HWY BEVERLY HILLS FL 34465
INS RESOURSE OF NY AGENC              1059 NOSTRAND AVE BROOKLYN NY 11225
INS SERVICE CENTER                    P O BOX 40736 FAYETTEVILLE NC 28309
INS SERVICES CONSTR &                 KHALDOUN & HANNAH DABAIN 1271 W MAPLE CLAWSON MI 48017
INS SERVICES OF PASCO                 4212 LTTLE RD NEW PORT RICHEY FL 34655
INS SOLUTIONS CENTER                  635 C HWY 6 E BATESVILLE MS 38606
INS TIME OF BRANDENTON                PO BOX 359 BRANDENTON FL 34205
INS UNDERWRITERS LTD                  PO BOX 6738 METLAIRIE LA 70009
INS/SEGUROS OF AMERICA                4109 N ARMENIA STE B TAMPA FL 33607
INSGROUP INC                          5151 SAN FELIPE 24TH FL HOUSTON TX 77056
INSIDE MORTGAGE FINANCE               PUBLICATIONS INC 7910 WOODMONT AVE STE 1000 BETHESDA MD 20814
INSIGHT DIRECT USA, INC.              ATTN: GENERAL COUNSEL 6820 SOUTH HARL AVE TEMPE AZ 85283
INSIGHT DIRECT USA, INC.              ATTN: LEGAL DEPT. 6820 SOUTH HARL AVE TEMPE AZ 85283
INSIGHT DIRECT/ DATALINK              6820 SOUTH HARL AVENUE 205 REGENCY EXECUTIVE PARK DRIVE STE 500 CHARLOTTE NC
                                      28217
INSIGHT DIRECT/ DATALINK              PO BOX 731069 DALLAS TX 75373-1069
INSIGHT ENVIRONMENTAL, INC.           3009 A DE LA VINA ST SANTA BARBARA CA 93105
INSIGHT ENVIRONMENTALINC              1180 EUGENIA PL STE 103 CARPINTERIA CA 93013
INSIGHT GENZANO BUILDERS, LLC         10 STILES AVE MAPLE SHADE NJ 08052
INSIGHT GLOBAL                        PO BOX 198226 ATLANTA GA 30384-8226
INSIGHT LIMITED CATALOG               ATTN: GENERAL COUNSEL 6820 S. HARL AVE. TEMPE AZ 85283
INSIGHT REAL ESTATE GROUP             8495 PARDEE DR 6545 OAKLAND CA 94614
INSIGHT RISK MANGEMENT                6401 P O PLAR AVE STE 250 MEMPHIS TN 38119
INSIGHT RISK MGMT LLC                 7200 GOODLETT FARMS PRWY CORDOVA TN 38016
INSIGHT VALUATION                     4588 NOVATO ST UNION CITY CA 94587
INSKIP, JAMES                         ADDRESS ON FILE
INSPRO INSURANCE                      PO BOX 6847 LINCOLN NE 68506
INSTALACIONES JC CORP                 URB. PUNTO ORO CALLE COCOLLO 4083 PONCE PR 00728
INSTANT CERTIFIED APPRAISAL LLC       PO BOX 6217 SCOTTSDALE AZ 85261
INSTANT CERTS, INC.                   14 MONARCH BAY PLAZA 451 MONARCH BEACH CA 92629
INSTANT WEB, LLC                      ATTN: GENERAL COUNSEL 7951 POWERS BLVD CHANHASSEN MN 55317
INSURANCE ADJUSTMENT                  BUREAU INC PO BOX 145 BALA CYNWYD PA 19004
INSURANCE ADVISORS OF LA              LLC 111 EAST MAGEE STREET COVINGTON LA 70433
INSURANCE AGENCIES INC                1601 NEW RD SUITE 100 NORTHFIELD NJ 08225
INSURANCE AGENCIES INC                PO BOX 225 NORTHFIELD NJ 08225
INSURANCE AGY OF OH                   7100 N HIGH ST. STE. 300 WORTHINGTON OH 43085
INSURANCE ALLSTARS                    43950 MARGARITA RD C1 TEMECULA CA 92592
INSURANCE ASSOCIATES                  1061 UNIVERSITY BLVD MIDDLETOWN OH 45042
INSURANCE ASSOCIATES INC              720 NEW LONDON RD NEWARK DE 19711
INSURANCE ASSOCIATES INC              800 BETHEL STREET 200 HONOLULU HI 96813
INSURANCE ASSOCIATES OF               RANKIN COUNTY PO BOX 399 BRANDON MS 39043
INSURANCE ASSOCS                      709 DENVER DALHART TX 79022
INSURANCE ASSOCS OF GOSH              P O BOX 84 GOSHEN IN 46527



Epiq Corporate Restructuring, LLC                                                                  Page 610 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 636 of 1490
Claim Name                            Address Information
INSURANCE ASSOS GROUP                 PO BOX 66627 HOUSTON TX 77266
INSURANCE BROKERS OF IN               400 CAMBY CT GREENWOOD IN 46142
INSURANCE BROKERS OF MN               P O BOX 659 PEQUOT LAKES MN 56472
INSURANCE BY ALLIED BRKS              630 COWPER STREET PALO ALTO CA 94301
INSURANCE CENTER INC                  2200 HIDDEN VALLEY DRIVE LITTLE ROCK AR 72212
INSURANCE CLAIM ATTORNEY              2121 PONCE DE LEON BLVD MIAMI FL 33134
INSURANCE CLAIM SPECIALI              7396 SKYLINE DRIVE DELRAY BEACH FL 33446
INSURANCE CLAIMS EXPERTS              14261 SW 120TH COURT MIAMI FL 33186
INSURANCE CLAIMS EXPERTS              & MARIA AGUIRRE 4900 SW 18TH ST FORT LAUDERDALE FL 33317
INSURANCE CO OF FLORIDA               3751 MARYWEATHER LN SUITE 102 WESLEY CHAPEL FL 33544
INSURANCE CONSULTANTS                 20180 CENTER RIDGE RD ROCKY RIVER OH 44116
INSURANCE CORNER GROUP                3680 NW 11TH ST MIAMI FL 33125
INSURANCE DIALOGUE                    13700 OAKLAND AVE HIGHLAND PARK MI 48203
INSURANCE DIRECT                      1135 KILDAIRE FARM RD SUITE 200 CARY NC 27511
INSURANCE ETC INS                     512 S BRAND BLVD 202 SAN FERNANDO CA 91340
INSURANCE ETC INS                     MARKETING 512 S BRAND BLVD 202 SAN FERNANDO CA 91340
INSURANCE EXCHANGE AGNCY              15459 SOUTH PARK AVE SOUTH HOLLAN IL 60473
INSURANCE GROUP OF TEXAS              5018 ANTOINE DR E HOUSTON TX 77092
INSURANCE GROUP OF TEXAS              LLC 5018 ANTOINE DR E HOUSTON TX 77092
INSURANCE GROUPE                      905F E LANGSFORD RD LEES SUMMIT MO 64063
INSURANCE INDUSTRIES                  953 NE 125TH ST NORTH MIAMI FL 33161
INSURANCE INNOVATORS                  130 S. EASTON ROAD GLENSIDE PA 19038
INSURANCE INTERMEDIARES               PO BOX 182500 COLUMBIS OH 43218
INSURANCE INTERMEDIARIES              INC 280 N HIGH ST 300 COLUMBUS OH 43215
INSURANCE JUNCTION                    3320 BROADWAY GALVESTON TX 77590
INSURANCE JUNCTION INC                3320 BROADWAY GALVESTON TX 77550
INSURANCE LEADER INC                  1237 ELMWOOD AVE PROVIDENCE RI 02907
INSURANCE LEADER SERVICE              7210 LAWNDALE ST SUITE D HOUSTON TX 77012
INSURANCE MAN & ASSOC                 P O BOX 3128 MIDLAND TX 79702
INSURANCE MARKETERS INC               266 DOUGLAS RD STE 712 CORAL GABLES FL 33134
INSURANCE NET                         PO BOX 150 WHARTON TX 77224
INSURANCE NOODLE                      30 N LASALLE 2500 CHICAGO IL 60602
INSURANCE ONE                         25800 NORTHWESTERN HWY STE 130 SOUTHFIELD MI 48075
INSURANCE ONE AGENCY                  14180 DALLAS PKWY 900 DALLAS TX 75254
INSURANCE ONE AGENCY                  601 EMBASSY OAKS STE 101 SAN ANTONIO TX 78216
INSURANCE OPTIONS                     5255 KEELE ST C JACKSON MS 39206
INSURANCE PARTNERS GROUP              6457 REFLECTIONS DR 210 DUBLIN OH 43017
INSURANCE PLACE                       2111 PALOMAR AIRPORT322 CARLSBAD CA 92011
INSURANCE PLUS                        P O BOX 487 HELENA AR 72342
INSURANCE PROFESSIONALS               3521 E BROWN RD 101 MESA AZ 85213
INSURANCE REPAIR SPECIALISTS, INC.    647 DEALE ROAD DEALE MD 20751
INSURANCE REST INC &                  MICHELLE MARTIN 30 ABEEL RED MONROE TOWNSHIP NJ 08831
INSURANCE RESTORATION NETWORK, INC.   9901 INDIANA AVENUE, SUITE 102 RIVERSIDE CA 92503
INSURANCE SECURITY ASSOC              6767 FOREST HILL AVE 120 RICHMOND VA 23225
INSURANCE SERVICES                    100 N MORAIN ST 200 KENNEWICK WA 99336
INSURANCE SOLUTIONS                   210 COLEMAN BLVD SUITET MT PLEASANT SC 29464
INSURANCE SOLUTIONS                   1803 25TH ST STE 2 FORT PIERCE FL 34947
INSURANCE SOLUTIONS                   GROUP 472 N DEAN RD 104 AUBURN AL 36830
INSURANCE SOLUTIONS                   7640 NE LOOP 820 99 N RICHLAND HILLS TX 76180



Epiq Corporate Restructuring, LLC                                                                Page 611 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 637 of 1490
Claim Name                             Address Information
INSURANCE SRVC CENTER                  3820 RAEFORD ROAD FAYETTEVILLE NC 28304
INSURANCE TODAY                        4536 N UNIVERSITY DR LAUDERHILL FL 33351
INSURANCE UNLIMITED                    8239 STELLACOOM BLVD SW LAKEWOOD WA 98498
INSURANCE WORLDWIDE INC                1871 WEST OAKLAND PARK BLVD SUITE W FORT LAUDERDALE FL 33311
INSURANCE ZONE                         P O BOX 6310 MIRAMAR BEACH FL 32550
INSURANCESERVICES INC                  PO BOX 385 SPENCER IN 47460
INSURCOMM INC                          3510 LAFAYETTE RD 4 PORTSMOUTH NH 03801
INSURE IT GROUP CORP                   8221 SW 128 STREET MIAMI FL 33156
INSURE IT GRP                          10621 N KENDALL DR 209 MIAMI FL 33176
INSURE POINTE OF TEXAS                 2909 HILLCRAFT SUITE 600 HOUSTON TX 77057
INSURE PRO                             12894 S PONY EXPRESS 200 DRAPER UT 84020
INSURE RIGHT INS AGENCY                69 N 490 WEST AMERICAN FORK UT 84003
INSURE SAFE                            2300 SW 57TH AVE MIAMI FL 33155
INSURE SECURE INS AGENCY               4707 13TH AVE BROOKLYN NY 11219
INSURE-RITE INC                        3901 W 95TH ST EVERGREEN PARK IL 60805
INSURECO INS AGENCY                    14800 FRYE RD FT WORTH TX 76155
INSUREFIRST LLC                        344 WEST 65TH ST STE 103 HIALEAH FL 33012
INSURICA OF LAWTON                     10 SW 2ND ST LAWTON OK 73501
INSURORS INDEMNITY                     P O BOX 612484 DALLAS TX 75261
INSURORS INDEMNITY COMPANY (26)        P.O. BOX 612484 DALLAS TX 75261-2484
INSURTEC                               PO BOX 25 RICH HILL MO 64779
INT/EXT CONSTRUCTION                   KINLEE R. HOYT 610 N BROWNING ST SEYMOUR TX 76380
INTEGITY INS & ASSOCS                  P O BOX 70337 ODESSA TX 79769
INTEGON NATIONAL                       P O BOX 912063 DENVER CO 80291
INTEGON NATIONAL INS CO                500 WEST 5TH STREET WINSTON SALEM NC 27102
INTEGON NATIONAL INSURANCE COMPANY     5630 UNIVERSITY PARKWAY WINSTON-SALEM NC 27105
INTEGON NATIONAL INSURANCE COMPANY     NATIONAL GENERAL INSURANCE PO BOX 89431 CLEVELAND OH 44101-6431
INTEGRA INS SRVCS                      224 N YENLO ST STE 1 WASILLA AK 99654
INTEGRAND ASSURANCE                    CO PO BOX 70128 SAN JUAN PR 00936
INTEGRAND ASSURANCE                    P O BOX 70128 SAN JUAN PR 00936
INTEGRATED DESIGN                      632 SW 130TH TERR DAVIE FL 33325
INTEGRIMARK, LLC                       102 SOUTH ST P. O. BOX 553 SILVER CLIFF CO 81252
INTEGRITY APPRAISAL INC                PO BOX 7841 TACOMA WA 98417
INTEGRITY APPRAISAL MANAGEMENT CO      DUANE MILLER 500 EAST MAIN STREET BLUE RIDGE GA 30513
INTEGRITY APPRAISAL SERVICES           26741 PORTOLA PKWY STE 1E265 FOOTHILL RANCH CA 92610-1763
INTEGRITY BUILDING                     SOLUTIONS 6041 DEMOTT AVE COMMERCE CITY CO 80022
INTEGRITY CONCEPTS                     CORY L. DUFAULT 556 N. JACKSON STREET WICKENBURG AZ 85390
INTEGRITY CONSTRUCTION                 INC 4348 BOXWOOD TR ELLENWOOD GA 30294
INTEGRITY CONSTRUCTION                 CHAD JOHNSTON CHAD JOHNSTON 15214 COUNTRY ACRES DR. LINDALE TX 75771
INTEGRITY CONSTRUCTION                 2612 SLEEPY HOLLOW DR PEARLAND TX 77581
INTEGRITY CONSTRUCTION                 LTD 934 HAZEL COURT DENVER CO 80204
INTEGRITY CONSTRUCTION                 BENJAMIN BRIGGS 1101 MADISON AVE YAKIMA WA 98902
INTEGRITY CONSTRUCTION &               DEVELOPMENT LLC 121 SPRINGS STREET BRIDGEWATER MA 02324
INTEGRITY GUTTERS LLC                  WAYNE W WHITNEY 23108 SE 230TH PL MAPLE VALLEY WA 98038
INTEGRITY HOME & CONST                 & DANIEL&JANE SHEREPITA 207 EAST BRIDGERS AVE AUBURNDALE FL 33823
INTEGRITY HOME SALES, INC.             11617 W BLUEMOUND RD WAUWATOSA WI 53226
INTEGRITY INS AGENCY                   2047 SW TOPEKA BLVD A TOPEKA KS 66612
INTEGRITY INS AGENCY                   2634 KERRYBROOK CT SAN ANTONIO TX 78230
INTEGRITY INS. CO                      PO BOX 740604 CINCINNATI OH 45274



Epiq Corporate Restructuring, LLC                                                                  Page 612 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 638 of 1490
Claim Name                            Address Information
INTEGRITY MUTUAL INS CO               2121 E CAPITAL DR APPLETON WI 54912
INTEGRITY PROPERTY MANAGEMENT, INC.   5665 CORAL RIDGE DRIVE CORAL SPRINGS FL 33076
INTEGRITY RESTORATION                 555 BLANDING BLVD 5 ORANGE PARK FL 32073
INTEGRITY RESTORATION &               REMEDIATION LLC 26INDSTRLLOOP E STE174 ORANGE PARK FL 32073
INTEGRITY RESTORATION &               DAISUKE KOBAYASHI 4901 MORENA BLVD 502 SAN DIEGO CA 92117
INTEGRITY RESTORATION & REMEDIATION   555 BLANDING BLVD SUITE G ORANGE PARK FL 32073
INC.
INTEGRITY RFG & PAINT                 LLC 115 NORTH UNION BLVD COLORADO SPRINGS CO 80909
INTEGRITY ROOFING AND PAINTING, LLC   115 N UNION BLVD COLORADO SPRINGS CO 80909
INTEGRITY ROOFING AND SIDING          INTEGRITY RSM 4807 WEST AVE., SUITE 201-202 SAN ANTONIO TX 78213
INTEGRO ROOFING                       4071 HONEY BEAR LOOP AUSTIN TX 78681
INTEGRO ROOFING &                     100 CONGRESS 2000 AUSTIN TX 78701
INTEGROUS ROOFING & RESTORATION INC   INTEGROUS INC 9249 S BROADWAY 200-386 HIGHLANDS RANCH CO 80129
INTELLACLAIM LLC                      12150 SW 128 CT 105 MIAMI FL 33186
INTELLIGENT QUALITY SOLUTIONS, INC.   ATTN: GENERAL COUNSEL 750 BOONE AVENUE NORTH GOLDEN VALLEY MN 55426
INTELLIGENT QUALITY SOLUTIONS, INC.   ATTN: STEVE CROWELL, PRESIDENT 750 BOONE AVENUE NORTH GOLDEN VALLEY MN 55426
INTELLIGENT QUALITY SOLUTIONS, INC.   ATTN: STEVEN CROWELL, PRESIDENT 4205 LANCASTER LANE SOUTH PLYMOUTH MN 55441
INTELLIGIZE INC                       ATTN ACCOUNTING 1920 ASSOCIATION DR STE 300 RESTON VA 20191
INTELLIGIZE, INC.                     ATTN: FINANCE MANAGER 1920 ASSOCIATION DRIVE SUITE 303 RESTON VA 20191
INTELLIGIZE, INC.                     ATTN: TODD HICKS CHIEF EXECUTIVE OFFICER 1920 ASSOCIATION DRIVE RESTON VA
                                      20191
INTELLINSURANCE                       4970 SW 72 AVE 107 MIAMI FL 33155
INTEND ROOFING                        GABRIEL GONZALEZ VENEGAS 5810 CARY GRANT DR SAN ANTONIO TX 78240
INTENSIVE MARKETING                   35731 GATINEAU ST MURRIETA CA 92563
INTER INS AGENCY                      380 N BROADWAY 400 JERICHO NY 11753
INTER KLEEN INC                       1599 SW 30TH AVE STE 4 BOYNTON BEACH FL 33426
INTER OCEAN INS AGENCY                9800 BUCCANEER MALL 12 ST THOMAS VI 00802
INTER OCEAN INS AGY                   7B PETERS REST ST. CROIX VI 00820
INTER OCEAN INS AGY                   7B PETERS REST SHOPPING CTR ST. CROIX VI 00820
INTER-COUNTY FLOORING                 BARNA GYENIS 2528 FRESHWATER RD. EUREKA CA 95503
INTERACTIVE INTELLIGENCE, INC.        ATTN: LEGAL DEPARTMENT 7601 INTERACTIVE WAY INDIANAPOLIS IN 46278
INTERAMERICAN INSURANCE               IS600 MIDWEST RD STE 300 OAKBROOK TERRACE IL 60181
INTERASSURANCE                        9190 BISCAYNE BLVD 201 MIAMI SHORES FL 33138
INTERBORO INS CO                      155 MINEOLA BLVD MINEOLA NY 11501
INTERBORO INS CO                      P O BOX 935496 ATLANTA GA 31193
INTERBORO INS CO                      P O BOX 31309 TAMPA FL 33631
INTERBORO INS CO                      4700 140TH AVE N 106 CLEARWATER FL 33762
INTERBORO INSURANC CO                 GP O BOX 229 MINEOLA NY 11501
INTERBORO SCHOOL DISTRIC              INTERBORO SD - TAX COLLE 900 WASHINGTON AVE PROSPECT PARK PA 19076
INTERBORO SCHOOL DISTRICT             900 WASHINGTON AVENUE PROPSECT PARK PA 19076
INTERCOASTAL ROOFING SOLUTIONS, LLC   6290 OLD DIXIE HIGHWAY VERO BEACH FL 32967
INTERCONTINENTAL CONTRA               8130 SW 13TH TERRACE MIAMI FL 33144
INTERCONTINENTAL CONTRACTING &        ENGINEERING CORP. 2901 SW 79TH CT MIAMI FL 33155
INTERINSURANCE EXCH OF                P O BOX 25005 SANTA ANA CA 92799
INTERINSURANCE EXCHANGE               OF THE AUTOMOBILE CLUB PO BOX 25236 SANTA ANA CA 92799
INTERINSURANCE EXCHANGE               P O BOX 25211 SANTA ANA CA 92799
INTERINSURANCE EXCHANGE               P O BOX 25236 SANTA ANA CA 92799
INTERINSURANCE EXCHANGE               P O BOX 25001 SANTA ANA CA 92799
INTERINSURANCE EXCHANGE               P O BOX 25449 SANTA ANA CA 92799



Epiq Corporate Restructuring, LLC                                                                 Page 613 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 639 of 1490
Claim Name                              Address Information
INTERIOR ACCENTS &                     G & J LOZANO 2725 RIVEROAKS DRIVE PORT NECHES TX 77651
INTERIOR RENOVATION SERVICES           RON SANFORD 32 CHAMBER STREET NEWBURGH NY 12550
INTERKLEEN, INC.                       ATTN: GENERAL COUNSEL 1599 SW 30TH AVENUE SUITE 04 BOYNTON BEACH FL 33426
INTERLAKEN BORO                        INTERLAKEN BORO-TAX COLL 100 GRASSMERE AVENUE INTERLAKEN NJ 07712
INTERLAKEN VILLAGE                     INTERLAKEN VILLAGE-CLERK PO BOX 305 INTERLAKEN NY 14847
INTERLINK APPRAISAL SERVICES LLC       PO BOX 231293 DETROIT MI 48223
INTERLOCK INDUSTRIES, INC              7-25 WALPOLE PARK SOUTH WALPOLE MA 02081
INTERMOUNTAIN GAS COMPANY              PO BOX 64 BOISE ID 83732
INTERMOUNTAIN HAZARDS                  1650 BUNKERHILL RD HOLLADAY UT 84117
INTERMOUNTAIN INSURANCE                P O BOX 249 FALL RIVER MILLS CA 96028
INTERMOUNTAIN RURAL ELECTRIC           5496 N US HWY 85 SEDALIA CO 80135
ASSOCIATION
INTERMOUNTAIN WEST CONTR               4109 W NIKE DR WEST JORDAN UT 84088
INTERNATIONAL BUSINESS                 MACHINES CORPORATION ATTN: GENERAL COUNSEL PO BOX 643600 PITTSBURGH PA
                                       15264-3600
INTERNATIONAL BUSINESS                 MACHINES CORPORATION ATTN: GENERAL COUNSEL 30 S 17TH ST PHILADELPHIA PA 19103
INTERNATIONAL EXCESS                   3700 PARK EAST DR 250 BEACHWOOD OH 44122
INTERNATIONAL FREEDOM INDUSTRIES       MICHAEL BEEDE, ESQ. THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY,
                                       SUITE 307 HENDERSON NV 89074
INTERNATIONAL INS                      7990 SW 117 AVE S209 MIAMI FL 33183
INTERNATIONAL INS GROUP                5171 WALLINGS RD 250 NORTH ROYALTON OH 44133
INTERSTATE CONCRETE & ASPHALT          5111 E. BROADWAY SPOKANE WA 99212
INTERSTATE CONST LLC                   40200 BRENTWOOD DR 109 STERLING HEIGHTS MI 48310
INTERSTATE CONST LLC                   40200 BRENTWOOD DR ST STERLING HEIGHTS MI 48310
INTERSTATE CONSTR LLC &                KEN & KATHY STEPHENS 40200BRENTWOOD DR STE109 STERLING HEIGHTS MI 48310
INTERSTATE FIRE&CASUALTY               55 E MONROE CHICAGO IL 60603
INTERSTATE MUD A                       INTERSTATE MUD - TAX COL P O BOX 1368 FRIENDSWOOD TX 77549
INTERSTATE ROOF & B LONG               & EST CHRISTOPHER LONG 1000 W 47TH AVE DENVER CO 80211
INTERSTATE ROOFING INC                 1000 W 47TH AV DENVER CO 80211
INTERSTATE ROOFING, INC.               BARLO, INC. 1000 W. 47TH. AVE. DENVER CO 80211
INTERTHINX INC                         PO BOX 31001-2268 PASADENA CA 91110-2270
INTERTHINX SVCS INC., OPERATING THROUGH FIRST AMERICAN FULFILLMENT SVS. DIV. ATTN: GENERAL COUNSEL 3 FIRST AMERICAN
                                        WAY SANTA ANA CA 92707
INTERVEST CONSTRUCTION                 INC 2379 BEVILLE RD DAYTONA BEACH FL 32119
INTERWEST INS SRVCS                    P O BOX 255188 SACRAMENTO CA 95865
INTEX INS                              10950 BISSONNET ST 150A HOUSTON TX 77099
INTGRATED INS SLTNS                    44675 CAPE CT ASHBURN VA 20147
INTL GRANITE & STONE LLC               1842 GUNN HWY ODESSA FL 33556
INTRACITY AGENCY                       3181 WISSMAN AVENUE BRONX NY 10465
INTRACOASTAL ROOFING & CONST INC       PO BOX 4791 WILMINGTON NC 28406
INTRALINKS INC                         PO BOX 392134 PITTSBURGH PA 15251-9134
INVENTIVE RENOVATIONS                  6320 N SANDEE DR MERIDIAN ID 83646
INVERNESS COMMUNITY                    6230 LEWIS AVE TEMPERANCE MI 48182
INVERNESS FOREST ID E                  INVERNESS FOREST ID COLL 17111 ROLLING CREEK HOUSTON TX 77090
INVERNESS TOWN                         INVERNESS TOWN-TAX COLLE PO BOX 166 INVERNESS MS 38753
INVERNESS TOWNSHIP                     INVERNESS TOWNSHIP - TRE PO BOX 620 CHEBOYGAN MI 49721
INVESCO CAPITAL MANAGEMENT LLC         ATTN: MR. JASON STONEBERG, CFA DIR OF RESEARCH & PRODUCT DEVELOPMENT 3500
                                       LACEY ROAD SUITE 700 DOWNERS GROVE IL 60515-5456
INVESCO WILSHIRE MICRO CAP ETF         ATTN: MR. PETER HUBBARD DIRECTOR OF PORTFOLIO MANAGEMENT 3500 LACEY ROAD SUITE
                                       700 DOWNERS GROVE IL 60515-5456


Epiq Corporate Restructuring, LLC                                                                   Page 614 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 640 of 1490
Claim Name                            Address Information
INVESTA SERVICES                      100 GROVE ROAD SUITE 6 WEST DEPTFORD NJ 08066
INVESTA SERVICES LLC                  1266 W. PACES FERRY RD, STE 517 ATLANTA GA 30237
INVESTCORP LLC                        P. O. BOX 423 MOUNT OLIVE AL 35117
INVISION ROOFING, LLC                 2819 WOODCLIFFE ST SAN ANTONIO TX 78230
INWOOD BEACH CLUB                     PO BOX 1604 PORT ORCHARD WA 98366
INWOOD CONDOMINIUM ASSOCIATION INC    3200 PARK AVENUE BRIDGEPORT CT 06604
INWOOD NORTH HOA                      PO BOX 218194 HOUSTON TX 77218-8194
INYO COUNTY                           INYO COUNTY - TAX COLLEC PO DRAWER O INDEPENDENCE CA 93526
INYO COUNTY TREASURER TAX COLLECTOR   PO DRAWER O INDEPENDENCE CA 93526
IOA NORTHEAST                         1451 RT 34 SUITE 101 FARMINGDALE NJ 07727
IODKOVSKAYA, VIKTORIYA                ADDRESS ON FILE
IOLA TOWN                             WAUPACA COUNTY TREASURER 811 HARDING ST WAUPACA WI 54981
IOLA VILLAGE                          WAUPACA COUNTY TREASURER 811 HARDING ST WAUPACA WI 54981
IONA BONNEVILLE SEWER DISTRICT        3395 E LEIHM LANE IDAHO FALLS ID 83401
IONIA CITY                            IONIA CITY - TREASURER 114 N KIDD ST IONIA MI 48846
IONIA COUNTY TREASURER                MAIN COURTHOUSE 100 W MAIN STREET 1ST FLOOR IONIA MI 48846
IONIA TOWNSHIP                        IONIA TOWNSHIP - TREASUR 2673 E TUTTLE RD IONIA MI 48846
IOSCO COUNTY                          P.O. BOX 538 TAWAS CITY MI 48764-0538
IOSCO TOWNSHIP                        IOSCO TOWNSHIP - TREASUR 2050 BRADLEY RD WEBBERVILLE MI 48892
IOWA                                  CRAIG CHRISTENSEN 200 E. GRAND AVENUE, SUITE 300 DES MOINES IA 50309-1827
IOWA                                  GENERAL CONTACT 200 E. GRAND AVENUE, SUITE 300 DES MOINES IA 50309-1827
IOWA                                  RANDY JOHNSON 200 E. GRAND AVENUE, SUITE 300 DES MOINES IA 50309-1827
IOWA ATTORNEY GENERAL                 CONSUMER PROTECTION DIVISION ATTN: NOTIFICATION & FEES ADMINISTRATOR 1305 E.
                                      WALNUT STREET DES MOINES IA 50319
IOWA CONSUMER CREDIT ADMINISTRATOR    HOOVER BLDG 1305 E WALNUT ST DES MOINES IA 50319
IOWA COUNTY                           IOWA COUNTY - TREASURER 901 COURT AVENUE MARENGO IA 52301
IOWA DEPTARTMENT OF COMMERCE          200 EAST GRAND AVENUE, SUITE 300 DES MOINES IA 50309
IOWA DIVISION OF BANKING              200 GRAND AVE STE 300 DES MOINES IA 50309-1827
IOWA MUTUAL GROUP                     509 NINTH STREET PO BOX 290 DEWITT IA 52742
IOWA MUTUAL INS                       P O BOX 290 DEWITT IA 52742
IOWA PARK CITY/ISD                    IOWA PARK CITY/ISD - COL P O BOX 428 IOWA PARK TX 76367
IOWA RIVER MUT INS                    1515 EDGINGTON AVE ELDORA IA 50627
IOWA SECRETARY OF STATE               321 E. 12TH STREET DES MOINES IA 50319
IPC INS OF FL                         10481 SW 88TH ST D-204 MIAMI FL 33176
IPC SYSTEMS INC                       PO BOX 26644 NEW YORK NY 10087-6644
IPC SYSTEMS, INC.                     ATTN: GENERAL COUNSEL HARBORSIDE FINANCIAL CENTER PLAZA 10 1500 PLAZA TEN 15TH
                                      FLOOR JERSEY CITY NJ 07311
IPC SYSTEMS, INC.                     ATTN: VICE PRESIDENT OF LEGAL AFFAIRS HARBORSIDE FINANCIAL CENTER PLAZA 10
                                      1500 PLAZA TEN 15TH FLOOR JERSEY CITY NJ 07311
IPPOLITO, LINDA                       ADDRESS ON FILE
IPSS CORPORATION                      24722 NETWORK PL CHICAGO IL 60673
IPSWICH TOWN                          IPSWICH TOWN - TAX COLLE 25 GREEN STREET IPSWICH MA 01938
IPSWITCH INC                          MOVEIT PO BOX 3726 NEW YORK NY 10008-3726
IQC INNOVATIVE QUALITY CONSULTING     DANIEL GUERRERO 2403 GLENN LAKES LANE MISSOURI CITY TX 77459
IR SOLUTIONS                          14041 NW 8TH ST SUNRISE FL 33325
IRA TOWN                              IRA TOWN- TAX COLLECTOR 2487 W. MAIN STREET CATO NY 13033
IRA TOWNSHIP                          IRA TOWNSHIP - TREASURER 7085 MELDRUM RD IRA MI 48023
IRASBURG TOWN                         IRASBURG TOWN - TAX COLL P.O. BOX 51 IRASBURG VT 05845
IRB PROPERTIES LLC                    216 TEXAS ST SHREVEPORT LA 71101
IRBY, JERRY                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 615 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 641 of 1490
Claim Name                            Address Information
IRC SERVICES                          DONALD J. R. BUCCHNER 1002 BORDEAUX DRIVE LEANDER TX 78641
IREDELL COUNTY                        IREDELL COUNTY - TAX COL P O BOX 1027 STATESVILLE NC 28687
IREDELL COUNTY REGISTER OF DEEDS      201 E WATER ST STATESVILLE NC 28677
IREDELL COUNTY TAX COLLECTOR          P O BOX 1027 STATESVILLE NC 28687
IRELAND & ASSOCIATES SURVEYING INC    1301 S INTERNATIONAL PKWY SUITE 2001 LAKE MARY FL 32746
IRENE DELACRUZ INS                    621 SCHILLING ST BAYTOWN TX 77520
IRG INS                               4301 NE 1ST TERR 2 FORT LAUDERDALE FL 33334
IRION COUNTY                          IRION COUNTY - TAX COLLE P O BOX 859 MERTZON TX 76941
IRIS ORTIZ                            BO. SIERRA CARR 722 KM 1.7 / AC-01 BOX 5831 AIBONITO PR 00705
IRISHMANS DO ALL                      35349 SIERRA VISTA RD YUCAIPA CA 92399
IRIZARRY INS AGENCY                   3218 RIVER RD CAMDEN NJ 08105
IRIZARRY, SANYA                       ADDRESS ON FILE
IRMA REYES                            PO BOX 258 ACWORTH GA 30101
IRMO LOCK COMPANY, INC.               7418 WOODROW STREET IRMO SC 29063
IRON CLOUD, APRIL                     ADDRESS ON FILE
IRON CLOUD, LORI                      ADDRESS ON FILE
IRON COUNTY                           IRON COUNTY - COLLECTOR 202 S SHEPHERD IRONTON MO 63650
IRON COUNTY                           IRON COUNTY-TREASURER PO BOX 369 PAROWAN UT 84761
IRON COUNTY TREASURER                 PO BOX 369 PAROWAN UT 84761
IRON GATE TOWN                        IRON GATE TOWN - TREASUR P O BOX 199 IRON GATE VA 24448
IRON MOUNTAIN                         PO BOX 27128 NEW YORK NY 10087-7128
IRON MOUNTAIN                         PO BOX 601002 PASADENA CA 91189
IRON MOUNTAIN CITY                    IRON MOUNTAIN CITY - TRE 501 S. STEPHENSON AVE. IRON MOUNTAIN MI 49801
IRON MOUNTAIN INFORMATION             MANAGEMENT, LLC ATTN: GENERAL COUNSEL 1 FEDERAL STREET BOSTON MA 02110
IRON MOUNTAIN OSDP                    P.O. BOX 27129 NEW YORK NY 10087-7129
IRON RIDGE VILLAGE                    IRON RIDGE VLG TREASURER PO BOX 247 / 205 PARK ST IRON RIDGE WI 53035
IRON RIVER CITY                       TAX COLLECTOR 106 W GENESEE IRON RIVER MI 49935
IRON RIVER CONSTRUCTION               586 BAVARIA LANE CHASKA MN 55318
IRON RIVER TOWN                       IRON RIVER TWN TREASURER P.O. BOX 485 IRON RIVER WI 54847
IRON RIVER TOWNSHIP                   IRON RIVER TWP - TREASUR 102 MCNUTT RD IRON RIVER MI 49935
IRONDEQUOIT TOWN                      BARBARA GENIER, TAX RECE 1280 TITUS AVE ROCHESTER NY 14617
IRONGATE REALTY                       ATTN: STEVE STRONG 3295 KEMP RD. DAYTON OH 45431
IRONOAKS AT SUN LAKES                 SUN LAKES HOMEOWNERS ASSOCIATION 3 24218 S OAKWOOD BLVD SUN LAKES AZ 85142
IRONSHORE                             34 WESTBROOK PL WESTBROOK CT 06498
IRONSHORE INS LTD                     75 FEDERAL ST 5TH FL BOSTON MA 02110
IRONSIDE INS                          112 WATER ST 401 BOSTON MA 02109
IRONSIDE RESTORATION INC              545 W WISE RD STE 204 SCHAUMBURG IL 60193
IRONTON                               IRONTON CITY - COLLECTOR 123 N MAIN IRONTON MO 63650
IRONTON TOWN                          IRONTON TWN TREASURER E4681 COUNTY ROAD S REEDSBURG WI 53959
IRONTON VILLAGE                       IRONTON VLG TREASURER 600 STATE STREET LA VALLE WI 53941
IRONWOOD CITY                         IRONWOOD CITY - TREASURE 213 S MARQUETTE ST IRONWOOD MI 49938
IRONWOOD PROPERTY OWNERS              COASTAL PROPERTY MANAGEMENT 10 SE CENTRAL PARKWAY UNIT 400 STUART FL 34997
IRONWOOD TOWNSHIP                     IRONWOOD TOWNSHIP - TREA N10892 LAKE RD IRONWOOD MI 49938
IRONWOOD VILLAGE HOA OF CASA GRANDE   1600 W. BROADWAY RD. STE 200 TEMPE AZ 85282
IROOF & RESTORATION                   MICHAEL DUNN 1021 E. SOUTH BOULDER RD. STE L LOUISVILLE CO 80027
IROQUOIS AREA S D-LAWREN              JOYCE SPITZNOGLE-TAX COL 4230 IROQUOIS AVE ERIE PA 16511
IROQUOIS COUNTY                       IROQUOIS COUNTY - TREASU 1001 E GRANT WATSEKA IL 60970
IROQUOIS COUNTY COLLECTOR             1001 E GRANT STREET WATSEKA IL 60970
IROQUOIS CS (AURORA TN-I              IROQUOIS CS-TAX RECEIVER 300 GLEED AVENUE EAST AURORA NY 14052



Epiq Corporate Restructuring, LLC                                                                  Page 616 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 642 of 1490
Claim Name                            Address Information
IROQUOIS CS (ELMA TN)                 IROQUOIS CS - TAX COLLEC TOWN HALL 1600 BOWEN ROA ELMA NY 14059
IROQUOIS CS (MARILLA TN-              IROQUOIS CS - TAX COLLEC PO BOX 120 MARILLA NY 14102
IROQUOIS CS (WALES TN-I               IROQUOIS CS - TAX COLLEC 12345 BIG TREE ROAD WALES CENTER NY 14169
IROQUOIS SCHOOL DISTRICT              IROQUOIS SD - TAX COLLEC 2812 E 32ND ST ERIE PA 16510
IRVIN B GREEN & ASSOC                 PO BOX 492000 LEESBURG FL 34749
IRVIN, RACHEL                         ADDRESS ON FILE
IRVINE CITY                           CITY OF IRVINE - CLERK 101 CHESTNUT STREET IRVINE KY 40336
IRVINE PIPE SUPPLY &                  MATTHEW CROWLEY PO BOX 162 TRABUCO CANYON CA 92678
IRVING B GREEN & ASSOC                26600 ACE AVE LEESBURG FL 34748
IRVING ISD                            IRVING ISD - TAX COLLECT P O BOX 152021 IRVING TX 75015
IRVING PARK TERRACE CONDO ASSOC.      CORTLAND PROPERTIES, INC. 7612 W. NORTH AVENUE ELMWOOD PARK IL 60707
IRVING TOWNSHIP                       IRVING TOWNSHIP - TREASU 3425 WING RD HASTINGS MI 49058
IRVING, DARRYL                        ADDRESS ON FILE
IRVING, DAVID                         ADDRESS ON FILE
IRVINGTON CITY                        CITY OF IRVINGTON - CLER P O BOX 374 IRVINGTON KY 40146
IRVINGTON TOWNSHIP FIS                IRVINGTON TWP - COLLECTO MUNICIPAL BLDG., 1 CIVIC IRVINGTON NJ 07111
IRVINGTON VILLAGE                     IRVINGTON VILLAGE - CLER 85 MAIN STREET IRVINGTON NY 10533
IRVONA BORO                           IRVONA BORO - TAX COLLEC 255 HOPKINS STREET IRVONA PA 16656
IRWIN BORO                            IRWIN BORO - TAX COLLECT 411 MAIN ST IRWIN PA 15642
IRWIN COUNTY                          IRWIN COUNTY-TAX COMMISS 202 S IRWIN AVE OCILLA GA 31774
IRWIN HOME EQUITY LOAN TRUST 2004-1   US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
IRWIN HOME EQUITY LOAN TRUST 2005-1   US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
IRWIN HOME EQUITY LOAN TRUST 2006-1   US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
IRWIN HOME EQUITY LOAN TRUST 2006-2   WELLS FARGO BANK NTL ASSOC AS TRUSTEE 9062 OLD ANNAPOLIS ROAD COLUMBIA MD
                                      21045
IRWIN HOME EQUITY LOAN TRUST 2006-3   WELLS FARGO BANK NTL ASSOC AS TRUSTEE 9062 OLD ANNAPOLIS ROAD COLUMBIA MD
                                      21045
IRWIN HOME EQUITY LOAN TRUST 2007-1   WELLS FARGO BANK NTL ASSOC AS TRUSTEE 9062 OLD ANNAPOLIS ROAD COLUMBIA MD
                                      21045
IRWIN HOWARD APPRAISALS INC           1434 CASSANDRA DR JACKSONVILLE FL 32217
IRWIN TOWNSHIP                        IRWIN TWP - TAX COLLECTO 4639 SCRUBGRASS RD GROVE CITY PA 16127
ISA CONSTRUCTION INC                  13262 SW 251ST LANE HOMESTEAD FL 33032
ISAAC BAKAR                           & IRIS BAKAR 2011 NE 210 ST MIAMI FL 33179
ISAAC H MATALON                       29 LA PALOMA DANA POINT CA 92629
ISAACS ROOFING AND                    INSULATION CORP 17225 S DIXIE HWY 200 PALMETTO BAY FL 33157
ISAACSON, MATTHEW                     ADDRESS ON FILE
ISABEL C BALBOA TRUSTEE               535 RT 38 STE 580 CHERRY HILL TOWNSHIP NJ 08002
ISABEL RODRIGUEZ AGENCY               7812 FLORENCE AVE DOWNEY CA 90240
ISABELLA COUNTY                       ISABELLA COUNTY - TREASU 200 N MAIN ST MT PLEASANT MI 48858
ISABELLA COUNTY TREASURER             200 N MAIN MOUNT PLEASANT MI 48858
ISABELLA TOWNSHIP                     ISABELLA TOWNSHIP - TREA 3929 E ROSEBUSH RD ROSEBUSH MI 48878
ISABELLE ST DENIS                     1574 NW 85TH DR CORAL SPRINGS FL 33071
ISAGIO INS CORP                       530 E 4 AVE HIALEAH FL 33010
ISAIAH BLANCAS CONSTRUCTION           P.O. BOX 2583 ANTHONY NM 88021
ISAKSEN INSURANCE INC                 PO BOX 430534 BIG PINE KEY FL 33043
ISAKSEN, KRISTIN                      ADDRESS ON FILE
ISANTI COUNTY                         ISANTI COUNTY - TREASURE 555 18TH AVE SW, ROOM 11 CAMBRIDGE MN 55008
ISANTI COUNTY AUDITOR-TREASURER       555 18TH AVE SW CAMBRIDGE MN 55008
ISAURO MONTOYA JR.                    321 HAMMOND AVE SAN ANTONIO TX 78210
ISC SERVICES                          1271 W MAPLE RD CLAWSON MI 48017


Epiq Corporate Restructuring, LLC                                                                  Page 617 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg    Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 643 of 1490
Claim Name                               Address Information
ISCENTIAL                                8220 JONES STE 100 HOUSTON TX 77065
ISCHUA TOWN                              ISCHUA TOWN- TAX COLLECT PO BOX 216 WARSAW NY 14569
ISGN CORPORATION                         PO BOX 644780 PITTSBURGH PA 15264-4780
ISGN CORPORATION                         ATTN: GENERAL COUNSEL 1333 GATEWAY DRIVE SUITE 1000 MELBOURNE FL 32901
ISGN CORPORATION                         ATTN: GENERAL COUNSEL 600 A NORTH JOHN RODES BLVD MELBOURNE FL 32934
ISGN FULFILLMENT SERVICES, INC.          ATTN: GENERAL COUNSEL 31 INWOOD ROAD ROCKY HILL CT 06067
ISGN SOLUTIONS                           ATTN: GENERAL COUNSEL 2330 COMMERCE PARK DRIVE NE SUITE 2 PALM BAY FL 32905
ISGN SOLUTIONS INC                       PO BOX 1043 BUFFALO NY 14240
ISGN SOLUTIONS, INC.                     ATTN: LEGAL DEPARTMENT 2330 COMMERCE PARK DRIVE NORTHEAST SUITE 2 PALM BAY FL
                                         32905
ISHMAEL, REBECCA                         ADDRESS ON FILE
ISHPEMING CITY                           ISHPEMING CITY - TREASUR 100 E DIVISION ST ISHPEMING MI 49849
ISHPEMING TOWNSHIP                       ISHPEMING TOWNSHIP - TRE 1575 US 41 WEST ISHPEMING MI 49849
ISIDRO ZEFERINO                          & ELIUTH GOMEZ 21318 BINFORD CIR WALLER TX 77484
ISIKA, NICHOLAS                          ADDRESS ON FILE
ISKRA, MARY                              ADDRESS ON FILE
ISLA MERITA HOMEOWNERS CONDOMINIUM       11784 WEST SAMPLE ROAD 103 CORAL SPRINGS FL 33065
ISLAND ADVANTAGE REALTY LLC              360 MOTOR PARKWAY SUITE 200A HAUPPAUGE NY 11788
ISLAND ADVANTAGE REALTY, LLC             ATTN: TODD YOVINO 360 MOTOR PARKWAY SUITE 200A HAUPPAUGE NY 11788
ISLAND BUILDERS & NICK &                 MARY ALTOBELLI 102235 OVERSEAS HWY KEY LARGO FL 33037
ISLAND CITY                              CITY OF ISLAND - CLERK PO BOX 33 ISLAND KY 42350
ISLAND CONSTRUCTION SOUTHWEST FL. INC.   319 SE 31ST TERRACE CAPE CORAL FL 33904
ISLAND COUNTY                            ISLAND COUNTY - TREASURE PO BOX 699 COUPEVILLE WA 98239
ISLAND COUNTY TREASURER                  PO BOX 699 COUPEVILLE WA 98239-0699
ISLAND COVE VILLAS AT MEADOW WOODS       1511 E SR 434 SUITE 3001 WINTER SPRINGS FL 32708
ISLAND CROSSING HOA INC                  P O BOX 105302 ATLANTA GA 30348-5302
ISLAND FALLS TOWN                        ISLAND FALLS TN -COLLECT P.O. BOX 100 ISLAND FALLS ME 04747
ISLAND HEIGHTS BORO                      ISLAND HEIGHTS BORO -COL P.O. BOX 797 ISLAND HEIGHTS NJ 08732
ISLAND INS AGENCY                        3229 FLAGLER AVE STE 112 KEY WEST FL 33040
ISLAND INS CO                            P O BOX 2057 KALISPELL MT 59903
ISLAND INS CO                            PO BOX 30970 HONOLULU HI 96820
ISLAND OFFICIALS, LLC                    ATTN: RYAN MORRISON 164 S BROAD STREET WOODBURY NJ 08096
ISLAND PARK VILLAGE                      ISLAND PARK VILL-RECEIVE 127 LONG BEACH RD ISLAND PARK NY 11558
ISLAND PARK VILLAGE ASSOCIATION INC      4170 GRANDVIEW RD ISLAND PARK ID 83401
ISLAND PARK VILLAGE SEC III              8840 TERRENE COURT 102 BONITA SPRINGS FL 34135
ISLAND PREMIER INS CO                    1022 BETHEL ST HONOLULU HI 96813
ISLAND ROOFING &                         RESTORATION LLC 12342TAMIAMI TRLE STE201 NAPLES FL 34113
ISLAND ROOFING AND RESTORATION LLC       JASON S MARTIN 12342 TAMIAMI TRL E. STE 201 NAPLES FL 34113
ISLAND UNLIMITED SERVICES                JAIME ORTIZ SANCHEZ CALLE BERNARDO BOIL 729 URB. FAIRVIEW SAN JUAN PR 00926
ISLAND VISTA ESTATES, LLC                STANLEY L. MARTIN 5100 W. LEMON STREET, SUITE 109 TAMPA FL 33609
ISLANDIA I CONDOMINIUM ASSOCIATION INC. 9550 S. OCEAN DR. JENSEN BEACH FL 34952
ISLANDIA VILLAGE                         ISLANDIA VILL-TAX COLLEC 1100 OLD NICHOLS ROAD ISLANDIA NY 11749
ISLANDS REAL ESTATE & APPRAISAL CO       13053 E OGLETHORPE HIGHWAY MIDWAY GA 31320
ISLANDS REAL ESTATE COMP                 BOYCE INC PO BOX 129 MIDWAY GA 31320
ISLE AU HAUT TOWN                        ISLE AU HAUT TN- COLLECT PO BOX 106 ISLE AU HAUT ME 04645
ISLE LA MOTTE TOWN                       ISLE LA MOTTE TN - COLLE P.O. BOX 250 ISLE LA MOTTE VT 05463
ISLE OF TAMARAC HOME OWNER ASSOCIATION   10500 NW 70 ST TAMARAC FL 33321
ISLE OF TUSCANY NEIGHBORHOOD             459 NW PRIMA VISTA BLVD. PORT ST. LUCIE FL 34983
ASSOCIATION



Epiq Corporate Restructuring, LLC                                                                    Page 618 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 644 of 1490
Claim Name                            Address Information
ISLE OF WIGHT COUNTY                  ISLE OF WIGHT COUNTY TRE 17090 MONUMENT CIRCLE, S ISLE OF WIGHT VA 23397
ISLESBORO TOWN                        ISLESBORO TOWN -TAX COLL 150 MAIN STREET ISLESBORO ME 04848
ISLIP TOWN (MTP)                      ISLIP TOWN-RECEIVER OF T 40 NASSAU AVENUE, STE 4 ISLIP NY 11751
ISNER INS ASSOCS                      221 S HAMILTON COLUMBUS OH 43213
ISOIONIC SOLUTIONS INC                ISOIONIC SOLUTIONS INC. 148 5TH AVENUE BAYSHORE NY 11706
ISOM INS                              P O BOX 99 HAWTHORNE NV 89415
ISOM, TIFFANY                         ADDRESS ON FILE
ISONIC CORP                           ISAAC GARCIA BO: MANGO CARR 31 K 19.7 C/JOBOS 1 JUNCOS PR 00777
ISRAEL OTERO                          170 ROLLINS AVE 2ND FLOOR ROCKVILLE MD 20850
ISRAEL, RAYMONDE                      ADDRESS ON FILE
ISSAC MARTINEZ AGENCY                 2039 E PRICE RD SUITE B BROWNSVILLE TX 78521
ISSAC MATALON                         29 LA PALOMA DANA POINT CA 92629
ISU FRANCIS-PINNEY INS                2267 LAVA RIDGE CT 200 ROSEVILLE CA 95661
ISU INSURANCE SERVICES                800 PACIFIC STREET PLACERVILLE CA 95667
IT RENOVATIONS INC                    22441 HAWTHORN AVE MORENO VALLEY CA 92553
ITALIANO INSURANCE                    3021 W SWAIN AVE TAMPA FL 33609
ITALY TOWN                            ITALY TOWN - TAX COLLECT 6060 ITALY VALLEY RD NAPLES NY 14512
ITASCA CITY                           ITASCA CITY - TAX COLLEC 134 N HILL ITASCA TX 76055
ITASCA COUNTY                         ITASCA CO. - AUD/TREASUR 123 NE 4TH STREET GRAND RAPIDS MN 55744
ITASCA MTL                            P O BOX 389 GRAND RAPIDS MN 55744
ITASCA MUTUAL INS CO                  15 NE 5TH ST GRAND RAPIDS MN 55744
ITAWAMBA COUNTY                       ITAWAMBA COUNTY-TAX COLL 201 W MAIN STREET FULTON MS 38843
ITAWAMBA COUNTY CHANCERY CLERK OF     COURT P O BOX 776 FULTON MS 38843
ITAWAMBA COUNTY TAX COLLECTOR         PO BOX 818 FULTON MS 38843
ITHACA CITY                           CITY CHAMBERLAIN-TAX COL 108 E. GREEN STREET ITHACA NY 14850
ITHACA CITY                           ITHACA CITY - TREASURER 129 W EMERSON ST. ITHACA MI 48847
ITHACA CITY (TOMPKINS CO              ITHACA CITY-TREASURER 108 E GREEN STREET ITHACA NY NY 14850
ITHACA CITY S D (COMBINE              ITHACA CITY S D-TAX COLL 118 E SENECA ST.C/O TOMP ITHACA NY 14850
ITHACA CITY SD (CITY OF               ITHACA CITY SD-TAX COLLE 118 E SENECA ST.C/O TOMP ITHACA NY 14850
ITHACA TOWN                           ITHACA TOWN-TAX COLLECTO 215 N TIOGA ST ITHACA NY 14850
ITHACA TOWN                           ITHACA TWN TREASURER 29088 HELL HOLLOW RD HILLPOINT WI 53937
ITMAN GREGORY MASF                    ATTN: MR. MATTHEW JAMES EAGAN CFA, MBA VICE PRESIDENT 1 FINANCIAL CENTER
                                      BOSTON MA 02111
ITR GROUP                             2520 LEXINGTON AVE S SUITE 500 MENDOTA HEIGHTS MN 55120
ITR GROUP, INC.                       ATTN: GENERAL COUNSEL 2520 LEXINGTON AVENUE SOUTH MENDOTA HEIGHTS MN 55120
ITRUST INS                            11324 ARCADE 4 LITTLE ROCK AR 72212
IUKA CITY                             IUKA CITY-TAX COLLECTOR 118 S PEARL ST IUKA MS 38852
IVAN KIYATKIN                         8 CEDAR HILL CT. VOORHEES NJ 08043
IVAN PEREZ ROSSELLO                   7601 CHURCHILL WAY, APT 1628 DALLAS TX 75251
IVAN QUINTANA                         383 RD. 845 APTO. 27 SAN JUAN PR 00926
IVAN SOLBACH COMPANY                  1625 SW 42 ST GAINSVILLE FL 32601
IVANHOE IRR DIST                      IVANHOE IRRIGATION DISTR 33777 ROAD 164 VISALIA CA 93292
IVANHOE PROPERTY OWNERS               IMPROVEMENT ASSOC. INC 880 CHARMAINE DRIVE EAST WOODVILLE TX 75979
IVER BUILT LLC                        ANTONIO ATTERBERRY 5613 ASH STREET BLACK HAWK SD 57718
IVERSON VILLAGE CONDOMINIUM           PO BOX 1831 LA PLATA MD 20646
IVERSON, JEREMY                       ADDRESS ON FILE
IVES INSURANCE SERVICES               INC 2850 WOMBLE RD 103 SAN DIEGO CA 92106
IVEY MCCLELLAN GATTON & SIEGMUND      LLP PO BOX 3324 GREENSBORO NC 27402
IVEYS DESIGNER REMODELING             PO BOX 563 BLOOMING GROVE TX 76626



Epiq Corporate Restructuring, LLC                                                                  Page 619 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 645 of 1490
Claim Name                              Address Information
IVON BARROSO AND MARIA                 ELENA HERNANDEZ 3350 SW 1ST ST MIAMI FL 33135
IVY ESTATES LLC                        11950 HIGHWAY 67 LAKESIDE CA 92040
IVY GLEN CONDO HOA INC                 C/O MERIDIAN REALTY SERVICES PO BOX 20429 WINSTON-SALEM NC 27120
IVY GLENN HOMEOWNERS ASSOCIATION       2003 IVY GLENN COVE BIRMINGHAM AL 35243
IVY HALL HOMEOWNERS ASSOCIATION        4530 PARK ROAD, SUITE 201 CHARLOTTE NC 28209
IVY LANDSCAPE, INC                     6968 LAKEVIEW LN ATLANTA GA 30360
IVY LEAGUE ESTATES, INC.               C/O THE GAFFNEY GROUP 1111 E. TAHQUITZ CANYON WAY 107 PALM SPRINGS CA 92262
IVY RIDGE COUNCIL OF CO-OWNERS         2220 GRANDVIEW DRIVE, SUITE 250 FORT MITCHELL KY 41017
IVY, SCOTT D.                          ADDRESS ON FILE
IVY, TOMIKO                            ADDRESS ON FILE
IVYLAND BORO                           LINDA FANELI - TAX COLLE 991 PENNSYLVANIA AVE IVYLAND PA 18974
IVYMOR APPRAISALS INC                  PO BOX 784 BENSALEM PA 19020
IXONIA TOWN                            IXONIA TWN TREASURER PO BOX 109 IXONIA WI 53036
IXRAINE CHOUTE                         & CHRISTIEN CHOUTE 6900 SW 8TH ST NORTH LAUDERDALE FL 33068
IZAMAR GUERRERO &                      RENE LOPEZ 307 E BROWN ST WEST CHICAGO IL 60185
IZARD COUNTY                           IZARD COUNTY - TAX COLLE P. O. BOX 490 MELBOURNE AR 72556
IZARD COUNTY TAX COLLECTOR             80 E MAIN ST MELBOURNE AR 72556
J & A AGENCY                           4360 NORTH STREET BATON ROUGE LA 70806
J & A INS AGENCY INC                   1300 RIDENOUR BLVD 100 KENNESAW GA 30152
J & A REMODELING                       10607 OFFER DR HOUSTON TX 77031
J & A ROOFING                          JON WESTERFELD P O BOX 2263 BRENHAM TX 77834
J & B INSURANCE AGENCY                 360 OAK STREET BROCKTON MA 02301
J & B WATERPROOFING, LLC               ROBERTA MCCART 249 E 23RD STREET RIVIERA BEACH FL 33404
J & D ELECTRICAL SERVICE               & J BLACKWELL & LINDA NG 9710 WOODY OAKS DR HOUSTON TX 77095
J & DS ENTERPRISES                     7919 BUNKER WOOD LN HOUSTON TX 77086
J & E CONSTRUCTION                     766 NE 96TH ST MIAMI SHORES FL 33138
J & J CABINETRY, INC.                  J&J CABINETRY INC 775 E COCHRAN STREET UNIT A SIMI VALLEY CA 93065
J & J COS                              CLEMENT JACKQUET 2200 RIO GRANDE ORANGE TX 77630
J & J HOME REPAIR LLC                  JOSH POLLARD 505 BENNETT ST. MILTON DE 19968
J & J INS AGENCY                       4922 RANDALL PKWY WILMINGTON NC 28403
J & J MECHANICAL, INC.                 1440 HWY 258 SOUTH KINSTON NC 28504
J & J QUALITY AIR                      CONDITIONING 5508 NW 23 AVE MIAMI FL 33142
J & K ROOFING, INC.                    13000 WEST 43RD DRIVE GOLDEN CO 80403
J & L COVERAGE INC                     39-01 MAIN ST SUITE 405 FLUSHING NY 11354
J & L PROPERTY MANAGEMENT, INC.        10191 WEST SAMPLE ROAD 203 CORAL SPRINGS FL 33065
J & L ROOFING LLC                      JAMES WOODS 46998 KIOWA-BENNETT RD BENNETT CO 80102
J & M BUILDERS &                       JAMIE & MARK RASCOE 41810 FRIAR TUCK DR MONTGOMERY TX 77316
J & M CONSTRUCTION AND MAINTENANCE INC. HC 44, BOX 12761 CAYEY PR 00736
J & M PAINTING                         2518 PIDDLER DR SPRING TX 77373
J & M REMODELING                       JEFF HOLLARD 8225 BAYLARK DR CORPUS CHRISTI TX 78412
J & M RESTORATION SERVICES INC.        1970 CORPORATE SQUARE D LONGWOOD FL 32750
J & M ROOFING & AUDRY &                ROBERT VANCOTT 2604 POWERS AVE STE 2 JACKSONVILLE FL 32207
J & N REALTY INC                       8800 ETON AVENUE SPACE 79 CANOGA PARK CA 91304
J & P CONSTRUCTION LLC                 P. O. BOX 3423 FREDERICKSTED VI 00841
J & R APPRAISALS INC                   680 COMMERCE DR STE 245 WOODBURY MN 55125
J & RRE ENTERPRISES                    8412 FAIRMONT DR NW ALBUQUERQUE NM 87120
J & S CONSTRUCTION                     KEVIN T JONES 204 SCARLET ST OPELOUSAS LA 70570
J & S CONSTRUCTION                     1152 32ND ST NE AUBURN WA 98002
J & S COVERAGE INC                     109 LAFAYETTE SUITE 705 NEW YORK NY 10013



Epiq Corporate Restructuring, LLC                                                                   Page 620 OF 1400
                                         Ditech Holding Corporation
           19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 646 of 1490
Claim Name                            Address Information
J & S PAINTING CONTR &                HOME IMPROVEMENT 2726 ALBERMARLE PLACE WALDORF MD 20601
J & W CONTRACTORS                     BILLY WHITEHURST 518 N FLORIDA STREET PO BOX 7016 MONTGOMERY AL 36107
J & W ROOFING INC.                    GREG WEEKS P.O BOX 8041 MIDLAND TX 79708
J & Z ROOFING                         PO BOX 13447 MAUMELLE AR 72113
J A KNAPP INS                         4525 E SKYLINE 115 TUCSON AZ 85718
J A MARIANO INS AGENCY                PO BOX 390 ROSENHAYN NJ 08235
J A T INS SERVICES INC                6702 N GUNLOCK AVE TAMPA FL 33614
J AND A INS SERVICES                  12918 SW 133 CT MIAMI FL 33186
J AND A INSURANCE                     1643 KENNEDY BLVD JERSEY CITY NJ 07305
J AND A SEVERANCE                     AND THURN CONSTRUCTION 1245 JEFFERSON DR LAKELAND FL 33803
J AND B ROOFING LLC                   941 16TH AVE N SOUTH ST PAUL MN 55075
J AND D LLC                           JOE MOORE J AND D LLC 10220 MODENA SCHOOL RD. ROSENBERG TX 77471
J AND J PROPERTY HOLDINGS LLC         73N COUNTRY CLUB DR PHOENIX AZ 85014
J AND M CONTRACTING LLC               10300 CARLOW RD CHESTERFIELD VA 23838
J AND S CONSTRUCTION INC.             JOSEPH MARRONE 8600 OLD GRAPHIC RD. MULBERRY AR 72947
J AND SONS CONTRACTING, LLC           5512 GARDEN GROVE RD CHESTERFIELD VA 23832
J ARCHER INS GROUP LLC                5252 WESTCHESTER ST 260 HOUSTON TX 77005
J B LLOYDS & ASSOCIATES               8401 N CENTRAL EXPY 1000 DALLAS TX 75225
J BAKER & R MALINOWSKI &              ROMANY & NEAL CURRY 1705 JOSEPHINE ST KEY WEST FL 33040
J BAYLOR ENTERPRISE                   4231 NW 11 AVE FORT LAUDERDALE FL 33309
J BROTHERS ROOFING INC                PO BOX 281 CRESCENT CITY FL 32181
J BUILDERS, LLC.                      JUSTIN R. HOLZWARTH 17207 HIDEAWAY RD. CARTHAGE MO 64836
J BURKE MCCARTHY INS                  1279 RIVER ST HYDE PARK MA 02136
J BYRNE AGENCY INC                    5200 NEW JERSEY AVE WILDWOOD NJ 08260
J BYRNE AGENCY INC                    PO BOX 1409 WILDWOOD NJ 08260
J BYRNE AGENCY INC.                   5200 NEW JERSEY AVE PO BOX 1409 WILDWOOD NJ 08260
J BYRNE INSURANCE AGENCY              PO BOX 1409 WILDWOOD NJ 08260
J C MARSHALL CONSTRUCTION, INC        JAMES C MARSHALL JR 2160 REYNARD PLACE MERRITT ISLAND FL 32952
J C MORTON COMPANY                    PO BOX 581 SILVER SPRINGS FL 34489
J CANALES ROOFING AND CONSTRUCTION    8818 MT DELANO EL PASO TX 79904
J CAREY PROPERTIES INC                1122 AYRSHIRE STREET ORLANDO FL 32839
J DUNCANSON ROOFING                   DALLAS LLC 600 N PEARL ST STE S2210 DALLAS TX 75201
J DUNCANSON ROOFING LLC               1604 N SYLVANIA AV FORT WORTH TX 76111
J EVERETT EAVES AGENCY                650 POYDRAS ST STE 1500 NEW ORLEANS LA 70130
J F BOCK                              601 16TH ST C-324 GOLDEN CO 80401
J FERG PROS FOR ACCT OF               W&C PETTY 11513 HIGHWAY 62 82 WOLFFORTH TX 79382
J FERG ROOFING &                      DANIEL & LISA MARTIN 11513 HIGHWAY 6282 WOLFFORTH TX 79382
J FERG ROOFING & FOAM                 J FERG FOAM, INC. 11513 HWY 62/82 WOLFFORTH TX 79382
J G ROOFING LLC                       1001 TEXAS AVE CORPUS CHRISTI TX 78404
J GODWIN CONSTRUCTION LLC             ROLANDO SANCHEZ 320 WOODHORST PLACE COPPELL TX 75019
J GOODMAN INS AGENCY                  1990 E SANTA FE STE 103 OLATHE KS 66062
J H CONSTRUCTION &                    HILDA & JOE HIDALGO PO BOX 1772 BELEN NM 87002
J H FERGUSON & ASSOC LLC              P O BOX 206584 DALLAS TX 75320
J H FERGUSON & ASSOCIATE              125 S WACKER DR 1580 CHICAGO IL 60606
J H WHITE CO LLC                      10523 BRINWOOD DR HOUSTON TX 77043
J HANSEN APPRAISAL ASSOC              LLC 8202 CHESTNUT AVE BOWIE MD 20715
J JARAMILLO INSURANCE                 P O BOX 195357 SAN JUAN PR 00919
J KEY ROOFING LLC                     2040 DALLY TRAIL COVINGTON GA 30014
J KIRK JOHNSON AGY                    1451 HWY 17 S STE B NORTH MYRTLE BEACH SC 29582



Epiq Corporate Restructuring, LLC                                                                  Page 621 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 647 of 1490
Claim Name                             Address Information
J L NADEAU APPRAISALS                  408 MONROE AVE S HOPKINS MN 55343-8456
J M BLEVINS                            ADDRESS ON FILE
J MARK CHRISTENSEN APPRAISAL SERV P    8118 DEER RUN WAY SOUTH WEBER UT 84405
J MARK GROUP                           J. MARK GROUP LLC 24 SHARPLEY DR CHADDS FORD PA 19317
J MURPHY BUILDING CONT &               PHILLIP & DANIELLE FLORA 16 HIGHVIEW BLVD BROOKHAVEN NY 11719
J N J PAINTING & MORE                  JOSEPH HINKLEY 201 S. BLAKELY ST., 319 DUNMORE PA 18512
J P CRISCIONE CONSTR. & MAINTENANCE,   5801 WHITE HORSE PIKE EGG HARBOR CITY NJ 08215
LLC
J P HANDYMAN                           5 GALLOWS HILL RD CORTLANDT MANOR NY 10567
J P REMODELING COMPANY                 JOSE PINEDA 1349 DAYTONA CORPUS CHRISTI TX 78415
J P SVENDSEN AGENCY                    27 LUCY ST WOODBRIGDE CT 06525
J PAUL ROOFING                         833 E ARAPAHO SUITE 206 RICHARDSON TX 75081
J PAUL ROOFING &                       CONSTRUCTION 613 BUSINESS PARKWAY RICHARDSON TX 75081
J PETERMAN LEGAL GROUP LTD.            165 BISOPS WAY SUITE 100 BROOKFIELD WI 53005
J PHILLIPS ENTERPRISES INCORPORTATED   JERRY PHILLIPS 9515 COUNTY ROAD 4515 LARUE TX 75770
J RILEY ROOFING                        1917 STONEHILL DR JUSTIN TX 76247
J ROBERT HARLAN AKA HARLAN SLOCUM &    QUILLEN & PHILLIP R & VIVIAN TONEY 39 PUBLIC SQUARE 2ND FLOOR COLUMBIA TN
                                       38402
J RODRIGUEZ PAINTING AND               4122 CONWARD DR HOUSTON TX 77066
J S BRADDOCK AGENCY                    22 NORTH MAIN STREET MEDFORD NJ 08055
J S HERRING CONTRACTING                10005 MARSHALL CORNER RD WHITE PLAINS MD 20695
J S WARD & SON INC                     101 SOUTH 4TH ST ARTESIA NM 88210
J SCOTT MCKIBBIN                       ADDRESS ON FILE
J SMITH LANIER                         P O BOX 162928 ATLANTA GA 30321
J SMITH LANIER                         605 CHESTNUT ST CHATTANOOGA TN 37450
J SQUARED 2 LLC                        6003 COUNTRY CLUB DR LAKE WALES FL 33898
J STARR APPRAISALS                     4759 STEEPLECHASE DRIVE MACUNGIE PA 18062
J T ROSBOROGH INC                      214 MAIN STREET ELLSWORTH ME 04605
J VAN APPRAISALS                       2374 NICOLE ANN CIR GREEN BAY WI 54311
J WALKER CONSTRUCTION                  1134 BELAIR BLVD SLIDELL LA 70460
J WALOCK CONSTRUCTION                  6334 OAK CLUSTER DR GREENWELL SPRINGS LA 70739
J WELDA CONSTRUCTION INC               5620MEMORIAL AVE N STE I STILLWATER MN 55082
J WILLIAM CHARLTON                     ADDRESS ON FILE
J ZAC INC                              5249 OGREN AVENUE NE SAINT MICHAEL MN 55376
J&B CUSTOM CARPENTRY LLC               1680 MARAVILLA AVE FORT MYERS FL 33901
J&C PAINTING CONTRACTING               6385 ROBINS TRACE STONE MOUNTAIN GA 30087
J&D INSURANCE AGENCY LLC               217 W BUSINESS HWY 83 LA FERIA TX 78559
J&E CUSTOM HOMES INC &                 JOHN & NICOLE AMARAL 39 FENWICK LN PALM COAST FL 32137
J&F MOBILE HOMES                       PO BOX 231 MADILL OK 73446
J&J PLUMBING &HEATING CO               101 WOODHAVEN ST MATTAPAN MA 02126
J&M HOMES LLC                          15815 S POPE LANE OREGON CITY OR 97045
J&M HOMES LLC AND MARIA                AND FERNANDO MARTINEZ 15815 S POPE LANE OREGON CITY OR 97045
J&M PAINTING INC                       116 DUMBARTON RD APT C BALTIMORE MD 21212
J&M RESTORATION SERVICES               1970 COR SQUARE STE D LONGWOOD FL 32750
J&M ROOFING SERVICES INC.              2604 POWERS AVENUE SUITE 2 JACKSONVILLE FL 32207
J&P ROOFING                            1100 CIR 1583 CULLMAN AL 35058
J&R DESIGN PLANNING &                  ENGINEERING 2115 W CRESCENT AVE 261 ANAHEIM CA 92801
J&X DRYWALL LLC                        1247 PENINSULA TRCE LAWRENCEVILLE GA 30044
J-CONN ROOFING & REPAIR                SERVICE INC 7300 ELM FOREST RD AUSTIN TX 78745



Epiq Corporate Restructuring, LLC                                                                Page 622 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 648 of 1490
Claim Name                              Address Information
J-STAR ENTERPRISES                      PO BOX 189 LEONA TX 75850
J-TECH CONSTRUCTION LLC                 MICHAEL GREGORY 6200 HAVELOCK AVE LINCOLN NE 68507
J. ADAMS CONSTRUCTION, LLC              611 LEE STREET LAKE VILLAGE AR 71653
J. ALFARO RANGEL                        4610 ALLISON RD 509 HOUSTON TX 77048
J. BATTISTA P & H, LLC                  PETE TRISHKA 83 HYATT ROAD BRANCHVILLE NJ 07826
J. COULTER & CO INC                     107 HARBOR DR PORT CHESTER NY 10573
J. H. CONSTRUCTION & HOME IMPROVEMENT   JEFFREY L. HAM 19 PROSPECT STREET TAUNTON MA 02780
J. H. MILLER, JR. LAND SURVEYING        J. H. MILLER, JR. 166 COTTONWOOD DRIVE HERTFORD NC 27944
J. JOSEPH POLINI                        ADDRESS ON FILE
J. SCOTT MORSE, ESQ                     9 NEWBURG AVE STE 201 CATONSVILLE MD 21228
J.A. MARIANO AGENCY                     PO BOX 390 ROSENHAYN NJ 08352
J.C. CONSTRUCTION                       JUAN CARLOS VELEZ CARR. 857, KM. 9.5, BO CARDOZO CAROLINA PR 00985
J.C. ROOFING                            JESSIE CARRISALEZ 2211 COLLEGE AVE SNYDER TX 79549
J.D. POWER                              ATTN: GENERAL COUNSEL 3200 PARK CENTER DRIVE 13TH FLOOR COSTA MESA CA 92626
J.D.R. SEPTIC SERVICES LLC              JAMES DEAN ROBINSON 4386 HUNTINGTOWN RD HUNTINGTOWN MD 20639
J.F. GATOR CONSTRUCTION COMPANY, LLC    4604 W. NEPOLEON AVE. METAIRIE LA 70001
J.M.A. CONTRACTING, LLC                 JOSE ANDRADE 241 SOUTH 7TH AVE MANVILLE NJ 08835
J.N. JOHNSON SALES AND SVC INC          4200 W 76TH ST MINNEAPOLIS MN 55435
J.P. MASCARO & SONS                     SOLID WASTE SERVICES, INC. 2650 AUDUBON ROAD AUDUBON PA 19403
J.P. MORGAN CHASE BANK, N.A.            C/O J.P. MORGAN SECURITIES LLC 500 STANTON CHRISTIANA ROAD OPS 2, FLOOR 2
                                        NEWARK DE 19713-2107
J.P. MORGAN SECURITIES LLC              ATTN: COLLATERAL SERVICES 500 STANTON CHRISTINA ROAD OPS 2, FLOOR 2 NEWARK DE
                                        19713-2107
J.R. JOHNSON, INC.                      JEFF BLIZE P.O. BOX 17196 PORTLAND OR 97217
J.S. RUIZ REALTY, INC                   6320 RUCKER RD. SUITE K INDIANAPOLIS IN 46220
J.V.B. FINANCIAL GROUP, LLC             ATTN: GENERAL COUNSEL 1633 BROADWAY 28TH FLOOR NEW YORK NY 10019
J.W. KIRSCHKE                           P.O. BOX 2071 MOUNTAIN HOME AR 72654
J1 CONSTRUCTION                         7432 MESQUITE FLOR DR EL PASO TX 79934
J2 GLOBAL CANADA                        2 GURDWARA ROAD 3RD FLOOR OTTAWA ON K2E 1A2 CANADA
J2 GLOBAL CANADA                        PO BOX 512986 LOS ANGELES CA 90051-0986
J3 ROOFING & REMODELING                 JERRY JEFFERS 8208 VICTORY DR AMARILLO TX 79119
J5 CONSTRUCTION                         JEFFREY A CASTILLO 40984 N PALM SPRINGS ROAD QUEEN CREEK AZ 85140
J5 RESTORATION LLC                      5460 BABCOCK RD. SUITE 120C SAN ANTONIO TX 78240
JA EDWARDS OF AMERICA, INC              7058 STAPOINT COURT WINTER PARK FL 32792
JA HOUDE BUILDERS                       PO BOX 488 WALLINGFORD CT 06492
JA TAYLOR ROOFING, INC                  302 MELTON DR FORT PIERCE FL 34982
JAAAMMM REAL ESTATE                     11310 STATE ROUTE 46 SUNMAN IN 47041
JABEAU                                  MICHAEL S LAVENDER 4308 JACKSBORO HWY WICHITA FALLS TX 76180
JABURG & WILK, P.C.                     3200 N CENTRAL AVE PHOENIX AZ 85012
JACARANDA WEST HOA UNITS 31 & 32        LOU PAUL 2357-3 SOUTH TAMIAMI TRAIL, PMB 196 VENICE FL 34293
JACARANDA, LLC                          STOPA LAW FIRM MARK P. STOPA 2202 NORTH WEST SHORE BLVD. SUITE 200 TAMPA FL
                                        33607
JACINTO NIEVES LANDRAU &                NORMA IRIS RODRIGUEZ ROSADO IBERIA CONDO, APARTMENT 1402 SAN JUAN PR 00920
JACK & HARVEY INC                       GROUND RENT PO BOX 1102 BROOKLANDVILLE MD 21022
JACK ABELL INC                          PO BOX 3024 LAVALE MD 21504
JACK BAKER INS AGENCY                   7531 BRIDGETOWN RD CINCINNATI OH 45248
JACK BECKINGHAM AGY                     1750 CALIFORNIA AVE 102 CORONA CA 92881
JACK COUNTY                             JACK COUNTY - TAX COLLEC 100 MAIN RM 209 JACKSBORO TX 76458
JACK COUNTY APPRAISAL DI                JACK CAD - TAX COLLECTOR P O BOX 958 JACKSBORO TX 76458
JACK DAUGHERTY INS                      201 E MAIN ST BOX A1 ENNIS MT 59729


Epiq Corporate Restructuring, LLC                                                                  Page 623 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 649 of 1490
Claim Name                              Address Information
JACK DUNN INC                           PO BOX 325 PINE GROVE CA 95665
JACK E HOUGHTON JR                      78 BARLETT AVE PITTSFIELD MA 01201
JACK GREEN INS AGENCY                   4325 D MIDMOST DRIVE MOBILE AL 36609
JACK HARDMAN INC                        4757 NEW JESUP HWY BRUNSWICK GA 31520
JACK HOLLISTER INSURANCE AGENCY, INC.   TERESA HOLLISTER P.O. BOX 1350 BAY CITY TX 77404-1350
JACK MACCORD                            ADDRESS ON FILE
JACK O'NEILL RAMEY, ET AL.              JANE DEARWESTER [SB#27782] FERIKES & BLEYNAT, PLLC 48 PATTON AVE., SUITE 300
                                        ASHEVILLE NC 28801
JACK OBOYLE & ASSOCIATES                P O BOX 815369 DALLAS TX 75381
JACK OF ALL TRADES                      CHRISTOPHER COREY HUTCHENS CHRISTOPHER COREY HUTCHENS 923 SUGARFIELD CT SUGAR
                                        LAND TX 77498
JACK RICHARD BROWNING                   141 BOB WHITE DENISON TX 75020
JACK S. KILMER, ET AL.                  MARK A PUSTAY, ESQ P O BOX 25242 ALBUQUERQUE NM 87125
JACK TANKERSLEY AGENCY                  P O BOX 6 MOUNT PLESANT SC 29465
JACK TAYLOR INS AGENCY                  14241 NORTHWEST BLVD CORPUS CHRISTI TX 78410
JACK W GOODING TRUSTEE                  PO BOX 8202 LITTLE ROCK AR 72221
JACK WADE & COMPANY INC                 JOHN G WADE JOHN G WADE 3011 AMERICAN WAY MISSOULA MT 59808
JACK, BARBARA                           ADDRESS ON FILE
JACKA LIQUORI AGENCY                    121 PULASKI RD KINGS PARK NY 11754
JACKIE CARROLL ROOFING                  7115 MARYLAND COURT MEMPHIS TN 38133
JACKIE HARRISON                         ADDRESS ON FILE
JACKIE ROBINSON                         ADDRESS ON FILE
JACKIE S WILLIAMS                       ADDRESS ON FILE
JACKIE SHORT                            ADDRESS ON FILE
JACKMAN TOWN                            JACKMAN TOWN - TAX COLLE P.O. BOX 269 JACKMAN ME 04945
JACKO, MELODIE                          ADDRESS ON FILE
JACKRABBIT ROAD PUD W                   JACKRABBIT ROAD PUD COLL 6935 BARNEY RD 110 HOUSTON TX 77092
JACKS DISPOSAL, INC.                    9890 CHERRY AVENUE FONTANA CA 92335
JACKS MOBILE HOMES INC                  700 EKASTOWN RD SARVER PA 16055
JACKSON & BROWN                         9388 VALLEY VIEW DR 100 ALBUQUERQUE NM 87114
JACKSON & CAMPBELL PC                   1120 20TH STREET, NW SUITE 300 SOUTH WASHINGTON DC 20036-3437
JACKSON & MCPHERSON LLC                 1010 COMMON ST STE 1800 NEW ORLEANS LA 70112
JACKSON & MCPHERSON, LLC                CRIS JACKSON 1010 COMMON STREET, SUITE 1800 NEW ORLEANS LA 70112
JACKSON AGENCY                          210 E MAIN ST LEBANON IN 46052
JACKSON APPRAISAL                       SERVICES INC 165 RACCOON RUN FORTSON GA 31808
JACKSON CITY                            JACKSON CITY-TAX COLLECT 101 E MAIN ST - SUITE 10 JACKSON TN 38301
JACKSON CITY                            JACKSON CITY - CLERK 333 BROADWAY ST JACKSON KY 41339
JACKSON CITY                            TAX COLLECTOR 161 W MICHIGAN AVE JACKSON MI 49201
JACKSON CO MI TREASURER                 120 WEST MICHIGAN AVE JACKSON COUNTY TOWER BUILDING JACKSON MI 49201
JACKSON COUNTY                          JACKSON COUNTY - TAX COL 401 GRINDSTAFF COVE ROAD SYLVA NC 28779
JACKSON COUNTY                          JACKSON CO-TAX COMMISSIO PO BOX 247 JEFFERSON GA 30549
JACKSON COUNTY                          JACKSON COUNTY-TAX COLLE PO BOX 655 GRACEVILLE FL 32440
JACKSON COUNTY                          JACKSON CO-REV COMMISSIO 102 E LAUREL ST - STE 12 SCOTTSBORO AL 35768
JACKSON COUNTY                          JACKSON COUNTY-TRUSTEE PO BOX 1 GAINESBORO TN 38562
JACKSON COUNTY                          JACKSON COUNTY-TAX COLLE 2915 CANTY ST - SUITE B PASCAGOULA MS 39567
JACKSON COUNTY                          JACKSON COUNTY - SHERIFF PO BOX 426 MCKEE KY 40447
JACKSON COUNTY                          JACKSON COUNTY - TREASUR 111 S MAIN ST. BROWNSTOWN IN 47220
JACKSON COUNTY                          JACKSON COUNTY - TREASUR 201 WEST PLATT MAQUOKETA IA 52060
JACKSON COUNTY                          JACKSON CO. - AUD/TREASU PO BOX 226 JACKSON MN 56143



Epiq Corporate Restructuring, LLC                                                                    Page 624 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 650 of 1490
Claim Name                              Address Information
JACKSON COUNTY                          JACKSON COUNTY - TREASUR PO BOX 279 KADOKA SD 57543
JACKSON COUNTY                          JACKSON COUNTY - TREASUR PO BOX 430 MURPHYSBORO IL 62966
JACKSON COUNTY                          JACKSON COUNTY - COLLECT 415 E 12TH ST, SUITE 100 KANSAS CITY MO 64106
JACKSON COUNTY                          JACKSON COUNTY - TREASUR 400 NEW YORK AVE, RM 206 HOLTON KS 66436
JACKSON COUNTY                          JACKSON COUNTY - TAX COL 208 MAIN - COURTHOUSE NEWPORT AR 72112
JACKSON COUNTY                          JACKSON COUNTY - TAX COL 115 W MAIN 102 EDNA TX 77957
JACKSON COUNTY                          JACKSON COUNTY-TREASURER 396 LAFEVER STREET WALDEN CO 80480
JACKSON COUNTY                          JACKSON COUNTY - TAX COL PO BOX 1569 MEDFORD OR 97501
JACKSON COUNTY - TAX COLLECTOR          401 GRINDSTAFF COVE ROAD SYLVA NC 28779
JACKSON COUNTY CHANCERY CLERK           2915 CANTY ST STE R PASCAGOULA MS 39567
JACKSON COUNTY CHANCERY CLERK           3104 MAGNOLIA ST PASCAGOULA MS 39567
JACKSON COUNTY CLERK                    1001 WALNUT ST MURPHYSBORO IL 62966
JACKSON COUNTY CLERK                    COUNTY COURTHOUSE RM 303 ALTUS OK 73521
JACKSON COUNTY CLERK OF CIRCUIT         COURT PO DRAWER 510 MARIANNA FL 32446
JACKSON COUNTY COLLECTOR                415 E 12TH STREET SUITE 100 KANSAS CITY MO 64106
JACKSON COUNTY JUDGE OF PROBATE         P.O. BOX 128 SCOTTSBORO AL 35768-0128
JACKSON COUNTY RECORDER                 415 E 12TH ST 104 KANSAS CITY MO 64106
JACKSON COUNTY REGISTER OF DEEDS        120 WEST MICHIGAN JACKSON MI 49201
JACKSON COUNTY SHERIFF                  JACKSON COUNTY - SHERIFF 100 COURT ST, TAX DEPT RIPLEY WV 25271
JACKSON COUNTY SHERIFF                  PO BOX 426 MCKEE KY 40447
JACKSON COUNTY TAX COLLECTOR            2915 CANTY ST SOUTH WING PASCAGOULA MS 39567
JACKSON COUNTY TAXATION OFFICE          10 SOUTH OAKDALE ROOM 111 MEDFORD OR 97501
JACKSON COUNTY TREASURER                JACKSON COUNTY - TREASUR P.O. BOX 980 JACKSON OH 45640
JACKSON COUNTY TREASURER                120 W MICHIGAN JACKSON MI 49201
JACKSON COUNTY TREASURER                JACKSON COUNTY - TAX COL PO BOX 939 ALTUS OK 73522
JACKSON CUSTOM HOMES & REMODELING LLC   FRANK E JACKSON 5378 WESTWOOD DRIVE ST CHARLES MO 63304
JACKSON INS                             2075 W 76TH ST HIALEAH FL 33016
JACKSON INS AGENCY                      P O BOX 67 FAYETTEVILLE GA 30214
JACKSON INSURANCE AGENCY                & AUTO TITLE 1656 BENTON ROAD BOSSIER CITY LA 71111
JACKSON LAW GROUP PA                    1301 PLANTATION ISLAND DRIVE SUITE 304 ST AUGUSTINE FL 32080
JACKSON PARISH                          JACKSON PARISH - TAX COL 500 E COURT ST RM 100 JONESBORO LA 71251
JACKSON ROOFING                         CHRISTOPHER CHARLES WOODRUFF JACKSON 7800 PRESTON ROAD, SUITE 109 PLANO TX
                                        75024
JACKSON ROOFING &                       REMODELING 887 STATE HWY 173 HEADLAND AL 36345
JACKSON ROOFING CO. INC.                1320 S. W. 68TH ST. OKLAHOMA CITY OK 73159
JACKSON SUMNER & ASSOC                  PO BOX 2540 BOONE NC 28607
JACKSON SUMNER & ASSOCS                 P O BOX 2720 BOONE NC 28607
JACKSON TOWERS CONDO ASSOC., INC.       303 E.WACKER DRIVE, STE.1900 CHICAGO IL 60601
JACKSON TOWN                            JACKSON TOWN -TAX COLLEC P.O. BOX 336- TAX COLLEC JACKSON NH 03846
JACKSON TOWN                            JACKSON TOWN - TAX COLLE P.O. BOX 393 BROOKS ME 04921
JACKSON TOWN                            JACKSON TOWN-TAX COLLECT 648 SKELLIE RD SALEM NY 12865
JACKSON TOWN                            JACKSON TOWN - TAX COLLE P O BOX 614, CITY HALL JACKSON NC 27845
JACKSON TOWN                            JACKSON TWN TREASURER PO BOX 337 / 3146 DIVISI JACKSON WI 53037
JACKSON TOWN                            JACKSON TWN TREASURER 673 STATE ROAD 82 WISCONSIN DELLS WI 53965
JACKSON TOWN                            JACKSON TWN TREASURER 28139 W BASS LAKE ROAD WEBSTER WI 54893
JACKSON TOWN                            JACKSON TOWN - TAX COLLE P O BOX 1150 JACKSON LA 70748
JACKSON TOWNSHIP                        95 WEST VETERANS HWY. RT. 528 JACKSON NJ 08527
JACKSON TOWNSHIP                        JACKSON TWP - COLLECTOR 95 WEST VETERANS HIGHWAY JACKSON NJ 08527
JACKSON TOWNSHIP                        JACKSON TWP - TAX COLLEC 2398 BENSHOFF HILL RD JOHNSTOWN PA 15909



Epiq Corporate Restructuring, LLC                                                                  Page 625 OF 1400
                                       Ditech Holding Corporation
          19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                Service List 03/01/19 23:22:57          Main Document
                                                Pg 651 of 1490
Claim Name                          Address Information
JACKSON TOWNSHIP                    SHIRLEY ZEIGLER - COLLEC 123 RAMSEY RD EVANS CITY PA 16033
JACKSON TOWNSHIP                    JACKSON TWP - TAX COLLEC 188 WILSON MILL RD COCHRANTON PA 16314
JACKSON TOWNSHIP                    JACKSON TWP - TAX COLLEC 4655 BARR ROAD HUNTINGDON PA 16652
JACKSON TOWNSHIP                    JACKSON TWP - TAX COLLEC PO BOX 147 MILLERTON PA 16936
JACKSON TOWNSHIP                    JACKSON TWP - TAX COLLEC 2950 ARMSTRONG VALLEY RD HALIFAX PA 17032
JACKSON TOWNSHIP                    LEBANON COUNTY - TREASUR 400 S 8TH STREET, RM 103 LEBANON PA 17042
JACKSON TOWNSHIP                    JEANNE GROGG - TAX COLLE 7043 WOODLAND DR SPRING GROVE PA 17362
JACKSON TOWNSHIP                    STEVEN BOBB - TAX COLLEC 4485 STATE ROUTE 225 DORNSIFE PA 17823
JACKSON TOWNSHIP                    JACKSON TWP - TAX COLLEC 76 MID PENN DRIVE SELINSGROVE PA 17870
JACKSON TOWNSHIP                    JACKSON TWP - TAX COLLEC PO BOX 253-113 CENTER RO REEDERS PA 18352
JACKSON TOWNSHIP                    JACQUELINE LATOSEK - COL 1681 HUNTSVILLE ROAD JACKSON TOWNSHIP PA 18708
JACKSON TOWNSHIP                    SUSAN PEASE - TAX COLLEC 366 PEASE FARM RD SUSQUEHANNA PA 18847
JACKSON VALLEY IRR DIST             JACKSON VALLEY ID - TREA 6755 LAKE AMADOR DR IONE CA 95640
JACKSON VILLAGE                     JACKSON VLG TREASURER PO BOX 637 JACKSON WI 53037
JACKSON WAYNE MORGAN                120 WAKEFIELD DR MACON GA 31210
JACKSON, ANDRE                      ADDRESS ON FILE
JACKSON, BELINDA                    ADDRESS ON FILE
JACKSON, BRITTANY                   ADDRESS ON FILE
JACKSON, CARLA                      ADDRESS ON FILE
JACKSON, CUSHENA                    ADDRESS ON FILE
JACKSON, DANNIELLE                  ADDRESS ON FILE
JACKSON, DEANNA                     ADDRESS ON FILE
JACKSON, DEBORAH                    ADDRESS ON FILE
JACKSON, DERRICK                    ADDRESS ON FILE
JACKSON, ERICA                      ADDRESS ON FILE
JACKSON, ERNEST                     ADDRESS ON FILE
JACKSON, EZEKIEL                    ADDRESS ON FILE
JACKSON, FREDERICK                  ADDRESS ON FILE
JACKSON, GEORGE                     ADDRESS ON FILE
JACKSON, ISSAIL                     ADDRESS ON FILE
JACKSON, JOSETTE                    ADDRESS ON FILE
JACKSON, JULIA                      ADDRESS ON FILE
JACKSON, KATRINA                    ADDRESS ON FILE
JACKSON, KJUANNA                    ADDRESS ON FILE
JACKSON, LANASHIA                   ADDRESS ON FILE
JACKSON, LATONYA                    ADDRESS ON FILE
JACKSON, LATOYA                     ADDRESS ON FILE
JACKSON, MENTRELL                   ADDRESS ON FILE
JACKSON, MONICA                     ADDRESS ON FILE
JACKSON, NAOMI                      ADDRESS ON FILE
JACKSON, QUERITA                    ADDRESS ON FILE
JACKSON, RYAN                       ADDRESS ON FILE
JACKSON, RYAN                       ADDRESS ON FILE
JACKSON, SHAKENDRA                  ADDRESS ON FILE
JACKSON, SHARRON                    ADDRESS ON FILE
JACKSON, SHAYLA                     ADDRESS ON FILE
JACKSON, SHINITA                    ADDRESS ON FILE
JACKSON, SHONQUAILLA                ADDRESS ON FILE
JACKSON, TAKASHA                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 626 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 652 of 1490
Claim Name                              Address Information
JACKSON, TARESA                         ADDRESS ON FILE
JACKSON, TATIANA                        ADDRESS ON FILE
JACKSON, TRACY                          ADDRESS ON FILE
JACKSON, TRISSIE                        ADDRESS ON FILE
JACKSON, VONETTA                        ADDRESS ON FILE
JACKSON, WHITNEY                        ADDRESS ON FILE
JACKSON-GAINES, JACQUELINE              ADDRESS ON FILE
JACKSON-TERRY, SAMARI                   ADDRESS ON FILE
JACKSONPORT TOWN                        DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
JACKSONS CONTRACTING INC                LASCELLES JACKSON 3715 CASSEN RD RANDALLSTOWN MD 21133
JACKSONVILLE AREA LEGAL AID, INC.       126 W. ADAMS STREET JACKSONVILLE FL 32202
JACO CONTRACT SOLN INC                  5120 HAZEL ST COVINGTON GA 30014
JACOB BISHOP                            ADDRESS ON FILE
JACOB BOLNICK &                         ADDRESS ON FILE
JACOB J KATZ AND CO                     455 RT 304 BARDONIA NY 10954
JACOB WAUKE AND KAZUE WAUKE             98-822 AINANUI LOOP AIEA HI 96701
JACOBO, ANTHONY                         ADDRESS ON FILE
JACOBS INS                              2328 S CONGRESS AVE 2A WEST PALM BEACH FL 33406
JACOBS TOWN                             JACOBS TWN TREASURER BOX 184 GLIDDEN WI 54527
JACOBS, BRUCE                           ADDRESS ON FILE
JACOBS, DAVID                           ADDRESS ON FILE
JACOBS, DEMOND                          ADDRESS ON FILE
JACOBS, LUKE                            ADDRESS ON FILE
JACOBS, MARTIN                          ADDRESS ON FILE
JACOBS, TARA                            ADDRESS ON FILE
JACOBSON CONSTRUCTION & DEVMT INC       P.O. BOX 73536 PUYALLUP WA 98373-3536
JACOBSON, GODFARB &                     SCOTT INC 960 HOLMDEL RD. BLDG 1 HOLMDEL NJ 07733
JACOBUS BORO                            CYNTHIA FERREE - TAX COL POB 140 JACOBUS PA 17407
JACOBY, JONATHAN                        ADDRESS ON FILE
JACOBY, PAUL                            ADDRESS ON FILE
JACQUELINE A FELSER RECEIVER OF TAXES   1250 UNION ROAD WEST SENECA NY 14224
JACQUELINE ALFORD                       ADDRESS ON FILE
JACQUELINE DENISE ZAHL, ET AL.          KATE DONAT ITURRALDE DONAT & DONAT, P.C. 150 HOUSTON STREET BATAVIA IL 60510
JACQUELINE DEROUEN AND                  ADDRESS ON FILE
JACQUELINE MCCOY                        JACQUELINE MCCOY, PRO SE 142 PECAN ROW LN ALEXANDRIA LA 71303
JACQUELINE R JACKSON &                  ADDRESS ON FILE
JACQUELINE WOOTEN STEWART               ADDRESS ON FILE
JACQUES & MINER INC                     3843 CR 39 ADDISON AL 35540
JACQUES, CATHY                          ADDRESS ON FILE
JACQUES, CHRIS                          ADDRESS ON FILE
JACQUES, LYNNE                          ADDRESS ON FILE
JACQUES, SHAINA                         ADDRESS ON FILE
JACQULIN SMITH                          ADDRESS ON FILE
JADA ROOFING LLC                        4137 PINTO RD MIDDLEBURG MIDDLEBURG FL 32068
JADE ERICKSON CONSTRUCTION, LLC         JADE ERICKSON 451 9TH STREET EAST HECTOR MN 55342
JAE CONSTRUCTION LLC                    306 CHICO DR LAS VEGAS NM 87701
JAEGER, BRIAN                           ADDRESS ON FILE
JAF APPRAISALS & REAL ESTATE            PO BOX 4791 HOMOSASSA SPRINGS FL 34447
JAFFE TILCHIN INS                       15350 N FL AVE TAMPA FL 33613



Epiq Corporate Restructuring, LLC                                                                 Page 627 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 653 of 1490
Claim Name                              Address Information
JAFFREY TOWN                           JAFFREY TOW -TAX COLLECT 10 GOODNOW STREET JAFFREY NH 03452
JAG INS AGENCY                         6405 W 34TH ST BERWYN IL 60402
JAG INSURANCE GROUP                    2151 LEJEUNE RD STE 308 CORAL GABLES FL 33134
JAG ROOFING                            1119 W COPPER AV HOBBS NM 88240
JAH ENTERPRISES, LLC                   8609 BALL CAMP PIKE KNOXVILLE TN 37931
JAIME GARRIDO                          ADDRESS ON FILE
JAIME LACAYO                           ADDRESS ON FILE
JAIME LEOS AND REBECCA                 LEOS 104 GROUSE RD VICTORIA TX 77905
JAIME LINAREZ-CASTILLO &               ADDRESS ON FILE
JAIMES HOME IMPROVEMENTS               744 N 6TH ST READING PA 19601
JAIR RUIZ                              ADDRESS ON FILE
JAIRO BARAHONA                         ADDRESS ON FILE
JAIRO BARAHONA &                       ADDRESS ON FILE
JAISON HROBAR & TERESA                 ADDRESS ON FILE
JAKE L HUBBARD                         ADDRESS ON FILE
JAKE PARROT INS AGENCY                 2508 N HERITAGE ST KINSTON NC 28501
JAKOB, MICHAEL                         ADDRESS ON FILE
JALENI CONSTRUCTION GROUP              HURDIS BONNER JR 3008 GLEN GARDEN DR N FT WORTH TX 76119
JAM BALLON INS                         2441 NW 93 AVE 107A DORAL FL 33172
JAM ELECTRIC SVC                       350 NW 46 AVE PLANTATION FL 33317
JAM SPECIAL OPPORTUNITIES FUND II, L.P. C/O DECHERT LLP ATTN KRISTOPHER BROWN 1095 AVENUE OF THE AMERICAS NEW YORK NY
                                        10036
JAM SPECIAL OPPORTUNITIES FUND II, L.P. ATTN: MICHAEL SEKITS 2121 ROSECRANS AVENUE SUITE 2390 EL SEGUNDO CA 90245
JAMAICA TOWN                           JAMAICA TOWN- TAX COLLE PO BOX 173 JAMAICA VT 05343
JAMCO DISTRIBUTING                     MARK PERMENTER 6604 SOUTHWEST FREEWAY A HOUSTON TX 77014
JAMCO ROOFING & EXTERIORS, LLC         JAMES FORTENBERRY 1130 LUKE ST. IRVING TX 75061
JAMES & JANELL BLACK                   1108 W FAY CIR KINGFISHER OK 73750
JAMES & MYRTIS GATES &                 SOUTH RIVER RESTORATION 3007 S RED HAWK DR GRAND PRAIRIE TX 75052
JAMES & TRACY MARTIN                   10730 N 49TH ST APT 1052 SCOTTSDALE AZ 85254
JAMES A BABNEW INS                     17 WILLIAMS WAY OCEAN VIEW NJ 02843
JAMES A SNYDER                         ADDRESS ON FILE
JAMES A SWEENEY                        ADDRESS ON FILE
JAMES A SWEENEY                        ADDRESS ON FILE
JAMES ACOSTA AGENCY                    2850 S SAM HOUSTON PKWYE HOUSTON TX 77047
JAMES ALEXANDER ANDERSON               ADDRESS ON FILE
JAMES ALFORD                           ADDRESS ON FILE
JAMES AND DAN BURDICK                  THOMAS R. NAPIERALA NAPIRELA LAW OFFICES, LLC 413 N. 2ND STREET STE# 150
                                       MILWAUKEE WI 53203
JAMES AND MARCIA LORANG ET AL          BERNIE F. PAGEL, ESQ. LAWTON & CATES 345 W. WASHINGTON AVE. SUITE 201 MADISON
                                       WI 53703
JAMES BARONI                           ADDRESS ON FILE
JAMES BARR CONSTRUCTION                205 EDENS AVE LEAGUE CITY TX 77573
JAMES BEARD                            ADDRESS ON FILE
JAMES BELLER &                         ADDRESS ON FILE
JAMES BENYAMIN EVANS &                 ADDRESS ON FILE
JAMES BLACK                            ADDRESS ON FILE
JAMES BROS. CONSTRUCTION, INC.         43963 43RD ST. - PO BOX 59 ELYSIAN MN 56028
JAMES BROWN                            ADDRESS ON FILE
JAMES C KENT                           ADDRESS ON FILE
JAMES C LIGMAN PA                      15715 S DIXIE HWY 323 MIAMI FL 33157


Epiq Corporate Restructuring, LLC                                                                 Page 628 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg    Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 654 of 1490
Claim Name                               Address Information
JAMES C. MCCLANAHAN                      ADDRESS ON FILE
JAMES C. STEWARD                         ESPY, NETTLES, SCOGIN AND MCWILLIAMS, P.C. PLAINTIFF'S COUNSEL ISAAC EPSY
JAMES CABOT BALTIMORE                    ADDRESS ON FILE
JAMES CAMPBELL & KAREN                   ADDRESS ON FILE
JAMES CARTLEDGE                          BERRY & ASSOCIATES ADAM J. KLEIN 2751 BUFORD HIGHWAY, SUITE 600 ATLANTA GA
                                         30324
JAMES CITY COUNTY                        JAMES CITY COUNTY - TREA PO BOX 8701 WILLIAMSBURG VA 23187
JAMES CITY COUNTY TREASURER              100-B MOUNTS BAY ROAD WILLIAMSBURG VA 23185
JAMES CITY SERVICE AUTHORITY             P.O. BOX 8784 WILLIAMSBURG VA 23187
JAMES CLARK INDUSTRIES &                 R & D WRIGHT 8604 CENTRAL AVE HYATTSVILLE MD 20785
JAMES CROFT                              ADDRESS ON FILE
JAMES D. DAUGHERTY                       ADDRESS ON FILE
JAMES DALKE                              LEGAL AID SERVICES OF OKLAHOMA LAWTON LAW OFFICE MICHAEL WILSON 323 C AVE
                                         LAWTON OK 73501
JAMES DANIEL ALBER, INC                  16902 EL CAMINO REAL SUITE 1D HOUSTON TX 77058
JAMES DEES & JILL DEES                   ADDRESS ON FILE
JAMES DELUCA JR                          ADDRESS ON FILE
JAMES DEROSE                             ADDRESS ON FILE
JAMES DODDS                              ADDRESS ON FILE
JAMES DYE                                ADDRESS ON FILE
JAMES E ALBERTELLI PA                    DBA ALBERTELLI LAW 5404 CYPRESS CTR DR 300 TAMPA FL 33609
JAMES E CLARK                            ADDRESS ON FILE
JAMES E HYMON AND                        ADDRESS ON FILE
JAMES E MOORE INS                        1508 MILITARY CUTOFF 104 WILMINGTON NC 28403
JAMES E RIGDON                           ADDRESS ON FILE
JAMES E WILLIAMSON                       ADDRESS ON FILE
JAMES E. ALBERTELLI, P.A. &              THE ALBERTELLI FIRM, P.C. 100 GALLERIA PKWY SUITE 960 ATLANTA GA 30339
JAMES E. CLARK INDUSTRIES, INC.          8604 CENTRAL AVENUE HYATTSVILLE MD 20785
JAMES EXFORD                             ADDRESS ON FILE
JAMES F BRENZEL &                        ADDRESS ON FILE
JAMES F CIRILLO JR ESQ                   128 CHESTNUT ST BRANFORD CT 06405
JAMES F DELESKEY HOME IMPROVEMENTS INC   1204 MADISON AVE DAYTONA BEACH FL 32114
JAMES F SUTTON AGENCY                    149 E MAIN STREET EAST ISLIP NY 11730
JAMES F. TRUITT JR., P.A.                KELLY BUILDING, SUITE 101 20 EAST TIMONIUM ROAD TIMONIUM MD 21093
JAMES FERNANDEZ                          ADDRESS ON FILE
JAMES FERRICK &                          ADDRESS ON FILE
JAMES G BURKET                           ADDRESS ON FILE
JAMES GAFFNEY & MARIA                    STANKE 5585 220TH ST N FOREST LAKE MN 55025
JAMES GARMAN HOMES CORP                  PO BOX 19713 HOUSTON TX 77224
JAMES GARY GEORGE                        ADDRESS ON FILE
JAMES GIBSON                             ADDRESS ON FILE
JAMES GILBERT AND                        ADDRESS ON FILE
JAMES GRUBBS                             ADDRESS ON FILE
JAMES GUIMOND                            ADDRESS ON FILE
JAMES H DONNER &                         KAREN R DONNER 8264 SE MUNSON HILL RD LEON KS 67074
JAMES HAMILTON &                         ADDRESS ON FILE
JAMES HARE &                             ADDRESS ON FILE
JAMES HARMON &                           ADDRESS ON FILE
JAMES HENLEY TRUSTEE                     P.O. BOX 31980 JACKSON MS 39286-1980



Epiq Corporate Restructuring, LLC                                                                     Page 629 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 655 of 1490
Claim Name                             Address Information
JAMES HERBERT                          ADDRESS ON FILE
JAMES ISLAND PUBLIC SERVICE DISTRICT   139 SIGNAL POINT ROAD CHARLESTON SC 29422
JAMES J. DOWD & SONS INS               14 BOBALIA RD HOLYOKE MA 01040
JAMES JAMISON                          ADDRESS ON FILE
JAMES JOHNSTON                         ADDRESS ON FILE
JAMES JONES                            JAMES JONES, PRO SE
JAMES JONES                            ADDRESS ON FILE
JAMES K BARENTINE                      ADDRESS ON FILE
JAMES K COX JR                         ADDRESS ON FILE
JAMES KATE ROOFING                     2106 HODGES PL MANSFIELD TX 76063
JAMES KOSMALA AND                      ADDRESS ON FILE
JAMES KREGLO &                         ADDRESS ON FILE
JAMES L BEAN                           ADDRESS ON FILE
JAMES L RANDALL SRA LLC                33 WEST FRANKLIN STREET SUITE 201 HAGERSTOWN MD 21740
JAMES L TORRES PA                      1300 W EAU GALLIE BLVD STE A MELBOURNE FL 32935
JAMES L. AUDDIFRED                     374 MAIN ST SACO ME 04072
JAMES L. FOUNTAIN JR.                  1050 MCBRIDE RD. PROTEM MO 65733
JAMES LESSARD &                        ADDRESS ON FILE
JAMES LEWIS                            ADDRESS ON FILE
JAMES M HOLLOWAY                       ADDRESS ON FILE
JAMES M OUSLEY                         ADDRESS ON FILE
JAMES M ROLLINS                        ADDRESS ON FILE
JAMES M WATSON                         ADDRESS ON FILE
JAMES M WYMAN, TRUSTEE                 P.O. BOX 997 MOUNT PLEASANT SC 29465-0997
JAMES M. BURKE                         RICHARD COBB LAKE & COBB, PLC 1095 W RIO SALADO PKWY, SUITE 206 TEMPE AZ 85281
JAMES M. JONES, AS SUCCESSOR IN        MOHAMMAD MAAZ JT LEGAL GROUP, APC 801 N. BRAND BLVD. STE. 1130 GLENDALE CA
INTEREST                               91203
JAMES M. LOOTS PC                      JAMES M. LOOTS 634 G. STREET SE SUITE 200 WASHINGTON DC 20003
JAMES MARSHALL &                       ADDRESS ON FILE
JAMES MARTINEZ BURNS                   ADDRESS ON FILE
JAMES MCCANN                           ADDRESS ON FILE
JAMES MCCLOSKEY                        ADDRESS ON FILE
JAMES MEAGHER                          ADDRESS ON FILE
JAMES MOCKAITIS                        ADDRESS ON FILE
JAMES MUDLIN & PATTY                   ADDRESS ON FILE
JAMES P MCNAUGHTON &                   ADDRESS ON FILE
JAMES P MURPHY                         ADDRESS ON FILE
JAMES P TAGGART                        ADDRESS ON FILE
JAMES PENGILLY                         GREENE INFUSO, LLP MICHAEL V. INFUSO 3030 SOUTH JONES BLVD., SUITE 101 LAS
                                       VEGAS NV 89146
JAMES PORTMAN WEBSTER LAW OFFICE       PLC 1845 SOUTH DOBSON ROAD SUITE 201 MESA AZ 85202
JAMES QUICK & ASSOC INC                PO BOX 1379 CHAPMANVILLE WV 25508
JAMES QUINTESSENZA IRREV               TRUST 8/22/12 817 MONTCLAIR DR LEXINGTON KY 40502
JAMES R AYLER                          ADDRESS ON FILE
JAMES R LUKSIK                         ADDRESS ON FILE
JAMES R MAXWELL & ASSOCIATES, INC.     1104 CATHEDRAL CIRCLE MADISON AL 35758
JAMES R MEYERS III                     ADDRESS ON FILE
JAMES R WATSON BUILDERS                INC 4489 CARY DR SNELLVILLE GA 30039
JAMES R WILLIAMS AGENCY                849 WEST BROAD AVENUE ALBANY GA 31701



Epiq Corporate Restructuring, LLC                                                                Page 630 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 656 of 1490
Claim Name                              Address Information
JAMES RAMBERT, ET AL.                   PRO SE
JAMES REYNOLDS                          ADDRESS ON FILE
JAMES RIORDAN &                         ADDRESS ON FILE
JAMES RIVER INS CO                      551 W 51ST PLACE HIALEAH FL 33012
JAMES S PORTER                          PRO SE
JAMES S THOMAS &                        ADDRESS ON FILE
JAMES SATTERWHITE &                     ADDRESS ON FILE
JAMES SAWYER INS                        P O BOX 767 ABERDEEN NC 28315
JAMES SCHENZ                            ADDRESS ON FILE
JAMES SCHOELTLER &                      ADDRESS ON FILE
JAMES SCHRANER                          ADDRESS ON FILE
JAMES SEARS CONSTRUCTION                JAMES F. SEARS 20 CASA DE REINA ALAMOGORDO NM 88310
JAMES SELKIRK &                         ADDRESS ON FILE
JAMES SHOGREN                           ADDRESS ON FILE
JAMES STANDLEY                          ADDRESS ON FILE
JAMES STEENSON RESIDENTIAL              PROPERTY APPRAISER LLC 17770 SE 95TH CIRCLE SUMMERFIELD FL 34491
JAMES STEPHEN PADGETT                   ADDRESS ON FILE
JAMES STONE                             ADDRESS ON FILE
JAMES STONER                            ADDRESS ON FILE
JAMES SWAIN & MARILYN A                 ADDRESS ON FILE
JAMES T EARLE II                        ADDRESS ON FILE
JAMES T. GAUSE                          ADDRESS ON FILE
JAMES THOMAS DAUGHERTY                  ADDRESS ON FILE
JAMES THOMPSON &                        ADDRESS ON FILE
JAMES THORNBERRY AGENCY                 5375 TAMMY LITTLE DR SECTION AL 35771
JAMES TOWNSHIP                          JAMES TOWNSHIP - TREASUR 6060 SWAN CREEK ROAD SAGINAW MI 48609
JAMES TRAVIS JOHNSON                    ADDRESS ON FILE
JAMES VISCOME PA                        5732 MUIRFIELD VILLAGE CIRCLE LAKE WORTH FL 33463
JAMES VOLLMAR & LINDA                   ADDRESS ON FILE
JAMES W DOLBOW                          ADDRESS ON FILE
JAMES W MCINTIRE JR                     ADDRESS ON FILE
JAMES W SHELTON & ASSOCIATES INC        PO BOX 2008 LA PLATA MD 20646-2008
JAMES W. TURNER CONSTRUCTION, LTD.      14215 MARY JANE LANE TOMBALL TX 77377
JAMES WINFIELD &                        MELISSA WINFIELD 70 LANTERN PARK LN N SOUTHBURY CT 06488
JAMES WOLFINGER &                       ADDRESS ON FILE
JAMES, CONJANEIKA                       ADDRESS ON FILE
JAMES, JOSHUA                           ADDRESS ON FILE
JAMES, LYNETTE                          ADDRESS ON FILE
JAMES, SHERRYL                          ADDRESS ON FILE
JAMES, VICKI                            ADDRESS ON FILE
JAMES-TURNER, DWUAKA                    ADDRESS ON FILE
JAMESBURG BORO                          JAMESBURG BORO - TAX COL 131 PERRINEVILLE ROAD JAMESBURG NJ 08831
JAMESTOWN AREA S.D./GREE                JAMESTOWN AREA SD - COLL 222 KINSMAN RD JAMESTOWN PA 16134
JAMESTOWN AREA SCHOOL DI                JOANN GOODLIN-TAX COLLEC 311 CHESTNUT ST JAMESTOWN PA 16134
JAMESTOWN CITY                          JAMESTOWN CITY- TREASURE PO BOX 150 JAMESTOWN NY 14702
JAMESTOWN CITY                          CITY OF JAMESTOWN - CLER PO BOX 587 JAMESTOWN KY 42629
JAMESTOWN CSD CMD TOWNS                 JAMESTOWN CSD- TAX COLLE P.O.BOX 150 JAMESTOWN NY 14702
JAMESTOWN PROPERTY OWNERS ASSOCIATION   185 E INDIANTOWN ROAD SUITE 127 JUPITER FL 33477
JAMESTOWN SD/S.SHENANGO                 S SHENANGO TWP - TAX COL 6865 COLLINS RD. JAMESTOWN PA 16134



Epiq Corporate Restructuring, LLC                                                                    Page 631 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 657 of 1490
Claim Name                               Address Information
JAMESTOWN TOWN                           JAMESTOWN TOWN-TAX COLLE 93 NARRAGANSETT AVENUE JAMESTOWN RI 02835
JAMESTOWN TOWNSHIP                       JAMESTOWN TOWNSHIP - TRE 2380 RILEY HUDSONVILLE MI 49426
JAMESTOWN TOWNSHIP                       JAMESTWN TWNSHIP TREASUR 2367 BLUFF RD CUBACITY WI 53807
JAMESVILLE DEWITT CS (PO                 JAMESVILLE DEWITT CS-COL 8354 ROUTE 20 MANLIUS NY 13104
JAMESVILLE-DEWITT C.S. (                 JAMESVILLE-DEWITT CS.-RE 5400 BUTTERNUT DRIVE EAST SYRACUSE NY 13057
JAMESVILLE-DEWITT C.S. (                 JAMESVILLE-DEWITT CS.-RE 5020 BALL ROAD SYRACUSE NY 13215
JAMI ROSE                                ADDRESS ON FILE
JAMIE BAILEY COUNTY TREASURER            121 4TH STREET NORTH SUITE 1A GREAT FALLS MT 59401
JAMIL GEORGE RABADI                      TIMOTHY MCFARLIN, MCFARLIN LLP 4 PARK PLAZA SUITE 1025 IRVINE CA 92614
JAMISON APPRAISAL SERVICES               PO BOX 5772 WYOMISSING PA 19610
JAMISON INS AGENCY INC                   13 E MAIN STREET RICHMOND VA 05477
JAMMER, BRYAN                            ADDRESS ON FILE
JAMPRO PLUMBING INC                      3316 NW 33RD CT FORT LAUDERDALE FL 33309
JAN HAMILTON TRUSTEE                     PO BOX 3527 TOPEKA KS 66601-3527
JAN LOEWEN INS                           703 2ND ST 305 SANTA ROSA CA 95404
JAN P JOHNSON TRUSTEE                    PO BOX 1708 SACRAMENTO CA 95812
JAN SENSENICH CH 13 TRUSTEE              2456 CHRISTIAN ST STE 3 WHITE RIVER JUNCTION VT 05001
JAN VANDEVANTER &                        ADDRESS ON FILE
JANA YOUNG &                             ADDRESS ON FILE
JANE DAVELLA &                           ADDRESS ON FILE
JANE E CHRISTIANSON                      ADDRESS ON FILE
JANE E. BYFIELD-HALL, ET AL.             JOHN J O'NEIL, JR. FRANCIS O'NEIL LLC 255 MAIN STREET HARTFORD CT 06106
JANEEN AGBAY AND ANTHONY AGBAY           ADDRESS ON FILE
JANELLE C. WILSON, ET AL.                BRIAN L. BOGER LAW OFFICE OF BRIAN L. BOGER 1331 ELMWOOD AVENUE SUITE 210 PO
                                         BOX 65 COLUMBIA SC 29201
JANESVILLE CITY                          ROCK COUNTY PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
JANESVILLE TOWN                          JANESVILLE TWN TREASURER 1628 N LITTLE COURT JANESVILLE WI 53548
JANET E GREEN                            ADDRESS ON FILE
JANET J TURNER                           ADDRESS ON FILE
JANET MCFATE                             ADDRESS ON FILE
JANET MOREST &                           ADDRESS ON FILE
JANET SHERWOOD, ET AL.                   LINDSEY B. WHISENHANT 130 S. CHARLTON WOODVILLE TX 75979
JANET SULLIVAN TAX COLLECTOR             ADDRESS ON FILE
JANETTE DANIEL                           ADDRESS ON FILE
JANEWAY LAW                              9800 S. MERIDIAN BLVD. SUITE 400 ENGLEWOOD CO 80112
JANEWAY LAW FIRM PC                      LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
JANEWAY LAW FIRM, P.C.                   19201 E MAIN STREET SUITE 205 PARKER CO 80134
JANEWAY LAW FIRM, PC                     SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
JANICE D MALLORY, ATTORNEY AT LAW, LLC   205 CLUB LANE HAMILTON GA 31811
JANICE JOHNSON                           ADDRESS ON FILE
JANICE PLITNICK, ET AL.                  GIANCARLO MALINCONCIO, ESQ. LAW OFFICE OF CARL E. PERSON 225 E. 36TH STREET,
                                         SUITE 3A NEW YORK NY 10016
JANICE S. PUGH                           ADDRESS ON FILE
JANICE SAVOIE                            ADDRESS ON FILE
JANICE STEPLIGHT, ET AL.                 PAMELA SMITH, ESQ. STERN AND STERN ESQUIRES 50 COURT STREET, APT 1100 BROOKLYN
                                         NY 11201
JANICE WINTER &                          ADDRESS ON FILE
JANICE Y EVANS                           ADDRESS ON FILE
JANIENE R DAILEY                         ADDRESS ON FILE
JANINE THORMANN                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 632 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 658 of 1490
Claim Name                             Address Information
JANIS, JENNIFER                        ADDRESS ON FILE
JANIS, KENNEDY                         ADDRESS ON FILE
JANIS, SAMANTHA                        ADDRESS ON FILE
JANITCH, LYNNE                         ADDRESS ON FILE
JANNA L. COUNTRYMAN - TRUSTEE          500 N CENTRAL EXPRESSWAY STE 350 PLANO TX 75074
JANNATI JAHROMI, MASSOUD               ADDRESS ON FILE
JANNEY CONSTRUCTION SERVICES LLC       640 N. SEMORAN BLVD. AZALEA PARK FL 32807
JANSEN ADJUSTERS INTERNA               922 W GREENS RD HOUSTON TX 77067
JANSEN ROOFING REPAIR, INC.            11700 61ST AVE PLACE BLUE GRASS IA 52726
JANSEN, MICHAEL                        ADDRESS ON FILE
JANSKY ELECTRIC & CONSTRUCTION         DAVID G. JANSKY P.O. BOX 1106 BAY CITY TX 77404
JANSZ, JAMIE                           ADDRESS ON FILE
JANT, SYMPHANI                         ADDRESS ON FILE
JANT, YOLANDA                          ADDRESS ON FILE
JANZ, REBECCA                          ADDRESS ON FILE
JANZEN, VICTORIA                       ADDRESS ON FILE
JAQUES, TIFFANY                        ADDRESS ON FILE
JARA, MARCELINO                        ADDRESS ON FILE
JARAMILLO, RUDY                        ADDRESS ON FILE
JARE IMPROVEMENTS CORP                 ABISAI PERDOMO 1438 SABAL TRAIL WESTON FL 33327
JARED A COUVILLON                      ADDRESS ON FILE
JARED FREEDMAN                         LAW OFFICE OF RICHARD J. CALDWELL KELLEY KRONENBERG- TRACY BELINDA NEWMARK
                                       8201 PETERS ROAD, STE 4000 PLANTATION FL 33324
JARED HALL CLOUTIER, ATTORNEY AT LAW   117 SPRINGCREEK ROAD ST. JOHNSBURY VT 05819
JARED LEE LYDON                        ADDRESS ON FILE
JARMAN-KING, NATASHA                   ADDRESS ON FILE
JAROCHO CARPENTRY                      P.O BOX 5 PAINTER VA 23420
JARRATT TOWN                           JARRATT TOWN - TREASURER P O BOX 336 JARRATT VA 23867
JARRELL, BRANDON                       ADDRESS ON FILE
JARRETT WALKER CONST INC.              GEORGE T JARRETT JR P.O. BOX 367 TONEY AL 35773
JARROD AND JENNIFER HESS               2643 QUEEN ALBERTA DR VALRICO FL 33594
JARROD GOODMAN & AUDREY                GOODMAN 5705 TAWAKONI DR DENTON TX 76226
JARVIS PROPERTY RESTOR                 41800 EXECUTIVE DR HARRISON TOWNSHIP MI 48045
JARVIS RESTORATION LLC                 25241 MAINSAIL DRIVE DANA POINT CA 92629
JARVIS, HEATHER                        ADDRESS ON FILE
JARVIS, PRISCILLA                      ADDRESS ON FILE
JAS INS SERVICES                       2500 W HIGGINS RD 425 HOFFMAN ESTATES IL 60169
JASBIR SINGH &                         KAMALJIT SINGH 16194 EASTRIDGE CT CHINO HILLS CA 91709
JASKULKE, PAULA                        ADDRESS ON FILE
JASMIN, TONYA                          ADDRESS ON FILE
JASMINE GARDENS CONDOMINIUM, INC.      7100 W.COMMERCIAL BLVD 107 LAUDERHILL FL 33319
JASMINE HOMEOWNERS ASSOCIATION         C/O CCM 7124 N. NOB HILL RD TAMARAC FL 33321
JASMINE MCCLENDONE                     ADDRESS ON FILE
JASNOCH, JACQUELYN                     ADDRESS ON FILE
JASON A DUNN, PLC                      565 N. BIRDNECK ROAD VIRGINIA BEACH VA 23451
JASON A. MALLARI & NICOLE MALLARI      FURAH Z. FARUQUI, ESQ. FZF LAW, P.C. 2121 N. CALIFORNIA BLVD., #290 WALNUT
                                       CREEK CA 94596
JASON BARLOW & KELLY                   ADDRESS ON FILE
JASON BEASLEY & CHRISTIE               ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 633 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 659 of 1490
Claim Name                            Address Information
JASON BIONDOLILLO                     ADDRESS ON FILE
JASON C. MAXEY                        ADDRESS ON FILE
JASON CARPENTER                       ADDRESS ON FILE
JASON CENTENO                         ADDRESS ON FILE
JASON CRUSE                           ADDRESS ON FILE
JASON D. STOERMANN                    ADDRESS ON FILE
JASON DEHART                          ADDRESS ON FILE
JASON ERIC VANDIVER                   ADDRESS ON FILE
JASON FERRETTI INS                    1551 W 13TH ST 107 UPLAND CA 91786
JASON FERRETTI INS                    AGENCY 1150 N MOUNTAIN AVE 205 UPLAND CA 91786
JASON HAROLD MCMILLAN                 ADDRESS ON FILE
JASON JIMENEZ INS AGENCY              8323 SW FRWY STE 390 HOUSTON TX 77074
JASON KURTZ & MARLENE                 RIOS-ECATERA 3209 SHELLY HILL RD MOUNT VERNON WA 98274
JASON LEPPO                           ADDRESS ON FILE
JASON M KOPP                          ADDRESS ON FILE
JASON MEGIE                           ADDRESS ON FILE
JASON NEIL YOUNG & FOR                ADDRESS ON FILE
JASON OLENICK                         ADDRESS ON FILE
JASON P SMITH                         ADDRESS ON FILE
JASON SMITH                           ADDRESS ON FILE
JASON STROBLE & SABRINA               ADDRESS ON FILE
JASON STRODE &                        ADDRESS ON FILE
JASON VAUGHAN                         ADDRESS ON FILE
JASON WOLCOTT INS SRVCS               25255 CABOT RD. STE 204 LAGUNA HILLS CA 92653
JASONS DELI                           ADDRESS ON FILE
JASPER CEN SCH (COMBINED              JASPER CS-TAX COLLECTER PO BOX 223 WARSAW NY 14569
JASPER CITY                           JASPER CITY-TAX COLLECTO 200 BURNT MOUNTAIN ROAD JASPER GA 30143
JASPER CITY                           JASPER CITY-TAX COLLECTO 4460 MAIN ST JASPER TN 37347
JASPER CNTY MTL                       505 S MAIN CATHAGE MO 64836
JASPER CO WCID 1                      JASPER CO WCID 1 - COLLE P O BOX 1207 BUNA TX 77612
JASPER CONTR INC &                    MARIA & PEDRO TORRES 1848 RUSHDEN DR OCOCE FL 34761
JASPER CONTRACTORS                    1690 ROBERTS BLVD, SUITE 112 KENNESAW GA 30144
JASPER CONTRACTORS &                  CHANDRA LAWSON 1690 ROBERTS BLVD STE112 KENNESAW GA 30144
JASPER CONTRACTORS &                  DANIEL & PUNADAI MANGROO 1690 ROBERS BLVD STE 112 KENNESAW GA 30144
JASPER CONTRACTORS &                  TU DO & DON DOAN 1690 ROBERTS BLVD STE112 KENNESAW GA 30144
JASPER CONTRACTORS AND                DAVID & ROBIN WARNBERG 1690 ROBERTS BLVD STE112 KENNESAW GA 30144
JASPER CONTRACTORS INC                2924 BRAKLEY STE A5 BATON ROUGE LA 70816
JASPER CONTRACTORS INC &              JOSE & LUZ PEREZ 1690 ROBERTS BLVD 112 KENNESAW GA 30144
JASPER COUNTY                         JASPER COUNTY - TREASURE 358 THIRD AVE ROOM 106 RIDGELAND SC 29936
JASPER COUNTY                         JASPER COUNTY-TAX COMMIS 126 W GREEN ST - ROOM 12 MONTICELLO GA 31064
JASPER COUNTY                         JASPER COUNTY-TAX COLLEC 27 W 8TH ST BAY SPRINGS MS 39422
JASPER COUNTY                         JASPER COUNTY - TREASURE 115 WEST WASHINGTON ST. RENSSELAER IN 47978
JASPER COUNTY                         JASPER COUNTY - TREASURE PO BOX 1387 NEWTON IA 50208
JASPER COUNTY                         JASPER COUNTY - TREASURE 204 W WASHINGTON ST. STE NEWTON IL 62448
JASPER COUNTY                         JASPER COUNTY - COLLECTO 302 S MAIN, ROOM 107 CARTHAGE MO 64836
JASPER COUNTY                         JASPER COUNTY - TAX COLL P.O. DRAWER 1970 JASPER TX 75951
JASPER COUNTY / MOBILE H              JASPER COUNTY - TREASURE P O BOX 722 RIDGELAND SC 29936
JASPER COUNTY CLERK                   PO BOX 2070 JASPER TX 75951
JASPER COUNTY CLERK OF THE CHANCERY   PO BOX 1047 BAY SPRINGS MS 39422



Epiq Corporate Restructuring, LLC                                                                 Page 634 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 660 of 1490
Claim Name                              Address Information
JASPER COUNTY COLLECTOR                 302 S MAIN ST. RM 107 CARTHAGE MO 64836
JASPER COUNTY SOLID WASTE               27 E 8TH AVE BAY SPRINGS MS 39422
JASPER COUNTY TAX ASSESSOR              COLLECTOR 160 N WHEELER ST JASPER TX 75951
JASPER COUNTY TAX COLLECTOR             PO BOX 428 RIDGELAND SC 29936
JASPER COUNTY TAX COMMISSION            126 W GREENE ST STE 125 MONTICELLO GA 31064
JASPER COUNTY TAX OFFICE                PO BOX 1970 JASPER TX 75951
JASPER COUNTY TREASURER                 358 THIRD AVE RIDGELAND SC 29936
JASPER COUNTY TREASURER                 115 W WASHINGTON STE 201 RENSSELAER IN 47978
JASPER FOX                              402 CHURCHILL DR COCOA FL 32926
JASPER SUH & ASSOCIATES                 16654 SOLEDAD CANYON RD 234 CANYON COUNTRY CA 91387
JASPER TOWN                             JASPER TOWN-TAX COLLECTO 3807 PREACHER ST DRAWER JASPER NY 14855
JASPER TOWNSHIP                         JASPER TOWNSHIP - TREASU 4841 S. LEWIS ROAD ST LOUIS MI 48880
JASSO, DIANA                            ADDRESS ON FILE
JAT INSURANCE SERVICES                  6702 NORTH GUNLOCK AVE TAMPA FL 33614
JAUREGUI & LINDSEY LLC                  244 INVERNESS CENTER DRIVE SUITE 200 BIRMINGHAM AL 35242-4834
JAUREGUI CONSTRUCTION                   DAVID JAUREGUI 15607 PEBBLE BEND DRIVE HOUSTON TX 77068
JAVA TOWN                               JAVA TOWN - TAX COLLECTO 4222 RT 98 NORTH JAVA NY 14113
JAVAD KAVIANI                           4525 DEAN MARTIN STE 1909 LAS VEGAS NV 89103
JAVDO CONSTRUCTION GENERAL CONTRACTOR   349 FULBROOK SAN ELIZARIO TX 79849
JAVETZ APPRAISALS LLC                   9100 WHITE BLUFF RD SUITE 205 SAVANNAH GA 31406
JAVIER FLORES                           ADDRESS ON FILE
JAVIER GUADAYOL P.A.                    13412 SW 128TH ST MIAMI FL 33186
JAVIER MENDEZ A PROFESSIONAL CORP       9420 W SAHARA 100 LAS VEGAS NV 89117
JAVIER RODRIGUEZ                        ADDRESS ON FILE
JAVIER SANTAMARINA &                    NATASHA NAVARRO 6870 SW 77TH TER SOUTH MIAMI FL 33143
JAVITCH, BLOCK & RATHBONE, LLC          DAWN BARTON 700 WALNUT STREET SUITE 300 CINCINNATI OH 45202
JAVON CARTER                            MICHELLE A. PAUL HEATH J. THOMPSON, P.C. 4224 HOLLAND ROAD SUITE 108 VIRGINIA
                                        BEACH VA 23452
JAW REATY & VALUATION, INC              ATTN: EDWARD WISNIOWSKI 2514 LIBERTY PARK COURT CREST HILL IL 60403
JAWDAT LAHLOUH, NISREEN LALHOUH         WILLIAM B LOOK, JR. P O BOX 1381 MONTEREY CA 93942
JAWORSKI, RITA                          ADDRESS ON FILE
JAX SUPPLY & SERVICE SOLUTIONS INC      11856 FITCHWOOD CIRCLE JACKSONVILLE FL 32258
JAY ANDERSON                            4424 BOSTON DR PLANO TX 75093
JAY CONTRACTING                         SEAN J. HALES 9442 WAXWING ST. CORPUS CHRISTI TX 78418
JAY COUNTY TREASURER                    120 N COURT ST PORTLAND IN 47371
JAY ERSKINE FELICIA                     ERSKINE 6511 NOVA DR 227 DAVIE FL 33317
JAY GUTIERREZ INS AGENCY                4702 EVERHART RD CORPUS CHRISTI TX 78411
JAY HOLDER                              ADDRESS ON FILE
JAY NEWMAN INS                          2930 B LANGLEY AVE PENSACOLA FL 32504
JAY OSBORNE AGENCY                      16913 HWY 83 MOSS POINT MS 39562
JAY TOWN                                JAY TOWN -TAX COLLECTOR 340 MAIN ST JAY ME 04239
JAY TOWN                                JAY TOWN - TAX COLLECTOR 1036 VT ROUTE 242 JAY VT 05859
JAY TOWN                                JAY TOWN - TAX COLLECTOR PO BOX 730 AUSABLE FORKS NY 12912
JAY TOWNSHIP                            JAMES ALLEGRETTO-TX COLL P.O. BOX 156 FORCE PA 15841
JAY-MAR ACRES INC                       576N BIRDNECK RD 258 VIRGINIA BEACH VA 23451
JAYENDRA PATEL                          & VANISHA PATEL 280 PRIME DR COMMERCE GA 30530
JAYME SIMMS                             ADDRESS ON FILE
JAYNE ANTONY                            ADDRESS ON FILE
JAYOTT GENERAL &                        JEFFREY STONE PO BOX 284 LUDLOW MA 01056



Epiq Corporate Restructuring, LLC                                                                    Page 635 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 661 of 1490
Claim Name                               Address Information
JAYS FLOORS & MORE                       1661 SW SOUTH MACEDO BV PORT ST LUCIE FL 34984
JAYS HANDYMAN & ROOFING                  JIMMIE ARMSTRONG JR 12255 TURNLEY DRIVE BATON ROUGE LA 70807
JAYS IDEAL INS AGENCY                    P O BOX 30096 HOUSTON TX 77249
JB & SONS CONSTRUCTION                   JAMES CECIL BLAIR II 124 GREENLAWN CT EAST PEORIA IL 61611
JB INS                                   6144 ATLANTIC BLVD B MAYWOOD CA 90270
JB KELLY APPRAISALS INC                  193 E BLACK CRATER AVE SISTERS OR 97759
JB ROOFING LLC                           1057 DANIELS RUN RD NE CHECK VA 24072
JB3, LLC                                 ROBERT BABIAK PO BOX 1001 JACKSON NJ 08527
JBC GROUP INC                            11708 PALMER DR TAMPA FL 33624
JBG GROUND RENTS                         GROUND RENT 7207 DENBERG ROAD BALTIMORE MD 21209
JBG PLUMBING                             PO BOX 1086 NORTH EASTHAM MA 02651
JBM ROOFING D.B.A JUAN MORALES ROOFING   570 TRUMAN DR. OSWEGO IL 60543
JBMR ESTATES LLC                         9805 KATY CREEK CT BROOKSHIRE TX 77423
JBO SURVEYING, LLC                       P.O. BOX 6955 GRANBURY TX 76049
JBS PROPERTIES                           7065 LAKESHORE BLVD MENTOR OH 44060
JC BELL CHAPTER 13 TRUSTEE               PO BOX 566 HATTIESBURG MS 39403
JC DEVELOPMENT MULTI SER                 982 NE 35TH ST OAKLAND PARK FL 33334
JC GENERAL &                             GUSTAVO & ARLENE OJEDA PO BOX 3079 KEARNY NJ 07032
JC MAGEE SECURITY SOLUTIONS, INC.        P.O. BOX 596 THOROFARE NJ 08086
JC REMODELING INC.                       LUIS ALVAREZ COLON 620 CALLE MONSERATE SAN JUAN PR 00907
JC RESTORATION & REMEDIATION, INC        1508 HOOVER AVE NATIONAL CITY CA 91950
JC RESTORATION INC                       3200 SQUIBB AVE ROLLING MEADOWS IL 60008
JC ROOFING AND PAINTING, INC             3417 HULEN STREET 200 FORT WORTH TX 76107
JC RUPP AGENCY                           1129 W KANSAS STE A LIBERTY MO 64069
JCA CONSULTANT                           4615 NW 72ND AVE 110 MIAMI FL 33166
JCCI                                     27334 AFTON WAY HUFFMAN TX 77336
JCM CAPITAL INVESTMENTS LLC              PO BOX 31 RANCHO CUCAMONGA GA 91729
JCM CAPITAL INVESTMENTS LLC              PO BOX 31 RANCHO CUCAMONGA CA 91729
JCO INDUSTRIAL INC                       7803 N KENDALL DR F116 MIAMI FL 33156
JCP&L                                    PO BOX 3687 AKRON OH 44309
JCS CONSTRUCTION                         SERVICES LLC 1050 NW 129 AVE MIAMI FL 33182
JCS GRANITE & FLOORING                   & EST OF JOSEPH MILES 6203 MATERIAL AVE STE 1 LOVES PARK IL 61111
JD BECKER CONSTRUCTION LLC               3285 DIUBLE RD ANN ARBOR MI 48103
JD CONSTRUCTION                          1122 S UNION RD MANTECA CA 95337
JD CREATIVE CONSTRUCTION                 EUSEBIO AVALO 625 ELDRON AVE DELTONA FL 32738
JD FINISHING                             920 WIESS ST BEAUMONT TX 77703
JD GRIFFITHS CO                          8401 CALUMET RD MILWAUKEE WI 53224
JD PROPERTY CONSULTING                   71 COMMONWEALTH CIRCLE LEOMINSTER MA 01453
JD ROOF CO                               JD ROOF VENTURES LLC 2101 HILLSHIRE CIRCLE MEMPHIS TN 38133
JDB DESIGN BUILD                         174 SWEETBRIAR DR. CLAREMONT CA 91711
JDI CONST & J RODRIGUEZ                  & L FERNANDEZ 10115 SW 144TH PLACE MIAMI FL 33186
JDK HOME SERVICES LLC                    3315 NORTH 35TH STREET TACOMA WA 98407
JDM APPRAISALS                           5565 VALDEZ AVENUE RIVERSIDE CA 92509
JDS ELECTRIC & URBANO JR                 & ROSALIE RODRIGUEZ 1501 DRAPER ST KINGSBURG CA 93631
JE BROWN & ASSOCIATES I                  303 LENNON WALNUT CREEK CA 94598
JE CLEAR POOLS LLC                       PO BOX 152791 TAMPA FL 33684
JEA                                      PO BOX 45047 JACKSONVILLE FL 32232-5047
JEAN ANDERSON                            ADDRESS ON FILE
JEAN B BERNADIN &                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 636 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 662 of 1490
Claim Name                              Address Information
JEAN BATES & ASSOCIATES                 70 RAILROAD AVENUE DANVILLE CA 94526
JEAN GUSTAVSEN AGENCY                   ADDRESS ON FILE
JEAN JUSTE, ET AL.                      ARTHUR C. CZAJA LAW OFFICES OF ARTHUR C. CZAJA & ASSOCS. 7521 N. MILWAUKEE
                                        AVE. NILES IL 60714
JEAN LOUIS, BERNADINE                   ADDRESS ON FILE
JEAN LUCCERNE                           ADDRESS ON FILE
JEAN MCKINLEY CO INC                    1728 S RICHEY PASADENA TX 77502
JEAN NOVIUS                             ADDRESS ON FILE
JEAN RAMEAU                             ADDRESS ON FILE
JEAN RYLAND                             ADDRESS ON FILE
JEANERETTE CITY                         JEANERETTE CITY - COLLEC P O BOX 209 JEANERETTE LA 70544
JEANET DOOHAN                           ADDRESS ON FILE
JEANETTE CITY CITY BILL                 JEANNETTE CITY - TAX COL 110 S SECOND ST JEANNETTE PA 15644
JEANIE CARTER                           ADDRESS ON FILE
JEANINE MILLS INS AGNCY                 900 W DAVIS ST STE 201 CONROE TX 77301
JEANMARD, RHONDA                        ADDRESS ON FILE
JEANNE ARICIA FRANCOIS, ET AL.          THE LAW OFFICES OF DAVID MORRISSET, P.C. DAVID MORISSET, ESQ. 2809 CHURCH
                                        AVENUE BROOKLYN NY 11226
JEANNE S FREY INS AGY                   2713 ROUTE 23 NEW FOUNDLAND NJ 07435
JEANNETTE CAUSTRITA                     ADDRESS ON FILE
JEANNETTE SCHOOL DISTRIC                JEANNETTE SDR - TAX COLL 110 S 2ND ST JEANNETTE PA 15644
JEANNIE VERDUGO                         ADDRESS ON FILE
JEANSTOUCH SERV &                       T CINEUS & N FENELUS PO BOX 616988 ORLANDO FL 32861
JEBMADA CONSTRUCTION LLC                665 E CAMPUS CIRCLE FORT LAUDERDALE FL 33312
JECK, EVAN                              ADDRESS ON FILE
JEDT INSURANCE                          PO BOX 150 MADISON GA 30650
JEFCO                                   JEFF BARKER 941 FM 813 W PALMER TX 75152
JEFF & SHANNON ZUNDEL                   ADDRESS ON FILE
JEFF ALL NEEDS                          JEFF BANKS 130 COUNTY RD 208 ATHENS TN 37303
JEFF ANDERSON CONSTRUCTION              JEFF ANDERSON 5850 BIRCHMONT PLACE DR ST LOUIS MO 63129
JEFF BEARDSLEY REMODELING               JEFFREY S. BEARDSLEY 76 S. LAKE ST. NORTHEAST PA 16428
JEFF BIRD HOME SELLING TEAM, LLC        3701 W WACO DRIVE WACO TX 76710
JEFF CLEMENSON                          PO BOX 6038 HILO HI 96720
JEFF DAVIS COUNTY                       14 JEFF DAVIS ST HAZLEHURST GA 31539
JEFF DAVIS COUNTY                       JEFF DAVIS CO-TAX COMMIS PO BOX 558 HAZELHURST GA 31539
JEFF DAVIS COUNTY                       JEFF DAVIS COUNTY - COLL P O BOX 1061 FORT DAVIS TX 79734
JEFF DUNNING INS                        426 SUTTON WAY 116 GRASS VALLEY CA 95945
JEFF H SMITH                            ADDRESS ON FILE
JEFF HONEYCUTT INS.                     1501 N HWY 67 MIDLOTHIAN TX 76065
JEFF KUSILEK                            ADDRESS ON FILE
JEFF LINTA COMPANY                      4627 LAKE CIRCLE LITTLE RIVER SC 29566
JEFF MCCULLOUGH CONSTRUCTION            JEFFREY S. MCCULLOUGH 528 S EMMA AVE VENTURA CA 93003
JEFF PARDUE                             ADDRESS ON FILE
JEFF RICHARDS, ET AL.                   ETHAN NOBLES 149 S. MARKET BENTON AR 72019
JEFF ROBERSON & ASSOCIATES INC          913 CRESTMEADE DR GARLAND TX 75040
JEFF SACKETT                            ADDRESS ON FILE
JEFF SCHMIDT ENERGY MAINTENANCE MGMT.   JEFFREY LEE SCHMIDT 123 MOTEL DR SAN ANTONIO TX 78219
JEFF SEARS & CHRISTINA                  ADDRESS ON FILE
JEFF SIMONIS & EST FRANK                RIEDLE & ALINE RIEDLE 76 THOMPSON POND RD SPENCER MA 01562



Epiq Corporate Restructuring, LLC                                                                    Page 637 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 663 of 1490
Claim Name                             Address Information
JEFF SMITH                             ADDRESS ON FILE
JEFF SMITH AGENCY                      P O BOX 163 CLINT TX 79836
JEFF TRETINA                           ADDRESS ON FILE
JEFF UPDIKE CONSTRUCTION               1442 WATER ST KETCHIKAN AK 99901
JEFF VAUGHAN                           ADDRESS ON FILE
JEFF WOODSON                           P.O. BOX 193 BRIDGEPORT TX 76426
JEFFCO GUTTERING CO., INC.             23 NEW SUGAR CREEK ROAD FENTON MO 63026
JEFFERIES FUNDING LLC                  520 MADISON AVENUE NEW YORK NY 10022
JEFFERIES LLC                          ATTN: STEPHEN KIM, JULIUS PELLEGRITO 101 HUDSON STREET, 11TH FLOOR JERSEY CITY
                                       NJ 07302
JEFFERIES LLC                          ATTN: GENERAL COUNSEL 520 MADISON AVENUE, 16TH FOOR NEW YORK NY 10022
JEFFERIES, MARKEESE                    ADDRESS ON FILE
JEFFERS CLEANING & RESTORATION         JEFFERS & SON TILE CORP 650 S. ALVEY DR MAPLETON UT 84664
JEFFERSON BORO (YOR                    DARLENE STAUFFER - COLLE P.O. BOX 2 CODORUS PA 17311
JEFFERSON CITY                         JEFFERSON CITY-TAX COLLE 112 CITY CENTER DR JEFFERSON CITY TN 37760
JEFFERSON CITY                         JEFFERSON CITY TREASURER 317 S MAIN ST JEFFERSON WI 53549
JEFFERSON CNTY MTL                     50 S 4TH ST FAIRFIELD IA 52556
JEFFERSON CNTY MUT                     PO BOX 430 FAIRFIELD IA 52556
JEFFERSON CO SHERIFF                   531 COURT PLACE SUITE 604 LOUISVILLE KY 40202
JEFFERSON COUNTY                       JEFFERSON CO-TAX COMMISS PO BOX 426 LOUISVILLE GA 30434
JEFFERSON COUNTY                       JEFFERSON COUNTY-TAX COL 500 WEST WALNUT ST. MONTICELLO FL 32344
JEFFERSON COUNTY                       500 WEST WALNUT ST MONTICELLO FL 32345
JEFFERSON COUNTY                       JEFFERSON COUNTY-TRUSTEE PO BOX 38 DANDRIDGE TN 37725
JEFFERSON COUNTY                       JEFFERSON COUNTY-TAX COL PO BOX 357 FAYETTE MS 39069
JEFFERSON COUNTY                       JEFFERSON COUNTY - SHERI 531 COURT PLACE, RM 604 LOUISVILLE KY 40202
JEFFERSON COUNTY                       JEFFERSON COUNTY - TREAS 301 MARKET STREET, RM 10 STEUBENVILLE OH 43952
JEFFERSON COUNTY                       JEFFERSON COUNTY - TREAS 300 E. MAIN ST. RM 105 MADISON IN 47250
JEFFERSON COUNTY                       JEFFERSON COUNTY - TREAS PO BOX 308 FAIRFIELD IA 52556
JEFFERSON COUNTY                       JEFFERSON COUNTY - TREAS PO BOX H BOULDER MT 59632
JEFFERSON COUNTY                       JEFFERSON COUNTY - TREAS 100 S. 10TH ST. RM. 100 MT VERNON IL 62864
JEFFERSON COUNTY                       JEFFERSON COUNTY - COLLE 729 MAPLE ST HILLSBORO MO 63050
JEFFERSON COUNTY                       JEFFERSON COUNTY - TREAS 300 W. JEFFERSON ST OSKALOOSA KS 66066
JEFFERSON COUNTY                       JEFFERSON COUNTY - TREAS 411 4TH STREET FAIRBURY NE 68352
JEFFERSON COUNTY                       JEFFERSON COUNTY - COLLE P O DRAWER A PINE BLUFF AR 71611
JEFFERSON COUNTY                       JEFFERSON COUNTY - COLLE 220 N MAIN RM 104 WAURIKA OK 73573
JEFFERSON COUNTY                       JEFFERSON COUNTY - COLLE P O BOX 2112 BEAUMONT TX 77704
JEFFERSON COUNTY                       JEFFERSON COUNTY-TREASUR 100 JEFFERSON COUNTY PKW GOLDEN CO 80419
JEFFERSON COUNTY                       JEFFERSON COUNTY - TREAS PO BOX 146 RIGBY ID 83442
JEFFERSON COUNTY                       JEFFERSON COUNTY TAX COL 66 SE D STREET, STE E MADRAS OR 97741
JEFFERSON COUNTY                       JEFFERSON COUNTY - TREAS PO BOX 571 PORT TOWNSEND WA 98368
JEFFERSON COUNTY - BIRMI               JEFFERSON COUNTY-TAX COL 716 RICHARD ARRINGTON JR BIRMINGHAM AL 35203
JEFFERSON COUNTY CHANCERY CLERK        1483 MAIN ST FAYETTE MS 39069
JEFFERSON COUNTY CLER                  101 WEST BARRAQUE ST RM SUITE 101 PINE BLUFF AR 71601
JEFFERSON COUNTY CLERK                 527 W JEFFERSON ST LOUISVILLE KY 40202
JEFFERSON COUNTY CLERK                 PO BOX 1151 BEAUMONT TX 77704
JEFFERSON COUNTY CLERK OF COURT        1 COURTHOUSE CIRCLE MONTICELLO FL 32344
JEFFERSON COUNTY COLLECTOR             729 MAPLE ST SUITE 36 HILLSBORO MO 63050
JEFFERSON COUNTY JUDGE OF PROBATE      1801 3RD AVE RM 101 BESSEMER AL 35020
JEFFERSON COUNTY JUDGE OF PROBATE      716 N 21ST ST, COURTHOUSE BIRMINGHAM AL 35203



Epiq Corporate Restructuring, LLC                                                                   Page 638 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 664 of 1490
Claim Name                             Address Information
JEFFERSON COUNTY SEWER BILLING         716 RICHARD ARRINGTON BLVD SUITE 800 BIRMINGHAM AL 35203
JEFFERSON COUNTY SHERIFF               JEFFERSON COUNTY - SHERI 112 E WASHINGTON ST CHARLES TOWN WV 25414
JEFFERSON COUNTY TAX COLLECTOR         1801 3RD AVE N RM 201 BESSEMER AL 35020
JEFFERSON COUNTY TAX COLLECTOR         J T SMALLWOOD 716 RICHARD ARRINGTON JR BLVD N BIRMINGHAM AL 35203
JEFFERSON COUNTY TAX COLLECTOR         66 SE D STREET SUITE E MADRAS OR 97741
JEFFERSON COUNTY TAX COMMISSIONER      736 PEACHTREE ST LOUISVILLE GA 30434
JEFFERSON COUNTY TAX OFFICE            1149 PEARL ST BEAUMONT TX 77701
JEFFERSON COUNTY TREASURER             175 ARSENAL ST WATERTOWN TOWNSHIP NY 13601
JEFFERSON COUNTY TREASURER             716 RICHARD ARRINGTON JR. BLVD N BIRMINGHAM AL 35203
JEFFERSON COUNTY TREASURER             301 MARKET ST STE 105 STEUBENVILLE OH 43952
JEFFERSON COUNTY TREASURER             300 E MAIN ST RM 105 MADISON IN 47250
JEFFERSON COUNTY TREASURER             100 JEFFERSON COUNTY PARKWAY 2520 GOLDEN CO 80419
JEFFERSON COUNTY-BESSEME               JEFFERSON COUNTY-TAX COL 1801 3RD AVE N - ROOM 20 BESSEMER AL 35020
JEFFERSON CS (COMBINED T               JEFFERSON CS-TAX COLLECT 1332 STATE ROUTE 10 JEFFERSON NY 12093
JEFFERSON DAVIS COUNTY                 JEFFERSON DAVIS CO-TAX C PO BOX 547 PRENTISS MS 39474
JEFFERSON DAVIS COUNTY CHANCERY        CLERKS OFFICE PO BOX 1137 PRENTISS MS 39474
JEFFERSON DAVIS COUNTY TAX             ASSESSOR COLLECTOR PO BOX 547 PRENTISS MS 39474
JEFFERSON DAVIS PARISH                 JEFFERSON DAVIS PARISH P O BOX 863 JENNINGS LA 70546
JEFFERSON DAVIS PARISH CLERK OF        COURT PO BOX 799 JENNINGS LA 70546
JEFFERSON HILLS BORO (AL               JOSEPHINE LIPNICKY - COL BOX 826 JEFFERSON HILLS PA 15025
JEFFERSON MORGAN S.D./JE               JEFFERSON MORGAN SD - TC 121 COOL SPRINGS STREET JEFFERSON PA 15344
JEFFERSON MORGAN S.D./MO               JEFFERSON MORGAN SD - TC 243 SECOND STREET MATHER PA 15346
JEFFERSON NATIONAL FINANCIAL           JEFFERSON NATIONAL FINANCIAL CORP 435 HUDSON STREET NEW YORK NY 10014
CORPORATION
JEFFERSON PARISH                       SHERIFF AND COLLECTOR P O BOX 130 GRETNA LA 70054
JEFFERSON PARISH LA TAX COLLECTION     GEN GOV BLDG - 200 DERBIGNY ST STE GRETNA LA 70054
JEFFERSON PARISH POOL CASH             400 MAPLE AVE HARVEY LA 70058
JEFFERSON PARISH POOLED CASH           1221 ELMWOOD PARK BLVD. SUITE 701 JEFFERSON LA 70123
JEFFERSON PARISH POOLED FUNDS          200 DERBIGNY STREET, SUITE 5200 GRETNA LA 70053
JEFFERSON PARISH SHERRIFFS OFFICE      200 DERGINY SUITE 1200 GRETNA LA 70053
JEFFERSON PARISH TAX COLLECTOR         330 METAIRIE METAIRIE LA 70001
JEFFERSON PARRISH                      400 MAPLE AVE HARVEY LA 70058
JEFFERSON PARRISH TAX COLLECTOR        SHERIFFS OFFICE 200 DERBIGNY SUITE 1200 GRETNA LA 70053
JEFFERSON PINES II CONDO ASSOC.        16 CHURCH STREET OSPREY FL 34229
JEFFERSON REALTY APPRAISAL             1126 11TH STREET AUGUSTA GA 30901
JEFFERSON TOWN                         JEFFERSON TOWN - TAX COL 1349 PRESIDENTIAL HWY JEFFERSON NH 03583
JEFFERSON TOWN                         JEFFERSON TOWN - TAX COL PO BOX 77 JEFFERSON ME 04348
JEFFERSON TOWN                         JEFFERSON TOWN - TAX COL 302 EAST MAIN ST JEFFERSON NC 28640
JEFFERSON TOWN                         JEFFERSON TWN TREASURER W7006 CTH J JEFFERSON WI 53549
JEFFERSON TOWN                         JEFFERSON TWN TREASURER W3756 CTH K JUDA WI 53550
JEFFERSON TOWN                         JEFFERSON TWN TREASURER E5320 ROLLING HILLS RD VIROQUA WI 54665
JEFFERSON TOWNSHIP                     JEFFERSON TWP - COLLECTO 1033 WELDON RD MUNICIPAL LAKE HOPATCONG NJ 07849
JEFFERSON TOWNSHIP                     GEORGE ELICH - TAX COLLE 591 CEDAR GROVE RD BURGETTSTOWN PA 15021
JEFFERSON TOWNSHIP                     JEFFERSON TWP - TAX COLL 121 COOL SPRINGS STREET JEFFERSON PA 15344
JEFFERSON TOWNSHIP                     JEFFERSON TWP - TAX COLL PO BOX 684 GRINDSTONE PA 15442
JEFFERSON TOWNSHIP                     K.S. WHITT - TAX COLLECT 605 BARRON RD SOMERSET PA 15501
JEFFERSON TOWNSHIP                     JEFFERSON TWP - TAX COLL 245 HELLER ROAD BUTLER PA 16002
JEFFERSON TOWNSHIP                     JEFFERSON TWP - TAX COLL 89 CHARLESTON RD MERCER PA 16137
JEFFERSON TOWNSHIP                     JEFFERSON TWP - TAX COLL 3776-D POWELLS VALLEY R HALIFAX PA 17032



Epiq Corporate Restructuring, LLC                                                                   Page 639 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 665 of 1490
Claim Name                              Address Information
JEFFERSON TOWNSHIP                      KAREN THEOBALD - TAX COL POB 951 HAMLIN PA 18427
JEFFERSON TOWNSHIP                      JEFFERSON TWP - TAX COLL 563 NEW SCHAEFFERSTOWN R BERNVILLE PA 19506
JEFFERSON TOWNSHIP                      JEFFERSON TOWNSHIP - TRE 64679 M-62 SOUTH CASSOPOLIS MI 49031
JEFFERSON TOWNSHIP                      PO BOX 188 CASSOPOLIS MI 49031
JEFFERSON TOWNSHIP                      JEFFERSON TOWNSHIP - TRE 2837 BIRD LAKE RD. - BOX OSSEO MI 49266
JEFFERSON, DERRICK                      ADDRESS ON FILE
JEFFERSON, ENNIS                        ADDRESS ON FILE
JEFFERSON, WENDY                        ADDRESS ON FILE
JEFFERSONTOWN CITY                      CITY OF JEFFERSONTOWN - 10416 WATTERSON TRAIL JEFFERSONTOWN KY 40299
JEFFERSONVILLE CITY                     JEFFERSONVILLE -TAX COLL PO BOX 223 JEFFERSONVILLE GA 31044
JEFFERSONVILLE VILLAGE                  JEFFERSONVILLE VIL - COL PO BOX 189 JEFFERSONVILLE VT 05464
JEFFERSONVILLE VILLAGE                  JEFFERSONVILLE VIL-COLLE PO BOX 555 JEFFERSONVILLE NY 12748
JEFFERY CHANDLER                        ADDRESS ON FILE
JEFFERY GRAHAM                          ADDRESS ON FILE
JEFFERY KASPER AND KAREN                ADDRESS ON FILE
JEFFERY M LAND                          ADDRESS ON FILE
JEFFERY MEYERS                          ADDRESS ON FILE
JEFFERY POLLARD &                       ADDRESS ON FILE
JEFFERY SEELBACH                        HAHN LAW FIRM, P.C. DERRICK J. HAHN, ESQ 900 JACKSON ST., STE. 180 DALLAS TX
                                        75202
JEFFERY SMITH                           ADDRESS ON FILE
JEFFERY, NIKEYA                         ADDRESS ON FILE
JEFFRE PRICE &                          ADDRESS ON FILE
JEFFREY & LINDA                         ADDRESS ON FILE
JEFFREY ANDERSON AND                    ADDRESS ON FILE
JEFFREY B GREGG                         ADDRESS ON FILE
JEFFREY BERMAN &                        ADDRESS ON FILE
JEFFREY BLAINE MILLER                   ADDRESS ON FILE
JEFFREY C. WIDNER AND DARLENE WIDNER    THE LYONS LAW GROUP, P.A. REBBECCA A. GOODALL 4103 LITTLE ROAD NEW PORT RICHEY
                                        FL 34655
JEFFREY CIUREK                          STEPHANIE B. NICKSE, ESQ. SB NICKSE LAW OFFICES, LLC 100 MILL PLAIN ROAD, 3RD
                                        FLOOR DANBURY CT 06811
JEFFREY DEETS                           ADDRESS ON FILE
JEFFREY DONAHUE                         ADDRESS ON FILE
JEFFREY DUCKETT LLC                     ADDRESS ON FILE
JEFFREY F DRAGON & ASSOC                FOR ACCT OF FLAVIO LOPEZ 1842 ROUTE 70 EAST CHERRY HILL NJ 08003
JEFFREY F. LELLO                        JEFFREY LELLO, PRO SE 1014 1ST STREET GLEN BURNIE MD 21060
JEFFREY FREEMAN &                       ADDRESS ON FILE
JEFFREY HAAS                            ADDRESS ON FILE
JEFFREY I. SILBERMAN                    ADDRESS ON FILE
JEFFREY KOCH                            ADDRESS ON FILE
JEFFREY KRZEMINSKI &                    ADDRESS ON FILE
JEFFREY L BLACKWELL                     ADDRESS ON FILE
JEFFREY L GEORGE- REO EXPENSE ACCOUNT   1047 LINCOLN WAY EAST CHAMBERSBURG PA 17201
JEFFREY L SAPIR TRUSTEE                 399 KNOLLWOOD ROAD WHITE PLAINS NY 10603
JEFFREY L. GALSTON, ATTORNEY AT LAW     6720 PATTERSON AVENUE SUITE D RICHMOND VA 23226
JEFFREY LAMB AGENCY                     9352 LEBANON PIKE C DAYTON OH 45458
JEFFREY LOWE                            ADDRESS ON FILE
JEFFREY M KELLNER TRUSTEE               131 N LUDLOW ST STE 900 DAYTON OH 45402
JEFFREY MANTEI &                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 640 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 666 of 1490
Claim Name                               Address Information
JEFFREY MEURET & LIND                    ADDRESS ON FILE
JEFFREY MICHAEL                          ADDRESS ON FILE
JEFFREY N JOHNSON                        ADDRESS ON FILE
JEFFREY PARENTEAU &                      JENNIFER PARENTEAU 51 DEER HILLS CIRCLE NORTH OAKS MN 55127
JEFFREY R MODICA & KATARZYNA MODICA      ADDRESS ON FILE
JEFFREY R. COON AND HATTIE E. WESELYK    STEWART C. CRAWFORD, JR., ESQ. LAW OFFICES OF STEWART C. CRAWFORD & ASSOCIATES
                                         55 N. LANSDOWNE AVENUE LANSDOWNE PA 19050
JEFFREY R. RADER                         DARWYN P. FAIR & ASSOCIATES 535 GRISWOLD, STE. 111-554 DETROIT MI 48226
JEFFREY SALADIN &                        ADDRESS ON FILE
JEFFREY SCOTT BECKERMAN, ADMINISTRATOR   76 SOUTH ORANGE AVENUE SUITE 205 SOUTH ORANGE NJ 07079
JEFFREY STONE                            ADDRESS ON FILE
JEFFREY TANNER                           ADDRESS ON FILE
JEFFREY TOWBERMAN                        ADDRESS ON FILE
JEFFREY TRAMMELL                         ADDRESS ON FILE
JEFFRIES, COLLIN                         ADDRESS ON FILE
JEFFS BAKER &                            ADDRESS ON FILE
JELEEL BUSARI INS AGENCY                 275 W CAMPBELL RD STE313 RICHARDSON TX 75080
JELLUM, KAREN                            ADDRESS ON FILE
JEM ALUMINUM, INC                        181 WOOD RIDGE TRAIL SANFORD FL 32771
JEMEZ AGENCY INC                         P O BOX 929 LOS ALAMOS NM 87544
JEMO INSURANCE AGENCY LL                 666 NE 125 ST, SUITE 232 NORTH MIAMI FL 33161
JEN.TEX LLC                              331 CR 248 GEORGETOWN TX 78633
JENA TOWN                                JENA TOWN - TAX COLLECTO P O BOX 26 JENA LA 71342
JENAL RENTAS                             242 DICKINSON ST SPRINGFIELD MA 01108
JENCA INS                                12150 SW 128TH CT 132 MIAMI FL 33186
JENEEN LOMAX                             & RICHARD LOMAX 3911 S KING DR CHICAGO IL 60653
JENEL MCGRATH REALTORS LLC               JENEL MCGRATH 719 N CROCKETT ST SHERMAN TX 75090
JENKE CONTRACTING INC                    1270 COLONIAL PARK DR. SEVERN MD 21144
JENKINS CITY                             CITY OF JENKINS - CLERK PO BOX 568 JENKINS KY 41537
JENKINS COUNTY                           JENKINS CO-TAX COMMISSIO PO BOX 646 MILLEN GA 30442
JENKINS INS AGENCY                       414 BAYOU DR LAMARQUE TX 77568
JENKINS RESTORATION                      22980 SHAW RD STERLING VA 20166
JENKINS SERVICES INC                     & MARY J FIELDS 22980 SHAW RD STERLING VA 20166
JENKINS TOWNSHIP                         GENEVIEVE MUDLOCK - COLL 3 LAFLIN RD INKERMAN PA 18640
JENKINS, ADAM                            ADDRESS ON FILE
JENKINS, ANGELA                          ADDRESS ON FILE
JENKINS, ASHLEY                          ADDRESS ON FILE
JENKINS, COREY                           ADDRESS ON FILE
JENKINS, CRYSTAL                         ADDRESS ON FILE
JENKINS, DOMINIQUE                       ADDRESS ON FILE
JENKINS, MONICA                          ADDRESS ON FILE
JENKINS, TODD                            ADDRESS ON FILE
JENKINS, VERNON                          ADDRESS ON FILE
JENKINTOWN BORO                          JENKINTOWN BORO - COLLEC 100 WEST AVE-614 WEST JENKINTOWN PA 19046
JENKINTOWN S.D./JENKINTO                 JENKINTOWN SD - TAX COLL 100 WEST AVE-614 WEST JENKINTOWN PA 19046
JENKS TOWNSHIP                           JENKS TWP - TAX COLLECTO POB 114 MARIENVILLE PA 16239
JENNER AREA JOINT SEWER AUTHORITY        102 SAYLOR STREET JENNERSTOWN PA 15547
JENNER TOWNSHIP                          JENNER TWP - TAX COLLECT 174 ST CLAIR DR BOSWELL PA 15531
JENNERSTOWN BORO                         JENNERSTOWN BORO - COLLE BOX 106 JENNERSTOWN PA 15547



Epiq Corporate Restructuring, LLC                                                                    Page 641 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 667 of 1490
Claim Name                            Address Information
JENNESS, CHAD                         ADDRESS ON FILE
JENNIE M TATE TOD                     ADDRESS ON FILE
JENNIFER & JASON HANLON               ADDRESS ON FILE
JENNIFER & WILLIAM                    ADDRESS ON FILE
JENNIFER &TRACIE MARKELL              ADDRESS ON FILE
JENNIFER AFFLECK                      ADDRESS ON FILE
JENNIFER BATES COMISKEY               JULIANA GAITA, P.A. LISA HAILEY 2701 BOCA RATON BLVD., SUITE 107 BOCA RATON FL
                                      33431
JENNIFER BATES COMISKEY               DANNLAW BRIAN D. FLICK (PHV TO BE SUBMITTED) 2728 EUCLID AVENUE, SUITE 300
                                      CLEVELAND OH 44115
JENNIFER BIGGS &                      ADDRESS ON FILE
JENNIFER CERNY &                      ADDRESS ON FILE
JENNIFER CHANDLER                     ADDRESS ON FILE
JENNIFER CRUTCHFIEL                   ADDRESS ON FILE
JENNIFER D LARSON                     ADDRESS ON FILE
JENNIFER DOLLY &                      ADDRESS ON FILE
JENNIFER E. MULE, ET AL.              DINEEN PASHOUKOS WASYLIK COUNSEL FOR APPELLANTS; DPW LEGAL P.O. BOX 48323
                                      TAMPA FL 33646
JENNIFER EVANS                        CARR AND ASSOCIATES CHAVON CARR 2555 N MACGREGOR WAY, SUITE 150 HOUSTON TX
                                      77004
JENNIFER GUADALUPE                    ADDRESS ON FILE
JENNIFER HOCUTT & JOHN                ADDRESS ON FILE
JENNIFER HUTCHISON AND                ADDRESS ON FILE
JENNIFER J KRAMER LLC                 250 NW 4TH DIAGONAL BOCA RATON FL 33432
JENNIFER L. HILL AND DARREN L. HILL   LAWRENCE W. ERWIN, ESQ. 221 NW LAFAYETTE AVENUE BEND OR 97701-1927
JENNIFER L. SHEPARDSON, ET AL.        PAUL T. PREW DIMENTO & SULLIVAN 23 NORFOLK AVENUE SOUTH EASTON MA 02375
JENNIFER MCCARTNEY AND                ADDRESS ON FILE
JENNIFER MOULTON                      ADDRESS ON FILE
JENNIFER PIDGEON &                    ADDRESS ON FILE
JENNIFER R BROOKS                     ADDRESS ON FILE
JENNIFER REMMERS &                    ADDRESS ON FILE
JENNIFER SATTERWHITE INS              4502 RIVERSTONE BLVD SUITE 1103C MISSOURI CITY TX 77459
JENNIFER SILLERY                      ADDRESS ON FILE
JENNIFER STEVENS &                    ADDRESS ON FILE
JENNIFER TACKETT                      ADDRESS ON FILE
JENNIFER VALENZUELA                   ADDRESS ON FILE
JENNIFER VOZKA                        ADDRESS ON FILE
JENNINE MATTON &                      ADDRESS ON FILE
JENNINGS COUNTY                       JENNINGS COUNTY - TREASU 200 E BROWN ST VERNON IN 47282
JENNINGS COUNTY TREASURER             P.O. BOX 368 VERNON IN 47282-0368
JENNINGS INDUSTRIES, INC              2046 SOUTH PALOMINO ST WASHINGTON UT 84780
JENNINGS INS AGENCY INC               122-C AVALON DR SALISBURY NC 28147
JENNINGS STROUSS & SALMON PLC         ONE E WASHINGTON ST STE 1900 PHOENIX AZ 85004-2554
JENNINGS, CHRISTINA                   ADDRESS ON FILE
JENNINGS, LORI                        ADDRESS ON FILE
JENSEN INSULATION INC                 1122 S CONGRESS AVE WEST PALM BEACH FL 33406
JENSEN, CARON                         ADDRESS ON FILE
JENSEN, JESSIE                        ADDRESS ON FILE
JENSEN, KELLY                         ADDRESS ON FILE
JENSEN, LESLIE                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 642 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 668 of 1490
Claim Name                             Address Information
JENSENS TRAILER COURT                  PO BOX 335 TONOPAH NV 89049
JENSON, BRADLEY                        ADDRESS ON FILE
JENT CONSTRUCTION                      14727 GOOSERUN RD AURORA IN 47001
JERALD GILBERT                         ADDRESS ON FILE
JERDE APPRAISALS INC                   30170 SAVOIE ST MURRIETA CA 92563
JERE L HENDRICKSON                     ADDRESS ON FILE
JEREMIAH GONZALES &                    ADDRESS ON FILE
JEREMIAH N DESROCHERS                  ADDRESS ON FILE
JEREMY CHANDLER CONSTRUCTION           JEREMY SCOTT CHANDLER 3258 SMITH FARM RD MATTHEWS NC 28104
JEREMY CONAWAY                         ADDRESS ON FILE
JEREMY KLEIN & TARA                    ADDRESS ON FILE
JEREMY LAGERVAL                        ADDRESS ON FILE
JERI HUNTER                            ADDRESS ON FILE
JERI T OBRIEN                          ADDRESS ON FILE
JERICHO CAGLE                          PO BOX 890 FRUITLAND ID 83619
JERICHO TOWN                           JERICHO TOWN- TAX COLLEC 67 VT ROUTE 15 JERICHO VT 05465
JERICHO VILLAGE                        JERICHO VILLAGE-TAX COLL P.O. BOX 363 JERICHO VT 05465
JERICO CONSTRUCTION                    7511 VERNWOOD ST HOUSTON TX 77040
JERMONE C THROWER                      ADDRESS ON FILE
JERMYN BORO                            ADDRESS ON FILE
JERNANE WILLIAMS &                     ADDRESS ON FILE
JEROME A PATZNER JR                    ADDRESS ON FILE
JEROME COUNTY                          JEROME COUNTY - TREASURE 300 N LINCOLN, SUITE 309 JEROME ID 83338
JEROME DEHERRERA &                     ADDRESS ON FILE
JEROME THOMAS & SYLVIA                 ADDRESS ON FILE
JEROME TOWNSHIP                        JEROME TOWNSHIP - TREASU 1370 WEST KIRKS TRAIL SANFORD MI 48657
JEROMES CONSTRUCTION                   JEROME ADDISON 757 CLARA AND CLARA ROAD GREESNBURG LA 70441
JERRILS & ASSOCIATES INC               PO BOX 21 SPARTA MI 49345
JERROLD LEROY BIESTERFELD              257 NW 56TH ST NEWPORT OR 97365
JERRY A BOGUS AGENCY                   130 CANAL ST STE 604 POOLER GA 31322
JERRY ANDERSON                         ADDRESS ON FILE
JERRY BRADSHAW PAINTING WATER DAMAGE   HOME IMPROVEMENT LLC 1216 HWY 393 N SANTA ROSA BEACH FL 32459
JERRY BUNN                             ADDRESS ON FILE
JERRY CROXEN                           ADDRESS ON FILE
JERRY D HUGHES                         ADDRESS ON FILE
JERRY DALTON                           ADDRESS ON FILE
JERRY GUTZMER                          LUIS AYON AYON LAW 8716 SPANISH RIDGE AVENUE SUITE 115 LAS VEGAS NV 89148
JERRY GUTZMER; AND LARA WILLIAMS       LUIS ALONSO AYON AYON BURK 8716 SPANISH RIDGE AVENUE, STE. 115 LAS VEGAS NV
                                       89148
JERRY HARNE AND                        ADDRESS ON FILE
JERRY HARRIS                           ADDRESS ON FILE
JERRY J. MILLER                        ADDRESS ON FILE
JERRY JONES                            ADDRESS ON FILE
JERRY KILLEBREW                        ADDRESS ON FILE
JERRY KIRCHMAN & ASSOCIATED            PO BOX 8038 GREENVILLE TX 75404
JERRY L FOX COLLECTOR                  201 MAIN ST TROY MO 63379
JERRY LEWIS ROOFING INC                27275 BOHLE ROAD MECHANICSVILLE MD 20659
JERRY LJUNGGREN FIN SRVC               19524 BALLINGER WAY NEB SHORELINE WA 98155
JERRY LYNN SHELTON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 643 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 669 of 1490
Claim Name                             Address Information
JERRY M CRAFTON                        ADDRESS ON FILE
JERRY MALONE                           ADDRESS ON FILE
JERRY NEWMANS ROOFING                  & REMODELING INC 290 N PROSPECT ST MARENGO IL 60152
JERRY OLIVER                           ADDRESS ON FILE
JERRY P LACKEY APPRAISAL SERVICE       INC PO BOX 1055 DENVER NC 28037
JERRY PEREZ D/B/A LIGHTHOUSE           KELLY K. MCKINNIS, ESQ. 3423 W. ALBERTA ROAD EDINBURG TX 78539
INVESTMENTS
JERRY R. BREWER CONSTRUCTION           25934 3RD LOS MOLINOS CA 96055
JERRY RIGGINS AGENCY                   4235 LEIGANN LANE HOUSTON TX 77047
JERRY SANDOVAL                         ADDRESS ON FILE
JERRY WILLIAM HAINES                   ADDRESS ON FILE
JERRY WILSON & ASSOCIATES INC          4148 TRUMP BLVD MILTON FL 32583
JERSEY CITY -FISCAL                    JERSEY CITY FISCAL-COLLE 280 GROVE STREET ROOM 1 JERSEY CITY NJ 07302
JERSEY CITY ABATEMENT PR               JERSEY CITY- DEPT OF FIN 280 GROVE STREET, ROOM 1 JERSEY CITY NJ 07302
JERSEY CITY MUN. UTILITIES AUTHORITY   P. O. BOX 57008 NEWARK NJ 07101-5708
JERSEY CITY MUNICIPAL COURT            365 SUMMIT AVE JERSEY CITY NJ 07306
JERSEY CITY TAX COLLECTOR              280 GROVE STREET ROOM 101 JERSEY CITY NJ 07302
JERSEY COAST INS & FNCL                9 NORTH WASHINGTON AVE MARGATE CITY NJ 08402
JERSEY COUNTY                          JERSEY COUNTY - TREASURE 200 N LAFAYETTE, STE 5 JERSEYVILLE IL 62052
JERSEY SHORE AREA S.D./L               JERSEY SHORE AREA SD - T P.O. BOX 4455 LANCASTER PA 17604
JERSEY SHORE AREA S.D./P               JERSEY SHORE AREA SD - T P.O. BOX 4455 LANCASTER PA 17604
JERSEY SHORE AREA SCHOOL               JERSEY SHORE ARES SD - T P.O. BOX 7045 LANCASTER PA 17604
JERSEY SHORE BORO                      TAX COLLECTION 48 WEST 3RD ST. WILLIAMSPORT PA 17701
JERSEY SHORE BORO SCHOOL               JERSEY SHORE AREA SD - T PO BOX 4455 LANCASTER PA 17604
JERSEY SHORE S.D./ANTHON               JERSEY SHORE AREA SD - T P.O. BOX 4455 LANCASTER PA 17604
JERSEY SHORE S.D./AVIS B               JERSEY SHORE AREA SD - T PO BOX 4455 LANCASTER PA 17604
JERSEY SHORE S.D./MCHENR               JERSEY SHORE AREA SD - T P.O. BOX 4455 LANCASTER PA 17604
JERSEY SHORE SERVICES                  CHRISTINA DIDONATO 519 SHARK LANE MANAHAWKIN NJ 08050
JERSEYVILLE MTL CNTY FIR               P O BOX 96 JERSEYVILLE IL 62052
JERUSALEM TOWN                         JERUSALEM TOWN - TAX COL 3816 ITALY HILL ROAD BRANCHPORT NY 14418
JERVISS FETHKE INS                     71 W WEBSTER AVE MUSKEGON MI 49440
JES CAPITAL INVESTMENTS LLC            110 HARTRANFT AVE NORRISTOWN PA 19401
JES CONTRACTING LLC                    JOAQUIN SANJUAN 518 LOMBARDY RD WINTER SPRINGS FL 32708
JES, CTIBOR                            ADDRESS ON FILE
JESKA, ANDREW                          ADDRESS ON FILE
JESS C ARNDELL AND                     PRO SE
JESS RANCH MASTER HOA                  1275 CENTER COURT DRIVE COVINA CA 91724
JESS SANDOVAL                          210 LAFAYETTE BLVD CHEYENNE WY 82009
JESSAMINE COUNTY                       JESSAMINE COUNTY - SHERI 101 S SECOND STREET NICHOLASVILLE KY 40356
JESSE & EMILY WALSETH                  3416 126TH CIR NE BLAINE MN 55449
JESSE ELLIS                            1605 MCPHERSON ST PHILADELPHIA PA 19150
JESSE GARCIA AGENCY                    5933 PATTON ST SUITE A CORPUS CHRISTI TX 78414
JESSE MAURICE RANCOURT                 3 SHERWOOD RD HARWICH MA 02645
JESSE MORENO AND                       CHARLOTTE MORENO 3744 JUNGLE PLUM DR E NAPLES FL 34114
JESSE T REESE INC                      2014 ASSEMBLY STREET COLUMBIA SC 29201
JESSES LANDSCAPING                     1129 E CHESTNUT ST ALTUS OK 73521
JESSEY RODRIGUEZ &                     ADDRESS ON FILE
JESSICA BLIXT AND                      ADDRESS ON FILE
JESSICA DOWD AND                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 644 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 670 of 1490
Claim Name                              Address Information
JESSICA L. CHURCH                       ADDRESS ON FILE
JESSICA LEFERE                          ADDRESS ON FILE
JESSICA STEWART                         ADDRESS ON FILE
JESSIE JONES                            ADDRESS ON FILE
JESSIKA MARSHALL &                      ADDRESS ON FILE
JESSUP BORO                             JESSUP BORO - TAX COLLEC 395 LANE ST JESSUP PA 18434
JESUP CITY                              JESUP CITY-TAX COLLECTOR PO BOX 427 JESUP GA 31598
JESUP INS AGENCY                        192 E CHERRY ST JESUP GA 31546
JESUS ARBOLEYA AGENCY                   320 HIALEAH DR HILEAH FL 33010
JESUS BARAJAS AND                       SONIA BARAJAS 6100 CALIFORNIA AVE ODESSA TX 79762
JESUS CABRERA CABRERA                   BO. GUADIANA CARRIL 64 R. 826 NARANJITO PR 00719-7523
JESUS CAMACHO &                         MARIA VENTURA 15950 SW 103RD LN MIAMI FL 33196
JESUS CEJA                              5066 FOOTHILL AVE RIVERSIDE CA 92503
JESUS DIAZ INS AGENCY                   12121 WESTHEIMER BLVD SUITE 120 HOUSTON TX 77077
JESUS M. LACEND REYES                   ADDRESS ON FILE
JESUS M. NIEVES TELLADO                 ADDRESS ON FILE
JESUS VAZQUEZ                           ADDRESS ON FILE
JET ELECTRIC                            4261 YERBA BUENA AVE SAN JOSE CA 95121
JETER, ANGELA                           ADDRESS ON FILE
JETSTREAM HOLDINGS LLC                  PO BOX 648 CRESTWOOD KY 40014
JETT ENT OF NE LLC                      & DANIEL & KAYLA WATTS 8221 FOREST COURT SAINT AUGUSTINE FL 32092
JETT, DONNA                             ADDRESS ON FILE
JEWEL A COLE INSURANCE                  3725 STAGG DR BEAUMONT TX 77701
JEWELL INSURANCE AGENCY                 1101 WORCHESTER ROAD FARMINGHAM MA 01703
JEWETT CITY DEPT. OF PUBLIC UTILITIES   9 EAST MAIN ST JEWETT CITY CT 06351
JEWETT TOWN                             JEWETT TOWN - TAX COLLEC 809 COUNTY ROUTE 40 EAST JEWETT NY 12424
JF & A, LLC                             3690 HIGHPOINT STREET SAN ANTONIO TX 78217
JF CONSTRUCTION, INC.                   EDWARD W.HARDIG ANDERSON, AGOSTINO & KELLER, P.C. 131 S. TAYLOR ST. SOUTH BEND
                                        IN 46601-1521
JF MARTINEZ LLC                         5203 GRANADA BLVD CORAL GABLES FL 33146
JFC ROOFING & LEE &                     WILLIAM BUNSELMEYER 2804 BARNES DR DENTON TX 76209
JFD MAINTENANCE CORP                    ANDREA C. DIMA 42 ACADEMY LANE LEVITTOWN NY 11756
JFS CONSTRUCTION GROUP, INC             7141 WOODLEY AVE VAN NUYS CA 91406
JG HAUSE CONST INC                      193 3RD ST N BAYPORT MN 55003
JG HOME IMPROVEMENT                     COREY SASS J J GREIL ENTERPRISES LLC 2230 BOHM DR LITTLE CHUTE WI 54140
JGI INSURANCE GROUP LLC                 3610 GALILEO DRIVE 102 TRINITY FL 34655
JGL CONSTRUCTION, INC.                  8001 FORBES PLACE 207 SPRINGFIELD VA 22151
JH REMODELING, INC.                     JAIME HERNANDEZ 11115 MILLS RD. SUITE 107 CYPRESS TX 77429
JH&K SPECTRUM CONTRACTING INC           105 W MAIN ST CROWLEY TX 76036
JHAMTEC CONSTRUCTION INC                739 NW 101 TERRACE CORAL SPRINGS FL 33071
JIC ROOFING LLC/ J'S                    INDEPENDENT CONTRACTING LLC JABAN BARCHUE 11809 SKYWAY AVE OKLAHOMA CITY OK
                                        73162
JIFFY GARAGE DOORS, LLC                 RICHARD HALL 115 E. FRANKLIN AVENUE NEW CASTLE DE 19720
JIJI FINE ART FINISHES                  JIJI LEE 2 INTERNATIONAL BLVD RANCHO MIRAGE CA 92270
JILL & SETH LANG                        ADDRESS ON FILE
JILL BLACKETER-YEE                      ADDRESS ON FILE
JILL BROWNE                             ADDRESS ON FILE
JILL ENGLE WOOD COUNTY TREASURER        1 COURTHOUSE SQUARE BOWLING GREEN OH 43402
JILL GETTINGS & CHARLES                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 645 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 671 of 1490
Claim Name                             Address Information
JILL-CAPRI SIMMS, DEFENDANT/APPELLEE   THE LAW OFFICES OF DEBI V. RUMPH DEBI V. RUMPH 933 LEE ROAD, SUITE 301 ORLANDO
                                       FL 32910
JIM BARTLETT                           ADDRESS ON FILE
JIM BENNETT                            ADDRESS ON FILE
JIM BLACK CONSTRUCTION INC.            12279 PENNSYLVANIA STREET THORNTON CO 80241
JIM BRESEE                             ADDRESS ON FILE
JIM C JARRETT AGENCY                   P O BOX 4298 MOORESVILLE NC 28117
JIM HAMMOND ELECTRIC INC               PO BOX 3083 YUBA CITY CA 95992
JIM HARRIFF REALTY LTD                 8180 BLUFFVIEW DRIVE MANLIUS NY 13104
JIM HARVEY AGENCY                      6511 STEWART RD STE 10 GALVESTON TX 77551
JIM HINES INSURANCE                    1206 APOLLO RD 850785 RICHARDSON TX 75085
JIM HOGG COUNTY                        JIM HOGG COUNTY - COLLEC P O BOX 160 HEBBRONVILLE TX 78361
JIM HOGG COUNTY ISD                    JIM HOGG COUNTY ISD COLL P O BOX 88 HEBRONVILLE TX 78361
JIM HOGG COUNTY TAX OFFICE             205 E TILLEY HEBBRONVILLE TX 78361
JIM HOGG COUNTY WCID 2                 JIM HOGG CO WCID 2-COLLE P O BOX 148 HEBBRONVILLE TX 78361
JIM HOWE AGENCY                        3720 FAR WEST BLVD 114 AUSTIN TX 78731
JIM JENSEN REAL ESTATE INC.            612 11TH AVE N MOORHEAD MN 56560
JIM MCCANLIES                          ADDRESS ON FILE
JIM MELLON GENERAL CONTRACTING, INC.   SHANNON 436 S. LANSDOWNE AVENUE YEADON PA 19050
JIM NOBLES MANAGEMENT, INC.            251 WINDWARD PASSAGE SUITE F CLEARWATER FL 33767
JIM OLIVIERS ROOFING LOUISIANA LLC     455 RIDGE ROAD LAFAYETTE LA 70506
JIM RAY INSURANCE                      7879 PINES BLVD STE 101 PEMBROKE PINES FL 33024
JIM REGOLA, TAX COLLECTOR              938 ST CLAIR WAY GREENSBURG PA 15601
JIM SCHELLS HOME IMPROVEMENT           JAMES J SCHELL 31758 STATE RT 171 SUSQUEHANNA PA 18847
JIM SKIFFEY III APPRAISALS             PO BOX 487 WARREN OH 44482
JIM SWEITZER                           ADDRESS ON FILE
JIM THORPE BORO COUNTY                 JIM THORPE BORO - COLLEC 427 SOUTH STREET JIM THORPE PA 18229
JIM THORPE S.D./JIM THOR               JIM THORPE AREA SD - COL 427 SOUTH STREET JIM THORPE PA 18229
JIM THORPE S.D./PENN FOR               JOSIAH BEHRENS - TAX COL 263 BEHRENS RD JIM THORPE PA 18229
JIM THORPE SCHOOL DISTRICT             C/O NORTHEAST REVENUE SERVICE 410 CENTER AVE, STE 203 JIM THORPE PA 18229
JIM THORPE SD /KIDDER TO               JIM THORPE SD - TAX COLL 306 NORTH LAKE DRIVE LAKE HARMONY PA 18624
JIM TOMAN AGENCY                       ADDRESS ON FILE
JIM WALKER &                           ADDRESS ON FILE
JIM WALL INS                           6045 HAZEL AVE ORANGEVALE CA 95662
JIM WATERS INSURANCE                   1713-12TH AVE RD NAMPA ID 83686
JIM WELLS COUNTY APPRAISAL DISTRICT    P.O. BOX 607 ALICE TX 78333
JIM WELLS COUNTY C/O AP                JIM WELLS CAD - TAX COLL P O BOX 607 ALICE TX 78333
JIM WELLS COUNTY CLERK                 PO BOX 1459 ALICE TX 78333
JIMCOR AGENY INC                       60 CRAIG ROAD MONTVALE NJ 07645
JIMENEZ, ISAAC                         ADDRESS ON FILE
JIMENEZ, ROBERT                        ADDRESS ON FILE
JIMI WOODRUFF AGENCY                   2805 MARKET ST WILMINGTON NC 28403
JIMICHI HOME IMPROVEMENT               DIANNA M BROWN 619 SPRUCE DRIVE HOLBROOK NY 11741
JIMISON, LATASHA                       ADDRESS ON FILE
JIMMIE CLYDE PRESLEY, ET AL.           BUSH LAW FIRM ANTHONY B. BUSH PARL PL PROF CENT3198 PARLIAMENT CIR.302
                                       MONTGOMERY AL 36116
JIMMIE D. GROUNDS                      ADDRESS ON FILE
JIMMIE MARICLE                         ADDRESS ON FILE
JIMMY BRITT BUILDERS                   510 OAK RIDGE DR OXFORD GA 30054



Epiq Corporate Restructuring, LLC                                                                   Page 646 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 672 of 1490
Claim Name                             Address Information
JIMMY CRITESER REAL ESTATE LLC         5607 SUSAN AVENUE KALAMAZOO MI 49048
JIMMY G. MASSEY                        ADDRESS ON FILE
JIMMY GARY INS AGENCY                  1251 W GREENOAKS 140 ARLINGTON TX 75013
JIMMY N DENNIS                         ADDRESS ON FILE
JIMMY PARKER                           MCCAMY, PHILLIPS, TUGGLE & FORDHAM, LLP NATHAN LOCK P.O. BOX 1105 DALTON GA
                                       30722
JIMMY PRESCHER ROOFING                 10049 ELDORADA DR BURLESON TX 76028
JIMMY RAYFORD HALE                     ADDRESS ON FILE
JIMMY SURRATT                          ADDRESS ON FILE
JIMMYS CONSTRUCTION                    COMPANY 3525 E HEDDA ST LONG BEACH CA 90805
JIMMYS HEATING & COOLING INC           PO BOX 2231 DOTHAN AL 36302
JIREH PLUMBING CORP                    11604 NW 4 TER MIAMI FL 33172
JIRI MAREK &                           ZUZANA MLYNAROVA 10736 63RD AVE SEMINOLE FL 33772
JIRON, JOSEPHINE                       ADDRESS ON FILE
JJ BROTHERS                            1925 SW 185 AVE MIRAMAR FL 33029
JJ COLON LLC                           1202 S BROAD ST BROOKSVILLE FL 34601
JJ QUALITY BUILDERS                    27541 SW 139 PL HOMESTEAD FL 33032
JJ ROOFING & WATERPROOF                16300 SW 137 AVE MIAMI FL 33177
JJ ROOFING AND RESTORATI               8612 NE 116TH ST KANSAS CITY MO 64157
JJ SERVICES                            5527 ROARING PEAKS LN KATY TX 77449
JJ&S ASBESTOS REMOVALINC               925 POINSETTIA AVE STE 4 VISTA CA 92081
JJC AGENCY CORP                        3921 BELL BLVD 204 205 BAYSIDE NY 11361
JJM INSURANCE AGENCY                   623 CHANDLER STREET WORCESTER MA 01602
JJND ENTERPRISES                       CRYSTAL ELLER ELLER LAW, LLC 104 S. JONES BLVD LAS VEGAS NV 89107
JJND ENTERPRISES, LLC                  CRYSTAL ELLER ELLER LAW, LLC 104 S JONES BLVD LAS VEGAS NV 89107
JJR CONTRACTORS                        690 CATALONIA SAN ELIZARIO TX 79849
JJS CAPITAL INVESTMENTS LLC            PATTI GLENN 1163 MAIN ST SPRINGFIELD MA 01103
JJV CONSTRUCTION INC                   615 GULF BANK RD HOUSTON TX 77037
JK BROWN ENTERPRISES                   3032 MARINA BAYDRIVE SUITE 100 LEAGUE CITY TX 77573
JK HUGHES CONSTRUCTION LLC             JOHN K HUGHES II JOHN K HUGHES II 225 PARKVIEW AVENUE READING PA 19606
JK HVAC SERVICES LLC                   14 JONES LN HARDWICK CITY NJ 07825
JK MCDOUGALL INC                       3875S CAMINOSIERA PANTAN TUCSON AZ 85730
JKT CONSTRUCTION                       610 N ANN ROCKPORT TX 78382
JL BEANS GROUP LLC                     PO BOX 422 FAYETTEVILLE GA 30214
JL CUSTOM DESIGNS LLC                  4514 OLEANDER BELLAIRE TX 77401
JL DOWNS CONSTRUCTION                  551 NE S NEBERGALL LP ALBANY OR 97321
JL LOONEY ENTERPRISES                  INC PO BOX 1109 ELBERTON GA 30635
JL LOONEY ENTERPRISES &                STACEY AYERS 2423 GOLDMINE HOLLY SPRG ROYSTON GA 30662
JL ROOFING                             AARON COMBS AARON COMBS 1340 WEAVER ST GRAFTON WV 26354
JL ROOFING LLC                         24087 E 3RD PL AURORA CO 80018
JLA REAL ESTATE GROUP                  3590 CENTRAL AVE STE 200 RIVERSIDE CA 92506
JLB ADVISORS LLC                       908 GALILEE LANE TOMPKINSVILLE KY 42167
JLC REAL ESTATE GROUP LLC              P O BOX 275 WENONAH NJ 08090
JLF ENTERPRISES INC                    62 MARTIN SPRINGS RD FOREST HILL LA 71430
JLH CONSTRUCTION INC                   12428 JOMANI DR BAKERSFIELD CA 93312
JLQ ROOFING & SIDING                   11910 DOUGLAS FIR HOUSTON TX 77066
JM COMMANDER                           1827 ROSELAWN AVE STOCKTON CA 95204
JM CONSTRUCTION                        DBA JM CONSTRUCTION MIDLANDS RESTORATION INC 562 DIVISION STREET CAMPBELL CA
                                       95008



Epiq Corporate Restructuring, LLC                                                                Page 647 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 673 of 1490
Claim Name                            Address Information
JM DESIGN AND                         CONSTRUCTION PO BOX 2466 ANGLETON TX 77516
JM ENVIRONMENTAL INC                  PO BOX 2189 GRANITE BAY CA 95746
JM GUTTERS LLC                        1008 PAYTON WAY TUCKER GA 30084
JM HERNANDEZ REMODELING               LLC 515 TURNER DR HOUSTON TX 77076
JM PRIVATE INS AGENCY                 7274 SW 48TH ST MIAMI FL 33155
JM ROOFING INNOVATIONS &              CONSTRUCTION PLUS CORP 118 N 13TH ST ROGERS AR 72756
JM STAPLES PUBLIC ADJUST              17 STARL RD WORCESTER MA 01602
JM WILSON CORP                        8036 MOORSBRIDGE RD PORTAGE MI 49024
JMAR CONSTRUCTION LLC.                MARK NELSON 1025 TEXAS AVE. BRIDGE CITY TX 77611
JMARK BUSINESS SOLUTIONS INC.         ATTN: GENERAL COUNSEL 601 N. NATIONAL AVE SUITE 102 SPRINGFIELD MO 65802
JMC GARDENS CONDO ASSOC               14411 COMMERCE WAY STE 240 MIAMI LAKES FL 33016
JMC HOME IMPROVEMENT & REPAIR         JAMES M CHARETTE 246 MOUNTAIN RD ELLINGTON CT 06029
JMC HOMES INC                         390 RACETRACK RD MCDONOUGH GA 30252
JMC REMODELING INC                    245 VALLEY RD OXFORD NJ 07863
JMC ROOFING                           MIKE WHITE 810 BROOKS ST ROSENBERG TX 77471
JMJ                                   1337 MARTIN LUTHER KING JR MACON GA 31201
JMR GRANITE & MARBLE COR              17731 NE 13TH AVE NORTH MIAMI BEACH FL 33162
JMS BUILDING CORPORATION              2220 W. DALE CIRCLE DELAND FL 32720
JN ROOFING                            JOSE J NERI JOSE J NERI 141 LARRY WAYNE DR. COMFORT TX 78013
JNC FLOORING CONTRC &                 ISABEL & ORESTES MUJICA 3475 SW 142 CT MIAMI FL 33175
JND ASSOCIATES LLC                    PO BOX 333 THOROFARE NJ 08086
JNL MULTI MANAGER ALTERNATIVE FUND    ATTN: MR. FRANK THOMAS BIANCO, CFA DIRECTOR, PORTFOLIO MANAGER & ANALYST 30
                                      ROCKEFELLER PLAZA 55TH FLOOR NEW YORK NY 10112-5499
JNOS CONSTRUCTION AND MAINTENANCE     MERVIN J GEORGE PO BOX 4588 KINGSHILL, C/STED CHRISTIANSTED, ST CROIX VI 00851
JNR CONSTRUCTION CORP                 4041 2ND AVE SE NAPLES FL 34117
JNZ INS SRVCS                         9965-54 SAN JOSE BLVD JACKSONVILLE FL 32257
JO DAVIESS COUNTY                     JO DAVIESS COUNTY - TREA 330 N BENCH ST GALENA IL 61036
JO DAVIESS MTL                        P O BOX 6086 GALENA IL 61036
JO LOIS BROWN                         ADDRESS ON FILE
JO MORTON & JAY MORTON                ADDRESS ON FILE
JOAN BARAJAS HANDYMAN                 6401 PATOL ST LAREDO TX 78043
JOAN CARTER AND FOR EST               OF RONALD CARTER 1855 W 9460 S SOUTH JORDAN UT 84095
JOAN GALLEGOS                         ADDRESS ON FILE
JOAN KING                             ADDRESS ON FILE
JOAN MURPHY                           ADDRESS ON FILE
JOAN W COHEN                          ADDRESS ON FILE
JOANN RAY                             ADDRESS ON FILE
JOANNA KENNEDY                        ADDRESS ON FILE
JOANNA MILLER                         ADDRESS ON FILE
JOANNE ABENS, ET AL.                  ERICK B DEOBLER WHITE MARSH ANDERSON MARTIN VICKERS DOEBLER & GOODE; 511 E
                                      ETNA RD. OTTAWA IL 61350
JOANNE GUDZAK                         ADDRESS ON FILE
JOANNE W EVANS                        ADDRESS ON FILE
JOAQUIN ROMERO & T&L                  CALVERT 178 ALMA DR ENNIS TX 75119
JOB GIBSON                            ADDRESS ON FILE
JOBA ADJUSTING INC &                  CIRO URQUIOLA 4110 CENTER POINTE DR215 FORT MYERS FL 33916
JOBES, DAVID                          ADDRESS ON FILE
JOCELYN HARGROVE &                    RAYMOND HARGROVE PO BOX 913 ROCKPORT TX 78381
JOCKEY CLUB OF NORTH PORT POA INC     3050 PAN AMERICAN BLVD. NORTH PORT FL 34287



Epiq Corporate Restructuring, LLC                                                                  Page 648 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 674 of 1490
Claim Name                               Address Information
JOCKISCH, TODD                           ADDRESS ON FILE
JODI MCKINLEY                            ADDRESS ON FILE
JODI ST CLAIR                            ADDRESS ON FILE
JODI STROHM INS                          ADDRESS ON FILE
JODOCK, ERIK                             ADDRESS ON FILE
JODY DELLADONNA                          ADDRESS ON FILE
JODY EANES &                             ADDRESS ON FILE
JODY GILBERTSON                          ADDRESS ON FILE
JOE & KATHY EARHART                      ADDRESS ON FILE
JOE AND DONNA SHIELD, ET AL.             DOVER DIXON HORNE PLLC MONTE D. ESTES 425 WEST CAPITOL AVENUE, SUITE 3700
                                         LITTLE ROCK AR 72201
JOE CAMPOS INS                           928 W NOLANS LOOP PHARR TX 78577
JOE COOK AGENCY                          4440 W MAIN ST B LEAGUE CITY TX 77573
JOE COOLS COOLING & HEATING              JOE LEFKOSKI 10209 E RANCHO DIEGO LN CROWLEY TX 76036
JOE DONALD HARDMAN                       ADDRESS ON FILE
JOE E DAVIS & GRETA ANN                  ADDRESS ON FILE
JOE G TEDDER POLK COUNTY TAX COLLECTOR   PO BOX 1189 BARTOW FL 33831
JOE HALL ROOFING INC                     1925 W PIONEER PKWY ARLINGTON TX 76013
JOE HARVEY ENTERPRISES                   DAVID JOE HARVEY JR. 929 3RD AVENUE WINDOM MN 56101
JOE HICKMAN                              ADDRESS ON FILE
JOE HIDALGO &                            ADDRESS ON FILE
JOE HOOVER SIDING & GUTTER               ADDRESS ON FILE
JOE KEITH HEWATT                         ADDRESS ON FILE
JOE M STAUB BUILDING                     GROUP INC 152 FAIRWAYS DR HENDERSONVILLE TN 37075
JOE MARTINEZ                             ADDRESS ON FILE
JOE NEBEL CONSTRUCTION                   PO BOX 215 SHANANDOAH IA 51601
JOE OCHOA ROOFS & EVEN MORE              JOE OCHOA ROOFING, INC. 12939 FOLKCREST WAY STAFFORD TX 77477
JOE PULLMAN ROOFING & CONSTRUCTION INC. 403 S BUERKLE STUTTGART AR 72160
JOE RAYBURN INS AGENCY                   3619 AVIATION WAY 101 MEDFORD OR 97504
JOE SAUTER PA                            1925 MOOR DRIVE LAKE WORTH FL 33461
JOE TAYLOR RESTORATION, INC.             855 NW 17TH AVE., SUITE C DELRAY BEACH FL 33445
JOE TUZZOLINO, II (PRO SE)               JOE TUZZOLINO, II (PRO SE) SHELI TUZZOLINO 11755 MALAGA DRIVE, #1081 RANCHO
                                         CUCAMONGA CA 91730
JOE WEST INSURANCE AGNCY                 406 S. BOULDER STE 600 TULSA OK 74103
JOE WHEELER EMC                          PO BOX 460 TRINITY AL 35673
JOE WOOD CONST & ROOFING                 711 RED ROCK RD WICHITA FALLS TX 76305
JOE WOOD CONSTRUCTION & ROOFING, LLC     711 RED ROCK RD WICHITA FALLS TX 76305
JOEL BOYLES LLC                          JOEL BOYLES 111 LANTANA AVENUE FLAGLER BEACH FL 32136
JOEL FREIS PA                            16510 LAKE TREE DR WESTON FL 33326
JOEL FREIS, PA                           JOEL FREIS 4306 FOXTAIL LANE WESTON FL 33331
JOEL GOVEA                               WILLIAM LARR ANDERSON MCPHARLIN & CONNERS 707 WILSHIRE BOULEVARD SUITE 4000
                                         LOS ANGELES CA 90017
JOEL JOHNSTON                            ADDRESS ON FILE
JOEL KURTZ                               ADDRESS ON FILE
JOEL LOOMIS                              ADDRESS ON FILE
JOEL MONTANO, ET AL.                     LAW OFFICE OF BRIAN A. THOMAS BRIAN A. THOMAS, ESQ 2535 WYOMING NE, SUITE A
                                         ALBUQUERQUE NM 87112
JOEL OF ALL TRADES                       JOEL SMITH 303 S. 15TH STREET ESTHERVILLE IA 51334
JOEL RAMIREZ JR                          ADDRESS ON FILE
JOEL S GODBEY &                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 649 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 675 of 1490
Claim Name                             Address Information
JOEL W. RICHARDSON                     ADDRESS ON FILE
JOEL WILSON PONTO                      ADDRESS ON FILE
JOELE FRANK WILKINSON BRIMMER          ADDRESS ON FILE
JOELLE O FOUCHER AND                   ADDRESS ON FILE
JOELS REMODELING SERVICE, LLC          DON PAYNE JOEL ZARATE PACHECO 8646 SULLIVAN RD BATON ROUGE LA 70818
JOES ROOFING LLC                       100 WINDSOR DR EATONTON GA 31024
JOES SERVICES                          PO BOX 825 MIDDLEBURY CT 06762
JOEY SCHOOLER AGENCY                   8410 RIVERS AVE STE J CHARLESTON SC 29406
JOFFRE ROOFING                         JOSEPH A. JOFFRE, JR 901 ROCK CREEK DR OAK LEAF TX 75154
JOHANNA WOODS LLC                      2909 E MONTPELIER ST BROKEN ARROW OK 74014
JOHANNES SYBRANOY &                    AMBER SYBRANOY 901 AVE Q MATAMORAS PA 18336
JOHANSEN, MICHELLE                     ADDRESS ON FILE
JOHANSEN, TYLER                        ADDRESS ON FILE
JOHL & CO INS AGENCY INC               199 CENTER AVENUE WESTWOOD NJ 07675
JOHN & JEAN HACKNEY                    ADDRESS ON FILE
JOHN & KAREN CROSSLEY                  ADDRESS ON FILE
JOHN & RITA TESTER & FOR               ADDRESS ON FILE
JOHN A ALDRICH JR                      ADDRESS ON FILE
JOHN A BURCHETT                        ADDRESS ON FILE
JOHN A BURCHETT                        896 HIGHLAND AVENUE WESTFIELD NJ 07090-0000
JOHN A CARR                            ADDRESS ON FILE
JOHN A JOHNSON GENERAL CONTRACTOR      JOHN A JOHNSON 268 SAUSOLITO STREET CORTE MADERA CA 94925
JOHN A NEWBERRY                        ADDRESS ON FILE
JOHN A PARKS CO                        49 WEST WILLIS ST DETROIT MI 48201
JOHN A PIERCE AGENCY                   934 MAIN ST WINCHESTER MA 01890
JOHN A. BONELLI CUSTOM BUILDING, LLC   12 SOUTH TRAIL NIANTIC CT 06357
JOHN ALLEN & BARBARA                   ADDRESS ON FILE
JOHN ALVE REAL ESTATE APPRAISAL LLC    PO BOX 2204 HILLSBORO OR 97123
JOHN ANTHONY CONSTRUCTION              JOHN ANTHONY 2025 DIANE LN ALABASTER AL 35007
JOHN ARQUETTE                          ADDRESS ON FILE
JOHN ASHTON LEBLANC AGY                11711 SHADOW CREEK PKWY 125 PEARLAND TX 77584
JOHN ASSATURIAN                        ADDRESS ON FILE
JOHN BASILE                            ADDRESS ON FILE
JOHN BEACH CONSTRUCTION                & THOMAS CORREA 3625 PARK CENTRAL BLVD N POMPANO BEACH FL 33064
JOHN BEATTY                            PRO SE JOHN BEATTY 432 EASTERN AVENUE LYNN MA 01902
JOHN BLAKE                             ADDRESS ON FILE
JOHN BOSTIC                            ADDRESS ON FILE
JOHN BOUSHARD                          ADDRESS ON FILE
JOHN BRECKER                           ADDRESS ON FILE
JOHN BURGER HEATING &AIR               PO BOX 1056 YUBA CITY CA 95992
JOHN BURTON PLUMBING & HEATING INC     104 NORCROSS AVENUE UNIT B METUCHEN NJ 08840
JOHN C THORNBURGE TRUSTEE              PO BOX 1991 ALEXANDRIA LA 71309
JOHN C. FORTNER                        ADDRESS ON FILE
JOHN C. FRUE, P.A.                     20 BATTERY PARK AVE., SUITE 405 ASHEVILLE NC 28801
JOHN C. MARLLET                        ADDRESS ON FILE
JOHN CASH SMITH                        GEORGE B. BARRON ATTORNEY AT LAW 108 7TH STREET ORANGE TX 77630
JOHN CELESTAND & KARLA                 ADDRESS ON FILE
JOHN CHAPPETTA                         ADDRESS ON FILE
JOHN CHARLES HEINRICH, ET AL.          MIKE CHAPPARS LAW OFFICE OF ROBERT C ABRAMS 5412 N PALM AVENUE SUITE 101



Epiq Corporate Restructuring, LLC                                                                  Page 650 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 676 of 1490
Claim Name                            Address Information
JOHN CHARLES HEINRICH, ET AL.         FRESNO CA 93704
JOHN CLIFFORD DAUGHTERY               ADDRESS ON FILE
JOHN COOPER INS                       984-D WAYNE RD SAVANNAH TN 38372
JOHN COPLEY                           ADDRESS ON FILE
JOHN D CLUNK CO LPA                   THE LAW OFFICE OF JOHN D CLUNK 4500 COURTHOUSE BLVD STOW OH 44224
JOHN D NEWBURG                        ADDRESS ON FILE
JOHN D POLK                           ADDRESS ON FILE
JOHN D ZENO                           ADDRESS ON FILE
JOHN D. GAYTAN                        JOHN G. HELSTOWSKI TEXAS STATE BAR NO. 24078653 13601 PRESTON RD. STE. E920
                                      DALLAS TX 75240
JOHN D. WELCH AND ASSOCIATES, INC.    1091 LAKE BREEZE CANYON LAKE TX 78133
JOHN DALBY                            JONATHAN FORK 1016 W 6TH AVENUE SUITE 200 ANCHORAGE AK 99501
JOHN DAVID AMARO                      ADDRESS ON FILE
JOHN DAVID HUDSON III                 ADDRESS ON FILE
JOHN DAVIS &                          ADDRESS ON FILE
JOHN DAY WATER DISTRICT               PO BOX 1317 ASTORIA OR 97103
JOHN DEEB JR                          ADDRESS ON FILE
JOHN DENTON & KAREN                   ADDRESS ON FILE
JOHN DIETZ APPRAISAL SERVICES         240 S SEPULVEDA BLVD STE 101 MANHATTAN BEACH CA 90266
JOHN DILLON INS                       1016 BROOKSTOWN AVE WINSTON SALEM NC 27101
JOHN DOYLE                            ADDRESS ON FILE
JOHN DRISCOLL, III                    KEVIN LONG, PRO SE LAURE LONG, PRO SE 2910 AIRDRIE AVENUE ABINGDON MD 21009
JOHN E EPPERLY                        ADDRESS ON FILE
JOHN E MCNUTT                         ADDRESS ON FILE
JOHN E TRABUCCO                       ADDRESS ON FILE
JOHN EATON & ANGELA                   ADDRESS ON FILE
JOHN F BAXTER INC                     2926 GEORGE WASHINGTON MEMORIAL HWY HAYES VA 23072
JOHN F LOGAN TRUSTEE                  PO BOX 61039 RALEIGH NC 27661-1039
JOHN FIELDS AGNECY                    10 E MONUMENT AVE KISSIMMEE FL 34741
JOHN G ESPINOSA FNCL GRP              9350 SOUTH DIXIE HWY PENTHOUSE 1 MIAMI FL 33156
JOHN G ROBBINS                        ADDRESS ON FILE
JOHN GALT AGENCY                      6300 NW 5TH WAY FORT LAUDERDALE FL 33309
JOHN GAMBLE                           ADDRESS ON FILE
JOHN GLEASON                          ADDRESS ON FILE
JOHN GRANATA FNCL SRVCS               253 21 ST AVE PATERSON NJ 07501
JOHN GRASTY &                         ADDRESS ON FILE
JOHN GREGOR AND JADWIGA MORYS         LAW OFFICES OF EVAN M. ROSEN, P.A. EVAN M. ROSEN 12 SE 7TH STREET, SUITE 805
                                      FORT LAUDERDALE FL 33301
JOHN GUZMAN &                         ADDRESS ON FILE
JOHN H BARTER ASSOCS                  11 DALE ST 1ST FLOOR WEST HARTFORD CT 06107
JOHN H LANDRY                         ADDRESS ON FILE
JOHN H. SCHMITT                       ADDRESS ON FILE
JOHN HAGAN &                          ADDRESS ON FILE
JOHN HALEY 1 ROOFER                   7204 W 27TH ST 104 ST LOUIS PARK MN 55426
JOHN HARDEMAN, TRUSTEE                P.O. BOX 1948 OKLAHOMA CITY OK 73101-1948
JOHN HENDERSON                        ADDRESS ON FILE
JOHN HENDRY INSURANCE                 PO BOX 250 ZACHARY LA 70791
JOHN HENRY SMITH                      ADDRESS ON FILE
JOHN HILL AGENCY                      635 ROUTE 9 BAYVILLE NJ 08721



Epiq Corporate Restructuring, LLC                                                               Page 651 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 677 of 1490
Claim Name                             Address Information
JOHN HUMMER                            ADDRESS ON FILE
JOHN J & THOMAS R SCHIFF               ADDRESS ON FILE
JOHN J & THOMAS R SCHIFF & CO          PO BOX 145496 CINCINNATI OH 45250
JOHN J CONNOLLY                        ADDRESS ON FILE
JOHN J COONEY                          ADDRESS ON FILE
JOHN J HUNT III                        ADDRESS ON FILE
JOHN J KOVACAKS INS AGY                208 CENTER ST WALLINGFORD CT 06492
JOHN J LAWLESS INS AGY                 13 WHITING STREET HINGHAM MA 02043
JOHN J SUPPA AGENCY                    2564 COLE RD WEXFORD PA 15090
JOHN K BAKER                           ADDRESS ON FILE
JOHN K WEINSTEIN, TAX COLLECTOR        193 BIRCH AVE. PITTSBURGH PA 15228
JOHN KIELTY                            LUIS AYON AYON LAW 8716 SPANISH RIDGE AVENUE SUITE 115 LAS VEGAS NV 89148
JOHN L SCOTT                           ADDRESS ON FILE
JOHN L SCOTT                           ADDRESS ON FILE
JOHN L SCOTT INC                       1954 SE LUND AVE PORT ORCHARD WA 98366
JOHN L SCOTT NEWPORT                   ADDRESS ON FILE
JOHN L SCOTT REAL ESTATE               ATTN: RON BISHOP 1954 LUND AVE. PORT ORCHARD WA 98366
JOHN L SCOTT SANDY                     17150 UNIVERSITY AVENUE SUITE 200 SANDY OR 97055
JOHN L SCOTT-WSL                       1124 CORNUCOPIA ST NW SUITE 101 SALEM OR 97304
JOHN L SENNING LAW OFFICES             P O BOX 38 ESSEX CT 06426
JOHN L. SCOTT                          ADDRESS ON FILE
JOHN L. SCOTT, INC.                    11040 MAIN STREET SUITE 280 BELLEVUE WA 98004
JOHN LANGAS                            ADDRESS ON FILE
JOHN LAWRENCE KEMP JR                  ADDRESS ON FILE
JOHN LINDSEY INC                       9041 SW 197 ST CUTLER BAY FL 33157
JOHN M BROWN INS                       750 N FRANKLIN ST 208 CHICAGO IL 60654
JOHN M CHRISTY                         ADDRESS ON FILE
JOHN M HAUBER TRUSTEE                  151 N DELAWARE ST STE 1400 INDIANAPOLIS IN 46204
JOHN M HUTCHENS                        ADDRESS ON FILE
JOHN M. RENNAR, ET AL.                 JAMES KEAVENEY, ESQ. KEAVENEY LEGAL GROUP, LLC 1000 MAPLEWOOD DRIVE, SUITE 202
                                       MAPLE SHADE NJ 08052
JOHN MAIN CONSTRUCTION                 JOHN F. MAIN JR. 10200 GILLIAM COURT TILLAMOOK OR 97141
JOHN MALONEY & THE                     MALONEY FAMILY TRUST 22740 RIDGE LINE RD DIAMOND BAR CA 91765
JOHN MANN & BARBARA MANN               ADDRESS ON FILE
JOHN MANOS, ET AL.                     LAW OFFICE OF LARRY R GLAZER NICOLETTE GLAZER, ESQ. 1875 CENTURY PARK E STE
                                       700 LOS ANGELES CA 90067
JOHN MARKLUND                          ADDRESS ON FILE
JOHN MCCARY GENERAL CONTRACTOR         9808 N.ARMENIA AVENUE TAMPA FL 33612
JOHN MCGEE JR &                        ADDRESS ON FILE
JOHN MILAZZO                           ADDRESS ON FILE
JOHN MILLER AGENCY                     2705 BROADWAY ST STE 127 PEARLAND TX 77581
JOHN MILLER WARREN JR &                GLENN & DOREEN DUNLAP 1004 EAST JEFFERSON WAXAHACHIE TX 75165
JOHN MILTON INSURANCE                  11738 S. WILCREST DR HOUSTON TX 77099
JOHN MOORE INS AGENCY                  2760 A PEACHTREE INDUSTR DULUTH GA 30096
JOHN MOORE LP                          10005 W SAM HOUSTON PKWY N SUITE 200 HOUSTON TX 77064
JOHN MORGAN MCLACHIAN AG               75 E MAIN ST SOMERVILLE NJ 08876
JOHN NELSON ROOFING                    PO BOX 711 NEWELL SD 57760
JOHN NYHAN EUROCRAFT                   ADDRESS ON FILE
JOHN OLENYIK                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 652 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 678 of 1490
Claim Name                               Address Information
JOHN P BURKE                             ADDRESS ON FILE
JOHN P MEEHAN AGENCY                     1254 WEST CHASTER AVE SUITE 102 HAVERTON PA 19083
JOHN P TAYLOR                            ADDRESS ON FILE
JOHN P. MARSHALL                         ADDRESS ON FILE
JOHN PARAPPURATHU &                      ADDRESS ON FILE
JOHN PATRICK DUBOSE                      ADDRESS ON FILE
JOHN PAUL ARCIA PA                       ADDRESS ON FILE
JOHN PAUL KENNEDY                        ADDRESS ON FILE
JOHN PLEMONS INS AGENCY                  2323 CENTER ST SUITE A DEER PARK TX 77536
JOHN POLTORAK & EVA                      POLTORAK 1008 W GLENN TRL ELK GROVE VILLAGE IL 60007
JOHN POWER TAX COLLECTOR                 5830 NW 34TH BLVD GAINESVILLE FL 32653-2115
JOHN POWERS                              ADDRESS ON FILE
JOHN PRESTON TOMPKINS                    PO BOX 815 NEW HAVEN WV 25265
JOHN PRILLER & ASSOCIATES                3323 N 17TH AVE PENSACOLA FL 32503-4124
JOHN R AMES CTA TAX ASSESSOR-COLLECTOR   500 ELM ST DALLAS TX 75202
JOHN R BAXTER SR                         ADDRESS ON FILE
JOHN R. CHASE                            TONY CARA, ESQ. PETER NISSON, ESQ. CDLG, PC 2973 HARBOR BLVD., # 594 COSTA
                                         MESA 92626
JOHN RANDALL                             ADDRESS ON FILE
JOHN REINA, ET AL.                       DUSTIN BOWMAN, ESQ. 125-10 QUEENS BOULEVARD, SUITE 218 KEW GARDENS NY 11415
JOHN REINA, ET AL.                       MARK ANDERSON, ESQ.; SHIRYAK, BOWMAN, ANDERSON, GILL & KADOCHNIKOV LLP 80-02
                                         KEW GARDENS ROAD, SUITE 600 KEW GARDENS NY 11415
JOHN RICHARD STEVENS, ET AL.             CVERCKO & ASSOCIATES ALEXANDER CVERCKO CVERCKO & ASSOCIATES 1260-3 BEACH
                                         BOULEVARD SUITE 314 JACKSONVILLE FL 32246
JOHN ROBERTS APPRAISAL SERVICE           120 N BAY STREET EUSTIS FL 32726
JOHN ROLAND                              ELLIOT GALE SAGARIA LAW, P.C. 3017 DOUGLAS BLVD., # 200 ROSEVILLE CA 95661
JOHN RUGGLES                             ADDRESS ON FILE
JOHN RUSSELL RIVERA                      ADDRESS ON FILE
JOHN RYALS AND                           DALE RYALS 20 EAGLE CT ORMOND BEACH FL 32174
JOHN SENA AGENCY                         190 GLADES RD C BOCA RATON FL 33432
JOHN SINISHTAJ                           ADDRESS ON FILE
JOHN SJOSTEDT                            ADAM T. SHERWIN THE SHERWIN LAW FIRM 5 MIDDLESEX AVENUE, 4TH FLOOR SUITE 400
                                         SOMERVILLE MA 02145
JOHN SMITH                               ADDRESS ON FILE
JOHN SNYDER                              ADDRESS ON FILE
JOHN STEWART                             ADDRESS ON FILE
JOHN STEWART                             ADDRESS ON FILE
JOHN STIGLICH &                          ADDRESS ON FILE
JOHN STORM                               ADDRESS ON FILE
JOHN SVEJCAR                             ADDRESS ON FILE
JOHN T CASE                              ADDRESS ON FILE
JOHN T COOK & ASSOC INC                  PO BOX 8100 MYRTLE BEACH SC 29578
JOHN T COOK AND                          ASSOCIATES 4616 MAIN ST LORIS SC 29569
JOHN T GROVES & PATRICIA                 F GROVES 1241 GINGER CRES VIRGINIA BEACH VA 23453
JOHN TATE & VALERIE TATE                 202 CALLIOPE ST OCOEE FL 34761
JOHN THOMPSON &                          MICHELLE THOMPSON 534 10TH ST RED WING MN 55066
JOHN THURSTON COMMISSIONER               OF STATE LANDS 500 WOODARD ST, SUITE 109 LITTLE ROCK AR 72201
JOHN TISCHLER                            LINDA F. BERMAN, ESQ. 303 W. LANCASTER AVENUE, # 136 WAYNE PA 19087
JOHN TOMLIN & LETICIA                    TOMLIN 4325 NOLFORD PL CORPUS CHRISTI TX 78410
JOHN V. IMHOF, EXECUTOR OF THE           ESTATE OF EDITH L. PEABODY 49 WEST MAIN STREET CAMBRIDGE NY 12816


Epiq Corporate Restructuring, LLC                                                                  Page 653 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 679 of 1490
Claim Name                             Address Information
JOHN VALDES INS                        907 W MAIN ST LEAGUE CITY TX 77573
JOHN W ALDERMAN ESQ                    3 MONTICELLO PLACE CHARLESTON WV 25314
JOHN W BAGENTS JR                      ADDRESS ON FILE
JOHN W REGER                           ADDRESS ON FILE
JOHN W SCOTT INS                       ADDRESS ON FILE
JOHN W STRICKLAND JR                   ADDRESS ON FILE
JOHN W. WHITT                          HEWITT & SALVATORE, PLLC ANTHONY M. SALVATORE, ESQ 204 NORTH COURT STREET
                                       FAYETTEVILLE WV 25840
JOHN WAAGE CHAPTER 13 TRUSTEE          PO BOX 25001 BRADENTON FL 34206
JOHN WALLER                            ADDRESS ON FILE
JOHN WASSMER &                         ADDRESS ON FILE
JOHN WHEATON                           ADDRESS ON FILE
JOHN WILLIAM SUNDELIUS                 ADDRESS ON FILE
JOHN WILLIAMS, PA                      1225 N. KING STREET STE 700 WILMINGTON DE 19801
JOHN WOLBERT                           ADDRESS ON FILE
JOHN WOODS JR & ASSOCIATES             310 CHURCHILL RD STE F YOUNGSTOWN OH 44505
JOHN WOODS ROOFING                     ADDRESS ON FILE
JOHN WYLIE &                           ADDRESS ON FILE
JOHN ZICCA LANDSCAPING INC             432 WILLET AVENUE PORT CHESTER NY 10573
JOHN ZYDOWSKY                          ADDRESS ON FILE
JOHN, CHRISTINE                        ADDRESS ON FILE
JOHN, CHRISTOPHER                      ADDRESS ON FILE
JOHN, DALTON                           ADDRESS ON FILE
JOHN, MARION                           ADDRESS ON FILE
JOHNNIE HARRIS, JR                     ADDRESS ON FILE
JOHNNY GHOENS ROOFING &                MIKE & MELISSA BELL 428 W OLD CAMDEN RD HARTSVILLE SC 29550
JOHNNY H MONEGAN                       ADDRESS ON FILE
JOHNNY LYNCH                           ADDRESS ON FILE
JOHNNY PERALEZ                         ADDRESS ON FILE
JOHNNY ROCKHOLD JR                     ADDRESS ON FILE
JOHNNY VARGAS GONZALEZ                 ADDRESS ON FILE
JOHNNY'S FLOORING OUTLET               JOHNNY'S CARPET WAREHOUSE & FLOORING OUTLET, LLC 100 KING ST LONGVIEW TX 75602
JOHNS FLAHERTY & COLLI8NS SC           205 5TH AVE S LA CROSSE WI 54601
JOHNS PLUMBING                         JOHN E SPILLERS III 930 SR 19-SOUTH PALATKA FL 32177
JOHNS PLUMBING COM INC                 2110 SW 60 WAY MIRAMAR FL 33023
JOHNSBURG CEN SCH (COMBI               JOHNSBURG CS-TAX COLLECT P.O. BOX 96 NORTH RIVER NY 12856
JOHNSBURG TOWN                         JO A SMITH - TAX COLLECT 219 MAIN ST NORTH CREEK NY 12853
JOHNSON & JOHNSON                      P O BOX 1376 COLUMBIA SC 29202
JOHNSON & JOHNSON                      PO BOX 899 CHARLESTON SC 29402
JOHNSON & JOHNSON                      PO BOX 162867 ATLANTA GA 30321
JOHNSON & JOHNSON INC                  200 WINGO WAY STE 200 MT PLEASANT SC 29464
JOHNSON & SILVER LLP                   12720 HILLCREST RD SUITE 280 DALLAS TX 75230
JOHNSON & WILSON REAL ESTATE CO, LLC   207 B EAST 5TH NORTH STREET SUMMERVILLE SC 29483
JOHNSON AND FREEDMAN, LLC              1587 NORTHEAST EXPRESSWAY ATLANTA GA 30329
JOHNSON APPRAISAL GROUP                5317 FLETCHER AVE SOUTH FERNANDINA BEACH FL 32034
JOHNSON APPRAISAL SERVICES             10148 MOSAIC WAY ELK GROVE CA 95757
JOHNSON BLUMBERG & ASSOC               SUITE 1125 230 W MONROE ST CHICAGO IL 60606
JOHNSON BLUMBERG & ASSOC LLC           PO BOX 71449 CHICAGO IL 60694-1449
JOHNSON BLUMBERG ASSOCIATES            ATTN: JASON MERCED 230 W. MONROE STREET, STE 1125 CHICAGO IL 60606



Epiq Corporate Restructuring, LLC                                                                  Page 654 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 680 of 1490
Claim Name                           Address Information
JOHNSON CITY CS (ME.CHEN             BC REAL PROPERTY TAX SER 60 HAWLEY ST-BING CSD/ R BINGHAMTON NY 13901
JOHNSON CITY CS (TWN.UN              BC REAL PROPERTY TAX SER 60 HAWLEY ST-BING CSD/ R BINGHAMTON NY 13901
JOHNSON CITY LOCKSMITH               DAVID IRICK, CRL 499 GARRISON HOLLOW RD ELIZABETHTON TN 37643
JOHNSON CITY VILLAGE                 JOHNSON CITY VILLAGE- CL PO BOX 320 JOHNSON CITY NY 13790
JOHNSON CITY/CARTER                  JOHNSON CITY-TAX COLLECT 601 E MAIN ST - TAX DEPT JOHNSON CITY TN 37601
JOHNSON CITY/SULLIVAN                JOHNSON CITY-TAX COLLECT 601 E MAIN ST - TAX DEPT JOHNSON CITY TN 37601
JOHNSON CITY/WASHINGTON              JOHNSON CITY-TAX COLLECT 601 E MAIN ST - TAX DEPT JOHNSON CITY TN 37601
JOHNSON CONSTR CO LLC                4TH FLOOR 1745 SHEA CENTER DR HIGHLANDS RANCH CO 80129
JOHNSON COUNTY                       JOHNSON CO-TAX COMMISSIO PO BOX 163 WRIGHTSVILLE GA 31096
JOHNSON COUNTY                       JOHNSON COUNTY-TRUSTEE PO BOX 22 MOUNTAIN CITY TN 37683
JOHNSON COUNTY                       JOHNSON COUNTY - SHERIFF 339 MAIN STREET PAINTSVILLE KY 41240
JOHNSON COUNTY                       JOHNSON COUNTY - TREASUR 86 W. COURT ST FRANKLIN IN 46131
JOHNSON COUNTY                       JOHNSON COUNTY - TREASUR PO BOX 2420 IOWA CITY IA 52244
JOHNSON COUNTY                       JOHNSON COUNTY - TREASUR P.O BOX 38/111 N 5TH STR VIENNA IL 62995
JOHNSON COUNTY                       JOHNSON COUNTY - COLLECT 1310 S. MAGUIRE ST, SUIT WARRENSBURG MO 64093
JOHNSON COUNTY                       JOHNSON COUNTY - TREASUR 111 S. CHERRY ST, STE 15 OLATHE KS 66061
JOHNSON COUNTY                       JOHNSON COUNTY - TREASUR PO BOX 476 TECUMSEH NE 68450
JOHNSON COUNTY                       JOHNSON COUNTY - TAX COL P.O. BOX 344 CLARKSVILLE AR 72830
JOHNSON COUNTY                       JOHNSON COUNTY - TAX COL P O BOX 75 CLEBURNE TX 76033
JOHNSON COUNTY                       JOHNSON COUNTY-TREASURER 76 NORTH MAIN ST BUFFALO WY 82834
JOHNSON COUNTY CLERK                 230 COURT STREET 124 PAINTSVILLE KY 41240
JOHNSON COUNTY CLERK                 P.O. BOX 1986 CLEBURNE TX 76033-1986
JOHNSON COUNTY CLERK / RECORDER      117 N 5TH STREET VIENNA IL 62995
JOHNSON COUNTY DISTRICT CLERK        PO BOX 495 CLEBURNE TX 76033
JOHNSON COUNTY TAX COLLECTOR         P.O. BOX 75 CLEBURNE TX 76033-0075
JOHNSON COUNTY TAX COMMISSIONER      PO BOX 163 WRIGHTSVILLE GA 31096
JOHNSON COUNTY TREASURER             86 W COURT ST FRANKLIN IN 46131
JOHNSON COUNTY TREASURER             111 S CHERRY SUITE 2400 OLATHE KS 66061
JOHNSON CREEK VILLAGE                JOHNSON CREEK VLG TREASU PO BOX 238 / 125 DEPOT S JOHNSON CREEK WI 53038
JOHNSON CUSTOM HOMEBUILDERS, LLC     P.O. BOX 178 BRIDGE CITY TX 77611
JOHNSON DELUCA KURISKY & GOULD, PC   1221 LAMAR STREET, SUITE 1000 HOUSTON TX 77010
JOHNSON EXTERIORS                    9625 42ND ST NE SAINT MICHAEL MN 55376
JOHNSON ROOFING LLC                  1635N GRNFLD RD BLD2108 MESA AZ 85205
JOHNSON ROOFING ORLANDO              405 RUTH ST LONGWOOD FL 32779
JOHNSON SMITH HIBBARD &              WILDMAN LAW FIRM LLP 220 N CHURCH STREET SPARTANBURG SC 29306
JOHNSON TOWN                         JOHNSON TOWN - TAX COLLE 293 LOWER MAIN ST WEST JOHNSON VT 05656
JOHNSON VILLAGE                      JOHNSON VILLAGE-TAX COLL P.O. BOX 603 JOHNSON VT 05656
JOHNSON, ALLISON                     ADDRESS ON FILE
JOHNSON, AMY                         ADDRESS ON FILE
JOHNSON, ANDREW                      ADDRESS ON FILE
JOHNSON, ANGELA                      ADDRESS ON FILE
JOHNSON, AUDREY                      ADDRESS ON FILE
JOHNSON, BARBARA                     ADDRESS ON FILE
JOHNSON, BENJAMIN                    ADDRESS ON FILE
JOHNSON, BRADLEY                     ADDRESS ON FILE
JOHNSON, BRADLEY                     ADDRESS ON FILE
JOHNSON, BRANDI                      ADDRESS ON FILE
JOHNSON, BRANDON                     ADDRESS ON FILE
JOHNSON, BREASIA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 655 OF 1400
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                               Service List 03/01/19 23:22:57   Main Document
                                               Pg 681 of 1490
Claim Name                         Address Information
JOHNSON, BRIANA                    ADDRESS ON FILE
JOHNSON, CALEB                     ADDRESS ON FILE
JOHNSON, CHARNETTA                 ADDRESS ON FILE
JOHNSON, CHRISTINE                 ADDRESS ON FILE
JOHNSON, CHRISTOPHER               ADDRESS ON FILE
JOHNSON, CIERA                     ADDRESS ON FILE
JOHNSON, CLINTON                   ADDRESS ON FILE
JOHNSON, CLYDE                     ADDRESS ON FILE
JOHNSON, COLLETTE                  ADDRESS ON FILE
JOHNSON, CONNOR                    ADDRESS ON FILE
JOHNSON, DAIN                      ADDRESS ON FILE
JOHNSON, DANICE                    ADDRESS ON FILE
JOHNSON, DARNELL                   ADDRESS ON FILE
JOHNSON, DARRELL                   ADDRESS ON FILE
JOHNSON, DAWN                      ADDRESS ON FILE
JOHNSON, DEANZALA                  ADDRESS ON FILE
JOHNSON, ELEANOR                   ADDRESS ON FILE
JOHNSON, ERIC                      ADDRESS ON FILE
JOHNSON, ERIC                      ADDRESS ON FILE
JOHNSON, ERIC                      ADDRESS ON FILE
JOHNSON, ERIN                      ADDRESS ON FILE
JOHNSON, GALISIA                   ADDRESS ON FILE
JOHNSON, HEATHER                   ADDRESS ON FILE
JOHNSON, JACQUELINE                ADDRESS ON FILE
JOHNSON, JADE                      ADDRESS ON FILE
JOHNSON, JASON                     ADDRESS ON FILE
JOHNSON, JAY                       ADDRESS ON FILE
JOHNSON, JEANINE                   ADDRESS ON FILE
JOHNSON, JENNIFER                  ADDRESS ON FILE
JOHNSON, JEREE                     ADDRESS ON FILE
JOHNSON, JESSE                     ADDRESS ON FILE
JOHNSON, JORDAN                    ADDRESS ON FILE
JOHNSON, JUDITH                    ADDRESS ON FILE
JOHNSON, KEDRA                     ADDRESS ON FILE
JOHNSON, KELSEY                    ADDRESS ON FILE
JOHNSON, KENISHA                   ADDRESS ON FILE
JOHNSON, KENNETH                   ADDRESS ON FILE
JOHNSON, KENNETH                   ADDRESS ON FILE
JOHNSON, KIMBERLY                  ADDRESS ON FILE
JOHNSON, KIMBERLY                  ADDRESS ON FILE
JOHNSON, KORAN                     ADDRESS ON FILE
JOHNSON, LAMNE                     ADDRESS ON FILE
JOHNSON, LATOSHA                   ADDRESS ON FILE
JOHNSON, LATRICA                   ADDRESS ON FILE
JOHNSON, LAWRENCE                  ADDRESS ON FILE
JOHNSON, MARIA                     ADDRESS ON FILE
JOHNSON, MARK                      ADDRESS ON FILE
JOHNSON, MICHAEL                   ADDRESS ON FILE
JOHNSON, MICHELLE                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 656 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 682 of 1490
Claim Name                            Address Information
JOHNSON, MONTOYA                      ADDRESS ON FILE
JOHNSON, PHELISHA                     ADDRESS ON FILE
JOHNSON, PHYLLIS                      ADDRESS ON FILE
JOHNSON, RANDI                        ADDRESS ON FILE
JOHNSON, REGINAL                      ADDRESS ON FILE
JOHNSON, RICHARD                      ADDRESS ON FILE
JOHNSON, ROBERT                       ADDRESS ON FILE
JOHNSON, RONALD                       ADDRESS ON FILE
JOHNSON, RYAN                         ADDRESS ON FILE
JOHNSON, RYSHON                       ADDRESS ON FILE
JOHNSON, SARA                         ADDRESS ON FILE
JOHNSON, SENORA                       ADDRESS ON FILE
JOHNSON, SHAVANNA                     ADDRESS ON FILE
JOHNSON, SHAVONDA                     ADDRESS ON FILE
JOHNSON, SHERRYL                      ADDRESS ON FILE
JOHNSON, SONYA                        ADDRESS ON FILE
JOHNSON, SONYA                        ADDRESS ON FILE
JOHNSON, SUSAN                        ADDRESS ON FILE
JOHNSON, TEKIA                        ADDRESS ON FILE
JOHNSON, TIFFANY                      ADDRESS ON FILE
JOHNSON, TIFFANY                      ADDRESS ON FILE
JOHNSON, TODD                         ADDRESS ON FILE
JOHNSON, VONNDA                       ADDRESS ON FILE
JOHNSON, YOLANDA                      ADDRESS ON FILE
JOHNSON-GAFFNEY, DIANE                ADDRESS ON FILE
JOHNSONBURG BORO                      JOHNSONBURG BORO - COLLE 520B MARKET ST POB 234 JOHNSONBURG PA 15845
JOHNSONBURG S.D./JOHNSON              JOHNSONBURG SD - TAX COL 520B MARKET ST POB 234 JOHNSONBURG PA 15845
JOHNSONS TREE SERVICEINC              1361 ROUTE 52 CARMEL NY 10512
JOHNSTON CONSTRUCTION CO. INC.        12727 STATE ROUTE 21 DE SOTO MN 63020
JOHNSTON COUNTY                       JOHNSTON COUNTY - COLLEC P O BOX 451 SMITHFIELD NC 27577
JOHNSTON COUNTY                       JOHNSTON COUNTY - COLLEC 403 WEST MAIN SUITE 103 TISHOMINGO OK 73460
JOHNSTON COUNTY CLERK                 403 W MAIN ROOM 101 TISHOMINGO OK 73460
JOHNSTON COUNTY TAX COLLECTOR         PO BOX 451 SMITHFIELD NC 27577
JOHNSTON COUNTY TREASURER             403 W MAIN STE 103 TISHOMINGO OK 73460
JOHNSTON LAND SURVEYING               ROB JOHNSTON 540 WEST 8TH STREET PORT ANGELES WA 98362
JOHNSTON TOWN                         TAX COLLECTOR 1385 HARTFORD AVE JOHNSTON RI 02919
JOHNSTON, CHAD                        ADDRESS ON FILE
JOHNSTON, STEPHEN                     ADDRESS ON FILE
JOHNSTOWN CITY                        JOHNSTOWN CITY - TREASUR 33-41 E MAIN ST JOHNSTOWN NY 12095
JOHNSTOWN CITY (FULTON                JOHNSTOWN CITY- TREASURE POB 160 JOHNSTOWN NY 12095
JOHNSTOWN CITY CITY BIL               BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013
JOHNSTOWN CITY COUNTY B               CAMBRIA COUNTY - TREASUR 200 S CENTER ST EBENSBURG PA 15931
JOHNSTOWN CREDIT BUREAU, INC.         2355 BEDFORD STREET SUITE 4 JOHNSTOWN PA 15904
JOHNSTOWN CSD CMD TOWNS               JOHNSTOWN CSD- TAX COLLE 1 SIR BILLS CIRCLE- SUIT JOHNSTOWN NY 12095
JOHNSTOWN REGIONAL SEWAGE             410 MAIN STREET JOHNSTOWN PA 15907
JOHNSTOWN S.D./JOHNSTOWN              BERKHEIMER ASSOCIATES 50 N SEVENTH ST. BANGOR PA 18013
JOHNSTOWN TOWN                        JOHNSTOWN TOWN - TAX COL 2753 STATE HWY 29 JOHNSTOWN NY 12095
JOHNSTOWN TOWN                        ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
JOHNSTOWN TOWN                        JOHNSTWN TWN TREASURER 32 235TH AVENUE CUMBERLAND WI 54829



Epiq Corporate Restructuring, LLC                                                                  Page 657 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 683 of 1490
Claim Name                             Address Information
JOHNSTOWN TOWNSHIP                     JOHNSTOWN TOWNSHIP - TRE PO BOX 188 DELTON MI 49046
JOINER PLUMBING SERVICES               MICHAEL JOINER PLUMBING SERVICES, INC. 2030 OLD COAL CITY ROAD PELL CITY AL
                                       35125
JOINER, NANCY                          ADDRESS ON FILE
JOINT INSURANCE ASSOCIATION            170 W RIDGELY ROAD SUITE 230 LUTHERVILLE MD 21093
JOKIC, FRANK                           ADDRESS ON FILE
JOLENE AMES, ET AL.                    STEPHEN S TALT, ESQUIRE 2596 MISSION, SUITE 310 SAN MARINO CA 91108
JOLLY, CHRISTOPHER                     ADDRESS ON FILE
JOLLY, PATRICIA                        ADDRESS ON FILE
JOLYNN SISK                            ADDRESS ON FILE
JON D. CURTIS                          ADDRESS ON FILE
JON DARREL STROUD &                    ADDRESS ON FILE
JON DUNCAN & MELISSA                   ADDRESS ON FILE
JON M APPLEGET                         ADDRESS ON FILE
JON M WINGERT                          ADDRESS ON FILE
JON R. CRASE CONSTRUCTION, INC.        164 GILMAN AVENUE CAMPBELL CA 95008
JON WALKOWSKI &                        ADDRESS ON FILE
JON WRIGHT ROOFING                     1915 PETERS RD., SUITE 310 IRVING TX 75061
JONAH BARNHILL                         ADDRESS ON FILE
JONATHAN A BAYNES                      ADDRESS ON FILE
JONATHAN ANDREWS & DEBRA               ADDRESS ON FILE
JONATHAN CARLISLE &                    ADDRESS ON FILE
JONATHAN EDUARDO PICHARD               ADDRESS ON FILE
JONATHAN GINEO                         ADDRESS ON FILE
JONATHAN J PAUL                        ADDRESS ON FILE
JONATHAN K LAYLAND                     ADDRESS ON FILE
JONATHAN KELLY                         ADDRESS ON FILE
JONATHAN KISH                          JONATHAN PAUL KISH 5017 HILDRETH CT. CONCORD NC 28025
JONATHAN KOLLSTEDT                     ADDRESS ON FILE
JONATHAN LOUIS                         ADDRESS ON FILE
JONATHAN S GRAY                        RICHARE BIIIIN, ESQ. ATTORNEY AT LAW 812 BENNETT AVENUE MEDFORD OR 97504
JONATHAN S MILDER                      ADDRESS ON FILE
JONATHAN STRATTON                      ADDRESS ON FILE
JONATHAN WRIGHT &                      HOLLY WRIGHT 830 HIGHLAND RD FRANKFORT IL 60423
JONATHAN YERBY &                       SHARON B YERBY 2724 CANYON CREST CT ARLINGTON TX 76006
JONATHANS LANDING POA, INC.            2400 CENTERPARK WEST DRIVE # 175 WEST PALM BEACH FL 33409
JONES & ASSOCIATES                     LBJ HOME IMPROVEMENT, LLC LBJ HOME IMPROVEMENT, LLC 701 EAST 40TH STREET
                                       LUBBOCK TX 79404
JONES & CO INSURORS                    1358 E KINGSLEY STE E SPRINGFIELD MO 65804
JONES & JONES HOME IMPROVEMENT         WILLIAM R. JONES 404 BELL STREET ENFIELD NC 27823
JONES APPRAISAL                        323 WARWICK STREET SAINT PAUL MN 55105
JONES CONSTRUCTION COMPANY             BOBBY L JONES P O BOX 8065 CHATTANOOGA TN 37414
JONES COUNTY                           JONES COUNTY - TAX COLLE P O BOX 87 TRENTON NC 28585
JONES COUNTY                           JONES COUNTY-TAX COMMISS PO BOX 417 GRAY GA 31032
JONES COUNTY                           JONES COUNTY - TREASURER PO BOX 79 ANAMOSA IA 52205
JONES COUNTY APPRAISAL DISTRICT        PO BOX 348 ANSON TX 79501
JONES COUNTY C/O APPR DI               JONES CAD - TAX COLLECTO P O BOX 348 ANSON TX 79501
JONES COUNTY CHANCERY CLERK            415 N 5TH AVE LAUREL MS 39440
JONES COUNTY CHANCERY CLERK OF         COURT 101 N COURT ST STE D ELLISVILLE MS 39437



Epiq Corporate Restructuring, LLC                                                                  Page 658 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 684 of 1490
Claim Name                             Address Information
JONES COUNTY SCHOOL DISTRICT           5204 US-11 ELLISVILLE MS 39437
JONES COUNTY TAX COLLECTOR             101 N COURT ST ELLISVILLE MS 39437
JONES COUNTY TAX COLLECTOR             LAUREL OFFICE 501 N 5TH AVE LAUREL MS 39440
JONES COUNTY TAX COMMISSIONER          166 INDUSTRIAL BLVD GRAY GA 31032
JONES COUNTY-ELLISVILLE                JONES COUNTY-TAX COLLECT 101 N COURT ST ELLISVILLE MS 39437
JONES COUNTY-LAUREL                    JONES COUNTY-TAX COLLECT PO BOX 511 LAUREL MS 39441
JONES EWING DOBBS &                    TAMPLIN INS AGENCY PO BOX 1214 COVERGTON GA 30015
JONES HERITAGE REALTORS                BRIAN K JONES 915 N BROADWAY PITTSBURG KS 66762
JONES INS                              1507 WASHINGTON ST DURHAM NC 27701
JONES INS AGENCY INC                   1010 CENTRAL AVE NEBRASKA CITY NE 68410
JONES INSURANCE ADVISORS               2801 FLIGHT SAFETY DR VERO BEACH FL 32960
JONES LANG LASALLE BROKERAGE INC       71700 TREASURY CENTER 71700 TREASURY CENTER CHICAGO IL 60694-1700
JONES PAINTING                         H. GLENN JONES JR 123 CHURCHVIEW LANE MADISON VA 22727
JONES REAL ESTATE                      APPRAISALS LLC 1560 S EUFAULA AVE EUFAULA AL 36027
JONES TEAM LLC                         520 SOUTH WASHINGTON ST SAINT CROIX FALLS WI 54024
JONES WALKER                           201 ST CHARLES AVE 50TH FLR NEW ORLEANS LA 70170-5100
JONES WHITAKER, ROBIN                  ADDRESS ON FILE
JONES, AMANDA                          ADDRESS ON FILE
JONES, BARBARA                         ADDRESS ON FILE
JONES, BRIAN                           ADDRESS ON FILE
JONES, BYRAN                           ADDRESS ON FILE
JONES, BYRON                           ADDRESS ON FILE
JONES, CANAAN                          ADDRESS ON FILE
JONES, CHRISTOPHER                     ADDRESS ON FILE
JONES, CONNIE                          ADDRESS ON FILE
JONES, COURTNEY                        ADDRESS ON FILE
JONES, CYNTHIA                         ADDRESS ON FILE
JONES, DAMON                           ADDRESS ON FILE
JONES, DANAH                           ADDRESS ON FILE
JONES, DAPHNEY                         ADDRESS ON FILE
JONES, DEL                             ADDRESS ON FILE
JONES, DIAMOND                         ADDRESS ON FILE
JONES, EARL                            ADDRESS ON FILE
JONES, ERIC                            ADDRESS ON FILE
JONES, INGRID                          ADDRESS ON FILE
JONES, JAMIA                           ADDRESS ON FILE
JONES, JAMIE                           ADDRESS ON FILE
JONES, JANICE                          ADDRESS ON FILE
JONES, JENNIFER                        ADDRESS ON FILE
JONES, JENNIFER                        ADDRESS ON FILE
JONES, JENNIFER                        ADDRESS ON FILE
JONES, JENNIFER                        ADDRESS ON FILE
JONES, JUDY                            ADDRESS ON FILE
JONES, KEITH                           ADDRESS ON FILE
JONES, KENDRA                          ADDRESS ON FILE
JONES, KENESHA                         ADDRESS ON FILE
JONES, KENNETH                         ADDRESS ON FILE
JONES, KEVIN                           ADDRESS ON FILE
JONES, KYONNA                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 659 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 685 of 1490
Claim Name                              Address Information
JONES, LATIA                            ADDRESS ON FILE
JONES, LATRICE                          ADDRESS ON FILE
JONES, MITCHELL                         ADDRESS ON FILE
JONES, NICHOLE                          ADDRESS ON FILE
JONES, OGREITA                          ADDRESS ON FILE
JONES, PAVALIN                          ADDRESS ON FILE
JONES, RAFAEL                           ADDRESS ON FILE
JONES, RAYMOND                          ADDRESS ON FILE
JONES, ROBERT                           ADDRESS ON FILE
JONES, ROBIN                            ADDRESS ON FILE
JONES, RONALD                           ADDRESS ON FILE
JONES, SANDRA                           ADDRESS ON FILE
JONES, SARAH                            ADDRESS ON FILE
JONES, SHEILA                           ADDRESS ON FILE
JONES, SHERWIN                          ADDRESS ON FILE
JONES, SHONTE                           ADDRESS ON FILE
JONES, SIERRA                           ADDRESS ON FILE
JONES, STEFANI                          ADDRESS ON FILE
JONES, TAKIYAH                          ADDRESS ON FILE
JONES, TAMIKA                           ADDRESS ON FILE
JONES, THYROSIA                         ADDRESS ON FILE
JONES, VERONICA                         ADDRESS ON FILE
JONES, VONDA                            ADDRESS ON FILE
JONES, WILLIAM                          ADDRESS ON FILE
JONES, WOLF & KAPASI LLC                375 PASSAIC AVE FAIRFIELD NJ 07004
JONES-DOVE, KENISHA                     ADDRESS ON FILE
JONES-EVANS, TANYA                      ADDRESS ON FILE
JONES-FRANK, JAIMEE                     ADDRESS ON FILE
JONES-MOYER, CAPRICE                    ADDRESS ON FILE
JONESBORO CITY                          JONESBORO CITY-TAX COLLE 124 NORTH AVENUE JONESBORO GA 30236
JONESBORO TOWN                          JONESBORO TOWN - TAX COL P. O. BOX 610 JONESBORO LA 71251
JONESBOROUGH CITY                       JONESBOROUGH-TAX COLLECT 123 BOONE ST JONESBOROUGH TN 37659
JONESBURG                               JONESBURG CITY - COLLECT P.O. BOX 256 JONESBURG MO 63351
JONESFIELD TOWNSHIP                     JONESFIELD TWP - TREASUR PO BOX 5 MERRILL MI 48637
JONESPORT TOWN                          JONESPORT TOWN - TAX COL 70 SNARE CREEK LANE JONESPORT ME 04649
JONESTOWN BORO                          LEBANON COUNTY - TREASUR 400 S. 8TH ST. RM 103 LEBANON PA 17042
JONESVILLE CITY                         JONESVILLE CITY - TREASU P O BOX 785, CITY HALL JONESVILLE SC 29353
JONESVILLE CITY                         JONESVILLE CITY - TREASU 265 E. CHICAGO STREET JONESVILLE MI 49250
JONESVILLE TOWN                         JONESVILLE TOWN - TREASU 842 PARK STREET JONESVILLE VA 24263
JONESVILLE TOWN                         JONESVILLE TOWN - COLLEC 1503 NC HIGHWAY 67 JONESVILLE NC 28642
JONESVILLE TOWN                         JONESVILLE TOWN - COLLEC P O BOX 428 JONESVILLE LA 71343
JONNIE FRANKLIN STURKEY JR.             4983 MT CARMEL RD. WALTERBORO SC 29488
JORDAL AGENCY INC                       1538 RT 9 NO CAPE MAY CH NJ 08210
JORDAL INSURANCE AGENCY                 PO BOX 838 CAPE MAY COURT HOUSE NJ 08210
JORDAN APPRAISALS INC                   8120 GARDEN OAKS DR GARDEN RIDGE TX 78266
JORDAN HYDEN WOMBLE CULBRETH & HOLZER   USE THIS 60603470 500 N SHORELINE SUITE 612 CORPUS CHRISTI TX 78401
PC
JORDAN INS AGENCY                       2742 SW 8TH ST 218 MIAMI FL 33135
JORDAN KAUFMAN KCTTC                    PO BOX 541004 LOS ANGELES CA 90054-1004



Epiq Corporate Restructuring, LLC                                                                   Page 660 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57          Main Document
                                                 Pg 686 of 1490
Claim Name                           Address Information
JORDAN PRICE WALL GRAY               JONES & CARLTON, PLLC 1951 CLARK AVENUE RALEIGH NC 27605
JORDAN PRICE WALL GRAY JONES &       CARLTON PLLC PO BOX 10669 RALEIGH NC 27605
JORDAN REAL ESTATE                   RENEE JORDAN 1038 FIRST STREET BENICIA CA 94510
JORDAN RESTORATION, INC.             MICHAEL E MALONE 1122 TRIPP RD., STE B MESQUITE TX 75150
JORDAN TAX SERVICE INC               7100 BAPTIST ROAD BETHEL PARK PA 15102
JORDAN TAX SERVICE INC               102 RAHWAY RD MCMURRAY PA 15317
JORDAN TAX SERVICE INC               102 RAHWAY RD MCMURRY PA 15317
JORDAN TOWNSHIP                      TAX COLLECTION 48 WEST 3RD STREET WILLIAMSPORT PA 17701
JORDAN TOWNSHIP                      JORDAN TWP - TAX COLLECT 411 E MAHANTONGO CREEK R HERNDON PA 17830
JORDAN TOWNSHIP                      JORDAN TOWNSHIP - TREASU PO BOX 385 EAST JORDAN MI 49727
JORDAN TYREE CONST                   1011 GREEN HILL DR BONNE TERRE MO 63628
JORDAN VILLAGE                       JORDAN VILLAGE - CLERK PO BOX 561 JORDAN NY 13080
JORDAN, DARCY                        ADDRESS ON FILE
JORDAN, DEANDRE                      ADDRESS ON FILE
JORDAN, DIAVONNI                     ADDRESS ON FILE
JORDAN, JANAYA                       ADDRESS ON FILE
JORDAN, STEPHANIE                    ADDRESS ON FILE
JORDAN-ELBRIDGE C S (LYS             JORDAN-ELBRIDGE C S-RECE 9 NORTH CHAPPELL ST JORDAN NY 13080
JORDAN-ELBRIDGE C S (TN-             JORDAN-ELBRIDGE CS-RECEI 9 NORTH CHAPPELL ST JORDAN NY 13080
JORDAN-ELBRIDGE CS (CM               JORDAN-ELBRIDGE CS-RECEI 9 NORTH CHAPPELL ST JORDAN NY 13080
JORDAN-ELBRIDGE CS (VAN              JORDAN-ELBRIDGE CS-RECEI 9 NORTH CHAPPELL ST JORDAN NY 13080
JORDANS HOME BUILDING                LLC PO BOX 3393 HUEYTOWN AL 35023
JORDEN HYDEN WOMBLE                  ADDRESS ON FILE
JORGE & JULIA CRISTIN &              ADDRESS ON FILE
JORGE A CAUSO                        ADDRESS ON FILE
JORGE A VALDEZ HINOJOSA              ADDRESS ON FILE
JORGE ALFREDO RANGEL                 ADDRESS ON FILE
JORGE ALFREDO VALENCIA               ADDRESS ON FILE
JORGE ALTAMIRANO                     ADDRESS ON FILE
JORGE DEJESUS ESPARZA                ADDRESS ON FILE
JORGE DIAZ & IDANIA                  ADDRESS ON FILE
JORGE DOMINGUEZ                      BRENT F. VULLINGS, ESQ. VULLINGS LAW GROUP, LLC 3953 RIDGE PIKE, SUITE 102
                                     COLLEGEVILLE PA 19426
JORGE E HERNANDEZ                    ADDRESS ON FILE
JORGE I .CORTES                      HUDDLESTON LAW OFFICES BRIAN HUDDLESTON 4527 EAST 91ST STREET TULSA OK 74137
JORGE L. ORTIZ BERRIOS               ADDRESS ON FILE
JORGE PEREZ VAZQUEZ                  ADDRESS ON FILE
JOSARA BISHOP                        GARY M. SMITH MOUNTAIN STATE JUSTICE, INC. 1031 QUARRIER STREET, SUITE 200
                                     CHARLESTON WV 23501
JOSE & KATHLEEN URQUIZA              ADDRESS ON FILE
JOSE & MARITZA MENDEZ                ADDRESS ON FILE
JOSE A CARRASQUILLO                  ADDRESS ON FILE
JOSE A DIAZ COLON                    ADDRESS ON FILE
JOSE A GUZMAN                        ADDRESS ON FILE
JOSE A ONDARZA                       ADDRESS ON FILE
JOSE A PRIETO SR                     ADDRESS ON FILE
JOSE A RODRIGUEZ                     ADDRESS ON FILE
JOSE A. GARCIA                       ADDRESS ON FILE
JOSE A. RIVERA PEREZ                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 661 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 687 of 1490
Claim Name                               Address Information
JOSE A. RIVERA RIVERA                    ADDRESS ON FILE
JOSE ALVARADO                            ADDRESS ON FILE
JOSE ANTONIO GOMEZ RODRIGUEZ             ADDRESS ON FILE
JOSE BRILLON KRAUSSE                     ADDRESS ON FILE
JOSE CABRERA & ESTATE OF                 ADDRESS ON FILE
JOSE CENTENO                             ADDRESS ON FILE
JOSE CEPEDA                              ADDRESS ON FILE
JOSE CORDERO & MAGALY                    ADDRESS ON FILE
JOSE D URIOSTE                           ADDRESS ON FILE
JOSE D. REVERON PADIN                    ADDRESS ON FILE
JOSE DANIEL REYES                        ADDRESS ON FILE
JOSE DORAN                               ADDRESS ON FILE
JOSE F. CONTRERAS                        ADDRESS ON FILE
JOSE FLOOR FINISHERS                     1039 BEAVER BEND RD HOUSTON TX 77088
JOSE FRANCO &                            ADDRESS ON FILE
JOSE GARCED                              ADDRESS ON FILE
JOSE GARCIA &                            ADDRESS ON FILE
JOSE GONZALES III                        ADDRESS ON FILE
JOSE GONZALEZ ROOFING                    JOSE GONZALEZ 2820 MOORE CORPUS CHRISTI TX 78407
JOSE H. JIMENEZ, ET AL.                  SUSAN PERSAUD, ESQ. LAW OFFICES OF SUSAN N. PERSAUD, PLLC 220 OLD COUNTRY
                                         ROAD, SUITE 200 MINEOLA NY 11501
JOSE HERNANDEZ                           ADDRESS ON FILE
JOSE HERNANDEZ & JUAN &                  ADDRESS ON FILE
JOSE J. ESTEVEZ, ET AL.                  SANDRA GALVAN, ESQ. LAW OFFICE OF SANDRA GALVAN, LLC 17 ARCADIAN AVENUE, SUITE
                                         204 PARAMUS NJ 07652
JOSE L FREITAS                           ADDRESS ON FILE
JOSE L. DUQUE                            ADDRESS ON FILE
JOSE L. SEGURA                           ADDRESS ON FILE
JOSE LAGO                                ADDRESS ON FILE
JOSE LARA &                              ADDRESS ON FILE
JOSE LATOUR & WATSON FAM                 ADDRESS ON FILE
JOSE LOPEZ DOMENECH                      ADDRESS ON FILE
JOSE LUERA &                             ADDRESS ON FILE
JOSE LUIS QUINONES ORTEGA                ADDRESS ON FILE
JOSE LUIS REYES                          ADDRESS ON FILE
JOSE M. CRUZ, JR.                        DAVID M MEDEARIS SULLINS JOHNSTON ROHRBACH & MAGERS 3200 SOUTHWEST FREEWAY,
                                         SUITE 2200 HOUSTON TX 77027
JOSE MADRIGAL                            ADDRESS ON FILE
JOSE MALDONADO                           ADDRESS ON FILE
JOSE MARTINEZ                            159 LUTHER ST HOUSTON TX 77076
JOSE MARTINEZ CONST INC                  132 BENNINGTON ST EAST BOSTON MA 02128
JOSE MORENO CONSTRUCTION                 JOSE CRESCENCIO MORENO AGUILAR 7446 WOOD OAK DR HOUSTON TX 77040
JOSE O. MERCADO                          BREEN LAW FIRM DAVID H. BREEN 1341 44TH AVENUE NORTH SUITE 200 MYRTLE BEACH SC
                                         29577
JOSE OVIEDO REMODELING                   9414 SANDRA ST HOUSTON TX 77016
JOSE PACHECO &                           ADDRESS ON FILE
JOSE PEREZ                               ADDRESS ON FILE
JOSE PONCE &                             ADDRESS ON FILE
JOSE QUINTANA                            ADDRESS ON FILE
JOSE R FERNANDEZ DBA F & D CONTRACTORS   6999 MCPHERSON SUITE 321 LAREDO TX 78041


Epiq Corporate Restructuring, LLC                                                                  Page 662 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 688 of 1490
Claim Name                            Address Information
JOSE R PEREZ PA                       ADDRESS ON FILE
JOSE RAMIREZ TRIMMASTERS INC          JOSE RAMIREZ 4426 SW TABOR ST PT.ST. LUCIE FL 34953
JOSE RAYA CRUZ                        ADDRESS ON FILE
JOSE RODRIGUEZ AND                    ADDRESS ON FILE
JOSE S CASTELLO INS AGY               701 DARTMOUTH STREET SOUTH DARTMOUTH MA 02748
JOSE S. CASTELLO INS AGY              1817 ACUSNET AVENUE NEW BEDFORD MA 02746
JOSE SANTOS                           ADDRESS ON FILE
JOSE SILVERA AND                      CORNELIA SILVERA 1743 LAKE SIDE AVE DAVENPORT FL 33837
JOSE VALDEZ REMODELING                ADDRESS ON FILE
JOSE VALENCIA                         ADDRESS ON FILE
JOSE'S YARD MAINTENANCE &             LANDSCAPING SERVICES P.O.BOX 40 PINOLE CA 94564
JOSEPH & SONS                         JOSEPH F. DESROSIERS JOSEPH F. DESROSIERS 63 OLD PLYMOUTH RD. SAGAMORE BEACH
                                      MA 02562
JOSEPH A BELDSOE III TRUSTEE          PO BOX 2179 MEMPHIS TN 38101
JOSEPH A BRUNO & ASSOCS               475 WHITE PLAINS RD 15 EASTCHESTER NY 10709
JOSEPH A MARCELIN                     ADDRESS ON FILE
JOSEPH A. COLEMAN, JR.                PRO SE JOSEPH COLEMAN 4382 OAKLEAF CIRCLE DECATUR GA 30034
JOSEPH A. LIGOTTI, JR. AND PAULA      FISHER LEGAL CHAZ ROBERT FISHER 217 HANOVER STREET #184 BOSTON MA 02113
LIGOTTI
JOSEPH ALAN KELLY                     ADDRESS ON FILE
JOSEPH AND BERTHA LUCERO              CROWLEY & GRIBBLE, P.C. CLAYTON E.CROWLEY, ESQ 300 CENTRAL AVENUE SW, SUITE
                                      3500 ALBUQUERQUE NM 87102
JOSEPH BLACK TRUSTEE                  PO BOX 846 SEYMOUR IN 47274
JOSEPH BRUNEAU                        ADDRESS ON FILE
JOSEPH CURLEY AND                     ADDRESS ON FILE
JOSEPH DAVIS                          ADDRESS ON FILE
JOSEPH DE LA ROSA, JR.                NELSON W. GOODELL, ESQ. THE GOODELL LAW FIRM 5 THIRD STREET, SUITE 1100 SAN
                                      FRANCISCO CA 94103
JOSEPH DE MARTINO                     ADDRESS ON FILE
JOSEPH DEL BUONO, INC.                J. DEL BUONO JAMES DEL BUONO 216 E 4TH AVENUE CONSHOHOCKEN PA 19428
JOSEPH DEMOTT                         ADDRESS ON FILE
JOSEPH DSOUZA & MARIA                 ADDRESS ON FILE
JOSEPH E DONAHUE III                  ADDRESS ON FILE
JOSEPH E SOLAN JR                     ADDRESS ON FILE
JOSEPH EDWARD MURPHY                  ADDRESS ON FILE
JOSEPH F KOCH                         ADDRESS ON FILE
JOSEPH F MULLANEY JR                  ADDRESS ON FILE
JOSEPH GALICIA                        ADDRESS ON FILE
JOSEPH H MCGLONE INC                  PO BOX 220 BARRINGTON NJ 08007
JOSEPH H TYSON & COMPANY              P O BOX 643 MEDIA PA 19063
JOSEPH HOLLANDER & CRAFT LLC          500 N MARKET ST WICHITA KS 67214
JOSEPH IRIZARRI & DAISY               ADDRESS ON FILE
JOSEPH J LOMBARD                      ADDRESS ON FILE
JOSEPH J. HALL                        ADDRESS ON FILE
JOSEPH J. MANCUSO, P.A.               262 WILSHIRE BLVD CASSELBERRY FL 32707
JOSEPH JABLONSKI                      ADDRESS ON FILE
JOSEPH JORGENSEN                      ADDRESS ON FILE
JOSEPH KRAR & ASSOCS INC              PO BOX 580 SOUTHINGTON CT 06489
JOSEPH L RANIERI TOWN CLERK           1000 WOODS ROAD SOLVAY NY 13209-1545
JOSEPH LACOUR SR.                     ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 663 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 689 of 1490
Claim Name                            Address Information
JOSEPH LEWIS KRINER &                 ADDRESS ON FILE
JOSEPH M BLACK TRUSTEE                P.O. BOX 20 SEYMOUR IN 47274-0020
JOSEPH M MUNDY & KELLY M              ADDRESS ON FILE
JOSEPH M SHIMP                        ADDRESS ON FILE
JOSEPH M TOBIN PC                     (DBA TOBIN & MELIEN) 45 COURT ST #1 NEW HAVEN CT 06511
JOSEPH M WILLIAMS                     ADDRESS ON FILE
JOSEPH MIER & ASSOCIATES              906 CM FAGAN DR STE A4 HAMMOND LA 70403
JOSEPH MIKE PAYNE                     ADDRESS ON FILE
JOSEPH MOORE ENTERPRISES              INC 1510 RANDOLPH ST 201 CARROLLTON TX 75006
JOSEPH MULLER                         ADDRESS ON FILE
JOSEPH NICHOLAS &                     ADDRESS ON FILE
JOSEPH OSBORNE & MELLISA              ADDRESS ON FILE
JOSEPH P CONNER JR                    ADDRESS ON FILE
JOSEPH P HERLIHY                      ADDRESS ON FILE
JOSEPH P MCCLELLAND LLC               583 EAST THIRD STREET JACKSON GA 30233
JOSEPH R. TERRANOVA, ET AL.           ROBERT E. BROWN, ESQ. THE LAW OFFICES OF ROBERT E. BROWN, P.C. 2409 RICHMOND
                                      ROAD STATEN ISLAND NY 10306
JOSEPH RAUSA &                        ADDRESS ON FILE
JOSEPH RUMFELLOW JR                   ADDRESS ON FILE
JOSEPH S OCONNOR REAL ESTATE INC      ATTN: JOSEPH OCONNOR 86 S MOUNTAIN BLVD MOUNTAIN TOP PA 18707
JOSEPH SARANDOS                       ADDRESS ON FILE
JOSEPH SHELTON                        ADDRESS ON FILE
JOSEPH STACHEL                        ADDRESS ON FILE
JOSEPH SUMPTER AND LEON GEE CO.       JOSEPH SUMPTER 1233 W. WESTMORELAND ST. PHILADELPHIA PA 19140
JOSEPH T CALLINAN                     ADDRESS ON FILE
JOSEPH T MILLER CO INC                8511 WEST CHESTER PK UPPER DARBY PA 19082
JOSEPH W HENSON AGENCY                4659 EVERHART RD 107 CORPUS CHRISTI TX 78411
JOSEPH W. LIGMAN, P.A.                15715 SOUTH DIXIE HIGHWAY SUITE 319 MIAMI FL 33157
JOSEPH, SONYA                         ADDRESS ON FILE
JOSEPH2 UNLIMITED                     3105 SABLE TRAIL ATLANTA GA 30349
JOSEPHINE ALBERTA SHIELDS             750 OLD COUNTY RD BROOKINGS OR 97415
JOSEPHINE COUNTY TAX COLLECTOR        500 NW 6TH ST., DEPT. 14 GRANTS PASS OR 97526
JOSESPH F MCHUGH AGY INC              300 1/2 BROAD STREET FLORENCE NJ 08518
JOSH & PEGGY SOMMERS &                ADDRESS ON FILE
JOSH DERR                             ADDRESS ON FILE
JOSH SMITH INS                        1119 PECAN AVE GARDENDALE AL 35071
JOSH WILLIAMSON                       ADDRESS ON FILE
JOSHM LTD.                            19962 TORRENCE AVENUE LYNWOOD IL 60411
JOSHUA A BURNETT                      ADDRESS ON FILE
JOSHUA ATKINS                         ADDRESS ON FILE
JOSHUA BASIN WATER DISTRICT           PO BOX 675 JOSHUA TREE CA 92252
JOSHUA BIENENFELD, ET AL.             RONALD H. FRESHMAN, ESQ. DOBE LAW GROUP, APC 2372 S.E. BRISTOL ST., 2ND FLOOR
                                      NEWPORT BEACH CA 92660
JOSHUA BLAKE                          ADDRESS ON FILE
JOSHUA CAULDER                        ADDRESS ON FILE
JOSHUA CONSTRUCTION CORP              109-27 113 ST S OZONE PARK NY 11420
JOSHUA COON                           ADDRESS ON FILE
JOSHUA JAMES FORSYTHE                 ADDRESS ON FILE
JOSHUA MOSS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 664 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 690 of 1490
Claim Name                               Address Information
JOSHUA SCOTT NORS &                      ADDRESS ON FILE
JOSHUA THOMPSON III                      ADDRESS ON FILE
JOSHUA W HICKS                           ADDRESS ON FILE
JOSROD ROOFING                           JOSE RODRIGUEZ JOSE RODRIGUEZ 8034 CULEBRA RD. SAN ANTONIO TX 78251
JOSSELYN TIRADO                          ADDRESS ON FILE
JOSUE CONSTRUCTION INC                   299 S MAIN STREET FALL RIVER MA 02721
JOSUE ENOC GARCIA                        ADDRESS ON FILE
JOUBERT CONSTRUCTION CORPORATION LLC     DON HARPER 28843 BALMORAL WAY FARMINGTON HILLS MI 48334
JOUBERT, DESHERICK                       ADDRESS ON FILE
JOUBERT, TASHONA                         ADDRESS ON FILE
JOURDANTON CITY                          JOURDANTON CITY - COLLEC 1604 STATE HIGHWAY 97 EA JOURDANTON TX 78026
JOURNEY INS GROUP                        32 MOCKINGBIRD LANE WOODBINE NJ 08270
JOVANOVIC-FETAHOVIC, BRANKA              ADDRESS ON FILE
JOY HILL                                 ADDRESS ON FILE
JOY INSURANCE                            2531 NW 72 AVE B MIAMI FL 33122
JOY NOECKER                              ADDRESS ON FILE
JOYCE BOGARD                             ADDRESS ON FILE
JOYCE BRADLEY BABIN TRUSTEE              PO BOX 8064 LITTLE ROCK AR 72203
JOYCE BREAUX                             ADDRESS ON FILE
JOYCE DEASON & ASSOCIATES                PO BOX 58281 NASHVILLE TN 37205
JOYCE GOODMAN-GUENTHER, P.A.             10723 SW 104 STREET MIAMI FL 33176
JOYCE H WARD                             ADDRESS ON FILE
JOYCE HERNDON & GARY GARRARD PTR         107 PARK AVENUE WARNER ROBINS GA 31088
JOYCE M CARMINE AND                      ADDRESS ON FILE
JOYCE M JANTO &                          ADDRESS ON FILE
JOYCE MCNEE                              ADDRESS ON FILE
JOYE ROOFING LLC                         5552 SYLVAN DRIVE COLUMBIA SC 29206
JOYFIELD TOWNSHIP                        JOYFIELD TOWNSHIP - TREA PO BOX 256 BENZONIA MI 49616
JP CAPITAL AND INSURANCE                 INC 407 E 2ND ST JACKSON GA 30233
JP MAGUIRE &                             JOHN & MARY LAWSON 266 BROOKSIDE RD WATERBURY CT 06708
JP MORGAN CHASE                          ATTN: ARAT APIK 383 MADISON AVENUE 8TH FLOOR NEW YORK NY 10179
JP MORGAN CHASE BANK NA                  WSS GLOBAL FEE BILLING PO BOX 26040 NEW YORK NY 10087-6040
JP PERRY INS                             3342 KORI RD JACKSONVILLE FL 32257
JP ROOFING &                             VICTOR SERPAS 5007 GETTYSBURG AVE CHINO CA 91710
JPK CAPITAL LTD                          ATTN: JIM KENNEDY 15255 S 94TH AVE SUITE 500 ORLAND PARK IL 60462
JPK, CAPITAL LTD                         11512 WEST 183RD STREET SUITE SE ORLAND PARK IL 60467
JPMORGAN CHASE BANK, N.A.                ATTN: LEASE ADMINISTRATION MANAGER 1111 POLARIS PARKWAY MAIL CODE OH1-0241
                                         COLUMBUS OH 43240
JPMORGAN SECURITIES LLC (INVEST MGMT.)   ATTN MR. CARLOS MAURICIO HERNANDEZ, MBA CHIEF EXECUTIVE OFFICER 277 PARK
                                         AVENUE NEW YORK NY 10172-0003
JPRESTON CONTRACTING & D                 1338 W 1ST PLACE MESA AZ 85201
JPRO LLC                                 JOSH A HARTSELL 208 OAK GROVE STREET LOCUST NC 28097
JPS HOME MAINTENANCE & REPAIR, LLC       116 MANTUA PIKE WEST DEPTFORD NJ 08051
JQ ALUMINUM SERVICES COR                 1260 NW 38 ST MIAMI FL 33142
JQD, LLC (DBA PRO SOLUTIONS)             P.O. BOX 311 PITTSBURG CA 94565
JR CONTRACTOR LLC                        URB MIRAFLORES CALLE ROSA 20 COAMO PR 00769
JR PREWITT & ASSOCIATES                  P O BOX 55088 BIRMINGHAM AL 35255
JR PREWITT & ASSOCS                      2146 HIGHLAND AVE BIRMINGHAM AL 35205
JRC SERVICES OF CENT FLA                 JAMES RICCI 1087 PRESCOTT BLVD DELTONA FL 32738



Epiq Corporate Restructuring, LLC                                                                     Page 665 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 691 of 1490
Claim Name                             Address Information
JRL ALUMINUM SERVICES, INC.            JOHN R LEBRUN JOHN R LEBRUN 1304 NE 24TH STREET JENSEN BEACH FL 34957
JRS CONSTRUCTION                       PO BOX 364 THOMASVILLE AL 36784
JRT GREEN MAINTENANCE LLC              JULIO R. TORRES ZAVALETA 14241 SW 94TH CIRL. LANE 103 MIAMI FL 33186
JRW CONTRACTING LLC                    PO BOX 180909 UTICA MI 48318
JS CONSTRUCTION CONSULTANTS            4614 NE 67TH STREET KANSAS CITY MT 64119
JS PROPERTY MANAGEMENT LLC             21406 QUARTER COVE MT DORA FL 32757
JS REED CONSTRUCTION LLC               JEFFREY S REED 4919 OAK LN ORANGE TX 77632
JSB CONSTRUCTION INC                   40803 EVERGREEN AVE NORTH BRANCH MN 55056
JSDC LAW OFFICES                       134 SIPE AVENUE HUMMELSTOWN PA 17036
JSF INS AGENCY                         7551 WILES RD STE 102 CORAL SPRINGS FL 33067
JSR CONSTRUCTION                       EFRAIN BARAZZA 81 SINAI DR. CURRIE NC 28435
JT LEGAL GROUP APC                     801N BRAND BLVD STE 1130 GLENDALE CA 91203
JT REO MANAGEMENT                      TWIN METRO REALTY LLC P.O. BOX 241417 APPLE VALLEY MN 55124
JT SMALLWOOD TAX COLLECTOR             716 RICHARD ARRINGTON BLVD ROOM 160 BIRMINGHAM AL 35203
JTC AND INS                            53 KEARNY AVE KEARNY NJ 07032
JTD CONTRACTING AND                    VICTORIA PIETRZAK 361 BAHIA COURT LONGWOOD FL 32779
JTE CONSTRUCTION                       JASON ERMIS 600 N ARKANSAS ST SEYMOUR TX 76380
JTI INSURANCE AGENCY                   1565 GLENNS BAY ROAD SURFSIDE BEACH SC 29575
JTJ CONSTRUCTION CO INC                486 MARBLE QUARRY RD TALLADEGA AL 35160
JTL HOME IMPROVEMENTS                  LLC 353 GODSHALL RD SOUDERTON PA 18964
JTO CONTRACTING LLC                    106 COMMERCE ST 103 LAKE MARY FL 32746
JTR ROOFING & KARI                     & DENNIS HARVIEUX 11200 STILWATER BLVD SUI LAKE ELMO MN 55042
JUAB COUNTY                            JUAB COUNTY-TREASURER 160 NORTH MAIN ST NEPHI UT 84648
JUAN & SANDRA GIL                      ADDRESS ON FILE
JUAN B RIZO                            ADDRESS ON FILE
JUAN BELLON                            ADDRESS ON FILE
JUAN BENITEZ QUINONES                  ADDRESS ON FILE
JUAN CARLOS RAMIREZ                    ADDRESS ON FILE
JUAN DE DIOS GARCIA                    ADDRESS ON FILE
JUAN FERNANDEZ                         ADDRESS ON FILE
JUAN HEARD, LATAWN HEARD, ET AL.       ROBIN F. REYNOLDS, P.C. ROBIN F. REYNOLDS, ESQ 139 SOUTH BROADNAX STREET
                                       DADEVILLE AL 36853
JUAN M RODRIGUEZ TORRES                ADDRESS ON FILE
JUAN MANUEL CORONA                     ADDRESS ON FILE
JUAN MATA DRYWALL                      ADDRESS ON FILE
JUAN MEJIA                             ADDRESS ON FILE
JUAN PANTOJA                           ADDRESS ON FILE
JUAN RODRIGUEZ & MELBA                 ADDRESS ON FILE
JUAN RODRIGUEZ AND                     ADDRESS ON FILE
JUAN RODRIGUEZ-MOJICA, ET AL.          HECTOR FIGUEROA VINCENTY BUFETE DEL PUEBLO P.S.C. EDIFICIO NORFE 201 AVE. 65
                                       DE INFANTERIA 714 RIO PIEDRAS PR 00924
JUAN ROJAS                             ADDRESS ON FILE
JUAN ROMERO                            ADDRESS ON FILE
JUANA M HERNANDEZ                      ADDRESS ON FILE
JUANA PELAEZ &                         ADDRESS ON FILE
JUANA VILLEGAS                         ADDRESS ON FILE
JUANIATA TOWNSHIP                      ADDRESS ON FILE
JUANITA MARTIN                         ADDRESS ON FILE
JUAREZ, ADAM                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 666 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 692 of 1490
Claim Name                             Address Information
JUAREZ, CARLOS                         ADDRESS ON FILE
JUAREZ, VICTORIA                       ADDRESS ON FILE
JUBAE MUJAHID, ET AL.                  JUBAR MUJAHID, PRO SE 72 OAKFIELD AVENUE FREEPORT NY 11520
JUDA J. EPSTEIN, ATTN AT LAW           3543 MAIN STREET SECOND FLOOR BRIDGEPORT CT 06606
JUDA, ESKEW & ASSOCIATES, P.A          8211 W.BROWARD BOULEVARD PH-1 PLANTATION FL 33324
JUDE, SARA                             ADDRESS ON FILE
JUDGE GROUP                            PO BOX 820120 PHILADELPHIA PA 19182
JUDITH BASIN COUNTY                    JUDITH BASIN COUNTY TREA PO BOX 427 STANFORD MT 59479
JUDITH HANSCOM                         ADDRESS ON FILE
JUDITH HARRIS AND TRACY                ADDRESS ON FILE
JUDITH KERN &                          ADDRESS ON FILE
JUDITH KIMBRELL                        ADDRESS ON FILE
JUDY HOLDER INS INC                    288 N IRONWOOD 111 APACHE JUNCTION AZ 85120
JUDY LITTLE                            ADDRESS ON FILE
JUDY LYNN RASMUS-DREES, ET AL.         DENNIS J. NAUGHTON NAUGHTON LAW FIRM 1080 9TH AVENUE, 1ST FLOOR MARION IA
                                       52302
JULES MINNE INS AGENCY                 10210 FRANKFORD 200 LUBBOCK TX 79424
JULIA & WILLIAM MCDONALD               ADDRESS ON FILE
JULIA C JEWELL &                       JOHN JEWELL 2423 NETHERWOOD CT PEARLAND TX 77584
JULIA CLARKE SPATARO INS               AGENCY INC 1925 DAVINA ST HENDERSON NV 89074
JULIA DAVIS LAW FIRM, LLC              409 S. PROSPECT SUITE F BLOOMINGTON IL 61704
JULIA E PARSONS                        ADDRESS ON FILE
JULIA LENKOFF & LANA &                 KURT GIES PO BOX 1115 OAKLAND FL 34760
JULIA PACE                             ADDRESS ON FILE
JULIAN AGENCY REAL ESTATE              ATTN: GIULIANA VAN TYNE 22 LANE AVENUE LAVALE MD 21502
JULIAN APPRAISAL GROUP LLC             4517 BRENT WOOD DR BELMONT NC 28012
JULIAN SALTER COMPANY                  3230 CENTRAL MALL DRIVE PORT ARTHUR TX 77642
JULIE A BEARD                          ADDRESS ON FILE
JULIE A GIBBS &                        ADDRESS ON FILE
JULIE ANN HAVARD &                     THIRD PARTY-PRO SE ANTHONY WELCH 7322 SW FREEWAY, #802 HOUSTON TX 77074
JULIE BUDEAU                           GARY M. BULLOCK, ESQ. GARY M. BULLOCK AND ASSOCIATES, P.C. 1000 S.W. BROADWAY,
                                       # 2460 PORTLAND OR 97205
JULIE FARR                             ADDRESS ON FILE
JULIE GRAVELY                          ADDRESS ON FILE
JULIE MCLAUGHLIN HAYLOCK               ADDRESS ON FILE
JULIE MICHAEL &                        ADDRESS ON FILE
JULIE RENFROE                          ADDRESS ON FILE
JULIENNE PREVIL AND                    ADDRESS ON FILE
JULIES REALTY                          ATTN: JULIE SIDOREVSKAYA 1700 KENNEDY CAUSEWAY SUITE 160 NORTH BAY VILLAGE FL
                                       33141
JULIO DRIGGS & MICHELLE                ADDRESS ON FILE
JULIO GARCIA                           ADDRESS ON FILE
JULIO RUIZ                             ADDRESS ON FILE
JULIO ZULETA                           ADDRESS ON FILE
JULLIAN JUSTICE INS                    AGENCY 229 CLARK AVE C YUBA CITY CA 95991
JUMELY MLAKER & MICHAEL                MLAKER 4224 NW 73RD AVE CORAL SPRINGS FL 33065
JUNCALS GROUP INC &                    ANGEL & MIGUEL JUNCAL 14831 HARDING LN HOMESTEAD FL 33033
JUNCTION CITY CITY                     CITY OF JUNCTION CITY - P O BOX 326 JUNCTION CITY KY 40440
JUNEAU CITY                            JUNEAU CITY TREASURER PO BOX 163 / 150 MILLER JUNEAU WI 53039
JUNEAU CITY AND BOROUGH                CITY AND BOROUGH OF JUNE 155 SOUTH SEWARD STREET JUNEAU AK 99801


Epiq Corporate Restructuring, LLC                                                                   Page 667 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 693 of 1490
Claim Name                            Address Information
JUNEAU COUNTY TREASURER               220 EAST STATE STREET ROOM 112 MAUSTON WI 53948
JUNEAU UTILITY COMMISSION             PO BOX 62 JUNEAU WI 53039
JUNG, ALLAN                           ADDRESS ON FILE
JUNG, PAULA                           ADDRESS ON FILE
JUNIATA CO SD/FERMANAGH               JUNIATA COUNTY SD - COLL 2806 ARCH ROCK RD MIFFLINTOWN PA 17059
JUNIATA COUNTY S.D./BEAL              JUNIATA SD - TAX COLLECT 1449 CEDAR PRESS ROAD PORT ROYAL PA 17082
JUNIATA COUNTY S.D./DELA              JUNIATA COUNTY SD - COLL 549 JONES ROAD MIFFLINTOWN PA 17059
JUNIATA COUNTY S.D./FAYE              JUNIATA COUNTY SD - COLL 144 RED BANK RD MCALISTERVILLE PA 17049
JUNIATA COUNTY S.D./LACK              LUCY VAWN - TAX COLLECTO 733 BERRY RIDGE RD EAST WATERFORD PA 17021
JUNIATA COUNTY S.D./MIFF              MIFFLIN BORO SD - COLLEC 105 SUMMIT ST, POB 403 MIFFLIN PA 17058
JUNIATA COUNTY S.D./MILF              JUNIATA AREA SD - COLLEC 776 STETLER RD MIFFLINTOWN PA 17059
JUNIATA COUNTY S.D./MONR              JUNIATA COUNTY SD - COLL 2585 SANDYVALLEY RD RICHFIELD PA 17086
JUNIATA COUNTY S.D./PORT              JUNIATA COUNTY SD - COLL 313 MILFORD ST PORT ROYAL PA 17082
JUNIATA COUNTY S.D./SUSQ              SUSQUEHANNA TWP SD - COL 1644 CLUB RD LIVERPOOL PA 17045
JUNIATA COUNTY S.D./THOM              JUNIATA COUNTY SD - COLL 42 RIDGE ST. . THOMPSONTOWN PA 17094
JUNIATA COUNTY S.D./TURB              JUNIATA COUNTY SD - COLL 317 STOUFFER RD PORT ROYAL PA 17082
JUNIATA COUNTY S.D./TUSC              JUNIATA COUNTY SD - COLL 12588 RTE 75 S HONEY GROVE PA 17035
JUNIATA COUNTY S.D./WALK              WALKER TWP SD - TAX COLL 6213 WILLIAM PENN HWY MIFFLINTOWN PA 17059
JUNIATA COUNTY TAX CLAIM BUREAU       COURTHOUSE PO BOX 68 MIFFLINTOWN PA 17059-0068
JUNIATA MUTUAAL INS CO                PO BOX 268 MCALISTERVILLE PA 17049
JUNIATA TERRACE BORO                  JERI DUKES - TAX COLLECT 216 DELAWARE AVENUE LEWISTOWN PA 17044
JUNIATA TOWNSHIP                      JUNIATA TWP - TAX COLLEC 1934 KNOB ROAD PORTAGE PA 15946
JUNIATA TOWNSHIP                      JUNIATA TWP - TAX COLLEC 259 HONEYSUCKLE HOLLOW R NEWPORT PA 17074
JUNIATA VALLEY SCHOOL DI              JUNIATA VALLEY SD - COLL 4655 BARR RD HUNTINGDON PA 16652
JUNIATA VALLEY SCHOOL DI              JUNIATA VALLEY SD - COLL 9410 RUNKS RD HUNTINGDON PA 16652
JUNIATA VALLEY SCHOOL DI              WEST TWP - TAX COLLECTOR 9422 EWING RD PETERSBURG PA 16669
JUNIATA VALLEY SD/MORRIS              JUNIATA VALLEY SD - COLL 3632 WILLIAM PENN HWY ALEXANDRIA PA 16611
JUNIOR REMODELING                     870 NORTH VICTORY DR HOUSTON TX 77088
JUNIOR RICHARD SNOW                   PO BOX 536 STANARDSVILLE VA 22973
JUNIORS HOME REMODELING               1455 WALKER AVE UNION NJ 07083
JUNIUS MONETTE &                      MARQUIS MONETTE 22732 ADDISON ST SOUTHFIELD MI 48033
JUNIUS TOWN                           JUNIUS TOWN-TAX COLLECTO 690 WHISKEY HILL RD WATERLOO NY 13165
JUNK A WAY HAULING INC.               16409 SE DIVISION ST SUITE 216, PMB-317 PORTLAND OR 97236
JUNKBOYZ PRESERVATION CORPORATION     PO BOX 135 POMONA NY 10970
JUPITER HOUSE, LLC, APPELLANT         STOPA LAW FIRM MARK P. STOPA 2202 NORTH WESTSHORE BLVD. SUITE 200 TAMPA FL
                                      33607
JUPITER MANAGEMENT, LLC               1340 US HIGHWAY 1, STE 102 JUPITER FL 33469
JUPITER VILLAGE PHASE IX HOA, INC     4227 NORTHLAKE BLVD PALM BEACH GARDENS FL 33410
JURASIC CONSTRUCTION                  CLARK WILLIAMS 4029 MAPLE ST OMAHA NE 68111
JURAY & ASSOCS INC                    7703 MAPLE AVE STE 2 PENNSAUKEN NJ 08109
JURIS CO.                             P.O. BOX 12939 TALLAHASSEE FL 32317
JURUPA HILLS CASCADE                  PACIFIC MUTUAL LIFE INS CO DBA 6130 CAMINO REAL ATTN:PK MGMT RIVERSIDE CA
                                      92509
JUSKO, MICHAEL                        ADDRESS ON FILE
JUST BRILLIANT RESTORATI              2215 ENTERPRISE DR 1511 WESTCHESTER IL 60154
JUST CALL MARVIN                      7434 MAPLE WALK DR HUMBLE TX 77346
JUST IN CONSTRUCTION INC              & JENISE MUSHANEY 42338 52ND ST WEST QUARTZ HILL CA 93536
JUST INS BRKRS                        5788 SW 40 ST MIAMI FL 33155
JUST INS BROKERS                      7601 E TREASURE DR CU1 MIAMI BEACH FL 33141



Epiq Corporate Restructuring, LLC                                                                  Page 668 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 694 of 1490
Claim Name                             Address Information
JUST JIM SERVICE                       JIMMIE PAINTER 2635 HERITAGE COLONY DR WEBSTER TX 77598
JUST LAW, INC.                         381 SHOUP AVENUE SUITE 211 IDAHO FALLS ID 83405-0271
JUST ME LLC                            19563 TAVERNEY DR. GAITHERSBURG MD 20879
JUST RIGHT CARPENTRY & PAINTING INC    543 EVELYN AVE EAST MEADOW NY 11554
JUST ROOF IT LLC                       12445 RIO LN PEYTON CO 80831
JUST ROOFS INC                         2256 BRENTFIELD ROAD JACKSONVILLE FL 32225
JUST SOLD REALTY CORP                  PO BOX 1026 MILLES PLACE NY 11764
JUSTICE AC & HEATING, INC              JOSE I ALVAREZ 9758 LEOPARD ST CORPUS CHRISTI TX 78410
JUSTICE CONSTRUCTION, LLC              5016 302ND ST. CT. E. GRAHAM WA 98338
JUSTICE, JIMMY                         ADDRESS ON FILE
JUSTICE, PRINTICE                      ADDRESS ON FILE
JUSTIN ALLENBAUGH                      319 N D STREET HERINGTON KS 67449
JUSTIN BOYD & NATALIE                  BOYD 6502 W 18TH ST RD GREELEY CO 80634
JUSTIN BUCHANON                        728 MCKNIGHT ST READING PA 19601
JUSTIN BUDROW                          8 BERKLEY AVE SOUTHINGTON CT 06489
JUSTIN CHANCE BURLESON                 4324 W. PARK ROW CORSICANA TX 75110
JUSTIN CLARK & ASSOCIATES PLLC         500 WINDERLEY PLACE STE 100 MAITLAND FL 32751
JUSTIN HAWKES                          26895 ALISO CREEK RD B598 ALISO VIEJO CA 92656
JUSTIN KILISZEK REALTOR LLC            ATTN: JUSTIN KILISZEK 619 FOREST DRIVE SPRINGFIELD NJ 07081
JUSTIN KILISZEK REALTOR, LLC           15 SKYLINE DRIVE MORRISTOWN NJ 07960-5146
JUSTIN PROCTOR                         105 EMERALD DUNES CIR HENDERSON NV 89052
JUSTIN RIGGS                           1415 W MAIN STREET MEMPHIS TX 79245
JUSTIN SMITH CONSTRUCTION              JUSTIN SMITH 2510 WEST NICKAJACK RD RINGGOLD GA 30736
JUSTIN STRONG, ET AL.                  KELLY R. O'BRIEN; MEASURE, SAMPSEL, SULLIVAN & O'BRIEN, P.C. 24 FIRST AVENUE
                                       EAST, STE C P.O. BOX 918 KALISPELL MT 59903-0918
JUSTIN WIEREMA &                       CYNTHIA WIEREMA 5625 W 2ND AVE LAKEWOOD CO 80226
JUSTIN WILLIAMS                        3823 BLYTHEWOOD PL FORT WAYNE IN 46804
JUSTIN, BENJAMIN                       ADDRESS ON FILE
JUSTINO COLON VALDEZ                   HC 7 BOX 33570 CAGUAS PR 00727
JUSTUS & CO ROOFING                    123 WESTVIEW IOWA PARK TX 76367
JUTTING, ALISA                         ADDRESS ON FILE
JUTTING, DAYTON                        ADDRESS ON FILE
JV INS                                 2178 NW 7TH ST MIAMI FL 33125
JV WATER FILTERS                       JOSELYN VEINTIDOS CRUZ COND. VISTA VERDE APT 226 SAN JUAN PR 00924
JVS INS AGENCY                         9600 SW 8TH ST STE 27 MIAMI FL 33174
JVS PROFESSIONAL                       REMODELING CO 16702 W LONGWOOD MEADOWS CYPRESS TX 77429
JW ROOFING & CONST                     20425 US HWY 271 WINONA TX 75792
JWS GROUND RENTS                       STE 300 20 S CHARLES ST, 3RD FL, BALTIMORE MD 21201
JY CONSTRUCTION AND RENOVATIONS, LLC   7949 JEFFERSON HWY BATON ROUGE LA 70809
JY HOME REPAIR INC                     JAMES A YOUNG 1574 BLYTHE ISLAND DR BRUNSWICK GA 31523
K & I REALTY COMPANY                   GROUND RENT P.O. BOX 177 BROOKLANDVILLE MD 21022
K & J HEATING &                        COOLING LLC 25 TUCCITTO RD PORTLAND CT 06480
K & J LANDSCAPING                      180 TOM SWAMP RD HAMDEN CT 06518
K & K HOME IMPROVEMENT                 CHRISTOPHER KALTHOFF 352 BREEZY HILL RD PARKSVILLE NY 12768
K & K LAWN CARE                        16 ANTHONY ST MONTGOMERY AL 36108
K & L GATES LLP                        210 SIXTH AVE PITTSBURGH PA 15222
K & M DISTRIBUTING &                   ROOFING SYSTEMS INC. P.O. BOX 11423 CASA GRANDE AZ 85130
K & R PAINTING AND REMOD               14061 SW 270TH TERRACE HOMESTEAD FL 33032
K & S INSURANCE AGENCY                 5222 BAKER CYPRESS SUITE 140 HOUSTON TX 77084



Epiq Corporate Restructuring, LLC                                                                 Page 669 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 695 of 1490
Claim Name                             Address Information
K B BROWN CONST CO &                   CHRIS& MARYANN FERNANDEZ 115 EAST ST JOSEPH ST ARCADIA CA 91006
K BLADES & C RIGGINS                   & R RIGGINS 3727 THOMAS PT RD ANNAPOLIS MD 21403
K H ROOFING & CONSTRUCTION             KEVIN HOYT 1466 MCARTHUR AVE COLORADO SPRINGS CO 80909
K MCCOY INC INSURANCE                  1878 ARENA DRIVE HAMILTON NJ 08610
K MICHAEL FITZGERALD BANKRUPTCY        TRUSTEE PO BOX 2139 MEMPHIS TN 38101
K MILLER PLUMBING INC                  18821 NW 28 PL MIAMI GARDENS FL 33056
K P ROOFING MASTERS LLC                7100 NW 12 ST MIAMI FL 33126
K P ROOFING MASTERS LLC                7100 NW 12 ST MIAMI FL 33128
K SIMON CONSTRUCTION, INC.             150 AVIATION DR S. 201 NAPLES FL 34104
K WINTER SERVICES INC                  1323 SIBLEY ST HASTINGS MN 55033
K& P ROOFING, SIDING &                 HOME IMPROVEMENT, INC. 914-A1 N. ENGLISH STATION ROAD LOUISVILLE KY 40223
K&B HOA SERVICES OF CA                 1320 NORTH HACIENDA RD LA HABRA CA 90631
K&D VENTURES INC                       4164 AUSTIN BLUFFS PKWY STE. 237 COLORADO SPRINGS CO 80918
K&H EXTERIORS                          5257 SWANSON ST STE 1 ROSCOE IL 61073
K&J EXCAVATION & CONST                 28 MAPLE TREE RD BROOKFIELD CT 06804
K&K ENTERPRISE                         ANITRA EILAND 3561 KAISER AVE SAINT CLOUD FL 34772
K&L SYSTEMS, LLC                       2240 W. SOUTH AIRPORT ROAD, SUITE E TRAVERSE CITY MI 49684
K&M ROOFING AND CONSTRUCTION           1716 BAKER ROAD SHERMAN TX 75090
K&R APPRAISAL SERVICES                 PO BOX 162 WEST ROXBURY MA 02132
K&R HEATING & AIR                      144 NOTTINGHAM TRAIL HOUMA LA 70360
K-LOW KUSTOMS                          7724 AND A HALF AVE H HOUSTON TX 77012
K-N-L CONSTRUCTION                     KIM BROWN 2235 GALILEE RD LEXINGTON MS 39095
K.D. ROOFING                           KENNETH DICKERSON 11960 COUNTY ROAD 495 TYLER TX 75706
K.L. DELANY COMPANY, LLC               108 NE GASLIGHT LANE BLUE SPRINGS MO 64014
K.S. BUILDING SERVICES                 SONG WON KIM SONG WON KIM 1716 LYNNVILLE TR AUSTIN TX 78727
K2 APPRAISALS LLC                      PO BOX 1547 GILBERT AZ 85299
K3 MANAGEMENT SERVICES                 PO BOX 2416 LITTLETON CO 80161
K3 RENOVATIONS                         K3HB, LLC 2500 WILCREST DR, SUITE 312 HOUSTON TX 77042
K9 CONSTRUCTION                        WILLIAM KINNAIRD 2720 SANGER TERRACE DELTONA FL 32738
KABAT CHAPMAN & OZMER LLP              JESSICA GALLEGOS 171 17TH STREET, NW SUITE 1550 ATLANTA GA 30363
KADER INS                              5712 HILLCROFT ST HOUSTON TX 77036
KAECHELE, KENYA                        ADDRESS ON FILE
KAGAN LUBIC LEPPER                     FINKELSTIEN & GOLD, LLP 200 MADISON AVENUE 24TH FLOOR NEW YORK NY 10016-4001
KAHAN INS                              1228 56TH ST BROOKLYN NY 11219
KAHANE & ASSOCIATES PA                 8201 PETERS RD SUITE 3000 PLANTATION FL 33324
KAHLER, STANLEY                        ADDRESS ON FILE
KAHN INS BRKG LLC                      4819 13 AVE BROOKLYN NY 11219
KAHUNA RENOVATIONS &HOME               1211 E SOBRE LOMAS TUCSON AZ 85718
KAI SONNENSCHEIN &                     CHRISTINE SONNENSCHEIN 9713 62ND AVE N SAINT PETERSBURG FL 33708
KAIROS PARTNERS, LLC                   ATTN: JEFFREY M. MARKLEY 6997 REDANSA DRIVE ROCKFORD IL 61108
KAISER FOUNDATION HEALTH PLAN          PO BOX 29080 MEMB ADMIN-GROUP HONOLULU HI 96820-1480
KAISER INS SRVCS INC                   3131 BELL ST AMARILLO TX 79106
KAISER, MARY ANN                       ADDRESS ON FILE
KAIZEN CONTRACTING & ROOFING, LLC      9525 HWY 2301 YOUNGSTOWN FL 32466
KAL-MOR USA LLC                        LAW OFFICE OF RAFFI A. NAHABEDIAN 7408 DOE AVE. LAS VEGAS NV 89117
KAL-MOR-USA LLC                        576 MIDDLETON WAY COLDSTREAM BC V1B3W8 CANADA
KALA POINT OWNERS ASSOCIATION          1760 KALA POINT DRIVE PORT TOWNSEND WA 98368
KALAHAR APPRAISAL LLC                  6493 W LAKETOWNE DRIVE ALBERTVILLE MN 55301
KALAMAZOO CITY                         KALAMAZOO CITY - TREASUR 241 W SOUTH KALAMAZOO MI 49007



Epiq Corporate Restructuring, LLC                                                                   Page 670 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 696 of 1490
Claim Name                              Address Information
KALAMAZOO COUNTY TREASURER              201 W KALAMAZOO AVE KALAMAZOO MI 49007
KALAMAZOO TOWNSHIP                      1720 RIVERVIEW RD KALAMAZOO MI 49004
KALAMO TOWNSHIP                         KALAMO TOWNSHIP - TREASU 8960 SPORE ST VERMONTVILLE MI 49096
KALEVA VILLAGE                          KALEVA VILLAGE - TREASUR 9219 AURA BOX 45 KALEVA MI 49645
KALITA INSURNACE AGENCY                 PO BOX 639 WATERBURY CT 06795
KALKASKA COUNTY TREASURER               605 N BIRCH ST KALKASKA MI 49646-0780
KALKASKA TWP                            KALKASKA TOWNSHIP - TREA PO BOX 1410 KALKASKA MI 49646
KALKASKA VILLAGE                        KALKASKA VILLAGE - TREAS 200 HYDE ST KALKASKA MI 49646
KALLAM, TRACY                           ADDRESS ON FILE
KAMARA, ELONER                          ADDRESS ON FILE
KAMAS CITY                              170 N MAIN KAMAS UT 84036
KAMDEN REALTY INC                       2020 PINEMOUNT BLVD STATESBORO GA 30461
KAMEHAMEHA SCHOOLS                      567 SOUTH KING ST HONOLULU HI 96813
KAML, ROBERT                            ADDRESS ON FILE
KAMP GROUP LLC                          2405 BEACONWOOD DR GREENSBORO NC 27455
KAMPHENKEL, DANIEL                      ADDRESS ON FILE
KAMYAB, AHMAD                           ADDRESS ON FILE
KANABEC COUNTY                          KANABEC CO. - AUD/TREASU 18 NORTH VINE STREET MORA MN 55051
KANASAS CITY TREASURER                  414 EAST 12TH STREET KANSAS CITY MO 64106
KANAWHA COUNTY SHERIFF/TREASURER        409 VIRGINIA ST E CHARLESTON WV 25301
KANDIE BAKER                            304 W 1 ST CLE ELUM WA 98922
KANDIYOHI ABSTRACT AND TITLE CO         309 LAKELAND DRIVE SW STE 4 WILLMAR MN 56201
KANDIYOHI COUNTY                        KANDIYOHI CO. - AUD/TREA PO BOX 896 WILLMAR MN 56201
KANE AREA SCHOOL DISTRIC                KANE AREA SD - TAX COLLE 311 W PINE AVE KANE PA 16735
KANE AREA SCHOOL DISTRIC                KANE AREA SD - TAX COLLE 60 SLEEPY HOLLOW RD KANE PA 16735
KANE BORO                               KANE BORO - TAX COLLECTO 311 W PINE AVE KANE PA 16735
KANE COUNTY                             KANE COUNTY - TREASURER 719 S. BATAVIA AVE., BLD GENEVA IL 60134
KANE COUNTY                             KANE COUNTY-TREASURER 76 NORTH MAIN, COURTHOUS KANAB UT 84741
KANE COUNTY CLERKS TAX REDEMPTION DEPT. 719 S. BATAVIA AVE BLDG G GENEVA IL 60134
KANE COUNTY MTL INS                     P O BOX 26 GENEVA IL 60134
KANE COUNTY TREASURER                   P.O. BOX 4025 GENEVA IL 60134
KANE CTY MUT INS                        417 WILLIAMSBURG AVE GENEVA IL 60134
KANE INS GROUP                          4016 N LINCOLN AVE CHICAGO IL 60618
KANG HO                                 18977 AMBERLY PL ROWLAND HEIGHTS CA 91748
KANGAROO CONTRACTORS                    2334 N RIDGE RD MCKINNEY TX 75070
KANIA LAW FIRM P.A.                     600-A CENTREPARK DR ASHEVILLE NC 28805
KANKAKEE COUNTY                         KANKAKEE COUNTY - TREASU 189 E COURT STREET FIRS KANKAKEE IL 60901
KANOCO, LLC                             1515 E. 52ND ST SAVANNAH GA 31404
KANSAS                                  GENERAL MORTGAGE CONTACT 700 SW JACKSON STREET, SUITE 300 TOPEKA KS 66603-3796
KANSAS                                  JIM PAYNE 700 SW JACKSON STREET, SUITE 300 TOPEKA KS 66603-3796
KANSAS                                  KARLA MEADORS 700 SW JACKSON STREET, SUITE 300 TOPEKA KS 66603-3796
KANSAS                                  KATIE HOLM 700 SW JACKSON STREET, SUITE 300 TOPEKA KS 66603-3796
KANSAS CITY BOARD OF PUBLIC UTILITIES   PO BOX 219661 KANSAS CITY MO 64121-9661
KANSAS CITY TREASURER                   136 BELLAIRE AVE KANSAS CITY MO 64123
KANSAS CITY WATER SERVICES DEPARTMENT   4800 E. 63RD STREET KANSAS CITY MO 64130
KANSAS FAIR PLAN                        BIN 020153 P O BOX 790343 ST LOUIS MO 61379
KANSAS FAIR PLAN                        1115 SW WANAMAKER RD TOPEKA KS 66604
KANSAS FAIR PLAN                        1007 MAIN STREET GOODLAND KS 67735
KANSAS MTL                              1435 SW TOPEKA BLVD TOPEKA KS 66601



Epiq Corporate Restructuring, LLC                                                                    Page 671 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 697 of 1490
Claim Name                               Address Information
KANSAS MUTUAL INSURANCE                  P O BOX 1247 TOPEKA KS 66601
KANSAS OFFICE OF THE STATE BANK CMSN     CONSUMER AND MORTGAGE LENDING DIVISION PAM DIEL, PUBLIC SERVICE ADMINISTRATOR
                                         700 SW JACKSON ST, STE. 300 TOPEKA KS 66603
KANSAS SECRETARY OF STATE                120 SW 10TH AVENUE TOPEKA KS 66612
KANTA, GERALD                            ADDRESS ON FILE
KANTER, SAMUEL                           ADDRESS ON FILE
KAPASU INS                               15885 MAIN ST 130 HESPERIA CA 92345
KAPE RFG & GUTTERS INC                   12096 W 50TH PLACE WHEAT RIDGE CO 80033
KAPHAR ROOFING & CONSTRUCTION, LLC       600 TOWER DRIVE MOORE OK 73160
KAPIOLANI TERRACE AOAO                   C/O HAWAIIAN PROPERTIES, LTD P.O. BOX 38078 HONOLULU HI 96837-1078
KAPLAN & KAPLAN, P.A.                    11 EAST MOUNT ROYAL AVE BALTIMORE MD 21202
KAPLAN CITY                              KAPLAN CITY - TAX COLLEC 701 N CUSHING AVE KAPLAN LA 70548
KAPLANSKY                                10 KEARNEY RD 2ND FL NEEDHAM HEIGHTS MA 02494
KAPLANSKY INS AGENCY                     208 WASHINGTON ST FAIR HAVEN MA 02719
KAPLIN STEWART MELOFF REITER             & STEIN PC PO BOX 3037 BLUE BELL PA 19422-3037
KAPNICK INS GROUP                        P O BOX 1801 ADRIAN MI 49221
KAPPES INS AGENCY                        P O BOX 3362 MARGATE CITY NJ 08402
KAPPES INSURANCE AGENCY                  617 NORTH DELAVAN AVE MARGATE NJ 08402
KAPSNER, DIANNE                          ADDRESS ON FILE
KAPUSTA, OTZEL & AVERAIMO                MILFORD LAW, LLC 250 BROAD STREET MILFORD CT 06460
KARA BROSNIHAN &                         ADDRESS ON FILE
KARA WEST TRUSTEE                        PO BOX 511 CHATTANOOGA TN 37401
KARAH MICHELE KAY                        ADDRESS ON FILE
KARAKTOR LLC                             49544 COMPASS POINT CHESTERFIELD TWP MI 48047
KARANDA VILLAGE II CONDO ASSOC. INC      12270 SW 3RD STREET PLANTATION FL 33325
KARANDA VILLAGE VI CONDO ASSOC. INC      C/O CASTLE MANAGEMENT 12270 SW 3RD ST PLANTATION FL 33325
KARANDA VILLAGE VI CONDO ASSOC., INC.    C/O CASTLE GROUP, PO BOX 559009 FORT LAUDERDALE FL 33066
KARANDA VILLAGE VII CONDO ASSOC., INC.   4159 CARAMBOLA CIRCLE SOUTH COCONUT CREEK FL 33066
KARAPET MAMIKONYAN                       13015 RATNER STREET NORTH HOLLYWOOD CA 91605
KARDON APPRAISALS                        2812 SEBASTIAN CT JACKSONVILLE FL 32224
KAREN A. GAGLIANO, PA TRUST ACCOUNT      955-N NW 17TH AVENUE DELRAY BEACH FL 33445
KAREN CABRAL AND                         ADDRESS ON FILE
KAREN DAVIS                              ADDRESS ON FILE
KAREN G TURBEVILLE                       ADDRESS ON FILE
KAREN HADDON & WILLIAM                   ADDRESS ON FILE
KAREN L. HAYES                           MANCHEE & MANCHEE, PC JAMES J. MANCHEE 2745 NORTH DALLAS PARKWAY, SUITE 420
                                         PLANO TX 75093
KAREN LEE HENKE, SUCCESSOR TRUSTEE       3520 SOUTH PARK AVENUE SEDALIA MO 65301
KAREN LYONS YOUNG &                      ADDRESS ON FILE
KAREN MAPLES AND THE                     ADDRESS ON FILE
KAREN MICLETTE INSURANCE                 PO BOX 550 GARBERVILLE CA 95542
KAREN PASSAMONTE &                       ADDRESS ON FILE
KAREN RYAN                               ADDRESS ON FILE
KAREN SIMIONI                            ADDRESS ON FILE
KAREN VAN SICKLE                         ADDRESS ON FILE
KAREN WHITE & BENJAMIN WHITE             ADDRESS ON FILE
KAREN WONSETLER, PA. D/B/A KWPA          860 N ORANGE AVENUE, STE 135 ORLANDO FL 32801
KARGLEDER, DELORES                       ADDRESS ON FILE
KARI ANDERSON & DENNIS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 672 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 698 of 1490
Claim Name                             Address Information
KARI FREDRICH                          ADDRESS ON FILE
KARIN DOOLITTLE &                      ADDRESS ON FILE
KARL E JOHNSTON LLC                    12 BELVEDERE LANE PALM COAST FL 32137
KARL SHARP                             ADDRESS ON FILE
KARLA REISNER                          ADDRESS ON FILE
KARLAPUDI, VASUDEVA                    ADDRESS ON FILE
KARMI PROPERTIES                       MICHAEL BEEDE, ESQ. THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY,
                                       SUITE 307 HENDERSON NV 89074
KARNES CITY ISD                        KARNES CITY ISD - COLLEC PO BOX 38 KARNES CITY TX 78118
KARNES COUNTY                          KARNES COUNTY - TAX COLL 200 E CALVERT SUITE 3 KARNES CITY TX 78118
KARNITZ, REBECCA                       ADDRESS ON FILE
KARNS CITY ASD/BRADYS BE               KARNS CITY AREA SD - COL 612 SEYBERTOWN RD. EAST BRADY PA 16028
KARNS CITY BORO                        KARNS CITY BORO - COLLEC 170 PETROLIA ST - PO BOX KARNS CITY PA 16041
KARNS CITY S.D./BRUIN BO               KARNS CITY AREA SD - COL 108 PARK ST BRUIN PA 16022
KARNS CITY S.D./CHICORA                KARNS CITY AREA SD - COL P.O. BOX 91 CHICORA PA 16028
KARNS CITY S.D./DONEGAL                SHERYLANN GEIBEL - TAX C 604 LIBERTY LN CHICORA PA 16025
KARNS CITY S.D./FAIRVIEW               KARNS CITY AREA SD - COL 1303 KITTANNING PIKE KARNS CITY PA 16041
KARNS CITY S.D./KARNS CI               KARNS CITY AREA SD - COL 170 PETORLIA ST - PO BOX KARNS CITY PA 16041
KARNS CITY S.D./SUGAR CR               KARNS CITY SD - TAX COLL 351 KITTANNING HOLLOW RD EAST BRADY PA 16028
KARNS CITY SD/EAST BRADY               KINA FINK - TAX COLLECTO 601 ROBINSON ST POB 196 EAST BRADY PA 16028
KAROLINA SORENSSON                     PRO SE KAROLINA SORENSSON 615 FLYBRIDGE LANE BEAUFORT NC 28516
KARPE REAL ESTATE CENTER               8501 CAMINO MEDIA 400 BAKERSFIELD CA 93311
KARPINSKE, ANNETTE                     ADDRESS ON FILE
KARR INSURANCE AGENCY                  934 W PRICE RD BROWNSVILLE TX 78520
KARR, SHELBI                           ADDRESS ON FILE
KARROL GOMEZ &                         ADDRESS ON FILE
KARS CONSTRUCTION LLC                  D & A ZABA 5500 DACONO CT BYERS CO 80103
KARSLO, WILLIAM                        ADDRESS ON FILE
KASER VILLAGE                          KASER VILLAGE-TREASURER P.O. BOX 391 KASER NY 10952
KASHARINA, YEVGENIYA                   ADDRESS ON FILE
KASHDIN, DANIEL                        ADDRESS ON FILE
KASICA ROOFING                         90 NOLANS POINT RD LAKE HOPATCONG NJ 07849
KASS SHULER PA                         1505 N FLORIDA AVE TAMPA FL 33602
KASS SHULER SOLOMON                    SPECTOR FOYLE SINGER 1505 N FLORIDA AVE TAMPA FL 33602
KASSON TOWNSHIP                        KASSON TOWNSHIP - TREASU 8777 S. TOWER RD MAPLE CITY MI 49664
KAT CONSTRUCTION                       8833 79TH ST ANNANDALE MN 55302
KATCHKO VITIELLO & KARIKOMI PC         11500 W OLYMPIC BLVD STE 400 LOS ANGELES CA 90064
KATCHMARK CONSTRUCTION, INC.           3856-A DULLES SOUTH COURT CHANTILLY VA 20151
KATCHMARK CONTRACTING                  CAT CONTRACTING, INC CAT CONTRACTING, INC 4460 BROOKFIELD CORPORATE DRIVE,
                                       SUITE E CHANTILLY VA 20151
KATEISHE DOMANIQUE JOSEPH              2514 INLET SPRING AVE NORTH LAS VEGAS NV 89031
KATELLA MOBILEHOME ESTATES             8681 KATELLA AVE OFFICE STANTON CA 90680
KATHERINE BURKE, ET AL.                J. SAMUEL TENEBAUM BLUHM LEGAL CLINIC, #15245 NWU LAW 375 EAST CHICAGO AVENUE
                                       CHICAGO IL 60611
KATHERINE SMITH &                      ADDRESS ON FILE
KATHERINE WEBB &                       ADDRESS ON FILE
KATHLEEN A LEAVITT CH 13               201 LAS VEGAS BLVD S STE 200 LAS VEGAS NV 89101
KATHLEEN ARCURE-RUNG                   ADDRESS ON FILE
KATHLEEN C. DEY                        DAVID KRIEGER, ESQ. HAINES & KRIEGER 8985 S. EASTERN AVE #350 LAS VEGAS NV
                                       89123


Epiq Corporate Restructuring, LLC                                                                 Page 673 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 699 of 1490
Claim Name                              Address Information
KATHLEEN CARLETON                       ADDRESS ON FILE
KATHLEEN HANSEN                         ROBERT P. HUCKABY, ESQ. 3330 LAKE TAHOE BLVD. # 10 SOUTH LAKE TAHOE CA 96150
KATHLEEN LAUGHLIN TRUSTEE               13930 GOLD CIRCLE 201 OMAHA NE 68144
KATHLEEN M NEAL ESQUIRE                 100 MECHANIC ST BLDG 80 SOUTHBRIDGE MA 01550
KATHLEEN M RUSSO                        ADDRESS ON FILE
KATHLEEN MCPHILLIPS &                   ADDRESS ON FILE
KATHLEEN SANCHEZ &                      ADDRESS ON FILE
KATHLEEN SPINA                          ADDRESS ON FILE
KATHLEEN WAGNER                         ADDRESS ON FILE
KATHRYN ARON &                          ADDRESS ON FILE
KATHRYN COPPELMAN                       ADDRESS ON FILE
KATHRYN EASTWOOD                        ADDRESS ON FILE
KATHRYN I BRINGLE TRUSTEE               PO BOX 2115 WINSTON SALEM NC 27102
KATHRYN STRICKLAND BROKER               107 BERRYWOOD COURT ROANOKE RAPIDS NC 27870
KATHRYN Y. WATSON                       ADDRESS ON FILE
KATHY DOCKERY TRUSTEE                   700 S FLOWER ST STE 1950 LOS ANGELES CA 90017
KATHY DOTSON                            ADDRESS ON FILE
KATHY EMSWILER TAX COLLECTOR            NORTHEASTERN SCHOOL DISTRICT 20 BONITA DRIVE MT WOLF PA 17347
KATHY GONZALEZ REAL ESTATE INC          3900 ARUBA COURT CHICO CA 95973
KATHY SHROUT                            ADDRESS ON FILE
KATRINA JOHNSON, ET AL.                 LANE LAW FIRM, PLLC ROBERT C. LANE, ESQ 6200 SAVOY DRIVE, SUITE 1150 HOUSTON
                                        TX 77036
KATY INSURANCE AGENCY                   PO BOX 597 KATY TX 77492
KATYLAND COMMUNITY IMPROVEMENT ASSOC.   7170 CHERRY PARK DRIVE HOUSTON TX 77095
KATZ-SCHNUR, SHERI                      ADDRESS ON FILE
KATZMAN CHANDLER PA                     1500 W CYPRESS CREEK ROAD SUITE 408 FORT LAUDERDALE FL 33309
KATZMAN GARFINKEL, P.A.                 SHAUN M. ZACIEWSKI 5297 WEST COPANS ROAD MARGATE FL 33063
KAUAI                                   KAUAI DIRECTOR OF FINANC 4444 RICE STREET SUITE 4 LIHUE HI 96766
KAUFFMAN, NATHAN                        ADDRESS ON FILE
KAUFMAN & CANOLES P.C.                  HEATHER L. BELL 150 WEST MAIN STREET, SUITE 2100 NORFOLK VA 23510
KAUFMAN & CANOLES PC                    PO BOX 3037 NORFOLK VA 23514
KAUFMAN & CANOLES PC                    PO BOX 3037 NORFOLK VA 23514-3037
KAUFMAN COUNTY                          KAUFMAN COUNTY - TAX COL P O BOX 339 KAUFMAN TX 75142
KAUFMAN COUNTY CLERK                    100 W MULBERRY COURTHOUSE KAUFMAN TX 75142
KAUFMAN COUNTY MUD 6 U                  KAUFMAN COUNTY MUD 6-COL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
KAUFMAN COUNTY MUD 7 U                  KAUFMAN COUNTY MUD 7-COL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
KAUFMAN COUNTY TAX OFFICE               PO BOX 339 KAUFMAN TX 75142
KAUFMAN, ANDREA                         ADDRESS ON FILE
KAUFMAN, ENGLETT & LYND, PLLC           150 N. ORANGE AVE, SUITE 100 ORLANDO FL 32801
KAUFMAN, RICHARD                        ADDRESS ON FILE
KAUFMANN, PATRICIA                      ADDRESS ON FILE
KAUKAUNA CITY                           KAUKAUNA CITY TREASURER PO BOX 890 / 144 W SECON KAUKAUNA WI 54130
KAUKAUNA TOWN                           KAUKAUNA TWN TREASURER N2687 MCCABE ROAD KAUKAUNA WI 54130
KAUKAUNA UTILITIES                      PO BOX 1777 KAUKAUNA WI 54130
KAUNEONGA LAKE SEWER DISTRICT           PO BOX 340 KAUNEONGA LAKE NY 12749
KAUSHIK BUDDHADEV &                     RATNAMALA RAJPOPAT 980 MARQUETTE LN FOSTER CITY CA 94404
KAUTZ, SARA                             ADDRESS ON FILE
KAVIN STONE                             2228 NEVADA 17 ROSSTON AR 71858
KAW INVESTMENTS, LLC                    2707 BISHOP RD JEFFERSONVILLE IN 47130



Epiq Corporate Restructuring, LLC                                                                    Page 674 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 700 of 1490
Claim Name                             Address Information
KAW PARKS LLC                          104 CHEROKEE STREET PRINCETON MN 55371
KAWKAWLIN TOWNSHIP                     KAWKAWLIN TOWNSHIP - TRE 1836 E. PARISH ROAD KAWKAWLIN MI 48631
KAY COUNTY TREASURER                   201 S MAIN COURTHOUSE NEWKIRK OK 74647
KAY HERRINGTON AND                     ADDRESS ON FILE
KAY KULHMANN AGENCY INC                2390 HWY K O FALLON MO 63368
KAY MATHEWS REAL ESTATE APPRAISAL      PO BOX 251 MINDEN NV 89423
KAY MITCHELL APPRAISAL SERVICES        1186 GOODWIN RD NE ATLANTA GA 30324
KAY PACEY INS SERVICES                 3233 DRY CREEK RD NAPA CA 94558
KAYE BENDER REMBAUM, P.L.              1200 PARK CENTRAL BLVD SOUTH POMPANO BEACH FL 33064
KAYE MOUNSEY                           ADDRESS ON FILE
KAYLEE BOHANNON                        PO BOX 52 CHINA SPRINGS TX 76633
KAZEN MEURER & PEREZ LLP               919 WASHINGTON LAREDO TX 78040
KAZEN, MEURER & PEREZ, LLP             211 CALLE DEL NORTE LAREDO TX 78041
KAZEROUNI LAW GROUP APC                245 FISCHER AVE STE D1 COSTA MESA CA 92626
KB & SONS CONSTRUCTION INC.            7555 SADDLE CREEK TRAIL SARASOTA FL 34241
KB CANYON STATE                        12034 N 35TH AVE PHOENIX AZ 85029
KB CONSTRUCTION COMPANY                115 E ST JOSEPH ST ARCADIA CA 91006
KB INVESTMENTS & REALTY, LLC           P.O. BOX 1379 WENDELL NC 27591
KB REMODELING &                        JOHN & WENDY ULRICH PO BOX 73 ALBERTVILLE AL 35950
KBC CONSTRUCTION AND REMODELING, LLC   KRISTOFFER CHOMOUT 7730 SHADY WAY DR SUGAR LAND TX 77479
KC & SONS CONSTRUCTION                 420 PLEASANT AVE PISCATAWAY NJ 08854
KC APPRAISALS INC                      349 WEST 1200 NORTH AMERICAN FORK UT 84003
KC BROTHERS CONSTRUCTION, LLC          213 EAST MEMORIAL DRIVE HINESVILLE GA 31313
KC EMERGENCY RESTORATIONS              KC CONSTRUCTION & MAINTENANCE INC. 1425 TUSKAWILLA RD. UNIT 159 WINTER SPRINGS
                                       FL 32708
KC FLOORS & MORE, INC                  31895 MISSION TRAIL LAKE ELSINORE CA 92530
KC REO SALES INC                       6910 HASKELL AVE KANSAS CITY KS 66109
KC ROOFING & RENOVATION                SOLUTIONS LLC 3209 SW 11TH ST CIRCLE BLUE SPRINGS MO 64015
KC STEVENS APPRAISALS                  PO BOX 2608 OLATHE KS 66063
KC WATER SERVICES                      P.O. BOX 807045 KANSAS CITY MO 64180
KCL ENTERPRISES LLC                    9094 MOCKINGBIRD DR SANIBEL FL 33957
KCMO CITY TREASURER                    PO BOX 801751 KANSAS CITY MO 64180
KCMO WATER SERVICES DEPARTMENT         P. O. BOX 807045 KANSAS CITY MO 64180-7045
KCP&L                                  KANSAS CITY POWER & LIGHT PO BOX 219330 KANSAS CITY MO 64121-9330
KCPL                                   PO BOX 219703 KANSAS CITY MO 64121
KDA MULTI SERVICES LLC                 13241 SW 10TH MANOR DAVIE FL 33325
KE ALOHA HOLDINGS LLC                  MICHAEL BEEDE, ESQ. THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY,
                                       SUITE 307 HENDERSON NV 89074
KE ALOHA HOLDINGS LLC                  GREENE INFUSO, LLP MICHAEL V. INFUSO 3030 SOUTH JONES BLVD., SUITE 101 LAS
                                       VEGAS NV 89146
KE CONSTRUCTION & TANIA                HERNANDEZ & BRIAN AKINS 4730 WIDEROP LN FRIENDSWOOD TX 77546
KEANE HONG &                           LESLIE LAM 3822 HOLLOW CROSSING DR ORLANDO FL 32817
KEANSBURG BORO-FISCAL                  KEANSBURG BORO -TAX COLL 29 CHURCH STREET KEANSBURG NJ 07734
KEANSBURG WATER & SEWER                29 CHURCH STREET KEANSBURG NJ 07734
KEARNEY & MACDONALD, LLP               800 HINGHAM STREET SUITE 2015 ROCKLAND MA 02370
KEARNEY COUNTY                         KEARNEY COUNTY - TREASUR PO BOX 299 MINDEN NE 68959
KEARNEY TOWNSHIP                       KEARNEY TOWNSHIP - TREAS PO BOX 301 BELLAIRE MI 49615
KEARNEY, AALIYAH                       ADDRESS ON FILE
KEARNEY, ADRIENNE                      ADDRESS ON FILE
KEARNY COUNTY                          KEARNY COUNTY - TREASURE 304 N MAIN LAKIN KS 67860


Epiq Corporate Restructuring, LLC                                                                   Page 675 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 701 of 1490
Claim Name                             Address Information
KEARNY COUNTY TREASURER                PO BOX 146 LAKIN KS 67860
KEARNY TOWN                            KEARNY TOWN -TAX COLLECT 402 KEARNY AVENUE KEARNY NJ 07032
KEARNY WATER DEPARTMENT                PO BOX 40108 NEWARK NJ 71014
KEARNY WATER DEPARTMENT                PO BOX 40108 NEWARK NJ 71044
KEATING TOWNSHIP                       JAN KNIGHT, TAX COLLECTO 3175 ROUTE 46 SMETHPORT PA 16749
KEATON, SARAH                          ADDRESS ON FILE
KEAVENY, KATIE                         ADDRESS ON FILE
KEAVENY, PATRICK                       ADDRESS ON FILE
KEECH, RENEE                           ADDRESS ON FILE
KEEDYSVILLE TOWN /SEMIAN               KEEDYSVILLE TOWN - COLLE P O BOX 359 KEEDYSVILLE MD 21756
KEEFE INS AGENCY INC                   51 W CENTRAL ST FRANKLIN MA 02038
KEEGO HARBOR CITY                      KEEGO HARBOR CITY - TREA 2025 BEECHMONT KEEGO HARBOR MI 48320
KEELAN M HAWORTH                       2235 SUTTON RD LAKELAND FL 33810
KEELER & ASSOCIATES                    10231 E LUCILLE DR TUCSON AZ 85730
KEELER TOWNSHIP                        KEELER TOWNSHIP - TREASU PO BOX 65 HARTFORD MI 49057
KEELER, CHASE                          ADDRESS ON FILE
KEENA BAILEY &                         CLYDE BAILEY 4455 NW 200TH ST MIAMI GARDENS FL 33055
KEENAN INS AGENCY                      6263 CYPRESS CREEK PKWY HOUSTON TX 77069
KEENAN SIVITZ                          1313 E 18TH AVENUE TAMPA FL 33605
KEENE CITY                             KEENE CITY -TAX COLLECTO 3 WASHINGTON STREET KEENE NH 03431
KEENE TOWN                             KEENE TOWN - TAX COLLECT P.O. BOX 245 KEENE NY 12942
KEENE TOWNSHIP                         KEENE TOWNSHIP - TREASUR 2938 HAWLEY HIGHWAY SARANAC MI 48881
KEENER, ELIZABETH                      ADDRESS ON FILE
KEEP YOUR HOME CALIFORNIA              ATTN JANET VAN-Y PO BOX 4034 MS 900 SACRAMENTO CA 95812
KEEPING YOU DRY ROOFING                631 TRIUMPH CT. SUITE 4 ORLANDO FL 32805
KEER & HEYER INS AGENCY                PO BOX 1030 POINT PLEASENT BEACH NJ 08742
KEESAL, YOUNG & LOGAN                  LORI MULHALL 400 OCEANGATE LONG BEACH CA 90802
KEETCH ASSOCIATES                      PO BOX 1910 ALICE TX 78333
KEHAULANI CERIZO &                     LAURI CERIZO PO BOX 1631 MAKAWAO HI 96768
KEHEW & VAILLANCOURT                   1224 WEST MAIN RD MIDDLETOWN RI 02842
KEIL, DEBRA                            ADDRESS ON FILE
KEITH A BURCH &                        ADDRESS ON FILE
KEITH A WENT WORTH                     ADDRESS ON FILE
KEITH B. COBB, SR.                     MARK D. MAILMAN, ESQ. FRANCIS & MAILMAN, PC LAND TITLE BLDG, 19TH FL 100 S
                                       BROAD ST PHILADELPHIA PA 19110
KEITH BROWN &                          ADDRESS ON FILE
KEITH CORDER &                         ADDRESS ON FILE
KEITH COUNTY                           KEITH COUNTY - TREASURER 511 N. SPRUCE ST, SUITE OGALLALA NE 69153
KEITH G JOSEPH                         ADDRESS ON FILE
KEITH HIGHTOWER                        ADDRESS ON FILE
KEITH JOSEPH APPRAISER                 832 HOLBROOK DR NEWPORT NEWS VA 23602
KEITH KIRBY PAINTING                   108 BEACHWOOD DR WEST COLUMBIA SC 29170
KEITH LACKO                            ADDRESS ON FILE
KEITH LYNCHARD DBA ROOFING             KEITH LYNCHARD KEITH LYNCHARD 810 AIRPORT ROAD HOT SPRINGS AR 71913
KEITH MONTELEONE                       ADDRESS ON FILE
KEITH P HOPKINS                        ADDRESS ON FILE
KEITH POTTS                            ADDRESS ON FILE
KEITH RODRIGUEZ TRUSTEE                PO BOX 3445 LAFAYETTE LA 70502-3445
KEITH SOLLEY AND                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 676 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 702 of 1490
Claim Name                               Address Information
KEITH, BRANDE                            ADDRESS ON FILE
KEITHS ROOFING & HOME IMPROVEMENT LLC    2444 FENDLEY RD AMITY AR 71921
KELA COOK CROWELL                        PO BOX 21928 WACO TX 76702
KELBAUGH, JUSTIN                         ADDRESS ON FILE
KELLER STONEBRAKER INS                   47 E SOUTH ST 103 FREDERICK MD 21701
KELLER WILLIAMS                          ADDRESS ON FILE
KELLER WILLIAMS COLORADO                 WEST REALTY, LLC ATTN: TRAVIS COX 826 GRAND AVE GLENWOOD SPRINGS CO 81623
KELLER WILLIAMS EXCELLENCE               ATTN: TONY GREENE 2331 YORK ROAD LUTHERVILLE-TIMONIUM MD 21093
KELLER WILLIAMS MIDTOWN REO DIVISION     ATTN: JUSTIN KILISZEK 181 MAPLEWOOD AVE MAPLEWOOD NJ 07040
KELLER WILLIAMS OF LAKESIDE              ATTN: MELANIE LOVATI 45609 VILLAGE BLVD SHELBY TWP MI 48315
KELLER WILLIAMS PALM BEACH CENTRAL       2005 VISTA PARKWAY STE 100 WEST PALM BEACH FL 33411
KELLER WILLIAMS PROFESSIONALS REALTY     86 ASHELAND AVE ASHEVILLE NC 28801
KELLER WILLIAMS REALTY                   ATTN: MELANIE LOVATI 45609 VILLAGE BLVD SHELBY TWP MI 48315
KELLER WILLIAMS REALTY                   2338 N LOOP W SUITE 120 SAN ANTONIO TX 78248
KELLER WILLIAMS REALTY                   ATTN: LARRY HARPER 400 E MAIN ST STE 110 VISALIA CA 93291
KELLER WILLIAMS REALTY - GULDI RE GROUP PO BOX 298607 PEMBROKE PINES FL 33029
KELLER WILLIAMS REALTY - THE             GVRE, LLC 2230 CORPORATE CIRCLE 250 HENDERSON NV 89074
MARKETPLACE
KELLER WILLIAMS REALTY PARTNERS          PARTNERS, INC. 11005 METCALF AVE OVERLAND PARK KS 66210
KELLER WILLIAMS REALTY RIO GRANDE        VALLEY 833 N WARE RD MCALLEN TX 78501
KELLER WILLIAMS REALTY THE MARKETPLACE   ATTN: RICK BRENKUS 2230 CORPORATE CIRCLE 250 HENDERSON NV 89074
KELLER WILLIAMS REALTY TULARE COUNTY     ATTN: LARRY HARPER 400 E MAIN ST VISALIA CA 93291
KELLER, SHELBY                           ADDRESS ON FILE
KELLERMAN INS                            17-14 147TH ST WHITESTONE NY 11357
KELLEY CONSTRUCTION OF SUMTER            953 WESTFIELD COURT SUMTER SC 29154
KELLEY L SKEHEN TRUSTEE                  625 SILVER AVE SW STE 350 ALBUQUERQUE NM 87102
KELLEY MYERS                             ADDRESS ON FILE
KELLEY ROOFING                           TERRY MCCREE 4615 BUSHLAND BLVD. ANARILLO TX 79106
KELLEY, LAURA                            ADDRESS ON FILE
KELLEY, PATRICK                          ADDRESS ON FILE
KELLEYS ROOFING CORP.                    17345 S.E. 34 LANE OCKLAWAHA FL 32179
KELLI AMICK &                            ADDRESS ON FILE
KELLI L CRAFTON                          ADDRESS ON FILE
KELLIE HILLIER GENSCHAW                  518 S FRONT ST MARQUETTE MI 49855
KELLOGG INS                              205 W CAMERON AVE STE A KELLOGG ID 83837
KELLON INSURANCE AGENCY                  2951 ELMORE PARK RD BARLETT TN 38184
KELLY & CRANDALL PLC                     3925 CHAIN BRIDGE RD STE 202 FAIRFAX VA 22030
KELLY & KEVIN SIZEMORE                   4519 BURKEMONT RD MORGANTON NC 28655
KELLY APPRAISAL SERVICES                 15 SUNSET TERRACE PORTLAND CT 06480
KELLY B KLEPPER                          ADDRESS ON FILE
KELLY BONASERA & TIM                     OCONNOR 10309 YATES DR N BROOKLYN PARK MN 55443
KELLY CONTRACTING LLC                    1800 TURNPIKE STREET STOUGHTON MA 02072
KELLY DAHMS                              ADDRESS ON FILE
KELLY DUNAGAN &                          ASHLEE DUNAGAN 9471 BREWER WAY VILLA PARK CA 92861
KELLY INS AGENCY                         1341 44TH AVE. N. STE101 MRYTLE BEACH SC 29577
KELLY JONESON                            ADDRESS ON FILE
KELLY KLINEPIER &                        ADDRESS ON FILE
KELLY LECHE                              ADDRESS ON FILE
KELLY M JOHNSON & CO                     2133 SILVERSIDE DR STE L BATON ROUGE LA 70808



Epiq Corporate Restructuring, LLC                                                                     Page 677 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 703 of 1490
Claim Name                             Address Information
KELLY MANAGEMENT                       PO BOX 10015 BAKERSFIELD CA 93389
KELLY REED                             ADDRESS ON FILE
KELLY REMICK CH 13 TRUSTEE             PO BOX 6099 SUN CITY CENTER FL 33571
KELLY ROOFING LLC                      9930 CHANNEL 30 DRIVE BONITA SPRINGS FL 34135
KELLY ROST &                           LEMOYNE ROST 890 RICKETT RD BRIGHTON MI 48116
KELLY TOWNSHIP                         KELLY TWP - TAX COLLECTO 103 SOUTH SECOND ST LEWISBURG PA 17837
KELLY WELCH & DEBY WELCH               2412 COUNTY RD 1942 ARANSAS PASS TX 78336
KELLY WHITE &                          ADDRESS ON FILE
KELLY WOOD & WILL WHITE                ADDRESS ON FILE
KELLY, AMY                             ADDRESS ON FILE
KELLY, BARBARA                         ADDRESS ON FILE
KELLY, KRISTA                          ADDRESS ON FILE
KELLY, MARK                            ADDRESS ON FILE
KELLY, NICOLE                          ADDRESS ON FILE
KELLY, SEAN                            ADDRESS ON FILE
KELMAN, JENNIFER                       ADDRESS ON FILE
KELMANN REST &                         ADDRESS ON FILE
KELMER, SCOTT                          ADDRESS ON FILE
KELSEY MCCLOUD                         ADDRESS ON FILE
KELSEY, KECHERYL                       ADDRESS ON FILE
KELSO                                  KELSO VILLAGE- COLLECTOR PO BOX 279 KELSO MO 63758
KELSO & SHELBY FARMERS                 BOX 307 AMBOY MN 56010
KELSTON LAND OWNERS ASSOCIATION INC    4802 SW 85TH AVE GAINESVILLE FL 32609
KELTNER INSURANCE                      3232 S PERKINS MEMPHIS TN 38118
KELVIN C JOHNSON                       902 S PARKWAY EAST MEMPHIS TN 38106
KEMAH VILLAGE PROPERTY OWNERS, INC.    P.O. BOX 80355 DALLAS TX 75380-3555
KEMBER, JESSICA                        ADDRESS ON FILE
KEMLY, RACHAEL                         ADDRESS ON FILE
KEMMETMUELLER, KEVIN                   ADDRESS ON FILE
KEMP, TATIA                            ADDRESS ON FILE
KEMPER COUNTY                          KEMPER COUNTY-TAX COLLEC 100 MAIN STREET DEKALB MS 39328
KEMPER DIRECT INS                      8630 LYNDON B JOHNSON FY 400 DALLAS TX 75243
KEMPER DIRECT INSURANCE                P O BOX 660421 DALLAS TX 75266
KEMPER INDEPENDENCE INS                12926 GRAN BAY PKWY W JACKSONVILLE FL 32250
KEMPER INS CO                          P O BOX 25347 OVERLAND PARK KS 66225
KEMPER INSURANCE                       P O BOX 3987 SCRANTON PA 18505
KEMPER INSURANCE CO                    P O BOX 223687 DALLAS TX 75222
KEMPER PREFERRED                       KEMPER INS GROUP PO BOX 70839 CHARLOTTE NC 28272
KEMPS LAWN & HOME CARE                 2266 DEER TRAIL RD COOPERSBURG PA 18036
KEMPTEN & REBECCA SCHWAH               & BRIAN HOMZA 759 ERIE ST SHREVEPORT LA 71106
KEN ALLEN INSURANCE AGY                310 E INTERSTATE 30 STE M-105 GARLAND TX 75043
KEN BOWEN AIR                          CONDITIONING LLC 2254 RIPPLING HILL ST SAN ANTONIO TX 78232
KEN BURTON JR TAX COLLECTOR            P.O. BOX 25300 BRADENTON FL 34206
KEN COLLEY & ASSOCIATES INC            2409 S WALDRON RD FORT SMITH AR 72903
KEN CURTIS AGENCY INC                  30 WASHINGTON ST MY. HOLLY NJ 08060
KEN EVANS AGENCY INC                   2674 A GEORGE WASHINGTON MEM HWY HAYES MA 23072
KEN MORTON & SON, LLC                  SHANNON MORTON P. O. BOX 146 PITMAN NJ 08071
KEN SANDERS                            ADDRESS ON FILE
KEN STEPP APPRAISAL SERVICES INC       PO BOX 20112 OKLAHOMA CITY OK 73156



Epiq Corporate Restructuring, LLC                                                                 Page 678 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 704 of 1490
Claim Name                             Address Information
KENAGA IMPROVEMENT AND                 21222 NE 172ND ST HOLT MO 64048
KENAI PENINSULA BOROUGH                KENAI PENINSULA FINANCE 144 NORTH BINKLEY STREET SOLDOTNA AK 99669
KENBRIDGE TOWN                         KENBRIDGE TOWN - TREASUR 511 E 5TH AVE KENBRIDGE VA 23944
KENCADE CONSTRUCTION INC               8502 RIVERSIDE DR E SUMNER WA 98390
KENCO ENTERPRISES INC.                 3801 S.W. 11 ST. FORT LAUDERDALE FL 33312
KENDADE CONDO 2 ASSOCIATION            9600 NW 25 ST 5D DORAL FL 33172
KENDALL ACRES WEST CONDO ASSOCIATION   C/O COURTESY PROPERTY MANAGEMENT 13250 SW 135 AVE MIAMI FL 33186
KENDALL COUNTY                         KENDALL COUNTY - TREASUR 111 W FOX ST YORKVILLE IL 60560
KENDALL COUNTY C/O APPR                KENDALL CAD - TAX COLLEC 118 MARKET AVE BOERNE TX 78006
KENDALL CS (COMBINED TNS               KENDALL CS - TAX COLLECT 1932 KENDALL ROAD KENDALL NY 14476
KENDALL TOWN                           KENDALL TOWN-TAX COLLECT 1873 KENDALL RD KENDALL NY 14476
KENDRA HAPP GLOVER                     & RICHARD GLOVER 20951 PLEASANT PARK RD CONIFER CO 80433
KENDRICK, EDNA                         ADDRESS ON FILE
KENDRICK, JACKIE                       ADDRESS ON FILE
KENDRICK, JOHN                         ADDRESS ON FILE
KENDRICK, URSULA                       ADDRESS ON FILE
KENDUSKEAG TOWN                        KENDUSKEAG TOWN-TAX COLL P.O. BOX 308 KENDUSKEAG ME 04450
KENEBREW, CORETTA                      LONE STAR LEGAL AID DAVID J. GUILLORY 414 E. PILAR STREET NACOGDOCHES TX 75963
KENHORST BORO                          KENHORST BORO - TAX COLL 339 S KENHORST BLVD KENHORST PA 19607
KENILWORTH BORO                        KENILWORTH BORO-TAX COLL 567 BOULEVARD KENILWORTH NJ 07033
KENKEL, BENJAMIN                       ADDRESS ON FILE
KENMON VALLEY MHP                      8378 COMMERCIAL BLVD PEVELY MO 63070
KENMORE CS (TONAWANDA TN               KENMORE CS - RECEIVER OF 2919 DELAWARE AVE.RM 14 KENMORE NY 14217
KENMORE ROAD ASSOCIATION, INC          100 KENMORE ROAD BLOOMFIELD CT 06002
KENMORE VILLAGE                        KENMORE VILLAGE - CLERK 2919 DELAWARE AVE., ROOM KENMORE NY 14217
KENMURE POA, INC.                      10 KENMURE DRIVE FLAT ROCK NC 28731
KENN CONSTRUCTION                      JOHN N. KENNEMUR 503 BOYKIN BIG SPRING TX 79720
KENNAN TOWN                            KENNAN TWN TREASURER N3814 COUNTY RD N KENNAN WI 54537
KENNARD CITY/ISD C/O HOU               HOUSTON CAD - TAX COLLEC P O BOX 112 CROCKETT TX 75835
KENNEBUNK TOWN                         KENNEBUNK TOWN - TAX COL 1 SUMMER STREET KENNEBUNK ME 04043
KENNEBUNKPORT TOWN                     KENNEBUNKPORT TN - COLLE 6 ELM STREET KENNEBUNKPORT ME 04046
KENNEDY ARMS HOMEOWNERS ASSOC          440 WHITE PLAINS RD SUITE 303 EASTCHESTER NY 10709
KENNEDY CARPET CLEANERS                221 LIBBEY PARKWAY WEYMOUTH MA 02189
KENNEDY CONNECTION REALTORS            15255 S 94TH AVENUE 500 ORLAND PARK IL 60462
KENNEDY INSURANCE AGENCY               7801 ST HWY 59 A FOLEY AL 36535
KENNEDY LEWIS RENTON                   401 WHITNEY AVE 160 GRETNA LA 70056
KENNEDY TOWNSHIP                       KENNEDY TWP - TAX COLLEC 102 RAHWAY RD MCMURRAY PA 15317
KENNEDY, CHARLES                       ADDRESS ON FILE
KENNEDY, CHASSIDY                      ADDRESS ON FILE
KENNEDY, DARIN                         ADDRESS ON FILE
KENNEDY, LEONA                         ADDRESS ON FILE
KENNEDY, MICHAEL                       ADDRESS ON FILE
KENNEDY, NAKIA                         ADDRESS ON FILE
KENNEDY, PATRICK                       ADDRESS ON FILE
KENNEDY, PATRICK                       ADDRESS ON FILE
KENNEDY, VICKI                         ADDRESS ON FILE
KENNEDY, WALLACE                       ADDRESS ON FILE
KENNEDYS POOL SERVICE INC              86164 GRENACHE LANE COACHELLA CA 92236
KENNER CITY                            KENNER CITY - TAX COLLEC 1801 WILLIAM BLVD, RM 10 KENNER LA 70062



Epiq Corporate Restructuring, LLC                                                                   Page 679 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 705 of 1490
Claim Name                             Address Information
KENNETH & HEATHER WOLF &               ADDRESS ON FILE
KENNETH & KIMBERLY                     ADDRESS ON FILE
KENNETH BANKS                          ADDRESS ON FILE
KENNETH C JOHNSON                      ADDRESS ON FILE
KENNETH COLEMAN                        ADDRESS ON FILE
KENNETH CRANDALL                       KENNETH E. CRANDALL IV (PRO SE) 125 SOUTH IDAHO STREET P.O. BOX 296 EDEN ID
                                       83325
KENNETH D MITCHELL                     ADDRESS ON FILE
KENNETH E. RASKA                       ADDRESS ON FILE
KENNETH ERIC TRENT                     ADDRESS ON FILE
KENNETH FARMER &                       ADDRESS ON FILE
KENNETH G SHARPE                       ADDRESS ON FILE
KENNETH GAIDAS &                       ADDRESS ON FILE
KENNETH HOMER &                        ADDRESS ON FILE
KENNETH J KRAYESKE LAW OFFICES         255 MAIN ST 5TH FL HARTFORD CT 06106
KENNETH J PALKO AND GERTRUDE J PALKO   153 LAKE AVENUE METUCHEN NJ 08840
KENNETH JEFFREY MULLINIX               ADDRESS ON FILE
KENNETH JESMAIN                        ADDRESS ON FILE
KENNETH LEASE                          ADDRESS ON FILE
KENNETH MAINE &                        ADDRESS ON FILE
KENNETH OLIVER                         ADDRESS ON FILE
KENNETH PATRICK TITUS                  ADDRESS ON FILE
KENNETH PETERS AND JOANN PETERS        UNDERWOOD & RIEMER, PC JAMES D. PATTERSON, ESQ 166 GOVERNMENT STREET SUITE 100
                                       MOBILE AL 36602
KENNETH R HENRY AGENCY                 12680 W LAKE HOUSTON PKW HOUSTON TX 77044
KENNETH R REED, ATTORNEY PSC           241 ELM STREET LUDLOW KY 41016
KENNETH RATYNIAK &                     ADDRESS ON FILE
KENNETH RICHARD &                      ADDRESS ON FILE
KENNETH RICHINS &                      ADDRESS ON FILE
KENNETH RIPPEE                         ADDRESS ON FILE
KENNETH SPERLING, ET AL.               JOSEPH F BUFOGLE, ESQ. BUFOGLE &ASSOC. 2405 E SKELLY DR. TULSA OK 74105
KENNETH STEWART & LEAH                 ADDRESS ON FILE
KENNETH W KOOP                         ADDRESS ON FILE
KENNETH WATERS SR                      ADDRESS ON FILE
KENNETH WAYNE THOMPSON                 ADDRESS ON FILE
KENNETT CONSOLIDATED SCH               KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
KENNETT SQUARE BORO                    BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013
KENNETT TOWNSHIP                       KENNETT TWP - TAX COLLEC 50 NORTH 7TH STREET BANGOR PA 18013
KENNEWICK IRR DIST                     KENNEWICK IRRIGATION DIS 2015 S ELY STREET KENNEWICK WA 99337
KENNEY & MEDINA PC                     3302 MCGINNIS FERRY RD STE 100 SUWANEE GA 30024
KENNINGTON LANE HOLDINGS               12841 JONES RD STE 100 HOUSTON TX 77070
KENNON, FAITH                          ADDRESS ON FILE
KENNON, PARKER, DUNCAN & DAVIS, LLC    5670 WHITESVILLE RD COLUMBUS GA 31904
KENNY & ASSOCIATES INC                 327 DAHLONEGA ST SUITE 104 CUMMING GA 30040
KENNY BAGWELL                          KENNYS ROOFING 5191 COUNTY ROAD 616 HANCEVILLE AL 35077
KENNY BLACK AGENCY                     5740 BROADWAY SUITE 106 PEARLAND TX 77581
KENNY LAW GROUP, LLC                   HEIDI S. KENNY 11426 YORK RD, 1ST FLOOR COCKEYSVILLE MD 21030
KENNY ONG FINCL SRVCS                  8450 W MCDOWELL RD 105 PHOENIX AZ 85037
KENNY RAY WESTON JR                    1005 N GRAHAM ST HOPE AR 71801



Epiq Corporate Restructuring, LLC                                                                Page 680 OF 1400
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 706 of 1490
Claim Name                           Address Information
KENNY STRANGE ELECTRIC               KENNY STRANGE 2436 NORTH EAST AVE PANAMA CITY FL 32405
KENNY WOOD ROOFING                   KENNETH J WOOD JR 724 PARKWOOD DR. CLARKSVILLE IN 47129
KENNYS ELECTRIC, INC                 KENNETH YOUNG 160 F COUNTY ROAD 414 BUFFALO TX 75831
KENNYS SEAMLESS GUTTERS, LP          1011 S. OTIS CRT LAKEWOOD CO 80226
KENOCKEE TOWNSHIP                    KENOCKEE TOWNSHIP - TREA P.O. BOX 220 AVOCA MI 48006
KENOSHA CITY TRI ANNUAL              625 52ND STREET, RM 105 KENOSHA WI 53140
KENOSHA COUNTY TREASURER             1010 56TH ST KENOSHA WI 53140
KENOSHA WATER UTILITY                4401 GREEN BAY ROAD KENOSHA WI 53144
KENSINGTON FIRE DISTRICT             KENSINGTON FD - TAX COLL PO BOX 2 KENSINGTON CT 06037
KENSINGTON GLEN HOA INC.             1599 NW 9TH AVE, STE 2 BOCA RATON FL 33486
KENSINGTON INS                       6 W 18TH ST 11TH FL NEW YORK NY 10011
KENSINGTON TOWN                      KENSINGTON TOWN-TAX COLL 95 AMESBURY RD KENSINGTON NH 03833
KENSINGTON TRAILS                    ASSOCIATION OF HOMEOWNER 11149 RESEARCH BLVD 100 AUSTIN TX 78759
KENSINGTON WOODS LAKE ASSOCIATION    721 KENSINGTON PLACE OFALLON IL 62269
KENT CITY VILLAGE                    KENT CITY VILLAGE - TREA 83 SPRING ST. KENT CITY MI 49330
KENT COUNTY                          KENT COUNTY - TAX OFFICE 555 BAY ROAD ROOM 121 DOVER DE 19901
KENT COUNTY /SEMIANNUAL              OFFICE OF FINANCE-KENT C 400 HIGH ST. 2ND FL CHESTERTOWN MD 21620
KENT COUNTY OFFICE OF FINANCE        400 HIGH ST CHESTERTOWN MD 21620
KENT COUNTY REGISTER OF DEEDS        300 MONROE AVENUE NW GRAND RAPIDS MI 49503
KENT COUNTY TAX OFFICE               555 BAY RD DOVER DE 19901
KENT COUNTY TREASURER                300 MONROE NW GRAND RAPIDS MI 49503
KENT COUNTY, MD                      400 HIGH ST., 2ND FLOOR CHESTERTOWN MD 21620
KENT ELLIOTT ROOFING                 KENT ELLIOTT CONSTRUCTION, INC 128 W WASHINGTON DR. SAN ANGELO TX 76903
KENT GREENWOOD PLASTERING, CO.       KENT GREENWOOD 3702 HWY E GRANBY MO 64844
KENT SHIRES CONDOMINIUM              PO BOX 5640 KENT WA 98064
KENT TOWN                            KENT TOWN - TAX COLLECTO PO BOX 311 KENT CT 06757
KENT TOWN                            KENT TOWN-TAX COLLECTOR 25 SYBILS CROSSING CARMEL NY 10512
KENT WILLIAMS, PORTLAND              ADDRESS ON FILE
KENT, TITUS                          ADDRESS ON FILE
KENTON CITY/GIBSON                   KENTON CITY-TAX COLLECTO 108 N POPLAR ST KENTON TN 38233
KENTON CNTY ASSESSMENT               FIRE INSURANCE 8 MCCULLUM RD INDEPENDENCE KY 41051
KENTON COUNTY                        KENTON COUNTY - SHERIFF PO BOX 188070 ERLANGER KY 41018
KENTON TOWN                          KENTON TOWN - TAX COLLEC PO BOX 102 KENTON DE 19955
KENTUCKY                             EMILY MCDONALD 1025 CAPITAL CENTER DRIVE, SUITE 200 FRANKFORT KY 40601
KENTUCKY                             GENERAL CONTACT 1025 CAPITAL CENTER DRIVE, SUITE 200 FRANKFORT KY 40601
KENTUCKY                             INDIVIDUAL MLOS AND PROCESSORS 1025 CAPITAL CENTER DRIVE, SUITE 200 FRANKFORT
                                     KY 40601
KENTUCKY                             JACKIE STAHMANN 1025 CAPITAL CENTER DRIVE, SUITE 200 FRANKFORT KY 40601
KENTUCKY                             MORTGAGE BROKERS AND COMPANIES 1025 CAPITAL CENTER DRIVE, SUITE 200 FRANKFORT
                                     KY 40601
KENTUCKY                             PAM FITZGERALD 1025 CAPITAL CENTER DRIVE, SUITE 200 FRANKFORT KY 40601
KENTUCKY                             TAMMY SCRUGGS 1025 CAPITAL CENTER DRIVE, SUITE 200 FRANKFORT KY 40601
KENTUCKY DEPARTMENT OF REVENUE       6716 GRADE LANE, SUITE 910 LOUISVILLE KY 40213-3439
KENTUCKY FAIR PLAN                   10605 SHELBYVILLE 102 LOUISVILLE KY 40223
KENTUCKY FARM BUREAU                 9201 BUNSEN PARKWAY LOUISVILLE KY 40250
KENTUCKY FARM BUREAU                 PO BOX 8560045 LOUISVILLE KY 40285
KENTUCKY FARM BUREAU INSURANCE       PO BOX 20700 LOUISVILLE KY 40250-0700
COMPANIES
KENTUCKY GROWERS INS                 PO BOX 1810 LEXINGTON KY 40588
KENTUCKY HOUSING CORPORATION         1231 LOUISVILLE RD FRANKFORT KY 40601


Epiq Corporate Restructuring, LLC                                                                 Page 681 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 707 of 1490
Claim Name                            Address Information
KENTUCKY INS GROUP                    P O BOX 910828 LEXINGTON KY 40591
KENTUCKY NATL INS CO                  2709 OLD ROSEBUD ROAD LEXINGTON KY 40509
KENTUCKY NATL INS CO                  P O BOX 12270 LEXINGTON KY 40582
KENTUCKY SECRETARY OF STATE           700 CAPITOL AVENUE, SUITE 118 FRANKFORT KY 40601
KENTUCKY SECRETARY OF STATE           P.O. BOX 1150 FRANKFORT KY 40602-1150
KENTUCKY STATE TREASURER              1025 CAPITAL ENTER DR STE 200 FRANKFORT KY 40601
KENTUCKY STATE TREASURER              UNCLAIMED PROPERTY DIV 1050 US HWY 127 S STE 100 FRANKFORT KY 40601
KENTUCKY TAX BILL SERVICING, ET AL.   LAURA A. PHILLIPS, PLLC LAURA PHILLIPS, ESQ 120A COLES COURT BARBOURVILLE KY
                                      40906
KENTUCKY TAX BILL SERVICING, INC.     4135 ALEXANDRIA PIKE SU 102 COLD SPRING KY 41076
KENTUCKY TAX LIEN FUND, LLC           P.O. BOX 34011 LEXINGTON KY 40588-4011
KENTUCKY UTILTIES COMPANY             PO BOX 25212 LEHIGH VALLEY PA 18002-5212
KENTWOOD CITY                         KENTWOOD CITY - TREASURE PO BOX 8848 KENTWOOD MI 49518
KENTWOOD HOMEOWNERS ASSOCIATION       PO BOX 1252 FAIR OAKS CA 95628
KENTWOOD TOWN                         KENTWOOD TOWN - TAX COLL 308 AVENUE G KENTWOOD LA 70444
KENWOOD AT AVANDALE COA               2215 OLD MARLTON PIKE E MARLTON NJ 08053
KENWOOD HOUSE CONDOMINIUM ASSC        3833 FARRAGUT AVENUE KENSINGTON MD 20895
KENWORTH JOHNSTON APPRAISALS INC      PO BOX 90 WATERLOO IL 62298
KENYON HOLDEN WARSAW MTL              P O BOX 278 WANAMINGO MN 55983
KENYON REAL ESTATE APPRAISAL & INV    7594 TRILLIUM BLVD SUITE 100 SARASOTA FL 34241
KEOHANE, TIFFANY                      ADDRESS ON FILE
KEOKUK COUNTY                         KEOKUK COUNTY - TREASURE 101 S MAIN SIGOURNEY IA 52591
KEON WILLIAMS                         1415 T L THREADGILL RD CAMDEN AL 36726
KEPNER, AMBER                         ADDRESS ON FILE
KERBER, JENNIFER                      ADDRESS ON FILE
KEREN NASIBI                          ERICA T. YITZHAK, ESQ. YITZHAK & EPSTEIN 17 BARSTOW RD., STE. 406 GREAT NECK
                                      NY 11021
KERN CITY CIVIC ASSOCIATION           1003 PEBBLE BEACH DR BAKERSFIELD CA 93309
KERN COUNTY                           KERN COUNTY - TAX COLLEC PO BOX 541004 LOS ANGELES CA 90054
KERN COUNTY TREASURER-TAX COLLECTOR   PO BOX 541004 LOS ANGELES CA 90054
KERN COUNTY TREASURER-TAX COLLECTOR   1115 TRUXTUN AVE BAKERSFIELD CA 93301
KERN, THOMAS                          ADDRESS ON FILE
KERN-DELTA WATER DIST                 KERN-DELTA WATER DISTRIC 501 TAFT HWY BAKERSFIELD CA 93307
KERNIDE FILS-AIME &                   NELKENS FILS-AIME 1727 CEDAR LAKE DR ORLANDO FL 32824
KERR COUNTY TAX COLLECTOR             700 MAIN ST STE 124 KERRVILLE TX 78028
KERR, JEREMY                          ADDRESS ON FILE
KERRVILLE ISD                         329 EARL GARRETT KERRVILLE TX 78028
KERRVILLE ROOFING INC                 600 CARDINAL DR KERRVILLE TX 78028
KERRY A KEIM                          & TIM W ROBBINS 10604 RALIEGH AVE LUBBOCK TX 79424
KERRY A. HYLAND                       MCCARTY & RABURN DENNIS MCCARTY P.O. BOX 1448 CEDAR HILL TX 75104
KERRY A. HYLAND                       JAMES A. FOLEY 4116 WEST VICKERY BLVD., #103 FORT WORTH TX 76107
KERSHAW COUNTY / MOBILE               KERSHAW COUNTY - TREASUR 515 WALNUT STREET CAMDEN SC 29020
KERSHAW COUNTY REGISTER OF DEEDS      515 WALNUT ST CAMDEN SC 29020
KERSHAW COUNTY TREASURER              PO BOX 622 CAMDEN SC 29021-0622
KERSHAW, ROSA                         ADDRESS ON FILE
KERVAN INS AGENCY                     7098 N SHADELAND AVE D INDIANAPOLIS IN 46220
KESHEQUA CS CMD TOWNS                 KESHEQUA CS - TAX COLLEC FIVE STAR BANK- 220 LIBE WARSAW NY 14569
KESSEE, RACHELLE                      ADDRESS ON FILE
KESSEL APPRAISAL                      7998 LANCELOT CINCINNATI OH 45244



Epiq Corporate Restructuring, LLC                                                                  Page 682 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 708 of 1490
Claim Name                            Address Information
KESSLER & KEIRNAN, P.C.               3255 N. ARLINGTON HEIGHTS ROAD SUITE 505 ARLINGTON HEIGHTS IL 60004
KESSLER ALAIR INS SRVCS               2335 W FOOTHILL BLVD 3 UPLAND CA 91786
KESSLER FINANCIAL SERVICES, L.P.      DBA THE KESSLER GROUP ATTN: CHIEF FINANCIAL OFFICER 855 BOYLSTON STREET BOSTON
                                      MA 02116
KESSLER INS AGENCY                    103 S MAIN SWEENY TX 77480
KESSLER LAW OFFICES                   240 N CENTER ST MESA AZ 85201
KESSLER, ALLISON                      ADDRESS ON FILE
KETCH & CO                            C/O BNY MELLON PO BOX 3920002 PITTSBURGH PA 15251-9000
KETCHIKAN GATEWAY BOROUG              KETCHIKAN GATEWAY REVENU 1900 1ST AVE, STE 118 KETCHIKAN AK 99901
KETTERING COMMUNITY ASSOCIATION       204 WASHINGTON AVE SUITE 102 LA PLATA MD 20646
KETTERMAN ROWLAND &                   WESTLUND STE 302 16500 SAN PEDRO AVE SAN ANTONIO TX 78232
KETTNER LAW APC                       2150 W WASHINGTON ST STE 104 SAN DIEGO CA 92110
KEVIL CITY                            KEVIL CITY - CLERK PO BOX 70 KEVIL KY 42053
KEVIN A KOBIE AC                      CONTRACTOR 6481 PINE CONE CT FORT MYERS FL 33912
KEVIN A. STEVENS PC                   98 LAFAYETTE AVENUE SUFFERN NY 10901
KEVIN BRINK &                         ADDRESS ON FILE
KEVIN BROOKMOLE                       ADDRESS ON FILE
KEVIN BRUCE                           ADDRESS ON FILE
KEVIN BYARS MARSHALL COUNTY SHERIFF   52 JUDICIAL DRIVE BENTON KY 42025
KEVIN CAMPBELL                        ADDRESS ON FILE
KEVIN CHILDERS INS AGENC              6302 BROADWAY SUITE 205 PEARLAND TX 77581
KEVIN CONSTRUCTION                    1654 S BRANCH PKWY SPRINGFIELD MA 01129
KEVIN DEAN GRIMES; LINDA ANN GRIMES   CARL B. DAVIS, ESQ. 300 WEST DOUGLAS AVENUE, #650 WICHITA KS 67202
KEVIN ERIC FISHKIND                   ADDRESS ON FILE
KEVIN GRIMES APPRAISAL                2700 SYCAMORE WOODS CT LOUISVILLE KY 40241
KEVIN GUENTHER & TERESA               ADDRESS ON FILE
KEVIN KELLEY &                        ADDRESS ON FILE
KEVIN KOPP INSURANCE AGY              502 HWY 3 N SUITE B LEAGUE CITY TX 77573
KEVIN KUCHEL CONSTRUCTION             800 STOCKYARDS PLACE SIOUX CITY IA 51106
KEVIN L KUPER JR                      ADDRESS ON FILE
KEVIN LEE & CO                        2828 FOREST LN 2300 DALLAS TX 75234
KEVIN LEE YOUNG                       ADDRESS ON FILE
KEVIN LUND AND MARGARET               ADDRESS ON FILE
KEVIN M OTOOLE                        ADDRESS ON FILE
KEVIN MCDONALD                        ADDRESS ON FILE
KEVIN MCDONALD & SARA                 ADDRESS ON FILE
KEVIN MELENDEZ COLON                  ADDRESS ON FILE
KEVIN NEWTON HANNIFY                  ADDRESS ON FILE
KEVIN OLLI                            ADDRESS ON FILE
KEVIN P MCELROY AGENCY                17620 113TH AVE N STE 2 MAPLE GROVE MN 55369
KEVIN PALL                            ADDRESS ON FILE
KEVIN PRACHAR                         ADDRESS ON FILE
KEVIN PRESSLEY & STACIE               ADDRESS ON FILE
KEVIN R ANDERSON TRUSTEE              405 SOUTH MAIN STREET STE 600 SALT LAKE CITY UT 84111
KEVIN R HENRY INC                     14480 CALLE NUBLADO SAN DIEGO CA 92129
KEVIN REEVES AND                      ADDRESS ON FILE
KEVIN ROBERT TAYLOR                   ADDRESS ON FILE
KEVIN ROEGNER &                       ADDRESS ON FILE
KEVIN SCOTT MONTANDO                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 683 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 709 of 1490
Claim Name                            Address Information
KEVIN SHEALY AGENCY                   781 SAINT ANDREWS BLVD CHARLESTON SC 29407
KEVIN SMITH & EST OF F                RIEDLE & ALINE RIEDLE 81 DOWNY RD NORTH BROOKFIELD MA 01535
KEVIN SUSTAIRE                        ADDRESS ON FILE
KEVIN SWEET                           ADDRESS ON FILE
KEVIN WEAVER, AVIN INC.               250 CHURCHILL CT, STE. 600 WOODSTOCK GA 30188
KEVINS CONSTRUCTION                   KEVIN KELLY 2524 EAST FOREST DRIVE NEWPORT NC 28570
KEVINS GLASS AND ROOFING              TIM MARANTO 1604 ST WILLIAMS LOOP ROUND ROCK TX 78665
KEVINS ROOFING & REMODELING CO        KEVIN LITTLE P.O BOX 9672 COLUMBUS GA 31908
KEWASKUM TOWN                         TAX COLLECTOR 9019 KETTLE MORAINE DRIV KEWASKUM WI 53040
KEWASKUM VILLAGE                      KEWASKUM VLG TREASURER PO BOX 38 /204 1ST ST KEWASKUM WI 53040
KEWAUNEE CITY                         KEWAUNEE CITY TREASURER 401 FIFTH STREET KEWAUNEE WI 54216
KEY AGENCY                            PO BOX 1283 ENGLEWOOD FL 34295
KEY BISCAYNE CLAIM                    ADJUSTERS CORP 800 CRANDON BLVD STE 203 KEY BISCAYNE FL 33149
KEY CITY INS AGENCY                   12370 HESPERIA RD STE 9 VICTORVILLE CA 92395
KEY CITY INSURANCE AGY                PO BOX 1628 VICTORVILLE CA 92393
KEY INS                               777 CANAL VIEW BLVD 100 ROCHESTER NY 14623
KEY INS OF ROUNDUP                    437 MAIN ST ROUNDUP MT 59072
KEY INSURANCE AGENCY                  123 WEST LEWIS STREET LIVINGSTON MT 59047
KEY JANNESARI                         THE LANE LAW FIRM ROBERT CHIP LANE 6200 SAVOY DRIVE, SUITE 1150 HOUSTON TX
                                      77036
KEY PENINSULA INVESTMENTS LLC         PO BOX 701 WAUNA WA 98395
KEY ROOFING INC                       19861 WEST GRAND AVE LAKE VILLA IL 60046
KEY WEST COOLING COMPANY              410 AVENUE E KEY WEST FL 33040
KEY WEST INS AGENCY                   646 UNITED ST STE 1 KEY WEST FL 33040
KEYA PAHA COUNTY                      KEYA PAHA COUNTY - TREAS PO BOX 368 SPRINGVIEW NE 68778
KEYES APPRAISALS LLC                  98 WOODMERE MALL CROSSVILLE TN 38555
KEYMARK INC                           105 TECH LANE LIBERTY SC 29657
KEYNOTE PROPERTIES LLC                AARON R. DEAN THE DEAN LEGAL GROUP, LTD. 721 SOUTH 6TH STREET LAS VEGAS NV
                                      89101
KEYPORT BORO                          KEYPORT BORO - TAX COLLE 70 WEST FRONT STREET KEYPORT NJ 07735
KEYS AT KURE BEACH HOA, INC.          701 SAILOR CT KURE BEACH NC 28449
KEYS HOME AND INVESTMENT              INC 3152 NORTHSIDE DR 101B KEY WEST FL 33042
KEYS INS SRVCS                        5800 OVERSEAS HWY MARATHON FL 33050
KEYS ROOFING INC                      PO BOX 1227 KEY LARGO FL 33037
KEYSTONE APPRAISAL GROUP CORP         881 S OREM BLVD STE 3 OREM UT 84058
KEYSTONE APPRAISALS                   3070 WINDWARD PLAZA STE F780 ALPHARETTA GA 30005
KEYSTONE CARPET CRAFTERS              82 SALEM RD SCHWENKSVILLE PA 19473
KEYSTONE CENTRAL S.D./BA              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./BE              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./CA              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./CH              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./DU              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./FL              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./GA              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./GR              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./LA              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./LE              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./LI              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./LO              KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148



Epiq Corporate Restructuring, LLC                                                                  Page 684 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 710 of 1490
Claim Name                             Address Information
KEYSTONE CENTRAL S.D./MI               KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./NO               KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./PI               KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./PO               KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./RE               KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./SO               KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE CENTRAL S.D./WO               KEYSTONE CENTRAL SD PO BOX 6059 (LOCK BOX) HERMITAGE PA 16148
KEYSTONE COLLECTIONS GROUP             KRATZENBERG & ASSOCIATES, INC. 546 WENDEL ROAD IRWIN PA 15642
KEYSTONE DEVELOPMENT                   2920 EIGHTH AV BESSEMER AL 35020
KEYSTONE GENERAL CONTRACTING LLC       1545 LINE AVE SUITE 140 SHREVEPORT LA 71101
KEYSTONE INSURANCE                     700 HORIZON DRIVE HAMILTON NJ 08691
KEYSTONE INSURANCE GROUP               21301 POWERLINE RD SUITE 312 BACA RATON FL 33433
KEYSTONE NATIONAL INS CO               41908 RT 6 WYALUSING PA 18853
KEYSTONE NATL INS                      PO BOX 7 WYALUSING PA 18853
KEYSTONE OAKS S.D./CASTL               KEYSTONE OAKS SD - COLLE 3310 MCROBERTS RD CASTLE SHANNON PA 15234
KEYSTONE OAKS S.D./DORMO               KEYSTONE OAKS SD - COLLE 1444 HILLSDALE AVENUE ST PITTSBURGH PA 15216
KEYSTONE OAKS S.D./GREEN               KEYSTONE OAKS SD - COLLE 10 W MANILLA AVE PITTSBURGH PA 15220
KEYSTONE PREMIER                       SETTLEMENT SERVICES, LLC 1400 N. PROVIDENCE ROAD BUILDING 2, SUITE 1000 MEDIA
                                       PA 19063
KEYSTONE PROPERTY MANAGEMENT GROUP     ORANGEWOOD PROPERTY MANAGEMENT 2001 9TH AVENUE, SUITE 308 VERO BEACH FL 32960
KEYSTONE S.D./CALLENSBUR               ELAINE WEETER - TAX COLL 1640 SOUTH REIDSBURG ROA NEW BETHLEHEM PA 16242
KEYSTONE S.D./ELK TWP                  KEYSTONE SD - TAX COLLEC 427 KNIGHT TOWN ROAD SHIPPENVILLE PA 16254
KEYSTONE S.D./KNOX BORO                KEYSTONE SD - TAX COLLEC 408 E RAILROAD ST KNOX PA 16232
KEYSTONE S.D./LICKING TW               MENDY STEWART - TAX COLL 6720 ROUTE 58 EMLENTON PA 16373
KEYSTONE S.D./SALEM TWP                KIMBERLY WYMAN-TAX COLLE 3671 ROUTE 208 KNOX PA 16232
KEYSTONE S.D./SHIPPENVIL               KEYSTONE SD - TAX COLLEC 408 E RAILROAD ST KNOX PA 16232
KEYSTONE-INLAND INC                    744 N 2ND STREET EL CAJON CA 92021
KEYSVILLE TOWN                         KEYSVILLE TOWN - TREASUR P O BOX 42 KEYSVILLE VA 23947
KFORCE INC                             PO BOX 277997 ATLANTA GA 30384-7997
KFORCE, INC.                           ATTN: GENERAL COUNSEL 1001 E. PALM AVE. TAMPA FL 33605
KFR LAND TRUST                         1001 S PALM CANYON DR PALM SPRINGS CA 92264
KGS-ALPHA CAPITAL MARKETS, LP          ATTN: FREDERIC M. KRIEGER 601 LEXINGTON AVENUE, 44TH FLOOR NEW YORK NY 10022
KGS-ALPHA CAPITAL MARKETS, LP          ATTN: JOHN HALEY, HEAD OF OPERATIONS 601 LEXINGTON AVENUE, 44TH FLOOR NEW YORK
                                       NY 10022
KHALDOUN DABAIN AND                    HANNAH DABAIN 74273 1ST ST ARMADA MI 48005
KHALID RASHID                          RALPH GOLDBERG, ESQ. GOLDBERG AND CUVILLIER, P.C. 1400 MONTREAL ROAD SUITE 100
                                       TUCKER GA 30084
KHAN, AHMAD                            ADDRESS ON FILE
KHAN, ARSHI                            ADDRESS ON FILE
KHAN, ASAD                             ADDRESS ON FILE
KHAN, BIBI                             ADDRESS ON FILE
KHAN, MUHAMMAD                         ADDRESS ON FILE
KHAN, REHAN                            ADDRESS ON FILE
KHAN, ZAYN                             ADDRESS ON FILE
KHANG, KA                              ADDRESS ON FILE
KHANNA, PRANJAL                        ADDRESS ON FILE
KHB APPRAISALS                         814 MAPLEWOOD DR KOKOMO IN 46902
KHIRALLAH PLLC                         325 N ST PAUL ST STE 3400 DALLAS TX 75201
KIAH LOFLAND                           940 WALNUT CIR SW MARIETTA GA 30060
KIANTONE TOWN                          KIANTONE TOWN- TAX COLLE 1521 PECK SETTLEMENT ROA JAMESTOWN NY 14701


Epiq Corporate Restructuring, LLC                                                                 Page 685 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 711 of 1490
Claim Name                             Address Information
KIBBLE AND PRENTICE                    601 UNION ST 1000 SEATTLE WA 98101
KICHEFSKI, CONRAD                      ADDRESS ON FILE
KICKAPOO TOWN                          KICKAPOO TWN TREASURER P.O. BOX 1 READSTOWN WI 54652
KICKER INSURES ME                      3601 PRESTON AVE STE A PASADENA TX 77505
KIDD & COMPANY REALTY LLC              15341 GAMECOCK RD MIDLOTHIAN VA 23112
KIDD REALTY & APPRAISAL                507 WEST END DR NEW ALBANY MS 38652
KIDD, KAMELIA                          ADDRESS ON FILE
KIDD, NICOLE                           ADDRESS ON FILE
KIDDER COUNTY                          KIDDER COUNTY - TREASURE PO BOX 8 STEELE ND 58482
KIDDER TWP TOWNSHIP BIL                KIDDER TWP - TAX COLLECT PO BOX 197 LAKE HARMONY PA 18624
KIDDS PEST CONTROL                     HUGH G KIDD 648 RAILROAD BED ROAD SUMMERTOWN TN 38483
KIDNEY, GEORGE                         ADDRESS ON FILE
KIEF ADLER INC                         462 PESARO ST OAK PARK CA 91377
KIEFER REALTY PA                       ATTN: SCOTT KIEFER 8720 SW HIGHWAY 200 12 OCALA FL 34481
KIEL CITY                              KIEL CITY TREASURER PO BOX 98 / 621 6TH STRE KIEL WI 53042
KIER, BRITTANY                         ADDRESS ON FILE
KIERNAN, ROBERT                        ADDRESS ON FILE
KIESER, JOHN                           ADDRESS ON FILE
KIESEWETTER INS GROUP                  23112 CINCO RANCH BLVD KATY TX 77494
KIETHLEY INS AGENCY                    2521 S LOOP 35 SUITE A ALVIN TX 77511
KIFLE, ANTENEHE                        ADDRESS ON FILE
KIGHT REALTY CORPORATION               PO BOX 12742 NORFOLK VA 23541
KII TELECOMMUNICATIONS, L.L.C.         ATTN: GENERAL COUNSEL 20 HUNTERS LN. BASKING RIDGE NJ 07920-2685
KILANDER, SAYSHA                       ADDRESS ON FILE
KILBUCK TOWNSHIP                       KILBUCK TWP - TAX COLLEC 102 RAHWAY RD MCMURRAY PA 15317
KILBY, LAURIE                          ADDRESS ON FILE
KILDARE TOWN                           KILDARE TWN TREASURER N2865 COUNTY RD HH LYNDON STATION WI 53944
KILGRO & ASSOCIATES INC                439 JOHNSTON ST DECATUR AL 35601
KILGUS, KEVEN                          ADDRESS ON FILE
KILKENNY APPRAISAL SERVICE             PO BOX 632 ABILENE KS 67410
KILKER ROOFING & CONSTRUCTION, LLC     4608 RANCHO DEL NORTE TRAIL MCKINNEY TX 75070
KILLARNEY WOODS MHP                    37100 S 26TH PL FEDERAL WAY WA 98003
KILLEARN HOMES ASSOCIATION, INC.       2705 KILLEARNEY WAY TALLAHASSEE FL 32309
KILLIAN CONTRACTORS LLC                360 CENTRAL AVENUE METUCHEN NJ 08840
KILLIAN TOWN                           KILLIAN TOWN - TAX COLLE P.O. BOX 546 SPRINGFIELD LA 70462
KILLIAN, MICHAEL                       ADDRESS ON FILE
KILLINGLY TOWN                         KILLINGLY TOWN - TAX COL 172 MAIN STREET KILLINGLY CT 06239
KILLINGSWORTH AGENCY INC               19259 CORTEZ BLVD BROOKSVILLE FL 34601
KILLINGTON GATEWAY II COA              PO BOX 48 CHITTENDEN VT 05737
KILLINGTON TOWN                        KILLINGTON TOWN- TAX COL P.O. BOX 429 KILLINGTON VT 05751
KILLINGWORTH TOWN                      KILLINGWORTH TN - COLLEC 323 ROUTE 81 KILLINGWORTH CT 06419
KILMARNOCK TOWN                        KILMARNOCK TOWN - TREASU 1 NORTH MAIN ST KILMARNOCK VA 22482
KILMARNOCK TOWN (NORTHU                KILMARNOCK TOWN - TREASU P O BOX 1357 KILMARNOCK VA 22482
KILMICHAEL CITY                        KILMICHAEL CITY-TAX COLL PO BOX 296 KILMICHAEL MS 39747
KILONGOZI, ILUNGA                      ADDRESS ON FILE
KILPATRICK TOWNSEND                    PO BOX 945614 ATLANTA GA 30394
KILSTROM, LONN                         ADDRESS ON FILE
KIM ANDRADE                            ADDRESS ON FILE
KIM HEMPHILL                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 686 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 712 of 1490
Claim Name                             Address Information
KIM MARTIN                             ADDRESS ON FILE
KIM MEHRTENS                           ADDRESS ON FILE
KIM RAJUNIS                            ADDRESS ON FILE
KIM RICHARDS & CHARLES                 ADDRESS ON FILE
KIM SCARPIELLO - TAX COLLECTOR         188 LINCOLN HIGHWAY FAIRLESS HILLS PA 19030
KIM, ANTHONY                           ADDRESS ON FILE
KIM, CAROL                             ADDRESS ON FILE
KIM, JINNY                             ADDRESS ON FILE
KIMBALL CITY                           KIMBALL CITY-TAX COLLECT 675 MAIN ST KIMBALL TN 37347
KIMBALL COUNTY                         KIMBALL COUNTY - TREASUR 114 EAST 3RD ST, SUITE 4 KIMBALL NE 69145
KIMBALL INSURANCE LLC                  35 HUDSON AVE GULIFORD ME 04443
KIMBALL TOWNSHIP                       2160 WADHAMS ROAD KIMBALL MI 48074-4598
KIMBALL, CATHY                         ADDRESS ON FILE
KIMBERLEE ANN SALIMENO                 P O BOX 553 WESTCLIFFE CO 81252
KIMBERLEY R CULVER                     19057 SE 269TH ST COVINGTON WA 98042
KIMBERLIEE CHRISTENSEN                 205 LAURELFIELD DR FRIENDSWOOD TX 77546
KIMBERLING CITY                        KIMBERLING CITY - COLLEC P O BOX 370 KIMBERLING CITY MO 65686
KIMBERLY A. RUSSELL                    ADDRESS ON FILE
KIMBERLY BELLEROSE                     ADDRESS ON FILE
KIMBERLY CAPORALE                      ADDRESS ON FILE
KIMBERLY GOTTMAN                       ADDRESS ON FILE
KIMBERLY HILLS MOBILE HOME PARK        2305 WEST 92ND AVENUE DENVER CO 80260
KIMBERLY PINCKNEY                      ADDRESS ON FILE
KIMBERLY PLACE CONDOMINIUM INC         2394 SUN VALLEY CIRCLE SILVER SPRING MD 20906
KIMBERLY POTTER                        ADDRESS ON FILE
KIMBERLY RAPOSO                        ADDRESS ON FILE
KIMBERLY RICHARD                       ADDRESS ON FILE
KIMBERLY SOSA                          ADDRESS ON FILE
KIMBERLY STEVENS &                     ADDRESS ON FILE
KIMBERLY VILLAGE                       KIMBERLY VLG TREASURER 515 W KIMBERLY AVE KIMBERLY WI 54136
KIMBERLY VILLAGE HOMES ASSOCIATION     P.O. BOX 2222 DAVENPORT IA 52809-2222
KIMBLE COUNTY                          KIMBLE COUNTY - TAX COLL P O BOX 307 JUNCTION TX 76849
KIMBLE, SEAN                           ADDRESS ON FILE
KIMBRELS HOME REPAIR                   HOWARD R. KIMBREL 289 PEAFOWL RD SYLVESTER GA 31791
KIMBROUGH, BRITTANY                    ADDRESS ON FILE
KIMCO RESIDENTIAL                      SERVICE 1010 LISA LN KINGWOOD TX 77339
KIMMEL TOWNSHIP                        KIMMEL TWP - TAX COLLECT 2097 QUEEN ROAD QUEEN PA 16670
KIMS MANAGEMENT                        FREDERICK L. WILLIAMSON POST OFFICE BOX 26 SHELDON SC 29941
KINCADE, LAMANIYA                      ADDRESS ON FILE
KINCAID ROOFING & REMODELING           KRIS EVERIT KINCAID 5701-122ND STREET LUBBOCK TX 79424
KINDE VILLAGE                          KINDE VILLAGE - TREASURE PO BOX 117 KINDE MI 48445
KINDER TOWN                            KINDER TOWN - TAX COLLEC P O DRAWER AH KINDER LA 70648
KINDERHOOK TOWN                        KINDERHOOK TOWN- TAX COL 4 CHURCH STREET NIVERVILLE NY 12130
KINDERHOOK TOWNSHIP                    KINDERHOOK TWP - TREASUR 797 S. ANGOLA RD COLDWATER MI 49036
KINDERHOOK VILLAGE                     KINDERHOOK VILLAGE- CLER PO BOX 325 KINDERHOOK NY 12106
KINETIC CONSULTANT &                   CONTRACTORS 18W 686 31ST ST OAK BROOK IL 60523
KINETIC RESTORATION                    RETHINK RESTORATION PARTNERS LLC 14 INVERNESS DR E A-144 ENGLEWOOD CO 80112
KING & ASSOC INS LLC                   1620 WESTGATE CR 120 BRENTWOOD TN 37027
KING APPRAISAL SERVICE INC             PO BOX 5 LAS VEGAS NV 89125



Epiq Corporate Restructuring, LLC                                                                Page 687 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 713 of 1490
Claim Name                               Address Information
KING ARTHUR COURT                        2708 ALT. 19 NORTH SUITE 603 PALM HARBOR FL 34683
KING CITY CIVIC ASSOCIATION              15245 SW 116TH AVENUE KING CITY OR 97224
KING CITY COUNTY COLLECTOR               115 NORTH OHIO KING CITY MO 64463
KING CITY TERRACE CONDOMINIUMS, INC.     12625 SW PRINCE EDWARD CT UNIT B KING CITY OR 97224
KING CONSTR., RENOVATION & BUILDING LLC 2811 CLEVELAND AVE FORT MYERS FL 33901
KING COUNCIL CONDO                       211 E LOMBARD ST BOX 134 BALTIMORE MD 21202
KING COUNTY                              500 FOURTH AVE, ROOM 600 SEATTLE WA 98104-2387
KING GEORGE COUNTY                       KING GEORGE COUNTY - TRE 10459 COURTHOUSE DR-SUIT KING GEORGE VA 22485
KING GLEN CONSTRUCTION                   PO BOX 1292 CHARLOTTE AM ST THOMAS VI 00804
KING HELLER CONSTRUCTION, LLC            2117 FOGARTY AVE KEY WEST FL 33040
KING INS                                 3200 CHARLES BLVD GREENVILLE NC 27858
KING INS AGENCY INC                      11326 Q ST OMAHA NE 68137
KING OF GLORY OF CHICAGO                 INC 4302 WEST MADISON CHICAGO IL 60624
KING QUEEN COUNTY                        KING & QUEEN COUNTY - TR P O BOX 98 KING AND QUEEN VA 23085
KING ROOFING SERVICES &                  CHRISTOPHER &JANE HANSEN 1755 J & C BLVD NAPLES FL 34109
KING ROOFING, LLC                        444 N. GUN BARREL LN. GUN BARREL CITY TX 75156
KING SOLOMON BUILDERS                    TARU ROBINSON 27147 ALLENBY PARK DR MAGNOLIA TX 77354
KING STREET AGENCY LLC                   P O BOX 20819 CHARLESTON SC 29413
KING SUPPORT SYSTEMS                     INSURANCE SERVICES 31381 RANCHO VIEJO 101 SAN JUAN CAPISTRANO CA 92675
KING TOWN                                KING TWN TREASURER N10189 ANGLERS AVE TOMAHAWK WI 54487
KING TOWNSHIP                            KING TWP - TAX COLLECTOR 1014 MOWERYS MILL ROAD IMLER PA 16655
KING WILLIAM COUNTY                      KING WILLIAM COUNTY - TR P O BOX 156 KING WILLIAM VA 23086
KING, CHARISE                            ADDRESS ON FILE
KING, DAVID                              ADDRESS ON FILE
KING, FRED                               ADDRESS ON FILE
KING, HAROLD                             ADDRESS ON FILE
KING, JAMAAL                             ADDRESS ON FILE
KING, MARK                               ADDRESS ON FILE
KING, NICHOLAS                           ADDRESS ON FILE
KING, SARAH                              ADDRESS ON FILE
KING, TAMERA                             ADDRESS ON FILE
KING, TERRI                              ADDRESS ON FILE
KING, TIMOTHY                            ADDRESS ON FILE
KING-PHILLIPS INS AGCY                   9494 SW FREEWAY STE 310 HOUSTON TX 77074
KINGDOM BUILDERS LLC                     8840 MILLARD LEE LANE CHATTANOOGA TN 37416
KINGERY & COMPANY INC                    315 COMMERCIAL DR A3 SAVANNAH GA 31406
KINGERY & COMPANY INC                    7505 WATERS AVE STE D6 SAVANNAH GA 31406
KINGFIELD TOWN                           KINGFIELD TOWN -TAX COLL 38 SCHOOL STREET KINGFIELD ME 04947
KINGFISHER COUNTY                        KINGFISHER COUNTY - COLL PO BOX 148 KINGFISHER OK 73750
KINGHORN INS AGENCY                      1544 FORDING ISLAND RD HILTON HEAD ISLAND SC 29926
KINGMAN COUNTY                           KINGMAN COUNTY - TREASUR 130 N SPRUCE KINGMAN KS 67068
KINGS COUNTY TAX COLLECTOR               1400 W LACEY BLVD HANFORD CA 93230
KINGS COURT HOMEOWNERS ASSOCIATION INC. DAGMARA RODRIGUEZ 8600 SW 113TH PLACE MIAMI FL 33173
KINGS FIRE CONST CORP                    216-17 MERRICK BLVD LAURELTON NY 11413
KINGS GATE HOA, INC.                     1600 W COLONIAL DR C/O MELROSE MANAGEMENT PARTNERSHIP ORLANDO FL 32804
KINGS GRANT RECREATION ASSOCIATION       INC 3414 MORNINGWOOD DR OLNEY MD 20832
KINGS ISLE COMMUNITY ASSOCIATION, INC.   100 NW KINGS ISLE BLVD PORT ST. LUCIE FL 34986
KINGS MANOR MUD A                        KINGS MANOR MUD - COLLEC P O BOX 1368 FRIENDSWOOD TX 77549
KINGS PLUMBING SERVICE, INC.             EDDIE BAREIS 14050 NW 6TH CT NORTH MIAMI FL 33168



Epiq Corporate Restructuring, LLC                                                                     Page 688 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 714 of 1490
Claim Name                              Address Information
KINGS PLUMBING SERVICE, INC.            EDDIE BAREIS 14050 NW 6TH CT MIAMI FL 33168
KINGS PLUMBING SERVICE, INC.            EDDIE BAREIS 14050 NW 6TH CT NORTH MIAMI FL 33169
KINGS POINT IN TAMARAC, INC.            C/O JUDA, ESKEW & ASSOC 82 W BROWARD BLVD PH-1 PLANTATION FL 33324
KINGS REMEDIATION                       TRUST IN THE KING 41106 RAWLING CT INDIO CA 92203
KINGS RIDGE COMMUNITY ASSOCIATION       6972 LAKE GLORIA BLVD ORLANDO FL 32809-3200
KINGS RIGHT, LLC                        4064 ROBINWOOD COVE MEMPHIS TN 38111
KINGS ROAD HOME OWNERS ASSOCIATION      P.O BOX 247 GONZALEZ FL 32560
KINGS ROW TRAILER PARK                  3660 BOULDER HWY LAS VEGAS NV 89121
KINGS VILLAGE CORP                      1755 UTICA AVENUE BROOKLYN NY 11234
KINGSBRIDGE MUD L                       KINGSBRIDGE MUD - COLLEC 11111 KATY FRWY 725 HOUSTON TX 77079
KINGSBURY COUNTY                        KINGSBURY COUNTY - TREAS PO BOX 166 DE SMET SD 57231
KINGSBURY TOWN                          KINGSBURY TOWN-TAX COLLE 6 MICHIGAN STREET HUDSON FALLS NY 12839
KINGSFORD CITY                          KINGSFORD CITY - TREASUR 305 S. CARPENTER AVENUE KINGSFORD MI 49802
KINGSLAND CITY                          KINGSLAND CITY-TAX COLLE PO BOX 250 KINGSLAND GA 31548
KINGSLEY AT CENTURY VILLAGE CONDO #II   C/O PROGRESSIVE COMMUNITY MANAGEMENT 13460 SW 10TH STREET PEMBROKE PINES FL
                                        33027
KINGSLEY CITY                           CITY OF KINGSLEY - CLERK PO BOX 5515 LOUISVILLE KY 40255
KINGSLEY TOWNSHIP                       KINGSLEY TWP - TAX COLLE 2957 CREEK RD TIONESTA PA 16353
KINGSLEY VILLAGE                        KINGSLEY VILLAGE - TREAS 207 S BROWNSON AVE KINGSLEY MI 49649
KINGSLEY, WILLIAM                       ADDRESS ON FILE
KINGSPORT CITY/HAWKINS                  KINGSPORT CITY-TAX COLLE 225 WEST CENTER STREET KINGSPORT TN 37660
KINGSPORT CITY/SULLIVAN                 KINGSPORT CITY-TAX COLLE 225 W CENTER ST KINGSPORT TN 37660
KINGSTON BORO                           KINGSTON BORO - TAX COL 500 WYOMING AVE KINGSTON PA 18704
KINGSTON CITY                           KINGSTON CITY-TREASURER 420 BROADWAY KINGSTON NY 12401
KINGSTON CITY                           KINGSTON CITY-TAX COLLEC 900 WATERFORD PLACE KINGSTON TN 37763
KINGSTON CITY SCHOOL                    DISTRICT TAX COLLECTOR 61 CROWN ST KINGSTON NY 12401
KINGSTON CS (CMBD TNS)                  KINGSTON CS-TREASURER 61 CROWN ST KINGSTON NY 12401
KINGSTON CSD (KINGSTON C                KINGSTON CSD-TAX OFFICE 61 CROWN ST BOARD OF EDU KINGSTON NY 12401
KINGSTON FIRE DISTRICT                  KINGSTON F. D. TAX COLLE 35 BILL ROAD KINGSTON RI 02881
KINGSTON INS                            152 A MAIN ST KINGSTON NH 03848
KINGSTON MUTUAL INS                     420 W MAIN ST GENOA IL 60135
KINGSTON SPRINGS TOWN                   KINGSTON SPRINGS TOWN PO BOX 256 KINGSTON SPRINGS TN 37082
KINGSTON TOWN                           KINGSTON TOWN - TAX COLL 26 EVERGREEN STREET KINGSTON MA 02364
KINGSTON TOWN                           KINGSTON TOWN - TAX COLL 163 MAIN STREET KINGSTON NH 03848
KINGSTON TOWN                           KINGSTON TOWN-TAX COLLEC 906 SAWKILL ROAD KINGSTON NY NY 12401
KINGSTON TOWN                           KINGSTON TOWN TREASURER W6551 STH 44 DALTON WI 53926
KINGSTON TOWNSHIP                       KINGSTON TWP - TAX COLLE 180 E CENTER ST SHAVERTOWN PA 18708
KINGSTON TOWNSHIP                       TAX COLLECTOR 5915 LEGG RD KINGSTON MI 48741
KINGSTON VILLAGE                        KINGSTON VILLAGE - TREAS PO BOX 187 KINGSTON MI 48741
KINGSTONE INSURANCE CO                  15 JOYS LANE KINGSTON NY 12401
KINGSWAY AMIGO INS                      P O BOX 2057 KALISPELL MT 59903
KINGSWOOD ASSOCIATION INC               263 BOSTON POST ROAD ORANGE CT 06477
KINGTOWN FARMERS MTL                    P O BOX 158 MCINTOSH MN 56556
KINGWOOD TOWNSHIP                       KINGWOOD TWP - COLLECTOR 599 OAK GROVE RD FRENCHTOWN NJ 08825
KINNELON BOROUGH                        130 KINNELON ROAD KINNELON NJ 07405
KINNELON HEIGHTS CONDO ASSOC. INC       1655 VALLEY ROAD SUITE 300 WAYNE NJ 07470
KINNEY COUNTY C/O APPR                  KINNEY CAD - TAX COLLECT P O BOX 1377 BRACKETTVILLE TX 78832
KINNEY COUNTY CLERK                     PO BOX 9 BRACKETTVILLE TX 78832
KINNEY GROUP INC                        2525 PONCE DE LEON 300 CORAL GABLES FL 33134



Epiq Corporate Restructuring, LLC                                                                    Page 689 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 715 of 1490
Claim Name                              Address Information
KINNEY MANAGEMENT SERVICES             PO BOX 25466 TEMPE AZ 85285
KINNEY PIKE AGENCY                     62 KNIGHT LANE WILLISTON VT 05495
KINNEY PIKE INS AGENCY                 PO BOX 370 RUTLAND VT 05701
KINNICKINNIC TOWN                      KINNICKINNIC TWN TREASUR 1142 RIFLE RANGE RD RIVER FALLS WI 54022
KINROSS TOWNSHIP                       KINROSS TOWNSHIP - TREAS 4884 W CURTIS ST KINCHELOWE MI 49788
KINSALE INSURANCE CO                   PO BOX 17008 RICHMOND VA 23226
KINSALL & SONS ROOFING                 INC 7052 PRESTWICK CIR S JACKSONVILLE FL 32244
KIOWA COUNTY                           KIOWA COUNTY - TAX COLLE PO BOX 900 HOBART OK 73651
KIOWSKI, AARON                         ADDRESS ON FILE
KIP WOODRUFF INS AGENCY                6707 RUFE SNOW DR SUITE 40 FORTH WORTH TX 76148
KIPPER APPRAISALS                      1706 BORDEAUX CT. FALLSTON MD 21047
KIPPLEY, FAITH                         ADDRESS ON FILE
KIRA, INC.                             ATTN: GENERAL COUNSEL 263 ADELAIDE STREET WEST 350 TORONTO ON M5H 1Y2 CANADA
KIRAN M SONDHI AGENCY                  541 BROADWAY LONG BRANCH NJ 07740
KIRBERG COMPANY                        1400 SOUTH THIRD ST ST LOUIS MO 63104
KIRBY SOAR INS AGENCY                  809 S EVERS ST PLANT CITY FL 33563
KIRK & HUTH P C                        19500 HALL RD SUITE 100 CLINTON TOWNSHIP MI 48038
KIRK BENTER                            2390 E LUCAS DR BEAUMONT TX 77703
KIRK COMMERCIAL INS                    AGENCY 305 OAKS TRAIL STE 102 GARLAND TX 75043
KIRK P. BEAT, ET AL.                   MARK CORIELL 54 E. MAIN ST. NORWALK OH 44857
KIRK SHIELDS CPA PCC                   TAX ASSESSOR COLLECTOR PO BOX 1431 LONGVIEW TX 75606
KIRK, AMANDA                           ADDRESS ON FILE
KIRK, DONTRAIL                         ADDRESS ON FILE
KIRK, IRIS                             ADDRESS ON FILE
KIRKIN ROOFING                         1053 LOWER TWIN LANE RD NEW CASTLE DE 19720
KIRKLAND & ELLIS LLP                   300 NORTH LASALLE STREET CHICAGO IL 60654
KIRKLAND CITY                          123 FIFTH AVENUE KIRKLAND WA 98033
KIRKLAND INS                           1249 44TH ST BROOKLYN NY 11219
KIRKLAND TOWN                          KIRKLAND TN -RECEIVER OF PO BOX 467 CLINTON NY 13323
KIRKMONT MUD W                         KIRKMONT MUD - TAX COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
KIRKNESS ROOFING, INC.                 144 MOORE LANE BILLINGS MT 59101
KIRKPATRICK, CRYSTAL                   ADDRESS ON FILE
KIRKSIDE HOMES ASSOCIATION             P. O. BOX 9691 KANSAS CITY MO 64134
KIRKWOOD TOWN                          BC DIRECTOR OF OMB 60 HAWLEY ST BINGHAMTON NY 13901
KIRKWOOD VILLAGE HOMEOWNERS ASSOCIATION 11000 CORPORATE CENTRE DRIVE SUITE 150 HOUSTON TX 77041
KIRSCH, KATELYN                        ADDRESS ON FILE
KIRSNER, KARLEY                        ADDRESS ON FILE
KIRSTEIN INS                           4722 NW 2ND AVE C104 BOCA RATON FL 33431
KIRVEN COMPANY                         7 RALPH HENDRICKS DRIVE SIMPSONVILLE SC 29681
KIRYAS JOEL VILLAGE                    KIRYAS JOEL VIL-RECEIVER PO BOX 626 MONROE NY 10949
KIRYAS-JOEL UNION FREE S               KIRYAS-JOEL UNION FR-COL 48 BAKERTOWN RD STE 401 MONROE NY 10950
KISKI AREA SCHOOL DISTRI               KISKI AREA SD - TAX COLL 170 THORN ST APOLLO PA 15613
KISKI AREA SCHOOL DISTRI               KISKI AREA SD - TAX COLL 287 PINE RUN CHURCH RD APOLLO PA 15613
KISKI AREA SCHOOL DISTRI               KISKI AREA SD - TAX COLL BOX 544 AVONMORE PA 15618
KISKI AREA SCHOOL DISTRI               KISKI AREA SD - TAX COLL POB 307 EAST VANDERGRIFT PA 15629
KISKI AREA SCHOOL DISTRI               KISKI AREA SD - TAX COLL 802 3RD ST HYDE PARK PA 15641
KISKI AREA SCHOOL DISTRI               ANGELA DUFFNER - TAX COL 2324 ROUTE 380 SALTSBURG PA 15681
KISKI AREA SCHOOL DISTRI               KISKI AREA SD - TAX COLL 128 B WASHINGTON AVE-PO VANDERGRIFT PA 15690
KISKI S.D./PARKS TOWNSHI               AMY PERROZ - TAX COLLECT 1129 INDUSTRIAL PARK RD, VANDERGRIFT PA 15690



Epiq Corporate Restructuring, LLC                                                                   Page 690 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 716 of 1490
Claim Name                             Address Information
KISKI SCHOOL DISTRICT                  CHRISTINE FULLER-TAX COL KISKI PRK PLZ-1001 S LEE LEECHBURG PA 15656
KISKI VALLEY WATER POLLUTION           CONTROL AUTHORITY 1361 SCHOOL RD LEECHBURG PA 15656
KISKIMINETAS TOWNSHIP                  KISKIMINETAS TWP - COLLE 600 FIRST ST. APOLLO PA 15613
KISSIMMEE GRANITE & MARBLE             500 N. HOAGLAND BLVD KISSIMMEE FL 34741
KISSIMMEE UTILITY AUTHORITY            1701 WEST CARROLL ST KISSIMMEE FL 34741
KISTLER BORO                           KISTLER BORO - TAX COLLE 390 CEDAR ST KISTLER MT UNION PA 17066
KIT CARSON COUNTY                      KIT CARSON COUNTY-TREASU 251 SIXTEENTH ST 203 BURLINGTON CO 80807
KITCHEN & BATHROOM REMODELING CORP     NORMAN GARCIA 2384 W 80TH STREET SUITE Z HIALEAH FL 33016
KITCHEN AND BATH                       CREATIONS 1030 S VOLUSIA AVE ORANGE CITY FL 32763
KITCHEN AND BATH DEPOT, INC            945 MIDDLE COUNTRY RD. SELDEN NY 11784
KITCHEN CABINET DISCOUNT, INC          8820 NW 150 ST. MIAMI LAKES FL 33018
KITCHEN SOLUTIONS                      AUSTIN MAYES AUSTIN MAYES, INC. 216 NOTTINGHAM DRIVE WEST JACKSONVILLE FL
                                       32259
KITCHENS REALTY INC                    6332 HWY 77 SOUTH SOUTHSIDE AL 35907
KITE CITY                              KITE CITY-TAX COLLECTOR PO BOX 190 KITE GA 31049
KITE, BONNIE                           ADDRESS ON FILE
KITSAP COUNTY TREASURER                614 DIVISION ST MS-32 PORT ORCHARD WA 98366
KITTANNING BORO                        KITTANNING BORO - COLLEC 936 N MCKEAN STREET KITTANNING PA 16201
KITTANNING TOWNSHIP                    SUSAN BATTAGLIA-TAX COLL 13146 STATE ROUTE 422 KITTANNING PA 16201
KITTELMANN & ASSOCIATES INC            PO BOX 29 CAVE CREEK AZ 85327
KITTERY TOWN                           KITTERY TOWN- TAX COLLEC 200 ROGERS ROAD EXTENSIO KITTERY ME 03904
KITTITAS COUNTY TREASURER              205 W. 5TH AVENUE SUITE 102 ELLENSBURG WA 98926
KITTSON COUNTY                         KITTSON CO. - AUD/TREASU 410 5TH STREET SOUTH SUI HALLOCK MN 56728
KIVELL RAYMENT & FRANCIS               7666 E 61ST ST STE 240 TULSA OK 74133
KIVELL, RAYMENT AND FRANCIS, P.C.      7666 EAST 61ST STREET STE 550 TULSA OK 74133
KJE COMPUTER SOLUTIONS, LLC            ATTN: GENERAL COUNSEL 1730 NEW BRIGHTON BLVD. PMB 111 MINNEAPOLIS MN 55413
KJK FINANCIAL INC                      11225 N 28TH DR STE A-104 PHOENIX AZ 85029
KJV INS UNDERWRITERS INC               2652 SW 87TH AVE MIAMI FL 33165
KK INSURANCE AGENCY                    541 BROADWAY LONG BRANCH NJ 07740
KK REAL ESTATE INVESTMENT FUND, LLC    LUIS ALONSO AYON AYON BURK 8716 SPANISH RIDGE AVENUE, STE. 115 LAS VEGAS NV
                                       89148
KKB CONSTRUCTION LLC                   9693 CR 128 W VERNON TX 76384
KL HOMES INC                           PO BOX 681009 PRATTVILLE AL 36068
KLAC GROUP LLC                         516 S. CAPITOL BLVD BOISE ID 83702
KLAMATH COUNTY TAX COLLECTOR           305 MAIN ST ROOM 121 KLAMATH FALLS OR 97601
KLAMATH IRRIGATION DISTRICT            6640 KID LN KLAMATH FALLS OR 97603
KLAS PROPERTIES, INC.                  KAREN KANE-ROBY 8407 AUSTIN TRACY RD FOUNTIAN RUN KY 42133
KLASSY KLEAN LLC                       81-D WEATHERLY CLUB DRIVE ALABASTER AL 35007
KLATT LAW FIRM                         925 E. 4TH STREET WATERLOO IA 50703
KLATT, ODEKIRK, AUGUSTINE,             SAYER, TREINEN & RASTEDE, P.C. 925 E 4TH STREET WATERLOO IA 50703
KLAUS ROOFING                          12441 MOUNT BALDY DR COLORADO SPRINGS CO 80921
KLEBERG COUNTY TAX OFFICE              PO BOX 1457 KINGSVILLE TX 78364
KLEIN & SHERIDAN LC                    3566 TEAYS VALLEY RD HURRICANE WV 25526
KLEIN FAMILY TRUST &                   ROBERT & SUSAN KLEIN 5879 WESTBOURGH CT NAPLES FL 34112
KLEIN INDEPENDENT SCHOOL DISTRICT      7200 SPRING-CYPRESS RD KLEIN TX 77379
KLEIN ISD                              KLEIN ISD - TAX COLLECTO 7200 SPRING CYPRESS KLEIN TX 77379
KLEIN PUD E                            KLEIN PUD - TAX COLLECTO 17111 ROLLING CREEK HOUSTON TX 77090
KLEIN ROOFING                          17015 SEVEN PINES DR. BLDG 2 SPRING TX 77379
KLEIN, CHRISTIAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 691 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 717 of 1490
Claim Name                              Address Information
KLEIN, JESSE                            ADDRESS ON FILE
KLEIN, LEVI                             ADDRESS ON FILE
KLEIN, STEVEN                           ADDRESS ON FILE
KLEINBERGER CORPORATION                 2900 14TH ST. 56 NAPLES FL 34103
KLEINBROOK COMMUNITY ASSOCIATON, INC.   P.O. BOX 681007 HOUSTON TX 77268
KLEINFELDER INS                         4770 SUNRISE HWY 200 MASSAPEQUA PARK NY 11762
KLEINSMITH & ASSOCIATES, P.C.           3005 LESLIE DRIVE COLORADO SPRINGS CO 80909-1035
KLEINWOOD MUD W                         KLEINWOOD MUD - TAX COLL 6935 BARNEY RD 110 HOUSTON TX 77092
KLEKAMP CONSTRUCTION                    879 SCENIC RIDGE DRIVE WASHINGTON MO 63090
KLEMENT, PATRICIA                       ADDRESS ON FILE
KLEMM, SHELBY                           ADDRESS ON FILE
KLEMM, SHERRY                           ADDRESS ON FILE
KLICKITAT COUNTY TREASURER              205 S COLUMBUS AVE MS-CH22 GOLDENDALE WA 98620
KLIM PROPERTY MANAGEMENT GROUP, LLC     PO BOX 14323 POLAND OH 44514
KLINE TOWNSHIP                          KLINE TWP - TAX COLLECTO 609 LUCENO BLVD MCADOO PA 18237
KLINEFELTER, JERI                       ADDRESS ON FILE
KLINETOBE, ASHLEY                       ADDRESS ON FILE
KLING FAMILY CONSTR                     31220 LA BAYA DR 112 WESTLAKE VILLAGE CA 91362
KLING FAMILY CONSTRUCTIO                1014 S WESTLAKE BLVD WESTLAKE VILLAGE CA 91361
KLING, JESSICA                          ADDRESS ON FILE
KLINGER CONSTRUCTION                    DANIEL T. KLINGER & JANIE HUNTER 109 N. HUNT ST CUERO TX 77954
KLM CONTRACTORS                         KEITH MAY 538 E. DRAYTON FERNDALE MI 48220
KLM GENERAL CONTRACTORS, INC.           2701 YORK ROAD JAMISON PA 18929
KLOTER FARMS INC                        216 WEST RD ELLINGTON CT 06029
KLOTZ ELECTRIC                          ROY G KLOTZ III, INC 504 OAK AVE WARRINGTON PA 18976
KLOTZ INS                               100 S 3RD LEAVENWORTH KS 66048
KLOTZ, RICK                             ADDRESS ON FILE
KLOTZ, WILLIAM                          ADDRESS ON FILE
KLS CONSTRUCTION, INC.                  P O BOX 269 SIMONTON TX 77476
KLUG, WAYNE                             ADDRESS ON FILE
KLUNDER ROOFING INC                     1825 PHEASANT BROOK DR LAUREL MT 59044
KLW RESIDENTIAL INC                     247 CAYUGA RD BUFFALO NY 14225
KM2 SOLUTIONS, LLC                      ATTN: GENERAL COUNSEL 100 PARK AVENUE SUITE 1600 NEW YORK NY 10017
KMA CONSTRUCTION LLC                    322 KENOSHA ST WALWORTH WI 53184
KMC                                     370 STATEN GAP ROAD MORRISTOWN TN 37813
KMC LANDSCAPING SERVICES INC. AND       SERVICE IN PROCESS
KMC LANDSCAPING SERVICES, INC.          42263 50TH STREET WEST LANCASTER CA 93536
KMD LAW OFFICE LTD                      4001 W DEVON AVE STE 332 CHICAGO IL 60646
KMETZ, MARK                             ADDRESS ON FILE
KML LAW GROUP, P.C.                     701 MARKET STREET SUITE 500 PHILADELPHIA PA 19106
KMR ENTERPRISES                         KNIGHT PARTNERS, LLC 4634 WILDEWOOD DR DELRAY BEACH FL 33445
KNABE INS                               5100 W 95TH ST STE 200 PRAIRIE VILLAGE KS 66207
KNAPP ROOFING LLC                       ACCT OF C MUTUNAYAGAM 14301 FNB PARKWAY 100 OMAHA NE 68154
KNAUT, CHRISTINE                        ADDRESS ON FILE
KNEELAND, CHARLES                       ADDRESS ON FILE
KNEIDEL, MARGUERITE                     ADDRESS ON FILE
KNH ASSOCIATES INC                      15 CALEB BEWSTER RD EAST SETAUKET NY 11733
KNIGHT & TABB INS AGENCY                7145 FLOYD ST NE COVINGTON GA 30014
KNIGHT APPRAISAL GROUP LLC              2601 ROOLING ROAD VALDOSTA GA 31602



Epiq Corporate Restructuring, LLC                                                                    Page 692 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 718 of 1490
Claim Name                              Address Information
KNIGHT ENTERPRISES                      564 ENGLAND CHAPEL ROAD JENKINSBURG GA 30234
KNIGHT EXTERIORS INC                    PATRICK KNIGHT 8795 RALSTON RD SUITE 234 ARVADA CO 80004
KNIGHT INS AGENCY INC                   815 BRADLEY ST SW DECATUR AL 35601
KNIGHT TOWN                             KNIGHT TWN TREASURER P.O. BOX 40 IRON BELT WI 54536
KNIGHT, ERIC                            ADDRESS ON FILE
KNIGHT, JACQUELYN                       ADDRESS ON FILE
KNIGHT, LACELIA                         ADDRESS ON FILE
KNIGHT, TAYLOR                          ADDRESS ON FILE
KNIGHTBROOK INSURANCE                   PO BOX 686 VALLEY VIEW PA 17983
KNIGHTS CONST                           TOMMY KNIGHT 1840 SRR-7 PORTALES NM 88130
KNIPP CONTRACTING LLC                   725 E COVEY LN SUITE 100 PHOENIX AZ 85024
KNISLEY, CINDI                          ADDRESS ON FILE
KNOCKOUT ROOFING & CONSTRUCTION         PO BOX 304 RIVERTON UT 84065
KNOELL GARDENS HOMEOWNERS ASSOCIATION   532 E. MARYLAND AVE SUITE F PHOENIX AZ 85012
KNOLL RUN CONDO ASSN                    2215 OLD MARLTON PIKE E MARLTON NJ 08053
KNOLL, JEFFREY                          ADDRESS ON FILE
KNOTEN, ENDIA                           ADDRESS ON FILE
KNOTT COUNTY                            KNOTT COUNTY - SHERIFF PO BOX 1170 HINDMAN KY 41822
KNOTT, EBELINI, HART & HAAK, P.A.       1625 HENDRY STREET SUITE 301 FORT MYERS FL 33901
KNOWLES, KIM                            ADDRESS ON FILE
KNOWLTON TOWN                           KNOWLTON TWN TREASURER 1256 PARADISE LANE MOSINEE WI 54455
KNOWLTON TOWNSHIP                       KNOWLTON TWP - COLLECTOR MUNICIPAL BLDG. ROUTE 94 COLUMBIA NJ 07832
KNOX BORO                               KNOX BORO - TAX COLLECTO 408 E RAILROAD ST KNOX PA 16232
KNOX CNTY FARMERS MTL                   404 E BENTON BLOOMFIELD NE 68718
KNOX COUNTY                             KNOX COUNTY-TRUSTEE 400 MAIN ST - ROOM 418 KNOXVILLE TN 37902
KNOX COUNTY                             KNOX COUNTY - SHERIFF 234 COURT SQUARE BARBOURVILLE KY 40906
KNOX COUNTY                             KNOX COUNTY - TREASURER 117 EAST HIGH ST, SUITE MT VERNON OH 43050
KNOX COUNTY                             KNOX COUNTY - TREASURER 111 NORTH 7TH. ST VINCENNES IN 47591
KNOX COUNTY                             KNOX COUNTY - TREASURER 200 S CHERRY ST GALESBURG IL 61401
KNOX COUNTY                             KNOX COUNTY - COLLECTOR 107 N 4TH EDINA MO 63537
KNOX COUNTY                             KNOX COUNTY - TREASURER PO BOX 127 CENTER NE 68724
KNOX COUNTY AUDITOR                     111 N 7TH ST STE 5 VINCENNES IN 47591
KNOX COUNTY C/O APPR DI                 KNOX CAD - TAX COLLECTOR BOX 47 BENJAMIN TX 79505
KNOX COUNTY TRUSTEE                     PO BOX 70 KNOXVILLE TN 37901
KNOX COUNTY TRUSTEE                     CITY COUNTY BUILDING 400 MAIN STREET KNOXVILLE TN 37902
KNOX COUNTY WATER & WASTEWATER DEPT.    17602 COSHOCTON ROAD MOUNT VERNON OH 43050
KNOX ENERGY COOPERATIVE ASSOCIATION,    P. O. BOX 641915 CINCINNATI OH 45264-1915
INC
KNOX LEVINE, P.A.                       36428 U.S. HWY 19 N PALM HARBOR FL 34684
KNOX PEST CONTROL, INC.                 GUARDIAN PEST SERVICES, INC. 8158 FORTSON BUSINESS PARK BLVD P O BOX 4336
                                        COLUMBUS GA 31909
KNOX PLUMBING                           ERNEST L. KNOX 328 HEARTH STONE DRIVE BATON ROUGE LA 70806
KNOX TOWN                               KNOX TOWN- RECEIVER OF T 784 KNOX CAVE RD ALTAMONT NY 12009
KNOX TOWNSHIP                           KNOX TWP - TAX COLLECTOR 1307 RAMSAYTOWN RD BROOKVILLE PA 15825
KNOX TOWNSHIP                           KNOX TWP - TAX COLLECTOR 947 SUNSET DR. LUCINDA PA 16235
KNOX TWP (SCHOOL BILL) B                BROOKVILLE AREA SD - COL 1307 RAMSAYTOWN RD BROOKVILLE PA 15825
KNOX, AMBER                             ADDRESS ON FILE
KNOX, BRITTANY                          ADDRESS ON FILE
KNOX, JEANETTA                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 693 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 719 of 1490
Claim Name                            Address Information
KNOX, KANESHA                         ADDRESS ON FILE
KNOX, SANJA                           ADDRESS ON FILE
KNOX, YOTA                            ADDRESS ON FILE
KNOXIE HALL                           11900 HWY 365 LITTLE ROCK AR 72206
KNOXVILLE CITY/PROPERTY               KNOXVILLE-TAX COLLECTOR 400 MAIN ST - ROOM 445 KNOXVILLE TN 37902
KNUCKLES KOMOSINSKI & MANFRO          565 TAXTER RD STE 590 ELMSFORD NY 10523
KNUTSON CONSTRUCTION CO. INC.         289 COUNTY ROAD A2 SAPELLO NM 87745
KNUTSON, MATTHEW                      ADDRESS ON FILE
KOBEN CHANG                           15899 NW 4TH CT PEMBROKE PINES FL 33028
KOCH & MCAULEY P.C.                   THE KOCH LAW FIRM, P.C. P.O. BOX 1030 BLOOMINGTON IN 47402-1030
KOCH, PEGGY                           ADDRESS ON FILE
KOCHVILLE TOWNSHIP                    KOCHVILLE TOWNSHIP - TRE 5851 MACKINAW RD SAGINAW MI 48604
KODAK ALARIS INC                      PO BOX 645094 PITTSBURGH PA 15264
KODIAK HOME IMPROVEMENT               THOMAS DESMOND 1222 TEN OAKS ROAD ARBUTUS MD 21228
KODIAK ISLAND BOROUGH                 KODIAK ISLAND BOROUGH TR 710 MILL BAY ROAD KODIAK AK 99615
KOEFOD AGENCY                         PO BOX 2150 HAVRE MT 59501
KOEHLER TOWNSHIP                      KOEHLER TOWNSHIP - TREAS 4341 KATERI LN INDIAN RIVER MI 49749
KOENIG ANTO, JESSICA                  ADDRESS ON FILE
KOENIG, JEFF                          ADDRESS ON FILE
KOERMER, KATHRYN                      ADDRESS ON FILE
KOFIRO, HARUN                         ADDRESS ON FILE
KOGUT, MARK                           ADDRESS ON FILE
KOHALA ROOFING, INC.                  PO BOX 6899 KAMUELA HI 96743
KOHLER VILLAGE                        KOHLER VLG TREASURER 319 HIGHLAND DR KOHLER WI 53044
KOHO, HANNU                           ADDRESS ON FILE
KOK, KAYLA                            ADDRESS ON FILE
KOLB, GARRETT                         ADDRESS ON FILE
KOLBE SERVICEPRO INC                  1323 SOUTH 11TH ST WAUSAU WI 54401
KOLBE, MELISSA                        ADDRESS ON FILE
KOLEHMAINEN INS. & REAL ESTATE        KOLEHMAINEN INSURANCE AGENCIES, INC 680 GREENLAND ROAD, P O BOX 247 ONTONAGON
                                      MI 49953
KOLESAR & LEATHAM                     400 S RAMPART STE 400 LAS VEGAS NV 89145
KOLIBA, DENISE                        ADDRESS ON FILE
KOLLER CONSTRUCTION                   GREG KOLLER 27714 N REGAL RD CHATTAROY WA 99003
KOLLER, DALTON                        ADDRESS ON FILE
KOLSON, CHARLOTTE                     ADDRESS ON FILE
KOMAR, CARRIE                         ADDRESS ON FILE
KONG, YOUA                            ADDRESS ON FILE
KONICA MINOLTA                        PO BOX 122366 DALLAS TX 75312
KONICA MINOLTA BUSINESS SOLUTIONS A   DEPT AT 952823 ATLANTA GA 31192-2823
KONICA MINOLTA PREMIER FINANCE        PO BOX 35701 BILLINGS MT 59107
KONICA MINOLTA PREMIER FINANCE        PO BOX 51043 LOS ANGELES CA 90051-5343
KONSAMY THACH AND                     NQA TRIEU 3233 TINDALL ACRES RD KISSIMMEE FL 34744
KONSTANT AND KLEIN APPRAISALS         617 DAHL ROAD SPEARFISH SD 57783
KONURI, MAHESH                        ADDRESS ON FILE
KONVES, STEPHEN                       ADDRESS ON FILE
KOOCHICHING COUNTY                    KOOCHICHING CO - AUD/TRE 715 4TH STREET INTERNATIONAL FALLS MN 56649
KOOTENAI COUNTY                       KOOTENAI COUNTY - TREASU PO BOX 9000 COEUR DALENE ID 83816
KOOTENAI COUNTY TREASURER             451 GOVERNMENT WAY COEUR DALENE ID 83814



Epiq Corporate Restructuring, LLC                                                                  Page 694 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 720 of 1490
Claim Name                             Address Information
KOPEL & ROSENBERG LLP                  515 ROCKAWAY AVE VALLEY STREAM NY 11581
KOPEL & SPINNER, LLP                   515 ROCKAWAY AVE VALLEY STREAM NY 11557
KOPERNIK BANK                          GROUND RENT 2101 EASTERN AVE BALTIMORE MD 21231
KOPPEL BORO                            KOPPEL BORO - TAX COLLEC 5303 5TH AVE POB 254 KOPPEL PA 16136
KORDE & ASSOCIATES PC                  LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
KORDE & ASSOCIATES, PC                 900 CHELMSFORD STREET SUITE 3102 LOWELL MA 01851
KORINTUS, LINDA                        ADDRESS ON FILE
KORKUC, DIANE                          ADDRESS ON FILE
KORMAN CONSTRUCTION                    3695 INTERCHANGE RD COLUMBUS OH 43204
KORMENDY, SALLY                        ADDRESS ON FILE
KORN FERRY INTERNATIONAL               NW 5064 PO BOX 1450 MINNEAPOLIS MN 55485-5064
KORN LAW FIRM                          P.O. BOX 12369 COLUMBIA SC 29211-2369
KORNICK, SARAH                         ADDRESS ON FILE
KORRECT GENERAL CONTRACTING LLC        5977 RENDON NEW HOPE RD FT WORTH TX 76140
KORTRIGHT TOWN                         KORTRIGHT TOWN - TAX COL PO BOX 6 BLOOMVILLE NY 13739
KORUS, LISA                            ADDRESS ON FILE
KORZEP INS                             49 WELLES ST 219 GLASTONBURY CT 06033
KOSCIUSKO COUNTY                       KOSCIUSKO COUNTY - TREAS 100 W CENTER RM 215 WARSAW IN 46580
KOSHKONONG TOWN                        KOSHKONONG TWN TREASURER W5609 STAR SCHOOL ROAD FORT ATKINSON WI 53538
KOSHY, JAISON                          ADDRESS ON FILE
KOSKY, JENNIFER                        ADDRESS ON FILE
KOSSMANN, VOLKER                       ADDRESS ON FILE
KOSSUTH COUNTY                         KOSSUTH COUNTY - TREASUR 114 WEST STATE STREET ALGONA IA 50511
KOSSUTH TOWN                           KOSSUTH TWN TREASURER 9825 PARKWAY RD WHITELAW WI 54247
KOST, KELSEY                           ADDRESS ON FILE
KOTARA CONSTRUCTION                    JOHN KOTARA, IV P.O. BOX 331 WHITE DEER TX 77097
KOWALSKI CONSTR & PAVAN                VASUDEV & SHARON BALL 2219 W MELINDA LN BLDG 9 PHOENIX AZ 85027
KOWALSKI HOMES LLC                     PO BOX 316 ELK RIVER MN 55330
KOYLTON TOWNSHIP                       KOYLTON TOWNSHIP - TREAS 5362 PHILLIPS RD CLIFFORD MI 48727
KOZENY & MCCUBBIN LC                   12400 OLIVE BLVD STE 555 SAINT LOUIS MO 63141
KOZENY MCCUBBIN & KATZ                 40 MARCUS DRIVE SUITE 200 MELVILLE NY 11747
KOZENY, MCCUBBIN, & KATZ, LLP          395 NORTH SERVICE ROAD SUITE 401 MELVILLE NY 11747
KOZLOSKI, STEPHANIE                    ADDRESS ON FILE
KP LANDSCAPING & LAWN CARE             3539 RIVER RD WICHITA FALLS TX 76305
KP PREMIER REALTY                      ATTN: MARK KRAMER 2300 NAVARRE AVE 150 OREGON OH 43616
KP REAL ESTATE INC                     778 E 5750 S SOUTH OGDEN UT 84405
KPD APPRAISALS INC                     8230 E BROADWAY SUITE E5 TUCSON AZ 85710
KPMG LLP                               ATTN: GENERAL COUNSEL 345 PARK AVENUE NEW YORK NY 10154
KPMG LLP                               DEPT 0522 PO BOX 120522 DALLAS TX 75312-0522
KPOTO, ALVIN                           ADDRESS ON FILE
KPOTO, HELEN                           ADDRESS ON FILE
KR CONSTRUCTION INC                    612 2ND ST S E BELMOND IA 50421
KRAEMER, LINDSAY                       ADDRESS ON FILE
KRAFT AND LEE INS                      P O BOX 2040 OAKHURST CA 93644
KRAFT INSURANCE SERVICES               PO BOX 2667 JOPLIN MO 64803
KRAFT LAKE INS AGENCY                  P O BOX 1426 GRAND RAPIDS MI 49501
KRAFT, KAYLA                           ADDRESS ON FILE
KRAIN CORP                             1003 N. DAMEN AVE CHICAGO IL 60622
KRAKOW TOWNSHIP                        KRAKOW TOWNSHIP - TREASU 7624 GRAND POINT RD PRESQUE ISLE MI 49777



Epiq Corporate Restructuring, LLC                                                                Page 695 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 721 of 1490
Claim Name                             Address Information
KRAMARICH, JORDAN                      ADDRESS ON FILE
KRAMER APPRAISAL & CONS                DANIEL R KRAMER 6506 PARK RIDGE RD LOVES PARK IL 61111
KRAMER INSURANCE AGENCY                PO BOX 8345 CORPUS CHRISTI TX 78468
KRANIG, CHRISTY                        ADDRESS ON FILE
KRASNAY, MICHAEL                       ADDRESS ON FILE
KRATZENBERG & ASSOCIATES, INC.         546 WENDEL ROAD IRWIN PA 15642
KRAUS, ZACHARY                         ADDRESS ON FILE
KRAUSE SURVEYING INC                   115 W HACK STREET CULLOM IL 60929
KRAUSE, RITA                           ADDRESS ON FILE
KRAUSE, SAMANTHA                       ADDRESS ON FILE
KRAUSS, BELINDA                        ADDRESS ON FILE
KRAVIT LAW, P.A.                       CORY KRAVIT 1801 N. MILITARY TRAIL, SUITE 120 BOCA RATON FL 33431
KRAVITZ, JASON                         ADDRESS ON FILE
KRAY, TROY                             ADDRESS ON FILE
KREAM & KREAM                          536 BROAD STREET EAST WEYMOUTH MA 02189
KREAM & KREAM                          PO BOX 890117 EAST WEYMOUTH MA 02189
KREBER, ABBY                           ADDRESS ON FILE
KREBS, BRIGETTE                        ADDRESS ON FILE
KREBS, CASSIE                          ADDRESS ON FILE
KREBS, MICHAEL                         ADDRESS ON FILE
KRECH EXTERIORS INC &                  KIRK & BARBRA ACKERMAN 5866 BLACKSHIRE PATH INVER GROVE HEIGHTS MN 55076
KRECK CARPENTRY LLC                    TI S. KRECK 19 ULSTER PL. PORT JERVIS NY 12771
KREDIBLE CONSTRUCTION                  903 N VAN BUREN ST WILMINGTON DE 19806
KREHEL, THOMAS                         ADDRESS ON FILE
KREITZER & TOLNITCH REAL               ESTATE APPRAISALS INC 1948 E WHIPP RD SUITE C KETTERING OH 45440
KREITZER REAL ESTATE APPRAISALS        5602 OAK VALLEY RD KETTERING OH 45440
KREITZER&TOLNITCH R E APPRAISALS IN    1948 E WHIPP RD STE C KETTERING OH 45440
KREKE CORP                             9716 ESTATE THOMAS 102 ST THOMAS VI 00802
KREMER, JESSICA                        ADDRESS ON FILE
KREOFSKY BUILDING SUPPLY               & NICHOLAS MEYER 31515 VISTA PATH LAKE CITY MN 55041
KREPS CONSTRUCTION                     24615 123RD AVE N ROGERS MN 55374
KRESS BROTHERS BUILDERS                4930 SOUTH PIONEER RD GIBSONIA PA 15044
KRETZ, JOHN                            ADDRESS ON FILE
KREVO, LISA                            ADDRESS ON FILE
KRG PLUS LLC                           1209 AMERICAN AVE PLAINFIELD IN 46168
KRG PLUS LLC                           8350S EMERSON AVE STE140 INDIANAPOLIS IN 46237
KRIEWALDT & ASSOCIATES INC             1411 N LYNNDALE DR APPLETON WI 54914
KRINZMAN HUSS & LUBETSKY, LLP          CARY LUBETSKY 800 BRICKELL AVENUE, 1501 MIAMI FL 33131
KRIS BUILT LLC.                        3662 EQUITY DR. BATON ROUGE LA 70809
KRIS KONSTRUCTION                      1708 CANNONGATE RD FOREST HILL MD 21050
KRIS MILLER, LLC                       3637 NORTH SANTIAGO MESA AZ 85215
KRIS ROBINETTE                         LAWRENCE R. WEBSTER P.O. DRAWER 712 PIKEVILLE KY 41502
KRISHNAN, BABU                         ADDRESS ON FILE
KRISOR & ASSOCIATES                    PO BOX 6200 SOUTH BEND IN 46660
KRISPEN CARROLL, TRUSTEE               719 GRISWOLD ST 1100 DETROIT MI 48226
KRISSIE BENTON                         108 LAYLE LN WATKINSVILLE GA 30677
KRISTI WARDEN-RIGGIO AND               RODNEY RIGGIO 4124 N RIVERSIDE DR TAMPA FL 33603
KRISTIAN WIIRRE                        & ANN WIIRRE 3030 HAMMOCK RD MIMS FL 32754
KRISTIE PICKLE DORRIS                  4204 SW GREEN OAKS 110 ARLINGTON TX 76017



Epiq Corporate Restructuring, LLC                                                                Page 696 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57          Main Document
                                                 Pg 722 of 1490
Claim Name                           Address Information
KRISTIN C GOODWIN                    284 BROADWAY SOUTH PORTLAND ME 04106-2903
KRISTIN HURST TRUSTEE                P O BOX 1907 COLUMBUS GA 31902
KRISTINE ALPERT                      & KETTIL OEUNPUU 8000 LANDSMAN DR AUSTIN TX 78736
KRISTINE ANN BISTLINE                ANDREW JAY KULICK LAW OFFICES OF ANDREW JAY KULICK 21704 GOLDEN TRIANGLE ROAD
                                     SUITE 301 SAUGUS CA 91350
KRISTINE ANN BISTLINE                LAW OFFICES OF ANDREW JAY KULICK 21704 GOLDEN TRIANGLE RD # 301 SANTA CLARITA
                                     CA 91350
KRISTY MITCHANER FOR THE             EST OF EVERETT THAYER 212 B BRADY LANE URBANA IL 61802
KRLYS FURNITURE DESIGN               CARLOS I MALDONADO RODRIGUEZ BO MORELL CAMPOS CARR 123 LOCAL 415 PONCE PR
                                     00731
KROLL FACTUAL DATA, INC.             ATTN: GENERAL COUNSEL P.O. BOX 847681 DALLAS TX 75284-7681
KROLL FACTUAL DATA, INC.             ATTN: GENERAL COUNSEL 5200 HAHNS PEAK DRIVE LOVELAND CO 80538
KRONEWETTER VILLAGE                  KRONENWETTER VLG TREASUR 1582 KRONENWETTER DR KRONENWETTER WI 54455
KROPIK, PAPUGA AND SHAW              120 SOUTH LA SALLE STREET CHICAGO IL 60603
KROTZ SPRINGS TOWN                   KROTZ SPRINGS TOWN - COL P O BOX 218 KROTZ SPRINGS LA 70750
KRUEGER, JAMES                       ADDRESS ON FILE
KRUGER & GRUER LLP                   2022 DODGE AVE EVANSTON IL 60201
KRUGER INS AGENCY                    105 N HUDSON STE 200A OKLAHOMA CITY OK 73102
KRW ROOFING AND CONSTRUCTION         WILLIAM H. MCFADDEN P.O. BOX 8514 2 KENSINGTON COVE PINE BLUFF AR 71611
KRYWUCKI, KAREN                      ADDRESS ON FILE
KS APPRAISAL                         444 S GREENFIELD RD MESA AZ 85206
KS CONSTRUCTION                      8128 ROSEMONT DR PLANO TX 75025
KS DEPT OF REVENUE                   915 SW HARRISON TOPEKA KS 66626
KS FAIR PLAN                         1115 SW WANAMAKER RD TOPEKA KS 66604
KS SECRETARY OF STATE                MEMORIAL HALL 1ST FL 120 SW 10TH AVE TOPEKA KS 66612
KSA CONCRETE                         JOSEPH J. ALVAREZ 1020 LOMA LISA LN ARCADIA CA 91006
KSR SIDING AND ROOFING, INC.         VERLIN MITCH KAISER VERLIN MITCH KAISER 927 S BRAINTREE DRIVE SCHAUMBURG IL
                                     60193
KTS CONSTRUCTION LLC                 25184 BLITZENS WAY ANGIE LA 70426
KU                                   PO BOX 9001954 LOUISVILLE KY 40290-1954
KUBAN BLVD CONSTRUCTION              7101 KUBAN BLVD FORT WORTH TX 76120
KUBASAK, NICHOLAS                    ADDRESS ON FILE
KUBE, ROBERT                         ADDRESS ON FILE
KUBERT, PATTY                        ADDRESS ON FILE
KUECHLE CONSTRUCTION                 COMPANY 15500 9TH AVE N PLYMOUTH MN 55447
KUGELMAN, CHRISTINE                  ADDRESS ON FILE
KUHLE, HEIDI                         ADDRESS ON FILE
KUHLS CONTRACTING INC                1515 5TH ST S SUITE K HOPKINS MN 55343
KUHN RASLAVICH PA                    2124 W KENNEDY BLVD SUITE B TAMPA FL 33606
KUHN, SARINA                         ADDRESS ON FILE
KULLMANN, MICHAEL                    ADDRESS ON FILE
KULPMONT BORO                        KULPMONT BORO - TAX COLL 711 SPRUCE ST KULPMONT PA 17834
KUMAR L. MACHANI                     VILT & ASSOCIATES, P.C. ROBERT C. VILT 5177 RICHMOND AVE, STE. 1142 HOUSTON TX
                                     77056
KUMARALINGAM, RAJAN                  ADDRESS ON FILE
KUMARAN AYYAKUTTI                    2260 MADIERA LN BUFFALO GROVE IL 60089
KUNES PLUMBING                       PO BOX 292167 DAVIE FL 33329
KURE BEACH VILLAGE HOA, INC.         701 SAILOR COURT KURE BEACH NC 28449
KURSAVE, ROXANNE                     ADDRESS ON FILE
KURT A. STEPHENS                     LOAN LAWYERS, LLC SAMANTHA NEIDES 2150 SOUTH ANDREWS AVENUE, 2ND FLOOR FORT


Epiq Corporate Restructuring, LLC                                                                 Page 697 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 723 of 1490
Claim Name                            Address Information
KURT A. STEPHENS                      LAUDERDALE FL 33316
KURT GRAHAM                           6903 SOUTH ADA CHICAGO IL 60636
KURT HERGERT                          8932 MANOR LOOP APT 101 BRADENTON FL 34202
KURT MASSEY                           33 ARCHER WAY DAHLONEGA GA 30533
KURT SHAFFER &                        LISA SHAFFER 1185 N HWY 20 THERMOPOLIS WY 82443
KURT WESSEL & ASSOCIATES              724 PARKWOOD AVE PARK RIDGE IL 60068
KURT WIELKENS AGENCY                  3660 A DAUPHIN ST MOBILE AL 36608
KURTZ APPRAISAL COMPANY               603 HATHERLEIGH LN LOUISVILLE KY 40222
KUSHWAHA, PARTH                       ADDRESS ON FILE
KUSMA, JEREMY                         ADDRESS ON FILE
KUSTOM CONTRACTING                    10806 REAMES RD SUITE E CHARLOTTE NC 28269
KUSTOM US, INC                        265 HUNT PARK COVE LONGWOOD FL 32750
KUTAK ROCK LLP                        1650 FARNAM STREET OMAHA NE 68102
KUTAK ROCK LLP                        PO BOX 30057 OMAHA NE 68103-1157
KUTTAWA CITY                          CITY OF KUTTAWA - CLERK PO BOX 400 KUTTAWA KY 42055
KUTZTOWN BORO                         BRENDA BAILEY - TAX COLL 350 W MAIN ST KUTZTOWN PA 19530
KUTZTOWN S.D./ALBANY TOW              KUTZTOWN AREA SD - COLLE 4184 DORNEY PARK ROAD. R ALLENTOWN PA 18104
KUTZTOWN S.D./GREENWICH               KUTZTOWN AREA SD - COLLE 81 OSWALD ROAD LENHARTSVILLE PA 19534
KUTZTOWN S.D./KUTZTOWN B              BRENDA BAILEY - TAX COLL 350 W MAIN ST KUTZTOWN PA 19530
KUTZTOWN S.D./LYONS BORO              KUTZTOWN AREA SD - COLLE 107 S MAIN STPOB 57 LYONS PA 19536
KUTZTOWN S.D./MAXATAWNY               JERILYN WEHR - TAX COLLE 127 QUARRY RD KUTZTOWN PA 19530
KUY VAUN & RORTH VAUN                 4505 COUNTY RD 537 ALVIN TX 77511
KVASNICKA, MATTHEW                    ADDRESS ON FILE
KVS TOPSIDE CONSTRUCTION              7805 S ADAMS ST DARIEN IL 60561
KW CONSTRUCTION                       PO BOX 512 LEADVILLE CO 80461
KW CONTRACTORS LLC                    TEKLE AYELE 2590 BEVERLY HILLS DRIVE CHAMBLEE GA 30341
KW PROPERTY MANAGEMENT & CONSULTING   8200 NW 33RD ST SUITE 300 MIAMI FL 33122
KWASNY, JASON                         ADDRESS ON FILE
KWPA                                  860 N. ORANGE AVENUE SUITE 135 ORLANDO FL 32801
KY FARM BUREAU MUTUAL                 P O BOX 856045 LOUISVILLE KY 40285
KY GROWERS INS                        P O BOX 1810 LEXINGTON KY 40594
KY NATL INS                           PO BOX 55126 LEXINGTON KY 40555
KY STATE REVENUE CABINET              P.O. BOX 1303 FRANKFORT KY 40602-1303
KY STATE TREASURER                    KENTUCKY REVENUE CABINET FRANKFORT KY 40619
KYLE BASS &                           APRIL SWANN 541 40TH AVE NE SAINT PETERSBURG FL 33703
KYLE BURNAM & JANNA                   BURNAM 9200 VILLAGE PKWY LAKEWOOD CO 80215
KYLE HARPER                           PO BOX 52 CHINA SPRINGS TX 76633
KYLE L CARLSON CHP 13 TRUSTEE         PO BOX 519 BARNESVILLE MN 56514
KYLE M MCCALEB                        3544 US HWY 280-431 N B PHENIX AL 36867
KYLE RAHN                             33 STAFFORDSHIRE RD CHERRY HILL NJ 08003
KYLE, RACHELLE                        ADDRESS ON FILE
KYNES MARKMAN & FELMAN PA             100S ASHLEY DR STE 1450 TAMPA FL 33602
KYTECH                                607 ELMIRA RD. SUITE 341 VACAVILLE CA 95687
L & C ROYAL MANAGEMENT CORPORATION    13155 SW 42ND ST STE 103 MIAMI FL 33175-3428
L & E CONTRACTOR                      9533 SHEARER RD EDWARDSVILLE KS 66111
L & E PAINTING & RENOV &              VALBON & HYSEN BERISHA 141 TOWNE RD ELLENVILLE NY 12428
L & M INS SVCS INC                    SUITE 205 3645 WILLIAMS BLVD KENNER LA 70065
L & R SALES                           P.O.BOX 529 NAMPA ID 83653
L & S BOULE INS                       P O BOX 63 MARLBORO MA 01752



Epiq Corporate Restructuring, LLC                                                                Page 698 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 724 of 1490
Claim Name                              Address Information
L & W INNOVATIONS                       9556 HISTORIC KINGS RD S JACKSON VILLE FL 32257
L & W INSURANCE AGENCY                  1154 SOTH GOVERNOR AVE DOVER DE 19904
L A S ENTERPRISES                       2413 L AND A ROAD METAIRIE LA 70001
L AND L PAINTING PARTNERS               JOSE A MOLINAR 4173 CR 949K ALVIN TX 77511
L AND M ROOFING AND CONSTRUCTION        L AND M UNLIMITED LLC 7401 FM 971 GEORGETOWN TX 78626
L D AND B INSURANCE                     205 SOUTH LIBERTY ST HARRISONBURG VA 22801
L G EDWARDS INS AGENCY                  PO BOX 1548 DADE CITY FL 33526
L H ALLIANCE INC                        8751 W BROWARD BLVD SUITE 400 PLANTATION FL 33324
L J DAVIDSON                            ADDRESS ON FILE
L J INSURANCE                           204 HAMILTON STREET LEOMINSTER MA 01453
L J ROSS ASSOCIATES, INC                4 UNIVERSAL WAY JACKSON MI 49202
L L P O A                               PO BOX 422 JOPHANNESBURG MI 49751
L LATEANA & M ZAKRZEWSKI                FOR ESTATE OF G LATEANA 31663 HWY 67 MALVERN AR 72104
L MARIGLIANO &LIVING THE                DREAM & EST B MARIGLIANO 329 CHELSEA AVE GLENSIDE PA 19038
L PAUL ST. CLAIR                        62350 E STAR CREST DRIVE TUCSON AZ 85739
L RICARD CONSTRUCTION                   7134 LAKE COMITE DR. BATON ROUGE LA 70818
L S KELLY                               ADDRESS ON FILE
L TURNER APPRAISALS INC                 PO BOX 2263 SALISBURY MD 21802
L&A GUTTER ENTERPRISES                  PO BOX 16857 DENVER CO 80216
L&C REMODEL                             4121 CHARLOTTE DR PORT ARTHUR TX 77642
L&E PAINTING AND                        RENOVATION 141 TOWNE RD ELLENVILLE NY 12428
L&J                                     LONNIE LEE LOWMAN 4300 STATE HIGHWAY J HAYTI MO 63851
L&L CONTRACTORS                         PAUL LAWSON 14519 BRIELLS COURT HOUSTON TX 77044
L&L GARAGE DOOR SER                     KEITH LEWIS 3056 MINK PT BLVD BEAUFORT SC 29902
L&L GENERAL CONTRACTORS                 1316 WYOMING EL PASO TX 79903
L&L ROOFING AND HOME REPAIR             JAMES L STERLING 11300 HWY 322 BELLVIEW RD CLARKSDALE MS 38614
L&M ROOFING AND REMODELING              MAUCO LLC PO BOX 1526 BOERNE TX 78006
L'DONBLACKWELDER                        JOHN ROBERT KING KINGLAWFIRM 3409 N. 10TH STREET MCALLEN TX 78501
L. A. CLEANING & RESTORATION SERVICES   LINDA M CLERMONT 937 ATWOOD AVE JOHNSTON RI 02919
L. FOWLER INSURANCE AGY                 230 SALEM TURNPIKE NORWICH CT 06360
L.A. REAL ESTATE NETWORK GROUP INC.     ATTN: RAY DURAN 1818 WEST BEVERLY BLVD 209 MONTEBELLO CA 90640
L.A.V. ROOFING                          SERGIO HERNANDEZ SERGIO HERNANDEZ 10533 TAREYTON EL PASO TX 79924
L.C. CONSTRUCTION                       ERWIN RITTER ERWIN RITTER 6103 SHADOWCREST HOUSTON TX 77074
L.C. PLAY WITH US                       467 CALLE FRANCISCO SEIN - FLORAL PARK HATO RY PR 00917-3852
L.H.BRENNER INC                         1412 WHALLEY AVENUE HEW HAVEN CT 06515
L.J. DIAL JR.                           13410 PRESTON ROAD 743 DALLAS TX 75240
L.S. OF PARKER LAKES                    NEIGHBORHOOD ASSOC INC C/O SWFL CAM SERVICES 10231 METRO PKWY #204 FORT MEYERS
                                        FL 33966
L6 RESTORATION & CONSTRU                6300 OAK HILL LN AUBREY TX 76227
LA BUENA VIDA BEACH PARKWAY ASSOC.      1613 BEACH PARKWAY CAPE CORAL FL 33904
LA CARPET                               MIKE GHODS 8775 RESEARCH DR IRVINE CA 92618
LA CASCATA HOA                          320 LA CASCATA CLEMENTON NJ 08021
LA CITIZENS PROP INS CRP                P O BOX 2252 DEPT 2450 BIRMINGHAM AL 35246
LA CONTENTA HOMEOWNERS ASSOCIATION      C/O THE MANAGEMENT ALTERNATIVE 1932 W. ORANGEBURG AVE MODESTO CA 95350
LA COUNTY TREASURER TAX COLLECTOR       PO BOX 54018 LOS ANGELES CA 90054
LA CRESCENTA CONDO ASSOCIATION          1514 W TODD DRIVE SUITE B-103 TEMP AZ 85283
LA CROSSE COUNTY TREASURER              400 4TH STREET NORTH RM 1290 LA CROSSE WI 54601
LA DEPT OF REVENUE AND TAXATION         P.O. BOX 201 BATON ROUGE LA 70821-0201
LA FARGEVILLE CEN SCH                   LA FARGEVILLE SC-COLLEC 20414 SUNRISE AVENUE LA FARGEVILLE NY 13656



Epiq Corporate Restructuring, LLC                                                                    Page 699 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 725 of 1490
Claim Name                               Address Information
LA FARM BUREAU MUT INS                   P O BOX 95005 BATON ROUGE LA 70895
LA FOUNTAINE AND BUDD                    126 WEST END AVE SOMERVILLE NJ 08876
LA FOURCHE PARISH                        LA FOURCHE PARISH - COLL P O BOX 5608 THIBODAUX LA 70302
LA GRANGE HIGHLANDS SANITARY DISTRICT    5900 SOUTH WILLOW SPRINGS ROAD LA GRANGE IL 60525
LA GRANGE TOWN                           LA GRANGE TOWN - TAX COL P.O. BOX 40 LAGRANGE ME 04453
LA GRANGE TOWNSHIP                       LA GRANGE TWNSHIP TREASU 9831 ELKHORN RD TOMAH WI 54660
LA MOTOR VEHICLE COMMISSION              3519 12TH ST METAIRIE LA 70002
LA OFFICE OF FINANCIAL INSTITUTIONS      8660 UNITED PLAZA BLVD 2ND FL BATON ROUGE LA 70809
LA PALMA HILLS MANAGEMENT CO INC         1000 W LA PALMA AVENUE ANAHEIM CA 92801
LA PAZ COUNTY TREASURER                  1112 JOSHUA AVE 203 PARKER AZ 85344
LA PLATA COUNTY TREASURER                1060 EAST 2ND AVE STE 137 DURANGO CO 81301
LA POINTE TOWN                           LA POINTE TWN TREASURER PO BOX 270 LA POINTE WI 54850
LA PORTE COUNTY                          LAPORTE COUNTY - TREASUR 302 W 8TH ST STE A MICHIGAN CITY IN 46360
LA PORTE COUNTY TREASURER                555 MICHIGAN AVE LA PORTE IN 46350
LA PRAIRIE MUT INS                       460 S RANDALL AVE JANESVILLE WI 53545
LA PRYOR ISD                             LA PRYOR ISD - TAX COLLE P.O. BOX 249 LA PRYOR TX 78872
LA QUINTA PALMS HOMEOWNERS ASSOCIATION   C/O FIRSTSERVICE RESIDENTIAL 15241 LAGUNA CANYON ROAD IRVINE CA 92618
LA REAL ESTATE NETWORK INC               1200-A WEST BEVERLY BLVD MONTEBELLO CA 90640
LA RESTORATIONS LLC                      113 EDEN ISLES BLVD. SLIDELL LA 70458
LA ROCCA CONSTRUCTION                    3945 TOLLHOUSE DRIVE 916 NAPLES FL 34114
LA SALLE PARISH                          LA SALLE PARISH - COLLEC P O BOX 70 JENA LA 71342
LA SIERRA TOWN HOMES ASSOCIATION, LLC    P.O. BOX 730 ROSWELL NM 88202
LA SUPERIOR HOMES SERVICES LLC           604 ROSA AVE. METAIRIE LA 70005
LA VETA MONTEREY HOA                     13812 GOLDENWEST STREET SUITE 100 WESTMINSTER CA 92683
LABARRE/OKSNEE INSURANCE                 30 ENTERPRISE 180 ALISO VIEJO CA 92656
LABELLE                                  LABELLE CITY - COLLECTOR PO BOX 51 LABELLE MO 63447
LABELLE CONSTRUCTION & CO                RANDAL D LABELLE 5500 AURORA DRIVE VIRGINIA BEACH VA 23455
LABERTO, CHRISTINA                       ADDRESS ON FILE
LABETTE COUNTY                           LABETTE COUNTY - TREASUR 501 MERCHANT ST OSWEGO KS 67356
LABOVE CONSTRUCTION COMPANY REMODELING   LCCSR 16318 SAN MATEO HOUSTON TX 77053
LABRADOR CLAIM CONSULT &                 YAMPIER&YUNEIDA HERRERA 4124 REDDITT RD ORLANDO FL 32822
LAC DU FLAMBEAU TOWN                     LAC DU FLAMBEAU TWN TREA PO BOX 68 LAC DU FLAMBEAU WI 54538
LAC QUI PARLE COUNTY                     LAC QUI PARLE CO. - AUD/ 600 6TH STREETSUITE 5 MADISON MN 56256
LAC QUI PARLE MUTUAL INS                 PO BOX 441 DAWSON MN 56232
LACAZE, SHERYL                           ADDRESS ON FILE
LACC MUTUAL WATER COMPANY                501 PENINSULA DR LAKE ALMANOR CA 96137-9555
LACENTER CITY                            LACENTER CITY - CLERK PO BOX 420 LACENTER KY 42056
LACEY MUNICIPAL UTILITIES AUTHORITY      124 SO. MAIN STREET FORKED RIVER NJ 08731
LACEY TOWNSHIP                           TAX COLLECTORS OFFICE 818 WEST LACEY RD 2ND FLOOR FORKED RIVER NJ 08731
LACEY TWP. MUNICIPAL UTILITY AUTHORITY   124 SO. MAIN STREET PO BOX 205 FORKED RIVER NJ 08731
LACEYVILLE BORO                          LACEYVILLE BORO - COLLEC 142 FRANKLIN ST LACEYVILLE PA 18623
LACHAPPLLE & HIGGINS INS                 PO BOX 600 ROCHESTER NH 03866
LACK TOWNSHIP                            LUCY VAWN - TAX COLLECTO 733 BERRY RIDGE RD EAST WATERFORD PA 17021
LACKAWANNA CITY                          LACKAWANNA CITY - TREASU 714 RIDGE ROAD, ROOM 211 LACKAWANNA NY 14218
LACKAWANNA COUNTY TAX CLAIM BUREAU       135 JEFFERSON AVE SCRANTON PA 18503
LACKAWANNA COUNTY TREASURER              100 LACKAWANNA AVE UNIT 216 SCRANTON PA 18503
LACKAWANNA COUNTY(SINGLE                 LACKAWANNA COUNTY - COLL 100 THE MALL AT STEAMTOW SCRANTON PA 18503
LACKAWANNA RIVER BASIN SEWER AUTHORITY   P.O. BOX 280 OLYPHANT PA 18447
LACKAWANNA TRAIL S.D./BE                 BENTON TOWNSHIP-TAX COLL 367 BRUNDAGE RD FACTORYVILLE PA 18419



Epiq Corporate Restructuring, LLC                                                                     Page 700 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 726 of 1490
Claim Name                             Address Information
LACKAWANNA TRAIL S.D./DA               LACKAWANNA TRAIL SD - TC 111 WESCOTT ST. POB 444 DALTON PA 18414
LACKAWANNA TRL S.D.-CLIN               LACKAWANNA TRL AREA SD - 115 HIGHLAND AVE FACTORYVILLE PA 18419
LACKAWANNA TRL S.D.-FACT               SUZANNE SWIFT - TAX COLL POB 80 FACTORYVILLE PA 18419
LACKAWANNA TRL S.D.-NICH               LACKAWANNA TRAIL SD - TC 2650 SR11 - POB 75 NICHOLSON PA 18446
LACKAWANNA TRL S.D.-NICH               NICHOLSON TWP - TAX COLL 136 CROASDALE RD NICHOLSON PA 18446
LACKAWANNOCK TOWNSHIP                  LACKAWANNOCK TWP - COLLE 1742 MERCER W MIDDLESEX MERCER PA 16137
LACKAWAXEN TOWNSHIP                    LACKAWAXEN TWP - TAX COL 363 WESTCOLANG RD. HAWLEY PA 18428
LACKEY WARD INC                        121 GREENWICH RD S201 CHARLOTTE NC 28211
LACKMAN, SCOTT                         ADDRESS ON FILE
LACKNER GROUP                          17911 TOLTEC CT SAN DIEGO CA 92127
LACLEDE COUNTY COLLECTOR OF            REVENUE 200 N ADAMS - GOVT CENTER LEBANON MO 65536
LACLEDE MUT INS                        325 W COMMERCIAL LEBANON MO 65536
LACLINDA FRANKLIN                      3505 BRIDGEFORD LN 134 MODESTO CA 95356
LACONIA CITY                           LACONIA CITY -TAX COLLEC 45 BEACON STREET EAST LACONIA NH 03246
LACOUR CONSTRUCTION COMPANY            JAMES LACOUR PO BOX 50421 JACKSONVILLE BEACH FL 32240
LACROSSE TOWN                          LACROSSE TOWN - TREASURE P O BOX 178 LACROSSE VA 23950
LACY V EDWARDS &                       HOWARD A EDWARDS 1723 VERTEX DR SNELLVILLE GA 30078
LACY, ANTHONY                          ADDRESS ON FILE
LACY, DAWAUNA                          ADDRESS ON FILE
LACY, JOHN                             ADDRESS ON FILE
LACY, KEAJUAN                          ADDRESS ON FILE
LADD FAMILY REMODELING AND PAINTING    DALE E. LADD 220 CUTLASS CT. HAMPSTEAD NC 28443
LADON METOYER                          4081 APPLEBY COURT RICHTON PARK IL 60471
LADYSMITH CITY                         LADYSMITH CITY TREASURER PO BOX 431 LADYSMITH WI 54848
LAEL BUILDING GROUP INC                109 S RIVER HILL DR ADVANCE NC 27006
LAFARGE VILLAGE                        LAFARGE VLG TREASURER PO BOX 37 LAFARGE WI 54639
LAFAYETTE C.S (ONONDAGA                LAFAYETTE CS-TAX RECEIVE 5020 BALL ROAD SYRACUSE NY 13215
LAFAYETTE CITY                         LAFAYETTE CITY-TAX COLLE PO BOX 89 LAFAYETTE GA 30728
LAFAYETTE CITY                         LAFAYETTE CITY-TAX COLLE 200 E LOCUST ST LAFAYETTE TN 37083
LAFAYETTE CITY                         LAFAYETTE CITY - TAX COL P O BOX 4024C LAFAYETTE LA 70502
LAFAYETTE CONSOLIDATED GOVERNMENT      705 W UNIVERSITY AVE LAFAYETTE LA 70506
LAFAYETTE CONSOLIDATED GOVT            CITY TAX DEP PO BOX 4024 LAFAYETTE LA 70502
LAFAYETTE COUNTY                       LAFAYETTE COUNTY-TAX COL PO BOX 96 MAYO FL 32066
LAFAYETTE COUNTY                       LAFAYETTE COUNTY - COLLE 1001 MAIN ST LEXINGTON MO 64067
LAFAYETTE COUNTY COLLECTOR             1001 MAIN STREET LEXINGTON MO 64067
LAFAYETTE COUNTY TAX COLLECTOR         300 N LAMAR, STE 103 OXFORD MS 38655
LAFAYETTE COUNTY TAX COLLECTOR         6 COURTHOUSE SQUARE LEWISVILLE AR 71845
LAFAYETTE CS (COMBINED T               LAFAYETTE CS-RECEIVER OF P.O BOX 1745 BUFFALO NY 14240
LAFAYETTE INS CO                       P O BOX 73909 CEDAR RAPIDS IA 52407
LAFAYETTE PARISH                       LAFAYETTE PARISH - COLLE P O BOX 92590 LAFAYETTE LA 70509
LAFAYETTE PARISH CLERK OF COURT        PO BOX 2009 LAFAYETTE LA 70502
LAFAYETTE PARISH SHERIFFS OFFICE       1010 LAFAYETTE ST 4TH FL LAFAYETTE LA 70501
LAFAYETTE PARISH TAX COLLECTOR         1010 LAFAYETTE ST LAFAYETTE LA 70501
LAFAYETTE PARK VILLAGE COMMUNITY AS    1001 E HIGHLAND ST ALLENTOWN PA 18109
LAFAYETTE TOWN                         LAFAYETTE TN - TAX RECEI P.O. BOX 193 LAFAYETTE NY 13084
LAFAYETTE TOWN                         LAFAYETTE TWN TREASURER N6221 TAMARACK CT. ELKHORN WI 53121
LAFAYETTE TOWN                         LAFAYETTE TWN TREASURER 5765 197TH ST CHIPPEWA FALLS WI 54729
LAFAYETTE TOWNSHIP                     LAFAYETTE TWP-COLLECTOR 33 MORRIS FARMS ROAD LAFAYETTE NJ 07848
LAFLIN BORO                            CHARLES BOYD - TAX COLLE 121 CEDARWOOD DRIVE LAFLIN PA 18702



Epiq Corporate Restructuring, LLC                                                                  Page 701 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 727 of 1490
Claim Name                              Address Information
LAFLIN BOROUGH                          47 LAFLIN ROAD LAFLIN PA 18702-7213
LAFOLLETTE CITY                         LAFOLLETTE CITY-TAX COLL 207 S TENNESSEE AVE LAFOLLETTE TN 37766
LAFOLLETTE TOWN                         LAFOLLETTE TWN TREASURER 3475 MANGELSEN RD SHELL LAKE WI 54871
LAFONTAINE, BREANNA                     ADDRESS ON FILE
LAGASSE PLUMBING INC.                   5600 PINKNEY AVE SARASOTA FL 34233
LAGO GRANDE HOMEOWNERS ASSOCIATION,     6520 W. 24TH COURT HIALEAH FL 33016
INC.
LAGO GRANDE TWO CONDOMINIUM ASSOCIATION 14750 NW 77 COURT SUITE 114 MIAMI LAKES FL 33016
LAGO LA QUINTA HOMEOWNERS ASSOCIATION   51350 DESERT CLUB DR 4 LA QUINTA CA 92253
LAGOMARAGER                             4837 CAROLINA BEACH 101 WILMINGTON NC 28412
LAGOON POINT COMMUNITY                  ASSOCIATION PO BOX 123 GREENBANK WA 98253
LAGRANGE                                LA GRANGE CITY - COLLECT P O BOX 266 LA GRANGE MO 63448
LAGRANGE CITY                           CITY OF LAGRANGE - CLERK 307 W JEFFERSON ST LAGRANGE KY 40031
LAGRANGE CNTY. REGIONAL UTILITY         P O BOX 270 LAGRANGE IN 46761
DISTRICT
LAGRANGE COUNTY                         LAGRANGE COUNTY - TREASU 114 W MICHIGAN ST LAGRANGE IN 46761
LAGRANGE TOWN                           LAGRANGE TN - TAX RECEIV 120 STRINGHAM RD LAGRANGEVILLE NY 12540
LAGRANGE TOWN                           LAGRANGE TWN TREASURER PO BOX 359 WHITEWATER WI 53190
LAGRANGE TOWNSHIP                       LAGRANGE TOWNSHIP - TREA 61078 SPENCER RD CASSOPOLIS MI 49031
LAGRECA, ANTHONY                        ADDRESS ON FILE
LAGRONE, KIA                            ADDRESS ON FILE
LAGUNA DE LA PAZ HOA                    42635 MELANIE PLACE STE 103 PALM DESERT CA 92211
LAGUNA HILLS MUTUAL                     24351 EL TORO ROAD LAGUNA WOODS CA 92637
LAGUNA IRR DIST                         LAGUNA IRRIGATION DISTRI 5065 19 1/2 AVE RIVERDALE CA 93656
LAHA ENGINEERS, INC.                    6602 BASELINE ROAD, SUITE E LITTLE ROCK AR 72209
LAHAINA RESIDENTIAL AOAO                5095 NAPILIHAU ST STE 202 LAHAINA HI 96761
LAILA SHIVJI &                          TAJUDDIN M SHIVJI 2116 GOLDEN OAK DR BEDFORD TX 76021
LAINE, BREANNA                          ADDRESS ON FILE
LAING, MICHAEL                          ADDRESS ON FILE
LAINGSBURG CITY                         LAINGSBURG CITY - TREASU 114 N WOODHULL ST - BOX LAINGSBURG MI 48848
LAIRD HEATING & COOLING                 MATTHEW NORMAN LAIRD 8057 CR 606 BROWNWOOD TX 76801
LAIRD TOWNSHIP                          LAIRD TOWNSHIP - TREASUR PO BOX 9 NISULA MI 49952
LAKE ALHAMBRA POA                       C/O HMC 2151 SALVIO STREET, SUITE 250 CONCORD CA 94520
LAKE ARBOR VILLAGE UNIT 6               10112 USA TODAY WAY MIRAMAR FL 33025
LAKE ARBOR VILLAGES                     P. O. BOX 820 455 SOUTH FLORIDA FL 33082
LAKE ARROWHEAD COMMUNITY, INC.          206 OLD PORTLAND ROAD NORTH WATERBORO ME 04061
LAKE ARROWHEAD INS                      P O BOX 3052 LAKE ARROWHEAD CA 92352
LAKE ARROWHEAD INS SRVCS                252 CORONA CIR LAKE ARROWHEAD CA 92352
LAKE ARTHUR TOWN                        LAKE ARTHUR TOWN - COLLE PO DRAWER AK LAKE ARTHUR LA 70549
LAKE AT CEDAR SPRINGS HOA               8433 MARKO DR. CEDAR HILL MO 63016
LAKE BARRINGTON SHORES CONDO ASSOC. 4   64 OLD BARN ROAD LAKE BARRINGTON IL 60010
LAKE BUNGGEE TAX DISTRIC                LAKE BUNGGEE DIST-COLLEC P O BOX 231 WOODSTOCK CT 06281
LAKE CALIFORNIA POA                     19999 LAKE CALIFORNIA DRIVE COTTONWOOD CA 96022
LAKE CAMELOT PROPERTY OWNERS ASSOC      298 LEISURE LANE NEKOOSA WI 54457
LAKE CHAMPETRA HOA INC                  7820 E NORTH SHORE DRIVE HARTSBURG MO 65039
LAKE CHARLES ASSOCIATION INC            550 SW LAKE CHARLES CIR PORT SAINT LUCIE FL 34986
LAKE CITY                               LAKE CITY-TAX COLLECTOR 5455 JONESBORO RD LAKE CITY GA 30260
LAKE CITY BORO                          LAKE CITY BORO - TAX COL 10029 SEELEY ST, BORO BL LAKE CITY PA 16423
LAKE CITY CITY                          LAKE CITY - TREASURER 115 W JOHN ST LAKE CITY MI 49651



Epiq Corporate Restructuring, LLC                                                                    Page 702 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 728 of 1490
Claim Name                               Address Information
LAKE COLONY HOA, INC.                    ASSOCIATED PROPERTY MANAGEMENT 1928 LAKE WORTH RD LAKE WORTH FL 33481
LAKE COMO BORO -FISCAL                   LAKE COMO BORO - TAX COL 1740 MAIN STREET LAKE COMO NJ 07719
LAKE CONROE HILLS MUD E                  LAKE CONROE HILLS MUD 17111 ROLLING CREEK HOUSTON TX 77090
LAKE COUNTRY MORTGAGE                    LOAN TRUST 2005-HE1 WELLS FARGO BANK NAT ASSOC AS TRUSTEE 9062 OLD ANNAPOLIS
                                         ROAD COLUMBIA MD 21045
LAKE COUNTRY REAL ESTATE INC.            902 N DELAWARE ST. CHOUTEAU OK 74337
LAKE COUNTRY REAL ESTATE INC.            ATTN: PEGGIE CLAYPOOL 902 N DELAWARE CHOUTEAU OK 74337
LAKE COUNTY                              LAKE COUNTY-TAX COLLECTO PO DRAWER 327 TAVARES FL 32778
LAKE COUNTY                              LAKE COUNTY-TRUSTEE 229 CHURCH ST - COURTHOU TIPTONVILLE TN 38079
LAKE COUNTY                              LAKE COUNTY - TREASURER 105 MAIN ST - ADMIN BLDG PAINESVILLE OH 44077
LAKE COUNTY                              LAKE COUNTY - TREASURER 2293 N. MAIN ST CROWN POINT IN 46307
LAKE COUNTY                              LAKE COUNTY AUDITOR-TREA 601 3RD AVENUE TWO HARBORS MN 55616
LAKE COUNTY                              LAKE COUNTY - TREASURER 200 E CENTER ST MADISON SD 57042
LAKE COUNTY                              LAKE COUNTY - TREASURER 106 4TH AVE EAST POLSON MT 59860
LAKE COUNTY                              LAKE COUNTY - TREASURER 18 N COUNTY ST 102 WAUKEGAN IL 60085
LAKE COUNTY                              LAKE COUNTY-TREASURER PO BOX 276 LEADVILLE CO 80461
LAKE COUNTY                              PO BOX 276 LEADVILLE CO 80461-0276
LAKE COUNTY                              LAKE COUNTY - TAX COLLEC 255 NORTH FORBES ST, ROO LAKEPORT CA 95453
LAKE COUNTY                              LAKE COUNTY - TAX COLLEC 513 CENTER STREET LAKEVIEW OR 97630
LAKE COUNTY COLLECTOR                    18 N COUNTY ST ROOM 102 WAUKEGAN IL 60085
LAKE COUNTY COMMISSIONERS                105 MAIN STREET PAINESVILLE OH 44077
LAKE COUNTY DEPARTMENT OF PUBLIC WORKS   KATHY DALESSANDRO 650 W. WINCHESTER RD LIBERTYVILLE IL 60048
LAKE COUNTY DEPT OF UTILITIES            P.O. BOX 8005 PAINESVILLE OH 44077
LAKE COUNTY PUBLIC UTILITIES             125 EAST ERIE STREET SUITE 7 PLAINESVILLE OH 44077
LAKE COUNTY RECORDER                     2293 N MAIN ST BLDG A, 2ND FL CROWN POINT IN 46307
LAKE COUNTY SPECIAL DISTRICTS            230 N. MAIN STREET LAKEPORT CA 95453
LAKE COUNTY TAX COLLECTOR                320 W MAIN STREET TAVARES FL 32778
LAKE COUNTY TAX COLLECTOR                255 N FORBES ST RM 215 LAKEPORT CA 95453
LAKE COUNTY TREASURER                    PO BOX 490 105 MAIN STREET PAINESVILLE OH 44077
LAKE COUNTY TREASURER                    2293 N MAIN ST BUILDING A, 2ND FLOOR CROWN POINT IN 46307
LAKE COUNTY TREASURER                    232 RUSSELL ST HAMMOND IN 46320
LAKE COUNTY TREASURER                    800 - 10TH STREET STE 210 BALDWIN MI 49304
LAKE COUNTY TREASURER                    18 N COUNTY STREET ROOM 102 WAUKEGAN IL 60085
LAKE COUNTY UTILITIES                    1845 LAKE ROAD PAINESVILLE OH 44077
LAKE CREST POA INC                       PO BOX 16 GREENTOWN PA 18426
LAKE CTRY MORTGAGE LOAN TRUST 2006-HE1   WELLS FARGO BANK NTL ASSOC AS TRUSTEE 9062 OLD ANNAPOLIS ROAD COLUMBIA MD
                                         21045
LAKE CUSHMAN CO INC                      24113 56TH AVE W SUITE 103 MOUNTLAKE TERRACE WA 98043
LAKE CUSHMAN MAINTENANCE COMPANY         3740 N LAKE CUSHMAN ROAD HOODSPORT WA 98548
LAKE DELTON UTILITY DEPARTMENT           50 WISCONSIN DELLS PKWY SOUTH PO BOX 87 LAKE DELTON WI 53940-0087
LAKE DELTON VILLAGE                      LAKE DELTON VLG TREASURE PO BOX 87/50 WIS DELLS P LAKE DELTON WI 53940
LAKE DON PEDRO COMMUNITY                 SERVICES DISTRICT 9751 MERCED FALLS ROAD LA GRANGE CA 95329
LAKE DON PEDRO OWNERS ASSOCIATION        5182 FUENTES DE FLORES LA GRANGE CA 95329
LAKE EDDINS PROPERTY OWNERS ASSOCIATION 27 LAKE EDDINS 1638 PACHUTA MS 39347
LAKE ENTERPRISES                         JOHN MICHAEL PAULUS 32911 MORRISON PL LAKE ELSINORE CA 92530
LAKE FOREST UD A                         LAKE FOREST UD - TAX COL P O BOX 1368 FRIENDSWOOD TX 77549
LAKE FRANCIS ESTATES POA                 6972 LAKE GLORIA BLVD ORLANDO FL 32809-3200
LAKE GENEVA CITY                         LAKE GENEVA CITY TREASUR 626 GENEVA ST. LAKE GENEVA WI 53147
LAKE GEORGE CEN.SCH.(TWN                 LAKE GEORGE CS-TAX RECEI 742 BAY ROAD QUEENSBURY NY 12804



Epiq Corporate Restructuring, LLC                                                                     Page 703 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 729 of 1490
Claim Name                              Address Information
LAKE GEORGE TOWN                        LAKE GEORGE TOWN-TAX COL PO BOX 392 LAKE GEORGE NY 12845
LAKE GEORGE VILLAGE                     LAKE GEORGE VILLAGE-CLER 26 OLD POST ROAD LAKE GEORGE NY 12845
LAKE GRANBURY HARBOR OWNERS ASSOCIATION 3631 LAKE GRANBURY DRIVE GRANBURY TX 76048
LAKE GROVE VILLAGE                      LAKE GROVE VIL-COLLECTOR PO BOX 708 LAKE GROVE NY 11755
LAKE HALLIE VILLAGE                     VLG OF LAKE HALLIE TREAS 13136 30TH AVENUE CHIPPEWA FALLS WI 54729
LAKE HEMET MUNICIPAL WATER DISTRICT     P.O. BOX 5039 26385 FAIRVIEW AVENUE HEMET CA 92544
LAKE HENRY ESTATES                      684 DYSON ROAD HAINES CITY FL 33844
LAKE HINSDALE TOWER CONDO ASSOC.        25 NORTHWEST POINT BLVD SUITE 330 ELK GROVE IL 60007
LAKE HOLCOMBE TOWN                      LAKE HOLCOMBE TWN TREASU 25618 273RD STREET HOLCOMBE WI 54745
LAKE HOLIDAY ASSOCIATION                14926 HOLIDAY DRIVE NW GIG HARBOR WA 98329-4638
LAKE HOLIDAY HIDE-A-WAY                 IMPROVEMENT CORP. 3500 ELM DRIVE KINGMAN IN 47952
LAKE IN THE WOODS CMTY.                 SERVICES ASSOC., INC. 1900 WATERFORD DRIVE VERO BEACH FL 32966
LAKE IN THE WOODS OWNERS ASSOC., INC    4400 LAKE IN THE WOODS DRIVE SPRING HILL FL 34607
LAKE INSURANCE AGY LTD                  3438 N SOUTHPORT CHICAGO IL 60657
LAKE JANE ESTATES, INC                  P. O. BOX 7453 BONNEY LAKE WA 98391
LAKE JESSAMINE ESTATES HOA INC          6925 LAKE ELLENOR DR SUITE 115 ORLANDO FL 32809
LAKE JOSEPH HOMEOWNERS' ASSOC., INC.    RUE WEINGER P.O. BOX 469 MONTICELLO NY 12771
LAKE LACKAWANNA INVESTMENT COMPANY,     PO BOX 89 STANHOPE NJ 07874
INC.
LAKE LAWN CONDOMINIUM ASSOCIATION INC   6704 LONE OAK BLVD NAPLES FL 34109
LAKE LEHMAN S.D.-NOXEN T                LAKE LEHMAN SD - TAX COL 160 ELIZABETH ST. NOXEN PA 18636
LAKE LEHMAN S.D./LAKE                   LAURA ELDERKIN-TAX COLLE 341 LEHMAN OUTLET RD DALLAS PA 18612
LAKE LEHMAN S.D./LEHMAN                 PEGGY MOYER - TAX COLLEC POB 41 LEHMAN PA 18627
LAKE LEHMAN S.D./ROSS                   LAKE LEHMAN SD - TAX COL P.O. BOX 147 SWEET VALLEY PA 18656
LAKE LEHMAN SCHOOL DISTR                JACQUELINE LATOSEK - COL 1681 HUNTSVILLE RD JACKSON TOWNSHIP PA 18708
LAKE LIMERICK COUNTY CLUB, INC.         790 E ST. ANDREWS DRIVE SHELTON WA 98584
LAKE LUZERNE TOWN                       LAKE LUZERNE TN-TAX COLL 539 LAKE AVE LAKE LUZERNE NY 12846
LAKE LYNWOOD MARINA HOME                PO BOX 682 LANSING IL 60438
LAKE MILLS CITY                         LAKE MILLS CITY TREASURE 200D WATER STREET LAKE MILLS WI 53551
LAKE MILLS TOWN                         LAKE MILLS TWN TREASURER W8875 AIRPORT ROAD WATERLOO WI 53594
LAKE MISSION VIEJO ASSOCIATION          22555 OLYMPIAD RD. MISSION VIEJO CA 92692
LAKE MITCHELL SEWER AUTHORITY           4830 M-55 CADILLAC MI 49601
LAKE MOHAWK COUNTRY CLUB                21 THE BOARDWALK SPARTA NJ 07871
LAKE MOHAWK POA, INC.                   1 N. MOHAWK DR MALVERN OH 44644
LAKE MONTICELLO OWNERS ASSOCIATION      41 ASHLAWN BLVD. PALMYRA VA 22963
LAKE MOUNTAIN ESTATES HOA               510 LAKES DRIVE HENDERSON NV 89005
LAKE MUD JM                             LAKE MUD - TAX COLLECTO 103 KERRY HIGHLANDS TX 77562
LAKE NEBAGAMON VILLAGE                  DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
LAKE OCONEE HOMEOWNERS ASSOCIATION,     11735 POINTE PLACE ROSEWELL GA 30076
INC.
LAKE OCONEE ROOFING                     2200 HWY 15 S GREENSBORO GA 30642
LAKE ODESSA VILLAGE                     LAKE ODESSA VLG - TREASU 839 FOURTH AVE LAKE ODESSA MI 48849
LAKE OF THE WOODS ASSOCIATION           102 LAKEVIEW PKWY LOCUST GROVE VA 22508
LAKE OF THE WOODS COUNTY                LAKE OF THE WOODS COUNTY 206 8TH AVENUE SE SUITE BAUDETTE MN 56623
LAKE OF THE WOODS HOA. INC.             RAFAEL SOTOMAYOR 300 CAROLWOOD POINT FERN PARK FL 32730
LAKE ORION VILLAGE                      LAKE ORION VILLAGE - TRE 2525 JOSLYN RD LAKE ORION MI 48360
LAKE OZARK                              LAKE OZARK CITY - COLLEC P.O. BOX 370 LAKE OZARK MO 65049
LAKE PARK & CUBA                        2039 SECOND ST LAKE PARK MN 56554
LAKE PARK & CUBA                        INS CO PO BOX 328 LAKE PARK MN 56554



Epiq Corporate Restructuring, LLC                                                                   Page 704 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 730 of 1490
Claim Name                              Address Information
LAKE PARK VILLAGE                       LAKE PARK VILLAGE - COLL P.O. BOX 219 INDIAN TRAIL NC 28079
LAKE PATAGONIA RANCH POA                HC 2 BOX 285 NOGALES AZ 85621
LAKE PLACID C S                         LAKE PLACID C S-TAX COLL 50 CUMMINGS ROAD LAKE PLACID NY 12946
LAKE PLACID VILLAGE                     LAKE PLACID VIL-TAX COLL 2693 MAIN STREET LAKE PLACID NY 12946
LAKE PLYMOUTH COMMUNITY ASSOC.          P.O. BOX 323 PLYMOUTH CT 06782
LAKE POINTE HOME OWNERS ASSOCIATION     PO BOX 320214 FRANKLIN WI 53132
LAKE PROVIDENCE TOWN                    LAKE PROVIDENCE TOWN COL 201 SPARROW STREET LK PROVIDENCE LA 71254
LAKE RIDGE HOA                          C/O TAYLOR MANAGEMENT COMPANY 80 SOUTH JEFFERSON ROAD SECOND FLOOR WHIPPANY NJ
                                        07981
LAKE RIDGE VILLAS SOUTH                 AT FLEMING ISLAND PLANTATION HOA INC. 2806 N FIFTH ST., UNITE 403 ST.
                                        AUGUSTINE FL 32084
LAKE SANTEE POA, INC.                   13 SW WRENN PARKWAY GREENSBURG IN 47240
LAKE SHASTINA CMTY. SERVICES DISTRICT   16320 EVERHART DRIVE WEED CA 96094
LAKE SHASTINA POA                       P.O. BOX 308 WEED CA 96094
LAKE ST. LOUIS                          LAKE ST. LOUIS CITY-COLL 200 CIVIC CENTER DR LAKE ST LOUIS MO 63367
LAKE STEVENS SEWER DISTRICT             SUSAN MORALES 1106 VERNON ROAD SUITE A LAKE STEVENS WA 98258
LAKE SUCCESS VILLAGE                    LAKE SUCCESS VIL-RECEIVE 318 LAKEVILLE RD GREAT NECK NY 11020
LAKE TANSI VILLAGE POA                  5050 SHOSHONE LOOP CROSSVILLE TN 38572-6416
LAKE TIPPECANOE OWNERS ASSOC., INC.     16 CHURCH ST OSPREY FL 34229
LAKE TOMAHAWK TOWN                      LAKE TOMAHAWK TWN TREASU P.O. BOX 396 LAKE TOMAHAWK WI 54539
LAKE TOWN                               MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
LAKE TOWN                               LAKE TWN TREASURER PO BOX 464 PARK FALLS WI 54552
LAKE TOWNSHIP                           MICHELLE VALENTINO-COLLE 39 BANDITS LN LAKE ARIEL PA 18436
LAKE TOWNSHIP                           LAURA ELDERKIN-TAX COLLE 341 LEHMAN OUTLET RD DALLAS PA 18612
LAKE TOWNSHIP                           LAKE TOWNSHIP - TREASURE PO BOX 429 CASEVILLE MI 48725
LAKE TOWNSHIP                           LAKE TOWNSHIP - TREASURE PO BOX 818 BRIDGMAN MI 49106
LAKE TOWNSHIP                           LAKE TOWNSHIP - TREASURE 15580 STAR LAKE RD BALDWIN MI 49304
LAKE TOWNSHIP                           LAKE TOWNSHIP - TREASURE 5153 SCENIC HWY HONOR MI 49640
LAKE TOWNSHIP                           LAKE TOWNSHIP - TREASURE 9150 W WATERGATE RD MCBAIN MI 49657
LAKE TOWNSHIP                           TAX COLLECTOR N7783 COUNTY ROAD 577 STEPHENSON MI 49887
LAKE TOWNSHIP TREASURER                 PO BOX 536 HOUGHTON LAKE MI 48629
LAKE VIEW APPRAISAL                     1404 LAKEHURST RD MOSINEE WI 54455
LAKE VILLAGE ESTATES                    400 SULPHUR BANK DR CLEARLAKE OAKS CA 95423
LAKE VILLAGE SQUARE HOA                 PO BOX 65061 PHOENIX AZ 85082
LAKE VILLANOW HOMEOWNERS ASSOCOATION    7801 VILLANOW DRIVE SANFORD NC 27332
LAKE WACCAMAW TOWN                      LAKE WACCAMAW TOWN - COL 205 FLEMINGTON DR LAKE WACCAMAW NC 28450
LAKE WILDERNESS                         PROPERTY OWNERS ASSOC 12910 JACKSONS FORD RD SPOTSYLVANIA VA 22551
LAKE WILDWOOD ASSOCIATION               11255 COTTONTAIL WAY PENN VALLEY CA 95946
LAKE WOODBERRY HOA                      MARYELLEN ROMICH, DIRECTOR OF COLLECTION SERVICES P.O. BOX 803555 DALLAS TX
                                        75380-3555
LAKE YALE ESTATES CONDO ASSOC.          38141 MAYWOOD BAY DRIVE LEESBURG FL 34788
LAKE, RACHEL                            ADDRESS ON FILE
LAKE, RANDY                             ADDRESS ON FILE
LAKEBRIDGE ASSOCIATION 4                3500 67TH STREET E. INVER GROVE HEIGHTS MN 55076
LAKEFIELD TOWNSHIP                      LAKEFIELD TOWNSHIP - TRE PO BOX 397 MERRILL MI 48637
LAKEFIELD TOWNSHIP                      LAKEFIELD TOWNSHIP - TRE PO BOX 99 MC MILLAN MI 49853
LAKEHAVEN UTILITY DISTRICT              31627 1ST AVE S FEDERAL WAY WA 98003
LAKEHURST BORO                          LAKEHURST BORO - TAX COL 5 UNION AVENUE LAKEHURST NJ 08733
LAKELAND CITY                           SHELBY COUNTY-TRUSTEE 157 POPLAR AVE - SUITE 2 MEMPHIS TN 38103
LAKELAND CSD (CARMEL)                   LAKELAND CSD - REC OF TA 1086 E MAIN ST SHRUBOAK NY 10588


Epiq Corporate Restructuring, LLC                                                                    Page 705 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 731 of 1490
Claim Name                               Address Information
LAKELAND CSD (PHILIPSTOW                 LAKELAND CSD-RECEIVER OF 1086 E MAIN ST SHRUBOAK NY 10588
LAKELAND CSD (PUTNAM VAL                 LAKELAND CSD-RECEIVER OF 1086 E MAIN ST SHRUB OAK NY 10588
LAKELAND ESTATES HOMEOWNER ASSOCIATION   PO BOX 433 LAKESIDE OR 97449
LAKELAND S.D./JERMYN                     LAKELAND SD - TAX COLLEC 219 HUDSON STREET JERMYN PA 18433
LAKELAND S.D./MAYFIELD                   DIANE BACHAK - TAX COLLE 400 DELAWARE ST MAYFIELD PA 18433
LAKELAND SCHOOL DISTRICT                 CARBONDALE TWP - TAX COL 117 WALKER ST CHILDS PA 18407
LAKELAND SD / GREENFIELD                 DONALD J. FLYNN - COLLEC 109 HIGH POINT ST. GREENFIELD TWP PA 18407
LAKELAND SD / SCOTT TOWN                 LAKELAND SD/SCOTT TWP - 732 JUSTUS BLVD SCOTT TOWNSHIP PA 18411
LAKELAND TOWN                            LAKELAND TWN TREASURER PO BOX 28 BARRONETT WI 54813
LAKEMONT REAL ESTATE                     ATTN: LYNDA HOPKINS 7 SOUTH 3RD AVE YAKIMA WA 98902
LAKEMONT REAL ESTATE, LLC                ATTN: LYNDA HOPKINS 1430 SUMMITVIEW AVE YAKIMA WA 98902
LAKEPOINTE AT TOWNE CENTRE COA           PO BOX 98118 LAS VEGAS NV 89193
LAKERIDGE TOWNHOME HOA, INC.             P.O. BOX 537 HOPATCONG NJ 07843-0537
LAKERIDGE VILLA ASSOCIATION              C/O EBMC P.O.BOX 12580 RENO NV 89510
LAKES AREA DOCK AND LIFT AND ROOFING     SHANE T. ORTH SHANE T. ORTH 1030 40TH AVE NW BACKUS MN 56435
LAKES AT HIGHLAND GLEN CA, INC           PO BOX 218844 HOUSTON TX 77218
LAKES OF ACADIA HOA, INC.                1450 NW 87 AVENUE, STE. 204 DORAL FL 33172
LAKES OF ENVIRON CONDO ASSOC., INC.      C/O BENCHMARK PROPERTY MANAGEMENT 7932 WILES ROAD CORAL SPRINGS FL 33065
LAKES OF OLYMPIA CONDOMINIUM             C/O CARDINAL PROPERTY MANAGEMENT 17730-A OAK PARK AVE. TINLEY PARK IL 60477
ASSOCIATION
LAKES OF THE FOUR SEASONS POA INC        1048 LAKESHORE DR CROWN POINT IN 46307
LAKES OF THE MEADOW MASTER               MAINTENANCE ASSOC. INC 4450 SW 152ND AVENUE MIAMI FL 33185
LAKES REGION SANITARY DISTRICT           25700 W. OLD GRAND AVE INGLESIDE IL 60041
LAKESHA HOOKS                            8037 LONGLEAF FOREST CT JACKSONVILLE FL 32210
LAKESHORE AT SILVER LAKE HOA             PO BOX 12582 MILL CREEK WA 98082
LAKESHORE BUILDERS                       1330 CRISPIN DRIVE, SUITE 216 ELGIN IL 60123
LAKESIDE ASSOCIATION INC                 1915 LAVERS CIRCLE E106 DELRAY BEACH FL 33444
LAKESIDE AT LOCHMOOR CONDOMINIUMS        10231 METRO PARKWAY SUITE 204 FORT MYERS FL 33966
LAKESIDE ESTATES MASTER                  COMMUNITY ASSOC. INC 101 PARK PLACE BLVD SUITE 2 KISSIMMEE FL 34741
LAKESIDE GREEN HOA NO 6 INC              1928 LAKE WORTH ROAD LAKE WORTH FL 33461
LAKESIDE GREEN II-B HOA, INC             3900 WOODLAKE BLVD LAKE WORTH FL 33463
LAKESIDE II COMMUNITY ASSOCIATION        C/O ASSOCIA PCM 27051 TOWNE CENTRE DR STE 200 FOOTHILL RANCH CA 92610
LAKESIDE INS                             7728 VANCE DR ARVADA CO 80003
LAKESIDE LOFTS CONDOMINIUM ASSOC         1550 W CARROLL AVE STE 300 CHICAGO IL 60607
LAKESIDE PARK CITY                       CITY OF LAKESIDE PARK - 9 BUTTERMILK PIKE LAKESIDE PARK KY 41017
LAKESIDE TOWN                            DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
LAKESIDE TREE CARE                       JOHN BERNACCHI 4535-29 AVE KENOSHA WI 53140
LAKESIDE VILLAGE DEVELOPMENT, LLC        1 SANCTUARY BLVD MANDEVILLE LA 70471
LAKESIDE VILLAGE HOMEOWNERS ASSOCIATION 259 N PECOS RD 100 HENDERRSON NV 89074
LAKESIDE WATER DISTRICT                  PO BOX 314 LAKESIDE OR 97449
LAKETON TOWNSHIP                         LAKETON TOWNSHIP - TREAS 2735 W. GILES ROAD N. MUSKEGON MI 49445
LAKETOWN TOWN                            LAKETWN TWN TREASURER 2165 295TH AVENUE LUCK WI 54853
LAKETOWN TOWNSHIP                        LAKETOWN TOWNSHIP - TREA 4338 BEELINE RD HOLLAND MI 49423
LAKEVIEW GLASS & MIRROR INC              8242 WARREN RD HOUSTON TX 77040
LAKEVIEW HEIGHTS CITY                    LAKEVIEW HEIGHTS CITY - 385 CIRCLE DRIVE MOREHEAD KY 40351
LAKEVIEW LIGHT & POWER                   11509 BRIDGEPORT WAY SW LAKEWOOD WA 98499
LAKEVIEW MANAGEMENT, INC.                13501 SW 128 STREET 216 MIAMI FL 33186
LAKEVIEW S.D./STONEBORO                  LINDA WATTS - TAX COLLEC 10 ORCHARD STPOB 114 STONEBORO PA 16153
LAKEVIEW SD/MILLCREEK TW                 LAKEVIEW SD - TAX COLLEC 566 FOSTER RD. UTICA PA 16362



Epiq Corporate Restructuring, LLC                                                                     Page 706 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 732 of 1490
Claim Name                              Address Information
LAKEVIEW SD/SANDY LAKE T                HEATHER BACHER - TAX COL 3086 SANDY LAKE GROVE CI SANDY LAKE PA 16145
LAKEVIEW VILLAGE                        LAKEVIEW VILLAGE - TREAS BOX 30 LAKEVIEW MI 48850
LAKEVIEW VILLAS CONDOMINIUM ASSOCIATION 1661 TICE VALLEY BLVD SUITE 200 WALNUT CREEK CA 94595
LAKEVIEW WOODS POA INC                  6972 LAKE GLORA BLVD ORLANDO FL 32809
LAKEVILLE COMMONS LLC                   333 N MAIN ST STE 110 STILLWATER MN 55082
LAKEVILLE TOWN                          LAKEVILLE TOWN - TAX COL 346 BEDFORD STREET LAKEVILLE MA 02347
LAKEWAY GENERAL CONTRACTOR, LLC         DARRYL EUGENE COLE 1440 COUNTY ROAD 4429 DILLEY TX 78017
LAKEWOOD AT THE CROSSING HOA, INC       C/O BONO AND ASSOCIATES 122 MIDDLE STREET LAKE MARY FL 32746
LAKEWOOD AT WINDSOR PARKE ASSOC., INC   4116 GLENHURST DRIVE SOUTH JACKSONVILLE FL 32224-2295
LAKEWOOD CLUB VILLAGE                   LAKEWOOD CLUB VLG - TREA 6681 AUTOMOBILE RD TWIN LAKE MI 49457
LAKEWOOD CONDO ASSOC                    PO BOX 61955 PHOENIX AZ 85082
LAKEWOOD CONDOMINIUM ASSOCIATION INC    C/O REI 2A IVES ST DANBURY CT 06810
LAKEWOOD COVE HOA INC                   PO BOX 62270 HOUSTON TX 77205
LAKEWOOD HOME OWNERS ASSOCIATION INC    PO BOX 27674 AUSTIN TX 78755
LAKEWOOD MID-RISE III                   790 PARK OF COMMERCE BLVD STE200 BOCA RATON FL 33487
LAKEWOOD OAKS HOA                       PO BOX 731029 PUYALLUP WA 98373
LAKEWOOD PARK PROPERTY OWNERS           7508 JENNINGS WAY FORT PIERCE FL 34951
LAKEWOOD POA, INC.                      651 NE ST. ANDREWS CIRCLE LEES SUMMIT MO 64064
LAKEWOOD TOWN                           LAKEWOOD TWN TREASURER P O BOX 218 LAKEWOOD WI 54138
LAKEWOOD TOWNSHIP                       LAKEWOOD TWP - COLLECTOR 231 THIRD STREET LAKEWOOD NJ 08701
LAKEWOOD TOWNSHIP MUA                   390 NEW HAMPSHIRE AVE LAKEWOOD NJ 08701
LAKEWOOD TX                             3939 TEASLEY LN DENTON TX 76210
LAKEWOOD VILLAGE                        LAKEWOOD VILLAGE- CLERK 20 WEST SUMMIT STREET LAKEWOOD NY 14750
LAKEWOOD VILLAGE HOA II                 C/O KELLER PROPERTIES INC 1895 EAST COUNTY RD E WHITE BEAR LAKE MN 55110
LAKEWOOD VILLAS VI HOA INC              C/O ALLIANCE MANAGEMENT LLC 3806 EXCHANGE AVENUE NAPLES FL 34104
LAKEWOOD WATER DISTRICT                 P. O. BOX 99729 LAKEWOOD WA 98496-7150
LAKEWOOD WATER DISTRICT                 11900 GRAVELLY LAKE DRIVE SW LAKEWOOD WA 98498
LAKEWOODE PARKHOMES                     23131 CRANBROOKE NOVI MI 48375
LALLIER, BECKY                          ADDRESS ON FILE
LALLIS AND HIGGINS                      440 WASHINGTON ST 3 WEYMOUTH MA 02188
LALONDE, KELLY                          ADDRESS ON FILE
LAM & ASSOCS LTD                        4220 EVERGREEN LANE ANNANDALE VA 22003
LAMANTIA'S PAINTING & PRESSURE CLEANING GARY LAMANTIA P.O. BOX 381 LEHIGH ACRES FL 33974
LAMAR BONEPARTE                         517 KING ST UNIT 6 CHARLESTON SC 29403
LAMAR COUNTY                            LAMAR COUNTY-TAX COMMISS PO BOX 850 BARNESVILLE GA 30204
LAMAR COUNTY                            LAMAR CO-REV COMMISSIONE PO BOX 1170 VERNON AL 35592
LAMAR COUNTY                            LAMAR COUNTY-TAX COLLECT PO BOX 309 PURVIS MS 39475
LAMAR COUNTY C/O APPR D                 LAMAR CAD - TAX COLLECTO P O BOX 400 PARIS TX 75461
LAMAR COUNTY CHANCERY CLERK             PO BOX 247 PURVIS MS 39475
LAMAR COUNTY CLERK                      119 N MAIN 109 PARIS TX 75460
LAMAR COUNTY JUDGE OF PROBATE           PO BOX 338 VERNON AL 35592
LAMAR COUNTY PROBATE OFFICE             44690 HIGHWAY 17 P O BOX 338 VERNON AL 35592
LAMAR COUNTY TAX COLLECTOR              PO BOX 309 PURVIS MS 39475
LAMAR COUNTY TAX COMMISSIONER           105 COUNTRY KITCHEN ROAD BARNESVILLE GA 30204
LAMAR TOWNSHIP                          LAMAR TWP - TAX COLLECTO 78 BELLES SPRING RD MILL HALL PA 17751
LAMARCA INS                             1680 EL JOBEAN RD 1 PORT CHARLOTTE FL 33948
LAMARQUE PID 1 A                        LAMARQUE PID 1 - TAX COL PO BOX 1368 FRIENDSWOOD TX 77549
LAMARTINE TOWN                          LAMARTINE TWN TREASURER W8160 COUNTY ROAD Y OAKFIELD WI 53065
LAMARTINE TOWN                          TAX COLLECTOR N6369 COUNTY ROAD Y FOND DU LAC WI 54937



Epiq Corporate Restructuring, LLC                                                                   Page 707 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 733 of 1490
Claim Name                           Address Information
LAMARTRIC HINES                      13251 SW 278 TER HOMESTEAD FL 33032
LAMB CONTRACTORS                     4708 APPALOOSA TR MASON OH 45040
LAMB COUNTY APPRAISAL DI             LAMB CAD - TAX COLLECTOR PO BOX 950 LITTLEFIELD TX 79339
LAMB INSURANCE SERVICES              87B HATHORNE LN ST MARYS GA 31558
LAMB, STEPHANIE                      ADDRESS ON FILE
LAMBERT INS                          367 LAKEPORT BL LAKEPORT CA 95453
LAMBERT INSURANCE AGENCY             PO BOX 72 WILLOWS CA 95988
LAMBERT, DEMETRIA                    ADDRESS ON FILE
LAMBERTVILLE CITY                    LAMBERTVILLE CITY - COLL 18 YORK STREET LAMBERTVILLE NJ 08530
LAMBORNE, SEAN                       ADDRESS ON FILE
LAMOINE TOWN                         LAMOINE TOWN-TAX COLLECT 606 DOUGLAS HIGHWAY LAMOINE ME 04605
LAMONT MANAGEMENT INC                250 104TH AVENUE TREASURE ISLAND FL 33706
LAMONT PUBLIC UTILITY DISTRICT       8624 SEGRUE ROAD LAMONT CA 93241
LAMONT, PATRICIA                     ADDRESS ON FILE
LAMOREUX, DANIEL                     ADDRESS ON FILE
LAMOTHE LEON, ZURISADAY              ADDRESS ON FILE
LAMOUNIER, DANILO                    ADDRESS ON FILE
LAMOUNTAIN BROS, INC                 37 FEDERAL HILL ROAD OXFORD MA 01540
LAMOURE COUNTY                       LAMOURE COUNTY - TREASUR PO BOX 122 LAMOURE ND 58458
LAMPASAS COUNTY APPRAISA             LAMPASAS CAD - TAX COLLE P O BOX 175 LAMPASAS TX 76550
LAMPCO FEDERAL CREDIT UNION          5411 DR. MLK JR BLVD ANDERSON IN 46013
LAMPETER-STRASBURG S.D./             LAMPETER STRASBURG SD - 1600 BOOK RD, POB 428 LAMPETER PA 17537
LAMPORT, JESSICA                     ADDRESS ON FILE
LAMPTON RUSHING AGENCY               P O BOX 151 TYLERTOWN MS 39667
LANARK TOWN                          LANARK TWN TREASURER 9070 COUNTY RD D AMHERST WI 54406
LANCASTER & BAY INS                  3124 S ALAMEDA ST CORPUS CHRISTI TX 78404
LANCASTER AREA SEWER AUTHORITY       130 CENTERVILLE ROAD LANCASTER PA 17603
LANCASTER AT CENTURY VILLAGE         CONDO ASSOC., INC. P.O. BOX 028100 C/O FIRSTSERVICE RESIDENTIAL MIAMI FL 33102
LANCASTER CITY                       LANCASTER CITY TREASURER 206 S MADISON ST LANCASTER WI 53813
LANCASTER CITY CITY BIL              LANCASTER CITY - TAX COL 39 WEST CHESTNUT ST LANCASTER PA 17603
LANCASTER CITY COUNTY B              LANCASTER COUNTY - TREAS 150 N. QUEEN ST. STE 122 LANCASTER PA 17608
LANCASTER CITY WATER AUTHORITY       39 W CHESTNUT ST. LANCASTER PA 17608
LANCASTER CONSTRUCTION               LLC STE 401 9100 BLUEBONNET CTRE BLD BATON ROUGE LA 70809
LANCASTER COUNTY                     LANCASTER COUNTY - TREAS 8311 MARY BALL RD,STE 20 LANCASTER VA 22503
LANCASTER COUNTY                     LANCASTER COUNTY - TREAS 555 S 10TH STREET, RM 1 LINCOLN NE 68508
LANCASTER COUNTY CLERK OF COURT      PO BOX 1809 LANCASTER SC 29720
LANCASTER COUNTY TAX COLLECTOR       101 N MAIN ST LANCASTER SC 29721-1809
LANCASTER COUNTY WEED CONTROL        444 CHERRYCREEK RD, BLDG B LINCOLN NE 68528
LANCASTER CS (CHEEKTOWAG             LANCASTER CS - REC OF TA 3301 BROADWAY ST. TOWN H CHEEKTOWAGA NY 14227
LANCASTER CS (ELMA TN)               LANCASTER CS - TAX COLLE 1600 BOWEN ROAD ELMA NY 14059
LANCASTER CS (LANCASTER              LANCASTER CS - TAX RECEI 21 CENTRAL AVE LANCASTER NY 14086
LANCASTER MUD 1 L                    LANCASTER MUD 1 - COLLEC 11111 KATY FREEWAYSUITE HOUSTON TX 77079
LANCASTER NEIGHBORHOOD ASSOC. INC    3352 OLD WASHINGTON ROAD WALDORF MD 20602
LANCASTER S.D./LANCASTER             LANCASTER SD - TAX COLLE PO BOX 4546 C/O FULTON B LANCASTER PA 17602
LANCASTER TOWN                       LANCASTER TOWN -TAX COLL 695 MAIN STREET, SUITE 5 LANCASTER MA 01523
LANCASTER TOWN                       LANCASTER TOWN -TAX COLL 25 MAIN ST LANCASTER NH 03584
LANCASTER TOWN                       DIANE M. TERRANOVA, RECI 21 CENTRAL AVE LANCASTER NY 14086
LANCASTER TOWNSHIP                   LANCASTER TWP - TAX COLL 317 LITTLE CREEK RD HARMONY PA 16037
LANCASTER TOWNSHIP                   LANCASTER CO TREASURER 150 N QUEEN ST. STE 122 LANCASTER PA 17603



Epiq Corporate Restructuring, LLC                                                                 Page 708 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 734 of 1490
Claim Name                            Address Information
LANCASTER VILLAGE                     LANCASTER VIL - COLLECTO 5423 BROADWAY, MUNICIPAL LANCASTER NY 14086
LANCE & LORI NEWBURY                  1228 CEDAR DR YUMA CO 80759
LANCE ALBERTSON AND                   DAWN ALBERTSON 278 ELYS RIDGE NEWNAN GA 30263
LANCE BAKER CONSTRUCTION              2715 GEORGE WHEELER RD LAKELAND FL 33810
LANCE BOSCAMP                         1533 GUNNISON TR LEWISVILLE TX 75077
LANCE JONES INS                       P O BOX 2009 GULFPORT MS 39505
LANCE PROPERTIES                      P.O. BOX 8 BLUE RIDGE GA 30513
LANCE ROSENBERG INC                   13 WESTWOOD RD MINNETONKA MN 55305
LANCE SUMMEY & FRAN                   SUMMEY 801-1638 3824 CEDAR SPRINGS RD DALLAS TX 75219
LANCELOT HOA                          101 MULBERRY AVE 8 LAKE HAVASU AZ 86403
LANCER INSURANCE COMPANY              P O BOX 9004 LONG BEACH NY 11561
LANCO GENERAL CONTRACTOR, INC         MICHAEL 731 W. SHAW AVENUE SUITE B CLOVIS CA 93612
LAND BANK OF KANSAS CITY, MISSOURI    4900 SWOPE PARKWAY, 2ND FLOOR KANSAS CITY MO 64130
LAND OF CONSTRUCTION                  MICHAEL HAVAEI 5023 N. PARKWAY CALABASAS CALABASAS CA 91302
LAND OLAKES TOWN                      LAND OLAKES TWN TREASUR P.0. BOX 660 LAND OLAKES WI 54540
LAND SCRAPES LLC                      104 WOODLAND WAY DRUMRIGHT OK 74030
LAND, HEAVEN                          ADDRESS ON FILE
LANDA BROTHER REMODELING              RAMON LANDA 8429 SWISS LN HOUSTON TX 77075
LANDAFF TOWN                          LANDAFF TOWN - TAX COLLE 12 CENTER HILL ROAD LANDAFF NH 03585
LANDAMERICA LENDER SERVICES           363 VANADIUM ROAD PITTSBURGH PA 15243
LANDER COUNTY                         LANDER COUNTY - TREASURE 50 STATE ROUTE 305 BATTLE MOUNTAIN NV 89820
LANDERS INS                           1424 SHERMAN AVE 400 COEUR D ALENE ID 83814
LANDINGS EAST CONDOMINIUM             PO BOX 33483 PALM BEACH GARDEN FL 33420
LANDINGS ON LEMON BAY POA             SILVERCRESTED MANAGEMENT, LLC P.O. BOX 1848 FORT MEYERS FL 33902
LANDINGVILLE BORO                     LANDINGVILLE BORO - COLL 413 NORTH WARREN STREET ORWIGSBURG PA 17961
LANDIS PAINTING INC                   1345 US HWY 93 N STE 3 VICTOR MT 59875
LANDIS ROOFING SERVICES               INC 1314 E LAS OLAS BLVD299 FT LAUDERDALE FL 33301
LANDIS SEWERAGE AUTHORITY             1776 SOUTH MILL ROAD VINELAND NJ 08360
LANDIS, BRENTEN                       ADDRESS ON FILE
LANDISBURG BORO                       LANDISBURG BORO - COLLEC 5260 FOWLER HOLLOW ROAD BLAIN PA 17006
LANDMAN, MATHEW                       ADDRESS ON FILE
LANDMARK AMER INS                     P O BOX 3329 ENGLEWOOD CO 80155
LANDMARK APPRAISAL                    4990 MERCANTILE RD NO 43087 NOTTINGHAM MD 21236
LANDMARK APPRAISAL SERVICES           342 FOREST GROVE RD CORAOPOLIS PA 15108
LANDMARK APPRAISAL SERVICES LLC       184 SE 455TH RD WARRENSBURG MO 64093
LANDMARK ASSET RECEIVABLES MGMT LLC   ATTN: GENERAL COUNSEL 1100 LANDMARK TOWERS 345 ST. PETER STREET ST. PAUL MN
                                      55102
LANDMARK BUILDERS                     DON HOOD 573 N.SAINT MARYS LANE MARIETTA GA 30064
LANDMARK BUILDING CONSULTANTS LLC     9401 SHADY BLUFF DR. BATON ROUGE LA 70818
LANDMARK CONST GEN                    CONTRACTOR 1897 THOMAS RD MEMPHIS TN 38134
LANDMARK CUSTOM CONSTRUCTION INC      5102 27TH ST E FIFE WA 98424
LANDMARK ENVIRONMENTAL &              DEMOLITION LLC 750 BRANCH DRIVE ALPHARETTA GA 30004
LANDMARK FINE HOMES                   JASON CALLAGHAN P.O. BOX 1164 CRAWFORDVILLE FL 32326
LANDMARK INSURANCE OF                 THE PALM BEACHES 8409 N MIL TRL 102 PALM BEACH GARDENS FL 33410
LANDMARK MANAGEMENT                   1941 NW 150 AVENUE PEMBROKE PINES FL 33028
LANDMARK NETWORK INC                  5805 SEPULVEDA BLVD STE 801 VAN NUYS CA 91411
LANDMARK NETWORK, INC.                ATTN: GENERAL COUNSEL 5161 LANKERSHIM BLVD SUITE 240 NORTH HOLLYWOOD CA 91601
LANDMARK OF BILLINGS                  ATTN: PATTI DUNDAS 1925 GRAND AVE SUITE 144 BILLINGS MT 59102
LANDMARK REALTY OF ILLINOIS LLC       1221 N MAIN ST PRINCETON IL 61356



Epiq Corporate Restructuring, LLC                                                                 Page 709 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 735 of 1490
Claim Name                             Address Information
LANDRUM, KATONYA                       ADDRESS ON FILE
LANDRY, ANDREW                         ADDRESS ON FILE
LANDSAFE FLOOD DEPARTMENT, INC.        2270 LAKESIDE DRIVE RICHARDSON TX 75082
LANDSCAPE CONTRACTORS                  1835 N FINE AVE FRESNO CA 93722
LANDSTAR RESTORATION INC               JARED GRUBBS P.O. BOX 1312 FT. WORTH TX 76101
LANDTECH RESOURCES INC                 3925 MIDLANDS ROAD WILLIAMSBURG VA 23188
LANE COUNTY                            LANE COUNTY - TAX COLLEC 125 E 8TH AVE - PUBLIC S EUGENE OR 97401
LANE COUNTY TAX COLLECTOR              PO BOX 3014 PORTLAND OR 97208-3014
LANE COUNTY TAX COLLECTOR              125 E 8TH AVE EUGENE OR 97401-2968
LANE COUNTY TREASURER                  125 EAST 8TH AVE EUGENE OR 97401
LANE GUIDE LENDERS ONLINE INC          PO BOX 17981 RENO NV 89511-1034
LANE INS GROUP                         21105 DESIGN PARC LN103 ESTERO FL 33928
LANE LAW FIRM PC                       6200 SAVOY DR STE 1150 HOUSTON TX 77036-3369
LANE, ANDREW                           ADDRESS ON FILE
LANE, ELYSCIA                          ADDRESS ON FILE
LANE, JERMALL                          ADDRESS ON FILE
LANES CONTRACTING INC.                 104 E. RIVERSIDE DRIVE SMITHFIELD NC 27577
LANESBOROUGH TOWN                      LANESBOROUGH TN - COLLEC 83 NORTH MAIN STREET LANESBOROUGH MA 01237
LANEY, ALYSON                          ADDRESS ON FILE
LANG BUILDERS INC                      620 CIVIC HEIGHTS DR100 CIRCLE PINES MN 55014
LANG RESTORATION & CONST               G 4727 N ROYAL ATLANTA DR TUCKER GA 30084
LANG, KELLI                            ADDRESS ON FILE
LANG, ROBERT                           ADDRESS ON FILE
LANGDON PLACE CITY                     LANGDON PLACE CITY - CLE PO BOX 22294 LOUISVILLE KY 40252
LANGDON TOWN                           LANGDON TOWN - TAX COLLE P.O. BOX 335 ALSTEAD NH 03602
LANGE, VENA                            ADDRESS ON FILE
LANGER, BETH                           ADDRESS ON FILE
LANGHAM CREEK UD U                     LANGHAM CREEK D - COLLEC 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
LANGHORNE BORO                         LANGHORNE BORO - TAX COL 111 W. MAPLE AVE LANGHORNE PA 19047
LANGHORNE MANOR BORO                   LANGHORNE MANOR BORO - T 202 ELM AVE LANGHORNE PA 19047
LANGLADE COUNTY TREASURER              800 CLERMONT STREET ANTIGO WI 54409
LANGLEY AGENCY INC                     6100 GLADES RD SUITE 206 BOCA RATON FL 33434
LANGLEY CONSTRUCTION                   LYN LANGLEY 10714 WHISPER WILLOW PL WOODLANDS TX 77380
LANGLEY MANAGEMENT LLC                 PO BOX 3181 BELLAIRE TX 77402
LANGLEY, JEANNA                        ADDRESS ON FILE
LANGLEY, MARC                          ADDRESS ON FILE
LANGMAS WILDLIFE & PEST                CONTROL 5345 N MIAMI GARDENS BRAZIL IN 47834
LANGSTON INS SRVCS                     500 SEMORAN BLVD STE2004 CASSELBERRY FL 32707
LANGUAGE LINE SERVICES                 PO BOX 202564 DALLAS TX 75320-2564
LANGUAGE LINE SERVICES, INC.           ATTN: GENERAL COUNSEL ONE LOWER RAGSDALE DRIVE MONTEREY CA 93940
LANHAMITE ENTERPRISES, LLC             MICAH LANHAM 304 N 4TH ST, PO BOX 528 PLATTSMOUTH NE 68048
LANIER COUNTY                          LANIER COUNTY-TAX COMMIS 56 WEST MAIN STREET -SUI LAKELAND GA 31635
LANIER PLUMBING INC                    2201 MOSS ST. LAKE CHARLES LA 70601
LANIER ROOFING & RESTORATION LLC       726 G LOWDES HILL RD GREENVILLE SC 29607
LANIER UPSHAW INC                      1115 US HWY 98 S LAKELAND FL 33802
LANIER, ROBERT                         ADDRESS ON FILE
LANKFORD CUST HOMES LTD                5708 FOREST COVE DICKINSON TX 77539
LANKFORD ROOFING CO                    23994 WEST US HIGHWAY 82 SHERMAN TX 75092
LANMARK ONE INSURANCE                  P O BOX 5400 LARGO FL 33779



Epiq Corporate Restructuring, LLC                                                                   Page 710 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 736 of 1490
Claim Name                             Address Information
LANN, RYAN                             ADDRESS ON FILE
LANNON VILLAGE                         WAUKESHA COUNTY TREASURE 515 W MORELAND BLVD. RM WAUKESHA WI 53188
LANSDALE BORO                          LANSDALE BORO -TAX COLLE P.O. BOX 811 LANSDALE PA 19446
LANSDOWNE BORO                         WILLIAM SMITH - TAX COLL POB 402 LANSDOWNE PA 19050
LANSE TOWNSHIP                         LANSE TOWNSHIP - TREASU 126 N. MAIN LANSE MI 49946
LANSE VILLAGE                          LANSE VILLAGE - TREASUR 101 N MAIN ST LANSE MI 49946
LANSFORD BORO COUNTY BI                LANSFORD BORO - TAX COLL 1 WEST RIDGE ST. LANSFORD PA 18232
LANSING AREA CONDOMINIUM SERVICES      16429 UPTON RD STE 2 EAST LANSING MI 48823
LANSING BOARD OF WATER & LIGHT         PO BOX 13007 LANSING MI 48901-3007
LANSING CITY                           LANSING CITY - TREASURER 124 W MICHIGAN AVE LANSING MI 48933
LANSING CS (CMBD TNS)                  LANSING CS-TAX COLLECTOR 555 WARREN ROAD ITHACA NY 14850
LANSING INS AGENCY INC                 P O BOX 510 CHILLICOTHE OH 45601
LANSING TOWN                           LANSING TOWN-TAX COLLECT 29 AUBURN RD LANSING NY 14882
LANSING TOWNSHIP                       LANSING TOWNSHIP - TREAS 3209 W MICHIGAN AVE LANSING MI 48917
LANSING VILLAGE                        LANSING VILLAGE-CLERK 2405 N.TRIPHAMMER RD ITHACA NY 14850
LANSINGBURGH CS (BRUNSWI               LANSINGBURGH CS-TAX COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
LANSINGBURGH CS (CITY OF               LANSINGBURGH CS-TAX COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
LANSINGBURGH CS (TN OF S               LANSINGBURGH CS-TAX COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
LANVERA                                ATTN: LEGAL 112 WRANGLER DR. SUITE 150 COPPELL TX 75019
LANZA INSURANCE AGENCY                 PO BOX 646 S WINDSOR CT 06074
LAO, MAI NENG                          ADDRESS ON FILE
LAOLUO REMODELING LLC                  116 8700 COMMERCE PARK DR HOUSTON TX 77036
LAONA TOWN                             LAONA TWN TREASURER PO BOX 36 LAONA WI 54541
LAPEER CITY                            LAPEER CITY - TREASURER 576 LIBERTY PARK LAPEER MI 48446
LAPEER TOWN                            CYNTHIA MCFARLAND- COLLE 2011 STATE ROUTE 221 MARATHON NY 13803
LAPEER TOWNSHIP                        LAPEER TOWNSHIP - TREASU 1500 MORRIS RD LAPEER MI 48446
LAPINSKI, PATRICIA AND JAMES           PATRICIA AND JAMES V. LAPINSKI, PRO SE 110 ALEXANDRIA CIRCLE DELAND FL 32724
LAPINSKI, PATRICIA AND JAMES,          PRO SE - PATRICIA AND JAMES LAPINSKI 110 ALEXANDRIA CIRCLE DELAND FL 32724
APPELLANTS
LAPLANTE, KURT                         ADDRESS ON FILE
LAPOLLA INS AGENCY                     425 KING HWY E FAIRFIELD CT 06824
LAPORTE TOWNSHIP                       LAPORTE TWP - TAX COLLEC 691 HUNTERS RD MUNCY VALLEY PA 17758
LAPOV, KIMBERLEE                       ADDRESS ON FILE
LAPRAIRIE MTL INS CO                   P O BOX 70 HENRY IL 61537
LAPRAIRIE TOWN                         ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
LAQUA, DANIEL                          ADDRESS ON FILE
LAR CONSTRUCTION INC                   5341 LIMEWOOD CT BOYNTON BEACH FL 33472
LARA RESTORATION&REMODEL               504 N TRINITY ST DECATUR TX 76234
LARA, CISCO                            ADDRESS ON FILE
LARA, JEANETTE                         ADDRESS ON FILE
LARAE DEAN HENDERSON                   2509 RIDGECREST DR FARMINGTON NM 87401
LARAM CONSTRUCTION INC                 110 WILSON BLVD S NAPLES FL 34117
LARAMIE CONSTRUCTION                   JEFFREY A. LOWMAN 608 HOUSE ST AVOCA NE 68307
LARAMIE COUNTY                         LARAMIE COUNTY-TREASURER 309 W 20TH STREET 1300 CHEYENNE WY 82001
LARAMIE COUNTY ABSTRACT & TITLE CO     1819 WARREN AVE CHEYENNE WY 82001
LARAMIE COUNTY TREASURER               309 W 20TH ST ROOM 1300 CHEYENNE WY 82001
LARCH, CHRISTINA                       ADDRESS ON FILE
LARCHMONT COMMUNITY CENTER             520 FELLOWSHIP ROAD SUITE B208 MOUNT LAUREL NJ 08054
LARCHMONT VILLAGE                      LARCHMONT VILLAGE - TREA 120 LARCHMONT AVE-COLL O LARCHMONT NY 10538



Epiq Corporate Restructuring, LLC                                                                   Page 711 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 737 of 1490
Claim Name                             Address Information
LAREAU, GEOFFREY                       ADDRESS ON FILE
LAREDO CITY                            1102 BOB BULLOCK LOOP LAREDO TX 78042
LAREDO CITY                            LAREDO CITY - TAX COLLEC PO BOX 6548 LAREDO TX 78042
LAREDO COMMUNITY COLLEGE               1110 VICTORIA ST, STE 107 LAREDO TX 78040
LAREDO ISD                             LAREDO ISD - TAX COLLECT 904 JUAREZ AVE LAREDO TX 78040
LARIAT CONSTRUCTION CO, INC.           1161 DUNN RD SELMA NC 27576
LARIAT CONSTRUCTION SOLUTIONS LLC      1011 ORGANVIEW AVENUE LAS CRUCES NM 88005
LARIMER COUNTY                         LARIMER COUNTY-TREASURER 200 W OAK STREET STE 210 FORT COLLINS CO 80521
LARIMER COUNTY TREASURER               P.O. BOX 1250 FORT COLLINS CO 80522
LARINI, CHRISTINA                      ADDRESS ON FILE
LARKIM HOMES                           108 W 2ND ST KENNARD NE 68034
LARKIN TOWNSHIP                        LARKIN TOWNSHIP - TREASU 4715 MONROE RD. MIDLAND MI 48642
LARKPORT APPRAISALS INC                207 COSTA CT FULLERTON CA 92831
LARKSVILLE BORO                        LARKSVILLE BORO - COLLEC 26 DELBROOK WAY LARKSVILLE PA 18651
LARRABEE TOWN                          LARRABEE TWN TREASURER N10161 KNAACK RD CLINTONVILLE WI 54929
LARRICK INS AGENCY                     121 W MAIN ST WILMINGTON OH 45177
LARRY & JEAN D WESTER                  WHEATHERLOCK ROOF SY LLC 13720 OLD ST AUGUSTINERD JACKSONVILLE FL 32258
LARRY & KIMBERLY FIZER                 5956 BLAZING STAR RD FRISCO TX 75034
LARRY & SHARON MILLER &                JACK & LOLIE WARD 1217 TOPSIDE DR 105 CHARLESTON SC 29414
LARRY ALLEN CONSTRUCTION               INC 43 COUNTY RD 2301 CLEVELAND TX 77327
LARRY BAKER & TONYA                    ADDRESS ON FILE
LARRY BROCK                            ADDRESS ON FILE
LARRY C WILLIAMS                       ADDRESS ON FILE
LARRY COLEMAN                          ADDRESS ON FILE
LARRY E CRUM & ASSOCS                  5165 P O PLAR AVE MEMPHIS TN 38117
LARRY E CRUM & ASSOCS                  312 N MISSOURI ST WEST MEMPHIS AR 72301
LARRY G DRIVER                         ADDRESS ON FILE
LARRY G JOHNSON AGENCY                 9369 HAGGERTY ROAD PLYMOUTH MI 48170
LARRY HARKRADER CONSTRUCTION, INC.     1001 NW CHIPMAN RD., SUITE 113 LEES SUMMIT MO 64081
LARRY HARPER & ASSOCIATES              400 E MAIN ST SUITE 110 VISALIA CA 93291
LARRY J SHARPE                         ADDRESS ON FILE
LARRY JAMES BYERS                      ADDRESS ON FILE
LARRY JASPER INVESTMENTS, INC          1601 CANYON OAKS DRIVE IRVING TX 75061
LARRY KRIETZBERG AGENCY                28914 ROADSIDE DR STE F1 AGOURA HILLS CA 91301
LARRY LAMKIN                           ADDRESS ON FILE
LARRY LOEW, ET AL.                     PRO SE GAIL GOLDSTEIN 643 BEACH STREET REVERE MA 02151
LARRY MIKULA AND                       ADDRESS ON FILE
LARRY MORELAND                         JAMES A WEXLER , ATTORNEY AT L 2700 NW PINECONE DRIVE, # 314 ISSAQUAH WA 98027
LARRY MORGAN                           ADDRESS ON FILE
LARRY MORROW                           ADDRESS ON FILE
LARRY P KING                           ADDRESS ON FILE
LARRY PALL                             ADDRESS ON FILE
LARRY R HOLLY & ASSOC                  6880 46TH AVE N 140 ST PETERSBURG FL 33709
LARRY SALAZAR JR                       ADDRESS ON FILE
LARRY SLIMICK AND                      ADDRESS ON FILE
LARRY TROUTMAN                         ADDRESS ON FILE
LARRY TUCKER & ANN                     ADDRESS ON FILE
LARRY W GOLDEN                         ADDRESS ON FILE
LARRY WALTY ROOFING & GUTTERING INC.   9733 SW LOIS RD ANDOVER KS 67002



Epiq Corporate Restructuring, LLC                                                                  Page 712 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 738 of 1490
Claim Name                               Address Information
LARRYS CARPET                            LARRY VAUGHN 8305 JACKSBORO HWY FT. WORTH TX 76135
LARSEN & ASSOCIATES, P.L.                300 S. ORANGE AVENUE SUITE 1200 ORLANDO FL 32801
LARSEN FLYNN INS                         100 S WATER ST SILVERTON OR 97381
LARSEN, BRENT                            ADDRESS ON FILE
LARSEN, ERIK                             ADDRESS ON FILE
LARSEN, TERRENCE                         ADDRESS ON FILE
LARSON CUSTOM CONTRACT                   8990 FEDERAL BLVD STE 43 DENVER CO 80260
LARSON, MALINDA                          ADDRESS ON FILE
LARSON, PHYLLIS                          ADDRESS ON FILE
LARSON, RONALD                           ADDRESS ON FILE
LARUE COUNTY                             LARUE COUNTY - SHERIFF 209 W HIGH ST, SUITE 6 HODGENVILLE KY 42748
LARVIE, JAQULINE                         ADDRESS ON FILE
LAS ANIMAS COUNTY                        LAS ANIMAS COUNTY-TREASU 200 E FIRST ST 2ND FL R TRINIDAD CO 81082
LAS BRISAS AT RANCHO INDIO II HOA        C/O THE GAFFNEY GROUP 400 S FARRELL DR B-202 PALM SPRINGS CA 92262
LAS BRISAS INC                           302 E UNION AVE LAS CRUCES NM 88001
LAS BRISAS VILLAGE CONDOMINIUM ASSOC     14275 SW 142ND AVENUE MIAMI FL 33186
INC
LAS CASITAS DEL NORTE TOWNHOUSES CORP.   6531 N 3RD AVE PHOENIX AZ 85013
LAS CASITAS HOMEOWNERS ASSOCIATION       THE L.C.ASSOCIATION 1625 E.SHAW AVENUE. SUITE 116 FRESNO CA 93710
LAS CASITAS TOWNHOUSE OA INC             4966 SOUTH RAINBOW BLVD SUITE 100 LAS VEGAS NV 89118
LAS COLINAS HOMEOWNERS ASSOCIATION INC. 6972 LAKE GLORIA BLVD ORLANDO FL 32809
LAS ESTANCIAS DEVELOPMENT                COMPANY INC 35-688 CATHEDRAL CANYON DR BLDG 3 CATHEDRAL CITY CA 92234
LAS SALINAS CONDOMINIUM ASSOCIATION,     3930 S. ROOSEVELT BLVD N100 KEY WEST FL 33040
INC
LAS SOLANAS HOA                          C/O BIDEGAIN REALTY, INC 8755 E BROADWAY BLVD TUCSON AZ 85710
LAS VEGAS COUNTRY CLUB ESTATES           2854 GEARY PLACE 3809 LAS VEGAS NV 89109
LAS VEGAS RENTAL & REPAIR LLC, ET AL.    TARA D. CLARK NEWBERRY CLARK NEWBERRY LAW FIRM 810 S DURANGO DR, STE 102 LAS
                                         VEGAS NV 89145-2487
LAS VEGAS VALLEY WATER DISTRICT          1001 S VALLEY VIEW BLVD LAS VEGAS NV 89153
LAS VERDES P.O.A                         1489 W. PALORETTO PARK RD SUITE 505 BOCA RATON FL 33486
LAS VERDES POA                           2801 NORTH UNIVERSITY DRIVE 204 CORAL SPRINGS FL 33085
LAS VISTAS ON INVERRARY CONDO ASSOC.     3533 INVERRARY DRIVE LAUDERHILL FL 33319
LASALLE COMPANIES LLC                    11446 CORE LANE BAKER LA 70714
LASALLE COUNTY                           LASALLE COUNTY - TREASUR 707 EAST ETNA ROAD, ROOM OTTAWA IL 61350
LASALLE SYSTEMS LEASING, INC.            D/B/A LASALLE SOLUTIONS ATTN: CONTRACT MANAGEMENT 9550 W. HIGGINS ROAD SUITE
                                         600 ROSEMONT IL 60018
LASALLE TOWNSHIP                         LASALLE TOWNSHIP - TREAS P.O.BOX 46 LA SALLE MI 48145
LASCELLES G. MCLEAN, ET AL.              JACOBS KEELEY, PLLC - BRUCE JACOBS ALFRED I. DUPONT BUILDING 169 EAST FLAGLER
                                         STREET, SUITE 1620 MIAMI FL 33131
LASCO HOME IMPROVEMENTS                  STEVEN P. CARAMANNA 4302 SEMINOLE ST PASADENA TX 77504
LASCO REMODELING AND CONSTRUCTION INC.   JARED TOLLEFSON 2556 GRAVEL DRIVE FT. WORTH TX 76118
LASH, SARAH                              ADDRESS ON FILE
LASHAWNDA COLLEY WILSON                  MISSISSIPPI CENTER FOR JUSTICE SETH W. SHANNON
LASKIN REVOCABLE LIVING TRST CO          TRSTEE HENRY LASKIN AND CO TRUSTEE LORETTA LASKIN 591 SW MILL VIEW WAY BEND OR
                                         97702
LASSEN COUNTY TTC                        220 SOUTH LASSEN STE. 3 SUSANVILLE CA 96130
LASSITER, ELLIOTT                        ADDRESS ON FILE
LASSO & LASSO                            4530 WISCONSIN AVENUE, NW SUITE 220 WASHINGTON DC 20016
LAST CALL EXTERIORS LLC                  884 BUTTONWOOD TERRACE LEESBURG VA 20176
LASTIME                                  933 HUNTER CIR VICTORIA TX 77905


Epiq Corporate Restructuring, LLC                                                                  Page 713 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 739 of 1490
Claim Name                              Address Information
LASTIME EXTERIORS                       7 PFLUG BROTHERS ENTERPRISES INC. 8901 MAPLE ST. OMAHA NE 68134
LATAH COUNTY                            LATAH COUNTY - TREASURER PO BOX 8068 MOSCOW ID 83843
LATANYA EVANS-TATE AND TYRONE TATE      LATANYA EVANS-TATE, PRO SE 213 BW WILLIAMS DRIVE VALLEJO CA 94589
LATEXO ISD C/O HOUSTON C                HOUSTON CAD - TAX COLLEC P O DRAWER 112 CROCKETT TX 75835
LATHAM WATER DISTRICT                   347 OLD NISKAYUNA RD. LATHAM NY 12110-2213
LATHAM WATER DISTRICT                   C MICHELE ZILGME RECEIVER OF TAXES 534 LOUDON RD MEMORIAL TOWN HALL
                                        NEWTONVILLE NY 12128-0508
LATHAM, WAGNER, STEELE AND LEHMAN, P.C. 10441 S REGAL BLVD #200 TULSA OK 74133
LATHROP INSURANCE AGENCY                85A BEACH ST WESTERLY RI 02891
LATHROP TOWNSHIP                        LATHROP TWP - TAX COLLEC 1598 STATE ROUTE 2002 NICHOLSON PA 18446
LATHROP, TRENTON                        ADDRESS ON FILE
LATHRUP VILLAGE CITY                    LATHRUP VLG CITY - TREAS 27400 SOUTHFIELD RD LATHRUP VILLAGE MI 48076
LATIENA BOLEN, ET AL.                   REUBEN D. NATHAN NATHAN & ASSOCIATES, APC 2901 W. COAST HWY, SUITE 200 NEWPORT
                                        BEACH CA 92663
LATIMER COUNTY                          LATIMER COUNTY - TAX COL 109 N CENTRAL RM 109 WILBURTON OK 74578
LATIMORE TOWNSHIP                       SUSAN GRAGG - TAX COLLEC POB 185 YORK SPRINGS PA 17372
LATIMORE, TONY                          ADDRESS ON FILE
LATIN QUARTER RESIDENTIAL CONDOMINIUM   PO BOX 452756 MIAMI FL 33245
LATISHA UPSHAW                          PARKER & DUFRESNE, P.A. GREGORY S. GILBERT 8777 SAN JOSE BLVD., SUITE 301
                                        JACKSONVILLE FL 32217
LATITE ROOFING AND SHEET METAL, LLC     2280 WEST COPANS ROAD POMPANO BEACH FL 33069
LATITUDE FLOORING LLC                   1023 FLORIDA AVE UNIT B PALM HARBOR FL 34683
LATOUR CONDOMINIUMS, INC.               2028 S. AUSTIN STREET AMARILLO TX 79109
LATRICE A. MITCHELL                     PRO SE 2531 FAIR OAKS DRIVE JONESBORO GA 30236
LATROBE BORO                            LATROBE CITY TAX REVENUE 901 JEFFERSON ST LATROBE PA 15650
LATROBE MUNICIPAL AUTHORITY             P.O. BOX 88 LATROBE PA 15650
LATTER & BLUM INS SRVCS                 2626 CANEL ST 3RD FL NEW ORLEANS LA 70119
LATTER & BLUM SHAW PROPERTIES           ATTN: ASHLEY ENDRIS 777 WATKINS AVE GULFPORT MS 39507
LATTERNER, JOHN                         ADDRESS ON FILE
LATTINGTOWN VILLAGE                     LATTINGTOWN VILLAGE-RECE PO BOX 488/ 299 LATTINGT LOCUST VALLEY NY 11560
LAU, LARRY                              ADDRESS ON FILE
LAUB, LAURENCE                          ADDRESS ON FILE
LAUDERDALE COUNTY                       LAUDERDALE CO-REV COMMIS 200 SOUTH COURT ST FLORENCE AL 35630
LAUDERDALE COUNTY                       LAUDERDALE COUNTY-TRUSTE 100 COURT SQ - COURTHOUS RIPLEY TN 38063
LAUDERDALE COUNTY                       LAUDERDALE CO-TAX COLLEC 500 CONSTITUTION AVE - R MERIDIAN MS 39301
LAUDERDALE COUNTY CHANCERY CLERK        PO BOX 1587 MERIDIAN MS 39302
LAUDERDALE COUNTY JUDGE OF PROBATE      200 S COURT STREET FLORENCE AL 35630
LAUDERDALE COUNTY PROBATE JUDGE         PO BOX 1059 FLORENCE AL 35631-1059
LAUDERDALE COUNTY REGISTER OF           DEEDS 100 COURT SQUARE RIPLEY TN 38063
LAUDERDALE COUNTY REVENUE               COMMISSIONER PO BOX 794 FLORENCE AL 35631
LAUDERDALE COUNTY TAX COLLECTOR         500 CONSTITUTION AVE, ROOM 101 MERIDIAN MS 39301
LAUDERDALE WEST COMMUNITY ASSOC         NO 1 INC 1141 NW 85 AVE PLANTATION FL 33322
LAUDERHILL TEN MANAGEMENT CORP INC      4301 NW 16TH STREET LAUDERHILL FL 33313
LAUDERHILL WATER DEPARTMENT             5581 WEST OAKLAND BLVD LAUDERHILL FL 33313
LAUER, BRIAN                            ADDRESS ON FILE
LAUF, JOHN                              ADDRESS ON FILE
LAUGERMAN, JOHN                         ADDRESS ON FILE
LAUGHING WATERS CONDOMINIUM ASSOCIATION 520 NW RIVERSIDE BLVD BEND OR 97701
LAUGHLIN BAY VILLAGE                    3650 SOUTH POINTE CIRCLE SUITE 201 LAUGHLIN NV 89029
LAURA A WOODWARD &                      ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 714 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 740 of 1490
Claim Name                             Address Information
LAURA E JACKSON                        ADDRESS ON FILE
LAURA GEYER & JEFF GEYER               ADDRESS ON FILE
LAURA HARRIS AGENCY                    3837 S PADRE ISLAND DR CORPUS CHRISTI TX 78415
LAURA HOULIHAN INSURANCE AGENCY, LLC   LAURA HOULIHAN 100 TOWER DR SUITE 120 BURR RIDGE IL 60527
LAURA K OLSEN AGENCY                   314 E BRAZOS ST WEST COLUMBIA TX 77486
LAURA LEANNE LEWIS                     ADDRESS ON FILE
LAURA MERCER                           ADDRESS ON FILE
LAURA PAULSON AND                      ADDRESS ON FILE
LAURA PEAPPLES                         ADDRESS ON FILE
LAURAMIE TWP REG SEWER DIST            9024 YORKTOWN ST., P.O. BOX 128 STOCKWELL IN 47983
LAURANZANO INS AGNCY                   107 DODGE ST BEVERLY MA 01915
LAUREATE PHASE 1 ASSOCIATION           P. O. BOX 5856 COLUMBIA SC 29250
LAUREL AREA SD/SLIPPERY                LAUREL SD - TAX COLLECTO 2102 FAIRVIEW SCHOOL ROA ELLWOOD CITY PA 16117
LAUREL COUNTY CLERK                    101 S MAIN ST, RM 203 LONDON KY 40741
LAUREL COUNTY SHERIFF                  203 S BROAD ST LONDON KY 40741
LAUREL CREST INC                       805 S. RIVERSIDE DR POMPANO BEACH FL 33062
LAUREL GREEN CONDO ASSOC               507 LANCASTER STREET ST 101 LEOMINSTER MA 01453
LAUREL HIGHLANDS SD/NORT               JAMES MARI - TAX COLLECT 1197 CONNELLSVILLE RD LEMONT FURANCE PA 15456
LAUREL HIGHLANDS SD/SOUT               THOMAS VERNON - TAX COLL 364 S. MOUNT VERNON UNIONTOWN PA 15401
LAUREL HILLS CONDO ASSOCIATION         7197 BALBOA DRIVE ORLANDO FL 32818
LAUREL HILLS(CLARKS CHAPEL             SHELTER CO.) HOA INC PO BOX 79032 CHARLOTTE NC 28271
LAUREL JOYCE MUETHING                  ADDRESS ON FILE
LAUREL LITTLE                          ADDRESS ON FILE
LAUREL MOUNTAIN BORO                   LAUREL MOUNTAIN BORO-COL 29 BEECHWOOD RD LAUGHLINTOWN PA 15655
LAUREL MOUNTAIN VILLAGE POA            1 HIGHLAND DRIVE BOX A-1 BOSWELL PA 15531
LAUREL PARK TOWN                       LAUREL PARK TOWN - COLLE 441 WHITE PINE DR. LAUREL PARK NC 28739
LAUREL RUN BORO                        MARYANNE HARKENREADER - 2461 PINE RUN RD WILKES-BARRE PA 18706
LAUREL SCHOOL DISTRICT                 DANIEL CHROBAK-TAX COLLE 801 ROSE POINT HARLANSBU NEW CASTLE PA 16101
LAUREL SCHOOL DISTRICT                 LAUREL SD - TAX COLLECTO 2375 EASTBROOK ROAD NEW CASTLE PA 16105
LAUREL SPRINGS BORO                    LAUREL SPRINGS BORO -COL 723 WEST ATLANTIC AVE LAUREL SPRINGS NJ 08021
LAUREL TOWN                            LAUREL TOWN - TAX COLLE 201 MECHANIC STREET LAUREL DE 19956
LAUREL VALLEY HOMEOWNERS               ASSOCIATION INC 147 OLD SOLOMONS ISLAND RD STE 400 ANNAPOLIS MD 21401
LAURELDALE BORO                        LAURELDALE BORO - COLLEC 3717 KUTZTOWN RD LAURELDALE PA 19605
LAUREN & DEAN RINGUETTE                ADDRESS ON FILE
LAUREN FISHER                          ADDRESS ON FILE
LAUREN G TORBICO APPRAISALS LLC        2317 N WILSON AVE ROYAL OAK MI 48073
LAUREN SUMMER &                        ADDRESS ON FILE
LAURENS CEN SCH (COMBINE               LAURENS CEN SCH-TAX COLL 37 BROOK STREET TOWN HAL LAURENS NY 13796
LAURENS COUNTY                         LAURENS CO-TAX COMMISSIO PO BOX 2099 DUBLIN GA 31040
LAURENS COUNTY CLERK OF COURT          PO BOX 287 LAURENS SC 29360
LAURENS COUNTY TAX COLLECTOR           HILLCREST COMPLEX 100 HILLCREST SQUARE STE E LAURENS SC 29360
LAURENS COUNTY TAX COMMISSIONER        121 E JACKSON ST DUBLIN GA 31021
LAURENS COUNTY TREASURER               P.O. BOX 1049 LAURENS SC 29360-1049
LAURENS RESTORATION INC                1870 ELMDALE AV GLENVIEW IL 60026
LAURENS TOWN                           LAURENS TOWN - TAX COLLE 37 BROOK STREET LAURENS NY 13796
LAURIA LYNNKELLEY INS AG               PO BOX 759 SINTON TX 78387
LAURIDSEN, MICHELLE                    ADDRESS ON FILE
LAURIE B WILLIAMS STANDING             CHAPTER 13 TRUSTEE 300 W DOUGLAS STE 650 WICHITA KS 67202
LAURIE HARRIS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 715 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 741 of 1490
Claim Name                              Address Information
LAURIE K WEATHERFORD TRUSTEE            PO BOX 3450 WINTER PARK FL 32790
LAURIE RUSK SEWELL, P.A.                2215 SW MARTIN HIGHWAY PALM CITY FL 34990
LAURINBURG CITY                         LAURINBURG CITY - COLLEC P O BOX 249, CITY HALL LAURINBURG NC 28353
LAURITO & LAURITO LLC                   7550 PARAGON RD DAYTON OH 45459
LAURITSEN, DANIEL                       ADDRESS ON FILE
LAURIUM VILLAGE                         LAURIUM VILLAGE - TREASU PO BOX 627 LAURIUM MI 49913
LAURO ANTONIO LUNA RAZO                 574 BUCHANAN ST. ERWIN TN 37650
LAURRIE PIKE INS                        498 PEARL ST 2 MONTEREY CA 93940
LAUSANNE TWP COUNTY BIL                 LAUSANNE TWP - TAX COLLE 2816 BUCK MOUNTAIN ROAD WEATHERLY PA 18255
LAVACA COUNTY                           LAVACA COUNTY - TAX COLL P O BOX 293 HALLETTSVILLE TX 77964
LAVALE SANITARY COMMISSION              PO BOX 3325 LAVALE MD 21504
LAVALLE TOWN                            LAVALLE TWN TREASURER P.O. BOX 30/ 314 STATE R LA VALLE WI 53941
LAVALLE, MARK                           ADDRESS ON FILE
LAVALLETTE BORO                         LAVALLETTE BORO-TAX COLL 1306 GRAND CENTRAL AVENU LAVALLETTE NJ 08735
LAVALLEY BUILDING SUPPLY                351 SUNAPEE ST NEWPORT NH 03773
LAVALLIE, ROBIN                         ADDRESS ON FILE
LAVENAU APPRAISAL SVCS INC              PO BOX 7422 RENO NV 89510
LAVERGNE CITY                           LAVERGNE CITY-TAX COLLEC 5093 MURFREESBORO ROAD LAVERGNE TN 37086
LAVONNE BROWN & FRANKLIN                BROWN 2273 NAPLES DR SW DECATUR AL 35603
LAW FIRM - HUTCHENS SENTER & BRITTON PA P.O. BOX 2505 FAYETTE NC 28302
LAW FIRM OF ALFORD & BAR                100 BROOK DRIVE SUITE D HELENA AL 35080
LAW INSURANCE AGENCY                    708 MAIN STREET SPARTANBURG SC 29304
LAW OFFICE OF                           GREY & MOURIN PA 1370 NW 16TH ST MIAMI FL 33125
LAW OFFICE OF ANITA ISICSON             ANITA ISICSON 4616 FESSENDEN STREET, NW WASHINGTON DC 20016
LAW OFFICE OF ANTHONY C ONWUANIBE       114 WEST MULBERRY STREET BALTIMORE MD 21203
LAW OFFICE OF ASHISHKUMAR PATEL         APC 505 N TUSTIN AVE STE 210 SANTA ANA CA 92705
LAW OFFICE OF CARY P. SABOL             P. O. BOX 15981 WEST PALM BEACH FL 33416
LAW OFFICE OF CRAIG OPP PLLC            6406 POLARIS LN N MAPLE GROVE MN 55311
LAW OFFICE OF CRAIG STELMACH IOLTA      ACCOUNT 11 BLACK ROCK RD MELROSE MA 02176
LAW OFFICE OF D. ANTHONY WASHNOCK, PA   4628 SUMMERDALE BLVD PACE FL 32571
LAW OFFICE OF DAVID C KRAMER LLC        PO BOX 4662 ALBUQUERQUE NM 87196
LAW OFFICE OF DAVID L THURSTON          1 SANFORD AVE C/O CROWN TITLE CORP BALTIMORE MD 21228
LAW OFFICE OF DIANNE                    GRANT 4350 NW 46 TERRACE LAUDERDALE LAKES FL 33319
LAW OFFICE OF ELAINE M GATSOS           1499 W PALMETTO PARK RD SUITE 210 BOCA RATON FL 33486
LAW OFFICE OF G RODRIGUE                RICARDO &MIRIAM GONZALEZ 7130 SW 43 ST SUITE A MIAMI FL 33155
LAW OFFICE OF GARY D. FIELDS, P.A.      4440 PGA BOULEVARD SUITE 308 PALM BEACH GARDENS FL 33410
LAW OFFICE OF GREGORY JAVARDIAN         LLC 1310 INDUSTRIAL BLVD STE 101 SOUTHAMPTON PA 18966
LAW OFFICE OF GREY &                    1370 NW 16TH STREET MIAMI FL 33125
LAW OFFICE OF GUSTAVO                   RODRIGUEZ PA 7130 SW 43 ST STE A MIAMI FL 33155
LAW OFFICE OF HAROLD F. MOODY, JR.,     65 MAIN STREET 2ND FLOOR PLYMOUTH MA 02360
P.C.
LAW OFFICE OF HERSCHEL C ADCOCK JR      13541 TIGERBEND ROAD BATON ROUGE LA 70817
LAW OFFICE OF HUNTER C. PIEL, LLC       SCOTT B. WHEAT 502 WASHINGTON AVENUE, SUITE 730 TOWSON MD 21204
LAW OFFICE OF IRA T.                    NEVEL LLC 175 N FRANKLIN ST 201 CHICAGO IL 60606
LAW OFFICE OF J PHILLIP JONES           1800 HAYES STREET NASHVILLE TN 37203
LAW OFFICE OF J SCOTT LOGAN LLC         75 PEARL STREET SUITE 212 PORTLAND ME 04101
LAW OFFICE OF J SCOTT MORSE, LLC        9 NEWBURG AVE-SUITE 201 CATONSVILLE MD 21228
LAW OFFICE OF J.M. CUNHA, ESQ INC.      601 HERITAGE DR STE 424 JUPITER FL 33458
LAW OFFICE OF JAMES FERRARA, PLLC       150 E PALMETTO PARK ROAD, SUITE 350 BOCA RATON FL 33432



Epiq Corporate Restructuring, LLC                                                                  Page 716 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 742 of 1490
Claim Name                               Address Information
LAW OFFICE OF JAMIE GREUSEL              1104 N. COLLIER BLVD. MARCO ISLAND FL 34145
LAW OFFICE OF JERRY N HIGGINS PLLC       3426 PAOLI PIKE FLOYDS KNOBS IN 47119
LAW OFFICE OF JOHN R JOHNSON III         5299 MENDENHALL PARK PLACE MEMPHIS TN 38115
LAW OFFICE OF JOHN T BENJAMIN JR PA      1115 HILLSBOROUGH ST RALEIGH NC 27603
LAW OFFICE OF KEITH S. SHINDLER, LTD.    1990 ALGONQUIN RD SCHAUMBURG IL 60173
LAW OFFICE OF LLOYD L LANGHAMMER, LLC    CARLA D LEE, PARALEGAL 38 GRANITE STREET NEW LONDON CT 06320
LAW OFFICE OF MICHAEL A                  PUCHADES PA 6815 BISCAYNE BLVD 103 MIAMI FL 33138
LAW OFFICE OF MICHAEL A. HALBERG P.A.    12233 SW 55TH ST SUITE 810 FT LAUDERDALE FL 33330
LAW OFFICE OF MICHAEL J BROOKS           10 NW LEJUENE RD 620 MIAMI FL 33126
LAW OFFICE OF MONT TANNER                2950 E FLAMINGO STE G LAS VEGAS NV 89121
LAW OFFICE OF NATALIE C CHIN-LENN        2300 PALM BEACH LAKES BLVD STE 308 WEST PALM BEACH FL 33409
LAW OFFICE OF PAUL M. TOULOUSE           PAUL M. TOULOUSE 1320 19TH STREET, NW, SUITE 202 WASHINGTON DC 20036
LAW OFFICE OF PAULETTE HAMILTON PA       6965 PIZZA GRANDE AVE STE 215 ORLANDO FL 32835
LAW OFFICE OF PETER G MACALUSO           7230 S LAND PARK DR STE 127 SACRAMENTO CA 95831
LAW OFFICE OF RAMON J. DIEGO, PA         RAMON J. DIEGO 5001 SW 74TH COURT SUITE 103 MIAMI FL 33155
LAW OFFICE OF RICHARD A CARDOZO          726 14TH STREET SUITE H MODESTO CA 95354
LAW OFFICE OF RICHARD O HABERMANN        1418 BEECH AVE SUITE 132 MCALLEN TX 78501
LAW OFFICE OF ROBERT B WILSON            1205 BROADWAY LUBBOCK TX 79401
LAW OFFICE OF ROBERT W. RODRIGUEZ, P.A. DIANA C. RODRIGUEZ 4909 SW 74 COURT MIAMI FL 33155
LAW OFFICE OF STEVEN B KATZ PA           7154 N UNIVERSITY DRIVE SUITE 319 TAMARAC FL 33321
LAW OFFICE OF STEVEN P TAYLOR PC         6100 N KEYSTONE AVE SUITE 254 INDIANAPOLIS IN 46220
LAW OFFICE OF TIMOTHY J. HACKING, INC.   1701 MENTOR AVE PAINESVILLE OH 44077
LAW OFFICE OF VINCENT J PURNHAGEN        169 MAIN STREET MANCHESTER CT 06042
LAW OFFICE OF VY H TRUONG PC             985 DORCHESTER AVENUE DORCHESTER MA 02125
LAW OFFICE OF WENDY A OWENS PC           5710 OGEEHEE RD 200 STE 288 SAVANNAH GA 31405
LAW OFFICES OF                           YEZNIK O KAZANDJIAN 1010 N CENTRAL AVE GLENDALE CA 91202
LAW OFFICES OF A SCOTT TONEY PA          925 NW 56TH TERRACE SUITE B GAINESVILLE FL 32605
LAW OFFICES OF ANDY WINCHELL PC          100 CONNELL DRIVE SUITE 2300 BERKELEY HEIGHTS NJ 07922
LAW OFFICES OF ANGELA BUCCI PLLC         2600 NORTH ANDREWS AVENUE WILTON MANORS FL 33311
LAW OFFICES OF ARNOLD M WEISS PLLC       208 ADAMS AVE MEMPHIS TN 38103
LAW OFFICES OF BARRY J. GAMMONS          527 8TH AVENUE SOUTH, SUITE 101 NASHVILLE TN 37203
LAW OFFICES OF BEATRICE                  110 SE 6TH ST STE 1700 FORT LAUDERDALE FL 33301
LAW OFFICES OF CARRILLO & CARRILLO       PA 3676 SW 2 STREET MIAMI FL 33135
LAW OFFICES OF CIANFRONE & DE FURIO      1964 BAYSHORE BLVD. STE A DUNEDIN FL 34698
LAW OFFICES OF DANIEL CONSUEGRA          9210 KING PALM DR., STE. 110 TAMPA FL 33619-1328
LAW OFFICES OF DANIEL CONSUEGRA          9210 KING PALM DR., STE. 110 TAMPA FL 33619-1385
LAW OFFICES OF DEBORAH BASS              8961 SUNSET BLVD. SUITE 2A LOS ANGELES CA 90069
LAW OFFICES OF EARLE GIOVANNIELLO        129 CHURCH ST STE 810 NEW HAVEN CT 06510
LAW OFFICES OF ERIC HOWELL SALYLES,      11 DUPONT CIRCLE, NW, SUITE 750 WASHINGTON DC 20036
PLLC
LAW OFFICES OF EVAN M ROSEN PA           12 SE 7TH ST STE 805 FORT LAUDERDALE FL 33301
LAW OFFICES OF GLENN H. WECHSLER         1111 CIVIC DRIVE, SUITE 210 WALNUT CREEK CA 94596
LAW OFFICES OF GLENN H. WECHSLER         1646 NORTH CALIFORNIA BLVD STE 450 WALNUT CREEK CA 94596
LAW OFFICES OF H. FRANK CAHILL           880 N ST, STE. 203 ANCHORAGE AK 99501
LAW OFFICES OF HENRY G STEEN JR PC       3001 N LAMAR AUSTIN TX 78705
LAW OFFICES OF HERSCHEL                  C ADCOCK JR 13541 TIGER BEND RD BATON ROUGE LA 70817
LAW OFFICES OF JAMES E. HUISMANN, S.C.   N14W23777 STONE RIDGE DR STE 120 WAUKESHA WI 53188
LAW OFFICES OF JASON E ANDERSON          5355 TALLMAN AVE NW STE207 SEATTLE WA 98107
LAW OFFICES OF JEFFREY N GOLANT PA       1999 N UNIVERSITY DR STE 213 CORAL SPRINGS FL 33071



Epiq Corporate Restructuring, LLC                                                                     Page 717 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 743 of 1490
Claim Name                             Address Information
LAW OFFICES OF JOHN D CLUNK LPA        4500 COURTHOUSE BLVD, SUITE 400 STOW OH 44224
LAW OFFICES OF JOHN G RUCKDASCHEL      PA 1201 YALE PLACE STE 102 MINNEAPOLIS MN 55403
LAW OFFICES OF JOHN L DIMASI PA        801 N ORANGE AVENUE SUITE 500 ORLANDO FL 32801
LAW OFFICES OF JOHN T ORCUTT PC        6616-213 SIX FORKS RD RALEIGH NC 27615
LAW OFFICES OF LES ZIEVE               30 CORPORATE PARK STE 450 IRVINE CA 92606
LAW OFFICES OF LOURDES                 ARMENGOL P.A. IOTA 7850 N.W. 146TH ST. # 424 HIALEAH FL 33016
LAW OFFICES OF MARK S MARTINEZ         17272 NEWHOPE STREET SUITE J FOUNTAIN VALLEY CA 92708
LAW OFFICES OF MARVIN S C DANG LLC     PO BOX 4109 HONOLULU HI 96812-4109
LAW OFFICES OF MICHAEL J HARKER        2901 EL CAMINO AVE 200 LAS VEGAS NV 89102
LAW OFFICES OF MICKLER & MICKLER       LLP 5452 ARLINGTON EXPY JACKSONVILLE FL 32211
LAW OFFICES OF NANCY RAMOS LLC         1145 MAIN ST. SUITE 403 SPRINGFIELD MA 01103
LAW OFFICES OF PATRICK SCANLON PA      203 NE FRONT ST SUITE 101 MILFORD DE 19963
LAW OFFICES OF PAUL R TARDIF ESQ PC    490 MAIN STREET YARMOUTH PORT MA 02675
LAW OFFICES OF RAYMOND J. ANTONACCI,   301 HIGHLAND AVENUE WATERBURY CT 06708
LLC
LAW OFFICES OF RICHARD                 PALUMBO LLC 535 ATWOOD AVE STE 4 CRANSTON RI 02920
LAW OFFICES OF RICHARD PALUMBO         535 ATWOOD AVE. SUITE 4 CRANSTON RI 02920
LAW OFFICES OF SARI K KURLAND PC       211 JERSEY LANE ROCKVILLE MD 20850
LAW OFFICES OF STEFFI A. SWANSON       RONDA ALCALA 3906 RAYNOR PARKWAY SUITE 105 BELLEVUE NE 68123
LAW OFFICES OF STEVEN T STANTON        PO BOX 370 MARYVILLE IL 62062
LAW OFFICES OF TRACY L ROBINSON LC     818 GRAND BLVD STE 505 KANSAS CITY MO 64106
LAW OFFICES OF WILLIAM G MORRIS PA     247 NORTH COLLIER BLVD 202 MARCO ISLAND FL 34145
LAW REAL ESTATE                        11451 S 700 E STE B DRAPER UT 84020
LAW WEATHERS, ATTORNEYS & COUNSELORS   800 BRIDGEWATER PLACE 333 BRIDGE STREET, N.W. GRAND RAPIDS MI 49504
LAWANDA BULLINGTON                     296 BONNET WAY SOUTHPORT NC 28461
LAWLER, JOHN                           ADDRESS ON FILE
LAWLEY ANDOLINA VERDI                  30 N UNION ST ROCHESTER NY 14607
LAWNDES COUNTY JUDGE PROBATE           1 WAHINGTON SQUARE HAYNESVILLE AL 36040
LAWNSIDE BORO-FISCAL                   LAWNSIDE BORO-TAX COLLEC 4 DR. MARTIN LUTHER KING LAWNSIDE NJ 08045
LAWRENCE & ASSOCIATES INC              PO BOX 1549 CLANTON AL 35046
LAWRENCE A LEVY AGENCY                 5 POPPY RD EGG HARBOUR TOWNSHIP NJ 08234
LAWRENCE CITY                          LAWRENCE CITY - TAX COLL 200 COMMON STREETROOM 1 LAWRENCE MA 01840
LAWRENCE CODDING                       1123 W WAYNE ST FORT WAYNE IN 46802
LAWRENCE COUNTY                        LAWRENCE COUNTY - TREASU 430 COURT ST NEW CASTLE PA 16101
LAWRENCE COUNTY                        LAWRENCE CO-REV COMMISSI 14451 MARKET ST. SUITE 1 MOULTON AL 35650
LAWRENCE COUNTY                        LAWRENCE COUNTY-TRUSTEE 200 W GAINES ST - SUITE LAWRENCEBURG TN 38464
LAWRENCE COUNTY                        LAWRENCE COUNTY-TAX COLL PO BOX 812 MONTICELLO MS 39654
LAWRENCE COUNTY                        LAWRENCE COUNTY - SHERIF 310 E MAIN ST LOUISA KY 41230
LAWRENCE COUNTY                        LAWRENCE COUNTY - TREASU 111 S 4TH STREET IRONTON OH 45638
LAWRENCE COUNTY                        LAWRENCE COUNTY - TREASU 916 15TH ST - SUITE 27 BEDFORD IN 47421
LAWRENCE COUNTY                        LAWRENCE COUNTY - TREASU PO BOX 394 DEADWOOD SD 57732
LAWRENCE COUNTY                        LAWRENCE COUNTY - TREASU 1106 JEFFERSON LAWRENCEVILLE IL 62439
LAWRENCE COUNTY                        LAWRENCE COUNTY - COLLEC 1 COURTHOUSE SQUARE MT VERNON MO 65712
LAWRENCE COUNTY CHANCERY CLERK         517 E BROAD ST MONTICELLO MS 39654
LAWRENCE COUNTY JUDGE OF PROBATE       14451 MARKET ST STE 130 MOULTON AL 35650
LAWRENCE COUNTY REGISTER OF DEEDS      200 W GAINES ST STE 102 LAWRENCEBURG TN 38464
LAWRENCE COUNTY REVENUE                COMMISSIONER 14451 MARKET ST STE 102 MOULTON AL 35650
LAWRENCE COUNTY SHERIFF                80 SHERMAN ST 1 DEADWOOD SD 57732
LAWRENCE COUNTY TAX CLAIM BUREAU       430 COURT HOUSE NEW CASTLE PA 16101



Epiq Corporate Restructuring, LLC                                                                   Page 718 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 744 of 1490
Claim Name                            Address Information
LAWRENCE COUNTY TAX COLLECTOR         523 BRINSON STREET MONTICELLO MS 39654
LAWRENCE COUNTY TREASURER             430 COURT STREET NEW CASTLE PA 16101
LAWRENCE COUNTY TREASURER             VETERANS SQUARE 111 S FOURTH ST IRONTON OH 45638-1591
LAWRENCE COUNTY TREASURER             916 15TH STREET ROOM 27 PO BOX 338 BEDFORD IN 47421
LAWRENCE COUNTY TREASURER             1106 JEFFERSON ST LAWRENCEVILLE IL 62439
LAWRENCE COUNTY-COURTHOU              LAWRENCE COUNTY - COLLEC PO BOX 408 WALNUT RIDGE AR 72476
LAWRENCE D EVANS INS AGY              PO BOX 22897 BEAUMONT TX 77720
LAWRENCE DAVID TUCKER                 PO BOX 2862 BANDERA TX 78003
LAWRENCE DEPYPER & DONNA              DEPYPER 2345 COUNTY RD 5 LYND MN 56157
LAWRENCE DUPLANTIS                    20279 CHAPPEPEELA RD LORANGER LA 70446
LAWRENCE EDWARDS                      17 LAKE AVE GEORGETOWN MA 01833
LAWRENCE FABER, JR., ET AL.           DANNLAW WILLIAM C. BEHRENS P.O. BOX 6031040 CLEVELAND OH 44103
LAWRENCE L BENNET JR.                 LAWRENCE BENNET 207 TENN. ST. MONROE LA 71203
LAWRENCE M DORFMAN                    & ROSALINO L POST 137 CENTRAL AVE HAMDEN CT 06517
LAWRENCE MCDONOUGH                    AND CAROL BERGQUIST 1161 PALACE AVE SAINT PAUL MN 55105
LAWRENCE PARK TOWNSHIP                JOYCE SPITZNOGLE-TAX COL 4230 IROQUOIS AVE ERIE PA 16511
LAWRENCE PATT &                       PAMELA PATT 8547 SKOKIE BLVD SKOKIE IL 60077
LAWRENCE SIDES APPRAISALS LLC         4486 TUCKAHOE LN HOOVER AL 35226
LAWRENCE SUMSKI CH 13 BANKRUPTCY      TRUSTEE 1000 ELM ST STE 1002 MANCHESTER NH 03101
LAWRENCE TOWN                         LAWRENCE TOWN - TAX COLL 11403 US HIGHWAY 11 N. LAWRENCE NY 12967
LAWRENCE TOWN                         BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
LAWRENCE TOWNSHIP                     LAWRENCE TWP - COLLECTOR PO BOX 580 CEDARVILLE NJ 08311
LAWRENCE TOWNSHIP                     2207 LAWRENCE ROAD LAWRENCEVILLE NJ 08648
LAWRENCE TOWNSHIP                     LAWRENCE TWP - TAX COLLE 105 FULTON ST CLEARFIELD PA 16830
LAWRENCE TOWNSHIP                     LAWRENCE TWP - TAX COLLE 65 SCHOOL RD TIOGA PA 16946
LAWRENCE TOWNSHIP                     LAWRENCE TOWNSHIP - TREA PO BOX 442 LAWRENCE MI 49064
LAWRENCE TOWNSHIP TAX COLLECTOR       P.O. BOX 6006 2207 LAWRENCE ROAD LAWRENCEVILLE NJ 08648
LAWRENCE VILLAGE                      LAWRENCE VILLAGE-RECEIVE 196 CENTRAL AVENUE LAWRENCE NY 11559
LAWRENCE WATER/SEWER LIE              LAWRENCE CITY - W/S COLL 200 COMMON STREETROOM 1 LAWRENCE MA 01840
LAWRENCE, MARTIN                      ADDRESS ON FILE
LAWRENCE-CARLIN INS AGY               230 JONES ROAD FALMOUTH MA 02540
LAWRENCEBURG CITY                     LAWRENCEBURG-TAX COLLECT 25 PUBLIC SQUARE LAWRENCEBURG TN 38464
LAWRENCEBURG CITY                     CITY OF LAWRENCEBURG - C PO BOX 290 LAWRENCEBURG KY 40342
LAWRENCEVILLE                         LAWRENCEVILLE TOWN - TR 400 N MAIN ST LAWRENCEVILLE VA 23868
LAWSON PROJECTS INC                   5 WINDING WAY SAVANNAH GA 31419
LAWSON RAMP                           344 WABASHA STREET SAINT PAUL MN 55102
LAWSON, CHERYL                        ADDRESS ON FILE
LAWSON, ELIZABETH                     ADDRESS ON FILE
LAWSON, KRISTY                        ADDRESS ON FILE
LAWSON, LARA                          ADDRESS ON FILE
LAWTON & CATES S.C.                   345 W WASHINGTON AVE 201 MADISON WI 53703
LAWTON CONSTRUCTION                   FOR THE ACCT OF T BRYANT 400 N GUM ST SUMMERVILLE SC 29483
LAWTON CONSTRUCTION                   2954 SCOTTMILL RD CARROLLTON TX 75007
LAWYER ASAP LLP                       150 N ORANGE AVE SUITE 414 ORLANDO FL 32801
LAWYERS COMMITTEE FOR BETTER          HOUSING 33 N LA SALLE ST STE 900 CHICAGO IL 60602
LAYARD AND ASSOCIATES INC             PO BOX 10686 FAIRBANKS AK 99710
LAYLA ARMENTEROS                      ADDRESS ON FILE
LAYNE FIELDS CONTRACTING              LLC 2225 BLUE RIDGE LANE CONYERS GA 30012
LAZAR, ASHOR                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 719 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 745 of 1490
Claim Name                              Address Information
LAZARD ASSET MANAGEMENT LLC             ATTN: MR. JOHN ROBERT REINSBERG, MBA DEPUTY CHAIRMAN 30 ROCKEFELLER PLAZA 55TH
                                        FLOOR NEW YORK NY 10112-5499
LAZARE REICHMAN INS                     1466 40TH ST BROOKLYN NY 11218
LAZARE, COLBY                           ADDRESS ON FILE
LAZARO BORMEY &                         MARIA M OLIVA PO BOX 940514 MIAMI FL 33194
LAZARO HERNANDEZ                        42 FOGGY RIVER COURT 3833 RALEIGH NC 27610
LAZAROFF, VICKI                         ADDRESS ON FILE
LAZZARO, JOHN                           ADDRESS ON FILE
LB CONSTRUCTION                         LINTON BROWN 974 EAST 48 STREET BROOKLYN NY 11203
LB ENTERPRISES                          FREDERICK LEE BRANCH FREDERICK LEE BRANCH 40 SPITLER CIRCLE GREENVILLE VA
                                        24440
LB PROPERTY MANAGEMENT                  4730 WOODMAN AVENUE, SUITE 200 SHERMAN OAKS CA 91423
LCM LLC                                 LEROY YOUNG LEROY YOUNG PO BOX 29 ALBANY LA 70711
LCM PROPERTY MANAGEMENT                 1776 S. JACKSON ST. STE 300 DENVER CO 80210
LD20070512                              13568 NORTHUMBERLAND CIR WELLINGTON FL 33414
LDA ENTERPRISES, INC.                   LDA ENTERPRISE 13298 BEACH CLUB RD. THE COLONY TX 75056
LDJ SANTY C & MICHAEL &                 TAMARA WINSLOW 3118 NEVERMIND LN COLORADO SPRINGS CO 80917
LDM INS                                 14331 SW 120TH ST 201 MIAMI FL 33186
LDR CONST SERVICES INC                  4652 STENSTROM RD ROCKFORD IL 61109
LE BLANC, LANCE                         ADDRESS ON FILE
LE BOIS REALTY                          LE BOIS ENTERPRISES, INC. 5856 N BOLSENA AVENUE MERIDIAN ID 83646
LE FLORE COUNTY                         LE FLORE COUNTY - COLLEC PO BOX 100 POTEAU OK 74953
LE HAVRE OWNERS CORP                    168-68 9TH AVENUE WHITESTONE NY 11357
LE MARS INS                             P O BOX 1608 LE MARS IA 51031
LE MARS MTL                             P O BOX 300 MARIETTA PA 17547
LE PIERRE ROOFING                       2618 MCGREGOR BLVD FERNANDINA BEACH FL 32034
LE PRESTIGE LLC                         17525 NE 7TH AVE NORTH MIAMI BEACH FL 33162
LE RAY TOWN                             LE RAY TOWN - TAX COLLEC 8650 LERAY STREET EVANS MILLS NY 13637
LE SUEUR COUNTY                         88 SOUTH PARK AVENUE LE CENTER MN 56057
LE WILSON & ASSOCIATES                  PO BOX 1058 RUSKIN FL 33575
LE, CHARLIE                             ADDRESS ON FILE
LE, NHUNG                               ADDRESS ON FILE
LE, PHUC                                ADDRESS ON FILE
LE, THUY ANH                            ADDRESS ON FILE
LE, VU                                  ADDRESS ON FILE
LEA COUNTY TREASURER                    100 N MAIN SUITE 3-C LOVINGTON NM 88260
LEACH COMPANIES                         1629 BLUE GROUSE CIRCLE LEXINGTON KY 40511
LEACH JOHNSON SONG & GRUCHOW            HEATHER KELLEY ATTN: HEATHER L. KELLEY 8945 WEST RUSSELL ROAD, SUITE 330 LAS
                                        VEGAS NV 89148
LEACH KERN GRUCHOW ANDERSON SONG        LTD 2525 BOX CANYON DRIVE LAS VEGAS NV 89128
LEACH, JANICE                           ADDRESS ON FILE
LEACHS CONSTRUCTION LLC                 11 BAY ACRES DR CAPE MAY COURT HOUSE NJ 08210
LEACOCK TOWNSHIP                        LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
LEACOCK, CAREY                          ADDRESS ON FILE
LEAD INTELLIGENCE, INC.                 ATTN: CHIEF FINANCIAL OFFICER 201 S MAPLE AVE SUITE 150 AMBLER PA 19002
LEAD INTELLIGENCE, INC. D/B/A JORNAYA   ATTN: GENERAL COUNSEL 1001 EAST HECTOR STREET SUITE 230 CONSHOHOCKEN PA 19428
LEADER ESCROW                           3060 SATURN ST SUITE 201 BREA CA 92821
LEADING EDGE CONSTRUCTION GROUP, INC.   20 SOUTH EASTVIEW AVE FEASTERVILLE PA 19053
LEADING EXCHANGE, INC                   3060 SATURN STREET SUITE 201 BREA CA 92821
LEADING PUBLIC ADJUSTERS                5767 NW 151 ST MIAMI LAKES FL 33014


Epiq Corporate Restructuring, LLC                                                                    Page 720 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 746 of 1490
Claim Name                            Address Information
LEADING PUBLIC ADJUSTERS              INC 335SBISCAYNE BLVDSTE2808 MIAMI FL 33131
LEADS CONSTRUCTION                    16W277 83RD ST SUITE A BURR RIDGE IL 60527
LEAF GUARD OF COLORADO, INC.          5039 WEST AVE SAN ANTONIO TX 78213
LEAFMASTERS CONSTRUCTION              3607 MCNAUGHTON WAY MURFREESBORO TN 37128
LEAGUE CITY PID 1 A                   LEAGUE CITY PID 1 - COLL P.O. BOX 1368 FRIENDSWOOD TX 77549
LEAGUE CITY PID 2 A                   LEAGUE CITY PID 2 - COLL PO BOX 1368 FRIENDSWOOD TX 77549
LEAGUE CITY PID 3 A                   LEAGUE CITY PID 3 - COLL PO BOX 1368 FRIENDSWOOD TX 77549
LEAH HOLMES &                         DAVID LYON 1 STRATFORD RD CRANSTON RI 02905
LEAKE COUNTY                          LEAKE COUNTY-TAX COLLECT 101 COURT SQ, SUITE 123 CARTHAGE MS 39051
LEAKE COUNTY CHANCERY CLERK           PO BOX 72 CARTHAGE MS 39051
LEAKE COUNTY TAX ASSESSOR/COLLECTOR   101 COURT SQ, STE 123 CARTHAGE MS 39051-4101
LEAKEY ISD C/O REAL CAD               LEAKEY ISD - TAX COLLECT P.O. BOX 591 LEAKEY TX 78873
LEAL CONSTRUCTION INC                 PO BOX 314 MILFORD NH 03055
LEAMON DAVIS                          1603 STONEMAN ST DALLAS TX 75215
LEANDRO RAMOS AGCAOILI                193 LULO ROAD APT A KAPAA HI 96746
LEAPER, ANN                           ADDRESS ON FILE
LEAPER, BRIAN                         ADDRESS ON FILE
LEAR PAINTING & REST                  1 BAKER ST HANSON MA 02341
LEARY CITY                            LEARY CITY-TAX COLLECTOR PO BOX 148 LEARY GA 39862
LEASE HARBOR LLC                      DEPARTMENT 4919 CAROL STREAM IL 60122-4919
LEASE HARBOR LLC                      ATTN: LAURA ROSS 414 N. ORLEANS STREET SUITE 602 CHICAGO IL 60654
LEATHERMAN, JANINE                    ADDRESS ON FILE
LEATHERSTOCKING COOP INS              4313 COUNTRY HWY 11 COOPERSTOWN NY 13326
LEATHERSTOCKING COOP INS              PO BOX 630 COOPERSTOWN NY 13326
LEAVENWORTH COUNTY                    LEAVENWORTH COUNTY - TRE 300 WALNUT ST, SUITE 105 LEAVENWORTH KS 66048
LEAVENWORTH INS LLC                   11756 US HWY 2 STE 1 LEAVENWORTH WA 98826
LEAVITT CENTRAL COAST                 INS SERVICES 950 E BLANCO RD 103 SALINAS CA 93901
LEAVITT GROUP                         560 S 300 E 150 SALT LAKE CITY UT 84111
LEAVITT GROUP OF BOISE                6220 N DISCOVERY WAY 100 BOISE ID 83713
LEAVITT INS & FNCL SRVCS              120 N 50TH AVE YAKIMA WA 98908
LEAVITT INSURANCE AGENCY              7881 WEST CHARLESTON BLD LAS VEGAS NV 89117
LEAVITT REC & HOSP INS                942 14TH ST STURGIS SD 57785
LEAVITT TOWNSHIP                      LEAVITT TOWNSHIP - TREAS 8468 E. FILMORE RD HESPERIA MI 49421
LEAVY LAW, P.A.                       800 VILLAGE SQUARE CROSSING, SUITE 347 PALM BEACH GARDENS FL 33410
LEAWOOD WEST HOA                      17049 EL CAMINO REAL SUITE 100 HOUSTON TX 77058
LEBANON BORO                          LEBANON BORO - TAX COLLE 6 HIGH STREET LEBANON NJ 08833
LEBANON CITY                          LEBANON CITY - TAX COLLE 51 NORTH PARK STREET LEBANON NH 03766
LEBANON CITY                          LEBANON CITY-TAX COLLECT 200 CASTLE HEIGHTS AVE N LEBANON TN 37087
LEBANON CITY                          CITY OF LEBANON - CLERK PO BOX 840 LEBANON KY 40033
LEBANON CITY CITY/CO BI               LEBANON COUNTY - TREASUR 400 S 8TH ST LEBANON PA 17042
LEBANON CLYMAN MUT INS                P O BOX 86 LEBANON WI 53047
LEBANON JUNCTION CITY                 LEBANON JUNCTION - CLER PO BOX 69 LEBANON JUNCTION KY 40150
LEBANON MUTUAL INSURANCE              137 WEST PENN AVE CLEONA PA 17042
LEBANON S.D./LEBANON CIT              BERKHEIMER ASSOCIATES 50 N SEVENTH ST. BANGOR PA 18013
LEBANON TOWN                          LEBANON TOWN - TAX COLLE 15 UPPER GUINEA RD LEBANON ME 04027
LEBANON TOWN                          LEBANON TOWN - TAX COLLE 579 EXETER ROADL LEBANON CT 06249
LEBANON TOWN                          LEBANON TOWN - TAX COLLE 1210 BRADLEY BROOK RD EARLVILLE NY 13332
LEBANON TOWN                          LEBANON TOWN - TREASURER P O DRAWER 309 LEBANON VA 24266
LEBANON TOWN                          LEBANON TWN TREASURER W3800 CTY RD MM WATERTOWN WI 53094



Epiq Corporate Restructuring, LLC                                                                  Page 721 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 747 of 1490
Claim Name                               Address Information
LEBANON TOWNSHIP                         LEBANON TWP - COLLECTOR 530 WEST HILL ROAD GLEN GARDNER NJ 08826
LEBANON TOWNSHIP                         STEPHANIE ROEGNER-TX COL 47 COCHECTON TPKE HONESDALE PA 18431
LEBANON TOWNSHIP                         LEBANON TOWNSHIP - TREAS 4166 N. JONES ROAD PEWAMO MI 48873
LEBANON VALLEY INS                       PO BOX 2005 CLEONA PA 17042
LEBANON VALLEY MOBILE HOMES, INC         1341 E MAIN ST PALMYRA PA 17078
LEBAR, TRAVIS                            ADDRESS ON FILE
LEBARON ESTATES OWNERS ASSOCIATION       C/O THE MANAGEMENT ALTERNATIVE 1932 W ORANGEBURG AVE MODESTO CA 95350
LEBEAU, ELIZABETH                        ADDRESS ON FILE
LEBEAU, LAURIE                           ADDRESS ON FILE
LEBLANC AND ASSOCIATES                   748 NORTH SANTA FE AVE EDMOND OK 73003
LEBLANC INS AGENCY                       P O BOX 1451 LAROSE LA 70373
LEBLANC, BRENDA                          ADDRESS ON FILE
LEBOEUF TOWNSHIP                         LEBOEUF TWP - TAX COLLEC 14270 FLATTS RD WATERFORD PA 16441
LEC CONSTRUCTION INC.                    EDGARDO VILLEGAS P O BOX 3734 VEGA ALTA PR 00692
LECKIE, MARK                             ADDRESS ON FILE
LECOMPTE TOWN                            LECOMPTE TOWN - TAX COLL P.O. BOX 649 LECOMPTE LA 71346
LECUYER, ANDREW                          ADDRESS ON FILE
LECUYER, JASON                           ADDRESS ON FILE
LEDET CORP                               209 GOODE ST HOUMA LA 70360
LEDET, COURTNEY                          ADDRESS ON FILE
LEDGEVIEW CONDOMINIUMS                   55 TINSON ROAD QUINCY MA 02169
LEDGEVIEW TOWN                           BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
LEDON INDUSTRIES                         KOREY L BEARD P.O. BOX 896 GRAPEVINE TX 76099
LEDYARD TOWN                             LEDYARD TOWN - TAX COLLE 741 COL LEDYARD HWY LEDYARD CT 06339
LEDYARD TOWN                             LEDYARD TOWN- TAX COLLEC 54 CHERRY AVE AURORA NY 13026
LEE & JOYCE INC                          GROUND RENT PO BOX 32111 BALTIMORE MD 21282
LEE ANNE WILSON                          ADDRESS ON FILE
LEE BARNSTEIN                            ADDRESS ON FILE
LEE C BURNS & CO INC                     418 RIO DR NEW BRAUNFELS TX 78130
LEE C. KAMIMURA                          MICHAEL KIND KAZEROUNI LAW GROUP, APC 6069 S FORT APACHE RD SUITE 100 LAS
                                         VEGAS NV 89148
LEE CNTY. BOARD OF CNTY. COMMISSIONERS   P.O. BOX 398 FORT MYERS FL 33902-0398
LEE CONSTRUCTION                         838 EAST GRAHAM ST SHELBY NC 28150
LEE COUNTY                               LEE COUNTY - TREASURER P O BOX 70 JONESVILLE VA 24263
LEE COUNTY                               LEE COUNTY - TAX COLLECT 106 HILLCREST DR. SANFORD NC 27330
LEE COUNTY                               LEE COUNTY - TREASURER P O BOX 428 BISHOPVILLE SC 29010
LEE COUNTY                               LEE COUNTY-TAX COMMISSIO PO BOX 9 LEESBURG GA 31763
LEE COUNTY                               LEE COUNTY-TAX COLLECTOR 2480 THOMPSON ST FT MYERS FL 33901
LEE COUNTY                               LEE CO-REV COMMISSIONER 215 S 9TH ST OPELIKA AL 36801
LEE COUNTY                               LEE COUNTY-TAX COLLECTOR 201 W JEFFERSON ST - SUI TUPELO MS 38804
LEE COUNTY                               LEE COUNTY - SHERIFF PO BOX P BEATTYVILLE KY 41311
LEE COUNTY                               LEE COUNTY - TREASURER PO BOX 346 FORT MADISON IA 52627
LEE COUNTY                               LEE COUNTY - TREASURER PO BOX 328 DIXON IL 61021
LEE COUNTY                               LEE COUNTY - TAX COLLECT 15 EAST CHESTNUT MARIANNA AR 72360
LEE COUNTY                               LEE COUNTY - TAX COLLECT 898 E RICHMOND ST SUITE GIDDINGS TX 78942
LEE COUNTY CHANCERY CLERKS OFFICE        P.O. BOX 7127 TUPELO MS 38802-7127
LEE COUNTY DEVELOPMENT SERVICES          CODE ENFORCEMENT PO BOX 398 FORT MYERS FL 33902-0398
LEE COUNTY JUDGE OF PROBATE              215 SOUTH 9TH ST OPELIKA AL 36801
LEE COUNTY MTL                           P O BOX 207 WEST POINT IA 52656



Epiq Corporate Restructuring, LLC                                                                  Page 722 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 748 of 1490
Claim Name                            Address Information
LEE COUNTY REVENUE COMMISSIONER       215 SOUTH 9TH ST OPELIKA AL 36801
LEE COUNTY SHERIFF OFFICE             PO BOX P BEATTYVILLE KY 41311
LEE COUNTY TAX COLLECTOR              2480 THOMPSON ST FT. MEYERS FL 33901
LEE COUNTY TAX COLLECTOR              201 W JEFFERSON, STE B TUPELO MS 38804
LEE COUNTY TAX OFFICE                 898 E RICHMOND ST GIDDINGS TX 78942
LEE COUNTY TREASURER                  33640 MAIN ST JONESVILLE VA 24263
LEE COUNTY TREASURER                  P.O. BOX 428-123 S MAIN ST RM 110 BISHOPVILLE SC 29010-0428
LEE COUNTY TREASURER                  201 W. JEFFERSON ST. B TUPELO MS 38804
LEE COUNTY TREASURER                  25 N 7TH ST KEOKUK IA 52632
LEE COUNTY UTILITY                    7391 COLLEGE PKWY FORT MEYERS FL 33307
LEE MANOR CONDOMINIUM ASSOC           1725 JAMES AVE MIAMI BEACH FL 33139
LEE MEADORS &                         ADDRESS ON FILE
LEE MEEKS AGENCY                      431 S MAIN ST BOUNTIFUL UT 84010
LEE N. BARNSTEIN, P.C.                P.O. BOX 32111 BALTIMORE MD 21282-2111
LEE NELMS &                           DAVID NELMS 1206 GILTSPUR RD RICHMOND VA 23238
LEE ROSS                              ADDRESS ON FILE
LEE SHERBO                            ADDRESS ON FILE
LEE SKOGLUND & KYLE                   ADDRESS ON FILE
LEE TAYLOR &                          ADDRESS ON FILE
LEE TOWN                              LEE TOWN - TAX COLLECTOR 32 MAIN STREET LEE MA 01238
LEE TOWN                              LEE TOWN - TAX COLLECTOR 7 MAST ROAD LEE NH 03861
LEE TOWN                              LEE TOWN - TAX COLLECTOR 29 WINN ROAD LEE ME 04455
LEE TOWN                              LEE TOWN - TAX COLLECTOR P.O.BOX 211 LEE CENTER NY 13363
LEE TOWNSHIP                          LEE TOWNSHIP - TREASURER 1969 W HINES RD SANFORD MI 48657
LEE TOWNSHIP                          LEE TOWNSHIP - TREASURER 23045 21 MILE RD OLIVET MI 49076
LEE TOWNSHIP                          LEE TOWNSHIP - TREASURER PO BOX 280 PULLMAN MI 49450
LEE, BRANDON                          ADDRESS ON FILE
LEE, BRIAN                            ADDRESS ON FILE
LEE, CYNTHIA                          ADDRESS ON FILE
LEE, DAWN                             ADDRESS ON FILE
LEE, ERIC                             ADDRESS ON FILE
LEE, FERNISHA                         ADDRESS ON FILE
LEE, GEORGE                           ADDRESS ON FILE
LEE, JAY                              ADDRESS ON FILE
LEE, KIERA                            ADDRESS ON FILE
LEE, LEWIS                            ADDRESS ON FILE
LEE, LISA                             ADDRESS ON FILE
LEE, LUE                              ADDRESS ON FILE
LEE, MARCUS                           ADDRESS ON FILE
LEE, MICHAEL                          ADDRESS ON FILE
LEE, MICHAEL                          ADDRESS ON FILE
LEE, NAKISHIA                         ADDRESS ON FILE
LEE, NANCY                            ADDRESS ON FILE
LEE, RANDI                            ADDRESS ON FILE
LEECHBURG BORO                        LEECHBURG BORO - TAX COL 260 MARKET ST. LEECHBURG PA 15656
LEECHBURG S.D./GILPIN TO              LEECHBURG AREA SD - COLL 962 ICE POND ROAD LEECHBURG PA 15656
LEEDER AND LEEDER                     4701 4TH AVE BROOKLYN NY 11220
LEEDS AND YORK LLC                    10100 WEST CHARLESTON BLVD 210 LAS VEGAS NV 89135
LEEDS TOWN                            LEEDS TOWN - TAX COLLEC 8 COMMUNITY DRIVE LEEDS ME 04263



Epiq Corporate Restructuring, LLC                                                                  Page 723 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 749 of 1490
Claim Name                            Address Information
LEEDS TOWN                            LINCOLN TWN TREASURER W1306 COUNTY RD E ARLINGTON WI 53911
LEELANAU TOWNSHIP                     LEELANAU TOWNSHIP - TREA PO BOX 338 NORTHPORT MI 49670
LEENTHROP FARMERS MTL                 P O BOX 365 MONTEVIDEO MN 56265
LEEPER, TENESHEIA                     ADDRESS ON FILE
LEES GLASS & WINDOW WORKS             LEES GLASS, LLC 1237 NORTH PACE BOULEVARD PENSACOLA FL 32505
LEES OVERHEAD DOORS LLC               3181 CO RD 1763 ARAB AL 35016
LEES PARKE OWNERS ASSOC               PO BOX 11983 NEWARK NJ 07101
LEES ROOFING & SIDING                 STATEWIDE ROOFING & SIDING P.O BOX 513 MAGNA UT 84044
LEES ROOFING INC                      611 S EMPORIA ST WICHITA KS 67202
LEES, DENNIS                          ADDRESS ON FILE
LEESBURG CITY                         LEESBURG CITY-TAX COLLEC PO BOX 890 LEESBURG GA 31763
LEESBURG TOWN                         LEESBURG TOWN - TREASURE 25 WEST MARKET ST LEESBURG VA 20176
LEESER, JOSH                          ADDRESS ON FILE
LEESPORT BORO                         LEESPORT BORO - TAX COLL 261 NICHOLS ST LEESPORT PA 19533
LEESVILLE CITY                        LEESVILLE CITY - TAX COL P.O. BOX 1191. LEESVILLE LA 71496
LEET TOWNSHIP                         LEET TWP - TAX COLLECTOR 198 AMBRIDGE AVE FAIR OAKS PA 15003
LEETSDALE BORO                        LEETSDALE BORO - TAX COL 7 WINDING ROAD LEETSDALE PA 15056
LEEWARD VILLAGE POA, INC              P.O BOX 725 24 COURTHOUSE SQUARE ORANGE BEACH AL 36561
LEEWAY GROUP LLC                      20 RAILROAD AVENUE PEARL RIVER NY 10965
LEFEVRE, JUSTIN                       ADDRESS ON FILE
LEFFLER, ESMERALDA                    ADDRESS ON FILE
LEFLORE COUNTY                        LEFLORE COUNTY-TAX COLLE PO BOX 1349 GREENWOOD MS 38935
LEFLORE COUNTY CHANCERY CLERK         PO BOX 250 GREENWOOD MS 38935-0250
LEFLORE COUNTY TAX OFFICE             306 WEST MARKET STREET GREENWOOD MS 38930
LEFLORE COUNTY TREASURER              100 S BROADWAY PO BOX 100 POTEAU OK 74953
LEGACY BUILDERS & DEVELOPMENT         ROBERT MCALERNEY ROBERT MCALERNEY 4114 N POST ST SPOKANE WA 99205
LEGACY BUILDERS INC &                 BRADLEY & SHELBY BROCK PO BOX 6153 HUNTSVILLE TX 77342
LEGACY BUILDING INC                   LORNA & BENNETT KUSSOY 12025 DAVIS CUP DR BAKERSFIELD CA 93306
LEGACY BUILDING INC                   12025 DAVIS CUP DR BAKERSFIELD CA 93308
LEGACY CONSTRUCTION &                 ROOFING PO BOX 65842 LUBBOCK TX 79464
LEGACY CONSTRUCTION & ROOFING         SEXTON CREPPON ENTERPRISE INC SEXTON CREPPON ENTERPRISE INC 610 MELTON STREET
                                      200 MAGNOLIA TX 77354
LEGACY EXTERIORS LLC                  1725 TOWER DR W STE 140 STILLWATER MN 55082
LEGACY EXTERIORS, LLC                 4125 TERMINAL DRIVE MCFARLAND WI 53558
LEGACY HOME IMPROVEMENT               BRETT LAUDER 1773 TOSSINGTON DR. HORN LAKE MS 38637
LEGACY OF LEESBURG POA, INC.          DON ASHER & ASSOCIATES 1801 COOK AVENUE ORLANDO FL 32806
LEGACY PARTNERS II                    33304 GRAND RIVER AVE FARMINGTON MI 48336
LEGACY REALTY, LLC                    1622 NEWTON STREET NE WASHINGTON DC 20018
LEGACY RESTORATION LLC                14000 25TH AVE N SUITE 110 PLYMOUTH MN 55447
LEGACY ROOFING AND EXTERIOR           8700 COMMERCE PARK STE 225 HOUSTON TX 77036
LEGACY SERVICES CORPORATION           15703 JARVIS STREET NW ELK RIVER MN 55330
LEGACY SUPPORTWORKS INC               7641 CANYON DR. AMARILLO TX 79110
LEGAL AID OF MANASOTA INC             1900 MAIN ST STE 302 SARASOTA FL 34236
LEGAL AID SOCIETY                     OF ROCKLAND CNTY., INC. 2 CONGERS ROAD NEW CITY NY 10956
LEGAL AID SOCIETY OF                  PALM BEACH CNTY., INC. 423 FERN STREET, ST 200 WEST PALM BEACH FL 33401
LEGAL TAX SERVICE                     714 LEBANON ROAD WEST MIFFLIN PA 15122
LEGEND COMPANIES                      12467 BOONE AVE STE 1 SAVAGE MN 55378
LEGEND DEVELOPMENT LLC                22106 CONNELLS PRAIRIE BUCKLEY WA 98321
LEGEND ROOFING CORP &                 KEVIN & GINA BREWER 5575 OAKDALE RD SE 1D MABLETON GA 30126



Epiq Corporate Restructuring, LLC                                                                  Page 724 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 750 of 1490
Claim Name                              Address Information
LEGION REALTY                           ATTN: CLAY STRAWN 1490 S. PRICE ROAD, SUITE 305 CHANDLER AZ 85286
LEGION REALTY                           ATTN: CLAY STRAWN 1490 S. PRICE ROAD, SUITE 203 CHANDLER AZ 85286
LEGROS & ASSOCIATES INC                 PO BOX 45994 OMAHA NE 68145
LEGUE, DAWN                             ADDRESS ON FILE
LEGUM & NORMAN REALTY, INC.             3130 FAIRVIEW PARK DRIVE SUITE 200 FALLS CHURCH VA 22041
LEHIGH COUNTY                           LEHIGH COUNTY - TREASURE 17 SOUTH 7TH ST., ROOM 1 ALLENTOWN PA 18101
LEHIGH COUNTY AUTHORITY                 PO BOX 3758 ALLENTOWN PA 18106
LEHIGH COUNTY BUREAU OF COLLECTIONS     455 WEST HAMILTON ST RM 130 ALLENTOWN PA 18101
LEHIGH COUNTY TREASURER                 17 SOUTH SEVENTH STREET ALLENTOWN PA 18101
LEHIGH TOWNSHIP                         EILEEN KOHN - TAX COLLEC P.O. BOX 942 GOULDSBORO PA 18424
LEHIGH TOWNSHIP MUNICIPAL AUTHORITY     1069 MUNICIPAL ROAD WALNUTPORT PA 18088
LEHIGH TOWNSHIP TAX COLLECTOR           MARY LOUISE TREXLER 255 CHERRYVILLE ROAD NORTHAMPTON PA 18067
LEHIGH TWP COUNTY BILL                  LEHIGH TWP - TAX COLLECT 333 SOUTH LEHIGH GORGE D WEATHERLY PA 18255
LEHIGHTON BORO BORO BIL                 LEHIGHTON BORO - TAX COL 171 SOUTH FOURTH STREET LEHIGHTON PA 18235
LEHIGHTON BOROUGH TAX COLLECTOR         171 S. 4TH STREET LEHIGHTON PA 18235
LEHIGHTON S.D./LEHIGHTON                LEHIGHTON AREA SD - COLL 171 SOUTH FOURTH STREET LEHIGHTON PA 18235
LEHIGHTON S.D./MAHONING                 LEHIGHTON AREA SD - COLL 471 STEWART CREEK ROAD LEHIGHTON PA 18235
LEHIGHTON SD /FRANKLIN T                LEHIGHTON AREA SD - COLL 1860 FAIRYLAND RD LEHIGHTON PA 18235
LEHIGHTON SD./EAST PENN                 LEHIGHTON AREA SD - COLL 12 RUPELL LANE ASHFIELD PA 18212
LEHMAN ABS MFR HSG CNTRCT SENIOR/SUBORD ASSET-BACKED CERTIF TRST SERIES 2001-B US BANK NATIONAL ASSOC AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
LEHMAN ABS MFR HSG CNTRCT TRST 2002-A   US BANK NATIONAL ASSOCIATION AS TRUSTEE US BANK NATIONAL ASSOC AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
LEHMAN BROTHERS HOLDING, INC.           WEIL, GOTSHAL & MANGES LLP DAVID J. LENDER; ALFREDO R. PEREZ 767 FIFTH AVENUE
                                        NEW YORK NY 10153
LEHMAN BROTHERS HOLDING, INC.           RICHARDS CARRINGTON LLC CHRISTOPHER P. CARRINGTON 1700 LINCOLN STREET, SUITE
                                        3400 DENVER CO 80203
LEHMAN BROTHERS HOLDING, INC.           LEVATOLAW, LLP STEPHEN D. WEISSKOPF 2029 CENTURY PARK EAST, STE 2910 LOS
                                        ANGELES CA 90067
LEHMAN TOWNSHIP                         LEHMAN TWP - TAX COLLECT 136 VAN WHY ROAD BUSHKILL PA 18324
LEHMAN TOWNSHIP                         PEGGY MOYER - TAX COLLEC POB 41 LEHMAN PA 18627
LEHMAN, MORGAN                          ADDRESS ON FILE
LEICESTER TOWN                          LEICESTER TOWN -TAX COLL 3 WASHBURN SQUARE LEICESTER MA 01524
LEICESTER TOWN                          LEICESTER TOWN - TAX COL 44 SCHOOL HOUSE ROAD LEICESTER VT 05733
LEICESTER TOWN                          LEICESTER TOWN - TAX COL PO BOX 197 LEICESTER NY 14481
LEICESTER VILLAGE                       LEICESTER VIL - COLLECTO PO BOX 203 LEICESTER NY 14481
LEIDERMAN SHELOMITH ALEXANDER &         SOMODEVILLA PLLC 2699 STIRLING ROAD SUITE C401 FORT LAUDERDALE FL 33312
LEIDY ARIZA &                           LEIDY & MIGUEL JIMINEZ 13005 SW 104TH TER MIAMI FL 33186
LEIDY TOWNSHIP                          CYNTHIA STAHLE - TAX COL 157 MACS LANE RENOVO PA 17764
LEIGH B PATTALOCHI                      COMPANY 1600 N KOLB RD 212 TUCSON AZ 85715
LEIGH D HART TRUSTEE                    PO BOX 646 TALLAHASSEE FL 32302-0646
LEIGH MANOR                             1030 CLIFTON AVE 205 CLIFTON NJ 07013
LEIGH PARKER ESTATE                     2791 CAMDEN ROAD CLEARWATER FL 33759
LEIGHTON TOWNSHIP                       LEIGHTON TOWNSHIP - TREA 4451 12TH STREET STE A WAYLAND MI 49316
LEIKER, TRAVIS                          ADDRESS ON FILE
LEISURE GLEN HOMEOWNERS ASSOCIATION     LUCIA ELSER 311 GLEN DRIVE RIDGE NY 11961
LEISURE KNOLL ASSOCIATION, INC.         710 WHISKEY ROAD RIDGE NY 11961
LEISURE KNOLL AT MANCHESTER ASSOCIATION 1 BUCKINGHAM DR. NO. MANCHESTER NJ 08759
LEISURE PROPERTIES                      SHIRLEY A. FINLEY P.O. BOX 127 STREETMAN TX 75859
LEISURE TOWNE ASSOCIATION, INC.         102 S. PLYMOUTH CT SOUTHAMPTON NJ 08088


Epiq Corporate Restructuring, LLC                                                                   Page 725 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 751 of 1490
Claim Name                               Address Information
LEISURE VILLAGE ASSOCIATION              19 BUCKINGHAM DRIVE LAKEWOOD NJ 08701
LEISURE VILLAGE ASSOCIATION, INC.        402 BRIDGEWATER DRIVE RIDGE NY 11961
LEISURE VILLAGE CONDOMINIUMS             2075 CAREFREE LANE FLORISSANT MO 63033
LEISURE VILLAGE EAST ASSOCIATION, INC.   ONE DUMBARTON DR LAKEWOOD NJ 08701
LEISURE VILLAGE WEST ASSOCIATION         959 BUCKINGHAM DRIVE MANCHESTER NJ 08759
LEISURE WORLD COMMUNITY ASSOCIATION      908 S POWER RD MESA AZ 85206
LEISUREVILLE COMMUNITY ASSOCIATION,      2921 W. GOLF BLVD. POMPANO BEACH FL 33064
INC.
LEITCHFIELD CITY                         CITY OF LEITCHFIELD - CL PO BOX 398 LEITCHFIELD KY 42755
LEITHER, MARGARET                        ADDRESS ON FILE
LEITHER, STEVEN                          ADDRESS ON FILE
LEKISHVILI, NATALIE                      ADDRESS ON FILE
LELAND COURT CONDOMINIUMS                3944 BARDSTOWN ROAD C/O KENTUCKY REALTY CORP LOUISVILLE KY 40218
LELAND E WEGENER JR                      586 W. N. UNION ROAD AUBURN MI 48611
LELAND MANAGEMENT INC.                   6972 LAKE GLORIA BLVD ORLANDO FL 32809
LELAND PACIFIC INC                       1130 E 25TH STREET SIGNAL HILL CA 90755
LELAND TOWNSHIP                          LELAND TOWNSHIP - TREASU PO BOX 347 LAKE LEELANAU MI 49653
LELO, JOSHUA                             ADDRESS ON FILE
LEMASTER, LEEANNE                        ADDRESS ON FILE
LEMBERG, JEFF                            ADDRESS ON FILE
LEMBKE, RENEE                            ADDRESS ON FILE
LEMEN, JAMES                             ADDRESS ON FILE
LEMER A CONDOMINIUM                      P O BOX 364 GIG HARBOR WA 98335
LEMHI COUNTY                             LEMHI COUNTY - TREASURER 206 COURTHOUSE DRIVE SALMON ID 83467
LEMON MOHLER INS AGENCY                  11240 HWY 49 N STE D GULFPORT MS 39503
LEMON MOHLER INS AGENCY                  806 WASHINGTON AVE OCEAN SPRINGS MS 39564
LEMON, BENJAMIN                          ADDRESS ON FILE
LEMONADE INS CO                          5 CROSBY ST 3RD FL NEW YORK NY 10013
LEMONWEIR TOWN                           LEMONWEIR TWN TREASURER N3935 19TH AVE MAUSTON WI 53948
LEMOS GARCIA, LEIDY                      ADDRESS ON FILE
LEMOYNE BORO                             FAITH NICOLA - TAX COLLE 510 HERMAN AVE LEMOYNE PA 17043
LEMPSTER TOWN                            LEMPSTER TOWN - TAX COLL PO BOX 33, 856 US RTE 10 LEMPSTER NH 03605
LEMUS, ARTURO                            ADDRESS ON FILE
LEMUS, NIDIA                             ADDRESS ON FILE
LENA VILLAGE                             LEN VLG TREASURER 117 E MAIN ST LENA WI 54139
LENARD LEROY BOLDEN                      2324 DYERS OAK PLANO TX 75076
LENASEN, ANNELIE                         ADDRESS ON FILE
LENAWEE COUNTY TREASURER                 301 N MAIN ST ADRIAN MI 49221
LENDER LIVE DOCUMENT SERVICES            27398 VIA INDUSTRIA TEMECULA CA 92590-3699
LENDER PLACED INSURECO                   CHASE LB 972442 14800 FRYE RD FORT WORTH TX 76155
LENDING TREE, LLC                        ATTN: GENERAL COUNSEL 11115 RUSHMORE DRIVE CHARLOTTE NC 28277
LENDINGQB                                1600 SUNFLOWER AVE STE 200 COSTA MESA CA 92626
LENGES, MATTHEW                          ADDRESS ON FILE
LENNON VILLAGE                           LENNON VILLAGE - TREASUR 11904 LENNON RD - BOX 34 LENNON MI 48449
LENNON VILLAGE                           LENNON VILLAGE - TREASUR PO BOX 349 LENNON MI 48449
LENNON, CHANDA                           ADDRESS ON FILE
LENNOX INS                               100 TRADECENTER G700 WOBURN MA 01801
LENNOX WILLIAMS AND                      CLAUDIA WILLIAMS PO BOX 329 DUNDEE FL 33838
LENNOX, CONSUELO                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 726 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 752 of 1490
Claim Name                             Address Information
LENOIR CITY                            LENOIR CITY - TREASURER PO BOX 958 LENOIR NC 28645
LENOIR CITY                            LENOIR CITY-TAX COLLECTO 530 HWY 321 N - SUITE 10 LENOIR CITY TN 37771
LENOIR COUNTY TAX DEPARTMENT           101 NORTH QUEEN ST KINSTON NC 28501
LENOX MUTUAL INS ASSOC                 PO BOX 38 NORWAY IA 53318
LENOX TOWN                             LENOX TOWN - TAX COLLECT 6 WALKER ST LENOX MA 01240
LENOX TOWN                             LENOX TOWN - TAX COLLECT 205 S PETERBORO ST CANASTOTA NY 13032
LENOX TOWNSHIP                         CHRISTINE HENKE-TAX COLL 6660 STATE ROUTE 92 KINGSLEY PA 18826
LENOX TOWNSHIP                         LENOX TOWNSHIP - TREASUR 63775 GRATIOT LENOX MI 48050
LENROOT TOWN                           LENROOT TWN TREASURER 12215 N US HWY 63N HAYWARD WI 54843
LENSING BRO INC.                       LENSING BRO. INC. P.O. BOX 73 SUBIACO AR 72865
LENTZ, JOHN                            ADDRESS ON FILE
LENVILLE MILLS &                       KENNETH & SARAH HAUSER 123 N B ST FORT SMITH AR 72904
LENZ CONTRACTORS INC                   18471 SECOND ST BRACKEN TX 78266
LENZMEIER, THOMAS                      ADDRESS ON FILE
LEO FENSTER AGENCY                     1503 AVENUE J BROOKLYN NY 11230
LEO J. BLACKWELL, SR.                  1110 N. AUGUSTA AVENUE BALTIMORE MD 21229
LEO MUNCRIEF CONST CO                  19917 COLLEGE AV MODESTO CA 95350
LEODORI & VOORHEES, P.C.               61 UNION STREET SECOND FLOOR MEDFORD NJ 08055
LEOLA TOWN                             LEOLA TWN TREASURER PO BOX 217 PLAINSFIELD WI 54966
LEOMINSTER CITY                        LEOMINSTER CITY -TAX COL 25 WEST STREET LEOMINSTER MA 01453
LEOMINSTER WATER/SEWER                 LEOMINSTER CITY TAX COLL 25 WEST STREET LEOMINSTER MA 01453
LEON COLLINS PUBLIC                    ADJUSTER SERVICES 49 MIDWOOD RD BRANFORD CT 06405
LEON CONTRACTING                       DWAYNE PITTMAN JONES 15838 STEEL DETROIT MI 48227
LEON COSGROVE LLC                      255 ALHAMBRA CIRCLE SUITE 800 CORAL GABLES FL 33134
LEON COUNTY                            LEON COUNTY - TAX COLLEC P O BOX 37 CENTERVILLE TX 75833
LEON COUNTY CLERK OF COURT             301 S MONROE ST 100 TALLAHASSEE FL 32301-1861
LEON COUNTY TAX COLLECTOR              1276 METROPOLITAN BLVD STE 102 TALLAHASSEE FL 32312
LEON ISD                               LEON ISD - TAX COLLECTOR 12168 HIGHWAY 79W JEWETT TX 75846
LEON MTL                               118 N 4TH ST CANNON FALLS MN 55009
LEON MTL FIRE INS CO                   P O BOX 98 CANNON FALLS MN 55009
LEON RODRIGUEZ &                       KRISTEN RODRIGUEZ 6852 HOMAN CT CHINO CA 91710
LEON SANON & JOANNE                    SANON 1550 NE 138TH ST NORTH MIAMI FL 33161
LEON T. THOMPSON                       1658 HWY 75 N L P. O. BOX 302 HUNTSVILLE TX 77342
LEON, IVONNE                           ADDRESS ON FILE
LEON, ROBERT                           ADDRESS ON FILE
LEONALL F MITCHELL JR                  40 WASHINGTON ST BREWER ME 04412
LEONARD ADAMS COMPANY                  5201 SW WESTGATE DRIVE SUITE 300 PORTLAND OR 97221
LEONARD APPRAISALS                     6565 S 231ST W VIOLA KS 67149
LEONARD H GILBERT &                    ADDRESS ON FILE
LEONARD INS AGENCY                     683 MAIN ST B OSTERVILLE MA 02655
LEONARD INS. AGENCY INC                11899 PLAZA DR MURRELLS INLET SC 29576
LEONARD LYONS                          ADAM T. SHERWIN THE SHERWIN LAW FIRM 5 MIDDLESEX AVENUE, SUITE 400 SOMERVILLE
                                       MA 02145
LEONARD RYDEN BURR REAL ESTATE         ATTN: JAMES WILLIAMSON 201 S. STRATFORD ROAD 200 WINSTON-SALEM NC 27103
LEONARD TAYLOR APPRAISALS INC          150 JAMES WAY ADVANCE NC 27006
LEONARD YOUNG &                        SUSANNE YOUNG 1153 WHIRLAWAY LN MONROE GA 30655
LEONARD, KEVIN                         ADDRESS ON FILE
LEONARDI, LYNDA                        ADDRESS ON FILE
LEONARDTOWN TOWN                       LEONARDTOWN TOWN - COLLE PO BOX 1751 LEONARDTOWN MD 20650



Epiq Corporate Restructuring, LLC                                                                   Page 727 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 753 of 1490
Claim Name                             Address Information
LEONARDTOWN TOWN /SEMIAN               LEONARDTOWN TOWN - COLLE PO BOX 1751 LEONARDTOWN MD 20650
LEONE KNIPP INS GRP LLC                651 NE WOODS CHAPEL ROAD SUITE 101 LEES SUMMIT MO 64064
LEONEL A. PORTILLO                     LEONEL A PORTILLO 44860 RAYSACK AVENUE LANCASTER CA 93535
LEONHARD, MICHAEL                      ADDRESS ON FILE
LEONI TOWNSHIP                         913 FIFTH STREET MICHIGAN CENTER MI 49254
LEONIA BORO                            LEONIA BORO - TAX COLLEC 312 BROAD AVENUE LEONIA NJ 07605
LEONIDAS TOWNSHIP                      LEONIDAS TOWNSHIP - TREA 53453 S FULTON RD BOX 11 LEONIDAS MI 49066
LEONS ELECTRIC & PLUMBING INC          SHERRY BUBELA P.O. BOX 190 719 UPTON AVENUE SCHULENBURG TX 78956
LEOPOLD & ASSOCIATES                   PLLC 80 BUSINESS PARK DR 110 ARMONK NY 10504
LERETA LLC                             1123 PARK VIEW DRIVE COVINA CA 91724
LERETA, LLC                            ATTN: JAMES R. THORNTON 1123 PARK VIEW DRIVE COVINA CA 91724
LERETA, LLC                            ATTN: JAMES R. THORNTON, PRESIDENT 11115 RUSHMORE DRIVE COVINA CA 91773
LERNER SAMPSON                         AND ROTHFUSS 120 E FOURTH ST CINCINNATI OH 45202
LERNER, SAMPSON & ROTHFUSS             RICHARD M. ROTHFUSS P. O. BOX 5480 CINCINNATI OH 45201-5480
LEROY CHANEY                           THOMPSON, THOMPSON & WINTERS (STEPHEN K. WINTERS) PO BOX 132 BUTLER AL 36904
LEROY CS (CMBD TNS)                    LEROY CS - TAX COLLECTOR 220 LIBERTY ST WARSAW NY 14569
LEROY M. FYKES, ESQ.                   6665- 13TH ST. NW WASHINGTON DC 20012
LEROY MCDUFFIE &                       FIVE STAR CLAIMS ADJUST 1745 SUFFOLK CT ROCKLEDGE FL 32955
LEROY SURVEYORS & ENGINEERS, INC       P O BOX 740 PUYALLUP WA 98371
LEROY TOWN                             LEROY TOWN - TAX COLLECT 48 MAIN ST LE ROY NY 14482
LEROY TOWN                             LEROY TWN TREASURER N10765 COUNTY ROAD YY LORMIRA WI 53048
LEROY TOWNSHIP                         LEROY TWP - TAX COLLECTO 7104 SOUTHSIDE ROAD CANTON PA 17724
LEROY TOWNSHIP                         LEROY TOWNSHIP - TREASUR 1685 N M-52 WEBBERVILLE MI 48892
LEROY TOWNSHIP                         LEROY TOWNSHIP - TREASUR 8156 4 MILE RD EAST LE ROY MI 49051
LEROY TOWNSHIP                         LEROY TOWNSHIP - TREASUR PO BOX 255 LEROY MI 49655
LEROY VILLAGE                          LEROY VILLAGE - CLERK 3 WEST MAIN STREET LEROY NY 14482
LEROY VILLAGE                          LEROY VILLAGE - TREASURE PO BOX 58 LEROY MI 49655
LEROY WILKERSON PLUMBING LLC           27 NW 4TH AVE DANIA BEACH FL 33004
LES C ELLARD JR INS AGY                418 E ST AUGUSTINE ST DEER PARK TX 77536
LES CHATEAUX TOWNHOMES ASSOCIATION     8038 BROADWAY SAN ANTONIO TX 78209
LES SAWYER INSURANCE INC               39 CALIFORNIA AVE 201 PLEASANTON CA 94566
LESA CAMPBELL &                        DEMETRIA CAMPBELL 801 INDIANA AVE FORT LAUDERDALE FL 33312
LESIA KINCAID                          HAMILTON, BURGESS, YOUNG & POLLARD, PLLC STEVEN R. BROADWATER, JR. RALPH C.
                                       YOUNG P.O. BOX 959 FAYETTEVILLE WV 25840
LESLIE AGENCY                          22315 7TH AVE S DES MOINES WA 98198
LESLIE ANNE DECICCO                    2595 LEAFWOOD DR CAMARILLO CA 93010
LESLIE CITY                            LESLIE CITY-TAX COLLECTO PO BOX 278 LESLIE GA 31764
LESLIE CITY                            LESLIE CITY - TREASURER 106 E BELLEVUE ST. - BOX LESLIE MI 49251
LESLIE COUNTY CLERK                    P.O. BOX 916 HYDEN KY 41749-0916
LESLIE G STEPHENSON INS                3859 WHITE PLAINS RD BRONX NY 10467
LESLIE GRIMM                           LUIS AYON AYON LAW 8716 SPANISH RIDGE AVENUE SUITE 115 LAS VEGAS NV 89148
LESLIE HEWITT &                        JOHN HEWITT 24015 AMPHORA PL VALENCIA CA 91354
LESLIE M CONKLIN ESQUIRE               1433 S FT HARRISON AVE STE B CLEARWATER FL 33756
LESLIE TOMBRELLA INS                   401-C W. FM 517 DICKINGSON TX 77539
LESLIE TOWNSHIP                        ADDRESS ON FILE
LESNAR, COLLEEN                        ADDRESS ON FILE
LESSARD, COLLEEN                       ADDRESS ON FILE
LESTER R BUZBEE III                    ADDRESS ON FILE
LESTER WALTER, INC                     117 ROYAL LAKE DR. PONTE VEDRA FL 32081



Epiq Corporate Restructuring, LLC                                                                   Page 728 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 754 of 1490
Claim Name                             Address Information
LESTINE JOHNSON                        ADDRESS ON FILE
LESTING INC                            127-16 LIBERTY AVENUE RICHMOND HILL NY 11419
LESZCYNSKI, ROBERTA                    ADDRESS ON FILE
LET JOHN DO IT GENERAL CONTRACTING     DANIEL J LAPOINTE PO BOX 4250 MIDDLETOWN NJ 07748
LETALI LLC                             56708 E PRENTICE PLACE STRADBURG CO 80136
LETCHER COUNTY                         LETCHER COUNTY - SHERIFF 6 BROADWAY ST WHITESBURG KY 41858
LETCHWORTH CS (COMBINED                LETCHWORTH CS, TAX COLLE 118 E SENECA ST.C/0 TOMP ITHACA NY 14850
LETHLEAN, JAMES                        ADDRESS ON FILE
LETICA V SALMON-FARMERS                1454 PAREDES LINES RD SUITE A BROWNSVILLE TX 78521
LETICIA MEJIA DBA BROTHERS ROOFING     2160 US HWY 190 E HUNTSVILLE TX 77340
LETSON FARMS HOA                       2700 HIGHWAY 280 STE 425 BIRMINGHAM AL 35223
LETTE INS AGENCY                       145 BOCA CHICA BLVD BROWNSVILLE TX 78520
LETTERKENNY TOWNSHIP                   LETTERKENNY TWP - COLLEC 10352 MOUNTAIN RD UPPER STRASBURG PA 17265
LEU & OKUDA - LESTER LEU               LESTER LEU 222 MERCHANT STREET THE MERCHANT HOUSE, MAIN FLR. HONOLULU HI
                                       96813-2922
LEUZZI BROTHERS INC.                   (DOMINICK LEUZZI III PRESIDENT) 1215 S 11TH ST. PHILADELPHIA PA 19147-5031
LEVAGE, MICHELLE                       ADDRESS ON FILE
LEVAN, KERRY                           ADDRESS ON FILE
LEVANG, KRISTIN                        ADDRESS ON FILE
LEVANT TOWN                            LEVANT TOWN - TAX COLLEC 691 TOWN HOUSE ROAD LEVANT ME 04456
LEVAR SMITH &                          TASHANNA SMITH 53 NARCISSUS LN LEVITTOWN PA 19054
LEVEILLE, KEVIN                        ADDRESS ON FILE
LEVEL 1 GENERAL CONSTRUCTION LLC       4111 HWY 377 S. SUITE 1 AUBREY TX 76227
LEVEL 3 COMMUNICATIONS LLC             ATTN: GENERAL COUNSEL 1025 ELDORADO BLVD. BROOMFIELD CO 80021
LEVEL 3 COMMUNICATIONS LLC             PO BOX 910182 DENVER CO 80291-0182
LEVEL CREEK CONSTRUCTION SERVICES      ANDREW MASON 2698 BRICKTON NORTH DRIVE BUFORD GA 30518
LEVEL LINE CONSTRUCTION LLC            3629 GREENLEAF ROAD BARTLETT TN 38135
LEVEL PROPERTY MANAGEMENT, LLC         8966 SPANISH RIDGE AVENUE SUITE 100 LAS VEGAS NV 89148
LEVENGOOD, WILLIAM                     ADDRESS ON FILE
LEVERETT TOWN                          LEVERETT TOWN - TAX COLL 9 MONTAGUE ROAD LEVERETT MA 01054
LEVERETTE, JARVIS                      ADDRESS ON FILE
LEVERING APPRAISAL GROUP INC           153 COOPERS DR NEWARK DE 19702
LEVI, TIFFANI                          ADDRESS ON FILE
LEVINE LAW GROUP                       3300 PGA BOULEVARD SUITE 430 PALM BEACH GARDENS FL 33410
LEVY COUNTY                            LEVY COUNTY-TAX COLLECTO PO DRAWER 70 BRONSON FL 32621
LEVY COUNTY TAX COLLECTOR              355 S COURT ST RM 202 - PO DRAWER 7 BRONSON FL 32621
LEVY, ALYSON                           ADDRESS ON FILE
LEVY, SHAYLA                           ADDRESS ON FILE
LEWANDOWSKI, HEATHER                   ADDRESS ON FILE
LEWAYLYN LLC                           1308 EMERALD DR NILES MI 49120
LEWES CITY                             LEWES TOWN - TAX COLLEC P O BOX 227 LEWES DE 19958
LEWIS & ANGIE GARLAND                  13319 CARTERS WAY PL CHESTERFIELD VA 23838
LEWIS AND SONS                         DANIEL LEWIS 267 LEWIS CR., P.O. BOX 140 VAN ALSTYNE TX 75495
LEWIS APPRAISAL COMPANY                903 MORNINGSIDE DR WAYCROSS GA 31501
LEWIS CLARK COUNTY                     LEWIS & CLARK COUNTY TRE 316 NORTH PARK, ROOM 11 HELENA MT 59623
LEWIS CNTY MTL                         P O BOX 37 LEWISTOWN MO 63452
LEWIS COUNTY                           LEWIS COUNTY-TRUSTEE 110 N PARK ST - ROOM 101 HOHENWALD TN 38462
LEWIS COUNTY                           LEWIS COUNTY - SHERIFF 112 2ND ST 102 VANCEBURG KY 41179
LEWIS COUNTY                           LEWIS COUNTY - COLLECTOR 100 E. LAFAYETTE MONTICELLO MO 63457



Epiq Corporate Restructuring, LLC                                                                   Page 729 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 755 of 1490
Claim Name                             Address Information
LEWIS COUNTY                           LEWIS COUNTY - TREASURER 510 OAK STREET, ROOM 4 NEZ PERCE ID 83543
LEWIS COUNTY                           LEWIS COUNTY - TREASURER PO BOX 509 CHEHALIS WA 98532
LEWIS COUNTY SHERIFF                   LEWIS COUNTY - SHERIFF 110 CENTER AVE WESTON WV 26452
LEWIS COUNTY STATE AUDITOR             COUNTY COLLECTIONS DIVISION 1900 KANAWHA BLVD E BLDG 1 RM W118 CHARLESTON WV
                                       25305
LEWIS COUNTY TREASURER                 LEWIS COUNTY COURT HOUSE LOWVILLE NY 13367
LEWIS COUNTY TREASURER                 351 NW NORTH ST CHEHALIS WA 98532-1900
LEWIS HAGENLOCK                        7137 W CANBERRA ST GREELEY CO 80634
LEWIS HEATING & COOLING, INC           WILLIAM LEWIS PO BOX 448 MULLINS SC 29574
LEWIS PAINT AND FLOORING COMPANY       DAVID LEWIS 215 MISSISSIPPI AVENUE GRENADA MS 38901
LEWIS ROCA ROTHGERBER CHRISTIE LLP     201 E. WASHINGTON ST. SUITE 1200 PHOENIX AZ 85004
LEWIS ROOFING & CONST                  GROUP 1462 JORDON RD HUNSTVILLE AL 35811
LEWIS ROOFING AND CONSTRUCTION LLC     8730 E 43RD STREET TULSA OK 74145
LEWIS STRAND INC.                      600 WEST 9TH STREET CHESTER PA 19013
LEWIS TERRANO                          30 JEROME ST SMITHTOWN NY 11787
LEWIS TOWN                             LEWIS TOWN - TAX COLLECT PO BOX 532 ATTN CATHY RO LEWIS NY 12950
LEWIS TOWNSHIP                         LEWIS TWP - TAX COLLECTO POB 21/68 LIBERTY STREET TROUT RUN PA 17771
LEWIS TOWNSHIP                         LEWIS TWP - TAX COLLECTO 103 SOUTH SECOND ST LEWISBURG PA 17837
LEWIS W BARNHART ROOFING               4430 PHILODENDRON CT. MELBOURNE FL 32934
LEWIS WALKER CONSTRUCTION CO INC.      LEWIS L. WALKER 3951 VICTORIA DRIVE THEODORE AL 36582
LEWIS, AYANNA                          ADDRESS ON FILE
LEWIS, BRITTNI                         ADDRESS ON FILE
LEWIS, CHRISTOPHER                     ADDRESS ON FILE
LEWIS, CORY                            ADDRESS ON FILE
LEWIS, DANA                            ADDRESS ON FILE
LEWIS, DAWN                            ADDRESS ON FILE
LEWIS, DEIRDRE                         ADDRESS ON FILE
LEWIS, EBONY                           ADDRESS ON FILE
LEWIS, GENE                            ADDRESS ON FILE
LEWIS, JAMES                           ADDRESS ON FILE
LEWIS, JOHN                            ADDRESS ON FILE
LEWIS, JUNE                            ADDRESS ON FILE
LEWIS, KATRINA                         ADDRESS ON FILE
LEWIS, LASHONDA                        ADDRESS ON FILE
LEWIS, LESLEY                          ADDRESS ON FILE
LEWIS, LORAINE                         ADDRESS ON FILE
LEWIS, MICHAEL                         ADDRESS ON FILE
LEWIS, MICHAEL                         ADDRESS ON FILE
LEWIS, NICOLE                          ADDRESS ON FILE
LEWIS, ROBYN                           ADDRESS ON FILE
LEWIS, SHEREE                          ADDRESS ON FILE
LEWIS, TIMOTHY                         ADDRESS ON FILE
LEWIS, TONIA                           ADDRESS ON FILE
LEWISBERRY BORO                        DEBRA S. POPP - TAX COLL 1909 OLD TRAIL RD ETTERS PA 17319
LEWISBORO SCHOOLS                      LEWISBORO SCH - COLLECTO 11 MAIN STREET SOUTH SALEM NY 10590
LEWISBORO TOWN                         LEWISBORO TN - TAX RECEI 11 MAIN ST SOUTH SALEM NY 10590
LEWISBURG AREA JOINT SEWER AUTHORITY   PO BOX 305 LEWISBURG PA 17837
LEWISBURG AREA SCHOOL DISTRICT         1951 WASHINGTON AVE DEPT CO LEWISBURG PA 17837
LEWISBURG BORO                         LEWISBURG BORO - TAX COL 110 S 2ND ST LEWISBURG PA 17837



Epiq Corporate Restructuring, LLC                                                                   Page 730 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 756 of 1490
Claim Name                              Address Information
LEWISBURG BORO S.D./LEWI                LEWISBURG SD - TAX COLLE 110 S. 2ND ST. LEWISBURG PA 17837
LEWISBURG CITY                          LEWISBURG CITY-TAX COLLE 131 E CHURCH ST - ADMIN LEWISBURG TN 37091
LEWISBURG CITY                          CITY OF LEWISBURG - CLER P O BOX 239 LEWISBURG KY 42256
LEWISBURG S.D./EAST BUFF                LEWISBURG SD - TAX COLLE 308 S. 18TH ST. LEWISBURG PA 17837
LEWISBURG S.D./KELLY TWP                LEWISBURG SD - TAX COLLE 55 SOUTH 3RD ST. WEST MILTON PA 17886
LEWISBURG S.D./UNION TWP                WENDY YODER - TAX COLLEC P.O. BOX 194 WINFIELD PA 17889
LEWISPORT CITY                          CITY OF LEWISPORT - CLER P O BOX 22 LEWISPORT KY 42351
LEWISTON CITY                           LEWISTON CITY - TAX COLL 27 PINE STREET LEWISTON ME 04240
LEWISTON ORCHARDS IRRIGATION DISTRICT   1520 POWERS AVE - DOMESTIC WATER BILL LEWISTON IN 83501-5838
LEWISTON TOWN                           LEWISTON TOWN - TAX COLL 1375 RIDGE RD LEWISTON NY 14092
LEWISTON TOWN                           LEWISTON TWN TREASURER PO BOX 555 WISCONSIN DELLS WI 53965
LEWISTON VILLAGE                        LEWISTON VILLAGE - CLERK P.O. BOX 325 LEWISTON NY 14092
LEWISTON-PORTER C S (CM                 LEWISTON-PORTER C S -COL P.O.BOX 324 LEWISTON NY 14092
LEWISTOWN BORO                          LEWISTOWN BORO - TAX COL 2 E THIRD ST - MUNI BLDG LEWISTOWN PA 17044
LEWISTOWN SEAMLESS GUTTERS              SCOT MAXWELL 410 A STREET LEWISTOWN MT 59457
LEXINGTON APPRAISAL FIRM                271 W SHORT ST STE 308 LEXINGTON KY 40507
LEXINGTON CITY                          LEXINGTON CITY - TREASUR 300 E WASHINGTON STREET LEXINGTON VA 24450
LEXINGTON CITY                          LEXINGTON CITY-TAX COLLE PO BOX 1699 LEXINGTON TN 38351
LEXINGTON COMMONS COACH                 HOUSES CONDO ASSOC. C/O ROWELL INC. 2587 MILLENNIUM DR. STE H ELGIN IL 60124
LEXINGTON COMMONS CONDO                 OWNERS ASSOC. INC. 52 CONCORD DRIVE P.O. BOX 1433 FOND DU LAC WI 54935
LEXINGTON COUNTY                        LEXINGTON COUNTY - TREAS 212 S LAKE DRSTE 101 LEXINGTON SC 29072
LEXINGTON COUNTY / MOBIL                LEXINGTON COUNTY - TREAS 212 S LAKE DRSTE 101 LEXINGTON SC 29072
LEXINGTON COUNTY DELINQUENT TAX         OFFICE 212 S LAKE DR LEXINGTON SC 29072
LEXINGTON COUNTY TREASURER              212 SOUTH LAKE DRIVE STE 102 LEXINGTON SC 29072
LEXINGTON COUNTY TREASURER              212 SOUTH LAKE DRIVE, SUITE 201 LEXINGTON SC 29072
LEXINGTON HILL HOA INC                  17A LEXINGTON HILL HARRIMAN NY 10926
LEXINGTON INSURANCE CO                  100 SUMMER ST BOSTON MA 02109
LEXINGTON INSURANCE CO                  MIAMI FL 99999
LEXINGTON PLACE CONDOMINIUM ASSOCIATION 24 LEXINGTON CT HUDSON NH 03051
LEXINGTON PROPERTY DEVELOPMENT          352 SHORELINE DR COLUMBIA SC 29212
LEXINGTON TOWN                          LEXINGTON TOWN- TAX COLL 1625 MASSACHUSETTS AVENU LEXINGTON MA 02420
LEXINGTON TOWN                          LEXINGTON TOWN - TAX COL P.O. BOX 30 LEXINGTON NY 12452
LEXINGTON VILLAGE                       LEXINGTON TOWNSHIP TREAS 7227 HURON AVE STE 200 LEXINGTON MI 48450
LEXINGTON VILLAGE CONDO                 PO BOX 1042 BRATTLEBORO VT 05302-1042
LEXINGTON-FAYETTE URBAN                 COUNTY GOVERNMENT 200 E MAIN ST LEXINGTON KY 40507
LEXINGTON-FAYETTE URBAN CNTY. GOV'T     200 EAST MAIN STREET LEXINGTON KY 40507
LEXINGTON-FAYETTE URBAN CNTY. GOV'T     DIVISION OF REVENUE 218 EAST MAIN STREET LEXINGTON KY 40507
LEXINGTON-FAYETTE URBAN COUNTY GOVT     DIVISION OF REVENUE P.O. BOX 14058 LEXINGTON KY 40512
LEXIS NEXIS RISK SOLUTIONS              ATTN: ANGELA TRICHE 1000 ALDERMAN SDRIVE ALPHARETTA GA 30005
LEXIS NEXIS RISK SOLUTIONS              28330 NETWORK PLACE CHICAGO IL 60673-1283
LEXISNEXIS                              ATTN: CHIEF LEGAL OFFICER 9443 SPRINGBORO PIKE MIAMISBURG OH 45342
LEXISNEXIS RISK DATA                    RETRIEVAL SERVICES, LLC ATTN: GENERAL COUNSEL 1100 ALDERMAN DRIVE ALPHARETTA
                                        GA 30005
LEXISNEXIS RISK MANAGEMENT, INC.        ATTN: LEGAL DEPARTMENT 6601 PARK OF COMMERCE BOULEVARD BOCA RATON FL 33487
LEXISNEXIS RISK SOL&DATA 60704935       28330 NETWORK PLACE CHICAGO IL 60673-1283
LEXISNEXIS RISK SOLUTIONS               BRIDGER INSIGHT XG ATTN: CHIEF LEGAL OFFICER 9443 SPRINGBORO PIKE MIAMISBURG
                                        OH 45342
LEXISNEXIS RISK SOLUTIONS BUREAU, LLC   ATTN: GENERAL COUNSEL 1100 ALDERMAN DRIVE ALPHARETTA GA 30005
LEXISNEXIS RISK SOLUTIONS FL, INC.      ATTN: GENERAL COUNSEL 1000 ALDERMAN DRIVE BUILDING H ALPHARETTA GA 30005



Epiq Corporate Restructuring, LLC                                                                    Page 731 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 757 of 1490
Claim Name                             Address Information
LEXISNEXIS RISK SOLUTIONS GA INC.      ATTN: GENERAL COUNSEL 6601 PARK OF COMMERCE BLVD. BOCA RATON FL 33487
LEXISNEXIS RISK SOLUTIONS, INC.        ATTN: GENERAL COUNSEL 1100 ALDERMAN DRIVE ALPHARETTA GA 30005
LEXISNEXIS VITALCHEK NETWORK INC       6 CADILLAC DRIVE, SUITE 400 BRENTWOOD TN 37027
LEXISNEXIS, A DIVISION OF RELX INC.    ATTN: CHIEF LEGAL OFFICER 9443 SPRINGBORO PIKE MIAMISBURG OH 45342
LEXISNEXIS-COURTLINK-RELX              28544 NETWORK PLACE CHICAGO IL 60673-1285
LEXX THE HANDYMAN SERVICES             RICHARD LUTHER 1417 DENT ST. GARLAND TX 75040
LEYDEN TOWN                            LEYDEN TOWN - TAX COLLEC 16 WEST LEYDEN ROAD LEYDEN MA 01337
LEYDEN TOWN                            LEYDEN TOWN - TAX COLLEC 6442 BAILEY RD CONSTABLEVILLE NY 13325
LEYLA TABER                            MARC APPELBAUM KETINER LAW CORPORATION 2150 W WASHINGTON STREET SUITE 402 SAN
                                       DIEGO CA 92110
LEYONNE JEAN, ET AL.                   THE AJM LAW GROUP, P.A. ALIX J. MONTES CITI CENTRE 290 NW 165TH ST STE P800-B
                                       MIAMI FL 33169
LEZAOLA THOMPSON INS                   2761 PAWTUCKET AVE E PROVIDENCE RI 02914
LEZAOLA THOMPSON INS                   896 BROADWAY EAST PROVIDENCE RI 02914
LEZCANO INS                            18232 SW 147 AVE MIAMI FL 33187
LF COMSTOCK, INC                       14237 W. ILIFF AVE LAKEWOOD CO 80228
LG CONSTRUCTION                        2920 DICKSON ST WEST MEMPHIS AR 72301
LG CONSTRUCTION & REMODELING           471 E HUTCHINS PL SAN ANTONIO TX 78221
LG&E (L-VILLE GAS & ELEC               P.O. BOX 9001960 LOUISVILLE KY 40290
LG&E (LOUISVILLE GAS & ELECTRIC)       P.O. BOX 9001960 LOUISVILLE KY 40290-1960
LGA WORKS LLC                          1546 RUSTIC TRAIL ALLEN TX 75002
LHERISSON, JEFFREY                     ADDRESS ON FILE
LHP GROUP INC                          7737 NE 2 AVE MIAMI FL 33138
LHW CONTRACTORS LLC                    PO BOX 707 FRIENDSWOOD TX 77549
LI HOME IMPROVEMENT                    95 CALIFORNIA AVE BAY SHORE NY 11706
LIANRO METAL ROOFS, INC                PO BOX 1186 PALMER LAKE CO 80133
LIBARDI SERVICE AGENCY                 100 STEWART AVE HICKSVILLE NY 11801
LIBBY SOSINSKI-SOUILLIARD              455 COCHRAN RD PITTSBURGH PA 15228
LIBERMAN MANAGEMENT SERVICES INC       25 NORTHWEST POINT BLVD SUITE 330 ELK GROVE IL 60007
LIBERTY AMER INS                       1 BALA PLAZA STE W100 CYNWYD PA 19004
LIBERTY APPRAISALS OF THE PALOUSE      LLC 2418 SHELBY LANE MOSCOW ID 83843
LIBERTY BORO                           LIBERTY BORO - TAX COLLE 2816 E ST LIBERTY BORO PA 15133
LIBERTY BORO                           CO. TAX COLLECTION-LIBER 118 MAIN ST WELLSBORO PA 16901
LIBERTY BUILDERS OF TEXAS              L.B.O.T, INC. 301 S. SEGUIN ROAD CONVERSE TX 78109
LIBERTY CITY                           LIBERTY CITY - TAX COLLE P O BOX 127 LIBERTY KY 42539
LIBERTY CO                             21820 BURBANK BLVD 330 WOODLAND HILLS CA 91367
LIBERTY COMMONS CONDOMINIUM            33 LYMAN ST STE 210 WESTBOROUGH MA 01581
LIBERTY COUNTY                         LIBERTY CO-TAX COMMISSIO 100 S MAIN ST - SUITE 15 HINESVILLE GA 31313
LIBERTY COUNTY                         LIBERTY COUNTY-TAX COLLE PO BOX 400 BRISTOL FL 32321
LIBERTY COUNTY                         LIBERTY COUNTY - TREASUR PO BOX 685 CHESTER MT 59522
LIBERTY COUNTY                         LIBERTY COUNTY - TAX COL P O BOX 10288 LIBERTY TX 77575
LIBERTY COUNTY CLERK                   PO BOX 369 LIBERTY TX 77575
LIBERTY COUNTY DISTRICT CLERK          1923 SAM HOUSTON, ROOM 115 LIBERTY TX 77575
LIBERTY COUNTY TAX COLLECTOR           PO BOX 1810 LIBERTY TX 77575
LIBERTY COUNTY TAX COMMISSIONER        100 MAIN ST STE 1545 HINESVILLE GA 31313
LIBERTY CS (COMBINED TOW               LIBERTY CS(COMBINED)-COL 115 BUCKLEY STREET LIBERTY NY 12754
LIBERTY CSD                            PO BOX 2243 BUFFALO NY 14240-2243
LIBERTY FEDERAL SAVINGS & LOAN         401 NORTH HOWARD STREET BALTIMORE MD 21201
LIBERTY GROVE TOWN                     DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235



Epiq Corporate Restructuring, LLC                                                                 Page 732 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 758 of 1490
Claim Name                              Address Information
LIBERTY HOME EQUITY                     RICARDO CORONA CORONA LAW FIRM, P.A. 3899 NW 7 ST, SECOND FLOOR MIAMI FL 33126
LIBERTY HOME EQUITY SOLNS., INC., ET    SANDRA M. EMERSON; MATTHEW C. SWENSON RICHARD F. KOHN; JASON VAN HEMERT
AL.                                     EMERSON LAW FIRM 715 LAKE ST STE 420 OAK PARK IL 60301
LIBERTY HOME EQUITY SOLNS., INC., ET    R. DENNIS SMITH THE JOHN MARSHALL LAW SCHOOL PRO BONO 58076 315 S PLYMOUTH CT
AL.                                     CBA-800 CHICAGO IL 60604
LIBERTY INS                             6600 PLAZA DR 306 NEW ORLEANS LA 70127
LIBERTY INS ASSOCIATES                  INC 525 STATE ROUTE 33 MILLSTONE TWP NJ 08535
LIBERTY INSURANCE BRKAGE                125 E ELM ST SUITE 210 CONSHOHOCKEN PA 19428
LIBERTY LIFE ASSURANCE COMPANY          OF BOSTON 175 BERKELEY ST BOSTON MA 02116
LIBERTY LIFE INS CO                     2000 WADE HAMPTON BLVD GREENVILLE SC 29602
LIBERTY MEADOWS CONDOMINIUM ASSOC       2035 KENNEDY BLVD STE 201 NORTH BERGEN NJ 07047
LIBERTY MTL                             62 MAPLE AVE KEENE NH 03431
LIBERTY MTL                             1615 MURRAY CANYON RD300 SAN DIEGO CA 92108
LIBERTY MTL                             PO BOX 85834 SAN DIEGO CA 92186
LIBERTY MUT FLOOD INS                   PO BOX 846198 DALLAS TX 75284
LIBERTY MUTUAL                          P O BOX 2051 KEENE NH 03431
LIBERTY MUTUAL                          P O BOX 8400 DOVER NH 03821
LIBERTY MUTUAL                          P O BOX 7500 DOVER NH 03822
LIBERTY MUTUAL                          PO BOX 1605 NEW YORK NY 10116
LIBERTY MUTUAL                          P O BOX 970 MISHAWAKA IN 46546
LIBERTY MUTUAL FIRE INS                 P O BOX 58 STITZER WI 53825
LIBERTY MUTUAL FIRE INSURANCE COMPANY   175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL FLOOD                    13600 EDS DRIVE HERNDON VA 20171
LIBERTY MUTUAL GROUP                    100 LIBERTY WAY DOVER NH 03820
LIBERTY MUTUAL GROUP                    PO BOX 1605 REMITTANCE PROCESSING CENTER NEW YORK NY 10116
LIBERTY MUTUAL GROUP                    P.O. BOX 49130 CHARLOTTE NC 98277-9130
LIBERTY MUTUAL INS                      1140 WOODDRUFF RD 303 GREENVILLE SC 29607
LIBERTY MUTUAL INS AGY                  1000 AAA DR 150 HEATHROW FL 32746
LIBERTY MUTUAL INSURANCE                100 LIBERTY WAY DOVER NH 03820
LIBERTY MUTUAL INSURANCE                P.O BOX 8400 DOVER NH 03821
LIBERTY MUTUAL INSURANCE                701 ROUTE 73 S., STE 325 MARLTON NJ 08053
LIBERTY NORTHWEST INS                   P O BOX 5219 PORTLAND OR 97208
LIBERTY NW INS CORP                     P O BOX 2839 NEW YORK NY 10116
LIBERTY PIPELINE COMPANY                3355 NORTH HIGHWAY 162 LIBERTY UT 84310
LIBERTY REGIONAL WASTE DISTRICT         401 S ALBANY ST SELMA IN 47383
LIBERTY RESTORATION AND                 CONSTRUCTION LLC 534 LAURENCE DR HANOVER PA 17331
LIBERTY RESTORATION GROUP LLC           2454 E DEMPSTER ST STE 206 DES PLAINES IL 60016
LIBERTY RFG & SIDING INC                1901 N ROSELLE RD 800 SCHAUMBURG IL 60195
LIBERTY ROOFING COMPANY INC.            STEVEN D COONER 7271 GRELOT RD MOBILE AL 36695
LIBERTY ROOFING GROUP                   5151 SW 6 ST MIAMI FL 33131
LIBERTY SQUARE CONDO ASSOC              29250 W NINE MILE RD FARMINGTON HILLS MI 48336
LIBERTY TITLE & ESCROW                  JENNIFER VONFLATERN 1575 SOUTH COUNTY TRAIL EAST GREENWICH RI 02818
LIBERTY TOWN                            LIBERTY TOWN - TAX COLLE 7 WATER STREET LIBERTY ME 04949
LIBERTY TOWN                            LIBERTY TOWN-TAX COLLECT 120 NORTH MAIN ST LIBERTY NY 12754
LIBERTY TOWN                            LIBERTY TWN TREASURER 5014 TOMPKINS RD VALDERS WI 54245
LIBERTY TOWN                            LIBERTY TWN TREASURER W9976 ALLCAN RD. NEW LONDON WI 54961
LIBERTY TOWNSHIP                        LIBERTY TWP - COLLECTOR 349 MOUNTAIN LAKE ROAD GREAT MEADOWS NJ 07838
LIBERTY TOWNSHIP                        LIBERTY TWP - TAX COLLEC 293 EAST VALCOURT RD GROVE CITY PA 16127
LIBERTY TOWNSHIP                        LIBERTY TWP - TAX COLLEC 573 RAVEN RUN RD SAXTON PA 16678



Epiq Corporate Restructuring, LLC                                                                    Page 733 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 759 of 1490
Claim Name                              Address Information
LIBERTY TOWNSHIP                        LIBERTY TWP - TAX COLLEC 954 UPPER PORTAGE RD. PORT ALLEGANY PA 16743
LIBERTY TOWNSHIP                        LIBERTY TWP - TAX COLLEC BOX 95 BLANCHARD PA 16826
LIBERTY TOWNSHIP                        HOLLY AUTEN - TAX COLLEC 2998 MEXICO RD MILTON PA 17847
LIBERTY TOWNSHIP                        LIBERTY TWP - TAX COLLEC 1869 LOWER RHINEY CREEK HALLSTEAD PA 18822
LIBERTY TOWNSHIP                        LIBERTY TOWNSHIP - TREAS 101 W. LIBERTY RD CLARK LAKE MI 49234
LIBERTY TOWNSHIP                        LIBERTY TOWNSHIP 7141 US 131 N MANTON MI 49663
LIBERTY UTILITIES CORP                  75 REMITTANCE DR STE 1032 CHICAGO IL 60675-1032
LIBERTY VILLAGE                         LIBERTY VILLAGE-CLERK 167 NORTH MAIN STREET LIBERTY NY 12754
LIBERTY WATER COMPANY                   PO BOX 371852 PITTSBURGH PA 15250
LIBERTY WOODLANDS HOMEOWNERS            PO BOX 127 WINTHROP WA 98862
ASSOCIATION
LIBURD, JAMES                           ADDRESS ON FILE
LICENSED TO CHILL INC/CLIMATE CONTROL   3348 DRUSILLA LANE SUITE 7C BATON ROUGE LA 70809
LICKING                                 LICKING CITY - COLLECTOR P.O. BOX 89 LICKING MO 65542
LICKING COUNTY AUDITOR                  20 S SECOND STREET NEWARK OH 43055
LICKING COUNTY TITLE DEPARTMENT         877 E MAIN ST NEWARK OH 43055
LICKING COUNTY WATER AND SEWER          4455 WALNUT RD BUCKEYE LAKE OH 43008
LICKING CREEK TOWNSHIP                  LICKING CREEK TWP - COLL 6805 PLEASANT RIDGE RD HARRISONVILLE PA 17228
LICKING TOWNSHIP                        MENDY STEWART - TAX COLL 6720 ROUTE 58 EMLENTON PA 16373
LICON, KAYLA                            ADDRESS ON FILE
LIDDELL, JUSTIN                         ADDRESS ON FILE
LIDDIARD-FLY, KATHY                     ADDRESS ON FILE
LIEBERMAN MANAGEMENT SERVICES, INC.     25 NORTHWEST POINT BOULEVARD SUITE 330 ELK GROVE IL 60007
LIEBERMAN MGMT. SERVICES, INC.          C-O CARILLON NORTH HOA CARILLON NORTH HOA 2411 CAROLLON GRAYSLAKE IL 60030
LIEN ONE, INC.                          5499 N. FEDERAL HIGHWAY, SUITE N BOCA RATON FL 33487
LIEN SOLUTIONS LLC                      6505 WEST HIGHWAY 22 CRESTWOOD KY 40014
LIES CONSTRUCTION SERVICES LLC          110 1ST STREET SW APT 8 CROSBY MN 56441
LIEU, MUOI                              ADDRESS ON FILE
LIFESTYLE HOME IMPROVEMENT OKC, INC     6910 N BROADWAY EXTENSION OKLAHOMA CITY OK 73116
LIFESTYLE HOME IMPRVMT                  OKC INC 6910 N BROADWAY EXT OKLAHOMA CITY OK 73116
LIFETIME CONSTRUCTION & RESTORATION     21 CENTURY AVE SOUTH MAPLEWOOD MN 55116
INC.
LIFETIME ENCLOSURES INC.                5521 CHRONICLE COURT JACKSONVILLE FL 32256
LIFETIME EXTERIORS &                    GARY WITT & BUFFY WITT 5737 GLENSTONE DR HIGHLANDS RANCH CO 80130
LIFETIME FENCE AND ROOF                 772 E. MAIN ST. LEWISVILLE TX 75057
LIFETIME FLOORING                       23 COSTA DEL SOL DANA POINT CA 92629
LIFETIME OF LOUISIANA                   LLC 802 N LAKE ARTHUR AVE JENNINGS LA 70546
LIFETIME ROOFING                        890 WEST CENTER STREET 5 NORTH SALT LAKE UT 84054
LIFETIME ROOFING OF AMERICA INC.        2412 RICHLAND AVE SUITE 101 FARMERS BRANCH TX 75234
LIFEWAY INS                             2600 S LOOP W 475W HOUSTON TX 77054
LIFFERTH LAWSON APPRAISAL CO INC        765 E GORDON AVE LAYTON UT 84041
LIG INSURANCE COMPANY                   400 KELBY ST 15TH FLOOR FORT LEE NJ 07024
LIGGETT GENERAL CONTRACTING             ZACH LIGGETT 46 SURREY CIRCLE IOWA PARK TX 76367
LIGHTFOOT, CYNTHIA                      ADDRESS ON FILE
LIGHTHOUSE APPRAISAL                    171 NORTH ATLANTIC AVE APT 24 COCOA BEACH FL 32931
LIGHTHOUSE ENTERPRISES OF SW FLA INC    3531 VERONICA S SHOEMAKER BLVD FORT MYERS FL 33916
LIGHTHOUSE HOME & LAND                  SALES 1080 WESTMINISTER CIRCLE MACON GA 31220
LIGHTHOUSE INS GRP INC                  4808 BROADMOOR AVE SE GRAND RAPIDS MI 49512
LIGHTHOUSE PROP INS                     P O BOX 15666 WORCESTER MA 01605



Epiq Corporate Restructuring, LLC                                                                   Page 734 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg   Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 760 of 1490
Claim Name                               Address Information
LIGHTHOUSE PROP INS CO                   7785 66TH ST N PINELLAS PARK FL 33781
LIGHTHOUSE PROPERTY                      P O BOX 9122 MARLBOROUGH MA 01752
LIGHTHOUSE PROPERTY                      P O BOX 2150 PINELLAS PARK FL 33780
LIGHTHOUSE PROPERTY INS                  370 MAIN ST 5 WORCESTER MA 01608
LIGHTHOUSE PROPERTY INS                  P O BOX 3006 BIG FORK MT 59911
LIGHTHOUSE PROPERTY MANAGEMENT INC.      16 CHURCH ST OSPREY FL 34229
LIGHTHOUSE REALTY GROUP INC              967 W MCCLAIN AVENUE SCOTTSBURG IN 47170
LIGHTHOUSE RESTORATIONS                  INC 20550 S LAGRANGE RD FRANKFORT IL 60423
LIGHTNER, LAUREN                         ADDRESS ON FILE
LIGHTNING CONSTRUCTION AND DESIGN INC    6047 TAMPA AVE 303 TARZANA CA 91356
LIGHTNING ROD MTL INS CO                 1685 CLEVELAND RD WOOSTER OH 44691
LIGHTNING ROD MUTUAL                     P O BOX 36 WOOSTER OH 44691
LIGONIER BORO                            ROBIN A ROBERTS, TAX COL 120 E MAIN STATTN:ROBIN LIGONIER PA 15658
LIGONIER VALLEY SCHOOL D                 LIGONIER VALLEY SD - COL 336 DELAWARE AVENUE - DE OAKMONT PA 15139
LIGONIER VALLEY SCHOOL D                 KEYSTONE COLLECTIONS GRO 546 WENDEL RD. IRWIN PA 15642
LIGONIER VALLEY SCHOOL D                 LIGONIER VALLEY SD - COL 29 BEECHWOODRD LAUGHLINTOWN PA 15655
LIGONIER VALLEY SCHOOL D                 ROBIN A ROBERTS, TAX COL 120 E MAIN STATTN:ROBIN LIGONIER PA 15658
LIGONIER VALLEY SCHOOL D                 LIGONIER VALLEY SD - COL 196 OLD DISTILLERY RD STAHLSTOWN PA 15687
LIGONIER VALLEY SCHOOL D                 LIGONIER VALLEY SD - COL PO BOX 52 BOLIVAR PA 15923
LIGONIER VALLEY SCHOOL D                 LAURA HENDERSON-TAX COLL 205 BEAUFORT RD NEW FLORENCE PA 15944
LIGONIER VALLEY SCHOOL D                 LIGONIER VALLEY SD - COL 6894 ROUTE 711 SEWARD PA 15954
LILESVILLE CITY                          LILESVILLE CITY - COLLEC P O BOX 451 LILESVILLE NC 28091
LILLARD, MARTA                           ADDRESS ON FILE
LILLEY TOWNSHIP                          LILLEY TOWNSHIP - TREASU 1107 CHANNEL BITELY MI 49309
LILLIAN DUPLANTIS                        648 NW SALEM TER PORT SAINT LUCIE FL 34983
LILTON MANOR CONDO ASSOC., INC.          C/O OMMC 1 MADISON STREET EAST RUTHERFORD NJ 07073
LIMA TOWN                                LIMA TOWN - TAX COLLECTO 7329 EAST MAIN STREET LIMA NY 14485
LIMA TOWN                                LIMA TWN TREASURER PO BOX 225 WALDO WI 53093
LIMA TOWN                                ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
LIMA TOWN                                LIMA TWN TREASURER W3798 COUNTY ROAD B DURAND WI 54736
LIMA TOWNSHIP                            LIMA TOWNSHIP - TREASURE PO BOX 59 CHELSEA MI 48118
LIMA VILLAGE                             LIMA VILLAGE - CLERK 7329 E MAIN RD LIMA NY 14485
LIMBERG BUILDERS INC                     429 N 2ND ST TONICA IL 61370
LIMERICK TOWN                            LIMERICK TOWN - TAX COLL 55 WASHINGTON ST LIMERICK ME 04048
LIMERICK TOWNSHIP                        RYAN WALL - TAX COLLECTO P.O. BOX 460 ROYERSFORD PA 19468
LIMEROCK FIRE DISTRICT                   COLLECTOR 1085 GREAT RD LINCOLN RI 02865
LIMESTONE COUNTY                         LIMESTONE CO-REV COMMISS 100 S CLINTON ST - 1ST F ATHENS AL 35611
LIMESTONE COUNTY                         LIMESTONE COUNTY - COLLE P O BOX 539 GROESBECK TX 76642
LIMESTONE COUNTY CLERK                   PO BOX 350 GROESBECK TX 76642
LIMESTONE COUNTY TAX OFFICE              P.O. BOX 539 GROESBECK TX 76642
LIMESTONE TOWN                           LIMESTONE TOWN -TAX COLL 93 MAIN ST LIMESTONE ME 04750
LIMESTONE TOWNSHIP                       LIMESTONE TWP - TAX COLL 889 BEATTY RD STRATTANVILLE PA 16258
LIMESTONE TOWNSHIP                       TAX COLLECTION 48 WEST 3RD ST. WILLIAMSPORT PA 17701
LIMESTONE TOWNSHIP                       LIMESTONE TWP - TAX COLL 103 SOUTH SECOND ST LEWISBURG PA 17837
LIMESTONE TOWNSHIP                       ALICE LAIDACKER-TAX COLL 276 LAIDACKER RD MILTON PA 17847
LIMETREE CONDOMINIUM ASSOCIATION, INC.   10128 43RD DRIVE SOUTH BOYNTON BEACH FL 33436
LIMINGTON TOWN                           LIMINGTON TOWN - TAX COL 425 SOKOKIS AVENUE LIMINGTON ME 04049
LIMITLESS EXT & M&J                      WANIGREN 844 140TH LANE NW ANDOVER MN 55304
LIMITLESS EXT & REMOD                    844 140TH LN NW ANDOVER MN 55304



Epiq Corporate Restructuring, LLC                                                                    Page 735 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 761 of 1490
Claim Name                             Address Information
LIMITLESS EXTERIORS &                  JESSIE & EMILY WALSETH 894 140TH LN NW ANDOVER MN 55304
LIMITLESS RESTORATION, LLC             PETER T. DIMICHELE 1070 NORFOLK DRIVE LA PLATA MD 20646
LIMMER ROOFING, INC.                   P.O. BOX 1496 MILLS WY 82644
LIMONE JOSEPH                          LOAN LAWYERS, LLC SETH WIEDER 377 NORTH STATE ROAD 7, SUITE 202 PLANTATION FL
                                       33317
LIMOR BECK                             182 LEVINBERG LANE WAYNE NJ 07470
LIN, LORAINE                           ADDRESS ON FILE
LINCKLAEN TOWN                         LINCKLAEN TOWN- TAX COLL 568 UNION VALLEY RD PICTURE NY 13136
LINCOLN AT CENTURY                     VILLAGE CONDO, ASSOC. INC. 6300 PARK OF COMMERCE BLVD BOCA RATON FL 33487
LINCOLN BORO                           LINCOLN BORO - TAX COLLE 45 ABES WAY ELIZABETH PA 15037
LINCOLN CENTER MOBILEHOME PARK         9080 BLOOMFIELD AVE CYPRESS CA 90630
LINCOLN CITY FINANCE DEPARTMENT        801 SW HIGHWAY 101 LINCOLN CITY OR 97367
LINCOLN COUNTY                         LINCOLN COUNTY - TAX COL P O BOX 938 LINCOLNTON NC 28093
LINCOLN COUNTY                         LINCOLN CO-TAX COMMISSIO PO BOX 946 LINCOLNTON GA 30817
LINCOLN COUNTY                         LINCOLN COUNTY-TRUSTEE 112 MAIN AVE S - ROOM 10 FAYETTEVILLE TN 37334
LINCOLN COUNTY                         LINCOLN COUNTY-TAX COLLE 301 S FIRST ST ROOM 109 BROOKHAVEN MS 39601
LINCOLN COUNTY                         LINCOLN COUNTY - SHERIFF 104 N 2ND ST STANFORD KY 40484
LINCOLN COUNTY                         LINCOLN COUNTY - TREASUR PO BOX 79 IVANHOE MN 56142
LINCOLN COUNTY                         LINCOLN COUNTY - TREASUR 104 N MAIN STREET, SUITE CANTON SD 57013
LINCOLN COUNTY                         LINCOLN COUNTY - TREASUR 512 CALIFORNIA AVE LIBBY MT 59923
LINCOLN COUNTY                         LINCOLN COUNTY - COLLECT 201 MAIN ST TROY MO 63379
LINCOLN COUNTY                         PO BOX 273 TROY MO 63379
LINCOLN COUNTY                         LINCOLN COUNTY - TREASUR 116 E. LINCOLN AVE LINCOLN KS 67455
LINCOLN COUNTY                         LINCOLN COUNTY - TREASUR 301 N JEFFERS, RM 102 NORTH PLATTE NE 69101
LINCOLN COUNTY                         LINCOLN COUNTY - TAX COL 300 S DREW RM 102 STAR CITY AR 71667
LINCOLN COUNTY                         LINCOLN COUNTY - TAX COL 811 MANVEL AVE., STE 6 CHANDLER OK 74834
LINCOLN COUNTY                         LINCOLN COUNTY-TREASURER PO BOX 7 HUGO CO 80821
LINCOLN COUNTY                         LINCOLN COUNTY-TREASURER 925 SAGE AVE 102 KEMMERER WY 83101
LINCOLN COUNTY                         LINCOLN COUNTY - TREASUR 111 WEST B ST, SUITE T SHOSHONE ID 83352
LINCOLN COUNTY                         LINCOLN COUNTY-TREASURER PO BOX 970 CARRIZOZO NM 88301
LINCOLN COUNTY                         LINCOLN COUNTY - TREASUR PO BOX 416 PIOCHE NV 89043
LINCOLN COUNTY                         LINCOLN COUNTY - TAX COL 225 W OLIVE ST. RM 205 NEWPORT OR 97365
LINCOLN COUNTY                         LINCOLN COUNTY - TREASUR PO BOX 370 DAVENPORT WA 99122
LINCOLN COUNTY ASSESSOR                225 W OLIVE ST ROOM 207 NEWPORT OR 97365
LINCOLN COUNTY CHANCERY CLERK OF CO    PO BOX 555 BROOKHAVEN MS 39602-0555
LINCOLN COUNTY CIRCUIT CLERK           300 S DREW ST STAR CITY AR 71667
LINCOLN COUNTY COLLECTOR               201 MAIN ST TROY MO 63379
LINCOLN COUNTY IRRIGATIO               LINCOLN COUNTY-TREASURER 925 SAGE AVE KEMMERER WY 83101
LINCOLN COUNTY SHERIFF                 LINCOLN COUNTY - SHERIFF 8000 COURT ST HAMLIN WV 25523
LINCOLN COUNTY SHERIFF                 PO BOX 497 HAMLIN WV 25523
LINCOLN COUNTY SHERIFFS OFFICE         128 N MAIN ST CANTON SD 57013
LINCOLN COUNTY TAX COLLECTOR           225 W OLIVE STREET ROOM 205 NEWPORT OR 97365
LINCOLN COUNTY TAX COMMISSIONER        210 HUMPHREY ST LINCOLNTON GA 30817
LINCOLN COUNTY TAX OFFICE              P O BOX 938 LINCOLNTON NC 28093
LINCOLN COUNTY TREASURER               801 N SALES ST STE 204 MERRILL WI 54452
LINCOLN COUNTY TREASURER               512 CALIFORNIA AVE LIBBY MT 59923
LINCOLN COUNTY TREASURER               811 MANVEL SUITE 6 CHANDLER OK 74834
LINCOLN COUNTY TREASURER               PO BOX 970 CARRIZOZO NM 88301
LINCOLN ELECTRIC COMPANY               PO BOX 2986 OMAHA NE 68103-2986



Epiq Corporate Restructuring, LLC                                                                   Page 736 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 762 of 1490
Claim Name                            Address Information
LINCOLN GEN INS CO                    P O BOX 1549 DEPT B YORK PA 17405
LINCOLN INC                           14105 E NORTH POINT COURT WICHITA KS 67230
LINCOLN INS GROUP LLC                 1305 PENNSYLVANIA AVE MCDONOUGH GA 30253
LINCOLN MUTUAL INS                    228 E MAIN ST LINCOLNTON NC 28092
LINCOLN MUTUAL INS ASSOC              PO BOX 155 LONE TREE IA 52755
LINCOLN PARISH                        LINCOLN PARISH - TAX COL P O BOX 2070 RUSTON LA 71273
LINCOLN PARISH CLERK OF COURT         PO BOX 924 RUSTON LA 71273
LINCOLN PARK BORO                     LINCOLN PARK BORO - COLL 34 CHAPEL HILL ROAD LINCOLN PARK NJ 07035
LINCOLN PARK CITY                     LINCOLN PARK CITY - TREA 1355 SOUTHFIELD RD LINCOLN PARK MI 48146
LINCOLN PLANTATION                    LINCOLN PLANTATION-COLLE 226 WILSONS MILLS ROAD ERROL NH 03579
LINCOLN REAL ESTATE INC               1795 ALYSHEBA WAY, SUITE 1202 LEXINGTON KY 40509
LINCOLN TOWN                          LINCOLN TOWN- TAX COLLEC 16 LINCOLN ROAD LINCOLN MA 01773
LINCOLN TOWN                          LINCOLN TOWN - TAX COLLE 100 OLD RIVER ROAD LINCOLN RI 02865
LINCOLN TOWN                          LINCOLN TOWN - TAX COLLE 148 MAIN STREET LINCOLN NH 03251
LINCOLN TOWN                          LINCOLN TOWN - TAX COLLE 63 MAIN STREET LINCOLN ME 04457
LINCOLN TOWN                          LINCOLN TOWN- TAX COLLEC 62 QUAKER ST. LINCOLN VT 05443
LINCOLN TOWN                          MADISON COUNTY TREASURER 138 NORTH COURT ST. -TRE WAMPSVILLE NY 13163
LINCOLN TOWN                          LINCOLN TWN TASURER 661 85TH STREET AMERY WI 54001
LINCOLN TOWN                          LINCOLN TWN TREASURER N7448 HEMLOCK ROAD ALGOMA WI 54201
LINCOLN TOWN                          LINCOLN TWN TREASURER 9796 YELLOW RIVER ROAD MARSHFIELD WI 54449
LINCOLN TOWN                          LINCOLN TWN TREASURER PO BOX 9 EAGLE RIVER WI 54521
LINCOLN TOWN                          LINCOLN TWN TREASURER 20025 BLACKBERRY AVENUE WARRENS WI 54666
LINCOLN TOWN                          LINCOLN TWN TREASURER E10850 COUNTY RD I FALL CREEK WI 54742
LINCOLN TOWN                          LINCOLN TWN TREASURER PO BOX 296 WEBSTER WI 54893
LINCOLN TOWNSHIP                      LINCOLN TWP - TAX COLLEC 198 BERKEY HOLLOW RD ALUM BANK PA 15521
LINCOLN TOWNSHIP                      LINCOLN TOWNSHIP - TREAS 4200 HELLEMS RD FILION MI 48432
LINCOLN TOWNSHIP                      LINCOLN TOWNSHIP - TREAS PO BOX 239 LAKE GEORGE MI 48633
LINCOLN TOWNSHIP                      LINCOLN TOWNSHIP - TREAS PO BOX 529 SANFORD MI 48657
LINCOLN TOWNSHIP                      LINCOLN TOWNSHIP - TREAS PO BOX 542 STANDISH MI 48658
LINCOLN TOWNSHIP                      LINCOLN TOWNSHIP - TREAS 9023 S ISABELLA RD SHEPHERD MI 48883
LINCOLN TOWNSHIP                      LINCOLN TOWNSHIP - TREAS PO BOX 279 STEVENSVILLE MI 49127
LINCOLN TOWNSHIP                      LINCOLN TOWNSHIP - TREAS 331 WEST 1 MILE RD WHITE CLOUD MI 49349
LINCOLN TOWNSHIP                      LINCOLN TOWNSHIP - TREAS 10200 LAKOLA RD REED CITY MI 49677
LINCOLN VILLAGE                       LINCOLN VILLAGE - TREASU 413 WEST TRAVERSE BAY RD LINCOLN MI 48742
LINCOLN-LEAVITT INS AGY               650 N MAIN ST LAKEPORT CA 95453
LINCOLNTON CITY                       LINCOLNTON CITY-TAX COLL PO BOX 489 LINCOLNTON GA 30817
LINCOLNVILLE TOWN                     LINCOLNVILLE TN- COLLECT 493 HOPE ROAD LINCOLNVILLE ME 04849
LIND TOWN                             LIND TWN TREASURER N1668 CTY ROAD E WAUPACA WI 54981
LINDA & MICHAEL MARABITO              ADDRESS ON FILE
LINDA B GORE - TRUSTEE                PO BOX 205 GADSDEN AL 35902
LINDA DONNELLY &                      ADDRESS ON FILE
LINDA EARLY AND                       ADDRESS ON FILE
LINDA F EDWARDS AGENCY                ADDRESS ON FILE
LINDA FONG                            ROBERT NOGGLE NOGGLE LAW PLLC 376 E WARM SPRINGS RD #140 LAS VEGAS NV 89119
LINDA GOFRON & JOHN                   ADDRESS ON FILE
LINDA J. RIGG                         ADDRESS ON FILE
LINDA K POTTORF                       ADDRESS ON FILE
LINDA KRANTZ                          ADDRESS ON FILE
LINDA LAUPER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 737 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 763 of 1490
Claim Name                             Address Information
LINDA PATRICK                          EUGENE C. TULLOS, ESQ POST OFFICE BOX 74 RALEIGH MS 39153
LINDA SCHMIDT &                        ADDRESS ON FILE
LINDA T COHEN                          ADDRESS ON FILE
LINDA VILLARREAL                       PO BOX 23 SANTA ELENA TX 78591
LINDE INS INC                          1101 E DIVISION MOUNT VERNON WA 98273
LINDELL STEGALL                        126 JASMINE HALL ROAD SEABROOK SC 29940
LINDEN CITY                            LINDEN CITY - TAX COLLEC 301 N. WOOD AVENUE CITY LINDEN NJ 07036
LINDEN CITY                            LINDEN CITY-TAX COLLECTO PO BOX 46 LINDEN TN 37096
LINDEN CITY                            LINDEN CITY - TREASURER 132 E BROAD ST LINDEN MI 48451
LINDEN ROSELLE SEWERAGE AUTH           ATTENTION TAX COLLECTOR 301 N. WOOD AVENUE LINDEN NJ 07036
LINDEN ROSELLE SEWERAGE AUTHORITY      5005 SOUTH WOOD AVENUE LI9NDEN NJ 07036
LINDEN ROSELLE SEWERAGE AUTHORITY      5005 SOUTH WOOD AVENUE LINDEN NJ 07036
LINDEN VILLAGE                         LINDEN VLG TREASURER PO BOX 469 / 444 JEFERS LINDEN WI 53553
LINDENHURST VILLAGE                    LINDENHURST VILLAGE-COLL 430 S WELLWOOD AVE LINDENHURST NY 11757
LINDENWOLD BOROUGH                     LINDENWOLD BOROUGH -COLL 15 N. WHITE HORSE PIKE LINDENWOLD NJ 08021
LINDER INS AGENCY                      7716 P O PLAR PIKE STE 1 GERMANTOWN TN 38138
LINDHOLM CONSTRUCTION INC.             88005 OVERSEAS HWY. STE. 10-157 ISLAMORADA FL 33036
LINDINA TOWN                           LINDINA TWN TREASURER PO BOX 477 MAUSTON WI 53948
LINDLEY TOWN                           LINDLEY TOWN-TAX COLLECT 637 COUNTY RTE 115 LINDLEY NY 14858
LINDO, HILBERT                         ADDRESS ON FILE
LINDQUIST, DAVID                       ADDRESS ON FILE
LINDSAY COLLINS                        4750 FLANDERS ST CENTENNIAL CO 80015
LINDSAY JORDAN                         1393 CR 318 CLEVELAND TX 77327
LINDSAY MECHANICAL SERVICE LLC         GERALD BURTON LINDSAY JR 19993 HWY 35 ALVIN TX 77511
LINDSAY OLSON & RORY                   DUBIEL 10838 JERSEY DR N BROOKLYN PARK MN 55445
LINDSAY, SARAH                         ADDRESS ON FILE
LINDSEY & ASSOCIATES, INC              ATTN: MICHELE WATKINS 3801 W WALNUT ROGERS AR 72756
LINDSEY & MAX OLSEN                    ADDRESS ON FILE
LINDSEY HARPER                         PALMER E. HURST HEATH J. THOMPSON, P.C. 4224 HOLLAND ROAD SUITE 108 VIRGINIA
                                       BEACH VA 23452
LINDSEY MADDEN                         ADDRESS ON FILE
LINDSEY SHRADER                        ADDRESS ON FILE
LINDSEY, EBONY                         ADDRESS ON FILE
LINDSEY, LADONNA                       ADDRESS ON FILE
LINDSEY, LORA                          HARLAN E JUDD & ASSOCIATES, PSC HARLAN JUDD, ESQ 869 BROADWAY AVE P.O. BOX
                                       51093 BOWLING GREEN KY 42102
LINDSEY, MALIK                         ADDRESS ON FILE
LINDSTROM AIR CONDITION                INC 3581 WEST MCNAB RD POMPANO BEACH FL 33069
LINDSTROM, SCOTT                       ADDRESS ON FILE
LINE ITEM MAINTENANCE                  PO BOX 771239 NAPLES FL 34107
LINE MOUNTAIN S.D./HERND               HERNDON BORO - TAX COLLE 161 N MAIN STREET HERNDON PA 17830
LINE MOUNTAIN S.D./JACKS               STEVEN BOBB - TAX COLLEC 4485 STATE ROUTE 225 DORNSIFE PA 17823
LINE MOUNTAIN S.D./JORDA               LINE MOUNTAIN SD - COLLE 411 E MAHANTONGO CREEK R HERNDON PA 17830
LINE MOUNTAIN S.D./LITTL               LINE MOUNTAIN SD - COLLE 6673 STATE ROUTE 225 SHAMOKIN PA 17872
LINE MOUNTAIN S.D./LOWER               LINE MOUNTAIN SD - COLLE 441 MIDDLE RD. DALMATIA PA 17017
LINE MOUNTAIN S.D./WEST                PAUL SMINK - TAX COLLECT 214 BLACKS LN SHAMOKIN PA 17872
LINE MOUNTAIN SD/ZERBE T               ZERBE TWP SD - TAX COLLE 304 W SHAMOKIN STREET TREVORTON PA 17881
LINE UP CONTRACTORS INC                6139 WATERLOO RD ELLICOTT CITY MD 21043
LINEAGE                                1629 CROSS BEAM DRIVE CHARLOTTE NC 28217



Epiq Corporate Restructuring, LLC                                                                   Page 738 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 764 of 1490
Claim Name                               Address Information
LINEAR ROOFING &                         GENERAL CONTRACTORS, INC 320 DECKER DRIVE, SUITE 136 IRVING TX 75062
LINEAR SETTLEMENT SERVICES LLC           127 JOHN CLARKE RD MIDDLETOWN RI 02842
LINEAR SETTLEMENT SERVICES, LLC          ATTN: GENERAL COUNSEL 127 JOHN CLARKE ROAD FIRST FLOOR MIDDLETOWN RI
                                         02842-7631
LINEAR TITLE & CLOSING                   88 SILVA LANE MIDDLETOWN RI 02842
LINEAR TITLE & CLOSING, LTD.             ATTN: CORPORATE COUNSEL 127 JOHN CLARKE ROAD FIRST FLOOR MIDDLETOWN RI
                                         02842-7631
LINEAR TITLE & CLOSING, LTD.             ATTN: GENERAL COUNSEL 127 JOHN CLARKE ROAD FIRST FLOOR MIDDLETOWN RI
                                         02842-7631
LINEBARGER GOGGAN BLAIR & SAMPSON        100 THROCKMORTON STE 300 FORT WORTH TX 76102-2833
LINEBARGER GOGGAN BLAIR & SAMPSON        4828 LOOP CENTRAL DR STE 600 HOUSTON TX 77253
LINEBARGER GOGGAN BLAIR & SAMPSON        512 S SEVENTH STREET RICHMOND TX 77469
LINEBARGER GOGGAN BLAIR & SAMPSON        LLP PO BOX 17428 AUSTIN TX 78760
LINEBARGER GOGGAN BLAIR & SIMPSON, LLP   1517 WEST FRONT STREET SUITE 202 TYLER TX 75702
LINEHAN, ROBERT                          ADDRESS ON FILE
LINESVILLE BORO                          LINESVILLE BORO - COLLEC 103 W ERIE STSTE B LINESVILLE PA 16424
LINK, JENNIFER                           ADDRESS ON FILE
LINKEDIN                                 ATTN: GENERAL COUNSEL 1000 WEST MAUDE AVENUE SUNNYVALE CA 94085
LINKEDIN CORP                            62228 COLLECTIONS CTR DR CHICAGO IL 60693-0622
LINKER & ASSOC INC                       8424 OLD STATESIDE RD100 CHARLOTTE NC 28269
LINKHORN AND ASSOCIATES INC              40 1/2 EAST MAIN ST WESTERVILLE OH 43081
LINKLATERS LLP                           1345 AVE OF THE AMERICAS NEW YORK NY 10105
LINKS AT STANSBURY HOA                   C/O HOLLY BRADFORD 90 CLUBHOUSE DRIVE STANSBURY PARK UT 84074
LINLEY, SOMMER                           ADDRESS ON FILE
LINN COUNTY                              LINN COUNTY - TREASURER 935 2ND STREET SW CEDAR RAPIDS IA 52404
LINN COUNTY                              LINN COUNTY - COLLECTOR 108 NORTH HIGH, RM 207 LINNEUS MO 64653
LINN COUNTY                              LINN COUNTY - TREASURER 315 MAIN ST MOUND CITY KS 66056
LINN COUNTY                              LINN COUNTY - TAX COLLEC PO BOX 100 ALBANY OR 97321
LINN COUNTY ASSESSOR                     935 SECOND STREET SW CEDAR RAPIDS IA 52404
LINN COUNTY TAX COLLECTOR                300 4TH AVE SW RM 214 ALBANY OR 97321
LINN TOWN                                TAX COLLECTOR PO BOX 1001 / 100 W. WAL ELKHORN WI 53121
LINN TOWN                                LINN TWN TREASURER BOX 130 / W3728 FRANKLIN ZENDA WI 53195
LINN, KIMBERLY                           ADDRESS ON FILE
LINN, STEPHANIE                          ADDRESS ON FILE
LINNABARY, DIANA                         ADDRESS ON FILE
LINNELL CHOATE AND WEBBER LLP            83 PLEASANT ST PO BOX 190 AUBURN ME 04212
LINNEUS TOWN                             LINNEUS TOWN -TAX COLLEC 1185 HODGDON MILLS ROAD LINNEUS ME 04730
LINOS WOODWORK                           CLAUDINO VAZQUEZ PO BOX 5664 CAGUAS PR 00726
LINQ RISK MANAGEMENT LLC                 2100 PONCE DE LEON 601 CORAL GABLES FL 33134
LINSAN SERVICES                          5622 SUNFALL BEND LN. KATY TX 77449
LINWOOD CITY                             LINWOOD CITY - TAX COLLE 400 W POPLAR AVENUE LINWOOD NJ 08221
LINWOOD TOWN                             PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
LINWOOD WESLEY                           1811 VICTORIA BOULEVARD HAMPTON VA 23661
LINZMAIER, JOHN                          ADDRESS ON FILE
LION OF JUDAH CONSTRUCTION               SPENCER P. GLASCO, JR. 4244 FORBES STREET FT WORTH TX 76105
LION POINT CAPITAL LP                    ATTN: MR. CARL DIDRIC MARCUS CEDERHOLM CHIEF INVESTMENT OFFICER 250 WEST 55TH
                                         STREET 33RD FLOOR NEW YORK NY 10019-7683
LION PROPERTY MANAGEMENT INC             PO BOX 8463 CORAL SPRINGS FL 33075
LIONCREST HOMEOWNERS ASSOCIATION         5000 EUCLID LANE RICHTON PARK IL 60471
LIONEL OR MARIANNE DAZEVEDO              199 RIVER PLANTATION CRAWFORDVILLE FL 32327


Epiq Corporate Restructuring, LLC                                                                     Page 739 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 765 of 1490
Claim Name                             Address Information
LIONS GATE DEVELOPMENT                 204 E MAIN STREET ADA OK 74820
LIONS GATE DEVELOPMENT INC             RR 5 BOX 550 COALGATE OK 74538
LIONS GATE INS                         3711 CLAIRMONT RD CHAMBLEE GA 30341
LIPINSKI, SUSAN                        ADDRESS ON FILE
LIPSCOMB & PITTS INS LLC               2670 UNION AVE EXT 100 MEMPHIS TN 38112
LIPSCOMB COUNTY                        LIPSCOMB COUNTY - COLLEC BOX 129 LIPSCOMB TX 79056
LIPSCOMB COUNTY TAX COLLECTOR          100 S MAIN LIPSCOMB TX 79056
LIPSCOMB, CORTNEY                      ADDRESS ON FILE
LIPSEY-CURRIE INS ASSOC                3190 EXCUTIVE DR SAN ANGELO TX 76904
LIRA, TOMAS                            ADDRESS ON FILE
LIRETTE, JESSE                         ADDRESS ON FILE
LISA & BENNIE ANDERSON                 ADDRESS ON FILE
LISA ANDERSEN                          COURTNEY WEINER, ESQ. LAW OFFICE OF COURTNEY WEINER PLLC 1629 K STREET, NW,
                                       SUITE 300 WASHINGTON DC 20006
LISA BANDMAN                           ADDRESS ON FILE
LISA BARTLETTE                         ADDRESS ON FILE
LISA BURRIDGE & ASSOCIATES             421 S CENTER STREET SUITE 101 CASPER WY 82601
LISA CONSIGLIO                         ADDRESS ON FILE
LISA CORTEZ PAINTING & DRYWALL         13304 OLD ST AUGUSTINE RD JACKSONVILLE FL 32258
LISA DRESSLER                          ADDRESS ON FILE
LISA E. KELLY, ET AL.                  FIONA WOLFE, ESQ. EMPIRE JUST CENT TELESCA CENT FOR JUST ONE W.MAIN STREET,
                                       STE 200 ROCHESTER NY 14614
LISA HICHBORN & JOHN                   ADDRESS ON FILE
LISA LAGO &                            ADDRESS ON FILE
LISA LAREE JENKINS                     KENNETH S. HARDER, ESQ CARROLLTON TX 75006
LISA MANKIN &                          ADDRESS ON FILE
LISA MERRITT &                         ADDRESS ON FILE
LISA NICKELS INS                       995 W GLADE RD HURST TX 76054
LISA O SASSER                          ADDRESS ON FILE
LISA PROCOPIO                          ADDRESS ON FILE
LISA QUIGGINS INS                      ADDRESS ON FILE
LISA R LONG                            ADDRESS ON FILE
LISA VALENTINE                         ADDRESS ON FILE
LISANDRA MILLER                        ADDRESS ON FILE
LISBON CEN SCH (COMBINED               LISBON CS-TAX COLLECTOR PO BOX 39 LISBON NY 13658
LISBON TOWN                            LISBON TOWN - TAX COLLEC 46 SCHOOL STREET LISBON NH 03585
LISBON TOWN                            LISBON TOWN - TAX COLLEC 300 LISBON STREET LISBON FALLS ME 04250
LISBON TOWN                            LISBON TOWN - TAX COLLEC 1 NEWENT RD LISBON CT 06351
LISBON TOWN                            LISBON TOWN-TAX COLLECTO PO BOX 98 LISBON NY 13658
LISBON TOWN                            LISBON TWN TREASURER W234 N8676 WOODSIDE RD SUSSEX WI 53089
LISBON TOWN                            LISBON TWN TREASURER N5293 MEYER RD NEW LISBON WI 53950
LISCHIO, MICHAEL                       ADDRESS ON FILE
LISE MENDEZ &                          EDUARDO MENDEZ 425 S SHORE DR MIAMI BEACH FL 33141
LISETTE CONDOMINIUM ASSOCIATION INC    4654 W 4TH AVE HIALEAH FL 33012
LISHIANNA M ROLBIECKI                  1141 ASTON CIRCLE BURNSVILLE MN 55337
LISLE TOWN                             LISLE TOWN- TAX COLLECTO 9234 NYS ROUTE 79 LISLE NY 13797
LISS INS AGENCY INC                    9378 OLIVE BLVD 115 ST LOUIS MO 63132
LIST 2 SELL REALTY, LLC                2664 TIMBER DRIVE 330 GARNER NC 27529
LIST 4 LESS REALTY, INC.               50 BLANKENSHIP DRIVE SAVANNAH TN 38372



Epiq Corporate Restructuring, LLC                                                                  Page 740 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 766 of 1490
Claim Name                              Address Information
LITCHFIELD BORO                        LITCHFIELD BORO-TAX COLL PO BOX 82 LITCHFIELD CT 06759
LITCHFIELD CITY                        LITCHFIELD CITY - TREASU P.O. BOX 236 LITCHFIELD MI 49252
LITCHFIELD COUNTY HOME AND HANDYMAN LLC MICHELL BATES 224 BLUE SWAMP RD LITCHFIELD CT 06759
LITCHFIELD TOWN                        LITCHFIELD TOWN -TAX COL 2 LIBERTY WAY, SUITE 3 LITCHFIELD NH 03052
LITCHFIELD TOWN                        LITCHFIELD TOWN -TAX COL 2400 HALLOWELL ROAD LITCHFIELD ME 04350
LITCHFIELD TOWN                        LITCHFIELD TOWN-TAX COLL PO BOX 356 LITCHFIELD CT 06759
LITCHFIELD TOWN                        LITCHFIELD TOWN-TAX COLL 1165 JONES RD ILION NY 13357
LITCHFIELD TOWNSHIP                    LITCHFIELD TWP- TREASURE PO BOX 434 LITCHFIELD MI 49252
LITERAL CONSTRUCTION LLC               1410 KERLEREC ST NEW ORLEANS LA 70116
LITITZ BORO                            LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
LITITZ MTL INS CO                      2 N BROAD STREET LITITZ PA 17543
LITITZ MUT INS                         PO BOX 1700 LITITZ PA 17543
LITITZ MUTUAL INSURANCE                P O BOX 900 LITITZ PA 17543
LITMAN GREGORY MASTERS ALTERNATIVE     STRATEGIES FUND
LITOS CONTRACTOR LLC                   7301 5TH AVE APT 1 NORTH BERGEN NJ 07047
LITTEL, WILLIAM                        ADDRESS ON FILE
LITTLE & ASSOCIATES                    PO BOX 6216 SPARTANBURG SC 29304
LITTLE BEAVER TOWNSHIP                 LITTLE BEAVER TWP - COLL 1674 STATE ROAD 551 ENON VALLEY PA 16120
LITTLE BLACK MTL                       141 S WISCONSIN AVE MEDFORD WI 54451
LITTLE BLACK MUTUAL INS                CO PO BOX 406 MEDFORD WI 54451
LITTLE BLACK MUTUAL INS                P O BOX 406 MEDFORD WI 54451
LITTLE BRADLEY & NESBITT PA            PO BOX 3509 ALBUQUERQUE NM 87190-3509
LITTLE BRITAIN TOWNSHIP                AGNES REEDER - TAX COLLE 165 HONEYSUCKLE RD NOTTINGHAM PA 19362
LITTLE CHUTE VILLAGE                   LITTLE CHUTE VLG TREASUR 108 W. MAIN ST. LITTLE CHUTE WI 54140
LITTLE COMPTON TOWN                    LITTLE COMPTON TN - COLL 40 COMMONS LITTLE COMPTON RI 02837
LITTLE EGG HARBOR TWP                  665 RADIO RD LITTLE EGG HARBOR NJ 08087
LITTLE FALLS CITY                      LITTLE FALLS CITY - TRE 659 E MAIN ST LITTLE FALLS NY 13365
LITTLE FALLS CITY (HERKI               LITTLE FALLS CITY- TREAS PO BOX 603- ADIRONDACK B LITTLE FALLS NY 13365
LITTLE FALLS CITY S D (L               LITTLE FALLS CITY SD-COL PO BOX 4844 (PYMTS) UTICA NY 13504
LITTLE FALLS CITY SCHOOL DISTRICT      1 WARD SQ LITTLE FALLS NY 13365
LITTLE FALLS TOWN                      LITTLE FALLS TWN TREASUR 4619 CO. HWY S SPARTA WI 54656
LITTLE FALLS TOWNSHIP                  LITTLE FALLS TWP-COLLECT 225 MAIN STREET LITTLE FALLS NJ 07424
LITTLE FERRY BORO                      LITTLE FERRY BORO - COLL 215-217 LIBERTY STREET LITTLE FERRY NJ 07643
LITTLE HAWK, MARISSA                   ADDRESS ON FILE
LITTLE MAHANOY TOWNSHIP                LITTLE MAHANOY TWP - COL 6673 STATE ROUTE 225 SHAMOKIN PA 17872
LITTLE RICE TOWN                       LITTLE RICE TWN TREASURE 2544 KILLARNEY DR TOMAHAWK WI 54487
LITTLE RIVER COUNTY                    LITTLE RIVER CNTY - COLL 351 NORTH 2NDSTE 2 ASHDOWN AR 71822
LITTLE RIVER TOWN                      LITTLE RIVER TWN TREASUR 8441 TWO MILES RD OCONTO WI 54153
LITTLE ROCK INS                        100 N RODNEY PARHAM A LITTLE ROCK AR 72205
LITTLE ROCKY RUN HOMEOWNERS ASSOCIATION 6402 ARLINGTON BLVD 700 FALLS CHURCH VA 22042
LITTLE SILVER BORO                     LITTLE SILVER BORO - COL 480 PROSPECT AVENUE LITTLE SILVER NJ 07739
LITTLE SUAMICO TOWN                    LITTLE SUAMICO TWN TREAS 5964-A COUNTY RD S SOBIESKI WI 54171
LITTLE SUMPTER SERVICE AREA            984 OLD MILL RUN THE VILLAGES FL 32162
LITTLE TRAVERSE TOWNSHIP               LITTLE TRAVERSE TWP TREA 8288 S. PLEASANTVIEW ROA HARBOR SPRINGS MI 49740
LITTLE VALLEY HOMES INC                45225 GRAND RIVER AVE NOVI MI 48375
LITTLE VALLEY TOWN                     LITTLE VALLEY TN- COLLEC 201 THIRD STREET LITTLE VALLEY NY 14755
LITTLE VALLEY VILLAGE                  LITTLE VALLEY VILLAGE- C MUNICIPAL BLDG. - 103 RO LITTLE VALLEY NY 14755
LITTLE WOLF TOWN                       LITTLE WOLF TWN TREASURE N5784 SHOP STREET MANAWA WI 54949
LITTLE, BRADLEY & NESBITT, P.A.        1700 LOUISIANA NE, SUITE 300 ALBUQUERQUE NM 87110-7024



Epiq Corporate Restructuring, LLC                                                                   Page 741 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 767 of 1490
Claim Name                             Address Information
LITTLE, BRADLEY & NESBITT, PA          PO BOX 3509 ALBUQUERQUE NM 87110
LITTLE, BRENDA                         ADDRESS ON FILE
LITTLE, NATHAN                         ADDRESS ON FILE
LITTLE, P                              ADDRESS ON FILE
LITTLEFIELD TOWNSHIP                   LITTLEFIELD TWP - TREASU PO BOX 188 ALANSON MI 49706
LITTLELOTS MOBILE HOME SETUP           3870 SCOTT CHURCH RD MARIANNA FL 32448
LITTLER MENDELSON PC                   PO BOX 45547 SAN FRANCISCO CA 94145
LITTLESTOWN BORO                       LITTLESTOWN BORO - COLLE 33 W MYRTLE ST LITTLESTOWN PA 17340
LITTLESTOWN S.D./BONNEAU               PHILIP LITTLE, TAX COLLE 5 LOCUST ST GETTYSBURG PA 17325
LITTLESTOWN S.D./GERMANY               LITTLESTOWN AREA SD - TC 780 KINDIG RD LITTLESTOWN PA 17340
LITTLESTOWN S.D./LITTLES               LITTLESTOWN SD - TAX COL 33 W MYRTLE ST LITTLESTOWN PA 17340
LITTLESTOWN S.D./UNION T               LITTLESTOWN SD - TAX COL 414 MEHRING RD LITTLESTOWN PA 17340
LITTLESTOWN SD/ MOUNT JO               KIMBERLY LITTLE-TAX COLL 3425 BALTIMORE PIKE LITTLESTOWN PA 17340
LITTLESTOWN-CONEWAGO VAL               DIANE L BIXLER - TAX COL 435 HILL RD HANOVER PA 17331
LITTLETON TOWN                         LITTLETON TOWN- TAX COLL 37 SHATTUCK STREET, ROOM LITTLETON MA 01460
LITTLETON TOWN                         LITTLETON TOWN - TAX COL 125 MAIN STREET SUITE 20 LITTLETON NH 03561
LITTLETOWN BOROUGH                     10 SOUTH QUEEN STREET LITTLESTOWN PA 17340
LITZENBERGER, MELVIN                   ADDRESS ON FILE
LIU, XIAOWEN                           ADDRESS ON FILE
LIUFAU MCCALL INS                      36008 EMERALD COAST 601B DESTIN FL 32541
LIVE BALLOONS PARTY ENTERTAINMENT      2309 HOPKINS COURT HOLLAND PA 18966
LIVE OAK CONSTRUCTION &                910 SANDY DUNES UNIT 3 DALTON GA 30721
LIVE OAK COUNTY                        LIVE OAK COUNTY - COLLEC P O BOX 2370 GEORGE WEST TX 78022
LIVE OAK REAL ESTATE                   ATTN: BRAD WOODDELL 439 WESTWOOD SHP CTR 158 FAYETTEVILLE NC 28314
LIVE OAK REAL ESTATE                   SPOUSES INC 1039 S COLLEGE RD STE 201 WILMINGTON NC 28403
LIVE WELL FINANCIAL, INC.              1011 BOULDER SPRINGS DRIVE, SUITE 420 NORTH CHESTERFIELD VA 23225
LIVERMORE FALLS TOWN                   LIVERMORE FALLS TN -COLL 2 MAIN ST LIVERMORE FALLS ME 04254
LIVERMORE TOWN                         LIVERMORE TOWN -TAX COLL 10 CRASH ROAD LIVERMORE ME 04253
LIVERPOOL BORO                         LIVERPOOL BORO - TAX COL 103 AUCKER ST. LIVERPOOL PA 17045
LIVERPOOL C S (SALINA TN               LIVERPOOL CS-RECEIVER OF 201 SCHOOL RD LIVERPOOL NY 13088
LIVERPOOL C.S. (CLAY TOW               LIVERPOOL CS-RECEIVER OF 4401 STATE ROUTE 31 CLAY NY 13041
LIVERPOOL TOWNSHIP                     LIVERPOOL TWP - TAX COLL 1837 STATE ROUTE 17 MILLERSTOWN PA 17062
LIVERPOOL TOWNSHIP SCHOO               GREENWOOD SD - TAX COLLE 1837 STATE ROUTE 17 MILLERSTOWN PA 17062
LIVERPOOL VILLAGE                      LIVERPOOL VILLAGE - CLER 310 SYCAMORE STREET LIVERPOOL NY 13088
LIVERS, MARLON                         ADDRESS ON FILE
LIVIN RIGHT FLOORS INC                 6139 CLYBOURN AVE NORTH HOLLYWOOD CA 91606
LIVING EARTH REMODELERS, INC.          2208 N 20 AVE HOLLYWOOD FL 33020
LIVING WAY PROPERTIES, LLC             4706 FORREST SPRINGS COVE GARLAND TX 75043
LIVINGSTON CITY                        LIVINGSTON CITY-TAX COLL 301 MCHENRY CIRCLE LIVINGSTON TN 38570
LIVINGSTON COUNTY                      LIVINGSTON COUNTY - SHER P O BOX 340 SMITHLAND KY 42081
LIVINGSTON COUNTY                      200 E GRAND RIVER HOWELL MI 48843
LIVINGSTON COUNTY                      LIVINGSTON COUNTY - TREA PO BOX 50/112 WEST MADIS PONTIAC IL 61764
LIVINGSTON COUNTY                      LIVINGSTON COUNTY - COLL 700 WEBSTER ST, SUITE 5 CHILLICOTHE MO 64601
LIVINGSTON COUNTY CLERK                335 COURT ST 1ST FL SMITHLAND KY 42081
LIVINGSTON MANOR CS(COMB               LIVINGSTON MANOR CS-COLL 19 SCHOOL STREET LIVINGSTON MANOR NY 12758
LIVINGSTON MTL INS CO                  P O BOX 1700 LITITZ PA 17543
LIVINGSTON MUTUAL INS CO               P O BOX 498 DANSVILLE NY 14437
LIVINGSTON MUTUAL INS CO               2 BROAD ST LITITZ PA 17543
LIVINGSTON PARISH CLERK OF COURT       PO BOX 1150 LIVINGSTON LA 70754



Epiq Corporate Restructuring, LLC                                                                   Page 742 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 768 of 1490
Claim Name                               Address Information
LIVINGSTON PARISH SHERIFFS OFFICE        PO BOX 370 LIVINGSTON LA 70754
LIVINGSTON PARISH SHERIFFS OFFICE        20180 IOWA ST LIVINGSTON LA 70754
LIVINGSTON ROOFING & SHEET METAL, LLC.   1123 E. HWY 30 GONZALES LA 70737
LIVINGSTON TOWN                          LIVINGSTON TOWN- TAX COL PO BOX 247 C/O BANK OF G GERMANTOWN NY 12526
LIVINGSTON TOWN                          LIVINGSTON TOWN - COLLEC P O BOX 430 LIVINGSTON LA 70754
LIVINGSTON TOWNSHIP                      LIVINGSTON TWP-COLLECTOR 357 SOUTH LIVINGSTON AVE LIVINGSTON NJ 07039
LIVINGSTON TOWNSHIP                      LIVINGSTON TWP - TREASUR 2622 MARTINDALE RD GAYLORD MI 49735
LIVINGSTON, JUSTIN                       ADDRESS ON FILE
LIVINGSTON, RUTA                         ADDRESS ON FILE
LIVINGSTONS CARPET CLEANING,INC          P.O. BOX 63 NORTH MYRTLE BEACH SC 29597
LIVONIA CEN SCH (COMBINE                 LIVONIA CEN SCH-TAX COLL PO BOX 399 WARSAW NY 14569
LIVONIA CITY                             LIVONIA CITY - TREASURER 33000 CIVIC CENTER DR. LIVONIA MI 48154
LIVONIA TOWN                             LIVONIA TOWN - TAX COLLE 35 COMMERCIAL STREET LIVONIA NY 14487
LIVONIA VILLAGE                          LIVONIA VILLAGE - CLERK 36 COMMERCIAL STREET LIVONIA NY 14487
LIZA GARCIA AND                          ANTONIO GARCIA 1418 E PAISANO DR ROCKPORT TX 78382
LK MAG INS                               505 E MAIN ST 204 CLAYTON NC 27520
LKL RESTORATION                          S & S BARHAM 15235 N. BRAND BLVD. STE A 106 MISSION HILLS CA 91345
LLANDRY HERNANDEZ                        4091 SW 122 AVE MIAMI FL 33175
LLANO COUNTY                             LLANO COUNTY - TAX COLLE P O BOX 307 LLANO TX 78643
LLANO TAX OFFICE                         P.O. BOX 307 LLANO TX 78643
LLG RECREATION ASSOCIATION, INC.         6915 LAUREL BOWIE ROAD SUITE 101 BOWIE MD 20715
LLORANCE, SHARI                          ADDRESS ON FILE
LLOYD LAWSON INS                         16880 PLACER HILL B MEADOW VISTA CA 95722
LLOYD SMITH APPRAISAL SV                 LLOYD THOMAS SMITH 305 W WOODARD ST STE203 DENISON TX 75020
LLOYD TOWN                               LLOYD TOWN-TAX COLLECTOR 12 CHURCH STREET HIGHLAND NY 12528
LLOYD'S                                  BANKERS INSURANCE SERVICE ATTN: SAM ACKERMAN 200 E RANDOLPH STREET CHICAGO IL
                                         60601
LLOYD, BRADLEY                           ADDRESS ON FILE
LLOYD, JOYCELYN                          ADDRESS ON FILE
LLOYDS HOME SALES                        1204 PULASKI HWY JOPPA MD 21085
LLOYDS INSURANCE                         PO BOX 1318 WALLA WALLA WA 99362
LLOYDS OF LONDON                         345 EISENHOWER DR PARAMUS NJ 07652
LLOYDS OF LONDON                         3455 PEACHTREE ROAD NE 500 ATLANTA GA 30326
LLOYDS OF LONDON                         P O BOX 628083 ORLANDO FL 32862
LLOYDS OF LONDON                         P O BOX 865001 ORLANDO FL 32886
LLOYDS OF LONDON                         1644 NE 6TH AVE N MIAMI BEACH FL 33162
LLOYDS OF LONDON                         19420 BUSINESS CTR 104 NORTHRIDGE CA 91324
LLOYDS OF LONDON                         1744 W KATELLA 25 ORANGE CA 92667
LLOYDS PLANNING SERVICES                 501 5TH AVE SUITE 602 NEW YORK NY 10017
LLUVIANA GUTIERREZ VS.                   LAW OFFICE OF FLORENCIO LOPEZ 801 W. 20TH ST, NO. 9 MISSION TX 78572
LMB REAL ESTATE SERVICE INC              ATTN: LOURDES BILLINGSLEY 2959 N ANNAPOLIS AVE, HERNANDO FL 34442
LMD CONSTRUCTION & DESIG                 300 SECOND AVE 1367 NEEDHAM MA 02494
LMR PUBLIC ADJUSTERS INC                 8762 NW 41ST ST COOPER CITY FL 33024
LMS HANDY SERVICES                       LAWRENCE SKOLKIN 8466 SE GULFSTREAM PL HOBE SOUND FL 33455
LN MANAGEMENT                            KERRY P. FAUGHNAN LAW OFFICES OF KERRY P. FAUGHNAN P.O. BOX 335361 N. LAS
                                         VEGAS NV 89033-5361
LN MANAGEMENT LLC                        KERRY P. FAUGHNAN LAW OFFICES OF KERRY P. FAUGHNAN P.O. BOX 335361 N. LAS
                                         VEGAS NV 89033-5361
LN MANAGEMENT LLC SERIES 100 EL          KERRY P. FAUGHNAN LAW OFFICES OF KERRY P. FAUGHNAN P.O. BOX 335361 N. LAS
CASTILLO                                 VEGAS NV 89033-5361


Epiq Corporate Restructuring, LLC                                                                     Page 743 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 769 of 1490
Claim Name                              Address Information
LN MANAGEMENT LLC SERIES 7450 EASTERN   KERRY P. FAUGHNAN LAW OFFICES OF KERRY P. FAUGHNAN P.O. BOX 335361 N. LAS
                                        VEGAS NV 89033-5361
LN MANAGEMENT LLC SERIES 8240 COYADO    KERRY P. FAUGHNAN LAW OFFICES OF KERRY P. FAUGHNAN P.O. BOX 335361 N. LAS
                                        VEGAS NV 89033-5361
LN MANAGEMENT LLC SERIES 9481           KERRY P. FAUGHNAN LAW OFFICES OF KERRY P. FAUGHNAN P.O. BOX 335361 N. LAS
                                        VEGAS NV 89033-5361
LN MANAGEMENT LLC, ET AL.               KERRY P. FAUGHNAN LAW OFFICES OF KERRY P. FAUGHNAN P.O. BOX 335361 N. LAS
                                        VEGAS NV 89033-5361
LN MANAGEMENT, LLC, ET AL.              MICHAEL F. BOHN LAW OFFICE OF MICHAEL F. BOHN 2260 CORPORATE CIR., STE 480
                                        HENDERSON HENDERSON NV 89074
LNB PROPERTIES LLC                      P.O BOX 743 POLLOCK LA 71467
LNH CONSTRUCTION CO                     16425 AV 352 VISALIA CA 93292
LNM CONSTRUCTION LLC                    3510 DARROW AVE SE BUFFALO MN 55313
LO, HUY                                 ADDRESS ON FILE
LOAN PROTECTOR                          PNC FIRESIDE CENTER - 500 FIRST AVENUE LOCKBOX NUMBER 644600 PITTSBURG PA
                                        15219
LOAN PROTECTOR                          ANDREW KUHLKE 6001 COCHRAN ROAD SUITE 400 SOLON OH 44139
LOANPERFORMANCE                         ATTN: LEGAL DEPARTMENT 4 FIRST AMERICAN WAY SANTA ANA CA 92707
LOANPERFORMANCE                         ATTN: GENERAL COUNSEL 188 THE EMBARCADERO 3RD FLOOR SAN FRANCISCO CA 94105
LOBE FORTIN REES & CYKON PLC            (FKA LOBE FORTIN & REES PLC) 30 KIMBALL AVE STE. 307 SOUTH BURLINGTON VT 05403
LOBEJKO, ASHLEY                         ADDRESS ON FILE
LOBELVILLE CITY                         LOBELVILLE CITY-TAX COLL PO BOX 369 LOBELVILLE TN 37097
LOBERG XTERIORS LLC                     41 GOWAN AVE NW MAPLE LAKE MN 55358
LOBOSCO INSURANCE GROUP                 PO BOX 596 WOODLAND NJ 07424
LOC TRAN &                              MAGGIE CHAN 4263 GOLDSTONE LN SIMI VALLEY CA 93065
LOCAL PROPERTY MGMT INC                 & TRACY & GENNY HUBERT 2722 HIGHWAY 694 STE 100 NEW BRIGHTON MN 55112
LOCAL ROOFING CO., INC.                 1394 SAINT PAUL AVENUE GURNEE IL 60031
LOCH ARBOUR VILLAGE                     LOCH ARBOUR VIL - COLLEC 550 MAIN SREET LOCH ARBOUR NJ 07711
LOCH RAVEN GROUP L P                    GROUND RENT 29 WEST 46TH STREET 3RD NEW YORK NY 10036
LOCK DOCTOR                             4419 DICKERSON RD CHARLOTTESVILLE VA 22911
LOCK HAVEN CITY CITY BI                 LOCK HAVEN CITY - COLLEC 20 EAST CHURCH ST LOCK HAVEN PA 17745
LOCK HAVEN CITY COUNTY                  CLINTON COUNTY - TREASUR COURTHOUSE - 230 E WATER LOCK HAVEN PA 17745
LOCKE AGENCY                            333 MAIN ST GOODING ID 83330
LOCKE BARKLEY TRUSTEE                   PO BOX 55829 JACKSON MS 39296
LOCKE LORD LLP                          111 SOUTH WACKER DRIVE CHICAGO IL 60606
LOCKE LORD LLP                          24259 NETWORK PLACE CHICAGO IL 60606-4410
LOCKE TOWNSHIP                          LOCKE TOWNSHIP - TREASUR 3805 BELL OAK RD WILLIAMSTON MI 48895
LOCKE, DAVID                            ADDRESS ON FILE
LOCKES ROOFING & CRYSTAL                CRAIN & RICHARD HARRISON 102 W MAIN ST GALESBURG IL 61401
LOCKHART ROOFING & EST                  OF J SIMPSON & P SIMPSON 3388 TORREY RD FLINT MI 48507
LOCKLIN, SABA, LOCKLIN & JONES, PA      4557 CHUMUCKLA HWY PACE FL 32571
LOCKMOR HOLDINGS, LLC                   BRANDON W MCCOY MCCOY LAW GROUP 625 S. 8TH STREET LAS VEGAS NV 89101
LOCKPORT CITY                           LOCKPORT CITY - TREASURE ONE LOCKS PLAZA LOCKPORT NY 14094
LOCKPORT CTY SCH DIS (CO                SUSAN TOWER - TAX COLLE PO BOX 2264 BUFFALO NY 14240
LOCKPORT TOWN                           LOCKPORT TOWN - TAX COLL 6560 DYSINGER ROAD LOCKPORT NY 14094
LOCKPORT TOWNSHIP                       LOCKPORT TOWNSHIP - TREA 20381 M-86 CENTREVILLE MI 49032
LOCKTON AFFINITY LLC                    P O BOX 874952 KANSAS CITY MO 64187
LOCKTON COMPANY                         8110 E UNION AVE STE 700 DENVER CO 80237
LOCKWOOD AND SONS CONSTRUCTION LLC      2306 SW G AVE LAWTON OK 73505
LOCKWOOD FOLLY POA                      18 CLUBHOUSE DRIVE SW SUPPLY NC 28462


Epiq Corporate Restructuring, LLC                                                                    Page 744 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 770 of 1490
Claim Name                            Address Information
LOCKWOOD'S CARPETS, INC               7012 GEORGE WASHINGTON MEMORIAL HWY, P.O BOX 2156 GLOUCESTER VA 23061-2156
LOCKWOOD, RICHARD                     ADDRESS ON FILE
LOCUST TOWNSHIP                       LOCUST TWP - TAX COLLECT 456 A POORHOUSE ROAD CATAWISSA PA 17820
LODI BORO -FISCAL                     LODI BORO - TAX COLLECTO 1 MEMORIAL DRIVE LODI NJ 07644
LODI CITY                             LODI CITY TREASURER 130 SOUTH MAIN STREET LODI WI 53555
LODI TOWN                             LODI TWN TREASURER W10919 COUNTY ROAD V LODI WI 53555
LODI TOWNSHIP                         LODI TOWNSHIP - TREASURE 3755 PLEASANT LAKE RD. ANN ARBOR MI 48103
LOEFFLER, SANDRA                      ADDRESS ON FILE
LOEWEN CLOVIS REALTY LLC              519 PILE 2 CLOVIS NM 88101
LOEWENSTINE, SCOTT                    ADDRESS ON FILE
LOFGREN AGENCY INC                    6 CHURCH ST CHATHAM NY 12037
LOFTON, KARLITA                       ADDRESS ON FILE
LOFTS ON LAFAYETTE                    25 CRESCENT STREET STAMFORD CT 06906
LOFTUS, DEREK                         ADDRESS ON FILE
LOFTUS, LINDSEY                       ADDRESS ON FILE
LOFTUS, SHANE                         ADDRESS ON FILE
LOG CABIN HOMES LTD                   513 KEEN ST. ROCKY MOUNT NC 27804
LOGAN CONSTRUCTION                    ANGELA LOGAN 9676 E. BOWERS RD. DARLINGTON IN 47940
LOGAN COUNTY                          LOGAN COUNTY - SHERIFF 100 N OWEN ST RUSSELLVILLE KY 42276
LOGAN COUNTY                          LOGAN COUNTY - TREASURER 100 S MADRIVER ST, ROOM BELLEFONTAINE OH 43311
LOGAN COUNTY                          LOGAN COUNTY - TREASURER 301 BROADWAY NAPOLEON ND 58561
LOGAN COUNTY                          LOGAN COUNTY - TREASURER PO BOX 400 LINCOLN IL 62656
LOGAN COUNTY                          LOGAN COUNTY - TREASURER 710 W 2ND OAKLEY KS 67748
LOGAN COUNTY                          LOGAN COUNTY - TAX COLLE 25 W WALNUT - COURTHOUSE PARIS AR 72855
LOGAN COUNTY                          LOGAN COUNTY - TAX COLLE PO BOX 219 GUTHRIE OK 73044
LOGAN COUNTY                          LOGAN COUNTY-TREASURER 315 MAIN STREET STERLING CO 80751
LOGAN COUNTY CLERK                    601 BROADWAY ST STE 20 LINCOLN IL 62656
LOGAN COUNTY SHERIFF                  LOGAN COUNTY - SHERIFF 300 STRATTON ST - ROOM 2 LOGAN WV 25601
LOGAN COUNTY TREASURER                301 E HARRISON GUTHRIE OK 73044
LOGAN COUNTY TREASURER                315 MAIN ST STERLING CO 80751-1151
LOGAN TOWNSHIP                        LOGAN TOWNSHIP - TAX COL PO BOX 314 BRIDGEPORT NJ 08014
LOGAN TOWNSHIP                        LOGAN TWP - TAX COLLECTO 100 CHIEF LOGAN CIRCLE ALTOONA PA 16602
LOGAN TOWNSHIP                        LOGAN TOWNSHIP - TREASUR 2239 BEACH RD PRESCOTT MI 48756
LOGAN TOWNSHIP                        LOGAN TOWNSHIP - TREASUR 4325 S. MASTEN RD BRANCH MI 49402
LOGAN, ELIZABETH                      ADDRESS ON FILE
LOGANS ROOFING & EXTERIORS,LLC        3403 BIG SKY PASS MISSOURI CITY TX 77459
LOGANSPORT TOWN                       LOGANSPORT TOWN - COLLEC P. O. BOX 400 LOGANSPORT LA 71049
LOGANVILLE BORO                       LINDA MARCIN - TAX COLLE POB 342 LOGANVILLE PA 17342
LOGANVILLE CITY-GWINNETT              LOGANVILLE CITY-TAX COLL PO BOX 39 LOGANVILLE GA 30052
LOGANVILLE CITY-WALTON C              LOGANVILLE CITY-TAX COLL 4303 LAWRENCEVILLE RD LOGANVILLE GA 30052
LOGAR CONSTRUCTION INC.               RUIS GARCIA RUIS GARCIA 591 E. 59 ST. HIALEAH FL 33013
LOGGERHEADPOOLS CORP.                 JAMES DAVID P.O. BOX 841433 PEMBROKE PINES FL 33084
LOGGIA, MATTHEW                       ADDRESS ON FILE
LOGGIA, MICHAEL                       ADDRESS ON FILE
LOGIC REAL ESTATE                     RACHAEL BACA 228 ST FRANCIS DR STE A SANTA FE NM 87501
LOGIC UNDERWRITERS                    5641 SMU BLVD STE 107 DALLAS TX 75206
LOGIC UNDERWRITERS                    P.O. BOX 600249 DALLAS TX 75360
LOGICEASE SOLUTIONS INC.              ATTN: LEGAL DEPARTMENT 1200 FIFTH AVENUE SUITE 1400 SEATTLE WA 98101
LOGICEASE SOLUTIONS, INC.             ATTN: GENERAL COUNSEL ONE BAY PLAZA SUITE 780 1350 BAYSHORE HIGHWAY BURLINGAME



Epiq Corporate Restructuring, LLC                                                                  Page 745 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 771 of 1490
Claim Name                              Address Information
LOGICEASE SOLUTIONS, INC.               CA 94010-1823
LOGMEIN INC                             BOX 83308 WOBURN MA 01813
LOGMEIN, INC.                           ATTN: GENERAL COUNSEL 320 SUMMER STREET BOSTON MA 02210
LOGO GRANDE FIVE-B CONDO ASSOC. INC     14750 NW 77CT SUITE 114 MIAMI LAKES FL 33016
LOGOS INVESTMENTS LLC &                 JAMES & ERIKA MARSHALL PO BOX 309 KEMAH TX 77565
LOGUE, LIONALL                          ADDRESS ON FILE
LOHMAN, KELLY                           ADDRESS ON FILE
LOHMANN, STEPHANIE                      ADDRESS ON FILE
LOHRVILLE VILLAGE                       LOHRVILLE VLG TREASURER 540 N. 3RD AVE. REDGRANITE WI 54970
LOIS AMUSAN                             ADDRESS ON FILE
LOIS B. LEPP, P.A.                      902 E. GADSDEN STREET PENSACOLA FL 32501
LOKE, JAN                               ADDRESS ON FILE
LOKYS INC                               7501 LEMONT RD STE 315 F WOODRIDGE IL 60517
LOLITA NARCISO CUNANAN                  PRO SE PLAINTIFF LOLITA NARCISO CUNANAN 36353 BAY HILL DRIVE BEAUMONT CA 92223
LOLYTA PEREZ                            6313 N PARK AVENUE PHILADELPHIA PA 19141
LOMAS, CARA                             ADDRESS ON FILE
LOMBARDI REAL ESTATE &                  1587 MAIN ST STE A DUNEDIN FL 34698
LOMBARDO, AMY                           ADDRESS ON FILE
LOMBARDY NEIGHBORHOOD ASSN INC          C/O J & L PROPERTY MANAGEMENT INC 10191 W SAMPLE ROAD SUITE 203 CORAL SPRINGS
                                        FL 33065
LOMBRARDI INS AGENCY INC                P O BOX 1153 ARNOLD MO 63010
LOMIRA VILLAGE                          LOMIRA VLG TREASURER 425 WATER STREET LOMIRA WI 53048
LON SMITH ROOFING                       LON SMITH 904 E. WAGGOMAN ST FT WORTH TX 76110
LONA, RAQUEL                            ADDRESS ON FILE
LONACONING EAST HOA                     280 KNOWLES AVE STE 222 SOUTHAMPTON PA 18966
LONDON & LONDON                         48 CHRISTIAN LN NEWINGTON CT 06111
LONDON & THURBER, LLC                   3340 PEACHTREE RD NE, STE 2570 ATLANTA GA 30326
LONDON BRITAIN TOWNSHIP                 JANIE SCHNELLE - TAX COL 110 STONY RIDGE RD LANDENBERG PA 19350
LONDON CASTLE APPRAISALS                1105 SKYLINE DR DANVILLE IL 61832
LONDON CITY                             CITY OF LONDON - CLERK 501 S MAIN ST LONDON KY 40741
LONDON COURT CONDOMINIUM ASSOCIATION    3856 OAKTON SKOKIE IL 60076
LONDON GROVE TOWNSHIP                   LONDON GROVE TWP-TAX COL P.O. BOX 6 WEST GROVE PA 19390
LONDON PROPERTIES LTD                   6442 N MAROA AVE FRESNO CA 93704
LONDON TOWNSHIP                         LONDON TOWNSHIP - TREASU 13613 TUTTLEHILL ROAD MILAN MI 48160
LONDON WOODS COMMUNITY ASSOC            PO BOX 1670 COMMERCE GA 30529
LONDONDERRY TOWN                        LONDONDERRY TOWN-TAX COL 268B MAMMOTH ROAD LONDONDERRY NH 03053
LONDONDERRY TOWN                        LONDONDERRY TN - COLLECT 100 OLD SCHOOL STREET SOUTH LONDONDERRY VT 05155
LONDONDERRY TOWNSHIP                    LONDONDERRY TWP - COLLEC 2189 MADLEY HOLLOW ROAD BUFFALO MILLS PA 15534
LONDONDERRY TOWNSHIP                    LONDONDERRY TWP - COLLEC 2900 E HARRISBURG PIKE MIDDLETOWN PA 17057
LONE MOUNTAIN SHORES                    OWNERS ASSOC., INC. (LMSOA) P. O. BOX 719 NEW TAZEWELL TN 37824
LONE MOUNTAIN VILLAGE ASSOCIATION       7108 OVERHILL AVE LAS VEGAS NY 89129
LONE OAK LLC                            2 WESTSIDE DRIVE ASHEVILLE NC 28806
LONE ROCK VILLAGE                       LONE ROCK VLG TREASURER PO BOX 338 LONE ROCK WI 53556
LONE STAR CONTRACTING                   219 CUTLASS DR EL PASO TX 79932
LONE STAR FLOORING INC                  1907 STRICKLAND DR ORANGE TX 77630
LONE STAR INS GROUP                     PO BOX 404 DOBBIN TX 77333
LONE STAR INSURERS                      8101 BOAT CLUB RD SUITE 325 FORT WORTH TX 76179
LONE STAR PLUMBING                      CM6 HOLDINGS LLC P O BOX 584 ITASCA TX 76055
LONE STAR RENOVATION AND CONSTRUCTION   P.O. BOX 2806 VISTA CA 92085



Epiq Corporate Restructuring, LLC                                                                 Page 746 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 772 of 1490
Claim Name                               Address Information
LONE STAR ROOFING & CONSTRUCTION, INC.   4733 WHIRLWIND DR SAN ANTONIO TX 78217
LONECRE INVESTMENTS LLC                  PO BOX 532 SEABROOK TX 77586
LONESE VILLANUEVA                        6804 HEATHER FIELD DRIVE TAMPA FL 33634
LONESOME B LLLP                          850 VISTA HI DRIVE CARBONDALE CO 81623
LONESTAR INTEGRA INS                     444 W PASADENA BLVD D DEER PARK TX 77536
LONESTAR PROSERVICES INC                 13700VETERNSMMRIALSTE25 HOUSTON TX 77014
LONG & FOSTER INS AGENCY                 14501 GEORGE CARTER WAY CHANTILLY VA 20151
LONG AND FOSTER                          ATTN: ELAINE ALFIERO 963 PROVIDENCE SQ SHOPPING CTR 31188 VIRGINIA BEACH VA
                                         23464
LONG AND FOSTER REAL ESTATE INC          ATTN: ELAINE ALFIERO 1788 LEGARE LANE VIRGINIA BEACH VA 23464
LONG AND FOSTER REALTY                   720 HANNOVER PIKE HANMPSTEAD MD 21074
LONG BAY APPRAISALS INC                  3829 SURRY ROAD VIRGINIA BEACH VA 23455
LONG BEACH COUNTY                        LONG BEACH COUNTY - TREA 1 WEST CHESTER ST. LONG BEACH NY 11561
LONG BEACH REALTY                        1401 LAKE SHORE DRIVE LONG BEACH IN 46360
LONG BEACH TOWNSHIP                      LONG BEACH TWP - COLLECT 6805 LONG BEACH BLVD BRANT BEACH NJ 08008
LONG BRANCH BORO                         LONG BRANCH BORO - COLLE 440 MT TABOR RD COAL CENTER PA 15423
LONG BRANCH CITY                         LONG BRANCH CITY - COLLE 344 BROADWAY LONG BRANCH NJ 07740
LONG BRANCH CITY SEWER AUTHORITY         150 JOLIN AVE LONG BRANCH NJ 07740
LONG COUNTY TAX COMMISSION               PO BOX 628 LUDOWICI GA 31316
LONG FENCE                               LONG FENCE CO, INC 1910 BETSON COURT ODENTON MD 21113
LONG HILL FIRE DISTRICT                  LONG HILL FD - TAX COLLE PO BOX 787 TRUMBULL CT 06611
LONG HILL TOWNSHIP                       LONG HILL TWP - COLLECTO 915 VALLEY ROAD GILETTE NJ 07933
LONG ISLAND PAINTERS, INC.               ROBERT COLE 323 BROOK AVE APT 1B BAYSHORE NY 11706
LONG ISLAND TOWN                         LONG ISLAND TOWN-TAX COL P.O. BOX 263 LONG ISLAND ME 04050
LONG LAKE TOWN                           LONG LAKE TOWN - TAX COL P.O. BOX 42 LONG LAKE NY 12847
LONG LAKE TOWNSHIP                       LONG LAKE TOWNSHIP - TRE 8870 N LONG LAKE RD TRAVERSE CITY MI 49684
LONG RAPIDS TOWNSHIP                     LONG RAPIDS TWP - TREASU 7013 M-65 NORTH LACHINE MI 49753
LONG VILLAGE CLUB, INC                   P.O. BOX 211 WASKOM TX 75692
LONG, CANDI                              ADDRESS ON FILE
LONG, COURTNEY                           ADDRESS ON FILE
LONG, JEFFREY                            ADDRESS ON FILE
LONG, KELLI                              ADDRESS ON FILE
LONG, RYAN                               ADDRESS ON FILE
LONG, SAMANTHA                           ADDRESS ON FILE
LONG, TAYLOR                             ADDRESS ON FILE
LONG, YARRIS                             ADDRESS ON FILE
LONGE, JAMIE                             ADDRESS ON FILE
LONGENBACH, VICTORIA                     ADDRESS ON FILE
LONGENBACH, WADE                         ADDRESS ON FILE
LONGFELLOW, NATHAN                       ADDRESS ON FILE
LONGFORD LAKE ASSOCIATION, INC.          625 N LONGFORD LAKE RD BRACKNEY PA 18812
LONGHORN TOWN UD W                       LONGHORN TOWN UD - COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
LONGLEAF AT THE BROOKS HOA, INC          26025 CLARKSON DRIVE BONITA SPRINGS FL 34135
LONGMEADOW TOWN                          LONGMEADOW TOWN-TAX COLL 20 WILLIAMS STREET LONGMEADOW MA 01106
LONGMILES, SHUNNETTE                     ADDRESS ON FILE
LONGO INSURANCE AGENCY                   916 BROADWAY BAYONNE NJ 07002
LONGPORT BORO                            LONGPORT BORO - TAX COLL 2305 ATLANTIC AVE LONGPORT NJ 08403
LONGSWAMP TOWNSHIP                       LONGSWAMP TWP - TAX COLL 9540 LONGSWAMP RD. MERTZTOWN PA 19539
LONGVIEW OWNERS INC                      80 BUSINESS PARK DRIVE SUITE 307 ARMONK NY 10504



Epiq Corporate Restructuring, LLC                                                                     Page 747 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 773 of 1490
Claim Name                              Address Information
LONGWOOD OF FT. PIERCE HOA INC          1505 NEBRASKA AVE FORT PIERCE FL 34950
LONNIE D ECK, TRUSTEE                   P.O. BOX 2038 TULSA OK 74101-2038
LONNIE LANE                             9651 SANDLER RD JACKSONVILLE FL 32222
LONNIE SMITH CONSTRUCTION, INC.         41880 SIXTH STREET TEMECULA CA 92590
LONNIES CARPET MAX                      6551 E.RIVERSIDE BLVD ROCKFORD IL 61114
LONNY WILSON                            252 ROOSEVELT AVE JANESVILLE WI 53546
LONOKE COUNTY TAX COLLEC                LONOKE COUNTY - TAX COLL 208 N CENTER LONOKE AR 72086
LONSKY CONSTRUCTION LLC                 48315 DEERWOOD AVE RUSH CITY MN 55069
LOOKINGGLASS MUTUAL INSURANCE COMPANY   300 EAST HANOVER STREET NEW BADEN IL 62265
LOOKOUT MOUNTAIN CITY                   LOOKOUT MOUNTAIN -TAX CO 1214 LULA LAKE ROAD LOOKOUT MTN GA 30750
LOOKOUT MOUNTAIN TOWN                   LOOKOUT MOUNTAIN TOWN PO BOX 111 LOOKOUT MTN. TN 37350
LOOKOUT PROPERTY OWNERS                 ASSOCIATION PO BOX 65583 PHOENIX AZ 85082
LOOKS NEW POWERWASHING                  LLC 30306 HICKORY HILL RD MILLSBORO DE 19966
LOOKUP ROOFING LLC                      3156 MT ZION RD STE 1902 STOCKBRIDGE GA 30281
LOOMIS, SAYLES & CO. LP                 ATTN: MR. JAE-HOON PARK, MBA EXECUTIVE VICE PRESIDENT & CIO 1 FINANCIAL CENTER
                                        BOSTON MA 02111-2647
LOON BAY PROPERTY OWNER'S ASSOC. INC    P.O. BOX 5275 MABANK TX 75147
LOPATCONG TOWNSHIP                      LOPATCONG TWP - COLLECTO 232 S THIRD STREET MORRI PHILLIPSBURG NJ 08865
LOPER & SONS CONSTRUCTION               MICHAEL M LOPER MICHAEL M LOPER P.O.BOX 777 CLOUDCROFT NM 88317
LOPER, CASSANDRA                        ADDRESS ON FILE
LOPEZ BROTHERS                          CONSTRUCTION LLC 712 E 21ST PL THE DALLES OR 97058
LOPEZ CONSTRUCTION &                    ASSOCIATES SEBASTIEN LOP 22 ELDER ST PAWTUCKET RI 02860
LOPEZ CONSTRUCTION GROUP                10 QUAILWOOD DR BAYTOWN TX 77521
LOPEZ CONSTRUCTION LLC                  3987 MYRTLE CIRCLE BESSEMER AL 35022
LOPEZ CUSTOM CONTRACTORS                2139 CR 160 ALVIN TX 77511
LOPEZ MOLINAR & SAROLDI PLLC            310N MESA ST STE 900 EL PASO TX 79901
LOPEZ PAINTING & DECORATING INC         VIDAL LOPEZ 11759 ANGELL ST NORWALK CA 90650
LOPEZ PRESSURE WASH                     FRANCISCO LOPEZ 605 DAMASCUS WOODS RD CORRIGAN TX 75939
LOPEZ ROOFING AND CONSTRUCTION          LUIS R. LOPEZ 158 CR 6055A DAYTON TX 77535
LOPEZ, ALFREDA                          ADDRESS ON FILE
LOPEZ, CAROLINA                         ADDRESS ON FILE
LOPEZ, DOROTHY                          ADDRESS ON FILE
LOPEZ, IVAN                             ADDRESS ON FILE
LOPEZ, JOSE ANTONIO                     ADDRESS ON FILE
LOPEZ, JUDITH                           ADDRESS ON FILE
LOPEZ, JULIO                            ADDRESS ON FILE
LOPEZ, KARLA                            ADDRESS ON FILE
LOPEZ, LUIS                             ADDRESS ON FILE
LOPEZ, MARGARET                         ADDRESS ON FILE
LOPEZ, MARI                             ADDRESS ON FILE
LOPEZ, MARIA                            ADDRESS ON FILE
LOPEZ, MARICELA                         ADDRESS ON FILE
LOPEZ, MATTHEW                          ADDRESS ON FILE
LOPEZ, MONIQUE                          ADDRESS ON FILE
LOPEZ, RACHEL                           ADDRESS ON FILE
LOPEZ, RICARDO                          ADDRESS ON FILE
LOPEZ, SANTOS                           ADDRESS ON FILE
LOPEZ-SANTOS, HANNA                     ADDRESS ON FILE
LOQUISHA BEASLEY                        537 OAK MEADOW MIDDLEVIEW MI 49333



Epiq Corporate Restructuring, LLC                                                                 Page 748 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 774 of 1490
Claim Name                              Address Information
LOR, KA                                 ADDRESS ON FILE
LOR, TRACEY                             ADDRESS ON FILE
LORA A. POTTS                           THE DELLUTRIC LAW GROUP, P.A. JOSEPH C. LOTEMPIO PLZ 1436 ROYAL PALM SQ BLVD.
                                        FORT MYERS FL 33919
LORAIN BORO                             LORAIN BORO - TAX COLLEC 129 CLAIR AVE JOHNSTOWN PA 15902
LORAIN COUNTY SANITARY ENGINEERS DEPT   247 HADAWAY STREET ELYRIA OH 44035
LORAIN COUNTY TREASURER                 LORAIN COUNTY - TREASURE 226 MIDDLE AVE ELYRIA OH 44035
LORAIN TOWN                             LORAIN TWN TREASURER 3180 15TH ST. FREDERIC WI 54837
LORAINE A KEITH                         656 S TEMPLE LANE ALTOONA PA 16602
LORD & ASSOC INS AGY INC                PO BOX 847 COVINGTON GA 30014
LORD & ASSOCIATES INS AG                5145 COOK ST COVINGTON GA 30015
LORD HILL REC CENTERS INC               1331 NW 43 AVE LAUDERHILL FL 33313
LORD SECURITIES CORP                    48 WALL ST 27TH FL NEW YORK NY 10005
LORDE INSURANCE SERVICES                2626 S LOOP E SUITE 410 HOUSTON TX 77054
LORDS ROOFING                           COL ENTERPRISES INC. 133 CIMMARON DR PALM COAST FL 32137
LORE, RALPH                             ADDRESS ON FILE
LOREAUVILLE VILLAGE                     LOREAUVILLE VILLAGE COLL P O BOX 336 LOREAUVILLE LA 70552
LOREDO HOME IMPROVEMENT                 CARLOS C. AGUILAR 1935 W. SUMMIT SAN ANTONIO TX 78201
LOREDO, ZACHARY                         ADDRESS ON FILE
LOREN T. FLYNN, ET AL.                  JANET A. LAWSON 3639 EAST HARBOR BLVD., #109 VENTURA CA 93001
LORENA GUTIERREZ AND                    SALVADOR CERVANTES 226 154TH PL CALUMET CITY IL 60409
LORENA OCHOA AND GILBERT CANTU, JR.     DANIEL W. LANFEAR THE LANFEAR LAW FIRM, P.C.; 1 ENERGY PLZ 8620 N. NEW
                                        BRAUNFELS, STE. 215 SAN ANTONIO TX 78217
LORENA VILANO AND                       VIRGILIO VILANO 2480 ADRIATIC AVE LONG BEACH CA 90810
LORENA WILLIAMS                         PO BOX 246 PORTLAND TX 78374
LORENZEN, MARIAH                        ADDRESS ON FILE
LORENZO DOMINGUEZ                       CONSTRUCTION 14009 W COUNTY RD 124 ODESSA TX 79765
LORETTA M ADDISON                       P O BOX 8737 ROCKY MOUNT NC 27804
LORETTO CITY                            LORETTO CITY-TAX COLLECT PO BOX 176 LORETTO TN 38469
LORETTO CITY                            CITY OF LORETTO - CLERK PO BOX 45 LORETTO KY 40037
LORI C BOUDREAUX & JAMES                & AARON GARRISON 5059 LOGAN ST BAY SAINT LOUIS MS 39520
LORI FIEGENBAUM, COLLECTOR              PO BOX 365 LEXINGTON MO 64067
LORI KAUFFMAN                           PO BOX 337 MOUNTAIN HOME AR 72654
LORI LOVATO                             & ANTONIO LOVATO 1419 32ND AVE GREELEY CO 80634
LORI SWARTZ                             215 BRENON RD BUFFALO NY 14228
LORRAINE TOWN                           TOWN OF LORRAINE-TAX COL P.O. BOX 56 LORRAINE NY 13659
LOS ALAMOS COUNTY                       LOS ALAMOS COUNTY-TREASU 1000 CENTRAL AVE SUITE 3 LOS ALAMOS NM 87544
LOS ANGELES CNTY. DEPT. OF PUBLIC WORKS 900 SOUTH FREMONT AVENUE MEZZANINE FLOOR ALHAMBRA CA 91803-1334
LOS ANGELES COUNTY                      LOS ANGELES CNTY TAX COL 225 NORTH HILL STREET LOS ANGELES CA 90012
LOS ANGELES COUNTY TAX COLLECTOR        225 N HILL ST RM 122 LOS ANGELES CA 90012
LOS ANGELES COUNTY TAX COLLECTOR        PO BOX 54027 LOS ANGELES CA 90012
LOS ANGELES COUNTY TAX COLLECTOR        PO BOX 54888 LOS ANGELES CA 90054
LOS ANGELES COUNTY TAX COLLECTOR        PO BOX 60186 LOS ANGELES CA 90060
LOS ANGELES COUNTY WATERWORKS           260 EAST AVENUE K-8 LANCASTER CA 93535
LOS ANGELES DEPARTMENT OF WATER & POWER 111 NORTH HOPE STREET LOS ANGELES CA 90012
LOS ANGELES DEPT OF WATE                PO BOX 30808 LOS ANGELES CA 90030
LOS ARBOLOS CONDOMINIUM ASSOC.          1900 W 68ST APT 6301 HIALEAH FL 33014
LOS CORONADOS ASSOCIATION               7998 W THUNDER BIRD RD 108 PEORIA AZ 85381
LOS FELINOS INC.                        414 EXECUTIVE CENTER BLVD., SUITE 211 EL PASO TX 79902



Epiq Corporate Restructuring, LLC                                                                   Page 749 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 775 of 1490
Claim Name                               Address Information
LOS PORTONES TOWNHOME                    16441 N 91ST STREET 104 SCOTTSDALE AZ 85260
LOS PRADOS COMMUNITY ASSOCIATION         5150 LOS PRADOS CIR LAS VEGAS NV 89130
LOS VERDES COMMUNITY ASSOCIATION         7200 LAS VEGAS BLVD S SUITE A LAS VEGAS NV 89119
LOST FORREST HOMEOWNERS ASSOCIATION      P. O. BOX 862086 MARIETTA GA 30062
LOTER INSURANCE AGENCY                   216 W 3RD ST 101 RIFLE CO 81650
LOTFEY DENNETT INS                       BROKERS PO BOX 15010 PORTLAND ME 04112
LOTHANS & SONS CORP                      7511 SW 4TH CT NORTH LAUDERDALE FL 33068
LOTT, CARLETTA                           ADDRESS ON FILE
LOTT, PORSCHA                            ADDRESS ON FILE
LOTTCO APPRAISAL SERVICE                 604 MOORE RD NEWNAN GA 30263
LOU JOHNSON                              ADDRESS ON FILE
LOU LABUSKI BROWN                        107 PUTNAM WAY MECHANICSBURG PA 17050
LOU-GAR CONSTRUCTION                     8320 E DAY MEAD WA 99021
LOUDON CITY                              LOUDON CITY-TAX COLLECTO 201 ALMA PLACE LOUDON TN 37774
LOUDON COUNTY                            LOUDON COUNTY-TRUSTEE 101 MULBERRY ST - SUITE LOUDON TN 37774
LOUDON MUTUAL INSURANCE                  3 WIRT STREET, STE 300 LEESBURG VA 20175
LOUDON TOWN                              LOUDON TOWN - TAX COLLEC 55 SOUTH VILLAGE ROAD SU LOUDON NH 03307
LOUDOUN CONSTRUCTION LLC                 PO BOX 364 MIDDLEBURG VA 20118
LOUDOUN COUNTY                           LOUDOUN COUNTY - TREASUR P O BOX 347 LEESBURG VA 20178
LOUDOUN MTL INS                          15609 HIGH ST WATERFORD VA 20197
LOUDOUN MUTUAL INS CO                    PO BOX 58 WATERFORD VA 20197
LOUETTA ROAD UD W                        LOUETTA ROAD UD - COLLEC 6935 BARNEY RD 110 HOUSTON TX 77092
LOUIE A PERALTA JR                       ADDRESS ON FILE
LOUIE ARNOLD JR.                         ADDRESS ON FILE
LOUIS A WILLIAMS &                       ADDRESS ON FILE
LOUIS A WILLIAMS & ASSOC                 INC 907 EAST GRAND AVE MARSHALL TX 75670
LOUIS A WILLIAMS & ASSOC                 PO BOX 1309 MARSHALL TX 75671
LOUIS BLOSCH AGENCY                      9726 E 42ND ST SUITE 210 TULSA OK 74146
LOUIS BROWN                              ADDRESS ON FILE
LOUIS MCDANIEL JR &                      ADDRESS ON FILE
LOUIS MORRELLO                           ADDRESS ON FILE
LOUIS P. DIGIOVANNI                      ADDRESS ON FILE
LOUIS PANCIERA INC                       48 MAIN STREET WESTERLY RI 02891
LOUIS SANTANA AND                        ADDRESS ON FILE
LOUIS, STEVEN                            ADDRESS ON FILE
LOUISA CITY                              CITY OF LOUISA - CLERK 215 N MAIN CROSS ST LOUISA KY 41230
LOUISA COUNTY                            LOUISA COUNTY - TREASURE P O BOX 523 LOUISA VA 23093
LOUISA COUNTY                            LOUISA COUNTY - TREASURE PO BOX 207 WAPELLO IA 52653
LOUISA MTL                               P O BOX 97 WAPELLO IA 52653
LOUISA MUTUAL INSURANCE                  336 N 2ND BOX 97 WAPELLO IA 52653
LOUISA TOWN                              LOUISA TOWN - TREASURER P O BOX 531 LOUISA VA 23093
LOUISE TOMKINS                           P O BOX 42132 ATLANTA GA 30311
LOUISIANA                                LOUISIANA CITY - COLLECT 202 S. 3RD ST, STE 115 LOUISIANA MO 63353
LOUISIANA                                RESIDENTIAL MORTGAGE LENDING PO BOX 94095 BATON ROUGE LA 70804-9095
LOUISIANA CITIZENS                       3131 N I-10 SERVICE 101 METAIRIE LA 70002
LOUISIANA CITIZENS PROP                  ONE GALLERIA BLVD 720 METAIRIE LA 70001
LOUISIANA CITIZENS PROPERTY INS. CORP.   BRYAN PALMISANO 3205 CLEARY AVENUE SUITE 2 METAIRIE LA 70002
LOUISIANA COMPANIES                      801 NORTH BLVD BATON ROUGE LA 70802
LOUISIANA DEPT OF INSURANCE              PO BOX 94214 BATON ROUGE LA 70804-9214



Epiq Corporate Restructuring, LLC                                                                     Page 750 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 776 of 1490
Claim Name                              Address Information
LOUISIANA DEPT OF REVENUE & TAXATION   617 NORTH 3RD STREET BATON ROUGE LA 70802
LOUISIANA FARM BUREAU                  9516 AIRLINE HWY BATON ROUGE LA 70815
LOUISIANA INS SRVC                     600 MAIN ST 150 LAPLACE LA 70068
LOUISIANA MOTOR VEHICLE COMMISSION     TRINA ADAMS 3519 12TH STREET METAIRIE LA 70002
LOUISIANA OFC OF FINANCIAL INSTITUTIONS 8585 ARCHIVES AVENUE BATON ROUGE LA 70809
LOUISIANA ROOFING CONTRACTORS, LLC     3200 SHED ROAD BOSSIER CITY LA 71111
LOUISIANA SECRETARY OF STATE           8585 ARCHIVES AVENUE BATON ROUGE LA 70809
LOUISVILLE - JEFFERSON CNTY. METRO     6011 WEST JEFFERSON STREET, 1ST FLOOR LOUISVILLE KY 40202
GOV'T
LOUISVILLE CITY                        LOUISVILLE CITY-TAX COLL PO BOX 527 LOUISVILLE GA 30434
LOUISVILLE CITY                        LOUISVILLE CITY-TAX COLL PO BOX 510 LOUISVILLE MS 39339
LOUISVILLE GAS AND ELECT               PO BOX 25211 LEHIGH VALLEY PA 18002
LOUISVILLE GAS AND ELECTRIC COMPANY    PO BOX 25211 LEHIGH VALLEY PA 18002
LOUISVILLE GAS AND ELECTRIC COMPANY    220 WEST MAIN STREET LOUISVILLE KY 40202
LOUISVILLE GAS AND ELECTRIC COMPANY    PO BOX 9001960 LOUISVILLE KY 40290-1960
LOUISVILLE INSURANCE LLC               901 LILY CREEK RD LOUISVILLE KY 40243
LOUISVILLE METRO GOVERNMENT            OFFICE OF MANAGEMENT & BUDGET 611 WEST JEFFERSON STREET 2ND FLOOR LOUISVILLE
                                       KY 40202
LOUISVILLE METRO GOVT AR DIV           611 W JEFFERSON ST 1ST FL LOUISVILLE KY 40202
LOUISVILLE METRO REVENUE               COMMISSION PO BOX 35410 LOUISVILLE KY 40232
LOUISVILLE WATER COMPANY               550 SOUTH THIRD STREET LOUISVILLE KY 40202-1839
LOUISVILLE/JEFFERSON COUNTY METRO GOV'T 611 WEST JEFFERSON STREET LOUISVILLE KY 40202
LOUP COUNTY                            LOUP COUNTY - TREASURER PO BOX 138 TAYLOR NE 68879
LOURDES CATALA &                       SUSAN CASTILLO 1600 SW 124TH PL MIAMI FL 33175
LOUSBERG ROOFING & EXTERIORS           PAMELA S. LOUSBERG ENTERPRISES INC PAMELA S. LOUSBERG ENTERPRISES INC 3705 W.
                                       73RD AVE WESTMINSTER CO 80030
LOUVER SHOP                            3995 VELINDA DR WINSTON SALEM NC 27106
LOVE BEAL & NIXON PC                   PO BOX 32738 OKLAHOMA CITY OK 73123-0938
LOVE COUNTY                            LOVE COUNTY - TAX COLLEC 405 W MAIN204 MARIETTA OK 73448
LOVE COUNTY CLERK                      405 WEST MAIN STE 203 MARIETTA OK 73448
LOVE, ALEXA                            ADDRESS ON FILE
LOVE, BEAL & NIXON, P.C.               6621 NORTH MERIDIAN OKLAHOMA CITY OK 73116
LOVE, BRAXTIN                          ADDRESS ON FILE
LOVE, LEMECHA                          ADDRESS ON FILE
LOVE, ROBERT                           ADDRESS ON FILE
LOVEJOY GA                             LOVEJOY GA-CITY CLERK P O BOX 220 LOVEJOY GA 30250
LOVELL TOWN                            LOVELL TOWN- TAX COLLECT 1069 MAIN STREET CENTER LOVELL ME 04051
LOVELLS TOWNSHIP                       LOVELLS TOWNSHIP - TREAS 8405 TWIN BRIDGE RD GRAYLING MI 49738
LOVEQUIST MURRAY INS                   296 MAIN ST WEST DENNIS MA 02670
LOVERIDGE BUILDERS LLC                 & MARGARITE PARKER 9105 WEST 68TH AVE ARVADA CO 80004
LOVERIN PUMP & DRILLING                PO BOX 6966 VISALIA CA 93290
LOVETT, EBONY                          ADDRESS ON FILE
LOVETTSVILLE TOWN                      LOVETTSVILLE TOWN - TREA P O BOX 209 LOVETTSVILLE VA 20180
LOVING AND ETHEREDGE                   P O BOX 7250 TYLER TX 75711
LOVINGER FIN SRVCS                     4016 HENDERSON BLVD TAMPA FL 33629
LOVINGER INSURANCE INC                 BONNIE PULLARA 3009 W BARCELONA STREET, SUITE C TAMPA FL 33629
LOVINGS HEATING & COOLIN               2593 HAMSTROM RD PORTAGE IN 46368
LOVITT AND TOUCHE                      7202 E ROSEWOOD DR 200 TUCSON AZ 85710
LOVULLO ASSOCIATES INC                 6450 TRANSIT ROAD DEPEW NY 14043
LOW COUNRTY INS SERVICES               PO BOX 789 BEAUFORT SC 29901


Epiq Corporate Restructuring, LLC                                                                   Page 751 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 777 of 1490
Claim Name                              Address Information
LOWCOUNTRY INS & FIN                   SERVICES INC 14323 OCEAN HWY 4147 PAWLEYS ISLAND SC 28585
LOWCOUNTRY INSURANCE                   80 LADYS ISLAND DR BEAUFORT SC 29907
LOWDEN, LISA                           ADDRESS ON FILE
LOWELL (DELINQUENT ONLY)               LOWELL CITY (W/S) - COLL 375 MERRIMAC STREET LOWELL MA 01852
LOWELL A. MOFFIT                       LAW OFFICE OF LINK W. SCHRADER LINK W. SCHRADER P.O. BOX 412914 KANSAS CITY MO
                                       64141
LOWELL CITY                            LOWELL CITY - TAX COLLEC 375 MERRIMAC STREET- RO LOWELL MA 01852
LOWELL CITY                            LOWELL CITY - TREASURER 301 E. MAIN ST. LOWELL MI 49331
LOWELL GILMORE AGENCY                  PO BOX 791 MATTESON IL 60443
LOWELL PINNOCK                         ADDRESS ON FILE
LOWELL TOWN                            LOWELL TOWN - TREASURER 2170 VERMONT ROUTE 100 LOWELL VT 05847
LOWELL TOWN                            LOWELL TWN TREASURER W8906 OSIXTEEN RD REESEVILLE WI 53579
LOWELL TOWNSHIP                        LOWELL TOWNSHIP - TREASU 2910 ALDEN NASH LOWELL MI 49331
LOWELL VILLAGE                         LOWELL VLG TREASURER PO BOX 397 /105 N RIVER LOWELL WI 53557
LOWER ALLEN TOWNSHIP                   2233 GETTYSBURG RD CAMP HILL PA 17011
LOWER ALLOWAYS CREEK TAX COLLECTOR     501 LOCUST ISLAND ROAD PO BOX 145 HANCOCKS BRIDGE NJ 08038
LOWER ALLOWAYS CREEK TWP               LOWER ALLOWAYS CREEK-COL P.O. BOX 145 HANCOCKS BRIDGE NJ 08038
LOWER ALSACE TOWNSHIP                  PATRICK DUGGAN - TAX COL 624 ANGORA RD READING PA 19606
LOWER BUCKS COUNTY JOINT MUN. AUTHORITY 7811 NEW FALLS ROAD LEVITTON PA 19058-0460
LOWER BUCKS COUNTY JOINT MUN. AUTHORITY 7811 NEW FALLS ROAD LEVITTOWN PA 19058-0460
LOWER BURRELL CITY BILL                LOWER BURRELL CITY - TRE 115 SCHREIBER ST LOWER BURRELL PA 15068
LOWER BURRELL COUNTY BI                LOWER BURRELL CITY - COL 115 SCHREIBER ST LOWER BURRELL PA 15068
LOWER CHANCEFORD TOWNSHI               AMY REICHARD - TAX COLLE 776 FROSTY HILL ROAD AIRVILLE PA 17302
LOWER CHICHESTER TOWNSHI               LOWER CHICHESTER TWP - T 1410 MARKET ST LINWOOD PA 19061
LOWER CHICHESTER TOWNSHIP              JAMESTOWN BUILDING 102 CHESLEY DRIVE, SUITE 1-A MEDIA PA 19063
LOWER DAUPHIN S.D./ CONE               PHILIP TUMMINIA - COLLEC P.O. BOX 372 HUMMELSTOWN PA 17036
LOWER DAUPHIN S.D./ EAST               LOWER DAUPHIN SD - COLLE 376 NORTH CRAWFORD ROAD GRANTVILLE PA 17028
LOWER DAUPHIN S.D./HUMME               ANGELA DURANTINE - COLLE P.O. BOX 185 HUMMELSTOWN PA 17036
LOWER DAUPHIN S.D./LONDO               LOWER DAUPHIN SD - COLLE 2900 E HARRISBURG PIKE MIDDLETOWN PA 17057
LOWER DAUPHIN S.D./SOUTH               LOWER DAUPHIN SD - COLLE 59 GRANDVIEW RD. HUMMELSTOWN PA 17036
LOWER DELLS ESTATES LLC                PO BOX 430 LAKE DELTON WI 53940
LOWER FRANKFORD TOWNSHIP               LOWER FRANKFORD TWP - TC 518 BURGNERS RD CARLISLE PA 17015
LOWER FREDERICK TOWNSHIP               JOSH EMBREE - TAX COLLEC PO BOX 58 ZIEGLERVILLE PA 19492
LOWER GWYNEDD TOWNSHIP                 LOWER GWYNEDD TWP - COLL 724 ALENE RD LOWER GWYNEDD PA 19002
LOWER GWYNEDD TOWNSHIP                 1130 N. BETHLEHEM PIKE P.O. BOX 625 SPRING HOUSE PA 19477
LOWER HEIDELBERG TOWNSHI               LOWER HEIDELBERG TWP - T 612 BROWNSVILLE RD SINKING SPRINGS PA 19608
LOWER LACKAWANNA VALLEY                SANITARY AUTHORITY 398 COXTON ROAD, POST OFFICE BOX 2067 DURYEA PA 18642
LOWER MACUNGIE TOWNSHIP                EPSD-LMT TAX COLLECTOR 3410 BROOKSIDE RD MACUNGIE PA 18062
LOWER MAHANOY TOWNSHIP                 LOWER MAHANOY TWP - COLL 441 MIDDLE RD. DALMATIA PA 17017
LOWER MAKEFIELD TOWNSHIP               LWR MAKEFIELD TWP-TAX CO 1100 EDGEWOOD RD SUITE YARDLEY PA 19067
LOWER MERION S.D./NARBER               LOWER MERION SD - COLLEC 100 CONWAY AVE NARBERTH PA 19072
LOWER MERION SCHOOL DIST               LOWER MERION TWP - TREAS 75 E LANCASTER AVE ARDMORE PA 19003
LOWER MERION TOWNSHIP                  LOWER MERION TWP - TREAS 75 E LANCASTER AVE ARDMORE PA 19003
LOWER MIFFLIN TOWNSHIP                 LOWER MIFFLIN TWP - COLL 70 ASPER ROAD NEWVILLE PA 17241
LOWER MILFORD TOWNSHIP                 LOWER MILFORD TWP - COLL 7607 CHESTNUT HILL CHURC COOPERSBURG PA 18036
LOWER MORELAND SCHOOL DI               LOWER MORELAND SD - COLL 640 RED LION RD HUNTINGDON VALLEY PA 19006
LOWER MORELAND TOWNSHIP                LOWER MORELAND TWP - COL 640 RED LION RD HUNTINGDON VALLEY PA 19006
LOWER MOUNT BETHEL TOWNS               LOWER MT BETHEL TWP - TC 6574 S DELAWARE DR MARTINS CREEK PA 18063
LOWER NAZARETH TOWNSHIP                ERIC MITCHELTREE-TAX COL 519 MOUNTAIN VIEW RD NAZARETH PA 18064



Epiq Corporate Restructuring, LLC                                                                   Page 752 OF 1400
                                           Ditech Holding Corporation
           19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 778 of 1490
Claim Name                              Address Information
LOWER OXFORD TOWNSHIP                   MARSHA GETTY-TAX COLLECT 220 TOWNSHIP RD OXFORD PA 19363
LOWER PAXTON TOWNSHIP                   DIANE BAIR - TAX COLLECT 4919 C(REAR) JONESTOWN R HARRISBURG PA 17109
LOWER PAXTON TOWNSHIP AUTHORITY         425 PRINCE ST SUITE 139 HARRISBURG PA 17109
LOWER POTTSGROVE S.D./LO                LOWER POTTSGROVE SD - TC 1954 E HIGH ST - SUITE 1 POTTSTOWN PA 19464
LOWER POTTSGROVE TOWNSHI                LOWER POTTSGROVE TWP - T 1954 E HIGH ST - SUITE 1 POTTSTOWN PA 19464
LOWER PROVIDENCE TOWNSHI                MICHAEL DEAL - TAX COLLE 624 S. PARK AVE AUDUBON PA 19403
LOWER PROVIDENCE TWP. SEWER AUTHORITY   20 PARKLANE DRIVE EAGLEVILLE PA 19403
LOWER SALFORD TOWNSHIP                  DOUGLAS SOUDER - TAX COL 106 LORI LN HARLEYSVILLE PA 19438
LOWER SALFORD TOWNSHIP AUTHORITY        PO BOX 243 HARLEYSVILLE PA 19438
LOWER SAUCON TOWNSHIP                   LOWER SAUCON TWP - COLLE 3700 OLD PHILADELPHIA PI BETHLEHEM PA 18015
LOWER SOUTHAMPTON TOWNSHIP              1500 DESIRE AVE FEASTERVILLE PA 19053
LOWER SWATARA TOWNSHIP                  DAUPHIN COUNTY - TREASUR 101 MARKET STREET-COURTH HARRISBURG PA 17101
LOWER TOWAMENSING CO. B                 NICOLE JAHELKA - TAX COL 450 DELAWARE AVENUE PALMERTON PA 18071
LOWER TOWNSHIP                          LOWER TOWNSHIP - TAX COL 2600 BAYSHORE ROAD VILLAS NJ 08251
LOWER TOWNSHIP MUA                      2900 BAYSHORE RD VILLAS NJ 08251
LOWER TOWNSHIP MUA                      PO BOX 608 WOODBINE NJ 08270
LOWER TURKEYFOOT TOWNSHI                LOWER TURKEYFOOT TWP - T 178 KRISTY LANE CONFLUENCE PA 15424
LOWER TYRONE TOWNSHIP                   LOWER TYRONE TWP - COLLE 126 COTTON ROAD DAWSON PA 15428
LOWER VALLEY BROKERS                    601 E 2ND ST GRANDVIEW WA 98930
LOWER WINDSOR TOWNSHIP                  DAWN FITCH - TAX COLLECT 57 NEW BRIDGEVILLE RD WRIGHTSVILLE PA 17368
LOWER YODER TOWNSHIP                    LOWER YODER TWP - COLLEC 128 J STREET JOHNSTOWN PA 15906
LOWERY APPRAISAL SERVICE LLC            508 FOREST DR GREENVILLE AL 36037
LOWERYS WINDOWS AND DOORS               107 W WADE LANE 3 PAYSON AZ 85541
LOWES COMPANIES, INC.                   1000 LOWES BLVD MOORESVILLE NC 28117
LOWES FOR THE ACCT                      OF PEDRO CABAN 2890 BRANTLEY HILLS CRT LONGWOOD FL 32779
LOWES FOR THE ACCT OF                   ROBERT WARBOYS 15 JAMES CUBBERLY CT TRENTON NJ 08610
LOWES FOR THE ACCT OF                   LULA MARSHALL 2029 W BROAD AVE ALBANY GA 31707
LOWES HOME CENTERS LLC                  1000 LOWES BLVD MOORESVILLE NC 28117
LOWES HOME CENTERS LLC                  3500 S SE MORAN BLVD ORLANDO FL 32822
LOWES HOME CENTERS, INC.                1605 CURTIS BRIDGE ROAD WILKESBORO NC 28697
LOWEST COMPETITIVE INS                  68945 VISTA CHINO B CATHEDRAL CITY CA 92234
LOWHILL TOWNSHIP                        CAROL BETZ - TAX COLLECT 7154 KERNSVILLE RD OREFIELD PA 18069
LOWKE INSURANCE                         P O BOX 260248 CORPUS CHRISTI TX 78426
LOWNDES COUNTY                          LOWNDES CO-TAX COMMISSIO PO BOX 1409 VALDOSTA GA 31603
LOWNDES COUNTY                          LOWNDES COUNTY-TAX COLLE 1 S WASHINGTON ST - COUR HAYNESVILLE AL 36040
LOWNDES COUNTY                          LOWNDES COUNTY-TAX COLLE PO BOX 1077 COLUMBUS MS 39703
LOWNDES COUNTY CHANCERY CLERK           PO BOX 684 COLUMBUS MS 39703
LOWNDES COUNTY JUDGE OF PROBATE         PO BOX 5 HAYNEVILLE AL 36040
LOWNDES COUNTY TAX COLLECTOR            PO BOX 186 HAYNEVILLE AL 36040
LOWNDES COUNTY TAX COMMISSION           300 N PATTERSON AVE VALDOSTA GA 31603
LOWNDES COUNTY TAX OFFICE               PO BOX 1077 COLUMBUS MS 39703
LOWRANCE, JENNIFER                      ADDRESS ON FILE
LOWRY, TAMMY                            ADDRESS ON FILE
LOWVILLE CEN SCH (COMBI                 LOWVILLE CEN SCH - COLLE 7668 STATE STREET LCS LOWVILLE NY 13367
LOWVILLE TOWN                           LOWVILLE TOWN - TAX COLL 5533 BOSTWICK STREET LOWVILLE NY 13367
LOWVILLE TOWN                           LOWVILLE TWN TREASURER W6959 COUNTY ROAD Q & CS POYNETTE WI 53955
LOWVILLE VILLAGE                        LOWVILLE VILLAGE - CLERK 5535 BOSTWICK ST LOWVILLE NY 13367
LOXAHATCHEE RIVER DISTRICT              2500 JUPITER PARK DRIVE JUPITER FL 33458
LOYA INS                                P O BOX 972090 EL PASO TX 02298



Epiq Corporate Restructuring, LLC                                                                    Page 753 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 779 of 1490
Claim Name                            Address Information
LOYAL CITY                            LOYAL CITY TREASURER PO BOX 09 / 301 N MAIN S LOYAL WI 54446
LOYALHANNA TOWNSHIP                   CHRISTINE HEIDENREICH - 220 5TH STREET SALTSBURG PA 15681
LOYALSOCK TWP SCHOOL DIS              DOROTHY MERTZ - TAX COLL 2132 NORTHWAY RD WILLIAMSPORT PA 17701
LOYOLA BLAKEFIELD                     TREASURER P.O. BOX 6819 BALTIMORE MD 21285
LOZANO APPRAISAL SERVICE INC          4409 N THATCHER AVENUE TAMPA FL 33614
LOZANO, MANUEL                        ADDRESS ON FILE
LPA INC                               PO BOX 2495 OCALA FL 34478
LPS DESKTOP INVOICE MGMT              PO BOX 842651 LOS ANGELES CA 90084-2651
LPS NATIONAL FLOOD                    PO BOX 511243 2ND FL LOS ANGELES CA 90051-3042
LRA INSURANCE                         P O BOX 948173 MAITLAND FL 32794
LRE GROUND SERVICES INC               1115 SOUTH MAIN ST BROOKSVILLE FL 34601
LRES CORPORATION                      ATTN: GENERAL COUNSEL 6800 WEISKOPF AVE 150 SUITE 114 MCKINNEY TX 75070
LRES CORPORATION                      ACCOUNTS RECEIVABLE 765 THE CITY DRIVE SOUTH, STE 300, ATTN: HOA ORANGE CA
                                      92868
LRES CORPORATION                      ATTN: GENERAL COUNSEL 765 THE CITY DRIVE SOUTH SUITE 300 ORANGE CA 92868
LS CONSULTANTS                        BRAD L. SIMMONS 4001 WINDREAM LANE PARKER TX 75002
LS INS SRVCS                          1900 GREENTREE RD 24 CHERRY HILL NJ 08003
LSI INS SERVICES INC                  P O BOX 5347 WALNUT CREEK CA 94596
LSI TITLE AGENCY INC                  5 PETERS CANYON ROAD STE 200 IRVINE CA 92606
LSOP 3 PA 1, LLC                      2 POST ROAD WEST WESTPORT CT 06880
LSOP 3 PA 1, LLC                      C/O DEUTSCHE BANK AG, NEW YORK BRANCH ATTN:JONATHAN JACOBS & STEPHEN MASSEY 60
                                      WALL STREET, 10TH FLOOR NEW YORK NY 10005
LSOP 3 PA 1, LLC                      768 N. BETHLEHEM PIKE,SUITE 203 LOWER GWYNEDD PA 19002
LT APPRAISAL SERVICES                 1121 RIDGE ROAD BURGETTSTOWN PA 15021
LTD CONTRACTING LLC                   6600 TAYLOR RD UNIT 110 PUNTA GORDA FL 33950
LTJ CONSTRUCTION & JOHN               & KATHERINE PURCELL 2209 BROCKWOOD DR SOUTH ELGIN IL 60177
LTMUA                                 390 NEW HAMPSHIRE AVENUE LAKEWOOD NJ 08701
LTP GENERAL CONTRACTORS               5630 STONINGTON RD BALTIMORE MD 21207
LTS ACQUISITION CO LLC                400 FELLOWSHIP ROAD SUITE 250 MOUNT LAUREL NJ 08054
LU, DANNY                             ADDRESS ON FILE
LUANN ROUNSVILLE                      5903 TRAIL VIEW DR HOUSTON TX 77049
LUBBOCK CENTRAL APPRAISA              LUBBOCK CAD - TAX COLLEC 2109 AVE Q LUBBOCK TX 79411
LUBEC TOWN                            LUBEC TOWN - TAX COLLECT 40 SCHOOL STREET LUBEC ME 04652
LUBOS NAPRSTEK                        JOSHUA THOMAS, ESQ. JOSHUA L. THOMAS & ASSOCIATES 225 WILMINGTON PARK CHADDS
                                      FORD PA 19317
LUCAJ GROUP LLC                       CHRIS LUCAJ 128 LANCASTER RD BOYNTON BEACH FL 33426
LUCAS ARIEL BOSCH                     19 NORTHFIELD DR RONKONKOMA NY 11779
LUCAS BOELTER CONST LLC               LUCAS BOELTER 423 VISTAVILLA CT WASECA MN 56093
LUCAS COUNTY                          LUCAS COUNTY - TREASURER ONE GOVERNMENT CENTER, S TOLEDO OH 43604
LUCAS COUNTY                          LUCAS COUNTY - TREASURER 916 BRADEN AVENUE CHARITON IA 50049
LUCAS COUNTY CLERK OF COURTS          700 ADAMS ST TOLEDO OH 43604
LUCAS COUNTY MUTUAL INS               1931 S HOLLAND-SYLVANIA MAUMEE OH 43537
LUCAS COUNTY TREASURER                1 GOVERNMENT CENTER, STE 500 TOLEDO OH 43604-2253
LUCAS INS                             850 NW FED HWY 430 STUART FL 34994
LUCAS INS BROKERS LLC                 341 NE GENESEE AVE PORT ST LUCIE FL 34983
LUCAS M GIBSON                        ADDRESS ON FILE
LUCAS RESIDENTIAL                     APPRAISAL SERVICES 59 15TH STREET TOMS RIVER NJ 08753
LUCAS ROOFING & SHEET METAL           LUCAS MATLOCK, LLC PO BOX 975 CROCKETT TX 75835
LUCAS, JOHN                           ADDRESS ON FILE
LUCAS, MISTY                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 754 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 780 of 1490
Claim Name                             Address Information
LUCE BAYOU PUD U                       LUCE BAYOU PUD - TAX COL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
LUCERNE LAKES GOLF COLONY 14           2950 JOG ROAD GREENACRES FL 33467
LUCERNE LAKES GOLF COLONY 3            2950 JOG ROAD GREEN ACRES FL 33467
LUCERNE LAKES NORTH HOA                P. O. BOX 541292 LAKE WORTH FL 33454-1292
LUCERNE VILLAGE                        LUCERNE VILLAGE -TAX COL 2073 MAIN RD, STE A DEDHAM ME 04429
LUCERO & MENDEZ                        CONSTRUCTION LLC 432 MAPLE AVE 8A ELIZABETH NJ 07202
LUCERO, ANSELINA                       ADDRESS ON FILE
LUCERO, CALEB                          ADDRESS ON FILE
LUCERO, LETICIA                        ADDRESS ON FILE
LUCIANI ENTERPRISES & AA               AFF ADJ & S WHITEHURST 1254 SOUTH BROAD STREET WALLINGFORD CT 06492
LUCIE PIERRE & WILDENS                 LEVEQUE 6103 VISTA RIDGE CT RICHMOND VA 23237
LUCIEN & MARILYN                       WROBLEWSKI 1201 WOODCREST DR DOWNERS GROVE IL 60516
LUCILA GARCIA                          134 FEUHS HOUSTON TX 77022
LUCILLE LANG INS INC                   112 PASADENA PLACE ORLANDO FL 32803
LUCIO, MONICA                          ADDRESS ON FILE
LUCK MUTUAL INS CO                     PO BOX 437 LUCK WI 54853
LUCK TOWN                              LUCK TWN TREASURER 1519 240TH AVENUE LUCK WI 54853
LUCK VILLAGE                           LUCK VLG TREASURER P.O. BOX 315 LUCK WI 54853
LUCKIE, PRINCESS                       ADDRESS ON FILE
LUCKY DAY INS CORP                     13256 SW 8TH STREET MIAMI FL 33184
LUCKY YOU CONSTRUCTION SERVICES        MICHAEL S. RYAN P O BOX 433 SISTERS OR 97759
LUCY KATZMAN                           APT C310 21040 95TH AVE S BOCA RATON FL 33428
LUCY SIKES CHAPTER 13 TRUSTEE          PO BOX 1770 SHREVEPORT LA 71166
LUCY, PAMELA                           ADDRESS ON FILE
LUDINGTON CITY                         LUDINGTON CITY - TREASUR 400 S. HARRISON ST. LUDINGTON MI 49431
LUDINGTON TOWN                         EAU CLAIRE COUNTY TREASU 721 OXFORD AVE EAU CLAIRE WI 54703
LUDLOW CITY                            CITY OF LUDLOW - CLERK PO BOX 16188 LUDLOW KY 41016
LUDLOW MAINTENANCE COMMISSION, INC.    P.O. BOX 65060 PORT LUDLOW WA 98365
LUDLOW TOWN                            LUDLOW TOWN - TAX COLLEC 488 CHAPIN STREET LUDLOW MA 01056
LUDLOW TOWN                            LUDLOW TOWN-TAX COLLECTO 37 DEPOT STREET LUDLOW VT 05149
LUDOWICI CITY                          LUDOWICI CITY-TAX COLLEC PO BOX 800 LUDOWICI GA 31316
LUDWIG, NOAH                           ADDRESS ON FILE
LUFT HEATING & AIR CONDITIONING, LLC   ROOTER MAN 5 CACTUS GARDEN DRIVE, BUILDING B HENDERSON NV 89014
LUFT, LISA                             ADDRESS ON FILE
LUIS A LIZAMA                          ADDRESS ON FILE
LUIS A. ARANA, ET AL.                  MATTHEW R. ROUTH, ESQ.; SHIRYAK, BOWMAN, ANDERSON, BILL & KADOCHNIKOV LLP
                                       80-02 KEW GARDENS ROAD, SUITE 600 KEW GARDENS NY 11415
LUIS CAVIEDES FOR EST OF               ELSA MANOSALVAS 9329 SW 154TH CT MIAMI FL 33196
LUIS CRISTOBAL &                       ADDRESS ON FILE
LUIS E. LANZA                          ADDRESS ON FILE
LUIS E. RODRIGUEZ DIAZ                 ADDRESS ON FILE
LUIS GARROTE                           LAW OFFICES OF SAMIRA GHAZAL, PA SAMIRA GHAZAL 1900 SW 3RD AVENUE MIAMI FL
                                       33129
LUIS GERARDO ESCOBAR                   ADDRESS ON FILE
LUIS M ROSSI GONZALEZ                  ADDRESS ON FILE
LUIS MORA VELEZ                        ADDRESS ON FILE
LUIS NIEVES                            ADDRESS ON FILE
LUIS ORLANDO ALVAREZ COLON             ADDRESS ON FILE
LUIS PENA TAVAREZ                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 755 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 781 of 1490
Claim Name                            Address Information
LUIS PINEIRO                          ADDRESS ON FILE
LUIS POSADA                           ADDRESS ON FILE
LUIS RAMOS III                        ADDRESS ON FILE
LUIS RIVERA PAINTING                  LUIS RIVERA ALICEA HC-2 BOX 5474 COMERIO PR 00782
LUIS TORIBIO                          ADDRESS ON FILE
LUIS VELOSA FLOORING &                A MARTINEZ & T &M HERNAN 17502 GLENWOLF HOUSTON TX 77084
LUIS VILLARREAL                       ADDRESS ON FILE
LUIS ZEPEDA                           ADDRESS ON FILE
LUISI, SANDRA                         ADDRESS ON FILE
LUIZ PEREZ &                          ADDRESS ON FILE
LUJAN, JENNIFER                       ADDRESS ON FILE
LUKACH, VERONICA                      ADDRESS ON FILE
LUKE REAL ESTATE, LLC                 2800 LANCASTER AVE SUITE 8 WILMINGTON DE 19805
LUMBER LIQUIDATORS &                  CHRISTOPHER SEAY 1911 OAK BROOK DR PORTLAND TX 78374
LUMBER LIQUIDATORS FOR                ACCT OF NIGYAR MUSAYEVA 430 UNIVERSAL DR N ORTH HAVEN CT 06473
LUMBER LIQUIDATORS INC                3000 JOHN DEERE RD TOANO VA 23168
LUMBERLAND TOWN                       LUMBERLAND TOWN-TAX COLL PO BOX 340 GLEN SPEY NY 12737
LUMBERMENS UND                        2501 N MILITARY TRL BOCA RATON FL 33431
LUMBERTON CITY                        LUMBERTON CITY - TAX COL 500 N. CEDAR ST. LUMBERTON NC 28358
LUMBERTON MUNICIPAL DISTRICT          625 FM 421 LUMBERTON TX 77657
LUMBERTON TOWNSHIP                    LUMBERTON TWP - COLLECTO 35 MUNICIPAL DRIVE LUMBERTON NJ 08048
LUMBIS, ANTHONY                       ADDRESS ON FILE
LUMIN SYSTEMS                         33455 MEADOW HILL LANE ELIZABETH CO 80107
LUMPKIN CITY                          LUMPKIN CITY-TAX COLLECT PO BOX 278 LUMPKIN GA 31815
LUMPKIN COUNTY                        LUMPKIN CO-TAX COMMISSIO 99 COURTHOUSE HILL - SUI DAHLONEGA GA 30533
LUMSDEN PROPERTY SERVICE              PO BOX 3404 MYRTLE BEACH SC 29578
LUNA COUNTY                           LUNA COUNTY-TREASURER P.O. BOX 1758 DEMING NM 88031
LUNA COUNTY TREASURER                 700 S SILVER DEMING NM 88030
LUNA PIER CITY                        TAX COLLECTOR PO BOX 375 LUNA PIER MI 48157
LUNA, CLAUDIA                         ADDRESS ON FILE
LUNA, PATRICIA                        ADDRESS ON FILE
LUNA, SANDRA                          ADDRESS ON FILE
LUNDBERG & ASSOCIATES                 SCOTT LUNDBERG 3269 S. MAIN ST. SUITE 100 SALT LAKE CITY UT 84115
LUNDE, ERIK                           ADDRESS ON FILE
LUNDY CONSTRUCTION                    126 BROOK RD PLYMOUTH MA 02360
LUNDY LOEUN                           12127 MALL BLVD SUITE A-366 VICTORVILLE CA 92392
LUNDY, ERICKA                         ADDRESS ON FILE
LUNENBURG COUNTY                      LUNENBURG COUNTY - TREAS 11512 COURTHOUSE RDSTE. LUNENBURG VA 23952
LUNENBURG TOWN                        LUNENBURG TOWN -TAX COLL 17 MAIN STREET LUNENBURG MA 01462
LUNENBURG TOWN                        LUNENBURG TOWN- TAX COLL P.O. BOX 54 LUNENBURG VT 05906
LUNENFELD, STEPHEN                    ADDRESS ON FILE
LUNSFORD CONSTRUCTION                 16607 PAXTON AVE TINLEY PARK IL 60477
LUNSFORD, JACOB                       ADDRESS ON FILE
LUNT AGENCY INC                       1 FIRE ISLAND AVE BABYLON NY 11702
LUPE PALACIOS JR                      5127 VANCOUVER BLVD RICHMOND TX 77469
LURAY & ASSOCIATES INC                1726 REISTERSTOWN RD SUITE 220 BALTIMORE MD 21208
LURAY TOWN                            TOWN OF LURAY - TREASURE 45 E MAIN ST LURAY VA 22835
LURGAN TOWNSHIP                       LURGAN TWP - TAX COLLECT 8427 ROXBURY RD LURGAN PA 17232
LUSICA, LORNA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 756 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 782 of 1490
Claim Name                              Address Information
LUSK, MARK                             ADDRESS ON FILE
LUSZCZ, MICHELE                        ADDRESS ON FILE
LUTCHER TOWN                           LUTCHER TOWN - TAX COLLE P O BOX 456 LUTCHER LA 70071
LUTHER VILLAGE                         LUTHER VILLAGE - TREASUR PO BOX 9 LUTHER MI 49656
LUTHER, STEPHANIE                      ADDRESS ON FILE
LUTHERAN FIRE & LIGHTNIN               4982 FARM RD 1057 MONETTE MO 65708
LUTHERAN MUT FIRE INS                  401 S CARLTON AVE 203 WHEATON IL 60187
LUTHERS MAXIDE                         3500 NW 33 CT LAUDERDALE LAKES FL 33309
LUTHERSVILLE CITY                      LUTHERSVILLE -TAX COLLEC PO BOX 10 LUTHERSVILLE GA 30251
LUTZA C & C FIRM &                     ELIAZA & BLANCA GONZALEZ PO BOX 1440 MISSION TX 78573
LUX, JEFFREY                           ADDRESS ON FILE
LUXE CAMPING LLC                       76 ONEIDA ST SAINT AUGUSTINE FL 32084
LUXEMBURG TOWN                         LUXEMBURG TWN TREASURER E1144 CHURCH ROAD LUXEMBURG WI 54217
LUXEMBURG VILLAGE                      LUXEMBURG VLG TREASURER PO BOX 307/206 MAPLE STR LUXEMBERG WI 54217
LUXOR INS SERVICES                     10004 WURZBACH STE 269 SAN ANTONIO TX 78230
LUXURY CONDOMINIUM ASSOCIATION, INC    2510 NW 97TH AVENUE, SUITE 200 DORAL FL 33172
LUXURY ENTERPRISES OF                  FLORIDA LLC 328 SW 15TH AVE MIAMI FL 33135
LUZ RODRIGUEZ                          3610 W 26TH ST 1ST FL CLEVELAND OH 44109
LUZERNE BORO                           LUZERNE BORO - TAX COLLE 144 ACADEMY ST LUZUERNE PA 18709
LUZERNE CNTY. FLOOD PROTECTION         P.O. BOX 1909 KINGSTON PA 18704
AUTHORITY
LUZERNE COUNTY TAX CLAIM BUREAU        200 N RIVER STREET WILKES-BARRE PA 18711
LUZERNE TOWNSHIP                       CHRISTINA THOMAS-TAX COL 1002 3RD ST HILLER PA 15444
LV FUND 8                              44-1144 KAMEHAMEHA HWY KANEOHE HI 96744
LVDG, LLC SERIES 116, ET AL.           ROGER P. CROTEAU ROGER P. CROTEAU & ASSOCIATES, LTD. 9120 WEST POST ROAD,
                                       SUITE 100 LAS VEGAS NV 89148
LW INSURANCE SERVICES                  1010 NW 45TH STREET OKLAHOMA CITY OK 73118
LW SHORT INS AGENCY                    11945 GRANDHAVEN DR H MURRELLS INLET SC 29576
LY, H                                  ADDRESS ON FILE
LYBERY 228 LLC, ET AL.                 THOMAS E. MCGRATH TYSON & MENDES, LLP 3960 HOWARD HUGHES PARKWAY; SUITE 600
                                       LAS VEGAS NV 89169
LYCOMING TOWNSHIP                      LYCOMING TWP - TAX COLLE 1882 KENYON AVE COGAN STATION PA 17728
LYDIA S MEYER TRUSTEE                  PO BOX 14127 ROCKFORD IL 61105
LYFORD CITY                            LYFORD CITY - TAX COLLEC P O BOX 310 LYFORD TX 78569
LYFORD ISD                             LYFORD ISD - TAX COLLECT P O BOX 220 LYFORD TX 78569
LYKENS BORO                            DAUPHIN COUNTY - TREASU 101 MARKET STREET-ROOM 1 HARRISBURG PA 17101
LYKENS TOWNSHIP                        LYKENS TWP - TAX COLLECT 146 COON TRAIL LANE GRATZ PA 17030
LYKES INS INC                          PO BOX 2703 WINTER PARK FL 32790
LYLE ALEY & LETICIA                    SANCHEZ ALEY 3638 EDGEBROOK DR MESQUITE TX 75150
LYLE HOOD                              27065 SKYVIEW CT PIONEER CA 95666
LYLES, JAMES                           ADDRESS ON FILE
LYMAN COUNTY                           LYMAN COUNTY - TREASURER PO BOX 37 KENNEBEC SD 57544
LYMAN TOWN                             LYMAN TOWN - TAX COLLECT 11 SOUTH WATERBORO ROAD LYMAN ME 04002
LYMAN, MARK                            ADDRESS ON FILE
LYME BAY COLONY CONDOMINIUM ASSOCIATION 2100 4TH ST ORLANDO FL 32839
LYME CEN SCH (COMBINE                  LYME CEN SCH - TAX COLLE 11868 ACADEMY ST CHAUMONT NY 13622
LYME TOWN                              LYME TOWN - TAX COLLECTO P.O. BOX 113 LYME NH 03768
LYME TOWN                              LYME TOWN - TAX COLLECTO 480 HAMBURG ROAD LYME CT 06371
LYME TOWN                              LYME TOWN - TAX COLLECTO P.O.BOX 396 CHAUMONT NY 13622
LYN WINGERT & ASSOCIATES               4134 WILLOW HILL DR SEABROOK TX 77058


Epiq Corporate Restructuring, LLC                                                                  Page 757 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 783 of 1490
Claim Name                              Address Information
LYNBROOK COURTS CONDOMINIUM ASSOCIATION 6721 SW 159 PLACE MIAMI FL 33193
LYNBROOK VILLAGE                       LYNBROOK VILLAGE-RECEIVE P.O. BOX 7021 LYNBROOK NY 11563
LYNCH ASSOCIATES                       PO BOX 892499 TEMECULA CA 92589
LYNCH CONTRACTING LLC                  6501 SW 25TH STREET LINCOLN NE 68523
LYNCH, JOANNE                          ADDRESS ON FILE
LYNCH, KRISTOPHER                      ADDRESS ON FILE
LYNCH, LADARION                        ADDRESS ON FILE
LYNCH, NAOMI                           ADDRESS ON FILE
LYNCH, STEVE                           ADDRESS ON FILE
LYNCH, TRIANA                          ADDRESS ON FILE
LYNCHBURG CITY                         LYNCHBURG CITY - TREASUR BILLING & COLLECTION-900 LYNCHBURG VA 24504
LYNCOURT C S (SALINA TN)               LYNCOURT C S-RECEIVER OF 201 SCHOOL RD LIVERPOOL NY 13088
LYNDEBOROUGH TOWN                      LYNDEBOROUGH TN - COLLEC 9 CITIZENS HALL RD LYNDEBOROUGH NH 03082
LYNDHURST TOWNSHIP FIS                 LYNDHURST TWP -COLLECTOR 367 VALLEY BROOK AVENUE LYNDHURST NJ 07071
LYNDON CITY                            CITY OF LYNDON - CLERK 515 WOOD ROAD LYNDON KY 40222
LYNDON TOWN                            LYNDON TOWN - TAX COLLEC 119 PARK AVENUE LYNDONVILLE VT 05851
LYNDON TOWN                            LYNDON TWN TREASURER W6081 CTY RD N PLYMOUTH WI 53073
LYNDON TOWN                            LYNDON TWN TREASURER W3537 CROWLEY RD LINDEN STATION WI 53944
LYNDON TOWNSHIP                        LYNDON TOWNSHIP - TREASU 17751 N. TERRITORIAL RD CHELSEA MI 48118
LYNDONVILLE CEN SCH(CMBD               LYNDONVILLE CEN SCH -COL PO BOX 540 LYNDONVILLE NY 14098
LYNDSAY WOSKE INS                      1850 OLD DIXIE HWY HOMESTEAD FL 33033
LYNN & LYNN PUBLIC                     INSURANCE ADJUSTERS INC 1147 HANCOCK ST QUINCY MA 02169
LYNN BESS & LOYSANNE BESS              ADDRESS ON FILE
LYNN BULLARD                           ADDRESS ON FILE
LYNN CHADNEY                           ADDRESS ON FILE
LYNN CITY                              LYNN CITY - TAX COLLECTO 3 CITY HALL SQUARE ROOM LYNN MA 01901
LYNN COUNTY C/O APPR DIS               LYNN CAD - TAX COLLECTOR BOX 789 TAHOKA TX 79373
LYNN CREEK HILLS HOA, INC              3102 OAK LAWN AVE., STE 202 DALLAS TX 75219
LYNN DAVIDSON, ET AL.                  JIVIDEN LAW OFFICE, PLLC DAVID A. JIVIDEN, ESQ 729 N. MAIN STREET WHEELING WV
                                       26003
LYNN JACKSON SHULTZ & LEBRUN PC        110 N MINNESOTA AVE STE 400 SIOUX FALLS SD 57104
LYNN L TAVENNER LIQUIDATING TRUSTEE    OF THE MSW LIQUIDATING TRUST 20 N 8TH STREET 2ND FL RICHMOND VA 23219
LYNN SHORE TOWERS CONDOMINIUM TRUST    295 LYNN SHORE DRIVE LYNN MA 21601
LYNN TOWNSHIP                          LYNN TWP - TAX COLLECTOR 5853 BACHMAN ROAD NEW TRIPOLI PA 18066
LYNN TOWNSHIP                          LYNN TOWNSHIP - TREASURE 13995 YALE RD YALE MI 48097
LYNN WATER & SWER COMMISSION           400 PARKLAND AVENUE LYNN MA 01905
LYNN, ROBERT                           ADDRESS ON FILE
LYNNFIELD TOWN                         LYNNFIELD TOWN - TAX COL 55 SUMMER ST-TOWN HALL LYNNFIELD MA 01940
LYNNVIEW CITY                          CITY OF LYNNVIEW - CLERK 1241 GILMORE LANE LOUISVILLE KY 40213
LYNWOOD FNCL GROUP INC                 20 CAMBRIDGE DR MATAWAN NJ 07747
LYON COUNTY                            LYON COUNTY - SHERIFF PO BOX 126 EDDYVILLE KY 42038
LYON COUNTY                            LYON COUNTY - TREASURER 206 SOUTH 2ND AVENUE ROCK RAPIDS IA 51246
LYON COUNTY                            LYON COUNTY AUDITOR-TREA 607 WEST MAIN STREET MARSHALL MN 56258
LYON COUNTY                            430 COMMERCIAL ST EMPORIA KS 66801
LYON COUNTY                            LYON COUNTY - TREASURER 430 COMMERCIAL EMPORIA KS 66801
LYON COUNTY                            LYON COUNTY - TREASURER 27 SOUTH MAIN STREET YERINGTON NV 89447
LYON Q HENRY                           69 ROYAL DRIVE APT 231 PISCATAWAY NJ 08854
LYON TOWNSHIP                          LYON TOWNSHIP - TREASURE 58000 GRAND RIVER NEW HUDSON MI 48165
LYON TOWNSHIP                          LYON TOWNSHIP - TREASURE P.O. BOX 45 HIGGINS LAKE MI 48627



Epiq Corporate Restructuring, LLC                                                                   Page 758 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 784 of 1490
Claim Name                             Address Information
LYON, ERICA                            ADDRESS ON FILE
LYON, MELISSA                          ADDRESS ON FILE
LYONS APPRAISAL SERVICES LLC           3500 HOPELAND RD FREDERICK MD 21704
LYONS BENENSON & COMPANY INC           777 THIRD AVE NEW YORK NY 10017
LYONS BORO                             LYONS BORO - TAX COLLECT 107 S MAIN STPOB 57 LYONS PA 19536
LYONS CEN SCH (COMBINED                LYONS CS - TAX COLLECTER 10 CLYDE RD LYONS NY 14489
LYONS CITY                             LYONS CITY-TAX COLLECTOR 161 N.E. BROAD STREET LYONS GA 30436
LYONS COMMERCIAL DATA                  9711 WASHINGTONIAN BLVD STE 440 GAITHERSBURG MD 20878
LYONS HOUSING LLC                      12540 WORLD PLAZA LN 44 FORT MYERS FL 33907
LYONS LAW GROUP PA                     4103 LITTLE ROAD NEW PORT RICHEY FL 34655
LYONS ROOFING                          TERRY L. LYONS 4317 MURPHY ROAD MEMPHIS IN 47143
LYONS ROOFING                          JEFF A LYONS PO BOX 212 WILCOX NE 68982
LYONS ROOFING                          878 W ILLINI ST PHOENIX AZ 85041
LYONS ROOFING INC                      7024 SW 21 PLACE STE A DAVIS FL 33317
LYONS TOWN                             LYONS TOWN - TAX COLLECT 43 PHELPS STREET LYONS NY 14489
LYONS TOWN                             LYONS TWN TREASURER P.O. BOX 148 LYONS WI 53148
LYONS TOWNSHIP                         LYONS TOWNSHIP - TREASUR PO BOX 7 PEWAMO MI 48873
LYONS VILLAGE                          LYONS VILLAGE - TREASURE PO BOX 175 LYONS MI 48851
LYONS, DOUGHTY & VELDHUIS, P.C.        15 ASHLEY PLACE SUITE 2B WILMINGTON DE 19804
LYONS, MICHAEL                         ADDRESS ON FILE
LYSANDER TOWN                          LYSANDER TOWN - TAX RECE 8220 LOOP RD BALDWINSVIL NY 13027
LYSINGER, LISA                         ADDRESS ON FILE
LYTLE CITY                             LYTLE CITY - TAX COLLECT P O BOX 743 LYTLE TX 78052
M & E CONTRACTORS LLC                  159 FAIRVIEW AV HAMDEN CT 06514
M & J GENERAL CONTRACTING              MISAEL RAMIREZ 1407 RIDGECREST DRIVE PLANO TX 75074
M & J GENERAL CONTRACTOR               M-J SERVICE LLC 103 UNION CITY RD PROSPECT CT 06712
M & J LOPEZ QUALITY ROOFING INC        1041 E. LINDSAY STREET GREENSBORO NC 27405
M & M ENTERPRISE, LLC                  1514 N 425 RD CLAREMORE OK 74019
M & M HOME REPAIR                      P. O. BOX 1685 SPRING TX 77383
M & M PROPERTY MANAGEMENT, LLC         M&M MANAGEMENT 169 BATE AVENUE, SUITE E WEST BERLIN NJ 08091
M & M RESTORATION, INC.                SERVPRO OF NORTHEAST SPOKANE PO BOX 6232 SPOKANE WA 99217
M & M ROOFING                          923 W AVENUE G GARLAND TX 75040
M & M ROOFING AND SIDING               1656 TOWNHURST DR STE D HOUSTON TX 77043
M & M VALDIVIA PROFESSIONAL PAINTERS   MARCO VALDIVIA 57 17TH ST FALL RIVER MA 02723
INC
M & R ROOFING AND RAINGUTTER LLC       91-222 EWA BEACH ROAD EWA BEACH HI 96076
M & S BUILDERS INC                     48917 AUSTRIAN PINE MACOMB MI 48044
M & S CONSTRUCTION                     MATTHEW L TAFOYA 247 ELIZABETH DRIVE WEST MOUNTAINHOME TX 78058
M & T ALLISON CONSTRUCTION             SHERRIE ALLISON 652 E WASHINGTON ST NEW CASTLE PA 16101
M & T BANK                             GROUND RENT PO BOX 62082 BALTIMORE MD 21264
M & T ELECTRIC PLUMBING CARPENTRY      MICHAEL BAKER MICHAEL BAKER 421 OAKWOOD RD TULLAHOMA TN 37388
M & W BUILDING SUPPLY CO               INC PO BOX 220 22175 S HWY99 CANBY OR 97013
M & Z GENERAL CORP                     209 NEPTUNE AVENUE BROOKLYN NY 11235
M A T INSURANCE GROUP                  INC 7787 NW 146 ST MIAMI LAKES FL 33016
M AND C INSURANCE AGENCY               1024 CHESTNUT ST CAMDEN NJ 08103
M AND E INTERNATIONAL                  7800 NW 72TH AVE MEDLEY FL 33166
M AND L INS                            2855 N UNIVERSITY DR 110 CORAL SPRINGS FL 33065
M BENNETT INS AGENCY                   445-M WESTERN BLVD JACKSONVILLE NC 28546
M D LABOR CONSTRUCTION                 DIVESTON MERLIEN 1042 WYOMING AVE FORT LAUDERDALE FL 33312



Epiq Corporate Restructuring, LLC                                                                   Page 759 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 785 of 1490
Claim Name                             Address Information
M DAVIS CONSTRUCTION                   MIKE DAVIS 13158 BELLAUE CT THORNTON CO 80241
M DONALD DAVIS                         310 PLUM CREEK ROAD LONGVIEW TX 75605
M FERNANDEZ INS AGENCY                 P O BOX 117 TUKLARE CA 93275
M G EXCELLENT SERV CORP                360 W 64 ST HIALEAH FL 33012
M H CONST &                            LEONEL & CAMMIE VERDEJA 1144 220TH ST BALDWIN WI 54002
M H COOK APPRAISAL SERVICES            30 PARKVIEW DRIVE AVON CT 06001
M HAYDEN AGENCY                        34 MAIN ST EXT PLYMOUTH MA 02360
M I K                                  GROUND RENT 3904 HICKORY AVE. BALTIMORE MD 21211
M J WHITE & SON INC                    22705 HESLIP DR NOVI MI 48375
M JEAN-BAPTISTE FOR ACCT               OF C JEAN-BAPTISTE 22619 SW 65TH AVE BOCA RATON FL 33428
M KOSTYUKEVICH AND                     G KOSTYUKEVICH 11020 LOUISIANA CTE CHAMPLIN MN 55316
M L RENTALS INC                        7860 SW 182 TERRACE PALMETTO BAY FL 33157
M MENDEZ TILE                          5959 DONWHITE LANE HOUSTON TX 77088
M NUSSER HOME REMODELING               INC 509 HOOD BLVD FAIRLESS HILLS PA 19030
M P ROBERTS INS                        1060 OSGOOD ST N ANDOVER MA 01845
M R PINO CONST LLC                     302 HARRIS RD LAS VEGAS NM 87701
M RICHARD EPPS PC                      605 LYNNHAVEN PKWY VIRGINIA BEACH VA 23452
M ROMERO ROOFING AND INSPECTIONS       50 W 22 STREET HIALEAH FL 33010
M S MITCHELL & ASSOCIATES INC          12180 S 300 E DRAPER UT 84020
M STATON & ASSOCIATES INC              295 SANDY RIDGE RD DUNN NC 28334
M SUNG MUN                             2265 YARBOUGH DR FULLERTON CA 92833
M TECH ROOFING &SERVICES               5734 DUMFRIES DR HOUSTON TX 77096
M&B PAINTING LLC                       29 WHITEROCK DR COURTDALE PA 18704
M&D 911 FIRE & WATER RESTORATION       MICHAEL TAYLOR 1840 WESTRIDGE DRIVE BIRMINGHAM AL 35235
M&D BUILDERS INC                       760 NE 182 STREET NORTH MIAMI BEACH FL 33162
M&D PAINTING                           8965 E FLORIDA AVE 9 206 DENVER CO 80247
M&F CONSTRUCTION & ROOFING             REGINA 5103 SOUTH SHERIDAN RD SUITE 524 TULSA OK 74145
M&F INSURANCE AGENCY                   7724 BERGENLINE AE NORTH BERGEN NJ 07047
M&I GENERAL CONTRACTING                LLC PO BOX 300933 CASSELBERRY FL 32730
M&J CONTRACT SPECIALIST INC            2426 ALADDIN WAY LODI CA 95242
M&J CUSTOM REMODELING & CONSTRUCTION   MARK A FARRUGGIA 78 CR 904 MIDWAY AR 72651
M&J PAINTING INC                       13411 LAKE BLVD WINTER GARDEN FL 34787
M&M CONSTRUCTION                       JOSE V MENA 709 SOYA DR EL PASO TX 79927
M&M ELECTRIC                           PO BOX 76 NORTH ZULCH TX 77872
M&M HOME REMODELING SERVICES           M&M ROOFING, INC. 3488 EAGLE NEST DR CRETE IL 60417
M&M INSURANCE AGENCY                   1700 EAST DOUGLAS WITCHITA KS 67214
M&M INSURORS OF ORLANDO                670 N ORLANDO AVE 1004A MAITLAND FL 32751
M&M MANAGEMENT                         169 BATE AVENUE SUITE E WEST BERLIN NJ 08091
M&M ROOFING INC                        3488 EAGLE NEST DR CRETE IL 60417
M&M WINDOWS ROOFING AND SIDING LLC     410 BOULEVARD HGTS. CALHOUN GA 30701
M&P CONSTRUCTION                       72 GOODFELLOW AVE SAN ANGELO TX 76905
M&R ROOFING AND                        RAINGUTTER LLC 91-222 EWA BEACH ROAD EWA BEACH HI 96706
M&S CONSTRUCTION                       AZIZ SALEH 10040 LACHLAN DR AUSTIN TX 78171
M&S LOGGING LLC                        DAVID SCHMID JR PO BOX 106 BACKUS MN 56435
M&V ROOFING SERVICES                   ISUIAS MIRANDA 30364 SW 163 CT HOMESTEAD FL 33033
M-6 ROOF FENCE                         MARDO GONZALEZ 2708 STUART DRIVE FORT WORTH TX 76108
M-B-A CONSTRUCTION CORP                101 JULIA DRIVE LINCOLNTON NC 28092
M-TEK COMMUNICATIONS                   3317 DARWIN AVE LOS ANGELES CA 90031
M. BAKER & SON ROOFING                 MIKE BAKER 4810 GLORIA DR. SHREVEPORT LA 71109



Epiq Corporate Restructuring, LLC                                                                 Page 760 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 786 of 1490
Claim Name                             Address Information
M. CONNOR ENTERPRISES                  MICHAEL SCOTT CONNOR 15255 SW 43 CT MIRAMAR FL 33027
M. DAIGLE AND SONS CONSTRUCTION        MICHAEL DAIGLE 4032 N. LIBERTY STREET JACKSONVILLE FL 32206
M. PIERCE INC                          ADDRESS ON FILE
M. RICHARD EPPS, P.C.                  FRED BROUGHMAN 605 LYNNHAVEN PARKWAY SUITE 100 VIRGINIA BEACH VA 23452-7313
M. WESLEY HALL III /                   ADDRESS ON FILE
M.A. TANGO CO INC                      530 SOUTH WOOD AVE LINDEN NJ 07036
M.A.C CONTRACTORS                      MARK A CHRIESTMON 4829 WINNETKA HOUSTON TX 77021
M.G.R. LEGAL FILING/TITLE SERVICES     8451 W. 191ST STREET MOKENA IL 60448
M.J. BOMMARITO CONTRUCTION             8524 HEDGEWAY DRIVE SHELBY TOWNSHIP MI 48317
M.R.T CONSTRUCTION ENTERPRISES         C. PABLO IGLESIAS BOX 1131 TOA ALTA PR 00953
MA DIVISION OF BANKS                   P.O. BOX 3952 BOSTON MA 02241-3952
MA EUGENIA ISLAS VALDERRAMA, ET AL.    IRELAN MCDANIEL PLLC JEREMY T. BROWN 10440 NORTH CENTRAL EXPRESSWAY, STE 800
                                       DALLAS TX 77002
MA FAIR PLAN INSURANCE                 3720 WASHINGTON STREET JAMAICA PLAIN MA 02130
MA HOMELAND INS                        P O BOX 371898 PITTSBURGH PA 15251
MA PETERSON DESIGNBUILD                INC 6161 WOODDALE AVE EDINA MN 55424
MA, TIN                                ADDRESS ON FILE
MAAFA ENGINEERING CORP                 2129 W 53RD ST HIALEAH FL 33016
MAAS ELECTRIC, LLC                     SAGE D. MAAS 2701 AIRLINE DRIVE K257 METAIRIE LA 70001
MAAS, ADAM                             ADDRESS ON FILE
MABLE, BRANDY                          ADDRESS ON FILE
MAC OF AUGUSTA                         573 BLUE RIDGE CROSSING EVANS GA 30809
MACASSAR GARDENS CONDOMINIUM           369 MACASSAR DRIVE PITTSBURGH PA 15236
ASSOCIATION
MACAYA CONSTRUCTION GROUP, LLC         345 NE 80TH TERRACE 131 MIAMI FL 33138
MACCHI, JEFF                           ADDRESS ON FILE
MACCORMACK AGENCY                      PO BOX 1425 SECAUCUS NJ 07096
MACDONAL, JOHNSON                      ADDRESS ON FILE
MACDONALD SERVICE GROUP INC            FLOOD RESPONSE INC 72104 CORPORATE WAY THOUSAND PALMS CA 92276
MACDONNELL, MARCIA                     ADDRESS ON FILE
MACEDON TOWN                           MACEDON TOWN - TAX COLLE 32 MAIN STREET MACEDON NY 14502
MACEDONIO ANTONIO HERNANDEZ            6246 STRASBOURG CORPUS CHRISTI TX 78414
MACER, DEBRA                           ADDRESS ON FILE
MACHIAS TOWN                           MACHIAS TOWN - TAX COLLE P.O. BOX 418 MACHIAS ME 04654
MACHIAS TOWN                           MACHIAS TOWN- TAX COLLEC P.O. BOX 87 MACHIAS NY 14101
MACHIASPORT TOWN                       MACHIASPORT TOWN-TAX COL P.O. BOX 267 MACHIASPORT ME 04655
MACHOL & JOHANNES LLC                  717 17TH STREET SUITE 2300 DENVER CO 80202-3317
MACHUCA, SYLVIA                        ADDRESS ON FILE
MACIAS REMODELING                      12143 HIGH MEADOW DR DALLAS TX 75234
MACK INS                               530 JOSEPH LOWERY BLVD ATLANTA GA 30310
MACK INS GROUP                         7251 W PALMETTO PK 206 BOCA RATON FL 33433
MACK, AMMIE                            ADDRESS ON FILE
MACK, BRITTNEY                         ADDRESS ON FILE
MACK, BRYAN                            ADDRESS ON FILE
MACK, CHRISTOPHER                      ADDRESS ON FILE
MACK, JULIE                            ADDRESS ON FILE
MACK-BS BUILDERS                       ALLEN MCCRAY ALLEN K. MCCRAY 5147 W GRAND AVENUE PHILADELPHIA PA 19131
MACKENZIE                              MACKENZIE CITY - COLLECT 3 HOLLENBERG CT BRIDGETON MO 63044
MACKENZIE RESTORATION INC.             240 SHERWOOD DR. SAN ANTONIO TX 78201



Epiq Corporate Restructuring, LLC                                                                   Page 761 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 787 of 1490
Claim Name                            Address Information
MACKEY, ALEXISES                      ADDRESS ON FILE
MACKEY, JENNIFER                      ADDRESS ON FILE
MACKIE CONSTRUCTION                   PO BOX 5619 ABILENE TX 79608
MACKIE D HAM &                        ADDRESS ON FILE
MACKIE WOLF ZIENTZ & MANN PC          14160 N DALLAS PKWY 900 DALLAS TX 75254
MACKIE WOLF ZIENTZ & MANN PC          14160 N DALLAS PKWY STE 900 DALLAS TX 75254
MACKINAC ISLAND CITY                  MACKINAC ISLAND - TREASU PO BOX 187 MACKINAC ISLAND MI 49757
MACKINAW CITY VILLAGE                 MACKINAW CITY VLG - TREA 102 S HURON AVE MACKINAW CITY MI 49701
MACKINAW TOWNSHIP                     MACKINAW TOWNSHIP - TREA P.O. BOX 235 MACKINAW CITY MI 49701
MACKINTIRE INS AGY INC                11 WEST MAIN ST WESTBOROUGH MA 01581
MACKOFF KELLOGG LAW FIRM              CHARLES PETERSON;KAREN SILLERUD; SANDRA KUNTZ;BRENDA KATHREIN 38 2ND AVE E
                                      DICKINSON ND 58601
MACKOUL & ASSOCIATES INC.             25 NASSAU LANE ISLAND PARK NY 11558
MACLEOD CONST INC &                   ANDREW & HEIOI MOLINARO 1070 HORIZON DR PEN ARGYL PA 18072
MACNEILL GROUP INC                    1300 SAWGRASS CORP 300 SUNRISE FL 33323
MACOMB COUNTY TREASURER               1 SOUTH MAIN STREET 2ND FLOOR MOUNT CLEMENS MI 48043
MACOMB TOWNSHIP                       MACOMB TOWNSHIP - TREASU 54111 BROUGHTON RD MACOMB MI 48042
MACON                                 MACON CITY - COLLECTOR P O BOX 445 MACON MO 63552
MACON COUNTY                          MACON COUNTY - TAX COLLE 5 W MAIN ST, COURTHOUSE FRANKLIN NC 28734
MACON COUNTY                          MACON COUNTY-TAX COMMISS PO BOX 485 OGLETHORPE GA 31068
MACON COUNTY                          P.O. BOX 337 OGLETHORPE GA 31068-0337
MACON COUNTY                          MACON CO-REV COMMISSIONE PO BOX 830420 TUSKEGEE AL 36083
MACON COUNTY                          MACON COUNTY-TRUSTEE MACON CO. COURTHOUSE - R LAFAYETTE TN 37083
MACON COUNTY                          MACON COUNTY - TREASURER 141 SOUTH MAIN ST - ROOM DECATUR IL 62523
MACON COUNTY                          MACON COUNTY - COLLECTOR 101 E. WASHINGTON, STE 3 MACON MO 63552
MACON COUNTY CHANCERY COURT           906 HWY 52 BYPASS EAST LAFAYETTE TN 37083
MACON COUNTY CHANCERY COURT           906 HWY 52 BYPASS EAST LAFAYETTE TN 37803
MACON COUNTY CLERK                    141 SOUTH MAIN DECATUR IL 62523
MACON COUNTY JUDGE OF PROBATE         OFFICE 101 E ROSA PARK AVE TUSKEGEE AL 36083
MACON COUNTY REVENUE COMMISSIONER     210 N ELM ST COURTHOUSE ANNEX TUSKEGEE AL 36083
MACON COUNTY TAX COMMISSIONER         101 N CHATHAM ST OGLETHORPE GA 31068
MACON COUNTY TRUSTEE                  101 COURTHOUSE VIEW ST LAFAYETTE TN 37083
MACON DBABS LLC & ARNOLD              & BARBARA MACON 594 DT WALTON SR WAY MACON GA 31201
MACON DBABS LLC & MARION              & SANDRA ARNOLD 594 DT WALTON SR WAY MACON GA 31201
MACON PAINTING LLC                    2340 CLAYTON ST MACON GA 31204
MACON TOWNSHIP                        TREASURER 10711 CLINTON-MACON RD. TECUMSEH MI 49286
MACOUPIN COUNTY                       MACOUPIN COUNTY - TREASU PO BOX 20 CARLINVILLE IL 62626
MACOUPIN COUNTY CLERK                 201 E MAIN STREET CARLINVILLE IL 62626-1824
MACPHERSON INSURANCE AGY              55 MERRICK WAY SUITE 408 CORAL GABLES FL 33134
MACTAVISH, DAYNA                      ADDRESS ON FILE
MACTAVISH, KELSEY                     ADDRESS ON FILE
MACUNGIE BORO                         MACUNGIE BORO - TAX COLL 60 S CHESTNUT ST MACUNGIE PA 18062
MAD DOG WATER COMPANY, INC.           P. O. BOX 122 CRAWFORD CO 81415
MADAWASKA TOWN                        MADAWASKA TOWN -TAX COLL 328 ST THOMAS ST MADAWASKA ME 04756
MADBURY TOWN                          MADBURY TOWN - TAX COLLE 13 TOWN HALL RD MADBURY NH 03823
MADDALENA MCCLURE TOD                 ADDRESS ON FILE
MADDEN, BRIAN                         ADDRESS ON FILE
MADDOX AIR&ELECTRICALINC              1110 MCCONVILLE RD LYNCHBURG VA 24502
MADDOX, TERELLE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 762 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 788 of 1490
Claim Name                              Address Information
MADEIRA VILLA ASSOCIATION INC           2810 OCEAN SHORE BLVD ORMOND BEACH FL 32176
MADELIA LAKE                            111 W MAIN ST MADELIA MN 56062
MADELIA-LAKE CRYSTAL MUT                P O BOX 219 MADELIA MN 56062
MADELYN LONG                            2204 WITCHWOOD LN LINDENHURST IL 60046
MADER, GREGORY                          ADDRESS ON FILE
MADER, RAELYN                           ADDRESS ON FILE
MADERA COUNTY                           MADERA COUNTY - TAX COLL 200 WEST 4TH ST., 2ND FL MADERA CA 93637
MADERA COUNTY RECORDERS OFFICE          CODE ENFORCEMENT 200 W. FOURTH STREET, SUITE 3100 MADERA CA 93637
MADERA COUNTY TREASURER TAX COLLECTOR   200 WEST 4TH STREET MADERA CA 93637
MADGE TOWN                              MADGE TWN TREASURER N3702 TODD RD. SARONA WI 54870
MADISON APPRAISAL SERVICES INC          5927 BALFOUR COURT 113 CARLSBAD CA 92008
MADISON AVE MFR HSG CNTRCT TRST 2002A   ASSET-BACKED CERT SERIES 2002-A US BANK NATIONAL ASSOCIATION AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
MADISON AVENUE TOWNHOUSES               639 MADISON AVENUE NORTH BAINBRIDGE ISLAND WA 98110
MADISON BANK OF MARYLAND                1920 ROCK SPRING ROAD FOREST HILL MD 21050
MADISON BORO                            MADISON BORO - TAX COLLE 50 KINGS ROAD MADISON NJ 07940
MADISON BORO                            MADISON BORO - TAX COLLE 228 MAIN STREET P.O BOX MADISON PA 15663
MADISON CITY                            QUARTERLY TAX PO BOX 2999 MADISON WI 53701
MADISON CITY                            QUARTERLY TAX PO BOX 2999 MADISON WI 53703
MADISON CONSTRUCTION                    LAWRENCE MADISON 5218 KEYSTONE HOUSTON TX 77021
MADISON COUNTY                          MADISON COUNTY - TREASUR 414 N MAIN ST MADISON VA 22727
MADISON COUNTY                          MADISON COUNTY - TAX COL 5707 US HWY 25-70, STE 2 MARSHALL NC 28753
MADISON COUNTY                          MADISON CO-TAX COMMISSIO PO BOX 217 DANIELSVILLE GA 30633
MADISON COUNTY                          MADISON COUNTY-TAX COLLE 229 SW PINCKNEY ST - ROO MADISON FL 32340
MADISON COUNTY                          MADISON COUNTY-TAX COLLE 100 NORTHSIDE SQUARE RM HUNTSVILLE AL 35801
MADISON COUNTY                          MADISON COUNTY-TRUSTEE 100 E MAIN ST - COURTHOU JACKSON TN 38301
MADISON COUNTY                          MADISON COUNTY-TAX COLLE 146 W CENTER ST CANTON MS 39046
MADISON COUNTY                          MADISON COUNTY - SHERIFF 135 W IRVINE ST, SUITE B RICHMOND KY 40475
MADISON COUNTY                          MADISON COUNTY - TREASUR PO BOX 675 LONDON OH 43140
MADISON COUNTY                          MADISON COUNTY - TREASUR 16 EAST 9TH STROOM 109 ANDERSON IN 46016
MADISON COUNTY                          MADISON COUNTY - TREASUR PO BOX 152 WINTERSET IA 50273
MADISON COUNTY                          MADISON COUNTY - TREASUR PO BOX 247 VIRGINIA CITY MT 59755
MADISON COUNTY                          MADISON COUNTY - TREASUR 157 N. MAIN ST. SUITE 12 EDWARDSVILLE IL 62025
MADISON COUNTY                          MADISON COUNTY - COLLECT 1 COURTHOUSE SQUARE FREDERICKTOWN MO 63645
MADISON COUNTY                          MADISON COUNTY - TREASUR PO BOX 270 MADISON NE 68748
MADISON COUNTY                          MADISON COUNTY - TAX COL PO BOX 1288 HUNTSVILLE AR 72740
MADISON COUNTY                          MADISON COUNTY - TAX COL P.O. BOX 417 MADISONVILLE TX 77864
MADISON COUNTY                          MADISON COUNTY - TREASUR PO BOX 65 REXBURG ID 83440
MADISON COUNTY CHANCERY CLERK           146 W CENTER ST CANTON MS 39046
MADISON COUNTY CLERK                    100 NORTHSIDE SQUARE HUNTSVILLE AL 35801
MADISON COUNTY CLERK                    101 W MAIN ST RICHMOND KY 40475
MADISON COUNTY CLERK                    P. O BOX 218 EDWARDSVILLE IL 62025
MADISON COUNTY JUDGE OF PROBATE         1900 NORTHSIDE SQUARE HUNTSVILLE AL 35801
MADISON COUNTY MISSOURI GOV'T COLLECTOR 1 COURTHOUSE SQUARE FREDERICKTOWN MO 63645
MADISON COUNTY REGISTER OF DEEDS        PO BOX 66 MARSHALL NC 28753
MADISON COUNTY REGISTER OF DEEDS        100 E MAIN ST RM 109 JACKSON TN 38301
MADISON COUNTY SCHOOLS                  LEASE RENT 476 HIGHLAND COLONY PARK RIDGELAND MS 39157
MADISON COUNTY TAX COLLECTOR            100 NORTHSIDE SQUARE COURTHOUSE 116 HUNTSVILLE AL 35801-4820
MADISON COUNTY TAX COLLECTOR            100 E MAIN ST RM 107 COURT HOUSE JACKSON TN 38301



Epiq Corporate Restructuring, LLC                                                                    Page 763 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 789 of 1490
Claim Name                             Address Information
MADISON COUNTY TAX COLLECTOR           146 W CENTER ST CANTON MS 39046
MADISON COUNTY TAX COMMISSIONER        91 ALBANY AVENUE DANIELSVILLE GA 30633
MADISON COUNTY TREASURER               COUNTY OFFICE BLDG PO BOX 665 WAMPSVILLE NY 13163
MADISON COUNTY TREASURER               171 COBBLESTONE DRIVE MADISON MS 39110
MADISON COUNTY TREASURER               16 E 9TH ST STE 109 ANDERSON IN 46016
MADISON COUNTY TREASURER               PO BOX 729 EDWARDSVILLE IL 62025
MADISON CS (CMBD TNS)                  MADISON CS - TAX COLLECT 3957 COLE STREET MADISON NY 13402
MADISON ENERGY COOPERATIVE             PO BOX 932467 CLEVELAND OH 44193
MADISON FLINTHOLM SENIOR LOAN FUND I   DESIGNATED ACTIVITY COMPANY
MADISON GAS AND ELECTRIC COMPANY       PO BOX 1231 MADISON WI 53701-1231
MADISON HEIGHTS CITY                   MADISON HEIGHTS - TREASU 300 W 13 MILE RD MADISON HEIGHTS MI 48071
MADISON MTL INS CO                     1256 STATE RT 5 CHITTENANGO NY 13037
MADISON MTL INS CO                     1 MUTUAL COURT EDWARDSVILLE IL 62065
MADISON MUT INS                        P O BOX 600 EDWARDSVILLE IL 62025
MADISON MUTUAL INSURANCE               PO BOX 357 CHITTENANGO NY 13037
MADISON PAIGE CAPITAL LLC              599 LEXINGTON AVENUE STE 4720 NEW YORK NY 10022
MADISON PARISH                         MADISON PARISH - TAX COL 100 N. CEDAR STREET TALLULAH LA 71282
MADISON TOWN                           MADISON TOWN -TAX COLLEC P.O. BOX 248 MADISON NH 03849
MADISON TOWN                           MADISON TOWN - TAX COLLE 26 WESTON AVENUE MADISON ME 04950
MADISON TOWN                           MADISON TOWN - TAX COLLE 8 CAMPUS DR MADISON CT 06443
MADISON TOWN                           MADISON TOWN - TAX COLLE PO BOX 66 MADISON NY 13402
MADISON TOWN                           MADISON TWN TREASURER 2120 FISH HATCHERY RD MADISON WI 53713
MADISON TOWNSHIP                       BAMBI SHOEMAKER- TAX COL 973 DEANVILLE ROAD NEW BETHLEHEM PA 16242
MADISON TOWNSHIP                       MADISON TWP - TAX COLLEC 940 LAWSONHAM ROAD RIMERSBURG PA 16248
MADISON TOWNSHIP                       MADISON TWP - TAX COLLEC 2227 VALLEY ROAD BLOOMSBURG PA 17815
MADISON TOWNSHIP                       MADISON TWP - TAX COLLEC 4581 MADISONVILLE RD MADISON TOWNSHIP PA 18444
MADISON TOWNSHIP                       TAX COLLECTOR 4008 S ADRIAN HWY ADRIAN MI 49221
MADISON VILLAGE                        MADISON VILLAGE - CLERK P.O.BOX 333 MADISON NY 13402
MADISON VILLAGE COA INC                4-08 TOWNE CENTER DRIVE NORTH BRUNSWICK NJ 08902
MADISON, MICHAEL                       ADDRESS ON FILE
MADISON, ROBIN                         ADDRESS ON FILE
MADISONVILLE CITY                      MADISONVILLE-TAX COLLECT 400 COLLEGE ST N MADISONVILLE TN 37354
MADISONVILLE CITY                      CITY OF MADISONVILLE - C PO BOX 1270 MADISONVILLE KY 42431
MADOLE CONST CO &                      TRENT & LORI BALDWIN PO BOX 893 SPARKS NV 89432
MADRID TOWN                            MADRID TOWN-TAX COLLECTO 3529 COUNTY RTE 14 MADRID NY 13660
MADRID-WADDINGTON CS (CO               MADRID-WADDINGTON CS-COL P. O. BOX 67 MADRID NY 13660
MADSEN, ALICIA                         ADDRESS ON FILE
MADSEN, JUSTIN                         ADDRESS ON FILE
MADSKY MANAGED REPAIR                  PROGRAM LLC STE 150 365 INVERNESS PKWY ENGLEWOOD CO 80112
MADSKY ROOFING & RESTORATION           11030 CIRCLE POINT RD, STE 425 WESTMINSTER CO 80020
MADULAPALLY, NEERAJA                   ADDRESS ON FILE
MAEBEE HOLDINGS LLC                    2650 E CAT CLAW ST GILBERT AZ 85296
MAERLENDER, JOY                        ADDRESS ON FILE
MAESCHEN, APRIL                        ADDRESS ON FILE
MAEZ CONSTRUCTION LLC                  301 WYOMING NE ALBUQUERQUE NM 87123
MAFHH & R PREJEAN                      & SUSAN REYNA 7600 BURGOYNE RD 111 HOUSTON TX 77063
MAGANA INSURANCE AGENCY                13111 WESTHEIMER 102 HOUSTON TX 77077
MAGANA, VIRGINIA                       ADDRESS ON FILE
MAGANN LAW OFFICE PLLC                 307 FEDERAL ST STE 210 BLUEFIELD WV 24701



Epiq Corporate Restructuring, LLC                                                                   Page 764 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 790 of 1490
Claim Name                             Address Information
MAGAR GROUP LLC                        17515 DORIS STREET LIVONIA MI 48152
MAGDALENO AYALA & MARIA                AYALA 576 WOLFF ST DENVER CO 80204
MAGEE APPRAISAL SERVICES INC           180 W HUFFAKER LN 306 RENO NV 89511
MAGEE CONSTRUCTION COMPANY             1705 WATERLOO RD CEDAR FALLS IA 50613
MAGEE, DOMONIQUE                       ADDRESS ON FILE
MAGELLAN CIRCLE CONDOMINIUM, INC       1452 MAGELLAN CIR ORLANDO FL 32818-6753
MAGEN INS                              7301 W PALMETTOPK RDB105 BOCA RATON FL 33433
MAGGIE KOCHUTIN                        LAW OFFICES OF ALASKA LEGAL SERVICES CORPORATION 1016 W. 6TH AVE., STE. 200
                                       ANCHORAGE AK 99501
MAGGIE VALLEY TOWN                     MAGGIE VALLEY TOWN - COL 3987 SOCO RD. MAGGIE VALLEY NC 28751
MAGIC CONSTRUCTION                     6410 RAMBLE RIDGE DR HOUSTON TX 77053
MAGIC ROOFING & CONST &                CLARE &ALISON ASSELSTINE 1206 E MURRAY DR FARMINGTON NM 87401
MAGIC VALLEY APPRAISAL                 LLC PO BOX 1014 TWIN FALLS ID 83303
MAGIC VALLEY REALTY                    MVR INVESTMENT LLC P.O. BOX 5583 TWIN FALLS ID 83303
MAGID & WILLIAMS PA                    3100 UNIVERSITY BOULEVARD S STE115 JACKSONVILLE FL 32216
MAGISTERIAL DISTRICT 45-3-03           38 NORTH MAIN STREET CARBONDALE PA 18407
MAGISTERIAL DISTRICT COURT 24-1-03     HONORABLE JEFFREY P. AUKER 615 4TH STREET ALTOONA PA 16602
MAGISTERIAL DISTRICT NO MDJ 35-3-03    14 NORTH RACE STREET COMMONWEALTH OF PENNSYLVANIA GREENVILLE PA 16125
MAGISTERIAL DISTRICT NO MDJ-31-1-05    1007 UNION BOULEVARD ALLENTOWN PA 18109
MAGISTERIAL DISTRICT NO MDJ-32-1-26    1550 GARRETT ROAD UPPER DARBY PA 19082
MAGISTERIAL DISTRICT NO MDJ-32-2-47    536 CHURCH LANE YEADON PA 19050
MAGISTERIAL DISTRICT NO MDJ-45-3-03    38 NORTH MAIN STREET CARBONDALE PA 18407
MAGISTERIAL DISTRICT NO MDJ-56-3-02    401 DELAWARE AVENUE, 2ND FLOOR PALMERTON PA 18071
MAGISTERIAL DISTRICT NO. MDJ 27-2-01   45 EAST WATER CANONSBURG PA 15317
MAGISTERIAL DISTRICT NO. MDJ-32-1-36   HONORABLE DAVID R. GRIFFIN 526 WEST RIDGE ROAD LINDWOOD PA 19061
MAGNA ROOFING CONTRACTOR               EDGARDO J. CRUZ MONTANEZ URB. SANTA JUANITA CALLE 39 UU-1 PMB-126 BAYAMON PR
                                       00956
MAGNOLIA APPRAISAL CORPORATION         5 LANE DR STE D MARY ESTHER FL 32569
MAGNOLIA AT HIGHLANDS EAST             325-118TH AVENUE SE SUITE 204 BELLEVUE WA 98005
MAGNOLIA BORO                          MAGNOLIA BORO - TAX COLL 438 WEST EVESHAM AVENUE MAGNOLIA NJ 08049
MAGNOLIA COURT HOA                     C/O ROBERT JENSEN & ASSOCIATES 2160 NORTH FINE AVENUE FRESNO CA 93727
MAGNOLIA PLACE ASSOCIATION, INC.       PO BOX 21058 SARASOTA FL 34276
MAGNOLIA PLUMBING, INC                 600 GALLATIN STREET, NE WASHINGTON DC 20017
MAGNOLIA REAL ESTATE                   402 HIGHWAY 11 NORTH ELLISVILLE MS 39437
MAGNOLIA REMODEL & DESIGN              LUIS RUANO 9 BAY ROAD FAIRFAX CA 94930
MAGNOLIA RIDGE CONDO I ASSOC., INC     36434 US HWY 19 N PALM HARBOR FL 34684
MAGNOLIA SPRINGS OA                    PO BOX 62193 PHOENIX AZ 85082-2193
MAGNOLIA TOTAL RESTORATION LTD         6229 HWY 105 W CONROE TX 77304
MAGNUM CONTRACTING                     PO BOX 291742 KERRVILLE TX 78029
MAGNUM INS SERVICES INC                PO BOX 132 LAVON TX 75166
MAGNUSON SHEET METAL, INC              MAGNUSON HUISINGA & SONS, INC. 132 - 25TH ST. SE WILLMAR MN 56201
MAGOFFIN COUNTY                        MAGOFFIN COUNTY - SHERIF PO BOX 589 SALYERSVILLE KY 41465
MAGOFFIN COUNTY CLERK                  P.O. BOX 1535 SALYERSVILLE KY 41465
MAHAFFEY BORO                          MARY ANN BELL - TAX COLL PO BOX 36 MAHAFFEY PA 15757
MAHANN INSURANCE SERVICE               900 BUGG LANE SUITE 240 SAN MARCOS TX 78666
MAHANOY AREA S.D./DELANO               MAHANOY AREA SD - COLLEC 200 HAZLE STREET - BOX 1 DELANO PA 18220
MAHANOY AREA S.D./RUSH                 MAHANOY AREA SD - COLLEC 25 OXFORD ST TAMAQUA PA 18252
MAHANOY AREA S.D./RYAN                 RYAN TWP - TAX COLLECTOR 840 BARNESVILLE DR BARNESVILLE PA 18214
MAHANOY AREA SCHOOL DIST               MAHANOY AREA SD - COLLEC 1205 E MAHANOY ST - POB MAHANOY CITY PA 17948



Epiq Corporate Restructuring, LLC                                                                   Page 765 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 791 of 1490
Claim Name                            Address Information
MAHANOY CITY BORO                     MAHANOY CITY BORO - COLL 1205 E MAHANOY ST - POB MAHANOY CITY PA 17948
MAHANOY TOWNSHIP SCHOOL               MAHANOY TWP SD - TAX COL 321 ROOSEVELT DR MAHANOY CITY PA 17948
MAHASKA COUNTY                        MAHASKA COUNTY - TREASUR 106 S FIRST,COURTHOUSE OSKALOOSA IA 52577
MAHAT, UMA                            ADDRESS ON FILE
MAHDII, SEPIDEH                       ADDRESS ON FILE
MAHEIR SERVICE                        GABRIELA RODRIGUEZ 12156 YVONNE RICHARDSON EL PASO TX 79936
MAHMUD, MUSTAPHA                      ADDRESS ON FILE
MAHNOMEN COUNTY                       MAHNOMEN COUNTY - TREASU PO BOX 400 MAHNOMEN MN 56557
MAHOME, GERTRUDES                     ADDRESS ON FILE
MAHON & RUTLEDGE                      APPRAISAL GROUP INC 340 E SUNSET WAY STE 201 ISSAQUAH WA 98027
MAHONEY GROUP                         1835 SOUTH EXTENSION RD MESA AZ 85210
MAHONEY GROUP                         5330 N LA CHOLLA BLVD TUCSON AZ 85741
MAHONING COUNTY                       MAHONING COUNTY - TREASU 120 MARKET STREET, COURT YOUNGSTOWN OH 44503
MAHONING TOWNSHIP                     MAHONING TWP - TAX COLLE 278 AMBROSIA RD EDINBURG PA 16116
MAHONING TOWNSHIP                     MAHONING TWP - TAX COLLE 409 VALLEY SUGAR RD MAYPORT PA 16240
MAHONING TOWNSHIP                     MARLENE GUNTHER-TAX COLL 112 WOODBINE LANE DANVILLE PA 17821
MAHONING TWP SCHOOL DIST              MAHONING TWP SD - COLLEC 278 AMBROSIA RD EDINBURG PA 16116
MAHONING TWP TOWNSHIP B               MAHONING TWP - TAX COLLE 471 STEWART CREEK ROAD LEHIGHTON PA 18235
MAHOO REAL ESTATE SOLUTIONS GROUP     FLORIDA CITY PHOENIX LLC 201 SW 2ND AVE SUITE 102 FLORIDA CITY FL 33034
MAHOPAC C.S. (CARMEL)                 MAHOPAC C.S-RECEIVER OF 60 MC ALPIN AVENUE MAHOPAC NY 10541
MAHOPAC CENT SCH (PUTNAM              MAHOPAC CS-TAX COLLECTOR 179 EAST LAKE BLVD MAHOPAC NY 10541
MAHOWALD, GWEN                        ADDRESS ON FILE
MAHWAH TOWNSHIP                       MAHWAH TWP-TAX COLLECTOR 475 CORPORATE DRIVE MAHWAH NJ 07430
MAI TAI VILLAGE                       7375 MAI TAI DRIVE ORLANDO FL 32822
MAIA 5 INC                            1305 MONUMENT TRAIL DR CHULA VISTA CA 91915
MAICHLE'S HEATING &                   AIR CONDITIONING , INC. 105 J & M DRIVE NEW CASTLE DE 19720
MAIDEN ROCK TOWN                      MAIDEN ROCK TWN TREASURE N1575 35TH STREET PLUM CITY WI 54761
MAIDEN, TEVIN                         ADDRESS ON FILE
MAIDENCREEK TOWNSHIP                  MAIDENCREEK TWP - COLLEC 16 ADELE AVE BLANDON PA 19510
MAIDSTONE INS                         155 MINEOLA BL MINEOLA NY 11501
MAIDSTONE INS COMPANY                 P O BOX 629 MINEOLA NY 11501
MAIER, NATHAN                         ADDRESS ON FILE
MAIERS, JUNE                          ADDRESS ON FILE
MAIERS, RACHEL                        ADDRESS ON FILE
MAILFINANCE                           DEPT 3682 PO BOX 123682 DALLAS TX 75312-3682
MAILFINANCE, INC.                     ATTN: GENERAL COUNSEL 478 WHEELERS FARMS ROAD MILFORD CT 06461
MAILFINANCE, INC.                     ATTN: GENERAL COUNSEL PO BOX 30193 TAMPA FL 33630-3193
MAILFINANCE, INC.                     ATTN: GENERAL COUNSEL 765 THE CITY DRIVE SOUTH SUITE 300 ORANGE CA 92868
MAIN REMODEL AND CONSTR               16511 MILL DRIVE ROSHARON TX 77583
MAIN ROOFING                          2333 SW 42 ST OKLAHOMA CITY OK 73119
MAIN ST MTL INS                       PO BOX 157 COLE CAMP MO 65325
MAIN STREET AMERICA                   55 WEST ST KEENE NH 03431
MAIN STREET APPRAISAL SERVICE         4820 CITRUS OAK LANE SAINT CLOUD FL 34771
MAIN STREET APPRAISALS OF CAPE COD    PO BOX 503 WEST DENNIS MA 02670
MAIN STREET INSURANCE                 108-05 LIBERTY AVENUE RICHMOND HILL NY 11419
MAIN STREET VILLAGE                   HOMEOWNERS ASSOCIATION PO BOX 1119 CHADDS FORD PA 19317
MAIN TOWNSHIP                         MAIN TWP - TAX COLLECTOR 330 SCENIC AVE BLOOMSBURG PA 17815
MAINE                                 BUREAU OF CONSUMER CREDIT PROTECTION KRISTINE FOURNIER 35 STATE HOUSE STATION
                                      AUGUSTA ME 04333



Epiq Corporate Restructuring, LLC                                                                  Page 766 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 792 of 1490
Claim Name                              Address Information
MAINE                                  BUREAU OF CONSUMER CREDIT PROTECTION MARK SUSI 35 STATE HOUSE STATION AUGUSTA
                                       ME 04333
MAINE                                  BUREAU OF CONSUMER CREDIT PROTECTION GENERAL CONTACT 35 STATE HOUSE STATION
                                       AUGUSTA ME 04333
MAINE INS AGENCY                       1250 CONGRESS ST PORTLAND ME 04104
MAINE MUTUAL FIRE INS                  P O BOX 15011 LEWINSTON ME 04243
MAINE REVENUE SERVICES                 PROPERTY TAX DIVISION PO BOX 9101 AUGUSTA ME 04332-9101
MAINE SECRETARY OF STATE               148 STATE HOUSE STATION AUGUSTA ME 04333
MAINE TOWN                             MAINE TOWN- TAX COLLECTO PO BOX 336 MAINE NY 13802
MAINE TOWN                             MAINE TWN TREASURER W6360 DEERVIEW RD BLACK CREEK WI 54106
MAINE UNORGANIZED TERRIT               BUR. OF TAX.- UNORGANIZE PO BOX 9101 AUGUSTA ME 04332
MAINE VILLAGE                          MAINE TWN TREASURER 6111 N 44TH AVENUE WAUSAU WI 54401
MAINE-ENDWELL CS (TN OF                BC DIRECTOR OF OMB 60 HAWLEY STREET BINGHAMTON NY 13901
MAINETTI CONSTRUCTION                  131 LINDEN ST APT 1 HOLLISTON MA 01746
MAINLANDS LAND 2 CIVIC ASSOCIATION,    4301 MAINLAND DRIVE TAMARAC FL 33319
INC.
MAINLANDS OF TAMARAC BY THE            GULF UNIT 5 ASSOC. 10161 49TH STREET NORTH PINELLAS PARK FL 33782
MAINLANDS OF TAMARAC BY THE GULF       UNIT 3 ASSOCIATION INC 10161 49TH STREET NORTH PINELLAS PARK FL 33782
MAINLANDS SEC 6 CIVIC ASSOCIATION, INC. 4920 NW 51ST CT. TAMARAC FL 33319
MAINLANDS SEC 6 IRRIGATION, INC.       4920 NW 51ST CT. TAMARAC FL 33319
MAINLANDS SECTION FOUR CIVIC AND       RECREATION ASSOC., INC 4630 NW 46TH STREET TAMARAC FL 33319
MAINLANDS SECTIONS 1&2 CIVIC ASSOC.    4301 MAINLAND DRIVE TAMARAC FL 33319
INC.
MAINOR, CARLOS                         ADDRESS ON FILE
MAINS CONSTRUCTION                     WILLIAM MAINS 7521 WELLS AVE CITRUS HEIGHTS CA 95610
MAINSTREAM BUSINESS SOLUTIONS LTD      5668 FLINTLOCK LANE COLUMBUS OH 43213
MAINSTREET APPRAISALS INC              PO BOX 291 ANNANDALE MN 55302
MAINTENANCE FREE                       MINNESOTA INC 4220 83RD AVE N BROOKLYN PARK MN 55443
MAINTENANCE FREE & J&J                 MCGOVERN 4220 83 AVE N BROOKLYN PARK MN 55443
MAINTENANCE SERVICING                  GROUP LLC 3 GENE ST EAST HAVEN CT 06513
MAINTENANCE UNLIMITED                  RH ELECTRICAL AND MAINTENANCE, INC. 4531 AYERS ST. STE. 314 CORPUS CHRISTI TX
                                       78415
MAIORELLI, MATTHEW                     ADDRESS ON FILE
MAIR BUILDERS LLC &                    BILLY & SONYA MILLER PO BOX 667 OMAK WA 98841
MAISON INS CO                          215 S COMPLEX DR KALISPELL MT 59901
MAISON INS CO                          108 CRESTVIEW DR BIG FORK MT 59911
MAISON INS CO                          PO BOX 2767 BIGFORK MT 59911
MAISONS-SUR-MER CONDOS ASSOC. INC      MAISONS-SUR CONDOMINIUMS 9650 SHORE DRIVE MYRTLE BEACH SC 29572
MAJESTIC HOME BUILDERS                 JOHN B. CORCORAN 147 POND DR MATAMORAS PA 18336
MAJESTIC KITCHENS &                    BATHS 635 NW 130 AV PEMBROKE PINES FL 33028
MAJESTIC OAKS HOA OF OCALA INC         P O BOX 771071 OCALA FL 34476
MAJESTIC PINES VILLAGE OF              HERITAGE PINES, INC. 18215 BRANCH ROAD HUDSON FL 34667
MAJESTIC ROOFING LLC                   6200 N GARFIELD AVE LOVELAND CO 80538
MAJIC REALTY LLC                       AMON CARTER 2744 N CROSKEY ST PHILADELPHIA PA 19132
MAJOR CONSTRUCTION                     3996 CASH DR JACKSON MI 49201
MAJOR COUNTY                           MAJOR COUNTY - TAX COLLE PO BOX 455 FAIRVIEW OK 73737
MAJOR FARINA INVESTMENTS               1707 MICHIGAN ST HOUSTON TX 77006
MAJOR LEAGUE BUILDING GROUP            6230 STEVE MARRE ST. LOUIS MO 63121
MAJOR LOGISTIC LLC                     3307 WHEATLEY RD TALLAHASSEE FL 32305
MAJORCA TOWERS CONDOMINIUM, INC        11930 N. BAYSHORE DRIVE N. MIAMI FL 33181


Epiq Corporate Restructuring, LLC                                                                   Page 767 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 793 of 1490
Claim Name                              Address Information
MAJORS RANCH POA                        P.O. BOX 227 WALSENBURG CO 81089
MAKARY, ERIC                            ADDRESS ON FILE
MAKE GROUP INC                          W 362 CALLE GRACIAN URBANIZACION HUCARES SAN JUAN PR 00926
MAKE STUDIOS                            817 S MAIN ST LAS VEGAS NV 89101
MAKHANA TECHNOLOGIES LLC                348 MOUNT PLEASANT FREDERIKSTED VI 00840
MAKI, DAVID                             ADDRESS ON FILE
MALACARA, PAUL                          ADDRESS ON FILE
MALBOROUGH SQUARE TOWNHOMES HOA, INC.   1880 DAIRY ASHFORD SUITE 131 HOUSTON TX 77077
MALCOLM & CISNEROS, A LAW CORPORATION   2112 BUSINESS CENTER DRIVE IRVINE CA 92612
MALCOLM AND PARSONS INS                 713 WASHINGTON ST STOUGHTON MA 02072
MALCOLM EDWARD TALBOTT, JR              311 BUCKNELL CIRCLE WALDORF MD 20602-1981
MALCOLM R. PHILLIPS PLUMBING &          HEATING INC 19 GREENDALE AVE MOUNT VERNON NY 10553
MALCOM TOMS                             DONNA DIMAGGIO WEIL & DRAGE, APC 2500 ANTHEM VILLAGE DRIVE HENDERSON NV 89052
MALCOMSON ROAD UD B                     MALCOMSON ROAD UD - COLL 13333 NORTHWEST FREEWAY HOUSTON TX 77040
MALDEN                                  MALDEN CITY - COLLECTOR 201 S. MADISON MALDEN MO 63863
MALDEN CITY                             MALDEN CITY - TAX COLLEC 110 PLEASANT STREET, 1ST MALDEN MA 02148
MALDONADO, ANTHONY                      ADDRESS ON FILE
MALDONADO, JULIAN                       ADDRESS ON FILE
MALECHA, JODI                           ADDRESS ON FILE
MALENO, JACQUELINE                      ADDRESS ON FILE
MALHEUR COUNTY                          MALHEUR COUNTY - TAX COL 251 B STREET WEST STE 1 VALE OR 97918
MALIBU BAY COMMUNITY ASSOC.             6925 NW 42ND ST MIAMI FL 33166
MALIBU EAST CONDOMINIUM ASSOC           60033 N SHERIDAN RD CHICAGO IL 60660
MALIBU VILLAS POA, INC                  1405 MALIBU CIRCLE NE PALM BAY FL 32905
MALIK ABD-HADI                          5458 MORSE STREET PHILADELPHIA PA 19131
MALIK, DYLAN                            ADDRESS ON FILE
MALIN, ALLISON                          ADDRESS ON FILE
MALISKE, TARA                           ADDRESS ON FILE
MALLARD BROOK OWNERS ASSOCIATION , INC. HOMEOWNERS REALTY SERVICES, LLC 140 CAPTAIN THOMAS BLVD. STE 108 WEST HAVEN CT
                                        06516
MALLERY & ZIMMERMAN, S.C.               500 THIRD ST., STE 800 WAUSAU WI 54403
MALLETT, LINDA                          ADDRESS ON FILE
MALLEY, FRANK                           ADDRESS ON FILE
MALLORY APPRAISALS                      1205 FAIRMEADOW ROAD MEMPHIS TN 38117
MALLORY, RHOMNEE                        ADDRESS ON FILE
MALLORY, TAMARA                         ADDRESS ON FILE
MALMBERG, HEATHER                       ADDRESS ON FILE
MALON, AMANDA                           ADDRESS ON FILE
MALONE C S (COMBINED TNS                MALONE C S - TAX COLLECT PO BOX 847 MALONE NY 12953
MALONE INS AGENCY                       104 PROFESSIONAL PARK DR FAIRHOPE AL 36532
MALONE TOWN                             MALONE TOWN - TAX COLLEC 27 AIRPORT RD MALONE NY 12953
MALONE VILLAGE                          MALONE VILLAGE - CLERK 14 ELM STREET MALONE NY 12953
MALONE, NATALIE                         ADDRESS ON FILE
MALONEY VALUATION                       6638 W ROXBURY DR LITTLETON CO 80128
MALONEY, PHIL                           LAW OFFICE OF MICHAEL R. SICES, P.C. SICES, MICHAEL
MALPIGLI & ASSOC INS AGY                3311 SUNRISE HWY ISLIP TERRACE NY 11752
MALTA TOWN                              MALTA TOWN-TAX RECEIVER 2540 ROUTE 9 MALTA NY 12020
MALTANS CONSTRUCTION INC                1455 TAHOE ST BEAUMONT CA 92223
MALVEAU, KAMESHA                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 768 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 794 of 1490
Claim Name                             Address Information
MALVERN BORO                           MALVERN BORO - TAX COLLE 1 E. FIRST AVE, SUITE 3 MALVERN PA 19355
MALVERNE VILLAGE                       MALVERNE VILLAGE-RECEIVE 99 CHURCH STREET MALVERNE NY 11565
MALVINA LIN, P.C.                      1203 AVENUE J, SUITE 4B BROOKLYN NY 11230
MALZER, JOEL                           ADDRESS ON FILE
MAMAKATING TOWN                        MAMAKATING TOWN-TAX COLL 2948 ROUTE 209 WURTSBORO NY 12790
MAMARONECK SCHOOLS                     MAMARONECK SCH-RECEIVER 740 W BOSTON POST RD MAMARONECK NY 10543
MAMARONECK TOWN                        MAMARONECK TOWNN - RECEI 740 W BOSTON POST RD MAMARONECK NY 10543
MAMARONECK VILLAGE                     MAMARONECK VILLAGE - CLE PO BOX 369 MAMARONECK NY 10543
MAMER, CRAIG                           ADDRESS ON FILE
MAMMINO, ANDRE                         ADDRESS ON FILE
MAMMOTH RESTORATION                    6 LINDA LN A SOUTHAMPTON NJ 08088
MAMMOTH RESTORATION                    1802 W KAIBAB LANE, 110 FLAGSTAFF AZ 86001
MAMMOTH, INC.                          280 REESE RD. STATE COLLEGE PA 16801
MAMOU TOWN                             MAMOU TOWN - TAX COLLECT P O BOX 490 MAMOU LA 70554
MANA REMODELING                        19434 CYPRESS ARBOR DR KATY TX 77449
MANAGE CHICAGO INC                     433 W 119TH STREET CHICAGO IL 60628
MANAGEMENT SUPPORT SERVICES INC        4304 W TIERRA BUENA GLENDALE AZ 85306
MANAGEMENT VALUATION SYSTEMS LLC       505 BROADWAY 600 TACOMA WA 98402
MANAGER OF FINANCE                     201 W. COLFAX AVE. DEPT. 205 DENVER CO 80202
MANAGER OF FINANCE DENVER              WASTEWATER MGMT. 2000 WEST 3RD AVENUE DENVER CO 80223
MANALAPAN TOWNSHIP                     MANALAPAN TWP - COLLECTO 120 ROUTE 522 MANALAPAN NJ 07726
MANANDHAR, SHARAJ                      ADDRESS ON FILE
MANASHA M DRYE                         2416 N EDGEWOOD AVE JACKSONVILLE FL 32254
MANASQUAN BORO                         MANASQUAN BORO - TAX COL 201 EAST MAIN STREET MANASQUAN NJ 08736
MANASSAS CITY                          MANASSAS CITY - TREASURE 9027 CENTER ST - ROOM 10 MANASSAS VA 20110
MANASSAS CITY                          MANASSAS CITY-TAX COLLEC PO BOX 124 MANASSAS GA 30438
MANASSAS PARK CITY                     MANASSAS PARK CITY - TRE ONE PARK CENTER CT MANASSAS PARK VA 20111
MANASSERO INS                          255 NEW YORK RANCH RD A JACKSON CA 95642
MANATEE COUNTY GOVERNMENT              1112 MANATEE AVENUE WEST 3RD FLOOR BRADENTON FL 34205
MANATEE COUNTY TAX COLLECTOR           819 301 BOULEVARD WEST BRADENTON FL 34205
MANATEE COUNTY UTILITIES DEPARTMENT    P.O. BOX 25350 BRADENTON FL 34206-5350
MANATEE COUNTY UTILITIES DEPT          4410 66TH ST WEST BRADENTON FL 34206
MANATT PHELPS PHILLIPS                 11355 WEST OLYMPIC BOULEVARD LOS ANGELES CA 90064
MANAWA CITY                            MANAWA CITY TREASURER PO BOX 248/500 S BRIDGE MANAWA WI 54949
MANCARI APPRAISAL SERVICES             19 JARRELL FARMS DR NEWARK DE 19711
MANCELONA TOWNSHIP                     MANCELONA TOWNSHIP - TRE 9610 HWY M-88 S MANCELONA MI 49659
MANCELONA VILLAGE                      MANCELONA VILLAGE - TREA P.O. BOX 648 MANCELONA MI 49659
MANCHEE & MANCHEE PC                   2745 DALLAS PARKWAY STE 420 PLANO TX 75093
MANCHESTER BORO                        KELLY NEELY - TAX COLLEC 150 FARM LANE MANCHESTER PA 17345
MANCHESTER CITY                        MANCHESTER CITY-TAX COLL 1 CITY HALL PLAZA WEST MANCHESTER NH 03101
MANCHESTER CITY                        MANCHESTER CITY-TAX COLL 200 W FORT ST MANCHESTER TN 37355
MANCHESTER CITY                        MANCHESTER - CITY CLERK 207 CHURCH ST MANCHESTER KY 40962
MANCHESTER CITY - MERIWE               MANCHESTER CITY-TAX COLL PO BOX 366 MANCHESTER GA 31816
MANCHESTER LAKES HOMEOWNERS            50 E. COMMERCE DRIVE SUITE 110 SCHAUMBURG IL 60173
MANCHESTER TOWN                        MANCHESTER TOWN-TAX COLL 10 CENTRAL STREET MANCHESTER MA 01944
MANCHESTER TOWN                        MANCHESTER TOWN-TAX COLL 12 READFIELD ROAD MANCHESTER ME 04351
MANCHESTER TOWN                        MANCHESTER TOWN-TAX COLL 6039 MAIN STREET MANCHESTER CENTER VT 05255
MANCHESTER TOWN                        MANCHESTER TOWN-TAX COLL 41 CENTER ST TOWN HALL MANCHESTER CT 06040
MANCHESTER TOWN                        MANCHESTER TOWN-TAX COLL 1272 COUNTY ROUTE 7 CLIFTON SPRINGS NY 14432



Epiq Corporate Restructuring, LLC                                                                   Page 769 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 795 of 1490
Claim Name                              Address Information
MANCHESTER TOWN                         MANCHESTER TWN TREASRER W3305 MAIN ST. MANCHESTER WI 53946
MANCHESTER TOWNSHIP                     MANCHESTER TWP - TAX COL 3204 FARMTRAIL ROAD YORK PA 17406
MANCHESTER TOWNSHIP                     MANCHESTER TWP - TAX COL 146 GILLS HILL ROAD EQUINUNK PA 18417
MANCHESTER TOWNSHIP                     MANCHESTER TWP - TREASUR 275 S MACOMB MANCHESTER MI 48158
MANCHESTER TOWNSHIP FI                  MANCHESTER TWP - COLLECT ONE COLONIAL DRIVE MANCHESTER NJ 08759
MANCHESTER TWP. DIVISION OF UTILITIES   550 ROUTE 530, STE. 4 WHITING NJ 08759
MANCHESTER VILLAGE                      MANCHESTER VIL - COLLECT PO BOX 482 MANCHESTER VT 05254
MANCHESTER VILLAGE                      MANCHESTER VILLAGE - CLE PO BOX 188 MANCHESTER NY 14504
MANCHESTER VILLAGE                      MANCHESTER VILLAGE - TRE 912 CITY RD MANCHESTER MI 48158
MANCILLAS, FELICIA                      ADDRESS ON FILE
MANCILLAS, LEAH                         ADDRESS ON FILE
MANCLAR BUILDERS INC.                   13788 SW 145 CT. MIAMI FL 33176
MANDAS, MISTY                           ADDRESS ON FILE
MANDER LAW GROUP                        14217 THIRD ST DADE CITY FL 33523
MANDIGO, VIRGINIA                       ADDRESS ON FILE
MANELY VAZQUEZ AND                      LUIS VAZQUEZ 6717 W BURGESS LN LAVEEN AZ 85339
MANER, ROBIN                            ADDRESS ON FILE
MANES LAFRANCE &                        ARMELLE LAFRANCE 170 NE 172ND ST NORTH MIAMI BEACH FL 33162
MANGANO, NICHOLAS                       ADDRESS ON FILE
MANGES PAINTING                         BARRY T MANGES BARRY T. MANGES 1825 N 360 E PLEASANT GROVE UT 84062
MANGHAM TOWN                            MANGHAM TOWN - TAX COLLE P O BOX 94 MANGHAM LA 71259
MANGOLD INS                             P O BOX 440 BURLINGTON WI 53105
MANGSETH, LISA                          ADDRESS ON FILE
MANGUM, CEDRIC                          ADDRESS ON FILE
MANHASSET/LAKEVILLE WATER DISTRICT      170 E. SHORE RD. GREAT NECK NY 11023
MANHATTAN BORO HALFTAX C                NYC DEPT OF FINANCE P.O. BOX 680 NEWARK NJ 07101
MANHATTAN BORO QTR TAX C                NYC DEPT OF FINANCE P.O. BOX 680 NEWARK NJ 07101
MANHATTAN FRONTAGE                      N.Y.C. WATER BOARD 59-17 JUNCTION BLVD ELMHURST NY 11373
MANHEIM BORO                            LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
MANHEIM CENTRAL S.D./MAN                MANHEIM CENTRAL SD - COL 101 S PENN ST MANHEIM PA 17545
MANHEIM CENTRAL S.D./PEN                MANHEIM CENTRAL SD - COL 281 WHITE OAK ROAD MANHEIM PA 17545
MANHEIM CENTRAL S.D./RAP                MANHEIM CENTRAL SD - COL 101 S PENN ST MANHEIM PA 17545
MANHEIM TOWN                            MANHEIM TOWN - TAX COLLE 6356 ST RTE 167 DOLGEVILLE NY 13329
MANHEIM TOWNSHIP                        MANHEIM TWP - TAX COLLEC 4288 TRONE ROAD GLENVILLE PA 17329
MANHEIM TOWNSHIP                        PATRICIA KABEL - TAX COL 1840 MUNICIPAL DR LANCASTER PA 17601
MANHEIM TOWNSHIP SD/MANH                MANHEIM TWP SD - TAX COL PO BOX 5386 SCHOOL ROAD LANCASTER PA 17606
MANIS, ROBERT                           ADDRESS ON FILE
MANISTEE CITY                           MANISTEE CITY - TREASURE 70 MAPLE ST MANISTEE MI 49660
MANISTEE COUNTY TREASURER               415 3RD ST MANISTEE MI 49660
MANISTEE TOWNSHIP                       MANISTEE TOWNSHIP - TREA 410 HOLDEN ST. MANISTEE MI 49660
MANISTIQUE CITY                         TAX COLLECTOR 300 N MAPLE MANISTIQUE MI 49854
MANITOA CONSTRUCTION INC                LUIS DE LEON PMB 488 P.O. BOX 607071 BAYAMON PR 00960-7071
MANITOWISH WATERS TOWN                  MANITOWISH WATERS TWN TR P.O. BOX 267 MANITOWISH WATERS WI 54545
MANITOWOC CITY                          MANITOWOC CITY TREASURER 900 QUAY STREET MANITOWOC WI 54220
MANITOWOC COUNTY CLERK OF COURT         1010 SOUTH EIGHTH STREET ROOM 105 MANITOWOC WI 54221
MANITOWOC COUNTY REGISTER OF DEEDS      1010 SOUTH 87TH MANITOWOC WI 54220
MANITOWOC RAPIDS TOWN                   MANITOWOC RAPIDS TWN TRE 5034 BROOKFIELD CIR MANITOWOC WI 54220
MANITOWOC TOWN                          MANITOWOC TWN TREASURER 2417 ELM RD MANITOWOC WI 54220
MANKIN LAW GROUP, P.A.                  2535 LANDMARK DRIVE SUITE212 CLEARWATER FL 33761



Epiq Corporate Restructuring, LLC                                                                    Page 770 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 796 of 1490
Claim Name                             Address Information
MANLEY DEAS & KOCHALSKI LLC            1555 LAKE SHORE DRIVE COLUMBUS OH 32402
MANLEY DEAS & KOCHALSKI LLC            1555 LAKE SHORE DRIVE COLUMBUS OH 43204
MANLEY DEAS & KOCHALSKI LLC            P.O. BOX 165028 GRANDVIEW HEIGHTS OH 43212
MANLEY DEAS & KOCHALSKI LLC            P.O. BOX 165028 COLUMBUS OH 43216-5028
MANLEY-GUTIERREZ, MARY ANN             ADDRESS ON FILE
MANLIUS TOWN                           MANLIUS TN - TAX RECEIVE 301 BROOKLEA DRIVE FAYETTEVILLE NY 13066
MANLIUS TOWNSHIP                       MANLIUS TOWNSHIP - TREAS 3134 57TH STREET FENNVILLE MI 49408
MANLIUS VILLAGE                        MANLIUS VILLAGE - CLERK 1 ARKIE ALBANESE AVE MANLIUS NY NY 13104
MANLY CAZEDESSUS & DAWN                V FORISHAG 215 N 6TH ST PONCHATOULA LA 70454
MANLY INVESTMENT GROUP                 1318 HARDWOOD TRL 100 CORDOVA TN 38016
MANLY, KATHLEEN                        ADDRESS ON FILE
MANN BROTHERS PROPERTY                 RESTORATION LLC 8755 MUNSON ROAD MENTOR OH 44060
MANN, OLAJUWON                         ADDRESS ON FILE
MANN, SHUNDA                           ADDRESS ON FILE
MANN, TIMOTHY                          ADDRESS ON FILE
MANNA DISTRIBUTORS, INC.               ATTN: GENERAL COUNSEL 8707 WESTPARK DRIVE HOUSTON TX 77063
MANNEY, THOMAS                         ADDRESS ON FILE
MANNING, JEREMY                        ADDRESS ON FILE
MANNING, JEREMY                        ADDRESS ON FILE
MANNING, JOSH                          ADDRESS ON FILE
MANNING, NOLITA                        ADDRESS ON FILE
MANNING, TAMEKA                        ADDRESS ON FILE
MANNINGTON TOWNSHIP                    MANNINGTON TWP-COLLECTOR 491 ROUTE 45 SALEM NJ 08079
MANNIS INS AGENCY                      310A SOUTH BLISS DUMAS TX 79029
MANNLE CONSTRUCTION INC.               27038 GAIL DR. WARREN MI 48093
MANNON, ANDREA                         ADDRESS ON FILE
MANNS CHOICE BORO                      MANNS CHOICE BORO - COLL 200 S. JULIANA ST. STE1 BEDFORD PA 15522
MANNSVILLE VILLAGE                     MANNSVILLE VILLAGE - CLE P.O. BOX 153 MANNSVILLE NY 13661
MANNYS ROOFING AND CONST               3409 6TH AVE HUNTSVILLE AL 35805
MANOIL KIME PLC                        24 WEST CAMELBACK RD A592 PHOENIX AZ 85013
MANOR BORO                             MANOR BORO - TAX COLLECT BOX 485 MANOR PA 15665
MANOR CREEK CITY                       MANOR CREEK CITY - CLERK PO BOX 22133 LOUISVILLE KY 40252
MANOR GROVE VILLAGE ONE, INC           2319 N ANDREWS AVE FORT LAUDERDALE FL 33311
MANOR HOMES OF CAMBRIDGE CHASE CA      25 NORTHWEST POINT BLVD, SUITE 330 ELK GROVE VILLAGE IL 60007
MANOR INS AGENCY                       1325 S COLORADO BLVD 210 DENVER CO 80222
MANOR PINES VILLAGE HOMEOWNERS ASSOC   6872 TIMBER PINES BLVD SPRING HILL FL 34606
INC
MANOR TOWNSHIP                         MANOR TWP - TAX COLLECTO 201 HUSTON RD FORD CITY PA 16226
MANOR TOWNSHIP                         950 WEST FAIRWAY DRIVE LANCASTER PA 17603
MANOR TOWNSHIP                         LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
MANORHAVEN VILLAGE                     MANORHAVEN VIL - RECEIVE 33 MANORHAVEN BLVD PORT WASHINGTON NY 11050
MANORS OF HINSDALE CONDO ASSOC.        PO BOX 628 WESTERN SPRINGS IL 60558
MANORVILLE BORO                        LISA RICE - TAX COLLECTO PO BOX 171 MANORVILLE PA 16238
MANRIQUEZ, JOSUE                       ADDRESS ON FILE
MANSELL, KAMILLE                       ADDRESS ON FILE
MANSFIELD AT CENTURY VILLAGE           CONDO ASSOC. 6300 PARK OF COMMERCE BLVD BOCA RATON FL 33487
MANSFIELD BORO                         JANICE COLEGROVE-TAX COL 108 N MAIN ST MANSFIELD PA 16933
MANSFIELD CITY                         MANSFIELD CITY-TAX COLLE PO BOX 35 MANSFIELD GA 30055
MANSFIELD CITY                         MANSFIELD CITY - TAX COL P. O. BOX 773 MANSFIELD LA 71052



Epiq Corporate Restructuring, LLC                                                                   Page 771 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg    Doc 142      Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 797 of 1490
Claim Name                             Address Information
MANSFIELD INSURANCE AGY                PO BOX 778 MANSFIELD TX 76063
MANSFIELD MUNICIPAL AUTHORITY          14 SOUTH MAIN STREET SUITE 101 MANSFIELD PA 16933
MANSFIELD TOWN                         MANSFIELD TOWN - TAX COL 6 PARK ROW MANSFIELD MA 02048
MANSFIELD TOWN                         MANSFIELD TOWN - TAX COL 4 SO EAGLEVILLE RD STORRS CT 06268
MANSFIELD TOWN                         BETTY JANE HORNING- COLL 7691 TOAD HOLLOW ROAD LITTLE VALLEY NY 14755
MANSFIELD TOWNSHIP                     MANSFIELD TWP - COLLECTO 100 PORT MURRAY PORT MURRAY NJ 07865
MANSFIELD TOWNSHIP                     MANSFIELD TWP - COLLECTO 3135 ROUTE 206 SOUTH, SU COLUMBUS NJ 08022
MANSFIELD TOWNSHIP                     MANSFIELD TOWNSHIP - TRE 421 OLD M-69 CRYSTAL FALLS MI 49920
MANSION WOODS CONDOMINIUM TRUST        C/O NAI PLOTKIN 1350 MAIN STREET SUITE 1410 SPRINGFIELD MA 01103
MANSURA TOWN                           MANSURA TOWN - TAX COLLE P O BOX 157 MANSURA LA 71350
MANTILLA, CARLOS                       ADDRESS ON FILE
MANTIONE, ZAFIRO                       ADDRESS ON FILE
MANTIS APPRAISAL LLC                   PO BOX 22051 SARASOTA FL 34276
MANTON CITY                            MANTON CITY - TREASURER P.O. BOX 100 MANTON MI 49663
MANTUA TOWNSHIP                        MANTUA TWP-TAX COLLECTOR 401 MAIN STREET MANTUA NJ 08051
MANTUA TWP. MUN. UTILITIES AUTHORITY   397 MAIN STREET MANTUA NJ 08051
MANUEL A FAJARDO & ANGELA M FAJARDO    3932 RUNNING WATER DRIVE ORLANDO FL 32829
MANUEL ACEVEDO-HILERIO                 BO. ARENALES SECTOR LA CHARCA AGUADILLA PR 00690
MANUEL ARAGONES, ET AL.                JONATHAN KLINE, P.A. JONATHAN KLINE 2761 EXECUTIVE PARK DRIVE WESTON FL 33331
MANUEL BIRRIEL                         CARR. 493 KM. 0.9 BO. CARRIZALES HATILLO PR 00659
MANUEL CHAPA &                         ERNESTINA CHAPA PO BOX 4265 ALICE TX 78333
MANUEL CHAVEZ ROOFING                  ADELAIDO GALAVIZ 2713 CONNOR AVE WACO TX 76711
MANUEL G NOFPLOT INS                   7925 HALPRIN DR NORFOLK VA 23518
MANUEL PEREZ                           NOMA CONSTRUCTION, LLC 7550 SW 133 AVE MIAMI FL 33183
MANUEL PESANTE ORTIZ                   47-B CALLE BALBOA MAYAGUEZ PR 00680
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1992-2 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1993-1 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1993-2 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1993-3 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1993-4 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1994-1 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1994-2 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1994-3 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1994-5 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1994-6 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1994-7 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1994-8 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR   SUBORD PASS-THROUGH CERT TRST 1995-1 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292



Epiq Corporate Restructuring, LLC                                                                 Page 772 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 798 of 1490
Claim Name                              Address Information
MANUFACTURED HOUSING CONTRACT SENIOR    SUBORD PASS-THROUGH CERT TRST 1995-10 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR    SUBORD PASS-THROUGH CERT TRST 1995-2 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR    SUBORD PASS-THROUGH CERT TRST 1995-3 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR    SUBORD PASS-THROUGH CERT TRST 1995-4 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR    SUBORD PASS-THROUGH CERT TRST 1995-5 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR    SUBORD PASS-THROUGH CERT TRST 1995-6 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURED HOUSING CONTRACT SENIOR    SUBORD PASS-THROUGH CERT TRST 1995-7 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
MANUFACTURERS & TRADERS TRUST COMPANY   P.O. BOX 767 BUFFALO NY 14240
MANVILLE BORO                           MANVILLE BORO - TAX COLL 325 NORTH MAIN STREET MANVILLE NJ 08835
MANY CITY                               MANY CITY - TAX COLLECTO P O BOX 1330 MANY LA 71449
MANY LAKES HOMEOWNERS ASSOCIATION       P. O. BOX 2032 BIG FORK MT 59911
MANZELLA CONSTRUCTION                   131 WEGMAN RD READING PA 19606
MAPFRE                                  PO BOX 290 MAYAGUEZ PR 00682
MAPFRE                                  P O BOX 6006 GILBERT AZ 85299
MAPFRE INS                              1555 N FIESTA BLVD GILBERT AZ 85233
MAPFRE INS CO                           P.O. BOX 6004 GILBERT AZ 85299
MAPFRE INS CO OF NY                     P O BOX 9301 GARDEN CITY NY 11530
MAPFRE INS OF NY                        PO BOX 709102 WEBSTER MA 01570
MAPFRE INSURANCE CO                     P O BOX 8006 PLEASANTON CA 94588
MAPFRE PAN AMERICAN INSURANCE COMPANY   PO BOX 70333 SAN JUAN PR 00936
MAPFRE PRAICO INSURANCE COMPANY         P.O. BOX 70274 SAN JUAN PR 00936-8274
MAPLE BLUFF VILLAGE                     MAPLE BLUFF VLG TREASURE 18 OXFORD PLACE MADISON WI 53704
MAPLE FOREST TOWNSHIP                   MAPLE FOREST TWP - TREAS PO BOX 322 WATERS MI 49797
MAPLE GROVE TOWN                        MAPLE GROVE TWN TREASURE N1106 LAWN RD SEYMOUR WI 54165
MAPLE GROVE TOWN                        MAPLE GROVE TWN TREASURE 9518 PLEASANT VIEW ROAD REEDSVILLE WI 54230
MAPLE GROVE TOWN                        MAPLE GROVE TWN TREASURE 1487 7 1/2 AVE BARRON WI 54812
MAPLE GROVE TOWNSHIP                    MAPLE GROVE TWP - TREASU 17010 LINCOLN NEW LOTHROP MI 48460
MAPLE GROVE TOWNSHIP                    MAPLE GROVE TWP - TREASU 8615 S CLARK RD NASHVILLE MI 49073
MAPLE GROVE TOWNSHIP                    MAPLE GROVE TWP - TREASU P.O. BOX 48 KALEVA MI 49645
MAPLE LEAF HOMES                        8015 SUN COUNTRY DR ELIZABETH CO 80107
MAPLE LEAF HOMES LLC                    PO BOX 895 MONUMENT CO 80132
MAPLE RAPIDS VILLAGE                    MAPLE RAPIDS VLG - TREAS P.O. BOX 200 MAPLE RAPIDS MI 48853
MAPLE RIDGE PLACE                       PO BOX 134 NEWPORT TN 37822
MAPLE RIDGE TOWNSHIP                    MAPLE RIDGE TWP - TREASU 6000 W. LACOMB RD. ALPENA MI 49707
MAPLE RIDGE TOWNSHIP                    MAPLE RIDGE TWP - TREASU 14440 CHAPEL LN ROCK MI 49880
MAPLE RIVER TOWNSHIP                    MAPLE RIVER TWP - TREASU 7237 MAPLE RIVER RD BRUTUS MI 49716
MAPLE SHADE TOWNSHIP                    TAX COLLECTORS OFFICE 200 STILES AVENUE MAPLE SHADE NJ 06052
MAPLE SHADE TOWNSHIP                    TAX COLLECTORS OFFICE 200 STILES AVENUE MAPLE SHADE NJ 08052
MAPLE SHADE TWP(BURLINGTON)             PO BOX 368 MAPLE SHADE NJ 08052
MAPLE TOWN                              DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
MAPLE VALLEY MTL                        P O BOX 646 AURELIA IA 51005
MAPLE VALLEY MUT                        304 N ROSERA ST LENA WI 54139
MAPLE VALLEY MUTUAL                     INSURANCE COMPANY P O BOX 59 LENA WI 54139



Epiq Corporate Restructuring, LLC                                                                   Page 773 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 799 of 1490
Claim Name                              Address Information
MAPLE VALLEY TOWN                       MAPLE VALLEY TWN TREASUR 8808 GAUTHIER LANE SURING WI 54174
MAPLE VALLEY TOWNSHIP                   MAPLE VALLEY TWP - TREAS 7061 ISLES RD BROWN CITY MI 48416
MAPLE VALLEY TOWNSHIP                   MAPLE VALLEY TWP - TREAS P.O. BOX 54 TRUFONT MI 49347
MAPLERIDGE POA, INC                     3800 GRIFFIN ROAD POMPANO BEACH FL 33074
MAPLES AT THE SONATAS HOA               129 E. CALHOUN ST. WOODSTOCK IL 60098
MAPLETON BORO                           MAPLETON DEPOT BORO - TC 620 GRANT STREET PO BOX MAPLETON DEPOT PA 17052
MAPLETON SEWER DISTRICT                 P. O. BOX 53 MAPLETON ME 04757
MAPLETON TOWN                           MAPLETON TOWN -TAX COLLE P.O. BOX 500 MAPLETON ME 04757
MAPLEWOOD CONDOMINIUMS                  4000 AMES ST DENVER CO 80212-7247
MAPLEWOOD TOWNSHIP                      MAPLEWOOD TWP-COLLECTOR 574 VALLEY STREET MAPLEWOOD NJ 07040
MAPPUS INS AGENCY                       710 JOHNNIE DODDS BL 102 MT PLEASANT SC 29464
MAQSOOD, MADEEHA                        ADDRESS ON FILE
MAR DEL PLATA CONDOMINIUM ASSOCIATION   6423 COLLINS AVENUE MIAMI BEACH FL 33141
MARA ALYSON P.A.                        11760 WEST SAMPLE ROAD SUITE 105 CORAL SPRINGS FL 33065
MARAK GERIK                             ADDRESS ON FILE
MARATHON C S (CMBD TWNS)                MARATHON C S - TAX COLLE 1 E MAIN ST MARATHON NY 13803
MARATHON HOME IMPROVEMENT CORP.         21-16 33RD STREET ASTORIA NY 11105
MARATHON TOWN                           MARATHON TOWN - TAX COLL 40 WEST MAIN ST MARATHON NY 13803
MARATHON TOWNSHIP                       MARATHON TOWNSHIP - TREA P.O.BOX 457 COLUMBIAVILLE MI 48421
MARATHON VILLAGE                        MARATHON VLG TREASURER PO BOX 487 / 311 WALNUT MARATHON WI 54448
MARBELLA LAKES OWNERS ASSOCIATION       3900 WOODLAKE BLVD SUITE 309 LAKE WORTH FL 33463
MARBELLA VINEYARDS HOA                  PO BOX 60257 LOS ANGELES CA 90060-0257
MARBEN REMODELING LLC                   6332 REGENT AVE N BROOKLYN CENTER MN 55429
MARBLEHEAD TOWN                         MARBLEHEAD TOWN-TAX COLL 7 WIDGER ROAD MARBLEHEAD MA 01945
MARBLETOWN TOWN                         MARBLETOWN TOWN-TAX COLL P.O.BOX 217 STONE RIDGE NY 12484
MARBURGER HOLT INS                      1305 S CLOSNER EDINBURG TX 78538
MARBURGER-HOLT INSURANCE                PO BOX 1198 EDINBURG TX 78540
MARC ALKES INS                          1405 MAIN ST WORCESTER MA 01603
MARC CHARLES & ASSOCS                   10822 NW 7TH AVE MIAMI FL 33168
MARC CUSTOM CABINETMAKER                INC 5725 NW 2ND AVE APT 502 MIAMI FL 33127
MARC E RIPPS ATTORNEY AT LAW            PO BOX 923533 NORCROSS GA 30010-3533
MARC ISAAC WEBER                        626 SHUG JORDAN PARKWAY AUBURN AL 35173
MARC JOSEPH REALTY, INC.                ATTN: MARC JOSEPH 2300 MC GREGOR BLVD FORT MYERS FL 33901
MARCAR VISIONS MARKETING                324 UNION ST HACKENSACK NJ 07601
MARCARELLI-NAIZBY LAW FIRM,             TRUSTEE FOR GNHWPCA LESLIE MARCARELLI-NAIZBY P.O. BOX 4145 MADISON CT 06443
MARCELA E MELGAREJO                     DANIEL C. DURAND, III ATTORNEY FOR PLAINTIFF TX BAR # 06287570 522 S EDMONDS
                                        LN, STE 101 LEWISVILLE TX 75067
MARCELINE                               MARCELINE CITY - COLLECT 116 N MAIN ST MARCELINE MO 64658
MARCELINO COBOS                         20881 E CR 1588 ALTUS OK 73521
MARCELLA GREGORIO                       & RENE GREGORIO 2302 DELAMERE CT VALRICO FL 33596
MARCELLON TOWN                          MARCELLON TWN TREASURER W5570 MILITARY ROAD PARDEEVILLE WI 53954
MARCELLUS C S (MARCELLUS                MARCELLUS C S-RECEIVER 24 E MAIN ST MARCELLUS NY 13108
MARCELLUS C S (OTISCO TN                MARCELLUS C S - TAX COLL 24 EAST MAIN ST MARCELLUS NY 13108
MARCELLUS CEN SCH (SKANE                MARCELLUS CS-RECEIVER OF 24 EAST MAIN ST MARCELLUS NY 13108
MARCELLUS CEN SCH (SPAFF                MARCELLUS CS-TAX COLLECT 24 E. MAIN STBUSINESS O MARCELLUS NY 13108
MARCELLUS CS (ONONDAGA T                MARCELLUS CS-RECEIVER OF 5020 BALL ROAD SYRACUSE NY 13215
MARCELLUS TOWN                          MARCELLUS TN - TAX RECEI 24 E MAIN STREET MARCELLUS NY 13108
MARCELLUS TOWNSHIP                      MARCELLUS TOWNSHIP - TRE PO BOX 804 MARCELLUS MI 49067
MARCELLUS VILLAGE                       MARCELLUS VILLAGE-CLERK 6 SLOCOMBE AVENUE MARCELLUS NY 13108



Epiq Corporate Restructuring, LLC                                                                    Page 774 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 800 of 1490
Claim Name                             Address Information
MARCELLUS VILLAGE                      MARCELLUS VILLAGE - TREA PO BOX 429 MARCELLUS MI 49067
MARCELLUS, SHERLY                      ADDRESS ON FILE
MARCELO LAPORT PAINT                   PO BOX 304743 SAINT THOMAS VI 00803
MARCHAND CONSTRUCTION LLC              3714 SEYMOUR ROAD WICHITA FALLS TX 76309
MARCHESE RESTORATION, INC.             TROPEA MARCHESE INC. 5409 EBENEZER ROAD WHITE MARSH MD 21162
MARCHESINI INS AGENCY                  3190 S WADSWORTH BLVD220 LAKEWOOD CO 80227
MARCHESINI INS AGENCY                  INC 3900 S WADSWORTH 365 LAKEWOOD CO 80235
MARCIA KEE                             ADDRESS ON FILE
MARCIA L GOOSBY                        ADDRESS ON FILE
MARCIA R. AUCKLAND                     ARIC WONG NORTHWEST JUSTICE PROJECT 715 TACOMA AVE., 5 TACOMA WA 98402
MARCIANO PENA                          ADDRESS ON FILE
MARCIO FONSECA, ET AL.                 IGOR MEYSTELMAN, ESQ. IM LAW GROUP, P.C. 445 CENTRAL AVENUE, SUITE 108
                                       CEDARHURST NY 11516
MARCO & AMY VASQUEZ                    ADDRESS ON FILE
MARCO A OLIDEN                         ADDRESS ON FILE
MARCO A QUINONEZ                       ADDRESS ON FILE
MARCO BENAVIDES                        ADDRESS ON FILE
MARCO PADILLA AND SHANDA PADILLA       PRO SE MARCO AND SHANDA PADILLA 441 SANDPIPER DRIVE RICHMOND HILL GA 31324
MARCOS AC & HEATING                    ADDRESS ON FILE
MARCOS CRUZ AND                        ADDRESS ON FILE
MARCOS T. HERNANDEZ                    ADDRESS ON FILE
MARCUS BRUMBERGER                      ADDRESS ON FILE
MARCUS CHARLES WARR                    PRO SE MARCUS D. WARR 8012 COLBI LANE FORT WORTH TX 76120
MARCUS ERRICO EMMER & BROOKS PC        45 BRAINTREE HILL PARK STE 107 BRAINTREE MA 02184
MARCUS HOOK BORO                       BOROUGH OF MARCUS HOOK MUNI BLDG., 1015 GREEN S MARCUS HOOK PA 19061
MARCUS L. MOORE, ET AL.                FOLLAND & DROWN, LPA WILLIAM TODD DROWN 232 CHESTNUT STREET COSHOCTON OH 43812
MARCUS LUXURY DEVELOPMEN               2075 ANTOINE DR HOUSTON TX 77055
MARCUS REMODELING                      6339 PORTERWAY DR HOUSTON TX 77084
MARCY TOWN                             MARCY TOWN - TAX COLLECT 8801 PAUL BECKER ROAD MARCY NY 13403
MAREADY ASSOCIATES INC                 PO BOX 1117 SWANSBORO NC 28584
MAREK, JOSEPH                          ADDRESS ON FILE
MARENGO COUNTY REVENUE                 COMMISSIONER 101 E COATS AVE LINDEN AL 36748
MARENGO TOWNSHIP                       MARENGO TOWNSHIP - TREAS 14021 23 MILE RD ALBION MI 49224
MARENISCO TOWNSHIP                     MARENISCO TOWNSHIP - TRE P.O.BOX 198 MARENISCO MI 49947
MARES, RAFAEL                          ADDRESS ON FILE
MARGARET A BURKS CHAPTER 13 TRUSTEE    600 VINE ST STE 2200 CINCINNATI OH 45202
MARGARET GRASSI INS                    1188 MAIN ST W WAREHAM MA 02576
MARGARET L LARMAN                      ADDRESS ON FILE
MARGARET LOUDERMILK, LLC               3464 BOTANY WOODS RD GAINESVILLE GA 30506
MARGARET LOUISE LARMAN                 RACHEL ERB JONES SWVA LEGAL AID SOCIETY, INC. 227 WEST CHERRY STREET MARION VA
                                       24354
MARGARET MADDOCK                       ADDRESS ON FILE
MARGARET SCHMITZ RECEIVER OF TAXES     120 STRINGHAM ROAD LAGRANGEVILLE NY 12540
MARGARET VASSER AND COLEMAN VASSER     JONES & SCHNELLER, PLLC WILLIAM F. SCHNELLER, ESQ P.O. BOX 417 HOLLY SPRINGS
                                       MS 38635
MARGARETVILLE CS (MIDDLE               MARGARETVILLE CS - COLLE P.O. BOX 319 MARGARETVILLE NY 12455
MARGATE CITY                           MARGATE CITY - TAX COLLE 9001 WINCHESTER AVENUE MARGATE NJ 08402
MARGIE L. BROCK.                       MARGIE L. BROCK, PRO SE 508 SWANN DRIVE LUMBERTON NC 28358
MARGIE L. HERRIN, NEWTON CAD           109 E COURT STREET NEWTON TX 75966
MARGUERITE F. BARRETT                  ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 775 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 801 of 1490
Claim Name                               Address Information
MARIA & NORMA THOMPSON                   ADDRESS ON FILE
MARIA A SMITH &                          ADDRESS ON FILE
MARIA ACOSTA                             ADDRESS ON FILE
MARIA ARZAYUS                            ADDRESS ON FILE
MARIA CARMONA &                          ADDRESS ON FILE
MARIA ESTRELLADO                         DAVID H. KRIEGER HAINES & KRIEGER, LLC 8985 S. EASTERN AVE., SUITE 350
                                         HENDERSON NV 89123
MARIA FLORES HERNANDEZ                   ADDRESS ON FILE
MARIA GOMEZ & JESUS &                    ADDRESS ON FILE
MARIA HERNANDEZ                          THE LAW OFFICE OF JUAN ANGEL GUERRA JUAN ANGEL GUERRA 1021 FAIR PARK HARLINGEN
                                         TX 78550
MARIA HOPKINS ASSOCIATES                 23 LAKEVIEW DRIVE SPENCER MA 01562
MARIA IGNATIUS RAJ, JOSEPH               ADDRESS ON FILE
MARIA MORALES &                          ADDRESS ON FILE
MARIA POLASEK & JOSE                     ADDRESS ON FILE
MARIA RODRIGUEZ                          ADDRESS ON FILE
MARIA SEDLAK                             ADDRESS ON FILE
MARIA TRINIDAD FLORES                    ADDRESS ON FILE
MARIA VILLALOBOS                         ADDRESS ON FILE
MARIA VILLEGAS                           ADDRESS ON FILE
MARIA WARFIELD & DEXTER                  ADDRESS ON FILE
MARIA'S CARPET INC                       DBA DEPALMA CONTRACTING MARIA C DEPALMA 7 ADRIAN DR. RONKONKOMA NY 11779
MARIAN DUBAR                             MARIAN DUBAR, PRO SE 24214 ANDREW JACKSON HWY BOLTON NC 28423
MARIANA ISLANDS OFFICE OF THE GOVERNOR   1ST FLOOR DEPT OF COMMERCE BLDG. CAPITAL HILL, CALLER BOX 10007 SAIPAN MP
                                         96950
MARIANA RANCHOS COUNTY WATER DISTRICT    9600 MANZANITA STREET APPLE VALLEY CA 92308
MARIANI & ASSOCIATES REAL ESTATE         APPRAISAL & COUNSULTING LLC. 4729 LIBERTY AVENUE 2ND FLOOR PITTSBURG PA 15224
MARIANNA BORO                            MARIANNA BORO - TAX COLL POB 368 MARIANNA PA 15345
MARIANNE & C BAYER &                     ADDRESS ON FILE
MARIANNE BROOKS AGENCY                   1200 MAIN ST STE B ST HELENA CA 94574
MARIANNE DEROSA STANDING CH 13           TRUSTEE 115 EILEEN WAY STE 105 SYOSSET NY 11791
MARIANNE F REIDER TAX COLLECTOR          123 NORTH FRONT STREET STEELTON PA 17113
MARIANNE JONES LLC                       2003 COLE STREET BIRMINGHAM MI 48009
MARIAVILLE TOWN                          MARIAVILLE TOWN-TAX COLL 1686 MARIAVILLE RD MARIAVILLE ME 04605
MARIBEL VILLAGE                          MARIBEL VLG TREASURER PO BOX 203 MARIBEL WI 54227
MARIC, TINA                              ADDRESS ON FILE
MARICELA & DANIEL MONTES                 3209 SW 13TH CT MIAMI FL 33175
MARICOPA COUNTY                          MARICOPA COUNTY - TREASU PO BOX 52133 PHOENIX AZ 85072
MARICOPA COUNTY RECORDER                 111 SOUTH 3RD AVENUE, FIRST FLOOR PHOENIX AZ 85003
MARICOPA COUNTY TREASURER                301 W JEFERSON ST, RM 100 PHOENIX AZ 85003
MARICOPA COUNTY TREASURER                PO BOX 52133 PHOENIX AZ 85072
MARICRUZ ROCHA                           ADDRESS ON FILE
MARIE ANN GREENBERG TRUSTEE              30 TWO BRIDGES RD STE 330 FAIRFIELD NJ 07004
MARIE F FAVERY                           ADDRESS ON FILE
MARIE M FURNARY                          ADDRESS ON FILE
MARIE MCCORMICK                          ADDRESS ON FILE
MARIEN INS                               370 A WEST 49TH ST HIALEAH FL 33012
MARIES COUNTY                            MARIES COUNTY - COLLECTO 211 4TH ST VIENNA MO 65582
MARIES COUNTY COLLECTOR                  P O BOX 71 VIENNA MO 65582
MARIETTA BORO                            LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603


Epiq Corporate Restructuring, LLC                                                                  Page 776 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 802 of 1490
Claim Name                              Address Information
MARIETTA CITY                           MARIETTA CITY-TAX COLLEC 205 LAWRENCE ST MARIETTA GA 30060
MARIETTA TREE SERVICE &                 LANDSCAPING PO BOX 2783 ACWORTH GA 30102
MARILLA TOWN                            MARILLA TOWN - TAX COLLE PO BOX 120 MARILLA NY 14102
MARILLA TOWNSHIP                        MARILLA TOWNSHIP - TREAS 9991 MARILLA RD COPEMISH MI 49625
MARILOU WARD                            ADDRESS ON FILE
MARILYN & JOHN BULLOCK                  ADDRESS ON FILE
MARILYN O MARSHALL TRUSTEE              224 S MICHIGAN AVE SUITE 800 CHICAGO IL 60604
MARILYN WATTS                           ADDRESS ON FILE
MARIN COUNTY                            MARIN COUNTY - TAX COLLE 3501 CIVIC CENTER, ROOM SAN RAFAEL CA 94903
MARIN ELJAICKLOPEZ&MART&                ADDRESS ON FILE
MARIN ELJAIEK & LOPEZ PL                2601 S BAYSHORE 18TH FL COCONUT GROVE FL 33133
MARIN, ELOISA                           ADDRESS ON FILE
MARINA BAY TOWNHOMES ASSOCIATION, INC   130 MARINA BAY DR. NEW SMYRNA BEACH FL 32169
MARINA VIEW TOWER CONDO ASSOC.          39 MAIN STREET C/O SURF SITE PROPERTY MANAGEMENT BRADLEY BEACH NJ 07720
MARINA VISTA CONDOMINIUM COUNCIL        12100 MELVILLE DRIVE 909 MONTGOMERY TX 77356
MARINE CITY CITY                        MARINE CITY - TREASURERC 303 S WATER ST MARINE CITY MI 48039
MARINE OAKS LL                          2741 C FALLSTON ROAD FALLSTON MD 21047
MARINEAU AND ASSOCIATES                 510 HIGHLAND AVE COOS BAY OR 97420
MARINER SANDS COUNTRY CLUB, INC.        6500 SE MARINER SANDS DRIVE STUART FL 34997
MARINERS LANDING HOA                    C/O LLW PROPERTIES 169 LEISURE WAY VACAVILLE CA 95687
MARINETTE CITY                          MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
MARINETTE COUNTY TREASURER              1926 HALL AVE MARINETTE WI 54143-1717
MARINI ENTERPRISE & ASSC                1901 LEE ST 1 HOLLYWOOD FL 33020
MARINILLI ASSOCIATES INC                3 CABOT PLACE STE 3 STOUGHTON MA 02072
MARINOSCI LAW GROUP PC                  275 W NATICK RD STE 500 WARWICK RI 02888-1079
MARIO CONDE                             3133 PANTHER ROAD VINELAND NJ 08361
MARIO ERNESTO CIFUENTES                 918 SPRING DR 103 DEERFIELD BEACH FL 33441
MARIO NIETO AGUILLON                    1421 ALEXANDER ST HOUSTON TX 77008
MARIO ZUNIG CONST CO                    111 N MAGNOLIA DR TRUMANN AR 72472
MARION CENTER SD                        JUNE THOMAS - TAX COLLEC 5646 FIVE POINTS RD CREEKSIDE PA 15732
MARION CENTER SD                        EAST MAHONING TWP 695 OLSON RD MARION CENTER PA 15759
MARION CENTER SD PLUMVIL                TAX COLLECTOR PO BOX 76 PLUMVILLE PA 16246
MARION CENTER SD S                      MAHONING TWP TAX COLL 362 SINKTOWN RD HOME PA 15747
MARION CENTER SD/RAYNE                  TAX COLLECTOR 1585 PEARCE HOLLOW RD MARION CENTER PA 15759
MARION CITY                             MARION CITY - TAX COLLEC 194 N MAIN ST MARION NC 28752
MARION CITY                             CITY OF MARION - CLERK 217 S MAIN STREET MARION KY 42064
MARION CITY                             MARION CITY TREASURER PO BOX 127 / 217 N MAIN MARION WI 54950
MARION CNTY MUT INS                     P O BOX 503 KNOXVILLE IA 50138
MARION CNTY. BOARD OF CNTY. COMM'RS     2710 E SILVER SPRINGS BLVD. OCALA FL 34470
MARION COUNTY                           MARION COUNTY - TREASURE P O BOX 275 MARION SC 29571
MARION COUNTY                           MARION COUNTY-TAX COMMIS PO BOX 219 BUENA VISTA GA 31803
MARION COUNTY                           MARION COUNTY-TAX COLLEC PO BOX 970 OCALA FL 34478
MARION COUNTY                           MARION COUNTY-TAX COLLEC P O BOX 489 HAMILTON AL 35570
MARION COUNTY                           MARION COUNTY-TRUSTEE PO BOX 789 JASPER TN 37347
MARION COUNTY                           MARION COUNTY-TAX COLLEC 250 BROAD ST - STE 3 COLUMBIA MS 39429
MARION COUNTY                           MARION COUNTY - SHERIFF 223 N SPALDING AVE, SUIT LEBANON KY 40033
MARION COUNTY                           MARION COUNTY - TREASURE 222 W CENTER ST, SUITE 1 MARION OH 43302
MARION COUNTY                           MARION COUNTY - TREASURE 200 E WASHINGTON ST/STE. INDIANAPOLIS IN 46204
MARION COUNTY                           MARION COUNTY - TREASURE PO BOX 515 KNOXVILLE IA 50138



Epiq Corporate Restructuring, LLC                                                                    Page 777 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 803 of 1490
Claim Name                             Address Information
MARION COUNTY                          MARION COUNTY - TREASURE 100 EAST MAIN, RM 105/PO SALEM IL 62881
MARION COUNTY                          MARION COUNTY - COLLECTO 906 BROADWAY HANNIBAL MO 63401
MARION COUNTY                          MARION COUNTY - COLLECTO 100 S. MAIN ST PALMYRA MO 63461
MARION COUNTY                          MARION COUNTY - TREASURE 200 S THIRD ST, SUITE 10 MARION KS 66861
MARION COUNTY                          MARION COUNTY - TAX COLL PO BOX 590 YELLVILLE AR 72687
MARION COUNTY                          MARION COUNTY - TAX COLL PO BOX 907 114 W AUSTIN JEFFERSON TX 75657
MARION COUNTY                          1115 COMMERCIAL ST NE SALEM OR 97301
MARION COUNTY                          MARION COUNTY - TAX COLL PO BOX 2511 SALEM OR 97308
MARION COUNTY / MOBILE H               MARION COUNTY - TAX COLL COUNTY COURTHOUSE (PO BO MARION SC 29571
MARION COUNTY AUDITORS                 222 W CENTER ST MARION OH 43302
MARION COUNTY CHANCERY CLERK           250 BROAD ST, STE 2 COLUMBIA MS 39429
MARION COUNTY CIVIL SHERIFF            200 E WASHINGTON ST RM 1122 INDIANAPOLIS IN 46204
MARION COUNTY CLERK                    119 W LAFAYETTE ST STE 5 JEFFERSON TX 75657
MARION COUNTY CLERK OF COURT           P.O. BOX 1030 OCALA FL 34478
MARION COUNTY CLERK OF SUPERIOR        COURT 100 NORTH BROAD ST BUENA VISTA GA 31803
MARION COUNTY SHERIFF                  MARION COUNTY - SHERIFF 200 JACKSON ST, ATTN TAX FAIRMONT WV 26554
MARION COUNTY SOLID WASTE              217 BROAD STREET COLUMBIA MS 39429
MARION COUNTY TAX COLLECTOR            100 W COURT ST ROOM 103 MARION SC 29571
MARION COUNTY TAX COLLECTOR            PO BOX 389 MARION SC 29571
MARION COUNTY TAX COLLECTOR            503 SE 25TH AVE OCALA FL 34471
MARION COUNTY TAX COLLECTOR            250 BROAD STREET SUITE 3 COLUMBIA MS 39429
MARION COUNTY TAX COLLECTOR            PO BOX 3416 PORTLAND OR 97208-3416
MARION COUNTY TAX COLLECTOR            555 COURT ST NE SUITE 4235 SALEM OR 97301
MARION COUNTY TAX COLLECTOR            PO BOX 2511 SALEM OR 97308-2511
MARION COUNTY TREASURER                PO BOX 275 MARION SC 29571-0275
MARION COUNTY TREASURER                200 E WASHINGTON ST 1001 INDIANAPOLIS IN 46204
MARION COUNTY TREASURER                CITY COUNTY TREASURERS OFFICE 200 E WASHINGTON ST, RM 1001 INDIANAPOLIS IN
                                       46204-3356
MARION COUNTY TREASURER                PO BOX 6145 INDIANAPOLIS IN 46206
MARION COUNTY TREASURER                555 COURT STREET NE SUITE 4235 SALEM OR 97301
MARION COUNTY TREASURER                PO BOX 14500 SALEM OR 97309
MARION COUNTY UTILITIES                11800 FL 25A BELLEVIEW FL 34420
MARION COUNTY UTILITIES                11800 SE US HIGHWAY 441 BELLEVIEW FL 34420-4558
MARION COUNTY UTILITIES                1219 S PINE AVE OCALA FL 34471
MARION COUNTY UTILITIES                ATTN: LIEN SEARCH UNIT 1219 S. PINE AVENUE OCALA FL 34471
MARION COUNTY UTILITIES                PO BOX 644122 CINCINNATI OH 45264
MARION CS (CMBD TNS)                   MARION CS - TAX COLLECT 3823 NORTH MAIN STREET MARION NY 14505
MARION I & HENRY J. KNOTT FOUNDATION   3904 HICKORY AVENUE BALTIMORE MD 21211
MARION MUT INS                         PO BOX 1735 WOOSTER OH 44691
MARION OMARY                           ADDRESS ON FILE
MARION R. DOOLEY                       ADDRESS ON FILE
MARION TAX COLLECTOR                   CITY TAX OFFICE IN MARION MA 2 SPRING ST MARION MA 02738
MARION TOWN                            MARION TOWN - TAX COLLEC 2 SPRING STREET MARION MA 02738
MARION TOWN                            MARION TOWN - DEBRA SMIT PO BOX 260 MARION NY 14505
MARION TOWN                            MARION TOWN - TREASURER P O BOX 1005 MARION VA 24354
MARION TOWN                            MARION TWN TREASURER W3229 HWY 82 EAST MAUSTON WI 53948
MARION TOWN                            MARION TWN TREASURER W7228 CHICAGO ROADKE RD WAUTOMA WI 54982
MARION TOWNSHIP                        MARION TWP - TAX COLLECT 1055 BOYERS RD BOYERS PA 16020
MARION TOWNSHIP                        MARION TWP - TAX COLLECT 3105 JACKSONVILLE RD BELLEFONTE PA 16823



Epiq Corporate Restructuring, LLC                                                                  Page 778 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 804 of 1490
Claim Name                            Address Information
MARION TOWNSHIP                       EILEEN HEYDT - TAX COLLE POB 26 WOMELSDORF PA 19567
MARION TOWNSHIP                       MARION TOWNSHIP - TREASU 3535 LUCHA ST. DECKERVILLE MI 48427
MARION TOWNSHIP                       MARION TOWNSHIP - TREASU 10925 S MERRILL RD BRANT MI 48614
MARION TOWNSHIP                       MARION TOWNSHIP - TREASU 2877 W. COON LAKE RD. HOWELL MI 48843
MARION TOWNSHIP                       MARION TOWNSHIP - TREASU 168 FLEMING ST MARION MI 49665
MARION TOWNSHIP                       MARION TOWNSHIP - TREASU 5162 BEACH LN CHARLEVOIX MI 49720
MARION VILLAGE                        MARION VILLAGE - TREASUR PO BOX N MARION MI 49665
MARIPOSA COUNTY TAX COLLECTOR         PO BOX 247 MARIPOSA CA 95338
MARISOL JONES                         22 MARGARET DR ROOSEVELT NY 11575
MARISOLS INS SVCS                     695 W HOLT AVE 103 POMONA CA 91768
MARITES D KILLION INS                 12027 HESPERIA RD STE C HESPARIA CA 92345
MARITIME UTILITY I LLC                C/O RUDDER MGMT INC PO BOX 1475 SEVERNA PARK MD 21146
MARJORIE E LINTON &                   DONOVAN DAVIS 5259 SE DELL ST STUART FL 34997
MARJORIE MCKENZIE                     ADDRESS ON FILE
MARJORIE P MARTIN                     ADDRESS ON FILE
MARK & LAURA ROPER & FOR              EST OF LOUISE ROPER 28714 STAPLEFORD ST SPRING TX 77386
MARK & SUSAN RUDEN                    MARK RUDEN 36492 HWY 3 LE MARS IA 51031
MARK 1 RESTORATION                    SERVICE INC 311 NEW ALBANY ROAD MOORESTOWN NJ 08057
MARK A KERR                           1615 N LOCKHART ST SHERMAN TX 75092
MARK A SPENCE PA                      6400 MADISON ST NEW PORT RICHEY FL 34652
MARK A. CAMPBELL                      MARSHALL D. CHRISWELL, ESQ. CHISWELL LAW OFFICES 665 PENNSYLVANIA STREET,
                                      SUITE 11 INDIANA PA 15701
MARK A. HERSHBERGER                   1985 DEES RD YUMA TN 38390
MARK ANTHONY PINA                     47212 GRECO RD HAMMOND LA 70401
MARK ARGIR &                          LAURA ARGIR PO BOX 511086 KEY COLONY BEACH FL 33051
MARK BEAUVAIS                         ADDRESS ON FILE
MARK BINGHAM INS                      5440 HARVEST HILL 233 DALLAS TX 75230
MARK BUCHINE                          ADDRESS ON FILE
MARK BURTON &                         ADDRESS ON FILE
MARK CALVARY                          ADDRESS ON FILE
MARK D GENUA                          ADDRESS ON FILE
MARK DOUBLAS RITZ INS                 222 SOUTH VELASCO STE B ANGLETON TX 77515
MARK E MEJEUR                         ADDRESS ON FILE
MARK E. WATTENMAKER, ET AL.           RICHARD J. SULLIVAN, ESQ. P.O. BOX 582 PORT JEFFERSON NY 11777
MARK ERRICO &                         ADDRESS ON FILE
MARK FAM                              PRO SE MARK FAM 219 ASPEN STREET ALEXANDRIA VA 22305
MARK FORT &                           ADDRESS ON FILE
MARK FOUGHT                           ADDRESS ON FILE
MARK GASTON                           ADDRESS ON FILE
MARK GRIFFITH ROOFING &               MARY POPE 1210 WESTMONT DR SOUTHLAKE TX 76092
MARK HAAS & CAROLINA                  ADDRESS ON FILE
MARK HAGAN                            ADDRESS ON FILE
MARK HARRING CHPT 13 TRUSTEE          131 W WILSON ST STE 1000 MADISON WI 53703
MARK HUTTO AND ANDREA HUTTO           RICHARD BILLIN, ESQ. 812 BENNETT AVENUE MEDFORD OR 97504
MARK J FISHER ROOFING LL              203 S W END BLVD QUAKERTOWN PA 18951
MARK JEFFERSON                        ADDRESS ON FILE
MARK JOHNSON                          FORTAS LAW GROUP, LLC SCOTT FORTAS 1934-B NORTH DRUID HILLS ROAD ATLANTA GA
                                      30319
MARK KINNARD                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 779 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 805 of 1490
Claim Name                              Address Information
MARK LANZARIN, ET AL.                   PRO SE
MARK LINDE & ASSOCIATES INC             PO BOX 250814 LITTLE ROCK AR 72225
MARK MILAM &                            ADDRESS ON FILE
MARK NEWBY                              ADDRESS ON FILE
MARK ODONNELL                           ADDRESS ON FILE
MARK ONE HEATING AND AIR                74 MORRIS BLVD BAYVILLE NJ 08721
MARK ORGILL                             ADDRESS ON FILE
MARK PATTON GENERAL CONTRACTOR INC.     MARK PATTON 62 HAWTHORNE LANE LEVITTOWN PA 19055
MARK PERLMAN PA                         1820 E HALLANDALE BEACH BLVD HALLANDALE BEACH FL 33009
MARK PIER CONSTRUCTION LLC              MARK PIER 7335 NE 57TH ST KANSAS CITY MO 64119
MARK PROTIVA                            ADDRESS ON FILE
MARK R. ANDERSON                        ADDRESS ON FILE
MARK R. GALBRAITH                       ADDRESS ON FILE
MARK R. WATSON, ET AL.                  MARK WATSON AND DESIREE WATSON (PRO SE) 68-1952 LINA POEPOE STREET WAIKOLOA HI
                                        96738
MARK REEVES BUILDER                     PO BOX 761 OLD SAYBROOK CT 06475
MARK SCOTT CONSTRUCTION, INC.           2250 BOYNTON AVE. FAIRFIELD CA 94533
MARK SNELLGROVE                         THE ARCIA LAW FIRM, P.L. KEVIN L. LEWIS 3350 S.W. 148TH AVENUE SUITE 100
                                        MIRAMAR FL 33027
MARK SPURGEON INS AGENCY                INC 2929 PALMER HWY TEXAS CITY TX 77590
MARK STEPHENS AND                       ADDRESS ON FILE
MARK STRICKLAND & ASSOCIATES INC        PO BOX 1034 HOPE MILLS NC 28348
MARK T RANEY APPRAISALS LLC             12231 ACADEMY RD NE 301-269 ALBUQUERQUE NM 87111
MARK VANGASBECK &                       ADDRESS ON FILE
MARK VISHNEFSKE                         ADDRESS ON FILE
MARK W MILLER                           ADDRESS ON FILE
MARK W SWIMELAR TRUSTEE                 250 S CLINTON ST, 5TH FLOOR SYRACUSE NY 13202
MARK WALKE &                            ADDRESS ON FILE
MARK WHITE & MICHELLE                   ADDRESS ON FILE
MARK WILLIAMS                           ADDRESS ON FILE
MARK ZIVLEY &                           ADDRESS ON FILE
MARKEL                                  4251 HIGHWOODS PARKWAY GLEN ALLEN VA 23060
MARKEL AMER INS                         P O BOX 79031 BALTIMORE MD 21279
MARKEL AMERICA INS CO                   N14 W 23800 STONERIDGE WAUKESHA WI 53188
MARKEL AMERICAN INS CO                  PO BOX 791145 BALTIMORE MD 21279
MARKEL INTERNATIONAL INS                P O BOX 906 PEWAUKEE WI 53072
MARKEL MANAGEMENT, INC.                 PO BOX 21058 SARASOTA FL 34276
MARKEL SPECIALTY INS CO                 SUNTRUST LB 79652 1000 STUART AVE GLEN BURNIE MD 21061
MARKEL SPECIALTY INS CO                 PO BOX 79652 BALTIMORE MD 21279
MARKESAN CITY                           GREEN LAKE COUNTY TREASU PO BOX 3188 / 571 COUNTY GREEN LAKE WI 54941
MARKET PRO REALTY, INC.                 100 E. AIRLINE DR. EAST ALTON IL 62024
MARKET VALUE APPRAISAL SERVICES         346 ELLISTON ROAD RICHMOND KY 40475
MARKET VALUE APPRAISALS, INC.           P. O. BOX 5361 DEARBORN MI 48128
MARKET VALUE REALTY & APPRAISAL INC     505 LENNOX DR FAYETTEVILLE NC 28303
MARKETSEARCH INS AGENCY                 971-7 N HAIRSTON RD STONE MTN GA 30083
MARKEY TOWNSHIP                         MARKEY TOWNSHIP - TREASU 4974 E HOUGHTON LAKE DR. HOUGHTON LAKE MI 48629
MARKHAM E CONDOMINIUM ASSOCIATION INC   3501 WEST DRIVE DEERFIELD BEACH FL 33442
MARKO MORTGAGE COMPANY LLC              2221 MARYLAND AVE BALTIMORE MD 21218
MARKOFF LAW LLC                         29 NORTH WACKER DRIVE SUITE550 CHICAGO IL 60606



Epiq Corporate Restructuring, LLC                                                                 Page 780 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 806 of 1490
Claim Name                               Address Information
MARKS WELDING & CONST                    MARK S LUTTRELL 600 S GORST CLARENDON TX 79226
MARKS, ANA                               ADDRESS ON FILE
MARKS, DELICIA                           ADDRESS ON FILE
MARKUS HENAIN AGENCY                     1805 NEW RD NORTHFIELD NJ 08225
MARKUSSEN, ALF                           ADDRESS ON FILE
MARLBORO APARTMENT CORPORATION           25 CHARLES STREET WESTWOOD NJ 07675
MARLBORO CEN.SCH. (NEWBU                 MARLBORO CS-TAX COLLECTO 1496 ROUTE 300 NEWBURGH NY 12550
MARLBORO COUNTY                          MARLBORO COUNTY - TREASU P O BOX 505 BENNETTSVILLE SC 29512
MARLBORO COUNTY CLERK                    PO BOX 996 BENNETTSVILLE SC 29512-0996
MARLBORO COUNTY TREASURER                105 E MAIN ST BENNETTSVILLE SC 29512
MARLBORO CS (CMBD TNS)                   MARLBORO CS-TAX COLLECTO 21 MILTON TNPK STE 100 MILTON NY 12547
MARLBORO GREENS CONDO ASSOC., INC.       C/O EXECUTIVE PROPERTY MANAGEMENT, 4-08 TOWNE CENTER DRIVE NORTH BRUNSWICK NJ
                                         08902
MARLBORO MWSD LLC                        10176 BALTIMORE NTL PIKE 10176 BALTIMORE NTL PIKE ELLICOTT MD 21042
MARLBORO REALTY LLC                      ANN P. STUBBS P.O. BOX 555 BENNETTSVILLE SC 29512
MARLBORO TOWN                            MARLBORO TOWN - TREASURE PO BOX 154 MARLBORO VT 05344
MARLBORO TOWNSHIP                        MARLBORO TWP - COLLECTOR 1979 TOWNSHIP DRIVE MARLBORO NJ 07746
MARLBORO TOWNSHIP MUA                    PO BOX 280 WICKATUNK NJ 07765
MARLBOROUGH AT DANA RANCH CMTY. ASSOC.   1350 S. HELMS MESA AZ 85204-6415
MARLBOROUGH CITY                         MARLBOROUGH CITY - COLLE 140 MAIN STREET MARLBOROUGH MA 01752
MARLBOROUGH TOWN                         MARLBOROUGH TOWN-TAX COL 236 MAIN STREET MARLBOROUGH NH 03455
MARLBOROUGH TOWN                         MARLBOROUGH TN - COLLECT PO BOX 29 MARLBOROUGH CT 06447
MARLBOROUGH TOWN                         MARLBOROUGH TOWN-TAX COL P.O. BOX 305 MILTON NY 12547
MARLBOROUGH TOWNSHIP                     MARY JACOBS - TAX COLLEC 2201 HENDRICKS RD PENNSBURG PA 18073
MARLBOROUGH WATER/SEWER                  MARLBOROUGH CITY-W/S-COL 140 MAIN STREET MARLBOROUGH MA 01752
MARLENE CLARKE                           ADDRESS ON FILE
MARLENE KATZ                             ADDRESS ON FILE
MARLENE LEON-RUBIDO,                     ESQUIRE TRUST ACCOUNT 6780 CORAL WAY MIAMI FL 33155
MARLETTE CITY                            MARLETTE CITY - TREASURE 6436 MORRIS ST MARLETTE MI 48453
MARLETTE TOWNSHIP                        MARLETTE TOWNSHIP - TREA 4455 VAN DYKE RD MARLETTE MI 48453
MARLIN CONSTRUCTION &                    JAMIE & TERESA RODRIGUEZ 13720 JET PORT COMMERCE FORT MYERS FL 33913
MARLIN HAWK GROUP LLC                    ATTN: MARK OPPENHEIMER MANAGING PARTNER AMERICAS 300 PARK AVENUE 12TH FLOOR
                                         NEW YORK NY 10022
MARLIN MARINE CONSTRUCTION, INC.         10330 W YULEE DRIVE HOMOSASSA FL 34448
MARLIN NOREM AND                         ELVIA NOREM 1025 PYRAMID DR CORPUS CHRISTI TX 78412
MARLINE INTERIORS                        MILLWORK LP 23889 FM 1488 RD MAGNOLIA TX 77355
MARLINS INSURANCE                        850 SW 40TH AVE PLANTATION FL 33317
MARLON CLARK                             8515 OBSERVATORY HOUSTON TX 77088
MARLON VAZ, ET AL.                       CHARLES FINE, ESQ. 535 BROADHOLLOW ROAD MELVILLE NY 11747
MARLOW TOWN                              MARLOW TOWN - TAX COLLEC 167 NEW HAMPSHIRE ROUTE MARLOW NH 03456
MARLYN PARK HOMEOWNERS ASSOCIATION       1525 EAST APPLETON STREET LONG BEACH CA 90802
MARMAC REAL ESTATE                       ATTN: MARK MOODY 2114 CENTRAL PARKWAY SUITE A DECATUR AL 35601
MARNI GROSS AND                          MICHAEL GROSS 12 PRITTEN HILL RD BROOKFIELD CT 06804
MARONDE, MARK                            ADDRESS ON FILE
MARPLE-NEWTOWN S.D./MARP                 MARPLE TWP SD - TAX COLL 227 S SPROUL RD, MUNI BL BROOMALL PA 19008
MARPLE-NEWTOWN S.D./NEWT                 NEWTOWN TWP SD - TAX COL 209 BISHOP HOLLOW RD NEWTOWN SQUARE PA 19073
MARQUEE PROPERTIES INC                   5501 MERCHANTS VIEW SQ 264 HAYMARKET VA 20169
MARQUES, VLADEMIR                        ADDRESS ON FILE
MARQUETTE CITY                           MARQUETTE CITY - TREASUR 300 W BARAGA AVE, UPPR L MARQUETTE MI 49855



Epiq Corporate Restructuring, LLC                                                                    Page 781 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 807 of 1490
Claim Name                             Address Information
MARQUETTE COUNTY TREASURER             PO BOX 216 MONTELLO WI 53949
MARQUETTE TOWN                         MARQUETTE TOWN TREASURER W5701 PUCKAWAY RD MARKESAN WI 53946
MARQUETTE TOWNSHIP                     MARQUETTE TOWNSHIP - TRE 7854 NORTH WALNUT STREET PICKFORD MI 49774
MARQUETTE TOWNSHIP                     MARQUETTE TOWNSHIP - TRE 1000 COMMERCE DR MARQUETTE MI 49855
MARQUETTE, BLAKE                       ADDRESS ON FILE
MARQUEZ CONSTRUCTION, LLC              16720 TIGER BEND RD. BATON ROUGE LA 70817
MARQUEZ FLOORING                       ROMAN MARQUEZ 425 E. 49TH ST. LONG BEACH CA 90805
MARQUEZ MOBILE HOMES                   12350 S HWY 183 BUDA TX 78610
MARQUEZ, JESSE                         ADDRESS ON FILE
MARRERO PAINTING CORP &                W & L HEMINGWAY 13411 SW 47 ST MIAMI FL 33175
MARRUFO, ANGELIQUE                     ADDRESS ON FILE
MARS BORO                              MARS BORO - TAX COLLECTO BOX 298 MARS PA 16046
MARS HILL TOWN                         TAX COLLECTOR PO BOX 449 MARS HILL ME 04758
MARS HILL TOWN                         MARS HILL TOWN - TAX COL P O BOX 368 MARS HILL NC 28754
MARS S.D./ADAMS TOWNSHIP               MARS AREA SD - TAX COLLE 110 SHADY FARM LANE MARS PA 16046
MARS S.D./MARS BORO                    MARS AREA SD - TAX COLLE POB 298 MARS PA 16046
MARS S.D./MIDDLESEX TOWN               MARS AREA SD - TAX COLLE 545 ROUTE 228 MARS PA 16046
MARSAN FINANCIAL                       3047B SW 38TH CT CORAL GABLES FL 33146
MARSAN FINANCIAL                       4261 SW 72ND AVE MIAMI FL 33155
MARSDEN BLDG MAINTENANCE LLC           MI 87 P.O. BOX 1150 MINNEAPOLIS MN 55480-1150
MARSDEN WEST                           BIN 29450 PO BOX 29426 PHOENIX AZ 85038
MARSH & MCLENNAN AGENCY                P O BOX 419103 BOSTON MA 02241
MARSH & MCLENNAN AGENCY                P O BOX 477 CAPE MAY NJ 08204
MARSH & MCLENNAN AGENCY                7015 COLLEGE BLVD 400 OVERLAND PK KS 66211
MARSH & MCLENNAN AGY LLC               PARK 80 W PLAZA 2 250 PEHLE AVE 400 SADDLE BROOK NJ 07663
MARSH CONSTRUCTION                     MARSH ENTERPRISES P.O. BOX 51684 ALBUQUERQUE NM 87181
MARSH LAKE COMMUNITY ASSOC, INC.       5440 FIRST COAST HIGHWAY AMELIA ISLAND FL 32034
MARSH LANDING AT THE RESERVE HOA       430 NW LAKE WHITNEY PLACE PORT ST LUCIE FL 34986
MARSH, TREVOR                          ADDRESS ON FILE
MARSHAL HAMBLIN                        329 HUGGINS DR SPRINGTOWN TX 76082
MARSHALL & STERLING                    5021 ANCHOR WAY CHRISITANSTEAD VI 00820
MARSHALL & STERLING                    110 MAIN ST POUGHKEEPSIE NY 12601
MARSHALL BLDG & REMOD                  6975 WASHINGTON AV S215 EDINA MN 55439
MARSHALL CITY                          MARSHALL CITY - TREASURE 323 W MICHIGAN MARSHALL MI 49068
MARSHALL CNTY                          P O BOX 247 NEWFOLDEN MN 56738
MARSHALL COUNTY                        MARSHALL CO-REV COMMISSI 424 BLOUNT AVE - SUITE 1 GUNTERSVILLE AL 35976
MARSHALL COUNTY                        MARSHALL COUNTY-TRUSTEE 1102 COURTHOUSE ANNEX LEWISBURG TN 37091
MARSHALL COUNTY                        MARSHALL COUNTY-TAX COLL PO BOX 40 HOLLY SPRINGS MS 38635
MARSHALL COUNTY                        MARSHALL COUNTY - SHERIF 52 JUDICIAL DR BENTON KY 42025
MARSHALL COUNTY                        MARSHALL COUNTY - TREASU 112 WEST JEFFERSON, ROOM PLYMOUTH IN 46563
MARSHALL COUNTY                        MARSHALL COUNTY - TREASU COURTHOUSE / 1 E MAIN ST MARSHALLTOWN IA 50158
MARSHALL COUNTY                        MARSHALL CO. - AUD/TREAS 208 E COLVIN AVENUESUIT WARREN MN 56762
MARSHALL COUNTY                        MARSHALL COUNTY - TREASU PO BOX 130 BRITTON SD 57430
MARSHALL COUNTY                        MARSHALL COUNTY - TREASU PO BOX 328 LACON IL 61540
MARSHALL COUNTY                        MARSHALL COUNTY - TREASU 1201 BROADWAY, RM 1 MARYSVILLE KS 66508
MARSHALL COUNTY                        MARSHALL COUNTY - COLLEC 100 PLAZA, SUITE 104 MADILL OK 73446
MARSHALL COUNTY CHANCERY CLERK         PO BOX 219 HOLLY SPRINGS MS 38635
MARSHALL COUNTY CLERK                  1101 MAIN ST BENTON KY 42025
MARSHALL COUNTY CLERK AND MASTER       201 M C COURTHOUSE LEWISBURG TN 37091



Epiq Corporate Restructuring, LLC                                                                   Page 782 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 808 of 1490
Claim Name                              Address Information
MARSHALL COUNTY SHERIFF                 MARSHALL COUNTY - SHERIF 600 7TH STREET MOUNDSVILLE WV 26041
MARSHALL COUNTY TAX COLLECTOR           PO BOX 40 HOLLY SPRINGS MS 38635
MARSHALL COUNTY TREASURER               112 W JEFFERSON STE 206 PLYMOUTH IN 46563
MARSHALL COUNTY TREASURER               1 E MAIN ST MARSHALLTOWN IA 50158
MARSHALL COUNTY TRUSTEE                 1102 COURTHOUSE ANNEX LEWISBURG TN 37091
MARSHALL INS                            P O BOX 2907 INDIAN TRAIL NC 28079
MARSHALL MANAGEMENT GROUP, INC.         5821 SOUTHWEAT FREEWAY, SUITE 370 HOUSTON TX 77057
MARSHALL MUTUAL INS CO                  P O BOX 217 MARSHALL IL 62441
MARSHALL PFEIFFER, ET AL.               MARSHALL PFEIFFER PRO SE - AKA GENTALMAN MARSHALL AS AGENT 4382 & 4384
                                        MISSISSIPPI STREET SAN DIEGO CA 92104
MARSHALL PFEIFFER, ET AL.               MARSHALL PFEIFFER PRO SE - AKA GENTALMAN MARSHALL AS AGENT PO BOX 33522 SAN
                                        DIEGO CA 92163
MARSHALL ROOFING                        INCORPORATED 7220 TELEGRAPH SQ DR LORTON VA 22079
MARSHALL TOWN                           MARSHALL TOWN - TAX COLL PO BOX 233 DEANSBORO NY 13328
MARSHALL TOWN                           MARSHALL TOWN - TAX COLL P O BOX 548 MARSHALL NC 28753
MARSHALL TOWN                           MARSHALL TWN TREASURER 18655 GILLINGHAM DR RICHLAND CENTER WI 53581
MARSHALL TOWNSHIP                       MARSHALL TWP - TAX COLLE 102 WESTMINSTER DR MARS PA 16046
MARSHALL TOWNSHIP                       MARSHALL TOWNSHIP - TREA 13551 MYRON AVERY DRIVE MARSHALL MI 49068
MARSHALL TWP. MUN. SANITARY AUTHORITY   525 PLEASANT HILL ROAD SUITE 200 WEXFORD PA 15090
MARSHALL VILLAGE                        MARSHALL VLG TREASURER PO BOX 45 / 130 S PARDEE MARSHALL WI 53559
MARSHALL, JAMI                          ADDRESS ON FILE
MARSHALL, KATRINA                       ADDRESS ON FILE
MARSHALL, KENNETH                       ADDRESS ON FILE
MARSHALL, SURIHYA                       ADDRESS ON FILE
MARSHALL, YLADREA                       ADDRESS ON FILE
MARSHALLS INSURANCE                     101 EIGHT STREET POCOMOKE CITY MD 21851
MARSHALLVILLE CITY                      MARSHALLVILLE -TAX COLLE PO BOX 83 MARSHALLVILLE GA 31057
MARSHFIELD CITY                         MARSHFIELD CITY TREASURE 630 S CENTRAL AVE, STE 5 MARSHFIELD WI 54449
MARSHFIELD TOWN                         MARSHFIELD TOWN-TAX COLL 870 MORAINE STREET MARSHFIELD MA 02050
MARSHFIELD TOWN                         MARSHFIELD TOWN-TAX COLL 122 SCHOOL STREET ROOM MARSHFIELD VT 05658
MARSHFIELD TOWN                         MARSHFIELD TWN TREASURER 9990 COUNTY RD T MARSHFIELD WI 54449
MARSHFIELD WATER/SEWER                  MARSHFIELD TAX COLLECTOR 870 MORAINE STREET MARSHFIELD MA 02050
MARTA ELENA ZALDANA DE                  MARTINEZ 1406 GRAND PRINCE LN HOUSTON TX 77073
MARTELL & OZIM, P.A.                    213 S. DILLARD STREET SUITE 210 WINTER GARDEN FL 34787
MARTELL TOWN                            PIERCE COUNTY TREASURER PO BOX 87 / 414 W MAIN S ELLSWORTH WI 54011
MARTENS JOHNSON INS AGY                 6227 EXECUTIVE BLVD ROCKVILLE MD MD 20852
MARTHA A MARTINEZ                       ADDRESS ON FILE
MARTHA E DELONG TAX COLLECTOR           40 MT HOPE ROAD QUARRYVILLE PA 17566
MARTHA E. VON ROSENTIEL, P.C.           649 SOUTH AVENUE UNIT 7 SECANE PA 19018
MARTHA G BRONITSKY TRUSTEE              PO BOX 9077 PLEASANTON CA 94566
MARTHA HANNAH JACKSON &                 ESTATE OF J JACKSON 520 MANGTHAM RD GRIFFIN GA 30224
MARTHAS VINEYARD                        P O BOX 998 VINEYARD HAVEN MA 02568
MARTHAS VINEYARD INS                    409 STATE RD VINEYARD HAVEN MA 02568
MARTIC TOWNSHIP                         LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
MARTIN & BRUNAVS                        JANET MILES 5775 GLENRIDGE DRIVE, BUILDING D, SUITE 100 ATLANTA GA 30328
MARTIN & ROWLAND INC                    PO BOX 2303 WATERBURY CT 06722
MARTIN AGENCY                           1721 ROUTE 37 EAST TOMS RIVER NJ 08753
MARTIN AGENCY                           P O BOX 50 POCAHONTAS AR 72455
MARTIN APPRAISAL CO INC                 PO BOX 2075 LA PLATA MD 20646



Epiq Corporate Restructuring, LLC                                                                   Page 783 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 809 of 1490
Claim Name                             Address Information
MARTIN CITY                            MARTIN CITY-TAX COLLECTO 109 UNIVERSITY ST MARTIN TN 38237
MARTIN CONSTRUCTION COMPANY            JEFFREY S. BAKER DIMENSIONAL DESIGN CONSTRUCTION, INC. 226 MONEE ROAD PARK
                                       FOREST IL 60466
MARTIN COUNTY                          MARTIN COUNTY - TAX COLL P O BOX 664, COURTHOUSE WILLIAMSTON NC 27892
MARTIN COUNTY                          MARTIN COUNTY-TAX COLLEC 3485 SE WILLOUGHBY BLVD STUART FL 34994
MARTIN COUNTY                          MARTIN COUNTY - SHERIFF 101 MAIN ST, COURTHOUSE INEZ KY 41224
MARTIN COUNTY                          MARTIN COUNTY - TREASURE 129 MAIN STREET SHOALS IN 47581
MARTIN COUNTY                          PO BOX 359 SHOALS IN 47581
MARTIN COUNTY                          MARTIN CO. - AUD/TREASUR 201 LAKE AVENUE SUITE 20 FAIRMONT MN 56031
MARTIN COUNTY                          MARTIN COUNTY - TAX COLL BOX 998 STANTON TX 79782
MARTIN COUNTY BUILDING DEPT            900 SE RUHNKE STREET STUART FL 34994
MARTIN COUNTY COURT CLERK              P.O. BOX 460 INEZ KY 41224
MARTIN COUNTY FARM BUREA               125 WEST BLVD WILLIAMSTON NC 27892
MARTIN COUNTY TAX COLLECTOR            3485 SE WILLOUGHBY BLVD STUART FL 34994
MARTIN COUNTY TAX OFFICE               305 E MAIN ST WILLIAMSTON NC 27892-0664
MARTIN COUNTY TREASURER                129 MAIN STREET SHOALS IN 47581
MARTIN DEL CAMPO, EMMANUEL             ADDRESS ON FILE
MARTIN DEVELOPMENT LLC                 11 MARBLERIDGE RD NORTH ANDOVER MA 01845
MARTIN ESTATES & ASSOCIA               18022 ROGERS RD NEW WAVERLY TX 77358
MARTIN EXTERIORS INC                   1116 CANNELL CT 12 ROCKTON IL 61072
MARTIN FIERROS &                       TINA ALVAREZ 2015 RUSTEN AVE NAMPA ID 83686
MARTIN HOSP DIST C/O MAR               MARTIN CAD - TAX COLLECT P O BOX 1349 STANTON TX 79782
MARTIN INSURANCE AGENCY                P. O. BOX 19600 NEW ORLEANS LA 70179
MARTIN INSURANCE AGY INC               4700 ORLEANS AVENUE NEW LA 70119
MARTIN L RANDOLPH APPRAISAL SERVICE    1828 CR 431A LAKE PANASOFFKEE FL 33538
MARTIN LEIGH                           1044 MAIN STREET STE. 900 KANSAS CITY MO 64105
MARTIN LEIGH LAWS &                    FRITZLEN P.C. 1044 MAIN STREET STE 900 KANSAS CITY MO 64105
MARTIN LEIGH PC                        ATTN: COURTNEY BAIN 1044 MAIN ST STE 900 KANSAS CITY MO 64105
MARTIN LEIGH PC                        MATT SHRAKE 2405 GRAND BOULEVARD SUITE 410 KANSAS CITY MO 64108
MARTIN MAJEWSKI                        ADDRESS ON FILE
MARTIN MARTINEZ JANITORIAL SERVICES    924 EAST FOURTH STREET SINTON TX 78387
MARTIN MOSQUEDA                        ADDRESS ON FILE
MARTIN PERRET AGENCY                   P O BOX 82098 LAFAYETTE LA 70598
MARTIN ROOFING                         DEAN R MARTIN 211 E FREEMAN STREET, SUITE 103 DUNCANVILLE TX 75116
MARTIN ROOFING INC                     PO BOX 3190 MERIDIAN MS 39303
MARTIN S CRAIN &                       ADDRESS ON FILE
MARTIN TOWNSHIP                        MARTIN TOWNSHIP - TREASU 732 114TH AVE PLAINWELL MI 49080
MARTIN VILLAGE                         MARTIN VILLAGE - TREASUR PO BOX 234 MARTIN MI 49070
MARTIN W. DUKES AND JULIE E. DUKES     THE KING LAW FIRM, P.C. ROBERT L. KING 1212 BJERGE GADE P.O. BOX 9768 ST.
                                       THOMAS VI 00801
MARTIN WOOD APPRAISAL                  GROUP LTD 43 S ST CLAIR ST TOLEDO OH 43604
MARTIN, DAVID                          ADDRESS ON FILE
MARTIN, EDWARD                         ADDRESS ON FILE
MARTIN, GARY                           ADDRESS ON FILE
MARTIN, GREG                           ADDRESS ON FILE
MARTIN, KIMBERLY                       ADDRESS ON FILE
MARTIN, MATTHEW                        ADDRESS ON FILE
MARTIN, MICHAEL                        ADDRESS ON FILE
MARTIN, NEICEE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 784 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 810 of 1490
Claim Name                              Address Information
MARTIN, PRESTON                         ADDRESS ON FILE
MARTIN, RENEE                           ADDRESS ON FILE
MARTIN, RICHARD                         ADDRESS ON FILE
MARTIN, STEVIE JO                       ADDRESS ON FILE
MARTINAPPRAISALS COM                    17144 HILL CREEK CT ORLAND PARK IL 60467-6002
MARTINEK FAMILY INS                     394 W MAIN ST STE B5 HENDERSONVILLE TN 37075
MARTINES &TORRES LAW OFFICES            PO BOX 192938 SAN JUAN PR 00919
MARTINEZ & TORRES LAW OFFICE PSC        PO BOX 192938 SAN JUAN PR 00919-3409
MARTINEZ & TORRES LAW OFFICE PSC        1510 CALLE BORI, URB. ANTONSANTI SAN JUAN PR 00927
MARTINEZ A/C AND HEATING                9519 ALMEDA BEND CT HOUSTON TX 77075
MARTINEZ AND MAJURE INS                 4724 MAIN ST MOSS POINT MS 39563
MARTINEZ CONSTRUCTION                   1425 LANGENBERG AVE IOWA CITY IA 52240
MARTINEZ LUNA, JONATHAN                 ADDRESS ON FILE
MARTINEZ PAINTING GROUP                 LLC 2530 MICHIGAN AVE STE D KISSIMMEE FL 34744
MARTINEZ ROOFING INC                    41 PARKMONT DR ROSWELL GA 30076
MARTINEZ, AMANDA                        ADDRESS ON FILE
MARTINEZ, ANGELICA                      ADDRESS ON FILE
MARTINEZ, BELIND                        ADDRESS ON FILE
MARTINEZ, BRITTANY                      ADDRESS ON FILE
MARTINEZ, CLARISSA                      ADDRESS ON FILE
MARTINEZ, CODY                          ADDRESS ON FILE
MARTINEZ, DAVID                         ADDRESS ON FILE
MARTINEZ, DIGIANNA                      ADDRESS ON FILE
MARTINEZ, FELIPE                        ADDRESS ON FILE
MARTINEZ, GLORIA                        ADDRESS ON FILE
MARTINEZ, JAIME                         ADDRESS ON FILE
MARTINEZ, JENNIFER                      ADDRESS ON FILE
MARTINEZ, JESSE                         ADDRESS ON FILE
MARTINEZ, JOSE                          ADDRESS ON FILE
MARTINEZ, MARYORET                      ADDRESS ON FILE
MARTINEZ, SANDRA                        ADDRESS ON FILE
MARTINEZ, STEPHANIE                     ADDRESS ON FILE
MARTINEZ-MEDINA, CARLOS                 ADDRESS ON FILE
MARTINGHAM PROPERTY OWNERS ASSOC. INC   PO BOX 491 ST. MICHAELS MD 21663
MARTINS RIDGE HOMEOWNER ASSOCIATION,    3103 EMMORTON ROAD ABINGDON MD 21009
INC
MARTINS ROOFING REPAIRS                 CORP 108 HEATHERWOOD DR ROYAL PALM BEACH FL 33411
MARTINS, DEBBIE                         ADDRESS ON FILE
MARTINSBURG BORO                        M JANE STAILY - TAX COLL 214 S. MARKET ST MARTINSBURG PA 16662
MARTINSBURG MTL                         P O BOX 171 MARTINSBURG MO 65264
MARTINSBURG TOWN                        MARTINSBURG TN - COLLECT PO BOX 14 GLENFIELD NY 13343
MARTINSON, JOSEPH                       ADDRESS ON FILE
MARTINSON, PATRICIA                     ADDRESS ON FILE
MARTINSVILLE CITY                       MARTINSVILLE CITY - TREA 55 WEST CHURCH ST MARTINSVILLE VA 24112
MARTINY TOWNSHIP                        MARTINY TOWNSHIP - TREAS 15051 110TH AVE RODNEY MI 49342
MARTISEKS MOBILE HOME PARK              PO BOX 115 WALLIS TX 77485
MARTY PAY INS AGENCY                    212 WEST F ST TEHACHAPI CA 93561
MARTY SCHUCK                            10230 SE 178TH ST SUMMERFIELD FL 34491
MARTYS REAL ESTATE                      MARTYS RE 528 MAIN ST, INC. 200 CENTER ST, SUITE 17C LUDLOW MA 01056



Epiq Corporate Restructuring, LLC                                                                  Page 785 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 811 of 1490
Claim Name                            Address Information
MARTZ ALTSCHULER & ASSOC              2 GREEN VILLAGE RD MADISON NJ 07940
MARVIN & BONGSUK KOSKI &              ADDRESS ON FILE
MARVIN B. SASHINGTON, ET AL.          UTSEY & UTSEY J. JEFFERSON UTSEY P.O. BOX 615, BUTLER AL 36904
MARVIN F POER & COMPANY               P.O. BOX 660076 DALLAS TX 75266-0076
MARVIN S.C. DANG LLC                  PO BOX 4109 HONOLULU HI 96812-4109
MARVIN VILLAGE                        MARVIN VILLAGE - TAX COL 10004 NEW TOWN ROAD MARVIN NC 28173
MARWOOD COMMUNITY ASSOCIATION         4840 WESTFIELDS BLVD. SUITE 300 CHANTILLY VA 20151
MARWOOD COMMUNITY ASSOCIATION, INC.   147 OLD SOLOMONS ISLAND ROAD SUITE 400 ANNAPOLIS MD 21401
MARWOOD LLC                           GROUND RENT COLLECTOR PO BOX 393 STEVENSON MD 21153
MARWOOD LLC                           8919 REISTERSTOWN RD. PIKESVILLE MD 21208
MARWOOD, LLC                          8919 REISTERSTOWN RD. BALTIMORE MD 21208
MARX, ANDREA                          ADDRESS ON FILE
MARX, STEVEN                          ADDRESS ON FILE
MARY ANN FETSICK TAX COLLECTOR        1401 GREENSBURG AVENUE NORTH VERSAILLES PA 15137
MARY ANN NEWMAN                       DANIELLE LORDI PETERKIN & ASSOCIATES 222 NW IRVING AVE. BEND OR 97703
MARY ANN RIVAS                        MICHAEL AVANESIAN JT LEGAL GROUP 801 N BRAND BLVD. SUITE 1130 GLENDALE CA
                                      81203
MARY AUTUORO, ET AL.                  PETER D. TAMSEN, P.C. 260 MONTAUK HIGHWAY, SUITE 14 BAY SHORE NY 11706
MARY B GROSSMAN CHPT 13               PO BOX 510920 MILWAUKEE WI 53203
MARY BOWMAN AGENCY                    1108 WEST MAIN ST JACKSONVILLE AR 72076
MARY C BEAN                           ADDRESS ON FILE
MARY C ENGLISH, ET AL.                RONALD L DAVISON, ESQ. STARR, GERN, DAVISON & RUBIN, P.C. 105 EISENHOWER
                                      PARKWAY, SUITE 401 ROSELAND NJ 07068-1640
MARY CORINE FRANKLIN                  ADDRESS ON FILE
MARY DILLARD                          ADDRESS ON FILE
MARY DONLAN                           ADDRESS ON FILE
MARY DUNBAR THOMAS                    ADDRESS ON FILE
MARY ETTA JONES                       TULLOS AND TULLOS EUGENE C. TULLOS, ESQ P.O. BOX 74 RALEIGH MS 39153
MARY GERMANN &                        ADDRESS ON FILE
MARY GILLHAM                          ADDRESS ON FILE
MARY GRIFFIN                          ADDRESS ON FILE
MARY H LEMONS                         ADDRESS ON FILE
MARY HARRIS                           ADDRESS ON FILE
MARY HERLIHY                          ADDRESS ON FILE
MARY HOULE                            ADDRESS ON FILE
MARY IDA TOWNSON CHAPTER 13 TRUSTEE   191 PEACHTREE ST NE STE 2200 ATLANTA GA 30303-1901
MARY J RAMOS                          ADDRESS ON FILE
MARY JANE GEMBAROWICZ                 PRO SE RONALD GEMBAROWICZ FRAMINGHAM MA 01701
MARY K VIEGELAHN CHPT 13 TRUSTEE      10500 HERITAGE BLVD STE 201 SAN ANTONIO TX 78216
MARY KLUFA AND EST OF                 FRANK KLUFA 304 N CHURCH ST PILOT POINT TX 76258
MARY L CLEAVELAND                     ADDRESS ON FILE
MARY LAW                              THOMAS LAURIE, ESQ. NEVADA LEGAL SERVICES 204 MARSH AVE., SUITE 101 RENO NV
                                      89509
MARY LLOYD &                          ADDRESS ON FILE
MARY LOU NAVA, ET AL.                 RICHARD A.ROMAN 1018 BROWN STREET. STATE BAR NO.: 007 89595 EL PASO TX 79902
MARY LOU NAVA, ET AL.                 LUIS CESAR LABRADO 2601 MONTANA AVE. EL PASO TX 79903
MARY M PORCHE                         ADDRESS ON FILE
MARY MARGARET DEMPSEY                 ADDRESS ON FILE
MARY MCLEAN INSURANCE                 921 MANOR RD STATEN ISLAND NY 10314
MARY MORSE &                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 786 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 812 of 1490
Claim Name                              Address Information
MARY PANICOE                            ADDRESS ON FILE
MARY PAYNE                              ADDRESS ON FILE
MARY PHILLIPS                           ADDRESS ON FILE
MARY POPE                               ADDRESS ON FILE
MARY REYNOLDS &                         ADDRESS ON FILE
MARY ROGAN                              ADDRESS ON FILE
MARY ROSATI                             ADDRESS ON FILE
MARY SOLLIS & ROBERT                    ADDRESS ON FILE
MARY TORO &                             ADDRESS ON FILE
MARY VEIT &                             ADDRESS ON FILE
MARY WINTER                             ADDRESS ON FILE
MARYANN BATTAGLIA, ET AL.               STERLING J. SANTAMARIA, ESQ. LAW OFFICES OF MONTELL FIGGINS, ESQ. 17 ACADEMY
                                        STREET, SUIT 305 NEWARK NJ 07102
MARYLAND                                ARLENE WILLIAMS 500 NORTH CALVERT STREET, SUITE 402 BALTIMORE MD 21202
MARYLAND                                BETTY MCBRIDE 500 NORTH CALVERT STREET, SUITE 402 BALTIMORE MD 21202
MARYLAND                                GENERAL CONTACT 500 NORTH CALVERT STREET, SUITE 402 BALTIMORE MD 21202
MARYLAND                                LAURA STANLEY 500 NORTH CALVERT STREET, SUITE 402 BALTIMORE MD 21202
MARYLAND                                LICENSING UNIT 500 NORTH CALVERT STREET, SUITE 402 BALTIMORE MD 21202
MARYLAND                                MONEY SERVICE AND MORTGAGE 500 NORTH CALVERT STREET, SUITE 402 BALTIMORE MD
                                        21202
MARYLAND CASUALTY CO                    P O BOX 4666 CAROL STREAM IL 60197
MARYLAND CERTIFIED APPRAISERS           6215 BROOKLYN BRIDGE RD LAUREL MD 20707
MARYLAND CMSN OF FINANCIAL REGULATION   ATTN: LICENSING UNIT 500 NORTH CALVERT STREET, ROOM 402 BALTIMORE MD 21202
MARYLAND CMSN OF FINANCIAL REGULATION   CHANEL ROBINSON 500 NORTH CALVERT STREET, ROOM 402 BALTIMORE MD 21202
MARYLAND DEPARTMENT OF HEALTH           201 W PRESTON STREET BALTIMORE MD 21201
MARYLAND DEPT OF ASSESSMENTS & TAXATION 301 W. PRESTON ST. BALTIMORE MD 21201-2395
MARYLAND DEPT OF ASSESSMENTS & TAXATION PO BOX 17052 BALTIMORE MD 21297-1052
MARYLAND FAIR PLAN INS                  3290 N RIDGE RD STE 210 ELLICOT CITY MD 21043
MARYLAND FIRST TITLE, LTD.              306 NORTH CRAIN HIGHWAY GLEN BURNIE MD 21061
MARYLAND MORTGAGE CO                    GROUND RENT 6 S CALVERT ST BALTIMORE MD 21202
MARYLAND MORTGAGE COMPANY               6 SOUTH CALVERT STREET BALTIMORE MD 21202
MARYLAND REO CONNECTION, LLC            241 E 4TH ST. 104 FREDERICK MD 21701
MARYLAND REO CONNECTION, LLC            ATTN: BRENDA SARVER 241 E 4TH ST., STE 104 FREDERICK MD 21701
MARYLAND REO REALTY                     13978 BALTIMORE AVE LAUREL MD 20707
MARYLAND REO REALTY                     ATTN: GLADWIN DCOSTA 13978 BALTIMORE AVE LAUREL MD 20707
MARYLAND TOWN                           MARYLAND TOWN - TAX COLL 40 MAIN STREET SCHENEVUS NY 12155
MARYLIN GIZOWSKI                        9414 S CLIFTON PARK RD EVERGREEN PARK IL 60805
MARYLIN GIZOWSKI & EST                  OF G GIZOWSKI 9414 S CLIFTON PARK AVE EVERGREEN PARK IL 60805
MARYLOU CORBETT TAX COLLECTOR           P O BOX 851 DINGMANS FERRY PA 18328
MARYS FLOORING LLC                      10950 NW 138 ST STE2 HIALEAH GARDENS FL 33018
MARYSVILLE BORO                         ELIZABETH BAKER - COLLEC 310 KINGS HWY MARYSVILLE PA 17053
MARYSVILLE CITY                         MARYSVILLE CITY - TREASU 1111 DELAWARE MARYSVILLE MI 48040
MARYSVILLE MUTUAL                       INSURANCE CO PO BOX 151 MARYSVILLE KS 66508
MARYSVILLE MUTUAL INS CO                1001 BROADWAY ST MARYSVILLE KS 66508
MARYVILLE CITY                          MARYVILLE CITY-TAX COLLE 410 WEST BROADWAY MARYVILLE TN 37801
MAS INTERIORS                           MARCUS SANCHEZ 6187 NW 167ST UNIT H-29 HIALEAH FL 33015
MASC AUSTIN PROPERTIES, INC.            945 ELDRIDGE ROAD SUGAR LAND TX 77478
MASERATI DRIVE TRUST                    KERRY P. FAUGHNAN LAW OFFICES OF KERRY P. FAUGHNAN P.O. BOX 335361 N. LAS
                                        VEGAS NV 89033-5361
MASHBURN, JAMIE                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 787 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 813 of 1490
Claim Name                            Address Information
MASHBURN, JASON                       ADDRESS ON FILE
MASHPEE TOWN                          MASHPEE TOWN - TAX COLLE 16 GREAT NECK ROAD NORTH MASHPEE MA 02649
MASIELLO INSURANCE AGY                69-A ISLAND STREET STE 1 KEENE NH 03431
MASIMO CONSTRUCTION INC               3906 NORTHWEST 90TH AVE SUNRISE FL 33351
MASIMO CONTS &                        J SELZ FOR EST OF M SELZ 16105 83RD PLACE N LOXAHATCHEE FL 33470
MASON & CO REALTY                     215 S SECOND STREET SUITE A JACKSONVILLE AR 72076
MASON AMOX & CUNNINGHAM               405 P O LK ST MANSFIELD LA 71052
MASON CITY                            MASON CITY-TAX COLLECTOR 12157 MAIN ST MASON TN 38049
MASON CITY                            MASON CITY - TREASURER PO BOX 370 MASON MI 48854
MASON CONTRACTING CORP                ANTINO DISPIRITO 1 HILLDALE RD GLEN COVE NY 11542
MASON COUNTY                          MASON COUNTY - SHERIFF PO BOX 502 MAYSVILLE KY 41056
MASON COUNTY                          MASON COUNTY - TREASURER 304 E LUDINGTON LUDINGTON MI 49431
MASON COUNTY                          MASON COUNTY - TREASURER 125 N. PLUM HAVANA IL 62644
MASON COUNTY                          MASON COUNTY - TREASURER PO BOX 429 SHELTON WA 98584
MASON COUNTY C/O APPR D               MASON CAD - TAX COLLECTO P O BOX 1119 MASON TX 76856
MASON COUNTY SHERIFF                  200 6TH ST - MASON CTY COURTHOUSE POINT PLEASANT WV 25550
MASON COUNTY TREASURER                PO BOX 429 SHELTON WA 98584
MASON CREEK UD L                      MASON CREEK UD - TAX COL 11111 KATY FRWY 725 HOUSTON TX 77079
MASON DIXON CONTRACTING INC.          PO BOX 2269 UMATILLA FL 32784
MASON DIXON CUSTOM BUILDER INC.       PO BOX 2269 UMATILLA FL 32784
MASON INS AGENCY                      4939 WEST 95TH ST OAK LAWN IL 60453
MASON ROOFING                         PML MASON CONTRACTORS, LLC 205 EQUESTRIAN COURT ROCKWALL TX 75089
MASON SCHILLING AND MASON CO LPA      PO BOX 498367 CINCINNATI OH 45249
MASON TOWN                            MASON TOWN - TAX COLLECT 16 DARLING HILL ROAD MASON NH 03048
MASON TOWNSHIP                        MASON TOWNSHIP - TREASUR 2431 DIETZEL RD. TWINING MI 48766
MASON TOWNSHIP                        MASON TOWNSHIP - TREASUR 68274 CASSOPOLIS ROAD CASSOPOLIS MI 49031
MASON TOWNSHIP                        PO BOX 386 UNION MI 49130
MASON VILLAGE                         MASON VLG TREASURER PO BOX 24 MASON WI 54856
MASON YANOWITZ                        1929 WASHO WAY STOCKTON CA 95206
MASON, ANTOINETTE                     ADDRESS ON FILE
MASON, JENNIFER                       ADDRESS ON FILE
MASON, MARGARET                       ADDRESS ON FILE
MASON, MICHAEL                        ADDRESS ON FILE
MASONTOWN BORO                        KATHLEEN PACKRONI - COLL 407 NORTH MAIN STREET MASONTOWN PA 15461
MASONVILLE TOWN                       MASONVILLE TOWN-TAX COLL P.O. BOX 275 MASONVILLE NY 13804
MASONVILLE TOWNSHIP                   MASONVILLE TWP - TREASUR PO BOX 166 RAPID RIVER MI 49878
MASPONS SELLEK LLP                    KARINA MEDEROS 2333 PONCE DE LEON BLVD, SUITE 314 CORAL GABLES FL 33134
MASS APPRAISAL SERVICES               8706 ARLEY DR SPRINGFIELD VA 22153
MASS DEVELOPMENT FINANCE              MASS DEVELOPMENT P.O. BOX 55073 - MASSDEV BOSTON MA 02205
MASS PROP INS                         1534 DORCHESTER AVE DORCHESTER MA 02122
MASS REALTY ADVISORS                  REO NATIONAL CORP 85 ROBERT STREET BOSTON MA 02131
MASSAC COUNTY                         MASSAC COUNTY - TREASURE ONE SUPERMAN SQUARE, RM METROPOLIS IL 62960
MASSAC COUNTY CLERK                   1 SUPERMAN SQUARE STE 2A METROPOLIS IL 62960
MASSAC COUNTY TREASURER               1 SUPERMAN SQ RM 2C METROPOLIS IL 62960
MASSACHUSETTS                         ANNA CVITKOVIC NON-DEPOSITORY INSTITUTION SPVS UNIT 1000 WASHINGTON STREET,
                                      10TH FLOOR BOSTON MA 02118-2218
MASSACHUSETTS                         CONSUMER FINANCE, DEBT, MONEY SERVICE NON-DEPOSITORY INSTITUTION SPVS UNIT
                                      1000 WASHINGTON STREET, 10TH FLOOR BOSTON MA 02118-2218
MASSACHUSETTS                         ELIZABETH BENOTTI NON-DEPOSITORY INSTITUTION SPVS UNIT 1000 WASHINGTON STREET,
                                      10TH FLOOR BOSTON MA 02118-2218


Epiq Corporate Restructuring, LLC                                                                  Page 788 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 814 of 1490
Claim Name                               Address Information
MASSACHUSETTS                            GENERAL CONTACT NON-DEPOSITORY INSTITUTION SPVS UNIT 1000 WASHINGTON STREET,
                                         10TH FLOOR BOSTON MA 02118-2218
MASSACHUSETTS                            MICHAEL DESOUSA, EXAMINER NON-DEPOSITORY INSTITUTION SPVS UNIT 1000 WASHINGTON
                                         STREET, 10TH FLOOR BOSTON MA 02118-2218
MASSACHUSETTS                            MORTGAGE NON-DEPOSITORY INSTITUTION SPVS UNIT 1000 WASHINGTON STREET, 10TH
                                         FLOOR BOSTON MA 02118-2218
MASSACHUSETTS                            NICHOLAS NEPVEU NON-DEPOSITORY INSTITUTION SPVS UNIT 1000 WASHINGTON STREET,
                                         10TH FLOOR BOSTON MA 02118-2218
MASSACHUSETTS                            NICOLE BULLOCK NON-DEPOSITORY INSTITUTION SPVS UNIT 1000 WASHINGTON STREET,
                                         10TH FLOOR BOSTON MA 02118-2218
MASSACHUSETTS                            THOMAS BRENNAN NON-DEPOSITORY INSTITUTION SPVS UNIT 1000 WASHINGTON STREET,
                                         10TH FLOOR BOSTON MA 02118-2218
MASSACHUSETTS DEPARTMENT OF REVENUE      200 ARLINGTON ST CHELSEA MA 02150
MASSACHUSETTS PROP INS                   2 CENTER PLAZA BOSTON MA 02108
MASSACHUSETTS PROPERTY                   INSURANCE PO BOX 981030 BOSTON MA 02298
MASSACHUSETTS PROPERTY INSURANCE         TWO CENTER PLAZA BOSTON MA 02108-1904
MASSACHUSETTS SECRETARY                  OF THE COMMONWEALTH ONE ASHBURTON PLACE, 17TH FLOOR BOSTON MA 02108-1512
MASSACHUSETTS SECRETARY OF STATE         ONE ASHBURTON PLACE, ROOM 1717 BOSTON MA 02108
MASSAD INS                               194 COLEMAN ST NEW LONDON CT 06320
MASSAPEQUA LH INC                        3245 MERRICK RD WANTAGH NY 11793
MASSAPEQUA PARK VILLAGE                  MASSAPEQUA PARK VILL- RE VILLAGE HALL - 151 FRONT MASSAPEQUA PARK NY 11762
MASSAPEQUA WATER DISTRICT                84 GRAND AVENUE MASSAPEQUA NY 11758-4990
MASSEE, KALEY                            ADDRESS ON FILE
MASSELLO, MATTHEW                        ADDRESS ON FILE
MASSENA CEN SCH (COMBINE                 MASSENA CS-TAX COLLECTOR 60 MAIN STTOWN HALL MASSENA NY 13662
MASSENA ELECTRIC DEPARTMENT              PO BOX 209 MASSENA NY 13662
MASSENA TOWN                             MASSENA TOWN - TAX COLLE 60 MAIN ST TOWN HALL MASSENA NY 13662
MASSENA VILL.(TWN.OF MAS                 MASSENA VILL/MASSENA-CLE 60 MAIN STREET- TOWN HAL MASSENA NY 13662
MASSEY APPRAISAL                         110 W LEBANON ST MOUNT AIRY NC 27030
MASSEY BUILDERS LLC                      MICHAEL DAVID MASSEY 103 TUPELO DR. WEST MONROE LA 71291
MASSEY, RACHEL                           ADDRESS ON FILE
MASSEYS ADVANCED CONSTRUCTION            PO BOX 350 WILLS POINT TX 75169
MASSEYS ADVANCED CONSTRUCTION LLC        PO BOX 350 WILLS POINT TX 75169
MAST YARD WEST CONDO ASSOC.              C/O FOXFIRE PROPERTY MANAGEMENT PO BOX 1438 CONCORD NH 03302
MASTER ELITE ROOFING                     4502 ACUSHNET DR CORPUS CHRISTI TX 78413
MASTER HOA FOR GREEN                     18650 E 45TH AVENUE DENVER CO 80249
MASTER KINGS CROSSING ASSOCIATION, INC   P.O. BOX 8232 CORPUS CHRISTI TX 78468
MASTER OF ROOF ASOCIADOS INC.            NARCISO PAGAN RUIZ 2 DA EXT EL VALLE LAUREL 361 LAJAS PR 00667
MASTER PLAN CONSTRUCTION                 2308 N VILLAGE LN GARDENDALE AL 35071
MASTER QUOTE INSURANCE                   9617 PARKWAY EAST BIRMINGHAM AL 35215
MASTER RESTORATION                       2078 WEAVER PARK DR CLEARWATER FL 33765
MASTER ROOFING LLC                       4497 CR 44 JOHNSTOWN CO 80534
MASTER TOUCH REMODELING                  1 LAKEWOOD LN LAKE JACKSON TX 77566
MASTER WOOD WORKS                        2716 HWY 18 WEST QUITMAN MS 39355
MASTER'S CONSTR. MGMT. SERVICES, LLC     JEROME HAMPTON 9501 CROOM ACRES DRIVE UPPER MARLBORO MD 20772
MASTERCARE & PAUL                        BEHRENS & SUE SANDERS 1317 SIMPSON WAY STE F ESCONDIDO CA 92029
MASTERCARE CARPET                        1317 SIMPSON WAY STE F ESCONDIDO CA 92029
MASTERCRAFT BUILD GRP IN                 PO BOX 600369 ST JOHNS FL 32260
MASTERCRAFT BUILDER &                    ROBERT &DYWANDA IDLEBIRD PO BOX 600369 ST JOHNS FL 32260
MASTERCRAFT EXTERIORS OF                 MASSACHUSETTS INC 87 BEAVER STREET, SUITE B WALTHAM MA 02453


Epiq Corporate Restructuring, LLC                                                                   Page 789 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 815 of 1490
Claim Name                              Address Information
MASTERCRAFT ROOFING                     BENCHMARK SUPPLY & SERVICE LLC 3479 TECHNOLOGY DR NORTH VENICE FL 34275
MASTERCRAFT ROOFING &                   E ALTUN & J ALTUN 22160 SOLIEL CIR W BOCA RATON FL 33433
MASTERCRAFT ROOFING AND CONSTRUCTION    WILLIE HOBDY 10600 W. HWY 80 FORNEY TX 75126
MASTERPIECE ROOFING & PAINTING LLC      7700 E ILIFF AVENUE, SUITE D DENVER CO 80231
MASTERPRO SERVICES                      224 BROWN INDUSTRIAL PKWY STE 101 CANTON GA 30114
MASTERS CONST LLC                       9803 KRAFTHILL RD PERRY HALL MD 21128
MASTERS COVERAGE CORP                   747 CHESTNUT RIDGE RD CHESTNUT RIDGE NY 10977
MASTERS HOME RENOVATION & DESIGN CORP   90 BROOKSIDE AVE MOUNT VERNON NY 10553
MASTERS TERMITE INC.                    5454 3/4 E. BEVERLY BLVD. SUITE A LOS ANGELES CA 90022
MASTERS, CHANTA                         ADDRESS ON FILE
MASTERSON INSURANCE AGY                 1600 STEWART AVE 701 WESTBURY NY 11590
MASTERSON, ASHLEY                       ADDRESS ON FILE
MASTIN, RYAN                            ADDRESS ON FILE
MASTODON TOWNSHIP                       MASTODON TOWNSHIP - TREA 1371 S US 2 CRYSTALL FALLS MI 49920
MASTROVITO, PETER                       ADDRESS ON FILE
MAT CONSTRUCTION FOR                    ACCT OF JULISA CALLEROS 20268 CAMEO DR APPLE VALLEY CA 92308
MAT CONSTRUCTION INC                    20268 CAMEO RD APPLE VALLEY CA 92308
MATA, CARLOS                            ADDRESS ON FILE
MATA, MARISOL                           ADDRESS ON FILE
MATA, MICHELE                           ADDRESS ON FILE
MATAGORDA COUNTY                        MATAGORDA COUNTY - COLLE 1700 SEVENTH ST 203 BAY CITY TX 77414
MATAMORAS BORO                          JANE M DRAKE - TAX COLLE 807 AVENUE N MATAMORAS PA 18336
MATAMORAS BOROUGH TAX COLLECTOR         807 AVENUE NORTH MATAMORAS PA 18336
MATANUSKA-SUSITNA BOROUG                MATANUSKA-SUSITNA BOROUG 350 EAST DAHLIA AVE PALMER AK 99645
MATANZAS SHORES WWTP                    6972 LAKE GLORIA BLVD ORLANDO FL 32809
MATAWAN BOROUGH TAX COLLECTOR           201 BROAD STREET MATAWAN NJ 07747
MATC GROUP INC                          103 CARNEGIE CTR STE 300 PRINCETON NJ 08540
MATCH ALL DRYWALL REPAIR                & RAFAEL & MARTA MORALES 1503 E GREENTREE DR TEMPE AZ 85284
MATCHPOINT HOA                          PO BOX 5800 AVON CO 81620
MATCO SERVICES GROUP LLC                1802 BLUE WATER BAY DR KATY TX 77494
MATEEN KHAN & AYESHA                    KHAN 8656 NW 43RD CT CORAL SPRINGS FL 33065
MATELSKI, RUAN                          ADDRESS ON FILE
MATEO, JONATHAN                         ADDRESS ON FILE
MATHEUS ESPINOZA, LUCAS                 ADDRESS ON FILE
MATHEW A. VEDOVA, ET AL.                STEPHEN R. VEDOVA FOLEY & MANSFIELD, PLLP 70 WEST MADISON ST, SUITE 3000
                                        CHICAGO IL 60602
MATHEW TARALLO                          & KIMBERLY TARALO 10 BARTON ST NEWBURGH NY 12550
MATHEWS APPRAISAL SERVICES INC          1533 CADES BAY AVE JUPITER FL 33458
MATHEWS APPRAISALS INC                  1741 FAIRVIEW SHORES DR ORLANDO FL 32804
MATHEWS COUNTY                          MATHEWS COUNTY - TREASUR P O BOX 305 MATHEWS VA 23109
MATHEWS, LAVINIA                        ADDRESS ON FILE
MATHEWS, MISCHAELA                      ADDRESS ON FILE
MATHEWS, REBEKAH                        ADDRESS ON FILE
MATHIAS TOWNSHIP                        MATHIAS TOWNSHIP - TREAS P.O. BOX 132 TRENARY MI 49891
MATHIAS, CHRISTINA                      ADDRESS ON FILE
MATHIS ISD                              MATHIS ISD - TAX COLLECT PO BOX 1179 MATHIS TX 78368
MATHIS, EMILY                           ADDRESS ON FILE
MATHIS, KAMESHA                         ADDRESS ON FILE
MATHIS, SHEILA                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 790 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 816 of 1490
Claim Name                              Address Information
MATHIS, TONI                           ADDRESS ON FILE
MATHONICAN, LAQUESSA                   ADDRESS ON FILE
MATI LEEAL, ET AL.                     CHASNICK TERRASI, PLLC DAVID CHASNICK, ESQ 42705 GRAND RIVER AVE, SUITE 201
                                       NOVI MI 48375
MATIAS, GABRIEL                        ADDRESS ON FILE
MATKINS, DANIEL                        ADDRESS ON FILE
MATLEN SILVER GROUP, INC.              ATTN: GENERAL COUNSEL 1140 US HIGHWAY 22 310 BRIDGEWATER NJ 08807
MATOS QUINTANA, MIGUEL                 ADDRESS ON FILE
MATRIX REAL ESTATE INC                 5084 FAR HILLS AVE DAYTON OH 45429
MATRIX ROOFING & CONSTR                10600 MONTWOOD DR STE104 EL PASO TX 79935
MATSON CARPENTRY LLC                   541 15TH ST CLAYTON WI 54004
MATT COMO CARPENTRY LLC                97 BAGLEY RD SOUTHBURY CT 06488
MATT EASTON                            MATTHEW T EASTON 2601 FLEECE DR. CORPUS CHRISTI TX 78414
MATT THOMAS &                          ADRIANNE THOMAS 12772 150TH AVE KESWICK IA 50136
MATTAPOISETT TOWN                      MATTAPOISETT TN- COLLECT 16 MAIN STREET MATTAPOISETT MA 02739
MATTESON TOWN                          WAUPACA COUNTY TREASURER 811 HARDING ST WAUPACA WI 54981
MATTESON TOWNSHIP                      MATTESON TOWNSHIP - TREA 313 FISCHERS HIDEAWAY BRONSON MI 49028
MATTHEIS APPRAISALS INC                501A W MAIN ST MIDDLETOWN MD 21769
MATTHEIS APPRAISALS, INC.              110 NORTH POINTE TERRACE MIDDLETOWN MD 21769
MATTHEW CARL LEITEM                    ADDRESS ON FILE
MATTHEW FERNANDES                      ADDRESS ON FILE
MATTHEW GRUM                           ADDRESS ON FILE
MATTHEW HAHN                           ADDRESS ON FILE
MATTHEW HAHN                           73 ROCKWOOD ROAD FLORHAM PARK NJ 07932-0000
MATTHEW HAUGHEY, PRO PER               MATTHEW HAUGHEY (PRO SE) 1325 S MARMOT DR. TUCSON AZ 85713
MATTHEW HILL INSURANCE                 AGENCY 1120 NASA PARKWAY 113 HOUSTON TX 77058
MATTHEW KEYS                           ADDRESS ON FILE
MATTHEW KIZER                          ADDRESS ON FILE
MATTHEW MCCAULEY                       ADDRESS ON FILE
MATTHEW MIGUEL LYONS                   ADDRESS ON FILE
MATTHEW PORTER                         ADDRESS ON FILE
MATTHEW R OSBORNE P C                  11178 HURON ST SUITE 7 NORTHGLENN CO 80234
MATTHEW STAFFORD                       ADDRESS ON FILE
MATTHEW T BUSH                         ADDRESS ON FILE
MATTHEW W. JONES, SR.                  ADDRESS ON FILE
MATTHEWS, ANDREA                       ADDRESS ON FILE
MATTHEWS, BRITTON                      ADDRESS ON FILE
MATTHEWS, CHARRELYNNE                  ADDRESS ON FILE
MATTHEWS, KHARMIA                      ADDRESS ON FILE
MATTINA INS AGENCY                     1829 PASS RD BILOXI MS 39531
MATTINGLY ROOF CONST.                  PHILIP A MATTINGLY 1839 TEMPLIN AVE BARDSTOWN KY 40004
MATTIS INSURANCE AGENCY                4553-A HWY 6 NORTH HOUSTON TX 77084
MATTIX CROSSING CONDOMINIUM ASSOCIATION 170 COLONIAL CT GALLOWAY NJ 08205
MATTOX & ASSOCIATES                    MICHAEL ROSS MATTOX 500 GOLDEN BELL DRIVE GLENN HEIGHTS TX 75154
MATTSON, CORTNEY                       ADDRESS ON FILE
MATTSON, DAVY                          ADDRESS ON FILE
MATULONIS, BRYAN                       ADDRESS ON FILE
MATYLAC DEVELOPMENT NO2                8011 SOUTH LANGLEY CHICAGO IL 60619
MATZ LAND TRANSFER SERVICES, INC       940 WEST VALLEY ROAD SUITE 1301 WAYNE PA 19087



Epiq Corporate Restructuring, LLC                                                                   Page 791 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 817 of 1490
Claim Name                            Address Information
MAU APPRAISALS                        311 E ANN ST SUITE 1 KAUKAUNA WI 54130
MAUCH, ROWDY                          ADDRESS ON FILE
MAUDE WHITAKER                        401 FREDERICK AVE BELLWOOD IL 60104
MAUI                                  MAUI DIRECTOR OF FINANCE 70 EAST KAAHUMANU AVE ST KAHULUI HI 96732
MAULDIN, MARK                         ADDRESS ON FILE
MAUREEN DAVIS                         ADDRESS ON FILE
MAUREEN DEPASQUALE                    ANTHONY V. MERRILL, ESQ. FRANK & ASSOCIATES, P.C. 500 BI-COUNTY BOULEVARD,
                                      SUITE 465 FARMINGDALE NY 11735
MAUREEN MCNAMARA                      ADDRESS ON FILE
MAUREEN PETRYNIEC                     ADDRESS ON FILE
MAURICE GERARD, ET AL.                HUMBLE & TIPTON DAVID W. TIPTON, ESQ 800 S GAY ST, STE 1401 KNOXVILLE TN 37929
MAURICE MAC WILLIS AGNCY              4657 A ARENDELL STREET MOREHEAD CITY NC 28557
MAURICE RIVER TOWNSHIP                MAURICE RIVER TWP- COLLE PO BOX 218- ATTN: MICHEL LEESBURG NJ 08327
MAURICE RIVER TWP                     590 MAIN STREET LEESBURG NJ 08327
MAURICE STEPHENS FNCL GR              4763 HIGHWAY 17 BYPASS S MYRTLE BEACH SC 29577
MAURICE VILLAGE                       MAURICE VILLAGE - COLLEC P O BOX 128 MAURICE LA 70555
MAURICE WUTSCHER LLP                  105 W MADISON ST STE 1800 CHICAGO IL 60602
MAURICIOS TILE                        MAURICIO GARCIA 4607 MAGNOLIA PINES DRIVE PEARLAND TX 77584
MAURINE DAMERVAL &                    FOR EST OF L DAMERVAL 4191 DARRIL RD EDMOND OK 73025
MAURY CITY                            MAURY CITY-COLLECTOR PO BOX 245 MAURY CITY TN 38050
MAURY COUNTY TRUSTEE                  1 PUBLIC SQUARE ROOM 104 COLUMBIA TN 38401
MAUSTON CITY                          MAUSTON CITY TREASURER 303 MANSION ST. MAUSTON WI 53948
MAUSTON CITY                          TAX COLLECTOR 303 MANSION ST. MAUSTON WI 53948
MAUTZ, JOHN                           ADDRESS ON FILE
MAUZY, MARTHA                         ADDRESS ON FILE
MAVERICK COUNTY DISTRICT CLERK        500 QUARRY ST STE 5 EAGLE PASS TX 78852
MAVERICK COUNTY TAX COLLECTOR         370 N MONROE ST STE 3 EAGLE PASS TX 78852
MAVERICK REMODELING AND               CONSTRUCTION 4104 NASA PKWY SEABROOK TX 77586
MAVRIDES MOYAL PACKMAN & SADKIN       LLP 1981 MARCUS AVENUE STE E117 LAKE SUCCESS NY 11042
MAX ELITE LLC                         278 FRANKLIN RD 190 BRENTWOOD TN 37027
MAX L GRAGG JR                        40 W LORTSCHER ST WHAT CHEER IA 50268
MAX O SHEMWELL INS                    51 W WETMORE RD 101 TUCSON AZ 85705
MAX RESTORATION                       CLAUDIA M. MURRAY 3268 EASTON AVENUE BETHLEHEM PA 18020
MAX SOLIZ INS AGENCY INC              10831 COMBINE ROAD STE A AUBRUN CA 95602
MAX STORY PA                          328 2ND AVE N JACKSONVILLE BEACH FL 32250
MAX WINDOWS AND DOORS                 MICHAEL A. ALVERIO MORALES URB. MONTE BRISAS 5 CALLE 5H9 FAJARDO PR 00738
MAXATAWNY TOWNSHIP                    JERILYN WEHR - TAX COLLE 127 QUARRY RD KUTZTOWN PA 19530
MAXCARE OF WASHINGTON                 INC 16208 60TH ST E SUMNER WA 98390
MAXCARE OF WASHINGTON &               DOUGLAS & MARIA ALT 16208 60TH STE E SUMNER WA 98390
MAXEY, DAVID                          ADDRESS ON FILE
MAXIMA INTERMODAL CORP                2348 BUCKINGHAM RUN CT ORLANDO FL 32828
MAXIMGROUP                            18050 SATURN LN STE 200 HOUSTON TX 77058
MAXS PAINTING                         GEORGE MAX ARGULLO 7861 PINERIDGE CT RIVERSIDE CA 92509
MAXTON TOWN                           MAXTON TOWN - TREASURER P.O. BOX 99 MAXTON NC 28364
MAXWEL AND COMPANY REAL ESTATE        APPRAISERS INC 1105 ELLA STREET ANDERSON SC 29621
MAXWELL INS                           8579 W OAKLAWN RD A BILOXI MS 39532
MAXWELL JACOBS, INC.                  ATTN: BARBARA MORRIS 1 ROCKEFELLER PLAZA NEW YORK NY 10020
MAXWELL P. CLEMMONS, SR., ET AL.      VINCAS M. VYZAS, ESQ. VYZAS & ASSOCIATES PC 241 KEARNY AVENUE KEARNY NJ 07032
MAXWELL, APRIL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 792 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 818 of 1490
Claim Name                               Address Information
MAXWELL, BRADLEY                         ADDRESS ON FILE
MAXWELL, BRITTNEY                        ADDRESS ON FILE
MAXWELL, IRENE                           ADDRESS ON FILE
MAY AND DAVIES TRUSTEES                  424 MAIN ST STE C BARTON VT 05822-0303
MAY MGMT. SERVICES INC                   5455 A1A SOUT FISHERMAN'S COVE CONDO. ASSOC., INC. ST AUGUSTINE FL 32080
MAY PROPERTY SERVICES LLC                ERIC MAY P.O. BOX 242172 CHARLOTTE NC 28224
MAY, CHARLES                             ADDRESS ON FILE
MAY, LUCY                                ADDRESS ON FILE
MAY-MAC ROOFING AND CONSTRUCTION         JRATT CONTRACTING, INC. 6937 S BELL ST. STE F AMARILLO TX 79109
MAYA LAWN SERVICE                        7002 11TH STREET ROCKFORD IL 61109
MAYBANK, AMINA                           ADDRESS ON FILE
MAYBEE VILLAGE                           MAYBEE VILLAGE - TREASUR 9318 RAISIN ST. BOX 90 MAYBEE MI 48159
MAYBERRY CONSTRUCTION                    2024 E 32RD SUITE 1 JOPLIN MO 64804
MAYBERRY TOWNSHIP                        JEANIE WESNER - TAX COLL 244 WONDERVIEW RD. CATAWISSA PA 17820
MAYBERRY, KENYA                          ADDRESS ON FILE
MAYBROOK VILLAGE                         MAYBROOK VILLAGE-CLERK 111 SCHIPPS LN MAYBROOK NY 12543
MAYDE CREEK MUD L                        MAYDE CREEK MUD - COLLEC 11111 KATY FRWY 725 HOUSTON TX 77079
MAYE, NANCY                              ADDRESS ON FILE
MAYER BROWN                              ATTN: STEVEN M. KAPLAN 1999 K STREET, N.W. WASHINGTON DC 20006
MAYER BROWN LLP                          2027 COLLECTION CENTER DRIVE CHICAGO IL 60693-0020
MAYER DOMESTIC WATER IMPROVEMENT DIST.   PO BOX 416 MAYER AZ 86333
MAYERS, DAVID                            ADDRESS ON FILE
MAYES COUNTY TREASURER                   1 COURT PLACE SUITE 100 PRYOR OK 74361
MAYFAIR AT PARKLAND HOA, INC.            8211 W. BROWARD BLVD, PH-1 PLANTATION FL 33324
MAYFAIR COURT CONDOMINIUM ASSOCIATION    6304 N CICERO AVENUE CHICAGO IL 60646
MAYFAIR HOUSE ASSOCIATION, INC.          3589 S OCEAN BLVD SOUTH PALM BEACH FL 33480
MAYFIELD                                 LUTHER MAYFIELD JR 619 CHERRY STREET CLARKSDALE MS 38914
MAYFIELD AND SONS, INC                   13 S MAIN HUTCHINSON KS 67501
MAYFIELD BORO                            DIANE BACHAK - TAX COLLE 400 DELAWARE ST MAYFIELD PA 18433
MAYFIELD CITY                            CITY OF MAYFIELD - CLERK 211 E BROADWAY MAYFIELD KY 42066
MAYFIELD CS (CMD TNS)                    MAYFIELD CS - TAX COLLEC PO BOX 272 MAYFIELD NY 12117
MAYFIELD TOWN                            MAYFIELD TOWN - TAX COLL PO BOX 308 MAYFIELD NY 12117
MAYFIELD TOWNSHIP                        MAYFIELD TOWNSHIP - TREA 1900 N SAGINAW LAPEER MI 48446
MAYFIELD TOWNSHIP                        TREASURER-MAYFIELD TWP 6251 RAHE RD KINGSLEY MI 49649
MAYFIELD VILLAGE                         MAYFIELD VILLAGE - CLERK 28 N. SCHOOL ST MAYFIELD NY 12117
MAYFIELD, SHUNTE                         ADDRESS ON FILE
MAYFLOWER WATER DEPARTMENT               PO BOX 69 MAYFLOWER AR 72106
MAYLIN ALVAREZ &                         FRANCISCO RUIZ 6740 SW 155TH AVE MIAMI FL 33193
MAYNARD INS AGENCY                       6500 W COLONIAL DRIVE ORLANDO FL 32818
MAYNARD INSURANCE                        PO BOX 7037 PINE BLUFF AR 71611
MAYNARD TOWN                             MAYNARD TOWN - TAX COLLE 195 MAIN STREET MAYNARD MA 01754
MAYNEZ-HELTON, YESENIA                   ADDRESS ON FILE
MAYO INS AGENCY                          238 SOUTH CENTRAL HAMLIN TX 79520
MAYO INSURANCE AGENCY                    1917 LASKIN RD SUITE 101 VIRGINIA BEACH VA 23454
MAYOR & COUNCIL OF FEDERALSBURG          PO BOX 471 FEDERALSBURG MD 21632
MAYOR AND CITY COUNCIL OF CUMBERLAND     57 N LIBERTY STREET CUMBERLAND MD 21502
MAYOS INS SRVCS                          10000 SW 40 ST MIAMI FL 33165
MAYRA E GARCIA & EVER GARCIA             7102 VANPORT AVENUE WHITTIER CA 90606
MAYS, ASHLEY                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 793 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 819 of 1490
Claim Name                             Address Information
MAYVILLE CITY                          MAYVILLE CITY TREASURER PO BOX 273 / 15 S SCHOOL MAYVILLE WI 53050
MAYVILLE TOWN                          MAYVILLE TWN TREASURER W174 WATER RD DORCHESTER WI 54425
MAYVILLE VILLAGE                       MAYVILLE VILLAGE- CLERK PO BOX 188 VILLAGE OFFIC MAYVILLE NY 14757
MAYVILLE VILLAGE                       MAYVILLE VILLAGE - TREAS 6043 FULTON ST MAYVILLE MI 48744
MAYWOOD BORO                           MAYWOOD BORO - TAX COLLE 15 PARK AVENUE MAYWOOD NJ 07607
MAZE GROUP LLC                         420 RALEIGH ST STE E WILMINGTON NC 28412
MAZIAR ZAEEFJOU AND                    NEGIN HOKMABAOI 4708 A INGERSOU ST HOUSTON TX 77027
MAZOMANIE TOWN                         MAZOMANIE TWN TREASURER 711 WEST HUDSON STREET MAZOMANIE WI 53560
MAZOMANIE VILLAGE                      MAZOMANIE VLG TREASURER PO BOX 26 / 133 CRESCENT MAZOMANIE WI 53560
MAZUR AGENCY LLC                       2055 W GRAND RIVER AVE OKEMOS MI 48864
MAZZANTI, DENISE                       ADDRESS ON FILE
MAZZONI RESTORATION LLC                7035 BAYTON PLACE NEW ALBANY OH 43054
MAZZOTTA INSURANCE                     PO BOX 73332 PROVIDENCE RI 02907
MB AGENCY                              606 WALT WHITMAN ROAD MELVILLE NY 11747
MB APPRAISAL SERVICES INC              326 MERRIMACK ST METHUEN MA 01844
MBA APPRAISAL SERVICES INC             PO BOX 960177 RIVERDALE GA 30296
MBA INSURANCE                          2401 CATTLEMEN RD SARASOTA FL 34232
MBA ROOFING                            BRANDON ADAMCIK 722 W CHURCH ST GRAND PRAIRIE TX 75050
MBC INVESTMENTS LLC                    1 CORPORATE DR STE 300 WAUSAU WI 54401
MBD MAINTENANCE LLC                    8305 TOM DRIVE BATON ROUGE LA 70815
MBG, INC.                              1324 NORTH MAIN STREET ADRIAN MI 49221
MBI COMPANY GROUP LLC                  280 STATE ST SUITE 201 NORTH HAVEN CT 06473
MBRM, LLC                              2 OFFICE PARK CIRCLE SUITE 5 BIRMINGHAM AL 35223
MBS INC AND MANAGEMENT BY STRENGTHS    601 N MUR-LEN RD SUITE 16 OLATHE KS 66062
MC COOK COUNTY                         MC COOK COUNTY - TREASUR PO BOX 278 SALEM SD 57058
MC DONOUGH TOWN                        MC DONOUGH TOWN- TAX COL PO BOX 145 MCDONOUGH NY 13801
MC DOORS AND WINDOWS                   510 W 3RD ST BURKBURNETT TX 76354
MC ENTERPRISES OF SOUTH                3389 SHERIDAN ST STE 127 HOLLYWOOD FL 33021
MC GRAW CS (COMBINED TOW               MC GRAW CS - TAX COLLECT PO BOX 676 MCGRAW NY 13101
MC GRAW VILLAGE                        MC GRAW VILLAGE - CLERK PO BOX 676 MCGRAW NY 13101
MC HENRY COUNTY                        MC HENRY COUNTY - TREASU 407 S MAIN ST. STE.202 TOWNER ND 58788
MC INTOSH COUNTY                       MC INTOSH CO-TAX COMMISS 1200 NORTHWAY DARIEN GA 31305
MC KENNA AGENCY                        2151 ASHLEY PHOSPHATE RD N CHARLESTON SC 29406
MC LEOD ZANIOL, VALERIE                ADDRESS ON FILE
MC PHERSON COUNTY                      MCPHERSON COUNTY - TREAS PO BOX 110 LEOLA SD 57456
MC ROOFING & REMODELING                MIGUEL ANGEL CORTEZ 11802 S WILLOW HOUSTON TX 77071
MC ROOFING & SIDING LLC                28 MORTON ST APT 3 NORWALK CT 06854
MC ROOFING LLC                         302 KATIE CIRCLE KENNEDALE TX 76060
MCA INSURANCE SERVICES                 1161 N MACLAY AVE STE C SAN FERNANDO CA 91340
MCABE WEISBERG & CONWAY P.C.           216 HADDON AVE SUITE 201 WESTMONT NJ 08108
MCADAMS REALTY INC                     1040 WHARF INDIGO PL MOUNT PLEASANT SC 29464
MCADOO BORO                            MCADOO BORO - TAX COLLEC 412 E GRANT ST MCADOO PA 18237
MCADOREY, MARIAM                       ADDRESS ON FILE
MCAFEE AGENCY                          PO BOX 625 MERCEDES TX 78570
MCAFEE, THOMAS                         ADDRESS ON FILE
MCALEVY, MERNA                         ADDRESS ON FILE
MCALHANEY CONSTRUCTION INC             EDDIE MCALHANEY 3409 BAMBERG RD ORANGEBURG SC 29115
MCALLEN & GONZALEZ &                   G & E HINOJOSA 2102 W UNIVERSITY DR EDINBURG TX 78539
MCALLEN CITY                           MCALLEN CITY - TAX COLLE P O BOX 220 MCALLEN TX 78505



Epiq Corporate Restructuring, LLC                                                                  Page 794 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 820 of 1490
Claim Name                             Address Information
MCALLEN PUBLIC UTILITIES               PO BOX 280 MCALLEN TX 78505-0280
MCALLEN VALUATION                      SERVICES INC 618 W BEECH AVE MCALLEN TX 78501
MCALLEN VALUATION SERVICES             618 W BEECH AVE MCALLEN TX 78501
MCANARNEY, LARRY                       ADDRESS ON FILE
MCATEE, ROBERT                         ADDRESS ON FILE
MCB -MICHAELSON CONNOR & BOUL          5312 BOLSA AVE HUNTINGTON BEACH CA 92649
MCB INS AND MULTISERVICE               11850 BISSONNETT H HOUSTON TX 77099
MCBAIN CITY                            MCBAIN CITY - TREASURER PO BOX 22 MCBAIN MI 49657
MCBMB INC                              PO BOX 687 NEW SMYRNA BEACH FL 32170
MCBRAYER MCGINNIS LESLIE &             KIRKLAND PO BOX 1100 FRANKFORT KY 40602-1100
MCBRAYER, CHRISTOPHER                  ADDRESS ON FILE
MCBRAYER, MCGINNIS, LESLIE &           KIRKLAND - FRANKFORT OFFICE 305 ANN STREET WHITAKER BANK BUILDING SUITE 300
                                       FRANKFORT KY 40601
MCBRIDE CONSTRUCTION RESOURCES, INC.   224 NICKERSON STREET SEATTLE WA 98109
MCBRIDE ENTERPRISES OF UTAH INC        206 W MAIN STREET VERNAL UT 84078
MCBRIDE, ERIN                          ADDRESS ON FILE
MCBRIDES VILLAGE                       MCBRIDES VILLAGE - TREAS PO BOX 105 MC BRIDE MI 48852
MCBRIDGE & ASSOCIATES                  143 W BROADWAY ST FORT MEADE FL 33841
MCCABE WEISBERG & CONWAY               123 S BROAD ST SUITE 1400 PHILADELPHIA PA 19109
MCCABE WEISBERG & CONWAY PC            123 SOUTH BROAD STREET SUITE 1400 PHILADELPHIA PA 19109
MCCABE WEISBURG & CONWAY               123 S BROAD ST SUITE 1400 PHILADELPHIA PA 19109
MCCABE, COLLEEN                        ADDRESS ON FILE
MCCABE, WEISBERG & CONWAY P.C.         312 MARSHALL AVENUE SUITE 800 LAUREL MD 20707
MCCAFFREY, SHAWN                       ADDRESS ON FILE
MCCAIN, SANDI                          ADDRESS ON FILE
MCCALL HIBLER & ALLEN IN               4006 N LAMAR BLVD AUSTIN TX 78756
MCCALL PROPERTIES                      KELLY MCCALL KELLY MCCALL 967 KING ROAD HARBORCREEK PA 16421
MCCALL TREE SERVICE                    JERRY MCCALL JERRY MCCALL 104 OLD DUNHAM BRIDGE RD GREENVILLE SC 29611
MCCALL, HAYDEN                         ADDRESS ON FILE
MCCALL, JULIE                          ADDRESS ON FILE
MCCALL, TIFFANIE                       ADDRESS ON FILE
MCCALLA RAYMER LEIBERT PIERCE LLC      1544 OLD ALABAMA RD ROSWELL GA 30076
MCCALLA RAYMER LLC                     ATTN: KRISTINA HECHT 1544 OLD ALABAMA ROAD ROSWELL GA 30076
MCCALLA RAYMER, L.L.C.                 225 E. ROBINSON ST., SUITE 155 ORLANDO FL 32801-4326
MCCANDLESS TOWNSHIP                    TOWN OF MCCANDLESS - COL 9955 GRUBBS RD WEXFORD PA 15090
MCCANN, PATRICIA                       ADDRESS ON FILE
MCCARDEL REST & ALEX BER               JEFFREY & JENNIFER BERMA 4100 HUNSAKER ST SUITE D EAST LANSING MI 48823
MCCARRON INS GROUP INC                 25620 CANAL ROAD ORANGE BEACH AL 36561
MCCARTER & ENGLISH, LLP                FOUR GATEWAY CENTER 100 MULBERRY STREET NEWARK NJ 07102
MCCARTHY & HOLTHUS                     ATTN: MCCARTHY HOLTHUS 1770 FOURTH AVENUE SAN DIEGO CA 92101
MCCARTHY & HOLTHUS LLP                 1770 4TH AVE SAN DIEGO CA 92101
MCCARTHY & HOLTHUS LLP                 411 IVY STREET SAN DIEGO CA 92101-2607
MCCARTHY & HOLTHUS LLP                 ATTN; GENERAL ACCOUNTING 2763 CAMINO DEL RIO S SAN DIEGO CA 92108-3708
MCCARTHY & HOLTHUS, LLP                AUDREY MANEY 411 IVY STREET SAN DIEGO CA 92101-2607
MCCARTHY & SMITH APPRAISAL             SERVICES INC 103 RAVEN HOLLOW DRIVE NORTH WALES PA 19454
MCCARTHY HOLTHUS ACKERMAN              1255 WEST 15TH STREET STE 1060 PLANO TX 75075
MCCARTHY, BROGHAN                      ADDRESS ON FILE
MCCARTHY, HEIDI                        ADDRESS ON FILE
MCCARTHY, HOLTHUS & ACKERMAN, LLP      1255 WEST 15TH ST STE 1060 PLANO TX 75075



Epiq Corporate Restructuring, LLC                                                                 Page 795 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 821 of 1490
Claim Name                              Address Information
MCCASLAN NICHOLSON, SANQUINETTA        ADDRESS ON FILE
MCCAULEY, JOHN                         ADDRESS ON FILE
MCCAYSVILLE CITY                       MCCAYSVILLE CITY-TAX COL PO BOX 6 MCCAYSVILLE GA 30555
MCCHESNEY, KRISTA                      ADDRESS ON FILE
MCCHESSNEY REAL ESTATE & APPRAISAL     SERVICES INC 4210 WILLAPA WAY FORT WAYNE IN 46845
MCCLAIN COUNTY CLERK                   PO BOX 629 PURCELL OK 73080
MCCLAIN COUNTY TREASURER               121 N 2ND AVE #318 PURCELL OK 73080
MCCLAIN MATTHEWS INS AGY               6329 HOLLISTER DRIVE INDIANAPOLIS IN 46224
MCCLAIN, THOMAS                        ADDRESS ON FILE
MCCLAINS ELECTRIC                      HERMAN L. MCCLAIN JR 4912 TULIP ST NEW ORLEANS LA 70126
MCCLAINS PEST CONTROL, INC.            BOBBY RAY MCCLAIN 1830 W. ELK AVE. ELIZABETHTON TN 37643
MCCLELLAN APPRAISALS                   PO BOX 477 BLOUNTSTOWN FL 32424
MCCLELLAN, JESS                        ADDRESS ON FILE
MCCLELLAND & HINE INC                  PO BOX 700930 SAN ANTONIO TX 78270
MCCLENDON, MICHAEL                     ADDRESS ON FILE
MCCLENDON, RACHEL                      ADDRESS ON FILE
MCCLERNON, MICHAEL                     ADDRESS ON FILE
MCCLINTON CHRISTOPHER                  255 PROSPECT ST EAST ORANGE NJ 07017
MCCLOUD COMMUNITY SERVICES DISTRICT    PO BOX 640 220 W MINNESOTA MCCLOUD CA 96057
MCCLURE & ASSOCIATES INS               2067 BULRINGTON AVE LISLE IL 60532
MCCLURE BORO                           MCCLURE BORO - TAX COLLE 3 SNOOK ALLEY MCCLURE PA 17841
MCCLURE, DONNA                         ADDRESS ON FILE
MCCOLLAM, BENJAMIN                     ADDRESS ON FILE
MCCOMBIE, YULIYA                       ADDRESS ON FILE
MCCONE COUNTY                          MCCONE COUNTY - TREASURE PO BOX 180 CIRCLE MT 59215
MCCONNELLSBURG BORO                    JOANN D CHILCOTE-TAX COL 609 LINCOLN WAY EAST MCCONNELLSBURG PA 17233
MCCOOL, KIM                            ADDRESS ON FILE
MCCORD CONTRACTING                     CARL MCCORD 221 CANDY COVE MARION AR 72364
MCCORKLE COMMERCIAL                    909 NE LOOP 410 STE 700 SAN ANTONIO TX 78209
MCCORKLE INSURANCE AGY                 14020 HIGHWAY 3, 110 WEBSTER TX 77598
MCCORMICK COMPANY                      PO BOX 1414 STEPHENS CITY VA 22655
MCCORMICK COUNTY                       TREASURER 133 S MINE ST RM 104 MCCORMICK SC 29835
MCCORMICK INSURANCE AGY                PO BOX 2487 VICTORIA TX 77902
MCCORMICK RANCH POA.,INC.              9248 N 94TH ST SCOTTSDALE AZ 85258
MCCORMICK REAL ESTATE SERVICES         OF TENNESSEE 762 BLOOMINGTON DR BRIGHTON TN 38011
MCCOY ROOFING, SIDING & CONTRACTING LLC ADAM MCCOY 14503 GROVER ST. SUITE 102 OMAHA NE 68144
MCCOY SERVICES LLC                     17021 STEPHENS EASTPOINTE MI 48021
MCCOY, CHRISTOPHER                     ADDRESS ON FILE
MCCOY, FARRAH                          ADDRESS ON FILE
MCCOY, MONIQUE                         ADDRESS ON FILE
MCCOY, TRAVIS                          ADDRESS ON FILE
MCCRACKEN COUNTY                       MCCRACKEN COUNTY - SHERI 301 SOUTH 6TH STREET PADUCAH KY 42003
MCCRAY, HEATHER                        ADDRESS ON FILE
MCCRAY, RONNIE                         ADDRESS ON FILE
MCCREARY COUNTY                        MCCREARY COUNTY - SHERIFF PO BOX 627 WHITLEY CITY KY 42653
MCCREARY COUNTY CLERK                  P.O. BOX 699 WHITLEY CITY KY 42653
MCCREARY LAW FIRM                      703 NORTH MALLARD STE 104A PALESTINE TX 75801
MCCREARY VESELKA BRAGG &               ALLEN PC 4001 TECHNOLOGY CENTER 402 LONGVIEW TX 75605
MCCREARY VESELKA BRAGG & ALLEN         PC PO BOX 669 ATHENS TX 75751



Epiq Corporate Restructuring, LLC                                                                   Page 796 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 822 of 1490
Claim Name                               Address Information
MCCREARY VESELKA BRAGG & ALLEN PC        904 S MAIN ST GEORGETOWN TX 78626
MCCREARY VESELKA BRAGG & ALLEN PC        PO BOX 1290 SAN MARCOS TX 78666-1290
MCCREARY VESELKA BRAGG & ALLEN PC        BL PO BOX 26990 AUSTIN TX 78755-0990
MCCREARY, VESELKA, BRAGG AND ALLEN, PC   700 JEFFREY WAY, SUITE 100 ROUND ROCK TX 78665-2425
MCCREE, BREANNE                          ADDRESS ON FILE
MCCROREY, DAMETRA                        ADDRESS ON FILE
MCCRORIE CARPET ONE                      547 N OAKRIDGE DR PORT ANGELES WA 98362
MCCRORY, LAURA                           ADDRESS ON FILE
MCCULLAR ELECTRIC                        HEATH MCCULLAR 3221 BENT TREE DR. ALMA AR 72921
MCCULLOCH COUNTY                         MCCULLOCH COUNTY - COLLE 306 W. LOCKHART BRADY TX 76825
MCCULLOCH, GEOFFREY                      ADDRESS ON FILE
MCCULLOUGH INSURANCE AGY                 PO BOX 1000 FLAGSTAFF AZ 86002
MCCULLOUGH, MICHAEL                      ADDRESS ON FILE
MCCULLOUGH, STAFFORD                     ADDRESS ON FILE
MCCULLOUGH, TORI                         ADDRESS ON FILE
MCCULLUM, DONALD                         ADDRESS ON FILE
MCCUMBER, SONYA                          ADDRESS ON FILE
MCCURDY & CANDLER                        250 E PONCE DE LEON AVE, SUITE 400 DECATUR GA 30030
MCCURDY APPRAISAL                        SERVICES LLC PO BOX 833 JENKS OK 74037
MCCURDY, SARAH                           ADDRESS ON FILE
MCCURTAIN COUNTY CLERK                   108 NORTH CENTRAL IDABEL OK 74745
MCCURTAIN COUNTY RURAL WATER             PO BOX 70 HAWORTH OK 74740
MCCURTAIN COUNTY TREASURER               108 N CENTRAL AVE IDABEL OK 74745
MCCUTCHEN INS                            10 S MORGAN AVE 1 ANDREWS SC 29510
MCDADE, CHARLES                          ADDRESS ON FILE
MCDADE, WILLIAM                          ADDRESS ON FILE
MCDANIEL SURVEYING, LLC                  BRADLEY WAYNE MCDANIEL 58 CR 766 WYNNE AR 72396
MCDANIEL, JONATHAN                       ADDRESS ON FILE
MCDANIELS, KLERESIA                      ADDRESS ON FILE
MCDANIELS, VENESSA                       ADDRESS ON FILE
MCDERMAND, SAVANNAH                      ADDRESS ON FILE
MCDERMETT INS                            10374 JENNIFER CIR FORNEY TX 75126
MCDERMOTT, MARY                          ADDRESS ON FILE
MCDONALD BORO                            MCDONALD BORO - TAX COLL 121 SIXTH ST MCDONALD PA 15057
MCDONALD COUNTY                          MCDONALD COUNTY - COLLEC 602 MAIN PINEVILLE MO 64856
MCDONALD ROOFING, LLC                    MARK J MCDONALD 9309 EMMETT RD. GLEN ALLEN VA 23060
MCDONALD, AMOS                           ADDRESS ON FILE
MCDONALD, BRITTANY                       ADDRESS ON FILE
MCDONALD, CHRISTOPHER                    ADDRESS ON FILE
MCDONALD, FRED                           ADDRESS ON FILE
MCDONOUGH COUNTY                         MCDONOUGH COUNTY - TREAS 1 COURTHOUSE SQUARE MACOMB IL 61455
MCDOUGLE, MICHELE                        ADDRESS ON FILE
MCDOWALL AND KEENEY AGCY                 865 HOWE AVENUE SACRAMENTO CA 95825
MCDOWELL COUNTY SHERIFF                  MCDOWELL COUNTY - SHERIF 90 WYOMING ST - SUITE 11 WELCH WV 24801
MCDOWELL COUNTY TAX OFFICE               60 E COURT ST MARION NC 28752
MCDOWELL MOUNTAIN RANCH COMMUNITY        C/O AAM LLC 1600 W. BROADWAY RD., SUITE 200 TEMPE AZ 85282
ASSOC.
MCDOWELL, DORIS                          ADDRESS ON FILE
MCDOWELL, RACHEL                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 797 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 823 of 1490
Claim Name                            Address Information
MCDOWELL, STEPHANIE                   ADDRESS ON FILE
MCDUFFIE COUNTY                       MCDUFFIE CO-TAX COMMISSI PO BOX 955 THOMSON GA 30824
MCDUFFIE COUNTY TAX COMMISSIONER      210 RAILROAD STREET THOMSON GA 30824
MCEWEN CITY                           MCEWEN CITY-TAX COLLECTO 9586 HWY 70 EAST MCEWEN TN 37101
MCFADDEN LYON & ROUSE LLC             718 DOWNTOWNER BLVD MOBILE AL 36609-5499
MCFADDEN, SHAMEKA                     ADDRESS ON FILE
MCFADDEN, SIERRA                      ADDRESS ON FILE
MCFALL, MARGARET                      ADDRESS ON FILE
MCFALLS, FRED                         ADDRESS ON FILE
MCFARLAND VILLAGE                     MCFARLAND VLG TREASURER PO BOX 110 MCFARLAND WI 53558
MCFARLAND, CODY                       ADDRESS ON FILE
MCFARLAND, RANDY                      ADDRESS ON FILE
MCFARLANE, KARL                       ADDRESS ON FILE
MCFERRIN INS                          P O BOX 785 PORT NECHES TX 77651
MCGARITY INSURANCE                    60 JONESBORO STREET MCDONOUGH GA 30253
MCGAUGH, ROGER                        ADDRESS ON FILE
MCGEE & THIELEN INS BKGR              3840 ROSIN CT 245 SACRAMENTO CA 65834
MCGEE ROOFING LLC                     1961 NAVAJO RD CLAY CENTER KS 67432
MCGEE, CHRISTIAN                      ADDRESS ON FILE
MCGEE, LAKECIA                        ADDRESS ON FILE
MCGEE, LAYCEE                         ADDRESS ON FILE
MCGEE, SKYLAR                         ADDRESS ON FILE
MCGEE, STEPHANIE                      ADDRESS ON FILE
MCGEE, TINA                           ADDRESS ON FILE
MCGEEN INSURANCE AGENCY               136 W. BELMONT DR SUITE 11-203 CALHOUN GA 30701
MCGILBRA, ALISHA                      ADDRESS ON FILE
MCGILL REAL ESTATE                    6064 RIDGE AVENUE PHILADELPHIA PA 19128
MCGILL, RENEISHA                      ADDRESS ON FILE
MCGILL, SHERIDA                       ADDRESS ON FILE
MCGILL-RUTH CONSOLIDATED              SEWER & WATER GID PO BOX 1376 MCGILL NV 89318
MCGILLIVRAY, MARANDA                  ADDRESS ON FILE
MCGINN, MICHAEL                       ADDRESS ON FILE
MCGINNIS BUILDERS                     NEIL T MC GUINNIS NEIL T MC GUINNIS 354 RITNER STREET PHILADELPHIA PA 19148
MCGINNIS, GARY                        ADDRESS ON FILE
MCGINTY GORDON AND ASSOC              225 MARINA DR ST SIMONS ISLAND GA 31522
MCGLINCHEY STAFFORD                   601 POYDRAS STREET, STE 1200 NEW ORLEANS LA 70130
MCGLINCHEY STAFFORD PLLC              DEPT 5200 PO BOX 2153 BIRMINGHAM AL 35287-5200
MCGLYNN, KANDACE                      ADDRESS ON FILE
MCGLYNN, MARIANNA                     ADDRESS ON FILE
MCGORY, RENE                          ADDRESS ON FILE
MCGOUGAN LAW FIRM LLP                 130 JEFFERSON STREET WHITEVILLE NC 28472
MCGOVERN LEGAL SERVICES, LLC          850 CAROLIER LANE NORTH BRUNSWICK NJ 08902
MCGOWAN INS GROUP                     355 INDIANA AVE 200 INDIANAPOLIS IN 46204
MCGOWAN, LAQUITA                      ADDRESS ON FILE
MCGOWAN, SYLEANA                      ADDRESS ON FILE
MCGRAIL & ASSOCIATES, LLC             1714 LINCOLN WAY WHITE OAK PA 15131
MCGRATH MANAGEMENT SERVICES, INC.     444D OLD POST ROAD BEDFORD NY 10506
MCGRATH RESTORATION                   CORPORATION INC 21421 HILLTOP UNIT 19 SOUTHFIELD MI 48033
MCGRAW INSURANCE                      3601 HAVEN AVE MENLO PARK CA 94025



Epiq Corporate Restructuring, LLC                                                                 Page 798 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 824 of 1490
Claim Name                            Address Information
MCGRAW INSURANCE SERVICE              P O BOX 40 ANAHEIM CA 92815
MCGRAW INSURANCE SERVICES             401 S. EUCLID ST ANAHEIM CA 92802
MCGRAW REALTORS                       MCGRAW DAVISSON STEWART LLC 4105 S. ROCKFORD AVE TULSA OK 74105
MCGRAW, DARIUS                        ADDRESS ON FILE
MCGREGOR INS GROUP                    2708 N 4TH ST F1 FLAGSTAFF AZ 86004
MCGREGOR, RIKKI                       ADDRESS ON FILE
MCGREW, BRENDEN                       ADDRESS ON FILE
MCGREW, DONNETTA                      ADDRESS ON FILE
MCGRIFF INS                           414 GALLIMORE DAIRY RD F GREENSBORO NC 27409
MCGRIFF INS                           1359 21ST AVE N 105 MYRTLE BEACH SC 29577
MCGRIFF INS                           150 2ND AVE N ST PETERSBURG FL 33701
MCGRIFF, KELSEY                       ADDRESS ON FILE
MCGRIFF, PHILLIP                      ADDRESS ON FILE
MCGRIFF, SACORIA                      ADDRESS ON FILE
MCGRUDER, LATOREY                     ADDRESS ON FILE
MCGUFFEY AREA SCHOOL DIS              MCGUFFEY AREA SD - COLLE 244 MCDONALD RD WEST ALEXANDER PA 15376
MCGUFFEY CONSTRUCTION                 DAVID L MCGUFFEY 106 ZURITA TRAIL MARBLE FALLS TX 78654
MCGUFFEY SCHOOL DISTRICT              MCGUFFEY SD - TAX COLLEC 65 VERNER LANE WASHINGTON PA 15301
MCGUFFEY SCHOOL DISTRICT              MCGUFFEY SD - TAX COLLEC 322 EAST BUFFALO CHURCH WASHINGTON PA 15301
MCGUFFEY SCHOOL DISTRICT              MICHELLE MARKLEY - TAX C 250 WAYNE STREET CLAYSVILLE PA 15323
MCGUFFEY SCHOOL DISTRICT              MARISSA KING - TAX COLLE 473 SPARTA RD PROSPERITY PA 15329
MCGUFFEY SCHOOL DISTRICT              MCGUFFEY SD - TAX COLLEC 244 MCDONALD RD WEST ALEXANDER PA 15376
MCGUFFEY SCHOOL DISTRICT              TAMERA MARTIN - TAX COLL 757 RT 40W WEST ALEXANDER PA 15376
MCGUFFEY SD/ BLAINE TOWN              KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
MCGUIRE CONSTRUCTION                  PAT MCQUIRE 2304 BRIARMOOR DRIVE MONROE LA 71201
MCGUIREWOODS LLP                      201 NORTH TRYON ST STE 3000 CHARLOTTE NC 28202
MCHALE ROOFING INC                    2508 N. GRIFFIN DR LEESBURG FL 34748
MCHALE, CHELSEY                       ADDRESS ON FILE
MCHENRY COUNTY                        MCHENRY COUNTY TREASURER 2200 N SEMINARY AVE WOODSTOCK IL 60098
MCHENRY COUNTY CLERKS OFFICE          2200 N SEMINARY AVE WOODSTOCK IL 60098
MCHENRY COUNTY COLLECTOR              2100 N SEMINARY AVE WOODSTOCK IL 60098
MCHENRY TOWNSHIP                      TAX COLLECTION 48 WEST 3RD ST. WILLIAMSPORT PA 17701
MCHUGH MOBILE HOME PARK               3000 VILLARD 60 HELENA MT 59601
MCI COMMUNICATIONS SERVICES, INC.     ATTN: GENERAL COUNSEL 85 BORAD STREET NEW YORK NY 10004
MCIC                                  1225 FREEPORT PKWY COPPELL TX 75019
MCILWAIN WELLS & NELSON               2807 MARKET ST PASCAGOULA MS 39568
MCINERNEY, ANN                        ADDRESS ON FILE
MCINNIS TYNER, INC                    7814 OFFICE PARK BLVD BATON ROUGE LA 70809
MCINTOSH BUILDERS INC                 1820EMPIRE INDSTRL CT A SANTA ROSA CA 95403
MCINTOSH COUNTY                       MCINTOSH COUNTY - TREASU PO BOX 69 ASHLEY ND 58413
MCINTOSH COUNTY CLERK                 110 FIRST ST EUFAULA OK 74432
MCINTOSH COUNTY TREASURER             PO BOX 547 EUFAULA OK 74432
MCINTOSH, ANDREA                      ADDRESS ON FILE
MCINTOSH, ILLISE                      ADDRESS ON FILE
MCINTOSH, LATOYA                      ADDRESS ON FILE
MCINTYRE AGENCY                       2126 6TH AVE SE 201 DECATUR AL 35601
MCINTYRE TOWNSHIP                     MCINTYRE TWP - TAX COLLE 57 RED RUN ST - PO BOX 2 RALSTON PA 17763
MCINTYRE, DUANE                       ADDRESS ON FILE
MCINTYRE, SASHA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 799 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 825 of 1490
Claim Name                             Address Information
MCKAY INVESTMENT REALTY, INC.          1000 JORIE BLVD. 326 OAK BROOK IL 60523
MCKAY LAW FIRM PA                      1904 MANATEE AVENUE WEST SUITE 300 BRADENTON FL 34205
MCKAY ROWEN & ASSOCIATES               25 5TH ST N SUITE 204 GREAT FALLS MT 59401
MCKEAN COUNTY TAX CLAIM BUREAU         500 W MAIN ST SMETHPORT PA 16749-1144
MCKEAN TOWNSHIP                        KAREN HAMME - TAX COLLEC 9231 EDINBORO ROAD MCKEAN PA 16426
MCKEE, JOSEPH                          ADDRESS ON FILE
MCKEE-SEXTON, ARIENNE                  ADDRESS ON FILE
MCKEES ROCKS BORO                      MCKEES ROCKS BORO - COLL 102 RAHWAY ROAD MCMURRAY PA 15317
MCKEESPORT CITY                        MCKEESPORT CITY - TREASURER 500 FIFTH AVE MCKEESPORT PA 15132
MCKEESPORT S.D./DRAVOSBU               CHARLES GROSS - TAX COLL 226 MAPLE STREET DRAVOSBURG PA 15034
MCKEESPORT S.D./MCKEESPO               MCKEESPORT AREA SD - COL 3590 ONEIL BLVD -TAX OF MCKEESPORT PA 15132
MCKEESPORT S.D./SOUTH VE               MCKEESPORT AREA SD - COL POB 66 COULTER PA 15028
MCKEESPORT S.D./VERSAILL               MCKEESPORT SD - TAX COLL 4420 THIRD ST MCKEESPORT PA 15132
MCKEESPORT S.D./WHITE OA               MCKEESPORT AREA SD - COL 2280 LINCOLN WAY WHITE OAK PA 15131
MCKEEVER, CHRISTINE                    ADDRESS ON FILE
MCKELVEY, HOWARD                       ADDRESS ON FILE
MCKENNA BUILDERS, INC.                 177 NIAGARA STREET CANANDAIGUA NY 14424
MCKENNA INSURANCE AGENCY               1032 SAVANNAH HWY CHARLESTON SC 29407
MCKENNA PACIFIC APPRAISALS             5019 MIDAS AVE ROCKLIN CA 95677
MCKENNA, CHRISTINA                     ADDRESS ON FILE
MCKENNA, JOHNNY                        ADDRESS ON FILE
MCKENNA, KAREN                         ADDRESS ON FILE
MCKENNEY TOWN                          MCKENNEY TOWN - TREASURE 20707 FIRST ST MCKENNEY VA 23872
MCKENZIE AND SHELL INS                 4444 CORONA 103 CORPUS CHRISTI TX 78411
MCKENZIE CITY/CARROLL                  MCKENZIE CITY-TAX COLLEC 2470 CEDAR ST MCKENZIE TN 38201
MCKENZIE COUNTY                        MCKENZIE COUNTY - TREASU 201 5TH ST NW, SUITE 504 WATFORD CITY ND 58854
MCKENZIE TAYLOR CONST                  5729 MAIN ST PMB 242 SPRINGFIELD OR 97478
MCKENZIE/TAYLOR CONSTRUCTION           XXL., INC. 3771 OLYMPIC STREET SPRINGFIELD OR 97478
MCKEOWN, JENNIFER                      ADDRESS ON FILE
MCKESSPORT CITY                        500 FIFTH AVENUE MCKESSPORT PA 15132
MCKEY & POAGUE                         1348 E 55TH ST CHICAGO IL 60615
MCKIERNAN, LORRY                       ADDRESS ON FILE
MCKILLOP LAW FIRM PL                   2350 FRUITVILLE RD 1ST FL SARASOTA FL 34237
MCKINLEY COUNTY                        MCKINLEY COUNTY-TREASURE 207 WEST HILLSUITE 101 GALLUP NM 87301
MCKINLEY COUNTY TREASURER              207 W HILL, STE 101 GALLUP NM 87301
MCKINLEY TOWN                          MCKINLEY TWN TREASURER 2493 30TH ST CUMBERLAND WI 54829
MCKINLEY TOWNSHIP                      MCKINLEY TOWNSHIP - TREA 5255 BALL ROAD LEVERING MI 49755
MCKINLEY, MARILYN                      ADDRESS ON FILE
MCKINNEY APPRAISAL LLC                 PO BOX 83 EDWARDSVILLE IL 62025
MCKINNEY INSURANCE                     2242 W BAY AREA BLVD FRIENDWOOD TX 77546
MCKINNEY ROOFING                       RANDY DEAN MCKINNEY 1124 VIRGINA RD MARION NC 28752
MCKINNEY ROOFING & CONST               102-580 5100 ELDORADO PKWY MCKINNEY TX 75070
MCKINNEY ROOFING AND                   C & J SCHUSTER 5100 ELDORADO PKWY 102 MCKINNEY TX 75070
MCKINNON & HAMILTON PLLC               3055 CARDINAL DRIVE SUITE 302 VERO BEACH FL 32963
MCKINNON, ALEXIS                       ADDRESS ON FILE
MCKINZEY, JIMMIE                       ADDRESS ON FILE
MCKINZIE, ZACHARY                      ADDRESS ON FILE
MCKNIGHT CONSTRUCTION &                CHARLES & PAMELA FORBES 5 HIGHVIEW COURT BELLEVILLE IL 62223
MCKNIGHT, CAROLYN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 800 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 826 of 1490
Claim Name                              Address Information
MCKNIGHT, JOHN                          ADDRESS ON FILE
MCKOWN APPRAISAL SERVICES               3327 SUNSET DRIVE FALLBROOK CA 92028
MCLAGAN PARTNERS M0C15                  PO BOX 100137 PASADENA CA 91189-0137
MCLAUGHLIN ASSOCS                       P O BOX 490 SOUTHINGTON CT 06489
MCLAUGHLIN, DESIREE                     ADDRESS ON FILE
MCLEAN COUNTY                           MCLEAN COUNTY - SHERIFF PO BOX 292 CALHOUN KY 42327
MCLEAN COUNTY                           MCLEAN COUNTY - TREASURE PO BOX 1108 WASHBURN ND 58577
MCLEAN COUNTY                           MCLEAN COUNTY - TREASURER PO BOX 2400 BLOOMINGTON IL 61702
MCLEAN COUNTY MUTUAL INS                1702 W COLLEGE AVENUE SUITE F NORMAL IL 61761
MCLEAN COUNTY TREASURER                 115 E. WASHINGTON ST. SUITE M101 BLOOMINGTON IL 61701
MCLEAN INS AGENCY INC                   46179 WESTLAKE DR STE300 POTOMAC FALLS VA 20165
MCLEAN MCHENRY MUT INSCO                122 MAIN ST TURTLE LAKE ND 58575
MCLEAN, JOE                             ADDRESS ON FILE
MCLEAN, TONIKA                          ADDRESS ON FILE
MCLEMORE INSURANCE AGY                  PO BOX 700420 TULSA OK 74170
MCLEMORE, JENNIFER                      ADDRESS ON FILE
MCLEMORESVILLE CITY                     MCLEMORESVILLE-TAX COLLE PO BOX 38 MCLEMORESVILLE TN 38235
MCLENNAN COUNTY                         MCLENNAN COUNTY - COLLEC 215 N 5TH ST STE118 WACO TX 76701
MCLENNAN COUNTY CLERK                   215 N 5TH STREET ROOM 223 (A & B) WACO TX 76701
MCLENNAN COUNTY CLERK                   P.O. BOX 1727 WACO TX 76703
MCLENNAN COUNTY DISTRICT CLERK          501 WASHINGTON AVE SUITE 300 ANNEX WACO TX 76701
MCLENNAN COUNTY TAX OFFICE              215 N 5TH ST WACO TX 76701
MCLENNAN, ALICIA                        ADDRESS ON FILE
MCLEOD APPRAISAL SERVICE                7370 HODGSON MEMORIAL DR SAVANNAH GA 31406
MCLEOD COUNTY TREASURER                 2391 HENNEPIN AVE N GLENCOE MN 55336
MCLOUGHLIN, DEBBIE                      ADDRESS ON FILE
MCM APPRAISALS                          4141E WESTCOTT AVE VISALIA CA 93292
MCM HOME IMPROVEMENT INC                MICHAEL C. MILLER 2201 YELLOWSTONE BILLINGS MT 59102
MCM SERVICES                            CRAIG MCPHEETERS 11125 ORRICK ROAD EXCELSIOR SPRINGS MO 64024
MCMAHAN, WINTER                         ADDRESS ON FILE
MCMAHON AGENCY INC                      PO BOX 239 OCEAN CITY NJ 08226
MCMAHON BALDWIN &                       ASSOCIATES 55 W 22ND ST STE 150 LOMBARD IL 60148
MCMAHON SERVICES & CONSTRUCTION CORP.   44 W. BELVIDERE RD HAINESVILLE IL 60030
MCMANAMY MCLEOD HELLER, LLC             3520 PIEDMONT ROAD SUITE 110 ATLANTA GA 30305
MCMANN PRICE AGENCY                     PO BOX 2065 GREENPORT NY 11944
MCMANN SMOOT RIDDLE AGNY                1553 COMMERCE RD SPRINGFIELD OH 45504
MCMANUS, BARBARA                        ADDRESS ON FILE
MCMANUS, NATOSHA                        ADDRESS ON FILE
MCMARTIN, AFTAN                         ADDRESS ON FILE
MCMASTER, JESSICA                       ADDRESS ON FILE
MCMILLAN TOWNSHIP                       MCMILLAN TOWNSHIP - TREA PO BOX 442 NEWBERRY MI 49868
MCMILLAN, CHIMERE                       ADDRESS ON FILE
MCMILLAN-PARENTO, JENNIFER              ADDRESS ON FILE
MCMILLAN-WARNER MUTUAL                  INSURANCE COMPANY P. O. BOX 429 MARSHFIELD WI 54449
MCMILLIAN WARNER MTL INS                2510 N CENTRAL AVE MARSHFIELD WI 54449
MCMILLON, LISA                          ADDRESS ON FILE
MCMINN COUNTY TRUSTEE                   6 EAST MADISON AVE ATHENS TN 37303
MCMINNVILLE CITY                        MCMINNVILLE CITY-TAX COL PO BOX 7088 MCMINNVILLE TN 37111
MCMULLAN, CAMERON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 801 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 827 of 1490
Claim Name                             Address Information
MCMULLEN & DRURY PA                    1504 E JOPPA RD TOWSON MD 21286
MCMUNN, JASON                          ADDRESS ON FILE
MCNABB INS SERVICES                    1800 AVE OF THE STARS LOS ANGELES CA 90067
MCNABB ROOFING COMPANY, INC.           DAVID B. MCNABB 2611 KILGORE STREET HAYMARKET VA 20169
MCNACK, LADERICA                       ADDRESS ON FILE
MCNAIRY COUNTY CHANCERY COURT          170 W COURT AVE RM 205 SELMER TN 38375
MCNAIRY COUNTY TRUSTEE                 170 W COURT AVE - ROOM 1 SELMER TN 38375
MCNAMEE, LYNN                          ADDRESS ON FILE
MCNARY, JAZZMINE                       ADDRESS ON FILE
MCNAUGHTON INS AGCY INC                1357 N GREAT NECK RD 104 VIRGINIA BEACH VA 23454
MCNEAL, LAREKA                         ADDRESS ON FILE
MCNEARNEY & ASSOCIATES, LLC            6800 COLLEGE BLVD #400 OVERLAND PARK KS 66211
MCNEILEPAPPAS PC                       4601 COLLEGE BLVD LEAWOOD KS 66211
MCNEILL, MARTHA                        ADDRESS ON FILE
MCNEILL, RICHARD                       ADDRESS ON FILE
MCNELL-NADJAFI, KELLI                  ADDRESS ON FILE
MCNELLIS AND COMPANY INC               9401 S PULASKI EVERGREEN PARK IL 60805
MCNISH BLDG & DEVELOP                  61 GRANITE AV DORCHESTER MA 02124
MCNULTY ROOFING COMPANY, INC.          SCOTT MCNULTY 5551 WILSON MILLS HIGHLAND HEIGHTS OH 44143
MCNULTY, JILL                          ADDRESS ON FILE
MCNUTT, MOLLY                          ADDRESS ON FILE
MCP BUILDERS LLC                       1402 GRIST MILL DR PHENIX CITY AL 36867
MCP INSURANCE SERVICES                 19 W. TARPON AVENUE TARPON SPRINGS FL 34689
MCPHERSON COUNTY                       MCPHERSON COUNTY - TREAS 117 N MAPLE ST MCPHERSON KS 67460
MCPHERSON MINN LAKE MTL                P O BOX 69 ST CLAIR MN 56080
MCPHERSON, KATHLEEN                    ADDRESS ON FILE
MCPHERSON-SHAW, INC.                   147 MAPLE ROW BLVD., SUITE 300 HENDERSONVILLE TN 37075
MCPHILLIPS ADJUSTING CO                ANATOLY & RITA MAGIDIN 445 COWESETT RD WARWICK RI 02886
MCPRIDE ROOFING                        ROBERT MCMURTRY 22428 E. 71ST ST. S. BROKEN ARROW OK 74014
MCQUAIDE, JAMES                        ADDRESS ON FILE
MCRAE HELENA CITY                      MCRAE CITY-TAX COLLECTOR PO BOX 55157 MCRAE-HELENA GA 31055
MCRAE SULLIVAN & DOROTHY SULLIVAN      PO BOX 442 COVINGTON TX 76636
MCSHANE COMMUNICATIONS INC             4304 W EL PRADO BLVD TAMPA FL 33629
MCSHERRYSTOWN BORO                     LYNN WEAVER - TAX COLLEC 115 N. SECOND ST MCSHERRYSTOWN PA 17344
MCSWEENEY AGENCY LLC                   131-A GAITHER DR MT LAUREL NJ 08054
MCV PHYSICIANS                         5 E FRANKLIN ST RICHMOND VA 23219
MCVANE, BELLOBUONO, KUZMAK,            WIEZALIS, & BIBISI, LLP 801 MAPLE AVENUE HARTFORD CT 06114
MCVEY APPRAISALS                       104 E HARDEN ST GRAHAM NC 27253
MCVEYTOWN BORO                         MCVEYTOWN BORO - TAX COL 1 DULL ST MCVEYTOWN PA 17051
MCWHIRTER INS AGENCY                   8911 LA MESA BLVD 204 LA MESA CA 91942
MCWILLIAMS APPRAISALS LLC              9300 E FLORIDA AVE 1603 DENVER CO 80247
MD COMMISSIONER OF FINANCIAL           REGULATION 500 N CALVERT ST 402 BALTIMORE MD 21202
MD COMPTROLLER OF REVENUE              ADMINISTRATION DIVISION 80 CALVERT ST PO BOX 466 ANNAPOLIS MD 21404-0466
MD DEPT OF MOTOR VEHICLES              6601 RITCHIE HWY NE GLEN BURNIE MD 21062
MD ENGINEERING LP, LLP                 500 N CENTRAL EXPWY, SUITE 310 PLANO TX 75074
MD ENGLAND AND SONS LLC                & WESTLEY & KATIE NOLIN 47 FRAM DRIVE MANSFIELD MA 02048
MD MASTER BUILDERS                     CUSTOM HOMES LLC 12985 MARKET ST HOUSTON TX 77015
MD OPPY RE                             8125 TYNECASTLE DR ATLANTA GA 30350
MD OPRY RE                             8125 TYNECASTLE DR ATLANTA GA 30350



Epiq Corporate Restructuring, LLC                                                                   Page 802 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 828 of 1490
Claim Name                               Address Information
MD STATE COLL AGENCY LICENSING BOARD     500 NORTH CALVERT STREET BALTIMORE MD 21202
MD&R                                     MOLD DETECTION AND REMEDIATION,LLC 213 NORTH STEVENS STREET ORANGE CA 92868
MDC                                      MARK DALEY 17 TWIN OAK DRIVE LEVITTOWN PA 19056
MDCM INC                                 620 CRESCENT DR DEARBORN MI 48124
MDH CONSTRUCTION INC                     4349 FRANCINA CT 335 LAKE WORTH FL 33463
MDJ ROOFING SERVICES                     134 S CLAYTON ST SUITE 5 LAWRENCEVILLE GA 30046
MDL RESTORATION INC &                    606 WM LEIGH DR TULLYTOWN PA 19007
MDM CONSTRUCTION                         623 BENDING BOUGH DRIVE SPRING TX 77388
MDM CONSTRUCTION INC                     7477 CR 7000 LUBBOCK TX 79407
MDOW INS CO                              220 W ALABAMA STE 210 HOUSTON TX 77098
MDOW INSURANCE CO                        PO BOX 540548 HOUSTON TX 77254
MDR CONST SERVICES LLC                   116 PARK 42 DR A LOCUST GROVE GA 30248
MDR CONSTRUCTION SERVICES, LLC           DAVID MCGUFFEY 104 PARK 42 DRIVE LOCUST GROVE GA 30248
MDS ROOFING LLC                          9227 E. LINCOLN AVE LONE TREE CO 80124
MDW ROOFING AND REMODELING LLC           DANNY WENCES 19624 GAS LIGHT LN NEW CANEY TX 77357
ME SECRETARY OF STATE                    101 STATE HOUSE STATION AUGUSTA ME 04333-0101
ME STATE TREASURER                       35 STATE HOUSE STATION AUGUSTA ME 04333-0035
MEAD TOWN                                MEAD TWN TREASURER N10637 RESEWOOD AVE GREENWOOD WI 54437
MEAD TOWNSHIP                            MEAD TWP - TAX COLLECTOR 128 DAVIDSON LANE CLARENDON PA 16313
MEADE APPRAISAL SERVICES                 4006 MARTHAS CIRCLE BIRMINGHAM AL 35243
MEADE COUNTY                             MEADE COUNTY - SHERIFF PO BOX 306 BRANDENBURG KY 40108
MEADE COUNTY                             MEADE COUNTY - TREASURER 1300 SHERMAN STREET, SUI STURGIS SD 57785
MEADE COUNTY                             MEADE COUNTY - TREASURER PO BOX 670 MEADE KS 67864
MEADE COUNTY CLERK                       516 HILLCREST DR BRANDENBURG KY 40108
MEADE COUNTY TREASURER                   1300 SHERMAN ST STE 107 STURGIS SD 57785
MEADE INS AGENCY INC                     307 SOUTH STATE RD 19 PALATKA FL 32177
MEADE TOWNSHIP                           MEADE TOWNSHIP - TREASUR 4389 THOMAS RD KINDE MI 48445
MEADE, LYNEKA                            ADDRESS ON FILE
MEADES APPRAISAL SERVICE LLC             264 GLISTEN DRIVE GATE CITY VA 24251
MEADES METAL BUILDING                    BOX 65 ACHILLE OK 74720
MEADOW BROOK CLUSTER                     HOMES RESIDENTIAL ASSOC. PO BOX 381893 BIRMINGHAM AL 35242
MEADOW CREEK MUD A                       MEADOW CREEK MUD - COLLE P.O. BOX 1368 FRIENDSWOOD TX 77549
MEADOW PARK INSURANCE                    1001 FAIRGROUNDS 202 ST CHARLES MO 63301
MEADOW POINT COA INC                     12100 E ILIFF AVE SUITE 100 DENVER CO 80014
MEADOW VALE CITY                         CITY OF MEADOW VALE - CL 9408 BLOSSOM LN, SUITE A LOUISVILLE KY 40241
MEADOW VIEW CONDOMINIUM TRUST            200 MERRIMACK STREET ESSEX MANAGEMENT GROUP HAVERHILL MA 01830
MEADOW VIEW HEIGHTS OWNERS               ASSOCIATION HC 82 BOX 1802 DUCK CREEK VILLAGE UT 84762
MEADOW WOODS HOMEOWNER ASSOCIATION       JANET MARKELL, TRASURER 32 MELAINE LANE CARVER MA 02330
MEADOWBROOK LAKES VIEW CONDO ASSOC.      135 S.E. 3RD AVE DANIA BEACH FL 33004
INC.
MEADOWBROOK LLC                          2132 S RIVERSIDE DR IOWA CITY IA 52246
MEADOWBROOK MHP                          7401 SAN PEDRO DR NE ALBUQUERQUE NM 87109
MEADOWBROOK VILLAGE CONDO ASSOC.         91 MEADOWBROOK VILLAGE ROCHESTER NH 03867
MEADOWCROFT CONDO ASSOC., INC.           5701 15TH AVE W BRADENTON FL 34209
MEADOWCROFT HOMEOWNERS ASSOCIATION       PO BOX 662 SUMTER SC 29151
MEADOWGLEN HOMEOWENERS ASSOCIATION INC   9300 N 16TH STREET TAMPA FL 33612
MEADOWHILL REGIONAL MUD                  MEADOWHILL REGIONAL MUD 11111 KATY FRWY 725 HOUSTON TX 77079
MEADOWLAKE FARMS CLUSTER                 HOMES ASSOC., INC. 5520 GREENWICH ROAD VIRGINIA BEACH VA 23462
MEADOWLAKES PROPERTY OWNERS ASSOC. INC. 177B BROADMOOR, SUITE B MEADOWLAKES TX 78654



Epiq Corporate Restructuring, LLC                                                                     Page 803 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 829 of 1490
Claim Name                             Address Information
MEADOWLAND ESTATES CONDO ASSOC. INC    C/O IMAGINEERS, LLC 635 FARMINGTON AVENUE HARTFORD CT 06105
MEADOWS & ADERHOLD PA                  2596 REYNOLDA RD STE C WINSTON-SALEM NC 27106
MEADOWS AT WALNUT BANK FARM CONDO      975 EASTON ROAD SUITE 102 WARRINGTON PA 18976
ASSOC.
MEADOWS COMMUNITY ASSOCIATION, INC.    LIZ JOHNSON 2004 LONGMEADOW SARASOTA FL 34235
MEADOWS COMMUNITY HOA, INC.            555 FREEMAN RD #270 CENTRAL POINT OR 95702
MEADOWS CONDOMINIUM ASSOCIATION        345 32ND STREET, S.E. WYOMING MI 49548
MEADOWS ENTERPRISES, INC.              COLUMBUS G MEADOWS, JR. P.O. BOX 68 TUSKEGEE INST. AL 36087
MEADOWS MOBILE HOME PARK LLC           1515 POLARIS DR PITTSBURG CA 94565
MEADOWS OF ASTATULA HOA, INC.          613 S. 12TH STREET LEESBURG FL 34748
MEADOWS OF BLOOMINGTON LLC             102 FILBERT DR UNIT 1 BLOOMINGTON IL 61705
MEADOWS, JAMES                         ADDRESS ON FILE
MEADOWVIEW COMMONS LLC                 6715 PRYOR LN FARMINGTON NM 87402
MEADVIEW CIVIC ASSOCIATION INC         247 E MEADVIEW BLVD MEADVIEW AZ 86444
MEADVILLE CITY                         MEADVILLE CITY - TREASUR 894 DIAMOND PARK MEADVILLE PA 16335
MEAGHER COUNTY                         MEAGHER COUNTY - TREASUR PO BOX 429 WHITE SULPHUR SPRING MT 59645
MEANS, JAMES                           ADDRESS ON FILE
MEANS, KELLY                           ADDRESS ON FILE
MECAN TOWN                             MECAN TWN TREASURER W950 FERN DRIVE MONTELLO WI 53949
MECCA MUSARI                           MECCA A. MUSARI, PRO SE 14130 SPRING BRANCH DRIVE UPPER MARLBORO MD 20772
MECHANIC FALLS TOWN                    MECHANIC FALLS TN -COLLE 108 LEWISTON STREET MECHANIC FALLS ME 04256
MECHANICSBURG BORO                     MECHANICSBURG BORO - COL 605 SOMERSET DR MECHANICSBURG PA 17055
MECHANICSBURG S.D./MECHA               MECHANICSBURG SD - COLLE 605 SOMERSET DR MECHANICSBURG PA 17055
MECHANICSBURG S.D./SHIRE               MECHANICSBURG SD - TC 4 WEST GREEN STREET SHIREMANSTOWN PA 17011
MECHANICSBURG S.D./UPPER               DENNIS ZERBE - TAX COLLE 275 CUMBERLAND PARKWAY MECHANICSBURG PA 17055
MECHANICSVILLE BORO                    DENISE SWARTZ-TAX COLLEC 6 BURNS ST POTTSVILLE PA 17901
MECHANICVILLE CITY                     MECHANICVILLE CITY-COLLE 36 NORTH MAIN STATTN AC MECHANICVILLE NY 12118
MECHANICVILLE CSD (CITY)               MECHANICVILLE CSD- COLLE TAX PROCESSING UNIT- PO ALBANY NY 12212
MECHANICVILLE CSD (CMB T               MECHANICVILLE CSD- COLLE TAX PROCESSING UNIT- PO ALBANY NY 12212
MECHANICVILLE CSD (T-SC                MECHANICVILLE CSD - TREA TAX PROCESSING UNIT- PO ALBANY NY 12212
MECHELL                                5809 GLEN ARBOR DR CORPUS CHRISTI TX 78412
MECI ENTERPRISES LLC                   528 7 BRIDGE RD STE 133 EAST STROUDSBURG PA 18301
MECKLENBURG COUNTY                     MECKLENBURG COUNTY - TRE P O BOX 250 BOYDTON VA 23917
MECKLENBURG COUNTY                     P.O. BOX 250 BOYDTON VA 23917-0250
MECKLENBURG COUNTY TAX COLLECTOR       700 E STONEWALL ST, STE 104 CHARLOTTE NC 28202
MECON INC                              4181 116TH TERRACE N CLEARWATER FL 33762
MECOSTA COUNTY TREASURER               400 ELM STREET ROOM 133 BIG RAPIDS MI 49307
MECOSTA TOWNSHIP                       MECOSTA TOWNSHIP - TREAS 19729 11 MILE RD BIG RAPIDS MI 49307
MECOSTA VILLAGE                        MECOSTA VILLAGE - TREASU PO BOX 387 MECOSTA MI 49332
MED JAMES                              117 CARNAHAN DR 1 MAUMELLE AR 72113
MEDARY TOWN                            MEDARY TWN TREASURER N3393 SMITH VALLEY ROAD LA CROSSE WI 54601
MEDFIELD TOWN                          MEDFIELD TOWN - TAX COLL 459 MAIN STREET MEDFIELD MA 02052
MEDFORD CITY                           MEDFORD CITY - TAX COLLE 85 G.P. HASSETT DRIVE MEDFORD MA 02155
MEDFORD CITY                           MEDFORD CITY TREASURER 639 SOUTH SECOND STREET MEDFORD WI 54451
MEDFORD IRRIGATION DISTRICT            PO BOX 70 JACKSONVILLE OR 97530
MEDFORD LAKES BORO                     MEDFORD LAKES BORO - COL 1 CABIN CIRCLE DRIVE MEDFORD LAKES NJ 08055
MEDFORD TOWN                           MEDFORD TWN TREASURER W6657 CEDAR ST MEDFORD WI 54451
MEDFORD TOWNSHIP                       MEDFORD TWP - COLLECTOR 17 NORTH MAIN STREET MEDFORD NJ 08055
MEDFORD WATER/SEWER LIEN               MEDFORD CITY (W/S) - COL 85 G.P. HASSETT DRIVE MEDFORD MA 02155



Epiq Corporate Restructuring, LLC                                                                   Page 804 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 830 of 1490
Claim Name                               Address Information
MEDFORD, STACY                           ADDRESS ON FILE
MEDIA BORO                               MEDIA BORO - TAX COLLECT 301 N JACKSON ST MEDIA PA 19063
MEDIANT COMMUNICATIONS LLC               PO BOX 29976 NEW YORK NY 10087-9976
MEDINA CEN SCH (COMBINED                 MEDINA CEN SCH -TAX COLL 1 MUSTANG DR MEDINA NY 14103
MEDINA CITY                              MEDINA CITY-TAX COLLECTO PO BOX 420 MEDINA TN 38355
MEDINA COUNTY                            MEDINA COUNTY - TREASURE 144 N BROADWAY, ROOM 107 MEDINA OH 44256
MEDINA COUNTY                            MEDINA COUNTY - TAX COLL 1102 15TH ST HONDO TX 78861
MEDINA COUNTY DISTRICT CLERK             1100 16TH ST STE 209 HONDO TX 78861
MEDINA COUNTY TAX OFFICE                 LORAINE NEUMAN, RTA CTA 1102 15TH ST HONDO TX 78861
MEDINA MUTUAL INSURANCE                  500 PLAZA DRIVE MARSHALL WI 53559
MEDINA TOWN                              MEDINA TWN TREASURER 4996 TOWERLINE RD MARSHALL WI 53559
MEDINA TOWNSHIP                          TAX COLLECTOR 12284 INGALL HWY MORENCI MI 49256
MEDINA VILLAGE(T-SHELBY)                 MEDINA VILLAGE - CLERK PO BOX 6780 ITHACA NY 14851
MEDINA VILLAGE(TWN OF RI                 MEDINA VILLAGE - CLERK PO BOX 6780 ITHACA NY 14851
MEDINA, JESSICA                          ADDRESS ON FILE
MEDINA, JOHNNIE                          ADDRESS ON FILE
MEDINA, LOURDES                          ADDRESS ON FILE
MEDINAH, SUNASIA                         ADDRESS ON FILE
MEDINAS GENERAL CONSTRUC                 804 NORTH PINE ST ANAHEIM CA 92805
MEDINILLA, PRISCILLA                     ADDRESS ON FILE
MEDLEY, TIMOTHY                          ADDRESS ON FILE
MEDRANO INSURANCE AGENCY                 55 WAUGH DR 150 HOUSTON TX 77007
MEDWAY TOWN                              MEDWAY TOWN - TAX COLLEC 155 VILLAGE STREET MEDWAY MA 02053
MEDWAY TOWN                              MEDWAY TOWN - TAX COLLEC 4 SCHOOL STREET MEDWAY ME 04460
MEEDER ASSET MANAGEMENT, INC.            ATTN: MR. DALE WILLIAM SMITH CFA, MBA CO-CHIEF INVESTMENT OFFICER 6125
                                         MEMORIAL DRIVE DUBLIN OH 43017-9000
MEEDER SPECTRUM FUND                     ATTN: MR. CLINTON LEE BREWER CFA, MBA CO-CHIEF INVESTMENT OFFICER 6125
                                         MEMORIAL DRIVE DUBLIN OH 43017-9000
MEEKER COUNTY                            MEEKER COUNTY - TREASURE 325 NORTH SIBLEY AVE LITCHFIELD MN 55355
MEEKER COUNTY TREASURER                  325 SIBLEY AVENUE N 4TH LEVEL LITHCFIELD MN 55355
MEEKS THE BUILDERSCHOICE                 ACCT OF S BURBRIDGE 7080 HWY 39 MOUNT VERNON MO 65712
MEELAQUESHA CLEACHELL WEBB               4655 43RD CT VERO BEACH FL 32967
MEEME TOWN                               MEEME TWN REASURER 10432 STATE ROAD 42 NEWTON WI 53063
MEEMIC INS                               P O BOX 217019 AUBURN HILLS MI 48321
MEEMIC INS CO                            1685 N OPDYKE RD AUBURN HILLS MI 48326
MEEMIC INSURANCE COMPANY                 PO BOX 630929 CINCINNATI OH 45263
MEENON TOWN                              MEENON TWN TREASURER 24859 WALBERG RD WEBSTER WI 54893
MEGA HOME IMPROVEMENT                    MEGA ENTERPRISES INC. 427 S. HARRISON STREET ALGONQUIN IL 60102
MEGATREND, INC                           21356 SW 87TH PLACE CUTLER BAY FL 33189
MEGHAN OVERACKER - PRUITT                35846 WHISKEY RUN MATTAWAN MI 49071
MEGRAM CONSTRUCTION                      MEGRAM LLC 467 LAKE HOWELL ROAD, SUITE 108 MAITLAND FL 32751
MEGS INSTALLATION & FLOORING SOLUTIONS   JACQUELINE MELLS 2395 PLEASANTDALE ROAD, SUITE 1 DORAVILLE GA 30340
MEHOOPANY TOWNSHIP                       MEHOOPANY TWP - TAX COLL 231 SUNSET DRIVE MEHOOPANY PA 18629
MEHTA INSURANCE AGY LLC                  217A W ABSECON BLVD ABSECON NJ 08201
MEHTA, ANIL                              ADDRESS ON FILE
MEHTA, BARBARA                           ADDRESS ON FILE
MEHTLAN INSURANCE AGENCY                 873 S AMIN STREET WILLITS CA 95490
MEIERS OUTDOOR WORLD INC                 155 SAYTON RD UNIT B FOX LAKE IL 60020
MEIGEL, HOLLY                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 805 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57          Main Document
                                                 Pg 831 of 1490
Claim Name                           Address Information
MEIGS CITY/MITCHELL CO.              MEIGS CITY-TAX COLLECTOR PO BOX 47 MEIGS GA 31765
MEIGS COUNTY                         MEIGS COUNTY-TRUSTEE PO BOX 7 DECATUR TN 37322
MEIGS COUNTY                         MEIGS COUNTY - TREASURER 100 E SECOND ST, ROOM 20 POMEROY OH 45769
MEIGS COUNTY CLERK & MASTER          17214 HWY 58 NORTH DECATUR TN 37322
MEIGS COUNTY TRUSTEE                 PO BOX 7 DECATUR TN 37322
MEINERS, RICHARD                     ADDRESS ON FILE
MEINKE, PATRICIA                     ADDRESS ON FILE
MEIS ROOFING & CONSTRUCTION          MEIS ENTERPRISE LLC MEIS ENTERPRISE LLC 4617 DIAZ AVE FORT WORTH TX 76107
MEJIA, ADAM                          ADDRESS ON FILE
MEJIA, AMILCAR                       ADDRESS ON FILE
MEJIA, CARLOS                        ADDRESS ON FILE
MEJIA, KRISTEN                       ADDRESS ON FILE
MEL FOSTER CO                        3218 E 36TH ST CT DAVENPORT IA 52807
MEL FOSTER COMPANY                   ATTN: JACKIE TURNER 250 E. MAIN ST.STE.110 SUITE 110 GALESBURG IL 61401
MEL FOSTER COMPANY                   ATTN: JACKIE TURNER 250 E. MAIN ST. SUITE 110 GALESBURG IL 61401
MEL G WARD AND ASSOCIATES INC        10950-60 SAN JOSE BLVD 197 JACKSONVILLE FL 32223
MEL THURMAN REAL ESTATE APPRAISALS   3805 WESTCHESTER DR WACO TX 76710
MELAND, NICHOLAS                     ADDRESS ON FILE
MELANIE A DANCHO                     ADDRESS ON FILE
MELANIE CROCKER                      ADDRESS ON FILE
MELANIE L CROCKER, PA                2457 ORSOTA CIRCLE OCOEE FL 34761
MELANIE LEWIS AND                    ADDRESS ON FILE
MELANIE LOCKHART &                   ADDRESS ON FILE
MELANIE NEPTUNE                      ADDRESS ON FILE
MELANIE VAN PELT                     ADDRESS ON FILE
MELANIE WILSON AND                   ADDRESS ON FILE
MELBA BAKER                          ADDRESS ON FILE
MELBOURNE CITY                       MELBOURNE CITY - TAX COL P.O. BOX 63 MELBOURNE KY 41059
MELBOURNE, EBONIE                    ADDRESS ON FILE
MELCHIOR, JOHN                       ADDRESS ON FILE
MELERS ALL PURPOSE CONSTRUCTION      ALEX MELER 16996 LAKEWAY CIRCLE FLINT TX 75762
MELILLO CONSULTING                   ATTN: BOB SHOYETTE 285 DAVIDSON AVENUE SOMERSET NJ 08873
MELIN ENTERPRISES FOR                ACCT OF HARLAN KELLY PO BOX 2192 MERCED CA 95344
MELINDA HOPKINS, ET AL.              MOUNTAIN STATE JUSTICE, INC. BREN J. POMPONIO, ESQ 1031 QUARRIER ST STE 200
                                     CHARLESTON WV 25301
MELISSA GRANT                        ADDRESS ON FILE
MELISSA LLERA                        ADDRESS ON FILE
MELISSA MURPHY                       ADDRESS ON FILE
MELISSA MURPHY AND                   ADDRESS ON FILE
MELISSA NEMEC                        ADDRESS ON FILE
MELISSA PADOVANO                     ADDRESS ON FILE
MELISSA R. KAERCHER, TAX COLLECTOR   910 THIRD AVENUE BOROUGH OF FREEDOM/ FREEDOM SCHOOL DISTRICT FREEDOM PA 15042
MELISSA SILVA                        ADDRESS ON FILE
MELISSA WEINMEIR & TODD              ADDRESS ON FILE
MELISSA WHALL                        ADDRESS ON FILE
MELITA MCBRIDE APPRAISAL LLC         1628 S 1165 E OGDEN UT 84404
MELIZAIRE DORISCA                    ADDRESS ON FILE
MELLEN CITY                          MELLEN CITY TREASURER PO BOX 708 MELLEN WI 54546
MELLEN LAW FIRM                      ONE EMBARCADERO CENTER 5TH FLOOR SAN FRANCISCO CA 94111



Epiq Corporate Restructuring, LLC                                                               Page 806 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 832 of 1490
Claim Name                               Address Information
MELLEN TOWNSHIP                          MELLEN TOWNSHIP - TREASU N 6156 US HWY 41 WALLACE MI 49893
MELLNIK REAL ESTATE SERVICES             PO BOX 66 141 S POWELL ST FOREST CITY NC 28043
MELLON CERTIFIED RESTOR                  436 S LANSDOWNE AV YEADON PA 19050
MELO PROPERTY SERVICES LLC               1314 ASTOR STREET NORRISTOWN PA 19401
MELODY GOODWORTH                         6325 LANGSTON AVE NEW PORT RICHEY FL 34653
MELROSE CITY                             MELROSE CITY - TAX COLLE 562 MAIN STREET MELROSE MA 02176
MELROSE GARDENS HOMEOWNERS ASSOCIATION   2685 HORSESHOE DRIVE S 215 NAPLES FL 34104
MELROSE MUTUAL                           303 EAST MAIN MELROSE MN 56352
MELROSE MUTUAL INS CO                    P O BOX 266 MELROSE MN 56352
MELROSE TOWNSHIP                         MELROSE TOWNSHIP - TREAS PO BOX 189 WALLOON LAKE MI 49796
MELROY ROOFING                           EUGENE F MELROY 645 BOB WHITE TRAIL CHATSWORTH GA 30705
MELTON BUILDERS, LLC                     MARCUS D MELTON MARCUS D MELTON 7240 NWCR 4030 BLOOMING GROVE TX 76626
MELTON INS AGENCY                        613 TOWNE PK W DR 102 RINCON GA 31326
MELTON, FELICIA                          ADDRESS ON FILE
MELVILLE TOWN                            MELVILLE TOWN - TAX COLL P. O. BOX 268 MELVILLE LA 71353
MELVIN JAVIER HERRERA                    517 SIKES ST HOUSTON TX 77018
MELVIN LEE COMBS                         900 ARLINGTON ST RUSTON LA 71270
MELVIN LINWOOD STEVENS JR                299 TORPOINT GATE ROAD LONGWOOD FL 32779
MELVIN VILLAGE                           MELVIN VILLAGE - TREASUR 1077 MAIN MELVIN MI 48454
MELVINDALE CITY                          MELVINDALE CITY - TREASU 3100 OAKWOOD BLVD MELVINDALE MI 48122
MELVY D. CRIBB                           133 DONALD LOOP HEMINGWAY SC 29554
MELYSSA GROGAN                           710 SHANNON LN HIGHLAND VILLAGE TX 75077
MEMBERS ASSURANCE PROP &                 CASUALTY 830 GREENBRIER CIR CHESAPEAKE VA 23320
MEMBERS INS                              6600 AAA DR CHARLOTTE NC 28212
MEMBERS INSURANCE CO                     PO BOX 29620 CHARLOTTE NC 28229
MEMBERS MTL INS ASSOC                    P O BOX 862 STORM LAKE IA 50588
MEMBERSELECT INS                         PREFX HOM P O BOX 740860 CINCINNATI OH 45274
MEMBERSELECT INS                         1 AUTO CLUB DR DEARBORN MI 48126
MEMORIAL HILLS MUD E                     MEMORIAL HILLS MUD - COL 17111 ROLLING CREEK HOUSTON TX 77090
MEMORIAL MUD L                           MEMORIAL MUD - TAX COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
MEMORIAL NORTHWEST HOA                   7170 CHERRY PARK DR. C/O SCS MANAGEMENT SERVICES INC HOUSTON TX 77095
MEMORIAL POINT POA                       106 ECHO LANE LIVINGSTON TX 77351
MEMPHIS CITY                             MEMPHIS CITY-TREASURER 125 N MAIN ST - ROOM 375 MEMPHIS TN 38103
MEMPHIS CITY                             MEMPHIS CITY - TREASURER 35095 POTTER ST MEMPHIS MI 48041
MEMPHIS REO/ FIRST NATIONAL REALTY,      6423 SUMMER GALE DRIVE MEMPHIS TN 38134
INC.
MEN AT WORK                              6575 BARBOURVIEW DR NO NEW ORLEANS LA 70126
MENA LAW FIRM                            9700 SOUTH DIXIE HWY660 MIAMI FL 33156
MENALLEN TOWNSHIP                        MENALLEN TWP - TAX COLLE PO BOX 488 NEW SALEM PA 15468
MENALLEN TOWNSHIP                        ELLEN L BLACK- TAX COLLE 39 WEST POINT RD ASPERS PA 17304
MENANDS C.S. (TN OF COLO                 MENANDS CS- RECEIVER OF 534 LOUDON RD./MEM. TOWN NEWTONVILLE NY 12128
MENANDS VILLAGE                          MENANDS VILLAGE- CLERK 250 BROADWAY MENANDS NY 12204
MENARD COUNTY                            MENARD COUNTY - TREASURE 102 S 7TH ST, 1ST FLOOR PETERSBURG IL 62675
MENARDS                                  FOR THE ACCT OF C DELI 4257 117TH AVE ALLEGAN MI 49010
MENASHA CITY                             MENASHA CITY TREASURER 100 MAIN ST SUITE 200 MENASHA WI 54952
MENASHA CITY                             QUARTERLY TAX 100 MAIN ST SUITE 200 MENASHA WI 54952
MENASHA UTILITIES                        PO BOX 340 MENASHA WI 54952-0340
MENATH INS                               333 VILLAGE BLVD STE 203 INCLINE VILLAGE NV 89451
MENCACCI, MICHELLE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 807 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 833 of 1490
Claim Name                            Address Information
MENDES & MOUNT                        750 7TH AVENUE NEW YORK NY 10019
MENDEZ AND ASSOC                      9953 PINES BLVD PEMBROKE PINES FL 33024
MENDEZ M INS AGENCY                   17425 SW 97 AVE MIAMI FL 33157
MENDEZ, ALEX                          ADDRESS ON FILE
MENDEZ, CHRISTIAN                     ADDRESS ON FILE
MENDHAM BORO                          MENDHAM BORO - TAX COLLE 6 WEST MAIN STREET MENDHAM NJ 07945
MENDHAM TOWNSHIP                      MENDHAM TWP - COLLECTOR 2 WEST MAIN STREET BROOKSIDE NJ 07926
MENDIETA, FERNANDO                    ADDRESS ON FILE
MENDIX, INC.                          ATTN: GENERAL COUNSEL 268 SUMMER STREET BOSTON MA 02210
MENDOCINO COUNTY                      MENDOCINO COUNTY TAX COL 501 LOWGAP ROAD, ROOM 10 UKIAH CA 95482
MENDOCINO COUNTY TAX COLLECTOR        501 LOW GAP ROAD ROOM 1060 UKIAH CA 95482
MENDON TOWN                           MENDON TOWN -TAX COLLECT 20 MAIN STREET MENDON MA 01756
MENDON TOWN                           MENDON TOWN - TAX COLLEC 34 U.S. ROUTE 4 MENDON VT 05701
MENDON TOWN                           MENDON TOWN-TAX RECEIVER 16 WEST MAIN ST HONEOYE FALLS NY 14472
MENDON TOWNSHIP                       MENDON TOWNSHIP - TREASU 146 W STATE ST MENDON MI 49072
MENDON VILLAGE                        MENDON VILLAGE - TREASUR PO BOX 146 MENDON MI 49072
MENDOTA INS                           P O BOX 2057 KALISPELL MT 59903
MENDOTA MUT INS                       P O BOX 498 MENDOTA IL 61342
MENDOZA, ALBERT                       ADDRESS ON FILE
MENDOZA, DIANA                        ADDRESS ON FILE
MENDOZA, LUIS                         ADDRESS ON FILE
MENDOZAHOUSE LEVELING & REPAIR LLC    ISMAEL MENDOZA 85 IH 10 NORTH SUITE 100 B BEAUMONT TX 77707
MENENDEZ STROPLE, ALAN                ADDRESS ON FILE
MENIFEE COUNTY                        MENIFEE COUNTY - SHERIFF PO BOX 142 FRENCHBURG KY 40322
MENKE APPRAISAL SERVICES INC          19011 PUEBLO AVE JORDAN MN 55352
MENLO CITY                            MENLO CITY-TAX COLLECTOR PO BOX 155 MENLO GA 30731
MENNENGA CONSTRUCTION IN              PO BOX 17250 URBANA IL 61803
MENNONITE AID PLAN                    1110 J ST REEDLEY CA 93654
MENNONITE AID PLAN                    PO BOX 878 REEDLEY CA 93654
MENNONITE MUTUAL INS CO               PO BOX 300 ORRVILLE OH 44667
MENNONITE UNION AID                   PO BOX 336 MONTEZUMA KS 67867
MENNONITE UNION AID                   PO BOX 338 MONTEZUMA KS 67867
MENOMINEE CITY                        MENOMINEE CITY - TREASUR 2511 10TH ST MENOMINEE MI 49858
MENOMINEE COUNTY                      MENOMINEE COUNTY - TREAS PO BOX 279 KESHENA WI 54135
MENOMINEE TOWNSHIP                    MENOMINEE TOWNSHIP - TRE N 2920 BAY DE NOC DR MENOMINEE MI 49858
MENOMONEE FALLS VILLAGE               WAUKESHA COUNTY TREASURE 515 W MORELAND BLVD. RM WAUKESHA WI 53188
MENOMONIE CITY                        DUNN COUNTY TREASURER 800 WILSON AVE,RM 150 MENOMONIE WI 54751
MENOMONIE TOWN                        MENOMONIE TWN TREASURER N4564 446TH ST KESHENA WI 54135
MENTA CONSTRUCTION INC                P O BOX 84 LIMA PA 19037
MENTOR REALTY GROUP LLC               10259 WEST SAMPLE ROAD CORAL SPRINGS FL 33065
MENTOR REALTY GROUP LLC               6810 N. STATE ROAD 7 COCONUT CREEK FL 33073
MENTOR TOWNSHIP                       MENTOR TOWNSHIP - TREASU PO BOX 730 MIO MI 48647
MENTOR TOWNSHIP                       MENTOR TOWNSHIP - TREASU 9604 S STRAITS HWY WOLVERINE MI 49799
MENTZ TOWN                            MENTZ TOWN- TAX COLLECTO PO BOX 798 PT BYRON NY 13140
MENU REALTY                           1575 AVIATION CENTER PARKWAY UNIT 525 DAYTONA BEACH FL 32114
MEQUON CITY                           TAX COLLECTOR PO BOX 994 / 121 W MAIN PORT WASHINGTON WI 53074
MEQUON CITY                           MEQUON CITY TREASURER 11333 N CEDARBURG RD MEQUON WI 53092
MER ROUGE VILLAGE                     MER ROUGE VILLAGE - COLL P.O. BOX 238 MER ROUGE LA 71261
MERAMAC VALLEY MTL INSCO              535 ELM ST HILLSBORO MO 63050



Epiq Corporate Restructuring, LLC                                                                  Page 808 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 834 of 1490
Claim Name                               Address Information
MERAMEC VALLEY MUT INS                   P O BOX 438 HILLSBORO MO 63050
MERASTAR INS                             P O BOX 660421 DALLAS TX 75266
MERCADO, EDUARDO                         ADDRESS ON FILE
MERCANTILE PARTNERS LP                   2650 MEACHAM BLVD FORT WORTH TX 76137
MERCANTILE PARTNERS, L.P.                LAW, SNAKARD & GAMBILL ATTN: WILLIAM F. MCCANN 1600 W 7TH ST, SUITE 500 FORT
                                         WORTH TX 76102
MERCANTILE PARTNERS, L.P.                ATTN: BRIAN RANDOLPH 2650 MEACHAM BLVD FORT WORTH TX 76137
MERCED COUNTY                            MERCED COUNTY - TAX COLL 2222 M STREET MERCED CA 95340
MERCED COUNTY TAX COLLECTOR              2222 M STREET MERCED CA 95340
MERCED MUTUAL                            971 E BROADWAY ATWATER CA 95301
MERCED MUTUAL INS CO                     PO BOX 834 ATWATER CA 95301
MERCER                                   PO BOX 730182 DALLAS TX 75373-0182
MERCER APPRAISAL                         COMPANY 8641 DEADFALL RD MILLINGTON TN 38053
MERCER AREA SCHOOL DISTR                 MERCER AREA SD - TAX COL 396 E. VENANGO ST. MERCER PA 16137
MERCER AREA SD/FINDLEY T                 MERCER AREA SD - TAX COL 369 MCCLELLAND ROAD MERCER PA 16137
MERCER AREA SD/JEFFERSON                 MERCER AREA SD - TAX COL 89 CHARLESTON RD MERCER PA 16137
MERCER BORO                              MERCER BORO - TAX COLLEC 396 E. VENANGO ST. MERCER PA 16137
MERCER CNTY MTL                          10 N HWY 31 PENNINGTON NJ 08534
MERCER COUNTY                            MERCER COUNTY - SHERIFF PO BOX 126 HARRODSBURG KY 40330
MERCER COUNTY                            MERCER COUNTY - TREASURE 101 N MAIN ST, RM 201 CELINA OH 45822
MERCER COUNTY                            MERCER COUNTY - TREASURE PO BOX 39 STANTON ND 58571
MERCER COUNTY                            MERCER COUNTY - TREASURE 100 SE 3RD STREET ALEDO IL 61231
MERCER COUNTY                            MERCER COUNTY - COLLECTO 802 E. MAIN PRINCETON MO 64673
MERCER COUNTY CLERK                      209 S BROAD STREET P.O. BOX 8068 TRENTON NJ 08650
MERCER COUNTY SHERIFF                    1501 W MAIN ST STE 120 PRINCETON WV 24740
MERCER COUNTY TAX CLAIM BUREAU           3 COURTHOUSE MERCER PA 16137
MERCER COUNTY TAX CLAIM BUREAU           3 MERCER COUNTY COURTHOUSE MERCER PA 16137
MERCER QIF FUND PLC                      MERCER INVESTMENT FUND 1-6
MERCER TOWN                              MERCER TOWN - TAX COLLEC 1015 BEECH HILL RD MERCER ME 04957
MERCER TOWN                              MERCER TWN TREASURER P.O. BOX 149 MERCER WI 54547
MERCER TOWNSHIP                          LISA BAUER - TAX COLLECT 150 CENTERTOWN RD HARRISVILLE PA 16038
MERCER, JEREMY                           ADDRESS ON FILE
MERCERSBURG BORO                         MERCERSBURG BORO - COLLE 19 LOUDON RD MERCERSBURG PA 17236
MERCHANT INSURANCE GROUP                 PAYMENT PROCESSING PO BOX 4031 BUFFALO NY 14240
MERCHANT, BREANA                         ADDRESS ON FILE
MERCHANTS MUTUAL INS CO                  250 MAIN STREET BUFFALO NY 14202
MERCHANTVILLE BORO                       MERCHANTVILLE BORO - COL 1 WEST MAPLE AVE MERCHANTVILLE NJ 08109
MERCHANTVILLE-PENNSAUKEN                 WATER COMMISSION 6751 WESTFIELD AVE PENNSAUKEN NJ 08110
MERCHANTVILLE-PENNSAUKEN WATER COMPANY   6751 WESTFIELD AVE PENNSAUKEN NJ 08110
MERCURY CAS                              PO BOX 5600 RANCHO CUCAMONGA CA 91729
MERCURY CAS                              PREFIX HO PK PO BOX 5700 RANCHO CUCAMONGA CA 91729
MERCURY CASUALTY CO.                     P O BOX 9702 BREA CA 92822
MERCURY CASUALTY COMPANY                 1700 GREENBRIAR LANE BREA CA 92821
MERCURY INS CO                           11000 EUCALYPTUS ST RANCHO CUCAMONGA CA 91730
MERCURY INS CO                           ATTN H/O BILLING 11000 EUCALYPTUS ST RANCHO CUCAMONGA CA 91730
MERCURY INSURANCE                        P O BOX 338 CHARLOTTE COURT HOUSE VA 23923
MERCURY NETWORK, LLC                     ATTN: GENERAL COUNSEL 5885 CUMMING HIGHWAY SUITE 108 BOX 318 SUGAR HILL GA
                                         30518
MERCURY NETWORK, LLC                     ATTN: GENERAL COUNSEL 501 NE 122ND STREET SUITE D OKLAHOMA CITY OK 73114



Epiq Corporate Restructuring, LLC                                                                     Page 809 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 835 of 1490
Claim Name                              Address Information
MERCURY NETWORK, LLC                   ATTN: GENERAL COUNSEL 3705 WEST MEMORIAL BLDG. 402 OKLAHOMA CITY OK 73134
MERCURY NETWORK, LLC                   ATTN: LEGAL DEPARTMENT 3705 WEST MEMORIAL BLDG. 402 OKLAHOMA CITY OK 73134
MEREDITH HEIGHTS HOMEOWNERS ASSOCIATION P.O. BOX 1733 POULSBO WA 98370
MEREDITH TOWN                          MEREDITH TOWN -TAX COLLE 41 MAIN STREET MEREDITH NH 03253
MEREDITH TOWN                          MEREDITH TOWN - TAX COLL PO BOX 469 DELHI NY 13753
MERGEN CONSTRUCTION                    STEVE MERGEN 8296 PRESSON PLACE LOS ANGELES CA 90069
MERIDA SUMMERS ESTATE                  9818 CHESTNUT ST SPRING VALLEY CA 91977
MERIDEN CITY                           MERIDEN CITY - TAX COLLE 142 E MAIN ST-RM 117 MERIDEN CT 06450
MERIDEN TAX COLLECTOR                  ATTN: JENNIFER G. FARRELL, ESQ. 142 EAST MAIN STREET, CITY HALL MERIDEN CT
                                       06450
MERIDIAN ACRES COMMUNITY ASSOCIATION   1401 MARVIN ROAD NE, SUITE 307 PMB 274 LACEY WA 98516
MERIDIAN CHARTER TOWNSHI               MERIDIAN TWP - TREASURER 5151 MARSH RD OKEMOS MI 48864
MERIDIAN CLUB CONDOMINIUM              4901 GULF SHORE BLVD. NAPLES FL 34103
MERIDIAN INS AGENCY LLC                175 WILLIAM F MCCLELLAN HWY SUITE 112 EAST BOSTON MA 02128
MERIDIAN RESIDENTIAL APPRAISAL         1331 SUNDIAL POINT WINTER SPRINGS FL 32708
MERIDIAN RESTORATION                   4403 MENDI COURT SUWANEE GA 30024
MERIDIAN VILLAGE                       MERIDIAN VILLAGE- CLERK PO BOX 36 MERIDIAN NY 13113
MERIE, IBRAHIM                         ADDRESS ON FILE
MERINO JR, GUILLERMO                   ADDRESS ON FILE
MERIT INSURANCE OF TN                  INC 14625 LEBANON RD D OLD HICKORY TN 37138
MERIT SECURITIES CORP COLLATERALIZED   MORTGAGE BONDS SERIES 11 525 WILLIAM PENN PLACE PITTSBURGH PA 15259
MERIT SECURITIES CORP COLLATERALIZED   MORTGAGE BONDS SERIES 12 525 WILLIAM PENN PLACE PITTSBURGH PA 15259
MERIT SECURITIES CORP COLLATERALIZED   MORTGAGE BONDS SERIES 13 525 WILLIAM PENN PLACE PITTSBURGH PA 15259
MERITPLAN INSURANCE CO                 P O BOX 660643 DALLAS TX 75266
MERIWETHER COUNTY                      MERIWETHER CO-TAX COMMIS PO BOX 729 GREENVILLE GA 30222
MERIWETHER COUNTY CLERK OF             SUPERIOR COURT PO BOX 160 GREENVILLE GA 30222
MERIWETHER COUNTY TAX COMMISSIONER     PO BOX 729 GREENVILLE GA 30222
MERLINKSY INS AGENCY                   2425 W LOOP SOUTH 655 HOUSTON TX 77027
MERLINSKY INS AGENCY                   1800 AUGUSTA DR 215 HOUSTON TX 77057
MERRICK CONSTRUCTION GRO               9630 SW 103 AVENUE MIAMI FL 33176
MERRICK COUNTY                         MERRICK COUNTY - TREASUR PO BOX 27 CENTRAL CITY NE 68826
MERRICK SERVICES INC.                  JAMES W. MERRICK 103 ORANGE AVE EDGEWATER FL 32132
MERRICK, AMBER                         ADDRESS ON FILE
MERRIEL, JODI                          ADDRESS ON FILE
MERRILL CITY                           MERRILL CITY TREASURER 1004 E FIRST ST MERRILL WI 54452
MERRILL LYNCH MORTGAGE LENDING, INC.   4 WORLD FINANCIAL CENTER 12TH FLOOR NEW YORK NY 10080
MERRILL LYNCH PIERCE FENNER & SMITH INC (INVT MGMT) ATTN: MS. MARY ANN CHRISTINA BARTELS 1 BRYANT PARK NEW YORK NY
                                        10036-6728
MERRILL LYNCH, PIERCE, FENNER          & SMITH INCORPORATED ATTN: CLIENT INTEGRATION & DOCUMENTATION 1133 AVENUE OF
                                       THE AMERICAS 42ND FLOOR NEW YORK NY 10036-6701
MERRILL LYNCH, PIERCE, FENNER          & SMITH INCORPORATED 1133 AVENUE OF THE AMERICAS 42ND FLOOR NEW YORK NY
                                       10036-6701
MERRILL LYNCH, PIERCE, FENNER          & SMITH INCORPORATED ATTN: TBA MARGIN 200 NORTH COLLEGE ST CHARLOTTE NC
                                       28255-0001
MERRILL TOWN                           MERRILL TOWN -TAX COLLEC P.O. BOX 239 SMYRNA MILLS ME 04780
MERRILL TOWN                           MERRILL TWN TREASURER W4594 PROGRESS AVE MERRILL WI 54452
MERRILL TOWNSHIP                       MERRILL TOWNSHIP - TREAS 1585 W. 11 MILE ROAD BITELY MI 49309
MERRILL VILLAGE                        MERRILL VILLAGE - TREASU P.O. BOX 485 MERRILL MI 48637
MERRILL, MESHAWN                       ADDRESS ON FILE
MERRILL, MICHAEL                       ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 810 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 836 of 1490
Claim Name                              Address Information
MERRILL, MONETHA                        ADDRESS ON FILE
MERRILYN MACK, ET AL.                   BRADLEY H BAINS STATE BAR # 01553980 MATTHEW J COOLBAUGH STATE BAR # 24100160
                                        P. BOX 2776 COTTON BLEDSOE TIGHE &DAWSON MIDLAND TX 79702
MERRIMAC TOWN                           MERRIMAC TOWN - TAX COLL 4 SCHOOL STREET MERRIMAC MA 01860
MERRIMAC TOWN                           MERRIMAC TWNSHIP TREASUR PO BOX 115 MERRIMAC WI 53561
MERRIMAC-LODI MUTUAL INS                431 WATER ST 115 PRAIRIE DU SAC WI 53578
MERRIMAC-LODI MUTUAL INS                CO 431 WATER ST 115 PRAIRIE DU SAC WI 53578
MERRIMACK MEADOWS                       1215 MAIN ST STE 121 TEWKSBURY MA 01876
MERRIMACK MTL FIRE INSCO                95 OLD RIVER RD ANDOVER MA 01810
MERRIMACK MUT FIRE INS                  PO BOX 1983 ANDOVER MA 01810
MERRIMACK MUT FIRE INS                  PO BOX 9009 ANDOVER MA 01810
MERRIMACK MUTUAL FIRE                   1350 DIVISION RD STE 1 WEST WARWICK RI 02893
MERRIMACK TOWN                          MERRIMACK TOWN -TAX COLL 6 BABOOSIC LAKE ROAD MERRIMACK NH 03054
MERRITT E LAUBER                        1725 TAFT AVE APT B16 OSHKOSH WI 54902
MERRITT HALL INS                        2421 PRODUCTION DR 203 INDIANAPOLIS IN 46242
MERRITT PLACE RENTALS LLC               137 MERRITT CIRCLE BRUNSWICK GA 31520
MERRITT TOWNSHIP                        MERRITT TOWNSHIP - TREAS 48 E MUNGER RD MUNGER MI 48747
MERRITT, NOLAN                          ADDRESS ON FILE
MERRIVILLE CONSERVANCY DISTRICT         6251 BROADWAY MERRILLVILLE IN 46410-3004
MERRIWEATHER, ROLANDA                   ADDRESS ON FILE
MERSCORP HOLDINGS INC                   13059 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
MERSCORP HOLDINGS, INC.                 GREGORY MCGREEVY, ESQ. 1818 LIBRARY STREET, SUITE 300 RESTON VA 20190
MERTENS INS                             715 ZION ST NEVADA CITY CA 95959
MERTES BUILDERS INC.                    DANIEL MERTES 301 W. GRANT STREET LOSTANT IL 61334
MERTES, DENNIS                          ADDRESS ON FILE
MERTON TOWN                             MERTON TWN TREASURER PO BOX 128 / W314 N7624 NORTH LAKE WI 53064
MERTON VILLAGE                          WAUKESHA COUNTY TREASURE 515 W MORELAND BLVD. RM WAUKESHA WI 53188
MERWINS INS CENTER INC                  102 HOLDEN RD PALATKA FL 32177
MES ROOFING & REPAIRS                   CARLOS H ZAMORA JR. 8107 LOETSCH RIDGE WAY SPRING TX 77379
MESA COUNTY                             MESA COUNTY-TREASURER 544 ROOD AVENUE RM100 GRAND JUNCTION CO 81501
MESA COUNTY TREASURER                   544 ROOD AVE GRAND JUNCTION CO 81501
MESA COUNTY TREASURER                   544 ROOD AVE 1ST FLOOR GRAND JUNCTION CO 81502-5001
MESA FARMINGTON MH COMM LLC             2011 TROY KING RD FARMINGTON NM 87401
MESA HOMEOWNERS ASSOCIATION             6795 E TENNESSEE NE 601 DENVER CO 80224
MESA MANAGEMENT                         9512 W FLAMINGO SUITE 102 LAS VEGAS NV 89147
MESANKO & SON INSURANCE                 1163 WASHINTON STREET TOMS RIVER NJ NJ 08753
MESANKO INC                             20 CENTER AVE ATLANTIC HIGHLANDS NJ 07716
MESICK VILLAGE                          MESICK VILLAGE - TREASUR P.O. BOX 206 MESICK MI 49668
MESQUITE CITY/ISD                       MESQUITE CITY/ISD - COLL P O BOX 850267 MESQUITE TX 75185
MESQUITE ROOFING AND CONSTRUCTION       GERALD WOODS GERALD WOODS 124 GROSS ROAD, SUITE G MESQUITE TX 75149
MESQUITE ROOFING AND CONSTRUCTION INC   948 KEARNY DR. MESQUITE TX 75149
MESQUITE VISTAS COMMUNITY ASSOCIATION   6655 S. CIMARRON ROAD LAS VEGAS NV 89113
MESSER ELECTRIC                         GREG MESSER P.O. BOX 15073 MARMET WV 25365
MESTER & SCHWARTZ, P.C.                 1333 RACE STREET PHILADELPHIA PA 19107
MET P & C                               P O BOX 93155 DENVER CO 80291
MET-ED                                  PO BOX 3687 AKRON OH 44309-3687
METAL CONCEPTS                          DAN DOUGLAS HATTER P O BOX 286 DUMAS TX 79029
METAL ROOFING EXPERTS LLC               P O BOX 3133 BURLESON TX 76097
METAL TOWNSHIP                          METAL TWP - TAX COLLECTO 18882 HILL RD BOX 198 WILLOW HILL PA 17271



Epiq Corporate Restructuring, LLC                                                                    Page 811 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 837 of 1490
Claim Name                             Address Information
METAMORA TOWNSHIP                      METAMORA TOWNSHIP - TREA 730 WEST DRYDEN ROAD METAMORA MI 48455
METAMORA VILLAGE                       METAMORA VILLAGE - TREAS 75 W. HIGH ST METAMORA MI 48455
METCALF PLUMBING SERVICE               10 B WINTERS LN CATONSVILLE MD 21228
METCALF, CONLON & SIERING, P.L.C.      126 WEST SECOND STREET MUSCATINE IA 52761-3713
METCALF, DONALD                        ADDRESS ON FILE
METCALF, MELISSA                       ADDRESS ON FILE
METCALFE COUNTY                        METCALFE COUNTY - SHERIF PO BOX 371 EDMONTON KY 42129
METCALFE COUNTY CLERK                  MOTOR VEHICLES DEPT 100 E STOCKTON STE 1 EDMONTON KY 42129-0025
METCOM                                 23121 CAMDEN WAY CALIFORNIA MD 20619
METCOM EXCESS                          245 MAIN ST RIDGEFIELD NJ 07660
METCOM EXCESS                          P O BOX 90 245 MAIN ST RIDGEFIELD NJ 07660
METCOM EXCESS                          PO BOX 90 RIDGEFIELD PARK NJ 07660
METHACTON S.D./LOWER PRO               MICHAEL DEAL - TAX COLLE 624 S. PARK AVE AUDUBON PA 19403
METHACTON SCHOOL DISTRIC               PATRICIA GRAMM - TAX COL PO BOX 97 WORCESTER PA 19490
METHUEN CITY                           METHUEN CITY - TAX COLLE 41 PLEASANT STREET SUITE METHUEN MA 01844
METHUEN WATER/SEWER LIEN               METHUEN CITY - TAX COLLE 41 PLEASANT STREET SUITE METHUEN MA 01844
METLIFE AUTO & HOME                    700 QUAKER LANE WARWICK RI 02886-6881
METLIFE AUTO & HOME                    DORNELL REESE METROPOLITAN LLOYD'S INS. CO. OF TEXAS 700 QUAKER LANE WARWICK
                                       RI 02886-6881
METLIFE AUTO & HOME                    PO BOX 41753 PHILADELPHIA PA 19101
METLIFE AUTO & HOME                    P O BOX 48020 DAYTON OH 45475
METLIFE AUTO & HOME                    P O BOX 2057 KALISPELL MT 59903
METLIFE AUTO & HOME INS                2080 CABOT BLVD WEST LOCKBOX 941753 LANGHORN PA 19047
METLIFE AUTO AND HOME                  LB SRVCS C7301L25 1740 BROADWAY ST FLL2 DENVER CO 80274
METOMEN TOWN                           METOMEN TWN TREASURER W12828 REEDS CORNERS ROA RIPON WI 54971
METOYER, ERIC                          ADDRESS ON FILE
METRAS INS                             2030 MEMORIAL DR CHICOPEE MA 01020
METRO APPRAISAL ASSOCIATES INC         3001 ALOMA AVE STE 122 WINTER PARK FL 32792
METRO APPRAISAL SERVICES               HOBART ALEXANDER MARDIS PO BOX 230654 MONTGOMERY AL 36123
METRO APPRAISAL SERVICES               PO BOX 230654 MONTGOMERY AL 36123
METRO APPRAISALS                       3025 E. LOON CREEK STREET MERIDIAN ID 83642
METRO ATLANTA INS                      P O BOX 88408 DUNWOODY GA 30356
METRO BOSTON AVE                       96 CENTRAL AVE CHELSEA MA 02150
METRO BUILDERS LLC                     PO BOX 3011 KINGSHILL VI 00851
METRO CONSTRUCTION MANAG               10 LAKEVIEW DR OLD TAPPAN NJ 07675
METRO CONSTRUCTION, INC.               2420 ALCOTT STREET DENVER CO 80211
METRO DISASTER SPECIALISTS             METRO BUILDERS & RESTORATION SPECIALISTS, INC PO BOX 959 NORTH LITTLE ROCK AR
                                       72115-0959
METRO EAST APPRAISAL                   SERVICES INC 463 W MACARTHUR DR STE B COTTAGE HILLS IL 62018
METRO EXTERIORS                        TYLER SHORT 1300 WEST SOUTH 7 FREMONT NE 68025
METRO INSULATION INC                   2119 N CENTRAL AVE ROCKFORD IL 61101
METRO PA &                             DEAN & LISA BARNES 3551 BRISTOL PIKE BENSALEM PA 19020
METRO PUBLIC ADJUSTMENT                & ROSA P JOHNSON 3551 BRISTOL PIKE BENSALEM PA 19020
METRO PUBLIC ADJUSTMENT                3551 BRISTOL PIKE BENSALEM PA 19020
METRO PUBLIC ADJUSTMENT                FREDERICK & WENDIE ALLEN 3551 BRISTOL PIKE BENSALEM PA 19020
METRO PUBLIC ADJUSTMENT                HAN & KYONG BANG 3551 BRISTOL PIKE BENSALEM PA 19020
METRO PUBLIC ADJUSTMENT                THOMAS DAVIS JR 3551 BRISTOL PIKE BENSALEM PA 19020
METRO REALTY GROUP                     ATTN: JEFF TEKAVER 3044 S. 92ND ST WEST ALLIS WI 53227
METRO REALTY GROUP                     TEKAVER ENTERPRISES, INC 3044 S 92ND ST WEST ALLIS WI 53227



Epiq Corporate Restructuring, LLC                                                                  Page 812 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 838 of 1490
Claim Name                               Address Information
METRO RESTORATION SERVICES INC           1418 S SHELBY STREET LOUISVILLE KY 40217
METRO ROOFING & CONSTR                   2604 ROSELAWN DR DENTON TX 76205
METRO ROOFING & CONSTRUCTION CO., INC.   JEFF BUSCH 2604 ROSELAWN DR. DENTON TX 76205
METRO ROOFING SOLUTION LLC               AVENIDA SANTA JUANITA URB. SANTA JUANITA P67 LOCAL #3 BAYAMON PR 00956
METRO TRANSIT                            560 6TH AVENUE NORTH MINNEAPOLIS MN 55411-4398
METRO WATER SERVICES                     P.O. BOX 305225 NASHVILLE TN 37230
METROCITY                                10601 LIBERTY AVE OZONE PARK NY 11417
METROPLEX GUTTER AND WINDOWS             MICAH PISORS 1047 BELLS CHAPEL RD WAXAHACHIE TX 75165
METROPLEX REAL ESTATE SERVICES, INC      ATTN: KELLY ANNE PORTER 9540 GARLAND RD 381-159 DALLAS TX 75218
METROPLEX REAL ESTATE SERVICES, INC.     9304 FOREST LANE, SUITE S232 DALLAS TX 75243
METROPLEX ROOF AND FENCE                 AMY LAID 6801 SOUTH I-35E CORINTH TX 76210
METROPLEX ROOFING                        W-DOS CORP W-DOS CORP 607 UNIVERSITY DRIVE FORT WORTH TX 76107
METROPOL REALTY, INC.                    1146 WALKER ROAD SUITE G GREAT FALLS VA 22066
METROPOLIS INSURANCE                     4155 SW 130TH AVE STE105 MIAMI FL 33175
METROPOLITAN ADJ BUREAU                  16530 VENTURA BLVD 309 ENCINO CA 91436
METROPOLITAN APPRAISAL SERVICES          107 ANAWAN AVE WEST ROXBURY MA 02132
METROPOLITAN APPRAISAL SVCS SOUTH        PO BOX 434 MONUMENT BEACH MA 02553
METROPOLITAN BUILDRS INC                 6300 LIMOUSINE DR STE112 RALEIGH NC 27617
METROPOLITAN CONSTRU                     AND DESIGN 1302 WAUGH DRIVE 108 HOUSTON TX 77019
METROPOLITAN CONTRACTORS                 INC 3909 RAILROAD AVE FAIRFAX VA 22030
METROPOLITAN DESIGN CONS                 17002 SW 143 PL MIAMI FL 33177
METROPOLITAN DISTRICT                    PO BOX 990092 HARTFORD CT 06199-0092
METROPOLITAN HOME IMPROVEMENT INC        P.O. BOX 9060 CAROLINA PR 00988-9060
METROPOLITAN HOME IMPROVEMENTS INC       98 HAYPATH ROAD BETHPAGE NY 11714
METROPOLITAN INS SERVICE                 6817 SOUTHP O INT PKWY 1202 JACKSONVILLE FL 32216
METROPOLITAN INS SERVICE                 5550 N ELSTON AVE CHICAGO IL 60630
METROPOLITAN PROP & CAS                  P O BOX 48030 DAYTON OH 45448
METROPOLITAN PROP & CAS                  2221 E BROADWAY BLVD TUCSON AZ 85704
METROPOLITAN SECURITY SERVICES, INC.     D/B/A WALDEN SECURITY ATTN: NANCY MONTGOMERY P.O.BOX 4374 CHATTANOOGA TN 37405
METROPOLITAN ST LOUIS MO                 SEWER DISTRICT 2350 MARKET ST ST LOUIS MO 63103
METROPOLITAN ST LOUIS SEWER              DISTRICT P.O. BOX 437 SAINT LOUIS MO 63166-0437
METROPOLITAN ST LOUIS SEWER DIST         2350 MARKET ST SAINT LOUIS MO 63103-2555
METROPOLITAN ST. LOUIS SEWER DISTRICT    2350 MARKET STREET PO BOX 437 ST. LOUIS MO 63103-2555
METROPOLITAN TELECOMMUNICATIONS          PO BOX 9660 MANCHESTER, NH 03108-9660
METROPOLITAN TELECOMMUNICATIONS          55 WATER STREET, 32ND FLOOR NEW YORK NY 10041
METROPOLITAN TRUSTEE                     P.O. BOX 196358 NASHVILLE TN 37219
METTEL                                   METROPOLITAN TELECOMMUNICATIONS PO BOX 9660 MANCHESTER NH 03108
METUCHEN BORO                            METUCHEN BORO - TAX COLL 500 MAIN STREET METUCHEN NJ 08840
METZER & AUSTIN PLLC                     1 S BROADWAY STE 100 EDMOND OK 73034
METZGER, DARLYNE                         ADDRESS ON FILE
MEXICO CEN SCH (COMBINED                 MEXICO CEN SCH-TAX COLLE 16 FRAVOR ROAD, SUITE A MEXICO NY 13114
MEXICO TOWN                              MEXICO TOWN - TAX COLLEC 134 MAIN STREET MEXICO ME 04257
MEXICO TOWN                              MEXICO TOWN-TAX COLLECTO 64 S JEFFERSON ST. MEXICO NY 13114
MEXICO VILLAGE                           MEXICO VILLAGE-CLERK PO BOX 309 MEXICO NY 13114
MEY, STEVEN                              ADDRESS ON FILE
MEYER ROOFING INC.                       P.O. BOX 9485 COLORADO SPRINGS CO 80932
MEYER TOWNSHIP                           MEYER TOWNSHIP - TREASUR PO BOX 185 HERMANSVILLE MI 49847
MEYER, ALEXANDER                         ADDRESS ON FILE
MEYER, RAY                               ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 813 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 839 of 1490
Claim Name                               Address Information
MEYERLAND COMMUNITY IMPROVEMENT ASSOC.   4999 WEST BELLFORT HOUSTON TX 77035
MEYERLAND CONSTRUCTION                   4030 WILLOWBEND BLVD HOUSTON TX 77025
MEYERS DALE AREA/GREENVI                 CHARLOTTE CLARK-TAX COLL 3410 GREENVILLE RD MEYERSDALE PA 15552
MEYERS, CASSANDRA                        ADDRESS ON FILE
MEYERSDALE AREA S.D./SUM                 MEYERSDALE AREA SD - COL 226 CENTER CHURCH RD GARRETT PA 15542
MEYERSDALE AREA SCHOOL D                 MEYERSDALE AREA SD - COL 515 SUNSET LANE MEYERSDALE PA 15552
MEYERSDALE BORO                          MEYERSDALE BORO - COLLEC 515 SUNSET LANE MEYERSDALE PA 15552
MEYERSDALE BOROUGH REFUSE                P O BOX 60 MEYERSDALE PA 15552
MEYERSDALE MUNICIPAL AUTHORITY           215 MAIN ST REET ROOM 2B MEYERSDALE PA 15552
MEYERSON ROTH CO INC                     PO BOX 178 LONG BEACH NY 11561
MEZA, NAOMI                              ADDRESS ON FILE
MF TITLE OF KENTUCKY, INC                109 DAVENTRY LANE LOUISVILLE KY 40223
MFP GLOBAL SRVCS CORP                    6 EMERY DRIVE SUITE 3 RANDOLF NJ 07869
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1994-4 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                         LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1995-8 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1995-9 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1996-1 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1996-10 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1996-3 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1996-4 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1996-5 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1996-6 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1996-7 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1996-8 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1996-9 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1997-1 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1997-2 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1997-3 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1997-4 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1997-5 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1997-6 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1997-7 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                         60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1997-8 US BANK NATIONAL ASSOCIATION AS TRUSTEE



Epiq Corporate Restructuring, LLC                                                                  Page 814 OF 1400
                                       Ditech Holding Corporation
          19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                Service List 03/01/19 23:22:57        Main Document
                                                Pg 840 of 1490
Claim Name                          Address Information
MFR HSG CNTRCT SENIOR/SUBORDINATE   60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1998-1 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1998-2 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1998-3 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1998-4 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1998-5 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1998-6 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1998-7 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1998-8 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1999-1 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1999-2 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1999-3 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1999-4 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1999-5 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 1999-6 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2000-1 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2000-2 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2000-3 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2000-4 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2000-5 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2000-6 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2001-1 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2001-2 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2001-3 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2001-4 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2002-1 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292
MFR HSG CNTRCT SENIOR/SUBORDINATE   PASS-THROUGH CERTIFICATE TRST 2002-2 US BANK NATIONAL ASSOCIATION AS TRUSTEE
                                    60 LIVINGSTON ST. PAUL MN 55107-2292



Epiq Corporate Restructuring, LLC                                                             Page 815 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 841 of 1490
Claim Name                               Address Information
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS-THROUGH CERTIFICATE TRST 1996-2 WELLS FARGO BANK NTL ASSOC AS TRUSTEE 625
                                         MARQUETTE AVENUE 11TH FLOOR MINNEAPOLIS MN 55479
MFR HSG CNTRCT TRST, SERIES 1995-BA1     THE BNY MELLON TRUST CO N.A. AS TRUSTEE CORPORATE TRUST - MBS 500 ROSS STREET
                                         - 12TH FLOOR PITTSBURGH PA 15262
MFU INSURANCE AGENCY                     PO BOX 2169 GREAT FALLS MT 59403
MG BERRY CONSTRUCTION                    6716 QUAIL HOLLOW DR NW FORT PAYNE AL 35967
MG INSURANCE AGENCY                      1023 MASSEY TOMPKINS SUITE B BAYTOWN TX 77521
MGA FLOORING CENTERS                     104 E WHITTIER BLVD MONTEBELLO CA 90640
MGD-KY LLC                               2655 1ST STREET SUITE 250 SIMI VALLEY CA 93065
MGHENDI, LISA                            ADDRESS ON FILE
MGIC MORTGAGE SERVICES, LLC              ATTN: GENERAL COUNSEL 250 EAST KILBOURN AVENUE MILWAUKEE WI 53202
MGMILLER VALUATIONS RICHMOND             RESIDENTIAL LLC PO BOX 8667 RICHMOND VA 23226
MGP LANDSCAPE CONSTRUCTION LLC           1015 WEST JERICHO TURNPIKE SMITHTOWN NY 11787
MH PROCESSING LLC                        P. O. BOX 232068 ENCINITAS CA 92023
MHC FLAMINGO WEST LLC                    8122 W FLAMINGO RD LAS VEGAS NV 89147
MHC OPERATING LIMITED PARTNERSHIP        GREENWOOD VILLAGE 2 N RIVERSIDE PLAZA STE 800 CHICAGO IL 60606
MHM ROOFING                              BRIAN MASHBURN 5107 N MACARTHUR BLVD WARR ACRES OK 73122
MHS CUSTOMER SERVICE INC                 7586 TRADE ST STE C SAN DIEGO CA 92121
MI CASA MANAGEMENT                       3958 W. 55TH ST. CHICAGO IL 60632
MI CASA REAL ESTATE, INC.                3958 W 55TH ST CHICAGO IL 60632
MI DEPT - LICENSING & REGULATORY         611 W. OTTAWA STREET LANSING MI 48909
AFFAIRS
MI DEPT OF STATE RECORD                  LOOKUP UNIT 7064 CROWNER DR LANSING MI 48918
MI MILLERS MUT INS                       P O BOX 30060 LANSING MI 48909
MI RENOVATIONS LLC                       817 9TH ST MERRITT ISLAND FL 32953
MI SELF INSURED                          345 ST PETER ST L1000 ST PAUL MN 55102
MI Y PAK & KIL H PAK                     305 LINDA VISTA DR FOUNTAIN CO 80817
MIA CASA APARTMENT BUILDING CORP         129 E CALHOUN ST WOODSTOCK IL 60098
MIA GENERAL CONTRACTING                  2204 E ELMIRA ST BROKEN ARROW OK 74012
MIA GRANTHAM                             43167 POND BLUFF RD BELLEVILLE MI 48111
MIAMI APPRAISAL SERVICES                 LLC 1000 PONCE DE LEON BLVD CORAL GABLES FL 33134
MIAMI COUNTY                             MIAMI COUNTY - TREASURER 201 W MAIN ST TROY OH 45373
MIAMI COUNTY                             MIAMI COUNTY - TREASURER 25 NORTH BROADWAY PERU IN 46970
MIAMI COUNTY                             MIAMI COUNTY - TREASURER 201 S PEARL, SUITE 103 PAOLA KS 66071
MIAMI COUNTY TREASURER                   201 WEST MAIN ST TROY OH 45373
MIAMI DADE ANIMAL SERVICES               200 NW 2ND AVE MIAMI FL 33128
MIAMI DADE CLERK OF COURT                111 NW 1ST STREET SUITE 1750 MIAMI FL 33128
MIAMI DADE CNTY. DEPT. OF PUBLIC         WORKS & WASTE MGMT. 2525 NW 62ND ST 5TH FL MIAMI FL 33147
MIAMI DADE CNTY. FINANCE DEPT.           CREDIT & COLLECTIONS 2525 NW 62 STREET SUITE 4301 MIAMI FL 33147
MIAMI DADE CNTY. FLORIDA                 BOARD OF CNTY. COMM'RS 111 N.W. 1ST STREET SUITE 2550 MIAMI FL 33128
MIAMI DADE COUNTY                        REGULATORY,ECONOMIC RESOURCES COLLECTION SECTION 11805 SW 26TH STREET, 2ND
                                         FLOOR STE 230 MIAMI FL 33175
MIAMI DADE COUNTY                        11805 SW 26TH ST STE 230 MIAMI FL 33175-2464
MIAMI DADE COUNTY CLERK OF COURT         REGULATORY AND ECONOMIC RESOURCES COLLECTION 11805 SW 26TH ST,SUITE 230 MIAMI
                                         FL 33175
MIAMI DADE COUNTY CODE ENFORCEMENT       111 NW 1ST STREET STE 1750 MIAMI FL 33128
MIAMI DADE COUNTY CREDIT &               COLLECTION 2525 NW 62ND ST STE 4301 MIAMI FL 33147
MIAMI DADE COUNTY CREDIT & COLLECTIONS   SECTION 200 NW 2ND AVENUE 3RD FLOOR MIAMI FL 33128
MIAMI DADE COUNTY FLORIDA                111 NW STREET SUITE 2550 MIAMI FL 33128
MIAMI DADE COUNTY STORMWATER UTILITY     701 NW 1ST CT MIAMI FL 33136


Epiq Corporate Restructuring, LLC                                                                    Page 816 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 842 of 1490
Claim Name                               Address Information
MIAMI DADE COUNTY TAX COLLECTOR          200 NW 2ND AVE MIAMI FL 33128
MIAMI DADE CREDIT & COLLECTIONS          CREDIT & COLLECTION UNIT 200 NW 2ND AVENUE 3RD FLOOR MIAMI FL 33128
MIAMI DADE PUBLIC WORKS AND WASTE MGMT   2525 NW 62ND ST 5TH FLOOR MIAMI FL 33147
MIAMI DADE SOLID WASTE                   200 NW 2 AVE 3RD FLOOR MIAMI FL 33128
MIAMI DADE WATER & SEWER                 PO BOX 026055 MIAMI FL 33102
MIAMI DADE WATER AND SEWER DEPT          3071 SW 38TH AVENUE MIAMI FL 33136
MIAMI INS AGENCY                         3313 NW 7TH STREET MIAMI FL 33125
MIAMI INS BROKERS                        18851 NE 29 AVE SUITE 500 AVENTURA FL 33180
MIAMI INTERNATIONAL INS                  2200 SW 16 ST STE 212 MIAMI FL 33145
MIAMI MANAGEMENT, INC                    14275 SW 142 AVE MIAMI FL 33186
MIAMI PEST SOLUTIONS INC                 8525 SW 92ND STREET SUITE D-16 MIAMI FL 33156
MIAMI PUBLIC ADJUSTERS                   5901 SW 74TH ST 215 MIAMI FL 33143
MIAMI-DADE COUNTY                        MIAMI-DADE CO-TAX COLLEC 200 NW 2ND AVENUE MIAMI FL 33128
MIAMI-DADE COUNTY                        11805 SW 26 STREET STE 230 MIAMI FL 33175
MIAMI-DADE COUNTY                        DEPARTMENT OF REGULATORY AND ECONOMIC RESOURCES 11805 SW 26TH STREET, SUITE
                                         230 MIAMI FL 33175
MIAMI-DADE COUNTY                        REGULATORY & ECONOMIC RESOURCES COLLECTION SECTION 2ND FLOOR - SUITE 230 MIAMI
                                         FL 33175
MIAMI-DADE COUNTY CLERK CODE ENFOREMENT 200 NW 2ND AVENUE MIAMI FL 33128
MIAMI-DADE COUNTY CSS                    CREDIT & COLLECTIONS DEPARTMENT 200 NW 2ND AVENUE 3RD FLOOR MIAMI FL 33128
MIAMI-DADE COUNTY STORMWATER             701 NW 1ST COURT SUITE 400 MIAMI FL 33136
MIAMI-DADE FLORIDA                       BOARD OF CNTY. COMM'RS 111 NW 1 STREET SUITE 2550 MIAMI FL 33128
MIAMI-DADE STORM WATER UTILITY           701 NW COURT SUITE 400 MIAMI FL 33136
MIAMI-DADE TAX COLLECTOR                 200 NW 2ND AVE MIAMI FL 33128
MIAMI-DADE WATER & SEWER                 3071 SW 38TH AVENUE MIAMI FL 33233
MIC GENERAL INSURANCE CORPORATION        PO BOX 28799 NEW YORK NY 10087-8799
MIC INS                                  595 BAY ISLES RD 215 LONGBOAD KEY FL 34228
MICAH SERVICES INC                       P O BOX 2703 TITUSVILLE FL 32781
MICCI & KOROLYSHUN, P.C.                 10 ELIZABETH STREET, P.O. BOX 321 DERBY CT 06418
MICHAEL & ROCHELLE                       SOSNOSKI 20137 FALCON AVE N FOREST LAKE MN 55025
MICHAEL A CRAFTS INSURANCE AGENCY, INC   MICHAEL CRAFTS 32731 EGYPT LANE, SUITE 802 MAGNOLIA TX 77354
MICHAEL A HERNANDEZ                      ADDRESS ON FILE
MICHAEL A HURLEY AND CAROL J HURLEY      BRIANE PAGEL LAWTON & CATES, SC 345 W WASHINGTON AVENUE SUITE 201 MADISON WI
                                         53703
MICHAEL A LEVERENZ                       ADDRESS ON FILE
MICHAEL ABDOU INS AGENCY                 7850 MISSION CENTER CT 103 SAN DIEGO CA 92108
MICHAEL ALVARADO AND ROBERTO ALVARADO    BRYN C DEB A2B LEGAL 1855 W KATELLA AVENUE SUITE 245 ORANGE CA 92867
MICHAEL AND ANGELA CHERPESKI             981 E MOUNT LOAFER CIRCLE SPANISH FORK UT 84660
MICHAEL AND SON SERVICES INC             5740 GENERAL WASHINGTON DRIVE ALEXANDRIA VA 22312
MICHAEL AND TAMMIE RIDDELL               PRO SE - MICHAEL AND TAMMIE RIDDELL 52 TENNYSON CT RINEYVILLE KY 40162
MICHAEL ANTHONY                          ADDRESS ON FILE
MICHAEL ARREDONDO                        ADDRESS ON FILE
MICHAEL B JOSEPH TRUSTEE                 824 MARKET ST STE 715 WILMINGTON DE 19801
MICHAEL B SUTTON                         ADDRESS ON FILE
MICHAEL BARONE JR                        ADDRESS ON FILE
MICHAEL BATCHELOR                        ADDRESS ON FILE
MICHAEL BERBERICH                        ADDRESS ON FILE
MICHAEL BRANDON TURNER                   ADDRESS ON FILE
MICHAEL BRISKEY                          ADDRESS ON FILE
MICHAEL BROADWAY                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 817 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 843 of 1490
Claim Name                             Address Information
MICHAEL BUCK                           ADDRESS ON FILE
MICHAEL BURGER & ASSOCIATES            4915 CALLOWAY DR STE 101 BAKERSFIELD CA 93312
MICHAEL C. OSBORNE                     FLOYD W. BYBEE, ESQ. BYBEE LAW CENTER, PLC 90 S. KYRENE RD., SUITE 5 CHANDLER
                                       AZ 85226-4687
MICHAEL CARRILLO, ET AL.               JOSEPH R. MANNING, JR., ESQ. MANNING LAW, APC 4667 MACARTHUR BLVD., SUITE 150
                                       NEWPORT BEACH CA 92660
MICHAEL CARTER                         ADDRESS ON FILE
MICHAEL CHAD PETROSS                   ADDRESS ON FILE
MICHAEL CHARLES GARDENHIRE             ADDRESS ON FILE
MICHAEL CLEMONS & JILL                 ADDRESS ON FILE
MICHAEL COHEN &                        ADDRESS ON FILE
MICHAEL COLLINS                        ADDRESS ON FILE
MICHAEL CORRIGAN TAX COLLECTOR         231 EAST FORSYTH ST SUITE 130 JACKSONVILLE FL 32202
MICHAEL COTTER TRUSTEE                 870 GREENBRIER CIRCLE SUITE 402 CHESAPEAKE VA 23320
MICHAEL COUGHLIN &                     ADDRESS ON FILE
MICHAEL CRABB                          ADDRESS ON FILE
MICHAEL CRABTREE                       1813 N 19TH STREET BOISE ID 83702
MICHAEL CURLEY &                       ADDRESS ON FILE
MICHAEL D CASTILLO                     ADDRESS ON FILE
MICHAEL D EYER                         ADDRESS ON FILE
MICHAEL D HEIDERSCHEID                 ADDRESS ON FILE
MICHAEL D MULCAHY AND                  ADDRESS ON FILE
MICHAEL D OBRIEN & ASSOCIATES PC       12909 SW 68TH AVENUE STE 160 PORTLAND OR 97223
MICHAEL DAMON FOX                      ADDRESS ON FILE
MICHAEL DE BENEDICTUS CATSKILL         ADDRESS ON FILE
MICHAEL DEBALTZO &                     ADDRESS ON FILE
MICHAEL DEBORD                         ADDRESS ON FILE
MICHAEL DECK                           ADDRESS ON FILE
MICHAEL DEHLINGER AND                  ADDRESS ON FILE
MICHAEL DELGADO                        ADDRESS ON FILE
MICHAEL DEMARTINO AND                  ADDRESS ON FILE
MICHAEL E BAILEY &                     ADDRESS ON FILE
MICHAEL E BEARDEN                      ADDRESS ON FILE
MICHAEL E SCHREIBER                    ADDRESS ON FILE
MICHAEL EDWARDS                        ADDRESS ON FILE
MICHAEL EITNER & SHANNON               ADDRESS ON FILE
MICHAEL ELLIOTT                        KERRY P. FAUGHNAN LAW OFFICES OF KERRY P. FAUGHNAN P.O. BOX 335361 N. LAS
                                       VEGAS NV 89033-5361
MICHAEL FEARSON, ET AL.                CHRISTINE RUBINSTEIN 445 BROADHOLLOW ROAD, SUITE CL-10 MELVILLE NY 11747
MICHAEL FENWICK                        ADDRESS ON FILE
MICHAEL FISHBOUGH &                    ADDRESS ON FILE
MICHAEL FLAUGH &                       ADDRESS ON FILE
MICHAEL FORD TRUSTEE                   255 GRANT ST DECATUR AL 35601
MICHAEL FRANKE INS AGNCY               6601 EVERHART RD- STE B5 CORPUS CHRISTI TX 78413
MICHAEL G HARPER AGENCY                900 ROCKMEAN DR STE 264 KINGWOOD TX 77339
MICHAEL GALLO TRUSTEE                  5048 BELMONT AVE YOUNGSTOWN OH 44505
MICHAEL GEFFRE INSURANCE AGENCY        32392 COAST HWY STE 260 LAGUNA BEACH CA 92651
MICHAEL GINWRIGHT                      ADDRESS ON FILE
MICHAEL GOERGEN & LESLIE               ADDRESS ON FILE
MICHAEL GRANT                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 818 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 844 of 1490
Claim Name                            Address Information
MICHAEL GRIFFITH                      ADDRESS ON FILE
MICHAEL GRIFFITH &                    ADDRESS ON FILE
MICHAEL H CHRISTENSEN&ASSO INC        3404 S 2130 E SALT LAKE CITY UT 84109
MICHAEL H. MERINO, P.A.               6741 ORANGE DRIVE DAVIE FL 33314
MICHAEL H. WALKER AND KAREN WALKER    JAMIL L. WHITE, ESQ. ANDRY R. YURSTAN, ESQ. LOUIS WHITE PC 1851 HERITAGE LN,
                                      STE 148 SACRAMENTO CA 95815
MICHAEL H. WHITE, ET AL.              RICHARD F. ALWAYS LAW OFFICES OF ALWAYS & ASSOC. P.O. BOX 787 SALEM OR 97308
MICHAEL HAGGERTY                      ADDRESS ON FILE
MICHAEL HAHN &                        ADDRESS ON FILE
MICHAEL HAIGHT                        ADDRESS ON FILE
MICHAEL HANSEMAN ADV.                 PRO SE
MICHAEL HEIDERSCHEID &                ADDRESS ON FILE
MICHAEL HENDRICKSON &                 ADDRESS ON FILE
MICHAEL IRVIN &                       ADDRESS ON FILE
MICHAEL J CARTER                      ADDRESS ON FILE
MICHAEL J CHERAMIE                    ADDRESS ON FILE
MICHAEL J KOENIG                      ADDRESS ON FILE
MICHAEL J MACCO                       ADDRESS ON FILE
MICHAEL J MADDALENI                   ADDRESS ON FILE
MICHAEL J SAMBORN INC                 108 N HENRY ST BAY CITY MI 48706
MICHAEL J VITANZA                     ADDRESS ON FILE
MICHAEL J. BINKOWSKI                  ADDRESS ON FILE
MICHAEL J. KELSEY, ET AL.             MICHAEL J. KELSEY, PRO SE 67 GROVE AVENUE EAST HANOVER NJ 07936
MICHAEL JAMES INS AGENCY              324 HWY 425 S MONTICELLO AR 71655
MICHAEL JEZDIMIR                      ADDRESS ON FILE
MICHAEL JONES                         PRO SE MICHAEL JONES 6207 URBANDALE LANE N MAPLE GROVE MN 55311
MICHAEL JONES &                       ADDRESS ON FILE
MICHAEL JORDAN                        ADDRESS ON FILE
MICHAEL KALBAUGH CONSTRUCTION LLC     5250 NW 144TH PL REDDICK FL 32686
MICHAEL KANKELBORGS HOUSE PAINTING    MICHAEL KANKELBORG 6461 REXFORD DRIVE RIVERSIDE CA 92504
MICHAEL L SHORTRIDGE                  ADDRESS ON FILE
MICHAEL L WATT                        ADDRESS ON FILE
MICHAEL LAFRANCE &                    ADDRESS ON FILE
MICHAEL LANDRY INS                    16850 SATURN LANE 100 HOUSTON TX 77058
MICHAEL M BHASKARAN                   ADDRESS ON FILE
MICHAEL MAHOWALD &                    ADDRESS ON FILE
MICHAEL MASAO KIMURA, ET AL.          CHRISTOPHER SHEA GOODWIN, ROBERT ALCORN PACIFIC GUARDIAN CENTER, MAUKA TOWER
                                      737 BISHOP STREET, SUITE 1640 HONOLULU HI 96813
MICHAEL MAZZONE INS AGY               181 PARK ST BRISTOL CT 06010
MICHAEL MCBRIDE                       ADDRESS ON FILE
MICHAEL MCCARTHY                      ADDRESS ON FILE
MICHAEL MCLAUGHLIN &                  ADDRESS ON FILE
MICHAEL MCQUEEN                       ADDRESS ON FILE
MICHAEL MELNECK &                     ADDRESS ON FILE
MICHAEL MUNN & MELISSA                ADDRESS ON FILE
MICHAEL NOWAK &                       ADDRESS ON FILE
MICHAEL OBENCHAIN                     ADDRESS ON FILE
MICHAEL OMALLEY & ALBERT              ADDRESS ON FILE
MICHAEL OOT                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 819 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 845 of 1490
Claim Name                             Address Information
MICHAEL P WILSON INC                   PO BOX 15819 FERNANDINA BEACH FL 32035
MICHAEL P. HAYES                       FAIRES & GARRETT EDGAR J. GARRETT JR. 61 WEST SIDE SQUARE COOPER TX 75432
MICHAEL PARSLEY                        ADDRESS ON FILE
MICHAEL PASSARO                        ADDRESS ON FILE
MICHAEL PL AARONS JR                   ADDRESS ON FILE
MICHAEL R BAND PA                      1200 DUPONT BLDG 169 E FLAGLER ST MIAMI FL 33131
MICHAEL R REED & ASSOCIATES            2658 FLORAL RD NW ALBUQUERQUE NM 87104
MICHAEL RAYBOURN                       ADDRESS ON FILE
MICHAEL REECE &                        ADDRESS ON FILE
MICHAEL REGAN                          ADDRESS ON FILE
MICHAEL RICHARDSON                     ADDRESS ON FILE
MICHAEL RIEDER &                       ADDRESS ON FILE
MICHAEL RODRIGUEZ &                    ADDRESS ON FILE
MICHAEL ROSEN & BARBARA                ADDRESS ON FILE
MICHAEL ROSS LOBIONDO PA               STE 262 13762 STATE RD 84 FT LAUDERDALE FL 33325
MICHAEL RUSHING                        ADDRESS ON FILE
MICHAEL S. DELAURENTIS                 ADDRESS ON FILE
MICHAEL SANDERS &                      ADDRESS ON FILE
MICHAEL SCHAMBERGER                    ADDRESS ON FILE
MICHAEL SHANK APPRAISAL SERVICES       12804 NW 25TH AVE VANCOUVER WA 98685
MICHAEL SHAYE WILLIAMS                 ADDRESS ON FILE
MICHAEL SHOEMAKER                      ADDRESS ON FILE
MICHAEL SIMAS AND                      ADDRESS ON FILE
MICHAEL SINGLETON SRA                  PO BOX 3089 JASPER AL 35502
MICHAEL SKWAREK                        ADDRESS ON FILE
MICHAEL STEPHENS INC                   840 PINE RIDGE BLVD STONE MOUNTAIN GA 30087
MICHAEL T PAGANS                       ADDRESS ON FILE
MICHAEL T TOKARZ                       ADDRESS ON FILE
MICHAEL T. GEBHART                     MICHAEL GEBHART, PRO SE 844 HOLLY LAKE WAY HENDERSON NV 89002
MICHAEL TEPEDINO & SONS                2408 CEDAR BRIDGE RD NORTHFIELD NJ 08225
MICHAEL THOMAS                         KATHLEEN BOX LEEN & O'SULLIVAN, PLLC 520 EAST DENNY WAY SEATTLE WA 98122
MICHAEL VALERIO                        ADDRESS ON FILE
MICHAEL VANCE CONTRACTING, LLC         1480 GLASS AVE, HOPKINSVILLE KY 42240
MICHAEL VERNON ENT LLC                 1335 FLAXWOOD AVE BRANDON FL 33511
MICHAEL WALES                          PETER S HICKS JORDAN RAMIS, PC 360 SW BOND STREET, SUITE 510 BEND OR 97702
MICHAEL WALLINE &                      ADDRESS ON FILE
MICHAEL WEISS                          ADDRESS ON FILE
MICHAEL WIEDEMAN                       ADDRESS ON FILE
MICHAEL WILSON                         ADDRESS ON FILE
MICHAEL WILSON PLC                     12733 STORROW RD HENRICO VA 23233
MICHAEL WILSON REALTY, LLC             6336 ROBINSON RD SUITE 4 LOCKPORT NY 14094
MICHAEL YOUNG ROOFING & CONSTRUCTION   13154 COIT RD. SUITE 102A DALLAS TX 75240
INC
MICHAEL'S ROOFING                      MICHAEL GORSKI 806 SOUTH 9TH ST BASIN WY 82410
MICHAELIS CORPORATION                  2601 EAST 56TH STREET INDIANAPOLIS IN 46220
MICHAELLE POORE PA                     PO BOX 850 NEWLAND NC 28657
MICHAELS A/C & HEATING SYSTEMS         MIGUEL RODRIGUEZ 5617 MARTIN ST CORPUS CHRISTI TX 78417
MICHAELS CARPET AND LINOLEUM INC       116 MAIN STREET SAINT PETERS MO 63376
MICHAELS, ALLEN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 820 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 846 of 1490
Claim Name                             Address Information
MICHAELSON & MESSINGER                 INS 15 SPINNING WHEEL RD 34 HINSDALE IL 60521
MICHAELSON & MESSINGER                 INSURANCE SPECIALISTS, LLC TONI FIORE 15 SPINNING WHEEL ROAD, SUITE 202
                                       HINSDALE IL 60521
MICHALITSCH, MARY                      ADDRESS ON FILE
MICHALSKI, KATHLEEN                    ADDRESS ON FILE
MICHALUK, CHRISTINA                    ADDRESS ON FILE
MICHARL RODRIGUES                      MATTHEW V. PIETSCH LAW OFFICE OF MATTHEW V. PIETSCH, LLLC ONE MAIN PLZ., 2200
                                       MAIN ST. STE. 515 WAILUKU HI 96793
MICHEAL A PIVIROTTO AGY                PO BOX 21938 HILTON HEAD ISLAND SC 29926
MICHEAL BERG INS AGY INC               5811-A 64TH LUBBOCK TX 79424
MICHEAL KILGORE INSURANC               901-A-HARVEY RD COLLEGE STATION TX 77840
MICHEAL RUFFIN                         ADDRESS ON FILE
MICHEAL WAYNE BOX                      ADDRESS ON FILE
MICHEL, JODI                           ADDRESS ON FILE
MICHELE BOYD                           ADDRESS ON FILE
MICHELE COOMBS & STEPHEN               ADDRESS ON FILE
MICHELE KRESSER RECEIVER OF TAXES      5020 BALL ROAD SYRACUSE NY 13215
MICHELE LANDRUM &                      ADDRESS ON FILE
MICHELE MOLLEN                         ADDRESS ON FILE
MICHELE SCUORZO                        ADDRESS ON FILE
MICHELINE GONZALEZ &                   ADDRESS ON FILE
MICHELLE & JEFFREY                     ADDRESS ON FILE
MICHELLE AND SCOTT GORDON              JAMES R. DORAN ATTORNEY AT LAW 100 E. PINE STREET, SUITE 205 BELLINGHAM WA
                                       98225
MICHELLE BAYLESS &                     ADDRESS ON FILE
MICHELLE BLACKBURN                     ADDRESS ON FILE
MICHELLE BOSWELL                       ADDRESS ON FILE
MICHELLE BOURBEAU                      ADDRESS ON FILE
MICHELLE DANIEL &                      ADDRESS ON FILE
MICHELLE DOTTIN-DEJEAN                 GIANCARLO MALINCONICO, ESQ. LAW OFFICE OF CARL E. PERSON 225 E. 36TH STREET,
                                       SUITE 3A NEW YORK NY 10016
MICHELLE ENGEL BRECHT                  ADDRESS ON FILE
MICHELLE FERMIN PROPERTIES             ADDRESS ON FILE
MICHELLE HAASE                         ADDRESS ON FILE
MICHELLE JOHNSON                       ADDRESS ON FILE
MICHELLE L HOFMANN                     ADDRESS ON FILE
MICHELLE L KUNES TAX COLLECTOR         COURTHOUSE 230 EAST WATER ST LOCK HAVEN PA 17745
MICHELLE LAGARDE &                     ADDRESS ON FILE
MICHELLE LONG                          ADDRESS ON FILE
MICHELLE MINOR                         ADDRESS ON FILE
MICHELLE NAVARO INS AGY                12808 W AIRPORT BLVD341 SUGARLAND TX 77478
MICHELLE SIMPSON                       MICHAEL AVANESIAN JT LEGAL GROUP 801 N BRAND BLVD SUITE 1130 GLENDALE CA 91203
MICHELLE SOYE LEE                      ADDRESS ON FILE
MICHELLE TOWERS INC                    PO BOX 352 EMERSON NJ 07630
MICHELLE WALTERS                       ADDRESS ON FILE
MICHELSON, KEITH                       ADDRESS ON FILE
MICHENER, JEFFREY                      ADDRESS ON FILE
MICHIANA VILLAGE                       MICHIANA VILLAGE - TREAS 4000 CHEROKEE BX 12E MICHIANA MI 49117
MICHIGAN                               BRANDYE SEDELMAIER - COMPANY M-Z CONSUMER FINANCE SECTION PO BOX 30220 LANSING
                                       MI 48909-7720


Epiq Corporate Restructuring, LLC                                                                Page 821 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 847 of 1490
Claim Name                             Address Information
MICHIGAN                               DREW THELEN - MLO A-P CONSUMER FINANCE SECTION PO BOX 30220 LANSING MI
                                       48909-7720
MICHIGAN                               GENERAL CONTACT CONSUMER FINANCE SECTION PO BOX 30220 LANSING MI 48909-7720
MICHIGAN                               MELISSA BROWN - COMPANY A-L OR CONSUMER FINANCE SECTION PO BOX 30220 LANSING
                                       MI 48909-7720
MICHIGAN                               SHANNON MORENO - MLO Q-Z CONSUMER FINANCE SECTION PO BOX 30220 LANSING MI
                                       48909-7720
MICHIGAN BASIC PROP INS                ATTN CASH PROCESSING 3245 EAST JEFFERSON DETROIT MI 48207
MICHIGAN DEPARTMENT OF STATE           LEGAL SERVICES ADMINISTRATION PO BOX 30204 LANSING MI 48909
MICHIGAN DEPARTMENT OF TREASURY        P.O. BOX 30199 LANSING MI 48909-7699
MICHIGAN DEPT OF LICENSING &           REGULATORY AFFAIRS CORP DIVISION PO BOX 30054 LANSING MI 48909
MICHIGAN INSURANCE CO.                 DIANE STEVENS 4625 SALLING STREET LEWISTON MI 49756
MICHIGAN INSURANCE COMPANY             1195 RIVER ROAD MARIETTA PA 17547-0300
MICHIGAN MILLERS MUT INS               2425 E GRAND RIVER AVE LANSING MI 48909
MICHIGAN SECRETARY OF STATE            611 OTTAWA STREET LANSING MI 48909
MICKALOWKI, ERIKA                      ADDRESS ON FILE
MICKEN PAINTING                        REMODELING & ROOFING 506 26TH ST TUSCALOOSA AL 35401
MICKEY CLAYTON INS                     4725 N 19TH AVE PHOENIX AZ 85015
MICKEY EDDLEMAN                        CONSTRUCTION 4850 COURTNEY HUNTSVILLE YADKINVILLE NC 27055
MICKI STIKSMA &                        KELLY STIKSMA 17351 SW 87TH CT PALMETTO BAY FL 33157
MICKLE, TIARA                          ADDRESS ON FILE
MICKLE, TROSHELLA                      ADDRESS ON FILE
MICONNELLSON BUILDING &                6606 COQUINA AVE FORT PIERCE FL 34951
MICOU, REGINALD                        ADDRESS ON FILE
MICROBILT CORPORATION                  ATTN: GENERAL COUNSEL 1640 AIRPORT RD. SUITE 115 KENNESAW GA 30144
MICROBILT CORPORATION                  PO BOX 1473 ENGLEWOOD CO 80150-1473
MICROSOFT CORP                         C/O BANK OF AMERICA LB842467 1950 N STEMMONS FWY STE 5010 DALLAS TX 75207
MICROSOFT CORPORATION                  ATTN: GENERAL COUNSEL 1950 N STEMMONS FWY SUITE 5010 DALLAS TX 75207
MICROSOFT CORPORATION                  ATTN: GENERAL COUNSEL DEPT. 551, VOLUME LICENSING 6100 NEIL ROAD, SUITE 210
                                       RENO NV 89511-1137
MICROSOFT CORPORATION                  ATTN: GENERAL COUNSEL DPT 551, VOLUME LICENSING 6100 NEIL ROAD SUITE 210 RENO
                                       NV 89511-1137
MICROSOFT CORPORATION                  ATTN: GENERAL COUNSEL ONE MICROSOFT WAY REDMOND WA 98052-7329
MID AMERICA EXTERIORS                  75 EXECUTIVE DR 116 AURORA IL 60504
MID AMERICA PROPERTY PARTNERS          ATTN: CATHY DAVIS 1436 TRIAD CENTER DR. SAINT PETERS MO 63376
MID AMERICA PROPERTY PARTNERS          ATTN: MICHELLE SYBERG 1436 TRIAD CENTER DR ST. PETERS MO 63376
MID AMERICA RISK                       10661 S ROBERTS RD PALOS HILLS IL 60465
MID AMERICAN EXTERIOR                  5703 S CASS AV 207 WESTMONT IL 60559
MID AMERICAN PROPERTY PARTNERS         1436 TRIAD CENTER DR. ST PETERS MO 63376
MID ATLANTIC CONSTRUCT                 7950 GAINSFORD CT 201 BRISTOW VA 20136
MID ATLANTIC CONSTRUCTION OF VA INC.   5731 WELLINGTON RD. GAINESVILLE VA 20155
MID ATLANTIC ROOFING SYSTEMS INC.      4143 WYCLIFF DR. WINSTON-SALEM NC 27106
MID ATLANTIC UTILITIES                 10176 BALTIMORE 10176 BALTIMORE NATL PIK ELLICOTT CITY MD 21042
MID ATLANTIC UTILITIES, LLC            C/O US UTILITY CORP MNGT AGENT 10176 BALTO NATIONAL PIKE, 210 ELLICOTT CITY MD
                                       21042
MID CENTURY INSURANCE                  P O BOX 29123 SHAWNEE MISSION KS 66201
MID CENTURY INSURANCE CO               4680 WILSHIRE BLVD LOS ANGELES CA 90010
MID CENTURY INSURANCE CO               P O BOX 894883 LOS ANGELES CA 90189
MID CONTINENT INS CO                   P O BOX 632 SOMERSET PA 15501
MID CONTINENTAL INS                    406 S MARKET ST BRENHAM TX 77833


Epiq Corporate Restructuring, LLC                                                                   Page 822 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 848 of 1490
Claim Name                             Address Information
MID COUNTY INSURANCE                   PO BOX 1045 NEDERLAND TX 77627
MID GA OUTDOOR & EQUIPMENT SERVICE     1680 WALTON RD FORT VALLEY GA 31030
MID HUDSON COOP INS                    104 BRACKEN RD MONTGOMERY NY 12549
MID KANSAS EXTERIORS, INC.             2909 W. PAWNEE ST. WICHITA KS 67213
MID MINNESOTA                          MUTUAL INSURANCE P O BOX 428 SAUK RAPIDS MN 56379
MID MINNESOTA                          P O BOX 428 SAUK RAPIDS MN 56379
MID MISSOURI INS AGENCY                122 ICHORD AVE WAYNESVILLE MO 65583
MID SOUTH BUILDING SUPPLY, INC.        7940 WOODRUFF COURT SPRINGFIELD VA 22151
MID SOUTH CAPITAL PARTNERS LP          450 OLD VINE ST STE 211 LEXINGTON KY 40507
MID SOUTH INS AGENCY                   4603 BLUEBONNET BLVD BATON ROUGE LA 70809
MID STATE APPRAISALS LLC               2460 E MILKY WAY GILBERT AZ 85295
MID STATE BRKG                         877 BRUNSWICK AVE TRENTON NJ 08638
MID STATE CONSTRUCTION                 PO BOX 951933 LAKE MARY FL 32795
MID STATE INS                          93 STAFFORD ST WORCESTER MA 01608
MID STATE MTL                          P O BOX 218 WASECA MN 56093
MID STATES AGENCIES                    9201 WATSON RD STE 100 ST LOUIS MO 63126
MID SUFFOLK HANDYMAN                   24 LAKE GROVE BLVD CENTEREACH NY 11720
MID SUFFOLK HANDYMAN &                 MICHELLE & GREG MULLER 30 CALICO TREE LN CORAM NY 11727
MID-CENTURY INSURANCE                  7942 N MAPLE AVE 111 FRESNO CA 93720
MID-CONTINENT GROUP                    P O BOX 1409 TULSA OK 74101
MID-CONTINENT GROUP                    1437 S BOULDER 200 TULSA OK 74119
MID-MINNESOTA LEGAL ASSISTANCE         430 1ST AVENUE NORTH, SUITE 300 MINNEAPOLIS MN 55401
MID-NEB EXTERIORS                      JERRY SHIPMAN 4436 E BISMARK RD GRAND ISLAND NE 68801
MID-NEBRASKA GARAGE DOORS, INC         1031 3RD ST PO BOX 475 GIBBON NE 68840-0475
MID-OHIO ENERGY COOPERATIVE INC        2859 MARION UPPER SANDUSKY RD MARION OH 43302
MID-SOUTH SYNERGY                      PO BOX 970 NAVASOTA TX 77868
MID-STATE                              CHRIS D WREN CHRIS D WREN 7956 VAUGHN RD143 MONTGOMERY AL 36116
MID-STATE APRAISALS LLC                2460 E MILKY WAY GILBERT AZ 85295
MID-STATE CAPITAL CORP 2004-1 TRUST    THE BNY MELLON TRUST CO N.A. AS TRUSTEE 2 N. LASALLE STREET SUITE 1020 CHICAGO
                                       IL 60602
MID-STATE CAPITAL CORP 2005-1 TRUST    US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
MID-STATE CAPITAL CORP 2006-1 TRUST    THE BNY MELLON TRUST CO N.A. AS TRUSTEE 2 N. LASALLE STREET SUITE 1020 CHICAGO
                                       IL 60602
MID-STATE CAPITAL LLC                  3000 BAYPORT DRIVE SUITE 1100 TAMPA FL 33607
MID-STATE CAPITAL TRUST 2010-1         RODNEY SQUARE NORTH 1100 NORTH MARKET WILMINGTON DC 19890
MID-STATE CAPITAL TRUST 2010-1         RODNEY SQUARE NORTH WILMINGTON DE 19890
MID-STATE CAPITAL TRUST 2010-1         THE BNY MELLON TRUST CO N.A. AS TRUSTEE 2 N. LASALLE STREET SUITE 1020 CHICAGO
                                       IL 60602
MID-STATE FRMRS MUT                    1008 LINCOLN HWY W NEW HAVEN IN 46774
MID-STATE TRUST IV                     US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
MID-STATE TRUST VII                    US BANK NATIONAL ASSOCIATION AS TRUSTEE US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MID-STATE TRUST VIII                   US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
MID-STATE TRUST X                      US BANK NATIONAL ASSOCIATION AS TRUSTEE US BANK NATIONAL ASSOC AS TRUSTEE 60
                                       LIVINGSTON ST. PAUL MN 55107-2292
MID-STATE TRUST XI                     US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
MID-TN SERVICES LLC                    429 WEST MAIN STREET LEBANON TN 37087
MID-VALLEY S.D./OLYPHANT               MID-VALLEY SD - TAX COLL BOROUGH BLDG.-113 WILLOW OLYPHANT PA 18447
MID-VALLEY S.D./THROOP B               MID-VALLEY SD - TAX COLL 436 SANDERSON ST THROOP PA 18512
MID-VALLEY SD/DICKSON CI               DICKSON CITY BORO - TC 901 ENTERPRISE ST DICKSON CITY PA 18519


Epiq Corporate Restructuring, LLC                                                                  Page 823 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 849 of 1490
Claim Name                               Address Information
MIDAMERICA ENERGY COMPANY                P.O. BOX 8020 DAVENPORT IA 52808
MIDAMERICAN ENERGY CO                    P.O. BOX 8020 DAVENPORT IA 52808
MIDATLANTIC RESTOR &                     JOSEPH & LEIGH SMOOT 7732 B OLD ALEXANDRIA FE CLINTON MD 20735
MIDCONTINENT COMMUNICATIONS              P O BOX 5010 SIOUX FALLS SD 57117-5010
MIDD WEST SCH. DIST./ADA                 SHERRY FEGLEY - TAX COLL 8865 ROUTE 235 BEAVERTOWN PA 17813
MIDD WEST SCH. DIST./BEA                 CHRISTINE WERNER-TAX COL 260 JONNA DR BEAVERTOWN PA 17813
MIDD WEST SCH. DIST./BEA                 MIDD-WEST SD - TAX COLLE 361 SEIPLE ROAD MIDDLEBURG PA 17842
MIDD WEST SCH. DIST./CEN                 MONICA L. KLINE, TAX COL 153 SHAMBACH RD MIDDLEBURG PA 17842
MIDD WEST SCH. DIST./MCC                 MIDD WEST SD - TAX COLLE 3 SNOOK ALLEY MCCLURE PA 17841
MIDD WEST SCH. DIST./MID                 MIDD-WEST SD - TAX COLLE 14 STRAWBERRY LANE MIDDLEBURG PA 17842
MIDD WEST SCH. DIST./MID                 MIDD-WEST SD - TAX COLLE 518 WAGENSELLER ST MIDDLEBURG PA 17842
MIDD WEST SCH. DIST./PER                 MARCIA KNOUSE - PERRY TW 410 PINE SWAMP RD. MT PLEASANT MILLS PA 17853
MIDD WEST SCH. DIST./SPR                 DEBORAH BROWNE - TAX COL 795 CENTER AVE, POB 106 BEAVER SPRINGS PA 17812
MIDDLE BRANCH TOWNSHIP                   MIDDLE BRANCH TWP - TREA 3949 14 MILE ROAD MARION MI 49665
MIDDLE GA MUTUAL INS                     P O BOX 245 GREENSBURG IN 47240
MIDDLE PAXTON TOWNSHIP                   MIDDLE PAXTON TWP - COLL 1140 VICTOR LANE DAUPHIN PA 17018
MIDDLE RIO GRANDE CONSERVANCY DISTRICT   POST OFFICE BOX 581 1931 SECOND ST., S.W. ALBUQUERQUE NM 87103
MIDDLE RIVER HOMES CONDOMINIUM ASSN.     2912 NE 8TH TERRACE OAKLAND PARK FL 33334
MIDDLE SMITHFIELD TOWNSH                 MIDDLE SMITHFIELD TWP - 326 FRUTCHEY DRIVE EAST STROUDSBURG PA 18302
MIDDLE SOUTH SYSTEMS                     3129 MASSACHUSETTS AVE KENNER LA 70065
MIDDLE TAYLOR TOWNSHIP                   MIDDLE TAYLOR TWP - COLL 257 LINKVILLE RD JOHNSTOWN PA 15906
MIDDLE TOWNSHIP                          33 MECHANIC STREET CAPE MAY COURT HOUSE NJ 08210
MIDDLE TOWNSHIP                          MIDDLE TWP-TAX COLLECTOR 33 W. MECHANIC STREET CAPE MAY COURTHOUSE NJ 08210
MIDDLEBOROUGH COLLECTOR                  20 CENTRE ST. 3RD FLOOR MIDDLEBOROUGH MA 02346
MIDDLEBOROUGH TOWN                       MIDDLEBOROUGH TN -COLLEC 20 CENTER STREET- 3RD FL MIDDLEBOROUGH MA 02346
MIDDLEBURG BORO                          MIDDLEBURG BORO - COLLEC 518 WAGENSELLER ST MIDDLEBURG PA 17842
MIDDLEBURG CS (COMBINED                  MIDDLEBURG CS- TAX COLLE 291 MAIN ST MIDDEBURGH NY 12122
MIDDLEBURG CS (COMBINED                  MIDDLEBURG CS-TAX COLLEC 291 MAIN ST MIDDLEBURGH NY 12122
MIDDLEBURG TOWN                          MIDDLEBURG TOWN - TREASU 10 W MARSHALL ST MIDDLEBURG VA 20118
MIDDLEBURGH TOWN                         MIDDLEBURGH TOWN-TAX COL PO BOX 946 MIDDLEBURGH NY 12122
MIDDLEBURGH VILLAGE                      MIDDLEBURGH VILLAGE-CLER 309 MAIN STREET MIDDLEBURGH NY 12122
MIDDLEBURY TOWN                          MIDDLEBURY TOWN-TAX COLL 77 MAIN STREET MIDDLEBURY VT 05753
MIDDLEBURY TOWN                          MIDDLEBURY TOWN-TAX COLL 1212 WHITTEMORE RD MIDDLEBURY CT 06762
MIDDLEBURY TOWN                          MIDDLEBURY TOWN-TAX COLL PO BOX 281 WARSAW NY 14569
MIDDLEBURY TOWNSHIP                      MIDDLEBURY TWP - TAX COL POB 26 MIDDLEBURY CENTER PA 16935
MIDDLEBURY TOWNSHIP                      MIDDLEBURY TWP - TREASUR 1379 VINCENT RD OVID MI 48866
MIDDLECREEK TOWNSHIP                     GEORGIA HARROLD-TAX COLL 336 BARRON CHURCH RD ROCKWOOD PA 15557
MIDDLECREEK TOWNSHIP                     MIDDLECREEK TWP - COLLEC 14 STRAWBERRY LANE MIDDLEBURG PA 17842
MIDDLEFIELD TOWN                         MIDDLEFIELD TN - COLLECT P.O. BOX 114 MIDDLEFIELD MA 01243
MIDDLEFIELD TOWN                         MIDDLEFIELD TN - COLLECT PO BOX 179 MIDDLEFIELD CT 06455
MIDDLEFIELD TOWN                         MIDDLEFIELD TOWN-TAX COL PO BOX 961 COOPERSTOWN NY 13326
MIDDLEOAK INSURANCE                      FLOOD PROCESSING CENTER PO BOX 2057 KALISPELL MT 59903
MIDDLEOAK RESTORATIONIST                 P O BOX 2006 SALEM MA 01970
MIDDLEOAK SPECIALTY INS                  PO BOX 981035 BOSTON MA 02298
MIDDLEPORT BORO                          MIDDLEPORT BORO - COLLEC 14 SHADE ST., POB 202 MIDDLEPORT PA 17953
MIDDLEPORT VILL.(TWN.HAR                 MIDDLEPORT VILL - CLERK P.O. BOX 186 MIDDLEPORT NY 14105
MIDDLEPORT VILLAGE(T-ROY                 MIDDLEPORT VILLAGE - CLE PO BOX 186 MIDDLEPORT NY 14105
MIDDLESBORO CITY                         CITY OF MIDDLESBORO - CL PO BOX 756 MIDDLESBORO KY 40965
MIDDLESEX BORO                           MIDDLESEX BORO - TAX COL 1200 MOUNTAIN AVENUE MIDDLESEX NJ 08846



Epiq Corporate Restructuring, LLC                                                                     Page 824 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 850 of 1490
Claim Name                           Address Information
MIDDLESEX COUNTY                     MIDDLESEX COUNTY - TREAS P O BOX 182 SALUDA VA 23149
MIDDLESEX COUNTY RECORDER OF DEEDS   1 JOHN F. KENNEDY BLVD. NEW BRUNSWICK NJ 08901
MIDDLESEX INS CO                     P O BOX 2801 STEVENS POINT WI 54482
MIDDLESEX MUT ASSURANCE              P.O. BOX 2057 KALISPELL MT 59903
MIDDLESEX MUTUAL                     P O BOX 891 MIDDLETOWN CT 06457
MIDDLESEX TOWN                       MIDDLESEX TOWN - TAX COL 5 CHURCH STREET MIDDLESEX VT 05602
MIDDLESEX TOWN                       MIDDLESEX TOWN - TAX CO PO BOX 147 MIDDLESEX NY 14507
MIDDLESEX TOWNSHIP                   MIDDLESEX TWP - TAX COLL 266 KYLE ROAD VALENCIA PA 16059
MIDDLESEX TOWNSHIP                   FRANK ROBERTO - TAX COLL 270 N OLD STONEHOUSE RD CARLISLE PA 17015
MIDDLESEX WATER COMPANY              1500 RONSON ROAD ISELIN NJ 08830
MIDDLETON CITY                       MIDDLETON CITY TREASURER 7426 HUBBARD AVE MIDDLETON WI 53562
MIDDLETON CITY                       TAX COLLECTOR 7426 HUBBARD AVE MIDDLETON WI 53562
MIDDLETON INS                        6924 UNIVERSITY AVE MIDDLETON WI 53562
MIDDLETON TOWN                       MIDDLETON TOWN - TAX COL 48 SOUTH MAIN STREET MIDDLETON MA 01949
MIDDLETON TOWN                       MIDDLETON TOWN - TAX COL 182 KINGS HIGHWAY MIDDLETON NH 03887
MIDDLETON TOWN                       MIDDLETON TWN TREASURER 7555 W OLD SAUK ROAD VERONA WI 53593
MIDDLETON, TANISHIA                  ADDRESS ON FILE
MIDDLETOWN AREA S.D./ROY             MIDDLETOWN AREA SD - COL 55 WEST WATER ST. MIDDLETOWN PA 17057
MIDDLETOWN BORO                      MIDDLETOWN BORO - COLLEC 131 OAKHILL DR MIDDLETOWN PA 17057
MIDDLETOWN CITY                      MIDDLETOWN CITY-TAX COLL 245 DEKOVEN DR MIDDLETOWN CT 06457
MIDDLETOWN CITY                      MIDDLETOWN CITY-TAX RECE 16 JAMES ST MIDDLETOWN NY 10940
MIDDLETOWN CITY SCH. (MI             MIDDLETN CITY SCH - COLL 223 WISNER AVE EXT MIDDLETOWN NY 10940
MIDDLETOWN CITY SCH. (WA             MIDDLETOWN CITY SCH-COLL 223 WISNER AVE EXT MIDDLETOWN NY 10940
MIDDLETOWN CITY TREASURE             CITY OF MIDDLETOWN - CLE PO BOX 43048 LOUISVILLE KY 40253
MIDDLETOWN DISTRICT 2 S              MIDDLETOWN DIST-TAX COLL 445 RANDOLPH RD MIDDLETOWN CT 06457
MIDDLETOWN S.D./LOWER SW             MIDDLETOWN AREA SD - COL 55 WEST WATER ST. MIDDLETOWN PA 17057
MIDDLETOWN S.D./MIDDLETO             MIDDLETOWN AREA SD - COL 55 WEST WATER ST. MIDDLETOWN PA 17057
MIDDLETOWN SPRINGS TOWN              MIDDLETN SPRINGS TN-COLL PO BOX 1022 MIDDLETOWN SPRINGS VT 05757
MIDDLETOWN TOWN                      MIDDLETOWN TOWN-TAX COLL 350 EAST MAIN ROAD MIDDLETOWN RI 02842
MIDDLETOWN TOWN                      MIDDLETOWN TOWN-TAX COLL P.O. BOX 577 MARGARETVILLE NY 12455
MIDDLETOWN TOWN                      MIDDLETOWN TOWN - COLLEC 19 W. GREEN ST. MIDDLETOWN DE 19709
MIDDLETOWN TOWN                      MIDDLETOWN TOWN - TREASU 7735 MAIN ST MIDDLETOWN VA 22645
MIDDLETOWN TOWNSHIP                  1 KINGS HIGHWAY MIDDLETOWN NJ 07748
MIDDLETOWN TOWNSHIP                  MIDDLETOWN TWP - COLLECT ONE KINGS HIGHWAY MIDDLETOWN NJ 07748
MIDDLETOWN TOWNSHIP                  MIDDLETOWN TWP - TAX COL BOX 157/ 27 N. PENNELL R GLEN RIDDLE/LIMA PA 19037
MIDDLETOWN TOWNSHIP                  RAY CHAPMAN - TAX COLLEC 2222 TRENTON RD LEVITTOWN PA 19056
MIDDLEVILLE VILL.(TWN.FA             MIDDLEVILLE VILL - CLERK 3 SOUTH MAIN ST. MIDDLEVILLE NY 13406
MIDDLEVILLE VILLAGE                  MIDDLEVILLE VLG - TREASU 100 E MAIN ST MIDDLEVILLE MI 49333
MIDGETT INS AGENCY                   PO BOX 85 MANTEO NC 27954
MIDLAND AGENCY                       22 OFFICE PARK CT COLUMBIA SC 29223
MIDLAND BORO                         SHERYL MONACO - TAX COLL 868 MIDLAND AVE. MIDLAND PA 15059
MIDLAND BORO S.D./MIDLAN             MIDLAND BORO SD - COLLEC 868 MIDLAND AVE. MIDLAND PA 15059
MIDLAND CENTRAL APPRAISA             MIDLAND CAD - TAX COLL P O BOX 908002 MIDLAND TX 79708
MIDLAND CENTRAL APPRAISAL DISTRICT   4631 ANDREWS HWY MIDLAND TX 79708
MIDLAND CITY                         MIDLAND CITY - TREASURER 333 W ELLSWORTH P.O. BOX MIDLAND MI 48641
MIDLAND COUNTY APPRAISAL DISTRICT    4631 ANDREWS HWY. BOX 908002 MIDLAND TX 79708-8002
MIDLAND COUNTY TREASURER             220 W ELLSWORTH STREET MIDLAND MI 48640
MIDLAND INS AGNECY                   P O BOX 180 WAUSA NE 68786
MIDLAND PARK BORO                    MIDLAND PARK BORO - COLL 280 GODWIN AVENUE MIDLAND PARK NJ 07432



Epiq Corporate Restructuring, LLC                                                                 Page 825 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 851 of 1490
Claim Name                            Address Information
MIDLAND TOWNSHIP                      MIDLAND TOWNSHIP - TREAS 1030 POSEYVILLE RD MIDLAND MI 48640
MIDLANDS INS CENTER                   308 COLUMBIA AVE LEXINGTON SC 29072
MIDLANDS RESTORATION INC              562 DIVISION ST CAMPBELL CA 95008
MIDPOINT CONST &                      ABDREW & ARIN BENNETT 2760 PALDAN DR STE A AUBURN HILLS MI 48326
MIDPOINT RESTORATION OF               4345 44TH ST SE STE B GRAND RAPIDS MI 49512
MIDROX INS                            56 HILLCREST DR ROXBURY NY 12474
MIDROX INS CO                         PO BOX 218 ROXBURY NY 12474
MIDSTATE APPRAISAL GROUP LLC          PO BOX 189 SOUTHBURY CT 06488
MIDSTATE APPRAISERS INC               50 CANAL ST SUITE 9 MIDDLETOWN PA 17057
MIDSTATE MTL                          5612 RT 34 AUBURN NY 13021
MIDSTATE MUTUAL INS                   P O BOX 520 AUBURN NY 13021
MIDSTATE MUTUAL INS                   PO BOX 430 AUBURN NY 13021
MIDTOWN MANAGEMENT DIST               MIDTOWN MANAGEMENT DIST 17111 ROLLING CREEK HOUSTON TX 77090
MIDTOWNE INSURANCE                    6618 CLEVELAND BLVD A CALDWELL ID 83607
MIDVALE CITY                          HARVEY JACKSON 655 WEST CENTER STREET MIDVALE UT 84047
MIDVALE PARK MASTER REVIEW BOARD      1820 E. RIVER RD STE 110 PO BOX 40790 TUCSON AZ 85718
MIDWAY BORO                           KEYSTONE COLLECTIONS GRO 546 WENDEL RD. IRWIN PA 15642
MIDWAY CITY                           MIDWAY CITY - TAX COLLEC PO BOX 4275 MIDWAY KY 40347
MIDWAY RESTORATION, INC.              1915 W HUBBARD ST. CHICAGO IL 60622
MIDWAY SEWER DISTRICT                 P. O. BOX 3487 KENT WA 98089
MIDWAY WATER SYSTEM, INC              4971 GUFL BREEZE PKWY GULF BREEZE FL 32563
MIDWEST AGENCY                        8917 VETERANS MEMORIAL P OFALLON MO 63366
MIDWEST APPRAISALS LLC                PO BOX 782683 WICHITA KS 67278
MIDWEST ASSET GROUP, LLC              10663 LOVELAND MADEIRA ROAD LOVELAND OH 45140
MIDWEST CONCRETE &                    MICHAEL&MELISSA SHELTON 1207 3RD ST SW CRESCO IA 52136
MIDWEST CONNECT LLC                   PO BOX 2183 KEARNEY NE 68848
MIDWEST CONSTRUCTION GROUP LLC        39 OLD GOVERNOR PLACE ST. CHARLES MO 63301
MIDWEST COUNTRY CONSTRUCTION          STANLEY KOSTIC 12860 W 184TH PLACE MOKENA IL 60440
MIDWEST EXT PLUS INC                  CHARLES & CINDY LARSON 6451 SYCAMORE CT N MAPLE GROVE MN 55369
MIDWEST EXTERIORS OF                  12610 53RD AVE N PLYMOUTH MN 55442
MIDWEST EXTERIORS PLUS                6451 SYCAMORE CT N MAPLE GROVE MN 55369
MIDWEST FAMILY MTL                    3033 CAMPUS DR E195 PLYMOUTH MN 55441
MIDWEST FAMILY MUT INS                P O BOX 9425 MINNEAPOLIS MN 55440
MIDWEST FAMILY MUT INS                P O BOX 860593 MINNEAPOLIS MN 55486
MIDWEST HOMES LLC                     RALPH E OR BETTY A. WELTE 18355 JACKSON ST. ELKHORN NE 68022
MIDWEST MANAGEMENT INC.               8918 W. 21ST ST. N. SUITE 200, 206 WICHITA KS 67205
MIDWEST PREFERRED                     MUT INS CO PO BOX 10 TINA MO 64682
MIDWEST PREFERRED                     P O BOX 10 TINA MO 64682
MIDWEST PREFERRED MTL                 200 N MAIN TINA MO 64682
MIDWEST PROPERTY APPRAISAL LLC        9116 BUENA VISTA STREET PRAIRIE VILLAGE KS 66207
MIDWEST RAPID APPRAISAL               25 KENDALL PL ST PETERS MO 63376
MIDWEST REMEDIATION                   5858 THUNDERBIRD RD INDIANAPOLIS IN 46236
MIDWEST RESTOR SERVICES               1180 DOUGLAS RD BATAVIA IL 60510
MIDWEST RESTORATION                   DOLLHOUSE INC DOLLHOUSE INC 1618 N 203RD ST ELKHORN NE 68022
MIDWEST RESTORATIONS                  1618 N 203RD ST ELKHORN NE 68022
MIDWEST ROOFING & EXTERI              18 S LINCOLNWAY NORTH AURORA IL 60542
MIDWEST SHAKE & SHINGLE               44 COOK ST STE 100 DENVER CO 80206
MIDWEST VALUATION GROUP               345 E MAYWOOD ST MORTON IL 61550
MIECKOWSKI, MATTHEW                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 826 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 852 of 1490
Claim Name                            Address Information
MIEDOWICZ, ERICA                      ADDRESS ON FILE
MIEL HOMES LLC & STEPHEN              & TONNA COONEY PO BOX 7188 HOUSTON TX 77248
MIELE INSURANCE AGENCY                PO BOX 933 PICAYUNE MS 39466
MIELKE CONSTRUCTION, INC.             PO BOX 2011 LAKE PLACID FL 33862
MIF CONTRACTING LLC                   & J BLACKWELL & LINDA NG 7320 ASCROFT NO 206 HOUSTON TX 77081
MIFFLIN BORO                          MIFFLIN BORO - TAX COLLE 105 SUMMIT ST, POB 403 MIFFLIN PA 17058
MIFFLIN CO SD/OLIVER TWP              SHERRY MILLER - TAX COLL POB 342 MCVEYTOWN PA 17051
MIFFLIN CO.S.D./ARMAGH T              LINDA MARKS - TAX COLLEC 283 BROAD ST POB 516 MILROY PA 17063
MIFFLIN CO.S.D./BRATTON               BRATTON TWP - TAX COLLEC P.O. BOX 136 MATTAWANA PA 17054
MIFFLIN CO.S.D./BROWN TW              BROWN TWP - TAX COLLECTO POB 31 REEDSVILLE PA 17084
MIFFLIN CO.S.D./BURNHAM               JOAN E NORTH - TAX COLLE 113 SOUTH RIDGE ST BURNHAM PA 17009
MIFFLIN CO.S.D./DECATUR               DECATUR TWP - TAX COLLEC 565 WHISKEY RD MCCLURE PA 17841
MIFFLIN CO.S.D./DERRY TW              DERRY TWP - TAX COLLECTO 10 LAUREL ST LEWISTOWN PA 17044
MIFFLIN CO.S.D./GRANVILL              GRANVILLE TWP - TAX COLL 481 HAWSTONE RD LEWISTOWN PA 17044
MIFFLIN CO.S.D./JUNIATA               JERI DUKES - TAX COLLECT 216 DELAWARE AVENUE LEWISTOWN PA 17044
MIFFLIN CO.S.D./LEWISTOW              ERIN L ANEWALT- TAX COLL 2 E THIRD ST - MUNI BLDG LEWISTOWN PA 17044
MIFFLIN CO.S.D./MCVEYTOW              MCVEYTOWN BORO - TAX COL 1 DULL ST MCVEYTOWN PA 17051
MIFFLIN COUNTY S.D./UNIO              HERB ZOOK - TAX COLLECTO 7 HILLCREST DRIVE BELLEVILLE PA 17004
MIFFLIN TOWN                          MIFFLIN TWN TREASURER 596 COUNTY RD E REWEY WI 53580
MIFFLIN TOWNSHIP                      JANET HILLYARD - TAX COL 396 ZINCK RD JERSEY SHORE PA 17740
MIFFLIN TOWNSHIP                      MIFFLIN TWP - TAX COLLEC PO BOX 380 BLOOMSBURG PA 17815
MIFFLINBURG BORO                      MIFFLINBURG BORO-TAX COL 103 SOUTH SECOND ST. LEWISBURG PA 17837
MIFFLINBURG S.D./BUFFALO              PAIGE CURRY - TAX COLLEC 2115 STRICKLER RD MIFFLINBURG PA 17844
MIFFLINBURG S.D./HARTLEY              HARTLEY TWP - TAX COLLEC 103 SOUTH SECOND ST. LEWISBURG PA 17837
MIFFLINBURG S.D./LEWIS T              LEWIS TWP - TAX COLLECTO 103 SOUTH SECOND ST. LEWISBURG PA 17837
MIFFLINBURG S.D./MIFFLIN              MIFFLINBURG BORO-TAX COL 103 SOUTH SECOND ST. LEWISBURG PA 17837
MIFFLINBURG SD/LIMESTONE              MIFFLINBURG SD- TAX COLL 103 S SECOND ST LEWISBURG PA 17837
MIGALA CARPET ONE                     5400 W MICHIGAN AVE KALAMAZOO MI 49009
MIGDALIA CRUZ & PETRA                 FELICIANO 4578 FOREST EDGE DR BROOKLYN OH 44144
MIGHTY OAK LLC                        DAVID L MCGUFFEY 1102 FULLERTON AVENUE ALLENTOWN PA 18102
MIGHTY RIVER CONSTRUCTION             JOHN N. GUARINO 590 GREEN FOREST DR. FENTON MO 63026
MIGUEL A FLORES                       ADDRESS ON FILE
MIGUEL A SANTIAGO BELTRAN             ADDRESS ON FILE
MIGUEL A. CRUZ ZAPATA                 ADDRESS ON FILE
MIGUEL BALDERAS SANCHEZ               ADDRESS ON FILE
MIGUEL CALCANO &                      ADDRESS ON FILE
MIGUEL CANTU &                        ADDRESS ON FILE
MIGUEL ELIAS ORTIZ RIVERA             ADDRESS ON FILE
MIGUEL GARCIA                         ADDRESS ON FILE
MIGUEL JAMES TREJO-GONZALEZ           ADDRESS ON FILE
MIGUEL MELENDEZ                       ADDRESS ON FILE
MIGUEL MURRAY                         ADDRESS ON FILE
MIGUEL R GARCIA                       ADDRESS ON FILE
MIGUEL SERRANO &                      ADDRESS ON FILE
MIGUEL VALENTIN &                     ADDRESS ON FILE
MIHALKOS GENERAL CONTRACTING, INC.    695 SOLOMAN RUN ROAD JOHNSTOWN PA 15904
MIJU INSURANCE GROUP                  6715 PEACHTREE INDUSTRIA ATLANTA GA 30360
MIK                                   COLLECTOR 3904 HICKORY AVENUE BALTIMORE MD 21211
MIK                                   MARION I. & HENRY J. KNOTT FOUNDATION 3904 HICKORY AVE. BALTIMORE MD 21211



Epiq Corporate Restructuring, LLC                                                                 Page 827 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 853 of 1490
Claim Name                               Address Information
MIKADO TOWNSHIP                          MIKADO TOWNSHIP - TREASU 1454 E F-30 MIKADO MI 48745
MIKE C FLOYD & COMPANY INC               719 W FRONT ST STE 105 TYLER TX 75702
MIKE CROSSLAND                           CROSSLAND APPRAISAL CO PO BOX 4122 WICHITA FALLS TX 76308
MIKE D. CALVERY, ET AL.                  TOMMY D. CADLE, ESQUIRE CADLE ET FLOYD, P.A. 101 SOUTH MAIN STREET BOONEVILLE
                                         MS 38829
MIKE DAVIS                               ADDRESS ON FILE
MIKE DHORITY ENTERPRISES                 3750 JAYBIRD ROAD HERNANDO MS 38632
MIKE FOWLER APPRAISALS                   PO BOX 16131 JONESBORO AR 72403
MIKE FROELICH HOME REPAIR                MICHAEL J FROELICH 29 INTERNATIONAL AVE PISCATAWAY NJ 08854
MIKE HUDDLESTON ROOFING SYSTEMS          1285 NORTH MAIN STREET, SUITE 201 MANSFIELD TX 76063
MIKE JONES ROOFING                       MIKE JONES 1405 S LEA CLOVIS NM 88101
MIKE KENNY ROOFING COMPANY, INC.         P.O. BOX 31074 SAVANNAH GA 31410
MIKE MCKEE REMODELING                    INC 2410 ORCHARD DR PITTSBURGH PA 15241
MIKE MENATH INSURANCE                    1325 AIRMOTIVE WAY SUITE 320 RENO NV 89506
MIKE PEREZ AND ASSOC LLC                 7304 W 130TH ST 320 OVERLAND PARK KS 66213
MIKE SOLHEID CONSTRUCTION LLC            MIKE SOLHEID 3896 WILLOW WOOD ST. SW PRIOR LAKE MN 55372
MIKE STOCKWELL AGENCY                    227 UVALDE RD HOUSTON TX 77015
MIKE SULLIVAN - TAX ASSESSOR COLLECTOR   ATTN: MIKE SULLIVAN 1001 PRESTON HOUSTON TX 77002
MIKE WARREN AGY                          1909 BRAGG BLVD 102A FAYETTEVILLE NC 28303
MIKE WHITE                               ADDRESS ON FILE
MIKE WOOD EXCAVATION, INC.               2175 N WENATCHEE AVENUE WENATCHEE WA 98801
MIKES AC SOLUTIONS LLC                   PO BOX 560329 MONTVERDE FL 34756
MIKES GARAGE DOOR                        SERVICE PO BOX 1243 AULT CO 80610
MIKES HANDY SERVICES                     108 WLNUT STREET CHURCH HILL MD 21623
MIKES HANDY SERVICES &                   MICHAEL & CINDY MORRIS 9500 ANNAPOLIS RD STE B5 LANHAM MD 20706
MIKES HOME IMPROVEMENT                   MICHAEL SPENCER 18 UNITY AVE NEWARK NJ 07106
MIKES LOCK & KEY, LLC                    39 CORAM COURT MILFORD CT 06461
MIKES PAINT & REPAIR SER                 41 ALAN DR APALACHICOLA FL 32320
MIKES QUALITY PAINTING, INC              JULIO FREEMAN 8405 4TH ST NW LOS RANCHOS NM 87114
MIKES ROOFING LLC                        905 CHARLES ST FREDERICKSBURGC VA 22401
MIKESKA CONSTRUCTION &                   JILL & MIKE HENDRICKSON 386 CLINTON CEMETERY RD CUERO TX 77954
MIKKU & SONS ROOFING & REPAIR, LLC       48124 N 15TH AVE PHOENIX AZ 85087
MIL POTRERO MUTUAL WATER COMPANY         16275 ASKIN DR PO BOX W PINE MOUNTAIN CLUB CA 93222-0023
MIL POTRERO MUTUAL WATER COMPANY         PO BOX W FRAZIER PARK CA 93222-0023
MILACEK, NATASHA                         ADDRESS ON FILE
MILAGROS A. GRANT                        QUEENS LEGAL SEVICES STACY WOODS, ESQ. 89-00 SUTPHIN BLVD., FIFTH FLOOR
                                         JAMAICA NY 11435
MILAGROS EGASAN & CESAR EGASAN           70 FORT HILL AVENUE AKA 68 FORT HILL AVENUE YONKERS NY 10710-1130
MILAGROS GARCIA AND                      JOSE GARCIA 1173 BUNNELL RD ALTAMONTE SPRINGS FL 32714
MILAM COUNTY                             MILAM COUNTY - TAX COLLE P O BOX 551 CAMERON TX 76520
MILAM COUNTY CLERK                       107 W MAIN ST CAMERON TX 76520
MILAM COUNTY DISTRICT CLERK              102 S FANNIN STE 5 CAMERON TX 76520
MILAM COUNTY TAX OFFICE                  PO BOX 551 CAMERON TX 76520
MILAM, MELINDA                           ADDRESS ON FILE
MILAN CITY                               MILAN CITY-TAX COLLECTOR 1061 S MAIN ST MILAN TN 38358
MILAN CITY                               MILAN CITY - TREASURER 147 WABASH ST MILAN MI 48160
MILAN REAL ESTATE INC                    14027 MEMORIAL DR 293 HOUSTON TX 77079
MILAN TOWN                               MILAN TOWN -TAX COLLECTO PO BOX 158 MILAN NH 03588
MILAN TOWN                               MILAN TOWN - TAX COLLECT 20 WILCOX CIRCLE MILAN NY 12571



Epiq Corporate Restructuring, LLC                                                                    Page 828 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 854 of 1490
Claim Name                               Address Information
MILAN TOWNSHIP                           MILAN TOWNSHIP - TREASUR 16444 CONE ROAD MILAN MI 48160
MILBANK TWEED HADLEY & MCCLOY            LLP 28 LIBERTY ST NEW YORK NY 10005
MILBANK TWEED HADLEY & MCCLOY            ATTN: NAJEH BAHARUN 2029 CENTURY PARK EAST, 33RD FLOOR LOS ANGELES CA 90067
MILBAR CONSTRUCTION AND                  2790NFEDERAL HWY STE 201 BOCA RATON FL 33431
MILBERG KLEIN P.L. TRUST ACCOUNT         PAUL J. MILBERG 5550 GLADES ROAD, SUITE 500 BOCA RATON FL 33431
MILBERG KLEIN PL                         5550 GLADES ROAD SUITE 500 BOCA RATON FL 33431
MILBRIDGE TOWN                           MILBRIDGE TOWN - TAX COL P.O. BOX 66 MILBRIDGE ME 04658
MILBURN, LORA                            ADDRESS ON FILE
MILDER CONSTRUCTION LLC                  670 LINDER RD NE IOWA CITY IA 52240
MILDRED CRUZ                             ADDRESS ON FILE
MILDRED RITCHIE, ET AL                   RICHARD M. RAWDON, JR. 142 E MAIN ST GEORGETOWN KY 40324
MILE HIGH CONTRACTORS LLC                STEVEN L SIDEBOTTOM 8144 W. PLYMOUTH PL. LITTLETON CO 80128
MILE HIGH POOLS INC                      200 ASPEN DR EVERGREEN CO 80439
MILES CROSSING SANITARY SEWER DISTRICT   34583 HWY 101 BUSINESS ASTORIA OR 97103
MILES TOWNSHIP                           MILES TWP - TAX COLLECTO 157 ROCKVILLE RD REBERSBURG PA 16872
MILES, AUDREY                            ADDRESS ON FILE
MILES, BAUER, BERGSTROM, & WINTERS, LLP 1231 E. DYER ROAD SUITE 100 SANTA ANA CA 92705
MILES, CLAUDIA                           ADDRESS ON FILE
MILES, DESHANNA                          ADDRESS ON FILE
MILES, JESSE                             ADDRESS ON FILE
MILES, MICHAEL                           ADDRESS ON FILE
MILES, TAMIKA                            ADDRESS ON FILE
MILES-PERRY, GARLAND                     ADDRESS ON FILE
MILESBURG BORO                           MILESBURG BORO - TAX COL 323 TURNPIKE ST. MILESBURG PA 16853
MILFORD BORO                             MILFORD BORO - TAX COLLE P.O. BOX 484 MILFORD NJ 08848
MILFORD BORO                             MILFORD BORO - TAX COLLE 107 EAST HIGH ST. MILFORD PA 18337
MILFORD CEN SCH (COMBINE                 MILFORD CEN SCH-TAX COLL PO BOX 237 MILFORD NY 13807
MILFORD CITY                             MILFORD CITY - TAX COLLE 70 WEST RIVER ST MILFORD CT 06460
MILFORD CITY                             MILFORD CITY - TAX COLLE 119 S. WALNUT ST MILFORD DE 19963
MILFORD TOWN                             MILFORD TOWN -TAX COLLEC 52 MAIN ST. ROOM 15 MILFORD MA 01757
MILFORD TOWN                             MILFORD TOWN - TAX COLLE 1 UNION SQUARE MILFORD NH 03055
MILFORD TOWN                             MILFORD TOWN- TAX COLLEC P.O. BOX 336 MILFORD ME 04461
MILFORD TOWN                             MILFORD TOWN- TAX COLLEC PO BOX 305 PORTLANDVILLE NY 13834
MILFORD TOWN                             MILFORD TWN TREASURER W6330 CTH A JOHNSON CREEK WI 53038
MILFORD TOWNSHIP                         MILFORD TWP - TAX COLLEC 4647 WATER LEVEL RD ROCKWOOD PA 15557
MILFORD TOWNSHIP                         MILFORD TWP - TAX COLLEC 776 STETLER RD MIFFLINTOWN PA 17059
MILFORD TOWNSHIP                         MILFORD TWP - TAX COLLEC 128 SUNSET TRAIL MILFORD PA 18337
MILFORD TOWNSHIP                         MILFORD TWP - TAX COLLEC 105 CHESTNUT DR QUAKERTOWN PA 18951
MILFORD TOWNSHIP                         MILFORD TOWNSHIP - TREAS 1100 ATLANTIC ST. MILFORD MI 48381
MILFORD TRUMBAUERSVILLE AREA             SEWER AUTHORITY 1845 ROSENBERGER ROAD PO BOX 126 SPINNERSTOWN PA 18968-0126
MILFORD VILLAGE                          MILFORD VILLAGE - TREASU 1100 ATLANTIC MILFORD MI 48381
MILILANI TOWN ASSOCIATION                95-303 KALOAPAU ST MILILANI HI 96789
MILITZOK & LEVY PA                       3230 STIRLING ROAD HOLLYWOOD FL 33021
MILITZOK & LEVY PA FOR                   ACT OF B SANTANA 3230 STIRLING RD STE 1 HOLLYWOOD FL 33021
MILL AT LITTLE FALLS COA                 280 MAIN STREET LITTLE FALLS NJ 07424
MILL CONTRACTING LLC                     278 BOUNDARY RD MARLBORO NJ 07746
MILL CREEK BORO                          MILL CREEK BORO - COLLEC 9960 MOUNTAIN ROAD MILL CREEK PA 17060
MILL CREEK HOA                           PO BOX 63638 PHOENIX AZ 85082-3638
MILL CREEK TOWNSHIP                      MILL CREEK TWP - TAX COL 566 FOSTER RD UTICA PA 16362



Epiq Corporate Restructuring, LLC                                                                     Page 829 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 855 of 1490
Claim Name                             Address Information
MILL HALL BORO                         MILL HALL BORO - TAX COL 230 E WATER ST LOCK HAVEN PA 17745
MILL HARBOUR COA                       3220 EST GOLDEN ROCK SAINT CROIX VI 00820
MILL POINTE CONDO ASSOC., INC.         C/O FIRSTSERVICE RESIDENTIAL 138 INDUSTRY LANE, SUITE 1 FOREST MILL MD 21050
MILL VALLEY BUILDERS, INC              240 REDWOOD HWY 5 MILL VALLEY CA 94941
MILL VILLAGE BORO                      MILL VILLAGE BORO - COLL 2340 WOODS RD POB 102 MILL VILLAGE PA 16427
MILLAN, RAUL                           ADDRESS ON FILE
MILLARD COUNTY                         MILLARD COUNTY-TREASURER 50 SOUTH MAIN STREET FILLMORE UT 84631
MILLARD COUNTY TREASURER               50 SOUTH MAIN FILLMORE UT 84631
MILLBOURNE BORO                        MILLBOURNE BORO - COLLEC 9 PARK AVENUE MILBOURNE PA 19082
MILLBROOK CS (CLINTON T                SCHOOL TAX COLLECTOR PO BOX 686 MILLBROOK NY 12545
MILLBROOK CS (UNIONVALE                SCHOOL TAX COLLECTOR PO BOX 686 MILLBROOK NY 12545
MILLBROOK CS (WASHINGTO                SCHOOL TAX COLLECTOR PO BOX 686 MILLBROOK NY 12545
MILLBROOK TOWNSHIP                     MILLBROOK TOWNSHIP - TRE 3331 30TH AVE BLANCHARD MI 49310
MILLBROOK VILLAGE                      MILLBROOK VILLAGE - CLER P.O. BOX 349 MILLBROOK NY 12545
MILLBURN TOWNSHIP                      MILLBURN TWP - COLLECTOR 375 MILLBURN AVENUE MILLBURN NJ 07041
MILLBURY TOWN                          MILLBURY TOWN -TAX COLLE 127 ELM STREET MILLBURY MA 01527
MILLBURY WATER/SEWER LIE               MILLBURY W/S -TAX COLLEC 127 ELM STREET MILLBURY MA 01527
MILLCREEK CROSSING                     TOWNE & COUNTRY CLINTON LLC 2660 E. 53RD ST. STE 2 DAVENPORT IA 52807
MILLCREEK HOA                          P. O. BOX 1246 MERIDIAN ID 83680
MILLCREEK SCHOOL DISTRIC               MILLCREEK SD - TAX COLLE 3608 W 26TH ST ERIE PA 16506
MILLCREEK TOWNSHIP                     MILLCREEK TWP - TAX COLL 607 LAKEVIEW DR POB 27 FISHER PA 16225
MILLCREEK TOWNSHIP                     MILLCREEK TWP - TAX COLL 3608 W 26TH ST - MUNI BL ERIE PA 16506
MILLCREEK TOWNSHIP                     MILLCREEK TWP - TAX COLL 33 W PARK STPOB 365 NEWMANSTOWN PA 17073
MILLCREEK TOWNSHIP SEWER & WATER       3608 WEST 26TH STREET ERIE PA 16506
MILLE LACS COUNTY                      MILLE LACS CO. - AUD/TRE 635 2ND STREET SE MILACA MN 56353
MILLEDGE ENTERPRISES                   104 ROYAL PALMS COURT ALBANY GA 31705
MILLEDGEVILLE CITY                     MILLEDGEVILLE -TAX COLLE 119 E HANCOCK MILLEDGEVILLE GA 31061
MILLEN CITY                            MILLEN CITY-TAX COLLECTO PO BOX 929 MILLEN GA 30442
MILLEN TOWNSHIP                        MILEN TOWNSHIP - TREASUR P.O. BOX 145 BARTON CITY MI 48705
MILLENDER, RUBY                        ADDRESS ON FILE
MILLENIUM CONTRCT &                    DRYWALL 9403 MELDRUM LN HOUSTON TX 77075
MILLENNIUM CONSTRUCTION                SUITE C 3254 MALLETT ROAD DILBERVILLE MS 39532
MILLENNIUM MANAGEMENT LLC              ATTN: MR. ROBERT JAIN, CFA CO-CHIEF INVESTMENT OFFICER 666 FIFTH AVENUE NEW
                                       YORK NY 10103-0001
MILLENNIUM PARTNERS                    PO BOX 31263 TAMPA FL 33631
MILLENNIUM PARTNERS LLC                PO BOX 31060 TAMPA FL 33631
MILLENNIUM ROOFING &                   JAMES & JANELL BLACK 106 W WILL ROGERS DR KINGFISHER OK 73750
MILLENNIUM WINDOWS &                   SIDING 1209D W 50TH PL B WHEAT RIDGE CO 80033
MILLER APPRAISAL                       500 S CYPRESS RD 1 POMPANO BEACH FL 33060-7141
MILLER APPRAISAL GROUP                 2281 KENSINGTON LN ORANGE PARK FL 32073
MILLER APPRAISAL GROUP LLC             2281 KENSINGTON LN ORANGE PARK FL 32073-5273
MILLER APPRAISALS INC                  4434 QUAKER DR SUFFOLK VA 23437
MILLER COUNTY                          MILLER COUNTY-TAX COMMIS 155 S FIRST STREET COLQUITT GA 39837
MILLER COUNTY                          MILLER COUNTY - COLLECTO 2001 HWY 52 TUSCUMBIA MO 65082
MILLER COUNTY                          MILLER COUNTY - TAX COLL 400 LAUREL STREET STE 11 TEXARKANA AR 71854
MILLER COUNTY CLERK OF CIRCUIT         COURT 412 LAURAL ROOM 109 TEXARKANA AR 71854
MILLER COUNTY COLLECTOR                P O BOX 217 TUSCUMBIA MO 65082
MILLER COUNTY TAX COLLECTOR            400 LAUREL AVE STE 111 TEXARKANA AR 71854
MILLER COUNTY TAX COMMISSIONER         155 S FIRST ST COLQUITT GA 39837



Epiq Corporate Restructuring, LLC                                                                   Page 830 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 856 of 1490
Claim Name                              Address Information
MILLER HARRISON LLC                     50 W. BROADWAY STE 450 SALT LAKE CITY UT 84101
MILLER MCCARTIN                         973 IYANNOUGH RD HYANNIS MA 02601
MILLER PLUMBING CO                      4008 APACHE TRAIL GRANBURY TX 76048
MILLER PUBLIC ADJUSTERS                 LLC 4090 W SPENCER ST APPLETON WI 54912
MILLER SOUTH HOMEOWNERS' ASSOC., INC.   13055 SW 42ND STREET STE 203 MIAMI FL 33175
MILLER STRATVERT PA                     500 MARQUETTE NW SUITE 1100 ALBUQUERQUE NM 87102
MILLER TOWNSHIP                         LOIS SCHOPPY - TAX COLLE 554 OLD LIMEKILN LANE NEWPORT PA 17074
MILLER, ALYSSA                          ADDRESS ON FILE
MILLER, BRANDON                         ADDRESS ON FILE
MILLER, BRENDA                          ADDRESS ON FILE
MILLER, CARI                            ADDRESS ON FILE
MILLER, CHAD                            ADDRESS ON FILE
MILLER, CYNTHIA                         ADDRESS ON FILE
MILLER, DANA                            ADDRESS ON FILE
MILLER, DANIEL                          ADDRESS ON FILE
MILLER, DARREIAL                        ADDRESS ON FILE
MILLER, DEBORAH                         ADDRESS ON FILE
MILLER, DENISE                          ADDRESS ON FILE
MILLER, DIANA                           ADDRESS ON FILE
MILLER, GLEN                            ADDRESS ON FILE
MILLER, JESSICA                         ADDRESS ON FILE
MILLER, JOHN                            ADDRESS ON FILE
MILLER, KIESHA                          ADDRESS ON FILE
MILLER, MANJULA                         ADDRESS ON FILE
MILLER, MARGARET                        ADDRESS ON FILE
MILLER, MARY                            ADDRESS ON FILE
MILLER, MELINDA                         ADDRESS ON FILE
MILLER, PATI                            ADDRESS ON FILE
MILLER, PATRICIA                        ADDRESS ON FILE
MILLER, RASHANNA                        ADDRESS ON FILE
MILLER, RYAN                            ADDRESS ON FILE
MILLER, SHELLY                          ADDRESS ON FILE
MILLER, SONJA                           ADDRESS ON FILE
MILLER, SUMMER                          ADDRESS ON FILE
MILLER, SUSAN                           ADDRESS ON FILE
MILLER, TIMBERLY                        ADDRESS ON FILE
MILLER, TIMIKA                          ADDRESS ON FILE
MILLER, TRACY                           ADDRESS ON FILE
MILLER, VIRGINIA                        ADDRESS ON FILE
MILLER, WATSON, & GEORGE, P.C.          (IN TEXAS ONLY) CHOICE LEGAL GROUP, PA 1999 NORTH UNIVERSITY DRIVE, SUITE 204
                                        CORAL SPRINGS FL 33071
MILLER, WILLIAM                         ADDRESS ON FILE
MILLER-KEHL APPRAISAL SERVICES          1166 S BROADWAY NEW PHILADELPHIA OH 44663
MILLERS CAPITAL                         805 N. FRONT ST HARRISBURG PA 17102
MILLERS CAPITAL                         INSURANCE COMPANY 3815 TECPORT DR 200 HARRISBURG PA 17111
MILLERS GENERAL                         P O BOX 9025 ALTON IL 62002
MILLERS REMODEL AND                     CONSTRUCTION LLC 7008 NW 44TH BETHANY OK 73008
MILLERSBERG CONSTRUCTION                LLC 32971 NORTHFIELD BLVD NORTHFIELD MN 55057
MILLERSBURG BORO                        DAUPHIN COUNTY - TREASUR 101 MARKET ST. COURTHOUS HARRISBURG PA 17101



Epiq Corporate Restructuring, LLC                                                                   Page 831 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 857 of 1490
Claim Name                           Address Information
MILLERSBURG CITY                     CITY OF MILLERSBURG - CL P O BOX 265 MILLERSBURG KY 40348
MILLERSBURG S.D./MILLERS             J.P. HARRIS - TAX COLLEC POB 226 MECHANICSBURG PA 17055
MILLERSBURG S.D./UPPER P             MILLERSBURG AREA SD - TC 506 BERRYSBURG RD MILLERSBURG PA 17061
MILLERSBURG VILLAGE                  MILLERSBURG VLG - TREASU 5201 PETERMAN ST MILLERSBURG MI 49759
MILLERSVILLE BORO                    MILLERSVILLE BORO - COLL 100 MUNICIPAL DR. MILLERSVILLE PA 17551
MILLERSVILLE CITY/ROBERT             MILLERSVILLE-TAX COLLECT 1246 LOUISVILLE HWY MILLERSVILLE TN 37072
MILLERSVILLE CITY/SUMNER             MILLERSVILLE-TAX COLLECT 1246 LOUISVILLE HWY MILLERSVILLE TN 37072
MILLERTON VILLAGE                    MILLERTON VILLAGE - CLER PO BOX 528 MILLERTON NY 12546
MILLET INS AGENCY INC                1101 WEST AIRLINE HWY A LA PLACE LA 70068
MILLHAVEN HOMES ASSOCIATION, INC.    C/O YOUNG MANAGEMENT GROUP, INC. 10660 BARKLEY, SUITE 200 OVERLAND PARK KS
                                     66212
MILLIAN, CHRISTINA                   ADDRESS ON FILE
MILLIKEN CONSTRUCTION CO INC.        2515 E YANDELL DR. EL PASO TX 79903
MILLINGTON CITY                      SHELBY COUNTY-TRUSTEE 157 POPLAR AVE - SUITE 2 MEMPHIS TN 38103
MILLINGTON TOWNSHIP                  TAX COLLECTOR P O BOX 247 MILLINGTON MI 48746
MILLINGTON VILLAGE                   MILLINGTON VILLAGE - TRE PO BOX 261 MILLINGTON MI 48746
MILLINOCKET TOWN                     MILLINOCKET TN - COLLECT 197 PENOBSCOT AVENUE MILLINOCKET ME 04462
MILLION, JILL                        ADDRESS ON FILE
MILLIS TOWN                          MILLIS TOWN - TAX COLLEC 900 MAIN STREET MILLIS MA 02054
MILLMAN SYSTEMS, LLC                 ALFRED E. HAWKINS 864 HARWOOD ROAD HARWOOD MD 20776
MILLRIDGE HOMEOWNERS ASSOCIATION     P. O. BOX 54568 LOS ANGELES CA 90054
MILLRIDGE NORTH, SECTION ONE         CMTY. IMPROVEMENT ASSOC. 17171 PARK ROW, SUITE 310 HOUSTON TX 77084
MILLS COUNTY                         MILLS COUNTY - TREASURER 418 SHARP ST GLENWOOD IA 51534
MILLS COUNTY APPRAISAL D             MILLS CAD - TAX COLLECTO P O BOX 565 GOLDTHWAITE TX 76844
MILLS RIVER TOWN                     MILLS RIVER TOWN - COLLE 124 TOWN CENTER DRIVE MILLS RIVER NC 28759
MILLS ROAD MUD A                     MILLS ROAD MUD - TAX COL P O BOX 1368 FRIENDSWOOD TX 77549
MILLS STEELE, VICKIE                 ADDRESS ON FILE
MILLS TOWNSHIP                       MILLS TOWNSHIP - TREASUR 3899 E. CURTIS ROAD RHODES MI 48652
MILLS TOWNSHIP                       MILLS TOWNSHIP - TREASUR 2441 GREENWOOD PRESCOTT MI 48756
MILLS, CHAD                          ADDRESS ON FILE
MILLS, EMILY                         ADDRESS ON FILE
MILLS, JACK                          ADDRESS ON FILE
MILLS, KEVIN                         ADDRESS ON FILE
MILLS, LIBETH                        ADDRESS ON FILE
MILLS, NARTAUSHA                     ADDRESS ON FILE
MILLS, WENDI                         ADDRESS ON FILE
MILLSAP & SINGER                     9362 DIELMAN INDUSTRIAL DRIVE ST. LOUIS MO 63132
MILLSAP & SINGER PC                  612 SPIRIT DRIVE ST LOUIS MO 63005
MILLSAP & SINGER, LLC                612 SPIRIT DRIVE ST. LOUIS MO 63005
MILLSAP AND SINGER, LLC              KRISTIN RISINGER 612 SPIRIT DRIVE ST. LOUIS MO 63005
MILLSAPS & ASSOCS                    519 AZALEA RD MOBILE AL 36609
MILLSBORO TOWN                       MILLSBORO TOWN - TAX COL 322 WILSON HIGHWAY MILLSBORO DE 19966
MILLSTONE AND KANNENSOHN             FREDRIC A KANNENSOHN 4531 BELMONT AVENUE, SUITE 2C YOUNGSTOWN OH 44505
MILLSTONE BORO                       MILLSTONE BORO - TAX COL 1353 MAIN STREET- NO FED MILLSTONE NJ 08844
MILLSTONE TOWNSHIP                   MILLSTONE TWP - COLLECTO 470 STAGE COACH ROAD MILLSTONE TWP NJ 08510
MILLSTREAM CONSTRUCTION              LLC 1650 A MORNINGSIDE DR LANCASTER PA 17602
MILLTOWN BORO                        MILLTOWN BORO - TAX COLL 39 WASHINGTON AVENUE MILLTOWN NJ 08850
MILLTOWN TOWN                        MILLTWN TWN TREASURER 1510 240TH AVE LUCK WI 54853
MILLTOWN TOWN                        TAX COLLECTOR 1510 240TH AVE LUCK WI 54853



Epiq Corporate Restructuring, LLC                                                                 Page 832 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 858 of 1490
Claim Name                            Address Information
MILLTOWN VILLAGE                      MILLTWN VLG TREASURER P.O. BOX 485 MILLTOWN WI 54858
MILLVALE BORO                         MILLVALE BORO - TAX COLL 146 GRANT AVE PITTSBURGH PA 15209
MILLVILLE CITY -FISCAL                MILLVILLE CITY -TAX COLL PO BOX 609 MILLVILLE NJ 08332
MILLVILLE MTL INS CO                  P O BOX 2057 KALISPELL MT 59903
MILLVILLE MUT INS                     PO BOX 170 MILLVILLE PA 17846
MILLVILLE MUTUAL INS CO               215 STATE STREET MILLVILLE PA 17846
MILLVILLE S.D./GREENWOOD              MILLVILLE AREA SD - COLL 858 CHESTNUT RD. MILLVILLE PA 17846
MILLVILLE S.D./MADISON T              MILLVILLE AREA SD - COLL 2227 VALLEY ROAD BLOOMSBURG PA 17815
MILLVILLE TOWN                        MILLVILLE TOWN -TAX COLL 290 MAIN STREET MILLVILLE MA 01529
MILLVILLE TOWN                        MILLVILLE TOWN - TAX COL 36404 CLUB HOUSE ROAD MILLVILLE DE 19967
MILLYARD CABINETRY                    92 PUTNAM ST MANCHESTER NH 03102
MILNER CITY                           MILNER CITY-TAX COLLECTO P.O. BOX 99 MILNER GA 30257
MILNER, TALIA, ET AL.                 ROSENFELD LAW GROUP, LLC 2 PERLMAN DRIVE, SUITE 310 SPRING VALLEY NY 10977
MILO TOWN                             MILO TOWN - TAX COLLECTO 6 PLEASANT STREET MILO ME 04463
MILO TOWN                             MILO TOWN - TAX COLLECTE 137 MAIN ST PENN YAN NY 14527
MILOS CONTRACTORS, LLC                JASON FRANKS 157 LORNE RD CANYON LAKE TX 78133
MILRO SERVICES, INC                   41 HANSE AVENUE FREEPORT NY 11520
MILSAP & SINGER LLC                   612 SPIRIT DR ST LOUIS MO 63005
MILSTEAD & ASSOCIATES                 1 E STOW RD MARLTON NJ 08053
MILSTEAD & ASSOCIATES LLC             1 E STOW ROAD MARLTON NJ 08053
MILSTID, DANIEL                       ADDRESS ON FILE
MILTON AREA S.D./E.CHILL              MILTON AREA SD - TAX COL 700 MAHONING ST MILTON PA 17847
MILTON AREA S.D./MILTON               MILTON AREA SD - TAX COL 47 BROADWAY MILTON PA 17847
MILTON AREA S.D./TURBOT               MILTON AREA SD - TAX COL 324 BOIARDI LN MILTON PA 17847
MILTON AREA S.D./W.CHILL              MILTON AREA SD - TAX COL 700 MAHONING ST MILTON PA 17847
MILTON AREA S.D./WHITE D              KAREN STAMM - TAX COLLEC 164 NITTANY MOUNTAIN ROA NEW COLUMBIA PA 17856
MILTON BORO                           MILTON BORO - TAX COLLEC 47 BROADWAY MILTON PA 17847
MILTON CITY                           MILTON CITY-TAX COLLECTO 2006 HERITAGE WALK MILTON GA 30004
MILTON CITY                           CITY OF MILTON - CLERK 10179 US HWY 421N MILTON KY 40045
MILTON CITY                           ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
MILTON E EISENHAUER                   ADDRESS ON FILE
MILTON HARKRADER &                    ADDRESS ON FILE
MILTON JOHNSON &                      ADDRESS ON FILE
MILTON TOWN                           MILTON TOWN - TAX COLLEC 525 CANTON AVENUE MILTON MA 02186
MILTON TOWN                           MILTON TOWN - TAX COLLEC PO BOX 180 MILTON NH 03851
MILTON TOWN                           MILTON TOWN - TAX COLLEC 43 BOMBARDIER ROAD MILTON VT 05468
MILTON TOWN                           MILTON TOWN-TAX COLLECTO 503 GEYSER RD. BALLSTON SPA NY 12020
MILTON TOWN                           MILTON TOWN - TAX COLLEC 115 FEDERAL STREET MILTON DE 19968
MILTON TOWN                           ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
MILTON TOWNSHIP                       MILTON TOWNSHIP - TREASU 32097 BERTRAND NILES MI 49120
MILTON TOWNSHIP                       MILTON TOWNSHIP - TREASU PO BOX 309 KEWADIN MI 49648
MILTON WILSON                         1070 OAK COVE RD TERRY MS 39170
MILTON, PETER                         ADDRESS ON FILE
MILWAUKEE CITY                        MILWAUKEE CITY TREASURER 200 E WELLS ST - ROOM 10 MILWAUKEE WI 53202
MILWAUKEE CITY                        TAX COLLECTOR 200 E WELLS ST - ROOM 10 MILWAUKEE WI 53202
MILWAUKEE CITY TREASURER              200 E WELLS ST RM 103 MILWAUKEE WI 53202
MILWAUKEE WATER WORKS                 841 N BROADWAY ROOM 406 MILWAUKEE WI 53202
MINARD, JAMES                         ADDRESS ON FILE
MINCEY, ANTHONY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 833 OF 1400
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 859 of 1490
Claim Name                           Address Information
MINDBOX, INC.                        ATTN: PRESIDENT AND CEO RICHARD S BARFUS 300 DRAKES LANDING SUITE 155
                                     GREENBRAE CA 94904
MINDEN CITY VILLAGE                  VILLAGE OF MINDEN CITY 8575 N. CASS ST MINDEN CITY MI 48456
MINDEN TOWN                          MINDEN TOWN - TAX COLLEC 134 STATE HIGHWAY 80 FORT PLAIN NY 13339
MINDEN TOWNSHIP                      MINDEN TOWNSHIP - TREASU 6370 BRADY RD PALMS MI 48465
MINDY SHERWOOD                       23 CAMP DRIVE CHILLICOTHE OH 45601
MINE HILL TOWNSHIP                   MINE HILL TWP - COLLECTO 10 BAKER SREET MINE HILL NJ 07803
MINEO SALCEDO LAW FIRM               & LUIS PINEIRO 5400 S UN DR STE 502 DAVIE FL 33328
MINEO SALCEDO LAW FIRM               5400 S UNIVERSITY DR502 DAVIE FL 33328
MINEOLA CITY/ISD                     MINEOLA CITY/ISD - COLLE 1695 W LOOP 564 MINEOLA TX 75773
MINEOLA VILLAGE                      MINEOLA VILLAGE - REC OF P.O.BOX 69 MINEOLA NY 11501
MINER                                MINER CITY - COLLECTOR 2610 E. MALONE AVE MINER MO 63801
MINER COUNTY                         MINER COUNTY - TREASURER PO BOX 426 HOWARD SD 57349
MINERAL COUNTY                       MINERAL COUNTY - TREASUR PO BOX 100 SUPERIOR MT 59872
MINERAL COUNTY                       MINERAL COUNTY-TREASURER 1201 N MAIN ST CREEDE CO 81130
MINERAL COUNTY                       MINERAL COUNTY - TREASUR PO BOX 1450 HAWTHORNE NV 89415
MINERAL COUNTY SHERIFF               MINERAL COUNTY - SHERIFF 150 ARMSTRONG ST KEYSER WV 26726
MINERAL POINT CITY                   MINERAL POINT CITY TREAS 137 HIGH ST, SUITE 1 MINERAL POINT WI 53565
MINERAL POINT TOWN                   MINERAL POINT TWN TREASU 4946 SUNNY RIDGE RD MINERAL POINT WI 53565
MINERAL TOWN                         MINERAL TOWN - TREASURER P O BOX 316 MINERAL VA VA 23117
MINERSVILLE AREA S.D./CA             MINERSVILLE AREA SD - TC 4 GRAY LANE POTTSVILLE PA 17901
MINERSVILLE AREA S.D./MI             MINERSVILLE AREA SD - TC 246 SUNBURY ST MINERSVILLE PA 17954
MINERSVILLE AREA SD/BRAN             MINERSVILLE AREA SD - TC 94 OLD LLEWELLYN RD POTTSVILLE PA 17901
MINERSVILLE BORO                     MINERSVILLE BORO - COLLE 246 SUNBURY ST MINERSVILLE PA 17954
MINERSVILLE SD/FOSTER TW             MINERSVILLE SD - TAX COL 1478 SUNBURY RD POTTSVILLE PA 17901
MINERVA C S (TN OF MINER             MINERVA C S - TAX COLLEC 1362 COUNTY RTE 29 OLMSTEDVILLE NY 12857
MINERVA TOWN                         MINERVA TOWN - TAX COLLE 1362 COUNTY RTE 29 OLMSTEDVILLE NY 12857
MINGO COUNTY COLLECTIONS DEPT        1900 KANAWHA BLVD E BLDG 1 RM W116 CHARLESTON WV 25305
MINGO COUNTY SHERIFF                 MINGO COUNTY - SHERIFF 75 EAST 2ND AVE WILLIAMSON WV 25661
MINI MEANIE LLC                      PO BOX 2507 GRETNA LA 70054
MINICO INS AGENCY                    2531 W DUNLAP AVE PHOENIX AZ 85021
MINIDOKA COUNTY                      MINIDOKA COUNTY - TREASU PO BOX 368 RUPERT ID 83350
MINISINK TOWN                        MINISINK TOWN - TAX COLL 20 ROY SMITH DRIVE WESTTOWN NY 10998
MINISINK VALLEY CENT (               MINISINK VALLEY CENT-COL P O BOX 337 SLATE HILL NY 10973
MINISINK VALLEY CENT. (M             MINISINK VALLEY CENT-COL PO BOX 337 SLATE HILL NY 10973
MINISINK VLY CENT (MIN               MINISINK VLY CENT- COLLE PO BOX 337 SLATE HILL NY 10973
MINISINK VLY CENT (MT                MINISINK VLY CENT- COLLE PO BOX 337 SLATE HILL NY 10973
MINISINK VLY CENT (WAL               MINISINK VLY CENT- COLLE P O BOX 337 SLATE HILL NY 10973
MINISINK VLY CENT (WAW               MINISINK VLY CENT - RECE 2320 ROUTE 6 SLATE HILL NY 10973
MINNEAPOLIS FINANCE DEPARTMENT       250 S FOURTH ST RM 230 MINNEAPOLIS MN 55415
MINNEAPOLIS FINANCE DEPARTMENT       PO BOX 77028 MINNEAPOLIS MN 55480-7728
MINNEHAHA COUNTY                     MINNEHAHA COUNTY - TREAS 415 NORTH DAKOTA AVENUE SIOUX FALLS SD 57104
MINNEHAHA COUNTY SHERIFF             320 W 4TH ST SIOUX FALLS SD 57104-2435
MINNESOTA                            GENERAL CONTACT 85 7TH PLACE EAST, SUITE 500 ST. PAUL MN 55101
MINNESOTA                            MELISSA KNOEPFLER 85 7TH PLACE EAST, SUITE 500 ST. PAUL MN 55101
MINNESOTA                            MORTGAGE 85 7TH PLACE EAST, SUITE 500 ST. PAUL MN 55101
MINNESOTA                            MORTGAGE & MONEY SERVICE 85 7TH PLACE EAST, SUITE 500 ST. PAUL MN 55101
MINNESOTA                            ROBIN BROWN 85 7TH PLACE EAST, SUITE 500 ST. PAUL MN 55101
MINNESOTA                            SARAH BUTLER 85 7TH PLACE EAST, SUITE 500 ST. PAUL MN 55101



Epiq Corporate Restructuring, LLC                                                                 Page 834 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 860 of 1490
Claim Name                              Address Information
MINNESOTA DEPARTMENT OF COMMERCE       85 - 7TH PLACE E STE 500 SAINT PAUL MN 55101-2198
MINNESOTA DEPARTMENT OF REVENUE        MAIL STATION 1275 SAINT PAUL MN 55145
MINNESOTA DEPT OF COMMERCE             DIRECTOR OF ENFORCEMENT INVESTIGATIONS 85 7TH PLACE EAST #280 ST PAUL MN 55101
MINNESOTA EXTERIORS INC                8600 JEFFERSON HWY OSSEO MN 55369
MINNESOTA POWER                        P.O. BOX 1001 DULUTH MN 55806-1001
MINNESOTA ROOFING &                    AUNUDREI & AMY OLIVER 2402 COUNTY RD 1STE 202 MOUNDS VIEW MN 55112
MINNESOTA SUPREME COURT                LAWYER REGISTRATION OFFICE 180 E 5TH ST STE 950 ST PAUL MN 55101
MINNESOTA WINDOW AND                   SIDING CO 8609 LYNDALE AVENUE SO BLOOMINGTON MN 55420
MINNICH, JERRY                         ADDRESS ON FILE
MINNICK ELECTRIC, INC.                 WALT MINNICK III 14290 STATE ROUTE 30 NORTH HUNTINGDON PA 15642
MINNIE SMITH                           DOLLY CARAPALLO CARABALLO & MANDELL, PLLC 261 MADISON AVENUE, 26TH FLOOR NEW
                                       YORK NY 10016
MINOA VILLAGE                          MINOA VILLAGE - TAX COLL 240 N MAIN STREET MINOA NY NY 13116
MINOCQUA TOWN                          MINOCQA TWN TREASURER 415 MENOMINEE ST / SUITE MINOCQUA WI 54548
MINONG TOWN                            MINONG TWN TREASURER W7095 NANCY LAKE RD MINONG WI 54859
MINONG VILLAGE                         MINONG VLG TREASURER 123 W 5TH AVE MINONG WI 54859
MINOR HEIGHTS FIRE DISTR               MINOR HEIGHTS FIRE DISTR 1135 BROAD STREET BIRMINGHAM AL 35224
MINOT TOWN                             MINOT TOWN-TAX COLLECTOR 329 WOODMAN HILL ROAD MINOT ME 04258
MINT JULIP CONDOMINIUM ASSOCIATION     6819 167TH STREET TINLEY PARK IL 60477
MINTER, LATOYA                         ADDRESS ON FILE
MINTS INSURANCE AGENCY                 10 E. MAIN ST SUITE E MILLVILLE NJ 08332
MINTS INSURANCE AGENCY                 PO BOX 766 MILLVILLE NJ 08332
MINUTEMAN CONSTRUCTION                 LLC 15101 NE 117TH CIRCLE VANCOUVER WA 98682
MIONE BUILDERS                         716 RADCLIFFE RD LANOKA HARBOR NJ 08734
MIQUEL GARCIA JUAREZ                   ADDRESS ON FILE
MIRA FLORES                            ADDRESS ON FILE
MIRABAL MONTALVO & ASSOCIATES, LLC     510 GORDON STREET CORPUS CHRISITI TX 78404
MIRACLE MIKE MECHANICAL                CONTRACTING 2 MARY CANE RD GREENWOOD LAKE NY 10925
MIRAGE HOMEOWNERS ASSOC                50 E COMMERCE DRIVE STE 110 GLEN ELLYN IL 60137
MIRAMAR LANDING HOA INC                211 E LOMBARD ST PMB 134 BALTIMORE MD 21202-6102
MIRAMAR LANDING UTILITY COMPANY        LLC 211 EAST LOMBARD ST PMB 134 BALTIMORE MD 21202
MIRANDA, CRISTINA                      ADDRESS ON FILE
MIRANDA, ISABEL                        ADDRESS ON FILE
MIRANDA, SHEILAH                       ADDRESS ON FILE
MIREK CONSTRUCTION                     MIROSLAW KRAJEWSKI 9 ADAM BLVD SOUTH AMBOY NJ 08879
MIRIAM S FAY                           311 MORGAN CT JOPLIN MO 64801
MIRIAM WINDER                          COLLECTOR 11306 WOODLAND DRIVE LUTHERVILLE MD 21093
MIRIAM WINDER                          GROUND RENT 11306 WOODLAND DRIVE LUTHERVILLE MD 21093
MIRROR LAKES HOMEOWNERS ASSOCIATION INC 10112 USA TODAY WAY MIRAMAR FL 33025
MIRTA FRANCO AND                       HECTOR RODRIGUEZ 7774 MERIDIAN ST MIRAMAR FL 33023
MIRZA, BASULTO & ROBBINS, LLP          14160 PALMETTO FRONTAGE RD. 22 MIAMI LAKES FL 33016
MISHAWAKA UTILITIES                    PO BOX 363 MISHAWAKA IN 46546
MISHICOT TOWN                          MISHICOT TWN TREASURER 3029 E. CHURCH ST TWO RIVERS WI 54241
MISHICOT VILLAGE                       MISHICOT VLG TREASURER PO BOX 385 / 511 E MAIN MISHICOT WI 54228
MISHOULAM INS                          1130 CIELO LN NIPOMO CA 93444
MISSAUKEE COUNTY TREASURER             111 S CANAL ST. LAKE CITY MI 49651
MISSION BEND HOMEOWNERS ASSOCIATION    11281 RICHMOND AVE J-110 HOUSTON TX 77082
MISSION BEND MUD 1 A                   MISSION BEND MUD 1 - COL P O BOX 1368 FRIENDSWOOD TX 77549
MISSION BEND MUD 2 L                   MISSION BEND MUD 2 - COL 11111 KATY FRWY 725 HOUSTON TX 77079



Epiq Corporate Restructuring, LLC                                                                   Page 835 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 861 of 1490
Claim Name                               Address Information
MISSION CERTIFIED RESTOR                 1949 CORRE CAMINO VISTA CA 92084
MISSION CONSTRUCTION AND                 RESTORATION STE 14017 10700 JERSEY BLVD STE380 RANCHO CUCAMONGA CA 91730
MISSION HILLS M4 CONDO ASSN              1605 SANDERS ROAD NORTHBROOK IL 60062
MISSION LAKES COUNTRY CLUB, INC.         8484 CLUBHOUSE BLVD. DESERT HOT SPRINGS CA 92240
MISSION POINTE HOMEOWNERS ASSOCIATION    STEVE LOIZZI HOA LAWYER'S GROUP 9500 W. FLAMINGO ROAD LAS VEGAS NV 89147
MISSION ROYALE MASTER CMTY. ASSOC.,      1600 W. BROADWAY RD., SUITE 200 TEMPE AZ 85282
INC.
MISSION SELECT INS SRVCS                 3204 LONG PRAIRIE RD C FLOWER MOUND TX 75027
MISSION SELECT INS SRVCS                 1950 N STEMMONS FWY 5010 LB 848539 DALLAS TX 75207
MISSION SPRINGS WATER DISTRICT           66575 2ND STREET DESERT HOT SPRINGS CA 92240
MISSION VALLEY VILLAGE ASSOCIATION       624 HORNCASTLE RD EL PASO TX 79907
MISSION VIEW PROPERTIES LLC              31 W LOS REALES RD STE 159 TUCSON AZ 85756
MISSIONSELECT INS SRVCS                  P O BOX 271122 FLOWER MOUND TX 75027
MISSIONSELECT INS SRVCS                  P O BOX 848539 DALLAS TX 75284
MISSISSIPPI                              GENERAL CONTACT ATTN: MORTGAGE DIVISION PO BOX 12129 JACKSON MS 39236-2129
MISSISSIPPI                              PAT YARBER ATTN: MORTGAGE DIVISION PO BOX 12129 JACKSON MS 39236-2129
MISSISSIPPI CO-CHICKASAW                 MISSISSIPPI COUNTY - COL 200 W. WALNUT ROOM 104 BLYTHEVILLE AR 72315
MISSISSIPPI COUNTY                       MISSISSIPPI COUNTY - COL 200 N. MAIN CHARLESTON MO 63834
MISSISSIPPI COUNTY CLERK OF              CIRCUIT COURT PO BOX 466 OSCEOLA AR 72370-0466
MISSISSIPPI COUNTY CLERK OF CIRCUIT      COURT P.O. BOX 1498 BLYTHEVILLE AR 72316
MISSISSIPPI COUNTY TAX COLLECTOR         200 W WALNUT ST RM 204 BLYTHEVILLE AR 72315
MISSISSIPPI COUNTY- OSCE                 MISSISSIPPI COUNTY - COL 200 W. HALE, RM 209 OSCEOLA AR 72370
MISSISSIPPI DEPARTMENT OF REVENUE        500 CLINTON CENTER DRIVE CLINTON MS 39056
MISSISSIPPI DEPT OF REVENUE TITLE B      PO BOX 1383 JACKSON MS 39215-1383
MISSISSIPPI FARM BUREAU                  PO BOX 1972 JACKSON MS 39215
MISSISSIPPI FARM BUREAU                  CASUALTY INSURANCE CO. P. O.BOX 1972 JACKSON MS 39215-1972
MISSISSIPPI FAST TRACK TITLE PROGRA      PO BOX 22845 JACKSON MS 39225-2845
MISSISSIPPI HOME CORP                    735 RIVERSIDE DR JACKSON MS 39202
MISSISSIPPI INS SOLUTION                 6068 HIGHWAY 98 STE 1310 HATTIESBURG MS 39402
MISSISSIPPI POWER                        PO BOX 245 BIRMINGHAM AL 35201-0245
MISSISSIPPI POWER                        420 WEST PINE ST. HATTLESBURG MS 39401
MISSISSIPPI RESD PROP                    18 COURT SQUARE CHARLESTON MS 38921
MISSISSIPPI RESDNTL PROP                 INS UNDERWRITING ASSN P O BOX 5389 JACKSON MS 39296
MISSISSIPPI RESDNTL PROP                 P O BOX 5389 JACKSON MS 39296
MISSISSIPPI RESIDENTIAL                  6455 WITRZ ROAD FLOWOOD MS 39232
MISSISSIPPI SECRETARY OF STATE           401 MISSISSIPPI STREET JACKSON MS 39201
MISSISSIPPI STATE DEPT OF HEALTH         PO BOX 1700 JACKSON MS 39215-1700
MISSISSIPPI VALLEY ROOFING               27 ST. ANTHONY LANE FLORISSANT MO 63031
MISSISSIPPI WINDSTORM                    6455 WIRTZ ROAD FLOWOOD MS 39232
MISSISSIPPI WINDSTORM                    UNDERWRITING ASSOC. P. O. BOX 5389 JACKSON MS 39296
MISSISSIPPI WS ASSOC                     183 REYNOIR ST BILOIXI MS 39530
MISSOULA COUNTY                          MISSOULA COUNTY - TREASU 200 W BROADWAY MISSOULA MT 59802
MISSOURI                                 MICK CAMPBELL PO BOX 716 JEFFERSON CITY MO 65102
MISSOURI ALLIANCE MUTUAL                 PO BOX 93 PERRYVILLE MO 63775
MISSOURI ALLIANCE MUTUAL INSURANCE CO.   218 WEST STE MARIES STREET, PO BOX 93 PERRYVILLE MO 63775
MISSOURI FARM AND HOME                   P O BOX 377 RICHMOND MO 64085
MISSOURI FARM BUREAU                     701 S COUNTRY CLUB DR JEFFERSON CITY MO 65109
MISSOURI GAS ENERGY                      DRAWER 2 ST LOUIS MO 63171
MISSOURI HERITAGE MUTUAL                 P O BOX 82 GORDONVILLE MO 63752



Epiq Corporate Restructuring, LLC                                                                     Page 836 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 862 of 1490
Claim Name                               Address Information
MISSOURI PROPERTY INS                    906 OLIVE ST STE 1000 ST LOUIS MO 63101
MISSOURI VALLEY MUT INS                  P O BOX 357 BURKE SD 57523
MISSY HART & KENNETH                     HART & ANNICK HART 2714 GARRETT DR HIGHLAND VILLAGE TX 75077
MISTER SPRAYMAN PEST CONTROL             1450 TOLLHOUSE RD 107 CLOVIS CA 93611
MISTER SPRAYMAN PEST CONTROL             DON DIAS 850 SAN JOSE AVENUE SUITE 114 CLOVIS CA 93612
MISTI & MARK SHANNON                     2834 E 32ND PL TULSA OK 74105
MISTY GLEN MHP                           6301 W MISTY GLEN PLACE SIOUX FALLS SD 57106
MIT NATIONAL LAND SERVICES LLC           ONE PENN PLAZA SUITE 3406 NEW YORK NY 10119
MIT NATIONAL LAND SERVICES, LLC          ONE PENN PLAZA, 34TH FLOOR NEW YORK NY 10119
MITCH DEVER PA                           7106 QUAIL HOLLOW DR PANAMA CITY BEACH FL 32408
MITCHEL RILEY & KIMBERLY                 KROEZE 158 COTTON BLOSSOM RD CANTON MS 39046
MITCHEL ROBERTS ROOFING                  4605 MT PLEASANT RD NW DOVER OH 44622
MITCHELL & ASSOCIATES INC                16411 WEST CENTER ROAD OMAHA NE 68144
MITCHELL & ASSOCIATES INC                GALE E. MITCHELL & ASSOCIATES INC 600 AUSTIN AVE SUITE 29 WACO TX 76701
MITCHELL & CO                            6876 CAMINITO MONTANOSO UNIT 42 SAN DIEGO CA 92119-2333
MITCHELL COUNTY                          TAX COLLECTOR-MITCHELL C 26 CRIMSON LAUREL CIR., BAKERSVILLE NC 28705
MITCHELL COUNTY                          MITCHELL CO-TAX COMMISSI PO BOX 373 CAMILLA GA 31730
MITCHELL COUNTY                          MITCHELL COUNTY - TREASU 212 S. 5TH STREET OSAGE IA 50461
MITCHELL COUNTY                          MITCHELL COUNTY - TREASU PO BOX 425 BELOIT KS 67420
MITCHELL COUNTY                          MITCHELL COUNTY - COLLEC 438 EAST 2ND ST COLORADO CITY TX 79512
MITCHELL COUNTY TAX COMMISSIONER         11 W BROAD ST 105 CAMILLA GA 31730
MITCHELL COUNTY TAX OFFICE               26 CRIMSON LAUREL CIRCLE STE 5 BAKERSVILLE NC 28705
MITCHELL CREEK CONDOMINIUM ASSOCIATION   2240 W. SOUTH AIRPORT ROAD, SUITE E TRAVERSE CITY MI 49684
MITCHELL INS                             6575 W LOOP S 185 BELLAIRE TX 77401
MITCHELL INS AGENCY                      7450 INDUSTRIAL PARKWAY PLAIN CITY OH 43064
MITCHELL INS AGENCY                      1603 LAKEVILLE DR KINGWOOD TX 77339
MITCHELL INS AGENCY                      4749 ODOM RD SUITE 102 BEAUMONT TX 77706
MITCHELL J BLECKER AGNCY                 4155 VETERANS HWY 5 RONKONKOMA NY 11779
MITCHELL PLACE HOA, INC.                 PO BOX 102230 DENVER CO 80250
MITCHELL REAL ESTATE APPRAISAL SERV      137 ROBERTSON WAY LINCOLN PARK NJ 07035
MITCHELL TOWN                            MITCHELL TWN TREASURER W8095 PARNELL RD CASCADE WI 53011
MITCHELL TOWNSHIP                        MITCHELL TOWNSHIP - TREA 2213 N. REEVES RD. CURRAN MI 48728
MITCHELL, CARLA                          ADDRESS ON FILE
MITCHELL, CHRISTINE                      ADDRESS ON FILE
MITCHELL, CYNTHIA                        ADDRESS ON FILE
MITCHELL, DESMOND                        ADDRESS ON FILE
MITCHELL, JAMES                          ADDRESS ON FILE
MITCHELL, JOSEPH                         ADDRESS ON FILE
MITCHELL, MICHELLE                       ADDRESS ON FILE
MITCHELL, MYESHA                         ADDRESS ON FILE
MITCHELL, OWEN                           ADDRESS ON FILE
MITCHELL, RICK                           ADDRESS ON FILE
MITCHELL, RYAN                           ADDRESS ON FILE
MITCHELL, RYAN                           ADDRESS ON FILE
MITCHELL, SAKINAH                        ADDRESS ON FILE
MITCHELL, SEAN                           ADDRESS ON FILE
MITCHELL, SHIANNE                        ADDRESS ON FILE
MITCHELL, TAWANNA                        ADDRESS ON FILE
MITCHELL, TAYLOR                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 837 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 863 of 1490
Claim Name                              Address Information
MITCHELL, TERRLYN                       ADDRESS ON FILE
MITCHELL, TIFFANY                       ADDRESS ON FILE
MITCHELL, TINA                          ADDRESS ON FILE
MITCHELL, TINA                          ADDRESS ON FILE
MITCHELLS CARPET CENTER, INC            201 N MAIN ST CLEBURNE TX 76033
MITCHELLVILLE CITY                      MITCHELLVILLE-TAX COLLEC 1003 N CHURCH ST PORTLAND TN 37148
MITSUBISHI UFJ SECURITIES (USA), INC.   ROCKY PROGANO 1221 AVE OF THE AMERICAS 6FL NEW YORK NY 10020
MITSUBISHI UFJ SECURITIES (USA), INC.   ATTN: FIXED INCOME OPERATIONS 1221 AVENUE OF THE AMERICAS 6TH FLOOR NEW YORK
                                        NY 10020
MITSUBISHI UFJ SECURITIES (USA), INC.   ATTN: GENERAL COUNSEL 1221 AVENUE OF THE AMERICAS 6TH FLOOR NEW YORK NY 10020
MIX, FRANK                              ADDRESS ON FILE
MIXON AGENCY                            210 COLLINSVILLE AVE EAST ST LOUIS IL 62201
MIXTERIORS ROOFING LLC &                RICKY SCHOONOVER 1238 PEONY WAY FORT COLLINS CO 80525
MIZELL ROOFING                          7265 DUCK SPRINGS RD ATTALLA AL 35954
MIZNER COURT OWNERS ASSOCIATION, INC.   P.O. BOX 57098 JACKSONVILLE FL 32241
MIZUHO SECURITIES USA INC.              ROBERT GRECO 320 PARK AVE FL NEW YORK NY 10022
MIZUHO SECURITIES USA, INC.             ATTN: LEGAL DEPARTMENT 320 PARK AVENUE 12TH FLOOR NEW YORK NY 10022
MIZUHO SECURITIES USA, INC.             ATTN: LEGAL DEPARTMENT 320 PARK AVENUE FLOOR 12 NEW YORK NY 10022
MJ ALDRICH BUILDERS INC                 1109 RAMBLING DR ESTES PARK CO 80517
MJ ALTMAN COMPANIES INC                 205 S MAGNOLIA AVE OCALA FL 34471
MJ MB MANAGEMENT                        SERVICES LLC 6214 SUMMERTIMES PLANTAT BARTOW FL 33830
MJ PELTIER CONSTRUCTION                 496 ROUTE 4A WEST CASTLETON VT 05735
MJ SUPERIOR INC.                        MARCOS CLEMENTE 111 DICKSON ST NEWBURGH NY 12550
MJC PLUMBING WORKS                      MIKE CLAUDIO 149 WALL STREET METUCHEN NJ 08840
MJF CONSTRUCTION &                      SUPPLIES 6551 W 73RD PL ARVADA CO 80003
MJK ELECTRIC                            114 S LOGAN AVE AUDUBON NJ 08106
MJM CONSULTING MGT INC                  10541 SHARON LN MOKENA IL 60448
MJR CONSTRUCTION                        33801 CAPTAINS LANE DANA POINT CA 92629
MJR REMODELING LLC                      633 NE 167TH STREET STE 517 NORTH MIAMI BEACH FL 33162
MJSCO, INC                              PO BOX 754 ELIZABETH CO 80107
MJW CONSTRUCTION INC.                   15 PUMPKIN ROAD SAINT JAMES NY 11780
MK & ASSOCIATES I, INC.                 DBA KR CUSTOM BUILDERS 1390 BRAEWOOD DRIVE ALGONQUIN IL 60102
MKM ABSTRACT SERVICES INC.              238 MINEOLA BLVD. MINEOLA NY 11501
MKY TITLE & MARBLE INC                  MOISES VALLE 2925 NW 130 AVE SUNRISE FL 33323
ML CONTRACT SERVICES                    LARRY WISE PO BOX 5633 BEAUMONT TX 77726
MLH WATER & SEWER LLC                   COLLECTOR PO BOX 249 KINGSVILLE MD 21087
MM CONSTRUCTION SYSTEMS                 EARL & BARBARA SCOTT 401 N 1187 STE 4 ALEDO TX 76008
MMC INC.                                MY MANAGEMENT COMPANY, INC. P O BOX 218844 HOUSTON TX 77218
MMDR, INC.                              308 S. ROBINSON RD. NAMPA ID 83687
MMG INSURANCE                           P O BOX 729 PRESQUE ISLE ME 04769
MMG INSURANCE COMPANY                   P.O. BOX 15011 LEWINSTON ME 04243
MMG INSURANCE COMPANY                   44 MAYSVILLE ST PRESQUE ISLE ME 04769
MMI CONSTRUCTION                        MAURO IBARRA 2416 YELLOWSTONE BRYAN TX 77803
MMLJ HOLDING, INC.                      P.O. BOX 152845 CAPE CORAL FL 33915
MN DEPT OF PUBLIC SAFETY DRIVER         & VEHICLES SERVICES 445 MINNESOTA ST, STE 160 SAINT PAUL MN 55101
MN DEPTMENT OF COMMERCE                 LICENSING 85 7TH PLACE EAST, SUITE 500 SAINT PAUL MN 55101
MN FAIR PLAN                            1201 MARQUETTE AVE 310 MINNEAPOLIS MN 55403
MN FAIR PLAN                            PO BOX 1450 MINNEAPOLIS MN 55485
MN SECRETARY OF STATE                   RETIREMENT SYSTEMS OF MN BLDG 60 EMPIRE DR STE 100 SAINT PAUL MN 55103



Epiq Corporate Restructuring, LLC                                                                    Page 838 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 864 of 1490
Claim Name                             Address Information
MO DEPT OF REVENUE EMPLOYER            WITHHOLDING TAX PO BOX 3040 JEFFERSON CITY MO 65105-3040
MO DEPT OF REVENUE MOTOR VEHICLE       BUREAU PO BOX 2076 JEFFERSON CITY MO 65105-2076
MO DIVISION OF FINANCE                 301 W HIGH STREET, RM 630 JEFFERSON CITY MO 65102-0716
MO PROP INS PLACEMENT                  FAIR PLAN 906 OLIVE ST STE 1000 ST LOUIS MO 63101
MOBERG, LEVI                           ADDRESS ON FILE
MOBILE COUNTY                          MOBILE CO-REV COMMISSION 3925 MICHAEL BLVD., SUIT MOBILE AL 36609
MOBILE COUNTY JUDGE OF PROBATE         PO BOX 7 MOBILE AL 36601
MOBILE COUNTY PROBATE COURT            151 GOVERNMENT STREET 1ST FLOOR MOBILE AL 36602
MOBILE COUNTY REVENUE COMMISSIONER     3925 MICHAEL BLVD STE G MOBILE AL 36609
MOBILE HOME TITLE SERVICE              617 BLANDING BOULEVARD ORANGE PARK FL 32073
MOBILE INSURANCE AGENCY                25775 OAK RIDGE DR 110 THE WOODLANDS TX 77380
MOBILE NATIONAL DEVELOPMENT CO LLC     12315 BOOTHBAY COURT CREVE COEUR MO 63141
MOBLEY LANDSCAPING, LLC                JIMMY MOBLEY P. O. BOX 27 SHORTERVILLE AL 36373
MOBLEY, JAMETTA                        ADDRESS ON FILE
MOBLEY, MAUSKOLA                       ADDRESS ON FILE
MOCK & COMPANY LLC                     1570 EISENHOWER AVE BOGART GA 30622
MODEL APPRAISAL SERVICES &             PROPERTY CONSULTANTS INC P.O. BOX 10345 BEDFORD NH 03110-0345
MODEL TECHNOLOGY SOLUTIONS LLC         ATTN: JASON W RUTHERFORD 11500 OLIVE BLVD STE 260 CREVE COEUR MO 63141
MODENA BORO                            CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
MODERN AIR CONDITIONING                5243 GREENWAY DR EXT JACKSON MS 39204
MODERN CONSTRUCTION                    7770 TRAELEIGH LANE CHARLOTTE HALL MD 20622
MODERN HOME IMPROVEMENTS LLC           CHARLES A HALL 138 W. IDLEWOOD CR WEST COLA SC 29170
MODERN HOME RENOVATION                 LLC 1715 NORTHPARK DR KINGWOOD TX 77339
MODERN HOME RENOVATION &               MARK & CAROLYN BRUSE 1715 NORTH PARK DR KINGWOOD TX 77339
MODERN HOMES TEXAS                     2102 SENDERA RANCH DR MAGNOLIA TX 77354
MODERN INS                             333 WEST 5TH ST SAN PEDRO CA 90731
MODERN REALTY OF PUTNAM INC.           881 STATE ROAD 20, SUITE 3 INTERLACHEN FL 32148
MODERN REMODELING                      7939 HONEYGO BLVD 117 BALTIMORE MD 21236
MODERN REMODELING &                    KOBE & PATRICIA JACKSON 7939 HONEYGO BLVD 117 BALTIMORE MD 21236
MODERN REMODELING INC                  10550 ASSOCIATES CT MANASSAS VA 20109
MODERN REMODELING INC                  7939 HONEYGO BLVD 117 BALTIMORE MD 21236
MODERN ROOFING LLC                     5460 S QUEBEC ST. 110 GREENWOOD VILLAGE CO 80111
MODERN SOLUTIONS                       CONSTRUCTION 13319 KETTLER RD NEEDVILLE TX 77461
MODERN USA INS CO                      2290 PREMIER ROW ORLANDO FL 32809
MODERN USA INS CO                      2290 PREMIER ROW LOCKBOX 919228 ORLANDO FL 32809
MODERN USA INS CO                      P O BOX 919228 ORLANDO FL 32891
MODERN USA INS CO                      P O BOX 2800 PINELLAS PARK FL 33781
MODERN USA INSURANCE COMPANY           7785 66TH STREET PINELLAS PARK FL 33781
MODESTO CAPITAL, LLC                   644 LINN ST SUITE 1222 CINCINNATI OH 45203
MODESTO IRR DIST                       MODESTO IRRIGATION DISTR PO BOX 4060 MODESTO CA 95352
MODIS INC                              BUILDING 200 LOCKBOX DEPT CH 10682 PALATINE IL 60055-0682
MODOC COUNTY                           MODOC COUNTY - TAX COLLE 204 SOUTH COURT ST, ROOM ALTURAS CA 96101
MODOC COUNTY TAX COLLECTOR             204 SOUTH COURT ST STE 101 ALTURAS CA 96101
MODOC COUNTY TREASURER-TAX COLLECTOR   204 SOUTH COURT ST. STE 101 ALTURAS CA 96101
MOE URNESS LUND MTL                    103 FRONT ST BRANDON MN 56315
MOELIS & COMPANY LLC                   399 PARK AVE 5TH FLOOR NEW YORK NY 10022
MOFB                                   2112 S STATE RT 291 B INDEPENDENCE MO 64057
MOFFAT COUNTY                          MOFFAT COUNTY-TREASURER 221 W VICTORY WAY CRAIG CO 81625
MOFFAT COUNTY TREASURER                221 W VICTORY WAY, STE 230 CRAIG CO 81625



Epiq Corporate Restructuring, LLC                                                                  Page 839 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 865 of 1490
Claim Name                             Address Information
MOFFAT WATER SUPPLY CORP               5460 LAKEAIRE BLVD TEMPLE TX 76502
MOFFATT APPRAISALS INC                 27246 ROBERTS RD HINCKLEY MN 55037
MOFFATT TOWNSHIP                       MOFFATT TOWNSHIP - TREAS PO BOX 101 ALGER MI 48610
MOFFO, LAUREN                          ADDRESS ON FILE
MOGA, MICHELLE                         ADDRESS ON FILE
MOHAMED S HALLIM & RIHAN HALLIM        17900 NW 55TH COURT MIAMI FL 33055
MOHAMED, ADEEB                         ADDRESS ON FILE
MOHAMMED HOSSAIN                       15 CROWN ST BLOOMFIELD NJ 07003
MOHAN SOMWARU                          7223 HIGH LAKE DR. ORLANDO FL 32818
MOHAN, CARMEN                          ADDRESS ON FILE
MOHAVE APPRAISAL COMPANY               1840 PACIFIC AVENUE SUITE C KINGMAN AZ 86401
MOHAVE CNTY. PUBLIC WORKS -            IMPROVEMENT DISTRICT 3715 SUNSHINE DRIVE KINGMAN AZ 86402-7000
MOHAVE COUNTY                          MOHAVE COUNTY - TREASURE PO BOX 712 KINGMAN AZ 86402
MOHAVE COUNTY DEPT. OF PUBLIC HEALTH   SHELLY WATSON ENVIRONMENTAL HEALTH DIVISION PO BOX 7000 KINGMAN AZ 86402
MOHAVE COUNTY TREASURER                700 W BEALE STREET KINGMAN AZ 86401
MOHAVE COUNTY TREASURER                PO BOX 712 KINGMAN AZ 86402
MOHAVE INS CENTER                      1875 ROBINSON AVE KINGMAN AZ 86401
MOHAVE SUN VALLEY PROPERTY             OWNER'S ASSOC. INC PO BOX 9563 FORT MOHAVE AZ 86427
MOHAWK SCHOOL DISTRICT                 MOHAWK AREA SD - TAX COL 936 CLELAND MILL RD NEW CASTLE PA 16102
MOHAWK SCHOOL DISTRICT                 RANDI SEARFOSS - TAX COL 13 WOODLINE AVE. BESSEMER PA 16112
MOHAWK SCHOOL DISTRICT                 MOHAWK SD - TAX COLLECTO 1674 STATE ROAD 551 ENON VALLEY PA 16120
MOHAWK SD/NEW BEAVER BOR               DRITA CRAWFORD - TAX COL 328 DARLINGTON ROAD WAMPUM PA 16157
MOHAWK TOWN                            MOHAWK TOWN - TAX COLLEC PO BOX 415 FONDA NY 12068
MOHAWK UTILITIES, INC.                 7326 CANTON ROAD NW MALVERN OH 44644
MOHAWK VALLEY WATER AUTHORITY          1 KENNEDY PLAZA UTICA NY 13502
MOHAWK VILLAGE                         MOHAWK VILLAGE - CLERK 28 COLUMBIA STREET MOHAWK NY 13407
MOHLER CONSTRUCTION SERVICES           ROGER A. MOHLER 179 POWELL LANE LIVINGSTON TX 77351
MOHNTON BORO                           JENNIFER ROY - TAX COLLE PO BOX 74 MOHNTON PA 19540
MOHONASEN C.S. (TN OF CO               MOHONASEN CS-TAX RECEIVE 534 LOUDON RD. / MEM. TO NEWTONVILLE NY 12128
MOHONASEN C.S. (TN OF GU               MOHONASEN CS-TAX RECEIVE 5209 WESTERN TURNPIKE GUILDERLAND NY 12084
MOHONASEN CEN SCH (TN OF               MOHONASEN CS-RECEIVER OF 1100 SUNRISE BLVD SECOND ROTTERDAM NY 12306
MOHR CONSTRUCTION INC.                 8264 108TH AVE PLEASANT PRAIRIE WI 53158
MOINOT INS GROUP LLC                   6526 APPLE VALLEY LN HOUSTON TX 77069
MOIRA TOWN                             RITA WHITE- TAX COLLECTO 866 ST RT 11 MOIRA NY 12957
MOISE, TAYLOR                          ADDRESS ON FILE
MOISES D PARDAVE                       70 FOREST ST KEARNY NJ 07032
MOISES MENDEZ                          CONSTRUCTION 12015 SUMMER RANGE DR HUMBLE TX 77346
MOISES ORELLANA                        10511 CRESCENT MOON DR HOUSTON TX 77449
MOJAVE VALLEY RESORT INC               699 S INDIAN TRAIL PALM SPRINGS CA 92264-7624
MOKAN HOME IMPROVEMENT, LLC            JEFFREY HEBERT 11206 COLLEGE AVE KANSAS CITY MO 64137
MOLD SOLUTIONS INC                     PO BOX 2479 WESTY COLUMBIA SC 29171
MOLDGONE LLC                           2508 LOCUSTWOOD PL SILVER SPRING MD 20905
MOLENA CITY                            MOLENA CITY-TAX COMMISSI PO BOX 247 MOLENA GA 30258
MOLINA INS AGENCY LLC                  3101 HWY 51 STE D LAPLACE LA 70068
MOLINA, BEVERLY                        ADDRESS ON FILE
MOLINA, ERENDIRA                       ADDRESS ON FILE
MOLINA, JULIO                          ADDRESS ON FILE
MOLINA, SANDY                          ADDRESS ON FILE
MOLINAS INSURANCE                      9364 TELEGRAPH RD DOWNEY CA 90240



Epiq Corporate Restructuring, LLC                                                                  Page 840 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 866 of 1490
Claim Name                             Address Information
MOLLETTE, KENNETH                      ADDRESS ON FILE
MOLLICA, CARMEN                        ADDRESS ON FILE
MOMENTOUS INS                          5990 SEPULVEDA BL550 VAN NUYS CA 91411
MOMENTUM SERVICES LLC                  1216 E KENOSHA NO 327 BROKEN ARROW OK 74012
MON VALLEY SEWAGE AUTHORITY            20 S WASHINGTON STREET DONORA PA 15033
MON VALLEY SEWAGE AUTHORITY            20 SOUTH WASHINGTON ST P O BOX 792 DONORA PA 15033
MONACA BORO                            MONACA BORO - TAX COLLEC 928 PENNSYLVANIA AVENUE MONACA PA 15061
MONACO CODOMINIUM ASSOCIATION, INC.    C/O FSR 6300 PARK OF COMMERCE BOCA RATON FL 33487
MONACO ENTERPRISES                     AARON MONACO 11324 74TH AVE PUYALLUP WA 98373
MONAGHAN TOWNSHIP                      CHARLES D HOFFMAN - TC 228 GRANTHAM RD N DILLSBURG PA 17019
MONAGHAN, DARREN                       ADDRESS ON FILE
MONARCH ASSOCIATION MANAGEMENT, INC.   500 ALTERNATE 19 SOUTH PALM HARBOR FL 34683
MONARCH CLAIMS CONSULT                 INC 12955 SW 132 ST STE 202 MIAMI FL 33186
MONARCH CONSTRUCTION & ROOFING, LLC    5300 BROADWAY DENVER CO 80216
MONARCH NATIONAL                       LB 628083 11050 LAKE UNDERHILL ORLANDO FL 32825
MONARCH NATIONAL                       P O BOX 407193 FT LAUDERDALE FL 33340
MONARCH NATIONAL INSURANCE COMPANY     PO BOX 628083 ORLANDO FL 32862-8083
MONARCH RIDGE HOMEOWNERS ASSOCIATION   7540 N MARKET ST FREDERICK MD 21701
INC
MONARCH ROOFING                        MONARCH COMPANY LLC 3931 MEGA DRIVE 4 MYRTLE BEACH SC 29588
MONARCH ROOFING, LLC                   MICHAEL S SCHLEMEYER 1010 OXFORD ST HOUSTON TX 77008
MONAZYM, HEATHER                       ADDRESS ON FILE
MONDOVI CITY                           MONDOVI CITY TREASURER 156 S FRANKLIN ST MONDOVI WI 54755
MONDY, MELANIE                         ADDRESS ON FILE
MONEMENTAL INSURANCE                   4559 RIVERSIDE DR CHINO CA 91710
MONESSEN CITY CITY BILL                CITY OF MONESSEN - TREAS 557 DONNER AVE MONESSEN PA 15062
MONESSEN CITY COUNTY BI                MONESSEN CITY TREASURER 557 DONNER AVE MONESSEN PA 15062
MONESSEN SCHOOL DISTRICT               CITY OF MONESSEN - TREAS 557 DONNER AVE MONESSEN PA 15062
MONEYGRAM EXPRESS PAYMENT              PO BOX 911788 DENVER CO 80291
MONEYGRAM PAYMENT SYSTEMS, INC.        ATTN: GENERAL COUNSEL 1550 UTICA AVE S STE 100 MINNEAPOLIS MN 55416
MONEYGRAM PAYMENT SYSTEMS, INC.        ATTN: LEGAL COUNSEL 1550 UTICA AVE S STE 100 MINNEAPOLIS MN 55416
MONEYGRAM PAYMENT SYSTEMS, INC.        ATTN: VP AND GENERAL MANAGER PAYMENT PRODUCTS 1550 UTICA AVE S STE 100
                                       MINNEAPOLIS MN 55416
MONFISTON FIRM PA                      3RD FLOOR 100 S BISCAYNE BLVD MIAMI FL 33131
MONICA G. DENNIS                       JOHNSTON & STREET, PLLC 236 PUBLIC SQUARE, STE. 103 FRANKLIN TN 37064
MONICA P. NOGALES                      13914 ORANGEVALE AVENUE CORONA CA 92880-8962
MONICO, DOMINIC                        ADDRESS ON FILE
MONIKA COURTS CONDOMINIUMS             P.O.BOX 1831 LAPLATA MD 20646
MONINGTON, LESLIE                      ADDRESS ON FILE
MONIQUE P. STOKES                      MONIQUE P. STOKES, PRO SE 3059 TROTTERS FIELD DRIVE MARIETTA GA 30064
MONIQUE POU STOKES                     PRO SE MONIQUE STOKES 3059 TROTTERS FIELD DRIVE MARIETTA GA 30064
MONIQUE VASSALL &                      DAMIEN VASSALL 1302 NICHOLSON PL SUWANEE GA 30024
MONITEAU COUNTY                        MONITEAU COUNTY - COLLEC 200 E MAIN, RM 101 CALIFORNIA MO 65018
MONITEAU S.D./CHERRY TWP               MONITEAU SD - TAX COLLEC 243 HILLTOP ACRES SLIPPERY ROCK PA 16057
MONITEAU S.D./CLAY TOWNS               MONITEAU AREA SD - COLLE 421 BEAVER DAM RD BUTLER PA 16001
MONITEAU S.D./CONCORD TO               MONITEAU SD - TAX COLLEC 610 SEVEN HILLS RD CHICORA PA 16025
MONITEAU S.D./EAU CLAIRE               MONITEAU SD - TAX COLLEC 220 EAST MAIN ST POB 223 EAU CLAIRE PA 16030
MONITEAU S.D./MARION TOW               MONITEAU SD - TAX COLLEC 1055 BOYERS RD BOYERS PA 16020
MONITEAU S.D./WASHINGTON               MONITEAU SD - TAX COLLEC 329 STEWART RD HILLIARDS PA 16040



Epiq Corporate Restructuring, LLC                                                                   Page 841 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 867 of 1490
Claim Name                             Address Information
MONITOR TOWNSHIP                       MONITOR TOWNSHIP - TREAS 2483 E MIDLAND RD BAY CITY MI 48706
MONKEY BUSINESS REMODELING             RAYMOND HERNANDEZ 401 E 16TH LITTLEFIELD TX 79339
MONKS FLOORING & INSTALL               LLC 17740 US HWY 31 N CULLMAN AL 35058
MONKTON TOWN                           MONKTON TOWN - TAX COLE POB 12 MONKTON VT 05469
MONMOUTH BEACH BORO                    MONMOUTH BEACH BORO -COL 22 BEACH ROAD MONMOUTH BEACH NJ 07750
MONMOUTH MEADOWS HOA INC               PO BOX 105007 ATLANTA GA 30348
MONMOUTH TOWN                          MONMOUTH TOWN -TAX COLLE 859 MAIN STREET MONMOUTH ME 04259
MONO COUNTY                            MONO COUNTY - TAX COLLEC PO BOX 495 BRIDGEPORT CA 93517
MONO COUNTY TAX COLLECTOR              PO BOX 495 BRIDGEPORT CA 93517
MONONA CITY                            MONONA CITY TREASURER 5211 SCHLUTER RD MONONA WI 53716
MONONA CNTY MTL                        906 7TH ST ONAWA IA 51040
MONONA COUNTY                          MONONA COUNTY - TREASURE PO BOX 415 ONAWA IA 51040
MONONGAHELA CITY                       MONONGAHELA CITY - COLLE 449 W MAIN ST CITY BLDG MONONGAHELA PA 15063
MONONGAHELA CITY MUNICIPAL AUTHORITY   P.O. BOX 20 MONONGAHELA PA 15063
MONONGAHELA TOWNSHIP                   MONONGAHELA TWP - COLLEC 120 OLD DAIRY RD DILLINER PA 15327
MONONGALIA COUNTY SHERIF               MONONGALIA COUNTY - SHER 243 HIGH ST, COURTHOUSE MORGANTOWN WV 26505
MONONGALIA COUNTY TAX DEPT             243 HIGH STREET RM 26 MORGANTOWN WV 26505
MONROE CHARTER TOWNSHIP                4925 EAST DUNBAR ROAD MONROE MI 48161
MONROE CHARTER TOWNSHIP                MONROE TWP - TREASURER 4925 E DUNBAR RD MONROE MI 48161
MONROE CITY                            MONROE CITY - TREASURER 300 W. CROWELL ST. MONROE NC 28112
MONROE CITY                            MONROE CITY - TREASURER 120 E FIRST ST MONROE MI 48161
MONROE CITY                            MONROE CITY TREASURER 1110 18TH AVE MONROE WI 53566
MONROE CO WATER AUTHORITY              475 NORRIS DR P.O. BOX 10999 ROCHESTER NY 14610-0999
MONROE COUNTY                          MONROE COUNTY-TAX COMMIS PO BOX 357 FORSYTH GA 31029
MONROE COUNTY                          MONROE COUNTY-TAX COLLEC 1200 TRUMAN AVE KEY WEST FL 33040
MONROE COUNTY                          MONROE CO-REV COMMISSION 65 N ALABAMA AVE CRTHOUS MONROEVILLE AL 36460
MONROE COUNTY                          MONROE COUNTY-TRUSTEE 103 COLLEGE ST - SUITE 2 MADISONVILLE TN 37354
MONROE COUNTY                          MONROE COUNTY-TAX COLLEC PO BOX 684 ABERDEEN MS 39730
MONROE COUNTY                          MONROE COUNTY - SHERIFF 200 N MAIN ST, SUITE E TOMPKINSVILLE KY 42167
MONROE COUNTY                          MONROE COUNTY - TREASURE 101 N MAIN ST, ROOM 21 WOODSFIELD OH 43793
MONROE COUNTY                          MONROE COUNTY - TREASURE 100 W KIRKWOOD AVE RM 20 BLOOMINGTON IN 47404
MONROE COUNTY                          51 SOUTH MACOMB MONROE MI 48161
MONROE COUNTY                          MONROE COUNTY - TREASURE 10 BENTON AVE EAST ALBIA IA 52531
MONROE COUNTY                          MONROE COUNTY - TREASURE 100 S. MAIN ST. WATERLOO IL 62298
MONROE COUNTY                          MONROE COUNTY - COLLECTO 300 N. MAIN ST, RM 101 PARIS MO 65275
MONROE COUNTY                          MONROE COUNTY - TAX COLL 123 MADISON CLARENDON AR 72029
MONROE COUNTY CHANCERY CLERK           201 W COMMERCE ST ABERDEEN MS 39730
MONROE COUNTY CIRCUIT CLERK            123 MADISON ST CLARENDON AR 72029
MONROE COUNTY CLERK                    200 N MAIN ST, SUITE D TOMPKINSVILLE KY 42167-1548
MONROE COUNTY CLERK & MASTER           105 COLLEGE ST, STE 2 MADISONVILLE TN 37354
MONROE COUNTY FARMERS                  125 W MONROE PARIS MO 65275
MONROE COUNTY FARMERS MT               P O BOX 267 PARIS MO 65275
MONROE COUNTY JUDGE OF PROBATE         PO BOX 665 MONROEVILLE AL 36461
MONROE COUNTY SHERIFF                  MONROE COUNTY - SHERIFF 216 MAIN STREET UNION WV 24983
MONROE COUNTY SOLID WASTE              52076 HIGHWAY 8 E ABERDEEN MS 39730
MONROE COUNTY TAX CLAIM                1 QUAKER PLAZA RM 104 STROUDSBURG PA 18360
MONROE COUNTY TAX COLLECTOR            123 MADISON CLARENDON AR 72029
MONROE COUNTY TAX COMMISSION           38 W MAIN ST FORSYTH GA 31029
MONROE COUNTY TREASURER                COB- B2 39 WEST MAIN STREET ROCHESTER NY 14614



Epiq Corporate Restructuring, LLC                                                                   Page 842 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 868 of 1490
Claim Name                             Address Information
MONROE COUNTY TREASURER                101 N MAIN ST RM 21 WOODSFIELD OH 43793
MONROE COUNTY TREASURY                 39 WEST MAIN ST ROOM B-2 ROCHESTER NY 14614
MONROE COUNTY TRUSTEE                  103 COLLEGE ST S STE 2 MADISONVILLE TN 37354
MONROE COUNTY WATER AUTHORITY          P.O. BOX 5158 BUFFALO NY 14240
MONROE COUNTY WATER AUTHORITY          475 NORRIS DR PO BOX 10999 ROCHESTER NY 14610-0999
MONROE MUNICIPAL UTILITIES AUTHORITY   372 S. MAIN STREET WILLIAMSTOWN NJ 08094
MONROE RESTORATION & CLEANING INC      288 N MAYFLOWER RD SOUTH BEND IN 46619
MONROE RESTORATION&CLEAN               288 N MAYFLOWER RD SOUTH BEND IN 46619
MONROE TAX COLLECTOR                   7 FAN HILL ROAD MONROE CT 06468
MONROE TOWN                            MONROE TOWN- TAX COLLECT 3 C SCHOOL STREET MONROE MA 01350
MONROE TOWN                            MONROE TOWN - TAX COLLEC 490 SMUTTY HOLLOW ROAD MONROE NH 03771
MONROE TOWN                            MONROE TOWN- TAX COLLECT 8 SWAN LAKE AVENUE MONROE ME 04951
MONROE TOWN                            MONROE TOWN - TAX COLLEC 7 FAN HILL RD TOWN HALL MONROE CT 06468
MONROE TOWN                            MONROE TOWN-TAX COLLECTO 1465 ORANGE TURNPIKE MON MONROE NY 10950
MONROE TOWN                            MONROE TWN TREASURER 981 COUNTY ROAD Z ARKDALE WI 54613
MONROE TOWNSHIP                        125 VIRGINIA AVE. WILLIAMSTOWN NJ 08094
MONROE TOWNSHIP                        MONROE TWP-TAX COLLECTOR 125 VIRGINIA AVENUE, SUI WILLIAMSTOWN NJ 08094
MONROE TOWNSHIP                        MONROE TWP-TAX COLLECTOR 1 MUNICIPAL PLAZA MONROE TOWNSHIP NJ 08831
MONROE TOWNSHIP                        MONROE TWP - TAX COLLECT PO BOX 57 CLEARVILLE PA 15535
MONROE TOWNSHIP                        MONROE TWP - TAX COLLECT 14932 RT 68 SLIGO PA 16255
MONROE TOWNSHIP                        JULIA WELLER - TAX COLLE 1220 BOILING SPRINGS RD MECHANICSBURG PA 17055
MONROE TOWNSHIP                        MONROE TWP - TAX COLLECT 2585 SANDVALLEY RD RICHFIELD PA 17086
MONROE TOWNSHIP                        MONROE TWP - TAX COLLECT 1054 PENNS DRIVE SELINSGROVE PA 17870
MONROE TOWNSHIP                        MONROE TWP - TAX COLLECT 3040 SR 29 S MONROE TWP PA 18636
MONROE TOWNSHIP                        MONROE TWP - TAX COLLECT 441 CHAZ HILL LANE TOWANDA PA 18848
MONROE TOWNSHIP                        MONROE TOWNSHIP - TREASU 4141 E FILLMORE AVE WHITE CLOUD MI 49349
MONROE VILLAGE                         MONROE VILLAGE-TAX COLLE 7 STAGE RD MONROE NY 10950
MONROE, CHRISTOPHER                    ADDRESS ON FILE
MONROE, DANIELLE                       ADDRESS ON FILE
MONROE, JESSICA                        ADDRESS ON FILE
MONROE, RODNEY                         ADDRESS ON FILE
MONROE, SEAN                           ADDRESS ON FILE
MONROE-WOODBURY CEN (BLO               MONROE-WOODBURY CEN-COLL 278 ROUTE 32 EDUCATION C CENTRAL VALLEY NY 10917
MONROE-WOODBURY CENT (CH               MONROE-WOODBURY CENT-COL 278 ROUTE 32 EDUCATION C CENTRAL VALLEY NY 10917
MONROE-WOODBURY CENT. (M               MONROE-WOODBURY CENT-COL 278 ROUTE 32 EDUCATION C CENTRAL VALLEY NY 10917
MONROE-WOODBURY CENT. (T               MONROE-WOODBURY CENT-COL 278 ROUTE 32 EDUCATION C CENTRAL VALLEY NY 10917
MONROE-WOODBURY CENT. (W               MONROE-WOODBURY CENT-COL 278 ROUTE 32 EDUCATION C CENTRAL VALLEY NY 10917
MONROEVILLE BORO                       PATRICK FULKERSON - COLL 2700 MONROEVILLE BLVD MONROEVILLE PA 15146
MONROEVILLE WATER AUTHORITY            219 SPEELMAN LANE MONROEVILLE PA 15146
MONROEWHITTICK, SHENADE                ADDRESS ON FILE
MONSERRATE GONZALEZ                    LAW OFFICE OF W.L. COLE WINSTON L. COLE 321 MONTGOMERY ROAD, UNIT 161661
                                       ALTAMONTE SPRINGS FL 32716
MONSON TOWN                            MONSON TOWN - TAX COLLEC 110 MAIN STREET MONSON MA 01057
MONSON TOWN                            MONSON TOWN - TAX COLLEC P.O. BOX 308 MONSON ME 04464
MONSOUR, BERNADETTE                    ADDRESS ON FILE
MONSTER FLOORING SALE                  INSTALL RIGHT LLC 3883 TURTLE CREEK BLVD 2205 DALLAS TX 75219
MONSTER TREE SERVICE, INC              PO BOX 2077 DOYLESTOWN PA 18901
MONT ALTO BORO                         RONALD STRITE - TAX COLL 317 PARK STREET (REAR) MONT ALTO PA 17237
MONT VERNON TOWN                       MONT VERNON TN - COLLECT P.O. BOX 444 MONT VERNON NH 03057



Epiq Corporate Restructuring, LLC                                                                   Page 843 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 869 of 1490
Claim Name                               Address Information
MONTAGUE CITY                            MONTAGUE CITY - TREASURE 8778 FERRY ST MONTAGUE MI 49437
MONTAGUE COUNTY                          MONTAGUE COUNTY - COLLEC P O BOX 8 MONTAGUE TX 76251
MONTAGUE COUNTY APPRAISA                 MONTAGUE CAD - TAX COLLE P O BOX 121 MONTAGUE TX 76251
MONTAGUE COUNTY CLERKS OFFICE            PO BOX 77 MONTAGUE TX 76251
MONTAGUE TOWN                            MONTAGUE TOWN- TAX COLLE ONE AVENUE A TURNERS FALLS MA 01376
MONTAGUE TOWN (CENTER FI                 MONTAGUE TN(CENTER)-COLL ONE AVENUE A TURNERS FALLS MA 01376
MONTAGUE TOWN (LIGHT DIS                 MONTAGUE TOWN (LD)- COLL ONE AVENUE A TURNERS FALLS MA 01376
MONTAGUE TOWN (TURNERS F                 MONTAGUE TN(TRN FLS)-COL ONE AVENUE A TURNERS FALLS MA 01376
MONTAGUE TOWNSHIP                        277 CLOVE ROAD MONTAGUE NJ 07827
MONTAGUE TOWNSHIP                        MONTAGUE TWP-TAX COLLECT 277 CLOVE ROAD MONTAGUE NJ 07827
MONTAGUE TOWNSHIP                        MONTAGUE TOWNSHIP - TREA 10941 HENDERSON RD MONTAGUE MI 49437
MONTAGUE, ARANI                          ADDRESS ON FILE
MONTAJ NASH                              3157 ROSEMARY LN SAN BERNARDINO CA 92407
MONTALVO, NILSA                          ADDRESS ON FILE
MONTANA                                  CHRIS ROMANO 301 S. PARK AVE, SUITE 316 HELENA MT 59601
MONTANA                                  GENERAL CONTACT 301 S. PARK AVE, SUITE 316 HELENA MT 59601
MONTANA                                  KELLY OSULLIVAN 301 S. PARK AVE, SUITE 316 HELENA MT 59601
MONTANA                                  LINDA LEFFLER 301 S. PARK AVE, SUITE 316 HELENA MT 59601
MONTANA                                  MONICA SMILLIE 301 S. PARK AVE, SUITE 316 HELENA MT 59601
MONTANA DAKOTA UTILITIES CO              PO BOX 5600 BISMARCK ND 58506-5600
MONTANA DEPARTMENT OF REVENUE            340 N LAST CHANCE GULCH HELENA MT 59604
MONTANA DNRC                             PO BOX 201601 HELENA MT 59620-1601
MONTANA SECRETARY OF STATE               1301 E 6TH AVE HELENA MT 59601
MONTANA SHED CENTER LLC                  4930 10TH AVE S GREAT FALLS MT 59405
MONTANA WESTGATE REALTY, INC.            2134 N. FIRST HAMILTON MT 59840
MONTANEZ, LINDA                          ADDRESS ON FILE
MONTANEZ, VIRGINIA                       ADDRESS ON FILE
MONTCALM COUNTY REGISTER OF DEEDS        211 WEST MAIN STREET STANTON MI 48888
MONTCALM COUNTY TREASURER                P.O. BOX 368 STANTON MI 48888
MONTCALM TOWNSHIP                        MONTCALM TOWNSHIP - TREA 1880 S GREENVILLE RD GREENVILLE MI 48838
MONTCLAIR PAINTING & CONTRACTING LLC     100 MIDLAND AVENUE MONTCLAIR NJ 07042
MONTCLAIR SEWER UTILITY                  GARY OBSZARNY 205 CLAIRMONT AVENUE MONTCLAIR NJ 07042
MONTCLAIR TOWN                           TOWNSHIP OF MONTCLAIR-TA 205 CLAREMONT AVENUE MONTCLAIR NJ 07042
MONTCLAIR TWP MUNICIPAL COURT            647 BLOOMFIELD AVENUE MONTCLAIR NJ 07042
MONTCLAIR WATER BUREAU                   GARY OBSZARNY 205 CLAIRMONT AVENUE MONTCLAIR NJ 07042
MONTE CRISTO HOMEOWNERS ASSOCIATION      6332 SEVILLE ROAD SALT LAKE CITY UT 84121
MONTE VISTA MOBILE HOME PARK             TYLER JENSEN LABARON & JENSEN 476 WEST HERITAGE PARK BLVD SUITE 230 LAYTON UT
                                         84041
MONTEAGLE INS                            4210 DEL PRADO BLVD S CAPE CORAL FL 33904
MONTEBELLO GARDENS HOA                   5405 ARROW HWY SUITE 106 MONTCLAIR CA 91763
MONTEBELLO VILLAGE                       MONTEBELLO VILLAGE - REC 1 MONTEBELLO RD SUFFERN NY 10901
MONTEILH, WANDA                          ADDRESS ON FILE
MONTELLO CITY                            MONTELLO CITY TREASURER PO BOX 39 MONTELLO WI 53949
MONTELLO TOWN                            MONTELLO TWN TREASURER PO BOX 425 / W2503 STATE MONTELLO WI 53949
MONTEREY AT LAS VEGAS COUNTRY CLUB       5950 LA PLACE COURT CARLSBAD CA 92008
MONTEREY AT THE LAS VEGAS COUNTRY CLUB   5950 LAPLACE COURT SUITE 200 CARLSBAD CA 92008
MONTEREY CITY                            MONTEREY CITY-TAX COLLEC PO BOX 97 MONTEREY TN 38574
MONTEREY COUNTRY CLUB ASSOCIATION INC    275 AVENIDA LA PAZ PALM DESERT CA 92260
MONTEREY COUNTY                          MONTEREY COUNTY TAX COLL 168 WEST ALISAL STREET 1 SALINAS CA 93901



Epiq Corporate Restructuring, LLC                                                                     Page 844 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 870 of 1490
Claim Name                             Address Information
MONTEREY COUNTY TREASURER              PO BOX 891 SALINAS CA 93902
MONTEREY TOWN                          MONTEREY TOWN - TAX COLL P.O. BOX 241 MONTEREY MA 01245
MONTEREY TOWNSHIP                      MONTEREY TOWNSHIP - TREA 3047 30TH ST. HOPKINS MI 49328
MONTERRA HILLS HOA                     C/O ASSOCIA ARIZONA 6840 N ORACLE RD STE #130 TUCSON AZ 85704
MONTES JR ROOFING LLC                  JESUS MONTES 2040 COLLYER ST LONGMONT CO 80501
MONTES, EDGAR                          ADDRESS ON FILE
MONTESANO INSURANCE AGY                PO BOX 3148 LAFAYETTE LA 70502
MONTEZ, CHARLES                        ADDRESS ON FILE
MONTEZ, JULIA                          ADDRESS ON FILE
MONTEZUMA CITY                         MONTEZUMA CITY-TAX COLLE PO BOX 388 MONTEZUMA GA 31063
MONTEZUMA COUNTY                       MONTEZUMA COUNTY-TREASUR 140 W. MAIN STREET SUITE CORTEZ CO 81321
MONTEZUMA COUNTY TREASURER             109 WEST MAIN ST. ROOM 109 CORTEZ CO 81321
MONTEZUMA TOWN                         MONTEZUMA TOWN- TAX COLL PO BOX 357 MONTEZUMA NY 13117
MONTFORT VILLAGE                       MONTFORT VLG TREASURER PO BOX 157 / 102 E PARK MONTFORT WI 53569
MONTGOMERY AGENCY                      300 N MAIN ST ELLENSBURG WA 98926
MONTGOMERY AREA SD/CLINT               KIM ALEXANDER - TAX COLL 204 WEST BLIND ROAD MONTGOMERY PA 17752
MONTGOMERY AREA SD/MONTG               TAX COLLECTION P.O. BOX 640 WELLSBORO PA 16901
MONTGOMERY BORO                        TAX COLLECTION 48 W THIRD ST. WILLIAMSPORT PA 17701
MONTGOMERY BROOK COA                   400 CAMPUS DRIVE STE101 COLLEGEVILLE PA 19426
MONTGOMERY CITY                        MONTGOMERY CITY - COLLEC 723 N STURGEION ST MONTGOMERY MO 63361
MONTGOMERY CO MUD 112 A                MONTGOMERY CO MUD 112 P O BOX 1368 FRIENDSWOOD TX 77549
MONTGOMERY CO MUD 113 A                MONTGOMERY CO MUD 113 P O BOX 1368 FRIENDSWOOD TX 77549
MONTGOMERY CO MUD 119 A                MONTGOMERY CO MUD 119 P O BOX 1368 FRIENDSWOOD TX 77549
MONTGOMERY CO MUD 132 U                MONTGOMERY CO MUD 132 U 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
MONTGOMERY CO MUD 96                   P O BOX 1368 FRIENDSWOOD TX 77549
MONTGOMERY COUNTY                      MONTGOMERY COUNTY MD-TRE PO BOX 824845 PHILADELPHIA PA 19182
MONTGOMERY COUNTY                      MONTGOMERY COUNTY - TREA 755 ROANOKE STREET SUITE CHRISTIANSBURG VA 24073
MONTGOMERY COUNTY                      MONTGOMERY COUNTY - COLL P O BOX 614 TROY NC 27371
MONTGOMERY COUNTY                      MONTGOMERY CO-TAX COMMIS PO BOX 317 MOUNT VERNON GA 30445
MONTGOMERY COUNTY                      TAX COMMISSIONERS OFFICE PO BOX 317 MOUNT VERNON GA 30445
MONTGOMERY COUNTY                      PO BOX 1667 MONTGOMERY AL 36102-1667
MONTGOMERY COUNTY                      MONTGOMERY CO-REV COMMIS 101 S LAWRENCE ST 2ND F MONTGOMERY AL 36104
MONTGOMERY COUNTY                      MONTGOMERY COUNTY-TRUSTE 350 PAGEANT LN - STE 101 CLARKSVILLE TN 37040
MONTGOMERY COUNTY                      MONTGOMERY CO-TAX COLLEC PO BOX 674 WINONA MS 38967
MONTGOMERY COUNTY                      MONTGOMERY COUNTY - SHER ONE COURT ST, SUITE 4 MT STERLING KY 40353
MONTGOMERY COUNTY                      MONTGOMERY COUNTY - TREA 451 W THIRD ST DAYTON OH 45422
MONTGOMERY COUNTY                      MONTGOMERY COUNTY - TREA 100 E. MAIN ST., ROOM 10 CRAWFORDSVILLE IN 47933
MONTGOMERY COUNTY                      MONTGOMERY COUNTY - TREA PO BOX 469 RED OAK IA 51566
MONTGOMERY COUNTY                      MONTGOMERY COUNTY - TREA 1 COURTHOUSE SQUARE, RM HILLSBORO IL 62049
MONTGOMERY COUNTY                      MONTGOMERY COUNTY - COLL 310 SALISBURY ST, SUITE MONTGOMERY MO 63361
MONTGOMERY COUNTY                      MONTGOMERY COUNTY - TREA 217 E MYRTLE INDEPENDENCE KS 67301
MONTGOMERY COUNTY                      MONTGOMERY COUNTY - COLL 105 HWY 270 E, 9 MOUNT IDA AR 71957
MONTGOMERY COUNTY                      MONTGOMERY COUNTY - COLL 400 N SAN JACINTO CONROE TX 77301
MONTGOMERY COUNTY /SEMIA               MONTGOMERY COUNTY MD-TRE PO BOX 824845 PHILADELPHIA PA 19182
MONTGOMERY COUNTY CLERK                101 SOUTH LAWRENCE STREET MONTGOMERY AL 36104
MONTGOMERY COUNTY CLERK                PO BOX 959 CONROE TX 77305
MONTGOMERY COUNTY JUDGE OF PROBATE     PO BOX 223 MONTGOMERY AL 36101
MONTGOMERY COUNTY MUD 11               MONTGOMERY CO MUD 115 17111 ROLLING CREEK HOUSTON TX 77090
MONTGOMERY COUNTY MUD 12               MONTGOMERY COUNTY MUD 12 P O BOX 1368 FRIENDSWOOD TX 77549



Epiq Corporate Restructuring, LLC                                                                   Page 845 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 871 of 1490
Claim Name                              Address Information
MONTGOMERY COUNTY MUD 16                MONTGOMERY MUD 16-COLLEC PO BOX 1368 FRIENDSWOOD TX 77549
MONTGOMERY COUNTY MUD 18                MONTGOMERY CO MUD 18-COL 17111 ROLLING CREEK HOUSTON TX 77090
MONTGOMERY COUNTY MUD 19                MONTGOMERY CO MUD 19-COL 11111 KATY FRWY 725 HOUSTON TX 77079
MONTGOMERY COUNTY MUD 24                MONTGOMERY CO MUD 24-COL 17111 ROLLING CREEK HOUSTON TX 77090
MONTGOMERY COUNTY MUD 36                MONTGOMERY CO MUD 36 2455 LAKE ROBBINS DR THE WOODLANDS TX 77380
MONTGOMERY COUNTY MUD 39                MONTGOMERY CO MUD 39 2455 LAKE ROBBINS RD THE WOODLANDS TX 77380
MONTGOMERY COUNTY MUD 42                MONTGOMERY CO MUD 42-COL 11111 KATY FRWY 725 HOUSTON TX 77079
MONTGOMERY COUNTY MUD 46                MONTGOMERY CO MUD 46 2455 LAKE ROBBINS DR THE WOODLANDS TX 77380
MONTGOMERY COUNTY MUD 47                MONTGOMERY CO MUD 47 2455 LAKE ROBBINS DR THE WOODLANDS TX 77380
MONTGOMERY COUNTY MUD 56                MONTGOMERY CO MUD 56-COL 17111 ROLLING CREEK HOUSTON TX 77090
MONTGOMERY COUNTY MUD 6                 MONTGOMERY CO MUD 6 2455 LAKE ROBBINS DR THE WOODLANDS TX 77380
MONTGOMERY COUNTY MUD 60                MONTGOMERY CO MUD 60 2455 LAKE ROBBINS DR THE WOODLANDS TX 77380
MONTGOMERY COUNTY MUD 67                MONTGOMERY CO MUD 67 2455 LAKE ROBBINS DR THE WOODLANDS TX 77380
MONTGOMERY COUNTY MUD 7                 MONTGOMERY CO MUD 7 2455 LAKE ROBBINS THE WOODLANDS TX 77380
MONTGOMERY COUNTY MUD 83                MONTGOMERY CO MUD 83-COL 6935 BARNEY RD., 110 HOUSTON TX 77092
MONTGOMERY COUNTY MUD 84                MONTGOMERY CO MUD 84-COL 6935 BARNEY-SUITE 110 HOUSTON TX 77092
MONTGOMERY COUNTY MUD 88                MONTGOMERY CO MUD 88-COL 11111 KATY FWY 725 HOUSTON TX 77079
MONTGOMERY COUNTY MUD 90                MONTGOMERY CO MUD 90-COL 11111 KATY FRWY 725 HOUSTON TX 77079
MONTGOMERY COUNTY MUD 92                MONTGOMERY CO MUD 92-COL P O BOX 1368 FRIENDSWOOD TX 77549
MONTGOMERY COUNTY MUD 94                MONTGOMERY CO MUD 94-COL P O BOX 1368 FRIENDSWOOD TX 77549
MONTGOMERY COUNTY MUD 95                MONTGOMERY CO MUD 95-COL 6935 BARNEY-SUITE 110 HOUSTON TX 77092
MONTGOMERY COUNTY MUD 98                MONTGOMERY CO MUD 98-COL 6935 BARNEY-SUITE 110 HOUSTON TX 77092
MONTGOMERY COUNTY MUD 99                MONTGOMERY CO MUD 99-COL 17111 ROLLING CREEK HOUSTON TX 77090
MONTGOMERY COUNTY RECORDERS OFFICE      50 COURT HOUSE SQUARE ROCKVILLE MD 20850
MONTGOMERY COUNTY REVENUE               COMMISSIONER PO BOX 4720 MONTGOMERY AL 36103-4720
MONTGOMERY COUNTY REVENUE COMMISSION    100 S. LAWRENCE STREET MONTGOMERY AL 36104
MONTGOMERY COUNTY TAX ASSESSOR          400 N SAN JACINTO ST CONROE TX 77301
MONTGOMERY COUNTY TAX CLAIM BUREAU      ONE MONTGOMERY PLAZA SUITE 600 NORRISTOWN PA 19401
MONTGOMERY COUNTY TAX OFFICE            PO BOX 614 TROY NC 27371
MONTGOMERY COUNTY TAX OFFICE            400 N. SAN JACINTO CONROE TX 77301
MONTGOMERY COUNTY TREASURER             755 ROANOKE ST 1B CHRISTIANSBURG VA 24073
MONTGOMERY COUNTY TREASURER             451 WEST THIRD ST PO BOX 972 DAYTON OH 45422
MONTGOMERY COUNTY TREASURER             451 W. THIRD ST. DAYTON OH 45422-1475
MONTGOMERY COUNTY TREASURER             AUTO TAG OFFICE P.O. BOX 767 INDEPENDENCE KS 67301
MONTGOMERY COUNTY TRUSTEE               350 PAGEANT LANE SUITE 101 B CLARKSVILLE TN 37040
MONTGOMERY COUNTY UD 2                  MONTGOMERY CO UD 2-COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
MONTGOMERY COUNTY WATER                 1850 SPAULDING ROAD KETTERING OH 45432
MONTGOMERY COUNTY WCID 1                MONTGOMERY CO WCID 1-COL 11500 NORTHWEST FREEWAY HOUSTON TX 77092
MONTGOMERY COUNTY, MARYLAND             255 ROCKVILLE PIKE L-15 ROCKVILLE MD 20850
MONTGOMERY COUNTY, MD                   101 MONROE ST., 5TH FLOOR ROCKVILLE MD 20850
MONTGOMERY HEATING & AIR CONDITIONING   W.D. GEE ENTERPRISES, INC, DBA 2530 FLORIDA AVE, SW STE A DENHAM SPRING LA
                                        70726
MONTGOMERY INVMNT LLLP                  FRONT FOOT P O BOX 593 OLNEY MD 20830
MONTGOMERY MTL                          62 MAPLE AVE KEENE NH 03431
MONTGOMERY MUT INS                      PO BOX 703 KEENE NH 03431
MONTGOMERY MUTUAL INS                   P O BOX 5001 HAMILTON OH 45012
MONTGOMERY MUTUAL INS                   P O BOX 518 HILLSBORO IL 62049
MONTGOMERY TOWN                         MONTGOMERY TOWN- TAX COL 161 MAIN ROAD MONTGOMERY MA 01085
MONTGOMERY TOWN                         MONTGOMERY TOWN-TAX COLL P.O. BOX 356 MONTGOMERY CENTER VT 05471



Epiq Corporate Restructuring, LLC                                                                    Page 846 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 872 of 1490
Claim Name                             Address Information
MONTGOMERY TOWN                        MONTGOMERY TN-TAX RECEIV 110 BRACKEN ROAD MONTGOMERY NY 12549
MONTGOMERY TOWN                        MONTGOMERY TOWN - COLLEC P O BOX 99 MONTGOMERY LA 71454
MONTGOMERY TOWNSHIP                    MONTGOMERY TWP-COLLECTOR 2261 VAN HORNE RD / ROUT BELLE MEADE NJ 08502
MONTGOMERY TOWNSHIP                    MONTGOMERY TWP - TAX COL 7351 ROYER ROAD MERCERSBURG PA 17236
MONTGOMERY TOWNSHIP                    MONTGOMERY TWP - TAX COL PO BOX 690 MONTGOMERYVILLE PA 18936
MONTGOMERY TRACE POA INC               PO BOX 681007 MONTGOMERY TX 77316
MONTGOMERY TWP. MUN. SEWER AUTHORITY   1001 STUMP ROAD MONTGOMERYVILLE PA 18936-9605
MONTGOMERY VILLAGE                     MONTGOMERY VILLAGE-TREAS 133 CLINTON STREET MONTGOMERY NY 12549
MONTGOMERY VILLAGE                     MONTGOMERY VIL - TREASUR PO BOX 151 MONTGOMERY MI 49255
MONTGOMERY W WINSLOW &                 C LANGFORD & S CRAPIA 11300 DEAL ROAD NORTH FORT MYERS FL 33917
MONTGOMERY WATER DEPARTMENT            35 S MAIN STREET MONTGOMERY PA 17752
MONTGOMERY, ANDREA                     ADDRESS ON FILE
MONTGOMERY, CHARLES                    ADDRESS ON FILE
MONTGOMERY, DIERRA                     ADDRESS ON FILE
MONTGOMERY, JAMES                      ADDRESS ON FILE
MONTGOMERY, JENNA                      ADDRESS ON FILE
MONTGOMERY-HARRIS CO MUD               MONTGOMERY-HARRIS CO MUD 822 W PASADENA BLVD DEER PARK TX 77536
MONTGOMERYS CARPETS PLUS               AND M&L FASANELLI 4724 COMPASS DR BRADENTON FL 34208
MONTICELLO C.S. (COMBINE               MONTICELLO C.S-TAX COLLE 237 FORESTBURGH ROAD MONTICELLO NY 12701
MONTICELLO CENTRAL SCHOOL DISTRICT     PO BOX 4250 BUFFALO NY 14240-4250
MONTICELLO CITY                        CITY OF MONTICELLO - CLE P O BOX 550 MONTICELLO KY 42633
MONTICELLO TOWN                        MONTICELLO TWN TREASURER 3921 CUB HOLLOW ROAD GRATIOT WI 53541
MONTICELLO VILLAGE                     MONTICELLO VIL-TAX RECEI 2 PLEASANT STREET MONTICELLO NY 12701
MONTICELLO VILLAGE                     GREEN COUNTY TREASURER 1016 16TH AVE. MONROE WI 53566
MONTICELLO VILLAGE HALL                2 PLEASANT STREET MONTICELLO NY 12701
MONTMORENCY COUNTY TREASURER           PO BOX 789 ATLANTA MI 49709
MONTMORENCY TOWNSHIP                   MONTMORENCY TWP - TREASU PO BOX 457 HILLMAN MI 49746
MONTOUR MUT INS                        P O BOX 721 BLOOMBURG PA 17815
MONTOUR MUT INS                        1824 BLOOM RD DANVILLE PA 17821
MONTOUR S.D./INGRAM BORO               INGRAM BORO/MONTOUR SD-C 102 RAHWAY ROAD MCMURRAY PA 15317
MONTOUR S.D./KENNEDY TOW               MOUNTOUR SD - TAX COLLEC 102 RAHWAY RD MCMURRAY PA 15317
MONTOUR S.D./PENNSBURY V               MONTOUR SD - TAX COLLECT 1043 PENNSBURY BLVD PITTSBURGH PA 15205
MONTOUR S.D./ROBINSON TO               MONTOUR SD- TAX COLLECTO 102 RAHWAY RD MCMURRAY PA 15317
MONTOURSVILLE AREA S.D./               MONTOURSVILLE AREA SD - P.O. BOX 4456 LANCASTER PA 17604
MONTOURSVILLE AREA SCHOO               MONTOURSVILLE AREA SD - P.O. BOX 4456 LANCASTER PA 17604
MONTOURSVILLE BORO                     TAX COLLECTION 48 WEST 3RD STREET WILLIAMSPORT PA 17701
MONTOURSVILLE S.D./CASCA               MONTOURSVILLE AREA SD - POB 4456 LANCASTER PA 17604
MONTOURSVILLE S.D./FAIRF               MONTOURSVILLE AREA SD - P.O. BOX 4456 LANCASTER PA 17604
MONTOURSVILLE S.D./GAMBL               MONTOURSVILLE AREA SD - P.O. BOX 4456 LANCASTER PA 17604
MONTOURSVILLE SD/PLUNKET               MONTOURSVILLE AREA SD - P.O. BOX 4456 LANCASTER PA 17604
MONTOYA CONDOMINIUM ASSOCIATION        17 HAMDEN PARK DRIVE HAMDEN CT 06518
MONTOYA RODRIGUEZ, JOSE                ADDRESS ON FILE
MONTOYA, ARACELY                       ADDRESS ON FILE
MONTOYA, ELISHA                        ADDRESS ON FILE
MONTOYA, FABIENE                       ADDRESS ON FILE
MONTOYA, PEDRO                         ADDRESS ON FILE
MONTPELIER CITY                        MONTPELIER CITY-TAX COLL 39 MAIN STREET MONTPELIER VT 05602
MONTPELIER TOWN                        MONTPELIER TWN TREASURER E0352 JJ ROAD LUXEMBURG WI 54217
MONTPELIER VILLAGE CLUB INC            C/O BONO & ASSOCIATES 122 MIDDLE STREET LAKE MARY FL 32746



Epiq Corporate Restructuring, LLC                                                                   Page 847 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 873 of 1490
Claim Name                             Address Information
MONTREAL CITY                          MONTREAL CITY TREASURER 54 WISCONSIN AVENUE MONTREAL WI 54550
MONTROSE AREA S.D./SILVE               MONTROSE AREA SD - COLLE 3273 QUAKER LK RD BRACKNEY PA 18812
MONTROSE AREA SCHOOL DIS               DAWN ARNOLD - TAX COLLEC 10955 STATE ROUTE 29 SOUTH MONTROSE PA 18801
MONTROSE AREA SD                       MONTROSE AREA SD - COLLE 10275 FOREST LAKE RD MONTROSE PA 18801
MONTROSE AREA SD/FRANKLI               R P NIEDERBERGER-TX COLL 2361 BOOTH ROAD HALLSTEAD PA 18822
MONTROSE AREA SD/LIBERTY               MONTROSE AREA SD - COLLE 1869 LOWER RHINEY CREEK HALLSTEAD PA 18822
MONTROSE BORO                          MONTROSE BORO - TAX COLL 89 CHERRY STREET MONTROSE PA 18801
MONTROSE BOROUGH SCHOOL                MONTROSE AREA SD - COLLE 89 CHERRY ST MONTROSE PA 18801
MONTROSE CITY                          MONTROSE CITY - TREASURE 139 S SAGINAW ST MONTROSE MI 48457
MONTROSE COUNTY                        MONTROSE COUNTY-TREASURE 320 S FIRST STREET 106 MONTROSE CO 81401
MONTROSE S.D./APOLACON                 MONTROSE SD - TAX COLLEC 2100 CORK HILL RD BRACKNEY PA 18812
MONTROSE TOWN                          MONTROSE TWN TREASURER 1341 DIANE AVE BELLEVILLE WI 53508
MONTROSE TOWNSHIP                      MONTROSE TOWNSHIP - TREA 139 S SAGINAW MONTROSE MI 48457
MONTS, LISA                            ADDRESS ON FILE
MONTVALE BORO                          MONTVALE BORO - TAX COLL 12 MERCEDES DRIVE MONTVALE NJ 07645
MONTVILLE TOWN                         MONTVILLE TOWN - TAX COL 414 CENTER ROAD MONTVILLE ME 04941
MONTVILLE TOWN                         MONTVILLE TOWN-TAX COLLE 310 NORWICH-NEW LONDON T UNCASVILLE CT 06382
MONTVILLE TOWNSHIP                     MONTVILLE TWP - COLLECTO 195 CHANGESBRIDGE RD MONTVILLE NJ 07045
MONUMENT VILLAGE 2001 HOA              PO BOX 2314 GRAND JUNCTION CO 81507
MONUMENTAL CONTRACTING                 SERVICE LLC PO BOX 8361 BIRMINGHAM AL 35218
MOOD MEDIA                             PO BOX 71070 CHARLOTTE NC 28272-1070
MOODY AND ASSOCS                       20251 CENTURY BLVD 425 GERMANTOWN MD 20874
MOODY COUNTY                           MOODY COUNTY - TREASURER 101 E PIPESTONE SUITE A FLANDREAU SD 57028
MOODY INS GRP                          725 PROGRESSO DR FT LAUDERDALE FL 33304
MOODY PLUMBING LLC                     3147A NILES RD SE WARREN OH 44484
MOODY, ASHLEY                          ADDRESS ON FILE
MOODY, DIANE                           ADDRESS ON FILE
MOODY, YOLANDA                         ADDRESS ON FILE
MOODYS INVESTORS SERVICE               P.O. BOX 102597 ATLANTA GA 30368-0597
MOOERS TOWN                            RENA BOSLEY, COLLECTOR 2508 ROUTE 11 MOOERS FORK NY 12958
MOON INSURANCE AGENCY                  360 FM 1959 HOUSTON TX 77034
MOON LAKE MASTER                       1215 E HILLSBORO BLVD DEERFIELD FL 33441
MOON S.D./CRESCENT TOWNS               JUDITH WITHEE -TAX COLLE P.O. BOX 65 CRESCENT PA 15046
MOON SHEPHERD BAKER INS                973 WAKEFIELD DR HOUSTON TX 77018
MOON TOWNSHIP                          MOON TWP - TAX COLLECTOR 1700 BEAVER GRADE RD -ST MOON TOWNSHIP PA 15108
MOON TOWNSHIP S.D./MOON                MOON TWP SD - TAX COLLEC 1700 BEAVER GRADE RDSTE MOON TOWNSHIP PA 15108
MOON, CHANTEL                          ADDRESS ON FILE
MOON, SHUSHELIA                        ADDRESS ON FILE
MOONACHIE BORO                         MOONACHIE BORO - TAX COL 70 MOONACHIE RD- MUNICIP MOONACHIE NJ 07074
MOONDANCE TOWNHOMES HOMEOWNERS ASSOC   7006 E JENSEN ST UNIT 30 MESA AZ 85207
MOONEY WIELAND SMITH & ROSE PLLC       PO BOX 3501 PAGO PAGO AS 96799
MOONSAMMY, ESTHER                      ADDRESS ON FILE
MOORE & ASSOC INS AGY                  PO BOX 14519 SURFSIDE BEACH SC 29587
MOORE & JENKINS INS AGY                602 WILLS AVE BOGALUSA LA 70427
MOORE AND ALVORD                       690 MAIN ST WINSTED CT 06098
MOORE APPRAISALS                       41734 GRAND VIEW DR MURRIETA CA 92562
MOORE CONSTRUCTION CO.                 JOSEPH MOORE ENTERPRISES INC 1510 RANDOLPH ST. SUITE 101 CARROLLTON TX 75006
MOORE CONSTRUCTION INC                 90 MILLER LANE RINGWOOD NJ 07456
MOORE COUNTY                           MOORE COUNTY - TAX COLLE 1 HISTORIC COURTHOUSE CI CARTHAGE NC 28327



Epiq Corporate Restructuring, LLC                                                                  Page 848 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 874 of 1490
Claim Name                             Address Information
MOORE COUNTY                           MOORE COUNTY-TRUSTEE PO BOX 206 LYNCHBURG TN 37352
MOORE COUNTY                           MOORE COUNTY - TAX COLLE P O BOX 616 DUMAS TX 79029
MOORE COUNTY REGISTER OF DEEDS         PO BOX 1210 CARTHAGE NC 28327
MOORE COUNTY TAX COLLECTOR             ONE COURTHOUSE CIRCLE CARTHAGE NC 28327
MOORE HOMES                            1130 PINECREST VIDOR TX 77662
MOORE INS AGENCY                       925 S CHURCH ST STE C300 MURFREESBORO TN 37130
MOORE INS AGY                          905 DALLAS ST PORTLAND TX 78374
MOORE INSURANCE AGENCY                 500 N WATER ST 702 CORPUS CHRISTI TX 78401
MOORE LAW FIRM PA                      1400 30TH ST STE A NICEVILLE FL 32588
MOORE QUALITY BUILDERS, LLC            132 WALTER RAWL RD. LEXINGTON SC 29072
MOORE RESTORATION, INC                 3610 SHELBY STREET INDIANAPOLIS IN 46277
MOORE TITLE & ESCROW INC               3N JACKSON ST FRANKFORT IN 46041
MOORE TOWNSHIP                         MOORE TWP - TAX COLLECTO 2913 W. BEERSVILLE RD BATH PA 18014
MOORE TOWNSHIP                         MOORE TOWNSHIP - TREASUR 3583 W WASHINGTON ST SNOVER MI 48472
MOORE, AMANDA                          ADDRESS ON FILE
MOORE, BARBARA                         ADDRESS ON FILE
MOORE, DERRIAN                         ADDRESS ON FILE
MOORE, DIAMOND                         ADDRESS ON FILE
MOORE, DONALD                          ADDRESS ON FILE
MOORE, ELIZABETH                       ADDRESS ON FILE
MOORE, ERICA                           ADDRESS ON FILE
MOORE, FOWINKLE, SCHROER               120 53RD AVE. W. BRANDENTON FL 34207
MOORE, JAMES                           ADDRESS ON FILE
MOORE, JAZMINE                         ADDRESS ON FILE
MOORE, JERMAINE                        ADDRESS ON FILE
MOORE, JOANNE                          ADDRESS ON FILE
MOORE, KATHERINE                       ADDRESS ON FILE
MOORE, KAYLA                           ADDRESS ON FILE
MOORE, KELLEY                          ADDRESS ON FILE
MOORE, KENNETH                         ADDRESS ON FILE
MOORE, LORI                            ADDRESS ON FILE
MOORE, MATTHEW                         ADDRESS ON FILE
MOORE, MICHAEL                         ADDRESS ON FILE
MOORE, PAMELA                          ADDRESS ON FILE
MOORE, TRUDY                           ADDRESS ON FILE
MOORE, VICKIE                          ADDRESS ON FILE
MOORE, VICTOR                          ADDRESS ON FILE
MOOREHEAD ASSOCIATES                   PO BOX 656 NEWMAN CA 95360
MOORES CONTRACTING                     BRANDON MOORE 510 REED ST., P.O. BOX 304 PETROLIA TX 76377
MOORES ROOFING COMPANY LLC             RANDALL MOORE 155 SWEET HOME CHURCH RD CHAUNCEY GA 31011
MOORESTOWN TOWNSHIP                    MOORESTOWN TWP -COLLECTO 111 WEST SECOND STREET MOORESTOWN NJ 08057
MOORESTOWN TOWNSHIP TAX COLLECTOR      2 EXECUTIVE DRIVE SUITE 9A MOORESTOWN NJ 08057
MOORHEAD CITY                          MOORHEAD CITY-TAX COLLEC PO BOX 578 MOORHEAD MS 38761
MOORINGS HOA                           140 N HYDRAULIC SUITE 100 WICHITA KS 67214
MOORINGSPORT TOWN                      MOORINGSPORT TOWN - COLL P O BOX 9 MOORINGSPORT LA 71060
MOORLAND CITY                          CITY OF MOORLAND - CLERK P O BOX 23397 LOUISVILLE KY 40223
MOORLAND TOWNSHIP                      MOORLAND TOWNSHIP - TREA PO BOX 368 RAVENNA MI 49451
MOOS, T J                              ADDRESS ON FILE
MOOSE CONSTRUCTION, LLC                401 BRIDGERS AVE TOPSAIL BEACH NC 28445



Epiq Corporate Restructuring, LLC                                                                   Page 849 OF 1400
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57         Main Document
                                                 Pg 875 of 1490
Claim Name                           Address Information
MOOSIC BORO                          MOOSIC BORO - TAX COLLEC 715 MAIN ST MOOSIC PA 18507
MOOSUP F.D.                          MOOSUP F.D - TAX COLLECT PO BOX 596 MOOSUP CT 06354
MOOSUP FIRE DISTRICT TAX COLLECTOR   37 S MAIN ST MOOSUP CT 06354
MORA COUNTY                          MORA COUNTY-TREASURER P.O. BOX 210 MORA NM 87732
MORA COUNTY TREASURER                P O BOX 210 MORA NM 87732
MORA, MELODY                         ADDRESS ON FILE
MORA, TIANNA                         ADDRESS ON FILE
MORALES INS SERVICES                 611 N MCCOLL SUITE B MCALLEN TX 78501
MORALES, BRANDON                     ADDRESS ON FILE
MORALES, JOSUE                       ADDRESS ON FILE
MORALES, LEONEL                      ADDRESS ON FILE
MORALES, MARCUS                      ADDRESS ON FILE
MORALES, MICHAEL                     ADDRESS ON FILE
MORALES, STEPHANIE                   ADDRESS ON FILE
MORAN AGENCY                         3900 MAIN ST BRIDGEPORT CT 06606
MORAN APPRAISAL SERVICES             325 QUILTING WAY BEL AIR MD 21015
MORAN TOWNSHIP                       MORAN TOWNSHIP - TREASUR PO BOX 364 ST IGNACE MI 49781
MORAN, LISA                          ADDRESS ON FILE
MORAN, TRACY                         ADDRESS ON FILE
MORANT INSURANCE AGENCY              3059 EASTCHESTER ROAD BRONX NY 10469
MORAVIA CEN SCH (COMBINE             MORAVIA CEN SCH- TAX COL PO BOX 467 MORAVIA NY 13118
MORAVIA TOWN                         MORAVIA TOWN- TAX COLLEC PO BOX 1146 MORAVIA NY 13118
MORAVIA VILLAGE                      MORAVIA VILLAGE- CLERK 22 CENTER ST MORAVIA NY 13118
MOREAU RECEIVER OF TAXES             351 REYNOLDS ROAD MOREAU NY 12828
MOREAU TOWN                          MOREAU TOWN-TAX COLLECTO 351 REYNOLDS ROAD MOREAU NY 12828
MOREAUVILLE VILLAGE                  MOREAUVILLE VILLAGE COLL P O BOX 57 MOREAUVILLE LA 71355
MOREDIRECT, INC.                     ATTN: VICE PRESIDENT, OPERATIONS 1001 YAMATO ROAD SUITE 200 BOCA RATON FL
                                     33431
MOREHEAD CITY                        MOREHEAD CITY - CLERK 314 BRIDGE ST MOREHEAD KY 40351
MOREHEAD CITY, TOWN OF               MOREHEAD TOWN - TAX COLL 706 ARENDELL ST. MOREHEAD CITY NC 28557
MOREHEAD ROOFING                     PAUL W. MOREHEAD 5285 SPRINGFIELD RD MORTON MS 39117
MOREHEAD, ALGERNON                   ADDRESS ON FILE
MOREHOUSE                            MOREHOUSE CITY - COLLECT PO BOX 53 MOREHOUSE MO 63868
MOREHOUSE PARISH                     MOREHOUSE PARISH - COLLE 351 S. FRANKLIN BASTROP LA 71220
MOREHOUSE SERVICES                   GARY MOREHOUSE PO BOX 130 BLUE RIDGE TX 75424
MOREHOUSE TOWN                       MOREHOUSE TOWN - TAX COL PO BOX 43 HOFFMEISTER NY 13353
MOREHOUSE, JODY                      ADDRESS ON FILE
MORELAND, RENEE                      ADDRESS ON FILE
MOREN HERNANDEZ                      HAMILTON LAW RYAN A. HAMILTON 5125 SOUTH DURANGO, SUITE C LAS VEGAS NV 89113
MORENCI CITY                         MORENCI CITY - TREASURER 118 ORCHARD ST. MORENCI MI 49256
MORENO ROOFING                       EDGAR CISNEROS 1206 RIO LINDA ST. SAN ANTONIO TX 78245
MORENO, JIMMY                        ADDRESS ON FILE
MORETOWN TOWN                        MORETOWN - TREASURER 79 SCHOOL STREET MORETOWN VT 05660
MOREY, ELYSE AND TIMOTHY             JILL SMITH NATURAL RESOURCE LAW GROUP 5470 SHILSHOLE AVE NW SUITE 430 SEATTLE
                                     WA 98107
MORFE CONSTRUCTION                   MANOLITO MORFE MANOLITO MORFE 2300N 77TH AVE ELM WOOD PARK IL 60707
MORGAN & ASSOCITES                   PO BOX 456 KENNESAW GA 30156
MORGAN & MORGAN PA                   20N ORANGE AVE 16THFL ORLANDO FL 32801
MORGAN & MORGAN TAMPA PA             201 N FRANKLIN ST 7TH FL TAMPA FL 33602



Epiq Corporate Restructuring, LLC                                                                 Page 850 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 876 of 1490
Claim Name                            Address Information
MORGAN APPRAISAL SERVICE              P.O. BOX 918 VIENNA IL 62995
MORGAN CITY                           MORGAN CITY - TAX COLLEC P O BOX 1218 MORGAN CITY LA 70381
MORGAN COUNTY                         MORGAN COUNTY-TAX COMMIS PO BOX 151 MADISON GA 30650
MORGAN COUNTY                         MORGAN CO-REV COMMISSION 302 LEE ST NE DECATUR AL 35601
MORGAN COUNTY                         MORGAN COUNTY-TRUSTEE 415 N KINGSTON ST - ROOM WARTBURG TN 37887
MORGAN COUNTY                         MORGAN COUNTY - SHERIFF P O BOX 305 WEST LIBERTY KY 41472
MORGAN COUNTY                         MORGAN COUNTY - TREASURE 155 E MAIN ST, ROOM 153 MCCONNELSVILLE OH 43756
MORGAN COUNTY                         MORGAN COUNTY - TREASURE 180 S. MAIN ST SUITE 129 MARTINSVILLE IN 46151
MORGAN COUNTY                         MORGAN COUNTY - TREASURE 300 WEST STATE STREET JACKSONVILLE IL 62650
MORGAN COUNTY                         MORGAN COUNTY - COLLECTO 100 E. NEWTON ST VERSAILLES MO 65084
MORGAN COUNTY                         MORGAN COUNTY-TREASURER 231 ENSIGN ST. FORT MORGAN CO 80701
MORGAN COUNTY                         MORGAN COUNTY-TREASURER PO BOX 420 MORGAN UT 84050
MORGAN COUNTY JUDGE OF PROBATE        PO BOX 848 DECATUR AL 35602
MORGAN COUNTY REVENUE COMMISSIONER    302 LEE STREET NE DECATUR AL 35602
MORGAN COUNTY SHERIFF                 MORGAN COUNTY - SHERIFF 77 FAIRFAX STREET, ROOM BERKELEY SPRINGS WV 25411
MORGAN COUNTY TREASURER               231 ENSIGN STREET FORT MORGAN CO 80701
MORGAN HOME CONSTRUCTION              RICHARD MORGAN P.O. BOX 1937 ROCKY FACE GA 30740
MORGAN INS                            13155 SW 42ND ST 107 MIAMI FL 33175
MORGAN MANAGAEMENT LLC                P.O. BOX 1660 PITTSFORD NY 14534
MORGAN OAKS HOME OWNERS ASSOCIATION   6500 LONG TIMBER DR. O FALLON MO 63368
MORGAN ROOFING                        DAVID MORGAN P. O. BOX 3428 GALVESTON TX 77552
MORGAN ROOFING LLC                    1311 42ND STREET GALVESTON TX 77550
MORGAN SMITH INSURANCE                847 W 36TH STREET BALTIMORE MD 21211
MORGAN STANELY & CO. LLC, ET AL.      ATTN: CLOSE-OUT NOTICES 1585 BROADWAY NEW YORK NY 10036-8293
MORGAN STANLEY & CO. LLC              ATTN: MR. STEPHEN BRYAN PENWELL, MBA MANAGING DIRECTOR 1585 BROADWAY 5TH FLOOR
                                      NEW YORK NY 10036-8293
MORGAN STANLEY & CO. LLC              ATTN: CLOSE-OUT NOTICES 1585 BROADWAY NEW YORK NY 10036-8293
MORGAN STANLEY & CO. LLC              ATTN: MISCELLANEOUS NOTICES 1585 BROADWAY NEW YORK NY 10036-8293
MORGAN STANLEY SMITH BARNEY LLC       ATTN: MR. ANDREW MICHAEL SAPERSTEIN CO-CHAIRMAN, CO-PRESIDENT & CO-CEO 2000
                                      WESTCHESTER AVENUE PURCHASE NY 10577-2530
MORGAN TOWN                           MORGAN TOWN- TREASURER PO BOX 45 MORGAN VT 05853
MORGAN TOWN                           MORGAN TWN TREASURER 9342 CTH E OCONTO FALLS WI 54154
MORGAN TOWNSHIP                       MORGAN TWP - TAX COLLECT 243 SECOND STREET MATHER PA 15346
MORGAN, ALEXZANDARA                   ADDRESS ON FILE
MORGAN, AMANDALYN                     ADDRESS ON FILE
MORGAN, ANGELA                        ADDRESS ON FILE
MORGAN, BERRY                         ADDRESS ON FILE
MORGAN, BRETT                         ADDRESS ON FILE
MORGAN, ERIKA                         ADDRESS ON FILE
MORGAN, JAMIE                         ADDRESS ON FILE
MORGAN, JOHN                          ADDRESS ON FILE
MORGAN, MARIAN                        ADDRESS ON FILE
MORGAN, MARILYN                       ADDRESS ON FILE
MORGAN, MICHAEL-PAUL                  ADDRESS ON FILE
MORGAN, SCOTT                         ADDRESS ON FILE
MORGANFIELD CITY                      CITY OF MORGANFIELD - CL P O BOX 420 MORGANFIELD KY 42437
MORGANMAINS INC                       1346 MOUNTAIN LANE GARDENDALE AL 35071
MORGANTON CITY                        MORGANTON CITY- TAX COLL P O BOX 3448 MORGANTON NC 28680
MORGANTON CITY                        MORGANTON CITY-TAX COLLE PO BOX 157 MORGANTON GA 30560



Epiq Corporate Restructuring, LLC                                                                  Page 851 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 877 of 1490
Claim Name                               Address Information
MORGANTOWN CITY                          CITY OF MORGANTOWN - CLE P O BOX 397 MORGANTOWN KY 42261
MORIAH CONSTRUCTION COMPANY              JACQUALIN RODRIGUEZ P. O. BOX 831622 MIAMI FL 33283
MORIAH CS CMD TOWNS                      MORIAH CS CMD TW - COLLE MORIAH CENTRAL 39 VIKING PORT HENRY NY 12974
MORIAH TOWN                              MORIAH TOWN - TAX COLLEC 38 PARK PLACE SUITE 2 PORT HENRY NY 12974
MORIARTY ROOFING & SHEET                 METAL 3775 AIRPORT RD COLORADO SPRINGS CO 80910
MORIARTY TROYER &                        MALLOY LLC 30 BRAINTREE HILL 205 BRAINTREE MA 02184
MORIARTY, CHRISTINE                      ADDRESS ON FILE
MORIARTY, SEAN                           ADDRESS ON FILE
MORICONI APPRAISAL                       513 TECUMSEH TRL SPRINGFIELD IL 62711
MORIKAWA PROPERTY VALUATION              PO BOX 7784 LA VERNE CA 91750
MORITOMO ENTERPRISES                     10639 N 43RD AVE PHOENIX AZ 85029
MORLEY                                   MORLEY CITY - COLLECTOR PO BOX 339 MORLEY MO 63767
MORLEY AGENCY INC                        32-34-38 HAMPTON RD SOUTHHAMPTON NY 11968
MORLEY VILLAGE                           MORLEY VILLAGE - TREASUR 189 S CASS ST MORLEY MI 49336
MORNING STAR REMODELING INC.             LOUIS D JOSEPH 1960 MOUNTAIN VIEW ROAD STAFFORD VA 22556
MORNINGSIDE COMMUNITY ASSOCIATION        82 MAYFAIR DRIVE RANCHO MIRAGE CA 92270
MORNINGSIDE ON THE PARK HOA              PO BOX 142 CHINO CA 91708
MORNINGSTAR                              RESTORATION INC PO BOX 15 SEABROOK TX 77586
MORNINGSTAR INVEST. GROUP, LLC, ET AL.   TARA CLARK NEWBERRY CLARK NEWBERRY LAW FIRM 810 S. DURANGO DRIVE, SUITE 102
                                         LAS VEGAS NV 89145
MORPHOTRUST USA                          6840 CAROTHERS PKWY STE 601 FRANKLIN TN 37067
MORPHOTRUST USA LLC                      PO BOX 473 TRENTON NJ 08625-0473
MORRELL PAINTING, LLC                    STEVEN MORRELL 15 BURLINGTON DR. NORWALK CT 06851
MORRELL, LESLIE                          ADDRESS ON FILE
MORRICE VILLAGE                          MORRICE VILLAGE - TREASU 2770 ELLSWORTH RD. PERRY MI 48872
MORRIL INSUANCE AGY LLC                  17 CENTRAL STREET NORWOOD MA 02062
MORRILL COUNTY                           MORRILL COUNTY - TREASUR PO BOX 10 BRIDGEPORT NE 69336
MORRILL TOWN                             MORRILL TOWN - TAX COLLE PO BOX 59 MORRILL ME 04952
MORRIS                                   MORRIS - TAX COLLECTOR PO BOX 125 MORRIS CT 06763
MORRIS & ADELMAN, PC                     201 N. PRESIDENTIAL BLVD. S/100 P.O. BOX 2235 BALA CYNWYD PA 19004-6235
MORRIS & ASSOCIATES                      2309 OLIVER RD MONROE LA 71201
MORRIS & GARRITANO INS                   P O DRAWER 1189 SAN LUIS OBISPO CA 93406
MORRIS & REYNOLDS INS                    14821 SOUTH DIXIE HWY MIAMI FL 33176
MORRIS & TEMPLETON INS                   7180 HODGSON MEMORIAL DR SAVANNAH GA 31416
MORRIS AGENCY                            1033 S MAIN STREET POPLARVILLE MS 39470
MORRIS AGENCY LLC                        P O BOX 580 MONTROSE AL 36559
MORRIS AND MOFFITT INC &                 DAVID BROSNAHAN 41 ODELL SCHOOL RD U B CONCORD NC 28027
MORRIS AND MOFFITT, INC                  41 ODELL SCHOOL ROAD, UNIT B CONCORD NC 28027
MORRIS AND SPRADLIN INS                  GROUP 184 A JEFFERSON PKWY NEWNAN GA 30263
MORRIS AND TEMPLETON INS                 AGENCY PO BOX 15088 SAVANNAH GA 31416
MORRIS APPRAISAL                         5529 NE NORTHGATE CROSSING LEES SUMMIT MO 64064
MORRIS CEN SCH (COMBINED                 MORRIS CEN SCH-TAX COLLE 65 MAIN ST MORRIS NY 13808
MORRIS COE                               PRO SE - MORRIS COE PO BOX 1732 DESOTO TX 75123
MORRIS COUNTY                            MORRIS COUNTY - TREASURE 501 W MAIN COUNCIL GROVE KS 66846
MORRIS COUNTY APPR DIST                  MORRIS COUNTY APPR DIST P.O. BOX 563 DANGERFIELD TX 75638
MORRIS COUNTY CLERK                      10 COURT STREET MORRISTOWN NJ 07963
MORRIS COUNTY CLERK                      500 BROADNAX DAINGERFIELD TX 75638
MORRIS INS AGENCY LLC                    3032 DAUPHIN SQUARE MOBILE AL 36607
MORRIS INS AGENCY LLC                    3032 DAUPHIN SQUARE CONNECTOR MOBILE AL 36607



Epiq Corporate Restructuring, LLC                                                                     Page 852 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 878 of 1490
Claim Name                              Address Information
MORRIS LAING EVANS BROCK & KENNEDY      300 N MEAD STE 200 WICHITA KS 67202-2745
MORRIS LAW CENTER                       5450 W SAHARA AVE STE 300 LAS VEGAS NV 89146
MORRIS MANAGEMENT, INC                  325-118TH AVE SE, SUITE 204 BELLEVUE WA 98005
MORRIS MELTE                            301 S. CLADWELL ST. BROOKFIELD MO 64628
MORRIS PLAINS BORO                      MORRIS PLAINS BORO - COL 531 SPEEDWELL AVENUE MORRIS PLAINS NJ 07950
MORRIS SCHNEIDER WITTSTADT LLC          1122 KENILWORTH DR STE 501 TOWSON MD 21204
MORRIS TOWN                             MORRIS TOWN - TAX COLLEC P.O BOX 117 MORRIS NY 13808
MORRIS TOWNSHIP                         MORRIS TWP-TAX COLLECTOR PO BOX 7603 MORRIS TOWN NJ 07960
MORRIS TOWNSHIP                         MARISSA KING - TAX COLLE 473 SPARTA RD PROSPERITY PA 15329
MORRIS TOWNSHIP                         MORRIS TWP - TAX COLLECT 3632 WILLIAM PENN HWY ALEXANDRIA PA 16611
MORRIS TOWNSHIP                         MORRIS TWP - TAX COLLECT 600 OLD TURNPIKE ROAD ALLPORT PA 16821
MORRIS VILLAGE                          MORRIS VILLAGE-CLERK P.O. BOX 448 MORRIS NY 13808
MORRIS, ANTHONY                         ADDRESS ON FILE
MORRIS, DORA                            ADDRESS ON FILE
MORRIS, ELIZABETH                       ADDRESS ON FILE
MORRIS, JENNIFER                        ADDRESS ON FILE
MORRIS, JONATHAN                        ADDRESS ON FILE
MORRIS, KYLE                            ADDRESS ON FILE
MORRIS, LASORA                          ADDRESS ON FILE
MORRIS, MARY                            ADDRESS ON FILE
MORRIS, SALLY                           ADDRESS ON FILE
MORRIS, SEAN                            ADDRESS ON FILE
MORRISON COUNTY TREASURER               213 SE 1ST AVE LITTLE FALLS MN 56345
MORRISON TOWN                           MORRISON TOWN-TAX COLLEC 130 W MAPLE ST MORRISON TN 37357
MORRISON TOWN                           BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
MORRISSEY APPRAISAL SERV                20645 ROUNDUP CIR OMAHA NE 68022
MORRISTOWN CITY                         MORRISTOWN-TAX COLLECTOR 100 W 1ST NORTH ST MORRISTOWN TN 37814
MORRISTOWN TOWN                         MORRISTOWN TOWN-TAX COLL 43 PORTLAND STREET MORRISVILLE VT 05661
MORRISTOWN TOWN                         MORRISTOWN TOWN-TAX COLL 200 SOUTH STREET- RM 132 MORRISTOWN NJ 07960
MORRISVILLE                             MORRISVILLE CITY - COLLE P.O. BOX 83 MORRISVILLE MO 65710
MORRISVILLE BORO                        MORRISVILLE BORO - COLLE 62 GRANDVIEW AVE MORRISVILLE PA 19067
MORRISVILLE S.D./MORRISV                MORRISVILLE BORO SD - TC 62 GRANDVIEW AVE MORRISVILLE PA 19067
MORRISVILLE VILLAGE                     MORRISVILLE VILLAGE - CL PO BOX 955 MORRISVILLE NY 13408
MORRISVILLE-EATON C S (                 MORRISVILLE-EATON CS-COL P.O.BOX 990 MORRISVILLE NY 13408
MORRONE, GINA                           ADDRESS ON FILE
MORROW APPRAISAL SERVICE                PO BOX 30578 KNOXVILLE TN 37930
MORROW CITY                             MORROW CITY-TAX COLLECTO 1500 MORROW RD MORROW GA 30260
MORROW COUNTY                           MORROW COUNTY - TREASURE 48 E HIGH ST MT GILEAD OH 43338
MORROW COUNTY                           MORROW COUNTY - TAX COLL PO BOX 247 HEPPNER OR 97836
MORROW GENERAL CONTRACTI                6112 PIERCE ST OMAHA NE 68106
MORROW HEIGHTS HOMEOWNERS ASSOCIATION   C/O JOE FLAIM PRESIDENT 103 CLUSTER DR ROGUE RIVER OR 97537
MORROW INS AGENCY INC                   P O BOX 1109 HENDERSON NC 28793
MORSE BROS CONSTRUCTION                 9994 SPRING VALLEY RD MARYSVILLE CA 95901
MORSE HOME IMPROVEMENT                  LLC 30291 IRON BRANCH ROAD DAGSBORO DE 19939
MORSE INS AGENCY                        180 WINTER STREET BRIDGEWATER MA 02324
MORSE, LOWELL                           ADDRESS ON FILE
MORSTAN GENERAL AGENCY                  600 COMMUNITY DR MANHASSET NY 11570
MORSTAN GENERAL AGY OF                  NJ INC 1460 ROUTE 9 NORTH WOODBRIDGE NJ 07095
MORTGAGE BANKERS ASSOCIATION            PO BOX 791419 BALTIMORE MD 21279-1419



Epiq Corporate Restructuring, LLC                                                                    Page 853 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 879 of 1490
Claim Name                               Address Information
MORTGAGE CONTRACTING SERVICES LLC        4890 WEST KENNEDY BLVD SUITE 500 TAMPA FL 33609
MORTGAGE CONTRACTING SERVICES, LLC       ATTN: CAROLINE REAVES 350 HIGHLAND DRIVE SUITE 100 LEWISVILLE TX 75067
MORTGAGE ELECTRONIC REGISTRATION SYSTEM GREGORY MCGREEVY, ESQ. 1818 LIBRARY ST RESTON VA 20190
MORTGAGE GUARANTY INSURANCE CORPORATION 270 E KILBOURN AVE MILWAUKEE WI 53202-3199
MORTGAGE IND ADVISORY CORP               521 5TH AVE 9TH FL NEW YORK NY 10175
MORTGAGE INDUSTRY ADVISORY CORPORATION   ATTN: GENERAL COUNSEL 521 FIFTH AVENUE NEW YORK NY 10175
MORTGAGE INDUSTRY ADVISORY CORPORATION   ATTN: RUTH FRIEDMAN CHIEF FINANCIAL OFFICER 521 FIFTH AVENUE NEW YORK NY 10175
MORTGAGE LAW FIRM PLC                    27455 TIERRA ALTA WAY B TEMECULA CA 92590
MORTGAGE LAW FIRM PLC                    27455 TIERRA ALTA WAY STE B TEMECULA CA 92590
MORTGAGE LAW FIRM PLLC                   101 PARK AVE STE 1300 OKLAHOMA CITY OK 73102
MORTGAGE LENDER SERVICES, INC            81 BLUE RAVINE ROAD SUITE 100 FOLSOM CA 95630
MORTGAGECTO                              6109 ABERDEEN DRIVE PLANO TX 75093
MORTON BORO                              MORTON BORO - TAX COLLEC 115 BROAD STREET MORTON PA 19070
MORTON BUILDINGS, INC                    252 W ADAMS STREET MORTON IL 61550
MORTON CITY                              MORTON CITY-TAX COLLECTO 97 W 1ST AVE MORTON MS 39117
MORTON COUNTY                            MORTON COUNTY - TREASURE 210 2ND AVENUE NW MANDAN ND 58554
MORTON COUNTY                            MORTON COUNTY - TREASURE 1025 MORTON ELKHART KS 67950
MORTON INS AGENCY                        2865 SUMMER OAKS DR 101 BARTLETT TN 38134
MORTON ROAD MUD W                        MORTON ROAD MUD - COLLEC 6935 BARNEY RD 110 HOUSTON TX 77092
MORTON TOWNSHIP                          MORTON TOWNSHIP - TREASU P.O. BOX 2 MECOSTA MI 49332
MORYL CONSTRUCTION INC                   44 OUTPOST LANE HILTON HEAD SC 29928
MOSAIC INSURANCE                         3075 M WINDSONG SUITE B2 PRESCOTT VALLEY AZ 86314
MOSCOW BORO                              MOSCOW BORO - TAX COLLEC 127 ORCHARD STREET MOSCOW PA 18444
MOSCOW CITY                              MOSCOW CITY-TAX COLLECTO PO BOX 185 MOSCOW TN 38057
MOSCOW TOWN                              MOSCOW TOWN - TAX COLLEC 110 CANADA RD MOSCOW ME 04920
MOSCOW TOWN                              MOSCOW TWN TREASURER 7476 CTH DD BLANCHARDVILLE WI 53516
MOSCOW TOWNSHIP                          MOSCOW TOWNSHIP - TREASU 6220 CHANDLER RD JEROME MI 49249
MOSEL TOWN                               MOSEL TWN TREASURER W982 CTY RD FF SHEBOYGAN WI 53083
MOSELEY GROUP LLC                        3578 OAKTREE DRIVE SEMMES AL 36575
MOSER, KIMBERLY                          ADDRESS ON FILE
MOSER, ROBERT                            ADDRESS ON FILE
MOSES HUTCHINSON                         & MADIA TOTIMEH 1882 RIVER CREST WAY LAWRENCEVILLE GA 30045
MOSES LAKE IRR DIST                      PO BOX 37 EPHRATA WA 98823
MOSHANNON VALLEY S.D./BI                 MOSHANNON VALLEY SD - TC 567 ALEXANDER RD MADERA PA 16661
MOSHANNON VALLEY S.D./GU                 MOSHANNON VALLEY SD - TC 1009 GINTER MORANN HIGHW SMITHMILL PA 16680
MOSHANNON VALLEY S.D./HO                 JOANNA LATOSKY - TAX COL 722 SUE ST HOUTZDALE PA 16651
MOSHANNON VALLEY S.D./RA                 MOSHANNON VALLEY SD - TC 62 VIRGINIA ST. RAMEY PA 16671
MOSHANNON VALLEY S.D./WO                 MOSHANNON VALLEY SD - TC 986 CLARA STREET HOUTZDALE PA 16651
MOSHOLDER INS AGENCY                     135 W MAIN STREET SOMERSET PA 15501
MOSINEE CITY                             MOSINEE CITY TREASURER 225 MAIN STREET MOSINEE WI 54455
MOSINEE TOWN                             MOSINEE TWN TREASURER 604 TODD LANE MOSINEE WI 54455
MOSKOWITZ, MANDELL, SALIM                & SIMOWITZ, P.A. 800 CORPORATE DRIVE, SUITE 500 FORT LAUDERDALE FL 33335
MOSLEY AGENCY                            428 GRAND AVE CHICKASHA OK 73023
MOSLEY AGENCY                            P O BOX 2100 CHICKASA OK 73023
MOSLEY APPRAISAL SERVICE                 118 S WILKINSON ST MILLEDGEVILLE GA 31061
MOSLEY, MELISSA                          ADDRESS ON FILE
MOSLEY, OCTAVIUS                         ADDRESS ON FILE
MOSLEY, OLIVIA                           ADDRESS ON FILE
MOSQUEDA, DENISE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 854 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 880 of 1490
Claim Name                              Address Information
MOSQUITO MUT INS CO                     105 S CHEROKEE TAYLORSVILLE IL 62568
MOSS CREEK OWNERS ASSOCIATION, INC.     1523 FORDING ISLAND ROAD HILTON HEAD ISLAND SC 29926
MOSS, ALYCIA                            ADDRESS ON FILE
MOSS, MICHAEL                           ADDRESS ON FILE
MOSSBROOK & HICKS INS AG                19 N MAIN ST CAPE MAY COURT HOUSE NJ 08210
MOSSYTREE PARK HOMEOWNERS ASSOCIATION   PO BOX 3412 GRESHAM OR 97030
MOSTYN LAW FIRM, P.C.                   JESSE GARZA 3810 WEST ALABAMA HOUSTON TX 77027
MOTE RANCH HOA INC                      9031 TOWN CENTER PARKWAY BRADENTON FL 34202
MOTEN, CYNTHIA                          ADDRESS ON FILE
MOTHERSHIP MASTER PROPCO LLC            3710 WOODSIDE DR LOT 85 MADISON IN 47250
MOTIVITY SOLUTIONS LLC                  601 RIVERSIDE AVE JACKSONVILLE FL 32204
MOTL SERVICE CO.                        JOE MOTL 1651 MOTL LANE TEMPLE TX 76501
MOTLEY COUNTY                           MOTLEY COUNTY - TAX COLL PO BOX 727 MATADOR TX 79244
MOTORIST INSURANCE GROUP                471 E BROAD ST COLUMBUS OH 43215
MOTTCO ROOFING & CONST. INC             HEATHER VIELEEN PO BOX 5409 LAGO VISTA TX 78645
MOTTCO ROOFING AND CONSTRUCTION INC.    HEATHER MOTT UIELUM P.O. BOX 5409 LAGO VISTA TX 78645
MOTTES MECHANICAL, LLC                  2579 OSCAR JOHNSON DRIVE N. CHARLESTON SC 29405
MOTTOLA BUILDING CO.                    FREDRICK R MOTTOLA JR. FREDRICK R MOTTOLA JR 855 OLD TURNPIKE ROAD PLANTSVILLE
                                        CT 06479
MOTTS CREEK CAPITAL LLC                 MOTTS CREEK CAPITAL LLC 260 MADISON AVENUE 8TH FLOOR NEW YORK NY 10016
MOTTVILLE TOWNSHIP                      MOTTVILLE TOWNSHIP - TRE 68596 THOMAS ST MOTTVILLE MI 49099
MOUA, CHAO                              ADDRESS ON FILE
MOUA, ERIK                              ADDRESS ON FILE
MOUA, KA                                ADDRESS ON FILE
MOUA, KEVIN                             ADDRESS ON FILE
MOUA, KIM                               ADDRESS ON FILE
MOUA, LIDPHAY                           ADDRESS ON FILE
MOUA, SHOUA                             ADDRESS ON FILE
MOULTONBORO TOWN                        MOULTONBORO TOWN-TAX COL P.O. BOX 152 MOULTONBORO NH 03254
MOULTRIE COUNTY                         MOULTRIE COUNTY - TREASU 10 S MAIN STREET SUITE 1 SULLIVAN IL 61951
MOUND PRAIRIE MUT                       PO BOX 708 HOUSTON MN 55943
MOUNDVILLE TOWN                         MOUNDVILLE TWN TREASURER W5673 CO RD O ENDEAVOR WI 53930
MOUNSEF, EVA                            ADDRESS ON FILE
MOUNT AIRY CITY                         MOUNT AIRY CITY - COLLEC P O BOX 1725 MOUNT AIRY NC 27030
MOUNT ARLINGTON BORO                    MOUNT ARLINGTON BORO-COL 419 HOWARD BLVD MOUNT ARLINGTON NJ 07856
MOUNT BEACON INS CO                     FL ORLANDO 7146 ATTN FL 919531 2290 PREMIER ROW ORLANDO FL 32809
MOUNT BEACON INS CO                     P O BOX 690 PINELLAS PARK FL 33780
MOUNT CARMEL MUTUAL INS                 PO BOX 69 BREDA IA 51436
MOUNT CARMEL S.D./KULPMO                MOUNT CARMEL SD - COLLEC 711 SPRUCE ST KULPMONT PA 17834
MOUNT CARMEL S.D./MOUNT                 KELLY DOMANSKI - TAX COL POB 352 MT. CARMEL PA 17851
MOUNT CARMEL S.D./MOUNT                 MOUNT CARMEL SD - COLLEC 319 WEST SECOND STREET MT CARMEL PA 17851
MOUNT CARROLL MUT                       130 N 6TH MT CARROLL IL 61053
MOUNT CLEMENS CITY                      MOUNT CLEMENS CITY - TRE 1 CROCKER BLVD MT CLEMENS MI 48043
MOUNT CRAWFORD TOWN                     MOUNT CRAWFORD TOWN - TR 27 TAMELA COURT HARRISONBURG VA 22801
MOUNT DESERT TOWN                       MOUNT DESERT TN-TAX COLL P.O. BOX 248 NORTHEAST HARBOR ME 04662
MOUNT EPHRAIM BORO                      MOUNT EPHRAIM BORO -COLL 121 S BLACK HORSE PIKE MOUNT EPHRAIM NJ 08059
MOUNT HOLLY MUN. UTILITIES AUTHORITY    37 WASHINGTON ST PO BOX 486 MOUNT HOLLY NJ 08060
MOUNT HOLLY MUN. UTILITIES AUTHORITY    P.O. BOX 486 29-37 WASHINGTON STREET MOUNTY HOLLY NJ 80600
MOUNT HOLLY TOWN                        MOUNT HOLLY TN - COLLECT PO BOX 248 MOUNT HOLLY VT 05758



Epiq Corporate Restructuring, LLC                                                                    Page 855 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 881 of 1490
Claim Name                               Address Information
MOUNT HOLLY TOWNSHIP                     23 WASHINGTON STREET PO BOX 411 MOUNT HOLLY NJ 08060
MOUNT HOLLY TOWNSHIP                     MOUNT HOLLY TWP- TAX COL PO BOX 411 MOUNT HOLLY NJ 08060
MOUNT HOPE TOWN                          MOUNT HOPE TOWN-TAX COLL 67 HIGHLAND AVE OTISVILLE NY 10963
MOUNT HOUSTON ROAD MUD                   MOUNT HOUSTON ROAD MUD 11111 KATY FRWY 725 HOUSTON TX 77079
MOUNT JOY BORO                           LANCASTER COUNTY - TREAS 150 N QUEEN ST, STE 122 LANCASTER PA 17603
MOUNT JOY BOROUGH AUTHORITY              PO BOX 25-21 EAST MAIN ST MOUNT JOY PA 17552
MOUNT JOY TOWNSHIP                       KIMBERLY LITTLE-TAX COLL 3425 BALTIMORE PIKE LITTLESTOWN PA 17340
MOUNT JOY TOWNSHIP                       LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
MOUNT KISCO SCHOOLS                      MOUNT KISCO SCH-TAX RECE 104 MAIN ST MOUNT KISCO NY 10549
MOUNT KISCO TOWN                         MOUNT KISCO TN-TAX RECEI 104 MAIN ST-TAX DEPT MT KISCO NY 10549
MOUNT KISCO VILLAGE                      MOUNT KISCO VILLAGE - CL 104 MAIN STREET MOUNT KISCO NY 10549
MOUNT LAUREL MUA                         1201 SOUTH CHURCH STREET MOUNT LAUREL NJ 08054
MOUNT LAUREL TOWNSHIP                    MOUNT LAUREL TWP-TAX COL 100 N. MOUNT LAUREL RD. MOUNT LAUREL NJ 08054
MOUNT LAUREL TOWNSHIP MUA                1201 SOUTH CHURCH STREET MOUNT LAUREL NJ 08054
MOUNT LAUREL TOWNSHIP TAX COLLECTOR      100 MOUNT LAUREL ROAD MOUNT LAUREL NJ 08054
MOUNT LEBANON S.D./MOUNT                 MT LEBANON SD - TAX COLL 710 WASHINGTON RD PITTSBURGH PA 15228
MOUNT LEBANON TOWNSHIP                   MT LEBANON TWP - TAX COL 710 WASHINGTON RD PITTSBURGH PA 15228
MOUNT MORRIS CS (COMBINE                 TAX COLLECTOR PO BOX 189 WARSAW NY 14569
MOUNT MORRIS TOWN                        MOUNT MORRIS TN - COLLEC 103 MAIN STREET MT MORRIS NY 14510
MOUNT MORRIS VILLAGE                     MOUNT MORRIS VILLAGE - C 117 MAIN ST MT MORRIS NY 14510
MOUNT OLIVE CITY                         MOUNT OLIVE CITY-TAX COL PO BOX 510 MOUNT OLIVE MS 39119
MOUNT OLIVE TOWNSHIP                     MOUNT OLIVE TWP-COLLECTO P.O. BOX 450 BUDD LAKE NJ 07828
MOUNT OLIVER BORO                        MT OLIVER BORO - TAX COL 150 BROWNSVILLE RD MT OLIVER PA 15210
MOUNT PENN BOROUGH MUNICIPAL AUTHORITY   200 NORTH 25TH STREET READING PA 19606
MOUNT PLEASANT BORO                      CAROL YANCOSKY - TAX COL 1 ETZE AVE., RM 304 MUN MT PLEASANT PA 15666
MOUNT PLEASANT CITY                      MOUNT PLEASANT - TREASUR 320 W BROADWAY MT PLEASANT MI 48858
MOUNT PLEASANT SCHOOLS                   MOUNT PLEASANT SCH - REC 1 TOWN HALL PLAZA VALHALLA NY 10595
MOUNT PLEASANT TOWN                      MOUNT PLEASANT TOWN-RECE 1 TOWN HALL PLAZA VALHALLA NY 10595
MOUNT PLEASANT TOWNSHIP                  MT PLEASANT TWP - COLLEC 4 KELLEY LANE HICKORY PA 15340
MOUNT PLEASANT TOWNSHIP                  DIANE L BIXLER - TAX COL 435 HILL RD HANOVER PA 17331
MOUNT PLEASANT TOWNSHIP                  MT PLEASANT TWP - COLLEC P.O. BOX 380 BLOOMSBURG PA 17815
MOUNT POCONO BORO                        MOUNT POCONO BORO - COLL 32 STERLING RD, SUITE 10 MT POCONO PA 18344
MOUNT UNION AREA SCHOOL                  MOUNT UNION AREA SD - TC 9 W MARKET STC/O KAREN MT UNION PA 17066
MOUNT UNION CO/BORO BIL                  MOUNT UNION BORO - COLLE 9 W MARKET STC/O KAREN MT UNION PA 17066
MOUNT VALLEY APPRAISAL LLC               PO BOX 8 ENKA NC 28728
MOUNT VERNON CITY                        MOUNT VERNON CITY - COLL PO BOX 1006 MOUNT VERNON NY 10551
MOUNT VERNON CITY                        MOUNT VERNON - TAX COLLE P O BOX 1465 MT VERNON KY 40456
MOUNT VERNON CITY SCHOOL                 MOUNT VERNON CITY SCH-RE PO BOX 1006 MT VERNON NY 10551
MOUNT VERNON CONCOMINUM ASSOC., INC.     LINDA MASSIMO 4701 INDEPENDENCE DRIVE BRADENTON FL 34210-1903
MOUNT VERNON COUNTY                      MOUNT VERNON COUNTY-RECE PO BOX 1006 MT VERNON NY 10551
MOUNT VERNON SQUARE CONDO ASSOCIATION    ALEXANDRIA LAWSON 3337 FIELD RD 1B CLIO MI 48420
MOUNT VERNON TOWN                        MOUNT VERNON TN-TAX COLL 1997 NORTH ROAD MT VERNON ME 04352
MOUNT VERNON WATER                       ATTN: BOARD OF WATER SUPPLY P.O. BOX 271 MOUNT VERNON NY 10551
MOUNT ZION CITY                          MOUNT ZION CITY-TAX COLL PO BOX 597 MOUNT ZION GA 30150
MOUNT, GESSIKA                           ADDRESS ON FILE
MOUNTAIN AIRE ESTATES                    600 S DENNISON RD TEHACHAPI CA 93561
MOUNTAIN COMMUNITIES HEALTHCARE          PO BOX 2988 / 60 EASTER AVE WEAVERVILLE CA 96093
DISTRICT
MOUNTAIN DISPOSAL                        PAYMENT PROCESSING CENTER P.O. BOX 7188 BUENA PARK CA 90622



Epiq Corporate Restructuring, LLC                                                                     Page 856 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 882 of 1490
Claim Name                               Address Information
MOUNTAIN GATE AT INDIAN WELLS HOA        C/O PERSONALIZED PROPERTY MGT 68-950 ADELINA RD CATHEDRAL CITY CA 92234
MOUNTAIN GATE HOA                        8290 ARVILLE ST LAS VEGAS NV 89139
MOUNTAIN GATE II AT KEN CARYL            CONDOMINIUM ASSOCIATION INC 6140 S GUN CLUB RD UNIT K6 STE 296 AURORA CO 80016
MOUNTAIN INS SRVCS                       1054 EAST 4TH ST ONTARIO CA 91764
MOUNTAIN INSURANCE                       3705 KIRPLING ST 106 WHEATE RIDGE CO 80033
MOUNTAIN LAKES                           RESTORATION 161 WEST MAIN STREET CENTRE AL 35960
MOUNTAIN LAKES BORO                      MOUNTAIN LAKES BORO -COL 400 BOULEVARD MOUNTAIN LAKES NJ 07046
MOUNTAIN MAN HOME IMPROV                 37 QUARTZ RD FLORISSANT CO 80816
MOUNTAIN PRO LLC                         2182 GEORGIA ROAD FRANKLIN NC 28734
MOUNTAIN PRO REAL ESTATE                 2182 GEORGIA ROAD FRANKLIN NC 28734
MOUNTAIN RANGE ROOFING CONSULTANTS INC   6728 OLD RANCH TRAIL LITTLETON CO 80125
MOUNTAIN SHADOWS HOMEOWNERS ASSOCIATION P. O. BOX 34994 LAS VEGAS NV 89133-4994
MOUNTAIN STATE JUSTICE INC               1217 QUARRIER ST CHARLESTON WV 25301
MOUNTAIN STATES HOME IMPROVEMENT, INC    12343 E CORNELL AVE AURORA CO 80014
MOUNTAIN TOP ESTATE POA                  ADDIE BIANCO P. O. BOX 77 BUSHKILL PA 18324
MOUNTAIN TOWN                            MOUNTAIN TWN TREASURER P.O. BOX 95 MOUNTAIN WI 54149
MOUNTAIN VALLEY                          P O BOX 94572 CLEVELAND OH 44101
MOUNTAIN VALLEY INDEMITY                 800 SUPERIOR AVE EAST LB OP 20TH FL CLEVELAND OH 44114
MOUNTAIN VALLEY INDEMNITY COMPANY        PO BOX 94572 CLEVELAND OH 44101-4572
MOUNTAIN VALLEY INS AGCY                 114 S FARVIEW AVE PARAMUS NJ 07652
MOUNTAIN VIEW DOORS &                    RACHEL & SHANE WILLARD 18596 LONGS WAY UNIT B-1 PARKER CO 80134
MOUNTAIN VIEW LAKES ASSOCIATION          7998 W THUNDERBIRD RD STE 108 PEORIA AZ 85381
MOUNTAIN VIEW MANOR                      1901 EAST UNIVERSITY DRIVE SUITE 440 MESA AZ 85203
MOUNTAIN VIEW MHP                        2771 S 2670 W WEST VALLEY CITY UT 84119
MOUNTAIN VIEW S.D./BROOK                 MOUNTAIN VIEW SD - COLLE 3253 WICKIZER RD KINGSLEY PA 18826
MOUNTAIN VIEW S.D./CLIFF                 MOUNTAIN VIEW SD - COLLE 247 STATE ROUTE 2012 CLIFFORD PA 18407
MOUNTAIN VIEW S.D./GIBSO                 MOUNTAIN VIEW SD - COLLE 11503 SR 92 SOUTH GIBSON PA 18842
MOUNTAIN VIEW S.D./HARFO                 MOUNTAIN VIEW AREA SD - 334 MILLER RD NEW MILFORD PA 18834
MOUNTAIN VIEW S.D./HOP B                 MOUNTAIN VIEW SD - COLLE 115 S CENTER STREET HOP BOTTOM PA 18824
MOUNTAIN VIEW S.D./LATHR                 MOUNTAIN VIEW SD - TAX C 1598 STATE ROUTE 2002 NICHOLSON PA 18446
MOUNTAIN VIEW S.D./LENOX                 CHRISTINE HENKE-TAX COLL 6660 STATE ROUTE 92 KINGSLEY PA 18826
MOUNTAIN VISTA MOBILE HOME               COMMUNITY 4545 S MISSION ROAD TUCSON AZ 85746
MOUNTAIN WEST FARM BUREA                 931 BOULDER DRIVE LARAMIE WY 82070
MOUNTAIN WEST FARM BUREA                 P O BOX 1348 LARAMIE WY 82073
MOUNTAINS EDGE MASTER ASSOC              8360 E VIA DE VENTURA STE L-100 SCOTTSDALE AZ 85258
MOUNTAINSIDE BORO                        MOUNTAINSIDE BORO - COLL MUN BLDG 1385 ROUTE 22 E MOUNTAINSIDE NJ 07092
MOUNTAINSIDE CONDOMINIUMS                8966 SPANISH RIDGE AVE STE 100 LAS VEGAS NV 89148
MOUNTAINTOP AREA JOINT                   SANITARY AUTHORITY 290 MORIO DRIVE MOUNTAIN TOP PA 18707
MOUNTAINTOP CONSTRUCTION, LLC            118 LEE PARKWAY SUITE 410 CHATTANOOGA TN 37421
MOUNTAINVIEW CONDOMINIUM ASSOCIATION     80 A SIERRA VISTA LANE VALLEY COTTAGE NY 10989
MOUNTAINVIEW METAL                       5756 WALLINGFORD RD FLEMINGSBURG KY 41041
MOUNTAINVIEW SERVICING GROUP LLC         MOUNTAINVIEW SERVICING GROUP 999 18TH STREET SUITE 1001 DENVER CO 80202
MOUNTRAIL COUNTY                         MOUNTRAIL COUNTY - TREAS P.O. BOX 69 STANLEY ND 58784
MOUNTVILLE BORO                          LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
MOVE IT SPECIALIZED LOGISTICS            103 MOVEIT DRIVE BREDA IA 51436
MOWATS APPRAISAL SERVICE LLC             PO BOX 1186 STILLWATER OK 74076
MOWER COUNTY                             MOWER COUNTY - TREASURER 201 1ST STREET NE AUSTIN MN 55912
MOWER COUNTY FARMERS                     1904 8TH STREET NW AUSTIN MN 55912
MOWER COUNTY FARMERS                     MUTUAL 1904 8TH STREET NW AUSTIN MN 55912



Epiq Corporate Restructuring, LLC                                                                     Page 857 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 883 of 1490
Claim Name                             Address Information
MOYA, MARY                             ADDRESS ON FILE
MOYER CONTRACTING                      COMPANY 1839 N RODGERS ALTON IL 62002
MOYER RESTORATION LLC                  518 NEWPORT CIRCLE WEST LANGHORNE PA 19053
MOYER, MATTHEW                         ADDRESS ON FILE
MOYER, RENEE                           ADDRESS ON FILE
MOYER, ROBERT                          ADDRESS ON FILE
MOZINGO, MICHAEL                       ADDRESS ON FILE
MP APPRAISAL INC                       15320 WINDING CREEK DR TAMPA FL 33613
MP CONSTRUCTION LLC                    2902 NORWOOD HILLS DR KATY TX 77450
MP ROOFING                             ANDY ENCARNACION TRANCO CALLE LUNA 113A BDA: LAS MONJAS SAN JUAN PR 00917
MPC PROPERTY MANAGEMENT                109 E CHESTNUT ST BURLINGTON WI 53105
MPIUA                                  715 BEDFORD ST WHITEMAN MA 02382
MR AUTO INS POLK CNTY                  P O BOX 1565 HAINES CITY FL 33845
MR COOPER                              8950 CYPRESS WATERS BLVD COPPELL TX 75019
MR DRY SERVICES                        3789 FOWLER ST STE C FORT MYERS FL 33901
MR FIX IT HANDYMAN LLC                 FRANK FANNIN DICK JR 3609 HAMILTON MILL DRIVE RALEIGH NC 27616
MR INTERIOR CONTRACTOR                 MIGUEL A. RODRIGUEZ CRUZ URB ESTANCIAS DE MOUNTAIN VIEW CALLE MONTE BRITTON 47
                                       COAMO PR 00769
MR PUNCH OUT                           7906 LEDGWOOD HOUSTON TX 77049
MR ROOF ANN ARBOR LLC                  3511 E ELLSWORTH RD ANN ARBOR MI 48108
MR ROOF RALEIGH LLC                    103 RUPERT RD RALEIGH NC 27603
MR ROOTER OF NEVADA COUNTY             13058 B LOMA RICA DR. GRASS VALLEY CA 95945
MR TREE, INC                           8560 SE 172ND AVENUE HAPPY VALLEY OR 97086
MR. BASEMENT, LLC                      MARK HALL 832 OREGON AVENUE SUITE H-I LINTHICUM MD 21090
MR. FENCE LLC                          ELMER BELANGER 165 MANSION RD CHESHIRE CT 06410
MR. G GUARANTEE ROOFING CORP.          1240 HULMAN ST. TERRE HAUTE IN 47802
MR. HANDY HOME REPAIR & ELECTRICAL     JASON TODD OWENS 1629 FOURTH AVENUE SE 131 DECATUR AL 35601
MR. HANDYMAN OF CHATTANOOGA            BRENDA BOUDRY B&L GROUP LLC 4295 CROMWELL ROAD, SUITE 530 CHATTANOOGA TN 37421
MRA APPRAISAL COMPANY                  INC SUITE 180 12950 COUNTRY PARKWAY SAN ANTONIO TX 78216
MRA PROPERTY MANAGEMENT INC            3103 EMMORTON ROAD ABINGDON MD 21009
MRAP, LLC                              ATTN: MITCH DAVIDSON, VICE PRESIDENT 1721 WESTBELT DRIVE COLUMBUS OH 43228
MRB                                    P O BOX 3348 RIDGELAND MS 39158
MRC ROOFING LLC                        PO BOX 17947 HONOLULU HI 96817
MRD ROOFING & CONST., LLC              511 VICTORIAN CIRCLE DALLAS GA 30157
MRG INS SRVCS                          22C DOCTORS DR OCEAN SPRINGS MS 39564
MRG LEGAL SERVICES P.S.C.              PMB 293 405 ESMERALDA AVE, STE 2 GUAYNABO PR 00969
MRPIUA                                 2004 HWY 82 WEST GREENWOOD MS 38930
MRS AUDIO VISUAL                       ATTN: KEN MCVEY, PRESIDENT AND GENERAL MANAGER 388 REED ROAD 1ST FLOOR
                                       BROOMALL PA 19008
MRS AUDIO VISUAL, INC.                 ATTN: KEN MCVEY, PRESIDENT AND GENERAL MANAGER 388 REED ROAD 1ST FLOOR
                                       BROOMALL PA 19008
MRS DS HANDYMAN SERVICES               LORRIE DAILY LORRIE DAILY 11321 SALTERS STREET SPRING HILL FL 34609
MRT ASSETS                             JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                       NV 89135
MRT ASSETS LLC                         SARAH MORRIS MORRIS LAW CENTER 5450 W SAHARA AVE SUITE 330 LAS VEGAS NV 89146
MRWPCA                                 5 HARRIS CT. BLDG D MONTEREY CA 93940
MS APPRAISAL SERVICES LLC              1811 ARBOR LAKES CIR SANFORD FL 32771
MS PAINTING                            MILOSLAV SLACIK 6651 S OTIS WAY LITTLETON CO 80123
MS STATE TAX COMMISSION                P.O. BOX 23050 JACKSON MS 39225-3050
MS WINDSTORM                           11327 HWY 49 GULFPORT MS 39503


Epiq Corporate Restructuring, LLC                                                                 Page 858 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 884 of 1490
Claim Name                           Address Information
MS WINDSTORM UND ASSOC               P O BOX 5389 JACKSON MS 39296
MSA INSURANCE COMPANY                100 WEST STREET KEENE NH 03431
MSDO SERVICES, CO                    MARTIN MARCHISIO 142 NEW BRUNSWICK AVE, APT 2037 PERTH AMBOY NJ 08861
MSL INS                              6848 W ATLANTIC BLVD MARGATE FL 33063
MSPG LAW GROUP AND                   DACHTA & DEMOIRA PRUDENT 770 PONCE DE LEON 101 CORAL GABLES FL 33134
MSPG LAW GROUP PA                    770 PONCE DE LEON BLVD CORAL GABLES FL 33134
MSPG LAW GROUP PA                    SUITE 101 770 PONCE DE LEON BLVD CORAL GABLES FL 33134
MSREO                                PO BOX 306 BRANDON MS 39043
MT AIRY OAKS CONDOMINIUM             11840 C KEMPERSPRINGS DRIVE CINCINNATI OH 45240
MT CALVARY VILLAGE                   MT CALVARY VLG TREASURER PO BOX 25 MT CALVARY WI 53057
MT CARMEL BORO                       MT CARMEL BORO - TAX COL 319 WEST SECOND STREET MT CARMEL PA 17851
MT CARMEL CITY                       MT CARMEL CITY-TAX COLLE PO BOX 1421 MOUNT CARMEL TN 37645
MT CARMEL TOWNSHIP                   KELLY DOMANSKI - TAX COL POB 352 MT. CARMEL PA 17851
MT CLOSINGS CORP                     P O BOX 192938 SAN JUAN PR 00919-2938
MT DEPT OF REVENUE                   P.O. BOX 6309 HELENA MT 59604-6309
MT GRETNA BORO                       MT GRETNA BORO - TAX COL 101 CHAUTAUQUA DR MT GRETNA PA 17064
MT GRETNA BORO(COUNTY BI             LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
MT HALEY TOWNSHIP                    MT HALEY TOWNSHIP - TREA 3443 S. FIVE MILE ROAD MERRILL MI 48637
MT HAWLEY INS                        9025 N LINDBERGH DR PEORIA IL 61615
MT HOLLY SPRINGS BORO                BARBARA J BOISE, TAX COL 406 N. WALNUT ST MT HOLLY SPRGS PA 17065
MT HOPE VILLAGE                      MT HOPE VLG TREASURER 127 N AARLOCKER ST MOUNT HOPE WI 53816
MT HOREB VILLAGE                     MT HOREB VLG TREASURER 138 E MAIN ST MOUNT HOREB WI 53572
MT JACKSON TOWN                      MT JACKSON TOWN - TREASU P.O. BOX 487 MT JACKSON VA 22842
MT JULIET CITY                       MT JULIET CITY-TAX COLLE 2425 N MT JULIET ROAD MT JULIET TN 37122
MT MARKHAM CS (CMBD TOWN             MT MARKHAM CS - TAX COLL 500 FAIRGROUND RD WEST WINFIELD NY 13491
MT MORRIS CITY                       MT MORRIS CITY - TREASUR 11649 N SAGINAW ST MT MORRIS MI 48458
MT MORRIS INSURANCE CO               N 1211 CO RD B COLOMA WI 54930
MT MORRIS TOWN                       MT MORRIS TWN TREASURER W5285 COUNTY RD W WILD ROSE WI 54984
MT MORRIS TOWNSHIP                   TREASURER-MT MORRIS TWP 5447 BICENTENNIAL DR MT MORRIS MI 48458
MT MORRIS TOWNSHIP TREASURER         5447 BICENTENNIAL DR MT MORRIS MI 48458
MT OLYMPUS IMPROVEMENT DISTRICT      3932 S 500 E SALT LAKE CITY UT 84107
MT PENN BORO                         MT PENN BORO - TAX COLLE 200 N 25 TH STREET READING PA 19606
MT PLEASANT AREA SCHOOL              MT PLEASANT AREA SD - TC 3653 RTE 31 BOX 243 DONEGAL PA 15628
MT PLEASANT AREA SCHOOL              CAROL YANCOSKY - TAX COL MUNICIPAL BUILDING - 1 E MT PLEASANT PA 15666
MT PLEASANT SCHOOL DISTR             STACEY BLOOM - TAX COLLE PO BOX 123 MAMMOTH PA 15664
MT PLEASANT TOWNSHIP                 STACEY BLOOM - TAX COLLE PO BOX 123 MAMMOTH PA 15664
MT PLEASANT TOWNSHIP                 MT PLEASANT TWP - COLLEC 1937 CREEK DR. WAYMART PA 18472
MT PLEASANT VILLAGE                  MT PLEASANT VLG TREASURE 8811 CAMPUS DR MT. PLEASANT WI 53406
MT PLEASANT-PERRY MUT                306 E LAKE AVE MONTICELLO WI 53570
MT PLEASANT-PERRY MUT                INS CO 306 E LAKE AVE MONTICELLO WI 53570
MT STERLING CITY                     CITY OF MT STERLING - CL 33 N MAYSVILLE ST MT STERLING KY 40353
MT TABOR TOWN                        MT TABOR TOWN - TAX COLL P.O. BOX 245 MOUNT TABOR VT 05739
MT UNION AREA S D/WAYNE              WAYNE TWP - TAX COLLECTO 1653 FERGUSON VALLEY RD MCVEYTOWN PA 17051
MT UNION AREA SCHOOL DIS             MT UNION AREA SD - COLLE 620 GRANT ST, POB 171 MAPLETON DEPOT PA 17052
MT UNION AREA SCHOOL DIS             MT UNION AREA SD - COLLE 14386 CARL STREET MOUNT UNION PA 17066
MT UNION S.D/KISTLER BOR             KISTLER BORO - TAX COLLE 390 CEDAR ST KISTLER MT UNION PA 17066
MT UNION SCHOOL DISTRICT             UNION TOWNSHIP - TAX COL 7212 COLBERT RD POB 156 CALVIN PA 16622
MT VERNON FIRE INS                   190 S WARNER RD WAYNE PA 19087
MT VIEW EDGEWOOD WATER COMPANY       11610 32ND STREET EAST EDGEWOOD WA 98372



Epiq Corporate Restructuring, LLC                                                                 Page 859 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 885 of 1490
Claim Name                             Address Information
MT WASHINGTON ASSURANCE                CORP PO BOX 55937 BOSTON MA 02205
MT WASHINGTON ASSURANCE                P O BOX 55937 BOSTON MA 02205
MT WASHINGTON ASSURANCE                81 HALL ST CONCORD NH 03301
MT WASHINGTON CITY                     CITY OF MT WASHINGTON - PO BOX 285 MT WASHINGTON KY 40047
MT WASHINGTON TOWN                     MT WASHINGTON TN - COLLE 118 EAST STREET MT WASHINGTON MA 01258
MT WOLF BORO                           MT WOLF BORO - TAX COLLE P.O. BOX 357 MT WOLF PA 17347
MT. AIRY CITY                          MT. AIRY CITY-TAX COLLEC PO BOX 257 MT AIRY GA 30563
MT. FOREST TOWNSHIP                    MT FOREST TOWNSHIP - TRE 1705 W CODY ESTEY RD PINCONNING MI 48650
MT. MORRIS TOWNSHIP                    5447 BICENTENNIAL DRIVE MT. MORRIS MI 48458
MT. PLEASANT CITY                      MT. PLEASANT-TAX COLLECT 100 PUBLIC SQUARE MT. PLEASANT TN 38474
MTA SERVICES & RANDALL &               CHARLOTTE POE PO BOX 2432 CYPRESS TX 77410
MTAG CUST FOR MTAG CAZ CREEK, KY LLC   P.O.BOX 54303 NEW ORLEAN LA 70154
MTC FINANCIAL DBA TRUSTE               17100 GILLETTE AVE IRVINE CA 92614
MTC REAL ESTATE APPRAISAL COMPANY      LLC 1000 SHREVEPORT RD MINDEN LA 71055
MTG GUARANTY INS CORP                  P O BOX 566 MILWAUKEE WI 53201
MTL ASSURANCE SOC OF VA                4001 FITZHUGH AVE RICHMOND VA 23230
MTLG INVESTMENTS, LLC                  PO BOX 1101 CAMPBELLSVILLE KY 42719
MTM BUILDERS & ROOFING                 CONTRACTORS LLC 2117 FOGARTY AVE KEY WEST FL 33040
MTN INS SERVICES                       23753 LAKE DRIVE CRESTILE CA 92325
MTN INS SERVICES                       23795 LAKE DRIVE CRESTLINE CA 92325
MTN INSURANCE SERVICES                 PO BOX 3901 CRESTLINE CA 92325
MU-RA LLC                              MU-RA LLC, PRO SE 4894 W LONE MOUNTAIN RD #114 LAS VEGAS NV 89130
MUA                                    372 S. MAIN ST. WILLIAMSTOWN NJ 08094
MUCCI AGENCY INC                       1295 NORTHERN BLVD 25 MANHASSET NY 11030
MUCCIOLA, JAMES                        ADDRESS ON FILE
MUDDYCREEK TOWNSHIP                    MUDDYCREEK TWP - TAX COL 827 YELLOWCREEK RD PROSPECT PA 16052
MUELLER LOGUE, CHERYL                  ADDRESS ON FILE
MUELLER SUPPLY CO INC                  1915 HUTCHINS AVE BALLINGER TX 76821
MUELLER, DENNIS                        ADDRESS ON FILE
MUELLER, KURT                          ADDRESS ON FILE
MUELLER, PAMELA                        ADDRESS ON FILE
MUENSTER FARM MUT                      PO BOX 612 MUENSTER TX 76252
MUHLENBERG COUNTY                      MUHLENBERG COUNTY - SHER PO BOX 227 GREENVILLE KY 42345
MUHLENBERG COUNTY CLERK                100 S MAIN STREET GREENVILLE KY 42345
MUHLENBERG S.D./LAURELDA               MUHLENBERG TWP SD - COLL 3717 KUTZTOWN RD LAURELDALE PA 19605
MUHLENBERG S.D./MUHLENBE               MUHLENBERG TWP SD - COLL 210 GEORGE STREET READING PA 19605
MUHLENBERG TOWNSHIP                    MUHLENBERG TWP - TAX COL 210 GEORGE STREET READING PA 19605
MUHLENBERG TOWNSHIP AUTHORITY          2840 KUTZTOWN ROAD READING PA 19605
MUHSMANN, JAN                          ADDRESS ON FILE
MUHTEDIKARA, CARRIE                    ADDRESS ON FILE
MUINOS & MORALES P.L.                  300 SEVILLA AVENUE, SUITE 309 CORAL GABLES FL 33134
MUIR VILLAGE                           MUIR VILLAGE - TREASURER PO BOX 205 MUIR MI 48860
MUIR, GERICA                           ADDRESS ON FILE
MUIRFIELD POA INC                      PO BOX 803555 DALLAS TX 75380
MUKWA TOWN                             MUKWA TWN TREASURER E8514 WEYAUWEGA RD NEW LONDON WI 54961
MUKWONAGO TOWN                         MUKWONAGO TWN TREASURER W320 S8315 BEULAH RD WAUKESHA WI 53149
MUKWONAGO VILLAGE                      MUKWONAGO VILLAGE - TREA 440 RIVER CREST CT MUKWONAGO WI 53149
MUKWONAGO VILLAGE                      MUKWONAGO VLG TREASURER P.O.BOX 206 / 440 RIVER MUKWONAGO WI 53149
MUL CONSTRUCTION                       ALPHONSE MULLINGS 7401 PINES BLVD 107 PEMBROKE PINES FL 33024



Epiq Corporate Restructuring, LLC                                                                   Page 860 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 886 of 1490
Claim Name                               Address Information
MULBERRY COURT HOA                       1390 COLUMBIA AVE 230 LANCASTER PA 17603
MULDER, KAYE                             ADDRESS ON FILE
MULHERN, DAREN                           ADDRESS ON FILE
MULLANEY FINISH                          CARPENTRY 14 WRIGHT RD DERRY NH 03038
MULLEN INS AGENCY INC                    140 S MAIN ST ST ALBANS VT 05478
MULLENS, NANCY                           ADDRESS ON FILE
MULLETT TOWNSHIP                         MULLETT TOWNSHIP - TREAS PO BOX 328 TOPINABEE MI 49791
MULLICA TOWNSHIP                         MULLICA TWP - COLLECTOR 4528 WHITE HORSE PIKE ELWOOD NJ 08217
MULLIKEN VILLAGE                         MULLIKEN VILLAGE - TREAS P.O. BOX 231 MULLIKEN MI 48861
MULLINS, CARRIE                          ADDRESS ON FILE
MULLINS, CHRISTOPHER                     ADDRESS ON FILE
MULLINS, CHRISTOPHER                     ADDRESS ON FILE
MULLINS, MERCY                           ADDRESS ON FILE
MULLINS, SHAWN                           ADDRESS ON FILE
MULTI SERVICE GROUP MSG INC.             P.O BOX 541 VILLALBA PR 00766
MULTI-BANK SECURITIES, INC.              ATTN: GENERAL COUNSEL 2400 EAST COMMERCIAL BLVD. SUITE 812 FORT LAUDERDALE FL
                                         33308
MULTI-CON INC                            PO BOX 9325 JACKSON MS 39286
MULTI-PRO ROOF SOLUTIONS, LLC            PHX ROOFING, LLC 46 W HATCHER RD PHOENIX AZ 85021
MULTI-TASK PROPERTIES                    PO BOX 2064 MCDONOUGH GA 30253
MULTINATIONAL INS                        P O BOX 366107 SAN JUAN PR 00936
MULTINATIONAL INS CO                     510 MUNOZ RIVERA AVE SAN JUAN PR 00918
MULTIPLE COVERAGES INC                   8772 SW 8TH STREET MIAMI FL 33174
MULTITECH BUILDING                       TECHNOLOGIES INC 10240 SW 56ST STE 112A MIAMI FL 33165
MULTNOMAH COUNTY                         MULTNOMAH COUNTY TAX COL 501 SE HAWTHORNE BLVD 1 PORTLAND OR 97214
MULTNOMAH COUNTY TREASURER               THE MULTNOMAH BUILDING 501 SE HAWTHORNE BLVD, SUITE 175 PORTLAND OR 97214
MUMFORD, DAVID                           ADDRESS ON FILE
MUN. AUTH. OF THE BOROUGH OF LEWISTOWN   70 CHESTNUT ST LEWISTOWN PA 17044
MUN. AUTH. OF THE BOROUGH OF OAKMONT,    COUNTY OF ALLEGHENY PENNSYLANIA 721 ALLEGHENY AVE OAKMONT PA 15139
MUN. AUTH. OF THE CITY OF MONONGAHELA    PO BOX 20 MONONGAHELA PA 15063
MUN. AUTHORITY OF BOROUGH OF WEST VIEW   210 PERRY HIGHWAY PITTSBURGH PA 15229
MUN. AUTHORITY OF THE CITY OF            2800 WALNUT STREET MCKEESPORT PA 15132
MCKEESPORT
MUN. AUTHORITY OF WESTMORELAND COUNTY    P O BOX 730 GREENSBURG PA 15601
MUNAL INS AGENCY                         4211 N 22ND ST MCALLEN TX 78504
MUNCIE FEDERAL CREDIT UNION              5400 WHEELING AVE MUNCIE IN 47034
MUNCY BORO                               TAX COLLECTION 48 WEST 3RD ST. WILLIAMSPORT PA 17701
MUNCY CREEK TOWNSHIP                     TAX COLLECTION 48 W. THIRD ST. WILLIAMSPORT PA 17701
MUNCY S.D./ MUNCY TWP                    MUNCY SD - TAX COLLECTOR POB 4454 LANCASTER PA 17604
MUNCY S.D./MUNCY BORO                    MUNCY SD - TAX COLLECTOR POB 4454 LANCASTER PA 17604
MUNCY S.D./MUNCY CREEK T                 MUNCY SD - TAX COLLECTOR POB 4454 LANCASTER PA 17604
MUNCY TOWNSHIP                           MUNCY TWP - TAX COLLECTO 409 YETTER ROAD PENNSDALE PA 17756
MUNDO IRAHETA, DEBORA                    ADDRESS ON FILE
MUNDY TOWNSHIP                           MUNDY TOWNSHIP - TREASUR 3478 MUNDY AVE SWARTZ CREEK MI 48473
MUNFORD CITY                             MUNFORD CITY-TAX COLLECT 1397 MUNFORD AVE - CITY MUNFORD TN 38058
MUNGUIA, JOSE                            ADDRESS ON FILE
MUNGUIA, MANUEL                          ADDRESS ON FILE
MUNHALL BORO                             DONNA MERCURI - TAX COLL 1900 WEST ST MUNHALL PA 15120
MUNI AUTH - BOROUGH - LEWISTOWN          70 CHESTNUT STREET LEWISTOWN PA 17044



Epiq Corporate Restructuring, LLC                                                                  Page 861 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 887 of 1490
Claim Name                              Address Information
MUNICH AMER REINS                      560 LEXINGTON AVE NEW YORK NY 10022
MUNICIPAL AUTHORITY WESTMORELAND COUNTY 124 PARK AND POOL RD NEW STANTON PA 15672
MUNICIPAL COLLECTIONS OF AMERICA INC   3348 RIDGE ROAD LANSING IL 60438
MUNICIPAL COURT                        445 LAFAYETTE AVE. HAWTHORNE NJ 07506
MUNICIPAL COURT OF LACEY TOWNSHIP      818 WEST LACEY ROAD FORKED RIVER NJ 08731
MUNICIPAL COURT OF RUTHERFORD          176 PARK AVENUE 1ST FLOOR RUTHERFORD NJ 07070
MUNICIPAL EMPLOYEES ANNUITY            & BENEFIT FUND OF CHICAGO 1
MUNICIPAL MTL INS OF WV                950 MAIN ST WELLSBURG WV 26070
MUNICIPAL MUTUAL OF WV                 PO BOX 310 WELLSBURG WV 26070
MUNICIPAL RESOURCE RECOVERY SYSTEMS LLC 17 VETERANS SQ, 2ND FLOOR PO BOX 1391 MEDIA PA 19063
MUNICIPAL RESOURCE RECOVERY SYSTEMS,   17 VETERANS SQUARE MEDIA PA 19063
LLC
MUNICIPAL UTILITIES                    PO BOX 1268 POPLAR BLUFF MO 63902-1268
MUNICIPAL UTILITIES INC                10176 BALTIMORE NATIONAL PIKE STE 210 ELLICOTT CITY MD 21042
MUNICIPAL UTILITIES INC                10176 BALTO NATIONAL PIKE 210 ELLICOTT CITY MD 21042
MUNICIPALITY OF ANCHORAG               MUNICIPALITY OF ANCHORAG 632 W 6TH AVE, 3RD FLOOR ANCHORAGE AK 99501
MUNICIPALITY OF PENN HILLS             12245 FRANKSTOWN ROAD PENN HILL PA 15235
MUNICIPALITY OF PENN HILLS             12245 FRANKSTOWN ROAD PENN HILLS PA 15235
MUNICIPALITY OF SKAGWAY                MUNICIPALITY OF SKAGWAY PO BOX 415 SKAGWAY AK 99840
MUNISING CITY                          MUNISING CITY - TREASURE 301 E SUPERIOR ST MUNISING MI 49862
MUNISING TOWNSHIP                      MUNISING TOWNSHIP - TREA P.O. BOX 190 WETMORE MI 49895
MUNIZ, ERIKA                           ADDRESS ON FILE
MUNNSVILLE VILLAGE                     VILLAGE TAX COLLECTOR P. O BOX 158 MUNNSVILLE NY 13409
MUNOZ CONSTRUCTION I                   CORP 110 NEW HAMBURG RD WAPPINGERS FALLS NY 12590
MUNOZ DELAO, DESIREE                   ADDRESS ON FILE
MUNOZ, ANDRES                          ADDRESS ON FILE
MUNOZ, DIANNA                          ADDRESS ON FILE
MUNOZ, GABRIEL                         ADDRESS ON FILE
MUNOZ, LIZA                            ADDRESS ON FILE
MUNOZ, PAOLA                           ADDRESS ON FILE
MUNOZ, ROBERT                          ADDRESS ON FILE
MUNOZ, SERGIO                          ADDRESS ON FILE
MUNRA PUBLIC                           ADJUSTERS INC 8215 NW 64 ST STE 3 MIAMI FL 33166
MUNRA PUBLIC ADJ &                     JAVIER ZAMBRANA 8215 NW 64 ST STE 3 MIAMI FL 33166
MUNRO TOWNSHIP                         MUNRO TOWNSHIP - TREASUR 8265 N. EXTENSION RD. CHEBOYGAN MI 49721
MUNROE LOFT COA                        17 COMMERCE DR BEDFORD NH 03110
MUNSEN, MIKE                           ADDRESS ON FILE
MUNSON, ANDRAYA                        ADDRESS ON FILE
MUNSTER TOWNSHIP                       MUNSTER TWP - TAX COLLEC 1545 MUNSTER RD PORTAGE PA 15946
MUNTAZ ALI AND                         MARISSA ALI 22 WOODSTOCK LN MIDDLETOWN NY 10941
MURAT GEZERCAN                         111 E DEWEY AVE APT 328 WHARTON NJ 07885
MURATA, KYLE                           ADDRESS ON FILE
MURCHISON, PHYLLIS                     ADDRESS ON FILE
MURDEN APPRAISAL COMPANY               PO BOX 1855 MARION IL 62959
MURDOCK, MICHELE                       ADDRESS ON FILE
MURFREESBORO CITY                      MURFREESBORO-TAX COLLECT 111 W VINE ST MURFREESBORO TN 37130
MURNEY ASSOCIATES REALTORS             1625 EAST PRIMROSE ST SPRINGFIELD MO 65804
MURO, DAVID                            ADDRESS ON FILE
MURPHAY INSURANCE                      910 SOUTH DIVISION AVE STERLING CO 80751



Epiq Corporate Restructuring, LLC                                                                  Page 862 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 888 of 1490
Claim Name                            Address Information
MURPHY BROS DESIGN BUILD              REMODEL 1613 93RD LN NE BLAINE MN 55449
MURPHY CONSTRUCTION                   21617 90TH STREET CRESCO IA 52136
MURPHY ROOFING                        6238 RIDGE AVE PHILADELPHIA PA 19128
MURPHY ROOFS INC                      10903 NE 8TH COURT BISCAYNE PARK FL 33161
MURPHY, ADAM                          ADDRESS ON FILE
MURPHY, BRANDI                        ADDRESS ON FILE
MURPHY, CHIQUITA                      ADDRESS ON FILE
MURPHY, KYLE                          ADDRESS ON FILE
MURPHY, LENNON                        ADDRESS ON FILE
MURPHY, VONCEIL                       SANDOR W. STERNBERG, ESQ 56 MILFORD DRIVE, #310 HUDSON OH 44236
MURPHYCARTY INS AGENCY                183 FRONT ST SCITUATE MA 02066
MURRAY & MACDONALD INS                406 JONES ROAD FALMOUTH MA 02540
MURRAY APPRAISAL SERVICES INC         7921 LINDEN HALL CT SPOTSYLVANIA VA 22551
MURRAY CITY                           CITY OF MURRAY - CLERK 500 MAIN ST MURRAY KY 42071
MURRAY CONSTRUCTION SERVICES, INC.    22358 MEEKLAND AVE. HAYWARD CA 94541
MURRAY COUNTY                         MURRAY COUNTY-TAX COMMIS 121 N 4TH AVE CHATSWORTH GA 30705
MURRAY COUNTY                         MURRAY CO. - AUD/TREASUR PO BOX 57 SLAYTON MN 56172
MURRAY COUNTY                         MURRAY COUNTY - TAX COLL PO BOX 304 SULPHUR OK 73086
MURRAY COUNTY TAX COMMISSION          121 N 4TH AVE CHATSWORTH GA 30705
MURRAY HILL CITY                      MURRAY HILL CITY - CLERK PO BOX 22302 LOUISVILLE KY 40252
MURRAY POCONO ESTATES                 165 MURRAY HILL RD EAST STROUDSBURY PA 18302
MURRAY ROOFING                        RICHARD MURRAY 2860 TAMARACK DR BOISE ID 83703
MURRAY S HANKIN INS                   3701 OLD COURT RD STE 2 BALTIMORE MD 21208
MURRAY TOWN                           MURRAY TOWN-TAX COLLECTO 3840 FANCHER RD HOLLEY NY 14470
MURRAY WHITE INS AGENCY               1911 N MAIN ST HIGH POINT NC 27262
MURRAY, DEBRA                         ADDRESS ON FILE
MURRAY, RICHARD                       ADDRESS ON FILE
MURRAY, SHANE                         ADDRESS ON FILE
MURRELL LAW, LLC                      SEAN MURRELL, ESQ. 4651 SALISBURY ROAD SUITE 503 JACKSONVILLE FL 32256
MURRELL, DANIA                        ADDRESS ON FILE
MURRIETA, JOSE                        ADDRESS ON FILE
MURRY, TREVA                          ADDRESS ON FILE
MURRYSVILLE BORO                      KEYSTONE MUNICIPAL COLLE 546 WENDEL RD. IRWIN PA 15642
MUSA BEY CONTRACTOR                   MUSA BEY 75 FAIRVIEW AVE MOUNT POCONO PA 18344
MUSCATINE COUNTY                      MUSCATINE COUNTY - TREAS 414 E THIRD STREET MUSCATINE IA 52761
MUSCODA TOWN                          MUSCODA TWN TREASURER 17052 COUNTY RD Q MUSCODA WI 53573
MUSCODA VILLAGE                       MUSCODA VLG TREASURER PO BOX 206 / 206 N WISCO MUSCODA WI 53573
MUSCOGEE COUNTY                       MUSCOGEE CO-TAX COMMISSI 3111 CITIZENS WAY COLUMBUS GA 31906
MUSCOGEE COUNTY TAX COMMISSION        3111 CITIZENS WAY COLUMBUS GA 31907
MUSICK, JOHN                          ADDRESS ON FILE
MUSICK, SUZANNE                       ADDRESS ON FILE
MUSKEGO CITY                          MUSKEGO CITY - TREASURER W182 S8200 RACINE AVE MUSKEGO WI 53150
MUSKEGON CITY                         MUSKEGON CITY - TREASURE 933 TERRACE ST MUSKEGON MI 49440
MUSKEGON COUNTY TREASURER             173 E APPLE AVE SUITE 104 MUSKEGON MI 49442
MUSKEGON COUNTY TREASURER             173 E APPLE STREET SUITE 104 MUSKEGON MI 49442
MUSKEGON HEIGHTS CITY                 MUSKEGON HEIGHTS - TREAS 2724 PECK ST MUSKEGON HTS MI 49444
MUSKEGON TOWNSHIP                     MUSKEGON TOWNSHIP - TREA 1990 E APPLE AVE MUSKEGON MI 49442
MUSKINGUM COUNTY                      MUSKINGUM COUNTY - TREAS 401 MAIN ST ZANESVILLE OH 43701
MUSKINGUM COUNTY CLERK OF COURTS      401 MAIN ST ZANESVILLE OH 43701



Epiq Corporate Restructuring, LLC                                                                  Page 863 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 889 of 1490
Claim Name                             Address Information
MUSKINGUM COUNTY TREASURER             401 MAIN STREET ZANESVILLE OH 43701
MUSKOGEE COUNTY                        MUSKOGEE COUNTY - COLLEC 400 W BROADWAY, STE 220 MUSKOGEE OK 74401
MUSKOGEE COUNTY CLERK                  P.O. BOX 1008 MUSKOGEE OK 74401
MUSKOGEE COUNTY TREASURER              400 W BROADWAY RM 220 MUSKOGEE OK 74401
MUSSELSHELL COUNTY                     MUSSELSHELL COUNTY - TRE 506 MAIN STREET ROUNDUP MT 59072
MUSSER, JOSEPH                         ADDRESS ON FILE
MUSSEY TOWNSHIP                        MUSSEY TOWNSHIP - TREASU PO BOX 118 CAPAC MI 48014
MUSTANG PROPERTIES                     1909 MILLERS LN MCPHERSON KS 67460
MUSTGROVE ROOFING                      CHARLES MUSTGROVE 5881 BETHEL BRYAN RD. DORA AL 35062
MUT ASSURANCE                          PO BOX 6927 RICHMOND VA 23230
MUT INS ASSOC OF                       1133 W MILL RD 111 EVANSVILLE IN 47710
MUT INS ASSOC OF                       SO INDIANA 1133 W MILL RD 111 EVANSVILLE IN 47710
MUT INS OF                             1047-49 HAMILTON ST ALLENTOWN PA 18101
MUT PROTECTIVE ASSOC                   P O BOX 5 BAKER WV 26801
MUTUAL 10 CONDO ASSN                   2 ROSSMOOR DR MONROE TOWNSHIP NJ 08831
MUTUAL 19A CONDOMINIUM OF ROSSMOOR,    3701 ROSSMOOR BLVD. SILVER SPRING MD 20906
INC.
MUTUAL 5 CONDOMINIUM ASSOCIATION       2 ROSSMOOR DRIVE MONROE TWP NJ 08831
MUTUAL AID EXCHANGE                    4400 COLLEGE BLVD STE250 OVERLAND PARK KS 66211
MUTUAL APPRAISAL GROUP                 PO BOX 978 MIDDLETOWN DE 19709
MUTUAL ASSUR SOC OF VA                 P O BOX 6927 RICHMOND VA 23230
MUTUAL BENEFIT INS CO                  409 PENN ST HUNTINGDON PA 16552
MUTUAL BENEFIT INS CO                  PO BOX 577 HUNTINGDON PA 16652
MUTUAL CLAIMS SERVS INC                220 6447 MIAMI LAKES DR E MIAMI LAKES FL 33014
MUTUAL FIRE & STORM INS                365 WEST BURLINGTON AVE BURLINGTON IA 52601
MUTUAL INS CO ASSO OF IN               P O BOX 1432 NEW CASTLE IN 47362
MUTUAL INSURANCE SERVICE               PO BOX 51656 LOS ANGELES CA 90051
MUTUAL INSURANCE SERVICE               PO BOX 6109 FEDERAL WAY WA 98063
MUTUAL OF INDIANA                      415 COLUMBIA ST 3400 LAFAYETTE LA 47901
MUTUAL OF INDIANA INS CO               415 COLUMBIA ST 3400 LAFAYETTE IN 47901
MUTUAL OF OMAHA BANK CONDO CERTS       1665 W ALAMEDA DR SUITE 101 MAIL STOP AZ 4002-041 TEMPE AZ 85281
MUTUAL OF WAUSAU INS                   3910 W STEWART AVE WAUSAU WI 54401
MUTUAL OF WAUSAU INS                   CORP P. O. BOX 269 WAUSAU WI 54402
MUTUAL OF WAUSAU INS                   P O BOX 269 WAUSAU WI 54402
MUTUAL UNDERWRITERS                    275 PONOHAWAI STREET SUITE 105 HILO HI 96720
MUTUAL UNDERWRITERS RTEA               680 IWILEI ROAD STE 760 HONOLULU HI 96817
MUTUALAID EXCHANGE                     PO BOX 805107 KANSAS CITY MO 64180
MUTZIGER, SEAN                         ADDRESS ON FILE
MUYANGO, BOSCO                         ADDRESS ON FILE
MV LATIN FLOORING & CARPENTRY          MAIKEL VALDES PERCS 1501 SW 102 AVE MIAMI FL 33174
MVP INS AGENCY                         9651 W 153RD ST STE 58 ORLAND PARK IL 60462
MVP KIDS, INC                          39 CALLE BOU COROZAL PR 00783
MWAKITWILE, EMMANUEL                   ADDRESS ON FILE
MWM HOME SERVICES LLC                  15903 CUMBRIA DR SPRING TX 77379
MWPCA                                  TAX COLLECTOR WPCA TOWN OF MARLBOROUGH P O BOX 29 MARLBOROUGH CT 06447
MWS CONTRACTORS &                      TORIVIO & ESTELLA GALVAN 1117 OAK HAVEN DR ARANSAS PASS TX 78336
MWS CONTRACTORS GROUP                  LLC 117 OAK HAVEN DR ARANSAS PASS TX 78336
MY AFFORDABLE ROOF                     1585 KENNESAW DRIVE CLERMONT FL 34711
MY AFFORDABLE ROOF                     MAC MAR, LLC 1585 KENNESAW DRIVE CLERMONT FL 34711



Epiq Corporate Restructuring, LLC                                                                  Page 864 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 890 of 1490
Claim Name                             Address Information
MY ASSOCIATES INC                      PO BOX 1372 GIG HARBOR WA 98335
MY BEAUTY FLOORS                       MBF BY MY BEAUTY FLOORS LLC 4225 SIENNA PARKWAY 250 MISSOURI CITY TX 77459
MY CLEAR CHOICE RFG LLC                SUITE 105 13377 POND SPRINGS RD AUSTIN TX 78729
MY CLEAR CHOICE ROOFING                BEN GAVIN WEATHERSBY 13377 POND SPRINGS RD STE. 105 AUSTIN TX 78729
MY FAMILY BUILDERS                     8945 PETERSON RD. ST. FRANCISVILLE LA 70775
MY FLOORING AMERICA                    MY FLOORING TEXAS, LLC 16800 TEXAS AVENUE WEBSTER TX 77598
MY HANDY MATE LLC                      15411 N OLD 3C RD SUNBURY OH 43074
MY HOME PRO LLC                        RICHARD S MOSER II 736 SILVERHEDGE DR CINCINNATI OH 45231
MY PLACE HOMES                         212 N 38TH ST MCALLEN TX 78501
MY PRO CONSTRUCTION & ROOFING          2233 E GRAUWYLER RD ST 121 IRVING TX 75061
MY SHEPHERD CONSTRUCTION               INC 2467 MADIERA LN BUFFALO GROVE IL 60089
MYERLEE GOLFSIDE EAST                  MAGGIE 1450 EDGEWATER CIRCLE FORT MYERS FL 33919
MYERS & EICHELBERGER PL                5728 MAJOR BLVD STE 735 ORLANDO FL 32819
MYERS BRETTHOLTZ & COMPANY PA          12671 WHITEHALL DRIVE FORT MYERS FL 33907
MYERS HOME IMPROVEMENT                 KEVIN H. MYERS PO BOX 121 HAYES VA 23072
MYERS, DANYEL                          ADDRESS ON FILE
MYERS, MEKAYLA                         ADDRESS ON FILE
MYERS, MONIQUE                         ADDRESS ON FILE
MYERS, SHERI                           ADDRESS ON FILE
MYERSTOWN BORO                         LEBANON COUNTY - TREASUR 400 S 8TH STREET, RM 103 LEBANON PA 17042
MYLES, WANDA                           ADDRESS ON FILE
MYOTTE, BRENT                          ADDRESS ON FILE
MYRA W. BEAMS, P.A.                    7800 NORTH UNIVERSITY DRIVE SUITE 203 TAMARAC FL 33321
MYRAN, LUCAS                           ADDRESS ON FILE
MYRIAN E. DEL VALLE                    KENNETH ERIC TRENT, PA KENNETH ERIC TRENT 831 EAST OAKLAND PARK BLVD. FORT
                                       LAUDERDALE FL 33334
MYRICK AGENCY                          860 EDWARDS AVE FAIRHOPE AL 36532
MYRICK AGENCY                          PO BOX 1376 FAIRHOPE AL 36533
MYRICK, CHRISTOPHER                    ADDRESS ON FILE
MYRON D STEVES & CO                    3131 EASTSIDE SUITE 600 HOUSTON TX 77098
MYRON E MIMS ESQ                       2633 MCKINNEY AVE NO 130400 DALLAS TX 75204
MYRON F STEVES                         ADDRESS ON FILE
MYRON F STEVES                         ADDRESS ON FILE
MYRON F STEVES & CO                    3131 EASTSIDE 600 HOUSTON TX 77098
MYRON F STEVES AND CO                  P O BOX 4346 DEPT 64 HOUSTON TX 77210
MYRON F STEVES AND CO                  P O BOX 4479 HOUSTON TX 77210
MYRON F. STEVES AND COMPANY            DAVID KLONKOWSKI 3131 EASTSIDE, SUITE 600 HOUSTON TX 77098
MYRON HALE                             MYRON HALE (PRO SE) P.O. BOX 180456 LOS ANGELES CA 90018
MYRON TAYLOR & SYLVIA                  ADDRESS ON FILE
MYRON V CARLSON INS AGNY               1399 YGNACIO VALLEY RD2 WALNUT CREEK CA 94598
MYSTIC CANYON HOMEOWNERS ASSOCIATION   8595 S. EASTERN AVENUE LAS VEGAS NV 89123
MYSTIC INS AGENCY INC                  455 ROUTE 9 S 201 LITTLE EGG HARBOR NJ 08087
MYSTIC SHORES ASSOCIATION INC          204 SHENANDOAH DR PO BOX 653 LITTLE EGG HARBOR NJ 08087
N BRANLEY & C BRANLEY &                THE BRANLEY FAMILY TRUST 2577 SUNSET VISTA LN SANTA ROSA CA 95403
N HUCKINS CONSTRUCTION LLC             NATHANIEL HUCKINS 12031 FIVE OAKS DR GULFPORT MS 39503
N K BUSINESS INC                       2923 N MILWAUKEE AV 904 CHICAGO IL 60618
N M C EXTERIORS                        14276 23RD AV N PLYMOUTH MN 55447
N R KEELING INS AGENCY                 6052 PROVIDENCE RD 103 VIRGINIA BEACH VA 23464
N&O APPRAISALS, INC.                   103 ANDOVER PLACE ARDEN NC 28704



Epiq Corporate Restructuring, LLC                                                                   Page 865 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 891 of 1490
Claim Name                              Address Information
N. PENN S.D/NORTH WALES                 TIM WEIR - TAX COLLECTOR P.O. BOX 1561 NORTH WALES PA 19454
N. PENN S.D/UPPER GWYNED                NORTH PENN SD-TAX COLLEC PO BOX 1, PARKSIDE PLACE WEST POINT PA 19486
N.Y. TILE CORP                          12925 BROOK PRINTER PLACE POWAY CA 92064
NA COMMUNICATIONS RESOURCE, INC.        ATTN: MARK L. GEIER, GENERAL COUNSEL 3344 HIGHWAY 149 EAGAN MN 55121
NABHOLZ APPRAISAL                       SERVICE 1320 BROOKFIELD DR CONWAY AR 72032
NABOR RODRIGUEZ                         ADDRESS ON FILE
NABORS, ALESHEEA                        ADDRESS ON FILE
NACODOCHES COUNTY CLERK                 101 WEST MAIN ROOM 110 NACOGDOCHES TX 75961
NACOGDOCHES COUNTY APPRAISAL            DISTRICT 216 W HOSPITAL ST NACOGDOCHES TX 75961
NACOGDOCHES COUNTY C/O A                NACOGDOCHES CAD - COLLEC 216 WEST HOSPITAL NACOGDOCHES TX 75961
NADA APPRAISAL GUIDES INC               P.O. BOX 7800 COSTA MESA CA 92628-7800
NADA SUE WILSON-WILCOX                  2709 BLUE RIDGE DR MESQUITE TX 75150
NADEAU GENERAL CONTRACTORS INC          2900 NW 125 AVE 424 SUNRISE FL 33323
NADEAU TOWNSHIP                         NADEAU TOWNSHIP - TREASU P.O. BOX 6 CARNEY MI 49812
NADEEM AHMAD                            ADDRESS ON FILE
NADINA MORGAN                           ADDRESS ON FILE
NADON, TRACY                            ADDRESS ON FILE
NAEEM PREMANI                           ADDRESS ON FILE
NAGEL-MART, WHITNEY                     ADDRESS ON FILE
NAGLE & ZALLER, P.C. ATTORNEYS AT LAW   ZINNAEAH JOHNSON 7226 LEE DEFOREST DRIVE SUITE 102 COLUMBIA MD 21046
NAGS HEAD TOWN                          NAGS HEAD TOWN - TREASUR 5401 S. CROATAN HWY. NAGS HEAD NC 27959
NAHANT TOWN                             NAHANT TOWN - TAX COLLEC 334 NAHANT ROAD NAHANT MA 01908
NAHEED JIVA, ET AL.                     DAMON RITENHOUSE EV HAS, LLC 218 N. JEFFERSON, STE. 103 CHICAGO IL 60661
NAILED IT ROOFING & CONSTRUCTION LLC    4015 E 108TH ST TULSA OK 74137
NAILS, LEITHIA                          ADDRESS ON FILE
NAIMAN & NAIMAN PA                      25 HOOKS LANE SUITE 202 BALTIMORE MD 21208
NAIR, SMITHA SHASHIDHARAN               ADDRESS ON FILE
NAJMY THOMPSON P.L.                     6320 VENTURE DRIVE, SUITE 104 LAKEWOOD RANCH FL 34202
NALICO GENERAL                          325 N ST PAUL ST 800 DALLAS TX 75201
NALICO GENERAL AGCY                     P O BOX 132999 DALLAS TX 75313
NALICO GENERAL AGCY                     P O BOX 1010 EULESS TX 76039
NALIKO MARKEL TRUSTEE                   PO BOX 467 EUGENE OR 97440
NAMASTE SOLAR ELECTRIC                  4571 BROADWAY ST BOULDER CO 80304
NAMPA & MERIDIAN IRRIGATION DISTRICT    1503 FIRST STREET SOUTH NAMPA ID 83651
NAMPA MERIDIAN IRR DIS                  NAMPA & MERIDIAN IRR DIS 1503 1ST STREET SOUTH NAMPA ID 83651
NANCE COUNTY                            NANCE COUNTY - TREASURER PO BOX 837 FULLERTON NE 68638
NANCY & CHRIS BRANLEY &                 ADDRESS ON FILE
NANCY A. HERNANDEZ, ET AL.              HANIN R. SHADOOD, ESQ. ARONOW LAW, P.C. 20 CROSSWAYS PARK DRIVE NORTH, SUITE
                                        210 WOODBURY NY 11797
NANCY ANN SNELL                         ADDRESS ON FILE
NANCY B SIMPSON                         ADDRESS ON FILE
NANCY CARDENAS, TREASURER TAX COLLECTOR 220 S. LASSEN ST STE 3 SUSANVILLE CA 96130
NANCY CURRY TRUSTEE                     1000 WILSHIRE BLVD STE 870 LOS ANGELES CA 90017
NANCY FIRST                             ADDRESS ON FILE
NANCY GRANT, APPELLANT                  PRO SE NANCY GRANT 4673 SE WILBURG DRIVE ARCADIA FL 34266
NANCY GRIEGO                            ADDRESS ON FILE
NANCY HOLLAND &                         ADDRESS ON FILE
NANCY J GARGULA BK CASE 09-24068        100 E WAYNE ST SOUTH BEND IN 46601
NANCY J WHALEY CH 13 TRUSTEE            303 PEACHTREE CENTER AVE 120 ATLANTA GA 30303



Epiq Corporate Restructuring, LLC                                                                   Page 866 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 892 of 1490
Claim Name                               Address Information
NANCY K NEIDICH CH 13 TRUSTEE            PO BOX 279806 MIRAMAR FL 33027
NANCY L SPENCER GRIGSBY, TRUSTEE         4201 MITCHELLVILLE RD STE 401 BOWIE MD 20716
NANCY LIN                                ADDRESS ON FILE
NANCY LUSE                               ADDRESS ON FILE
NANCY MARKS, ET AL.                      W. CHRIS KNEESHAW LOVENBERG & ASSOCIATES, PC 6 BEACON STREET, SUITE 1115
                                         BOSTON MA 02108
NANCY PADILLA                            ADDRESS ON FILE
NANCY RASMUSSEN                          ADDRESS ON FILE
NANCY TRAFTON                            GORMAN LAW OFFICES, P.C. TERRY P. GORMAN, ESQ. 615 W. BARTLETT ST. BUDA TX
                                         78610
NANCY WHITE                              ADDRESS ON FILE
NANO ENVIRONMENTAL                       636 LONG POINT RD MOUNT PLEASANT SC 29464
NANSEMOND ON THE BAY CONDOMINUM          100 E OCEAN VIEW AVE. NORFOLK VA 23503
NANTICOKE CITY CITY BIL                  BERKHEIMER ASSOCIATES 50 N 7TH ST. BANGOR PA 18013
NANTICOKE CITY CO BILL                   LUZERNE CO 200 N. RIVER ST. WILKES-BARRE PA 18711
NANTICOKE TOWN                           BC DIRECTOR OF OMB 60 HAWLEY ST BINGHAMTON NY 13901
NANTUCKET PLACE OF PENSACOLA HOA, INC.   908 GARDEN GATE CIRCLE PENSACOLA FL 32504
NANTUCKET TOWN                           NANTUCKET TOWN - TAX COL 37 WASHINGTON STREET NANTUCKET MA 02554
NANTY-GLO BORO                           NANTY-GLO BORO - TAX COL 1015 FIRST STREET SUITE NANTY GLO PA 15943
NANUET UFS (CLARKSTOW                    NANUET UFS-TAX COLLECTOR 10 MAPLE AVE NEW CITY NY 10956
NAPA COUNTY                              NAPA COUNTY - TAX COLLEC 1195 THIRD STREET, ROOM NAPA CA 94559
NAPA COUNTY TAX COLLECTOR                1195 THIRD STREET SUITE 108 NAPA CA 94559
NAPA VALLEY ROOFING AND CONSTRUCTION     BRUCE TRASK BRUCE H. TRASK 1020 SOSCOL FERRY ROAD NAPA CA 94558
NAPLES & SPENCE ATTORNEYS AT LAW         PLLC 2807 N TENTH ST 7 SAINT AUGUSTINE FL 32084
NAPLES CS (CMBD TNS)                     NAPLES CS - TAX COLLECTO 136 NORTH MAIN ST NAPLES NY 14512
NAPLES TOWN                              NAPLES TOWN -TAX COLLECT P.O. BOX 1757 NAPLES ME 04055
NAPLES TOWN                              NAPLES TOWN-TAX COLLECTO P.O. BOX 504 NAPLES NY 14512
NAPLES VILLAGE                           NAPLES VILLAGE - CLERK 106 SOUTH MAIN STREET NAPLES NY 14512
NAPLES WINTERPARK VI, INC.               C/O GRIGSBY LAW, P.A. 9240 BONITA BEACH RD., SUITE 1117 BONITA SPRINGS FL
                                         34135
NAPOLEON TOWNSHIP                        NAPOLEON TOWNSHIP - TREA PO BOX 385 NAPOLEON MI 49261
NAPOLEONVILLE TOWN                       NAPOLEONVILLE TOWN - COL P O BOX 6 NAPOLEONVILLE LA 70390
NAPOLI TOWN                              NAPOLI TOWN- TAX COLLECT 9004 ROUTE 242 LITTLE VALLEY NY 14755
NAQSHABANDI, SAAD                        ADDRESS ON FILE
NAQUANN SANDERS &                        RENAYE SANDERS 2806 MAJESTY LN EDGEWOOD MD 21040
NARBERTH BORO                            NARBERTH BORO - TAX COLL 100 CONWAY AVE - MUNI BL NARBERTH PA 19072
NARINESINGH, TANESHA                     ADDRESS ON FILE
NARKIEWICZ, JODI                         ADDRESS ON FILE
NARRAGANSETT BAY                         INSURANCE COMPANY PO BOX 9133 MARLBOROUGH MA 01752
NARRAGANSETT BAY                         P O BOX 9133 MARLBOROUGH MA 01752
NARRAGANSETT BAY                         INSURANCE COMPANY PO BOX 415880 BOSTON MA 02241
NARRAGANSETT BAY                         P O BOX 415880 BOSTON MA 02241
NARRAGANSETT BAY                         PO BOX 419305 BOSTON MA 02241
NARRAGANSETT BAY COMMISSION              ONE SERVICE ROAD PROVIDENCE RI 02905
NARRAGANSETT BAY INS                     2 MORRISSEY BOULEVARD DORCHESTER MA 02125
NARRAGANSETT BAY INS                     BOFA LB 419311MA55270207 2 MORRISSEY BLVD DORCHESTER MA 02125
NARRAGANSETT BAY INS CO                  BOFA LB415880 MA55270207 2 MORRISSEY BLVD DORCHESTER MA 02125
NARRAGANSETT TOWN                        NARRAGANSETT TN-TAX COLL 25 FIFTH AVE NARRAGANSETT RI 02882
NARRATIVELY, INC.                        ATTN: GENERAL COUNSEL 30 JOHN STREET BROOKLYN NY 11201
NARRATIVELY, INC.                        ATTN: NOAH ROSENBERG, PRESIDENT 30 JOHN ST. BROOKLYN NY 11201


Epiq Corporate Restructuring, LLC                                                                     Page 867 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 893 of 1490
Claim Name                              Address Information
NARROWS TOWN                            NARROWS TOWN - TREASURER P O BOX 440 NARROWS VA 24124
NARVELL LEWIS                           12627 S DIANE DR PALOS HEIGHTS IL 60463
NASA CONSTRUCTION LLC                   ALLAN NASSEH 470 CENTRAL AVENUE CARLSTADT NJ 07072
NASDAQ OMX CORPORATE SOLUTIONS LLC      C/O WELLS FARGO BANK NA LOCKBOX 11700 PO BOX 780700 PHILADELPHIA PA 19178-0700
NASEWAUPEE TOWN                         NASEWAUPEE TWN TREASURER 7191 GUILETTE RD STURGEON BAY WI 54235
NASH COUNTY                             NASH COUNTY - TAX COLLEC 120 W. WASHINGTON ST, ST NASHVILLE NC 27856
NASH COUNTY TAX DEPT                    NASH COUNTY OFFICE BUILDING 120 W WASHINGTON ST, STE 2058 NASHVILLE NC 27856
NASH LEE ESTATES HOA INC                4045 FIVE FORKS TRICKUM RD B8 LILBURN GA 30047
NASH, JACQUELINE                        ADDRESS ON FILE
NASHA TOMA & AIDA TOMA                  3038 N FREDERIC ST BURBANK CA 91504
NASHOTAH VILLAGE                        WAUKESHA COUNTY TREASURE 515 W MORELAND BLVD. RM WAUKESHA WI 53188
NASHUA CITY                             NASHUA CITY - TAX COLLEC 229 MAIN STREET NASHUA NH 03060
NASHVILLE CITY                          NASHVILLE CITY-TAX COLLE PO BOX 495 NASHVILLE GA 31639
NASHVILLE TOWN                          NASHVILLE TOWN - TAX COL P O BOX 987 NASHVILLE NC 27856
NASHVILLE TOWN                          NASHVILLE TWN TREASURER PO BOX 421 CRANDON WI 54520
NASHVILLE VILLAGE                       NASHVILLE VILLAGE - TREA 203 N MAIN ST NASHVILLE MI 49073
NASSAU COUNTY                           86130 LICENSE ROAD FERNANDINA BEACH FL 32034
NASSAU COUNTY                           NASSAU COUNTY-TAX COLLEC 86130 LICENSE RD - STE 3 FERNANDINA FL 32034
NASSAU COUNTY TAX COLLECTOR             86130 LICENSE ROAD FERNANDINA BEACH FL 32034
NASSAU COUNTY TAX COLLECTOR             86130 LICENSE ROAD SUITE 3 FERNANDINA BEACH FL 32034
NASSAU COUNTY TREASURER                 1 WEST ST MINEOLA NY 11501
NASSAU COUNTY TREASURER                 1 WEST STREET 1ST FLOOR MINEOLA NY 11501
NASSAU TOWN                             NASSAU TOWN - TAX COLLEC P.O. BOX 214 NASSAU NY 12123
NASSAU VILL.(TWN.NASSAU)                NASSAU VILL - CLERK PO BOX 452 NASSAU NY 12123
NAST ROOFING CO.                        138 W STATE ROAD 84 FORT LAUDERDALE FL 33315
NASTAR CONSTRUCTION INC.                4005 DEL PRADO BLVD CAPE CORAL FL 33904
NAT'L MGMT AND PRESERVATION SVCS, LLC   VICTOR A. DEUTCH, ESQ. DEUTCH & ASSOCIATES, LLC 1000 U.S. HIGHWAY 9 NORTH, STE
                                        204 WOODBRIDGE NJ 07095
NAT'L MGMT AND PRESERVATION SVCS, LLC   VICTOR A. DEUTCH, ESQ. DEUTCH & ASSOCIATES LLC KISLAK BLDG 1000 US HWY 9 N,
                                        STE 204 WOODBRIDGE NJ 07095
NATALIE GOUVEA                          ADDRESS ON FILE
NATALIE HAASE                           ADDRESS ON FILE
NATALIE KRUGER &                        ADDRESS ON FILE
NATALIE LEE & BRIAN LOWE                ADDRESS ON FILE
NATALIE SMITH                           ADDRESS ON FILE
NATASHA L. LEONARD, ET AL.              LYNN DRYSDALE 126 WEST ADAMS STREET JACKSONVILLE FL 32202
NATASHA LATOYA BOSTIC                   ADDRESS ON FILE
NATASHA MAGO &                          ADDRESS ON FILE
NATASHA MERUELO ESQ                     ADDRESS ON FILE
NATASHA RICHARDS                        ADDRESS ON FILE
NATASHA RICHARDS                        ADDRESS ON FILE
NATCHITOCHES CITY                       NATCHITOCHES CITY - COLL P O BOX 639 NATCHITOCHES LA 71458
NATCHITOCHES PARISH                     NATCHITOCHES PARISH COLL P O BOX 266 NATCHITOCHES LA 71458
NATCHITOCHES PARISH CLERK OF COURT      PO BOX 476 NATCHITOCHES LA 71458
NATHALIE RADWAY                         NATHALIE RADWAY, PRO SE 13116 LIMETREE ROAD SILVER SPRING MD 20904
NATHAN & NATHAN, P.C.                   2215 1ST AVE S BIRMINGHAM AL 35233
NATHAN FORCH                            ADDRESS ON FILE
NATHAN GRAHAM                           ADDRESS ON FILE
NATHAN LANE AGENCY                      545 GOFFLE RD WYCKOFF NJ 07481



Epiq Corporate Restructuring, LLC                                                                    Page 868 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 894 of 1490
Claim Name                               Address Information
NATHAN, ANGELICA                         ADDRESS ON FILE
NATHANAEL TARTICK                        ADDRESS ON FILE
NATHANIEL DAVIS &                        ADDRESS ON FILE
NATHANIEL MAGUIRE                        ADDRESS ON FILE
NATHANIEL WALKER AND                     ADDRESS ON FILE
NATHANS COURT NEIGHBORHOOD ASSOCIATION   PO BOX 48855 TAMPA FL 33646
NATHIL CONSTRUCTION LLC                  149 NW 158 ST MIAMI FL 33169
NATICK TOWN                              NATICK TOWN - TAX COLLEC 13 EAST CENTRAL STREET NATICK MA 01760
NATION 1 ELECTRICAL SERVICES, INC.       1300 NORTH FEDERAL HIGHWAY 102 BOCA RATON FL 33432
NATION CLAIM SERVICES                    16430 NW 59TH AV 101 MIAMI LAKES FL 33014
NATION CLAIM SERVICES LLC                NATIONWIDE CLAIM SERVICES, LLC 16430 NW 59 AVE UNIT 101 MIAMI LAKES FL 33014
NATION ROOFING                           12240 BELLA TERRA CTR WA RICHMOND TX 77406
NATIONAL ADJUSTER SERVIC                 907 ATLANTIC DR WEST CHICAGO IL 60185
NATIONAL ADJUSTERS INC                   21710 MADERA ROAD FORT MYERS BEACH FL 33931
NATIONAL APPRAISAL INC                   8821 NORTHCOTE AVENUE MUNSTER IN 46321
NATIONAL ASSET MANAGEMENT INC            P.O. BOX 346 BRISTOW OK 74010
NATIONAL BANKRUPTCY SERVICES             7501 ESTERS BLVD, SUITE 190, FROST LOCKBOX, NBS, BOX 224525 IRVING TX 75063
NATIONAL BANKRUPTCY SERVICES LLC         PO BOX 224525 DALLAS TX 75222-4525
NATIONAL BANKRUPTCY SERVICES, LLC        ATTN: GENERAL COUNSEL 9441 LBJ FREEWAY SUITE 250 DALLAS TX 75243
NATIONAL BANKRUPTCY SERVICES, LLC        ATTN: GENERAL COUNSEL 14841 DALLAS PARKWAY SUITE 300 DALLAS TX 75254
NATIONAL BIRCHWOOD                       GROUND RENT 135 PINELAWN RD 230S MELVILLE NY 11747
NATIONAL CAS                             P O BOX 2057 KALISPELL MT 59903
NATIONAL CATASTROPHE                     RESTORATION INC 8447 EAST 35TH ST N WICHITA KS 67226
NATIONAL CONSULTANTS AND RESTORATION     7210 LONE OAK RD SPRING GROVE IL 60081
NATIONAL CREDIT UNION                    ADMINISTRATION AMAC 4807 SPICEWOOD SPRINGS RD, SUITE 5100 AUSTIN TX 78759
NATIONAL CREDITORS CONNECTION, INC.      ATTN: ALLEN JAY LOEB - VICE PRESIDENT 14 ORCHARD ROAD LAKE FOREST CA 92630
NATIONAL CREDITORS CONNECTION, INC.      ATTN: GENERAL COUNSEL 14 ORCHARD ROAD SUITE 100 LAKE FOREST CA 92630
NATIONAL CREDITORS CONNECTION, INC.      CAITLIN ANDREWS 14 ORCHARD ROAD LAKE FOREST CA 92630
NATIONAL CUSTOM RENOVATIONS              MICHAEL J. CATAPANO 36A SMITHTOWN POLK BLVD CENTEREACH NY 11720
INCORPORATED
NATIONAL DATA CENTER INC                 3595 MT DIABLO BLVD STE 270 LAFAYETTE CA 94549-8307
NATIONAL DATA CENTER, INC.               ATTN: GENERAL COUNSEL 2300 CONTRA COSTA BLVD. SUITE 270 PLEASANT HILL CA 94523
NATIONAL DATA CENTER, INC.               ATTN: CHIEF OPERATING OFFICER 3595 MT. DIABLO BLVD SUITE 270 LAFAYETTE CA
                                         94549
NATIONAL DATA CENTER, INC.               ATTN: DAVID SHAPIRO 3529 MT. DIABLO BLVD. SUITE 270 LAFAYETTE CA 94549
NATIONAL DEFAULT                         OLIVIA TODD 7720 N. 16TH STREET SUITE 300 PHOENIX AZ 85020
NATIONAL DEFAULT SERVICING CORPORATION   7720 NORTH 16TH STREET SUITE 300 PHOENIX AZ 85020
NATIONAL FIELD NETWORK                   4581 ROUTE 9 SUITE 100 HOWELL NJ 07731
NATIONAL FIELD NETWORK                   SHARI KNOTT 4581 ROUTE 9 NORTH SUITE 109 HOWELL NJ 07731
NATIONAL FIELD REPRESENTATIVES INC       136 MAPLE AVENUE CLAREMONT NH 03743
NATIONAL FIELD REPRESENTATIVES, INC      136 MAPLE AVENUE CLAREMONT NH 03743
(LD)
NATIONAL FIELD REPRESENTATIVES, INC      136 MAPLE AVENUE CLAREMONT NH 03743
(RC)
NATIONAL FIELD REPRESENTATIVES, INC.     136 MAPLE AVENUE CLAREMONT NH 03743
(N)
NATIONAL FIRE AND CAS CO                 P O BOX 157 BLOOMINGTON IL 61702
NATIONAL FIRE INS CO                     333 S WABASH AVE CHICAGO IL 60685
NATIONAL FIRST RESPONSE                  127 S RIVER DRIVE TEMPE AZ 85281
NATIONAL FLOOD INSURANCE PROGRAM         7701 COLLEGE BOULEVARD SUITE 200 OVERLAND PARK KS 66210


Epiq Corporate Restructuring, LLC                                                                     Page 869 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 895 of 1490
Claim Name                              Address Information
NATIONAL FLOOD SERVICES                6325 COCHRAN ROAD SUITE 1 SOLON OH 44139
NATIONAL FLOOD SERVICES                555 CORPORATE DRIVE KALISPELL MT 59901
NATIONAL FOUNDERS LP                   824 NORTH MARKET STREET SUITE 220 WILMINGTON DE 19801
NATIONAL GENERAL                       P O BOX 3199 WINSTON SALEM NC 29101
NATIONAL GENERAL                       P O BOX 89431 CLEVELAND OH 44101
NATIONAL GENERAL                       LB OPERATIONS 20TH FL 800 SUPERIOR AVE E CLEVELAND OH 44104
NATIONAL GENERAL INSURANCE             27615 NETWORK PLACE CHICAGO IL 60673
NATIONAL GNRL INS CO                   LB SRVCS MAC C7301-L25 1740 BROADWAY FL2 L2 DENVER CO 80274
NATIONAL GRID                          NARRAGANSETT ELECTRIC COMPANY 280 MELROSE STREET PROVIDENCE RI 02907
NATIONAL GRID                          PO BOX 11737 NEWARK NJ 07101
NATIONAL GRID                          PO BOX 11739 NEWARK NJ 07101
NATIONAL GRID                          PO BOX 11737 NEWARK NJ 07101-4737
NATIONAL GRID                          PO BOX 11739 NEWARK NJ 07101-4739
NATIONAL GRID                          PO BOX 11742 NEWARK NJ 07101-4742
NATIONAL GROUP                         P O BOX 2057 KALISPELL MT 59903
NATIONAL INS AGENCY                    330 S STATE ST NEWTOWN PA 18940
NATIONAL INS SRVCS                     1425 SE 3RD AVE OCALA FL 34471
NATIONAL INS UNDERW                    800 YAMATO RD 100 BOCA RATON FL 33431
NATIONAL INTERSTATE                    P.O. BOX 1108 EVERET WA 98206
NATIONAL INTERSTATE INS                CO P.O. BOX 548 RICHFIELD OH 44286
NATIONAL INTERSTATE INS                CO 3250 INTERSTATE DR RICHFIELD OH 44286
NATIONAL INTERSTATE INS                P O BOX 548 RICHFIELD OH 44286
NATIONAL LLOYDS INS CO                 325 N ST PAUL 800 DALLAS TX 75201
NATIONAL LLOYDS INS CO                 510 N VALLEY MILLS RD202 WACO TX 76710
NATIONAL MANAGEMENT &                  MARIA & ANASTASIOS DRES PO BOX 365 TOPSFIELD MA 01983
NATIONAL MANAGEMENT AND                PRESERVATION SERVICES, LLC D/B/A NATIONAL FIELD NETWORK ATTN: GENERAL COUNSEL
                                       4581 US HIGHWAY 9 HOWELL NJ 07731
NATIONAL MANAGEMENT AND                PRESERVATION SERVICES, LLC ATTN: GENERAL COUNSEL 4581 US HIGHWAY 9 HOWELL NJ
                                       07731
NATIONAL MORTGAGE INS                  PO BOX 660849 DALLAS TX 75266
NATIONAL MORTGAGE INSURANCE CORPORATION ATTN: GENERAL COUNSEL 2100 POWELL STREET 12TH FLOOR EMERYVILLE CA 94608
NATIONAL NOTARY ASSN PROCESSING CTR    PO BOX 749991 LOS ANGELES CA 90074-9991
NATIONAL PACIFIC INS                   LIMITED PO BOX 1386 PAGO PAGO AS 96799
NATIONAL PAINTING ASSOCIATES, INC.     PATRIC STRICKLER 10650 RAINIER AVE SOUTH SEATTLE WA 98178
NATIONAL PARK BORO                     NATIONAL PARK BORO - COL 7 SOUTH GROVE AVENUE NATIONAL PARK NJ 08063
NATIONAL PUBLIC ADJUSTERS, INC.        PAUL VITACOLONNA 207 BUCK ROAD, LOWER LEVEL, SUITE1 HOLLAND PA 18966
NATIONAL REAL ESTATE INFO. SERV.       100 BEECHAM DRIVE PITTSBURGH PA 15205-4601
NATIONAL REAL ESTATE INS               GROUP 7509 NW TIFFANY SPRINGS KANSAS CITY MO 64153
NATIONAL REALTY COMPANY                807 E 16TH AVENUE CORDELE GA 31015
NATIONAL REALTY COMPANY                ATTN: JEFF SMITH 807 EAST 16TH AVENUE CORDELE GA 31015
NATIONAL RESTORATION                   TECHNOLOGIES 14830 BOUDREAUX RD TOMBALL TX 77377
NATIONAL RESTORATION TECHNOLOGIES      RKA MARKETING LLC RKA MARKETING LLC 14830 BOUDREAUX RD TOMBALL TX 77377
NATIONAL RESTORATIONS                  LLC 2924 EMERYWOOD PKWY 110 RICHMOND VA 23294
NATIONAL RISK                          PREFIX AHH, GH P O BOX 20869 ST PETERSBURG FL 33742
NATIONAL RISK EXPERTS                  11380 PROSPERITY FARMS RD 113 PALM BEACH GARDENS FL 33410
NATIONAL RISK SLTNS                    970 LAKE CARILLON 200 ST PETERSBURG FL 33716
NATIONAL RISK SOLUTIONS                PO BOX 21407 SAINT PETERSBURG FL 33742
NATIONAL SECURITY FIRE                 P O BOX 703 ELBA AL 36323
NATIONAL SECURITY FIRE &               CASUALTY 661 E DAVIS ST ELBA AL 36323



Epiq Corporate Restructuring, LLC                                                                  Page 870 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 896 of 1490
Claim Name                             Address Information
NATIONAL SECURITY FIRE & CASUALTY      PO BOX 703 ELBA AL 36323
NATIONAL SPECIALTY                     16004 EAST 23RD ST S INDEPENDENCE MO 64055
NATIONAL SUPPORT SOLUTIONS             CAPITAL CENTER BUILDING 239 ARTERIAL HOSTOS STE 701 SAN JUAN PR 00918
NATIONAL UNION                         AIG, FINANCIAL LINES CLAIMS ATTN: STEPHANIE ALMANSA PO BOX 25947 SHAWNEE
                                       MISSION KS 66225
NATIONAL UNION (AIG)                   AIG, FINANCIAL LINES CLAIMS ATTN: STEPHANIE ALMANSA PO BOX 25947 SHAWNEE
                                       MISSION KS 66225
NATIONAL UNION FIRE                    AIG, FINANCIAL LINES CLAIMS ATTN: STEPHANIE ALMANSA PO BOX 25947 SHAWNEE
                                       MISSION KS 66225
NATIONAL UNION FIRE INS                P O BOX 30174 NEW YORK NY 10087
NATIONAL UNION FIRE INS                70 PINE ST 18FL NEW YORK NY 10270
NATIONLAND ADJ & EST OF                I CAMPBELL & R CAMPBELL 14475 WAVERLY AVE MIDLOTHIAN IL 60445
NATIONS CONTRACTING INC                1427 N HIGHWAY 67 SUITE 200 CEDAR HILL TX 75104
NATIONS ESCROW SERVICES OF CA INC      4747 VIEWRIDGE AVE SUITE 210 SAN DIEGO CA 92123
NATIONS LENDING SERVICE                9801 LEGLER RD LENEXA KS 66219
NATIONS LENDING SERVICES               NATIONS TITLE AGENCY 9801 LEGLER LENEXA KS 66219
NATIONS LENDING SERVICES, INC.         NATIONS TITLE AGENCY, INC. 9801 LEGLER RD LENEXA KS 66219
NATIONS TITLE AGENCY, INC.             DBA NATIONS LENDING SERVICES ATTN: GENERAL COUNSEL 9801 LEGLER ROAD LENEXA KS
                                       66219-1286
NATIONS VALUATION SERVICES, INC.       ATTN: GENERAL COUNSEL 3700 CORPORATE DR. SUITE 100 COLUMBUS OH 43231
NATIONS VALUATION SERVICES, INC.       5348 W 95TH STREET PRAIRIE VILLAGE KS 66207
NATIONS VALUATION SERVICES, INC.       ATTN: GENERAL COUNSEL 5348 W. 95TH ST. PRAIRIE VILLAGE KS 66207
NATIONSTAR MORTGAGE HOLDINGS, INC.     P O BOX 619098 DALLAS TX 75261-9741
NATIONSTAR MORTGAGE LLC, ET AL.        DANIEL I. MCCRAAIE, ESQUIRE 26 SOUTH 5TH STREET FEMANDINA BEACH FL 32034
NATIONSTAR MORTGAGE LLC, ET AL.        LYNN DRYSDALE, ESQUIRE 126 WEST ADAMS STREET JACKSONVILLE FL 32202
NATIONSTAR MORTGAGE LLC, ET AL.        MICHAEL J. OWEN, ESQ. LAW OFFICES OF MICHAEL J. OWEN, PLLC 330 PAULS DR., STE.
                                       104, BRANDON FL 33511
NATIONSTAR SERVICING, LLC, ET AL.      POLARIS LEGAL GROUP RACHEL M. COE 4400 N. FEDERAL HIGHWAY, SUITE A LIGHTHOUSE
                                       POINT FL 33064
NATIONWIDE AFFORDABLE IN               35361 S DAIRY ASHFORD C HOUSTON TX 77082
NATIONWIDE AGRIBUSINESS                WF LB DEPT 997130 666 WALNUT ST STE 700 DES MOINES IA 50309
NATIONWIDE AGRIBUSINESS                P O BOX 514540 LOS ANGELES CA 90051
NATIONWIDE FLOOD INS                   P O BOX 341734 BETHESDA MD 20827
NATIONWIDE FLOOD RESEARCH, INC.        17218 PRESTON RD DALLAS TX 75252
NATIONWIDE GEN INS AR IL               P O BOX 742522 CINCINNATI OH 45274
NATIONWIDE GEN INS CT DE               P O BOX 13958 PHILADELPHIA PA 19101
NATIONWIDE INS                         1000 NATIONWIDE DR HARRISBURG PA 17110
NATIONWIDE INS                         2080 CABOT BLVD WEST LANGHORNE PA 19047
NATIONWIDE INS                         WF LB DEP 2080 CABOT BLVD WEST LANGHORNE PA 19047
NATIONWIDE INS                         6125 LAKEVIEW RD STE 800 CHARLOTTE NC 28269
NATIONWIDE INS                         ATTN NATIONWIDE BOX96040 6125 LAKEVIEW RD STE 800 CHARLOTTE NC 28269
NATIONWIDE INS                         5065 WOOSTER RD CINCINNATI OH 45226
NATIONWIDE INS                         ATTN RTL LB 742522 5065 WOOSTER RD CINCINNATI OH 45226
NATIONWIDE INS                         P O BOX 60697 LOS ANGELES CA 90060
NATIONWIDE INS                         2525 CORP PLACE STE 250 MONTEREY PARK CA 91754
NATIONWIDE INS                         ATTN:NATIONWIDE 60068 2525 CORP PLACE STE 250 MONTEREY PARK CA 91754
NATIONWIDE INS CO                      P O BOX 15663 WORCESTER MA 01615
NATIONWIDE INS CO                      555 CORPORATE DRIVE KALISPELL MT 59901
NATIONWIDE INS GROUP                   P O BOX 2057 KALISPELL MT 59903
NATIONWIDE INS OF AMER                 P O BOX 10479 DES MOINES IA 50306


Epiq Corporate Restructuring, LLC                                                                  Page 871 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 897 of 1490
Claim Name                              Address Information
NATIONWIDE INS OF AMER                 P O BOX 60068 CITY OF INDUSTRY CA 91716
NATIONWIDE INS OF AMER                 PREFIX:HNC P O BOX 60068 CITY OF INDUSTRY CA 91716
NATIONWIDE INS SRVCS                   2786 NW 79 AVE MIAMI FL 33122
NATIONWIDE INSURANCE                   P.O. BOX 96040 CHARLOTTE NC 28296-0040
NATIONWIDE INSURANCE                   ONE NATIONWIDE PLAZA COLUMBUS OH 43216
NATIONWIDE INSURANCE                   P O BOX 742522 CINCINNATI OH 45274
NATIONWIDE INSURANCE CO                P O BOX 96040 CHARLOTTE NC 28296
NATIONWIDE MUTUAL FIRE                 INS AND FLOOD ONLY P O BOX 2057 KALISPELL MT 59903
NATIONWIDE MUTUAL FIRE INSURANCE       P.O. BOX 2057 KALISPELL MT 59903-2057
COMPANY
NATIONWIDE MUTUAL INSURANCE COMPANY    P O BOX 731178 DALLAS TX 75373
NATIONWIDE P&C                         CT,DE,MA,ME,NH,NJ,NY,PA P O BOX 13958 PHILADELPHIA PA 19101
NATIONWIDE PRIVATE CLIEN               DEPT 781900 9000 HAGGERTY RD BELLEVILLE MI 48111
NATIONWIDE PRIVATECLIENT               P O BOX 78000 DEPT 781900 DETROIT MI 48278
NATIONWIDE RECOVERY SERVICE INC.       5655 PEACHTREE PKWY, SUITE 2013 NORCROSS GA 30092
NATIONWIDE ROOFING                     5515 S. ORANGE AVE. ORLANDO FL 32809
NATIONWIDE ROOFING                     5724 PORT CONCORDE LN ORLANDO FL 32829
NATIONWIDE TERMITE & PEST CONTROL, INC. 810 79TH STREET, STE A NEWPORT NEWS VA 23605
NATIONWIDE TITLE CLEARING INC          2100 ALT 19 NORTH PALM HARBOR FL 34683
NATIONWIDE TITLE CLEARING, INC.        ATTN: CHIEF LEGAL OFFICER 2100 ALT. 19 NORTH PALM HARBOR FL 34683
NATIONWIDE TITLE CLEARING, INC.        ATTN: GENERAL COUNSEL 2100 ALT. 19 NORTH PALM HARBOR FL 34683
NATIONWIDE TITLE CLEARING, INC.        ATTN: GENERAL COUNSEL 7929 BROOKRIVER DR SUITE 270 DALLAS TX 75247
NATIONWIDE/FREEDOM SPECIALTY           7 WORLD TRADE CENTER 250 GREENWICH STREET, 37TH FLOOR NEW YORK NY 10007
NATL FLOOD INS PROGRAM                 P O BOX 790348 SAINT LOUIS MO 63179
NATL FLOOD INS PROGRAM                 FAIR PLAN - FLOOD P O BOX 913111 DENVER CO 80291
NATL GRANGE MUT                        FLOOD P.O. BOX 2057 KALISPELL MT 59903
NATL LLOYDS INS                        P O BOX 2650 WACO TX 76702
NATL REST & FACIL SRV                  604 1001 LOWER LANDING RD BLACKWOOD NJ 08012
NATL UNITY INS CO                      15303 HUEBNER RD BLD 1 SAN ANTONIO TX 78248
NATRONA COUNTY                         200 N. CENTER SUITE 130 CASPER WY 82601
NATRONA COUNTY                         NATRONA COUNTY-TREASURER PO BOX 2290 CASPER WY 82602
NATURA INC                             600 SW NATURA AVE DEERFIELD BEACH FL 33441
NATURAL DISASTER PROTECT               PO BOX 203703 DALLAS TX 75320
NATURAL LINES HOME IMPROVEMENTS        CHRISTOPHER L. MYATT 1600 ULSTER DRIVE ELIZABETH CITY NC 27909
NAUGATUCK TAX COLLECTOR                229 CHURCH ST. 3RD FL NAUGATUCK CT 06770
NAUGATUCK TOWN                         NAUGATUCK TOWN - TAX COL 229 CHURCH ST-TOWN HALL NAUGATUCK CT 06770
NAUTILUS INS CO                        7273 BUTHERUF DR SCOTTSDALE AZ 85260
NAVA, HECTOR                           ADDRESS ON FILE
NAVAJO CONTRACTORS INC                 FRANK RODRIGUEZ 1031 W. 2ND ST POMONA CA 91766
NAVAJO COUNTY                          NAVAJO COUNTY - TREASURE PO BOX 668 HOLBROOK AZ 86025
NAVAJO COUNTY TREASURER                100 EAST CARTER DRIVE SOUTH HIGHWAY 77 HOLBROOK AZ 86025
NAVAJO COUNTY TREASURER                PO BOX 668 HOLBROOK AZ 86025
NAVARRETE HANDYMAN SERVICES            ROLLY NAVARRETE ROLLY NAVARRETE 212 OTTERBEIN AVE ROLAND HEIGHT CA 91748
NAVARRO COUNTY                         NAVARRO COUNTY - TAX COL P O BOX 1070 CORSICANA TX 75151
NAVARRO COUNTY CLERK                   PO BOX 423 NAVARRO TX 75151
NAVARRO COUNTY TAX ASSESSOR/COLLECT    P.O. BOX 1070 CORSICANA TX 75151
NAVARRO ROOFING, CORP.                 3950 SW 87 COURT MIAMI FL 33165
NAVARRO, ANGELA                        ADDRESS ON FILE
NAVARRO, MARJORIE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 872 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 898 of 1490
Claim Name                            Address Information
NAVASARTIAN, ANI                      ADDRESS ON FILE
NAVASOTA VALLEY ELECTRIC              COOPERATIVE INC PO BOX 848 FRANKLIN TX 77856
NAVEX GLOBAL INC                      PO BOX 60941 CHARLOTTE NC 28260-0941
NAVEX GLOBAL, INC.                    ATTN: GENERAL COUNSEL 5500 MEADOWS ROAD SUITE 500 LAKE OSWEGO OR 97035
NAVEX GLOBAL, INC.                    ATTN: GENERAL COUNSEL 6000 MEADOWS ROAD SUITE 200 LAKE OSWEGO OR 97035
NAVIGANT CONSULTING INC               ATTN: MATTHEW MOOSARIOARAMBIL 1200 19TH STREET, NW, SUITE 700 WASHINGTON DC
                                      20036
NAVIGANT CONSULTING INC               4511 PAYSPHERE CIRCLE CHICAGO IL 60674
NAVIGANT CONSULTING, INC.             ATTN: GENERAL COUNSEL 1200 19TH STREET, NW SUITE 700 WASHINGTON DC 20036
NAVIGANT CONSULTING, INC.             ATTN: GENERAL COUNSEL 30 SOUTH WACKER DRIVE SUITE 3400 CHICAGO IL 60606
NAVIGATORS INSURANCE CO               123 WILLIAM ST NEW YORK NY 10038
NAVITAS CREDIT CORP                   PO BOX 935204 ATLANTA GA 31193-5204
NAVY SILLS HOME                       IMPROVEMENT LLC 4607 N HWY 146 STE A BAYTOWN TX 77521
NAVY SILLS HOME IMPROVEMENT LLC       CARMEN PEREZ 4317 MACON DR A KENNER LA 70065
NAY, DOUGLAS                          ADDRESS ON FILE
NAYAK, GOWRI                          ADDRESS ON FILE
NAYLOR, VIVIAN                        ADDRESS ON FILE
NAZARETH AREA SCHOOL DIS              NAZARETH AREA SD - COLLE 26 NEWPORT AVE NAZARETH PA 18064
NAZARETH AREA SCHOOL DIS              TRACEY CRESSMAN-TAX COLL 628 HIGH STREET - PO BOX TATAMY PA 18085
NAZARETH AREA SD                      NAZARETH AREA SD - COLLE 50 N 7TH ST BANGOR PA 18013
NAZARETH AREA SD / NAZAR              NAZARETH AREA SD - COLLE 132 S. MAIN STREET NAZARETH PA 18064
NAZARETH AREA SD BUSHKIL              BERKHEIMER ASSOCIATES 50 N 7TH ST. BANGOR PA 18013
NAZARETH BORO                         NAZARETH BORO - TAX COLL 132 S. MAIN STREET NAZARETH PA 18064
NAZARETH MTL INS                      114 S MAIN ST NAZARETH PA 18064
NAZARETH MUTUAL INS CO                114 S MAIN ST PO BOX 209 NAZARETH PA 18064
NAZARETH MUTUAL INSURANCE COMPANY     PO BOX 209 NAZARETH PA 18064-0209
NAZARETH S.D./LOWER NAZA              ERIC MICHAELTREE-TAX COL 519 MOUNTAIN VIEW RD NAZARETH PA 18064
NB CONTRACTORS & LISA                 WILDE & PAOLO MORETTI 5029 TALINA WAY HOUSTON TX 77041
NB CONTRACTORS INC                    5029 TALINA WAY HOUSTON TX 77041
NBS REAL ESTATE                       51850 DEQUINDRE SUITE 4 SHELBY TWP MI 48316
NBT BANK OF SIDNEY                    13 DIVISION ST SIDNEY NY 13838
NC CONTRACTING INC                    605 RUM RIVER DR PRINCETON MN 55371
NC DEPT OF MOTOR VEHICLES             1100 NEW BERN AVENUE RALEIGH NC 27697
NC DEPT OF REVENUE                    P.O. BOX 25000 RALEIGH NC 27640-0002
NC DEPT. OF INSURANCE                 1204 MAIL SERVICE CENTER RALEIGH NC 27699
NC FARM BUREAU                        140 NC HWY 42 N ASHEBORO NC 27203
NC FARM BUREAU                        255 N EASTPOINTE AVE NASHVILLE NC 27856
NC FARM BUREAU                        911 HALSTEAD BLVD ELIZABETH CITY NC 27909
NC FARM BUREAU                        1303 INDEPENDENCE BLVD B WILMINGTON NC 28403
NC FARM BUREAU                        902 WASHINGTON P O ST RD NEW BERN NC 28562
NC FARM BUREAU                        740 W FIRETOWER STE 109 WINTERVILLE NC 28590
NC FARM BUREAU INS                    1520 ASHEVILLE RD WAYNESVILLE NC 28786
NC GRANGE MUTUAL INS                  PO BOX 9558 GREENSBORO NC 27429
NC GRANGE MUTUAL INS CO               2751 PATTERSON ST GREENSBORO NC 27407
NC HOUSING FINANCE AGENCY             FURTHER CREDIT TO ACCT 80586400 3508 BUSH ST RALEIGH NC 27609-7509
NC INS UND ASSOC                      P O BOX 8009 CARY NC 27512
NC LAND LEASE LLC                     PO BOX 5529 CARY NC 27512
NC MECHANICAL HEATING AND AIR, LLC    2729 E 24 HWY BEULAVILLE NC 28518
NC OFFICE OF THE CMSN OF BANKS        325 N. SALISBURY STREET RALEIGH NC 27603-5926



Epiq Corporate Restructuring, LLC                                                                 Page 873 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 899 of 1490
Claim Name                             Address Information
NC OFFICE OF THE COMMISSIONER OF BA    316 W EDENTON ST RALEIGH NC 27603
NC SECRETARY OF STATE                  P.O. BOX 29622 RALEIGH NC 27626
NCA OF THE CAROLINAS INC               11901 RAMAH CHURCH ROAD HUNTERSVILLE NC 28078
NCF                                    8700 W FLAGER ST 320 MIAMI FL 33174
NCFB                                   555 W NC 67 HWY BYPASS EAST BEND NC 27018
NCFB                                   200 N MARKET ST MADISON NC 27025
NCFB                                   102 A BONNIE PLACE ARCHDALE NC 27263
NCFB                                   907 OLD KNIGHT RD KNIGHTDALE NC 27545
NCFB                                   P O BOX 746 MATTHEWS NC 28106
NCFB                                   P O BOX 775 SHALLOTTE NC 28459
NCFBIS                                 P O BOX 1030 CORNELIUS NC 28031
NCIP                                   P O BOX 492 WEST SACRAMENTO CA 95691
NCIP-POULTON ASSOCIATED, INC.          3785 SOUTH 700 EAST, 2ND FLOOR SALT LAKE CITY UT 84106
NCIP-POULTON ASSOCIATES                3785 SOUTH 700 EAST SECOND FLOOR SALT LAKE CITY UT 84106
NCJUA NCUIA                            5520 DILLARD DR STE 180 CARY NC 27518
NCP SOLUTIONS LLC                      PO BOX 550665 JACKSONVILLE FL 32255-0665
NCP SOLUTIONS LLC                      ATTN.: TOM HART 5200 EAST LAKE BOULEVARD BIRMINGHAM AL 35217
NCP SOLUTIONS LLC                      PO BOX 11407 BIRMINGHAM AL 35246
NCP SOLUTIONS, LLC                     ATTN: GENERAL COUNSEL 5200 EAST LAKE BOULEVARD BIRMINGHAM AL 35217
NCS ROOFING AND                        CONSTRUCTION 213 HUNTER PASS WAXAHACHIE TX 75165
NCS ROOFING AND CONSTRUCTION           GUNNAR CONTRACTING LLC 213 HUNTER PASS WAXAHACHIE TX 75165
ND DEPT OF FINANCIAL INSTITUTIONS      2000 SCHAFER ST, STE G BISMARCK ND 58501-1204
ND OFFICE OF THE STATE TAX             COMMISSIONER 600 E BOULEVARD AVE BISMARCK ND 58505-0599
NDEX WEST, LLC                         CHRIS PUMMILL; MIKE VESTAL; ROBERT(BOB) FRAPPIER; ROY LOVELL 4004 BELT LINE
                                       ROAD, SUITE 100 ADDISON TX 75001
NDXTERIORS, INC                        WESLEY DOVE P O BOX 242 BLUFF DALE TX 76433
NE ADJUSTMENT CO & PEN                 GROUP LLC & ALBERTO TORO 116 HENDERSON DR EAST HARTFORD CT 06108
NE ASSET PROS                          321 MAIN STREET FARMINGTON CT 06032
NE HARRIS CO MUD 1                     TAX COLLECTOR 11111 KATY FRWY 725 HOUSTON TX 77079
NE TEXAS CLEAN UP                      74 CR 42330 PARIS TX 75462
NEAL DRAPER                            248 WESTOVER DR CLARKSDALE MS 38614
NEAL P GOLDMAN                         22 JACKSON RD BEDFORD NY 10506
NEAL STRICKLAND ROOFING. INC           153 US HWY 17 SOUTH EAST PALATKA FL 32131
NEALY, REGINALD                        ADDRESS ON FILE
NEBRASKA                               CONSUMER FINANCE LICENSING STAFF PO BOX 95006 LINCOLN NE 68509
NEBRASKA                               GENERAL CONTACT PO BOX 95006 LINCOLN NE 68509
NEBRASKA                               JEAN ANGELL PO BOX 95006 LINCOLN NE 68509
NEBRASKA                               LICENSING STAFF PO BOX 95006 LINCOLN NE 68509
NEBRASKA                               MORGAN LORENZEN PO BOX 95006 LINCOLN NE 68509
NEBRASKA                               TAG HERBEK PO BOX 95006 LINCOLN NE 68509
NEBRASKA ALLIANCE REALTY               5106 CALIFORNIA ST OMAHA NE 68132
NEBRASKA COLLECTION AGENCY LIC BOARD   PO BOX 94608 LINCOLN NE 68509-4608
NEBRASKA SECRETARY OF STATE            1445 K ST., SUITE 2300 LINCOLN NE 68508
NEBRASKA SECRETARY OF STATE            1445 K STREET ROOM 1305 LINCOLN NE 68509
NEC INSURANCE AGENCY                   8412 5TH AVE 2ND FLOOR BROOKLYN NY 11209
NECA DAVIDSON REAL ESTATE LLC          NECA DAVIDSON P.O. BOX 43644 JACKSONVILLE FL 32203
NECEDAH TOWN                           NECEDAH TWN TREASURER N10935 12TH AVENUE NECEDAH WI 54646
NECEDAH VILLAGE                        NECEDAH VLG TREASURER PO BOX 371 NECEDAH WI 54646
NECTAR PROJECTS, INC.                  104 NORTH BAILEY LANE SUITE 100 PURCELLVILLE VA 20132



Epiq Corporate Restructuring, LLC                                                                   Page 874 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 900 of 1490
Claim Name                              Address Information
NED A HENDRIXSON                        ADDRESS ON FILE
NED BAKER REAL ESTATE                   UKIAH PROPERTIES, INC. 2339 STATE ST SALEM OR 97301
NED BAKER REAL ESTATE, INC.             ATTN: LEVI WILSON 2339 STATE ST. SALEM OR 97301
NEDENS, JESSICA                         ADDRESS ON FILE
NEDVED, KAREN                           ADDRESS ON FILE
NEEDHAM TOWN                            NEEDHAM TOWN - TAX COLLE P.O. BOX 920636 NEEDHAM MA 02492
NEEDHAM, MATTHEW                        ADDRESS ON FILE
NEEDVILLE INDEPENDENT SCHOOL            DIST PO BOX 412 NEEDVILLE TX 77461
NEEFUS STYPE AGENCY                     711 UNION AVE AQUEBOGUE NY 11931
NEELY, JASMINE                          ADDRESS ON FILE
NEEMANN & SONS, INC.                    TERRY NEEMANN TERRY NEEMANN & SONS, INC. 1121 HIGH STREET, SUITE B LINCOLN NE
                                        68502
NEENAH CITY                             NEENAH CITY TREASURER 211 WALNUT ST / PO BOX 5 NEENAH WI 54956
NEENAH CITY                             QUARTERLY TAX CITY HALL/211 WALNUT ST NEENAH WI 54956
NEENAH TOWN                             NEENAH TWN TREASURER 1600 BREEZEWOOD LANE NEENAH WI 54956
NEES, LOUIS                             ADDRESS ON FILE
NEFFS PLUMBING COMPANY                  KENNETH NEFF 63 LEE RD, 2007 OPELIKA AL 36804
NEGAUNEE CITY                           NEGAUNEE CITY - TREASURE P.O. BOX 70 NEGAUNEE MI 49866
NEGAUNEE TOWNSHIP                       NEGAUNEE TOWNSHIP - TREA 42 M-35 NEGAUNEE MI 49866
NEGRON FRANCESCHI, JOSEPH               ADDRESS ON FILE
NEGRON, TUNDE                           ADDRESS ON FILE
NEHEMIAH CUSHNIE                        3821 BEECHLER AVENUE BALTIMORE MD 21215
NEIG                                    200 RESERVOIR ST NEEDHAM HEIGHTS MA 02494
NEIGHBORHOOD ADJUSTERS                  TAVERAS AND ASSOCIATES, INC. 7154 N. UNIVERSITY DRIVE, 245 TAMARAC FL 33321
NEIGHBORHOOD PROPERTY MANAGEMENT INC.   P.O. BOX 160310 HIALEAH FL 33016
NEIGHBORHOOD RESTORATION                188 W INDUSTRIAL DR 305 ELMHURST IL 60126
NEIGHBORHOOD SERVICES CORPORATION       1322 FRETZ DRIVE EDMOND OK 73003
NEIGHBORHOOD SPIRIT P&C                 P O BOX 25203 SANTA ANA CA 92799
NEIGHBORS INSURANCE                     7149 WEST FLAGLER ST MIAMI FL 33144
NEIL KELLY COMPANY CORP                 804 N ALBERTA ST PORTLAND OR 97217
NEIL KELLY COMPANY INC &                JOEL GODREY & K MOBROW 804 N ALBERTA STREET PORTLAND OR 97217
NEIL KELLY, CLERK                       RECORDING DIVISION PO BOX 7800, 550 W. MAIN STREET TAVARES FL 32778
NEIL MUNIZ &                            KELLY MUNIZ 11626 JOANCE LN JACKSONVILLE FL 32223
NEIL SOUDER                             CONSTRUCTION 30103 CAMPWOOD DR MAGNOLIA TX 77354
NEILLSVILLE CITY                        NEILLSVILLE CITY TREASUR 118 W 5TH ST NEILLSVILLE WI 54456
NEILSON DEZZOTTI PEREIRA                13901 3RD STREET SANTA FE TX 77517
NEISWENDER, KIMBERLY                    ADDRESS ON FILE
NEITZEL, BRENDA                         ADDRESS ON FILE
NEK INSURANCE INC                       PO BOX 809 EL CERRITO CA 94530
NEKIMI TOWN                             NEKIMI TWN TREASURER 3790 PICKETT RD OSHKOSH WI 54902
NEKOOSA CITY                            NEKOOSA CITY TREASURER 951 MARKET ST. NEKOOSA WI 54457
NELCO INSGROUP                          686 NE 125 ST NORTH MIAMI FL 33161
NELLIE J. SYLTE                         NELLIE J. SYLTE, PRO SE 1816 POCOSHOCK BLVD RICHMOND VA 23235
NELMS, JOSHUA                           ADDRESS ON FILE
NELON-COLE TERMITE & PEST CONTROL LLC   2595 HWY 108 EAST PO BOX 696 COLUMBUS NC 28722
NELSON & NELSON ROOFING                 SHAWN NELSON 11101 MEADOW RUN RD LOUISVILLE KY 40229
NELSON AND ASSOCIATES REMODELING INC.   1660 S. COLUMBIA ST. DENVER CO 80210
NELSON BROTHERS AGENCY                  1211 PARK AVE MUSATINE IA 52761
NELSON BROTHERS ROOFING                 THOMAS DUADE NELSON 17094 RAILROAD CUT ROAD ROGERS AK 72756



Epiq Corporate Restructuring, LLC                                                                    Page 875 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 901 of 1490
Claim Name                             Address Information
NELSON BUILDING GROUP                  INC 1803 HICKS RD STE C ROLLING MEADOWS IL 60008
NELSON CANO                            109 HILL ST LAGRANGE GA 30241
NELSON CITY/ PICKENS CO.               NELSON CITY-TAX COLLECTO PO BOX 100 NELSON GA 30151
NELSON COUNTY                          NELSON COUNTY - TREASURE 84 COURTHOUSE SQ./BOX 10 LOVINGSTON VA 22949
NELSON COUNTY                          NELSON COUNTY - SHERIFF 210 NELSON COUNTY PLAZA BARDSTOWN KY 40004
NELSON COUNTY SERVICE AUTHORITY        PO BOX 249 LOVINGSTON VA 22949
NELSON INSURANCE AGENCY                2340 W INTERSTATE 20 SUITE 202 ARLINGTON TX 76017
NELSON INSURANCE AGENY                 PO BOX 275 THOMSON GA 30824
NELSON JOHN VAN GUNDY                  P. O. BOX 34035 TRUCKEE CA 96160
NELSON MULLINS RILEY &                 SCARBOROUGH LLP ACH PO DRAWER 11009 COLUMBIA SC 29211
NELSON RE VENTURES INC.                41183 ROSEDALE STREET INDIO CA 92203
NELSON TOWN                            NELSON TOWN - TAX COLLEC 7 NELSON COMMON RD NELSON NH 03457
NELSON TOWN                            NELSON TOWN - TAX COLLEC 4085 NELSON RD/RD 3 CAZENOVIA NY 13035
NELSON TOWN                            NELSON TWN TREASURER S1062 CHIPPEWA RD NELSON WI 54756
NELSON TOWNSHIP                        CO. TAX COLLECTION-NELSO 118 MAIN ST WELLSBORO PA 16901
NELSON TOWNSHIP                        NELSON TOWNSHIP - TREASU 2 MAPLE ST - BOX 109 SAND LAKE MI 49343
NELSON TREE SPECIALIST INC             13440 CLARKSVILLE PIKE HIGHLAND MD 20777
NELSON, DONALD                         ADDRESS ON FILE
NELSON, DONITA                         ADDRESS ON FILE
NELSON, FORREST                        ADDRESS ON FILE
NELSON, GARRETT                        ADDRESS ON FILE
NELSON, JANINE                         ADDRESS ON FILE
NELSON, KARL                           ADDRESS ON FILE
NELSON, KATHY                          ADDRESS ON FILE
NELSON, KENNETH                        ADDRESS ON FILE
NELSON, KURT                           ADDRESS ON FILE
NELSON, MATTHEW                        ADDRESS ON FILE
NELSON, MICHELE                        ADDRESS ON FILE
NELSON, SHANITA                        ADDRESS ON FILE
NELSON, SHANNON                        ADDRESS ON FILE
NELSON, STARLA                         ADDRESS ON FILE
NELSON, STEVE                          ADDRESS ON FILE
NELSON, TAMMY                          ADDRESS ON FILE
NELSONVILLE VILLAGE                    NELSONVILLE VILLAGE-TREA 258 MAIN STREET NELSONVILLE NY 10516
NEM WEST INDIES                        6500 RED HOOK PLAZA 208 ST THOMAS VI 00802
NEMAHA COUNTY                          NEMAHA COUNTY - TREASURE 607 NEMAHA SENECA KS 66538
NEMAHA COUNTY                          NEMAHA COUNTY - TREASURE 1824 N STREET AUBURN NE 68305
NEMANICH CONSULTING & MANAGEMENT       2756 CATON FARM ROAD JOLIET IL 60435
NEOPOST USA INC                        DEPT 3689 PO BOX 123689 DALLAS TX 75312-3689
NEOPOST USA INC.                       ATTN: GENERAL COUNSEL 478 WHEELERS FARMS ROAD MILFORD CT 06461
NEOSHO COUNTY                          NEOSHO COUNTY - TREASURE 100 S MAIN ST ERIE KS 66733
NEOSHO VILLAGE                         NEOSHO VLG TREASURER PO BOX 178 / 210 S SCHUY NEOSHO WI 53059
NEPA BUILDERS INC                      533 MAIN STREET EYNON PA 18403
NEPEUSKUN TOWN                         NEPEUSKUN TWN TREASURER 2301 WALL STREET BERLIN WI 54923
NEPTUNE CITY BORO                      NEPTUNE CITY BORO - COLL PO BOX 2098 NEPTUNE CITY NJ 07753
NEPTUNE FLOOD INSURANCE                PO BOX 2400 PINELLAS PARK FL 33780
NEPTUNE TOWNSHIP                       NEPTUNE TWP - COLLECTOR P.O. BOX 1167 NEPTUNE NJ 07754
NEROS LLC                              16150 64TH ST E SUMNER WA 98390
NES NASHVILLE ELECTRIC SERVICE         PO BOX 305099 NASHVILLE TN 37230-5099



Epiq Corporate Restructuring, LLC                                                                   Page 876 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 902 of 1490
Claim Name                             Address Information
NESBIT, GWENDOLYN                      ADDRESS ON FILE
NESBITT, DENISE                        ADDRESS ON FILE
NESCOPECK BORO                         NESCOPECK BORO - TAX COL 326 WEST 5TH ST. NESCOPECK PA 18635
NESHAMINY S.D./HULMEVILL               ANNA MITCHELL-TAX COLLEC 321 MAIN ST HULMEVILLE PA 19047
NESHAMINY S.D./LANGHORNE               NESHAMINY SD - TAX COLLE 111 W. MAPLE AVE LANGHORNE PA 19047
NESHAMINY S.D./LANGHORNE               NESHAMINY SD - TAX COLLE 202 ELM AVENUE LANGHORNE PA 19047
NESHAMINY S.D./LOWER SOU               NESHAMINY SD - TAX COLLE 1500 DESIRE AVE FEASTERVILLE PA 19053
NESHAMINY S.D./MIDDLETOW               RAY CHAPMAN - TAX COLLEC 2222 TRENTON RD LEVITTOWN PA 19056
NESHAMINY S.D./PENNDEL B               DONNA CARACAPPA - PENNDE 133 JOYCE AVE PENNDEL PA 19047
NESHANNOCK SCHOOL DISTRI               NESHANNOCK SD - TAX COLL 3131 MERCER ROAD STE 2 NEW CASTLE PA 16105
NESHANNOCK TOWNSHIP                    NESHANNOCK TWP - TAX COL 3131 MERCER ROAD STE 2 NEW CASTLE PA 16105
NESHANNOCK TOWNSHIP SEWER DEPARTMENT   MUNICIPAL BUILDING 3131 MERCER ROAD NEW CASTLE PA 16105
NESHKORO VILLAGE                       NESHKORO VLG TREASURER PO BOX 265 NESHKORO WI 54960
NESHOBA COUNTY                         NESHOBA COUNTY-TAX COLLE 401 BEACON STREET - SUIT PHILADELPHIA MS 39350
NESHOBA COUNTY CHANCERY CLERK          401 BEACON ST STE 107 PHILADELPHIA MS 39350
NESMITH CONSTRUCTION, LLC              1229 AIMWELL ROAD ANDREWS SC 29510
NESPRAL INSURANCE INC                  2500 SW 107TH AVE 38 MIAMI FL 33165
NESQUEHONING BORO BILL                 NESQUEHONING BORO - COLL 106 E. CENTER ST NESQUEHONING PA 18240
NESQUEHONING COUNTY BIL                NESQUEHONING TWP - COLLE 106 EAST CENTER STREET NESQUEHONING PA 18240
NESS COUNTY                            NESS COUNTY - TREASURER 202 W SYCAMORE, SUITE 10 NESS CITY KS 67560
NESS, CHRISTOPHER                      ADDRESS ON FILE
NESSAR, BRADLEY                        ADDRESS ON FILE
NEST CONSTRUCTION OF                   DUTCHESS CORP 44 ZIEGLER AVE POUGHKEEPSIE NY 12603
NESTARICK APPRAISAL & CONSULTING       INC 200 WOODWARD AVE STE A LOCK HAVEN PA 17745
NESTEL INS AGENCY                      9233 WARD PKWY STE 124 KANSAS CITY MO 64114
NESTER TOWNSHIP                        NESTER TOWNSHIP - TREASU 7855 MAPLE VALLEY RD ST HELEN MI 48656
NESTOR PINERO MEDINA                   CALLE SALVADOR PRATS 4 SANTURCE PR 00907
NETCONG BORO                           NETCONG BORO - TAX COLLE 23 MAPLE AVENUE NETCONG NJ 07857
NETHER PROVIDENCE TOWNSH               NETHER PROVIDENCE TWP - 214 SYKES LN WALLINGFORD PA 19086
NETHERTON, SAMANTHA                    ADDRESS ON FILE
NETLERT COMMUNICATIONS, INC.           ATTN: GENERAL COUNSEL 1200 RIDGEFIELD BLVD. STE 290 ASHEVILLE NC 28806
NETLERT COMMUNICATIONS, INC.           ATTN: PRESIDENT 1200 RIDGEFIELD BLVD. STE 290 ASHEVILLE NC 28806
NETO INS AGENCY INC                    96 ROCKDALE AVE NEW BEDFORD MA 02740
NETSOURCE COMMUNICATIONS, INC.         ATTN: GENERAL COUNSEL 2368 CORPORATE LANE STE 112 NAPERVILLE IL 60563
NETTLES, JALANA                        ADDRESS ON FILE
NETTUNO, ANTHONY                       ADDRESS ON FILE
NETWORK MANAGEMENT CO INC              6970 151ST ST W APPLE VALLEY MN 55124
NETWORK TRUCKING CO INC                1762 CHALADAY LANE EAST MEADOW NY 11554
NEUBERGER BERMAN EUROPE LTD.           ATTN: MR. JOSEPH VINCENT AMATO PORTFOLIO MANAGER LANSDOWNE HOUSE 57 BERKELEY
                                       SQ 4TH FL LONDON W1J 6ER UNITED KINGDOM
NEUBERGER BERMAN INVT. FUNDS PLC -     ATTN: MR. FREDERICK ROY INGHAM, CFA MANAGING DIRECTOR LANSDOWNE HOUSE 57
ABSOL                                  BERKELEY SQ 4TH FL LONDON W1J 6ER UNITED KINGDOM
NEUBERGER BERMAN SENIOR FLOATING       RATE INCOME FUND LLC
NEUCES COUNTY CLERK                    PO BOX 2627 CORPUS CHRISTI TX 78403
NEUMAN, TRACY                          ADDRESS ON FILE
NEUMANN CONSTRUCTION &                 ALAN & THERESA KUCERA 30427 COMMERCE DRIVE SAN ANTONIO FL 33576
NEUMANN CONSTRUCTION &                 MANUEL & GLADYS MACHUCA 30427 COMMERCE DRIVE SAN ANTONIO FL 33576
NEUMANN CONSTRUCTION AND               ROOFING LLC 30427 COMMERCE DR SAN ANTONIO FL 33576
NEUMANN CONSTRUCTION, LLC              30427 COMMERCE DRIVE SAN ANTONIO FL 33676



Epiq Corporate Restructuring, LLC                                                                   Page 877 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 903 of 1490
Claim Name                               Address Information
NEUMANN SANTOS, KELLY                    ADDRESS ON FILE
NEUMANN, DEBORAH                         ADDRESS ON FILE
NEUMANN, STEPHEN                         ADDRESS ON FILE
NEUSCHLOS 7 KOLMAN ASSOC                 160 LEE AVE BROOKLYN NY 11211
NEUSTAR INFORMATION SERVICES INC         PO BOX 742000 ATLANTA GA 30374
NEUSTAR, INC.                            ATTN: GENERAL COUNSEL 21575 RIDGETOP CIRCLE STERLING VA 20166
NEVA TOWN                                NEVA TWN TREASURER N6252 CTY. V DEERBROOK WI 54424
NEVADA                                   AMBER RUHBERG DIVISION OF MORTGAGE LENDING 7720 BERMUDA ROAD, SUITE A LAS
                                         VEGAS NV 89123
NEVADA                                   COMPLIANCE DIVISION OF MORTGAGE LENDING 7720 BERMUDA ROAD, SUITE A LAS VEGAS
                                         NV 89123
NEVADA                                   GENERAL CONTACT DIVISION OF MORTGAGE LENDING 7720 BERMUDA ROAD, SUITE A LAS
                                         VEGAS NV 89123
NEVADA                                   KERRIE DALTON DIVISION OF MORTGAGE LENDING 7720 BERMUDA ROAD, SUITE A LAS
                                         VEGAS NV 89123
NEVADA                                   LICENSING DIVISION OF MORTGAGE LENDING 1830 COLLEGE PARKWAY, SUITE 100 CARSON
                                         CITY NV 89706
NEVADA ASSOCIATION                       SERVICES 6224 W. DESERT INN RD LAS VEGAS NV 89146
NEVADA ASSOCIATION SERVICES INC.         RICHARD VILKIN LAW OFFICE OF RICHARD VILKIN PC 1286 CRIMSON SAGE AVE HENDERSON
                                         NV 89012
NEVADA ASSOCIATION SERVICES LLC          6625 S VALLEY VIEW BLVD STE 300 LAS VEGAS NV 89118
NEVADA ASSOCIATION SERVICES, INC.        6224 W DESERT INN ROAD SUITE A LAS VEGAS NV 89146
NEVADA ASSOCIATION SERVICES, INC.        6224 W. DESERT INN ROAD LAS VEGAS NV 89146
NEVADA BROKER ASSESSMENT                 1830 COLLEGE PARKWAY, SUITE 100 CARSON CITY NV 89706
NEVADA COUNTY                            NEVADA COUNTY - TAX COLL P O BOX 731 PRESCOTT AR 71857
NEVADA COUNTY                            NEVADA COUNTY - TAX COLL 950 MAIDU AVENUE NEVADA CITY CA 95959
NEVADA COUNTY CLERK OF CIRCUIT           COURT 215 E 2ND ST STE 103 PRESCOTT AR 71857
NEVADA COUNTY TAX COLLECTOR              215 E 2NS ST S STE 107 PRESCOTT AR 71857
NEVADA COUNTY TREASURER TAX COLLECTOR    PO BOX 128 NEVADA CITY CA 95959
NEVADA FINANCIAL INSTITUTIONS DIVISION   1830 COLLEGE PARKWAY, SUITE 100 CARSON CITY NV 89706
NEVADA IRRIGATION DISTRICT               1036 WEST MAIN STREET GRASS VALLEY CA 95945
NEVADA NEW BUILDS                        ROBERT NOGGLE NOGGLE LAW PLLC 376 E WARM SPRINGS RD #140 LAS VEGAS NV 89119
NEVADA NEW BUILDS                        JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                         NV 89135
NEVADA NEW BUILDS LLC                    JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                         NV 89135
NEVADA NEW BUILDS LLC                    7409 MIDNIGHT RAMBLER ST LAS VEGAS NV 89149
NEVADA REAL ESTATE VALUATIONS INC        PO BOX 890 FRUITLAND ID 83619
NEVADA SANDCASTLES (GALASSO)             MICHAEL BEEDE, ESQ. THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY,
                                         SUITE 307 HENDERSON NV 89074
NEVADA SANDCASTLES LLC                   MICHAEL BEEDE, ESQ. THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY,
                                         SUITE 307 HENDERSON NV 89074
NEVADA SANDCASTLES LLC                   JOHN H. WRIGHT THE WRIGHT LAW GROUP, P.C. 2340 PASEO DEL PRADO BLDG D SUITE
                                         305 LAS VEGAS NV 89102
NEVADA SECRETARY OF STATE                3301 MALIBOU AVENUE PAHRUMP NV 89048
NEVADA SERVICER                          1830 COLLEGE PARKWAY, SUITE 100 CARSON CITY NV 89706
NEVADA STATE BANK                        1875 S REDWOOD RD SALT LAKE CITY UT 84104
NEVAREZ, JUDY                            ADDRESS ON FILE
NEVAREZ, NORMA                           ADDRESS ON FILE
NEVERMAN CONSTRUCTION CO                 908 N FOURTH ST COLUMBUS OH 43201
NEVERSINK TOWN                           NEVERSINK TOWN-TAX COLLE PO BOX 307 GRAHAMSVILLE NY 12740


Epiq Corporate Restructuring, LLC                                                                    Page 878 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 904 of 1490
Claim Name                           Address Information
NEVILLE TOWNSHIP                     NEVILLE TWP - TAX COLLEC 102 RAHWAY RD MCMURRAY PA 15317
NEW AGE CONSTRUCTION                 160 CAMERON RD PIEDMONT AL 36272
NEW AGE CONSTRUCTION                 174 OAK HOLLOW BLVD MAGNOLIA TX 77355
NEW AGE ROOFING                      9802 FOX ROAD HOUSTON TX 77064
NEW AGE ROOFING                      HOUSTON SATELLITE & TV INSTALLATIONS 9802 FOX ROAD HOUSTON TX 77064
NEW ALBANY BORO                      EILEEN DUNHAM - TAX COLL 4452 OVERTON ROAD, POB B NEW ALBANY PA 18833
NEW ALBION TOWN                      NEW ALBION TOWN- TAX COL 14 MAIN ST CATTARAUGUS NY 14719
NEW ALEXANDRIA BORO                  NEW ALEXANDRIA BORO - TC 106 EAST MAIN ST. NEW ALEXANDRIA PA 15670
NEW AMERICAN HOME IMPROVEMENT        41412 N RT 83 SUITE 203 ANTIOCH IL 60002
NEW AMERICAN HOMES CONSTRUCTION      NAHI CONSTRUCTION 40488 N. SOUTH NEWPORT DR ANTIOCH IL 60002
NEW ASHFORD TOWN                     NEW ASHFORD TN - COLLECT 188 MALLERY RD NEW ASHFORD MA 01237
NEW AUBURN VILLAGE                   NEW AUBURN VLG TREASURER PO BOX 100/130 E ELM ST NEW AUBURN WI 54757
NEW BALTIMORE CITY                   NEW BALTIMORE CITY - TRE 36535 GREEN ST. NEW BALTIMORE MI 48047
NEW BALTIMORE TOWN                   NEW BALTIMORE TN - COLLE 3809 CR 51 HANNACROIX NY 12087
NEW BEAVER BORO                      DRITA CRAWFORD - TAX COL 328 DARLINGTON ROAD WAMPUM PA 16157
NEW BEDFORD CITY                     NEW BEDFORD CITY - COLLE 133 WILLIAM STREET NEW BEDFORD MA 02740
NEW BEGINNING INS                    1301 NW 89TH COURT 209 MIAMI FL 33172
NEW BERLIN CITY                      NEW BERLIN CITY - TREASU PO BOX 510921 / 3805 S C NEW BERLIN WI 53151
NEW BERLIN CITY                      TRI INSTALLMENT 3805 SOUTH CASPER DRIVE NEW BERLIN WI 53151
NEW BERLIN TOWN                      NEW BERLIN TOWN- TAX COL PO BOX 845/30 NORTH MAIN NEW BERLIN NY 13411
NEW BETHLEHEM BORO                   JULIE EVANS - TAX COLLEC 316 WASHINGTON STREET NEW BETHLEHEM PA 16242
NEW BI-STATE REMODELING              111 CHURCH ST. STE 208 FERGUSON MO 63135
NEW BOSTON TOWN                      NEW BOSTON TOWN -TAX COL 7 MEETINGHOUSE HILL ROAD NEW BOSTON NH 03070
NEW BOUNDARY TECHNOLOGIES INC        10 2ND ST NE STE 107 MINNEAPOLIS MN 55413-2236
NEW BRAINTREE TOWN                   NEW BRAINTREE TN - COLLE 20 MEMORIAL DRIVE 3 NEW BRAINTREE MA 01531
NEW BREMEN TOWN                      NEW BREMEN TOWN-TAX COLL 8420 STATE RTE 812 LOWVILLE NY 13367
NEW BRIGHTON BORO                    NEW BRIGHTON BORO - COLL 610 THIRD AVE NEW BRIGHTON PA 15066
NEW BRIGHTON S.D./DAUGHE             NEW BRIGHTON AREA SD - T 201 WOODS DR NEW BRIGHTON PA 15066
NEW BRIGHTON S.D./FALLST             NEW BRIGHTON AREA SD - T 102 BEAVER ST NEW BRIGHTON PA 15066
NEW BRIGHTON S.D./NEW BR             NEW BRIGHTON AREA SD - T 610 THIRD AVE NEW BRIGHTON PA 15066
NEW BRITAIN BORO                     NICOLE PERCETTI - TX COL 207 PARK AVE CHALFONT PA 18914
NEW BRITAIN CITY                     ATTN: BOARD OF WATER COMMISSIONS 27 WEST MAIN STREET NEW BRITAIN CT 06051
NEW BRITAIN CITY                     NEW BRITAIN CITY - COLLE 27 W MAIN ST RM 104 NEW BRITAIN CT 06051
NEW BRITAIN TOWNSHIP                 NICOLE PERCETTI - TX COL POB 565 CHALFONT PA 18914
NEW BRUNSWICK CITY                   NEW BRUNSWICK CITY-COLLE P.O. BOX 269 NEW BRUNSWICK NJ 08903
NEW BRUNSWICK CITY - FOX             NEW BRUNSWICK CITY-ABATE P.O. BOX 269 NEW BRUNSWICK NJ 08903
NEW BUFFALO BORO                     NEW BUFFALO BORO - COLLE 234 NOTCH ROAD DUNCANNON PA 17020
NEW BUFFALO BORO SCHOOL              NEW BUFFALO BORO SD - TC C/O 1ST NAT BNK OF MRYSV MARYSVILLE PA 17053
NEW BUFFALO CITY                     NEW BUFFALO CITY - TREAS 224 W BUFFALO NEW BUFFALO MI 49117
NEW BUFFALO TOWNSHIP                 NEW BUFFALO TWP - TREASU 17425 RED ARROW HWY NEW BUFFALO MI 49117
NEW CANAAN TOWN                      NEW CANAAN TOWN-TAX COLL 77 MAIN ST-TOWN HALL NEW CANAAN CT 06840
NEW CASTLE CITY                      CITY TREASURER - CITY TA 230 N JEFFERSON ST NEW CASTLE PA 16101
NEW CASTLE CITY                      NEW CASTLE CITY - COLLEC 220 DELAWARE STREET NEW CASTLE DE 19720
NEW CASTLE CITY                      CITY OF NEW CASTLE - CLE P O BOX 390 NEW CASTLE KY 40050
NEW CASTLE COUNTY                    P.O. BOX 430 CLAYMONT DE 19703
NEW CASTLE COUNTY                    PO BOX 470 CLAYMONT DE 19703
NEW CASTLE COUNTY                    87 READS WAY NEW CASTLE DE 19720
NEW CASTLE COUNTY                    NEW CASTLE COUNTY - TRE 87 READS WAY, 2ND FLOOR NEW CASTLE DE 19720
NEW CASTLE COUNTY TAXES              PO BOX 430 CLAYMONT DE 19703



Epiq Corporate Restructuring, LLC                                                                 Page 879 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 905 of 1490
Claim Name                               Address Information
NEW CASTLE HOMES                         3105 N 291 HWY HARRISONVILLE MO 64701
NEW CASTLE SCHOOL DISTRI                 CITY TREASURER - CITY TA 230 N JEFFERSON ST NEW CASTLE PA 16101
NEW CASTLE SCHOOL DISTRI                 NEW CASTLE SD - TAX COLL 733 7TH ST., BX 341 WEST PITTSBURG PA 16160
NEW CASTLE SCHOOLS                       NEW CASTLE SCH - TAX REC 200 S GREELEY AVE CHAPPAQUA NY 10514
NEW CASTLE TOWN                          NEW CASTLE TOWN-TAX COLL PO BOX 367 NEW CASTLE NH 03854
NEW CASTLE TOWN                          NEW CASTLE TOWN - RCV OF 200 SOUTH GREELEY AVE CHAPPAQUA NY 10514
NEW CASTLE TOWN                          NEW CASTLE TOWN - TREASU PO BOX 347 NEW CASTLE VA 24127
NEW CASTLE TOWNSHIP                      NEW CASTLE TWP - TAX COL 100 ARNOT ST ST CLAIR PA 17970
NEW CENTURY TOWN CONDO ASSOC. NO 2       C/O PROPERTY SPECIALIST INC 5999 S NEW WILKE RD #108 ROLLING MEADOWS IL
                                         60008-4501
NEW CENTURY TOWN TOWNHOUSE ASSOC. NO 1   C/O LIEBERMAN MANAGEMENT SERVICES INC 25 NORTHWEST POINT BLVD STE 330 ELK
                                         GROVE VILLAGE IL 60007
NEW CENTURY TOWN TOWNHOUSE ASSOC. NO 1   C/O LIEBERMAN MANAGEMENT SERVICES INC 26 NORTHWEST POINT BLVD STE 330 ELK
                                         GROVE VILLAGE IL 60007
NEW CHESTER TOWN                         NEW CHESTER TWN TREASURE PO BOX 125/476 S EAGLE A GRAND MARSH WI 53936
NEW CREATION HM & EST OF                 T PURSLEY &JULIE PURSLEY 6695 HIGHLAND ROAD WATERFORD MI 48327
NEW CRYSTAL RESTORATION                  ENTERPRISES INC 109 SOUTH REGENT STREET PORT CHESTER NY 10573
NEW CUMBERLAND BORO                      NEW CUMBERLAND BORO - TC 1113 BRIDGE ST NEW CUMBERLAND PA 17070
NEW CUMBERLAND BOROUGH                   1120 MARKET STREET NEW CUMBERLAND PA 17070
NEW DALEVILLE HOMEOWNERS ASSOCIATION     P.O. BOX 299, DIAMOND COMMUNITY SERVICES SPRING CITY PA 19475
NEW DENMARK TOWN                         BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
NEW DEVELOPMENT INC                      HENRY & SUSAN MANALLI 5745 W EASTWOOD AVE CHICAGO IL 60630
NEW DIGGINGS TOWN                        NEW DIGGINGS TWN TREASUR 6481 COUNTY ROAD I CUBA CITY WI 53807
NEW DURHAM TOWN                          NEW DURHAM TOWN -TAX COL 4 MAIN STREET NEW DURHAM NH 03855
NEW EAGLE BORO                           NEW EAGLE BORO - TAX COL 157 MAIN ST NEW EAGLE PA 15067
NEW ENGLAND ADJ CO                       275 GROVE ST 2-400 NEWTON MA 02466
NEW ENGLAND ADJUSTERS                    LLC 1052 MILL PLAIN RD FAIRFIELD CT 06824
NEW ENGLAND APPRAISAL SERVICES INC       135 RAY ST LUDLOW MA 01056
NEW ENGLAND EXCESS                       PO BOX 650 BARRE VT 05641
NEW ENGLAND FLOOD                        22 DEER ST 400 PORTSMOUTH NH 03801
NEW ENGLAND HOME PROS                    215 S BROADWAAY 125 SALEM NH 03079
NEW ENGLAND MUTUAL INS                   PO BOX 699155 QUINCY MA 02269
NEW ENGLAND REAL ESTATE SERVICES, LLC    1011 SMITH STREET PROVIDENCE RI 02908
NEW ENGLAND REALTY ASSOCIATES, LLC.      MICHAEL DELGRECO 81 N. WHITTLESEY AVE. WALLINGFORD CT 06492
NEW ERA APPRAISALS                       3820 BUCKINGHAM RD PIKESVILLE MD 21207
NEW ERA CONTRACTORS                      IDELFONSO RESENDEZ 1713 YALE ST CORPUS CHRISTI TX 78416
NEW FAIRFIELD TOWN                       NEW FAIRFIELD TN - COLLE 4 BRUSH HILL RD NEW FAIRFIELD CT 06812
NEW FREEDOM BORO                         NEW FREEDOM BORO - COLLE 217 W MAIN ST NEW FREEDOM PA 17349
NEW GARDEN TOWNSHIP                      CHESTER COUNTY TREASURER 313 W MARKET ST. STE 320 WEST CHESTER PA 19382
NEW GLARUS TOWN                          GREEN COUNTY TREASURER 1016 16TH AVE. MONROE WI 53566
NEW GLARUS VILLAGE                       GREEN COUNTY TREASURER 1016 16TH AVE. MONROE WI 53566
NEW GLOUCESTER TOWN                      NEW GLOUCESTER -TAX COLL 385 INTERVALE ROAD NEW GLOUCESTER ME 04260
NEW HAMPSHIRE                            GENERAL CONTACT 53 REGIONAL DRIVE CONCORD NH 03301
NEW HAMPSHIRE                            NANCY BURKE 53 REGIONAL DRIVE CONCORD NH 03301
NEW HAMPSHIRE                            RAELEEN SCHUTTE 53 REGIONAL DRIVE CONCORD NH 03301
NEW HAMPSHIRE DEPT OF REVENUE ADMIN      109 PLEASANT ST CONCORD NH 03301
NEW HAMPSHIRE INS                        P O BOX 2057 KALISPELL MT 59903
NEW HAMPSHIRE INS CO                     375 COMMERCE PKWY ROCKLEDGE FL 32956
NEW HAMPSHIRE INS CO                     P O BOX 560810 ROCKLEDGE FL 32956
NEW HAMPSHIRE INS CO                     555 CORPORATE DR KALISPELL MT 59901


Epiq Corporate Restructuring, LLC                                                                     Page 880 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 906 of 1490
Claim Name                              Address Information
NEW HAMPSHIRE SECRETARY OF STATE       107 NORTH MAIN STREET, ROOM 204 CONCORD NH 03301
NEW HAMPTON TOWN                       NEW HAMPTON TOWN-TAX COL 6 PINNACLE HILL ROAD NEW HAMPTON NH 03256
NEW HANOVER COUNTY                     NEW HANOVER COUNTY - COL 230 GOVERNMENT CENTER DR WILMINGTON NC 28403
NEW HANOVER TOWNSHIP                   NEW HANOVER TWP -TAX COL 2 HOCKAMICK RD COOKSTOWN NJ 08511
NEW HANOVER TOWNSHIP                   MOLLY BAUER - TAX COLLEC 2642 BRIANNA DRIVE POTTSTOWN PA 19464
NEW HARTFORD CS                        NEW HARTFORD CS-TAX RECE PO BOX 910 BUFFALO NY 14240
NEW HARTFORD F.D.                      NEW HARTFORD F.D - COLLE PO BOX 292 NEW HARTFORD CT 06057
NEW HARTFORD TOWN                      NEW HARTFORD TN - COLLEC PO BOX 402 NEW HARTFORD CT 06057
NEW HARTFORD TOWN                      NEW HARTFORD TN - RECEIV PO BOX 593 BUFFALO NY 14240
NEW HARTFORD VILLAGE                   NEW HARTFORD VIL-COLLECT 48 GENESEE ST- BUTLER HA NEW HARTFORD NY 13413
NEW HAVEN CITY                         NEW HAVEN CITY - TAX COL 165 CHURCH STREET NEW HAVEN CT 06510
NEW HAVEN CITY                         CITY OF NEW HAVEN - CLER P O BOX 98 NEW HAVEN KY 40051
NEW HAVEN CONDOMINIUM ASSOCIATION, INC. PO BOX 1532 PALM HARBOR FL 34682
NEW HAVEN TOWN                         NEW HAVEN TOWN -TAX COLL 78 NORTH ST NEW HAVEN VT 05472
NEW HAVEN TOWN                         DEBRA J. ALLEN, TAX COLL P O BOX 141 NEW HAVEN NY 13121
NEW HAVEN TOWN                         NEW HAVEN TWN TREASURER 3890 COUNTY ROAD G WISCONSIN DELLS WI 53965
NEW HAVEN TOWN                         NEW HAVEN TWN TREASURER E155 1290TH AVE GLENWOOD CITY WI 54013
NEW HAVEN TOWNSHIP                     NEW HAVEN TOWNSHIP - TRE PO BOX 36 CORUNNA MI 48817
NEW HAVEN TOWNSHIP                     NEW HAVEN TOWNSHIP - TRE 5961 W WASHINGTON ITHACA MI 48847
NEW HAVEN VILLAGE                      NEW HAVEN VILLAGE - TREA P.O. BOX 480429 NEW HAVEN MI 48048
NEW HEMPSTEAD VILLAGE                  NEW HEMPSTEAD VIL-COLLEC 108 OLD SCHOOLHOUSE ROAD NEW HEMPSTEAD NY 10956
NEW HOLLAND BORO                       NEW HOLLAND BORO - COLLE 436 E MAIN ST NEW HOLLAND PA 17557
NEW HOLSTEIN CITY                      CALUMET COUNTY TREASURER 206 COURT ST CHILTON WI 53014
NEW HOLSTEIN TOWN                      NEW HOLSTEIN TWN TREASUR N1092 DORN RD CHILTON WI 53014
NEW HOPE BORO                          NEW HOPE BORO - TAX COLL PO BOX 475 NEW HOPE PA 18938
NEW HOPE CITY                          NEW HOPE CITY-TAX COLLEC PO BOX 168 SOUTH PITTSBURG TN 37380
NEW HOPE MTL                           N11311 COUNTY HWY P IOLA WI 54945
NEW HOPE-SOLEBURY S.D./N               NEW HOPE-SOLEBURY SD - T PO BOX 475 NEW HOPE PA 18938
NEW HOPE-SOLEBURY S.D./S               NEW HOPE-SOLEBURY SD - T 168 PEDDLERS VILLAGE 27 LAHASKA PA 18931
NEW HORIZON REMOD &                    T NALBONE & K BUCKLEY 13SUMMIT SQUARE CTR U238 LANGHORNE PA 19047
NEW HORIZONS MGA                       8323 SW FREEWAY 233 HOUSTON TX 77074
NEW HORIZONS REALTY                    106 E. CHURCH STREET MARSHALLTOWN IA 50158
NEW HORIZONS REALTY INC                671 E ARCH ST MADISONVILLE KY 42431
NEW HORIZONS ROOFING                   SPECIALISTS(NHRS) 2517 E BROADWAY STE 103 PEARLAND TX 77581
NEW HORIZONS ROOFING SPECIALISTS       RAMON ORTIZ 2517 E. BROADWAY SUITE 103 PEARLAND TX 77581
NEW HYDE PARK VILLAGE                  NEW HYDE PARK VILL - REC 1420 JERICHO TPKE NEW HYDE PARK NY 11040
NEW IBERIA CITY                        NEW IBERIA CITY - COLLEC 457 E MAIN ST CITY HALL NEW IBERIA LA 70560
NEW IMAGE CONTRACTING                  MARK DICKERSON MARK DICKERSON 2450 LOUISIANA STREET, 400-557 HOUSTON TX 77006
NEW IMAGE ELITE                        THOMAS & TRACEY TALACTIC 401 CARROLL ST 105 LA PLATA MD 20646
NEW IMAGE SERVICES                     HONORA BLANTON 9722 LOSA DRIVE DALLAS TX 75218
NEW IPSWICH TOWN                       NEW IPSWICH TOWN-TAX COL 661 TURNPIKE ROAD NEW IPSWICH NH 03071
NEW JAX CITY INSURANCE                 9943 BEACH BLVD JACKSONVILLE FL 32246
NEW JERSEY                             20 WEST STATE STREET, 8TH FLOOR TRENTON NJ 08608
NEW JERSEY DEPARTMENT OF BANKING &     INSURANCE 20 W STATE STREET 8TH FLOOR TRENTON NJ 08608
NEW JERSEY DIVISION OF REVENUE         COLLECTION AGENCY BOND SECTION P.O. BOX 453 TRENTON NJ 08646
NEW JERSEY DIVISION OF TAXATION        50 BARRACK ST TRENTON NJ 08695
NEW JERSEY INSURANCE UNDERWRITING      744 BROAD STREET SUITE 1100 NEWARK NJ 07102
ASSOC.
NEW JERSEY INSURANCE UNDERWRITING      ABINGTON MUTUAL FIRE INSURANCE COMPANY ETAL 744 BROAD STREET, SUITE 1100



Epiq Corporate Restructuring, LLC                                                                   Page 881 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 907 of 1490
Claim Name                               Address Information
ASSOC.                                   NEWARK NJ 07102
NEW JERSEY MANUFACTURERS INSURANCE CO.   PO BOX 428 WEST TRENTON NJ 08628-0227
NEW JERSEY RE INS CO                     P O BOX 1228 WEST TRENTON NJ 08628
NEW JERSEY RE-INSURANCE COMPANY          301 SULLIVAN WAY WEST TRENTON NJ 08628
NEW JERSEY SECRETARY OF STATE            125 W STATE STREET TRENTON NJ 08608
NEW JERSEY SKYLANDS                      800 SUPERIOR AVE E CLEVELAND OH 44114
NEW JERSEY SKYLANDS INS                  CO PO BOX 94566 CLEVELAND OH 44101
NEW JERSEY SKYLANDS INSURANCE            PO BOX 371898 PITTSBURGH PA 15251-7898
NEW JOHNSONVILLE CITY                    NEW JOHNSONVILLE-TAX COL 323 LONG ST NEW JOHNSONVILLE TN 37134
NEW KENSINGTON ARNOLD SC                 JAMES MOORE - TAX COLLEC 301 11 TH ST NEW KENSINGTON PA 15068
NEW KENSINGTON ARNOLD SC                 NEW KENS ARNOLD SD - COL 1829 5TH AVE ARNOLD PA 15068
NEW KENSINGTON CITY BIL                  JAMES MOORE - TAX COLLEC 301 11TH ST NEW KENSINGTON PA 15068
NEW KENSINGTON COUNTY B                  NEW KENSINGTON CITY - TC 301 11TH ST NEW KENSINGTON PA 15068
NEW KENT COUNTY                          NEW KENT COUNTY - TREASU 12007 COURTHOUSE CIR - R NEW KENT VA 23124
NEW KENT COUNTY TREASURER                12007 COURTHOUSE CIRCLE NEW KENT VA 23124
NEW LEAF ROOFING, LLC                    3400 PROVINE RD. MCKINNEY TX 75072
NEW LEBANON C S (TN NEW                  NEW LEBANON C S- TAX COL TAX PROCESSING UNIT- PO ALBANY NY 12212
NEW LEBANON C S (TN-STEP                 NEW LEBANON C S-TAX COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
NEW LEBANON CS (CANAAN T                 NEW LEBANON CS- TAX COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
NEW LEBANON TOWN                         NEW LEBANON TOWN-TAX COL 14755 RT 22 NEW LEBANON NY 12125
NEW LIFE CONTRACTING LLC                 814 GRAND AVE ST PAUL MN 55105
NEW LIFE PROP RESTOR LLC                 2720 S RIVER RD 108 DES PLAINES IL 60018
NEW LIFE SERVICE CO.                     NEW LIFE VINYL INC 39 5TH ST EUREKA CA 95501
NEW LIMERICK TOWN                        NEW LIMERICK TN -COLLECT P.O. BOX 121 NEW LIMERICK ME 04761
NEW LISBON CITY                          NEW LISBON ITY TREASURER PO BOX 218 NEW LISBON WI 53950
NEW LISBON TOWN                          CHARLENE WELLS-TAX COLLE 829 CO HWY 16 GARRATTSVILLE NY 13342
NEW LLANO TOWN                           NEW LLANO TOWN - TAX COL P O BOX 306 NEW LLANO LA 71461
NEW LONDON CITY                          NEW LONDON CITY-TAX COLL PO BOX 1305 NEW LONDON CT 06320
NEW LONDON CITY                          NEW LONDON CITY TREASURE 215 N SHAWANO ST NEW LONDON WI 54961
NEW LONDON CNTY MUTL                     101 HIGH STREET NORWICH CT 06360
NEW LONDON CTY MUTUAL                    P.O. BOX 9229 CHELSEA MA 02150
NEW LONDON TOWN                          NEW LONDON TOWN-TAX COLL 375 MAIN STREET NEW LONDON NH 03257
NEW LONDON TOWNSHIP                      BERKHEIMER ASSOCIATES 50 N. SEVENTH ST BANGOR PA 18013
NEW LOTHROP VILLAGE                      NEW LOTHROP VLG - TREASU PO BOX 313 NEW LOTHROP MI 48460
NEW MADRID COUNTY                        NEW MADRID COUNTY - COLL 450 MAIN ST NEW MADRID MO 63869
NEW MARKET - CHAMPIONS LLC               PO BOX 932447 ATLANTA GA 31193-2447
NEW MARKET TOWN                          NEW MARKET TOWN - TREASU 9418 JOHN SEVIER ROAD NEW MARKET VA 22844
NEW MARLBORO TOWN                        NEW MARLBORO TN - COLLEC 807 MILL RIVER SOUTH FIE MILL RIVER MA 01244
NEW MEADOWBROOK CONDOMINIUM ASSOCIATION 270 SYLVAN AVENUE ENGLEWOOD CLIFFS NJ 07632
NEW MEXICO                               CHRISTOPHER MOYA MORTGAGE UNIT 2550 CERRILLOS ROAD, 3RD FLOOR SANTA FE NM
                                         87505
NEW MEXICO                               CRYSTAL CLEARWATER MORTGAGE UNIT 2550 CERRILLOS ROAD, 3RD FLOOR SANTA FE NM
                                         87505
NEW MEXICO                               FREYA TSCHANTZ MORTGAGE UNIT 2550 CERRILLOS ROAD, 3RD FLOOR SANTA FE NM 87505
NEW MEXICO                               GUY PETIT-CLERC MORTGAGE UNIT 2550 CERRILLOS ROAD, 3RD FLOOR SANTA FE NM 87505
NEW MEXICO                               ISAAC GARCIA MORTGAGE UNIT 2550 CERRILLOS ROAD, 3RD FLOOR SANTA FE NM 87505
NEW MEXICO                               JOE CRUZ MORTGAGE UNIT 2550 CERRILLOS ROAD, 3RD FLOOR SANTA FE NM 87505
NEW MEXICO                               LORI ROYBAL MORTGAGE UNIT 2550 CERRILLOS ROAD, 3RD FLOOR SANTA FE NM 87505
NEW MEXICO                               MICHELLE MEDINA MORTGAGE UNIT 2550 CERRILLOS ROAD, 3RD FLOOR SANTA FE NM 87505



Epiq Corporate Restructuring, LLC                                                                    Page 882 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 908 of 1490
Claim Name                               Address Information
NEW MEXICO                               RANDALL ROCKETT MORTGAGE UNIT 2550 CERRILLOS ROAD, 3RD FLOOR SANTA FE NM 87505
NEW MEXICO GAS COMPANY INC               PO BOX 27885 ALBUQUERQUE NM 87125
NEW MEXICO LEGAL CENTER, P.C.            LEE BOOTHBY 515 GUSDORF RD. 8 TAOS NM 87571
NEW MEXICO OFFICE                        OF SUPERINTENDENT OF INSURANCE 1120 PASEO DE PERALTA SANTA FE NM 87501
NEW MEXICO ROOFING PROFESSIONALS         CHRISTIAN RUBALCABA 2300 CANDELARIA ALBUQUERQUE NM 87107
NEW MEXICO SECRETARY OF STATE            325 DON GASPAR SUITE 300 SANTA FE NM 87501
NEW MEXICO TAXATION & REVENUE            1200 SOUTH ST. FRANCIS DRIVE SANTA FE NM 87502
DEPARTMENT
NEW MILFORD BORO                         NEW MILFORD BORO-TAX COL 930 RIVER ROAD NEW MILFORD NJ 07646
NEW MILFORD BORO                         KAREN GUDYKUNST - TX COL 364 HARFORD RD NEW MILFORD PA 18834
NEW MILFORD BOROUGH                      930 RIVER ROAD NEW MILFORD NJ 07646
NEW MILFORD FD                           NEW MILFORD FD - TAX COL PO BOX 4 NEW MILFORD CT 06776
NEW MILFORD SEWER COMM WPCA              123 WEST ST PO BOX 178 NEW MILFORD CT 06776
NEW MILFORD TOWN                         NEW MILFORD TN - COLLECT 10 MAIN ST-TOWN HALL NEW MILFORD CT 06776
NEW MILFORD TWP                          AMY HINE - TAX COLLECTOR 6147 TINGLEY LK RD NEW MILFORD PA 18834
NEW MOTION REAL ESTATES SERVICES, INC.   8288 ROSALIE LANE WELLINGTON FL 33414
NEW MUNICH MTL                           10 3RD AVE SW B MELROSE MN 56352
NEW NEIGHBOR REALTY LLC                  453 PLEASANT ST BROCKTON MA 02301
NEW NEIGHBOR REALTY, LLC                 ATTN: VALERIE ELLSWORTH 453 PLEASANT STREET BROCKTON MA 02301
NEW NEIGHBOR REALTY, LLC/EXIT            ATTN: VALERIE ELLSWORTH 453 PLEASANT STREET BROCKTON MA 02301
NEW ORLEANS BUREAU OF THE TREASURY       1300 PERDIDO ST RM 1W40 NEW ORLEANS LA 70112
NEW ORLEANS CITY                         NEW ORLEANS CITY - COLLE 1300 PERDIDO RM 1W40 NEW ORLEANS LA 70112
NEW ORLEANS HANDYMAN                     ROBERT DEVOC 5123 VILLAGE GLEN SAN ANTONIO TX 78218
NEW OXFORD BORO                          HELEN SMITH - TAX COLLEC 101 KOHLER MILL RD NEW OXFORD PA 17350
NEW PALTZ CS (CMBD TNS)                  NEW PALTZ CS-TAX COLLECT PO BOX 129 BUFFALO NY 14240
NEW PALTZ TOWN                           NEW PALTZ TOWN-TAX COLLE PO BOX 550 TOWN HALL NEW PALTZ NY 12561
NEW PALTZ VILLAGE                        NEW PALTZ VILLAGE-CLERK 25 PLATTEKILL AVE NEW PALTZ NY 12561
NEW PARIS BORO                           NEW PARIS BORO - TAX COL 3986 CORTLAND DRIVE NEW PARIS PA 15554
NEW PENN FINANCIAL, LLC                  ATTN: GENERAL COUNSEL 4000 CHEMICAL ROAD SUITE 200 PLYMOUTH MEETING PA 19462
NEW PENN FINANCIAL, LLC, ET AL.          ATTN: GENERAL COUNSEL TWO GRAND CENTRAL TOWER 40 E. 45TH STREET 37TH FLOOR NEW
                                         YORK NY 10017
NEW PHASE CONSTRUCTION INC               TERRY JERROLD TABOR 18885 NW 88TH AVE RD REDDICK FL 32686
NEW PHILADELPHIA BORO                    NEW PHILADELPHIA BORO - 62 VALLEY ST NEW PHILADELPHIA PA 17959
NEW PLUMTREE HEIGHTS COA                 249 WEST STREET SEYMOUR CT 06483
NEW PORTLAND TOWN                        NEW PORTLAND TN - COLLEC P.O. BOX 629 NEW PORTLAND ME 04954
NEW PRAGUE-CESKA                         205 COUNTY ROAD 37 NEW PRAGUE MN 56071
NEW PRAGUE-CESKA                         LOUISVILLE MUT INS 205 COUNTY ROAD 37 NEW PRAGUE MN 56071
NEW PROVIDENCE BORO                      NEW PROVIDENCE BORO-COLL 360 ELKWOOD AVENUE NEW PROVIDENCE NJ 07974
NEW RELIC INC                            PO BOX 101812 PASADENA CA 91189-1812
NEW RELIC, INC.                          ATTN: GENERAL COUNSEL PO BOX 10812 PASADENA CA 91189
NEW RELIC, INC.                          ATTN: GENERAL COUNSEL 188 SPEAR STREET SUITE 1200 SAN FRANCISCO CA 94105
NEW RESIDENTIAL MORTGAGE LLC             1345 AVENUE OF THE AMERICAS 45TH FL NEW YORK NY 10105
NEW RESIDENTIAL MORTGAGE LLC             NEW RESIDENTIAL MORTGAGE LLC C/O NEW RESIDENTIAL INVESTMENT CORP. 1345 AVENUE
                                         OF THE AMERICAS, 45TH FLOOR NEW YORK NY 10105
NEW RESTORATION SERVICES                 INC 3201 MARKET STREET GREEN BAY WI 54304
NEW RICHMOND CITY                        TAX COLLECTOR 1101 CARMICHAEL RD HUDSON WI 54016
NEW RICHMOND CITY                        NEW RICHMOND CITY TREASU 156 E FIRST ST NEW RICHMOND WI 54017
NEW RINGGOLD BORO                        NEW RINGGOLD BORO - COLL PO BOX 252 NEW RINGGOLD PA 17960
NEW ROCHELLE CITY                        NEW ROCHELLE CITY - TREA 515 NORTH AVE NEW ROCHELLE NY 10801
NEW ROCHELLE CITY SCHOOL                 NEW ROCHELLE CS-TAX COLL 515 NORTH AVENUE NEW ROCHELLE NY 10801


Epiq Corporate Restructuring, LLC                                                                    Page 883 OF 1400
                                         Ditech Holding Corporation
           19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 909 of 1490
Claim Name                            Address Information
NEW ROCHELLE CNTY                     NEW ROCHELLE COUNTY-COLL 515 NORTH AVENUE NEW ROCHELLE NY 10801
NEW ROOFING & GC LLC                  5531 SW 160TH AVE SOUTHWEST RANCHES FL 33331
NEW SALEM BORO                        STEPHANIE MUNDORF-TAX CO 4070 SHERWOOD DR YORK PA 17408
NEW SALEM TOWN                        NEW SALEM TOWN - TAX COL 15 SOUTH MAIN STREET NEW SALEM MA 01355
NEW SCOTLAND TOWN                     NEW SCOTLAND TN- COLLECT 2029 NEW SCOTLAND RD TOW SLINGERLANDS NY 12159
NEW SEWICKLEY TWP                     NEW SEWICKLEY TWP - TC 233 MILLER RD ROCHESTER PA 15074
NEW SHARON TOWN                       NEW SHARON TOWN -TAX COL P.O. BOX 7 NEW SHARON ME 04955
NEW SHOREHAM TOWN                     NEW SHOREHAM TN -COLLECT PO BOX 445 BLOCK ISLAND RI 02807
NEW SOLUTIONS                         2412 N HIGHWAY 67 FLORISSANT MO 63033
NEW SQUARE VILLAGE                    NEW SQUARE VILLAGE-CLERK 37 REAGAN RD NEW SQUARE NY 10977
NEW STANTON BORO                      ROBERT BURY - TAX COLLEC 318 PAINTERSVILLE ROAD NEW STANTON PA 15672
NEW STAR CONSTRUCTION, INC.           JOSE MARTINEZ RODRIGUEZ 6900 GOOD LUCK ROAD LANHAM MD 20706
NEW STREET LLC DBA NEW STREET         ROOFING & REMODEL 6803 HOLLY HILLS LANE SACHSE TX 75048
NEW SWEDEN MUT INS                    PO BOX 338 NICOLLET MN 56074
NEW TAMPA PROPERTY MANAGEMENT, INC.   P.O. BOX 48855 TAMPA FL 33646
NEW TOWN PAINTERS                     525 TAMARACK AVE STE B LONG LAKE MN 55356
NEW VIEW ROOFING & REMOD              5119 ALCOTT ST DALLAS TX 75206
NEW VIEW ROOFING & REMOD              5119 ALCOTT ST DALLAS TX 75226
NEW WINDSOR TOWN                      NEW WINDSOR TN - COLLECT 555 UNION AVE NEW WINDSOR NY 12553
NEW WORLD BUILDERS LLC                FRANK FLANNIGAN 4910 TRAVIS GALVESTON TX 77551
NEW WORLD CONSTRUCTION                RICKEY SHERRELL 6970 TELEGRAPH ROAD SUITE 213 BLOOMFIELD HILLS MI 48301
NEW WORLD REMODELING                  RAMIRO MENDEZ 16043 CACTUS ST. HESPERIA CA 92345
NEW YORK                              DOLLY BIRBALSINGH NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE STREET NEW
                                      YORK NY 10004-1511
NEW YORK                              ENIS JOHNSON NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE STREET NEW YORK NY
                                      10004-1511
NEW YORK                              EXEMPT MORTGAGE BANKERS, BROKERS, SVCRS NYS DEPARTMENT OF FINANCIAL SERVICES
                                      ONE STATE STREET NEW YORK NY 10004-1511
NEW YORK                              GENERAL CONTACT NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE STREET NEW YORK
                                      NY 10004-1511
NEW YORK                              HOWARD ROTBLATT NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE STREET NEW YORK
                                      NY 10004-1511
NEW YORK                              MARIO TORRES NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE STREET NEW YORK NY
                                      10004-1511
NEW YORK                              MLO LICENSING: NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE STREET NEW YORK
                                      NY 10004-1511
NEW YORK                              MLO SURETY BONDS: NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE STREET NEW
                                      YORK NY 10004-1511
NEW YORK                              MOHAMMAD UDDIN NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE STREET NEW YORK
                                      NY 10004-1511
NEW YORK                              NEW BRANCH OFFICE APPLICATIONS: NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE
                                      STREET NEW YORK NY 10004-1511
NEW YORK                              RICHARD SEEMUNGAL NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE STREET NEW
                                      YORK NY 10004-1511
NEW YORK                              SALINA CANTEY NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE STREET NEW YORK
                                      NY 10004-1511
NEW YORK                              SANDRA RICHARDS NYS DEPARTMENT OF FINANCIAL SERVICES ONE STATE STREET NEW YORK
                                      NY 10004-1511
NEW YORK CENTRAL MUT INS              CO PO BOX 2057 KALISPELL MT 59903
NEW YORK CENTRAL MUTUAL               1899 CENTRAL PLAZA EAST EDMESTON NY 13335
NEW YORK CITY DEPARTMENT OF FINANCE   59 MAIDEN LANE, 19TH FLOOR NEW YORK NY 10038



Epiq Corporate Restructuring, LLC                                                                 Page 884 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 910 of 1490
Claim Name                               Address Information
NEW YORK CITY DEPARTMENT OF FINANCE      66 JOHN STREET, ROM 104 NEW YORK NY 10038
NEW YORK CITY DEPT OF CONSUMER AFFA      42 BROADWAY 9TH FLOOR NEW YORK NY 10004
NEW YORK CITY WATER BOARD                ANTHONY CIRCOLONE P.O. BOX 11863 NEWARK NJ 07101-8163
NEW YORK CITY WATER BOARD                59-17 JUNCTION BLVD., 8TH FL. FLUSHING NY 11373
NEW YORK DEPARTMENT OF FINANCE           NYS TAX DEPARTMENT, CORP. TAX PROCESSING 90 COHOES AVE GREEN ISLAND NY
                                         12183-1515
NEW YORK DEPARTMENT OF STATE             1 COMMERCE PLAZA 99 WASHINGTON AVENUE ALBANY NY 10038
NEW YORK MILLS CS (TN W                  NEW YORK MILLS CS - RECE PO BOX 96 WHITESBORO NY 13492
NEW YORK MILLS CS(TN NEW                 NEW YORK MILLS CS- COMM 800 PARK AVENUE UTICA NY 13501
NEW YORK MILLS VILL (T-W                 NEW YORK MILLS VILL - CL 1 MAPLE STREET NEW YORK MLS NY 13417
NEW YORK MILLS VILL. (NE                 NEW YORK MILLS VILL - CL 1 MAPLE STREET NEW YORK MILLS NY 13417
NEW YORK MORTGAGE TRUST                  21650 OXNARD STREET SUITE 1570 WOODLAND HILLS CA 91367
NEW YORK MTL                             17 BRITISH AMERICAN LATHAM NY 12110
NEW YORK MUTUAL                          P O BOX 13089 ALBANY NY 12212
NEW YORK MUTUAL                          UNDERWRITERS P O BOX 13089 ALBANY NY 12212
NEW YORK PROPERTY INSURANCE              UNDERWRITING ASSOC. 100 WILLIAM STREET NEW YORK NY 10038-4599
NEW YORK STATE DEPT OF FINANCIAL SVCS    BANKING DIVISION ONE COMMERCE PLAZA ALBANY NY 12257
NEWARK CEN SCH (COMBINED                 NEWARK CS - TAX COLLECTO NEWARK SD 100 E MILLER S NEWARK NY 14513
NEWARK CEN SCH (COMBINED                 NEWARK CSD - TAX COLLECT 100 E MILLER ST NEWARK NY 14513
NEWARK CITY                              NEWARK CITY - TAX COLLEC 920 BROAD STREET, ROOM NEWARK NJ 07102
NEWARK CITY                              NEWARK CITY - TAX COLLEC 220 SOUTH MAIN STREET NEWARK DE 19711
NEWARK CITY ABATEMENT                    NEWARK ABATEMENT & SPECI 920 BROAD STREET, ROOM 1 NEWARK NJ 07102
NEWARK TOWN                              NEWARK TWN TREASURER 10127 S OLSEN ROAD BELOIT WI 53511
NEWARK VALLEY C S (TN OF                 NEWARK VALLEY CS-TAX COL 68 WILSON CREEK RD NEWARK VALLEY NY 13811
NEWARK VALLEY TOWN                       NEWARK VALLEY TN-COLLECT 109 WHIG STREET NEWARK VALLEY NY 13811
NEWARK VILLAGE                           NEWARK VILLAGE - TAX COL 100 E.MILLER ST NEWARK NY 14513
NEWARK WATER DEPARTMENT                  34 SOUTH 5TH STREET NEWARK OH 43058
NEWAYGO CITY                             NEWAYGO CITY - TREASURER PO BOX 308 NEWAYGO MI 49337
NEWAYGO COUNTY TREASURER                 1087 NEWELL ST WHITE CLOUD MI 49349-0885
NEWBERG TOWNSHIP                         NEWBERG TOWNSHIP - TREAS 11645 BALD HILL ST JONES MI 49061
NEWBERN CITY                             NEWBERN CITY-TREASURER 103 JEFFRSON ST NEWBERN TN 38059
NEWBERRY COUNTY                          NEWBERRY COUNTY - TREASU P O BOX 206, COURTHOUSE NEWBERRY SC 29108
NEWBERRY COUNTY / MOBILE                 NEWBERRY COUNTY - TREASU P O BOX 206, COURTHOUSE NEWBERRY SC 29108
NEWBERRY COUNTY TAX COLLECTOR/           DELINQUENT TAX COLLECTOR 1400 MARTIN STREET NEWBERRY SC 29108
NEWBERRY COUNTY TREASURER                P.O. BOX 206 NEWBERRY SC 29108-0206
NEWBERRY TOWNSHIP                        1915 OLD TRAIL ROAD ETTERS PA 17319
NEWBERRY TOWNSHIP                        DEBRA S. POPP - TAX COLL 1909 OLD TRAIL ROAD ETTERS PA 17319
NEWBERRY VILLAGE                         NEWBERRY VILLAGE - TREAS 307 E MCMILLAN AVE NEWBERRY MI 49868
NEWBERRY, DELBERT                        ADDRESS ON FILE
NEWBERRY, DONALD                         ADDRESS ON FILE
NEWBOLD TOWN                             NEWBOLD TWN TREASURER P.O. BOX 1063 RHINELANDER WI 54501
NEWBRIDGE COMMUNITY ASSOCIATION          14453 CHERRY LANE COURT, SUITE 210 LAUREL MD 20707
NEWBRIDGE COVERAGE CORP                  1666 NEWBRIDGE ROAD NORTH BELLMORE NY 11710
NEWBROOK INSURANCE AGNCY                 14 ROOSEVELT AVE PORT JEFFERSON STATION NY 11776
NEWBURG VILLAGE                          NEWBURG VLG TREASURER 614 MAIN STREET, PO BOX NEWBURG WI 53060
NEWBURGH CITY                            NEWBURGH CITY - TAX COLL 83 BROADWAY NEWBURGH NY 12550
NEWBURGH CITY SCH (COMBI                 NEWBURGH CITY SCH- COLLE 124 GRAND STREET NEWBURGH NY 12550
NEWBURGH CITY SCH (NEWBU                 NEWBURGH CITY SCH - COLL 124 GRAND STREET NEWBURGH NY 12550
NEWBURGH ENLARGED CITY SCHOOL DISTRICT   124 GRAND STREET NEWBURGH NY 12550



Epiq Corporate Restructuring, LLC                                                                     Page 885 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 911 of 1490
Claim Name                            Address Information
NEWBURGH TOWN                         NEWBURGH TOWN - TAX COLL 2220 WESTERN AVE NEWBURGH ME 04444
NEWBURGH TOWN                         RECIEVER OF TAXES 1496 ROUTE 300 NEWBURGH NY 12550
NEWBURGH WATER                        1496 ROUTE 300 NEWBURGH NY 12550
NEWBURY CROSSING TAX DISTRICT         C/O SCALZO PROPERTY MANAGEMENT, INC. 2 STONY HILL RD., STE. 201 BETHEL CT
                                      06801
NEWBURY SCHOOL                        NEWBURY SCHOOL-TAX COLLE PO BOX 126 NEWBURY VT 05051
NEWBURY TOWN                          NEWBURY TOWN - TAX COLLE 12 KENT WAY BYFIELD MA 01922
NEWBURY TOWN                          NEWBURY TOWN - TAX COLLE 937 ROUTE 103 NEWBURY NH 03255
NEWBURY TOWN                          NEWBURY TOWN - TAX COLLE PO BOX 126 NEWBURY VT 05051
NEWBURYPORT CITY                      NEWBURYPORT CITY - COLLE 60 PLEASANT STREET NEWBURYPORT MA 01950
NEWBY, HENRY                          ADDRESS ON FILE
NEWBYS CONSTRUCTION INC               110 PHILLIPS LN NEWPORT NEWS VA 23602
NEWCASTLE AT CENTURY VILLAGE COA      6300 PARK OF COMMERCE BOCA RATON FL 33487
NEWCASTLE INVESTMENT TRUST 2014-MH1   US BANK NATIONAL ASSOCIATION AS TRUSTEE 60 LIVINGSTON ST. PAUL MN 55107-2292
NEWCASTLE TOWN                        NEWCASTLE TOWN - TAX COL 4 PUMP ST NEWCASTLE ME 04553
NEWCOMB TOWN                          NEWCOMB TOWN - TAX COLLE PO BOX 115 NEWCOMB NY 12852
NEWCOURSE COMMUNICATIONS INC          PO BOX 110080 NASHVILLE TN 37222
NEWCOURSE COMMUNICATIONS, INC.        ATTN: JAMES L. CONDE, PRESIDENT & CEO 5010 LINBAR DRIVE SUITE 100 NASHVILLE TN
                                      37211
NEWCOURSE COMMUNICATIONS, INC.        ATTN: JIM CONDE 5010 LINBAR DRIVE SUITE 100 NASHVILLE TN 37211
NEWELL BORO                           SCOTT BRUNDEGE-TAX COLLE PO BOX 66 NEWELL PA 15466
NEWELL, GABRIELA                      ADDRESS ON FILE
NEWELLTON CITY                        NEWELLTON CITY - TAX COL P O BOX 477 NEWELLTON LA 71357
NEWFANE C S (CMBD TNS)                NEWFANE C S - TAX COLLEC 626 COMMERCE DRIVE C/O M AMHERST NY 14228
NEWFANE TOWN                          NEWFANE TOWN - TAX COLLE 555 VERMONT ROUTE 30 NEWFANE VT 05345
NEWFANE TOWN                          NEWFANE TOWN - TAX COLLE 2737 MAIN STREET NEWFANE NY 14108
NEWFIELD BORO                         NEWFIELD BORO - TAX COLL P.O. BOX 856 NEWFIELD NJ 08344
NEWFIELD CEN SCH (COMBIN              NEWFIELD CS-TAX COLLECTO 166 MAIN STREET NEWFIELD NY 14867
NEWFIELD TOWN                         NEWFIELD TOWN - TAX COLL P.O. BOX 62 W NEWFIELD ME 04095
NEWFIELD TOWN                         NEWFIELD TOWN-TAX COLLEC 166 MAIN STREET NEWFIELD NY 14867
NEWFIELD TOWNSHIP                     NEWFIELD TOWNSHIP - TREA 538 HOPPE RD HESPERIA MI 49421
NEWFIELDS TOWN                        NEWFIELDS TOWN - TAX COL 65 MAIN STREET NEWFIELDS NH 03856
NEWINGTON TOWN                        NEWINGTON TOWN - TAX COL 205 NIMBLEHILL RD NEWINGTON NH 03801
NEWINGTON TOWN                        NEWINGTON TOWN - TAX COL 131 CEDAR ST TOWN HL NEWINGTON CT 06111
NEWKIRK ACE HARDWARE EAST LLC         1602 EAST ST. PATRICK ST RAPID CITY SD 57701
NEWKIRK TOWNSHIP                      NEWKIRK TOWNSHIP - TREAS PO BOX 192 LUTHER MI 49656
NEWLAND TOWN                          NEWLAND TOWN - TAX COLLE P O BOX 429 NEWLAND NC 28657
NEWLIN TOWNSHIP                       NEWLIN TWP - TAX COLLECT 50 N 7TH ST BANGOR PA 18013
NEWLOOK LANDSCAPING &                 PATRICIA & NORMAN LEACH 349 MCLEAN PLACE HILLSIDE NJ 07205
NEWMAN & ASSOCIATES APPRAISAL         SERVICE 816 ELM STREET 36032 FAYETTEVILLE NC 28303
NEWMAN & TUCKER                       3617 ALEXANDRIA PIKE COLD SPRINGS KY 41076
NEWMAN & TUCKER INSURANC              7592 BURLINGTON PIKE FLORENCE KY 41042
NEWMAN DAVIS                          NEWMAN DAVIS, PRO SE 557 FORBES STREET EAST HARTFORD CT 06118
NEWMAN REALTY                         ATTN: SCOTT NEWMAN 1047 N CALIFORNIA AVE CHICAGO IL 60622
NEWMAN REALTY SERVICES INC.           1001 N MILWAUKEE AVE 401 CHICAGO IL 60642
NEWMAN REALTY SERVICES, INC           1047 N CALIFORNIA AVENUE CHICAGO IL 60622
NEWMAN SURVEYING                      P.O. BOX 391 MT. JACKSON VA 22842
NEWMAN, ANNA                          ADDRESS ON FILE
NEWMAN, MICHELLE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 886 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 912 of 1490
Claim Name                               Address Information
NEWMAN, NATHAN                           ADDRESS ON FILE
NEWMAN, SEAN                             ADDRESS ON FILE
NEWMAN, SHERYL                           ADDRESS ON FILE
NEWMAN-CRANE & ACCOSIATE                 5639 HANSEL AVE ORLANDO FL 32809
NEWMANS INS                              2069 N BRIDGE ST CHILLCOTHE OH 45601
NEWMANS ROOFING                          JAMES NEWMAN 3150 RT 22 CAMBRIDGE NY 12816
NEWMARKET TOWN                           NEWMARKET TOWN - TAX COL 186 MAIN STREET NEW MARKET NH 03857
NEWPORT BORO                             DEBORAH MILLER-TAX COLLE 60 SOUTH 2ND ST NEWPORT PA 17074
NEWPORT BORO SCHOOL DIST                 DEBORAH MILLER-TAX COLLE 60 SOUTH 2ND ST NEWPORT PA 17074
NEWPORT CENTER                           NEWPORT CENTER-TAX COLLE P.O. BOX 85 NEWPORT CENTER VT 05857
NEWPORT CITY                             NEWPORT CITY - TAX COLLE 43 BROADWAY-CITY HALL NEWPORT RI 02840
NEWPORT CITY                             NEWPORT CITY - TAX COLLE 222 MAIN STREET NEWPORT VT 05855
NEWPORT CITY                             NEWPORT CITY-TAX COLLECT 300 E MAIN ST NEWPORT TN 37821
NEWPORT CITY                             NEWPORT CITY - FINANCE C P O BOX 1090 NEWPORT KY 41071
NEWPORT CONSTRUCTION SERVICES, INC.      24123 BOERNE STAGE ROAD SUITE 202 SAN ANTONIO TX 78255
NEWPORT CUSTOM HOMES                     JRS VENTURES INC 14965 CANADIAN MIST CORPUS CHRISTI TX 78418
NEWPORT EAST INC.                        C/O DOUGLAS ELLMAN PROPERTY MGMT 675 THIRD AVENUE NEW YORK NY 10017
NEWPORT GLEN                             C/O CASTLEBRIDGE MANAGEMENT 10911 BONITA BEACH RD STE 2011 BONITA SPRINGS FL
                                         34135
NEWPORT INSURANCE                        P O BOX 515506 LOS ANGELES CA 90030
NEWPORT INSURANCE AGY                    460 EAST MAIN ROAD MIDDLETON RI 02842
NEWPORT MUD A                            NEWPORT MUD - TAX COLLEC P O BOX 1368 FRIENDSWOOD TX 77549
NEWPORT NEWS CITY                        NEWPORT NEWS CITY - TREA 2400 WASHINGTON AVE-CITY NEWPORT NEWS VA 23607
NEWPORT NEWS CITY/STORM                  NEWPORT NEWS CITY - TREA 2400 WASHINGTON AVE NEWPORT NEWS VA 23607
NEWPORT NEWS TREASURER                   2400 WASHINGTON AVE NEWPORT NEWS VA 23607
NEWPORT NEWS TREASURERS OFFICE           2400 WASHINGTON AVENUE NEWPORT NEWS VA 23607
NEWPORT PROPERTY OWNERS ASSOC.           THE NEW PROPERTY OWNERS ASSOCIATION OF NEWPORT 2102 COUNTRY CLUB DR CROSBY TX
                                         77532
NEWPORT S.D./HOWE                        NEWPORT S.D. - TAX COLLE 109 JUNIATA PARKWAY EAST NEWPORT PA 17074
NEWPORT S.D./JUNIATA                     NEWPORT SD - TAX COLLECT 259 HONEYSUCKLE HOLLOW R NEWPORT PA 17074
NEWPORT S.D./MILLER TWP                  LOIS SCHOPPY - TAX COLLE 554 OLD LIMEKILN LN NEWPORT PA 17074
NEWPORT S.D./OLIVER                      NEWPORT SD - TAX COLLECT 2080 OLD FERRY RD NEWPORT PA 17074
NEWPORT SD / BUFFALO TWP                 BUFFALO TWP SD - TAX COL 141 LIMEKILN ROAD NEWPORT PA 17074
NEWPORT SQUARE CONDOMINIUM ASSOCIATION   290 PERRY HIGHWAY PITTSBURGH PA 15229
NEWPORT TOWN                             NEWPORT TOWN - TAX COLLE 15 SUNAPEE STREET NEWPORT NH 03773
NEWPORT TOWN                             NEWPORT TOWN - TAX COLLE 23 WATER ST NEWPORT ME 04953
NEWPORT TOWN                             NEWPORT TOWN - TAX COLLE PO BOX 519 NEWPORT NY 13416
NEWPORT TOWN                             NEWPORT TOWN - TAX COLLE 226 N JAMES STREET NEWPORT DE 19804
NEWPORT TOWN                             NEWPORT TOWN - TREASURER P O BOX 1869 NEWPORT NC 28570
NEWPORT TOWN                             NEWPORT TWN TREASURER W14625 NEWPORT DR WISCONSIN DELLS WI 53965
NEWPORT TOWNSHIP                         LUZERNE COUNTY - TREASUR 200 N RIVER ST WILKES-BARRE PA 18711
NEWRY TOWN                               NEWRY TOWN - TAX COLLECT 422 BEAR RIVER ROAD NEWRY ME 04261
NEWSAM, MOLLY                            ADDRESS ON FILE
NEWSTEAD TOWN                            NEWSTEAD TOWN - TAX COLL PO BOX 227 AKRON NY 14001
NEWTON CITY                              NEWTON CITY - TAX COLLEC 1000 COMMONWEALTH AVENUE NEWTON MA 02459
NEWTON CITY                              NEWTON CITY-TAX COLLECTO PO BOX 238 NEWTON GA 39870
NEWTON CITY/ISD C/O APPR                 NEWTON CAD - TAX COLLECT PO BOX 456 NEWTON TX 75966
NEWTON COUNTY                            NEWTON COUNTY-TAX COMMIS 1113 USHER ST - SUITE 10 COVINGTON GA 30014
NEWTON COUNTY                            NEWTON COUNTY-TAX COLLEC PO BOX 7 DECATUR MS 39327



Epiq Corporate Restructuring, LLC                                                                     Page 887 OF 1400
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57          Main Document
                                                 Pg 913 of 1490
Claim Name                           Address Information
NEWTON COUNTY                        NEWTON COUNTY - TREASURE 201 N.3RD ST. KENTLAND IN 47951
NEWTON COUNTY                        NEWTON COUNTY - COLLECTO 101 S WOOD ST, SUITE 203 NEOSHO MO 64850
NEWTON COUNTY                        NEWTON COUNTY - TAX COLL P O BOX 374 JASPER AR 72641
NEWTON COUNTY                        NEWTON COUNTY - TAX COLL P O BOX 456 NEWTON TX 75966
NEWTON COUNTY APPRAISAL              NEWTON CAD - TAX COLLECT 109 COURT ST NEWTON TX 75966
NEWTON COUNTY CHANCERY CLERK         PO BOX 68 DECATUR MS 39327
NEWTON COUNTY CLERK                  PO BOX 484 NEWTON TX 75966
NEWTON COUNTY COLLECTOR OF REVENUE   101 S WOOD SUITE 203 NEOSHO MO 64850
NEWTON GROVE TOWN                    NEWTON GROVE TOWN - TREA P O BOX 4, CITY HALL NEWTON GROVE NC 28366
NEWTON TOWN                          NEWTON TOWN - TAX COLLEC 2 TOWN HALL ROAD NEWTON NH 03858
NEWTON TOWN                          NEWTON TOWN - TAX COLLEC 39 TRINITY STREET NEWTON NJ 07860
NEWTON TOWN                          NEWTON TWN TREASURER 8525 CARSTENS LAKE RD WAUTOMA WI 54982
NEWTON TOWNSHIP                      JENNIFER KWIATKOWSKI - T 1528 NEWTON RANSOM BLVD CLARKS SUMMIT PA 18411
NEWTON TOWNSHIP                      NEWTON TOWNSHIP - TREASU 7988 G DRIVE SO. CERESCO MI 49033
NEWTON TOWNSHIP                      NEWTON TOWNSHIP - TREASU N6135 BRAWLEY RD GOULD CITY MI 49838
NEWTON, SHONDRA                      ADDRESS ON FILE
NEWTON, VERONICA                     ADDRESS ON FILE
NEWTONIA                             NEWTONIA VILLAGE - COLLE PO BOX 36 STARK CITY MO 64866
NEWTOWN BORO                         NEWTOWN BORO - TAX COLLE 23 N. STATE ST. NEWTOWN PA 18940
NEWTOWN BOROUGH                      NEWTOWN BOROUGH-TAX COLL PO BOX 471 NEWTOWN CT 06470
NEWTOWN TOWN                         NEWTOWN TOWN - TAX COLLE 3 PRIMROSE STREET NEWTOWN CT 06470
NEWTOWN TOWNSHIP                     TAMMY SUTTON, TAX COLLEC 100 MUNICIPAL RDSTE 101 NEWTOWN PA 18940
NEWTOWN TOWNSHIP                     NEWTOWN TWP - TAX COLLEC 209 BISHOP HOLLOW RD NEWTOWN SQUARE PA 19073
NEWVILLE BORO                        NEWVILLE BORO - TAX COLL 4 WEST STREET NEWVILLE PA 17241
NEXGEN EXTERIORS INC                 STE 112 1321 ANDOVER BLVD NE ANDOVER MN 55304
NEXGEN ROOFING SERVICES, LLC         235 W. BRANDON BLVD SUITE 626 BRANDON FL 33511
NEXLEGACY LLC                        201 TAYLOR ST. SUITE E HUTTO TX 78634
NEXMO INC                            217 2ND ST SAN FRANCISCO CA 94105
NEXMO, INC.                          ATTN: GENERAL COUNSEL 217 2ND ST. SAN FRANCISCO CA 94105
NEXMO, INC.                          ATTN: GENERAL COUNSEL 217 SECOND STREET, 4TH FLOOR SAN FRANCISCO CA 94105
NEXT DAY APPRAISALS INC              4125 PEACH LN COLORADO SPRINGS CO 80918
NEXT GRC LLC                         3102 SE DIXIE HWY STUART FL 34997
NEXT LEVEL RESTORATION               NEXT LEVEL CORPORATION NEXT LEVEL CORPORATION 18601 LBJ FREEWAY, SUITE 301
                                     MESQUITE TX 75150
NEXT LEVEL ROOFING &                 3209 SAN JUAN TRL MOORE OK 73160
NEXTGEN MANAGEMENT, LLC              15951 SW 41ST STREET SUITE 300 DAVIE FL 33331
NEXUS RESTORATION                    4213 RIDGE RD UNIT G NOTTINGHAM MD 21236
NEZ PERCE COUNTY                     NEZ PERCE COUNTY - TREAS PO BOX 896 LEWISTON ID 83501
NFIP DIRECT SERVICING                LB SRVCS 91311 NFIP MACC 1740 BROADWAY ST LL2 DENVER CO 80274
NFIP DIRECT SERVICING AGENT          PO BOX 913111 DENVER CO 80291-3111
NFP                                  54 WOODSTOCK AVENUE RUTLAND VT 05701
NFP CORPORATE SERVICES (PA), INC.    2600 KELLY ROAD SUITE 300 WARRINGTON PA 18976
NFP CORPORATE SERVICES (PA), INC.    ATTN: GENERAL COUNSEL 2600 KELLY ROAD SUITE 300 WARRINGTON PA 18976
NFP CORPORATE SERVICES (PA), INC.    ATTN: MANAGING DIRECTOR 2600 KELLY ROAD SUITE 300 WARRINGTON PA 18976
NFP P & C SERVICES INC               7120 E PAV WAY SUITE 105 PRESCOTT VALLEY AZ 88314
NFP P AND C                          408 WESTERN AVE NEWPORT VT 05855
NFP P&C                              420 N HUMPHREYS FLAGSTAFF AZ 86002
NFS EDGE AGENCY                      555 CORPORATE DR KALISPELL MT 59901
NFS EDGE AGENCY                      P O BOX 7822 KALIPSELL MT 59904



Epiq Corporate Restructuring, LLC                                                                 Page 888 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 914 of 1490
Claim Name                              Address Information
NFS LEASING, INC                        900 CUMMINGS CENTER STE 309-V BEVERLY MA 01915
NG, JOCELYN                             ADDRESS ON FILE
NGARIYAN, SUMIKIE                       ADDRESS ON FILE
NGM INS                                 P O BOX 2004 KEENE NH 03431
NGM INS CO                              111 S INDEPENDENCE 825 PHILADELPHIA PA 19106
NGM INSURANCE COMPANY                   55 WEST STREET KEENE NH 03431
NGO, HAN                                ADDRESS ON FILE
NGO, TRANG                              ADDRESS ON FILE
NGUYEN, HUYEN                           ADDRESS ON FILE
NGUYEN, KHOA                            ADDRESS ON FILE
NGUYEN, LEWIS                           ADDRESS ON FILE
NGUYEN, PATRICK                         ADDRESS ON FILE
NGUYEN, STEVEN                          ADDRESS ON FILE
NH DEPT OF REVENUE                      61 S SPRING ST CONCORD NH 03302
NH INS CO                               P O BOX 560810 ROCKLEDGE FL 32956
NH INSURANCE DEPARTMENT                 21 SOUTH FRUIT ST STE 14 CONCORD NH 03301
NHH BUILDING &                          RESTORATION 917 E DUAL BLVD NE ISANTI MN 55040
NHH BUILDING & REST &                   NICHOLAS & EMILY NELSON 917 E DUAL BLVD NE ISANTI MN 55040
NHH BUILDING & RESTORATION              NORTHERN HIDEAWAY HOMES, INC. NORTHERN HIDEAWAY HOMES, INC. 917 E. DUAL BLVD
                                        NE ISANTI MN 55040
NHQC NEW HORIZON QUALITY CONSTRUCTION   FRANK GALLEGOS 411 SCHOOL OF MINES RD SOCORRO NM 87801
NHS REDEVELOPMENT CORP                  1279 N MILWAUKEE 4TH FL CHICAGO IL 60622
NHS REDEVELOPMENT CORPORATION           1279 NORTH MIWAUKEE AVE, SUITE 400 CHICAGO IL 60622
NI FLORIDA LLC                          1713 WOODCREEK FARMS RD. ELGIN SC 29045
NI FLORIDA LLC                          10130 SCENIC DRIVE PORT RICHEY FL 34668
NIA INS AGENCY                          805 N WARE RD MCALLEN TX 78501
NIAGARA CITY                            MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
NIAGARA FALLS CDS                       NIAGARA FALLS CSD - TREA 745 MAIN ST - CITY HALL NIAGARA FALLS NY 14302
NIAGARA FALLS CITY                      NIAGARA FALLS- CITY CONT 745 MAIN ST NIAGARA FLS NY 14302
NIAGARA FALLS CITY (NIAG                NIAGARA COUNTY TREASURER 745 MAIN STREET CITY HAL NIAGARA FALLS NY 14302
NIAGARA FALLS WATER BOARD               PO BOX 69 NIAGARA FALLS NY 14302
NIAGARA TOWN                            NIAGARA TOWN - TAX COLLE 7105 LOCKPORT RD NIAGARA FALLS NY 14305
NIAGARA TOWN                            MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
NIAGARA-WHEATFIELD CS (C                NIAGARA-WHEATFIELD -COLL PO BOX 309 SANBORN NY 14132
NIBALDO CARRILLO                        5335 DIXIE DR NAPLES FL 34113
NICE MUTUAL WATER COMPANY               3246 LAKESHORE BLVD NICE CA 95464
NICHOLAS A. KASUN                       PRO SE NICHOLAS A. KASUN 11813 DUCK CIRCLE SPOTSYLVANIA VA 22553
NICHOLAS APPRAISAL SERVICE LLC          5 EATON CT SUMMIT NJ 07901
NICHOLAS C MECCA RECEIVER OF TAXES      10 PEARL ST PORT CHESTER NY 10573
NICHOLAS COUNTY                         NICHOLAS COUNTY - SHERIF 125 E MAIN ST CARLISLE KY 40311
NICHOLAS COUNTY SHERIFF                 NICHOLAS COUNTY - SHERIF 700 MAIN STREET, SUITE 3 SUMMERSVILLE WV 26651
NICHOLAS E FINOTTI &                    ADDRESS ON FILE
NICHOLAS GAETANO                        ADDRESS ON FILE
NICHOLAS GIAMATTI &                     ADDRESS ON FILE
NICHOLAS INTERLANDI &                   ADDRESS ON FILE
NICHOLAS J. HILKER, ET AL.              DAMON RITENHOUSE EV HAS, LLC 218 N. JEFFERSON AVE., SUITE 103 CHICAGO IL 60661
NICHOLAS MATARAZZO &                    ADDRESS ON FILE
NICHOLAS MICELOTTI                      ADDRESS ON FILE
NICHOLAS PISACRITA &                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 889 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg   Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 915 of 1490
Claim Name                               Address Information
NICHOLAS R. CATON                        ADDRESS ON FILE
NICHOLAS RICHARDS                        ADDRESS ON FILE
NICHOLAS ROBERT HALLBERG                 ADDRESS ON FILE
NICHOLAS VALADEZ & GREG                  ADDRESS ON FILE
NICHOLAS, CRAIG                          ADDRESS ON FILE
NICHOLASVILLE CITY                       CITY OF NICHOLASVILLE - PO BOX 590 NICHOLASVILLE KY 40340
NICHOLE LAIUVARA                         ADDRESS ON FILE
NICHOLS FIRE DISTRICT -                  NICHOLS FIRE DIST-COLLEC PO BOX 28 TRUMBULL CT 06611
NICHOLS INS GROUP LLC                    5332 US HWY 98 N LAKELAND FL 33809
NICHOLS TOWN                             NICHOLS TOWN-TAX COLLECT PO BOX 359 NICHOLS NY 13812
NICHOLS VILLAGE                          NICHOLS VILLAGE-CLERK 388 W RIVER RD NICHOLS NY 13812
NICHOLS, DYLAN                           ADDRESS ON FILE
NICHOLS, ZACHARY                         ADDRESS ON FILE
NICHOLSON ASSOCIATES INC                 395 NEW HAVEN AVE MILFORD CT 06460
NICHOLSON BORO                           NICHOLSON BORO - TAX COL 2650 SR11 POB 75 NICHOLSON PA 18446
NICHOLSON TOWNSHIP                       KARA AINSLEY - TAX COLLE 779 OLD FRAME RD SMITHFIELD PA 15478
NICHOLSON TOWNSHIP                       NICHOLSON TWP - TAX COLL 136 CROASDALE RD NICHOLSON PA 18446
NICK BARNES                              ADDRESS ON FILE
NICK MILLER                              ADDRESS ON FILE
NICK PORTER, ET AL.                      ROBERT P. WATROUS, CHARTERED ROBERT P. WATROUS 1432 FIRST STREET SARASOTA FL
                                         34236
NICK WOLFF AGENCY INC                    514 ATALNTIC AVE STE 101 MORRIS MN 56267
NICKELS BOWEN PEEPLES                    HOOD & LAY, LLC KENNETH JAMES LAY, ESQ 1117 22ND STREET SOUTH BIRMINGHAM AL
                                         35205
NICKOLAS MORRIS II                       111 CROSS LA RUE PIERRE PART LA 70339
NICKS ELECTRIC LLC                       NICHOLAS BOUDREAUX 2920 TOCCOA ST BEAUMONT TX 77703
NICKY MOORE                              ADDRESS ON FILE
NICOL, ROBERT                            ADDRESS ON FILE
NICOLAS CHAVEZ                           ADDRESS ON FILE
NICOLAS MARADIAGO &                      ADDRESS ON FILE
NICOLAS NEGRETE &                        ADDRESS ON FILE
NICOLAS, MORRIS, GILBREATH &             ADDRESS ON FILE
NICOLE A. WILLIAMS AND COREY L. SLEDGE   FRANKLIN H. EATON, JR. 374 UNION CHAPEL RD NORTHPORT AL 35473
NICOLE CARMICHAEL &                      ADDRESS ON FILE
NICOLE M WALSH                           ADDRESS ON FILE
NICOLE OBRIEN                            ADDRESS ON FILE
NICOLE PREAKI                            ADDRESS ON FILE
NICOLE PREDKI                            ADDRESS ON FILE
NICOLE TEFFT                             ADDRESS ON FILE
NICOLLET COUNTY                          NICOLLET COUNTY - TREASU 501 S MINNISOTA AVE ST PETER MN 56082
NICOR GAS                                PO BOX 5407 CAROL STREAM IL 60197
NICOR GAS                                P.O. BOX 0632 AURORA IL 60507
NIDES, DANIEL                            ADDRESS ON FILE
NIDIFFER, SELENA                         ADDRESS ON FILE
NIDO, FRANCISCO                          ADDRESS ON FILE
NIDYA GARAY                              NIDYA GARAY 5220 NW 198TH TERRACE PRO SE MIAMI-GARDENS FL 33055
NIELAND, JACQUELINE                      ADDRESS ON FILE
NIELSEN, KRISTEN                         ADDRESS ON FILE
NIELSON & ASSOC INS SRVC                 PO BOX 177 EXETER CA 93221



Epiq Corporate Restructuring, LLC                                                                    Page 890 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 916 of 1490
Claim Name                            Address Information
NIELSON & SHERRY PSC                  PO BOX 721638 NEWPORT KY 41072
NIELSON & SHERRY PSC USE 60603362     639 WASHINGTON AVENUE NEWPORT KY 41071-1971
NIELSON AND SHERRY PSC                639 WASHINGTON AVE NEWPORT KY 41071
NIEMAN INTERIORS & BETH               MONTANEZ & CARLOS HUANTE 10113 MONACO DR EL PASO TX 79925
NIEMEN INTERIORS FOR                  ACCT OF E MONTANEZ 10113 MONACO DR EL PASO TX 79925
NIENHUESER PARTNERS LLC               11943 RD 2 SIDNEY NE 69162
NIESSEN, JOHN                         ADDRESS ON FILE
NIETO, DAVIS, JR. AND LAVERNA         NEW MEXICO LEGAL AID SIMON TUCK P.O. BOX 817 BERNALILLO NM 87004
NIETO, JOSE                           ADDRESS ON FILE
NIETOS ROOFING AND CONSTRUCTION       359 MARY JEANNE LANE EL PASO TX 79915
NIEVES CAVA                           5416 HIGHLANDS DR MCKINNEY TX 75070
NIFFIRG DESIGNS                       1320 MIER ST LAREDO TX 78040
NIGHT & DAY CONTRACTING               FOR ACCT OF D WILLIAMS 15 SPINNING WHEEL RD202 HINSDALE IL 60521
NIKODYM, GLENDA                       ADDRESS ON FILE
NILES CITY                            NILES CITY - TREASURER PO BOX 217 - TAX DEPT. NILES MI 49120
NILES TOWN                            NILES TOWN- TAX COLLECTO 5923 NEW HOPE RDNILES T MORAVIA NY 13118
NILES TOWNSHIP                        NILES TOWNSHIP - TREASUR 320 BELL RD NILES MI 49120
NILSON, ANTHONY                       ADDRESS ON FILE
NINA HENRY                            4508 BOYSEN AVENUE CHEYENNE WY 82001
NINA WHATLEY                          7410 BOYNTON BEACH BLVD. BOYNTON BEACH FL 33437
NINETY NINERS HOA                     10451 W PALMERAS DR 101 SUN CITY AZ 85373
NINFA ROSADO                          ADDRESS ON FILE
NINH QUAN                             3531 JOSEPH SORCI PL SAN JOSE CA 95148
NIOTA CITY                            NIOTA CITY-TAX COLLECTOR PO BOX 146 NIOTA TN 37826
NIPSCO                                NORTHERN INDIANA PUBLIC SERVICE CO P.O. BOX 13007 MERRILLVILLE IN 46411-3007
NIPSCO                                P.O BOX 13007 MERRILLVILLE IN 46411-3007
NIRES-NORTHERN ILLINOIS               REAL ESTATE SERVICES 6755 WEAVER ROAD ROCKFORD IL 61114
NISKAYUNA C.S. (TN OF C               NISKAYUNA CS-TAX RECEIVE 534 LOUDON RD./ MEM. TOW NEWTONVILLE NY 12128
NISKAYUNA C.S. (TN OF GL              NISKAYUNA CS-TAX RECEIVE 18 GLENRIDGE RD GLENVILLE NY 12302
NISKAYUNA CEN SCH (TN OF              NISKAYUNA CS-RECEIVER OF 1 NISKAYUNA CIRCLE NISKAYUNA NY 12309
NISKAYUNA TOWN                        NISKAYUNA TN-TAX RECEIVE ONE NISKAYUNA CIRCLE NISKAYUNA NY 12309
NISQUALLY PINES COMMUNIT              8903 PEPPERIDGE LANE SE YELM WA 98597
NISSHO OF CALIFORNIA INC              1902 SOUTH SANTA FE AVE VISTA CA 92083
NISTOR AGENCY                         422 NORTH AVE DUNELLEN NJ 08812
NITEOWL RESTORATION LLC               PO BOX 1164 TOMBALL TX 77375
NITKIEWICZ, JOHNATHAN                 ADDRESS ON FILE
NITZ, MARJORIE                        ADDRESS ON FILE
NIVAR GROUP, INC.                     31 OCEAN REEF DR. SUITE B-204 KEY LARGO FL 33037
NIVLA INS                             133-21 ROCKAWAY BLVD S OZONE PARK NY 11420
NIX PROFESSIONAL RESTORATION          KP FOR HIM, INC. P.O. BOX 993 CALIMESA CA 92320
NIXON BETANCOURT BARBOSA              BO. CANDELARIA ARENA CAM. 865 K3112 TOA BAJA PR 00949
NIXON, KRYSTAL                        ADDRESS ON FILE
NIXON, STEPHANIE                      ADDRESS ON FILE
NIZARALI & NADIA LALANI               1733 ALPINE DR CARROLLTON TX 75007
NIZHONI HOMES INC                     P.O. BOX 787 GALLUP NM 87305-0787
NJ CHOICE REALTY LLC                  650-652 NEWARK AVE ELIZABETH NJ 07208
NJ DEPT OF BANKING & INSURANCE        20 W STATE ST TRENTON NJ 08625
NJ DIVISION OF TAXATION               PO BOX 283 TRENTON NJ 08695-0283
NJ HOUSING & MORTGAGE FINANCE         AGENCY 637 S CLINTON AVE TRENTON NJ 08650



Epiq Corporate Restructuring, LLC                                                                 Page 891 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 917 of 1490
Claim Name                             Address Information
NJ INS UND ASSOC/DIRCT                 BILL 744 BROAD ST NEWARK NJ 07102
NJ MANUFACTURERS INS CO                P O BOX 428 WEST TRENTON NJ 08628
NJ MANUFACTURERS INS CO                PO BOX 70167 PHILADELPHIA PA 19176
NJ MFRS INS                            301 SULLIVAN WAY WEST TRENTON NJ 08628
NJ NATURAL GAS CO                      PO BOX 11743 NEWARK NJ 71014
NJ RE CONSULTANTS LLC                  1279 ROUTE 46 E SUITE 21 PARSIPPANY NJ 07054
NJ STATE TREASURER                     PO BOX 308 TRENTON NJ 08646
NJIRICH & SONS, INC.                   19970 KELLY DRIVE SONORA CA 95370
NM DEPT OF TAXATION AND REVENUE        P.O. BOX 2527 SANTA FE NM 87504-2527
NM FINANCIAL INSTITUTIONS DIVISION     PO BOX 25101 SANTA FE NM 87504
NM PREMIER ROOFING LLC                 & DANIEL & MARIE FERNANDEZ PO BOX 36556 ALBUQUERQUE NM 87176
NM PREMIER ROOFING LLC                 PO BOX 36556 ALBUQUERQUE NM 87176
NM PROPERTY INS PROGRAM                2201 SAN PEDRO DR NE ALBUQUERQUE NM 87110
NM PROPERTY INS PROGRAM                BLDG 20 2201 SAN PEDRO DR NE ALBUQUERQUE NM 87110
NM SECRETARY OF STATE                  325 DON GASPAR STE 300 SANTA FE NM 87501
NM TAXATION & REVENUE DEPT             UNCLAIMED PROPERTY OFFICE PO BOX 2527 SANTA FE NM 87504-2527
NMT ROOFING AND CONSTRUCTION           JRD ENTERPRISES JRD ENTERPRISES 2119 RIVERWALK DR 284 MOORE OK 73160
NN INTERIOR DESIGN INC.                HC 71 BOX 2867 NARANJITO PR 00719
NNOLI, OBIORA                          ADDRESS ON FILE
NNY SIGNINGS INC                       770 SYCAMORE AVE STE 122-129 VISTA CA 92083
NO NE UNITED MUTUAL INS                PO BOX 162 PLAINVIEW NE 68769
NO NECK INS                            P O BOX 419 IRVINGTON VA 22480
NOAH RESTORATION                       8202 WILES RD 111 CORAL SPRINGS FL 33067
NOAHS ELECTRICAL                       SOLUTIONS LLC 24 COUNTRY GARDEN CT TERRYVILLE CT 06786
NOAHS ROOFING & CONSTRUCTION           5778 N. MESA ST. STE 206 EL PASO TX 79912
NOB HILL CONDOMINIUM SECTION II        C/O CAMCO SERVICES OF NY INC PO BOX 990 PORT JEFFERSON STATION NY 11776
NOBLE BARCLAY                          140 VENSLEET AVE BRIDGEPORT CT 06606
NOBLE COUNTY                           NOBLE COUNTY - TREASURER 290 COURTHOUSE SQUARE CALDWELL OH 43724
NOBLE COUNTY                           NOBLE COUNTY - TREASURER 101 N ORANGE ST ALBION IN 46701
NOBLE COUNTY                           NOBLE COUNTY - TAX COLLE 300 COURTHOUSE DR. 7 PERRY OK 73077
NOBLE COUNTY TREASURER                 290 COURTHOUSE SQ CALDWELL OH 43724
NOBLE COUNTY TREASURER                 101 N ORANGE ST RM 230 ALBION IN 46701
NOBLE DITCH COMPANY                    102 N MAIN PAYETTE ID 83661
NOBLE FAMILY INSURANCE                 41555 FLORIDA AVE B HEMET CA 92544
NOBLE FIRS CONDOMINIUM                 1600 NE 140TH STREET SEATTLE WA 98125
NOBLE FIRS CONDOMINIUM                 C/O QUORUM REAL ESTATE PROPERTY MGMT INC 1600 NE 140TH STREET SEATTLE WA 98125
NOBLE INDUSTRIES LLC                   655 W CORRIENTE CT SAN TAN VALLEY AZ 85142
NOBLE PAINTING SERVICES, LLC           308 S SHADOWBEND AVE FRIENDSWOOD TX 77546
NOBLE PUBLIC ADJUSTING                 GROUP 107 AMAR PL STE 103 PANAMA CITY BEACH FL 32413
NOBLE TITLE                            6585 HIGH STREET LAS VEGAS NV 89113
NOBLE TOWNSHIP                         NOBLE TOWNSHIP - TREASUR 810 PLEASANT HILL RD BRONSON MI 49028
NOBLEBORO TOWN                         NOBLEBORO TOWN - TAX COL 192 US HIGHWAY 1 NOBLEBORO ME 04555
NOBLES COUNTY                          NOBLES CO. - AUD/TREASUR PO BOX 757 WORTHINGTON MN 56187
NOCELLA ROOFING                        3 CHAPEL CIRCLE TEQUESTA FL 33469
NOCKAMIXON TOWNSHIP                    NOCKAMIXON TWP - TAX COL PO BOX 148 REVERE PA 18953
NODACK MUTUAL INSURANCE                1101 1ST AVE N FARGO ND 58102
NODAK MUTUAL INS CO                    P O BOX 2502 FARGO ND 58108
NODAWAY COUNTY                         NODAWAY COUNTY - COLLECT 403 N. MARKET MARYVILLE MO 64468
NODELL, GLASS & HASKELL,LLC            5540 CENTERVIEW DRIVE STE 416 RALEIGH NC 27606



Epiq Corporate Restructuring, LLC                                                                  Page 892 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 918 of 1490
Claim Name                              Address Information
NOE GARCIA STATE FARM                   2260 LINDA AVE 102 ODESSA TX 79763
NOE MATA & ASSOCIATES                   4711 REVEILLE ST HOUSTON TX 77087
NOEL LAWRENCE                           5325 W A STREET GREELEY CO 80634
NOEL MOONEY                             42185 GLEN OAK RD CALIENTE CA 93518
NOEL ROLDAN                             224 N. LEXINGTON AVE COVINGTON VA 24426
NOEMI NIEVES                            PO BOX 5529 CHRISTIANSTED VI 00823
NOGALES, CLARA                          ADDRESS ON FILE
NOGUCHI & ASSOCIATES                    1314 S KING ST 560 HONOLULU HI 96814
NOKOMIS TOWN                            NOKOMIS TWN TREASURER 2541 LAKE NOKOMIS RD TOMAHAWK WI 54487
NOLAN BARGER APPRAISALS INC             1216 KANNAPOLIS PLACE LEXINGTON KY 40513
NOLAN COUNTY -C/O APPRAI                NOLAN CAD - TAX COLLECTO 208 ELM STREET SWEETWATER TX 79556
NOLAN COUNTY CLERK                      100 EAST THIRD STE 108 SWEETWATER TX 79556
NOLANDS ROOFING & G&M                   BUDZBAN 1295 W HWY 50 CLERMONT FL 34711
NOLANDS ROOFING INC.                    1295 W. HWY 50 CLERMONT FL 34711
NOLEN INS GROUP                         P O BOX 131536 TYLER TX 75713
NOLEN INSURANCE AGENCY                  4801 TROUP HWY STE 401 TYLER TX 75703
NOLES CONST LLC &                       P & M JOHNSTON 1613 BREAKWATER LN PLANO TX 75093
NOMBACH CO., INC                        3344 W. 127TH ST BLUE ISLAND IL 60406
NOMBRANA, ALMA                          ADDRESS ON FILE
NOME CITY                               CITY OF NOME PO BOX 281 NOME AK 99762
NOMURA                                  JASON GEIGER 309 W 49TH ST WORLDWIDE PLAZA NEW YORK NY 10019
NOMURA SECURITIES CO LTD PRIVATE        ATTN: MR. KOJI NAGAI CHAIRMAN 1-9-1 NIHONBASHI CHUO-KU 10380
BANKING
NOMURA SECURITIES INTERNATIONAL, INC.   (INVT MGMT) ATTN: MR. JASON DAVID OSIER WORLD WIDE PLAZA 309 WEST 49TH STREET
                                        NEW YORK NY 10019-9102
NOMURA SECURITIES INTERNATIONAL, INC.   ATTN: GENERAL COUNSEL 2 WORLD FINANCIAL CENTER, BUILDING B NEW YORK NY 10281
NONA R ANDREWS                          ANDREWS APPRAISAL ASSOC 300 OFFICE PARK DR 105 BIRMINGHAM AL 35223
NONPROFITS INS ALLIANCE                 P O BOX 49050 SAN JOSE CA 95161
NOONAN & LIEBERMAN                      105 W ADAMS STE 1800 CHICAGO IL 60603
NOONAN & LIEBERMAN LTD                  105 W ADAMS SUITE 1800 CHICAGO IL 60603
NOONAN APPRAISERS                       115 WEST ST. LOUIS STREET PACIFIC MO 63069
NOONAN, JULIE                           ADDRESS ON FILE
NORATO CONSTRUCTION INC                 331 WICKER ST SANFORD NC 27330
NORBERTO ARELLANES &                    RUFINA ARELLANES 3751HWY 70 E BROWNSVILLE TN 38012
NORBERTO W SILVA                        8332 SWISS CANE HOUSTON TX 77075
NORBORNE                                NORBORNE CITY - COLLECTO 109 E SECOND ST NORBORNE MO 64668
NORBOURNE ESTATES CITY                  NORBOURNE ESTATES - CLE PO BOX 7825 LOUISVILLE KY 40257
NORCAL FIRE REPAIR &                    MICHAEL & BARBARA PRINCE 345 LIMERICK WAY VACAVILLE CA 95688
NORCAL FIRE REPAIR INC                  2054 ZINFANDEL CT VACAVILLE CA 95688
NORCOM INS                              38 SECURITY DR AVON CT 06001
NORCROSS CITY                           NORCROSS CITY-TAX COLLEC 65 LAWRENCEVILLE ST NORCROSS GA 30071
NORDIC CONT & M GURULE                  & KRISTIN GURULE 4703-A BOARDWALK DR FORT COLLINS CO 80525
NORDIC VILLAGE CONDO ASSN               C/O ABS INC 57 WINGATE ST SUITE 204 HAVENHILL MA 01832
NORDINE REALTORS                        LEO NORDINE 2629 MANHATTAN AVENUE 290 HERMOSA BEACH CA 90254
NORDSTROM, NICHOLAS                     ADDRESS ON FILE
NORFOLK AND DEDHAM GRP                  222 AMES ST DEDHAM MA 02026
NORFOLK CITY                            NORFOLK CITY - TREASURER 810 UNION ST NORFOLK VA 23510
NORFOLK CITY TREASURER                  PO BOX 3215 NORFOLK VA 23514-3215
NORFOLK MUT INS CO                      300 W BENJAMIN AVE NORFOLK NE 68702



Epiq Corporate Restructuring, LLC                                                                    Page 893 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 919 of 1490
Claim Name                              Address Information
NORFOLK MUT INS CO                      P O BOX 371 NORFOLK NE 68702
NORFOLK SEWER DISTRICT                  PO BOX 402 NORFOLK CT 06058
NORFOLK STORM WATER MANAGEMENT          2233 MC KANN AVE NORFOLK VA 23509
NORFOLK TOWN                            NORFOLK TOWN - TAX COLLE ONE LIBERTY LANE NORFOLK MA 02056
NORFOLK TOWN                            NORFOLK TOWN - TAX COLLE PO BOX 82 NORFOLK CT 06058
NORFOLK TOWN                            NORFOLK TOWN-TAX COLLECT TOWN HALL5 W. MAIN ST NORFOLK NY 13667
NORKOL, DAN                             ADDRESS ON FILE
NORMA AYALA                             DAVID H. KRIEGER HAINES & KRIEGER, LLC 8985 S. EASTERN AVE., SUITE 350
                                        HENDERSON NV 89123
NORMA J WATKINS                         ADDRESS ON FILE
NORMA PETE                              ADDRESS ON FILE
NORMA SCHMALZRIED                       ADDRESS ON FILE
NORMAN COUNTY                           NORMAN CO. - AUD/TREASUR PO BOX 266 ADA MN 56510
NORMAN INS AGENCY                       450 N TEXAS AVE STE B WEBSTER TX 77598
NORMAN MCCULLEY                         ADDRESS ON FILE
NORMAN THERRIEN                         13 NEVENS ST HUDSON NH 03051
NORMAN TOWNSHIP                         NORMAN TOWNSHIP - TREASU P.O. BOX 143 WELSTON MI 49689
NORMAN, ELIZABETH                       ADDRESS ON FILE
NORMAN, JODI                            ADDRESS ON FILE
NORMAN, JOHN                            ADDRESS ON FILE
NORMAN, SHAUN                           ADDRESS ON FILE
NORMANDIE ON THE LAKE 1                 C.O.U.O. OF NORMANDIE ON THE LAKE 1, A CONDO. 18701 WALKERS CHOICE ROAD, UNIT
                                        3 MONTGOMERY VILLAGE MD 20886
NORMANDIE ON THE LAKE II CONDOMINIUM    3414 MORNINGWOOD DR OLNEY MD 20832
NORMANDY ISLES HOMEOWNERS ASSOCIATION   3900 WOODLAKE BLVD, SUITE 309 LAKE WORTH FL 33463
NORMANDY S ASSOCIATION INC.             6300 PARK OF COMMERCE BOULEVARD BOCA RATON FL 33487
NORRIDGEWOCK TOWN                       NORRIDGEWOCK TN - COLLEC P.O. BOX 7 NORRIDGEWOCK ME 04957
NORRIE TOWN                             NORRIE TWN TREASURER N4562 JESSUP STREET BIRNAMWOOD WI 54414
NORRIS APPRAISAL SERVICE                PO BOX 1737 LILLINGTON NC 27546
NORRIS CITY                             NORRIS CITY-TAX COLLECTO PO BOX 1090 NORRIS TN 37828
NORRIS LAKE COMMUNITY BENEFITS CORP.    8320 NORRIS LAKE ROAD/P. O.BOX 390670 SNELLVILLE GA 30039
NORRIS PROPERTY CONSULTANTS INC         2701 E OSBORN RD PHOENIX AZ 85016
NORRIS PROPERTY CONSULTANTS INC         2701 E OSBORN RD 102 PHOENIX AZ 85016
NORRIS, MCLAUGHLIN & MARCUS PA          PO BOX 5933 BRIDGEWATER NJ 08807
NORRISTOWN AREA SCH DIST                BERKHEIMER ASSOCIATES 50 N. 7TH STREET BANGOR PA 18013
NORRISTOWN AREA SCH DIST                MICHAEL MURRAY - TAX COL 1632 W MARSHALL ST JEFFERSONVILLE PA 19403
NORRISTOWN AREA SD/E. NO                KATE GILLEN - TAX COLLEC 34 E GERMANTOWN PIKE, BO NORRISTOWN PA 19401
NORRISTOWN BORO                         NORRISTOWN BORO - COLLEC 235 EAST AIRY ST NORRISTOWN PA 19401
NORRISTOWN MUNICIPAL WASTE AUTHORITY    235 E AIRY STREET, 2ND FLOOR NORRISTOWN PA 19401
NORTH ABINGTON TOWNSHIP                 NORTH ABINGTON TWP - COL 103 WELLINGTON LN NORTH ABINGTONTWP PA 18414
NORTH ABINGTON TWP SCHOO                NORTH ABINGTON TWP SD - 103 WELLINGTON LN NORTH ABINGTON TWP PA 18414
NORTH ADAMS CITY                        NORTH ADAMS CITY - COLLE 10 MAIN ST NORTH ADAMS MA 01247
NORTH ADIRONDACK CS (CMB                NORTH ADIRONDACK CS- COL 5586 ROUTE 11 ELLENBURG DEPOT NY 12935
NORTH ALABAMA LAND BANK LLC             1015 HIGHWAY 72 EAST TUSCUMBIA AL 35674
NORTH ALLEGHENY S.D./BRA                NORTH ALLEGHENY SD - COL 102 RAHWAY ROAD MCMURRAY PA 15317
NORTH ALLEGHENY S.D./FRA                N ALLEGHENY SD - TAX COL 2344 WEST INGOMAR ROAD PITTSBURGH PA 15237
NORTH ALLEGHENY S.D./MAR                NORTH ALLEGHENY SD - COL 102 WESTMINSTER DR MARS PA 16046
NORTH ALLIS TOWNSHIP                    NORTH ALLIS TWP - TREASU 3889 COUNTY ROAD 489 ONAWAY MI 49765
NORTH AMER SPECIALTY                    650 ELM ST MANCHESTER NH 03101



Epiq Corporate Restructuring, LLC                                                                    Page 894 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 920 of 1490
Claim Name                               Address Information
NORTH AMERICAN TITLE INSURANCE CO        760 NW 107 AVE STE 401 MIAMI FL 33172
NORTH AND SOUTH SHENANGO                 JOINT MUN. AUTH. 3397 DAM ROAD JAMESTOWN PA 16134
NORTH ANDOVER TOWN                       NORTH ANDOVER TN - COLLE 120 MAIN STREET NORTH ANDOVER MA 01845
NORTH ANNVILLE (COUNTY B                 LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
NORTH APOLLO BORO                        NORTH APOLLO BORO - COLL PO BOX 238 NORTH APOLLO PA 15673
NORTH ARLINGTON BORO                     NORTH ARLINGTON BORO-COL 214 RIDGE ROAD NORTH ARLINGTON NJ 07031
NORTH ARLINGTON MUNICIPAL COURT          214 RIDGE ROAD BORO HALL NORTH ARLINGTON NJ 07031
NORTH ATTLEBORO                          NORTH ATTLEBORO-TAX COLL 43 SOUTH WASHINGTON STRE NORTH ATTLEBORO MA 02760
NORTH AUGUSTA CITY                       N AUGUSTA CITY - TREASU P O BOX 6400 NORTH AUGUSTA SC 29861
NORTH BEAVER TOWNSHIP                    NORTH BEAVER TWP - COLLE 936 CLELAND MILL RD NEW CASTLE PA 16102
NORTH BELLE VERNON BORO                  NORTH BELLE VERNON BORO 405 FAYETTE ST N BELLE VERNON PA 15012
NORTH BENNINGTON VILLAGE                 N. BENNINGTON SD-TAX COL P.O. BOX 323 N. BENNINGTON VT 05257
NORTH BERGEN ARMS COA                    2035 KENNDY BLVD SUITE 201 NORTH BERGEN NJ 07047
NORTH BERGEN TOWNSHIP                    NORTH BERGEN TWP - COLLE 4233 KENNEDY BLVD NORTH BERGEN NJ 07047
NORTH BERWICK TOWN                       NORTH BERWICK TN - COLLE PO BOX 422 N BERWICK ME 03906
NORTH BETHLEHEM TOWNSHIP                 NORTH BETHLEHEM TWP - TC 856 SPRING VALLEY RD SCENERY HILL PA 15360
NORTH BRADDOCK BORO                      NORTH BRADDOCK BORO - TC 600 ANDERSON ST NORTH BRADDOCK PA 15104
NORTH BRANCH MUT INS                     8344 ERICKSON RD MANCHESTER NH 55056
NORTH BRANCH TOWNSHIP                    NORTH BRANCH TWP - TREAS P.O. BOX 186 N BRANCH MI 48461
NORTH BRANCH VILLAGE                     NORTH BRANCH VLG - TREAS P.O. BOX 704 NORTH BRANCH MI 48461
NORTH BRANFORD TOWN                      NORTH BRANFORD TN-COLLEC 909 FOXON RD N BRANFORD CT 06471
NORTH BRIAR COMMUNITY ASSOCIATION, INC   2633 MCKINNEY AVENUE SUITE 130-502 DALLAS TX 75204-2581
NORTH BROOKFIELD TOWN                    NORTH BROOKFIELD TN -COL 215 NORTH MAIN STREET NORTH BROOKFIELD MA 01535
NORTH BROOKFIELD WATER DEPARTMENT        14 BELL ROAD NORTH NORTH BROOKFIELD MA 01535
NORTH BRUNSWICK TOWNSHIP                 NORTH BRUNSWICK TWP -COL 710 HERMANN ROAD NORTH BRUNSWICK NJ 08902
NORTH BRUNSWICK TWP                      710 HERMANN ROAD NORTH BRUNSWICK NJ 08902
NORTH BUFFALO TOWNSHIP                   LISA BAUER - TAX COLLECT 104 ELSIE LANE KITTANNING PA 16201
NORTH CALDWELL BORO                      NORTH CALDWELL BORO-COLL 141 GOULD AVE - BOROUGH NORTH CALDWELL NJ 07006
NORTH CANAAN FD                          CANAAN FIRE DISTRICT 100 PEASE ST 5 CANAAN CT 06018
NORTH CANAAN TOWN                        NORTH CANAAN TN - COLLEC 100 PEASE ST4 NORTH CANAAN CT 06018
NORTH CAROLINA                           5301 GLENWOOD AVE RALEIGH NC 27612
NORTH CAROLINA                           ANGELA MAYNARD 4309 MAIL SERVICE CENTER RALEIGH NC 27699-4309
NORTH CAROLINA                           CHRISTINA GERING 4309 MAIL SERVICE CENTER RALEIGH NC 27699-4309
NORTH CAROLINA                           GENERAL CONTACT 4309 MAIL SERVICE CENTER RALEIGH NC 27699-4309
NORTH CAROLINA                           LENDER/BROKER/ SERVICER COMPANY APP AND AMENDS: 4309 MAIL SERVICE CENTER
                                         RALEIGH NC 27699-4309
NORTH CAROLINA                           MLO APPLICATIONS: 4309 MAIL SERVICE CENTER RALEIGH NC 27699-4309
NORTH CAROLINA                           MORTGAGE ORIGINATION SUPPORT REG LIC 4309 MAIL SERVICE CENTER RALEIGH NC
                                         27699-4309
NORTH CAROLINA                           NEW BRANCH APP AND BONDS: 4309 MAIL SERVICE CENTER RALEIGH NC 27699-4309
NORTH CAROLINA                           VANNESSA CLARK 4309 MAIL SERVICE CENTER RALEIGH NC 27699-4309
NORTH CAROLINA                           VIVIAN LANEY-DOBBIN 4309 MAIL SERVICE CENTER RALEIGH NC 27699-4309
NORTH CAROLINA DEPARTMENT OF INSURANCE   325 N. SALISBURY STREET RALEIGH NC 27603-5926
NORTH CAROLINA DEPARTMENT OF REVENUE     501 NORTH WILMINGTON STREET RALEIGH NC 27604
NORTH CAROLINA DEPARTMENT OF REVENUE     P.O. BOX 25000 RALEIGH NC 27640
NORTH CAROLINA DEPARTMENT OF REVENUE     ATTENTION: BANKRUPTCY UNIT POST OFFICE BOX 1168 RALEIGH NC 27640-1168
NORTH CAROLINA FARM                      BUREAU MUTUAL INSURANCE P O BOX 27427 RALEIGH NC 27611-7427
NORTH CAROLINA FARM                      BUREAU 5301 GLENWOOD AVE RALEIGH NC 27612
NORTH CAROLINA JOINT                     UNDERWRITING ASSOC P O BOX 8009 CARY NC 27512



Epiq Corporate Restructuring, LLC                                                                    Page 895 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 921 of 1490
Claim Name                               Address Information
NORTH CAROLINA SECRETARY OF STATE        2 SOUTH SALISBURY STREET RALEIGH NC 27601-2903
NORTH CASTLE SCHOOLS                     NORTH CASTLE SCH-TAX REC 17 BEDFORD RD ARMONK NY 10504
NORTH CASTLE TOWN                        NORTH CASTLE TOWN-RECEIV 17 BEDFORD RD/TOWN HALL ARMONK NY 10504
NORTH CATASAUQUA BORO                    NORTH CATASAUQUA BORO - 1122 SIXTH ST NORTH CATASAUQUA PA 18032
NORTH CENTRAL ELECTRIC POWER             P.O. BOX 405 BYHALIA MI 38611
ASSOCIATION
NORTH CENTRAL SOLID WASTE AUTHORITY      MICHELLE VALENCIA PO BOX 1230 ESPANOLA NM 87532
NORTH CENTRAL SOLID WASTE AUTHORITY      PO BOX 1230 ESPANOLA NM 87532
NORTH CENTRE TOWNSHIP                    NORTH CENTRE TWP - COLLE P.O. BOX 380 BLOOMSBURG PA 17815
NORTH CHARLEROI BORO                     NORTH CHARLEROI BORO - T 635 CONRAD AVE NORTH CHARLEROI PA 15022
NORTH CITY WATER DISTRICT                1519 NE 177TH ST SHORELINE WA 98155
NORTH CLARION S.D./FARMI                 NORTH CLARION SCHOOL DT 679 ENGLE RUN RD, POB 60 LUCINDA PA 16235
NORTH CLARION S.D./KNOX                  NORTH CLARION SD - COLLE 947 SUNSET DR. LUCINDA PA 16235
NORTH CLARION S.D./WASHI                 NORTH CLARION SD - COLLE 161 SANDROCK RD VENUS PA 16364
NORTH COAST BUILDERS                     690 BLOSSOM DRIVE AMHERST OH 44001
NORTH CODORUS TOWNSHIP                   JACKIE WIVELL - TAX COLL P O BOX 103 YORK NEW SALEM PA 17371
NORTH CODORUS TOWNSHIP & SEWER           1986 STOVERSTOWN RD SPRING GROVE PA 17362
AUTHORITY
NORTH COLLINS CS (COMBIN                 NORTH COLLINS CS - COLLE PO BOX 1773- NORTH COLLI BUFFALO NY 14240
NORTH COLLINS TOWN                       NORTH COLLINS TN - COLLE 10569 MAIN ST. NORTH COLLINS NY 14111
NORTH COLLINS VILLAGE                    NORTH COLLINS VILLAGE - P.O. BOX 459 NORTH COLLINS NY 14111
NORTH COLONIE C.S. (TWN                  NORTH COLONIE CS- REC OF 534 LOUDON RD./MEM. TOWN NEWTONVILLE NY 12128
NORTH CORNWALL TOWNSHIP                  LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
NORTH COUNTRY                            21170 NYS RT 232 WATERTOWN NY 13601
NORTH COUNTRY INS CO                     PO BOX 6540 WATERTOWN NY 13601
NORTH COUNTY QUALITY CONSTRUCTION INC.   3748 BERKSHIRE ROAD PICO RIVERA CA 90660
NORTH COVENTRY MUNICIPAL AUTHORITY       1485 E SCHUYLKILL ROAD PO BOX 833 POTTSTOWN PA 19464-0833
NORTH COVENTRY TOWNSHIP                  NORTH COVENTRY TWP - COL 845 S. HANOVER ST POTTSTOWN PA 19465
NORTH CREEK VILLAS COA                   UNIT OWNERS ASSO INC 200 TERMINAL TOW 50 PUB SQ CLEVELAND OH 44113
NORTH DAKOTA                             BRAD FLECK 2000 SCHAFER STREET, SUITE G BISMARK ND 58501
NORTH DAKOTA                             CHRIS LUDWIG 2000 SCHAFER STREET, SUITE G BISMARK ND 58501
NORTH DAKOTA                             GENERAL CONTACT 2000 SCHAFER STREET, SUITE G BISMARK ND 58501
NORTH DAKOTA                             LISA KIRSCHMANN 2000 SCHAFER STREET, SUITE G BISMARK ND 58501
NORTH DAKOTA SECRETARY OF STATE          600 BOULEVARD AVENUE DEPT. 108 BISMARCK ND 58505
NORTH DANSVILLE TOWN                     NORTH DANSVILLE TN-COLLE 14 CLARA BARTON ST DANSVILLE NY 14437
NORTH DELTA INS AGENCY                   PO BOX 816 TUNICA MS 38676
NORTH EAST TOWNSHIP                      NORTH EAST TWP - TAX COL 10300 W MAIN ST NORTH EAST PA 16428
NORTH EAST TOWNSHIP SCHO                 NORTH EAST TWP SD - COLL 10300 W MAIN ST NORTH EAST PA 16428
NORTH EASTERN SEWER AUTHORITY            PO BOX 516 MT WOLF PA 17347
NORTH ELBA TOWN                          NORTH ELBA TOWN -TAX COL 2693 MAIN STREET, SUITE LAKE PLACID NY 12946
NORTH END CONTRACTING                    LLC 663 SHRYEN AVE N ROSEVILLE MN 55113
NORTH FAYETTE TOWNSHIP                   NORTH FAYETTE TWP - COLL 400 NORTH BRANCH ROAD, S OAKDALE PA 15071
NORTH FLORIDA APPRAISERS                 PO BOX 213 BRANFORD FL 32008
NORTH FLORIDA CONTRACTING LLC            2589 BOTTOM RIDGE DR. P O BOX 65099 ORANGE PARK FL 32065
NORTH FLORIDA ROOFING                    STE 50 2730 ISABELLA BLVD JACKSONVILLE BEACH FL 32250
NORTH FLORIDA ROOFING                    THE ROOFING ALLIANCE LLC 5151 SUNBEAM RD SUITE 12 JACKSONVILLE FL 32257
NORTH FOND DU LAC VILLAG                 FOND DU LAC COUNTY TREAS PO BOX 1515 / 160 S MACY FOND DU LAC WI 54936
NORTH FOREST MUD E                       NORTH FOREST MUD - COLLE PO BOX 73109 HOUSTON TX 77273
NORTH FORK MUT INS                       PO BOX 250 BELGRADE MN 56312



Epiq Corporate Restructuring, LLC                                                                     Page 896 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 922 of 1490
Claim Name                               Address Information
NORTH FRANKLIN TOWNSHIP                  NORTH FRANKLIN TWP - COL 620 FRANKLIN FARMS RD WASHINGTON PA 15301
NORTH GEORGIA RESOURCE INC               3482 KEITH BRIDGE RD STE 201 CUMMING GA 30041
NORTH GEORGIA RESTORATION, LLC           4651 WOODSTOCK ROAD, SUITE 208-325 ROSWELL GA 30075
NORTH GREENBUSH CS (TW                   NORTH GREENBUSH CS-COLLE 12 GLENWOOD RD TROY NY 12180
NORTH GREENBUSH TOWN                     NORTH GREENBUSH TN-COLLE 2 DOUGLAS STREET WYNANTSKILL NY 12198
NORTH HALEDON BORO                       NORTH HALEDON BORO - COL 103 OVERLOOK AVENUE NORTH HALDON NJ 07508
NORTH HAMPTON MUD T                      NORTH HAMPTON MUD - COLL 12841 CAPRICORN STREET STAFFORD TX 77477
NORTH HAMPTON TOWN                       NORTH HAMPTON TN - COLLE 237 ATLANTIC AVENUE NORTH HAMPTON NH 03862
NORTH HANOVER TOWNSHIP                   NORTH HANOVER TWP -COLLE 41 SCHOOLHOUSE ROAD JACOBSTOWN NJ 08562
NORTH HARMONY TOWN                       NORTH HARMONY TN- COLLEC PO BOX 167 STOW NY 14785
NORTH HAVEN TOWN                         NORTH HAVEN TN - COLLECT 18 CHURCH ST-TOWN HALL NORTH HAVEN CT 06473
NORTH HAVEN VILLAGE                      NORTH HAVEN VIL - COLLEC 335 FERRY ROAD SAG HARBOR NY 11963
NORTH HEIDELBERG TOWNSHI                 NORTH HEIDELBERG TWP - T PO BX 134 ROBESONIA PA 19551
NORTH HEMPSTEAD SCHOOLS                  NORTH HEMPSTEAD- TAX REC N HEMPSTEAD 200 PLANDOME MANHASSET NY 11030
NORTH HEMPSTEAD TOWN                     NORTH HEMPSTEAD - RECEIV 200 PLANDOME RD MANHASSET NY 11030
NORTH HERO TOWN                          NORTH HERO TOWN-TAX COLL 6441 U.S. ROUTE 2 NORTH HERO VT 05474
NORTH HILLS PARTNERSHIP                  10446 SHADYBROOK DR BOISE ID 83704
NORTH HILLS POA INC                      PO BOX 45150 RIO RANCHO NM 87174
NORTH HILLS PROPERTY OWNERS ASSOC. INC   3248 GREYSTONE COURT SE RIO RANCHO NM 87124
NORTH HILLS S.D./ROSS TO                 NORTH HILLS SD - TAX COL 102 RAHWAY ROAD MCMURRY PA 15317
NORTH HILLS S.D./WEST VI                 NORTH HILLS SD - TAX COL 457 PERRY HWY PITTSBURGH PA 15229
NORTH HILLS VILLAGE                      NORTH HILLS VIL - COLLEC 1 SHELTER ROCK ROAD ROSLYN NY 11576
NORTH HOLLOW CIVIC ASSOC                 9802 FM1960 BYPASS W 210 HUMBLE TX 77338
NORTH HOPEWELL TOWNSHIP                  NORTH HOPEWELL TWP - COL 12437 WOODLAND DR FELTON PA 17322
NORTH HORNELL VILLAGE                    NORTH HORNELL VILLAGE-CL 4 WEST MAPLEWOOD AVE HORNELL NY 14843
NORTH HUDSON TOWN                        NORTH HUDSON TN - COLLEC P.O. BOX 155 N HUDSON NY 12855
NORTH HUDSON VILLAGE                     NORTH HUDSON VLG TREASUR 400 SEVENTH STREET N HUDSON WI 54016
NORTH HUNTINGDON TOWNSHI                 SHELLEY BUCHANAN- TX COL 11279 CENTER HWY NORTH HUNTINGDON PA 15642
NORTH IRWIN BORO                         MAUREEN LAVERDE-TAX COLL 89 WEBSTER AVE NORTH IRWIN PA 15642
NORTH JERSEY PUBLIC                      ADJUSTERS INC 17 WENDELL PLACE FAIRVIEW NJ 07022
NORTH KEY LARGO UTILITY CORPORATION      24 DOCKSIDE LN PMB 512 KEY LARGO FL 33037
NORTH KINGSTOWN TOWN                     NORTH KINGSTOWN TN-COLLE 100 FAIRWAY DRIVE NORTH KINGSTOWN RI 02852
NORTH LAS VEGAS UTILITIES                2200 CIVIC CENTER DRIVE NORTH LAS VEGAS NV 89030
NORTH LAWNCARE                           116 BROOK WOOD VICTORIA TX 77901
NORTH LEBANON TOWNSHIP                   LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
NORTH LONDONDERRY TOWNSH                 LEBANON COUNTY TREASURER 400 S. 8TH ST RM 103 LEBANON PA 17042
NORTH MAHONING TOWNSHIP                  KAREN J BLOSE - TAX COLL 1223 JUNEAU ROAD PUNXSUTAWNEY PA 15767
NORTH MANHEIM TOWNSHIP                   NORTH MANHEIM TWP - COLL 540 ROUTE 61 SOUTH SCHUYLKILL HAVEN PA 17972
NORTH MARSHALL WATER DISTRICT            96 CARROLL ROAD BENTON KY 42025
NORTH MIDDLETON TOWNSHIP                 NORTH MIDDLETON TWP - TC 2053 SPRING RD CARLISLE PA 17013
NORTH MIDDLETOWN CITY                    NORTH MIDDLETOWN - CLER PO BOX 69 NORTH MIDDLETOWN KY 40357
NORTH MISSION GLEN MUD                   NORTH MISSION GLEN MUD P O BOX 1368 FRIENDSWOOD TX 77549
NORTH MISSOURI MUT                       701 E MAIN ST PRINCETON MO 64673
NORTH MS SAFE & LOCK                     P.O. BOX 1139 CORINTH MS 38835
NORTH MUSKEGON CITY                      NORTH MUSKEGON - TREASUR 1502 RUDDIMAN DR. NORTH MUSKEGON MI 49445
NORTH NEWTON TOWNSHIP                    NORTH NEWTON TWP - COLLE 903 BIG SPRING RD SHIPPENSBURG PA 17257
NORTH NORWICH TOWN                       NORTH NORWICH TN- COLLEC PO BOX 104/ 188 CO.RD. 2 N. NORWICH NY 13814
NORTH PACIFIC INS CO                     PO BOX 5048 PORTLAND OR 97208
NORTH PACIFIC INS CO                     650 NE HOLLADAY PORTLAND OR 97323



Epiq Corporate Restructuring, LLC                                                                     Page 897 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 923 of 1490
Claim Name                             Address Information
NORTH PENN S.D./LANSDALE               NORTH PENN SD - TAX COLL P.O. BOX 811 LANSDALE PA 19446
NORTH PENN S.D./LINE LEX               NORTH PENN SD - TAX COLL 56 HILLTOWN PIKE LINE LEXINGTON PA 18932
NORTH PENN S.D./MONTGOME               NORTH PENN SD - TAX COLL PO BOX 690 MONTGOMERYVILLE PA 18936
NORTH PENN S.D./TOWAMENC               ROBERT DIDOMIZIO JR - TC POB 1415 KULPSVILLE PA 19443
NORTH PENN S.D/HATFIELD                NORTH PENN SD - TAX COLL 2028 LENHART RD HATFIELD PA 19440
NORTH PENN SD/HATFIELD B               NANCY DEFINIS - TAX COLL P.O. BOX 190 HATFIELD PA 19440
NORTH PENN WATER AUTHORITY             300 FORTY FOOT ROAD LANSDALE PA 19446
NORTH PLAINFIELD BORO                  NORTH PLAINFIELD -COLLEC 263 SOMERSET STREET N PLAINFIELD NJ 07060
NORTH PLAINFIELD BOROUGH               263 SOMERSET STREET NORTH PLAINFIELD NJ 07060
NORTH PLAINS TOWNSHIP                  NORTH PLAINS TWP - TREAS PO BOX 277 HUBBARDSTON MI 48845
NORTH POCONO S.D./CLIFTO               CONSOLIDATED TAX SERVICE PO BOX 128 HONESDALE PA 18431
NORTH POCONO S.D./COVING               CONSOLIDATED TAX SERVICE PO BOX 128 HONESDALE PA 18431
NORTH POCONO S.D./ELMHUR               CONSOLIDATED TAX SERVICE PO BOX 128 HONESDALE PA 18431
NORTH POCONO S.D./JEFFER               CONSOLIDATED TAX SERVICE POB 128 HONESDALE PA 18431
NORTH POCONO S.D./LEHIGH               EILEEN KOHN - TAX COLLEC P.O. BOX 942 GOULDSBORO PA 18424
NORTH POCONO S.D./MADISO               CONSOLIDATED TAX SERVICE PO BOX 128 HONESDALE PA 18431
NORTH POCONO S.D./MOSCOW               CONSOLIDATED TAX SERVICE PO BOX 128 HONESDALE PA 18431
NORTH POCONO S.D./SPRING               SPRINGBROOK TWP-TAX COLL POB 1014 MOSCOW PA 18444
NORTH POCONO S.D./THORNH               NORTH POCONO SD - COLLEC 7 FIR LANE 112A-14 CCE THORNHURST PA 18424
NORTH POINT UNDERWRITERS               3625 BROOKSIDE PKWY 550 ALPHARETTA GA 30022
NORTH POINTE INS CO                    28819 FRANKLIN ROAD SOUTHFIELD MI 48034
NORTH POINTE UNDERWRITER               1725 WINDWARD CONCOURSE ALPHARETTA GA 30005
NORTH PORT UTILITIES                   4970 CITY HALL BLVD. NORTH PORT FL 34286
NORTH PRAIRIE VILLAGE                  NORTH PRAIRIE VLG TREASU 130 N HARRISON ST NORTH PRAIRIE WI 53153
NORTH PROVIDENCE TOWN                  NORTH PROVIDENCE TN-COLL 2000 SMITH STREET NORTH PROVIDENCE RI 02911
NORTH READING TOWN                     NORTH READING TN - COLLE 235 NORTH STREET NORTH READING MA 01864
NORTH READING WATER/SEWE               NORTH READING TOWN 235 NORTH STREET NORTH READING MA 01864
NORTH RIDGE ROOFING, INC.              703 BASCOMB COMMERCIAL PARKWAY SUITE 107 WOODSTOCK GA 30189
NORTH RIVER INS COMPANY                18383 PRESTON RD DALLAS TX 72520
NORTH ROCKLAND C.S. (ST                NORTH ROCKLAND C.S-COLLE 74 E MAIN ST STONY POINT NY 10980
NORTH ROCKLAND CS (HAVER               NORTH ROCKLAND CS- COLLE 1 ROSMAN ROAD TOWN HALL GARNERVILLE NY 10923
NORTH ROSE-WOLCOTT CS (C               N ROSE-WOLCOTT CS-COLLEC 11631 SALTER-COLVIN ROAD WOLCOTT NY 14590
NORTH SALEM                            NORTH SALEM-RECEIVER OF P.O. BOX 313 NORTH SALEM NY 10560
NORTH SALEM CS (SOUTHEA                NORTH SALEM CS-TAX RECEI 1360 ROUTE 22 BREWSTER NY 10509
NORTH SALEM TOWN                       NORTH SALEM TOWN-TAX REC PO BOX 313- LOBDELL HOUS NORTH SALEM NY 10560
NORTH SCHUYLKILL S.D./AS               NORTH SCHUYLKILL SD - TC 936 CENTRE ST ASHLAND PA 17921
NORTH SCHUYLKILL S.D./BU               NORTH SCHUYLKILL SD - TC 1011 FOUNTAIN ST ASHLAND PA 17921
NORTH SCHUYLKILL S.D./CO               NORTH SCHUYLKILL SD - TC 936 CENTRE STREET ASHLAND PA 17921
NORTH SCHUYLKILL S.D./FR               NORTH SCHUYLKILL SD - TC P.O. BOX 486 FRACKVILLE PA 17931
NORTH SCHUYLKILL S.D./GO               NORTH SCHUYLKILL SD - TC 5 RIDGE LANE POB 93 GORDON PA 17936
NORTH SCHUYLKILL S.D./UN               NORTH SCHUYLKILL SD - TC 123 ARISTES RD RINGTOWN PA 17967
NORTH SCHUYLKILL SD                    NORTH SCHUYLKILL SD - TC PO BOX 104 GIRARDVILLE PA 17935
NORTH SCHUYLKILL SD/RING               RINGTOWN BORO - TAX COLL 235 W CHERRY ST RINGTOWN PA 17967
NORTH SEWICKLEY TOWNSHIP               KAREN TROZZO - TAX COLLE 902 MERCER RD BEAVER FALLS PA 15010
NORTH SHADE TOWNSHIP                   NORTH SHADE TWP - TREASU 10850 BLISS RD PERRINGTON MI 48871
NORTH SHELBY FIRE DISTRI               NORTH SHELBY FIRE DISTRI 4617 VALLEYDALE RD BIRMINGHAM AL 35242
NORTH SHENANGO TOWNSHIP                11586 LINN ROAD ESPYVILLE PA 16424
NORTH SHENANGO TOWNSHIP                GERI GODINA- RECEIVER OF 11586 LINN RD. ESPYVILLE PA 16424
NORTH SHORE BUILDING SERVICES          PETER BARBAGALLO PETER BARBAGALLO PO BOX 663 NORTH READING MA 01864



Epiq Corporate Restructuring, LLC                                                                   Page 898 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 924 of 1490
Claim Name                               Address Information
NORTH SHORE SANITARY DISTRICT            P. O. BOX 750 GURNEE IL 60031
NORTH SHORE WATER RECLAMATION DISTRICT   14770 W WILLIAM KOEPSEL DRIVE GURNEE IL 60031
NORTH SLOPE BOROUGH                      NORTH SLOPE TREASURER PO BOX 69 BARROW AK 99723
NORTH SMITHFIELD TOWN                    NORTH SMITHFIELD TN-COLL 575 SMITHFIELD ROAD NORTH SMITHFIELD RI 02896
NORTH SOUND SERVICES LLC                 7058 PORTAL WAY SUITE 130 FERNDALE WA 98248
NORTH SOUND VALUATION                    PO BOX 886 MUKILTEO WA 98275
NORTH STAR EXTERIORS                     432 QUARRY RD OTTSVILLE PA 18742
NORTH STAR INSURANCE                     AGENCY 2200 65TH STREET BROOKLYN NY 11204
NORTH STAR MUTUAL                        INSURANCE COMPANY PO BOX 48 COTTONWOOD MN 56229
NORTH STAR MUTUAL INS                    P O BOX 48 COTTONWOOD MN 56229
NORTH STAR MUTUAL INS CO                 269 BARSTAD RD SOUTH COTTONWOOD MN 56229
NORTH STAR ROOFING                       275 WILDCAT LAKE DR LAWRENCEVILLE GA 30043
NORTH STAR S.D./HOOVERSV                 COUNTY TREASURERS OFFICE 300 N. CENTER AVE., STE SOMERSET PA 15501
NORTH STAR S.D./QUEMAHON                 NORTH STAR SD - TAX COLL 424 FORBES RD, SUITE 2 STOYSOWN PA 15563
NORTH STAR S/D - JENNE                   JENNER TWP SD - TAX COLL 174 ST CLAIR DR BOSWELL PA 15531
NORTH STAR SD/ JENNERSTO                 N STAR SD - TAX COLLECTO BOX 106 JENNERSTOWN PA 15547
NORTH STAR SD/BOSWELL BO                 NORTH STAR SD - TAX COLL 415 QUEMAHONING ST BOSWELL PA 15531
NORTH STAR TOWNSHIP                      NORTH STAR TWP - TREASUR 2228 E HAYES RD ITHACA MI 48847
NORTH STATE APPRAISAL INC                5620 WADE PARK BLVD RALEIGH NC 27607
NORTH STONINGTON TOWN                    NORTH STONINGTON TN-COLL 40 MAIN STREET N STONINGTON CT 06359
NORTH STRABANE TOWNSHIP                  NORTH STRABANE TWP - COL PO BOX 202 STRABANE PA 15363
NORTH SUMTER CNTY. UTILITY               DEPENDENT DIST. 984 OLD MILL RUN THE VILLAGES FL 32162
NORTH SYRACUSE C S (SALI                 NORTH SYRACUSE CS-RECEIV SYRACUSE-201 SCHOOL ROAD LIVERPOOL NY 13088
NORTH SYRACUSE C.S. (CIC                 NORTH SYRACUSE CS-REC OF 8236 BREWERTON ROAD CICERO NY 13039
NORTH SYRACUSE C.S. (CLA                 NORTH SYRACUSE CS-REC OF 4401 STATE ROUTE 31 CLAY NY 13041
NORTH SYRACUSE VILLAGE (                 NORTH SYRACUSE VIL-RECEI 8236 BREWERTON ROAD CICERO NY 13039
NORTH SYRACUSE VILLAGE (                 NORTH SYRACUSE VIL-RECEI 4483 ROUTE 31 CLAY NY 13041
NORTH TEXAS COMMERCIAL                   4436 ACTION ST GARLAND TX 75042
NORTH TIVERTON FIRE DISTRICT             241 HILTON STREET TIVERTON RI 02878
NORTH TIVERTON FIRE DISTRICT             241 HILTON STREET TIVERTON RI 28781
NORTH TONAWANDA CITY                     NORTH TONAWANDA CITY-TRE 216 PAYNE AVE CITY HALL NORTH TONAWANDA NY 14120
NORTH TOWANDA                            FRANCES WILLIAMS-TAX COL 709 REUTER BLVD. TOWANDA PA 18848
NORTH UNION TOWNSHIP                     JAMES MARI - TAX COLLECT 1197 CONNELLSVILLE STREE LEMONT FURNACE PA 15456
NORTH UNION TOWNSHIP                     NORTH UNION TWP - COLLEC 16 FIRST ST, POB 668 NUREMBERG PA 18241
NORTH VERSAILLES TOWNSHI                 NORTH VERSAILLES TWP - T 1401 GREENSBURG AVE NORTH VERSAILLES PA 15137
NORTH VERSAILLES TOWNSHIP                1401 GREENSBURG AVENUE SUITE 5 NORTH VERSAILLES PA 15137
NORTH VERSAILLES TWP. SANITARY           1401 GREENSBURG AVENUE NORTH VERSAILLES PA 15137
AUTHORITY
NORTH WALES BORO                         TIM WEIR - TAX COLLECTOR P.O. BOX 1561 NORTH WALES PA 19454
NORTH WALES WATER AUTHORITY              200 W. WALNUT STREET NORTH WALES PA 19454
NORTH WARREN CEN SCH (CM                 NORTH WARREN CS-TAX COLL 6110 STATE ROUTE 8 CHESTERTOWN NY 12817
NORTH WELD COUNTY WATER DISTRICT         P O BOX 56 38285 CR 39 LUCERNE CO 80646
NORTH WEST                               PO BOX 3264 TUALATIN OR 97062
NORTH WEST RESTORATION FSWW              SCOTCO CONSTRUCTION, INC. 1837 TERMINAL DRIVE RICHLAND WA 99354
NORTH WEST ROOFING                       RIGHT WAY CONTRACTING RIGHT WAY CONTRACTING 2425 S COLORADO BOULEVARD SUITE
                                         280 DENVER CO 80222
NORTH WEYMOUTH TAX COLLECTOR             75 MIDDLE STREET EAST WEYMOUTH MA 02189
NORTH WHITEHALL TOWNSHIP                 NORTH WHITEHALL TWP - TC 3256 LEVANS RD COPLAY PA 18037
NORTH WILDWOOD CITY                      NORTH WILDWOOD CITY -COL 901 ATLANTIC AVENUE NORTH WILDWOOD NJ 08260



Epiq Corporate Restructuring, LLC                                                                     Page 899 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 925 of 1490
Claim Name                               Address Information
NORTH WOODBURY TOWNSHIP                  SHARON BROWER - TAX COLL 144 DOC LANE MARTINSBURG PA 16662
NORTH YARMOUTH TOWN                      NORTH YARMOUTH -TAX COLL 10 VILLAGE SQUARE ROAD NORTH YARMOUTH ME 04097
NORTH YORK BORO                          NORTH YORK BORO - COLLEC 350 E 6TH AVE YORK PA 17404
NORTHAMPTON AREA SCHOOL                  NORTHAMPTON AREA SD - TC 2014 LAUBACH AVE NORTHAMPTON PA 18067
NORTHAMPTON AREA SCHOOL DIST. TAX        2014 LAUBACH AVE PO BOX 9 NORTHAMPTON PA 18067-0009
OFFICE
NORTHAMPTON AREA SD/LEHI                 NORTHAMPTON AREA SD - TC 2014 LAUBACH AVE NORTHAMPTON PA 18067
NORTHAMPTON BORO                         NORTHAMPTON BORO - COLLE 2025 NORTHAMPTON AVE U-2 NORTHAMPTON PA 18067
NORTHAMPTON BOROUGH                      2025 NORTHAMPTON AVE UNIT 2 NORTHAMPTON PA 18067
NORTHAMPTON BOROUGH MUNICIPAL AUTHORITY 1 CLEAR SPRINGS DRIVE NORTHAMPTON PA 18067-0156
NORTHAMPTON CITY                         NORTHAMPTON CITY - COLLE 212 MAIN STREET ROOM 305 NORTHAMPTON MA 01060
NORTHAMPTON COUNTY                       NORTHAMPTON COUNTY - TRE 669 WASHINGTON ST - REVE EASTON PA 18042
NORTHAMPTON COUNTY                       NORTHAMPTON COUNTY - TRE PO BOX 598 EASTVILLE VA 23347
NORTHAMPTON COUNTY                       NORTHAMPTON COUNTY - COL 104 THOMAS BRAGG DR JACKSON NC 27845
NORTHAMPTON COUNTY TREASURER             669 WASHINGTON ST EASTON PA 18042
NORTHAMPTON S.D./BATH BO                 NORTHAMPTON AREA SD - TC POB 9 NORTHAMPTON PA 18067
NORTHAMPTON S.D./E. ALLE                 NORTHAMPTON AREA SD - TC 2014 LAUBACH AVE. NORTHAMPTON PA 18067
NORTHAMPTON S.D./MOORE T                 NORTHAMPTON AREA SD - TC 2014 LAUBACH AVE. NORTHAMPTON PA 18067
NORTHAMPTON S.D./NORTHAM                 NORTHAMPTON AREA SD - TC 2014 LAUBACH AVE NORTHAMPTON PA 18067
NORTHAMPTON TOWN                         NORTHAMPTON TN - COLLECT PO BOX 261 NORTHVILLE NY 12134
NORTHAMPTON TOWNSHIP                     NORTHAMPTON TWP - COLLEC 55 TOWNSHIP RD RICHBORO PA 18954
NORTHBAY PROP OWNERS ASSOC INC           700 AVIGNON DR SUITE A2 RIDGELAND MS 39157
NORTHBOROUGH TOWN                        NORTHBOROUGH TN -COLLECT 63 MAIN STREET NORTHBOROUGH MA 01532
NORTHBRIDGE TOWN                         NORTHBRIDGE TOWN-TAX COL 7 MAIN STREET WHITINSVILLE MA 01588
NORTHBROOK CONDO ASSOCIATION             2A IVES STREET DANBURY CT 06810
NORTHBROOK CONDOMINIUM ASSOCIATION       NADINE JAJJAR P. O. BOX 260 AMESBURY MA 01903
NORTHEAST ABSTRACT CO                    150 CALIFORNIA ST NEWTON MA 02458
NORTHEAST ABSTRACT COMPANY               INC 150 CALIFORNIA ST NEWTON MA 02458
NORTHEAST BORO                           NORTHEAST BORO - TAX COL 52 TANNERY STREET NORTH EAST PA 16428
NORTHEAST BRADFORD S.D./                 NORTHEAST BRADFORD SD - POB 40 MANSFIELD PA 16933
NORTHEAST CONSTRUCTION                   INC 8747 WHITEPINE RD RICHMOND VA 23237
NORTHEAST FNCL GROUP                     194 BOSTON POST RD EAST LYME CT 06333
NORTHEAST MADISON TOWNSH                 BARBARA HERR - TAX COLLE 5260 FOWLER HOLLOW ROAD BLAIN PA 17006
NORTHEAST OHIO REGIONAL SEWER DISTRICT   PO BOX 94550 CLEVELAND OH 44101
NORTHEAST REVENUE LLC                    340 N WASHINGTON AVE SCRANTON PA 18503
NORTHEAST REVENUE SERVICE                640 HAMILTON STREET 4TH FLOOR ALLENTOWN PA 18101
NORTHEAST REVENUE SERVICE, LLC           340 NORTH WASHINGTON AVENUE, SCRANTON CITY HALL, TREASURER'S OFFICE SCRANTON
                                         PA 18503
NORTHEAST SCHOOL DISTRIC                 NORTHEAST SD - TAX COLLE 52 TANNERY STREET NORTH EAST PA 16428
NORTHEAST TOWN                           NORTHEAST TOWN-TAX COLLE PO BOX 516 MILLERTON NY 12546
NORTHEAST UNDERWRITERS                   4790 1ST STREET NORTH ST PETERSBURG FL 33703
NORTHEASTERN CONST                       925 MILLS AV LAS VEGAS NM 87701
NORTHEASTERN CREDIT SERVICES INC         117 HARTFORD TURNPIKE, TOLLAND PROFESSIONAL BUILDI TOLLAND CT 06084
NORTHEASTERN MUTUAL INS                  CO PO BOX 96 ALGOMA WI 54201
NORTHEASTERN MUTUAL INS                  P O BOX 96 ALGOMA WI 54201
NORTHEASTERN SD / MT WOL                 NORTHEASTERN YORK S/D - P.O. BOX 357 MT WOLF PA 17347
NORTHEASTERN YORK S.D.                   ABBY LATCHAW - TAX COLLE 1920 COPENHAFFER RD DOVER PA 17315
NORTHEASTERN YORK S.D.                   DEBRA POPP - TAX COLLECT 1909 OLD TRAIL ROAD ETTERS PA 17319
NORTHEASTERN YORK S.D.                   KELLY NEELY - TAX COLLEC 150 FARM LANE MANCHESTER PA 17345



Epiq Corporate Restructuring, LLC                                                                     Page 900 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 926 of 1490
Claim Name                               Address Information
NORTHEASTERN YORK S.D.                   NORTHEASTERN YORK CO SD 20 BONITA DR MT WOLF PA 17347
NORTHEASTERN-CLINTON                     CHAMPLAIN TAX COLLECTOR P.O. BOX 799 CHAMPLAIN NY 12919
NORTHERN BEDFORD S.D.                    SHIRLEY MELLOTT - TX COL 1244 RAYSTOWN RD EVERETT PA 15537
NORTHERN BEDFORD S.D.                    NORTHERN BEDFORD SD - TC 182 WOOD ST. HOPEWELL PA 16650
NORTHERN BEDFORD S.D.                    NORTHERN BEDFORD SD - TC 1847 WOODBURY PIKE LOYSBURG PA 16659
NORTHERN BEDFORD S.D.                    NORTHERN BEDFORD SD - TC 3375 LAFAYETTE RD BAKERS SUMMIT PA 16673
NORTHERN BEDFORD S.D.                    CAROLYN TRACEY - TAX COL 221 MILL STREET WOODBURY PA 16695
NORTHERN BEDFORD S.D.                    NORTHERN BEDFORD SD - TC 211 HIGHLAND DRIVE WOODBURY PA 16695
NORTHERN BLAIR CNTY.                     REGIONAL SEWER AUTHORITY 5689 E PLEASANT VALLEY BLVD TYRONE PA 16686
NORTHERN CAMBRIA BORO                    NORTHERN CAMBRIA - COLLE 2015 BIGLER AVE NORTHERN CAMBRIA PA 15714
NORTHERN CAMBRIA S.D.                    1017 PHILADELPHIA AVENUE NORTH CAMBRIA PA 15714
NORTHERN CAMBRIA S.D.                    NORTHERN CAMBRIA SD - TC P.O BOX 508 NORTH CAMBRIA PA 15714
NORTHERN CAMBRIA S.D.                    NORTHERN CAMBRIA SD - TC 599 RIDGE RD NICKTOWN PA 15762
NORTHERN CAMBRIA S.D.                    NORTHERN CAMBRIA SD - TC 492 MURPHY SPRING RD HASTINGS PA 16646
NORTHERN CO INS SLTNS                    1711 61ST AVE STE 100 GREELEY CO 80634
NORTHERN FINNISH MTL                     41396 STATE HWY 13 MARENGO WI 54855
NORTHERN GILA COUNTY SANITARY DISTRICT   PO BOX 619 PAYSON AZ 85547
NORTHERN ILLINOIS                        REAL ESTATE SERVICES, INC 5411 E STATE STRET SUITE 1 ROCKFORD IL 61108
NORTHERN ILLINOIS REAL                   ESTATE SERVICES, INC. 5411 E. STATE ST., STE. 1 ROCKFORD IL 61108
NORTHERN INS CO OF NY                    1400 AMERICAN LANE SCHAUMBURG IL 60196
NORTHERN KENTUCKY HOME                   102 WASHINGTON ST ALEXANDRIA KY 41001
NORTHERN LAKES INS INC                   PO BOX 26 SYRACUSE IN 46567
NORTHERN LEBANON S.D.                    KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
NORTHERN LEHIGH SCHOOL D                 NORTHERN LEHIGH SD - COL 4202 MAIN ST SLATEDALE PA 18079
NORTHERN LEHIGH SCHOOL D                 NORTHERN LEHIGH SD - COL 642 W. FRANKLIN ST. SLATINGTON PA 18080
NORTHERN LEHIGH SD/WALNU                 ROBERT TRESKOT - TAX COL 856 S LINCOLN AVE WALNUTPORT PA 18088
NORTHERN LIGHTS EXTERIORS                11375 COUNTY RD. 23 FORT LUPTON CO 80621
NORTHERN MARIANA ISLANDS AG              ATTN: EDWARD MANIBUSAN ADMINISTRATION BLDG PO BOX 10007 SAIPAN MP 96950-8907
NORTHERN MICHIGAN                        REAL ESTATE BROKERS LLC 2370 S. I-75 BUSINESS LOOP P.O. BOX 924 GRAYLING MI
                                         49738
NORTHERN MORAINE WASTEWATER              RECLAMATION DIST. P O BOX 240 ISLAND LAKE IL 60042
NORTHERN MUTUAL INS CO                   201 QUINCY ST HANCOCK MI 49930
NORTHERN MUTUAL INS CO.                  PO BOX 570 HANCOCK MI 49930
NORTHERN NECK ELECTRIC                   COOPERATIVE PO BOX 288 WARSAW VA 22572
NORTHERN NECK INS CO                     4981 IRVINGTON RD IRVINGTON VA 22480
NORTHERN POTTER SD/GENES                 NORTHERN POTTER SD - COL 126 WINTERGREEN RD GENESEE PA 16923
NORTHERN ROOFING AND                     RALPH & KARLA MARTINEZ PO BOX 94 LAS VEGAS NM 87701
NORTHERN TIOGA S.D./ELKL                 NORTHERN TIOGA SD - COL 110 ELLISON ROAD ELKLAND PA 16920
NORTHERN TIOGA S.D./JACK                 NORTHERN TIOGA SD - COL 110 ELLISON ROAD ELKLAND PA 16920
NORTHERN TIOGA S.D./LAWR                 NORTHERN TIOGA SD - COL 110 ELLISON ROAD ELKLAND PA 16920
NORTHERN TIOGA S.D./NELS                 NORTHERN TIOGA SD - COL 110 ELLISON ROAD ELKLAND PA 16920
NORTHERN TIOGA S.D./OSCE                 NORTHERN TIOGA SD - COL 110 ELLISON ROAD ELKLAND PA 16920
NORTHERN TIOGA S.D./TIOG                 NORTHERN TIOGA SD - COL 110 ELLISON ROAD ELKLAND PA 16920
NORTHERN TIOGA S.D./WEST                 NORTHERN TIOGA SD - COL 110 ELLISON ROAD ELKLAND PA 16920
NORTHERN TRUST INVESTMENTS, INC.         ATTN: MR. ROBERT P. BROWNE, CFA PORTFOLIO MANAGER 181 WEST MADISON STREET
                                         CHICAGO IL 60602-4510
NORTHERN VIRGINIA ELECTRIC COOPERAT      PO BOX 34795 ALEXANDRIA VA 22334-0795
NORTHERN YORK COUNTY SCH                 RHONDA HARPSTER-TAX COLL 16 FRANKLINTOWN RD DILLSBURG PA 17019
NORTHERN YORK S.D./DILLS                 NORTHERN YORK COUNTY SD 25 WEST FRANKLIN STREET DILLSBURG PA 17019



Epiq Corporate Restructuring, LLC                                                                     Page 901 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 927 of 1490
Claim Name                               Address Information
NORTHERN YORK S.D./FRANK                 RHONDA HARPSTER-TAX COLL 16 FRANKLINTOWN RD DILLSBURG PA 17019
NORTHERN YORK S.D./MONAG                 CHARLES D HOFFMAN - TC 228 GRANTHAM RD NORTH DILLSBURG PA 17019
NORTHERN YORK S.D./WARRI                 NORTHERN YORK COUNTY SD 595 POPLAR RD DILLSBURG PA 17019
NORTHERN YORK SCHOOL DIS                 CHRISTINA HEISEY-TAX COL 306 MUMPER LANE DILLSBURG PA 17019
NORTHFACE CONSTRUCTION                   657 MAIN ST NW STE 90 ELK RIVER MN 55330
NORTHFIELD CITY                          NORTHFIELD CITY -TAX COL 1600 SHORE ROAD NORTHFIELD NJ 08225
NORTHFIELD INSURANCE CO                  P O BOX 64816 ST PAUL MN 55164
NORTHFIELD TOWN                          NORTHFIELD TOWN-TAX COLL 69 MAIN STREET NORTHFIELD MA 01360
NORTHFIELD TOWN                          NORTHFIELD TOWN-TAX COLL 21 SUMMER STREET NORTHFIELD NH 03276
NORTHFIELD TOWN                          NORTHFIELD TOWN-TAX COLL 51 SOUTH MAIN STREET NORTHFIELD VT 05663
NORTHFIELD TOWNSHIP                      NORTHFIELD TWP - TREASUR PO BOX 576 WHITMORE LAKE MI 48189
NORTHGATE CONDO ASSOCIATION INC          1701 NE 115 ST MIAMI FL 33181
NORTHGATE CONDOMINIUM ASSOCIATION        1 DEWOLF ROAD, SUITE 101 C/O ARTHUR EDWARDS INC. OLD TAPPAN NJ 07675
NORTHGATE CROSSING MUD 1                 NORTHGATE CROSSING MUD 1 11111 KATY FRWY 725 HOUSTON TX 77079
NORTHGATE CROSSING MUD 2                 NORTHGATE CROSSING MUD 2 11111 KATY FRWY 725 HOUSTON TX 77079
NORTHGATE CROSSING RUD                   NORTHGATE CROSSING RUD 11111 KATY FRWY 725 HOUSTON TX 77079
NORTHGATE S.D./AVALON BO                 NORTHGATE S.D./AVALON BO 102 RAHWAY DR MCMURRAY PA 15317
NORTHGATE S.D./BELLEVUE                  JOSEPH NOLAN - TAX COLLE 401 LINCOLN AVE BELLEVUE PA 15202
NORTHGLEN CARRIAGE HOA                   5707 EXCELSIOR BLVD SAINT LOUIS PARK MN 55416
NORTHINGTON, GREGORY                     ADDRESS ON FILE
NORTHLAKE HOA                            PO BOX 721326 OKLAHOMA CITY OK 73172
NORTHLAKE HOMEOWNERS ASSOCIATION         27 SHULER CIRCLE COLUMBIA SC 29212
NORTHLAND APPRAISALS, INC                PO BOX 1714 SAULT STE. MARIE MI 49783
NORTHLAND COURT CONDO ASSOC              3 HOLLAND WAY STE 201 EXETER NH 03833
NORTHLAND HOME EXTERIORS                 24078 GREENWAY RD 10 FOREST LAKE MN 55025
NORTHLAND HOME EXTERIORS                 INC 24078 GREENWAY RD STE 10 FOREST LAKE MN 55025
NORTHLAND REALTY, LLC                    P O BOX 625/421 N 4TH AVE BIWABIK MN 55708
NORTHMEAD VILLAGE COMMUNITY ASSOC.,      12000 WESTHEIMER RD STE 390 HOUSTON TX 77077
INC.
NORTHMORELAND TOWNSHIP                   NORTHMORELAND TWP - COLL 75 CHERRY HILL ROAD TUNKHANNOCK PA 18657
NORTHPARK OFFICE LLC                     613 CRESCENT CIRCLE, SUITE 102 RIDGELAND MS 39157
NORTHPARK OFFICE LLC                     PO BOX 12486 JACKSON MS 39236
NORTHPOINTE WCID B                       NORTHPOINTE WCID - COLLE 13333 NORTHWEST FREEWAY, HOUSTON TX 77040
NORTHPORT TOWN                           NORTHPORT TOWN - TAX COL 16 BEECH HILL RD NORTHPORT ME 04849
NORTHPORT VILLAGE                        NORTHPORT VILL-TAX COLLE 224 MAIN STREET NORTHPORT NY 11768
NORTHPORT VILLAGE                        NORTHPORT VILLAGE - TREA PO BOX 336 NORTHPORT MI 49670
NORTHPORT VILLAGE CORP                   NORTHPORT VILLAGE CORP 16 BEACH HILL ROAD NORTHPORT ME 04849
NORTHRIDGE APPRAISAL CO INC              PO BOX 182649 TALLAHASSEE FL 32318
NORTHRIDGE COA C/O SUPERIOR CMTY. MGMT   P. O. BOX 4584 TUALATIN OR 97062
NORTHRIDGE COOP SECTION NO 1 INC         32-45 91ST STREET EAST ELMHURST NY 11369
NORTHRIDGE ESTATES POA                   259 N PECOS RD STE 100 HENDERSON NV 89074
NORTHRUP, BRENDA                         ADDRESS ON FILE
NORTHRUP, JAMES                          ADDRESS ON FILE
NORTHSHIRE MAINTENANCE FUND, INC         17044 EL CAMINO REAL HOUSTON TX 77058-2630
NORTHSHORE ALLSTATE                      SLIDELL AGENY 707 OLD SPANISH TRAIL SLIDELL LA 70458
NORTHSHORE UTILITY DISTRICT              6830 NE 185TH STREET KENMORE WA 98028
NORTHSIDE COA                            200 MERRIMACK ST HAVERHILL MA 01830
NORTHSIDE ELECTRIC                       PO BOX 12323 SALEM OR 97309
NORTHSIGHT MANAGEMENT LLC                8776 E SHEA BLVD STE 106-606 SCOTTSDALE AZ 85260



Epiq Corporate Restructuring, LLC                                                                     Page 902 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 928 of 1490
Claim Name                              Address Information
NORTHSLOPE 2 UNIT OWNERS ASSOCIATION    P.O. BOX 687 MOSCOW PA 18444
NORTHSTAR CONSTR. & PROPERTY SERVICES   1649 DOGWOOD COURT FORT COLLINS CO 80525
NORTHSTAR ENGINEERING AND SURVEYING INC 111 E 5TH ST PUEBLO CO 81003
NORTHSTAR MANAGEMENT INC                7108 N FRESNO STREET STE 370 FRESNO CA 93720
NORTHSTAR MANAGEMENT INC                7108 N FRESNO STREET 370 FRESNO CA 93722
NORTHSTAR PACIFIC INS                   15417 ANACAPA RD VICTORVILLE CA 92392
NORTHTOWN HOA                           2203 EAST WALTANN PHOENIX AZ 85022
NORTHUMBERLAND BORO                     NORTHUMBERLAND BORO - TC 219 FRONT ST NORTHUMBERLAND PA 17857
NORTHUMBERLAND COUNTY                   NORTHUMBERLAND COUNTY-TR 72 T MONUMENT PLACE HEATHSVILLE VA 22473
NORTHUMBERLAND COUNTY                   PO BOX 309 HEATHSVILLE VA 22473
NORTHUMBERLAND COUNTY TAX CLAIM         BUREAU 399 S 5TH ST SUNBURY PA 17801
NORTHUMBERLAND COUNTY TREASURER         PO BOX 297 HEATHSVILLE VA 22473
NORTHUMBERLAND TOWN                     NORTHUMBERLAND TN - COLL 19 MAIN STREET GROVETON NH 03582
NORTHUMBERLAND TOWN                     NORTHUMBERLAND TN-COLLEC 17 CATHERINE ST GANSEVOORT NY 12831
NORTHVALE BORO                          NORTHVALE BORO - TAX COL 116 PARIS AVENUE NORTHVALE NJ 07647
NORTHVILLE CHARTER TOWNS                NORTHVILLE TOWNSHIP TREA 44405 SIX MILE RD NORTHVILLE MI 48168
NORTHVILLE CITY                         NORTHVILLE CITY - TREASU 215 W MAIN ST NORTHVILLE MI 48167
NORTHVILLE CS (CMBD TNS)                NORTHVILLE CS - TAX COLL 131 S 3RD ST NORTHVILLE NY 12134
NORTHVILLE VILLAGE                      NORTHVILLE VILLAGE - CLE PO BOX 153 NORTHVILLE NY 12134
NORTHWEST ALABAMIAN                     PO BOX 430 HALEYVILLE AL 35565
NORTHWEST APPRAISAL ASSO                3965 BETHEL RD STE 1-142 PORT ORCHARD WA 98366
NORTHWEST APPRAISAL CO                  PO BOX 156 DEFIANCE OH 43512
NORTHWEST AREA S.D./FAIR                JENNIFER ZYLO - TAX COLL 58 JOHNSTON RD SWEET VALLEY PA 18656
NORTHWEST AREA S.D./HUNL                HUNLOCK SD - TAX COLLECT 310 HARTMAN RD HUNLOCK CREEK PA 18621
NORTHWEST AREA S.D./HUNT                LINDA SITLER - TAX COLLE 637 MUNICIPAL RD SHICKSHINNY PA 18655
NORTHWEST AREA S.D./SHIC                NORTHWEST AREA SD - COLL 310 HARTMAN ROAD HUNLOCK CREEK PA 18621
NORTHWEST AREA S.D./UNIO                NORTHWEST AREA SD - COLL 98 MOUNTAIN RD SHICKSHINNY PA 18655
NORTHWEST CONSTRUCTION                  LLC 21521 DONALDSON ST DEARBORN MI 48124
NORTHWEST CROSSING ASSOC.               OF SAN ANTONIO, INC. C/O PATRIOT HOA MANAGEMENT LLC 1808 GRANDSTAND DRIVE SAN
                                        ANTONIO TX 78238
NORTHWEST DALLAS COUNTY                 NW DALLAS COUNTY FCD-COL 820 S,MCARTHUR BLVD STE1 COPPELL TX 75019
NORTHWEST EXTERMINATING COMPANY         830 KENNESAW AVENUE MARIETTA GA 30060
NORTHWEST FARMERS INS                   8064 NORTHPOINT BLVD WINSTON-SALEM NC 27106
NORTHWEST FOREST HOMEOWNERS ASSOCIATION PO BOX 7466 BEAUMONT TX 77726
NORTHWEST FREEWAY MUD W                 NORTHWEST FREEWAY MUD 6935 BARNEY RD 110 HOUSTON TX 77092
NORTHWEST G F MUT                       PO BOX 100 EREKA SD 57437
NORTHWEST HARRIS CO MUD                 NW HARRIS CO MUD 36-COLL 11111 KATY FRWY 725 HOUSTON TX 77079
NORTHWEST HARRIS CO MUD                 NW HARRIS CO MUD 28-COLL 17111 ROLLING CREEK DRIV HOUSTON TX 77090
NORTHWEST HOME SOLUTIONS INC            PO BOX 2977 BELLINGHAM WA 98225
NORTHWEST INSURANCE AGCY                3031 ALHAMBRA DR 103 CAMERON PARK CA 95682
NORTHWEST IOWA MUTL INS                 P O BOX 619 REMSEN IA 51050
NORTHWEST MONTANA APPRAISALS            INC PO BOX 2008 COLUMBIA FALLS MT 59912
NORTHWEST PARK MAINTENANCE ASSOC INC    6630 CYPRESSWOOD DR SPRING TX 77379
NORTHWEST PARK MUD U                    NORTHWEST PARK MUD - COL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
NORTHWEST POOLS                         622 N MARKET ST REDDING CA 96003
NORTHWEST RESTORATION, INC.             1380 OAK GROVE ROAD SPRINGDALE AR 72762
NORTHWEST ROOFING & REPAIR LLC          88 GEMSTONE LN ACWORTH GA 30101
NORTHWEST TRUSTEE SERVICES, INC.        13555 SE 36TH ST. STE 100 BELLEVUE WA 98006
NORTHWESTERN ENERGY                     11 E PARK ST BUTTE MT 59707



Epiq Corporate Restructuring, LLC                                                                    Page 903 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 929 of 1490
Claim Name                             Address Information
NORTHWESTERN ILLINOIS                  206 S GALENA AVE FREEPORT IL 61032
NORTHWESTERN LEHIGH SCH                NORTHWESTERN LEHIGH SD - 6292 SUNSET RD GERMANSVILLE PA 18053
NORTHWESTERN LEHIGH SCH                NORTHWESTERN LEHIGH SD - 5853 BACHMAN ROAD NEW TRIPOLI PA 18066
NORTHWESTERN LEHIGH SCHO               NORTHWESTERN LEHIGH SD - PO BOX 876 FOGELSVILLE PA 18051
NORTHWESTERN LEHIGH SCHO               CAROL BETZ - TAX COLLECT 7154 KERNSVILLE RD OREFIELD PA 18069
NORTHWESTERN S.D./ALBION               NORTHWESTERN SD - COLLEC 35 JACKSON AVE ALBION PA 16401
NORTHWESTERN S.D./CONNEA               NORTHWESTERN SD - COLLE 11330 HILLTOP RD ALBION PA 16401
NORTHWESTERN S.D./CRANES               NORTHWESTERN SD - COLLEC 9940 BATEMAN AVE POB 2 CRANESVILLE PA 16410
NORTHWESTERN S.D./ELK CR               ELK CREEK TWP - TAX COLL 9225 FILLINGER RD CRANESVILLE PA 16410
NORTHWESTERN S.D./SPRING               SPRINGFIELD TWP-TAX COLL 13903 RIDGE RD W SPRINGFIELD PA 16443
NORTHWESTERN WISCONSIN ELECTRIC CO     PO BOX 9 GRANTSBURG WI 54840-0009
NORTHWOOD ASSOCIATION, INC             2843 NORTHWOOD WAY SARASOTA FL 34234
NORTHWOOD LAKE ESTATES HOA INC         PO BOX 701 PIEDMONT OK 73078
NORTHWOOD TOWN                         NORTHWOOD TOWN - TAX COL 818 FIRST NEW HAMPSHIRE NORTHWOOD NH 03261
NORTON                                 NORTON - TAX COLLECTOR 12 VERMONT ROUTE 114 EAS NORTON VT 05907
NORTON AGENCY                          434 GREEN ST GAINESVILLE GA 30501
NORTON CITY                            NORTON CITY - TREASURER P O BOX 618 NORTON VA 24273
NORTON CONSTRUCTION                    DENNIS NORTON DENNIS NORTON 794 THERMALITO AVE OROVILL CA 95965
NORTON COUNTY                          NORTON COUNTY - TREASURE 105 S KANSAS NORTON KS 67654
NORTON MTL FIRE                        529 W TUSCARAWAS BARBERTON OH 44203
NORTON MUT FIRE ASSOC                  PO BOX 107 BARBERTON OH 44203
NORTON SHORES CITY                     NORTON SHORES CITY - TRE 4814 HENRY ST NORTON SHORES MI 49441
NORTON TOWN                            NORTON TOWN - TAX COLLEC 70 EAST MAIN STREET NORTON MA 02766
NORTON, ROSE                           ADDRESS ON FILE
NORVELL TOWNSHIP                       NORVELL TOWNSHIP - TREAS 106 E COMMERCIAL NORVELL MI 49263
NORVICE G SELLERS, ET AL.              HENRY W. MCLAUGHLIN THE LAW OFFICE OF HENRY MCLAUGHLIN, PC 8 & MAIN BLDG 707 E
                                       MAIN ST, STE 1050 RICHMOND VA 23219
NORWALK CITY                           NORWALK CITY - TAX COLLE 125 EAST AVE-ROOM 105 NORWALK CT 06851
NORWALK HEATING CO INC                 192 1/2 AKRON RD NORWALK OH 44857
NORWALK VILLAGE                        NORWALK VLG TREASURER P.O. BOX 230 NORWALK WI 54648
NORWAY CITY                            NORWAY CITY - TREASURER P.O. BOX 99 NORWAY MI 49870
NORWAY TOWN                            NORWAY TOWN - TAX COLLEC 19 DANFORTH STREET NORWAY ME 04268
NORWAY TOWN                            NORWAY TWN TREASURER 6419 HEG PARK RD. WIND LAKE WI 53185
NORWAY TOWNSHIP                        NORWAY TOWNSHIP - TREASU P.O. BOX 495 VULCAN MI 49892
NORWEGIAN MUT INS ASSOC                119 E WATER ST DECORAH IA 52101
NORWEGIAN TOWNSHIP                     NORWEGIAN TWP - TAX COLL 821 PINEWOOD DRIVE POTTSVILLE PA 17901
NORWEIGIAN MUT FIRE INS                P O BOX 167 COTTONWOOD MN 56229
NORWELL TOWN                           NORWELL TOWN -TAX COLLEC 345 MAIN STREET NORWELL MA 02061
NORWICH CITY                           NORWICH CITY - TAX COLLE 100 BROADWAY CITY HALL NORWICH CT 06360
NORWICH CITY                           NORWICH CITY- CHAMBERLAI 1 CITY PLAZA NORWICH NY 13815
NORWICH CITY SCH (CMD TO               NORWICH CITY SCH-TAX COL 52 SOUTH BROAD STREET NORWICH NY 13815
NORWICH CITY SCH (NORWIC               NORWICH CITY SCH-TAX COL 52 SOUTH BROAD ST NORWICH NY 13815
NORWICH PUBLIC UTILITIES               173 NORTH MAIN STREET NORWICH CT 06360
NORWICH PUBLIC UTILITIES               PO BOX 1087 NORWICH CT 06360-1087
NORWICH TOWN                           NORWICH TOWN - TAX COLLE 300 MAIN STREET NORWICH VT 05055
NORWICH TOWN                           NORWICH TOWN- TAX COLLEC 157 COUNTY ROAD 32-A NORWICH NY 13815
NORWICH TOWNSHIP                       MARA MILLER - TAX COLLEC 3256 W. VALLEY ROAD SMETHPORT PA 16749
NORWICH TOWNSHIP                       NORWICH TOWNSHIP - TREAS 6858 E. 8 MILE RD BIG RAPIDS MI 49307
NORWICH TOWNSHIP                       NORWICH TOWNSHIP - TREAS 7689 N NELSON LAKE CITY MI 49651



Epiq Corporate Restructuring, LLC                                                                   Page 904 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 930 of 1490
Claim Name                            Address Information
NORWIN AREA SCHOOL DISTR              SHELLEY BUCHANAN- TX COL 11279 CENTER HWY NORTH HUNTINGDON PA 15642
NORWIN SCHOOL DISTRICT                NORWIN SCHOOL DISTRICT-T 89 WEBSTER AVENUE NORTH IRWIN PA 15642
NORWIN SCHOOL DISTRICT                NORWIN SD - TAX COLLECTO 411 MAIN ST IRWIN PA 15642
NORWOOD BORO                          NORWOOD BORO - TAX COLLE 455 BROADWAY NORWOOD NJ 07648
NORWOOD BORO                          JOSHUA CAULDER - TAX COL 335 PARK AVE NORWOOD PA 19074
NORWOOD BOROUGH                       10 W CLEVELAND AVE NORWOOD PA 19074
NORWOOD CITY                          NORWOOD CITY-TAX COLLECT PO BOX 64 NORWOOD GA 30821
NORWOOD CITY                          CITY OF NORWOOD - CLERK PO BOX 443, DEPT 4 GREENSBURG IN 47240
NORWOOD CITY HEALTH DEPT              2059 SHERMAN AVE NORWOOD OH 45212
NORWOOD PUBLIC SERVICES               4645 MONTGOMERY RD NORWOOD OH 45212
NORWOOD SANITATION DISTRICT           1670 NATURITA NORWOOD CO 81423
NORWOOD TOWN                          NORWOOD TOWN - TAX COLLE 566 WASHINGTON STREET NORWOOD MA 02062
NORWOOD TOWN                          NORWOOD TWN TREASURER W6904 HWY 47 ANTIGO WI 54409
NORWOOD TOWNSHIP                      NORWOOD TOWNSHIP - TREAS PO BOX 716 CHARLEVOIX MI 49720
NORWOOD, DEMONTREYA                   ADDRESS ON FILE
NORWOOD-NORFOLK CS (CMBN              NORWOOD-NORFOLK CS-COLLE NORFOLK TOWN HALL PO BOX NORFOLK NY 13667
NOSAK IMPROVEMENTS INC                2121 E UTE ST TULSA OK 74110
NOTARIES 24-7, INC.                   492 N WHEATGRASS DR ORANGE CA 92569
NOTEPAGE INC                          PO BOX 296 HANOVER MA 02339
NOTOFRANCO, DONNA                     ADDRESS ON FILE
NOTTAWA TOWNSHIP                      NOTTAWA TOWNSHIP - TREAS 5550 N NOTTAWA RD FARWELL MI 48622
NOTTAWA TOWNSHIP                      TAX COLLECTOR PO BOX 68 CENTREVILLE MI 49032
NOTTINGHAM AGENCY                     169 N MAIN ST YARDLEY PA 19067
NOTTINGHAM COUNTRY CIA                7170 CHERRY PARK DRIVE HOUSTON TX 77095
NOTTINGHAM COUNTRY COMMUNITY IMPROV   ASSOC PO BOX 66572 PHOENIX AZ 85082
NOTTINGHAM COUNTY MUD T               NOTTINGHAM COUNTY MUD 12841 CAPRICORN STREET STAFFORD TX 77477
NOTTINGHAM INS                        2277 RT 33 STE 404 HAMILTON SQ NJ 08690
NOTTINGHAM TOWN                       NOTTINGHAM TOWN-TAX COLL PO BOX 150 WEST NOTTINGHAM NH 03291
NOTTINGHAM TOWNSHIP                   KATHLEEN IMHOFF-TAX COLL 58 BLAIR ROAD EIGHTY FOUR PA 15330
NOTTOWAY COUNTY                       NOTTOWAY COUNTY - TREASU 328 WEST COURTHOUSE ROAD NOTTOWAY VA 23955
NOVA CASUALTY COMPANY                 2 WATERSIDE CROSSING 400 WINDSOR CT 06095
NOVA INS SERVICES                     1640 EAST RIVER RD 206 TUCSON AZ 85718
NOVA INTERIORS INC                    STE 20B 3280 W HACIENDA AVE LAS VEGAS NV 89118
NOVA VILLAS CONDOMINIUM INC           2391 SW 70TH AVE DAVIE FL 33317
NOVACOPY INC                          PO BOX 372 DEPT 200 MEMPHIS TN 38101
NOVAK AGENCY                          11590 SEMINOLE BLVD LARGO FL 33778
NOVAK, BRENDA                         ADDRESS ON FILE
NOVAK, KATHLEEN                       ADDRESS ON FILE
NOVERI INS                            16532 PARK ROW HOUSTON TX 77084
NOVERI INS AGENCY                     2657 GESSNER DR HOUSTON TX 77080
NOVESTA TOWNSHIP                      TAX COLLECTOR 6556 DELONG RD CASS CITY MI 48726
NOVI CITY                             NOVI CITY - TREASURER 45175 W 10 MILE RD NOVI MI 48375
NOVI TOWNSHIP                         NOVI TOWNSHIP - TREASURE P.O. BOX 924 NORTHVILLE MI 48167
NOVICK, JOEL                          ADDRESS ON FILE
NOVIK, GENNADIY                       ADDRESS ON FILE
NOVINS YORK & JACOBUS PA              202 MAIN STREET TOMS RIVER NJ 08754
NOVITEX ENTERPRISE SOLUTIONS          ONE ELMCROFT ROAD STAMFORD CT 06926
NOVITEX ENTERPRISE SOLUTIONS          ATTN: GENERAL COUNSEL PO BOX 8881006 GRAND RAPIDS MI 49588
NOVITEX ENTERPRISE SOLUTIONS          PO BOX 845801 DALLAS TX 75284



Epiq Corporate Restructuring, LLC                                                                  Page 905 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 931 of 1490
Claim Name                             Address Information
NOVITEX ENTERPRISE SOLUTIONS, INC.     ATTN: GENERAL COUNSEL 300 FIRST STAMFORD PLACE SECOND FLOOR WEST STAMFORD CT
                                       06902
NOVITEX ENTERPRISE SOLUTIONS, INC.     ATTN: JOHN GARIPPA 300 FIRST STAMFORD PLACE STAMFORD CT 06902
NOVITEX ENTERPRISE SOLUTIONS, INC.     ATTN: GENERAL COUNSEL 301 W. BAY STREET JACKSONVILLE FL 32202
NOVITEX ENTERPRISE SOLUTIONS, INC.     ATTN: GENERAL COUNSEL 345 ST. PETER STREET ST PAUL MN 55102
NOVITEX ENTERPRISE SOLUTIONS, INC.     ATTN: GENERAL COUNSEL 1555 WALNUT HILL LANE IRVING TX 75038
NOVITEX ENTREPRISE SOLUTIONS, INC.     ATTN: GENERAL COUNSEL 300 FIRST STAMFORD PLACE SECOND FLOOR WEST STAMFORD CT
                                       06902
NOW HOME ADJUSTMENTS                   1433 N ROHDE AVE BERKELEY IL 60163
NOWATA COUNTY                          NOWATA COUNTY - TAX COLL PO BOX 427 NOWATA OK 74048
NOWELL, ANNA                           ADDRESS ON FILE
NOWELL, RUTH                           ADDRESS ON FILE
NOXEN TOWNSHIP                         NOXEN TWP - TAX COLLECTO 160 ELIZABETH ST. NOXEN PA 18636
NOXUBEE COUNTY                         NOXUBEE COUNTY-TAX COLLE 505 S JEFFERSON ST MACON MS 39341
NOXUBEE COUNTY TAX ASSESSOR            COLLECTOR 2832 JEFFERSON ST STE 2 MACON MS 39341
NOYES TOWNSHIP                         NOYES TWP - TAX COLLECTO 11213 RIDGE RDPOB 209 RENOVO PA 17764
NP DODGE INS AGENCY INC                12002 PACIFIC ST OMAHA NE 68154
NP154 LLC                              3 CORPORATE DRIVE, SUITE 208 SHELTON CT 06484
NPCC, LLC                              PO BOX 48004 WATAUGA TX 76148
NRC INC                                12513 MONROE AVE GRANDVIEW MO 64030
NRMLA                                  1400 16TH ST NW SUITE 420 WASHINGTON DC 20036
NS CONSULTING & RESTORATION, LLC       STEVEN A STRUNK STEVEN A STRUNK 228 POPLA STREET ECONOMY IN 47339
NSI INS GROUP                          8181 NW 154TH STE 230 MIAMI LAKES FL 33016
NSI INSURANCE GROUP, LLC               8181 NW 154TH ST SUITE 230 MIAMI LAKES FL 33016
NSM RECOVERY SERVICES INC              350 HIGHLAND DR LEWISVILLE TX 75067
NSN SOLUTIONS, INC.                    ATTN: GENERAL COUNSEL 5465 E. TERRA LINDA WAY NAMPA ID 83687
NSTAR ELECTRIC CO                      PO BOX 660369 DALLAS TX 75266
NTHUZ 4 CONSTRUCTION                   JOAQUIN SANTOYO JOAQUIN SANTOYO 224 THORN AVENUE EL PASO TX 77932
NTNL DESIGNS                           2903 CHESTERFIELD WAY CONYERS GA 30013
NU FRONT INTERNATIONAL REALTY          8333 NW 53RD ST 450 DORAL FL 33166
NU LOOK PAINTING                       7422 LAKE RUN LN RICHMOND TX 77407
NU ROOFING LLC                         6916 DANELE CT RICHLAND HILLS TX 76118
NU-SOUTH SURVEYING, INC                117 E MAULDIN STREET ANDERSON SC 29621
NUANGOLA BORO                          BONNIE NENSTIEL-TAX COLL 1 LIGHT ST MOUNTAINTOP PA 18707
NUCKLES & INSURANCE ASSO               PO BOX 106 MARYSVILLE OH 43040
NUCKOLLS COUNTY                        NUCKOLLS COUNTY - TREASU PO BOX 363 NELSON NE 68961
NUECES COUNTY                          NUECES COUNTY - TAX COLL 901 LEOPARD/SUITE 301 CORPUS CHRISTI TX 78401
NUISANCE WILDLIFE RANGERS LLC          7040 SEMINOLE PRATT WHITNEY RD SUITE 25-122 LOXAHATCHEE FL 33470
NUMA MARCELIN                          1301 SW 102ND AVE PEMBROKE PINES FL 33025
NUMBER 1 ELECTRICAL HEATING AND AIR.   445 MILL ROAD BENSALEM PA 19020
INC
NUMBER 2 CONDO ASSOC. PALM             GREENS AT VILLA DEL RAY, INC. 5801 VIA DELRAY DELRAY BEACH FL 33484
NUMBER ONE VILLAGE GREEN CONDO         2950 JOG ROAD GREENACRES FL 33467
NUMERO UNO EXTERMINATORS               13496 CANYON VIEW DRIVE YUCAIPA CA 92399
NUNDA TOWN                             CHEYENNE DEMARCO COLLEC PO BOX 699 NUNDA NY 14517
NUNDA TOWNSHIP                         NUNDA TOWNSHIP - TREASUR P.O. BOX 346 WOLVERINE MI 49799
NUNDA VILLAGE                          NUNDA VILLAGE - CLERK PO BOX 537 NUNDA NY 14517
NUNEZ, CARMELITA                       ADDRESS ON FILE
NUNEZ, CINDY                           ADDRESS ON FILE
NUNN, DANIEL                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 906 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 932 of 1490
Claim Name                            Address Information
NUNN, JASMINE                         ADDRESS ON FILE
NUPEAK ROOFING, LLC                   8127 HIGHWAY 49 N. BROOKLAND AZ 72417
NURMBERG, ARNOLD                      ADDRESS ON FILE
NUTALL, SHABORIA                      ADDRESS ON FILE
NUTLEY TOWN                           NUTLEY TN-CERTIFIED COLL ONE KENNEDY DRIVE NUTLEY NJ 07110
NUTMEG PROPERTIES                     ATTN: JON GINEO 22 MOUNTAIN BLOOMFIELD CT 06002
NUTMEG PROPERTIES LLC                 137 MAIN ST WETHERSFIELD CT 06109
NUTMEG RESTORATION, INC.              525 NEW BRITAIN AVENUE UNIONVILLE CT 06085
NUTU FINANCIAL SERVICES               12729 NORTHUPWAY 29 BELLEVUE WA 98005
NUVEEN CREDIT OPPORTUNITIES           2022 TARGET TERM FUND
NUVEEN FLOATING RATE INCOME           OPPORTUNITY FUND
NUVEEN SHORT DURATION CREDIT          OPPORTUNITIES FUND
NUVEEN SYMPHONY FLOATING              RATE INCOME FUND
NUVISION CONTRACTING &                CONSTR. SERVICES LLC 1418 N SCOTTSDALE RD STE 402 SCOTTSDALE AZ 85257
NUZHAT NASEEM & NASIR                 BHATTI 2711 LOGAN DR MANSFIELD TX 76063
NV DIVISION OF MORTGAGE LENDING       1830 COLLEGE PARKWAY STE A CARSON CITY NV 89706
NV EAGLES LLC                         JOHN H. WRIGHT THE WRIGHT LAW GROUP, P.C. 2340 PASEO DEL PRADO BLDG D SUITE
                                      305 LAS VEGAS NV 89102
NV EAGLES, LLC, ET AL.                JOSEPH Y HONG HONG & HONG 10781 WEST TWAIN AVENUE LAS VEGAS NV 89135
NV ENERGY                             PO BOX 30073 RENO NV 89520
NV ENERGY                             PO BOX 30086 RENO NV 89520
NV ENERGY                             PO BOX 30093 RENO NV 89520
NV ENERGY                             PO BOX 30150 RENO NV 89520
NVB CONTRACTING LLC                   8665 SUDLEY RD 384 MANASSAS VA 20110
NW HARRIS COUNTY MUD 10               NW HARRIS CO MUD 10-COLL 17111 ROLLING CREEK HOUSTON TX 77070
NW HARRIS COUNTY MUD 12               NW HARRIS CO MUD 12-COLL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
NW HARRIS COUNTY MUD 15               NW HARRIS CO MUD 15-COLL 11111 KATY FRWY 725 HOUSTON TX 77079
NW HARRIS COUNTY MUD 16               NW HARRIS CO MUD 16-COLL 11111 KATY FRWY 725 HOUSTON TX 77079
NW HARRIS COUNTY MUD 19               NW HARRIS CO MUD 19-COLL 17111 ROLLING CREEK HOUSTON TX 77090
NW HARRIS COUNTY MUD 20               NW HARRIS CO MUD 20-COLL 17111 ROLLING CREEK HOUSTON TX 77090
NW HARRIS COUNTY MUD 22               NW HARRIS CO MUD 22-COLL 11111 KATY FRWY 725 HOUSTON TX 77079
NW HARRIS COUNTY MUD 23               NW HARRIS CO MUD 23-COLL 11111 KATY FRWY 725 HOUSTON TX 77079
NW HARRIS COUNTY MUD 24               NW HARRIS CO MUD 24-COLL 12841 CAPRICORN STREET STAFFORD TX 77477
NW HARRIS COUNTY MUD 29               NW HARRIS CO MUD 29-COLL 6935 BARNEY RD 110 HOUSTON TX 77092
NW HARRIS COUNTY MUD 30               NW HARRIS CO MUD 30-COLL 6935 BARNEY RD 110 HOUSTON TX 77092
NW HARRIS COUNTY MUD 32               NW HARRIS CO MUD 32-COLL 6935 BARNEY RD 110 HOUSTON TX 77092
NW HARRIS COUNTY MUD 6                NW HARRIS CO MUD 6-COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
NW HARRIS COUNTY MUD 9                NW HARRIS CO MUD 9-COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
NW NATURAL GAS                        P.O. BOX 6017 PORTLAND OR 97228
NWADIOGBU, EMEKA                      ADDRESS ON FILE
NY DEPT OF STATE DIVISION OF CORPS    ONE COMMERCE PLAZA 99 WASHINGTON AVE ALBANY NY 12231
NY DEPT OF TAXATION                   P.O. BOX 22109 ALBANY NY 12201-2109
NY PROP INS UND ASSOC                 100 WILLIAMS ST 4TH FL NEW YORK NY 10038
NY PROP INS UND ASSOC                 155 MYERS CORNERS RD200 WAPPINGERS FALLS NY 12590
NYACK UN. FR. SCH. (C                 NYACK UN. FR. SCH-REC OF 10 MAPLE AVE NEW CITY NY 10956
NYACK(ORANGETOWN) VILLAG              NYACK(ORANGETOWN) VIL-RE 9 NORTH BROADWAY NYACK NY 10960
NYC DEPARTMENT OF CONSUMER AFFAIRS    42 BROADWAY, 9TH FLOOR NEW YORK NY 10004
NYC DEPARTMENT OF CONSUMER AFFAIRS    LICENSING CENTER 42 BROADWAY, 9TH FLOOR NEW YORK NY 10004
NYC DEPARTMENT OF FINANCE             PO BOX 680 NEWARK NJ 07101-0680



Epiq Corporate Restructuring, LLC                                                                  Page 907 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 933 of 1490
Claim Name                              Address Information
NYC DEPARTMENT OF FINANCE               1150 SOUTH AVENUE SUITE 201 STATEN ISLAND NY 10314
NYC DEPARTMENT OF FINANCE               P.O. BOX 5040 KINGSTON NY 12402-5040
NYC WATER BOARD                         DEP REMITTANCE PO BOX 11863 NEWARK NJ 07101-8163
NYC WATER BOARD                         PO BOX 11863 NEWARK NJ 07101-8163
NYE COUNTY                              NYE COUNTY - TREASURER PO BOX 473 TONOPAH NV 89049
NYE COUNTY TREASURER                    101 RADAR RD TONOPAH NV 89049
NYGAARD, GREG                           ADDRESS ON FILE
NYGREN-MOE, BRENDA                      ADDRESS ON FILE
NYLUND REALTY, LLC.                     1021A EAST CHESTNUT AVENUE VINELAND NJ 08360
NYS DEPARTMENT OF FINANCIAL SERVICE     ONE COMMERCE PLAZA ALBANY NY 12257
NYSE MARKET INC                         PO BOX 223695 PITTSBURGH PA 15251-2695
NYSEG                                   PO BOX 847812 BOSTON MA 02284
O & O SERVICES LLC                      12250 E SERENITY LANE CORNVILLE AZ 86325
O AND J SUPERIOR PLUMBING LLC           2103 SAUNDERS ST GATESVILLE TX 76528
O BRIEN APPRAISAL GROUP                 PO BOX 1316 CLARKSVILLE VA 23297-1316
O BYRON MEREDITH III TRUSTEE            PO BOX 10556 SAVANNAH GA 31401
O DANNY BOY BUILDERS INC                191 UNIVERSITY BLVD265 DENVER CO 80206
O SHEA INS AGENCY INC                   1387 ROUTE 4AW HYDEVILLE VT 05750
O SMITH AGENCY                          7143 OGONTZ AVE PHILADELPHIA PA 19138
O Z GILLESPIE & JUANITA G GILLESPIE     1828 WILLOW SPRINGS DRIVE NASHVILLE TN 37216
O'CONNOR CONTRACTING                    DBA O'CONNOR ROOFING CO. 1457 AMMONS ST. LAKEWOOD CO 80214
O-REO ASSET MANAGEMENT LLC              5115 N DYSART RD STE 202 LITCHFIELD PARK AZ 85340
O. G. ROOF & GENERAL CONSTRUCTION CO.   WILLIAM A FANNING 8642 RUNNING GAIT LANE RIVERSIDE CA 92509
O.C.M DEVELOPERS INC.                   1305 FRANKLIN STREET SUITE 405 OAKLAND CA 94612
O.C.W.R.C                               ONE PUBLIC WORKS DRIVE BLDG 95 WEST WATERFORD MI 48328
O.K. ROOFERS                            GARY BANKS 1663 SINGLETREE RD DENISON TX 75021
OAK BLUFFS TOWN                         OAK BLUFFS TOWN-TAX COLL 56 SCHOOL STREET OAK BLUFFS MA 02557
OAK BLUFFS WATER DISTRICT               PO BOX 1297 OAK BLUFFS MA 02557
OAK BROOK CNTY MTL INSCO                1505 LYNDON B JOHNSON FW DALLAS TX 75234
OAK CONSTRUCTION LLC                    MILES ARTHUR WINSOR 4782 1ST AVE HIBBING MN 55746
OAK CREEK CITY                          OAK CREEK CITY TREASURER PO BOX 27 / 8040 S 6TH S OAK CREEK WI 53154
OAK CREEK CLUB HOMEOWNERS ASSOCIATION   6600 W COLLEGE DRIVE SUITE 206 PALOS HEIGHTS IL 60463
OAK CREEK VILLAGE COMMUNITY ASSOC., INC PO BOX 9184 THE WOODLANDS TX 77387
OAK CREST ROOFING                       OAK CREST CONTRACTING 115 TIMBERLACHEN CIR, SUITE 1013 LAKE MARY FL 32746
OAK GROVE CITY                          OAK GROVE - CITY CLERK PO BOX 250 OAK GROVE KY 42262
OAK GROVE PUD HOA, INC.                 4809 EHRLICH RD, SUITE 105 TAMPA FL 33624
OAK GROVE TOWN                          OAK GROVE TWN TREASURER W5312 CLUB GROUNDS RD JUNEAU WI 53039
OAK GROVE TOWN                          OAK GROVE TWN TREASURER N5520 1090TH ST PRESCOTT WI 54021
OAK GROVE TOWN                          OAK GROVE TWN TREASURER 2106 29-1/2 AVE. SARONA WI 54870
OAK GROVE TOWN                          OAK GROVE TOWN - TAX COL P O BOX 1014 OAK GROVE LA 71263
OAK HILL CONDO HOA                      P .O. BOX 481 WOOD DALE IL 60191
OAK HILL CONDOMINIUM ASSOCIATION        1660 OAKWOOD DRIVE PENN VALLEY PA 19072
OAK HILLS COMMUNITY I-QUADS             55 W 22ND ST 310 LOMBARD IL 60148
OAK HILLS QUAD ASSOCIATION              13250 S 76TH AVENUE PALOS HEIGHTS IL 60463
OAK INS AGENCY                          3439 THORPE CONSTANTINE JOHNS ISLAND SC 29455
OAK ISLAND TOWN                         OAK ISLAND TOWN - COLLEC 4601 E. OAK ISLAND DR. OAK ISLAND NC 28465
OAK LODGE WATER SERVICES DISTRICT       14496 SE RIVER ROAD OAK GROVE OR 97267
OAK PARK CITY                           OAK PARK CITY - TREASURE 14000 OAK PARK BLVD OAK PARK MI 48237
OAK PARK HOA OF ORANGE COUNTY INC       P O BOX 690822 ORLANDO FL 32869



Epiq Corporate Restructuring, LLC                                                                    Page 908 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg   Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 934 of 1490
Claim Name                               Address Information
OAK PARK HOMEOWNERS ASSOCIATION          P.O. BOX 162 SHELTON WA 98584
OAK PARK WEST TOWNHOUSE HOA INC.         4112 BLUE RIDGE RD STE 100 RALEIGH NC 27612
OAK POINT                                FRED TAYLOR 200 OAK POINT DRIVE MIDDLEBOROUGH MA 02346
OAK RIDGE CITY/ANDERSON                  OAK RIDGE CITY-TREASURER 200 S TULANE AVE OAK RIDGE TN 37830
OAK RIDGE CITY/ROANE                     OAK RIDGE CITY-TREASURER 200 S TULANE AVE OAK RIDGE TN 37830
OAK RUN ASSOCIATES LTD                   10983 SW 89TH AVE OCALA FL 34481
OAK SHADOWNS CONDO ASSOC., INC.          2800 N POWERS DRIVE ORLANDO FL 32818
OAK TRAIL OWNERS ASSOCIATION             3911 W. OAK TRAIL GRANBURY TX 76048
OAK TREE DEVELOPMENT &                   RONALD & ARLENE MELENDEZ 18500 SW 206 ST MIAMI FL 33187
OAK TREE TOWNHOMES                       4003 PENN MAR AVE, APT 5 EL MONTE CA 91732
OAKBROOK CONDOMINIUM                     100 OAKBROOK DR WILLIAMSVILLE NY 14221
OAKBROOK VILLAGE CONDOMINIUM ASSOC. INC 2701 N.E. 10TH ST UNIT 905 OCALA FL 34470
OAKBROOK VILLAGE HOMEOWNERS ASSOCIATION 1140 S. 111TH E. AVENUE TULSA OK 74128
OAKCREST ROOFING                         536 SE STATE RTE 291 LEES SUMMIT MO 64063
OAKDALE BORO                             OAKDALE BORO - TAX COLLE POB 222 OAKDALE PA 15071
OAKDALE CITY                             OAKDALE CITY - TAX COLLE P O BOX 728 OAKDALE LA 71463
OAKDALE TOWN                             OAKDALE TWN TREASURER 300 W ELIZABETH ST TOMAH WI 54660
OAKDEN, ERICA                            ADDRESS ON FILE
OAKES, STEPHANIE                         ADDRESS ON FILE
OAKFIELD TOWN                            OAKFIELD TOWN - TAX COL 80 SCHOOL STREET OAKFIELD ME 04763
OAKFIELD TOWN                            OAKFIELD TOWN - TAX COLL 3219 DRAKE ST RD OAKFIELD NY 14125
OAKFIELD TOWN                            OAKFIED TWN TREASURER N2779 HIGHLAND ROAD OAKFIELD WI 53065
OAKFIELD TOWNSHIP                        OAKFIELD TOWNSHIP - TREA 10300 14 MILE RD ROCKFORD MI 49341
OAKFIELD VILLAGE                         OAKFIELD VILLAGE - CLERK 37 MAIN STREET OAKFIELD NY 14125
OAKFIELD-ALABAMA CS (C                   OAKFIELD-ALABAMA CS -COL 118 E SENECA ST.C/0 TOMP ITHACA NY 14850
OAKHAM TOWN                              OAKHAM TOWN -TAX COLLECT 2 COLDBROOK RD UNIT 2 OAKHAM MA 01068
OAKHILLS CLUB                            7624 OLIVE DRIVE PLEASANTON CA 94588
OAKLAND BORO                             OAKLAND BORO - TAX COLLE 1 MUNICIPAL PLAZA OAKLAND NJ 07436
OAKLAND BORO                             OAKLAND BORO - TAX COLLE 5157 PROSPECT ST. SUSQUEHANNA PA 18847
OAKLAND CITY                             OAKLAND CITY-TAX COLLECT 170 DOSS CIRCLE OAKLAND TN 38060
OAKLAND CITY                             OAKLAND CITY-TAX COLLECT PO BOX 57 OAKLAND MS 38948
OAKLAND CITY                             CITY OF OAKLAND - CLERK PO BOX 122 OAKLAND KY 42159
OAKLAND CNTY. WATER RESOURCE COMM'R      ONE PUBLIC WORKS DR DEPT 95 WATERFORD MI 48328-1907
OAKLAND CNTY. WATER RESOURCES COMM'R     ONE PUBLIC WORKS DRIVE BUILDING 95 WEST WATERFORD MI 48328-1907
OAKLAND COUNTY REGISTER OF DEEDS         1200 N. TELEGRAPH DEPT 480 PONTIAC MI 48341
OAKLAND COUNTY TREASURER                 1200 N TELEGRAPH RD PONTIAC MI 48341
OAKLAND COUNTY TREASURER                 250 ELIZABETH LK RD, SUITE 1900 OAKLAND CO COMMUNITY AND HOME IMP PONTIAC MI
                                         48341
OAKLAND TOWN                             OAKLAND TOWN -TAX COLLEC 6 CASCADE MILL ROAD OAKLAND ME 04963
OAKLAND TOWN                             OAKLAND TWN TREASURER N4450 CTH A CAMBRIDGE WI 53523
OAKLAND TOWN                             DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
OAKLAND TOWN                             OAKLAND TWN TREASURER PO BOX 616 WEBSTER WI 54893
OAKLAND TOWNSHIP                         OAKLAND TWP - TAX COLLEC 368 EYTH RD BUTLER PA 16002
OAKLAND TOWNSHIP                         OAKLAND TOWNSHIP - TREAS PO BOX 080453 ROCHESTER MI 48308
OAKLAND VILLAGE HOA                      C/O ASSOCIA HILL COUNTRY 1225 ALMA ROAD, SUITE 100 RICHARDSON TX 75081
OAKLEAF                                  PO BOX 1916 HOMOSASSA SPRINGS FL 34447
OAKLEAF VILLAS GARDEN CONDOMINIUMS INC   P O BOX 759 GLEN BURNIE MD 21061
OAKLEY VILLAGE                           OAKLEY VILLAGE - TREASUR BOX 64 OAKLEY MI 48649
OAKLYN BORO                              OAKLYN BORO - TAX COLLEC 500 WHITE HORSE PIKE OAKLYN NJ 08107



Epiq Corporate Restructuring, LLC                                                                     Page 909 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 935 of 1490
Claim Name                              Address Information
OAKMONT BORO                            OAKMONT BORO - TAX COLLE 336 DELAWARE AVE. DEPT L OAKMONT PA 15139
OAKMONT PROPERTY OWNERS ASSOC., INC.    5702 KIRKPATRICK WAY INDIANAPOLIS IN 46220
OAKMONT PUD E                           OAKMONT PUD - TAX COLLEC 17111 ROLLING CREEK HOUSTON TX 77090
OAKMONT VILLAGE 10 C/O RESORT           2685 HORSESHOE DRIVE SOUTH STE 215 NAPLES FL 34104
MANAGEMENT
OAKMONT VILLAGE ASSOCIATION             1001 GALAXY WAY STE 200 CONCORD CA 94520
OAKMONTE HOA                            PO BOX 307 HARTLAND MI 48353
OAKRIDGE HOME INDUSTRIES INC            1400 PINOS ALTOS ROAD SILVER CITY NM 88061
OAKRIDGE J CONDOMINIUM ASSOCIATION,     2400 CENTREPARK WEST DRIVE 175 WEST PALM BEACH FL 33409
INC.
OAKRIDGE PROPERTY OWNERS ASSOCIATION    3401 SW 51 COURT HOLLYWOOD FL 33312
INC
OAKRY, BRENDA                           ADDRESS ON FILE
OAKS AT OLD COURT HOA, INC.             3706 CRONDALL LANE, SUITE 105 C/O TIDEWATER PROPERTY MANAGEMENT OWINGS MILLS
                                        MD 21117
OAKS IMPROVEMENT ASSOCIA                3000 CLUBTREE DR STREAMWOOD IL 60107
OAKS NORTH COMMUNITY CENTER, INC.       12578 OAKS NORTH DRIVE SAN DIEGO CA 92128-1699
OAKS OF ATASCOCITA                      CMTY. IMPROVEMENT ASSOC. 9802 FM 1960 BYPASS WEST, SUITE. 210 HUMBLE TX 77338
OAKS OF INWOOD CMTY. IMPROVEMENT ASSOC. 9700 RICHMOND AVENUE, SUITE 230 HOUSTON TX 77042
OAKSHIRE TOWNHOMES ASSOCIATION          1499 W 121ST AVENUE 100 WESTMINSTER CO 80234
OAKTON INS                              2016 E EUCLID MT PROSPECT IL 60056
OAKTRAILS AT MEADOWRIDGE HOA INC        PO BOX 105302 ATLANTA GA 30348-5302
OAKTREE (LUX.) FUNDS - GLOBAL HYB       MR. SHELDON MICHAEL STONE, MBA PRINCIPAL & PORTFOLIO MANAGER 333 SOUTH GRAND
                                        AVENUE 28TH FLOOR LOS ANGELES CA 90071-1504
OAKTREE (LUX.) FUNDS - NORTH AMER HYB   MR. SHELDON MICHAEL STONE, MBA PRINCIPAL & PORTFOLIO MANAGER 333 SOUTH GRAND
                                        AVENUE 28TH FLOOR LOS ANGELES CA 90071-1504
OAKTREE CAPITAL MANAGEMENT LP           MR. BRUCE ALLEN KARSH CO-CHAIRMAN & CHIEF INVESTMENT OFFICER 333 SOUTH GRAND
                                        AVENUE 28TH FLOOR LOS ANGELES CA 90071-1504
OAKTREE ENHANCED INCOME                 FUNDING SERIES IV LTD
OAKVILLE HOME IMPROVEMENTS, LLC         DEAN CILFONE 289 SKILTON RD WATERTOWN CT 06795
OAKWOOD CITY                            OAKWOOD CITY-TAX COLLECT PO BOX 99 OAKWOOD GA 30566
OAKWOOD CONSTRUCTION                    4955 E HUNTER ST ANAHEIM CA 92807
OAKWOOD FARMS CONDOMINIUM               C/O SALISBURY MANAGEMENT INC 120 SHREWSBURY STREET BOYLSTON MA 01505
OAKWOOD GLEN ASSOC. INC                 PO BOX 38113 HOUSTON TX 77238
OAKWOOD HILLS HOMEOWNERS ASSOCIATION    750 W LAKE COOK ROAD SUITE 190 BUFFALO GROVE IL 60089
OASIS PALMS ESTATES                     201 S PENNSYLVANIA AVE SAN BERNARDINO CA 92410
OASIS ROOFING                           OSCAR SANDOVAL 10710 GATEWAY NORTH 5 EL PASO TX 79924
OASIS SOFTWARE INTERNATIONAL            3949 CHAMPAGNE AVE NORTH PORT FL 34287
OASIS TOWN                              OASIS TWN TREASURER W9905 AKRON AVENUE ALMOND WI 54909
OATES ENERGY INC                        14286 BEACH BLVD STE 12 JACKSONVILLE FL 32250
OATES, REGINALD                         ADDRESS ON FILE
OBANNON, ALEXANDER                      ADDRESS ON FILE
OBANNON, KELLY                          ADDRESS ON FILE
OBARS INS                               5390 CLIFF ST GRACEVILLE FL 32440
OBE SEGUROS                             PO BOX 195500 SAN JUAN PR 00919-5500
OBENREDER FAMILY AGENCY                 20701 BRUCE B DOWNS BLVD SUITE 204 TAMPA FL 33647
OBERLIN TOWN                            OBERLIN TOWN - TAX COLLE P. O. BOX 370 OBERLIN LA 70655
OBF SERVICES LLC                        2820 SW 135 AVE MIAMI FL 33175
OBIE MARTIN                             1145 PENSELWOOD DRIVE RALEIGH NC 27604
OBION CITY                              OBION CITY-TAX COLLECTOR PO BOX 547 OBION TN 38240



Epiq Corporate Restructuring, LLC                                                                 Page 910 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 936 of 1490
Claim Name                               Address Information
OBION COUNTY                             OBION COUNTY-TRUSTEE PO BOX 147 UNION CITY TN 38281
OBREGON INS                              1740 SW 57 AVE MIAMI FL 33155
OBRIAN & GIBBONS INS                     PO BOX 1084 WORCESTER MA 01609
OBRIEN & DELZER                          3317 SHOAL LINE HERNANDO BEACH FL 34607
OBRIEN COUNTY                            OBRIEN COUNTY - TREASUR PO BOX 310 PRIMGHAR IA 51245
OBRIEN, CHANTEL                          ADDRESS ON FILE
OBRIEN, GAIL                             ADDRESS ON FILE
OBYRNE & SONS                            1503 WASHINGTON STREET WENATCHEE WA 98801
OC ROOFING SYSTEMS, LLC                  RICHARD OZBURN SCOTT CHYLOR 73 MERCHANT PARK DR HOSCHTON GA 30548
OCA TECHNOLOGIES, INC.                   6339 WIGTON DRIVE HOUSTON TX 77096
OCAD BEST PRACTICE                       CONSTRUCTION LLC 1937 OLIVIA CIRCLE APOPKA FL 32703
OCALA PALMS OPERATIONS LLC               5930 NW 18TH PLACE OCALA FL 34482
OCALA PALMS UTILITIES, LLC               5970 NW 18TH PLACE OCALA FL 34482
OCALA UTILITY SERVICES                   201 SW 3RD STREET OCALA FL 34471
OCANDO, ANDREINA                         ADDRESS ON FILE
OCCIDENTAL F & C                         BOA LB 415842 MA55270207 2 MORRISSEY BLVD DORCHESTER MA 02125
OCCIDENTAL F & C OF NC                   P O BOX 10800 RALEIGH NC 27605
OCCIDENTAL F&C                           P O BOX 2057 KALISPELL MT 59903
OCCIDENTAL F&C OF NC                     P O BOX 415842 BOSTON MA 02241
OCCIDENTAL F&C OF NC                     P O BOX 841974 DALLAS TX 75284
OCCIDENTAL F&C OF NC                     PREFX LOH LTD LTH P O BOX 841974 DALLAS TX 75284
OCCIDENTAL FIRE &                        CASUALTY CO OF NC PO BOX 896671 CHARLOTTE NC 28289
OCCIDENTAL FIRE & CASUALTY COMPANY OF    P. O. BOX 415842 BOSTON MA 02241-5842
NC
OCCOQUAN TOWN                            OCCOQUAN TOWN - TREASURE P O BOX 195 OCCOQUAN VA 22125
OCEAN BEACH VILLAGE                      OCEAN BEACH VIL - COLLEC PO BOX 457 OCEAN BEACH NY 11770
OCEAN BREEZE PROPERTIES, LLC             805 34TH AVENUE SOUTH NORTH MYRTLE BEACH SC 29582
OCEAN CITY                               OCEAN CITY - TAX COLLECT P. O. BOX 208 OCEAN CITY NJ 08226
OCEAN CONTRACTORS                        WATERPROOFING GROUP LLC C/O OCEAN CONTRACTORS GROUP 19910 CORAL SEA ROAD MIAMI
                                         FL 33157
OCEAN COUNTY CLERK                       118 WASHINGTON STREET TOMS RIVER NJ 08754
OCEAN FOREST AT CALABASH PROPERTY        336 RIDGEWOOD DR NW CALABASH NC 28467
OWNERS
OCEAN GATE BORO                          OCEAN GATE BORO-TAX COLL 801 OCEAN GATE AVENUE OCEAN GATE NJ 08740
OCEAN GROVE CAMP MEETING ASSOCIATION     54 PITMAN AVE. PO BOX 248 OCEAN GROVE NJ 07756
OCEAN GROVE SEWERAGE AUTHORITY           1900 CORLIES AVE LOBBY SUITE B NEPTUNE NJ 07753
OCEAN HARBOR CAS INS CO                  61 MONTAUK HWY BLUE POINT NY 11715
OCEAN HARBOR CASUALTY                    7 HIGH STREET SUITE 408 HUNTINGTON NY 11743
OCEAN HARBOR CASUALTY                    INSURANCE 7 HIGH STREET SUITE 408 HUNTINGTON NY 11743
OCEAN HARBOUR SOUTH CONDO ASSOC., INC.   835 20TH PLACE VERO BEACH FL 32960
OCEAN ISLE BEACH TOWN                    OCEAN ISLE BEACH TOWN - 3 WEST 3RD STREET OCEAN ISLE BEACH NC 28469
OCEAN KITCHEN DESIGN LLC                 724 WEST 28 STREET HIALEAH FL 33010
OCEAN MEADOWS CONDOMINIUM ASSOCIATION    C/O NORTH POINT MANAGEMENT 55 LAKE ST. 4TH FLOOR, SUITE 7 NASHUA NH 03060
OCEAN PINES ASSCATION                    INC 239 OCEAN PKWY OCEAN PINES MD 21811
OCEAN PINES ASSOCIATION INC              239 OCEAN PKWY OCEAN PINES MD 21811
OCEAN PLACE AT LAUDERDALE                BY THE SEA CONDO ASSOC INC 1900 S. OCEAN BLVD. LAUDERDALE-BY-THE-SEA FL 33062
OCEAN REEF CLUB, INC.                    35 OCEAN REEF DRIVE, SUITE 200 KEY LARGO FL 33037
OCEAN RITZ OF DAYTONA,                   A CONDO ASSOC., INC 2900 N. ATLANTIC AVE. DAYTONA BEACH FL 32118
OCEAN SHORE HOMEOWNERS ASSOC INC         C/O ATLANTIC COMM ASSOC MGMT 507-C HERBERT ST PORT ORANGE FL 32129
OCEAN SHORES COMMUNITY CLUB INC          1016 CATALA AVE SE OCEAN SHORES WA 98569


Epiq Corporate Restructuring, LLC                                                                     Page 911 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 937 of 1490
Claim Name                             Address Information
OCEAN STATE SERVICE                    GROUP 47 BELVEDERE ST JOHNSTON RI 02919
OCEAN SUMMIT ASSOCIATION INC.          4010 GALT OCEAN DRIVE FORT LAUDERDALE FL 33308
OCEAN TOWNSHIP                         OCEAN TOWNSHIP - TAX COL 399 MONMOUTH ROAD OAKHURST NJ 07755
OCEAN TOWNSHIP                         OCEAN TOWNSHIP - TAX COL 50 RAILROAD AVENUE WARETOWN NJ 08758
OCEAN TOWNSHIP WATER AND SEWER DEPT.   50 RAILROAD AVENUE WARETOWN NJ 08758
OCEAN TWP WATER AND SEWER DEPT.        50 RAILROAD AVENUE WARETOWN NJ 08758
OCEAN VIEW TOWN                        OCEANVIEW TOWN - TAX COL 201 CENTRAL AVENUE OCEAN VIEW DE 19970
OCEAN VILLAGE AT SUMMER                BEACH CMTY. ASSOC. INC PO BOX 1987 YULEE FL 32041
OCEAN VILLAGE PROPERTY OWNERS ASSOC.   2400 S OCEAN DRIVE FORT PIERCE FL 34949
OCEAN WAVE CLEANING LLC                PO BOX 245 MALDEN MA 02148
OCEANA APPRAISALS                      114 N BUDDING AVE VIRGINIA BEACH VA 23452
OCEANA BRYANT & BARRETT                BRYANT 3504 DORCHESTER CT FLOWER MOUND TX 75022
OCEANA COUNTY REGISTER OF DEEDS        100 N STATE STREET HARTFORD MI 49420
OCEANA COUNTY TREASURER                100 STATE ST HART MI 49420
OCEANPOINT INS AGENCY                  500 W MAIN RD MIDDLETOWN RI 02842
OCEANPOINT INSURANCE AGY               26 BOSWORTH ST BARRINGTON RI 02806
OCEANPORT BORO                         OCEANPORT BORO - TAX COL 315 EAST MAIN STREET OCEANPORT NJ 07757
OCEANSIDE INS GROUP                    200 MAIN STREET WAREHAM MA 02571
OCEOLA TWP                             OCEOLA TOWNSHIP - TREASU 1577 N LATSON HOWELL MI 48843
OCHILTREE COUNTY C/O AP                OCHILTREE CAD - TAX COLL 825 S MAIN/STE 100 PERRYTON TX 79070
OCHLOCKNEE CITY                        OCHLOCKNEE CITY-TAX COLL PO BOX 56 OCHLOCKNEE GA 31773
OCHOA SERFIN, ROSY                     ADDRESS ON FILE
OCHOA, BONNIE                          ADDRESS ON FILE
OCHOA, ROXANNE                         ADDRESS ON FILE
OCHOCO IRRIGATION DISTRICT             1001 NW DEER STREET PRINCEVILLE OR 97754
OCILLA CITY                            OCILLA CITY-TAX COLLECTO PO BOX 626 OCILLA GA 31774
OCJR-INSURANCE                         781 BEACH STREET SAN FRANCISCO CA 94109
OCKSRIDER PROPERTIES INC               9201 MONTGOMERY BLVD NE STE 403 ALBUQUERQUE NM 87111
OCONEE COUNTY                          OCONEE COUNTY - TREASURE 415 S. PINE ST WALHALLA SC 29691
OCONEE COUNTY                          OCONEE COUNTY-TAX COMMIS PO BOX 106 WATKINSVILLE GA 30677
OCONEE COUNTY / MOBILE H               OCONEE COUNTY - TREASURE 415 S PINE ST WALHALLA SC 29691
OCONEE COUNTY TAX COLLECTOR            415 S PINE ST WALHALLA SC 29691
OCONNELL, DOYLE & LEWIS, LLC           RYAN LEWIS, ESQ. 6701 DEMOCRACY BLVD. SUITE 300 BETHESDA MD 20817
OCONNER AGENCY                         1500 S DAIRY ASHFORD 106 HOUSTON TX 77077
OCONNOR & AUERSCH                      4309 S EAST ST INDIANAPOLIS IN 46227
OCONNOR AND CO INS                     AGENCY INC 16 VILLAGE ST DUDLEY MA 01571
OCONNOR CARNATHAN & MACK LLC           1 VAN DE GRAAFF DR STE 104 BURLINGTON MA 01803
OCONNOR INS GROUP                      2450 SEVERN AVE STE 208 METAIRIE LA 70001
OCONNOR REAL ESTATE                    ATTN: JOSEPH OCONNOR 86 S. MOUNTAIN BLVD. MOUNTAIN TOP PA 18707
OCONNOR REAL ESTATE                    JOSEPH S. OCONNOR REAL ESTATE INC. 86 S. MOUNTAIN BLVD. MOUNTAIN TOP PA 18707
OCONOMOWOC CITY                        OCONOMOWOC CITY - TREASU PO BOX 27 / 174 E WISCON OCONOMOWOC WI 53066
OCONOMOWOC TOWN                        OCONOMOWOC TWN TASURER W359 N6812 BROWN ST OCONOMOWOC WI 53066
OCONTO CITY                            OCONTO CITY TREASURER 1210 MAIN ST OCONTO WI 54153
OCONTO CITY                            TAX COLLECTOR 1210 MAIN ST OCONTO WI 54153
OCONTO FALLS CITY                      OCONTO FALLS CITY TREASU PO BOX 70 / 500 N CHESTN OCONTO FALLS WI 54154
OCONTO FALLS TOWN                      OCONTO FALLS TWN TREASUR 8542 COUNTY ROAD CC OCONTO FALLS WI 54154
OCONTO TOWN                            OCONTO TWN TREASURER 5545 COUNTY ROAD N OCONTO WI 54153
OCONTO TOWN                            STELLA TWN TREASURER 4385 STELLA LAKE RD OCONTO WI 54153
OCONTO UTILITY COMMISSION              1210 MAIN STREET OCONTO WA 54153



Epiq Corporate Restructuring, LLC                                                                  Page 912 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 938 of 1490
Claim Name                             Address Information
OCOTILLO COMMUNITY ASSOCIATION         3930 S ALMA SCHOOL RD STE 10 CHANDLER AZ 85248
OCQUEOC TOWNSHIP                       OCQUEOC TOWNSHIP - TREAS 5093 MERCHANT ROAD. MILLERSBURG MI 49759
OCROTTY, SARA                          ADDRESS ON FILE
OCTAVIO NEGRON NIEVES                  CALLE JOSEFINA D-16, ROYAL GARDENS BAYAMON PR 00957
OCTORARA AREA SCHOOL DIS               OCTORARA AREA SD - COLLE 228 HIGHLAND RD ATGLEN PA 19310
OCTORARA S.D./CHRISTIANA               OCTORARA AREA SD - COLLE 228 HIGHLAND RD ATGLEN PA 19310
OCTORARA S.D./SADSBURY T               OCTORARA AREA SD - COLLE 228 HIGHLAND RD ATGLEN PA 19310
OCV COMMUNITY ASSOCIATION, INC         PO BOX 9184 THE WOODLANDS TX 77387
OCWEN FINANCIAL CORPORATION            1661 WORTHINGTON RD., SUITE 100 WEST PALM BEACH FL 22409
OCWEN LOAN SERVICING LLC               3451 HAMMOND AVE WATERLOO IA 50702
OCWEN LOAN SERVICING, LLC              STEPHEN W. BEYER, ESQ. PEZOLD SMITH HIRSCHMANN & SELVAGGIO, LLC 120 MAIN
                                       STREET HUNTINGTON NY 11743
OCWEN LOAN SERVICING, LLC              ERNEST E. RANALLI, ESQ. 742 VETERANS MEMORIAL HIGHWAY HAUPPAUGE NY 11788
OCWEN MORTGAGE SERVICING INC           3451 HAMMOND AVE WATERLOO IA 50702
ODALIO-COLLAZO                         7803-SW-25 TER MIAMI FL 33155
ODANIEL, JOHLYN                        ADDRESS ON FILE
ODEGARD, JENNIFER                      ADDRESS ON FILE
ODENTON MANAGEMENT INC                 2900 LINDEN LN STE 300 SILVER SPRING MD 20910
ODESANYA, ERICKA                       ADDRESS ON FILE
ODESS AND ASSOCIATES, S.C.             1414 UNDERWOOD AVE. 403 WAUWATOSA WI 53213
ODESSA EUNICE JOHNSON                  6200 N.W. 82ND STREET OKLAHOMA CITY OK 73132
ODESSA MONTOUR CEN SCH (               ODESSA MONTOUR CS- COLLE 300 COLLEGE AVE ODESSA NY 14869
ODESSA TOWN                            ODESSA TOWN - TREASURER P O BOX 111 ODESSA DE 19730
ODESSA TOWNSHIP                        ODESSA TOWNSHIP - TREASU PO BOX 566 LAKE ODESSA MI 48849
ODESSA-MONTOUR CEN SCH(C               ODESSA-MONTOUR CS- COLLE 300 COLLEGE AVENUE ODESSA NY 14869
ODILES INTERIORS                       STEPHANIE LEGGETT 2509 MACARTHUR DRIVE ORANGE TX 77630
ODIORNE INS AGENCY                     1206 N PARSONS AVE BRANDON FL 33510
ODIS INSURANCE AGENCY                  2010 S. WABASH AVE 2-R CHICAGO IL 60616
ODIS PICKENS AND HEATHER PICKENS       SCOTT C. EHLERMANN SCOTT C. EHLERMANN, LLC 655 CRAIG ROAD, STE. 252 ST. LOUIS
                                       MO 63141
ODLAND, REBECCA                        ADDRESS ON FILE
ODOM, ERIN                             ADDRESS ON FILE
ODOM, SANDRA                           ADDRESS ON FILE
ODOM, TRACY                            ADDRESS ON FILE
ODONELL AGENCY INC                     707 S TREJON STREET COLORADO SPRINGS CO 80903
ODONNELL AGENCY, INC                   MARK ODONNELL 707 S. TEJON STREET COLORADO SPRINGS CO 80903
ODONNELL INS SRVCS                     2460 HEADINGTON RD PLACERVILLE CA 95667
ODS                                    ODOMS DEPENDABLE SERVICES 310 SHAWNEE DRIVE MONTGOMERY TX 77316
ODUBANJO, SUDI                         ADDRESS ON FILE
ODUM CITY                              ODUM CITY-TAX COLLECTOR PO BOX 159 ODUM GA 31555
ODYSSEY CONRACTING LLC                 & AARON & DOROTHY MOORE 3700 BASTION LN STE 103 RALEIGH NC 27604
ODYSSEY CONTRACTING LLC                3700 BASTION LN STE 103 RELEIGH NC 27604
ODYSSEY TILE & STONE LLP               285 SIBLEY TERRACE MANCHESTER NH 03109
OESJ CENTRAL SCHOOL (CMB               OESJ-TAX COLLECTOR P.O. BOX 12845 ALBANY NY 12212
OESJ CENTRAL SCHOOL (CMB               OESJ-TAX COLLECTOR 44 CENTER ST ST JOHNSVILLE NY 13452
OESJ CENTRAL SCHOOL (CMD               OESJ-TAX COLLECTOR 44 CENTER ST ST JOHNSVILLE NY 13452
OESJ CENTRAL SCHOOL(TN O               OESJ-TAX COLLECTOR 44 CENTER ST ST.JOHNSVILLE NY 13452
OETKEN, DERRICK                        ADDRESS ON FILE
OFARRILL, LAUREN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 913 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 939 of 1490
Claim Name                               Address Information
OFF TOP GENERAL CONTRACTORS LLC          TYRONE DEWEY 2429 YORKTOWN DRIVE LA PLACE LA 70068
OFFERMAN & KING LLP                      6420 WELLINGTON PLACE BEAUMONT TX 77706
OFFERMAN & KING, LLP                     (NKA KING & ASSOCIATES) 6420 WELLINGTON PLACE BEAUMONT TX 77706
OFFICE DEPOT                             PO BOX 633211 CINCINNATI OH 45263
OFFICE DEPOT                             PO BOX 660113 DALLAS TX 75266
OFFICE DEPOT, INC.                       ATTN: OFFICE OF THE GENERAL COUNSEL 6600 NORTH MILITARY TRAIL BOCA RATON FL
                                         33496
OFFICE ENVIRONMENTS INC                  1500 GRUNDYS LANE BRISTOL PA 19007
OFFICE EXPRESS COM                       3198 AIRPORT LOOP STE C COSTA MESA CA 92626
OFFICE OF BANKING COMMISSIONER OF GUAM   1240 ARMY DRIVE GUAM BARRIGADA 96921
OFFICE OF CITY CLERK                     900 E. STRAWBRIDGE AVENUE MELBOURNE FL 32901
OFFICE OF CLERK OF CIRCUIT               COURT FOR WORCESTER ONE WEST MARKET STREET ROOM 104 SNOW HILL MD 21853
OFFICE OF CLERK OF CIRCUIT               COURT FOR WORVESTER ONE WEST MARKET STREET ROOM 104 SNOW HILL MD 21853
OFFICE OF CONSUMER CREDIT COMMISSIONER   ANN H. HARRINGTON 2601 N. LAMAR BLVD. AUSTIN TX 78705
OFFICE OF CONSUMER CREDIT COMMISSIONER   160 EAST 300 SOUTH, 2ND FLOOR SALT LAKE CITY UT 84111
OFFICE OF FINANCIAL INSTITUTIONS         NON-DEPOSITORY DIVISION P.O. BOX 94095 BATON ROUGE LA 70809-9095
OFFICE OF FINANCIAL INSTITUTIONS LA      8585 ARCHIVES AVENUE BATON ROUGE LA 70809
OFFICE OF STATE BANK COMMISSIONER        700 SW JACKSON JAYHAWK TOWER, STE 300 TOPEKA KS 66603
OFFICE OF TAX AND REVENUE                PO BOX 98095 WASHINGTON DC 20090
OFFICE OF THE ATLANTIC COUNTY CLERK      5901 MAIN STREET MAYS LANDING NJ 08330
OFFICE OF THE CH. 13 TRUSTEE KEITH       L RUCINSKI 1 CASCADE PLAZA STE 2020 AKRON OH 44308
OFFICE OF THE CHAPTER 13 TRUSTEE         224 S. MICHIGAN AVE, SUITE 900 CHICAGO IL 60604
OFFICE OF THE CHAPTER 13 TRUSTEE HO      570 JAMES BROWN BLVD AUGUSTA GA 30904
OFFICE OF THE CITY TREASURER             1 FRANKLIN ST, CITY OF HAMPTON VIRGINIA SUITE 100 HAMPTON VA 23669
OFFICE OF THE COUNTY TREASURER           500 S GRAND CENTRAL PKWY 1ST FLOOR LAS VEGAS NV 89106
OFFICE OF THE DIRECTOR OF BANKING        DEPARTMENT OF COMMERCE CAPITOL HILL SAIPAN MP 96950
OFFICE OF THE SECRETARY OF STATE         STATUTORY DOCUMENTS SECTION REGISTRATIONS UNIT P.O. BOX 13193 AUSTIN TX
                                         78711-3193
OFFSITE OFFICE EQUIPMENT STORAGE         LLC 3625 E ATLANTA AVE STE 2 PHOENIX AZ 85040
OFIR NAOR                                JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                         NV 89135
OG & E                                   P O BOX 24990 OKLAHOMA CITY OK 73124
OG APPRAISALS INC                        1195 PAUMA VALLEY RD BANNING CA 92220
OGDEN TOWN                               NOELLE BURLEY-RECEIVER O 269 OGDEN CENTER ROAD SPENCERPORT NY 14559
OGDEN TOWNSHIP                           TAX COLLECTOR 6324 E RIDGEVILLE RD BLISSFIELD MI 49228
OGDEN, AMBER                             ADDRESS ON FILE
OGDENSBURG BORO                          OGDENSBURG BORO-TAX COLL 14 HIGHLAND AVENUE OGDENSBURG NJ 07439
OGDENSBURG CITY                          OGDENSBURG CITY-TAX COLL 330 FORD ST/CITY COMPTRO OGDENSBURG NY 13669
OGDENSBURG CITY SD CMD T                 OGDENSBURG CSD - TAX COL 320 FORD ST- C/O COMMUNI OGDENSBURG NY 13669
OGDENSBURG VILLAGE                       OGDENSBURG VLG TREASURER N5005 WAUPACA ROAD OGDENSBURG WI 54962
OGDENSBURGH BOUROUGH TAX COLLECTOR       14 HIGHLAND AVE OGDENSBURGH NJ 07439
OGEMAW TOWNSHIP                          OGEMAW TOWNSHIP - TREASU PO BOX 5 WEST BRANCH MI 48661
OGIDIAGBA, GABRIEL                       ADDRESS ON FILE
OGLE COUNTY                              OGLE COUNTY - TREASURER PO BOX 40 OREGON IL 61061
OGLE TOWNSHIP                            CARLYNN TOTH - TAX COLLE 7911 CLEAR SHADE DR WINDBER PA 15963
OGLE, CHRIS                              ADDRESS ON FILE
OGLE, LAURA                              ADDRESS ON FILE
OGLES ROOFING & CONSTRUCTION LLC         ROBERT OGLES 505 GOLDKIST BLVD LIVE OAK FL 32064
OGLETHORPE CITY                          OGLETHORPE CITY-TAX COLL PO BOX 425 OGLETHORPE GA 31068
OGLETHORPE COUNTY                        OGLETHORPE CO-TAX COMMIS PO BOX 305 LEXINGTON GA 30648


Epiq Corporate Restructuring, LLC                                                                  Page 914 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 940 of 1490
Claim Name                              Address Information
OGLETREE DEAKINS NASH SMOAK & STEWART   ATTN: JOEL A. DANIEL THE OGLETREE BUILDING 300 NORTH MAIN STREET, SUITE 500
PC                                      GREENVILLE SC 29601
OGLETREE DEAKINS NASH SMOKE & STEWA     PO BOX 89 COLUMBIA SC 29202
OGLETREE ONE STOP                       746 JOHNSTONVILLE RD BARNESVILLE GA 30204
OGLEVEE, ANNETTE                        ADDRESS ON FILE
OGREN INSURANCE AGENCY                  PO BOX 443 GIBBON MN 55335
OGUNQUIT TOWN                           OGUNQUIT TOWN - TAX COLL P.O. BOX 875 OGUNQUIT ME 03907
OH FAIR PLAN UND ASSOC                  2500 CORP O RATE EXCH DR 250 COLUMBUS OH 43231
OH FAIR PLAN UND ASSOC                  STE 250 2500 CORPORATE EXCH DR COLUMBUS OH 43231
OH SECURITY INS                         9450 SEWARD RD CP UNIT FAIRFIELD OH 45014
OH, EDWARD                              ADDRESS ON FILE
OHANA CONSTRUCTION INC                  OHANA CONSTRUCTION INC HONOLULU HI 96816
OHARA TOWNSHIP                          OHARA TWP - TAX COLLECT 102 RAHWAY ROAD MCMURRAY PA 15317
OHARA, ELEXIS                           ADDRESS ON FILE
OHARA, MAURAJEAN                        ADDRESS ON FILE
OHI CONSTRUCTION                        OREGON HOME IMPROVEMENT OREGON HOME IMPROVEMENT 17255 SW PILKINGTON RD. LAKE
                                        OSWEGO OR 97035
OHIO                                    GENERAL CONTACT DIV OF FINCL INST CONSUMER FIN LIC SECT 77 SOUTH HIGH STREET,
                                        21ST FLOOR COLUMBUS OH 43215
OHIO                                    PAMELA PRUDE-SMITHERS DIV OF FINCL INST CONSUMER FIN LIC SECT 77 SOUTH HIGH
                                        STREET, 21ST FLOOR COLUMBUS OH 43215
OHIO                                    TRACI WASHINGTON DIV OF FINCL INST CONSUMER FIN LIC SECT 77 SOUTH HIGH STREET,
                                        21ST FLOOR COLUMBUS OH 43215
OHIO CAS                                P O BOX 703 KEENE NH 03431
OHIO CAS INS CO                         62 MAPLE AVE KEENE NH 03431
OHIO CASUALTY INSURANCE                 P O BOX 145411 CINCINNATI OH 45250
OHIO COUNTY                             OHIO COUNTY - SHERIFF PO BOX 186 HARTFORD KY 42347
OHIO COUNTY                             OHIO COUNTY - TREASURER 413 MAIN ST. RISING SUN IN 47040
OHIO COUNTY CLERK                       301 S MAIN STE 201 HARTFORD KY 42347
OHIO COUNTY SHERIFF                     OHIO COUNTY - SHERIFF 1500 CHAPLINE ST, ROOM 2 WHEELING WV 26003
OHIO COUNTY SHERIFF                     301 S MAIN STREET HARTFORD KY 42347
OHIO EDISON                             PO BOX 3687 AKRON OH 44309-3687
OHIO EDISON CO                          PO BOX 3687 AKRON OH 44308
OHIO HOUSING FINANCE AGENCY             57 E MAIN ST COLUMBUS OH 43215
OHIO INS SLTNS                          255 REGENCY RIDGE DAYTON OH 45459
OHIO MTL INS GROUP                      P O BOX 111 BUCYRUS OH 44820
OHIO MUTUAL INS                         1725 HOPLEY AVE BUCYRUS OH 44820
OHIO MUTUAL INSURANCE CO                P O BOX 111 BUCYRUS OH 44820
OHIO MUTUAL INSURANCE GROUP             PO BOX 740656 CINCINNATI OH 45274
OHIO SECURITY CAS                       P O BOX 5001 HAMILTON OH 45012
OHIO TOWN                               OHIO TOWN - TAX COLLECTO 234 NELLIS ROAD COLD BROOK NY 13324
OHIO TOWNSHIP                           KRISTEN PONTELLO-TAX COL 1719 ROOSEVELT RD PITTSBURGH PA 15237
OHIO VALLEY CONTRACTING & REMODELING    PAUL CRAMER P.O. BOX 114 COLERAIN OH 43916
LLC
OHIOVILLE BORO                          OHIOVILLE BORO - TAX COL 102 ECKLES DRIVE INDUSTRY PA 15052
OHLINE APPRAISALS LLC                   15 FAIRVIEW AVE MIDDLETOWN DE 19709
OI CHU                                  & KWOK CHEN 16352 E IDA AVE CENTENNIAL CO 80015
OIL CITY AREA SCHOOL DIS                OIL CTY AREA SD - COLLEC 21 SENECA ST OIL CITY PA 16301
OIL CITY AREA SD/PRESIDE                BRANDY S BROMLEY-TAX COL 149 OAK ST OIL CITY PA 16301
OIL CITY CITY BILL                      OIL CITY - TAX COLLECTOR 21 SENECA ST OIL CITY PA 16301


Epiq Corporate Restructuring, LLC                                                                   Page 915 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 941 of 1490
Claim Name                               Address Information
OIL CITY COUNTY BILL                     VENANGO COUNTY - TREASUR PO BOX 708 FRANKLIN PA 16323
OIL CITY SCHOOL DISTRICT                 BECKY KLAPEC - TAX COLLE 82 HORNE LANE OIL CITY PA 16301
OIL CITY SCHOOL DISTRICT                 OIL CITY SD - TAX COLLEC 407 4TH AVE. EXTENSION ROUSEVILLE PA 16344
OIL CITY TOWN                            OIL CITY TOWN - TAX COLL P O BOX 520 OIL CITY LA 71061
OIL CREEK TOWNSHIP                       OIL CREEK TWP - TAX COLL 128 EAST CENTRAL AVE TITUSVILLE PA 16354
OILDALE MUTUAL WATER COMPANY             2836 MCCRAY ST BAKERSFIELD CA 93308
OJ&M INVESTMENTS CORP                    5210 SW 201 TERRACE SW RANCHES FL 33332
OJEDA, GABRIELLE                         ADDRESS ON FILE
OJIBWA TOWN                              OJIBWA TWN TREASURER P.O. BOX 62035 OJIBWA WI 54862
OK DEPT OF CONSUMER CREDIT               3613 NW 56TH ST 240 OKLAHOMA CITY OK 73105
OK FARM BUREAU MUT INS                   P O BOX 53332 OKLAHOMA CITY OK 73152
OK HEATING & AIR CONDITI                 161 HORIZON DR STE 105 VERONA WI 53593
OKALOOSA COUNTY                          OKALOOSA COUNTY-TAX COLL P.O. BOX 1390 NICEVILLE FL 32588
OKALOOSA COUNTY TAX COLLECTOR            506 HIGHWAY 85 N NICEVILLE FL 32578
OKALOOSA COUNTY TAX COLLECTOR            701 JOHN SIMS PARKWAY NICEVILLE FL 32578
OKALOOSA COUNTY WATER & SEWER            1804 LEWIS TURNER BOULEVARD SUITE 300 FORT WALTON BEACH FL 32547
OKANOGAN COUNTY                          OKANOGAN COUNTY - TREASU PO BOX 111 OKANOGAN WA 98840
OKANOGAN COUNTY TREASURER                PO BOX 111 OKANOGAN WA 98840
OKARI, JEREMIAH                          ADDRESS ON FILE
OKEECHOBEE CO CLERK OF CIRCUIT COUR      312 NW 3RD ST STE 155 OKEECHOBEE FL 34972
OKEECHOBEE COUNTY                        OKEECHOBEE CO-TAX COLLEC 307 NW 5TH AVENUE - ROOM OKEECHOBEE FL 34972
OKEECHOBEE COUNTY TAX COLLECTOR          307 NW 5TH AVE STE B OKEECHOBEE FL 34972
OKEECHOBEE UTILITY AUTHORITY             100 5TH AVENUE OKEECHOBEE FL 34974
OKEECHOBEE UTILITY AUTHORITY             100 SW 5TH AVENUE OKEECHOBEE FL 34974-4221
OKEES INS                                1810 HWY 80 W A JACKSON MS 39204
OKFUSKEE COUNTY                          OKFUSKEE COUNTY - COLLEC PO BOX 308 OKEMAH OK 74859
OKLAHOMA - DOCC                          DREW SRENCO 3613 NW 56TH STREET, SUITE 240 OKLAHOMA CITY OK 73112
OKLAHOMA - DOCC                          GENERAL CONTACT 3613 NW 56TH STREET, SUITE 240 OKLAHOMA CITY OK 73112
OKLAHOMA - DOCC                          MEREDITH FRAZENDIN 3613 NW 56TH STREET, SUITE 240 OKLAHOMA CITY OK 73112
OKLAHOMA ALL STATE ROOFING               CHRISTOPHER LYNN FOSTER 1410 W MISSISSIPPI AVE CHICKASHA OK 73018
OKLAHOMA BORO                            OKLAHOMA BORO - TAX COLL 170 THORN ST APOLLO PA 15613
OKLAHOMA COUNTY                          OKLAHOMA COUNTY - COLLEC 320 ROBERT S KERR, RM 30 OKLAHOMA CITY OK 73102
OKLAHOMA COUNTY CLERK                    320 ROBERT S KERR AVE OKLAHOMA CITY OK 73102
OKLAHOMA COUNTY TREASURER                320 ROBERT S KERR ROOM 307 OKLAHOMA CITY OK 73102
OKLAHOMA DEPARTMENT OF CONSUMER CREDIT   LIZ FOSTER 3613 NW 56TH STREET SUITE 240 OKLAHOMA CITY OK 73112-4512
OKLAHOMA DEPT OF CONSUMER CREDIT         3613 NW 56TH STE 240 OKLAHOMA CITY OK 73112
OKLAHOMA FARM BUREAU                     2501 N STILES ST OKLAHOMA CITY OK 73105
OKLAHOMA INSURANCE GRP                   PO BOX 722770 NORMAN OK 73070
OKLAHOMA REO CLOSING &                   TITLE SERVICES, LLC 6846 SOUTH CANTON SUITE 200 TULSA OK 74136
OKLAHOMA SECRETARY OF STATE              421 N.W. 13TH, SUITE 210 OKLAHOMA CITY OK 73103
OKLAHOMA STATE TREASURER                 2300 N LINCOLN BLVD RM 217 OKLAHOMA CITY OK 73105
OKLAHOMA TAX COMMISSION                  2501 N LINCOLN BLVD OKLAHOMA CITY OK 73194
OKLAHOMA TAX COMMISSION                  1914 S GARNETT TULSA OK 74128
OKLAHOMA TAX COMMISSION, FRANCHISE TAX   POST OFFICE BOX 26920 OKLAHOMA CITY OK 73126
OKLAHOMA TITLE & CLOSING CO INC          13108 N MACARTHUR BLVD OKLAHOMA CITY OK 73142
OKMULGEE COUNTY                          OKMULGEE COUNTY - COLLEC 314 W 7TH, RM 201 - COUR OKMULGEE OK 74447
OKMULGEE COUNTY CLERK                    PO BOX 904 OKMULGEE OK 74447
OKMULGEE COUNTY TREASURER                314 W 7TH ROOM 201 OKMULGEE OK 74447
OKOLONA CITY                             OKOLONA CITY-TAX COLLECT P O BOX 111 OKOLONA MS 38860



Epiq Corporate Restructuring, LLC                                                                    Page 916 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 942 of 1490
Claim Name                             Address Information
OKOUCHI, MARIE                         ADDRESS ON FILE
OKTIBBEHA COUNTY                       OKTIBBEHA COUNTY-TAX COL 101 E MAIN STREET - SUIT STARKVILLE MS 39759
OKTIBBEHA COUNTY CHANCERY CLERK        101 EAST MAIN STREET STARKVILLE MS 39759
OKTIBBEHA COUNTY TAX COLLECTOR         101 E MAIN ST STARKVILLE MS 39759
OKUMURA, CHAD                          ADDRESS ON FILE
OL SCHOOL PAINTING                     635 SOUTH OLD MAIN STREET COWETA OK 74429
OLAF KRONEMAN                          1964 REDDING RD BIRMINGHAM MI 48009
OLAGUE, SHAWNA                         ADDRESS ON FILE
OLCOTT, BEVERLIE                       ADDRESS ON FILE
OLD ALABAMA, LLC, ET AL.               GINO E MASSAFRA 1000 GALLERIA PARKWAY, N.W., SUITE 1000 ATLANTA GA 30339
OLD AMERICAN CNTY MUTL                 P O BOX 793747 DALLAS TX 75379
OLD BRIDGE MUA                         71 BLVD WEST CLIFFWOOD BEACH NJ 07735
OLD BRIDGE TOWNSHIP -FI                OLD BRIDGE TWP-COLLECTOR 1 OLD BRIDGE PLAZA OLD BRIDGE NJ 08857
OLD CUTLER LAKES BY THE BAY CMTY.      18951 SW 106 AVE # 201 MIAMI FL 33157
ASSOC.
OLD DOMINION INS                       P O BOX 2004 KEENE NH 03431
OLD DOMINION INS                       FLOOD PO BOX 2057 KALISPELL MT 59903
OLD DOMINION INS CO                    P O BOX 16100 JACKSONVILLE FL 32245
OLD DOMINION INS CO                    555 CORPORATE DRIVE KALISPELL MT 59901
OLD DOMINION SPECIALITY                1329 HORNER RD WOODBRIDGE VA 22191
OLD FIELD VILLAGE                      OLD FIELD VILLAGE-TREASU P.O. BOX 2724 SETAUKET NY 11733
OLD FORGE BORO                         OLD FORGE BORO - TAX COL 310 S MAIN ST - TOWN HAL OLD FORGE PA 18518
OLD FORGE SCHOOL DISTRIC               OLD FORGE SD - TAX COLLE 310 S MAIN ST - TOWN HAL OLD FORGE PA 18518
OLD FORT TOWN                          OLD FORT TOWN - TAX COLL 38 S CATAWBA AVE OLD FORT NC 28762
OLD HARBOR INS SRVCS AGY               P O BOX 657 TEMECULA CA 92593
OLD LYCOMING AREA AUTHORITY            1951 GREEN AVE. WILLIAMSPORT PA 17701
OLD LYCOMING TOWNSHIP                  OLD LYCOMING TWP - COLLE 2200 ROOSEVELT AVE WILLIAMSPORT PA 17701
OLD LYME TOWN                          OLD LYME TOWN - TAX COLL PO BOX 482 OLD LYME CT 06371
OLD MAN JOE'S CONSTR. & CONTRACTING    PO BOX 3031 CORPUS CHRISTI TX 78463
OLD MISSOURI MUTUAL                    PO BOX 367 NIXA MO 65714
OLD OAK HOMEOWNERS ASSOCIATION         SANDRA SWANNER 111 SHADOWWOOD STREET ELIZABETH CITY NC 27909
OLD ORCHARD BEACH TOWN                 OLD ORCHARD BEACH TN-COL 1 PORTLAND AVENUE OLD ORCHARD BEACH ME 04064
OLD PRO ROOFING LLC                    MARY C. MCCUE 140 W. ELDRED BURLESON TX 76028
OLD RELIABLE CAS CO                    12115 LACKLAND RD ST LOUIS MO 63146
OLD RELIABLE CASUALTY CO               8712 MANCHESTER RD ST LOUIS MO 63144
OLD RELIABLE CASUALTY CO.              DISTRICT OFFICE 12414 E 40 HIGHWAY INDEPENDENCE MO 64055-5928
OLD REPUBLIC DEFAULT MGMT. SERVICES    P. O. BOX 250 ORANGE CA 92856
OLD REPUBLIC NATIONAL LIFE INS. CO.    CLARK L. CORNWELL, III 842 EAST 27TH STREET PATERSON NJ 07513
OLD REPUBLIC SERVICING SOLUTIONS       530 SOUTH MAIN ST, SUITE 1031 OLD REPUBLIC NATIONAL TITLE INSURANCE CO AKRON
                                       OH 44311
OLD REPUBLIC SERVICING SOLUTIONS       500 CITY PKWY W., STE. 200 OLD REPUBLIC NATIONAL TITLE INSURANCE CO ORANGE CA
                                       92868
OLD REPUBLIC TITLE COMPANY             2321 W MARCH LANE STE 205 STOCKTON CA 95205
OLD SAYBROOK TOWN                      OLD SAYBROOK TN - COLLE 302 MAIN ST OLD SAYBROOK CT 06475
OLD TAPPAN BORO                        OLD TAPPAN BORO-TAX COLL 227 OLD TAPPAN ROAD OLD TAPPAN NJ 07675
OLD TOWN                               OLD TOWN - TAX COLLECTOR 265 MAIN STREET OLD TOWN ME 04468
OLD TRADITION BUILDERS                 4338 INTERSTATE DR MACON GA 31210
OLD TRAIL HOA                          C/O FS RESIDENTIAL 11621 KEW GARDENS AVE #200 PALM BEACH GARDENS FL 33410
OLDE COLONY COMMONS                    ASSOCIATION INC PO BOX 1664 WALLINGFORD CT 06492
OLDE LIBERTY INS                       137 MAIN ST WEATHERSFIELD CT 06109


Epiq Corporate Restructuring, LLC                                                                   Page 917 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 943 of 1490
Claim Name                               Address Information
OLDE OAKS CMTY. IMPROVEMENT ASSOC. INC   PO BOX 219320 HOUSTON TX 77218-9320
OLDE OAKS HOMEOWNERS ASSOCIATION, INC.   C/O EXECUTIVE PROPERTY MANAGEMENT, 4-08 TOWNE CENTER DRIVE NORTH BRUNSWICK NJ
                                         08902
OLDE TOWNE INS                           10424 HUDSON RD KING GEORGE VA 22485
OLDERMAN HALLOJAM AGY                    400 MAIN ST ANSONIA CT 06401
OLDHAM COUNTY                            OLDHAM COUNTY - SHERIFF 100 W JEFFERSON ST LAGRANGE KY 40031
OLDHAM COUNTY C/O APPR D                 OLDHAM CAD - TAX COLLECT P O BOX 310 VEGA TX 79092
OLDMANS TOWNSHIP                         OLDMANS TOWNSHIP-TAX COL PO BOX 416 PEDRICKTOWN NJ 08067
OLEAN CITY                               OLEAN CITY- TAX COLLECTO PO BOX 31 WARSAW NY 14569
OLEAN CITY (CATTARAUGUS                  OLEAN CITY (CATT CO)- CL 101 E. STATE ST OLEAN NY 14760
OLEAN CITY SCH DIST (CIT                 OLEAN CITY SD - BOARD OF FIVE STAR BANK- 220 LIBE WARSAW NY 14569
OLEAN CITY SCH.(TWN.OLEA                 OLEAN CITY SCH- BOARD OF FIVE STAR BANK- 220 LIBE WARSAW NY 14569
OLEAN TOWN                               OLEAN TOWN- TAX COLLECTO FIVE STAR BANK- 220 LIBE WARSAW NY 14569
OLEANDER CONDOMINIUM ASSOCIATION INC     301 YAMATO ROAD SUITE 1130 BOCA RATON FL 33431
OLEARY, CHRISTOPHER                      ADDRESS ON FILE
OLES POOL AND SPA                        1521 PIPERBERRY WAY SE STE. 105 PORT ORCHARD WA 98366-1203
OLEY TOWNSHIP                            OLEY TWP - TAX COLLECTOR P.O. BOX 27 OLEY PA 19547
OLEY VALLEY S.D./ PIKE T                 TINA STEPHENS - TAX COLL P.O. BOX 284 OLEY PA 19547
OLEY VALLEY S.D./ALSACE                  OLEY VALLEY SD - TAX COL 65 WOODSIDE AVE. TEMPLE PA 19560
OLEY VALLEY S.D./OLEY TW                 OLEY VALLEY SD - TAX COL P.O. BOX 27 OLEY PA 19547
OLEY VALLEY S.D./RUSCOMB                 OLEY VALLEY SD - TAX COL 204 0AK LN FLEETWOOD PA 19522
OLGA SHRAYBMAN &                         EMILIO ARGOTE 1213 NW 122 TERR PEMBROKE PINES FL 33026
OLINGER INS AGENCY INC                   PO BOX 527 SHELBYVILLE IN 46176
OLIO CONSTRUCTION                        6224 LAKELAND AVE N STE1 BROOKLYN PARK MN 55428
OLIPHANT, SHAVONNE                       ADDRESS ON FILE
OLIVAS, JOEL                             ADDRESS ON FILE
OLIVAS, LUIS                             ADDRESS ON FILE
OLIVE BRANCH ASSESSMENT                  INSURANCE SOCIETY, INC. P. O. BOX 63 SPRAGUE NE 68438
OLIVE BRANCH ASSESSMENT                  P O BOX 63 SPRAGUE NE 68438
OLIVE HILL CITY                          CITY OF OLIVE HILL - CLE 225 ROGER PATTON DR OLIVE HILL KY 41164
OLIVE MILL INC. DBA SERVPRO OF           GILBERT/CHANDLER SOUTH LORI JUSTIS 45 N SUNWAY DR. GILBERT AZ 85233
OLIVE TOWN                               OLIVE TOWN - TAX COLLECT P.O. BOX 96 W SHOKAN NY 12494
OLIVE TOWNSHIP                           OLIVE TOWNSHIP - TREASUR 10408 BOND ROAD DEWITT MI 48820
OLIVE TOWNSHIP                           OLIVE TOWNSHIP - TREASUR 10800 PORT SHELDON HOLLAND MI 49424
OLIVEHURST PUBLIC UTILITY DISTRICT       1970 9TH AVENUE PO BOX 670 OLIVEHURST CA 95961
OLIVEIRA INS AGENCY                      1320 N MAIN ST FALL RIVER MA 02722
OLIVEIRAS FASHION FLOOR                  & GUY & SHARON BARKER 307 WEST OCEAN AVE LOMPOC CA 93436
OLIVER COUNTY                            OLIVER COUNTY - TREASURE PO BOX 85 CENTER ND 58530
OLIVER L E SODEN AGENCY                  60 W RAILROAD AVE JAMESBURG NJ 08831
OLIVER PAYNE                             10711 ROAD 418 UNION MS 39365
OLIVER SAGE DRIVE TRUST                  MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
OLIVER SPRINGS CITY/ANDE                 OLIVER SPRINGS-TAX COLLE 717 MAIN ST OLIVER SPRINGS TN 37840
OLIVER SPRINGS CITY/ROAN                 OLIVER SPRINGS-TAX COLLE 717 MAIN ST OLIVER SPRINGS TN 37840
OLIVER TOWNSHIP                          OLIVER TWP - TAX COLLECT 715 BURKETT HOLLOW RD PUNXSUTAWNEY PA 15767
OLIVER TOWNSHIP                          SHERRY MILLER - TAX COLL PO BOX 342 MCVEYTOWN PA 17051
OLIVER TOWNSHIP                          OLIVER TWP - TAX COLLECT 2080 OLD FERRY RD. NEWPORT PA 17074
OLIVER TOWNSHIP                          OLIVER TOWNSHIP - TREASU P.O. BOX 205 ELKTON MI 48731
OLIVER TOWNSHIP                          OLIVER TOWNSHIP - TREASU 4026 COOL RD SE KALKASKA MI 49646



Epiq Corporate Restructuring, LLC                                                                     Page 918 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 944 of 1490
Claim Name                              Address Information
OLIVER VILLAGE                          DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
OLIVER, ASHLEY                          ADDRESS ON FILE
OLIVER, BONNIE                          ADDRESS ON FILE
OLIVER, CHARLES                         ADDRESS ON FILE
OLIVER, DAVID                           ADDRESS ON FILE
OLIVER, HEIDI                           ADDRESS ON FILE
OLIVERA, SONNY                          ADDRESS ON FILE
OLIVET CITY                             OLIVET CITY - TREASURER PO BOX 367 OLIVET MI 49076
OLIVIA JACKSON &                        DAVID JACKSON 11104 PONTCHARTRAIN LOOP DAPHNE AL 36526
OLIVIA LOPEZ AND                        MANUEL LOPEZ 7884 NW 175TH ST HIALEAH FL 33015
OLIVO, JUANITA                          ADDRESS ON FILE
OLLA TOWN                               OLLA TOWN - TAX COLLECTO P O BOX 223 OLLA LA 71465
OLLIE, DIANA                            ADDRESS ON FILE
OLLIS, KAREN                            ADDRESS ON FILE
OLMSTED COUNTY                          OLMSTED COUNTY - TREASUR 151 4TH STREET SE ROCHESTER MN 55904
OLMSTED COUNTY TREASURER                151 4TH ST SE ROCHESTER MN 55904
OLSEN DAINES PC                         3995 HAGERS GROVE RD SE SALEM OR 97317
OLSON AGENCY                            7 DENNY WAY SEATTLE WA 98109
OLSON CARTER AND ASSOCIATES             241 MAIN STREET KALISPELL MT 59901
OLSON ROOFING, LLC                      600 MARINERS PLAZA DRIVE SUITE 609 MANDEVILLE LA 70448
OLSON, ANDREA                           ADDRESS ON FILE
OLSON, ANN                              ADDRESS ON FILE
OLSON, ASHLEY                           ADDRESS ON FILE
OLSON, COLLIN                           ADDRESS ON FILE
OLSON, THERESA                          ADDRESS ON FILE
OLTMANNS APPRAISAL SERVICE INC          PO BOX 818 TWINSBURG OH 44087
OLVERA CONSTRUCTION ROOFING-GUTTERING   GUSTAVO A OLVERA 601 JAMESTOWN DR. GARLAND TX 75043
OLVERA, ARACELI                         ADDRESS ON FILE
OLVERAS PAINTING                        OLISES OLVERA 4037 WINFIELD AVE FORT WORTH TX 76109
OLYMPIA LAW GROUP                       3200 WILSHIRE BLVD STE 1380 LOS ANGELES CA 90010
OLYMPIA MASTER ASSOCIATION              2400 CENTREPARK WEST DRIVE 175 WEST PALM BEACH FL 33409
OLYMPIA PAINTING AND REMODELING         8403 BRICKHAVEN LN HOUSTON TX 77083
OLYMPIC ROOFING INC.                    412 MARATHON CT NAPLES FL 34112
OLYMPUS ASSOCIATION                     500 THREE ISLANDS BLVD. HALLANDALE FL 33009
OLYMPUS INS                             P O BOX 9190 MARLBOROUGH MA 01752
OLYMPUS INS                             P O BOX 100219 COLUMBIA SC 29202
OLYMPUS INS                             101 W ROBERT E LEE 405 NEW ORLEANS LA 70124
OLYMPUS INS CO                          P O BOX 9190 MARLBOROUGH MA 01752
OLYMPUS INS COMPANY                     P O BOX 33004 ST PETERSBURG FL 33733
OLYMPUS INSURANCE CO                    325 DONALD LYNCH 115 MARLBOROUGH MA 01752
OLYMPUS INSURANCE CO                    7380 W SAND LK RD STE1 ORLANDO FL 32819
OLYMPUS INSURANCE COMPANY               POLICY PROCESSING CENTER PO BOX 9190 MARLBOROUGH MA 01752-9190
OLYN ROOFING CONTRACTS INC.             916 PLEASANT ST., UNIT 4 NORWOOD MA 02062
OLYPHANT BORO                           OLYPHANT BORO - TAX COLL BOROUGH BLDG. 113 WILLOW OLYPHANT PA 18447
OMA TOWN                                OMA TWN TREASURER 11981 N. DUPONT ROAD HURLEY WI 54534
OMALLEY OROURKE & BEZZ APPRAISAL        160 OAK ST GLASTONBURY CT 06033
OMAR LOPEZ LLC                          8337 W SUNSET RD SUITE 150 LAS VEGAS NV 89113-2201
OMEGA ADVISORS, INC.                    ATTN: MR. LEON G. COOPERMAN CFA, MBA CHIEF EXECUTIVE OFFICER & PRESIDENT 810
                                        7TH AVENUE 33RD FLOOR NEW YORK NY 10019-5869



Epiq Corporate Restructuring, LLC                                                                 Page 919 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 945 of 1490
Claim Name                              Address Information
OMEGA CONDOMINIUM NO 6, INC             7501 NW 4TH STREET 104 PLANTATION FL 33317
OMEGA CONTRACTING LLC                   8815 COMMERCE CT MANASSAS VA 20110
OMEGA CREDIT OPPORTUNITIES              MASTER FUND, LP
OMEGA RENOVATION INC                    7234 W NORTH AVE 806 ELMWOOD PARK IL 60707
OMEGA ROOFING                           9190 NW 119 ST. HIALEAH GARDEN FL 33018
OMEGA ROOFING & CONSTR.                 ROOFING AND RESTORATION SERVICES OF AMERICA LLC 125 W MOUNTAIN AVENUE LAS
                                        CRUCES NM 88005
OMEGA ROOFING INC                       9190 NW 119 ST 3 HIALEAH GARDENS FL 33018
OMER CITY                               OMER CITY - TREASURER P.O. BOX 160 OMER MI 48749
OMGEO LLC                               ATTN: DIRECTOR OF SALES 22 THOMSON PLACE BOSTON MA 02210
OMGEO LLC                               ATTN: GENERAL COUNSEL 22 THOMSON PLACE BOSTON MA 02210
OMGEO LLC                               ATTN: GENERAL COUNSEL 55 WATER STREET NEW YORK NY 10041
OMGEO LLC                               2967 COLLECTIONS CENTER DR CHICAGO IL 60693
OMISORE, SABRINA                        ADDRESS ON FILE
OMNI MANAGEMENT SERVICES INC            PO BOX 441570 INDIANAPOLIS IN 46244
OMNI RISK                               308 WEST MAIN ST SMITHTOWN NY 11787
OMNIPRESENCE                            CONSTRUCTION LLC 4101 CENTURION WAY ADDISON TX 75001
OMRO CITY                               OMRO CITY TREASURER P.O. BOX 399/ 205 S WEB OMRO WI 54963
OMRO TOWN                               OMRO TWN TREASURER 4205 RIVERMOOR RD OMRO WI 54963
OMT INSURANCE BROKERS                   LLC 16201 SW 95 AVE 105 MIAMI FL 33157
ON POINT CONSTRUCTION OF SOUTH FL LLC   BRIAN FORTE 4517 W 14TH LANE HIALEAH FL 33012
ON POINT CONSTRUCTION, INC.             8672 BIRD ROAD, SUITE 202 MIAMI FL 33155
ON POINT RENOVATIONS LLC                16618 TOWNES RD FRIENDSWOOD TX 77546
ON THE GREEN AT FAIRWOOD CONDOMINIUM    5622 CALIFORNIA AVE SW SEATTLE WA 98136
ON THE HOUSE ROOF COMPANY               GEORGE PHILLIP POWELL 202 EAST MAIN ST LLANO TX 78643
ON THE LEVEL &                          R & S WARREN PO BOX 7388 CORPUS CHRISTI TX 78467
ON THE LEVEL FOUNDATION AND ROOFING     ASHLEY GARCIA ASHLEY GARCIA P.O. BOX 7388 CORPUS CHRISTI TX 78467
ON TIME APPRAISAL                       SERVICES PO BOX 20402 SHAKER HEIGHTS OH 44120
ON TIME MAINTENANCE                     LEWIS JARRETT 1200 SOUTH SUMMIT ST LITTLE ROCK AR 72202
ONALASKA CITY                           ONALASKA CITY TREASURER 415 MAIN ST ONALASKA WI 54650
ONALASKA TOWN                           ONALASKA TWN TREASURER N5589 COMMERCE RD ONALASKA WI 54650
ONANCOCK TOWN                           ONANCOCK TOWN - TREASURE 15 NORTH ST ONANCOCK VA 23417
ONATE GREENS MHP II LLC                 1625 SPRUCE AVE LAS CRUCES NM 88001
ONAWA TOWNHOMES CMTY.                   OWNERS ASOCIATION INC 12 ONAWA HILLS CRESCO PA 18326
ONAWAY CITY                             ONAWAY CITY - TREASURER PO BOX 761 ONAWAY MI 49765
ONCOURSE LEARNING FIN SERV              PO BOX 860507 MINNEAPOLIS MN 55486
ONCOURSE LEARNING TRAINING PRO          PO BOX 860507 MINNEAPOLIS MN 55486
ONE ALLIANCE                            P O BOX 9021968 SAN JUAN PR 00902
ONE ALLIANCE INSURANCE CORP.            PO BOX 811 SAINT JUST PR 00978
ONE CALL HOME SERVICES &                EDWARD & ELIZABETH HART 1929 BELGRADE AVE CHARLESTON SC 25407
ONE CALL ROOFING                        840 BALLANTRAE PKWY PELHAM AL 35124
ONE CONNECT INS                         SOLUTIONS PO BOX 1088 CAPITOLA CA 95010
ONE GENERAL AGENCY                      PO BOX 54017 OKLAHOMA CITY OK 73154
ONE KALAKAUA SENIOR LIVING              1314 KALAKAUA AVENUE HONOLULU HI 96826
ONE SOURCE DESIGN &                     DEVELOPMENT 18630 W WANDHAVEN TERR CYPRESS TX 77433
ONE SOURCE REALTY LLC                   6954 STONEVIEW AVE BAKER LA 70714
ONE SOURCE REALTY LLC                   ATTN: KIMBERLY AMBEAU 6954 STONEVIEW AVE BAKER LA 70714
ONE SOURCE ROOFING AND REMODELING       JOHN GREEN 495 JEFFERSON LN LAKE DALLAS TX 75065
ONE SOURCE WATERPROOFING                1256 LOGAN DRIVE LEWISVILLE TX 75077



Epiq Corporate Restructuring, LLC                                                                    Page 920 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 946 of 1490
Claim Name                            Address Information
ONE STEP LIEN SEARCH LLC              PO BOX 940637 MIAMI FL 33194
ONE STOP FLOORING                     HORTON-BAGWELL ENTERPRISES LTD 1533 N HOBART PAMPA TX 79065
ONE STOP HOME OWNING                  23B ESTATE ROSS CHARLOTTE AMALIE VI 00802
ONE STOP HOMEIMPROVEMENT              3440 NE 192ND ST STE 4C AVENTURA FL 33180
ONE STOP INS AGENCY                   5701 BELLAIRE BLVD STE D HOUSTON TX 77081
ONE STOP REALTY, INC                  830 W PRICE RD BROWNSVILLE TX 78520
ONE STOP RSW                          KEITH M SIMICH 3215 S. DELAWARE STREET ENGLEWOOD CO 80110
ONE STOP SHOP, LLC                    3339 N. 109TH PLAZA OMAHA NE 68164
ONE SYNERGY CUSTOM HOMES              176 ROSEWOOD DR LA VERNIA TX 78121
ONE WAY CONSTRUCTION INC              DIEGO RIVES DIEGO RIVES 10459 KILLARNET DR RIVERSIDE CA 92503
ONE WAY EXTERIOR & MORE               DUANE ZIMMERMANN 4950 E. HOUSTON ST., SUITE 200516 SAN ANTONIO TX 78220
ONE WAY INS AGENCY                    1102 FORT CROOK RD S BELLEVUE NE 68005
ONE WAY ROOFING AND                   GODFREY &VALERIE JOHNSON 301 TRENTON ST BIRMINGHAM AL 35224
ONE WEST ASSOCIATES, INC.             222 S. MERAMEC AVE., STE 304 ST. LOUIS MO 63105
ONE WEST ASSOCIATES, INC.             ATTN: TIMOTHY ESTEPP 222 SOUTH MERAMEC, SUITE 304 ST. LOUIS MO 63105
ONE WEST ASSOCIATES, INC.             ATTN: TIMOTHY ESTEPP 12225 CLAYTON RD. ST. LOUIS MO 63131
ONE WEST BANK, FSB                    DAVID DOYAGA, JR., ESQ. 6 GRAMATAN AVENUE, SUITE 402 MOUNT VERNON NY 10550
ONE-STEP LIEN SEARCH, LLC             13155 SW 42 STREET SUITE 202 MIAMI FL 33175
ONEAL JR ROOFING INC                  12872 CASEY RD LOXAHATCHEE FL 33470
ONEAL JR. ROOFING                     NEIL ONEAL 12918 CASEY RD LOXAHATCHEE FL 33470
ONEAL, ANNETTE                        ADDRESS ON FILE
ONEAL, JAMIE                          ADDRESS ON FILE
ONEAL, KELLY                          ADDRESS ON FILE
ONEBEACON                             P O BOX 371871 PITTSBURGH PA 15250
ONEIDA CASTLE VILLAGE                 ONEIDA CASTLE VIL-COLLEC 4 FOURTH STREET ONEIDA CASTLE NY 13421
ONEIDA CITY                           ONEIDA CITY- CHAMBERLAIN 109 NORTH MAIN ST ONEIDA NY 13421
ONEIDA CITY SCH (CNB TN)              ONEIDA CITY SCH-TAX COLL 626 COMMERCE DR C/O M&T AMHERST NY 14228
ONEIDA CITY SCH (TN-VERN              ONEIDA CITY SCH-TAX COLL 626 COMMERCE DR.C/O M&T AMHERST NY 14228
ONEIDA CITY SCH DIS (COM              ONEIDA CITY SCH DIS-COLL 626 COMMERCE DR C/O M&T AMHERST NY 14228
ONEIDA CITY SCH DIST (CI              ONEIDA CITY SCH DIST-COL 626 COMMERCE DRIVE C/O AMHERST NY 14228
ONEIDA COUNTY                         ONEIDA COUNTY - TREASURE 10 COURT STREET MALAD ID 83252
ONEIDA COUNTY COMMISSIONER OF         FINANCE 800 PARK AVENUE UTICA NY 13501
ONEIDA TOWN                           ONEIDA TWN TREASURER W1350 COUNTY ROAD EE SEYMOUR WI 54165
ONEIDA TOWNSHIP                       ONEIDA TWP - TAX COLLECT 7856 SENECA LANE HUNTINGDON PA 16652
ONEIDA TOWNSHIP                       ONEIDA TOWNSHIP - TREASU 11041 ONEIDA RD GRAND LEDGE MI 48837
ONEIL, BRIDGET                        ADDRESS ON FILE
ONEILL, EDWARD                        ADDRESS ON FILE
ONEILL, FRANK                         ADDRESS ON FILE
ONEKAMA TOWNSHIP                      ONEKAMA TOWNSHIP - TREAS P.O. BOX 458 ONEKAMA MI 49675
ONEKAMA VILLAGE                       ONEKAMA VILLAGE - TREASU P.O. BOX 477 ONEKAMA MI 49675
ONEONTA CITY                          ONEONTA CITY- TAX COLLEC 258 MAIN STREET ONEONTA NY 13820
ONEONTA CITY SCH (TN-MIL              ONEONTA CITY SCH-TAX COL 31 CENTER STREET ONEONTA NY 13820
ONEONTA CITY SCH DIST (O              ONEONTA CITY SC-COLLECTO 31 CENTER STREET ONEONTA NY 13820
ONEONTA CITY SCH DIST (T              ONEONTA CITY SCD-COLLECT 31 CENTER ST. ONEONTA NY 13820
ONEONTA CITY SCHOOL (TN               ONEONTA CITY SCHOOL-COLL 31 CENTER ST ONEONTA NY 13820
ONEONTA TOWN                          ONEONTA TOWN - TAX COLLE PO BOX A W ONEONTA NY 13861
ONEWAY COMMUNITY MANAGEMENT           1008 8TH STREET GREELEY CO 80631
ONIFADE, CATINA                       ADDRESS ON FILE
ONION CREEK HOMEOWNERS ASSOCIATION    10816 CROWN COLONY, SUITE 105 AUSTIN TX 78747



Epiq Corporate Restructuring, LLC                                                                  Page 921 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 947 of 1490
Claim Name                              Address Information
ONISEMOH, TARNITA                       ADDRESS ON FILE
ONLEY TOWN                              ONLEY TOWN - TREASURER P O BOX 622, TOWN HALL ONLEY VA 23418
ONLINE APPRAISAL & REAL                 ESTATE SERVICES 138 1/2 SOUTH STREET MOORESVILLE IN 46158
ONLINE W. PRICE, ACTA REVENUE COMM'R    PO BOX 2413 OPELIKA AL 36803
ONONDAGA C.S (ONONDAGA T                ONONDAGA CS/ONONDAGA-COL 5020 BALL ROAD SYRACUSE NY 13215
ONONDAGA COUNTY                         421 MONTGOMERY ST SYRACUSE NY 13202
ONONDAGA COUNTY DEPT OF FINANCE         CHIEF FISCAL OFFICER 421 MONTGOMERY ST, 15TH FLOOR SYRACUSE NY 13202
ONONDAGA COUNTY WATER AUTHORITY         200 NORTHERN CONCOURSE SYRACUSE NY 13212
ONONDAGA COUNTY WATER AUTHORITY         PO BOX 4949 SYRACUSE NY 13221-4949
ONONDAGA CS (ONONDAGA TOWN)             5020 BALL ROAD SYRACUSE NY 13215
ONONDAGA TOWN                           ONONDAGA TOWN - TAX RECE 5020 BALL ROAD SYRACUSE NY 13215
ONONDAGA TOWNSHIP                       ONONDAGA TOWNSHIP - TREA PO BOX 67 ONONDAGA MI 49264
ONOTA TOWNSHIP                          ONOTA TOWNSHIP - TREASUR P.O. BOX 15 DEERTON MI 49822
ONPOINT ADJUSTMENTS LLC                 PO BOX 25724 TAMARAC FL 33320
ONPOINT AUSTIN                          4301WWILIAMCANONDRSTE299 AUSTIN TX 78749
ONSET WATER DEPARTMENT                  PO BOX 171 ONSET MA 02558
ONSITE SOLUTIONS INC                    12725 STARK RD LIVONIA MI 48150
ONSLOW COUNTY                           234 NW CORRIDOR BOULEVARD JACKSONVILLE NC 28540
ONSLOW COUNTY                           ONSLOW COUNTY - TAX COLL 234 NW CORRIDOR BLVD JACKSONVILLE NC 28540
ONSTED VILLAGE                          ONSTED VILLAGE - TREASUR P0 BOX 420 ONSTED MI 49265
ONSUREZ CONSTRUCTION                    PO BOX 1088 CARLSBAD NM 88221
ONTARIO COUNTY TREASURER                20 ONTARIO STREET CANANDAIGUA NY 14424-9884
ONTARIO REFRIGERATION                   635 S MOUNTAIN AVE ONTARIO CA 91762
ONTARIO TOWN                            DEBRA DEMINCK - TAX COLL 1850 RIDGE RD ONTARIO NY 14519
ONTARIO VILLAGE                         ONTARIO VLG TREASURER PO BOX 66 ONTARIO WI 54651
ONTARIO YATES INS CO                    28 CANADAIGUA ST SHORTSVILLE NY 14548
ONTELAUNEE TOWNSHIP                     ONTELAUNEE TWP - TAX COL 35 ONTELAUNEE DR. READING PA 19605
ONTEORA CS (CMBD TNS)                   ONTEORA CS-TAX COLLECTOR 157 STOCKADE DR-CATSKILL KINGSTON NY 12401
ONTIME ELECTRIC                         2668 OLD ROCKY RIDGE RD BIRMINGHAM AL 35216
ONTONAGON COUNTY TREASURER              725 GREENLAND RD ONTONAGON MI 49953
ONTONAGON TOWNSHIP                      ONTONAGON TOWNSHIP - TRE 311 N STEEL ST ONTONAGON MI 49953
ONTONAGON VILLAGE                       ONTONAGON VILLAGE - TREA 315 QUARTZ ST ONTONAGON MI 49953
ONTWA TWP                               ONTAWA TOWNSHIP - TREASU P.O. BOX 209 EDWARDSBURG MI 49112
ONWUEMENE, ONOCHIE                      ADDRESS ON FILE
ONWUHAI, CHARLES                        ADDRESS ON FILE
OOLEYS CUSTOM REMODELING                DAN OOLEY DAN OOLEY 302 EAST THOMPSON ROAD INDIANAPOLIS IN 46227
OOSTBURG VILLAGE                        OOSTBURG VLG TREASURER 1140 MINNESOTA AVENUE OOSTBURG WI 53070
OPAL MINER INS AGENCY                   99 S MAIN ST WILLITS CA 95490
OPALACZ AGENCY                          670 NEWFIELD ST MIDDLETOWN CT 06457
OPELOUSAS CITY                          OPELOUSAS CITY - TAX COL P. O. BOX 1879 OPELOUSAS LA 70571
OPEN ENCLOSE LLC                        4938 N SHANNON RD TUCSON AZ 85705
OPEN MEADOW HOMES                       89 TURNPIKE RD STE 206 IPSWICH MA 01938
OPEN SESAME                             LOWELL WATTS 141 ELK AVE KANE PA 16735
OPERATING ASSOC. FOR PALM LAKES CONDO   7230 LAKE CIRCLE DR MARGATE FL 33063
OPERATION EXTERIORS LLC                 TYSON BELK 169 HWY 9 SOUTH SUITE 100 DAWSONVILLE GA 30534
OPERATIONAL EXCELLENCE                  D/B/A CONSOLIDATED ANALYTICS ATTN: GENERAL COUNSEL 345 SAINT PETER STREET
                                        SAINT PAUL MN 55102
OPERATIONAL EXCELLENCE                  D/B/A CONSOLIDATED ANALYTICS ATTN: GENERAL COUNSEL 2801 TOWNSGATE ROAD SUITE
                                        214 WESTLAKE VILLAGE CA 91361



Epiq Corporate Restructuring, LLC                                                                    Page 922 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 948 of 1490
Claim Name                            Address Information
OPERATIONAL EXCELLENCE                19712 MACARTHUR BLVD SUITE 110 IRVINE CA 92612
OPITZ, ILISE                          ADDRESS ON FILE
OPP, CRAIG                            ADDRESS ON FILE
OPPENHEIM TOWN                        OPPENHEIM TOWN - TAX COL 180 SWEET HILL ROAD DOLGEVILLE NY 13329
OPSAHL, JORDYN                        ADDRESS ON FILE
OPTIMA ROOFING SOLUTIONS, LLC         ROBERT K. THOMPSON 8153 E. 157TH CT. THORNTON CO 80602
OPTIMAL BLUE LLC                      ATTN: KEITH ANDERSEN 5601 DEMOCRACY DRIVE SUITE 245 PLANO TX 75024
OPTIMAL BLUE LLC                      PO BOX 123232 DEPT 3232 DALLAS TX 75312
OPTIMAL BLUE, LLC                     ATTN: GENERAL COUNSEL 5601 DEMOCRACY DRIVE SUITE 245 PLANO TX 75024
OPTIMAL BLUE, LLC                     ATTN: LAWRENCE HUFF 5601 DEMOCRACY DRIVE SUITE 245 PLANO TX 75024
OPTIMUM PLUMBING LLC                  22437 OAKVILLE DRIVE LAND O LAKES FL 34639
OPTIMUM ROOFING LLC                   3325 WESTVIEW DR PUEBLO CO 81003
OPTIMUS                               932 HORIZON ST DELTONA FL 32725
OPTION 1 INS                          5951 NW 151ST ST 105 MIAMI LAKES FL 33014
OPTION INS SOLUTION INC               14750 SW 26TH ST SUITE 105 MIAMI FL 33185
OPTION REAL ESTATE SERVICES INC       7912 FLOYD ST OVERLAND PARK KS 66204
OPTIONS INS GROUP                     305 CAMP HILL RD FT WASHINGTON PA 19034
OPTISURE                              8000 SW 117 AVE PHB3 MIAMI FL 33183
OPTIV                                 ATTN: BEN WALCKER PO BOX 28216 NETWORK PLACE CHICAGO IL 60673-1282
OPTIV INC                             PO BOX 28216 NETWORK PLACE CHICAGO IL 60673
OPTIV INC.                            ATTN: GENERAL COUNSEL P.O. BOX 28216 NETWORK PLACE CHICAGO IL 60673
OPTIV SECURITY INC.                   ATTN: GENERAL COUNSEL 345 ST PETER STREET ST. PAUL MN 55102
OPTIV SECURITY INC.                   ATTN: GENERAL COUNSEL 1125 17TH STREET SUITE 1700 DENVER CO 80202
OPUS CONSTRUCTION                     CORPORATION 5420 NEWPORT DR STE 47 ROLLING MEADOWS IL 60008
OR FAIR PLAN                          8705 SWIMBUS STE 360 BEAVERTON OR 97008
ORACLE (OFSS) BPO SERVICES INC        ATTN: TIMOTHY HARMON 500 ORACLE PARKWAY REDWOOD SHORES CA 34066
ORACLE (OFSS) BPO SERVICES INC        17901 VON KARMAN AVE STE 800 IRVINE CA 92614
ORACLE (OFSS) BPO SERVICES INC.       ATTN: GENERAL COUNSEL 17901 VON KARMAN SUITE 800 IRVINE CA 92614
ORACLE (OFSS) BPO SERVICES INC.       ATTN: GENERAL COUNSEL 17901 VAN KARMAN SUITE 800 IRVINE CA 92614
ORACLE (OFSS) BPO SERVICES, INC.      ATTN: BALA HARIHARAN 399 THORNALL STREET, 6TH FLOOR SUITE 800 EDISON NJ 08837
ORACLE AMERICA INC                    PO BOX 203448 DALLAS TX 75320-3448
ORACLE AMERICA, INC.                  ATTN: GENERAL COUNSEL 500 ORACLE PARKWAY REDWOOD SHORES REDWOOD CITY CA 94065
ORACLE CORPORATION                    ATTN: GENERAL COUNSEL 500 ORACLE PARKWAY REDWOOD SHORES REDWOOD CITY CA 94065
ORACLE CREDIT CORP                    MAC U1240-026 260 N CHARLES LINDBERGH DR SALT LAKE CITY UT 84116
ORACLE INS GROUP                      2605 S MACDILL AVE TAMPA FL 33629
ORADELL BORO                          ORADELL BORO - TAX COLLE 355 KINDERKAMACK ROAD ORADELL NJ 07649
ORALIA GARCIA & AROLDO GARCIA         2783 SW 14TH ST MIAMI FL 33145-1127
ORAN                                  ORAN CITY - COLLECTOR PO BOX 464 ORAN MO 63771
ORANGE & ROCKLAND                     PIKE COUNTY LIGHT & POWER CO PO BOX 1005 SPRING VALLEY NY 10977-0800
ORANGE AND ROCKLAND                   PO BOX 1005 SPRING VALLEY NY 10977
ORANGE AVENUE                         ORANGE AVENU ENTERPRISES, LLC 278 WILSHIRE BLVD CASSELBERRY FL 32707
ORANGE CITY -FISCAL                   ORANGE CITY - TAX COLLE 29 NORTH DAY STREET ORANGE NJ 07050
ORANGE COAST TITLE CO.                2411 W LA PALMA AVE SUITE #300 BUILDING #1 ANAHEIM CA 92801
ORANGE COUNTY                         ORANGE COUNTY - TREASURE PO BOX 469 - COUNTY OFFI ORANGE VA 22960
ORANGE COUNTY                         ORANGE COUNTY - TAX COLL 228 S. CHURTON ST, STE 2 HILLSBOROUGH NC 27278
ORANGE COUNTY                         ORANGE COUNTY-TAX COLLEC 200 S ORANGE AVE - SUITE ORLANDO FL 32801
ORANGE COUNTY                         ORANGE COUNTY - TREASURE 205 E. MAIN ST 2 PAOLI IN 47454
ORANGE COUNTY                         ORANGE COUNTY - TAX COLL P O BOX 1568 ORANGE TX 77631
ORANGE COUNTY                         ORANGE COUNTY - TAX COLL 625 NORTH ROSS ST., BLDG SANTA ANA CA 92701



Epiq Corporate Restructuring, LLC                                                                Page 923 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 949 of 1490
Claim Name                              Address Information
ORANGE COUNTY BOARD OF COUNTY           COMMISSIONERS 201 S ROSALIND AVE ORLANDO FL 32801
ORANGE COUNTY BOARD OF COUNTY           2450 W 33RD STREET 2ND FLOOR ORLANDO FL 32839
COMMISSION
ORANGE COUNTY CLERK                     255 MAIN STREET GOSHEN NY 10924
ORANGE COUNTY CLERK                     123 SOUTH 6TH STREET ORANGE TX 77630
ORANGE COUNTY CODE ENFORCEMENT DIVISION 2450 W 33 ST ORLANDO FL 32839
ORANGE COUNTY COMMISSIONER              THE HALL OF FINANCE 625 N ROSS ST BLDG 11, ROOM G58 SANTA ANA CA 92702-1438
ORANGE COUNTY COMMISSIONER OF FINANCE   255 MAIN STREET GOSHEN NY 10924
ORANGE COUNTY CONST CO                  6203 WINEGARD RD ORLANDO FL 32809
ORANGE COUNTY CONSTRUCTION 911 INC      ROBIN KAPLAN 6413 PINECASTLE BLVD SUITE 3 ORLANDO FL 32809
ORANGE COUNTY ROOFING                   19867 LAKE PICKETT RD. ORLANDO FL 32820
ORANGE COUNTY TAX ASSESSOR              PO BOX 1568 ORANGE TX 77631-1568
ORANGE COUNTY TAX COLLECTOR             228 S CHURTON STREET SUITE 200 HILLSBOROUGH NC 27278
ORANGE COUNTY TAX COLLECTOR             200 SOUTH ORANGE AVE, STE 1600 ORLANDO FL 32801
ORANGE COUNTY TAX COLLECTOR             PO BOX 545100 ORLANDO FL 32854
ORANGE COUNTY TREAURER TAX              PO BOX 1438 SANTA ANA CA 92702
ORANGE COUNTY UTILITIES                 9150 CURRY FORD ROAD ORLANDO FL 32825
ORANGE COVE IRR DIST                    ORANGE COVE I.D. PO BOX 308 ORANGE COVE CA 93646
ORANGE LIEN DATA, LLC                   424 E. CENTRAL BLVD., SUITE 376 ORLANDO FL 32801
ORANGE PARK DRYWALL INC                 490 LOGAN AVE ORANGE PARK FL 32065
ORANGE TOWN                             ORANGE TOWN - TAX COLLEC 6 PROSPECT STREET ORANGE MA 01364
ORANGE TOWN                             ORANGE TOWN - TAX COLLEC 392 US ROUTE 302 E BARRE VT 05649
ORANGE TOWN                             ORANGE TOWN - TAX COLLEC 617 ORANGE CENTER RD ORANGE CT 06477
ORANGE TOWN                             ORANGE TOWN-TAX COLLECTO 899 HORNBY RD BEAVER DAMS NY 14812
ORANGE TOWN                             ORANGE TOWN - TREASURER 119 BELLEVIEW AVE ORANGE VA 22960
ORANGE TOWN                             ORANGE TWN TREAURER N8176 KEICHINGER RD CAMP DOUGLAS WI 54618
ORANGE TOWNSHIP                         ORANGE TOWNSHIP - TREASU 5269 SUNFIELD RD IONIA MI 48846
ORANGE TOWNSHIP                         ORANGE TOWNSHIP - TREASU 4597 M-66 SE KALKASKA MI 49646
ORANGEBURG CITY                         ORANGEBURG CITY - TREASU 979 MIDDLETON STREET ORANGEBURG SC 29115
ORANGEBURG COUNTY                       ORANGEBURG COUNTY - COLL 1437 AMELIA ST. ORANGEBURG SC 29115
ORANGEBURG COUNTY / MOBI                ORANGEBURG COUNTY - COLL 1437 AMELIA ST (PO BOX 9 ORANGEBURG SC 29115
ORANGEBURG COUNTY DELINQUENT TAX        1437 AMELIA ST ORANGEBURG SC 29116-9000
ORANGEBURG COUNTY RMC OFFICE            PO BOX 9000 ORANGEBURG SC 29116
ORANGEBURG COUNTY TREASURER             1437 AMELIA ST ORANGEBURG SC 29116
ORANGETOWN CS                           ROSANNA SFRAGA-TOWN CLER 26 ORANGEBURG ROAD ORANGEBURG NY NY 10962
ORANGETOWN TOWN                         ROSANNA SFRAGA-TOWN CLER 26 W. ORANGEBURG RD. ORANGEBURG NY 10962
ORANGEVILLE TOWNSHIP                    ORANGEVILLE TWP - TREASU 7350 LINDSEY RD PLAINWELL MI 49080
ORANGEWOOD EAST CONDO ASSOCIATION       20 SUMMER STREET STAMFORD CT 06901
ORANUSI, CHINENYE                       ADDRESS ON FILE
ORBIE WRIGHT & ANITA                    WRIGHT 1678 VALOR RIDGE DR NW KENNESAW GA 30152
ORBISONIA BORO                          ORBISONIA BORO - TAX COL PO BOX 366 ORBISONIA PA 17243
ORCHARD CREST HOMEOWNERS ASSOCIATION    1110 CIVIC CENTER BLVD 102 YUBA CITY CA 95993
ORCHARD GRASS HILLS CITY                ORCHARD GRASS HILLS - C PO BOX 25 CRESTWOOD KY 40014
ORCHARD LAKE VILLAGE CIT                ORCHARD LAKE VLG CITY- T 3955 ORCHARD LAKE RD ORCHARD LAKE MI 48323
ORCHARD MESA SANITATION DISTRICT        240 27-1/4 ROAD GRAND JUNCTION CO 81503
ORCHARD PARK CS (HAMBURG                ORCHARD PARK CS-TAX COLL 6100 SOUTH PARK AVENUE HAMBURG NY 14075
ORCHARD PARK CS (ORCHARD                ORCHARD PARK CS - TAX RE 4295 S BUFFALO ST ORCHARD PARK NY 14127
ORCHARD PARK CS (W SENEC                ORCHARD PARK CS - TAX RE TOWN HALL 1250 UNION ROA WEST SENECA NY 14224
ORCHARD PARK TOWN                       ORCHARD PARK TN - REC OF 4295 SO BUFFALO ST ORCHARD PK NY 14127



Epiq Corporate Restructuring, LLC                                                                    Page 924 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 950 of 1490
Claim Name                             Address Information
ORCHARD PARK VILLAGE                   ORCHARD PARK VILLAGE - C 4295 SOUTH BUFFALO STREE ORCHARD PARK NY 14127
ORCHARD PHASE 1 HOA                    PO BOX 211045 SOUTH DAYTONA FL 32121
ORCHARD VALE CONDO ASSN                55 W. 22ND ST 310 LOMBARD IL 60148
ORCHARD VALLEY LAND OWNERS             16748 APPLEWOOD COURT GURNEE IL 60031
ORCHID UNDERWRITERS AGCY               8025 BLACK HORSE PIKE350 WEST ATLANTIC CITY NJ 08232
ORCHID UNDERWRITERS AGCY               1201 19TH PL STE A110 VERO BEACH FL 32960
ORCHID UNDERWRITERS AGEN               P O BOX 538392 ATLANTA GA 30353
ORCHID UNDERWRITERS AGNC               PNC LB 5383392 PHX BUS 1669 PHOENIX PKWY STE210 COLLEGE PARK GA 30349
ORCHIDLAND COMMUNITY ASSOC INC         99 AUPUNI ST STE 206 HILO HI 96720
ORD GROUP CORPORATION                  11515 BURNHAM DRIVE NW GIG HARBOR WA 98332
ORDONEZ CONSTRUCTION INC               1267 FRANKLIN RAVEN PL EL PASO TX 79912
ORDONEZ, IDA                           ADDRESS ON FILE
OREGON                                 ATTN ROD CRAIG (DISCLOSURES, CRIMINAL, CREDIT) 350 WINTER STREET NE, ROOM 410
                                       SALEM OR 97301
OREGON                                 GENERAL CONTACT 350 WINTER STREET NE, ROOM 410 SALEM OR 97301
OREGON                                 KEN POWER - M-Z 350 WINTER STREET NE, ROOM 410 SALEM OR 97301
OREGON                                 KIRSTEN ANDERSON 350 WINTER STREET NE, ROOM 410 SALEM OR 97301
OREGON                                 LEE PROCTOR - A-L 350 WINTER STREET NE, ROOM 410 SALEM OR 97301
OREGON AFFORDABLE HOUSING              ASSISTANCE CORP 725 SUMMER ST NE SALEM OR 97301
OREGON COUNTY                          OREGON COUNTY - COLLECTO PO BOX 352 ALTON MO 65606
OREGON DEPARTMENT OF REVENUE           955 CENTER STREET NORTHEAST SALEM OR 97301-2501
OREGON DEPARTMENT OF REVENUE           PO BOX 14800 SALEM OR 97309-0920
OREGON DEPT OF STATE LANDS             UNCLAIMED PROPERTY 775 SUMMER ST NE STE 100 SALEM OR 97301
OREGON MTL INS COMPANY                 400 NE BAKER STREET MCMINNVILLE OR 97128
OREGON MUTUAL GROUP                    P O BOX 3208 PORTLAND OR 97208
OREGON MUTUAL INS CO                   PO BOX 7500 MCMINNVILLE OR 97128
OREGON SECRETARY OF STATE              255 CAPITOL STREET NE, SUITE 501 SALEM OR 97310
OREGON TOWN                            OREGON TWN TREASURER 1138 UNION RD OREGON WI 53575
OREGON TOWNSHIP                        OREGON TWP - TAX COLLECT 701 OREGON TURNPIKE HONESDALE PA 18431
OREGON TOWNSHIP                        OREGON TOWNSHIP - TREASU 2525 MARATHON RD LAPEER MI 48446
OREGON VILLAGE                         OREGON VLG TREASURER 117 SPRING ST OREGON WI 53575
OREILLY PLUMBING&CONSTRU               PO BOX 875 CHRISTIANSTED VI 00820
ORESTES VALELLA AIA PC                 5809 MADISON STREET WEST NEW YORK NJ 07093
ORFE, JONATHAN                         ADDRESS ON FILE
ORFORD TOWN                            ORFORD TOWN - TAX COLLEC 2529 ROUTE 25A ORFORD NH 03777
ORFORDVILLE VILLAGE                    ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
ORGILL, AMBER                          ADDRESS ON FILE
ORIE & SONS MILLENNIUM DESIGN          ORIE JOHNSON 1019 W NEVADA ST PHILADELPHIA PA 19133
ORIENT TOWNSHIP                        ORIENT TOWNSHIP - TREASU 4892 5 MILE RD SEARS MI 49679
ORIGEN MFR HSG CNTRCT SENIOR/SUBORD    ASSET BACKED CERTIF TRST SERIES 2001-A US BANK NATIONAL ASSOC AS TRUSTEE 2 N.
                                       LASALLE STREET, SUITE 1020 CHICAGO IL 60602
ORIGEN MFR HSG CNTRCT SR/SUBORD        ASSET BACKED CERT TRST SERIES 2002A THE BNY MELLON TRUST CO NA AS TRUSTEE 2 N.
                                       LASALLE STREET, SUITE 1020 CHICAGO IL 60602
ORIGEN MFR HSG CNTRCT TRST 2004-A      GOLDENTREE ASSET MANAGEMENT LP 300 PARK AVENUE NEW YORK NY 10022
ORIGEN MFR HSG CNTRCT TRST 2004-B      GOLDENTREE ASSET MANAGEMENT LP 300 PARK AVENUE NEW YORK NY 10022
ORIGEN MFR HSG CNTRCT TRST 2005-A      GOLDENTREE ASSET MANAGEMENT LP 300 PARK AVENUE NEW YORK NY 10022
ORIGEN MFR HSG CNTRCT TRST 2005-B      GOLDENTREE ASSET MANAGEMENT LP 300 PARK AVENUE NEW YORK NY 10022
ORIGEN MFR HSG CNTRCT TRST 2006-A      THE BNY MELLON TRUST CO N.A. AS TRUSTEE 2 N. LASALLE STREET, SUITE 1020
                                       CHICAGO IL 60602
ORIGEN MFR HSG CNTRCT TRST 2007-A      THE BNY MELLON TRUST CO N.A. AS TRUSTEE 2 N. LASALLE STREET, SUITE 1020


Epiq Corporate Restructuring, LLC                                                                   Page 925 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 951 of 1490
Claim Name                             Address Information
ORIGEN MFR HSG CNTRCT TRST 2007-A      CHICAGO IL 60602
ORIGEN MFR HSG CNTRCT TRST 2007-B      THE BNY MELLON TRUST CO N.A. AS TRUSTEE 2 N. LASALLE STREET, SUITE 1020
                                       CHICAGO IL 60602
ORIOLE GOLF & TENNNIS CLUB             CONDO ONE B ASSOC.., INC. 7777 GOLF CIRCLE DRIVE MARGATE FL 33063
ORION CHARTER TOWNSHIP                 2525 JOSLYN RD LAKE ORION MI 48360
ORION CONSTR & B LASH &                EST OF SHIRLEY HAYDEN 7801 CLEVELAND AVE NW NORTH CANTON OH 44720
ORION HOME IMPROVEMENTS LLC            8404 HARLAND DRIVE SPRINGFIELD VA 22152
ORION REALTY BROKER, INC.              611 N ACADEMY STREET SUITE A GREENVILLE SC 29601
ORION REMODELING                       MARTIN TORRES GUZMAN MARTIN TORRES GUZMAN 11852 EUCLAIRE DRIVE HOUSTON TX
                                       77086
ORION TOWN                             ORION TWN TREASURER 31394 CO HWY TB LONE ROCK WI 53556
ORION TOWNSHIP                         ORION TOWNSHIP - TREASUR 2525 JOSLYN RD LAKE ORION MI 48360
ORISKANY FALLS VILLAGE                 ORISKANY FALLS VILLAGE - PO BOX 669 ORISKANY FALLS NY 13425
ORKIN INC                              3601 NE LOOP 820 STE 100 FORT WORTH TX 76137
ORLAND GOLF VIEW 1ST ADDITION          17720 S OAK PARK AVE TINLEY PARK IL 60477
ORLAND PARK PUBLIC WORKS               UTILITIES DIVISION 15655 RAVINIA AVENUE ORLAND PARK IL 60462
ORLAND TOWN                            ORLAND TOWN -TAX COLLECT PO BOX 67 ORLAND ME 04472
ORLANDO A BROWN &                      SHERRELL L THOMAS 2 APPLEBY RD NEW CASTLE DE 19720
ORLANDO GROUP ROOFING &                J WATERS & JCEYANES 15851 DALLS PKWY STE 320 ADDISON TX 75001
ORLANDO HINOJOSA                       13607 HARVEST BROOK CRT HOUSTON TX 77059
ORLANDO RAMIREZ                        PO BOX 3500 KINGSHILL VI 00851
ORLANDO ROSA SALINES                   PO BOX 828 MAUNABO PR 00707
ORLANDO UTILITIES                      6113 PERSHING AVE. ORLANDO FL 32822-3806
ORLANDO UTILITIES COMMISSION           100 W ANDERSON STREET P. O BOX 3193 ORLANDO FL 32802
ORLANDO UTILITIES COMMISSION           PO BOX 3193 100 W. ANDERSON STREET ORLANDO FL 32802
ORLANDO UTILITIES COMMISSION           PO BOX 31329 TAMPA FL 33631-3329
ORLANDO WEST PAINTING                  LLC 12811 EMERSONDALE AVE WINDERMERE FL 34786
ORLANDOS PLUMBING SERVICE              P.O. BOX 1176 TOLLESON AZ 85353
ORLANS & ASSOCIATES                    1650 WEST BIG BEAVER ROAD TROY MI 48084
ORLANS ASSOCIATES PC                   1650 WEST BIG BEAVER RD TROY MI 48084
ORLANS ASSOCIATES, P.C.                PO BOX 5041 TROY MI 48007
ORLANS ASSOCIATES, P.C.                LINDA ORLANS P.O. BOX 5041 TROY MI 48007-5041
ORLANS MORAN                           411 WAVERLY OAKS ROAD WALTHAM MA 02452
ORLANS MORAN                           465 WAVERLY OAKS ROAD WALTHAM MA 02452
ORLANS MORAN, LLC                      P.O. BOX 395 TROY MI 48099
ORLANS PC                              PO BOX 5041 TROY MI 48007
ORLANS PC                              P O BOX 395 TROY MI 48099
ORLEANS COUNTY TREASURER               34 E PARK ST ALBION NY 14411
ORLEANS PARISH CLERK OF COURT          1340 POYDRAS STREET 4TH FLOOR NEW ORLEANS LA 70112
ORLEANS PARISH SHERIFF                 421 LOYOLA AVE, RM 403 NEW ORLEANS LA 70112
ORLEANS TOWN                           ORLEANS TOWN - TAX COLLE 19 SCHOOL RD ORLEANS MA 02653
ORLEANS TOWN                           ORLEANS TOWN - TAX COLLE PO BOX 103 LAFARGEVILLE NY 13656
ORLEANS TOWNSHIP                       ORLEANS TOWNSHIP - TREAS 6259 ORLEANS RD ORLEANS MI 48865
ORLICKI, TONI                          ADDRESS ON FILE
ORLON ROOFING &                        CONSTRUCTION 11915 GREEN GLADE DR HOUSTON TX 77099
ORLOPP, ANDREW                         ADDRESS ON FILE
ORMOND GREEN HOMEOWNERS ASSOCIATION    PO BOX 731361 ORMOND BEACH FL 32173
ORNDORFF, ROBERT                       ADDRESS ON FILE
ORNELAS, ALEJANDRO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 926 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 952 of 1490
Claim Name                             Address Information
ORO VALLEY TOWNHOMES HOA               1225 ALMA ROAD, SUITE 100 RICHARDSON TX 75081
ORONA ROOFING & REMODELING             ROY ORONA ROY ORONA 7979 FM 1303 FLORESVILLE TX 78114
ORONO TOWN                             ORONO TOWN - TAX COLLECT 59 MAIN STREET ORONO ME 04473
ORONOKO CHARTER TOWNSHIP               ORONOKO CTR TWP - TREASU P.O. BOX 214 BERRIEN SPRINGS MI 49103
OROZCO CONSTRUCTION                    2019 ALTA VISTA HOUSTON TX 77023
ORR AND ASSOCS                         28780 SINGLE OAK DR 255 TEMECULA CA 92590
ORR ELMORE & ERVIN LLC                 PO BOX 2527 FLORENCE SC 29503
ORR, ARMISHA                           ADDRESS ON FILE
ORR, DETONICA                          ADDRESS ON FILE
ORRICK                                 405 HOWARD STREET SAN FRANCISCO CA 94105-2669
ORRICK HERRINGTON & SUTCLIFFE          2121 MAIN ST WHEELING WV 26003
ORRINGTON TOWN                         ORRINGTON TOWN - TAX COL 1 MUNICIPAL WAY ORRINGTON ME 04474
ORRINO INS GRP                         360 RT 109 WEST BABYLON NY 11704
ORRVILLE UTILITIES                     207 N MAIN STREET PO BOX 107 ORRVILLE OH 44667
ORSO, KATIE                            ADDRESS ON FILE
ORTA, ALICIA                           ADDRESS ON FILE
ORTEGA, CECELIA                        ADDRESS ON FILE
ORTEGA, FELICIA                        ADDRESS ON FILE
ORTEGA, MIGUEL                         ADDRESS ON FILE
ORTEGA, REYNA                          ADDRESS ON FILE
ORTEGA, ROBERT                         ADDRESS ON FILE
ORTEGAS TILE                           JANICE YUG ORTEGA 6531 DOGWOOD PARK LANE KATY TX 77449
ORTIZ, BRENDA                          ADDRESS ON FILE
ORTIZ-LUCAS, JOAQUINA                  ADDRESS ON FILE
ORTONVILLE VILLAGE                     ORTONVILLE VILLAGE - TRE 476 MILL ST ORTONVILLE MI 48462
ORWELL TOWN                            ORWELL TOWN - TAX COLLEC P.O.BOX 32 ORWELL VT 05760
ORWELL TOWN                            ORWELL TOWN-TAX COLLECTO PO BOX 355 ORWELL NY 13426
ORWIGSBURG BORO                        ORWIGSBURG BORO - COLLEC 413 N WARREN ST ORWIGSBURG PA 17961
OS CONSTRUCTION AND COMPANIES, INC.    13101 ALMEDA ROAD HOUSTON TX 77045
OSAGE COUNTY                           OSAGE COUNTY - COLLECTOR 106 E. MAIN STREET LINN MO 65051
OSAGE COUNTY                           OSAGE COUNTY - TREASURER 717 TOPEKA AVE LYNDON KS 66451
OSAGE COUNTY                           OSAGE COUNTY - TAX COLLE PO BOX 1569 PAWHUSKA OK 74056
OSAGE COUNTY TREASURER                 717 TOPEKA AVENUE LYNDON KS 66451
OSAGE COUNTY TREASURER                 611 GRANDVIEW PAWHUSKA OK 74056
OSBORN TOWN                            OSBORN TOWN -TAX COLLECT 197 MOOSE HILL RD OSBORN ME 04605
OSBORN TOWN                            OSBORN TWN TREASURER W3447 KROPP ROAD SEYMOUR WI 54165
OSBORNE COUNTY                         OSBORNE COUNTY - TREASUR 423 W MAIN OSBORNE KS 67473
OSBORNE REAL ESTATE GROUP              448 W CHEVES STREET FLORENCE SC 29501
OSBORNE REAVES                         2657 RAMSEY DR NEW ORLEANS LA 70131
OSBORNE, KODY                          ADDRESS ON FILE
OSBORNE, MESHAN                        ADDRESS ON FILE
OSBORNE-JOHNSON, PERRY                 ADDRESS ON FILE
OSC OVERBY SEAWELL                     245 TOWNPARK DR 200 KENNESAW GA 30144
OSCAR & MANDY BALBOA                   ADDRESS ON FILE
OSCAR B. BINGHAM                       ADDRESS ON FILE
OSCAR D. RIVERA AND CARLOS R. CASO     OSCAR D. RIVERA, PRO SE 151 NORTH WEST 43RD PLACE MIAMI FL 33126
OSCAR D. RIVERA AND CARLOS R. CASO     CARLOS R. CASO, PRO SE 1876 SOUTH WEST 17TH TERRACE MIAMI FL 33145
OSCAR GUILLERMO DOMINGUEZ              7003 JOY ST CHINO CA 91710
OSCAR J GARCIA CPA TAX COLLECTOR       HALL OF RECORDS ROOM 105 2281 TULARE STREET FRESNO CA 93721



Epiq Corporate Restructuring, LLC                                                                   Page 927 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 953 of 1490
Claim Name                            Address Information
OSCAR PARKE MUT INS                   PO BOX 37 ROTHSAY MN 56759
OSCAR R TORRES                        ADDRESS ON FILE
OSCAR RENE MAZARIEGOS                 ADDRESS ON FILE
OSCAR RODRIGUEZ                       ADDRESS ON FILE
OSCAR VAZQUEZ VAZQUEZ                 OSCAR VAZQUEZ P.O. BOX 984 MANATI PR 00674
OSCARS ROOFING SERVICES, LLC          OSCAR SARABIA LEYVA 615 W 7TH ST LEADVILLE CO 80461
OSCEOLA BORO                          OSCEOLA BORO - TAX COLLE 303 BLANCHARD ST OSCEOLA MILLS PA 16666
OSCEOLA COUNTY                        OSCEOLA COUNTY-COLLECTOR 2501 E IRLO BRONSON MEMO KISSIMMEE FL 34744
OSCEOLA COUNTY                        OSCEOLA COUNTY - TREASUR 301 W UPTON AVE REED CITY MI 49677
OSCEOLA COUNTY                        OSCEOLA COUNTY - TREASUR PO BOX 166 SIBLEY IA 51249
OSCEOLA COUNTY TREASURER              301 W UPTON REED CITY MI 49677
OSCEOLA TOWN                          OSCEOLA TWN TREASURER W823 LAKEVIEW ROAD CAMPBELLSPORT WI 53010
OSCEOLA TOWN                          OSCEOLA TWN TREASURER P.O. BOX 216 DRESSER WI 54009
OSCEOLA TOWNSHIP                      CO. TAX COLLECTION-OSCEO 118 MAIN ST WELLSBORO PA 16901
OSCEOLA TOWNSHIP                      TAX COLLECTOR 6521 100TH AVENUE EVART MI 49631
OSCEOLA TOWNSHIP                      OSCEOLA TOWNSHIP - TREAS P.O. BOX 437 DOLLAR BAY MI 49922
OSCEOLA VILLAGE                       OSCEOLA VLG TREASURER P O BOX 217 / 310 CHIEFT OSCEOLA WI 54020
OSCODA TOWNSHIP                       OSCODA TOWNSHIP - TREASU 110 S STATE OSCODA MI 48750
OSEI-BONSU, EDWARD                    ADDRESS ON FILE
OSH RESTORATION &                     APPRAISAL INC 256 ELDERT ST BROOKLYN NY 11207
OSHAW DRIVE ROAD ASSOCIATION          120 OSHAW DRIVE FOLEY MO 63347
OSHIRO CONTRACTING LLC                2155 KILAUEA AVE HILO HI 96720
OSHKOSH CITY                          OSHKOSH CITY TREASURER P.O. BOX 1128 / 215 CHUR OSHKOSH WI 54903
OSHKOSH TOWN                          OSHKOSH TWN TREASURER 4749 PLUMMERS POINT RD. OSHKOSH WI 54904
OSHTEMO TOWNSHIP                      OSHTEMO TOWNSHIP - TREAS 7275 W MAIN ST. KALAMAZOO MI 49009
OSMAN KAZAN & ESRA KAZAN              4916 CASTAING ST METAIRIE LA 70006
OSMAN MENDOZA                         293 SHERMAN AVE JERSEY CITY NJ 07307
OSSEO CITY                            OSSEO CITY TREASURER PO BOX 308/13712 W 8TH S OSSEO WI 54758
OSSI CONSTR INC & THE                 EST OF ROBERT N WILSON 2806 ROBERTS LAKE PL TAMPA FL 33614
OSSI CONSTRUCTION INC                 2806 ROBERTS LAKE PL TAMPA FL 33614
OSSIAN TOWN                           OSSIAN TOWN - TAX COLLEC 4706 OSSIAN HILL ROAD DANSVILLE NY 14437
OSSINEKE TOWNSHIP                     OSSINEKE TOWNSHIP - TREA 7614 W HUBERT HUBBARD LAKE MI 49747
OSSINING SCHOOLS (MTP)                OSSINING - RECEIVER OF T 16 CROTON AVE 3RD FLOOR OSSINING NY 10562
OSSINING TOWN (MTP)                   OSSINING - RECEIVER OF T 16 CROTON AVE-3RD FLOOR OSSINING NY 10562
OSSINING VILLAGE                      OSSINING VILLAGE - TREAS 16 CROTON AVENUE-2ND FLO OSSINING NY 10562
OSSIPEE TOWN                          OSSIPEE TOWN -TAX COLLEC 55 MAIN STREET CTR OSSIPEE NH 03814
OSTERHOUT, MATTHEW                    ADDRESS ON FILE
OSTROM ELECTRICAL &                   PLUMBING 1530 PLANTATION RD ROANOKE VA 24012
OSTROVSKIY, DMITRY                    ADDRESS ON FILE
OSVALDO TOMAS AND                     ILIANA BELLO 1038 BELL BLVD S LEHIGH ACRES FL 33974
OSWEGO CITY                           OSWEGO CITY - TREASURER 13 WEST ONEIDA ST. CITY OSWEGO NY 13126
OSWEGO CITY (OSWEGO CO.               OSWEGO CITY - TREASURER 13 WEST ONEIDA ST. OSWEGO NY 13126
OSWEGO CITY SCHOOL (CITY              OSWEGO CITY SCHOOL-COLLE 1 BUCCANEER BLVD ATTN TA OSWEGO NY 13126
OSWEGO CITY SCHOOL (CMBN              OSWEGO CITY SCHOOL - COL 1 BUCCANEER BLVD ATTNTA OSWEGO NY 13126
OSWEGO COUNTY TREASURER               46 E BRIDGE ST OSWEGO TOWNSHIP NY 13126
OSWEGO CTY MUT INS                    PO BOX 505 PARISH NY 13131
OSWEGO TOWN                           OSWEGO TOWN-TAX COLLECTO 2320 COUNTY RTE 7 OSWEGO NY 13126
OTEGO TOWN                            OTEGO TOWN - TAX COLLECT 3526 STATE HIGHWAY 7 OTEGO NY 13825
OTEGO VILLAGE                         OTEGO VILLAGE-CLERK PO BOX 105 OTEGO NY 13825



Epiq Corporate Restructuring, LLC                                                                  Page 928 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 954 of 1490
Claim Name                             Address Information
OTERO COUNTY                           OTERO COUNTY-TREASURER 13 W 3RD ST LA JUNTA CO 81050
OTERO COUNTY                           OTERO COUNTY-TREASURER 1104 WHITE SANDS BLVD. S ALAMOGORDO NM 88310
OTERO COUNTY TREASURER                 1104 N WHITE SANDS BLVD SUITE A ALAMOGORDO NM 88310
OTERO MARTINEZ, KATIA                  ADDRESS ON FILE
OTIS TOWN                              OTIS TOWN - TAX COLLECTO 1 NORTH MAIN ROAD OTIS MA 01253
OTIS TOWN                              OTIS TOWN -TAX COLLECTOR 132 OTIS ROAD OTIS ME 04605
OTISCO TOWN                            OTISCO TOWN - TAX COLLEC 1924 BARKER STREET TULLY NY 13159
OTISCO TOWNSHIP                        OTISCO TOWNSHIP - TREASU 9663 W BUTTON RDD BELDING MI 48809
OTISFIELD TOWN                         OTISFIELD TOWN - TAX COL 403 STATE ROUTE 121 OTISFIELD ME 04270
OTISVILLE VILLAGE                      OTISVILLE VIL - COLLECTO 66 HIGHLAND AVE OTISVILLE NY 10963
OTISVILLE VILLAGE                      TAX COLLECTOR PO BOX 6 OTISVILLE MI 48463
OTL RENOVATIONS LLC                    11100 NORTH L LA PORTE TX 77571
OTOE COUNTY                            OTOE COUNTY - TREASURER PO BOX 723 NEBRASKA CITY NE 68410
OTSEGO CITY                            OTSEGO CITY - TREASURER 117 E. ORLEANS ST. OTSEGO MI 49078
OTSEGO CNTY PATRONS                    8146 NEW YORK 7 SCHENEVUS NY 12155
OTSEGO COUNTY PATRONS                  PO BOX 117 SCHENEVUS NY 12155
OTSEGO COUNTY TREASURER                197 MAIN STREET COOPERSTOWN NY 13326
OTSEGO COUNTY TREASURER                225 W MAIN ST, BLDG G, RM 107 GAYLORD MI 49735
OTSEGO LAKE TOWNSHIP                   OTSEGO LAKE TWP - TREASU PO BOX 99 WATERS MI 49797
OTSEGO MTL FIRE                        143 ARNOLD RD BURLINGTON FLATS NY 13315
OTSEGO MUTUAL FIRE INSURANCE COMPANY   143 ARNOLD RD BURLINGTON FLATS NY 13315
OTSEGO MUTUAL INS CO                   PO BOX 40 BURLINGTON FLATS NY 13315
OTSEGO TOWN                            OTSEGO TOWN - TAX COLLEC PO BOX 0183 FLY CREEK NY 13337
OTSEGO TOWN                            OTSEGO TWN TREASURER N3356 OTSEGO RD RIO WI 53960
OTSEGO TOWNSHIP                        OTSEGO TOWNSHIP - TREASU PO BOX 257 OTSEGO MI 49078
OTSEGO TOWNSHIP                        PO BOX 257 OTSEGO MI 49078
OTSELIC VALLEY CEN SCH(C               OTSELIC VALLEY CS- COLLE PO BOX 167 SOUTH OTSELIC NY 13155
OTTAWA COUNTY                          OTTAWA COUNTY - TREASURE 315 MADISON ST, ROOM 201 PORT CLINTON OH 43452
OTTAWA COUNTY                          OTTAWA COUNTY - TREASURE 307 N CONCORD ST, SUITE MINNEAPOLIS KS 67467
OTTAWA COUNTY                          OTTAWA COUNTY - TAX COLL P.O. BOX 1024 MIAMI OK 74355
OTTAWA COUNTY TREASURER                PO BOX 1024 MIAMI OK 74355-1024
OTTAWA TOWN                            OTTAWA TWN TREASURER W360 S3337 HWY 67 DOUSMAN WI 53118
OTTER CREEK HOA                        14000 OTTER CREEK PKWY LITTLE ROCK AR 72210
OTTER CREEK HOMEOWNERS ASSOCIATION     14000 OTTER CREEK PKWY LITTLE ROCK AR 72210
OTTER CREEK TOWN                       DUNN COUNTY TREASURER 800 WILSON AVERM 150 MENOMONIE WI 54751
OTTER CREEK TOWNSHIP                   OTTER CREEK TWP - COLLEC 16 LINN TYRO RD GREENVILLE PA 16125
OTTER TAIL COUNTY                      OTTER TAIL COUNTY - TREA 570 W FIR AVE FERGUS FALLS MN 56537
OTTER TAIL COUNTY TREASURER            570 FIR AVE W FERGUS FALLS MN 56537
OTTERBINE, KEVIN                       ADDRESS ON FILE
OTTERLAKE VILLAGE                      OTTERLAKE VILLAGE - TREA PO BOX 193 OTTER LAKE MI 48464
OTTERSTEDT AGENCY                      540 SYLVAN AVE ENGLEWOOD CLIFFS NJ 07632
OTTO TOWN                              OTTO TOWN- TAX COLLECTOR 8842 OTTO-E. OTTO RD CATTARAUGUS NY 14719
OTTO TOWNSHIP                          OTTO TOWNSHIP - TREASURE 1444 E ARTHUR RD ROTHBURY MI 49452
OTTS, JOHN                             ADDRESS ON FILE
OTUN, TAOFIK                           ADDRESS ON FILE
OTZI, INC/RELIABLE RESTORATIONS        ALLEN DOUGLAS CURRY 1685 S. COLORADO BLVD. S175 DENVER CO 80226
OUACHITA COUNTY                        OUACHITA COUNTY - COLLEC P O BOX 217 CAMDEN AR 71711
OUACHITA COUNTY CLERK OF CIRCUIT       COURT PO BOX 667 CAMDEN AR 71701
OUACHITA PARISH                        OUACHITA PARISH - COLLEC 300 ST JOHNRM 102 MONROE LA 71201



Epiq Corporate Restructuring, LLC                                                                   Page 929 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 955 of 1490
Claim Name                              Address Information
OUACHITA PARISH CLERK OF COURT          PO BOX 1862 MONROE LA 71210
OUK, LINDA                              ADDRESS ON FILE
OULU TOWN                               OULU TWN TREASURER 4060 EASTVIEW ROAD IRON RIVER WI 54847
OURAY COUNTY                            OURAY COUNTY-TREASURER P.O. BOX 149 OURAY CO 81427
OURENSE INSURANCE INC                   13255 SW 137 AVE 106 MIAMI FL 33186
OUTDOOR CREATIONS TULSA                 & CAROL CARLSON 9524 E 81ST STE B1531 TULSA OK 74133
OUTDOOR CREATIONS TULSA                 9524 E 81ST B1531 TULSA OK 74133
OUTER BANKS INS                         P O BOX 1918 KILL DEVIL HILLS NC 27948
OUTFITTER ROOFING & CONSTRUCTION, LLC   4020 DALLAS ST, FORT SMITH AR 72903
OUTKA, BROOKE                           ADDRESS ON FILE
OUTLAND AND ASSOCIATES REAL ESTATE      ATTN: JAMES OUTLAND 2665 SHELL BEACH RD, STE J1 PISMO BEACH CA 93449
OUTSOLVE, LLC                           3330 W ESPLANADE AVE SUITE 301 METAIRIE LA 70002
OUTSOLVE, LLC                           ATTN: GENERAL COUNSEL 3330 W. ESPLANADE AVENUE SUITE 200 METAIRIE LA 70002
OUTSOLVE, LLC                           ATTN: LEGAL 3330 W ESPLANADE AVE SUITE 301 MATAIRIE LA 70002
OUTSOLVE, LLC                           ATTN: LEGAL 3330 W. ESPLANADE AVE SUITE 301 METAIRIE LA 70002
OUTSTANDING CONSTRUCTION, LLC           ABRAM GONZALEZ 7408 AUTUMN BREEZE RD SW ALBUQUERQUE NM 87121
OVATION SERVICES LLC                    8401 DATAPOINT DR STE 1000 SAN ANTONIO TX 78229
OVATION SERVICES, LLC                   HANY, MOORMAN, PASCHAL, P.C. P. JACOB PASCHAL 1300 11TH STREET, SUITE 405
                                        HUNTSVILLE TX 77340
OVER THE TOP ROOFERS LLC                5036 DR PHI BLVD STE296 ORLANDO FL 32819
OVER THE TOP ROOFERS, LLC               5036 DR. PHILLIPS BLVD., STE. 296 ORLANDO FL 32819
OVER THE TOP ROOFING                    9207 LEIGHTON AVENUE LINCOLN NE 68507
OVERBY SEAWALL COMPANY                  245 TOWN PARK DRIVE SUITE 200 KENNESAW GA 30144
OVERBY-SEAWELL COMPANY                  ATTN: LEGAL 245 TOWNPARK DRIVE RAVINE ONE SUITE 200 KENNESAW GA 30144
OVERBY-SEAWELL COMPANY                  ATTN: GENERAL COUNSEL 245 TOWNPARK DRIVE SUITE 200 KENNESAW GA 30144
OVERBY-SEAWELL COMPANY                  ATTN: PRESIDENT 245 TOWNPARK DRIVE RAVINE ONE SUITE 200 KENNESAW GA 30144
OVERBY-SEAWELL COMPANY                  RYAN WOOD 245 TOWN PARK DRIVE SUITE 200 KENNESAW GA 30144
OVERFIELD TOWNSHIP                      OVERFIELD TWP - TAX COLL 5024 MISLEVY RD / POB 45 LAKE WINOLA PA 18625
OVERFLOWWORKS.COM                       25220 HANCOCK AVE STE 220 MURRIETA CA 92562
OVERHEAD DOOR & B LONG                  & EST CHRISTOPHER LONG 1205 FORD ST COLORADO SPRINGS CO 80915
OVERHEAD ROOFING                        ROMI F. LUCAS 10204 ROSS LAKE DR PEYTON CO 80831
OVERISEL TOWNSHIP                       OVERISEL TOWNSHIP - TREA 4216 144TH AVE HAMILTON MI 49419
OVERLOOK AT LOPATCONG COA               PO BOX 24001 NEWARK NJ 07101
OVERLOOK PROPERTY MANAGEMENT INC        6860 S YOSEMITE CT STE 2000 CENTENNIAL CO 80112
OVERLY & JOHNSON                        340 MAIN STREET PARIS KY 40361
OVERSON ROOFING LLC                     PO BOX 2160 MESA AZ 85214
OVERTON COUNTY                          OVERTON COUNTY-TRUSTEE 317 E UNIVERSITY ST - ST LIVINGSTON TN 38570
OVERTON COUNTY TRUSTEE                  317 E UNIVERSITY STE 30 LIVINGSTON TN 38570
OVERTON, SHANNON                        ADDRESS ON FILE
OVID CITY                               OVID CITY - TREASURER PO BOX 138 OVID MI 48866
OVID TOWNSHIP                           OVID TOWNSHIP - TREASURE PO BOX 136 OVID MI 48866
OVID TOWNSHIP                           OVID TOWNSHIP - TREASURE 381 S ANGOLA RD COLDWATER MI 49036
OVIEDO RFG ENTERPRISES                  INC 802 SOUTH HWY 27 MINNEOLA FL 34715
OVIL HERNANDEZ & VITA                   HERNANDEZ 22502 SW 66TH AVE BOCA RATON FL 33428
OW PROPERTY OWNERS ASSOCIATION, INC     8799 CHARLYA DR ATHENS TX 75752
OWASCO TOWN                             OWASCO TOWN- TAX COLLECT 2 BRISTOL AVE AUBURN NY 13021
OWATONNA MUTUAL INS                     P O BOX 245 OWATONNA MN 55060
OWEGO TOWN                              OWEGO TOWN-TAX COLLECTOR 2354 STATE ROUTE 434 APALACHIN NY 13732
OWEGO VILLAGE                           OWEGO VILLAGE-CLERK 178 MAIN ST OWEGO NY 13827



Epiq Corporate Restructuring, LLC                                                                   Page 930 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 956 of 1490
Claim Name                              Address Information
OWEGO-APALACHIN CS (                    OWEGO-APALACHIN CS-COLLE 5 SHELDON GUILE BLVD OWEGO NY 13827
OWEN CITY                               OWEN CITY TREASURER PO BOX 67 OWEN WI 54460
OWEN COUNTY                             OWEN COUNTY - SHERIFF 102 N MADISON ST OWENTON KY 40359
OWEN COUNTY                             OWEN COUNTY - TREASURER 60 S. MAIN STREET SPENCER IN 47460
OWEN D YNG CS CMD TN SC/                OWEN D YNG CSD- TAX COLL M &T BANK /P.O. BOX 4862 UTICA NY 13504
OWEN J ROBERTS SCHOOL DI                OWEN J ROBERTS SD - COLL OJR SD C/O FULTON BANK P LANCASTER PA 17604
OWEN L BOYD INS AGENCY                  908 S BROOKS ST BRAZORIA TX 77422
OWENDALE VILLAGE                        OWENDALE VILLAGE - TREAS 3628 7TH ST OWENDALE MI 48754
OWENS INS AGENCY INC                    1054 BIEDENHARN COVE CLINTON MS 39056
OWENS INSURANCE AGENCY                  5704 OLEANDER DR STE 101 WILMINGTON NC 28403
OWENS INSURANCE AGENCY                  PO BOX 1375 CLINTON MS 39060
OWENS INSURANCE GROUP                   1428 HILLCREST ROAD MOBILE AL 36995
OWENS RESTORATION                       OWENS RESTORATION LLC 17810 STORAGE ROAD OMAHA NE 68136
OWENS, CRAIG                            ADDRESS ON FILE
OWENS, WESLEY                           ADDRESS ON FILE
OWENSBORO CITY                          OWENSBORO CITY - TAX COL PO BOX 638 OWENSBORO KY 42302
OWENTON CITY                            CITY OF OWENTON - CLERK 220 S MAIN ST, CITY HALL OWENTON KY 40359
OWINGSVILLE CITY                        CITY OF OWINGSVILLE - CL PO BOX 639 OWINGSVILLE KY 40360
OWLS HEAD TOWN                          OWLS HEAD TOWN - TAX COL 224 ASH POINT DRIVE OWLS HEAD ME 04854
OWN IT PROPERTIES                       ROCHELLE JONES 10521 JONES ROAD STE. 02-C HOUSTON TX 77065
OWNERS ASSOC. OF LONGFELLOW RUN CONDO   5622 CALIFORNIA AVE SW SEATTLE WA 98136
OWNERS INS                              P O BOX 30315 LANSING MI 48909
OWNERS INSURANCE CO                     P O BOX 64358 ST PAUL MN 55164
OWNERS INSURANCE COMPANY                P O BOX 30660 LANSING MI 48909
OWOSSO CITY                             OWOSSO CITY - TREASURER 301 W MAIN ST OWOSSO MI 48867
OWOSSO TOWNSHIP                         OWOSSO CHARTER TWP TREAS 2622 W WILKINSON RD OWOSSO MI 48867
OWSLEY COUNTY                           OWSLEY COUNTY - SHERIFF PO BOX 70 BOONEVILLE KY 41314
OWYHEE COUNTY                           OWYHEE COUNTY - TREASURE PO BOX 128 MURPHY ID 83650
OXFORD AREA SCHOOL DISTR                KEYSTONE COLLECTIONS GRO POB 505 IRWIN PA 15642
OXFORD AREA SCHOOL DISTRICT             125 BELL TOWER LANE OXFORD PA 19363
OXFORD AREA SEWER AUTHORITY             14 SOUTH THIRD STREET OXFORD PA 19363
OXFORD BORO                             CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
OXFORD CEN SCH (COMBINED                OXFORD CEN SCH- TAX COLL NBT BANK PO BOX 511 OXFORD NY 13830
OXFORD CHARTER TOWNSHIP                 OXFORD TOWNSHIP - TREASU 300 DUNLAP RD OXFORD MI 48371
OXFORD CITY                             OXFORD CITY-TAX COLLECTO 107 COURTHOUSE SQUARE OXFORD MS 38655
OXFORD INSURANCE AGENCY                 PO BOX 370 OXFORD MA 01540
OXFORD TOWN                             OXFORD TOWN -TAX COLLECT 325 MAIN STREET OXFORD MA 01540
OXFORD TOWN                             OXFORD TOWN - TAX COLLEC 85 PLEASANT STREET OXFORD ME 04270
OXFORD TOWN                             OXFORD TOWN - TAX COLLEC 486 OXFORD RD OXFORD CT 06478
OXFORD TOWN                             OXFORD TOWN- TAX COLLECT PO BOX 271 OXFORD NY 13830
OXFORD TOWN                             OXFORD TWN TREASURER W7592 FREEDOM RD OXFORD WI 53952
OXFORD TOWNSHIP                         11 GREEN ST OXFORD NJ 07863
OXFORD TOWNSHIP                         OXFORD TWP-TAX COLLECTOR 11 GREEN STREET OXFORD NJ 07863
OXFORD TOWNSHIP                         OXFORD TWP - TAX COLLECT 526 KOHLER MILL RD NEW OXFORD PA 17350
OXFORD VILLAGE                          OXFORD VILLAGE- CLERK PO BOX 866 OXFORD NY 13830
OXFORD VILLAGE                          OXFORD VILLAGE - TREASUR P.O. BOX 94 OXFORD MI 48371
OXFORD VILLAGE                          OXFORD VLG TREASURER PO BOX 122 OXFORD WI 53952
OXFORD VILLAGE                          TAX COLLECTOR PO BOX 122 OXFORD WI 53952
OXYGEN ASSOCIATION SERVICES, LLC        1489 WEST PALMETTO PARK ROAD, SUITE 505 BOCA RATON FL 33486



Epiq Corporate Restructuring, LLC                                                                    Page 931 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 957 of 1490
Claim Name                             Address Information
OYARO, ISAAC                           ADDRESS ON FILE
OYEGOKE, ADEOYE                        ADDRESS ON FILE
OYPRESS TEXAS LLOYDS                   13901 SUTTON PARK DR S JACKSONVILLE FL 32204
OYSTER - GLOBAL HIGH YIELD             MR. MICHAEL KIRKPATRICK, MBA MNG DIR & SR PORTFOLIO MNG 1 MAYNARD DRIVE SUITE
                                       3200 PARK RIDGE NJ 07656-1879
OYSTER BAY SCHOOLS                     JAMES STEFANICH, REC OF 74 AUDREYAVENUE OYSTER BAY NY 11771
OYSTER BAY TOWN                        JAMES STEFANICH - REC OF 74 AUDREY AVE OYSTER BAY NY 11771
OYSTER POINTE COVE COMMUNITY ASSOC.,   11818 ROCK LANDING DR STE 204 NEWPORT NEWS VA 23606
INC
OZANICH INS BROKERS LTD                3925 S ORCHARD ST TACOMA WA 98466
OZANNE, PAUL                           ADDRESS ON FILE
OZARK BORDER ELECTRIC                  PO BOX 400 POPLAR BLUFF MO 63902
OZARK COUNTY                           OZARK COUNTY - COLLECTOR COURT SQUARE 9 GAINESVILLE MO 65655
OZARK GATEWAY REALTY, OGW LLC          ATTN: LAURA CLUTE PO BOX 38 CHEROKEE VILLAGE AR 72525
OZARK INS AGENCY                       3040 RAY WEILAND DR BAKER LA 70714
OZARK INS GROUP                        100 COTTONWOOD RD HARRISON AR 72601
OZELL SANDERS III 10-29-15             PO BOX 2323 CONROE TX 77305
P & G BROKERAGE INC                    3923 FT HAMILTON PKWY BROOKLYN NY 11218
P & L TREE SERVICE                     ANDRES GONZALEZ 137 VESTA ST LONGVIEW TX 75602
P & R CONSTRUCTION AND                 RYAN & MELISSA CROWLEY 460 MOOREHOUSE HWY FAIRFIELD CT 06825
P & T GENERAL CONTRACTIN               & WENDY & VAN HOWELL 2917 THRASHER AVE ALBANY GA 31721
P & T GENERAL CONTRACTIN               2917 THRASHER AVE ALBANY GA 31721
P AND B PAINTING                       24106 COURTLAND OAKS ST KATY TX 77494
P ASSETS INC                           6471 OAKCREST CIRCLE HUNTINGTON BEACH CA 92648
P I U                                  P O BOX 2007 EDMUNDS WA 98020
P MORGAN ASSOCIATES LLC                4008 LOUETTA RD 222 SPRING TX 77388
P&C INSURANCE                          PO BOX 356 BIDDEFORD ME 04005
P&D CONSTRUCTION /                     REMODELING 36 SHAND AVE WARWICK RI 02889
P&P CONSTRUCTION GROUP, LLC            8136 OLD KEENE MILL ROAD, SUITE A206 SPRINGFIELD VA 22152
P.G. TWO HOMEOWNERS, INC.              1650 N.W. 68TH AVENUE MARGATE FL 33063
P.J. FITZPATRICK, INC.                 21 INDUSTRIAL BLVD NEW CASTLE DE 19720
P.O.A.S.C.                             P.O. BOX 388 LILLIAN AL 36549
P.W. STEPHENS ENVIROMENTAL INC.        MONICA CARY 15201 PIPELINE LANE HUNTINGTON BEACH CA 92469
P3 INS SERVICE                         111-A CANADA ST OJAI CA 93023
PA DEPARTMENT OF REVENUE               BUREAU OF INDIVIDUAL TAXES PO BOX 280603 HARRISBURG PA 17128-0603
PA DEPT OF REVENUE                     1101 S FRONT ST HARRISBURG PA 17106
PA INVESTMENT &                        CONSTRUCTION LLC 1031 ARROW HILL HOUSTON TX 77077
PA MUNICIPAL SERVICE CO                336 DELAWARE AVE DEPT U OAKMONT PA 15139
PA REO INC.                            ATTN: GERRY GALSTER 759 BRISTOL PIKE BENSALEM PA 19020
PA REO, INC                            759 BRISTOL PIKE BENSALEM PA 19020
PA REO, INC.                           7259 BRISTOL PIKE BENSALEM PA 19020
PA VS ROOFING                          CARITA R VARGAS 6723 MIRE HWY CHURCH POINT LA 70525
PAAUILO CAMP COMMUNITY ASSOCIATION     P.O. BOX 446 PAAUILO HI 96776
PABCO SERVICES, LLC                    1136 FALLBROOK TRAIL ALLEGAN MI 49010
PABLO (PAUL) VILLARREAL JR., PCC       HIDALGO COUNTY TAX ASSESSOR - COLLECTOR PO BOX 178 EDINBURG TX 78540
PABLO ROJO                             7186 S SUSANA DR TUCSON AZ 85756
PACE, AMAHDIYYA                        ADDRESS ON FILE
PACER SERVICE CENTER                   P.O. BOX 71364 PHILADELPHIA PA 19176-1364
PACES CONTRACT SERV LLC                110 ANDREW DR STOCKBRIDGE GA 30281



Epiq Corporate Restructuring, LLC                                                                   Page 932 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 958 of 1490
Claim Name                              Address Information
PACES CONTRACTING SERVICES, LLC.        110 ANDREW DRIVE STOCKBRIDGE GA 30281
PACHECO, MARCO                          ADDRESS ON FILE
PACHNER EXTERIORS LLC                   5790 YUKON ST SUITE 105 ARVADA CO 80002
PACIFIC APPRAISAL CONSULTANTS INC       1400 CHESTER AVE STE L BAKERSFIELD CA 93301
PACIFIC COUNTY                          PACIFIC COUNTY - TREASUR PO BOX 98 SOUTH BEND WA 98586
PACIFIC COUNTY TREASURER                300 MEMORIAL DRIVE SOUTH BEND WA 98586
PACIFIC EMPLOYERS INS CO                1601 CHESTNUT STREET PHILADELPHIA PA 19192
PACIFIC ENTERPRISES LLC                 1726 REISTERSTOWN RD SUITE 212 PIKESVILLE MD 21208
PACIFIC GUARDIAN CENTER                 733 BISHOP STREET STE 1270 HONOLULU HI 96813
PACIFIC GUARDIAN CENTER                 C/O PACIFIC GUARDIAN CENTER MANAGEMENT 733 BISHOP ST, SUITE 1270 HONOLULU HI
                                        96813
PACIFIC HOMES BEACH CLUB HOA            3339 NE AVERY ST NEWPORT OR 97365
PACIFIC INS                             P O BOX 1140 HONOLULU HI 96807
PACIFIC MANAGEMENT COMPANY              2131 G STREET BAKERSFIELD CA 93301
PACIFIC NORTH HOMES LLC                 6816 S HUSON ST TACOMA WA 98409
PACIFIC PRO & NOEL LOPEZ                PASCUAL & CYNTHIA LOPEZ PO BOX 78894 CORONA CA 92877
PACIFIC RIM CR LLC                      10016EDMONDS WY STE C154 EDMONDS WA 98020
PACIFIC ROOFING INC.                    JUAN GARCIA 1201 FRIO LANE GARLAND TX 75040
PACIFIC SELECT FUND                     FLOATING RATE LOAN PORTFOLIO
PACIFIC SHORES CONST                    33320 RHINE AVE TEMECULA CA 92592
PACIFIC SPECIALTY INS                   5515 E LA PALMA 150 ANAHEIM CA 92807
PACIFIC SPECIALTY INS                   8185 EAST KAISER BLVD ANAHEIM CA 92808
PACIFIC SPECIALTY INS                   P O BOX 40 ANAHEIM CA 92815
PACIFIC TOWN                            PACIFIC TWN TREASURER PO BOX 857 PORTAGE WI 53901
PACIFIC VINTAGE OWNERS ASSOCIATION      PO BOX 95606 LAS VEGAS NV 89193
PACKARD, MATTHEW                        ADDRESS ON FILE
PACKER, CLARENCE                        ADDRESS ON FILE
PACKWAUKEE TOWN                         PACKWAUKEE TWN TREASURER PO BOX 412 PACKWAUKEE WI 53953
PADDOCK HOA, INC                        P.O. BOX 219223 HOUSTON TX 77218
PADDOCK LAKE VILLAGE                    PADDOCK LAKE VLG TREASUR 6969 236TH AVENUE SALEM WI 53168
PADDOCK VILLAS HOA, INC                 1136 NE 14TH STREET OCALA FL 34470
PADEN INSURANCE AGENCY                  1608 E SPURCE SUITE 500 PORTALES MI 88130
PADGETT LAW GROUP                       6267 OLD WATER OAK RD STE 203 TALLAHASEE FL 32312
PADGETT LAW GROUP                       6267 OLD WATER OAK RD STE 203 TALLAHASSEE FL 32312
PADGETT LAW GROUP                       NICKI ST. LOUIS 6267 OLD WATER OAK ROAD SUITE 200 TALLAHASSEE FL 32312
PADGETT LAW GROUP                       SUITE 200 6267 OLD WATER OAK RD TALLAHASSEE FL 32312
PADGETT, JAMES                          ADDRESS ON FILE
PADGETTS CLEANING & REST                & RONNIE&LAVETTE GIBSON 535 NEW JERSEY ST REDLANDS CA 92373
PADGETTS CLEANING & REST                535 NEW JERSEY STREET REDLANDS CA 92373
PADGETTS CLEANING & RESTORATION, INC.   535 NEW JERSEY STREET REDLANDS CA 92373
PADILLA TREE SERVICE                    PO BOX 752 THOUSAND PALMS CA 92276
PADILLA, THALIA                         ADDRESS ON FILE
PADRON CONSTRUCTION, INC.               10315 SW 129 COURT MIAMI FL 33186
PADUCAH CITY                            CITY OF PADUCAH - CLERK PO BOX 2267 PADUCAH KY 42002
PAE, MONICA                             ADDRESS ON FILE
PAETEC COMMUNICATIONS, INC.             ATTN: GENERAL COUNSEL ONE PAETEC PLAZA 600 WILLOWBROOK OFFICE PARK FAIRPORT NY
                                        14450
PAEZ ROOFING & SIDING                   1224 AV G GALVESTON TX 77550
PAGANO, MARIA                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 933 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 959 of 1490
Claim Name                              Address Information
PAGE APPRAISAL COMPANY LLC             PO BOX 20364 CHEYENNE WY 82003
PAGE BUILDERS LLC                      281 STARLIGHT PT NATCHITOCHES LA 71457
PAGE CHAFFIN AND RIGGINS               8122 WALNUT RUN CORDOVA TN 38018
PAGE COUNTY                            PAGE COUNTY - TREASURER 103 S COURT STREET, SUIT LURAY VA 22835
PAGE COUNTY                            PAGE COUNTY - TREASURER PO BOX 224 CLARINDA IA 51632
PAGE, BONITA                           ADDRESS ON FILE
PAGE, EARL                             ADDRESS ON FILE
PAGE, JAZMIN                           ADDRESS ON FILE
PAGE, SHAUNDRA                         ADDRESS ON FILE
PAGOSA AREA WATER & SANITATION DISTRICT 100 LYN AVE. PO BOX 4610 PAGOSA SPRINGS CO 81147
PAGOSA LAKES PROPERTY OWNERS           230 PORT AVE PAGOSA SPRINGS CO 81147
ASSOCIATION
PAH, INC.                              35 DANBURY ROAD NEW MILFORD CT 06776
PAHER CONSTRUCTION CORP                3650 SW 88 CT MIAMI FL 33165
PAIGE CARLOVSKY                        DAVID KRIEGER, ESQ. HAINES & KRIEGER 8985 S. EASTERN AVE #350 LAS VEGAS NV
                                       89123
PAIGE LAW GROUP TRUST ACCOUNT          PAIGE LAW GROUP, P.A. 9500 SOUTH DADELAND BOULEVARD, SUITE 550 MIAMI FL 33156
PAIGES HOME IMPROVEMENT                MICHAEL I. PAIGE JR. 4610 BLAYDES CORNER ROAD SPOTSYLVANIA VA 22551
PAINE ANDERSON PROPERTIES INC          P O BOX 195771 WINTER SPRINGS FL 32719-5771
PAINT BORO                             PAINT BORO - TAX COLLECT 406 HUGH STREET WINDBER PA 15963
PAINT ETC                              3527 GILMER RD LONGVIEW TX 75604
PAINT TOWNSHIP                         PAINT TWP - TAX COLLECTO 1741 BASIN DR., SUITE 1 WINDBER PA 15963
PAINT TOWNSHIP S.D./CONE               PAINT TWP SD - TAX COLLE 1741 BASIN DR., SUITE 1 WINDBER PA 15963
PAINT TOWNSHIP S.D./WIND               PAINT TWP SD - TAX COLLE 1741 BASIN DR., SUITE 1 WINDBER PA 15963
PAINTED COVE AT INDIAN WELLS H.O.A.    P O BOX 1398 PALM DESERT CA 92261
PAINTED DESERT COMMUNITY ASSOCIATION   5550 PAINTED MIRAGE RD., STE. 120 LAS VEGAS NV 89149
PAINTED TREE SWIM & RACQUET ASSOCIATION PO BOX 102 BELMONT NC 28012
PAINTING AND HOME REMODELING           JOSE VALADEZ JOSE VALADEZ 7903 WESTBANK AVENUE HOUSTON TX 77064
PAINTING BY DAVID INC.                 PAINTING BY DAVID INC. MIAMI SPRINGS FL 33166
PAINTING BY PHIL BOYETTE               11920 COCHRAN RD. MT. VERNON OH 43050
PAINTING UNLIMITED & AD HOME           ALAN DUNBAR 2077 FERNWOOD CIR. AUGUSTA GA 30906
IMPROVEMENT
PAINTSVILLE CITY                       CITY OF PAINTSVILLE - CL P O BOX 1588 PAINTSVILLE KY 41240
PAISANO INS AGENCY                     3600 N 23RD MCALLEN TX 78501
PAISANO INSURANCE AGENCY               3405 N WARE RD STE 5 MCALLEN TX 78504
PAKEL, RAYMOND                         ADDRESS ON FILE
PAL APPRAISAL SERVICES                 PAUL A. LUCY 10632 QUEZADA AVENUE EL PASO TX 79935
PALA MESA VILLAS HOA                   P. O. BOX 463100 ESCONDIDO CA 92046-3100
PALACIO, JENELLE                       ADDRESS ON FILE
PALACIO, MARIA                         ADDRESS ON FILE
PALACIOS ISD                           PALACIOS ISD - TAX COLLE 1209 12TH ST PALACIOS TX 77465
PALACIOS ROOFING AND                   CHARLOTTE STOVALL 2408 RUNNER ST BIG SPRING TX 79720
PALACIOS ROOFING HOME                  IMPROVEMENT 2408 RUNNELS ST BIG SPRING TX 79720
PALACIOS ROOFING HOME IMPROVEMENT      ALVARO PALACIOS ALVARO PALACIOS 2408 RUNNELS ST BIG SPRING TX 79720
PALACIOS, CHRISTINA                    ADDRESS ON FILE
PALACIOS, LORENZO                      ADDRESS ON FILE
PALADIN CLUB VIII                      5500 SKYLINE DRIVE SUITE 6 WILMINGTON DE 19808
PALADIN INSURANCE AGENCY               100 LANIDEX PL SUITE204 PARSIPPANY NJ 07054
PALADIN INSURANCE GROUP                PO BOX 2295 MURRELS INLET SC 29576
PALADIN ROOFING                        JOHN H. SCHREURS JOHN H. SCHREURS 7810 W PEORIA AVE 147 PEORIA AZ 85345


Epiq Corporate Restructuring, LLC                                                                   Page 934 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 960 of 1490
Claim Name                               Address Information
PALAFOX MAINTENANCE LLC.                 12539 N 73 AVE. PEORIA AZ 85381
PALASIESKI, WILLIAM                      ADDRESS ON FILE
PALATINE BRIDGE VILLAGE                  PALATINE BRIDGE VILL-COL PO BOX 208 PALATINE BRIDGE NY 13428
PALATINE TOWN                            PALATINE TOWN - TAX COLL P.O. BOX 40 PALATINE BRIDGE NY 13428
PALECO, INC DBA PATRICK ROOFING          7018 SPRING-CYPRESS RD SPRING TX 77379
PALERMO TOWN                             PALERMO TOWN - TAX COLLE P.O. BOX 78 PALERMO ME 04354
PALERMO TOWN                             PALERMO TOWN-TAX COLLECT 53 CO RT 35 FULTON NY 13069
PALERRA, INC.                            ATTN: CFO 3945 FREEDOM CIRCLE SUITE 560 SANTA CLARA CA 95054
PALISADES HOA                            7484 CANDLEWOOD RD STE H HANOVER MD 21076
PALISADES HOMEOWNERS ASSOCIATION INC     147 OLD SOLOMONS ISLAND ROAD SUITE 400 ANNAPOLIS MD 21401
PALISADES INS                            C/O PLYMOUTH ROCK P O BOX 55164 BOSTON MA 02205
PALISADES INS                            P O BOX 55164 BOSTON MA 02205
PALISADES P & C INS                      P O BOX 856325 LOUISVILLE KY 40285
PALISADES PARK BORO                      PALISADES PARK BORO -COL 275 BROAD AVENUE PALISADES PARK NJ 07650
PALISADES S.D./BRIDGETON                 PETER ROSSWAAG - TAX COL 1774 RIVER RD. UPPER BLACK EDDY PA 18972
PALISADES S.D./DURHAM TO                 PALISADES SD - TAX COLLE P.O. BOX 44 DURHAM PA 18039
PALISADES S.D./NOCKAMIXO                 PALISADES SD - TAX COLLE PO BOX 148 REVERE PA 18953
PALISADES S.D./SPRINGFIE                 DEBORAH ANN YERGER-TAX C 2875 RICHLANDTOWN PIKE COOPERSBURG PA 18036
PALISADES S.D./TINICUM T                 PALISADES SD - TAX COLLE 366 CAFFERTY RD PIPERSVILLE PA 18947
PALISADES SAFETY                         407 R MYSTIC AVE 22 CO CBT ITEMS PC MEDFORD MA 02155
PALISADES SD/ RIEGELSVIL                 TAMMY MACALUSO - TAX COL 615 EASTON RD RIEGELSVILLE PA 18077
PALKO, DENISE                            ADDRESS ON FILE
PALKO, RYAN                              ADDRESS ON FILE
PALLANT INS AGENCY                       P O BOX 11800 FT LAUDERDALE FL 33339
PALM AIRE COUNTRY CLUB                   CONDO ASSOC. NO 11, INC 3500 GATEWAY DRIVE, # 202 POMPANO BEACH FL 33069
PALM AIRE COUNTRY CLUB                   CONDO ASSOC. NO. 4 INC. 3500 GATEWAY DRIVE, # 202 POMPANO BEACH FL 33069
PALM AVE GARDENS COND INC                3800 PALM AVE HIALEAH FL 33012
PALM BAY CLUB HOMEOWNERS                 CONODMINIUM ASSOC., INC 5101 SW 160 AVENUE SOUTHWEST RANCHES FL 33331
PALM BAY COLONY HOA, INC.                2379 ERSOFF BLVD PALM BAY FL 32905
PALM BAY UTILITIES                       P.O. BOX 850001 ORLANDO FL 32885
PALM BEACH CNTY. BOARD OF CNTY. COMM'RS 301 NORTH OLIVE AVENUE WEST PALM BEACH FL 33401
PALM BEACH CNTY. PLANNING,               ZONING & BUILDING DEPT. 2300 NORTH JOG ROAD WEST PALM BEACH FL 33411
PALM BEACH COUNTY                        FL DEPARTMENT OF HEALTH PALM BEACH COUNTY, LEGAL OFFICE P.O. BOX 29, 800
                                         CLEMATIS STREET WEST PALM BEACH FL 33401
PALM BEACH COUNTY                        PALM BEACH CO-TAX COLLEC 301 N OLIVE AVE - 3RD FL WEST PALM BCH FL 33401
PALM BEACH COUNTY                        2300 N JOG ROAD WEST PALM BEACH FL 33411
PALM BEACH COUNTY CLERK OF COURT         205 NORTH DIXIE HWY WEST PALM BEACH FL 33401
PALM BEACH COUNTY TAX COLLECTOR          301 N OLIVE AVE 3RD FLOOR WEST PALM BEACH FL 33401
PALM BEACH COUNTY TAX COLLECTOR          PO BOX 3353 WEST PALM BEACH FL 33402
PALM BEACH COUNTY WATER UTILITIES DEPT   9045 JOG ROAD BOYNTON BEACH FL 33472
PALM BEACH COUNTY WATER UTILITIES DEPT. P. O. BOX 24740 WEST PALM BEACH FL 33416
PALM BEACH HOME REPAIRS                  ARACELLI & AMI SHABBOT 251 BRADLEY PLACE 1 SOUTH PALM BEACH FL 33480
PALM BEACH LEISUREVILLE                  1007 OCEAN DRIVE BOYNTON BEACH FL 33426
PALM BEACH LEISUREVILLE C.A. INC         1007 OCEAN DRIVE BOYNTON BEACH FL 33426
PALM BEACH PARK                          101 PALM DRIVE SAN CLEMENTE CA 92672
PALM CANYON VILLAS HOA                   C/O BALDWIN REAL ESTATE MGNT 50 E. FOOTHILL BLVD, SUITE 200 ARCADIA CA 91006
PALM CHASE CONDOMINIUM ASSOCIATION,      IRENE DIAZ 10755 PALM LAKE AVE BOYNTON BEACH FL 33437
INC.
PALM COAST UTILITIES                     2 UTILITY DRIVE PALM COAST FL 32137



Epiq Corporate Restructuring, LLC                                                                    Page 935 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57            Main Document
                                                   Pg 961 of 1490
Claim Name                              Address Information
PALM COLONY CLUB CONDO ASSOC., INC     2700 N HWY AIA INDIALANTIC FL 32903
PALM CONST & DESIGN GRP                12491 SW 134TH CT 20 MIAMI FL 33186
PALM DESERT GREENS ASSOC               73750 COUNTRY CLUB DRIVE PALM DESERT CA 92260
PALM DESERT GREENS ASSOCIATION, INC.   73750 COUNTRY CLUB DRIVE PALM DESERT CA 92260
PALM DESERT TENNIS CLUB HOA            48240 RACQUET LANE PALM DESERT CA 92260
PALM EAST GARDENS INC.                 1850 WEST 56TH STREET HIALEAH FL 33012
PALM GARDEN CLUB HOMEOWNERS ASSOCIATION 1800 CLUB GARDENS DRIVE, N.E. PALM BAY FL 32905
PALM GROVE ASSOCIATION, INC.           ADVANTAGE PROPERTY MANAGEMENT LLC 1111 S.E. FEDERAL HIGHWAY STE 100 STUART FL
                                       34994
PALM HARBOR HOMES INC                  15301 SPECTRUM DR STE 550 ADDISON TX 75001
PALM RESIDENTIAL APPRAISALS LLC        509 WEST AMHERST CIR SATELLITE BEACH FL 32937
PALM ROOFING CORP.                     16990 SW 96TH COURT MIAMI FL 33157
PALM SPRINGS II CONDO ASSOC. INC       C/O CASTLE MANAGEMENT 12270 SW 3RD ST PLANTATION FL 33325
PALM SPRINGS III CONDOMINIUM           7390 NW 18TH ST MARGATE FL 33063
ASSOCIATION
PALM VALLEY COUNTRY CLUB               2951 28TH STREET SANTA MONICA CA 90405
PALM VALLEY HOMEOWNERS ASSOCIATION, INC 42635 MELANIE PLACE SUITE 103 PALM DESERT CA 92261
PALM WEST GARDENS, INC.                1950 W 56 STREET HIALEAH FL 33012
PALMAR INC. / T.A. -                   JEFFERSON ASSOCIATES PALMAR INC. 3 CORAL ST. EDISON NJ 08837
PALMDALE WATER DISTRICT                2029 EAST AVE Q PALMDALE CA 93550
PALMER CLUB @ PRESTANCIA CONDO #1 ASSOC 3731 SARASOTA SQ BLVD SARASOTA FL 34238
PALMER PLANTATION MUD 1                PALMER PLANTATION MUD 1 P O BOX 1368 FRIENDSWOOD TX 77549
PALMER PLANTATION MUD 2                PALMER PLANTATION MUD 2 P O BOX 1368 FRIENDSWOOD TX 77549
PALMER PROPERTY MANAGEMENT             PO BOX 494437 PORT CHARLOTTE FL 33949-4437
PALMER RANCH MASTER POA INC            6142 CLARK CENTER AVENUE SARASOTA FL 34238
PALMER SQUARE CAPITAL SPECIAL          SITUATIONS FUND LP
PALMER SQUARE OPPORTUNISTIC            CREDIT FUND, LP
PALMER TOWN                            PALMER TOWN - TAX COLLEC 4417 MAIN STREET PALMER MA 01069
PALMER TOWNSHIP                        PALMER TWP - TAX COLLECT 3 WELLER PLACE EASTON PA 18045
PALMER TWP. NORTHAMPTON CNTY.,         PENNSYLVANIA 3 WELLER PLACE PALMER PA 18045
PALMER, ALLEN                          ADDRESS ON FILE
PALMER, ELIZABETH                      ADDRESS ON FILE
PALMER, JORDAN                         ADDRESS ON FILE
PALMER, TARA                           ADDRESS ON FILE
PALMERTON BORO BORO BIL                LISA M NEMETH - TAX COLL 821 FIRST STREET PALMERTON PA 18071
PALMERTON BORO COUNTY B                LISA M NEMETH - TAX COLL 821 FIRST STREET PALMERTON PA 18071
PALMERTON S.D./BOWMANSTO               PALMERTON AREA SD - COLL 524 SPRING STREET BOWMANSTOWN PA 18030
PALMERTON S.D./LOWER TOW               NICOLE JAHELKA -TAX COLL 450 DELAWARE AVE PALMERTON PA 18071
PALMERTON S.D./PALMERTON               LISA NEMETH - TAX COLLEC 821 1ST STREET PALMERTON PA 18071
PALMERTON S.D./TOWAMENSI               PALMERTON AREA SD - COLL 40 BERGER STREET KUNKLETOWN PA 18058
PALMETTO CITY - COWETA                 PALMETTO CITY-TAX COLLEC PO BOX 190 PALMETTO GA 30268
PALMETTO CITY - FULTON                 PALMETTO CITY-TAX COLLEC 509 TOOMBS STREET PALMETTO GA 30268
PALMETTO COVE HOA                      P. O. BOX 30746 SAVANNAH GA 31410
PALMETTO DESIGN & RENOVATION           121 CENTRUM DRIVE SUITE 3 IRMO SC 29063
CONTRACTORS
PALMETTO FIN CNSLTNTS                  111 E LIBRARY HILL LN LEXINGTON SC 29072
PALMETTO GARDENS NORTH CONDO ASSOC.    P.O. BOX 160310 HIALEAH FL 33016
PALMETTO GARDENS NORTH CONDO ASSOC. INC P O BOX 160310 HIALEAH FL 33016
PALMETTO GROUP CONSTRUCTION            1500 HWY 72-221E GREENWOOD SC 29649
PALMETTO INS ASSOC LLC                 1807 NORTH BOULEVARD ANDERSON SC 29621


Epiq Corporate Restructuring, LLC                                                                   Page 936 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57          Main Document
                                                 Pg 962 of 1490
Claim Name                           Address Information
PALMETTO PINES HOA                   P.O.BOX 970337 COCONUT CREEK FL 33097
PALMYRA BORO                         PALMYRA BORO -TAX COLLEC 20 WEST BROAD STREET PALMYRA NJ 08065
PALMYRA BORO                         LEBANON COUNTY - TREASUR 400 S 8TH ST. - RM 103 LEBANON PA 17042
PALMYRA FARMERS MUTUAL               PO BOX 128 FRANKLIN MN 55333
PALMYRA HARBOUR COA                  2000 HARBOUR DR PALMYRA NJ 08065
PALMYRA HARBOUR CONDOMINIUM ASSOC.   2000 HARBOUR DR PALMYRA NJ 08065
PALMYRA S.D./NORTH LONDO             KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
PALMYRA S.D./PALMYRA BOR             KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
PALMYRA S.D./SOUTH LONDO             KEYSTONE COLLECTIONS 546 WENDEL ROAD IRWIN PA 15642
PALMYRA TOWN                         PALMYRA TOWN - TAX COLLE 4 MADAWASKA ROAD PALMYRA ME 04965
PALMYRA TOWN                         PALMYRA TOWN - TAX COLLE 1180 CANANDAIGUA RD PALMYRA NY 14522
PALMYRA TOWN                         PALMYRA TWN TREASURER PO BOX 519 PALMYRA WI 53156
PALMYRA TOWNSHIP                     PALMYRA TWP - TAX COLLEC 120 MADISON AVE HAWLEY PA 18428
PALMYRA TOWNSHIP                     PALMYRA TWP - TAX COLLEC 148 GUMBLETOWN ROAD PAUPACK PA 18451
PALMYRA TOWNSHIP                     TAX COLLECTOR PO BOX 97 PALMYRA MI 49268
PALMYRA VILLAGE                      PALMYRA VILLAGE - CLERK 144 EAST MAIN STREET PALMYRA NY 14522
PALMYRA VILLAGE                      PALMYRA VLG TREASURER PO BOX 380 PALMYRA WI 53156
PALMYRA-MACEDON CS(CMB T             PALMYRA-MACEDON CS - COL 1180 CANANDAIGUA RD PALMYRA NY 14522
PALO ALTO BORO                       PALO ALTO BORO - TAX COL 118 W BACON ST PALO ALTO PA 17901
PALO ALTO COUNTY                     PALO ALTO COUNTY - TREAS PO BOX 77 EMMETSBURG IA 50536
PALO MTL FIRE                        P O BOX 106 AURORA MN 55705
PALO PINTO COUNTY                    PALO PINTO COUNTY - COLL P O BOX 160 PALO PINTO TX 76484
PALO VERDE IRR DIST                  PALO VERDE IRRIGATION DI 180 W 14TH AVENUE BLYTHE CA 92225
PALOMA II HOA                        330 CALLE DE LAS BANDEROLAS GREEN VALLEY AZ 85614
PALOMAR PROPERTIES                   1005 COURT STREET SUITE 2 PUEBLO CO 81003
PALOMAR SPECIALTY                    PO BOX 230 FORT WORTH TX 76101
PALOMAR SPECIALTY                    7979 IVANHOE AVE 500 LA JOLLA CA 92037
PALOMINO, ELIZABETH                  ADDRESS ON FILE
PALOMINO, LUIS                       ADDRESS ON FILE
PALOUSEK OVERHEAD DOORS INC          3304 B KEGLEY LN TEMPLE TX 76502
PAM AUDIS & STEVEN AUDIS             ADDRESS ON FILE
PAM BASSEL TRUSTEE                   6100 WESTERN PLACE STE 1050 FORT WORTH TX 76107
PAM NUNLEY INSURANCE                 1953 SAM RITTENBERG BLVD SUITE B CHARLESTON SC 29407
PAM TOBIN AGENCY                     123 S MAIN ST ST ALBANS VT 05478
PAM WILLIAMS                         ADDRESS ON FILE
PAMELA H. HODGES                     JONATHAN R. ZIPRICK ZIPROCK & CRAMER, LLP 1233 BROOKSIDE AVE., STE A REDLAND
                                     CA 92373-4402
PAMELA HANSON                        ADDRESS ON FILE
PAMELA HOLLUMS                       ADDRESS ON FILE
PAMELA L. MOORE, ET AL.              PHILLIP M. PERRY, ESQ. P.O. BOX 91 FORT EDWARD NY 12828
PAMELA MCINTOSH                      ADDRESS ON FILE
PAMELA MCKENZIE                      ADDRESS ON FILE
PAMELA MOREAUX                       ADDRESS ON FILE
PAMELA ROBICHAUX AGENCY              3501 TURTLE CREEK DRIVE 104 PORT ARTHUR TX 77642
PAMELA VANHOOSE                      JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                     NV 89135
PAMELA WHITE                         ADDRESS ON FILE
PAMELA WHITT                         HEWITT & SALVATORE, PLLC ANTHONY M. SALVATORE, ESQ 204 NORTH COURT STREET
                                     FAYETTEVILLE WV 25840
PAMELA WILLIAMS                      ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 937 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 963 of 1490
Claim Name                               Address Information
PAMELA WRIGHT                            ADDRESS ON FILE
PAMELIA TOWN                             PAMELIA TOWN - TAX COLLE 25859 NYS RTE 37 WATERTOWN NY 13601
PAMLICO COUNTY                           PAMLICO COUNTY - TAX COL P O BOX 538, COURTHOUSE BAYBORO NC 28515
PAMP PLEASANT MHP LLC                    PO BOX 457 CEDAREDGE CO 81413
PAN AM ASSURANCE                         9100 SUNSET DR MIAMI FL 33173
PAN AMERICAN GS INC                      P O BOX 1350 PORT WASHINGTON NY 11050
PAN AMERICAN INSURANCE A                 4675 MONTANA, DEPARTMENT EL PASO TX 79903
PAN HANDLE FARMERS                       3727 WAYNEBURG PIKE MOUNDSVILLE WV 26041
PAN INS AGENCY                           9800 N LAMAR 201 AUSTIN TX 78753
PAN, BARRY                               ADDRESS ON FILE
PAN, QIANG                               ADDRESS ON FILE
PANAGORA ASSET MANAGEMENT, INC.          ATTN MR. GEORGE DECKEY MUSSALLI CFA CIO & HEAD OF RESEARCH 470 ATLANTIC AVENUE
                                         8TH FLOOR BOSTON MA 02210-2228
PANAMA CEN SCH (CMD TN                   PANAMA CEN SCH- TAX COLL 41 NORTH ST. PANAMA NY 14767
PANAMA CITY CODE ENFORCEMENT             1209 E. 15TH STREET PANAMA CITY FL 32402
PANCHISON, CECILIA                       ADDRESS ON FILE
PANCHO REPAIRS COMPANY                   5144 SILHOUETTE AVE LAS VEGAS NV 89142
PANDA KITCHEN & BATH                     EXPO CENTER OF PEMBROKE PINES,LLC 10301 PINES BLVD PEMBROKE PINES FL 33024
PANDA ROOF                               4560 US HWY 1 VERO BEACH FL 32967
PANDORA INS                              3520 WEST 18TH AVE 155 HIALEAH FL 33012
PANERA LLC                               ATTN ACCTS RECEIVABLE PO BOX 504888 ST LOUIS MO 63150-4888
PANGBRON AGENCY                          133 WESTFIELD AVE CLARK NJ 07066
PANHANDLE FRMRS MUT                      RR 1 BOX 166A MOUNDVILLE WV 26041
PANHANDLE MANAGEMENT, LLC                POST OFFICE BOX 73 NICEVILLE FL 32588
PANN HOME SERVICES CORP.                 MICHAEL PANN 247 SALEM STREET WOBURN MA 01801
PANNEERU, VENKATA                        ADDRESS ON FILE
PANNELL HOUSE CONDOMINIUMS               734 7TH ST SE WASHINGTON DC 20003
PANNELL, KARMEN                          ADDRESS ON FILE
PANOLA COUNTY                            PANOLA COUNTY-TAX COLLEC 151 PUBLIC SQUARE - SUIT BATESVILLE MS 38606
PANOLA COUNTY                            PANOLA COUNTY - TAX COLL 110 S SYCAMORE ST RM 211 CARTHAGE TX 75633
PANOLA COUNTY CHANCERY CLERK             151 PUBLIC SQUARE BATESVILLE MS 38606
PANOLA COUNTY CHANCERY CLERK OF COU      215 S POCAHONTAS ST SARDIS MS 38666
PANOLA COUNTY CIRCUIT COURT              110 SYCAMORE ST RM 211 CARTHAGE TX 75633
PANOLA COUNTY SOLID WASTE                151 PUBLIC SQUARE BATESVILLE MS 38606
PANOLA COUNTY TAX ASSESSOR/COLLECT       151 PUBLIC SQUARE STE C BATESVILLE MS 38606
PANORAMA HILL ASSOCIATION                140 PANORAMA PLACE BX 1194 FRIDAY HARBOR WA 98250
PANSCHAR, MATTHEW                        ADDRESS ON FILE
PANTALONE, CHRIS                         ADDRESS ON FILE
PANTHEON CONSTRUCTION                    1086 GOFFLE RD SUITE 103 HAWTHORNE NJ 07506
PANTHER ELECTRIC INC                     PO BOX 895 LEAGUE CITY TX 77574
PANTHER VALLEY S.D./COAL                 PANTHER VALLEY SD - COLL PO BOX 115 COALDALE PA 18218
PANTHER VALLEY S.D./LANS                 PANTHER VALLEY SD - COLL 1 W RIDGE ST LANSFORD PA 18232
PANTHER VALLEY S.D./NESQ                 PANTHER VALLEY SD - COLL 106 E CENTER ST NESQUEHONING PA 18240
PANTHER VALLEY S.D./SUMM                 PANTHER VALLEY SD - COLL 324 WEST WHITE STREET SUMMIT HILL PA 18250
PANTON TOWN                              PANTON TOWN - TAX COLLEC 3176 JERSEY STREET PANTON VT 05491
PAPA, DEBORAH                            ADDRESS ON FILE
PAPCIAK, MITCHELL                        ADDRESS ON FILE
PAPILLON CONDOMINIUM ASSOCIATION, INC.   2004 LONGMEADOW SARASOTA FL 34235
PAPKE, BRENNAN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 938 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 964 of 1490
Claim Name                               Address Information
PAPOHAKU HOMEOWNERS ASSOCIATION          P.O. BOX 321 MAUNALOA HI 96770
PAPOT, CATHERINE, ET AL.                 LOUIS J. CAPASSO, ESQ. 57 WEST MAIN STREET, SUITE 130 BABYLON NY 11702
PAPPALARDO INS AGENCY                    2020 N CAUSEWAY BLVD SUITE 1A MANDEVILLE LA 70448
PAPPAS CONST CO INC &                    TIMOTHY & CHERYL VINSON 7874 HARTMAN RD WADSWORTH OH 44281
PAPPAS ROOFING AND CONSTRUCTION          801 K AVENUE STE 16 PLANO TX 75074
PAPPAS, THERON                           ADDRESS ON FILE
PAPPAZI INSURANCE                        2676 NAVAJO ROAD EL CAJON CA 92020
PAQUETTE CONSTRUCTION                    JOHN PAQUETTE 115 DESDEMONA DR DALLAS TX 75228
PAQUINS PRESSURE CLEANIN                 8090 MIZNER IN BOCA RATON FL 33433
PAR INSURANCE                            14722 S NAPERVILLE RD UNIT 116 PALINFIELD IL 60544
PAR PROPERTIES                           1000 PARADISE RD SWAMPSCOTT MA 01907
PARADIGM APPRAISAL SERVICES              5535 NE RIVER RD SAUK RAPIDS MN 56379
PARADIGM INS & ASSOCIATE                 1700 E ASH ST SUITE 100 GOLDSBORO NC 27530
PARADISE CONSTRUCTION                    1802 ALAFAYA TRAIL ORLANDO FL 32826
PARADISE CONSTRUCTION ENTERPRISES, INC   7910 HIBISCUS CIRCLE TAMARAC FL 33321
PARADISE CONSTRUCTION VPF, INC           1604 NE 205 TERRACE NORTH MIAMI BEACH FL 33179
PARADISE ENVIRONMENTAL                   LOUIS MENDOZA JR. 7344 MELROSE ST BUENA PARK CA 90621
PARADISE GARDENS IV MAINTENANCE CORP     7700 MARGATE BLVD MARGATE FL 33063
INC
PARADISE GARDENS SECTION III POA, INC.   7932 WILES ROAD CORAL SPRINGS FL 33067
PARADISE HARBOR PLACE TRUST              MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
PARADISE ISLAND HOMEOWNERS ASSOCIATION   259 N PECOS RD 100 HENDERSON NV 89074
PARADISE PINE PROPERTY OWNERS ASSOC.     14211 WYCLIFF WAY MAGALIA CA 95954
PARADISE POINTE LMA                      PO BOX 93235 LAS VEGAS NV 89193
PARADISE SHORES APARTMENTS, INC          5230 81ST STREET NORTH ST PETERSBURG FL 33709
PARADISE SPRINGS ONE HOA, ET AL.         DIANA S. EBRON, ESQ. KIM, GILBERT, EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS
                                         VEGAS NV 89139
PARADISE TOWNSHIP                        PARADISE TWP - TAX COLLE 7698 ALTLAND AVE. ABBOTTSTOWN PA 17301
PARADISE TOWNSHIP                        LANCASTER COUNTY - TREAS 150 N. QUEEN ST.-STE 122 LANCASTER PA 17603
PARADISE TOWNSHIP                        PARADISE TWP - TAX COLLE 112 MORGAN LANE CRESCO PA 18326
PARADISE TOWNSHIP                        PARADISE TOWNSHIP - TREA 2300 E. M-113 KINGSLEY MI 49649
PARADISE VALLEY TOWNHOUSE HOA            5755 S SANDHILL ROAD SUITE A LAS VEGAS NV 89120
PARADISO EXTERIORS                       86 N SILICON DR PUEBLO WEST CO 81007
PARADISO EXTERIORS &                     LARA & ERIK EGGLESTON 1992 ASPEN CIR PUEBLO CO 81006
PARADISO FIN & INS SRVCS                 8 EAST MAIN ST STAFFORD SPRINGS CT 06076
PARAGON APPRAISAL LLC                    4630 E CARRIAGE CT GILBERT AZ 85297
PARAGON CERTIFIED RESTORATION            2000 N ILLINOIS SWANSEA IL 62226
PARAGON CONSTRUCTION                     1390 COBB INDUSTRIAL WAY MARIETTA GA 30066
PARAGON EXTERIORS INC                    10945 W HIALEAH PL LITTLETON CO 80127
PARAGON HOMES LLC                        SARAH MORRIS MORRIS LAW CENTER 5450 W SAHARA AVE SUITE 330 LAS VEGAS NV 89146
PARAGON PARTNERS LLC                     14201 E 4TH AVE B4-275 AURORA CO 80011
PARAGON ROOFING CONTRACTORS LLC          MICHAEL PALMERTREE 1004 S. 3RD ST OZARK MO 65721
PARAGON ROOFING INC                      1601 N WALTON WALKER RD DALLAS TX 75211
PARAISO BUILDERS                         MARIO I QUINTANA 6010 NIESE DR SW ALBUQUERQUE NM 87121
PARALLEL TECHNOLOGIES INC                VB BOX 147 PO BOX 9202 MINNEAPOLIS MN 55480
PARAMOUNT DIS RECOV LLC                  FOR ACCNT OF S MICKELS 6815 CRESCENT DR NW NORCROSS GA 30071
PARAMOUNT DISASTER RECOV                 & G PERSON & B WAHLE 1111 SE FEDERAL HWY 124 STUART FL 34994
PARAMOUNT DISASTER RECOVERY, LLC         1111 SE FEDERAL HIGHWAY, STE 124 STUART FL 34994
PARAMOUNT DISASTER RECOVERY, LLC         1111 SE FEDERAL HWY 122 STUART FL 34994


Epiq Corporate Restructuring, LLC                                                                     Page 939 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 965 of 1490
Claim Name                             Address Information
PARAMOUNT ENTERPRISES, INC             992 SOUTH 4TH AVENUE; SUITE 100 116 BRIGHTON CO 80601
PARAMOUNT EXCLUSIVE INS                16000 VENTURA BLVD 200 ENCINO CA 91436
PARAMOUNT HOMES                        HENRY MARTINEZ, JR. 7102 COTTON CLUB CORPUS CHRISTI TX 78414
PARAMOUNT INTERIORS                    STEPHANIE FREUND 4308 BALCONES WOODS DRIVE AUSTIN TX 78759
PARAMOUNT PROPERTY MAINTENANCE GROUP   1200 BETHEL AVE PORT ORCHARD WA 98366
PARAMOUNT PROPERTY SERVI               7081 LINEWEAVER RD WARRENTON VA 20187
PARAMOUNT REALTY                       1433 NEVA AVENUE COLUSA CA 95932
PARAMUS BORO                           PARAMUS BORO - TAX COLLE 1 JOCKISH SQUARE PARAMUS NJ 07652
PARAZOO PLUMBING LLC                   4105 SW TOMMY ARMOUR LANE REDMOND OR 97756
PARC COURT CONDOMINIUM                 PO BOX 628207 ORLANDO FL 32862
PARCHMENT CITY                         PARCHMENT CITY - TREASUR 650 S RIVERVIEW DR PARCHMENT MI 49004
PARDEEVILLE VILLAGE                    PARDEEVILLE VLG TREASURE PO BOX 217 PARDEEVILLE WI 53954
PARDEY INSURANCE                       12928 SW 133 CT, SUITE B MIAMI FL 33186
PARDIWALLA, JASVIR                     ADDRESS ON FILE
PARDON INSURANCE INC                   800 N 10TH ST MCALLEN TX 78501
PARDUE, SHARI                          ADDRESS ON FILE
PARDUE, TAMEKA                         ADDRESS ON FILE
PAREDES, ERICA                         ADDRESS ON FILE
PARIS & WA TWNSHIP                     130 UNION AVE SE MINERVA OH 44656
PARIS AND PARIS, LLP                   424 PICO BLVD SANTA MONICA CA 90405
PARIS CITY                             PARIS CITY-TAX COLLECTOR PO BOX 970 PARIS TN 38242
PARIS CITY                             CITY OF PARIS - CLERK 525 HIGH STREET PARIS KY 40361
PARIS INDEPENDENT SCHOOL               PARIS BOE - TAX COLLECTO 310 W 7TH STREET PARIS KY 40361
PARIS RE AMERICA INS                   801 BRICKELL AVE MIAMI FL 33131
PARIS REALTY APPRAISALS LLC            2947 CORTONA DRIVE MELBOURNE FL 32940
PARIS TOWN                             PARIS TOWN - TAX COLLECT 33 MARKET SQUARE SOUTH PARIS ME 04281
PARIS TOWN                             PARIS TOWN - TAX COLLECT P.O. BOX 57 CASSVILLE NY 13318
PARIS TOWN                             PARIS TWN TREASURER 16607 BURLINGTON ROAD UNION GROVE WI 53182
PARISH CLERK OF COURT                  200 DERBIGNY SUITE, SUITE 5200 GRETNA LA 70053
PARISH OF JEFFERSON                    MARY KAY ROBICHEAUX 1221 ELMWOOD PARK BLVD SUITE 602 HARAHAN LA 70123
PARISH TOWN                            PARISH TOWN-TAX COLLECTO P.O. BOX 66 PARISH NY 13131
PARISH VILLAGE                         PARISH VILLAGE-CLERK 2938 EAST MAIN STREET PARISH NY 13131
PARISH, GREGORY                        ADDRESS ON FILE
PARISHVILLE TOWN                       CONNIE MAGUIRE-PARISHVIL PO BOX 2461772 SH 72 PARISHVILLE NY 13672
PARISHVLE-HPKINTN CEN SC               PARISHVLE-HPKINTN CS-COL PO BOX 187 PARISHVILLE NY 13672
PARK & ASSOCIATES INC                  4575 HILTON PARKWAY SUITE 102 COLORADO SPRINGS CO 80907
PARK AVENUE HOA, ET AL.                JAMES W PENGILLY ROBBINS LAW FIRM 1995 VILLAGE CENTER CIRCLE SUITE 190 LAS
                                       VEGAS NV 89134-0562
PARK AVENUE TITLE AGENCY               207 N. PARK AVENUE FREMONT OH 43420
PARK CITY MANAGEMENT CORPORATION       8640 SW 20TH ST. DAVIE FL 33324
PARK COLONY CONDOMINIUM                C/O THAYER & ASSOCIATES 1812 MASSACHUSETTS AVENUE CAMBRIDGE MA 02140
PARK COUNTY                            PARK COUNTY - TREASURER 414 EAST CALLENDER LIVINGSTON MT 59047
PARK COUNTY                            PARK COUNTY-TREASURER P.O. BOX 638 FAIRPLAY CO 80440
PARK COUNTY                            PARK COUNTY-TREASURER 1002 SHERIDAN AVE CODY WY 82414
PARK COUNTY IRRIGATION                 PARK COUNTY-TREASURER 1002 SHERIDAN AVE CODY WY 82414
PARK DALE DEVELOPMENT, LLC             138 W. IRVING PARK RD WOOD DALE IL 60191
PARK EAST OF PINELLAS PARK             901 N. HERCULES AVE. SUITE A CLEARWATER FL 33765
PARK FALLS CITY                        PARK FALLS CITY TREASURE 400 S 4TH AVE PARK FALLS WI 54552
PARK GLEN NEIGHBORHOOD ASSOCIATION     1858 E KELLER PARKWAY, SUITE C KELLER TX 76248



Epiq Corporate Restructuring, LLC                                                                   Page 940 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 966 of 1490
Claim Name                               Address Information
PARK HILL REALTY GROUP                   ATTN: JOSHUA COON 110 EAST MAIN ST KINGSPORT TN 37660
PARK HILLS CITY                          CITY OF PARK HILLS - CLE PO BOX 176277 CRESCENT SPRINGS KY 41017
PARK KNOLL OWNERS INC                    733 YONKERS AVE YONKERS NY 10704
PARK LANE CONDO ASSOC.                   OF JACKSONVILLE, INC. 1846 MARGARET STREET JACKSONVILLE FL 32204
PARK OVERLOOK HOA                        20440 CENTURY BLVD. 100 GERMANTOWN MD 20874
PARK PLACE NORTH DIVISION II HOA         1501 REGENTS BLVD, STE 100 FIRCREST WA 98466
PARK PLACE OWNERS ASSOCIATION            1350 SAINT CHARLES PLACE PEMBROKE PINES FL 33026
PARK PLACE ROOFING, LLC                  STEVIE WILSON 2280 N. CUSTER ROAD, SUITE 119 MCKINNEY TX 75071
PARK PLACE VILLAS                        TPS MANAGEMENT P.O. BOX 661554 MIAMI SPRINGS FL 33266
PARK PLAZA COMMUNITY SERVICES ASSOC.     P. O. BOX 15445 SANTA FE NM 87592-5445
PARK PLAZA CONDOMINIUM ASSOCIATION       3900 FORD RD PHILADELPHIA PA 19131
PARK RIDGE BORO                          PARK RIDGE BORO-TAX COLL 53-55 PARK AVENUE PARK RIDGE NJ 07656
PARK SILVERADA COA                       1575 DELUCCHI LANE STE 224 RENO NV 89502
PARK SQUARE CONDOMINUM ASSOCIATION       5707 EXCELSOR BLVD. ST LOUIS PARK MN 55416
PARK TOWERS EAST CONDOMINIUM INC.        6212 YORK ROAD BALTIMORE MD 21212
PARK TOWNSHIP                            PARK TOWNSHIP - TREASURE 51201 HUTCHINSON ROAD THREE RIVERS MI 49093
PARK TOWNSHIP                            PARK TOWNSHIP - TREASURE 52 152ND AVE HOLLAND MI 49424
PARK VILLAGE ASSOCIATES INC              130 S GREENWICH RD 38 WICHITA KS 67207
PARKDALE HOME OWNERS ASSOCIATION         5330 OFFICE CENTER 52 BAKERSFIELD CA 93309
PARKE AT OCEAN PINES HOA                 PO BOX 105771 ATLANTA GA 30348
PARKE COUNTY                             PARKE COUNTY - TREASURER 116 W. HIGH STREET, ROOM ROCKVILLE IN 47872
PARKE COUNTY AUDITOR                     116 W HIGH ST RM 104 ROCKVILLE IN 47872
PARKE COUNTY TREASURER                   116 W HIGH ST ROCKVILLE IN 47872
PARKER & ASSOCIATES                      PO BOX 6421 MOBILE AL 36660
PARKER APPRAISAL SERVICE INC             5617 71ST AVE CT W UNIVERSITY PLACE WA 98467
PARKER BROTHERS CONST. & ROOFING, INC.   825 N DOUGLAS BLVD MIDWEST CITY OK 73130
PARKER CITY                              PARKER CITY - TAX COLLEC POB 244 PARKERCITY PA 16049
PARKER COUNTY APPRAISAL                  PARKER CAD - TAX COLLECT 1108 SANTA FE WEATHERFORD TX 76086
PARKER COUNTY APPRAISAL DISTRICT         1108 SANTA FE DR WEATHERFORD TX 76086
PARKER DANIELS KIBORT LLC                123 NORTH 3RD STREET MINNEAPOLIS MN 55401-1657
PARKER FUEL COMPANY INC                  9319BALTIMORENATIONLPIKE ELLICOTT CITY MD 21042
PARKER IBRAHIM & BERG LLC                270 DAVIDSON AVE SOMERSET NJ 08873
PARKER IBRAHIM & BERG LLC                270 DAVIDSON AVE 6TH FLOOR SOMERSET NJ 08873
PARKER IBRAHIM & BERG LLC                BRIAN TURETSKY 270 DAVIDSON AVE SOMERSET NJ 08873
PARKER INS GROUP                         762 LEMAY FERRY RD ST LOUIS MO 63125
PARKER INSURANCE                         827 VILLAGE SQUARE TOMBALL TX 77375
PARKER MCCAY                             ATTN: DAVID DOCKERY 105 EISENHOWER PARKWAY SUITEN 302 ROSELAND NJ 70680
PARKER MCCAY P.A.                        9000 MIDLANTIC DR. MT LAUREL NJ 08054
PARKER MCCAY PA                          9000 MIDLANTIC DRIVE SUITE 300 MOUNT LAUREL NJ 08054
PARKER REIGEL INS AGENCY                 10150 EDEN WAY NORTH CHESAPEAKE VA 23327
PARKER REIGLE INSURANCE                  1015 EDEN WAY N STE C CHESAPEAKE VA 23320
PARKER ROOFING                           838 SABINO CT CINCINNATI OH 45231
PARKER YOUNG CONST INC                   6815 CRESTCENT DR NW NORCROSS GA 30071
PARKER, CHRISTIE                         ADDRESS ON FILE
PARKER, FELEICA                          ADDRESS ON FILE
PARKER, JANEE                            ADDRESS ON FILE
PARKER, LAKEITA                          ADDRESS ON FILE
PARKER, PRISCILLA                        ADDRESS ON FILE
PARKER, SANDRA                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 941 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 967 of 1490
Claim Name                               Address Information
PARKER, TASHA                            ADDRESS ON FILE
PARKERS TREE SERVICE                     DAVID RAFE PARKER 5218 SATTERWHITE POINT RD HENDERSON NC 27537
PARKESBURG BORO                          BERKHEIMER ASSOCIATES 50 N 7TH STREET BANGOR PA 18013
PARKHAM, LASHEA                          ADDRESS ON FILE
PARKING 411 INC                          221 N HOGAN ST STE 376 JACKSONVILLE FL 32202
PARKINSON APPRAISAL SERVICE INC          6824 N 1600 W SMITHFIELD UT 84335
PARKLAND LIGHT AND WATER COMPANY         PO BOX 44426 TACOMA WA 98448-0426
PARKLAND S.D/UPPER MACUN                 PARKLAND SD- TAX COLLECT 8330 SCHANTZ RD BREINIGSVILLE PA 18031
PARKLAND SCHOOL DISTRICT                 PARKLAND SD - TAX COLLEC 3256 LEVANS ROAD COPLAY PA 18037
PARKLAND SCHOOL DISTRICT                 PARKLAND SD - TAX COLLEC 2227 ALBRIGHT AVE ALLENTOWN PA 18104
PARKLAND TOWN                            DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
PARKMAN TOWN                             PARKMAN TOWN - TAX COLLE 771 STATE HWY 150 PARKMAN ME 04443
PARKS AGENCY                             12192 HWY 49 N GULFPORT MS 39503
PARKS EDGE PROPERTY OWNERS ASSOC., INC. 430 NW LAKE WHITNEY PLACE PORT ST. LUCIE FL 34986
PARKS TOWNSHIP                           AMY PERROZ - TAX COLLECT 1129 INDUSTRIAL PARK RD, VANDERGRIFT PA 15690
PARKS, ADAM                              ADDRESS ON FILE
PARKSIDE AT BOCA TRAIL CMTY. ASSN.,      2295 NW CORPORATE BLVD., #138 BOCA RATON FL 33431
INC.
PARKSIDE BORO                            EDWARD C. FISHER - TC 22 E ELBON RD - MUNI BLD BROOKHAVEN PA 19015
PARKSIDE VILLAGE POA, INC.               2541 N. RESTON TERR. HERNANDO FL 34442
PARKSLEY TOWN                            PARKSLEY TOWN - TREASURE P O BOX 256, MUNI BLDG. PARKSLEY VA 23421
PARKVIEW APTS CORP                       105 CALVERT STREET HARRISON NY 10528
PARKVIEW POINT CONDO ASSOC. INC          7441 WAYNE AVENUE MIAMI BEACH FL 33141-2540
PARKVIEW ROOFING LLC                     3711 GOLDENROD PL JANESVILLE WI 53546
PARKVIEW VILLAGE PROPERTY                OWNERS MAINT ASSOC C/O WELDON L BROWN COMPANY INC 5029 LA MART DRIVE SUITE C
                                         RIVERSIDE CA 92507
PARKWAY INS GROUP                        955 DAIRY ASHFORD 203 HOUSTON TX 77079
PARKWAY UD A                             PARKWAY UD - TAX COLLECT P O BOX 1368 FRIENDSWOOD TX 77549
PARKWAY VILLAGE CITY                     PARKWAY VILLAGE - CLERK P O BOX 17092 LOUISVILLE KY 40217
PARKWAY VILLAGE EQUITIES CORP            81-26 150TH ST JAMAICA NY 11432
PARKWAY VILLAGE HOA, INC.                8343 GREELEY KANSAS CITY KS 66109
PARKWAY VILLAS CONDOMINIUM ASSOCIATION   6000 CORAL WAY BRADENTON FL 34207
PARKWOOD ESTATES HOME OWNERS             2701 HIGHWAY 50 GRAND JUNCTION CO 81503
ASSOCIATION
PARKWOOD HILL ESTATES HOA, INC.          P.O. BOX 803555 DALLAS TX 75380
PARLIN INS AGENCY                        24520 PRODUCTION CIRCLE 4 BONITA SPRINGS FL 34135
PARMA TOWN                               PARMA TOWN - RECEIVER OF PO BOX 728 HILTON NY 14468
PARMA TOWNSHIP                           PARMA TOWNSHIP - TREASUR PO BOX 51 ALBION MI 49224
PARMA VILLAGE                            PARMA VILLAGE - TREASURE P.O. BOX 127 PARMA MI 49269
PARMENTER, JAMES                         ADDRESS ON FILE
PARMER COUNTY C/O APPR                   PARMER CAD - TAX COLLECT P O BOX 56 BOVINA TX 79009
PARNELL & CRUM, P.A.                     641 S LAWRENCE ST MONTGOMERY AL 36104
PARNELL & PARNELL PA                     641 S LAWRENCE ST MONTGOMERY AL 36104
PARNELL, AMIE                            ADDRESS ON FILE
PARNELL, CHRISTOPHER                     ADDRESS ON FILE
PARPART, TRISH                           ADDRESS ON FILE
PARQUE ESCORIAL                          RESIDENTIAL OWNERS ASSOC. INC PO BOX 363908 SAN JUAN PR 00936-3908
PARR, DOUGLAS                            ADDRESS ON FILE
PARRAMORE, MAYA                          ADDRESS ON FILE
PARRES, JOHN                             ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                     Page 942 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 968 of 1490
Claim Name                             Address Information
PARRILLI, CHARLES                      ADDRESS ON FILE
PARRIS, MONIQUE                        ADDRESS ON FILE
PARRISH ROOFING                        MICHAEL PARRISH 61 RED BUD AVE ROSSVILLE GA 30741
PARRISH WATER WORKS                    P O BOX 730 PARRISH AL 35580
PARROTT CITY                           PARROTT CITY-TAX COLLECT PO BOX 38 PARROTT GA 39877
PARSIPPANY-TROY HILLS TW               PARSIPPANY TROY HLLS-COL 1001 PARSIPPANY BLVD PARSIPPANY NJ 07054
PARSONS CITY                           PARSONS CITY-TAX COLLECT PO BOX 128 PARSONS TN 38363
PARSONS ROOFING COMPANY                STE 109 5891 NEW PEACHTREE RD DORAVILLE GA 30340
PARSONSFIELD TOWN                      PARSONSFIELD TN- COLLECT 634 NORTH ROAD PARSONFIELD ME 04047
PARTNERS ABSTRACT CORP                 1025 OLD COUNTY RD, SUITE 409 WESTBURY NY 11590
PARTNERS ELECTRICAL SERVICES           7303 WINDFERN RD STE 200 HOUSTON TX 77040
PARTNERS IN BUILDING LP                17361 VILLAGE GREEN DR HOUSTON TX 77040
PARTNERS INC                           11005 METCALF AVE OVERLAND PARK KS 66210
PARTNERS LEGAL SERVICES, PSC           P.O. BOX 195419 SAN JUAN PR 00919-5419
PARTNERS MUTUAL INS                    PO BOX 2003 MILWAUKEE WI 53201
PARTNERS MUTUAL INS CO                 20935 SWENSON DR 200 WAUKESHA WI 53186
PARTNERS N PAINT LLC                   CLEVELAND LAWSON 4921 CENTER LANE ORLANDO FL 32808
PARTRIDGE POINTE CONDO ASSOC. INC      3940 RADIO ROAD, SUITE 112 C/O ANCHOR ASSOCIATES INC NAPLES FL 34104
PARTRIDGE SNOW & HAHN LLP              180 SOUTH MAIN ST PROVIDENCE RI 02903
PARTRIDGE SNOW & HAHN LLP              40 WESTMINSTER ST., STE. 1100 PROVIDENCE RI 02903
PARTRIDGE SNOW & HAHN LLP              ATTN: GENERAL COUNSEL 40 WESTMINSTER STREET SUITE 1100 PROVIDENCE RI 02903
PARTRIDGE SNOW & HAHN LLP              ATTN: PATRICIA ANTONELLI, ESQ., ET AL. 40 WESTMINSTER STREET SUITE 1100
                                       PROVIDENCE RI 02903
PASADENA INSURANCE AGY                 99 DETERING 280 HOUSTON TX 77007
PASADENA ISD                           P.O. BOX 1318 PASADENA TX 77501
PASADENA ISD                           PASADENA ISD - TAX COLLE P O BOX 1318 PASADENA TX 77501
PASCHAL, TONI                          ADDRESS ON FILE
PASCHALL CONSTRUCTION GR               1200 E DAVIS STE 115 MESQUITE TX 75149
PASCHKE, JENNIFER                      ADDRESS ON FILE
PASCO CNTY. BOARD OF CNTY.             38053 LIVE OAK AVE DADE CITY FL 33523
COMMISSIONERS
PASCO COUNTY                           PASCO COUNTY-TAX COLLECT 14236 6TH ST - SUITE 100 DADE CITY FL 33523
PASCO COUNTY                           5640 MAIN STREET SUITE 200 NEW PORT RICHEY FL 34652-2634
PASCO COUNTY COMMISSION                4454 GRAND BLVD NORTH PORT RICHEY FL 34652
PASCO COUNTY TAX COLLECTOR             14236 6TH STREET, STE 100 DADE CITY FL 33523
PASCO COUNTY TAX COLLECTOR             PO BOX 276 DADE CITY FL 33526
PASCO COUNTY TAX COLLECTOR             8731 CITIZENS DRIVE ROOM 120 NEW PORT RICHEY FL 34654
PASCO COUNTY UT                        7508 LITTLE ROAD NEW PORT RICHEY FL 34654
PASCO COUNTY UTILITIES                 7536 STATE STREET SUITE 118 NEW PORT RICHEY FL 34654
PASCUAL ERNESTO DE OLEO MALDONADO      CALLE 40 SE 1222 REPARTO METROPOLITANO SAN JUAN PR 00921
PASCUCCI RESTORATION INC               STE 7C 6150 N KENMORE AVE CHICAGO IL 60660
PASHA AND SAEED                        9301 SW FRWY 250 HOUSTON TX 77074
PASIUK, LISA                           ADDRESS ON FILE
PASKASH, LORI                          ADDRESS ON FILE
PASO DEL NORTE SURVEYING, INC.         13998 BRADLEY EL PASO TX 79938
PASOS, DEANNA                          ADDRESS ON FILE
PASQUINI, GENA                         ADDRESS ON FILE
PASQUOTANK COUNTY                      PASQUOTANK COUNTY - COLL 203 E. MAIN ST. ELIZABETH CITY NC 27909
PASQUOTANK COUNTY TAX COLLECTOR        P.O. BOX 586 ELIZABETH CITY NC 27909-0586



Epiq Corporate Restructuring, LLC                                                                 Page 943 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 969 of 1490
Claim Name                              Address Information
PASSAIC CITY -FISCAL                    PASSAIC CITY - TAX COLLE 330 PASSAIC STREET PASSAIC NJ 07055
PASSAIC VALLEY WATER COMM               PO BOX 11393 NEWARK NJ 07101
PASSAIC VALLEY WATER COMMISSION         1525 MAIN AVENUE CLIFTON NJ 07011
PASSAIC VALLEY WATER COMMISSION         P.O. BOX 11393 NEWARK NJ 07101-4393
PASSERO CONSTRUCTION LLC                100 S VICTORIA PARK RD FORT LAUDERDALE FL 33301
PAT C. LUPIA TAX COLLECTOR              210 GEORGE STREET READING PA 19605
PAT DEL VECCHIO INS                     263 NE 8TH ST HOMESTEAD FL 33030
PAT DUMAR SMITH INS GRP                 2350 WEST MISSION LANE SUITE 3 PHOENIX AZ 85021
PAT FARMS INS AGY INC                   209 CEDAR DR SUITE A PORTLAND TX 78374
PAT GODWIN, TREASURER                   273 HIGH RIDGE CIRCLE MIDWAY AR 72651
PAT LEBOEUF INS INC                     PO BOX 1666 GRETNA LA 70054
PAT M. LYNCH III                        ADDRESS ON FILE
PAT TAYLOR REAL ESTATE                  SERVICES 201 705 W BATTLEFIELD RD SPRINGFIELD MO 65807
PAT UNDERWOOD                           1780 CANFIELD RD IDABEL OK 74745
PATCHOGUE VILLAGE                       PATCHOGUE VILLAGE - COLL 14 BAKER STREET PATCHOGUE NY 11772
PATEL BUILDERS INC                      51 STAR ST ISELIN NJ 08830
PATEL, DARSHINI                         ADDRESS ON FILE
PATEL, JIGISHA                          ADDRESS ON FILE
PATEL, NIKHIL                           ADDRESS ON FILE
PATEL, SHILPA                           ADDRESS ON FILE
PATEL, SNEHAL                           ADDRESS ON FILE
PATEL, YESHA                            ADDRESS ON FILE
PATENAUDE & FELIX APC                   4545 MURPHY CANYON RD 3RD FL SAN DIEGO CA 92123
PATERSON CITY -FISCAL                   PATERSON CITY - TAX COLL 155 MARKET STREET PATERSON NJ 07505
PATERSON SEWER DEPARTMENT               155 MARKET STREET PATERSON NJ 07501
PATERSON VALUATIONS                     477 MOUSE LANE ALFRED ME 04002
PATES PAINTING                          REMODELING LLC 1900 S QUINTARD AVE ANNISTON AL 36201
PATHFINDERS INS GROUP                   PO BOX 441587 HOUSTON TX 77244
PATRICIA & DANIEL                       ADDRESS ON FILE
PATRICIA A. ROSALES BETZINGER, ET AL.   FORD & COOK (BRYCE D. COOK) 404 S. MAIN ST JONESBORO AR 72401
PATRICIA AHEARN                         ADDRESS ON FILE
PATRICIA ALLEN AND                      ADDRESS ON FILE
PATRICIA BANKS                          TANNEHILL, CARMEAN & MCKENZIE, PLLC JACOB JORDAN 829 NORTH LAMAR BLVD, SUITE
                                        #1 OXFORD MS 38655
PATRICIA BETTINESCHI AND                ADDRESS ON FILE
PATRICIA BEVERLY, ET AL.                CHRISTOPHER P. RIDOUT ZIMMERMAN REED LLP 2381 ROSECRANS AVE., SUITE 328
                                        MANHATTAN BEACH CA 90245
PATRICIA BROWN                          ADDRESS ON FILE
PATRICIA C CARLEY RECEIVER OF TAXES     153 W MAIN STREET BABYLON NY 11702
PATRICIA COPPOLA                        ADDRESS ON FILE
PATRICIA DEVLIN TAX COLLECTOR           PO BOX 2089 BOOTHWYN PA 19061
PATRICIA EDWARDS & ASSOCIATES           RESIDENTIAL APPRAISAL COMPANY 401 CREST ST FLORENCE AL 35630
PATRICIA FORGIONE                       ADDRESS ON FILE
PATRICIA H JENNINGS & ASSOCIATES        124 STOUT HERCULES CA 94547-3716
PATRICIA H MCMAHON                      ADDRESS ON FILE
PATRICIA HANCOCK &                      ADDRESS ON FILE
PATRICIA JOHNSON                        ADDRESS ON FILE
PATRICIA JONES                          ADDRESS ON FILE
PATRICIA MORRISON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 944 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 970 of 1490
Claim Name                              Address Information
PATRICIA NEAL &                        ADDRESS ON FILE
PATRICIA PISARSKI                      ADDRESS ON FILE
PATRICIA ROWE &                        ADDRESS ON FILE
PATRICIA S TRUMAN                      ADDRESS ON FILE
PATRICIA S TRUMAN                      ADDRESS ON FILE
PATRICIA SCOTT                         ADDRESS ON FILE
PATRICIA SRACHTA, ET AL.               KENNETH M. DUCDUONG KMD LAW OFFICE 4001 W DEVON AVE #332 CHICAGO IL 60646
PATRICIA WENGER                        ADDRESS ON FILE
PATRICIA WILLIAMS                      ADDRESS ON FILE
PATRICIA WILSON, ET AL.                BARBARA RICHARDSON, ESQ. 120 S. LASALLE STREET, STE 900 CHICAGO IL 60602
PATRICIA WILSON, ET AL.                GERALD NORDGREN AS SPECIAL REP. FOR WALTER WILSON, JR. (DECEASED) 25 E.
                                       WASHINGTON BLVD., SUITE 1217 CHICAGO IL 60603
PATRICIAN ASSOCIATES MANAGEMENT        552 FRANKLIN AVE NUTLEY NJ 07110
PATRICIO ANAYA TREE SERVICES           474 BELL ROAD KILGORE TX 75662
PATRICK & PATRICIA BROWN               ADDRESS ON FILE
PATRICK A LAMBERT                      ADDRESS ON FILE
PATRICK A. DAVIS                       PRO SE - PATRICK DAVIS PO BOX 243 ZACHARY LA 70791
PATRICK ALLEN, ET AL.                  THE LANE LAW FIRM, PLLC ROBERT CHIP LANE 6200 SAVOY DRIVE, SUITE 1150 HOUSTON
                                       TX 77036
PATRICK COUNTY                         PATRICK COUNTY - TREASUR ADMIN. BLDG - RM 221 -10 STUART VA 24171
PATRICK COUNTY TREASURER               PO BOX 668 STUART VA 24171
PATRICK DAVIS & EST OF                 JOHN GILMORE 3302 GREENBRIAR MIDLAND TX 79707
PATRICK DOWD                           ADDRESS ON FILE
PATRICK E HERMAN                       ADDRESS ON FILE
PATRICK E HUNT PA                      PO BOX 130 ISLAND FALLS ME 04747
PATRICK ELLISON &                      ADDRESS ON FILE
PATRICK GUILLORY                       ADDRESS ON FILE
PATRICK INS AGENCY                     705 PLEASANT GROVE RD PLEASANT GROVE AL 35127
PATRICK INS AGENCY                     P O BOX 398 PLEASANT GROVE AL 35127
PATRICK J NEY                          ADDRESS ON FILE
PATRICK MORIARTY &                     ADDRESS ON FILE
PATRICK O BOYLE                        ADDRESS ON FILE
PATRICK SAPP                           ADDRESS ON FILE
PATRICK WANG                           ADDRESS ON FILE
PATRICK WHITCOMB &                     ADDRESS ON FILE
PATRICK, INC.                          PATRICK EL HOGAR DE LAS PUERTO R RIQUENAS, INC. CARR. #3 MARGINAL CAS DOLORES,
                                       PARCELA #23 RIO GRANDE PR 00745
PATRICK, KYLEE                         ADDRESS ON FILE
PATRICK, TINA                          ADDRESS ON FILE
PATRICKS ROOFING LLC                   CALVIN PATRICK MALPASS II CALVIN PATRICK MALPASS II 5524 MONTHAVEN DRIVE FORT
                                       WORTH TX 76137
PATRIDGE, CAROL ANN                    ADDRESS ON FILE
PATRIOT CONSTRUCTION LLC               PO BOX 1503 EATONVILLE WA 98328
PATRIOT CONSTRUCTORS                   7791 OAKVIEW PL. CASTLE PINES CO 80108
PATRIOT ENVIRONMENTAL LAB SERVICES, INC 1041 S. PLACENTIA AVE FULLERTON CA 92831
PATRIOT INS                            ONE MUTUAL AVE FRANKENMUTH MI 48787
PATRIOT INS                            207 W HICKORY 113 DENTON TX 76201
PATRIOT INS                            10514 HEMWICK DR CYPRESS TX 77429
PATRIOT INSURANCE CO                   P O BOX 1776 YARMOUTH ME 04096
PATRIOT ROOFERS LLC                    LEE ALMANZA 1138 CANTERDALE HOUSTON TX 77047


Epiq Corporate Restructuring, LLC                                                                Page 945 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 971 of 1490
Claim Name                              Address Information
PATRISHKAS INS                          P O BOX 1346 BOYNTON BEACH FL 33425
PATRONS & FARMERS                       PO BOX 236 HARRISONVILLE MO 64701
PATRONS BUCKEYE                         430 MAIN ST CUMBERLAND OH 43732
PATRONS BUCKEYE MUT                     PO BOX 104 CUMBERLAND OH 43732
PATRONS MTL FIRE IN PA                  647 PHILADELPHIA ST 206 INDIANA PA 15701
PATRONS MUT INS                         415 WALNUT ST LAWRENCEBURG IN 47025
PATRONS MUT INS                         PO BOX 70 STUART IA 50250
PATRONS MUTUAL FIRE INS                 CO OF IN PA P O BOX 157 INDIANA PA 15701
PATRONS MUTUAL FIRE INS                 P O BOX 157 INDIANA PA 15701
PATRONS MUTUAL INSURANCE                P O BOX 775 GLASTONBURY CT 06033
PATRONS OXFORD INS                      PO BOX 3820 PORTLAND ME 04104
PATRONS OXFORD INS                      P O BOX 1960 AUBURN ME 04210
PATRONS OXFORD INS CO                   24 HARRIMAN DR AUBURN ME 04210
PATS CONSTRUCTION                       2449 CRESCENT DR GROVES TX 77619
PATSY HEFFNER, CFC, OSCEOLA             COUNTY TAX COLLECTOR 2501 IRLO BRONSON MEMORIAL HWY KISSIMMEE FL 34744
PATTALYBOUTH, ARY                       ADDRESS ON FILE
PATTEN CONSTRUCTION                     DAN SNIDER 1301 CLEAR CREEK DR MESQUITE TX 75181
PATTERSON APPRAISAL INC                 PO BOX 1043 NOKOMIS FL 34274
PATTERSON CITY                          PATTERSON CITY - TAX COL P. O. BOX 367 PATTERSON LA 70392
PATTERSON HEIGHTS BORO                  PATTERSON HGTS -TAX COLL 419 7TH ST. PATTERSON HT BEAVER FALLS PA 15010
PATTERSON HOME BUILDERS, INC.           20377 SLATE GAP ROAD GARFIELD AK 72732
PATTERSON MERKLE & COMPANY LLC          4900 REED RD SUITE 230 COLUMBUS OH 43220
PATTERSON SCHWARTZ & ASSOCIATES, INC.   140 GREENTREE DRIVE DOVER DE 19904
PATTERSON SCHWARTZ REAL ESTATE          140 GREENTREE DRIVE DOVER DE 19904
PATTERSON TOWN                          PATTERSON TOWN-TAX COLLE PO BOX 421 PATTERSON NY 12563
PATTERSON TOWNSHIP                      JOANN FERRAZZANO-TAX COL 1600 19TH AVE BEAVER FALLS PA 15010
PATTERSON, BRENNAN                      ADDRESS ON FILE
PATTERSON, JACOB                        ADDRESS ON FILE
PATTERSON, JAMES                        ADDRESS ON FILE
PATTERSON, ROB                          ADDRESS ON FILE
PATTERSON, SHELTON                      ADDRESS ON FILE
PATTERSON, TIARA                        ADDRESS ON FILE
PATTERSON-SCHWARTZ                      ATTN: MARK LEVERING 140 GREENTREE DRIVE DOVER DE 19904
PATTI & PETER                           ADDRESS ON FILE
PATTI FURMAN, INC.                      1920 WAUKEGAN ROAD SUITE 202 GLENVIEW IL 60025
PATTIS HOME REMODELING                  DANIEL C. PATTI 357 SOUTH ST EAST AURORA NY 14052
PATTON BORO                             PATTON BORO - TAX COLLEC 800 4TH AVE POB 175 ATTN PATTON PA 16668
PATTON GENERAL CONTRACTING              OF NORTH CAROLINA JOSEPH JOHN TATA P.O. BOX 1105 CARY NC 27512
PATTON INS AGY                          425 E 2ND ST WEST JEFFERSON NC 28694
PATTON TWP COUNTY BILL                  PATTON TWP - TAX COLLECT 100 PATTON PLAZA STATE COLLEGE PA 16803
PATTON TWP TOWNSHIP BIL                 PATTON TWP - TAX COLLECT 100 PATTON PLAZA STATE COLLEGE PA 16803
PATTON, LEGUNTESE                       ADDRESS ON FILE
PATTON, RICHARD                         ADDRESS ON FILE
PAUL A LUCY                             PO BOX 371151 EL PASO TX 79937
PAUL AND DIXON INS                      388 COUNTY ST NEW BEDFORD MA 02740
PAUL ANYANWU                            5 ROCK SPRING AVE WEST ORANGE NJ 07052
PAUL BACKOFEN, PATRICIA BACKOFEN        MICHAEL LEWIS YOON O. HAM; LEWIS & HAM LLP 1425 W. FOOTHILL BLVD., #235 UPLAND
                                        CA 91786
PAUL BANGE ROOFING INC                  7000 SW 21 PLACE DAVIE FL 33317



Epiq Corporate Restructuring, LLC                                                                   Page 946 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 972 of 1490
Claim Name                             Address Information
PAUL BENNETT SEUSY PA                  203 W OAK STREET ARCADIA FL 34266
PAUL BICKHAM AGENCY                    827 ARNOLD DR STE 100 MARTINEZ CA 94553
PAUL BIRD INS AGENCY                   125 GRAND AVE STE B GRAND JUNCTION CO 81501
PAUL BISBEE INS AGENCY                 PO BOX 837 CATHEDRAL CITY CA 92235
PAUL BISBEE INS AGENCY INC             34400 DATE PALM DR M CATHEDRAL CITY CA 92234
PAUL C. JONES                          ADDRESS ON FILE
PAUL CANTIANI INS                      318 PLANTATION ST WORCESTER MA 01604
PAUL CARTER AGENCY                     5809 GRELOT RD MOBILE AL 36609
PAUL CLAY INS AGENCY                   321 N SOMERVILLE PAMPA TX 79065
PAUL DANIEL TAYLOR                     ADDRESS ON FILE
PAUL DAVIS                             ADDRESS ON FILE
PAUL DAVIS & M HANCOCK                 ADDRESS ON FILE
PAUL DAVIS & S ELMORE &                ADDRESS ON FILE
PAUL DAVIS EMERGENCY                   SERVICES OF THE GOLDEN ISLES ANDECOR RENOVATIONS INC 616 BAY STREET BRUNSWICK
                                       GA 31520
PAUL DAVIS OF CENTRAL LA               PO BOX 1348 ALEXANDRIA LA 71309
PAUL DAVIS OF OMAHA                    4226 S 80TH STREET OMAHA NE 68127
PAUL DAVIS OF WASATCH                  FRONT 595 N 1250 W 1 CENTERVILLE UT 84014
PAUL DAVIS POLK COUNTY                 3306 WATERFIELD RD LAKELAND FL 33803
PAUL DAVIS POLK COUNTY                 MKAY INVESTMENTS INC 3306 WATERFIELD RD LAKELAND FL 33803
PAUL DAVIS REST OF NWKY                1030 AMIET RD HENDERSON KY 42420
PAUL DAVIS RESTOR &                    REMOD 4395 BORON DR LATONIA KY 41015
PAUL DAVIS RESTOR &                    REMOD 680 COMMERCE DR 260 WOODBURY MN 55125
PAUL DAVIS RESTOR &                    REMOD 77833 PALAPAS RD PALM DESERT CA 92211
PAUL DAVIS RESTOR INC OF               10950 47TH ST N CLEARWATER FL 33762
PAUL DAVIS RESTOR OF                   HOWARD 4785 DORSEY HALL DR 103 ELLICOTT CITY MD 21042
PAUL DAVIS RESTOR OF                   NORTHWEST VIRGINIA 9644 S CONGRESS ST NEW MARKET VA 22844
PAUL DAVIS RESTOR OF                   ORLANDO 1155 N KENTUCKY AV WINTER PARK FL 32789
PAUL DAVIS RESTOR OF                   SARASOTA 1715 INDEPNDCE BLVD B-6 SARASOTA FL 34234
PAUL DAVIS RESTOR OF NM                INC 7820 4TH ST NW ALBUQUERQUE NM 87107
PAUL DAVIS RESTORATION                 JASABEN, INC 527 MAIN STREET UNIT 12 HARWICH MA 02645
PAUL DAVIS RESTORATION                 DAVID & MINERVIA CRUZ 145 NORTH BRANFORD ROAD BRANFORD CT 06405
PAUL DAVIS RESTORATION                 OF METRO NEW JERSEY SAMTAY INC 289 N MIDLAND AVENUE SADDLE BROOK NJ 07663
PAUL DAVIS RESTORATION                 PROPERTY DAMAGE RESTORATION GROUP, INC 16 SHENANDOAH AVENUE STATEN ISLAND NY
                                       10314
PAUL DAVIS RESTORATION                 7410 LINDBERGH DRIVE GAITHERSBURG MD 20879
PAUL DAVIS RESTORATION                 OF CENTRAL VIRGINIA PROPERTY LOSS SPECIALIST, LLC 45-D BUSINESS PARK DRIVE
                                       RUCKERSVILLE VA 22968
PAUL DAVIS RESTORATION                 OF THE SANDHILLS 345 W DORA STREET ANGIER NC 27501
PAUL DAVIS RESTORATION                 OF THE CAROLINA COAST 3224 KITTY HAWK ROAD WILMINGTON NC 28405
PAUL DAVIS RESTORATION                 OF GREATER CHARLESTON LDR CONSTRUCTION, INC. 419 JESSEN LANE SUITE B
                                       CHARLESTON SC 29492
PAUL DAVIS RESTORATION                 163 BLUFFTON RD STE C BLUFFTON SC 29910
PAUL DAVIS RESTORATION                 201 ANDREW DR 100 STOCKBRIDGE GA 30281
PAUL DAVIS RESTORATION                 A&B SERVICES, INC. 4282 INTERSTATE DR MACON GA 31210
PAUL DAVIS RESTORATION                 MARTHA & MARIO GOMEZ 2395 BELLEVUE AVE DAYTONNA BEACH FL 32114
PAUL DAVIS RESTORATION                 OF NORTH FLORIDA 2111 N LIBERTY STREET JACKSONVILLE FL 32206
PAUL DAVIS RESTORATION                 OF THE SPACE COAST 3972 W EAU GALLIE BLVD C MELBOURNE FL 32934
PAUL DAVIS RESTORATION                 8812 VENTURE COVE TAMPA FL 33637
PAUL DAVIS RESTORATION                 26992 MAIN ST ARDMORE AL 35739


Epiq Corporate Restructuring, LLC                                                                  Page 947 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 973 of 1490
Claim Name                              Address Information
PAUL DAVIS RESTORATION                 HARDCO, INC. 26992 MAIN STREET ARDMORE AL 35739
PAUL DAVIS RESTORATION                 OF MIDDLE TENNESSEE RELIANT HOLDINGS INC RELIANT HOLDINGS INC, 701 HILL AVE
                                       NASHVILLE TN 37210
PAUL DAVIS RESTORATION                 3010-1 BUTLER RIDGE PKWY FORT WAYNE IN 46808
PAUL DAVIS RESTORATION                 2720 COLONIAL GARDEN RD EVANSVILLE IN 47715
PAUL DAVIS RESTORATION                 OF SE WI INC 2000 SOUTH 4TH ST MILWAUKEE WI 53204
PAUL DAVIS RESTORATION                 OF N COUNTY SAN DIEGO PO BOX 1005 SOLANA BEACH CA 92075
PAUL DAVIS RESTORATION                 SHAPIRO PROPERTY SERVICE CORPORATION SHAPIRO PROPERTY SERVICE CORPORATION
                                       19631 TEMESCAL CANYON RD. CORONA CA 92881
PAUL DAVIS RESTORATION                 OF EASTKING CO 15004 35TH AVE W STE D LYNNWOOD WA 98087
PAUL DAVIS RESTORATION                 11010 NE 37TH CIR 110 VANCOUVER WA 98682
PAUL DAVIS RESTORATION &               CAROLE E GALINAT 22 KREIGER LN STE 20 GLASTONBURY CT 06033
PAUL DAVIS RESTORATION &               REMODELING OF GREENVILLE 1684 OLD HIGHWAY 14 S GREER SC 29651
PAUL DAVIS RESTORATION &               KYLE BASS & APRIL SWANN 10950 47TH ST N CLEARWATER FL 33762
PAUL DAVIS RESTORATION &               REMODELING TEAM 1950 SW BILTMORE ST PORT SAINT LUCIE FL 34984
PAUL DAVIS RESTORATION &               D & P RAMP & L & K HARRI 881 HULL RD MASON MI 48854
PAUL DAVIS RESTORATION &               REMODELING 881 HULL RD STE 100 MASON MI 48854
PAUL DAVIS RESTORATION CORP            BRR RESTORATION CORP 241-25 BRADDOCK AVE BELLEROSE NY 11426
PAUL DAVIS RESTORATION O               880 MERCER RD BEAVER FALLS PA 15010
PAUL DAVIS RESTORATION OF              UNION & ESSEX COUNTIES 690 RAHWAY AVENUE UNION NJ 07083
PAUL DAVIS RESTORATION OF              HOWARD & ANNE ARUNDEL COUNTRIES MARKELL, INC. 4785 DORSEY HALL DRIVE, SUITE #
                                       103 ELLICOTT CITY MD 21042
PAUL DAVIS RESTORATION OF              NORTH CENTRAL FLORIDA BBBH, INC. 3499 NE 97TH BLVD SUITE 10 GAINESVILLE FL
                                       32606
PAUL DAVIS RESTORATION OF NORTH HOUSTON HILLIER RESTORATION, LLC 16518 ALDINE WESTFIELD ROAD, BLDG A HOUSTON TX 77032
PAUL DAVIS RESTORATION OF SANTA CLARITA JP MOSS CONSTRUCTION, INC. 26810 OAK AVENUE, UNIT F CANYON COUNTRY CA 91351
PAUL DAVIS RESTORATION OF THE SANDHILLS B & B RESTORATION, LLC 345 W. DORA ST ANGIER NC 27501
PAUL DAVIS RESTORATION OF WEST         WOLFE COMPANY LLC 1032 HWY 45 BYPASS JACKSON TN 38301
TENNESSEE
PAUL DAVIS RESTORATIONS                FOR ACCNT OF GAIL SMITH 45-D BUSINESS PARK DR RUCKERSVILLE VA 22968
PAUL E LEE & ASSOC                     ADDRESS ON FILE
PAUL GUZMAN-SANCHEZ, AS SUCCESSOR      HARPREET SINGH JT LEGAL GROUP, APC 801 N. ERAND ELVD. STE. 1130 GLENDALE CA
                                       91203
PAUL H GUNTER JR                       ADDRESS ON FILE
PAUL H. WILLIAMSON, ET AL.             GRAYROBINSON, PA GARY ROBINSON 8889 PELICAN BAY BLVD., SUITE 400 NAPLES FL
                                       34108
PAUL J KELLY                           ADDRESS ON FILE
PAUL J. BOESHART                       ADDRESS ON FILE
PAUL JACKSON                           ADDRESS ON FILE
PAUL JACKSON &                         ADDRESS ON FILE
PAUL KALUZNE                           ADDRESS ON FILE
PAUL KEYS                              ADDRESS ON FILE
PAUL KING & ASSOCS                     8460 WATSON RD STE 230 ST LOUIS MO 63119
PAUL KUROWSKI INS LLC                  140 CAPTAIN THOMAS BLVD SUITE 117 WEST HAVEN CT 06516
PAUL LABONTE INS AGENCY                41 ALDEN ROAD FAIRHAVEN MA 02719
PAUL MCCOMB REALTY                     ATTN: PAUL MCCOMB 7530 E. CAMINO AMISTOSO TUCSON AZ 85750
PAUL N TRISSEL                         ADDRESS ON FILE
PAUL N TRISSEL &                       ADDRESS ON FILE
PAUL NOEL &                            ADDRESS ON FILE
PAUL OLMSTEAD                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 948 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 974 of 1490
Claim Name                            Address Information
PAUL PAYNE PAINTING                   3235 GALVESTON AVE SIMI VALLEY CA 93063
PAUL PEDROTTI                         ADDRESS ON FILE
PAUL PETERS AGENCY INC                PO BOX 669 FALMOUTH MA 02541
PAUL R CHAEL, TRUSTEE                 P.O. BOX 10040 MERRILLVILLE IN 46411-0040
PAUL RASMUSSEN                        ADDRESS ON FILE
PAUL RIDDLE                           ADDRESS ON FILE
PAUL RIZZOTTO INSURANCE               4800 SUGAR GROVE BLVD. S STAFFORD TX 77477
PAUL RODRIGUEZ & LINDA                RODRIGUEZ 6506 TOLIMA DR PASADENA TX 77505
PAUL ROOFING AND CONSTRUCTION         MATTHEW SEAN PAUL MATTHEW SEAN PAUL 237 FALLING LEAF DRIVE ST. PATERS MO 63376
PAUL RUSSELL FIGGINS JR.              458 VALENTINE DRIVE MARTINSBURG WV 25405
PAUL SMITH & FLORENCE                 SMITH 110 OAKRIDGE DR HITCHCOCK TX 77563
PAUL STARNES &                        MARY STARNES 1612 RIVER BIRCH DR FLOWER MOUND TX 75028
PAUL TOLEDO - BUITRON                 8600 SW 149TH AVE MIAMI FL 33193
PAUL U. PAWLIK                        JAMES M WALSH WALSH BAKER ROSEVEAR & LOOMIS 9468 DOUBLE R BOULEVARD, SUITE A
                                      RENO NV 89521
PAUL W DOIRON                         ADDRESS ON FILE
PAUL W. BLAIR                         ADDRESS ON FILE
PAUL WHARTON CONSTRUCTION SERVICES    PAUL W WHARTON 10085 GUILFORD ROAD JESSUP MD 20794
PAUL WHITE MICHELLE WHITE             VALERIE A. MORAN (P 56498) MORAN LAW FIRM, PLLC, ATTY FOR P'S 24500
                                      NORTHWESTERN HWY SUITE 204 SOUTHFIELD MI 48075
PAUL WOFFORD INS AGENCY               P O BOX 130 MANVEL TX 77578
PAUL WOOLLEY REAL ESTATE APPRAISAL    2019 GRIFFIN CREEK RD MEDFORD OR 97501
PAUL ZAMORA                           ADDRESS ON FILE
PAULA BARLOW AGENCY                   12015 HIGHWAY 63 MOSS POINT MS 39562
PAULA BOYD AGENCY                     4910 W MERCURY BLVD HAMPTON VA 23666
PAULA K. GOLDWYN, ET AL.              PAULA K GOLDWYN, PRO SE 601 N. JULIETTE AVE. MANHATTEN KS 66502
PAULA RECKMAN                         ADDRESS ON FILE
PAULDAVIS REST SARASOTA&              RONALD&CYNTHIA NAHRWORLD 1715 INDEPENDENCE BV B6 SARASOTA FL 34232
PAULDING COUNTY                       PAULDING CO-TAX COMMISSI 240 CONSTITUTION BLVD R DALLAS GA 30132
PAULDING COUNTY                       PAULDING COUNTY - TREASU 115 NORTH WILLIAMS STREE PAULDING OH 45879
PAULDING COUNTY CLERK OF COURT        115 NORTH WILLIAMS STREET RM 104 PAULDING OH 45879
PAULDING COUNTY TAX COMMISSIONER      240 CONSTITUTION BLVD DALLAS TX 30132
PAULDING COUNTY TREASURER/AUDITOR     115 N WILLIAMS ST SUITE 101 PAULDING OH 45879
PAULETTE BEARDSLEY &                  ADDRESS ON FILE
PAULETTE L. HACKER                    CDLG, PC TONY CARA, ESQ.; PETER NISSON, ESQ. 2973 HARBOR BLVD., STE 594 COSTA
                                      MESA CA 92626
PAULEY TREE & LAWN CARE INC           P O BOX 878 NEW CANAAN CT 06840
PAULINO BROTHERS, INC.                3473 HIGH RIDGE ROAD BOYNTON BEACH FL 33426
PAULO DASILVA &                       ADDRESS ON FILE
PAULSBORO BORO                        PAULSBORO BORO - TAX COL 1211 DELAWARE STREET PAULSBORO NJ 08066
PAULSEN, GERALD                       ADDRESS ON FILE
PAULSON, CHRISTI                      ADDRESS ON FILE
PAUMA VALLEY INS                      P O BOX 1530 VALLEY CENTER CA 92082
PAUPACK TOWNSHIP                      PAUPACK TWP - TAX COLLEC 219 HOADLEYS RD HAWLEY PA 18428
PAUPACK TOWNSHIP SCHOOL               WALLENPAUPACK AREA SD - 219 HOADLEYS RD HAWLEY PA 18428
PAVALISKO INSURANCE GRP               7100 BLUE ASH ROAD CINCINNATI OH 45236
PAVAN VASUDEV                         & SHARON BALL 4403 N 129TH DR LITCHFIELD PARK AZ 85340
PAVIA TOWNSHIP                        PAVIA TWP - TAX COLLECTO 1028 FORREST ROAD IMLER PA 16655
PAVILION CS (CMBD TNS)                PAVILION CS - TAX COLLEC 7014 BIG TREE RD PAVILION NY 14525
PAVILION CS (CMBD TNS)                PAVILION CS - TAX COLLEC FIVE STAR BANK- 220 LIBE WARSAW NY 14569


Epiq Corporate Restructuring, LLC                                                                 Page 949 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 975 of 1490
Claim Name                             Address Information
PAVILION TOWN                          PAVILION TOWN - TAX COLL 1 WOODROW DRIVE PAVILION NY 14525
PAVILION TOWNSHIP                      PAVILION TOWNSHIP - TREA 7510 EAST Q AVE SCOTTS MI 49088
PAVO CITY                              PAVO CITY-TAX COLLECTOR PO BOX 157 PAVO GA 31778
PAW PAW TOWNSHIP                       114 N GREMPS ST PO BOX 20 PAW PAW MI 49079
PAW PAW TOWNSHIP                       PAW PAW TOWNSHIP - TREAS PO BOX 20 PAW PAW MI 49079
PAWCATUCK FIRE DISTRICT                33 LIBERTY ST PAWCATUCK CT 06379
PAWCATUCK FIRE DISTRICT                PAWCATUCK FD - TAX COLLE 33 LIBERTY ST PAWCATUCK CT 06379
PAWLET TOWN                            PAWLET TOWN - TAX COLLEC P.O. BOX 128 PAWLET VT 05761
PAWLING CS (DOVER TN-04)               PAWLING CS - TAX COLLECT 515 ROUTE 22 PAWLING NY 12564
PAWLING CS (EAST FISHKIL               PAWLING CS - TAX COLLECT 515 ROUTE 22 PAWLING NY 12564
PAWLING CS (PAWLING TN-                PAWLING CENTRAL SD- COLL P.O. BOX 2486 BUFFALO NY 14240
PAWLING TOWN                           PAWLING TOWN - TAX COLLE 160 CHARLES COLEMAN BLVD PAWLING NY 12564
PAWLING VILLAGE                        PAWLING VILLAGE - CLERK 9 MEMORIAL AVENUE PAWLING NY 12564
PAWNEE COUNTY                          PAWNEE COUNTY - TREASURE 715 BROADWAY LARNED KS 67550
PAWNEE COUNTY                          PAWNEE COUNTY - TREASURE PO BOX 231 PAWNEE CITY NE 68420
PAWNEE COUNTY                          PAWNEE COUNTY - TAX COLL 500 HARRISON-RM 200 PAWNEE OK 74058
PAWNEE COUNTY CLERK                    500 HARRISON ST 202 PAWNEE OK 74058
PAWNEE COUNTY TREASURER                715 BROADWAY LARNED KS 67550-3098
PAWTUCKET CITY                         PAWTUCKET CITY - TAX COL 137 ROOSEVELT AVENUE PAWTUCKET RI 02860
PAWTUCKET WATER SUPPLY BOARD           85 BRANCH ST PAWTUCKET RI 02860
PAWTUCKET WATER SUPPLY BOARD           PO BOX 1111 PROVIDENCE RI 02901
PAXTANG BORO                           PAXTANG BORO - TAX COLLE 3408 RUTHERFORD STREET HARRISBURG PA 17111
PAXTON TOWN                            PAXTON TOWN -TAX COLLECT 697 PLEASANT STREET PAXTON MA 01612
PAY GOVERNANCE LLC                     100 N 18TH ST STE 821 PHILADELPHIA PA 19103
PAY LESS INSURANCE                     1717 NORMAN DR DALLAS TX 75211
PAYETTE COUNTY                         PAYETTE COUNTY - TREASUR 1130 3RD AVE N, RM 103 PAYETTE ID 83661
PAYETTE COUNTY TREASURER               1130 3RD AVENUE NORTH RM 103 PAYETTE ID 83661
PAYETTE IRRIGATION CO                  PO BOX 306 PAYETTE ID 83661
PAYETTE RURAL FIRE DEPARTMENT, INC.    600 N 16TH ST PAYETTE ID 83661
PAYLESS RESPONSE TEAM &                MANUEL & YAZMIN RUIZ 1341 SW 21 TERRACE FORT LAUDERDALE FL 33312
PAYMENTECH, LLC                        ATTN: GENERAL COUNSEL 4 NORTHEASTERN BOULEVARD SALEM NH 03079
PAYMENTECH, LLC, ET AL.                ATTN: GENERAL COUNSEL 4 NORTHEASTERN BOULEVARD SALEM NH 03079
PAYMENTUS CORPORATION                  ATTN: GENERAL COUNSEL 13024 BALLANTYNE CORPORATE PLACE SUITE 450 CHARLOTTE NC
                                       28277
PAYMENTUS CORPORATION                  ATTN: LEGAL SERVICES 13024 BALLANTYNE CORPORATE PLACE SUITE 450 CHARLOTTE NC
                                       28277
PAYMENTUS CORPORATION                  ATTN: GENERAL COUNSEL 375 RIVERSIDE PKWY LITHIA SPRINGS GA 30122-3891
PAYMENTUS CORPORATION                  ATTN: GENERAL COUNSEL 14901 FAA BLVD FORT WORTH TX 76155
PAYNE AIR CONDITIONING & HEATING INC   1048 E OLEANDER STREET LAKELAND FL 33801
PAYNE COUNTY                           PAYNE COUNTY - TAX COLLE 315 W. SIXTH AVE., SUITE STILLWATER OK 74074
PAYNE COUNTY TREASURER                 315 W 6TH, STE 101 STILLWATER OK 74074
PAYNE ELECTRIC INC                     5 JANS PATH HARWICH MA 02645
PAYNE ROOFING                          MICHAEL & MIRIAM RUCKER 2225 W PECOS RD STE 2 CHANDLER AZ 85224
PAYNE, DEBORAH                         ADDRESS ON FILE
PAYNE, KARMEN                          ADDRESS ON FILE
PAYNE, LACY                            ADDRESS ON FILE
PAYNE, NICOLE                          ADDRESS ON FILE
PAYNE, STEPHANIE                       ADDRESS ON FILE
PAYNESVILLE MUTUAL INS                 PO BOX 262 PAYNESVILLE MN 56362



Epiq Corporate Restructuring, LLC                                                                   Page 950 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 976 of 1490
Claim Name                              Address Information
PAYNESVILLE MUTUAL INS CO               PO BOX 262 PAYNESVILLE MN 56362
PAYNEWEST INS INC                       1025 BAIN ST SE ALBANY OR 97321
PAYNEWEST INSURANCE                     203 S. SIDE BLVD DILLON MT 59725
PAYSON CONCRETE & MATERIALS             1900 E HWY 260 PAYSON AZ 85541
PAYSON PINES HOMEOWNERS ASSOCIATION     1000 N BEELINE HWY 195 PAYSON AZ 85541
PAYTON, JENNIFER                        ADDRESS ON FILE
PAZOS PROPERTY MANAGEMENT GROUP         7155 SW 47 ST. 310A MIAMI FL 33155
PAZOS ROBAINA ASSOCIATION MANAGEMENT    4909 SW 74 CT. MIAMI FL 33155
PB ADJUSTING & BARBARA                  SCRIVANO & JAMES NIGRO 501 CAMBRIA AVE STE 209 BENSALEM PA 19020
PBC DEVELOPMENT, INC.                   32565 B GOLDEN LANTERN 484 DANA POINT CA 92629
PBC PLANNING ZONING & BUILDING DEPT.    2300 NORTH JOG ROAD WEST PALM BEACH FL 33411
PBI                                     1301 CHESTERFIELD RD HUNTSVILLE AL 35803
PBM ENTERPRISES LLC                     AUSTIN W MILLS JR. 269 S. MATANZAS BLVD ST. AUGUSTINE FL 32080
PBROWN BUILDERS, LLC                    AMOS P BROWN JR AMOS P BROWN JR 4231 CHERRY LAUREL DRIVE PENSACOLA FL 32504
PC DATA SERVICES LLC                    1560 CHANNEL CREEK RD JACKSON MS 39209
PCALI                                   P O BOX 933 HANOVER PA 17331
PCPI SERVICES INC                       819 S LAKE JESSUP AVENUE OVIEDO FL 32765
PCV MURCOR                              ATTN: GENERAL COUNSEL 4100 INTERNATIONAL PARKWAY CARROLTON TX 75007
PCV MURCOR                              740 CORPORATE CENTER DR POMONA CA 91768
PCV MURCOR                              ATTN: GENERAL COUNSEL 740 CORPORATE CENTER DRIVE SUITE 200 POMONA CA
                                        91768-3427
PDF APPRAISAL SERVICE INC               361 W 550 SOUTH VALPARAISO IN 46385
PDI                                     3231 E GAGE AVE 2ND FL HUNTINGTON PARK CA 90255
PDM CUSTOMS INC                         159 BEACH DR FORT WALTON BEACH FL 32547
PDR OF NORTHERN NEW                     MEXICO INC 12 BISBEE COURT SANTA FE NM 87508
PEA SOLUTIONS INC                       PACIFIC ENVIRONMENTAL & ABATEMENT SOLUTIONS, INC P.O. BOX 459 SURFSIDE CA
                                        90743
PEABODY CITY                            PEABODY CITY - TAX COLLE 24 LOWELL STREET PEABODY MA 01960
PEABODY RESTORATION                     P.O. BOX 3727 CENTENNIAL CO 80161
PEACE OF MIND CONSTRUCTION              GLEN HOLZMAN 63 RONALD REAGAN DR. SUITE 61 LAKE ST. LOUIS MO 63367
PEACE OF MIND CONTRACTING, LLC          JASON SCHETT 677 D STREET PASADENA MD 21122
PEACEFUL VALLEY COUNTRY CLUB            8225 KENDALL RD MAPLE FALLS WA 98266
PEACEMAKERS                             JEREMIAH THOMPSON JEREMIAH THOMPSON 4700 ACACIA ROSEWELL NM 88201
PEACH BOTTOM TOWNSHIP                   PEACH BOTTOM TWP - COLLE 6880 DELTA ROAD, SUITE 3 DELTA PA 17314
PEACH COUNTY                            PEACH COUNTY-TAX COMMISS PO BOX 931 FORT VALLEY GA 31030
PEACH COUNTY CLERK OF SUPERIOR COUR     P O BOX 389 FORT VALLEY GA 31030
PEACH COUNTY TAX COMMISSIONER           205 W CHURCH ST STE 103 FORT VALLEY GA 31030-0931
PEACH ORCHARD HOA, INC                  766 PEACH ORCHARD DR NASHVILLE TN 37204-4445
PEACH REALTY, INC.                      P.O. BOX 736 CHATSWORTH GA 30705
PEACH STATE INS AGENCY                  2505 PEACH ORCHARD RD AUGUSTA GA 30906
PEACHAM TOWN                            PEACHAM TOWN - TAX COLLE P.O. BOX 244 PEACHAM VT 05862
PEACHTREE RESTORATIONS LLC              3295 RIVER EXCHANGE DR., SUITE 360 NORCROSS GA 30092
PEACHTREE RESTORS LLC                   470 3295 RIVER EXCHANGE DR NORCROSS GA 30092
PEACOCK HILLS SENIOR COMMUNITY ASSOC.   1525 PEACOCK BLVD OCEANSIDE CA 92056
PEACOCK TOWNSHIP                        PEACOCK TOWNSHIP - TREAS 3540 RIVER RUN TR IRONS MI 49644
PEACOCK, PAUL                           ADDRESS ON FILE
PEACOCK, VERLIN                         ADDRESS ON FILE
PEAGRAM & ASSOCIATES                    3599 S RIDGE AVE CONCORD NC 28025
PEAINE TOWNSHIP                         PEALINE TOWNSHIP - TREAS PO BOX 16 BEAVER ISLAND MI 49782



Epiq Corporate Restructuring, LLC                                                                    Page 951 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 977 of 1490
Claim Name                               Address Information
PEAK EXTERIORS LLC                       ONE COURT PLACE STE 101 ROCKFORD IL 61101
PEAK PROPERTY INVESTMENTS LLC            P O BOX 12647 JACKSON WY 83002
PEAK PUBLIC ADJUSTERS                    INC 12150 SW 128 CT STE 211 MIAMI FL 33186
PEAK ROOFING & CONSTRUCTION              JEFF RISS ENTERPRISES, INC. 6201 TECHNOLOGY DR, SUITE 115 FRISCO TX 75033
PEAK ROOFING CONTRACTORS, INC            6593 MERCHANT PI. WARRENTON VA 20187
PEAK TO PEAK RFG WINDOWS                 6211 PROVIDENCE CTRY CLB CHARLOTTE NC 28277
PEAK TO PEAK ROOFING & EXTERIORS, LLC    CONNIE BERRY 4155 E. JEWELL AVE, SUITE 1100 DENVER CO 80222
PEAK TREE SERVICES                       KEVIN SCHIBI 35 CRYSTAL LANE TORRINGTON CT 06790
PEAK VIEW ROOFING CO                     4605 TOWN CENTER DRIVE COLORADO SPRINGS CO 80916
PEAK, BARBARA                            ADDRESS ON FILE
PEAKS CONSTRUCTION                       44850 VIC WERTZ DR CLINTON TOWNSHIP MI 48036
PEAPACK-GLADSTONE BORO                   PEAPACK-GLADSTONE -COLLE P.O. BOX 218 PEAPACK NJ 07977
PEARCE APPRAISALS INC                    1835-18 EASTWEST PKWY FLEMING ISLAND FL 32003
PEARISBURG TOWN                          PEARISBURG TOWN - TREASU 112 TAZEWELL ST PEARISBURG VA 24134
PEARL CARROLL & ASSOCS                   12 CORNELL RD LATHAM NY 12110
PEARL DEVELOPMENTS LLC                   5310 HARVEST HILL RD 183 DALLAS TX 75230
PEARL RIVER COUNTY                       PEARL RIVER-TAX COLLECTO PO BOX 509 POPLARVILLE MS 39470
PEARL RIVER COUNTY TAX COLLECTOR         406 S MAIN ST POPLARVILLE MS 39470
PEARL RIVER VALLEY                       LEASE DEPARTMENT PO BOX 2180 RIDGELAND MS 39158
PEARL RIVER VALLEY WATER SUPPLY          115 MADISON LANDING CIRCLE RIDGELAND MS 39157
DISTRICT
PEARL RIVER VALLEY WSD                   PO BOX 2180 RIDGELAND MS 39158
PEARL WILLIS                             843 EAST 146TH STREET CLEVELAND OH 44110
PEARL, SCOTT                             ADDRESS ON FILE
PEARLINE SIERRA                          6813 ELONA DR NE ALBUQUERQUE NM 87109
PEARSALL ISD C/O FRIO AP                 FRIO CAD - TAX COLLECTOR P O BOX 1129 PEARSALL TX 78061
PEARSON CITY                             PEARSON CITY-TAX COLLECT 89 MAIN ST SOUTH PEARSON GA 31642
PEARSON CONTRACTING INC.                 MARVIN PEARSON 88 SCRABBLE RD. CASTLETON VA 22716
PEARSON FINANCIAL SERVICES INC           PO BOX 1665 STANWOOD WA 98292
PEARSON REALTY GROUP                     1000 N MILWAUKEE AVE CHICAGO IL 60642
PEARSON REALTY GROUP                     ATTN: KIRBY PEARSON 1000 N MILWAUKEE AVE CHICAGO IL 60642
PEARSON, ANDRE                           ADDRESS ON FILE
PEARSON, BRYAN                           ADDRESS ON FILE
PEARSON, DEIDRE                          ADDRESS ON FILE
PEARSON, KERRY                           ADDRESS ON FILE
PEARSON, MARK                            ADDRESS ON FILE
PEARSON, MATTHEW                         ADDRESS ON FILE
PEARSON, SHANNON                         ADDRESS ON FILE
PEARY, KATHRYN                           ADDRESS ON FILE
PEASE PAINTING                           ROLAND PEASE ROLAND PEASE 391 HATCHET MOUNTAIN ROAD HOPE ME 04847
PEATORIA PERDUE                          8749 CONTEE RD LAUREL MD 20708
PEAVEY, REBEKAH                          ADDRESS ON FILE
PEBBLE CREEK GOLF RESORT HOA NO 1 INC    9532 E RIGGS RD SUN LAKES AZ 85248
PEBBLE HILLS EST                         6115 TERRI LYNN DR ST LOUIS MO 63123
PEBBLE POINTE HOA                        14630 ELROND DRIVE STERLING HEIGHTS MI 48313
PEBBLE SHORES CONDO ASSOC. INC           9150 GALLERIA COURT SUITE 201 NAPLES FL 34109
PECAN BEND PROPERTY OWNERS ASSOCIATION   PO BOX 1301 NEEDVILLE TX 77461
I
PECAN GROVE MUD 1 T                      PECAN GROVE MUD 1 - COLL 12841 CAPRICORN STREET STAFFORD TX 77477



Epiq Corporate Restructuring, LLC                                                                     Page 952 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg   Doc 142     Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 978 of 1490
Claim Name                             Address Information
PECAN LAKE MHP                         2850 S BELTINE RD DALLAS TX 75253
PECAN PLANTATION OWNER'S ASSOC., INC   8650 WESTOVER CT GRANBURY TX 76049
PECHACEKS GENERAL CONTR                & A BERTIE & W TEKLEAB 23 DRY RUN ROAD RIVER FALLS WI 54022
PECK VILLAGE                           PECK VILLAGE - TREASURER PO BOX 317 PECK MI 48466
PECO PAYMENT PROCESSING                PO BOX 37629 PHILADELPHIA PA 19101-0629
PECOS COUNTY                           PECOS COUNTY - TAX COLLE 200 S NELSON FORT STOCKTON TX 79735
PECOS COUNTY TAX OFFICE                200 S NELSON ST FORT STOCKTON TX 79735
PECOS COUNTY WATER CONTROL 1           4375 FM 1053 FORT STOCKTON TX 79735
PEDERSEN, JONATHAN                     ADDRESS ON FILE
PEDERSON, MARK                         ADDRESS ON FILE
PEDERSON, MICHAEL                      ADDRESS ON FILE
PEDERSON, SHARON                       ADDRESS ON FILE
PEDRAZA, ANADELIA                      ADDRESS ON FILE
PEDRICK, BRIAN                         ADDRESS ON FILE
PEDRO CONSTRUCCION                     PEDRO GONZALEZ GARCIA URB. CIUDAD MASSO CALLE 15 H30 SAN LORENZO PR 00754
PEDRO CRESPO ORTIZ                     HC 03 BOX 12249 COROZAL PR 00783
PEDRO MACIAS                           8633 CENTER AVE RIVER GROVE IL 60171
PEDRO MARCHAN AND                      LUCIA MARCHAN 2705 W CALIFORNIA ST SANTA ANA CA 92704
PEDROZA, EMMANUEL                      ADDRESS ON FILE
PEE-WEES HEATING & AIR, LLC            33510 PERCY YOUNG ROAD WALKER LA 70785
PEEKSKILL CITY                         PEEKSKILL CITY- COMPTROL 840 MAIN ST-MUN BLDG PEEKSKILL NY 10566
PEEKSKILL CITY SCHOOLS                 TAX COLLECTOR 840 MAIN ST PEEKSKILL NY 10566
PEER LANDSCAPING INC.                  1516 DEL RIO DR. FORT MYERS FL 33901
PEERLESS                               P O BOX 5001 HAMILTON OH 45012
PEERLESS INS                           PO BOX 703 KEENE NH 03431
PEERLESS INS CO                        62 MAPLE AVE KEENE NH 03431
PEERLESS INSURANCE                     9450 SEWARD RD FAIRFIELD CA 45014
PEETZ, CYNTHIA                         ADDRESS ON FILE
PEFFALL, CHRISTOPHER                   ADDRESS ON FILE
PEGASUS POOLS                          CHESTER SALISBURY 363 JEFFERSON ST LEXINGTON KY 40508
PEGASYSTEMS INC                        ONE ROGERS STREET CAMBRIDGE MA 02142
PEGASYSTEMS, INC.                      ATTN: GENERAL COUNSEL ONE ROGERS ST CAMBRIDGE MA 02142
PEGGY C BRANNON TAX COLLECTOR          850 W 11TH ST PANAMA CITY FL 32401
PEGGY E DAVIS-BRADFORD                 ADDRESS ON FILE
PEGGY HUGGINS                          847 WALKER STREET ORLAND CA 95963
PEGGY MOORE FOR THE                    EST OF RUTH WILSON 6811 FM 618 HASKELL TX 79521
PEGGY NASH INSURANCE AGY               4700 HIGHWAY 365 PORT ARTHUR TX 77642
PEGGY WILSON FOR THE                   EST OF RUTH WILSON 6811 FM 618 HASKELL TX 79521
PEHRSON, JOSEPH                        ADDRESS ON FILE
PEIRSON PATTERSON LLP                  4400 ALPHA RD DALLAS TX 75244-4505
PEIRSONPATTERSON, LLP                  ATTN: GENERAL COUNSEL 13750 OMEGA ROAD DALLAS TX 75244
PEKIN INS                              2505 COURT ST PEKIN IL 61558
PEKLEY, KAREN                          ADDRESS ON FILE
PELHAM CITY                            PELHAM CITY-TAX COLLECTO 108 HAND AVE. W PELHAM GA 31779
PELHAM INS SRVCS INC                   P O BOX 960 PELAHAM NH 03076
PELHAM MANOR VILLAGE                   PELHAM MANOR VIL - RECEI 34 FIFTH AVENUE PELHAM NY NY 10803
PELHAM SCHOOLS                         PELHAM SCH - TAX RECEIVE TOWN HALL 34 5TH AVE PELHAM NY 10803
PELHAM TOWN                            PELHAM TOWN - TAX COLLEC 351 AMHERST ROAD PELHAM MA 01002
PELHAM TOWN                            PELHAM TOWN - TAX COLLEC 6 VILLAGE GREEN PELHAM NH 03076



Epiq Corporate Restructuring, LLC                                                                  Page 953 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 979 of 1490
Claim Name                              Address Information
PELHAM TOWN                            PELHAM TOWN-TAX RECEIVER 34 FIFTH AVENUE PELHAM NY 10803
PELHAM VILLAGE                         PELHAM VIL - TAX RECEIVE 34 FIFTH AVENUE PELHAM NY NY 10803
PELHAM WATER WORKS                     POST OFFICE BOX 1479 PELHAM AL 35124
PELICAN APPRAISALS LLC                 PO BOX 7300 DIBERVILLE MS 39540
PELICAN CREEK OA                       PO BOX 400518 LAS VEGAS NV 89140
PELICAN PROPERTY MGT. COMPANY, LLC     8725 LOCH RAVEN BLVD. STE. 201 TOWSON MD 21286
PELICAN REEF HOMEOWNERS ASSOCIATION INC 2108 CAPITAL DRIVE SUITE 102 WILMINGTON NC 28405
PELICAN STATE ROOFING & REPAIRS LLC    LATISHA THIMESCH 303 MCMILLAN SUITE B WEST MONROE LA 71291
PELICAN TOWN                           PELICAN TWN TREASURER PO BOX 1460 RHINELANDER WI 54501
PELLA GATEWAY LLC                      PO BOX 2024 NORTH SIOUX CITY SD 57049
PELLA MUTUAL INS CO                    W11261 COUNTY ROAD D MARION WI 54950
PELLA PROD OF                          OMAHA & LINCOLN 9845 S 142ND ST OMAHA NE 68138
PELLA PRODUCTS OF KANSAS               CITY INC 11333 STRANG LINE RD LENEXA KS 66215
PELLA TOWN                             PELLA TWN TREASURER W10356 MILL CREEK RD. CLINTONVILLE WI 54929
PELLEGRINO, DOMENICA                   ADDRESS ON FILE
PELOQUIN VENTURES, INC.                DBA 360 PAINTING BURLINGTON JASON L PELOQUIN 7503 INGLEWOOD RD BURLINGTON NC
                                       27215
PEMBERTON BORO                         PEMBERTON BORO - TAX COL 50 EGBERT STREET PEMBERTON NJ 08068
PEMBERTON TOWNSHIP                     500 PEMBERTON-BROWN MILLS RD. PEMBERTON NJ 08068
PEMBERTON TOWNSHIP                     PEMBERTON TWP -COLLECTOR 500 PEMBERTON-BROWNS MIL PEMBERTON NJ 08068
PEMBERTON TOWNSHIP                     WATER DEPARTMENT 500 PEMBERTON BROWNS MILLS ROAD PEMBERTON NJ 08068
PEMBERTON TOWNSHIP MUA                 131 FORT DIX ROAD P O BOX 247 PEMBERTON NJ 08068
PEMBINA COUNTY                         PEMBINA COUNTY - TREASUR 301 DAKOTA ST W, 1 CAVALIER ND 58220
PEMBINE TOWN                           MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
PEMBROKE APPRAISAL SERVICE             PO BOX 2076 PEMBROKE NC 28372
PEMBROKE CEN.SCH (TN.BA                PEMBROKE CSD- TAX COLLEC PO BOX 7129 BUFFALO NY 14240
PEMBROKE CEN.SCH (TN.PE                PEMBROKE CSD- TAX COLLEC PO BOX 7129 BUFFALO NY 14240
PEMBROKE CITY                          CITY OF PEMBROKE - CLERK P O BOX 162 PEMBROKE KY 42266
PEMBROKE PROPERTY OWNERS ASSOCIATION   PO BOX 494437 PORT CHARLOTTE FL 33949-4437
INC
PEMBROKE TOWN                          PEMBROKE TOWN - TAX COLL 100 CENTER STREET PEMBROKE MA 02359
PEMBROKE TOWN                          PEMBROKE TOWN - TAX COLL 311 PEMBROKE ST PEMBROKE NH 03275
PEMBROKE TOWN                          PEMBROKE TOWN - TAX COLL 1145 MAIN RD CORFU NY 14036
PEMBROKE TOWN                          PEMBROKE TOWN - TREASURE 500 SNIDOW STREET PEMBROKE VA 24136
PEMBROKE WATER/SEWER                   PEMBROKE TOWN TAX COLL 100 CENTER STREET PEMBROKE MA 02359
PEMCO INS CO                           19020 33RD AVE W 6TH FL LYNNWOOD WA 98036
PEMCO INSURANCE                        P O BOX 776 SEATTLE WA 98111
PEMCO INSURANCE                        P O BOX 91026 SEATTLE WA 98111
PEMCO MUT INS                          PO BOX 91026 SEATTLE WA 98111
PEMISCOT COUNTY                        PEMISCOT COUNTY - COLLEC 610 WARD AVE, SUITE 1C CARUTHERSVILLE MO 63830
PEN ARGYL AREA SCHOOL DI               BERKHEIMER ASSOCIATES 50 N. 7TH STREET BANGOR PA 18013
PEN ARGYL BORO                         PEN ARGYL BORO - TAX COL 501 GEORGE ST PEN ARGYL PA 18072
PEN ARGYL SCHOOL DISTRIC               PEN ARGYL SD - TAX COLLE 1549 PEN ARGYL RD PEN ARGYL PA 18072
PEN ARGYLE AREA SCHOOL D               PEN ARGYLE AREA SD - COL 413 S BROADWAY WIND GAP PA 18091
PENA INSURANCE                         220 WEST HILL SIDE RD SUITE 11 LOREDO TX 78041
PENA, ANNMARIE                         ADDRESS ON FILE
PENACO BUILDERS INC                    ELISEO PENA JR. ELISEO PENA JR. 920 N CEDAR BORGER TX 79007
PENBROOK BORO                          DAUPHIN COUNTY - TREASU CRTHOUSE 101 MARKET ST. HARRISBURG PA 17101
PEND OREILLE COUNTY                    PEND OREILLE COUNTY TREA PO BOX 5080 NEWPORT WA 99156



Epiq Corporate Restructuring, LLC                                                                   Page 954 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 980 of 1490
Claim Name                             Address Information
PENDEGRAFT, DONNESHA                   ADDRESS ON FILE
PENDER & COWARD, P.C.                  222 CENTRAL PARK AVENUE, SUITE 400 VIRGINIA BEACH VA 23462
PENDER COUNTRY FARM BUR                301 W WILMINGTON ST BURGAW NC 28425
PENDER COUNTY                          PENDER COUNTY TAX COLLEC P O BOX 1047 BURGAW NC 28425
PENDER COUNTY FARM BUREA               15331 US HWY 17 N HAMPSTEAD NC 28443
PENDER COUNTY TAX COLLECTOR            PO BOX 1047 BURGAW NC 28425
PENDER COUNTY TAX OFFICE               300 E FREEMONT ST BURGAW NC 28425
PENDLETON APPRAISALS INC               503 MAIN ST SE GRAVETTE AR 72736
PENDLETON COUNTY                       PENDLETON COUNTY - SHERI 202 CHAPEL STREET FALMOUTH KY 41040
PENDLETON COUNTY SHERIFF               PENDELTON COUNTY - SHERI PO BOX 687 FRANKLIN WV 26807
PENDLETON CTY FRMRS                    38 FARMERS LN FALMOUTH KY 41040
PENDLETON TOWN                         PENDLETON TOWN TAX COLLE 6570 CAMPBELL BLVD LOCKPORT NY 14094
PENDLETON WATER SUPPLY CORP            PO BOX 100 PENDLETON TX 76564
PENELEC                                P.O. BOX 3687 AKRON OH 44309-3687
PENFIELD C.S. (TN OF BRI               PENFIELD C.S - TAX RECEI 2300 ELMWOOD AVENUE ROCHESTER NY 14618
PENFIELD C.S. (TN OF PEN               PENFIELD C.S - TAX RECEI 3100 ATLANTIC AVE PENFIELD NY 14526
PENFIELD C.S. (TN OF PER               PENFIELD C.S - TAX RECEI 1350 TURK HILL ROAD FAIRPORT NY 14450
PENFIELD CEN SCH(TN OF M               PENFIELD CS - TAX COLLEC 3100 ATLANTIC AVENUE PENFIELD NY 14526
PENFIELD CS (TN OF WALWO               PENFIELD CS-TAX RECEIVER 3100 ATLANTIC AVENUE PENFIELD NY 14526
PENFIELD TOWN                          MARGARET REVELLE-TAX REC 3100 ATLANTIC AVENUE PENFIELD NY 14526
PENFOLD & ASSO APPRAISAL SERV LLC      7501 US 31 HWY ELLSWORTH MI 49729
PENILLA, BRANDON                       ADDRESS ON FILE
PENINSULA LIGHT COMPANY                13315 GOODNOUGH DR NW GIG HARBOR WA 98332-8640
PENINSULA TOWNSHIP                     PENINSULA TOWNSHIP - TRE 13235 CENTER ROAD TRAVERSE CITY MI 49686
PENINSULA UNDERWRITERS                 INS AGENCY PO BOX 357986 GAINESVILLE FL 32635
PENLAND & HARTWELL, LLC                MARK L. LITTLEFIELD ONE NORTH LASALLE STREET 38TH FLOOR CHICAGO IL 60602
PENN CAMBRIA S.D./CRESSO               CRESSON BORO - TAX COLLE 807 6TH ST. CRESSON PA 16630
PENN CAMBRIA S.D./CRESSO               CRESSON TWP - TAX COLLEC 143 SLATTERY DR CRESSON PA 16630
PENN CAMBRIA S.D./GALLIT               GALLITZIN BORO - TAX COL 411 CONVENT STREET GALLITZIN PA 16641
PENN CAMBRIA S.D./GALLIT               GALLITZIN TWP - TAX COLL 220 SPINDLEY RD GALLITZIN PA 16641
PENN CAMBRIA S.D./MUNSTE               PENN CAMBRIA SD - COLLEC 1545 MUNSTER RD PORTAGE PA 15946
PENN CAMBRIA S.D./SANKER               PENN CAMBRIA SD - COLLEC 147 HIGH ST CRESSON PA 16630
PENN CAMBRIA S.D./WASHIN               PENN CAMBRIA SD - COLLEC 1082 MAIN ST LILLY PA 15938
PENN CHARTER MUT INS                   PO BOX 1700 LITITZ PA 17543
PENN CREDIT CORPORATION                916 S 14TH STREET HARRISBURG PA 17104
PENN ESTATES PROPERTY OWNERS           304 CRICKET DRIVE EAST EAST STROUDSBURG PA 18301
ASSOCIATION
PENN ESTATES PROPERTY OWNERS           JOANNA HUFFMAN 304 CRICKET DRIVE EAST STROUDSBURG PA 18301
ASSOCIATION
PENN FOREST COUNTY BILL                JOSIAH BEHRENS - TAX COL 263 BEHRENS RD JIM THORPE PA 18229
PENN FOREST STREAM POA INC             11 CLUBHOUSE RD JIM THORPE PA 18229
PENN HILLS S.D./PENN HIL               KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
PENN HILLS TOWNSHIP                    KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
PENN HILLS TOWNSHIP SCHOOL DISTRICT    260 ASHER STREET PITTSBURGH PA 15235
PENN LAKE PARK BORO                    BEVERLY YENCHA-TAX COLLE 96 WOODLAND DR WHITE HAVEN PA 18661
PENN MANOR S.D./CONESTOG               PENN MANOR SD - TAX COLL 2950 CHARLESTOWN RD LANCASTER PA 17603
PENN MANOR S.D./MANOR TW               PENN MANOR SD - TAX COLL 2950 CHARLESTOWN RD LANCASTER PA 17603
PENN MANOR S.D./MARTIC T               PENN MANOR SD - TAX COLL 2950 CHARLESTOWN RD LANCASTER PA 17603
PENN MANOR S.D./MILLERSV               PENN MANOR SD - TAX COLL 2950 CHARLESTOWN RD LANCASTER PA 17603



Epiq Corporate Restructuring, LLC                                                                   Page 955 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 981 of 1490
Claim Name                               Address Information
PENN MANOR S.D./PEQUEA T                 PENN MANOR SD - TAX COLL 2950 CHARLESTOWN RD LANCASTER PA 17603
PENN NATIONAL                            2 NORTH 2ND STREET HARRISBURG PA 17101
PENN NATIONAL INSURANCE                  PO BOX 2257 HARRISBURG PA 17105
PENN REVENUE SERVICE LLC                 15 PUBLIC SQ STE 202 WILKES-BARRE PA 18071
PENN TOWNSHIP                            PENN TWP - TAX COLLECTOR MUNI BLDG, 2001 MUNICIPA HARRISON CITY PA 15636
PENN TOWNSHIP                            PENN TWP - TAX COLLECTOR POB 144 RENFREW PA 16053
PENN TOWNSHIP                            PENN TWP - TAX COLLECTOR 13006 REDSTONE RIDGE ROA HESSTON PA 16647
PENN TOWNSHIP                            PENN TWP - TAX COLLECTOR 593 WILLIAMS ROAD CURWENSVILLE PA 16833
PENN TOWNSHIP                            PENN TWP - TAX COLLECTOR 396 LINGLE VALLEY ROAD SPRING MILLS PA 16875
PENN TOWNSHIP                            PENN TWP - TAX COLLECTOR 24 ST. JOHNS DRIVE DUNCANNON PA 17020
PENN TOWNSHIP                            DEBRA DYARMAN-TAX COLLEC 50 QUARRY HILL RD NEWVILLE PA 17241
PENN TOWNSHIP                            ROBIN HOKE - TAX COLLECT 20 WAYNE AVE - MUNI BLDG HANOVER PA 17331
PENN TOWNSHIP                            LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
PENN TOWNSHIP                            TAX COLLECTION 48 WEST 3RD ST. WILLIAMSPORT PA 17701
PENN TOWNSHIP                            RONALD ZEIDERS - TAX COL POB 452 SELINSGROVE PA 17870
PENN TOWNSHIP                            CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
PENN TOWNSHIP                            CARMEN CHIUMENTO-TAX COL 29 BAER LANE BERNVILLE PA 19506
PENN TOWNSHIP                            PENN TOWNSHIP - TREASURE 16738 DONNELL LAKE ST. U VANDALIA MI 49095
PENN TRAFFORD SCHOOL DIS                 PENN TRAFFORD SD - COLLE 416 CAVITT AVE TRAFFORD PA 15085
PENN TRAFFORD SCHOOL DIS                 PENN TRAFFORD SD - COLLE MUNI BLDG, 2001 MUNICIPA HARRISON CITY PA 15636
PENN WASTE INC                           PO BOX 3066 YORK PA 17402
PENN YAN CEN SCH (COMBIN                 PENN YAN CS - TAX COLLEC 1 SCHOOL DRIVE PENN YAN NY 14527
PENN YAN VILLAGE(TWN.MIL                 PENN YAN VILLAGE - CLERK PO BOX 426 PENN YAN NY 14527
PENN-DELCO S.D. (CONSOLI                 PENN DELCO AREA SD - COL 2821 CONCORD RD ASTON PA 19014
PENNBROOKE HOMEOWNERS ASSOCIATION, INC   12270 SW 3RD STREET, SUITE 200 PLANTATION FL 33325
PENNCREST S.D./SAEGERTOW                 PENNCREST SD - TAX COLLE 1235 ERIE ST. SAEGERTOWN PA 16433
PENNCREST SD/CAMBRIDGE S                 PENNCREST SD - TAX COLLE 146 ROOT AVE. CAMBRIDGE SPRINGS PA 16403
PENNCREST SD/CUSSEWAGO T                 PENNCREST SD - TAX COLLE 13936 WEST CENTER RD. SPRINGBORO PA 16435
PENNCREST SD/E. MEAD TWP                 PENNCREST SD - TAX COLLE 11669 PRENATT RD GUYS MILLS PA 16327
PENNCREST SD/HAYFIELD TW                 PENNCREST SD - TAX COLLE P.O. BOX 814 SAEGERTOWN PA 16433
PENNCREST SD/RANDOLPH TW                 PENNCREST SD - TAX COLLE 31117 SHAFFER RD GUYS MILLS PA 16327
PENNCREST SD/RICHMOND TW                 PENNCREST SD - TAX COLLE 29957 STATE HWY 408 TOWNVILLE PA 16360
PENNCREST SD/ROCKDALE TW                 PENNCREST SD - TAX COLLE 27553 MILLER STATION RD CAMBRIDGE SPRINGS PA 16403
PENNCREST SD/STEUBEN TWP                 PENNCREST SD - TAX COLLE 38881 ARMSTRONG RD. CENTERVILLE PA 16404
PENNCREST SD/TOWNVILLE B                 STACEY HOLZER - TAX COLL 36032 STATE HIGHWAY 408 CENTERVILLE PA 16404
PENNCREST SD/TROY TWP                    PENNCREST SD - TAX COLLE 36032 STATE HWY 408 CENTERVILLE PA 16404
PENNCREST SD/WOODCOCK TW                 WOODCOCK TWP - TAX COLLE 24179 DIBBLE HILL RD SAEGERTOWN PA 16433
PENNDEL BORO                             DONNA CARACAPPA - PENNDE 133 JOYCE AVE PENNDEL PA 19047
PENNELOPE DAWN                           13857-5 HWY 87 E ADKINS TX 78101
PENNFIELD TOWNSHIP                       PENNFIELD TOWNSHIP - TRE 20260 CAPITAL AVE NE BATTLE CREEK MI 49017
PENNICHUCK WATER                         PO BOX 1947 25 MANCHESTER STREET MERRIMACK NH 03054-1947
PENNICHUCK WATER                         PO BOX 1947 MERRIMACK NH 30541
PENNIES POWER WASHING,                   DETAILING & SMALL REPAIR BRANDON S. PENNIE 105 ASHDOWN DRIVE SUMMERVILLE SC
                                         29483
PENNINGTON BORO                          PENNINGTON BORO-TAX COLL 30 NORTH MAIN ST PENNINGTON NJ 08534
PENNINGTON COUNTY                        PENNINGTON COUNTY - TREA PO BOX 616 THIEF RIVER FALLS MN 56701
PENNINGTON COUNTY                        PENNINGTON COUNTY - TREA 130 KANSAS CITY ST, SUIT RAPID CITY SD 57701
PENNINGTON COUNTY TREASURER              130 KANSAS CITY ST STE 250 RAPID CITY SD 57701
PENNOCK INSURANCE                        2 CHRISTY DR STE 100 CHADDS FORD PA 19317



Epiq Corporate Restructuring, LLC                                                                     Page 956 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 982 of 1490
Claim Name                               Address Information
PENNOCK INSURANCE                        2 CHRISTY DR STE 301 CHADDS FORD PA 19317
PENNRIDGE S.D./BEDMINSTE                 PATRICIA MCVAUGH-TAX COL 6 HUGHES LANE PERKASIE PA 18944
PENNRIDGE S.D./DUBLIN BO                 SUSAN PAFF - TAX COLLECT 119 MAPLE AVE DUBLIN PA 18917
PENNRIDGE S.D./EAST ROCK                 PENNRIDGE SD - TAX COLLE 2037 HILL RD SELLERSVILLE PA 18960
PENNRIDGE S.D./HILLTOWN                  PENNRIDGE SD - TAX COLLE 13 WEST CREAMERY RDPOB HILLTOWN PA 18927
PENNRIDGE S.D./PERKASIE                  JUDITH PATTON - TAX COLL 356 KENT LANE PERKASIE PA 18944
PENNRIDGE S.D./SELLERSVI                 SUE SNYDER - TAX COLLECT 8 NANLYN AVE SELLERSVILLE PA 18960
PENNRIDGE S.D./SILVERDAL                 CHRISTINE CORDELL-TX COL POB 181 SILVERDALE PA 18962
PENNRIDGE S.D./WEST ROCK                 SUZANNE CLARKE-TAX COLLE 1028A RIDGE RD SELLERSVILLE PA 18960
PENNS GROVE BORO                         PENNS GROVE BORO - COLLE 303 HARDING HIGHWAY CARNEYS POINT NJ 08069
PENNS GROVE SEWERAGE AUTHORITY           81 BEACH AVE PENNS GROVE NJ 08069
PENNS MANOR S.D./PINE                    TAX COLLECTOR 88 STAFF ST HEILWOOD PA 15745
PENNS MANOR SD                           CLYMER BORO 196 FRANKLIN ST CLYMER PA 15728
PENNS MANOR SD                           CHERRYHILL TWP T/C PO BOX 447 PENN RUN PA 15765
PENNS VALLEY S.D./CENTRE                 PENNS VALLEY AREA SD - T 125 SOUTH PENNSYLVANIA A CENTRE HALL PA 16828
PENNS VALLEY S.D./GREGG                  PENNS VALLEY AREA SD - T PO BOX 87 SPRING MILLS PA 16875
PENNS VALLEY S.D./MILES                  PENNS VALLEY AREA SD - T 157 ROCKVILLE RD REBERSBURG PA 16872
PENNS VALLEY S.D./PENN T                 PENNS VALLEY SD - COLLEC 396 LINGLE VALLEY ROAD SPRING MILLS PA 16875
PENNS VALLEY S.D./POTTER                 POTTER TWP - TAX COLLECT 205 DOGTOWN ROAD CENTRE HALL PA 16828
PENNSAUKEN SEWER AUTHORITY               1250 JOHN TIPTON BLVD PENNASUKEN NJ 08110
PENNSAUKEN SEWERAGE AURHORITY            1250 JOHN TIPTON BLVD PENNSAUKEN NJ 08110
PENNSAUKEN TAX OFFICE                    5605 N CRESCENT BOULEVARD PENNSAUKEN NJ 08110
PENNSAUKEN TOWNSHIP                      PENNSAUKEN TWP -COLLECTO 5605 N CRESCENT BLVD PENNSAUKEN NJ 08110
PENNSBURG BORO                           PATRICIA ANN BAVER - TC 101 DOTTS ST. PENNSBURG PA 18073
PENNSBURY S.D./FALLS TOW                 PENNSBURY SD - TAX COLLE 188 LINCOLN HWY SUITE 10 FAIRLESS HILLS PA 19030
PENNSBURY S.D./LOWER MAK                 PENNSBURY SD - TAX COLLE 1100 EDGEWOOD RD STE 3 YARDLEY PA 19067
PENNSBURY S.D./TULLYTOWN                 PENNSBURY SD - TAX COLLE 500 MAIN ST TULLYTOWN PA 19007
PENNSBURY S.D./YARDLEY B                 PENNSBURY SD - TAX COLLE 25 SOUTH MAIN ST 100 YARDLEY PA 19067
PENNSBURY TOWNSHIP                       BERKHEIMER ASSOCIATES 50 N 7TH ST - R/E DEPT. BANGOR PA 18013
PENNSBURY VILLAGE BORO                   PENNSBURY VILLAGE BORO - 1043 PENNSBURY BLVD PITTSBURGH PA 15205
PENNSVILLE TOWNSHIP                      90 NORTH BROADWAY PENNSVILLE NJ 08070
PENNSVILLE TOWNSHIP                      PENNSVILLE TWP-COLLECTOR 90 NORTH BROADWAYDRIVE PENNSVILLE NJ 08070
PENNSYLVANIA                             GENERAL CONTACT 17 NORTH SECOND STREET, SUITE 1300 HARRISBURG PA 17101
PENNSYLVANIA                             LICENSING OFFICE 17 NORTH SECOND STREET, SUITE 1300 HARRISBURG PA 17101
PENNSYLVANIA AMERICAN WATER              PO BOX 371412 PITTSBURGH PA 15250-7412
PENNSYLVANIA DEPARTMENT OF REVENUE       1846 BROOKWOOD ST HARRISBURG PA 17104
PENNSYLVANIA DEPARTMENT OF REVENUE       PO BOX 280427 HARRISBURG PA 17128
PENNSYLVANIA DEPARTMENT OF STATE         & CHARITABLE ORGANIZATIONS PO BOX 8722 HARRISBURG PA 17105-8722
PENNSYLVANIA MUNICIPAL SERVICE COMPANY   336 DELAWARE AVENUE DEPT. L OAKMONT PA 15139
PENNY ENTERPRISES                        KENNETH W. PENNY 8850 W 50TH AVE ARVADA CO 80002
PENNY WALKER & DONALD                    WALKER 3211 IDEAL AVE NE MELBOURNE FL 32905
PENOBSCOT TOWN                           PENOBSCOT TOWN -TAX COLL P.O. BOX 4 PENOBSCOTT ME 04476
PENROD LUMBER CO INC                     PO BOX 570 SIMPSONVILLE KY 40067
PENSACOLA ENERGY                         16 N. PALAFOX STREET PENSACOLA FL 32502
PENSACOLA ROOFING                        ROBERT GUY ROBERT GUY 8115 MOBILE HWY PENSACOLA FL 32526
PENSAUKEE TOWN                           PENSAUKEE TWN TREASURER 4684 BROOKSIDE ROAD ABRAMS WI 54101
PENSE, TIMOTHY                           ADDRESS ON FILE
PENSION BENEFIT INFORMATION, INC.        ATTN: GENERAL COUNSEL 711 GRAND AVE SUITE 210 SAN RAFAEL CA 94901
PENSION BENEFITS INFORMATION INC         USE 60705020 PO BOX 10308 SAN RAFAEL CA 94912-0308



Epiq Corporate Restructuring, LLC                                                                   Page 957 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 983 of 1490
Claim Name                             Address Information
PENSIONDANMARK                         PENSIONSFORSIKRINGSAKTIESELSKAB-1
PENSIONDANMARK                         PENSIONSFORSIKRINGSAKTIESELSKAB-2
PENSON, ROOSEVELT                      ADDRESS ON FILE
PENTAGON RIDGE CONDOMINIUM             6422 GROVEDALE DR STE 201C ALEXANDRIA VA 22310
PENTLAND TOWNSHIP                      PENTLAND TOWNSHIP - TREA 13105 COUNTY ROAD 400 NEWBERRY MI 49868
PENTWATER TOWNSHIP                     PENTWATER TOWNSHIP - TRE 327 HANCOCK ST PENTWATER MI 49449
PENTWATER VILLAGE                      PENTWATER VILLAGE - TREA 327 S HANCOCK ST - BOX 6 PENTWATER MI 49449
PENYAK ROOFING CO INC                  3571 KENNEDY RD SOUTH PLAINFIELD NJ 07080
PEOPLE                                 JAMES F. LEWIS, DEPUTY DISTRICT ATTORNEY OFFICE OF THE DA, SAN JOAQUIN COUNTY
                                       222 E. WEBER AVENUE, SUITE 202 STOCKTON CA 95202
PEOPLE INS GRP                         7951 RIVIERA BLVD 302 MIRAMAR FL 33023
PEOPLE OF THE STATE OF ILLINOIS        421 E. CAPITOL AVE. 2ND FLOOR SPRINGFIELD IL 62701
PEOPLE OF THE STATE OF MICHIGAN        2501 WOODLAKE CIRCLE OKEMOS MI 48864
PEOPLES CHOICE AGENCY                  2017 N WESTERN AVE CHICAGO IL 60647
PEOPLES CHOICE INS AGNCY               6220 FLORIDA BLVD STE B BATON ROUGE LA 70806
PEOPLES CHOICE INS AGNCY               11758 S HARRELLS FERRYA BATON ROUGE LA 70816
PEOPLES CHOICE PUBLIC                  ADJUSTER LLC 1213 FOSTERS MILL LN BOYNTON BEACH FL 33436
PEOPLES CHOICE PUBLIC                  ADJUSTER & DANIEL DURIAS 5700 LAKE WORTH RD 305 GREENACRES FL 33463
PEOPLES CHOICE SERVICE                 6200 CHEW AVE 1ST FLOOR PHILADELPHIA PA 19138
PEOPLES ELECTRICAL-                    COMMUNICATIONS CONTRACTORS 277 E FILLMORE AVE SAINT PAUL MN 55107
PEOPLES FIRST INS                      5236 SUMMIT BRIDGE RD MIDDLETOWN DE 19709
PEOPLES INS                            11981 SW 144 CT 107 MIAMI FL 33186
PEOPLES INS SRVCS LLC                  4107 N. STATE RD 7 LAUDERDALE LAKES FL 33319
PEOPLES INSURANCE CLAIM                20201 NE 16TH PLACE MIAMI FL 33179
PEOPLES MTL                            617 MADISON DONNELLSON IA 50511
PEOPLES MUTL FIRE INS                  PO BOX 618 BERKELEY SPRINGS WV 25411
PEOPLES NATURAL GAS COMPANY LLC        225 NORTH SHORE DR SUITE 300 RMSTITLERMSNAV.COM PITTSBURGH PA 15212
PEOPLES PROPERTY                       ADJUSTERS LLC 901A MANTUA PIKE STE 102 WEST DEPTFORD NJ 08096
PEOPLES TRUST INS                      18 PEOPLES TRUST WAY 200 DEERFIELD BEACH FL 33441
PEOPLES TRUST INSURANCE COMPANY        600 BROKEN SOUND PARKWAY SUITE 200 BOCA RATON FL 33487
PEOPLES UNITED BANK                    ONE POST OFFICE SQUARE STE 3710 BOSTON MA 02109
PEOPLES WORKSHOP LTD                   33 OLYMPIA BLVD STATEN ISLAND NY 10306
PEORIA COUNTY                          PEORIA COUNTY - TREASURE 324 MAIN ST ROOM G-15 PEORIA IL 61602
PEPCO                                  PO BOX 13608 PHILADELPHIA PA 19101
PEPIN VILLAGE                          PEPIN VLG TREASURER PO BOX 277 PEPIN WI 54759
PEPPER & NASON                         8 HALE ST CHARLESTON WV 25301
PEPPERELL TOWN                         PEPPERELL TOWN - TAX COL 1 MAIN STREET PEPPERELL MA 01463
PEPPERTREE BAY ASSOCIATION INC         6056 MIDNIGHT PASS ROAD SARASOTA FL 34242
PEPPERTREE HOA                         1107 WINDING WAY TAYLORS SC 29687
PEPPERWOOD HOMEOWNERS ASSOCIATION      2500 PEPPERWOOD DRIVE SANDY UT 84092
PEPPERWOOD TOWNHOMES HOA               760 S STAPLEY DRIVE MESA AZ 85204
PEQUANNOCK TOWNSHIP                    PEQUANNOCK TWP - COLLECT 530 NEWARK-POMPTON TPKE POMPTON PLAINS NJ 07444
PEQUE ROOFING INC                      508 W 9TH ST LEXINGTON NE 68850
PEQUEA TOWNSHIP                        LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
PEQUEA VALLEY S.D./LEACO               LCTB REAL ESTATE TAX GRO 1845 WILLIAM PENN WAY LANCASTER PA 17601
PEQUEA VALLEY S.D./PARAD               LCTB REAL ESTATE TAX GRO 1845 WILLIAM PENN WAY LANCASTER PA 17601
PEQUEA VALLEY S.D./SALIS               LCTB REAL ESTATE TAX GRO 1845 WILLIAM PENN WAY LANCASTER PA 17601
PERALES, AMANDA                        ADDRESS ON FILE
PERALES, OSCAR                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 958 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 984 of 1490
Claim Name                             Address Information
PERALES, THERESA                       ADDRESS ON FILE
PERALTA, ARIANA                        ADDRESS ON FILE
PERAVIA CONSTRUCTION                   96 SHERWOOD ST ROSLINDALE MA 02131
PERDUE APPRAISAL SERVICES INC          2534 CENTRAL AVE AUGUSTA GA 30904
PERDUE BRANDON FIELDER                 COLLINS & MOTT, L.L.P. 1235 NORTH LOOP WEST SUITE 600 HOUSTON TX 77008
PERDUE BRANDON FIELDER COLLINS         & MOTT LLP 3301 NORTHLAND DR SUITE 505 AUSTIN TX 78731
PERDUE, BRANDON, FIELDER,              COLLINS & MOTT, LLP P.O. BOX 9132 AMARILLO TX 79105
PERDUE, RHONDA                         ADDRESS ON FILE
PERE MARQUETTE TOWNSHIP                PERE MARQUETTE TWP - TRE 1699 S PERE MARQ HWY LUDINGTON MI 49431
PEREIDA, CHARLES                       ADDRESS ON FILE
PEREIRA GARAGE DOOR                    JORGE A. PEREIRA CARR 3 KM 22-7 RIO GRANDE PR 00745
PEREIRA QUALITY SVCS INC               2455 W 72 PL HIALEAH FL 33016
PEREPELITSA, TATIANA                   ADDRESS ON FILE
PEREZ CONSTRUCTION                     JOSE M. PEREZ CALLE 24 W-15 CIUDAD UNIVERSITARIA T.A. PR 00976
PEREZ CONSTRUCTION                     GUSTANO PEREZ 18 CROWNINSHIELD ST PROVIDENCE RI 02909
PEREZ HOME IMPROVEMENTS                LOUIS PEREZ 302 VINE STREET SAN ANTONIO TX 78210
PEREZ HOME REPAIR                      FREDDIE PEREZ 106 S YALE DR GARLAND TX 75042
PEREZ MARTINEZ CONSTRUCTION            FLORENTINO MARTINEZ 1623 AMANDA SAN ANTONIO TX 78210
PEREZ ROOFING LLC                      1709 W COUNTRY CLUB DR TAMPA FL 33612
PEREZ TREE TRIMMING & REMOVAL          SANTOS PEREZ PEREZ SANTOS PEREZ PEREZ 2048 HIGH ST OAKLAND CA 94601
PEREZ, ALEXANDRA                       ADDRESS ON FILE
PEREZ, ALICIA                          ADDRESS ON FILE
PEREZ, ANGELITA                        ADDRESS ON FILE
PEREZ, CHRISTIAN                       ADDRESS ON FILE
PEREZ, DANIEL                          ADDRESS ON FILE
PEREZ, DOMONIQUE                       ADDRESS ON FILE
PEREZ, ESTEBAN                         ADDRESS ON FILE
PEREZ, IRVIN                           ADDRESS ON FILE
PEREZ, IVONNE, ET AL.                  EZDRIN & WOOD, P.C. BRENT CHAPMAN, ESQ. 93 JACKSON AVENUE SYOSSET NY 11791
PEREZ, LOLYTA                          ADDRESS ON FILE
PEREZ, MARCELLA                        ADDRESS ON FILE
PEREZ, PRISCILLA                       ADDRESS ON FILE
PEREZ, YOLANDA                         ADDRESS ON FILE
PERFECT CHOICE                         RODERIC MASON 10037 AVENUE D BATON ROUGE LA 70807
PERFECT CHOICE ROOFING                 5700 SW 188TH AVE SOUTHWEST RANCHES FL 33332
PERFECT EXTERIORS &                    INTERIORS INC W124S6629 HAWTHORNE RD MUSKEGO WI 53150
PERFECT EXTERIORS OF MINNESOTA, INC.   516 PINE STREET PO BOX 297 MONTICELLO MN 55362
PERFECT POLICY                         822 W MAIN LEAGUE CITY TX 77573
PERFECT SNAP CONST LLC                 8 HANA LN UNIT 3 MONSEY NY 10952
PERFECT TOUCH HOME                     IMPROVEMENT 4356 ALDRIDGE DR MEMPHIS TN 38109
PERFECTION PLUMBING SERVICES, INC.     1544 BLUE STEM LN. MINOOKA IL 60447
PERFICIENT, INC.                       ATTN: CHIEF FINANCIAL OFFICER 555 MARYVILLE UNIVERSITY DRIVE SUITE 600 ST.
                                       LOUIS MO 63141
PERFORMANCE ADJUSTING                  LLC 1135 CHARLES ST NORTH PROVIDENCE RI 02904
PERFORMANCE ASSET &                    D ZASTROW STE 12 6525 W BLUEMOUND RD MILWAUKEE WI 53213
PERFORMANCE CONSTRUCTION               7539 S WEBSTER CT LITTLETON CO 80128
PERFORMANCE INS SRVCS                  11611 N MERIDIAN ST 600 CARMEL IN 46032
PERFORMANCE RESTORATION                1135 CHARLES ST NORTH PROVIDENCE RI 02904
PERFORMANCE RESTORATION, INC           1135 CHARLES ST NORTH PROVIDENCE RI 02904



Epiq Corporate Restructuring, LLC                                                                Page 959 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 985 of 1490
Claim Name                              Address Information
PERFORMANCE TITLE OF MS, LLC           125 COURT STREET BAY ST. LOUIS MS 39520
PERHOLTZ, MICHAEL                      ADDRESS ON FILE
PERIMAC CONSTRUCTION CORPORATION       235 ARLINGTON AVENUE BROOKLYN NY 11207
PERIMETER ROOFING INC                  5023 B U BOWMAN DRIVE BUFORD GA 30518
PERINTON TOWN                          JENNIFER A. WEST, RECEIV 1350 TURK HILL RD FAIRPORT NY 14450
PERKASIE BORO                          JUDITH PATTON - TAX COLL 356 KENT LANE PERKASIE PA 18944
PERKIN INSURANCE COMPANY               2505 COURT STREET PERKIN IL 61558
PERKINS APPRAISAL SERVICE              PO BOX 2749 ALBANY OR 97321-0652
PERKINS COUNTY                         PERKINS COUNTY - TREASUR PO BOX 357 GRANT NE 69140
PERKINS EXPRESS ROOFING                4864 SOUTEL DR JACKSONVILLE FL 32208
PERKINS REMODELING &                   C HEARD & V SMAU HEARD 4466 ELVIS PRESLEY 214 MEMPHIS TN 38116
PERKINS REMODELING & CONSTRUCTION, INC. ROY PERKINS ROY PERKINS 4466 ELVIS PRESLEY BLVD, SUITE 214 MEMPHIS TN 38116
PERKINS THOMPSON                       ANDREW A CADOT ONE CANAL PLAZE 9TH FLOOR PORTLAND ME 04101-4098
PERKINS, ALFORD                        ADDRESS ON FILE
PERKINS, JAMESSA                       ADDRESS ON FILE
PERKINS, KAREN                         ADDRESS ON FILE
PERKINS, MELONIE                       ADDRESS ON FILE
PERKIOMEN TOWNSHIP                     DAWN JOHNSTON - TAX COLL PO BOX 26095 COLLEGEVILLE PA 19426
PERKIOMEN VALLEY S.D./SC               SIOBHAN POCIUS-TAX COLLE 140 MAIN STREET SCHWENKSVILLE PA 19473
PERKIOMEN VALLEY S.D./TR               GRETCHEN LAWSON - COLLEC PO BOX 26745 COLLEGEVILLE PA 19426
PERKIOMEN VALLEY S.D/LOW               JOSH EMBREE - TAX COLLEC PO BOX 58 ZIEGLERVILLE PA 19492
PERKIOMEN VALLEY S.D/SKI               LAURIE AUGUSTINE-TAX COL 2117 CROSS RDPOB 617 SKIPPACK PA 19474
PERKIOMEN VALLEY SCHOOL                DAWN JOHNSTON - TAX COLL POB 26095 COLLEGEVILLE PA 19426
PERKIOMEN VALLEY SCHOOL                PERKIOMEN VALLEY SD - TC P.O. BOX 26424 COLLEGEVILLE PA 19426
PERLAS INS SERVICES                    100 W BROADWAY SUITE1060 GLENDALE CA 91210
PERLITA CERILO &                       ROBERTO CERILO 14044 SW 47TH TER MIAMI FL 33175
PERLSTEIN & MCCRACKEN, LLC             10 WATERSIDE DR., SUITE 303 FARMINGTON CT 06032
PERLSTEIN, SANDERS & MCCRACKEN, LLC    ATTORNEYS AND COUNSELORS AT LAW 10 WATERSIDE DRIVE SUITE 303 FARMINGTON CT
                                       06032
PEROUTKA & PEROUTKA P.A.               8028 RITCHIE HWY #300 PASADENA MD 21122
PEROUTKA MILLER KLIMA & PETERS PA      8028 RITCHIE HWY STE 300 PASADENA MD 21122
PERQUIMANS COUNTY                      PERQUIMANS COUNTY - COLL P O BOX 7, COUNTY COURTH HERTFORD NC 27944
PERQUIMANS COUNTY TAX COLLECTOR        PO BOX 7 HERTFORD NC 27944
PERRI, JOSEPH                          ADDRESS ON FILE
PERRINE APPRAISALS                     30495 CREEK CIR BREEZY POINT MN 56472-3906
PERRINTON VILLAGE                      PERRINTON VILLAGE - TRE P.O. BOX 397 PERRINTON MI 48871
PERROW, ZACHARY                        ADDRESS ON FILE
PERRY                                  PERRY CITY - COLLECTOR PO BOX 280 PERRY MO 63462
PERRY ASSOCIATES LLC                   3032 EAST CALABRIA DR MERIDIAN ID 83642
PERRY CASTON & DAWN                    CASTON 3404 BECKINGHAM CT FLOWER MOUND TX 75022
PERRY CEN SCH (COMBINED                PERRY CS - TAX COLLECTOR 118 E SENECA ST.C/0 TOMP ITHACA NY 14850
PERRY CITY                             PERRY CITY - TREASURER 203 W. POLLY ST PERRY MI 48872
PERRY CITY/HOUSTON CO.                 PERRY CITY-TAX COLLECTOR PO BOX 2030 PERRY GA 31069
PERRY CNTY MTL FIRE                    106 PUBLIC SQ SOMERSET OH 43783
PERRY COUNTY                           PERRY COUNTY-TAX COLLECT 300 WASHINGTON ST - COUR MARION AL 36756
PERRY COUNTY                           PERRY COUNTY-TRUSTEE 121 E MAIN ST LINDEN TN 37096
PERRY COUNTY                           PERRY COUNTY-TAX COLLECT PO BOX 306 NEW AUGUSTA MS 39462
PERRY COUNTY                           PERRY COUNTY - SHERIFF PO BOX 7309 HAZARD KY 41702
PERRY COUNTY                           PERRY COUNTY - TREASURER PO BOX 288 NEW LEXINGTON OH 43764



Epiq Corporate Restructuring, LLC                                                                   Page 960 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 986 of 1490
Claim Name                             Address Information
PERRY COUNTY                           PERRY COUNTY - TREASURER 2219 PAYNE STREET, ROOM TELL CITY IN 47586
PERRY COUNTY                           PERRY COUNTY - TREASURER PO BOX 158 PINCKNEYVILLE IL 62274
PERRY COUNTY                           PERRY COUNTY - COLLECTOR 321 N MAIN, SUITE 4 PERRYVILLE MO 63775
PERRY COUNTY                           PERRY COUNTY - TAX COLLE P.O.BOX 146 PERRYVILLE AR 72126
PERRY COUNTY CHANCERY CLERK            103 MAIN ST NEW AUGUSTA MS 39462
PERRY COUNTY CLERK                     P.O. BOX 150 HAZARD KY 41702
PERRY COUNTY CLERK                     3764 STATE ROUTE 13-127 PINCKNEYVILLE IL 62274
PERRY COUNTY MTL                       218 WEST STE MARIES ST PERRYVILLE MO 63775
PERRY COUNTY TAX COLLECTOR             PO BOX 306 NEW AUGUSTA MS 39462
PERRY COUNTY TAX COMMISSIONER          300 WASHINGTON ST MARION AL 36756
PERRY COUNTY TREASURER                 PO BOX 288 NEW LEXINGTON OH 43764
PERRY CTY MUT INS CO                   OH PO BOX 297 SOMERSET OH 43783
PERRY CTY MUT INS CO                   P O BOX 297 SOMERSET OH 43783
PERRY CTY MUT INS CO                   P O BOX 93 PERRYVILLE MO 63775
PERRY ELECTRIC INC                     1634 S 51ST ST TAMPA FL 33619
PERRY PAIGE INS AGENCY                 319 BRIARWOOD DRIVE JACKSON MS 39206
PERRY ROGERS GENERAL                   CONTRACTORS INC 277 CHARLES JOHNSON RD FORSYTH GA 31029
PERRY ROOFING                          2540 BROCKTON DR 110 AUSTIN TX 78758
PERRY ROOFING                          KENNETH PERRY 2540 BROCKTON DR 110 AUSTIN TX 78758
PERRY TOWN                             PERRY TOWN - TAX COLLECT 71 FRONT STREET PEMBROKE ME 04666
PERRY TOWN                             PERRY TOWN - TAX COLLECT 22 SOUTH MAIN ST PERRY NY 14530
PERRY TOWN                             PERRY TWN TREASURER 9730 COUNTY ROAD A MT HOREB WI 53572
PERRY TOWNSHIP                         CHRISTINE JARRELL-TX COL 181 BIG SHANNON RUN RD MT MORRIS PA 15349
PERRY TOWNSHIP                         PERRY TWP - TAX COLLECTO 1491 SAINT JACOBS CHURCH PUNXSUTAWNEY PA 15767
PERRY TOWNSHIP                         JENNIFER POLLOCK-TAX COL 888 POLLOCK LN PARKER PA 16049
PERRY TOWNSHIP                         DOROTHY WALLACE -TAX COL 3790 ST RTE 488 PORTERSVILLE PA 16051
PERRY TOWNSHIP                         KAREN KING - TAX COLLECT 24 YEAGER RD CLARKS MILLS PA 16114
PERRY TOWNSHIP                         MARCIA KNOUSE - PERRY TW 410 PINE SWAMP RD. MT PLEASANT MILLS PA 17853
PERRY TOWNSHIP                         PERRY TWP - TAX COLLECTO 338 ALLENDALE RD SHOEMAKERSVILLE PA 19555
PERRY TOWNSHIP                         PERRY TOWNSHIP - TREASUR 2770 W. ELLSWORTH RD. PERRY MI 48872
PERRY TURNER, ET AL.                   PERRY TURNER, PRO SE
PERRY VILLAGE (T-PERRY                 PERRY VILLAGE - CLERK 46 NORTH MAIN STREET PERRY NY 14530
PERRY, AMANDA                          ADDRESS ON FILE
PERRY, ANGELA                          ADDRESS ON FILE
PERRY, AUTUMN                          ADDRESS ON FILE
PERRY, CHRISTOPHER                     ADDRESS ON FILE
PERRY, JESSICA                         ADDRESS ON FILE
PERRY, SHEREE                          ADDRESS ON FILE
PERRY, STEPHEN                         ADDRESS ON FILE
PERRY-BLAIR, MARTHA                    ADDRESS ON FILE
PERRYOPOLIS BORO                       GINA E. DREUCCI - COLLEC 400 LIBERTY ST SUITE B - PERRYOPOLIS PA 15473
PERRYS PUMP REPAIR LLC                 CHRISTOPHER PERRY 21404 NW CR 241 ALACHUA FL 32615
PERRYSBURG TOWN                        PERRYSBURG TOWN- TAX COL PO BOX 250 PERRYSBURG NY 14129
PERRYVILLE CITY                        PERRYVILLE CITY - CLERK PO BOX 95 PERRYVILLE KY 40468
PERSHING COUNTY                        PERSHING COUNTY - TREASU PO BOX 820 LOVELOCK NV 89419
PERSHING COUNTY TREASURER              398 MAIN ST LOVELOCK NV 89419
PERSIA TOWN                            PERSIA TOWN- TAX COLLECT PERSIA TWN HALL 8 WEST M GOWANDA NY 14070
PERSON COUNTY                          PERSON COUNTY - TAX COLL 13 ABBITT RD ROXBORO NC 27573
PERSON COUNTY TAX ADMINISTRATION       P.O. BOX 1701 ROXBORO NC 27573-1701



Epiq Corporate Restructuring, LLC                                                                   Page 961 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 987 of 1490
Claim Name                               Address Information
PERSON FAMILY ROOFING SERVICES, LLC      PHILIP PERSON SR. P.O. BOX 11927 (5355 DR. MARTIN LUTHER KING DRIVE) ST. LOUIS
                                         MO 63112
PERSON PLACE COA                         10117 S CICERO AV OAK LAWN IL 60453
PERSONAL EXPRESS                         5301 TRUXTUN AVE STE 100 BAKERSFIELD CA 93309
PERSONAL EXPRESS                         INSURANCE SERVICES, INC 5301 TRUXTUN AVE STE 100 BAKERSFIELD CA 93309
PERSONAL EXPRESS INS                     DEPT 33964 PO BOX 39000 SAN FRANCISCO CA 94139
PERSONAL EXPRESS INS                     P O BOX 39000 SAN FRANCISCO CA 94139
PERSONAL TOUCH REALTY, LLC               447 N. MAIN STREET SUMTER SC 29150
PERSONALIZED INFORMATION                 MGMT. SYSTEMS INC PO BOX 4505 TEQUESTA FL 33469
PERSUADE LOYALTY LLC                     222 N 2ND ST STE 200 MINNEAPOLIS MN 55401
PERSUADE LOYALTY, LLC                    ATTN: GENERAL COUNSEL 222 NORTH SECOND STREET SUITE 200 MINNEAPOLIS MN 55401
PERTEX ROOFING AND CONSTRUCTION LLC      1241 AMERICAN PKWY RICHARDSON TX 75081
PERTH AMBOY CITY                         PERTH AMBOY CITY - COLLE CITY HALL-260 HIGH STREE PERTH AMBOY NJ 08861
PERTH AMBOY CITY TAX COLLECTOR           260 HIGH ST PERTH AMBOY NJ 08861
PERTH TOWN                               PERTH TOWN - TAX COLLECT 1849 CO. HWY 107 AMSTERDAM NY 12010
PERTI PLUMBING, INC.                     3665 MARKET STREET ASTON PA 19014
PERU C S (TN OF PLATTSBU                 PERU C S- TAX COLLECTOR 151 BANKER ROAD PLATTSBURGH NY 12901
PERU CONCRETE SERVICES INC               4422 ONEGA CR WEST PALM BEACH FL 33409
PERU CS CMD TOWNS                        PERU CS- TAX COLLECTOR 17 SCHOOL STREET PERU NY 12972
PERU TOWN                                PERU TOWN - TAX COLLECTO 3 EAST MAIN STREET, STE PERU MA 01235
PERU TOWN                                PERU TOWN- TAX COLLECTOR 26 MAIN ST PERU ME 04290
PERU TOWN                                PERU TOWN - TAX COLLECTO P.O. BOX 127 PERU VT 05152
PERU TOWN                                PERU TOWN- TAX COLLECTOR 3036 MAIN STREET PERU NY 12972
PERU UTILITIES                           PO BOX 67 PERU IN 46970
PERU WALTHAM MTL INS CO                  P O BOX 140 PERU IL 61354
PERVINE, KARISSA                         ADDRESS ON FILE
PESHTIGO CITY                            PESHTIGO CITY TREASURER PO BOX 100 / 331 FRENCH PESHTIGO WI 54157
PESHTIGO TOWN                            MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
PEST GUARD EXTERMINATOR COMPANY INC      22508 6TH ST B NEWHALL CA 91321
PEST NOW LLC                             PO BOX 2210 ASHBURN VA 20146
PEST SHIELD                              JOE J. HAMBY 2910 CLEARWATER DR. CLEVELAND TN 37312
PESTCOE & IGLESIAS A PARTNERSHIP OF PA   1900 NORTH COMMERCE PARKWAY WESTON FL 33326
PESTCOE & IGLESIAS A PARTNERSHIP OF PAS 2500 WESTON ROAD SUITE 209 WESTON FL 33331
PESTY PEST CONTROL INC.                  1815 ATLANTIC AVENUE KINGMAN AZ 86401
PETE A. HANTZIS, ET AL.                  JACK HODGEWIND JACK HOOGEWIND 33283 CORTEZ BLVD DADE CITY FL 33523
PETE MITCHELL & ASSOCS                   4216 MILLBRANCH RD MEMPHIS TN 38116
PETE NASH INSURANCE AGY                  4010 C. NEWBERRY GAINESVILLE FL 32607
PETE PHELAN ROOFING CO                   7113 DELLWOOD RD NE ALBUQUERQUE NM 87110
PETE R. DUOTO                            VILT & ASSOCIATES (ROBERT VILT) 5177 RICHMOND AVENUE, SUITE 1142 HOUSTON TX
                                         77056
PETER & MICHELE CONTINO                  & JOSEPH A CHRISTIANO 1914 MAURY RD ST CLOUD FL 34771
PETER A TRIPP                            ADDRESS ON FILE
PETER ALCAZAREN                          VILT AND ASSOCIATES, P.C. ROBERT C. VILT, ESQ 5177 RICHMOND AVENUE, SUITE 1142
                                         HOUSTON TX 77056
PETER ARONOFF                            ASSISTANT U.S. ATTORNEY SOUTHERN DISTRICT OF NEW YORK 86 CHAMBERS STREET, 3RD
                                         FLOOR NEW YORK NY 10007
PETER AUSTRUS                            ADDRESS ON FILE
PETER BELLINA IFA                        PO BOX 5211 OLD BRIDGE NJ 08857
PETER C FAMULARI                         ADDRESS ON FILE
PETER HARDNER & SON, INC.                223 W 26TH STREET ERIE PA 16508-1805


Epiq Corporate Restructuring, LLC                                                                  Page 962 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 988 of 1490
Claim Name                             Address Information
PETER HEWETSON REAL ESTATE APPR CO     2507 BROOKWOOD RD COLUMBUS OH 43209
PETER J RUSSO AGENCY                   20 DENOW RD LAWRENCEVILLE NJ 08648
PETER JOHN LIAPIS ENTERPRISES          13371 W ALVARADO DR GOODYEAR AZ 85395
PETER KESEL INS                        1520 S RUSSELL MISSOULA MT 59801
PETER KOUMBIS                          ADDRESS ON FILE
PETER M SCHNEIDER                      ADDRESS ON FILE
PETER M.BAKER AGENCY INC               302 W. MAIN ST SUITE 206 AVON CT 06001
PETER N FRANCK                         ADDRESS ON FILE
PETER N FRANCK                         ERIC B. STRONGIN SMITH I HALL I STRONGIN, LLP 999 CORPORATE DRIVE, SUITE 220
                                       LADERA RANCH CA 92694
PETER PETERSON & AMBER                 ADDRESS ON FILE
PETER STRUBLE & SUSAN                  ADDRESS ON FILE
PETER V MCMAHON JR                     ADDRESS ON FILE
PETER YEGEN JR INC                     211 N 30TH ST BILLINGS MT 59101
PETER ZEPPEIRO                         PATRICIA RODRIGUEZ RODRIGUEZ LAW GROUP, INC. 1492 WEST COLORADO BLVD. SUITE
                                       120 PASADENA CA 91105
PETERBOROUGH TOWN                      PETERBOROUGH TN -COLLECT 1 GROVE STREET PETERBOROUGH NH 03458
PETERKIN, TYWANA                       ADDRESS ON FILE
PETERMAN LAW, PLLC                     PO BOX 294 MISSOULA MT 59806
PETERMAN, CANDICE                      ADDRESS ON FILE
PETERS & FREEDMAN L. L. P.             43100 COOK STREET SUITE 202 PALM DESERT CA 92211
PETERS ENTERPRISES INS                 2102 E VIVCTORY DR SAVANNAH GA 31404
PETERS ROOFING AND                     GUTTERING INC 7362 TRAVIS RD GREENWOOD IN 46143
PETERS TOWNSHIP                        PETERS TWP - TAX COLLECT 102 RAHWAY ROAD MCMURRAY PA 15317
PETERS TOWNSHIP                        PETERS TWP - TAX COLLECT 12563 LONG LANE MERCERSBURG PA 17236
PETERS TOWNSHIP S.D.                   PETERS TWP SD - TAX COLL 102 RAHWAY RD MCMURRAY PA 15317
PETERS, DAVID                          ADDRESS ON FILE
PETERS, ELIZABETH                      ADDRESS ON FILE
PETERS, JESSICA                        ADDRESS ON FILE
PETERS, KASI                           ADDRESS ON FILE
PETERSBURG CITY                        PETERSBURG CITY - TREASU CITY HALL, 135 N. UNION PETERSBURG VA 23803
PETERSBURG CITY                        PETERSBURG CITY - TREASU P.O. BOX 67 PETERSBURG MI 49270
PETERSBURG CITY TREASURER              135 N. UNION STREET PETERSBURG VA 23803
PETERSBURGH TOWN                       PETERSBURGH TOWN - RECEI 587 TACONIC TRAIL PETERSBURG NY 12138
PETERSEN, CASIE                        ADDRESS ON FILE
PETERSEN, ROSALIE                      ADDRESS ON FILE
PETERSHAM TOWN                         PETERSHAM TOWN -TAX COLL 3 S. MAIN STREET - TOWN PETERSHAM MA 01366
PETERSON BALDOR & MARANGES PLLC        8000 SOUTHWEST 117TH AVENUE SUITE 206 MIAMI FL 33183
PETERSON INS SRVCS                     8046 N BROTHER BLVD 101 BARLETT TN 38133
PETERSON, ASHLEY                       ADDRESS ON FILE
PETERSON, BRANDON                      ADDRESS ON FILE
PETERSON, CAITLIN                      ADDRESS ON FILE
PETERSON, CHRISTINE                    ADDRESS ON FILE
PETERSON, CHRISTOPHER                  ADDRESS ON FILE
PETERSON, DEBORAH                      ADDRESS ON FILE
PETERSON, DENISE                       ADDRESS ON FILE
PETERSON, FRAM BERGMAN                 55 EAST FIFTH STREET SUITE 800 ST. PAUL MN 55101-1718
PETERSON, GARY                         ADDRESS ON FILE
PETERSON, JESSE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 963 OF 1400
                                        Ditech Holding Corporation
           19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 989 of 1490
Claim Name                           Address Information
PETERSON, KATRICE                    ADDRESS ON FILE
PETERSON, LATOYA                     ADDRESS ON FILE
PETERSON, SIDRA                      ADDRESS ON FILE
PETERSON, STEVEN                     ADDRESS ON FILE
PETES CARPETS                        PETER POMANTE 1512 MEETINGHOUSE RD. BOOTHWYN PA 19061
PETES CONTRACTING                    PETER EDWARD MCDANIEL 1406 RIVER TREE DRIVE APT. 103 CHESTER VA 23836
PETES ROOFING LLC                    PETER A. HEILAND PO BOX 20045 WICHITA KS 67208
PETIT, STEPHANIE                     ADDRESS ON FILE
PETIT-HOMME, LISNETTE                ADDRESS ON FILE
PETITO ROOFING INC                   1293 N UNIVERSITY DR 102 CORAL SPRINGS FL 33071
PETOSKEY CITY                        PETOSKEY CITY - TREASURE 101 E LAKE ST PETOSKEY MI 49770
PETRA CONTR INC & L TYSO             EST OF PEARLINE FELDER 1414 CRAIN HWY N STE 6 B GLEN BURNIE MD 21061
PETRALI ROOFING                      5376 TOMAH DR 101 COLORADO SPRINGS CO 80918
PETRARMS                             P O BOX 43709 BIRMINGHAM AL 35243
PETRIDIS INSURANCE                   7922 W CHESTER PIKE UPPER DARBY PA 19082
PETROCCI AGENCY LLC                  1674 KENNEDY BLVD JERSEY CITY NJ 07305
PETRONELLA INSURANCE AGY             267 AMBOY AVE, SUITE 19 METUCHEN NJ 08840
PETRUZELO INSURANCE AGY              4 RESEARCH PKWY WALLINGFORD CT 06492
PETTAWAY, LOREN                      ADDRESS ON FILE
PETTEE, PAMELA                       ADDRESS ON FILE
PETTI CONSTRUCTION                   PO BOX 178 SHARON CENTER OH 44274
PETTIGREW, CHRISTIE                  ADDRESS ON FILE
PETTIGREW, KEVIN                     ADDRESS ON FILE
PETTINEO INS AGENCY, INC             2430 EAST COMMERCIAL BLV FT LAUDERDALE FL 33308
PETTIS COUNTY                        PETTIS COUNTY - COLLECTO 415 S OHIO SEDALIA MO 65301
PETTIS COUNTY REVENUE COLLECTOR      415 S OHIO SEDALIA MO 65301
PETTIT, MARK                         ADDRESS ON FILE
PETTITT, TAMERA                      ADDRESS ON FILE
PETTWAY, ASHLEY                      ADDRESS ON FILE
PETTWAY, DOMINIQUE                   ADDRESS ON FILE
PETTY, JACQUELINE                    ADDRESS ON FILE
PEWAUKEE CITY                        PEWAUKEE CITY TREASURER W240 N3065 PEWAUKEE ROAD PEWAUKEE WI 53072
PEWAUKEE VILLAGE                     WAUKESHA COUNTY TREASURE 515 W MORELAND BLVD. RM WAUKESHA WI 53188
PEYDAYREALTY,LLCDBAFOUNTAINS         C/O BAUER & ASSOCIATES 4821 S SHERIDAN, SUITE 201 TULSA OK 74145
PEYTONBOLIN, PL                      3343 WEST COMMERCIAL BLVD, SUITE 100 FT. LAUDERDALE FL 33309
PEZELJ, EMILY                        ADDRESS ON FILE
PFEFFER FLOORS TO GO                 PFEFFER FLOOR COVERING, INC PO BOX 503, 703 DOLIVE STREET BAY MINETTE AL 36507
PFG BUILDER GROUP LLC.               5000 TALLWOOD DR. RALEIGH NC 27613
PFITSCHER, CHRISTINE                 ADDRESS ON FILE
PFIZENMAYER, CHARLES                 ADDRESS ON FILE
PFLANZ, BRYAN                        ADDRESS ON FILE
PFT CONSTRUCTION                     PAUL F. THAMES JR. 520 RYAN ROAD SOUR LAKE TX 77659
PG & E                               P.O. BOX 997300 SACRAMENTO CA 95899
PG3 HOME SERVICES                    4425 SHELTON RD HOUSTON TX 77053
PGA VILLAGE P.O.A. INC               2140 N.W. RESERVE PARK TRACE PORT ST LUCIE FL 34986
PGU INS SVCS                         4003 WEYMOUTH RHYMER HWY ST THOMAS VI 00802
PGU INS SVCS                         WEYMOUTH RHYMER HWY ST THOMAS VI 00802
PGW                                  800 WEST MONTGOMERY AVENUE 3RD FLOOR PHILADELPHIA PA 19122
PGW-COLLECTIONS DEPT                 800 W MONTGOMERY AVE 3RD FLOOR PHILADELPHIA PA 19122



Epiq Corporate Restructuring, LLC                                                                 Page 964 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 990 of 1490
Claim Name                              Address Information
PHACO INC                              5312 NORTH PARK AVE INDIANAPOLIS IN 46220
PHAKAPHAN RINEAR &                     GUILLERMO FLORES 35292 AZALEA LN WINCHESTER CA 92596
PHALEN, BEATRIX                        ADDRESS ON FILE
PHAM INSURANCE & ASSOCIA               2104 MANHATTAN BLVD D HARVEY LA 70058
PHAN NGUYEN                            BUI & NHAN, P.L.L.C. 3921 OCEE HOUSTON TX 77063
PHAN, BORY                             ADDRESS ON FILE
PHARMACISTS MUTUAL INS                 PAYMENT PROCESSING P O BOX 310543 DES MOINES IA 50331
PHARMACISTS MUTUAL INS                 P O BOX 370 ALGONA IA 50511
PHARR ELDORA PARTNERS                  610 E ELDORA RD 7 PHARR TX 78577
PHAX GROUP CONSTRUCTION & DESIGN LLC   667 MARTIN L. KING BLVD TRENTON NJ 08618
PHB INC.                               DANIEL BURRIS 110 W. GREEN STREET MIDDLETOWN DE 19709
PHEASANT CREEK HOA                     128 VISION PARK BLVD 110 SHENANDOAH TX 77384
PHEASANT HILL CONDOMINIUM              21305 52ND AVE WEST MOUNTLAKE TERRACE WA 98043
PHEASANT RUN ASSOCIATION               200 EAST LAKE DRIVE LA GRANGE OH 44050
PHEASANT RUN AT BARNEGAT HOA, INC.     684 EAST BAY AVENUE BARNEGAT NJ 08005
PHEASANT RUN HOA, INC.                 45 CANTERBURY DRIVE FORKED RIVER NJ 08731
PHEASANT RUN HOMEOWNERS ASSOCIATION INC 45 CANTERBURY DRIVE FORKED RIVER NJ 08731
PHEASANT TRACE VILLAGE HOA             11281 RICHMOND AVE J-110 HOUSTON TX 77082
PHELAN HALLINAN                        MELISSA LOZADO, KEVIN M KANE, SARAH C HAGAN 400 FELLOWSHIP RD MT LAUREL NJ
                                       08054
PHELAN HALLINAN & SCHMIE               ONE PENN CENTER 1617 JFK BLVD STE 1400 PHILADELPHIA PA 19103
PHELAN HALLINAN AND                    SCHMIEG LLP 400 FELLOWSHIP RD 100 MT LAUREL NJ 08054
PHELAN HALLINAN AND DIAMOND PC         400 FELLOWSHIP RD SUITE 100 MOUNT LAUREL NJ 08054
PHELAN HALLINAN DIAMOND                & JONES, LLP (PA) 1617 JOHN F. KENNEDY BLVD. STE. 1400 PHILADELPHIA PA 19103
PHELAN HALLINAN DIAMOND                & JONES, PLLC (GA) 11675 GREAT OAKS WAY SUITE 375 ALPHARETTA GA 30022
PHELAN HALLINAN DIAMOND & JONES, LLP   LAWRENCE T. PHELAN 1617 JOHN F. KENNEDY BLVD SUITE 1400 PHILADELPHIA PA 19103
PHELAN HALLINAN DIAMOND & JONES, PC    400 FELLOWSHIP ROAD SUITE 100 MOUNT LAUREL NJ 08054
(NJ)
PHELAN HALLINAN LLP                    1617 JFK BLVD STE 1400 PHILADELPHIA PA 19103-1814
PHELAN HALLINAN PC (FL)                2001 NW 64TH ST STE 100 FORT LAUDERDALE FL 33309
PHELAN HALLINAN PLC                    2001 NW 64TH ST STE 100 FORT LAUDERDALE FL 33309
PHELAN PINON HILLS CMTY. SERVICES DIST. P.O. BOX 294049 PHELAN CA 92329-4049
PHELPS COUNTY                          PHELPS COUNTY - COLLECTO 200 N MAIN, SUITE 129 ROLLA MO 65401
PHELPS COUNTY                          PHELPS COUNTY - TREASURE PO BOX 438 HOLDREGE NE 68949
PHELPS INS AGENCY                      4207 FAIRMONT PKWY PASADENA TX 77504
PHELPS TOWN                            LINDA NIESKES, TAX COLLE 79 MAIN STREET PHELPS NY 14532
PHELPS TOWN                            PHELPS TWN TREASURER PO BOX 157 PHELPS WI 54554
PHELPS VILLAGE                         PHELPS VILLAGE - CLERK 8 BANTA STREET PHELPS NY 14532
PHELPS-CLIF SPGS CEN SCH               PHELPS-CLIF SPGS CS-COLL 1490 STATE RTE 488 CLIFTON SPRINGS NY 14432
PHELPS-CLIFTON SPGS CS (               PHELPS-CLIFTON SPG -COLL PHELPS-CLFTN S/D 1490 RT CLIFTON SPRINGS NY 14432
PHELPSBLACKWOOD, CAROLINE              ADDRESS ON FILE
PHENIX MTL FIRE                        42 PLEASANT ST CONCORD NH 03302
PHENIX MUT FIRE INS                    P O BOX 900 CONCORD NH 03302
PHENIX TITLE SERVICES LLC              119 MIDDLE STREET PORTLAND ME 04101
PHH MORTGAGE                           1 MORTGAGE WAY MOUNT LAUREL NJ 08054
PHI GROUP & FLORA WOMAK                & EST OF AMOS WOMAK 314 14241 COURSEY ST A12 BATON ROUGE LA 70817
PHIL DIBELLO ROOFING CO INC            1440 E CLEMENT ST BALTIMORE MD 21230
PHIL MEYERS                            ADDRESS ON FILE
PHIL RICHARDS INS                      27 GARDEN ST 1B DANVERS MA 01923



Epiq Corporate Restructuring, LLC                                                                Page 965 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 991 of 1490
Claim Name                               Address Information
PHILADELPHIA                             CONTRIBUTIONSHIP INS P O BOX 100 PHILADELPHIA PA 19105
PHILADELPHIA                             210 S 4TH ST PHILADELPHIA PA 19106
PHILADELPHIA CITY                        PHILADELPHIA DEPT. OF RE 1401 JFK BLVD-CONCRSE/PA PHILADELPHIA PA 19102
PHILADELPHIA CITY WATER REVENUE BUREAU   P.O. BOX 41496 PHILADELPHIA PA 19101
PHILADELPHIA CONTRIBUTIO                 210 S 4TH ST PHILADELPHIA PA 19106
PHILADELPHIA CONTRIBUTIO                 P O BOX 2057 KALISPELL MT 59903
PHILADELPHIA CONTRIBUTIONSHIP            PO BOX 100 PHILADELPHIA PA 19105
PHILADELPHIA COUNTY RECORDER OF DEEDS    2 EVES DRIVE SUITE 105 MARLTON NJ 08053
PHILADELPHIA GAS WORKS                   800 W MONTGOMERY AVE PHILADELPHIA PA 19122
PHILADELPHIA INDEM FLOOD                 555 CORPORATE DR KALISPELL MT 59901
PHILADELPHIA INDEMNITY                   INS CO PO BOX 2057 KALISPELL MT 59903
PHILADELPHIA INS CO                      1 BALA PLAZA STE 100 BALA PA 19004
PHILADELPHIA INS CO                      PO BOX 70251 PHILADELPHIA PA 19176
PHILADELPHIA RECORDER OF DEEDS           ROOM 111, CITY HALL BROAD & MARKET STREETS PHILADELPHIA PA 19107
PHILADEPHIA WATER REVENUE DEPARTMENT     1401 JOHN F KENNEDY BLVD PHILADELPHIA PA 19102
PHILIP AMORTILA &                        ADDRESS ON FILE
PHILIP DIGANGI &                         ADDRESS ON FILE
PHILIP FAIRBANKS ESQ PC AND              ISAIAH M MYERS AND AUDREY B MYERS 1214 KING STREET BEAUFORT SC 29902
PHILIP HALE                              ADDRESS ON FILE
PHILIP M. KLEINSMITH, ATTORNEY           MARGARET A KLEINSMITH 3005 LESLIE DRIVE COLORADO SPRINGS CO 80909
PHILIP MITCHELL AND                      ADDRESS ON FILE
PHILIP RHYMER                            ADDRESS ON FILE
PHILIP ROMERO                            ADDRESS ON FILE
PHILIP SAMUEL & AVANI                    ADDRESS ON FILE
PHILIPSBURG BORO                         PHILIPSBURG BORO - COLLE PO BOX 398 PHILIPSBURG PA 16866
PHILIPSBURG OSCEOLA S.D.                 PHILIPSBURG OSCEOLA ASD 1285 CENTRE RD OSCEOLA MILLS PA 16666
PHILIPSBURG OSCEOLA S.D.                 PHILIPSBURG OSCEOLA SD - 303 BLANCHARD ST OSCEOLA MILLS PA 16666
PHILIPSBURG OSCEOLA S.D.                 PHILIPSBURG OSCEOLA SD - 516 HILL ST. PHILIPSBURG PA 16866
PHILIPSBURG OSCEOLA S.D.                 ASHLEY LANCASTE-TAX COLL 72 PINE ST POB 129 WALLACETON PA 16876
PHILIPSBURG OSEOLA S.D./                 PHYLLIS BUSH - TAX COLLE 3165 LONG RUN RD WEST DECATUR PA 16878
PHILIPSBURG S.D./RUSH TW                 MATTHEW FOSTER - TAX COL 473 S. CENTRE ST PHILIPSBURG PA 16866
PHILIPSBURG-OCEOLA S.D./                 PHILIPSBURG BORO TAX COL PO BOX 398 PHILIPSBURG PA 16866
PHILIPSTOWN TOWN                         PHILIPSTN TN - COLLECTOR PO BOX 155 COLD SPRING NY 10516
PHILLIP CLAUDE                           1312 FLORIDA STREET GOLDSBORO NC 27530
PHILLIP DEALBUQUERQUE &                  LAUREN DEALBUQUERQUE 722 PUJO ST LAKE CHARLES LA 70601
PHILLIP E MANGRUM                        PO BOX 2213 RIDGELAND MS 39158
PHILLIP E MANGRUM APPRAISER              6120 WIRTZ ROAD FLOWOOD MS 39232
PHILLIP LOVELL FOR EST                   OF CORNEIDA GARCIA 9002 WOOD LAND PARK LN CHARLOTTE NC 28214
PHILLIP PAYNE &                          MARY THOMAS - PAYNE PO BOX 8262 CHRISTIANSTED VI 00820
PHILLIP SULLIVAN                         1110 GROVE ST APT 4C DOWNERS GROVE IL 60515
PHILLIP YARBROUGH                        2361 WATERLOO DR CORPUS CHRISTI TX 78415
PHILLIPS ADR ENTERPRISES                 2101 EAST COAST HWY STE 250 CORONA DEL MAR CA 92625
PHILLIPS APPRAISALS INC                  PO BOX 986 TAYLORS SC 29687
PHILLIPS BROKERAGE                       42-27 BELL BLVD BAYSIDE NY 11361
PHILLIPS CITY                            PHILLIPS CITY TREASURER 174 SOUTH EYDER ST PHILLIPS WI 54555
PHILLIPS CNTY CLK OF CIRCUIT COURT       620 CHERRY ST STE 206 HELENA AR 72342
PHILLIPS CONSTRUCTION CO                 PO BOX 505 LAKE ARROWHEAD CA 92352
PHILLIPS CONTRACTING INC                 395 COMMERCIAL CT STE A2 VENICE FL 34292
PHILLIPS COUNTY                          PHILLIPS COUNTY - TREASU PO BOX 49 MALTA MT 59538



Epiq Corporate Restructuring, LLC                                                                     Page 966 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 992 of 1490
Claim Name                            Address Information
PHILLIPS COUNTY                       PHILLIPS COUNTY - TREASU 301 STATE ST PHILLIPSBURG KS 67661
PHILLIPS COUNTY                       PHILLIPS COUNTY - COLLEC P O BOX 450 HELENA AR 72342
PHILLIPS COUNTY                       PHILLIPS COUNTY-TREASURE 221 S INTEROCEAN AVE HOLYOKE CO 80734
PHILLIPS COUNTY TAX COLLECTOR         PO BOX 450 HELENA AR 72342-0450
PHILLIPS GALIS INS                    1401 UNION ST BRUNSWICK GA 31520
PHILLIPS HEATING &                    COOLING SERVICES INC 725 SCHNEIDER DR UNIT 1 SOUTH ELGIN IL 60177
PHILLIPS INS AGENCY                   10709 BEARDSLEE BLVD S BOTHELL WA 98011
PHILLIPS LAW FIRM, INC.               9521 MONTGOMERY ROAD CINCINNATI OH 45242
PHILLIPS LYTLE LLP                    ELIZABETH REINHARDT ONE CANALSIDE 125 MAIN STREET BUFFALO NY 14203-2887
PHILLIPS OLORE DUNLAVEY               AND YORK 480 MAIN STREET PRESQUE ISLE ME 04769
PHILLIPS PAINT GUTTERS &              RFG 6905 K AV 206 PLANO TX 75074
PHILLIPS ROOFING                      2996 CO RD 702 HANCEVILLE AL 35077
PHILLIPS TOWN                         PHILLIPS TOWN-TAX COLLEC 15 RUSSELL ST PHILLIPS ME 04966
PHILLIPS, BRENDA                      ADDRESS ON FILE
PHILLIPS, BRYON                       ADDRESS ON FILE
PHILLIPS, EBONY                       ADDRESS ON FILE
PHILLIPS, JASMINE                     ADDRESS ON FILE
PHILLIPS, JOHANNA-JESSICA             ADDRESS ON FILE
PHILLIPS, KENNETH                     ADDRESS ON FILE
PHILLIPS, NYIEMAH                     ADDRESS ON FILE
PHILLIPS, OLORE, DUNLAVEY & YORK PA   754 MAIN ST., STE. C PRESQUE ISLE ME 04769
PHILLIPS, PAIGE                       ADDRESS ON FILE
PHILLIPS, WAYNE                       ADDRESS ON FILE
PHILLIPSBURG TOWN                     PHILLIPSBURG TN - COLLEC 120 FILMORE ST PHILLIPSBURG NJ 08865
PHILLIPSTON TOWN                      PHILLIPSTON TOWN-TAX COL 50 THE COMMON PHILLIPSTON MA 01331
PHILMONT VILLAGE                      PHILMONT VILLAGE- CLERK 124 MAIN STREET PHILMONT NY 12565
PHILPOTT, JENNIFER                    ADDRESS ON FILE
PHILS FINE FLOORING                   4884 S-300 W-SUITE 1 MURRAY UT 84107
PHIMISTER, JOHN                       ADDRESS ON FILE
PHIPPSBURG SANITATION DISTRICT        ROUTT COUNTY PO BOX 770087 STEAMBOAT SPRINGS CO 80477-0087
PHIPPSBURG TOWN                       PHIPPSBURG TOWN-TAX COLL 1042 MAIN RD PHIPPSBURG ME 04562
PHLIPONEAU, OLIVIER                   ADDRESS ON FILE
PHOENICIAN II LAND TRUST              6400 E. PHOENICIAN BLVD SCOTTSDALE AZ 85251
PHOENIX AIR                           2219 ARUNDEL CROSSING DR SUGARLAND TX 77479
PHOENIX APPRAISALS INC                PO BOX 4162 GREENVILLE SC 29608
PHOENIX ASSET MANAGEMENT              ATTN: GENERAL COUNSEL 999 18TH STREET 14TH FLOOR SOUTH TOWER DENVER CO
                                      80202-5479
PHOENIX ASSET MANAGEMENT LLC          7800 E UNION AVENUE SUITE 575 DENVER CO 80237
PHOENIX C S (LYSANDER TN              PHOENIX C S-RECEIVER OF 8220 LOOP RD BALDWINSVILLE NY 13027
PHOENIX C.S. (CLAY TOWN)              PHOENIX C.S.-RECEIVER OF 4401 ROUTE 31 CLAY NY 13041
PHOENIX CLAIMS CONSUL &               W & L VENTURELLA 6574 STATE RD 7 101 COCONUT CREEK FL 33073
PHOENIX CLAIMS CONSULT                PMB 306 3311 GULF BREEZE PKWY GULF BREEZE FL 32563
PHOENIX CLEAN & RESTOR                J SWAINE III & M TUESLEY 5 CAPITAL DR WALLINGFORD CT 06492
PHOENIX CLEANING & RESTO              5 CAPITAL DR WALLINGFORD CT 06492
PHOENIX CONSTR SERVICES               AND PEARL WILSON 3708 SE 51ST ST DEL CITY OK 73135
PHOENIX CONSTRUCTION                  14711 BRISTOL PARK BLVD EDMOND OK 73013
PHOENIX CS (TN OF GRAN                PHOENIX CS - TAX COLLECT 69 CO RT 57A PHOENIX NY 13135
PHOENIX CS (TN OF PALERM              PHOENIX CS-TAX COLLECTOR 69 CO RT 57A PHOENIX NY 13135
PHOENIX CS (TN OF SCHROE              PHOENIX CS-TAX COLLECTOR 69 CO RT 57A PHOENIX NY 13135



Epiq Corporate Restructuring, LLC                                                                  Page 967 OF 1400
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                 Service List 03/01/19 23:22:57          Main Document
                                                 Pg 993 of 1490
Claim Name                           Address Information
PHOENIX DEVELOPMENT AND              1173 A HIGHLAND OAK PARK IL 60304
PHOENIX EXTERIORS INC                SUITE 140A 870 E HIGGINS RD SCHAUMBURG IL 60173
PHOENIX EXTERIORS, INC.              227 NORTH LOOP 1604 EAST, SUITE 150 SAN ANTONIO TX 78232
PHOENIX INS GROUP LLC                7220 N 16TH ST STE C PHOENIX AZ 85020
PHOENIX INSURANCE                    350 GRANITE ST STE 1201 BRAINTREE MA 02184
PHOENIX INSURANCE GROUP              205 MAIN STREET CHESTER NJ 07930
PHOENIX LAKE MUTUAL WATER COMPANY    P O BOX 3718 SONORA CA 95370
PHOENIX MANAGEMENT SERVICES          4800 N STATE RD 7 STE 105 LAUDERDALE LAKES FL 33319
PHOENIX MANAGEMENT SERVICES INC      6131B LAKE WORTH RD GREENACRES FL 33463
PHOENIX PA LLC &                     MARCELLA WILLIAMS 550 STATE RD STE 109 BENSALEM PA 19020
PHOENIX PROPERTY MANAGEMENT          375 REDONDO AVE STE A LONG BEACH CA 90814
PHOENIX PUBLIC ADJ &                 KEVIN & STACIE PRESSLEY 550 STATE ROAD STE 109 BENSALEM PA 19020
PHOENIX PUBLIC ADJUSTERS             LLC 550 STATE RD SUITE 109 BENSALEM PA 19020
PHOENIX PUBLIC ADJUSTERS LLC         ROXANNE BURGOS 550 STATE ROAD, SUITE 109 BENSALEM PA 19020
PHOENIX SERVICES                     RUBEN SANCHEZ 144 NORTH 20TH ST. LAS VEGAS NV 89101
PHOENIX VALUATIONS                   3314 NORTH 68TH ST 225 SCOTTSDALE AZ 85251
PHOENIX VILLAGE                      PHOENIX VILLAGE- CLERK 455 MAIN STREET PHOENIX NY 13135
PHOENIXVILLE BORO                    PHOENIXVILLE BORO - COL 351 BRIDGE ST PHOENIXVILLE PA 19460
PHOENIXVILLE BOROUGH                 140 CHURCH STREET PHOENIXVILLE PA 19460
PHOENIXVILLE S.D./E PIKE             KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
PHOENIXVILLE S.D./PHOENI             KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
PHOENIXVILLE S.D./SCHUYL             KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
PHOTON INTERACTIVE SERVICE INC       12200 FORD ROAD SUITE A470 DALLAS TX 75234
PHOTON INTERACTIVE SERVICES, INC.    ATTN: GENERAL COUNSEL 345 7TH AVENUE SUITE 2 NEW YORK NY 10001
PHOTON INTERACTIVE SERVICES, INC.    ATTN: FINANCE 12200 FORD ROAD SUITE A470 DALLAS TX 75234-7244
PHOTON INTERACTIVE SERVICES, INC.    ATTN: GENERAL COUNSEL 12200 FORD ROAD SUITE A470 DALLAS TX 75234-7244
PHYLLIS CRIM & THE EST               OF JAMES CRIM 18765 MANCHAC PT RD PRAIRIEVILLE LA 70769
PHYLLIS MILLS                        11965 PRINCESS GRACE CT CAPE CORAL FL 33991
PHYLLIS MURRAY                       10693 155TH LOOP LIVE OAK FL 32060
PHYLLIS RUDZIN                       PO BOX 472 LONG KEY FL 33001
PI ROOFING AND HOME SOLUTIONS        P.I. ROOF MAINTENANCE INC 6109 REMOUNT ROAD NORTH LITTLE ROCK AR 72118
PIA                                  2270 DOUGLAS BLVD 212 ROSEVILLE CA 95661
PIACENTINO, NICHOLE                  ADDRESS ON FILE
PIANOWSKI, PAULA                     ADDRESS ON FILE
PIATT COUNTY                         PIATT COUNTY - TREASURER 101 WEST WASHINGTON STRE MONTICELLO IL 61856
PIATT TOWNSHIP                       PIATT TOWNSHIP - TAX COL 396 ZINCK RD JERSEY SHORE PA 17740
PICA HVAC                            1817 PITTSTON AVENUE SCRANTON PA 18505
PICC & VENISE GORDON &               DAVID MONTAGUE 20201 NE 16TH PLACE MIAMI FL 33179
PICCIANO, DAVID                      ADDRESS ON FILE
PICHARDO ROOFING                     RAUL PICHARDO QUEZADA C/BUCARE EDIF 109B APTO1 SAN JUAN PR 00913
PICHINI, SUSAN                       ADDRESS ON FILE
PICKAWAY COUNTY                      PICKAWAY COUNTY - TREASU 207 S COURT ST, ROOM 2 CIRCLEVILLE OH 43113
PICKENS COUNTY                       PICKENS COUNTY - TAX COL 222 MCDANIEL AVE B-6 PICKENS SC 29671
PICKENS COUNTY                       222 MCDANIEL AVE SUITE B6 PICKENS SC 29671-0215
PICKENS COUNTY                       PICKENS CO-TAX COMMISSIO 1266 E CHURCH ST - SUITE JASPER GA 30143
PICKENS COUNTY                       PICKENS CO-REV COMMISSIO PO BOX 447 CARROLLTON AL 35447
PICKENS COUNTY / MOBILE              PICKENS COUNTY - TAX COL 222 MCDANIEL AVE B-6 PICKENS SC 29671
PICKENS COUNTY DELIQUENT TAX         COLLECTOR 222 MCDANIEL AVE PICKENS SC 29671-0431
PICKENS COUNTY TREASURER             222 MCDANIEL AVE PICKENS SC 29671



Epiq Corporate Restructuring, LLC                                                                 Page 968 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 994 of 1490
Claim Name                             Address Information
PICKENS COUNTY TREASURERS OFFICE       222 MCDANIEL AVE B6 PICKENS SC 29671
PICKENS, TANESA                        ADDRESS ON FILE
PICKETT & OLIVERIO LLP                 264 MERRIMAC CT. P BOX 590 PRINCE FREDERICK MD 20678
PICKETT COUNTY                         PICKETT COUNTY-TRUSTEE 1 COURTHOUSE SQUARE - SU BYRDSTOWN TN 38549
PICKETT, JEREMIAH                      ADDRESS ON FILE
PICKETT, SHERIDAN                      ADDRESS ON FILE
PICKETT, SONYA                         ADDRESS ON FILE
PICKFORD TOWNSHIP                      PICKFORD TOWNSHIP - TREA PO BOX 456 PICKFORD MI 49774
PICKLE PROPERTIES LLC                  2680 SNELLING AVE N SUITE 100 ROSEVILLE MN 55113
PICKLE ROOFING SOLUTIONS, LLC          1333 W MCDERMOTT SUITE 200 ALLEN TX 75013
PICKNEY-CARTER COMPANY                 PO BOX 60118 N CHARLESTON SC 29419
PICNIC SPECIALTIES                     7304 W CHICAGO ST 101 CHANDLER AZ 85226
PICTURE HILLS THIRD PLAT               HOMES ASSOC., INC. 7658 NORTH OAK HWY GLADSTONE MO 64118
PICTURE PERFECT PAINTING               ADAM DAVERSA 1330 CENTER AVE HOLLY HILL FL 32127
PICTURE ROCKS BORO                     TAX COLLECTION 48 WEST 3RD STREET WILLIAMSPORT PA 17701
PIEDMONT                               PIEDMONT CITY - COLLECTO PO BOX 25 PIEDMONT MO 63957
PIEDMONT E ASSOCIATION INC             6300 PARK OF COMMERCE BLVD BOCA RATON FL 33487
PIEDMONT MTL                           1705 DAVIE AVE STATESVILLE NC 28677
PIEDMONT MUT INS                       PO BOX 507 STATESVILLE NC 28687
PIEDMONT NATURAL GAS                   ATTN: GENERAL COUNSEL 4720 PIEDMONT ROW DRIVE CHARLOTTE NC 28210
PIEDMONT NATURAL GAS CO INC            PO BOX 660920 DALLAS TX 75266-0920
PIEDMONT TITLE AGENCY, INC.            JONATHAN P. LIENHARD WALKER JONES, P.C. 31 WINCHESTER STREET WARRENTON VA
                                       20186
PIEDMONT TRIAD APPRAISAL GROUP LLC     P.O. BOX 9584 GREENSBORO NC 27429
PIEDRA, RUBY                           ADDRESS ON FILE
PIEKLO ENTERPRISES                     14533 MIRABELLE VISTA CIR TAMPA FL 33626
PIEPER, MELINDA                        ADDRESS ON FILE
PIER 66 COTTAGE RENTALS                TODD K. ASHOFF 36053 LAKE STREET UNION CITY PA 16438
PIER POINTE LANDING CONDO ASSN, INC.   HEATH J. THOMPSON, P.C. HEATHE J. THOMPSON, ESQ. 4224 HOLLAND ROAD SUITE 108
                                       VIRGINIA BEACH VA 23452
PIERCE & ASSOCIATES                    1 N DEARBORN STE 1300 CHICAGO IL 60602
PIERCE AND ASSOCIATES PC               1 NORTH DEARBORN ST SUITE 1300 CHICAGO IL 60602
PIERCE COUCH HENDRICKSON               BAYSINGER & GREEN LLP PO BOX 26350 OKLAHOMA CITY OK 73126
PIERCE COUNTY                          PIERCE COUNTY-TAX COMMIS PO BOX 192 BLACKSHEAR GA 31516
PIERCE COUNTY                          PIERCE COUNTY - TREASURE 240 2ND ST. SE, SUITE 6 RUGBY ND 58368
PIERCE COUNTY                          PIERCE COUNTY - TREASURE 111 W COURT ST, RM 4 PIERCE NE 68767
PIERCE COUNTY                          PIERCE COUNTY FINANCE P.O. BOX 11621 TACOMA WA 98411
PIERCE COUNTY ASSESSOR-TREASURER       2401 SOUTH 35TH ROOM 142 TACOMA WA 98409
PIERCE COUNTY MOBILE HM                TAX COMMISSIONER PO DRAWER 192 BLACKSHEAR GA 31516
PIERCE COUNTY SEWER                    PO BOX 11620 TACOMA WA 98411
PIERCE COUNTY SEWER                    9850 64TH ST. W UNIVERSITY PLACE WA 98467
PIERCE COUNTY SEWER                    9850 64TH ST. W UNIVERSITY WA 98467-1078
PIERCE COUNTY TREASURER                2401 SOUTH 35TH STREET ROOM 142 TACOMA WA 98409
PIERCE MCKENNON, TIFFANY               ADDRESS ON FILE
PIERCE, BRIAN                          ADDRESS ON FILE
PIERCE, CHRISTI                        ADDRESS ON FILE
PIERCE, JOLENE                         ADDRESS ON FILE
PIERI CONSTRUCTION & JAY               YOUNG & KAREN LYON YOUNG 7905 FESTIVAL COURT CUPERTINO CA 95014
PIERMONT TOWN                          PIERMONT TOWN - TAX COLL PO BOX 55 PIERMONT NH 03779



Epiq Corporate Restructuring, LLC                                                                  Page 969 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 995 of 1490
Claim Name                             Address Information
PIERMONT VILLAGE                       PIERMONT VILLAGE-TREASUR 478 PIERMONT AVENUE PIERMONT NY 10968
PIERRE A LOUIS PA                      7951 RIVIERA BLVD STE103 MIRAMAR FL 33023
PIERRE MAGALEE &                       SUSAN MAGALEE 24327 GLEN LOCH DR SPRING TX 77380
PIERSALL, NATALIE                      ADDRESS ON FILE
PIERSON TOWNSHIP                       PIERSON TOWNSHIP - TREAS 21156 WEST CANNONSVILLE PIERSON MI 49339
PIERSON VILLAGE                        PIERSON VILLAGE - TREASU 190 GRAND ST PIERSON MI 49339
PIERSONPATTERSON LLP                   ATTN: GENERAL COUNSEL 13750 OMEGA RD DALLAS TX 75244
PIGEON FORGE CITY                      PIGEON FORGE-TAX COLLECT 225 PINE MT RD PIGEON FORGE TN 37863
PIGEON TOWN                            PIGEON TWN TREASURER W15478 AASEN LN WHITEHALL WI 54773
PIGEON VILLAGE                         PIGEON VILLAGE - TREASUR P.O. BOX 379 PIGEON MI 48755
PIGMAN APPRAISAL GROUP INC             PO BOX 36141 ROCK HILL SC 29732
PIGOTT AGENCY                          2008 STATE RD BENSALEM PA 19020
PIKE CNTY MTL                          22 WEST MAIN BOWLING GREEN MO 63334
PIKE COUNTY                            PIKE COUNTY-TAX COMMISSI PO BOX 217 ZEBULON GA 30295
PIKE COUNTY                            PIKE CO-REV COMMISSIONER 120 W. CHURCH ST TROY AL 36081
PIKE COUNTY                            PIKE COUNTY-TAX COLLECTO PO BOX 111 MAGNOLIA MS 39652
PIKE COUNTY                            PIKE COUNTY - SHERIFF PO BOX 839 PIKEVILLE KY 41502
PIKE COUNTY                            PIKE COUNTY - TREASURER 230 WAVERLY PLAZA SUITE WAVERLY OH 45690
PIKE COUNTY                            PIKE COUNTY - TREASURER 801 MAIN ST PETERSBURG IN 47567
PIKE COUNTY                            PIKE COUNTY - TREASURER 121 E WASHINGTON PITTSFIELD IL 62363
PIKE COUNTY                            PIKE COUNTY - COLLECTOR 115 W MAIN BOWLING GREEN MO 63334
PIKE COUNTY                            PIKE COUNTY - TAX COLLEC P. O. BOX 177 MURFREESBORO AR 71958
PIKE COUNTY CHANCERY CLERK             PO BOX 309 MAGNOLIA MS 39652
PIKE COUNTY CLERK                      PO BOX 631 PIKEVILLE KY 41502-0631
PIKE COUNTY MUTUAL INS                 22 W MAIN ST BOWLING GREEN MO 63334
PIKE COUNTY SHERIFF                    146 MAIN ST PIKEVILLE KY 41502
PIKE COUNTY TAX CLAIM BUREAU           506 BROAD ST MILFORD PA 18337
PIKE COUNTY TAX COLLECTOR              PO BOX 111 MAGNOLIA MS 39652
PIKE COUNTY TAX COMMISSION             16001 BARNESVILLE ST ZEBULON GA 30295
PIKE COUNTY TREASURER                  200 E. BAY STREET MAGNOLIA MS 39652
PIKE COUNTY TREASURER                  801 EAST MAIN STREET PETERSBURG IN 47567
PIKE INSURANCE AGENCY                  8 MAIN STREET ORLEANS MA 02653
PIKE MUT INS CO                        111 S BUCKEYE ST 220 WOOSTER OH 44691
PIKE MUT INS CO                        3873 CLEVELAND RD WOOSTER OH 44691
PIKE MUTUAL INSURANCE CO               P O BOX 926 WOOSTER OH 44691
PIKE TOWN                              PIKE TOWN - TAX COLLECTO PO BOX 251 PIKE NY 14130
PIKE TOWNSHIP                          PIKE TWP - TAX COLLECTOR POB 345 CURWENSVILLE PA 16833
PIKE TOWNSHIP                          TINA STEPHENS - TAX COLL P.O. BOX 284 OLEY PA 19547
PIKE, ANNA                             ADDRESS ON FILE
PIKE, TRISTAN                          ADDRESS ON FILE
PIKEVILLE CITY                         PIKEVILLE CITY-TAX COLLE PO BOX 225 PIKEVILLE TN 37367
PIKEVILLE CITY                         CITY OF PIKEVILLE - CLER 243 MAIN ST, DIV OF TAX PIKEVILLE KY 41501
PIKEVILLE INDEPENDENT SC               PIKEVILLE IND BOE - COLL 148 2ND ST PIKEVILLE KY 41501
PILARSKI, NICOLE                       ADDRESS ON FILE
PILESGROVE TOWNSHIP                    1180 ROUTE 40 PILESGROVE NJ 08098
PILESGROVE TOWNSHIP                    PILESGROVE TWP-COLLECTOR 1180 ROUTE 40 PILESGROVE NJ 08098
PILGER INSURANCE AGENCY                INC 6406 C AIRPORT BLVD MOBILE AL 36608
PILGRAM INS CO                         P O BOX 120106 BOSTON MA 02112
PILGRIM CHRISTAKIS LLP                 321 N CLARK ST 26TH FL CHICAGO IL 60654



Epiq Corporate Restructuring, LLC                                                                   Page 970 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19  Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 996 of 1490
Claim Name                              Address Information
PILGRIM CREEK ESTATES HOA              3355 MISSION AVENUE SUITE 111 OCEANSIDE CA 92058-1327
PILGRIM INS COMPANY                    P O BOX 2057 KALISPELL MT 59903
PILICY & RYAN                          365 MAIN ST WATERTOWN CT 06795
PILICY & RYAN PC                       365 MAIN STREET WATERTOWN CT 06795
PILKA & ASSOCIATES PA                  213 PROVIDENCE ROAD BRANDON FL 33511
PILL & PILL                            85 AIRKENS CENTER MARTINSBURG WV 25404
PILLA, JESSICA                         ADDRESS ON FILE
PILLAR CONTRACTING OF TEXAS, LLC       BRUCE LEVI COOPER 207 DANNA ST BAYTOWN TX 77523
PILLAR INS CO                          P O BOX 896671 CHARLOTTE NC 28289
PILLAR INSURANCE                       COMPANY PO BOX 230 FORT WORTH TX 76101
PILLAR INSURANCE                       P O BOX 230 FORT WORTH TX 76101
PILLAR RESOURCES                       14900 INTERURBAN AVE. S 271 SEATTLE WA 98168
PILOT CATASTROPHE SERVICES INC         PO BOX 91299 MOBILE AL 36691-1299
PILOT MOUNTAIN INS                     117 W MAIN ST PILOT MOUNTAIN NC 27041
PIMA COUNTY                            240 N STONE AVE TUCSON AZ 85701
PIMA COUNTY                            PIMA COUNTY - TREASURER 240 NORTH STONE AVENUE TUCSON AZ 85701
PIMA COUNTY MOBILE HOME                TAX COLLECTOR 240 NORTH STONE AVE TUCSON AZ 85701
PIMA COUNTY TREASURER                  PO BOX 29011 PHOENIX AZ 85038-9011
PIMA COUNTY TREASURER                  240 N STONE AVE TUCSON AZ 85701
PINA, DIANA                            ADDRESS ON FILE
PINAL COUNTY                           31 NORTH PINAL ST BLDG E FLORENCE AZ 85132
PINAL COUNTY                           PINAL COUNTY - TREASURER PO BOX 729 FLORENCE AZ 85132
PINAL COUNTY TREASURER                 PO BOX 729 FLORENCE AZ 85132
PINAL COUNTY TREASURER                 P O BOX 729 31 N PINAL BLDG E FLORENCE AZ 85232
PINCKNEY CARTER CO                     1956 REMOUNT RD NORTH CHARLESTON SC 29419
PINCKNEY VILLAGE                       PINCKNEY VILLAGE - TREAS 220 S HOWELL PINCKNEY MI 48169
PINCKNEY, MILBY                        ADDRESS ON FILE
PINCKNEY-CARTER CO                     PO BOX 60118 NORTH CHARLESTON SC 29419
PINCONNING CITY                        PINCONNING CITY - TREASU P.O. BOX 628 PINCONNING MI 48650
PINCONNING TOWNSHIP                    PINCONNING TWP - TREASUR PO BOX 58 PINCONNING MI 48650
PINCUS LAW GROUP, PLLC                 425 RXR PLAZA UNIONDALE NY 11556
PINE BEACH BORO                        PINE BEACH BORO-TAX COLL 599 PENNSYLVANIA AVENUE PINE BEACH NJ 08741
PINE BELT INS                          1950 LINCOLN RD STE 20 HATTIESBURG MS 39402
PINE BLUFF WATER                       PO BOX 89 LOCUST FORK AL 35097
PINE BUSH CENT. SCH. (MO               PINE BUSH CENT. SCH-COLL 156 STATE ROUTE 302 PINE BUSH NY 12566
PINE BUSH CENT.SCH. (CR                PINE BUSH CS-REC OF TAXE 156 STATE ROUTE 302 PINE BUSH NY 12566
PINE BUSH CENT.SCH. (MA                PINE BUSH CS-TAX COLLECT 156 STATE ROUTE 302 PINE BUSH NY 12566
PINE BUSH CENT.SCH. (WAL               PINE BUSH CENT.SCH-COLLE 156 STATE ROUTE 302 PINE BUSH NY 12566
PINE BUSH CENTRAL SCHOOL DISTRICT      PO BOX 968 PINE BUSH NY 12566
PINE BUSH CS (GARDINER T               PINE BUSH CS-TAX COLLECT 156 ROUTE 302- ADMIN BLD PINE BUSH NY 12566
PINE BUSH CS (SHAWANGUN                PINE BUSH CS-TAX COLLECT 156 ROUTE 302 PINE BUSH NY 12566
PINE COUNTY                            PINE COUNTY - TREASURER 635 NORTHRIDGE DR. NW SU PINE CITY MN 55063
PINE CREEK CONDOMINIUM ASSOCIATION     C/O BC PROPERTY MANAGEMENT INC 350 SOUTH MAIN STREET SUITE 211 DOYLESTOWN PA
                                       18901
PINE CREEK TOWNSHIP                    PINE CREEK TWP - TAX COL 1472 PARK AVENUEPOB 8 WOOLRICH PA 17779
PINE CREST VILLAGE OF                  HERITAGE PINES, INC. 5837 TROUBLE CREEK ROAD NEW PORT RICHEY FL 34652
PINE FOREST PROPERTY OWNERS ASSOCIATION 502 BUTTONWOOD STREET BASTROP TX 78602
PINE GROVE AREA SCHOOL D               BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013
PINE GROVE AREA SD/ TREM               BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013



Epiq Corporate Restructuring, LLC                                                                  Page 971 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19  Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 997 of 1490
Claim Name                               Address Information
PINE GROVE AREA SD/FRAIL                 BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013
PINE GROVE AREA SD/PINE                  BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013
PINE GROVE BORO                          PINE GROVE BORO - COLLEC 10 SCHOOL ST. PINE GROVE PA 17963
PINE GROVE BORO SCHOOL D                 BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013
PINE GROVE CONDOMINIUM ASSOCIATION INC   11251 N KENDALL DRIVE MIAMI FL 33176
PINE GROVE TOWNSHIP                      PINE GROVE TWP - TAX COL 707 OLD STATE ROAD RUSSELL PA 16345
PINE GROVE TOWNSHIP                      PINE GROVE TWP - TAX COL 175 OAK GROVE RD (REAR E PINE GROVE PA 17963
PINE GROVE TOWNSHIP                      PINE GROVE TWP - TREASUR 26520 CR 388 GOBLES MI 49055
PINE HILL BORO                           PINE HILL BORO -TAX COLL 45 WEST SEVENTH AVENUE PINE HILL NJ 08021
PINE HILL BORO                           45 WEST SEVENTH AVENUE PINE HILL NJ 08021-6344
PINE HILL MUA                            907 TURNERSVILLE ROAD PINE HILL NJ 08021
PINE INSURANCE AGY INC                   403 FRANKLIN STREET MELROSE MA 02176
PINE ISLAND RIDGE COMMUNITY ASSOCIATION C/O KORANSKY, BOUWER & PORACKY, PC 425 JOILET ST, SUITE 425 DYER IN 46311
PINE KNOLL SHORES TOWN                   TREASURER-PINE KNOLL SHO 100 MUNICIPAL CIRCLE PINE KNOLL SHORES NC 28512
PINE LAKE TOWN                           PINE LAKE TWN TREASURER PO BOX 1124 / 5407 RIVER RHINELANDER WI 54501
PINE MOUNTAIN CITY                       PINE MOUNTAIN -TAX COLLE PO BOX 8 PINE MOUNTAIN GA 31822
PINE MOUNTAIN CLUB                       PROPERTY OWNER'S ASSOC. INC. PO BOX P PINE MOUNTAIN CLUB CA 93222
PINE PLAINS CS (CMBD TN                  PINE PLAINS CS - TAX COL 2829 CHURCH STREET PINE PLAINS NY 12567
PINE PLAINS CS (CMBD TN                  PINE PLAINS CS- TAX COLL 2829 CHURCH ST PINE PLAINS NY 12567
PINE PLAINS TOWN                         PINE PLAINS TN - COLLECT PO BOX 955 PINE PLAINS NY 12567
PINE POINT VILLAS ASSOCIATION, INC.      3310 LOREN ROAD BOYNTON BEACH FL 33435
PINE RIDGE AT LAKE TARPON                VILLAGE 1 CONDO ASSOC. INC 1250 PINE RIDGE CIR EAST TARPON SPRINGS FL 34688
PINE RIDGE AT LAKE TARPON VILLAGE 1      1250 PINE RIDGE CIRCLE EAST TARPON SPRINGS FL 34688
PINE RIDGE AT PALM HARBOR, PHASE II      3001 EXECUTIVE DRIVE SUITE 260 CLEARWATER FL 33762
PINE RIDGE COMMUNITY ASSOCIATION         4770 PINE RIDGE DR WEST BUSHKILL PA 18324
PINE RIDGE MOBILE PARK                   18150 SW BOONES FERRY ROAD PORTLAND OR 97224
PINE RIDGE NORTH II CONDO ASSOC. INC     600 SEA PINE WAY GREENACRES FL 33415
PINE RIDGE PALMS ASSOCIATION, INC        16300 PINE RIDGE RD FT. MYERS FL 33908
PINE RIDGE SOUTH IV CONDO ASSOC., INC    2328 S CONGRESS AVE STE 2A WEST PALM BEACH FL 33406
PINE RIVER TOWN                          PINE RIVER TWN TREASURER W2496 CENTER ROAD MERRILL WI 54452
PINE RIVER TOWNSHIP                      PINE RIVER TWP - TREASUR 1495 W. MONROE ROAD ST LOUIS MI 48880
PINE RUN LLC                             2605 SW 33RD ST BLDG 200 OCALA FL 34471
PINE RUN OPERATIONS LLC                  5930 NW 18TH PLACE OCALA FL 34482-8936
PINE SPRINGS HOA INC.                    9033 PINE SPRINGS DRIVE BOCA RATON FL 33728
PINE STATE APPRAISALS LLC                PO BOX 640 DACULA GA 30019
PINE TOWNSHIP                            PINE TWP - TAX COLLECTOR 102 RAHWAY RD. MCMURRAY PA 15317
PINE TOWNSHIP                            COLLECTOR-JOAN STUPIC PO BOX 123 HEILWOOD PA 15745
PINE TOWNSHIP                            PINE TWP - TAX COLLECTOR 441 BLACKTOWN ROAD GROVE CITY PA 16127
PINE TOWNSHIP                            MARSHA HETRICK-TAX COLLE 201 ALLEGHENY AVEPOB 32 TEMPLETON PA 16259
PINE TOWNSHIP                            PINE TWP - TAX COLLECTOR 173 NORTH CHESTNUT ST LINESVILLE PA 16424
PINE TOWNSHIP                            TAX COLLECTION 48 WEST 3RD ST. WILLIAMSPORT PA 17701
PINE TOWNSHIP                            PINE TOWNSHIP - TREASURE 10909 WATERWHEEL RD LAKEVIEW RD MI 48850
PINE TRAIL SHORES FLINT                  PO BOX 266 FLINT TX 75762
PINE TREE CONDOMINIUMS OF HOMEWOOD       18221 TORRENCE AVE., STE 2A LANSING IL 60438
PINE TREE ISD                            PINE TREE ISD - TAX COLL P O BOX 5878 LONGVIEW TX 75608
PINE TREE VILLAGE AT DEER RUN HOA        475 PINESONG DRIVE CASSELBERRY FL 32707
PINE TREE VILLAGE HOA, INC.              10500 GREENTRAIL DR. NORTH BOYNTON BEACH FL 33436
PINE TREE VILLAGE OF LOVELAND            399 AMETHYST AVE LOVELAND CO 80537
PINE VALLEY CEN SCH (                    PINE VALLEY CEN SCH- COL 517 PINE STREET SOUTH DAYTON NY 14138



Epiq Corporate Restructuring, LLC                                                                     Page 972 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142     Filed 03/01/19  Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 998 of 1490
Claim Name                              Address Information
PINE VALLEY CS(CMBN TWNS                PINE VALLEY CS- TAX COLL 517 PINE STREET SOUTH DAYTON NY 14138
PINE VALLEY HOMES                       10865 BENNETTS VALLEY HIGHWAY PENFIELD PA 15849
PINE VALLEY TOWN                        PINE VALLEY TWN TREASURE N4738 STATE HWY 73 NEILLSVILLE WI 54456
PINE VILLAGE PUD W                      PINE VILLAGE PUD - COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
PINE-RICHLAND S.D./PINE                 PINE-RICHLAND SD - TC 102 RAHWAY RD. MCMURRAY PA 15317
PINE-RICHLAND S.D./RICHL                PINE-RICHLAND SD - COLLE 102 RAHWAY ROAD MCMURRAY PA 15317
PINE-STRAWBERRY WATER IMPROVEMENT DIST. P.O. BOX 134 PINE AZ 85544
PINEBLUFF TOWN                          PINEBLUFF TOWN - TAX COL 325 E BALTIMORE AVE PINE BLUFF NC 28373
PINEBROOK PLACE HOA, INC.               2525 PINEBROOK PLACE DRIVE KINGSPORT TN 37660
PINEBROOK WOODS HOME OWNERS ASSOCIATION 13270 TALL PINE CIRCLE FORT MYERS FL 33907
PINECREEK TOWNSHIP                      PINE CREEK TWP - TAX COL 18684 ROUTE 322 BROOKVILLE PA 15825
PINECREEK TWP(SCHOOL BIL                PINE CREEK TWP - TAX COL 18684 ROUTE 322 BROOKVILLE PA 15825
PINEDA COMPANY                          5401 PARKER HENDERSON FORT WORTH TX 76119
PINEDA COMPANY                          MARIA CUEVAS 5401 PARKER HENDERSON FORT WORTH TX 76119
PINEDA DREAM CONSTRUCTION               206 N UPLAND DRIVE METAIRIE LA 70003
PINEDA INS AGENCY                       12330 WEST AVE STE 202 SAN ANTONIO TX 78216
PINEDA, CRISTIAN                        ADDRESS ON FILE
PINEDO, MIRELLA                         ADDRESS ON FILE
PINEGROVE AREA S.D./WASH                BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013
PINEGROVE VILLAGE HOA INC               6872 TIMBER PINES BLVD SPRING HILL FL 34606
PINEHURST HOMEOWNERS ASSOCIATION        15201 EAST FREEWAY, STE 205 CHANNELVIEW TX 77530
PINEHURST VILLAS CLUSTER ASSOCIATION    4065 IRVINE OVAL MEDINA OH 44256-9070
PINELLAS CNTY. BOARD OF CNTY. COMM'RS   14 S FT HARRISON AVE, 3RD FLOOR CLEARWATER FL 33756
PINELLAS COUNTY                         PINELLAS COUNTY-TAX COLL 315 COURT ST - 3RD FL CLEARWATER FL 33756
PINELLAS COUNTY CLERK OF CIRCUIT        COURT 315 COURT ST RM 150 CLEARWATER FL 33756
PINELLAS COUNTY CODE ENFORCEMENT        12211 WALSINGHAM RD LARGO FL 33778
PINELLAS COUNTY TAX COLLECTOR           PO BOX 31149 TAMPA FL 33631
PINELLAS COUNTY TAX COLLECTOR           315 COURT ST, 3RD FLOOR CLEARWATER FL 33756
PINELLAS COUNTY TAX COLLECTOR           PO BOX 10832 CLEARWATER FL 33757
PINELLAS COUNTY UTILITIES               14 S FT HARRISON AVE CLEARWATER FL 33756
PINELLAS COUNTY UTILITIES               PO BOX 1780 CLEARWATER FL 33757-1780
PINES INS                               8267 N PINE ISLAND RD FT LAUDERDALE FL 33321
PINES OF LA JOLLA HOMEOWNERS            2851 CAMINO DEL RIO S SUITE 230 SAN DIEGO CA 92108
ASSOCIATION
PINETOPS TOWN                           PINETOPS TOWN - TAX COLL P O DRAWER C PINETOPS NC 27864
PINEVIEW ESTATES LLC                    PO BOX 367 GENESEE MI 48437
PINEVILLE                               PINEVILLE CITY - COLLECT BOX 592 PINEVILLE MO 64856
PINEVILLE CITY                          PINEVILLE CITY - TAX COL P O BOX 3820 PINEVILLE LA 71361
PINEWOOD LAKE OWNERS ASSOCIATION INC    PO BOX 12710 BAKERSFIELD CA 93389-2710
PINEWOOD VILLAGE OF MELBOURNE HOA INC   1713 THRUSH DRIVE MELBOURNE FL 32935
PINEWOOD VILLAGE OWNERS ASSOCIATION INC 2765 WOODGATE LANE SARASOTA FL 34231
PINEY ORCHARD COMMUNITY                 4840 WESTFIELDS BLVD STE 300 CHANTILLY VA 20151
PINEY ORCHARD COMMUNITY ASSOCIATION     4840 WESTFIELDS BLVD 300 CHANTILLY VA 20151
INC.
PINEY WOODS ROOFING & CONSTRUCTION, LLC STEPHEN ANDREW PIRTLE 11578 CR 3424 BROWNSBORO TX 75756
PINGLEY REALTY LLC                      P O BOX 1223 ELKINS WV 26241
PINK CREEK WATER DISTRICT               P O BOX 65 COQUILLE OR 97423
PINKHAM INS AGENCY INC                  40 COMMERCE PL SUITE 100 HICKSVILLE NY 11801
PINKHAM INSURANCE AGENCY                8 ALMAR ST FARMINGDALE ME 04344



Epiq Corporate Restructuring, LLC                                                                    Page 973 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19  Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 999 of 1490
Claim Name                            Address Information
PINNACA                               8000 NORMAN CENTER DR STE 250 BLOOMINGTON MN 55437
PINNACLE & KLEIN FAMILY               TRUST & S & R KLEIN 5878 WESTBOURGH CT NAPLES FL 34112
PINNACLE & S CHERUBIN                 FOR EST OF YVON CHERUBIN 210 LOCK RD DEERFIELD BEACH FL 33442
PINNACLE BLUEPRINT                    INVESTMENT GROUP LLC 35-37 BROADWAY PATERSON NJ 07505
PINNACLE BUILDERS INC                 30235 EDEN CHURCH RD DENHAM SPRINGS LA 70726
PINNACLE CLAIM SERVICES               INC 210 LOCK ROAD DEERFIELD BEACH FL 33442
PINNACLE DISASTER &                   RECOV SERV 12507 WOODWORTH DR 400 CYPRESS TX 77429
PINNACLE ENGINEERING &                LAND SURVEYING, INC. 2720 NORTH 350 WEST SUITE 108 LAYTON UT 84041
PINNACLE HOME                         RENOVATIONS PO BOX 633 BLANCO TX 78606
PINNACLE HOME IMPROVEMENTS, LLC       STEVE WOODS 4080 MCGINNIS FERRY ROAD SUITE 1301 ALPHARETTA GA 30005
PINNACLE INS GROUP INC                PO BOX 21749 WACO TX 76702
PINNACLE NORTHWEST ESCROW             603 4TH AVE SUITE 100 KIRKLAND WA 98033
PINNACLE NW ESCROW LLC                733 7TH AVE SUITE 110 KIRKLAND WA 98033
PINNACLE NW ESCROW LLC                733 7TH AVE NE 110 KIRKLAND WA 98033
PINNACLE PROPERTIES NJ                RONALD FELDER 10 TWISTING LANE SICKLEVILLE NJ 08081
PINNACLE PROPERTY SERVICE             MASON GRILLO 5370 GREENBRIAR LANE BEAUMONT TX 77706
PINNACLE PUBLIC                       ADJUSTERS INC 1755 PARK STREET NAPERVILLE IL 60563
PINNACLE REALTY SERVICES              PETURA INC 151 FRIES MILL ROAD, SUITE 502 TURNERSVILLE NJ 08012
PINNACLE RESTORATION                  4895 E BALTIMORE AVE LAS VEGAS NV 89104
PINNACLE RISK ADVISORS                14 OFFICE PARK CR 111 BIRMINGHAM AL 35223
PINNACLE ROOFING INC                  10808 MANTILLA CT OAKTON VA 22124
PINNACLE SERVICES                     7173 S SEDALIA ST FOXFIELD CO 80016
PINNNACLE ROOFING SYSTEMS INC         CHRIS RAY 1608 BROWNLEE BLVD CORPUS CHRISTI TX 78404
PINNON CONSTRUCTION                   1223 GURLEY LOOP BUNCOMBE IL 62912
PINOCCI, TOM                          ADDRESS ON FILE
PINORA TOWNSHIP                       PINORA TOWNSHIP - TREASU 9672 E 48TH STREET CHASE MI 49623
PINSON, EBONY                         ADDRESS ON FILE
PINTA, LLC                            WELLS FARGO BANK NTL ASSOC AS TRUSTEE 9062 OLD ANNAPOLIS ROAD COLUMBIA MD
                                      21045
PINTAIL ROOFING LLC                   253 N COMMON STREET SHREVEPORT LA 71101
PINTURON                              JOSE A DIAZ 603 SW 19 AVE APT 4 MIAMI FL 33135
PIONEER APPRAISAL                     COMPANY PO BOX 349 THORP WI 54771
PIONEER CONST & WENDY                 DIXON 324 SUNSET AVE 2 ERLANGER KY 41018
PIONEER CONSTRUCTION                  ALFREDO ARMENDARIZ ALFREDO ARMENDARIZ 810 SANDSTONE CHAPARRAL NM 88081
PIONEER CONSTRUCTION AND              WENDY DIXON 324 SUNSET AVE 2 ERLANGER KY 41018
PIONEER CS ( COMBINED TN              PIONEER CS- TAX COLLECTO 12125 COUNTY LINE ROAD YORKSHIRE NY 14173
PIONEER CS (COMBINED TNS              PIONEER CS - TAX COLLECT 12125 COUNTY LINE RD YORKSHIRE NY 14173
PIONEER CS (COMBINED TOW              PIONEER CS - TAX COLLECT 12125 COUNTY LINE RD YORKSHIRE NY 14173
PIONEER ELECTRIC COOPERATIVE          344 W US ROUTE 36 PIQUA OH 45356-9255
PIONEER EXTERIORS LLC.                STEVEN SUMMERS 2340 EAST TRINITY MILLS RD. CARROLLTON TX 75006
PIONEER IRR DIST                      PIONEER IRRIGATION DISTR PO BOX 426 CALDWELL ID 83606
PIONEER IRRIGATION DISTRICT           PO BOX 426 CALDWELL ID 83606
PIONEER LAKE                          401 MAIN ST SOUTH PIERZ MN 56364
PIONEER LAKE MUT INS CO               PO BOX 217 PIERZ MN 56364
PIONEER LAND SURVEYING                963 WHOOPING CREEK ROAD CARROLTON GA 30116
PIONEER MTL                           P O BOX 64 RED OAK IA 51566
PIONEER MUTL INS ASSOC                412 REED ST RED OAK IA 51566
PIONEER POLE BLDGS INC                716 SOUTH ROUTE 183 SCHUYLKILL HAVEN PA 17972
PIONEER PROPERTY MANAGMENT INC        146 FOREST STREET FRANKLIN MA 02038



Epiq Corporate Restructuring, LLC                                                                  Page 974 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1000 of 1490
Claim Name                            Address Information
PIONEER ROOFING CONCEPTS              DAVID MALDONADO 12640 PIONEER CT CLINT TX 79836
PIONEER ROOFING OF TEXAS              1545 K AVE 277 PLANO TX 75074
PIONEER STATE MUT INS                 1510 N ELMS RD FLINT MI 48532
PIONEER TAX COLLECTOR                 YORKSHIRE-PIONEER CSD PO BOX 1987 BUFFALO NY 14240
PIONEER TITLE COMPANY OF WASHINGTON   P O BOX 309 DAVENPORT WA 99122
PIONEER TOWNSHIP                      PIONEER TOWNSHIP - TREAS 4584 W PHELPS LAKE CITY MI 49651
PIONEER VILLAGE CITY                  PIONEER VILLAGE CITY - C 4700 SUMMITT DRIVE LOUISVILLE KY 40229
PIONEERSTAR CONSTRUCTION              SERVICES 310 SW 63 AVE MIAMI FL 33144
PIONTKOWSKI, TOM                      ADDRESS ON FILE
PIPER JAFFRAY & CO.                   ATTN: GENERAL COUNSEL DEPARTMENT, J12NLE 800 NICOLLET MALL SUITE 1000
                                      MINNEAPOLIS MN 55402
PIPER JAFFRAY & CO.                   ATTN: INTERNAL CONTROL J10SOP 800 NICOLLET MALL SUITE 1000 MINNEAPOLIS MN
                                      55402
PIPER, JAMIE                          ADDRESS ON FILE
PIPERS LANDING YACHT & COUNTRY CLUB   6160 SW THISTLE TERRACE PALM CITY FL 34990
PIPERS LANDING, INC                   6160 SW THISTLE TERRACE PALM CITY FL 34990
PIPERTON CITY                         PIPERTON CITY-TAX COLLEC 3725 HWY 196 PIPERTON TN 38017
PIPESTONE COUNTY                      PIPESTONE COUNTY - TREAS 416 HIAWATHA AVE S PIPESTONE MN 56164
PIPESTONE TOWNSHIP                    PIPESTONE TOWNSHIP - TRE 7185 N ELM ST EAU CLAIRE MI 49111
PIPITT, SAMANTHA                      ADDRESS ON FILE
PIPKA, JORDAN                         ADDRESS ON FILE
PIPP, NATHAN                          ADDRESS ON FILE
PIPP, YVONNE                          ADDRESS ON FILE
PIPPEL INSURANCE AGENCY               9061 E FRONTAGE RD PALMER AK 99645
PIRATES PROPERTY OWNERS ASSOCIATION   C/O CKM PROPERTY MANAGEMENT, INC 701 CLARENCE ST, PO BOX 160 TOMBALL TX 77375
PIRIYASATHIRAKUL, NARONG              ADDRESS ON FILE
PIRRI, NICHOLAS                       ADDRESS ON FILE
PISCATAWAY TOWNSHIP                   455 HOES LANE PISCATAWAY NJ 08854
PISCATAWAY TOWNSHIP -F                PISCATAWAY TWP - COLLECT 455 HOES LANE PISCATAWAY NJ 08854
PISECO C0MMON SCH.(CMBND              PISECO CENTRAL SCH-COLLE PO BOX 11 PISECO NY 12139
PISO Y PAREDES                        MANUEL RAMIREZ URB LOS ANGELES CALLE PERSEO 79 CAROLINA PR 00979
PISTAKEE TERRACE HOMEOWN              PO BOX 162 RINGWOOD IL 60072
PISTONE INS                           638 FM 517 W DICKINSON TX 77539
PISTONE INS AGENCY                    17300 EL CAMINO REAL110 HOUSTON TX 77058
PIT CREW ROOFING &                    REPAIR 2774 N HARBOR C BLVD STE MELBOURNE FL 32935
PITCAIRN BORO                         PITCAIRN BORO - TAX COLL 575 SEVENTH STREET PITCAIRN PA 15140
PITCHER TOWN                          PITCHER TOWN- TAX COLLEC 156 PITCHER SPRINGS RD PITCHER NY 13136
PITE DUNCAN ,LLP                      4375 JUTLAND DRIVE, SUITE 200 P.O. BOX 17933 SAN DIEGO CA 92177
PITE DUNCAN LLP                       4375 JUTLAND DR, SUITE 200 SAN DIEGO CA 92117
PITKIN COUNTY                         PITKIN COUNTY-TREASURER 530 EAST MAIN ST SUITE 2 ASPEN CO 81611
PITMAN BORO                           PITMAN BORO - TAX COLLEC 110 SOUTH BROADWAY PITMAN NJ 08071
PITNEY BOWES                          1245 E BRICKYARD RD STE 250 SALT LAKE CITY UT 84106
PITNEY BOWES GLOBAL FINANCIAL SERVI   PO BOX 371887 PITTSBURGH PA 15250-7887
PITT COUNTY                           PITT COUNTY - TAX COLLEC 111 S. WASHINGTON ST. GREENVILLE NC 27858
PITT COUNTY TAX COLLECTOR             111 S WASHINGTON ST GREENVILLE NC 27834
PITTENGER LAW GROUP LLC               6900 COLLEGE BLVD STE 325 OVERLAND PARK KS 66211
PITTINGER LAW GROUP                   6900 COLLEGE BLVD. SUITE 325 OVERLAND PARK KS 66211
PITTMAN CENTER                        PITTMAN CENTER-TAX COLLE 2839 WEBB CREEK ROAD SEVIERVILLE TN 37876
PITTMAN ROOFING, INC.                 3103 ED GORDON DRIVE TALLAHASSEE FL 32310



Epiq Corporate Restructuring, LLC                                                                  Page 975 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1001 of 1490
Claim Name                              Address Information
PITTMAN, MELINDA                        ADDRESS ON FILE
PITTS, BWANA                            ADDRESS ON FILE
PITTS, NATHANIEL                        ADDRESS ON FILE
PITTSBORO CITY                          PITTSBORO CITY-TAX COLLE PO BOX 187 PITTSBORO MS 38951
PITTSBURG COUNTY                        PITTSBURG COUNTY - COLLE 115 E. CARL ALBERT MCALESTER OK 74501
PITTSBURG COUNTY CLERK                  PO BOX 3304 MCALESTER OK 74502
PITTSBURG COUNTY TREASURER              COUNTY COURTHOUSE 115 E CARL ALBERT PKWY RM 107 MCALESTER OK 74501
PITTSBURG TOWN                          PITTSBURG TOWN -TAX COLL 1526 MAIN STREET PITTSBURG NH 03592
PITTSBURGH CITY                         PITTSBURGH CITY - TREASU 414 GRANT ST,REAL ESTATE PITTSBURGH PA 15219
PITTSBURGH WATER & SEWER AUTHORITY      1200 PENN AVENUE PENN LIBERTY PLAZA 1 PITTSBURGH PA 15222
PITTSBURGH WATER SEWER ASSOCIATION      P. O. BOX 747055 PITTSBURGH PA 15274-7055
PITTSBURGH WATER SEWER AUTHORITY        1200 PENN AVE PITTSBURGH PA 15222
PITTSFIELD CHARTER TOWNS                PITTSFIELD TWP - TREASU 6201 W MICHIGAN AVE ANN ARBOR MI 48108
PITTSFIELD CHARTER TOWNSHIP TREASURER   6201 W MICHIGAN AVE ANN ARBOR MI 48108
PITTSFIELD CITY                         PITTSFIELD CITY-TAX COLL 70 ALLEN STREET RM. 112 PITTSFIELD MA 01201
PITTSFIELD TAX COLLECTOR                85 MAIN ST PITTSFIELD NH 03263
PITTSFIELD TOWN                         PITTSFIELD TOWN-TAX COLL 85 MAIN STREET PITTSFIELD NH 03263
PITTSFIELD TOWN                         PITTSFIELD TOWN-TAX COLL 112 SOMERSET AVE PITTSFIELD ME 04967
PITTSFIELD TOWN                         PITTSFIELD TOWN-TAX COLL 40 VILLAGE GREEN PITTSFIELD VT 05762
PITTSFIELD TOWN                         PITTSFIELD TOWN-TAX COLL PO BOX 915 NEW BERLIN NY 13411
PITTSFIELD TOWN                         BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
PITTSFIELD TOWNSHIP                     PITTSFIELD TWP - TAX COL POB 186 YOUNGSVILLE PA 16371
PITTSFIELD WTR/SWR LIENS                PITTSFIELD CITY(W/S) COL 70 ALLEN STREET RM. 112 PITTSFIELD MA 01201
PITTSFORD C.S. (TN OF BR                PITTSFORD C.S - TAX RECE 2300 ELMWOOD AVE ROCHESTER NY 14618
PITTSFORD C.S. (TN OF PE                PITTSFORD C.S - TAX RECE 1350 TURK HILL ROAD FAIRPORT NY 14450
PITTSFORD CEN SCH (TN OF                PITTSFORD CEN SCH - RECE 11 SOUTH MAIN ST PITTSFORD NY 14534
PITTSFORD TOWN                          PITTSFORD TOWN - TAX COL 426 PLAINS RD PITTSFORD VT 05763
PITTSFORD TOWN                          LINDA M. DILLON, RECEIVE 11 SOUTH MAIN STREET PITTSFORD NY 14534
PITTSFORD TOWNSHIP                      PITTSFORD TOWNSHIP - TRE 10711 DAY RD PITTSFORD MI 49271
PITTSFORD VILLAGE                       PITTSFORD VILLAGE - CLER TOWN HALL-21 NORTH MAIN PITTSFORD NY 14534
PITTSGROVE TOWNSHIP                     PITTSGROVE TWP-COLLECTOR 989 CENTERTON RD ELMER NJ 08318
PITTSTON AREA S.D./AVOCA                PITTSTON AREA SD - COLLE 129 FACTORY ST. AVOCA PA 18641
PITTSTON AREA S.D./HUGHE                PITTSTON AREA SD - COLLE 5 SKYLINE DR HUGHESTOWN PA 18640
PITTSTON AREA S.D./JENKI                GENEVIEVE MUDLOCK - COLL 3 LAFLIN ROAD INKERMAN PA 18640
PITTSTON AREA S.D./YATES                HELEN CENTI, TAX COLLECT 35 STOUT ST YATESVILLE PA 18640
PITTSTON AREA SCHOOL DIS                DUPONT BOROUGH TAX COLLE 600 CHESTNUT ST DUPONT PA 18641
PITTSTON CITY CITY BILL                 PITTSTON CITY - TAX COLL CITY HALL - 35 BROAD ST PITTSTON PA 18640
PITTSTON CITY COUNTY BI                 LUZERNE COUNTY - TREASUR 200 NORTH RIVER ST. WILKES-BARRE PA 18711
PITTSTON S.D./DURYEA BOR                DURYEA SD - TAX COLLECTO 79 MAIN ST DURYEA PA 18642
PITTSTON SCHOOL DISTRICT                PITTSTON SD - TAX COLLEC 35 BROAD ST - ROOM 1 PITTSTON PA 18640
PITTSTON TOWN                           PITTSTON TOWN -TAX COLLE 38 WHITEFIELD ROAD PITTSTON ME 04345
PITTSTON TOWNSHIP                       RITA TIMONTE, TAX COLLEC 12 E OAK ST PITTSTON TOWNSHIP PA 18640
PITTSTON TOWNSHIP SCHOOL                RITA TIMONTE, TAX COLLEC 12 E OAK ST PITTSTON TOWNSHIP PA 18640
PITTSTOWN TOWN                          PITTSTOWN TOWN-TAX COLLE 4 RIVER ROAD JOHNSONVILLE NY 12094
PITTSVILLE CITY                         PITTSVILLE CITY TREASURE PO BOX 100 PITTSVILLE WI 54466
PITTSVILLE TOWN /SEMIANN                PITTSVILLE TOWN - COLLEC P O DRAWER A PITTSVILLE MD 21850
PITTSYLVANIA COUNTY                     PITTSYLVANIA COUNTY - TR 11 BANK ST. COURTHOUSE A CHATHAM VA 24531
PITTSYLVANIA COUNTY CLERK OF            CIRCUIT COURT PO DRAWER 31 CHATHAM VA 24531
PITTSYLVANIA COUNTY TREASURER           11 BANK STREET CHATHAM VA 24531



Epiq Corporate Restructuring, LLC                                                                   Page 976 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1002 of 1490
Claim Name                              Address Information
PIUTE COUNTY                            PIUTE COUNTY-TREASURER P.O. BOX 116 JUNCTION UT 84740
PIXLEY IRR DIST                         PIXLEY IRRIGATION DISTRI 357 E OLIVE AVE TIPTON CA 93272
PIZARRO, FRANCHESCA                     ADDRESS ON FILE
PIZZALATOS LIVE OAK CONSTRUCTION LLC    P.O BOX 1325 NASH TX 75569-1325
PJ FITZPATRICK INC AND                  CYNTHIA MUSE 21 INDUSTRIAL BLVD NEW CASTLE DE 19720
PJ RAMEKERS AND ASSOCS                  7915 L ST RALSTON NE 68127
PKWARE INC.                             ATTN: GENERAL COUNSEL 201 E. PITTSBURGH AVE. SUITE 400 MILWAUKEE WI 53204
PLACER COUNTY                           PLACER COUNTY - TAX COLL 2976 RICHARDSON DRIVE AUBURN CA 95603
PLACER COUNTY TAX COLLECTOR             2878 RICHARDSON DRIVE AUBURN CA 95603
PLACER COUNTY TREASURER TAX COLLECTOR   2976 RICHARDSON DR AUBURN CA 95603
PLACER COUNTY WATER AGENCY              P.O. BOX 45808 SAN FRANCISCO CA 94145-0808
PLACER INS AGENCY                       P O BOX 619052 ROSEVILLE CA 95661
PLAIN DEALING TOWN                      PLAIN DEALING TOWN - COL P O BOX 426 PLAIN DEALING LA 71064
PLAIN VILLAGE                           PLAIN VLG TREASURER 1110 LEED PARKWAY, SUITE PLAIN WI 53577
PLAINFIELD CITY                         515 WATCHUNG AVE. ROOM 101 PLAINFIELD NJ 07060
PLAINFIELD CITY                         PLAINFIELD CITY-TAX COLL 515 WATCHUNG AVENUE PLAINFIELD NJ 07060
PLAINFIELD FIRE DISTRICT                PLAINFIELD FD - TAX COLL 7 OAK STREET PLAINFIELD CT 06374
PLAINFIELD MUNICIPAL UTILITIES          127 ROOSEVELT AVENUE PLAINFIELD NJ 07060
AUTHORITY
PLAINFIELD POLICE DEPARTMENT            14300 S. COIL PLUS DRIVE PLAINFIELD IL 60544
PLAINFIELD TOWN                         PLAINFIELD TOWN-TAX COLL P.O. BOX 58 PLAINFIELD MA 01070
PLAINFIELD TOWN                         PLAINFIELD TOWN -TAX COL 110 MAIN STPO BOX 380 MERIDEN NH 03770
PLAINFIELD TOWN                         PLAINFIELD TOWN- TAX CO PO BOX 217 PLAINFIELD VT 05667
PLAINFIELD TOWN                         PLAINFIELD TOWN-TAX COLL P.O. BOX 202 PLAINFIELD CT 06374
PLAINFIELD TOWN                         PLAINFIELD TWN TREASURER N5270 5TH AVENUE PLAINFIELD WI 54966
PLAINFIELD TOWNSHIP                     PLAINFIELD TWP - TAX COL 1549 PEN ARGYL RD PEN ARGYL PA 18072
PLAINFIELD TOWNSHIP                     PLAINFIELD TWP - TREASUR PO BOX 247 HALE MI 48739
PLAINFIELD TOWNSHIP                     PLAINFIELD TWP - TREASUR 6161 BELMONT AVE NE BELMONT MI 49306
PLAINFIELD VILLAGE                      PLAINFIELD VLG TREASURER PO BOX 352 PLAINFIELD WI 54966
PLAINFIELD VILLAGE                      TAX COLLECTOR PO BOX 352 PLAINFIELD WI 54966
PLAINS CITY                             PLAINS CITY-TAX COLLECTO PO BOX 190 PLAINS GA 31780
PLAINS ROOFING INC.                     P.O. BOX 94305 LUBBOCK TX 79493
PLAINS TOWNSHIP                         PLAINS TWP - TAX COLLECT 126 N MAIN ST, MUNICIPAL PLAINS PA 18705
PLAINSBORO TOWNSHIP                     PLAINSBORO TWP - COLLECT 641 PLAINSBORO ROAD PLAINSBORO NJ 08536
PLAINVILLE TOWN                         PLAINVILLE TOWN-TAX COLL P.O. BOX 1795 PLAINVILLE MA 02762
PLAINVILLE TOWN                         PLAINVILLE- REVENUE COLL ONE CENTRAL SQUARE PLAINVILLE CT 06062
PLAINWELL CITY                          PLAINWELL CITY - TREASUR 211 N MAIN ST PLAINWELL MI 49080
PLAIR, SHANAE                           ADDRESS ON FILE
PLAISTOW TOWN                           PLAISTOW TOWN - TAX COLL 145 MAIN STREET PLAISTOW NH 03865
PLAN B REMODELING INC                   411 ROLLING GREEN AVE NEW CASTLE DE 19720
PLANDOME VILLAGE                        PLANDOME VILLAGE-RECEIVE 65 SOUTH DR PLANDOME NY NY 11030
PLANET MARBLE GRANITE &                 TILE 1915 W COPANS RD POMPANO BEACH FL 33064
PLANET OF GRANITE AND FLOORING LLC      6101 HWY 67 ALVARADO TX 76009
PLANNED DEVELOPMENT SERVICES LLC        14100 N 83RD AVE SUITE 200 PEORIA AZ 85381
PLANO ROOFING CO LLC                    1200 JUPITER RD PLANO TX 75074
PLANO ROOFING CO, LLC                   1200 JUPITER ROAD 942114 PLANO TX 75074
PLANTATION AT LEESBURG HOA INC          25201 US HWY 27 LEESBURG FL 34748
PLANTATION BAY COMMUNITY ASSOC., INC.   103A NORTH LAKE DRIVE ORMAND BEACH FL 32174
PLANTATION CITY                         CITY OF PLANTATION - CLE P O BOX 22698 LOUISVILLE KY 40252



Epiq Corporate Restructuring, LLC                                                                    Page 977 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1003 of 1490
Claim Name                               Address Information
PLANTATION LAKES HOA                     3036 CENTER OAK WAY GERMANTOWN TN 38138
PLANTATION MUD U                         PLANTATION MUDU - COLLE 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
PLANTATION ROYAL SECTION TWO             11784 WEST SAMPLE ROAD CORAL SPRINGS FL 33066
PLANTATION VILLAS HOA, INC.              404 LONGVIEW CIRCLE HIAWASSEE GA 60546
PLANTERS COOP INS                        P O BOX 21 IRVINGTON KY 40146
PLANVIEW, INC.                           ATTN: ERIC S. HURLEY 12301 RESEARCH BLVD RESEARCH PARK PLAZA V SUITE 101
                                         AUSTIN TX 78759
PLAQUEMINES PARISH                       PLAQUEMINES PARISH - COL 8022 HWY 23 BELLE CHASSE LA 70037
PLATE VALLEY ROOF &                      M & J MILLER 4115 BEL-AIR DR KEARNEY NE 68845
PLATE, ROGER                             ADDRESS ON FILE
PLATEAU HOMEOWNERS ASSOCIATION           253 PLATEAU LANE KIMBERLING CITY MO 65686
PLATFORM CONSTRUCTION                    835 E LAMAR BLVD ARLINGTON TX 76011
PLATINA COMMUNITY MASTER ASSOC           2950 JOG ROAD GREENACRES FL 33467
PLATINA COMMUNITY MASTER ASSOC., INC.    8211 W BROWARD BLVD PH-1 PLANTATION FL 33324
PLATINIUM PUBLIC ADJ INC                 18425 NW 2 AVE 400 MIAMI FL 33169
PLATINUM 1 INS                           32107 LINDERO CANYON 134 WESTLAKE VILLAGE CA 91361
PLATINUM ABSTRACT CO LLC                 16 N CENTRE STREET MERCHANTVILLE NJ 08109
PLATINUM COFFEE SERVICE INC              18029 HUFSMITH KOHRVILLE RD TOMBALL TX 77375
PLATINUM CONTRACTING                     GROUP 6905 RUBY DR DALLAS TX 75237
PLATINUM CONTRACTING GRO                 6905 RUBY DR DALLAS TX 75237
PLATINUM GENERAL CONTRA                  3500 NW 15TH ST LAUDERHILL FL 33311
PLATINUM HOME IMPROVEMENT CONSTR. CORP   52 BLYDENBURGH ROAD CENTEREACH NY 11720
PLATINUM PA &                            MANES & ARMELLE LAFRANCE 18425 NW 2 AVE 400 MIAMI FL 33169
PLATINUM PUBLIC ADJUSTERS INC            18425 NW 2 AVE 400 MIAMI FL 33169
PLATINUM REO LLC                         2298 HORIZON RIDGE 114 HENDERSON NV 89052
PLATINUM ROOFING                         CASEY DYLAN JEFFREY 370 LONGLEAF STREET GUN BARREL TX 75156
PLATINUM ROOFING AND RENOVATION          2509 LANCASTER ROAD RICHMOND KY 40475
PLATINUM ROOFING AND RESTORATION LLC     340 THOMAS RD SPRINGTOWN TX 76082
PLATINUM ROOFING LLC                     9378 OLIVE SUITE 325 SAINT LOUIS MO 63132
PLATINUM SERVICES                        168 W RIDGE PIKE 131 LIMERICK PA 19468
PLATINUM SERVICES LLC                    168 W RIDGE PIKE 131 LIMERICK PA 19468
PLATIUNM SERVICES LLC                    460 S LEWIS RD SUITE 109 ROYERSFORD PA 19468
PLATTE COUNTY                            PLATTE COUNTY - COLLECTO 415 THIRD ST, SUITE 40 PLATTE CITY MO 64079
PLATTE COUNTY                            PLATTE COUNTY - TREASURE PO BOX 967 COLUMBUS NE 68602
PLATTE COUNTY                            PLATTE COUNTY-TREASURER 806 9TH ST WHEATLAND WY 82201
PLATTE TOWNSHIP                          PLATTE TOWNSHIP - TREASU 10576 OVIATT RD HONOR MI 49640
PLATTE, JAMEL                            ADDRESS ON FILE
PLATTEKILL TOWN                          PLATTEKILL TOWN-TAX COLL PO BOX 45 MODENA NY 12548
PLATTEVILLE CITY                         PLATTEVILLE CITY TREASUR PO BOX 780 / 75 N BONSON PLATTEVILLE WI 53818
PLATTEVILLE TOWNSHIP                     PLATTEVILLE TWNSHIP TREA 1693 SOUTHWEST RD PLATTEVILLE WI 53818
PLATTS, STANLEY                          ADDRESS ON FILE
PLATTSBURGH CITY                         PLATTSBURGH CITY- CHAMBE CITY CHAMBERLAIN 41 CITY PLATTSBURGH NY 12901
PLATTSBURGH CITY SCHOOL                  PLATTSBURGH CITY SCH-COL 137 MARGARET ST. STE. 20 PLATTSBURGH NY 12901
PLATTSBURGH TOWN                         PLATTSBURGH TOWN- TAX RE 151 BANKER RD PLATTSBURGH NY 12901
PLAWMAN, AMANDA                          ADDRESS ON FILE
PLAYA DEL SOL 380 CONDO ASSOC.           401 COOPER LANDING ROAD CHERRY HILL NJ 08002
PLAYERS CLUB AT SUNTREE, INC.            3270 SUNTREE BOULEVARD, SUITE 216 MELBOURNE FL 32940
PLAYMOR BERNARDO HOMEOWNERS ASSOCIATION 17540 FAIRLIE ROAD SAN DIEGO CA 92128
PLAZA DEL PRADO CONDO ASSOC. INC         18061 BISCAYNE BLVD AVENTURA FL 33160



Epiq Corporate Restructuring, LLC                                                                     Page 978 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1004 of 1490
Claim Name                              Address Information
PLAZA OF THE AMERICAS                  PART IV CONDO ASSOC. INC. 12350 SW 132 CRT. STE 114 MIAMI FL 33186
PLAZAS AT PECOS TRAIL HOA              PO BOX 24041 SANTA FE NM 10940-4041
PLC INS LLC                            4511 ALDERWOOD MALL 210 LYNNWOOD WA 98036
PLEASANT GARDENS SOUTH CONDOMINIUM     C-O ASSOCIATION ADVISORS 100 MARKET YARD FREEHOLD NJ 07728
PLEASANT HILL CONST INC                29439 PLEASANT HILL RD KINGSTON IL 60145
PLEASANT HILLS BORO                    LINDA FANCSALI - TAX COL 169 REVERE DR PITTSBURGH PA 15236
PLEASANT HILLS NEIGHBORHOOD ASSOCIATION 20100 N 51ST AVE STE F640 GLENDALE AZ 85308
PLEASANT HOLLOW HOA                    P.O.BOX 1029 FLORISSANT MO 63031
PLEASANT PLAINS TOWNSHIP               PLEASANT PLAINS TWP TREA P O BOX 239 BALDWIN MI 49304
PLEASANT PRAIRIE VILLAGE               9915-39TH AVE PLEASANT PRAIRIE WI 53158
PLEASANT PRAIRIE VILLAGE               PLEASANT PRAIRIE VILLAGE 9915 39TH AVE PLEASANT PRAIRIE WI 53158
PLEASANT RIDGE CITY                    PLEASANT RIDGE CITY -TRE 23925 WOODWARD AVE PLEASANT RIDGE MI 48069
PLEASANT SPRINGS                       TAX COLLECTOR 2354 COUNTY ROAD N STOUGHTON WI 53589
PLEASANT SPRINGS TOWN                  PLEASANT SPRINGS TWN TRE 2354 COUNTY ROAD N STOUGHTON WI 53589
PLEASANT STREET CONDOS                 848 ELM ST WEST SPRINGFIELD MA 01089
PLEASANT TOWNSHIP                      PLEASANT TWP - TAX COLLE 26 GIBSON ST. WARREN PA 16365
PLEASANT VALLEY BUILDERS               LLC 18405 WEATHERWOOD DR BATON ROUGE LA 70817
PLEASANT VALLEY S.D./CHE               JUNE ONEILL - TAX COLLE P.O.BOX 743 EFFORT PA 18330
PLEASANT VALLEY S.D./POL               CAROLYN MEINHART-TAX COL PO BOX 93 KRESGEVILLE PA 18333
PLEASANT VALLEY S.D./ROS               PLEASANT VALLEY SD - COL P.O. BOX 309 SAYLORSBURG PA 18353
PLEASANT VALLEY SD/ELDRE               LAURA HOFFMAN - TAX COLL PO BOX 430 KUNKLETOWN PA 18058
PLEASANT VALLEY TOWN                   PLEASANT VALLEY TN - COL 1554 MAIN STREET PLEASANT VALLEY NY 12569
PLEASANT VALLEY TOWN                   PLEASANT VALLEY TWN TREA W165 WOODRIDGE DR EAU CLAIRE WI 54701
PLEASANTON CITY                        PLEASANTON CITY - COLLEC P O BOX 209 PLEASANTON TX 78064
PLEASANTON ISD                         831 STADIUM PLEASANTON TX 78064
PLEASANTON TOWNSHIP                    PLEASANTON TWP - TREASUR 14695 PLEASANTON HWY BEAR LAKE MI 49614
PLEASANTS COUNTY SHERIFF               PLEASANTS COUNTY - SHERI 301 COURT LANE - ROOM 10 ST MARYS WV 26170
PLEASANTVIEW TOWNSHIP                  PLEASANTVIEW TWP - TREAS 2982 S PLEASANTVIEW RD HARBOR SPRINGS MI 49740
PLEASANTVILLE BORO                     SHERYL WALTERS - TAX COL 181 S. MAIN STREET PLEASANTVILLE PA 16341
PLEASANTVILLE CITY                     PLEASANTVILLE CITY -COLL 18 N FIRST STREET- CITY PLEASANTVILLE NJ 08232
PLEASANTVILLE VILLAGE                  PLEASANTVILLE VIL-COLLEC 80 WHEELER AVENUE PLEASANTVLE NY 10570
PLEASURE ISLAND INS                    1009 N LAKE PARK BLVD CAROLINA BEACH NC 28428
PLEASUREVILLE CITY - HEN               CITY OF PLEASUREVILLE - P O BOX 2 PLEASUREVILLE KY 40057
PLEX ROOFING, LLC                      SKYLER BURCHINAL 2404 LAMAR AVE PARIS TX 75460
PLN MUT INS CO                         201 LINCOLN STATUE DR DIXON IL 61021
PLOUSIS, JENNIFER                      ADDRESS ON FILE
PLOVER VILLAGE                         PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
PLOVER VILLAGE                         TAX COLLECTOR 1516 CHURCH STREET STEVENS POINT WI 54481
PLP CONSTRUCTION GROUP, INC            18710 SW 107 AVE SUITE 30 MIAMI FL 33157
PLP CONSTRUCTION GRP INC               18710 SW 107TH AVENUE CUTLER BAY FL 33157
PLUESE BECKER & SALTZMAN LLC           20000 HORIZON WAY STE 900 MOUNT LAUREL NJ 08054-4318
PLUESE BECKER SALTZMAN                 20000 HORIZON WY STE 900 MT LAUREL NJ 08054
PLUM BORO                              PLUM BORO - TAX COLLECTO 4555 NEW TEXAS RD PITTSBURGH PA 15239
PLUM BOROUGH MUNICIPAL AUTHORITY       4555 NEW TEXAS ROAD PITTSBURGH PA 15239
PLUM CREEK MUNICIPAL AUTHORITY         686 BERNE DRIVE AUBURN PA 17922
PLUM LAKE TOWN                         PLUM LAKE TWN TREASURER PO BOX 280 / 8755 LAKE S SAYNER WI 54560
PLUM SPRINGS CITY                      CITY OF PLUM SPRINGS - C 288 OAK ST BOWLING GREEN KY 42101
PLUMAS COUNTY                          PLUMAS COUNTY - TAX COLL PO BOX 176 QUINCY CA 95971
PLUMAS COUNTY TREASURER                TAX COLLECTOR PO BOX 176 QUINCY CA 95971



Epiq Corporate Restructuring, LLC                                                                   Page 979 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 1005 of 1490
Claim Name                           Address Information
PLUMB - CO CONTRACTORS, INC          PO BOX 2015 WARSAW MO 65355
PLUMB PRO SERVICE CORP               16170 SW 16TH STREET PEMBROKE PINES FL 33027
PLUMBING SOLUTIONS, INC.             LUCAS H. LIEFER COOPER & LIEFER 205 E MARKET, PO BOX 99 RED BUD IL 62278
PLUMBING TROOPERS INC                1536 SW 13TH CT POMPANO BEACH FL 33069
PLUMBING UNLIMITED LLC               800 S HOLLYBROOK DR PEMBROKE PINES FL 33025
PLUMBSMART PLUMBING                  WAYNE DECKER AWG DECKER ENTERPRISES INC. 4432 E ENROSE ST MESA AZ 85205
PLUMCREEK TOWNSHIP                   PLUMCREEK TWP - TAX COLL 849 STATE RTE 210 SHELOCTA PA 15774
PLUMMER, LAMAR                       ADDRESS ON FILE
PLUMMER, VICTORIA                    ADDRESS ON FILE
PLUMSTEAD TOWNSHIP                   PLUMSTEAD TWP - TAX COLL 6162 GERMAN ROAD PLUMSTEADVILLE PA 18949
PLUMSTED TOWNSHIP                    121 EVERGREEN ROAD NEW EGYPT NJ 08533
PLUMSTED TOWNSHIP                    PLUMSTED TWP - COLLECTOR 121 EVERGREEN ROAD NEW EGYPT NJ 08533
PLUMVILLE BORO CO TAX                TAX COLLECTOR PO BOX 76 PLUMVILLE PA 16246
PLUNKETTS CREEK TOWNSHIP             TAX COLLECTION 48 W THIRD ST WILLIAMSPORT PA 17701
PLURALSIGHT                          DEPT CH 19719 PALATINE IL 60055-9719
PLURALSIGHT, LLC                     ATTN: GENERAL COUNSEL DEPT 19719 5505 N CUMBERLAND AVE STE 307 CHICAGO IL
                                     60656
PLURALSIGHT, LLC                     ATTN: GENERAL COUNSEL 182 N. UNION AVE FARMINGTON UT 84025
PLURIS SOUTHGATE, INC.               1095 HWY 210 SNEADS FERRY NC 28460
PLUS ONE APPRAISALS                  PO BOX 93622 CLEVELAND OH 44101
PLUS RELOCATION SERVICES, INC.       600 HWY 169 S STE 500 MINNEAPOLIS MN 55426
PLUS RELOCATION SERVICES, INC.       ATTN: PRESIDENT 600 HIGHWAY 169 SOUTH SUITE 500 MINNEAPOLIS MN 55426
PLUS RELOCATION SERVICES, INC.       ATTN: SUPPLIER RELATIONS 600 HIGHWAY 169 SOUTH SUITE 500 MINNEAPOLIS MN 55426
PLYMAX ROOFING                       401 MCKINLEY PL MEBANE NC 27302
PLYMOUTH BORO                        BARBARA DELLARIO-TAX COL 162 W SHAWNEE AVE(ATTN T PLYMOUTH PA 18651
PLYMOUTH CITY                        PLYMOUTH CITY - TREASURE 201 S MAIN ST PLYMOUTH MI 48170
PLYMOUTH CITY                        PLYMOUTH CITY TREASURER P.O. BOX 107/ 128 SMITH PLYMOUTH WI 53073
PLYMOUTH COUNTY                      PLYMOUTH COUNTY - TREASU 215 4TH AVENUE SE LE MARS IA 51031
PLYMOUTH COUNTY RECORDER OF DEEDS    50 OBERY ST PLYMOUTH MA 02360
PLYMOUTH ROCK                        PO BOX 55877 BOSTON MA 02205-5877
PLYMOUTH ROCK INS CO                 CBT PROC CTR 407 R MYSTIC AVE UNIT 22 MEDFORD MA 02155
PLYMOUTH TOWN                        PLYMOUTH TOWN - TAX COLL 26 COURT STREET PLYMOUTH MA 02360
PLYMOUTH TOWN                        PLYMOUTH TOWN - TAX COLL 6 POST OFFICE SQUARE PLYMOUTH NH 03264
PLYMOUTH TOWN                        PLYMOUTH TOWN - TAX COLL P.O. BOX 130 PLYMOUTH ME 04969
PLYMOUTH TOWN                        PLYMOUTH TOWN - TAX COLL 68 TOWN OFFICE ROAD PLYMOUTH VT 05056
PLYMOUTH TOWN                        PLYMOUTH TOWN - TAX COL 80 MAIN ST TERRYVILLE CT 06786
PLYMOUTH TOWN                        PLYMOUTH TOWN- TAX COLLE 3461 STATE HWY 23 SOUTH PLYMOUTH NY 13844
PLYMOUTH TOWN                        PLYMOUTH TOWN - TAX COLL 124 E WATER ST PLYMOUTH NC 27962
PLYMOUTH TOWN                        PLYMOUTH TWN TREASURER N6152 RIVERVIEW RD PLYMOUTH WI 53073
PLYMOUTH TOWN                        ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
PLYMOUTH TOWN                        PLYMOUTH TWN TREASURER N2510 LEVERENZ LANE ELROY WI 53929
PLYMOUTH TOWNSHIP                    LEONARD BARTOSIEWICZ - T 1795 WEST MOUNTAIN ROAD PLYMOUTH PA 18651
PLYMOUTH TOWNSHIP                    PLYMOUTH TWP - TAX COLLE 700 BELVOIR RD PLYMOUTH MEETING PA 19462
PLYMOUTH TOWNSHIP                    PLYMOUTH TOWNSHIP - TREA P.O. BOX 8040 PLYMOUTH MI 48170
PLYMPTON TOWN                        PLYMPTON TOWN- TAX COLLE 5 PALMER ROAD PLYMPTON MA 02367
PLYMPTON, CHERISH                    ADDRESS ON FILE
PM BROWN APPRAISERS                  122 E BROAD ST STE 204 TEXARKANA AR 71854-5949
PMG REALTY LTD                       311 S 13TH ST PHILADELPHIA PA 19107
PMG SERVICES                         AD SCOTT LTD 1839 S ALMA SCHOOL RD STUITE150 MESA AZ 85210



Epiq Corporate Restructuring, LLC                                                                 Page 980 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1006 of 1490
Claim Name                              Address Information
PMH FINANCIAL LLC                       1621 18TH STREET STE 100 DENVER CO 80202
PMI MORTGAGE INSURANCE CO.              ATTN: CLAIM DEPT. 3003 OAK ROAD WALNUT CREEK CA 94597
PMI MORTGAGE INSURANCE CO.              ATTN: GENERAL COUNSEL 3003 OAK ROAD WALNUT CREEK CA 94597
PMI MORTGAGE INSURANCE CO.              3003 OAK ROAD WALNUT CREEK CA 94597-4541
PMI MTG INS CO                          POLICY SERVICING 3003 OAK ROAD WALNUT CREEK CA 94597
PMW CONSTRUCTION                        9550 MT ZION RD JETERSVILLE VA 23083
PNC BANK                                ATTN PAYMENT PROCESSING 6750 MILLER RD LOC BR-YB58-01-3 BRECKSVILLE OH 44141
PNC BANK                                3232 NEWMARK MIAMISBURG OH 45342
PNC BANK NATIONAL ASSOCIATION           PO BOX 5570 CLEVELAND OH 44101
PNC BANK, NATIONAL ASSOCIATION          WILLIAM G. ASIMAKIS, JR. CLARK HILL PLC 500 WOODWARD AVENUE, SUITE 3500
                                        DETROIT MI 48226
PNP CONSTRUCTION GROUP LLC.             JAMAL GAREL 1222 BUS HWY 35S SUITE 211 ROCKPORT TX 78382
PNWLEGAL & ESCROW                       603 4TH AVENUE SUITE 100 KIRKLAND WA 98033
PNWLEGAL & ESCROW / PNWLE               PACIFIC NORTHWEST LEGAL & ESCROW, P.S. 603 4TH AVENUE, STE. 100 KIRKLAND WA
                                        98033
POA CHESAPEAKE RANCH                    ESTATES INC 395 CLUBHOUSE DR LUSBY MD 20657
POA CHESAPEAKE RANCH ESTATES            395 CLUBHOUSE DRIVE LUSBY MD 20657
POAGE, VICTORIA                         ADDRESS ON FILE
POCAHONTAS CNTY MUT INS                 P O BOX 99 LAURENS IA 50554
POCAHONTAS COUNTY                       POCAHONTAS COUNTY - TREA 99 COURT SQUARE POCAHONTAS IA 50574
POCAHONTAS COUNTY SHERIF                POCAHONTAS COUNTY - SHER 900A TENTH AVE MARLINTON WV 24954
POCIUS, SIOBHAN                         ADDRESS ON FILE
POCOMOKE CITY                           P.O. BOX 29 POCOMOKE CITY MD 21851
POCOMOKE CITY HALL                      101 CLARK AVENUE POCOMOKE CITY MD 21851
POCOMOKE CITY, MARYLAND                 PO BOX 29 POCOMOKE CITY MD 21851
POCONO FARMS COUNTRY CLUB ASSOC         182 LAKE RD TOBYHANNA PA 18466
POCONO FARMS COUNTRY CLUB ASSOC., INC   182 LAKE ROAD TOBYHANNA PA 18466
POCONO INTERIORS                        215 E HARFORD ST MCADOO PA 18237
POCONO MOUNTAIN S.D./BAR                JUDITH LINDER - TAX COLL 2603 RT 390 CANADENSIS PA 18325
POCONO MOUNTAIN S.D./COO                GRATZ WASHENIK - TAX COL 5574 MUNICIPAL DR. TOBYHANNA PA 18466
POCONO MOUNTAIN S.D./JAC                LEON A. FRAILEY JR. - TC PO BOX 253 REEDERS PA 18352
POCONO MOUNTAIN S.D./MOU                POCONO MOUNTAIN SD - COL 32 STERLING RD, SUITE 10 MT POCONO PA 18344
POCONO MOUNTAIN S.D./PAR                PARADISE TWP - TAX COLLE 112 MORGAN LANE CRESCO PA 18326
POCONO MOUNTAIN S.D./POC                POCONO MOUNTAIN SD - COL PO BOX 394 TANNERSVILLE PA 18372
POCONO MOUNTAIN S.D./TOB                POCONO MOUNTAIN SD - COL PO BOX E POCONO PINES PA 18350
POCONO MOUNTAIN S.D./TUN                POCONO MOUNTAIN SD - COL 4796 ROUTE 115 BLAKESLEE PA 18610
POCONO RANCH LANDS, POA                 112 RANCH LANDS DRIVE BUSHKILL PA 18324
POCONO TOWNSHIP                         POCONO TWP - TAX COLLECT PO BOX 394 TANNERSVILLE PA 18372
POCONO WOODLAND LAKES POA               PO BOX C MILFORD PA 18337
POCOPSON TOWNSHIP                       CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
POD REAL ESTATE                         67 BUCK ROAD B37 HUNTINGDON VALLEY PA 19006
POD REAL ESTATE                         67 BUCK ROAD B37 HUNTINGTON VALLEY PA 19006
PODMASKA INS                            1309 CHALKSTONE AVE PROVIDENCE RI 02908
POE ENTERPRISES CONST                   FOR ACCT OF THOMAS KING 13241 BARTRAM PK BLVD601 JACKSONVILLE FL 32258
POESTENKILL TOWN                        POESTENKILL TOWN-TAX COL PO BOX 210 POESTENKILL NY 12140
POFFB LLC                               92 THOMAS JOHNSON DR SUITE 170 FREDERICK MD 21702
POFFB LLC                               92 THOMAS JOHNSON DR 170 FREDERICK MD 21702
POHATCONG TOWNSHIP                      POHATCONG TWP - COLLECTO 50 MUNICIPAL DRIVE PHILLIPSBURG NJ 08865
POHLL & ASSOCIATES                      PO BOX 2636 EUGENE OR 97402



Epiq Corporate Restructuring, LLC                                                                    Page 981 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1007 of 1490
Claim Name                               Address Information
POINCIANA LAKES BLDG A CONDO ASSOC.      C/O PHOENIX MGMT 6131 B LAKE WORTH ROAD GREENACRES FL 33463
POINCIANA PLACE CONDO ASSOC. III INC     3597 BIRDIE DRIVE APT 102 LAKE WORTH FL 33467
POINCIANA PLACE CONDO ASSOC. III, INC.   1109 S. CONGRESS AVENUE WEST PALM BEACH FL 33406
POINCIANA PLACE CONDO ASSOC., INC.       3536 VIA POINCIANA LAKE WORTH FL 33467
POINSETT COUNTY                          POINSETT COUNTY - COLLEC 401 MARKET STREET HARRISBURG AR 72432
POINSETT COUNTY CLERK OF CIRCUIT         COURT 401 MARKET ST HARRISBURG AR 72432
POINT APPRAISALS                         7 LONGWOOD DRIVE METHUEN MA 01844
POINT EAST FOUR CONDO CORPORATION, INC   2895 POINT EAST DRIVE AVENTURA FL 33160
POINT EAST ONE CONDOMINIUM CORP, INC.    2895 POINT EAST DRIVE AVENTURA FL 33160
POINT EAST THREE CONDO CORP INC          2895 POINT EAST DRIVE AVENTURA FL 33160
POINT MARION BORO                        DAVID CALLAHAN - TAX COL 200 PENN ST POINT MARION PA 15474
POINT PARK CONDOMINIUM ASSOCIATION,      1611 BEAVER DAM ROAD POINT PLEASANT NJ 08742
INC.
POINT PLEASANT BEACH BOR                 POINT PLEASANT BEACH-COL 416 NEW JERSEY AVENUE PT PLEASANT BEACH NJ 08742
POINT PLEASANT BORO                      POINT PLEASANT BORO -COL 2233 BRIDGE AVENUE POINT PLEASANT NJ 08742
POINT ROOFING & CONSTRUCTION, LLC        1116 S VISTA AVENUE, SUITE 302 BOISE ID 83705
POINT TOWNSHIP                           JOHN SNYDER - TAX COLLEC PO BOX 317 NORTHUMBERLAND PA 17857
POINTE ALEXIS HOA, INC.                  905 EAST MARTIN LUTHER KING JR. DRIVE #460 TARPON SPRINGS FL 34689
POINTE AT MILL CREEK                     425 PONTIUS AVE. N SUITE 203 SEATTLE WA 98109
POINTE AT STONEVIEW COND ASSOC INC       520 WESTFIELD AVE SUITE 302 FAIRFIELD NJ 07004
POINTE COUPEE PARISH                     POINTE COUPEE PARISH COL P.O. BOX 248 NEW ROADS LA 70760
POINTE TOWERS CONDO ASSOC., INC.         250 104TH AVENUE TREASURE ISLAND FL 33706
POINTE WEST CONDOMINIUM ASSOC. INC.      3001 EXECUTIVE DR., STE. 260 CLEARWATER FL 33762
POINTE WEST MASTER                       1999 POINTE WEST DR VERO BEACH FL 32966
POINTENORTH INS GRP LLC                  P O BOX 724728 ATLANTA GA 31139
POINTER INS AGENCY                       P O BOX 435 COMO MS 38619
POINTER INSURANCE AGENCY                 PO BOX 346 SOUTHAVEN MA 38671
POINTER, CHANDAJIR                       ADDRESS ON FILE
POINTES WEST LTD                         5034 DOVER CENTER RD NORTH OLMSTEAD OH 44070
POINTSERV TECHNOLOGIES LLC               ATTN: GENERAL COUNSEL 1633 BAYSHORE HWY STE 340 BURLINGAME CA 94010
POITRA, ALICIA                           ADDRESS ON FILE
POKAGON TOWNSHIP                         POKAGON TOWNSHIP - TREAS 30683 PEAVINE DOWAGIAC MI 49047
POLAK, THOMAS                            ADDRESS ON FILE
POLAND CS (CMBD TNS)                     POLAND CS - TAX COLLECTO PO BOX 4892 UTICA NY 13504
POLAND CS (TN OF MOREHOU                 POLAND CS - TAX COLLECTO PO BOX 4892 UTICA NY 13504
POLAND TOWN                              POLAND TOWN -TAX COLLECT 1231 MAINE ST POLAND ME 04274
POLANDO, JEAN                            ADDRESS ON FILE
POLAR BUILDERS                           1103 WEST BURNSVILLE PKWY BURNSVILLE MN 55337
POLAR TOWN                               POLAR TWN TREASURER W7716 CRESTWOOD ROAD ANTIGO WI 54409
POLAVARAPU, USHA                         ADDRESS ON FILE
POLEON, KIERIA                           ADDRESS ON FILE
POLEWACH, SCOTT                          ADDRESS ON FILE
POLICANO CONSTRUCTION                    79 17TH AVE ELMWOOD PARK NJ 07407
POLIS, JONATHAN                          ADDRESS ON FILE
POLIZZI KELLY AGENCY                     203 E DRINKER ST DUNMORE PA 18512
POLK CITY                                123 BROADWAY BLVD. SE POLK CITY FL 33868-9225
POLK CNTY. BOARD OF CNTY. COMMISSIONERS 333 W CHURCH ST BARTOW FL 33830
POLK CNTY. OFFICE OF                     PLANNING & DEVELOPMENT CODE ENFORCEMENT UNIT 330 W. CHURCH ST BARLOW FL 33830
POLK COUNTY                              POLK COUNTY - TAX COLLEC PO BOX 308 COLUMBUS NC 28722



Epiq Corporate Restructuring, LLC                                                                     Page 982 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1008 of 1490
Claim Name                              Address Information
POLK COUNTY                             POLK COUNTY-TAX COMMISSI 144 WEST AVE CEDARTOWN GA 30125
POLK COUNTY                             POLK COUNTY-TAX COLLECTO 430 E MAIN ST BARTOW FL 33830
POLK COUNTY                             POLK COUNTY-TRUSTEE PO BOX 302 BENTON TN 37307
POLK COUNTY                             POLK COUNTY - TREASURER 111 COURT AVENUE DES MOINES IA 50309
POLK COUNTY                             POLK COUNTY AUDITOR-TREA 612 N BROADWAY SUITE 207 CROOKSTON MN 56716
POLK COUNTY                             POLK COUNTY - COLLECTOR 102 E BROADWAY ST, STE 6 BOLIVAR MO 65613
POLK COUNTY                             POLK COUNTY - TREASURER PO BOX 315 OSCEOLA NE 68651
POLK COUNTY                             POLK COUNTY - TAX COLLEC 507 CHURCH STREET MENA AR 71953
POLK COUNTY                             POLK COUNTY - TAX COLLEC 416 NORTH WASHINGTON LIVINGSTON TX 77351
POLK COUNTY                             POLK COUNTY - TAX COLLEC 850 MAIN STREET DALLAS OR 97338
POLK COUNTY BOCC                        SPECIAL MAGISTRATE OFFICE PO BOX 9005 DRAWER CS04 BARTOW FL 33831
POLK COUNTY CLERK                       101 WEST CHURCH STE 100 LIVINGSTON TX 77351
POLK COUNTY CLERK & MASTERS OFFICE      161 INDUSTRIAL ACCESS CIRCLE BENTON TN 37307
POLK COUNTY CLERK OF SUPERIOR           COURT PO BOX 948 CEDARTOWN GA 30125
POLK COUNTY CODE ENFORCEMENT UNIT       330 W CHURCH ST BARTOW FL 33831
POLK COUNTY TAX COLLECTOR               916 NORTH MASSACHUSETTS AVE LAKELAND FL 33801
POLK COUNTY TAX COLLECTOR               430 E MAIN ST BARTOW FL 33830
POLK COUNTY TAX COLLECTOR OFFICE        416 NORTH WASHINGTON LIVINGSTON TX 77351-2899
POLK COUNTY TAX COMMISSION              144 WEST AVENUE STE A CEDARTOWN GA 30125
POLK COUNTY TAX DEPT                    PO BOX 308 COLUMBUS NC 28722
POLK COUNTY TREASURER                   111 COURT AVE DES MOINES IA 50309-2298
POLK COUNTY TREASURER                   100 POLK COUNTY PZ SUITE 150 BALASAM WI 54810
POLK COUNTY TRUSTEE COUNTY COURTHOUSE   PO BOX 302 BENTON TN 37307
POLK COUNTY UTILITIES                   1011 JIM KEENE BLVD WINTER HAVEN FL 33880
POLK COUNTY-SPECIAL ASSE                POLK COUNTY - TREASURER 111 COURT AVE DES MOINES IA 50309
POLK CTY MUT INS CO                     PO BOX 865 BOLIVAR MO 65613
POLK INSURANCE                          1304 LANGHAM CREEK DR404 HOUSTON TX 77084
POLK TOWN                               POLK TWN TREASURER 3680 STATE HWY 60 SLINGER WI 53086
POLK TOWNSHIP                           CAROLYN MEINHART-TAX COL PO BOX 93 KRESGEVILLE PA 18333
POLKTON TOWNSHIP                        POLKTON TOWNSHIP - TREAS 6900 ARTHUR COOPERSVILLE MI 49404
POLLARD SURVEYING LLC                   2034 POLLARD RD HAWORTH OK 74740
POLLARD, KAFI                           ADDRESS ON FILE
POLLARD, SHELIA                         ADDRESS ON FILE
POLLOCK CONSTRUCTION                    DAVID POLLOCK 513 PRESTON LANE HATBORO PA 19090
POLLY JACKSON                           ADDRESS ON FILE
POLO INTERNATIONAL, INC.                150 SOUTH ANDREWS AVE., SUITE 320 POMPANO BEACH FL 33069
POLO TRACE HOMEOWNERS ASSOCIATION       13481 POLO TRACE DRIVE DELRAY BEACH FL 33446
POLYTEK OF REDDING                      4712 MTN LAKES BLVD 150 REDDING CA 96003
POMFRET TOWN                            POMFRET TOWN - TAX COLLE 5218 POMFRET ROAD N POMFRET VT 05053
POMFRET TOWN                            POMFRET TOWN - TAX COLL 5 HAVEN ROAD POMFRET CT 06259
POMFRET TOWN                            POMFRET TOWN- TAX COLLEC 9 DAY STREET FREDONIA NY 14063
POMONA ISLANDER MHP                     3667 VALLEY BLVD POMONA CA 91768-2534
POMONA(HAVERSTRAW) VILLA                POMONA(HAVERSTRAW)VIL-RE 100 LADENTOWN ROAD POMONA NY 10970
POMONA(RAMAPO) VILLAGE                  POMONA VILLAGE- TAX COLL 100 LADENTOWN ROAD POMONA NY 10970
POMPANO POINT CONDO ASSOCIATION, INC.   GURSKY RAGAN, P.A. DARRIN B. GURSKY 14 NE 1ST AVNUE, SUITE 703 MIAMI FL 33132
POMPEY TOWN                             ANN CHRISTMAS- TOWN CLER 8354 ROUTE 20 MANLIUS NY 13104
POMPILIO, STEPHEN                       ADDRESS ON FILE
POMPTON LAKES BORO                      POMPTON LAKES BORO - COL 25 LENOX AVENUE POMPTON LAKES NJ 07442
POMPTON LAKES MUA                       2000 LINCOLN AVENUE POMPTON LAKES NJ 07442



Epiq Corporate Restructuring, LLC                                                                    Page 983 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1009 of 1490
Claim Name                               Address Information
POMPTON LAKES MUN. UTILITIES AUTHORITY   2000 LINCOLN AVENUE POMPTON LAKES NJ 07442
PONCE, FRANK                             ADDRESS ON FILE
PONCE, GRACE                             ADDRESS ON FILE
PONCHATOULA CITY                         PONCHATOULA CITY - COLLE 125 WEST HICKORY ST PONCHATOULA LA 70454
PONCIN, NATHAN                           ADDRESS ON FILE
POND PLACE ASSOCIATION INC.              P. O. BOX 330487 WEST HARTFORD CT 06133
POND, MICHAEL                            ADDRESS ON FILE
PONDERA COUNTY                           PONDERA COUNTY - TREASUR 20 4TH AVENUE SW CONRAD MT 59425
PONDEROSA APPRAISAL LLC                  4391 E SAVANNAH CIRCLE FLAGSTAFF AZ 86004
PONDEROSA BUILDERS INC                   648 LOVEJOY RD N W FORT WALTON BEACH FL 32548
PONDEROSA FOREST HOA INC                 2500 S WILCREST DR HOUSTON TX 77042
PONDEROSA FOREST UD E                    PONDEROSA FOREST UD COLL 17111 ROLLING CREEK HOUSTON TX 77090
PONDEROSA MOBILE ESTATES MHP             2300 S LEWIS ANAHEIM CA 92802
PONDEROSA PARK CIVIC ASSOCIATION, INC.   7403 LAREDO DR HUDSON FL 34667
PONTCHARTRAIN INS AGENCY                 INC 7121 VETERANS BLVD METAIRIE LA 70003
PONTE VECCHIO HOA INC.                   7050 CATANIA DR. BOYNTON BEACH FL 33472
PONTIAC CITY                             PONTIAC CITY - TREASURER 47450 WOODWARD AVE PONTIAC MI 48342
PONTIAC MUT INS CO                       802 W WASHINGTON ST PONTIAC IA 61764
PONTOON SOLUTIONS                        ATTN: KAREN KALBERER PO BOX 371084 PITTSBURG PA 15250-7084
PONTOON SOLUTIONS INC                    PO BOX 223672 PITTSBURGH PA 15251-2672
PONTOON SOLUTIONS, INC.                  ATTN: GENERAL COUNSEL 1301 RIVERPLACE BOULEVARD SUITE 1000 JACKSONVILLE FL
                                         32207
PONTOON SOLUTIONS, INC.                  ATTN: LEGAL DEPARTMENT 1301 RIVERPLACE BOULEVARD SUITE 1000 JACKSONVILLE FL
                                         32207
PONTOTOC COUNTY                          PONTOTOC COUNTY-TAX COLL 11 E WASHINGTON ST PONTOTOC MS 38863
PONTOTOC COUNTY                          PONTOTOC COUNTY - COLLEC PO BOX 1808 ADA OK 74821
PONTOTOC COUNTY CHANCERY CLERK           PO BOX 209 PONTOTOC MS 38863
PONTOTOC COUNTY TREASURER                100 W 13TH ST STE 205 ADA OK 74820
PONTOTOC MOBILE HOME TRANSPORT LLC       351 SPUR ST PONTOTOC MS 38863
POOL SOLUTIONS                           PO BOX 805 ESTERO FL 33929
POOLE, YOLANDA                           ADDRESS ON FILE
POOLES RECONSTRUCTION &                  11626 WILMAR BLVD A CHARLOTTE NC 28273
POONAI, TRISHA                           ADDRESS ON FILE
POORE, CLARENCE                          ADDRESS ON FILE
POORTEN, CHRISTOPHER                     ADDRESS ON FILE
POP A LOCK OF PANAMA CITY                3315 E GAME FARM RD PANAMA CITY FL 32405
POPANDA, BRIAN                           ADDRESS ON FILE
POPE APPRAISAL SERVICE I                 178 PARKER RD MCDONOUGH GA 30252
POPE APPRAISAL SERVICE INC               178 PARKER RD MCDONOUGH GA 30252
POPE COUNTY                              POPE COUNTY AUDITOR-TREA 130 EAST MINNESOTA AVE GLENWOOD MN 56334
POPE COUNTY                              POPE COUNTY - TREASURER 310 EAST MAIN GOLCONDA IL 62938
POPE COUNTY                              POPE COUNTY - TAX COLLEC 100 WEST MAIN STREET RUSSELLVILLE AR 72801
POPE COUNTY CIRCUIT CLERK                100 W MAIN RUSSELLVILLE AR 72801
POPE EAGLE RESTORATION                   PO BOX 392 FORNEY TX 75126
POPE REALTY & APPRAISAL INC.             202 N MAIN STREET PIEDMONT AL 36272
POPE, CLARISSA                           ADDRESS ON FILE
POPEJOY, TIFFANY                         ADDRESS ON FILE
POPKIN & ROSALER PA                      1701 W HILLSBORO BLVD STE 400 DEERFIELD BEACH FL 33442
POPKIN ROSALER PA                        SUITE 400 1701 W HILLSBORO BLVD DEERFIELD BEACH FL 33442



Epiq Corporate Restructuring, LLC                                                                     Page 984 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1010 of 1490
Claim Name                               Address Information
POPLAR CREEK PROPERTY MANAGEMENT, INC.   775 RIDGE LAKE BOULEVARD SUITE 105 MEMPHIS TN 38120
POPLAR INS                               CORP OFFICE PK 360RD 20 GUAYNABO PR 00966
POPLAR VILLAGE                           DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
POPLAWSKI CONST.                         GEORGE J. POPLAWSKI 52 COUNTRYSIDE LANE HONESDALE PA 18431
POPOWITZ, BRIAN                          ADDRESS ON FILE
POPULAR INSURANCE AGENCY                 PO BOX 70331 SAN JUAN PR 00936
POPULAR INSURANCE LLC                    P.O. BOX 70331 SAN JUAN PR 00936-8331
POQUOSON CITY                            POQUOSON CITY - TREASURE 500 CITY HALL AVE - ROOM POQUOSON VA 23662
POQUOTT VILLAGE                          POQUOTT VILLAGE-TAX COLL 45 BIRCHWOOD AVE EAST SETAUKET NY 11733
PORT ADVENTURE P.O.A                     141 QUAIL VALLEY TRINITY TX 75862
PORT ALLEGANY BORO                       PORT ALLEGANY BORO - COL 9 H.C. DRIVE PORT ALLEGANY PA 16743
PORT ALLEGANY SCHOOL DIS                 PORT ALLEGANY SD - COLLE 9 H.C. DRIVE PORT ALLEGANY PA 16743
PORT ALLEGANY SCHOOL DIS                 PORT ALLEGANY SD - COLLE 954 UPPER PORTAGE RD. PORT ALLEGANY PA 16743
PORT ALLEGANY SCHOOL DIS                 PORT ALLEGANY SD - COLLE 67 RAILROAD AVE, POB 143 TURTLEPOINT PA 16750
PORT ALLEN CITY                          PORT ALLEN CITY - COLLEC P O BOX 468 PORT ALLEN LA 70767
PORT AUSTIN TOWNSHIP                     PORT AUSTIN TWP - TREASU P.O.BOX 747 PORT AUSTIN MI 48467
PORT AUSTIN VILLAGE                      PORT AUSTIN VLG - TREASU PO BOX 336 PORT AUSTIN MI 48467
PORT BARRE TOWN                          PORT BARRE TOWN - COLLEC P O BOX 219 PORT BARRE LA 70577
PORT BYRON CEN SCH (COM                  PORT BYRON CEN SCH- COLL 126 MAIN ST- SAVANAH BAN PORT BYRON NY 13140
PORT BYRON VILLAGE                       PORT BYRON VILLAGE- CLER 52 UTICA STREET PORT BYRON NY 13140
PORT CARBON BORO                         BORO OF PORT CARBON - TC 407 N COAL STREET PORT CARBON PA 17965
PORT CHESTER JUSTICE COURT               350 N. MAIN STREET PORT CHESTER NY 10573
PORT CHESTER VILLAGE                     PORT CHESTER VILLAGE-REC 222 GRACE CHURCH STREET, PORT CHESTER NY 10573
PORT CITIES REALTY LLC                   4815 BURNING TREE RD. STE. 212 DULUTH MN 55811
PORT CLINTON BORO                        PORT CLINTON BORO - COLL 413 NORTH WARREN ST ORWIGSBURG PA 17961
PORT DICKINSON VILLAGE                   PORT DICKINSON VILLAGE- 786 CHENANGO ST BINGHAMTON NY 13901
PORT EDWARDS TOWN                        PORT EDWARDS TWN TREASUR 2000 COUNTY ROAD G NEKOOSA WI 54457
PORT EDWARDS VILLAGE                     PORT EDWARDS VLG TREASUR PO BOX 10 /201 MARKET AV PORT EDWARDS WI 54469
PORT EWEN WATER/SEWER DISTRICT           PO BOX 700 PORT EWEN NY 12466-0700
PORT HOPE VILLAGE                        PORT HOPE VILLAGE - TREA 4577 MAIN ST. PORT HOPE MI 48468
PORT HURON CITY                          PORT HURON CITY - TREASU 100 MC MORRAN BLVD PORT HURON MI 48060
PORT HURON TOWNSHIP                      PORT HURON TWP - TREASUR 3800 LAPEER RD PORT HURON MI 48060
PORT JEFFERSON VILLAGE                   PORT JEFFERSON VLG - COL 121 WEST BROADWAY PORT JEFFERSON NY 11777
PORT JERVIS CITY                         PORT JERVIS CITY- TREASU 20 HAMMOND STREET PORT JERVIS NY 12771
PORT JERVIS COUNTY                       PORT JERVIS COUNTY-RECEI 20 HAMMOND STREET PORT JERVIS NY 12771
PORT JERVIS CSD(CMBD TNS                 PORT JERVIS CSD-TAX COLL 9 THOMPSON ST PORT JERVIS NY 12771
PORT JERVIS SCH DIST                     PORT JERVIS SCH DIST-COL 9 THOMPSON ST PORT JERVIS NY 12771
PORT JERVIS SCH. DIST.(C                 PORT JERVIS SD-TAX COLLE P. O. BOX 97 PORT JERVIS NY 12771
PORT LEYDEN VILLAGE CMBD                 PORT LEYDEN VIL-COLLECTO PO BOX 582 PORT LEYDEN NY 13433
PORT LOUIS OWNERS ASSOCIATION            P. O. BOX 8963 MANDEVILLE LA 70470-8963
PORT MATILDA BORO                        PORT MATILDA BORO - COLL P.O. BOX 534 PORT MATILDA PA 16870
PORT REPUBLIC CITY                       PORT REPUBLIC CITY- COLL 143 MAIN STREET PORT REPUBLIC NJ 08241
PORT ROYAL BORO                          PORT ROYAL BORO - COLLEC P.O BOX 192 PORT ROYAL PA 17082
PORT SHELDON TOWNSHIP                    PORT SHELDON TWP - TREAS 16201 PORT SHELDON RD WEST OLIVE MI 49460
PORT VUE BORO                            PORT VUE BORO - TAX COLL 1191 ROMINE AVE PORT VUE PA 15133
PORT WASHINGTON CITY                     PORT WASHINGTON CITY TRE PO BOX 307 / 100 WEST GR PORT WASHINGTON WI 53074
PORT WASHINGTON CITY                     TAX COLLECTOR PO BOX 994 / 121 W MAIN PORT WASHINGTON WI 53074
PORT WASHINGTON NORTH VI                 PORT WASHINGTON N VIL-RE 3 PLEASANT AVE PORT WASHINGTON NY 11050
PORT WASHINGTON TOWN                     PORT WASHINGTON TWN TREA 2354 WILLOW ROAD PORT WASHINGTON WI 53074



Epiq Corporate Restructuring, LLC                                                                     Page 985 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1011 of 1490
Claim Name                             Address Information
PORT WING TOWN                         PORT WING TWN TREASURER BOX 43 PORT WING WI 54865
PORTAGE AREA SCHOOL DISTRICT           MILDRED K CHAPPELL 717 EAST WESLEY AVE PORTAGE PA 15946
PORTAGE BORO                           PORTAGE BORO - TAX COLLE 525 HIGH ST PORTAGE PA 15946
PORTAGE CITY                           PORTAGE CITY - TREASURER 7900 S WESTNEDGE AVE PORTAGE MI 49002
PORTAGE CITY                           PORTAGE CITY TREASURER 115 W PLEASANT ST PORTAGE WI 53901
PORTAGE CITY                           TAX COLLECTOR 115 W PLEASANT ST PORTAGE WI 53901
PORTAGE COUNTY                         449 S MERIDIAN ST RAVENNA OH 44266
PORTAGE COUNTY                         PORTAGE COUNTY - TREASUR PO BOX 1217 RAVENNA OH 44266
PORTAGE LAKE TOWN                      PORTAGE LAKE TN -COLLECT P.O. BOX 255 PORTAGELAKE ME 04768
PORTAGE S.D./PORTAGE BOR               PORTAGE AREA SD - COLLEC 525 HIGH ST PORTAGE PA 15946
PORTAGE S.D./PORTAGE TWP               PORTAGE AREA SD - COLLEC 717 E WESLEY AVE SPRINGH PORTAGE PA 15946
PORTAGE TOWNSHIP                       PORTAGE TWP - TAX COLLEC 717 E WESLEY AVE PORTAGE PA 15946
PORTAGE TOWNSHIP                       KATHY JEFFERS - TAX COLL PO BOX 492 AUSTIN PA 16720
PORTAGE TOWNSHIP                       PORTAGE TOWNSHIP - TREAS PO BOX 70 CURTIS MI 49820
PORTAGE TOWNSHIP                       PORTAGE TOWNSHIP - TREAS 47240 GREEN ACRES ROAD HOUGHTON MI 49931
PORTAGE TOWNSHIP SCHOOL                KATHY JEFFERS - TAX COLL PO BOX 492 AUSTIN PA 16720
PORTAGEVILLE                           PORTAGEVILLE CITY - COLL PO DRAWER B PORTAGEVILLE MO 63873
PORTAL CITY                            PORTAL CITY-TAX COLLECTO PO BOX 89 PORTAL GA 30450
PORTALISE, KIM MARIE                   ADDRESS ON FILE
PORTER COUNTY                          PORTER COUNTY - TREASURE 155 INDIANA AVE, SUITE 2 VALPARAISO IN 46383
PORTER COUNTY GOVERNMENT               155 INDIANA AVENUE VALPARAISO IN 46383
PORTER COUNTY TREASURER                155 INDIANA AVENUE VALPARAISO IN 46383
PORTER COUNTY TREASURER                155 INDIANA AVENUE VALPARAISO ID 46383
PORTER INS AGENCY                      PO BOX 1710 PORTER TX 77365
PORTER JACKSON JR                      3615 W. HEPBURN PINE BLUFF AR 71603
PORTER TOWN                            PORTER TOWN - TAX COLLEC 71 MAIN STREET PORTER ME 04068
PORTER TOWN                            TOWN OF PORTER TAX COLL PO BOX 430 YOUNGSTOWN NY 14174
PORTER TOWN                            ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
PORTER TOWNSHIP                        ELAINE WEETER - TAX COLL 1640 S REIDSBURG RD NEW BETHLEHEM PA 16242
PORTER TOWNSHIP                        PORTER TWP - TAX COLLECT 9410 RUNKS RD HUNTINGDON PA 16652
PORTER TOWNSHIP                        PORTER TWP - TAX COLLECT 24 PINE CREEK AVENUE JERSEY SHORE PA 17740
PORTER TOWNSHIP                        PORTER TWP - TAX COLLECT 230 E WATER ST. - COURTH LOCK HAVEN PA 17745
PORTER TOWNSHIP                        PORTER TWP - TAX COLLECT 10 PORTER ROAD TOWER CITY PA 17980
PORTER TOWNSHIP                        JOAN HORGER - TAX COLLEC 269 DORYS RD- BLUE HERON DINGMANS FERRY PA 18328
PORTER TOWNSHIP                        PORTER TOWNSHIP - TREASU 2134 S.EIGHT MILE BRECKENRIDGE MI 48615
PORTER TOWNSHIP                        PORTER TOWNSHIP - TREASU 88040 M-40 LAWTON MI 49065
PORTER TOWNSHIP                        PORTER TOWNSHIP - TREASU PO BOX 517 UNION MI 49130
PORTER VISTA PUBLIC UTILITY DISTRICT   1124 EAST SUCCESS DRIVE PORTERVILLE CA 93258
PORTER, ALTON                          ADDRESS ON FILE
PORTER, HUNTER                         ADDRESS ON FILE
PORTER, KYLA                           ADDRESS ON FILE
PORTER, MARVIN                         ADDRESS ON FILE
PORTER, STEPHEN                        ADDRESS ON FILE
PORTER, TANJALA                        ADDRESS ON FILE
PORTER-HARRIS, TAVIA                   ADDRESS ON FILE
PORTERDALE CITY                        PORTERDALE CITY-TAX COLL PO BOX 667 PORTERDALE GA 30070
PORTERFIELD TOWN                       MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
PORTERVILLE IRR DIST                   PORTERVILLE IRRIGATION D PO BOX 1248 PORTERVILLE CA 93258
PORTES, LISA                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 986 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1012 of 1490
Claim Name                              Address Information
PORTILLOS PAINTING                     2015 JEFFERSON DAVIS 1 CAMDEN SC 29020
PORTIS, SYBRINA                        ADDRESS ON FILE
PORTLAND BORO                          PORTLAND BORO - TAX COLL 81 CROSSHILL DRIVE BANGOR PA 18013
PORTLAND CITY                          PORTLAND CITY - TAX COLL 389 CONGRESS STREET RM 1 PORTLAND ME 04101
PORTLAND CITY                          PORTLAND CITY - TREASURE 259 KENT ST PORTLAND MI 48875
PORTLAND CITY/SUMNER                   PORTLAND CITY-TAX COLLEC 100 S RUSSELL ST PORTLAND TN 37148
PORTLAND DOWNTOWN DISTRI               PORTLAND CITY DWTN -COLL 389 CONGRESS STREET RM 1 PORTLAND ME 04101
PORTLAND GENERAL ELECTRIC              P.O. BOX 4438 PORTLAND OR 97208
PORTLAND TOWN                          PORTLAND TOWN - TAX COLL PO BOX 71 PORTLAND CT 06480
PORTLAND TOWN                          PORTLAND TOWN- TAX COLLE 87 WEST MAIN STREET BROCTON NY 14716
PORTLAND TOWN                          PORTLAND TWN TREASURER W10284 CTY RD I REESEVILLE WI 53579
PORTLAND TOWNSHIP                      PORTLAND TOWNSHIP - TREA 5481 DIVINE HWY PORTLAND MI 48875
PORTLAND VILLAGE INC.                  JASON ANDERSON 8015 L5TH AVE. NWSTE.5 SEATTLE WA 98117-3602
PORTLAND WATER BUREAU                  PO BOX 4216 PORTLAND OR 97208
PORTLAND WATER DISTRICT                P O BOX 3553 PORTLAND ME 04104
PORTNOFF LAW ASSOCIATES LTD            3502 HIGHLAND AVE FINLEYVILLE PA 15332
PORTNOFF LAW ASSOCIATES LTD            2700 HORIZON DRIVE SUITE 100 KING OF PRUSSIA PA 19406
PORTNOFF LAW ASSOCIATES, LTD.          MADELINE R. MARGULIES 2700 HORIZON DRIVE, SUITE 100 KING OF PRUSSIA PA 19406
PORTNOVA ROOFING INC                   110 KING AVE WEYMOUTH MA 02188
PORTO, JOSHUA                          ADDRESS ON FILE
PORTOLA COUNTRY CLUB HOME OWNERS ASSOC. P. O. BOX 13710 PALM DESERT CA 92255
PORTSIDE CONDO HOMEOWNERS ASSOC.,INC   17620 FRONT BEACH RD PANAMA CITY BEACH FL 32413
PORTSMOUTH CITY                        PORTSMOUTH CITY -TAX COL 1 JUNKINS AVENUE PORTSMOUTH NH 03801
PORTSMOUTH CITY                        PORTSMOUTH CITY - TREASU 801 CRAWFORD STREET PORTSMOUTH VA 23704
PORTSMOUTH CITY /STORM W               PORTSMOUTH CITY - TREASU 801 CRAWFORD ST PORTSMOUTH VA 23704
PORTSMOUTH CITY TREASURER              PO BOX 85662 RICHMOND VA 23285
PORTSMOUTH PUBLIC UTILITIES            801 CRAWFORD STREET, 2ND FLOOR PORTSMOUTH VA 23705
PORTSMOUTH TOWN                        PORTSMOUTH TOWN-TAX COLL 2200 EAST MAIN ROAD PORTSMOUTH RI 02871
PORTSMOUTH TOWNSHIP                    PORTSMOUTH TWP - TREASUR 1711 WEST CASS AVE. RD. BAY CITY MI 48708
PORTSMOUTH WATER AND FIRE DISTRICT     1944 EAST MAIN RD PORTSMOUTH RI 02871
PORTUONDO LAW FIRM PA                  2525PONCE DELEON BLVD300 CORAL GABLES FL 33134
PORTVILLE CS (CMBD TNS)                PORTVILLE CS- TAX COLLEC FIVE STAR BANK-220 LIBER WARSAW NY 14569
POSEN TOWNSHIP                         POSEN TOWNSHIP - TREASUR P.O. BOX 38 POSEN MI 49776
POSEY COUNTY                           POSEY COUNTY - TREASURER 126 E. 3RD ST. MOUNT VERNON IN 47620
POSEY COUNTY TREASURER                 126 E 3RD ST, ROOM 211 MOUNT VERNON IN 47620
POSEY, CHRISTOPHER                     ADDRESS ON FILE
POST CITY                              POST CITY - TAX COLLECTO 105 E MAIN POST TX 79356
POST ISD                               POST ISD - TAX COLLECTOR P O DRAWER F POST TX 79356
POST LAW FIRM, PLLC                    1018 BURLINGTON AVE., STE. 201 MISSOULA MT 59801
POST ROOFING INC &                     JEFF & ANA BLANTON 320W FLETCHER AVE STE106 TAMPA FL 33612
POST, DESIRAE                          ADDRESS ON FILE
POSTE, RENEDEL                         ADDRESS ON FILE
POSTMASTER                             1100 KINGS RD JACKSONVILLE FL 32203-9998
POSTMASTER                             P.O. BOX 645015 SAINT PAUL MN 55164-5015
POSTMASTER                             500 EAST BLVD RAPID CITY SD 57701
POSTMASTER USPS TEMPE SOUTH            8205 S PRIEST DR TEMPE AZ 85284
POSTWOOD MUD T                         POSTWOOD MUD - TAX COLLE 12841 CAPRICORN STREET STAFFORD TX 77477
POTE, KATIE                            ADDRESS ON FILE
POTESTIVO & ASSOCIATES PC              251 DIVERSION ST ROCHESTER MI 48307



Epiq Corporate Restructuring, LLC                                                                   Page 987 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1013 of 1490
Claim Name                             Address Information
POTESTIVO & ASSOCIATES, PC             811 SOUTH BOULEVARD SUITE 100 ROCHESTER HILLS MI 48307
POTESTIVO ASSOCIATES                   811 SOUTH BOULEVARD E ROCHESTER HILLS MI 48307
POTLAPALLI, NEELIMA                    ADDRESS ON FILE
POTOMAC EDISON                         PO BOX 3615 AKRON OH 44309-3615
POTOMAC EDISON COMPANY                 PO BOX 3615 AKRON OH 44309
POTOMAC PARTNERS LLC                   2127 S STREET NW WASHINGTON DC 20008
POTOMAC PARTNERS, LLC                  ATTN: BRIAN CHAPPELLE 601 13TH STREET N.W. SUITE 800 SOUTH WASHINGTON DC 20005
POTSDAM CEN SCH (COMBINE               POTSDAM CS-TAX COLLECTOR PO BOX 389 POTSDAM NY 13676
POTSDAM TOWN                           POTSDAM TOWN-TAX COLLECT PO BOX 389 POTSDAM NY 13676
POTSDAM VILLAGE                        POTSDAM VILLAGE-CLERK PO BOX 5168 POTSDAM NY 13676
POTTAWATOMIE COUNTY                    POTTAWATOMIE CO. - TREAS 207 N 1ST ST WESTMORELAND KS 66549
POTTAWATOMIE COUNTY                    POTTAWATOMIE COUNTY COLL 325 N BROADWAY SHAWNEE OK 74801
POTTAWATOMIE COUNTY CLERK              ATTN REAL ESTATE RECORDING 325 NORTH BROADWAY SHAWNEE OK 74801
POTTAWATOMIE COUNTY TREASURER          325 N BROADWAY STE 203 SHAWNEE OK 74801
POTTAWATOMIE COUNTY TREASURER          PO BOX 1448 SHAWNEE OK 74802
POTTAWATTAMIE COUNTY                   POTTAWATTAMIE CO. - TREA 227 S 6TH STREET COUNCIL BLUFFS IA 51501
POTTER APPRAISAL SERVICES INC          11234 CLIFF RD BURLINGTON IA 52601
POTTER COUNTY                          POTTER COUNTY - TAX COLL P.O. BOX 2289 AMARILLO TX 79105
POTTER COUNTY                          PO BOX 2289 AMARILLO TX 79105-2289
POTTER COUNTY SHERIFF                  900 S POLK STREET SUITE 401 AMARILLO TX 79101
POTTER TOWNSHIP                        VICTORIA LEININGER - TC 105 MOWRY RD MONACA PA 15061
POTTER TOWNSHIP                        POTTER TWP - TAX COLLECT 205 DOGTOWN ROAD CENTRE HALL PA 16828
POTTER, MARK                           ADDRESS ON FILE
POTTERVILLE CITY                       POTTERVILLE CITY - TREAS 319 N NELSON POTTERVILLE MI 48876
POTTS, LINDA                           ADDRESS ON FILE
POTTS, SHARITA                         ADDRESS ON FILE
POTTSGROVE SCHOOL DISTRI               DIANE DELONG - TAX COLLE P.O. BOX 3092 STOWE PA 19464
POTTSTOWN BORO (CO/BORO                POTTSTOWN BORO - TAX COL 100 E HIGH STREET- TAX D POTTSTOWN PA 19464
POTTSTOWN SCHOOL DISTRIC               POTTSTOWN SD - TAX COLLE 100 E HIGH STREET- FINAN POTTSTOWN PA 19464
POTTSVILLE AREA S.D./CIT               POTTSVILLE CITY - COLLEC 401 N CENTER ST, SUITE POTTSVILLE PA 17901
POTTSVILLE AREA S.D./MEC               DENISE SWARTZ-TAX COLLEC 6 BURNS ST POTTSVILLE PA 17901
POTTSVILLE AREA S.D./NOR               POTTSVILLE AREA SD - COL 821 PINEWOOD DRIVE POTTSVILLE PA 17901
POTTSVILLE AREA S.D./PAL               POTTSVILLE AREA SD - COL 118 W BACON ST POTTSVILLE PA 17901
POTTSVILLE AREA S.D./POR               POTTSVILLE AREA SD - COL 407 COAL ST PORT CARBON PA 17965
POTTSVILLE CITY                        POTTSVILLE CITY - COLLEC 401 N CENTER ST SUITE 1 POTTSVILLE PA 17901
POTVIN, KENNETH                        ADDRESS ON FILE
POUDEL, PRATIMA                        ADDRESS ON FILE
POUGHKEEPSIE CITY                      POUGHKEEPSIE CITY-COMM. 62 CIVIC CENTER PLAZA POUGHKEEPSIE NY 12601
POUGHKEEPSIE CSD (POUGHK               POUGHKEEPSIE CSD-TAX COL PO BOX 7107 BUFFALO NY 14240
POUGHKEEPSIE TOWN                      KAREN SCHUBERT-RECEIVER 1 OVEROCKER ROAD POUGHKEEPSIE NY 12603
POULOS INS                             54 WOODSTOCK AVENUE RUTLAND VT 05701
POULOS INS AGENCY                      831 JACKSON ST BILOXI MS 39530
POULOS INSURANCE INC                   36 SOUTH RIVER ROAD BEDFORD NH 03110
POULOS INSURANCE INC                   78 VT RTE 15 W MORRISVILLE VT 05661
POULTNEY TOWN                          POULTNEY TOWN - TAX COLL 9 MAIN STREET, SUITE 1 POULTNEY VT 05764
POULTNEY VILLAGE                       POULTNEY VIL - COLLECTOR 98 DEPOT STREET / PO BOX POULTNEY VT 05764
POUND RIDGE SCHOOLS                    POUND RIDGE SCH-TAX RECE 179 WESTCHESTER AVENUE POUNDRIDGE NY 10576
POUND RIDGE TOWN                       POUND RIDGE TOWNS-RECEIV 179 WESTCHESTER AVENUE POUND RIDGE NY 10576
POUND TOWN                             POUND TOWN - TREASURER P O BOX 880 POUND VA 24279



Epiq Corporate Restructuring, LLC                                                                   Page 988 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1014 of 1490
Claim Name                              Address Information
POUND TOWN                             MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
POUND VILLAGE                          POUND VLG TREASURER P.O. BOX 127/ 2002 COUNT POUND WI 54161
POUND, JENNIFER                        ADDRESS ON FILE
POURCHOT, CASSI                        ADDRESS ON FILE
POURIER, JESSICA                       ADDRESS ON FILE
POURIER, LACEY                         ADDRESS ON FILE
POWDER SPRINGS CITY                    POWDER SPRINGS -TAX COLL PO BOX 46 POWDER SPRINGS GA 30127
POWDERLY CITY                          CITY OF POWDERLY - CLERK 211 HILLSIDE RD POWDERLY KY 42367
POWE, LETITIA                          ADDRESS ON FILE
POWELL & SON LLC                       ROBERT E. POWELL 25343 RIVER RUN TRAIL ZUNI VA 23898
POWELL APPRAISERS AND                  2210C EXECUTIVE DRIVE HAMPTON VA 23666
POWELL CONSTRUCTION                    SERVICES LLC 21779 PENOLA RD RUTHER GLEN VA 22546
POWELL COUNTY                          POWELL COUNTY - SHERIFF PO BOX 489 STANTON KY 40380
POWELL COUNTY                          POWELL COUNTY - TREASURE 409 MISSOURI AVESUITE 2 DEER LODGE MT 59722
POWELL COUNTY CLERK                    525 WASHINGTON ST RM 109 STANTON KY 40380
POWELL COUNTY TREASURER                409 MISSOURI AVE 204 DEER LODGE MT 59722
POWELL, ADRIA                          ADDRESS ON FILE
POWELL, DEBRA                          ADDRESS ON FILE
POWELL, JERMELL                        ADDRESS ON FILE
POWELL, JODY                           ADDRESS ON FILE
POWELL, LATOYA                         ADDRESS ON FILE
POWELL, MARCUS                         ADDRESS ON FILE
POWELL, RHONDA                         ADDRESS ON FILE
POWELL, TAMMY                          ADDRESS ON FILE
POWELL, YOLONDA                        ADDRESS ON FILE
POWELLS CONSTRUCTION&AIR               14812 MAIN ST ORRVILLE AL 36767
POWER COUNTY                           POWER COUNTY - TREASURER 543 BANNOCK AVE-COUNTY C AMERICAN FALLS ID 83211
POWER INS AGENCY INC                   13911 SW 42ND ST 113 MIAMI FL 33175
POWER JACK, INC.                       JIM BROSCH 4725 LAMAR AVENUE PARIS TX 75462
POWER ROOFING AND                      CONSTRUCTION LLC 255 PRIMERA BLVD STE 160 LAKE MARY FL 32746
POWER TECH ELECTRIC, LLC               P. O. BOX 856 LONGVIEW WA 98032
POWER UP ELECTRICAL CONTRACTORS        CHRISTOPHER RAY DRIVER 7709 PRUITT DR GALVESTON TX 77554
POWERHOUSE REALTY, LLC                 111 S. CALVERT ST. SUITE 2700 BALTIMORE MD 21202
POWERS KIRN & ASSOCIATES               SUITE 200 728 MARNE HWY MOORESTOWN NJ 08057
POWERS KIRN & ASSOCIATES LLC           728 MARNE HWY STE 200 MOORESTOWN NJ 08057
POWERS KIRN LLC                        728 MARNE HWY STE 200 MOORESTOWN NJ 08057
POWERS LEAVITT INS                     P O BOX 125 BUCKEYE AZ 85326
POWERS MARKETING GROUP, LLC            ATTN: JP SANCHEZ 3151 AIRWAY AVE SUITE I2 COSTA MESA CA 92626
POWERS REALTY COMPANY LLC              303 WEST PARK AVE SUITE D GREENWOOD MS 38930
POWERS REALTY, LLC                     303 WEST PARK AVE, SUITE D GREENWOOD MS 38930
POWERS, JEFFREY                        ADDRESS ON FILE
POWERS, KIRN & JAVARDIAN               GREGORY JAVARDIAN 1310 INDUSTRIAL BLLVD, 1ST FLOOR, SUITE 101 SOUTHAMPTON PA
                                       18966
POWERS, NATASHA                        ADDRESS ON FILE
POWERSELLER SOLUTIONS LLC              7251 ENGLE ROAD STE 400 MIDDLEBURG HEIGHTS OH 44130
POWERSELLER SOLUTIONS, LLC             ATTN: GENERAL COUNSEL 7261 ENGLE ROAD - SUITE 304 MIDDLEBURG HEIGHTS OH 44130
POWESHIEK COUNTY                       POWESHIEK COUNTY - TREAS PO BOX 700 MONTEZUMA IA 50171
POWESHIEK MUT INS                      PO BOX 654 GRINNELL IA 50112
POWHATAN COMMUNITY SERVICES ASSOCIATION 150 STRAWBERRY PLAINS RD STE A-1 WILLIAMSBURG PA 23188



Epiq Corporate Restructuring, LLC                                                                   Page 989 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1015 of 1490
Claim Name                              Address Information
POWHATAN COUNTY                        POWHATAN COUNTY - TREASU POB 87 POWHATAN VA 23139
POWNAL TOWN                            POWNAL TOWN -TAX COLLECT 429 HALLOWELL ROAD POWNAL ME 04069
POWNAL TOWN                            POWNAL TOWN - TREASURER P.O. BOX 411 POWNAL VT 05261
POY SIPPI TOWN                         POY SIPPI TWN TREASURER N3090 STATE RD 49 BERLIN WI 54923
POYGAN TOWN                            POYGAN TWN TREASURER 9065 COUNTY RD B WINNECONNE WI 54986
POYNETTE VILLAGE                       POYNETTE VLG TREASURER PO BOX 95/106 S MAIN ST POYNETTE WI 53955
PPJ PROPERTIES, LLC, A NJ LLC          W. PETER RAGAN, SR., ESQ. RAGAN & RAGAN 3100 RT. 138 W.BRINLEY PLAZA, BLDG ONE
                                       WALL NJ 07719
PPL ELECTRIC UTILITIES                 2 N 9TH ST CPC-GENN1 ALLENTOWN PA 18101-1175
PPL ELECTRIC UTILITIES                 PO BOX 9001845 LOUISVILLE KY 40290-1845
PPM ENTERPRISES, LLC DBA CERTA PRO     PAINTERS OF BATON ROUGE PAUL MAGILL 9618 JEFFERSON HIGHWAY SUITE D PMG 361
                                       BATON ROUGE LA 70809
PR FRAMING                             7909 DAYTON ST HOUSTON TX 77012
PR INFRASTRUCTURE CORP                 5090 RICHMOND AVE 165 HOUSTON TX 77056
PR MC CONCRETE CONTRACTOR CORP.        JOSVE M. MARCANO ORTEGA PMB 215 PO BOX 607071 BAYAMON PR 00960
PR NEWSWIRE ASSOCIATION LLC            G P O BOX 5897 NEW YORK NY 10087-5897
PR ROOFING CO                          BILL HUFFORD 942 N. 500 E FLORA IN 46929
PRAHM, JEREMY                          ADDRESS ON FILE
PRAIRIE COUNTY                         PRAIRIE COUNTY - TREASUR PO BOX 566 TERRY MT 59349
PRAIRIE COUNTY                         PRAIRIE COUNTY - TAX COL 200 COURTHOUSE SQUARE SU DES ARC AR 72040
PRAIRIE DU CHIEN CITY                  PRAIRIE DU CHIEN CITY TR PO BOX 324/ 214 E BLACKH PRAIRIE DU CHI WI 53821
PRAIRIE DU SAC TOWN                    PRAIRIE DU SAC TWN TREAS E9919 FIRST ST. PRAIRIE DU SAC WI 53578
PRAIRIE DU SAC VILLAGE                 PRAIRIE DU SAC VLG TREAS 335 GALENA ST PRAIRIE DU SAC WI 53578
PRAIRIE DUNES VILLAGE                  NEIGHBORHOOD ASSOC. INC 5980 WINSTON TRAILS BLVD LAKE WORTH FL 33463
PRAIRIE FARM TOWN                      PRAIRIE FARM TWN TREASUR 303 8 3/4 ST., CTH F PRAIRIE FARM WI 54762
PRAIRIE FARM VILLAGE                   PRAIRIE FARM VLG TREASUR PO BOX 74 PRAIRIE FARM WI 54762
PRAIRIE LAKE TOWN                      PRAIRIE LAKE TWN TREASUR 1821 8TH AVENUE CHETEK WI 54728
PRAIRIE MUT INS CO                     PO BOX 38 KEOTA IA 52248
PRAIRIE PINE MUT                       203 EAST SOO STREET PARKERS PRAIRIE MN 56361
PRAIRIE PINE MUT INS                   PO BOX 39 PARKERS PRAIRIE MN 56361
PRAIRIE RIDGE MAINTENANCE CO           14205 215TH AVE E BENNEY LAKE WA 98391
PRAIRIE RONDE TOWNSHIP                 PRAIRIE RONDE TWP - TREA PO BOX 794 SCHOOLCRAFT MI 49087
PRAIRIE STATES INS                     1216 NW 50TH OKLAHOMA CITY OK 73118
PRAIRIE VIEW HOMES ASSOCIATION, INC.   2803 EASTON HARRISONVILLE MO 64701
PRAIRIE WEST MUT INS                   PO BOX 369 CLARA CITY MN 56222
PRAIRIEVILLE TOWNSHIP                  PRARIEVILLE TWP - TREASU 10115 S NORRIS RD DELTON MI 49046
PRAISE HOME ENHANCEMENTS / PRAISE CORP. KENNETH U. TEASLEY 3618 RIVIERA STREET TEMPLE HILLS MD 20748
PRAKOB BUNYAPANASARN &                 NONGNUTE BUNYAPANASARN 5436 DENNY AVE NORTH HOLLYWOOD CA 91601
PRASLA FINANCIAL GROUP                 2300 VALLEY VIEW LN 1000 IRVING TX 75062
PRASLA FINANCIAL GROUP                 SUITE 1000 2300 VALLEY VIEW LN IRVING TX 75062
PRATER, MEGAN                          ADDRESS ON FILE
PRATT AYCOCK LP                        18383 PRESTON RD, STE 110 DALLAS TX 75252
PRATT COUNTY                           TAX COLLECTOR 300 S NINNESCAH 2ND FL PRATT KS 67124
PRATT HOMES                            310 A SSE LOOP 323 TYLER TX 75702
PRATT INS INC                          4 VILLAGE SQ SMYRNA DE 19977
PRATT, BARBARA                         ADDRESS ON FILE
PRATT, JASON                           ADDRESS ON FILE
PRATTSBURG CEN SCH (COMB               PRATTSBURG CS-TAX COLLEC 1 ACADEMY STREET PRATTSBURGH NY 14873
PRATTSBURG TOWN                        PRATTSBURG TOWN-TAX COLL 19 N MAIN STREET PRATTSBURG NY 14873



Epiq Corporate Restructuring, LLC                                                                   Page 990 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1016 of 1490
Claim Name                              Address Information
PRAUS CONSTRUCTION LP                   935 EASY ST. GRAPEVINE TX 76051
PRC                                     PEREZ RECONSTRUCTION CONTRACTOR, INC. 23839 BANNING BLVD CARSON CA 90745
PREBLE COUNTY                           PREBLE COUNTY - TREASURE PO BOX 341 EATON OH 45320
PREBLE COUNTY RECORDER                  101 EAST MAIN ST EATON OH 45320
PREBLE FARMERS MTL                      P O BOX 329 LANESBORO MN 55949
PREBLE TOWN                             PREBLE TOWN - TAX COLLEC P.O. BOX 234/1968 PREBLE PREBLE NY 13141
PRECEDENT MANAGEMENT, LLC               7875 NW 12TH ST SUITE 110 DORAL FL 33126
PRECISE ADVANTAGE INS                   12702 TOEPPERWEIN201-15 SAN ANTONIO TX 78233
PRECISE MGMT. RESTORATION CONTRACTOR    NICOLAS 600 TOTOWA ROAD TOTOWA NJ 07512
PRECISION BUILDERS, LLC                 SHAWN MICHAEL WOLFORD 9216 NORTH POINT ROAD PO BOX 343 FORT HOWARD MD 21052
PRECISION CONDO CONSULTING INC.         833 SE 9TH ST DEERFIELD BEACH FL 33441
PRECISION CONSTRUCTION &                ROOFING 7625 DAVIS BLVD NORTH RICHLAND HILLS TX 76182
PRECISION CONSTRUCTION SERVICES         NICOLE ACKERMAN J.P.P.C.S 1729 W BROADWAY, SUITE 9A COLUMBIA MO 65203
PRECISION CONTRACTING TECHNOLOGIES INC. GINO A GIARDINA 4229 REAVES ROAD KISSIMMEE FL 34746
PRECISION CUSTOM                        CONIOUS KEA CONIOUS KEA 2321 NW 27TH AVENUE FORT LAUDERDALE FL 33311
PRECISION DATA RESEARCH COMPANY, INC.   11725 SW QUEEN ELIZBTH PORTLAND OR 97224
PRECISION DOOR SERVICE                  DREW SELL, INC. 2117 47TH ST SARASOTA FL 34234
PRECISION DOOR SERVICE                  DON TAYLOR DTM ENTERPRIZES, INC. 6326 RIVER CREST DR., STE. G RIVERSIDE CA
                                        92507
PRECISION DOOR SERVICE                  CAMPRENDY, INC 61 LAKEVIEW AVE PIEDMONT CA 94611
PRECISION DSIGN SERVICES INC.           STEPHANE W LOISEAU 2532 STONEGATE DRIVE WELLINGTON FL 33414
PRECISION ENVIRONMENTAL                 PRECISION WORKS, INC. 180 CANADA LARGA RD VENTURA CA 93001
PRECISION MOVERS INC                    23507 CHURCH AVE SAUCIER MS 39574
PRECISION PAVING, LLC                   FRANKIE JEFFERY 7140 THREE NOTCH RD MOBILE AL 36619
PRECISION REMODELING & ROOFING          11981 PAMELA RAYE RD EL PASO TX 79927
PRECISION ROOFING                       THE PRECISION DIVISIONS, INC. 11903 E. OLD LONE JACK L.S. ROAD LEES SUMMIT MO
                                        64086
PRECISION SERVICES LLC                  1013 TALL OAKS CIR MCCALLA AL 35111
PRECISION SIDING AND CONSTRUCTION CO.   7000 N BROADWAY 3-300 DENVER CO 80221
PRECISION STEEL ERECTORS                57996 E GEDDES AVE STRASBURG CO 80136
PRECISION SURVEYORS, INC.               950 THREADNEEDLE STREET SUITE 150 HOUSTON TX 77079
PREES TREE SPECIALIST, INC.             BEN HAZEL 600 BELLVIEW ROAD GREENBACK TN 37742
PREFERRED BUILDER OF N F                & CHARLES & CAROL REAGOR 2332 DUNN AVE JACKSONVILLE FL 32218
PREFERRED CLAIMS SOLN                   INC 13727 SW 152ND ST 233 MIAMI FL 33177
PREFERRED COMMUNITY MANAGEMENT INC      4962 N PALM AVENUE WINTER PARK FL 32792
PREFERRED FIRE & FLOOD                  REPAIR INC 7161 N CICERO AV LINCOLNWOOD IL 60712
PREFERRED FIRE & L DUNN                 & C HARRIS 7161 N CICERO AVE LINCOLNWOOD FL 60712
PREFERRED MANAGEMENT                    1070 LARKIN AVE STE 1E ELGIN IL 60123
PREFERRED MANAGEMENT SERVICES           PMS-PREFERRED MANAGEMENT TEXAS LLC PO BOX 690269 HOUSTON TX 77269
PREFERRED MANAGEMENT SERVICES, LLC      P O BOX 353187 PALM COAST FL 32135
PREFERRED MUTUAL                        INSURANCE PO BOX 419669 BOSTON MA 02241
PREFERRED MUTUAL                        P O BOX 888 NEW BERLIN NY 13411
PREFERRED MUTUAL INS CO                 2 MORRISEY BLVD BOA LB 419669 MA55270207 DORCHESTER MA 02125
PREFERRED MUTUAL INS CO                 ONE PREFERRED WAY NEW BERLIN NY 13411
PREFERRED MUTUAL INSURANCE COMPANY      PO BOX 419669 BOSTON MA 02241-9669
PREFERRED PLATINUM CONST                PO BOX 70 WYLIE TX 75048
PREFERRED PLUMBING                      ALAMO PREFERRED PLUMBING P.O BOX 691071 SAN ANTONIO TX 78269
PREFERRED PLUMBING &                    ARLO & KATHERINE SWANSON PO BOX 691071 SAN ANTONIO TX 78269
PREFERRED PROPERTIES OF                 EAST TENNESSEE INC. 1105 TUSCULUM BLVD. GREENEVILLE TN 37745



Epiq Corporate Restructuring, LLC                                                                    Page 991 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1017 of 1490
Claim Name                             Address Information
PREFERRED PUBLIC ADJUST                4651 SALISBURY RD STE400 JACKSONVILLE FL 32256
PREFERRED REALTY CONNECTION LLC        400 STATE ROUTE 10 WEST SUITE E RANDOLPH NJ 07869
PREFERRED REALTY PROS LLC              71 WALNUT SUITE 206 ROCHESTER MI 48307
PREFERRED REALTY PROS, LLC             ATTN: JASON MEGIE 46819 GARFIELD MACOMB MI 48044
PREFERRED ROOFING                      1868 PERKINS LN BATAVIA OH 45103
PREFERRED ROOFING LLC                  TRAVIS S ARELLANO TRAVIS S ARELLANO 1401 QUINCE STREET SIDNEY NE 69162
PREGILL INSURANCE AGENCY               713 COTTAGE STREET SUSANVILLE CA 96130
PREK & GJOKA LUGUAVIC &                DODA & KLLAUDETA LUCAJ 6520 OLD COACH TRL WASHINGTON MI 48094
PREMIER APPRAISAL GROUP                15172 HEMLOCK POINT RD CHAGRIN FALLS OH 44022
PREMIER APPRAISAL INC                  1115 BROADVIEW AVE COLUMBUS OH 43212
PREMIER APPRAISAL SERVICES INC         PO BOX 5594 YUMA AZ 85366
PREMIER BUILDER SC LLC                 1296 ABERCROMBIE RD FOUNTAIN INN SC 29644
PREMIER COMMUNITY MANAGERS, INC        10524 MOSS PARK RD SUITE 204-602 ORLANDO FL 32832
PREMIER CONST CO INC                   PO BOX 11762 ST THOMAS VI 00801
PREMIER CONSTRUCTION                   CONTRACTORS 9916 NW 5TH CT PLANTATION FL 33324
PREMIER CONTRACTORS PLUS               JOSHUA JARVIS 411 W. BELLWOOD DR. 33 SPOKANE WA 99218
PREMIER ESTATES INC.                   10041 140TH AVE NE ST. HILAIRE MN 56754
PREMIER EXTERIORS                      SCOTT GLEASON 17061 INDEPENDENT LN. BILLINGS MT 59105
PREMIER FARMERS AGENCY                 7669 NW 50TH ST MIAMI FL 33166
PREMIER GARAGES &                      CONCRETE INC 1300 W 70TH AVE DENVER CO 80221
PREMIER GROUP INS, LLC                 106 CENTRAL AVE CHELTENHAM PA 19012
PREMIER GROUP LLC                      DONALD J. TIGART P.O. BOX 7392 GREAT FALLS MT 59406
PREMIER HOME BUILDERS & INSPECTIONS,   RANDALL C JONES 110 CALEDONIA COURT LUGOFF SC 29078
LLC
PREMIER INS AGENCY                     11400 CONCORD VILLAGE D ST LOUIS MO 63123
PREMIER MANAGEMENT SERVICES            DASHERS, LLC PO BOX 1532 PALM HARBOR FL 34682
PREMIER METALWORKS LLC                 8457 N HWY 6 WACO TX 76712
PREMIER MITIGATION SERVICES, INC.      JACKY DIEGO 1452 NW 82 AVE MIAMI FL 33126
PREMIER ONE HOLDINGS                   JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                       NV 89135
PREMIER ONE HOLDINGS INC.              JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                       NV 89135
PREMIER PLUMBING, INC.                 10542 ABBOTSBURY DR. LAS VEGAS NV 89135
PREMIER PROPERTIES                     66 LA SERRANIA CAGUAS PR 00725
PREMIER PROPERTY &                     JANET & RICHARD THOMAS PO BOX 12263 JACKSON MS 39236
PREMIER PROPERTY, LLC                  625 GELD ST JEFFERSON CITY MO 65109
PREMIER PROTECTION INS                 409 SE 7TH ST FORT LAUDERDALE FL 33301
PREMIER PUBLIC ADJUSTERS               PO BOX 37476 PHILADELPHIA PA 19148
PREMIER PUBLIC ADJUSTERS               290 SPRINGFIELD DR 225 BLOOMINGDALE IL 60108
PREMIER PUBLIC ADJUSTING               INC 7320 SW 146 TERRACE MIAMI FL 33158
PREMIER RE                             ATTN: MITCHELL COHEN 1636 PINE ST. PHILADELPHIA PA 19103
PREMIER REAL ESTATE SERVICES, INC.     P.O. BOX 1063 WILLIAMSVILLE NY 14231-1063
PREMIER REAL ESTATE, INC.              1636 PINE ST. PHILADELPHIA PA 19103
PREMIER REALITY GROUP, INC.            12650 W 64TH AVENUE UNIT E-505 ARVADA CO 80004
PREMIER RECONSTRUCTION                 SERVICES 4426 RUTTAND PARK LANE KATY TX 77450
PREMIER RECONSTRUCTION SERVICES        MARK OKRINSKY MARK OKRINSKY 4426 RUTTAND PARK LANE KATY TX 77450
PREMIER REMODELING LLC                 & LINH MAI & K WILKINS 3611 ANNAPLOIS RD STE100 HALETHORPE MD 21227
PREMIER RESTORATION                    HAWAII 2815 KAIHIKAPU ST 104 HONOLULU HI 96819
PREMIER ROOFING AND REMODELING         BRANNON JAMES BRANNON JAMES 711 TIMBERWOOD RIDGE GREER SC 29651
PREMIER ROOFING COMPANY                2570 W 8TH AVE DENVER CO 80204


Epiq Corporate Restructuring, LLC                                                                 Page 992 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1018 of 1490
Claim Name                             Address Information
PREMIER ROOFING COMPANY LLC            2015 S PONTIAC WAY DENVER CO 80224
PREMIER ROOFING LLC                    DEREK HOLLAND 10 OAK PARK DRIVE SUITE B-1 HILTON HEAD ISLAND SC 29926
PREMIER SIDING & RFG OF                PA 2104 STEFK BLVD BETHLEHEM PA 18017
PREMIER SOUTH LLC                      A3 11646 INDUSTRIPLEX BLVD BATON ROUGE LA 70809
PREMIER SOUTH, LLC                     ROBERT MCGIMSEY ROBERT MCGIMSEY 625 HIGHLANDIA DR. BATON ROUGE LA 70810
PREMIER SYSTEMS INC                    5421 W 41ST 201A SIOUX FALLS SD 57106
PREMIER SYSTEMS, INC                   5421 W 41ST STREET SIOUX FALLS SD 57106
PREMIER TEAM RESTORE &                 H & E BRIDGES 1805 CUTLEAF CREEK RD GRAYSON GA 30017
PREMIERE BOARD UP INC                  2435 N LARAMIE CHICAGO IL 60639
PREMIERE COMPANY                       912 MCALLISTER DR CALERA AL 35040
PREMIERE PUBLIC ADJ &                  WILL & LAURA HEMINGWAY 7320 SW 146 TERR MIAMI FL 33158
PREMIUM PAINT & PLASTER                1408 WEST RIVER RD. SCOTTSVILLE VA 24690
PREMONT WATER DEPARTMENT               200 SOUTH WEST 1ST STREET PREMONT TX 78375
PRENDERGAST, NICHOLAS                  ADDRESS ON FILE
PRENTICE CONLEY &                      GLORIA CONLEY 2500 W 79TH ST INGLEWOOD CA 90305
PRENTICE VILLAGE                       PRENTICE VLG TREASURER PO BOX 78 / 403 CENTER S PRENTICE WI 54556
PRENTICE, MARGARET                     ADDRESS ON FILE
PRENTISS COUNTY                        PRENTISS COUNTY-TAX COLL PO BOX 283 BOONEVILLE MS 38829
PRENTISS COUNTY CHANCERY CLERK         OF COURT PO BOX 477 BOONEVILLE MS 38829
PREPARED                               P O BOX 912795 DENVER CO 80291
PREPARED INSURANCE CO                  P O BOX 162244 ALTAMONTE SPRINGS FL 32716
PREPARED INSURANCE CO                  1715 N WESTSHORE BLVD 930 TAMPA FL 33607
PREPARED INSURANCE CO                  P O BOX 25373 TAMPA FL 33622
PREPCO LLC                             JODY D. HAGEMES 9305 FORD ROAD BRYCEVILLE FL 32009
PRESCOTT & CRAIG INC                   PO BOX 567 JEROME ID 83338
PRESCOTT CITY                          PRESCO CITY TREASURER 800 BORNER ST.N. PRESCOTT WI 54021
PRESCOTT COUNTRY CLUB POA              1133 OLD CHISHOLM TR DEWEY AZ 86327
PRESCOTT VILLAGE                       PRESCOTT VILLAGE - TREAS PO BOX 205 PRESCOTT MI 48756
PRESERVER INS                          P.O. BOX 827923 PHILADELPHIA PA 19182
PRESERVES AT RANCOCAS CREEK HOA INC    28 S NEW YORK RD SUITE B6 GALLOWAY NJ 08205
PRESIDENT TOWNSHIP                     BRANDY S BROMLEY-TAX COL 149 OAK ST OIL CITY PA 16301
PRESIDENTIAL CONDO ASSC                C/O TOWNSMEN PROPERTIES 1118 FIFTH AVENUE ASBURY PARK NJ 07712
PRESIDENTIAL ESTATES HOA               P.O. BOX 401 SWAN LAKE NY 12783
PRESIDENTIAL ROOFING                   20101 WOLFS ST ELKHORN NE 68022
PRESIDENTIAL ROOFING &                 C&A GROJEAN 20101 WOLFE ST ELKHORN NE 68022
PRESIDENTIAL TOWERS CONDOMINIUM        INC 1836 METZEROTT RD ADELPHI MD 20783
PRESIDIO COUNTY                        PRESIDIO COUNTY - COLLEC P O BOX 848 MARFA TX 79843
PRESIDIO VALUATIONS LLC                PO BOX 12444 TUCSON AZ 85732
PRESPENTT, PENNY                       ADDRESS ON FILE
PRESQUE ISLE CITY                      PRESQUE ISLE CTY-TAX COL 12 SECOND STREET PRESQUE ISLE ME 04769
PRESQUE ISLE TOWN                      PRESQUE ISLE TWN TREASUR PO BOX 130 / 8306 SCHOOL PRESQUE ISLE WI 54557
PRESQUE ISLE TOWNSHIP                  PRESQUE ISLE TWP - TREAS 12653 E GRAND LAKE RD PRESQUE ISLE MI 49777
PRESSURE POINT ROOFING INC             DAVID L MCGUFFEY 5232 RAINBOW DRIVE CENTRAL POINT OR 97502
PRESSURE WORKS PLUS &                  LILIA & JAMES BURTON PO BOX 252134 MONTGOMERY AL 36120
PRESTIGE ASSOCIATION, INC              13100 SW 134 ST 2 MIAMI FL 33186
PRESTIGE BY MARTY JONES                MARTY L. JONES 7 IRONGATE COURT, P O BOX 367 POOLER GA 31322
PRESTIGE CONCRETE INC.                 CHRIS KELSO 2731 FABIUS COURT GREENCOVE SPRINGS FL 32043
PRESTIGE CONSULTING AND                MANAGEMENT GROUP 43 AUTUMN CANYON PATH SE CARTERSVILLE GA 30121
PRESTIGE INS ENTERPRISES               4973 S FEDERAL HWY FORT PIERCE FL 34982



Epiq Corporate Restructuring, LLC                                                                   Page 993 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1019 of 1490
Claim Name                               Address Information
PRESTIGE INSURANCE                       3290 MEMORIAL DR DECATUR GA 30032
PRESTIGE RESTORATION SERVICES LLC        131 ALLMOND LANE ALPHARETTA GA 30004
PRESTIGE ROOFING LLC                     1412 W 104TH AVE 101 NORTHGLENN CO 80234
PRESTIGE ROOFING LLC                     963 BLUE LAKE BLVD STE B TWIN FALLS ID 83301
PRESTIGIOUS CONSTRUCTION TEAM CORP.      HECTOR CAVIEDES 6995 W. 24TH COURT HIALEAH FL 33016
PRESTO ROOFING CORP                      7650 W 26 AVE HIALEAH FL 33016
PRESTON CONSTRUCTION                     JEREMY T PRESTON 28 DARLENE DRIVE MISSOULA MT 59801
PRESTON COUNTY SHERIFF                   106 W MAIN ST 102 KINGWOOD WV 26537
PRESTON COUNTY SHERIFF                   PRESTON COUNTY - SHERIFF 106 W MAIN ST, ROOM 102 KINGWOOD WV 26537
PRESTON ELECTRIC OF PUTNAM COUNTY INC    PO BOX 816 PALATKA FL 32178
PRESTON KELLY WATKINS                    PO BOX 994 CLAYTON NC 27528
PRESTON MUT INS                          PO BOX 288 PRESTON IA 52069
PRESTON MUTUAL INS ASSOC                 162 W GILLET STREET PRESTON IA 52069
PRESTON PLAINS WATER COMPANY             550 TROLLEY LINE BOULEVARD PO BOX 3249 MASHANTUCKET CT 06338
PRESTON SMITH                            6548 CLEON AVE NORTH HOLLYWOOD CA 91606
PRESTON TOWN                             PRESTON TOWN - TAX COLLE 389 RTE 2-TOWN HALL PRESTON CT 06365
PRESTON TOWN                             PRESTON TWN TREASURER 1739 11TH AVENUE FRIENDSHIP WI 53934
PRESTON TOWN                             PRESTON TWN TREASURER N29383 CTY RD. D BLAIR WI 54616
PRESTON TOWNSHIP                         PRESTON TWP - TAX COLLEC 38 PREACHER RD LAKE COMO PA 18437
PRESTONSBURG CITY                        CITY OF PRESTONSBURG - C 200 N LAKE DR PRESTONSBURG KY 41653
PRESTONWOOD 1-A HOMEOWNERS ASSOCIATION   P. O. BOX 835356 RICHARDSON TX 75083
PRESTONWOOD FOREST UD                    PRESTONWOOD FOREST UD 17111 ROLLING CREEK HOUSTON TX 77090
PRESTONWOOD HILLCREST TOWNHOUSE HOA      6926 CLEARHAVEN DR DALLAS TX 75248
PREUITT INS SRVCS                        622 S OHIO SEDALIA MO 65302
PREVENT LLC                              3317 S. HIGLEY RD SUITE 114-497 GILBERT AZ 85297
PRICE CNTY TOWN MTL                      P O BOX 69 PHILLIPS WI 54555
PRICE COUNTY TOWN MTL                    213 N LAKE AVE PHILLIPS WI 54555
PRICE LAW GROUP APC                      8245 N 85TH WAY SCOTTSDALE AZ 85258
PRICE TOWN                               PRICE TWN TREASURER N5112 HILL ROAD BRYANT WI 54418
PRICE TOWNSHIP                           PRICE TWP - TAX COLLECTO PO BOX 1391 EAST STROUDSBURG PA 18301
PRICE, LATASHA STEWART-                  ADDRESS ON FILE
PRICE, MARISSA                           ADDRESS ON FILE
PRICE, MICHAEL                           ADDRESS ON FILE
PRICE, ROSEMARY                          ADDRESS ON FILE
PRICE, VICTORIA                          ADDRESS ON FILE
PRICEWATERHOUSECOOPERS LLP               PO BOX 932011 ATLANTA GA 31193-2011
PRIDE ASSOCIATION & CMTY. MANAGEMENT     220 DUNLAWTON AVE PORT ORANGE FL 32127
LLC
PRIDE ROOFING LLC                        MICHAEL R FEREDAY 12137 HWY 1064 TICKFAW LA 70466
PRIDEMARKEVEREST                         1820 E FIRST ST STE 500 SANTA ANA CA 92705
PRIELIPP CONST INC                       PO BOX 2895 LAKE HAVASU CITY AZ 86405
PRIEST APPRAISALS LLC                    PO BOX 2372 LAKE CITY FL 32056
PRIETO, TENCIA                           ADDRESS ON FILE
PRIMAONE MANAGEMENT SERVICES, INC.       P.O. BOX 270399 LOUISVILLE CO 80027
PRIMARA CAPITAL INS                      2424 W ILLINOIS AVE DALLAS TX 75233
PRIMARY APPRAISAL SERVICE                PO BOX 63 WHITSETT NC 27377
PRIME CLERK LLC                          830 THIRD AVE 9TH FLOOR NEW YORK NY 10022
PRIME COMMUNITY MANAGEMENT               346 E CENTRAL AVENUE WINTER HAVEN FL 33880
PRIME INS                                1205 HWY 92 S FAYETTEVILLE GA 30215



Epiq Corporate Restructuring, LLC                                                                     Page 994 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1020 of 1490
Claim Name                               Address Information
PRIME INS BROKERAGE INC                  1527-40TH STREET BROOKLYN NY 11218
PRIME INSURANCE AGENCY                   960 E COUNTY LINE RD LAKEWOOD NJ 08701
PRIME LEGAL STAFF CORPORATION            ATTN: PRESIDENT 1700 BAYBERRY COURT SUITE 301 RICHMOND VA 23226
PRIME LEGAL STAFF CORPORATION            ATTN: SENIOR VICE PRESIDENT 1700 BAYBERRY COURT SUITE 301 RICHMOND VA 23226
PRIME MANAGEMENT, INC.                   684 EAST BAY AVENUE BARNEGAT NJ 08005
PRIME NETWORK REALTY                     ATTN: VIRIYA LAM 860 ROUTE 10 WEST SUITE 5 RANDOLPH NJ 07869
PRIME NW CONST LLC                       1113 SLEATER KINN RD SE LACEY WA 98503
PRIME RATE PREMIUM FINANCE CORP., INC.   2141 ENTERPRISE DR. FLORENCE SC 29501
PRIME RECONSTRUCTION                     SPECIALISTS LLC 1630 FALCON DR 101 DESOTO TX 75115
PRIME RECONSTRUCTION SPECIALTIES, LLC    1630 FALCON DRIVE SUITE 101 DESOTO TX 75115
PRIME RESTORATION &                      REMEDIATION LLC 26 ALBION ROAD LINCOLN RI 02865
PRIME ROOFING                            PRIMETIME ROOFING INC PRIME TIME ROOFING INC. 4729 RAMUS STREET SUITE G
                                         HOUSTON TX 77092
PRIME TIME CONSTRUCTION                  AND RESTORATION LLC 42148 BROWN ROAD PONCHATOULA LA 70454
PRIMECO INS AGENCY INC                   2615 SANDY PLAINS RD MARIETTA GA 30066
PRIMESTATE PUBLIC ADJUSTERS INC          127 GRAND AVENUE CORAL GABLES FL 33133
PRIMICIAS, DARREN                        ADDRESS ON FILE
PRIMO CONSTRUCTION INC.                  LEONARD RONITO PO BOX 10286 PITTSBURGH PA 15232
PRIMROSE TOWN                            PRIMROSE TWN TREASURER 8274 AUSTIN RD VERONA WI 53593
PRINCE APPRAISAL INC                     815 NEW DAY WAY MARION IL 62959
PRINCE EDWARD COUNTY                     PRINCE EDWARD COUNTY TRE 124 NORTH MAIN STREET FARMVILLE VA 23901
PRINCE GEORGE CIRCUIT COURT              PO BOX 98 PRINCE GEORGE VA 23875
PRINCE GEORGE COUNTY                     PRINCE GEORGE COUNTY TRE 6602 COURTS DR. PRINCE GEORGE VA 23875
PRINCE GEORGES COUNTY                    14741 GOV. ODEN BOWIE DRIVE ROOM 1090 UPPER MARLBORO MD 20772
PRINCE GEORGES COUNTY                    OFFICE OF FINANCE/TREASU 7600 JEFFERSON AVENUE LANDOVER MD 20785
PRINCE GEORGES COUNTY MD                 14501 SWEITZER LANE LAUREL MD 20707
PRINCE GEORGES COUNTY TREASURER          7600 JEFFERSON AVE LANDOVER MD 20785
PRINCE GEORGES COUNTY TREASURY DIVISION 14735 MAIN STREET ROOM D-1015 UPPER MARLBORO MD 20772
PRINCE GEORGES COUNTY TREASURY DIVISION 14741 GOV. ODEN BOWIE DRIVE ROOM 1090 UPPER MARLBORO MD 20772
PRINCE WILLIAM CO STORM/                 DEPARTMENT OF FINANCE 1 COUNTY COMPLEX COURT WOODBRIDGE VA 22192
PRINCE WILLIAM COUNTY                    DEPARTMENT OF FINANCE 1 COUNTY COMPLEX COURT WOODBRIDGE VA 22192
PRINCE WILLIAM COUNTY                    P. O. BOX 2467 PRINCE WILLIAM VA 22195-2467
PRINCE WILLIAM COUNTY TAX COLLECTOR      1 COUNTY COMPLEX COURT PRINCE WILLIAM VA 22192
PRINCE YEATES & GELDZAHLER               15 W SOUTH TEMPLE STE 1700 SALT LAKE CITY UT 84101
PRINCESS ANNE TOWN                       PRINCESS ANNE TOWN - COL 30489 BROAD ST. PRINCESS ANNE MD 21853
PRINCESS ANNE TOWN /SEMI                 PRINCESS ANNE TOWN - COL 30489 BROAD ST. PRINCESS ANNE MD 21853
PRINCESS CONDO ASSOC - HUTCHINSON        PO BOX 3388 STUART FL 34995
ISLAND
PRINCETON                                PRINCETON CITY - COLLECT 802 E. MAIN ST PRINCETON MO 64673
PRINCETON CITY                           CITY OF PRINCETON - CLER 206 E MARKET STREET PRINCETON KY 42445
PRINCETON CITY                           GREEN LAKE COUNTY TREASU PO BOX 3188 / 571 COUNTY GREEN LAKE WI 54941
PRINCETON EXCESS &                       SURPLUS 555 COLLEGE ROAD EAST PRINCETON NJ 08543
PRINCETON SQUARE HOA INC                 PO BOX 105302 ATLANTA GA 30348
PRINCETON TOWN                           PRINCETON TOWN -TAX COLL 6 TOWN HALL DRIVE PRINCETON MA 01541
PRINCETON TOWN                           PRINCETON TOWN - TAX COL PO BOX 408 PRINCETON ME 04668
PRINCETON TOWN                           GREEN LAKE COUNTY TREASU PO BOX 3188 / 571 COUNTY GREEN LAKE WI 54941
PRINCETON TOWNSHIP                       PRINCETON TWP - COLLECTO 400 WITHERSPOON STREET PRINCETON NJ 08542
PRINCETOWN TOWN                          PRINCETOWN TOWN-TAX COLL 165 PRINCETOWN PLAZA SCHENECTADY NY 12306
PRINCIPAL BROKERS REALTY                 ATTN: STEVE SNYDER 304 W 30TH STREET VANCOUVER WA 98660



Epiq Corporate Restructuring, LLC                                                                     Page 995 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1021 of 1490
Claim Name                              Address Information
PRINCIPAL FUNDS INC                     DIVERSIFIED REAL ASSET FUND
PRINCIPAL MANAGEMENT GROUP              12700 PARK CENTRAL DRIVE, SUITE 600 DALLAS TX 75251
PRINCIPAL MANAGEMENT GROUP, INC         11000 CORPORATE CENTRE DRIVE SUITE 150 HOUSTON TX 77041
PRINCIPLSE BUILDING &                   REMODELING LLC 14400 W BVILLE PKWY STE BURNSVILLE MN 55306
PRINEVILLE LAKE ACRES UNIT 2 POA        12649 SE CAYUSE PRINEVILLE OR 97754
PRINGLE BORO                            PRINGLE BORO - TAX COLLE 89 EVANS ST. PRINGLE PA 18704
PRINT MARK-ET                           404 SAINT ONGE ST RAPID CITY SD 57702
PRINTECH INC.                           3541 NW 115 AVE DORAL FL 33178
PRIOLEAU, SHELIA                        ADDRESS ON FILE
PRIORITY 1 RESTORATION                  RESTORATION RESOURCES, INC. 10850 HANNA ST. SUITE F BELTSVILLE MD 20705
PRIORITY AGENCY INC                     4103 162ND ST FLUSHING NY 11358
PRIORITY APPRAISALS INC                 777 ARTHUR GODFREY ROAD SUITE 209 MIAMI BEACH FL 33140
PRIORITY CONTRACTING & ROOFING LLC      3939 US HWY 80 EAST STE 358 MESQUITE TX 75150
PRIORITY CONTRACTING AND ROOFING        3939 US HWY 80 EAST SUITE 463 MESQUITE TX 75150
PRIORITY FIELD SERVICES, INC.           1821 SOUTH CRANES MILL ROAD NEW BRAUNFELS TX 78132
PRIORITY INSURANCE CO                   9203 HWY 6 S UNIT 128 HOUSTON TX 77083
PRIORITY INSURANCE CO                   9203 HWY 6 S UNIT 132 HOUSTON TX 77083
PRIORITY PEST SERVICES, LLC             LARRY PILKINGTON 2289 S. MILITARY HWY. CHESAPEAKE VA 23320
PRIORITY REALTY LLC                     2840 LIBRARY ROAD, SUITE 290 PITTSBURGH PA 15234
PRIORITY REALTY, LLC                    ATTN: BOB MONCAVAGE 2840 LIBRARY RD SUITE 290 PITTSBURGH PA 15234
PRIORITY RESTORATION, LLC               545 3RD ST 1674 MONUMENT CO 80132
PRIORITY RFG & CONTRACT                 INC 4833 FRONT ST B157 CASTLE ROCK CO 80104
PRIORITY ROOFING AND CONSTRUCTION       2030 RANCHERO DR. EAST BERNARD TX 77435
PRIORITY SEARCH SERVICES, LLC           788 SHREWSBURY AVE SUITE 2131 TINTON FALLS NJ 07724
PRIORITY TITLE SERVICES, INC.           ROBYN FUDGE 47 HALL STREET CONCORD NH 03301
PRIORITYONE INSURANCE CO                P. O. BOX 6106 TEMPLE TX 76503-6106
PRISM TITLE & CLOSING SERVICES          MARGIE SCHWEITZER 809 WRIGHTS SUMMIT PARKWAY SUITE 200 FORT WRIGHT KY 41011
PRISM TITLE & CLOSING SERVICES, LTD.    7900 TANNERS GATE LANE FLORENCE KY 41042
PRISM TITLE & CLOSING SERVICES, LTD.    7900 TANNERS GATE LANE SUITE 200 FLORENCE KY 41042
PRISTINE PROPERTY MANAGEMENT            9040 TELEGRAPH RD 300 DOWNEY CA 90240
PRITCHARDS AND ASSOCS                   1802 S PARROTT AVE OKEECHOBEE FL 34974
PRITCHETT, VALERIE                      ADDRESS ON FILE
PRIVILEGE UNDERW                        RECIPROCAL EX 44 S BROADWAY 301 WHITE PLAINS NY 10601
PRIVILEGE UNDERW                        800 CORP DR STE 420 FORT LAUDERDALE FL 33334
PRO APPRAISALS LLC                      PO BOX 37136 TUCSON AZ 85740
PRO BLUE DISASTER AND                   CONSTRUCTION SERICES LLC 184 N MAIN STREET SNOWFLAKE AZ 89537
PRO BUILT RESTORATION, LLC              ALFONSO 1020 E 146TH STREET 221 BURNSVILLE MN 55337
PRO CAP 7 LLC US BANK CUST              FOR PC7 FIRSTRUST BANK 1000 HADDONFIELD BERLIN ROAD SUITE 203 VOORHEES NJ
                                        08043
PRO CLAIMS ROOFING, LLC                 1200 N. COIT RD. SUITE 102 PLANO TX 75075
PRO CONS LLC                            DAVID BAERGA URB. SANJUANERA 198 VIA MEDIEVAL CAGUAS PR 00727
PRO CRAFT EXT & J&C                     FIELDS 11939 MANCHESTER RD 114 ST LOUIS MO 63131
PRO DEMOLITION INC                      405 ILLINOIS HWY NEW LENNOX IL 60451
PRO DEMOLITION INC. AND MICHAEL DOMAN   MICHAEL DOMAN, PRO SE
PRO ENVIRON SERV LLC                    PO BOX 724 MOREHEAD CITY NC 28557
PRO FENCE AND ROOF                      JOHN CADLE 4802 EARL ST WICHITA FALLS TX 76302
PRO FLOORING & REMODELING               DANIEL A RODRIGUEZ 7145 JACKSON AVE HAMMOND IN 46324
PRO INSURANCE AGENCY                    11 OVAL DR 200 B ISLANDIA NY 11749
PRO LINE ROOFING SERVICE                18213 E 51ST ST CT S INDEPENDENCE MO 64055



Epiq Corporate Restructuring, LLC                                                                    Page 996 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1022 of 1490
Claim Name                             Address Information
PRO PLUS ROOFING                       PRO PLUS CONSTRUCTION, ROOFING & SIDING LLC 808 E. 8TH ST GILLETTE WY 82716
PRO RESTORATION CO                     1527 WEST OAKEY BLVD LAS VEGAS NV 89102
PRO RESTORE                            4012 SAN ARDO CV SAN DIEGO CA 92130
PRO ROOF AND CONSTRUCTION, LLC         TOM JOHNSON III 1224 COLINA VISTA LN CROWLEY TX 76036
PRO ROOFING                            DOUG PHILIPS P O BOX 382 TIOGA TX 76271
PRO ROOFING & ASSOCIATE, INC           3024 KANANWOOD COURT SUITE 1008 OVIEDO FL 32765
PRO SHIELD ROOFING                     5115 MCKINNEY AVE SUITE D DALLAS TX 75205
PRO STAR RESTORATION                   6190 VISTA CROSSING WAY CUMMING GA 30028
PRO START CONST & AMJAD                & JUDITH ALTANER 11956 CASTLE ROCK CT N CHAMPLIN MN 55316
PRO TECH RESTORATION INC               100 CHELSEA RD MONTICELLO MN 55362
PRO TECH RESTORATION, INC.             REED ASHER 1355 GENEVA AVE. N SUITE 210 OAKDALE MN 55128
PRO WATER DAMAGE INC                   941 AZALEA DR COSTA MESA CA 92626
PRO- CARE, INC                         3 NORTH MAPLE STREET WOBURN MA 01801
PRO-CLEANING OF THE DESERT             ALVARO DE LA TORRE 104 RUBINO CT PALM DESERT CA 92211
PRO-KLEAN CLEANING & RES               PO BOX 920 NORTH HAVEN CT 06473
PRO-ROOFING SYSTEMS LLC                18520 NW 67TH AVE 138 MIAMI FL 33015
PRO-SOURCE CONST. INC.                 2409 SEMINOLE CIRCLE ALTUS OK 73521
PRO-TECH EXT & FRANK &                 LISA CARTWRIGHT 5840 W BROADWAY CRYSTAL MN 55428
PRO-TECH EXTERIORS LLC                 5840 W BROADWAY CRYSTAL MN 55428
PRO-TECH ROOFING CONTRAC               8841 SW 172 AVE APT 437 MIAMI FL 33196
PRO-TECK SERVICES                      SUITE 305 307 WAVERLY OAKS RD WALTHAM MA 02452
PRO-TECK SERVICES LTD                  307 WAVERLEY OAKS RD SUITE 305 WALTHAM MA 02452
PRO-TECK SERVICES, LTD.                ATTN: THOMAS OGRADY, PRESIDENT 411 WAVERLY OAKS RD., SUITE 321 WALTHAM MA
                                       02452
PRO4MANCE FIRE & WATER R               1225 BRINGHAM DR SELLERSBURG IN 47172
PROACTIVE BROKERAGE                    926 SUNRISE HWY WEST BABYLON NY 11704
PROACTIVE EXTERIORS, INC.              308 TRIBBLE GAP ROAD STE. 3 CUMMING GA 30040
PROACTIVE PUBLIC ADJ                   1105 TAYLORVILLE RD 38 WASHINGTON CROSSING PA 18977
PROACTIVE REAL ESTATE , LLC            1096 SABBATH HOME RD SW STE 7 SUPPLY NC 28462
PROBATE FINDER ONDEMAND                7601 PENN AVE S STE A610 MINNEAPOLIS MN 55423-5005
PROBER & RAPHAEL                       20750 VENTURA BLVD STE 100 WOODLAND HILLS CA 91364
PROBER & RAPHAEL A LAW CORPORATION     20750 VENTURA BLVD SUITE 100 WOODLAND HILLS CA 91364
PROBER & RAPHAEL, A LAW CORPORATION    DONNA FLOWERDEW 20750 VENTURA BOULEVARD, SUITE 100 WOODLAND HILLS CA 91364
PROBUILD ROOFING & CONSTRUCTION        LEADERBOARD INVESTMENTS LLC 14546 BROOK HOLLOW 334 SAN ANTONIO TX 78232
PROBUILT EXTERIORS LLC                 3411 133RD LANE NE HAM LAKE MN 55304
PROBUILTCO LLC                         STE 802-1083 10030 GREEN LEVEL CHRCH CARY NC 27519
PROCHAMPS                              2725 CENTER PLACE MELBOURNE FL 32940
PROCHAMPS                              PROPERTY REGISTRATION CHAMPIONS LLC DBA PROCHAMPS 2725 CENTER PLACE MELBOURNE
                                       FL 32940
PROCORP CONSTRUCTION INC               JEFFREY A MARSELL 1707 S HERITAGE CIRCLE ANAHEIM CA 92804
PROCRAFT EXTERIORS, INC.               11939 MANCHESTER RD STE 144 ST. LOUIS MO 63131
PROCTOR CROOK CROWDER & FOGAL          33 S.W. FLAGLER AVE STUART FL 34995
PROCTOR INS AGENCY                     705 WOOSTER PIKE TERRACE PARK OH 45174
PROCTOR INSURANCE CORP                 256 N SAM HOUSTON PKWY E 251 HOUSTON TX 77060
PROCTOR TOWN                           PROCTOR TOWN-TAX COLLECT 45 MAIN STREET PROCTOR VT 05765
PROCTOR, ALAN                          ADDRESS ON FILE
PROCTOR, MEONI                         ADDRESS ON FILE
PROF'L CARPET SYSTEMS &                PROF'L RESTORATION SYSTEMS BLOXUM ENTERPRISES LLC 12 NEW HAVEN AVE DERBY CT
                                       06418
PROFESSIONAL APPRAISAL GROUP INC       14289 GREENFIELD DR PARKER CO 80134


Epiq Corporate Restructuring, LLC                                                                  Page 997 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1023 of 1490
Claim Name                               Address Information
PROFESSIONAL APPRAISAL SERVICE           OF ORLANDO LLC 8689 SAN TOCCOA ORLANDO FL 32825
PROFESSIONAL APPRAISAL SERVICES          555 EAST MAIN STREET SUITE 300 SOMERSET PA 15501
PROFESSIONAL APPRAISAL SERVICES          1321 TIFFIN AVE. FINDLAY OH 45840
PROFESSIONAL APPRAISAL SERVICES          4403 ZENITH ST METAIRIE LA 70001
PROFESSIONAL APPRAISAL SERVICES LLC      2155 W BELMONT AVE UNIT 50 CHICAGO IL 60618
PROFESSIONAL APPRAISALS INC              685 LAUREATE DR PEWAUKEE WI 53072
PROFESSIONAL CMTY. MGMT. INCORPORATED    786 BLANDING BLVD 118 ORANGE PARK FL 32065
PROFESSIONAL COMMUNITY MANAGEMENT        27051 TOWNE CENTRE DR SUITE 200 FOOTHILL RANCH CA 92610
PROFESSIONAL EXTERIORS INC               3158 VIKING BLVD NE EAST BETHEL MN 55092
PROFESSIONAL FLOOR SERVI                 9807 ASTRONAUT DR SAN ANTONIO TX 78217
PROFESSIONAL INS CENTER                  2003 W KENNEDY BLVD TAMPA FL 33606
PROFESSIONAL INS GROUP                   9726 SW 24TH ST MIAMI FL 33165
PROFESSIONAL INSURORS                    7301 BROADWAY EXT 200 OKLAHOMA CITY OK 73116
PROFESSIONAL LAND TITLE CO. OF ARKANSAS HARLY ENTERPRISES, LLC PO BOX 1150 LITTLE ROCK AR 72203-1150
PROFESSIONAL LAND TITLE CO. OF ARKANSAS PO BOX 1150 LITTLE ROCK AR 72203-1150
PROFESSIONAL LOSS ADJU                   343 WASHINGTON ST NEWTON MA 02458
PROFESSIONAL MGNT & ASSO SERV INC        12905 SW 132 ST NO 5 MIAMI FL 33186
PROFESSIONAL PLANTS                      ATTN: GENERAL COUNSEL 2118 S. 16TH ST. PHOENIX AZ 85034
PROFESSIONAL REAL ESTATE SVC INC         1984 260TH ST DENVER IA 50622
PROFESSIONAL RECOVERY CONSULTANTS, INC   2700 MERIDIAN PARKWAY SUITE 200 DURHAM NC 27713
PROFESSIONAL REMODEL &                   DWIGHT ANDREWS 4 SOUTH FLAMING LA MARQUE TX 77568
PROFESSIONAL RESTORATION                 4965 COX RD GLEN ALLEN VA 23060
PROFESSIONAL RESTORATION                 SERVICES INC 2003 SCHIEFFELIN RD APEX NC 27502
PROFESSIONAL ROOFING                     CONTRA 45 DEARBORN ST SALEM MA 01970
PROFESSIONAL ROOFING CON                 3046 SE DOMINICA TER STUART FL 34997
PROFICIENT CABINETS INC                  1024 NE 43ST OAKLAND PARK FL 33334
PROFICIENT PUBLIC ADJUS                  535 NW TWYLITE TERRACE PORT SAINT LUCIE FL 34983
PROFIRE LLC                              4 SOUTH TENNESSEE ST A CARTERSVILLE GA 30120
PROFLORIDIAN CLAIMS                      5325 SW 133 AVE MIRAMAR FL 33027
PROFOUND LOGIC SOFTWARE INC              PO BOX 78000 DETROIT MI 48278-1807
PROGESSIVE SE INS                        P O BOX 6949 CLEVELAND OH 44101
PROGRESS SOFTWARE CORP                   ATTN: GENERAL COUNSEL P.O. BOX 84-5828 BOSTON MA 02284-5828
PROGRESS SOFTWARE CORP                   PO BOX 84-5828 BOSTON MA 02284-5828
PROGRESSIVE APPRAISAL INC                5055 HIGHWAY N 214 SAINT CHARLES MO 63304
PROGRESSIVE CLEANING SERVICE             107 CR 33 HEIDELBERG MS 39439
PROGRESSIVE CLOSING & ESCROW, LLC        515 ROCKAWAY AVENUE VALLEY STREAM NY 11581
PROGRESSIVE CLOSING ESCROW COMPANY       515 ROCKAWAY AVE VALLEY STREAM NY 11581
PROGRESSIVE HOME ADVANTAGE               P. O.BOX 5300 BINGHAMPTON NY 13902-9953
PROGRESSIVE INS                          6300 WILSON MILLS RD PS MAYFIELD OH 44143
PROGRESSIVE INS COMPANY                  PO BOX 5080 PAGO PAGO AS 96799
PROGRESSIVE INSURANCE                    P O BOX 9001057 LOUISVILLE KY 40290
PROGRESSIVE INSURANCE CO                 DEPT 0561 CAROL STREAM IL 60132
PROGRESSIVE WASTE SOLUTIONS OF FL. INC. 2301 EAGLE PARKWAY SUITE 200 FT. WORTH TX 76177
PROGUARD RESTORATION INC                 1220 CENTRAL PARK DR SANFORD FL 32771
PROJECT X RESTORATION                    7205 GILPIN WAY 160 DENVER CO 80229
PROJETTE                                 40 NORTH HIGH NEWVILLE PA 17241
PROJETTE                                 JESSE KLINGER 40 NORTH HIGH NEWVILLE PA 17241
PROLUX CONTRACTORS                       854 DECKER LN WARMINSTER PA 18974
PROMAIN                                  CALEB J AKERS 417 N CHERRY ST PAULS VALLEY OK 73075



Epiq Corporate Restructuring, LLC                                                                  Page 998 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1024 of 1490
Claim Name                              Address Information
PROMENADE NORTH CONDO                  PO BOX 5640 KENT WA 98064
PROMINENT HOMES INC                    1144 MOSELEY AVE IRMO SC 29063
PROMISE PEST CONTROL LLC               1145 SHALLCROSS LAKE RD. MIDDLETOWN DE 19709
PROMPT APPRAISAL                       PO BOX 355 ANCHORVILLE MI 48004
PROMPT WATER RESTORATION, INC.         P.O. BOX 566224 MIAMI FL 33256-6224
PRONTO INSURANCE                       PO BOX 3267 BROWNSVILLE TX 78523
PROP & TRANSPORTATION IN               7735 NW 146 ST 100 MIAMI LAKESN FL 33016
PROPEL FINANCIAL SERVICES              P. O. BOX 100350 SAN ANTONIO TX 78201
PROPEL FINANCIAL SERVICES LLC          7990 IH-10 W STE 200 SAN ANTONIO TX 78230
PROPEL INS                             1201 PACIFIC AVE 1000 TACOMA WA 98402
PROPEL INSURANCE                       925 4TH AVE 3200 SEATTLE WA 98104
PROPEL INSURANCE                       PO BOX 9 LONGVIEW WA 98632
PROPER INS                             14 W PATRICK ST 201 FREDERICK MD 21701
PROPER INS SRVCS LLC                   P O BOX 717 LOVETTSVILLE VA 20180
PROPER RESULTS, LLC                    ATTN: DANIELLE THERRIEN 72 HUTCHINSON RD SUTTON MA 01590
PROPERTIES NW OF GIG HARBOR, LTD       P.O. BOX 188 GIG HARBOR WA 98335-0188
PROPERTY & CASUALTY INS                HARTFORD PLAZA HARTFORD CT 06115
PROPERTY ADJUSTMENT AND                APPRAISAL GROUP STE 205 5 NESHAMINY INTERPLEX TREVOSE PA 19053
PROPERTY CLAIM                         SPECIALIST PO BOX 60008 PASADENA CA 91116
PROPERTY CLAIM SOLUTIONS               AND G & D CUNNINGHAM 2700 BRASELTON H 10-269 DACULA GA 30019
PROPERTY CONCEPTS INC                  5622 CALIFORNIA AVE SW SEATLLE WA 98136
PROPERTY DAMAGE EXPERTS                AND KELLY REED 399 STONEHURST PKWY ST AUGUSTINE FL 32092
PROPERTY DAMAGE SPECIALISTS INC.       NAZARETH ABOVIAN 13136 SATICOY ST UNIT P NORTH HOLLYWOOD CA 91605
PROPERTY DEBT RESEARCH                 6320 TECHSTER BLVD 1 FORT MYERS FL 33966
PROPERTY DEVELOPMENT & CONSTR. SERVICES 107-39 107TH STREET OZONE PARK NY 11417
PROPERTY ENTERPRISES                   KENT MCKEE PREMIER PROPERTY ENTERPRISES, INC. 1825 E OAK ST. SUITE 120 CONWAY
                                       AR 72032
PROPERTY FIRST REALTY GROUP, LLC       37283 SWAMP RD SUITE 1302 PRAIRIEVILLE LA 70769
PROPERTY INTERESTS, LLC                PO BOX 3596 SHERMAN TX 75091
PROPERTY KEEPERS MANAGEMENT LLC        1350 NE 56TH STREET SUITE 180 FORT LAUDERDALE FL 33334
PROPERTY LOSS MANAGEMENT               LLC 2040 N MAIN ST WEST BEND WI 53090
PROPERTY MAINTENANCE                   3671 WHITE HALL LANE PHILADELPHIA PA 19114
PROPERTY MANAGEMENT AND MAINTENANCE LLC 53 KENTUCKY AVE PATERSON NJ 07503
PROPERTY MANAGEMENT INC                1300 MARKET ST SUITE 201 LEMOYNE PA 17043
PROPERTY MANAGEMENT PEOPLE, LLC        92 THOMAS JOHNSON DR 170 FREDERICK MD 21702
PROPERTY MANAGEMENT RESOURCES          4000 S 57TH AVENUE, STE 101 LAKE WORTH FL 33463
PROPERTY MARKETERS, LLC                3880 S WASHINGTON AVE 238 TITUSVILLE FL 32780
PROPERTY MASTERS INC                   11281 RICHMOND AVE J-110 HOUSTON TX 77082
PROPERTY MASTERS, INC.                 200 N COBB PARKWAY BLDG. 300, STE. 316 MARIETTA GA 30062
PROPERTY OWNERS ASSOCIATION            CHESAPEAKE RANCH ESTATES, INC 395 CLUBHOUSE DRIVE LUSBY MD 20657
PROPERTY OWNERS ASSOCIATION            OF BEAR CREEK, INC. ANDY MCDONALD P.O. BOX 355 GOLDENROD FL 32733-0355
PROPERTY OWNERS ASSOCIATION OF         HILLTOP LAKES, INC. PO BOX 1242 HILLTOP LAKES TX 77871
PROPERTY OWNERS ASSOCIATION OF         NORTHHAMPTON, INC. 8200 PERRIN BEITEL, #128 SAN ANTONIO TX 78218
PROPERTY OWNERS ASSOCIATION OF         GOLDEN BEACH, INC. 622 GOLDEN BEACH DRIVE BUCHANAN DAM TX 78609
PROPERTY OWNERS OF SHENANDOAH FARMS INC 6401 HOWELLSVILLE ROAD FRONT ROYAL VA 22630
PROPERTY PROFESSIONALS                 4760 W DEWEY DR 133 LAS VEGAS NV 89118
PROPERTY PROFESSIONALS OF AMERICA I    1174 OLD INDUSTRIAL RD MCCOMB MS 39648
PROPERTY REGISTRATION                  DIRECTOR OF FINANCE 417 EAST FAYETTE STREET SUITE 100 BALTIMORE MD 21202
PROPERTY RENOVATIONS & CONSTR., LLC    2500 S. HARBOR CITY BLVD MELBOURNE FL 32901



Epiq Corporate Restructuring, LLC                                                                 Page 999 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1025 of 1490
Claim Name                               Address Information
PROPERTY RESTORATION SOL                 3465 HOOFBEAT RD PEYTON CO 80831
PROPERTY SERVICE GROUP                   156 EATON ROAD STE C CHICO CA 95973
PROPERTY SERVICES MANAGEMENT             917 PRINCESS ANNE DRIVE SAN JOSE CA 95128
PROPERTY SOLUTIONS &                     VALUATION SERVICES LLC 5224 W SR 46 #322 SANFORD FL 32771-9230
PROPERTY SPECIALISTS, INC.               5999 SOUTH NEW WILKE ROAD SUITE 108 ROLLING MEADOWS IL 60008
PROPERTY VALUATION GROUP, LLC            325 E. 6TH STREET 3 ROYAL OAK MI 48067
PROPERTY VALUATION GROUP, LLC            600 E. 11 MILE ROAD ROYAL OAK MI 48067
PROPERTY WORKS CONNECTICUT LLC           137 MAIN ST WETHERSFIELD CT 06109
PROPERTY WORKS CT                        530 SILAS DEANE HIGHWAY SUITE 220 WETHERSFIELD CT 06109
PROPERTYRADAR                            ATTN: GENERAL COUNSEL 12242 BUSINESS PARK DRIVE 20 TRUCKEE CA 96161
PROPERTYRADAR INC                        PO BOX 837 TRUCKEE CA 96160
PROPHETSTOWN FARMERS MTL                 406 WASHINGTON ST PHROPHETSTOWN IL 61277
PROPHETSTOWN FARMERS MUT                 P O BOX 95 PROPHETSTOWN IL 61277
PROPST, BRITTNEY                         ADDRESS ON FILE
PRORESTORE DKI                           3505 SE CROSSROADS DRIVE GRIMES IA 50111
PROSENSE ROOFING INC                     322 BOSTON POST RD SUDBURY MA 01776
PROSHOT CONSTRUCTION                     2071 HILLSHIRE CIR STE 2 MEMPHIS TN 38133
PROSPECT BORO                            PROSPECT BORO - TAX COLL BOX 486 - 387 MAIN ST PROSPECT PA 16052
PROSPECT BUILDERS INC                    147 SHAKER RD EAST LONGMEADOW MA 01028
PROSPECT CITY - JEFFERSO                 CITY OF PROSPECT - CLERK PO BOX 1 PROSPECT KY 40059
PROSPECT PARK BORO                       PROSPECT PARK BORO - COL 106 BROWN AVENUE PROSPECT PARK NJ 07508
PROSPECT PARK BORO                       PROSPECT PARK BORO - COL 940 12TH AVE. PROSPECT PARK PA 19076
PROSPECT POINT BEACH CLUB, INC           PO BOX 21 OLALLA WA 98359
PROSPECT TOWN                            PROSPECT TOWN - TAX COLL 958 BANGOR ROAD PROSPECT ME 04981
PROSPECT TOWN                            PROSPECT TOWN - TAX COL 36 CENTER STREET TOWN HA PROSPECT CT 06712
PROSPER INSURANCE GROUP                  1 COLUMBUS CENTER 500 VIRGINIA BEACH VA 23462
PROSTAR BUILDERS INC                     21815 KATY FRWY SUITE C-103 HOUSTON TX 77450
PROSTART CONSTRUCTION, INC               RAUL MARTINEZ 9815 SW 114 STREET MIAMI FL 33176
PROSTONE KITCHEN & BATH                  NC STONE INC NC STONE INC 312 DOUGHERTY STREET GREENSBORO NC 27406
PROTECH CONSTRUCTION                     2651 SATURN ST BREA CA 92821
PROTECH CONSTRUCTION AND 1-800 BOARDUP   PAGLIA & ASSOCIATES CONSTRUCTION INC. 2790 E. REGAL PARK DRIVE ANAHEIM CA
                                         92806
PROTECH CONSTRUCTION LLC                 2452 SAND RUN PKWY FAIRLAWN OH 44333
PROTECH ELECTRIC LLC                     FAZARD MOHAMMED 17 OLD TIMBER ROAD MOUNT POCONO PA 18344
PROTECH RESTORATION INC                  1355 GENEVA AV N 210 OAKDALE MN 55128
PROTECH ROOFING SERVICES                 4909 SUMMIT VIEW DR BROOKSVILLE FL 34601
PROTECTION MUT INS                       101 S QUEEN ST LITTLESTOWN PA 17340
PROTECTORS INS & FIN SVC                 4615 SOUTHWEST FWY 805 HOUSTON TX 77027
PROTEGE INS BROKERS INC                  1094 CUDALHY PL STE 324 SAN DIEGO CA 92110
PROTERA INC.                             8909 COMPLEX DRIVE, SUITE A SAN DIEGO CA 92123
PROTIME CONSTRUCTION                     ALBERT M CARPENTER 3254 STONEBERRY LN CORONA CA 92882
PROTIVITI INC                            12269 COLLECTIONS CENTER DR CHICAGO IL 60693
PROTIVITI INC.                           ATTN: LEGAL DEPARTMENT 555 MARKET STREET SUITE 1800 SAN FRANCISCO CA 94105
PROTIVITI, INC.                          ATTN: GENERAL COUNSEL 4221 W BOY SCOUT BLVD SUITE 450 TAMPA FL 33607
PROTIVITI, INC.                          ATTN: WILLIAM THOMAS, MANAGING DIRECTOR 4221 W BOY SCOUT BLVD SUITE 450 TAMPA
                                         FL 33607
PROTOCOL CONTRACTING INC.                JON MATHERS 5514 WESTCLIFF COURT BURKE VA 22015
PROUD AMERICAN ROOFING                   JAMES ARTRIP 409 NEATHERY ST FARMERSVILLE TX 75442
PROULX BLDG & REMOD LLC                  132B WEST MAIN ST STAFFORD SPRINGS CT 06076



Epiq Corporate Restructuring, LLC                                                                   Page 1000 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1026 of 1490
Claim Name                             Address Information
PROUTT, SEBRA                          ADDRESS ON FILE
PROVENTURE CONSULTING INC              1922-B RUHLAND AVENUE REDONDO BEACH CA 90278
PROVENTURE CONSULTING, INC.            ATTN: GENERAL COUNSEL 1992-B RUTHLAND AVE. REDONDO BEACH CA 90278
PROVENTURE CONSULTING, INC.            ATTN: PATRICK GONZALEZ 1922-B RUHLAND AVENUE REDONDO BEACH CA 90278
PROVIDENCE CITY                        PROVIDENCE CITY-TAX COLL 25 DORRANCE STREET ROOM PROVIDENCE RI 02903
PROVIDENCE CITY                        CITY OF PROVIDENCE - CLE PO BOX 128 PROVIDENCE KY 42450
PROVIDENCE CITY COLLECTOR              DEPARTMENT OF INSPECTION AND STANDARDS ATTENTION: KEVIN MAHONEY, 444
                                       WESTMINSTER STREET 1ST FLOOR PROVIDENCE RI 02903
PROVIDENCE FORGE ASSOCIATION           217 PROVIDENCE FORGE ROYERSFORD PA 19468
PROVIDENCE MUT FIRE INS                P O BOX 6066 PROVIDENCE RI 02940
PROVIDENCE MUT INS                     340 EAST AVE WARWICK RI 02886
PROVIDENCE PAINTING & REMODELING       ADAM K MITCHELL 513 ELLIS ST BRUNSWICK GA 31520
PROVIDENCE TOWN                        PROVIDENCE TOWN-TAX COLL 7187 BARKERSVILLE RD MIDDLE GROVE NY 12850
PROVIDENCE TOWNSHIP                    LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
PROVIDENCE WATER                       552 ACADEMY AVENUE PROVIDENCE RI 02908
PROVIDENT APPRAISALS, LLC              3010 CROSBY ROAD SUITE 224 CHARLOTTE NC 28211
PROVIDENT LAW                          14646 N KIERLAND BLVD 260 SCOTTSDALE AZ 85254
PROVIDER CONSTRUCTION INC.             PROUDER CONSTRUCTION INC 719 LANDA ST. NEW BRAUNFELS TX 78130
PROVINCES UTILITIES INC.               2335 SANDERS RD. NORTHBROOK IL 60062
PROVINCETOWN TOWN                      PROVINCETN TN - COLLECTO 260 COMMERCIAL STREET PROVINCETOWN MA 02657
PROVOST, CP                            ADDRESS ON FILE
PROVOST, KIMBERLY                      ADDRESS ON FILE
PROWERS COUNTY                         PROWERS COUNTY-TREASURER 301 S MAIN ST. STE 200 LAMAR CO 81052
PROWEST LLC                            724 W UNIBERSITY DR 104 MESA AZ 85201
PROYECTO Y DESARROLLO EIM              ISARAS MARTINEZ VELEZ PO BOX 8449 PONCE PR 00732
PRS ASSOCIATES                         ATTN: BARBARA THOUVENELL 10450 S. WESTERN AVE. CHICAGO IL 60643
PRS ASSOCIATES, INC.                   10450 S. WESTERN CHICAGO IL 60643
PRS CONSTRUCTION                       8424 FAIRGREEN AVE WAXHAW NC 28173
PRUCO LIFE INSURANCE COMPANY           ATTN CMG SOUTH SUBSIDARY SUP 100 MULBERRY STREET 10TH FLOOR GATEWAY CENTER 2
                                       NEWARK NJ 07102
PRUCO LIFE INSURANCE COMPANY           ATTN CMG SOUTH SUBSIDARY SUP 100 MULBERRY STREET 10TH FLOOR GATEWAY CENTER 2
                                       NEWARK NJ 07102-0000
PRUDEN RESTORATION &                   MEGAN & MATTHEW AUSBROOK 128 WEST EMMA AVENUE SPRINGDALE AR 72764
PRUDEN RESTORATION LLC                 128 WEST EMMA AVE SPRINGDALE AR 72764
PRUDENTIAL INSURANCE                   P O BOX 856139 LOUISVILLE KY 40285
PRUDENTIAL ONE REALTY                  202 LINCOLNWAY EAST SUITE 100 MISHAWAKA IN 46544
PRUITT KEENER INS                      8832-203 BLAKENEY PROFF CHARLOTTE NC 28277
PRUITT, ANDREA                         ADDRESS ON FILE
PRUNTY, RHONIQUE                       ADDRESS ON FILE
PRUTER, LAURIE                         ADDRESS ON FILE
PRYDE CONSTRUCTION, LLC                SUSAN R MINCK SUSAN R MINCK 536 E. WASHINGTON STEPHENVILLE TX 76401
PRYOR CASHMAN                          TIMES SQUARE TOWER NEW YORK NY 10036
PRYOR CASHMAN LLP                      7 TIMES SQUARE NEW YORK NY 10036-6569
PRZADA, ALEXANDER                      ADDRESS ON FILE
PS RESTORATION                         SYSTEM LLC 7 KIM LN HACKETTSTOWN NJ 07840
PSE&G CO                               P. O. BOX 14444 NEW BRUNSWICK NJ 08906-4444
PSEG LONG ISLAND                       P.O.BOX 9050 HICKSVILLE NY 11802-9050
PSEG LONG ISLAND LLC                   PO BOX 9050 HICKSVILLE NY 11802-9050
PSEGLI                                 PO BOX 888 HICKSVILLE NY 11802-0888
PSWID                                  P. O. BOX 134 PINE AZ 85544


Epiq Corporate Restructuring, LLC                                                                Page 1001 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1027 of 1490
Claim Name                              Address Information
PTARMIGAN MASTER ASSOCIATION           300 E BOARDWALK DRIVE 6B FORT COLLINS CO 80525
PTC INC                                PO BOX 945722 ATLANTA GA 30394-5722
PTI HARDWOODS                          PTI LLC P O BOX 865011 PLANO TX 75086-5011
PTL INS                                7201 CORAL WAY MIAMI FL 33155
PU PRESERVATION/RENOVATION, LLC, ET AL. ELIO C. MORGAN LAW OFFICE OF ELIO CC MORGAN 1000 LAFAYETTE BOULEVARD, 11`X'
                                        FLOOR BRIDGEPORT CT 06604
PUBLIC ADJUSTERS ADV &                 SADY WAGNER 770 PONCE DE LEON BLVD CORAL GABLES FL 33134
PUBLIC SERVICE COMPANY OF COLORADO     XCEL ENERGY 1800 LARIMER STREET DENVER CO 80202
PUBLIC SERVICE COMPANY OF OKLAHOMA     PO BOX 371496 PITTSBURGH PA 15250
PUBLIC SERVICE ELECTRIC & GAS COMPA    PO BOX 14444 NEW BRUNSWICK NJ 08906-4444
PUBLIC SERVICE INS CO                  14763 COLLECTIONS CENTER CHICAGO IL 60693
PUBLIC SERVICE MUTUAL                  ONE PARK AVENUE NEW YORK NY 10016
PUBLIC SERVICE UTILITY CORPORATION     PO BOX 1475 SEVERNA PARK MD 21146
PUBLIC SERVICE UTILITY CORPORATION     2661 RIVA RD SUITE 220 ANNAPOLIS MD 21401
PUBLIC UTILITY COMMISSION OF TEXAS     CENTRAL RECORDS 1701 N. CONGRESS AVENUE AUSTIN TX 78711
PUBLIC WATER SUPPLY                    DIST. #1 OF PIKE CNTY. 1106 W ADAMS BOWLING GREEN MO 63334
PUBLIC WATER SUPPLY                    DIST #1 OF KNOX CNTY. P. O. BOX 138 KNOX CITY MO 63446
PUBLIC WATER SUPPLY DISTRICT 5         13261 STATE ROAD CC. DESOTO MO 63020
PUBLIC WORK AND WASTE MANAGEMENT       2525 NORTHWEST 62ND STREET, 5TH FLOOR MIAMI FL 33147
PUBLICS ADJUSTER LLC                   2935 DIXWELL AVE HAMDEN CT 06518
PUCCIO APPRAISAL INC                   PO BOX 895 JESUP GA 31598
PUCKETT, SCHEETZ & HOGAN               INSURANCE AGENCY PO BOX 1389 MYRTLE BEACH SC 29578
PUCKETT, SCHEETZ & HOGAN               P O BOX 1389 MYRTLE BEACH SC 29578
PUD NO 1 OF STEVENS CNTY.              P. O. BOX 592 LOON LAKE WA 99148
PUD NO. 1 OF JEFFERSON CNTY.           310 FOUR CORNERS RD PORT TOWNSEND WA 98368
PUEBLO COUNTY TREASURER                215 W 10TH ST RM 110 PUEBLO CO 81003
PUEBLO DEL SOL HOA INC                 2026 SW 1 STREET SUITE #6 MIAMI FL 33135
PUEBLO WEST METROPOLITAN DISTRICT      PO BOX 7005 PUEBLO WEST CO 81007-0005
PUENTE, PHEOBEE                        ADDRESS ON FILE
PUENTES INSURANCE AGENCY               1445 NORTH LOOP W. SUITE 222 HOUSTON TX 77008
PUERTO RICO                            GENERAL CONTACT PO BOX 11855 SAN JUAN PR 00910-3855
PUERTO RICO                            IRIS JIMENEZ BAEZ PO BOX 11855 SAN JUAN PR 00910-3855
PUERTO RICO (C.R.I.M.)                 TREASURY DEPARTMENT PO BOX 195387 SAN JUAN PR PR PUERTO RICO
PUERTO RICO SECRETARY                  OF THE TREASURY 1492 PONCE DE LEON AVE SAN JUAN PR 00907
PUERTO RICO SECRETARY OF STATE         CALLE SAN JOSE SAN JUAN PR 00901
PUGET SOUND ENERGY                     CUSTOMER PMT PROC BOT-01H P.O. BOX 91269 BELLEVUE WA 98009-9269
PUGET SOUND SURVEYING INC              P O BOX 7470 TACOMA WA 98417
PUGH INSURANCE AGENCY                  921 E MAIN STREET LEAGUE CITY TX 77573
PUGLIESE, JENNIFER                     ADDRESS ON FILE
PUGSLEY, COLIN                         ADDRESS ON FILE
PULASKI & GILES MTL INS                110 RIVERSIDE DRIVE RICH CREEK VA 24147
PULASKI & GILES MUT INS                P O BOX 308 RICH CREEK VA 24147
PULASKI CEN SCH (COMBINE               PULASKI CEN SCH-TAX COLL 2 HINMANRD PULASKI NY 13142
PULASKI CITY                           PULASKI CITY-TAX COLLECT 203 S 1ST ST PULASKI TN 38478
PULASKI COUNTY                         PULASKI COUNTY - TREASUR 52 W MAIN STREET - SUITE PULASKI VA 24301
PULASKI COUNTY                         PULASKI CO-TAX COMMISSIO PO BOX 448 HAWKINSVILLE GA 31036
PULASKI COUNTY                         PULASKI COUNTY - SHERIFF 100 N MAIN ST SOMERSET KY 42501
PULASKI COUNTY                         PULASKI COUNTY - TREASUR 112 E. MAIN ST, ROOM 240 WINAMAC IN 46996
PULASKI COUNTY                         PULASKI COUNTY - TREASUR PO BOX 108 MOUND CITY IL 62963



Epiq Corporate Restructuring, LLC                                                                 Page 1002 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1028 of 1490
Claim Name                             Address Information
PULASKI COUNTY                         PULASKI COUNTY - COLLECT 301 HISTORIC RTE 66E, ST WAYNESVILLE MO 65583
PULASKI COUNTY                         PULASKI COUNTY - TAX COL 201 SOUTH BROADWAY ROOM LITTLE ROCK AR 72201
PULASKI COUNTY CIRCUIT CLERK           401 W MARKHAM ST STE 100 LITTLE ROCK AR 72201
PULASKI COUNTY CLERK                   P.O. BOX 739 SOMERSET KY 42502-0739
PULASKI COUNTY CLERK                   500 ILLINOIS AVE MOUND CITY IL 62963
PULASKI COUNTY TAX COMMISSIONER        PO BOX 448 HAWKINSVILLE GA 31036
PULASKI COUNTY TREASURER               201 S BROADWAY, STE 150 LITTLE ROCK AR 72201
PULASKI TOWN                           PULASKI TOWN - TREASURER P O BOX 660 PULASKI VA 24301
PULASKI TOWNSHIP                       PULASKI TWP - TAX COLLEC 1172 STATE RTE 208 PULASKI PA 16143
PULASKI TOWNSHIP                       12363 FOLKS RD HANOVER MI 49241
PULASKI TOWNSHIP                       PULASKI TOWNSHIP - TREAS 12363 FOLKS RD HANOVER MI 49241
PULASKI VILLAGE                        PULASKI VILLAGE - CLERK 4917 JEFFERSON STREET PULASKI NY 13142
PULASKI VILLAGE                        PULASKI VLG TREASURER P.O. BOX 320 PULASKI WI 54162
PULASKI VILLAGE                        BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
PULIDO CLEAN & RESTOR                  INC 26063 JEFFERSON AV MURRIETA CA 92562
PULITO, JOHN                           ADDRESS ON FILE
PULLAN, MARIE                          ADDRESS ON FILE
PULLANO PUBLIC ADJUSTERS               3618 WEST SHORE RD WARWICK RI 02886
PULLMAN & COMLEY, LLC                  850 MAIN STREET BRIDGEPORT CT 06604
PULSE ENTERTAINMENT                    10 CHEROKEE DRIVE RICHBORO PA 18954
PUMA CONSTRUCTION                      CHRIS ADAMS 7579 JOAN MARIE DR DENHAM SPRINGS LA 70706
PUNUM RFG OF HOUSTON INC               8815 EMMOTT RD 300 HOUSTON TX 77040
PUNUM ROOFING OF HOUSTON, INC          8815 EMMOTT 300 HOUSTON TX 77040
PUNXSUTAWNEY BORO                      SUSAN MITCHELL - TAX COL 301 EAST MAHONING ST, ST PUNXSUTAWNEY PA 15767
PUNXSUTAWNEY SCHOOL DIST               SUSAN MCCLAFFERTY-TX COL 101 WATER ST/POB 44 BIG RUN PA 15715
PUNXSUTAWNEY SCHOOL DIST               MICHELLE PEACE - TAX COL 17695 ROUTE 36 PUNXSUTAWNEY PA 15767
PUNXSUTAWNEY SCHOOL DIST               PUNXSUTAWNEY AREA SD - T 1491 SAINT JACOBS CHURCH PUNXSUTAWNEY PA 15767
PUNXSUTAWNEY SCHOOL DIST               PUNXSUTAWNEY SD - COLLEC 715 BURKETT HOLLOW RD PUNXSUTAWNEY PA 15767
PUNXSUTAWNEY SCHOOL DIST               SUSAN MITCHELL - TAX COL 301 EAST MAHONING ST, ST PUNXSUTAWNEY PA 15767
PUNXSUTAWNEY SCHOOL DIST               PUNXSUTAWNEY SD - COLLEC 93 HIMES RD RINGGOLD PA 15770
PUNXSUTAWNEY SCHOOL DIST               PUNXSUTAWNEY SD - COLLEC PO BOX 117 WALSTON PA 15781
PUNXSUTAWNEY SCHOOL DIST               PUNXSUTAWNEY SD - COLLEC 5186 BIG RUN PRESCOTTVIL REYNOLDSVILLE PA 15851
PUNXSUTAWNEY SD                        KAREN J BLOSE - TAX COLL 1223 JUNEAU RD PUNXSUTAWNEY PA 15767
PUNXSUTAWNEY SD                        BANKS TWP 456 HEMLOCK LAKE RD ROSSITER PA 15772
PUPKIN INS                             1852 FLATBRUSH AVE BROOKLYN NY 11210
PURCELLVILLE TOWN                      PURCELLVILLE TOWN - TREA 221 S. NURSERY AVENUE PURCELLVILLE VA 20132
PURCHASE LINE S.D./BELL                PURCHASE LINE AREA SD - 33 WILDERNESS LANE MAHAFFEY PA 15757
PURCHASE LINE S.D./MAHAF               MARY ANN BELL - TAX COLL 52 BELL ST. MAHAFFEY PA 15757
PURCHASE LINE SD                       GREEN TWP 770 HILL RD COMMODORE PA 15729
PURCHASE POWER                         PO BOX 371874 PITTSBURGH PA 15250-7874
PURCHASE REALTY GROUP INC.             3908 HINKLEVILLE ROAD PADUCAH KY 42001
PURCHIO, JOHN                          ADDRESS ON FILE
PURDON APPRAISALS                      459 HARDWOOD ROAD HARWOOD MD 20776
PURE                                   P.O. BOX 95000-2655 PHILADELPHIA PA 19195
PURECISION INC.                        628 WOODLAND FOREST COURT WILMINGTON NC 28403
PUREFOY, NAVARRO                       ADDRESS ON FILE
PURESTONE LOAN SERVICES LLC            4869 BROWNSBORO CTR STE 203 LOUISVILLE KY 40207-2382
PURESTONE LOAN SERVICES, LLC           9462 BROWNSBORO ROAD 257 LOUISVILLE KY 40241
PURIFOY AND CO                         4 S 9TH ST TEMPLE TX 76501



Epiq Corporate Restructuring, LLC                                                                 Page 1003 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1029 of 1490
Claim Name                              Address Information
PURKETT, ARNETTA                        ADDRESS ON FILE
PURO-TEC PROPERTY RESTOR                725 WICKER AVE BENSALEM PA 19020
PURO-TEC PROPERTY RESTORATION           725 WICKER AVE BENSALEM PA 19020
PUROCLEAN DISASTER SERVS                3728 RUCKER AV EVERETT WA 98201
PUROCLEAN PROFESSIONAL RESTORATION      2110 VICTOR PLACE COLORADO SPRINGS CO 80915
PUROCLEAN PROP RESTOR                   908 AUDELIA RD 200 167 RICHARDSON TX 75081
PUROCLEAN PROPERTY PARAMEDICS           PROPERTY PARAMEDICS, INC. 4305 FAIRWAY DR. AMARILLO TX 79124
PUROCLEAN RESTORATION SERVICES          IONA INC. 4720 BOSTON WAY, UNIT L LANHAM MD 20706
PUROCLEAN WATER FIRE AND MOLD EXPERTS   GM VENTURES, INC. 2967 E. 6TH AVE. COLUMBUS OH 43219
PUROFIRST FIRE & WATER RESTORATION      BECKY ARNOLD CAL-TERA RESTORATION INC 12520 BUSINESS CENTER DR. BLDG F
                                        VICTORVILLE CA 92395
PUROFIRST OF GWINNE                     & WILLIAM K DANIEL 3655 HEWATT CT STE F SNELLVILLE GA 30039
PUROFIRST OF METRO                      1078 TAFT ST ROCKVILLE MD 20850
PURPOSE DRIVEN RESTOR                   LLC 325 MAIN ST NW ELK RIVER MN 55330
PURVES CONSTRUCTION                     LISA & AHMAD ZAND 11525 N SAGINAW RD CLIO MI 48420
PUSHMATAHA COUNTY                       PUSHMATAHA COUNTY - COLL 302 SW B COUNTY COURTH ANTLERS OK 74523
PUSHMATAHA COUNTY TREASURER             302 SW B ST ANTLERS OK 74523
PUTNAM APPRAISAL                        SERVICES INC 1726 HARRAH ROAD NILES MI 49120
PUTNAM COUNTY                           40 GLENEIDA AVENUE CARMEL NY 10512
PUTNAM COUNTY                           PUTNAM COUNTY-TAX COMMIS 100 S JEFFERSON ST. - SU EATONTON GA 31024
PUTNAM COUNTY                           PUTNAM COUNTY-TAX COLLEC 323 ST JOHNS AVE PALATKA FL 32177
PUTNAM COUNTY                           PUTNAM COUNTY-TRUSTEE 300 E SPRING ST - ROOM 2 COOKEVILLE TN 38501
PUTNAM COUNTY                           PUTNAM COUNTY - TREASURE 245 E MAIN ST, SUITE 203 OTTAWA OH 45875
PUTNAM COUNTY                           PUTNAM COUNTY - TREASURE 1 W. WASHINGTON ST 22 GREENCASTLE IN 46135
PUTNAM COUNTY                           PUTNAM COUNTY - TREASURE PO BOX 235 HENNEPIN IL 61327
PUTNAM COUNTY                           PUTNAM COUNTY - COLLECTO 1601 MAIN ST, RM 200 UNIONVILLE MO 63565
PUTNAM COUNTY CLERK                     12093 WINFIELD RD 3 WINFIELD WV 25213
PUTNAM COUNTY SHERIFF                   3389 WINFIELD RD WINFIELD WV 25213
PUTNAM COUNTY SHERIFF                   PUTNAM COUNTY - SHERIFF 236 COURTHOUSE DRIVE, SU WINFIELD WV 25213
PUTNAM COUNTY TAX COLLECTOR             323 ST JOHNS AVENUE PALATKA FL 32177
PUTNAM COUNTY TAX COLLECTOR             PO BOX 1339 PALATKA FL 32178-1339
PUTNAM COUNTY TAX COMMISSIONER          100 S JEFFERSON ST STE 207 EATONTON GA 31024
PUTNAM COUNTY TREASURER                 245 E MAIN ST OTTAWA OH 45875
PUTNAM COUNTY TREASURER                 22 COURTHOUSE ONE W WASHINGTON ST GREENCASTLE IN 46135
PUTNAM INS                              1152 E PUTNAM AVE RIVERSIDE CT 06878
PUTNAM TOWN                             PUTNAM TOWN - TAX COLLEC 126 CHURCH STREET PUTNAM CT 06260
PUTNAM TOWNSHIP                         3280 W M 36 PINCKNEY MI 48169
PUTNAM TOWNSHIP                         PUTNAM TOWNSHIP - TREASU 3280 WEST M-36 PINCKNEY MI 48169
PUTNAM VALLEY CENT (PUTN                PUTNAM VALLEY CENT-COLLE 146 PEEKSKILL HOLLOW RD. PUTNAM VALLEY NY 10579
PUTNAM VALLEY TOWN                      PUTNAM VALLEY TN - COLLE 265 OSCAWANA LAKE RD PUTNAM VALLEY NY 10579
PUTNEY TOWN                             PUTNEY TOWN - TAX COLLEC P.O. BOX 233 PUTNEY VT 05346
PUXICO                                  PUXICO CITY - COLLECTOR P.O. BOX 441 PUXICO MO 63960
PV SETTLEMENT, LLC                      300 FLEET STREET, SUITE 105 PITTSBURGH PA 15220
PW CONTRACTOR CORP                      ANGEL LUIS PEREZ VELAZQUEZ HC-15 BOX 16167 HUMACAO PR 00791
PW STEPHENS ENVIRON INC                 15201 PIPELINE LN HUNTINGTON BEACH CA 92649
PW STEPHENS ENVIRONMENT                 INC 15201 PIPELINE LANE HUNTINGTON BEACH CA 92649
PWC CONSTRUCTION                        TAYLOR & SMITH, LLC 20250 144TH ST SE, STE 310 WOODINVILLE WA 98072
PWSA                                    PENN LIBERTY PLAZA 1200 PENN AVE PITTSBURG PA 15222
PYE, SALIMAH                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1004 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1030 of 1490
Claim Name                              Address Information
PYGEOL, RICHARD                         ADDRESS ON FILE
PYMATUNING MUTUAL FIRE                  INSURANCE P O BOX 232 MERCER PA 16137
PYMATUNING TOWNSHIP                     NIKI GIARDINA - TAX COLL 379 CRESTVIEW DR TRANSFER PA 16154
PYMS APPRAISAL COMPANY                  5716 SOUTH JAMAICA WAY ENGLEWOOD CO 80111
PYRAMID CONSTRUCTION, LLC               JAMES G HEAGY 14313 PHOENIX ROAD PHOENIX MD 21131
PYRAMID INS                             48 KAMANA ST HILO HI 96720
PYRAMID INS CENTRE LTD                  420 WAIAKAMILO STE 411 HONOLULU HI 96817
PYRAMID RESTORATIONS &                  CONSTRUCTION LLC 8411 INDUSTRIAL DR STE A PEARLAND TX 77584
PYRAMID ROOFING                         1504 S SADDLE CREEK RD OMAHA NE 68106
PYRAMID ROOFING                         PYRAMID CONTRACTORS INC 5532 CENTER ST OMAHA NE 68106
PYRON COASTAL                           200 W RAILROAD ST SUITE 106 LONG BEACH MS 39560
PYRON COASTAL                           P O BOX 613 OCEAN SPRINGS MS 39566
PYRON COASTAL INSURANCE                 1703 OLD MOBILE AVE PASCAGOULA MS 39567
Q CONSTRUCTION COMPANY                  ISAAC & CANDICE JOHNSON 17219 TELEGRAPH CREEK SPRING TX 77379
Q&P ENTERPRISES LLC                     13788 BLACKWATER ROAD BAKER LA 70714
Q. BUILDERS INC.                        DANIEL R. GRABE 1010 DEVONPORT LN. TAYLOR LAKE VILLAGE TX 77586
QB CONSTRUCTION LLC                     14714 SHERROD CROFT LN DADE CITY FL 33525
QBE                                     P O BOX 3109 MILWAUKEE WI 53201
QBE FIRST                               RE US BANK 3187 777 EAST WISCONSIN AVE MILWAUKEE WI 53202
QBE FIRST INSURANCE AGENCY, INC.        ATTN: GENERAL COUNSEL 210 INTERSTATE NORTH PARKWAY SUITE 400 ATLANTA GA 30339
QBE FIRST PROPERTY TAX SOLUTIONS, LLC   ATTN: GENERAL COUNSEL 210 INTERSTATE NORTH PARKWAY SUITE 400 ATLANTA GA 30339
QBE FIRST PROPERTY TAX SOLUTIONS, LLC   ATTN: SVP AND TAX PRODUCT LINE EXECUTIVE 210 INTERSTATE NORTH PARKWAY, N.W.
                                        SUITE 400 ATLANTA GA 30339
QBE INS CORP                            PO BOX 3187 MILWAUKEE WI 53201
QBE INSURANCE                           PO BOX 3187 MILWAUKEE WI 53201-3187
QBE INSURANCE                           US BANK LB QBE 4109 777 EAST WISCONSIN AVE MILWAUKEE WI 53202
QBE INSURANCE                           DEPT 2206 MAC C7301-L25 1700 LINCOLN ST LL 3 DENVER CO 80274
QBE INSURANCE CORP                      PO BOX 912206 DENVER CO 80291
QBE SEGUROS                             PO BOX 195500 SAN JUAN PR 00919
QCI RESTORATION LLC &                   EST OF STANLEY CIESEL 1155 BOWES RD ELGIN IL 60123
QCONNEXION REAL ESTATE GROUP, INC       2362 S. TABOR WAY KAJEWIID CO 80228
QI HE                                   PRO SE HE QI 893 BRUSH HILL ROAD MILTON MA 02186
QI HE                                   PRO SE QI HE 893 BRUSH HILL ROAD MILTON MA 02186
QIAN, TIANLIN                           ADDRESS ON FILE
QIE PARTNERS INC                        21933 E HERITAGE PARKWAY AURORA CO 80016
QUAESTIO ALTERNATIVE FUNDS SCA,         SICAV-FIS: CMAB - SIF - CREDIT MULTI ASSET POOL B
QUAIL COUNTRY ROOFING                   PO BOX 243 HAWLEY TX 79501
QUAIL CREEK CONDOMINIUM                 6212 YORK ROAD BALTIMORE MD 21212
QUAIL ESTATES HOMEOWNERS ASSOCIATION    37638 QUAIL RIDGE CIRCLE LEESBURG FL 34788
QUAIL HOLLOW ON THE LANE HOA            121 N MAIN ST MANSFIELD TX 76063
QUAIL MEADOW PROPERTY                   OWNERS' ASSOC., INC. 3158 NW 49TH AVENUE OCALA FL 34482
QUAIL OAKS ROAD                         MAINTENANCE ASSOC. (QORMA) P O BOX 104 VALLEY SPRINGS CA 95252
QUAIL RUN ASSOCIATION                   INC 1223 S ZENO WAY AURORA CO 80017
QUAIL RUN COMMUNITY ASSOCIATION INC     C/O SCS MANAGEMENT SERVICES INC 7170 CHERRY PARK DRIVE HOUSTON TX 77095
QUAIL RUN ESTATES                       1400 QUAIL RUN AVENUE PASO ROBLES CA 93446
QUAIL RUN TOWNHOUSE ASSOCIATION         P.O. BOX 342398 BARTLETT TN 38184-2622
QUAIL VALLEY FUND, INC                  5295 HOLLISTER ST HOUSTON TX 77040
QUAIL VALLEY LOT OWNERS ASSOCIATION INC 12906 TAMPA OAKS BLVD STE 100 TEMPLE TERRACE FL 33637
QUAILS NEST ASSOCIATION                 455 PEARL ROAD BRUNSWICK OH 44212



Epiq Corporate Restructuring, LLC                                                                 Page 1005 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1031 of 1490
Claim Name                              Address Information
QUAKER SPECIAL RISK                    51 HARVARD ST WORCHESTER MA 01609
QUAKER SPECIAL RISK                    PO BOX 1350 EATONTOWN NJ 07724
QUAKER SQUARE CONDO UNIT OWNERS        ASSOC PO BOX 394 SALEM OH 44460
QUAKER VALLEY S.D./ALEPP               QUAKER VALLEY SD - COLLE 102 RAHWAY RD MCMURRAY PA 15317
QUAKER VALLEY S.D./BELL                QUAKER VALLEY SD - COLLE 110 OAK LANE SEWICKLEY PA 15143
QUAKER VALLEY S.D./GLENF               QUAKER VALLEY SD - COLLE 91 HILL ROAD SEWICKLEY PA 15143
QUAKER VALLEY S.D./LEET                QUAKER VALLEY SD - COLLE 102 RAHWAY RD MCMURRAY PA 15317
QUAKER VALLEY S.D./LEETS               QUAKER VALLEY SD - COLLE 7 WINDING RD LEETSDALE PA 15056
QUAKER VALLEY S.D./SEWIC               QUAKER VALLEY SD - COLLE 56 TROTTER CIRCLE SEWICKLEY PA 15143
QUAKER VALLEY S.D./SEWIC               QUAKER VALLEY SD - COLLE 102 RAHWAY RD. MCMURRAY PA 15317
QUAKERTOWN BORO                        QUAKERTOWN BORO - COLLEC 300 W BROAD ST QUAKERTOWN PA 18951
QUAKERTOWN BOROUGH                     35 N 3RD ST QUAKERTOWN PA 18951
QUAKERTOWN S.D./HAYCOCK                QUAKERTOWN SD - TAX COLL P.O. BOX 624 RICHLANDTOWN PA 18955
QUAKERTOWN S.D./MILFORD                QUAKERTOWN SD - TAX COLL 105 CHESTNUT DR QUAKERTOWN PA 18951
QUAKERTOWN SD/QUAKERTOWN               QUAKERTOWN SD - TAX COLL 300 W BROAD ST QUAKERTOWN PA 18951
QUAKERTOWN SD/RICHLAND T               QUAKERTOWN SD - TAX COLL 520 STATION RD QUAKERTOWN PA 18951
QUAKERTOWN SD/RICHLANDTO               QUAKERTOWN SD - TAX COLL 114 CHERRY STREET RICHLANDTOWN PA 18955
QUAKERTOWN SD/TRUMBAUERS               QUAKERTOWN SD - TAX COLL 105 CHESTNUT DR QUAKERTOWN PA 18951
QUALI-BUILT HOMES INC                  8315 RIVER CIRCLE N MACCLENNY FL 32063
QUALITY AIR SOLUTIONS INC.             1051 NW 87TH STREET MIAMI FL 33150
QUALITY APPRAISAL INC                  1313 S CRESCENT AVE PARK RIDGE IL 60068
QUALITY CARPETS INC. OF SOUTH JERSEY   868 NORTH DELSEA DRIVE GLASSBORO NJ 08028
QUALITY CLEANING & RESTORATION INC     134 SOUTH SHELBURNE RD GREENFIELD MA 01301
QUALITY COMMERCIAL & RES               4565 KELLER HASLET RD ST FORT WORTH TX 76244
QUALITY CONSTRUCTION                   2600 S PARKER RD 7-373 AURORA CO 80014
QUALITY CONSTRUCTION                   373 2600 S PARKER RD BDG 7 AURORA CO 80014
QUALITY CONTROL                        RESTORATION 2395 TECH DRIVE STE 8 BETTENDORF IA 52722
QUALITY DISCOUNT ROOFING, LLC          3481 ST AUGUSTINE RD JACKSONVILLE FL 32207
QUALITY EST & KASSIM                   HERNANDEZ & M MORA 7292 NW 54TH ST MIAMI FL 33166
QUALITY EXTERIOR SYSTEMS, LLC          494 GRANT 482 PRATTSVILLE AR 72129
QUALITY EXTERIORS, INC.                DANA BOGGS 9435 MANSFIELD RD., SUITE 1A SHREVEPORT LA 71118
QUALITY FENCE CO, INC                  QFC, INC PO BOX 1180 FALLBROOK CA 92088
QUALITY FIRST BUILDERS                 LLC 4500 36TH ST ORLANDO FL 32811
QUALITY FIRST BUILDERS &               B MYERS & LISA MEYERS 4500 36TH ST ORLANDO FL 32811
QUALITY FIRST BUILDERS &               JOHN & JACKIE DICHIARA 4500 36TH ST ORLANDO FL 32811
QUALITY GRANITE & FINE FLOORS LLC      OMAR A DABBAGH 7917 WESTHEIMER ROAD HOUSTON TX 77063
QUALITY GUTTER & SIDING                ARLON D ROSZELL 2830 PELHAM RD S ANNISTON AL 36206
QUALITY HOME EXTERIORS INC             520 SUTHERLAND RD EWING NJ 08618
QUALITY HOME IMPROVEMENT &             REMODELING LLC 4979 WINSLOW DR COLUMBUS OH 43213
QUALITY HOMES REAL ESTATE              JORGE G PAGAN 8008 CAMINO DEL MAR TOA BAJA PR 00949
QUALITY INS                            7713 N BROOKWOOD DR EAGLE MOUNTAIN UT 84005
QUALITY LOAN SERVICE CORP              411 IVY ST SAN DIEGO CA 92101
QUALITY MASTERS ROOFING & EXTERIORS LLC ARRON JAMES ANDERS 206 E FLEMING AVE LAS CRUCES NM 88001
QUALITY ONE CONTRACTING                PO BOX 1444 CARY NC 27512
QUALITY PLUS                           1921 KALISTA SALOON 210 LAFAYETTE LA 70508
QUALITY PLUS CONSTRUCTION INC.         PAUL SCOTT 1531 NW 186 TERR MIAMI FL 33169
QUALITY RESEARCH SERVICES CORP         1999 N UNIVERSITY DR. STE 202 CORAL SPRINGS FL 33071
QUALITY RESOURCE GROUP INC             12795 16TH AVE N PLYMOUTH MN 55441
QUALITY RESOURCE GROUP, INC.           ATTN: GENERAL COUNSEL 12795 16TH AVENUE NORTH PLYMOUTH MN 55441



Epiq Corporate Restructuring, LLC                                                                  Page 1006 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1032 of 1490
Claim Name                              Address Information
QUALITY RESTORATION                    SERVICES INC 17328 OHARA DR PORT CHARLOTTE FL 33948
QUALITY RESTORATION                    2127 OLYMPIC PKWYSTE1006 CHULA VISTA CA 91915
QUALITY RESTORATION, LLC               1195 SPRING CREEK PL STE C SPRINGVILLE UT 84663
QUALITY ROOFING                        WAYNE MONTES 2C 17 CALLE 35 VR5 RIVER VIEW BAYAMON PR 00961
QUALITY ROOFING                        1150 N. MAIN PARIS TX 75460
QUALITY ROOFING & SIDING               JAMES CARNEY JAMES CARNEY 45 OAK LANE TUCKERTON NJ 08087
QUALITY ROOFING CO                     3244 SO THIRD ST MEMPHIS TN 38109
QUALITY ROOFING INDUSTRI               430 NW 129 ST MIAMI FL 33168
QUALITY SEAMLESS GUTTERS               8877 INDRELAND RD MISSOULA MT 59808
QUALITY TOPS ROOFING INC.              5207 W. ARKANSAS LANE ARLINGTON TX 76016
QUANAH ISD/CITY C/O APPR               HARDEMAN CAD - TAX COLLE P O BOX 388 QUANAH TX 79252
QUANDT, MICHAEL                        ADDRESS ON FILE
QUANTUM INS GROUP INC                  12399-1 PEMBROKE RD PEMBROKE PINES FL 33025
QUANTUM REALTORS INC.                  3262 E THOUSAND OAKS BLVD, STE 205 WESTLAKE VILLAGE CA 91362
QUANTUM VISION CONST LLC               PO BOX 25498 SAINT CROIX VI 00824
QUARANTA, MICHAEL                      ADDRESS ON FILE
QUARESIMA, BEVERLY                     ADDRESS ON FILE
QUARLES, ENIQUE                        ADDRESS ON FILE
QUARRY POINTE COMMUNITY ASSOC., INC.   4112 BLUE RIDGE ROAD, STE 100 RALEIGH NC 27612
QUARRYVILLE BORO                       LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
QUARTER MOON PLUMBING, INC.            BRIAN COBB 18838 FM 2252 SAN ANTONIO TX 78266
QUASTE, JOANN                          ADDRESS ON FILE
QUATTRO DIRECT LLC                     200 BERWYN PARK SUITE 310 BERWYN PA 19312
QUATTRO DIRECT LLC                     ATTN: GENERAL COUNSEL 200 BERWYN PARK SUITE 310 BERWYN PA 19312
QUATTRO DIRECT LLC                     ATTN: SCOTT COHEN, MANAGING DIRECTOR 200 BERWYN PARK SUITE 310 BERWYN PA 19312
QUAY COUNTY                            QUAY COUNTY-TREASURER PO BOX 1226 TUCUMCARI NM 88401
QUAYSIDE CONDOMINIUM OWNERS ASSOCIATION 2105 SE 9TH AVE PORTLAND OR 97214
QUEEN ANNE VILLAGE ASSOCIATION, INC.   PO BOX 529 TIMONIUM MD 21094-0529
QUEEN ANNES COUNTY                     QUEEN ANNES COUNTY FINANCE OFF/TAX-107 N LI CENTREVILLE MD 21617
QUEEN ANNES COUNTY /SEMI               QUEEN ANNES COUNTY FINANCE OFF/TAX-107 N LI CENTREVILLE MD 21617
QUEEN ANNES COUNTY SANITARY DISTRICT   PO BOX 267 CENTERVILLE MD 21617
QUEEN ANNES COUNTY, MD                 107 N. LIBERTY ST. CENTREVILLE MD 21617
QUEENS BORO HALFTAX C/O                NYC DEPT OF FINANCE P.O. BOX 680 NEWARK NJ 07101
QUEENS BORO QTR TAX C/O                NYC DEPT OF FINANCE P.O. BOX 680 NEWARK NJ 07101
QUEENS FRONTAGE                        N.Y.C. WATER BOARD 59-17 JUNCTION BLVD ELMHURST NY 11373
QUEENS RIDGE CONDO ASSOC               PMB 259 6002 DIAMOND RUBY STE 3 CHRISTIANSTED VI 00820
QUEENSBURY BAYBRIDGE HOA               37 BAYBRIDGE DRIVE QUEENSBURY NY 12804
QUEENSBURY CEN SCH (TN-Q               QUEENSBURY CS-RECEIVER 742 BAY ROAD QUEENSBURY NY 12804
QUEENSBURY TOWN                        QUEENSBURY TOWN-TAX COLL 742 BAY ROAD QUEENSBURY NY 12804
QUEMAHONING TOWNSHIP                   QUEMAHONING TWP - COLLEC 424 FORBES RD, SUITE 2 STOYSTOWN PA 15563
QUENTIN CLARK                          2525 GLEN RANCH DR BURLESON TX 76028
QUERN, MONA                            ADDRESS ON FILE
QUESADA, ELISSA                        ADDRESS ON FILE
QUESSIE MURRAY                         C/O 1000 BROWARD RD, APT 1901 JAX FL 32218
QUEST APPRAISAL SERVICES LLC           1650 REMBRANDT DRIVE DARDENNE PRAIRIE MO 63368
QUEST APRAISAL SERVICES LLC            9328 THUNDER BASIN AVE LAS VEGAS NV 89149
QUEST RESEARCH, INC.                   P. O. BOX 34077 LITTLE ROCK AR 72203
QUEST SOFTWARE INC                     PO BOX 731381 DALLAS TX 75373-1381
QUEST SOFTWARE, INC.                   ATTN: GENERAL COUNSEL 5 POLARIS WAY ALISO VIEJO CA 92656



Epiq Corporate Restructuring, LLC                                                                 Page 1007 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1033 of 1490
Claim Name                               Address Information
QUESTSOFT CORPORATION                    24411 RIDGE ROUTE DR SUITE 220 LAGUNA HILLS CA 92653-1698
QUEZADA, RYAN                            ADDRESS ON FILE
QUICK AND ACCURATE APPRAISALS            970 STAFFORD CASPER WY 82609
QUICK MOLD LABS SERVICES                 8215 NW 64TH ST UNIT 3 MIAMI FL 33166
QUICK RESPONSE REST FOR                  ACCT OF KEITH MCBRIDE PO BOX 824 CLIFTON PARK NY 12065
QUICK ROOFING LLC                        925 E KENNEDALE PKWY KENNEDALE TX 76060
QUICK TURN VALUATION                     7664 BROWN BEAR CT LITTLETON CO 80125
QUICK, FAITH                             ADDRESS ON FILE
QUICKBASE, INC.                          ATTN: GENERAL COUNSEL 150 CAMBRIDGE PARK DRIVE 5TH FLOOR CAMBRIDGE MA 02140
QUICKEN LOANS INC.                       ATTN: GENERAL COUNSEL 1050 WOODWARD AVENUE DETROIT MI 48226
QUICKLEY, KESHEMA                        ADDRESS ON FILE
QUICKSILVER CONSTRUCTION                 1336 CAMERON GLEN DRIVE DULUTH GA 30026
QUIET VILLAGE MHP                        3126 W 1ST ST SANTA ANA CA 92703
QUIGLEY, CHRIS                           ADDRESS ON FILE
QUILES QUINONES, LUIS                    ADDRESS ON FILE
QUINCY CITY                              QUINCY CITY - TAX COLLEC 1305 HANCOCK STREET QUINCY MA 02169
QUINCY MTL                               57 WASHINGTON ST QUINCY MA 02269
QUINCY MUT FI INS CO                     PO BOX 699150 QUINCY MA 02269
QUINCY MUTUAL INSURANCE                  57 WASHINGTON STREET QUINCY MA 02269
QUINCY TOWN                              QUINCY TWN TREASURER 2599 CO RD Z/TOWN HALL FRIENDSHIP WI 53934
QUINCY TOWNSHIP                          DEBBIE GIFT - TAX COLLEC 9591 FIVE FORKS ROAD WAYNESBORO PA 17268
QUINCY TOWNSHIP                          QUINCY TOWNSHIP - TREASU P.O. BOX 104 QUINCY MI 49082
QUINCY VILLAGE                           QUINCY VILLAGE - TREASUR 47 COLE STREET QUINCY MI 49082
QUINN, DENNIS                            ADDRESS ON FILE
QUINN, DONNA                             ADDRESS ON FILE
QUINN, JOSEPH                            ADDRESS ON FILE
QUINN, JUSTIN                            ADDRESS ON FILE
QUINN, MARK                              ADDRESS ON FILE
QUINN, MICHAEL                           ADDRESS ON FILE
QUINN, NICOLE                            ADDRESS ON FILE
QUINN, SHANE                             ADDRESS ON FILE
QUINOA & ASSOCIATES                      7130 SW 43RD ST MIAMI FL 33155
QUINOA E ASSOC &                         ONESTES & ISABEL MUJICA 7130 SW 43 ST MIAMI FL 33155
QUINONES, ELIZABETH                      ADDRESS ON FILE
QUINONES, KALENA                         ADDRESS ON FILE
QUINSANA GARDENS CONDOMINIUM, INC.       7100 W COMMERCIAL BLVD 107 LAUDERHILL FL 33319
QUINSIGAMOND REALTY                      195 LAKE AVE WORESTER MA 01604
QUINTAIROS PRIETO WOOD                   AND BOYER PA 9300 S DADELAND BLVD 4TH MIAMI FL 33156
QUINTAIROS PRIETO WOOD & BOYER           PA 9300 S DADELAND BLVD 4TH FL MIAMI FL 33156
QUINTAIROS, PRIETO, WOOD & BOYER, P.A.   2390 E. CAMELBACK ROAD SUITE 440 PHOENIX AZ 85016
QUINTANAS ROOFING & CONSTRUCTION         EFRAM QUINTANA 9849 STAUBACH EL PASO TX 79927
QUINTERO CONSTRUCTION                    1435 FRANC CIGARROA LAREDO TX 78406
QUINTERO ENGINEERING, LLC                415 E. AVENUE D KILLEEN TX 76541
QUINTERO GENERAL CONTRACTOR CORP         BERNARDO QUINTERO BERNARDO QUINTERO 8801 NW 112 TERR HIALEAH GARDENS FL 33018
QUINTIN REECE & MICHELLE                 REESE 4067 BRIAR CT BETTENDORF IA 52722
QUINTON TOWNSHIP                         QUINTON TOWNSHIP-TAX COL PO BOX 128 QUINTON NJ 08072
QUIRION INSURANCE AGENCY                 114 STATE STREET AUGUSTA ME 04330
QUIRK, KIM                               ADDRESS ON FILE
QUIROZ, ROBERT                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 1008 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1034 of 1490
Claim Name                               Address Information
QUIROZ, TERESITA                         ADDRESS ON FILE
QUITMAN CITY                             QUITMAN CITY-TAX COLLECT PO BOX 208 QUITMAN GA 31643
QUITMAN COUNTY                           QUITMAN COUNTY-TAX COLLE 220 CHESTNUT STREET SU MARKS MS 38646
QUITMAN COUNTY                           QUITMAN CO-TAX COMMISSIO PO BOX 583 GEORGETOWN GA 39854
QUOGUE VILLAGE                           QUOGUE VILLAGE-TAX COLLE P.O. BOX 926 QUOGUE NY 11959
QUORUM ENTERPRISES, INC                  1017 TOMMARK STREET GREEN BAY WI 54304
QUORUM SERVICES AGENCY                   3837 MISTY GLEN CT MATTHEWS NC 28105
R & B REMODELING, INC                    2380 SW 60 WAY MIRAMAR FL 33023
R & C ENTERPRISES LLC                    3302 CAMPBELL AVE. HONOLULU HI 96815
R & G DRYWALL AND METAL WORKS, INC.      13322 SW 115 ST MIAMI FL 33176
R & H CONTRACTORS, LLC.                  WILLIE C. BROWN 942 MARLSA LN. DESOTO TX 75115
R & K BONNER INC                         216 FAIRWAY DR DANVILLE CA 94507
R & K CERTIFIED ROOFING OF FLORIDA, INC 4551 N US HIGHWAY 1 SUITE-A BUNNELL FL 32110
R & M CATTLE COMPANY LLC                 10839 BANK STREET CLINTON LA 70722
R & M CONSTRUCTION &                     GREGORY &CHERYL DUNNELLS 2000 STRICKLAND DR ORANGE TX 77630
R & M CONSTRUCTION INC                   7959 SILVERTON AV 1001 SAN DIEGO CA 92126
R & M GROUP                              MICHAEL JAY 5258 NW 109 LANE CORAL SPRINGS FL 33076
R & P AGENCY                             P O BOX 3528 MANCHESTER NH 03103
R & R CONSTRUCTION                       RICHARD C ROUNTREE 2875 HWY 301 S REGISTER GA 30452
R & R CONSTRUCTION                       PO BOX 80 SARDIS OH 43946
R & R ROOFING                            MARIA E. ELIZONDO 103 PACIFIC AVE TERRELL TX 75160
R & S APPRAISAL SERVICES, LLC            P.O. BOX 3726 VALDOSTA GA 31604
R & Y CABINETS, INC.                     34968 US HWY 2 LIBBY MT 59923
R AGUILAR CONSTRUCTION                   RICARDO AGUILAR 5700 REGAL WAY LOT 2 C ALLEN TX 75002
R ALLAN MILES INS AGENCY                 121 A LEE ST CARROLLTON GA 30117
R AND J CONTRACTOR                       SERVICES 17417 B MASEMORE RD PARKTON MD 21120
R AND R HANDYMAN AND CONSTRUCTION CORP   RENE GODOY 3143 NW 33 STREET MIAMI FL 33142
R AND T INS AGENCY                       2017 S OLIVE ST PINE BLUFF AR 71601
R ANDERSON CONST LLC                     3025 EDMOND ST SAINT JOSEPH MO 64501
R BAUER INS                              2735 LIBERT ST NW SALEM OR 97301
R BEUOKAGHAEI & V AGHAEI                 & S BEUKAGHAEI 7225 UTOPIA WAY LAS VEGAS NV 89130
R C FISCHER AND CO                       P O BOX 8101 WALNUT CREEK CA 94596
R C FRASIER                              17616 E POWERS PL CENTENNIAL CO 80015
R CLINTON STACKHOUSE JR TRUSTEE          7021 HARBOUR VIEW BLVD STE 101 SUFFOLK VA 23435
R COOPER DRYWALL                         REX COOPER 8376 IRA CT. RIVERSIDE CA 92508
R E GARCIA CONSTRUCTION                  300 TAYLOR ST FREDERICKSBURG VA 22405
R F KUBE INC                             197 BROADVIEW AVE WARRENTON VA 20186
R FULLER AND ASSOCIATES                  158 JT BRITT ROAD WEST POINT MS 39773
R GOLDBERG-PROPERTIES                    P. O. BOX 5839 BALTIMORE MD 21282
R GREGG EDWARDS PA                       PO BOX 53885 FAYETTEVILLE NC 28305-3885
R GROUP INC                              BRISAS DE CAMPANERO CALLE 23 S-13 TOA BAJA PR 00979
R H BONDS SURVEYING CO                   PO BOX 404 ANDERSON TX 77830
R H I A AGENCY                           3 GROGANS PARK DR 202 SPRING TX 77380
R HOME APPRAISAL SERVICES                PO BOX 385 VENETA OR 97487
R II K & ASSOCIATES, LLC                 ROBERT R. KIRBY P.O. BOX 6105 ELKINS PARK PA 19027
R K JACOBS INS                           4777 SUNRISE BLVD B FAIR OAKS CA 95628
R K LANDERS APPRAISALS                   1027 W NORTHSTAR DRIVE HANFORD CA 93230
R L HOME IMPROVEMENT LLC                 39 LYNCH RD CHAPLIN CT 06235
R MARC GOLDBERG PC                       4 PARK CENTER COURT STE 202 OWINGS MILLS MD 21117



Epiq Corporate Restructuring, LLC                                                                  Page 1009 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1035 of 1490
Claim Name                              Address Information
R MICHAEL ROCK                          ADDRESS ON FILE
R MICHAEL SOUTHER PC                    15202 NEWCASTLE ST PO BOX 978 BRUNSWICK GA 31521-0978
R MILLER CONTRETE LLC                   4242 SHADOW WOOD CT WINTER HAVEN FL 33880
R PEREZ & Y RODRIGUEZ                   &CENTURIAN ADJ SOLUTIONS 14760 SW 108TH TER MIAMI FL 33196
R R LAWN SERVICE                        1330 MT MORIAH DR SOMERVILLE TN 38068
R S STRICKLAND                          ADDRESS ON FILE
R SHANTHIRANGAM &                       SHEELA SHIBU 1427 GRAPEVINE CREEK DR COPPELL TX 75019
R T THOMAS & CO INC                     6509 OLIVE BLVD ST LOUIS MO 63130
R T THOMAS & CO INC                     8131 DELMAR BLVD ST LOUIS MO 63130
R TURLEY ROOFING, INC.                  531 W H. ST. JENKS OK 74037
R WILLIAMS AS EOE                       FOR M WILLIAMS 4860 MARYVALE DR LAS VEGAS NV 89130
R&D REMODELING LLC                      10484 SW 131 CT MIAMI FL 33186
R&L HERMAN INC                          616 BEDFORD AVE 2-B BROOKLYN NY 11249
R&P SETTLEMENT GROUP, LLC               1407 YORK ROAD SUITE 201 LUTHERVILLE MD 21093
R&R ROOFING &                           CONSTRUCTION 6973 WESLEY CT MEMPHIS TN 38119
R&W EXTERIORS LLC                       177 HILLCREST AVE MILLVILLE NJ 08332
R-M REMODELING                          SPECIALISTS 1147 HOLBECH LN CHANNELVIEW TX 77530
R-RJ ROOFING                            4466 HARDY ST FORT WORTH TX 76106
R. CRABTREE APC                         3330 ARCTIC BLVD STE 201 ANCHORAGE AK 99503
R. SMITH PAVING CONTRACTOR, INC.        315 SNYDER AVE. WEST CHESTER PA 19382
R.A BURT INS AGENCY                     1300 NW SHERIDAN RD B LAWTON OK 73505
R.A. GRAY PLUMBING & HEATING INC.       4602 EMERSON ST. HYATTSVILLE MD 20781
R.A. OHLER PLUMBING & HTG INC           1418 KNECHT AVE BATT MD 21227
R.B DILLARD ROOFING AND CONSTRUCTION    R.B DILLARD JR R.B DILLARD JR 1505 PLAINVIEW RD SANTA ANNA TX 76878
R.C. I ROOFING COMPANY INC.             2810 LOUETTA ROAD SUITE 2 SPRING TX 77388
R.C.M INC.                              700 W MAIN ST GAYLORD MI 49735
R.D. BATTLE INC                         RONALD BATTLE 1409 SE 4TH ST CAPE CORAL FL 33990
R.E. BULLOCK & CO INC                   1621 N. ROBERTS RD NW SUITE 130 KENNESAW GA 30144
R.E.O. COMPLETE REAL ESTATE, INC.       ATTN: DALE KESSLER 34 S. 5TH STREET ALLENTOWN PA 18101
R.G ROOF & SIDING                       RAMIRO GARCIA 24502 DOE TRL MAGNOLIA TX 77355
R.G. DIETRICH BUILDERS                  ROBERT GREGORY DIETRICH 13 BOW CIRCLE SUITE 152 HILTON HEAD SC 29928
R.H. THACKSTON & COMPANY - REALTORS     ATTN: RICHARD THACKSTON PO BOX 643 THACKSTON3AOL.COM KEENE NH 03431
R.H. THACKSTON & COMPANY - REALTORS     ATTN: RICHARD THACKSTON PO BOX 643 KEENE NH 03431
R.I.G. CONSTRUCTION & ROOFING, INC.     RESIDENTIAL INVESTMENT GROUP, INC. P.O. BOX 252 WINTER HAVEN FL 33882
R.J. CHAMBERS ROOFING, INC              16956 HOLLOW TREE LANE WELLINGTON FL 33470
R.J. OBRIEN                             ATTN: GENERAL COUNSEL 222 SOUTH RIVERSIDE PLAZA SUITE 1200 CHICAGO IL 60606
R.L. DOBBINS INS AGENCY                 315 SOUTH LONG DRIVE SUITE B ROCKINGHAM NC 28380
R.L. ELLIOTT ENTERPRISES, INC.          9297 SUSQUEHANNA TRL ASHLAND VA 23005
R/C WORLD COMMUNITY ASSOCIATION, INC.   C/O HARA MANAGEMENT, INC. 931 S SEMORAN BLD. STE 214 WINTER PARK FL 32792
R2 UNIFIED TECHNOLOGIES                 980 NORTH FEDERAL HWY STE 410 BOCA RATON FL 33432
R2 UNIFIED TECHNOLOGIES, LLC            ATTN: CRISTINA TAYLOR 980 N. FEDERAL HIGHWAY SUITE 410 BOCA RATON FL 33432
R2 UNIFIED TECHNOLOGIES, LLC            ATTN: GENERAL COUNSEL 980 N. FEDERAL HWY SUITE 410 BOCA RATON FL 33432
R2K RENOVATIONS INC                     11432 SOUTH ST 108 CERRITOS CA 90703
RA AND ASSOCIATES A PROFESSIONAL        LAW CORPORATION 505 N BRAND BLVD STE 800 GLENDALE CA 91203
RA GATTIS SERVICES                      RODNEY A. GATTIS 3320 FM 731 BURLESON TX 76028
RA OHLER PLUMBING & HEAT                1418 KNECHT AVE BALTIMORE MD 21227
RA VALUES INC                           996 E SHEFFIELD AVE CHANDLER AZ 85225
RAAZ ROOFING AND CONSTRUCTION, LLC      223 MAIN STREET LIMON CO 80828
RAB REAL ESTATE SERVICES                LLC 1507 S KEY AVE 2 LAMPASAS TX 76550



Epiq Corporate Restructuring, LLC                                                                Page 1010 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg   Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1036 of 1490
Claim Name                               Address Information
RABABI ELECTRIC CORP                     368 ILLINGTON ROAD OSSINING NY 10562
RABEL, SCOTT                             ADDRESS ON FILE
RABIHAH SCOTT, ESQUIRE                   RABIHAH SCOTT P. O. BOX 1226 324 MAIN ST LAUREL MD 20725
RABUN COUNTY                             RABUN COUNTY-TAX COMMISS 19 JO DOTSON CIRCLE - SU CLAYTON GA 30525
RACCOON TOWNSHIP                         RACCOON TWP-TAX COLLECTO P.O. BOX 389 (SANDRA CA SOUTH HEIGHTS PA 15081
RACE APPRAISAL SERVICES LLC              200 N MAIN ST UNIT 1201 EAST LONGMEADOW MA 01028
RACHED, FRANCIA                          ADDRESS ON FILE
RACHEL HULS INC                          18654 202ND COURT HUTCHINSON MN 55350
RACHEL JOHNSON                           ADDRESS ON FILE
RACHEL L WILLIAMS                        ADDRESS ON FILE
RACHEL MANDEL                            ADDRESS ON FILE
RACHEL MERKEL                            ADDRESS ON FILE
RACHEL VENTURES INC                      PO BOX 305 MARTINSVILLE NJ 08836
RACHEL VENTURES, INC                     C/O ELIZABETH CONTO 1996 WASHINGTON VALLEY RD, BOX 305 MARTINSVILLE NJ 08836
RACINE CITY                              QUARTERLY TAX 730 WASHINGTON AVE RACINE WI 53403
RACINE CITY                              RACINE CITY TREASURER 730 WASHINGTON AVE, RM 1 RACINE WI 53403
RACINE COUNTY                            10210 NORTHWESTERN AVE FRANKSVILLE WI 53125
RACINE CTY MUT INS CO                    PO BOX 201 FRANKSVILLE WI 53126
RACKHAM, TIFFANY                         ADDRESS ON FILE
RACKLEY ROOFING & SUPPLY                 INC 6345 ELMSHORN WAY ALPHARETTA GA 30004
RACKSPACE                                ATTN: GENERAL COUNSEL RACKSPACE HOSTING 1 FANATICAL PLACE CITY OF WINDCREST
                                         SAN ANTONIO TX 78218
RADCLIFF CITY                            CITY OF RADCLIFF - CLERK P O BOX 519 RADCLIFF KY 40159
RADFORD CITY                             RADFORD CITY - TREASURER 619 SECOND ST - ROOM 164 RADFORD VA 24141
RADIAN GUARANTY INC                      PO BOX 823225 PHILADELPHIA PA 19182
RADIAN GUARANTY INC.                     ATTN: GENERAL COUNSEL 1601 MARKET STREET PHILADELPHIA PA 19103-2337
RADIAN SERVICES, LLC                     ATTN: GENERAL COUNSEL 1601 MARKET STREET PHILADELPHIA PA 19103-2337
RADIAN SERVICES, LLC                     ATTN: NICOLE PHILLIPINE, AVP 1601 MARKET STREET PHILADELPHIA PA 19103-2337
RADIANCE HOA                             PO BOX 30710 LOS ANGELES CA 90030
RADIANT RENOVATIONS, LLC                 273 APPLEWOOD CENTER PLACE STE 222 SENECA SC 29678
RADKIEWICZ, THOMAS                       ADDRESS ON FILE
RADNOR S.D./RADNOR TWP                   RADNOR TWP SD - TAX COLL 135 S. WAYNE AVE WAYNE PA 19087
RADNOR TOWNSHIP                          RADNOR TWP - TAX COLLECT 301 IVEN AVE WAYNE PA 19087
RAEFORD CITY                             RAEFORD CITY - TREASURER 315 N. MAIN ST., CITY HA RAEFORD NC 28376
RAFAEL & ARACELI LOPEZ &                 ADDRESS ON FILE
RAFAEL A. CLAUDIO                        ADDRESS ON FILE
RAFAEL CASTRO                            ADDRESS ON FILE
RAFAEL CASTRO                            3 INDIAN ROCK RD WARREN NJ 07059-0000
RAFAEL DIAZ                              ADDRESS ON FILE
RAFAEL DOMINGUEZ                         ADDRESS ON FILE
RAFAEL MORALES PROF'L HANDYMAN SERVICE   RAFAEL MORALES 428 WINDROSE DR ORLANDO FL 32824
RAFAS ROOFING INC                        112 VERANDA RD NW ALBUQUERQUE NM 87107
RAFF, KELVAN                             ADDRESS ON FILE
RAFIQ N MOOSA &                          NAZLEEN MOOSA 2601 AVALON DR LEWISVILLE TX 75056
RAFNGARD, LEIF                           ADDRESS ON FILE
RAFTER S APPRAISALS                      PO BOX 10261 ALBUQUERQUE NM 87184
RAGELS, JACOB                            ADDRESS ON FILE
RAGO, ALBERT JR., ET AL.                 LAURENCE DAVID GEROWITZ, ESQ. LAW OFFICE OF LAURENCE D. GEROWITZ, P.C. 30
                                         BROAD STREET, SUITE 1422 NEW YORK NY 10004



Epiq Corporate Restructuring, LLC                                                                   Page 1011 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1037 of 1490
Claim Name                              Address Information
RAGOLE CONSTRUCTION                    9721 MILITARY RD OMAHA NE 68134
RAHDER, HEATHER                        ADDRESS ON FILE
RAHMAN FLEMING                         7037 S. HARPER APT H CHICAGO IL 60637
RAHWAY CITY -FISCAL                    RAHWAY CITY -TAX COLLECT 1 CITY HALL PLAZA RAHWAY NJ 07065
RAHWAY MUNICIPAL COURT                 1 CITY HALL PLAZA RAHWAY NJ 07065
RAI, INDIRA                            ADDRESS ON FILE
RAILROAD BORO (BORO BILL               Y.A.T.B. - RAILROAD BORO 1405 NORTH DUKE ST YORK PA 17404
RAILROAD BORO (COUNTY BI               YORK COUNTY - TREASURER 28 EAST MARKET ST. - ROO YORK PA 17401
RAIMO INS AGENCY                       40 EAGLE ROCK AVE C EAST HANOVER NJ 07936
RAIN CONTROL ALUMINUM                  DOMINICKS ALUMINUM WORKS, LLC 3813 ARNOLD AVE. NAPLES FL 34104
RAIN GUARD INC                         6277 BOUCHER DR EDMOND OK 73034
RAIN GUTTERS SPECIALTIES LLC           BRIAN 9606 ANGUS DRIVE SOUTH JORDAN UT 84095
RAIN PRO ROOFING                       603 MT ZION RD SHREVEPORT LA 71106
RAIN PRO ROOFING &                     CHRIS & HEATHER SIMON 603 MI ZION RD SHREVEPORT LA 71106
RAIN-WOOD PROPERTIES, LLC              UNDERWOOD & RIEMER, PC JAMES D. PATTERSON 166 GOVERNMENT STREET, SUITE 100
                                       MOBILE AL 36602
RAINA ABRAMSON VILLAGE CLERK           77 MAIN STREET PO BOX 369 WARWICK NY 10990
RAINALDIS RECONSTRUCTION               1941 E LAKE DR CASSELBERRY FL 32707
RAINBOW INSURANCE INC                  1344 N STATE ROAD 7 MARGATE FL 33063
RAINBOW INTENTIONAL OF LOS ANGELES     957 S. MERIDIAN AVE. ALEKSA SIMICH CONSTRUCTION INC ALHAMBRA CA 91803
CNTY.
RAINBOW INTERNATIONAL                  669 ROOSEVELT AVE PAWTUCKET RI 02860
RAINBOW INTERNATIONAL                  16500 CANAANVILLE RD ATHENS OH 45701
RAINBOW INTERNATIONAL                  RESTORATION & CLEANING PO BOX 382 CORSICANA TX 75151
RAINBOW INTERNATIONAL &                JON & BRANDY WHEELER PO BOX 12400 NORTH KANSAS CITY MO 64116
RAINBOW INTERNATIONAL OF               GREENVILLE TERRELL 11677 CADDO CREEK DR LAVON TX 75166
RAINBOW INTERNATIONAL OF               SUGAR LAND AND KATY 3130 GRANTS LAKE BLVD 16 SUGAR LAND TX 77496
RAINBOW INTERNATIONAL OF ALBUQUERQUE   M. PAM M. PAM P O BOX 90785 ALBUQUERQUE NM 87199
RAINBOW INTERNATIONAL OF BRANFORD      CONNECTICUT SPECIALTY SERVICES LLC 29 FLAX MILL ROAD. UNIT 1 BRANFORD CT 06405
RAINBOW INTL OF COLUMBIA               100 KAMINER WAY PKWY COLUMBIA SC 29210
RAINBOW INTL OF NORTH PHOENIX          GRAYHAWK FIRE & WATER RESTORATION LLC 1000 W. VISTA BONITA DR B109 PHOENIX AZ
                                       85027
RAINBOW REST & EST OF                  NANCY & JEFFREY BROWN 832 LAUREL HILL LEXINGTON KY 40504
RAINBOW ROOFING AND                    SIDING INC 67 ISLAND AVE QUINCY MA 02169
RAINBOW SPRINGS                        PROPERTY OWNER'S ASSOC., INC. P. O. BOX 3389 DUNNELLON FL 34430
RAINBOW SPRINGS POA                    PO BOX 3389 DUNNELLON FL 34430
RAINDROP SPRINKLING & LANDSCAPING      ANTHONY ALBERT CHRISTIAN 1166 16TH STREET HAVRE MT 59501
RAINER PAINTING CO.                    1011 BEACHWOOD RD. RIVERTON NJ 08077
RAINFORD HALL                          25374 SW 135TH CT HOMESTEAD FL 33032
RAINIER TITLE LLC                      2722 COLBY AVENUE STE 125 EVERETT WA 98201
RAINMAKER SURVEYING                    3209 JEFFREY CIRCLE INDEPENDENCE MO 64055
RAINS COUNTY C/O RAINS C               RAINS CAD - TAX COLLECTO P O BOX 70 EMORY TX 75440
RAINSHIELD ROOFING AND                 REMODELING 7102 SANDY KNOLL DR SPRING TX 77379
RAINTREE MANOR HOMES CONDO ASSOC., INC. 9300 N 16TH ST TAMPA FL 33612
RAINTREE VILLAGE CONDO INC.            24701 US HWY 19 N SUITE 102 CLEARWATER FL 33763
RAISIN TOWNSHIP                        RAISIN TOWNSHIP - TREASU 5525 OCCIDENTAL HWY TECUMSEH MI 49286
RAISINVILLE TOWNSHIP                   RAISINVILLE TWP - TREASU 96 IDA-MAYBEE RD. MONROE MI 48161
RAJ, CHAITANYA                         ADDRESS ON FILE
RAJESHBHAI PATEL                       12919 MAXIM DR HOUSTON TX 77065
RAJNIKANT JANI, ET AL.                 OH, SCOTT J BRYDGES, OH & ASSOC., LLC 201 W. WINCHESTER LIBERTYVILLE IL 60048


Epiq Corporate Restructuring, LLC                                                                 Page 1012 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1038 of 1490
Claim Name                             Address Information
RAKES SERVICES                         11245 CABOOSE CT JACKSONVILLE FL 32257
RALEIGH COUNTY SHERIFF                 RALEIGH COUNTY - SHERIFF 215 MAIN ST BECKLEY WV 25801
RALEIGH RESIDENTIAL                    EXTERIORS CONSULTING L.L.C RAYMOND A GARRIS III 5208 INGLEWOOD LANE RALEIGH NC
                                       27609
RALEIGH, WILLIAM                       ADDRESS ON FILE
RALLS COUNTY                           RALLS COUNTY - COLLECTOR 311 S. MAIN NEW LONDON MO 63459
RALLS COUNTY MUT INS CO                110 SO PUBLIC PO BOX 20 CENTER MO 63436
RALPH CONSTRUCTION                     1230 S 7TH ST PEKIN IL 61554
RALPH DIMAS SOLIS                      812 S WATSON ST B VISALIA CA 93277
RALPH E LEWIS                          2297 MALTA DR CONYERS GA 30012
RALPH FAIELLA                          WILLIAM SHERIDAN 50 NASHUA RD SUITE 102 LONDONDERRY NH 03053
RALPH FERACO &                         GISELLE FERACO 7836 IONIO CT NAPLES FL 34114
RALPH LANGFORD LANEY III               1883 CAPRI DR CHARLESTON SC 29407
RALPH P SILLS AGENCY                   13854 CEDAR RD UNIVERSITY HTS OH 44118
RALPH WELLMAN APPRAISALS               57 VERNA DRIVE RUSSELL KY 41169
RALPHO TOWNSHIP                        RALPHO TWP - TAX COLLECT PO BOX 4 ELYSBURG PA 17824
RAM AIR LLC                            7672 MONTEREY CIRCLE AVON IN 46123
RAM APPRAISAL INC                      560 E OAKEY BLVD LAS VEGAS NV 89104
RAM CLAIMS ADJUSTING INC               7971 RIVIERA BLVD STE215 MIRAMAR FL 33023
RAM CONSTRUCTION AND MAINTENANCE INC   1125 OAK STREET AYNOR SC 29511
RAM INSURANCE                          2855 MANGUM RD STE B102 HOUSTON TX 77092
RAM MUTUAL INS CO                      1241 JOHN Q HAMMONS RD MADISON WI 53717
RAM MUTUAL INS CO                      16 E COUNTY RD 61 ESKO MN 55733
RAM MUTUAL INS CO                      P O BOX 308 ESKO MN 55733
RAM ROOFING INC                        6901 HOLLY LAKE DR LOUISVILLE KY 40291
RAMADASS, SHYLAJA                      ADDRESS ON FILE
RAMAN, KRISHNASRINIVAS                 ADDRESS ON FILE
RAMANAND REWAN &                       VIDYAWATTIE REWAN 1070 TRAILSIDE CT OAKLAND FL 34787
RAMAPO SCHOOL DISTRICTS                RAMAPO SCH DISTRICTS-REC 237 ROUTE 59 SUFFERN NY NY 10901
RAMAPO TOWERS OWNERS CORP              119 MONTGOMERY AVE SCARSDALE NY 10583
RAMAPO TOWN                            RAMAPO TOWN-TAX RECEIVER 237 RT 59 SUFFERN NY 10901
RAMASHA HOLDINGS LLC                   225 SOLLAS CT RIDGEWOOD NJ 07450
RAMBLEWOOD ACRES CONDOMINIUM           9031 TOWN CENTER PKWY BRADENTON FL 34202
ASSOCIATION
RAMBLEWOOD HOA, INC.                   C/O THE LAW OFFICES OF GREGORY ALEXANDRIDES, LLC 821 WEST STREET ANNAPOLIS MD
                                       21401
RAMBLEWOOD VILLAGE                     3853 GALL BLVD ZEPHYRHILLS FL 33541
RAMCO REMODELING                       JOSE ANGEL RAMOS 2308 DORRIS ST BAYTOWN TX 77520
RAMCO VALUATION CORP                   2908 W 82ND PLACE INGLEWOOD CA 90305
RAMEY BORO                             RAMEY BORO - TAX COLLECT 62 VIRGINIA ST. RAMEY PA 16671
RAMEY O ROGNESS                        ADDRESS ON FILE
RAMIREZ ACEVEDO, GRISELDA              ADDRESS ON FILE
RAMIREZ REMODELING                     5633 BARREMORE ST HOUSTON TX 77023
RAMIREZ, ANGEL                         ADDRESS ON FILE
RAMIREZ, DIANE                         ADDRESS ON FILE
RAMIREZ, JEANETTE                      ADDRESS ON FILE
RAMIREZ, JESSICA                       ADDRESS ON FILE
RAMIREZ, MELISSA                       ADDRESS ON FILE
RAMIREZ, NICOLAS                       ADDRESS ON FILE
RAMIREZ, SILVIA                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 1013 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1039 of 1490
Claim Name                            Address Information
RAMIREZ, SOPHIA                       ADDRESS ON FILE
RAMIREZ, TONI                         ADDRESS ON FILE
RAMIREZ, VIRIDIANA                    ADDRESS ON FILE
RAMIRO J HERNANDEZ                    DAVIS MILES MCGUIRE GARDNER, PLLC ROBERT N SEWELL, ESQ. 80 E RIO SALADO PKWY,
                                      STE 401 TEMPE AZ 85281
RAMIRO LOZANO &                       ADDRESS ON FILE
RAMLIN REALTY                         DON RAMLER 135 S PATH MANITOU SPRINGS CO 80829
RAMON CASTRO COLON                    ADDRESS ON FILE
RAMON ESTADOS LAND LEASE              1001 SOUTH PALM CANYON DR PALM SPRINGS CA 92264
RAMON GARZA INS AGENCY                12619 EAST FRWY SUITE A HOUSTON TX 77015
RAMON INS                             935 S MAIN ST WATERBURY CT 06706
RAMON J DIEGO PA                      5001SW 74TH COURT STE103 MIAMI FL 33155
RAMON L CORDERO                       ADDRESS ON FILE
RAMON LAKEVIEW VILLAS HOA INC         200 E KATELLA AVE ORANGE CA 92867
RAMON PEREZ                           ADDRESS ON FILE
RAMON REJAS                           ADDRESS ON FILE
RAMON W ANDREWS INS AGY               2727 ENTERPRISE PKY 203 HENRICO VA 23294
RAMONA DREYER                         ADDRESS ON FILE
RAMONA R AGRUSO                       ADDRESS ON FILE
RAMOS, CELESTE                        ADDRESS ON FILE
RAMOS, ISMAEL                         ADDRESS ON FILE
RAMOS, JOSE                           ADDRESS ON FILE
RAMOS, MARK                           ADDRESS ON FILE
RAMOS, OSCAR                          ADDRESS ON FILE
RAMOS, STEPHANIE                      ADDRESS ON FILE
RAMPART BROKERAGE CORP                1983 MARCUS AVE STE C130 NEW HYDE PARK NY 11042
RAMPART ROOFING, INC.                 1353 S. 8TH ST. STE. 203 COLORADO SPRINGS CO 80905
RAMPERSAUD, SEVKI                     ADDRESS ON FILE
RAMS PLUMBING COMPANIES               53678 W MOON DUST RD MARICOPA AZ 85139
RAMS ROOFING LLC                      25371 COVENTRY LN BONITA SPRINGS FL 34135
RAMSDEN, ANNE                         ADDRESS ON FILE
RAMSEUR, SARA                         ADDRESS ON FILE
RAMSEY BORO                           TAX COLLECTOR 33 NORTH CENTRAL AVE RAMSEY NJ 07446
RAMSEY COUNTY                         90 PLATO BLVD WEST ST PAUL MN 55107
RAMSEY COUNTY                         RAMSEY COUNTY - TREASURE PO BOX 64097, 90 W PLATO ST PAUL MN 55164
RAMSEY COUNTY                         RAMSEY COUNTY - TREASURE 524 4TH AVENUE NE, UNIT DEVILS LAKE ND 58301
RAMSEY COUNTY PROPERTY RECORDS &      PO BOX 64097 SAINT PAUL MN 55164
REVENUE
RAMSEY SQUARE ASSOCIATION             C/O PARADISE & ASSOCIATES, LLC 971 SIBLEY MEMORIAL HWY STE 350 ST PAUL MN
                                      55118
RAMSEY, FALLON                        ADDRESS ON FILE
RAMSEY, IRENE                         ADDRESS ON FILE
RAMSEY, LORI                          ADDRESS ON FILE
RAMSEY, TERRI                         ADDRESS ON FILE
RAMSEY, VALERIA                       ADDRESS ON FILE
RAMSEYER, ANDREW                      ADDRESS ON FILE
RAMSGATE MANAGING INS                 10609 HWY 10 W STE 105 SAN ANTONIO TX 78230
RANA SHILLING & CARRY                 SHILLING 3032 S CORNELIA ST SIOUX CITY IA 51106
RANCH HANDS CONSTRUCTION              MARK LAMBERT 186 OAK SHADOWS COVE HOLLY LAKE RANCH TX 75765
RANCHERS & FARMERS MUTL               505 ORLEANS ST 400 BEAUMONT TX 77701


Epiq Corporate Restructuring, LLC                                                              Page 1014 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1040 of 1490
Claim Name                               Address Information
RANCHERS & FRMRS                         SEE PREFIX 23852 NETWORK PL CHICAGO IL 60673
RANCHERS AND FARMERS MUT                 INS CO PO BOX 414356 BOSTON MA 02241
RANCHO APPRAISAL                         29910 MURRIETA HOT SPRING RD G-328 MURRIETA CA 92563
RANCHO DEL SOL MHP                       9851 BOLSA AVE WESTMINSTER CA 92683
RANCHO DEL SOL PROPERTY OWNERS ASSOC.    9807 FAIR OAKS BLVD FAIR OAKS CA 95628
RANCHO EL DORADO                         9000 E PIMA CENTER PKWY SUITE 300 SCOTTSDALE AZ 85258
RANCHO LAS PALMAS HOA INC                C/O TERRA WEST MANAGEMENT 6565 S CIMARRON RD LAS VEGAS NV 89113
RANCHO MURIETA ASSOCIATION               7191 MURIETA PARKWAY RANCHO MURIETA CA 95683
RANCHO MURIETA ASSOCIATION               7191 MURIETA PARKWAY RANCHO MRIETA CA 95683
RANCHO MURIETA CMTY. SERVICES DISTRICT   15160 JACKSON RD PO BOX 1050 RANCHO MURIETA CA 95683
RANCHO MURIETA CMTY. SERVICES DISTRICT   P.O. BOX 1050 15160 JACKSON ROAD RANCHO MURIETA CA 95683-1050
RANCHO NEVADA-NEVADA ESTATES HOA         375 N STEPHANIE ST. #911-B HENDERSON NV 89014
RANCHO SAN DIEGO ASSOCIATION             10050 AUSTIN DRIVE SPRING VALLEY CA 91977
RANCHO TEHAMA ASSOCIATION                C/O HIGNELL, INC. 1750 HUMBOLDT RD. CHICO CA 95928
RANCHO TREE SERVICE                      12314 JASMINE AVE BAKERSFIELD CA 93312
RANCHO VERDE HOMEOWNERS ASSOC. INC       P.O. BOX 35065 PHOENIX AZ 85069
RANCILIO AND ASSOCIATES                  36809 GROESBECK CLINTON TWP MI 48035
RANDAL C GARRETT                         PO BOX 40284 BATON ROUGE LA 70835
RANDAL MITCHELL &                        LESLIE MITCHELL 4015 RIDGE CREST TRL CARROLLTON TX 75007
RANDALL AGENCY                           P O BOX 178 LITTLE FALLS MN 56345
RANDALL COUNTY                           501 16TH STREET SUITE 200 CANYON TX 79015
RANDALL COUNTY TAX OFFIC                 RANDALL COUNTY- TAX COLL PO BOX 997 CANYON TX 79105
RANDALL ELLIS                            96 N STATE RT 89 CHINO VALLEY AZ 86323
RANDALL EUBANK                           626 ZULCH AVE NORTH ZULCH TX 77872
RANDALL ITEN INS                         5905 S UNIVERSITY DR DAVIE FL 33328
RANDALL J DUARTE                         9933WESTVIEW DR APT 422 CORAL SPRINGS FL 33076
RANDALL K. ROGER & ASSOCIATES, P.A.      621 NW 53 ST SUITE 300 BOCA RATON FL 33487
RANDALL KEITH SPANN, ET AL.              BAYBRIDGE LAW FIRM, P.L.L.C. GREGORY B. WILHELM 55 BAYBRIDGE DRIVE GULF BREEZE
                                         FL 32561
RANDALL MANAGEMENT, INC.                 RANDALL Q. SMITH INVESTMENTS, INC. 6200 SAVOY DRIVE, SUITE 420 HOUSTON TX
                                         77036
RANDALL MOORE AGENCY                     2046 BEDFORD ROAD BEDFORD TX 76021
RANDALL O REDER PA                       1319 W FLETCHER AVE TAMPA FL 33612
RANDALL S MILLER & ASSOC PC              43252 WOODWARD AVE STE 180 BLOOMFIELD HILLS MI 48302
RANDALL S MILLER & ASSOCIATES, PC - CO   43252 WOODWARD AVE. SUITE 180 BLOOMFIELD HILLS MI 48302
RANDALL S. MILLER & ASSOC. PLLC          43252 WOODWARD SUITE 180 BLOOMFIELD HILLS MI 48302
RANDALL S. MILLER AND ASSOCIATES LLC     43252 WOODWARD AVE. SUITE 180 BLOOMFIELD HILLS MI 48302
RANDALL SIMON                            ADDRESS ON FILE
RANDALL SODERBERG                        ADDRESS ON FILE
RANDALL TOWN                             RANDALL TWN TREASURER 34530 BASSETT RD BURLINGTON WI 53105
RANDALL, ALLEN                           ADDRESS ON FILE
RANDALL, COREY                           ADDRESS ON FILE
RANDALL, MARIA                           ADDRESS ON FILE
RANDAZZO, JOSEPH                         ADDRESS ON FILE
RANDAZZO, SHELLEY                        ADDRESS ON FILE
RANDLE, JESSE                            ADDRESS ON FILE
RANDOLPH COUNTY                          RANDOLPH COUNTY - COLLEC 725 MCDOWELL ROAD ASHEBORO NC 27205
RANDOLPH COUNTY                          RANDOLPH CO-REV COMMISSI PO BOX 310 WEDOWEE AL 36278
RANDOLPH COUNTY                          RANDOLPH CO-TAX COMMISSI PO BOX 323 CUTHBERT GA 39840



Epiq Corporate Restructuring, LLC                                                                   Page 1015 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1041 of 1490
Claim Name                              Address Information
RANDOLPH COUNTY                         RANDOLPH COUNTY - TREASU 100 S. MAIN, ROOM 103 WINCHESTER IN 47394
RANDOLPH COUNTY                         RANDOLPH COUNTY - TREASU 1 TAYLOR STREET, ROOM 2 CHESTER IL 62233
RANDOLPH COUNTY                         RANDOLPH COUNTY - COLLEC 372 HWY JJ, SUITE 1G HUNTSVILLE MO 65259
RANDOLPH COUNTY                         RANDOLPH COUNTY - COLLEC 107 W. BROADWAY POCAHONTAS AR 72455
RANDOLPH COUNTY CLERK                   P.O. BOX 98 CUTHBERT GA 39840-0098
RANDOLPH COUNTY SHERIFF                 RANDOLPH COUNTY - SHERIF 4 RANDOLPH AVE ELKINS WV 26241
RANDOLPH COUNTY TAX COMMISSIONER        93 FONT ST CUTHBERT GA 39840
RANDOLPH COUNTY TAX DEPT                725 MCDOWELL RD ASHEBORO NC 27205
RANDOLPH COUNTY TREASURER               1 TAYLOR ST RM 205 CHESTER IL 62233
RANDOLPH CS (COMBINED TN                RANDOLPH CS- TAX COLLECT 18 MAIN ST. RANDOLPH NY 14772
RANDOLPH DISASTER RESTO                 11789 TRINITY RD TRINITY NC 27370
RANDOLPH F BLUM                         ADDRESS ON FILE
RANDOLPH LEE CHANDLER                   ADDRESS ON FILE
RANDOLPH M SHAPPEE                      ADDRESS ON FILE
RANDOLPH MUT INS                        PO BOX 156 STEELEVILLE IL 62288
RANDOLPH TOWN                           RANDOLPH TOWN - TAX COLL 41 SOUTH MAIN STREET RANDOLPH MA 02368
RANDOLPH TOWN                           RANDOLPH TOWN -TAX COLLE 130 DURAND RD RANDOLPH NH 03593
RANDOLPH TOWN                           RANDOLPH TOWN -TAX COLLE 121 KINDERHOOK ST RANDOLPH ME 04346
RANDOLPH TOWN                           RANDOLPH TOWN - TAX COLL 7 SUMMER STREET DRAWER B RANDOLPH VT 05060
RANDOLPH TOWN                           RANDOLPH TWN TREASURER W405 FRIESLAND RD RANDOLPH WI 53956
RANDOLPH TOWNSHIP                       RANDOLPH TWP - COLLECTOR 502 MILLBROOK AVENUE RANDOLPH NJ 07869
RANDOLPH TOWNSHIP                       RANDOLPH TWP - TAX COLLE 31117 SHAFFER RD GUYS MILLS PA 16327
RANDOLPH VILLAGE                        RANDOLPH VLG TREASURER 248 W STROUD ST RANDOLPH WI 53956
RANDOLPH WW VILLAGE                     RANDOLPHWW VLG TREASURER 248 W STROUD ST RANDOLPH WI 53956
RANDOM LAKE VILLAGE                     RANDOM LAKE VLG TREASURE P.O. BOX 344/96 RUSSELL RANDOM LAKE WI 53075
RANDY BARCELLA                          ADDRESS ON FILE
RANDY C JONES                           ADDRESS ON FILE
RANDY DANIELS                           ADDRESS ON FILE
RANDY EVERS ROOFING & CONST.            RANDY EVERS 1343 DOJO ST TOW TX 78672
RANDY J HAGLER                          ADDRESS ON FILE
RANDY LEWIS                             ADDRESS ON FILE
RANDY PADGETT AND LLOYD PADGETT         CARMAN D. RAINBOLT 100 S.W. FIRST STREET CHECOTAH OK 74426
RANDY PALMERI & SON INC                 & KEVIN & KYLE FALCONER 4766 CHANDAN WOODS DR CHERRY VALLEY IL 61016
RANDY PRATHER BLDG & REM                1364 BELINDA DR COLUMBUS GA 31914
RANDY ROBERTO RODRIGUEZ                 310 HICKS LEVELLAND TX 79336
RANDY VELASQUEZ                         7018 LOST THICKET DR HOUSTON TX 77085
RANDY WESSELIUF AGENCY                  414 SOUTH 48 AVE YAKIMA WA 98908
RANEYS CONST &                          M MARTINEZ & P MENDOZA 4139 GOSS RD PHELAN CA 92371
RANGE, GLENDA                           ADDRESS ON FILE
RANGE, NIKKI                            ADDRESS ON FILE
RANGEL REMODEL & JUDY                   MERSELIS & P TOLLETT 19406 GRAND COLONY CT KATY TX 77449
RANGEL, PATRICIA                        ADDRESS ON FILE
RANGEL, VICTORIA                        ADDRESS ON FILE
RANGELEY PLANTATION                     RANGELEY PLANTATION -COL PO BOX 308 RANGELEY ME 04970
RANGELEY TOWN                           RANGELEY TOWN -TAX COLLE 15 SCHOOL STREET RANGELEY ME 04970
RANGER ROOFING OF OK LLC                8283 N OWASSO EXPY C OWASSO OK 74055
RANGER ROOFING OF OKLAHOMA, LLC         8283 N OWASSO EXPY. STE. H OWASSO OK 74055
RANGER STORM RESTORATION SERVICES INC   14026 FM 2100 RD STE A CROSSBY TX 77532
RANGERS PLUMB & MAIN &                  E EDWARDS & L MCFARLANE 4701 NW 2ND PL PLANTATION FL 33317



Epiq Corporate Restructuring, LLC                                                                  Page 1016 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg     Doc 142    Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1042 of 1490
Claim Name                            Address Information
RANK, ALEXANDER                       ADDRESS ON FILE
RANKIN BORO                           RAEQUEL R PRICE- TAX COL 320 HAWKINS AVE RANKIN PA 15104
RANKIN COUNTY                         RANKIN COUNTY-TAX COLLEC 211 E GOVERNMENT ST - SU BRANDON MS 39042
RANKIN COUNTY CHANCERY CLERK          211 E GOVERNMENT ST, STE D BRANDON MS 39042
RANKIN COUNTY CHANCERY CLERK OF COU   P.O. BOX 700 BRANDON MS 39043
RANKIN COUNTY TAX COLLECTOR           211 E GOVERNMENT ST SUITE B BRANDON MS 39042
RANKIN ROAD WEST MUD L                RANKIN ROAD WEST MUD-COL 11111 KATY FRWY 725 HOUSTON TX 77079
RANNY SMULLIAN                        ADDRESS ON FILE
RANSOM COUNTY                         RANSOM COUNTY - TREASURE PO BOX 629 LISBON ND 58054
RANSOM TOWNSHIP                       RANSOM TWP - TAX COLLECT 2623 BALD MT RD CLARKS SUMMIT PA 18411
RANSOM TOWNSHIP                       RANSOM TOWNSHIP - TREASU 10040 PITTSFORD RD PITTSFORD MI 49271
RANSOM, KELLY                         ADDRESS ON FILE
RANSOPHER & TEDRICK LLP               & TAD RANSOPHER 82 THOMPSON ST ALPHARETTA GA 30009
RAO INAMPUDI &                        HIMABINDU INAMPUDI 2065 GARDNER CIR W AURORA IL 60503
RAPHEL & ASSOCIATES INC               3240 MARKRIDGE DR RENO NV 89509
RAPHO TOWNSHIP                        MELVA KREADY, TAX COLLEC 971 N COLEBROOK RD MANHEIM PA 17545
RAPID APPRAISAL SERVICE               3758 CARVETTE COURT HIGH POINT NC 27265
RAPID CONSTRUCTION LLC                54 ARMOND WAY HOPE RI 02831
RAPID DELIVERY INC                    29 MAIN ST RAPID CITY SD 57701
RAPID DELIVERY, INC.                  ATTN: GENERAL COUNSEL 29 MAIN STREET RAPID CITY SD 57701
RAPID DRY RESTORATION, INC.           72-096 DUNHAM WAY, STE C THOUSAND PALMS CA 92276
RAPID PUBLIC ADJUSTERS                INC 8833 SW 40TH ST MIAMI FL 33165
RAPID RECONSTRUCTION                  TEAM LLC 3000 NW 25TH AVE STE 6 POMPANO BEACH FL 33069
RAPID REMOVAL, INC.                   P.O. BOX 32511 PALM BEACH GARDENS FL 33420
RAPID REPORTING                       TALX CORP 4076 PAYSPHERE CIRCLE CHICAGO IL 60674
RAPID RESPONSE SERVICES, LLC          1155 S POWER RD. SUITE 114-92 MESA AZ 85209
RAPID RESPONSE TEAM LLC               2250 N ANDREWS AVENUE POMPANO BEACH FL 33069
RAPID RESTORATION AND                 CONSTRUCTION LLC 1955 S SANDSTONE ST GILBERT AZ 85295
RAPID RESTORATION LLC                 10 SW SOUTH RIVER DRIVE 707 MIAMI FL 33130
RAPID RIVER TOWNSHIP                  RAPID RIVER TWP - TREASU 1010 PHELPS ROAD KALKASKA MI 49646
RAPID ROOFER                          1781 NW 82 TERRACE PEMBROKE PINES FL 33024
RAPID ROOFERS                         1625 HIDDEN SHOALS DR SE CONYERS GA 30013
RAPID ROOFING AND CONSTRUCTION LLC    ROBERT MCCAGE 766 ARLAN REASON ROAD BELLS TN 38006
RAPIDES PARISH                        RAPIDES PARISH - TAX COL 701 MURRAY ST SUITE 302 ALEXANDRIA LA 71301
RAPIDES PARISH CLERK OF COURT         PO BOX 952 ALEXANDRIA LA 71309
RAPIDES PARISH SHERIFF DEPARTMENT     PO BOX 1590 TAX DEPARTMENT ALEXANDRIA LA 71309
RAPPAHANNOCK COUNTY                   RAPPAHANNOCK COUNTY - TR 274 GAY STREET WASHINGTON VA 22747
RAPPAHANNOCK ELECTRIC COOPERATIVE     PO BOX 7388 FREDERICKSBURG VA 22404-7388
RAPPO, WILLIAM                        ADDRESS ON FILE
RAPTOR ROOFING                        12782 WALTHAM DRIVE FRISCO TX 75035
RAQUEL GARCIA                         640 E 49 ST HIALEAH FL 33013
RAQUETTE LAKE CS (CMBD T              RAQUETTE LAKE CS - COLLE PO BOX 136 RAQUETTE LAKE NY 13436
RARITAN BORO                          RARITAN BORO - TAX COLLE P.O. BOX 145 RARITAN NJ 08869
RARITAN TOWNSHIP                      RARITAN TWP - COLLECTOR ONE MUNICIPAL DRIVE ROOM FLEMINGTON NJ 08822
RARUS, ERIC                           ADDRESS ON FILE
RAS BORISKIN                          900 MERCHANTS CONCOURSE SUITE 106 WESTBURY NY 11590
RAS BORISKIN LLC                      900 MERCHANTS CONCOURSE SUITE LL5 WESTBURY NY 11590
RAS BORISKIN LLC                      6409 CONGRESS AVE BOCA RATON FL 33487
RAS BORISKIN, LLC                     900 MERCHANTS CONCOURSE SUITE 106 WESTBURY NY 11590



Epiq Corporate Restructuring, LLC                                                                Page 1017 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1043 of 1490
Claim Name                               Address Information
RAS BORISKIN, LLC                        900 MERCHANTS CONCOURSE, SUITE LL-13 WESTBURY NY 11590
RAS CITRON                               130 CLINTON ROAD SUITE 202 FAIRFIELD NJ 07004
RAS CITRON LLC                           130 CLINTON RD STE 202 FAIRFIELD NJ 07004
RAS CRANE                                10700 ABBOTTS BRIDGE ROAD SUITE 170 DULUTH GA 30097
RAS CRANE LLC                            6409 CONGRESS AVE STE 100 BOCA RATON FL 33487
RAS CRANE LLC                            MINDY CLARKE 6409 CONGRESS AVE, SUITE 100 BOCA RATON FL 33487
RAS CRANE LLC                            SUITE 100 6409 CONGRESS AVE BOCA RATON FL 33487
RAS CRANE, LLC                           10700 ABBOTS BRIDGE ROAD SUITE 170 DULUTH GA 30097
RAS LAVRAR                               1133 S UNIVERSITY DR FL 2 PLANTATION FL 33324
RAS LAVRAR LLC                           1133 S UNIVERSITY DR FL 2 PLANTATION FL 33324
RASBURRY SURVEYING, LLC                  308 W SOUTH STREET BENTON AR 72015
RASMUSSEN, CODY                          ADDRESS ON FILE
RASMUSSEN, MICHAEL                       ADDRESS ON FILE
RASMUSSEN, SALINA                        ADDRESS ON FILE
RAT FREE WILD LIFE SOLUTIONS             CRAIG STERN CRAIG STERN 1153 SW 1ST WAY DEERFIELD BEACH FL 33441
RATH REMODELING                          4928 JULINGTON CR RD JAX FL 32258
RATHBUN, JORDAIN                         ADDRESS ON FILE
RATHBURN, SHERRY                         ADDRESS ON FILE
RATIU, ANNA                              ADDRESS ON FILE
RATLIFF ENTERPRISES                      5000 MACKEY B OVERLAND PARK KS 66203
RATLIFF, JASMYNE                         ADDRESS ON FILE
RATTLEY, GABRIEL                         ADDRESS ON FILE
RATZLAFF, JUDITH                         ADDRESS ON FILE
RAUBACH APPRAISAL SERVICE                2205 EAST CLARK STREET WEST FRANKFORT IL 62896
RAUL A. ONTIVEROS                        5707 LEXINGTON DR. EL PASO TX 79924
RAUL AYALAS CONST                        PO BOX7215CHISTIANSTEDST SAINT CROIX VI 00823
RAUL EL GARCIA, ET AL.                   FLORIDA TRIAL COUNSEL DAVID A. FERNANDEZ 4705 26TH STREET WEST BRADENTON FL
                                         34207
RAUL HERNANDEZ                           4210 BEARDEN PL LN HOUSTON TX 77082
RAUL HERNANDEZ CHAVEZ                    7218 W LEWIS AVE PHOENIX AZ 85035
RAUL MEDINA                              14079 MIRROR CT NAPLES FL 34114
RAULS, DENITA                            ADDRESS ON FILE
RAUSA BUILDERS CORP                      7111 SW 42 STREET MIAMI FL 33155
RAUSCH STURM ISRAEL ENERSON & HORNIK     250 N SUNNYSLOPE RD STE 300 BROOKFIELD WI 53005
LLC
RAVALLI COUNTY                           RAVALLI COUNTY - TREASUR 215 SOUTH 4TH ST SUITE H HAMILTON MT 59840
RAVEN OAKS OWNERS ASSOCIATION, INC.      10221 EMERALD COAST PKWY, WEST, SUITE 5 MIRAMAR BEACH FL 32550
RAVENA VILLAGE                           RAVENA VILLAGE- CLERK 15 MOUNTAIN ROAD RAVENA NY 12143
RAVENA-COEYMANS C S(TN-N                 RAVENA-COEYMANS C S -COL TAX PROCESSING UNIT- PO ALBANY NY 12205
RAVENA-COEYMANS CS (T-CO                 RCS CENTRAL SCH DIST-COL TAX PROCESSING UNIT- PO ALBANY NY 12212
RAVENA-COEYMANS CS (TN B                 RECEIVER OF TAXES PO BOX 14195 ALBANY NY 12212
RAVENA-COEYMANS CS(T-NEW                 RCS CENTRAL SCH DIST-COL TAX PROCESSING UNIT- PO ALBANY NY 12212
RAVENNA TOWNSHIP                         RAVENNA TOWNSHIP - TREAS 3770 BLACKMER RD RAVENNA MI 49451
RAVENNA VILLAGE                          RAVENNA VILLAGE - TREASU 12090 CROCKERY CREEK DR RAVENNA MI 49451
RAVENSWOOD MANAGEMENT ASSOCIATION, INC   2121 SW 53 CT DANIA BEACH FL 33312
RAVKIN, CANDICE                          ADDRESS ON FILE
RAWLINGS & MACINNIS PA                   PO BOX 1789 MADISON MS 39130
RAWLINGS & MANCININ                      PO BOX 1789 MADISON MS 39130-1789
RAWLINS COUNTY                           RAWLINS COUNTY - TREASUR 607 MAIN ATWOOD KS 67730



Epiq Corporate Restructuring, LLC                                                                 Page 1018 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1044 of 1490
Claim Name                              Address Information
RAWLS, SARAH                           ADDRESS ON FILE
RAY A PINA                             400 N STEVENSON ST EAGLE LAKE TX 77434
RAY APPRAISAL SERVICES                 PO BOX 501 YAKIMA WA 98907
RAY CARREJO                            11819 MENAUL BLVD NE ALBUQUERQUE NM 87112
RAY CHAPMAN                            2222 TRENTON RD LEVITTOWN PA 19059
RAY COUNTY                             RAY COUNTY - COLLECTOR 100 W MAIN RICHMOND MO 64085
RAY COUNTY DRAINAGE                    RAY COUNTY - COLLECTOR 100 W MAIN RICHMOND MO 64085
RAY DUNN CONSTRUCTION                  6200 GULF FWY SUITE 100 HOUSTON TX 77023
RAY E UHL &                            ADDRESS ON FILE
RAY EGGERS AGENCY                      208 W MILTON AVE RAHWAY NJ 07065
RAY ERAMO PLAUMBING AND                25 ERAMO TERRACE HAMDEN CT 06518
RAY FLORIDA ROOFING                    2180 NOVA VILLAGE DR DAVIE FL 33317
RAY G MEISTER                          ADDRESS ON FILE
RAY INS                                11447 OVERLOOK DR FISHERS IN 46037
RAY LYNDON DEMAREST                    6395 FLOYD STREET DETROIT MI 48210
RAY NEBUS GENL CONTR                   305 SAMPSON AVE SEASIDE HEIGHTS NJ 08751
RAY NONG & VARY NONG                   12932 LOS ALAMITOS CT ORLANDO FL 32837
RAY THOMAS CONSTRUCTION                5831 CLUB HOUSE CT CHARLOTTE NC 28227
RAY TOWNSHIP                           RAY TOWNSHIP - TREASURER 64255 WOLCOTT RD RAY MI 48096
RAY VALDES, SEMINOLE CNTY. TAX         PO BOX 630 SANFORD FL 32772-0630
COLLECTOR
RAY WALKER                             ADDRESS ON FILE
RAY, GLENDA                            EARL MCGUIRE, ESQ P.O. BOX 1746 PRESTONBURG KY 41653
RAY, IVAN                              ADDRESS ON FILE
RAY, SANDRA                            ADDRESS ON FILE
RAYBURN TOWNSHIP                       BARBARA HEILMAN-TAX COLL 340 MOPAR DR. KITTANNING PA 16201
RAYCON                                 PO BOX 600 KINGSHILL VI 00851
RAYFIELD, JAMIE                        ADDRESS ON FILE
RAYMOND & SHELLY WARREN                5774 BOWER ST KANSAS CITY MO 64133
RAYMOND A KIRBY                        PO BOX 45224 BOISE ID 83711-5224
RAYMOND ANGEL                          960 GARRISON ST LAKEWOOD CO 80215
RAYMOND BOGGS &                        SUSAN BOGGS 4806 ROLLINGWOOD DR DURHAM NC 27713
RAYMOND BURROUGS AGENCY                10261 POTTER TRACT RD GRAND BAY AL 36541
RAYMOND CELONA &                       MARIANNE CELONA 109 N LAKE SHORE DR BROOKFIELD CT 06804
RAYMOND CONST SERVICES                 7547 HULL BAY SAINT THOMAS VI 00802
RAYMOND CONSTRUCTION                   FREDRICK L RAYMOND PO BOX 329 EAST MIDDLEBURY VT 05740
RAYMOND H DUKE ENTERPRISES, INC        PO BOX 1772 (142 PATRICK DR, FT WALTON BEACH, FL 32547) FORT WALTON BEACH FL
                                       32549-1772
RAYMOND JAMES MOWERY JR                6421 HAINES RD ST. PETERSBURG FL 33702
RAYMOND JENNINGS PAINTING              8 GERALD DRIVE SAVANNAH GA 31406
RAYMOND LAW OFFICES PA IOLTA           5838 BLACKSHIRE PATH INVER GROVE HEIGHTS MN 55076
RAYMOND LEBIDA                         677 HARRY SHIRLEY RD KEARNEYSVILLE WV 25430
RAYMOND LONGORIA INS                   2025 N CONWAY AVE MISSION TX 78572
RAYMOND P. SKIDMORE, ET AL.            MOUNTAIN STATE JUSTICE, INC. SARA BIRD, ESQ 321 W. MAIN ST., SUITE 401
                                       CLARKSBURG WV 26301
RAYMOND P. SULLIVAN & APRIL L. SULLIVAN JAMES STURDEVANT 119 NORTH COMMERCIAL STREET, SUITE 920 BELLINGHAM WA 98225
RAYMOND PEGLOW &                       CONSTRANCE PEGLOW 8883 SW 18TH RD BOCA RATON FL 33433
RAYMOND REAUX & RYAN                   REAUX 7623 DILLON ST HOUSTON TX 77061
RAYMOND SALAZAR &                      MARY SALAZAR 6209 MAGNOLIA ST KATY TX 77493
RAYMOND TOWN                           RAYMOND TOWN - TAX COLLE 4 EPPING STREET RAYMOND NH 03077


Epiq Corporate Restructuring, LLC                                                                Page 1019 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1045 of 1490
Claim Name                               Address Information
RAYMOND TOWN                             RAYMOND TOWN- TAX COLLEC 401 WEBBS MILLS ROAD RAYMOND ME 04071
RAYMOND TOWN                             RAYMOND TWN TREASURER 2255 76TH ST FRANKSVILLE WI 53126
RAYMOND WILSON & MARY                    GARCIA 19 CIRRUS CT THE WOODLANDS TX 77380
RAYMOND, JAMES                           ADDRESS ON FILE
RAYMOND, LAKRISHA                        ADDRESS ON FILE
RAYMONDVILLE                             RAYMONDVILLE CITY - COLL PO BOX 118 RAYMONDVILLE MO 65555
RAYMONDVILLE CITY                        RAYMONDVILLE CITY - COLL 142 S 7TH ST RAYMONDVILLE TX 78580
RAYMONDVILLE ISD TAX OFF                 RAYMONDVILLE ISD- COLLEC 419 FM 3168 RAYMONDVILLE TX 78580
RAYNE CITY                               RAYNE CITY - TAX COLLECT P O BOX 69 RAYNE LA 70578
RAYNE TOWNSHIP                           LUCILLE HOWELLS 1585 PEARCE HOLLOW RD MARION CENTER PA 15759
RAYNE-STORM ROOFING & CONSULTING, LLC.   1600 SW US HWY 40, SUITE 101 BLUE SPRINGS MO 64015
RAYNER-SCHWADER, AMBER                   ADDRESS ON FILE
RAYNGAY, JEFFREY                         ADDRESS ON FILE
RAYNHAM TOWN                             RAYNHAM TOWN - TAX COLLE 558 SOUTH MAIN STREET RAYNHAM MA 02767
RAYS CONSTRUCTION                        RAYMOND L SWARTZENTRUBER 140 ROPEBURN LANE KNOX PA 16232
RAYS ELECTRIC LLC                        RAYMOND J. DEARIE 1034 ROSELAWN ST. METAIRIE LA 70001
RAYSA RIVALTA                            7189 SW 152ND PL MIAMI FL 33193
RAYVILLE TOWN                            RAYVILLE TOWN - TAX COLL P O BOX 878 RAYVILLE LA 71269
RAYZ GLASS & MIRROR                      2353 TILBURY AVENUE PITTSBURGH PA 15217
RAZA, MOHSIN                             ADDRESS ON FILE
RBA, INC.                                ATTN: GENERAL COUNSEL 294 GROVE LANE EAST SUITE 100 WAYZATA MN 55391
RBC CAPITAL MARKETS, LLC                 ATTN: MANAGING DIR. GLOBAL MIDDLE OFFICE 2ND FLOOR, ROYAL BANK PLAZA 200 BAY
                                         STREET TORONTO ON M5J 2W7 CANADA
RBC CAPITAL MARKETS, LLC                 ATTN: GENERAL COUNSEL 3 WORLD FINANCIAL CENTER 200 VESEY STREET NEW YORK NY
                                         10281
RBC DOMINION SECURITIES, INC.            ATTN: MR. GREG PARDY CFA, MBA CO-HEAD OF GLOBAL ENERGY RESEARCH ROYAL BANK
                                         PLAZA 200 BAY ST 39TH FL TORONTO ON M5J 2J2 CANADA
RBI AGENCY                               1245 PACIFIC BLVD SE ALBANY OR 97321
RBN ROOFS BY NICHOLAS LLC                5005 W ROYAL LANE SUITE 116 IRVING TX 75063
RBS CITIZENS N.A.                        JEFFREY GALPERIN, ESQ. 148-03A HILLSIDE AVENUE JAMAICA NY 11435
RBS CITIZENS, N.A., ET AL.               SANDY J. STOLER, ESQ. PITNICK & MARGOLIN, LLP 165 EILEEN WAY, SUITE 101
                                         SYOSSET NY 11791
RBS CONSTRUCTION                         5205 SOUTH ORANGE AVE SUITE 102 ORLANDO FL 32809
RBS CONSTRUCTION LLC                     14655 HUNTCLIFF PKWY ORLANDO FL 32824
RBV CONSTRUCTION INC                     9317 TOWER PINE DR WINTER GARDEN FL 34787
RC APPRAISAL ENTERPRISES                 1146 VILLA FLORA DRIVE OFALLON MO 63366
RC CONST & INVEST INC                    12700 SW 40ST MIAMI FL 33175
RC CONST & INVEST LLC                    MARIA PEREIRA 1408 BRICKNELL BAY DR815 MIAMI FL 33131
RC CONSTRUCTION & INVEST                 1408 BRICKELL BAY DR 815 MIAMI FL 33131
RC CONSTRUCTION & INVESTMENTS, INC.      12700 SW 40TH STREET MIAMI FL 33175-3402
RC CONSTRUCTION SERVICES                 1774 NE 176 ST MIAMI FL 33162
RC CUSTOM CONCRETE LLC                   3009 ORANGE GROVE 221 CHRISTIANSTED VI 00820
RC WORLD 1 CONDOMINIUM ASSOCIATION INC   740 GEORGIA AVE LONGWOOD FL 32750
RCB INSURANCE SERVICES                   809 HUNTLEY WOODS DRIVE CRETE IL 60427
RCC HOMES                                OSCAR RODRIGUEZ PERAZA 815 MONTCLAIR DRIVE WILMINGTON NC 28403
RCO LEGAL PS                             13555 SE 36TH ST STE 300 BELLEVUE WA 98006
RCR HOMES, LLC                           ROLANDO C RODRIQUEZ 209 E. CONVENT ST. VICTORIA TX 77901
RCR1 PROPERTY MAINTENANCE LLC            1732 FIRST AVE MANCHESTER TOWNSHIP TOMS RIVER NJ 08757
RCR1 PROPERTY MAINTENANCE, LLC           RONALD L. FERGUSON 1732 FIRST AVENUE, MANCHESTER TOWNSHIP TOMS RIVER NJ 08757
RCS INC                                  525 ROBERTS 202 RENO NV 89510


Epiq Corporate Restructuring, LLC                                                                   Page 1020 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1046 of 1490
Claim Name                             Address Information
RCS RENOVATIONS & BUILDER              ZAYRA CORRALES CARLOS 1200 S. FRANKLIN MONAHANS TX 79756
RD BEAN INC                            5105-5113 POWDER MILL RD BELTSVILLE MD 20705
RD GEN CONTRACTOR INC &                B AMARO & EST F ROBLES 6BLFIDAL DIAZ AVE FONTAN CAROLINA PR 00983
RD GENERAL CONTRACTORINC               HE 01 BOX 11634 CAROLINA PR 00985
RDA INSURANCE AGENCY                   PO BOX 2575 FALL RIVER MA 02722
RDGZ BROS PROPERTY LLC                 700 GEMINI ST STE 240 HOUSTON TX 77058
RDS CONSTRUCTION LLC                   8530 FM 1960 E STE 106 HUMBLE TX 77346
RDS DRYWALL &                          RESTORATION LLC 12880 EAGLE RD CAPE CORAL FL 33909
RE BUILDERS PLUS                       530 MONTOUR BLVD BLOOMSBURG PA 17815
RE-BOUND PROPERTIES LLC                25 APPLEBY RD SALEM MA 01970
RE-MODEL ENTERPRISES, INC              ERIC VASQUEZ 12320 BARKER CYPRESS RD, STE 600 CYPRESS TX 77429
RE/MAX 100                             HUCKINS REALTY INC 3010 HICKORY RD MISHAWAKA IN 46545
RE/MAX 1ST REALTY                      CALL TERRY HUFFMAN COMPANY 518 SOUTH FRONT STREET MARQUETTE MI 49855
RE/MAX ALL STARS                       ATTN: JOSHUA COON 1217 WATEREE ST KINGSPORT TN 37660
RE/MAX ALLEGIANCE                      ATTN: WILLIE COLSTON 100 VOLVO PKWY STE. 207 CHESAPEAKE VA 23320
RE/MAX ALLIANCE GROUP                  2000 WEBBER ST. SARASOTA FL 34239
RE/MAX BEST                            575 SUNRISE HIGHWAY WEST BABYLON NY 11704
RE/MAX BEST                            ATTN: MIKE CARROLL 575 SUNRISE HIGHWAY WEST BABYLON NY 11704
RE/MAX BEST                            I.M. BEST 575 SUNRISE HIGHWAY WEST BABYLON NY 11704
RE/MAX BEST CHOICE                     P O BOX 1008 ARNOLD MO 63010
RE/MAX CENTRE                          ATTN: PAUL GUNTER 2701 YORK ROAD JAMISON PA 18929
RE/MAX CLASSIC                         ATTN: WILLIAM CARROLL 1625 HIDDEN PEARL PLACE VERO BEACH FL 32963
RE/MAX CLASSIC                         ATTN: WILLIAM CARROLL 645 BEACHLAND BOULEVARD SUITE 7 VERO BEACH FL 32963
RE/MAX DISTINCTIVE                     ATTN: TYLER FREIHEIT 1307 DOLLEY MADISON BLVD. MCLEAN VA 22101
RE/MAX DISTINCTIVE REAL ESTATE INC     ATTN: TYLER FREIHEIT 1307 DOLLEY MADISON BLVD. MCLEAN VA 22101
RE/MAX ELITE                           278 FRANKLIN RD. STE 190 BRENTWOOD TN 37027
RE/MAX FIRST CHOICE                    ATTN: MICHAEL FARABAUGH 1201 EASTERN BLVD BALTIMORE MD 21221
RE/MAX FIRST CHOICE                    REEDER HL LLC 1201 EASTERN BLVD ESSEX MD 21221
RE/MAX INNOVATIONS                     126 W ASHLAND AVE. INDIANOLA IA 50125
RE/MAX INTEGRITY                       GRABLE & ASSOCIATES REALTY LLC 220 FRONTAGE RD SUITE C COLUMBIA CITY IN 46725
RE/MAX LEADING EDGE                    25050 FORD ROAD DEARBORN HEIGHTS MI 48127
RE/MAX LEGACY PROPERTIES               CINDY SABASKI 109 WOODMONT AVE LEBANON TN 37087
RE/MAX OF SOUTH HAVEN                  205 BROADWAY STREET SOUTH HAVEN MI 49090
RE/MAX PARKSIDE AFFILIATES             300 DESCHUTES WAY 200 OLYMPIA WA 98501
RE/MAX PRIME REAL ESTATE               238 W BALTIMORE AVE CLIFTON HEIGHTS PA 19018
RE/MAX PRIME REAL ESTATE               ATTN: JAIMEE COHEN 238 W BALTIMORE PIKE CLIFTON HEIGHTS PA 19018
RE/MAX PROFESSIONALS                   ATTN: ORANTI J. ROBINSON 9658 BALTIMORE AVENUE SUITE 280 COLLEGE PARK MD 20740
RE/MAX PROFESSIONALS                   THE ESSENTIALS GROUP,LLC 9658 BALTIMORE AVE, SUITE 280 COLLEGE PARK MD 20740
RE/MAX PROPERTIES                      SMITH PARTNERS AND ASSOCIATES 5509 BELMONT ROAD, SUITE A DOWNERS GROVE IL
                                       60515
RE/MAX REAL ESTATE UNLIMITED           PO BOX 245 CHARLESTON WV 25321
RE/MAX REALTY PLUS                     ATTN: JAMES DONOHUE 809 US 27 SOUTH SEBRING FL 33870
RE/MAX SELECT ASSOCIATES               ATTN: TAMMI THOMAS 327 S. MAIN ST COLVILLE WA 99114
RE/MAX TODAYS REALTY                   LRA ENTERPRISES LLC 255 HWY 7 E HUTCHINSON MN 55350
REA, TWILA                             ADDRESS ON FILE
REA, XOCHILT                           ADDRESS ON FILE
READ, JACQUELINE                       ADDRESS ON FILE
READE TOWNSHIP                         ALICE ODONNELL - TAX COL PO BOX 79 GLASGOW PA 16644
READER, JOEL                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1021 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1047 of 1490
Claim Name                             Address Information
READER, MATHEW                         ADDRESS ON FILE
READFIELD TOWN                         READFIELD TOWN -TAX COLL 8 OLD KENTS HILL ROAD READFIELD ME 04355
READING AREA WATER AUTHORITY           1801 KUTZTOWN RD READING PA 19604
READING CITY                           READING CITY - TREASURER 113 S MAIN READING MI 49274
READING CITY CNTY CITY B               A. DENNIS ADAMS CPA, TRE 633 COURT ST, 2ND FLOOR READING PA 19601
READING S.D./READING CIT               READING SD - TAX COLLECT 800 WASHINGTON STREET READING PA 19601
READING TOWN                           READING TOWN - TAX COLLE 16 LOWELL STREET READING MA 01867
READING TOWN                           READING TOWN - TAX COLLE P.O. BOX 72 READING VT 05062
READING TOWN                           TOWN OF READING-TAX COLL PO BOX 5 READING CENTER NY 14876
READING TOWNSHIP                       READING TWP - TAX COLLEC 5201 CARLISLE PIKE NEW OXFORD PA 17350
READING TOWNSHIP                       READING TOWNSHIP - TREAS PO BOX 298 READING MI 49274
READINGER, MICHELE                     ADDRESS ON FILE
READINGTON TOWNSHIP                    READINGTON TWP - COLLECT 509 ROUTE 523 WHITEHOUSE STATION NJ 08889
READLYN MTL                            234 AIN ST READLYN IA 50668
READLYN MUTUAL INS                     P O BOX 220 READLYN IA 50668
READMOND TOWNSHIP                      READMOND TOWNSHIP - TREA PO BOX 318 HARBOR SPRINGS MI 49740
READSBORO TOWN                         READSBORO TOWN - TAX COL 301 PHELPS LANE READSBORO VT 05350
READY REFRESH BY NESTLE                PO BOX 856680 LOUISVILLE KY 40285-6680
READY ROOFER INC                       PO BOX 554 GARDEN CITY KS 67846
READY ROOFER, INC                      BURT COLLINS 3640 W JONES AVE PO BOX 554 GARDEN CITY KS 67846
REAGAN COUNTY                          REAGAN COUNTY - TAX COLL P O BOX 100 BIG LAKE TX 76932
REAGAN, SUSAN                          ADDRESS ON FILE
REAGLE, MARSHALLE                      ADDRESS ON FILE
REAL ADVANTAGE LLC                     1000 COMMERCE DR. SUITE 520 PITTSBURGH PA 15275
REAL COUNTY                            REAL COUNTY - TAX COLLEC P O BOX 898 LEAKEY TX 78873
REAL EST APPRAISAL SVCS                835 ARLINGTON COURT RENO NV 89509
REAL ESTATE 3000                       HASS CORP 6108 NEW CUT RD LOUISVILLE KY 40118
REAL ESTATE APPRAISAL                  SERVICES INC 6387 CENTER DR NORFOLK VA 23502
REAL ESTATE APPRAISAL & RESEARCH       PO BOX 3462 SANFORD NC 27331
REAL ESTATE APPRAISAL PRO INC          6277-600 CAROLINA COMMONS DR FORT MILL SC 29707
REAL ESTATE APPRAISAL PROF INC         PO BOX 770505 MEMPHIS TN 38177
REAL ESTATE APPRAISAL SERVICES INC     6387 CENTER DR STE 4 NORFOLK VA 23502
REAL ESTATE AUDITING SERVICES INC      8358 MAIN STREET ELLICOTT CITY MD 21043
REAL ESTATE AUDITING SERVICES, INC     ATTN: GENERAL COUNSEL 8358 MAIN STREET ELLICOTT CITY MD 21043
REAL ESTATE BY PAT GRAY & ASSOC.       9190 VISTA WAY BENBROOK TX 76126
REAL ESTATE CASHFLOW NETWORK INC       PORTFOLIO PROPERTY MANAGEMENT 4420 EASTON DR, STE 101 BAKERSFIELD CA 93309
REAL ESTATE EXECUTIVES INC             595 CEDAR SPRINGS DR JACKSON MS 39212-5709
REAL ESTATE HOME SALES                 ATTN: STEVEN MODICA 4982 N. PINE ISLAND ROAD SUNRISE FL 33351
REAL ESTATE HOME SALES INC             4980 N PINE ISLAND ROAD SUNRISE FL 33351
REAL ESTATE NETWORK                    2279 EAGLE GLEN PKWY STE 112-154 CORONA CA 92883
REAL ESTATE OFFICE CO                  13873 WELLINGTON TRACE B1 WELLINGTON FL 33414
REAL ESTATE PLUS                       ATTN: DAVID REED 1600 COMMERCE RD VERONA VA 24482
REAL ESTATE PLUS, INC.                 1600 COMMERECE RD VERONA VA 24482
REAL ESTATE PROFESSIONALS INC          ATTN: AMY OCCORSO 518 EASTERN BLVD BALTIMORE MD 21221
REAL ESTATE PROFESSIONALS LLC          4730 POPLAR 4 MEMPHIS TN 38117
REAL ESTATE PROFESSIONALS, INC.        518 EASTERN BOULEVARD BALTIMORE MD 21221
REAL ESTATE RESOURCES INC              800 EVERSOLE ROAD CINCINNATI OH 45230
REAL ESTATE SERVICES                   EVERT A HERMES JR 14318 STODDARD SAN ANTONIO TX 78232
REAL ESTATE SERVICES INC               800 WEST AVENUE APT 440 MIAMI BEACH FL 33139



Epiq Corporate Restructuring, LLC                                                               Page 1022 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1048 of 1490
Claim Name                               Address Information
REAL ESTATE SERVICES, INC                AMADO MEDEROS 800 WEST AVENUE C4 MIAMI BEACH FL 33139
REAL ESTATE SERVICES, INC.               ATTN: AMADO MEDEROS 800 WEST AVENUE SUITE C-4 MIAMI BEACH FL 33139
REAL ESTATE SHOPPE MEYBOHM LLC           1070 SILVER BLUFF RD AIKEN SC 29803
REAL ESTATE VALUATIONS LLC               PO BOX 293 CRAWFORDSVILLE IN 47933-1710
REAL ESTATE, INC                         372 MCNEECE ST. TUPELO MS 38804
REAL LEGACY                              P O BOX 71467 SAN JUAN PR 00936
REAL LEGACY ASSURANCE                    ST 1 LT 4 3RD FL METRO GUAYNABO PR 00968
REAL LIVING GEORGIA LIFE REALTY          ATTN: DEBORAH HOHENSTEIN 211 MAIN STREET VILLA RICA GA 30180
REAL LIVING HAMILTON LANDON              18888 HIGHWAY 18, SUITE 101 APPLE VALLEY CA 92307
REAL LIVING HAMILTON LANDON              ATTN: JASON LANDON 18888 US HIGHWAY 18 SUITE 101 APPLE VALLEY CA 92307
REAL PROPERTIES                          LEANDRA DAVIS LEANDRA DAVIS 8955 S. ESSEX AVENUE CHICAGO IL 60617
REAL PROPERTIES MANAGEMENT GROUP, INC.   3283 E. WARM SPRINGS ROAD STE. 300, LAS VEGAS NV 89120
REAL PROPERTY ACQUISITION CORP           ATTN: KURTIS SQUYRES 77-622 COUNTRY CLUB DR. V PALM DESERT CA 92211
REAL PROPERTY ACQUISITION CORPORATION    77-622 COUNTRY CLUB DR. SUITE V PALM DESERT CA 92211
REAL PROPERTY MANAGEMENT                 5550 BLAZER PARKWAY, SUITE 175 DUBLIN OH 43017
REAL PROPERTY SVS LLC                    PO BOX 4402 ANDERSON SC 29622
REAL SEAMLESS GUTTERS                    ISRAEL GONZALEZ-LOPEZ ISRAEL GONZALEZ-LOPEZ 1350 XAVIER STREET DENVER CO 80204
REAL TIME COURT REPORTING                RAYMOND F. CATUOGNO, JR., INC. 9 HAMMOND STREET WORCESTER MA 01610
REAL TIME RESOLUTIONS INC                1349 EMPIRE CENTRAL DR STE 150 DALLAS TX 75247
REAL VALUE APPRAISAL SERVICES            541 TENTH ST NW STE 152 ATLANTA GA 30318
REAL, CLARISSA                           ADDRESS ON FILE
REALE CARPENTRY INC                      1061 NW 195TH ST MIAMI GARDENS FL 33169
REALIST APPRAISAL SERVICES LLC           12357 MARGARET DR FENTON MI 48430
REALITY HOMES, INC                       2720 S J ST TACOMA WA 98409
REALMANAGE, LLC                          P.O. BOX 803555 DALLAS TX 75380-3555
REALOGY HOLDINGS CORP                    WALTHAM CORPORATE CENTER 52 SECOND AVE 3RD FLOOR WALTHAM MA 02451
REALSMART INC                            LARRY SMART 2504 E MAIN ST STE D GATESVILLE TX 76528
REALTY APPRAISAL                         SERVICE INC 1027 FAIRMEADOW RD MEMPHIS TN 38117
REALTY APPRAISAL SERVICES                5931 PEACOCK LANE HOSCHTON GA 30548-4059
REALTY EXCHANGE                          2203 S BIG BEND BLVD ST. LOUIS MO 63117
REALTY EXCHANGE                          ATTN: STEVE LORUSSO 2203 S. BIG BEND BLVD. 100 ST. LOUIS MO 63117
REALTY EXCHANGE, LLC                     300 PALM COAST PKWY NE PALM COAST FL 32137
REALTY EXCHANGE, LLC.                    ATTN: JULIE SABINE 300 PALM COAST PKWY NE PALM COAST FL 32137
REALTY EXECUTIVES CLASSIC                ATTN: ZENA DAKROUB 13039 MICHIGAN AVE DEARBORN MI 48126
REALTY EXECUTIVES MAIN STREET LLC        1022 SOUTH LAPEER ROAD LAPEER MI 48446
REALTY EXECUTIVES POINTES                15011 KERCHEVAL AVE GROSSE POINTE PARK MI 48230
REALTY EXECUTIVES PREFERRED LLC          46819 GARFIELD ROAD MACOMB MI 48044
REALTY EXECUTIVES PREFERRED LLC          2950 WEST SQUARE LAKE ROAD SUITE 102 TROY MI 48098
REALTY EXECUTIVES PREFERRED, LLC         ATTN: JASON MEGIE 2950 W. SQUARE LAKE, SUITE 102 TROY MI 48098
REALTY EXPERTS INC                       ATTN: RANDY TARLTON 504 TOWER DR SUITE D OKLAHOMA CITY OK 73160
REALTY EXPERTS INC                       ATTN: RANDY TARLTON 1922 N. EASTERN OKLAHOMA CITY OK 73160
REALTY EXPERTS, INC                      504 TOWER DR SUITE D MOORE OK 73160
REALTY GROUP                             10765 LANTERN RD FISHERS IN 46038
REALTY MART MANAGMENT, INC.              97 NORTHBOUND GRATIOT AVE MOUNT CLEMENS MI 48043
REALTY MASTERS ASSET SERVICES, LTD       2801 BROADWAY SUITE E MT VERNON IL 62864
REALTY PERFORMANCE GROUP, INC.           1800 HUDSON AVENUE, 100 ROCHESTER NY 14617
REALTY PLATINUM PROFESSIONALS, INC       401 SW WARD ROAD SUITE 202 LEES SUMMIT MO 64081
REALTY PLATINUM PROFESSIONALS, INC       ATTN: KIMBERLY KILLIAN 401 SW WARD RD STE 210 LEES SUMMIT MO 64081
REALTY PLATINUM PROFESSIONALS, INC       ATTN: KIMBERLY KILLIAN 200 NE MISSOURI RD SUITE 272 LEES SUMMIT MO 64086



Epiq Corporate Restructuring, LLC                                                                  Page 1023 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1049 of 1490
Claim Name                             Address Information
REALTY PROFESSIONALS                   ATTN: JASON ASHTON 859 B STREET FERNLEY NV 89408
REALTY SERVICES OF ILLINOIS            792 E RAND ROAD ARLINGTON HEIGHTS IL 60004
REALTY SERVICES OF ILLINOIS INC        3125 N WILKE RD SUITE B ARLINGTON HEIGHTS IL 60004
REALTY SERVICES OF ILLINOIS INC        792 E RAND RD ARLINGTON HEIGHTS IL 60004
REALTY SERVICES TEAM, INC.             DAVE AND MARILYN MYERS 3089 MADRONA LANE MEDFORD OR 97501
REALTY WERKS INC                       6924 S 76TH EAST AVE STE 1 TULSA OK 74133
REALTY WORLD - PARADISE GOLD           6393 SKYWAY ROAD PARADISE CA 95969
REALTY WORLD CAPITAL GROUP LLC         3418 OCEAN BLVD FT. LAUDERDALE FL 33308
REALTY WORLD RUBBICO REAL ESTATE INC   ATTN: STACEY LAUER 12 WEST CAREY STREET PLAINS PA 18705
REALTY WORLD SELZER REALTY             551 SOUTH ORCHARD AVE. UKIAH CA 95482
REALTY WORLD SELZER REALTY             RICHARD P. SELZER 551 SOUTH ORCHARD AVENUE UKIAH CA 95482
REALTY WORLD-SELZER REALTY             ATTN: JOAN DOOLEY 551 SOUTH ORCHARD AVENUE UKIAH CA 95482
REALTYONE GROUP ECLIPSE                ATTN: TAMMI THOMAS 1414 W. GARLAND AVE COLVILLE WA 99205
REALY INS & ASSOCS                     3701 ALGOQUIN RD STE 570 ROLLING MEADOWS IL 60008
REAM, AMY                              ADDRESS ON FILE
REAMSTOWN MTL                          20 S REAMSTOWN RD REAMSTOWN PA 17567
REAMSTOWN MUT IN                       PO BOX 477 REAMSTOWN PA 17567
REAN CLOUD LLC                         2201 COOPERATIVE WAY STE 302 HERNDON VA 20171
REAN CLOUD, LLC                        ATTN: GENERAL COUNSEL MELANGE TOWER 3RD FLOOR, BLOCK B SY NO. 80-84 MADHAPUR,
                                       HYDERABAD TELANGANA 500084 INDIA
REAN CLOUD, LLC                        ATTN: GENERAL COUNSEL 2201 COOPERATIVE WAY SUITE 250 HERNDON VA 20171
REAN SOLUTIONS, INC.                   ATTN: GENERAL COUNSEL 2201 COOPERATIVE WAY SUITE 250 HERNDON VA 20171
REAN SOLUTIONS, INC.                   ATTN: RUPA VASIREDDY, CEO 202 CHURCH ST. SE SUITE 524 LEESBURG VA 20175
REASONABLE CONTRACTING SOLUTIONS       BRUNO RAMOS 6716 REVERE STREET PHILADELPHIA PA 19149
REASONER RESIDENTIAL                   1207 KESSLER DR SULTAN WA 98294
REASONOVER, BRIANA                     ADDRESS ON FILE
REBECCA BYROM INS AGENCY               7960 SILVERTON AVE 203 SAN DIEGO CA 92126
REBECCA CULTRI-KOHART                  ADDRESS ON FILE
REBECCA GARCIA TRUSTEE                 PO BOX 3170 OSHKOSH WI 54903
REBECCA HANSEN                         ADDRESS ON FILE
REBECCA HARRIS, ET AL.                 JULIA JENSEN SMOLKA DIMONTE & LIZAK, LLC 216 W. HIGGINS ROAD PARK RIDGE IL
                                       60068
REBECCA J. TOMBLIN AND JOANN MEADOWS   POWELL & MAJESTRO, PLLC ANTHONY J. MAJESTRO, ESQ 405 CAPITOL STREET, SUITE
                                       P1200 CHARLESTON WV 25301
REBECCA LEWIS                          ADDRESS ON FILE
REBECCA LINGER                         ADDRESS ON FILE
REBEKAH MCGINNIS                       62 MARTHA ST. COWARTS AL 36321
REBER, ANDREAS                         ADDRESS ON FILE
REBICH CONSTRUCTION INC                PO BOX 1087 WINDSOR CA 95492
REBOUND RESTORATION CONT               PO BOX 13151 MILL CREEK WA 98082
REBRACA LAW LLC                        700 YOUNGSTOWN WARREN RD NILES OH 44446
REBUILD TEXAS CONST                    812 LARKSPUR LN FORT WORTH TX 76112
REBUILD TEXAS CONSTRUCTION, INC        2514 MURPHY DRIVE BEDFORD TX 76021
REBUILD UPSTATE                        PO BOX 8693 GREENVILLE SC 29604
REBUILDEX OF PLYMOUTH                  COUNTY LLC 6 COMMERCE WAY CARVER MA 02330
RECEIVER MANAGEMENT GROUP LLC          8333 NW 53RD SR SRE 450 DORAL FL 33166
RECEIVER OF TAXES                      1496 ROUTE 300 NEWBURGH NY 12550
RECEIVER OF TAXES                      DONNA TOWN OF POUGHKEEPSIE ONE OVEROCKER ROAD POUGHKEEPSIE NY 12603
RECEIVER OF TAXES - TOWN OF YORKTOWN   TOWN OF YORKTOWN WATER DISTRICT POST OFFICE BOX 703 YORKTOWN HEIGHTS NY
                                       10598-0703


Epiq Corporate Restructuring, LLC                                                                 Page 1024 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1050 of 1490
Claim Name                              Address Information
RECEIVER OF TAXES HENRIETTA             PO BOX 579 HENRIETTA NY 14467
RECEIVER OF TAXES TOWN OF CHESTER       1786 KINGS HIGHWAY CHESTER NY 10918
RECEIVER OF TAXES TOWN OF SOUTHAMPTON   116 HAMPTON ROAD SOUTHAMPTON NY 11968
RECINOS, ANDREW                         ADDRESS ON FILE
RECIO, RICARDO                          ADDRESS ON FILE
RECLAMATION DIST 1001                   RECL DIST 1001 - TREASU 1959 CORNELIUS AVENUE RIO OSO CA 95674
RECLAMATION DIST 70                     RECL DIST 70 - TREASURE PO BOX 129 MERIDIAN CA 95957
RECOLOGY BUTTE COLUSA COUNTIES          2720 S 5TH AVENUE OROVILLE CA 95965
RECOLOGY VALLEJO                        2021 BROADWAY VALLEJO CA 94589
RECOLOGY WESTERN OREGON, INC.           1850 NE LAFAYETTE AVE MCMINNVILLE OR 97128
RECOLOGY YUBA-SUTTER                    3001 N. LEVEE RD. P. O. BOX G MARYSVILLE CA 95901
RECON GROUP CORP.                       1302 ASHFORD IMPERIAL L 2 SAN JUAN PR 00907
RECONSTRUCTION SERVICES                 & CAPITOL PA & M BARNETT 22178 VACATION DR CANYON LAKE CA 92587
RECONTRUST COMPANY                      PO BOX 7009 VAN NUYS CA 91409-7009
RECORD STORAGE SOLUTIONS                PO BOX 1188 RAPID CITY SD 57701
RECORD, MARSHUN                         ADDRESS ON FILE
RECOVER ROOFING AND RECONSTRUCTION      ROYAL WOODY VENTURES LLC 9201 WARREN PKWY SUITE 200 FRISCO TX 75034
RECOVERY CONSTRUCTION                   LLC 60 CONNOLLY PKWY BLDG 3A HAMDEN CT 06514
RECOVERY ROOFING LLC                    1575 EMERSON ST B DENVER CO 80218
RECREATION CENTERS OF SUN CITY          10626 WEST THUNDERBIRD BLVD SUN CITY AZ 85351
RECREATION CENTERS OF SUN CITY WEST     19803 N RH JOHNSON BLVD SUN CITY WEST AZ 85375
RECREATION CENTERS OF SUN CITY WEST     19803 R H JOHNSON BLVD SUN CITY WEST AZ 85375
RECREATION CENTERS OF SUN CITY, INC     10626 W THUNDERBIRD BLVD SUN CITY AZ 85351
RECYCLED RESTORATIONS                   LLC 980 ISLAND BLUFF LN BUFORD GA 30518
RECYNT INSURANCE                        3549 BROADWAY GARY IN 46409
RED BANK BORO                           RED BANK BORO - TAX COLL 90 MONMOUTH STREET RED BANK NJ 07701
RED BANK MANOR COA INC                  440 BECKERVILLE RD MANCHESTER TOWNSHIP NJ 08759
RED BELL REAL ESTATE LLC                7730 S UNION PARK AVE STE 400 MIDVALE UT 84047
RED BELL REAL ESTATE, LLC               ATTN: GENERAL COUNSEL 1415 SOUTH MAIN STREET SALT LAKE CITY UT 84115
RED BELL REAL ESTATE, LLC               ATTN: JEFFREY JONAS 1415 SOUTH MAIN STREET SALT LAKE CITY UT 84115
RED CARPET REMODELING                   18607 WOODGATE PL OLNEY MD 20832
RED CEDAR TOWN                          DUNN COUNTY TREASURER 800 WILSON AVE, RM 150 MENOMONIE WI 54751
RED CONSTRUCTION &                      WAYNE & SHARON HAUSERMAN 2445 N MONITOR AVE CHICAGO IL 60639
RED CREEK CS (COMBINED T                RED CREEK CS- TAX COLLEC 6624 SOUTH STREET RED CREEK NY 13143
RED CREEK CS CMD TOWNS                  RED CREEK CS - TAX COLLE 6624 SOUTH ST RED CREEK NY 13143
RED HILL BORO                           RED HILL BORO - TAX COLL 311 STONEHAVEN DRIVE RED HILL PA 18076
RED HOOK CEN.SCH. (TWN.C                RED HOOK CEN.SCH-TAX COL P.O. BOX 29 RED HOOK NY 12571
RED HOOK CS (RED HOOK T                 RED HOOK CS - TAX COLLEC PO BOX 29 RED HOOK NY 12571
RED HOOK CS (RHINEBECK                  RED HOOK CS - TAX COLLEC P.O. BOX 29 RED HOOK NY 12571
RED HOOK TOWN                           RED HOOK TOWN - TAX COLL 7340 SOUTH BROADWAY RED HOOK NY 12571
RED HOOK VILLAGE                        RED HOOK VILLAGE - CLERK 7467 SOUTH BROADWAY RED HOOK NY 12571
RED JACKET C S (FARMINGT                RED JACKET C S-TAX COLLE RED JACKET SD1506 ROUT SHORTSVILLE NY 14548
RED JACKET C S (MANCHEST                RED JACKET C S - TAX COL RED JACKET SD 1506 ROUTE SHORTSVILLE NY 14548
RED JACKET C S (TN OF HO                RED JACKET C S-TAX COLLE RED JACKET SD1506 ROUT SHORTSVILLE NY 14548
RED LAKE COUNTY                         RED LAKE COUNTY - TREASU PO BOX 208 RED LAKE FALLS MN 56750
RED LION AREA SCH DIST/W                RED LION AREA SD - COLLE P O BOX 170 WINDSOR PA 17366
RED LION AREA SCHOOL DIS                AMY REICHARD - TAX COLLE 776 FROSTY HILL ROAD AIRVILLE PA 17302
RED LION AREA SCHOOL DIS                RED LION AREA SD - COLLE 11775 HIVELY RD BROGUE PA 17309
RED LION AREA SCHOOL DIS                RED LION AREA SD - COLLE 12437 WOODLAND DR FELTON PA 17322



Epiq Corporate Restructuring, LLC                                                                  Page 1025 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1051 of 1490
Claim Name                               Address Information
RED LION BORO                            RED LION BORO - TAX COLL 451 HIGHLAND RD RED LION PA 17356
RED LION BORO SCHOOL DIS                 RED LION AREA SD - COLLE 451 HIGHLAND RD RED LION PA 17356
RED LION S/D / WINDSOR T                 RED LION AREA SD - COLLE P.O. BOX 399 WINDSOR PA 17366
RED OAK ROOFING, INC                     PO BOX 434 MERKEL TX 79536
RED OAKS ROOFING AND                     TAMMY & ROBERT GUIDRY 22202 SADDLEWOOD DR KATY TX 77449
RED RIVER APPRAISAL DIST                 RED RIVER CAD - TAX COLL P.O.BOX 461 CLARKSVILLE TX 75426
RED RIVER COUNTY                         RED RIVER COUNTY - COLLE 200 N WALNUT CLARKSVILLE TX 75426
RED RIVER COUNTY CLERK                   200 N WALNUT STREET CLARKSVILLE TX 75426
RED RIVER PARISH                         RED RIVER PARISH - COLLE P O BOX 375 COUSHATTA LA 71019
RED RIVER RESIDENTIAL CONSULTANTS, LLC   3503 CEDAR LOCUST CT SUGAR LAND TX 77479
RED RIVER TOWN                           RED RIVER TWN TREASURER N9501 BAY SHORE LANE LUXEMBURG WI 54217
RED ROCK FINANCIAL                       MICHAEL BEEDE, ESQ. THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY,
                                         SUITE 307 HENDERSON NV 89074
RED ROCK FINANCIAL SERV                  4775 W TECO AVE STE 140 LAS VEGAS NV 89118
RED ROCK FINANCIAL SERVICES              DAVID KOCH KOCH & SCOW LLC 11500 S. EASTERN AVE., SUITE 210 HENDERSON NV 89052
RED ROCK FINANCIAL SERVICES              770 E WARM SPRINGS ROAD STE 320 LAS VEGAS NV 89118
RED ROCKS EXTERIORS, LLC                 MICHAEL VITALE 871 THORNTON PARKWAY 181 THORNTON CO 80229
RED SHIELD INSURANCE CO                  1411 SW MORRISON ST 400 PORTLAND OR 97205
RED WILLOW COUNTY                        RED WILLOW COUNTY - TREA PO BOX 490 MCCOOK NE 69001
REDBANK S.D./PORTER TWP                  ELAINE WEETER - TAX COLL 1640 SOUTH REIDSBURG RD NEW BETHLEHEM PA 16242
REDBANK VALLEY S.D./MADI                 RED BANK VALLEY SD - COL 973 DEANVILLE ROAD NEW BETHLEHEM PA 16242
REDBANK VALLEY S.D./MAHO                 REDBANK VALLEY SD - COLL 409 VALLEY SUGAR ROAD MAYPORT PA 16240
REDBANK VALLEY S.D./NEW                  JULIE EVANS - TAX COLLEC 316 WASHINGTON STREET NEW BETHLEHEM PA 16242
REDBANK VALLEY S.D./SOUT                 REDBANK SD - TAX COLLECT 218 HAMILTON ST NEW BETHLEHEM PA 16242
REDDIC, DORNALD                          ADDRESS ON FILE
REDDING FIRE DIST. 1 (C                  REDDING FD (CENTER)- COL PO BOX 1130 REDDING CT 06875
REDDING FIRE DIST. 2(WE                  REDDING FD/W REDDING-COL PO BOX 266 WEST REDDING CT 06896
REDDING TOWN                             REDDING TOWN - TAX COLLE PO BOX 1061 REDDING CT 06875
REDDING TOWNSHIP                         REDDING TOWNSHIP - TREAS 8391 W TEMPLE DR HARRISON MI 48625
REDEMPTIVE RENOVATIONS                   LANCE WADE HOLT LANCE WADE HOLT P.O. BOX 751 LORENZO TX 79343
REDFIELD TOWN                            REDFIELD TOWN-TAX COLLEC 80 CO RT 39 WILLIAMSTOWN NY 13493
REDFORD TOWNSHIP                         REDFORD TOWNSHIP - TREAS 12200 BEECH DALY REDFORD MI 48239
REDFORD TOWNSHIP WATER DEPARTMENT        12200 BEACH DALY RD REDFORD MI 48239
REDFORD TOWNSHIP WATER DISTRICT          12200 BEECH DALY RD REDFORD MI 48239
REDGRANITE VILLAGE                       REDGRANITE VLG TREASURER P O BOX 500 REDGRANITE WI 54970
REDHILL FOREST POMWACA                   PO BOX 270487 LITTLETON CO 80127
REDIE, HEWAN                             ADDRESS ON FILE
REDIFER BROTHERS GENERAL                 CONTRACTORS 171 SALEM CHURCH RD MOUNT SIDNEY VA 24467
REDLAND SPRINGS ASSOCIATION INC          C/O C.I.A. SERVICES INC 465 BEAR SPRINGS ROAD PIPE CREEK TX 78063
REDM CONSULTING LLC                      1704 ROUTE 27 STE 3 EDISON NJ 08817
REDMON INSURANCE AGY LLC                 405 ST LOUIS ROAD COLLINSVILLE IL 62234
REDMON, LADARRIA                         ADDRESS ON FILE
REDMOND, KACIE                           ADDRESS ON FILE
REDMOND, MEGAN                           ADDRESS ON FILE
REDSTONE TOWNSHIP                        REDSTONE TWP - TAX COLLE 1010 MAIN ST POB 795 REPUBLIC PA 15475
REDWALL CONSTRUCTION INC                 90 N WILLIAM DILLARD DR GILBERT AZ 85233
REDWOOD COUNTY                           REDWOOD CO. - AUD/TREASU PO BOX 130 REDWOOD FALLS MN 56283
REDWOOD CTY FRMRS                        MUT INS CO PO BOX 368 LAMBERTON MN 56152
REDWOOD CTY FRMRS                        P O BOX 368 LAMBERTON MN 56152



Epiq Corporate Restructuring, LLC                                                                   Page 1026 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1052 of 1490
Claim Name                             Address Information
REED APPRAISAL SERVICE                 6371 HAVEN AVE 3342 RANCHO CUCAMONGA CA 91737
REED CITY                              REED CITY - TREASURER 227 E. LINCOLN AVE REED CITY MI 49677
REED INSURANCE                         PO BOX 249 MANVEL TX 77578
REED LAW FIRM, P.A                     220 STONERIDGE DRIVE SUITE 301 COLUMBIA SC 29210
REED PLANTATION                        REED PLANTATION-TAX COLL P.O. BOX 10 WYTOPITLOCK ME 04497
REED SMITH LLP                         ATTN: JUSTIN J. KONTUL 225 5TH AVE PITTSBURGH PA 15222
REED SMITH LLP                         TRILBY POLLARO 225 FIFTH AVENUE PITTSBURGH PA 15222
REED SMITH LLP                         PO BOX 360110 PITTSBURGH PA 15251
REED SMITH LLP                         ATTN: DIANE GREEN-KELLY 10 SOUTH WACKER DRIVE; 40TH FLOOR CHICAGO IL 60601
REED SMITH LLP                         2672 PAYSPHERE CIRCLE CHICAGO IL 60674
REED SMITH, LLP                        ATTN: PERRY NAPOLITANO 225 FIFTH AVENUE PITTSBURGH PA 15222
REED THOMPSON                          229 DOUBLETREE LANE CHEYENNE WY 82009
REED TOWNSHIP                          REED TWP - TAX COLLECTOR 42 WOODLAND RD HALIFAX PA 17032
REED TOWNSHIP SCHOOL DIS               REED TWP SD - TAX COLLEC 42 WOODLAND RD HALIFAX PA 17032
REED, ELIZABETH                        ADDRESS ON FILE
REED, HEATHER                          ADDRESS ON FILE
REED, MARCIA                           ADDRESS ON FILE
REED, RANDY                            ADDRESS ON FILE
REED, STEVEN                           ADDRESS ON FILE
REED, TERENCE                          ADDRESS ON FILE
REEDER TOWNSHIP                        REEDER TOWNSHIP - TREASU 3363 WEST LOTAN RD MCBAIN MI 49657
REEDS SPRING                           REEDS SPRING CITY - COLL P.O. BOX 171 REEDS SPRING MO 65737
REEDSBURG CITY                         REEDSBURG CITY TREASURER P.O. BOX 490 / 134 S LOC REEDSBURG WI 53959
REEDSBURG MTL INS                      P O BOX 548 REDSBURG WI 53959
REEDSBURG TOWN                         REEDSBURG TWN TREASURER PO BOX 161 REEDSBURG WI 53959
REEDSVILLE VILLAGE                     REEDSVILLE VLG TREASURER PO BOX 220 / 217 MENASHA REEDSVILLE WI 54230
REEDY CARPETS OF LEESBURG, INC.        TONY REEDY 1231 N 14TH ST LEESBURG FL 34748
REEF TROPICAL CLEANING &               SERVICES PO BOX 372612 KEY LARGO FL 33037
REEL CONSTRUCTION INC                  72 E FREEPORT BLVD SPARKS NV 89431
REEL TIME CONSTRUCTION                 8814 FARGO RD SUITE 225 HENRICO VA 23229
REEMA HAKIM &                          LAMIA HAKIM 2731 WYNCLIFF CT WALLED LAKE MI 48390
REES RESTORATION INC                   2555 FAIRVIEW PLACE GREENWOOD IN 46142
REESCANO, JUANITA                      ADDRESS ON FILE
REESE VILLAGE                          REESE VILLAGE - TREASURE PO BOX 369 REESE MI 48757
REESE, HEATHER                         ADDRESS ON FILE
REESE, TERRI                           ADDRESS ON FILE
REEVES CAD                             REEVES COUNTY APPRASIAL P O BOX 1229 PECOS TX 79772
REEVES CONSTRUCTION                    9105 WARREN H ABERNATHY HIGHWAY 4 SPARTANBURG SC 29301
REEVES COUNTY                          REEVES COUNTY - TAX COLL BOX 700 PECOS TX 79772
REEVES COUNTY TAX OFFICE               424 S CYPRESS PECOS TX 79772
REEVES INSURANCE AGENCY                PO BOX 209 ARCADIA LA 71001
REEVES RESTOR & REMOD                  6417 BUTTERNUT DR LAKELAND FL 33813
REEVES ROLAND AND ABBOTT               2200 NORTHSIDE CROSSING MACON GA 31210
REEVES, ANGELA                         ADDRESS ON FILE
REEVES, BEVERLY                        ADDRESS ON FILE
REEVES, CHRISTIAN                      ADDRESS ON FILE
REEVES, MOSES                          ADDRESS ON FILE
REEVES, NICKOLETTE                     ADDRESS ON FILE
REFLECTIONS AT MISSION BAY HOA, INC.   9045 LA FONTANA BOULEVARD, SUITE 101 BOCA RATON FL 33497



Epiq Corporate Restructuring, LLC                                                                 Page 1027 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1053 of 1490
Claim Name                             Address Information
REFRIWELL & ELECTRICAL WORKS, INC      13 CALLE TIERRA LINDA BO RABANAL INT CIDRA PR 00739
REFUGE ROOFING & SIDING                & CHAD & JULIE POBUDA 18315 DAHLIA ST NW OAK GROVE MN 55011
REFUGIO COUNTY                         REFUGIO COUNTY - TAX COL 808 COMMERCE/ RM 109 REFUGIO TX 78377
REFUGIO COUNTY CLERK                   PO BOX 704 REFUGIO TX 78377
REFUGIO COUNTY FARM BURE               PO BOX 1054 REFUGIO TX 78377
REGAL EXTERIORS INC                    45 W BELVIDERE RD HAINESVILLE IL 60030
REGAL PINES VILLAGE                    11524 SCENIC HILLS BLVD HUDSON FL 34667
REGALADO, ROSALINDA                    ADDRESS ON FILE
REGAN INSURANCE AGY INC                90144 OVERSEAS HWY TAVENIER FL 33070
REGATTA REAL ESTATE SERVICES           11 RIVERBANK RD QUINCY MA 02169
REGENCY CO-OP, INC.                    C/O COMMUNITY MANAGEMENT CORP 1030 CLIFTON AVENUE, STE 205 CLIFTON NJ 07109
REGENCY CONDO TRUST                    340 REGENCY PARK DR AGAWAM MA 01001
REGENCY COVE ASSOCIATION               12751 EL CLAIR RANCH ROAD BONYTON BEACH FL 33437
REGENCY PARK HOMEOWNERS ASSN           480 E. 60TH DR MERRILLVILLE IN 46410
REGENCY PINES CONDO ASSOC. INC         8660 ASTRONAUT BLVD #208 CAPE CANAVERAL FL 32920
REGENCY REALTORS                       4403 RIVERSIDE DRIVE SUITE C CHINO CA 91710
REGENCY ROOFING AND CONSTRUCTION       BRIAN MCCARTY 11625 CUSTER ROAD, 110 FRISCO TX 75035
REGENCY VILLAGE ASSOCIATION INC        401 HWY 22 WEST UNIT 36-I NORTH PLAINFIELD NJ 07060
REGENSBURGER, ANGELIQUE                ADDRESS ON FILE
REGENT RECONSTR., INC.                 DBA REGENT RESTORATION 619 N COWAN AVE LEWISVILLE TX 75057
REGGIE COPELAND JR, LLC                202 GOVERNMENT ST, SUITE 216 MOBILE AL 36602
REGINA DAVIS AND ARTHUR MCGILL         REBECCA J. POWERS HEALTH J. THOMPSON, P.C. 4224 HOLLAND ROAD SUITE 108
                                       VIRGINIA BEACH VA 34452
REGINA HERRING                         17491 W 16TH AVE 312 GOLDEN CO 80401
REGINA WILSON AND                      THE EST OF ROBERT WILSON 800 E FRIERSON AVE TAMPA FL 33603
REGINALD D MCDANIEL ATTORNEY AT        LAW LLC 3720 4TH AVE SOUTH BIRMINGHAM AL 35222
REGINALD MARKS                         707 S MAGNOLIA ST LAFAYETTE LA 70501
REGINALD S HOLLY III                   10221 SLATER AVE STE 108 FOUNTAIN VALLEY CA 92708
REGIONAL ASBESTOS MIT &                MICHAEL & TAMARA WINSLOW 6140 S GUN CLUB K-6 244 AURORA CO 80016
REGIONAL INS ASSOCS INC                1113A WASHINGTON XING WASHINGTON CROSSING PA 18997
REGIONAL MANAGEMENT INC                11 EAST FAYETTE ST BALTIMORE MD 21202
REGIONAL MANAGEMENT INC                GROUND RENT COLLECTOR 11 EAST FAYETTE ST BALTIMORE MD 21202
REGIONAL REALTY GROUP                  JAMES W CONWAY INC 2007 S ROUTE 59 PLAINFIELD IL 60586
REGIONAL RISK MANAGERS                 777 TERRACE AVE STE 309 HASBROUCK HEIGHTS NJ 07604
REGIONAL WATER AUTHORITY               90 SARGENT DRIVE NEW HAVEN CT 65115
REGIONS BANK CREDIT INFORMATION        PO BOX 830805 BIRMINGHAM AL 35283
REGISTER, CAROLINA                     ADDRESS ON FILE
REGLA GARCIA                           3500 SW 94TH AVE MIAMI FL 33165
REGLAS, GILSON                         ADDRESS ON FILE
REGNIER, JOSHUA                        ADDRESS ON FILE
REGULUS GROUP LLC                      ATTN: GENERAL COUNSEL 4855 PEACHTREE INDUSTRIAL BLVD SUITE 245 NORCROSS GA
                                       30092
REGUS MANAGEMENT GROUP LLC             OAK BROOK POINTE 700 COMMERCE DR STE 500 OAK BROOK IL 60523
REGUS MANAGEMENT GROUP LLC             PO BOX 842456 DALLAS TX 75284-2456
REGUS MANAGEMENT GROUP LLC             ATTN DITECH ACCOUNT 8072936 9205 WEST RUSSELL BLVD LAS VEGAS NV 89148
REGUS MANAGEMENT GROUP LLC             ATTN DITECH ACCT 7991588 300 SPECTRUM CTR DRIVE IRVINE CA 92618
REGUS MANAGEMENT GROUP LLC             800 BELLEVUE WAY STE 400 BELLEVUE WA 98004
REGUS MANAGEMENT GROUP, LLC            ATTN: GENERAL COUNSEL 15305 DALLAS PKWY STE 400 ADDISON TX 75001
REGUS MANAGEMENT GROUP, LLC            9205 WEST RUSSELL BLVD BLDG. 3, SUITE 240 LAS VEGAS NV 89148



Epiq Corporate Restructuring, LLC                                                               Page 1028 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1054 of 1490
Claim Name                              Address Information
REHM CUSTOM CONSTRUCTION LLC            JEREMY REHM 2911 E CHERRY LYNN PHOENIX AZ 85016
REHMAN, ATIQ-UR                         ADDRESS ON FILE
REHOBOTH TOWN                           REHOBOTH TOWN - TAX COLL 148 PECK STREET REHOBOTH MA 02769
REI RESTORATION                         RETRO ENVIRONMENTAL INC 5301 ENTERPRISE ST. SUITE D SYKESVILLE MD 21784
REICHERT, MARK                          ADDRESS ON FILE
REID FINANCIAL                          6400 W CAPITOL DR 101 MILWAUKEE WI 53216
REID ROAD MUD 1 L                       REID ROAD MUD 1 - COLLEC 11111 KATY FRWY 725 HOUSTON TX 77079
REID ROAD MUD 2 E                       REID ROAD MUD 2 - COLLEC 17111 ROLLING CREEK HOUSTON TX 77090
REID, GEORGE                            ADDRESS ON FILE
REID, ROSA                              ADDRESS ON FILE
REIDSVILLE CITY                         REIDSVILLE CITY-TAX COLL PO BOX 730 REIDSVILLE GA 30453
REILLY TOWNSHIP                         REILLY TWP - TAX COLLECT BOX 75 - 10 SPRUCE ST BRANCHDALE PA 17923
REILLY TWP SCHOOL DISTRI                REILLY TWP - TAX COLLECT BOX 75 - 10 SPRUCE STREE BRANCHDALE PA 17923
REILLY, SHARON                          ADDRESS ON FILE
REIMER ARNOVITZ CHERNEK                 OH 30455 SOLON RD SOLON OH 44139
REIMER ARNOVITZ CHERNEK & JEFFREY CO    30455 SOLON ROAD SOLON OH 44139
LPA
REIMER INS                              P O BOX 250 HALLANDALE FL 33008
REIMER LAW CO - KY                      639 WASHINGTON AVE NEWPORT KY 41071
REIMER LAW CO. (KY)                     30455 SOLON ROAD SOLON OH 44139
REIMER LAW CO. (OH)                     30455 SOLON ROAD SOLON OH 44139
REIMER, COREY                           ADDRESS ON FILE
REIMER, NATALIE                         ADDRESS ON FILE
REIMERS APPRAISAL                       COMPANY 3131 DAVENPORT AVE SAGINAW MI 48602
REINALDO CASTELLANOS, P.A. TRUST        9960 BIRD ROAD MIAMI FL 33165
ACCOUNT
REINBOLD, SEAN                          ADDRESS ON FILE
REIS, MICHAEL                           ADDRESS ON FILE
REISENFELD & ASSOCIATES LPA             LLC 3962 RED BANK ROAD CINCINNATI OH 45227
REISENFELD AND ASSOC                    3962 RED BANK RD CINCINNATI OH 45227
REISERT INSURANCE CO                    ATTN: RON SMITH 1700 UPS DRIVE SUITE 106 LOUISVILLE KY 40223
REISFELT, LAUREL                        ADDRESS ON FILE
REISING CONSTRUCTION INC                731 NICHOLSON ST OTSEGO MI 49078
REISSIG APPRAISAL SERVICES              235 SPRING RIDGE DR ROSWELL GA 30076
REITZ ROOFING INC                       11925 QUAY ST BROOMFIELD CO 80021
REITZEL, MATTHEW                        ADDRESS ON FILE
REKAB BUILDERS LTD.                     7551 S 4180 ROAD CLAREMORE OK 74017
RELAX ALREADY ENTERPRISES               ANDREW A JOHNSON 1754 MINEOLA ST COLORADO SPRINGS CO 80916
RELCO TRUSS &                           MICHAEL ZULAUF PO BOX 1927 CORVALLIS OR 97339
RELIABLE APPRAISALS INC                 PO BOX 912 BEREA KY 40403
RELIABLE ASSOCIATION MANAGEMENT, INC    740 GEORGIA AVE LONGWOOD FL 32750
RELIABLE CONST SOLUTIONS                11595 NIAGARA DR MIRA LOMA CA 91752
RELIABLE GARAGE DOOR AND                K & M KLINEPIER 1136 114TH LN NW 600 COON RAPIDS MN 55448
RELIABLE GENERAL CONTRACTORS INC        1056 EAST 12TH STREET BROOKLYN NY 11230
RELIABLE INS                            307 SAGAMORE PKWY B W LAFAYETTE IN 47906
RELIABLE INSPECTION SERVICE             830 S SAGUARO DR WICKENBURG AZ 85390
RELIABLE INSTALLATIONS &                RENOVATIONS LLC 600 US 46 WEST LITTLE FALLS NJ 07424
RELIABLE INSURANCE                      5345 HWY BLVD KATY TX 77494
RELIABLE PROPERTY MGMT SERVICES, INC.   17680 NW 78TH AVE SUITE 103 HIALEAH FL 33015



Epiq Corporate Restructuring, LLC                                                                 Page 1029 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1055 of 1490
Claim Name                             Address Information
RELIABLE SERVICES LLC                  P.O BOX 2126 BEND OR 97709
RELIABLE TAX DATA CORP                 7229 HELSEM BED DALLAS TX 75230
RELIABLE TAX DATA CORP.                ATTN: GENERAL COUNSEL 428 STATION STREET BRIDGEVILLE PA 15017
RELIABLE TAX DATA CORP.                ATTN: GENERAL COUNSEL 1402 KIOWA DRIVE ARLINGTON TX 76012
RELIANCE APPRAISALS SOUT               316 RANCHO RD NEW BRAUNFELS TX 78130
RELIANCE ROOFING CO.                   ERIC FUNKHOUSER 5 NELSON CT POQUOSON VA 23662
RELIANT                                PO BOX 650475 DALLAS TX 75265
RELIANT ROOFING                        822 NORTH A1A HWY STE310 PONTE VEDRA BEACH FL 32082
RELIANT ROOFING                        7921 CAMPO VERDE EL PASO TX 79915
RELIANT ROOFING & CONSTRUCTION         COMPANY LLC PO BOX 626 PARIS TX 75461
RELIANT TECHNOLOGY LLC                 1371 SOUTHLAND CIRCLE NW ATLANTA GA 30318
RELIEF WINDOWS, LLC                    BRANDON HOLLIE 16566 LONG LAKE DRIVE PRAIRIEVILLE LA 70769
RELIN GOLDSTEIN & CRANE LLP            28 EAST MAIN ST STE 1800 ROCHESTER NY 14614
RELOCATION PROJECT MANAGERS            1951 OLD CUTHBERT ROAD STE 201 CHERRY HILL NJ 08034
REMAX ADVANCE REALTY II                ADVANCE REALTY II, INC. 11010 N KENDALL DRIVE SUITE 200 MIAMI FL 33176
REMAX AT BARNEGAT BAY                  1130 HOOPER AVENUE TOMS RIVER NJ 08753
REMAX CHAMPIONS                        121 S MOUNTAIN AVE UPLAND CA 91786
REMAX DISTINCTION                      821 5TH AVENUE SOUTH SUITE 102 NAPLES FL 34102
REMAX FORTUNE PROPERTIES               474 SYLVAN AVE ENGLEWOOD CLIFFS NJ 07632
REMAX INFINITY                         1519 HWY 72 KILLEN AL 35645
REMAX NORTH                            846 S MAIN ST CHEBOYGAN MI 49721
REMAX NORTHERN EDGE REALTY LLC         232 GLEN AVE BERLIN NH 03570
REMAX PREFERRED                        2 OFFICE PARK CIRCLE SUITE 5 BIRMINGHAM AL 35223
REMAX PRODIGY                          PRODIGY HOME SERVICES INC 2475 MAPLEWOOD DR 115 MAPLEWOOD MN 55109
REMAX REAL ESTATE                      ATTN: NANCY SCHELL 310 STOKE PARK RD BETHLEHEM PA 18017
REMAX TOWN CENTER                      5399 ULRY ROAD WESTERVILLE OH 43081
REMAX TRINITY PROPERTIES               8119 45TH AVE W MUKILTEO WA 98275
REMAX UNITED REAL ESTATE               14340 OLD MARLBORO PIKE UPPER MARLBORO MD 20772
REMAX VILLA REALTORS                   ATTN: TINA CERNUDA 932 RIVER ROAD EDGEWATER NJ 07020
REMAX VILLA REALTORS                   O.HERRERA INC. 932 RIVER ROAD EDGEWATER NJ 07020
REMAX VILLA REALTORS EDGEWATER         ATTN: TINA CERNUDA 932 RIVER RD EDGEWATER NJ 07020
REMBERTO JIMENEZ RAMOS                 1623 (485) NAVARRA ST. LA RAMBLA PONCE PR 00730
REMBISH & LASARACINA, LLC              31 HIGH STREET NEW BRITAIN CT 06051
REMCO AGENCY                           14 FRONT STREET STE 102 HEMPSTEAD NY 11550
REMEDY APPRAISAL INC                   30520 RANCHO CA RD STE 107 188 TEMECULA CA 92591
REMEDY ROOFING &                       JOHNATHON & FAM DOUGLAS 21925 FRANZ RD STE 402 KATY TX 77449
REMEDY ROOFING INC &                   TAMMIE JUAREZ 21925 FRANZ RD STE 402 KATY TX 77449
REMEDY ROOFING, INC                    21925 FRANZ ROAD SUITE 402 KATY TX 77449
REMELY, SPRUCE                         ADDRESS ON FILE
REMICK, CHELSEA                        ADDRESS ON FILE
REMINGTON LAKES VILLAS                 750 W LAKE COOK ROAD SUITE 190 BUFFALO GROVE IL 60089
REMINGTON MASTER HOA INC               PO BOX 162147 ALAMONTE SPRINGS FL 32716
REMINGTON MUD 1 B                      REMINGTON MUD 1 - COLLEC 13333 NORTHWEST FREEWAY HOUSTON TX 77040
REMINGTON REAL ESTATE LLC              1027 SE BANEWOOD COURT BEND OR 97702
REMINGTON REAL ESTATE LLC              ATTN: MATTHEW BURGESS 1027 SE BANEWOOD CT. BEND OR 97702
REMINGTON TOWN                         REMINGTON TOWN - TREASUR 105 E MAIN ST REMINGTON VA 22734
REMODEL AND REPAIR CONTRACTOR          MANUKEA IRVINE 11512 TIN CUP DRIVE 100 AUSTIN TX 78750
REMODELING ASSOCIATES INC.             1796 SOUTH BELVOIR BLV SOUTH EUCLID OH 44121
REMODELING CONSULTANTS                 BUDD FISCHER 2332 N. DAMEN AVE. CHICAGO IL 60647



Epiq Corporate Restructuring, LLC                                                                 Page 1030 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1056 of 1490
Claim Name                             Address Information
REMODELING MADE EAZY                   RANDY GRADY 6704 SCENIC KANSAS CITY MO 64113
REMSEN CEN SCH (COMBINED               REMSEN CEN SCH - TAX COL P. O. BOX 235ADIRONDAC HOLLAND PATENT NY 13354
REMSEN TOWN                            REMSEN TOWN TAX COLLECT PO BOX 253 REMSEN NY 13438
REMSEN VILLAGE (T-TRENTO               REMSEN VILLAGE - CLERK P.O. BOX 335 REMSEN NY 13438
RENA BLISSETT                          ADDRESS ON FILE
RENAE HUMPHRIES                        480 GOWAN RD INMAN SC 29349
RENAISSANCE CONTRACTING                AND C & S THORNS 41466 AVENUE 14 MADERA CA 93636
RENAISSANCE HOMEOWNERS ASSOCIATION,    3 RENAISSANCE BLVD. EAST MANCHESTER NJ 08759
INC.
RENAISSANCE HOMES LLC                  162 S WHITE STATION RD MEMPHIS TN 38117
RENALDO & TERESITA SANCHEZ             116 REMINGTON COURT VALLEJO CA 94590
RENARD JACKSON                         6123 LYNDHURST AVENUE NORFOLK VA 23502
RENCO ROOFING                          11201 N 23RD AV 200 PHOENIX AZ 85029
RENCON LLC                             5803 CHIMNEY ROCK RD HOUSTON TX 77081
RENDAL SEELALL INS AGY                 120-01 ROCKAWAY BLVD SOUTH OZONE PARK NY 11420
RENDER, APRIL                          ADDRESS ON FILE
RENE ANN MAY                           ADDRESS ON FILE
RENE RIVAS                             KING LAW FIRM JORDAN KING, ESQ 3409 N.10TH STREET MCALLEN TX 78501
RENEE HURT                             MICHAEL DAVIDOV DAVIDOV LAW GROUP, PC 1981 MARCUS AVENUE, SUITE 231 NEW HYDE
                                       PARK NY 11042
RENEE L FABINI                         ADDRESS ON FILE
RENEE POTTER                           ADDRESS ON FILE
RENELLA FRASER                         MORGAN & MORGAN JARED M. LEE 20 NORTH ORANGE AVENUE SUITE 1600 ORLANDO FL
                                       32801
RENEW CONSTRUCTION LLC                 6516 JOSEPHINE AVE EDINA MN 55439
RENEW INSURANCE INC                    16533 NW 57TH AVE MIAMI FL 33014
RENEWABLE & INTEGRATED SOLUTIONS INC   ABIMAEL AFANADO URB ESTANCIAS DE LA CEIBA, 230 GUAYACAN HATILLO PR 00659
RENEWAL BY ANDERSEN OF                 COLORADO 1401 W BAYAUD AVE UNIT 7 DENVER CO 80223
RENEWPRO INC                           597 HAVERTY CT 70 ROCKLEDGE FL 32955
RENEWPRO, INC                          LEE COLLINS 597 HAVERTY CT SUITE 70 ROCKLEDGE FL 32955
RENFRO, HEATHER                        ADDRESS ON FILE
RENFRO, KATHLEEN                       ADDRESS ON FILE
RENGIFO, FANNY                         ADDRESS ON FILE
RENITA STRACHAN - WILSON               & SARAH JONES 14303 PLEASANT VIEW DR BOWIE MD 20720
RENN ROAD MUD L                        RENN ROAD MUD - TAX COLL 11111 KATY FRWY 725 HOUSTON TX 77079
RENNER, DENISE                         ADDRESS ON FILE
RENO COUNTY                            RENO COUNTY - TREASURER 125 W 1ST AVE HUTCHINSON KS 67501
RENO TOWNSHIP                          RENO TOWNSHIP - TREASURE 7900 OLD STATE RD WHITTEMORE MI 48770
RENO/TAHOE REALTY GROUP, LLC           ATTN: TERRY RASNER-YACENDA 521 GORDON AVENUE RENO NV 89509
RENOIR RESTORATION LLC                 3420 DELAMERE DR MATHEWS NC 28104
RENOS APPLIANCE &                      JOSEPH & LOLITA SEIDMAN 330 7TH AVE 15TH FL NEW YORK NY 10001
RENOVATE COLORADO                      1235 LAKE PLAZA DR STE 221 COLORADO SPRINGS CO 80906
RENOVATION DEPOT LLC                   2421 CONDADO CT KISSIMMEE FL 34743
RENOVATION SPECIALISTS                 1178 BRISTOL HAMMOCK CIR KINGSLAND GA 31548
RENOVATIONS BY GARMAN                  529 E MAIN ST LITITZ PA 17543
RENOVATIONS BY NOBLE                   416 N HOUSTON AVE HUMBLE TX 77338
RENOVATIONS PROPERTY MANAGEMENT        P.O. BOX 940218 MIAMI FL 33194
RENOVATIONS WITH CHARLES               CHARLES ALVAREZ 751 AYO AVE PARADIS LA 70080
RENOVEC, LLC                           5369 RACEGATE RUN COLUMBIA MD 21045
RENOVO BORO                            RENOVO BORO - TAX COLLEC 128 5TH ST. BOROUGH BUIL RENOVO PA 17764


Epiq Corporate Restructuring, LLC                                                               Page 1031 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1057 of 1490
Claim Name                             Address Information
RENOWN CONSTRUCTION                    982 N. GARDEN RIDGE BLVD. SUITE 210 LEWISVILLE TX 75077
RENOWN CONSTRUCTION                    SUITE 210 982 N GARDEN RIDGE BLVD LEWISVILLE TX 75077
RENOWNED BUILDING                      SOLUTIONS 3305 S IL RTE 31 UNIT 2 CRYSTAL LAKE IL 60012
RENOWNED BUILDING & TODD               & MELISSA MERKEL 3305 S IL RTE 31 2 CRYSTAL LAKE IL 60012
RENSCH, RADHIKA                        ADDRESS ON FILE
RENSCH, TAYLOR                         ADDRESS ON FILE
RENSSELAER CITY                        RENSSELAER CITY - TREASU 62 WASHINGTON ST RENSSELAER NY 12144
RENSSELAER CITY (RENSS                 RENSSELAER CITY - TREASU 62 WASHINGTON ST RENSSELAER NY 12144
RENSSELAER CITY SD                     RENSSELAER CITY SD-TREAS 62 WASHINGTON ST RENSSELAER NY 12144
RENSSELAER COUNTY BUREAU OF            FINANCE 1600 7TH AVENUE TROY NY 12180
RENSSELAERVILLE TOWN                   RENSSELAERVILLE- RECEIVE 87 BARGER RD MEDUSA NY 12120
RENT A SPACE COLUMBUS LLC              406 WILKINS WISE RD COLUMBUS MS 39705
RENT-A-HAND                            1453 E HEREFORD LN MCALESTER OK 74501
RENTERIA, SCOTT                        ADDRESS ON FILE
RENTIE, KIMBERLY                       ADDRESS ON FILE
RENU CEILINGS INC                      4710 SW 83 TER 2 DAVIE FL 33328
RENVILLE COUNTY                        RENVILLE CO. - AUD/TREAS 500 E DEPUE AVENUE/ 2ND OLIVIA MN 56277
RENVILLE COUNTY                        RENVILLE COUNTY - TREASU PO BOX 68 MOHALL ND 58761
RENWES APPLIANCES, INC                 RENEWES APPLIANCES INC 25741 COMMERCENTRE DR LAKE FOREST CA 92630-8803
RENZI, ANTHONY                         ADDRESS ON FILE
REO INTEGRATION INC.                   300 WHITE PLAINS ROAD FIRST FLOOR BRONX NY 10473
REO INTEGRATION, INC.                  ATTN: KRIS RAMDAT 300 WHITE PLAINS RD FIRST FLOOR BRONX NY 10473
REO MANAGEMENT SERVICES                RENEE R PCHELKA P.O. BOX 46 FREDONIA NY 14063
REO MANAGEMENT SOLUTIONS LLC           14405 WALTERS RD STE 200 HOUSTON TX 77014
REO PROPERTY SPECIALIST                489 S ROBERTSON BLVD. SUITE 105 BEVERLY HILLS CA 90211
REO REAL ESTATE                        10 PIDGEON HILL DRIVE SUITE 100 STERLING VA 20165
REO REAL ESTATE                        ATTN: PHIL CHERNITZER 5031 BACKLICK ROAD ANNANDALE VA 22003
REO REAL ESTATE CONNECTION             984 SOUTHFORD ROAD, SUITE 7 MIDDLEBURY CT 06762
REO REALTOR LLC                        5399 ULRY ROAD WESTERVILLE OH 43081
REO SERVICES                           1320 WEST HILL ROAD FLINT MI 48507
REO SPECIALTY SERVICES LLC             2835 SHERIDAN DRIVE TONAWANDA NY 14150
REO UTAH LLC                           6965 S UNION PARK CTR, STE 160 MIDVALE UT 84047
REO WORKFORCE INC                      6421 COWPEN RD M 208 MIAMI LAKES FL 33014
REOCENTRAL                             ATTN: GENERAL COUNSEL 4800 RIVERSIDE DR. SUITE 102 PALM BEACH GARDENS FL 33410
REPAIR ADMIN FEE                       2727 SPRING CREEK DRIVE SPRING TX 77373
REPAIR KING                            2520 E HENNEPIN AV 2 MINNEAPOLIS MN 55413
REPAIR MASTERS CONST                   30477 HENRY RD GIRARD IL 62640
REPAIRS UNLIMITED INC                  5310 WARD RD 110 ARVADA CO 80002
REPAIRS UNLIMITED, INC.                1940 MERRIAM LANE KANSAS CITY KS 66106
REPLICON, INC.                         ATTN: GENERAL COUNSEL 800, 910-7TH AVE SW CALGARY AB T2P 3N8 CANADA
REPUBLIC BUILDERS OF TX                EUGENE & BRENDA FOSTER 2775 POURSLEY RD DRIPPING SPRINGS TX 78620
REPUBLIC COUNTY                        REPUBLIC COUNTY - TREASU 1815 M STREET, SUITE 2 BELLEVILLE KS 66935
REPUBLIC F&C INS                       P O BOX 660270 DALLAS TX 75266
REPUBLIC GROUP                         307 N MICHIGAN AVE 1313 CHICAGO IL 60601
REPUBLIC GROUP INS                     P O BOX 809061 DALLAS TX 75380
REPUBLIC INSURANCE GROUP               5525 LBJ FREEWAY DALLAS TX 75240
REPUBLIC MORTGAGE INS. CO. OF FL       ATTN: GENERAL COUNSEL PO BOX 2514 (27102) 101 NORTH CHERRY STREET
                                       WINSTON-SALEM NC 27101
REPUBLIC MORTGAGE INSURANCE COMPANY    ATTN: GENERAL COUNSEL PO BOX 2514 (27102) 101 NORTH CHERRY STREET



Epiq Corporate Restructuring, LLC                                                                Page 1032 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1058 of 1490
Claim Name                               Address Information
REPUBLIC MORTGAGE INSURANCE COMPANY      WINSTON-SALEM NC 27101
REPUBLIC MORTGAGE INSURANCE COMPANY      190 OAK PLAZA BLVD. WINSTON SALEM NC 27105-1470
REPUBLIC MTG INS CO                      PO BOX 890477 CHARLOTTE NC 28289
REPUBLIC SERVICES                        770 E. SAHARA AVE LAS VEGAS NV 89104
REPUBLIC SERVICES                        770 E SAHARA AVE. LAS VEGAS NV 89193-8508
REPUBLIC SERVICES                        PO BOX 98508 LAS VEGAS NV 89193-8508
REPUBLIC TOWNSHIP                        REPUBLIC TOWNSHIP - TREA PO BOX 133 REPUBLIC MI 49879
REPUBLIC UNDERWRITERS                    2080 N HWY 360 SUITE 270 GRAND PRAIRIE TX 75050
REPUBLIC-FRANKLIN INS CO                 P O BOX 530 UTICA NY 13503
REPUTABLE INS PLANS                      3880 GREENHOUSE RD 314 HOUSTON TX 77084
REROOF AMERICA CONTRACTO                 28380 OLD 41 RD UNIT 5 BONITA SPRINGS FL 34135
REROOF AMERICA CONTRACTORS OK, LLC       13816 N. LINCOLN BLVD EDMOND OK 73013
RES.NET CORPORATION                      ATTN: BILL COLBY BUSINESS DEVELOPMENT MGR. 25520 COMMERCENTRE DRIVE; 2ND FLOOR
                                         LAKE FOREST CA 92630
RES.NET CORPORATION                      ATTN: GENERAL COUNSEL 25520 COMMERCENTRE DRIVE SUITE 150 LAKE FOREST CA 92630
RES.NET CORPORATION                      ATTN: GENERAL COUNSEL 25520 COMMERCENTER DRIVE SUITE 150 LAKE FOREST CA 92630
RES.NET CORPORATION                      C/O U.S. REAL ESTATE SERVICES, INC. ATTN: BILL COLBY, VP 25520 COMMERCENTRE
                                         DRIVE 2ND FLOOR LAKE FOREST CA 92630
RES.NET REAL ESTATE SYSTEMS              ATTN: GENERAL COUNSEL 25520 COMMERCENTRE DRIVE SUITE 150 LAKE FOREST CA 92630
RESCO BUILDERS                           STE 1107 785 W HIDDEN CREEK PKWY BURLESON TX 76028
RESCUE 1 PLUMBING                        RIMMERS PLUMBING, INC. 1413 NE GRAND AVE LEES SUMMIT MO 64086
RESCUE CONSTRUCTION SOLUTIONS INC.       2800 ROWLAND RD. RALEIGH NC 27615
RESCUE ROOTER                            ANABELL HERNANDEZ 15707 S. MAIN ST. GARDENA CA 90248
RESERVE AT CORDATA HOA                   PO BOX 31936 BELLINGHAM WA 98228
RESERVE COMMUNITY DEVELOPMENT DISTRICT   5385 N NOB HILL ROAD SUNRISE FL 33351
RESERVE TOWNSHIP                         RESERVE TWP - TAX COLLEC 33 LONSDALE PITTSBURGH PA 15212
RESIDENCE MTL INS CO                     2172 DUPONT DR 220 IRVING CA 92612
RESIDENCE MUT INS                        PO BOX 19626 IRVINE CA 92623
RESIDENCE MUTUAL INSURANCE COMPANY       PO BOX 19626 IRVINE CA 92623-9626
RESIDENCES AT CAPE ANN HEIGHTS           CONDOMINIUM 200 MERRIMACK ST 1 HAVERHILL MA 01830
RESIDENTIAL APPRAISAL INC                14520 ENCANTADO ROAD NE ALBUQUERQUE NM 87123
RESIDENTIAL CREDIT SOLUTIONS             FANNIE MAE 3900 WISCONSIN AVE NW WASHINGTON DC 20016-2892
RESIDENTIAL CREDIT SOLUTIONS INC.        JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                         NV 89135
RESIDENTIAL CREDIT SOLUTIONS, INC        MICHAEL N. BEEDE THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY STE.
                                         307 HENDERSON NV 89074
RESIDENTIAL INC                          8121 WALNUT RUN STE 101 CORDOVA TN 38018
RESIDENTIAL MAINTENANCE SOLUTIONS        5124 ROCKINGHAM DR ST LOUIS MO 63212
RESIDENTIAL MANAGEMENT CONCEPTS, INC.    20540 COUNTRY CLUB BLVD, SUITE 101 BOCA RATON FL 33434
RESIDENTIAL PRESERVATION &               MAINTENANCE LLC 1700 N MONROE ST STE 11-172 TALLAHASSEE FL 32303
RESIDENTIAL REALTY GROUP                 3600 CRONDALL LANE SUITE 103 OWINGS MILLS MD 21117
RESIDENTIAL REPAIR INC                   7628 E 46 ST TULSA OK 74145
RESNET                                   25520 COMMERCENTRE DR 1ST FLOOR LAKE FOREST CA 92630
RESOLUTION FINANCE LLC                   4100 ALPHA RD STE 670 DALLAS TX 75244
RESORT MANAGEMENT                        AVERSANA AT HAMMOCK BAY CONDOMINIUM ASSOCIATION 815 BALD EAGLE DRIVE SUITE
                                         #201 MARCO ISLAND FL 34145
RESORT TOWNSHIP                          RESORT TOWNSHIP - TREASU 2232 RESORT PIKE RD PETOSKEY MI 49770
RESOURCE BLDG MATERIALS                  & MATTHEW CROWLEY PO BOX 162 TRABUCO CANYON CA 92678
RESOURCE PROPERTY MANAGEMENT LLC         PO BOX 1700 STUDIO CITY CA 91614
RESOURCE REALTY GROUP                    1224 HUGER STREET COLUMBIA SC 29201


Epiq Corporate Restructuring, LLC                                                                   Page 1033 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1059 of 1490
Claim Name                               Address Information
RESOURCE TITLE COMPANY, INC.             4855 TECHNOLOGY WAY SUITE 630 BOCA RATON FL 33431
RESOURCE TITLE NATIONAL AGENCY, INC.     DENISE MEADOWS 7100 E PLEASANT VALLEY ROAD SUITE 100 INDEPENDENCE OH 44131
RESOURCES GROUP, LLC, ET AL.             MICHAEL F. BOHN LAW OFFICE OF MICHAEL F. BOHN 2260 CORPORATE CIRCLE, SUITE 480
                                         HENDERSON NV 89074
RESPINI, RHONDA                          ADDRESS ON FILE
RESPONSE CONSTRUCTION INC                13135 SW 107 ST MIAMI FL 33186
RESSLER, TIM                             ADDRESS ON FILE
RESTO CONST & P&R                        MUNSAYAC 628 CHESTNUT RIDGE CHESTNUT RIDGE NY 10977
RESTO CORPORATION                        JEFF MARTON 1620 BEAVER DAM ROAD POINT PLEASANT NJ 08742
RESTON ASSOCIATION                       12001 SUNRISE VALLEY DRIVE RESTON VA 20191
RESTOR & RECOVERY LLC                    30220 BARNETT RD DENHAM SPRINGS LA 70726
RESTOR ALLIANCE GROUP                    INC 2208N FRAIZER BUILDING B CONROE TX 77303
RESTOR CONTRACT SERV                     DENNIS & BONNIE RICE 241 S TENNESSEE ST CARTERSVILLE GA 30120
RESTOR MANAGEMENT LLC                    100 CARLD DR 11B MANCHESTER NH 03103
RESTOR PROFESSIONALS INC                 505 MINNEHAHA AV SAINT PAUL MN 55103
RESTORATION 1 CFU LLC                    2202 HOFFNER AV ORLANDO FL 32809
RESTORATION 1 OF LAURERS                 CTY 509 WATERSTONE WAY SIMPSONVILLE SC 29680
RESTORATION 1 OF MIAMI, INC.             17160 NW 2ND COURT, SUITE B MIAMI GARDENS FL 33169
RESTORATION 1 SOUTH HOUSTON CFI LLC      ELITE DISASTER RESPONSE LLC 716 GRANTHAM RD BAYTOWN TX 77521
RESTORATION 101 LLC                      RON COFFMAN RONALD D. COFFMAN JR. 4335 ANDERSON ROAD KNOXVILLE TN 37918
RESTORATION AMERICA INC                  1698 SE VILLAGE GREEN DR PORT SAINT LUCIE FL 34952
RESTORATION COLORADO                     ROOFING 13165 HALLELUIAH TRAIL ELBERT CO 80106
RESTORATION MANAGEMENT PLUS INC          PO BOX 1871 BALDWIN NY 11510
RESTORATION PLUS SERVICES, INC.          PO BOX 1212 SALISBURY NC 28145
RESTORATION RESOURCES BY                 FETTER 507 GALAXY WAY MODESTO CA 95356
RESTORATION SERVICES                     6156 MISSION GORGE RD SAN DIEGO CA 92120
RESTORATION SERVICES LTD                 3744 E JOAN DE ARC PHOENIX AZ 85032
RESTORATION SOLUTIONS                    SIMTOOR SERVICES INC 7250 ENGINEER ROAD, SUITE B SAN DIEGO CA 92111
RESTORATION SPECIALISTS                  & G & DIANA QUINONES 244 NW 9TH ST OCALA FL 34475
RESTORATION SPECIALISTS                  PRESUSLER & ASSOCIATES 244 NW 9TH STREET OCALA FL 34475
RESTORATION USA, LLC                     3244 N. POWERLINE ROAD POMPANO BEACH FL 33069
RESTORE CONSTRUCTION INC                 11241 A MELROSE AV FRANKLIN PARK IL 60131
RESTORE CONSTRUCTION INC                 11241 A MELROSE AVE FRANKLIN PARK IL 60131
RESTORE MAGIC CONST INC                  7501 UNIVERSITY AV CLIVE IA 50325
RESTORE YOUR FLOOR                       JOHN W ROUSE III 5654 GERARD WAY CITRUS HEIGHTS CA 95621
RESTORECO LLC                            SHAWN D. JONES 10239 DUSTY HOLLOW LN HOUSTON TX 77089
RESTOREMASTER MASTERS LLC                6616 RAYTOWN RD RAYTOWN MT 64133
RESTOREMASTERS CONTRACTING LLC           5991 CHESTER AVE JACKSONVILLE FL 32217
RESTOREMASTERS INC                       PO BOX 115 RIVERTON UT 84096
RESTOREPRO                               1105 EDINBURG WINDSOR RD HIGHTSTOWN NJ 08520
RESTOREPRO                               EAST COAST LIQUORS, INC. 1105 EDINBURG WINDSOR RD HIGHTSTOWN NJ 08520
RESTORX OF WASHINGTON &                  MICHAEL&LAURA GILBERTSON 1307 WEST VALLEY HWY N AUBURN WA 98001
RESTOTECH DKI                            DISASTER CLEAN-UP CONSTRUCTION, INC. 3 OLDFILED SUITE 200 IRVINE CA 92618
RESULTS PLUS INC DBA WILMOTH GROUP       8766 SOUTH STREET SUITE 120 FISHERS IN 46038
RESULTS PLUS, INC                        9800 WESTPOINT DR SUITE 220 INDIANAPOLIS IN 46256
RESULTS REALTY OF NORTHERN FLORIDA INC   1832 SW GRANDVIEW STREET 102 LAKE CITY FL 32025
RESURRECTION PROPERTIES, INC.            JOE TORRENTE VOL ENTERPRISES, INC. 1313 S AMERICAN ST. PHILADELPHIA PA 19147
RETHA M HUSTAD                           804 SW LAKE PINES DR. LEES SUMMIT MT 64082
RETREAT VILLAGE HOMEOWNERS ASSOCIATION   11 GLORY ROAD NEW RINGGOLD PA 17960



Epiq Corporate Restructuring, LLC                                                                   Page 1034 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1060 of 1490
Claim Name                              Address Information
RETRIEVEX                              PO BOX 782998 PHILADELPHIA PA 19178-2998
RETRO ENVIRONMENTAL INC                5301 ENTERPRISE ST STE D SYKESVILLE MD 21784
RETTINO INS AGENCY                     315 ROUTE 50 MAYS LANDING NJ 08330
REVELL, TAYLOR                         ADDRESS ON FILE
REVENS-GATE INSURANCE                  1130 TEN ROD RD E201 NORTH KINGSTOWN RI 02852
REVENUE COLLECTIONS                    PO BOX 17535 BALTIMORE MD 21297
REVENUE OF COLLECTIONS CITY OF PATERSON 155 MARKET ST PATERSON NJ 07505
REVERE CITY                            REVERE CITY - TAX COLLEC 281 BROADWAY REVERE MA 02151
REVERE, LISA                           ADDRESS ON FILE
REVERSE MARKET INSIGHT INC             34232 PACIFIC COAST HWY STE D4 DANA POINT CA 92624
REVERSE MORTGAGE SERVICES              LISA STACKPOOLE P. O. BOX 40724 LANSING MI 48901
REVERSE MORTGAGE SOLUTIONS             2727 SPRING CREEK DRIVE SPRING TX 77373
REVERSE MORTGAGE SOLUTIONS, INC.       14405 WALTERS ROAD, SUITE 200 HOUSTON TX 77014
REVERSE MORTGAGE SOLUTIONS, INC.       ADDRESS ON FILE
REVERSE TECHNOLOGY GROUP, LLC          ATTN: KEVIN GHERARDI 4800 RIVERSIDE DRIVE, SUITE 104 PALM BEACH GARDENS FL
                                       33410
REVERSE VISION                         1620 FIFTH AVE STE 525 SAN DIEGO CA 92101
REVERSEVISION, INC                     ATTN: GENERAL COUNSEL 1620 5TH AVENUE SUITE 525 SAN DIEGO CA 92101
REVIVE CONTRACTORS GROUP               LLC 1560 COACHWOOD ST LA HABRA CA 90631
REVIVE RESTORATION                     REVIVE RESTORATION LLC 11908 HAMDEN PLACE SANTA FE SPRINGS CA 90670
REX ARCHAMBAULT, ET AL.                JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                       NV 89135
REX DUANE PUTNAM                       339 MOSER DR BRONSON MI 49028
REX LAKE FIRE DISTRICT                 REX LAKE FIRE DISTRICT 5487 HIGHWAY 280 BIRMINGHAM AL 35242
REX QUALITY CORPORATION                P. O.BOX 1107 LAKE WALES FL 33859-1107
REX TEDESKI                            609 N MIDLAND BLVD NAMPA ID 83651
REY VAREA CARPENTRY & RENOVATIONS      REINALDO VAREA 423 SAINT MAURICE AVE NEW ORLEANS LA 70117
REY-MARKABLE RENOVATIONS LLC           REYNALDO GARZA 405 EDMOND ST TAYLOR TX 76574
REYES ROCHA &                          EDGAR ROCHA PO BOX 804 PAULDEN AZ 86334
REYES, ALVITA                          ADDRESS ON FILE
REYES, JOSHUA                          ADDRESS ON FILE
REYES, SONIA                           ADDRESS ON FILE
REYES, WAYNE                           ADDRESS ON FILE
REYGADAS, ARTURO                       ADDRESS ON FILE
REYMAC INS GROUP                       13030 W MILE RD DETROIT MI 48235
REYNAGA, AMBER                         ADDRESS ON FILE
REYNALDO ROLO II &                     MICHELLE DEARMAS ROLO 8710 SW 185TH TER CUTLER BAY FL 33157
REYNOLD AREA S.D.                      REYNOLD AREA SD - COLLEC 147 ONIONTOWN RD GREENVILLE PA 16125
REYNOLDS AREA SCHOOL DIS               PYMATUNING TAX COLLECTOR 379 CRESTVIEW DR TRANSFER PA 16154
REYNOLDS AREA SCHOOL DIS               WEST SALEM TWP-TAX COLLE 51 COSSITT RD TRANSFER PA 16154
REYNOLDS COUNTY                        REYNOLDS COUNTY - COLLEC 1 MAIN STREET CENTERVILLE MO 63633
REYNOLDS INDEPENDENT INS               AGENCY LLC 6204 WASHINGTON AVE OCEAN SPRINGS MS 39564
REYNOLDS INDEPENDENT INS               PO BOX 1416 OCEAN SPRINGS MS 39564
REYNOLDS INS AGENCY                    P O BOX 505 BEREA KY 40403
REYNOLDS LAW OFFICES                   111 MAIN STREET PO BOX 357 SOUTH LANCASTER MA 01561
REYNOLDS REALTY INC                    1037 HWY 15 SOUTH LAUREL MS 39443
REYNOLDS ROOFING                       TRACE REYNOLDS 824 TERRY TRAIL WEATHERFORD TX 76086
REYNOLDS TOWNSHIP                      REYNOLDS TOWNSHIP - TREA PO BOX 69 HOWARD CITY MI 49329
REYNOLDS TOWNSHIP TREASURER            215 E EDGERTON HOWARD CITY MI 49329



Epiq Corporate Restructuring, LLC                                                                 Page 1035 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1061 of 1490
Claim Name                            Address Information
REYNOLDS, ALEXA                       ADDRESS ON FILE
REYNOLDS, JONELLE                     ADDRESS ON FILE
REYNOLDS, ROSESUE                     ADDRESS ON FILE
REYNOLDS, TRICIA                      ADDRESS ON FILE
REYNOLDS, WENDY                       ADDRESS ON FILE
REYNOLDSVILLE BORO                    REYNOLDSVILLE BORO - COL 460 MAIN ST SUITE 5 REYNOLDSVILLE PA 15851
REYNOLDSVILLE BORO SCHOO              REYNOLDSVILLE BORO SD - PO BOX 126 REYNOLDSVILLE PA 15851
REZA, ASHLEY                          ADDRESS ON FILE
REZANIA, ZAUL                         ADDRESS ON FILE
REZTECH INDUSTRIAL SVCS               5757 E FOUNTAIN WAY 101 FRESNO CA 93727
RFB PROPERTIES II, LLC                BRAND, MARQUARDT & CALLAHAN, PLLC MICHAEL E. BRAND 1325 G STREET, NW, SUITE
                                      500 WASHINGTON DC 20005
RFC RESTORATORS                       2555 N. COYOTE DR. TUCSON AZ 85745
RFJ CONSTRUCTION SERVICE              PO BOX 343456 FLORIDA CITY FL 33034
RG CONSTRUCTION                       RICHIE GAMMON 2139 ST ANDREWS DR. DYERSBURG TN 38024
RG MAXIMOV CONSTRUCTION               ROBERT G. MAXIMOV 895 VALLEY VIEW DRIVE HEALDSBURG CA 95448
RG&E                                  PO BOX 847813 BOSTON MA 02284
RG&E                                  PO BOX 847813 BOSTON MA 02284-7813
RGB APPRAISALS                        PO BOX 6097 CABOT AR 72023
RGB ENT LLC.                          166 SALTERS PATH MONTEVALLO AL 35115
RGB ENTERPRISE, INC.                  507 SEVEN BRIDGE ROAD EAST STROUDSBURG PA 18301
RGB RESTORATION AND BUILDERS, LLC     5020 S ASH AV 104 TEMPE AZ 85283
RGH GEOTECHNICAL &                    ENVTL. CONSULTANTS, INC. 1305 NORTH DUTTON SANTA ROSA CA 95401
RGM CONSTRUCTION INC                  12062 OLD ST AUGUSTINE R JACKSONVILLE FL 32258
RGM OF POLK COUNTY, INC.              PO BOX 153 BABSON PARK FL 33827
RGS REAL ESTATE APPRAISAL INC         3884 MEADOW LANE HOLLYWOOD FL 33021
RH CONSULTING AND DEVELOPMENT CORP.   JOSE HERMINA GA-24 RAMIREZ DE ARELLANO GARDEN HILLS GUAYNABO PR 00966
RH KIDS LLC                           JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                      NV 89135
RH KIDS, LLC                          ROBERT NOGGLE NOGGLE LAW PLLC 376 E WARM SPRINGS RD #140 LAS VEGAS NV 89119
RH ROOFING                            507 PRESTON DR POTTSBORO TX 75076
RH ROOFING                            RH EXTERIORS LLC 4101 CANAL CT ARLINGTON TX 76016
RH THACKSTON & COMPANY REALTORS       THACKSTON REALTY OF NEW HAMPSHIRE LLC PO BOX 643 KEENE NH 03431
RHB INS                               P O BOX 579 POWHATAN VA 23139
RHEA COUNTY                           RHEA COUNTY-TRUSTEE 375 CHURCH ST - SUITE 11 DAYTON TN 37321
RHEA COUNTY REGISTER OF DEEDS         375 CHURCH ST SUITE 110 DAYTON TN 37321
RHEA COUNTY TRUSTEE                   375 CHURCH ST SUITE 110 DAYTON TN 37321
RHINE TOWN                            RHINE TWN TREASURER PO BOX 117 / W5250 CTY R ELKHART LAKE WI 53020
RHINEBECK CS (CLINTON TN              RHINEBECK CS - TAX COLLE 45 NORTH PARK RD RHINEBECK NY 12572
RHINEBECK CS (MILAN TN-0              RHINEBECK CS - TAX COLLE PO BOX 351 RHINEBECK NY 12572
RHINEBECK CS (RHINEBECK               RHINEBECK CS - TAX COLLE 45 NORTH PARK RD RHINEBECK NY 12572
RHINEBECK CS (STANFORD T              RHINEBECK CS - TAX COLLE 45 NORTH PARK RD RHINEBECK NY 12572
RHINEBECK TOWN                        RHINEBECK TOWN - TAX COL P O BOX 1374 BUFFALO NY 14240
RHINEBECK VILLAGE                     RHINEBECK VILLAGE - CLER 76 EAST MARKET STREET RHINEBECK NY 12572
RHINELANDER CITY                      RHINELANDER CITY TREASUR 135 S STEVENS STREET RHINELANDER WI 54501
RHINO DESIGN BUILD, LLC               3463 MAGIC DRIVE T-23 SAN ANTONIO TX 78229
RHINO ROOFING                         RIGHT WAY CONTRACTING RIGHT WAY CONTRACTING 225 E IDAHO, SUITE 21 LAS CRUCES
                                      NM 88005
RHINO ROOFING AND                     PAUL C MANNING 3249 LAUREL GRV S JACKSONVILLE FL 32223
RHINO ROOFING AND SIDING LLC          RYAN JOSEPH LAMUSGA 28416 CTY RD 14 BROWERVILLE MN 56438


Epiq Corporate Restructuring, LLC                                                                Page 1036 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg    Doc 142       Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1062 of 1490
Claim Name                              Address Information
RHINO ROOFING, INC.                     3720 COMMERCIAL ST NE SUITE 400 ALBUQUERQUE NM 87107
RHOAD, MEREDITH                         ADDRESS ON FILE
RHOADES INSURANCE AGENCY, INC.          100 W. MAIN STREET VAN WERT OH 45891
RHODE ISL& HOUSING & MORTGAGE FIN CORP. 44 WASHINGTON STREET PROVIDENCE RI 02903
RHODE ISLAND                            CHRISTINA STYRON DIVISION OF BANKING 1511 PONTIAC AVENUE, BUILDING 69-2
                                        CRANSTON RI 02920
RHODE ISLAND                            EMILIA GIORNO DIVISION OF BANKING 1511 PONTIAC AVENUE, BUILDING 69-2 CRANSTON
                                        RI 02920
RHODE ISLAND                            GENERAL CONTACT DIVISION OF BANKING 1511 PONTIAC AVENUE, BUILDING 69-2
                                        CRANSTON RI 02920
RHODE ISLAND                            REBECCA GARD DIVISION OF BANKING 1511 PONTIAC AVENUE, BUILDING 69-2 CRANSTON
                                        RI 02920
RHODE ISLAND                            REBECCA SPECHT DIVISION OF BANKING 1511 PONTIAC AVENUE, BUILDING 69-2 CRANSTON
                                        RI 02920
RHODE ISLAND                            SARA CABRAL DIVISION OF BANKING 1511 PONTIAC AVENUE, BUILDING 69-2 CRANSTON RI
                                        02920
RHODE ISLAND DIVISON OF TAXATION        ONE CAPITOL HILL, 1ST FLOOR PROVIDENCE RI 02908-5806
RHODE ISLAND JOINT REINSURANCE ASSOC.   P O BOX 981031 BOSTON MA 02298-1031
RHODE ISLAND REINS                      P O BOX 981031 BOSTON MA 02298
RHODE ISLAND SECRETARY OF STATE         148 WEST RIVER STREET PROVIDENCE RI 02904
RHODE, LISA                             ADDRESS ON FILE
RHODES, AARON                           ADDRESS ON FILE
RHODES, CONSTANCE                       ADDRESS ON FILE
RHODES, MADISYN                         ADDRESS ON FILE
RHODES, TIMOTHY                         ADDRESS ON FILE
RHONDA DAVIS COLE                       PO BOX 1214 ALPINE TX 79831
RHONDA HOLLANDER, PA                    314 S. FEDERAL HIGHWAY DANIA BEACH FL 33004
RHONDA LONG                             PO BOX 621109 OVIEDO FL 32762
RHONDA ROBINSON                         2055 MILLER ST LAKEWOOD CO 80215
RHONDA SMITH                            22605 SW 113TH CT MIAMI FL 33170
RHONDA TERRY                            700 WINTERBERRY CT JOLIET IL 60431
RHOTEN & ASSOCIATES                     4445 CENTURY DR S SALEM OR 97302
RHOTEN, CAROLYN                         ADDRESS ON FILE
RHYNEHART ROOFING, INC.                 6900 MCCORMICK RD. AMARILLO TX 79118
RI DEPARTMENT OF STATE                  148 W RIVER ST PROVIDENCE RI 02904
RI DIVISION OF TAXATION                 ONE CAPITOL HILL PROVIDENCE RI 02908-5811
RI HOUSING & MORTGAGE FINANCE CORP      43 JEFFERSON BLVD WARWICK RI 02888
RI JOINT REINS                          2 CENTER PLAZA BOSTON MA 02018
RIAN PALFREY REAL ESTATE, LLC           P. O. BOX 1194 REDMOND OR 97756
RIB LAKE VILLAGE                        RIB LAKE VLG TREASURER PO BOX 205 RIB LAKE WI 54470
RIB MOUNTAIN SANITARY DISTRICT          5703 LILAC AVE WAUSAU WI 54401
RIB MOUNTAIN TOWN                       RIB MOUNTAIN TWN TREASUR 3700 N MOUNTAIN RD WAUSAU WI 54401
RIBA CONSTRUCTION LLC                   3022 JAVIER RD STE 214 FAIRFAX VA 22031
RIC INS GENERAL AGENCY                  9450 DOUBLE R BLVD RENO NV 89521
RICARDO & WASYLIK PL                    38008 LIVE OAK AVE STE 1 DADE CITY FL 33523
RICARDO ALBORNOZ                        ADDRESS ON FILE
RICARDO AYALA                           ADDRESS ON FILE
RICARDO BENITEZ LLC                     ADDRESS ON FILE
RICARDO G BENAVIDES                     ADDRESS ON FILE
RICARDO ROSALES AND BEVERLY B ROSALES   DWIGHT EPPERSON DWIGHT J.L. EPPERSON, INC. 420 E SOUTH TEMPLE SUITE 470 SALT


Epiq Corporate Restructuring, LLC                                                               Page 1037 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1063 of 1490
Claim Name                              Address Information
RICARDO ROSALES AND BEVERLY B ROSALES   LAKE CITY UT 84111
RICARDO VIDAL                           ADDRESS ON FILE
RICARDOS ROOFING                        RICARDO PEREZ-SANCHEZ 1218 GIBBINS ROAD ARLINGTON TX 76011
RICE COUNTY                             RICE CO. - AUD/TREASURER 320 THIRD ST NW STE 5 FAIRBAULT MN 55021
RICE COUNTY                             RICE COUNTY - TREASURER 101 WEST COMMERCIAL LYONS KS 67554
RICE INS LLC                            1400 BROADWAY BELLINGHAM WA 98225
RICE LAKE CITY                          RICE LAKE CITY TREASURER 30 E. EAU CLAIRE ST. RICE LAKE WI 54868
RICE LAKE TOWN                          RICE LAKE TWN TREASURER 1830 MACAULEY AVE RICE LAKE WI 54868
RICE PARK FINANCING                     WHOLE LOAN GRANTOR TRUST 2012-1 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
RICE PARK FINANCING                     WHOLE LOAN PASS-THROUGH TRUST 2012-1 US BANK NATIONAL ASSOC AS TRUSTEE 60
                                        LIVINGSTON ST. PAUL MN 55107-2292
RICE TOWNSHIP                           JOAN KUGOT - TAX COLLECT PO BOX 46 MOUNTAINTOP PA 18707
RICE, GEOVANNI                          ADDRESS ON FILE
RICE, JOANNE                            ADDRESS ON FILE
RICE, TONYA                             ADDRESS ON FILE
RICE, WYNDELL                           ADDRESS ON FILE
RICE-PACKETT REAL ESTATE AGENCY         ATTN: CAROLYN PACKETT POB 129 219 MAIN STREET WARSAW VA 22572
RICE-PACKETT REAL ESTATE AGENCY         ATTN: CAROLYN PACKETT 219 MAIN STREET POB 129 WARSAW VA 22572
RICEWOOD MUD E                          RICEWOOD MUD - TAX COLLE 17111 ROLLING CREEK HOUSTON TX 77090
RICH & CARTMILL                         9401 CEDAR LAKE AVE OKC OK 73114
RICH & CARTMILL AGENCY                  P O BOX 957 OWASSO OK 74055
RICH COUNTY                             RICH COUNTY-TREASURER PO BOX 186 RANDOLPH UT 84064
RICH CREEK TOWN                         RICH CREEK TOWN - TREASU P O BOX 65 RICH CREEK VA 24147
RICH TOWNSHIP                           RICH TOWNSHIP - TREASURE 924 BARNESRD MAYVILLE MI 48744
RICH, STEVE                             ADDRESS ON FILE
RICHARD & DENISE VANVLERAH              319 ROCHELLE RD TOLEDO OH 43615
RICHARD & KAREN POTTER &                EST OF JUDITH POTTER 1005 BIG OAK LANE CANTONMENT FL 32533
RICHARD & ROBBIE BARLOW                 50858 FAWN LOOP LA PINE OR 97739
RICHARD ALCARAZ OROZCO, ET AL.          FEAR WADDELL, P.C. PETER L. FEAR 7650 NORTH PALM AVENUE, SUITE 101 FRESNO CA
                                        93711
RICHARD ANTHONY                         7460 LAKE BREEZE DR APT 151 FORT MYERS FL 33907
RICHARD ATCHISON                        59 CENTRAL AVE NAUGATUCK CT 06770
RICHARD B MANER PC                      5775 GLENRIDGE DRIVE BUILDING D, SUITE 100 ATLANTA GA 30328
RICHARD BEATTY &                        ADDRESS ON FILE
RICHARD BEST RENTALS                    1710 SUNSET BLVD WEST COLUMBIA SC 29169
RICHARD BLOES &                         ADDRESS ON FILE
RICHARD BROWNE & MARY BROWNE            ADDRESS ON FILE
RICHARD BUTTERS &                       ADDRESS ON FILE
RICHARD BYNUM AND                       ADDRESS ON FILE
RICHARD C. COMMONS, P.A.                901 N HERCULES AVE, SUITE A CLEARWATER FL 33765
RICHARD CHAPMAN &                       ADDRESS ON FILE
RICHARD COBB                            ADDRESS ON FILE
RICHARD D WIDDOWS                       ADDRESS ON FILE
RICHARD D. CERRI                        ADDRESS ON FILE
RICHARD E HALL                          ADDRESS ON FILE
RICHARD E. BUTLER                       ADDRESS ON FILE
RICHARD E. STADLER, PA                  183 SW BASCOM NORRIS DR., SUITE 111 LAKE CITY FL 32025
RICHARD F MARSHALL INS                  1 NORTH NEW YORK RD SUITE 42 GALLOWAY NJ 08205
RICHARD FOWLER & LYNN                   ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 1038 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1064 of 1490
Claim Name                              Address Information
RICHARD FOWLER AND                      ADDRESS ON FILE
RICHARD GATANIS &                       ADDRESS ON FILE
RICHARD GIESE                           A NEWARK FIRM ROBERT C. NEWARK III 1341 W. MOCKINGBIRD LANE, STE. 600W DALLAS
                                        TX 75247
RICHARD GRAVES &                        ADDRESS ON FILE
RICHARD HAGAN CONSTR INC                SUITE 301 23831 VIA FABRICANTE MISSION VIEJO CA 92691
RICHARD HARRISON HOLT                   ADDRESS ON FILE
RICHARD HELM                            ADDRESS ON FILE
RICHARD HOBSON BOUTWELL                 ADDRESS ON FILE
RICHARD HYMAN ENTERPRISES               ADDRESS ON FILE
RICHARD IRACHETA, MARIA                 ADDRESS ON FILE
RICHARD J HERMANSON & MISTY             ADDRESS ON FILE
RICHARD J NICHOLSON                     ADDRESS ON FILE
RICHARD J. MCCORMACK                    ADDRESS ON FILE
RICHARD JACKSON                         ADDRESS ON FILE
RICHARD JOHNSON AGENCY                  60 MARKFIELD DR STE 6A CHARLESTON SC 29407
RICHARD K. ODONNELL AGY                 PO BOX 97 RICHBORO PA 18954
RICHARD KANE & ASSOCIATES LTD           87 SHAKER ROAD EAST LONGMEADOW MA 01028
RICHARD KLEINHANS &                     ADDRESS ON FILE
RICHARD KOVACIK &                       ADDRESS ON FILE
RICHARD LAMBERT &                       ADDRESS ON FILE
RICHARD LAND                            ADDRESS ON FILE
RICHARD LOKEY                           ADDRESS ON FILE
RICHARD M HUTSON, II                    ADDRESS ON FILE
RICHARD M STEARNS TRUSTEE               1015 CONFERENCE DR GREENVILLE NC 27858
RICHARD M. GIULIANO                     PHILLIP D. ZUZOLO ZUZOLO LAW OFFICE, LLC 700 YOUNGSTOWN-WARREN ROAD NILES OH
                                        44446
RICHARD MADAY                           ADDRESS ON FILE
RICHARD MARTINEZ                        ADDRESS ON FILE
RICHARD MCCAULEY & ASSOCIATES           335 W VERMONT AVE CLOVIS CA 93619
RICHARD MOSLEY                          ADDRESS ON FILE
RICHARD OGDEN & SANDRA                  ADDRESS ON FILE
RICHARD ORCUTT & JANET                  ADDRESS ON FILE
RICHARD R. KINKOFF AND JANET A. KINKOFF PILKA & ASSOCIATES, P.A. DANIEL F. PILKA 213 PROVIDENCE ROAD BRANDON FL
                                        33511-4707
RICHARD RAMOS                           ADDRESS ON FILE
RICHARD REALTY GROUP INC.               2792 GATEWAY ROAD, STE 103 CARLSBAD CA 92009
RICHARD REEVES                          ADDRESS ON FILE
RICHARD S JOHNS                         ADDRESS ON FILE
RICHARD S SMITH &                       ADDRESS ON FILE
RICHARD SHAPIRO AND YVETTE SHAPIRO      PATRICIA RODRIGUEZ RODRIGUEZ LAW GROUP, INC. 1492 WEST COLORADO BLVD. #120
                                        PASADENA CA 91105
RICHARD SNYDER TAX COLLECTOR            RIDLEY PARK BOROUGH PO BOX 497 RIDLEY PARK PA 19078
RICHARD T WINDES                        ADDRESS ON FILE
RICHARD V FINK, TRUSTEE                 2345 GRAND BLVD STE 1200 KANSAS CITY MO 64108
RICHARD W. BARRY                        ADDRESS ON FILE
RICHARD WHEELER &                       ADDRESS ON FILE
RICHARD WILLIAMS AND ASSOCIATES, INC.   1120 COMMERCE DR RICHARDSON TX 75081
RICHARD WILTON                          ADDRESS ON FILE
RICHARDS AND SUMMERS                    P O BOX 68 DENVILLE NJ 07834


Epiq Corporate Restructuring, LLC                                                               Page 1039 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1065 of 1490
Claim Name                             Address Information
RICHARDS APPLIANCES                    35591 ROBERTS RD EASTLAKE OH 44095
RICHARDS APPRAISAL SERVICE INC         598 W EAU GALLIE BLVD MELBOURNE FL 32935
RICHARDS ASSOCIATES INS                151 TALCOTTVILLE ROAD VERNON CT 06066
RICHARDS DEVELOPMENT GROUP, INC.       DOUGLAS RICHARDS DOUGLAS RICHARDS 108 E INDIANA AVE DELAND FL 32724
RICHARDS GROUP                         27 EAST MAIN STREET WILMINGTON VT 05363
RICHARDS HOME IMPROVEMENTS             RICHARD AYALA 5126 TULIP DR. FAYETTEVILLE NC 28304
RICHARDS KIBBE & ORBE LLP              200 LIBERTY ST NEW YORK NY 10281
RICHARDS LAYTON & FINGER P A           ONE RODNEY SQUARE 920 N KING ST WILMINGTON DE 19801
RICHARDS LEE LEGANS, ET AL.            KELLETT & BARTHOLOW PLLC CAITLYN N. WELLS 11300 N. CENTRAL EXPRESSWAY SUITE
                                       301 DALLAS TX 75243
RICHARDS PLUMBING & SEWER CLEANING     RICHARD LANCASTER 35142 LAKELAND BLVD EASTLAKE OH 44095
RICHARDS, BENNIE                       ADDRESS ON FILE
RICHARDS, ELIZABETH                    ADDRESS ON FILE
RICHARDS, KIMBLE & WINN, PC            2040 EAST MURRAY-HOLLADAY ROAD, SUITE 106 SALT LAKE CITY UT 84117
RICHARDS, LAYTON & FINGER, P.A.        ATTN: TARA J. HOFFNER ONE RODNEY SQUARE 920 N. KING STREET WILMINGTON DE 19801
RICHARDS, TIMMICIA                     ADDRESS ON FILE
RICHARDSON COUNTY                      RICHARDSON COUNTY - TREA 1700 STONE ST, RM 105 FALLS CITY NE 68355
RICHARDSON HARMAN OBER PC              234 E. COLORADO BLVD, EIGHTH FLOOR PASADENA CA 91101
RICHARDSON HARMAN OBER PC              TRUST ACCOUNT 234 E COLORADO BLVD 8TH FLR PASADENA CA 91101
RICHARDSON ISD                         RICHARDSON ISD - TAX COL 420 S. GREENVILLE AVE. RICHARDSON TX 75081
RICHARDSON ISD TAX DEPARTMENT          970 SECURITY ROW RICHARDSON TX 75081
RICHARDSON ISD TAX DEPARTMENT          970 SECURITY ROW RICHARDSON TX 75244
RICHARDSON, ADRIENNE                   ADDRESS ON FILE
RICHARDSON, ANGELA                     ADDRESS ON FILE
RICHARDSON, DONA                       ADDRESS ON FILE
RICHARDSON, JAZMINE                    ADDRESS ON FILE
RICHARDSON, JESSICA                    ADDRESS ON FILE
RICHARDSON, JESSICA                    ADDRESS ON FILE
RICHARDSON, KYLA                       ADDRESS ON FILE
RICHARDSON, LYDIA                      ADDRESS ON FILE
RICHARDSON, MALEKIA                    ADDRESS ON FILE
RICHARDSON, MURCEDES                   ADDRESS ON FILE
RICHARDSON, SADE                       ADDRESS ON FILE
RICHARDT, ERIN                         ADDRESS ON FILE
RICHCO CUSTOM BUILDERS                 594 SAWDUST RD237 THE WOODLANDS TX 77380
RICHEY INS                             526 KINGWOOD DR 500 KINGWOOD TX 77339
RICHFIELD SPRINGS C S (T               RICHFIELD SPRINGS CS-COL PO BOX 631 RICHFIELD SPRINGS NY 13439
RICHFIELD SPRINGS CSD (                RICHFIELD SPNGS C S-COLL PO BOX 631 RICHFIELD SPRINGS NY 13439
RICHFIELD SPRINGS VILLAG               RICHFIELD SPRINGS VL-COL PO BOX 271 RICHFIELD SPRINGS NY 13439
RICHFIELD TOWN                         RICHFIELD TOWN-TAX COLLE 18 E JAMES ST RICHFLD SPRINGS NY 13439
RICHFIELD TOWN                         RICHFIELD TWN TREASURER 7400 RICHFIELD DR ARPIN WI 54410
RICHFIELD TOWN                         TAX COLLECTOR 7400 RICHFIELD DR ARPIN WI 54410
RICHFIELD TOWNSHIP                     RICHFIELD TOWNSHIP - TRE 5381 N. STATE RD DAVISON MI 48423
RICHFIELD TOWNSHIP                     RICHFIELD TOWNSHIP - TRE PO BOX 393 ST HELEN MI 48656
RICHFIELD VILLAGE                      RICHFIELD VLG TREASURER 4128 HUBERTUS RD HUBERTUS WI 53033
RICHFORD TOWN                          RICHFORD TOWN - TAX COLL 94 MAIN STREET RICHFORD VT 05476
RICHFORD TOWN                          RICHFORD TOWN-TAX COLLEC PO BOX 80 RICHFORD NY 13835
RICHFORD TOWN                          RICHFORD TWN TREASURER PO BOX 104 COLOMA WI 54930
RICHHILL TOWNSHIP                      RICHHILL TWP - TAX COLLE 449 W ROY FURMAN HWY WIND RIDGE PA 15380



Epiq Corporate Restructuring, LLC                                                                 Page 1040 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1066 of 1490
Claim Name                             Address Information
RICHIES ROOFING LLC                    MFF LLC 7 WOODS WAY NEW FAIRFIELD CT 06812
RICHLAND BORO                          LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
RICHLAND CENTER CITY                   RICHLAND CENTER CITY TRE 450 S MAIN ST RICHLAND CENTER WI 53581
RICHLAND CITY                          RICHLAND CITY-TAX COLLEC 390 BROAD ST RICHLAND GA 31825
RICHLAND COUNTY                        RICHLAND COUNTY - TREASU 2020 HAMPTON ST. COLUMBIA SC 29204
RICHLAND COUNTY                        RICHLAND COUNTY - TREASU 50 PARK AVE EAST, ADMIN. MANSFIELD OH 44902
RICHLAND COUNTY                        TREASURER/MOBILE HOME 50 PARK AVE EAST, ADMIN. MANSFIELD OH 44902
RICHLAND COUNTY                        RICHLAND COUNTY - TREASU 418 2ND AVE NORTH WAHPETON ND 58075
RICHLAND COUNTY                        RICHLAND COUNTY - TREASU 201 WEST MAIN ST SIDNEY MT 59270
RICHLAND COUNTY                        RICHLAND COUNTY - TREASU 103 WEST MAIN 13 OLNEY IL 62450
RICHLAND COUNTY / MOBILE               RICHLAND COUNTY - TREASU 2020 HAMPTON ST., 2ND F COLUMBIA SC 29204
RICHLAND COUNTY REGISTER OF DEEDS      1701 MAIN ST ROOM 101 COLUMBIA SC 29201
RICHLAND COUNTY TAX OFFICE             2020 HAMPTON ST COLUMBIA SC 29211-1947
RICHLAND COUNTY TREASURER              2020 HAMPTON ST COLUMBIA SC 29204
RICHLAND COUNTY TREASURER              PO BOX 11947-2020 HAMPTON STREET COLUMBIA SC 29211-1947
RICHLAND COUNTY TREASURY (R)           PO BOX 8028 COLUMBIA SC 29202
RICHLAND FARM MUT                      1405 4TH ST SW 1 SIDNEY MT 59270
RICHLAND PARISH                        RICHLAND PARISH - COLLEC 708 S JULIA RM 113 RAYVILLE LA 71269
RICHLAND S.D./RICHLAND T               RICHLAND SD - TAX COLLEC 1031 RACHEL ST JOHNSTOWN PA 15904
RICHLAND SCH DISTRICT/GE               RICHLAND SD - TAX COLLEC 341 TEABERRY LANE JOHNSTOWN PA 15904
RICHLAND TOWN                          RICHLAND TOWN-TAX COLLEC 1 BRIDGE ST PULASKI NY 13142
RICHLAND TOWN                          RICHLAND TWN TREASURER 26394 MAPLE GROVE ROAD RICHLAND CENTER WI 53581
RICHLAND TOWNSHIP                      RICHLAND TWP - TAX COLLE 102 RAHWAY ROAD MCMURRAY PA 15317
RICHLAND TOWNSHIP                      RICHLAND TWP - TAX COLLE 1031 RACHEL ST JOHNSTOWN PA 15904
RICHLAND TOWNSHIP                      RICHLAND TWP - TAX COLLE 1154 AIRPORT ROAD EMLENTON PA 16373
RICHLAND TOWNSHIP                      RICHLAND TWP - TAX COLLE 520 STATION RD QUAKERTOWN PA 18951
RICHLAND TOWNSHIP                      RICHLAND TOWNSHIP - TREA 1180 N HEMLOCK RD HEMLOCK MI 48626
RICHLAND TOWNSHIP                      RICHLAND TOWNSHIP - TREA PO BOX 358 PRESCOTT MI 48756
RICHLAND TOWNSHIP                      RICHLAND TOWNSHIP - TREA P O BOX 309 VESTABURG MI 48891
RICHLAND TOWNSHIP                      RICHLAND TWP - TREASURER 7401 N. 32ND ST. RICHLAND MI 49083
RICHLAND TOWNSHIP                      RICHLAND TOWNSHIP - TREA 8291 S TAYLOR MC BAIN MI 49657
RICHLAND TOWNSHIP WATER AUTHORITY      1328 CALIFORNIA RD SUITE D QUAKERTOWN PA 18951
RICHLAND VILLAGE                       RICHLAND VILLAGE - TREAS PO BOX 1 RICHLAND MI 49083
RICHLANDS INS & REALTY                 207 SOUTH ACADEMY ST RICHLANDS NC 28574
RICHLANDS TOWN                         RICHLANDS TOWN - TREASUR 200 WASHINGTON SQ - TREA RICHLANDS VA 24641
RICHLANDTOWN BORO                      RICHLANDTOWN BORO - COLL 114 CHERRY STREET RICHLANDTOWN PA 18955
RICHLAWN CITY                          CITY OF RICHLAWN - TREAS PO BOX 7786 LOUISVILLE KY 40257
RICHMOND                               RICHMOND CITY- COLLECTOR 205 SUMMIT ST RICHMOND MO 64085
RICHMOND CAROLINA FIRE                 DISTRICT COLLECTOR 208 RICHMOND TOWNHOUSE R CAROLINA RI 02812
RICHMOND CITY                          RICHMOND CITY - TREASURE 900 E BROAD ST - ROOM 10 RICHMOND VA 23219
RICHMOND CITY                          RICHMOND CITY - FIN. DIR PO BOX 1268 FINANCE DEPT RICHMOND KY 40476
RICHMOND CITY                          RICHMOND CITY - TREASURE PO BOX 457 RICHMOND MI 48062
RICHMOND CITY TREASURER                900 E BROAD ST. ROOM 103 RICHMOND VA 23219
RICHMOND CLERK OF THE CIRCUIT COURT    400 NORTH NINTH STREET JOHN MARSHALL COURTS BUILDING RICHMOND VA 23219
RICHMOND COUNTY                        RICHMOND COUNTY - TREASU 101 COURT CIRCLE WARSAW VA 22572
RICHMOND COUNTY                        RICHMOND COUNTY - COLLEC 1401 FAYETTEVILLE ROAD ROCKINGHAM NC 28379
RICHMOND COUNTY                        RICHMOND CO-TAX COMMISSI 535 TELFAIR STREET SUITE AUGUSTA GA 30901
RICHMOND COUNTY CLERK CIRCUIT CRT      PO BOX 1000 WARSAW VA 22572-1000
RICHMOND COUNTY REGISTER OF DEEDS      114 E FRANKLIN ST RM 101 ROCKINGHAM NC 28379-3601



Epiq Corporate Restructuring, LLC                                                                 Page 1041 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1067 of 1490
Claim Name                            Address Information
RICHMOND COUNTY TAX COLLECTOR         1401 FAYETTEVILLE RD ROCKINGHAM NC 28379
RICHMOND COUNTY TAX COLLECTOR         PO BOX 1644 ROCKINGHAM NC 28380
RICHMOND COUNTY TAX COMMISSION        535 TELFAIR ST - SUITE 100 AUGUSTA GA 30901
RICHMOND SURVEYING CO.                363 1ST STREET SW CLEVELAND TN 37311
RICHMOND TOWN                         RICHMOND TOWN - TAX COLL PO BOX 124 RICHMOND MA 01254
RICHMOND TOWN                         RICHMOND TOWN - TAX COLL 5 RICHMOND TOWNHOUSE ROA WYOMING RI 02898
RICHMOND TOWN                         RICHMOND TOWN -TAX COLLE 105 OLD HOMESTEAD HWY, S RICHMOND NH 03470
RICHMOND TOWN                         RICHMOND TOWN- TAX COLLE 26 GARDINER STREET RICHMOND ME 04357
RICHMOND TOWN                         RICHMOND TOWN - TAX COL 203 BRIDGE STREET RICHMOND VT 05477
RICHMOND TOWN                         RICHMOND TOWN-TAX COLLEC PO BOX 145 HONEOYE NY 14471
RICHMOND TOWN                         RICHMOND TWN TREASURER P.O. BOX 886 DELAVAN WI 53115
RICHMOND TOWN                         ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD HUDSON WI 54016
RICHMOND TOWN                         RICHMOND TWN TREASURER W8398 BROADWAY RD SHAWANO WI 54166
RICHMOND TOWNSHIP                     RICHMOND TWP - TAX COLLE 29957 STATE HWY 408 TOWNVILLE PA 16360
RICHMOND TOWNSHIP                     RICHMOND TWP - TAX COLLE 1579 S MAIN STREET MANSFIELD PA 16933
RICHMOND TOWNSHIP                     RICHMOND TWP - TAX COLLE 2237 MOSELEM SPRING RD FLEETWOOD PA 19522
RICHMOND TOWNSHIP                     RICHMOND TOWNSHIP - TREA 34900 SCHOOL SEC. RD. RICHMOND MI 48062
RICHMOND TOWNSHIP                     RICHMOND TOWNSHIP - TREA 4804 200TH AVE REED CITY MI 49677
RICHMOND TOWNSHIP                     RICHMOND TOWNSHIP - TREA PO BOX 35 PALMER MI 49871
RICHMOND, MICHELE                     ADDRESS ON FILE
RICHMONDVILLE TOWN                    RICHMONDVILLE TN-COLLECT 104 MUNICIPAL LANE RICHMONDVILLE NY 12149
RICHMONDVILLE VILLAGE                 VILLAGE OF RICHMONDVILLE P.O. BOX 493 RICHMONDVILLE NY 12149
RICHS QUALITY ROOFING & REMODELING    JERRY ED RICH JR 7420 DOVERBLUFF RD WAVERLY GA 31565
RICHTER, DALE                         ADDRESS ON FILE
RICHTER, TY                           ADDRESS ON FILE
RICHVILLE VILLAGE                     RICHVILLE VILLAGE-CLERK PO BOX 285 RICHVILLE NY 13681
RICK A THOMPSON                       229 DOUBLETREE LANE CHEYENNE WY 82009
RICK A YARNALL TRUSTEE                701 BRIDGER AVE STE 820 LAS VEGAS NV 89101
RICK ADAMS                            PO BOX 1000 PORT ARANSAS TX 78373
RICK ALLEN                            PO BOX 4321 CARY NC 27519
RICK BAKER REAL ESTATE PA             101 DEVONSHIRE ROAD HAGERSTOWN MD 21740
RICK BENEDICT                         207 1/2 N E DUNCAN OK 73533
RICK BINFIELD INS AGENCY              2750 LAKE HARBIN RD MORROW GA 30260
RICK BRATTOLI, CONTRACTOR             RICHARD BRATTOLI RICHARD BRATTOLI 8232 QUARTZ AVE WINNETKA CA 91306
RICK COEN                             616 6TH ST CORPUS CHISTI TX 78401
RICK CUMMINGS INS AGENCY              PO BOX 5990 WACO TX 76708
RICK D. BURROW                        10192 N. HWY. 43 MAYSVILLE AR 72747
RICK DUNCAN CONSTRUCTION              RICK DUNCAN 215 EAST CJ THOMAS RD MONROE NC 28110
RICK HERNANDEZ AGENCY                 865 N RESLER L EL PASO TX 79912
RICK HILL LLC                         PO BOX 217 PINELLAS PARK FL 33780
RICK PETERSON PA                      10620 GRIFFIN RD 206 COOPER CITY FL 33328
RICK PHILLIPS INS                     1222 10TH ST 101N WOODWARD OK 73801
RICK RINKER INSURANCE AG              2206 E BROADWAY SUITE E-2 PEARLAND TX 77581
RICK STUTZMAN AND                     ADDRESS ON FILE
RICK TINKER INSURANCE                 RICKY R TINKER 2206 E. BROADWAY, SUITE E-2 PEARLAND TX 77581
RICK, MARYELLEN                       ADDRESS ON FILE
RICKETSON, GEORGE                     ADDRESS ON FILE
RICKEY A PALMER                       ADDRESS ON FILE
RICKEY THIGPEN &                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1042 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1068 of 1490
Claim Name                             Address Information
RICKS CONSTRUCTION                     RICKY ANDERSON 821 MANNING ST. GRAND PRAIRIE TX 75051
RICKS ROOFING AND SIDING               INC 13736 JOHNSON ST NE HAM LAKE MN 55304
RICKS ROOFING CO                       RICKY ROBLES 7705 EVERGREEN AVENUE N RICHLAND HILLS TX 76182
RICKS, ROXANNE                         ADDRESS ON FILE
RICKY GOKOOL &                         ADDRESS ON FILE
RICKY HOLLENWEGER                      ADDRESS ON FILE
RICKY JACKSON                          ADDRESS ON FILE
RICKY L RAINO                          ADDRESS ON FILE
RICKYS PAINTING                        14123 BERRINGTON DR HOUSTON TX 77083
RICOH USA INC                          PO BOX 31001-0850 PASADENA CA 91110
RICOH USA, INC.                        ATTN: LEGAL DEPARTMENT 70 VALLEY STREAM PARKWAY MALVERN PA 19355
RIDDICK, JACOB                         ADDRESS ON FILE
RIDDLE BUILDERS, INC.                  819 N 3RD ST MONROE LA 71201
RIDDLE, VALERIE                        ADDRESS ON FILE
RIDEAU, JULIE                          ADDRESS ON FILE
RIDENER APPRAISAL SERVICE INC          18465 STONERIDGE CT NORTHVILLE MI 48168
RIDGE CONST CO                         PO BOX 2215 PARADISE CA 95967
RIDGE ELECTRIC, LLC                    COLIN D BREXLER PO BOX 2175 WINTER HAVEN FL 33884
RIDGE MARKETING ASSOC APPRAISALS       464 WOODCREST DRIVE MECHANICSBURG PA 17050
RIDGE MEADOWS HOA                      PO BOX 94647 LAS VEGAS NV 89193
RIDGE REALTY COMPANY                   GROUND RENT 20 S CHARLES ST, STE 300 BALTIMORE MD 21201
RIDGE ROOFING                          LAWRENCE A ERCK 2829 MEADOWSIDE DRIVE MCKINNEY TX 75071
RIDGE TOP EXTERIORS LLC                9270 BAY PLAZA BLVD 610 TAMPA FL 33619
RIDGEBURY TOWNSHIP                     RIDGEBURY TWP - TAX COLL 987 MORMON LAKE RD GILLETT PA 16925
RIDGECREST CONDO HOA                   PO BOX 62775 WASHINGTON DC 20029
RIDGEDALE MEWS HOA INC                 2741-C FALLSTON ROAD FALLSTON MD 21047
RIDGEFIELD BORO                        RIDGEFIELD BORO -TAX COL 604 BROAD AVENUE RIDGEFIELD NJ 07657
RIDGEFIELD PARK VILLAGE                RIDGEFIELD PARK VIL- COL MUNICIPAL BLDG. 234 MAIN RIDGEFIELD PARK NJ 07660
RIDGEFIELD TOWN                        RIDGEFIELD TOWN-TAX COLL P.O.BOX 299 RIDGEFIELD CT 06877
RIDGELAND VILLAGE                      DUNN COUNTY TREASURER 800 WILSON AVERM 150 MENOMONIE WI 54751
RIDGELINE CONSTRUCTION                 SERVICES 33750 COUNTY ROAD 17 ELIZABETH CO 80107
RIDGELINE RESTORATION &                RENOVATION 990 PACKER WAY SPARKS NV 89431
RIDGELINE ROOFING                      RUSSELL JOHNSON 2449 SCOTCH MOSS DRIVE CORPUS CHRISTI TX 78414
RIDGELINE ROOFING &CONSTRUCTION LLC    0466 LARIAT RD MONTE VISTA CO 81144
RIDGELY CITY                           RIDGELY CITY-TAX COLLECT 140 N MAIN ST RIDGELY TN 38080
RIDGELYS CHOICE HOA                    2741 C FALLSTON RD FALLSTON MD 21047
RIDGEMOOR ESTATES IV CONDO ASSOC.      6460 WEST BELLE PLAINE AVENUE CHICAGO IL 60634
RIDGESTONE RESTORATION                 LLC 6925 FM 2515 KAUFMAN TX 75142
RIDGESTONE RESTORATION LLC             JEREMY BOWMAN 6925 FM 2515 KAUFMAN TX 75142
RIDGETOP CITY/ROBERTSON                RIDGETOP CITY-TAX COLLEC P O BOX 650 RIDGETOP TN 37152
RIDGEVIEW ESTATES HOA                  P.O. BOX 2639 RANCHO MIRAGE CA 92270
RIDGEWAY APPRAISAL                     PO BOX 22034 SANTA FE NM 87502
RIDGEWAY TOWN                          RIDGEWAY TOWN - TAX COLL 410 WEST AVE MEDINA NY 14103
RIDGEWAY TOWN                          RIDGEWAY TOWN - TREASURE 806 MAIN ST. RIDGEWAY VA 24148
RIDGEWAY TOWNSHIP                      TAX COLLECTOR 7290 LABERDEE RD BRITTON MI 49229
RIDGEWAY VILLAGE                       RIDGEAY VLG TREASURER 113 DOUGHERTY COURT RIDGEWAY WI 53582
RIDGEWOOD HOMEOWNERS ASSOCIATION       62 SPOONBILL LANE ELLENTON FL 34222
RIDGEWOOD LAKES MASTER ASSOCIATION     189 S. ORANGE AVE. STE 1420B ORLANDO FL 32801
RIDGEWOOD MEADOWS CONDO ASSOCIATION    165 MEADOW CIRCLE ELLENTON FL 34222



Epiq Corporate Restructuring, LLC                                                                 Page 1043 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1069 of 1490
Claim Name                               Address Information
RIDGEWOOD OAKS CONDOMINIUM ASSOCIATION   PO BOX 432 2625 RIDGEWOOD BLVD ELLENTON FL 34222
RIDGEWOOD PARK HOME OWNERS ASSOCIATION   JEFFERY CLARK JOE 520 HICKORY LANE IDAHO FALLS ID 83402
RIDGEWOOD VILLAGE                        RIDGEWOOD VIL - COLLECTO 131 NORTH MAPLE AVE RIDGEWOOD NJ 07451
RIDGID CONSULTING & CONSTRUCTION, CORP   2632 W. I-44 SERVICE RD OKLAHOMA CITY OK 73112
RIDGWAY BORO                             ROBERT CONNACHER-TAX COL 113 MONTMORENCY RD - POB RIDGWAY PA 15853
RIDGWAY S.D./RIDGWAY BOR                 ROBERT CONNACHER-TAX COL 113 MONTMORENCY RD - POB RIDGWAY PA 15853
RIDGWAY S.D./SPRING CREE                 RIDGWAY SD - TAX COLLECT 27821 LAKE CITY RD RIDGEWAY PA 15853
RIDGWAY SCH DIST/RIDGWAY                 GALE CLARK - TAX COLLECT 1537-C MONTMORENCI RDDG RIDGWAY PA 15853
RIDGWAY TOWNSHIP                         GALE CLARK - TAX COLLECT 1537-C MONTMORENCI RD RIDGEWAY PA 15853
RIDLEY PARK BORO                         RIDLEY PARK BORO - COLLE 223 RIVER VIEW AVE RIDLEY PARK PA 19078
RIDLEY S.D./EDDYSTONE BO                 RIDLEY SD - TAX COLLECTO 1400 EAST 13TH STREET EDDYSTONE PA 19022
RIDLEY S.D./RIDLEY PARK                  RIDLEY SD - TAX COLLECTO 223 RIVER VIEW AVE RIDLEY PARK PA 19078
RIDLEY S.D./RIDLEY TWP                   ROSEZANNA CZWALINA - COL 100 E MACDADE BLVD FOLSOM PA 19033
RIDLEY SCHOOL DISTRICT                   100 EAST MACDADE BLVD FOLSOM PA 19033
RIDLEY TOWNSHIP                          ROSEZANNA CZWALINA - COL 100 E MACDADE BLVD FOLSOM PA 19033
RIEDEL, SAMUEL                           ADDRESS ON FILE
RIEGELSVILLE BORO                        TAMMY MACALUSO - TAX COL 615 EASTON RD RIEGELSVILLE PA 18077
RIEGER, ALLISON                          ADDRESS ON FILE
RIELLY, ANGELICA                         ADDRESS ON FILE
RIGA TOWN                                RIGA TOWN - TAX COLLECTO 6460 E BUFFALO RD CHURCHVILLE NY 14428
RIGA TOWNSHIP                            RIGA TOWNSHIP - TREASURE 13708 YANKEE RD OTTAWA LAKE MI 49267
RIGG RESTORATION LTD                     5227 EAGLES LANDING DR OREGON OH 43616
RIGGINS APPRAISAL                        PO BOX 5084 FALLON NV 89407
RIGGS APPRAISAL                          PO BOX 713 YUCAIPA CA 92399
RIGGS PROPERTY VALUATION LLC             PO BOX 483 SCHNECKSVILLE PA 18078
RIGGS RESTORATION, LLC                   2137 N ALAMO CICR MESA AZ 85213
RIGGS, KIM                               ADDRESS ON FILE
RIGHT CHOICE INS                         8180 NW 36TH ST MIAMI FL 33166
RIGHT CHOICE ROOFING, LLC                WILLIAM F JONES II 9464 E BIRCHWOOD DR CLAREMORE OK 74019
RIGHT KUT INC                            903 EAST END BLVD S MARSHALL TX 75670
RIGHT NOW ROOFING LLC                    11614 S OSWEGO AVE TULSA OK 74137
RIGHT REALTY GROUP LLC                   92 PLEASANT STREET MEREDITH NH 03253
RIGHT TOUCH CONSTRUCTION                 MICHAEL MOE P. O. BOX 5968 JACKSON MI 49204
RIGHT WAY ROOFING, LLC                   15382 MONTECITO DR. GRANGER IN 46530
RIGHT WAY WINDOWS & SID&                 SUSANNE & TIMOTHY ATKINS 4621 DEVON AVE LISLE IL 60532
RIGHTCHOICE                              12450 EAST FREEWAY 130 HOUSTON TX 77015
RIGHTSURE INS                            5151 E BROADWAY 120 TUCSON AZ 85711
RIGHTWAY WINDOWS & SIDING INC.           4621 DEVON AVE LISLE IL 60532
RIGO DE LEON CONSTRUCTION                SERGIO R CORDERO AND YOHANA ACEVEDO LORA 220 E. BAYLOR SAN ANTONIO TX 78204
RIGOR INC                                3423 PIEDMONT RD NE ATLANTA GA 30305
RIGOVALDO GARCIA-PENA                    BRADLEY PAUL ELLEY, ESQ. 120 COUNTRY CLUB DRIVE, SUITE 5 INCLINE VILLAGE NV
                                         89451
RIGWOOD, ANNE                            ADDRESS ON FILE
RIKLIN REALTY                            6777 N. MILWAUKEE AVE NILES IL 60714
RIKLIN REALTY                            RIKLIN INVESTMENTS, INC 6777 N MILWAUKEE AVE NILES IL 60714
RILES AND ALLEN                          2813 S HIAWASSEE RD 208 ORLANDO FL 32835
RILEY APPRAISAL SERVICES                 184C KNAPP ROAD CLARKS SUMMIT PA 18411
RILEY CORPORATION &                      HARVEY & CAROLYN HARRIS 8920 SUNSET BLVD ORLANDO FL 32826
RILEY COUNTY                             RILEY COUNTY - TREASURER 110 COURTHOUSE PLAZA MANHATTAN KS 66502



Epiq Corporate Restructuring, LLC                                                                  Page 1044 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1070 of 1490
Claim Name                              Address Information
RILEY HAYS ROOFING & CONSTRUCTION LLC   13423 KANIS RD LITTLE ROCK AR 72211
RILEY POPE & LANEY LLC                  PO BOX 11412 COLUMBIA SC 29211
RILEY POPE & LANEY, LLC                 2838 DEVINE STREET COLUMBIA SC 29205
RILEY POPE AND LANEY                    2838 DEVINE ST COLUMBIA SC 29205
RILEY TOWNSHIP                          RILEY TOWNSHIP - TREASUR 13042 BELLE RIVER RD RILEY MI 48041
RILEY TOWNSHIP                          RILEY TOWNSHIP - TREASUR 7110 W PRATT RD DEWITT MI 48820
RILEY, DEZIRA                           ADDRESS ON FILE
RILEY, LAUREN                           ADDRESS ON FILE
RILEY, LEANNA                           ADDRESS ON FILE
RILEY, LEE                              ADDRESS ON FILE
RILEY, WENDY                            ADDRESS ON FILE
RIMA AVAKIAN &                          CHRIS KHATCHIG KREGORIAN 2422 CANADA BLVD GELNDALE CA 91208
RIMA BALLOUT                            ARTHUR DELONG 1201 PACIFIC AVENUE SUITE 1200 TACOMA WA 94802
RIMERSBURG BORO                         RIMERSBURG BORO - COLLEC 266 CHESTNUT STREET BOX RIMERSBURG PA 16248
RIMULA, MONIQUE                         ADDRESS ON FILE
RINDGE TOWN                             RINDGE TOWN -TAX COLLECT 30 PAYSON HILL ROAD RINDGE NH 03461
RINEY PACKARD PLLC                      5420 LBJ FREEWAY SUITE 220 DALLAS TX 75240
RINEY PACKARD PLLC                      5420 LBJ FRWY STE 220 DALLAS TX 75240
RING, TIMOTHY                           ADDRESS ON FILE
RINGGOLD COUNTY                         RINGGOLD COUNTY - TREASU 109 W MADISON MOUNT AYR IA 50854
RINGGOLD SCH. DIST./DONO                RINGGOLD SD - TAX COLLEC 239 WADDELL AVE DONORA PA 15033
RINGGOLD SCH. DIST./NEW                 RINGGOLD SD - TAX COLLEC 157 MAIN ST NEW EAGLE PA 15067
RINGGOLD SCH. DIST./UNIO                RINGGOLD SD - TAX COLLEC 3904 FINLEYVILLE-ELRAMA FINLEYVILLE PA 15332
RINGGOLD SCHOOL DISTRICT                TIMOTHY A. MATESICH - TC 104 MAPLE AVE MONONGAHELA PA 15063
RINGGOLD SD/CITY OF MONO                RINGGOLD SD - TAX COLLEC 449 WEST MAIN STREET MONONGAHELA PA 15063
RINGGOLD SD/NOTTINGHAM T                KATHLEEN IMHOFF-TAX COLL 58 BLAIR ROAD EIGHTY FOUR PA 15330
RINGGOLD TOWN                           RINGGOLD TOWN - TAX COLL P O BOX 565 RINGGOLD LA 71068
RINGGOLD TOWNSHIP                       RINGGOLD TWP - TAX COLLE 93 HIMES ROAD RINGGOLD PA 15770
RINGLE TOWN                             RINGLE TWN TREASURER R11714 OASIS DRIVE RINGLE WI 54471
RINGLER INSURANCE                       2225 MORRIS AVENUE UNION NJ 07083
RINGTOWN BORO                           RINGTOWN BORO - TAX COLL 235 WEST CHERRY STREET RINGTOWN PA 17967
RINGWOOD BORO                           RINGWOOD BORO - TAX COLL 60 MARGARET KING AVENUE RINGWOOD NJ 07456
RINK, DAVID                             ADDRESS ON FILE
RIO ARRIBA COUNTY                       RIO ARRIBA COUNTY-TREASU PO BOX 548 7 MAIN ST TIERRA AMARILLA NM 87575
RIO ARRIBA COUNTY TREASURER             1122 INDUSTRIAL PARK RD ESPANOLA NM 87532
RIO ARRIBA COUNTY TREASURER             USE VENDOR 60301610 1122 INDUSTRIAL PARK RD ESPANOLA NM 87532
RIO BLANCO COUNTY                       RIO BLANCO COUNTY-TREASU P.O. BOX    G MEEKER CO 81641
RIO GRANDE CITY ISD                     RIO GRANDE CITY ISD COLL P O BOX 91 RIO GRANDE TX 78582
RIO GRANDE COUNTY                       RIO GRANDE COUNTY-TREASU 925 6TH STREET 103 DEL NORTE CO 81132
RIO GRANDE COUNTY TREASURER             925 6TH STREET DEL NORTE CO 81132
RIO GRANDE INSURANCE                    15849 N 71 ST SUITE 100 SCOTTSDALE AZ 85254
RIO GRANDE UNDERWRITERS                 705 W HWY 100 LOS FRESNOS TX 78566
RIO HONDO ISD(C/O HARLIN                RIO HONDO ISD/HARLINGEN PO BOX 2643 HARLINGEN TX 78550
RIO VERDE COMMUNITY ASSOCIATION         DORIS FINDLING 18816 E. FOUR PEAKS BLVD. RIO VERDE AZ 85268
RIO VILLAGE                             RIO VLG TREASURER PO BOX 276 / 207 LINCOLN RIO WI 53960
RIO VISTA CONDOMINIUMS                  2 LA VETA AVE., UNIT A ALAMOSA CO 81101
RIO VISTA MOBILE ESTATE                 ATTN PARK OFFICE 320 N PARK VISTA ST ANAHEIM CA 92806
RIO VISTA MOBILE HOME PARK              4101 PARAMOUNT BLVD 5 PICO RIVERA CA 90660
RIORDAN CONTRACTING                     618 E WHEELER RD SEFFNER FL 33584



Epiq Corporate Restructuring, LLC                                                                  Page 1045 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1071 of 1490
Claim Name                               Address Information
RIPLEY CEN SCH (TN OF                    RIPLEY CEN SCH- TAX COLL PO BOX 339 RIPLEY NY 14775
RIPLEY CITY                              RIPLEY CITY-TAX COLLECTO 110 S WASHINGTON ST RIPLEY TN 38063
RIPLEY COUNTY                            RIPLEY COUNTY - TREASURE 102 W. 1ST NORTH VERSAILLES IN 47042
RIPLEY COUNTY                            RIPLEY COUNTY - COLLECTO 100 COURTHOUSE SQUARE ST DONIPHAN MO 63935
RIPLEY TOWN                              RIPLEY TOWN- TAX COLLECT P.O. BOX 416 RIPLEY NY 14775
RIPLEY, MIRANDA                          ADDRESS ON FILE
RIPON CITY                               RIPON CITY TREASURER 100 JACKSON ST RIPON WI 54971
RIPON TOWN                               RIPON TWN TREASURER W12916 CORK STREET ROAD RIPON WI 54971
RIPTON TOWN                              RIPTON TOWN - TAX COLLE PO BOX 10 RIPTON VT 05766
RISCO INS BROKERAGE                      60 CATAMORE BLVD E PROVIDENCE RI 02914
RISE UP ROOFING &                        RESTORATION 204 PSALM COURT YOUNGSVILLE LA 70592
RISING SON BUILDERS LLC                  CRAIG S. KARKOSKA SR. P.O. BOX 503 DEVAULT PA 19432
RISINGER, JOHN                           ADDRESS ON FILE
RISK AND INS CNLTNS                      5416 GLENRIDGE DR ATLANTA GA 30342
RISK INNOVATIONS LLC                     211 PERIMETER CENTER1050 ATLANTA GA 30346
RISK MANAGEMENT GROUP                    3150 SW 38 AVE 1315 CORAL GABLES FL 33146
RISK MANAGEMENT SOLUTIONS INC            252 HARRY LANE BOULEVARD STE 204 KNOXVILLE TN 37923
RISK MANAGEMENT SOLUTIONS, INC.          C/O TRELIANT SOLUTIONS, LLC ATTN: LUCAS WIMER 1255 23RD ST SUITE 510
                                         WASHINGTON DC 20037
RISK PLACEMENT                           P O BOX 702560 TULSA OK 74170
RISK PLACEMENT                           SERVICES INC P O BOX 702560 TULSA OK 74170
RISK PLACEMENT SERVICES                  3901 MCCAIN PARK DR 201 NORTH LITTLE ROCK AR 72116
RISK PLACEMENT SERVICES                  SYMCOR REM PROC LB675010 12710 HILLCREST RD 115 DALLAS TX 75230
RISK PLACEMENT SERVICES                  505 S 336TH STE 410 FEDERAL WAY WA 98003
RISK PLACEMENT SRVCS INC                 39932 TREASURY CENTER CHICAGO IL 60694
RISK PLACEMENT SVCS                      P O BOX 675010 DALLAS TX 75267
RISK PLACEMENT SVCS                      SCOTTSDALE PO BOX 675010 DALLAS TX 75267
RISK PLACEMENT SVCS                      MUT INS SVC PO BOX 51656 LOS ANGELES CA 90051
RISK PLACEMENT SVCS                      P O BOX 51656 LOS ANGELES CA 90051
RISK SOLUTIONS INS                       1110 PINELLAS BAYWAYS111 ST PETERSBURG FL 33715
RISK SPECIALIST COMPANIE                 7455 ARROYO CROSSING PKWY SUITE 300 LAS VEGAS NV 89113
RISK STRATEGIES CO                       15 PACELLA PARK DR 240 RANDOLPH MA 02368
RISLEY INS AGENCY                        30 HARTFORD TURNPIKE VERNON CT 06006
RITA A MCNALLY                           ADDRESS ON FILE
RITA AHUJA &                             ADDRESS ON FILE
RITA GALVIN &                            ADDRESS ON FILE
RITA M PRICE AGENCY                      26856 HWY 189 BLUE JAY CA 92317
RITA M PRICE INS AGENCY                  PO BOX 189 LAKE ARROWHEAD CA 92352
RITA MANLEY AGENCY                       7 MCINTOSH RD HILTON HEAD ISLE SC 29926
RITA WALKER                              ADDRESS ON FILE
RITA WEBER                               ADDRESS ON FILE
RITCHIE COUNTY SHERIFF                   RITCHIE COUNTY - SHERIFF 115 E MAIN ST - ROOM 204 HARRISVILLE WV 26362
RITCHIE, JACQUELINE                      ADDRESS ON FILE
RITE WAY ELECTRIC INC                    203 SUNSHINE DR BOLINGBROOK IL 60490
RITEWAY INSURANCE REPAIR                 2144 JOHNSON STREET HOLLYWOOD FL 33020
RITEWAY ROOFING                          17304 BLACKHAWK TRAIL SAVANNA IL 61074
RITTENHOUSE PARK COMMUNITY ASSOCIATION   67 RITTENHOUSE DRIVE WILLINGBORO NJ 08046
RIVARD, CHERYL                           ADDRESS ON FILE
RIVAS CONSTRUCTION &                     ROOFING LLC 7608 PLAZA REDONDA EL PASO TX 79912



Epiq Corporate Restructuring, LLC                                                                 Page 1046 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1072 of 1490
Claim Name                               Address Information
RIVAS, RICHARD                           ADDRESS ON FILE
RIVENDELL HOMEOWNERS ASSOCIATION         531 COUCH DRIVE OKLAHOMA CITY OK 73102
RIVER CITY REALTY, LLC                   4720 ROGERS AVENUE SUITE D FORT SMITH AR 72903
RIVER CITY ROOFING &                     THAXTON & DONNA KYPKE 602 EVEREST SAN ANTONIO TX 78209
RIVER CITY ROOFING & REMODELING, INC     602 EVEREST ST SAN ANTONIO TX 78209
RIVER CITY ROOFING & SHEET METAL INC     2845 LAFITON LANE PORT ALLEN LA 70767
RIVER COUNTRY ESTATES                    OWNERS ASSOC., INC. 5331 COMMERCIAL WAY SUITE 106 SPRING HILL FL 34606
RIVER FALLS CITY                         PIERCE COUNTY TREASURER PO BOX 87 / 414 W MAIN S ELLSWORTH WI 54011
RIVER FALLS CITY                         ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD HUDSON WI 54016
RIVER FALLS MUTUAL                       218 N MAIN ST RIVER FALLS WI 54022
RIVER FALLS MUTUAL                       INSURANCE COMPANY 218 N MAIN ST RIVER FALLS WI 54022
RIVER FALLS TOWN                         PIERCE COUNTY TREASURER PO BOX 87 / 414 W MAIN S ELLSWORTH WI 54011
RIVER FOREST WINDINGS CONDO ASSOC.       CORTLAND PROPERTIES INC 7612 W NORTH AVENUE ELMWOOD PARK IL 60707
RIVER HILLS VILLAGE                      RIVER HILLS VLG TREASURE 7650 N PHEASANT LN RIVER HILLS WI 53217
RIVER HOMES LLC                          136 AUBURN AVE NATCHEZ MA 39120
RIVER OAKS CONDO ASSOC. OF PASCO, INC    C/O QUALIFIED PROPERTY MGMT, INC. 5901 U.S. 19, STE 7Q NEW PORT RICHEY FL
                                         34652
RIVER OAKS CONDOMINIUM TRUST             C/O JAMES KURITZKES 100 STATE ST STE 200 BOSTON MA 02109
RIVER OAKS HOA                           3710 RAWLINS STREET SUITE 850 DALLAS TX 75219
RIVER OAKS HOMES ASSOCIATION, INC.       205 HANOVER DRIVE SHREVEPORT LA 71115
RIVER OAKS PROPERTY OWNERS ASSOC., INC   3510 MELANIE COURT TYLER TX 75707
RIVER PARK HOUSE OWNERS ASSOCIATION      3600 CONSHOHOCKEN AVE, 101 PHILADELPHIA PA 19131
RIVER PARK HOUSE OWNERS ASSOCIATION      3600 CONSHOHOCKEN AVENUE PHILADELPHIA PA 19131
RIVER PLANTATION CIA                     17171 PARK ROW STE 310 HOUSTON TX 77084
RIVER PLANTATION MUD                     P.O. BOX 747 CONROE TX 77305
RIVER REALTY SERVICES                    117 EXECUTIVE DRIVE 100 NEW WINDSOR NY 12553
RIVER REALTY SERVICES, INC               117 EXECUTIVE DRIVE SUITE 100 NEW WINDSOR NY 12553
RIVER REALTY SERVICES, INC.              ATTN: LEE RAPHAEL 117 EXECUTIVE DR SUITE 100 NEW WINDSOR NY 12553
RIVER REALTY SERVICES, INC.              ATTN: LEE RAPHAEL 297 MILL STREET SUITE 201 POUGHKEEPSIE NY 12601
RIVER REGION APPRAISALS LLC              PO BOX 182 WETUMPKA AL 36092
RIVER RIDGE ASSOCIATION INC              PO BOX 40 BRACEY VA 23919
RIVER RIDGE SALINE LLC                   C/O LEWIS/KLEIN PROPERTIES 30600 NORTHWESTERN HWY FARMINGTON HILLS MI 48334
RIVER ROUGE CITY                         RIVER ROUGE CITY - TREAS 10600 W JEFFERSON AV RIVER ROUGE MI 48218
RIVER SEA REALTY                         20 BASIN ST SUITE 104 ASTORIA OR 97103
RIVER TERRACE HOMEOWNERS                 500 SUGAR MILL RD STE 200B ATLANTA GA 30350
RIVER TREE INS SRVCS                     507 DRAKE AVE SW D HUNTSVILLE AL 35801
RIVER VALLEY MTL INS CO                  P O BOX 646 WHITEHALL WI 54773
RIVER VALLEY MUT INS CO                  P O BOX 116 FOUNTAIN CITY WI 54629
RIVER VALLEY PLUMBING                    BERNARD & SONS INC. 4151 ANTLER DR GREENWOOD AR 72936
RIVER WALK LLC                           P.O. BOX 20696 RENO NV 89515-0696
RIVER WOODS PROPERTY OWNERS ASSOCIATION 3660 RIVERWOODS DR. FORT PIERCE FL 34946
RIVER'S RUN AT THE BRAZOS OWNERS ASSOC. 9700 RICHMOND AVENUE SUITE 230 HOUSTON TX 77042
RIVERA EAST COMMUNITY IMPROVEMENT        1100 CORPORATE CENTER DRIVE SUITE 150 HOUSTON TX 77041
ASSOC.
RIVERA SERVICES                          P.O BOX 276227 SAN ANTONIO TX 78227
RIVERA, ABE                              ADDRESS ON FILE
RIVERA, DAISY                            ADDRESS ON FILE
RIVERA, DAVID                            ADDRESS ON FILE
RIVERA, JANET                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 1047 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 1073 of 1490
Claim Name                              Address Information
RIVERA, RICKY                           ADDRESS ON FILE
RIVERA, SHAKIRA                         ADDRESS ON FILE
RIVERA, SYLVIA                          ADDRESS ON FILE
RIVERA, YAJAIRA                         ADDRESS ON FILE
RIVERBEND ESTATES ASSOCIATION INC.      3812 NE 7TH AVE PORTLAND OR 97212
RIVERBEND HOMEOWNERS ASSOCIATION INC    348 HARTFORD TURNPIKE, SUITE 200 VERNON CT 06066
RIVERBEND POINTE                        501 OFFICE LANE OWENSBORO KY 42303
RIVERBROOK AT GLEN KERNAN               OWNERS ASSOC. INC 7235 BONNEVAL SUITE 400 JACKSONVILLE FL 32256
RIVERCITY APPRAISAL SERVICES INC        1761 TREELAND AVE MIDDLEBURG FL 32068
RIVERDALE BORO                          RIVERDALE BORO - TAX COL 91 NEWARK POMPTON TPKE RIVERDALE NJ 07457
RIVERDALE CITY                          RIVERDALE CITY-TAX COLLE 971 WILSON ROAD RIVERDALE GA 30296
RIVEREDGE BORO                          RIVEREDGE BORO - TAX COL 705 KINDERKAMACK ROAD RIVER EDGE NJ 07661
RIVERFRONT APPRAISALS LLC               2605 REID ROAD OWENSBORO KY 42303
RIVERHAVEN VILLAGE POA INC              2541 N RESTON TERR HERNANDO FL 34442
RIVERHEAD TOWN (MTP)                    RIVERHEAD TN-TAX RECEIVE 200 HOWELL AVE RIVERHEAD NY 11901
RIVERHOUSE CONDOMINIUM ASSOCIATION,     78 BOUNDARY BLVD ROTONDA WEST FL 33947
INC.
RIVERLAKES RANCH MASTER ASSOCIATION     2131 G STREET BAKERSFIELD CA 93301
RIVERLANDS INS SERVICES                 492 W FIFTH STREET LAPLACE LA 70068
RIVERLANDS INS SERVICES                 13919 RIVER RD 110 LULING LA 70070
RIVERMONT REALTY GROUP                  204 ELMER ST. PRINCETON WV 24740
RIVERNORTH/OAKTREE HIGH INCOME FUND     MR. PATRICK WILLIAM GALLEY, CFA CHIEF INVESTMENT OFFICER 325 NORTH LASALLE
                                        STREET SUITE 645 CHICAGO IL 60654-7030
RIVERO PAINTING                         RENE E RIVERO BETANCOURT CARR. 181 BO. QUEBRADE GRANDE, SECTOR LA MONTANA
                                        TRUJILLO ALTO PR 00976
RIVERPORT INS OF CA                     222 S 9TH ST STE 1300 MINNEAPOLIS MN 55402
RIVERRUN PROPERTY OWNERS ASSOCIATION    7 BREEZEWOOD DR MAUMELLE AR 72113
RIVERS EDGE CONDOMINIUM ASSOCIATION 1   PO BOX 7677 CAROL STREAM IL 60197-7677
RIVERS EDGE CONSTRUCTION                7616 DISALLE BLVD FORT WAYNE IN 46825
RIVERS EDGE HOMEOWNERS ASSOCIATIONS     DEAN T. LENNON 45 BRAINTREE HILL PARK SUITE 107 BRAINTREE MA 02184
RIVERS EDGE MANAGEMENT SERVICES LLC     23933 ALLEN RD STE 11 WOODHAVEN MI 48183
RIVERS, DENITA                          ADDRESS ON FILE
RIVERSIDE - CALOOSA YACHT               & RACQUET CLUB ASSOC 15751 SAN CARLOS BLVD #8 FORT MYERS FL 33908
RIVERSIDE BEAVER S.D./FR                RIVERSIDE BEAVER CO SD - 229 HICKERNELL RD FOMBELL PA 16123
RIVERSIDE BEAVER S.D./N                 KAREN TROZZO - TAX COLLE 902 MERCER RD BEAVER FALLS PA 15010
RIVERSIDE BORO                          RIVERSIDE BORO - TAX COL P.O. BOX 325 RIVERSIDE PA 17868
RIVERSIDE BOROUGH                       301 DEWART ST PO BOX 307 RIVERSIDE PA 17868
RIVERSIDE BUILDERS LLC                  130 SWIFT CREEK LN COLONIAL HEIGHTS VA 23834
RIVERSIDE COUNTY                        RIVERSIDE COUNTY TAX COL 4080 LEMON STREET RIVERSIDE CA 92501
RIVERSIDE COUNTY CODE ENFORCEMENT       PO BOX 1469 RIVERSIDE CA 92502
RIVERSIDE COUNTY TAX COLLECTOR          4080 LEMON STREET 4TH FLOOR RIVERSIDE CA 92501
RIVERSIDE COUNTY TREASURER              PO BOX 12005 RIVERSIDE CA 92502-2205
RIVERSIDE COUNTY TREASURER TAX          PO BOX 12005 RIVERSIDE CA 92502
RIVERSIDE COUNTY TTC, DON KENT          4080 LEMON ST 1ST FLOOR RIVERSIDE CA 92502-2205
RIVERSIDE HIGHLAND WATER COMPANY        12374 MICHIGAN STREET GRAND TERRACE CA 92313
RIVERSIDE OF LAKE COUNTY, INC           11004 RIVERSIDE ROAD LEESBURG FL 34788
RIVERSIDE S.D./MOOSIC BO                MOOSIC BORO - TAX COLLEC 715 MAIN ST MOOSIC PA 18507
RIVERSIDE S.D./TAYLOR BO                LUANN KRENITSKY - TX COL 122 UNION ST - BORO BUIL TAYLOR PA 18517
RIVERSIDE SEWER AUTHORITY               P O BOX 188 RIVERSIDE NJ 08075
RIVERSIDE TOWNSHIP                      237 SOUTH PAVILION AVE RIVERSIDE NJ 08075


Epiq Corporate Restructuring, LLC                                                                  Page 1048 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1074 of 1490
Claim Name                               Address Information
RIVERSIDE TOWNSHIP                       RIVERSIDE TWP -COLLECTOR 237 SOUTH PAVILION AVE RIVERSIDE NJ 08075
RIVERSIDE TOWNSHIP                       RIVERSIDE TOWNSHIP - TRE 9960 S. VANDERMEULEN RD MCBAIN MI 49657
RIVERSIDE VILLAGE MHP                    4375 WEBER RIVER DRIVE OGDEN UT 84405
RIVERSTONE RESOURCES &                   CONSTRUCTION LLC 3268 E BARN CT COEUR D ALENE ID 83815
RIVERTON BORO                            RIVERTON BORO - TAX COLL 505-A HOWARD STREET RIVERTON NJ 08077
RIVERTON TOWNSHIP                        RIVERTON TOWNSHIP - TREA 1868 W. KISTLER RD SCOTTVILLE MI 49454
RIVERVALE TOWNSHIP                       RIVERVALE TWP - COLLECTO 406 RIVERVALE ROAD RIVER VALE NJ 07675
RIVERVIEW CITY                           RIVERVIEW CITY - TREASUR 14100 CIVIC PARK DR, FIN RIVERVIEW MI 48193
RIVERVIEW CONDOMINIUM, INC.              1430 NW 15 AVE MIAMI FL 33125
RIVERVIEW S.D./OAKMONT B                 RIVERVIEW SD - TAX COLLE 336 DELAWARE AVE. DEPT L OAKMONT PA 15139
RIVERVIEW S.D./VERONA BO                 RIVERVIEW SD - TAX COLLE 336 DELAWARE AVE DEPT L OAKMONT PA 15139
RIVERVIEW TOWN                           RIVERVIEW TWN TREASURER PO BOX 220 MOUNTAIN WI 54149
RIVERWALK COUNCIL OF CO OWNERS           2500 WILCREST STE 300 HOUSTON TX 77042
RIVERWALK PROPERTY OWNERS ASSOCIATION    C/O C.I.A. SERVICES, INC. 465 BEAR SPRINGS ROAD, P.O. BOX 63178 PIPE CREEK TX
                                         78063
RIVERWIND HOMEOWNERS ASSOCIATION INC     30 RIVERWIND DRIVE HENDERSONVILLE NC 28739
RIVERWOOD CONST LLC                      1420 NORTHBROOK DR GARDENDALE AL 35071
RIVERWOOD ESTATES HOA INC                6704 LONE OAK BLVD NAPLES FL 34109
RIVERWOOD HOMEOWNERS ASSOCIATION         P. O. BOX 123535 FORT WORTH TX 76121
RIVES TOWNSHIP                           RIVES TOWNSHIP - TREASUR 348 E MAIN ST RIVES JUNCTION MI 49277
RIVIERA COMMUNITY CLUB                   11016 COUNTRY CLUB DRIVE ANDERSON ISLAND WA 98303
RIVIERA HEIGHTS HOMEOWNERS ASSOCIATION   3040 RIVIERA HEIGHTS DR KELSEYVILLE CA 95451
RIVINIUS, DENNISE                        ADDRESS ON FILE
RIVKIN RADLER LLP                        926 RXR PLAZA ACCOUNTING UNIONDALE NY 11556-0926
RIXEY BERRY INS GRP INC                  706 INDIAN HILL RD TERRACE PARK OH 45174
RIZON EAST ASSOCIATION INC               224 DATURA STREET STE 713 WEST PALM BEACH FL 33401
RIZZI, TONNA                             ADDRESS ON FILE
RIZZO CONSTRUCTION AND                   MAINTENANCE 72 TREETOP WAY PLYMOUTH MA 02360
RIZZO ROOFING LLC                        3050 HOLLIDAY AVE APOPKA FL 32703
RJ BENNETT CONST & JAMES                 & BRENDA CHILDREE 1208 E 2ND COURT PANAMA CITY FL 32401
RJ BUILDERS                              2241 BARTON RD 347 GRAND TERRACE CA 92313
RJ BUILDERS & SANDRA                     STEWART & EDWARD STEWART 22421BARTON RD STE 347 GRAND TERRACE CA 92313
RJ CONSTRUCTION                          ROBERT JORDAN CONSTRUCTION, LLC 2912 W. PARK ROW DRIVE PANTEGO TX 76013
RJ GRIMES INC & DEREK &                  LASHAWN FREMPONG PO BOX 572 COCKEYSVILLE MD 21030
RJ YOUNG COMPANY                         PO BOX 415000 NASHVILLE TN 37241
RJF PROPERTY PRESERVATIONS               12030 BANDERA RD SUITE 108-H HELOTES TX 78023
RJI PROFESSIONALS INC                    6063 MAIN ST NORTH BRANCH MN 55056
RJI PROFESSIONALS INC                    13551 W 43RD DR UNIT Q GOLDEN CO 80403
RJK DESIGN AND                           CONSTRUCTION 14207 CHADWICK LANE ROCKVILLE MD 20853
RJM CONTRACTORS INC                      3108 29TH AVE E BRADENTON FL 34208
RJREA INC                                19046 BRUCE B DOWNS BLVD 227 TAMPA FL 33647
RJRN HOLDINGS LLC                        MICHAEL BEEDE, ESQ. THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY,
                                         SUITE 307 HENDERSON NV 89074
RJS SYSTEMS INC                          832 W. TIDWELL RD HOUSTON TX 77091
RK CONSTRUCTION, LLC                     RYAN JEROME KIGIN RYAN JEROME KIGIN 12432 FINGERBOARD ROAD MONROVIA MD 21770
RK HUGHES INC                            185 KINGSLAND STREET NUTLEY NJ 07110
RK PROPERTY MANAGEMENT                   4638 S CLARENCE AVE WICHITA KS 67217
RKC CONSTRUCTION                         1118 VILLA CT LAREDO TX 78045
RKS LAW                                  PO BOX 2095 FAYETTEVILLE NC 28302



Epiq Corporate Restructuring, LLC                                                                  Page 1049 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1075 of 1490
Claim Name                              Address Information
RL GROVES & SONS INC                    1 HANOVER ST GETTYSBURG PA 17325
RL SULLIVAN INS                         992 W 16TH ST YUMA AZ 85364
RLB CLUB TEXAS INC DBA TRINITY CUSTOM   RYAN BUMPAS 3523 DORTLEY LANE SOUTH FORT WORTH TX 76107
RLI                                     RLI INSURANCE COMPANY ATTN: THOMAS HUBER 9025 N LINDBERGH DRIVE PEORIA IL
                                        61615
RLI INSURANCE COMPANY                   700 BISHOP ST 1920 HONOLULU HI 96813
RLP BUCKWOOD COURT LLC                  CHARLES COONS COOPER COONS 10655 PARK RUN DR, SUITE 130 LAS VEGAS NV 89144
RM CABINETS                             7864 COUNTY RD 302 PLANTERSVILLE TX 77363
RMCENTERPRISE LLC                       ROSS CAMERON 1747 BRIAN GLEN LANE SANDY UT 84092
RMG ENTERPRISE SOLUTIONS INC            ATTN: GENERAL COUNSEL P.O. BOX 123769 DEPT 3769 DALLAS TX 75312-3769
RMG NETWORKS                            ATTN: GENERAL COUNSEL 15301 DALLAS PARKWAY SUITE 500 ADDISON TX 75001
RMIC CORPORATION                        ATTN: LOCKBOX 890477 5130 PARKWAY PLAZA BLVD CHARLOTTE NC 28217
RMJM ENTERPRISE, INC                    6310 MERRYDALE AVENUE BATON ROUGE LA 70812
RMN GROUND RENT                         GROUND RENT 6505 DRIFTING CLOUD MEWS CLARKSVILLE MD 21029
RMS EAST END INS AGENCY                 54985 MAIN RD SOUTHOLD NY 11971
RMS INSURANCE                           53345 MAIN RD SOUTHHOLD NY 11550
RN WILLEY & SONS & JAMES                HOLMAN & AUDREY COFFIN PO BOX 28 SOUTH CASCO ME 04077
RNC CONSTRUCTION LLC                    ALAN PROCTER 103 W AVE E COOPERAS COVE TX 76522
RND INSURANCE CORPORATION               18590 NW 67TH AVE 204 MIAMI FL 33015
RO-MONT GARDENS ANDOVER CONDO C INC     15 NW 204 ST MIAMI GARDENS FL 33169
ROACHE, SHAMORI                         ADDRESS ON FILE
ROADRUNNER RESTORATION                  5117 HILTONVIEW ROAD HOUSTON TX 77086
ROADRUNNER RESTORATION                  PROGRESSIVE FIRE & FLOOD INC P O BOX 40879 HOUSTON TX 77240
ROAN, JOSEPH                            ADDRESS ON FILE
ROANE COUNTY                            ROANE COUNTY-TRUSTEE PO BOX 296 KINGSTON TN 37763
ROANE COUNTY CHANCERY COURT             200 E RACE ST STE 12 KINGSTON TN 37763
ROANE COUNTY SHERIFF                    200 MAIN STREET SPENCER WV 25276
ROANE COUNTY SHERIFF                    ROANE COUNTY - SHERIFF 200 MAIN ST SPENCER WV 25276
ROANE COUNTY TRUSTEE                    200 E RACE ST SUITE 4 KINGSTON TN 37763
ROANE INS AGENCY                        411 RENA DR LAFAYETTE LA 70503
ROANOKE CITY                            ROANOKE CITY - TREASURER 215 CHURCH AVE SW - ROOM ROANOKE VA 24011
ROANOKE COUNTY                          ROANOKE COUNTY - TREASUR 5204 BERNARD DRIVE, STE ROANOKE VA 24018
ROARING SPRING BORO                     TAMMY FRYE-CARTER - COLL 327 EAST MAIN ST ROARING SPRING PA 16673
ROARINGCREEK TOWNSHIP                   ROARINGCREEK TOWNSHIP - 884 OLD READING RD CATAWISSA PA 17820
ROARK RESIDENTIAL APPRAISAL             SERVICES INC PO BOX 720891 OKLAHOMA CITY OK 73172
ROB AND THERESA SCHWARTZ                CONTRACTING 860 NORTH DRIVE SEYMOUR IN 47274
ROB DUNCAN CONSTRUCTION                 ROBERT J DUNCAN 697 PORPOISE DR PALACIOS TX 77465
ROB GRIFFIN ROOFING                     292 SUNNY DELL RD HUNTSVILLE AL 35810
ROB GRIFFIN ROOFING                     ROBERT A. GRIFFIN 292 SUNNY DELL ROAD HUNTSVILLE AL 35810
ROB LUKES INS AGENCY                    248 E CARMEL DR CARMEL IN 46032
ROB WHITE REALTY LLC                    ATTN: ROB WHITE PO BOX 316 WILLIAMSBURG VA 23187
ROBARDEY, RUSSELL                       ADDRESS ON FILE
ROBARDS CITY                            CITY OF ROBARDS - CLERK PO BOX 488 ROBARDS KY 42452
ROBB, FRANCIS                           ADDRESS ON FILE
ROBB, SHERYLE                           ADDRESS ON FILE
ROBBIE M MILLER                         ADDRESS ON FILE
ROBBIN HOWARD                           ADDRESS ON FILE
ROBBINS, SHARON                         ADDRESS ON FILE
ROBBINSTON TOWN                         ROBBINSTON TN - COLLECT P.O. BOX 1 ROBBINSTON ME 04671



Epiq Corporate Restructuring, LLC                                                                 Page 1050 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1076 of 1490
Claim Name                             Address Information
ROBBINSVILLE TOWNSHIP                  ROBBINSVILLE TWP-COLLECT 1 WASHINGTON BLVD, SUITE ROBBINSVILLE NJ 08691
ROBERSON AND MORELAND LAND SURVEYING   DANNY L. ROBERSON 900 E. CRAIG ST. BATESVILLE AZ 72501
ROBERSON, HEATHER                      ADDRESS ON FILE
ROBERSON, LADAISHA                     ADDRESS ON FILE
ROBERSON, NICHOLAS                     ADDRESS ON FILE
ROBERSONVILLE TOWN                     ROBERSONVILLE TOWN - COL P O BOX 487 ROBERSONVILLE NC 27871
ROBERT & JUSTINE GIRONDA               ADDRESS ON FILE
ROBERT & RENEE MACCHI                  ADDRESS ON FILE
ROBERT & SANDRA OREILLY                ADDRESS ON FILE
ROBERT A BROWN ALLSTATE                700 S FRIENDSWOOD DR G FRIENDSWOOD TX 77546
ROBERT A ROSSI                         ADDRESS ON FILE
ROBERT A. SNEED & ASSOCIATES, P.C.     6968 MAIN ST LITHONIA GA 30058
ROBERT ALVA                            ADDRESS ON FILE
ROBERT ANTHONY MACKER                  ADDRESS ON FILE
ROBERT B WILSON CH 13 TRUSTEE          6308 IOLA AVE STE 100 LUBBOCK TX 79424
ROBERT BAKER &                         ADDRESS ON FILE
ROBERT BALDINI                         ADDRESS ON FILE
ROBERT BANISTER & TRUDY                ADDRESS ON FILE
ROBERT BERGH                           ADDRESS ON FILE
ROBERT BLAKELEY INS                    27405 US HWY 27 117 LEESBURG FL 34748
ROBERT BOYDSTON &                      ADDRESS ON FILE
ROBERT BRANNON                         ADDRESS ON FILE
ROBERT BRUNER &                        ADDRESS ON FILE
ROBERT C BECK & CARMEN R               ADDRESS ON FILE
ROBERT C GOFF                          NONE AT THIS TIME.
ROBERT C. EBER ATTORNEY AT LAW         10761 SW 104 STREET MIAMI FL 33176
ROBERT CARINO, ET AL.                  RICHARD G. MARTIN, ESQ. MARTIN & MOODIE LAW GROUP, PLLC 325 EAST SUNRISE
                                       HIGHWAY LINDENHURST NY 11757
ROBERT CARLTON                         ADDRESS ON FILE
ROBERT CARRINGTON COPELAND JR          ADDRESS ON FILE
ROBERT CASTILLO                        ADDRESS ON FILE
ROBERT CASTILLO                        ADDRESS ON FILE
ROBERT CHUMLEY CONSTRUCT               57 MABEL LN ATOKA ATOKA TN 38004
ROBERT CUSMANO                         ADDRESS ON FILE
ROBERT D NESPOR                        ADDRESS ON FILE
ROBERT D TURNER                        ADDRESS ON FILE
ROBERT D. DEY                          DAVID H. KRIEGER HAINES & KRIEGER 8985 S. EASTERN AVE., SUITE 350 HENDERSON NV
                                       89123
ROBERT DZAMBO                          ADDRESS ON FILE
ROBERT E COLLINS AND ASSOC INC         PO BOX 56648 JACKSONVILLE FL 32241
ROBERT E CUMMINGS INS                  755 S 11TH ST STE 252 BEAUMONT TX 77701
ROBERT E LLOYD                         ADDRESS ON FILE
ROBERT E SCOTT                         ADDRESS ON FILE
ROBERT ESPERSEN &                      ADDRESS ON FILE
ROBERT EVAN YOUNG                      ADDRESS ON FILE
ROBERT F ANDERSON                      ADDRESS ON FILE
ROBERT F REICHE                        ADDRESS ON FILE
ROBERT F. ABERNATHY, SRA               1337 MEADE DRIVE SUFFOLK VA 23434
ROBERT FRED LITTLETON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1051 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1077 of 1490
Claim Name                             Address Information
ROBERT FRED LITTLETON                  ADDRESS ON FILE
ROBERT FRY                             ADDRESS ON FILE
ROBERT GIBSON &                        ADDRESS ON FILE
ROBERT GONZALES                        ADDRESS ON FILE
ROBERT GONZALEZ INSURANCE AGENCY INC   5220 S UNIVERSITY DR., SUITE 105C DAVIE FL 33328
ROBERT GRANNIS &                       ADDRESS ON FILE
ROBERT GRIFFITH &                      ADDRESS ON FILE
ROBERT H HORNER                        ADDRESS ON FILE
ROBERT HALF TECHNOLOGY                 PO BOX 743295 LOS ANGELES CA 90074-3295
ROBERT HAMER                           ADDRESS ON FILE
ROBERT HARTLE &                        ADDRESS ON FILE
ROBERT HIGBIE &                        ADDRESS ON FILE
ROBERT HILLERMANN AGENCY               1380 HIGH ST 8 WASHINGTON MO 63090
ROBERT HON                             ADDRESS ON FILE
ROBERT INDA                            ADDRESS ON FILE
ROBERT J CASULLI JR                    ADDRESS ON FILE
ROBERT J HUDAK REAL                    ADDRESS ON FILE
ROBERT J MEDINA                        ADDRESS ON FILE
ROBERT J WILKENS AGENCY                52 W MAIN ST BOGOTA NJ 07603
ROBERT J. BELL & ASSOC., INC.          3419 VIRGINIA BEACH BLVD. 241 VIRGINIA BEACH VA 23452
ROBERT J. CROWLEY, ET AL.              DONALD W. OSBORNE, P.C. DONALD W. OSBORNE 473 NORTH PEACHTREE STREE NORCROSS
                                       GA 30071
ROBERT JAMES RESTOR LLC                16 PLANK LN GLASTONBURY CT 06033
ROBERT JAMES SVANCARA                  ADDRESS ON FILE
ROBERT JEFFERS & LINDA                 ADDRESS ON FILE
ROBERT JONES                           PREVOST, SHAFF, MASON, & CARNS, PLLC J. NEAL PREVOST 5560 TENNYSON PARKWAY,
                                       SUITE 260 PLANO TX 75024
ROBERT JONES &                         ADDRESS ON FILE
ROBERT JORDAN CONSTRUCTION, LLC        ROBERT JORDAN 2912 W. PARK ROW DRIVE SUITE A PANTEGO TX 76013
ROBERT JUELICH ROOFING                 ROBERT JUELICH 3520 MEADOWLARK LN ALVIN TX 77511
ROBERT K. WHITE AND LORRIE L. WHITE    DOUCET & ASSOCIATES CO. LPA BRIAN A. BROWN 700 STONEHENGE PARKWAY, SUITE 2B
                                       DUBLIN OH 43017
ROBERT KEIPER                          ADDRESS ON FILE
ROBERT KENNEDY                         ADDRESS ON FILE
ROBERT KILLSFIRST                      ADDRESS ON FILE
ROBERT L MERRIFIELD                    ADDRESS ON FILE
ROBERT L PRYOR AS TRUSTEE FOR          JADECO CONSTRUCTION CORP 675 OLD COUNTRY RD WESTBURY NY 11590-4513
ROBERT L RICKMAN                       ADDRESS ON FILE
ROBERT L TANKEL, PA                    1022 MAIN ST STE D DUNEDIN FL 34698
ROBERT L. MASTIN AND JODI A. MASTIN    HEATH J. THOMPSON HEATH J. THOMPSON, P.C. 4224 HOLLAND RD SUITE 108 VIRGINIA
                                       BEACH VA 23452
ROBERT LENOIL INS AGENCY               990 MARSHALL WAY STE A PLACERVILLE CA 95667
ROBERT LLOYDS COUTTS &                 SON AGENCY 46 WASHINGTON ST MORRISTOWN NJ 07960
ROBERT LOVIN CONSTRUCTION CO.          31919 AMERON CIRCLE ALBERMARLE NC 28001
ROBERT M PEREZ ESQ                     3162 COMMODORE PLAZA 3E COCONUT GROVE FL 33133
ROBERT M TRASK AGY INC                 108 W BROADWAY MOSES LAKES WA 98837
ROBERT M ZAGAMI INS                    555 BRIDGE ST WEYMOUTH MA 02191
ROBERT MACIAS                          ADDRESS ON FILE
ROBERT MACIEKO TAX COLLECTOR           15 NORTH CENTRAL AVENUE CANONSBURG PA 15317
ROBERT MASON                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                              Page 1052 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1078 of 1490
Claim Name                             Address Information
ROBERT MCNEAL JR                       ADDRESS ON FILE
ROBERT MITANI & ROBERT                 TOKUYASU 24020 CR 60 1/2 GREELEY CO 80631
ROBERT MOORMAN                         ADDRESS ON FILE
ROBERT MORENO INS                      SERVICES 22860 SAVI RANCH PKWY YORBA LINDA CA 92887
ROBERT MORENO INS AGY                  P O BOX 5185 FULLERTON CA 92838
ROBERT MORENO INSURANCE                PO BOX 87023 YORBA LINDA CA 92885
ROBERT N. DEGREGORIO INS               34 WOODSIDE AVE WINTHROP MA 02152
ROBERT NICHOLS HOME IMPROVEMENTS       ROBERT D. NICHOLS 9 ARAGON LANE PORT SAINT LUCIE FL 34952
ROBERT OLSON                           ADDRESS ON FILE
ROBERT OWENS & CYNTHIA G               ADDRESS ON FILE
ROBERT P MUSGRAVE TRUSTEE              P.O. BOX 972 EVANSVILLE IN 47706
ROBERT P.PETRI &DAUGHTER               ADDRESS ON FILE
ROBERT PAUL FOUST                      ADDRESS ON FILE
ROBERT PEICKERT APPRAISAL              933 E 18TH ST THE DALLES OR 97058
ROBERT PETERS PA                       910 SOUTH 8TH ST STE 136 FERNANDINA BEACH FL 32034
ROBERT POINT CONST INC                 PO BOX 295 THAYNE WY 83127
ROBERT PUGH III                        ROBERT PUGH III, PRO SE
ROBERT R BALDWIN                       ADDRESS ON FILE
ROBERT R. SMITH CONSTRUCTION, CORP.    20750 SW 376TH STREET HOMESTEAD FL 33034
ROBERT ROLOFF &                        ADDRESS ON FILE
ROBERT ROOFING AND REMODELING          ROBERTO VELASQUEZ 330 COUNTY ROAD 387 SAN ANTONIO TX 78254
ROBERT S CHAULSETT                     PO BOX 1505 PRAIRIEVILLE LA 70769
ROBERT S FEDE INS AGENCY               23 GREEN ST STE 102 HUNTINGTON NY 11743
ROBERT S FEDE INS AGENCY               23 GREEN ST 102 HUNTINGTON NY 11743
ROBERT SCHMITZ                         ADDRESS ON FILE
ROBERT STEINEBACH AND                  ADDRESS ON FILE
ROBERT STEVENS ROOFING                 3530 LANNON CASTLE DR ZIONSVILLE IN 46077
ROBERT T WILLIAMSON II                 ADDRESS ON FILE
ROBERT T. LEWIS, ET AL                 ROBERT C. NEWARK, ESQ 2500 S BROADWAY, STE 128 EDMOND OK 73013
ROBERT TAYLOR JR                       ADDRESS ON FILE
ROBERT UNSER                           ALYSSON SNOW (BAR NO. 225185) KATHLEEN BOX (RLSA BAR NO. 802675) LASSD, INC.
                                       110 SOUTH EUCLID AVENUE SAN DIEGO CA 92114
ROBERT VICTOR ALTHAVSEN                ADDRESS ON FILE
ROBERT W NOCK INS                      1625 N DIVISION ST SALISBURY MD 21804
ROBERT W RODRIGUEZ PA                  4909 SW 74 COURT 1ST FLR MIAMI FL 33155
ROBERT W VESPA & ASSOC INC             5510 RIVER RD STE 210 NEW PORT RICHEY FL 34652
ROBERT W. MORRIS AND LARHONIDA S.      DAVID H. KRIEGER HAINES & KRIEGER, LLC 8985 S. EASTERN AVE., SUITE 350
MORRIS                                 HENDERSON NV 89123
ROBERT WALTERS, PLTF.                  KELLEY AUSTIN EARL CARL INST. FOR LEGAL & SOC. POLICY 3100 CLEBURNE STREET
                                       HOUSTON TX 77004
ROBERT WAY CONST INC                   20 EVERETT AVE NORWOOD MA 02062
ROBERT WESSON                          ADDRESS ON FILE
ROBERT WILLIAM DENOMY                  ADDRESS ON FILE
ROBERTA J HOLSTEN                      ADDRESS ON FILE
ROBERTO BENAVIDEZ                      ADDRESS ON FILE
ROBERTO CASTILLO, ET AL.               PHIONAH N. BROWN, ESQ. CABANILLAS & ASSOCIATES, PC 120 BLOOMINGDALE ROAD,
                                       SUITE 400 WHITE PLAINS NY 10605
ROBERTO ESCALERA & ANGELA ESCALERA     ADDRESS ON FILE
ROBERTO PLASENCIA                      ADDRESS ON FILE
ROBERTO RODRIGUEZ                      ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 1053 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 1079 of 1490
Claim Name                           Address Information
ROBERTO SANES GENERAL                ADDRESS ON FILE
ROBERTO TORRES                       ADDRESS ON FILE
ROBERTO VAZQUEZ                      ADDRESS ON FILE
ROBERTS & WEDDLE, LLC                309 W. WASHINGTON 500 CHICAGO IL 60606
ROBERTS CONSTRUCTION                 BRODMANN INC BRODMANN, INC. 11779 CARDINAL CIRCLE GARDEN GROVE CA 92843
ROBERTS COUNTY                       ROBERTS COUNTY - TREASUR 411 2ND AVE EAST SUITE 1 SISSETON SD 57262
ROBERTS COUNTY                       ROBERTS COUNTY - TAX COL P O BOX 458 MIAMI TX 79059
ROBERTS CTY FARM MUT                 418 VETERANS AVE SISSETON SD 57262
ROBERTS INTERIORS                    W.A. ROBERTS & SONS, INC. 1753 HWY 49 SOUTH FLORENCE MS 39073
ROBERTS ROOFING & REMODELING         330 CR 387 SAN ANTONIO TX 78253
ROBERTS SCOTT, ASTIN                 ADDRESS ON FILE
ROBERTS VILLAGE                      ROBERTS VLG TREASURER 107 E MAPLE ST ROBERTS WI 54023
ROBERTS, BREEANNA                    ADDRESS ON FILE
ROBERTS, DUSTIN                      ADDRESS ON FILE
ROBERTS, ERIC                        ADDRESS ON FILE
ROBERTS, ERICKA                      ADDRESS ON FILE
ROBERTS, GEOFFREY                    ADDRESS ON FILE
ROBERTS, GERALD                      ADDRESS ON FILE
ROBERTS, RHONDA                      ADDRESS ON FILE
ROBERTS, ROSEMARY                    ADDRESS ON FILE
ROBERTS, ROXANNA                     ADDRESS ON FILE
ROBERTS, WILLIAM                     ADDRESS ON FILE
ROBERTSON ANSCHUTZ                   VETTERS 1500 CITYWEST BLVD 700 HOUSTON TX 77042
ROBERTSON ANSCHUTZ & SCHNEID PL      6409 CONGRESS AVE STE 100 BOCA RATON FL 33487
ROBERTSON ANSCHUTZ & SCHNEID PL      6409 N CONGRESS AVE SUITE 100 BOCA RATON FL 33487
ROBERTSON ANSCHUTZ SCHNEID PL        6409 CONGRESS AVENUE SUITE 100 BOCA RATON FL 33487
ROBERTSON CONSTRUCTION, INC.         ROBERTSON ENTERPRISES, INC. 1286 JEFFREY ROAD TALLAHASSEE FL 32312
ROBERTSON COUNTY                     ROBERTSON COUNTY-TRUSTEE 515 S BROWN ST SPRINGFIELD TN 37172
ROBERTSON COUNTY                     ROBERTSON COUNTY - SHERI PO BOX 365 MT OLIVET KY 41064
ROBERTSON COUNTY                     ROBERTSON COUNTY - COLLE P O BOX 220 FRANKLIN TX 77856
ROBERTSON COUNTY CLERK               PO BOX 1029 FRANKLIN TX 77856
ROBERTSON COUNTY TAX COLLECTOR       P.O. BOX 220 FRANKLIN TX 77856
ROBERTSON REALTY & APPRAISING INC    410 NW 2ND ST OKEECHOBEE FL 34972
ROBERTSON RYAN ASSOCS                TWO PLAZA EAST STE 650 MILWAUKEE WI 53202
ROBERTSON, ANSCHUTZ                  AND SCHNEID, P.L 6409 N CONGRESS AVE 100 BOCA RATON FL 33487
ROBERTSON, ANSCHUTZ & VETTERS        1500 CITY WEST BLVD. SUITE 700 HOUSTON TX 77042
ROBERTSON, ANSCHUTZ &SCHNEID, P.L.   MINDY CLARKE 6409 NORTH CONGRESS AVENUE SUITE 100 BOCA RATON FL 33487
ROBERTSON, CHRISTEPHOR               ADDRESS ON FILE
ROBERTSON, DEWEY                     HUTCHISON & STEFFEN, LLC PECCOLE PROFESSIONAL PARK 10080 WEST ALTA DRIVE,
                                     SUITE 200 LAS VEGAS NV 89145
ROBERTSON, DEZJNARNAE                ADDRESS ON FILE
ROBESON COUNTY                       ROBESON COUNTY - TAX COL 500 NORTH ELM ST. LUMBERTON NC 28358
ROBESON COUNTY REGISTER OF DEEDS     500 N ELM ST COURTHOUSE RM 102 LUMBERTON NC 28358
ROBESON COUNTY TAX COLLECTOR         500 N ELM ST RM 103 COURTHSE LUMBERTON NC 28358
ROBESON COUNTY TAX COLLECTOR         500 N ELM STREET ROOM 103 COURTHOUSE LUMBERTON NC 28358
ROBESON TOWNSHIP                     ROBESON TWP - TAX COLLEC P.O.BOX 13 GEIGERTOWN PA 19523
ROBESONIA BORO                       MARSHALL REYNOLDS - COLL 276 SOUTH CHURCH ST ROBESONIA PA 19551
ROBIN GASPERETTI TAX COLLECTOR       1113 BRIDGE STREET NEW CUMBERLAND PA 17070-1634
ROBIN H. METZ                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1054 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1080 of 1490
Claim Name                            Address Information
ROBIN I MCCORMICK                     ADDRESS ON FILE
ROBIN J & PAUL POWERS                 ADDRESS ON FILE
ROBIN L WALKER                        ADDRESS ON FILE
ROBIN LEWIS INS                       13713 W SUNRISE BLVD207 SUNRISE FL 33323
ROBIN LIVIERI                         ADDRESS ON FILE
ROBIN P DONOVAN                       ADDRESS ON FILE
ROBIN R WEINER ESQ CH 13 TRUSTEE      PO BOX 559007 FORT LAUDERDALE FL 33355
ROBIN RONAY                           ADDRESS ON FILE
ROBINSON & ASSOCIATES                 INSURANCE INC 1607 FREDERICA RD 201 ST SIMONS ISLAND GA 31522
ROBINSON & MCELWEE PLLC               PO BOX 1791 CHARLESTON WV 25326-1791
ROBINSON APPRAISALS INC               PO BOX 736 JACKSONVILLE NC 28541
ROBINSON APPRAISALS LLC               850 CLUBHOUSE DR HARLEYSVILLE PA 19438
ROBINSON CONST INC                    1068 LAKE ST SUITE 111 FOREST LAKE MN 55025
ROBINSON CONSTRUCTION                 PO BOX 364 TRABUCO CANYON CA 92678
ROBINSON FAM INS                      1100 GULF FRWY S 112 LEAGUE CITY TX 77573
ROBINSON INS                          134 5TH AVE STE 101 INDIALANTIC FL 32903
ROBINSON LAW ASSOCIATES               111 AIRPORT RD STE 1 WARWICK RI 02889
ROBINSON TAIT PS                      710 2ND ST STE 710 SEATTLE WA 98104
ROBINSON TAIT PS                      710 SECOND AVE SUITE 710 SEATTLE WA 98104
ROBINSON TAIT PS                      901 5TH AVE STE 400 SEATTLE WA 98164
ROBINSON TOWNSHIP                     ALISHA KENDALL- TAX COL 1055 VALLEYVIEW RD BULGAR PA 15019
ROBINSON TOWNSHIP                     ROBINSON TWP - TAX COLLE 102 RAHWAY RD MCMURRAY PA 15317
ROBINSON TOWNSHIP                     ROBINSON TOWNSHIP - TREA 12010 120TH ST GRAND HAVEN MI 49417
ROBINSON, ARIEL                       ADDRESS ON FILE
ROBINSON, DOMINICK                    ADDRESS ON FILE
ROBINSON, ELAN                        ADDRESS ON FILE
ROBINSON, JACQUELLE                   ADDRESS ON FILE
ROBINSON, KINZALA                     ADDRESS ON FILE
ROBINSON, MATTHEW                     ADDRESS ON FILE
ROBINSON, MERLE                       ADDRESS ON FILE
ROBINSON, MICHAEL                     ADDRESS ON FILE
ROBINSON, RAYMOND                     ADDRESS ON FILE
ROBINSON, RYAN                        ADDRESS ON FILE
ROBINSON, SHARON                      ADDRESS ON FILE
ROBINSON, SHAWNTAVIA                  ADDRESS ON FILE
ROBINSON, WHITNEI                     ADDRESS ON FILE
ROBINWOOD VILLAGE REC & MAINT INC     7164 ROUTE 209 STROUDSBURG PA 18360
ROBISON & HOLMES PLLC                 PO DRAWER 1128 MCCOMB MS 39649
ROBISON, MELISSA                      ADDRESS ON FILE
ROBLES CLEANING SERVICES INC          ELVIN ROBLES PORTAL DE LA REINA CALLE 4 43 SANTA ISABEL PR 00757
ROBLES INSURANCE                      668 HARTFORD AVE PROVIDENCE RI 02909
ROBRYAN CONST & B COTTER              & M ROCKWELL 4715 PINEMONT STE B HOUSTON TX 77092
ROBS REMODELING                       10479 ROYAL ANDREWS DR CONROE TX 77303
ROBSON APPRAISAL LTD                  7500 W. LAKE MEAD BLVD. SUITE 9-297 LAS VEGAS NV 89128
ROBY MAUK                             ADDRESS ON FILE
ROBYN HIGGINBOTHAM                    P O BOX 772668 STEAMBOAT SPRINGS CO 80477
ROC II FAIRLEAD GRAN PARK AT          AVENUES LLC 1800 PARKWAY PLACE SUITE 235 MARIETTA GA 30067
ROCCO FABIO                           ADDRESS ON FILE
ROCCO N. JACAVONE, ET AL.             PRO SE ROCCO N. JACAVONE, JR. 200 SHUN PIKE JOHNSTON RI 02919



Epiq Corporate Restructuring, LLC                                                                Page 1055 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1081 of 1490
Claim Name                              Address Information
ROCCO N. JACAVONE, JR., ET AL.          MARSHA JACAVONE, PRO SE 200 SHUN PIKE PROVIDENCE RI 02919
ROCCO VICARI AND                        ADDRESS ON FILE
ROCHA, LUANN                            ADDRESS ON FILE
ROCHA, RITA                             ADDRESS ON FILE
ROCHDALE HOMEOWNERS ASSOCIATION         P. O. BOX 81362 ROCHESTER MI 48308
ROCHE ROOFING INC                       4101 SW 73 AVE MIAMI FL 33155
ROCHELIEUX, VICTOR                      ADDRESS ON FILE
ROCHELLE JONES                          ADDRESS ON FILE
ROCHELLE MOON                           ADDRESS ON FILE
ROCHELLE MOON REALTY                    ROCHELLE MOON 203 WEST NASH STREET LOUISBURG NC 27549
ROCHELLE PARK TOWNSHIP                  ROCHELLE PARK TWP-COLLEC 151 WEST PASSAIC STREET ROCHELLE PARK NJ 07662
ROCHELLE YVETTE SAWYER                  2516 S 78TH PHILADELPHIA PA 19153
ROCHELLE'S ROOFING & GENERAL            CONTRACTING SERVICES DARLA D ELLIS 106 INDEPENDENCE FORNEY TX 75126
ROCHESTER AREA APPRAISALS INC           1530 GREENVIEW DRIVE SW STE 101 ROCHESTER MN 55902
ROCHESTER AREA JOINT SEWER AUTHORITY    395 ADAMS ST ROCHESTER PA 15074
ROCHESTER BORO                          DONNA ROBSON - TAX COLLE 415 VERMONT AVE ROCHESTER PA 15074
ROCHESTER CITY                          ROCHESTER CITY - TAX COL 19 WAKEFIELD STREET ROCHESTER NH 03867
ROCHESTER CITY                          ROCHESTER CITY- TREASURE 30 CHURCH ST RM 100A ROCHESTER NY 14614
ROCHESTER CITY                          ROCHESTER CITY - TREASUR 400 SIXTH ST ROCHESTER MI 48307
ROCHESTER CITY (MONROE                  ROCHESTER CITY-MONROE CO P.O. BOX 14420 ROCHESTER NY 14614
ROCHESTER HILLS CITY                    ROCHESTER HILLS - TREAS 1000 ROCHESTER HILLS DR ROCHESTER HILLS MI 48309
ROCHESTER S.D./EAST ROCH                ROCHESTER AREA SD - COLL 760 SPRUCE ST. EAST ROCHESTER PA 15074
ROCHESTER S.D./ROCHESTER                DONNA ROBSON - TAX COLLE 415 VERMONT AVE ROCHESTER PA 15074
ROCHESTER S.D./ROCHESTER                ROCHESTER AREA SD - COLL 1013 ELM ST ROCHESTER PA 15074
ROCHESTER TOWN                          ROCHESTER TOWN -TAX COLL 1 CONSTITUTION WAY ROCHESTER MA 02770
ROCHESTER TOWN                          ROCHESTER TOWN-TAX COLLE 67 SCHOOL STREET ROCHESTER VT 05767
ROCHESTER TOWN                          ROCHESTER TOWN-TAX COLLE PO BOX 65 ACCORD NY 12404
ROCHESTER TOWNSHIP                      ROCHESTER TWP - TAX COLL 1013 ELM STREET ROCHESTER PA 15074
ROCHESTER VILLAGE                       ROCHESTER VLG TREASURER P.O. BOX 65 ROCHESTER WI 53167
ROCHESTER WATER DEPARTMENT              PO BOX 5508 BINGHAMTON NY 13902-5508
ROCHMAN, CORINNE                        ADDRESS ON FILE
ROCIO FATULA, SOLE MBR                  TJF CONSTRUCTION LLC 593 HUCKLEBERRY LANE TOMS RIVER NJ 08753
ROCK BUILT RESTOR LLC                   & NANCY RANK 17 MOORELAND ST MILFORD NH 03055
ROCK COUNTY                             ROCK CO. - AUD/TREASURER PO BOX 509 LUVERNE MN 56156
ROCK COUNTY                             ROCK COUNTY - TREASURER PO BOX 367 BASSETT NE 68714
ROCK COUNTY TREASURER                   2ND FLOOR EAST WING 51 SOUTH MAIN ST JANESVILLE WI 53545
ROCK CREEK PUBLIC SEWER DISTRICT        P.O. BOX 1060 IMPERIAL MO 63052
ROCK CREEK TOWN                         DUNN COUNTY TREASURER 800 WILSON AVE, RM 150 MENOMONIE WI 54751
ROCK FALLS TOWN                         ROCK FALLS TWN TREASURER W6690 TUG LAKE ROAD IRMA WI 54442
ROCK FALLS TOWN                         TAX COLLECTOR W6690 TUG LAKE ROAD IRMA WI 54442
ROCK ISLAND COUNTY                      ROCK ISLAND COUNTY - TRE 1504 3RD AVENUE ROCK ISLAND IL 61201
ROCK POINTE CONDOMINIUM ASSOCIATION INC 3617 S BANANA RIVER BLVD COCOA BEACH FL 32931
ROCK RIVER TOWNSHIP                     ROCK RIVER TWP - TREASUR PO BOX 195 CHATHAM MI 49816
ROCK RIVER WATER RECLAMATION DISTRICT   3333 KISHWAUKEE STREET ROCKFORD IL 61109
ROCK RIVER WATER RECLAMATION DISTRICT   3501 KISHWAUKEE ST. ROCKFORD IL 61109
ROCK SOLID ROOFING, INC                 1072 PERSIAN LANE SEBASTIAN FL 32958
ROCK SPRINGS VILLAGE                    ROCK SPRINGS VLG TREASUR PO BX 26 / 101 1ST STREE ROCK SPRINGS WI 53961
ROCK TOWN                               ROCK TWN TREAURER 5814 S DUGGAN ROAD BELOIT WI 53511
ROCK TOWN                               TAX COLLECTOR 5814 S DUGGAN ROAD BELOIT WI 53511



Epiq Corporate Restructuring, LLC                                                                  Page 1056 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1082 of 1490
Claim Name                              Address Information
ROCK, BARBARA                           ADDRESS ON FILE
ROCKAWAY BORO                           ROCKAWAY BORO - TAX COLL 1 EAST MAIN STREET ROCKAWAY NJ 07866
ROCKAWAY TOWNSHIP                       ROCKAWAY TWP - COLLECTOR 65 MOUNT HOPE ROAD ROCKAWAY NJ 07866
ROCKAWAY TOWNSHIP TAX COLLECTOR         65 MOUNT HOPE ROAD ROCKAWAY NJ 07866
ROCKBRIDGE COUNTY                       ROCKBRIDGE COUNTY - TREA 150 S MAIN STREET LEXINGTON VA 24450
ROCKBRIDGE COUNTY TREASURER             PO BOX 784 150 S MAIN ST LEXINGTON VA 24450
ROCKCASTLE COUNTY                       ROCKCASTLE COUNTY - SHER 205 E MAIN ST, BOX 2 MT VERNON KY 40456
ROCKCASTLE COUNTY SHERIFF               205 E MAIN ST BOX 2 MOUNT VERNON KY 40456
ROCKDALE COUNTY                         ROCKDALE CO-TAX COMMISSI PO DRAWER 1497 CONYERS GA 30012
ROCKDALE COUNTY TAX COMMISSIONER        969 PINE ST CONYERS GA 30012
ROCKDALE TOWNSHIP                       ROCKDALE TWP - TAX COLLE 27553 MILLER STATION RD CAMBRIDGE SPRINGS PA 16403
ROCKDALE VILLAGE                        ROCKDALE VLG TREASURER PO BOX 160 CAMBRIDGE WI 53523
ROCKEFELLER TOWNSHIP                    ROCKEFELLER TWP - COLLEC 124 MINNIER RD SUNBURY PA 17801
ROCKFORD CITY                           ROCKFORD CITY - TREASURE 7 MONORE ST. S. - BOX 56 ROCKFORD MI 49341
ROCKFORD ESTATES TOWNHOME ASSOC., INC   2100 SUMMER STREET NE SUITE 280 MINNEAPOLIS MN 55413
ROCKFORD MTL                            P O BOX 912473 DENVER CO 80291
ROCKFORD MUT INS                        P O BOX 5626 ROCKFORD IL 61125
ROCKFORD MUTUAL                         527 COLMAN CENTER DR ROCKFORD IL 61108
ROCKGENERALCONTRACTORS                  4101 RICEDRIER RD STE2H PEARLAND TX 77581
ROCKINGHAM CITY                         ROCKINGHAM CITY - COLLEC 514 ROCKINGHAM RD. ROCKINGHAM NC 28379
ROCKINGHAM COUNTY                       ROCKINGHAM COUNTY - TREA 20 EAST GAY ST HARRISONBURG VA 22802
ROCKINGHAM COUNTY                       ROCKINGHAM COUNTY - COLL P O BOX 68 WENTWORTH NC 27375
ROCKINGHAM COUNTY REGISTER OF DEEDS     PO BOX 56 WENTWORTH NC 27375-0056
ROCKINGHAM COUNTY TAX COLLECTOR         371 NC HWY 65 WENTWORTH NC 27375
ROCKINGHAM GROUP                        633 E MARKET STREET HARRISONBURG VA 22801
ROCKINGHAM MUTUAL INS CO                633 E MARKET ST HARRISONBURG VA 22801
ROCKINGHAM TOWN                         ROCKINGHAM TOWN-TAX COLL 7 SQUARE BELLOWS FALLS VT 05101
ROCKLAND CITY                           ROCKLAND CITY - TAX COLL 270 PLEASANT STREET ROCKLAND ME 04841
ROCKLAND ELECTRIC COMPANY               PO BOX 1009 SPRING VALLEY NY 10977
ROCKLAND INS AGENCY INC                 2740 FM 359 RICHMOND TX 77406
ROCKLAND TOWN                           ROCKLAND TOWN - TAX COLL 242 UNION STREET ROCKLAND MA 02370
ROCKLAND TOWN                           ROCKLAND TOWN-TAX COLLEC M&T LOCKBOX POB 5177 BUFFALO NY 14240
ROCKLAND TOWN                           ROCKLAND TWN TREASURER 615 MILWAUKEE STREET COLLINS WI 54207
ROCKLAND TOWNSHIP                       ROCKLAND TWP - TAX COLLE 2035 HORNBERG RD EMLENTON PA 16373
ROCKLAND TOWNSHIP                       ROCKLAND TWP - TAX COLLE 102 ORCHARD RD FLEETWOOD PA 19522
ROCKLEDGE BORO                          ROCKLEDGE BORO - TAX COL 121 HUNTINGDON PIKE ROCKLEDGE PA 19046
ROCKMART CITY                           ROCKMART CITY-TAX COLLEC PO BOX 231 ROCKMART GA 30153
ROCKMORE, BOLIVIA                       ADDRESS ON FILE
ROCKPORT TOWN                           ROCKPORT TOWN - TAX COLL 34 BROADWAY ROCKPORT MA 01966
ROCKPORT TOWN                           ROCKPORT TOWN- TAX COLLE 101 MAIN STREET ROCKPORT ME 04856
ROCKVILLE CENTRE VILLAGE                ROCKVILLE CENTRE VILL-RE PO BOX 950 ROCKVILLE CENTRE NY 11571
ROCKVILLE TUDOR APT CORP                245 EAST 35TH ST NEW YORK NY 10016
ROCKVILLE TUDOR APT CORP                PO BOX 531307 ATLANTA GA 30357
ROCKWALL CENTRAL APPR DI                ROCKWALL CAD - TAX COLLE 841 JUSTIN RD. ROCKWALL TX 75087
ROCKWELL PLACE HOA                      780 TEK DRIVE CRYSTAL LAKE IL 60014
ROCKWOOD AREA S/D MIDDLE                GEORGIA HARROLD-TAX COLL 336 BARRON CHURCH RD ROCKWOOD PA 15557
ROCKWOOD AREA SD/MILFORD                ROCKWOOD AREA SD - COLLE 4647 WATER LEVEL RD ROCKWOOD PA 15557
ROCKWOOD CITY                           ROCKWOOD CITY-TAX COLLEC 110 N CHAMBERLAIN AVE ROCKWOOD TN 37854
ROCKWOOD CITY                           ROCKWOOD CITY - TREASURE 32409 FORT ST ROCKWOOD MI 48173



Epiq Corporate Restructuring, LLC                                                                  Page 1057 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1083 of 1490
Claim Name                               Address Information
ROCKWOOD LOT CLEARING & EXCAVATION       PO BOX 908 KINGS BEACH CA 96143
ROCKWOOD LOT CLEARING & EXCAVATION       PO BOX 908 KING BEACH CA 96143
ROCKY HILL BORO                          ROCKY HILL BORO-TAX COLL PO BOX 188, 15 MONTGOMER ROCKY HILL NJ 08553
ROCKY HILL TOWN                          ROCKY HILL TN - COLLECT PO BOX629 ROCKY HILL CT 06067
ROCKY MOUNT CITY                         ROCKY MOUNT CITY - COLLE 331 S. FRANKLIN ST. ROCKY MOUNT NC 27804
ROCKY MOUNT TOWN                         ROCKY MOUNT TOWN - TREAS 345 DONALD AVE ROCKY MOUNT VA 24151
ROCKY MOUNTAIN                           RESTORATION LLC 728 NORTH MONTEREY ST GILBERT AZ 85233
ROCKY MOUNTAIN BIOHAZARD                 992 S 4TH ST STE100-144 BRIGHTON CO 80601
ROCKY MOUNTAIN ENTERPRIS                 14INVERNESS DR E STEG210 ENGLEWOOD CO 80112
ROCKY MOUNTAIN ENTERPRISES LLC           DARRIN AZAR 14 INVERNESS DR E STE G-210 ENGLEWOOD CO 80112
ROCKY MOUNTAIN INSURANCE                 2175 S. JASMINE ST. 109 DENVER CO 80222
ROCKY MOUNTAIN ROOF DOCT                 11905 QUAY ST BROOMFIELD CO 80020
ROCKY MOUNTAIN ROOFING & REPAIR          6680 VAN GORDON CT ARVADA CO 80004
ROCKY MOUNTAIN ROOFING & RESTORATION     1685 S COLORADO BL. UNIT S-176 DENVER CO 80222
INC
ROCKY MOUNTAIN ROOFING CO                TODD E BROWN 745 S 56TH STREET W BILLINGS MT 59106
ROCKY MOUNTAIN ROOFING COMPANY LLC       2510 CHATTAHOOCHEE LANE CUMMING GA 30041
ROCKY POINT COMMUNITY CLUB               PO BOX 562 STANWOOD WA 98292
ROCKY RIDGE EXCAV & HAUL                 PO BOX 710 MADRAS OR 97741
ROCKY RIDGE FIRE DIST-SH                 ROCKY RIDGE FIRE DISTRIC 2911 METROPOLITAN WAY BIRMINGHAM AL 35243
ROCKY RIDGE FIRE DISTRIC                 ROCKY RIDGE FIRE DISTRIC 2911 METROPOLITAN WAY BIRMINGHAM AL 35243
ROCKY RIVER WATER RECLAMATION DISTRICT   3501 KISHWAUKEE STREET ROCKFORD IL 61109
ROCKY TOP CITY/ANDERSON                  ROCKY TOP CITY - TAX COL PO BOX 66 ROCKY TOP TN 37769
ROCKYS ROOFING                           113 NW 3RD AVE DANIA BEACH FL 33004
ROD BARNABA                              307 CYPRESS AVE CROSBY TX 77532
ROD DANIELSON CH 13 TRUSTEE              3787 UNIVERSITY AVE RIVERSIDE CA 92501
RODD WAGNER &                            NORA WAGNER 6915 HIGHOVER DR CHANHASSEN MN 55317
RODDEN, RITA                             ADDRESS ON FILE
RODE BROS                                8406 OSAGE AVE LOS ANGELES CA 90045
RODEMYER CHRISTEL, INC.                  3630 GRANDEL SQUARE ST. LOUIS MO 63108
RODEO ROOFING                            3202 RANDALL HOUSTON TX 77018
RODERICK HENRY HARTMAN                   59 NEWTON RD NEWNAN GA 30263
RODERICK PHILL                           ADDRESS ON FILE
RODGERS INS SERVICES INC                 156 DIABLO RD 210 DANVILLE CA 94526
RODGERS LAND SURVEYING                   PO BOX 153 NEW ALBANY MS 38652
RODGERS, JOSHUA                          ADDRESS ON FILE
RODMAN INSURANCE AGENCY                  145 ROSEMARY ST BLDG A NEEDHAM MA 02494
RODMAN TOWN                              RODMAN TOWN-TAX COLLECTO P.O. BOX 523 RODMAN NY 13682
RODMAN, TARA                             ADDRESS ON FILE
RODMYRE, INC                             DYLAN RODMYRE 3830 LAKE STREET FORT MYERS FL 33901
RODNEY BERNARD                           ADDRESS ON FILE
RODNEY BERNARD & MORRIS                  ADDRESS ON FILE
RODNEY KEITH DAVIS                       ADDRESS ON FILE
RODNEY KERSTEN &                         ADDRESS ON FILE
RODNEY KIRTON &                          ADDRESS ON FILE
RODNEY MACHALE &                         ADDRESS ON FILE
RODNEY S BAILEY CONTRACTING INC.         405 INDIAN HEAD AVE INDIAN HEAD MD 20640
RODNEY SUMRALL &                         ADDRESS ON FILE
RODNEY THE ROOFER LLC                    RODNEY D. HARRISON 131 VZCR 4202 CANTON TX 75103



Epiq Corporate Restructuring, LLC                                                                 Page 1058 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1084 of 1490
Claim Name                             Address Information
RODNEY WOOD CONSTRUCTION               RODNEY WOOD SR. 1660 RILEY FARM ROAD AXTON VA 24054
RODNEYS MOBILE HOME SERVICE INC        12918 US 59 SPLENDORA TX 77372
RODOLFO A CABALLERO                    ADDRESS ON FILE
RODOLFO PEREZ &                        ADDRESS ON FILE
RODOLFO VELAZQUEZ                      ADDRESS ON FILE
RODREKA JONES, ET AL.                  BURT W. NEWSOME NEWSOME LAW, LLC P.O. BOX 382753 BIRMINGHAM AL 35238
RODRIGUEZ CONSTRUCTION                 ROBERTO ANTONIO RODRIGUEZ RIOS HC 4 BOX 7963 JUANA DIAZ PR 00795
RODRIGUEZ CUSTOM TRIM &                CABINETS 4912 GOLDEN FOREST DR HOUSTON TX 77091
RODRIGUEZ FOUNDATION                   318 CENTER ST PASADENA TX 77506
RODRIGUEZ INSURANCE                    107 EAST SOUTHERN AVE PHOENIX AZ 85040
RODRIGUEZ INSURANCE AGY                2458 STATE HWY 361 INGLESIDE TX 78362
RODRIGUEZ REMODELING                   JESUS RODRIQUEZ 6944 NAVIGATION BLVD HOUSTON TX 77011
RODRIGUEZ VELEZ CONTRACTOR             ALADINO RODRIGUEZ VELEZ HCO3 BOX 14322 YAUCO PR 00698
RODRIGUEZ, ALEXANDER                   ADDRESS ON FILE
RODRIGUEZ, BRIANA                      ADDRESS ON FILE
RODRIGUEZ, DARLENE                     ADDRESS ON FILE
RODRIGUEZ, ERIKA                       ADDRESS ON FILE
RODRIGUEZ, FABIAN                      ADDRESS ON FILE
RODRIGUEZ, GUSTAVO                     ADDRESS ON FILE
RODRIGUEZ, JAIME                       ADDRESS ON FILE
RODRIGUEZ, JAY                         ADDRESS ON FILE
RODRIGUEZ, JOHNNY                      ADDRESS ON FILE
RODRIGUEZ, KARINA                      ADDRESS ON FILE
RODRIGUEZ, KATHRYN                     ADDRESS ON FILE
RODRIGUEZ, LILIANA                     ADDRESS ON FILE
RODRIGUEZ, MATTHEW                     ADDRESS ON FILE
RODRIGUEZ, MIGUEL                      ADDRESS ON FILE
RODRIGUEZ, ROSA                        ADDRESS ON FILE
RODRIGUEZ, SAMUEL                      ADDRESS ON FILE
RODRIGUEZ, TRACEY                      ADDRESS ON FILE
RODRIQUEZ, KATHLEENA                   ADDRESS ON FILE
RODRIQUEZ, NIA-RYAN                    ADDRESS ON FILE
RODS ROOFING                           PO BOX 393 MARSHFIELD MO 65706
ROE & ASSOCIATES                       7089 RIVERS AVE NORTH CHARLESTON SC 29406
ROE AGENCY INC                         125 E MAIN ST. PATCHOGUE NY 11772
ROE REALTY                             8400 113TH ST SEMINOLE FL 33772
ROEDER CONSTRCTIN CO INC               3798 N AIRPORT RD MARION AR 72364
ROEMER, ASHLEY                         ADDRESS ON FILE
ROEMERMAN, RACHEL                      ADDRESS ON FILE
ROESKE, MARTIN                         ADDRESS ON FILE
ROETZEL & ANDRESS, LPA                 850 PARK SHORE DRIVE NAPLES FL 34103
ROGATINSKY & MATTHEWS PA               3113 STIRLING RD 103 FORT LAUDERDALE FL 33312
ROGELIO DUARTE &                       ADDRESS ON FILE
ROGELIO TIJERINA, JR.                  LAW OFFICES OF RICHARD J. W. NUNEZ, L.L.P.C. 144 E. PRICE ROAD BROWNSVILLE TX
                                       78521
ROGER & ELIZABETH COTE                 LEGAL AID SOCIETY OF MIDDLE TENNESSEE PATRICIA A JONES, ESQ 1121 TROTWOOD AVE,
                                       STE 4 COLUMBIA TN 38401
ROGER C GALVAN INS                     P O BOX 595 PORT LAVACA TX 77979
ROGER C. WATHEN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1059 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1085 of 1490
Claim Name                             Address Information
ROGER CREGER &                         ADDRESS ON FILE
ROGER CROFT                            ADDRESS ON FILE
ROGER DALE HERRINGTON II               ADDRESS ON FILE
ROGER E. BLAINE, EXECUTOR              BUDDY B. PRESLEY, JR. PRESLEY LAW FIRM 13 EAST 7TH STREET CHATTANOOGA TN 37402
ROGER E. BLAINE, EXECUTOR              JOE E. MANUEL JOE E. MANUEL ATTORNEY-AT-LAW 240 FOREST AVE, SUITE 3001
                                       CHATTANOOGA TN 37405
ROGER G. SHIRLEY                       MICHAEL KIND KAZEROUNI LAW GROUP, APC 6069 SOUTH FORT APACHE ROAD, SUITE 100
                                       LAS VEGAS NV 89148
ROGER HUMPHREY CONTRACTORS             3367 R O PEACH RD COLUMBIA TN 38401
ROGER MCGEHEE JR PLLC                  1755 LELIA DRIVE, SUITE 303 JACKSON MS 39216
ROGER MILLS COUNTY                     ROGER MILLS COUNTY - COL PO BOX 340 CHEYENNE OK 73628
ROGER RICHTER                          ADDRESS ON FILE
ROGER RYDELL &                         ADDRESS ON FILE
ROGER SCOTT AND                        ADDRESS ON FILE
ROGER STEVENS INS                      14590 MONO WAY SONORA CA 95370
ROGER T EASTERLING                     ADDRESS ON FILE
ROGER W MITCHUM                        ADDRESS ON FILE
ROGER WARE                             ADDRESS ON FILE
ROGERIO SANTOS                         PRO SE ROGERIO SANTOS 741-745 LIVINGSTON STREE ELIZABETH NJ 07201
ROGERO & WILLIAMS RFG                  CONTRCT 3415 KORI ROAD JACKSONVILLE FL 32257
ROGERO & WILLIAMS ROOFING              CONTRACTORS INC JEREMY ROGERO 3415 KORI ROAD JACKSONVILLE FL 32257
ROGERS & GRAY INS AGENCY               434 RT 134 SOUTH DENNIS MA 02660
ROGERS APPRAISAL SERVICES INC          PO BOX 680164 PRATTVILLE AL 36068
ROGERS CITY CITY                       ROGERS CITY - TREASURER 193 E MICHIGAN ROGERS CITY MI 49779
ROGERS COUNTY TREASURER                200 S LYNN BLVD CLAREMORE OK 74017
ROGERS COUNTY TREASURER                200 S LYNN RIGGS BLVD CLAREMORE OK 74017
ROGERS COUNTY TREASURER                219 S. MISSOURI ROOM 101 CLAREMORE OK 74017
ROGERS COUNTY TREASURER                ROGERS COUNTY - TAX COLL 200 S LYNN RIGGS BLVD CLAREMORE OK 74017
ROGERS GOODNIGHT PROPERTIES LLC        3690 GRANT DR STE E RENO NV 89509
ROGERS HANDYMAN SERVICES, LLC          HUBERT R. CORBELLO 2618 ARBOR HILL LANE PEARLAND TX 77584
ROGERS HOME IMPROVEMENT                4200 N 13TH TERRE HAUTE IN 47805
ROGERS HORTON INSURANCE                2795 HIGH RIDGE BLVD HIGH RIDGE MO 63049
ROGERS INSURANCE INC                   15429 ONEAL RD GULFPORT MS 39503
ROGERS M. ARMFIELD                     ADDRESS ON FILE
ROGERS TOWERS                          ROGERS TOWERS 1301 RIVERPLACE BLVD 1500 JACKSONVILLE FL 32207
ROGERS TOWNSEND & THOMAS               P C PO BOX 100200 COLUMBIA SC 29202
ROGERS TOWNSEND & THOMAS PC            1221 MAIN STREET 14TH FLOOR PO BOX 100200 COLUMBIA SC 29201
ROGERS TOWNSEND & THOMAS PC            1221 MAIN STREET 14TH FLOOR P.O BOX 100200 COLUMBIA SC 29202
ROGERS TOWNSEND & THOMAS PC            100 EXECUTIVE CENTER DRIVE SUITE 210 COLUMBIA SC 29210
ROGERS TOWNSEND & THOMAS PC            220 EXECUTIVE CENTER DR SUITE 109 COLUMBIA SC 29210
ROGERS TOWNSHIP                        ROGERS TOWNSHIP - TREASU 1085 PINE RD ROGERS CITY MI 49779
ROGERS, ADRIEN                         ADDRESS ON FILE
ROGERS, AMANDA                         ADDRESS ON FILE
ROGERS, ANTIONETTE                     ADDRESS ON FILE
ROGERS, ASIA                           ADDRESS ON FILE
ROGERS, DEANA                          ADDRESS ON FILE
ROGERS, MELONEE                        ADDRESS ON FILE
ROGERS, PERQUISHA                      ADDRESS ON FILE
ROGERS, RICHARD                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1060 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1086 of 1490
Claim Name                               Address Information
ROGERS, SAMANTHA                         ADDRESS ON FILE
ROGERS, TAMARA                           ADDRESS ON FILE
ROGERSHYCHE, STACYE                      ADDRESS ON FILE
ROGERSVILLE CITY                         ROGERSVILLE CITY-TAX COL PO BOX 788 ROGERSVILLE TN 37857
ROGNERUD, DAVID                          ADDRESS ON FILE
ROGUE VALLEY SEWER SERVICES              138 W VILAS ROAD CENTRAL POINT OR 97502
ROGUE VALLEY SEWER SERVICES              P.O. BOX 3130 138 WEST VILAS ROAD CENTRAL POINT OR 97502
ROHDE APPRAISAL SERVICE                  701 WAUNA VISTA DR WALLA WALLA WA 99362
ROHL, CHRISTOPHER                        ADDRESS ON FILE
ROHLING, KELLIE                          ADDRESS ON FILE
ROJAS, CHRISY                            ADDRESS ON FILE
ROJAS, DAVID                             ADDRESS ON FILE
ROJAS, ELIZABETH                         ADDRESS ON FILE
ROJAS, SETH                              ADDRESS ON FILE
ROLAND & DEBORAH TEJAS                   3114 BLACKCASTLE DR HOUSTON TX 77068
ROLAND BAGLEY                            2018 CARNELL RD MIDDLEBURG FL 32068
ROLANDS ROOFING CO., INC.                6735-A LOWBID LANE SANANTONIO TX 78250
ROLE MODELS OF CONSTRUCTION LLC          CELIANO GALARZA P.O. BOX 107 KEARNY NJ 07032
ROLEK HOME IMPROVEMENT                   EDWARD RAYMOND ROLEK 2013 MARDIC DRIVE FOREST HILL MD 21050
ROLETTE COUNTY                           ROLETTE COUNTY - TREASUR P.O. BOX 939 ROLLA ND 58367
ROLF, BECKY                              ADDRESS ON FILE
ROLFE & LOBELLO PA                       PO BOX 4400 JACKSONVILLE FL 32201
ROLFS INS SRVCS                          11011 SHERIDAN ST 201 COOPER CITY FL 33026
ROLING, KENDRA                           ADDRESS ON FILE
ROLING, TAMMY                            ADDRESS ON FILE
ROLLAND TOWNSHIP                         TAX COLLECTOR 8782 W. BLANCHARD ROAD BLANCHARD MI 49310
ROLLIN TOWNSHIP                          TAX COLLECTOR PO BOX 296 MANITOU BEACH MI 49253
ROLLIN W CONSTRUCTION                    JASON SCOTT WALDVOGEL P.O BOX 407 HITCHCOCK TX 77563
ROLLIN W CONSTRUCTION &                  ARMYN & JESSICA FREEDSON PO BOX 407 HITCHCOCK TX 77563
ROLLING BROOKE HOA INC                   PO BOX 64923 PHOENIX AZ 85082-4923
ROLLING CREEK UD L                       ROLLING CREEK UD - COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
ROLLING FORK CITY                        ROLLING FORK-TAX COLLECT 130 WALNUT STREET ROLLING FORK MS 39159
ROLLING FORK PUD E                       ROLLING FORK PUD - COLLE 17111 ROLLING CREEK HOUSTON TX 77090
ROLLING HILLS CITY                       CITY OF ROLLING HILLS - PO BOX 22445 LOUISVILLE KY 40252
ROLLING HILLS COA                        425 PONTIUS AVE NORTH STE 203 SEATTLE WA 98109
ROLLING HILLS VILLAGE HOMES ASSOC. INC   P.O.BOX 656 RENTON WA 98057
ROLLING HILLS WATER CO., INC.            9063 RANDOLPH DR NAMPA ID 83686
ROLLING OAKS UTILITIES, INC.             PO BOX 641030 BEVERLY HILLS FL 34464-1030
ROLLING PERFECTION&ESTOF                 STAN JOHNSON&D&C JOHNSON 27784 WOLF HOLLOW RD EDWARDS MO 65326
ROLLING RIDGE ESTATES HOA                2633 MCKINNEY AVE 130-502 DALLAS TX 75204
ROLLING STONE CONCRETE                   PO BOX 1453 FRISCO CO 80443
ROLLING TOWN                             ROLLING TWN TREASURER N385 SUGAR BUSH RD ANTIGO WI 54409
ROLLINGS & ASSOC INS AGY                 916 W MT VERNON NIXA MO 65714
ROLLINS AND ASSOCIATES INC               11716 HAMILTON PL. WHITE MARSH MD 21162
ROLLINS, JERMEL                          ADDRESS ON FILE
ROLLINSFORD TOWN                         ROLLINSFORD TN - COLLECT PO BOX 309 ROLLINSFORD NH 03869
ROMA ISD                                 ROMA ISD - TAX COLLECTOR P O BOX 3289 ROMA TX 78584
ROMAINE BROS INC                         JERRY ROMAINE 816 LARKFIELD RD EAST NORTHPORT NY 11731
ROMAN INS AGENCY                         559 BLOMFIELD AVE 2 NEWARK NJ 07107



Epiq Corporate Restructuring, LLC                                                                   Page 1061 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1087 of 1490
Claim Name                            Address Information
ROMAN ROOFING INC                     805 NE 7TH TER CAPE CORAL FL 33909
ROMAN, CARLOS                         ADDRESS ON FILE
ROMAN, HECTOR                         ADDRESS ON FILE
ROMANI CONSTRUCTIONS, LLC             ADIB MICHAEL PO BOX 2605 WICHITA KS 67201
ROMANO BROTHERS ROOFING               155 E LEVY RD ATLANTIC BEACH FL 32233
ROMCO CONTRACTING LLC                 44965 W BUCKHORN TRL MARICOPA AZ 85139
ROMCO TRUST INC                       PO BOX 51 TEWKSBURY MA 01876
ROME BORO                             ROME BORO - TAX COLLECTO 768 MAIN ST ROME PA 18837
ROME CITY                             ROME CITY - TREASURER 198 NORTH WASHINGTON ST. ROME NY 13440
ROME CITY (ONEIDA CO. TA              ROME CITYS - TREASURER 198 N WASHINGTON STCITY ROME NY 13440
ROME CITY TREASURER                   198 N. WASHINGTON ST. ROME NY 13440
ROME CSD (COMBINED TNS)               ROME CSD - TREASURER 198 N. WASHINGTON ST ROME NY 13440
ROME CSD (ROME CITY-1-9)              ROME CSD - TREASURER 198 N. WASHINGTON STREET ROME NY 13440
ROME TOWN                             ROME TOWN -TAX COLLECTOR 8 MERCER ROAD ROME ME 04963
ROME TOWN                             ROME TWN TREASURER 1156 ALPINE DRIVE NEKOOSA WI 54457
ROME TOWNSHIP                         ROME TWP - TAX COLLECTOR 40106 BEMENT LN CENTERVILLE PA 16404
ROME TOWNSHIP                         TAX COLLECTOR 4040 ONSTED HWY ADRIAN MI 49221
ROME WATER UTILITY                    299 LEISURE LANE NEKOOSA WI 54457
ROMEO B AMIAN &                       ADDRESS ON FILE
ROMEO VILLAGE                         ROMEO VILLAGE - TREASURE 121 W ST CLAIR ROMEO MI 48065
ROMERO ROOFING CO                     2706 SACRAMENTO EL PASO TX 79930
ROMERO, ADRIANA                       ADDRESS ON FILE
ROMERO, BEATRICE                      ADDRESS ON FILE
ROMERO, DESTINY                       ADDRESS ON FILE
ROMERO, HELMUT                        ADDRESS ON FILE
ROMERO, VICTOR                        ADDRESS ON FILE
ROMEROFREDES, HAILEE                  ADDRESS ON FILE
ROMEROS ROOFING                       2706 SACRAMENTO EL PASO TX 79930
ROMEXTERRA CONSTRUCTION               5003 CHASE AVE DOWNERS GROVE IL 60515
ROMO, ROLAND                          ADDRESS ON FILE
ROMULUS CEN SCH (COMBINE              ROMULUS CS-TAX COLLECTOR FIVE STAR BANK- 220 LIBE WARSAW NY 14569
ROMULUS CITY                          ROMULUS CITY - TREASURER 11111 WAYNE RD ROMULUS MI 48174
ROMULUS TOWN                          TERRY SMITH- TAX COLLECT PO BOX 177 WILLARD NY 14588
RON ANDERSON INS AGENCY               2317 S CAMPBELL SPRINGFIELD MO 65807
RON BELL INC                          1020 SW 10TH ST DELRAY BEACH FL 33444
RON BOHANNAN INS AGENCY               331 WEST MAIN STREET YUKON OK 73099
RON CAIN REALTORS                     3908 SOUTH 113TH WEST AVE SAND SPRINGS OK 74063
RON HAKALA & CHARLEEN                 ADDRESS ON FILE
RON JOHNSON & SON HOME                IMPROVEMENT LLC 102 GRAND CENTRAL LN SCHAUMBURG IL 60193
RON MOORE CONSTRUCTION & REMODELING   RONALD MOORE, SR. 5700 SHEPARD RD ASHTABULA OH 44004
RON MYDLO AGENCY INC                  2027 LEMAY FERRY RD ST LOUIS MO 63125
RON RAMIREZ                           ADDRESS ON FILE
RON S. MILLS CON                      RONALD STEPHAN MILLS 10218 AURORA FIELD SAN ANTONIO TX 78245
RON SYKORA & ASSOCIATES               1616 SOUTH BLVD STE D EDMOND OK 73013
RON WRIGHT, TAX ASSESSOR-COLLECTOR    PO BOX 961018 FORT WORTH TX 76161
RON-CIN ENTERPRISES                   806 EARICK RD MANSFIELD OH 44903
RONALD A LARSON                       ADDRESS ON FILE
RONALD A LEGGETT CITY TAX COLLECTOR   1200 MARKET STREET ROOM 109 SAINT LOUIS MO 63103
RONALD ANDREW ARBOGAST                801 VAN SANT RD HUNTINGDON VALLEY PA 19006



Epiq Corporate Restructuring, LLC                                                                Page 1062 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1088 of 1490
Claim Name                            Address Information
RONALD ARDARY CONST INC               1360 SORRELLS CT JACKSONVILLE FL 32221
RONALD BAKER                          ADDRESS ON FILE
RONALD BAKER JR.                      ADDRESS ON FILE
RONALD BRANT                          ADDRESS ON FILE
RONALD BURKE &                        ADDRESS ON FILE
RONALD CARR                           ADDRESS ON FILE
RONALD CASHIO & JOSE LAT              ADDRESS ON FILE
RONALD D. DAVID AND SHEILA D. DAVIS   MOUNTAIN STATE JUSTICE, INC SARAH K. BROWN, ESQ 1031 QUARRIER ST, SUITE 200
                                      CHARLESTON WV 25301
RONALD D. HOLMAN                      MATTHEW H. O'NEILL O'NEILL LAW OFFICES, PLLC 402 FIRST ST EAST, STE 201 P.O.
                                      BOX 699 POLSON MT 59860
RONALD D. LOCKWOOD, JR., ET AL.       MICHELLE BADOLATO, ESQ. STRADLEY RONON STEVENS & YOUNG, LLP 457 HADDONFIELD
                                      ROAD, STE 100 CHERRY HILL NJ 08002
RONALD D. LOCKWOOD, JR., ET AL.       KARA KACZYNSKI, ESQ. MCNALLY, YAROS, KACZYNSKI & LIME, LLC 275 E MAIN ST
                                      ATTORNEYS FOR PLAINTIFFS SOMERVILLE NJ 08876
RONALD DEAVER                         ADDRESS ON FILE
RONALD DESTEFANO & FOR                ADDRESS ON FILE
RONALD DOWNING &                      ADDRESS ON FILE
RONALD EVELETH                        ADDRESS ON FILE
RONALD FONTENOT AND                   ADDRESS ON FILE
RONALD FOREE INS                      1110 NASA PARKWAY 111 HOUSTON TX 77058
RONALD FRENCH                         ADDRESS ON FILE
RONALD HENDRIX &                      ADDRESS ON FILE
RONALD INGRAM & MARLENE               ADDRESS ON FILE
RONALD J SEYLHOUWER                   ADDRESS ON FILE
RONALD KERVIN                         ROBIN F. REYNOLDS, P.C. ROBIN F. REYNOLDS, ESQ 139 SOUTH BROADNAX STREET
                                      DADEVILLE AL 36853
RONALD LEE SHEPPARD                   ADDRESS ON FILE
RONALD M GAMBARDELLA                  ADDRESS ON FILE
RONALD N. SILVERMAN INS               770 DELTONA BLVD DELTONA FL 32725
RONALD NORMAN                         ADDRESS ON FILE
RONALD R SHARN INS AGY                13313 SW FREEWAY STE 291 SUGAR LAND TX 77478
RONALD R WOLFE & ASSOCIATES           4919 MEMORIAL HIGHWAY STE 200 TAMPA FL 33634
RONALD RIGGINS                        ADDRESS ON FILE
RONALD ROSSI ROOFING INC.             1480 ARTIMINO LANE BOYNTON BEACH FL 33436
RONALD TOWNSHIP                       RONALD TOWNSHIP - TREASU 719 E. HUBBELL ROAD IONIA MI 48846
RONALD TUBB AGENCY                    13109 HWY 67 SUITE A BILOXI MS 39532
RONALD WAYNE KOWALSKY                 3200 RIM COVE DR. F194 CUMMING GA 30041
RONALD WEST ROOFING LLC               10651 BUCK RD. ORLANDO FL 32817
RONALD ZIGARELLI                      ADDRESS ON FILE
RONALDO BATEN                         ADDRESS ON FILE
RONCHETTI, MICHAEL                    ADDRESS ON FILE
RONCO CONSTR. DBA JR HERNANDEZ        CUSTOM HOMES FULLER ROOFING 4421 ELKS DRIVE LAS CRUCES NM 88007
RONDA J WINNECOUR TRUSTEE             600 GRANT ST STE 3250 PITTSBURGH PA 15219
RONDELL RESTORATION                   12733 WESTERN AVE GARDEN GROVE CA 92841
RONDOUT VALLEY CS (CMBD               RONDOUT VALLEY CS- COLLE 122 KYSERIKE ROAD ACCORD NY 12404
RONDOUT VALLEY CSD                    POB 9 ACCORD NY 12404
RONETTE SZABO & ROBERT SZABO          308 BUTTONWOOD CIR APT 1 KEY LARGO FL 33037
RONNEBAUM, SHELBY                     ADDRESS ON FILE
RONNIE COLLINS &                      RHONDA COLLINS 2915 SPIRIT OF 76 DR DICKINSON TX 77539


Epiq Corporate Restructuring, LLC                                                              Page 1063 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1089 of 1490
Claim Name                             Address Information
RONNIE G MACKEY                        RONNIE MACKEY ROOFING 16680 CR 3460 ADA OK 74820
RONNIE HUEY                            PO BOX 952 WYNNE AR 72396
RONNIE M. REBIS GRIST MILL             ATTN: RONNIE REBIS 265 MAIN STREET SAUGERTIES NY 12477
RONNIE MORGAN & R&J                    NAVARRO PO BOX 128 FREDERICK OK 73542
RONNIE PERRY REALTY COMPANY INC        3144 CYPRESS MILL RD BRUNSWICK GA 31525
RONNIE R RUSHING                       ADDRESS ON FILE
RONNIE SMITH BUILDERS                  INC 5711 AIRPORT RD COOSADA AL 36020
RONNIE WARD & CO                       2712 W MOCKINGBIRD LN DALLAS TX 75235
RONNIES CARPETS, INC.                  12348 HWY 48 NORTH LAKELAND FL 33809
RONNING, BRITTANY                      ADDRESS ON FILE
RONNOCO COFFEE LLC                     PO BOX 959106 ST. LOUIS MO 63195
RONNY EVANS                            ADDRESS ON FILE
RONNY THOMAS                           ADDRESS ON FILE
RONS DRYWALL                           RONALD BARNETT 1300 W. MOSHERVILLE RD JONESVILLE MI 49250
RONS HOME REPAIRS                      RONALD J. MCCLURE 57 KINGSLAND AVE WALLINGFORD CT 06492
RONS REMODELING                        10642 CENTRAL AVE INDIANAPOLIS IN 46280
ROOF AMERICA                           APEX JK COMPANY LTD APEX JK COMPANY LTD 2610 LAKE RIDGE RED OAK TX 75154
ROOF ASSET MANAGEMENT INC.             72056 NORTHSHORE ST. SUITE B THOUSAND PALMS CA 92276
ROOF CARE OF CENTRAL                   FLORIDA LLC 2915 CONOVER AVE ORLANDO FL 32812
ROOF CHECK INC.                        1610 SKYWAY DRIVE LONGMONT CO 80504
ROOF CRAFTERS LLC                      PO BOX 1302 MCCOMB MS 39649
ROOF CRAFTERS, LLC                     310 KENDALL STREET MCCOMB MS 39648
ROOF DOCTORS &                         NEYSA & HECTOR PEREZ 2550 SE PERUGIA ST PORT SAINT LUCIE FL 34952
ROOF DOCTORS LLC                       2550 SE PERUGIA ST PORT ST LUCIE FL 34952
ROOF DOCTORS OF CARROLLT               1608 WHITLOCK LN STE F CARROLLTON TX 75006
ROOF DOCTORS OF CARROLLTON, INC.       1608 WHITLOCK LANE, SUITE F CARROLLTON TX 75006
ROOF EVOLUTION LLC & A                 DEMARS & M KNIPPEL 5696 CEDAR ST LITTLETON CA 80120
ROOF FIX NOW                           CITYWIDE EXTERIORS, LLC 1800 NE LOOP 410, SUITE 307 SAN ANTONIO TX 78217
ROOF HUB                               240 E 8TH ST STE 1 BOSTON MA 02127
ROOF IOWA LLC                          PO BOX 1345 ANKENY IA 50021
ROOF LINK                              TRINITY DIRT WORKS INC. 1822 QUARTER LANE BERTHOUD CO 80513
ROOF MASTERS LLC                       830 W NORTHWEST HWY 13 PALATINE IL 60067
ROOF NOW                               GREEN ENTERPRISES LLC 15815 WINTERFIELD WAY MILTON GA 30004
ROOF ONE TEXAS                         ROOF ONE OF COLORADO, LLC 120 W KINGSMILL AVENUE SUITE 105 PAMPA TX 79065
ROOF PRO LOCAL LLC                     DARREN J CLARK 11701 NW 114TH ST. YUKON OK 73099
ROOF PROS LLC                          ROOF PRS LLC BOX 129 LOOMIS NE 68958
ROOF PROS STORM DIVISION, INC          239 DRAKESIDE RD. HAMPTON NH 03842
ROOF REVOLUTION INC                    4000 HOLLYWOOD BLVD SUITE 555-S HOLLYWOOD FL 33021
ROOF REVOLUTION INC                    3606ENTERPRISE AVESTE369 NAPLES FL 34104
ROOF RIGHT CONSTRUCTION LLC            BRIAN CHAVEZ 18363 WHISPERING OAKS DR CENTRALIA MO 65240
ROOF SMITH, INC.                       STEPHANIE COOPER STEPHANIE COOPER 560 BURRIDGETRAIL JOHNS CREEK GA 30022
ROOF SYSTEMS OF VA INC                 501 JEFFERSON DAVIS HWY RICHMOND VA 23224
ROOF TANDEM CONSTRUCTION INC.          PETE SANDSTON 11585 ALAMO RANCH PARKWAY 6102 SAN ANTONIO TX 78253
ROOF TECH LLC                          2977 MCFARLANE RD PH1 MIAMI FL 33133
ROOF TIME CONTRACTORS                  JBJ 4 STAR CONSULTING SERVICES, LP 919 OVILLA RD WAXAHACHIE TX 75167
ROOF TOP SERVICES OF                   CENTRAL FLORIDA, INC. 1150 BELLE AVE., SUITE #1060 WINTER SPRINGS FL 32708
ROOF TOP SOLUTIONS ROOFING LLC         2904 E PIPER SONOMA CT. ROUND ROCK TX 78665
ROOF WORX LLC                          12301 N GRANT ST 130 THORNTON CO 80241
ROOF WORX, LLC                         VICTOR STEWART 12301 N GRANT ST., STE 130 THORNTON CO 80241



Epiq Corporate Restructuring, LLC                                                                 Page 1064 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1090 of 1490
Claim Name                              Address Information
ROOF-BUILDERS, CORP                     12973 SW 112 ST 384 MIAMI FL 33186
ROOF-M-ALL LLC                          416 MCCULLOUGH DRIVE SUITE 135 CHARLOTTE NC 28262
ROOF-TECH INC.                          611 NORTHWEST ROAD SHENANDOAH IA 51601
ROOFCO INCORPORATED OF SUMTER SC        JUNE MILES 1345 N. PIKE EAST, P.O BOX 1583 SUMTER SC 29151
ROOFCORP OF METRO DENVER                1685S COLORADO BLVDS240 DENVER CO 80222
ROOFCORP OF METRO DENVER INC            1685 S COLORADO BLVD 240 DENVER CO 80222
ROOFCRAFTERS, INC                       PO BOX 1689 LEANDER TX 78641
ROOFER                                  2593 W 4005 KOKOMO IN 46902
ROOFERS EDGE & SIDING INC               2 SUMMER ST. SUITE 306 NATICK MA 01760
ROOFERS OF MINNESOTA                    COMPANY LLC 17772 71ST AVE N MAPLE GROVE MN 55311
ROOFING & RECONSTR.                     CONTRACTORS OF AMERICA LLC 616A SHELBY RD EVERMAN TX 76140
ROOFING & RESTORATION                   SERVICES OF AMERICA, LLC 310 W JEFFERSON STREET WAXAHACHIE TX 75165
ROOFING & RESTORATION                   PO BOX 638 WAXAHACHIE TX 75168
ROOFING AND CONSTRUCTION COMPANY, LLC   SANTOS CASTREJON LOPEZ 606 BRYANT STREET BESSEMER AL 35020
ROOFING AND MORE INC                    609 CARLISLE DRIVE HERNDON VA 20170
ROOFING BROTHERS & CONSTRUCTION         1207 NANTERRE CT ROSENBERG TX 77471
ROOFING BY FRANK MERCHANT               1720 10TH AVENUE SOUTH SUITE 4 200 GREAT FALLS MT 59405
ROOFING BY MCCANNS &                    JIMMIE & BEVERLY ROYE 12007 NE 23RD ST CHOCTAW OK 73020
ROOFING DOCTOR                          12 CROWN AVENUE BARRINGTON RI 02806
ROOFING EXPERTS LLC                     820 RITCHIE HWY SEVERNA PARK MD 21146
ROOFING GIANT                           2770 MAIN ST STE 168 FRISCO TX 75034
ROOFING INVESTMENTS                     CARLOS RODRIQUEZ 341 CLAREVILLE SAN ELIZARIO TX 79849
ROOFING LOGISTICS                       471 ROLAND WAY OAKLAND CA 94621
ROOFING OUTFITTERS LLC                  30406 BRYANT DR EVERGREEN CO 80439
ROOFING PROFESSIONALS, LLC              ROOFING & RECONSTRUCTION CONTRACTORS OF AMERICA 616A SHELBY RD EVERMAN TX
                                        76140
ROOFING SERVICE LLC                     7642 W KNOLL ST HOUSTON TX 77028
ROOFING SOLUTION USA CORP.              YOANDY HERNANDEZ 9855 STERLING DR. CUTLLER BAY FL 33157
ROOFING SPECIALISTS OF HOUSTON, LLC     614 CYPRESSWOOD DR SPRING TX 77388
ROOFING SYSTEMS OF FLORIDA, INC.        583 105TH AVE N, SUITE 9 ROYAL PALM BEACH FL 33411
ROOFING THE ROCKIES                     2452 TRENTON WAY UNIT A DENVER CO 80231
ROOFING TITAN & RESTORATION LLC         820 RAYWOOD CIRCLE PLANO TX 75075
ROOFING WORLD HOME &                    SHANE UFFORD 3470 S 1500 E VERNAL UT 84078
ROOFMARK ROOFING AND CONSTRUCTION       ROOFMARK LLC 2108 HURD DR SUITE 200 IRVING TX 75038
ROOFOLOGY, LLC                          WERNER I. VASQUEZ 223 UNDERWOOD DR. FORT COLLINS CO 80525
ROOFS RESTORED USA LLC                  EDWARDO URIBE PO BOX 2457 HAMMOND LA 70404
ROOFS TO GO INC.                        NC. 3300 NE 13TH TERRACE POMPANO BEACH FL 33064
ROOFTEK LLC                             8490 S STATE ST MIDVALE UT 84047
ROOFTOP SOLUTIONS LLC                   19152 NW 88 PL MIAMI LAKES FL 33018
ROOFTOPS                                3025 EST FRIEDENSTAHL CHRISTIANSTED VI 00820
ROOFWORKS                               SMITH & SMITH LLC 9336 ANNAPOLIS ROAD LANHAM MD 20706
ROOK STOOL CONST & BETTY                BIVENS 1410 JEFFERIES RD HURON OH 44839
ROOKS COUNTY                            ROOKS COUNTY - TREASURER 115 N WALNUT STOCKTON KS 67669
ROOKS, DAMON                            ADDRESS ON FILE
ROONEY & ROONEY PA                      1517 20TH STREET VERO BEACH FL 32960
ROOSEVELT BORO                          ROOSEVELT BORO - TAX COL 33 N ROCHDALE AVE ROOSEVELT NJ 08555
ROOSEVELT COUNTY                        ROOSEVELT COUNTY - TREAS 400 2ND AVENUE SOUTHSUI WOLF POINT MT 59201
ROOSEVELT COUNTY                        ROOSEVELT COUNTY-TREASUR 109 WEST 1ST ST, STE 101 PORTALES NM 88130
ROOSEVELT PARK CITY                     ROOSEVELT PARK - TREASU 900 OAKRIDGE RD ROOSEVELT PARK MI 49441



Epiq Corporate Restructuring, LLC                                                                 Page 1065 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1091 of 1490
Claim Name                              Address Information
ROOSEVELT TOWN                          ROOSEVELT TWN TREASURER 1051 HILLTOP ROAD SHELL LAKE WI 54871
ROOSEVELT WATER CONSERVATION WATER      2344 S HIGLEY RD. GILBERT AZ 85295
DIST.
ROOSEVELT WILSON                        5259 GREY ST BATON ROUGE LA 70805
ROOSIEN & ASSOCIATES PLLC               5055 PLAINFIELD NE SUITE A GRAND RAPIDS MI 49525
ROOST REAL ESTATE CO                    NEW OHIO REAL ESTATE, REO DIV. 1636 N YELLOW SPRINGS ST. SPRINGFIELD OH 45504
ROOST, JANETTE                          ADDRESS ON FILE
ROOSTIFY, INC.                          ATTN: GENERAL COUNSEL 303 SECOND STREET SOUTH TOWER, SUITE 325 SAN FRANCISCO
                                        CA 94107
ROOT TOWN                               ROOT TOWN - TAX COLLECTO 1048 CARLISLE RD SPRAKERS NY 12166
ROPER RESTORATION LLC                   45 PUTTER LANE TORRINGTON CT 06790
ROPER TOWN                              ROPER TOWN - TAX COLLECT P O BOX 217 ROPER NC 27970
ROPER, CELESTE                          ADDRESS ON FILE
ROQUE BLUFFS TOWN                       ROQUE BLUFFS TN - COLLEC 3 ROQUE BLUFFS ROAD ROQUE BLUFFS ME 04654
ROSA B AYALA                            ADDRESS ON FILE
ROSA L. MOORE                           ADDRESS ON FILE
ROSA MARRERO                            ADDRESS ON FILE
ROSA P JOHNSON                          ADDRESS ON FILE
ROSA, JUAN                              ADDRESS ON FILE
ROSAAEN, TAMARA                         ADDRESS ON FILE
ROSADO ENVIRONMENTAL &                  C FOLLETT & M VANWORMER 35 BRIARWOOD LN APT 10 MARLBOROUGH MA 01752
ROSALES, J                              ADDRESS ON FILE
ROSALES, JUAN                           ADDRESS ON FILE
ROSALES, MICHELLE                       ADDRESS ON FILE
ROSALES, NICOLE                         ADDRESS ON FILE
ROSALES, YOLANDA                        ADDRESS ON FILE
ROSALI CONSTRUCTION                     PO BOX 3076 WENATCHEE WA 98807
ROSAMOND ELITE ROOFING & CONSTR., LLC   2888 RAGUSA LANE LEAGUE CITY TX 77573
ROSANSKY, JEFFREY                       ADDRESS ON FILE
ROSARIA PEPLOW TAX COLLECTOR            12 CHURCH STREET HIGHLAND NY 12528
ROSAURA AVILA &                         MANUEL & OFELIA AVILA 11004 AVE J CHICAGO IL 60617
ROSCO CEN SCH (TN OF COL                ROSCO CEN SCH - TAX COLL PO BOX 1260 BUFFALO NY 14240
ROSCO CEN SCH (TN OF HAN                ROSCO CEN SCH - TAX COLL PO BOX 1260 BUFFALO NY 14240
ROSCOE BORO                             ROSCOE BORO - TAX COLLEC BOX 548 UNDERWOOD & CORW ROSCOE PA 15477
ROSCOE CS (COMBINED TOWN                ROSCOE CS-TAX COLLECTOR P.O. BOX 1260 BUFFALO NY 14240
ROSCOMMON COUNTY                        500 LAKE ST 1 ROSCOMMON MI 48653
ROSCOMMON TOWNSHIP                      ROSCOMMON TOWNSHIP - TRE P O BOX 610 HOUGHTON LAKE MI 48629
ROSCOMMON VILLAGE                       ROSCOMMON VILLAGE - TREA PO BOX 236 ROSCOMMON MI 48653
ROSE & WOMBLE REALTY CO LLC             4190 S. PLAZA TRAIL SUITE 200 VIRGINIA BEACH VA 23452
ROSE ANDERSON AGENCY                    6812 BANDERA RD 201 SAN ANTONIO TX 78238
ROSE BLUNT                              4763 CAMELOT DR NEW ORLEANS LA 70127
ROSE CITY ROOFING & CONSTRUCTION        LLLW ENTERPRISES LLC 2506 UNIVERSITY BLVD TYLER TX 75701
ROSE CONCRETE COATING                   LLC 14373 S PEACOCK MIDGE DR BLUFFDALE UT 84065
ROSE HILL BUILDERS, LLC                 JOHNA MARIE SWANN 1723 W. BRITTON RD OKLAHOMA CITY OK 73120
ROSE HILL PID                           ROSE HILL PID - TAX COLL PO BOX 1360 MANCHACA TX 78652
ROSE HILL TOWN                          ROSE HILL TOWN - TREASUR 103 SE RAILROAD ST ROSE HILL NC 28458
ROSE JONESON VARGAS, P. C.              P.O. BOX 3501 PAGO PAGO 96799 AMERICAN SAMOA
ROSE L BRAND & ASSOC                    PC 7430 WASHINGTON ST NE ALBUQUERQUE NM 87109
ROSE L BRAND & ASSOCIATE                PC 7430 WASHINGTON RD NE ALBUQUERQUE NM 87109



Epiq Corporate Restructuring, LLC                                                                  Page 1066 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1092 of 1490
Claim Name                             Address Information
ROSE L BRAND & ASSOCIATES              KATHERINE OWENS 7430 WASHINGTON ST. NE ALBUQUERQUE NM 87109
ROSE L. BRAND & ASSOCIATES. P.C.       7430 WASHINGTON STREET NE ALBUQUEQUE NM 87109
ROSE LAKE TOWNSHIP                     ROSE LAKE TOWNSHIP - TRE 16519 140TH AVE. LE ROY MI 49655
ROSE MASSA &                           JOHN MASSA 11265 EOGEWATER CIR WELLINGTON FL 33414
ROSE S CILELLA                         637 N JOYCE ST LOMBARD IL 60148
ROSE SVCS&CONST CO LLC                 121 W 63RD ST STE 200 KANSAS CITY MO 64113
ROSE TOWN                              ROSE TOWN - TAX COLLECTO PO BOX 310 NORTH ROSE NY 14516
ROSE TOWN                              ROSE TW TREASURER N6574 17TH DR WILD ROSE WI 54984
ROSE TOWNSHIP                          ROSE TOWNSHIP - TREASURE 9080 MASON ST HOLLY MI 48442
ROSE TOWNSHIP                          ROSE TOWNSHIP - TREASURE 926 W HEATH RD ROSE CITY MI 48654
ROSE TREE MEDIA S.D.(CON               ROSETREE MEDIA SD - COLL 308 N OLIVE ST MEDIA PA 19063
ROSE VALLEY BORO                       ROSE VALLEY BORO - COLLE P.O. BOX 198 ROSE VALLEY PA 19065
ROSE WILEY                             ADDRESS ON FILE
ROSE, BRYANNA                          ADDRESS ON FILE
ROSE, DEREK                            ADDRESS ON FILE
ROSE, KIRK                             ADDRESS ON FILE
ROSE, TEKEYAH                          ADDRESS ON FILE
ROSEAU COUNTY                          ROSEAU COUNTY - TREASURE 606 5TH AVE SW ROOM 140 ROSEAU MN 56751
ROSEAU COUNTY MUTUAL                   P O BOX 37 BADGER MN 56714
ROSEAU COUNTY TREASURER                606 5TH AVE SW RM 140 ROSEAU MN 56751
ROSEBOOM TOWN                          ROSEBOOM TOWN - TAX COLL 387 HONEY HILL RD.RD CHERRY VLLY NY 13320
ROSEBORO TOWN                          ROSEBORO TOWN - TAX COLL P O BOX 848, CITY HALL ROSEBORO NC 28382
ROSEBOROUGH, BRENDARIO                 ADDRESS ON FILE
ROSEBOROUGH, MICHELLE                  ADDRESS ON FILE
ROSEBUD COUNTY                         ROSEBUD COUNTY - TREASUR PO BOX 167 FORSYTH MT 59327
ROSEBURG SANITARY AUTHORITY            1297 N.E. GRANDVIEW ROSEBURG OR 97470
ROSEBURG URBAN SANITARY AUTHORITY      PO BOX 1185 1297 NE GRANDVIEW ROSEBURG OR 97470
ROSELAND BORO                          ROSELAND BORO - TAX COLL 140 EAGLE ROCK AVE ROSELAND NJ 07068
ROSELAND TOWN                          ROSELAND TOWN - TAX COLL P.O.BOX 302 ROSELAND LA 70456
ROSELIA C & OSCAR O GRANADOS           20 SCHENK DR SHIRLEY NY 11967
ROSELINE IRONS FORTH                   PO BOX 3392 GAITHERSBURG MD 20885
ROSELLE BORO                           ROSELLE BORO - TAX COLLE 210 CHESTNUT STREET ROSELLE NJ 07203
ROSELLE PARK BORO                      ROSELLE PARK BORO- COLLE PO BOX 298 ROSELLE PARK NJ 07204
ROSEMARI D. MCCONNELL                  413 CRAFTON AVE PITMAN NJ 08071
ROSEMARIE ELLIOTT                      1029 CALVARY CHURCH RD BISHOPVILLE SC 29010
ROSEMEYER AGENCY                       P O BOX 125 FORT BRANCH IN 47648
ROSEN, MICHAEL                         ADDRESS ON FILE
ROSENAU, FAHRENHOLZ & HORRELL, LLP     KIMBERLY FAHRENHOLZ 1801-18TH STREET, NW, STE. 9 WASHINGTON DC 20009
ROSENBAUM MOLLENGARDEN PLLC            250 AUSTRALIAN AVE S 5TH FL WEST PALM BEACH FL 33401
ROSENBAUM MOLLENGARDEN, PLLC           MDONNA STEEL 250 AUSTRALIAN AVENUE S SUITE 500 WEST PALM BEACH FL 33401
ROSENBERG & ASSOCIATES                 4340 EAST WEST HWY 600 BETHESDA MD 20814
ROSENBERG & ASSOCIATES LLC             4340 EAST WEST HWY STE 600 BETHESDA MD 20814
ROSENBERG & ASSOCIATES LLC             7910 WOODMONT AVENUE SUITE 750 BETHESDA MD 20814
ROSENBERG & ASSOCIATES, LLC            ROSENBERG & ASSOCIATES, LLC DIANE ROSENBERG 4340 EAST WEST HIGHWAY, SUITE 600
                                       BETHESDA MD 20184
ROSENBERG & ROSENBERG PC               920 FARMINGTON AVE STE 204 WEST HARTFORD CT 06107
ROSENBERG, RICHARD                     ADDRESS ON FILE
ROSENBERG, ROBERT                      ADDRESS ON FILE
ROSENDALE TOWN                         ROSENDALE TOWN-TAX COLLE 1915 LUCAS AVE COTTEKILL NY 12419



Epiq Corporate Restructuring, LLC                                                                Page 1067 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1093 of 1490
Claim Name                              Address Information
ROSENDALE TOWN                          ROSENDALE TWN TREASURER W11324 ROSE ELD ROAD RIPON WI 54971
ROSENDALE VILLAGE                       ROSENDALE VLG TREASURER PO BOX 424 /211 N GRANT ROSENDALE WI 54974
ROSENDALE WATER AND SEWER               1915 LUCAS AVENUE COTTEKILL NY 12419
ROSENTHAL BROS INC                      PO BOX 700 DEERFIELD IL 60015
ROSENZWEIG INSURANCE AGY                160 HERRICKS RD MINEOLA NY 11501
ROSEPINE CITY                           ROSEPINE CITY - TAX COLL P O BOX 528 ROSEPINE LA 70659
ROSETO BORO                             ROSETO BORO - TAX COLLEC 164 GARIBALDI AVE ROSETO PA 18013
ROSEVIEW HEIGHTS MUTUAL WATER COMPANY   PO BOX 610517 SAN JOSE CA 95161-0517
ROSEVILLE CITY                          ROSEVILLE CITY - TREASUR 29777 GRATIOT ROSEVILLE MI 48066
ROSEWOOD ESTATES HOMEOWNERS             PO BOX 274 JEFFERSON CITY MT 59638
ROSEWOOD INSURANCE SRVCS                584 N LAKE AVE PASADENA CA 91101
ROSFELD, JESSICA                        ADDRESS ON FILE
ROSHOLT VILLAGE                         PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
ROSICKI ROSICKI & ASSOCIATES PC         51 EAST BETHPAGE RD PLAINVIEW NY 11803
ROSKAM SEKHAR, KATY                     ADDRESS ON FILE
ROSKOVENSKY CONSTRUCTION                INC 2713 LAKEVILLE DR TAMPA FL 33618
ROSLYN HARBOR VILLAGE                   ROSLYN HARBOR VIL-RECEIV 500 MOTTS COVE ROAD SOUT ROSLYN HARBOR NY 11576
ROSLYN VILLAGE                          ROSLYN VILLAGE-TAX COLLE 1200 OLD NORTHERN BLVD. ROSLYN NY 11576
ROSS & ROSS LAW OFFICES, P.C.           121 STATE STREET, SUITE 201 SPRINGFIELD MA 01103
ROSS & VOYTAS LLC TRUST ACCOUNT         12444 POWERCOURT DR STE 370 ST. LOUIS MO 63131
ROSS BROTHERS LLC                       SUITE A455 1855 GRIFFIN RD DANIA BEACH FL 33004
ROSS COUNTY                             ROSS COUNTY - TREASURER 2 NORTH PAINT ST, STE F CHILLICOTHE OH 45601
ROSS LANIER & DEIFIK, P.A.              599 NINTH STREET NORTH, SUITE.300 NAPLES FL 34102
ROSS MAXWELL INS AGENCY                 920 CEDAR LAKE RD STE R BILOXI MS 39532
ROSS TOWNSHIP                           ROSS TWP - TAX COLLECTOR 102 RAHWAY ROAD MCMURRAY PA 15317
ROSS TOWNSHIP                           ROSS TWP - TAX COLLECTOR P.O. BOX 309 SAYLORSBURG PA 18353
ROSS TOWNSHIP                           ROSS TWP - TAX COLLECTOR P.O. BOX 147 SWEET VALLEY PA 18656
ROSS TOWNSHIP                           ROSS TOWNSHIP - TREASURE 12086 M-89 RICHLAND MI 49083
ROSS, CAMRY                             ADDRESS ON FILE
ROSS, CHRISTY                           ADDRESS ON FILE
ROSS, HAILEIGH                          ADDRESS ON FILE
ROSS, JASON                             ADDRESS ON FILE
ROSS, LORENE                            ADDRESS ON FILE
ROSS, MARKESHIA                         ADDRESS ON FILE
ROSS, MICHAEL                           ADDRESS ON FILE
ROSS, ROBERT                            ADDRESS ON FILE
ROSS, ROBERT J.                         ELIZABETH LEWIS, INVESTIGATOR EEOC, PHILADELPHIA DISTRICT OFFICE 801 MARKET
                                        STREET SUITE 1300 PHILADELPHIA PA 19107
ROSSANA CRUZ                            3821 HAMMEL ST LOS ANGELES CA 90063
ROSSE, AARON                            ADDRESS ON FILE
ROSSELLE REALTY SERVICES INC            17810 MEETING HOUSE RD 325 SANDY SPRING MD 20860
ROSSELLE REALTY SERVICES INC.           17810 MEETING HOUSE ROAD SUITE 325 SANDY SPRING MD 20860
ROSSELLE REALTY SERVICES, INC 2         MICHAEL BURDETT 17810 MEETING HOUSE RD 325 SANDY SPRING MD 20860
ROSSER CATASTROPHE                      SERVICES LLC 897 ALCOVY TRESTLE RD SOCIAL CIRCLE GA 30025
ROSSI INSURANCE                         PO BOX 439 WALLACE ID 83873
ROSSIE TOWN                             LYNN DECONDO- TAX COLLEC 908 COUNTY ROUTE 3 REDWOOD NY 13679
ROSSIN & BURR, PLLC                     1550 SOUTHERN BLVD., SUITE 100 WEST PALM BEACH FL 33406
ROSSITTO, ESTELA                        ADDRESS ON FILE
ROSSMAN, JEANNE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 1068 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1094 of 1490
Claim Name                            Address Information
ROSSMAN, LINDSAY                      ADDRESS ON FILE
ROSSMOOR COMMUNITY ASSOCIATION, INC   2 ROSSMOOR DRIVE MONROE TWP NJ 08831
ROSSMOYNE INC AND                     ERIN FOY-VIAN 3500 OCEAN VIEW BLVD GLENDALE CA 91208
ROSSVILLE CITY                        ROSSVILLE CITY-TAX COLLE PO BOX 159 ROSSVILLE GA 30741
ROSSVILLE CITY                        ROSSVILLE CITY-TAX COLLE 360 MORRISON RD- CITY H ROSSVILLE TN 38066
ROSTRAVER TWP                         ROSTRAVER TWP - TAX COLL 203 MUNICIPAL DRIVE BELLE VERNON PA 15012
ROSWELL CITY                          ROSWELL CITY-TAX COLLECT 38 HILL ST - STE 210 ROSWELL GA 30075
ROSY ESPRECION THOMAS, ET AL.         ROSY ESPRECION THOMAS (PRO SE) 91-735 KILAHA STREET EWA BEACH HI 96706
ROSY MERAZ &                          ELENA NEVAREZ 6200 S FRANCISCO AVE CHICAGO IL 60629
ROTH & ASSOCIATES                     806 MYRTLE AVENUE EL PASO TX 79901
ROTH CONST COLUMBUS LLC               3520 PKWY LN HILLIARD OH 43026
ROTH CONSTRUCTION                     2170 BUTLER AVE SOUTH LAKE TAHOE CA 96150
ROTH CONSTRUCTION &                   STEVEN RIDINGER 838 RARIG AVE COLUMBUS OH 43219
ROTH CONSTRUCTION COLUMBUS CO.        RYAN BERRY 3520 PARKWAY LANE HILLIARD OH 43026
ROTH, JACQUELINE                      ADDRESS ON FILE
ROTH, JEAN                            ADDRESS ON FILE
ROTHERT INS CO AGENCY                 P O BOX 13699 PORTLAND OR 97213
ROTHERT INS CO AGENCY                 PO BOX 13099 PORTLAND OR 97213
ROTHERT INS CO AGENCY                 541 NE 20TH AVE STE 102 PORTLAND OR 97232
ROTHSCHILD VILLAGE                    ROTHSCHILD VLG TREASURER 211 GRAND AVE ROTHSCHILD WI 54474
ROTIMI, JUDE                          ADDRESS ON FILE
ROTO ROOTER RESTORATION               CAPRICE 12898 WESTMORE STREET LIVONIA MI 48150
ROTO ROOTER SERV COMPANY              5672 COLLECTION CENTER CHICAGO IL 60693
ROTO-ROOTER SERVICE COMPANY           525 WAVERLY AVENUE MAMARONECK NY 10543
ROTO-ROOTER SERVICES COMPANY          255 EAST FIFTH STREET, SUITE 2500 CINCINNATI OH 45202-4725
ROTONDA WEST ASSOCIATION, INC.        3754 CAPE HAZE DRIVE ROTONDA WEST FL 33947
ROTTERDAM TOWN                        ROTTERDAM TN-TAX RECEIVE 1100 SUNRISE BLVD - 2ND ROTTERDAM NY 12306
ROUND HILL TOWN                       ROUND HILL TOWN - TREASU P O BOX 36 ROUND HILL VA VA 20142
ROUND LAKE TOWN                       HARTLAND TWN TREASURER W2649 BEECH RD BONDUEL WI 54107
ROUND LAKE TOWN                       ROUND LAKE TWN TREASURER 10625N COUNTY ROAD A HAYWARD WI 54843
ROUND LAKE VILLAGE                    ROUND LAKE VILLAGE-CLERK PO BOX 85 ROUND LAKE NY 12151
ROUNDTREE HOMEOWNERS ASSOCIATION      331 PIERCY ROAD SAN JOSE CA 95138
ROUNDTREE INC                         138 ROCK KNOLL DR. EVERGREEN CO 80439
ROUNSLEY, KELI                        ADDRESS ON FILE
ROUNTREE, KATY                        ADDRESS ON FILE
ROUP & ASSOCIATES                     23101 LAKE CENTER DRIVE SUITE 310 LAKE FOREST CA 92630
ROUSE CUSTOM CONST &                  DERICK & DIANNA PAYNE 10173 SPRING VALLEY AVE BATON ROUGE LA 70810
ROUSES POINT VILLAGE                  ROUSES POINT VILLAGE- CL P O BOX 185 ROUSES POINT NY 12979
ROUSEVILLE BORO                       ROUSEVILLE BORO - COLLEC 407 4TH AVE EXTENSION ROUSEVILLE PA 16344
ROUSH & ASSOCIATES                    PO BOX 3906 VALDOSTA GA 31604
ROUSH ROOFING INC                     361 HAZEL DR COCOA FL 32927
ROUTE 1 APPRAISALS                    442 WYETH RD HAYWARD CA 94544-2952
ROUTE 41 REALTY                       PO BOX 641 SCHERERVILLE IN 46375
ROUTE 66 INS INC                      3701 SAN MATEO BLVD NE SUITE 101 ALBUQUERQUE NM 87110
ROUTE, NIKITA                         ADDRESS ON FILE
ROUTH CRABTREE OLSEN                  LANCE E OLSEN 3535 FACTORIA BLVD SE SUITE 200 BELLEVUE WA 98006-1263
ROUTH CRABTREE OLSEN PS               AKA RCO LEGAL 13555 SE 36TH ST STE 300 BELLVUE WA 98006
ROUTH CRABTREE OLSEN PS               ESTER SUAN TJOE, MISTY COULSON, PAMELA CRENTSIL, ANGELA JUMP 13555 SE 36TH ST,
                                      SUITE 300 BELLEVUE WA 98006



Epiq Corporate Restructuring, LLC                                                               Page 1069 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1095 of 1490
Claim Name                             Address Information
ROUTH, CRABTREE & OLSEN, PS            ATTN: KARINA AMARO 2112 BUSINESS CENTER DRIVE IRVINE CA 92612
ROUTT COUNTY                           ROUTT COUNTY-TREASURER PO BOX 770907 STEAMBOAT SPRINGS CO 80477
ROUTT COUNTY TREASURER                 522 LINCOLN AVE STEAMBOAT SPRING CO 80487
ROVA VILLAGE OF FAIRBORN HOA, INC.     901 CONGRESS PARK DR. DAYTON OH 45459
ROW, ASHLEY                            ADDRESS ON FILE
ROWAN COUNTY                           ROWAN COUNTY - TAX COLLE 402 N MAIN STREET SALISBURY NC 28144
ROWAN COUNTY                           ROWAN COUNTY - SHERIFF 600 W MAIN ST MOREHEAD KY 40351
ROWAN COUNTY CLERK                     627 E MAIN ST, RM 201 MOREHEAD KY 40351
ROWAN COUNTY TAX COLLECTOR             402 N MAIN ST SALISBURY NC 28144-4392
ROWAN MUTUAL FIRE                      426 SOUTH MAIN SALISBURY NC 28144
ROWAN MUTUAL FIRE                      INSURANCE COMPANY 426 SOUTH MAIN SALISBURY NC 28144
ROWAN, KATHY                           ADDRESS ON FILE
ROWE TOWN                              ROWE TOWN-TAX COLLECTOR P.O. BOX 462 / 321 ZOAR ROWE MA 01367
ROWE, LEAH                             ADDRESS ON FILE
ROWE, PATRICK                          ADDRESS ON FILE
ROWE, TERENCE                          ADDRESS ON FILE
ROWELL INCORPORATED                    2587 MILLENIUM DR STE H ELGIN IL 60124
ROWELL, WHITNEY                        ADDRESS ON FILE
ROWELLO, ROBERT                        ADDRESS ON FILE
ROWLAND, KERYN                         ADDRESS ON FILE
ROWLAND, RAYLIN                        ADDRESS ON FILE
ROWLEY INSURANCE AGENCY                262 S INDIANA AVE ENGLEWOOD FL 34223
ROWLEY TOWN                            ROWLEY TOWN - TAX COLLE PO BOX 4110- DEPT 1750 WOBURN MA 01888
ROWLISION AGENCY                       215 LIBERTY SQUARE NORWALK CT 06852
ROXAND TOWNSHIP                        ROXAND TOWNSHIP - TREASU 12586 GATES RD MULLIKEN MI 48861
ROXANNE JEANNETTE SWEIRC               PO BOX 1335 PORTLAND TX 78374
ROXBURY C S (TN OF ROXBU               ROXBURY C S - TAX COLLEC 61409 STATE HWY 30 GRAND GORGE NY 12434
ROXBURY MUNICIPAL COURT                1715 ROUTE 46 W LEDGEWOOD NJ 07852
ROXBURY TOWN                           ROXBURY TOWN - TAX COLL P.O. BOX 24 ROXBURY ME 04275
ROXBURY TOWN                           ROXBURY TOWN - TAX COLL P.O. BOX 53 ROXBURY VT 05669
ROXBURY TOWN                           ROXBURY TOWN - TAX COLL PO BOX 153 ROXBURY CT 06783
ROXBURY TOWN                           ROXBURY TOWN - TAX COLLE 61409 STATE HIGHWAY 30 GRAND GORGE NY 12434
ROXBURY TOWN                           ROXBURY TWN TREASURER 9464 COUNTY ROAD Y SAUK CITY WI 53583
ROXBURY TOWNSHIP                       ROXBURY TWP - COLLECTOR 1715 ROUTE 46 LEDGEWOOD NJ 07852
ROY & JULIE GRANDE                     38104 N ACADEMY DR LAKE VILLE IL 60046
ROY BLANTON &                          R & C THOMAS PO BOX 103 HEFLIN AL 36264
ROY CHOUDHURY, AGNIV                   ADDRESS ON FILE
ROY EDWARDS                            301 JOHN YAWN PL HAVANA FL 32333
ROY FORGY &                            PATRICIA FORGY 23 MONTICA DR PUEBLO CO 81005
ROY GARCIA INS AGENCY                  1213 E ALTON GLOOR STE A BROWNSVILLE TX 78526
ROY H REEVE AGENCY INC                 13400 MAIN RD MATTITUCK NY 11952
ROY J. DIXON AND BLANCHE DIXON         PRO SE ROY JOE AND BLANCHE DIXON 163 RIVERA COURT ROYAL PALM BEACH FL 33411
ROY J. DIXON, DEBTOR                   PRO SE ROY DIXON 163 RIVERA COURT ROYAL PALM BEACH FL 33411
ROY JOE DIXON, ET AL.                  PRO SE ROY JOE AND BLANCHE DIXON 163 RIVERA COURT ROYAL PALM BEACH FL 33411
ROY L BLANTON                          PO BOX 103 HEFLIN AL 36264
ROY MADDOX                             1615 RUSTIC KNOLLS DR KATY TX 77450
ROY NEILSON PLUMBING                   DELAPLANE PLUMBING INC. 8817 BAIRD AVENUE NORTHRIDGE CA 91324
ROY PALACIOS INSURANCE AGENCY INC      26081 MERIT CIRCLE STE 101 LAGUNA HILLS CA 92653
ROY VANDERHOEF, ET AL.                 MITZI A. LEE, ESQ. ATTORNEY FOR BANK OF HAWAII 900 FORT STREET MALL, #900



Epiq Corporate Restructuring, LLC                                                                 Page 1070 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1096 of 1490
Claim Name                              Address Information
ROY VANDERHOEF, ET AL.                 HONOLULU HI 96813
ROY, KIMBERLY                          ADDRESS ON FILE
ROYA & SALIM BUKAGHAEI                 & VINCENT AGHAEI 7225 UTOPIA WAY LAS VEGAS NV 89130
ROYAL BANK OF SCOTLAND, PLC, THE       600 WASHINGTON BLVD STAMFORD CT 06901
ROYAL BANK OF SCOTLAND, THE, PLC       600 WASHINGTON BLVD STAMFORD CT 06901
ROYAL BLUE ROOFING &                   H & S LOOCHKARTT 4530 N DIXIE HWY OAKLAND PARK FL 33334
ROYAL CARIBBEAN CLUB CONDOMINIUM INC   299 ALHAMBRA CIRCLE SUITE 404 CORAL GABLES FL 33134-5117
ROYAL CONTRACTING SERVIC               5771 RODMAN STREET HOLLYWOOD FL 33023
ROYAL COURT CONDO OWNERS ASSOC.        P. O. BOX 32627 KNOXVILLE TN 37930
ROYAL CREST BUILDERS                   6677 OVERSEAS HWY MARATHON FL 33050
ROYAL CROWN MGMT, LLC                  224 DATURA ST. 713 WEST PALM BEACH FL 33401
ROYAL GARDENS HOMEOWNERS ASSN., INC.   738 E I-10 SERVICE ROAD STE A SLIDELL LA 70461
ROYAL HIGHLANDS POA INC.               6972 LAKE GLORIA BLVD ORLANDO FL 32809
ROYAL LAKES HOMEOWNERS ASSOCIATION,    2400 CENTRE PARK W DR 175 WEST PALM BEACH FL 33409
INC.
ROYAL OAK CITY                         ROYAL OAK CITY - TREASUR 211 WILLIAMS ST ROYAL OAK MI 48067
ROYAL OAK TOWNSHIP                     ROYAL OAK TWP TREASURER 21131 GARDEN LN 2ND FLOO FERNDALE MI 48220
ROYAL OAK UNDERW                       8417 PATTERSON AVE RICHMOND VA 23229
ROYAL OAKS HOMEOWNERS ASSOCIATION, INC. 8140 NW 155TH ST SUITE 101 MIAMI LAKES FL 33016
ROYAL OAKS VI CONDO ASSOC., INC.       14000 HORIZON WAY, SUITE 200 MT. LAUREL NJ 08054
ROYAL PALM FLOORING INC                11378 OKEECHOBEE BLVD ROYAL PALM BEACH FL 33411
ROYAL PALM INSURANCE                   9900 NW 27TH AVE MIAMI FL 33147
ROYAL PALM OWNERS ASSOCIATION          9031 TOWN CENTER PARKWAY BRODENTON FL 34202
ROYAL PEST & TERMITE INC               8362 PINES BLVD 154 PEMBROKE PINES FL 33024
ROYAL PREMIUM                          SUITE 220 30833 NORTHWESTERN HWY FARMINGTON HILLS MI 48834
ROYAL ROOFING                          DALLAS ROYAL ROOFING L.P. 1234 CHIPPEWA DR RICHARDSON TX 75080
ROYAL ROOFING & EXTERIOR               5770 CLARKSON ST STE F DENVER CO 80216
ROYAL SURFACES, LLC                    2227 SUMMERHILL DRIVE CASTLE ROCK CO 80108
ROYAL SURPLUS LINES                    P O BOX 1000 CHARLOTTE NC 28201
ROYAL VIEW MEADOWS TOWNHOMES ASSOC. INC PO BOX 18486 RAYTOWN MO 64133
ROYAL WESTERN MHP                      17705 SOUTH WESTERN AVENUE GARDENA CA 90248
ROYAL, MAURICE                         ADDRESS ON FILE
ROYALE INS                             6913 BERGENLINE AVE GUTTENBERG NJ 07093
ROYALSTON TOWN                         ROYALSTON TOWN -TAX COL PO BOX 16 ROYALSTON MA 01368
ROYALTON                               ROYALTON - TAX COLLECTOR P.O. BOX 680 S ROYALTON VT 05068
ROYALTON BORO                          ROYALTON BORO - TAX COLL 818 SHIPPEN ST MIDDLETOWN PA 17057
ROYALTON TOWN                          ROYALTON TOWN - TAX COLL 5316 ROYALTON CENTER ROA MIDDLEPORT NY 14105
ROYALTON TOWN                          ROYALTON TWN TREASURER E6384 STATE RD 54 NEW LONDON WI 54961
ROYALTON TOWNSHIP                      ROYALTON TOWNSHIP - TREA 980 MINERS ROAD ST JOSEPH MI 49085
ROYALTON-HARTLAND CS (C                ROYALTON-HARTLAND CS-COL PO BOX 297 MIDDLEPORT NY 14105
ROYALWOOD MUD L                        ROYALWOOD MUD - TAX COLL 11111 KATY FRWY 725 HOUSTON TX 77079
ROYANN MOFFATT                         178-22 CRANDALL AVE JAMAICA NY 11434
ROYERSFORD BORO                        ROYERSFORD BORO - COLLEC 939 CHESTNUT ST ROYERSFORD PA 19468
ROYSTON CITY-FRANKLIN                  ROYSTON CITY-TAX COLLECT 684 FRANKLIN SPRINGS ST ROYSTON GA 30662
ROYSTON CITY-HART CO                   ROYSTON CITY-TAX COLLECT 684 FRANKLIN SPRINGS ST ROYSTON GA 30662
ROZIERS, GABRIEL                       ADDRESS ON FILE
RP BUILDERS, INC.                      861 SOUTH AVENUE PLAINFIELD NJ 07062
RP INTEGRITY LLC                       PO BOX 25702 COLORADO SPRINGS CO 80936
RP RYAN INSURANCE                      18501 N 40 ST STE 102 PHOENIX AZ 85032



Epiq Corporate Restructuring, LLC                                                                 Page 1071 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1097 of 1490
Claim Name                              Address Information
RPC COMPANY                             PO BOX 678514 DALLAS TX 75267-8020
RPM APPRAISALS INC                      14695 GARDEN RD GOLDEN CO 80401
RPM BUILDERS LP                         1501 N 2ND ST PHILADELPHIA PA 19122
RPM CONSTRUCTION                        205 SWISHER RD STE 104 LAKE DALLAS TX 75065
RPM TILE                                ROBERT MAYER 110 YASKIN SAN ANTONIO TX 78212
RPS                                     8700 E NORTHSIGHTBLVD100 SCOTTSDALE AZ 85260
RPS COVINGTON                           1455 OLIVER RD FAIRFIELD CA 94534
RPS FIRST PREMIUM                       190 NEW CAMELLIA BLVD COVINGTON LA 70433
RPS FIRST PREMIUM                       P O BOX 4020 FAIRFIELD CA 94533
RPS FIRST PREMIUM                       PO BOX 7010 FAIRFIELD CA 94533
RPS SCOBIE                              1501 42ND ST STE 100 WEST DES MOINES IA 50265
RPS YANOFF                              2400 E COMMERICAL BL 728 FT LAUDERDALE FL 33308
RRM GROUP LTD                           11807W HEIMER RD STE 550 HOUSTON TX 77077
RRWADE, INC                             2023 N. MURRAY WICHITA KS 67212
RS ALLIED CONSTRUCTION                  CHARLES & BARBARA HINDS 7102 HAMPTON RD TEXARKANA TX 75501
RS ROOFING & CONSTRUCTION GROUP LLC     626 DEER TRACK ROAD WEATHERFORD TX 76085
RS TILE INSTALLER LLC &                 WILLIAM & JUDY DUBER 1602 DEAN FOREST RD SAVANNAH GA 31408
RSA                                     1500 SCHILLINGER RD S MOBILE AL 36695
RSC                                     3350 S DIXIE MIAMI FL 33133
RSC INS                                 1 NEW HAMPSHIRE AVE SUITE 340 PORTSMOUTH NH 03801
RSCIA                                   100 SUMMER ST BOSTON MA 02110
RSH SERVICES                            FRANCOS HENDERSON FULLER 5030 CARNOUSTIE DR RENO NV 89502
RSI OF FLORIDA, LLC                     1750 N.W. 19TH AVENUE POMPANO BEACH FL 33069
RSM&A FORECLOSURE SERVICES              43252 WOODWARD AVE. SUITE 180 BLOOMFIELD HILLS MI 48302
RSP ENTERPRISES LLC                     904 MIMOSA NEDERLAND TX 77627
RSV REAL ESTATE SERVICES                272 GRANITE HILL RD GRANTS PASS OR 97526
RT CONSTRUCTION LLC                     SPECIAL ELITE CONSTRUCTION LLC 5231 ENCHANTED MIST DR HUMBLE TX 77346
RT1 RESTORATION SERVICES                LLC PO BOX 780041 PHILADELPHIA PA 19178
RTI/CMTY. MANAGEMENT ASSOCIATES, INC.   1800 PRESTON PARK BLVD., SUITE 101 PLANO TX 75093
RUA-DUMONT AUDET INS AGY                155 NORTH MAIN ST FALL RIVER MA 02720
RUBA ATARY &                            STEPHEN REARDON PO BOX 5810 CHRISTIANSTED VI 00823
RUBALOFF, DAVID                         ADDRESS ON FILE
RUBEN PEREZ, JR. AND SUGEY V. GUTIERREZ LAW OFFICES OF JUAN ANGEL GUERRA JUAN ANGEL GUERRA 1021 FAIR PARK BLVD
                                        HARLINGEN TX 78550
RUBEN RESENDIZ CONST AND                123 JKP LN WASHINGTON NC 27889
RUBEN SALVATELLA                        2453 AUGUSTA WAY KISSIMMEE FL 34746
RUBENS ROOFING                          BLANCA GARCIA BLANCA GARCIA 127 K ST. NW ARDMORE OK 73401
RUBI, SHELLY                            ADDRESS ON FILE
RUBICON TOWN                            RUBICON TWN TREASURER PO BOX 44/W505 POND ROAD RUBICON WI 53078
RUBICON TOWNSHIP                        RUBICON TOWNSHIP - TREAS 3195 N LAKESHORE RD PORT HOPE MI 48468
RUBIN & ROTHMAN LLC                     1787 VETERANS MEMORIAL HWY 32 ISLANDIA NY 11749
RUBIN LUBLIN LLC                        3145 AVALON RIDGE PLACE STE 100 PEACHTREE CORNERS GA 30071
RUBIO CONSTRUCTION & REMODELING LLC     ADRIAN ROCHE RUBIO 26082 TEMPLAR LANE PUNTA GORDA FL 33983
RUBIO, ANTHONY                          ADDRESS ON FILE
RUBIO, CASSANDRA                        ADDRESS ON FILE
RUBIO, DANIELLE                         ADDRESS ON FILE
RUDD LAW GROUP, INC.                    2100 CORAL WAY SUITE 602 MIAMI FL 33145
RUDDER, MELINDA                         ADDRESS ON FILE
RUDNICKAS, ALBERT                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1072 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1098 of 1490
Claim Name                            Address Information
RUDNIKI ROOFING FOR                   THE EST OF J LEWIS 19 WEST ST DUDLEY MA 01571
RUDNITSKIE, STACY                     ADDRESS ON FILE
RUDOLPH JAMISON                       3275 SE GARDEN ST STUART FL 34997
RUDOLPH TOWN                          RUDOLPH TWN TREASURER 1029 CTY RD DD RUDOLPH WI 54475
RUDY & MARIA HERNANDEZ &              MARIA MARTINEZ 22105 SW 103 AVE CUTLER BAY FL 33190
RUDY CONSTRUCTION & NICK              & MARY ALTOBELLI 26351 OLD STATE RD RAMROD KEY FL 33042
RUDY MARTINEZ PAINTING &              REMODELING 301 DAKOTA DR ARLINGTON TX 76002
RUDY REYES PAINTING                   RUDY REYES RUDY REYES 954 SACRAMENTO SAN ANTONIO TX 78201
RUDY SEPTIC SYSTEMS, INC.             985 MATAS CT. RIO RICO AZ 85648
RUDYARD TOWNSHIP SET                  CHIPPEWA COUNTY TREASURE PO BOX 277 RUDYARD MI 49780
RUDYS SIDING CO.                      JOEL R BURROW 5436 W. HWY 18 LEACHVILLE AR 72438
RUDZINSKI, KAREN                      ADDRESS ON FILE
RUE 14 DESIGN & CONST                 16375 NE 18TH AV 221 NORTH MIAMI BEACH FL 33162
RUE BITTER & CARTON                   1301 HWY 36 BLDG 2 STE 6 HAZLET NJ 07730
RUE BITTER & CARTON                   CHAS E RUE & SON INC 1301 HWY 36 BLDG 2 STE 6 HAZLET NJ 07730
RUE INSURANCE AGENCY                  3812 QUAKERBRIDGE RD TRENTON NJ 08619
RUEDY, JEAN                           ADDRESS ON FILE
RUFF REPAIRS LLC                      5348 MILLENNIA BLVD 7101 ORLANDO FL 32839
RUFINO AND MARIA LOPEZ                261 SPRUCE LN CHICAGO HEIGHTS IL 60411
RUFO AGOSTO DELGADO                   PO BOX 642 HUMACAO PR 00792
RUFUS HOME REPAIR INC                 803 S KEDVALE AVE CHICAGO IL 60624
RUFUS WILLIAMS                        6551 THOMAS LANE GUINLAN TX 75474
RUGAR VALUATIONS                      273 S ATLANTIC AVE COCOA BEACH FL 32931
RUGBY LUMBER INC                      PO BOX 256 RUGBY ND 58368
RUGGED ENTERPRISE LLC                 RUSTY DAVIS 17710 VILLA LAKE AVE CENTRAL LA 70739
RUHL & RUHL REALTORS                  RUHL & RUHL REAL ESTATES LLC 5403 VICTORIA AVE SUITE 100 DAVENPORT IA 52807
RUHL&RUHL REALTORS                    5403 VICTORIA AVE 100 DAVENPORT IA 52807
RUIBAL-SMITH, LISA                    ADDRESS ON FILE
RUISE, BRANDON                        ADDRESS ON FILE
RUIZ INDUSTRIES LLC                   2022 MANDAN TRAIL BAR NUNN WY 82601
RUIZ INS SRVCS                        701 W BELT LINE RD CEDAR HILL TX 75104
RUIZ MESA INS AGENCY                  720 LANDIS AVE VINELAND NJ 08360
RUIZ, DONNIELLE                       ADDRESS ON FILE
RUIZ, FABRICIO                        ADDRESS ON FILE
RUIZ, JO-ANNE                         ADDRESS ON FILE
RUIZ, MELISSA                         ADDRESS ON FILE
RUIZ, SIMON                           ADDRESS ON FILE
RUIZ, VICTORIA                        ADDRESS ON FILE
RUIZ, YOLANDA                         ADDRESS ON FILE
RUKAB, ABRAHAM                        ADDRESS ON FILE
RULEVILLE CITY                        RULEVILLE CITY-TAX COLLE PO BOX 428 RULEVILLE MS 38771
RUMFORD TOWN                          RUMFORD TOWN- TAX COLLEC 145 CONGRESS ST -TAX OFF RUMFORD ME 04276
RUMINA CONSTRUCTION LLC               PO BOX 308034 SAINT THOMAS VI 00803
RUMNEY TOWN                           RUMNEY TOWN - TAX COLLEC P.O BOX 275 RUMNEY NH 03266
RUMSON BORO                           RUMSON BORO - TAX COLLEC 80 EAST RIVER RD RUMSON NJ 07760
RUNDE, KEVIN                          ADDRESS ON FILE
RUNKEL, KIMBERLY                      ADDRESS ON FILE
RUNNELS COUNTY                        RUNNELS COUNTY - TAX COL P O BOX 517 BALLINGER TX 76821
RUNNELS INS                           3220 BELL SHOALS RD BRANDON FL 33511



Epiq Corporate Restructuring, LLC                                                               Page 1073 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1099 of 1490
Claim Name                               Address Information
RUNNEMEDE BORO                           RUNNEMEDE BORO -TAX COLL 24 NORTH BLACK HORSE PIK RUNNEMEDE NJ 08078
RUNNYMEDE HOMES ASSOCIATION              10119 RUNNYMEDE AVENUE BATON ROUGE LA 70815
RUNYAN APPRAISALS LLC                    1325 ARAPAHOE AVE HASTINGS NE 68901
RUPERT TOWN                              RUPERT TOWN- TAX COLLECT P.O. BOX 140 WEST RUPERT VT 05776
RUPERTS COURT TRUST                      MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
RURAL ALASKA INS AGY INC                 3180 PEGER RD STE 120 FAIRBANK AK 99709
RURAL MUTUAL INSURANCE                   P O BOX 5555 MADISON WI 53705
RURAL NORTH VACAVILLE WATER DISTRICT     P O BOX 5097 VACAVILLE CA 95696
RURAL RETREAT TOWN                       RURAL RETREAT TOWN - TRE 307 SOUTH MAIN STREET/PO RURAL RETREAT VA 24368
RURAL VALLEY BOROUGH                     P.O. BOX 345 RURAL VALLEY PA 16249
RURAL WATER DISTRICT 3 ROGERS            13277 S. ASH ST. CLAREMORE OK 74017
RURAL WATER DISTRICT 4 POTT. CO.         P.O. BOX 58 BELVUE KS 66407
RURAL WATER DISTRICT NO 5 DOUGLAS CO     946 E 650 ROAD LAWRENCE KS 66047
RUSBTHER PENA                            8441 NW 4 AVE MIAMI FL 33150
RUSCITTI, MARC                           ADDRESS ON FILE
RUSCOMBMANOR TOWNSHIP                    RUSCOMBMANOR TWP - COLLE 204 OAK LN FLEETWOOD PA 19522
RUSH APPRAISALS INC                      674 COLLIER DR ANTIOCH IL 60002
RUSH COUNTY                              RUSH COUNTY - TREASURER 101 EAST 2ND STREETRM 2 RUSHVILLE IN 46173
RUSH COUNTY                              RUSH COUNTY - TREASURER 715 ELM LA CROSSE KS 67548
RUSH COUNTY TREASURER                    2ND FLOOR COURTHOUSE RUSHVILLE IN 46173
RUSH RIVER TOWN                          ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD. HUDSON WI 54016
RUSH TOWN                                PAMELA J. BUCCI, COLLECT 5977 EAST HENRIETTA ROAD RUSH NY 14543
RUSH TOWNSHIP                            MATTHEW FOSTER - TAX COL 473 S. CENTRE STREET PHILIPSBURG PA 16866
RUSH TOWNSHIP                            RUSH TWP - TAX COLLECTOR 47 GRUBB HILL RD. DANVILLE PA 17821
RUSH TOWNSHIP                            RUSH TWP - TAX COLLECTOR 288 HOUTZ LN TOWER CITY PA 17980
RUSH TOWNSHIP                            RUSH TWP - TAX COLLECTOR 25 OXFORD ST TAMAQUA PA 18252
RUSH TOWNSHIP                            RUSH TWP - TAX COLLECTOR 3139 SR 706 LAWTON PA 18828
RUSH TOWNSHIP                            RUSH TOWNSHIP - TREASURE P.O. BOX 6 HENDERSON MI 48841
RUSH, JOHN                               ADDRESS ON FILE
RUSH-HENRIETTA CS (BRIGH                 RUSH-HENRIETTA CS-RECEIV 2300 ELMWOOD AVE. ROCHESTER NY 14618
RUSH-HENRIETTA CS (TN OF                 RUSH-HENRIETTA CS - RECE 475 CALKINS ROAD HENRIETTA NY 14467
RUSH-HENRIETTA CS (TN OF                 RUSH-HENRIETTA CS - COLL 5977 EAST HENRIETTA RD RUSH NY 14543
RUSHFORD TOWN                            RUSHFORD TOWN- TAX COLLE TOWN HALL/P.O. BOX 38 RUSHFORD NY 14777
RUSHMORE LN MGMT SVCS LLC                8250 JONES BRANCH DRIVE MCLEAN VA 22102
RUSHTON STAKELY JOHNSTON &               GARRETT PA 184 COMMERCE ST MONTGOMERY AL 36104
RUSHWOOD HOA, INC.                       C/O SCS MANAGEMENT SERVICES 7170 CHERRY PARK DRIVE HOUSTON TX 77095
RUSK COUNTY                              RUSK COUNTY - TAX COLLEC P O BOX 988 HENDERSON TX 75653
RUSK COUNTY CLERK                        PO BOX 758 HENDERSON TX 75652
RUSK COUNTY TAX ASSESSOR COLLECTOR       PO BOX 988 HENDERSON TX 75653-0988
RUSK COUNTY TAX OFFICE                   202 NORTH MAIN ST HENDERSON TX 75652
RUSK TOWN                                RUSK TWN TREASURER N1456 SUGAR LAKE ROAD CHETEK WI 54728
RUSK TOWN                                RUSK TWN TREASURER 2961 ROLLING GREEN RD SPOONER WI 54801
RUSKIN HEIGHTS HOMES ASSOCIATION, INC.   11229 HICKMAN MILLS DRIVE KANSAS CITY MO 64134
RUSKIN HILLS HOMES ASSOCIATION           P. O. BOX 9966 KASAS CITY MO 64134
RUSLAN DOVGANYUK                         10010 LEAVESLY TRL SANTEE CA 92071
RUSNOV APPRAISALS INC                    14938 DRAKE RD STRONGSVILLE OH 44136
RUSS HUMPHRAYS & ASSOC                   INS AGENCY PO BOX 6811 BIG BEAR LAKE CA 92315
RUSS NOYES ROOFING INC                   1095 NURSERY ROAD WINTER SPRINGS FL 32708



Epiq Corporate Restructuring, LLC                                                                   Page 1074 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg     Doc 142    Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1100 of 1490
Claim Name                            Address Information
RUSS NOYES ROOFING INC                1095 NURSEY RD WINTER SPRINGS FL 32708
RUSS SWANAY                           ADDRESS ON FILE
RUSS SWANAY REAL ESTATE               ATTN: DAVID COLLINS 112 ARMED FORCES DRIVE ELIZABETHTON TN 37643
RUSS SWANAY REAL ESTATE               ATTN: DAVID COLLINS P.O. BOX 415 ELIZABETHTON TN 37644
RUSSEL J JAKUBAUSKAS                  2018 UKIAH WAY UPLAND CA 91784
RUSSELL A BROWN TRUSTEE               3838 N CENTRAL AVE STE 800 PHOENIX AZ 85012
RUSSELL ALONZO ALLEN                  ADDRESS ON FILE
RUSSELL C SIMON CHAPTER 13 TRUSTEE    PO BOX 24100 BELLEVILLE IL 62223
RUSSELL CIRCUIT COURT                 53 MAIN ST. LEBANON VA 24266
RUSSELL CITY                          CITY OF RUSSELL - CLERK PO BOX 394 RUSSELL KY 41169
RUSSELL COUNTY                        RUSSELL COUNTY - TREASUR P O BOX 121 LEBANON VA 24266
RUSSELL COUNTY                        RUSSELL CO-REV COMMISSIO PO BOX 669 PHENIX CITY AL 36868
RUSSELL COUNTY                        RUSSELL COUNTY - SHERIFF 410 MONUMENT SQ, STE 109 JAMESTOWN KY 42629
RUSSELL COUNTY                        RUSSELL COUNTY - TREASUR 401 N. MAIN ST RUSSELL KS 67665
RUSSELL COUNTY CLERK                  COURTHOUSE 410 MONUMENT ST SUITE 103 JAMESTOWN KY 42629
RUSSELL COUNTY REVENUE COMMISSIONER   1000 BROAD ST PHENIX CITY AL 36868
RUSSELL D GREER CHAPTER 13 TRUSTEE    PO BOX 3051 MODESTO CA 95353-3051
RUSSELL D NICKELL                     ADDRESS ON FILE
RUSSELL GARDENS VILLAGE               RUSSELL GARDENS VILL- RE 6 TAIN DRIVE GREAT NECK NY 11021
RUSSELL HAMILTON                      ADDRESS ON FILE
RUSSELL J WEGLARZ                     ADDRESS ON FILE
RUSSELL LIANE                         ADDRESS ON FILE
RUSSELL LITTLE &                      ADDRESS ON FILE
RUSSELL MASSAY & CO                   1320 ELMWOOD AVE COLUMBIA SC 29201
RUSSELL MILLER                        ADDRESS ON FILE
RUSSELL PLAIN                         ADDRESS ON FILE
RUSSELL REINHART                      ADDRESS ON FILE
RUSSELL SPRING CITY                   CITY OF RUSSELL SPRING - PO BOX 247 RUSSELL SPRINGS KY 42642
RUSSELL T. ALBANS                     ADDRESS ON FILE
RUSSELL TOWN                          RUSSELL TOWN - TAX COLLE PO BOX 407 RUSSELL MA 01071
RUSSELL TOWN                          TESS EELLS -TAX COLLECTO PO BOX 628 RUSSELL NY 13684
RUSSELL TOWN                          RUSSELL TWN TREASURER W7754 SEXTON RD ELKHART LAKE WI 53020
RUSSELL W WHITE                       5435 STATE HWY 135 N JACKSONVILLE TX 75766
RUSSELL WEGLARZ                       ADDRESS ON FILE
RUSSELL, ALEXIS                       ADDRESS ON FILE
RUSSELL, AMY                          ADDRESS ON FILE
RUSSELL, CALVIN                       ADDRESS ON FILE
RUSSELL, LYNNICIA                     ADDRESS ON FILE
RUSSELL, RANDY                        ADDRESS ON FILE
RUSSELL, SHIMAR                       ADDRESS ON FILE
RUSSELLVILLE CITY                     CITY OF RUSSELLVILLE - C 168 S MAIN ST RUSSELLVILLE KY 42276
RUSSELLVILLE WHITESBURG UTILITY       5935 EAST ANDREW JOHNSON HIGHWAY RUSSELLVILLE TN 37860
DISTRICT
RUSSIA TOWN                           RUSSIA TOWN - TAX COLLEC PO BOX 70 POLAND NY 13431
RUSSO INS AGENCY                      45 MILFORD ST MEDWAY MA 02053
RUSSO INS AGENCY                      P O BOX 637 MEDWAY MA 02053
RUSSO, MAURICE                        ADDRESS ON FILE
RUSSS CUSTOM HOME REPAIR              109 KIRKHAM RD BUSHKILL PA 18324
RUST EWING WATT HANEY IN              7900 LOWRY EXPRESSWAY TEXAS CITY TX 77591



Epiq Corporate Restructuring, LLC                                                                Page 1075 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1101 of 1490
Claim Name                            Address Information
RUST TOWNSHIP                         RUST TOWNSHIP - TREASURE PO BOX 456 HILLMAN MI 49746
RUST, SANDRA                          ADDRESS ON FILE
RUSTIC ACRES PROPERTY OWNERS          96 BEECHROCK RD. HONESDALE PA 18431
ASSOCIATION
RUSTIC FENCE SPECIALISTS, INC.        500 N. BOWEN RD ARLINGTON TX 76012
RUSTY BRENTS INS AGENCY               7850 N SAM HOUSTN PKWY W 280 HOUSTON TX 77064
RUSTY BRENTS INS AGENCY               STE 280 7850 N SAM HOUSTN PKWY W HOUSTON TX 77064
RUSTYS INS                            9660 HILLCROFT 3326 HOUSTON TX 77096
RUTGERS CAS INS                       P O BOX B CHERRY HILL NJ 08034
RUTGERS CASUALTY INS CO               SUITE 200 2250 CHAPEL AVE WEST CHERRY HILL NJ 08002
RUTH A. SAUNDERS                      5272 HOOF PRINT DRIVE NORTH JACKSONVILLE FL 32257
RUTH COOK & JONATHAN                  COOK 1108 PORT ROYAL DR PAPILLION NE 68046
RUTH RUHL, P.C.                       12700 PARK CENTRAL DRIVE, SUITE 850 DALLAS TX 75251
RUTHERFORD BORO                       RUTHERFORD BORO-TAX COLL 176 PARK AVENUE RUTHERFORD NJ 07070
RUTHERFORD BOROUGH TAX COLLECTOR      176 PARK AVE RUTHERFORD NJ 07070
RUTHERFORD CITY                       RUTHERFORD CITY-TAX COLL PO BOX 487 RUTHERFORD TN 38369
RUTHERFORD COLLEGE TOWN               RUTHERFORD COLLEGE TOWN- P O BOX 406 RUTHERFORD COLLEGE NC 28671
RUTHERFORD COUNTY                     RUTHERFORD COUNTY - COLL PO BOX 143 RUTHERFORDTON NC 28139
RUTHERFORD COUNTY                     RUTHERFORD COUNTY-TRUSTE COURTHOUSE PUBLIC SQ - R MURFREESBORO TN 37130
RUTHERFORD COUNTY REVENUE DEPT        229 N MAIN ST RUTHERFORDTON NC 28139
RUTHERFORD COUNTY REVENUE DEPT        229 NORTH MAIN STREET STE 101A RUTHERFORDTON NC 28139
RUTHERFORD COUNTY TAX COLLECTOR       P.O. BOX 143 RUTHERFORDTON NC 28139-0143
RUTLAND CITY                          RUTLAND CITY - TAX COLLE 1 STRONG AVENUE RUTLAND VT 05701
RUTLAND TOWN                          RUTLAND TOWN-TAX COLLECT 250 MAIN STREET RUTLAND MA 01543
RUTLAND TOWN                          RUTLAND TOWN - TAX COLLE 181 BUSINESS ROUTE 4 WES CENTER RUTLAND VT 05736
RUTLAND TOWN                          RUTLAND TOWN - TAX COLLE 28411 NYS RTE 126 BLACK RIVER NY 13612
RUTLAND TOWN                          RUTLAND TWN TREASURER 1192 STARR SCHOOL ROAD STOUGHTON WI 53589
RUTLAND TOWNSHIP                      RUTLAND TOWNSHIP - TREAS 2461 HEATH RD. HASTINGS MI 49058
RUTLEDGE BORO                         RUTLEDGE BORO - TAX COLL 228 RUTLEDGE AVE RUTLEDGE PA 19070
RUTLEDGE CLAIMS                       ATTN: GENERAL COUNSEL 14286 DANIELSON STREET
RUTLEDGE, TILEMA                      ADDRESS ON FILE
RUTSEY & CO INC                       7533 CINEREAL COURT ROANOKE IN 46783
RUTSTEIN, DIANE                       ADDRESS ON FILE
RUTTEN APPRAISAL SERVICE INC          10940 S PARKER RD 152 PARKER CO 80134
RUTZ, KRISTIN                         ADDRESS ON FILE
RUVALCABA, MARIBEL                    ADDRESS ON FILE
RUXTON CROSSING HOA INC               C/O THORNHILL PROPERTIES 6301 N CHARLES ST SUITE 2 BALTIMORE MD 21212
RUY-DAN M. ALERS MORALES              1957 CACIQUE OCEAN PARK SAN JUAN PR 00911
RUZANNA AVETISYAN                     10135 SULLY DR SUN VALLEY CA 91352
RUZAS, SCOTT                          ADDRESS ON FILE
RV HORIZONS                           2950 N ELCO RD FALL CREEK WI 54742
RV HORIZONS                           2011 TROY KING ROAD FARMINGTON NM 87401
RVA RESTORATION                       FIREKLEEN LLC P.O. BOX 2260 CHESTERFIELD VA 23832
RVOS FARM MUTUAL INS                  P O BOX 6106 TEMPLE TX 76503
RVOS INS GROUP                        2301 SOUTH 37TH ST TEMPLE TX 76504
RW HOLMQUIST & ASSOCIATES LLC         703 E BEALE STREET KINGMAN AZ 86401
RW MASON ROOFING LLC                  MELISSA N MASON 1608 QUEEN STREET WILMINGTON NC 28401
RW MASON ROOFING, LLC                 1608 QUEEN STREET WILMINGTON NC 28401
RWA APPRAISALS                        303 POINT FOSDICK PL NW GIG HARBOR WA 98335



Epiq Corporate Restructuring, LLC                                                               Page 1076 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1102 of 1490
Claim Name                               Address Information
RWE LLC                                  PO BOX 767 NASH TX 75569
RWF INC &                                MARK & JULIE TONSING PO BOX 98 HAYES CENTER NE 69032
RYA INSURANCE AGENCY INC                 12155 JONES RD HOUSTON TX 77070
RYALS, RENNELLE                          ADDRESS ON FILE
RYAN ALLEN BROKAW AND LACI LYNN BROKAW   DAVE MAXFIELD, ATTORNEY, LLC DAVE MAXFIELD SUITE B COLUMBIA SC 29206
RYAN C REID INS AGY INC                  3660 DAUPHIN ST A MOBILE AL 36608
RYAN CONTRACTING LLC                     RYAN SATTERFIELD 151 BRIAN DR. SW CALHOUN GA 30701
RYAN CONTRACTORS INC                     5223 GERMANTOWN AVE. SUITE 110 PHILADELPHIA PA 19144
RYAN FRIES &                             ADDRESS ON FILE
RYAN HUFFMAN AGENCY                      1205 DICKINSON DR LELAND NC 28451
RYAN JEAN CONSTRUCTION                   BRYAN ALEXANDER GROSJEAN 4482 GRAN CANARY LEAGUE CITY TX 77573
RYAN NEWLANDER                           2248 TART LAKE RD LINO LAKES MN 55038
RYAN REAVIS &                            ADDRESS ON FILE
RYAN REEVES                              314 ANNISTON AVE PIEDMONT AL 36272
RYAN ROOFING &                           TOM & JESSICA GIARRATANO 2702 CHERRY DALE DR LEBANON TN 37087
RYAN SWANK                               ADDRESS ON FILE
RYAN TOWNSHIP                            RYAN TWP - TAX COLLECTOR 840 BARNESVILLE DR. BARNESVILLE PA 18214
RYAN WALTERS                             PO BOX 633 WINDSOR LOCKS CT 06096
RYAN WILES & DANIELLE                    WILES 2260 SANDRIDGE CIR EUSTIS FL 32726
RYAN, SHAWNDA                            ADDRESS ON FILE
RYANS RIDGE CONDOMINIUMS                 PO BOX 229 NORTHFIELD NJ 08225-0229
RYDERWOOD IMPROVEMENT                    & SERVICE ASSOC. INC PO BOX 143 RYDERWOOD WA 98581
RYE BROOK VILLAGE                        RYE BROOK VILLAGE - CLER 222 GRACE CHURCH STREET, PORT CHESTER NY 10573
RYE CITY                                 RYE CITY - TAX COLLECTOR 1051 BOSTON POST ROAD RYE NY 10580
RYE CITY SCHOOL                          RYE CITY SCHOOL DIST-COL 555 THEODORE FREMD AVE, RYE NY 10580
RYE COUNTY                               RYE COUNTY - RECEIVER OF P.O. BOX 57 RYE NY 10580
RYE SCHOOLS                              RYE SCHOOLS-TAX RECEIVER 222 GRACE CHURCH STREET, PORT CHESTER NY 10573
RYE TOWN                                 RYE TOWN - TAX COLLECTOR 10 CENTRAL ROAD RYE NH 03870
RYE TOWN                                 RYE TOWN - RECEIVER OF T 222 GRACE CHURCH STREET, PORT CHESTER NY 10573
RYE TOWNSHIP                             RYE TWP - TAX COLLECTOR 150 LEE DR MARYSVILLE PA 17053
RYK INSURANCE AGENCY                     760 WHALERS WAY BLDG B SUITE 101 FORT COLLINS CO 80525
RYLAND CONSTRUCTION                      12319 MEADOW CREST DR STAFFORD TX 77477
RYLAND HEIGHTS CITY                      CITY OF RYLAND HEIGHTS - 10145 DECOURSEY PIKE RYLAND HEIGHTS KY 41015
RYMAN ROOFING, INC.                      ED ESPOSITO 36413 SR 54 ZEPHYRHILLS FL 33541
RYNE RUMMAGE INS                         P O BOX 40 CHINA GROVE NC 28023
RYON, PATRICIA                           ADDRESS ON FILE
RYSON BUILDERS LLC                       3204 SILVER SAND DR BATON ROUGE LA 70816
RYTECH OF NORTH HUDSON                   3201 ELM CREEK CT BRYAN TX 77807
RYTECH OF VENTURA COUNTY                 11990 HERTZ RD MOORPARK CA 93021
S & C CONSTRUCTION CO                    2103 CORAL WAY 304 MIAMI FL 33145
S & D PROPERTY INVESTMENT, LLC           SAFRAZ DEEN 2885 SANFORD AVE SW 33687 GRANVILLE MI 49818
S & H UNDERWRITERS INC                   PO BOX 176 EAST MONTPELIER VT 05651
S & L CARPENTRY                          STEVEN S LIAS 19076 COLLINSON EAST POINTE MI 48021
S & M ROOFING LLC                        1840 HATTON SCHOOL ROAD LEIGHTON AL 35646
S & O FARMERS MTL                        120 N WALNUT ST STE B RISING SUN IN 47040
S & S CONSTRUCTION SERVICES, INC.        SCOTT VINECOUR P. O. BOX 85 ISLETON CA 95641
S & S LONE STAR ROOFING OF TEXAS         512 PLANTATION CT BURLESON TX 76028
S & W GENERAL CONTRACTING, INC.          10025 SOUTH TACOMA WAY, SUITE H2 LAKEWOOD WA 98499
S AND H UNDERWRITERS INC                 3030 US RTE 2 EAST MONTPELIER VT 05651



Epiq Corporate Restructuring, LLC                                                                   Page 1077 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1103 of 1490
Claim Name                             Address Information
S EDMONDS APPRAISALS                   3165 HOLLY CLIFF LN PORTSMOUTH VA 23703
S GOLDBERG                             GROUND RENT COLLECTOR PO BOX 5839 BALTIMORE MD 21282
S GOLDBERG                             PO BOX 5839 BALTIMORE MD 21282
S GOLDBERG CUSTODIAN                   GROUND RENT PO BOX 5839 BALTIMORE MD 21282
S GOLDBERG PROPERTIES                  GROUND RENT COLLECTOR PO BOX 5839 BALTIMORE MD 21282
S KAY STINSON                          128 10TH STREET CARMI IL 62821
S L LINDER AC & HEAT                   110 CREPE MYRTLE LAKE JACKSON TX 77566
S MARTINEZ FOR EST OF                  KAREN CARMAN 318 CAPE VELERO DR ROCKPORT TX 78382
S S NESBITT & CO INC                   1425 6TH AVE SE DECATUR AL 35601
S S NESBITT AND CO                     3500 BLUE LAKE DR 120 BIRMINGHAM AL 35243
S S ROOFERS                            DAN GOLDNER PO BOX 403352 MIAMI BEACH FL 33140
S WARREN MONISTREE                     41168 BILLVILLE RD HAMMOND LA 70403
S&G FAMILY HEAT & AIR &                PHILIP & AVANI SAMUEL 1840 ZEPPLIN DR HANOVER PARK IL 60133
S&L CONST & MARTIN STRAT               & ROSLYN TRAVIS 17 W044 BURR OAK LN BURR RIDGE IL 60527
S&O FARMERS INSURANCE                  P O BOX 180 RISING SUN IN 47040
S&R APPRAISAL SERVICES                 1048 E ORCHID LN GILBERT AZ 85296
S&R MANAGEMENT                         ENTERPRISE LLC 9103 WOODMORE CENTRE139 LANHAM MD 20706
S&R VAZQUEZ CONSTRUCTION               8000 SKILDARE AVE CHICAGO IL 60652
S&S BUILDERS INC.                      21 CLEARVIEW DRIVE COVENTRY RI 02816
S&S CONSTRUCTION CORP                  2475 GUNTHAR AVE BRONX NY 10469
S&S RENOVATORS INC                     5006 COTEAU RD NEW IBERIA LA 70560
S&S ROOFING & CONST INC                100 3RD ST E LEESBURG GA 31763
S&S ROOFING AND CONSTRUCTION, INC      336 HWY 32 EAST LEESBURG GA 31763
S&SFRAMING CONTRACTING                 LLC 4206 RAINBOW DRIVE RAINBOW CITY AL 35906
S&T SERVICE SOLUTIONS LLC.             10325 S.W 151 TERRACE MIAMI FL 33176
S. EASTERN S.D./ FAWN TW               SOUTH EASTERN SD - COLLE 686 ALUM ROCK RD NEW PARK PA 17352
S. EASTERN S.D./EAST HOP               SOUTH EASTERN SD - COLLE 12437 WOODLAND DR. FELTON PA 17322
S. HIGHLANDS DIST 121 (                CLARK COUNTY TREASURER - FILE 57254 LOS ANGELES CA 90074
S. MARCEL INSURANCE SRVC               6212 W. 111TH STREET CHICAGO RIDGE IL 60415
S.B.S. LIEN SERVICES                   31194 LA BAYA DRIVE STE 106 WESTLAKE VILLAGE CA 91362
S.EASTERN S.D./STEWARTST               SANDRA G MITCHELL - COLL P.O. BOX 455 STEWARTSTOWN PA 17363
S.I.C. FAB PRODS, INC.                 SAM CALDERON, JR. 12650 W. 64TH AVE. E 234 ARVADA CO 80004
S.J. BEAULIEU JR                       CHAPTER 13 TRUSTEE 433 METAIRIE ROAD, 307 METAIRIE LA 70005
S.KELLEY ROOFING LLC                   4615 BUSHLAND BLVD AMARILLO TX 79106
S.M.U.D.                               SACRAMENTO MUNICIPAL UTILITY DISTRICT 6201 S STREET, MS A-181 SACRAMENTO CA
                                       95817-1899
S.R BLOCKSON & ASSOC REALTY & MGMT     11950 SOUTH BATES COURT ORLAND PARK IL 60467
S.S. NEBITT                            960 DOWNTOWNER BLVD MOBILE AL 36609
S.V. CAMP III & ASSOCIATES, INC.       22730 MAIN STREET COURTLAND VA 23837
S/C CONSTRUCTION                       722 ROLLING RIDGE LN DUNCANVILLE TX 75116
SA ALLEN APPRAISALS                    PO BOX 3652 SILVERDALE WA 98383
SA PARK PLACE HOA, INC.                17806 IH 10 W, STE 300 SAN ANTONIO TX 78257
SA REMODELING LLC                      1924 DELAWARE AVE. KENNER LA 70062
SA STRUCTURAL REPAIR SOLUTIONS LLC     1720 SOUTH EAST LOOP 410 SAN ANTONIO TX 78220
SAADIEH, BOBBY                         ADDRESS ON FILE
SAALFRANK, KAREN                       ADDRESS ON FILE
SAAVEDRA GOODWIN                       312 SE 17TH STREET 2ND FL FORT LAUDERDALE FL 33316
SABA, DARIUS                           ADDRESS ON FILE
SABAL GARDENS HOA, INC.                P.O. BOX 811180 C/O FEDERAL HOME & PROPERTY MGMT. BOCA RATON FL 33481



Epiq Corporate Restructuring, LLC                                                                 Page 1078 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1104 of 1490
Claim Name                              Address Information
SABAL PALM OF PINE                      ISLAND RIDGE CONDO ASSN C/O CREAM GROUP 7301 NW 4 ST #104 PLANTATION FL 33317
SABATTUS TOWN                           SABATTUS TOWN -TAX COLLE 190 MIDDLE ROAD SABATTUS ME 04280
SABBAGH, INC.                           6945 MILLER DEARBORN MI 48126
SABHAN KEJBOU AND                       ALIA DENHA 37742 DOUGLAS CT STERLING HEIGHTS MI 48310
SABINE COUNTY                           SABINE COUNTY - TAX COLL P O BOX 310 HEMPHILL TX 75948
SABINE PARISH                           SABINE PARISH - TAX COLL P O BOX 1440 MANY LA 71449
SABLERIDGE HOMEOWNERS ASSOCIATION       P .O.BOX 38113 HOUSTON TX 77238
SABLES, LLC                             3753 HOWARD HUGHES PARKWAY SUITE 200 LAS VEGAS NV 89169
SABRE SPRINGS NEIGHBORHOOD HOA          C/O THE PRESCOTT COMPANIES 5950 LA PLACE CT., STE. 200 CARLSBAD CA 92008
SABRIYA SCOTT                           ATTN: SABRIYA SCOTT PO BOX 3792 SAVANNAH GA 31414
SAC COUNTY                              SAC COUNTY - TREASURER PO BOX 3 SAC CITY IA 50583
SACCHETTI INS AGENCY                    845 POST RD WARWICK RI 02888
SACCOTELLI, MONICA                      ADDRESS ON FILE
SACHS SAX CAPLAN PL                     6111 BROKEN SOUND PARKWAY, NW SUITE 200 BOCA RATON FL 33487
SACHTJEN, JUSTIN                        ADDRESS ON FILE
SACK ROOFING INC                        308 OAK ST SUITE A LADY LAKE FL 32159
SACKETTS HARBOR CS (CM                  SACKETTS HARBOR CS - COL 112 N. BROAD ST SACKETS HARBOR NY 13685
SACKETTS HARBOR VILLAGE                 SACKETTS HARBOR VILLAGE- PO BOX 335 SACKETS HARBOR NY 13685
SACO CITY                               SACO CITY - TAX COLLECTO 300 MAIN STREET SACO ME 04072
SACOTO AGENCY                           59 FORT P O INT STREET NORWALK CT 06855
SACRAMENTO CITY                         CITY OF SACRAMENTO - CLE PO BOX 245 SACRAMENTO KY 42372
SACRAMENTO COUNTY                       700 H STREET SUITE 6720A SACRAMENTO CA 95814
SACRAMENTO COUNTY                       SACRAMENTO CNTY TAX COLL 700 H STREET ROOM 1710 SACRAMENTO CA 95814
SACRAMENTO COUNTY TAX COLLECTOR         P.O. BOX 508 SACRAMENTO CA 95812
SACRAMENTO COUNTY UTILITY BILLING       P.O. BOX 1804 SACRAMENTO CA 95812
SACRAMENTO COUNTY UTILITY BILLING       9700 GOETHE RD STE C SACREMENTO CA 95827
SACRAMENTO MUNICIPAL UTILITY DISTRICT   PO BOX 15830 MS B302 SACRAMENTO CA 95852-1830
SACRAMENTO SEWER & WATER DISTRICT       3701 MARCONI AVE SUITE 100 SACRAMENTO CA 95821
SACRAMENTO SUBURBAN WATER DISTRICT      3701 MARCONI AVE STE 100 SACRAMENTO CA 95821
SACRAMENTO TAX COLLECTOR                700 H STREET ROOM 1710 SACRAMENTO CA 95814-1285
SADDLE BROOK TOWNSHIP                   93 MARKET STREET SADDLE BROOK NJ 07663
SADDLE BROOK TOWNSHIP                   SADDLE BROOK TWP-COLLECT 93 MARKET STREET SADDLE BROOK NJ 07663
SADDLE RIDGE HOMEOWNERS ASSOCIATION INC 9039 SHETLAND LANEINDIANAPOLIS INDIANAPOLIS IN 46278
SADDLE RIVER BORO                       SADDLE RIVER BORO - COLL 100 EAST ALLENDALE ROAD SADDLE RIVER NJ 07458
SADDLERIDGE HOMES LLC                   1546 FM 949 RD SEALY TX 77474
SADER LAW FIRM                          2345 GRAND BLVD SUITE 2150 KANSAS CITY MO 64108
SADER LAW FIRM L.L.C.                   2345 GRAND BOULEVARD, SUITE 2150 KANSAS CITY MO 64108
SADIEVILLE CITY                         SADIEVILLE CITY - COLLEC PO BOX 129 SADIEVILLE KY 40370
SADSBURY TOWNSHIP                       SADSBURY TWP - TAX COLLE 10200 FREE RD CONNEAUT LAKE PA 16316
SADSBURY TOWNSHIP                       SADSBURY TWP - TAX COLLE 7182 WHITE OAK RD CHRISTIANA PA 17509
SADSBURY TOWNSHIP                       BERKHEIMER ASSOCIATES 50 NORTH SEVENTH ST BANGOR PA 18013
SAEGERTOWN BORO                         SAEGERTOWN BORO - COLLEC 1235 ERIE ST. SAEGERTOWN PA 16433
SAENZ, TERRI                            ADDRESS ON FILE
SAEPHANH, MEY                           ADDRESS ON FILE
SAFE BEACON INS AGENCY                  1901 E PALM VALLEY BLVD ROUND ROCK TX 78664
SAFE CREDIT UNION                       2295 IRON POINT ROAD STE 100 FOLSOM CA 95630
SAFE HARBOR INS                         301 NW 138TH TER JONESVILLE FL 32669
SAFE HARBOR INSURANCE                   P O BOX 357966 GAINSVILLE FL 32635
SAFE INS CO                             1017 6 AVE HUNTINGTON WV 25701



Epiq Corporate Restructuring, LLC                                                                 Page 1079 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1105 of 1490
Claim Name                             Address Information
SAFE INS CO                            PO BOX 2085 HUNTINGTON WV 25721
SAFECO                                 P O BOX 7198 INDIANAPOLIS IN 46207
SAFECO INS                             100 LIBERTY WAY DOVER NH 03820
SAFECO INS                             ATTN PAYMENT DEPT P O BOX 91017 CHICAGO IL 60680
SAFECO INS                             P O BOX 91017 CHICAGO IL 60680
SAFECO INS                             1400 S HWY DR 100 FENTON MO 63026
SAFECO INS CO                          100 LIBERTY WAY DOVER NH 03820
SAFECO INS CO                          1400 S HWY DR 100 FENTON MO 63026
SAFECO INS CO                          16505 SW 72ND AVE BLDG F PORTLAND OR 97224
SAFECO INS CO COMMERCIAL               P O BOX 7198 INDIANAPOLIS IN 46207
SAFECO INS OF AMER                     ATTN PAYMENT DEPT P O BOX 91017 CHICAGO IL 60680
SAFECO INS OF IL                       P O BOX 6486 CAROL STREAM IL 60197
SAFECO INSURANCE                       15 GARRETT AVE ROSEMONT PA 19010
SAFECO INSURANCE                       1114 W BROAD ST DUNN NC 28334
SAFECO INSURANCE                       P.O. BOX 6476 CAROL STREAM IL 60197-6486
SAFECO INSURANCE                       PO BOX 66544 SAINT LOUIS MO 63166
SAFECO INSURANCE                       PO BOX 66521 SAINT LOUIS MO 63166-6521
SAFECO INSURANCE                       3401 CUSTER RD 150 PLANO TX 75023
SAFECO INSURANCE CO                    700 STANLEY DR NEW BRITIAN CT 06053
SAFECO INSURANCE CO                    P O BOX 1 VERSAILLES OH 45380
SAFECO INSURANCE CO                    120 VANTIS ALISO VIEJO CA 92656
SAFECO INSURANCE CO. OF ILLINOIS       P O BOX 66545 ST. LOUIS MO 63166-6545
SAFECO INSURANCE COMPANY               3541 MITCHELL RD STE D CERES CA 95307
SAFECO INSURANCE COMPANY OF AMERICA    PO BOX 10003 MANCHESTER NH 03108-0003
SAFECO INSURNACE                       P O BOX 515097 LOS ANGELES CA 90051
SAFECO OF OREGON                       P O BOX 34700 SEATTLE WA 98124
SAFEGUARD CONST CO INC                 2819 VILLAGE GREEN DR AURORA IL 60504
SAFEGUARD CONSTR CO INC                & ERNEST F SPERL 2819 VILLAGE GREEN DR AURORA IL 60504
SAFEGUARD ENVIROGROUP INC.             BRAD KOVAR 158 N. GLENDORA AVENUE, SUITE R GLENDORA CA 91741
SAFEGUARD INS                          3408 NW 178TH EDMOND OK 73012
SAFEGUARD INS PROS INC                 8120 WASHINGTON ST PORT RICHEY FL 34668
SAFEGUARD PROPERTIES LLC               DEPT 781404 PO BOX 78000 DETROIT MI 48278
SAFEGUARD PROPERTIES MANAGEMENT, LLC   ATTN: GENERAL COUNSEL 7887 SAFEGUARD CIRCLE VALLEY VIEW OH 44125
SAFEGUARD PROPERTIES MANAGEMENT, LLC   ATTN: LEGAL DEPT. 7887 SAFEGUARD CIRCLE VALLEY VIEW OH 44125
SAFEGUARD PROPERTIES MGMT LLC          DEPT 781404 PO BOX 78000 DETROIT MI 48278-1404
SAFEGUARD PUBLIC                       ADJUSTERS INC 300 S PINE ISLAND RD PLANTATION FL 33324
SAFEGUARD ROOFING INC                  1319 S POWERLINE RD POMPANO FL 33069
SAFEGUARD TECHNOLOGY SOLUTIONS LLC     31100 SOLON RD 16 SOLON OH 44139
SAFEHOLD SPECIAL RISK                  100 GLEN EAGLES CT 100 CARROLLTON GA 30117
SAFEHOLD SPECIAL RISK                  1095 E 2100 S 2ND FLOOR SALT LAKE CITY UT 84106
SAFEHOLD SPECIAL RISK                  P O BOX 526179 SALT LAKE CITY UT 84152
SAFENET                                8950 SW 74 CT2201 A6 MIAMI FL 33156
SAFEPOINT INS CO                       P O BOX 459076 SUNRISE FL 33345
SAFEPOINT INS CO                       8761 N 56TH ST BOX 292547 TAMPA FL 33617
SAFEPOINT INS CO                       P O BOX 292547 TAMPA FL 33687
SAFEPOINT INSURANCE COMPANY, INC.      P. O.BOX 459076 SUNRISE FL 33345-9076
SAFETY INDEMNITY INS                   P O BOX 55089 BOSTON MA 02205
SAFETY INDEMNITY INSURANCE COMPANY     20 CUSTOM HOUSE STREET BOSTON MA 02110
SAFETY INSURANCE CO                    20 CUSTOM HOUSE ST BOSTON MA 02110



Epiq Corporate Restructuring, LLC                                                               Page 1080 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1106 of 1490
Claim Name                             Address Information
SAFETY INSURANCE CO.                   P O BOX 371312 PITTSBURG PA 15250
SAFETY INSURANCE COMPANY               PO BOX 371312 PITTSBURGH PA 15250
SAFEWAY INS CO                         790 PASQUINELLI R ROW WESTMONT IL 60559
SAFEWAY INS CO OF AL INC               P O BOX 472 WESTMONT IL 60559
SAFEWAY P&C INSURANCE                  P O BOX 357760 GAINESVILLE FL 32635
SAFEWAY PROP INS CO                    P O BOX 301 WESTMONT IL 60559
SAFEWAY PROP INS CO                    P O BOX 92010 LAFAYETTE LA 70509
SAFFOLD, CHRISTOPHER                   ADDRESS ON FILE
SAFIR, JESSE                           ADDRESS ON FILE
SAFRAN MORPHO TRUST USA                ATTN SC CARD SCAN 3051 HOLLI DR STE 310 SPRINGFIELD IL 62704
SAG HARBOR VILLAGE                     SAG HARBOR VIL-COLLECTOR PO BOX 660 SAG HARBOR NY 11963
SAGARIA LAW PC                         3017 DOUGLAS BLVD STE 100 ROSEVILLE CA 95661
SAGE CREEK REALTY, INC                 P.O. BOX 2018, 413 W. CEDAR ST. RAWLINS WY 82301
SAGE MEADOW HOMEOWNERS ASSOCIATION     PO BOX 8550 BEND OR 97708
SAGE ROOFING AND CONSTRUCTION LLC      189 ELM STREET, SUITE 106 LEWISVILLE TX 75057
SAGE ROOFING LLC                       189 ELM ST LEWISVILLE TX 75057
SAGE TITLE GROUP, LLC                  7700 OLD GEORGETOWN RD BETHESDA MD 20814
SAGE TOWNSHIP                          SAGE TOWNSHIP - TREASURE 1831 PRATT LAKE RD GLADWIN MI 48624
SAGEMEADOW MAINTENANCE COMMITTEE       PO BOX 890842 HOUSTON TX 77289
SAGEMEADOW UD L                        SAGEMEADOW UD - TAX COLL 11111 KATY FRWY 725 HOUSTON TX 77079
SAGEMONT MAINTENANCE COMMITTEE         P.O. BOX 34146 HOUSTON TX 77234
SAGEPOINTE PATIO HOA                   8501 CAMINO MEDIA SUITE 400 BAKERSFIELD CA 93311
SAGESURE                               5130 PARKWAY PLZLB896671 CHARLOTTE NC 28217
SAGESURE INS MANAGERS                  PO BOX 935496 ATLANTA GA 31193
SAGETREE VILLAGE                       3524 EAST AVE R PALMDALE CA 93550
SAGINAW BAY UNDERWRITERS               P O BOX 1928 SAGINAW MI 48605
SAGINAW CHARTER TOWNSHIP               4980 SHATTUCK RD. SAGINAW MI 48603
SAGINAW CITY                           SAGINAW CITY - TREASURER 1315 S WASHINGTON AVE SAGINAW MI 48601
SAGINAW COUNTY REGISTER OF DEEDS       111 SOUTH MICHGAN AVENUE SAGINAW MI 48602
SAGINAW COUNTY REGISTER OF DEEDS       111 SOUTH MICHIGAN AVENUE SAGINAW MI 48602
SAGINAW COUNTY TREASURER               111 S MICHIGAN AVE SAGINAW MI 48602
SAGINAW TOWNSHIP                       SAGINAW TOWNSHIP - TREAS 4980 SHATTUCK RD SAGINAW MI 48603
SAGINAW TOWNSHIP TREASURER             PO BOX 6400 SAGINAW MI 48608
SAGOLA TOWNSHIP                        PO BOX 104 CHANNING MI 49815
SAGOLA TOWNSHIP                        SAGOLA TOWNSHIP - TREASU W-9067 TURNER RD CHANNING MI 49815
SAGON HOME IMPROVEMENT &               AYLIN & AYDIN KUTLU 13 OAK TERRACE ORANGE NJ 07051
SAGON HOME IMPROVEMENTS                13 OAK TERRACE WEST ORANGE NJ 07051
SAGUACHE COUNTY                        SAGUACHE COUNTY-TREASURE PO BOX 177 SAGUACHE CO 81149
SAGUACHE COUNTY TREASURER              501 4TH ST SAGUACHE CO 81149
SAHA, SOUMYA                           ADDRESS ON FILE
SAHARA ROOFING CORP.                   ALEXANDER MELENDEZ 18441 SW 210 STREET MIAMI FL 33187
SAHENE CONSTRUCTION LLC                PO BOX 2201 GONZALES LA 70707
SAHENE CONSTRUCTION LLC                PO BOX 80027 BATON ROUGE LA 70898
SAIL ASSOCIATES INC                    PO BOX 2805 WARMINSTER PA 18974
SAILER, JEFFRY                         ADDRESS ON FILE
SAILER, LAURIE                         ADDRESS ON FILE
SAILFISH POINT PROPERTY OWNERS' &      COUNTRY CLUB ASSOC. INC 2201 SE SAILFISH POINT BLVD STUART FL 34996
SAILOR, MORGAN                         ADDRESS ON FILE
SAILPOINT TECHNOLOGIES, INC.           ATTN: GENERAL COUNSEL 11305 FOUR POINTS DRIVE BLDG 2, SUITE 100 AUSTIN TX



Epiq Corporate Restructuring, LLC                                                                Page 1081 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1107 of 1490
Claim Name                               Address Information
SAILPOINT TECHNOLOGIES, INC.             78726
SAINI, SILKY                             ADDRESS ON FILE
SAINT CLAIR BORO                         SAINT CLAIR BORO - COLLE 47 N. FRONT STREET ST CLAIR PA 17970
SAINT FRANCIS CITY                       SAINT FRANCIS CITY TREAS 3400 E HOWARD AVE ST FRANCIS WI 53235
SAINT FRANCOIS COUNTY TREASURER          1 WEST LIBERTY STREET ANNEX BUILDING SUITE 200 FARMINGTON MO 63640
SAINT JOSEPH CONTRACTOR                  LUIS BARBOZA-BACCI LUIS BARBOZA-BACCI 440 MERCER STREET HAMILTON NJ 08690
SAINT LAWRENCE BORO                      SUSAN EGGERT - TAX COLLE 3540 ST LAWRENCE AVENUE READING PA 19606
SAINT LAWRENCE TOWN                      SAINT LAWRENCE TWN TREAS E2880 CTY ROAD B OGDENSBURG WI 54962
SAINT LOUIS COUNTY                       100 N 5TH AVE W 101 DULUTH MN 55802
SAINT LOUIS COUNTY TREASURER             41 S CENTRAL AVENUE ST. LOUIS MO 63105
SAINT LUCIE WEST SERVICES DISTRICT       450 SW UTILITY DRIVE PORT SAINT LUCIE FL 34986
SAINT MARYS CITY                         CHARLES BLOAM III,TAX CO 11 LAFAYETTE STREET ST MARYS PA 15857
SAINT MARYS S.D./ST. MA                  ST MARYS SD - TAX COLLEC 11 LAFAYETTE STREET ST MARYS PA 15857
SAINT PAUL HOTEL                         CORPORATION 350 MARKET STREET SAINT PAUL MN 55102
SAINT PAUL REGIONAL WATER SERVICES       1900 RICE ST SAINT PAUL MN 55113
SAINT RAPHAEL ROOFINGINC                 17407 JEAN ST FORT MYERS FL 33967
SAKHAI, BOB                              ADDRESS ON FILE
SAKURA GARDENS CONDOMINIUM ASSOCIATION   10079 SAKURA DR ST LOUIS MO 63128
SALAL CREDIT UNION                       DALE SCHROEDER 1515 DEXTER AVE NORTH SEATTLE WA 98109
SALAMANCA CITY                           SALAMANCA CITY- CONTROLL 225 WILDWOOD AVE, SUITE SALAMANCA NY 14779
SALAMANCA CITY (CATTAR.                  SALAMANCA CITY(CO)-CONTR 225 WILDWOOD AVE, SUITE SALAMANCA NY 14779
SALAMANCA CITY INDIAN LE                 SALAMANCA CITY-ILT-CONTR 225 WILDWOOD AVE, SUITE SALAMANCA NY 14779
SALAMANCA CITY SCH.(CMBN                 SALAMANCA CTY SD TAX COL PO BOX 215 WARSAW NY 14569
SALARY.COM                               ATTN: GENERAL COUNSEL 34 WASHINGTON ST. SUITE 310 WELLESLEY MA 02481
SALARY.COM LLC                           34 WASHINGTON ST. WELLESLEY WELLESLEY MA 02481
SALAS, ALEXANDRIA                        ADDRESS ON FILE
SALAS, DOMINIQUE                         ADDRESS ON FILE
SALAS, MICHELLE                          ADDRESS ON FILE
SALAZAR ROOFING & CONSTRUCTION INC.      JIMMY SEIBERT 209 EAST MAIN STREET YUKON OK 73099
SALAZAR ROOFING & MORE                   DAVID SALAZAR 914 W SNYDER ST ALVIN TX 77511
SALAZAR ROOFING CORPORATION              2314 S. HOPKINS AVE. TITUSVILLE FL 32780
SALAZAR, ANGELA                          ADDRESS ON FILE
SALAZAR, DEBORA                          ADDRESS ON FILE
SALAZAR, ESTEPHEN                        ADDRESS ON FILE
SALAZAR, JAKE                            ADDRESS ON FILE
SALAZAR, NORMA                           ADDRESS ON FILE
SALAZAR, SAM J                           NEW MEXICO LEGAL AID, INC. CORINNA LASZLO-HENRY, ESQ P.O. BOX 1454 LAS VEGAS
                                         NM 87701
SALAZAR-ORTEGA, REFUGIO                  ADDRESS ON FILE
SALCEDO, LENIN                           ADDRESS ON FILE
SALDANA & ASSOCIATES INC                 PO BOX 9023549 SAN JUAN PR 00902
SALDANA CONSTRUCTION SERVICE             JESSEE G SALDANA JR. JESSE G SALDANA, JR. 2315 PAINTED SKY SAN ANTONIO TX
                                         78238
SALDIVAR, CINDY                          ADDRESS ON FILE
SALE CREDIT UNION                        1515 DEXTER AVENUE NORTH SEATTLE WA 98109
SALEM CEN SCH (COMBINED                  SALEM CS - TAX COLLECTOR 41 EAST BROADWAY SALEM NY 12865
SALEM CITY                               SALEM CITY - TAX COLLECT 93 WASHINGTON STREET ROO SALEM MA 01970
SALEM CITY                               SALEM CITY - TAX COLLECT 17 NEW MARKET STREET SALEM NJ 08079
SALEM CITY                               SALEM CITY - TREASURER 114 NORTH BROAD ST SALEM VA 24153



Epiq Corporate Restructuring, LLC                                                                   Page 1082 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1108 of 1490
Claim Name                             Address Information
SALEM CITY                             CITY OF SALEM - CLERK PO BOX 234 SALEM KY 42078
SALEM INSURANCE                        609 W LINCOLN AVE GOSHEN IN 46526
SALEM LAKES VILLAGE                    SALEM LAKES VLG TREASURE PO BOX 443 SALEM WI 53168
SALEM MOBILE HOMES                     701 US HWY 281 N STE C MARBLE FALLS TX 78654
SALEM OAK INS AGENCY                   127 W BROADWAY B & C SALEM NJ 08079
SALEM PROPERTIES                       802 A SOUTH MAIN SALEM MO 65560
SALEM TOWN                             SALEM TOWN - TAX COLLECT 33 GEREMONTY DRIVE SALEM NH 03079
SALEM TOWN                             SALEM TOWN - TAX COLLECT 270 HARTFORD ROAD SALEM CT 06420
SALEM TOWN                             SALEM TOWN-TAX COLLECTOR PO BOX 575 SALEM NY 12865
SALEM TOWN                             SALEM TWN TREASURER PO BOX 443 SALEM WI 53168
SALEM TOWN                             TAX COLLECTOR PO BOX 443 SALEM WI 53168
SALEM TOWN                             SALEM TWN TREASURER W3377 350TH AVE MAIDEN ROCK WI 54750
SALEM TOWNSHIP                         SALEM TWP - TAX COLLECTO 114 MAIN ST POB 180 SLICKVILLE PA 15684
SALEM TOWNSHIP                         SALEM TWP - TAX COLLECTO 434 OSBORN RD. HADLEY PA 16130
SALEM TOWNSHIP                         KIMBERLY WYMAN-TAX COLLE 3671 ROUTE 208 KNOX PA 16232
SALEM TOWNSHIP                         SALEM TWP - TAX COLLECTO PO BOX 687 HAMLIN PA 18427
SALEM TOWNSHIP                         SALEM TWP - TAX COLLECTO 945 RAY ELLEN DR. BERWICK PA 18603
SALEM TOWNSHIP                         SALEM TOWNSHIP - TREASUR P.O.BOX 75002 SALEM MI 48175
SALEM TOWNSHIP                         SALEM TOWNSHIP - TREASUR PO BOX 49 BURNIPS MI 49314
SALEM TOWNSHIP TAX COLLECTOR           945 RAYELLEN DR BERWICK PA 18603
SALEM WOODS HOMEOWNERS ASSOCIATION     P.O. BOX 905 CHESTERFIELD VA 23832
SALEMBURG TOWN                         SALEMBURG TOWN - TAX COL P O BOX 190, CITY HALL SALEMBURG NC 28385
SALERNO, ANTHONY                       ADDRESS ON FILE
SALESFORCE.COM INC                     1 MARKET ST STE 300 SAN FRANCISCO CA 94105
SALESFORCE.COM, INC.                   ATTN: GENERAL COUNSEL THE LANDMARK ONE MARKET SUITE 300 SAN FRANCISCO CA 94105
SALFORD TOWNSHIP                       BARBARA MCMONAGLE - TC P.O BOX 55 TYLERSPORT PA 18971
SALINA TOWN                            SALINA TOWN-TAX RECEIVER 201 SCHOOL ROAD LIVERPOOL NY 13088
SALINAS, ANA                           ADDRESS ON FILE
SALINAS, NANCY F/K/A NANCY HERNANDEZ   ZENDEH DEL & ASSOCIATES, PLLC GABE PEREZ, ESQ. 1813 61ST STREET, SUITE 101
                                       GALVESTON TX 77551
SALINAS, VERONICA                      ADDRESS ON FILE
SALINE CITY                            SALINE CITY - TREASURER 100 N HARRIS SALINE MI 48176
SALINE COUNTY                          SALINE COUNTY - TREASURE 10 EAST POPLAR STREET HARRISBURG IL 62946
SALINE COUNTY                          SALINE COUNTY - COLLECTO 19 ARROW ST, RM 201 MARSHALL MO 65340
SALINE COUNTY                          SALINE COUNTY - TREASURE 300 W ASH, RM 214 SALINA KS 67401
SALINE COUNTY                          SALINE COUNTY - TREASURE PO BOX 865 WILBER NE 68465
SALINE COUNTY                          SALINE COUNTY - TAX COLL 215 N MAIN STE 3 BENTON AR 72015
SALINE COUNTY TREASURER                300 W ASH RM 210 SALINA KS 67402-5040
SALINE TOWNSHIP                        SALINE TOWNSHIP - TREASU 11700 MACON RD SALINE MI 48176
SALINGRE, VICKI                        ADDRESS ON FILE
SALISBURY BORO                         SALISBURY BORO - TAX COL 131 CASSLEMAN ST BOX 453 SALISBURY PA 15558
SALISBURY COA                          102 PERKINS STREET BROCKTON MA 02302
SALISBURY CONSTRUCTION                 COMPANY 453 CHANDLER ST WORCESTER MA 01602
SALISBURY ELK LICK AREA                SALISBURY ELK LICK ASD - 168 SCHOENBURGH LANE MEYERSDALE PA 15552
SALISBURY ELK LICK AREA                SALISBURY ELK LK AREA SD 131 CASSELMAN ST BOX 453 SALISBURY PA 15558
SALISBURY SCHOOL DISTRIC               SALISBURY SD - TAX COLLE 2900 S PIKE AVE ALLENTOWN PA 18103
SALISBURY TOWN                         SALISBURY TOWN-TAX COLLE 5 BEACH ROAD SALISBURY MA 01952
SALISBURY TOWN                         SALISBURY TOWN - TAX COL P.O. BOX 11 SALISBURY NH 03268
SALISBURY TOWN                         SALISBURY TOWN - TAX COL P.O. BOX 66 SALISBURY VT 05769



Epiq Corporate Restructuring, LLC                                                                 Page 1083 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1109 of 1490
Claim Name                             Address Information
SALISBURY TOWN                         SALISBURY TOWN - TAX COL PO BOX 548 SALISBURY CT 06068
SALISBURY TOWN                         SALISBURY TOWN - TAX COL PO BOX 241 SALISBURY CENTER NY 13454
SALISBURY TOWNSHIP                     LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
SALISBURY TOWNSHIP                     2900 SOUTH PIKE AVENUE ALLENTOWN PA 18103
SALISBURY TOWNSHIP                     SALISBURY TWP - TAX COLL 2900 S PIKE AVE ALLENTOWN PA 18103
SALKOVITZ, HARA                        ADDRESS ON FILE
SALL & GEIST                           HELENA KORN ONE NORTH LEXINGTON AVE 11TH FLOOR WHITE PLAINS NY 10601
SALLY J ZEMAN TRUSTEE                  1888 SHERMAN ST STE 750 DENVER CO 80203
SALLY KOENIG                           PO BOX 16626 ROCHESTER NY 14616
SALLY LEISSNER                         1500 SAINT CROIX LN PFLUGERVILLE TX 78660
SALLY W SCHATZ                         PO BOX 70758 ALBANY GA 31707
SALMINEN, SHELLY                       ADDRESS ON FILE
SALMON AND JOHNSON AGNCY               23 N MAIN ST STE A LEXINGTON TN 38351
SALMON RIVER CS CMD TOWN               SALMON RIVER CSD-TAX COL 285 TAYLOR ROAD NORTH BANGOR NY 12966
SALO                                   NW 6087 PO BOX 1450 MINNEAPOLIS MN 55485
SALT CREEK SANITARY DISTRICT           201 S ROUTE 83 VILLA PARK IL 60181
SALT LAKE APPRAISING COMPANY           138 E 12300 S SUITE C223 DRAPER UT 84020
SALT LAKE APPRAISING COMPANY           9135 SOUTH MONROE STREET SUITE C SANDY UT 84070
SALT LAKE CITY CORPORATION             1530 S. WEST TEMPLE SALT LAKE CITY UT 84115
SALT LAKE COUNTY                       SALT LAKE COUNTY-TREASUR 2001 S STATE, RM N-1200 SALT LAKE CITY UT 84190
SALT LAKE COUNTY TREASURER             2001 S STATE STREET SALT LAKE CITY UT 84114
SALT LAKE REO                          1780 W 9000 S 401 WEST JORDAN UT 84088
SALTER, MARVIN                         ADDRESS ON FILE
SALTERS COVE HOA, INC.                 11822 HWY 17 BYPASS SOUTH MURRELLS INLET SC 29576
SALTLICK TOWNSHIP                      SALTLICK TWP - TAX COLLE 1301 INDIAN CREEK VALLEY MELCROFT PA 15462
SALTSBURG BORO INDIAN                  BARBARA STRAMASKI - TC 802 GRANT ST SALTSBURG PA 15681
SALTVILLE TOWN                         SALTVILLE TOWN - TREASUR 217 PALMER AVE SALTVILLE VA 24370
SALUDA COUNTY                          SALUDA COUNTY - TREASURE 100 E CHURCH ST STE. 5 SALUDA SC 29138
SALUDA COUNTY TAX COLLECTOR            100 EAST CHURCH STREET SUITE 5 SALUDA SC 29138
SALUDA COUNTY TREASURER                100 E CHURCH ST SALUDA SC 29138-1499
SALUDO, WAH                            ADDRESS ON FILE
SALVADOR AVILEZ                        6412 N 3RD ST MCALLEN TX 78504
SALVADOR BACA FLOORING                 SALVADOR BACA 1537 30TH ST SAN DIEGO CA 92102
SALVADOR HERNANDEZ                     1627 81 ST AVE OAKLAND CA 94621
SALVADOR MENDOZA                       PO BOX 266482 HOUSTON TX 77207
SALVADOR SANCHEZ AND                   IRMA SANCHEZ 1306 HAVENROCK DR FORNEY TX 75126
SALVATICO, CHRISTOPHER                 ADDRESS ON FILE
SALVATOR & ASSOC INS AGY               3053 GULF BREEZE PARKWAY GULF BREEZE FL 32563
SALVATORE APPRAISAL LLC                4193 W WOODHAVEN LOOP COEUR DALENE ID 83814
SALWACH, JENNIFER                      ADDRESS ON FILE
SALYERSVILLE CITY                      CITY OF SALYERSVILLE - C P O BOX 640 SALYERSVILLE KY 41465
SALZBERG INS AGENCY                    PO BOX 9649 NORFOLK VA 23505
SALZBERG INS AGENCY INC                249 E LITTLE CREEK RD NORFOLK VA 23505
SALZEDO PLAZA A CONDOMINIUM            2929 SW 3 AVE SUITE 330 MIAMI FL 33129
SAM ALMAROAD CONSTRUCTIO               PO BOX 545 JACKSONVILLE AL 36265
SAM BARTLETT INC                       6630 MASADA DR CHESTERFIELD VA 23838
SAM E DAVIS CONSTRUCTION               572 ELON RD MADISON HEIGHTS VA 24572
SAM MARKS                              ADDRESS ON FILE
SAM SCHIRMER INS AGENCY                1312 BOWMAN RD MT PLEASANT SC 29464



Epiq Corporate Restructuring, LLC                                                               Page 1084 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1110 of 1490
Claim Name                           Address Information
SAM SCHIRMER INS AGENCY              PO BOX 1782 MOUNT PLEASANT SC 29465
SAM SHUM INSURANCE AGY               9515 BELAIRE BLVD SUITE A HOUSTON TX 77036
SAMA CONSTRUCTION INC                6290 SNAPPER CREEK DR MIAMI FL 33143
SAMANTHA STANLEY                     6861 SOMERSET CT MOBILE AL 36619
SAMBOR INVESTMENTS                   GROUND RENT P.O. BOX 15013 PIKESVILLE MD 21208
SAMBOR INVESTMENTS                   GROUND RENT P.O. BOX 15013 BALTIMORE MD 21282
SAMBOR INVESTMENTS, LLC              PO BOX 15013 PIKESVILLE MD 21282-5013
SAMCO                                571 FOLLY ROAD CHARLESTON SC 29412
SAME DAY IMPROVEMENT INC             32 NORTHAMPTON B WEST PALM BEACH FL 33417
SAMMAMISH BLUFFS CONDO               ASSOC. OF APARTMENT OWNERS C/O PROPERTY CONCEPTS INC 5622 CALIFORNIA AVE SW
                                     SEATTLE WA 98136-1515
SAMMARCO APPRAISAL                   46 SAGO PALM DR BLUFFTON SC 29910
SAMMY LEON CURRY                     KATHY M. MULCAHY LEGAL AID OF NORTH WEST TEXAS 500 CHESTNUT, STE 901, BOX 3
                                     ABILENE TX 79602
SAMMY MULLIS INS AGENCY              209 NORTH CHURCH ST MONTICELLO AR 71655
SAMOUCE & GAL PA                     5405 PARK CENTRAL COURT NAPLES FL 34109
SAMPLES, ANITA                       ADDRESS ON FILE
SAMPSEL, ABIGAIL                     ADDRESS ON FILE
SAMPSON COUNTY                       SAMPSON COUNTY - TAX COL 126 W. ELIZABETH ST. CLINTON NC 28328
SAMPSON COUNTY REGISTER OF DEEDS     126A W ELIZABETH ST CLINTON NC 28328
SAMPSON COUNTY TAX COLLECTOR         126 W ELIZABETH ST CLINTON NC 28328
SAMPSON TOWN                         SAMPSON TWN TREASURER 10040 270TH AVE. NEW AUBURN WI 54757
SAMPSON, ANTONIO                     ADDRESS ON FILE
SAMRON SHAMSID DEEN                  5332 EAST HAMPTON HOUSTON TX 77039
SAMS MH SERVICE                      PO BOX 762 CRYSTAL RIVER FL 34423
SAMS, MCSHANE                        ADDRESS ON FILE
SAMSON CONSTRUCTION LLC              1720 REDI RD CUMMING GA 30040
SAMUEL ADENIJI                       ADDRESS ON FILE
SAMUEL BJELAC III CUST               ADDRESS ON FILE
SAMUEL BROWN JR                      ADDRESS ON FILE
SAMUEL CONT CO LLC                   214 PARK ST BAYTOWN TX 77520
SAMUEL D HAYNES                      ADDRESS ON FILE
SAMUEL D LOPEZ                       ADDRESS ON FILE
SAMUEL FULTON                        ADDRESS ON FILE
SAMUEL I WHITE PC                    5040 CORPORATE WOODS DR STE 120 VIRGINIA BEACH VA 23462
SAMUEL I. WHITE, P.C.                WM. ADAM WHITE 5040 CORPORATE WOODS DRIVE SUITE 120 VIRGINIA BEACH VA
                                     23462-4377
SAMUEL KULMAN                        ADDRESS ON FILE
SAMUEL LANCE AND MELISSA LANCE       ADDRESS ON FILE
SAMUEL OZUE & BARBARA                ADDRESS ON FILE
SAMUEL SCOTT AGENCY                  1124E SOUTH 8TH ST MEDFORD WI 54451
SAMUEL STEWART & DEANNE              STEWART 1350 BONHAM PKWY LANTANA TX 76226
SAMUEL T RAMSEY                      ADDRESS ON FILE
SAMUEL WHITE PC                      SUITE 120 5040 CORPORATE WOODS DR VIRGINIA BEACH VA 23452
SAN ANDREAS SANITARY DISTRICT        PO BOX 1630 SAN ANDREAS CA 95249
SAN ANTONIO INDEMNITY                P O BOX 792030 SAN ANTONIO TX 78279
SAN ANTONIO ROOFING CO               15806 HASTINGS PARK SELMA TX 78154
SAN ANTONIO WATER SYSTEM             P O BOX 2990 SAN ANTONIO TX 78299-2990
SAN ANTONIO WEED & DEMO              C/O CITY OF SAN ANTONIO P. O. BOX 839975 SAN ANTONIO TX 78283
SAN AUGUSTINE COUNTY                 SAN AUGUSTINE COUNTY-COL 100 W COLUMBIA ROOM 102 SAN AUGUSTINE TX 75972


Epiq Corporate Restructuring, LLC                                                              Page 1085 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1111 of 1490
Claim Name                              Address Information
SAN AUGUSTINE COUNTY CLERK              223 N HARRISON ST SAN AUGUSTINE TX 75972
SAN BENITO CISD                         SAN BENITO CISD-TAX OFFI 240 N CROCKETT SAN BENITO TX 78586
SAN BENITO COUNTY                       SAN BENITO CNTY TAX COLL 440 5TH STREET, ROOM 107 HOLLISTER CA 95023
SAN BERNARDINO CNTY.                    TREASURER TAX COLLECTOR 172 WEST 3RD STREET SAN BERNARDINO CA 92415
SAN BERNARDINO CNTY.                    AUDITOR CONTROLLER TREASURER 268 WEST HOSPITALITY LANE FIRST FLOOR SAN
                                        BERNARDINO CA 92415-0360
SAN BERNARDINO CNTY., SPECIAL DIST.S,   WATER & SANITATION 12402 INDUSTRIAL BLVD., BLDG D, SUITE 6 VICTORVILLE CA
                                        92395
SAN BERNARDINO COUNTY                   385 N ARROWHEAD 1ST FLOOR SAN BERNARDINO CA 92415
SAN BERNARDINO COUNTY                   385 N ARROWHEAD AVE, 1ST FL SAN BERNARDINO CA 92415
SAN BERNARDINO COUNTY                   SAN BERNARDINO CNTY TAX 268 WEST HOSPITALITY LAN SAN BERNARDINO CA 92415
SAN BERNARDINO COUNTY TAX COLLECTOR     268 W. HOSPITALITY LANE 1ST FLOOR SAN BERNARDINO CA 92415-0360
SAN BERNARDINO MUNICIPAL WATER DEPT.    300 N D STREET 5TH FLOOR SAN BERNARDINO CA 92418
SAN BERNARDINO MUNICIPAL WATER DEPT.    710 N. 'D' STREET, 5TH FLOOR SAN BERNARDINO CA 92418
SAN BERNARDINO OF COUNTY LAND USE       SERVICE DEPT 385 N ARROWHEAD AVE 1ST FLOOR SAN BERNARDINO CA 92415
SAN CHRISTOPHER VILLAS CONDO ASSOC. INC P O BOX 1624 PALM HARBOR FL 34682
SAN DIEGO APPRAISAL WORKS               816 S KALMIA ST ESCONDIDO CA 92025
SAN DIEGO CITY TREASURER                P.O. BOX 129039 SAN DIEGO CA 92112-9039
SAN DIEGO COUNTY                        SAN DIEGO COUNTY TAX COL 1600 PACIFIC HWY, ROOM 1 SAN DIEGO CA 92101
SAN DIEGO COUNTY OFFICE OF REVENUE      1600 PACIFIC HWY SAN DIEGO CA 92101
SAN DIEGO COUNTY OFFICE OF REVENUE      & RECOVERY PO BOX 121909 SAN DIEGO CA 92112-1909
SAN DIEGO COUNTY TAX COLLECTOR          PO BOX 129009 SAN DIEGO CA 92112
SAN DIEGO COUNTY TREASURER              1600 PACIFIC HIGHWAY RM 162 SAN DIEGO CA 92101
SAN DIEGO COUNTY TREASURER              1600 PACIFIC HWY SAN DIEGO CA 92101
SAN DIEGO COUNTY TREASURER              PO BOX 129009 SAN DIEGO CA 92112
SAN DIEGO COUNTY TREASURER-TAX          1600 PACIFIC HWY ROOM 162 SAN DIEGO CA 92101
COLLECTOR
SAN DIEGO DRYWALL CORP                  968 RANCHEROS DR STE P SAN MARCOS CA 92069
SAN DIEGO REAL ESTATE CONNECTION INC    1977 N MARSHALL AVE 103 EL CAJON CA 92020
SAN FERNANDO                            21021 DEVONSHIRE ST CHATSWORTH CA 91311
SAN FRANCISCO COUNTY                    SAN FRANCISCO - TAX COLL 1 CARLTON B. GOODLETT PL SAN FRANCISCO CA 94102
SAN FRANCISCO UTILITIES                 INC 8191 JENNIFER LN STE 350 OWINGS MD 20736
SAN JACINTO COUNTY                      SAN JACINTO COUNTY - COL 111 STATE HIGHWAY 150 R COLDSPRING TX 77331
SAN JACINTO COUNTY CLERK                1 STATE HWY 150 RM 2 COLDSPRING TX 77331
SAN JACINTO COUNTY TAX OFFICE           111 STATE HWY 150 RM C5 COLDSPRING TX 77331
SAN JOAQUIN CNTY.                       TREASURER TAX COLLECTOR PO BOX 2169 BREA CA 95201
SAN JOAQUIN COUNTRY CLUB ESTATES        C/O ROBERT L JENSEN & ASSOCIATES 2160 N FINE AVENUE FRESNO CA 93727
SAN JOAQUIN COUNTY                      SAN JOAQUIN CNTY TAX COL 44 NORTH SAN JOAQUIN ST, STOCKTON CA 95202
SAN JOAQUIN TAX COLLECTOR               PO BOX 2169 STOCKTON CA 95201
SAN JOAQUIN TAX COLLECTOR               44 NORTH SAN JOAQUIN ST SUITE 150 STOCKTON CA 95202
SAN JOSE ADVANTAGE HOMES INC            2890 MONTEREY RD SAN JOSE CA 95111
SAN JUAN COUNTY                         SAN JUAN COUNTY-TREASURE 1557 GREENE STREET SILVERTON CO 81433
SAN JUAN COUNTY                         SAN JUAN COUNTY-TREASURE PO BOX 817 MONTICELLO UT 84535
SAN JUAN COUNTY                         SAN JUAN COUNTY-TREASURE 100 S. OLIVER DR., SUITE AZTEC NM 87410
SAN JUAN COUNTY                         SAN JUAN COUNTY - TREASU 350 COURT ST FRIDAY HARBOR WA 98250
SAN JUAN COUNTY TREASURER               100 S OLIVER 300 AZTEC NM 87410
SAN LUIS OBISPO COUNTY                  SAN LUIS OBISPO CNTY TAX 1055 MONTEREY ST., ROOM SAN LUIS OBISPO CA 93408
SAN LUIS OBISPO COUNTY TAX COLLECTOR    1055 MONTEREY ST SAN LUIS OBISPO CA 93408
SAN LUIS WATER DIST                     SAN LUIS WATER DISTRICT PO BOX 2135 LOS BANOS CA 93635
SAN MARCOS INS                          584 W CHANDLER BLVD CHANDLER AZ 85225


Epiq Corporate Restructuring, LLC                                                                 Page 1086 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1112 of 1490
Claim Name                             Address Information
SAN MATEO COUNTY                       SAN MATEO COUNTY TAX COL 555 COUNTY CENTER - 1ST REDWOOD CITY CA 94063
SAN MIGUEL COUNTY                      SAN MIGUEL COUNTY-TREASU PO BOX 488 TELLURIDE CO 81435
SAN MIGUEL COUNTY                      SAN MIGUEL COUNTY-TREASU 500 W NATIONAL ST, SUITE LAS VEGAS NM 87701
SAN MIGUEL, ANDREA                     ADDRESS ON FILE
SAN PATRICIO COUNTY                    SAN PATRICIO COUNTY COLL P O BOX 280 SINTON TX 78387
SAN PATRICIO COUNTY CLERK              400 W SINTON ST RM 124 SINTON TX 78387
SAN PATRICIO COUNTY TAX ASSESSOR       400 W SINTON SINTON TX 78387
SAN PERLITA CITY                       SAN PERLITA CITY-TAX COL PO BOX 121 SAN PERLITA TX 78590
SAN SABA COUNTY C/O APP                SAN SABA CAD - TAX COLLE 423 E WALLACE SAN SABA TX 76877
SANBORN COUNTY                         SANBORN COUNTY - TREASUR PO BOX 97 WOONSOCKET SD 57385
SANBORN TOWNSHIP                       SANBORN TOWNSHIP - TREAS 10197 OSSINEKE RD. OSSINEKE MI 49766
SANBORNTON TOWN                        SANBORNTON TOWN -TAX COL 573 SANBORN ROAD SANBORNTON NH 03269
SANCEN, MARIA                          ADDRESS ON FILE
SANCHEZ AIR CONDITIONING               MIGUEL SANCHEZ TORRES CARR 781 KM-6 BO. CEDRITO COMERIO PR 00956
SANCHEZ AND SON ROOFING                407 FIR ST PLAINVIEW TX 79072
SANCHEZ APPRAISAL SERVICES             4156 W AVENUE J6 LANCASTER CA 93536
SANCHEZ REMODELING                     TERRALINDA COURT 320V TRUJILLO ALTO PR 00976
SANCHEZ, ANAIS                         ADDRESS ON FILE
SANCHEZ, ANGELBERTO                    ADDRESS ON FILE
SANCHEZ, CLAUDIA                       ADDRESS ON FILE
SANCHEZ, CRYSTAL                       ADDRESS ON FILE
SANCHEZ, KIMBERLY                      ADDRESS ON FILE
SANCHEZ, MARTHA                        ADDRESS ON FILE
SANCHEZ, MONIQUE                       ADDRESS ON FILE
SANCHEZ, ROBERT                        ADDRESS ON FILE
SANCHEZ, SELINA                        ADDRESS ON FILE
SANCHEZ, SHELLY                        ADDRESS ON FILE
SANCHEZ, VALERIE                       ADDRESS ON FILE
SAND BEACH TOWNSHIP                    SAND BEACH TWP - TREASUR PO BOX 27 HARBOR BEACH MI 48441
SAND CASTLE HOMES REALTY               705 ROBIN WAY NORTH PALM BEACH FL 33408
SAND CASTLE HOMES REALTY               ATTN: LAURA HEPWORTH 11420 US HIGHWAY 1 101 NORTH PALM BEACH FL 33408
SAND CASTLE HOMES REALTY               LAURAS EXCLUSIVE PROPERTIES, INC. 705 ROBIN BEACH NORTH PALM BEACH FL 33408
SAND CASTLE HOMES REALTY               ATTN: LAURA HEPWORTH 800 VILLAGE SQUARE CROSSING SUITE 307 PALM BEACH GARDENS
                                       FL 33410
SAND CASTLE INVESTMENTS LLC            165 BISHOPS WAY STE 150 BROOKFIELD WI 53005
SAND CASTLE INVESTMENTS, LLC           ATTN: JOE BELLANTE AND JERRY QUERIO 165 BISHOPS WAY STE 150 BROOKFIELD WI
                                       53005
SAND CASTLE INVESTMENTS, LLC           D/B/A SAND CASTLE FIELD SERVICES ATTN: JOE BELLANTE AND JERRY QUERIO 165
                                       BISHOPS WAY SUITE 150 BROOKFIELD WI 53005
SAND CREEK TOWN                        DUNN COUNTY TREASURER 800 WILSON AVE, RM 150 MENOMONIE WI 54751
SAND DOLLAR APPRAISERS &               CONSULTANTS 348 MIRACLE STRIP PKWY STE 14D FORT WALTON BEACH FL 32548
SAND LAKE TOWN                         SAND LAKE TOWN-TAX COLLE PO BOX 264 SAND LAKE NY 12153
SAND LAKE TOWN                         SAND LAKE TWN TREASURER PO BOX 165 WEBSTER WI 54893
SAND LAKE VILLAGE                      SAND LAKE VILLAGE - TREA 2 E MAPLE/MCP BLDG SAND LAKE MI 49343
SAND SPRINGS SVCS PLUMBI               NG & AIR 147 N ARNEY SAND SPRINGS OK 74063
SANDA, BAMIDELE                        ADDRESS ON FILE
SANDA, PAULA                           ADDRESS ON FILE
SANDALWOOD CONDOMINIUM ASSOCIATION,    13100 SW 134TH STREET, 2 MIAMI FL 33186
INC.
SANDEFUR PROPERTIES LP                 3402 TEXAS BLVD TEXARKANA TX 75503


Epiq Corporate Restructuring, LLC                                                                 Page 1087 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1113 of 1490
Claim Name                              Address Information
SANDELANDS EYET LLP                    1545 U.S. HIGHWAY 206 BEDMINISTER NJ 07921
SANDELL, SCOTT                         ADDRESS ON FILE
SANDER, KELLY                          ADDRESS ON FILE
SANDERS & COMPANY REAL ESTATE LLC      1400 BROADWAY AVENUE MATTOON IL 61938
SANDERS AGENCY                         100 S MAIN ST PRATT KS 67124
SANDERS COLLINS PLLC                   1919 MCKINNEY AVE DALLAS TX 75201
SANDERS COUNTY                         SANDERS COUNTY - TREASUR PO BOX 519 THOMPSON FALLS MT 59873
SANDERS REST SERV &                    RICHARD & LYNDA RARICK 4911 AVA MEADOWS LN SUGARLAND TX 77479
SANDERS, ANGELA                        ADDRESS ON FILE
SANDERS, BRIANA                        ADDRESS ON FILE
SANDERS, CRAIG                         ADDRESS ON FILE
SANDERS, DEDRICK                       ADDRESS ON FILE
SANDERS, DOMINIQUE                     ADDRESS ON FILE
SANDERS, LEE                           ADDRESS ON FILE
SANDERS, MICHELE                       ADDRESS ON FILE
SANDERS, TIFFANY                       ADDRESS ON FILE
SANDERSON INS                          30 SCHILLINGER RD N 102 MOBILE AL 36608
SANDERSVILLE CITY                      SANDERSVILLE -TAX COLLEC PO BOX 71 SANDERSVILLE GA 31082
SANDESTIN OWNERS ASSOCIATION, INC.     185 GRAND BOULEVARD MIRAMAR BEACH FL 32550
SANDFLAT WATER ASSOCIATION             PO BOX 1286 OMAK WA 98841
SANDGATE TOWN                          SANDGATE TOWN - TREASURE 3266 SANDGATE ROAD SANDGATE VT 05250
SANDIFORD, CATHERINE                   ADDRESS ON FILE
SANDISFIELD TOWN                       SANDISFIELD TN - COLLEC PO BOX 612 SANDISFIELD MA 01255
SANDLER HANSEN & ALEXANDER LLC         98 WASHINGTON ST 3RD FLOOR MIDDLETOWN CT 06457
SANDLER HANSEN & ALEXANDER LLC         98 WASHINGTON STREET SECOND FLOOR MIDDLETOWN CT 06457
SANDMAN, SHIAN                         ADDRESS ON FILE
SANDNESS, MARY                         ADDRESS ON FILE
SANDOVAL COUNTY                        SANDOVAL COUNTY-TREASURE 1500 IDALIA ROADBLDG. BERNALILLO NM 87004
SANDOVAL COUNTY TAX COLLECTOR          1500 IDALIA ROAD, BUILDING D BERNALILLO NM 87004
SANDOVAL COUNTY TREASURER              1500 IDALIA RD BUILDING D 1ST FLOOR BERNALILLO NM 87004
SANDOVAL COUNTY TREASURER              PO BOX 27139 ALBUQUERQUE NM 87125-7139
SANDOVAL ROOFING                       FLOSENCIO M SANDOVAL 719 TOWNER AVE NW ALBUQUERQUE NM 87102
SANDOVAL, MELANIE                      ADDRESS ON FILE
SANDOWN TOWN                           SANDOWN TOWN -TAX COLLEC 320 MAIN STREET SANDOWN NH 03873
SANDPIPER CONSTRUCTION LLC             GEORGE K. SHAFFER P.O. BOX 110340 NAPLES FL 34108
SANDPIPER COVE TOWNHOME COA            PO BOX 1082 POINT PLEASANT BEACH NJ 08742
SANDPIPER GOLF & COUNTRY CLUB POA, INC, 5883 MALLARD DRIVE LAKELAND FL 33809
SANDPIPER GOLF AND COUNTRY CLUB        PROPERTY OWNERS ASSOCIATION, INC. 5883 MALLAND DRIVE LAKELAND FL 33809
SANDPIPER GOLF VILLAS HOA              5550 PAINTED MIRAGE RD, STE. 120 LAS VEGAS NV 89149
SANDPOINTE TOWNHOUSES OWNERS ASSOC. INC 8010 BREEZE COVE LANE ORLANDO FL 32819
SANDRA BLANKENSHIP &                   FRANK BLANKENSHIP 2937 YUCCA AMARILLO TX 79118
SANDRA BRANDON                         1443 PIONEER LN PLANO TX 75023
SANDRA CRIST                           3611 RAYMOND ST CHEVY CHASE MD 20815
SANDRA DEASE                           TONY CARA CDLG, PC 2973 HARBOR BOULEVARD SUITE 594 COSTA MESA CA 92626
SANDRA G PROTTENGEIER                  ADDRESS ON FILE
SANDRA GOURGEL &                       ADDRESS ON FILE
SANDRA GOYETTE & FOR THE               EST OF ROGER GOYETTE 58 MARJORIE ST WORCHESTER MA 01604
SANDRA HUDDLESTON                      ADDRESS ON FILE
SANDRA M GEORGE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1088 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1114 of 1490
Claim Name                             Address Information
SANDRA MAPALAD                         ADDRESS ON FILE
SANDRA MUNOZ                           ADDRESS ON FILE
SANDRA R. LAKE                         BRIAN R. BLICKENSTAFF TURNER & JOHNS, PLLC 216 BROOKS ST., SUITE 200
                                       CHARLESTON WV 25301
SANDRA TAYLOR & KEITH                  ADDRESS ON FILE
SANDRA THOMAS                          MCHARD, MCHARD ANDERSON & ASSOCIATES, PLLC CORY FERRAEZ 15 MILBRANCH ROAD
                                       HATTIESBURG MS 39402
SANDRA WALL                            ADDRESS ON FILE
SANDRA ZAMORA INS AGENCY               2013 N CONWAY MISSION TX 78572
SANDS ANDERSON PC                      725 JACKSON ST STE 217 FREDERICKSBURG VA 22401
SANDS ARCADIA TOWNHOUSES ASSOCIATION   1600 W. BROADWAY ROAD, STE. 200 TEMPE AZ 85282-1112
SANDS TOWNSHIP                         SANDS TOWNSHIP - TREASUR 987 SOUTH M553 GWINN MI 49841
SANDS, DOUGLAS                         ADDRESS ON FILE
SANDSTONE TOWNSHIP                     SANDSTONE TOWNSHIP - TRE 7940 COUNTY FARM ROAD PARMA MI 49269
SANDUSKY CITY                          SANDUSKY CITY - TREASURE 26 W SPEAKER SANDUSKY MI 48471
SANDUSKY COUNTY                        SANDUSKY COUNTY - TREASU 100 NORTH PARK AVE, SUIT FREMONT OH 43420
SANDWICH TOWN                          SANDWICH TOWN - TAX COLL 145 MAIN STREET SANDWICH MA 02563
SANDWICH TOWN                          SANDWICH TOWN -TAX COLLE PO BOX 194 CTR SANDWICH NH 03227
SANDWICH WATER DISTRICT                72 TUPPER RD, P.O. BOX 600 SANDWICH MA 02563
SANDY & BEAVER VALLEY                  108 N MARKET STREET LISBON OH 44432
SANDY & BEAVER VLLY                    FRMRS MUT PO BOX 490 LISBON OH 44432
SANDY & BEAVER VLLY                    P O BOX 490 LISBON OH 44432
SANDY CITY CORPORATION                 10000 S. CENTENNIAL PARKWAY SANDY UT 84070
SANDY CREEK C S (T-EL                  SANDY CREEK C S-TAX COLL P.O. BOX 308 LACONA NY 13083
SANDY CREEK CSD (COMBI                 SANDY CREEK CSD-TAX COLL PO BOX 33 LACONA NY 13083
SANDY CREEK TOWN                       SANDY CREEK TOWN-TAX COL 1992 HARWOOD DR SANDY CREEK NY 13145
SANDY CREEK VILLAGE                    SANDY CREEK VILLAGE-CLER PO BOX 240 SANDY CREEK NY 13145
SANDY HERNANDEZ                        9100 TEASLEY LN 16E DENTON TX 76210
SANDY LAKE TOWNSHIP                    HEATHER BACHER - TAX COL 3086 SANDY LAKE GROVE CI SANDY LAKE PA 16145
SANDY RIDGE ESTATES COOPERATIVE        INC C/O 201 LOUDON RD CONCORD NH 03301
SANDY SUBURBAN IMPROVEMENT             8855 SOUTH 700 EAST SANDY UT 84070
SANDY TOWNSHIP                         SANDY TWP - TAX COLLECTO 9 OVERDORF AVE DUBOIS PA 15801
SANDYCREEK TOWNSHIP                    BONNIE K SHARRAR - COLLE 207 TRANSYLVAN DR FRANKLIN PA 16323
SANDYFIELD TOWN                        COLUMBUS COUNTY - COLLEC 125 A WASHINGTON STREET WHITEVILLE NC 28472
SANDYSTON TOWNSHIP                     SANDYSTON TWP-COLLECTOR 133 ROUTE 645 SANDYSTON NJ 07826
SANFORD & TATUM INS AGY                PO BOX 64790 LUBBOCK TX 79464
SANFORD HIDDEN LAKE VILLAS             PO BOX 1706 SORRENTO FL 32776
SANFORD N GROENDYKE INC                295 COUNTY RD 513 CALIFON NJ 07830
SANFORD TOWN                           SANFORD TOWN- TAX COLLEC 919 MAIN STREET, FIRST F SANFORD ME 04073
SANFORD TOWN                           SANFORD TOWN- TAX COLLEC 91 SECOND ST DEPOSIT NY 13754
SANFORD, ALEXIS                        ADDRESS ON FILE
SANFORD, LAURA                         ADDRESS ON FILE
SANGAMON COUNTY                        SANGAMON COUNTY - TREASU 200 S. NINTH, ROOM 102 SPRINGFIELD IL 62701
SANGAMON COUNTY CLERK                  200 S 9TH ST, ROOM 101 SPRINGFIELD IL 62701
SANGAMON COUNTY TREASURER              200 S NINTH RM 102 SPRINGFIELD IL 62701
SANGERFIELD TOWN                       SANGERFIELD TN - COLLECT PO BOX 34 SANGERFIELD NY 13455
SANILAC COUNTY TREASURER               60 W SANILAC AVE, RM 204 SANDUSKY MI 48471
SANILAC COUNTY TREASURER               60 WEST SANILAC ROOM 204 SANDUSKY MI 48471
SANILAC TOWNSHIP                       SANILAC TOWNSHIP - TREAS 20 N RIDGE ST PORT SANILAC MI 48469



Epiq Corporate Restructuring, LLC                                                                 Page 1089 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1115 of 1490
Claim Name                             Address Information
SANITARY DISTRICT OF MICHIGAN CITY     1100 E 8TH STREET MICHIGAN CITY IN 46360
SANITARY ENGINEERING DEPT.             P. O. BOX 7906 CANTON OH 44703-7906
SANJIV CHOUHAN                         8515 PARKWOOD WAY ROSEVILLE CA 95747
SANKERTOWN BORO                        SANKERTOWN BORO - COLLEC 147 HIGH ST CRESSON PA 16630
SANPETE COUNTY                         SANPETE COUNTY-TREASURER 160 NORTH MAIN STE 206 MANTI UT 84642
SANSONE, NANETTE                       ADDRESS ON FILE
SANTA BARBARA COUNTY                   SANTA BARBARA CNTY TAX C 105 EAST ANAPAMU ST, 10 SANTA BARBARA CA 93101
SANTA BARBARA COUNTY TREASURER         105 E. ANAPAMU ST. RM 109 SANTA BARBARA CA 93101
SANTA CLARA COUNTY                     SCC DTAC 70 W HEDDING ST 6TH FL, SAN JOSE CA 95110
SANTA CLARA TOWN                       SANTA CLARA TN - COLLECT 5359 STATE ROUTE 30 SARANAC LAKE NY 12983
SANTA CRUZ COUNTY                      SANTA CRUZ COUNTY - TREA 2150 N CONGRESS DR STE 1 NOGALES AZ 85621
SANTA CRUZ COUNTY                      SANTA CRUZ CO. TAX COLLE 701 OCEAN STREET, ROOM 1 SANTA CRUZ CA 95060
SANTA CRUZ IRRIGATION DISTRICT         P O BOX 1168 SANTA CRUZ NM 87567
SANTA FE COUNTY                        SANTA FE COUNTY-TREASURE P.O. BOX T SANTA FE NM 87504
SANTA FE COUNTY TREASURER              102 GRANT AVE, PO DRAWER T SANTA FE NM 87501
SANTA FE ISD                           SANTA FE ISD - TAX COLLE P O BOX 699 SANTA FE TX 77510
SANTA FE STUCCO AND ROOF               3600 CERRILLOS RD U1004B SANTA FE NM 87507
SANTA FE WEST LIMITED LP               2284 HENRY LYNCH RD SPACE 89 SANTA FE NM 87507
SANTA ROSA COUNTY                      1411 UTILITY DRIVE NAVARRE BEACH FL 32566
SANTA ROSA COUNTY                      SANTA ROSA CO-TAX COLLEC 6495 CAROLINE ST - SUITE MILTON FL 32570
SANTA ROSA COUNTY CLERK                P.O. BOX 472 MILTON FL 32572-0472
SANTA ROSA COUNTY TAX COLLECTOR        6495 CAROLINE ST MILTON FL 32570
SANTA ROSA MH COMMUNITY                1455 S STATE ST HEMET CA 92543
SANTAMARIA INSURANCE                   10112 HAMMERLY BLVD SUITE F HOUSTON TX 77080
SANTANA, DANIELA                       ADDRESS ON FILE
SANTERRA AT SHADY LANE TOWNHOMES       PO BOX 15142 SHAWNEE MISSION KS 66285
SANTIAGO MALDONADO BARRETO             I-9 CALLE 8 LOMAS DE TRUJILLO ALTO TRUJILLO ALTO PR 00976
SANTIAGO SUNNYMEAD LLC                 PO BOX 11927 SANTA ANA CA 92711
SANTIAGO VILLA                         1075 SPACE PARK WAY MOUNTAIN VIEW CA 94043
SANTIAGO, IZSABO                       ADDRESS ON FILE
SANTIAGO, JOEL                         ADDRESS ON FILE
SANTINI, DOROTHY                       ADDRESS ON FILE
SANTO INSURANCE                        224 MAIN ST SALEM NH 03079
SANTOPADRE & SONS                      LANDSCAPING INC 1330 CR 13 BUNNELL FL 32110
SANTOS, GERMANO                        ADDRESS ON FILE
SANTOS, MICHAEL                        ADDRESS ON FILE
SANUCCI CT TRUST                       GREENE INFUSO, LLP MICHAEL V. INFUSO 3030 SOUTH JONES BLVD., SUITE 101 LAS
                                       VEGAS NV 89146
SAP                                    ATTN: GENERAL COUNSEL 3999 WEST CHESTER PIKE NEWTOWN SQUARE PA 19073
SAP AMERICA INC                        PO BOX 7780-824024 PHILADELPHIA PA 19182-4024
SAP AMERICA, INC.                      ATTN: GENERAL COUNSEL 3999 WEST CHESTER PIKE NEWTOWN SQUARE PA 19064
SAP AMERICA, INC.                      ATTN: GENERAL COUNSEL 3999 WEST CHESTER PIKE NEWTOWN SQUARE PA 19073
SAP AMERICA, INC.                      ATTN: DIRECTOR OF CONTRACTS 1001 SUMMIT BLVD SUITE 2100 ATLANTA GA 30319
SAP AMERICA, INC.                      SAP CONTRACTS DEPARTMENT ATTN: DIRECTOR OF CONTRACTS 1001 SUMMIT BLVD SUITE
                                       2100 ATLANTA GA 30319
SAPELO CREATIVE INS SOLU               37 W FAIRMONT AVE BLD100 SAVANNAH GA 31406
SAPERSTEIN AGENCY                      901 N BROADWAY MASSAPEQUA NY 11758
SAPP C ENTERPRISES &                   EVELYN & JOSEPH JOHNSON 131 FLORIDA AVE FORT LAUDERDALE FL 33301
SAPP INSURANCE AGENCY                  2705 PALMER HWY TEXAS CITY TX 77590



Epiq Corporate Restructuring, LLC                                                               Page 1090 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1116 of 1490
Claim Name                              Address Information
SAPP INSURANCE AGENCY                   2709B PALMER HWY TEXAS CITY TX 77590
SAPP INSURANCE SERVICES                 1109 W BAKER RD SUITE A BAYTOWN TX 77521
SAPP MCCAULEY GROUP                     6423 GRAND MARINA CIRCLE GAINESVILLE GA 30506
SAPP, ANGELA                            ADDRESS ON FILE
SAPP, NICOLE                            ADDRESS ON FILE
SARA ALLEN &                            ADDRESS ON FILE
SARA FAYE NICHOLAS PA                   348 HOWARD BLVD LONGWOOD FL 32750
SARA LEGUIRE                            ADDRESS ON FILE
SARA NICHOLAS                           ADDRESS ON FILE
SARA PARKIN                             ADDRESS ON FILE
SARABIA, RAIMUNDO                       ADDRESS ON FILE
SARACCO INSURANCE AGENCY                2702 BROADWAY GALVESTON TX 77550
SARAGOZA, ASHLEY                        ADDRESS ON FILE
SARAH & WILLIE HOGAN &                  ADDRESS ON FILE
SARAH ANNA CRAGO, ET AL.                GEORGE F. MAY HAROLD HAP MAY, P.C. 1500 SOUTH DAIRY ASHFORD RD. HOUSTON TX
                                        77077
SARAH ARMSTRONG LLC                     PO BOX 7403 WINTER HAVEN FL 33883
SARAH BOHANNON                          ADDRESS ON FILE
SARAH CROSBY &                          ADDRESS ON FILE
SARAH CURRAN-WERTZ &                    ADDRESS ON FILE
SARAH D ADAMS                           ADDRESS ON FILE
SARAH KULUNGOWSKI                       ADDRESS ON FILE
SARAH MITCHAM                           ADDRESS ON FILE
SARAH STOCKE & MARK                     STOCKE 741 115TH AVE NE BLAINE MN 55434
SARANAC C S (TN DANNEMOR                SARANAC C S- TAX COLLECT 3582 ROUTE 3 SARANAC NY 12981
SARANAC C S (TN OF SARAN                SARANAC C S- TAX COLLECT 3582 RTE 3 SARANAC NY 12981
SARANAC C S (TN PLATTSBU                SARANAC C S- TAX COLLECT 151 BANKER RD PLATTSBURG NY 12901
SARANAC C S (TN SCHUYLER                SARANAC C S- TAX COLLECT 3582 RTE 3 SARANAC NY 12981
SARANAC LAKE CENTRAL SCHOOL DISTRICT    79 CANARAS AVENUE SARANAC LAKE NY 12983
SARANAC LAKE CS (COMBINE                SARANAC LAKE CS-TAX COLL 79 CANARAS AVE SARANAC LAKE NY 12983
SARANAC LAKE VILLAGE (HA                SARANAC LAKE VILLAGE - C 39 MAIN STREET-SUITE 9 SARANAC LAKE NY 12983
SARANAC LAKE VILLAGE (N.                SARANAC LAKE VILLAGE - C 39 MAIN STREET-SUITE 9 SARANAC LAKE NY 12983
SARANAC LAKE VILLAGE(TN-                SARANAC LAKE VILLAGE - C 39 MAIN STREET-SUITE 9 SARANAC LAKE NY 12983
SARANAC TOWN                            SARANAC TOWN- TAX COLLEC 3492 ROUTE 3 SARANAC NY 12981
SARANAC VILLAGE                         SARANAC VILLAGE - TREASU P.O. BOX 312 SARANAC MI 48881
SARASOTA CNTY. BOARD OF CNTY. COMM'RS   1660 RINGLING BLVD SARASOTA FL 34236
SARASOTA CNTY. BOARD OF CNTY. COMM'RS   1001 SARASOTA CENTER BLVD. SARASOTA FL 34240
SARASOTA CO UTILITIES                   P.O. BOX 2553 SARASOTA FL 34230
SARASOTA COUNTY                         SARASOTA COUNTY-TAX COLL 101 S WASHINGTON BLVD SARASOTA FL 34236
SARASOTA COUNTY PUBLIC UTILITIES        1001 SARASOTA CENTER BLVD. SARASOTA FL 34240
SARASOTA COUNTY TAX COLLECTOR           101 S WASHINGTON BLVD SARASOTA FL 34236
SARASOTA COUNTY UTILITIES               1761 12TH ST SARASOTA FL 34230
SARATOGA COUNTY CLERK                   40 MCMASTER ST BALLSTON SPA NY 12020
SARATOGA SPRINGS CITY                   SARATOGA SPRINGS CITY-FI FINANCEDEPT. 474 BROAD SARATOGA SPRINGS NY 12866
SARATOGA SPRINGS CSD (CI                SARATOGA SPRINGS CSD-COL 3 BLUE STREAK BLVD SARATOGA SPRINGS NY 12866
SARATOGA SPRINGS CSD (CM                SARATOGA SPRINGS CSD-COL 3 BLUE STREAK BLVD SARATOGA SPRINGS NY 12866
SARATOGA TOWN                           SARATOGA TOWN-TAX COLLEC 12 SPRING STREET SCHUYLERVILLE NY 12871
SARATOGA TOWN                           SARATOGA TWN TREASURER 1120 STATE HIGHWAY 73 S WISCONSIN RAPIDS WI 54494
SARDINIA TOWN                           SARDINIA TOWN - TAX COLL 12320 SAVAGE ROAD SARDINIA NY NY 14134



Epiq Corporate Restructuring, LLC                                                                Page 1091 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1117 of 1490
Claim Name                               Address Information
SARDIS CITY                              SARDIS CITY-COLLECTOR PO BOX 398 SARDIS GA 30456
SARDIS WATER                             6681 WEST HIGHLAND MIDLOTHIAN TX 76065
SARGENT COUNTY                           SARGENT COUNTY - TREASUR 355 MAIN STREET, SUITE FORMAN ND 58032
SARGENT INS AGENCY                       1200 JOHN BARROW RD 111 LITTLE ROCK AR 72205
SARGENT LAW OFFICE                       P. O. BOX 696 29 BRIDGE STREET MORRISVILLE VT 05661
SARMAH, PRANAB                           ADDRESS ON FILE
SAROYAN MASTERBUILDER                    760 REDWOOD AVE SAND CITY CA 93955
SARPY COUNTY                             SARPY COUNTY - TREASURER 1210 GOLDEN GATE DR, 11 PAPILLION NE 68046
SARRATT, DUSTIN                          ADDRESS ON FILE
SARRE CONTRACTING CO. INC.               2048 NEWBRIDGE RD BELLMORE NY 11718
SARRELL & SARRELL PA                     5301 N FEDERAL HIGHWAY SUITE 190 BOCA RATON FL 33487
SARRETT, LAUREN                          ADDRESS ON FILE
SARTINS                                  FOR ACCT OF JAMIE PALMER 1760 BAYOU CT SOUTH VIENNA OH 45369
SARVER REAL ESTATE INC                   3090 COLONY BLVD LEESVILLE LA 71446
SAS INSTITUTE INC                        ATTN KAREN MANGUM S2048 P O BOX 406922 ATLANTA GA 30384-6922
SAS INSTITUTE, INC.                      ATTN: GENERAL COUNSEL SAS CAMPUS DRIVE CARY NC 27513
SAS INSURANCE AGENCY                     233 KEARNY AVE KEARNY NJ 07032
SASHANKAR, KHAGENDRA                     ADDRESS ON FILE
SASS, KURT                               ADDRESS ON FILE
SASSE, JAKE                              ADDRESS ON FILE
SASSER COMPANIES INC                     PO BOX 10 WHITSETT NC 27377
SASSERS APPRAISALS                       132 SASSER STORE RD. BAINBRIDGE GA 39817
SATANOFF AGNECY                          105 E LANCASTER AVE WAYNE PA 19087
SATHIRA BRASETTAPOR FOR                  ACCT OF DAVID CHAU 14156 WASHBURN CT JACKSONVILLE FL 32250
SATICOY BAY                              MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
SATICOY BAY LLC                          MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
SATICOY BAY LLC SERIES                   MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
SATICOY BAY LLC SERIES 10404 FROSTBURG   MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
SATICOY BAY LLC SERIES 133 MCCLAREN      MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
SATICOY BAY LLC SERIES 1405              MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
SATICOY BAY LLC SERIES 1617 JOSHUA TREE MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                        89074
SATICOY BAY LLC SERIES 452 CROCUS HILL   MICHAEL F. BOHN LAW OFFICE OF MICHAEL F. BOHN 2260 CORPORATE CIR., STE 480
                                         HENDERSON HENDERSON NV 89074
SATICOY BAY LLC SERIES 529 QUAIL BIRD    MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
SATICOY BAY LLC SERIES 7709 BAUBLE       MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
SATICOY BAY LLC SERIES 780 VORTEX        MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
SATICOY BAY LLC SERIES RAINBOW ROCK      MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                         89074
SATICOY BAY LLC, ET AL.                  MICHAEL F. BOHN LAW OFFICE OF MICHAEL F. BOHN 2260 CORPORATE CIR., STE 480
                                         HENDERSON HENDERSON NV 89074
SATICOY BAY LLC, ET AL.                  MICHAEL F. BOHN LAW OFFICE OF MICHAEL F. BOHN 2260 CORPORATE CIRCLE, SUITE 480



Epiq Corporate Restructuring, LLC                                                                Page 1092 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1118 of 1490
Claim Name                             Address Information
SATICOY BAY LLC, ET AL.                HENDERSON NV 89074
SATO TRAN AND                          SALLY DUONG 13703 DEMPLEY DR HOUSTON TX 77041
SATTERFIELD CONSTRUCTION               & S&J ARCHAMBAULT 100 SURREY CHASE DR SOCIAL CIRCLE GA 30025
SATTERFIELD, MARTHA                    ADDRESS ON FILE
SAUBER, MONICA                         ADDRESS ON FILE
SAUBLE TOWNSHIP                        SAUBLE TOWNSHIP - TREASU 8906 W. 6 MILE RD IRONS MI 49644
SAUCON VALLEY .S.D/HELLE               KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15462
SAUCON VALLEY SD/LOWER S               KEYSTONE COLLECTIONS 546 WENDEL RD IRWIN PA 15642
SAUER AND SONS CONSTRUCTION            4340 SE 95TH ST. OCALA FL 34480
SAUGATUCK CITY                         SAUGATUCK CITY - TREASUR PO BOX 86 SAUGATUCK MI 49453
SAUGATUCK TOWNSHIP                     SAUGATUCK TOWNSHIP - TRE PO BOX 100 SAUGATUCK MI 49453
SAUGERTIES CEN SCH (COMB               SAUGERTIES CS-TAX COLLEC 4 HIGH STREET SAUGERTIES NY 12477
SAUGERTIES TOWN                        SAUGERTIES TOWN-TAX COLL 4 HIGH ST SAUGERTIES NY 12477
SAUGERTIES VILLAGE                     SAUGERTIES VILLAGE-TREAS 43 PARTITION STREET SAUGERTIES NY 12477
SAUGUS TOWN                            SAUGUS TOWN - TAX COLLEC 298 CENTRAL STREET SAUGUS MA 01906
SAUK CITY VILLAGE                      SAUK CITY VLG TREASURER 726 WATER STREET SAUK CITY WI 53583
SAUK COUNTY TREASURER                  505 BROADWAY BARABOO WI 53913
SAUKVILLE TOWN                         SAUKVILLE TWN TREASURER 3762 LAKELAND RD SAUKVILLE WI 53080
SAUKVILLE VILLAGE                      SAUKVILLE VLG TREASURER 639 E. GREEN BAY AVE. SAUKVILLE WI 53080
SAUL RIVERA PEREZ                      URB. COLINAS DEL VERDE AZUL 130 JUANA DIAZ PR 00795
SAULSBERRY, NICOLE                     ADDRESS ON FILE
SAULT STE MARIE CITY                   SAULT STE MARIE - TREASU 225 EAST PORTAGE AVE SAULT STE MARIE MI 49783
SAUMER, PATRICK                        ADDRESS ON FILE
SAUMWEBER, LINDA                       ADDRESS ON FILE
SAUNDERS COUNTY                        SAUNDERS COUNTY - TREASU PO BOX 337 WAHOO NE 68066
SAUNDERS, BRIANA                       ADDRESS ON FILE
SAUNDERS, TATIANA                      ADDRESS ON FILE
SAUQUOIT VALLEY                        10170 ROBERTS RD SAQUOIT NY 13456
SAUQUOIT VALLEY C S                    SAUQUOIT VALLEY C S - RE 2601 ONEIDA ST. SAUQUOIT NY 13456
SAUQUOIT VALLEY CS (COMB               SAUQUOIT VALLEY CS - COL 2601 ONEIDA STREET SAUQUOIT NY 13456
SAUQUOIT VLY CS (CMD T                 SAUQUOIT VLY CS-TAX COLL 2601 ONEIDA ST SAUQUOIT NY 13456
SAUSALITO PLACE HOA, INC.              902 CLINT MOORE RD 110 BOCA RATON FL 33487
SAVAGE & COMPANY REALTORS LLC          943 GLENWOOD STATION LANE 203 CHARLOTTESVILLE VA 22901
SAVAGE & COMPANY REALTORS, LLC         P. O. BOX 8062 CHARLOTTESVILLE VA 22906
SAVAGE & MCPHERSON INS                 PO BOX 1663 CHESAPEAKE VA 23327
SAVAGE BAUM GLASS & HART PLLC          401 SOUTH BOSTON AVE STE 2300 TULSA OK 74103
SAVAGE, RAMESHIA                       ADDRESS ON FILE
SAVALA, SECUNDINO                      ADDRESS ON FILE
SAVALLI ESTATES                        2450 BOX CANYON DR LAS VEGAS NV 89128
SAVANNA CLUB HOA INC                   3492 CRABAPPLE DR PORT ST LUCIE FL 34952
SAVANNA CLUB HOMEOWNERS ASSOCIATION,   3492 CRABAPPLE DR PORT SAINT LUCIE FL 34952
INC
SAVANNA PRESERVE, L.L.C.               8600 US HIGHWAY 1 MICCO FL 32976
SAVANNAH CITY                          SAVANNAH CITY-TAX COLLEC 132 E BROUGHTON ST SAVANNAH GA 31402
SAVANNAH CITY                          SAVANNAH CITY-TAX COLLEC 140 MAIN ST SAVANNAH TN 38372
SAVANNAH LAKES VILLAGE POA, INC.       5812 US HWY 378 W. MCCORMICK SC 29835
SAVANNAH ROOFS LLC                     JAVIER MEDINA JAVIER MEDINA P O BOX 14315 SAVANNAH GA 31405
SAVANNAH SQUARE HOA, INC.              P. O.BOX 354783 PALM COAST FL 32135
SAVANNAHS HOMEOWNERS ASSOCIATION       826 UNION STREET SUITE 200 NEW ORLEANS LA 70112



Epiq Corporate Restructuring, LLC                                                               Page 1093 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1119 of 1490
Claim Name                               Address Information
SAVANT CONSTRUCTION INC                  2485 W 78TH ST 103 HIALEAH FL 33016
SAVARD APPRAISAL SERVICES INC            1241 SABATTUS ROAD LEWISTON ME 04240
SAVEMOST INS SRVCS                       6749 FAIR OAKS BLVD CARMICHAEL CA 95608
SAVERIO SICILIANO &                      SHARON SICILIANO 194 ST JAMES WAY NAPLES FL 34104
SAVILLE TOWNSHIP                         SAVILLE TWP - TAX COLLEC 65 SHEAFFER LANE ICKESBURG PA 17037
SAVINGS INSTITUTE BANK & TRUST           P.O. BOX 95 WILLIMANTIC CT 06226
SAVOIS CONSTRUCTION                      CHRIS SAVOIS 140 COUNTRY CLUB DR COVINGTON LA 70433
SAVONA VILLAGE                           SAVONA VILLAGE-TAX COLLE P.O. BOX 411 SAVONA NY 14879
SAVOY TOWN                               SAVOY TOWN - TAX COLLECT 720 MAIN RD SAVOY MA 01256
SAVVIS COMMUNICATIONS CORPORATION        ATTN: GENERAL COUNSEL 1801 CALIFORNIA STREET #900 DENVER CO 80202
SAVVIS COMMUNICATIONS CORPORATION        DBA CENTURYLINK TS ATTN: LEGAL DEPARTMENT 1801 CALIFORNIA STREET #900 DENVER
                                         CO 80202
SAVVIS COMMUNICATIOS CORPORATION         DBA CENTURYLINK TS ATTN: ALL DISCONNECTS 1 SOLUTIONS PARKWAY TOWN & COUNTRY MO
                                         63017
SAW COMMISSION CUTTERS REALTY            SCOTT A. WALTERS 84 SWEENEY ST C8 NORTH TONAWANDA NY 14120
SAW CREEK ESTATES COMMUNITY ASSOC. INC   5728 DECKER ROAD BUSHKILL PA 18324
SAW INSURANCE AGENCY                     12119 SATICOY STREET NORTH HOLLYWOOD CA 91605
SAWDUST ENTERPRISES LLC                  1526 COLLEGE GOODLAND KS 67735
SAWGRASS ASSOCIATION, INC.               C/O MAY MANAGEMENT 5455 A1A SOUTH ST. AUGSTINE FL 32080
SAWGRASS FLOORS INC                      SUITE 145 5401 NW 102ND AVE SUNRISE FL 33351
SAWGRASS MUT INS CO                      11050 LAKE UNDERHILL RD ORLANDO FL 32825
SAWGRASS MUT INS CO                      350 N ORLEANS ST 800 DEPT 1326 CHICAGO IL 60654
SAWGRASS MUTUAL INS CO                   P O BOX 864709 ORLANDO FL 32886
SAWGRASS MUTUAL INS CO                   13762 W STATE RD 84 616 DAVIE FL 33325
SAWGRASS MUTUAL INS CO                   75 REMITTANCE DR 1326 CHICAGO IL 60675
SAWGRASS REALTY LLC                      127 S JEFFERSON ST PERRY FL 32347
SAWGRASS REALTY SERVICES                 DBA COASTAL LIVING REALTY ATTN: MYRA BEAMS 9044 SE BRIDGE RD HOBE SOUND FL
                                         33455
SAXEVILLE TOWN                           SAXEVILLE TWN TREASURER PO BOX 30 SAXEVILLE WI 54976
SAXIS TOWN                               SAXIS TOWN - TREASURER P.O. BOX 156 SAXIS VA 23427
SAXONBURG BORO                           SAXONBURG BORO - TAX COL PO BOX 4 SAXONBURG PA 16056
SAXTON BORO                              BARBARA S MECK - TAX COL 904 NORRIS ST SAXTON PA 16678
SAXTONS RIVER VILLAGE                    VILLAGE OF SAXTONS RIVER P.O. BOX 243 SAXTONS RIVER VT 05154
SAYAVONG, ANY                            ADDRESS ON FILE
SAYER LAW GROUP PC                       925 E 4TH ST WATERLOO IA 50703
SAYER REGAN & THAYER LLP                 130 BELLEVUE AVENUE NEWPORT RI 02840
SAYLUN BROWN                             1737 DOWD DELLWOOD MO 63136
SAYRE BORO                               SAYRE BORO - TAX COLLECT 119 STEDMAN ST SAYRE PA 18840
SAYRE S.D./SAYRE BORO                    SAYRE AREA SD - TAX COLL 119 STEDMAN ST SAYRE PA 18840
SAYRE S.D./SOUTH WAVERLY                 SOUTH WAVERLY BORO SD - 2523 PENNSYLVANIA AVE SAYRE PA 18840
SAYREVILLE BORO                          SAYREVILLE BORO-TAX COLL 167 MAIN STREET SAYREVILLE NJ 08872
SAYSON, MICHAEL                          ADDRESS ON FILE
SB THOMAS CONST &                        J ADAMS & R CABLER 6417 TOLEDO ST HOUSTON TX 77008
SB THOMAS CONSTRUCTION                   LLC 6417 TOLEDO ST HOUSTON TX 77008
SBB MANAGEMENT COMPANY                   SHAPIRO BROWN CORPORATION 8360 LBJ FREEWAY, STE: 300 DALLAS TX 75243
SBMG CONTRACTING                         SEAN BECKER 1103 KELLER PARKWAY SUITE 303 KELLER TX 76248
SBP INSURANCE                            3702 RUPP DRIVE FT WAYNE IN 46815
SBR INVESTMENTS LLC                      4255 NORTH PEARL STREET JACKSONVILLE FL 32206
SBR, INC                                 11544 SHELDON ST SUN VALLEY CA 91352
SBS IMPROVEMENTS                         STEVEN SMITH 66 TOWNE ST AMITYVILLE NY 11701


Epiq Corporate Restructuring, LLC                                                                  Page 1094 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1120 of 1490
Claim Name                             Address Information
SC APPRAISAL SERVICE LLC               PO BOX 210545 COLUMBIA SC 29221
SC BOARD OF FINANCIAL INSTITUTIONS     CONSUMER FINANCE DIVISION 1205 PENDLETON ST STE 306 COLUMBIA SC 29201
SC CONSUMER FINANCE DIVISION           1205 PENDLETON ST STE 306 COLUMBIA SC 29201
SC CONTRACTORS                         SANDRA N CHACON 20431 SW 1ST STREET PEMBROKE PINES FL 33029
SC DEPARTMENT OF CONSUMER AFFAIRS      LEGAL DIVISON - REGISTERED CREDITORS 2221 DEVINE STREET SUITE 200 COLUMBIA SC
                                       29205
SC DEPT OF MOTOR VEHICLES              P.O. BOX 1029ET BLYTHEWOOD SC 29016-1029
SC DEPT OF REVENUE                     P.O. BOX 1498 COLUMBIA SC 29216-1498
SC FARM BUREAU MUT INS                 P O BOX 2064 WEST COLUMBIA SC 29171
SC MANUFACTURED HOUSING BOARD          CRYSTAL GEORGE, PROGRAM ASSISTANT DEPT OF LABOR, LICENSING & REGULATION 110
                                       CENTERVIEW DR. COLUMBIA SC 29210
SC MANUFACTURED HOUSING BOARD          110 CENTERVIEW DR COLUMBIA SC 29211-1329
SC SECRETARY OF STATE                  1205 PENDLETON ST 525 COLUMBIA SC 29201
SC STATE BOARD OF FINANCIAL            MS. SAM POLSON CONSUMER FINANCE DIVISION 1205 PENDLETON STREET, SUITE 306
INSTITUTIONS                           COLUMBIA SC 29201
SC STATE BOARD OF FINANCIAL            VERONICA DALE CONSUMER FINANCE DIVISION 1205 PENDLETON STREET, SUITE 306
INSTITUTIONS                           COLUMBIA SC 29201
SC WINDSTORM                           401 C WEST 517 DICKINSON TX 77539
SCAFIDI JULIANO LLP                    40 WASHINGTON STREET, SUITE 201 WELLESLEY MA 02481
SCANA ENERGY                           PO BOX 100157 COLUMBIA SC 29202-3157
SCANDINAVIA TOWN                       WAUPACA COUNTY TRASURER 811 HARDING ST WAUPACA WI 54981
SCANDINAVIAN MUTUAL INS                P O BOX 296 AXTELL NE 68924
SCARBOROUGH FARE CONDOMINIUM           13301 S. RIDGELAND STE B PALOS HEIGHTS IL 60463
ASSOCIATION
SCARBOROUGH TOWN                       SCARBOROUGH TOWN-TAX COL PO BOX 360 SCARBOROUGH ME 04070
SCARBOROUGH, TYLER                     ADDRESS ON FILE
SCARSDALE MANOR OWNERS INC             71 PONDFIELD ROAD BRONXVILLE NY 10708
SCARSDALE SCHOOLS                      SCARSDALE SCH-RECEIVER 1001 POST RD VILLAGE HAL SCARSDALE NY 10583
SCARSDALE TOWN                         SCARSDALE TN - TAX RECEI 1001 POST ROAD VILLAGE H SCARSDALE NY 10583
SCARSDALE VILLAGE                      SCARSDALE VILLAGE - CLER 1001 POST ROAD - VILLAGE SCARSDALE NY 10583
SCARSETH, MICHAEL                      ADDRESS ON FILE
SCARVER, DARLISISICIA                  ADDRESS ON FILE
SCATES CORPORATION                     CARY M SCATES CARY M SCATES III PO BOX 721, 4316 MILLWOOD ROAD MOUNT AIRY MD
                                       21771
SCATTERGOOD, JOHN                      ADDRESS ON FILE
SCAVONAS HOME IMP LLC                  31079 DUNN RD DENHAM SPRINGS LA 70726
SCBC LLC                               12458 ZEA ST NW COON RAPIDS MN 55433
SCENIC HOME RESTORATION                EULA LAMB 564 ALEXANDER RD BEREA KY 40403
SCENIC SHORES COMMUNITY ASSOCIATION    P.O. BOX 260 RAINIER WA 98758
SCERBO CUSTOM HOMES LLC                2603 HAVERHILL HOUSTON TX 77008
SCF INSURANCE SERVICES                 8246 UNIVERSITY AVE LA MESA CA 91942
SCG&E SCANA                            FLORA ST CUSTOMER SERVICE OFFICE 1213 FLORA ST COLUMBIA SC 29201
SCHACKOW, PAUL                         ADDRESS ON FILE
SCHAEFER CONST &                       KEELY & JUSTIN HAYS 2300 ELIZABETH ST BILLINGS MT 59102
SCHAEFER INS SERVICES                  LLC 13208 EXECUTIVE PARK TER GERMANTOWN MD 20874
SCHAEFER, APRIL                        ADDRESS ON FILE
SCHAEFER, JOHN                         ADDRESS ON FILE
SCHAEFFER CONST LLC                    PO BOX 560 BERLIN NJ 08009
SCHAFER ROOFING INC                    PO BOX 740939 ARVADA CO 80006
SCHAFER, JOSEPH                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 1095 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1121 of 1490
Claim Name                            Address Information
SCHAGHTICOKE TOWN                     SCHAGHTICOKE TN-TAX COLL 1 HARVARD STREET MECHANICVILLE NY 12118
SCHAGHTICOKE VILLAGE                  SCHAGHTICOKE VILLAGE-CLE PO BOX 187 SCHAGHTICOKE NY 12154
SCHALMONT C S (T-ROTTERD              SCHALMONT CS-TAX RECEIVE 1100 SUNRISE BLVD SECOND ROTTERDAM NY 12306
SCHALMONT C.S. (TN GUILD              SCHALMONT CS- TAX COLLEC 5209 WESTERN TURNPIKE GUILDERLAND NY 12084
SCHALMONT CEN SCH (TN OF              SCHALMONT CS-TAX COLLECT 4 SABRE DRIVE SCHENECTADY NY 12306
SCHALMONT CS (PRINCETOWN              SCHALMONT CS-TAX COLLECT 4 SABRE DRIVE SCHENECTADY NY 12306
SCHAPER ROOFING, LLC                  260 RIVERSIDE DRIVE HOLLY HILL FL 32117
SCHARIN, A                            ADDRESS ON FILE
SCHATT & HESSER, P.A                  J. THEODORE SCHATT 328 NE 1ST AVENUE, SUITE 100 OCALA FL 34470
SCHATZ, TERI                          ADDRESS ON FILE
SCHECK, JACOB                         ADDRESS ON FILE
SCHECK, JEROD                         ADDRESS ON FILE
SCHELER, JOSHUA                       ADDRESS ON FILE
SCHELLER APPRAISAL SERVICES LLC       11311 N GROVE AVE OKLAHOMA CITY OK 73162
SCHELMETTY, JONALIZ                   ADDRESS ON FILE
SCHENECTADY CITY                      SCHENECTADY CITY-TREASUR 105 JAY STREET ROOM 100 SCHENECTADY NY 12305
SCHENECTADY CITY SCHOOL               SCHENECTADY CS-TAX COLLE TAX PROCESSING UNIT- PO ALBANY NY 12212
SCHENECTADY CITY SCHOOL DISTRICT      PO BOX 13150 ALBANY NY 12212-3150
SCHENECTADY CS (ROTTERDA              SCHENECTADY CS-TAX COLLE TAX PROCESSING UNIT- PO ALBANY NY 12212
SCHENEVUS CEN SCH (COMBI              SCHENEVUS CEN SCH- COLLE 7541 ST HWY 7 MARYLAND NY 12116
SCHENKEL, KIMBERLY AND CHRISTOPHER    RICARDO & WASYLIK, PL MICHAEL ALEX WASYLIK P.O. BOX 2245 DADE CITY FL 33526
SCHEPLER, VIRGINIE                    ADDRESS ON FILE
SCHERBEL, AARON                       ADDRESS ON FILE
SCHERER, MAEGAN                       ADDRESS ON FILE
SCHEVEN, SPENSER                      ADDRESS ON FILE
SCHIELE, IAN                          ADDRESS ON FILE
SCHIFF & SHELTON                      LAURIE SCHIFF 3700 CAMPUS DRIVE SUITE 202 NEWPORT BEACH CA 92660
SCHILDTS, BRANDON                     ADDRESS ON FILE
SCHILKE CONSTRUCTION                  2015 CHEVLOT HILLS DRIVE SPRINGFIELD OH 45505
SCHILLER & ADAM PA                    REBECCA SCHILLER, SARAH ADAM, KI BONG 25 DALE ST N ST. PAUL MN 55102
SCHILLING APPRAISAL LLC               PO BOX 19802 INDIANAPOLIS IN 46219
SCHILLINGER & COLEMAN, P.A.,          TRUST ACCOUNT 1311 BEDFORD DRIVE MELBOURNE FL 32940
SCHILLO, WAYNE                        ADDRESS ON FILE
SCHILTGEN, ERIKA                      ADDRESS ON FILE
SCHIMER INS GROUP LLC                 3751 S LIVE OAK DR STE D MONCKS CORNER SC 29491
SCHINDLER, STEVEN                     ADDRESS ON FILE
SCHIRMER INS GROUP LLC                PO BOX 1782 MOUNT PLEASANT SC 29465
SCHJODT, MICHELLE                     ADDRESS ON FILE
SCHLAX, TRACY                         ADDRESS ON FILE
SCHLEGEL & SCHLEGEL INS               BROKERS INC 34 MAIN ST WEST YARMOUTH MA 02673
SCHLEICHER COUNTY                     SCHLEICHER COUNTY - COLL P O BOX 658 EL DORADO TX 76936
SCHLESWIG TOWNSHIP                    SCHLESWIG TWNSHIP TREASU 12912 HWY 67 KIEL WI 53042
SCHLEY COUNTY                         SCHLEY COUNTY-TAX COLLEC PO BOX 326 ELLAVILLE GA 31806
SCHLEY TOWN                           SCHLEY TWN TREASURER W2856 COUNTY RD C MERRILL WI 54452
SCHLOSSER, MATTHEW                    ADDRESS ON FILE
SCHMAHL CONSTRUCTION LLC              1015 STATE HIGHWAY 60 ELYSIAN MN 56028
SCHMELTZER, JOSEPH                    ADDRESS ON FILE
SCHMIDT, CHRISTINE                    ADDRESS ON FILE
SCHMIDT, CRAIG                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1096 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1122 of 1490
Claim Name                             Address Information
SCHMIDT, LAURA                         ADDRESS ON FILE
SCHMIDT, LAVONNE                       ADDRESS ON FILE
SCHMIDT, LISA                          ADDRESS ON FILE
SCHMIDT, LORAINE                       ADDRESS ON FILE
SCHMIDT, MAXWELL                       ADDRESS ON FILE
SCHMIDT, RICHARD                       ADDRESS ON FILE
SCHMIDT, WILLIAM                       ADDRESS ON FILE
SCHMINKE, TONI                         ADDRESS ON FILE
SCHMIT, PETER                          ADDRESS ON FILE
SCHMITT, RYAN                          ADDRESS ON FILE
SCHNECK, KAREN                         ADDRESS ON FILE
SCHNEIDER & ASSOCIATES                 7781 COOPER RD 2ND FLR STE 4 CINCINNATI OH 45242
SCHNEIDER AND ASSOCS                   7960 US HWY 1 STE 2 MICCO FL 32976
SCHNEIDER BUCHEL LLP                   666 OLD COUNTRY RD STE 412 GARDEN CITY NY 11530
SCHNEIDER, DAVID                       ADDRESS ON FILE
SCHNEIDER, HOWARD                      ADDRESS ON FILE
SCHNEIDER, KAREN                       ADDRESS ON FILE
SCHNEIDERMAN & SHERMAN                 PC 23938 RESEARCH DR ST300 FARMINGTON HILLS MI 48335
SCHNEIDERMAN & SHERMAN PC              23938 RESEARCH DR SUITE 300 FARMINGTON HILLS MI 48335
SCHNEIDERS LOCK & SECURITY             P.O. BOX 325 MICHIGAN CITY IN 46361
SCHNETTER, DORIS                       ADDRESS ON FILE
SCHNIDER INS                           4266 COTTAGE HILL RD MOBILE AL 36691
SCHOCK, ALANNAH                        ADDRESS ON FILE
SCHODACK CS (TN OF SCH                 SCHODACK CS-TAX COLLECTO PO BOX 436 ESCHODACK NY 12063
SCHODACK TOWN                          KATHERINE LUBBERS-RCV OF 265 SCHUURMAN ROAD CASTLETON NY 12033
SCHOEN, VIRGINIA                       ADDRESS ON FILE
SCHOENBOHM, STEVEN                     ADDRESS ON FILE
SCHOENEWALD, AMBER                     ADDRESS ON FILE
SCHOENFELD INS ASSOCS                  6225 SMITH AVE STE B-150 BALTIMORE MD 21209
SCHOENNEMAN, JENNIFER                  ADDRESS ON FILE
SCHOEPKE TOWN                          SCHOEPKE TWN TREASURER 1159 CHICAGO POINT DR PELICAN LAKE WI 54463
SCHOETTLIN, THOMAS                     ADDRESS ON FILE
SCHOFFLER, BRYAN                       ADDRESS ON FILE
SCHOFIELD APPRAISALS                   1514 S 1100 E STE B SALT LAKE CITY UT 84105
SCHOFIELD CITY                         SCHOFIELD CITY TREASURER 200 PARK STREET SCHOFIELD WI 54476
SCHOHARIE CS (COMBINED T               SCHOHARIE CSD-TAX COLLEC 271 MAIN STREETC/O NB SCHOHARIE NY 12157
SCHOHARIE TOWN                         SCHOHARIE TOWN-TAX COLLE PO BOX 544 SCHOHARIE NY 12157
SCHOHARIE VILLAGE                      SCHOHARIE VILLAGE-CLERK PO BOX 219 SCHOHARIE NY 12157
SCHOLL, NOREEN                         ADDRESS ON FILE
SCHOLL, ROY                            ADDRESS ON FILE
SCHOLZ, EMILY                          ADDRESS ON FILE
SCHOMER, MIKAYLA                       ADDRESS ON FILE
SCHOODIC INSURANCE SRVCS               PO BOX 430 MILBRIDGE ME 04658
SCHOOL TAX COLLECTOR                   PO BOX 5132 WHITE PLAINS NY 10602-5132
SCHOOLCRAFT TOWNSHIP                   SCHOOLCRAFT TWP - TREASU 50 EAST V.W. AVE. VICKSBURG MI 49097
SCHOOLCRAFT TOWNSHIP                   SCHOOLCRAFT TWP - TREASU 226 FRONT ST LAKE LINDEN MI 49945
SCHOOLCRAFT VILLAGE                    SCHOOLCRAFT VLG - TREASU 50 EAST V W AVE. VICKSBURG MI 49097
SCHOON, KOLEEN                         ADDRESS ON FILE
SCHOONER PASS VILLAGE TRUST            PO BOX 77 C/O BRISTOL SOUTH MGMT RAYNHAM MA 02767



Epiq Corporate Restructuring, LLC                                                               Page 1097 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1123 of 1490
Claim Name                              Address Information
SCHRADER, JAMES                         ADDRESS ON FILE
SCHROCK COMMERCIAL ROOF                 1353 US HWY 93 N VICTOR MT 59870
SCHROEDER GREER APPRAISAL CO            1330 38TH STREET ROCK ISLAND IL 61201
SCHROEDER ROOFING INC                   1300 N MONROE LOVELAND CO 80537
SCHROEDER, JILLIAN                      ADDRESS ON FILE
SCHROEDER, NIKOLAUS                     ADDRESS ON FILE
SCHROEPPEL TOWN                         SCHROEPPEL TOWN-TAX COLL 69 CO RT 57A PHOENIX NY 13135
SCHROON LAKE CS CMD TOWN                SCHROON LAKE CS- TAX COL PO BOX 338 SCHROON LAKE NY 12870
SCHROON TOWN                            SCHROON TOWN - TAX COLLE PO BOX 578 SCHROON LAKE NY 12870
SCHUBBE, NATALIE                        ADDRESS ON FILE
SCHUBEL, MICHAEL                        ADDRESS ON FILE
SCHUH, JACOB                            ADDRESS ON FILE
SCHULER BAUER ERA POWERED KENTUCKY      SCHULER BAUER OF KENTUCKY, LLC PO BOX 20065 LOUISVILLE KY 40250-0065
SCHULER, MARK                           ADDRESS ON FILE
SCHULTE APPRAISAL                       MICHAEL A SCHULTE PO BOX 11614 KILLEEN TX 76547
SCHULTE ROOFING, INC.                   10842 HWY 6 BYPASS S NAVASOTA TX 77868
SCHULTHEIS INS AGENCY                   P O BOX 525 MOUNT VERNON IN 47620
SCHULTHEIS INS AGENCY                   32 N WEINBACH AVE EVANSVILLE IN 47711
SCHULTZ CONSTRUCTION                    COMPANY 5410 EVERGREEN HOUSTON TX 77081
SCHULTZ ROOFING & REPAIR                LLC 3864 ASH AVE LOVELAND CO 80538
SCHULTZ, DANIEL                         ADDRESS ON FILE
SCHULTZ, LAMARR                         ADDRESS ON FILE
SCHULTZ, REBECCA                        ADDRESS ON FILE
SCHULZ CONSTRUCTION INC                 17056 NE 94TH RD TOPEKA KS 66617
SCHULZ, KEITH                           ADDRESS ON FILE
SCHUMACHER INS GROUP                    1231 MCBRIDE AVE WOODLAND PARK NJ 07424
SCHUMACHER, JASON                       ADDRESS ON FILE
SCHUMACHER, THOMAS                      ADDRESS ON FILE
SCHUMAKER MANOR CONDOMINIUM ASSOCIATION PO BOX 3524 SALISBURY MD 21802-3524
SCHUSTER, GERALDINE                     ADDRESS ON FILE
SCHUYLER COUNTY                         SCHUYLER COUNTY - TREASU 102 S CONGRESS, SUITE 10 RUSHVILLE IL 62681
SCHUYLER COUNTY                         SCHUYLER COUNTY - COLLEC PO BOX 65 LANCASTER MO 63548
SCHUYLER COUNTY MUTUAL                  P O BOX 96 QUEEN CITY MO 63561
SCHUYLER FALLS TOWN                     SCHUYLER FALLS TN- COLLE PO BOX 99 MORRISONVILLE NY 12962
SCHUYLER TOWN                           SCHUYLER TOWN - TAX COLL 2090 STATE RT 5 UTICA NY 13502
SCHUYLERVILLE CS (CMBND                 SCHUYLERVILLE CS-TAX COL 14 SPRING STREET SCHUYLERVILLE NY 12871
SCHUYLERVILLE VILLAGE                   SCHUYLERVILLE VILLAGE-CL 35 SPRING STREET SCHUYLERVILLE NY 12871
SCHUYLKILL COUNTY MUNICIPAL AUTHORITY   221 SOUTH CENTRE STREET POTTSVILLE PA 17901
SCHUYLKILL HAVEN AREA S.                SOUTH MANHEIM TWP - COLL 3089 FAIR RD AUBURN PA 17922
SCHUYLKILL HAVEN ASD/POR                SCHUYLKILL HAVEN AREA SD BUISNESS OFFICE - 501 E. SCHUYLKILL HAVEN PA 17972
SCHUYLKILL HAVEN BORO                   SCHUYLKILL HAVEN BORO - 35 AVENUE A BOX 646 SCHUYLKILL HAVEN PA 17972
SCHUYLKILL HAVEN BORO SC                BERKHEIMER ASSOCIATES 50 NORTH 7TH ST. BANGOR PA 18013
SCHUYLKILL HAVEN SCHOOL                 BERKHEIMER ASSOCIATES 50 NORTH 7TH STREET BANGOR PA 18013
SCHUYLKILL TOWNSHIP                     SCHUYLKILL TWP - TAX COL 214 CHESTNUT ST TUSCARORA PA 17982
SCHUYLKILL TOWNSHIP                     SCHUYLKILL TWP- TAX COLL 1480 WATERFORD LANE PHOENIXVILLE PA 19460
SCHUYLKILL VALLEY S.D./B                SCHUYLKILL VALLEY SD - T 2999 BERNVILLE RD LEESPORT PA 19533
SCHUYLKILL VALLEY S.D./C                SCHUYLKILL VALLEY SD - T 629 CENTER RD. LESSPORT PA 19533
SCHUYLKILL VALLEY S.D./L                SCHUYLKILL VALLEY SD - T 261 NICHOLS ST LEESPORT PA 19533
SCHUYLKILL VALLEY S.D./O                SCHUYLKILL VALLEY SD - T 35 ONTELAUNEE DR. READING PA 19605



Epiq Corporate Restructuring, LLC                                                                 Page 1098 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1124 of 1490
Claim Name                              Address Information
SCHWALJE, MIKE                          ADDRESS ON FILE
SCHWARTZ INS GROUP                      2950 BRECKENRIDGE LN 8 LOUISVILLE KY 40220
SCHWARTZ, AMY                           ADDRESS ON FILE
SCHWARTZ, DAVE                          ADDRESS ON FILE
SCHWARTZ, JENNIFER                      ADDRESS ON FILE
SCHWARTZ, PETER                         ADDRESS ON FILE
SCHWARTZ, TERRANCE                      ADDRESS ON FILE
SCHWARZ APPRAISAL COMPANY               5355 159TH AVE SE KINDRED ND 58051
SCHWARZ, JAY                            ADDRESS ON FILE
SCHWEIBINZ, BRITTNEY                    ADDRESS ON FILE
SCHWEIGERDT, MATTHEW                    ADDRESS ON FILE
SCHWEIKERT CONTRACTING &                C&A GROJEAN 20004 COVINGTON CIR GRETNA NE 68028
SCHWEITZER TITLE AGENCY, LTD            ATTN: GENERAL COUNSEL 43252 WOODWARD AVE. SUITE 180 BLOOMFIELD HILLS MI 48302
SCHWEITZER TITLE AGENCY, LTD            ATTN: LEGAL/GENERAL COUNSEL 43252 WOODWARD AVE. SUITE 180 BLOOMFIELD HILLS MI
                                        48302
SCHWEITZER TITLE AGENCY, LTD            ATTN: PRESIDENT 43252 WOODWARD AVE. SUITE 180 BLOOMFIELD HILLS MI 48302
SCHWEITZER TITLE AGENCY, LTD            ATTN: RANDALL S. MILLER 43252 WOODWARD AVE. SUITE 180 BLOOMFIELD HILLS MI
                                        48302
SCHWENKSVILLE BORO                      SIOBHAN POCIUS-TAX COLLE 140 MAIN STREET SCHWENKSVILLE PA 19473
SCHWERT, EUNICE                         ADDRESS ON FILE
SCIARRINO, CHRISTINE                    ADDRESS ON FILE
SCIARRINO, THOMAS                       ADDRESS ON FILE
SCIC                                    4390 N ACADEMY BLVD COLORADO SPRINGS CO 80918
SCIENCE HILL CITY                       SCIENCE HILL - TAX COLLE PO BOX 295 SCIENCE HILL KY 42553
SCIENTIFIC CONST &                      CARDENAS LAW & M LANGE 1251 NE 209 TERRACE MIAMI FL 33179
SCIENTIFIC CONST GROUP                  INC 1251 NE 209 TERRACE MIAMI FL 33179
SCIO CENTRAL SCH.(CMBND.                SCIO CENTRAL SCH-TAX COL 3968 WASHINGTON ST. SCIO NY 14880
SCIO TOWN                               SCIO TOWN- TAX COLLECTOR 3969 E. NICKERSON AVE SCIO NY 14880
SCIO TOWNSHIP                           SCIO TOWNSHIP - TREASURE 827 N ZEEB RD ANN ARBOR MI 48103
SCIOTA TOWNSHIP                         SCIOTA TOWNSHIP - TREASU 5611 SHAFTSBURG RD LAINGSBURG MI 48848
SCIOTO COUNTY                           SCIOTO COUNTY - TREASURE 602 SEVENTH STREET, ROOM PORTSMOUTH OH 45662
SCIOTO WATER INC                        P.O. BOX 1001 FRANKLIN FURNACE OH 45629
SCIPIO TOWN                             SCIPIO TOWN- SCIPIO TOWN PO BOX 71 SCIPIO CENTER NY 13147
SCIPIO TOWNSHIP                         SCIPIO TOWNSHIP - TREASU P.O. BOX 95 JONESVILLE MI 49250
SCITUATE TOWN                           SCITUATE TOWN - TAX COLL 600 CHIEF JUSTICE CUSHIN SCITUATE MA 02066
SCITUATE TOWN                           SCITUATE TOWN - TAX COLL 195 DANIELSON PIKE SCITUATE RI 02857
SCM COPPERFIELD HOA, INC.               % MELODY NIQUETTE 7870 COPPERFIELD DRIVE INDIANAPOLIS IN 46256
SCOBY, ALICIA                           ADDRESS ON FILE
SCOFIELD, LAINA                         ADDRESS ON FILE
SCOGGINS, CAROL                         ADDRESS ON FILE
SCOOBA CITY                             SCOOBA CITY-TAX COLLECTO PO BOX 68 SCOOBA MS 39358
SCOPE RESTORATION, INC                  2058 CHAPELSIDE CT WALDORF MD 20602
SCOT BABINEAUX AGENCY                   5455 HIGHWAY 105 BEAUMONT TX 77708
SCOT S. FARTHING, ATTORNEY AT LAW, PC   490 W. MONROE STREET, PO BOX 1315 WYTHEVILLE VA 24382
SCOTCH PLAINS TOWNSHIP                  SCOTCH PLAINS TWP- COLLE 430 PARK AVENUE SCOTCH PLAINS NJ 07076
SCOTCH PLAINS TWP PILOT                 SCOTCH PLAINS TWP COLLEC 430 PARK AVENUE SCOTCH PLAINS NJ 07076
SCOTIA INS AGENCY                       290 JESUS PINERO AVE10FL HATO REY PR 00918
SCOTIA INS AGENCY                       P O BOX 194226 SAN JUAN PR 00919
SCOTIA VILLAGE                          SCOTIA VILLAGE-CLERK 4 NORTH TEN BROECK STREE SCOTIA NY 12302



Epiq Corporate Restructuring, LLC                                                                  Page 1099 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1125 of 1490
Claim Name                              Address Information
SCOTIA-GLENVILLE CS (TN                 SCOTIA-GLENVILLE CS-COLL 18 GLENRIDGE ROAD GLENVILLE NY 12302
SCOTLAND COUNTY                         SCOTLAND COUNTY - COLLEC 212 BIGGS ST. LAURINBURG NC 28352
SCOTLAND COUNTY                         SCOTLAND COUNTY - COLLEC 117 S MARKET RM 103 MEMPHIS MO 63555
SCOTLAND COUNTY TAX COLLECTOR           PO BOX 488 LAURINBURG NC 28353
SCOTLAND TOWN                           SCOTLAND TOWN - TAX COL PO BOX 122 SCOTLAND CT 06264
SCOTLAND YARD CONDOMINIUM ASSOCIATION   1500 BRICE ROAD, STE 103 COLUMBUS OH 43068
SCOTT & CORELY PA                       2712 MIDDLEBURG DRIVE, SUITE 200 COLUMBIA SC 29204
SCOTT & CORLEY PA                       2712 MIDDLEBURG DR STE 200 COLUMBIA SC 29204
SCOTT & MARIE KING                      47 MARYKNOLL DR STILLWATER MN 55082
SCOTT A WILLIAMS                        57 EAST FOURTH ST WILLIAMSPORT PA 17701
SCOTT AC & HEATING, SCOTT TELECOM       COASTAL KITCHENS SCOTT ELECTRIC CO 2001 N PORT AVE CORPUS CHRISTI TX 78401
SCOTT ADAMS ROOFING                     1595 MAPLEWOOD ST SYLVAN LAKE MI 48320
SCOTT AND CORLEY PA                     2712 MIDDLEBURG DR 200 COLUMBIA SC 29204
SCOTT AND SCOTT                         CONSTRUCTION INC 1477 PITCOCK LANE WINCHESTER VA 22602
SCOTT AND SHANNON RANEY                 ADRIA VONDRA, ESQ. LEEN & O'SULLIVAN, PLLC 590 EAST DENNY WAY SEATTLE WA 98199
SCOTT ANTHONY                           ADDRESS ON FILE
SCOTT AYRES                             ADDRESS ON FILE
SCOTT BLANKENBICKER                     MYERS, EICHELBERGER & RUSSO, P.L. ADAM G. RUSSO 5728 MAJOR BLVD., SUITE 735
                                        ORLANDO FL 32719
SCOTT BOUDREAUX                         830 WHITE RD LAKE CHARLES LA 70611
SCOTT BROTHERS HEATING & AIR INC        1870 LIBERTY GROVE CHURCH RD FLEETWOOD NC 28626
SCOTT BROWN AGENCY                      977 12TH ST D HAMMONTON NJ 08037
SCOTT BULLOCK AND                       ADDRESS ON FILE
SCOTT CARTER, PC                        P. O. BOX 8308 ASHEVILLE NC 28814
SCOTT CITY                              SCOTT CITY - COLLECTOR 215 CHESTER AVE SCOTT CITY MO 63780
SCOTT COUNTY                            MITZI OWENS-TREASURER 190 BEECH ST SUITE 103 GATE CITY VA 24251
SCOTT COUNTY                            SCOTT COUNTY-TRUSTEE PO BOX 205 HUNTSVILLE TN 37756
SCOTT COUNTY                            SCOTT COUNTY-TAX COLLECT 100 E 1ST ST FOREST MS 39074
SCOTT COUNTY                            SCOTT COUNTY - SHERIFF 120 N HAMILTON ST GEORGETOWN KY 40324
SCOTT COUNTY                            SCOTT COUNTY - TREASURER ONE MCCLAIN AVENUE STE. SCOTTSBURG IN 47170
SCOTT COUNTY                            SCOTT COUNTY - TREASURER 600 W 4TH STREET DAVENPORT IA 52801
SCOTT COUNTY                            SCOTT COUNTY - TREASURER 200 FOURTH AVENUE W SHAKOPEE MN 55379
SCOTT COUNTY                            SCOTT COUNTY - COLLECTOR PO BOX 128 BENTON MO 63736
SCOTT COUNTY                            SCOTT COUNTY - TREASURER 303 COURT ST SCOTT CITY KS 67871
SCOTT COUNTY                            SCOTT COUNTY - TAX COLLE 190 WEST 1ST SUITE 13 & WALDRON AR 72958
SCOTT COUNTY CHANCERY CLERK             PO BOX 630 FOREST MS 39074
SCOTT COUNTY TAX COLLECTOR              100 E FIRST ST FOREST MS 39074
SCOTT COUNTY TREASURER                  140 COURTHOUSE, ONE E MCCLAIN AVE SCOTTSBURG IN 47170
SCOTT D STEWART                         ADDRESS ON FILE
SCOTT DAVIS ENGINEERING, PLLC           SCOTT DAVIS 29 SHERYL DAVIS RD. LIVINGSTON MANOR NY 12758
SCOTT E. KELLY                          SCOTT EDWARD KELLY, PRO SE 419 NW 81ST STREET KANSAS CITY MO 64118
SCOTT ENGINEERING INC                   22 OLD RUDNICK LANE SUITE 2 DOVER DE 19901
SCOTT EXTERIORS                         SCOTT ROOFING CO. LLC 10561 NEW CHURCH RD DALLAS TX 75238
SCOTT FOLSOM & JONA                     FOLSOM 6451 INDEPENDENCE ST ARVADA CO 80004
SCOTT FRASIER HOMES                     4723 INGERSOLL HOUSTON TX 77027
SCOTT GREER                             ADDRESS ON FILE
SCOTT GREGORY DESIGNER                  PO BOX 165 ADA MI 49301
SCOTT INS & FIN                         2825 WILCREST DR 267 HOUSTON TX 77042
SCOTT JODZIO &                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1100 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1126 of 1490
Claim Name                            Address Information
SCOTT KIMBALL &                       ADDRESS ON FILE
SCOTT L RASH                          ADDRESS ON FILE
SCOTT LAKE MAINTENANCE COMPANY INC    2631 114TH WAY SW OLYMPIA WA 98512
SCOTT LAUF                            STEVEN THUESEN 23 N BROADWAY PO BOX 2187 RED LODGE MT 59068
SCOTT LAW FIRM, PA                    2712 MIDDLEBURG DR STE 200 COLUMBIA SC 29204
SCOTT LAWRENCE & ANNETTE              LAWRENCE 20714 9TH AVE N EAST MOLINE IL 61244
SCOTT M MONTEZ INS AGNCY              810 STANDIFORD AVE STE 4 MODESTO CA 95350
SCOTT MICHAEL KEITHLEY                AGENCY 2521 BYPASS 35-A ALVIN TX 77511
SCOTT PAHLEN REALTY, INC              ATTN: SCOTT PAHLEN 59516 STATE HWY 11 WARROAD MN 56763
SCOTT RANDOLPH, TAX COLLECTOR         PO BOX 545100 ORLANDO FL 32854
SCOTT REALTY PROFESSIONALS, LLC       ATTN: SABRIYA SCOTT 100 E MONTGOMERY XRD, SUITE A SAVANNAH GA 31406
SCOTT RIGGS                           ADDRESS ON FILE
SCOTT ROGERS &                        BRANDY SHEAROUSE 623 WALTON WAY SE SMYRNA GA 30082
SCOTT SHUMWAY INS                     2390 W HWY 56 6 CEDAR CITY UT 84721
SCOTT TOWN                            SCOTT TOWN - TAX COLLECT 6689 NYS ROUTE 41 HOMER NY 13077
SCOTT TOWN                            SCOTT TWN TREASURER N1306 BOLTONVILLE RD ADELL WI 53001
SCOTT TOWN                            SCOTT TWN TREASURER W3973 CROWN ROAD CAMBRIA WI 53923
SCOTT TOWN                            BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
SCOTT TOWN                            SCOTT TWN TREASURER N1627 GRASS ROAD MERRILL WI 54452
SCOTT TOWN                            JUMP RIVER TWN TREASURER N8894 OAK ST SHELDON WI 54766
SCOTT TOWN                            SCOTT TWN TREASURER 28968 SPRING GREEN WAY DANBURY WI 54830
SCOTT TOWNSHIP                        SCOTT TWP - TAX COLLECTO 301 LINDSAY RD - MUNI BL CARNEGIE PA 15106
SCOTT TOWNSHIP                        DANIEL CHROBAK-TAX COLLE 801 ROSE POINT HARLANSBU NEW CASTLE PA 16101
SCOTT TOWNSHIP                        SCOTT TWP - TAX COLLECTO 350 TENNEY ST BLOOMSBURG PA 17815
SCOTT TOWNSHIP                        SCOTT TWP - TAX COLLECTO 732 JUSTUS BLVD SCOTT TOWNSHIP PA 18411
SCOTT TOWNSHIP                        SCOTT TWP - TAX COLLECTO 177 TRAVIS RD STARRUCCA PA 18462
SCOTT TOWNSHIP SCHOOL DI              WAYNE HIGHLANDS SD - COL 177 TRAVIS RD STARRUCCA PA 18462
SCOTT WAGONER & AIMEE                 ADDRESS ON FILE
SCOTT WALKER                          ADDRESS ON FILE
SCOTT WALTERS                         ADDRESS ON FILE
SCOTT WENCLEWICZ INS                  7212 N SHADELAND AVE 201 INDIANAPOLIS IN 46250
SCOTT WILLIAMS                        ADDRESS ON FILE
SCOTT, ASHLEIGH                       ADDRESS ON FILE
SCOTT, CHELSEA                        ADDRESS ON FILE
SCOTT, CLISTY                         ADDRESS ON FILE
SCOTT, DANIEL                         ADDRESS ON FILE
SCOTT, DESHAN                         ADDRESS ON FILE
SCOTT, EVAN                           ADDRESS ON FILE
SCOTT, GWENDOLYN                      ADDRESS ON FILE
SCOTT, JULIE                          ADDRESS ON FILE
SCOTT, KEVIN                          ADDRESS ON FILE
SCOTT, KRYSTAL                        ADDRESS ON FILE
SCOTT, KRYSTAL                        ADDRESS ON FILE
SCOTT, MONA                           ADDRESS ON FILE
SCOTT, OCTAVIA                        ADDRESS ON FILE
SCOTT, ROBERT                         ADDRESS ON FILE
SCOTTDALE BORO                        SCOTTDALE BORO - TAX COL 26 HILL ST SCOTTDALE PA 15683
SCOTTFORD CUSTOM HOMES                DESIGNERS & CONSULTANTS 5090 RICHMOND AVE 502 HOUSTON TX 77056
SCOTTISH AMERICAN INS                 2002 E MCFADDEN AVE SANTA ANA CA 92705



Epiq Corporate Restructuring, LLC                                                               Page 1101 OF 1400
                                           Ditech Holding Corporation
           19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1127 of 1490
Claim Name                              Address Information
SCOTTISH HIGHLANDS CONDO ASSOC., INC.   1 SCOTTISH HIGHLANDS BLVD LEESBURG FL 34788
SCOTTISH INS AGENCY                     P O BOX 70010 MYRTLE BEACH SC 29572
SCOTTISH INSURANCE AGY                  PO BOX 70010 MYRTLE BEACH SC 29572
SCOTTS BLUFF COUNTY                     SCOTTS BLUFF CO. - TREAS 1825 10TH STREET GERING NE 69341
SCOTTS HILL CITY/DECATUR                SCOTTS HILL CITY-TAX COL 85 HIGHWAY 114 S SCOTTS HILL TN 38374
SCOTTS HILL CITY/HENDERS                SCOTTS HILL CITY-TAX COL 85 HWY 114 S SCOTTS HILL TN 38374
SCOTTS ROOF REPAIR                      SCOTT YATES 9021 TODDBRIDGE RD OWENSBORO KY 42301
SCOTTS ROOFING INC                      211 N PUBLIC RD LAFAYETTE CO 80026
SCOTTS ROOFING INC                      1020 SE PALUTE WAY 130 BEND OR 97702
SCOTTSBURG TOWN                         SCOTTSBURG TOWN - TREASU P O BOX 28 SCOTTSBURG VA 24589
SCOTTSDALE INSURANCE                    8877 N GAINEY CTR DR SCOTTSDALE AZ 85258
SCOTTSVILLE CITY                        CITY OF SCOTTSVILLE - CL 201 W MAIN ST, SUITE 8 SCOTTSVILLE KY 42164
SCOTTSVILLE VILLAGE                     SCOTTSVILLE VILLAGE - CL P.O. BOX 36 SCOTTSVILLE NY 14546
SCOTTVILLE CITY                         SCOTTVILLE CITY - TREASU 105 N MAIN STREET SCOTTVILLE MI 49454
SCOTTY TREE EXPERTS LLC                 20 CATHY PLACE SUCCASUNNA NJ 07876
SCOTTYS CONSTRUCTION                    2130 N 31ST ST MILWAUKEE WI 53208
SCR                                     MARK DOMINIQUE 1630 N. SQUIRREL TREE AVE LECANTO FL 34461
SCRANTON CITY                           TAX COLLECTOR 100 THE MALL AT STEAMTOW SCRANTON PA 18503
SCRANTON CITY COLLECTOR OF TAXES        441 WYOMING AVENUE SCRANTON PA 18503
SCRANTON CITY TREASURER                 340 NORTH WASHINGTON AVE. SCRANTON PA 18503
SCRANTON SEWER AUTHORITY                312 ADAMS AVE SCRANTON PA 18503
SCRANTON SEWER AUTHORITY                312-314 ADAMS AVENUE SCRANTON PA 18503
SCREDER, MICHAEL                        ADDRESS ON FILE
SCREEN REPAIR                           7085 UNIVERSITY BLVD WINTER PARK FL 32792
SCREENWORKS OF SOUTHWEST                FL INC PO BOX 152665 CAPE CORAL FL 33915
SCREOEXPERT, LLC                        3338 PEACHTREE RD NE 2105 ATLANTA GA 30326
SCREVEN CITY                            SCREVEN CITY-TAX COLLECT PO BOX 146 SCREVEN GA 31560
SCREVEN COUNTY                          SCREVEN CO-TAX COMMISSIO PO BOX 86 SYLVANIA GA 30467
SCRIBA TOWN                             SCRIBA TOWN - TAX COLLEC 42 CREAMERY RD OSWEGO NY 13126
SCRIMALLI, TORRE                        ADDRESS ON FILE
SCRIPPS ON THE LAKE HOA                 3759 S BALDWIN BOX 130 LAKE ORION MI 48359
SCRUBGRASS TOWNSHIP                     SCRUBGRASS TWP - TAX COL 1815 LISBON RD KENNERDELL PA 16374
SCRUGGS GUHLEMAN LUMBER CO              P.O. BOX 104266 1707 CHRISTY DRIVE JEFFERSON CITY MO 65101
SCRUGGS, BREUNA                         ADDRESS ON FILE
SCRUGGS, CHERYL L.                      PRO SE - CHERYL SCRUGGS 1610 GLACIER BLUE DR FRESNO TX 77545
SCU                                     PO BOX 95236 GRAPEVINE TX 76099
SCULLY, SEAN                            ADDRESS ON FILE
SCURRY COUNTY                           SCURRY COUNTY - TAX COLL 1806 25TH ST, SUITE 103 SNYDER TX 79549
SCURRYCLARK, ZIA                        ADDRESS ON FILE
SCWHUA                                  P O BOX 407 COLUMBIA SC 29202
SD CONSTRUCTION                         DARRIN D SANDVEN PO BOX 1041 HILL CITY SD 57745
SD DEPT OF REVENUE                      445 E CAPITOL AVE PIERRE SD 57501-3185
SD DIVISION OF CRIMINAL INVESTIGATI     1601 N HARRISON AVE 1 PIERRE SD 57501
SD SECRETARY OF STATE                   500 E CAPITOL PIERRE SD 57501
SDA PAINTING, LLC                       8680 WEIR DRIVE UNIT 306 NAPLES FL 34104
SDDCO REGULATORY SERVICES LLC           485 MADISON AVENUE NEW YORK NY 10022
SDDCO REGULATORY SERVICES, LLC          ATTN: GENERAL COUNSEL 485 MADISON AVE 15TH FLOOR NEW YORK NY 10022
SDPS INC                                6735 CONROY RD STE 416 ORLANDO FL 32835
SDR CONSTRUCTION LLC                    1040 LINDEN LN DANVILLE VA 24541



Epiq Corporate Restructuring, LLC                                                                  Page 1102 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1128 of 1490
Claim Name                               Address Information
SEA BRIGHT BORO                          SEA BRIGHT BORO-TAX COLL 1167 OCEAN AVE SEA BRIGHT NJ 07760
SEA CLIFF VILLAGE                        SEA CLIFF VIL - RECEIVER P.O. BOX 340 SEA CLIFF NY 11579
SEA COLONY HOMEOWNERS ASSOCIATION, INC. 2 SEA COLONY DRIVE PALM COAST FL 32137
SEA GIRT BORO                            SEA GIRT BORO - TAX COLL PO BOX 296 SEA GIRT NJ 08750
SEA ISLE CITY                            SEA ISLE CITY - TAX COLL 233 JFK BLVD., ROOM 204 SEA ISLE CITY NJ 08243
SEA MOUNTAIN INSURANCE                   19630 76TH AVE W LYNNWOOD WA 98036
SEA OATS OF JUNO BEACH                   CONDO TWO ASSOC. INC. 401 MAPLEWOOD DRIVE STE 23 JUPITER FL 33458
SEA PINES ASSOCIATION OF UNIT OWNERS     4208 RIVERVIEW DRIVE WEST LINN OR 97068
SEA PINES PLANTATION CMTY.               POA (AKA CSA, INC) COMMUNITY SERVICES ASSOCIATES INC 175 GREENWOOD DRIVE
                                         HILTON HEAD ISLAND SC 29928-4506
SEA RESTORATION INC.                     21206 COMMUNITY ST CANOGA PARK CA 91304
SEA TRAIL MASTER ASSOCIATION             P. O. BOX 7025 OCEAN ISLE BEACH NC 28469
SEABOARD BUILDING & RESTORATION, INC     200 BELHAVEN AVE LINWOOD NJ 08221
SEABOARD TOWN (DLQ REPOR                 SEABOARD TOWN - TAX COLL P O BOX 327, CITY HALL SEABOARD NC 27876
SEABREEZE CONDOMINIUM TRUST              14 FREEMAN ROAD YARMOUTH PORT MA 02675
SEABREEZE OWNERS ASSOCIATION             P.O. BOX 611488 ROSEMARY BEACH FL 32461
SEABROOK ISLAND PROPERTY OWNERS ASSOC.   1202 LANDFALL WAY JOHNS ISLAND SC 26455
SEABROOK ISLAND UTILITY COMMISSION       PO BOX 61269 CHARLESTON SC 29419
SEABROOK TOWN                            SEABROOK TOWN - TAX COLL 99 LAFAYETTE ROAD SEABROOK NH 03874
SEACOAST                                 BOFA LB SRVCS LB 402413 6000 FELDWOOD RD COLLEGE PARK GA 30349
SEACOAST                                 BOFA LB SRVCS LB 403134 6000 FELDWOOD RD COLLEGE PARK GA 30349
SEACOAST                                 P O BOX 402413 ATLANTA GA 30384
SEACOAST                                 P O BOX 403111 ATLANTA GA 30384
SEACOAST                                 BOFA LB SRVCS LB848141 1950 N STEMMONS FWY 5010 DALLAS TX 75207
SEACOAST                                 P O BOX 742670 LOS ANGELES CA 90074
SEACOAST BROKERS                         PO BOX 6126 HILTON HEAD ISLAND SC 29938
SEACOAST BROKERS                         PO BOX 7378 HILTON HEAD SC 29938
SEACOAST BROKERS                         P O BOX 402413 ATLANTA GA 30384
SEACOAST BROKERS                         P O BOX 403134 ATLANTA GA 30384
SEACOAST BROKERS LLC                     BOFA LB SRVC LB403111 6000 FELDWOOD ROAD COLLEGE PARK GA 30349
SEACOAST BROKERS LLC                     FLORIDA ACCOUNT PO BOX 403134 ATLANTA GA 30384
SEACOAST BROKERS LLC                     P O BOX 403111 ATLANTA GA 30384
SEACOAST BROKERS LLC                     PO BOX 848141 DALLAS TX 75284
SEACOAST BROKERS LLC                     405 S LINCOLN AVE STE A STEAMBOAT SPRINGS CO 80487
SEACOAST INSURANCE                       PO BOX 7048 HILTON HEAD ISLAND SC 29938
SEACOAST UTILITY AUTHORITY               P.O. BOX 109602 PALM BEACH GARDENS FL 33410-9602
SEACREST SERVICES, INC.                  DYAKYRA CARTER 2400 CENTREPARK WEST DRIVE 175 WEST PALM BEACH FL 33409
SEAFAIR ROAD & WATER CO.                 C/0 SPS, INC. REMITTANCE PROCESSING P.O. BOX 51226 LOS ANGELES CA 90051
SEAFORD CITY                             SEAFORD CITY - TAX COLLE P O BOX 1100 SEAFORD DE 19973
SEAGROVE OWNERS ASSOCIATION              15 SEAGROVE LOOP LINCOLN CITY OR 97367
SEAL ROCK WATER DISTRICT                 PO BOX 190 SEAL ROCK OR 97376
SEALE SMITH ZUBER                        SUITE 200 8550 UNITED PLAZA BLVD BATON ROUGE LA 70809
SEALE SMITH ZUBER & BARNETTE             8550 UNITED PLAZA BLVD STE 200 BATON ROUGE LA 70809
SEALS, DJUAN                             ADDRESS ON FILE
SEALS, GLORIA                            ADDRESS ON FILE
SEAMLESS CONSTRUCTION                    SERVICES LLC 160 WOODLAND DR HENDERSON MN 56044
SEAMLESS GUTTER MASTERS                  1711W 38TH PL STE 1105 HIALEAH FL 33012
SEAMLESS GUTTER&SUPPLYCO                 2310 NORTH ST ENDWELL NY 13760
SEAMLESS RESTORATION                     5345 N WINTHROP AVE A2 INDIANAPOLIS IN 46220



Epiq Corporate Restructuring, LLC                                                                   Page 1103 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1129 of 1490
Claim Name                             Address Information
SEAN & ANDREA LYNCH                    571 SUNRISE DR GOLDEN CO 80401
SEAN LEWIS CONSULTING                  LLC 4607 NW 41 ST GAINESVILLE FL 32606
SEAN M MCDONALD                        ADDRESS ON FILE
SEAN M. MCDONALD                       ADDRESS ON FILE
SEAN PAUL GRINDY                       M. DEAN SUTTON, ESQ. SUTTON LAW FIRM 900 LAFAYETTE ST. #200 SANTA CLARA CA
                                       95050
SEAN ROBBINS & ERICA                   ADDRESS ON FILE
SEAN S FINCHER AGENCY                  465 RAMSEY ST FAYETTEVILLE NC 28301
SEAN S FINCHER INC                     7924 RAEFORD RD FAYETTEVILLE NC 28304
SEAN ZICARI &                          ADDRESS ON FILE
SEARCH TEC                             112 SW 7TH ST #3C TOPEKA KS 66603
SEARCHLIGHT INS                        15445 VENTURA BLVD 3335 SHERMAN OAKS CA 91403
SEARCHMETRICS INC                      PO BOX 1193 NEW YORK NY 10268-1193
SEARCHMETRICS, INC.                    ATTN: GENERAL COUNSEL 1510 FASHION ISLAND BLVD. SUITE 250 SAN MATEO CA 94404
SEARCY COUNTY                          SEARCY COUNTY - TAX COLL PO BOX 812 MARSHALL AR 72650
SEARS FOR THE ACCT                     MICHAEL LUTES 12807 SANDY HOOK DR HOUSTON TX 77089
SEARS HOME IMPROVEMENT PRODUCTS INC.   1024 FLORIDA CENTRAL PARKWAY LONGWOOD FL 32750
SEARS REAL ESTATE & APPRAISALS         PO BOX 489 SHACKLEFORDS VA 23156
SEARS, AMY                             ADDRESS ON FILE
SEARSBURG TOWN                         SEARSBURG TOWN - TAX COL P.O. BOX 157 WILMINGTON VT 05363
SEARSMONT TOWN                         SEARSMONT TOWN - TAX COL P.O. BOX 56 SEARSMONT ME 04973
SEARSPORT TOWN                         SEARSPORT TOWN - TAX COL P.O. BOX 499 SEARSPORT ME 04974
SEASHORE REAL ESTATE                   ATTN: ANGELA GARDNER P. O. BOX 4161 BROOKINGS OR 97415
SEASIDE HEIGHTS BORO                   SEASIDE HEIGHTS BORO-COL 901 BOULEVARD SEASIDE HEIGHTS NJ 08751
SEASIDE HEIGHTS BOROUGH                901 BOULEVARD SEASIDE HEIGHTS NJ 08751
SEASIDE PARK BORO                      SEASIDE PARK BORO - COLL P.O.BOX B SEASIDE PARK NJ 08752
SEASIDE SANITATION                     8606 ARCOLA AVENUE HUDSON FL 34667
SEASIDE SANITATION                     8608 ARCOLA AVENUE HUDSON FL 34667
SEASIDE SANITATION 762                 P O BOX 9001099 LOUISVILLE KY 40290
SEASONS ON MT SNOW INC                 PO BOX 430 WEST DOVER VT 05356
SEATON APPRAISAL                       ASSOCIATES 400 QUINCY ST STE 101 HANCOCK MI 49930
SEATTLE BANK                           600 UNIVERSITY ST #1850 SEATTLE WA 98101
SEATTLE BANK                           600 UNIVERSITY ST SUITE 1850 SEATTLE WA 98101
SEATTLE CITY LIGHT                     PO BOX 34023 700 5TH AVE. SEATTLE WA 98124-4023
SEATTLE PUBLIC UTILITIES               PO BOX 34027 SEATTLE WA 98124
SEATTLE SPECIALTY                      322 SW EVERETT MALL WAY EVERETT WA 98204
SEAVER AGENCY INC                      1810 OLD FORT PKWY STE F MURFREESBORO TN 37129
SEBAGO TOWN                            SEBAGO TOWN -TAX COLLECT 406 BRIDGETON ROAD SEBAGO ME 04029
SEBANDA INS                            1301 PALM AVE 104 HIALEAH FL 33010
SEBASTIAN COUNTY                       SEBASTIAN COUNTY - COLLE COURTHOUSE 35 S 6TH STR FT SMITH AR 72901
SEBASTIAN LANDAU &                     ADDRESS ON FILE
SEBASTIAN ROJAS & ESTELA S             ADDRESS ON FILE
SEBASTIAN, LUCIO                       ADDRESS ON FILE
SEBEC TOWN                             SEBEC TOWN - TAX COLLECT 29 NORTH ROAD SEBEC ME 04481
SEBEWA TOWNSHIP                        SEBEWA TOWNSHIP - TREASU 10442 SUNFIELD RD PORTLAND MI 48875
SEBEWAING TOWNSHIP                     SEBEWAING TOWNSHIP - TRE 14 SHARPSTEEN ST SEBEWAING MI 48759
SEBEWAING VILLAGE                      SEBEWAING VILLAGE - TREA 222 N CENTER ST SEBEWAING MI 48759
SEBIYE AYDEMIR AND MUSA                AYDEMIR 1437 CHESTERFIELD DR DUNEDIN FL 34698
SEBRING NORTHWEST CONSTR               5805 284TH AVE SE ISSAQUAH WA 98027



Epiq Corporate Restructuring, LLC                                                                 Page 1104 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1130 of 1490
Claim Name                              Address Information
SECAUCUS TOWN                           SECAUCUS TOWN - TAX COLL 1203 PATERSON PLANK ROAD SECAUCUS NJ 07094
SECI CONSTRUCTION INC                   157 ROBIN HOOD RD CLIFTON NJ 07013
SECO ENERGY                             PO BOX 301 SUMTERVILLE FL 33585
SECOND 2 NONE RESTORATION CORP          P.O BOX 9063 STATEN ISLAND NY 10309
SECOND HOME SERVICES, LLC               CHARLES DORE 11 PASSAGE WAY STEVENSON WA 98648
SECOND LOOK HOME INSPECTION, LLC        DANIEL H. ALVIS 2032 FALLS CREEK ROAD TORNADO WV 25202
SECOND MOORINGS CONDO ASSOCIATION       6915 TAFT STREET HOLLYWOOD FL 33024
SECORD TOWNSHIP                         TAX COLLECTOR 3628 PINELAND RD GLADWIN MI 48624
SECORD, EMILY                           ADDRESS ON FILE
SECREASE, KENISHA                       ADDRESS ON FILE
SECRETARIO DE HACIENDA                  EDIFICIO INTENDENTE RAMIREZ 10 PASEO CONVADONGA SAN JUAN PR 00901
SECRETARIO DE TRIBUNAL                  CENTRO INTERNACIONAL DE MERCADEO II 90 CARR. 165, STE. 411 PR GUAYNABO PR
                                        00968-8066
SECRETARIO DEL TRIBUNAL                 DE PRIMERA INSTANCIA PO BOX 491 CAGUAS PR 00726-0491
SECRETARY OF STATE                      COLLECTION AGENCY P.O. BOX 94125 BATON ROUGE LA 70804-9125
SECRETARY OF THE COMMONWEALTH           UCC DIVISION ONE ASHBURTON PL RM 1717 BOSTON MA 02108
SECTION 20 POA, INC.                    24901 SANDHILL BLVD. UNIT 15 PUNTA GORDA FL 33983
SECURA INS                              2401 SOUTH MEMORIAL DR APPLETON WI 54915
SECURA INSURANCE MUTUAL                 PO BOX 819 WISCONSIN WI 54912
SECURA SUPREME INS                      P O BOX 3053 MILWAUKEE WI 53201
SECURADYNE SYSTEMS MID-ATLANTIC         14900 LANDMARK BLVD STE 350 DALLAS TX 75254
SECURE AMERICAN                         3175 W 112TH CT WESTMINSTER CO 80031
SECURE CONCEPTS LLC                     MICHAEL SWAIN 572 GRAND ST., G607 NEW YORK NY 10002
SECURE MATRIX INS AGENCY                1010 LAKE ST 200 OAK PARK IL 60301
SECURE SHARE NETWORK LLC                3475 PIEDMONT RD NE SUITE 450 ATLANTA GA 30305
SECURED HOLDING COMPANY LLC             PO BOX 1060 RICHMOND KY 40476
SECURED REMODEL SRVCS                   3416 ENTERPRISE DR 232 ROWLETT TX 75030
SECURITAS SECURITY SERVICES USA         PO BOX 403412 ATLANTA GA 30384-3412
SECURITAS SECURITY SERVICES USA, INC.   ATTN: CHIEF OPERATING OFFICER TWO CAMPUS DRIVE PARSIPPANY NJ 07054
SECURITIES CMSN OF THE STATE OF INDIANA INDIANA SECURITIES DIVISION 302 WEST WASHINGTON STREET, ROOM E111 INDIANAPOLIS
                                        IN 46204
SECURITY 1ST                            102 W PINELOCH AVE 18 LB 628336 ORLANDO FL 32806
SECURITY AND DATA TECHNOLOGIES INC      101 PHEASANT RUN NEWTOWN PA 18940
SECURITY AND DATA TECHNOLOGIES, INC.    ATTN: GENERAL COUNSEL 101 PHEASANT RUN NEWTOWN PA 18940
SECURITY AND DATA TECHNOLOGIES, INC.    ATTN: KENNETH R SPRESSART 101 PHEASANT RUN NEWTOWN PA 18940
SECURITY AND DATA TECHNOLOGIES, INC.    ATTN: GENERAL COUNSEL 1100 VIRGINIA DRIVE SUITE 100 FORT WASHINGTON PA 19034
SECURITY COVERAGE                       715 FLATBUSH AVENUE BROOKLYN NY 11226
SECURITY FENCE OF SWFL INC              PO BOX 51200 FORT MYERS FL 33994
SECURITY FIRST INS                      P O BOX 628336 ORLANDO FL 32862
SECURITY FIRST INS                      2100 45TH ST STE B-19 WEST PALM BEACH FL 33407
SECURITY FIRST INSURANCE                STE 300 1300 SAWGRASS CORP PKWY SUNRISE FL 33323
SECURITY FIRST INSURANCE COMPANY        140 SOUTH ATLANTIC AVENUE ORMOND BEACH FL 32176
SECURITY FIRST MGNRS LLC                LB 628309 102 W PINELOCH AVE 18 ORLANDO FL 32806
SECURITY LENDING                        ATTN: GENERAL COUNSEL 101 PHEASANT RUN NEWTOWN PA 18940
SECURITY MTL                            2417 N TRIPHAMMER RD ITHACA NY 14852
SECURITY MUT INS                        P O BOX 4620 ITHACA NY 14852
SECURITY PLAN FIRE INSC                 PO BOX 1122 BOGALUSA LA 70429
SECURITY WORLD                          PO BOX 49007 COLORADO SPRINGS CO 80949
SEDGWICK CNTY ELECTRIC COOPERATIVE      P.O. BOX 220 CHENEY KS 67025
ASSOC


Epiq Corporate Restructuring, LLC                                                                 Page 1105 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 1131 of 1490
Claim Name                            Address Information
SEDGWICK COUNTY                       SEDGWICK COUNTY - TREASU 525 N MAIN, RM 107 WICHITA KS 67203
SEDGWICK COUNTY                       SEDGWICK COUNTY-TREASURE 315 CEDAR ST 210 JULESBURG CO 80737
SEDGWICK COUNTY TREASURER             PO BOX 2961 WICHITA KS 67201
SEDGWICK COUNTY TREASURER             525 NORTH MAIN WICHITA KS 67203
SEDGWICK TOWN                         SEDGWICK TOWN -TAX COLLE P.O. BOX 40 SEDGWICK ME 04676
SEDLMAJER, JESSICA                    ADDRESS ON FILE
SEDONA LAKE MUD 1 U                   SEDONA LAKE MUD 1 - COLL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
SEEGER, JONATHAN                      ADDRESS ON FILE
SEEGLITZ, HOLLIE                      ADDRESS ON FILE
SEEKERS INS CENTER LLC                500 SOUTH AVE STE 1A JACKSON CA 95642
SEEKONK TOWN                          SEEKONK TOWN - TAX COLLE 100 PECK STREET SEEKONK MA 02771
SEELAMSETTY, KAMALA                   ADDRESS ON FILE
SEEMAN HOLTZ PROPERTY &               CASUALTY 301 YAMATO RD 2250 BOCA RATON FL 33431
SEEQUELLE PARTNERS INC                3340 PEACHTREE RD NE STE 1010 ATLANTA GA 30326
SEGALL CONSTRUCTION                   SERVICES INC 473 FRONDA AVE SW PALM BAY FL 32908
SEGER REALTY, INC                     3001 MONROE HIGHWAY SUITE 600-D BOGART GA 30602
SEGLER, EVAN                          ADDRESS ON FILE
SEGOVIA HERNANDEZ, ALDO               ADDRESS ON FILE
SEGREVE & HALL INS ASSOC              305 NORTH MAIN STREET ANDOVER MA 01810
SEGUNDO CACEDA AND ROBERTO CACEDA     MOUNTAIN STATE JUSTICE, INC. JENNIFER S. WAGNER, ESQ 215 S. THIRD STREET,
                                      SUITE 901 CLARKSBURG WV 26301
SEGURA, CLARISSA                      ADDRESS ON FILE
SEGUROS MULTIPLES                     38 CALLE NEVAREZ SAN JUAN PR 00927
SEGUROS MULTIPLES                     PO BOX 363846 SAN JUAN PR 00936-3846
SEI INSTITUTIONAL INVESTMENTS TRUST   HIGH YIELD BOND FUND-4
SEI INSTITUTIONAL MANAGED TRUST       HIGH YIELD BOND FUND-4
SEI ROOFING                           SCHILLING ENTERPRISES, INC. 2530 TARPLEY RD 200 CARROLLTON TX 75006
SEIDEL, JENNIFER                      ADDRESS ON FILE
SEIFERT, MELISSA                      ADDRESS ON FILE
SEIGLER ROOFING                       KARL SEIGLER 1407 TILDEN WICHITA FALLS TX 76309
SEILER LAW FIRM PLLC                  2700 RESEARCH FOREST DR STE 100 THE WOODLANDS TX 77381
SEILER, THOMAS                        ADDRESS ON FILE
SEINER INS AGENCY                     1808 N COMMERCIAL ST HARRISONVILLE MO 64701
SEINI VANISI                          16800 E ELLISON WAY INDEPENDENCE MO 64055
SEIPEL CONSTRUCTION &                 DAVID&CYNTHIA ONKS 201 4895 PRINCE WILLIAM PKWY WOODBRIDGE VA 22192
SEIPEL CONSTRUCTION LLC               4895 PRINCE WILLIAM PARKWAY SUITE 201 WOODBRIDGE VA 22192
SEITH, ANDREA                         ADDRESS ON FILE
SEITZ, BRITTNEY                       ADDRESS ON FILE
SEIX INVESTMENT ADVISORS LLC          MR. JAMES FRANCIS KEEGAN, MBA CHIEF INVESTMENT OFFICER & CHAIRMAN 1 MAYNARD
                                      DRIVE SUITE 3200 PARK RIDGE NJ 07656-1879
SEKERAK REALTY                        46375 ROUTE 6 CORRY PA 16407
SELA ROOFING & JAMES &                SHANNON WEISS 3400 48TH AVE N BROOKLYN CENTER MN 55429
SELA ROOFING & REMOD INC              4100 EXCELSIOR BLVD ST LOUIS PARK MN 55416
SELBYVILLE TOWN                       SELBYVILLE TOWN - COLLEC 68 W CHURCH ST SELBYVILLE DE 19975
SELECT ASSOCIATES REALTY              2233 HAMLINE AVE N. STE. 410 ROSEVILLE MN 55113
SELECT FLOOD INSURANCE                LOCKBOX 2747 WELLS FARGO BANK 401 MARKET ST PHILADELPHIA PA 19106
SELECT MANAGEMENT GROUP LLC           8522 EAST 61ST ST TULSA OK 74133
SELECT PORTFOLIO SERVICING, INC.      3217 SOUTH DECKER LAKE DRIVE WEST VALLEY CITY UT 84119
SELECT PORTFOLIO SERVICING, INC.      3217 SOUTH DECKER LAKE DRIVE SALT LAKE CITY UT 84119



Epiq Corporate Restructuring, LLC                                                              Page 1106 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1132 of 1490
Claim Name                            Address Information
SELECT PUBLIC ADJ LLC                 13010MORRIS RD BLDG1600 ALPHARETTA GA 30004
SELECT RESTORATION, INC               31435 UTICA RD FRASER MI 48026
SELECT ROOFING                        SELECT CONTRACTORS, LLC 6605 COLLEYVILLE BLVD COLLEYVILLE TX 76034
SELECT ROOFING                        24523 GOSLING RD G6 SPRING TX 77389
SELECTIVE APPRAISAL GROUP             DIEGO SEI, APPRAISER P.O. BOX 9245 ELIZABETH NJ 07202
SELECTIVE AUTO INS OF NJ              P O BOX 782747 PHILADELPIA PA 19178
SELECTIVE CASUALTY INSURANCE          PO BOX 371468 PITTS PA 15250
SELECTIVE HOMES                       ATTN: BERTHA PYNE 229 COMMERCE STREET GREENVILLE NC 27858
SELECTIVE HOMES INC                   229 COMMERCE STREET GREENVILLE NC 27858
SELECTIVE INS CO                      500 ROSS ST RM 154-0470 ATN BOX 371468 PITTSBURGH PA 15262
SELECTIVE INS CO OF SC                3426 TORINGDON WAY 200 CHARLOTTE NC 28277
SELECTIVE INS OF NY                   P O BOX 382034 PITTSBURGH PA 15251
SELECTIVE INSURANCE                   P O BOX 371468 PITTSBURGH PA 15250
SELECTIVE INSURANCE                   FLOOD / LOCKBOX 2747 P O BOX 8500 PHILADELPHIA PA 19178
SELECTIVE INSURANCE                   P O BOX 8500 PHILADELPHIA PA 19178
SELECTIVE INSURANCE                   PO BOX 782747 PHILADELPHIA PA 19178-2747
SELECTIVE INSURANCE CO                P O BOX 371468 PITTSBURGH PA 15250
SELECTIVE INSURANCE COMPANY           40 WANTAGE AVENUE BRANCHVILLE NJ 07890
SELECTIVE-LOCKBOX 2747                401 MARKET ST PHILADELPHIA PA 19178
SELENE FINANCE LP                     120 GIBRALTER RD STE 300 HORSHAM PA 19044
SELF, SANDRA                          ADDRESS ON FILE
SELF-HELP FEDERAL CREDIT UNION        ATTN: CONTACT CENTER 2504 TENAYA DRIVE MODESTO CA 95354
SELIGMAN, CASIE                       ADDRESS ON FILE
SELIM, MARY ANN                       ADDRESS ON FILE
SELINSGROVE AREA S.D./PE              RONALD ZEIDERS - TAX COL 5 NORTH MARKET STREET SELINSGROVE PA 17870
SELINSGROVE AREA SD                   SELINSGROVE AREA SD - TC P O BOX 253 SHAMOKIN DAM PA 17876
SELINSGROVE BORO                      SELINSGROVE BORO - COLLE 499 NORTH HIGH ST SELINSGROVE PA 17870
SELINSGROVE BORO SCHOOL               SELINSGROVE AREA SD - TC 499 NORTH HIGH STREET SELINSGROVE PA 17870
SELINSGROVE S.D./FREEBUR              SELINSGROVE AREA SD - TC 401 E. MARKET STREET. FREEBURG PA 17827
SELINSGROVE S.D./JACKSON              SELINSGROVE AREA SD - TC 76 MID PENN DRIVE SELINSGROVE PA 17870
SELINSGROVE S.D./MONROE               SELINSGROVE AREA SD - TC 1054 PENNS DRIVE SELINSGROVE PA 17870
SELINSGROVE S.D./WASHING              CAROL HOFFMAN - TAX COLL 37 JONES HILL RD MIDDLEBURG PA 17842
SELISKER, DANIEL                      ADDRESS ON FILE
SELLADOS RIVERA                       IBO O. RIVERA FONSECA CALLE 5 A6 REPARTO SAN JOSE GURABO PR 00778
SELLARS APPRAISALS                    807 2ND STREET NEW CUMBERLAND PA 17070
SELLE, KIMBERLY                       ADDRESS ON FILE
SELLERS & HELMS COMPANY               INC 2812 LAMBERT CIRCLE MOODY AL 35004
SELLERS AYERS DORTCH & LYONS PA       301 S MCDOWELL ST STE 410 CHARLOTTE NC 28204-2686
SELLERSVILLE BORO                     SUE SNYDER - TAX COLLECT 8 NANLYN AVE SELLERSVILLE PA 18960
SELLS ROOFING AND REMODELING LLC      DAVID SELLS 606 N. WESTRIDGE RD PLAINVIEW TX 79072
SELLSOMEPROPERTY.COM, LLC             JONATHAN ALLEN 42 THOMPSON STREET 1A EAST HAVEN CT 06513
SELLWOOD HARBOR CONDO                 ASSOCIATION OF UNIT OWNERS C/O BPM MANAGEMENT, 1800 SW 1ST AVE STE #1 PORTLAND
                                      OR 97201
SELMA CITY                            SELMA CITY-TAX COLLECTOR 222 BROAD ST SELMA AL 36701
SELMA TOWNSHIP                        SELMA TOWNSHIP - TREASUR 3474 S 29 RD CADILLAC MI 49601
SELMAN, VERLETTA                      ADDRESS ON FILE
SELMER CITY                           SELMER CITY-TAX COLLECTO 144 N SECOND ST SELMER TN 38375
SELSER, KENNETH                       ADDRESS ON FILE
SELTER & GOLDSTEIN PUB                ADJ 900 CUMMINGS CENTER302T BEVERLY MA 01915



Epiq Corporate Restructuring, LLC                                                                Page 1107 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1133 of 1490
Claim Name                              Address Information
SELTSER & GOLDSTEIN PA &               EST OF D MELLEN & M MELL 900 CUMMINGS CTR STE 302 BEVERLY MA 01915
SELTSER&GOLDSTEIN PUBLIC               529 MAIN ST CHARLESTOWN MA 02129
SELYUZHYTSKYY, OKSANA                  ADDRESS ON FILE
SEMAJ1 INC                             517 BRIDGE STREET ST MATTHEWS SC 29135
SEMANKO ROOFING & SIDING               11419 E 1ST ST N LAKE NEBAGAMON WI 54849
SEMAR, ANTOINETTE                      ADDRESS ON FILE
SEMIEN, LATOYA                         ADDRESS ON FILE
SEMINOLE CONTRACTING CO. INC           JAMES KENNEMORE 1346 W KEISER OSCEOLA AR 72370
SEMINOLE COUNTY                        1101 EAST 1ST STREET SANFORD FL 32771
SEMINOLE COUNTY                        SEMINOLE COUNTY-TAX COLL 1101 E 1ST ST - ROOM 120 SANFORD FL 32771
SEMINOLE COUNTY                        SEMINOLE CO-TAX COMMISSI 200 S KNOX AVE DONALSONVILLE GA 39845
SEMINOLE COUNTY                        SEMINOLE COUNTY - COLLEC PO BOX 1340 WEWOKA OK 74884
SEMINOLE COUNTY BOARD OF COUNTY        P.O. BOX 8080 SANFORD FL 32772
SEMINOLE COUNTY CLERK OF COURT         200 S KNOX AVE DONALSONVILLE GA 39845
SEMINOLE COUNTY TAX COLLECTOR          1101 E FIRST ST ROOM 1200 SANFORD FL 32772
SEMINOLE COUNTY UTILITIES              PO BOX 958443 LAKE MARY FL 32795
SEMINOLE COUNTY WATER & SEWER          500 W LAKE MARY BLVD SANFORD FL 32773
SEMINOLE COUNTY WATER & SEWER UTILITIES PO BOX 958443 LAKE MARY FL 32795-8443
SEMMEL, STEVEN                         ADDRESS ON FILE
SEMNAR & HARTMAN LLP                   41707 WINCHESTER RD SUITE 201 TEMECULA CA 92590
SEMRA N DAVENPORT                      121 RIDGEWOOD DR DAPHNE AL 36526
SENA AND WHITNEY                       9360 SUNSET DR 291 MIAMI FL 33173
SENA, AGNES                            ADDRESS ON FILE
SENA, FRANK                            ADDRESS ON FILE
SENDERSON, MELANIE                     ADDRESS ON FILE
SENECA COUNTY                          SENECA COUNTY - TREASURE 109 S WASHINGTON ST, STE TIFFIN OH 44883
SENECA COUNTY TREASURERS OFFICE        1 DIPRONIO DRIVE WATERLOO NY 13165
SENECA FALLS CEN SCH (CM               SENECA FALLS CS-TAX COLL FIVE STAR BANK- 220 LIBE WARSAW NY 14569
SENECA FALLS TOWN                      SENECA FALLS-TAX COLLECT 130 OVID ST SENECA FALLS NY 13148
SENECA INS                             160 WATER ST NEW YORK NY 10038
SENECA SIGEL MUT INS                   PO BOX 27 VESPER WI 54489
SENECA TOWNSHIP                        TAX COLLECTOR 9681 MEDINA RD CLAYTON MI 49235
SENECA VALLEY S.D./CRANB               SENECA VALLEY SD - COLLE 2525 ROCHESTER RD STE 20 CRANBERRY PA 16066
SENECA VALLEY S.D./EVANS               WILDA CLAWSON - TAX COLL 141 EVANS ST EVANS CITY PA 16033
SENECA VALLEY S.D./FORWA               SENECA VALLEY SD - COLLE 124 GLENWOOD AVE EVANS CITY PA 16033
SENECA VALLEY S.D./HARMO               ANN JOHN - TAX COLLECTOR 334 SECOND STREET HARMONY PA 16037
SENECA VALLEY S.D./JACKS               SHIRLEY ZEIGLER - COLLEC 123 RAMSEY RD EVANS CITY PA 16033
SENECA VALLEY S.D./LANCA               SENECA VALLEY SD - COLLE 317 LITTLE CREEK RD HARMONY PA 16037
SENECA VALLEY S.D./SEVEN               SEVEN FIELDS - TAX COLLE 400 HAMPTON CRT SEVEN FIELDS PA 16046
SENECA VALLEY S.D./ZELIE               DEBORAH A. REEB T/C 3 MADISON DR ZELIENOPLE PA 16063
SENECA WATER DISTRICT 1                3675 FLINT ROAD STANLEY NY 14561
SENEZ ROOFING LLC                      1060 E. INDUSTRIAL DR. ST. K ORANGE CITY FL 32763
SENIOR ESTATES GOLF & COUNTRY          DBA WOODBURN ESTATES & GOLF 1776 COUNTRY CLUB ROAD WOODBURN OR 97071
SENIOR ESTATES GOLF & COUNTRY CLUB     DBA WOODBURN ESTATE & GOFF 1776 COUNTRY CLUB ROAD WOODBURN OR 97071
SENN, ANTHONY                          ADDRESS ON FILE
SENNER, GEORGE                         ADDRESS ON FILE
SENNET TOWN                            SENNET TOWN- TAX COLLECT 6931 CHERRY ST RD AUBURN NY 13021
SENORA GILLESPIE                       JOHN GILLESPIE 4990 OSCEOLA ST DENVER CO 80212
SENSIBLE CHOICE CONTRACT               1000 SAW MILL RIVER RD-B YONKERS NY 10710



Epiq Corporate Restructuring, LLC                                                              Page 1108 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1134 of 1490
Claim Name                               Address Information
SENSION, SARAH                           ADDRESS ON FILE
SENTENAC, DANIEL                         ADDRESS ON FILE
SENTINEL INS AGENCY                      P O BOX 1247 ROSLYN PA 19001
SENTINEL RESTORATION LLC                 1175 RICKETT RD STE 3 BRIGHTON MI 48116
SENTRY AGENCY INC                        4425 S MOPAC BLDG S SUITE 208 AUSTIN TX 78735
SENTRY CONSTRUCTION                      JONATHAN D. DUGGAR 207-A N MAIN ST SIMPSONVILLE SC 29681
SENTRY INSURANCE                         P O BOX 8017 STEVENS POINT WI 54481
SENTRY INSURANCE                         P O BOX 8023 STEVENS POINT WI 54481
SENTRY ROOFING, RESTORATION & SOLAR      7210 VIRGINIA PARKWAY 6208 MCKINNEY TX 75071
SEPAHSALAR, ARDESHIR                     ADDRESS ON FILE
SEPTEMBER SOUND MAINTENANCE FUND, INC.   CAROL RICHARDSON 125 SEPTEMBER DRIVE STREETMAN TX 75859
SEPULVEDA, SANTANA                       ADDRESS ON FILE
SEQUATCHIE COUNTY                        SEQUATCHIE COUNTY-TRUSTE PO BOX 715 DUNLAP TN 37327
SEQUATCHIE COUNTY CLERK & MASTER         PO BOX 1651 DUNLAP TN 37327
SEQUATCHIE COUNTY TRUSTEE                22 CHERRY ST EAST DUNLAP TN 37327
SEQUETE, MELISSA                         ADDRESS ON FILE
SEQUOIA FINANCIAL SERVICES               BOB MILLER 28632 ROADSIDE DRIVE SUITE 110 AGOURA HILLS CA 91301
SEQUOIA IMP DIST W                       SEQUOIA IMP DIST - COLLE 6935 BARNEY RD 110 HOUSTON TX 77092
SEQUOIA WOODWORKS LLC                    398 TAYLOR RD LYONS CO 80540
SEQUOYAH COUNTY                          SEQUOYAH COUNTY - COLLEC PO BOX 747 SALLISAW OK 74955
SEQUOYAH COUNTY CLERK                    120 E CHICHASAW SALLISAW OK 74955
SEQUOYAH COUNTY TREASURER                120 E CHICKASAW SALLISAW OK 74955
SERAPH LEGAL PA                          2002 E 5TH AVE STE 104 TAMPA FL 33605
SERENA MARTIN & MICHAEL                  MARTIN 1753 DUPRE RD CENTERVILLE MN 55038
SERENITY FLOOR CARE                      2914 MORTON COVE LANE KATY TX 77449
SERGAKIS INS AGENCY                      23A S OREGON ST JOHNSTOWN OH 43031
SERGEI MIROSHNICHENKO ROOFING DOCTOR     12 CROWN AVENUE BARRINGTON RI 02806
SERGES HOME INSPECTION                   & JEANNINE LOUIS XVI 2040 NE 1 AVE POMPANO BEACH FL 33060
SERGIO AGUIRRE                           1542 WINDCHIME DR. DALLAS TX 75224
SERGIO LOPEZ AND ESMERALDA MIRANDA       DAVID AKINTIMOYE LAW OFFICE OF DAVID AKINTIMOYE 13800 HEACOCK ST., #D113
                                         MORENO VALLEY CA 92553
SERGIO NUNEZ & LORENA                    MONTEZ-IOYA 20 CALLE DE JUAN SANTA FE NM 87507
SERGUROS N COLON                         416 PONCE DE LEON AVE UNION PLAZA SUITE 803 HATO REY PR 00918
SERINO, STERLING                         ADDRESS ON FILE
SERRANO WOODS HOMEOWNERS ASSOCIATION     2973 HARBOR BLVD 415 COSTA MESA CA 92626
SERRANO, EVELYN                          ADDRESS ON FILE
SERRANO, LUIS                            ADDRESS ON FILE
SERRANO, RICKY                           ADDRESS ON FILE
SERRANO-SALAS, SULLY                     ADDRESS ON FILE
SERVALL, LLC                             JERRY N. LEWIS 890 UNIVERSITY ST MARTIN TN 38237
SERVANDO GARANZUAY                       5239 OVERPOOL SAN ANTONIO TX 78228
SERVCO INS SERVICES                      460 KILAUEA AVE STE 102 HILO HI 96720
SERVCO INS SRVCS                         700 BISHOP ST STE 1400 HONOLULU HI 96813
SERVEPRO OF AMANDOR /                    CALAVERAS COUNTIES & SONORA SUNRISE CARPET & UPHOLSTERY CLEANING INC PO BOX
                                         1732 JACKSON CA 95642
SERVEPRO OF BRANDFORD-SHORELINE,         OLD SAYBROOK & NEW LONDON C&H SHORELINE LLC 2 SYCAMORE WAY BARNDFORD CT
                                         06405-0947
SERVFIRST RESTOR INC                     27601 FORBES RD 11 LAGUNA NIGUEL CA 92677
SERVICE FINANCE COMPANY LLC              555 S FEDERAL HWY STE 200 BOCA RATON FL 33432
SERVICE INS CO                           555 CORPORATE DRIVE KALISPELL MT 59901


Epiq Corporate Restructuring, LLC                                                                   Page 1109 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1135 of 1490
Claim Name                             Address Information
SERVICE INS CO - FLOOD                 P.O. BOX 2057 KALISPELL MT 59903
SERVICE INS GROUP                      3840 CORPORATE CENTER BRYAN TX 77802
SERVICE INS. CO.                       P O BOX 896671 CHARLOTTE NC 28289
SERVICE INS. CO.                       P O BOX 9729 BRADENTON FL 34206
SERVICE LINK                           BKFS VALUATION SOLUTIONS P O BOX 848009 LOS ANGELES CA 90084
SERVICE MASTER                         BY FIVE STAR 2621 CITYS EDGE DR JOLIET IL 60436
SERVICE MASTER                         8616 MELINDA LN LAREDO TX 78045
SERVICE MASTER                         RESTORATION BY ORC 23910 N 19TH AVE STE 44 PHOENIX AZ 85085
SERVICE MASTER                         1425 N HOBSON ST GILBERT AZ 85233
SERVICE MASTER & ERIC                  HOOPER &DAVID EMENHEISER 6710 MORA VIA PARK DR BALTIMORE MD 21237
SERVICE MASTER AND                     VINCENT STOKELY 656 SCENIC RANCH CIRCLE FAIRVIEW TX 75069
SERVICE MASTER BUILDING SERVICES INC   PO BOX 6372 NEW ORLEANS LA 70174-6372
SERVICE MASTER BY                      GILMORE 350 UNION AVE FRAMINGHAM MA 01702
SERVICE MASTER BY DIS &                JENNIFER & KEVIN MALONEY 33851 CURTIS BLVD 202 EASTLAKE OH 44095
SERVICE MASTER CLEAN OF                MARTIN & DAVIESS CNTY. PO BOX 269 WASHINGTON IN 47501
SERVICE MASTER DSI                     RYAN G 2400 WISCONSIN AVENUE DOWNERS GROVE IL 60515
SERVICE MASTER OF GENEVA- ST CHARLES   CLGA1 1554 CRESCENT LAKE DR MONTGOMERY IL 60538
SERVICE MASTER OF LYNCHBURG            RESTORATION & CLEANING SVCS, INC 3435 FOREST BROOK RD LYNCHBURG VA 24501
SERVICE MASTER ONE CALL RESTORATION    1721 NEWPORT CIRCLE SANTA ANA CA 92705
SERVICE MASTER PROF'L RESTORATION &    RECOVERY SERVICES WONDER ENTERPRISES, LLC 20 JILL COURT EDISON NJ 08817
SERVICE MASTER RESTORATION             BY PREFERRED RECONSTR. FIRE REPAIR SPECIALIST, INC. 3430 W. MAYWOOD AVE. SANTA
                                       ANA CA 92704
SERVICE MASTER SRQ                     FLORIDA DISASTER SERVICES SRQ INC. 8437 TUTTLE AVE. STE. 147 SARASOTA FL 34243
SERVICE OBJECTS                        545 12TH STREET PASO ROBLES CA 93446
SERVICE PLUS HVAC LLC                  824 JOHN SMALL AVE WASHINGTON NC 27886
SERVICE REALTY INC                     10024 KINGS HWY KING GEORGE VA 22485
SERVICE REST & MICHAEL &               MELINDA EDWARDS 1480 3RD AVE W SHAKOPEE MN 55379
SERVICE RESTORATION INC                315 S WALNUT ST 30 BELLE PLAINE MN 56011
SERVICE SQUAD INC                      1319 PINE MILLS DR RICHMOND TX 77469
SERVICE TEAM OF                        PROFESSIONALS 1637 ELZWORTH ST 1 BAKERSFIELD CA 93312
SERVICE TEAM OF PROFS                  29030 SW T C LOOP E STE2 WILSONVILLE OR 97070
SERVICEFIRST RESTORATION               27601 FORBES RD STE 11 LAGUNA NIGUEL CA 92677
SERVICELINK                            1400 CHERRINGTON PKWY CORAOPOLIS PA 15108
SERVICELINK                            SERVICELINK, LLC 1400 CHERRINGTON PKWY CORAOPOLIS PA 15108
SERVICELINK                            PO BOX 809382 CHICAGO IL 60680
SERVICELINK ASSET MANAGEMENT           SOLUTIONS LLC 1400 CHERRINGTON PKWY CORAOPOLIS PA 15108
SERVICELINK DEFAULT                    TITLE & CLOSING PO BOX 511459 LOS ANGELES CA 90051
SERVICELINK DEFAULT SOLUTIONS, LLC     ATTN: GENERAL COUNSEL 1400 CHERRINGTON PARKWAY MOON TOWNSHIP PA 15108
SERVICELINK DEFAULT TITLE & CLOSING    1355 CHERRINGTON PARKWAY MOON TOWNSHIP PA 15108
SERVICELINK FIELD SERVICES LLC         PO BOX 809395 CHICAGO IL 60680-9395
SERVICELINK FIELD SERVICES, LLC        1400 CHERRINGTON PKWY CORAOPOLIS PA 15108
SERVICELINK FIELD SERVICES, LLC        ATTN: GENERAL COUNSEL 10385 WESTMOOR DR. SUITE 100 WESTMINSTER CO 80021
SERVICELINK FIELD SRVC                 PO BOX 809395 CHICAGO IL 60680
SERVICELINK LLC                        1355 CHERRINGTON PARKWAY MOON TOWNSHIP PA 15108
SERVICELINK NATIONAL FLOOD             4521 N COOPER ST. FOURTH FLOOR ARLINGTON TX 76011-5942
SERVICELINK NATIONAL FLOOD LLC         PO BOX 511243 LOS ANGELES CA 90051-3042
SERVICELINK NATIONAL FLOOD, LLC        ATTN: GENERAL COUNSEL 601 RIVERSIDE AVENUE JACKSONVILLE FL 32204
SERVICELINK NATIONAL FLOOD, LLC        ATTN: LEGAL DEPARTMENT 601 RIVERSIDE AVENUE JACKSONVILLE FL 32204
SERVICELINK NATIONAL FLOOD, LLC        ATTN: GENERAL COUNSEL 1521 NORTH COOPER STREET SUITE 400 ARLINGTON TX 76011



Epiq Corporate Restructuring, LLC                                                                Page 1110 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1136 of 1490
Claim Name                              Address Information
SERVICELINK NATIONAL FLOOD, LLC        ATTN: MARK REEDY 1521 NORTH COOPER STREET SUITE 400 ARLINGTON TX 76011
SERVICELINK NLS, LLC                   ATTN: GENERAL COUNSEL 400 CORPORATION DRIVE ALIQUIPPA PA 15001
SERVICELINK NLS, LLC                   ATTN: GENERAL COUNSEL 1400 CHERRINGTON PARKWAY MOON TOWNSHIP PA 15108
SERVICELINK PROCESS SOLUTIONS LLC A    PO BOX 841313 LOS ANGELES CA 90084-1313
SERVICELINK PROCESS SOLUTIONS, LLC     ATTN: GENERAL COUNSEL 1200 CHERRINGTON PARKWAY MOON TOWNSHIP PA 15108
SERVICELINK VALUATION SOLUTIONS, LLC   ATTN: GENERAL COUNSEL 1400 CHERRINGTON PARKWAY MOON TOWNSHIP PA 15108
SERVICELINK, LLC                       ATTN: GENERAL COUNSEL 1400 CHERRINGTON PARKWAY MOON TOWNSHIP PA 15108
SERVICEMASTER                          TODAY 924 OGDEN AV LISLE IL 60532
SERVICEMASTER                          217 DANIELS LN BAKERSFIELD CA 93307
SERVICEMASTER & EST OF M               BENNETT & J FINTER PO BOX 54381 OKLAHOMA CITY OK 73154
SERVICEMASTER 24 HOUR                  H & H ENTERPRISES OF TAMPA BAY, LLC 7840 PROFESSIONAL PLACE TAMPA FL 33637
SERVICEMASTER ADVANTAGE                PHILLIPS-PAVER LLC PHILLIPS-PAVER LLC 2017 CALVIN AVE SE GRAND RAPIDS MI 49507
SERVICEMASTER ALL                      PURPOSE CLEANING 2400 RIVER DRIVE NORTH GREAT FALLS MT 59401
SERVICEMASTER ALL PHASE RESTORATION    ALL PHASE RESTORATION 1466 PIONEER WAY STE 6 EL CAJON CA 92020
SERVICEMASTER ANYTIME                  CAUGHELL ENTERPRISES, INC. CAUGHELL ENTERPRISES, INC. 5569 EKWILL STREET SANTA
                                       BARBARA CA 93111
SERVICEMASTER ASSURED                  CLEANING 523 W OLEY ST READING PA 19601
SERVICEMASTER BAKERSFIELD              BENEVENTO-MUELLER INC 217 DANIELS LANE BAKERSFIELD CA 93307
SERVICEMASTER BY                       DISASTER ASSOCIATES INC 100 MAPLE ST BLDG B STONEHAM MA 02180
SERVICEMASTER BY                       ZUPANCIC 356 W COLLEGE ST CANONSBURG PA 15317
SERVICEMASTER BY                       AMERICA'S RESTORATION SERVICES 9244 EAST HAMPSTON DRIVE SUITE 606 CAPITAL
                                       HEIGHTS MD 20743-3834
SERVICEMASTER BY                       PEACHSTATE RESTOR LLC 550 VALLEY DR PERRY GA 31069
SERVICEMASTER BY ARS                   1606 W 130TH ST GARDENA CA 90249
SERVICEMASTER BY ARTEC                 ADVANCED RESTORATION TECHOLOGIES, INC. 150 E. BALTIMORE AVE CLIFTON HEIGHTS PA
                                       19018
SERVICEMASTER BY BLAZE                 5310 AVE OF THE CITIES MOLINE IL 61265
SERVICEMASTER BY H & W                 PO BOX 472 GASTONIA NC 28053
SERVICEMASTER BY PEACHSTATE            RESTORATION LLC 550 VALLEY DRIVE PERRY GA 31069
SERVICEMASTER BY PWF                   UNIT 205 3530 AGRICULTURAL CTR DR ST AUGUSTINE FL 32092
SERVICEMASTER BY RAPID RESPONSE        EMERGENCY FLOOD SERVICE, INC. 9755 DISTRIBUTION AVE, SUITE B SAN DIEGO CA
                                       92127
SERVICEMASTER BY REED                  18601 SW 39TH ST MIRAMAR FL 33029
SERVICEMASTER BY RICE                  A.J.S OF DES MOINES INC A.J.S OF DES MOINES INC 7555 UNIVERSITY AVE CLIVE IA
                                       50325
SERVICEMASTER CLEAN OF WESTERN OKLAHOMA JANNA VELA P.O BOX 293 CLINTON OK 73601
SERVICEMASTER CLEANING                 AND RESTORATION BY LEVI LEVENTE BORCSA 810 N CUMMINGS RD COVINA CA 97124
SERVICEMASTER CLEANING &               RESTORATION SERVICES 3475 SWALLOWS CREEK RD HIAWASSEE GA 30546
SERVICEMASTER DSI                      2400 WISCONSIN AVE DOWNERS GROVE IL 60515
SERVICEMASTER EMT                      NEXTGEN ASSOCIATES INC 500 SEQUOIA AVE ONTARIO CA 91761
SERVICEMASTER FIRE &                   WATER RESTORATION BY GM 147 SPACE PARK SOUTH NASHVILLE TN 37211
SERVICEMASTER FIRE &                   WATER RESTORATION BY EA 3380LASIERRA AVE104-324 RIVERSIDE CA 92503
SERVICEMASTER FIRE AND WATER           J & J MACKEY, INC 3250 S. ZUNI STREET ENGLEWOOD CO 80110
RESTORATION
SERVICEMASTER METROPOLITAN             A&O PROFESSIONAL SERVICES, INC. A&O PROFESSIONAL SERVICES, INC. 24 JOHN ST.
                                       HALEDON NJ 07508
SERVICEMASTER OF                       CHARLESTON PO BOX 40549 CHARLESTON SC 29423
SERVICEMASTER OF                       STOCKTON/TRACY/MANTECA PO BOX 690055 STOCKTON CA 95269
SERVICEMASTER OF                       ALASKA 6726 GREENWOOD ST ANCHORAGE AK 99518
SERVICEMASTER OF BUNCOMBE COUNTY       K. BOWMAN INC. 1150 SAND HILL ROAD CANDLER NC 28715



Epiq Corporate Restructuring, LLC                                                                 Page 1111 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1137 of 1490
Claim Name                               Address Information
SERVICEMASTER OF CHARLESTON              PF&H, INC. PF&H, INC. P.O. BOX 40549 CHARLESTON SC 29423
SERVICEMASTER OF CLEANING & RESTORATION SPECIALTY CONTRACTING SERVICES EAST METRO, INC. 3205 MIKE COLLINS DRIVE EAGAN
                                        MN 55121
SERVICEMASTER OF FLINT, INC.             4110 COMMERCE DR., PO BOX 450 FLUSHING MI 48433-0450
SERVICEMASTER OF MAGIC VALLEY            TEGAN INC. 235 6TH AVE W TWIN FALLS ID 83301
SERVICEMASTER OF ONONDAGA COUNTY         C & D ENTERPRISES, INC P. O BOX 2204 SYRACUSE NY 13220
SERVICEMASTER OF PORTLAND                WPE INC 4610 SE 26TH AVE PORTLAND OR 97202
SERVICEMASTER OF SEATTLE                 15000WOODINVILLE-REDMOND WOODINVILLE WA 98072
SERVICEMASTER OF THE SOUTHSIDE           RESCLEAN, INC 822 PROFESSIONAL PL. W CHESAPEAKE VA 23320
SERVICEMASTER OF WICHITA FALLS           CST RESTORATION, LLC 410 VIRGINIA WICHITA FALLS TX 76301
SERVICEMASTER PROF'L HOME &              DISASTER CLEANING SERVICE FOUR POINT SOLUTIONS INC. 9061 ALDONDRA BLVD
                                         BELLFLOWER CA 90706
SERVICEMASTER PROFESSIONAL RESTORATION   CTBC RESTORATION CORPORATION CTBC RESTORATION CORPORATION 6180 DONIPHAN DR STE
                                         A-9 EL PASO TX 79932
SERVICEMASTER RECOVERY S                 2360 TEXAS AVE BRIDGE CITY TX 77611
SERVICEMASTER RESIDENT                   COMMERCIAL SERVICES LP 14325 E WILLARD RD CHANTILLY VA 20151
SERVICEMASTER RESTORATION                K&S RECONSTRUCTION 9316-4 SMART DRIVE RALEIGH NC 27603
SERVICEMASTER RESTORATION BY             JUST IN TIME SERVICES LAUREL HIGHLANDS RESTORATION LLC 112 N THIRD ST
                                         CONNELLSVILLE PA 15425
SERVICEMASTER RESTORATION BY ADVANCED    PRO CLEAN UNLIMITED INC 1220 WEST 20TH STREET ERIE PA 16502
SERVICEMASTER RESTORATION BY FOWLER      FOWLER CONSTRUCTION CONSULTING LLC 2764 GARFIELD AVE SILVER SPRING MD 20910
SERVICEMASTER RESTORE                    CBS ENTERPRISES, INC. 8301 FORTSON ROAD FORTSON GA 31808
SERVICEMASTER RESTORE BY                 828 VIA ALONDRA CAMARILLO CA 93012
SERVICEMASTER ROSEBURG                   HICKS RESTORATION SERVICES, LLC HICKS RESTORATION SERVICES, LLC 1580 GREEN
                                         SIDING ROAD ROSEBURG OR 97471
SERVICEMASTER SERVICES                   BSRK INC PO BOX 7464 TYLER TX 75711
SERVICEMAX OF DELMARVA, LLC              TIMO RAJALA 309 TRUITT STREET SALISBURY MD 21804
SERVICENOW INC                           PO BOX 731647 DALLAS TX 75373-1647
SERVICENOW, INC.                         ATTN: GENERAL COUNSEL 4810 EASTGATE MALL SAN DIEGO CA 92121
SERVICENOW, INC.                         ATTN: ROBERT SPECKER, GENERAL COUNSEL 4810 EASTGATE MALL SAN DIEGO CA 92121
SERVICENOW, INC.                         ATTN: GENERAL COUNSEL 3260 JAY STREET SANTA CLARA CA 95054
SERVMASTER BY                            SINGER INC 6710 MORAVIA PARK DR BALTIMORE MD 21237
SERVMASTER OF                            THE SOUTHSIDE 822 PROFESSIONAL PLACE W CHESAPEAKE VA 23320
SERVMASTER OF                            CHIPPEWA VALLEY 1604 SPOONER AV ALTOONA WI 54720
SERVMASTER OF                            THE VALLEY 3900 STEVEN DR WASILLA AK 99654
SERVMASTER RECOVERY SPEC                 20806 SOCKEYE PLACE 210 BEND OR 97701
SERVPLUS                                 15824 POPE LANE OREGON CITY OR 97045
SERVPRO                                  99 HAGEN AVENUE CHILDERSBURG AL 35044
SERVPRO                                  3201 OHIO STREET MICHIGAN CITY IN 46360
SERVPRO                                  MANHATTAN FLOOR COVERING PO BOX 1190 REDONDO BEACH CA 90278
SERVPRO NORTHERN SUMMIT COUNTY           RESTORATION RESOURCES, INC 1546 GEORGETOWN ROAD HUDSON OH 44236
SERVPRO OF                               LANSDALE 777 SCHWAB RD P HATFIELD PA 19440
SERVPRO OF                               BEAR NEW CASTLE PO BOX 715 BEAR DE 19701
SERVPRO OF                               GREENSBORO N 2902 MANUFACTURERS RD GREENSBORO NC 27406
SERVPRO OF                               3050 FIVE FORKS TRICKUM LILBURN GA 30047
SERVPRO OF                               1306 FM 1092 RD 205 MISSOURI CITY TX 77459
SERVPRO OF                               PO BOX 2754 PEARLAND TX 77588
SERVPRO OF                               45 N SUNWAY DR GILBERT AZ 85233
SERVPRO OF                               AZUSA COVINA 964 E BADILLO ST 442 COVINA CA 91724
SERVPRO OF                               NORTHWEST SPOKANE 2927 W OWENS RD DEER PARK WA 99006


Epiq Corporate Restructuring, LLC                                                                   Page 1112 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1138 of 1490
Claim Name                               Address Information
SERVPRO OF ALEXANDER CALDWELL BURKE      EAST & WEST CATAWBA COUNTIES WFI, INC 1744 CONNELLY SPRINGS RD LENOIR NC 28645
SERVPRO OF ANSON,STANLY&RICHMOND CNTYS   &SERPRO OF UNION CNTY SKM VENTURES, LLC 40602 S. STANLY SCHOOL ROAD NORWOOD NC
                                         28128
SERVPRO OF APPLETON                      SERVPRO OF WINNEBAGO CTY 2235 NORTHERN RD APPLETON WI 54914
SERVPRO OF AZUSA/COVINA                  BRUNJES,INC. 964 E. BADILLO ST. 442 COVINA CA 91724
SERVPRO OF BALDWIN, PUTNAM               & JONES COUNTIES LATIMER & EADY ENTERPRISES, LLC 110 CHASE COURT MILLEDGEVILLE
                                         GA 31061
SERVPRO OF BARTLESVILLE                  PO BOX 3068 BARTLESVILLE OK 74006
SERVPRO OF BEAUMONT/BANNING              TRAYMARK CLEANING AND RESTORATION, INC. 1143 W. LINCOLN AVENUE, UNIT 17
                                         BANNING CA 92220
SERVPRO OF BIRMINGHAM                    2000 HUNTLEY PARKWAY PELHAM AL 35124
SERVPRO OF BLOOMFIELD                    ENFIELD 100 PETERS ROAD BLOOMFIELD CT 06002
SERVPRO OF BOSTON DOWNTO                 PO BOX 230821 BOSTON MA 02123
SERVPRO OF BURLINGTON/WOBURN             & STONEHAM/WAKEFIELD G&L VENTURES 38 HIGH ST SUITE 4 WOBURN MA 01801
SERVPRO OF CANNON VALLEY                 &BURNSVILLE-LAKEVILLE PO BOX 67 FARIBAULT MN 55021
SERVPRO OF CAPE                          GIRARDEAU & SCOTT CTYS 166 LASALLE ST CAPE GIRARDEAU MO 63701
SERVPRO OF CARLSBAD                      2540 PIONEER AVE VISTA CA 92081
SERVPRO OF CENTRAL                       GARDEN GROVE 2965 OAKBROOK DR RIVERSIDE CA 92503
SERVPRO OF CENTRAL                       SEATTLE 8320 S 208TH ST STEH-101 KENT WA 98032
SERVPRO OF CHESAPEAKE, HAMPTON,          SERVPRO OF ELIZABETH CITY/OUTER BANKS ENVIROMENTAL RESTORATIONS INC 913
                                         BUSINESS PARK DRIVE CHESAPEAKE VA 23320
SERVPRO OF CROFTON/GAMBRILLS/ODENTON     EVOD RESTORATION, INC. 1650 CROFTON BLVD SUITE 11 CROFTON MD 21114
SERVPRO OF DOUGLAS CTY,SERVPRO OF S      EUGENE FLORENCE,SERVPRO OF SPRINGFIELD CLARK CONTRACTING LLC PO BOX 611
                                         SUTHERLIN OR 97479
SERVPRO OF EAST COBB                     3850 CANTON RD STE 3114 MANETTA GA 30066
SERVPRO OF EBENSBURG & INDIANA COUNTY    CAMBRIA RESTORATION SERVICES, LLC 6733 ADMIRAL PEARY HIGHWAY LORETTO PA 15940
SERVPRO OF EVERGREEN                     PARK SOUTH CHICAGO CITY 4100 W 76TH ST STE M CHICAGO IL 60652
SERVPRO OF EVERGREEN &                   TIMOTHY & MARY KAMPER 4100 W 76TH ST SUITE M CHICAGO IL 60652
SERVPRO OF EVERGREEN PARK -              SOUTH CHICAGO CITY PATRICIA PRO TIRE & WATER RESTORATION COMPANY 4100 W 76TH
                                         ST. SUITE M CHICAGO IL 60652
SERVPRO OF FLORENCE                      HOOVER ENTERPRISES, INC. 2600 PISGAH ROAD FLORENCE SC 29501
SERVPRO OF GREATER                       COVINGTON & MANDEVILLE 601A LEEWARD LOOP COVINGTON LA 70433
SERVPRO OF GREATER NORTHERN CHARLESTON   OMM, LLC PO BOX 63475 NORTH CHARLESTON SC 29419
SERVPRO OF HENDERSON COUNTY              MINUTEMAN ENTERPRISES, LLC. PO BOX 2108 FLETCHER NC 28732
SERVPRO OF HOLLYWOOD HILLS/ LOS FELIZ    MARQUISE, INC. 912 W. ISABEL STREET BURBANK CA 91506
SERVPRO OF HURON & EAST                  SENECA COUNTIES 280 HERITAGE DR TIFFIN OH 44883
SERVPRO OF HYDE PARK &                   SALLY LEISSNER 204 W POWELL LN BLDG 5 AUSTIN TX 78753
SERVPRO OF IOWA CITY                     CORALVILLE OTTUMWA 615 HWY 1 WEST IOWA CITY IA 52246
SERVPRO OF JOLIET                        2364 ESSINGTON RD 506 JOLIET IL 60435
SERVPRO OF KIRKLAND                      TRUE RESTORATIONS INC. 11834 NE 112TH STREET KIRKLAND WA 98033
SERVPRO OF LA CROSSE, ADAMS, CRAWFORD,   VERNON, S. MONROE & S. JUNEAU COUNTIES NORRIS RESTORATION LLC 2451 RILEY ROAD
                                         SPARTA WI 54656
SERVPRO OF LAKE HAVASU &                 ASHLEE & KELLY DUNAGAN 481 MATE LN LAKE HAVASU CITY AZ 86406
SERVPRO OF LAKE OF THE OZARKS            PO BOX 1469 R & K CONSTRUCTION OF LAKE OF THE OZARKS L.L.C. CAMDENTON MO 65020
SERVPRO OF LUFKIN-S. NACOGDOCHES COUNTY BWNLG, LLC 114 MULLER STREET NACOGDOCHES TX 75961
SERVPRO OF LYNCHBURG &                   NICOLE MCFADEN 9628E LYNCHBRG SALEMTPKE GOODE VA 24556
SERVPRO OF MACON EAST                    MACON WEST PO BOX 4631 MACON GA 31208
SERVPRO OF MARINE CITY/ROMEO             DAMAGE CONTROL INC 8310 RIVER RD MARINE CITY MI 48039
SERVPRO OF MARSHALL, STARKE              PULASKI, & FULTON CO GDG ENTERPRISE INC 514 BEERENBROOK ST PLYMOUTH IN 46563
SERVPRO OF MISSOULA                      2825 STOCKYARD RD SUITE A2 MISSOULA MT 59808



Epiq Corporate Restructuring, LLC                                                                 Page 1113 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1139 of 1490
Claim Name                             Address Information
SERVPRO OF MURRIETA                    D.S. SMITH, INC 26323 JEFFERSON AVE, UNIT B MURRIETA CA 92562
SERVPRO OF N CABARRUS                  COUNTY & CHINA GROVE 6253 MOORESVILLE RD KANNAPOLIS NC 28081
SERVPRO OF N. ATLANTA                  ARDNOS, INC. ARDNOS, INC. 1855 MCFARLAND 400 DRIVE ALPHARETTA GA 30004
SERVPRO OF N. SPARTANBURG CNTY.        & PULASKI, & FULTON CO LIM, LLC 4425 N. BLACKSTOCK RD. SPARTANBURG SD 29303
SERVPRO OF NE ONTARIO                  2910S ARCHIBALD AVE A346 ONTARIO CA 91761
SERVPRO OF NEWINGTON/                  CENTRAL HARTFORD 11 PROGRESS CIRCLE NEWINGTON CT 06111
SERVPRO OF NORCO MIRA                  1880 TOWN & COUNTRY DR NORCO CA 92860
SERVPRO OF NORTH & SOUTH               PO BOX 23517 LEXINGTON KY 40523
SERVPRO OF NORTH CENTRAL               COLORADO SPRINGS 7917 RED GRANITE LOOP120 COLORADO SPRINGS CO 80939
SERVPRO OF NORTH LILBURN               NORCROSS & DULUTH 6941 PEACHTREE INDUSTRIA NORCROSS GA 30092
SERVPRO OF NORTH MORRIS COUNTY         JOSEPH BRIZEK PO BOX 341 ROCKAWAY NJ 07866
SERVPRO OF NORTH PENSACOLA             SERVPRO OF BAY COUNTY, INC. 3345 ADDISON DR. PENSACOLA FL 32514
SERVPRO OF NORTH RICHLAND HILLS        SBM PREMIER SERVICES, LLC 2369 PECAN CT HALTOM CITY TX 76117
SERVPRO OF NORTH VISTA/                SAN MARCOS 2870 SOUTH SANTA FE AVE SAN MARCOS CA 92069
SERVPRO OF NORWALK                     600 S GRAND AVE. STE 111 SANTA ANA CA 92705
SERVPRO OF NW & SE DUTCHESS COUNTY     MCM LEGACY INC. 506 SALT POINT TPKE POUGHKEEPSIE NY 12601
SERVPRO OF NW BAKERSFIELD              AQUA RESTORARION SPECIALIST INC, 10217 ROSEDALE HWY BAKERSFIELD CA 93312
SERVPRO OF NW CHARLOTTE,               LINCOLN & NE GASTON COUNTIES PLUFF MUD VENTURES INC. 6701-A NORTHPARK BLVD
                                       CHARLOTTE NC 28216
SERVPRO OF PAULDING, POLK,             FLOYD, GORDON, MURRAY, S.WHITFIELD P.O. BOX 309 DALLAS GA 30132
SERVPRO OF PROVO                       967 W 240 N LINDON UT 84042
SERVPRO OF RIO RANCHO                  SANDOVAL COUNTY STE G 4374 ALEXANDER BLVD NE ALBUQUERQUE NM 87107
SERVPRO OF ROANOKE,                    MONTGOMERY & PULASKI CO. CREATIVE COST CONTROL CORPORATION PO BOX 1676, 1331
                                       SOUTHSIDE DR SALEM VA 24153
SERVPRO OF ROCHESTER INC               7200 HWY 14 E ROCHESTER MN 55904
SERVPRO OF RONKONKOMA                  80 BOURNE BLVD SAYVILLE NY 11782
SERVPRO OF SANTA CLARITA VALLEY,       LANCASTER, PALMDALE/ACTON GLW ENTERPRISES, INC. 29059 THE OLD ROAD SANTA
                                       CLARITA CA 91355-1083
SERVPRO OF SARPY COUNTY                AND SERVPRO OF SW OMAHA 1706 GALVIN RD S BELLEVUE NE 68005
SERVPRO OF SE TUCSON/                  SAHUARITA/GREEN VALLEY 1075 N BESSETT AVE 3A GREEN VALLEY AZ 85614
SERVPRO OF SOOLAND                     2124 4TH STREET SIOUX CITY IA 51101
SERVPRO OF SOOLAND &                   F & G VAZQUEZ 2124 4TH ST SIOUX CITY IA 51101
SERVPRO OF SOUTH BREVARD               & MARIAN LASHURE PO BOX 361155 MELBOURNE FL 32936
SERVPRO OF SOUTHEAST TAMPA             JOE JOHNIGEAN JOHNIGEAN, INC. 7400 E. BROADWAY AVENUE TAMPA FL 33619
SERVPRO OF SOUTHWEST LUBBOCK           7477 COUNTRY ROAD 7000 LUBBOCK TX 79407
SERVPRO OF SPRING VALLEY/JAMUL         DEGRAFFENREID INC. 8810-C JAMACHA BLVD STE 315 SPRING VALLEY CA 91977
SERVPRO OF SPRING/TOMBALL              AKS HOLDINGS, INC. P.O. BOX 1366 TOMBALL TX 77377
SERVPRO OF SPRINGFIELD                 GREENE CNTY. & NIXA/BRANSON NIXA BRANSON,PROF CLEANING & CONST, LLC.. 765 N.
                                       MILLER SPRINGFIELD MO 65802
SERVPRO OF ST. CLOUD                   NORTH COUNTRY QUALITY RESTORATION, INC. 14843 31ST STREET CLEAR LAKE MN 55319
SERVPRO OF SUNRISE                     4500 N HIATUS RD STE 206 SUNRISE FL 33351
SERVPRO OF SUSSEX COUNTY               TESS, INC. PO BOX 70 GEORGETOWN DE 19947
SERVPRO OF TIGARD/TUALATIN             THREE DREAM LLC PO BOX 230271 TIGARD OR 97281
SERVPRO OF TOMS RIVER                  15 ADAFRE AVE TOMS RIVER NJ 08753
SERVPRO OF TWIN FALLS &                JEROME COUNTIES 1561 ELDRIDGE AVE TWIN FALLS ID 83301
SERVPRO OF UNION, TOWNS,               FANNIN & GILMER COUNTIES WALL CO, LLC P.O. BOX 148 HIAWASSEE GA 30546
SERVPRO OF VICTORIA                    SCOTT HOLT JNC 13680 US HWY 77 VICTORIA TX 77904
SERVPRO OF VIRGINIA                    BEACH 2633 PRODUCTION ROAD VIRGINIA BEACH VA 23454
SERVPRO OF VIRGINIA BEACH              RESTORATION SERVICES INC. 2633 PRODUCTION ROAD VIRGINIA BEACH VA 23454
SERVPRO OF WEST PASCO SERVPRO OF       EAST PASCO SERVPRO OF HERNANDO CNTY. FANTASTIC FIVE, INC 7920 EVIES WAY PORT


Epiq Corporate Restructuring, LLC                                                               Page 1114 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1140 of 1490
Claim Name                              Address Information
SERVPRO OF WEST PASCO SERVPRO OF        RICHEY FL 34668
SERVPRO OF WHEATON/                     GLEN ELLYN 2206 N MAIN ST 333 WHEATON IL 60187
SERVPRO OF WHITTIER                     RAAV CORPORATION 9245 SANTA FE SPRINGS RD SANTA FE SPRINGS CA 90670
SERVPRO OF WILLIAMSON                   COUNTY 3542 JIM WARREN RD SPRING HILL TN 37174
SERVPRO SW COBB-CASCADE&                SERVPRO W ATLANTADOWNTWN 5868 GORE PLACE AUSTELL GA 30106
SERVPRO UPPER CAPE AND ISLANDS          WB RUSSELL ENTERPRISES INC WB RUSSELL ENTERPRISES INC PO BOX 307 SAGAMORE
                                        BEACH MA 02562
SES HOME REPAIRS & CONST                2544 BREWERY RD CROSS PLAINS WI 53528
SES INS BROKERAGE                       P O BOX 4028 TUSTIN CA 92781
SES INS BROKERAGE SRVCS                 1851 E 1ST ST 600 SANTA ANA CA 92705
SES RESTORATION                         12119 KIPP RD GOODRICH MI 48438
SESSION, LORENZA                        ADDRESS ON FILE
SESSIONS, ISHMAEL                       ADDRESS ON FILE
SESSOM, SUSAN MICHELLE                  ADDRESS ON FILE
SESTER, MICHAEL                         ADDRESS ON FILE
SETH BARTLETT                           ADDRESS ON FILE
SETNOR BYER INS & RISK                  900 S PINE ISLAND RD SUITE 300 PLANTATION FL 33245
SETON BY THE SEA CONDOMINIUM            8000 RIDGEWOOD AVE CAPE CANAVERAL FL 32920
ASSOCIATION
SETTLE CONSTRUCTION INCORPORATED        1088 KIDDS DAIRY ROAD SCOTTSVILLE VA 24590
SETTLERS BLUFF HOMEOWNERS ASSOCIATION   3765 OLD JEFFERSON HWY WOODBINE GA 31569
SETZER ROOFING & CONSTRUCTION LLC       RICKY SETZER 1020 W BROADWAY ST. LEWISTOWN MT 59501
SEUBERT & ASSOCIATES                    225 N SHORE DR 300 PITTSBURGH PA 15212
SEVASTOPOL TOWN                         DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
SEVEN BRIDGES COURTS ASSOCIATION        27 MASHIE CT. WOODRIDGE IL 60517
SEVEN DEVILS TOWN                       SEVEN DEVILS TOWN - COLL 1356 SEVEN DEVILS ROAD SEVEN DEVILS NC 28604
SEVEN FIELDS BORO                       SEVEN FIELDS - TAX COLLE 400 HAMPTON CRT SEVEN FIELDS PA 16046
SEVEN HILLS PROPERTY OWNERS ASSOCIATION PO BOX 177 HEMET CA 92546
SEVEN MEADOWS COMMUNITY ASSOC INC       PO BOX 3157 HOUSTON TX 77253
SEVEN MILE CREEK TOWN                   SEVEN MILE CREEK TWN TRE 98 NORTH UNION STREET MAUSTON WI 53948
SEVEN OAKS COMMUNITY ASSOC              PO BOX 10821 CHANTILLY VA 20153
SEVERNS INS AGENCY                      102 S HARVARD ST HEMET CA 92543
SEVERSKI, THOMAS                        ADDRESS ON FILE
SEVERSON & WERSON                       1 EMBARCADERO CENTER STE 2600 SAN FRANCISCO CA 94111
SEVERSON, JEANIE                        ADDRESS ON FILE
SEVIER COUNTY                           SEVIER COUNTY-TRUSTEE 125 COURT AVE - RM 212W SEVIERVILLE TN 37862
SEVIER COUNTY                           SEVIER COUNTY - TAX COLL 115 NORTH THIRD STREET DE QUEEN AR 71832
SEVIER COUNTY                           SEVIER COUNTY-TREASURER 250 NORTH MAIN, RM 108 RICHFIELD UT 84701
SEVIER COUNTY ELECTRIC SYSTEM           315 E MAIN STREET SEVIERVILLE TN 37862
SEVIERVILLE CITY                        SEVIERVILLE CITY-TAX COL 120 GARY WADE BLVD SEVIERVILLE TN 37862
SEVILLA TERRACE CONDO ASSOC., INC       P.O. BOX 160310 HIALEAH FL 33016
SEVILLE TOWNSHIP                        SEVILLE TOWNSHIP - TREAS PO BOX 223 ELWELL MI 48832
SEWARD & KISSEL LLP                     ONE BATTERY PARK PLAZA NEW YORK NY 10004
SEWARD BORO                             SEWARD BORO - TAX COLLEC 336 DELAWARE AVENUE - DE OAKMONT PA 15139
SEWARD COUNTY                           SEWARD COUNTY - TREASURE 515 N WASHINGTON, SUITE LIBERAL KS 67901
SEWARD COUNTY                           SEWARD COUNTY - TREASURE PO BOX 289 SEWARD NE 68434
SEWARD COUNTY TREASURER                 515 N WASHINGTON, STE 102 LIBERAL KS 67901
SEWARD TOWN                             SEWARD TOWN-TAX COLLECTO 795 LOWE ROAD SUITE 1 COBBLESKILL NY 12043
SEWICKLEY BORO                          SEWICKLEY BORO - TAX COL 102 RAHWAY RD. MCMURRAY PA 15317



Epiq Corporate Restructuring, LLC                                                                Page 1115 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1141 of 1490
Claim Name                             Address Information
SEWICKLEY HEIGHTS BORO                 SEWICKLEY HEIGHTS BORO - 238 COUNTRY CLUB RD. SEWICKLEY PA 15143
SEWICKLEY HILLS BORO                   SEWICKLEY HILLS BORO - T 56 TROTTER CIRCLE SEWICKLEY PA 15143
SEWICKLEY SAVINGS BANK                 531 BROAD ST SEWICKLY PA 15143
SEWICKLEY TOWNSHIP                     LINDA HARVEY - TAX COLLE 310 SEWICKLEY AVE HERMINIE PA 15637
SEXTON & CO INC                        PO BOX 176 GRANDVIEW WA 98930
SEYCHEL ROOFING & CONSTRUCTION, LLC    CASEY SEYCHEL 5521 LOUETTA DR SUITE D SPRING TX 77379
SEYFARTH SHAW LLP                      3807 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
SEYMORE, BILLIE                        ADDRESS ON FILE
SEYMOUR CITY                           SEYMOUR CITY TREASURER 328 N MAIN ST SEYMOUR WI 54165
SEYMOUR TOWN                           SEYMOUR TOWN - TAX COLLE 1 FIRST STREET SEYMOUR CT 06483
SEYMOUR TOWN                           SEYMOUR TWN TREASURER W1866 LINSMEYER ROAD SEYMOUR WI 54165
SEYMOUR TOWN                           SEYMOUR TWN TREASURER 6500 TOWER DR EAU CLAIRE WI 54703
SEYMOUR WATER POLLUTION CONTROL AUT    723 DERBY AVENUE EXTENSION SEYMOUR CT 06483
SEYMOUR WPCA                           723 DERBY AVE. EXT SEYMOUR CT 06483
SFB INSURANCE PROGRAMS                 PO BOX 912519 DENVER CO 80291
SFI                                    13500-105 NC HWY 50 &210 SURF CITY NC 28445
SFI GROUP INC                          104 LAKESIDE DR SNEADS FERRY NC 28460
SFI INS GROUP                          P O BOX 519 SNEADS FERRY NC 28460
SFR INVESTMENTS (NAVARRO/FRIAR LANE)   DIANA S. EBRON, ESQ. KIM, GILBERT, EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS
                                       VEGAS NV 89139
SFR INVESTMENTS POOL 1 LLC, ET AL.     DIANA S. EBRON, ESQ. KIM, GILBERT, EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS
                                       VEGAS NV 89139
SFR INVESTMENTS POOL 1, LLC, ET AL.    HOWARD C. KIM KIM GILBERT EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS VEGAS NV
                                       89139
SFR INVESTMENTS POOL I LLC             HOWARD C. KIM KIM, GILBERT, EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS VEGAS
                                       NV 89139
SFR INVESTMENTS POOL I LLC, ET AL.     DIANA S. EBRON, ESQ. KIM, GILBERT, EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS
                                       VEGAS NV 89139
SFR INVESTMENTS POOL I, LLC            DIANA S. EBRON, ESQ. KIM, GILBERT, EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS
                                       VEGAS NV 89139
SG AMERICAS SECURITIES, LLC            ATTN: GENERAL COUNSEL SOCIETE GENERALE COLLATERAL MGMT TEAM ATTN COLL MGMT
                                       TEAM 480 WASHINGTON BLVD. JERSEY CITY NJ 07310
SG AMERICAS SECURITIES, LLC            ATTN: GENERAL COUNSEL 245 PARK AVENUE NEW YORK NY 10167
SGCI                                   622 SE 5TH AV HIALEAH FL 33010
SGF CONSTRUCTION                       PO BOX 6594 SAINT THOMAS VI 00801
SHABANA HAXTON                         AND ABULM RANGOONWALA 2551 GILBERT AVE CORONA CA 92881
SHACK, RONNIECE                        ADDRESS ON FILE
SHACKELFORD & ASSOCIATES LLC           3750A S EVANS STREET GREENVILLE NC 27834
SHACKELFORD COUNTY C/O A               SHACKELFORD CAD - COLLEC P O BOX 2247 ALBANY TX 76430
SHACKELFORD, KRISTAL                   ADDRESS ON FILE
SHACKLETON, MATTHEW                    ADDRESS ON FILE
SHADAY GENERAL SERVICES INC            18354 NW 44 PL MIAMI FL 33055
SHADE CENTRAL CITY AREA                CYNTHIA WALTERS-TAX COLL PO BOX 169 CAIRNBROOK PA 15924
SHADE CENTRAL CITY AREA                SHADE CENTRAL CITY ASD - 271 CENTRAL AVE CENTRAL CITY PA 15926
SHADE TOWNSHIP                         CYNTHIA WALTERS-TAX COLL PO BOX 169 CAIRNBROOK PA 15924
SHADETREE APPRAISAL                    17 FOWLER STREET EAST ELLIJAY GA 30540
SHADOW BROOKE VILLAGE CONDO ASSOC      165 FOLLINS LANE ST SIMONS ISLAND GA 31522
SHADOW HILLS CONDOMINIUM               ASSOCIATION PO BOX 4318 ENGLEWOOD CO 80155
SHADOW HILLS MASTER ASSOC              PO BOX 60998 PHOENIX AZ 85082-0998
SHADOW LAKE VILLAGE                    80 SOUTH JEFFERSON ROAD 2ND FL. WHIPPANY NJ 07981



Epiq Corporate Restructuring, LLC                                                                 Page 1116 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1142 of 1490
Claim Name                              Address Information
SHADOW LAKES DEV CO                    10825 SEMINOLE BLVD UNIT 1 LARGO FL 33778
SHADOW LAKES II ASSOCIATION            24727 W AMENITY CENTER DR WILMINGTON IL 60481
SHADOW RUN COMMUNITY ASSOCIATION INC   C/O QUALIFIED PROPERTY MGMT INC 5901 US 19 STE 7Q NEW PORT RICHEY FL 34652
SHADOW WOOD 2004 LLC                   1600 N MARKET ST CHAMPAIGN IL 61820
SHADOW WOOD COMMUNITY ASSOCIATION, INC. 23101 OAKWILDE BLVD BONITA SPRINGS FL 34135
SHADOW WOOD CONDO ASSOC                910 16TH ST STE 1010 DENVER CO 80202
SHADOW WOOD RESIDENTIAL ASSOCIATION    PO BOX 280 SMITHS STATION AL 36877
SHADOW WOOD VILLAS ASSOCIATION         P. O. BOX 77-1722 CORAL SPRINGS FL 33077
SHADOWOOD VILLAS CONDOMINIUM ASSOC. INC 8825 TAMIAMI TRAIL EAST NAPLES FL 34113
SHAFFER BATES INS                      805 JEFFERSON AVE POCATELLO ID 83201
SHAFFER CUSTOM CABINETS                LLC 14104 WEST HOFFMAN ROAD HAMMOND LA 70403
SHAFI INS                              27601 FORBES RD STE 11 LAGUNA NIGUEL CA 92677
SHAFTSBURY TOWN                        SHAFTSBURY TOWN-TAX COLL P.O. BOX 178 SHAFTSBURY VT 05262
SHAHRZAD FIROUZABADIAN &               JUSTIN ORENDUFF 1104 VERMILLION DR DURHAM NC 27713
SHAKES ROOFING &                       DAVID & KELLY NAWROCKI 34050 N HICKORY AVE GRAYSLAKE IL 60030
SHAKOOR, ZARI                          ADDRESS ON FILE
SHAKOPEE PUBLIC UTILITIES COMMISSION   255 SARAZIN ST. PO BOX 470 SHAKOPEE MN 55379
SHALER AREA-SHALER TWP                 SHALER AREA SCHOOL DISTR 300 WETZEL RD GLENSHAW PA 15116
SHALER S.D./ETNA BORO                  SHALER SD - TAX COLLECTO 437 BUTLER ST PITTSBURGH PA 15223
SHALER S.D./MILLVALE BOR               SHALER ASD - TAX COLLECT 146 GRANT AVE PITTSBURGH PA 15209
SHALER S.D./RESERVE TOWN               SHALER AREA SD - TAX COL 33 LONSDALE PITTSBURGH PA 15212
SHALER TOWNSHIP                        SHALER TWP - TAX COLLECT 300 WETZEL RD GLENSHAW PA 15116
SHALLOTTE INS SERVICES                 PO BOX 1246 SHALOTTE NC 28459
SHALLOW CREEK LAND SURVEY CO           PO BOX 1212 CORSICANA TX 75151
SHALONDA HARVEY                        731 50TH ST WEST PALM BEACH FL 33407
SHAMBLIN INS                           4 DUNCAN DR A BOURBONNAIS IL 60914
SHAMEKA CORINE LOYE                    15826 MUNSON LANE HOUSTON TX 77053
SHAMOKIN CITY                          SHAMOKIN CITY - TAX COLL 51 E LINCOLN ST CITY TAX SHAMOKIN PA 17872
SHAMOKIN DAM BORO                      SHAMOKIN DAM BORO - COLL PO BOX 253 SHAMOKIN DAM PA 17876
SHAMOKIN S.D./COAL TOWNS               SHAMOKIN AREA SD - COLLE 805 W LYNN ST COAL TOWNSHIP PA 17866
SHAMOKIN S.D./SHAMOKIN C               BRENDA SCANDLE - TAX COL 51 E LINCOLN ST. SHAMOKIN PA 17872
SHAMOKIN S.D./SHAMOKIN T               SHAMOKIN AREA SD - COLLE POB 4 SHAMOKIN PA 17872
SHAMOKIN TOWNSHIP                      SHAMOKIN TWP - TAX COLLE POB 4 SHAMOKIN PA 17872
SHAMOKIN-COAL TWP. JOINT SEWER         114 BRIDGE STREET SHAMOKIN PA 17872
AUTHORITY
SHAMONG TOWNSHIP                       SHAMONG TWP - COLLECTOR 105 WILLOW GROVE ROAD SHAMONG NJ 08088
SHAMROCK REAL ESTATE, INC.             BRAD M TAYLOR 400 NORTH WASHINGTON ST ROME NY 13440
SHAMROCK ROOFING &                     REMODELING OF TEXAS LLC 22003 MOSSY OAKS RD SPRING TX 77389
SHAMROCK ROOFING & CONSTRUCTION        SHAMROCK HILLS LLC 8859 LONG ST. LENEXA KS 66215
SHAMROCK ROOFING SERVICES, LLC         JAMES DEVORE 9920 S. RURAL RD 108 TEMPE AZ 85284
SHANAZAROV, ANDREY                     ADDRESS ON FILE
SHANDAKEN TOWN                         SHANDAKEN TOWN-TAX COLLE TOWN HALL PO BOX 67 SHANDAKEN NY 12480
SHANE EDEBURN CONST LLC                975 SHADOW RIDGE DR CHEYENNE WY 82009
SHANE MACHAC                           2383 HAMILTON DR WACO TX 76705
SHANE REID                             135 ELM STREET HUDSON OH 44236
SHANE WOOTEN, LLC                      1390 HUDSON LANE MONROE LA 71201
SHANKHADEV, UDEEB                      ADDRESS ON FILE
SHANKSVILLE STONYCREEK S               ASHLEY OHLER - TAX COLLE 745 LAMBERTSVILLE RD STOYSTOWN PA 15563
SHANKSVILLE-STONYCRK SD-               DON REED - TAX COLLECTOR 1201 PENINSULA DRIVE CENTRAL CITY PA 15926



Epiq Corporate Restructuring, LLC                                                                 Page 1117 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1143 of 1490
Claim Name                             Address Information
SHANKULA, LUKE                         ADDRESS ON FILE
SHANNOCK VALLEY GENERAL SERVICES       111 SOUTH CENTER STREET NUMINE PA 16244
SHANNON AGENCY INC                     400 MASSASOIT AVE 104 E PROVIDENCE RI 02914
SHANNON APPRAISAL SERVICES PS          3020 ISSAQUAH PINE LAKE RD 56 SAMMAMISH WA 98075
SHANNON BUSHEE                         1258 S GILBERT ST HEMET CA 92543
SHANNON CECIL EUGENE C &               CYNTHIA &HEATHER EARNEST 7701 STORMY LN NORTHPORT AL 35473
SHANNON COUNTY                         SHANNON COUNTY - COLLECT 106 MAIN EMINENCE MO 65466
SHANNON COX                            5620 S CATAWBA WAY AURORA CO 80016
SHANNON E SMITH                        ADDRESS ON FILE
SHANNON F. FOSTER                      MINTZ LAW FIRM, PLLC RUDOLPH I. MINTZ, III KINSTON, NC 28501
SHANNON MCNANY                         2812 POLLACK AVE EVANSVILLE IN 47714
SHANNON SANDECKI &                     NICTOR SANDECKI 5201 FREIERMUTH RD STOCKBRIDGE MI 49285
SHANNON W MCDANIEL                     123 E MAY ST WINDER GA 30680
SHANNON WILBURN                        TAX COLLECTOR-BENTON CNTY. 190 RIPLEY AVE ASHLAND MS 38603-6008
SHANNON WURTS                          CONSTRUCTION 1256 HENRI NEWPORT MI 48166
SHANNON, GBEDOR                        ADDRESS ON FILE
SHANNON, JOHN                          ADDRESS ON FILE
SHANNON, KEVIN                         ADDRESS ON FILE
SHANNON, SAMANTHA                      ADDRESS ON FILE
SHANNON, SHANNA                        ADDRESS ON FILE
SHANNONWOOD PARK OWNERS ASSOCIATION,   2240 E 49TH ST. TULSA OK 74105
INC
SHANOIAN, KIMBERLY                     ADDRESS ON FILE
SHAPIRO & BROWN, LLP                   10021 BALLS FORD ROAD SUITE 200 MANASSAS VA 20109
SHAPIRO & BROWN, LLP                   PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO & BROWN, LLP                   SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO & CEJDA                        770 NE 63RD OKLAHOMA CITY OK 73105
SHAPIRO & CEJDA LLC                    LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
SHAPIRO & CEJDA LLP                    PO BOX 775426 CHICAGO IL 60677
SHAPIRO & DAIGREPONT, LLC              SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO & DENARDO LLC                  LOCKBOX 775426 350 E DEVON AVE ITASCA IL 60143
SHAPIRO & DENARDO, LLC                 SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO & FISHMAN & GACHE LLP          LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
SHAPIRO & FISHMAN LLP                  PO BOX 775426 CHICAGO IL 60677
SHAPIRO & INGLE                        10130 PERIMETER PARKWAY SUITE 400 CHARLOTTE NC 28216
SHAPIRO & INGLE - NC LLP               PO BOX 775426 CHICAGO IL 60677
SHAPIRO & INGLE - TN LLP               PO BOX 775426 CHICAGO IL 60677
SHAPIRO & INGLE LLP                    10130 SUITE 400 PERIMETER PARKWAY CHARLOTTE NC 28216
SHAPIRO & INGLE LLP -                  LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
SHAPIRO & INGLE LLP - TN               SHAKIRSH LOCKBOX 775426 350 E DEVON AVE ITASCA IL 60143
SHAPIRO & INGLE, LLP                   SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO & KIRSCH, LLP                  JEREMY LIPFORD 555 PERKINS EXTENDED SECOND FLOOR MEMPHIS TN 38117
SHAPIRO & KREISMAN LLC                 LOCKBOX775426 350E DEVO ITASCA IL 60143
SHAPIRO & KREISMAN LLC                 PO BOX 88464 CHICAGO IL 60680
SHAPIRO & KREISMAN, LLC                SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO & MASSEY                       1080 RVER OAKS DRIVE STE. B-202 FLOWOOD MS 39232
SHAPIRO & MASSEY LLC                   LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
SHAPIRO & MASSEY LLC                   PO BOX 88464 CHICAGO IL 60680-1464
SHAPIRO & MASSEY LLP                   PO BOX 775426 CHICAGO IL 60677



Epiq Corporate Restructuring, LLC                                                                Page 1118 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 1144 of 1490
Claim Name                              Address Information
SHAPIRO & MENTZ LLP                     PO BOX 88464 CHICAGO IL 60680
SHAPIRO & MORLEY                        707 SABLE OAKS DRIVE SUITE 250 SOUTH PORTLAND ME 04106
SHAPIRO & MORLEY LLC                    LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
SHAPIRO & MORLEY LLC                    PO BOX 775426 CHICAGO IL 60677
SHAPIRO & MORLEY, LLC                   SARAH TOLLE PO BOX 775426 CHICAGO IL 60677
SHAPIRO & PICKETT                       651 BEACON PARKWAY WEST SUITE 115 BIRMINHAM AL 35209
SHAPIRO & SCHWARTZ LLP                  PO BOX 775426 CHICAGO IL 60677
SHAPIRO & SUTHERLAND LLC                LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
SHAPIRO & SUTHERLAND LLC                PO BOX 775426 CHICAGO IL 60677
SHAPIRO & WEISMAN LC                    PO BOX 88464 CHICAGO IL 60680
SHAPIRO & ZIELKE                        12550 WEST FRONTAGE ROAD SUITE 200 BURNSVILLE MN 55337
SHAPIRO & ZIELKE LLP                    LOCKBOX STE775426 350E DEVON AVE ITASCA IL 60143
SHAPIRO & ZIELKE LLP                    PO BOX 775426 CHICAGO IL 60677
SHAPIRO AND DAIGREPONT LLC              LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
SHAPIRO AND DENARDO LLC                 PO BOX 775426 CHICAGO IL 60677
SHAPIRO AND ZIELKE LLP                  PO BOX 775426 CHICHAGO IL 60677
SHAPIRO APPRAISAL SERVICE LLC           15466 W BIG SKY DR SURPRISE AZ 85374
SHAPIRO APPRAISERS, LLC                 P.O. BOX 2112 BALA CYNWYD PA 19004
SHAPIRO DICARO & BARAK                  LLC PO BOX 775426 CHICAGO IL 60677
SHAPIRO DICARO & BARAK LLP              LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
SHAPIRO FISHMAN & GACHE                 4630 WOODLAND CORPORATE BLVD. SUITE 400 TAMPA FL 33614
SHAPIRO FISHMAN & GACHE LLP             4630 WOODLAND CORP BLVD, STE 100 TAMPA FL 33614
SHAPIRO FISHMAN & GACHE, LLP            SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO KREISMAN & ASSOC LLC            LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
SHAPIRO KREISMAN & ASSOCIATES, LLC      SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO KREISMAN& ASSO                  LOCKBOX775426 350E DEVO ITASCA IL 60143
SHAPIRO PENDERGAST &                    HASTY LLP PO BOX 775426 CHICAGO IL 60677
SHAPIRO PENDERGAST & HASTY LLP          LOCKBOX 775426 350 EAST DEVO AVE ITASCA IL 60143
SHAPIRO PENDERGAST & HASTY, LLP         211 PERIMETER CENTER PKWY SUITE 300 ATLANTA GA 30346
SHAPIRO PENDERGAST & HASTY, LLP         SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO SCHWARTZ LLP                    LOCKBOX 775426 350 E DEVON AVE ITASCA IL 60143
SHAPIRO SCHWARTZ LLP                    SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO SWERTFEGER                      BETH HENLEY; KATHY KRUEGER; JENNIFER KON; BRANDI BEAVERS 2872 WOODCOCK BLVD.,
                                        DUKE BLDG, STE 100 ATLANTA GA 30341
SHAPIRO VAN ESS & SHERMAN               3636 N. CENTRAL AVE STE. 400 PHOENIX AZ 85012
SHAPIRO VAN ESS & SHERMAN LLP           PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO VAN ESS PHILLIPS                & BARRAGATE LLP PO BOX 775426 CHICAGO IL 60677
SHAPIRO VAN ESS, SHERMAN & MARTH, LLP   SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO, BROWN & ALT, LLP               4249 PAYSPHERE CIRCLE CHICAGO IL 60674
SHAPIRO, DICARO & BARAK LLC             JOHN A. DICARO; KRIS MORONE; LORI LUEBKE; KAY SCHINKER PO BOX 775426 CHICAGO
                                        IL 60677-5426
SHAPIRO, FISHMAN & GACHE LLP            PO BOX 88464 CHICAGO IL 60680-1464
SHAPIRO, SETH                           ADDRESS ON FILE
SHAPIRO, VAN ESS & SHERMAN LLP          SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHAPIRO, VAN ESS, PHILLIPS &            BARRAGATE, LLP SARAH TOLLE PO BOX 775426 CHICAGO IL 60677
SHAPLEIGH TOWN                          SHAPLEIGH TOWN- TAX COLL PO BOX 26 SHAPLEIGH ME 04076
SHAPRIO & MASSEY, LLC                   SARAH TOLLE PO BOX 775426 CHICAGO IL 60677-5426
SHARANJIT KAUR                          8 FELA DR PARLIN NJ 08859
SHARDA PLACIDA ROSALES                  3821 HAMMEL ST LOS ANGELES CA 90063



Epiq Corporate Restructuring, LLC                                                                Page 1119 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1145 of 1490
Claim Name                             Address Information
SHARDONA-TRUSTWAY INS                  6150 AL HWY MONTGOMERY AL 36117
SHARDOW, LINDA                         ADDRESS ON FILE
SHARIF, HANIF                          ADDRESS ON FILE
SHARIPOVA, AIGERIM                     ADDRESS ON FILE
SHARKEY COUNTY                         SHARKEY COUNTY-TAX COLLE 120 LOCUST ST ROLLING FORK MS 39159
SHARLENE WARD                          R STEVEN DERRYBERRY KESTLER/DERRYBERRY 641 WEST LANCASTER BOULEVARD SUITE 205
                                       LANCASTER CA 93534
SHARLOG & SKIBA AGENCY                 1325 REMINGTON RD STE D SCHAUMBURG IL 60173
SHARMA & ASSOCIATES, INC               4901 NW 17 WAY, SUITE 305 FT LAUDERDALE FL 33309
SHARMA & ASSOCIATES, INC.              4901 NW 17TH WAY SUITE 404 FT LAUDERDALE FL 33309
SHAROLYNN MYERS APPRAISAL SERVICE      1004 SW COACHLIGHT COURT LEES SUMMIT MO 64081
SHARON ARCHAMBAULT &                   JAMES ARCHAMBAULT 1093 COUNTY RD 229 SOCIAL CIRCLE GA 30025
SHARON CABRAL, INC                     SHARON CABRAL 26614 SYCAMORE CIRCLE MAGNOLIA TX 77354
SHARON CITY                            SHARON CITY-TAX COLLECTO PO BOX 235 SHARON TN 38255
SHARON CITY CITY BILL                  SHARON CITY - TAX COLLEC 155 W CONNELLY BLVD SHARON PA 16146
SHARON CITY COUNTY BILL                SHARON CITY - TAX COLLEC 155 W CONNELLY BLVD SHARON PA 16146
SHARON D. ROBERTSON                    MELVIN J. CALDWELL, JR. CALD WELL & WHITEHEAD, P.A. 109 CAMDEN STREET P.O. BOX
                                       4520 SALISBURY MD 21803-4520
SHARON E WHITNEY                       136 TEAL KNOLL DR HAWKINS TX 75765
SHARON FISHER & JACKIE MCKELVIE        155 KINGSBERRY DR MAYS LANDING NJ 08330
SHARON GAIL GILLIARD                   CHAPMAN, ROBERT
SHARON GELINAS                         JOHN F. SKINNER, III ASSOCIATED ATTORNEYS OF NEW ENGLAND 587 UNION STREET
                                       MANCHESTER NH 03104
SHARON HALL APPRAISER                  2328 WINSTON AVENUE LOUISVILLE KY 40205
SHARON HILL BORO                       SHARON HILL BORO - COLLE POB 1032 SHARON HILL PA 19079
SHARON HOSKINS                         354 ROSLYN N WATERFORD MI 48328
SHARON L DAVIS                         501 MONTEZUMA AVE DOTHAN AL 36303
SHARON SANITARY AUTHORITY              155 WEST CONNELLY BLVD SUITE 5 SHARON PA 16146
SHARON SCHOOL DISTRICT                 SHARON SD - TAX COLLECTO 155 W CONNELLY BLVD SHARON PA 16146
SHARON SHEPARD                         347 CHURCH ST STE C SANDWICH IL 60548
SHARON SPRINGS CS (CMBD                SHARON SPRINGS CS - COLL 514 STATE RTE 20 SHARON SPRINGS NY 13459
SHARON SPRINGS CS (CMD T               SHARON SPRINGS CS- COLLE 514 STATE RTE 20 SHARON SPRINGS NY 13459
SHARON SPRINGS VILLAGE                 SHARON SPNGS VIL-COLLECT P.O. BOX 217 SHARON SPRINGS NY 13459
SHARON THOMPSON                        1605 W DAKOTA ST FREMONT NE 68025
SHARON TOUSCHNER                       12829 IOWA LANE SCOTT AR 72142
SHARON TOWN                            SHARON TOWN - TAX COLLEC 90 S MAIN STREET SHARON MA 02067
SHARON TOWN                            SHARON TOWN - TAX COLLEC 432 ROUTE 123 SHARON NH 03458
SHARON TOWN                            SHARON TOWN - TAX COLLEC PO BOX 86 SHARON CT 06069
SHARON TOWN                            SHARON TOWN-TAX COLLECTO 156 FRANCE ST. SHARON SPRINGS NY 13459
SHARON TOWN                            SHARON TWN TREASURER N1097 BOLLINGER RD SHARON WI 53585
SHARON TOWN                            PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
SHARON TOWNSHIP                        SHARON TOWNSHIP - TREASU 18010 PLEASANT LAKE RD MANCHESTER MI 48158
SHARON TURNER                          497 DIAMOND HILL COLBERT COLBERT GA 30628
SHARON VILLAGE                         SHARON VLG TREASURER PO BOX 379 /125 PLAIN ST SHARON WI 53585
SHARONDALE MESA OWNERS ASSOCIATION     9525 SHARON WAY CALIMESA CA 92320
SHARP COLLECTIONS, INC.                114 N. MERCER AVE. P.O. BOX 81 SHARPSVILLE PA 16150
SHARP COUNTY                           SHARP COUNTY - TAX COLLE P. O. BOX 480 ASH FLAT AR 72513
SHARP TROPICAL EFFECTS                 CONSTRUCTION 905 MERRIEWOOD DR FRIENDSWOOD TX 77546
SHARP, JONATHAN                        ADDRESS ON FILE
SHARPER IMAGE MGMT. CONSULTANTS, INC   P.O. BOX 6188 MARIETTA GA 30065-0188


Epiq Corporate Restructuring, LLC                                                                 Page 1120 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1146 of 1490
Claim Name                              Address Information
SHARPES SEPTIC TANK & WELL              DRILLING SERVICE 3660 FISH HATCHERY ROAD GASTON SC 29053
SHARPSBURG BORO                         PAT HYATT - TAX COLLECTO 1611 MAIN ST PITTSBURGH PA 15215
SHARPSBURG TN/SEMIANNUAL                TAX COLLECTOR PO BOX 368 SHARPSBURG MD 21782
SHARPSVILLE AREA SCHOOL                 SHARPSVILLE AREA SD - TC 3483 TAMARACK DRIVE SHARPSVILLE PA 16150
SHARPSVILLE AREA SD/CLAR                LORI MCKNIGHT - TAX COLL POB 515 CLARK PA 16113
SHARPSVILLE BORO                        A J KOVACH - TAX COLLECT 1136 RIDGE AVE SHARPSVILLE PA 16150
SHARPSVILLE SCHOOL DISTR                A J KOVACH - TAX COLLECT 1136 RIDGE AVE SHARPSVILLE PA 16150
SHARRATT, JONATHAN                      ADDRESS ON FILE
SHARRIEFF COMMUNITY DEVELOPMENT         OMAR SHARRIEFF 3815 WUTHERING HEIGHTS DR HOUSTON TX 77045
SHARYLAND RESIDENTIAL CMTY. POA INC     1800 PRESTON PARK BLVD, STE 101 PLANO TX 75093
SHARYLAND WATER SUPPLY CORP             PO BOX 1868 MISSION TX 78573-0031
SHASHIKUMA KASARLA AND                  SWATHI GANJA 412 PALUXY DR IRVING TX 75039
SHASKY, SUSANA                          ADDRESS ON FILE
SHASLA PUD L                            SHASLA PUD - TAX COLLECT 11111 KATY FRWY 725 HOUSTON TX 77079
SHASTA COUNTY                           SHASTA COUNTY - TAX COLL 1450 COURT STREET, ROOM REDDING CA 96001
SHASTA COUNTY TAX COLLECTOR             PO BOX 991830 REDDING CA 96099
SHASTA HILLS ESTATES HOA                2051 HILLTOP DRIVE REDDING CA 96002
SHASTA HILLS ESTATES HOA                C/O CBCC PROPERTY MANAGEMENT 2070 CHURN CREEK ROAD, SUITE B REDDING CA 96002
SHASTA HILLS ESTATES HOMEOWNER'S ASSOC. C/O CBCC PROPERTY MANAGEMENT, 2051 HILL TOP DR, SUITE A-17 REDDING CA 96002
SHASTA SPAS & BBQS                      2997 STARBURST DR REDDING CA 96001
SHASTA VINEYARD HOME OWNERS ASSOCIATION 1815 VINEYARD TRAIL REDDING CA 96003
SHATEK, SHERRY                          ADDRESS ON FILE
SHAUN MCGINNITY                         4960 FAIROAKS CIR N HUGO MN 55038
SHAW, ASHLEIGH                          ADDRESS ON FILE
SHAW, DERRICK                           ADDRESS ON FILE
SHAW, LAKIESHA                          ADDRESS ON FILE
SHAW, MERVETTA                          ADDRESS ON FILE
SHAW, SHEELA                            ADDRESS ON FILE
SHAWANGUNK TOWN                         SHAWANGUNK TOWN-TAX COLL PO BOX 247 WALLKILL NY 12589
SHAWANO CITY                            SHAWANO CITY TREASURER 127 S SAWYER SHAWANO WI 54166
SHAWDA, SCOTT                           ADDRESS ON FILE
SHAWN C PEGRAM                          89 CHRISTOPHER TYLER LANE HENDERSON NC 27537
SHAWN CHANDLER                          318 COVERT RUN PIKE BELLEVUE KY 41073
SHAWN DIAMOND                           252 HENDRICKSON AVE EDGEWATER PARK NJ 08010
SHAWN HOLTROP                           503 W PARK ST SHELDON IA 51201
SHAWN M MELHORN                         3100 SKY TOP TRAIL DOVER PA 17315
SHAWN PULLEN                            4223 WHITE KESTREL RALEIGH NC 27616
SHAWN SKINNER                           1608 29TH ST ROCK ISLAND IL 61201
SHAWN STAFFORD &                        SHANNON STAFFORD 1817 PIPERS MEADOW DR PALM HARBOR FL 34683
SHAWNEE COUNTY                          SHAWNEE COUNTY - TREASUR 200 SE 7TH ST, ROOM 101 TOPEKA KS 66603
SHAWNEE PROPERTY OWNER'S MAINT ASSOC.   P.O. BOX 223 WINFIELD WV 25213
SHAWNEETOWN CITY UTILITIES              330 LINCOLN BLVD E SHAWNEETOWN IL 62984
SHAWNTAVIA ROBINSON                     4679 HARBORVIEW DR JACKSONVILLE FL 32208
SHAY WALLACE &                          MICHAEL WALLACE 9680 W WAGON TRAIL DR LITTLETON CO 80123
SHAYLA HALL, PERSONAL REPRESENTATIVE    18901 PAR TWO CIRCLE HUMBLE TX 77346-8139
SHAYM SHAYMA, ET AL.                    SANJAY CHAUBEY, ESQ. LAW OFFICES OF SANJAY CHAUBEY, ESQ. 18 EAST 41ST STREET,
                                        SUITE 1704 NEW YORK NY 10017
SHAYM SHAYMA, ET AL.                    EHSANUL HABIB, ESQ. LAW OFFICE OF EHSANUL HABIB 118-21 QUEENS BLVD., STE. 603
                                        FOREST HILLS NY 11375



Epiq Corporate Restructuring, LLC                                                                  Page 1121 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1147 of 1490
Claim Name                            Address Information
SHC CONTRACTING &                     KRISTIN & ERIC HILLYER 2058 CYPRESS ST LINO LAKES MN 55038
SHC CONTRACTING LLC                   15140 FRENCH DR HUGO MN 55038
SHD LEGAL GROUP P.A.                  P. O. BOX 19519 FT. LAUDERDALE FL 33318
SHD LEGAL GROUP PA                    499 NW 70TH AVE STE 309 PLANTATION FL 33317
SHD LEGAL GROUP PA                    SUITE 309 499 NW 70TH AVE PLANTATION FL 33317
SHEA INS INC                          310 SOUTH CEDAR ST SPOKANE WA 99201
SHEA INSURANCE AGENCY                 79 CENTRAL STREET HOLLISTON MA 01746
SHEALLY INS                           34 COVIL AVE WILMINGTON NC 28403
SHEAR INS AGENCY                      16250 NORHTLAND 365 SOUTHFIELD MI 48075
SHEARIN REAL ESTATE LLC               1420 NORTH HIGHLAND STREET JACKSON TN 38301
SHEBOYGAN CITY                        SHEBOYGAN CITY TREASURER 828 CENTER AVE SHEBOYGAN WI 53081
SHEBOYGAN FALLS CITY                  SHEBOYGAN FALLS CITY TRE P.O. BOX 186/375 BUFFALO SHEBOYGAN FALLS WI 53085
SHEBOYGAN FALLS TOWN                  SHEBOYGAN FALLS TWN TREA W3860 COUNTY ROAD O SHEBOYGAN FLS WI 53085
SHEBOYGAN TOWN                        SHEBOYGAN TWN TREASURER 1512 NORTH 40TH ST SHEBOYGAN WI 53081
SHECHTMAN HALPERIN                    1080 MAIN ST. PAWTUCKET RI 02860
SHECHTMAN HALPERIN &                  SAVAGE 1080 MAIN ST PAWTUCKET RI 02860
SHECHTMAN HALPERIN SAVAGE             1080 MAIN STREET PAWTUCKET RI 02860
SHECHTMAN HALPERIN SAVAGE LLP         1080 MAIN STREET PAWTUCKET RI 02860
SHED STORE                            5327 14TH ST W BRADENTON FL 34207
SHEEHY, BEVERLY                       ADDRESS ON FILE
SHEESLEY, ALISSA                      ADDRESS ON FILE
SHEETS, CHRISTINE                     ADDRESS ON FILE
SHEFFIELD AT ABERDEEN                 8135 LAKE WORTH ROAD SUITE B C/O ASSOCIATED PROPERTY MANAGEMENT LAKE WORTH FL
                                      33467
SHEFFIELD MEWS 3 & 4 COA              PO BOX 8506 RED BANK NJ 07701
SHEFFIELD TOWN                        SHEFFIELD TOWN - TAX COL 21 DEPOT SQUARE SHEFFIELD MA 01257
SHEFFIELD TOWN                        SHEFFIELD TOWN - TAX COL P.O. BOX 165 SHEFFIELD VT 05866
SHEFFIELD TOWNSHIP                    SHEFFIELD TWP - TAX COLL 310 CHURCH STPOB 997 SHEFFIELD PA 16347
SHEIKH, KOMAL                         ADDRESS ON FILE
SHEILA A WEBB                         2234 FORDHAM RD DALLAS TX 75216
SHEILA LAMONICA                       PO BOX 124 KATHLEEN FL 33849
SHEILA M BROTH AGENCY                 809 A DAPHINE AVE DAPHINE AL 36526
SHEILA RHENEY                         196 WOODSTONE CIRCLE ALBANY GA 31701
SHEILA SANDHAGEN                      & JERRY SANDHAGEN 16654 E POWERS PL CENTENNIAL CO 80015
SHELA EDMONDS APPRAISALS              3165 HOLLY CLIFF LN PORTSMOUTH VA 23703
SHELBURNE FALLS FIRE                  SHELBURNE FALLS FIRE-COL 121 STATE STREET SHELBURNE FALLS MA 01370
SHELBURNE FIRE DIST                   TAX COLLECTOR 51 BRIDGE ST SHELBURNEFALLS MA 01370
SHELBURNE TOWN                        SHELBURNE TOWN - TAX COL 51 BRIDGE ST-MUNICIPAL B SHELBURNEFALLS MA 01370
SHELBURNE TOWN                        SHELBURNE TOWN - TAX COL 74 VILLAGE ROAD SHELBURNE NH 03581
SHELBURNE TOWN                        SHELBURNE TOWN - TAX COL P.O. BOX 88 SHELBURNE VT 05482
SHELBY CNTY FARMERS                   P O BOX 31 HARLAN IA 51537
SHELBY COUNTY                         SHELBY COUNTY-TAX COLLEC P O BOX 1298 COLUMBIANA AL 35051
SHELBY COUNTY                         SHELBY COUNTY-TRUSTEE 157 POPLAR AVE - SUITE 2 MEMPHIS TN 38103
SHELBY COUNTY                         SHELBY COUNTY - SHERIFF 501 MAIN ST, SUITE 8 SHELBYVILLE KY 40065
SHELBY COUNTY                         SHELBY COUNTY - TREASURE 129 E COURT ST SIDNEY OH 45365
SHELBY COUNTY                         SHELBY COUNTY - TREASURE 25 W. POLK STREET / ROOM SHELBYVILLE IN 46176
SHELBY COUNTY                         SHELBY COUNTY - TREASURE PO BOX 110 HARLAN IA 51537
SHELBY COUNTY                         SHELBY COUNTY - TREASURE PO BOX 326 SHELBYVILLE IL 62565
SHELBY COUNTY                         SHELBY COUNTY - TAX COLL 200 SAN AUGUSTINE ST, SU CENTER TX 75935



Epiq Corporate Restructuring, LLC                                                                Page 1122 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1148 of 1490
Claim Name                               Address Information
SHELBY COUNTY AUDITOR                    ATTN: DON ARMSTRONG PROPERTY TAX COMMISSIONER 102 DEPOT STREET COLUMBIANA AL
                                         35051
SHELBY COUNTY CLERK                      P.O. BOX 230 SHELBYVILLE IL 62565-0230
SHELBY COUNTY TAX COMMISSIONER           PO BOX 1269 COLUMBIANA AL 35051
SHELBY FARMERS MTL                       P O BOX 307 AMBOY MN 56010
SHELBY MUNICIPAL UTILITIES               23 EAST MAIN STREET SHELBY OH 44875
SHELBY TOWN                              SHELBY TOWN-TAX COLLECTO PO BOX 348 MEDINA NY 14103
SHELBY TOWN                              SHELBY TWN TREASURER 2800 WARD AVE. LA CROSSE WI 54601
SHELBY TOWNSHIP                          SHELBY TOWNSHIP - TREASU 52700 VAN DYKE SHELBY TOWNSHIP MI 48316
SHELBY TOWNSHIP                          SHELBY TOWNSHIP - TREASU PO BOX 215 SHELBY MI 49455
SHELBY VILLAGE                           SHELBY VILLAGE - TREASUR 218 N MICHIGAN AVE SHELBY MI 49455
SHELBY WEST LLC                          3005 UNIVERSITY DR STE 100 AUBURN HILLS MI 48326
SHELBYVILLE CITY                         SHELBYVILLE CITY-TREASUR 201 N SPRING ST SHELBYVILLE TN 37160
SHELBYVILLE CITY                         CITY OF SHELBYVILLE - CL PO BOX 1289 SHELBYVILLE KY 40065
SHELBYVILLE MUT INS                      PO BOX 200 SHELBYVILLE IL 62565
SHELDON APPEL, ET AL.                    BRIAN D LANGA; DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP 915 WILSHIRE
                                         BLVD., # 2000 LOS ANGELES CA 90017-3496
SHELDON ISD                              SHELDON ISD - TAX COLLEC 11411 C E KING PKWY, STE HOUSTON TX 77044
SHELDON LARGENT REALTY                   ATTN: CURT LARGENT 3570 RANCHO ROAD STE 2 REDDING CA 96002
SHELDON LARGENT REALTY                   ATTN: CURT LARGENT 3570 RANCHO ROAD STE 1 REDDING CA 96002
SHELDON MAY & ASSOCIATES PC              255 MERRICK RD ROCKVILLE CENTRE NY 11570
SHELDON ROAD MUD U                       SHELDON ROAD MUD - COLLE 11500 NORTHWEST FREEWAY HOUSTON TX 77092
SHELDON TOWN                             SHELDON TOWN - TAX COLLE 1640 MAIN STREET SHELDON VT 05483
SHELDON TOWN                             SHELDON TOWN - TAX COLLE 3014 BARTZ RD D STRYKERSVILLE NY 14145
SHELDON TOWN                             SHELDON TWN TREASURER 29641 NEWPORT RD. CASHTON WI 54619
SHELDON, MEREDITH                        ADDRESS ON FILE
SHELIA BIEHL, P.A.                       815 SE OSCEOLA STREET JUSTICE BUILDING STUART FL 34994
SHELIA K BARRON                          15 JASMINE DR HATTIESBURG MS 39401
SHELL LAKE CITY                          SHELL LAKE CITY TREASURE PO BOX 520 / 501 FIRST S SHELL LAKE WI 54871
SHELL POINT PROPERTY OWNERS ASSOC. INC   1288 SHELL POINT RD NE TOWNSEND GA 31331
SHELL, CHALONDA                          ADDRESS ON FILE
SHELLEY ARUMBA & ANDREW                  ARUMBA 15551 ETHAN AVE N HUGO MN 55038
SHELLEY J MACDONALD &                    ALICF E 87 METODY DR ATTLEBORO MA 02703
SHELLEY, AARON                           ADDRESS ON FILE
SHELLMAN CITY                            SHELLMAN CITY-TAX COLLEC P O BOX 60 SHELLMAN GA 39886
SHELLNUT-CAMPBELL INS                    127 FRANKLIN SUITE 200 BRENTWOOD TN 37027
SHELLY ACRES COMMUNITY WATER             984 TWINS LANE MANSFIELD OH 44905
ASSOCIATION
SHELLY MIDDLEBROOKS &                    OLEARY INC PO BOX 2909 JACKSONVILLE FL 32203
SHELLY-TOLLIVER, LAKESHIA                ADDRESS ON FILE
SHELOCTA BORO INDIAN                     TAX COLLECTOR PO BOX 312 SHELOCTA PA 15774
SHELTER CONSTRUCTION LLC                 7040 LAKELAND AV N 102 BROOKLYN PARK MN 55428
SHELTER INSURANCE                        COMPANIES P.O. BOX 6006 COLUMBIA MO 65205
SHELTER INSURANCE                        P O BOX 6006 COLUMBIA MO 65205
SHELTER INSURANCE                        COMPANY 1817 W BROADWAY COLUMBIA MO 65218
SHELTER ISLAND TOWN                      SHELTER ISLAND TN-RECEIV PO BOX 1854 SHELTER ISLAND NY 11964
SHELTER MUTUAL INSURANCE COMPANY         P. O. BOX 336 WARSAW MO 65355
SHELTER PRO INC.                         CHRIS ALLEN REAMS 3400 NACOGDOCHES ROAD 6 SAN ANTONIO TX 78217
SHELTER ROOFING LLC                      JEFFREY C SKIPPER 2231 S COMMERCIAL ST ARANSAS PASS TX 78336
SHELTERED COVE ESTATES HOA               4450 SE HERON LOOP LINCOLN CITY OR 97367


Epiq Corporate Restructuring, LLC                                                                   Page 1123 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1149 of 1490
Claim Name                             Address Information
SHELTON C BARNHILL                     601 DENNIS DR. HEMINGWAY SC 29554
SHELTON CITY                           TAX COLLECTOR P O BOX 273 SHELTON CT 06484
SHELTON INS                            P O BOX 7368 LAKELAND FL 33807
SHELTON KEY-N-LOCK                     1325 W PINE STREET MOUNT AIRY NC 27030
SHELTON PROBATE DISTRICT               40 WHITE STREET SHELTON CT 06484
SHELTON PROPERTIES AT KW               ATTN: PATTY KORAHAIS 1707 JOHN B WHITE BLVD STE E SPARTANBURG SC 29301
SHELTON PROPERTIES AT KW               ATTN: PATTY KORAHAIS 208 N LOGAN ST GAFFNEY SC 29341
SHELTON PROPERTIES COASTAL LLC         74 SOUTH PORT ROYAL DRIVE HILTON HEAD ISLAND SC 29928
SHELTON PROPERTIES, INC                208 N. LOGAN ST. GAFFNEY SC 29341
SHELTON ROOFING                        TRACY SHELTON 7415 WORTH AVE BENTON AR 72019
SHELTON VICTORIAN UOA                  384 HOWE AVE 1C SHELTON CT 06484
SHELTON, COELA                         ADDRESS ON FILE
SHELTON, TOMMY                         ADDRESS ON FILE
SHENANDOAH BORO                        SHENANDOAH BORO - COLLEC 110 EAST WASHINGTON ST SHENANDOAH PA 17976
SHENANDOAH COUNTY                      SHENANDOAH COUNTY - TREA 600 NORTH MAIN ST.;SUITE WOODSTOCK VA 22664
SHENANDOAH HOMES ASSOCIATION           PO BOX 780893 SAN ANTONIO TX 78278
SHENANDOAH MTL                         660 N MAIN ST WOODSTOCK VA 22664
SHENANDOAH MUTURAL                     P O BOX 106 WOODSTOCK VA 22664
SHENANDOAH OF FRANKFORT                7601 W 191ST ST. STE., 1E TINLEY PARK IL 60487
SHENANDOAH TOWN                        SHENANDOAH TOWN - TREASU 426 FIRST STREET SHENANDOAH VA 22849
SHENANDOAH VALLEY SCHOOL               SHENANDOAH VALLEY SD - T 110 EAST WASHINGTON ST SHENANDOAH PA 17976
SHENANDOAH VENTURES LP                 320 N PARK VISTA ST ANAHEIM CA 92806
SHENANGO SCHOOL DISTRICT               SHENANGO AREA SD - COLLE 2108 S BEAVER ST NEW CASTLE PA 16102
SHENANGO SD/SHENANGO TWP               MARY JANE COUSINS - COLL 1000 WILLOWBROOK RD. SUI NEW CASTLE PA 16101
SHENANGO TOWNSHIP                      MARY JANE COUSINS - COLL 1000 WILLOWBROOK RD. NEW CASTLE PA 16101
SHENANGO TOWNSHIP                      SHENANGO TWP - TAX COLLE 2455 MERCER-W MIDDLESEX W MIDDLESEX PA 16159
SHENENDEHOWA C.S. (COMBI               SHENENDEHOWA C.S-TAX COL 5 CHELSEA PLACE CLIFTON PARK NY 12065
SHEPARD FARM & CONSTRUCTION            P.O. BOX 146 YATES CENTER KS 66783
SHEPARD INS                            111 CONGRESSIONALBLVD100 CARMEL IN 46032
SHEPARD, LATOYA                        ADDRESS ON FILE
SHEPHERD HOMES INCORPORATED            44 KNOLL RD. ANDERSON IN 46011
SHEPHERD VILLAGE                       SHEPHERD VILLAGE - TREAS P.O.BOX 582 SHEPHERD MI 48883
SHEPHERD, TYREES                       ADDRESS ON FILE
SHEPPARD, DAVID                        ADDRESS ON FILE
SHEPPARD, VICTORIA                     ADDRESS ON FILE
SHER GARNER CAHILL RICHTER             KLIEN HILBERT LLC 909 POYDRAS ST SUITE 2800 NEW ORLEANS LA 70112
SHERBERT, THEO                         ADDRESS ON FILE
SHERBORN TOWN                          SHERBORN TOWN - TAX COLL 19 WASHINGTON STREET SHERBORN MA 01770
SHERBURNE COUNTY                       SHERBURNE CO. - AUD/TREA 13880 BUSINESS CENTER DR ELK RIVER MN 55330
SHERBURNE COUNTY RECORDER              13880 BUSINESS CENTER DRIVE NW ELK RIVER MN 55330
SHERBURNE COUNTY TREASURER             13880 BUSINESS CTR ELK RIVER MN 55330
SHERBURNE TOWN                         SHERBURNE TOWN- TAX COLL P.O. BOX 860 SHERBURNE TOWN NY 13460
SHERBURNE VILLAGE                      SHERBURNE VILLAGE- CLERK 15 WEST STATE STREET SHERBURNE NY 13460
SHERBURNE-EARVILLE CS                  SHERBURNE-EARVILLE -COLL 1O BOX 712 SHERBURNE NY 13460
SHERBURNE-EARVILLE CS(CM               SHERBURNE-EARVILLE -COLL SBT SHERBURNE BRANCH BOX SHERBURNE NY 13460
SHEREE PATE                            310 GREENTREE CT COLLEGE PARK GA 30349
SHERI E SMITH REALTY PA                9407 SHOCKLEY RD. BISHOPVILLE MD 21813
SHERIDAN COUNTY                        SHERIDAN COUNTY - TREASU 100 WEST LAUREL AVENUE PLENTYWOOD MT 59254
SHERIDAN COUNTY                        SHERIDAN COUNTY - TREASU PO BOX 570 RUSHVILLE NE 69360



Epiq Corporate Restructuring, LLC                                                               Page 1124 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1150 of 1490
Claim Name                             Address Information
SHERIDAN COUNTY                        SHERIDAN COUNTY-TREASURE 224 SOUTH MAIN ST, B3 SHERIDAN WY 82801
SHERIDAN OAKS HOMEOWNERS ASSOCIATION   3850 N 38 AVE. HOLLYWOOD FL 33021
INC
SHERIDAN TOWN                          SHERIDAN TOWN- TAX COLLE PO BOX 116 SHERIDAN NY 14135
SHERIDAN TOWN                          SHERIDAN TWN TREASURER E3369 COUNTY ROAD V RIDGELAND WI 54763
SHERIDAN TOWNSHIP                      SHERIDAN TOWNSHIP - TREA 3150 S MCMILLAN RD BAD AXE MI 48413
SHERIDAN TOWNSHIP                      SHERIDAN TOWNSHIP - TREA 9720 E. BEAVERTON RD CLARE MI 48617
SHERIDAN TOWNSHIP                      SHERIDAN TOWNSHIP - TREA 13355 29 MILE RD ALBION MI 49224
SHERIDAN TOWNSHIP                      SHERIDAN TOWNSHIP - TREA 15563 45TH AVE. BARRYTON MI 49305
SHERIDAN TOWNSHIP                      SHERIDAN TOWNSHIP - TREA 5968 E FOUNTAIN RD FOUNTAIN MI 49410
SHERIDAN TOWNSHIP                      SHERIDAN TOWNSHIP - TREA 6884 W. CHAMBERLAIN FREMONT MI 49412
SHERIDAN VILLAGE                       SHERIDAN VILLAGE - TREAS PO BOX 179 SHERIDAN MI 48884
SHERIFF MCDOWELL COUNTY                90 WYOMING ST STE 117 WELCH WV 24801
SHERIFF OF NORTHUMBERLAND COUNT        NORTHUMBERLAND COUNTY COURTHOUSE 201 MARKET STREET SUNBURY PA 17801
SHERIFF WAYNE WRIGHT                   103 S MAIN STREET VERSAILLES KY 40383
SHERMAN AND RODGERS ATTORNEY TRUST     PO BOX 250 BURGAW NC 28425
SHERMAN AND RODGERS, PLLC              P. O. BOX 250 BURGAW NC 28425
SHERMAN CEN SCH (CMD TNS               SHERMAN CEN SCH- TAX COL 127 PARK STREET SHERMAN NY 14781
SHERMAN COUNTY                         SHERMAN COUNTY - TREASUR 813 BROADWAY, ROOM 103 GOODLAND KS 67735
SHERMAN COUNTY                         SHERMAN COUNTY - TREASUR PO BOX 542 LOUP CITY NE 68853
SHERMAN COUNTY                         SHERMAN COUNTY - TAX COL P O BOX 1229 STRATFORD TX 79084
SHERMAN COUNTY                         SHERMAN COUNTY - TAX COL PO BOX 382 MORO OR 97039
SHERMAN COUNTY APPRAISAL               SHERMAN CAD - TAX COLLEC P O BOX 239 STRATFORD TX 79084
SHERMAN HAMILTON AND                   JAN HAMILTON 98 S LUCILLE ST BEVERLY HILLS FL 34465
SHERMAN HODGE                          8178 DICKINSON CT MANASSAS VA 20111
SHERMAN JAY ROBERTSON                  404 NORTH MAIN STREET GRETNA VA 24557
SHERMAN LLC                            GROUND RENT PO BOX 1102 BROOKLANDVILLE MD 21022
SHERMAN TERRACE COOPERATIVE            733 YONKERS AVE STE 103 YONKERS NY 10704
SHERMAN TOWN                           SHERMAN TOWN - TAX COLLE 36 SCHOOL STREET, SUITE SHERMAN MILLS ME 04776
SHERMAN TOWN                           SHERMAN TOWN - TAX COLLE PO BOX 39 SHERMAN CT 06784
SHERMAN TOWN                           SHERMAN TOWN- TAX COLLEC P.O. BOX 568 SHERMAN NY NY 14781
SHERMAN TOWN                           SHERMAN TWN TREASURER PO BOX 88 ADELL WI 53001
SHERMAN TOWN                           SHERMAN TWN TREASURER N9456 MERIDIAN AVE LOYAL WI 54446
SHERMAN TOWN                           DUNN COUNTY TREASURER 800 WILSON AVE, RM 150 MENOMONIE WI 54751
SHERMAN TOWNSHIP                       SHERMAN TOWNSHIP - TREAS 4327 BUHL RD RUTH MI 48470
SHERMAN TOWNSHIP                       TOWNSHIP - TREASURER 5835 ROUND LAKE RD GLADWIN MI 48624
SHERMAN TOWNSHIP                       8588 W DREW WEIDMAN MI 48893
SHERMAN TOWNSHIP                       SHERMAN TOWNSHIP - TREAS 8588 W DREW RD WEIDMAN MI 48893
SHERMAN TOWNSHIP                       SHERMAN TOWNSHIP - TREAS P.O. BOX 798 STURGIS MI 49091
SHERMAN TOWNSHIP                       SHERMAN TOWNSHIP - TREAS 4753 N. REEK ROAD FOUNTAIN MI 49410
SHERMAN TOWNSHIP                       SHERMAN TOWNSHIP - TREAS 2168 S. WISNER AVE FREMONT MI 49412
SHERMAN TOWNSHIP                       SHERMAN TOWNSHIP - TREAS 8872 SECOND ST. LAKE LINDEN MI 49945
SHERMAN UTILITIES                      405 N RUSK STREET SHERMAN TX 75090
SHERMAN VILLAGE                        SHERMAN VILLAGE- CLERK P.O. BOX 629 SHERMAN NY 14781
SHERMAN, ELIJAH                        D. KIMBERLI WALLACE, PLLC D. KIMBERLI WALLACE, ESQ 9500 RAY WHITE RD, SUITE
                                       200 FORT WORTH TX 76244
SHERMAN, JOSHUA                        ADDRESS ON FILE
SHERMAN, JULIE                         ADDRESS ON FILE
SHERMAN, KATHERINE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1125 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1151 of 1490
Claim Name                             Address Information
SHERMAR LLC                            GROUND RENT PO BOX 1102 BROOKLANDVILLE MD 21022
SHERMAR, LLC                           2330 W. JOPPA ROAD SUITE 103 LUTHERVILLE MD 21093
SHERRIE AND MICHAEL PINO               ADDRESS ON FILE
SHERRIE DANIEL                         ADDRESS ON FILE
SHERRIEFF, FAYE                        ADDRESS ON FILE
SHERRILL & COMPANY                     PO BOX 15445 SAVANNAH GA 31416
SHERRILL CITY                          SHERRILL CITY - TREASURE 377 SHERRILL ROAD SHERRILL NY 13461
SHERRILL MUTUAL INSURANC               PO BOX 19 SHERRILL IA 52073
SHERRY FLEWELLEN                       PREVOST & SHAFE J. NEAL PREVOST, ESQ 5560 TENNYSON PARKWAY, SUITE 260 PLANO TX
                                       75024
SHERRY JENSEN                          ADDRESS ON FILE
SHERRY O PHILLIPS                      ADDRESS ON FILE
SHERRY SANNER &                        ADDRESS ON FILE
SHERRY TOWN                            SHERRY TWN TREASURER 7706 COUNTY RD F ARPIN WI 55410
SHERVHEIM-MATHEWS, MARY                ADDRESS ON FILE
SHERWIN WILLIAMS CO                    4506 LB MCLEOD BOX A400 ORLANDO OH 32811
SHERWOOD BASKERVILLE REAL ESTATE       PO BOX 37 SOUTH HILL VA 23970
SHERWOOD COA                           6015 LEHMAN DR STE 205 COLORADO SPRINGS CO 80918
SHERWOOD FOREST SOUTH POA, INC.        32161 ROBIN HOODS LOOP MILLSBORO DE 19966
SHERWOOD OAKS HOA, INC.                6778 RIVER CENTER DRIVE CLEMMONS NC 27012
SHERWOOD TOWNSHIP                      SHERWOOD TOWNSHIP - TREA 548 MAIN ST. SHERWOOD MI 49089
SHERWOOD TRAILS VILLAGE COMMUNITY      1075 KINGWOOD DRIVE, SUITE 100 KINGWOOD TX 77339
ASSOC.
SHERWOOD VILLAGE                       SHERWOOD VILLAGE - TREAS 219 WEST ST BOX 98 SHERWOOD MI 49089
SHERWOOD VILLAGE                       SHERWOOD VLG TREASURER PO BOX 279 SHERWOOD WI 54169
SHERWOOD, TARIN                        ADDRESS ON FILE
SHERWOOD-ELM GROVE TRAIL ASSOCIATION   1075 KINGWOOD DRIVE, SUITE 100 KINGWOOD TX 77339
SHERYL ANN ABBOTT                      127 SENECA DR WAXAHACHIE TX 75165
SHERYL TERRIL                          411 E FAIRVIEW ST ARLINGTON HEIGHTS IL 60005
SHERYLL LAW PC                         633 EAST MAIN STREET SUITE 2 RIVERHEAD NY 11901
SHERZER AND ASSOCIATES                 2305 S RIDGEWOOD AVE S DAYTONA FL 32119
SHESHEQUIN TOWNSHIP                    ANITA WHIPPLE, TAX COLLE 766 CROSS ROAD TOWANDA PA 18848
SHEWARD CONTRACTORS LLC                6444 E 116TH FISHERS IN 46038
SHEWEY, KRISSA                         ADDRESS ON FILE
SHI                                    ATTN: GENERAL COUNSEL 290 DAVIDSON AVENUE SOMERSET NJ 08873
SHI INTERNATIONAL CORP                 ATTN: GENERAL COUNSEL 290 DAVIDSON AVE. SOMERSET NJ 08873
SHI INTERNATIONAL CORP                 PO BOX 952121 DALLAS TX 75395-2121
SHI INTERNATIONAL CORP.                ATTN: CONTRACTS 290 DAVIDSON AVENUE SOMERSET NJ 08873
SHI INTERNATIONAL CORP.                ATTN: GENERAL COUNSEL PO BOX 952121 DALLAS TX 75395-2121
SHI INTERNATIONAL CORP.                ATTN: GENERAL COUNSEL PO BOX 952122 DALLAS TX 75395-2121
SHI INTERNATIONAL CORP.                ATTN: GENERAL COUNSEL PO BOX 952122 DALLAS TX 95212
SHIAWASSEE COUNTY                      SHIAWASSEE COUNTY - TREA 208 N SHIAWASSEE ST CORUNNA MI 48817
SHIAWASSEE COUNTY TREASURER            208 N SHIAWASSEE ST CORUNNA MI 48817
SHIAWASSEE TOWNSHIP                    TREASURER 625 GRAND RIVER RD BANCROFT MI 48414
SHIBATA, SEAN                          ADDRESS ON FILE
SHIBLE MTL FIRE                        P O BOX 92 APPLETON MN 56208
SHICK, CURTIS                          ADDRESS ON FILE
SHICKSHINNY BORO                       SHICKSHINNY BORO - COLLE 310 HARTMAN ROAD HUNLOCK CREEK PA 18621
SHIELD ROOFING & CONSTRU               206 4TH ST EAST SOUTH POINT OH 45680



Epiq Corporate Restructuring, LLC                                                                 Page 1126 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1152 of 1490
Claim Name                             Address Information
SHIELD ROOFING & CONSTRUCTION, LLC     CHRIS BROWN 206 4TH STREET EAST SOUTH POINT OH 45680
SHIELD ROOFING LLC                     12029 SW 117 CT MIAMI FL 33186
SHIELDS INC                            7589 SHIELDS DR FREDERICK MD 21704
SHIELDS TOWN                           SHIELDS TWN TREASURER N1657 CTY RD K WATERTOWN WI 53098
SHIELDS, KRYSTAL                       ADDRESS ON FILE
SHIELDS, TYESE                         ADDRESS ON FILE
SHIKELLAMY S.D./NORTHUMB               SHIKELLAMY SD - TAX COLL 219 FRONT ST NORTHUMBERLAND PA 17857
SHIKELLAMY S.D./POINT TW               JOHN SNYDER - TAX COLLEC PO BOX 317 NORTHUMBERLAND PA 17857
SHIKELLAMY S.D./ROCKEFEL               SHIKELLAMY SD - TAX COLL 124 MINNIER RD SUNBURY PA 17801
SHIKELLAMY S.D./SNYDERTO               SHIKELLAMY SD - TAX COLL 55 S MAIN ST/SNYDERTOWN SNYDERTOWN PA 17801
SHIKELLAMY S.D./SUNBURY                SHIKELLAMY SD - TAX COLL 225 MARKET ST SUNBURY PA 17801
SHIKELLAMY S.D./UPPER AU               DARLENE KERN - TAX COLLE 486 MOUNTAIN VIEW DRIVE SUNBURY PA 17801
SHILDNECK & ASSOCIATES                 500 PURDY HILL RD STE 5 MONROE CT 06468
SHILES, JESSE                          ADDRESS ON FILE
SHILLINGTON BORO                       SHILLINGTON BORO - COLLE 2 E LANCASTER AVEPOB 9 SHILLINGTON PA 19607
SHILOH BORO C/O HOPEWEL                SHILOH BORO - TAX COLLEC 590 SHILOH PIKE BRIDGETON NJ 08302
SHILOH LAND MGMT LLC                   2471 TEASS TERRACE BEDFORD VA 24523
SHIMKUS MURPHY & LEMKUIL               380 NEW BRITAIN AVE HARTFORD CT 06106
SHIMOYAMA, MIKU                        ADDRESS ON FILE
SHINDLER AND JOYCE                     1990 E ALGONQUIN RD STE 180 SCHAUMBURG IL 60173
SHINER ROOFING INC &                   HA & DOROTHY GILLEM 109 EXECUTIVE DR B STERLING VA 20166
SHINGLE COMPANY                        CONSTRUCTION INC 1408 ROBINHOOD LANE LAGRANGE PARK IL 60526
SHINGLEPRO ROOFING COMPANY             1950 S 900 W S6 SALT LAKE CITY UT 84104
SHINWOO CONST CORP &                   MYUNG & HEON SOO LEE 12151 CALDICOT LANE FAIRFAX VA 22030
SHIOCTON VILLAGE                       SHIOCTON VLG TREASURER P.O. BOX 96 SHIOCTON WI 54170
SHIP BOTTOM BORO                       SHIP BOTTOM BORO - COLLE 1621 LONG BEACH BLVD SHIP BOTTOM NJ 08008
SHIP SHAPE PEST CONTROL                4624 N POWERLINE ROAD POMPANO BEACH FL 33073
SHIP SHAPE PEST CONTROL                SEARS PEST CONTROL INC 4624 N POWERLINE ROAD POMPANO BEACH FL 33073
SHIPLEY, JILL                          ADDRESS ON FILE
SHIPP & ASSOCIATES                     2541 S IH-35 ROUND ROCK TX 77664
SHIPP ROOFING LLC AND                  MARY & KATHEREE HUGHES 810 OLD DORA FLAT CREEK QUINTON AL 35130
SHIPPEN TOWNSHIP                       SHIPPEN TWP - TAX COLLEC 2307 OLD WEST CREEK RD EMPORIUM PA 15834
SHIPPENSBURG BORO                      SHIPPENSBURG BORO - COLL PO BOX 129 SHIPPENSBURG PA 17257
SHIPPENSBURG BORO (WEST                SHIPPENSBURG BORO - COLL PO BOX 129 SHIPPENSBURG PA 17257
SHIPPENSBURG S.D./HOPEWE               SHIPPENSBURG AREA SD - T 34 LOVERS LANE NEWBURG PA 17240
SHIPPENSBURG S.D./SHIPPE               SHIPPENSBURG AREA SD - T 2 PARTRIDGE TRL SHIPPENSBURG PA 17257
SHIPPENSBURG S.D./SHIPPE               SHIPPENSBURG SD - COLLEC 111 N, FAYETTE ST. SHIPPENSBURG PA 17257
SHIPPENSBURG S.D./SOUTHA               SHIPPENSBURG AREA SD - T 200 AIRPORT ROAD SHIPPENSBURG PA 17257
SHIPPENSBURG S.D./SOUTHA               SHIPPENSBURG AREA SD - T 9028 PINEVILLE RD SHIPPENSBURG PA 17257
SHIPPENSBURG S.D./W END                SHIPPENSBURG AREA SD - T PO BOX 129 SHIPPENSBURG PA 17257
SHIPPENSBURG TOWNSHIP                  SHIPPENSBURG TWP - COLLE 2 PARTRIDGE TRL SHIPPENSBURG PA 17257
SHIPPENVILLE BORO                      SHIPPENVILLE BORO - COLL 408 E RAILROAD ST KNOX PA 16232
SHIR LAW GROUP, P.A.                   1800 N.W. CORPORATE BOULEVARD SUITE 200 BOCA RATON FL 33431
SHIRAH BUILDING & DEV                  77 CONCORD DR ORMOND BEACH FL 32176
SHIRE APPRAISAL                        PO BOX 591 TWIN BRIDGES MT 59754
SHIREMANSTOWN BORO                     BETH MONIGHAN - TAX COLL 4 WEST GREEN STREET SHIREMANSTOWN PA 17011
SHIRENE REEVES                         12822 RAVEN TREE DR CYPRESS TX 77429
SHIRETOWN GLASS & HOME                 CENTER 186 STANDISH AVE PLYMOUTH MA 02360
SHIRIN SAREMI-NOURI &                  LAWRENCE DIMICELI 9119 MELLBROOK ST SAN ANTONIO TX 78230



Epiq Corporate Restructuring, LLC                                                                 Page 1127 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1153 of 1490
Claim Name                               Address Information
SHIRLEY A HARRIS, ET AL.                 A. EDWARD FAWWAL, ESQ. 312 NORTH 18TH STREET BESSEMER AL 35020
SHIRLEY A HARRIS, ET AL.                 OSCAR W. ADAMS, III ESQ. 413 16TH STREET NORTH BIRMINGHAM AL 35203
SHIRLEY COOK TAC HARDIN COUNTY           PO BOX 2260 KOUNTZE TX 77625
SHIRLEY HARRELSON &                      MICHAEL PARKS 3975 FALLS RD ELK CREEK VA 24326
SHIRLEY HEDGEPETH INS AG                 PO BOX 1626 MIDLOTHIAN TX 76065
SHIRLEY LATVALA                          19 OAK DR ELKTON MD 21921
SHIRLEY LOLIM, ET AL.                    CARL D BERRY THE STRATEGIC LEGAL GROUP. PLLC 150 EAST PALMETTO PARK ROAD,
                                         SUITE 800 BOCA RATON FL 33432
SHIRLEY M COX                            PO BOX 1402 WHITE SALMON WA 98672
SHIRLEY MUNICIPAL WATER                  409 MAIN STREET P. O. BOX 90 SHIRLEY IN 47384
SHIRLEY TOWN                             SHIRLEY TOWN - TAX COLLE 7 KEADY WAY SHIRLEY MA 01464
SHIRLEY TOWN                             SHIRLEY TOWN - TAX COLLE P.O. BOX 19 SHIRLEY ME 04485
SHIRLEY TOWNSHIP                         SHIRLEY TWP - TAX COLLEC 14386 CARL STREET MOUNT UNION PA 17066
SHIRLEY WEEMS                            828 MALABAR RD SE PALM BAY FL 32907
SHIVELY CITY                             SHIVELY CITY - CLERK 3920 DIXIE HWY SHIVELY KY 40216
SHIVELY, NANCY                           ADDRESS ON FILE
SHIVERS, GOSNAY, & GREATREX, LLC.        GEORGE C. GREATREX, JR., ESQ. 1415 ROUTE 70 EAST SUITE 210 CHERRY HILL NJ
                                         08034
SHIYANG TIAN &                           MEIHUA LI 3106 OAK SPRINGS DR PLANO TX 75025
SHODI JACOBSON INS AGY                   6799 EASTEX FREEWAY BEAUMONT TX 77706
SHOEMAKER PROPERTY                       219-F S 40TH AVENUE SUITE F HATTIESBURG MS 39404
SHOEMAKERSVILLE BORO                     SHOEMAKERSVILLE BORO - T 706 FRANKLIN ST SHOEMAKERSVILLE PA 19555
SHOFF DARBY COMPANIES IN                 250 STATE STREET A- 1 NORTH HAVEN CT 06473
SHOFF DARBY INS AGENCY                   488 MAIN AVE NORWALK CT 06851
SHOHOLA TOWNSHIP                         SHOHOLA TWP - TAX COLLEC 109 GERMAN HILL RD SHOHOLA PA 18458
SHOMA HOMES AT KEYS COVE CONDO ASSOC.    1455 SE 27TH STREET HOMESTEAD FL 33035
SHOMER, TIFFANY                          ADDRESS ON FILE
SHONNA PERRY AND                         SHANE PERRY 2351 CR 3672 SPRINGTOWN TX 76082
SHORE POINTS INS AGENCY                  P O BOX 582 HOWELL NJ 07731
SHORE TO SHORE TITLE LLC                 6111 BROKEN SOUND PARKWAY UNIT 350 BOCA RATON FL 33487
SHOREHAM TOWN                            SHOREHAM TOWN - TAX COLL 297 MAIN STREET SHOREHAM VT 05770
SHOREHAM VILLAGE                         SHOREHAM VIL - COLLECTOR PO BOX 389 SHOREHAM NY 11786
SHOREHAM VILLAGE                         SHOREHAM VILLAGE - TREAS 2120 BROWN SCHOOL RD ST JOSEPH MI 49085
SHORELINE KITCHENS BATHS AND MORE, INC   933 BEVILLE ROAD UNIT 101D SOUTH DAYTONA FL 32119
SHOREWOOD HILLS VILLAGE                  SHOREWOOD HILLS VLG TREA 810 SHOREWOOD BLVD MADISON WI 53705
SHOREWOOD VILLAGE                        SHOREWOOD VLG TREASURER 3930 N MURRAY AVE SHOREWOOD WI 53211
SHORT, NANCY                             ADDRESS ON FILE
SHORT, TRAVIS                            ADDRESS ON FILE
SHORTSVILLE VILLAGE                      SHORTSVILLE VILLAGE - CL PO BOX 218 SHORTSVILLE NY 14548
SHOSHONE COUNTY                          SHOSHONE COUNTY - TREASU 700 BANK ST, SUITE 110 WALLACE ID 83873
SHOWALTER CONSTRUCTION                   LLC 6311 BARTON RD PLANT CITY FL 33565
SHOWCASE CONSTRUCTION                    JOSEPH LITTERELLO 58 SEMINOLE STREET SELDEN NY 11784
SHOWCASE EXTERIORS INC                   7124 RICE LAKE DR LINO LAKES MN 55014
SHOWCASE REALTY LLC                      1430 S. MINT ST STE 106 CHARLOTTE NC 28203
SHOWCASE REALTY LLC                      ATTN: NANCY BRAUN 1430 S. MINT STREET, SUITE 106 CHARLOTTE NC 28203
SHOWERY INS AGENCY                       1321 W PECAN BLVD STE A MCALLEN TX 78501
SHOWTIME EXT &                           KENNETH & JOYCE WOODSON 751 HWY 587 N ST 101 MANSFIELD TX 76063
SHOWTIME EXTERIORS                       LLC 751 HWY 287 N STE 101 MANSFIELD TX 76063
SHRADER LAW OFFICE                       330 S MAIN ST AMHERST VA 24521



Epiq Corporate Restructuring, LLC                                                                   Page 1128 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1154 of 1490
Claim Name                             Address Information
SHRESTHA, KRISHA                       ADDRESS ON FILE
SHRESTHA, PRIJA                        ADDRESS ON FILE
SHREVEPORT CITY                        SHREVEPORT CITY - COLLEC P O BOX 30040 SHREVEPORT LA 71130
SHREVEPORT CITY REVENUE DIVISION       505 TRAVIS STREET SHREVEPORT LA 71101
SHREWSBURY                             SHREWSBURY - TAX COLLE 9823 COLD RIVER ROAD SHREWSBURY VT 05738
SHREWSBURY BORO                        SHREWSBURY BORO-TAX COLL PO BOX 7420 SHREWSBURY NJ 07702
SHREWSBURY BORO                        JUDITH KROH - TAX COLLEC 235 S. MAIN ST. SHREWSBURY PA 17361
SHREWSBURY BOROUGH                     35 W. RAILROAD AVENUE SHREWSBURY PA 17361
SHREWSBURY TOWN                        SHREWSBURY TOWN-TAX COLL 100 MAPLE AVENUE SHREWSBURY MA 01545
SHREWSBURY TOWNSHIP                    SHREWSBURY TWP - COLLECT 1979 CRAWFORD ST EATONTOWN NJ 07724
SHREWSBURY TOWNSHIP                    SHREWSBURY TWP - TAX COL 12049 ALNIC COURT GLEN ROCK PA 17327
SHREWSBURY TOWNSHIP                    PATRICIA SULLIVAN - TC 26 ALLEGHENY AVE POB 204 EAGLES MERE PA 17731
SHREWSBURY TOWNSHIP                    SHREWSBURY TWP - TAX COL 12194 RT 220 HWY HUGHESVILLE PA 17737
SHREWSBURY WTR/SWR LIENS               SHREWSBURY TOWN-TAX COLL 100 MAPLE AVENUE SHREWSBURY MA 01545
SHRIDATT DALAL INS AGNCY               2213 RIVER RD CAMDEN NJ 08105
SHROCK RESTORATION LLC                 234 W MAIN ST LOUDONVILLE OH 44842
SHROPSHIRE, BRADLEY                    ADDRESS ON FILE
SHUFORD, JAMILAH                       ADDRESS ON FILE
SHULER GROUP INC                       17150 UNIVERSITY AVENUE SUITE 200 SANDY OR 97055
SHULL & ASSOCIATES                     37204 N 20TH ST PHOENIX AZ 85086
SHULMAN ADR LAW, P.A.                  CHRISTOPHER SHULMAN 5111 EHRLICH ROAD, SUITE 120 TAMPA FL 33624
SHULTS AGENCY                          282 SOUTH AVENUE STE 101 FANWOOD NJ 07023
SHUMAKER LOOP & KENDRICK               1000 JACKSON ST. TOLEDO OH 43604
SHUMAKER LOOP & KENDRICK LLP           101 E KENNEDY BLVD STE 2800 TAMPA FL 33602
SHUMAN, ERIKA                          ADDRESS ON FILE
SHUMAN, JESSICA                        ADDRESS ON FILE
SHUMATE MECHANICAL LLC                 2805 PREMIERE PKWY DULUTH GA 30097
SHUMWAY, ROCKY                         ADDRESS ON FILE
SHUSTER & SABEN, LLC                   1413 SOUTH PATRICK DRIVE, SUITE 7 SATELLITE BEACH FL 32937
SHUTE APPRAISAL                        P.O.BOX 1195 PELL CITY AL 35125
SHUTESBURY TOWN                        SHUTESBURY TOWN-TAX COLL PO BOX 175 SHUTESBURY MA 01072
SHYAMKUMAR & P                         ATHIPARAMBIL 2632 BANEBERRY CT HIGHLANDS RANCH CO 80129
SIA GROUP                              827 GUM BRANCH RD JACKSONVILLE FL 28540
SIBEL, BRIAN                           ADDRESS ON FILE
SIBLEY CONSTRUCTION SERV               202 ROW 1 LAFAYETTE LA 70508
SIBLEY COUNTY                          SIBLEY COUNTY - TREASURE PO BOX 51 GAYLORD MN 55334
SIBLEY TOWN                            SIBLEY TOWN - TAX COLLEC P O BOX 128 SIBLEY LA 71073
SIBYL B DANCE                          5820 SW GROVE ST PALM CITY FL 34990
SICA INDUSTRIES INC                    1938 ROUTE 37 EAST TOMS RIVER NJ 08753
SID DANSBY                             9321 FOREST HILLS DRIVE TAMPA FL 33612-7770
SIDE BY SIDE                           13042 COUNTY ROAD 76 EATON CO 80615
SIDELINE CONSTRUCTION INC.             TOM SMITH 5 MILDENHULL RIDGE FAIRPORT NY 14450
SIDES, MATTHEW                         ADDRESS ON FILE
SIDING WITH STRENGTH INC               PO BOX 720219 BYRAM MS 39272
SIDLEY AUSTIN LLP                      P O BOX 0642 CHICAGO IL 60690
SIDNEY C S (TN OF SIDNEY               NBT BANK- SIDNEY CEN SCH 13 DIVISION ST. SIDNEY NY 13838
SIDNEY C S (TN OF UNADIL               NBT BANK- SIDNEY CEN SCH 13 DIVISION ST SIDNEY NY 13838
SIDNEY CS (TN OF MASONVI               NBT BANK- SIDNEY CEN SCH 13 DIVISION ST SIDNEY NY 13838
SIDNEY L GOLD & ASSOCIATES PC          1835 MARKET STREET-STE 515 PHILADELPHIA PA 19103



Epiq Corporate Restructuring, LLC                                                                 Page 1129 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1155 of 1490
Claim Name                               Address Information
SIDNEY ODELL SELLERS                     1104 EUCLID AVE WAYCROSS GA 31501
SIDNEY TOWN                              SIDNEY TOWN -TAX COLLECT 2986 MIDDLE ROAD SIDNEY ME 04330
SIDNEY TOWN                              SIDNEY TOWN - TAX COLLEC CIVIC CENTER, 21 LIBERTY SIDNEY NY 13838
SIDNEY TOWNSHIP                          SIDNEY TOWNSHIP - TREASU P.O. BOX 141 SIDNEY MI 48885
SIDNEY VILLAGE                           SIDNEY VILLAGE - CLERK CIVIC CENTER, 21 LIBERTY SIDNEY NY 13838
SIDNEYS STUMP GRINDING & TREE WORK       96 JACKSON ROAD PELL CITY AL 35128
SIDS CABINETS                            604 WEST SPRING AVE GENEVA AL 36340
SIEBRAND & ASSOCIATES                    8644 E SOLANO DRIVE SCOTTSDALE AZ 85250
SIEGEL, SHERYL                           ADDRESS ON FILE
SIEGFRIED, RIVERA, HYMAN, LERNER,        DE LA TORRE, MARS & SOBEL, P.A. 201 ALHAMBRA CIRCLE, 11TH FLOOR CORAL GABLE FL
                                         33134
SIEGMETH TEAM CORP                       19300 RINALDI STREET SUITE L PORTER RANCH CA 91326
SIEKMANN, CAROL                          ADDRESS ON FILE
SIEMERS, RONALD                          ADDRESS ON FILE
SIEMINSKI, CHRISTOPHER                   ADDRESS ON FILE
SIENKIEWICZ & MCKENNA, P.C.              JEFFERY B SIENKIEWICZ 18 ASPETUCK RIDGE ROAD, SUITE 100 P O BOX 786 NEW
                                         MILFORD CT 06776
SIENNA HOME SERVICES                     6140 HIGHWAY 6 298 MISSOURI CITY TX 77459
SIENNA PLANTATION LID T                  SIENNA PLANTATION LID 12841 CAPRICORN STREET STAFFORD TX 77477
SIENNA PLANTATION MUD 10                 SIENNA PLANTATION MUD 10 12841 CAPRICORN STREET STAFFORD TX 77477
SIENNA PLANTATION MUD 12                 SIENNA PLANTATION MUD 12 12841 CAPRICORN STREET STAFFORD TX 77477
SIENNA PLANTATION MUD 2                  SIENNA PLANTATION MUD 2 12841 CAPRICORN STREET STAFFORD TX 77477
SIENNA PLANTATION MUD 3                  SIENNA PLANTATION MUD 3 12841 CAPRICORN STREET STAFFORD TX 77477
SIENNA POINTE CONDOMINIUM ASSOCIATION    3041 WOODCREEK DRIVE SUITE100 DOWNERS GROVE IL 60515
SIERRA BONITA VILLAGE HOA, INC.          PO BOX 3345 PASO ROBLES CA 93447
SIERRA COUNTY                            SIERRA COUNTY-TREASURER 100 DATE STREET, SUITE 1 TRUTH OR CONSEQUENCES NM
                                         87901
SIERRA COUNTY                            SIERRA COUNTY - TAX COLL PO BOX 376 DOWNIEVILLE CA 95936
SIERRA COUNTY TREASURER                  100 DATE STREET TRUTH OR CONSEQUENCES NM 87901
SIERRA COUNTY TREASURER                  100 N DATE ST 13 TRUTH OR CONSEQUENCES NM 87901
SIERRA DAWN ESTATES HOA                  950 S LYON AVE HEMET CA 92543
SIERRA DAWN ESTATES HOA, INC             950 S. LYON AVE HEMET CA 92543-6872
SIERRA DAWN ESTATES HOMEOWNERS ASSOC     C/O HOA ACCOUNTING SERVICES 3100 CLAYTON ROAD CONCORD CA 94519
SIERRA EAST HOMEOWNERS ASSOCIATION       P. O.BOX 81 COLEVILLE CA 96107
SIERRA GARDEN HOMEOWNERS ASSOC.          2195 BLAZING STAR DRIVE RENO NV 89512
SIERRA GARDENS HOME OWNERS ASSOCIATION   848 TANAGER ST STE. M INCLINE VILLAGE NV 89451
SIERRA INS AGENCY CORP                   207 W HICKORY ST 205 DENTON TX 76201
SIERRA LANDING CONDOMINIUM               C/O ABARIS REALTY INC 7811 MONTROSE ROAD SUITE 110 POTOMAC MD 20854
SIERRA POINTE HOA INC                    1720 JET STREAM DRIVE SUITE 200 COLORADO SPRINGS CO 80921
SIERRA PROFESSIONAL INS                  333 VILLAGE BLVD 203 INCLINE VILLAGE NV 89451
SIERRA VIEW ASSOCIATION                  P.O. BOX 349 EFFORT PA 18330
SIERRA VISTA MOBILE HOME PARK            1299 ZEPOL ROAD SANTA FE NM 87507
SIESS, ADAM L.                           P. DANIEL BILLINGTON BAYLARD, BILLINGTON, DEMPSEY & JENSEN 30 S. MCKINLEY
                                         UNION MO 63084
SIESTA MANOR                             845 AVE D 3 BILLINGS MT 59102
SIESTA ROYALE APARTMENTS INC             6334 MIDNIGHT PASS RD SARASOTA FL 34242
SIG F AND M INS                          25329 BUDDLE RD 102 SPRING TX 77380
SIG/LIVE OAK CO INS AGY                  PO BOX 728 GEORGE WEST TX 78022
SIGALA, MARLEN                           ADDRESS ON FILE
SIGEL INS AGENCY                         376 SOMERSWET ST N PLAINFIELD NJ 07060


Epiq Corporate Restructuring, LLC                                                                   Page 1130 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1156 of 1490
Claim Name                             Address Information
SIGEL MUTUAL INS CO                    P O BOX 33 SIGEL IL 62462
SIGEL MUTUAL INS CO                    PO BOX 72 SIGEL IL 62462
SIGEL TOWN                             SIGEL T TREASURER 6053 COUNTY RD S WISCONSIN RAPIDS WI 54495
SIGEL, SANDY                           ADDRESS ON FILE
SIGLER, ALYSSA                         ADDRESS ON FILE
SIGMA TREMBLAY                         4 DELAVERGNE WAPPINGERS FALLS NY 12590
SIGNAL MOUNTAIN TOWN                   SIGNAL MOUNTAIN TOWN 1111 RIDGEWAY AVE SIGNAL MOUNTAIN TN 37377
SIGNATURE CONTRACTING                  LLC 14190 TWISTING LN DAYTON MD 21036
SIGNATURE GROUP LLC                    PO BOX 4074 CHATTANOOGA TN 37405
SIGNATURE INFORMATION SOLUTIONS, LLC   300 PHILLIPS BOULEVARD SUITE 400 EWING NJ 08618
SIGNATURE REAL ESTATE SERVICES         ATTN: MOLLY STEVENS 35 SOUTH MAIN FILLMORE UT 84631
SIGNATURE REAL ESTATE, INC.            319 LLOYD PLACE ALBERT LEA MN 56007
SIGNATURE REAL ESTATE, INC.            ATTN: MELODY LEMBKE P. O. BOX 565 ALBERT LEA MN 56007
SIGNATURE REAL ESTATE, INC.            ATTN: MELODY LEMBKE P.O. BOX 565 319 LLOYD PLACE ALBERT LEA MN 56007
SIGNATURE REALTY                       SUSAN PROCTOR 801 SOUTH RANCHO DRIVE SUITE E4 LAS VEGAS NV 89106
SIGNATURE REALTY & MANAGEMENT          4003 HARTLEY ROAD JACKSONVILLE FL 32257
SIGNATURE ROOFING &                    CONSTRUCTION INC 249 WILSON AVE BABSON PARK FL 33827
SIGNATURE STONE SOLUTIONS              1704 LANGLEY AVE, UNIT A DELAND FL 32724
SIGNIX, INC.                           ATTN: PEM GUERRY 1110 MARKET STREET CHATTANOOGA TN 37402
SIGNORELLO REALTY INC.                 2611 CODY CT AURORA IL 60503
SIGWALD HVAC SALES & REPAIR, LLC       402 HWY 35 SOUTH ROCKPORT TX 78382
SIHLE INSURANCE GROUP                  1021 DOUGLAS AVE ALTAMONTE SPRINGS FL 32714
SIKESTON                               SIKESTON CITY - COLLECTO 105 E CENTER STREET SIKESTON MO 63801
SIKHRAKAR, ANIMA                       ADDRESS ON FILE
SIL INSURANCE                          5310 MARKEL RD STE 203 RICHMOND VA 23230
SILBERNAGEL, TIMOTHY                   ADDRESS ON FILE
SILBERSTEIN BROKERAGE IN               1361 40 STREET BROOKLYN NY 11218
SILCOTT, ALICIA                        ADDRESS ON FILE
SILIEZAR, AMISADAI                     ADDRESS ON FILE
SILK ABSTRACT COMPANY                  1000 GERMANTOWN PIKE SUITE J-4 PLYMOUTH MEETIN PA 19462
SILVA CONSTRUCTION                     CHRIS SILVA 75 HOLLYBROOK DR LITTLE EGG HARBOR TWP NJ 08087
SILVA INS                              12392 SW 82ND AVE 12392 PINECREST FL 33156
SILVA INSURANCE CONSULTANTS, INC       ANIBAL (AL) DIAZ 12392 SW 82ND AVE SUITE 12392 PINECREST FL 33156
SILVA LOPEZ DEV &                      L & D QUIMEL 1233 37TH AVE OAKLAND CA 94601
SILVA ROOFING                          4527 ELIZABETH LAREDO TX 78046
SILVA, KAREN                           ADDRESS ON FILE
SILVAS, DAVID                          ADDRESS ON FILE
SILVE SHIELD INSURANCE                 10100 BEECHNUT ST SUITE 250 HOUSTON TX 77072
SILVER AND OAK REALTY                  67 BUCK ROAD B37 HUNTINGDON VALLEY PA 19006
SILVER BASS & BRAMS PA &               W ACOSTA & N CISNEROS 500 S AU AVE STE 800 WEST PALM BEACH FL 33401
SILVER CITY RESTOR INC                 2255 W DESERT COVE AV C PHOENIX AZ 85029
SILVER CLIFF TOWN                      MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
SILVER CREEK C S (TN OF                SILVER CREEK C S-TAX COL 1 DICKINSON ST SILVER CREEK NY 14136
SILVER CREEK CS (T-HANOV               SILVER CREEK CS- TAX COL 1 DICKINSON ST SILVER CREEK NY 14136
SILVER CREEK TOWNSHIP                  SILVER CREEK TWP - TREAS PO BOX 464 DOWAGIAC MI 49047
SILVER CREEK VILLAGE                   SILVER CREEK VILLAGE- CL 172 CENTRAL AVENUE SILVER CREEK NY 14136
SILVER GLEN HOMEWONERS ASSOCIATION     PO BOX 1175 ST CHARLES IL 60174
SILVER GROVE CITY                      CITY OF SILVER GROVE - C PO BOX 428 SILVER GROVE KY 41085
SILVER LAKE TOWNSHIP                   SILVER LAKE TWP - COLLEC 3273 QUAKER LK RD BRACKNEY PA 18812



Epiq Corporate Restructuring, LLC                                                                 Page 1131 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1157 of 1490
Claim Name                               Address Information
SILVER LINING REALTY                     FC LOANS, INC. P.O. BOX 10353 NEWPORT BEACH CA 92658
SILVER LINING REALTY                     ATTN: DAN KELLY 20241 BIRCH STREET 201 NEWPORT BEACH CA 92660
SILVER LINING REALTY                     PO BOX 10353 NEWPORT BEACH CA 92660
SILVER PATRICK AND                       FREDERICK PATRICK 2601 TRINITY TERR CORINTH TX 76210
SILVER RIDGE HOMEOWNERS ASSOCIATION      BLOCK PO BOX 2293 SILVERDALE WA 98383
SILVER RIDGE PARK HOMEOWNERS             101 WEST PORT DRIVE TOMS RIVER NJ 08757
ASSOCIATION
SILVER RIDGE PARK NORTH HOA              101 WEST PORT DRIVE TOMS RIVER NJ 08757
SILVER RIDGE PARK WEST HOMEOWNERS        145 WESTBROOK DRIVE TOMS RIVER NJ 08757
ASSOC.
SILVER SPRING TOWNSHIP                   SILVER SPRING TWP - COLL 269 WOODS DR MECHANICSBURG PA 17050
SILVER SPRINGS MUNICIPAL WATER COMPANY   1315 LAHONTAN DRIVE SILVER SPRING NV 89429
SILVER SPRINGS MUNICIPAL WATER COMPANY   1315 LAHONTAN DRIVE SILVER SPRINGS NV 89429
SILVERADO LLC                            7908 PROVISIONAL DRIVE DURANT OK 74701
SILVERADO RANCH III LANDSCAPE MAINTORP. P. O. BOX 93625 LAS VEGAS NV 89193-3625
SILVERCREEK COA                          PO BOX 750382 DAYTON OH 45475
SILVERCREST ESTATES II                   11705 PINE VALLEY PL. NORTH RIDGE CA 91326
SILVERCREST ESTATES II                   ANTON MERLE JR & THERESA MERLE 11705 PINE VALLEY PLACE NORTHRIDGE CA 91326
SILVERDALE BORO                          CHRISTINE CORDELL-TX COL POB 181 SILVERDALE PA 18962
SILVERDALE BOROUGH                       P.O. BOX 187 SILVERDALE PA 18962
SILVERDALE WATER DISTRICT                5300 NW NEWBERRY HILL RD SUITE 100 SILVERDALE WA 98383
SILVERGLEN PROPERTY OWNERS ASSOC. INC    2002 W GRAND PARKWAY N, #100 KATY TX 77449
SILVERIO INS                             10 S BROADWAY LAWRENCE MA 01843
SILVERIO INS AGENCY                      525 ESSEX STREET LAWRENCE MA 01840
SILVERLAKE HOMEOWNERS ASSOCIATION        15995 N BARKERS LANDING SUITE 162 HOUSTON TX 77079
SILVERLEAF CONTRACTING LLC               55 CHESTER AVE SE MASSILLON OH 44646
SILVERLEAF TREE SERVICES                 800 VIA MANZANA AROMAS CA 95004
SILVERMAN FENCE MFG INC                  4698 DUSK CT JACKSONVILLE FL 32207
SILVERMAN, STEPHANIE                     ADDRESS ON FILE
SILVERMILL HOMEOWNERS ASSOCIATION        PO BOX 690269 HOUSTON TX 77269
SILVERSTATE APPRAISERS                   5524 SENTINEL BRIDGE ST LAS VEGAS NV 89130
SILVERSTONE FIRE                         RESTORATION CORP 7579 BROADWAY LEMON GROVE CA 91945
SILVERTECH LLC                           2 ONEIDA ROAD SCARSDALE NY 10583
SILVERTON HOMEOWNERS ASSOCIATION         900 N. TYLER SUITE 7 WICHITA KS 67212
SILVEY, EMMA                             ADDRESS ON FILE
SILVIA MORENO                            2921 LEE AVE FORT WORTH TX 76106
SIM STIEBER INS GROUP                    515 FM 359 RD SUITE 104 RICHMOND TX 77406
SIM-BENEFIT MAX INS AGCY                 6220 WESTPARK DR 246 HOUSTON TX 77057
SIMCO ELECTRIC INC                       696 S 750 E SALEM UT 84653
SIMELTON, TERRENCE                       ADDRESS ON FILE
SIMES, MELTRAVON                         ADDRESS ON FILE
SIMMONDS COMMERCIAL SOLUTIONS INC.       NORMAN SIMMONDS 321 JOE HILTON ST AVON PARK FL 33825
SIMMONS BANK                             PO BOX 7009 PINE BLUFF AR 71611
SIMMONS BROTHERS CONST                   678 JARRELL LOOP EVANS LA 70639
SIMMONS CONSTR.                          TONY CLINT SIMMONS, SR. DBA SIMMONS CONSTRUCTION 4759 BLOCKER RD MARSHALL TX
                                         75672
SIMMONS FIN GROUP                        702 EAST MAIN HERMISTON OR 97838
SIMMONS FLOORCOVERING                    400 N LOOP 288 STE 104 DENTON TX 76209
SIMMONS, ANITA                           ADDRESS ON FILE
SIMMONS, BRADLEY                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 1132 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1158 of 1490
Claim Name                             Address Information
SIMMONS, CLAUDE                        ADDRESS ON FILE
SIMMONS, DENNI                         ADDRESS ON FILE
SIMMONS, JOSEPH                        ADDRESS ON FILE
SIMMONS, KATHRYN                       ADDRESS ON FILE
SIMMONS, LEANN                         ADDRESS ON FILE
SIMMONS, ROBBIE                        ADDRESS ON FILE
SIMMONS, VAN                           ADDRESS ON FILE
SIMMONS, WILLIAM                       ADDRESS ON FILE
SIMMS, DEBORAH                         ADDRESS ON FILE
SIMON AGENCY                           14 FRONT ST 2ND FLOOR HEMPSTEAD NY 11550
SIMON INSURANCE AGNECY                 227 MAPLE ST STE B PORTLAND MI 48875
SIMON, ASHLEY                          ADDRESS ON FILE
SIMON, BRIA                            ADDRESS ON FILE
SIMON, DEREK                           ADDRESS ON FILE
SIMON, RENEEKIA                        ADDRESS ON FILE
SIMON, SHAMEKA                         ADDRESS ON FILE
SIMONEAUX ROOFING REMODELING           BRIAN T SIMONEAUX 1812 N 19TH ST NEDERLAND TX 77627
SIMONSEN, CARLEYJO                     ADDRESS ON FILE
SIMONSON, CONSTANCE                    ADDRESS ON FILE
SIMONSON, DEREK                        ADDRESS ON FILE
SIMPKINS, SONJA                        ADDRESS ON FILE
SIMPKINS-LOCKETT, LINDA                ADDRESS ON FILE
SIMPLE SOLUTIONS LLC                   105 SOUTHEAST PKWY FRANKLIN TN 37064
SIMPLICITY HOMES LLC                   STE 110 2464 SW GLACIER PL REDMOND OR 97756
SIMPSON & HOLLAND                      PO BOX 71 CLINTON NC 28329
SIMPSON CARPET CO                      LESLIE KING SIMPSON 7550 SEYMOUR HWY. WICHITA FALLS TX 76310
SIMPSON CHANCERY CLERK                 111 W PINE AVE STE 3 MENDENHALL MS 39114
SIMPSON CONSTRUCTION CO                PO BOX 1456 BROWNSVILLE TN 38012
SIMPSON COUNTY                         SIMPSON COUNTY-TAX COLLE PO BOX 459 MENDENHALL MS 39114
SIMPSON COUNTY                         SIMPSON COUNTY - SHERIFF PO BOX 434 FRANKLIN KY 42135
SIMPSON COUNTY CLERK                   103 W CEDAR ST FRANKLIN KY 42134
SIMPSON COUNTY SOLID WASTE             PO BOX 308 MENDENHALL MS 39114
SIMPSON THACHER & BARTLETT LLP         425 LEXINGTON AVE NEW YORK NY 10087-9008
SIMPSON, CHERVET                       ADDRESS ON FILE
SIMPSONS HOME INC                      7137 PINECREEK LN COCONUT CREEK FL 33073
SIMPSONVILLE CITY                      SIMPSONVILLE CITY - CLER PO BOX 378 SIMPSONVILLE KY 40067
SIMS ACQUISITION COMPANY, LLC          6249 W. LOUISE DRIVE GLENDALE AZ 85310
SIMS APPRAISAL COMPANY                 PO BOX 24521 KNOXVILLE TN 37933
SIMS APPRAISAL SERVICES                3726 EXECUTIVE CENTER DR STE B MARTINEZ GA 30907
SIMS TOWNSHIP                          SIMS TOWNSHIP - TREASURE PO BOX 869 AU GRES MI 48703
SIMS, BRYANT                           ADDRESS ON FILE
SIMS, TERRANCE                         ADDRESS ON FILE
SIMSBORO CITY                          SIMSBORO CITY - TAX COLL P O BOX 40 SIMSBORO LA 71275
SIMSBURY TOWN                          SIMSBURY TOWN - TAX COLL 933 HOPMEADOW STREET SIMSBURY CT 06070
SIMULIS PLUMBING &                     HEATING INC 1027 MAIN STREET WORCHESTER MA 01603
SIN, PHOUNG                            ADDRESS ON FILE
SINDEN HARUM                           1503 WASHINGTON STREET WENATCHEE WA 98801
SINE, GEORGE                           ADDRESS ON FILE
SINGER EQUIPMENT COMPANY INC           150 SOUTH TWIN VALLEY ROAD ELVERSON PA 19520



Epiq Corporate Restructuring, LLC                                                                Page 1133 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1159 of 1490
Claim Name                             Address Information
SINGH AND COMPANY INC                  115-06 95TH AVE SOUTH RICHMOND HILL NY 11419
SINGH CONTRACTING INC                  1511 6TH AVE N STE A BILLINGS MT 59101
SINGH CONTRACTING INC.                 HARVINDER SINGH 1921 1ST AVE NORTH BILLINGS MT 59101
SINGH ROOFING LLC                      P.O. BOX 1933 HIGLEY AZ 85236
SINGH, GULSHAN                         ADDRESS ON FILE
SINGH, JASVEEN                         ADDRESS ON FILE
SINGH, NAVINDERPAL                     ADDRESS ON FILE
SINGHARATH, LATHANOUSONE               ADDRESS ON FILE
SINGLE SOURCE PROPERTY SOLUTIONS LLC   1000 NOBLE ENERGY DR., SUITE 300 CANNONSBURG PA 15317
SINGLESOURCE PROP SOL                  SUITE 102 333 TECHNOLOGY DR CANONSBURG PA 15317
SINGLESOURCE PROPERTY                  SOLUTIONS LLC 1000 NOBLE ENERGY DR 300 CANONSBURG PA 15317
SINGLESOURCE PROPERTY SOLUTIONS        1000 NOBLE ENERGY DR STE 300 CANONSBURG PA 15317
SINGLESOURCE PROPERTY SOLUTIONS, LLC   ATTN: GENERAL COUNSEL 2570 BOYCE PLAZA ROAD PITTSBURGH PA 15241
SINGLESOURCE PROPERTY SOLUTIONS, LLC   ATTN: GENERAL COUNSEL 1000 NOBLE ENERGY DRIVE SUITE 300 CANONSBURG PA 15317
SINGLESOURCE PROPERTY SOLUTIONS, LLC   ATTN: GENERAL COUNSEL 333 TECHNOLOGY DRIVE SUITE 102 CANONSBURG PA 15317
SINGLETARY & THRASH-JACKSON, P.A.      129 N STATE ST JACKSON MS 39201
SINGLETARY, JON                        ADDRESS ON FILE
SINGLETARY, NAYEEKA                    ADDRESS ON FILE
SINGLETON, AMY                         ADDRESS ON FILE
SINGLETON, MICHELLE                    ADDRESS ON FILE
SINGLETON, MONNALISE                   ADDRESS ON FILE
SINGRAMDOO, KEVIN                      ADDRESS ON FILE
SINGSON, DANILO                        ADDRESS ON FILE
SINISCALCHI, LISA                      ADDRESS ON FILE
SINKEY, SAMANTHA                       ADDRESS ON FILE
SINKING SPRING BORO                    SINKING SPRING BORO - TC 138 ELWYN AVE SINKING SPRING PA 19608
SINN, PHILIP                           ADDRESS ON FILE
SINNEN GREEN & ASSOCIATES INC          120 LANDMARK SQUARE STE 201 VIRGINIA BEACH VA 23452
SIOUX COUNTY                           SIOUX COUNTY - TREASURER PO BOX 77 ORANGE CITY IA 51041
SIOUXLAND GUTTER GUYS                  208 BROADMOOR DR SOUTH SIOUX CITY NE 68776
SIPPRELL, BRIAN                        ADDRESS ON FILE
SIR CONSTRUCTION &                     ANNALISE REASONER 14751 N KELSEY ST STE105 MONROE WA 98272
SIR TOP EM HAT ROOFING &               CONSTRUCTION 2560 KING ARTHUR BLVD20 LEWISVILLE TX 75056
SIRAVO CONSTRUCTION CO INC             114 CEDAR BROOK DR CHURCHVILLE PA 18966
SIREN VILLAGE                          SIREN VLG TREASURER PO BOX 23 SIREN WI 54872
SIRIUS AMERICA INS CO                  1 LIBERTY ST 19 NEW YORK NY 10006
SIRIUS COMPUTER SOLUTIONS INC          PO BOX 202289 DALLAS TX 75320-2289
SIRIUS COMPUTER SOLUTIONS, INC.        ATTN: CONTRACTS DEPARTMENT 10100 REUNION PLACE SUITE 500 SAN ANTONIO TX 78216
SIROTE & PERMUTT, P.C.                 STEVEN LEWIS 2311 HIGHLAND AVENUE SOUTH P.O. BOX 55509 BIRMINGHAM AL
                                       35255-5509
SIS GROUP LLC                          15618 SILVER RIDGE DR HOUSTON TX 77090
SIS INS & FNCL SRVCS LLC               1187 TROY-SCHENECTANDY ROAD SUITE 101 LATHAM NY 12110
SIS, JEFFREY                           ADDRESS ON FILE
SISCO-MASLINE, LACIARA                 ADDRESS ON FILE
SISK, S.                               ADDRESS ON FILE
SISKIYOU COUNTY                        SISKIYOU COUNTY TAX COLL 311 FOURTH STREET, ROOM YREKA CA 96097
SISKIYOU COUNTY TTC                    311 FOURTH ST ROOM 104 YREKA CA 96097
SISOMPENG, KONGMY                      ADDRESS ON FILE
SISSON IRC                             558 N ADAMS DR MOUNT SHASTA CA 96067



Epiq Corporate Restructuring, LLC                                                                 Page 1134 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1160 of 1490
Claim Name                             Address Information
SISTER BAY VILLAGE                     DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
SITAM QUIS CONSTRUCTION                1919 BRIGHTSIDE DRIVE BATON ROUGE LA 70820
SITE ROOFING                           SITE TEK CONTRACTING, LLC 2507 GREENBRIAR DRIVE MANSFIELD TX 76063
SITKA CITY AND BOROUGH                 CITY AND BOROUGH OF SITK 100 LINCOLN ST, ROOM 106 SITKA AK 99835
SITLER CONSTRUCTION                    122 E 15TH STREET BERWICK PA 18603
SITTHION, TARO                         ADDRESS ON FILE
SIUDA, BETH                            ADDRESS ON FILE
SIV, NAHUY                             ADDRESS ON FILE
SIVASAMY, SAKTHI LAKSHMI               ADDRESS ON FILE
SIVATHAYALAN, AMYLLINE                 ADDRESS ON FILE
SIX & ASSOCIATES INC                   180 THOMAS JOHNSON DR STE 105 FREDERICK MD 21702
SIX DIAMONDS TREE SERVIC               PO BOX 1028 CARMEL NY 10512
SIX NAILS ROOFING                      STE 200 300 E BUSINESS WAY CINCINNATI OH 45241
SIXTO GONZALEZ &                       ANA GONZALEZ 8839 DICKENS AVE SURFSIDE FL 33154
SIXTON INS                             1710 W 68 ST HIALEAH FL 33014
SJ SIEGEL & DARA                       & SPENCER SIEGEL 1600 S DIXIE HWY STE 300 BOCA RATON FL 33432
SK CARNEY INS                          333 BROOKDALE DR A STATESVILLE NC 28677
SKADDEN                                SASM & F LLP PO BOX 1764 WHITE PLAINS NY 10602
SKADDEN, ARPS, SLATE, MEAGHER & FLOM   ATTN: DAVID J. GOLDSCHMIDT 4 TIMES SQUARE NEW YORK NY 10036
LLP
SKAGIT APPRAISALS                      2517 NORTHWOODS LOOP RD MOUNT VERNON WA 98273
SKAGIT COUNTY                          SKAGIT COUNTY - TREASURE 700 SOUTH 2ND ST-RM205 MOUNT VERNON WA 98273
SKAGIT COUNTY TREASURER                700 SOUTH 2ND ST ROOM 204 MOUNT VERNON WA 98273
SKALISKY, SYLVIA                       ADDRESS ON FILE
SKAMANIA COUNTY                        SKAMANIA COUNTY - TREASU PO BOX 790 STEVENSON WA 98648
SKAMANIA COUNTY TREASURER              P O BOX 790 STEVENSON WA 98648
SKANAWAN TOWN                          SKANAWAN TWN TREASURER N9228 CLOVERBELT ROAD TOMAHAWK WI 54487
SKANDIA TOWNSHIP                       SKANDIA TOWNSHIP - TREAS P.O. BOX 48 SKANDIA MI 49885
SKANEATELES C S (SKANEAT               SKANEATELES C S-TAX RECE PO BOX 436 SKANEATELES NY 13152
SKANEATELES C S (SPAFFOR               SKANEATELES C S-TAX COLL PO BOX 436 SKANEATELES NY 13152
SKANEATELES TOWN                       LORI MILNE, TOWN TAX COL P.O. BOX 436 SKANEATELES NY 13152
SKANEATELES VILLAGE                    SKANEATELES VILLAGE-CLER 26 FENNELL STREET SKANEATELES NY 13152
SKB GLOBAL ENTERPRISES INC.            1203 DURHAM AVE CALABASH NC 28467
SKEEN AGENCY PC                        8866 GULF FRWY 105 HOUSTON TX 77017
SKELTON, BECKY                         ADDRESS ON FILE
SKELTON, ELISABETH                     ADDRESS ON FILE
SKETCHTIMATES                          C SANDOVAL & P SANDOVAL 7063 WOODMONT WAY TAMARAC FL 33321
SKIEF, DOMINIQUE                       ADDRESS ON FILE
SKIFSTAD, SUSAN                        ADDRESS ON FILE
SKILLED CONTRACTORS LLC                16533 PEARSON DRIVE PRAIRIEVILLE LA 70769
SKILLSOFT CORP                         PO BOX 743049 ATLANTA GA 30374-3049
SKILLSOFT CORPORATION                  ATTN: GENERAL COUNSEL 300 INNOVATIVE WAY SUITE 201 NASHUA NH 03062
SKINNER DEMO                           155 BODWELL ST AVON MA 02322
SKINNERS SHEET METAL                   ROBERT SKINNER 206 SOUTH FRONT STREET GREENFIELD TN 38230
SKIPPACK TOWNSHIP                      LAURIE AUGUSTINE-TAX COL 2117 CROSS RD POB 617 SKIPPACK PA 19474
SKIPWORTH INSURANCE                    4411 WALZEM RD SUITE 207 SAN ANTONIO TX 78218
SKLIRIS, DUSTIN                        ADDRESS ON FILE
SKOGMAN REALTY                         411 FIRST AVE SE CEDAR RAPIDS IA 52401
SKOGMAN REALTY ET AL:                  SKOGMAN CONSTRUCTION COMPANY OF IOWA 411 1ST AVE SE CEDAR RAPIDS IA 52401



Epiq Corporate Restructuring, LLC                                                                 Page 1135 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1161 of 1490
Claim Name                            Address Information
SKOLBURG, ANA                         ADDRESS ON FILE
SKOLNICK, ROBERT                      ADDRESS ON FILE
SKOUSEN, EZRA                         ADDRESS ON FILE
SKOWHEGAN TOWN                        SKOWHEGAN TOWN - TAX COL 225 WATER STREET SKOWHEGAN ME 04976
SKW TITLE COMPANY LLC                 3475 DALLAS HIGHWAY BLDG 300 SUITE 325 MARIETTA GA 30064
SKWIRTZ, CASSIDY                      ADDRESS ON FILE
SKY BLUE CONSTRUCTION                 SERVICES INC 24000 ALICIA PKWY 17-367 MISSION VIEJO CA 92691
SKY FIN AND INS                       775 SUNRISE AVE 130 ROSEVILLE CA 95661
SKY HIGH CONTRACTORS INC              3869 SOUTH FREEWAY FT WORTH TX 76110
SKY HOME IMPROVEMENT                  700 S MILWAUKEE AVE WHEELING IL 60090
SKY LAKE SOUTH HOA INC                PO BOX 105302 ATLANTA GA 30348-5302
SKY LIGHT ROOFING, INC.               1300 S SEMORAN BLVD. ORLANDO FL 32807
SKY VISTA HOA                         PO BOX 62553 PHOENIX AZ 85082
SKY VISTA HOA                         PO BOX 12580 RENO NV 89510
SKYE ENTERPRISES LLC                  5112 NW 18TH TERR OKLAHOMA CITY OK 73127
SKYE LOCH VILLAS                      C/O CITADEL PROPERTY MGMT. GROUP, INC. 40347 US HWY 19 N, STE. 229 TARPON
                                      SPRINGS FL 34689
SKYLAKE INS AGENCY                    1810 NE MIAMI GARDENS DR NORTH MIAMI BEACH FL 33179
SKYLIGHT DEVELOPMENT                  MOHAMMAD KHAN 14511 FALLING CREEK DR SUITE 107 HOUSTON TX 77014
SKYLIGHTS, LLC                        MICHAEL BEEDE, ESQ. THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY,
                                      SUITE 307 HENDERSON NV 89074
SKYLINE APPRAISAL INC                 PO BOX 1438 BEND OR 97709
SKYLINE CONSTRUCTION INC              71814 622ND AVE STEINAUER NE 68441
SKYLINE ROOF CONSULTANTS              7224 W JONES AVE PHOENIX AZ 85043
SKYLINE ROOFING                       MONARCH PARTNERS INC. 1412 ELM AVE. CANON CITY CO 81212
SKYLINE ROOFING LTD                   3013 FARRELL RD HOUSTON TX 77073
SKYS HAVEN HOA                        40004 COOK STREET 3 PALM DESERT CA 92211
SKYSERV INC                           2168 86TH ST 2ND FL BROOKLYN NY 11214
SKYTECH DRILLING                      P.O BOX 41881 PHOENIX AZ 85080
SKYVIEW OWNERS CORP                   333 7TH AVE 5TH FLOOR NEW YORK NY 10001
SLADE ROOFING                         3784 E 175 N RIGBY ID 83442
SLADEK, JASON                         ADDRESS ON FILE
SLAGLE TOWNSHIP                       SLAGLE TOWNSHIP - TREASU 9477 W. 30 1/2 RD HARRIETTA MI 49638
SLAINTE APPRAISAL INC                 14758 S KEELER AVE MIDLOTHIAN IL 60445
SLATE CONSTRUCTION LLC                1957 N HOBSON STE 101 MESA AZ 85203
SLATE SPRING CITY                     SLATE SPRING-TAX COLLECT 123 WEEKS STREET SLATE SPRING MS 38955
SLATE, LOUISE                         ADDRESS ON FILE
SLATER AGENCY                         6606 BROADWAY ST PEARLAND TX 77581
SLATINGTON BORO BORO B                SLATINGTON BORO - COLLEC 642 W. FRANKLIN ST. SLATINGTON PA 18080
SLAUGHTER BEACH TOWN                  SLAUGHTER BEACH TOWN - T 23097 ARGOS CORNER RD MILFORD DE 19963
SLAUGHTER ROOFING COMPANY             916 38TH AVE CT 6 GREELEY CO 80634
SLAUGHTER TOWN                        SLAUGHTER TOWN - TAX COL PO BOX 29 SLAUGHTER LA 70777
SLAUGHTER, LOLA                       ADDRESS ON FILE
SLAVIN STAUFFACHER & SCOTT, LLC       27 SIEMON COMPANY DRIVE, SUITE 300W WATERTOWN CT 06795
SLAVONIC MUT FIRE                     1601 S WASHINGTON KAUFMAN TX 75142
SLAVONIC MUT FIRE ASSOC               CHPT 043 FAYE KECK PO BOX 14 GORDON TX 76453
SLAVONIC MUT FIRE ASSOC               PO BOX 1168 ROSENBURG TX 77471
SLAVONIC MUT FIRE-CHAP4               2625 RICHARD STREET ROSENBURG TX 77471
SLAVONIC MUTUAL FIRE INS              6911 HWY 36TH SOUTH ROSENBURG TX 77471



Epiq Corporate Restructuring, LLC                                                                Page 1136 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1162 of 1490
Claim Name                             Address Information
SLAVONIC MUTUAL FIRE INS               ASSOCIATION PO BOX 1168 ROSENBURG TX 77471
SLAVONIC MUTUAL FIRE INS               P O BOX 1168 ROSENBURG TX 77471
SLB GROUND RENT COLLECTOR              MELISSA BEAVER P. O. BOX 17348 BALTIMORE MD 21297
SLB GROUND RENT, LLC                   11426 YORK ROAD COCKEYSVILLE MD 21030
SLEAR, DAVID                           ADDRESS ON FILE
SLEDGE, WAYNE                          ADDRESS ON FILE
SLEEPY HOLLOW HOMEOWNERS ASSOCIATION   PO BOX 18241 SALEM OR 97305
SLEEPY HOLLOW VILLAGE                  SLEEPY HOLLOW VIL - TREA 28 BEEKMAN AVENUE SLEEPY HOLLOW NY 10591
SLIGO WATER SYSTEM, INC                P.O. BOX 343 COUSHATTA LA 71019
SLINGER VILLAGE                        SLINGER VLG TREASURER 300 SLINGER RD SLINGER WI 53086
SLIPPERY ROCK BORO                     SLIPPERY ROCK BORO - COL 488 NEW CASTLE ST. SLIPPERY ROCK PA 16057
SLIPPERY ROCK S.D./FRANK               C.J. MITCHELL - TAX COLL 198 NORTH ROAD BUTLER RD PA 16001
SLIPPERY ROCK S.D./HARRI               SLIPPERY ROCK AREA SD - 127 BROWNTOWN ROAD HARRISVILLE PA 16038
SLIPPERY ROCK S.D./MERCE               LISA BAUER - TAX COLLECT 150 CENTERTOWN RD HARRISVILLE PA 16038
SLIPPERY ROCK S.D./MUDDY               SLIPPERY ROCK AREA SD - 827 YELLOWCREEK RD PROSPECT PA 16052
SLIPPERY ROCK S.D./PORTE               SLIPPERY ROCK AREA SD - 144 DAVIS RD. SLIPPERY ROCK PA 16057
SLIPPERY ROCK S.D./PROSP               SLIPPERY ROCK AREA SD - BOX 486, 387 MAIN ST PROSPECT PA 16052
SLIPPERY ROCK S.D./SLIPP               SLIPPERY ROCK AREA SD - 488 NEW CASTLE ST. SLIPPERY ROCK PA 16057
SLIPPERY ROCK S.D./SLIPP               SLIPPERY ROCK AREA SD - 578 SLIPPERY ROCK ROAD SLIPPERY ROCK PA 16057
SLIPPERY ROCK S.D./WORTH               ESTHER SEEBACHER - TC 144 DAVIS RD SLIPPERY ROCK PA 16057
SLIPPERY ROCK TOWNSHIP                 SLIPPERY ROCK TWP - COLL 578 SLIPPERY ROCK ROAD SLIPPERY ROCK PA 16057
SLIPPERY ROCK TOWNSHIP                 SLIPPERY ROCK TWP - COLL 2102 FAIRVIEW SCHOOL ROA ELLWOOD CITY PA 16117
SLITER, HEATHER                        ADDRESS ON FILE
SLOAN SCHEPERS &                       MARK SCHEPERS 3949 TYLER BLUFF LN RALEIGH NC 27616
SLOAN VILLAGE                          SLOAN VILLAGE - TAX COLL 425 REIMAN STREET SLOAN NY 14212
SLOAN, COREY                           ADDRESS ON FILE
SLOAN, RACHELLE                        ADDRESS ON FILE
SLOAN, TINESHA                         ADDRESS ON FILE
SLOANE, STACEY                         ADDRESS ON FILE
SLOATSBURG VILLAGE                     THOMAS F.BOLLATTO,JR-COL 96 ORANGE TPKE SLOATSBURG NY 10974
SLOBOJAN, JUSTIN                       ADDRESS ON FILE
SLOCOMB INS AGENCY                     PO BOX 25 GALENA PARK TX 77547
SLOCUM AGENCY INC                      1229 GREENWICH AVE WARWICK RI 02886
SLOCUM TOWNSHIP                        SLOCUM TOWNSHIP- TAX COL 6799 NUANGOLA RD MOUNTAIN TOP PA 18707
SLOMKA LAW GROUP                       15255 S. 94 AVE SUITE 602 ORLAND PARK IL 60462
SLOOD LLC                              6901 CORPORATE DR 218 HOUSTON TX 77036
SLOPAK COMPLETE CONSTRUCTION LLC       PO BOX 904 GLASTONBURY CT 06033
SLOPE COUNTY                           SLOPE COUNTY - TREASURER PO BOX 11 AMIDON ND 58620
SLS & GEOMATICS                        ZLATKO S. PETROVICH 108 LONGSTREET DR GETTYSBURG PA 17325
SLS ENT INC & PAMELA                   BELL FOR EST JAMES BELL 301 KLEINSHORE RD APT 7 HOT SPRINGS AR 71913
SLS ENTERPRISES INC FOR                ACCT OF JAMES BELL 1335 AIRPORT RD STE 6 HOT SPRINGS AR 71913
SLSA                                   P.O.BOX 1509 LANCASTER PA 17608-1509
SM ALLEN                               9378 HIGHWAY 119 STE B ALABASTER AL 35007
SM HOLDINGS                            1662 PUGHS STORE RD. AFTON VA 22920
SM ROOFING INC                         PETER & DIANNA MEMMER 9 DARLENE RD COLUMBIA FALLS MT 59912
SMA EXTERIORS &                        RESTORATION 19340 LINDEN DR MAPLE GROVE MN 55369
SMAAGAARD, JODY                        ADDRESS ON FILE
SMALLS INS AGENCY INC                  5227 W WOODMILL DR 43 WILMINGTON DE 19808
SMALLWOOD, AMANDA                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1137 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1163 of 1490
Claim Name                             Address Information
SMARR FINANCIAL                        3339 PEACHTREE RD NE ATLANTA GA 30326
SMART BUILDERS INC                     11672 BUTTERNUT ST NW COON RAPIDS MN 55448
SMART GROUP REALTORS                   12411 BANDERA RD 109 HELOTES TX 78023
SMART GROUP REALTORS                   J&T SMART, INC. 12411 BANDERA RD. 109 HELOTES TX 78023
SMART ROOFING, LLC                     7528 S. LAKESHORE DR. SHREVEPORT LA 71119
SMART SUN INV                          EST OF IRMA MOREJON 14785 SW 9 LN MIAMI FL 33194
SMART SUN INVESTMENT LLC               14785 SW 9 LN MIAMI FL 33194
SMART TITLE LLC                        222 E PINE STREET LAKELAND FL 33801
SMART, DWAYNE                          ADDRESS ON FILE
SMATLA, CHRISTOPHER                    ADDRESS ON FILE
SMB CONSTRUCTION CO &                  TIMOTHY & MARY RENWICK 5120 JACKMAN ROAD TOLEDO OH 43613
SMC CONSTRUCTION LLC                   2589 HAMLINE AVE N STE C ROSEVILLE MN 55113
SMECO                                  PO BOX 62261 BALTIMORE MD 21264
SMETHPORT AREA SCHOOL DI               SMETHPORT AREA SD - COLL P.O. BOX 195 HAZELHURST PA 16733
SMETHPORT AREA SCHOOL DI               JAN KNIGHT, TAX COLLECTO 3175 RTE 46 SMETHPORT PA 16749
SMETHPORT AREA SCHOOL DI               MARA MILLER - TAX COLLEC 3256 W. VALLEY RD SMETHPORT PA 16749
SMETHPORT AREA SCHOOL DI               SMETHPORT AREA SD - COLL 912 WEST WATER STREET SMETHPORT PA 16749
SMETHPORT BORO                         SMETHPORT BORO - TAX COL 912 WEST WATER STREET SMETHPORT PA 16749
SMI AGENCY                             1802 BROADWAY STE 118 GALVESTON TX 77550
SMIT, NATHANAEL                        ADDRESS ON FILE
SMITH & RAMIREZ RESTORATION LLC        6425 BOEING DR. B-9 EL PASO TX 79912
SMITH & SONS DISASTER                  DWIGHT & MICHELLE HARRIS 425 N 7TH ST LOMPOC CA 93436
SMITH AND ASSOCIATES                   1010 SECOND STREET SW ROANOKE VA 24016
SMITH AND COMPANY                      11919 1-70 FRONTAGE N108 WHEAT RIDGE CO 80033
SMITH APPRAISAL INC                    3530 FOOTHILLS RD STE L LAS CRUCES NM 88011
SMITH APPRAISAL SERVICE                PO BOX 424 ADA OK 74820
SMITH COUNTY                           SMITH COUNTY-TRUSTEE 122 TURNER HIGH CIRCLE S CARTHAGE TN 37030
SMITH COUNTY                           SMITH COUNTY-TAX COLLECT PO BOX 157 RALEIGH MS 39153
SMITH COUNTY                           SMITH COUNTY - TREASURER 218 S GRANT, SUITE 4 SMITH CENTER KS 66967
SMITH COUNTY                           SMITH COUNTY - TAX COLLE P O DRAWER 2011 TYLER TX 75710
SMITH COUNTY CHANCERY CLERK OF COUR    PO BOX 39 RALEIGH MS 39153
SMITH COUNTY CLERK                     200 E FERGUSON STE 300 TYLER TX 75702
SMITH COUNTY TAX COLLECTOR             PO BOX 157 RALEIGH MS 39153-0157
SMITH COUNTY TAX COLLECTOR             1517 W FRONT STREET TYLER TX 75702
SMITH COUNTY TAX COLLECTOR             PO BOX 2011 TYLER TX 75710
SMITH COUNTY TAX OFFICE                1517 W. FRONT ST. TYLER TX 75702
SMITH CROPPER DEELY                    P O BOX 770 WILLARDS MD 21874
SMITH DOLLAR PC                        418 B STREET 4TH FLOOR SANTA ROSA CA 95401
SMITH FELKE MINTON INC                 PO BOX 930 WILMINGTON OH 45177
SMITH GAMBRELL & RUSSEL LLP            1230 PEACHTREE ST NE STE 3100 ATLANTA GA 30309
SMITH INS                              15 LIBERTY WAY NIANTIC CT 06357
SMITH INS SERVICES                     3235 SOLOMONS ISLAND RD HUNTINGTON MD 20639
SMITH LARSEN & WIXOM                   1935 VILLAGE CENTER CIRCLE LAS VEGAS NV 89134
SMITH LARSEN & WIXOM, CHARTERED        1935 VILLAGE CENTER CIRCLE LAS VEGAS NV 89134
SMITH MANAGEMENT GROUP                 ROY H SMITH REAL ESTATE COMPANY 1630 DES PERES., STE 210 ST. LOUIS MO 63131
SMITH PARTNERS & ASSOCIATES            ATTN: BOBBY FINDLAY 5509 BELMONT ROAD SUITE A DOWNERS GROVE IL 60515
SMITH PARTNERS & ASSOCIATES            DBA RE/MAX PROPERTIES ATTN: COYA SMITH 5509 BELMONT ROAD, SUITE A DOWNERS
                                       GROVE IL 60515
SMITH PARTNERS & ASSOCIATES LTD        5509 BELMONT ROAD SUITE A DOWNERS GROVE IL 60515



Epiq Corporate Restructuring, LLC                                                                 Page 1138 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1164 of 1490
Claim Name                              Address Information
SMITH PARTNERS & ASSOCIATES REAL ESTATE ATTN: COYA SMITH 5509 BELMONT ROAD SUITE A DOWNERS GROVE IL 60515
SMITH REAL ESTATE SERVICES LTD         ATTN: RICHARD SMITH 611 W. WALNUT ST. WATSEKA IL 60970
SMITH TOWNSHIP                         SMITH TWP - TAX COLLECTO 1 BISCAYNE DR SLOVAN PA 15078
SMITH, AARON                           ADDRESS ON FILE
SMITH, ADRIAN                          ADDRESS ON FILE
SMITH, ALECK                           ADDRESS ON FILE
SMITH, ALICIA                          ADDRESS ON FILE
SMITH, AMANDA                          ADDRESS ON FILE
SMITH, AMANDA                          ADDRESS ON FILE
SMITH, AMBER                           ADDRESS ON FILE
SMITH, AMY                             ADDRESS ON FILE
SMITH, ANGELA                          ADDRESS ON FILE
SMITH, ANN                             ADDRESS ON FILE
SMITH, BENJAMIN                        ADDRESS ON FILE
SMITH, BETHANY                         ADDRESS ON FILE
SMITH, BILLY                           ADDRESS ON FILE
SMITH, BONNIE                          ADDRESS ON FILE
SMITH, BRANDI                          ADDRESS ON FILE
SMITH, BRENTSEN                        ADDRESS ON FILE
SMITH, BRITTNI                         ADDRESS ON FILE
SMITH, CAREY                           ADDRESS ON FILE
SMITH, CLAUDIA                         ADDRESS ON FILE
SMITH, DARLENE                         ADDRESS ON FILE
SMITH, DAVID                           ADDRESS ON FILE
SMITH, DEVON                           ADDRESS ON FILE
SMITH, ERIC                            ADDRESS ON FILE
SMITH, EVAN                            ADDRESS ON FILE
SMITH, GARY                            ADDRESS ON FILE
SMITH, GEROD                           ADDRESS ON FILE
SMITH, HIATT & DIAZ, P.A.              2691 EAST OAKLAND PARK BOULEVARD SUITE 303 FORT LAUDERDALE FL 33306
SMITH, JACQUELINE                      ADDRESS ON FILE
SMITH, JAKAYLA                         ADDRESS ON FILE
SMITH, JANICE                          ADDRESS ON FILE
SMITH, JASON                           ADDRESS ON FILE
SMITH, JASON                           ADDRESS ON FILE
SMITH, JEFFREY                         ADDRESS ON FILE
SMITH, JEFFREY                         ADDRESS ON FILE
SMITH, JEHANE                          ADDRESS ON FILE
SMITH, JERALD                          ADDRESS ON FILE
SMITH, JESSICA                         ADDRESS ON FILE
SMITH, JONATHAN                        ADDRESS ON FILE
SMITH, JOSEPH                          ADDRESS ON FILE
SMITH, JULIA                           ADDRESS ON FILE
SMITH, JULIA                           ADDRESS ON FILE
SMITH, KANEETRA                        ADDRESS ON FILE
SMITH, KRISTI                          ADDRESS ON FILE
SMITH, LAILA                           ADDRESS ON FILE
SMITH, LAKEISHA                        ADDRESS ON FILE
SMITH, LAKISHA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1139 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1165 of 1490
Claim Name                             Address Information
SMITH, LASHONDA                        ADDRESS ON FILE
SMITH, LEIGH                           ADDRESS ON FILE
SMITH, LORI                            ADDRESS ON FILE
SMITH, MARIA                           ADDRESS ON FILE
SMITH, MARILYN                         ADDRESS ON FILE
SMITH, MARQUISE                        ADDRESS ON FILE
SMITH, MATTHEW                         ADDRESS ON FILE
SMITH, MELISSA                         ADDRESS ON FILE
SMITH, MICHELE                         ADDRESS ON FILE
SMITH, MICHELE                         ADDRESS ON FILE
SMITH, NAOMI                           ADDRESS ON FILE
SMITH, NICHOLAS                        ADDRESS ON FILE
SMITH, OROPEZA, HAWKS, P.L.            GREGORY S. OROPEZA 138-142 SIMONTON STREET KEY WEST FL 33040
SMITH, PATRICE                         ADDRESS ON FILE
SMITH, PATRICIA                        ADDRESS ON FILE
SMITH, PHILLIP                         ADDRESS ON FILE
SMITH, RAHEEM                          ADDRESS ON FILE
SMITH, REYNARD                         ADDRESS ON FILE
SMITH, RICHARD                         ADDRESS ON FILE
SMITH, RICHARD                         ADDRESS ON FILE
SMITH, RONDA                           ADDRESS ON FILE
SMITH, RYAN                            ADDRESS ON FILE
SMITH, SARAH                           ADDRESS ON FILE
SMITH, SCOTT                           ADDRESS ON FILE
SMITH, SCOTT                           ADDRESS ON FILE
SMITH, SHANNON                         ADDRESS ON FILE
SMITH, SHAVONNE                        ADDRESS ON FILE
SMITH, SUE                             ADDRESS ON FILE
SMITH, SUNNIE                          ADDRESS ON FILE
SMITH, TAMEKA                          ADDRESS ON FILE
SMITH, TARA                            ADDRESS ON FILE
SMITH, TASHA                           ADDRESS ON FILE
SMITH, THOMAS                          ADDRESS ON FILE
SMITH, THOMAS                          ADDRESS ON FILE
SMITH, TIFFANY                         ADDRESS ON FILE
SMITH, TINA                            ADDRESS ON FILE
SMITH, TONY                            ADDRESS ON FILE
SMITH, TRACY                           ADDRESS ON FILE
SMITH, TYLER                           ADDRESS ON FILE
SMITH, VEILYA                          ADDRESS ON FILE
SMITH, WILLIE                          ADDRESS ON FILE
SMITH, YANNIKA                         ADDRESS ON FILE
SMITH-REAGAN INS AGENCY                P O BOX 1009 SAN BENITO TX 78586
SMITHFIELD BORO                        SMITHFIELD BORO - COLLE P O BOX 162 SMITHFIELD PA 15478
SMITHFIELD HOMES INC                   PO BOX 606 SMITHFIELD PA 15478
SMITHFIELD SEWER AUTHORITY             1155 RED FOX ROAD EAST STROUDSBURG PA 18301
SMITHFIELD TOWN                        SMITHFIELD TOWN-TAX COLL 64 FARNUM PIKE SMITHFIELD RI 02917
SMITHFIELD TOWN                        SMITHFIELD TOWN-TAX COLL 926 VILLAGE ROAD SMITHFIELD ME 04978
SMITHFIELD TOWN                        SMITHFIELD TOWN-TAX COLL 5255 PLEASANT VALLEY RD PETERBORO NY 13134



Epiq Corporate Restructuring, LLC                                                                Page 1140 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1166 of 1490
Claim Name                               Address Information
SMITHFIELD TOWN                          SMITHFIELD TOWN - TREASU 310 INSTITUTE STREET SMITHFIELD VA 23430
SMITHFIELD TOWNSHIP                      SMITHFIELD TWP - TAX COL 202 S 13TH ST HUNTINGDON PA 16652
SMITHFIELD TOWNSHIP                      SMITHFIELD TWP - TAX COL 182 EDGERS LANE COLUMBIA CROSSROADS PA 16914
SMITHFIELD TOWNSHIP                      SMITHFIELD TWP - TAX COL 3017 VALHALLA VIEW DRIVE EAST STROUDSBURG PA 18301
SMITHS HOME SERVICE INC                  1100 INDUSTRIAL DR. YUKON OK 73099
SMITHS REAL ESTATE SERVICES LTD          611 W WALNUT ST WATSEKA IL 60970
SMITHS ROOFING                           RYAN SMITH 20574 AVENUE 164 PORTERVILLE CA 93257
SMITHS SUMMIT CONSTRUCTION               SMITH FAMILY CONSTRUCTION SERVICES LLC 4413 DADE DR FLOWER MOUND TX 75028
SMITHSBURG TOWN                          SMITHSBURG TOWN - COLLEC 21 W WATER ST SMITHSBURG MD 21783
SMITHSBURG TOWN /SEMIANN                 SMITHSBURG TOWN - COLLEC 21 W WATER ST SMITHSBURG MD 21783
SMITHTON BORO                            SMITHTON BORO - TAX COLL 546 WENDEL RD IRWIN PA 15642
SMITHTOWN TOWN                           SMITHTOWN TN-TAX RECEIVE PO BOX 708 SMITHTOWN NY 11787
SMITHVILLE CITY                          SMITHVILLE -TAX COLLECTO PO BOX 180 SMITHVILLE GA 31787
SMITHVILLE CITY                          SMITHVILLE CITY-TAX COLL 104 E MAIN ST SMITHVILLE TN 37166
SMITHVILLE TOWN                          SMITHVILLE TOWN- TAX COL P. O. BOX 217 SMITHVILLE FLATS NY 13841
SMOKE RANCH VILLAS HOA                   3675 W CHEYENNE AVE 100 NORTH LAS VEGAS NV 89032
SMOKE STORM RESTORATION                  110 WESTVIEW S PIEDMONT SC 29673
SMOLIN APPRAISERS                        3465 MORAPP LN LOOMIS CA 95650
SMOLKA & ASSOCIATES &                    NICHOLAS&MARY ALTOBELLI 15174 86 WAY LN WEST PALM BEACH FL 33418
SMOOT, PENNY                             ADDRESS ON FILE
SMOOTS & PITTS                           15C LAFAYETTE PLACE HILTON HEAD ISLAND SC 29926
SMUCKER, BRENDA                          ADDRESS ON FILE
SMYRNA CITY                              CITY OF SMYRNA TAX DEPAR 2800 KING ST SMYRNA GA 30080
SMYRNA TOWN                              SMYRNA TOWN- TAX COLLECT 1893 STATE HWY 80 SMYRNA NY 13464
SMYRNA TOWN                              SMYRNA TOWN - TAX COLLEC 27 S MARKET ST PLAZA SMYRNA DE 19977
SMYRNA VILLAGE                           SMYRNA VILLAGE- CLERK PO BOX 25 SMYRNA NY 13464
SMYTH CNTY MUT INS CO                    P O BOX 928 MARION VA 24354
SMYTH COUNTY                             SMYTH COUNTY - TREASURE P O BOX 549 MARION VA 24354
SMYTH COUNTY TREASURER                   109 W MAIN ST STE 119 MARION VA 24354
SMYTHE ELLSWORTH, JUSTIN                 ADDRESS ON FILE
SMYTHE, JO                               ADDRESS ON FILE
SNAKE SPRING TOWNSHIP                    ANNA SWINDELL - TAX COLL 613 LUTZVILLE RD EVERETT PA 15537
SNAPP AND ASSOCS                         438 CAMINO DEL RIO 112 SAN DIEGO CA 92108
SNAPPER CREEK TOWNHOUSE INC              11200 SW 71 STREET MIAMI FL 33173
SNEDEKER, HARLAN E & JACQUELINE A        360 UPPER WOOD WAY BURNSVILLE MN 55337
SNEED INS AGENCY                         1654 S DAIRY ASHFORD ST HOUSTON TX 77077
SNEED INS AGENCY                         2000 S DAIRY ASHFORD 425 HOUSTON TX 77077
SNEED REMODELING                         620 PIERCE ST AURORA IL 60505
SNELL & WILMER LLP                       400 E VAN BUREN STE 1900 PHOENIX AZ 85004-2202
SNELLER CUSTOM HOMES &                   REMODELING 7923 VICKRIDGE LANE SPRING TX 77379
SNI COMPANIES (CERTES)                   PO BOX 740497 ATLANTA GA 30374-0497
SNIDER, KRISTIN                          ADDRESS ON FILE
SNIPES INS SERVICE INC                   P O BOX 10590 RALEIGH NC 27605
SNOHOMISH COUNTY                         SNOHOMISH COUNTY - TREAS 3000 ROCKEFELLER AVE MS EVERETT WA 98201
SNOHOMISH COUNTY TREASURER               3000 ROCKEFELLER AVE M/S 501 EVERETT WA 98201
SNOW HILL TOWN                           SNOW HILL TOWN - TREASUR 908 S. EAST SECOND STREE SNOW HILL NC 28580
SNOW LAKE SHORES PROPERTY OWNERS CORP.   381 SNOW LAKE DR SNOW LAKE SHORES MS 38603
SNOW SHOE BORO                           SNOW SHOE BORO - TAX COL 106 W SYCAMORE ST SNOW SHOE PA 16874
SNOW SHOE TOWNSHIP                       SNOW SHOE TWP - TAX COLL 268 OLDSIDE RD POB 337 CLARENCE PA 16829



Epiq Corporate Restructuring, LLC                                                                  Page 1141 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1167 of 1490
Claim Name                               Address Information
SNOW, JENNIFER                           ADDRESS ON FILE
SNOW, WANDA                              ADDRESS ON FILE
SNOWDEN WARD INS AGENCY                  333 NORTH 6TH ST LEESVILLE LA 71496
SNOWDEN, BRANDY                          ADDRESS ON FILE
SNYDER TOWNSHIP                          SNYDER TWP - TAX COLLECT 928 HORIZON DRIVE BROCKWAY PA 15824
SNYDER TOWNSHIP                          SNYDER TWP - TAX COLLECT 108 BAUGHMAN HOLLOW ROAD TYRONE PA 16686
SNYDER, FRANCIS                          ADDRESS ON FILE
SNYDER, GARY                             ADDRESS ON FILE
SNYDER, SCOTT                            ADDRESS ON FILE
SNYDER, SUSAN                            ADDRESS ON FILE
SNYDERTOWN BORO                          SNYDERTOWN BORO - COLLEC 55 S. MAIN ST / SNYDERTO SNYDERTOWN PA 17801
SO NICE AGAIN INC                        PO BOX 253 KITTY HAWK NC 27949
SO PIONEER P&C INS                       P O BOX 340 LAWRENCEBURG TN 38464
SOBACKE, SHERRY                          ADDRESS ON FILE
SOBIECK, RUSSELL                         ADDRESS ON FILE
SOCAL ENVIRONMENTAL                      2401 BAY FARM PL NEWPORT BEACH CA 92660
SOCIAL CIRCLE CITY                       SOCIAL CIRCLE -TAX COLLE PO BOX 310 SOCIAL CIRCLE GA 30025
SOCIAL CONSTRUCTION AND REMODELING INC   970 PALM AVE 300 WEST HOLLYWOOD CA 90069
SOCIETY HILL AT DROYERS POINT            P.O.BOX 879 NEWARK NJ 07101
SOCIETY HILL AT GALLOWAY II              C/O MEM PROPERTY MANAGEMENT 3 EXECUTIVE DRIVE, SUITE 350 SOMERSET NJ 08873
SOCIETY HILL AT GALLOWAY II              PO BOX 105007 ATLANTA GA 30348-5007
SOCIETY HILL AT LAWRENCE                 CONDO ASSOCIATION PO BOX 3709 PRINCETON NJ 08543
SOCIETY HILL AT UNIVERSITY HEIGHTS       CONDO ASSC I ONE CORNERSTONE LANE NEWARK NJ 07103
SOCIETY HILL CONDOMINIUM                 140 SOCIETY HILL BLVD CHERRY HILL NJ 08003
SOCIETY INSURANCE                        P O BOX 1029 FOND DU LAC WI 54936
SOCKOL CUSTOM HOMES                      MICHAEL SOCKOL MICHAEL SOCKOL 1092 FM 337 MEDINA TX 78055
SOCORRO COUNTY                           SOCORRO COUNTY-TREASURER P.O. BOX KK SOCORRO NM 87801
SODERBURG ROOFING LLC                    424 31ST AVE GREELEY CO 80634
SODUS CEN. SCH (CMBND.TW                 SODUS CS - TAX COLLECTOR 6375 ROBINSON ROAD SODUS NY 14551
SODUS POINT VILLAGE                      SODUS POINT VILLAGE - CL PO BOX 159 SODUS POINT NY 14555
SODUS TOWN                               SODUS TOWN - TAX COLLECT 14-16 MILL ST SODUS NY 14551
SODUS TOWNSHIP                           SODUS TOWNSHIP - TREASUR PO BOX 176 SODUS MI 49126
SODUS VILLAGE                            SODUS VILLAGE - TAX COLL 14-16 MILL ST SODUS POINT NY NY 14551
SOFT TOUCH CARPET &                      RENOVATION 2511 PLANTERS ROW SUGAR LAND TX 77478
SOFTIC, EDIN                             ADDRESS ON FILE
SOFTVU LLC                               2029 WYANDOTTE STE 100 KANSAS CITY MO 64108
SOFTVU LLC                               ATTN: JENNIFER SUTTON 2029 WYANDOTTE SUITE 100 KANSAS CITY MO 64108
SOFTVU LLC                               ATTN: GENERAL COUNSEL 7381 WEST 133RD SUITE 402 OVERLAND PARK KS 66213
SOFTVU LLC                               ATTN: KARIS KOEHN 7381 W. 133RD ST. SUITE 402 OVERLAND PARK KS 66213
SOFTVU LLC                               ATTN: PATTY PORTER 7381 WEST 133RD SUITE 402 OVERLAND PARK KS 66213
SOGO WEALTH & RISK MGMT                  7330 SAN PEDRO STE 206 SAN ANTONIO TX 78216
SOHO BUILDERS, L.L.C.                    PATRICK PLUMMER 4410 W HILLSBOROUGH AVE SUITE N TAMPA FL 33614
SOKOLOVA, YELENA                         ADDRESS ON FILE
SOKOLOWSKY, LACY                         ADDRESS ON FILE
SOLANCO SCHOOL DIST (CON                 SOLANCO SD - TAX COLLEC 121 S HESS ST QUARRYVILLE PA 17566
SOLANO COUNTY                            SOLANO COUNTY - TAX COLL 675 TEXAS STREET, SUITE FAIRFIELD CA 94533
SOLANO COUNTY TREASURER-TAX COLLECTOR    675 TEXAS STREET SUITE 1900 FAIRFIELD CA 94533
SOLANO GARBAGE COMPANY                   REPUBLIC SERVICES, INC. 18500 NORTH ALLIED WAY PHOENIX AZ 85054
SOLAR ENERGY MESING LLC                  331 NEWMAN SPRINGS RD RED BANK NJ 07701



Epiq Corporate Restructuring, LLC                                                                   Page 1142 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1168 of 1490
Claim Name                              Address Information
SOLAR ENERGY SYSTEMS OF BREVARD, INC   1536 CYPRESS AVE MELBOURNE FL 32935
SOLAR MANAGEMENT SERVICES LLC          34859 FREDERICK ST 113 WILDOMAR CA 92595
SOLAR ROOFING                          DAVID C PEREZ GONZALEZ CALLE PRIMM 75 BO. BROADWAY MAYAGUEZ PR 00680
SOLARI AND SANFILIPPO                  INSURANCE PO BOX 471 SAN JOSE CA 95103
SOLBERG, SHERRY                        ADDRESS ON FILE
SOLEBURY MASONRY LLC                   6280 POINT PLEASANT PIKE DOYLESTOWN PA 18902
SOLEBURY TOWNSHIP                      SOLEBURY TWP - TAX COLLE 168 PEDDLERS VILLAGE 27 LAHASKA PA 18931
SOLERA AT JOHNSON RANCH COMMUNITY ASSOC P.O. BOX 10000 PRESCOTT AZ 86304
SOLID CONSTRUCTION                     SOLUTIONS LLC 14950 BELVOIR ST CHANNELVIEW TX 77530
SOLID GOLD REALTY INC                  2710 FIRST AVE EVANSVILLE IN 47710
SOLID NETWORKS LLC                     13315 VETERANS MEMORIAL DR 408 HOUSTON TX 77014
SOLID ROOFING                          631 BRAWLEY SCHOOL RD STE 300-157 MOORESVILLE NC 28117
SOLID WASTE DISPOSAL OPERATIONS        1031 SUPERIOR STREET JACKSONVILLE FL 32254
SOLID WASTE DISTRICT OF ST JOSEPH      231382 MOMENTUM PLACE CHICAGO IL 60689
COUNTY
SOLIDIFI TITLE & CLOSING, LLC          RM TITLE LLC 127 JOHN CLARKE ROAD MIDDLETOWN RI 02842
SOLIS ENTERPRISES                      40 CARDINAL DRIVE CAPE FAIR MO 65624
SOLIS, JANICE                          ADDRESS ON FILE
SOLIVITA COMMUNITY ASSOCIATION INC     C/O EVERGREEN LIFESTYLES MANAGEMENT 10401 DEERWOOD PARK BLVD 2130 JACKSONVILLE
                                       FL 32256
SOLOMON BROTHERS ROOFING, INC.         14550 E EASTER AVE, SUITE 100 CENTENNIAL CO 80112
SOLOMON CONSTRUCTION, INC.             WILLIAM H. DE SILVA III 14431 VENTURA BLVD. 178 SHERMAN OAKS CA 91423
SOLOMON CONTRACTING COMP               10858GALT INDUSTRIALBLVD SAINT LOUIS MO 63132
SOLOMON EDWARDS                        PO BOX 75381 CHICAGO IL 60675-5381
SOLOMONEDWARDSGROUP, LLC               ATTN: CANDACE CALEY 1255 DRUMMERS LANE SUITE 200 WAYNE PA 19087
SOLON SPRINGS TOWN                     DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
SOLON SPRINGS VILLAGE                  DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
SOLON TOWN                             SOLON TOWN - TAX COLLECT P.O. BOX 214 SOLON ME 04979
SOLON TOWNSHIP                         SOLON TOWNSHIP - TREASUR 15185 ALGOMA AVE NE CEDAR SPRINGS MI 49319
SOLON TOWNSHIP                         SOLON TOWNSHIP - TREASUR 3083 EAST ALPINE ROAD CEDAR MI 49621
SOLUCIONES Y SERVICIOS, INC.           SF - 18 AVE AMALIA PAOLI 7MA LEVITTOWN TOA ALTA PR 00949
SOLUNA PROPERTY SERVICES               2559 WEBB AVE. STE. 7 DELRAY BEACH FL 33444
SOLUTION CLAIMS                        ADJUSTERS INC 14220 SW 33 ST MIAMI FL 33175
SOLUTION INS SVCS INC                  10855 SW 72ND ST STE 7 MIAMI FL 33173
SOLUTION SOURCE INC                    PO BOX 3082 PLANT CITY FL 33563
SOLUTIONS ANONYMOUS                    VERNON SHARP 125 GOSSETT RD CANDLER NC 28715
SOLUTIONS CAPITAL GROUP                801 NE 167 ST 300 NORTH MIAMI BEACH FL 33162
SOLUTIONS FIRST REALTY LLC             2330 SCENIC HWY SNELLVILLE GA 30078
SOLUTIONSTAR APPRAISALS LLC            NATIONSTAR MORTGAGE HOLDINGS LLC P.O. BOX 3484 COPPELL TX 75019
SOLVAY C S (GEDDES TN)                 SOLVAY CS - RECEIVER OF SOLVAY SD-1000 WOODS ROA SOLVAY NY 13209
SOLVAY VILLAGE                         SOLVAY VILLAGE - CLERK 1100 WOODS ROAD SOLVAY NY 13209
SOMER, HELLER & CORWIN LLP             2171 JERICHO TURNPIKE, SUITE 350 COMMACK NY 11725
SOMERDALE BORO                         SOMERDALE BORO -TAX COLL 105 KENNEDY BOULEVARD SOMERDALE NJ 08083
SOMERS POINT CITY                      SOMERS POINT CITY -COLLE 1 WEST NEW JERSEY AVE SOMERS POINT NJ 08244
SOMERS SCHOOLS                         MICHELE MCKEARNEY -TAX R 335 ROUTE 202 SOMERS NY 10589
SOMERS TOWN                            SOMERS TOWN - TAX COLLEC 600 MAIN STREET SOMERS CT 06071
SOMERS TOWN                            SOMERS TOWN-TAX RECEIVER 335 ROUTE 202 SOMERS NY 10589
SOMERS VILLAGE                         SOMERS VLG TREASURER PO BOX 197 SOMERS WI 53171
SOMERS VILLAGE                         TREASURER PO BOX 197 SOMERS WI 53171



Epiq Corporate Restructuring, LLC                                                                 Page 1143 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1169 of 1490
Claim Name                               Address Information
SOMERSET AREA S.D./JEFFE                 K.S. WHITT - TAX COLLECT 605 BARRON RD SOMERSET PA 15501
SOMERSET AREA SCHOOL DIS                 ALTHEA M BROWN - TAX COL POB 936 SOMERSET PA 15501
SOMERSET AREA SCHOOL DIS                 JANE MILLER - TAX COLLEC 124 SKYLINE RDPOB 528 SOMERSET PA 15501
SOMERSET BORO                            ALTHEA M BROWN - TAX COL PO BOX 936 SOMERSET PA 15501
SOMERSET CITY                            CITY OF SOMERSET - CLERK PO BOX 989 SOMERSET KY 42502
SOMERSET CONDOMINIUM NO. FOUR            ROBERT C. MARTIN, ESQ. 2481 SOMERSET DRIVE LAUDERDALE    LAKES FL 33311
SOMERSET CONDOMINIUM NO. ONE INC         2821 SOMERSET DR. 116 LAUDERDALE LAKES FL 33311
SOMERSET COUNTY                          P.O. BOX 3000 20 GROVE STREET SOMERVILLE NJ 08876-1262
SOMERSET COUNTY                          SOMERSET COUNTY - COLLEC 11916 SOMERSET AVE. (ROO PRINCESS ANNE MD 21853
SOMERSET COUNTY /SEMIANN                 SOMERSET COUNTY - COLLEC 11916 SOMERSET AVE. (ROO PRINCESS ANNE MD 21853
SOMERSET COUNTY CIRCUIT COURT CLERK      30512 PRINCE WILLIAM ST PRINCESS ANNE MD 21853
SOMERSET COUNTY SANITARY DISTRICT        11916 SOMERSET AVE STE 216 PRINCESS ANNE MD 21853
SOMERSET INDEPENDENT SCH                 CITY OF SOMERSET - CLERK PO BOX 989 SOMERSET KY 42502
SOMERSET TOWN                            SOMERSET TOWN - TAX COLL 140 WOOD STREET SOMERSET MA 02726
SOMERSET TOWN                            SOMERSET TOWN - TAX COLL PO BOX 368 BARKER NY 14012
SOMERSET TOWN                            ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD. HUDSON WI 54016
SOMERSET TOWNSHIP                        SOMERSET TWP - TAX COLLE 685 LINCOLN AVENUE BENTLEYVILLE PA 15314
SOMERSET TOWNSHIP                        JANE MILLER - TAX COLLEC 124 SKYLINE LANEPOB 528 SOMERSET PA 15501
SOMERSET TWP                             SOMERSET TOWNSHIP - TREA PO BOX 69 SOMERSET CENTER MI 49282
SOMERSET VILLAGE                         ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD. HUDSON WI 54016
SOMERSWORTH CITY                         SOMERSWORTH CITY-TAX COL 1 GOVERNMENT WAY SOMERSWORTH NH 03878
SOMERVELL COUNTY C/O AP                  SOMERVELL CAD - TAX COLL 112 ALLEN DRIVE GLEN ROSE TX 76043
SOMERVELL COUNTY CLERK                   PO BOX 1098 GLEN ROSE TX 76043
SOMERVILLE BORO                          SOMERVILLE BORO-TAX COLL 25 WEST END AVENUE SOMERVILLE NJ 08876
SOMERVILLE BOROUGH TAX COLLECTOR         25 WEST END AVENUE SOMERVILLE NJ 08876
SOMERVILLE CITY                          SOMERVILLE CITY-TAX COLL 93 HIGHLAND AVENUE SOMERVILLE MA 02143
SOMERVILLE CITY                          SOMERVILLE CITY-TAX COLL 13085 N MAIN SOMERVILLE TN 38068
SOMERVILLE TOWN                          SOMERVILLE TOWN-TAX COLL 72 SAND HILL ROAD SOMERVILLE ME 04348
SOMERVILLE WATER/SEWER L                 SOMERVILLE CITY W/S-COLL 93 HIGHLAND AVENUE SOMERVILLE MA 02143
SOMERWOOD BUILDERS, INC.                 DANIEL PALMER 4847 GREEN HEATHER COURT DOYLETOWN PA 18902
SOMMERDORF, NANCY                        ADDRESS ON FILE
SOMMERER, JOAN                           ADDRESS ON FILE
SONARSOURCE SA                           ATTN: GENERAL COUNSEL PO BOX 765 GENEVA 15 CH1215 SWITZERLAND
SONATA BAY HOMEOWNERS ASSOCIATION        5 WARFSIDE WAY BAYVILLE NJ 08721
SONDHI AGY TRUST ACCOUNT                 40 SOUTH ST REAR SUITE EATONTOWN NJ 07724
SONGWOOD CIVIC ASSOCIATION               P.O. BOX 96188 HOUSTON TX 77213-6188
SONI, KETANA                             ADDRESS ON FILE
SONI, SAMIR                              ADDRESS ON FILE
SONIA PENARANDA-TAGGART                  740 SNOWCAP CT GURNEE IL 60031
SONNENBURG MUTUAL INS                    PO BOX 36 WOOSTER OH 44691
SONOMA COUNTY                            SONOMA COUNTY - TAX COLL 585 FISCAL DR, ROOM 100F SANTA ROSA CA 95403
SONOMA COUNTY TAX COLLECTOR              PO BOX 3879 SANTA ROSA CA 95402
SONOMA COUNTY TAX COLLECTOR              585 FISCAL DRIVE RM 100F SANTA ROSA CA 95403
SONOMA OAKWOOD CONDO HOME OWNERS ASSOC   100-196 W. AGUA CALIENTE SONOMA CA 95476
SONOMA RANCHO VISTA LP                   17334 SONOMA HWY SONOMA CA 95476
SONSHINE MANAGEMENT SYSTEMS INC          301 RAINBOW DRIVE FLORENCE SC 29501
SONYA DAVIS AND CLASS MEMBERS            SONYA DAVIS 926 W. 174TH STREET HAZEL CREST IL 60429
SOO TOWNSHIP                             SOO TOWNSHIP - TREASURER 5227 S. SCENIC DR. SAULT STE MARIE MI 49783
SOOS CREEK                               14616 SE 192ND ST. RENTON WA 98058



Epiq Corporate Restructuring, LLC                                                                   Page 1144 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1170 of 1490
Claim Name                             Address Information
SOOS CREEK WATER & SEWER DISTRICT      14616 S.E. 192ND STREET RENTON WA 98058-1039
SOPERTON CITY                          SOPERTON CITY-TAX COLLEC PO BOX 229 SOPERTON GA 30457
SOPHOS LTD.                            ATTN: GENERAL COUNSEL THE PENTAGON, ABINGDON SCIENCE PARK ABINGDON OX14 3YP
                                       UNITED KINGDOM
SOPKO, FELICITY                        ADDRESS ON FILE
SORENSEN ROOFING INC.                  FLOYD D SORENSEN 14701 E COLRAX AVE E49 PO BOX 110545 AURORA CO 80011
SORENSEN, RACHEL                       ADDRESS ON FILE
SORENSON, TARRI                        ADDRESS ON FILE
SORHAGE & JAMES INS LLC                1660 S ALBON ST STE 1005 DENVER CO 80222
SORIA, PAUL                            ADDRESS ON FILE
SORIANO, BOLIVAR                       ADDRESS ON FILE
SORKIN, STEVE                          ADDRESS ON FILE
SOROL GROUP INC                        1679 NE 142ND STREET NORTH MIAMI FL 33181
SORRENTO TOWN                          SORRENTO TOWN -TAX COLLE 79 POMOLA AVENUE SORRENTO ME 04677
SORRENTO TOWN                          SORRENTO TOWN - TAX COLL P O BOX 65 SORRENTO LA 70778
SOS ROOFING INC                        15 LAKE VIEW CIR ORMOND BEACH FL 32174
SOSAMMA JOSHUA &                       JOSHUA THOMAS 1101 MUSCOGEETRL CARROLLTON TX 75010
SOSEBEE PROP &                         HECTOR & DIANNE JIMENEZ PO BOX 1691 GAINESVILLE GA 30503
SOTELO INSURANCE AGENCY                12593 RESEARCH BLVD 202 AUSTIN TX 78759
SOTEX EXTERIORS                        SERR, LLC 14080 NACOGDOCHES RD 571 SAN ANTONIO TX 78247
SOTIROFF & BOBRIN PC                   30400 TELEGRAPH RD STE 444 BINGHAM FARMS MI 48025
SOTIROFF & BOBRINM                     30400 TELEGRAPH ROAD SUITE 444 BINGHAM FARMS MI 48025
SOTO, JACQUELINE                       ADDRESS ON FILE
SOTO, MATTHEW                          ADDRESS ON FILE
SOTO, MAYRA                            ADDRESS ON FILE
SOTO, NICOLE                           ADDRESS ON FILE
SOUCY INS AGENCY                       362 RATHBUN ST WOONSOCKET RI 02895
SOUDER PROPERTIES INC                  4614 WILGROVE-MINT HILL RD STE B1 CHARLOTTE NC 28227
SOUDERTON AREA S.D.                    DONALD BERGEY - TAX COLL 31 W.SUMMIT STREET SOUDERTON PA 18964
SOUDERTON AREA S.D./LOWE               DOUGLAS SOUDER - TAX COL 106 LORI LANE HARLEYSVILLE PA 19438
SOUDERTON AREA S.D./SALF               BARBARA MCMONAGLE - TC P.O. BOX 55 TYLERSPORT PA 18971
SOUDERTON AREA S/D - UPP               LORI SMITH - TAX COLLECT 2037 QUARRY RD SALFORD PA 18957
SOUDERTON AREA SCHOOL DI               FRANCONIA TWP SD - COLLE 671 ALLENTOWN RD TELFORD PA 18969
SOUDERTON BORO                         DONALD BERGEY - TAX COLL 31 W.SUMMIT STREET SOUDERTON PA 18964
SOUDERTON S.D./TELFORD B               SOUDERTON AREA SD - COLL 49 NORTH MAIN STREET TELFORD PA 18969
SOULES INS AGENCY LP                   701 N SAN JACINTO ST CONROE TX 77301
SOUND INS                              P O BOX 6949 GULFPORT MS 39506
SOUND INSURANCE GROUP                  LLC 394 NEW HAVEN AVE STE 10 MILFORD CT 06460
SOUND PACIFIC LLC                      8738 17TH AVE NW SEATTLE WA 98117
SOUND VALUATION                        4422 N 9TH ST TACOMA WA 98406
SOUNDSIDE COMMUNITY ROAD ASSOCIATION   603 SOUNDSIDE DRIVE WILMINGTON DE 28412
SOUNDVIEW INS AGCY                     18927 33RD AVE W STE C LYNNWOOD WA 98036
SOUNDWAY LTD                           PO BOX 832 ROCKY POINT NY 11778
SOURCE REMODELING &                    JILL & LEWIS LANDSBERG 14424 NW 87 PLACE MIAMI LAKES FL 33018
SOUSAN TEHRANI LEVY                    KAIVAN HAROUNI JAROUNI LAW GROUP 5950 CANOGA AVENUE SUITE 550 WOODLAND HILLS
                                       CA 91367
SOUSER, DANA                           ADDRESS ON FILE
SOUTH & ASSOCIATES P.C.                ASHLEY DEEL P. O. BOX 800076 KANSAS CITY MO 64180-0076
SOUTH & WESTERN GENERAL                P O BOX 9015 ADDISON TX 75001



Epiq Corporate Restructuring, LLC                                                                 Page 1145 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1171 of 1490
Claim Name                              Address Information
SOUTH ABINGTON TOWNSHIP                SOUTH ABINGTON TWP - COL PO BOX 212 CHINCHILLA PA 18410
SOUTH ADAMS CNTY WATER & SANITATION    6595 E 70TH AVE COMMERCE CITY CO 80022
DIST
SOUTH ALLEGHENY S.D./GLA               SOUTH ALLEGHENY SD - COL 440 MONONGAHELA AVE. GLASSPORT PA 15045
SOUTH ALLEGHENY S.D./LIB               SOUTH ALLEGHENY SD - COL 2816 E ST LIBERTY BORO PA 15133
SOUTH ALLEGHENY S.D./LIN               SOUTH ALLEGHENY SD - COL 45 ABES WAY ELIZABETH PA 15037
SOUTH ALLEGHENY S.D./POR               SOUTH ALLEGHENY SD - COL 1191 ROMINE AVE PORT VUE PA 15133
SOUTH AMBOY CITY-FISCAL                SOUTH AMBOY CITY - COLLE 140 NORTH BROADWAY SOUTH AMBOY NJ 08879
SOUTH AND ASSOCIATES                   PO BOX 800076 KANSAS CITY MO 64180
SOUTH ARM TOWNSHIP                     SOUTH ARM TOWNSHIP - TRE PO BOX 304 EAST JORDAN MI 49727
SOUTH ATLANTIC APPRAISAL GROUP, LLC    1155 REVOLUTION MILL DRIVE SUITE 15 GREENSBORO NC 27405
SOUTH BEACH INSURANCE                  710 WEST 51ST ST MIAMI BEACH FL 33140
SOUTH BEAVER TOWNSHIP                  ROBIN HOUSTON - TAX COLL 193 DEHAVEN RD BEAVER FALLS PA 15010
SOUTH BEND DEPT OF CODE ENFORCEMENT    1300 COUNTY-CITY BLDG 227 W JEFFERSON SOUTH BEND IN 46601
SOUTH BEND TOWNSHIP                    SOUTH BEND TWP - TAX COL 585 RIDGE ROAD SHELOCTA PA 15774
SOUTH BERWICK TOWN                     SOUTH BERWICK TN - COLLE 180 MAIN ST SOUTH BERWICK ME 03908
SOUTH BETHANY TOWN                     SOUTH BETHANY TOWN - COL 402 EVERGREEN ROAD SOUTH BETHANY DE 19930
SOUTH BETHLEHEM BORO                   SOUTH BETHLEHEM BORO - T 218 HAMILTON ST NEW BETHLEHEM PA 16242
SOUTH BLOOMING GROVE VIL               S BLOOMING GROVE VIL-COL PO BOX 295 BLOOMING GROVE NY 10914
SOUTH BOSTON TOWN                      SOUTH BOSTON TOWN - TREA 455 FERRY ST. SOUTH BOSTON VA 24592
SOUTH BOUND BROOK BORO                 S BOUND BROOK BORO-COLLE 12 MAIN STREET SO BOUND BROOK NJ 08880
SOUTH BOUND BROOK PILOT                S BOUND BROOK PILOT-COLL 12 MAIN STREET SO BOUND BROOK NJ 08880
SOUTH BRANCH TOWNSHIP                  SOUTH BRANCH TWP - TREAS PO BOX 606 ROSCOMMON MI 48653
SOUTH BRANCH TOWNSHIP                  SOUTH BRANCH TWP - TREAS 6661 S 1 1/2 MILE RD HARRIETTA MI 49638
SOUTH BRISTOL TOWN                     SOUTH BRISTOL TN-COLLECT 470 CLARKS COVE ROAD WALPOLE ME 04573
SOUTH BRISTOL TOWN                     SOUTH BRISTOL TN-COLLECT 6500 GANNETT HILL ROAD W NAPLES NY 14512
SOUTH BRUNSWICK TOWNSHIP               SOUTH BRUNSWICK TWP -COL MUNICIPAL BLDG- 540 RIDG MONMOUTH JUNCTION NJ 08852
SOUTH BRUNSWICK TOWNSHIP MUNICIPAL     540 RIDGE ROAD PO BOX 190 MONMOUTH JUNCTION NJ 08852
COURT
SOUTH BUFFALO TOWNSHIP                 SOUTH BUFFALO TWP - COLL 380 IRON BRIDGE RD FREEPORT PA 16229
SOUTH BURLINGTON CITY                  S BURLINGTON CITY-COLLEC 575 DORSET STREET SOUTH BURLINGTON VT 05403
SOUTH BUTLER CO. S.D./CL               SOUTH BUTLER SD - COLLEC 443 DEER CREEK RD. SAXONBURG PA 16056
SOUTH BUTLER CO. S.D./JE               JEFFERSON TWP - TAX COLL 245 HELLER ROAD BUTLER PA 16002
SOUTH BUTLER CO. S.D./PE               SOUTH BUTLER COUNTY SD - POB 144 RENFREW PA 16053
SOUTH BUTLER CO. S.D./SA               SOUTH BUTLER CO SD - COL 480 W MAIN ST SAXONBURG PA 16056
SOUTH BUTLER CO. S.D./WI               SOUTH BUTLER CO SD - COL PO BOX 163, 448 WINFIELD CABOT PA 16023
SOUTH CANAAN TOWNSHIP                  SOUTH CANAAN TWP - COLLE 467 ST. TIKHONS RD WAYMART PA 18472
SOUTH CAROLINA                         ANGELICA MEYERS 1205 PENDLETON STREET, SUITE 306 COLUMBIA SC 29201-3756
SOUTH CAROLINA                         CARL JEFFCOAT 1205 PENDLETON STREET, SUITE 306 COLUMBIA SC 29201-3756
SOUTH CAROLINA                         GENERAL CONTACT 1205 PENDLETON STREET, SUITE 306 COLUMBIA SC 29201-3756
SOUTH CAROLINA                         LAURA MONTGOMERY 1205 PENDLETON STREET, SUITE 306 COLUMBIA SC 29201-3756
SOUTH CAROLINA                         SYLVIA GOODSON 1205 PENDLETON STREET, SUITE 306 COLUMBIA SC 29201-3756
SOUTH CAROLINA CONSUMER FINANCE        1205 PENDLETON ST., SUITE 306 COLUMBIA SC 29201
DIVISION
SOUTH CAROLINA DEPARTMENT OF REVENUE   CORPORATE TAXABLE COLUMBIA SC 29214
SOUTH CAROLINA DEPT OF CONSUMER AFFAIRS 2221 DEVINE STREET #200 COLUMBIA SC 29205
SOUTH CAROLINA DEPT OF REVENUE         SALES TAX COLUMBIA SC 29214-0101
SOUTH CAROLINA ELECTRIC AND GAS        COMPANY PO BOX 100255 COLUMBIA SC 29202
SOUTH CAROLINA FARM                    724 KNOX ABBOTT DR CAYCE SC 29033
SOUTH CAROLINA FARM                    BUREAU 724 KNOX ABBOTT DR CAYCE SC 29033


Epiq Corporate Restructuring, LLC                                                                 Page 1146 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1172 of 1490
Claim Name                               Address Information
SOUTH CAROLINA FARM BURE                 PO BOX 657 GEORGETOWN SC 29442
SOUTH CAROLINA HOUSING CORP              300-C OUTLET POINTE BLVD COLUMBIA SC 29210
SOUTH CAROLINA MANUFACTURED HSG BOARD    110 CENTERVIEW DR # 201 COLUMBIA SC 29210
SOUTH CAROLINA W&H U.WRI                 1813 N. OAK STREET MYRTLE BEACH SC 29578
SOUTH CAROLINA WIND&HAIL                 PO BOX 5189 HILTON HEAD ISLAND SC 91710
SOUTH CENTRAL AV TAMPA                   PO BOX 633497 CINCINNATI OH 45263
SOUTH CENTRAL CONNECTICUT                REGIONAL WATER AUTH. 90 SARGENT DRIVE NEW HAVEN CT 06511
SOUTH CENTRAL CT REGIONAL WATER          AUTHORITY LEIN RESOLUTION 90 SARGENT DRIVE NEW HAVEN CT 06511-5966
SOUTH CENTRAL CT REGIONAL WATER AUTH     90 SARGENT DRIVE NEW HAVEN CT 06511-5966
SOUTH CENTRAL MTL                        P O BOX 037 BLUE EARTH MN 56013
SOUTH CENTRAL MUT                        WI PO BOX 176 FRIESLAND WI 53935
SOUTH CENTRAL MUTUAL                     P O BOX 037 BLUE EARTH MN 56013
SOUTH CENTRAL POWER COMPANY              PO BOX 182058 COLUMBUS OH 43218-2058
SOUTH CENTRE TOWNSHIP                    SOUTH CENTRE TWP - COLLE 6390 3RD ST BLOOMSBURG PA 17815
SOUTH COAST CONSTRUCTION                 SERVICES INC 2440 GLASSELL ST STE L ORANGE CA 92865
SOUTH COAST PROPERTY MANAGEMENT INC      2973 HARBOR BLVD 415 COSTA MESA CA 92626
SOUTH COAST SHORES HOA                   17731 IRVINE BLVD, SUITE 212 TUSTIN CA 92780
SOUTH COATESVILLE BORO                   CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
SOUTH COLONIE C.S. (COLO                 SOUTH COLONIE CS-TAX REC 534 LOUDON RD/MEM. TOWN NEWTONVILLE NY 12128
SOUTH COLONIE C.S. (TN N                 S.COLONIE C.S.-TAX RECEI 1 NISKAYUNA CIRCLE NISKAYUNA NY 12309
SOUTH COMMONS PHASE I                    COA PO BOX 2158 BEDFORD PARK IL 60499
SOUTH CONNELLSVILLE BORO                 S CONNELLSVILLE BORO - T 413 VINE ST SOUTH CONNELLSVILLE PA 15425
SOUTH CORNING VILLAGE                    SOUTH CORNING VILLAGE-CL 7 CLARK ST CORNING NY 14830
SOUTH COVENTRY TOWNSHIP                  BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013
SOUTH DAKOTA                             FLORENCE SIMMONS 1601 N HARRISON AVENUE, SUITE 1 PIERRE SD 57501-4590
SOUTH DAKOTA                             GENERAL CONTACT 1601 N HARRISON AVENUE, SUITE 1 PIERRE SD 57501-4590
SOUTH DAKOTA                             JEAN BLOW 1601 N HARRISON AVENUE, SUITE 1 PIERRE SD 57501-4590
SOUTH DAKOTA DEPARTMENT OF LABOR         AND REGULATION 420 S ROOSEVELT ST ABERDEEN SD 57402
SOUTH DAKOTA DEPARTMENT OF REVENUE       445 E CAPITOL AVENUE PIERRE SD 57501
SOUTH DAKOTA REAL ESTATE COMPANY         1211 MT RUSHMORE RD RAPID CITY SD 57701
SOUTH DAKOTA SECRETARY OF STATE          CAPITOL BUILDING 500 EAST CAPITOL AVE. PIERRE SD 57501-5070
SOUTH DAYTON VILLAGE                     SOUTH DAYTON VILLAGE- CL PO BOX 269 SOUTH DAYTON NY 14138
SOUTH EAST INVESTORS                     1003 ARBORWOOD DR LEAGUE CITY TX 77573
SOUTH EASTERN CONSTRUCTION CONSULTANTS   1924 NIGEL CT CHARLOTTE NC 28213
SOUTH EASTERN SCHOOL DIS                 SOUTHEASTERN SD - COLLEC 6880 DELTA ROAD, SUITE 3 DELTA PA 17314
SOUTH EASTERN SCHOOL DIS                 SOUTH EASTERN SD - COLLE 12437 WOODLAND DR. FELTON PA 17322
SOUTH EASTERN SCHOOL DIS                 DARLENE PARKER-TAX COLLE 23 BALLAST LANE STEWARTSTOWN PA 17363
SOUTH EASTERN SD/ DELTA                  YORK COUNTY - TREASURER 28 EAST MARKET STREET- R YORK PA 17401
SOUTH EASTERN SD/FAWN GR                 YORK COUNTY - TREASURER 28 EAST MARKET ST. - ROO YORK PA 17401
SOUTH END F.D.                           SOUTH END F.D - TAX COLL PO BOX 1075 NEW HARTFORD CT 06057
SOUTH END PLUMBING INC                   8805 SW 129 STREET MIAMI FL 33176
SOUTH FAYETTE S.D./SOUTH                 KEVIN BIBER - TAX COLLEC POB 31 MORGAN PA 15064
SOUTH FAYETTE TOWNSHIP                   KEVIN BIBER - TAX COLLEC POB 31 MORGAN PA 15064
SOUTH FEATHER WATER AND POWER AGENCY     2310 ORO-QUINCY HWY OROVILLE CA 95966
SOUTH FLORAL PARK VILLAG                 S FLORAL PARK VILL-RECEI 383 ROQUETTE AVENUE SOUTH FLORAL PARK NY 11001
SOUTH FLORIDA CARPENTRY, INC.            JEFF WILSON 1601 MARKET STREET WEST PALM BEACH FL 33410
SOUTH FLORIDA COMMERCIAL                 15165 NW 77 AVE STE 1004 MIAMI LAKES FL 33014
SOUTH FLORIDA SEAMLESS                   2328 FAIRWAY DR WEST PALM BEACH FL 33409
SOUTH FORK BORO                          SOUTH FORK BORO - COLLEC PO BOX 121 SOUTH FORK PA 15956



Epiq Corporate Restructuring, LLC                                                                   Page 1147 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1173 of 1490
Claim Name                             Address Information
SOUTH FORK HOMEOWNERS ASSOCIATIONS     5034 HOLLY RD CORPUS CHRISTI TX 78411
SOUTH FRANKLIN TOWNSHIP                SOUTH FRANKLIN TWP - COL 65 VERNER LANE WASHINGTON PA 15301
SOUTH FULTON CITY                      SOUTH FULTON-TAX COLLECT 700 MILTON COUNCE DR SOUTH FULTON TN 38257
SOUTH GLENS FALLS CS (CM               SOUTH GLENS FALLS CS-COL 351 REYNOLDS ROAD MOREAU NY 12828
SOUTH GLENS FALLS CS (MO               SOUTH GLENS FALLS CS-REC 351 REYNOLDS ROAD MOREAU NY 12828
SOUTH GLENS FALLS VILLAG               S GLENS FALLS VILLAGE-CL 46 SARATOGA AVENUE SOUTH GLENS FALLS NY 12803
SOUTH GREENSBURG BORO                  MARIANNE BOLLING - COLLE 1644 BROAD ST GREENSBURG PA 15601
SOUTH HACKENSACK COURT                 227 PHILIPS AVENUE SOUTH HACKENSACK NJ 07606
SOUTH HACKENSACK TOWNSHI               SOUTH HACKENSACK TWP-COL 227 PHILLIPS AVNUE SO HACKENSACK NJ 07606
SOUTH HADLEY TOWN                      SOUTH HADLEY TN- COLLECT 116 MAIN ST. ROOM 107 SOUTH HADLEY MA 01075
SOUTH HADLEY WATER DISTRICT 1          438 GRANBY ROAD SOUTH HADLEY MA 01075
SOUTH HAMPTON TOWN                     SOUTH HAMPTON TN -COLLEC 190 HILLDALE AVENUE SOUTH HAMPTON NH 03827
SOUTH HANOVER TOWNSHIP                 SOUTH HANOVER TWP - COLL 59 GRANDVIEW RD. HUMMELSTOWN PA 17036
SOUTH HARRISON TOWNSHIP                SOUTH HARRISON TWP - COL 664 HARRISONVILLE ROAD HARRISONVILLE NJ 08039
SOUTH HARRISON WATER CORPORATION       P.O. BOX 548 CORYDON IN 47112
SOUTH HAVEN CITY                       SOUTH HAVEN CITY - TREAS 539 PHOENIX ST SOUTH HAVEN MI 49090
SOUTH HAVEN TWP                        HILLARY FISHER TREASURER 09761 BLUE STAR MEMORIAL SOUTH HAVEN MI 49090
SOUTH HEIDELBERG TOWNSHI               SOUTH HEIDELBERG TWP - T PO BOX 98 WERNERSVILLE PA 19565
SOUTH HEIGHTS BORO                     SOUTH HEIGHTS BORO - COL PO BOX 355 SOUTH HEIGHTS PA 15081
SOUTH HERO TOWN                        SOUTH HERO TOWN-TAX COLL P.O. BOX 175 SOUTH HERO VT 05486
SOUTH HILL TOWN                        SOUTH HILL TOWN - TREASU 211 S MECKLENBURG AVE SOUTH HILL VA 23970
SOUTH HUNTINGDON (TWP BI               DOROTHY BOLBRICH - COLLE 115 BOLBRICH LANE SMITHTON PA 15479
SOUTH HUNTINGTON WATER DISTRICT        PO BOX 9220 UNIONDALE NY 11555-9220
SOUTH ISLAND PUBLIC SERVICE DISTRICT   2 GENESTA STREET HILTON HEAD SC 29928
SOUTH JEFFERSON CS (CM                 SOUTH JEFFERSON CS - COL 13180 ROUTE 11 ADAMS CENTER NY 13606
SOUTH JERSEY GAS COMPANY               PO BOX 6091 BELLMAWR NJ 08099
SOUTH KAWEAH MUTUAL WATER COMPANY      PO BOX 191 THREE RIVERS CA 83271
SOUTH KILLINGLY F.D.                   SOUTH KILLINGLY F.D- COL PO BOX 31 DANIELSON CT 06239
SOUTH KINGSTOWN TOWN                   SOUTH KINGSTOWN TN-COLLE 180 HIGH STREET WAKEFIELD RI 02879
SOUTH KORTRIGHT CS(BOVIN               SOUTH KORTRIGHT CS-COLLE 58200 STATE HWY 10 SOUTH KORTRIGHT NY 13842
SOUTH KORTRIGHT CS(KORTR               SOUTH KORTRIGHT CS - COL 58200 STATE HWY 10 SOUTH KORTRIGHT NY 13842
SOUTH KORTRIGHT CS(STAMF               SOUTH KORTRIGHT CS - COL 58200 STATE HWY 10 SOUTH KORTRIGHT NY 13842
SOUTH LAW GROUP PA                     230 E DAVIS BLVD TAMPA FL 33606
SOUTH LEBANON TOWNSHIP                 1800 SOUTH FIFTH AVENUE LEBANON PA 17042
SOUTH LEBANON TOWNSHIP                 LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
SOUTH LEWIS CEN SCH (COM               S LEWIS CEN SCH -COLLECT P.O. BOX 652- PAYMENTS O LYONS FALLS NY 13368
SOUTH LONDONDERRY TOWNSH               LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
SOUTH LYON CITY                        SOUTH LYON CITY - TREASU 335 S WARREN SOUTH LYON MI 48178
SOUTH MAHONING TOWNSHIP                TAX COLLECTOR 570 SINKTOWN RD HOME PA 15747
SOUTH MANHEIM TOWNSHIP                 SOUTH MANHEIM TWP - COLL 3089 FAIR RD AUBURN PA 17922
SOUTH MARTIN REGIONAL UTILITY          2 BRIDGE ROAD HOBE SOUTH FL 33455
SOUTH MARTIN REGIONAL UTILITY          PO BOX 395 HOBE SOUND FL 33475-0395
SOUTH MIDDLETON S.D./SOU               JENNIFER VARNER-TAX COLL 520 PARK DR BOILING SPRINGS PA 17007
SOUTH MIDDLETON TOWNSHIP               JENNIFER VARNER-TAX COLL 520 PARK DRIVE BOILING SPRINGS PA 17007
SOUTH MILWAUKEE CITY                   SOUTH MILWAUKEE - TREASU P.O. BOX 367 / 2424 15TH SOUTH MILWAUKEE WI 53172
SOUTH MILWAUKEE WATER UTILITY          100 MARSHALL AVE SOUTH MILWAUKEE WI 53172
SOUTH NEW CASTLE BORO                  SOUTH NEW CASTLE BORO - 2107 S BEAVER ST NEW CASTLE PA 16102
SOUTH NEWTON TOWNSHIP                  DONNA BROBST-TAX COLLECT 32 WEST MAIN STREET WALNUT BOTTOM PA 17266
SOUTH NYACK VILLAGE                    SOUTH NYACK VIL-RECEIVER 282 SOUTH BROADWAY SOUTH NYACK NY 10960



Epiq Corporate Restructuring, LLC                                                                 Page 1148 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1174 of 1490
Claim Name                              Address Information
SOUTH OAKS HOA OF MELBOURNE             6972 LAKE GLORIA BLVD ORLANDO FL 32809-3200
SOUTH ORANGE VILLAG TOWN                SOUTH ORANGE TWP - COLLE 76 SOUTH ORANGE AVENUE, SOUTH ORANGE NJ 07079
SOUTH PACIFIC INS AGENCY                500 W 49TH ST SUITE K HIALEAH FL 33012
SOUTH PARK S.D./SOUTH PA                SOUTH PARK SD - TAX COLL PO BOX 49 SOUTHPARK PA 15129
SOUTH PARK TOWNSHIP                     SOUTH PARK TWP - TAX COL PO BOX 49 SOUTHPARK PA 15129
SOUTH PITTSBURG CITY                    SOUTH PITTSBURG-TAX COLL 204 W THIRD ST SOUTH PITTSBURG TN 37380
SOUTH PLAINFIELD BORO                   SOUTH PLAINFIELD -COLLEC 2480 PLAINFIELD AVENUE SO PLAINFIELD NJ 07080
SOUTH PLAINFIELD BOROUGH                2480 PLAINFIELD AVE SOUTH PLAINFIELD NJ 07080
SOUTH POINTE VILLAS IV CONDO ASSN INC   13611 MCGREGOR BLVD SUITE 7 FORT MYERS FL 33919
SOUTH POND VILLAGE CONDO ASSOC.         C/O ELITE PROPERTY MNGT LLC 39 NEW LONDON TURNPIKE STE 330 GLASTONBURY CT
                                        06033
SOUTH PORTLAND CITY                     SOUTH PORTLAND CITY -COL 25 COTTAGE ROAD SOUTH PORTLAND ME 04106
SOUTH PYMATUNING TOWNSHI                SOUTH PYMATUNING TWP - T 3483 TAMARACK DRIVE SHARPSVILLE PA 16150
SOUTH RAINS SPECIAL UTILITY DISTRICT    121 NORTH DUNBAR LANE P.O.BOX 95 EMORY TX 75440
SOUTH RENOVO BORO                       SOUTH RENOVO BORO - COLL 601 PENNSYLVANIA AVE SOUTH RENOVO PA 17764
SOUTH RIVER BORO                        SOUTH RIVER BORO - COLLE 48 WASHINGTON STREET SOUTH RIVER NJ 08882
SOUTH RIVER EMC                         PO BOX 931 DUNN NC 28335
SOUTH RIVER RESTORATION, INC.           1001 PRINCE GEORGES BLVD. SUITE 100 UPPER MARLBORO MD 20774
SOUTH RIVER RESTORATION-TEXAS LLC.      3007 SOUTH RED HAWK DRIVE GRAND PRAIRIE TX 75052
SOUTH ROCKWOOD VILLAGE                  SOUTH ROCKWOOD - TREASUR 5676 CARLETON-ROCKWOOD R S ROCKWOOD MI 48179
SOUTH SENECA CEN SCH (CM                SOUTH SENECA CS-TAX COLL PO BOX 5270- DEPT 117209 BINGHAMTON NY 13902
SOUTH SHENANGO TOWNSHIP                 SOUTH SHENANGO TWP - COL 6865 COLLINS RD. JAMESTOWN PA 16134
SOUTH SHORE HARBOR COMMUNITY MAINT      177044 EL CAMINO REAL HOUSTON TX 77058-2630
ASSOC
SOUTH SHORE HEATING &                   95 BRIDGE ST DEDHAM MA 02026
SOUTH SHORE HEATING AIR CONDITIONING    & HYDRONIC 11817 GOLF RD FRANKSVILLE WI 53126
SOUTH SHORE INS AGENCY                  7801 STATE HWY 59 STE E FOLEY AL 36535
SOUTH SHORES COMMUNITY ASSOCIATION      6655 S CIMARRON RD STE 200 LAS VEGAS NV 89113
SOUTH STICKNEY SANITARY DISTRICT        7801 LAVERGNE AVENUE BURBANK IL 60459
SOUTH STRABANE TOWNSHIP                 SOUTH STRABANE TWP - COL 550 WASHINGTON RD WASHINGTON PA 15301
SOUTH SUBURBAN SANITARY DISTRICT        2201 LAVERNE AVE KLAMATH FALLS OR 97603
SOUTH TEX ROOFING LLC DBA SHIELD        HENRY HERNANDEZ 19179 BLANCO RD, 105 SAN ANTONIO TX 78258
ROOFING
SOUTH TEXAS GENERAL INS                 STE 1000 363 N SAM HOUSTON PKWY E HOUSTON TX 77060
SOUTH TEXAS INS SERVICES                3911 N 10TH ST J MCALLEN TX 78501
SOUTH TEXAS RESTORATION, INC.           2121 BRITTMOORE RD SUITE 1500 HOUSTON TX 77043
SOUTH TEXAS SCM                         1318 WEST BLANCO SAN ANTONIO TX 78232
SOUTH TEXAS SCM                         FOY ROYDER 1318 WEST BLANCO SAN ANTONIO TX 78232
SOUTH THOMASTON TOWN                    SOUTH THOMASTON TN- COLL P.O. BOX 147 SOUTH THOMASTON ME 04858
SOUTH TOMS RIVER BORO                   SOUTH TOMS RIVER -COLLEC 19 DOUBLE TROUBLE ROAD SOUTH TOMS RIVER NJ 08757
SOUTH UNION TOWNSHIP                    THOMAS VERNON - TAX COLL 364 S MT VERNON AVENUE UNIONTOWN PA 15401
SOUTH VERSAILLES TOWNSHI                SOUTH VERSAILLES TWP - T POB 66 COULTER PA 15028
SOUTH WAVERLY BORO                      SOUTH WAVERLY BORO - COL 2523 PENNSYLVANIA AVE SAYRE PA 18840
SOUTH WAYNE VILLAGE                     SOUTH WAYNE VLG TREASURE PO BOX 111 SOUTH WAYNE WI 53587
SOUTH WEST MADISON TOWNS                SOUTH WEST MADISON TWP - 212 BERNHEISEL ROAD BLAIN PA 17006
SOUTH WEST WATER COMPANY                12535 REED ROAD SUGARLAND TX 77478
SOUTH WESTERN SCHOOL DIS                ROBIN HOKE - TAX COLLECT 20 WAYNE AVE - MUNI BLDG HANOVER PA 17331
SOUTH WESTERN SCHOOL DIS                SOUTH WESTERN SD - COLLE 2412 BALTIMORE PIKE - SU HANOVER PA 17331
SOUTH WESTERN SD/MANHEIM                SOUTH WESTERN SD - COLLE 4288 TRONE ROAD GLENVILLE PA 17329
SOUTH WHITEHALL TOWNSHIP                SOUTH WHITEHALL TWP - TC 2227 ALBRIGHT AVE ALLENTOWN PA 18104


Epiq Corporate Restructuring, LLC                                                                  Page 1149 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1175 of 1490
Claim Name                               Address Information
SOUTH WILLIAMSPORT BORO                  E ANN SHAIBLEY - TAX COL 380 W BALD EAGLE AVE SOUTH WILLIAMSPORT PA 17702
SOUTH WILLIAMSPORT S.D.                  YVONNE L. MARKLE - COLLE 84 JOHNSON DR WILLIAMSPORT PA 17702
SOUTH WILLIAMSPORT S.D./                 TAX COLLECTION PO BOX 640 WELLSBORO PA 16901
SOUTH WINDSOR TOWN                       SOUTH WINDSOR TN - COLLE 1540 SULLIVAN AVE SOUTH WINDSOR CT 06074
SOUTH WOODBURY TOWNSHIP                  SOUTH WOODBURY TWP - COL 1847 WOODBURY PIKE LOYSBURG PA 16659
SOUTHAMPTON CONDO A ASSOC                7124 N NOB HILL RD TAMARAC FL 33321
SOUTHAMPTON COUNTY                       SOUTHAMPTON COUNTY - TRE 26022 ADMINISTRATION CEN COURTLAND VA 23837
SOUTHAMPTON COUNTY TREASURER             PO BOX 250 26022 ADMINISTRATION CENTER DRIVE COURTLAND VA 23837
SOUTHAMPTON HOMEOWNERS ASSOCIATION       1965 GREENOCK STREET SOUTHBEND IN 46614
SOUTHAMPTON RESTORATION                  INC 5555 VILLAGE BLVD WEST WEST PALM BEACH FL 33407
SOUTHAMPTON TOWN                         SOUTHAMPTON TN - COLLECT 210 COLLEGE HW-SUITE 1 SOUTHAMPTON MA 01073
SOUTHAMPTON TOWN (MTP)                   SOUTHAMPTON TN-TAX RECEI 116 HAMPTON ROAD SOUTHAMPTON NY 11968
SOUTHAMPTON TOWNSHIP                     SOUTHAMPTON TWP -COLLECT 5 RETREAT RD SOUTHAMPTON NJ 08088
SOUTHAMPTON TOWNSHIP                     SOUTHAMPTON TWP - COLLEC 577 S MILK & WATER RD EVERETT PA 15537
SOUTHAMPTON TOWNSHIP                     SOUTHAMPTON TWP - COLLEC 200 AIRPORT ROAD SHIPPENSBURG PA 17257
SOUTHAMPTON TOWNSHIP                     SOUTHAMPTON TWP - COLLEC 9028 PINEVILLE RD SHIPPENSBURG PA 17257
SOUTHAMPTON VILLAGE                      SOUTHAMPTON VIL - COLLEC 23 MAIN STREET SOUTHAMPTON NY 11968
SOUTHBAY ROOFING, LLC                    ALLAN SCHRUEDER PO BOX 3693 WILMINGTON NC 28406
SOUTHBELT CONSTRUCTORS                   1300 ANTIGUA LN HOUSTON TX 77058
SOUTHBOROUGH TOWN                        SOUTHBOROUGH TN -COLLECT 17 COMMON STREET SOUTHBOROUGH MA 01772
SOUTHBRIDGE TOWN                         SOUTHBRIDGE TOWN-TAX COL 41 ELM STREET SOUTHBRIDGE MA 01550
SOUTHBURY TOWN                           SOUTHBURY TOWN - TAX COL PO BOX 467 SOUTHBURY CT 06488
SOUTHBY JOHN ANDREW WA                   8300 SW 8TH 57 STE 307 MIAMI FL 33144
SOUTHCREEK MASTER HOA, INC               9351 GRANT STREET, SUITE 500 C/O 4 SEASONS MANAGEMENT GROUP THORNTON CO 80229
SOUTHDALE, INC.                          P O BOX 541 NAPLES FL 34106-0541
SOUTHDOWN VILLAGE COMMUNITY ASSOC INC    12000 WESTHEIMER ROAD, SUITE 390 HOUSTON TX 77077
SOUTHEAST APPRAISALS INC                 1055 UCP PARKWAY NORTHPORT AL 35476
SOUTHEAST DELCO S.D./COL                 SOUTHEAST DELCO SD - COL BORO HALL - 800 MACDADE COLLINGDALE PA 19023
SOUTHEAST DELCO S.D./DAR                 SOUTHEAST DELCO SD - COL 21 BARTRAM AVE GLENOLDEN PA 19036
SOUTHEAST DELCO S.D./FOL                 SOUTHEAST DELCO SD - TC 1555 ELMWOOD AVE FOLCROFT PA 19032
SOUTHEAST DELCO S.D./SHA                 SOUTHEAST DELCO SD - COL 250 SHARON AVE. SHARON HILL PA 19079
SOUTHEAST INS CENTER                     6175 NW 167 ST G35 MIAMI FL 33015
SOUTHEAST METRO STORMWATER AUTHORITY     P. O. BOX 17631 DENVER CO 80217
SOUTHEAST MISSOURI                       PO BOX 97 DEXTER MO 63841
SOUTHEAST MTL INS CO                     7818-352ND AVE BURLINGTON WI 53105
SOUTHEAST MUTUAL INS CO                  MN P.O. BOX 647 ST CHARLES MN 55972
SOUTHEAST MUTUAL INS CO                  P O BOX 647 ST CHARLES MN 55972
SOUTHEAST RESTOR GROUP                   4979 OLD HWY 5 CANTON GA 30115
SOUTHEAST RESTORATION GROUP OF GEORGIA   4979 OLD HIGHWAY 5 CANTON GA 30115
SOUTHEAST ROOFING AND RESTORATION, LLC   709 CAMPBELLTON HWY STE 103 DOTHAN AL 36305
SOUTHEAST ROOFING SOLUTIONS, LLC         20442 W CARPENTER DRIVE SPRINGFIELD LA 70462
SOUTHEAST SURPLUS                        UNDERWRITERS P O BOX 40950 ST PETE FL 33743
SOUTHEAST SURPLUS                        P.O. BOX 3730 BEAUMONT TX 77704
SOUTHEAST SURPLUS UNDER                  P O BOX 33817 SAN ANTONIO TX 78265
SOUTHEAST SURPLUS UNDERWRITERS           PO BOX 33817 SAN ANTONIO TX 78265-3817
SOUTHEAST TEXAS INTERESTS LLC            1343 CARDIGAN BAY CIRCLE SPRING TX 77379
SOUTHEAST TOWN                           SOUTHEAST TN-TAX RECEIVE 1360 ROUTE 22 BREWSTER NY 10509
SOUTHEAST WATERPROOFING & COATINGS, LLC 3140 E OSCEOLA RD GENEVA FL 32732
SOUTHEASTERN GREENE S.D.                 SOUTHEASTERN GREENE SD - POB 468 BOBTOWN PA 15315



Epiq Corporate Restructuring, LLC                                                                   Page 1150 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1176 of 1490
Claim Name                              Address Information
SOUTHEASTERN GREENE S.D.                SE GREENE CO SD -TAX COL 120 OLD DAIRY RD DILLINER PA 15327
SOUTHEASTERN GREENE S.D.                KEYSTONE COLLECTIONS GRO 546 WENDEL RD IRWIN PA 15642
SOUTHEASTERN HOME SALES                 1616 ROBERTS AVE LUMBERTON NC 28358
SOUTHEASTERN INS AGENCY                 PO BOX 79398 N DARTMOUTH MA 02747
SOUTHEASTERN OUTDOOR PRODUCTS, INC      714 WARSAW ROAD CLINTON NC 28328
SOUTHEASTERN SEAMLESS GUTTERING, INC.   8399 CR 3570 ADA OK 74820
SOUTHERN ALABAMA INS AGY                2701 EAST 2ND ST GULF SHORES AL 36542
SOUTHERN ALABAMA INS AGY                P O BOX 3768 GULF SHORES AL 36547
SOUTHERN AREA S.D./CATAW                PAULA CLARK - TAX COLLEC 138 SOUTH STREET CATAWISSA PA 17820
SOUTHERN CALIFORNIA EDISON              PO BOX 600 ROSEMEAD CA 91771-0001
SOUTHERN CALIFORNIA EDISON CO           PO BOX 600 ROSEMEAD CA 91771-0001
SOUTHERN CALIFORNIA EDISON CO           P.O. BOX 300 ROSEMEAD CA 91772-0001
SOUTHERN CAYUGA CS (CMB                 SOUTHERN CAYUGA TAX COLL PO BOX 244 AURORA NY 13026
SOUTHERN CLAIMS & RESTORATION, INC.     440 SILVER SPUR TRAIL ROCKWALL TX 75032
SOUTHERN COAST                          ENTERPRISES INC 273 NW 1ST DEERFIELD BEACH FL 33441
SOUTHERN COLUMBIA ASD/RO                ROARINGCREEK TOWNSHIP - 884 OLD READING RD CATAWISSA PA 17820
SOUTHERN COLUMBIA S.D./C                SHARON SOBER - TAX COLLE 83 TRUMAN AVENUE CATAWISSA PA 17820
SOUTHERN COLUMBIA S.D./R                S. COLUMBIA SD - TAX COL PO BOX 4 ELYSBURG PA 17824
SOUTHERN COLUMBIA SD/LOC                LOCUST TWP SD - TAX COLL 456A POORHOUSE ROAD CATAWISSA PA 17820
SOUTHERN CONST & ROOFING                105 BURKWOOD CT FAYETTEVILLE GA 30215
SOUTHERN CONSTRUCTION LLC               PO BOX 321 LAKEVIEW AR 72642
SOUTHERN CONTRACTORS AND ROOFERS INC    16522 HOUSE HAHL RD., F6 CYPRESS TX 77429
SOUTHERN CROSS                          UNDERWRITERS PO BOX 5108 JACKSON MS 39296
SOUTHERN CROSS UNDWRTNG                 6311 RIDGEWOOD RD E401 JACKSON MS 39211
SOUTHERN CROSS UNDWRTS                  P O BOX 1559 MOREHEAD CITY NC 28557
SOUTHERN DELAWARE COUNTY AUTHORITY      101 BEECH STREET UPPER CHICHESTER PA 19061
SOUTHERN ELITE                          CONTRACTING INC 100 N LUMPKIN ST MONROE GA 30655
SOUTHERN EXPERT ROOFING                 COMPANY LLC 146 RIVERVIEW PARK ROAD JACKSON GA 30233
SOUTHERN EXTERIORS                      CARLOS BURLAR 10935 ADARE DRIVE FAIRFAX VA 22032
SOUTHERN FARM BUREAU                    P O BOX 1592 RIDGELAND MS 39158
SOUTHERN FARM BUREAU                    MAC C7301-L25 1740 BROADWAY ST FLR L2 DENVER CO 80274
SOUTHERN FIDELITY                       P O BOX 31207 TAMPA FL 33631
SOUTHERN FIDELITY                       PROPERTY & CASUALTY P.O. BOX 31207 TAMPA FL 33631
SOUTHERN FIDELITY INS                   4700 140TH AVE NORTH STE 106 CLEARWATER FL 33762
SOUTHERN FIDELITY INS CO                P O BOX 31148 TAMPA FL 33631
SOUTHERN FIDELITY INSURANCE COMPANY     P.O. BOX 16029 TALLAHASSEE FL 32317-6029
SOUTHERN FIN INS GROUP                  2255 KILLEARN CTR BLVD TALLAHASSEE FL 32309
SOUTHERN FIN INS GROUP                  2750 CHANCELLORSVILLE DR TALLAHASSEE FL 32312
SOUTHERN FINANCIAL GROUP, LLC           700 CORPORATE PKWY BIRMINGHAM AL 35242
SOUTHERN FULTON S.D./BEL                SOUTHERN FULTON SD - COL 3884 WERTZVILLE RD NEEDMORE PA 17238
SOUTHERN FULTON S.D./BRU                SOUTHERN FULTON SD - COL 6788 PLEASANT VALLEY RD CRYSTAL SPRING PA 15536
SOUTHERN FULTON S.D./THO                SOUTHERN FULTON SD - COL 6251 THOMPSON RD NEEDMORE PA 17238
SOUTHERN FULTON S.D./UNI                SOUTHERN FULTON SD - COL 844 SCHULTZ ROAD WARFORDSBURG PA 17267
SOUTHERN GENERAL AGENCY                 5908 TOOLE DR STE 3D KNOXVILLE TN 37939
SOUTHERN GENERAL INS                    PO BOX 28155 ATLANTA GA 30358
SOUTHERN GNR AGCY OF TN                 P O BOX 11344 KNOXVILLE TN 37939
SOUTHERN GROUP INS                      2610 PASADENA BLVD PASADENA TX 77502
SOUTHERN HARVEST INS AGY                838 E PINETREE BLVD THOMASVILLE GA 31977
SOUTHERN HERITAGE HOMES OF LOUISIANA    705 FLORIDA AVE S.W. DENHAM SPRINGS LA 70726



Epiq Corporate Restructuring, LLC                                                               Page 1151 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1177 of 1490
Claim Name                              Address Information
LLC                                     705 FLORIDA AVE S.W. DENHAM SPRINGS LA 70726
SOUTHERN HIGHLANDS                      COMMUNITY ASSOCIATION 11411 SOUTHERN HGLDS PKWY 100 LAS VEGAS NV 89141
SOUTHERN HUNTINGDON AREA                TELL TWP - TAX COLLECTOR 18016 SHADE VALLEY RD BLAIRS MILLS PA 17213
SOUTHERN HUNTINGDON AREA                S. HUNTINGDON AREA SD - 718 WINCHESTER ST, POB 3 ORBISONIA PA 17243
SOUTHERN HUNTINGDON AREA                DUBLIN TOWNSHIP-TAX COLL 2137 MAIN STBOX 234 SHADE GAP PA 17255
SOUTHERN HUNTINGDON AREA                CROMWELL TWP - TAX COLLE 18435 HILL VALLEY RD. SHIRLEYSBURG PA 17260
SOUTHERN HUNTINGDON AREA                SPRINGFIELD TWP - COLLEC 21290 BAPTIST CHURCH ROA THREE SPRINGS PA 17264
SOUTHERN HUNTINGDON SD/C                SOUTHERN HUNTINGDON SD - 17025 HARES VALLEY ROAD MAPLETON DEPOT PA 17052
SOUTHERN INS                            P O BOX 105609 ATLANTA GA 30348
SOUTHERN INS                            UNDERWRITER PO BOX 105609 ATLANTA GA 30348
SOUTHERN INS                            1035 GREENWOOD BLVD 121 LAKE MARY FL 32746
SOUTHERN INS AGENCY                     439 STATE ROAD NORTH DARMOUTH MA 02747
SOUTHERN INS AGENCY LLC                 725 MAGAZINE ST UNIT E NEW ORLEANS LA 70130
SOUTHERN INS CO                         1816 NORWOOD DR STE 150 HURST TX 76054
SOUTHERN INS PROVIDERS                  3925 D MICHAEL BLVD MOBILE AL 36609
SOUTHERN INS UNDEWRITERS                4500 MANSELL RD ALPHARETTA GA 30022
SOUTHERN INSURANCE AGENC                PO BOX 1486 KITTY HAWK NC 27949
SOUTHERN INSURANCE AGY                  22835 HWY 59 S SUITE F ROBERTSDALE AL 36567
SOUTHERN INSURANCE CO                   PO BOX 211805 BEDFORD TX 76095
SOUTHERN INSURANCE COMPANY              C/O ATLAS GENERAL AGENCY, L.L.C. P.O. BOX 211805 BEDFORD TX 76095
SOUTHERN INSURANCE GROUP                13000 SOUTH TRYON STREET SUITE F 329 CHARLOTTE NC 28278
SOUTHERN KENTUCKY HOMES INC             1905 STEENBERGEN RD SCOTTSVILLE KY 42164
SOUTHERN LEHIGH SCHOOL D                SOUTHERN LEHIGH SD - COL PO BOX 337 CENTER VALLEY PA 18034
SOUTHERN LEHIGH SCHOOL D                BOROUGH OF COOPERSBURG - 5 N MAIN STREET COOPERSBURG PA 18036
SOUTHERN LEHIGH SCHOOL D                SOUTHERN LEHIGH SD - COL 7607 CHESTNUT HILL CHURC COOPERSBURG PA 18036
SOUTHERN MARYLAND INS                   2905 MITCHVILLE RD 112 BOWIE MD 20716
SOUTHERN MUT CHURCH INS                 P O BOX 9346 COLUMBIA SC 29290
SOUTHERN MUTL INS CO                    360 ALPS ROAD ATHENS GA 30604
SOUTHERN MUTUAL                         P O BOX 7009 ATHENS GA 30604
SOUTHERN MUTUAL INS CO                  300 E HANOVER ST NEW BADEN IL 62265
SOUTHERN OAK                            12788 US 90 W LIVE OAK FL 32060
SOUTHERN OAK INS CO                     1300 SAWGRASS CORP 300 SUNRISE FL 33323
SOUTHERN OAK INSURANCE                  P O BOX 459020 SUNRISE FL 33345
SOUTHERN OAKS REAL ESTAT                301 3RD ST NE STE 205 WINTER HAVEN FL 33881
SOUTHERN OCEAN DRYWALL                  PO BOX 208 NEW GRETNA NJ 08224
SOUTHERN PAINTING                       JON BOX JON M. BOX, INC. 11700 PRESTON RD SUITE 660 PMB 308 DALLAS TX 75230
SOUTHERN PAINTING                       5719 HIGHWAY BLVD KATY TX 77494
SOUTHERN PALM INS CORP                  12855 SW 132ND ST 103 MIAMI FL 33186
SOUTHERN PIONEER P & C                  INSCO TN DIVISION P O BOX 340 LAWRENCEBURG TN 38464
SOUTHERN PIONEER PROP &                 503 N LOCUST AVE LAWRENCEBURG TN 38464
SOUTHERN PIONEER PROP &                 CAS INS CO 503 N LOCUST AVE LAWRENCEBURG TN 38464
SOUTHERN PREMIER ROOFING                862 BLIND BROOK CIRCLE HOSCHTON GA 30548
SOUTHERN PRIDE ROOFING & CONSTRUCTION   120 KNOWLEDGE DRIVE HAZEL GREEN AL 35750
SOUTHERN REMODELERS LLC                 3109 COUNTRY CREEK DR. EFFINGHAM SC 29541
SOUTHERN ROOFING TX                     SOUTHERN ROOFING AND CONTRACTORS 16522 HOUSE HAUL RD CYPRESS TX 77433
SOUTHERN SCAPES TREE EXP                & TOMMIE BURLEY 751 CORINTH RD NEWMAN GA 30263
SOUTHERN SHOPPER                        1739 UNIVERSITY AVE STE 140 OXFORD MS 38655
SOUTHERN SIGNATURE GROUP                LLC PO BOX 859 SUWANEE GA 30024
SOUTHERN STAR RESTORATIONS              1900 AIKENTON RD MONTICELLO GA 31064



Epiq Corporate Restructuring, LLC                                                                 Page 1152 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1178 of 1490
Claim Name                               Address Information
SOUTHERN STATE                           600 N TRENTON ST RUSTON LA 71270
SOUTHERN STATE ROOFING INC               19910 TUNHAM TRAIL HOUSTON TX 77073
SOUTHERN STATES INS                      P O BOX 1117 DOUGLASVILLE GA 30133
SOUTHERN TAX SERVICES, LLC               HAYDEN CRAIG & GRANT, PLLC J. SHANNON BOUCHILLON, ESQ 718 WEST MAIN STREET,
                                         SUITE 202 LOUISVILLE KY 40202
SOUTHERN TIOGA SD                        LIBERTY BORO P.O. BOX 306 LOCKBOX MANSFIELD PA 16933
SOUTHERN TIOGA SD/BLOSSB                 SOUTHERN TIOGA SD - COLL P O BOX 306LOCKBOX MANSFIELD PA 16933
SOUTHERN TIOGA SD/COVING                 SOUTHERN TIOGA SD - COLL P.O. BOX 306 (LOCKBOX) MANSFIELD PA 16933
SOUTHERN TIOGA SD/MANSFI                 SOUTHERN TIOGA SD - COLL POB 306 MANSFIELD PA 16933
SOUTHERN TIOGA SD/RICHMO                 SOUTHERN TIOGA SD - COLL POB 306 MANSFIELD PA 16933
SOUTHERN TIOGA SD/SULLIV                 SOUTHERN TIOGA SD - COLL P.O. BOX 306 (LOCKBOX) MANSFIELD PA 16933
SOUTHERN TIOGA SD/WARD T                 SOUTHERN TIOGA SD - COLL P.O BOX 306 BLOSSBURG PA 16933
SOUTHERN TRUST CO                        545 N GRAND AVE STE 1 NOGALES AZ 85621
SOUTHERN TRUST INS CO                    5444 RIVERSIDE DRIVE MACON GA 31202
SOUTHERN TRUST INS CO                    PO BOX 250 MACON GA 31202
SOUTHERN UNIVERSAL LLC                   150 NORTH SHORE RD MATHIS TX 78368
SOUTHERN VANGUARD INS                    P O BOX 27889 HOUSTON TX 77027
SOUTHERN VANGUARD INS CO                 3730 KIRBY DR STE 850 HOUSTON TX 77098
SOUTHERN YORK SD / CODOR                 BAMBI HARTLAUB-TAX COLLE P.O. BOX 143 GLENVILLE PA 17329
SOUTHERN YORK SD / GLEN                  SOUTHERN YORK SD-TAX COL 108 WEST COURT GLEN ROCK PA 17327
SOUTHERN YORK SD / NEW F                 SOUTHERN YORK SD-TAX COL 217 W MAIN ST NEW FREEDOM PA 17349
SOUTHERN YORK SD / RAILR                 SOUTHERN YORK SD - COLLE P.O. BOX 128 GLEN ROCK PA 17327
SOUTHERN YORK SD / SHREW                 SOUTHERN YORK SD-TAX COL 12049 ALNIC COURT GLEN ROCK PA 17327
SOUTHERN YORK SD / SHREW                 JUDITH KROH - TAX COLLEC 235 S MAIN ST. SHREWSBURY PA 17361
SOUTHERNMOST BUILDING                    73 INDIES RD SUMMERLAND KEY FL 33042
SOUTHERNMOST INSURANCE                   1010 KENNEDY DR SUITE300 KEY WEST FL 33040
SOUTHFIELD CITY                          SOUTHFIELD CITY - TREASU 26000 EVERGREEN, PO 2055 SOUTHFIELD MI 48037
SOUTHFIELD TOWNSHIP                      SOUTHFIELD TWP - TREASUR 18550 W. 13 MILE RD. SOUTHFIELD TWP MI 48025
SOUTHFIELD WATER DEPARTMENT              P.O.BOX 33835 DETROIT MI 48323
SOUTHFORK HOMEOWNERS ASSOCIATION INC     PO BOX 81184 CORPUS CHRISTI TX 78468
SOUTHGATE CITY                           CITY OF SOUTHGATE - CLER 122 ELECTRIC AVENUE SOUTHGATE KY 41071
SOUTHGATE CITY                           SOUTHGATE CITY - TREASUR 14400 DIX-TOLEDO RD SOUTHGATE MI 48195
SOUTHGATE HOMEOWNERS ASSOCIATION, INC.   5995 BANNOCK TERRACE BOYNTON BEACH FL 33463
SOUTHGATE INS AGENCY                     639 N FEDERAL HWY POMPANO BEACH FL 33061
SOUTHGATE PROPERTY OWNERS ASSOCIATION    100 W MOORE RD LOT 91 PHARR TX 78577
SOUTHGLEN AT UNIVERSITY CENTER UOA       C/O MILLENIUM MANAGEMENT 21576 GLEBE VIEW DRIVE ASHBURN VA 20148
SOUTHGROUP INS GULFCOAST                 412 HWY 90 SUITE 6 BAY SAINT LOUIS MS 39520
SOUTHGROUP INSURANCE                     2505 PASS RD BILOXI MS 39531
SOUTHINGTON SEWER DEPARTMENT             196 NORTH MAIN STREET SOUTHINGTON CT 06489
SOUTHINGTON TAX COLLECTOR                P O BOX 1036 SOUTHINGTON CT 06489
SOUTHINGTON TOWN                         SOUTHINGTON TN - COLLECT PO BOX 579 SOUTHINGTON CT 06489
SOUTHINGTON WATER DEPARTMENT             P O BOX 111 SOUTHINGTON CT 06489
SOUTHINGTON WATER DEPT                   PO BOX 111 SOUTHINGTON CT 06489-0111
SOUTHLAKE INS SRVCS LLC                  8604 CLIFF CAMERON DR110 CHARLOTTE NC 28269
SOUTHLAND LLOYDS INS CO                  10520 PLANO RD STE 100 DALLAS TX 75238
SOUTHLAW PC                              PO BOX 800076 KANSAS CITY MO 64180
SOUTHLAW, P.C.                           6363 COLLEGE BLVD. STE. 100 OVERLAND PARK KS 66211
SOUTHLAW, P.C.                           13160 FOSTER SUITE 100 OVERLAND PARK KS 66213
SOUTHMONT BORO                           SOUTHMONT BORO - TAX COL 112 MABEL STREET JOHNSTOWN PA 15905



Epiq Corporate Restructuring, LLC                                                                   Page 1153 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1179 of 1490
Claim Name                               Address Information
SOUTHMOOR COUNTRY CLUB                   55 W. 22ND ST SUITE 310 LOMBARD IL 60148
SOUTHMORELAND SCHOOL DIS                 SOUTHMORELAND SD - COLLE 172 MUNICIPAL DRIVE CONNELLSVILLE PA 15425
SOUTHMORELAND SCHOOL DIS                 SOUTHMORELAND SD - COLLE 604 GRAFF ST EVERSON PA 15631
SOUTHMORELAND SCHOOL DIS                 SOUTHMORELAND SD - COLLE 26 HILL ST SCOTTDALE PA 15683
SOUTHMORELAND SCHOOL DIS                 SOUTHMORELAND SD - COLLE 314 PORTER AVE, STE A SCOTTDALE PA 15683
SOUTHOLD TOWN                            SOUTHOLD TOWN-TAX RECEIV PO BOX 1409 SOUTHOLD NY 11971
SOUTHPARK HOMEOWNERS ASSOCIATION         PO BOX 92130 ANCHORAGE AK 99509
SOUTHPORT TOWN                           SOUTHPORT TOWN - TAX COL 361 HENDRICK ROAD SOUTHPORT ME 04576
SOUTHPORT TOWN                           SOUTHPORT TOWN- TAX COLL 1139 PENNSYLVANIA AVENUE ELMIRA NY 14904
SOUTHSHORE HARBOR MUD 7                  SOUTHSHORE HARBOR MUD 7 PO BOX 1368 FRIENDSWOOD TX 77549
SOUTHSIDE S.D./GREENE TO                 WILLIAM A. LAUGHLIN JR. PO BOX 178 HOOKSTOWN PA 15050
SOUTHSIDE S.D./HANOVER T                 SOUTH SIDE AREA SD - COL 1675 STATE RTE 168 GEORGETOWN PA 15043
SOUTHSOUND APPRAISAL INC                 PO BOX 4931 SPANAWAY WA 98387
SOUTHWELL INS                            2809 S 160 ST STE 307 OMAHA NE 68130
SOUTHWEST AGENCY INC                     PO BOX 735 CARTHAGE MO 64836
SOUTHWEST APPRAISAL &                    CONSULTING INC 3517 WEST 98TH ST EVERGREEN PARK IL 60805
SOUTHWEST APPRAISAL & INSPECTION         SERV 2531 E PIERSON ST PHOENIX AZ 85016
SOUTHWEST APPRAISAL SERVICES             281 SW PLANTATION DR MAPLE HILL NC 28454
SOUTHWEST APPRAISAL SVCS                 281 SW PLANTATION DR MAPLE HILL NC 28454
SOUTHWEST BUSINESS CORP                  ATTN MORTGAGE & BANK PO BOX 795027 SAN ANTONIO TX 78279
SOUTHWEST BUSINESS CORPORATION           ATTN: BILL PEGEL 9311 SAN PEDRO SUITE 600 SAN ANTONIO TX 78216
SOUTHWEST BUSINESS CORPORATION           ATTN: GENERAL COUNSEL 9311 SAN PEDRO AVE SUITE 600 SAN ANTONIO TX 78216
SOUTHWEST CITY                           SOUTHWEST CITY - COLLECT PO BOX 313 SOUTHWEST CITY MO 64863
SOUTHWEST GENERAL AGENCY                 3805 S 79TH EAST AVE TULSA OK 74145
SOUTHWEST GENERAL AGENCY                 P O BOX 471315 TULSA OK 74147
SOUTHWEST GREENSBURG BOR                 SW GREENSBURG BORO - COL 564 STANTON ST SW GREENSBURG PA 15601
SOUTHWEST GREENSBURG BOROUGH             564 STANTON STREET SOUTHWEST GREENSBURG PA 15601
SOUTHWEST HARBOR TOWN                    SOUTHWEST HARBOR TN -COL P.O. BOX 745 SOUTHWEST HARBOR ME 04679
SOUTHWEST IOWA MUT INS                   P O BOX 277 CLARINDA IA 51632
SOUTHWEST MTL                            P O BOX 69 NEW SALEM ND 58563
SOUTHWEST MUTUAL INS                     PO BOX 429 ADRIAN MN 56110
SOUTHWEST RENOVATION                     PO BOX 735 MERCEDITA PR 00715
SOUTHWEST RESTORATION                    43176 BUSINESS PARK DR SUITE 101 TEMECULA CA 92590
SOUTHWEST RISK SERVICE                   14902 N. 73RD STREET SCOTTSDALE AZ 85260
SOUTHWEST SPRAY FOAM, LLC                P O BOX 5218 SANTA FE NM 87502
SOUTHWEST TENNESSEE ELECTRIC             MEMBERSHIP CORP MARTHA A. TRAYLOR P. O. BOX 959 BROWNSVILLE TN 38012
SOUTHWEST TITLE AND MARBLE               HONEEDO THISN THAT INC HONEEDO THISN THAT, INC. 16626 ROSCOE PLACE NORTH HILLS
                                         CA 91343
SOUTHWESTERN APPRAISAL SERVICES          78730 COVE PLACE BERMUDA DUNES CA 92203
SOUTHWESTERN CEN SCH (CO                 S WESTERN CEN SCH- COLLE PO BOX 1289 BUFFALO NY 14240
SOUTHWESTERN ELECTRIC POWER CO           PO BOX 24422 CANTON OH 44701-4422
SOUTHWESTERN ROOFING                     SOUTH GENERAL CONTRACTORS INC 11745 JONES RD HOUSTON TX 77070
SOUTHWICK TOWN                           SOUTHWICK TOWN - TAX COL 454 COLLEGE HIGHWAY SOUTHWICK MA 01077
SOUTHWIND ESTATES                        9545 PALM ISLES DRIVE BOYNTON BEACH FL 33437
SOUTHWIND LAKES H.O.A.                   6413 CONGRESS AVE 100 - CREST MGMT GROUP BOCA RATON FL 33487
SOUTHWINDS ASSOCIATION, INC.             PO BOX 638 LAPLATA MD 20646
SOUTHWINDS CONDOMINIUM ASSOCIATION INC. 9360 WEST FLAGLER ST. MIAMI FL 33174
SOUTHWINDS HOMEOWNERS ASSOCIATION        P.O. BOX 290413 PORT ORANGE FL 32129-0413
SOUTHWOOD PROPERTY OWNERS ASSOC., INC.   1162 INDIAN HILLS BLVD. VENICE FL 34293



Epiq Corporate Restructuring, LLC                                                                   Page 1154 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1180 of 1490
Claim Name                              Address Information
SOUVANNAVONG, SOMVANG                   ADDRESS ON FILE
SOUZA, MARIANA                          ADDRESS ON FILE
SOVEREIGN & JACOBS PROPERTY MGMT COS    461 A1A BEACH BLVD ST AUGUSTINE FL 32080
SOVEREIGN INSURANCE                     517 ROUTE 1 SOUTH 3100 ISELIN NJ 08830
SOVEREIGN MORTGAGE SERVICES INC         454 HOUSTON STREET COPPELL TX 75019
SOVEREIGN NATION TRIBAL LAW             8220 WEST GAGE BLVD 151 KENNEWICK WA 99336
SOVOS COMPLIANCE LLC                    ATTN: GENERAL COUNSEL PO BOX 347977 PITTSBURGH PA 15251-4977
SOWELL GRAY ROBINSON                    1310 GADSDEN ST COLUMBIA SC 29201
SOWELLS, SHABERINA                      ADDRESS ON FILE
SOZA ROOFING CORP.                      8787 NW 106TH LANE HIALEAH GARDENS FL 33018
SP CRONIN EN & F JABBERI                & S NOORMOHAMMADI 1956 SW MAIN BLVD LAKE CITY FL 32025
SPACE COAST CREDIT UNION                8045 N WICKHAM ROAD MELBOURNE FL 32940
SPACKENKILL CS (POUGHKE                 TOWN OF POUGHKEEPSIE 1 OVEROCKER ROAD POUGHKEEPSIE NY 12603
SPAFFORD TOWN                           SPAFFORD TOWN- TAX COLLE 1984 ROUTE 174 SKANEATELES NY 13152
SPAIN, TONYA                            ADDRESS ON FILE
SPALDING COUNTY                         SPALDING CO-TAX COMMISSI PO BOX 509 GRIFFIN GA 30224
SPALDING COUNTY TAX COMMISSION          132 E SOLOMAN ST GRIFFIN GA 30223
SPALDING COUNTY TAX COMMISSIONER        PO BOX 509 GRIFFIN GA 30224
SPALDING TOWNSHIP                       SPALDING TOWNSHIP - TREA PO BOX 161 POWERS MI 49874
SPANAWAY WATER COMPANY                  PO BOX 1000 SPANAWAY WA 98387
SPANGLER RESTORATION                    THE SPANGLER GROUP LLC 4330 MATTHEWS-INDIAN TRAIL RD INDIAN TRAIL NC 28079
SPANGLER RESTORATION                    4002 MATTHEWS INDIAN TRL MATTHEWS SC 28104
SPANISH COVE PUD L                      SPANISH COVE PUD - COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
SPANISH GRANT CIVIC ASSOCIATION, SEC    7193 SPANISH GRANT GALVESTON TX 75844
1&2
SPANISH LAKES FAIRWAYS SERVICE CORP     8000 SOUTH U.S. 1 SUITE 402 PORT ST. LUCIE FL 34952
SPANISH OAKS OWNERS ASSOCIATION, INC.   13453 HWY 71 WEST BEE CAVE TX 78738
SPANN, ANTHONY                          ADDRESS ON FILE
SPARKLE WASH                            GARY MINNER GAR-COM, INC. PO BOX 1152 SALISBURY MD 21802
SPARKS CITY                             SPARKS CITY-TAX COLLECTO PO BOX 899 SPARKS GA 31647
SPARKS, ROGER                           ADDRESS ON FILE
SPARR, LAURA                            ADDRESS ON FILE
SPARROW BUILDING SERVICES               JOSHUA ELI SPARROW 315 S. MAPLE ST. WINFIELD IA 52659
SPARTA CITY                             SPARTA CITY-TAX COLLECTO PO BOX H SPARTA GA 31087
SPARTA CITY                             SPARTA CITY-TAX COLLECTO PO BOX 30 SPARTA TN 38583
SPARTA CITY                             SPARTA CITY TREASURER 201 W OAK ST SPARTA WI 54656
SPARTA TOWN                             SHEILA DUFFY- TAX COLLEC 8824 ROUTE 256 SPARTA NY 14437
SPARTA TOWN                             SPARTA TWN TREASURER P.O. BOX 356 SPARTA WI 54656
SPARTA TOWNSHIP                         SPARTA TWP-TAX COLLECTOR 65 MAIN STREET SPARTA NJ 07871
SPARTA TOWNSHIP                         SPARTA TWP - TAX COLLECT 24650 ST HWY 89 SPARTANSBURG PA 16434
SPARTA TOWNSHIP                         SPARTA TOWNSHIP - TREASU 160 E DIVISION ST SPARTA MI 49345
SPARTA VILLAGE                          SPARTA VILLAGE - TREASUR 156 E DIVISION ST SPARTA MI 49345
SPARTAN CLAIMS & SEAN &                 ERICA ROBBINS 3081 SALT LAKE RD INDIANAPOLIS IN 46214
SPARTAN CLAIMS LLC                      3081 SALT LAKE ROAD INDIANAPOLIS IN 46214
SPARTAN CLAIMS LLC &                    M GENTILE & LAURA HOLMES 3081 SALT LAKE RD INDIANAPOLIS IN 46214
SPARTAN CONSTRUCTION AND ROOFING        5001 ROWLETT RD 100 ROWLETT TX 75088
SPARTAN CONTRACTING SERVICES, INC.      4274 KENT AVENUE LAKE WORTH FL 33461
SPARTAN ROOFING &                       MARY BOWEN PO BOX 431 GRATIS OH 45330
SPARTAN ROOFING & CONSTR                5000 SW 52ND ST STE 506 DAVIE FL 33314



Epiq Corporate Restructuring, LLC                                                                  Page 1155 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1181 of 1490
Claim Name                              Address Information
SPARTAN SHIELD RU CONTRA               1100 NE 7TH ST HALLANDALE BEACH FL 33009
SPARTANBURG COUNTY                     366 N CHURCH ST STE 300 SPARTANBURG SC 29303
SPARTANBURG COUNTY                     SPARTANBURG COUNTY - TRE 366 N. CHURCH ST.STE 30 SPARTANBURG SC 29303
SPARTANBURG COUNTY / MOB               SPARTANBURG COUNTY - TRE 366 N CHURCH ST SPARTANBURG SC 29303
SPARTANBURG COUNTY R M C OFFICE        366 N CHURCH ST STE 100 SPARTANBURG SC 29303
SPARTANBURG COUNTY TAX COLLECTOR       366 N CHURCH ST SUITE 400 SPARTANBURG SC 29303
SPARTANSBURG BORO                      SPARTANSBURG BORO - TC 579 E MAIN ST POB 103 SPARTANSBURG PA 16434
SPATIG & SONS CUSTOM BUILDERS          ROBERT E SPATIG JR 13353 E 44TH ST YUMA AZ 85367
SPAULDING TOWNSHIP                     SPAULDING TOWNSHIP - TRE 5025 EAST RD SAGINAW MI 48601
SPC ROOFERS LLC                        234 OCEANWAY AVE JACKSONVILLE FL 32218
SPCU CONSTRUCTION, CORP                CARLOS RODRIGUEZ CARLOS RODRIGUEZ 7110 SW 42ND TERRACE MIAMI FL 33155
SPDR BARCLAYS SHORT TERM HYB ETF       MR. MICHAEL J. BRUNELL, CFA VP & SR FIXED INCOME PORTF MGR STATE STREET FIN
                                       CENTER 1 LINCOLN STR STREET BOSTON MA 02111-2901
SPDR BLOOMBERG BARCLAYS HYB ETF        MR. MICHAEL J. BRUNELL, CFA VP & SR FIXED INCOME PORTF MGR STATE STREET FIN
                                       CENTER 1 LINCOLN STR STREET BOSTON MA 02111-2901
SPEAKER TOWNSHIP                       SPEAKER TOWNSHIP - TREAS 8209 JORDAN RD MELVIN MI 48454
SPEAR HOFFMAN, P.A.                    9700 SOUTH DIXIE HWY SUITE 610 MIAMI FL 33156
SPEAR REAL ESTATE & INVE               19 E 3RD STREET PERU IN 46970
SPEAR, CALVIN                          ADDRESS ON FILE
SPEAR, DERYANNA                        ADDRESS ON FILE
SPEARHEAD INS GROUP                    18311 STRACK DR SPRING TX 77379
SPEARS, ALICIA                         ADDRESS ON FILE
SPEARS, BRENDA                         ADDRESS ON FILE
SPEARS, NATHAN                         ADDRESS ON FILE
SPEARS, RANDALL                        ADDRESS ON FILE
SPECIAL ASSETS LLC                     PO BOX 162 NASHVILLE GA 31639
SPECIAL CONTINGENCY RISKS INC          PO BOX 9491 NEW YORK NY 10087-9491
SPECIALITY PUBLIC ADJ                  INC 6625 MIAMI LAKES DR 512 MIAMI LAKES FL 33014
SPECIALIZED BUILDERS                   JEFFERY MILES 290 PARADISE RD. CENTRAL SQUARE NY 13036
SPECIALIZED LOAN SERVICING LLC         8742 LUCENT BLVD STE 300 HIGHLANDS RANCH CO 80129
SPECIALIZED SOLUTIONS LLC              LUIS ANDINO 15489 MIAMI LAKEWAY N. APT. 303 MIAMI LAKES FL 33014
SPECIALTY CONTRACTING &                MARK & KATHERINE BEHRENS 9567 VALPARAISO CT INDIANAPOLIS IN 46268
SPECIALTY INS GROUP                    621 N. TYNDALL PKWY S PANAMA CITY FL 32404
SPECIALTY MANAGEMENT OF CENTRAL FLORIDA 882 JACKSON AVE WINTER PARK FL 32789
SPECIALTY REPAIR &                     REMODELING 3347 HALLS MILL RD MOBILE AL 36606
SPECIALTY RESTORATION OF TEXAS, INC.   6906 OLD MCGREGOR RD. WACO TX 76712
SPECIALTY RISK                         PO BOX 53049 SHREVEPORT LA 71135
SPECIALTY UND INC                      400 TECHNECENTER DR MILFORD OH 45150
SPECKMAN, LAWRENCE                     ADDRESS ON FILE
SPECKMAN, TONI                         ADDRESS ON FILE
SPECS HOME REMODELING CORP             841 N. 70TH TER HOLLYWOOD FL 33024
SPECTOR, KATHLEEN                      ADDRESS ON FILE
SPECTRUM ASSOCIATION MANAGEMENT, LP    17319 SAN PEDRO STE 318 SAN ANTONIO TX 78232
SPECTRUM BUSINESS                      400 ATLANTIC ST FLOOR 10 STAMFORD CT 06901
SPECTRUM BUSINESS                      PO BOX 30050 HONOLULU HI 96820-0050
SPECTRUM CONTRACTING                   HEIDI MORENO 105 W MAIN ST CROWLEY TX 76036
SPECTRUM RENOVATIONS, LLC              6686 TRAVELERS RD WEST PALM BEACH FL 33411
SPEEDPAY, INC.                         ATTN: GENERAL COUNSEL 7 DEY STREET NEW YORK NY 10007
SPEEDPAY, INC.                         ATTN: PRESIDENT 7 DEY STREET NEW YORK NY 10007



Epiq Corporate Restructuring, LLC                                                                Page 1156 OF 1400
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57          Main Document
                                                 Pg 1182 of 1490
Claim Name                           Address Information
SPEEDPAY, INC.                       ATTN: GENERAL COUNSEL 12500 E. BELFORD AVE. ENGLEWOOD CO 80112
SPEEDPAY, INC.                       C/O WESTERN UNION PAYMENT SERVICES ATTN: GENERAL COUNSEL 12500 EAST BELFORD
                                     AVE MAIL STOP M22A1 ENGLEWOOD CO 80112
SPEEDY ELECTRIC A-C                  & KIMBERLY POTTER PO BOX 533 MIDLOTHIAN TX 76065
SPEERS BORO                          SPEERS BORO - TAX COLLEC 261 GRANDVIEW WAY CHARLEROI PA 15022
SPEIGHT & ASSOCIATES LLC             125 STONEBRIDGE BLVD STE C JACKSON TN 38305
SPEIGHT, DERRVIN                     ADDRESS ON FILE
SPELTS ROOFING CO LLC                PO BOX 127 HAXTUN CO 80731
SPENCE ELECTRIC INC                  910 LUCABAUGH MILL RD WESTMINSTER MD 21157
SPENCE, CHARLES                      ADDRESS ON FILE
SPENCE, TALMAGE                      ADDRESS ON FILE
SPENCER BUILDING GROUP, INC.         PAUL SPENCER, JR 14206 SHORT HORN ST SAN ANTONIO TX 78247
SPENCER COUNTY                       SPENCER COUNTY - SHERIFF PO BOX 475 TAYLORSVILLE KY 40071
SPENCER COUNTY                       SPENCER COUNTY - TREASUR 200 MAIN STRM 7 ROCKPORT IN 47635
SPENCER ROAD PUD L                   SPENCER ROAD PUD - COLLE 11111 KATY FRWY 725 HOUSTON TX 77079
SPENCER TOWN                         SPENCER TOWN -TAX COLLEC 157 MAIN STREET SPENCER MA 01562
SPENCER TOWN                         SPENCER TOWN-TAX COLLECT 79 E TIOGA ST SPENCER NY 14883
SPENCER TOWNSHIP                     SPENCER TOWNSHIP - TREAS 14960 MEDDLERAVE GOWEN MI 49326
SPENCER VANETTEN CS (CM              SPENCER VANETTEN CS- COL 1 N MAIN STREET SPENCER NY 14883
SPENCER VANETTEN CS (CM              SPENCER VANETTEN CS-COLL 1 N MAIN STREET SPENCER NY 14883
SPENCER VILLAGE                      SPENCER VLG TREASURER PO BOX 360 / 105 PARK ST SPENCER WI 54479
SPENCER, ADRIENNE                    ADDRESS ON FILE
SPENCER, CAROLYN                     ADDRESS ON FILE
SPENCER, CHARDA                      ADDRESS ON FILE
SPENCER, LASONYA                     ADDRESS ON FILE
SPENCER, MASZOLIIN                   ADDRESS ON FILE
SPENCERPORT C.S. (TN OF              SPENCERPORT C.S - RECEIV 1 VINCE TOFANY BLVD. ROCHESTER NY 14612
SPENCERPORT C.S. (TWN.PA             SPENCERPORT C.S - RECEIV PO BOX 728 HILTON NY 14468
SPENCERPORT CS (TN OF                SPENCERPORT CS - TAX REC 269 OGDEN CENTER RD SPENCERPORT NY 14559
SPENCERPORT CS (TN OF GA             COSMO A. GIUNTA, TAX REC 1605 BUFFALO RD ROCHESTER NY 14624
SPENCERPORT VILLAGE                  SPENCERPORT VILLAGE - CL 27 WEST AVENUE SPENCERPORT NY 14559
SPENCERS ROOFING AND REMODELING      ROY SPENCER 18681 GOLDEN HORSESHOE LN FLINT TX 75762
SPENGLER CONDOMINIUMS                4025 S MCCLINTOCK DR. 208 TEMPE AZ 85282
SPERO BUILDERS, LLC                  45 NEW OCEAN ST. SUITE 2E SWAMPSCOTT MA 01907
SPI GOLF CLUB COMMUNITY              300 E. SONTERRA BLVD STE 250 SAN ANTONIO TX 78258
SPI, INC                             ATTN: GENERAL COUNSEL 12500 E. BELFORD AVE ENGLEWOOD CO 80112
SPICER CONSTRUCTION                  PO BOX 570 PRAIRIEVILLE LA 70769
SPIDELL, JOHN                        ADDRESS ON FILE
SPIDER LAKE TOWN                     SPIDER LAKE TWN TREASURE 13477N MURPHY BLVD. HAYWARD WI 54843
SPIGEL, CHRISTOPHER                  ADDRESS ON FILE
SPIGELMAN, ADAM                      ADDRESS ON FILE
SPILMAN THOMAS & BATTLE PLLC         300 KANAWHA BLVD E PO BOX 273 CHARLESTON WV 25321
SPINA & LAVELLE                      1 PERIMETER PARK SOUTH STE 400N BIRMINGHAM AL 35243
SPINA LAVELLE, PC                    ONE PERIMETER PARK SOUTH SUITE 400N BIRMINGHAM AL 35243
SPINDLE GROUP                        8323 SW FRW 350 HOUSTON TX 77074
SPINK COUNTY                         SPINK COUNTY - TREASURER 210 EAST 7TH AVENUE REDFIELD SD 57469
SPINNAKER                            P O BOX 357966 GAINESVILLE FL 32635
SPINNAKER AOAO                       PO BOX 10039 LAHAINA HI 96761
SPINNAKER INS CO                     221 MAIN STREET SUITE 2 CHESTER NJ 07930



Epiq Corporate Restructuring, LLC                                                               Page 1157 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1183 of 1490
Claim Name                              Address Information
SPINNAKER MANAGEMENT LLC                123 TEAL AVENUE BROADALBIN NY 12025
SPINNER, ELLENY                         ADDRESS ON FILE
SPITZ MILLER WHITE HAVEN                101 W COLUMBIA AVE GRIFFITH IN 46319
SPIVEY, CECIL                           ADDRESS ON FILE
SPM GROUP, INC                          2822 NW 79TH AVENUE DORAL FL 33122
SPOKANE COUNTY                          SPOKANE COUNTY - TREASUR 1116 W BROADWAY SUITE 20 SPOKANE WA 99260
SPOKANE COUNTY ENVIRONMENTAL SERVICES   1026 WEST BROADWAY AVENUE SPOKANE WA 99260-0430
SPOKANE COUNTY TREASURER                PO BOX 199 SPOKANE WA 99210-0199
SPOKANE COUNTY UTILITIES                1026 WEST BROADWAY AVENUE SPOKANE WA 99260-0430
SPOKANE COUNTY UTILITIES DIVISION       P. O. BOX 2355 SPOKANE WA 99210-2353
SPOKANE COUNTY WATER DISTRICT NO.3      1225 N YARDLEY ST SPOKANE WA 99212-7001
SPOONER CITY                            SPOONER CITY TREASURER PO BOX 548 / 515 N SUMMI SPOONER WI 54801
SPOONER MON LLC                         CLIFFORD RICHARDSON 123 OCEAN VIEW DR TAVERNIER FL 33070
SPOONER TOWN                            SPOONER TWN TREASURER N5781 CTY HWY K SPOONER WI 54801
SPORKIN AGENCY                          1701 W BURBANK BLVD 204 BURBANK CA 91506
SPORTS VILLAGE UNIT FOUR HOMEOWERS      P. O. BOX 10000 3205 LAKESIDE VILLAGE DR PRESCOTT AZ 86301
ASSOC
SPORTSMAN'S WORLD RECREATIONAL ASSOC    6020 HELL'S GATE LOOP STRAWN TX 76475
SPOSATO, JOSEPH                         ADDRESS ON FILE
SPOSITO, ANGELA                         ADDRESS ON FILE
SPOTSWOOD BORO                          SPOTSWOOD BORO - TAX COL 77 SUMMERHILL ROAD SPOTSWOOD NJ 08884
SPOTSYLVANIA                            9104 COURTHOUSE ROAD SPOTSYLVANIA VA 22553
SPOTSYLVANIA COUNTY                     SPOTSYLVANIA COUNTY - TR 9104 COURTHOUSE RD SPOTSYLVANIA VA 22553
SPOTSYLVANIA COUNTY CLERK OF            CIRCUIT COURT 9017 JUDICIAL CENTER LANE SPOTSYLVANIA VA 22553
SPR INS GROUP                           18305 BISCAYNE BLVD 218 AVENTURA FL 33160
SPRADLIN, NOLAN                         ADDRESS ON FILE
SPRADLING, ROBERT                       ADDRESS ON FILE
SPRAGUE ROOFING COLORADO, LLC           217 RACQUETTE DR. SUITE 3 FORT COLLINS CO 80524
SPRAGUE TOWN                            SPRAGUE TOWN - TAX COLLE PO BOX 285 BALTIC CT 06330
SPRATTE, SUSAN                          ADDRESS ON FILE
SPRECO, BERINA                          ADDRESS ON FILE
SPRING ARBOR TOWNSHIP                   SPRING ARBOR TWP - TREAS 107 TEFT RD - BOX 250 SPRING ARBOR MI 49283
SPRING BRANCH ISD                       SPRING BRANCH ISD - COLL PO BOX 19037 HOUSTON TX 77224
SPRING BREEZE AC AND                    HEATING 9202 INCE LN HOUSTON TX 77040
SPRING BROOK TOWN                       SPRING BROOK TWN TREASUR E7709 320TH AVE ELK MOUND WI 54739
SPRING CITY                             SPRING CITY-TAX COLLECTO PO BOX 369 SPRING CITY TN 37381
SPRING CITY BORO                        JAY PANFIL-TAX COLLECTOR 428 CHESTNUT STREET SPRING CITY PA 19475
SPRING COVE S.D./FREEDOM                HOLLY LINK, TAX COLLECTO 182 FREEDOM ST. EAST FREEDOM PA 16637
SPRING COVE S.D./HUSTON                 SPRING COVE SD - TAX COL 1152 LOCK MOUNTAIN ROAD MARTINSBURG PA 16662
SPRING COVE S.D./MARTINS                M JANE STAILY - TAX COLL 214 S. MARKET ST MARTINSBURG PA 16662
SPRING COVE S.D./NORTH W                SHARON BROWER - TAX COLL 144 DOC LANE MARTINSBURG PA 16662
SPRING COVE S.D./ROARING                TAMMY FRYE-CARTER - COLL 327 EAST MAIN ST ROARING SPRING PA 16673
SPRING COVE S.D./TAYLOR                 SPRING COVE SD - TAX COL 1226 BLOOMFIELD ROAD ROARING SPRING PA 16673
SPRING CREEK ASSOCIATION                451 SPRING CREEK PKWY SPRING CREEK NV 89815
SPRING CREEK FOREST PUD                 SPRING CREEK FOREST PUD 17111 ROLLING CREEK HOUSTON TX 77090
SPRING CREEK TOWNSHIP                   SPRING CREEK TWP - COLLE 27821 LAKE CITY RD RIDGEWAY PA 15853
SPRING CREEK TOWNSHIP                   SPRING CREEK TWP - COLLE 4580 OLD ROUTE 77 SPRING CREEK PA 16436
SPRING CREEK UD U                       SPRING CREEK UD-COLLECTO 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
SPRING FORD AREA SCHOOL                 RYAN WALL - TAX COLLECTO P.O. BOX 460 ROYERSFORD PA 19468



Epiq Corporate Restructuring, LLC                                                                  Page 1158 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1184 of 1490
Claim Name                               Address Information
SPRING FORD AREA SCHOOL                  SPRING FORD AREA SD - TC 939 CHESTNUT ST ROYERSFORD PA 19468
SPRING GARDEN TOWNSHIP                   SPRING GARDEN TWP - COLL 558 S OGONTZ ST YORK PA 17403
SPRING GARDENS HOMEOWNERS ASSOCIATION    2012 CREEKPOINT DR ST PETERS MO 63376
SPRING GREEN AT GASPEE POINT LLC         459 NAMQUID DR WARWICK RI 02888
SPRING GREEN TOWN                        SPRING GREEN TWN TREASUR S12596 PEARL ROAD SPRING GREEN WI 53588
SPRING GROVE AREA SCHOOL                 SHERRY THOMPSON-TAX COLL 1271 MOULSTOWN RD N. HANOVER PA 17331
SPRING GROVE AREA SCHOOL                 SPRING GROVE AREA SD - T P.O. BOX 118 SPRING GROVE PA 17362
SPRING GROVE BORO                        SPRING GROVE BORO - COLL P.O. BOX 118 SPRING GROVE PA 17362
SPRING GROVE MTL                         1105 WEST 2ND AVE BRODHEAD WI 53520
SPRING GROVE S.D./JACKSO                 JEANNE GROGG - TAX COLLE 7043 WOODLAND DR SPRING GROVE PA 17362
SPRING GROVE S.D./JEFFER                 DARLENE STAUFFER - COLLE POB 2 CODORUS PA 17311
SPRING GROVE S.D./N. COD                 JACKIE WIVELL - TAX COLL PO BOX 103 YORK NEW SALEM PA 17371
SPRING GROVE S.D./NEW SA                 STEPHANIE MUNDORF-TAX CO 4070 SHERWOOD DR YORK NEW SALEM PA 17408
SPRING GROVE S.D./PARADI                 SPRING GROVE AREA SD - T 7698 ALTLAND AVE. ABBOTTSTOWN PA 17301
SPRING GROVE TOWN                        GREEN COUNTY TREASURER 1016 16TH AVE. MONROE WI 53566
SPRING HILL CITY/MAURY                   SPRING HILL CITY-TAX COL PO BOX 789 SPRING HILL TN 37174
SPRING HILL CITY/WILLIAM                 SPRING HILL CITY-TAX COL PO BOX 789 SPRING HILL TN 37174
SPRING HILL TOWNSHIP                     SPRING HILL TWP - COLLEC 150 GANS HILL SCHOOL RD SMITHFIELD PA 15478
SPRING HOPE TOWN                         SPRING HOPE TOWN - COLLE P O BOX 87 SPRING HOPE NC 27882
SPRING ISD TAX ASSESSOR COLLECTOR        16717 ELLA BLVD. HOUSTON TX 77090-4299
SPRING ISD TAX ASSESSOR COLLECTOR        PO BOX 4826 HOUSTON TX 77210-4826
SPRING ISD TAX OFFICE                    TAX COLLECTOR 16717 ELLA BLVD HOUSTON TX 77090
SPRING KNOLLS ASSOCIATION INC            38441 VIA LA PALOMA MURRIETA CA 92563
SPRING LAKE BORO                         SPRING LAKE BORO - COLLE P.O. BOX 638 SPRING LAKE NJ 07762
SPRING LAKE CONDOMINIUM #4 ASSOC, INC    54 WILDWOOD STREET NEW BRITAIN CT 06051
SPRING LAKE HEIGHTS BORO                 SPRING LAKE HTS BORO-COL 555 BRIGHTON AVENUE SPRING LAKE HTS NJ 07762
SPRING LAKE PROPERTY OWNERS ASSOCIATION P. O. BOX 851267 MOBILE AL 36685
SPRING LAKE TOWN                         PIERCE COUNTY TREASURER PO BOX 87 / 414 W MAIN S ELLSWORTH WI 54011
SPRING LAKE TOWNSHIP                     SPRING LAKE TWP - TREASU 101 S BUCHANAN STREET SPRING LAKE MI 49456
SPRING LAKE VILLAS HOMEOWNERS ASSOC.     7512 DR PHILLIPS DRIVE PMB 170 ORLANDO FL 32819
SPRING MEADOW CONDO ASSOC. INC           412 SPRING MEADOW DRIVE WYCKOFF NJ 07481
SPRING MEADOWS MUD JM                    SPRING MEADOWS MUD COLLE 103 KERRY HIGHLANDS TX 77562
SPRING MILL CITY                         SPRING MILL - TREASURER P O BOX 91241 LOUISVILLE KY 40291
SPRING MOUNTAIN SUMMIT CONDO ASSOC       400 CAMPUS DR STE 101 COLLEGEVILLE PA 19426
SPRING PAINTING                          1481 SAWDUST RD 316 SPRING TX 77380
SPRING PRAIRIE TOWN                      SPRING PRAIRIE TWN TREAS N6097 STATE HWY 120 BURLINGTON WI 53105
SPRING RIDGE CONSERVANCY INC             92 THOMAS JOHNSON DR STE 170 FREDERICK MD 21702
SPRING SHADOWS CIVIC ASSOCIATION, INC.   10355 CENTREPARK DRIVE, STE 220 HOUSTON TX 77043
SPRING TOWNSHIP                          SPRING TWP - TAX COLLECT 21850 S. HICKERNELL RD CONNEAUTVILLE PA 16406
SPRING TOWNSHIP                          SPRING TWP - TAX COLLECT 1869 ZION ROAD BELLEFONTE PA 16823
SPRING TOWNSHIP                          SPRING TWP - TAX COLLECT 1988 SHERMANS VALLEY ROA ELLIOTTSBURG PA 17024
SPRING TOWNSHIP                          DEBORAH BROWNE - TAX COL PO BOX 106 / 795 CENTER BEAVER SPRINGS PA 17812
SPRING TOWNSHIP                          SPRING TWP - TAX COLLECT 2850 WINDMILL RD SINKING SPRING PA 19608
SPRING VALE MUT INS                      PO BOX 27 MORA MN 55051
SPRING VALLEY CITY                       CITY OF SPRING VALLEY - PO BOX 22466 LOUISVILLE KY 40252
SPRING VALLEY CLUB HOA INC               1001 N LAKE DESTINY RD STE 125 MAITLAND FL 32751
SPRING VALLEY LAKE ASSOCIATION           23201 LAKE CENTER DR STE 101 LAKE FOREST CA 92630
SPRING VALLEY MUT INS                    117 N BROADWAY SPRING VALLEY MN 55975
SPRING VALLEY RANCH HOA                  19590 E MAINSTREET 208 PARKER CO 80138



Epiq Corporate Restructuring, LLC                                                                   Page 1159 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1185 of 1490
Claim Name                               Address Information
SPRING VALLEY ROOFING                    605 S 22ND ST. FORT DODGE IA 50501
SPRING VALLEY TOWN                       ROCK COUNTY TREASURER PO BOX 1508/51 S MAIN ST JANESVILLE WI 53547
SPRING VALLEY VILLAGE                    SPRING VALLEY VLG TREASU PO BOX 276 / E121 S 2ND SPRING VALLEY WI 54767
SPRING VALLEY(CLARKSTOWN                 SPRING VALLEY VIL- COLLE 200 NORTH MAIN STREET SPRING VALLEY NY 10977
SPRING VALLEY(RAMAPO) VI                 SPRING VALLEY VIL- COLLE 200 NORTH MAIN STREET SPRING VALLEY NY 10977
SPRING WATER TOWN                        SPRING WATER TWN TREASUR PO BOX 236 WILD ROSE WI 54984
SPRING WEST MUD L                        SPRING WEST MUD - COLLEC 11111 KATY FRWY 725 HOUSTON TX 77079
SPRING-FORD AREA SCHOOL                  JULIE MULLIN - TAX COLLE 1286 BLACK ROCK RD PHOENIXVILLE PA 19460
SPRING-FORD S.D./SPRING                  JAY PANFIL-TAX COLLECTOR 428 CHESTNUT STREET SPRING CITY PA 19475
SPRINGBORO BORO                          SPRINGBORO BORO - COLLEC 144 N MAIN ST SPRINGBORO PA 16435
SPRINGBROOK TOWNSHIP                     SPRINGBROOK TWP - COLLEC POB 1014 MOSCOW PA 18444
SPRINGDALE BORO                          SPRINGDALE BORO - COLLEC 412 SCHOOL ST SPRINGDALE PA 15144
SPRINGDALE HOMEOWNERS ASSOCIATION, INC   590 SPRINGDALE CIRCLE PALM SPRINGS FL 33461
SPRINGDALE TOWN                          SPRINGDALE TWN TREASURER 2379 TOWN HALL ROAD MT HOREB WI 53572
SPRINGDALE TOWNSHIP                      KATHRYN WINWOOD-TAX COLL 833 ADELINE ST SPRINGDALE PA 15144
SPRINGDALE TOWNSHIP                      SPRINGDALE TWP - TREASUR 17576 MOORE RD. THOMPSONVILLE MI 49683
SPRINGER APPRAISAL ASSOCIATES INC        208 4TH ST SE ROCHESTER MN 55904
SPRINGER ROOFING                         15376 SW 9 WAY MIAMI FL 33194
SPRINGETTSBURY TOWNSHIP                  1501 MOUNT ZION ROAD YORK PA 17402
SPRINGETTSBURY TOWNSHIP                  SPRINGETTSBURY TWP - COL 1501 MOUNT ZION ROAD YORK PA 17402
SPRINGFIELD CITY                         SPRINGFIELD CITY - COLLE 36 COURT ST- CITY COLLEC SPRINGFIELD MA 01103
SPRINGFIELD CITY                         SPRINGFIELD CITY-TAX COL 405 N MAIN ST SPRINGFIELD TN 37172
SPRINGFIELD CITY                         CITY OF SPRINGFIELD - CL 127 W MAIN STREET SPRINGFIELD KY 40069
SPRINGFIELD CITY                         SPRINGFIELD CITY - TREAS 601 AVE A SPRINGFIELD MI 49015
SPRINGFIELD CITY REFUSE                  SPRINGFIELD CITY-W/S COL 36 COURT ST- CITY COLLEC SPRINGFIELD MA 01103
SPRINGFIELD MUT INS COMP                 PO BOX 228 NEW SPRINGFIELD OH 44443
SPRINGFIELD S.D./MORTON                  SPRINGFIELD SD - TAX COL 115 BROAD STREET MORTON PA 19070
SPRINGFIELD S.D./SPRINGF                 MARGARET A YOUNG - TAX C 50 POWELL RD SPRINGFIELD PA 19064
SPRINGFIELD SCHOOL DISTR                 SPRINGFIELD SD - TAX COL 506 WEST HEATHER ROAD ORELAND PA 19075
SPRINGFIELD TOWN                         SPRINGFIELD TOWN-TAX COL P.O.BOX 22 SPRINGFIELD NH 03284
SPRINGFIELD TOWN                         SPRINGFIELD TOWN-TAX COL 96 MAIN STREET SPRINGFIELD VT 05156
SPRINGFIELD TOWN                         SPRINGFIELD TOWN-TAX COL 294 BARTLETT RD. COOPERSTOWN NY 13326
SPRINGFIELD TOWN                         SPRINGFIELD TWN TREASURE 6157 COUNTY ROAD P DANE WI 53529
SPRINGFIELD TOWN                         SPRINGFIELD TW TREASURER W7754 DYKE DRIVE WESTFIELD WI 53964
SPRINGFIELD TOWN                         ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD. HUDSON WI 54016
SPRINGFIELD TOWNSHIP                     SPRINGFIELD TWP- TAX COL 100 MOUNTAIN AVENUE SPRINGFIELD NJ 07081
SPRINGFIELD TOWNSHIP                     SPRINGFIELD TWP- COLLECT P O BOX 119 JOBSTOWN NJ 08041
SPRINGFIELD TOWNSHIP                     SPRINGFIELD TWP - COLLEC P.O. BOX 292 NORMALVILLE PA 15469
SPRINGFIELD TOWNSHIP                     CHRISTI CRATTY-TAX COLLE 262 OLD MERCER RD VOLANT PA 16156
SPRINGFIELD TOWNSHIP                     SPRINGFIELD TWP - COLLEC 13903 RIDGE RD W SPRINGFIELD PA 16443
SPRINGFIELD TOWNSHIP                     SPRINGFIELD TWP - COLLEC 21290 BAPTIST CHURCH ROA THREE SPRINGS PA 17264
SPRINGFIELD TOWNSHIP                     SPRINGFIELD TWP - COLLEC 8594 ALLISON LN SEVEN VALLEYS PA 17360
SPRINGFIELD TOWNSHIP                     DEBORAH ANN YERGER-TAX C 2875 RICHLANDTOWN PIKE COOPERSBURG PA 18036
SPRINGFIELD TOWNSHIP                     50 POWELL ROAD SPRINGFIELD PA 19064
SPRINGFIELD TOWNSHIP                     MARGARET A YOUNG - TAX C 50 POWELL RD SPRINGFIELD PA 19064
SPRINGFIELD TOWNSHIP                     BONNY S. DAVIS - TAX COL 506 WEST HEATHER ROAD ORELAND PA 19075
SPRINGFIELD TOWNSHIP                     SPRINGFIELD TWP - TREASU 12000 DAVISBURG RD DAVISBURG MI 48350
SPRINGFIELD TOWNSHIP                     SPRINGFIELD TWP - TREASU 5719 LUND - TREASURER FIFE LAKE MI 49633
SPRINGFIELD TOWNSHIP MTL                 13439 WOODWORTH NEW SPRINGFIELD OH 44443



Epiq Corporate Restructuring, LLC                                                                   Page 1160 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1186 of 1490
Claim Name                               Address Information
SPRINGFIELD TOWNSHIP YORK CO SEWER       AUTHORITY PO BOX 75 SEVEN VALLEYS PA 17360
SPRINGFIELD WATER & SEWER COMMISSION     P.O. BOX 995 SPRINGFIELD MA 01101
SPRINGHILL CITY                          SPRINGHILL CITY - COLLEC P O BOX 398 SPRINGHILL LA 71075
SPRINGHILL CONDOMIMUN 1                  P. O. BOX 235 CAMILLUS NY 13031
SPRINGMONT HOMEOWNERS ASSOCIATION        INC PO BOX 1895 LAWRENCEVILLE GA 30046-1895
SPRINGPORT TOWN                          SPRINGPORT TOWN- TAX COL 859 STATE ROUTE 326 CAYUGA NY 13034
SPRINGPORT TOWNSHIP                      SPRINGPORT TWP - TREASUR P O BOX 174 SPRINGPORT MI 49284
SPRINGPORT VILLAGE                       SPRINGPORT VILLAGE - TRE P.O.BOX 128 SPRINGPORT MI 49284
SPRINGS INS BROKERS                      5526 N ACADEMY BLVD 208 COLORADO SPRINGS CO 80918
SPRINGTREE ROOFING AND RESTORATION LLC   104 S AUSTIN DRIVE ALLEN TX 75013
SPRINGVALE TOWNSHIP                      SPRINGVALE TWP - TREASUR 8198 E MITCHELL PETOSKEY MI 49770
SPRINGVILLE TOWN                         SPRINGVILLE TWN TREASURE 1363 FUR DRIVE WISCONSIN DELLS WI 53965
SPRINGVILLE TOWNSHIP                     BARBARA FUHREY - TAX COL 13210 STRICKLAND HILL RD SPRINGVILLE PA 18844
SPRINGVILLE TOWNSHIP                     SPRINGVILLE TWP - TREASU PO BOX 323 MESICK MI 49668
SPRINGVILLE VILLAGE                      SPRINGVILLE VILLAGE - CL 5 WEST MAIN STREET SPRINGVILLE NY 14141
SPRINGVILLE-GRIFFITH CS                  SPRINGVILLE-GRIFFITH-COL 86 FRANKLIN STREET SPRINGVILLE NY 14141
SPRINGWATER HILLS HOA INC                PO BOX 23099 TIGARD OR 97281
SPRINGWATER TOWN                         SPRINGWATER TN - COLLECT FIVE STAR BANK- 220 LIBE WARSAW NY 14569
SPRINGWOOD ESTATES OWNERS ASSOC          C/O QUALIFIED PROPERTY MGMT, INC. 5901 US 19 SUITE 7Q NEW PORT RICHEY FL 34652
SPRINT                                   PO BOX 4181 CAROL STREAM IL 60197-4181
SPRINT SOLUTIONS, INC.                   ATTN: GENERAL COUNSEL 12524 SUNRISE VALLEY DRIVE RESTON VA 20191
SPRONK, CALEB                            ADDRESS ON FILE
SPRONK, CHELSY                           ADDRESS ON FILE
SPRUCE CREEK GOLF & CC HOA               6972 LAKE GLORIA BLVD. ORLANDO FL 32809-3200
SPRUCE CREEK NORTH                       P.O. BOX 2495 OCALA FL 34478
SPRUCE CREEK PRESERVE HOMEOWNERS ASSOC   PO BOX 105302 ATLANTA GA 30348-5302
SPRUCE CREEK RECREATION                  PO BOX 2495 OCALA FL 34478
SPRUCE HILLS CONDO ASSOCIATION           100 SPRUCE HILLS DRIVE GLEN GARDNER NJ 08826
SPRUCE PINE TOWN                         SPRUCE PINE TOWN - COLLE P O BOX 189, CITY HALL SPRUCE PINE NC 28777
SPRUCE TOWN                              SPRUCE TWN TREASURER 7549 COUNTY ROAD B OCONTO FALLS WI 54154
SPSP INS AGENCY                          2519 W SHAW AVE STE 114 FRESNO CA 93711
SPT PROPERTIES I LLC                     5255 S PARK AVE TUCSON AZ 85706
SPU GENERAL CONTRACTORS                  INC 40W849 FOX CREEK DR ST CHARLES IL 60175
SPYGLASS HILL TOWNHOMES ASSOCIATION,     C/O SOUND REAL ESTATE SERVICES PO BOX 118 NEW LONDON CT 06320
INC
SQ-AIR ONE TESING & SERV                 12320 BARKER CYPRESS RD CYPRESS TX 77429
SQUARE 3324 HAMPSHIRE GARDENS            APARTMENTS INC 2010 CORPORATE RIDGE SUITE 700 MCLEAN VA 22102
SQUARE ONE                               23460 N 19TH AVE PHOENIX AZ 85027
SQUARE ONE BUILDERS                      4132 W VENUS WAY CHANDLER AZ 85226
SQUARE ONE RESTORATION                   307 E MAIN ST BURLEY ID 83318
SQUARED ROOFING INC                      8144 W 26TH AVE HIALEAH FL 33016
SQUEEGEE SQUAD                           15390 CR 565A SUITE F GROVELAND FL 34736
SQUIRE RESIDENTIAL APPRAISALS INC        4032 SUGAR CREEK LN LAKELAND FL 33811-1356
SRC ROOFING, LLC                         103 CATTAIL CIRCLE HARKER HEIGHTS TX 76548
SREEDHAR, ANUPAMA                        ADDRESS ON FILE
SRM CONSTRUCTION                         4917 MONTREAL DR FONTANA CA 92336
SRP                                      PO BOX 80062 PRESCOTT AZ 86304-8062
SRQ INS                                  6041 MARELLA DR SARASOTA FL 34243
SRR CONSTRUCTION                         SERVICES LLC 3139 W HOLCOMBE BLVD 335 HOUSTON TX 77025



Epiq Corporate Restructuring, LLC                                                                   Page 1161 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1187 of 1490
Claim Name                              Address Information
SRS REALTY                             MERCURY ALLIANCE HOUSTON LLC 9523 BROOKHAVEN PARK DR HOUSTON TX 77065
SS QUALITY SERVICES LLC                8753 YATES DR SUITE 220H WESTMINSTER CO 80031
SSGA FUNDS MANAGEMENT, INC.            MR. MICHAEL JULIAN SOLECKI CFA, MBA SR MNG DR, CIO & MANAGING DIRECTOR STATE
                                       STREET FIN CENTER 1 LINCOLN STR STREET BOSTON MA 02111-2901
SSIU                                   P O BOX 580 FOLEY AL 36536
SSP REMODELING                         1402 E CENTURY ODESSA TX 79762
ST ALBANS CITY                         ST ALBANS CITY - TAX COL 100 NORTH MAIN STREET ST ALBANS VT 05478
ST ALBANS TOWN                         ST ALBANS TOWN - TAX COL 7 WATER STREET ST ALBANS ME 04971
ST ALBANS TOWN                         ST ALBANS TOWN - TAX COL P.O. BOX 37 ST ALBANS BAY VT 05481
ST ARMAND TOWN                         ST ARMAND TOWN - TAX COL PO BOX 338 BLOOMINGDALE NY 12913
ST AUGUSTINE SHORES SERVICE CORP       790 CHRISTINA DR ST. AUGUSTINE FL 32086
ST BERNARD PARISH                      ST BERNARD PARISH - COLL P O BOX 168 CHALMETTE LA 70044
ST CHARLES COUNTY                      ST CHARLES COUNTY - COLL 201 N SECOND ST, SUITE 1 ST CHARLES MO 63301
ST CHARLES COUNTY APRIL                ST CHARLES COUNTY - COLL 201 N SECOND ST RM 134 ST CHARLES MO 63301
ST CHARLES PARISH                      ST CHARLES PARISH - COLL P O BOX 440 HAHNVILLE LA 70057
ST CHARLES TOWNSHIP                    ST CHARLES TWP - TREASUR 1003 N SAGINAW ST CHARLES MI 48655
ST CHARLES VILLAGE                     ST. CHARLES VLG - TREASU 110 W SPRUCE ST CHARLES MI 48655
ST CLAIR AREA SCHOOL DIS               ST CLAIR AREA SD - COLLE 47 N. FRONT STREET ST CLAIR PA 17970
ST CLAIR CITY                          ST CLAIR CITY - TREASURE 547 N CARNEY DR ST CLAIR MI 48079
ST CLAIR COUNTY                        ST CLAIR CO-REV COMMISSI 1815 COGSWELL AVE. STE PELL CITY AL 35125
ST CLAIR COUNTY                        ST. CLAIR COUNTY - TREAS 10 PUBLIC SQUARE BELLEVILLE IL 62220
ST CLAIR COUNTY                        ST. CLAIR COUNTY - COLLE P.O. BOX 505 OSCEOLA MO 64776
ST CLAIR COUNTY CLERK                  10 PUBLIC SQUARE BELLEVILLE IL 62220
ST CLAIR COUNTY JUDGE OF PROBATE       1815 COGSWELL AVE 212 PELL CITY AL 35125
ST CLAIR COUNTY REVENUE COMMISSIONE    165 5TH AVE STE 200 ASHVILLE AL 35953
ST CLAIR COUNTY TREASURER              10 PUBLIC SQ 5TH FL BELLEVILLE IL 62220
ST CLAIR ESTATES HOMEOWNERS ASSOCIATION P.O. BOX 3429 IDAHO FALLS ID 83403
ST CLAIR SHORES CITY                   ST. CLAIR SHORES - TREAS 27600 JEFFERSON CIRCLE D ST CLAIR SHORES MI 48081
ST CLAIR TOWNSHIP                      ST CLAIR TWP - TAX COLLE 6894 ROUTE 711 SEWARD PA 15954
ST CLAIR TOWNSHIP                      ST. CLAIR TOWNSHIP - TRE 1539 S BARTLETT RD ST CLAIR MI 48079
ST CLOUD VILLAGE                       ST CLOUD VLG TREASURER PO BOX 395 ST CLOUD WI 53079
ST CROIX CARPENTRY LLC                 515 4TH ST N STILLWATER MN 55082
ST CROIX CARPENTRY LLC &               RYAN & JENNIFER BRYANT 522 4TH ST STILLWATER MN 55082
ST CROIX FALLS CITY                    ST CROIX FALLS CITY TREA 710 HWY 35 SOUTH ST CROIX FALLS WI 54024
ST CROIX FALLS TOWN                    ST CROIX FALLS TWN TREAS 1305 200TH STREET ST CROIX FALLS WI 54024
ST ELIZABETH MTL INS                   P O BOX 117 ST ELIZABETH MO 65075
ST FRANCIS COUNTY                      ST FRANCIS COUNTY - COLL P.O. BOX 1817 FORREST CITY AR 72336
ST FRANCIS COUNTY CLERK OF CIRCUIT     COURT PO BOX 1775 FORREST CITY AR 72336
ST FRANCOIS COUNTY                     ST FRANCOIS COUNTY - COL 1 W. LIBERTY, SUITE 201 FARMINGTON MO 63640
ST FRANCOIS COUNTY TAX COLLECTOR       1 W LIBERTY STE 201 FARMINGTON MO 63640
ST GEORGE TOWN                         ST GEORGE TOWN - TAX COL P.O. BOX 131 TENANTS HARBOR ME 04860
ST GERMAIN TOWN                        ST GERMAIN TWN TREASURER PO BOX 117 ST GERMAIN WI 54558
ST HELENA PARISH                       ST HELENA PARISH - COLLE P O BOX 1205 GREENSBURG LA 70441
ST HELENA PARISH CLERK OF COURT        PO BOX 308 GREENSBURG LA 70441
ST IGNACE CITY                         ST. IGNACE CITY - TREASU 396 N. STATE ST. ST IGNACE MI 49781
ST IGNACE TOWNSHIP                     ST. IGNACE TWP - TREASUR PO BOX 325 ST IGNACE MI 49781
ST JAMES INS GROUP                     6675 WESTWOOD BLVD 360 ORLANDO FL 32821
ST JAMES PARISH                        ST JAMES PARISH - COLLEC P O BOX 83 CONVENT LA 70723
ST JAMES TOWNSHIP                      ST. JAMES TOWNSHIP - TRE PO BOX 42 BEAVER ISLAND MI 49782



Epiq Corporate Restructuring, LLC                                                                Page 1162 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1188 of 1490
Claim Name                             Address Information
ST JOHN THE BAPTIST PARI               ST JOHN THE BAPTIST COLL PO BOX 1600 LAPLACE LA 70069
ST JOHNS COUNTY TAX COLLECTOR          4030 LEWIS SPEEDWAY203 SAINT AUGUSTINE FL 32084
ST JOHNS COUNTY UTILITY DEPARTMENT     POST OFFICE DRAWER 3006 ST AUGUSTINE FL 32085
ST JOHNS INS INC                       P O BOX 1779 COLUMBIA SC 29202
ST JOHNS INSURANCE                     1501 LADY ST COLUMBIA SC 29201
ST JOHNS RIVER UTILITY INC             PO BOX 77 ASTOR FL 32102
ST JOHNSBURY TOWN                      ST JOHNSBURY TN -COLLECT 51 DEPOT SQUARE, SUITE 1 ST JOHNSBURY VT 05819
ST JOSEPH CITY                         ST. JOSEPH CITY - TREASU 700 BROAD ST ST JOSEPH MI 49085
ST JOSEPH COUNTY                       ST. JOSEPH COUNTY - TREA 227 W.JEFFERSON BLVD. RM SOUTH BEND IN 46601
ST JOSEPH COUNTY TREASURER             125 W MAIN ST CENTREVILLE MI 49032
ST JOSEPH COUNTY TREASURER OFFICE      227 W JEFFERSON BLVD SOUTH BEND IN 46601
ST JOSEPH MTL                          12954 E COUNTY RD 1550N ST MEINRAD IN 47577
ST JOSEPH MUT INS                      P O BOX 727 ST JOSEPH MN 56374
ST JOSEPH TOWN                         ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD. HUDSON WI 54016
ST JOSEPH TOWN                         TAX COLLECTOR 1101 CARMICHAEL RD. HUDSON WI 54016
ST JOSEPH TOWNSHIP                     ST. JOSEPH TWP - TREASUR 3000 WASHINGTON AVE - BO ST JOSEPH MI 49085
ST LANDRY PARISH                       ST LANDRY PARISH - COLLE P O BOX 1029 OPELOUSAS LA 70571
ST LAWRENCE COUNTY CLERK               48 COURT STREET CANTON NY 13617
ST LOUIS CITY                          ST LOUIS CITY - TREASURE 300 N. MILL ST. ST LOUIS MI 48880
ST LOUIS CITY                          ST LOUIS CITY - COLLECTO 1200 MARKET ST, RM 109 ST. LOUIS MO 63103
ST LOUIS CITY TREASURER                1200 MARKET ST ROOM 109 ST LOUIS MO 63103
ST LOUIS CITY WATER DEPT               1640 S KINGHIGHWAY ST LOUIS MO 63110
ST LOUIS COUNTY                        ST LOUIS COUNTY - COLLEC 41 S CENTRAL AVE CLAYTON MO 63105
ST LOUIS COUNTY COLLECTOR OF           REVENUE 41 SOUTH CENTRAL ST LOUIS MO 63105-1721
ST LOUIS COUNTY GOVERNMENT             41 S CENTRAL AVE CLAYTON MO 63105
ST LUCIE COUNTY TAX COLLECTOR          PO BOX 308 FT. PIERCE FL 34954
ST LUCIE COUNTY UTILITIES              2300 VIRGINIA AVE FORT PIERCE FL 34982
ST LUCIE FALLS PROPERTY OWNERS ASSOC   9000 SW PENNSYLVANIA AVENUE STUART FL 34997
INC
ST LUCIE WEST COUNTRY                  CLUB ESTATES ASSOC. INC P O BOX 88041 PORT ST LUCIE FL 34988
ST LUCIE WEST SERVICIES DISTRICT       450 SW UTILITY DR PORT SAINT LUCIE FL 34986
ST LUCIE WEST UTILITY                  450 SW UTILITY DRIVE PORT ST LUCIE FL 34986
ST MARTIN PARISH                       ST MARTIN PARISH - COLLE P O BOX 247 ST MARTINVILLE LA 70582
ST MARY PARISH                         ST MARY PARISH - TAX COL P O BOX 571 FRANKLIN LA 70538
ST MARYS COUNTY                        ST MARYS COUNTY - TREASU 23150 LEONARD HALL DRIVE LEONARDTOWN MD 20650
ST MARYS COUNTY /SEMIANN               ST MARYS COUNTY - TREASU 23150 LEONARD HALL DR LEONARDTOWN MD 20650
ST MARYS COUNTY TREASURER              23150 LEONARD HALL DR LEONARDTOWN MD 20650
ST MARYS SCHOOL DISTRICT               JAMES ALLEGRETTO-TX COLL PO BOX 156 FORCE PA 15841
ST MARYS SCHOOL DISTRICT               JILL PRITT - TAX COLLECT 760 SHELVEY SUMMIT RDPO KERSEY PA 15846
ST MARYS SCHOOL DISTRICT               ST MARYS SD - TAX COLLEC 79 RISHEL LN WEEDVILLE PA 15868
ST MATTHEWS CITY                       ST MATTHEWS CITY - TREAS 3940 GRANDVIEW AVE, 3RD LOUISVILLE KY 40207
ST MICHAELS QUALITYCONST               24-3 QUARTS LN PORT JERVIS NY 12771
ST NAZIANZ VILLAGE                     ST NAZIANZ VLG TREASURER PO BOX 302 / 228 W MAIN ST NAZIANZ WI 54232
ST OF NEW JERSEY MANICIPAL COURT OF    BIRDGETON JOINT CNTY OF CUMBERLAND 330 FAYETTE ST BRIDGETON NJ 08302
ST PAUL TOWN (RUSSELL                  ST PAUL TOWN - TREASURER P O BOX 66 ST PAUL VA 24283
ST PETERSBURG BORO                     ST PETERSBURG BORO - COL 640 MAIN STREET ST PETERSBURG PA 16054
ST REGIS FALLS CS (CMBD                TAX COLLECTOR PO BOX 308 ST REGIS FALLS NY 12980
ST REGIS PARK CITY                     CITY OF ST REGIS PARK - 2501 BARDSTOWN RD, RIVER LOUISVILLE KY 40205
ST TAMMANY PARISH                      ST TAMMANY PARISH - COLL P O BOX 61080 NEW ORLEANS LA 70161



Epiq Corporate Restructuring, LLC                                                                 Page 1163 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1189 of 1490
Claim Name                             Address Information
ST TAMMANY PARISH CLERK OF COURT       PO BOX 1090 COVINGTON LA 70434
ST TAMMANY PARISH TAX COLLECTOR        PO BOX 608 COVINGTON LA 70433
ST THOMAS / BABBTOWN                   35615 MARYS RD META MO 65058
ST THOMAS BABBTOWN MTL                 P O BOX 116 META MO 65058
ST THOMAS TOWNSHIP                     ST THOMAS TWP - TAX COLL 4698 WARM SPRING RD GREENCASTLE PA 17225
ST. CHARLES COUNTY COLLECTOR           201 N. 2ND ST. ROOM 134 ST. CHARLES MO 63301
ST. CLAIR AREA SD/E NORW               ST. CLAIR AREA SD - COLL 720 ST. CLAIR PORT CARBO POTTSVILLE PA 17901
ST. CLAIR AREA SD/NEW CA               ST. CLAIR AREA SD - COLL 100 ARNOT ST ST CLAIR PA 17970
ST. CLAIR COUNTY DRAIN COMMISSIONER    21 AIRPORT DRIVE PORT HURON MI 48079
ST. CLAIR S.D./MIDDLEPOR               ST. CLAIR SD - TAX COLLE 14 SHADE ST., POB 202 MIDDLEPORT PA 17953
ST. CLAIR SD/BLYTHE TWP                ST CLAIR AREA SD - COLLE 380 RIDGE RD CUMBOLA PA 17930
ST. CLAIR SD/NEW PHILADE               ST. CLAIR SD - TAX COLLE 62 VALLEY ST NEW PHILADELPHIA PA 17959
ST. CROIX - CHRISTIANSTE               GOVERNMENT OF THE US VIR 1105 KING STREET CHRISTIANSTED ST CROIX 00820 US
                                       VIRGIN ISLANDS
ST. CROIX - FREDRICKSTED               GOVERNMENT OF THE US VIR 1105 KING STREET ST CROIX 00820 US VIRGIN ISLANDS
ST. FRANCIS COURT CONDOMINUM           356-410 RIDGE AVE 1001-11 HULL TERRACE EVANSTON IL 60202
CORPORATION
ST. FRANCISVILLE TOWN                  ST FRANCISVILLE TOWN COL P O DRAWER 400 ST FRANCISVILLE LA 70775
ST. GABRIEL CITY                       ST. GABRIEL CITY - COLLE P. O. BOX 597 ST. GABRIEL LA 70776
ST. GEORGE TOWN                        ST. GEORGE TOWN- TAX COL 1 BARBER ROAD ST GEORGE VT 05495
ST. JOHN ROSSIN & BERR PLLC            1601 FORUM PLACE STE 700 CENTURION TOWER WEST PALM BEACH FL 33401
ST. JOHNS CITY                         ST. JOHNS CITY TREASURER 100 E STATE ST, STE 1100 ST JOHNS MI 48879
ST. JOHNS COUNTY                       ST. JOHNS COUNTY-TAX COL 4030 LEWIS SPEEDWAY ST AUGUSTINE FL 32084
ST. JOHNS COUNTY UTILITY               1205 FLORIDA 16 ST. AUGUSTINE FL 32084
ST. JOHNS HOUSING PARTNERSHIP, INC     P.O. BOX 1086 (525 W. KING ST) ST. AUGUSTINE FL 32084
ST. JOHNS INS AGY                      PO BOX 546 ST JOHN US VI 00831
ST. JOHNS INSURANCE COMPANY            6675 WESTWOOD BLVD, SUITE 360 ORLANDO FL 32821
ST. JOSEPH CITY                        ST. JOSEPH CITY-TAX COLL PO BOX 37 SAINT JOSEPH TN 38481
ST. JOSEPH COUNTY TREASURER            227 WEST JEFFERSON BLVD SOUTH BEND IN 46601
ST. JOSEPH COUNTY TREASURER            P.O. BOX 47558 SOUTH BEND IN 46634
ST. JOSEPH TOWN                        ST. JOSEPH TOWN - COLLEC P O BOX 217 ST JOSEPH LA 71366
ST. LANDRY CLERK OF COURT              118 SOUTH COURT STREET OPELOUSAS LA 70570
ST. LOUIS CITY WATER DEPARTMENT        1640 SOUTH KINGSHIGHWAY ST. LOUIS MO 63110
ST. LOUIS COUNTY                       ST LOUIS CO. - AUD/TREAS 100 N FIFTH AVE WEST, RO DULUTH MN 55802
ST. LOUIS COUNTY AUDITOR               100 N. 5TH AVENUE W R 214 DULUTH MN 55802
ST. LOUIS COUNTY TREASURER             41 SOUTH CENTRAL CLAYTON MO 63105
ST. LUCIE COUNTY                       ST. LUCIE COUNTY-TAX COL 2300 VIRGINIA AVE FT PIERCE FL 34982
ST. LUCIE COUNTY TAX COLLECTOR         2300 VIRGINIA AVENUE FT. PIERCE FL 34982
ST. LUCIE TAX COLLECTOR                1664 WALTON ROAD SUITE 101 PORT ST. LUCIE FL 34952
ST. MARYS CITY                         ST. MARYS CITY-TAX COLLE 418 OSBORNE ST - TAX DEP SAINT MARYS GA 31558
ST. MARYS COUNTY METROPOLITAN          23121 CAMDEN WAY CALIFORNIA MD 20619
COMMISSION
ST. MARYS METROPOLITAN COMMISSION      ATTN: ST MARY 23121 CAMDEN WAY CALIFORNIA MD 20619
ST. PAULS TOWN                         ST. PAULS TOWN - TREASU P O BOX 364, TOWN HALL ST PAULS NC 28384
ST. PETER LAW OFFICES, PC              2620 RADIO WAY MISSOULA MT 59808
ST. PETERSBURG CITY UTILITY LIEN       P.O. BOX 33034 ST. PETERSBURG FL 33733
ST. REGIS SEWER DISTRICT               PO BOX 130 SUPERIOR MT 59872
ST. TAMMANY PARISH TAX COLLECTOR       P.O. BOX 1120 COVINGTON LA 70434
STABILITY ROOFING &                    JAIME & TERESA GARRIDO 460 SW UNDALLO RD PORT SAINT LUCIE FL 34953
STACEY BROOKS                          STACEY RAY BROOKS 1725 BRAYS LAKE ROAD ROYSTON GA 30662


Epiq Corporate Restructuring, LLC                                                                 Page 1164 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1190 of 1490
Claim Name                               Address Information
STACEY CATALDO                           9606 TREE TOP LAKE RD TAMPA FL 33626
STACEY FARNER-EIDELL                     531 DOE LN CHERRY HILL NJ 08034
STACEY HEARD &                           RENDER HEARD 76 LOGAN DR TIFTON GA 31793
STACEY J EDMONDS TRSTEE                  JENE W EDMUNDS LIVING TRST C/O MATT DEVLIN P.C 601 SOUTH HUSBAND STREET
                                         STILLWATER OK 74074
STACEY SCHWARTZ                          100 PEACOCK DRIVE STRATFORD CT 06614
STACEY SPEARS                            409 A MAIN ST. VACAVILLE CA 95688
STACEY'S PROFESSIONAL PAINTING           & PRESSURE WASHING STACEY K. DUTCHER 63 A MIRACLE AVE AVON PARK FL 33825
STACY ARENA                              3341 AVOCADO VISTA LANE FULLBROOK CA 92028
STACY MURPHY                             TRINETTE G. KENT, ESQ. LEMBERG LAW, LLC 3219 E CAMELBACK ROAD, #588 PHOENIX AZ
                                         85018
STAFFORD COUNTY                          STAFFORD COUNTY - TREASU 1300 COURTHOUSE RD, ROOM STAFFORD VA 22554
STAFFORD COUNTY                          STAFFORD COUNTY - TREASU 209 N BROADWAY, SUITE G ST JOHN KS 67576
STAFFORD COUNTY TREASURER                1300 COURTHOUSE RD RM 125 STAFFORD VA 22554
STAFFORD HOME IMPROVEMEN                 10417 SHAW DR SPOTSYLVANIA VA 22553
STAFFORD TOWN                            STAFFORD TOWN - TAX COLL 0NE MAIN STREET STAFFORD SPRINGS CT 06076
STAFFORD TOWN                            STAFFORD TOWN - TAX COLL 8903 ROUTE 237 STAFFORD NY 14143
STAFFORD TOWNSHIP                        STAFFORD TWP - COLLECTOR 260 EAST BAY AVENUE MANAHAWKIN NJ 08050
STAFFORD, VALERIE                        ADDRESS ON FILE
STAG CAPITAL PARTNERS LLC                ONE FEDERAL ST 23RD FLOOR BOSTON MA 02110
STAG III RAPID CITY LLC                  1 FEDERAL ST 23RD FL BOSTON MA 02110
STAGECOACH FARMS CIVIC CLUB, INC.        P.O. BOX 1236 PINEHURST TX 77362
STAGESTOP OWNERS ASSOCIATION INC         493 STAGESTOP RD SS D-5 JEFFERSON CO 80456
STAIN AWAY INC                           837 AMELIA COURT GRAYSLAKE IL 60030
STAINBACK SATTERWHITE & ZOLLICOFFER      MICHAEL E. SATTERWHITE 115 NORTH GARNETT STREET, P.O.BOX 1820 HENDERSON NC
PLLC                                     27536
STAINLESS STEEMER PRO                    CARPET CLEAN & REST CORP 1651 W 37 ST 308 HIALEAH FL 33012
STALL & ASSOCIATES REAL ESTATE           910 S. ROGERS CLARKSVILLE AR 72830
STALLINGS PLUMBING HEATING AND A/C INC   PO BOX 3168 KINSTON NC 28502
STALLINGS, AVERY                         ADDRESS ON FILE
STALLINGS, LORISA                        ADDRESS ON FILE
STALVEY INS GROUP                        4336 UNIT C SEA MTN HWY LITTLE RIVER SC 29566
STAMBAUGH TOWNSHIP                       STAMBAUGH TOWNSHIP - TRE 103 CATALDO RD. IRON RIVER MI 49935
STAMFORD C S (TN OF HARP                 STAMFORD C S - TAX COLLE 1 RIVER ST STAMFORD NY 12167
STAMFORD C S (TN OF STAM                 STAMFORD C S - TAX COLLE 1 RIVER ST STAMFORD NY 12167
STAMFORD CITY                            STAMFORD CITY - TAX COLL PO BOX 10152 ATTN: TAX C STAMFORD CT 06904
STAMFORD CS (TN OF GILBO                 STAMFORD CS-TAX COLLECTO 1 RIVER ST STAMFORD NY 12167
STAMFORD HAMMOND                         57 OLD RIDGE RD NEW MILFORD CT 06776
STAMFORD TOWN                            STAMFORD TOWN - TAX COL 986 MAIN ROAD STAMFORD VT 05352
STAMFORD TOWN                            STAMFORD TOWN - TAX COLL PO BOX M HOBART NY 13788
STAMFORD VILLAGE(T-STAMF                 STAMFORD VILLAGE - CLERK 84 MAIN ST. STAMFORD NY 12167
STAMPING GROUND CITY                     STAMPING GROUND - CLERK P O BOX 29 STAMPING GROUND KY 40379
STAMPS, MICHAEL                          ADDRESS ON FILE
STAN AND SON                             744 CEDAR CREEK RD PALATKA FL 32177
STAN BYRD REALTORS                       ATTN: MICHAEL BYRD 10468 N MAIN ST ARCHDALE NC 27263
STAN CO                                  6718 GUHN RD HOUSTON TX 77040
STAN GOMEZ                               P.O. BOX 1107 RIFLE CO 81650
STAN SIEVERT AGENCY                      309 MAIN STREET LAKEFIELD MN 56150
STAN WHITTINGTON                         PO BOX 277 BALDWIN GA 30511
STANBERRY INS AGENCY INC                 1442 LAKEWOOD RD MANASQUAN NJ 08736


Epiq Corporate Restructuring, LLC                                                                  Page 1165 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1191 of 1490
Claim Name                               Address Information
STANCOFF INS AGENCY                      5301 BEACON COURT FLOWER MOUND TX 75028
STANDARD ABSTRACT & TITLE COMPANY        INC 3420 OLD CANTRELL RD LITTLE ROCK AR 72202
STANDARD AND POORS                       2542 COLLECTION CENTER DRIVE CHICAGO IL 60693
STANDARD CASUALTY CO                     100 NORTHWOODS DR NEW BRAUNFELS TX 78132
STANDARD DEMOLITION CORP                 1607 N 43RD ST TAMPA FL 33605
STANDARD FIRE                            P O BOX 2057 KALISPELL MT 59903
STANDARD FIRE INS                        FLOOD PO BOX 2874 OMAHA NE 68103
STANDARD FIRE INS CO                     P O BOX 29103 SHAWNEE MISSION KS 66201
STANDARD GUARANTY                        INSURANCE COMPANY PO BOX 4096 SCOTTSDALE AZ 85261
STANDARD GUARANTY                        INSURANCE COMPANY PO BOX 6046 SCOTTSDALE AZ 85261
STANDARD GUARANTY                        P O BOX 6046 SCOTTSDALE AZ 85261
STANDARD GUARANTY INS CO                 8655 E VIA DE VENTURA200 SCOTTSDALE AZ 85258
STANDARD INSURANCE AGENCY, INC.          P. O. BOX 311806 NEW BRAUNFELS TX 78131
STANDARD INSURANCE AGNCY                 P.O. BOX 311806 NEW BRAUNFELS TX 78131
STANDARD MOBILE HOME PARK                1527 S STANDARD AVENUE SANTA ANA CA 92707
STANDARD MUTUAL INS                      P O BOX 19267 SPRINGFIELD IL 62794
STANDARD P C                             PO BOX 1020 WINSTON SALEM NC 27102
STANDARD P C                             5630 UNIVERSITY PKWY WINSTON SALEM NC 27105
STANDARD REGISTER FEDERAL CREDIT UNION   175 CAMPBELL ST DAYTON OH 45417
STANDING CLOUD, CURTIS                   ADDRESS ON FILE
STANDING CLOUD, SHAWNDAI                 ADDRESS ON FILE
STANDING STONE TWP (TWP                  HELEN OLEWNIK - TAX COLL 53 TRACY RD WYSOX PA 18854
STANDINGCLOUD, JOSHUA                    ADDRESS ON FILE
STANDISH CITY                            STANDISH CITY - TREASURE 399 E BEAVER STANDISH MI 48658
STANDISH TOWN                            STANDISH TOWN -TAX COLL 175 NORTHEAST ROAD STANDISH ME 04084
STANDISH TOWNSHIP                        STANDISH TOWNSHIP - TREA PO BOX 944 STANDISH MI 48658
STANDISH TOWNSHIP TREASURER              PO BOX 944 STANDISH MI 48658
STANDUP BUILDERS LLC                     413-15 N FRONT PHILADELPHIA PA 19123
STANFORD CITY                            CITY OF STANFORD - CLERK 305 E MAIN ST STANFORD KY 40484
STANFORD TOWN                            STANFORD TOWN - TAX COLL 26 TOWN HALL ROAD STANFORDVILLE NY 12581
STANFORD VILLAGE CORP                    DBA STANFORD ROOFING & REMODELING 5435 NORTH GARLAND AVE, # 140-196 GARLAND TX
                                         75040
STANGER, ANDREA                          ADDRESS ON FILE
STANHOPE BORO                            STANHOPE BORO -TAX COLLE 77 MAIN STREET STANHOPE NJ 07874
STANHOPE HOME                            IMPROVEMENT LLC 4601 EUGENE DR BRISTOL PA 19007
STANISLAUS CNTY. TREASURER TAX           PO BOX 859 MODESTO CA 95353
COLLECTOR
STANISLAUS COUNTY                        STANISLAUS COUNTY TAX CO 1010 10TH STREET SUITE 2 MODESTO CA 95354
STANISLAUS COUNTY TAX COLLECTOR          PO BOX 859 MODESTO CA 95353
STANISLAUS COUNTY TAX COLLECTOR          1010 10TH STREET SUITE 2500 MODESTO CA 95354
STANLEY CITY(CHIPPEWA)                   STANLEY CITY TREASURER PO BOX 155/116 3RD AVE STANLEY WI 54768
STANLEY COUNTY                           STANLEY COUNTY - TREASUR PO BOX 615 FORT PIERRE SD 57532
STANLEY INS BROKERAGE                    136-40 39TH AVE SUITE303 FLUSHING NY 11354
STANLEY LAKE MUD U                       STANLEY LAKE MUD - COLLE 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
STANLEY MAXIMOWICZ HEATING               & AIR CONDITIONING 43 YOLANDA DRIVE SHAVERTOWN PA 18708
STANLEY PLANK                            ADDRESS ON FILE
STANLEY RESTORATION &                    JOHN & ANGELA EATON 1471 AMERICAN WAY CEDAR HILL TX 75104
STANLEY SIKORSKI                         & CHERYL SIKORSKI 2276 BLODWEN CIRCLE GROVE CITY OH 43123
STANLEY STEEMER OF                       PEORIA 4040 SW ADAMS PEORIA IL 61605



Epiq Corporate Restructuring, LLC                                                                   Page 1166 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1192 of 1490
Claim Name                              Address Information
STANLEY STEEMER OF SOUTH FLORIDA, INC   2085 SOUTH CONGRESS AVENUE DELRAY BEACH FL 33445
STANLEY TOWN                            STANLEY TOWN - TREASURER 278 E MAIN STREET STANLEY VA 22851
STANLEY TOWN                            STANLEY TWN TREASURER 2167 15TH AVENUE CAMERON WI 54822
STANLEY V WALDROUP                      ADDRESS ON FILE
STANLEY VARE AGENCY                     1101 DEKALB PIKE BLUE BELL PA 19422
STANLEY, ANDREA                         ADDRESS ON FILE
STANLEY, JULIE                          ADDRESS ON FILE
STANLEY, KYRAN                          ADDRESS ON FILE
STANLEY, MORGAN                         ADDRESS ON FILE
STANLEY, ROBERT                         ADDRESS ON FILE
STANLEY, SHARRA                         ADDRESS ON FILE
STANLY COUNTY                           STANLY COUNTY - TAX COLL 201 S SECOND ST ROOM 104 ALBEMARLE NC 28001
STANNARD TOWNSHIP                       STANNARD TOWNSHIP - TREA PO BOX 216 BRUCE CROSSING MI 49912
STANTON CHAPEL INS ASSOC                60 BERLIN RD CHERRY HILL NJ 08034
STANTON CITY                            STANTON CITY - CLERK PO BOX 370 STANTON KY 40380
STANTON CITY                            STANTON CITY - TREASURER PO BOX 449 STANTON MI 48888
STANTON CITY/ISD C/O APP                MARTIN CAD - TAX COLLECT BOX 1349 STANTON TX 79782
STANTON COUNTY                          STANTON COUNTY - TREASUR PO BOX 385 STANTON NE 68779
STANTON TOWN                            ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD. HUDSON WI 54016
STANTON TOWN                            DUNN COUNTY TREASURER 800 WILSON AVE, RM 150 MENOMONIE WI 54751
STANTON TOWNSHIP                        STANTON TOWNSHIP - TREAS 50112 CANAL RD HOUGHTON MI 49931
STANTON, ERIC                           ADDRESS ON FILE
STAPELBERG, ROBERT                      ADDRESS ON FILE
STAPLES, COURTNEE                       ADDRESS ON FILE
STAPLES, IVAN                           ADDRESS ON FILE
STAPLETON CITY                          STAPLETON CITY-TAX COLLE PO BOX 0218 STAPLETON GA 30823
STAR & SHIELD INSURANCE                 P O BOX 14300 TALLAHASSEE FL 32317
STAR GOLDEN ENTERPRISES LLC             GARMAN TURNER GORDON ERIKA PIKE TURNER 650 WHITE DR #100 LAS VEGAS NV 89119
STAR INS AGENCY                         PO BOX 88 COLUMBIA CITY IN 46725
STAR INS AGENCY                         PO BOX 850588 MESQUITE TX 75185
STAR INS/MEADOWBROOK INS                26600 TELEGRAPH RD SOUTHFIELD MI 48034
STAR INSURANCE AGENCY                   315 S ADAMS MARION IN 46952
STAR PRAIRIE TOWN                       ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD HUDSON WI 54016
STAR PRAIRIE VILLAGE                    ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD. HUDSON WI 54016
STAR REALTY INC                         15 E CHURCHVILLE RD STE 108 BEL AIR MD 21014
STAR REALTY, INC                        ATTN: KIM NOVAK 15 E CHURCHVILLE RD STE 108 BEL AIR MD 21014
STAR TOWNSHIP                           STAR TOWNSHIP - TREASURE 6775 ALBA HWY ELMIRA MI 49730
STAR VALLEY RANCH ASSOCIATION           781 VISTA EAST DRIVE STAR VALLEY RANCH WY 83127
STAR WINDOW SOLUTIONS                   715 ARMOUR RD APT 706 KANSAS CITY MO 64116
STARBOARD SIDE COA                      4177 A CRESCENT DRIVE ST LOUIS MO 63129
STARDUST APPRAISAL SRVCS                11030 ST RT 197 WAPAKONETA OH 45895
STARFIRE CONDO OWNERS' ASSN, ET AL.     MARY F CHAPMAN LAW OFFICE OF MARY F. CHAPMAN LTD 8440 W LAKE MEAD BLVD STE 203
                                        LAS VEGAS NV 89128
STARFISH ASSOCIATES LLC                 1200 US HWY 22 STE B BRIDGEWATER NJ 08807
STARFISH ASSOCIATES, LLC                ATTN: CORPORATE COUNSEL 1200 US HIGHWAY 22 SUITE 8 BRIDGEWATER NJ 08807
STARION INS                             P O BOX 99 ELLENDALE ND 58436
STARK AGENCY                            91 MAIN ST CHESTER CT 06412
STARK COUNTY                            STARK COUNTY - TREASURER 110 CENTRAL PLAZA S, STE CANTON OH 44702
STARK COUNTY                            STARK COUNTY - TREASURER P.O. BOX 130 DICKINSON ND 58602



Epiq Corporate Restructuring, LLC                                                                  Page 1167 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1193 of 1490
Claim Name                              Address Information
STARK COUNTY                            STARK COUNTY - TREASURER 130 WEST MAIN TOULON IL 61483
STARK COUNTY METROPOLITAN SEWER DEPT.   1701 MAHONING ROAD, N.E. CANTON OH 44705
STARK COUNTY SEWER DEPARTMENT           P O BOX 9972 CANTON OH 44711
STARK COUNTY TREASURER                  110 CENTRAL PLZ S, STE 250 CANTON OH 44702-1410
STARK FARMERS MTL INS CO                244 MAIN ST E SLEEPY EYE MN 56085
STARK SOLUTIONS INC                     19630 40TH AVE W LYNNWOOD WA 98036
STARK TOWN                              STARK TOWN -TAX COLLECTO 1189 STARK HIGHWAY STARK NH 03582
STARKE AGENCY                           210 COMMERCE ST MONTGOMERY AL 36104
STARKE COUNTY                           STARKE COUNTY - TREASURE 53 EAST MOUND STREET KNOX IN 46534
STARKS TOWN                             STARKS TOWN - TAX COLLE 57 ANSON ROAD STARKS ME 04911
STARKS, KEITH                           ADDRESS ON FILE
STARKS, TALIA                           ADDRESS ON FILE
STARKSBORO TOWN                         STARKSBORO TOWN - TREASU PO BOX 91 STARKSBORO VT 05487
STARKWEATHER & SONS &                   SHANE & JULIE DAVOLL 323 S SHOOP AVE WAUSEON OH 43567
STARKWEATHER AND SHEPLEY                60 CATAMORE BLVD PROVIDENCE RI 02914
STARLEY-LEAVITT INS AGY                 715 SHOSHONE ST NORTH TWIN FALLS ID 83303
STARLING CONSTRUCTION &                 KENNETH COLEMAN 448 MIDWAY RD CAIRO GA 39828
STARLING ROOFING AND CONSTRUCTION       ANTHONY STARLING 19702 BELLA LOMA 430 SAN ANTONIO TX 78256
STARPOINT C S (CMBD TNS                 STARPOINT C S - TAX COLL 4363 MAPLETON RD LOCKPORT NY 14094
STARR                                   STARR ADJUSTMENT SERVICES, INC. ATTN: KATE GOOKIN 399 PARK AVENUE, 9TH FLOOR
                                        NEW YORK NY 10022
STARR BUILDERS LLC                      1605 CARMEL DR LATAYETTE LA 70501
STARR COUNTY                            STARR COUNTY - TAX COLLE 100 N. FM 3167 SUITE 201 RIO GRANDE CITY TX 78582
STARR INDEMNITY                         STARR ADJUSTMENT SERVICES, INC. ATTN: KATE GOOKIN 399 PARK AVENUE, 9TH FLOOR
                                        NEW YORK NY 10022
STARR INS AGENCY                        P O BOX 545 FOREST PARK GA 30297
STARR SURPLUS LINES                     399 PARK AVE 8TH FL NEW YORK NY 10022
STARRITT CONST & JAMES &                CINDY 7467 EIGLEBERRY ST GILROY CA 95020
STARRUCCA BORO                          DONALD POTTER - TAX COLL 45 SHADIGEE CREEK RD STARRUCCA PA 18462
STARRY KNOLL OWNERS ASSOCIATION         6572 OAKMONT DRIVE SUITE A SANTA ROSA CA 95409
STARS AND STRIPES INC                   6725 S FRY RD 700-362 KATY TX 77494
STARSTONE NATIONAL INSURANCE COMPANY    PO BOX 230 FORT WORTH TX 76101
STARSTONE NATL INS CO                   P O BOX 743183 ATLANTA GA 30374
START TO FINISH BUILDERS                PO BOX 850 WILLIAMSTOWN NJ 08094
START TO FINISH RESTOR                  PO BOX 2835 VISTA CA 82083
START TO FINISH RESTOR &                WILL & KAREN RICHARDSON PO BOX 2835 VISTA CA 92083
START TO FINISH RESTORATION, INC.       P.O. BOX 2835 VISTA CA 92085
STARTUP WATER DISTRICT                  PO BOX 114 STARTUP WA 98293
STARWOOD ROOFING                        2101 EVANS AVE FORT WORTH TX 76104
STATE AUDITOR OF GREENBRIER             COUNTY COLLECTIONS DIVISION 1900 KANAWHA BLVD E BLDG 1 W114 CHARLESTON WV
                                        25305
STATE AUDITOR OF MASON COUNTY           1900 KANAWHA BLVD E B1 RM W-114 CHARLESTON WV 25305
STATE AUTO INS CO                       P O BOX 2057 KALISPELL MT 59903
STATE AUTO INS OF OH                    P O BOX 182738 COLUMBUS OH 43218
STATE AUTO INSURANCE COMPANIES          P.O. BOX 182738 COLUMBUS OH 43218-2738
STATE AUTO PROPERTY & CASUALTY INS CO   LARRY WILT, JR 518 EAST BROAD STREET COLUMBUS OH 43215
STATE AUTOMOBILE MUTUAL                 518 E BROAD ST COLUMBUS OH 43215
STATE BANKING DEPARTMENT OF ALABAMA     BUREAU OF LOANS 401 ADAMS AVENUE, SUITE 680 MONTGOMERY, AL 36104
STATE BANKING DEPARTMENT OF ALABAMA     BUREAU OF LOANS HILARY FARTHING, COMPANIES 401 ADAMS AVENUE, SUITE 680
                                        MONTGOMERY, AL 36104


Epiq Corporate Restructuring, LLC                                                                Page 1168 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1194 of 1490
Claim Name                             Address Information
STATE BANKING DEPARTMENT OF ALABAMA    BUREAU OF LOANS ATTN JEREMY WINDHAM, MORTGAGE LIC CN 401 ADAMS AVENUE, SUITE
                                       680 MONTGOMERY, AL 36104
STATE BANKING DEPARTMENT OF ALABAMA    BUREAU OF LOANS DIANA ANDERSON, INDIVIDUAL CONTACT 401 ADAMS AVENUE, SUITE 680
                                       MONTGOMERY, AL 36104
STATE BAR OF WISCONSIN                 5302 EASTPARK BLVD MADISON WI 53718
STATE BOARD OF EQUALIZATION            PO BOX 942881 SACRAMENTO CA 94279
STATE COLLECTIONS, L.L.C.              3970 PARK AVE., SUITE D HOT SPRINGS AR 71901
STATE COLLEGE BORO BILL                STATE COLLEGE BORO - COL 243 SOUTH ALLEN ST STATE COLLEGE PA 16801
STATE COLLEGE S.D./COLLE               STATE COLLEGE AREA SD - 1481 E COLLEGE AVE STATE COLLEGE PA 16801
STATE COLLEGE S.D./FERGU               STATE COLLEGE SD - COLLE 3147 RESEARCH DR STATE COLLEGE PA 16801
STATE COLLEGE S.D./HALFM               HALFMOON TWP - TAX COLLE 1948 HALFMOON VALLEY ROA PORT MATILDA PA 16870
STATE COLLEGE S.D./HARRI               STATE COLLEGE AREA SD - 224 E MAIN ST BOALSBURG PA 16827
STATE COLLEGE S.D./PATTO               STATE COLLEGE AREA SD - 100 PATTON PLAZA STATE COLLEGE PA 16803
STATE COLLEGE S.D./STATE               SCASD - TAX COLLECTOR 243 SOUTH ALLEN ST STATE COLLEGE PA 16801
STATE FARM                             300 KIMBALL DR PARSIPPANY NJ 07054
STATE FARM                             3000 MARCONI DR ALPHARETTA GA 30005
STATE FARM                             P O BOX 2661 BIRMINGHAM AL 35297
STATE FARM F & C                       11350 JOHNS CREEK PKWY DULUTH GA 30098
STATE FARM F & C                       2500 MEMORIAL BLVD MURFREESBORO TN 37131
STATE FARM F&C                         100 STATE FARM PKWY BIRMINGHAM AL 35209
STATE FARM F&C                         1440 GRANVILLE RD NEWARK OH 43055
STATE FARM F&C                         2550 NORTHWESTERN AVE WEST LAFAYETTE IN 47906
STATE FARM F&C                         4700 S PROVIDENCE RD COLUMBIA MO 65217
STATE FARM F&C                         P O BOX 82542 LINCOLN NE 68501
STATE FARM F&C                         2700 S SUNLAND DR TEMPE AZ 85282
STATE FARM F&C                         900 OLD RIVER ROAD BAKERSFIELD CA 93311
STATE FARM F&C                         P O BOX 5000 DUPONT WA 98327
STATE FARM F&C COMPANY                 222 S 84TH ST LINCOLN NE 68510
STATE FARM FIRE &                      1555 PROMONTORY CIRCLE GREELEY CO 80638
STATE FARM FIRE & CAS                  ONE STATE FARM DR CONCORDVILLE PA 19339
STATE FARM FIRE & CAS                  6400 STATE FARM BLVD RHONERT CA 94926
STATE FARM FIRE & CAS                  P O BOX 5000 DUPONT WA 98327
STATE FARM FIRE & CASUALTY COMPANY     APRIL STEPHENS 1 STATE FARM PLAZA BLOOMINGTON IL 61710
STATE FARM FIRE AND CASUALTY COMPANY   11350 JOHNS CREEK PARKWAY DULUTH GA 30098-0001
STATE FARM FIRE AND CASUALTY COMPANY   GUGLIELMO, MARKS, SCHUTTE TERHOEVE & LOVE HENRY G.TERHOEVE, ESQ 320 SUMERULOS
                                       ST BATON ROUGE LA 70802
STATE FARM FLORIDA INSURANCE CO.       7401 CYPRESS GARDENS WINTER HAVEN FL 33888
STATE FARM FLORIDA INSURANCE COMPANY   ALFANO KINGSFORD, P.A. LYNN S. ALFANO 151 SOUTHHALL LANE, SUITE 130 MAITLAND
                                       FL 32751
STATE FARM GEN CT MA                   P O BOX 8000 BALLSTON SPA NY 12020
STATE FARM GENERAL INSURANCE COMPANY   900 OLD RIVER ROAD BAKERSFIELD CA 93311-9501
STATE FARM INS                         INS SUPPORT CENTER P O BOX 680001 DALLAS TX 75368
STATE FARM INS AGNCY                   2816A SOUTH COLLEGE RD WILMINGTON NC 28412
STATE FARM INS CO                      1000 WILMINGTON DRIVE DUPONT WA 98327
STATE FARM INS COMPANIES               P O BOX 911 PARSIPPANY NJ 07054
STATE FARM INS. CO.                    P O BOX 680001 DALLAS TX 75368
STATE FARM INSURANCE                   100 STATE FARM PLACE BALLSTON SPA NY 12020
STATE FARM INSURANCE                   P O BOX 588002 NORTH METRO GA 30029
STATE FARM INSURANCE                   248 S COOPER ST MEMPHIS TN 38104-4214
STATE FARM INSURANCE                   DYANNA BERNIER 2702 IRELAND GROVE ROAD BLOOMINFTON IL 61701-0001


Epiq Corporate Restructuring, LLC                                                                 Page 1169 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1195 of 1490
Claim Name                              Address Information
STATE FARM INSURANCE                   DOREEN JORDAN 10400 LINCOLN TRAIL FAIRVIEW HEIGHTS IL 62208
STATE FARM INSURANCE                   P. O. BOX 82542 LINCOLN NE 68501
STATE FARM INSURANCE                   12222 STATE FARM BLVD TULSA OK 74164
STATE FARM INSURANCE                   8225 BENT BRANCH DR IRVING TX 75063
STATE FARM INSURANCE                   P. O. BOX 799100 DALLAS TX 75379-9100
STATE FARM INSURANCE                   8900 AMBERGLEN BLVD AUSTIN TX 78729
STATE FARM INSURANCE                   TAMMY 1046 E MCKELLIPS RD. MESA AZ 85203
STATE FARM INSURANCE                   3615 HARDING AVE 303 HONOLULU HI 96816
STATE FARM INSURANCE - TEMPE           2700 S SUNLAND DRIVE TEMPE AZ 85282
STATE FARM INSURANCE CO                P O BOX 799100 DALLAS TX 75379
STATE FARM INSURANCE COMPANIES         1500 STATE FARM BLVD. CHARLOTTESVILLE VA 22909
STATE FARM INSURANCE COMPANY           LENDER SERVICE CENTER-PAYMENTS PO BOX 588002 NORTH METRO GA 30029-8002
STATE FARM INSURANCE COMPANY           LENDER SERVICE CENTER-PAYMENTS PO BOX 650436 DALLAS TX 75265-0436
STATE FARM INSURANCE COMPANY           HEIDI KIBBE INS AGENCY INC 800 LINDBERG LANE SUITE 120 PETALUMA CA 94952
STATE FARM LLOYDS                      3933 STECK AVE STE B111 AUSTIN TX 78759
STATE FARM PAYMENT PLAN                PO BOX 44110 JACKSONVILLE FL 32231-4110
STATE HIGHWAY PATROL FEDERAL           CREDIT UNION 1900 POLARIS PARKWAY SUITE 400 COLUMBUS OH 43240
STATE INS                              101 SW MARTIN DOWNS BLVD PALM CITY FL 34990
STATE INS AGENCY                       803 THIRD ST N JACKSONVILLE BEACH FL 32250
STATE INSURANCE ADVISORS               6173 MIAMI LAKES DR E MIAMI LAKES FL 33014
STATE LINE ROOFING                     WAYNE CHAPMAN 509 OLD MILL LANE RINGGOLD GA 30736
STATE NATIONAL INS CO                  1818 MARSHALL ST SHREVEPORT LA 71101
STATE NATIONAL INS CO                  P O BOX 55 SHREVEPORT LA 71161
STATE NATIONAL INS CO                  4050 CALLE REAL STE 2 SANTA BARBARA CA 93110
STATE NATIONAL INSURANCE               P O BOX 24622 FORT WORTH TX 76124
STATE OF ALABAMA                       401 ADAMS AVE SUITE 280 MONTGOMERY AL 36104
STATE OF ALABAMA ATTORNEY GENERAL      ATTN: STEVE MARSHALL 501 WASHINGTON AVE MONTGOMERY AL 36104
STATE OF ALABAMA ATTORNEY GENERAL      ATTN: STEVE MARSHALL PO BOX 300152 MONTGOMERY AL 36130-0152
STATE OF ALABAMA, DEPARTMENT OF REVENUE 3151 GORDON PERSONS BLDG. 50 RIPLEY STREET MONTGOMERY AL 36104
STATE OF ALASKA                        STATE OFFICE BUILDING 333 WILOUGHBY AVE 9TH FL JUNEAU AK 99801
STATE OF ALASKA ATTORNEY GENERAL       ATTN: JAHNA LINDEMUTH 1031 W 4TH AVE, STE 200 ANCHORAGE AK 99501
STATE OF ALASKA DEPT OF COMMERCE       BUSINESS LICENSE PROGRAM PO BOX 110806 JUNEAU AK 99811-0806
STATE OF ALASKA, DEPARTMENT OF COMMERCE COMMUNITY & ECONOMIC DEVELOPMENT SHANNON NYE 550 W. SEVENTH AVENUE, SUITE 1850
                                        ANCHORAGE AK 99501
STATE OF ALASKA, DEPARTMENT OF COMMERCE COMMUNITY & ECONOMIC DEVELOPMENT DAVID BRAUN 550 W. SEVENTH AVENUE, SUITE 1850
                                        ANCHORAGE AK 99501
STATE OF ALASKA, DEPARTMENT OF COMMERCE COMMUNITY & ECONOMIC DEVELOPMENT DIVISION OF BANKING & SECURITIES 550 W.
                                        SEVENTH AVENUE, SUITE 1850 ANCHORAGE AK 99501
STATE OF AMERICAN SAMOA ATTORNEY       ATTN: TALAUEGA ELEASALO V. ALE AMERICAN SAMOA GOV'T, EXEC OFC BLDG UTULEI,
GENERAL                                TERRITORY OF AMERICAN SAMOA PAGO PAGO AS 96799
STATE OF ARIZONA                       AZ DEPT OF FINANCIAL INSTITUTIONS 100 N 15TH AVE SUITE 261 PHOENIX AZ 85007
STATE OF ARIZONA                       DEPARTMENT OF FINANCIAL INSTITUTIONS ATTENTION LICENSING 100 N 15TH AVENUE,
                                       SUITE 261 PHOENIX AZ 85007
STATE OF ARIZONA ATTORNEY GENERAL      ATTN: MARK BRNOVICH 2005 NORTH CENTRAL AVENUE PHOENIX AZ 85004
STATE OF ARIZONA, SECRETARY OF STATE   1700 W WASHINGTON ST FL 7 PHOENIX AZ 85007
STATE OF ARKANSAS                      HERITAGE WEST BUILDING 201 EAST MARKHAM STREET SUITE 300 LITTLE ROCK AR
                                       72201-1692
STATE OF ARKANSAS ATTORNEY GENERAL     ATTN: LESLIE RUTLEDGE 323 CENTER ST, STE 200 LITTLE ROCK AR 72201-2610
STATE OF ARKANSAS DEPT OF ENVIR        QUALITY 5301 NORTHSHORE DR NORTH LITTLE ROCK AR 72118
STATE OF AZ SUPERINTENDENT OF FNCL INST 100 N 15TH AVE SUITE 261 PHOENIX AZ 85007


Epiq Corporate Restructuring, LLC                                                               Page 1170 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1196 of 1490
Claim Name                               Address Information
STATE OF CALIFORNIA                      1515 K STREET SUITE 200 SACRAMENTO CA 95814-4052
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF COLORADO                        1700 BROADWAY, SUITE 200 DENVER CO 80290
STATE OF COLORADO ATTORNEY GENERAL       ATTN: CYNTHIA H. COFFMAN RALPH L CARR COLORADO JUDICIAL BLDG 1300 BROADWAY,
                                         10TH FL DENVER CO 80203
STATE OF COLORADO DIV OF REAL ESTATE     1560 BROADWAY STE 925 DENVER CO 80202
STATE OF CONNECTICUT ATTORNEY GENERAL    ATTN: GEORGE JEPSEN 55 ELM ST HARTFORD CT 06106
STATE OF DE OFFICE OF THE                STATE BANK CMSN 555 E LOOCKERMAN ST #210 DOVER DE 19901
STATE OF DELAWARE                        820 N. FRENCH STREET CARVEL STATE OFFICE BUILDING, 9TH FLOOR WILMINGTON DE
                                         19801
STATE OF DELAWARE                        555 E LOCKERMAN ST 210 DOVER DE 19901
STATE OF DELAWARE ATTORNEY GENERAL       ATTN: MATTHEW DENN CARVEL STATE OFFICE BLDG 820 N FRENCH ST WILMINGTON DE
                                         19801
STATE OF FLORIDA                         FINANCIAL REGULATION 200 E. GAINES STREET TALLAHASSEE FL 32399
STATE OF FLORIDA ATTORNEY GENERAL        ATTN: PAM BONDI THE CAPITOL, PL 01 TALLAHASSEE FL 32399-1050
STATE OF FLORIDA, DEPARTMENT OF REVENUE CORAL SPRINGS SERVICE CENTER 3301 N UNIVERSITY DR, SUITE 200 CORAL SPRINGS FL
                                        33065-4149
STATE OF GEORGIA                         SECURITIES AND CHARITIES DIVISION 2 MARTIN LUTHER KING JR. DRIVE SE SUITE 317,
                                         WEST TOWER ATLANTA GA 30334
STATE OF GEORGIA ATTORNEY GENERAL        ATTN: CHRIS CARR 40 CAPITOL SQUARE, SW ATLANTA GA 30334
STATE OF HAWAII                          COMMISSIONER OF SECURITIES KING KALAKAUA BUILDING 335 MERCHANT STREET, RM 205
                                         HONOLULU HI 96813
STATE OF HAWAII ATTORNEY GENERAL         ATTN: RUSSELL SUZUKI 425 QUEEN ST HONOLULU HI 96813
STATE OF HAWAII DEPT OF COMMERCE &       CONSUMER AFFAIRS PO BOX 3559 HONOLULU HI 96811-3559
STATE OF HAWAII, PVL LICENSING BRANCH    DCCA-PVL PO BOX 3469 HONOLULU HI 96801
STATE OF HAWAII, PVL LICENSING BRANCH    335 MERCHANT ST 301 HONOLULU HI 96813
STATE OF IDAHO                           IDAHO DEPARTMENT OF FINANCE 800 PARK BLVD., SUITE 200 BOISE ID 83712
STATE OF IDAHO ATTORNEY GENERAL          ATTN: LAWRENCE WASDEN 700 W JEFFERSON ST, STE 210 PO BOX 83720 BOISE ID
                                         83720-0010
STATE OF ILLINOIS                        421 E. CAPITOL AVE. 2ND FLOOR SPRINGFIELD IL 62701
STATE OF ILLINOIS ATTORNEY GENERAL       ATTN: LISA MADIGAN 100 W RANDOLPH ST CHICAGO IL 60601
STATE OF INDIANA ATTORNEY GENERAL        ATTN: CURTIS T. HILL, JR. INDIANA GOVERNMENT CENTER SOUTH 302 W WASHINGTON ST,
                                         5TH FL INDIANAPOLIS IN 46204
STATE OF INDIANA, DEPT OF FNCL INST      302 WEST WASHINGTON STREET ROOM E111 INDIANAPOLIS IN 46204
STATE OF IOWA                            601 LOCUST ST. 4TH FLOOR DES MOINES IA 50309
STATE OF IOWA ATTORNEY GENERAL           ATTN: TOM MILLER HOOVER STATE OFFICE BUILDING 1305 E WALNUT DES MOINES IA
                                         50319
STATE OF IOWA SUPERINTENDENT OF BANKING 200 EAST GRAND AVENUE, SUITE 300 DES MOINES IA 50309
STATE OF KANSAS                          COMMISSIONER OF SECURITIES 109 SW 9TH ST. STE 600 TOPEKA KS 66612-1215
STATE OF KANSAS ATTORNEY GENERAL         ATTN: DEREK SCHMIDT 120 SW 10TH AVE, 2ND FL TOPEKA KS 66612
STATE OF KENTUCKY                        1025 CAPITAL CENTER DRIVE3 SUITE 200 FRANKFORT KY 40601
STATE OF KENTUCKY ATTORNEY GENERAL       ATTN: ANDY BESHEAR 700 CAPITOL AVE, STE 118 FRANKFORT KY 40601-3449
STATE OF KS OFFICE OF THE STATE BANK     700 SW JACKSON ST SUITE 300 TOPEKA KS 66603
CMS
STATE OF LOUISIANA                       8660 UNITED PLAZA BLVD. 2ND FLOOR BATON ROUGE LA 70809
STATE OF LOUISIANA ATTORNEY GENERAL      ATTN: JEFF LANDRY 1885 N THIRD ST BATON ROUGE LA 70802
STATE OF LOUISIANA ATTORNEY GENERAL      ATTN: JEFF LANDRY PO BOX 94005 BATON ROUGE LA 70804
STATE OF LOUISIANA OFFICE OF FNCL INST   8660 UNITED PLAZA BOULEVARD, 2ND FLOOR BATON ROUGE LA 70809-7024
STATE OF MAINE                           47D STATE HOUSE STATION AUGUSTA ME 04330
STATE OF MAINE                           OFFICE OF SECURITIES 121 STATE HOUSE STATION AUGUSTA ME 04333
STATE OF MAINE ATTORNEY GENERAL          ATTN: JANET T. MILLS 6 STATE HOUSE STATION AUGUSTA ME 04333


Epiq Corporate Restructuring, LLC                                                                  Page 1171 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1197 of 1490
Claim Name                              Address Information
STATE OF MAINE TREASURER                35 STATE HOUSE STATION AUGUSTA ME 04333
STATE OF MARYLAND                       ATTORNEY GENERAL ATTN: BRIAN E. FROSH 200 ST PAUL PLACE BALTIMORE MD 21202
STATE OF MARYLAND                       PO BOX 17052 BALTIMORE MD 21297-1052
STATE OF MASSACHUSETTS ATTORNEY GENERAL ATTN: MAURA HEALEY 1 ASHBURTON PLACE BOSTON MA 02108-1518
STATE OF ME BUREAU OF                   CONSUMER CREDIT PROTECTION DEPT OF PROFESSIONAL & FIN REG 76 NORTHERN AVENUE
                                        GARDINER ME 04345
STATE OF MI DEPT OF INS                 & FNCL SVCS 530 W. ALLEGAN STREET, 7TH FLOOR LANSING MI 48933
STATE OF MI OFFICE OF FNCL              & INS FNCL SVCS 530 W. ALLEGAN STREET, 7TH FLOOR LANSING MI 48933
STATE OF MI OFFICE OF FNCL              & INS REGULATION 530 W. ALLEGAN STREET, 7TH FLOOR LANSING MI 48933
STATE OF MICHIGAN                       2501 WOODLAKE CIR OKEMOS MI 48864
STATE OF MICHIGAN                       BUREAU OF DRIVER AND VEHICLE RECORD 3643 28TH STREET SE GRAND RAPIDS MI 49512
STATE OF MICHIGAN ATTORNEY GENERAL      ATTN: BILL SCHUETTE G. MENNEN WILLIAMS BLDG 525 W OTTAWA ST - PO BOX 30212
                                        LANSING MI 48909
STATE OF MINNESOTA ATTORNEY GENERAL     ATTN: LORI SWANSON 455 MINNESOTA ST, STE 1400 ST. PAUL MN 55101-2131
STATE OF MINNESOTA, DEPT OF COMMERCE    85 7TH PLACE EAST #280 ST PAUL MN 55101
STATE OF MISSISSIPPI                    125 S. CONGRESS STREET JACKSON MS 39201
STATE OF MISSISSIPPI ATTORNEY GENERAL   ATTN: JIM HOOD WALTER SILLERS BLDG 550 HIGH ST, STE 1200 JACKSON MS 39201
STATE OF MISSISSIPPI ATTORNEY GENERAL   ATTN: JIM HOOD PO BOX 220 JACKSON MS 39205
STATE OF MISSOURI                       600 W MAIN ST 229 JEFFERSON CITY MO 65101
STATE OF MISSOURI ATTORNEY GENERAL      ATTN: JOSH HAWLEY SUPREME CT BLDG, 207 W HIGH ST PO BOX 899 JEFFERSON CITY MO
                                        65102
STATE OF MONTANA                        840 HELENA AVE. HELENA MT 59601
STATE OF MONTANA                        PO BOX 201601 HELENA MT 59620
STATE OF MONTANA ATTORNEY GENERAL       ATTN: TIM FOX JUSTICE BLDG 215 N SANDERS HELENA MT 59620-1401
STATE OF NEBRASKA                       1526 K ST 300 LINCOLN NE 68508
STATE OF NEBRASKA                       SECRETARY OF STATE P.O. BOX 94608 LINCOLN NE 68509-4608
STATE OF NEBRASKA ATTORNEY GENERAL      ATTN: DOUG PETERSON 2115 STATE CAPITOL PO BOX 98920 LINCOLN NE 68509
STATE OF NEVADA                         555 E WASHINGTON AVE SUITE 5200 LAS VEGAS NV 89101
STATE OF NEVADA                         ATRN LILIANA GUTIERREZ DEPARTMENT OF BUSINESS AND INDUSTRY 1830 COLLEGE PKWY,
                                        SUITE 100 CARSON CITY NV 89706
STATE OF NEVADA                         ATTN BERNADETTE SHAW DEPARTMENT OF BUSINESS AND INDUSTRY 1830 COLLEGE PKWY,
                                        SUITE 100 CARSON CITY NV 89706
STATE OF NEVADA                         ATTN TAJA HOSLER DEPARTMENT OF BUSINESS AND INDUSTRY 1830 COLLEGE PKWY, SUITE
                                        100 CARSON CITY NV 89706
STATE OF NEVADA                         FINANCIAL INSTITUTIONS DIVISION DEPARTMENT OF BUSINESS AND INDUSTRY 1830
                                        COLLEGE PKWY, SUITE 100 CARSON CITY NV 89706
STATE OF NEVADA ATTORNEY GENERAL        ATTN: ADAM PAUL LAXALT 100 N CARSON ST CARSON CITY NV 89701
STATE OF NEVADA DEPT OF FIN INST        1830 E COLLEGE PARKWAY STE 100 CARSON CITY NV 89706
STATE OF NEVADA DEPT OF TAXATION        1550 COLLEGE PKWY STE 115 CARSON CITY NV 89701-4749
STATE OF NEVADA, FNCL INST DIV          OFFICE OF THE COMMISSIONER 3300 W SAHARA AVE STE 250 LAS VEGAS NV 89102
STATE OF NEW HAMPSHIRE                  53 REGIONAL DRIVE CONCORD NH 03301
STATE OF NEW HAMPSHIRE                  N.H DEPARTMENT OF STATE 107 N MAIN STREET 204 CONCORD NH 03301-4989
STATE OF NEW HAMPSHIRE ATTORNEY GENERAL ATTN: GORDON J. MACDONALD NH DEPT OF JUSTICE 33 CAPITOL ST CONCORD NH 03301
STATE OF NEW JERSEY                     153 HALSEY STREET 6TH FLOOR NEWARK NJ 07102
STATE OF NEW JERSEY ATTORNEY GENERAL    ATTN: CHRISTOPHER S. PORRINO RJ HUGHES JUSTICE COMPLEX 25 MARKET ST - BOX 080
                                        TRENTON NJ 08625-0080
STATE OF NEW JERSEY DEPT OF LABOR &     WORKFORCE DEV DIV OF EMPLOYER ACCOU PO BOX 929 TRENTON NJ 08625-0929
STATE OF NEW JERSEY MUNICIPAL COURT     OF MILLVILLE 18 S HIGH ST MILLVILLE NJ 08332-0609
STATE OF NEW MEXICO                     2550 CERRILLOS RD 3RD FLOOR SANTE FE NM 87505
STATE OF NEW MEXICO                     BERNADETTE ORTEGA, LICENSING SPECIALIST REGULATION AND LICENSING DEPARTMENT
                                        2550 CERRILLOS ROAD, 3RD FLOOR SANTA FE NM 87505


Epiq Corporate Restructuring, LLC                                                                 Page 1172 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1198 of 1490
Claim Name                               Address Information
STATE OF NEW MEXICO                      DAVID MORA, INDUSTRY MANAGER REGULATION AND LICENSING DEPARTMENT 2550
                                         CERRILLOS ROAD, 3RD FLOOR SANTA FE NM 87505
STATE OF NEW MEXICO                      FINANCIAL INSTITUTIONS DIVISION REGULATION AND LICENSING DEPARTMENT 2550
                                         CERRILLOS ROAD, 3RD FLOOR SANTA FE NM 87505
STATE OF NEW MEXICO ATTORNEY GENERAL     ATTN: HECTOR BALDERAS 408 GALISTEO ST VILLAGRA BLDG SANTA FE NM 87501
STATE OF NEW MEXICO ATTORNEY GENERAL     ATTN: HECTOR BALDERAS PO DRAWER 1508 SANTA FE NM 87504-1508
STATE OF NEW YORK                        120 BROADWAY 23RD FLOOR NEW YORK NY 10271
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
STATE OF NH BANKING DEPT                 53 REGIONAL DRIVE STE 200 CONCORD NH 03301
STATE OF NH CRIMINAL RECORDS             53 REGIONAL DRIVE CONCORD NH 03301
STATE OF NORTH CAROLINA                  2 SOUTH SALISBURY ST RALEIGH NC 27601-2903
STATE OF NORTH CAROLINA ATTORNEY         ATTN: JOSH STEIN 9001 MAIL SERVICE CTR RALEIGH NC 27699-9001
GENERAL
STATE OF NORTH DAKOTA                    600 E BOULEVARD AVE STATE CAPITOL 5TH FLOOR BISMARCK ND 58505-0510
STATE OF NORTH DAKOTA ATTORNEY GENERAL   ATTN: WAYNE STENEHJEM 600 E BLVD AVE DEPT 125 BISMARCK ND 58505
STATE OF OHIO ATTORNEY GENERAL           ATTN: MIKE DEWINE 30 E BROAD ST, 14TH FL COLUMBUS OH 43215
STATE OF OKLAHOMA                        204 N ROBINSON AVE SUITE 400 OKLAHOMA CITY OK 73102-7001
STATE OF OKLAHOMA ATTORNEY GENERAL       ATTN: MIKE HUNTER 313 NE 21ST ST OKLAHOMA CITY OK 73105
STATE OF OREGON                          DEPT OF CONSUMER AND BUSINESS SVCS FISCAL SERVICES DIVISION 350 WINTER STREET
                                         NE, ROOM 410 SALEM OR 97301
STATE OF OREGON                          DIVISION OF FINANCIAL REGULATION 350 WINTER ST. NE FOURTH FLOOR SALEM OR
                                         97301-3883
STATE OF OREGON                          PO BOX 14480 SALEM OR 97309-0405
STATE OF OREGON ATTORNEY GENERAL         ATTN: ELLEN F. ROSENBLUM 1162 COURT ST, NE SALEM OR 97301
STATE OF OREGON, DEPARTMENT OF CONSUMER AND BUSINESS SERVICES DIVISION OF FINANCIAL REGULATION 350 WINTER ST. NE 4TH
                                        FL SALEM OR 97301-3883
STATE OF OREGON, DEPARTMENT OF CONSUMER AND BUSINESS SERVICES DIVISION OF FINANCIAL REGULATION P.O. BOX 14480 SALEM OR
                                        97309-0405
STATE OF PENNSYLVANIA                    DEPARTMENT OF BANKING AND SECURITIES NON-DEPOSITORY LICENSING OFFICE 17 N 2ND
                                         STREET, SUITE 1300 HARRISBURG PA 17101
STATE OF PENNSYLVANIA                    MARKET SQUARE PLAZA 17 N SECOND STREET, SUITE 1300 HARRISBURG PA 17101
STATE OF PENNSYLVANIA                    RITA MYERS NON-DEPOSITORY LICENSING OFFICE 17 N 2ND STREET, SUITE 1300
                                         HARRISBURG PA 17101
STATE OF PENNSYLVANIA ATTORNEY GENERAL   ATTN: JOSH SHAPIRO 16TH FL, STRAWBERRY SQ HARRISBURG PA 17120
STATE OF RHODE ISLAND                    & PROVIDENCE PLANTATIONS 150 SOUTH MAIN STREET PROVIDENCE RI 02903
STATE OF RHODE ISLAND                    1511 PONTIAC AVENUE CRANSTON RI 02920
STATE OF RHODE ISLAND ATTORNEY GENERAL   ATTN: PETER F. KILMARTIN 150 S MAIN ST PROVIDENCE RI 02903
STATE OF SD SECY OF STATE NOTARY DIV     215 E PROSPECT AVE PIERRE SD 57501
STATE OF SOUTH CAROLINA                  PO BOX 11549 COLUMBIA SC 29211-1549
STATE OF SOUTH CAROLINA ATTORNEY         ATTN: ALAN WILSON REMBERT DENNIS OFFICE BLDG 1000 ASSEMBLY ST, ROOM 519
GENERAL                                  COLUMBIA SC 29201
STATE OF SOUTH CAROLINA ATTORNEY         ATTN: ALAN WILSON PO BOX 11549 COLUMBIA SC 29211-1549
GENERAL
STATE OF SOUTH DAKOTA                    124 S EUCLID AVE 2ND FLOOR PIERRE SD 57501
STATE OF SOUTH DAKOTA ATTORNEY GENERAL   ATTN: MARTY J. JACKLEY 1302 EAST HIGHWAY 14, STE 1 PIERRE SD 57501-8501
STATE OF TENNESSEE                       500 JAMES ROBERTSON PARKWAY NASHVILLE TN 37243-0575
STATE OF TENNESSEE ATTORNEY GENERAL      ATTN: HERBERT H. SLATERY, III PO BOX 20207 NASHVILLE TN 37202-0207
STATE OF TENNESSEE, DEPT OF FNCL INST    312 ROSA L. PARKS AVENUE, 26TH FLOOR NASHVILLE TN 37243
STATE OF TEXAS                           THOMAS JEFFERSON RUSK STATE OFFICE BDLG 208 E 10TH ST AUSTIN TX 78701
STATE OF TEXAS ATTORNEY GENERAL          ATTN: KEN PAXTON 300 W 15TH ST AUSTIN TX 78701
STATE OF TEXAS ATTORNEY GENERAL          ATTN: KEN PAXTON PO BOX 12548 AUSTIN TX 78711-2548


Epiq Corporate Restructuring, LLC                                                                   Page 1173 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1199 of 1490
Claim Name                               Address Information
STATE OF UTAH                            160 EAST 300 SOUTH 2ND FLOOR SALT LAKE CITY UT 84111
STATE OF UTAH                            PO BOX 146705 SALT LAKE CITY UT 84114-6705
STATE OF UTAH ATTORNEY GENERAL           ATTN: SEAN D. REYES 350 N STATE ST, STE 230 SALT LAKE CITY UT 84114-2320
STATE OF VERMONT                         89 MAIN STREET MONTPELIER VT 05620-3101
STATE OF VERMONT ATTORNEY GENERAL        ATTN: TJ DONOVAN 109 STATE ST MONTPELIER VT 05609-1001
STATE OF VIRGIN ISLANDS ATTORNEY         ATTN: CLAUDE E. WALKER 34-38 KRONPRINDSENS GADE GERS BLDG, 2ND FL ST. THOMAS
GENERAL                                  VI 00802
STATE OF VIRGINIA ATTORNEY GENERAL       ATTN: MARK R. HERRING 202 N 9TH ST RICHMOND VA 23219
STATE OF WASHINGTON                      150 ISRAEL RD SW TUMWATER WA 98501
STATE OF WASHINGTON                      PO BOX 9033 OLYMPIA WA 98507-9033
STATE OF WASHINGTON ATTORNEY GENERAL     ATTN: BOB FERGUSON 1125 WASHINGTON ST SE PO BOX 40100 OLYMPIA WA 98504-0100
STATE OF WASHINGTON, DEPT OF LICENSING   DEPT OF FIN INST, DIV OF SECURITIES ATTN: BILL BEATTY PO BOX 41200 OLYMPIA WA
                                         98504-1200
STATE OF WEST VIRGINA STATE TAX          DEPARTMENT PO BOX 2666 CHARLESTON WV 25330-2666
STATE OF WEST VIRGINIA                   1900 KANAWHA BLVD EAST STATE CAPITOL COMPLEX BUILDING 1 ROOM W-100 CHARLESTON
                                         WV 25305
STATE OF WEST VIRGINIA ATTORNEY GENERAL ATTN: PATRICK MORRISEY STATE CAPITOL COMPLEX BLDG 1, ROOM E-26 CHARLESTON WV
                                        25305
STATE OF WEST VIRGINIA DIV OF BANKING    900 PENNSYLVANIA AVE STE 306 900 PENNSYLVANIA AVE STE 306 CHARLESTON WV 25302
STATE OF WEST VIRGINIA, STATE TAX DEPT   REVENUE CENTER 1001 LEE ST E CHARLSTON WV 25301
STATE OF WEST VIRGINIA, STATE TAX DEPT   LEGAL DIVISION-BANKRUPTCY UNIT PO BOX 766 CHARLSTON WV 25323-0766
STATE OF WI DEPT OF FNCL INST -          DIV OF BANKING 4822 MADISON YARDS WAY NORTH TOWER MADISON WI 53705
STATE OF WISCONSIN                       PO BOX 1768 MADISON WI 53701-1768
STATE OF WISCONSIN ATTORNEY GENERAL      ATTN: BRAD SCHIMEL WISCONSIN DEPARTMENT OF JUSTICE 17 W MAIN ST - PO BOX 7857
                                         MADISON WI 53703-7857
STATE OF WYOMING                         HERSCHLER BLDG 3 EAST 122 W 25TH S CHEYENNE WY 82002
STATE OF WYOMING                         2020 CAREY AVE SUITE 700 CHEYENNE WY 82002-0020
STATE OF WYOMING                         SECRETARY OF STATE COMPLIANCE DIVISION 2020 CAREY AVE STE 700 CHEYENNE WY
                                         82002-0020
STATE OF WYOMING - DIVISION OF BANKING   2300 CAPITOL AVENUE 2ND FL CHEYENNE WY 82002
STATE OF WYOMING ATTORNEY GENERAL        ATTN: PETER K. MICHAEL 2320 CAPITOL AVE CHEYENNE WY 82002
STATE OF WYOMING, DEPARTMENT OF AUDIT    2300 CAPITOL AVE., 2ND FL CHEYENNE WY 82002
STATE ROOFING COMPANY                    318 ADDICKS HOWELL RD HOUSTON TX 77079
STATE WIDE REAL ESTATE OF MI WI INC      3631 10TH ST MENOMINEE MI 49858
STATELY HOME BUILDERS                    LLC 1608 CHERRY ST SCRANTON PA 18505
STATEN ISLAND (RICHMOND)                 N.Y.C. WATER BOARD 59-17 JUNCTION BLVD ELMHURST NY 11373
STATEN ISLAND BORO QTR C                 NYC DEPT OF FINANCE P.O. BOX 680 NEWARK NJ 07101
STATES INS                               13825 US HWY 19 201 HUDSON FL 34667
STATES INSURANCE AGENCY                  13825 US HIGHWAY 19 201 HUDSON FL 34667
STATES ZORRO INS AGY                     13436 US HWY 19 HUDSON FL 34667
STATESBORO CITY                          STATESBORO CITY-TAX COLL PO BOX 348 STATESBORO GA 30459
STATEWIDE                                12214 US HWY 301 DADE CITY FL 33525
STATEWIDE                                P O BOX 480 KILN MS 39556
STATEWIDE                                15601 N 40TH ST 120 PHOENIX AZ 85032
STATEWIDE AUTO AND HOME                  3223 SPRINGHILL AVE MOBILE AL 36607
STATEWIDE AUTO INSURANCE                 3223 SPRINGHILL AVE BLDG 1 MOBILE AL 36607
STATEWIDE BUILDERS &                     MICHAEL &DOROTHY ALTHOFF 66 GLEMBY ST HAMDEN CT 06514
STATEWIDE CLAIMS                         REPRESENTATIVES PO BOX 652043 MIAMI FL 33265
STATEWIDE CONSTRUCTION                   PETRU MURARIU PETRU MURARIU 3820 COWELL RD CONCORD CA 94518
STATEWIDE INS                            11354 QUAIL ROOST DR MIAMI FL 33157


Epiq Corporate Restructuring, LLC                                                                   Page 1174 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1200 of 1490
Claim Name                             Address Information
STATEWIDE INS CORP                     P O BOX 30527 PHOENIX AZ 85046
STATEWIDE INS GROUP                    554 BOSTON POST RD 15 MILFORD CT 06460
STATEWIDE LAND SURVEYING, INC          43 NW AVA AVE GRESHAM OR 97030
STATEWIDE REALTY LLC                   400 N ST JOSEPH AVE EVANSVILLE IN 47712
STATEWIDE REMODELING, INC.             P.O. BOX 2287 GRAPEVINE TX 76099
STATEWIDE RESIDENTIAL                  RFG INC 5001 E I-240 SERVICE RD OKLAHOMA CITY OK 73135
STATEWIDE REST                         FOR ACT OF JAMI MURRAIN 19140 NE PORTAL WAY PORTLAND OR 97230
STATEWIDE REST FOR THE                 ACCT OF KEVIN ESHELMAN 19140 NE PORTAL WAY PORTLAND OR 97230
STATEWIDE RESTOR INC                   13450 NE 177TH PL WOODINVILLE WA 98072
STATEWIDE RESTORATION, INC             13450 NE 177TH PL WOODINVILLE WA 98072
STATEWIDE UTILITIES                    COLLECTOR 10176 BALTIMORE NAT PIKE ELLICOTT CITY MD 21042
STATHAM CITY                           STATHAM CITY-TAX COLLECT PO BOX 28 STATHAM GA 30666
STAUDER, JENNIFER                      ADDRESS ON FILE
STAUFF APPRAISALS LLC                  W9622 BREIDSAN DR WHITEWATER WI 53190
STAUFFER & WIGGERS INS                 P O BOX 440 CALEDONIA MI 49316
STAUNTON CITY                          STAUNTON CITY - TREASURE 116 W BEVERLY ST STAUNTON VA 24401
STAUNTON, CHRISTOPHER                  ADDRESS ON FILE
STAWIARSKI & ASSOCIATES PC             6782 S POTOMAC ST STE 175 CENTENNIAL CO 80112
STAY DRY LLC                           14865 W BROADWAY ST YUKON OK 73099
STAY IN MY HOME, P.A., ET AL.          GENOVESE JOBLOVE & BATTISTA, P.A. ERIC D. JACOBS, ESQ. 100 NORTH TAMPA STREET
                                       SUITE 1645 TAMPA FL 33602
STAZON ROOFING INC &                   TROY & MELISSA MCDORMAN 2860 LONBARDY LN DALLAS TX 75220
STCLAIR, MICHELLE                      ADDRESS ON FILE
STE GENEVIEVE COUNTY                   STE GENEVIEVE CO. - COLL 55 S. THIRD ST, RM 6 STE. GENEVIEVE MO 63670
STEADFAST ELECTRIC, LLC                8744 PECAN TREE DRIVE BATON ROUGE LA 70810
STEADFAST INS                          7-8 CHATHAM SQ 500 NEW YORK NY 10038
STEAM MASTER CARPET                    & UPHOLSTERY CLEANING P.O. BOX 266 FAIRVIEW NC 28730
STEAM TEAM INC                         1904 W KOENING LANE AUSTIN TX 78756
STEAMATIC OF EAST TEXAS INC            3411 ROBERTSON ROAD TYLER TX 75701
STEAMATIC OF SAN DIEGO                 US FLOOD MANAGEMENT INC. 3512 SEAGATE WAY SUITE 190 OCEANSIDE CA 92056
STEAMATIC OF SAN DIEGO &               ARMANDO OSUNA 3512 SEAGATE WAY STE 190 OCEANSIDE CA 92056
STEAMBOAT STATION CONDOMINIUM ASSOC.   975 EASTON ROAD STE. 102 WARRINGTON PA 18976
STEARNS COUNTY                         STEARNS CO. - AUD/TREASU 705 COURTHOUSE SQ RM136 ST CLOUD MN 56302
STEARNS COUNTY                         705 COURTHOUSE SQUARE RM 148 ST. CLOUD MN 56303
STEBAKKEN CONST & R&N                  STEBAKKEN & E NELSON 6777 CR 34 STERLING CO 80751
STECKLEIN & RAPP CHTD                  748 ANN AVENUE KANSAS CITY KS 66101
STEEG AND ASSOCIATES                   5335 ORTEGA BLVD JACKSONVILLE FL 32210-8415
STEEL VALLEY S.D./HOMEST               STEEL VALLEY SD - COLLEC 221 E 7TH AVENUE HOMESTEAD PA 15120
STEEL VALLEY S.D./MUNHAL               DONNA MERCURI SVSD - TC 1900 WEST ST, MUNI BLDG. MUNHALL PA 15120
STEEL VALLEY S.D./WEST H               STEEL VALLEY SD - COLLEC 456 WEST EIGHTH AVE WEST HOMESTEAD PA 15120
STEELE                                 STEELE CITY - COLLECTOR 101 S WALNUT STEELE MO 63877
STEELE CNTY FARMERS MTL                P O BOX 197 FINLEY ND 58230
STEELE COUNTY                          STEELE COUNTY - TREASURE PO BOX 890 OWATONNA MN 55060
STEELE COUNTY                          STEELE COUNTY - TREASURE PO BOX 257 FINLEY ND 58230
STEELE TRAIL CNT MUT INS               509 PARKE AVE PORTLAND ND 58274
STEELTON BORO                          STEELTON BORO - TAX COLL 123 N FRONT ST STEELTON PA 17113
STEELTON HIGHSPIRE S.D./               JOHN HOCH - TAX COLLECTO 72 ROOP ST HIGHSPIRE PA 17034
STEELTON HIGHSPIRE S.D./               STEELTON HIGHSPIRE SD - 123 N FRONT ST STEELTON PA 17113
STEELVILLE                             STEELVILLE CITY - COLLEC PO BOX M STEELVILLE MO 65565



Epiq Corporate Restructuring, LLC                                                                 Page 1175 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1201 of 1490
Claim Name                               Address Information
STEEN TEAM REALTY                        2450 S. 4TH AVE STE 100- A YUMA AZ 85364
STEEN TEAM REALTY INC                    2961 S ELM STREET YUMA AZ 85364
STEEN, NATALIE                           ADDRESS ON FILE
STEEPLE CHASE HOA                        53 STEEPLECHASE DR SHENANDOAH JUNCTION WV 25442
STEEPLECHASE WEST HOA, INC               PO BOX 502977 INDIANAPOLIS IN 46250
STEFAN, JANE                             ADDRESS ON FILE
STEFFEN, STEVEN                          ADDRESS ON FILE
STEFFI A. SWANSON, P.C., L.L.O.          3906 RAYNOR PARKWAY SUITE 105 BELLEVUE NE 68123
STEGALL, DOROTHEA                        ADDRESS ON FILE
STEGER LAW                               603 SW CLEVELAND AVE STUART FL 34994
STEGMAN, EVAN                            ADDRESS ON FILE
STEIN WEINER & ROTH LLP                  ONE OLD COUNTRY ROAD SUITE 113 CARLE PLACE NY 11514
STEIN WIENER & ROTH LLP                  1 OLD COUNTRY RD STE 113 CARLE PLACE NY 11514
STEIN, FRANCIS                           ADDRESS ON FILE
STEINBERG, JOHN                          ADDRESS ON FILE
STEINBERG, REBECCA                       ADDRESS ON FILE
STEINLEY REAL ESTATE APPRAISALS          PO BOX 7722 RAPID CITY SD 57709
STELLABOTTE, ANTHONY                     ADDRESS ON FILE
STELLAR CONSTRUCTION CO INC              AG STELLAR RT 309 & LOWHILL RD SCHNECKSVILLE PA 18078
STELLAR EQUITIES                         DBA STELLAR REBILT HOMES DUANE D SMITH P. O. BOX 440552 AURORA CO 80014
STELLAR PA E EDWARDS                     & LOLYMAY MCFARLANE 2450 NE MI GARDENS DRSTE MIAMI FL 33180
STELLAR PA LLC &                         GEORGIA NWAMAKA 2450 NE MIGARDENS DRSTE MIAMI FL 33180
STELLAR PUBLIC ADJ &                     LESA & DEMETRIA CAMPBELL 2450 NE MIAMI GARDENS DR MIAMI FL 33180
STELLAR PUBLIC ADJUSTER                  AND MARIE & STEVEN PAYNE 5074 SAINT JOHN AVE S BOYNTON BEACH FL 33472
STELLAR PUBLIC ADJUSTING SERVICES, LLC   STE 200 2450 NE MIAMI GARDENS DR MIAMI FL 33180
STELLING, MATTHEW                        ADDRESS ON FILE
STEMWEDEL, MARK                          ADDRESS ON FILE
STENGER, LISA                            ADDRESS ON FILE
STEO INCORPORATED                        2103 BEL AIR ROAD FALLSTON MD 21047
STEP ABOVE CONSTRUCTION                  658 LEWIS LN CAMANO ISLAND WA 98282
STEP AHEAD TREE AND                      LAWN SERVICE LLC 1229 PARKER BLVD WEAVER AL 36277
STEP BY STEP CONSTRUCTION & ROOFING LLC 10888 BUDDY ELLIS RD 98 DENHAM SPRINGS LA 70726
STEP FORWARD MICHIGAN                    GEORGE W ROMNEY BLDG- 8TH FL 111 S CAPITOL AVE LANSING MI 48933-1555
STEP UP INS                              2125 FLATBRUSH AVE BROOKLYN NY 11234
STEPHAN BELGIN                           ADDRESS ON FILE
STEPHAN G SIMMERS                        ADDRESS ON FILE
STEPHAN GARNETT                          ADDRESS ON FILE
STEPHAN NELSON GRAY                      ADDRESS ON FILE
STEPHANIE KEITH-FLANAGAN                 ADDRESS ON FILE
STEPHANIE LATRICE HARRIS-JACKSON         ADDRESS ON FILE
STEPHANIE MCDERMOTT                      ADDRESS ON FILE
STEPHANIE MOORE AGENCY                   2410 HIGHWAY 95 BULLHEAD CITY AZ 86442
STEPHANIE R CAMPBELL                     ADDRESS ON FILE
STEPHANIE TAYLOR &                       ADDRESS ON FILE
STEPHANIE WATERMAN INS A                 5433 S STAPLES P-3 CORPUS CHRISTI TX 78411
STEPHANIE WOODS LEMBACH PLLC             6505 E BROMBIL ST PRESCOTT VALLEY AZ 86314
STEPHANS, LEANN                          ADDRESS ON FILE
STEPHEN APKING AND                       ADDRESS ON FILE
STEPHEN B. SIMMONS AND JUDITH H.         GARRISON LAW, LLC W. TRAVIS GARRISON 37 EAST WILSON BRIDGE ROAD, SUITE 260



Epiq Corporate Restructuring, LLC                                                                 Page 1176 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1202 of 1490
Claim Name                             Address Information
SIMMONS                                WORTHINGTON OH 43085
STEPHEN CLAVE, ET AL.                  RUSSELL A WYATT THE WYATT LAW CORPORATION 901 H ST, SUITE 601 SACRAMENTO CA
                                       95814
STEPHEN D BASS & ASSOCIATES PA         PO BOX 25506 ALBUQUERQUE NM 87125-5506
STEPHEN D DONAHOE &                    ASOC INC 313 OFFICE SQ LN 101 VIRGINIA BEACH VA 23462
STEPHEN D DONAHOE & ASSOCIATES INC     313 OFFICE SQUARE LANE 101 VIRGINIA BEACH VA 23462
STEPHEN DRAKE                          ADDRESS ON FILE
STEPHEN E. RENNER                      ADDRESS ON FILE
STEPHEN EAST &                         ADDRESS ON FILE
STEPHEN EINSTEIN & ASSOCIATES PC       39 BROADWAY STE 1250 NEW YORK NY 10006
STEPHEN ESH JR & CO                    98 N WESTVIEW DR GORDONVILLE PA 17529
STEPHEN FANTAUZZO &                    ADDRESS ON FILE
STEPHEN H. LOWE                        PRO SE STEPHEN LOWE 190 HIDDEN COVE LANE HEATHSVILLE VA 22473
STEPHEN HAYES & JENNIFER               ADDRESS ON FILE
STEPHEN HUNT & LISA HUNT               ADDRESS ON FILE
STEPHEN HUTTE DBA HUTTE ROOFING        STEPHAN HUTTE 4284 EAST COUNTY ROAD 100 SOUTH AVON IN 46123
STEPHEN IOELE &                        ADDRESS ON FILE
STEPHEN K KLOPP                        ADDRESS ON FILE
STEPHEN K OSBORNE &                    ADDRESS ON FILE
STEPHEN K OSBORNE & ASSOCIATES LLC     PO BOX 1151 TIJERAS NM 87059
STEPHEN LAKE ELECTRIC                  PO BOX 53 CALPINE PA 96124
STEPHEN OSBORN                         ADDRESS ON FILE
STEPHEN PERRY &                        ADDRESS ON FILE
STEPHEN PORTER & APRIL                 ADDRESS ON FILE
STEPHEN T SAPORTA                      ADDRESS ON FILE
STEPHEN W FUSSELL                      ADDRESS ON FILE
STEPHEN WOLSH                          JOHN F. SKINNER SKINNER LAW PLLC 587 UNION ST MANCHESTER NH 03104
STEPHENS APPRAISAL                     SERVICE 12170 STEPHENS MT RD NORTHPORT AL 35475
STEPHENS APPRAISAL COMPANY             PO BOX 399 MIDLAND GA 31820
STEPHENS APPRAISAL SERVICE             12170 STEPHENS MOUNTAIN RD NORTHPORT AL 35475
STEPHENS CITY TOWN                     STEPHENS CITY TOWN - TRE POB 250 STEPHENS CITY VA 22655
STEPHENS COUNTY                        STEPHENS CO-TAX COMMISSI PO BOX 187 TOCCOA GA 30577
STEPHENS COUNTY                        STEPHENS COUNTY - COLLEC 101 S. 11TH ST, RM 207 DUNCAN OK 73533
STEPHENS COUNTY                        STEPHENS COUNTY - COLLEC 200 W. WALKER / COURTHOU BRECKINRIDGE TX 76424
STEPHENS COUNTY TREASURER              101 SOUTH 11TH ROOM 207 DUNCAN OK 73533
STEPHENS COUNTYTAX COMMISSIONER        70 N ALEXANDER ST RM 103 TOCCOA GA 30577-7521
STEPHENS INS AGENCY                    3775 MAIN ST STE C OAKLEY CA 94561
STEPHENS MILLIRONS                     HARRISON & GAMMONS P O BOX 307 HUNTSVILLE AL 35804
STEPHENS MILLIRONS PC                  PO BOX 307 HUNTSVILLE AL 35804
STEPHENS ROOFING & REMODELING          EGT HOLDINGS, LLC 16272 SAN PEDRO AVE. SAN ANTONIO TX 78232
STEPHENS, DANA                         ADDRESS ON FILE
STEPHENS, MANDI                        ADDRESS ON FILE
STEPHENS, ROSHANDA                     ADDRESS ON FILE
STEPHENS, SHELIA                       ADDRESS ON FILE
STEPHENSON CITY                        STEPHENSON CITY - TREASU N105 THOUNE ST STEPHENSON MI 49887
STEPHENSON CONSTRUCTION                620 E CO RD 300 N FILLMORE IN 46128
STEPHENSON COUNTY                      STEPHENSON COUNTY - TREA 50 WEST DOUGLAS SUITE 50 FREEPORT IL 61032
STEPHENSON TOWN                        STEPHENSON TWN TREASURER N6903 N 6TH STREET CRIVITZ WI 54114
STEPHENSON TOWNSHIP                    STEPHENSON TWP - TREASUR W 4555 WANGERIN RD STEPHENSON MI 49887



Epiq Corporate Restructuring, LLC                                                                Page 1177 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1203 of 1490
Claim Name                              Address Information
STEPHENSON, KEYADA                      ADDRESS ON FILE
STEPHENSON, ROSS                        ADDRESS ON FILE
STEPHENTOWN TOWN                        STEPHENTOWN TOWN-TAX COL 1590 GARFIELD RD/TAX COL STEPHENTOWN NY 12168
STEPHIN HOWARD RHOUDES                  14120 GREEN COVE CROSBY TX 77532
STEPHON CALHOUN                         6565 ZAK ROAD BRYAN TX 77808
STERLING AND STERLING                   P O BOX 9017 WOODBURY NY 11797
STERLING APPRAISAL GROUP                258 ANTOINETTE DRIVE ROCHESTER HILLS MI 48309
STERLING AT SILVER SPRINGS HOA          C/O FIRSTSERVICE RESIDENTIAL NEVADA LLC 8290 ARVILLE ST LAS VEGAS NV 89139
STERLING CLAIMS MANAGEMENT, INC.        3944 MURPHY CANYON RD SUITE C204 SAN DIEGO CA 92123
STERLING CLAIMS MANAGEMENT, INC.        ATTN: GENERAL COUNSEL 3944 MURPHY CANYON ROAD C204 SAN DIEGO CA 92123
STERLING CLAIMS MANAGEMENT, INC.        ATTN: JOHNY BOROK 3944 MURPHY CANYON ROAD C204 SAN DIEGO CA 92123
STERLING EXTERIORS INC                  1250 S GROVE AV 200 BARRINGTON IL 60010
STERLING EXTERIORS PLUS                 1250 GROVE AVE STE 200 BARRINGTON IL 60010
STERLING FIRE DIST                      STERLING FIRE DIST- COLL 225 MAIN STREET STERLING CT 06377
STERLING GREEN CIA.                     14807 S. SILVER GREEN DR. HOUSTON TX 77015
STERLING HEIGHT & EST OF                T GUNNING & JO GUNNING 2302 WELSH CIRCLE COLLEYVILLE TX 76034
STERLING HEIGHTS CITY                   STERLING HEIGHTS - TREAS 40555 UTICA RD STERLING HTS MI 48313
STERLING INFOSYSTEMS, INC.              ATTN: GENERAL COUNSEL 1 STATE ST. PLAZA FLOOR 24 NEW YORK NY 10004
STERLING INFOSYSTEMS, INC.              ATTN: GENERAL COUNSEL 1 STATE ST. PLAZA FLOOR 24 NEW YORK NY 10024
STERLING INS                            P O BOX 419175 BOSTON MA 02241
STERLING INS                            P O BOX 9 COBLESKILL NY 12043
STERLING INS CO                         182 BARNERVILLE RD COBLESKILL NY 12043
STERLING INS GROUP                      P O BOX 750 WEST TISBURY MA 02575
STERLING KNOLL HOMEOWNERS ASSOCIATION   P.O. BOX 592 SILVERDALE PA 18962
STERLING PROP AND CAS                   902 EAST COUNTRY LINE RD LAKEWOOD NJ 08701
STERLING RESTORATION &                  ARTHUR & ANN MANN 2214 LARCH ST SPRINGFIELD OH 45503
STERLING RISK                           135 CROSSWAYS PARK DR., SUITE 300 WOODBURY NY 11797
STERLING SILVER SPRINGS                 P. O.BOX 80360 LAS VEGAS NV 89180
STERLING TALENT SOLUTIONS               PO BOX 35626 NEWARK NJ 07193-5626
STERLING TAYLOR HOME BUILDER            1024 E. MT. HARMONY RD. OWINGS MD 20736
STERLING THE HANDYMAN LLC.              STERLING SILVERS 4237 SWAN AVE. ST. LOUIS MO 63110
STERLING TOWN                           STERLING TOWN -TAX COLLE 1 PARK STREET STERLING MA 01564
STERLING TOWN                           STERLING TOWN - TAX COL 1183 PLAINFIELD PIKE ONECO CT 06373
STERLING TOWN                           STERLING TOWN- TAX COLLE 1290 STATE RTE 104 A STERLING NY 13156
STERLING TOWN                           STERLING TWN TREASURER 13308 BUCKLAND ROAD GRANTSBURG WI 54840
STERLING TOWNSHIP                       STERLING TWP - TAX COLLE POB 99 STERLING PA 18463
STERLING VILLAGE                        STERLING VILLAGE - TREAS PO BOX 165 STERLING MI 48659
STERLING VILLAGE CONDOMINIUM, INC.      500 S FEDERAL HWY BOYNTON BEACH FL 33435
STERN & ASSOCIATES LLC                  2800 VETERANS MEMORIAL SUITE 212 METAIRIE LA 70002
STERN LAVINTHAL &                       FRANKENBERG LLC 105 EISENHOWER PKWY 302 ROSELAND NJ 07068
STERN LAVINTHAL & FRANKENBERG LLC       105 EISENHOWER PKWY STE 302 ROSELAND NJ 07068
STERN LAVINTHAL FRANKENBERG             ATTN: DAVID DOCKERY 105 EISENHOWER PARKWAY SUITEN 302 ROSELAND NJ 70680
STERN LAVINTHAL FRANKENBERG, LLC        105 EISENHOWER PARKWAY SUITE 302 ROSELAND NJ 07068
STETSON TOWN                            STETSON TOWN - TAX COLLE 70 VILLAGE ROAD STETSON ME 04488
STETSONVILLE VILLAGE                    STETSONVILLE VLG TREASUR PO BOX 219 STETSONVILLE WI 54480
STETTIN TOWN                            STETTIN TWN TREASURER 11012 EVERGREEN DRIVE WAUSAU WI 54401
STEUBEN COUNTY                          3 EAST PULTENEY SQUARE COUNTY GOVT CENTER BATH NY 14810
STEUBEN COUNTY                          STEUBEN COUNTY - TREASUR 317 S. WAYNE ST., SUITE ANGOLA IN 46703
STEUBEN COUNTY FINANCE DEPARTMENT       3 EAST PULTENEY SQUARE BATH NY 14810-1577



Epiq Corporate Restructuring, LLC                                                                  Page 1178 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 1204 of 1490
Claim Name                            Address Information
STEUBEN COUNTY TREASURER              3 E PULTENEY SQUARE BATH NY 14810
STEUBEN COUNTY TREASURER              317 S WAYNE ST STE 2K ANGOLA IN 46703-0359
STEUBEN TOWN                          STEUBEN TOWN - TAX COLL 294 US ROUTE 1 STEUBEN ME 04680
STEUBEN TOWN                          STEUBEN TOWN - TAX COLLE 8905 DOLE ROAD REMSEN NY 13438
STEUBEN TOWNSHIP                      STEUBEN TWP - TAX COLLEC 38881 ARMSTRONG RD. CENTERVILLE PA 16404
STEVAN BUREN ROOFING INC              STEVAN BUREN 210 S RIDGEWAY DR CLEBURNE TX 76033
STEVE BRADY CONSTRUCTION              8239 LINDEN RD UNIT 1 LAKESIDE CA 92040
STEVE BRASHLER, INC                   15915 S. CRYSTAL CREEK STE F HOMER GLEN IL 60491
STEVE BUCKNER                         ADDRESS ON FILE
STEVE BUILTRON                        ADDRESS ON FILE
STEVE CAMP INS AGENCY                 210 NORTH ST WEST STE F TALLADEGA AL 35160
STEVE D SMITH                         ADDRESS ON FILE
STEVE DANIELS                         ADDRESS ON FILE
STEVE DRAWDY                          ADDRESS ON FILE
STEVE ENGLAND INS AGENCY              1200 NEVADA ST STE 204 REDLANDS CA 92374
STEVE FUTSCHER ROOFING, INC.          STEVE FUTSCHER 8201 SW 106 ST MIAMI FL 33156
STEVE GLOVER                          ADDRESS ON FILE
STEVE GLOVER                          ADDRESS ON FILE
STEVE GRONE                           ADDRESS ON FILE
STEVE HOOD COMPANY                    STE 250 9301 SOUTHWEST FREEWAY HOUSTON TX 77074
STEVE JOHNS PAINTING                  DAVID L MCGUFFEY 15219 GREEN VALLEY DR. CHINO HILLS CA 91709
STEVE KEMPER BUILDER &                4641 POTTSVILLE PIKE STE READING PA 19605
STEVE KEMPER BUILDER &                ROBERT & ADRIANNE HAL 6701 JANWAY RD 2ND FL HENRICO VA 23228
STEVE KEMPER BUILDER LLC              300 S. HAMILTON AVE. GREENSBURG PA 15601
STEVE LILLARD &                       ADDRESS ON FILE
STEVE MATTI ROOFING                   1304 RUTLEDGE STREET EUGENE OR 97402
STEVE MEADOWS AGENCY                  7113 US HWY 431 ALEXANDRIA AL 36250
STEVE MERRELL & LISA                  MERRELL 317 FOX WAY NEW RICHMOND WI 54017
STEVE PELERIN                         ADDRESS ON FILE
STEVE POPE ROOFING                    39201 E CTY RD 1520 PAOLI OK 73074
STEVE RUSS AGENCY                     9078 MERRITT LN STE B DAPHNE AL 36526
STEVE SCHROEDER                       ADDRESS ON FILE
STEVE SIMON TAX COLLECTOR             806 FAULKNER ST CONWAY AR 72034-5225
STEVE SNYDER REALTY                   ATTN: STEVE SNYDER 6400 NE HWY99 STE G 134 VANCOUVER WA 98665
STEVE SOYEBO INS AGENCY               9730 S.W. FREEWAY 209B HOUSTON TX 77074
STEVE SOYEBO INS AGENCY               9844 S.W. FREEWAY HOUSTON TX 77074
STEVE VELASQUEZ                       ADDRESS ON FILE
STEVEN BRUNNER                        ADDRESS ON FILE
STEVEN C. ELLIS, MICHELLE ELLIS       HOOD & LAY, LLC KENNETH JAMES LAY 1117 22ND STREET SOUTH BIRMINGHAM AL 35205
STEVEN CAREY &                        ADDRESS ON FILE
STEVEN CHENEY &                       ADDRESS ON FILE
STEVEN CHRISTENSEN &                  ADDRESS ON FILE
STEVEN COLE                           WINGO ELECTRIC 6114 N SEELEY CHICAGO IL 60657
STEVEN CONWAY & DAWN CONWAY           ADDRESS ON FILE
STEVEN DE JESUS                       ADDRESS ON FILE
STEVEN EBY                            ADDRESS ON FILE
STEVEN F ARBESMAN                     ADDRESS ON FILE
STEVEN FOUST &                        ADDRESS ON FILE
STEVEN G BERG                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1179 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1205 of 1490
Claim Name                              Address Information
STEVEN G TATE, TRUSTEE                  212 COPPER ST STATESVILLE NC 28677-1778
STEVEN G. BERG, TRUSTEE                 9 MOTT AVENUE, SUITE 204 NORWALK CT 06850
STEVEN GEORGE                           ADDRESS ON FILE
STEVEN GORDON AND                       ADDRESS ON FILE
STEVEN HASSIEN                          ADDRESS ON FILE
STEVEN HOOD                             RUSSELL A. WYATT LAW OFFICE OF RUSS WYATT 901 H ST., SUITE 207 SACRAMENTO CA
                                        95814
STEVEN IVERSON & SUSAN                  ADDRESS ON FILE
STEVEN J COSTANZO                       ADDRESS ON FILE
STEVEN L YARMY ATTORNEY AT LAW          7464 W SAHARA AVE LAS VEGAS NV 89117
STEVEN LENGACHER                        ADDRESS ON FILE
STEVEN LEONARD &                        ADDRESS ON FILE
STEVEN M WILSON                         ADDRESS ON FILE
STEVEN MARSHALL &                       ADDRESS ON FILE
STEVEN MICHAEL DURFEE                   ADDRESS ON FILE
STEVEN MURPHY AGENCY                    801 PORTOLA DR 208 SAN FRANCISCO CA 94127
STEVEN NELSON & BONITA                  ADDRESS ON FILE
STEVEN ORTON &                          ADDRESS ON FILE
STEVEN OWENS & D DUNAWAY                ADDRESS ON FILE
STEVEN P KINNEY GENERAL CONTRACTOR      6212 LANDFAIR DR BAKERSFIELD CA 93309
STEVEN R IRWIN                          ADDRESS ON FILE
STEVEN R. CHRESTENSEN, INC.             223 W. 8TH STREET JACKSONVILLE FL 32206
STEVEN RICHARDS                         ADDRESS ON FILE
STEVEN ROMAN & ANIK                     ROMAN 8820 SW 54ST MIAMI FL 33165
STEVEN S VALANCY, P. A. TRUST ACCOUNT   311 SE 13TH STREET FORT LAUDERDALE FL 33316
STEVEN S. GOZINSKY, ESQ                 746 MERRICK ROAD BALDWIN NY 11510
STEVEN S. VALANCY PA                    311 SE 13TH ST. FT. LAUDERDALE FL 33316
STEVEN SOYEBO INS AGENCY                9844 SOUTHWEST FREEWAY HOUSTON TX 77074
STEVEN STOTTS                           ADDRESS ON FILE
STEVEN TORRES                           ADDRESS ON FILE
STEVEN WHITE AND                        ADDRESS ON FILE
STEVENS & ASSOCIATES REALTORS           120 NILES-CORTLAND RD SE WARREN OH 44484
STEVENS & GOLDWYN PA                    2 SOUTH UNIVERSITY DR. STE 329 PLANTATION FL 33324
STEVENS & GOLDWYN, P.A. TRUST ACCOUNT   2 SOUTH UNIVERSITY DRIVE SUITE 329 PLANTATION FL 33324
STEVENS CONSTRUCTION                    20 QUAIL FEATHER TRAIL GRIFFEN GA 30223
STEVENS COUNTY                          STEVENS CO. - AUD/TREASU 400 COLORADO AVE 303 MORRIS MN 56267
STEVENS COUNTY                          STEVENS COUNTY - TREASUR 200 E 6TH HUGOTON KS 67951
STEVENS COUNTY                          STEVENS COUNTY - TREASUR 215 S OAK ST. SUITE 103 COLVILLE WA 99114
STEVENS COUNTY WASHINGTON TREASURER     215 SOUTH OAK STREET ROOM 103 COLVILLE WA 99114
STEVENS POINT CITY                      STEVENS POINT CITY TREAS 1515 STRONGS AVE STEVENS POINT WI 54481
STEVENS PUD                             PO BOX 592 LOON LAKE WA 99148
STEVENS TOWNSHIP                        IRENE MELLY - TAX COLLEC 453 COLD CREEK RD WYALUSING PA 18853
STEVENS, CHRISTOPHER                    ADDRESS ON FILE
STEVENS, ERIN                           ADDRESS ON FILE
STEVENS, KAREN                          ADDRESS ON FILE
STEVENS, MELISSA                        ADDRESS ON FILE
STEVENSON ROOFING CO INC                7501 NWY ST 212D PLANTATION FL 33317
STEVENSON, JASON                        ADDRESS ON FILE
STEVENSON, TAMEKA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1180 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1206 of 1490
Claim Name                              Address Information
STEVENSVILLE VILLAGE                   STEVENSVILLE VLG - TREAS 5768 ST JOSEPH AVE STEVENSVILLE MI 49127
STEVERSON, RITA                        ADDRESS ON FILE
STEVES LAWN MOWING SERVICE             4500 BARBADOS WICHITA FALLS TX 76308
STEVES ROOFING & SHEET METAL           PROFESSIONAL CONTRACTING, LLC 5108 S COMMERCIAL ST. BLOOMINGTON IN 47403
STEVES TERMITE & PEST CONTROL          1222 COMMERCE DRIVE MOUNTAIN HOME AR 72653
STEVESON, JAMES                        ADDRESS ON FILE
STEWARD, BRIGETTA                      ADDRESS ON FILE
STEWART & CO., INC.                    4730 MILE HIGH DRIVE PROVO UT 84604
STEWART AND ASSOCS                     P O BOX 159 DAVISON MI 48423
STEWART BROKERS                        ATTN: PAUL STEWART 3849 OAKVIEW DRIVE POWDER SPRINGS GA 30127
STEWART BROKERS                        WINNERS HOLDINGS INC. 3849 OAKVIEW DRIVE POWDER SPRINGS GA 30127
STEWART C. CRAWFORD, JR., ET AL.       STEWART C. CRAWFORD, JR., ESQ. CRAWFORD LAW 615 EDMONDS AVENUE DREXEL HILL PA
                                       19026
STEWART COUNTY                         STEWART CO-TAX COMMISSIO PO BOX 245 LUMPKIN GA 31815
STEWART COUNTY                         STEWART COUNTY-TRUSTEE PO BOX 618 DOVER TN 37058
STEWART INS AGENCY                     114 EAST CANAL ST PICAYUNE MS 39466
STEWART INSURANCE AGENCY               P O BOX 4120 DALLAS TX 75208
STEWART LANDSCAPE SERVICE              DONALD STEWART DONALD STEWART 305 N 2ND AVENUE 148 UPLAND CA 91786
STEWART LENDER SERVICES                TARA WILLIAMS 1980 POST OAK BOULEVARD SUITE 300 HOUSTON TX 77056
STEWART MANOR VILLAGE                  STEWART MANOR VILL - REC 120 COVERT AVENUE STEWART MANOR NY 11530
STEWART PAINTING &                     ELECTRIC LLC 1336 MINERVA CT NW CANTON OH 44703
STEWART ROOFING COMPANY                STEWARTBARRY ROOFING & INSULATION CO INC 403 E. 115TH STREET CHICAGO IL 60628
STEWART TITLE                          8880 RIO SAN DIEGO DRVE 1100 SAN DIEGO CA 92108
STEWART TITLE ARIZONA AGENCY           2930 E CAMELBACK RD SUITE 210 PHOENIX AZ 85016
STEWART TITLE GUARANTY COMPANY         9700 BISSONNET, SUITE 1500 HOUSTON TX 77036
STEWART TITLE GUARANTY COMPANY         1980 POST OAK BLVD, SUITE 500 HOUSTON TX 77056
STEWART TOWN HOMES                     500 N. RAINBOW 300 LAS VEGAS NV 89107
STEWART TOWNSHIP                       STEWART TWP - TAX COLLEC 140 GROVER RD . OHIOPYLE PA 15470
STEWART, BRIANNA                       ADDRESS ON FILE
STEWART, DONNA                         ADDRESS ON FILE
STEWART, HESTON                        ADDRESS ON FILE
STEWART, JENSEN                        ADDRESS ON FILE
STEWART, JUANITA                       ADDRESS ON FILE
STEWART, LARAMIE                       ADDRESS ON FILE
STEWART, MARIE                         ADDRESS ON FILE
STEWART, PAT                           ADDRESS ON FILE
STEWART, PATIENCE                      ADDRESS ON FILE
STEWART, PAUL                          ADDRESS ON FILE
STEWART, TIAI                          ADDRESS ON FILE
STEWARTS PROFESSIONAL HOME REPAIRS INC. RENE STEWART 245 LEON ST. ALTAMONTE SPRINGS FL 32701
STEWARTSTOWN BORO                      SANDRA G MITCHELL - COLL P.O. BOX 455 STEWARTSTOWN PA 17363
STEWARTSTOWN TOWN                      STEWARTSTOWN TN - COLLEC P.O. BOX 119 W STEWARTSTOWN NH 03597
STEYER, PAUL                           ADDRESS ON FILE
STIBER INSURANCE                       7522 WILES RD SUITE B115 CORAL SPRINGS FL 33067
STICKLEY DESIGNS                       1060 PARK LN ANGLETON TX 77515
STICKNEY, MARY                         ADDRESS ON FILE
STIDHAM INSURANCE AGENCY               PO BOX 1026 DUMAS TX 79029
STIEL INS SERVICES                     433 METAIRIE RD STE 520 METAIRIE LA 70005
STILL RIVER COMMONS                    PO BOX 690 SOUTHBURY CT 06488



Epiq Corporate Restructuring, LLC                                                              Page 1181 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1207 of 1490
Claim Name                             Address Information
STILLWAGON, CARI                       ADDRESS ON FILE
STILLWATER C S (TN OF EA               STILLWATER CS - TAX COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
STILLWATER CANYON HOA, INC             2500 LEGACY DRIVE SUITE 220 FRISCO TX 75034
STILLWATER CEN SCH (CO                 STILLWATER CS-TAX COLLEC TAX PROCESSING UNIT- PO ALBANY NY 12212
STILLWATER COUNTY                      STILLWATER COUNTY - TREA PO BOX 629 COLUMBUS MT 59019
STILLWATER ESTATES PROPERTY OWNERS     382 STILLWATER DR POCONO SUMMIT PA 18346
ASSOC
STILLWATER INS                         AKA FIDELITY NATL INS P O BOX 45126 JACKSONVILLE FL 32232
STILLWATER INS CO                      4905 BELFORT RD STE 110 JACKSONVILLE FL 32256
STILLWATER P&C INSURANCE COMPANY       P. O. BOX 45126 JACKSONVILLE FL 32232
STILLWATER PROPERTY AND CASUALTY       4905 BELFORT ROAD, SUITE 110 JACKSONVILLE FL 32256
STILLWATER TOWN                        STILLWATER TOWN-TAX COLL PO BOX 700 STILLWATER NY 12170
STILLWATER TOWNSHIP                    STILLWATER TWP - COLLECT 964 STILLWATER ROAD NEWTON NJ 07860
STILLWATER VILLAGE                     STILLWATER VILLAGE-CLERK PO BOX 507 STILLWATER NY 12170
STILLWATERS FIRE DISTRIC               STILLWATER FIRE DISTRICT 256 S CENTRAL AVENUE ALEXANDER CITY AL 35010
STILLWATERS RESIDENTIAL ASSOCIATION,   1816 STILLWATERS DRIVE DADEVILLE AL 36853
INC
STILWELL PLUMB & SOLAR                 20778 ESTERO CT ESTERO FL 33928
STILWELL, BECKY                        ADDRESS ON FILE
STIMPSON & FOSTER INS                  3022 LOWER HILL RD POWHATAN VA 23139
STINE DAVIS & PECK INSU                201 S CLEVELAND AVE S HAGERSTOWN MD 21740
STINGLEY, ERIC                         ADDRESS ON FILE
STINSON LEONARD STREET                 PO BOX 843052 KANSAS CITY MO 64184-3052
STINTZI INS                            221 N ARGONNE RD SPOKANE VALLEY WA 99212
STIVERS CONSTRUCTION                   PO BOX 404 WEST POINT CA 95255
STLPRICEQUOTE COM                      1315 WASHINGTON AVE 124 ST LOUIS MO 63104
STO-ROX S.D./MCKEES ROCK               STO-ROX SD - TAX COLLECT 102 RAHWAY RD MCMURRAY PA 15317
STO-ROX S.D./STOWE TOWNS               STO-ROX SD - TAX COLLECT 102 RAHWAY ROAD MCMURRAY PA 15317
STOCHAJ INS AGENCY INC                 93 W MAIN ST DUDLAY MA 01571
STOCK, MICHAEL                         ADDRESS ON FILE
STOCKARD JACOB                         ADDRESS ON FILE
STOCKBRIDGE HOME OWNERS ASSOCIATION    PO BOX 862 WINDSOR CT 06095
STOCKBRIDGE TOWN                       STOCKBRIDGE TN - COLLECT 50 MAIN STREET STOCKBRIDGE MA 01262
STOCKBRIDGE TOWN                       STOCKBRIDGE TN - COLLECT PO BOX 87 MUNNSVILLE NY 13409
STOCKBRIDGE TOWN                       STOCKBRIDGE TWN TREASURE N3551 CTY C CHILTON WI 53014
STOCKBRIDGE TOWNSHIP                   STOCKBRIDGE TWP - TREASU P O BOX 565 STOCKBRIDGE MI 49285
STOCKBRIDGE VILLAGE                    STOCKBRIDGE VLG - TREASU P.O. BOX 155 STOCKBRIDGE MI 49285
STOCKBRIDGE VILLAGE                    STOCKBRIDGE VLG TREASURE PO BOX 292 STOCKBRIDGE WI 53088
STOCKBRIDGE VLY C S (C                 STOCKBRIDGE VLY C S-COLL P.O. BOX 732 MUNNSVILLE NY 13409
STOCKERTOWN BORO                       STOCKERTOWN BORO-TAX COL 209 MAIN ST. POB 174 STOCKERTOWN PA 18083
STOCKHAM LAW GROUP PA                  610 W HORATIO ST TAMPA FL 33606
STOCKHOLM TOWN                         STOCKHOLM TOWN-TAX COLLE PO BOX 206 WINTHROP NY 13697
STOCKPORT TOWN                         STOCKPORT TOWN- TAX COLL 2787 ATLANTIC AVE HUDSON NY 12534
STOCKTON BORO                          STOCKTON BORO - TAX COLL P. O. BOX M STOCKTON NJ 08559
STOCKTON SPRINGS TOWN                  STOCKTON SPRINGS TN -COL P.O. BOX 339 STOCKTON SPRINGS ME 04981
STOCKTON TOWN                          STOCKTON TOWN- TAX COLLE PO BOX 129 STOCKTON NY 14784
STOCKTON TOWN                          PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
STODDARD COUNTY                        STODDARD COUNTY - COLLEC 401 S. PRAIRIE BLOOMFIELD MO 63825
STODDARD TOWN                          STODDARD TOWN - TAX COLL P.O. BOX 854 STODDARD NH 03464



Epiq Corporate Restructuring, LLC                                                                 Page 1182 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1208 of 1490
Claim Name                             Address Information
STODDARD VILLAGE                       STODDARD VLG TREASURER PO BOX 236 STODDARD WI 54658
STOERZINGER CONSTR                     5155 MILNER ST WHITE BEAR LAKE MN 55110
STOGNER & ASSOCS INS AGY               5538 SOUTH HAMPTON RD DALLAS TX 75232
STOKES APPRAISAL SERVICES              2280 FRANKLIN DR WINTERVILLE NC 28590
STOKES COUNTY                          STOKES COUNTY - TAX COLL P O BOX 57 DANBURY NC 27016
STOKES COUNTY FB                       P O BOX 116 DANBURY NC 27016
STOKES COUNTY TAX COLLECTOR            1014 MAIN ST DANBURY NC 27016
STOKES FARNHAM INS AGNCY               6514 A STATE PARK RD TRAVELERS REST SC 29690
STOKES INSURANCE AGENCY                33014 TAMINA RD MAGNOLIA TX 77354
STOKES, KEVAN                          ADDRESS ON FILE
STOKES, TOYE                           ADDRESS ON FILE
STOLARSKI, ALICIA                      ADDRESS ON FILE
STOLBOM, NANCY                         ADDRESS ON FILE
STOLICKER BUILDERS LLC                 LANCE STOLICKER 2479 HAINES STREET DECKERVILLE MI 48427
STOMBAUGH, ROBERT                      ADDRESS ON FILE
STONE & CHRISTY, P. A.                 110 N. DOUGHERTY STREET BLACK MOUNTAIN NC 28711
STONE & TILE SPRECIALIST               PO BOX 9121 MORENO VALLEY CA 92557
STONE AGENCY                           820 NE 3173 TERRACE 101 MIAMI FL 33162
STONE BRIDGE APPRAISAL SERVICES        PO BOX 132 SLATERSVILLE RI 02876
STONE BROOK ROOFING INC.               1919 S. 40TH STREET, SUITE 222 LINCOLN NE 68506
STONE CANYON ESTATES HOA               8340 AUBURN BLVD., SUITE 100 CITRUS HEIGHTS CA 95610
STONE CANYON HOMEOWNERS ASSOC. INC.    259 N PECOS RD. 100 HENDERSON NV 89074
STONE COUNTY                           STONE COUNTY-TAX COLLECT 308 COURT ST WIGGINS MS 39577
STONE COUNTY                           STONE COUNTY - COLLECTOR PO BOX 256 GALENA MO 65656
STONE COUNTY                           STONE COUNTY - TAX COLLE 107 W MAIN STE E MOUNTAIN VIEW AR 72560
STONE COUNTY CHANCERY CLERK            P.O. DRAWER 7 WIGGINS MS 39577
STONE COUNTY TAX ASSESSOR-COLLECTOR    308 COURT STREET WIGGINS MS 39577
STONE CREEK OWNERS ASSOCIATION, INC.   1322 FRETZ DRIVE EDMOND OK 73003
STONE CREEK ROOFING & EXTERIORS        1567 SKYWAY DRIVE A LONGMONT CO 80504
STONE CREEK RV MOBILE HOME PARK        18905 IH 35 NORTH SCHERTZ TX 78154
STONE ELECTRIC                         FRANCIS L. STONE P.O. BOX 144 PRINCESS ANNE MD 21853
STONE GABLE HOMES LLC                  PO BOX 1853 CROSBY TX 77532
STONE HARBOR BORO                      STONE HARBOR BORO - COLL 9508 SECOND AVENUE STONE HARBOR NJ 08247
STONE INSURANCE AGENCY                 132 S. VARDAMAN ST WIGGINS MS 39577
STONE INSURANCE INC                    111 VETERANS BLVD 1420 METAIRIE LA 70005
STONE INTERNATIONAL                    10400 SW 186 STREET MIAMI FL 33157
STONE LAKE TOWN                        STONE LAKE TWN TREASURER N6071 STONE LAKE RD STONE LAKE WI 54876
STONE MOUNTAIN ROOFING &               925 MAIN ST STE 50-30 STONE MOUNTAIN GA 30083
STONE WATSON, CANDY                    ADDRESS ON FILE
STONE, ALLEN                           ADDRESS ON FILE
STONE, BECKY                           ADDRESS ON FILE
STONE, BRUCE                           ADDRESS ON FILE
STONE, DAVID                           ADDRESS ON FILE
STONE, DENNIS                          ADDRESS ON FILE
STONE, HANNAH                          ADDRESS ON FILE
STONE, PATRICE                         ADDRESS ON FILE
STONEBORO BORO                         LINDA WATTS - TAX COLLEC 10 ORCHARD STPOB 114 STONEBORO PA 16153
STONEBRIAR CONSTRUCTION                1104 TWIN PINE CT ARLINGTON TX 76018
STONEBRIDGE CONDO ASSOC II 5E          3699 SAUK TRAIL RICHTON PARK IL 60471



Epiq Corporate Restructuring, LLC                                                                Page 1183 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1209 of 1490
Claim Name                               Address Information
STONEBRIDGE CONSTRUCTION SERVICES LLC    11323 PHILLIPS PKWY DR EAST STE 1 JACKSONVILLE FL 32256
STONEBRIDGE CONSTRUTION GROUP, LLC       2699 LEE ROAD SUITE 120 WINTER PARK FL 32707
STONEBRIDGE GOLF & COUNTRY CLUB          BOCA RATON PROPERTY OWNR ASSC 10343 STONEBRIDGE BLVD BOCA RATON FL 33498
STONEBRIDGE II HOMEOWNERS ASSOCIATION    PO BOX 2276 HUTCHINSON KS 67504-2276
STONEBRIDGE OWNERS ASSOCIATION           2429 PROFESSIONAL PKWY STE 102 SANTA MONICA CA 93455
STONECREST POA INC                       6972 LAKE GLORIA BLVD ORLANDO FL 32809-3200
STONEGATE INSURANCE                      4245 N KNOX AVE CHICAGO IL 60641
STONEGATE NEIGHBORHOOD GARDEN CLUB       150 STONEGATE NORTH BOERNE TX 78006
ASSOC
STONEGATE PROPERTY OWNERS ASSOCIATION    JANICE HARTMAN P.O. BOX 76 MEDINA OH 44258-0076
STONEGATE TOWNHOMES COA                  PO BOX 11077 BOULDER CO 80301
STONEHAM TOWN                            STONEHAM TOWN - TAX COLL 35 CENTRAL STREET STONEHAM MA 02180
STONEHAM TOWN                            STONEHAM TOWN - TAX COL P.O. BOX 91 STONEHAM ME 04231
STONEHILL GROUP INC                      1117 PERIMETER CTR W STE E212 ATLANTA GA 30338
STONEHOUSE APPRAISAL CO                  383 VISTA WAY CHULA VISTA CA 91910
STONER INS                               P O BOX 901475 HOMESTEAD FL 33090
STONER, PATRICK                          ADDRESS ON FILE
STONERIDGE CHATEAU HOA                   DAWN WALTERS 11717 BERNARDO PLAZA CT SUITE 110 SAN DIEGO CA 92128
STONEWALL COUNTY                         STONEWALL COUNTY - COLLE P O BOX DRAWER N ASPERMONT TX 79502
STONEWALL FARM MTL                       P O BOX 47 STONEWALL TX 78671
STONEWALL PROPERTY OWNERS ASSOCIATION    P. O. BOX 5287 JACKSONVILLE AR 72078
STONEWATER CONTRACTORS                   4111 NEWTON AVE 5 DALLAS TX 75219
STONEWATER CONTRACTORS LLC               1200 COIT RD 102 PLANO TX 75075
STONEWATER ROOFING                       924 W. HOUSTON TYLER TX 75702
STONEYBROOK ARBOR GREENS I ASSOCIATION   PO BOX 21058 SARASOTA FL 34276
STONEYBROOK GOLF & COUNTRY CLUB          8801 STONEYBROOK BLVD SARASOTA FL 34238
STONINGTON TOWN                          STONINGTON TOWN -TAX COL P.O. BOX 9 STONINGTON ME 04681
STONINGTON TOWN                          STONINGTON TN - COLLECT 152 ELM ST STONINGTON CT 06378
STONY BROOK II COMMUNITY ASSOCIATION     C/O THE PRESCOTT COMPANIES 5950 LA PLACE COURT SUITE 200 CARLSBAD CA 92008
STONY CREEK TOWN                         STONY CREEK TOWN-TAX COL PO BOX 96 STONY CREEK NY 12878
STONY CREEK TOWN                         STONY CREEK TOWN - TREAS P O BOX 239 STONY CREEK VA 23882
STONY POINT TOWN                         KATHY CAMPBELL LYONS-REC 74 EAST MAIN ST STONY POINT NY 10980
STONYCREEK TOWNSHIP                      ASHLEY OHLER - TAX COLLE 745 LAMBERTSVILLE RD STOYSTOWN PA 15563
STONYCREEK TOWNSHIP                      HAROLD SINGER - TAX COLL 1610 BEDFORD ST- MUNIC B JOHNSTOWN PA 15902
STOPA LAW FIRM PA                        447 3RD AVE NORTH STE 405 ST PETERSBURG FL 33701
STORER TILE                              GARY W. STORER 114 SOARING EAGLE WACO TX 76705
STOREY COUNTY                            STOREY COUNTY - TREASURE PO DRAWER D VIRGINIA CITY NV 89440
STORM CASUALTY CONSULTING INCORPORATED   921 S LOOMIS ST. CHICAGO IL 60607
STORM DOCTORS INC                        1200 HWY 74 S STE 6-168 PEACHTREE CITY GA 30269
STORM GUARD                              WINDS OF CHANGE LLC 1049 JENKINS RD. CHARLESTON SC 29407
STORM GUARD                              113 WAPPO CREEK DR 2 CHARLESTON SC 29412
STORM GUARD OF DURHAM                    CHAPEL HILL NC 400 DOMINION DR STE 101 MORRISVILLE NC 27560
STORM GUARD OF GREATER BERGEN COUNTY     HAASGO CORPORATION 16-00 ROUTE 208, SUIT 205 FAIR LAWN NJ 07410
STORM GUARD RESTORATION - PIEDMONT       JABEC ENTERPRISE INC 900 OLD WINSTON ROAD KERNERSVILLE NC 27284
TRIAD
STORM PROOF ROOFING AND                  1863 SW 17TH ST BOCA RATON FL 33486
STORM ROOFING & CONSTRUCTION LLC         12324 E 86TH STREET N. 266 OWASSO OK 74055
STORM SHIELD ROOFING & RESTORATION INC   TANYA ANDREWS PO BOX 573 NOBLE OK 73068
STORM SOLUTIONS                          7247 HOUSTON RD MACON GA 31216



Epiq Corporate Restructuring, LLC                                                                   Page 1184 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1210 of 1490
Claim Name                             Address Information
STORM TEAM CONST INC                   7548 SLATE RIDGE BLVD REYNOLDSBURG OH 43068
STORM TEAM CONSTRUCTION                FOR THE ACCT OF P QUINTA 4050 US HWY 1 STE 303 JUPITER FL 33477
STORM TEAM CONSTRUCTION                7548 SLATE RIDGE BLVD REYNOLDSBURG OH 43068
STORM TEAM CONSTRUCTION, INC           4050 S US HWY 1, SUITE 303 JUPITER FL 33477
STORMWATER RESEARCH GROUP (SRG)        6808 HILL MEADOW DRIVE AUSTIN TX 78736
STORY APPRAISALS                       PO BOX 116 EMIGRANT MT 59027
STORY COUNTY                           STORY - COUNTY - TREASUR PO BOX 498 NEVADA IA 50201
STORYBOOK ISLAND INC                   PO BOX 9196 RAPID CITY SD 57709
STOUGHTON (DELIQUENT                   ONLY) PO BOX 9108 STOUTHTON MA 02072
STOUGHTON CITY                         STOUGHTON CITY TREASURER PO BOX 222 STOUGHTON WI 53589
STOUGHTON TOWN                         STOUGHTON TOWN - TAX COL PO BOX 9108 STOUGHTON MA 02072
STOUT AND ASSOCS LLC                   5065 S YALE AVE TULSA OK 74315
STOUT APPRAISAL                        7016 56TH AVE CRT NW GIG HARBOR WA 98335
STOUT APPRAISALS INC                   4 SEQUOYAH RD COLORADO SPRINGS CO 80906
STOUT HOME BUILDERS LLC                ADAM D. STOUT 4652 GILBERT DR. ORANGE TX 77632
STOUTENBURG, ANGELA                    ADDRESS ON FILE
STOVAL MARKS INS INC                   2601 DANVILLE RD SW DECATUR AL 35603
STOW CREEK TOWNSHIP                    STOW CREEK TWP - COLLECT 590 SHILOH PIKE- C/O HOP BRIDGETON NJ 08302
STOW TOWN                              STOW TOWN - TAX COLLECTO 380 GREAT ROAD STOW MA 01775
STOW TOWN                              STOW TOWN - TAX COLLECTO 710 STOW ROAD STOW ME 04037
STOWE INS AGENCY                       PO BOX 129 STOWE VT 05672
STOWE TOWN                             STOWE TOWN - TAX COLLECT 67 MAIN STREET STOWE VT 05672
STOWE TOWNSHIP                         STOWE TWP - TAX COLLECTO 102 RAHWAY ROAD MCMURRAY PA 15317
STR8 UP LLC                            SKYLER TEAGUE 422 S. MAIN ST. NEW CASTLE OK 73065
STR8LINE                               2005 VISTA PARKWAY 200 WEST PALM BEACH FL 33411
STR8LINE                               450 W STATE ST 215 EAGLE ID 83616
STRABAN TOWNSHIP                       STRABAN TWP - TAX COLLEC 280 CAVALRY FIELD RD GETTYSBURG PA 17325
STRACHAN MURPHY                        17 SHERWOOD MEADOWS PEMBROKE NH 03275
STRACHAN, DAVID                        ADDRESS ON FILE
STRADFORD, PATRICIA                    ADDRESS ON FILE
STRAFFORD CONSTRUCTION                 126 WEST LAKE ST 2ND FLR BLOOMINGDALE IL 60108
STRAFFORD TOWN                         STRAFFORD TOWN - TAX COL 12 MOUNTAIN VIEW DR STRAFFORD NH 03884
STRAIGHT LINE HOME                     SERVICES LLC 2851 NW 106TH AVE CORAL SPRINGS FL 33065
STRAIGHT LINE ROOFING                  INC 5805 HWY 70 STE 220 MEMPHIS TN 38134
STRAIT LINE ROOFING                    DOUG GRAY 8871 S CARR CT LITTLETON CO 80128
STRAITS FLOORS, INC                    141 N 7TH AVE SEQUIM WA 98382
STRALEY & OTTO PA                      2699 STIRLING RD SUITE C-207 FORT LAUDERDALE FL 33312
STRANDED CONCEPTS L.L.C                19821 NW 2ND AVE BOX 373 MIAMI GARDENS FL 33169
STRASBURG BORO                         STRASBURG BORO - TAX COL 145 PRECISION AVE STRASBURG PA 17579
STRASBURG TOWN                         STRASBURG TOWN - TREASUR 174 E KING ST STRASBURG VA 22657
STRASBURG TOWNSHIP                     LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
STRASBURGER & PRICE, LLP               MICHAEL TIREY 2801 NETWORK BOULEVARD SUITE 600 FRISCO TX 75034
STRASSMAN INS AGENCY INC               12 P O ST OFFICE SQUARE SHARON MA 02067
STRATA ROOFING & CONST &               JESSE & NANCIE BALDERAS 4715 PINEMONT DR STE C HOUSTON TX 77092
STRATA ROOFING AND                     CONSTRUCTION LLC 4715 PINEMONT DR STE C HOUSTON TX 77092
STRATA ROOFING AND CONSTRUCTION, LLC   B. MEYER B. MEYER 3500 EAST TC JESTER SUITE E HOUSTON TX 77018
STRATEGIC DEVELOPMENT GROUP, INC.      10447 BARRINGER FOREMAN RD BATON ROUGE LA 70809
STRATEGIC INS PATNERS                  7822 KENNEDY BLVD NORTH BERGEN NJ 07047
STRATEGIC INSURANCE SRVC               2727 ULMERTON RD STE 300 CLEARWATER FL 33762



Epiq Corporate Restructuring, LLC                                                                 Page 1185 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1211 of 1490
Claim Name                               Address Information
STRATEGIC PRODUCTS AND SERVICES, LLC     ATTN: GENERAL COUNSEL 300 LITTLETON ROAD SUITE 200 PARSIPPANY NJ 07054
STRATEGIC RECOVERY GROUP                 PO BOX 4869 DEPT 447 HOUSTON TX 77210
STRATEGIC SECURITY SOLUTIONS LLC         ATTN: LEAH COOK 1447 PEACHTREE STREET NE 7TH FLOOR ATLANTA GA 30309
STRATEGY RE INC                          2706 HEFNER AVE BREMERTON WA 98310
STRATFORD AT HUNTERS RUN CONDO ASSN      3700 CLUBHOUSE LANE BOYNTON BEACH FL 33436
INC.
STRATFORD BORO                           STRATFORD BORO -TAX COLL 307 UNION AVENUE STRATFORD NJ 08084
STRATFORD CONDOMINIUMS                   13998 PARKEAST CIRCLE CHANTILLY VA 20151
STRATFORD PLACE HOMEOWNERS ASSOCIATION   23945 MERCANTILE ROAD, SUITE B BEACHWOOD OH 44122
STRATFORD TOWN                           STRATFORD TOWN - TAX COL 1956 US ROUTE 3 N STRATFORD NH 03590
STRATFORD TOWN                           STRATFORD TOWN - TAX COL 2725 MAIN STREET STRATFORD CT 06615
STRATFORD TOWN                           STRATFORD TOWN - TAX COL P.O. BOX 186 STRATFORD NY 13470
STRATFORD VILLAGE                        STRATFORD VLG TREASURER PO BOX 12 / 265 N 3RD AV STRATFORD WI 54484
STRATHAM TOWN                            STRATHAM TOWN - TAX COLL 10 BUNKER HILL AVENUE STRATHAM NH 03885
STRATHMAN WINCH ASSOCS                   195 SOUTH MAIN STREET CHESHIRE CT 06410
STRATHMOOR VILLAGE                       STRATHMOOR VLG - COLLECT PO BOX 5253 LOUISVILLE KY 40255
STRATHMORE INS CO                        200 MADISON AVE NEW YORK NY 10016
STRATHMORE TOWER CONDOMINIUM             COUNCIL OF CO-OWNERS 6212 YORK ROAD BALTIMORE MD 21212
STRATTANVILLE BORO                       STRATTANVILLE BORO - COL 321 FISHER ROAD STRATTANVILLE PA 16258
STRATTON COOPERATIVE INC                 1425-1475 THIERIOT AVE BRONX NY 10460
STRATTON REST &                          CRYSTAL & WAYNE WALKER 2918 S ALMA SCHOOL RD MESA AZ 85210
STRATTON RESTORATION, LLC                2918 S. ALMA SCHOOL RD. MESA AZ 85210
STRATTON TOWN                            STRATTON TOWN - TAX COLL 9 WEST JAMAICA ROAD STRATTON VT 05360
STRATUM FOUNDATION                       REPAIR 6405ELDORADO PKWY STE343 MCKINNEY TX 75070
STRATUS CONSTRUCTION AND                 ROOFING LLC 603 BEULAH ROAD WINTER GARDEN FL 34787
STRATUS RISK                             P O BOX 2944 BIGFORK MT 59911
STRAUB, LAUREN                           ADDRESS ON FILE
STRAUB, MEGAN                            ADDRESS ON FILE
STRAUGHTER, SHERADA                      ADDRESS ON FILE
STRAUSBAUGH, MICHAEL                     MICHAEL STRAUSBAUGH, PRO SE REG. NO. 69878-067 US PENITENTIARY, TUCSON P.O.
                                         BOX 24550 TUCSON AZ 85734
STRAWN REO                               1490 S PRICE ROAD 305 CHANDLER AZ 85286
STRAWN REO LLC                           1490 S PRICE ROAD SUITE 305 CHANDLER AZ 85286
STRAYLINE, TYLER                         ADDRESS ON FILE
STREAMLINE APPRAISALS INC                PO BOX 26301 FAIRVIEW PARK OH 44126
STREET, PATTY                            ADDRESS ON FILE
STREETLINKS LENDER SOLUTIONS             444 E. WASHINGTON STREET INDIANAPOLIS IN 46204
STREETLINKS LLC                          DBA ASSURANT APPRAISALS LLC 444 E WASHINGTON ST INDIANAPOLIS IN 46204
STREETLINKS LLC                          ATTN: STEVE HASLAM & COUNSEL 7551 SOUTH SHELBY STREET INDIANAPOLIS IN 46227
STREETLINKS LLC                          ATTN: CFO & COUNSEL 2114 CENTRAL STREET SUITE 500 KANSAS CITY MO 64108
STREETSMART MANAGERS                     208 SOUTH ST FREEHOLD NJ 07728
STREIT, NICOLE                           ADDRESS ON FILE
STREMS LAW FIRM PA                       210 2555 PONCE DE LEON BLVD CORAL GABLES FL 33134
STREMS LAW FIRM PA                       210 2555 PONCE DELEON BLVD S CORAL GABLES FL 33134
STREMS LAW FIRM PA &                     JORGE JOVA CLIZA 2555 PONCE DE LEON BLVD CORAL GABLES FL 33134
STRIATA INC                              48 WALL ST STE 1100 NEW YORK NY 10005
STRIATA INC.                             ATTN: GENERAL COUNSEL 48 WALL ST. STE 1100 NEW YORK NY 10005
STRIATA INC.                             ATTN: MIA PAPANICOLAOU 48 WALL STREET SUITE 1100 NEW YORK NY 10005
STRIATA INC.                             ATTN: STEVE HASLAM & COUNSEL 7551 SOUTH SHELBY STREET INDIANAPOLIS IN 46227



Epiq Corporate Restructuring, LLC                                                                   Page 1186 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1212 of 1490
Claim Name                             Address Information
STRICKLAND FARM CONDOMINIUM            ASSOCIATION INC 80 S JEFFERSON RD 2ND FLOOR WHIPPANY NJ 07981
STRICKLAND GEN AGENCY                  4800 RIVER GREEN PKWY DULUTH GA 30096
STRICKLAND GENERAL AGNCY               P O BOX 4084 DULUTH GA 30096
STRICKLAND, BOBBY                      ADDRESS ON FILE
STRICKLAND, CHAZDON                    ADDRESS ON FILE
STRICKLER RENOVATIONS                  38 JACKSON RD LEBANON PA 17042
STRIKER HOME DESIGN                    5750 GENESIS CRT STE120B FRISCO TX 75034
STRIKER REALTY                         918 N. WOOD AVE. LINDEN NJ 07036
STRIKER REALTY                         ATTN: JOSEPH LOVERDE 918 N. WOOD AVENUE LINDEN NJ 07036
STRIKER REALTY                         ITALSKI LLC 918 NORTH WOOD AVEUE LINDEN NJ 07036
STROBECK, JESSA                        ADDRESS ON FILE
STRODE MANAGEMENT                      PO BOX 721321 BYRAM MS 39272
STRONG BUILDERS                        134 SUNSET CIRCLE BROWNSVILLE TN 38012
STRONG CONSTRUCTION                    10915 CR 3250 TIMPSON TX 75975
STRONG TITAN REAL ESTATE CORPORATION   19962 TORRENCE AVE LYNWOOD IL 60411
STRONG TITAN REAL ESTATE GROUP         19962 TORRENCE AVE LYNWOOD IL 60411
STRONG TOWER CONST LLC                 2620 N 70TH DR PHOENIX AZ 85035
STRONG TOWN                            STRONG TOWN -TAX COLLEC 14 SOUTH MAIN STREET STRONG ME 04983
STRONG, SHANNON                        ADDRESS ON FILE
STRONGBUILT CONSTRUCTION, LLC          FERNANDA M DICE 13356 STONE POND DR. JACKSONVILLE FL 32224
STRONGS PRAIRIE TOWN                   STRONGS PRAIRIE TWN TREA PO BOX 69 ARKDALE WI 54613
STROPPEL, KIM                          ADDRESS ON FILE
STROUD NATIONAL AGENCY                 600 MECHEM DR RUIDOSO MN 88345
STROUD TOWNSHIP                        STROUD TWP - TAX COLLECT 1212 CHRISTOPHER ST (REA STROUDSBURG PA 18360
STROUD TOWNSHIP TAX COLLECTOR          1212 CHRISTOPHER STREET STROUDSBURG PA 18360
STROUDSBURG BORO                       LYNN HARRISON - TAX COLL 624 SARAH ST STROUDSBURG PA 18360
STROUDSBURG S.D./DELAWAR               CHRISTINE FARBER - TAX C 106 MOUNTAIN RDPOB 211 DELAWARE WATER GAP PA 18327
STROUDSBURG S.D./HAMILTO               STROUDSBURG SD - TAX COL 157 EUGENE DR STROUDSBURG PA 18360
STROUDSBURG S.D./STROUD                STROUDSBURG AREA SD - TC 1212 CHRISTOPHER ST (REA STROUDSBURG PA 18360
STROUDSBURG S.D./STROUDS               LYNN HARRISON - TAX COLL 624 SARAH ST STROUDSBURG PA 18360
STRUCKEL, STEPHEN                      ADDRESS ON FILE
STRUCTURAL MECHANICAL, INC.            SHELBY COATES 2500 ENGAGEMENT COURT, SUITE 101 VIRGINIA BEACH VA 23453
STRUCTURAL RESTORATION LLC             2325 JAMIE CIRCLE MURFREESBORO TN 37130
STRUCTURAL WELDING TECHN               OLOGY CORP PO BOX 361115 SAN JUAN PR 00936
STRUM INS                              P O BOX 5100 FRANKFORT KY 40602
STRUM VILLAGE                          STRUM VLG TREASURER P.O. BOX 25/202 5TH AVEN STRUM WI 54770
STRZELECKI, DESTINEE                   ADDRESS ON FILE
STUARD APPRAISALS LLC                  PO BOX 44 ADAMS TN 37010
STUART C COX - TRUSTEE                 1760 N LEE TREVINO EL PASO TX 79936
STUART INS SERVICES                    7200 E DRY CREEK RD G-104 CENTENNIAL CO 80112
STUART M KESSLER, PC                   3255 N ARLINGTON HEIGHTS RD SUITE 505 ARLINGTON HEIGHTS IL 60004
STUART TOWN                            STUART TOWN - TREASURER P O BOX 422 STUART VA 24171
STUBBS ALDERTON & MARKILES, LLP        ATTN: GENERAL COUNSEL 15260 VENTURA BOULEVARD 20TH FLOOR SHERMAN OAKS CA 91403
STUBBS ROOFING COMPANY                 1217 BLOUNSTOWN ST. TALLAHASSEE FL 32304
STUBBS TOWN                            STUBBS TWN TREASURER N3895 KIEF RD WEYERHAEUSER WI 54895
STUBBS, JUSTIN                         ADDRESS ON FILE
STUCKEY AND COMPANY                    28 HAWK RIDGE DR 200 LAKE ST LOUIS MO 63367
STUDIO HIVE, INC.                      ATTN: GENERAL COUNSEL 901 N 3RD STREET SUITE 228 MINNEAPOLIS MN 55401
STUKEY ROOFING AND CONSTRUCTION LLC    GREGORY C STUKEY 373 GROVE TERR GREAT BEND KS 67530



Epiq Corporate Restructuring, LLC                                                                 Page 1187 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1213 of 1490
Claim Name                               Address Information
STULKEN, MARK                            ADDRESS ON FILE
STUPAR SCHUSTER & BARTELL SC             633 WISCONSIN AVE 1800 MILWAUKEE WI 53203
STUPP, SHU YING                          ADDRESS ON FILE
STURBRIDGE TOWN                          STURBRIDGE TOWN-TAX COLL 308 MAIN STREET STURBRIDGE MA 01566
STURGEON BAY CITY                        DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
STURGEON BAY TOWN                        DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
STURGEON, PAMELA                         ADDRESS ON FILE
STURGIS CITY                             CITY OF STURGIS - CLERK PO BOX 98 STURGIS KY 42459
STURGIS CITY                             STURGIS CITY - TREASURER 130 N NOTTAWA ST STURGIS MI 49091
STURGIS TOWNSHIP                         STURGIS TOWNSHIP - TREAS PO BOX 6 STURGIS MI 49091
STURGIS, KIERRA                          ADDRESS ON FILE
STURTEVANT VILLAGE                       STURTEVANT VLG TREASURER 2801 89TH ST STURTEVANT WI 53177
STURTZ, DANIEL                           ADDRESS ON FILE
STUTSMAN COUNTY                          STUTSMAN COUNTY - TREASU 511 2ND AVE SE, SUITE 10 JAMESTOWN ND 58401
STUTSON, ANDRE                           ADDRESS ON FILE
STUYVESANT TOWN                          STUYVESANT TOWN- TAX COL 5 SUNSET DRIVE STUYVESANT NY 12173
STYLE ROOFING & CONST &                  SANDRA HUDDLESTON 2643 KATIE HARBOR DR MANUEL TX 77578
STYLEN VALUATIONS LLC                    550 W BASELINE RD STE 102-192 MESA AZ 85210
STYLIT USA INC                           IDAN T ZVI 385 RIVER OAKS PKWY UNIT 1095 SAN JOSE CA 95134
SU FAMILIA REAL ESTATE INC               5417 S. PULASKI RD. CHICAGO IL 60632
SU FAMILIA REAL ESTATE INC               ATTN: GASPAR FLORES 5417 S PULASKI RD. CHICAGO IL 60632
SUAMICO VILLAGE                          BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
SUAREZ, JACQUELINE                       ADDRESS ON FILE
SUBASH JAYANT                            10458 LONE STAR WAY STOCKTON CA 95209
SUBERO ASSET MANAGEMENT INC              3150 HILLTOP MALL ROAD SUITE 45 RICHMOND CA 94806
SUBHASH C SHARMA                         & PREETY SHARMA 9301 VISTA CIR IRVING TX 75063
SUBLETT APPRAISALS INC                   442 W GRAND AVE HOT SPRINGS AR 71901
SUBLETTE COUNTY                          SUBLETTE COUNTY-TREASURE P.O. BOX 296 PINEDALE WY 82941
SUBLIMITY INS CO                         100 SW SUBLIMITY BLVD SUBLIMITY OR 97385
SUBLIMITY INS CO                         PO BOX 219 SUBLIMITY OR 97385
SUBRAMANIAN, UDAYAPRAKASH                ADDRESS ON FILE
SUBURBAN BROKERS INC                     PO BOX 400 FAIRLAWN NJ 07410
SUBURBAN LANCASTER SEWER AUTHORITY       P.O. BOX 458 LANCASTER PA 17603
SUBURBAN LEGAL GROUP PC                  1305 REMINGTON RD STE C SCHAUMBURG IL 60173
SUBURBAN MOBILE HOME SALES               6220 HWY 90 WEST THEODORE AL 36582
SUCCESS VILLAGE APARTMENTS INC           PO BOX 3154 MILFORD CT 06460
SUCCESSION OF ALINE PATTERSON BACON      71466 PARC WOOD DRIVE EAST COVINGTON LA 70433
SUDBURY                                  SUDBURY - TAX COLLECTOR 36 BLACKSMITH LANE SUDBURY VT 05733
SUDBURY TOWN                             SUDBURY TOWN - TAX COLLE 278 OLD SUDBURY ROAD SUDBURY MA 01776
SUDDETH INS                              2006 OLD GREENBRIER 1F CHESAPEAKE VA 23320
SUE MENNONA                              AND MARK MENNONA 1170 RIGHT HOUSE BLVD CHARLESTON SC 29412
SUE WILLIS                               EST OF JERRY WILLIS 534 5TH ST TUSCOLA TX 79562
SUEZ BAYONNE OPERATIONS                  110 OAK ST. BAYONNE NJ 07002
SUEZ WATER ENVIRONMENTAL SERVICES INC.   461 FROM ROAD SUITE 400 PARAMUS NJ 07652
SUEZ WATER NEW YORK                      PAYMENT CENTER PO BOX 371804 PITTSBURGH PA 15250-7804
SUFFERN VILLAGE                          SUFFERN VILLAGE-CLERK 61 WASHINGTON AVE SUFFERN NY 10901
SUFFIELD TOWN                            SUFFIELD TOWN - TAX COLL 83 MOUNTAIN RD SUFFIELD CT 06078
SUFFOLK AT CENTURY VILLAGE CONDO ASSOC   6300 PARK OF COMMERCE BLVD BOCA RATON FL 33487
SUFFOLK CITY                             SUFFOLK CITY - TREASURER 442 W. WASHINGTON ST SUFFOLK VA 23434



Epiq Corporate Restructuring, LLC                                                                   Page 1188 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1214 of 1490
Claim Name                              Address Information
SUFFOLK CITY TREASURER                 442 WEST WASHINGTON ST SUFFOLK VA 23434
SUFFOLK COUNTY RECEIVER OF TAXES       200 EAST SUNRISE HWY NORTH LINDENHURST NY 11757
SUFFOLK COUNTY SEWER DISTRICT          335 YAPHANK AVENUE YAPHANK NY 11980
SUFFOLK COUNTY SEWER DISTRICTS         335 YAPHANK AVE. YAPHANK NY 11980-9608
SUFFOLK COUNTY TREASURER               330 CENTRE DRIVE TAX RECORD ROOM RIVERHEAD NY 11901
SUFFOLK COUNTY WATER AUTHORITY         PO BOX 3147 HICKSVILLE NY 11802
SUFFOLK INSURANCE CORP                 202 MARKET STREET SUFFOCK VA 23434
SUGAR CAMP TOWN                        SUGAR CAMP TWN TREASURER 4059 CAMP FOUR RD RHINELANDER WI 54501
SUGAR CREEK BORO                       KATHRYN RIAL - TAX COLLE 106 ROCKY GROVE AVE FRANKLIN PA 16323
SUGAR CREEK MTL                        17 W WALWORTH ST ELKHORN WI 53121
SUGAR CREEK TOWN                       SUGAR CREEK TWN TREASURE P.O. BOX 287 ELKHORN WI 53121
SUGAR CREEK TOWNSHIP                   SUGAR CREEK TWP - COLLEC 351 KITTANNING HOLLOW RD EAST BRADY PA 16028
SUGAR GROVE TOWNSHIP                   SUGAR GROVE TWP - COLLEC 359 GROOVER RD GREENVILLE PA 16125
SUGAR GROVE TOWNSHIP                   SUGAR GROVE TWP - COLLEC 12255 JACKSON RUN RD SUGAR GROVE PA 16350
SUGAR HILL TOWN                        SUGAR HILL TOWN-TAX COLL PO BOX 574 SUGAR HILL NH 03586
SUGAR ISLAND TOWNSHIP                  SUGAR ISLAND TWP - TREAS 6401 E 1 1/2 MILE RD SAULT STE MARIE MI 49783
SUGAR MILL ASSOCIATION INC             100 CLUBHOUSE CIRCLE NEW SMYRNA BEACH FL 32168
SUGAR MOUNTAIN VILLAGE                 SUGAR MOUNTAIN VILLAGE - 251 DICK TRUNDY LANE SUGAR MOUNTAIN NC 28604
SUGAR NOTCH BORO                       MARSHA PANETTA-TAX COLLE 379 HILL ST SUGAR NOTCH PA 18706
SUGARBIRD CONSTRUCTION                 4421 DOLBY HILL RD CHRISTIANSTED VI 00820
SUGARLOAF TOWNSHIP                     SHIRLEY LOCKARD - COLLEC 541 CAMP LAVIGNE RD BENTON PA 17814
SUGARLOAF TOWNSHIP                     SUGARLOAF TWP - TAX COLL 102 PECORA ROAD SUGARLOAF PA 18222
SUGARMILL WOODS OAK VILLAGE ASSOCIATION 8827 S. SUNCOAST BLVD HOMOSASSA FL 34446
SUGARWOOD CONDOMINIUM ASSOCIATION      803 SUGAR VALLEY CT. ST. PETERS MO 63376
SUHSEN, SHANNA                         ADDRESS ON FILE
SUITOR, MIDDLETON, COX & ASSOC         15751 SAN CARLOS BLVD 8 FORT MYERS FL 33908
SUITS, MICHAEL                         ADDRESS ON FILE
SUKHRAJ KAUR                           MATIN RAJBOV OLYMPIA LAW GROUP 3200 WILSHIRE BOULEVARD S TWR, STE 1380 LOA
                                       ANGELES CA 90010
SUKHRAJ, HEMANT                        ADDRESS ON FILE
SULAIMAN LAW GROUP LTD                 900 JORIE BLVD STE 150 OAK BROOK IL 60523
SULLIVAN APPRAISALS                    2834 HAMNER AVE PMB 213 NORCO CA 92860
SULLIVAN CONSTRUCTION CO. INC.         9285 SALEM ROAD LAKELAND TN 38002
SULLIVAN COUNTY                        SULLIVAN COUNTY-TRUSTEE 3411 HWY 126 - SUITE 104 BLOUNTVILLE TN 37617
SULLIVAN COUNTY                        100 COURTHOUSE SQ, RM 201 SULLIVAN IN 47882
SULLIVAN COUNTY                        SULLIVAN COUNTY - TREASU 100 COURTHOUSE SQUARE SULLIVAN IN 47882
SULLIVAN COUNTY                        SULLIVAN COUNTY - COLLEC 109 N. MAIN ST, SUITE 4 MILAN MO 63556
SULLIVAN COUNTY GOVERNMET CENTER       100 NORTH STREET MONTICELLO NY 12701
SULLIVAN COUNTY S.D./FOR               SULLIVAN COUNTY SD - COL 73 BAHR RD NEW ALBANY PA 18833
SULLIVAN COUNTY S.D./LAP               SULLIVAN COUNTY SD - COL 691 HUNTERS RD MUNCY VALLEY PA 17758
SULLIVAN COUNTY SD/SHREW               PATRICIA SULLIVAN - TC 26 ALLEGHENY AVE POB 204 EAGLES MERE PA 17731
SULLIVAN COUNTY TREASURERS OFFICE      100 NORTH ST MONTICELLO NY 12701
SULLIVAN TOWN                          SULLIVAN TOWN-TAX COLLEC P.O. BOX 110 SULLIVAN NH 03445
SULLIVAN TOWN                          SULLIVAN TOWN-TAX COLLEC 1888 U.S. HWYSUITE 1 SULLIVAN ME 04664
SULLIVAN TOWN                          SULLIVAN - RECEIVER OF T 7507 LAKEPORT RD CHITTENANGO NY 13037
SULLIVAN TOWN                          SULLIVAN TWN TREASURER N3792 LIBERTY STREET SULLIVAN WI 53178
SULLIVAN TOWNSHIP                      CO. TAX COLLECTION-SULLI 118 MAIN ST WELLSBORO PA 16901
SULLIVAN TOWNSHIP                      SULLIVAN TOWNSHIP - TREA 8138 HTS RAVENNA RD. RAVENNA MI 49451
SULLIVAN VILLAGE                       SULLIVAN VLG TREASURER PO BOX 6/ 500 MADISON SULLIVAN WI 53178



Epiq Corporate Restructuring, LLC                                                                Page 1189 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1215 of 1490
Claim Name                               Address Information
SULLIVAN WEST CS                         SULLIVAN WEST CS-TAX COL 33 SCHOOLHOUSE RD JEFFERSONVILLE NY 12748
SULLIVAN, ALISHA                         ADDRESS ON FILE
SULLIVAN, BRENDAN                        ADDRESS ON FILE
SULLIVAN, DANIELLE                       ADDRESS ON FILE
SULLIVAN, HEATHER                        ADDRESS ON FILE
SULLIVAN, KRYSTI                         ADDRESS ON FILE
SULLIVAN, YULIYA                         ADDRESS ON FILE
SULLIVANS CLEANING & RESTORATION         SULLI CLAN INC. 3065 COMMODITY LANE GREEN BAY WI 54304
SULLO, JOHN                              ADDRESS ON FILE
SULLY COUNTY                             SULLY COUNTY - TREASURER PO BOX 265 ONIDA SD 57564
SULPHUR SPRINGS CITY                     SULPHUR SPRINGS CITY-COL 125 S DAVIS ST SULPHUR SPRINGS TX 75482
SULPHUR SPRINGS ISD                      631 CONNALLY SULPHUR SPRINGS TX 75482
SULPHUR SPRINGS ISD                      SULPHUR SPRINGS ISD COLL 631 CONNALLY ST SULPHUR SPRINGS TX 75482
SULZBACH, AMANDA                         ADDRESS ON FILE
SULZER PLUMBING                          1325 FRANCES FULLERTON CA 92831
SUMER, GULHAN                            ADDRESS ON FILE
SUMLIN, HENRY                            ADDRESS ON FILE
SUMMACOR LLC/PINNACLE ROOFING SVCS LLC   HARRY ALTON HERY 5909 SW MARKEL ST PALM CITY FL 34990
SUMMER ENERGY LLC                        PO BOX 660938 DALLAS TX 75266
SUMMER ENERGY LLC                        800 BERING DRIVE SUITE 260 HOUSTON TX 77057
SUMMER GROUP                             1530 W WHITTIER BLVD LA HABRA CA 90631
SUMMER RIDGE CONDOMINIUM INC             3414 MORNINGWOOD DRIVE OLNEY MD 20832
SUMMER TURNER                            121 CREEKSIDE DR CANTON MS 39046
SUMMERFIELD CIVIC ASSOCIATION            10650 SW SUMMERFIELD DR TIGARD OR 97224
SUMMERFIELD HOMEOWNERS ASSOCIATION       7221 GRELOT ROAD MOBILE AL 36695
SUMMERFIELD IN COVINGTON CONDOMINIUM     6915 LAUREL BOWIE ROAD SUITE 101 BOWIE MD 20715
SUMMERFIELD MASTER COMMUNITY             2870 SCHERER DRIVE NORTH, SUITE 100 SAINT PETERSBURG FL 33716
SUMMERFIELD TOWNSHIP                     SUMMERFIELD TWP - TREASU 6184 N OLD STATE AVE HARRISON MI 48625
SUMMERFIELD TOWNSHIP                     SUMMERFIELD TWP - TREASU 15558 RAUCH RD PETERSBURG MI 49270
SUMMERHILL TOWNSHIP                      SUMMERHILL TWP - TAX COL 630 CAMERON AVE BEAVERDALE PA 15921
SUMMERLIN IMP DIST 124                   CLARK COUNTY TREASURER - FILE 57254 LOS ANGELES CA 90074
SUMMERLIN IMP DIST 808                   CITY OF LAS VEGAS PO BOX 748023 LOS ANGELES CA 90074
SUMMERLIN IMP DIST 809                   CITY OF LAS VEGAS PO BOX 748023 LOS ANGELES CA 90074
SUMMERLIN INSURANCE & RE                 827 GUM BRANCH RD JACKSONVILLE NC 28540
SUMMERLIN INSURANCE & REALTY INC         827 GUM BRANCH RD JACKSONVILLE NC 28540
SUMMERLIN NORTH COMMUNITY ASSOC INC      2120 SNOW TRAIL LAS VEGAS NV 89134
SUMMERLIN NORTH COMMUNITY ASSOC INC      2120 SNOW TRAIL LAS VEGAS NV 89134-6709
SUMMERLIN SOUTH COMMUNITY ASSOC          1980 FESTIVAL PLAZA DR 340 LAS VEGAS NV 89135
SUMMERLIN SOUTH COMMUNITY ASSOCIATION    10801 W CHARLESTON BLVD, 3RD FLOOR LAS VEGAS NV 89135
SUMMERLINN ESTATES CONDO OWNERS ASSOC    PO BOX 23099 TIGARD OR 97281
SUMMERPLACE HOMEOWNERS ASSOCIATION       2020 NE 150TH AVE PORTLAND OR 97230
SUMMERS COUNTY SHERIFF                   SUMMERS COUNTY - SHERIFF 120 BALLENGEE ST, SUITE HINTON WV 25951
SUMMERS, JOHN                            ADDRESS ON FILE
SUMMERS, MARISOL                         ADDRESS ON FILE
SUMMERSET GROVE COA                      345 BOYLSTON ST NEWTON MA 02459
SUMMERTREE REC FAC                       PO BOX 1469 PORT RICHEY FL 34673
SUMMERTREE VILLAGE AT CA CLUB CONDO      9050 PINES BLVD., SUITE 480 C/O AMERICAN MANAGEMENT GROUP PEMBROKE PINES FL
ASSC                                     33024
SUMMERTREE VILLAS HOA, INC               C/O QUALIFIED PROPERTY MGMT, INC. 5901 U.S. 19, STE 7Q NEW PORT RICHEY FL



Epiq Corporate Restructuring, LLC                                                                   Page 1190 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1216 of 1490
Claim Name                               Address Information
SUMMERTREE VILLAS HOA, INC               34652
SUMMERVILLE BORO                         SUMMERVILLE BORO - COLLE 208 STATE ST., POB 134 SUMMERVILLE PA 15864
SUMMIT BLDS CONT INC                     9004 SW 27TH CT CAPE CORAL FL 33914
SUMMIT CANYON RESOURCES, LLC, ET AL.     CATHERINE HERNANDEZ ALDRICH LAW FIRM 7866 W SAHARA AVE LAS VEGAS NV 89117
SUMMIT CITY                              SUMMIT CITY - TAX COLLEC 512 SPRINGFIELD AVENUE SUMMIT NJ 07901
SUMMIT CLEANING & REST &                 WAYNE & KATHLEEN STOCKS PO BOX 493 STAYTON OR 97383
SUMMIT CLEANING & RESTO                  & RANDALL LEWIS PO BOX 493 STAYTON OR 97383
SUMMIT CLEANING & RESTOR                 PO BOX 493 STAYTON OR 97383
SUMMIT CNTY DEPT OF ENVIRONMENTAL SVCS   2525 STATE ROAD CUYAHOGA FALLS OH 44223
SUMMIT CNTY. DEPT. OF ENVTL. SERVICES    PO BOX 1075 CUYAHOGA FALLS OH 44223
SUMMIT COMMONS INC                       C/O ASSOCIATION LINK 4420 EVANS TO LOCKS ROAD EVANS GA 30809
SUMMIT CONTRACTORS GROUP, LLC            P.O. BOX 493 STAYTON OR 97383
SUMMIT COUNTY                            SUMMIT COUNTY - FISCAL O 175 S MAIN ST, SUITE 320 AKRON OH 44308
SUMMIT COUNTY                            SUMMIT COUNTY-TREASURER PO BOX 289 BRECKENRIDGE CO 80424
SUMMIT COUNTY                            SUMITT COUNTY-TREASURER PO BOX 128 COALVILLE UT 84017
SUMMIT COUNTY FISCAL OFFICER             175 S MAIN ST RM 406 AKRON OH 44308
SUMMIT COUNTY TREASURER                  175 SOUTH MAIN ST 3RD FLOOR AKRON OH 44308
SUMMIT CREEK HOA INC                     C/O THE LAW OFFICES OF GREGORY ALEXANDRIDES LLC 821 WEST STREET ANNAPOLIS MD
                                         21401
SUMMIT EXTERIORS                         129 ROUTE 6 MILFORD PA 18337
SUMMIT FLOOR EXPERTS                     DOUMECQ SUMMIT FLOOR EXPERTS 8901 TEHAMA RIDGE PKWY STE 127-209 FORT WORTH TX
                                         76177
SUMMIT GENERAL INS                       22860 SAVI RANCH PKWY YORBA LINDA CA 92887
SUMMIT HILL BORO BILL                    SUMMIT HILL BORO - COLLE 324 WEST WHITE STREET SUMMIT HILL PA 18250
SUMMIT HILL COUNTY BILL                  SUMMIT HILL BORO - COLLE 324 WEST WHITE STREET SUMMIT HILL PA 18250
SUMMIT HOUSE INC.                        C/O HUDSON NORTH MANAGEMENT 1053 SAW MILL RIVER RD ARDSLEY NY 10502
SUMMIT KNOLLS HOA, INC                   P.O. BOX 271 WEBSTER NY 14580
SUMMIT PUBLIC ADJUSTERS                  INC 2436 BRISTOL RD BENSALEM PA 19020
SUMMIT RENOVATION, INC.                  3928 MONTCLAIR RD. SUITE 206 BIRMINGHAM AL 35213
SUMMIT RESTORATION &                     SYLVIA & ZALMAN FELD 2330 W UNIVERSITY DR 15 TEMPE AZ 85281
SUMMIT RESTORATION AND                   CONSTRUCTION LLC 2330 W UNIVERSITY DR 15 TEMPE AZ 85281
SUMMIT RESTORATION INCORPORATED          5275 MARSHALL ST. 105 ARVADA CO 80002
SUMMIT RIDGE REALTY GROUP                ATTN: ROBERT THORNE 934 CR 511 IGNACIO CO 81137
SUMMIT RIDGE REALTY GROUP                ATTN: ROBERT THORNE PO BOX 861 DURANGO CO 81302
SUMMIT RISK ADVISORS LLC                 650 HENDERSON DR STE 407 CARTERSVILLE GA 30120
SUMMIT ROOFING CONT INC                  13042 BALLS FORD RD MANASSAS VA 20109
SUMMIT ROOFING SOLUTIONS LLC             3514 18TH STREET GREELEY CO 80634
SUMMIT RUN HOMEOWNERS ASSOCIATION        137 SUMMIT RUN PLACE HERMITAGE TN 37076
SUMMIT SHORES HOA                        6438 CITY WEST PKWY EDEN PRAIRIE MN 55344
SUMMIT TAX & INS SERVICE                 646 NORMAN ST BRIDGEPORT CT 06605
SUMMIT TOWN                              SUMMIT TOWN-TAX COLLECTO PO BOX 132 SUMMIT NY 12175
SUMMIT TOWN                              SUMMIT TWN TREASURER W8063 BRANDT RD MAUSTON WI 53948
SUMMIT TOWN                              DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
SUMMIT TOWNERS CONDOMINIUM TRUST         C/O MARCUS, ERRICO, EMMER & BROOKS, P.C. 45 BRAINTREE HILL PK 107 BRAINTREE MA
                                         02184
SUMMIT TOWNSHIP                          SUMMIT TWP - TAX COLLECT 226 CENTER CHURCH RD GARRETT PA 15542
SUMMIT TOWNSHIP                          SUMMIT TWP - TAX COLLECT 36 GRANT AVE BUTLER PA 16002
SUMMIT TOWNSHIP                          SUMMIT TWP - TAX COLLECT 10751 PLUM ST., POB 266 HARMONSBURG PA 16422
SUMMIT TOWNSHIP                          SUMMIT TWP - TAX COLLECT 1754 TOWNHALL ROAD WEST ERIE PA 16509
SUMMIT TOWNSHIP                          SUMMIT TOWNSHIP - TREASU 2121 FERGUSON DR JACKSON MI 49203


Epiq Corporate Restructuring, LLC                                                                   Page 1191 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1217 of 1490
Claim Name                              Address Information
SUMMIT VILLAGE                          SUMMIT VLG TREASURER 2911 N DOUSMAN RD OCONOMOWOC WI 53066
SUMMIT VILLAGE                          TAX COLLECTOR 2911 N. DOUSMAN ROAD OCONOMOWOC WI 53066
SUMMIT VILLAGE CONDOMINIUM              201 ESPLANADE WAY CASSELBERRY FL 32707
SUMMIT WATER & SUPPLY                   9701 50TH AVE E TACOMA WA 98446
SUMNER COUNTY                           SUMNER COUNTY-TRUSTEE 355 BELVEDERE DR N - RM GALLATIN TN 37066
SUMNER COUNTY                           SUMNER COUNTY - TREASURE 501 N WASHINGTON WELLINGTON KS 67152
SUMNER COUNTY CHANCERY COURT            100 PUBLIC SQUARE 400 GALLATIN TN 37066
SUMNER COUNTY CLERK                     355 BELVEDERE DRIVE N GALLATIN TN 37066
SUMNER COUNTY CLERK                     355 N BELVEDERE RM 201 GALLATIN TN 37066
SUMNER COUNTY TRUSTEE                   355 BELVERDERE DR, RM 107 GALLATIN TN 37066
SUMNER TOWN                             SUMNER TWN TRSURER W9225 STH 106 EDGERTON WI 53534
SUMNER TOWN                             SUMNER TWN TREASURE W12158 HONG RD OSSEO WI 54758
SUMNER TOWNSHIP                         SUMNER TOWNSHIP - TREASU 10756 W. ST. CHARLES ROA SUMNER MI 48889
SUMO LOGIC, INC.                        ATTN: GENERAL COUNSEL 305 MAIN STREET REDWOOD CITY CA 94063
SUMOLOGIC INC                           DEPT LA 23966 PASADENA CA 91185
SUMPTER TOWN                            SUMPTER TWN TREASURER E11097 KINGS CORNER RD NORTH FREEDOM WI 53951
SUMPTER TOWNSHIP                        SUMPTER TOWNSHIP - TREAS 23480 SUMPTER ROAD BELLEVILLE MI 48111
SUMPTER WATER DEPARTMENT                23480 SUMPTER RD BELLVILLE MI 48111
SUMPTER, JAQUELINE                      ADDRESS ON FILE
SUMTER CNTY BOARD OF CNTY COMMISSIONERS 8033 E. COUNTY ROAD 466 LADY LAKE FL 32162
SUMTER COUNTY                           13 E CANAL ST RM 212 SUMTER SC 29150
SUMTER COUNTY                           SUMTER COUNTY - TREASURE 13 E CANAL STREET SUMTER SC 29150
SUMTER COUNTY                           SUMTER COUNTY-TAX COMMIS PO BOX 1044 AMERICUS GA 31709
SUMTER COUNTY                           SUMTER COUNTY-TAX COLLEC 220 E MCCOLLUM AVE BUSHNELL FL 33513
SUMTER COUNTY                           SUMTER COUNTY-TAX COLLEC PO DRAWER DD LIVINGSTON AL 35470
SUMTER COUNTY / MOBILE H                SUMTER COUNTY - TREASURE 13 EAST CANAL ST SUMTER SC 29150
SUMTER COUNTY CLERK OF SUPERIOR CRT     PO BOX 333 AMERICUS GA 31709
SUMTER COUNTY CODE ENFORCEMENT          7375 POWELL ROAD, SUITE 115 WILDWOOD FL 34785
SUMTER COUNTY JUDGE OF PROBATE          PO DRAWER 1040 LIVINGSTON AL 35470
SUMTER COUNTY REVENUE COMMISSIONER      PO DRAWER DD LIVINGSTON AL 35470
SUMTER COUNTY RMC OFFICE                141 N MAIN ST SUMTER SC 29150
SUMTER COUNTY TAX COLLECTOR             220 E MCCOLLUM AVE BUSHNELL FL 33513
SUMTER COUNTY TAX COMMISSIONER          500 W LAMAR ST ROOM 25 AMERICUS GA 31709
SUMTER COUNTY TAX COMMISSIONER          500 WEST LAMAR ST STE 120 AMERICUS GA 31709
SUMTER COUNTY TREASURER                 13 E CANAL ST SUMTER SC 29150
SUMTER COUNTY TREASURERS OFFICE         13 EAST CANAL ST 1ST FLOOR SUMTER SC 29150
SUMTER EMC                              PO BOX 1048 AMERICUS GA 31709-1048
SUMTER MTL FIRE                         P O BOX 269 SILVER LAKE MN 55381
SUMTER, VATBRA                          ADDRESS ON FILE
SUN 'N LAKE OF SEBRING IMPROVEMENT DIST 5306 SUN 'N LAKE BLVD SEBRING FL 33872
SUN AIR ESTATES II, INC.                9620 W BROWN STREET PEORIA AZ 85345
SUN AIR ESTATES UNIT 1 INC              17220 N BOSWELL BLVD 140 SUN CITY AZ 85373
SUN BELT REMODEL                        SUN BELT LANDSCAPE PO BOX 37 HIGLEY AZ 85236
SUN CITY ANTHEM COMMUNITY ASSOCIATION   8290 ARVILLE ST LAS VEGAS NV 89139
SUN CITY CENTER COMMUNITY ASSOCIATION   1009 N PEBBLE BEACH BLVD SUN CITY CENTER FL 33573
SUN CITY CIVIC ASSOCIATION              31608 RAILROAD CANYON ROAD CANYON LAKE CA 92587
SUN CITY CIVIC ASSOCIATION 7/1/13       31608 RAILROAD CANYON ROAD CANYON LAKE CA 92587
SUN CITY COMMUNITY ASSOC OF HUNTLEY INC 12880 DEL WEBB BLVD HUNTLEY IL 60142
SUN CITY GRAND COMMUNITY ASSOC MGMT INC 19726 N. REMINGTON DRIVE SURPRISE AZ 85374



Epiq Corporate Restructuring, LLC                                                                Page 1192 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1218 of 1490
Claim Name                               Address Information
SUN CITY HILTON HEAD COMMUNITY ASSOC     127 SUN CITY LANE BLUFFTON SC 29909
INC
SUN CITY HOME OWNERS ASSOC.              10401 W COGGINS DR SUN CITY AZ 85351
SUN CITY HOME OWNERS ASSOCIATION         10401 W COGGINS DR SUN CITY AZ 85351
SUN CITY PALM DESERT COMMUNITY ASSOC     38180 DEL WEBB BLVD PALM DESERT CA 92211
SUN CITY RCREATION CENTERS OF SUN CITY   10626 W. THUNDERBIRD BLVD SUN CITY AZ 85351
SUN CITY ROSEVILLE COMMUNITY ASSOC, INC 7050 DEL WEBB BLVD. ROSEVILLE CA 95747
SUN CITY SHADOW HILLS                    27051 TOWNE CENTER DRIVE, SUITE 200 FOOTHILL RANCH CA 92610
SUN CITY SHADOW HILLS HOA                ASSOCIA PCM 27051 TOWNE CENTRE DR STE 200 FOOTHILL RANCH CA 92610
SUN CITY SUMMERLIN COMMUNITY             9107 DEL WEBB BLVD LAS VEGAS NV 89134
SUN CITY SUMMERLIN COMMUNITY ASSOC       9107 DEL WEBB BLVD LAS VEGAS NV 89134
SUN CITY SUMMERLIN COMMUNITY             9107 DEL WEBB BOULEVARD LAS VEGAS NV 89134
ASSOCIATION
SUN CITY TEXAS COMMUNITY ASSOC, INC      2 TEXAS DRIVE BLDG A GEORGETOWN TX 78633
SUN CITY WEST PROPERTY OWNR              & RESIDENTS ASSC 13815 CAMINO DEL SOL SUN CITY WEST AZ 85375
SUN COAST INS AGENCY                     P O BOX 6218 MOBILE AL 36660
SUN COAST INS GROUP                      PO BOX 2571 ROBERTSDALE AL 36567
SUN COAST INSURANCE AGY                  409 79TH AVE NORTH MYRTLE BEACH SC 29572
SUN COAST ROOFING SERVICES, INC          843 N. DIXIE FREEWAY NEW SMYRNA BEACH FL 32168
SUN COMMUNITIES OPERATING LTD PTNR       27777 FRANKLIN ROAD, STE 200 SOUTHFIELD MI 48034
SUN COUNTRY COMMUNITY UNIT 1             3283 E WARM SPRINGS ROAD SUITE 200 LAS VEGAS NV 89120
SUN CREST FLORIDA PROPERTIES,LLC         7041 GRAND NATIONAL DRIVE SUITE 132 ORLANDO FL 32819
SUN ENTERPRISES                          8877 N WASHINGTON ST THORNTON CO 80229
SUN GARDEN MHC                           8301 N 103RD AVE PEORIA AZ 85345
SUN HARBOUR FUNDING LLC                  PO BOX 147102 DENVER CO 80214
SUN HOME SERVICES INC                    8600 US HIGHWAY 1 MICCO FL 32976
SUN HOME SERVICES INC                    27777 FRANKLIN RD, STE 200 SOUTHFIELD MI 48034
SUN LAKES COUNTRY CLUB H.O.A             C/O PCM 23726 BITCHER DR LAKE FOREST CA 92630
SUN LAKES COUNTRY CLUB HOMEWONERS        23726 BIRTCHER DRIVE LAKE FOREST CA 92630
ASSOC.
SUN LAKES HOA 1 INC                      25601 N SUN LAKES BLVD SUN LAKES AZ 85248
SUN LAKES HOMEOWNERS ASSOC. 2            25630 BRENTWOOD DR. SUN LAKES AZ 85248
SUN LAKES HOMEOWNERS ASSOCIATION NO. 1   25601 N. SUN LAKES BLVD SUN LAKES AZ 85248
SUN LAKES HOMEOWNERS ASSOCIATION NO. 2   25630 BRENTWOOD DRIVE SUN LAKES AZ 85248
SUN LAKES UNIT 11 HOA                    4980 SOUTH ALMA SCHOOL ROAD S-A2 CHANDLER AZ 85248
SUN LIFE FINANCIAL                       PO BOX 7247-7184 PHILADELPHIA PA 19170-7184
SUN N LAKE OF SEBRING                    IMPROVEMENT DISTRICT 5306 SUN N LAKE BLVD SEBRING FL 33872
SUN N LAKE OF SEBRING IMPROVEMENT DIST   5306 NUN N LAKE BLVD SEBRING FL 33872
SUN PAINTING & CONST INC                 1456 E PHL ST SPC410 ONTARIO CA 91761
SUN PARK 1                               11656 DODD STREET YUCAIPA CA 92399
SUN PRAIRIE CITY                         SUN PRAIRIE CITY TREASUR 300 EAST MAIN ST SUN PRAIRIE WI 53590
SUN PRAIRIE CITY                         TAX COLLECTOR 300 EAST MAIN ST SUN PRAIRIE WI 53590
SUN PRAIRIE TOWN                         SUN PRAIRIE TWN TREASURE 5556 TWIN LANE RD MARSHALL WI 53559
SUN QUEST BUILDERS &                     8321 NEWFIELD CIRC SACRAMENTO CA 95828
SUN RISE ROOFING                         MARTIN NEVAREZ 8104 AMBERSTONE RD SW ALBUQUERQUE NM 87121
SUN SHADOWS HOA                          PO BOX 62284 PHOENIX AZ 85082-2284
SUN STATE BLDG SERVICES                  & C & M HOWARD 6787 SW 53 ST MIAMI FL 33155
SUN VALLEY EAST CONDOMINIUM ASSOC, INC   2400 CENTREPARK WEST DRIVE #175 WEST PALM BEACH FL 33409
SUN VALLEY PSD                           P.O. BOX 95 REYNOLDSVILLE WV 26422
SUN VILLAGE COMMUNITY ASSOCIATION        P.O. BOX 803555 DALLAS TX 75380-3555


Epiq Corporate Restructuring, LLC                                                                   Page 1193 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1219 of 1490
Claim Name                              Address Information
SUN-BRITE PROFESSIONAL SERVICES, INC.   1654 W KNUDSEN DRIVE PHOENIX AZ 85027
SUNAPEE TOWN                            SUNAPEE TOWN - TAX COLLE P.O. BOX 303 SUNAPEE NH 03782
SUNBELT CONTRACTORS LLC                 413 SOPHIA LANE STE C SHREVEPORT LA 71115
SUNBELT HOME AND ROOFING                LLC 450-106 SR 13 N 409 SAINT JOHNS FL 32259
SUNBELT HOMES AND ROOFING LLC           450-106 SR 13 N 409 SAINT JOHNS FL 32259
SUNBIRD GOLF RESORT HOA                 6250 S SUNBIRD BLVD CHANDLER AZ 85249
SUNBIRD GOLF RESORT HOMEOWNERS ASSOC    6250 S SUNBIRD BLVD. CHANDLER AZ 85249
SUNBRIGHT CITY                          SUNBRIGHT CITY-TRUSTEE 415 N KINGSTON ST - ROOM WARTBURG TN 37887
SUNBURY CITY                            SUNBURY CITY - TAX COLLE 225 MARKET ST SUNBURY PA 17801
SUNBURY ESTATES                         128 VISION PARK BLVD 110 SHENANDOAH TX 77384
SUNBURY MUNICIPAL AUTHORITY             462 SOUTH 4TH ST SUNBURY PA 17801
SUNCOAST BUILDERS AND                   ROOFERS INC 6519 SW 21ST STREET MIRAMAR FL 33023
SUNCOAST INNOVATION INC                 1753 BRIAN WAY SAINT AUGUSTINE FL 32086
SUNCOAST PROPERTY SERVICE               PO BOX 1624 PALM HARBOR FL 34684
SUNCREST ESTATES HOMEOWNERS ASSOCIATION 1673 NE 3RD PLACE HERMISTON OR 97838
SUNDANCE ADULT VILLAGE HOA              1600 W BROADWAY SUITE 200 TEMPE AZ 85282
SUNDANCE AT STONE OAK HOA, INC          17319 SAN PEDRO STE. 318 SAN ANTONIO TX 78232
SUNDANCE CFD NO 2                       530 EAST MONROE AVENUE BUCKEYE AZ 85326
SUNDANCE REALTY SOUTH FLORIDA INC.      4179 DAVIE RD 200 DAVIE FL 33314
SUNDBY CONTRACTING LLC                  17150 RAVENNA TR HASTINGS MN 55033
SUNDERLAND TOWN                         SUNDERLAND TOWN-TAX COLL 12 SCHOOL STREET SUNDERLAND MA 01375
SUNDERLAND TOWN                         SUNDERLAND TOWN - TREASU 104 MOUNTAIN VIEW ROAD SUNDERLAND VT 05250
SUNDERLAND WATER DISTRIC                SUNDERLAND (WT DIST)-COL 12 SCHOOL STREET SUNDERLAND MA 01375
SUNDIAL CONSTRUCTION INC.               CARL W LINDSAY 5252 SPRINGDALE DRIVE MILTON FL 32570
SUNDOWN ROOFING & CONSTRUCTION          SALVADOR VENCES 2216 SOUTH TWELFTH STREET LONGVIEW TX 75602
SUNDSTROM, AARON                        ADDRESS ON FILE
SUNFIELD TOWNSHIP                       SUNFIELD TOWNSHIP - TREA 295 JACKSON ST SUNFIELD MI 48890
SUNFIELD VILLAGE                        SUNFIELD VILLAGE - TREAS P.O. BOX 66 SUNFIELD MI 48890
SUNFLOWER COUNTY                        SUNFLOWER COUNTY-TAX COL PO BOX 1080 INDIANOLA MS 38751
SUNFLOWER COUNTY CHANCERY CLERK         PO BOX 988 INDIANOLA MS 38751
SUNFLOWER GARDENS CONDOMINIUM INC.      7100 W COMMERCIAL BLVD 107 LAUDERHILL FL 33319
SUNFLOWER STATE EXTERIORS, LLC          12828 E 13TH N SUITE 15 WICHITA KS 67230
SUNFLOWER TOWN                          SUNFLOWER TOWN-TAX COLLE PO BOX 145 SUNFLOWER MS 38778
SUNFLOWERS INS                          11401 SW 40 ST 311 MIAMI FL 33165
SUNG LIAN                               3100 SILVERADO DR CARROLLTON TX 75007
SUNGENIS                                560 SHILO PIKE BRIDGETON NJ 08302
SUNGLO RESTOR SERVICES                  34607 LYNN DR ROMULUS MI 48174
SUNGLO RESTORATION SERVI                22960 VENTURE DRIVE NOVI MI 48375
SUNGLO RESTORATION SERVI                42860 W NINE MILE RD NOVI MI 48375
SUNGLO RESTORATION SERVICES INC         22960 VENTURE DRIVE NOVI MI 48375
SUNIL NAIR &                            RAJESHWARY NAIR 1604 MEG DR ALLEN TX 75013
SUNLAND VILLAGE                         4601 EAST DOLPHIN AVENUE MESA AZ 85206
SUNLAND VILLAGE EAST ASSOCIATION        2145 S FARNSWORTH DR MESA AZ 85209
SUNLAND VILLAGE HOA                     4601 EAST DOLPHIN AVENUE MESA AZ 85206
SUNLIGHT OF FL                          2550 NW 72ND AVE 103 MIAMI FL 33122
SUNLITE EXTERIORS                       ROBERT J. CAMP 2277 S. KIRKWOOD 504 HOUSTON TX 77077
SUNNBUILDERS                            816 SHELTON BEACH RD SARALAND AL 36571
SUNNY RISTICH                           3839 MCKINNEY AVE. SUITE 155-2077 DALLAS TX 75204
SUNNYSIDE VALLEY IRRIGATION DISTRICT    P. O. BOX 239 SUNNYSIDE WA 98944



Epiq Corporate Restructuring, LLC                                                                 Page 1194 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1220 of 1490
Claim Name                               Address Information
SUNRAYE REALTY                           RAYES REALTY INC. 6675 13TH AVE N 2D ST. PETERSBURG FL 33710
SUNRISE ACRES ROAD FUND                  276 OLD SUNRISE ACRES RD SUNRISE BEACH MO 65079
SUNRISE APPRAISALS, LLC                  4718 ANTIOCH CHURCH ROAD MIDDLESEX NC 27557
SUNRISE BEACH CITY                       SUNRISE BEACH CITY - COL 124 SUNRISE DR SUNRISE BEACH TX 78643
SUNRISE CITY COMMUNITY H                 130S INDIAN RIVER DR202 FORT PIERCE FL 34947
SUNRISE CONSTRUCTION WA INC              JEFF 12414 HIGHWAY 99 STE.208 EVERETT WA 98204
SUNRISE COUNTRY CLUB HOA INC             71-601 COUNTRY CLUB DRIVE RANCHO MIRAGE CA 92270
SUNRISE EAST GARDEN TOWNHOUSES HOA, INC 1101 E AVENUE J-12 LANCASTER CA 93535
SUNRISE ENERGY SOLUTIONS, LLC            35730 HWY 16 MONTPELIER LA 70422
SUNRISE EXTERIORS INC                    15612 HWY 7, SUITE 237 MINNETONKA MN 55345
SUNRISE EXTERIORS INC                    14365 4TH AVE N PLYMOUTH MN 55447
SUNRISE FAMILY CREDIT UNION              404 S. EUCLID AVE BAY CITY MI 48706
SUNRISE GOLF CLUB CONDO ASSOC. INC.      C/O PROKOP PA 2011 BISPHAM RD. SARASOTA FL 34231
SUNRISE HOME IMPROVEMENT BR LLC          WILLIAM THOMPSON 316 HEATHER GLEN LANE MYSTIC CT 06355
SUNRISE LAKE CONDOMINUM APTS INC 5       8133 SUNRISE LAKES BLVD SUNRISE FL 33322
SUNRISE LAKES ASSOCIATION PHASE ONE      8100 SUNRISE LAKES DR N SUNRISE FL 33322
SUNRISE LAKES CONDO APTS PHASE 3, INC 3 7805 SW 6TH COURT PLANTATION FL 33324
SUNRISE LAKES CONDO APTS, PHASE 3 INC 4 8211 W. BROWARD BOULEVARD, PH-1 PLANTATION FL 33324
SUNRISE LAKES CONDO APTS.PHASE 3 INC. 4 C/O JUDA, ESKEW & ASSOCIATES, P.A. 8211 W. BROWARD BOULEVARD, PH-1 PLANTATION
                                        FL 33324
SUNRISE LAKES CONDOMINIUM PHASE 4, INC. 8211 W. BROWARD BLVD PH-1 PLANTATION FL 33324
SUNRISE LAKES PHASE                      4 RECREATION ASSO INC. 8211 W BROWARD BLVD PH-1 PLANTATION FL 33324
SUNRISE LAKES PHASE 4 RECREATION ASSOC   C/O JUDA ESKEW & ASSOCIATES, P.A. 8211 W. BROWARD BOULEVARD, PH-1 PLANTATION
                                         FL 33324
SUNRISE LAKES PHASE IV INC 2             10620 GRIFFIN RD 206 COOPER CITY FL 33328
SUNRISE MOUNTAIN TOWNHOMES HOA           JAMES W PENGILLY ROBBINS LAW FIRM 1995 VILLAGE CENTER CIRCLE SUITE 190 LAS
                                         VEGAS NV 89134
SUNRISE OF PALM BEACH 2                  3900 WOODLAKE BLVD SUITE 309 LAKE WORTH FL 33463
SUNRISE ROOFING SERVICES                 INC 1734 KENNEDY PT STE 1118 OVIEDO FL 32765
SUNRISE TOWNHOUSES ASSOCIATION INC       1120 SCENIC DRIVE MODESTO CA 95350
SUNRISE UNIT 1 HOMEOWNERS ASSOCIATION    1281 N. STATE ST A303 SAN JACINTO CA 92583
SUNRISE VEGAS MHC LLC                    8800 N BRONX AVE 2ND FLOOR SKOKIE IL 60077
SUNRISE VISTAS OWNERS ASSOC              3900 FRONTAGE RD SUITE 1 BULLHEAD CITY AZ 86442
SUNRIVER OWNERS ASSOCIATION              PO BOX 3278 SUNRIVER OR 97707-0278
SUNSET BAY CONDOMINIUM OWNERS ASSOC      3568 E RUSSELL RD LAS VEGAS NV 89120
SUNSET COVE                              6601 E 22ND ST TUCSON AZ 85710
SUNSET INS                               1429 W BAY DR NW OLYMPIA WA 98502
SUNSET INS CORP                          106 MADEIRA AVE CORAL GABLES FL 33134
SUNSET ISLE SECT 13 MAINT. ASSOC.        2531 ARAGON BLVD. SUNRISE FL 33322
SUNSET ISLE SECT. 13 MAINT. ASSOC.,      VIP-PROPERTY MANAGEMENT 2531 ARAGON BLVD SUNRISE FL 33322
INC.
SUNSET PARK CONDOS                       1033 CORPORATE SQUARE DR SAINT LOUIS MO 63132
SUNSET PINES NORTH LIMITED HOA           PO BOX 54089 LOS ANGELES CA 90054
SUNSET REAL ESTATE                       690 W EL PORTAL DR. PUEBLO WEST CO 81007
SUNSET RIDGE HOMEOWNERS ASSOCIATION      3499 N CAMPBELL AVE SUITE 907 TUCSON AZ 85719
SUNSET RIDGE HOMEOWNERS ASSOCIATION NFP P. O. BOX 536 ZION IL 60099
SUNSET TOWN                              SUNSET TOWN - TAX COLLEC 211 MARIE ST. SUNSET LA 70584
SUNSET VIEW ESTATES HOA                  335 NE LAFAYETTE AVE. BEND OR 97701
SUNSET VILLAGE HOMEOWNERS ASSOCIATION    8880 CAL CENTER DR. 400 SACRAMENTO CA 95826
SUNSET VILLAGE MHC                       3202 S. 12TH ST - OFFICE MARSHALLTOWN IA 50158


Epiq Corporate Restructuring, LLC                                                                 Page 1195 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1221 of 1490
Claim Name                               Address Information
SUNSET VILLAS ASSOCIATION                P O BOX 452756 MIAMI FL 33245
SUNSET VILLAS III CONDO ASSOC.           4909 SW 74 COURT MIAMI FL 33155
SUNSHINE CLEANING                        PO BOX 1031 PALATKA FL 32178
SUNSHINE CUSTOM BUILDERS                 RICHARD SCOTT PULLIAM P O BOX 91705 TUCSON AZ 85752
SUNSHINE EXTERIORS &                     THOMAS & ULRIKE BRUCKS 18-2 E DUNDEE RD STE 200 BARRINGTON IL 60010
SUNSHINE REALTY SOLUTIONS                SHARI KINDLE INC 2 SUNSET HILLS EXECUTIVE DR. SUITE 2 EDWARDSVILLE IL 62025
SUNSHINE SHORES OWNERS ASSOCIATION       5323 THOMAS DRIVE PANAMA CITY BEACH FL 32408
SUNSHINE SUNROOMS INC                    BARRY HICKS 2410 GLENDA LN DALLAS TX 75229
SUNSTATE ASSOCIATION MANAGEMENT          GROUP PO BOX 18809 SARASOTA FL 34276
SUNSTATE MANAGEMENT LLC INC.             9365 W SAMPLE RD STE 202 CORAL SPRINGS FL 33065
SUNTREE MASTER HOA, INC                  7550 SPYGLASS HILL ROAD MELBOURNE FL 32940
SUNTRUST BANK                            PO BOX 85041 VA-TOC-7530 RICHMOND VA 23285
SUNTRUST BANK INC                        PO BOX 305110 NASHVILLE TN 37230
SUNTRUST MORTGAGE INC                    901 SEMMES AVE RICHMOND VA 23224
SUNTRUST ROBINSON HUMPHREY, INC.         ATTN: GENERAL COUNSEL 3333 PEACHTREE RAOD, NE 11TH FLOOR MC 3913 ATLANTA GA
                                         30326
SUNTRUST ROBINSON HUMPHREY, INC.         ATTN: MASTER AGREEMENT DOCUMENTATION 3333 PEACHTREE RAOD, NE 11TH FLOOR MC
                                         3913 ATLANTA GA 30326
SUNWEST ROOFING LLC                      100 MOUNT PARK PL NW A ALBUQUERQUE NM 87114
SUNWEST VILLAS OWNERS ASSOCIATION        38770 SKY CANYON DRIVE SUITE B MURRIETA CA 92563
SUPER DESIGN CENTER INC                  614 E EUCLID ST FULLERTON CA 92832
SUPER DRYOUT LLC                         18520 NW 67 AVE STE 200 MIAMI FL 33015
SUPER INS SCVS INC                       7855 SW 40TH ST MIAMI FL 33155
SUPER INSURANCE 1                        10130 LONG POINT ROAD HOUSTON TX 77043
SUPER PEST CONTROL EXPERTS INC           7401 NW 7 ST UNIT 5 MIAMI FL 33126
SUPER SERVICE DOOR CO INC                P O BOX 391 JASPER GA 30143
SUPER STAR PAINT & REMODELING            ALBERT MACIAS 9718 ROCKTREE HOUSTON TX 77040
SUPERIAL ACCOUNT                         2801 NW 7TH ST MIAMI FL 33125
SUPERINTEDENT OF BANKING IOWA            DEPT COMMERCE IOWA DIVISION OF BANKING 200 EAST GRAND AVENUE, SUITE 300 DES
                                         MOINES IA 50309-1827
SUPERINTENDENT OF BANKING                STATE DEPARTMENT OF COMMERCE
SUPERINTENDENT OF BANKING IOWA           DEPT OF COMMERCE 200 EAST GRAND AVENUE, SUITE 300 DES MOINES IA 50309
SUPERINTENDENT OF BANKS THE STATE OF NY NYS DEPT OF FINANCIAL SERVICES ONE STATE STREET NEW YORK NY 10004-1511
SUPERINTENDENT OF FINANCIAL SRVCS        NYS DEPT OF FINANCIAL SERVICES 1 COMMERCE PLAZA ALBANY NY 12257
SUPERINTENDENT OF FNCL INST              FOR THE STATE OF OHIO 77 SOUTH HIGH STREET 21ST FLOOR COLUMBUS OH 43215-6120
SUPERINTENDENT OF FNCL INST OF OHIO      DIVISION OF FINANCIAL INSTITUTIONS 77 S HIGH STREET 21ST FL COLUMBUS OH
                                         43215-6120
SUPERINTENDENT OF FNCL SVCS              OF THE STATE OF NY ONE STATE STREET NEW YORK NY 10004
SUPERINTENDENT OF THE BUREAU OF          CONSUMER CREDIT PROTECTION OF THE STATE OF MAINE 35 STATE HOUSE STATION
                                         AUGUSTA ME 04333
SUPERIOR ABATEMENT SERV                  INC 6977 NAVAJO RD 226 SAN DIEGO CA 92119
SUPERIOR ABATEMENT SERVICES, INC.        6977 NAVAJO ROAD 226 SAN DIEGO CA 92119
SUPERIOR APPRAISAL SERVICES INC          18600 SUPERIOR ST NORTHRIDGE CA 91324
SUPERIOR APPRAISAL SERVICES LLC          PO BOX 631 BREMEN GA 30110
SUPERIOR CITY                            DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
SUPERIOR CONST SERVICES                  4931 144TH ST W APPLE VALLEY MN 55124
SUPERIOR CONST SERVS INC                 9702 85TH AVE N MAPLE GROVE MN 55369
SUPERIOR CONSTRUCTION & REMODELING LLC   341 NORTHGATE BLVD N.E CONCORD NC 28025
SUPERIOR CONSTRUCTION SERVICES           AARON DEAN OAKS 10203 OLD ORCHARD RD LA PORTE TX 77571
SUPERIOR CONTRACTING & RESTORATION INC. 6209 HAVELOCK AVE. LINCOLN NE 68507


Epiq Corporate Restructuring, LLC                                                                 Page 1196 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1222 of 1490
Claim Name                              Address Information
SUPERIOR DATA SERVICES, INC.            188 MONTAGUE STREET 10TH FLOOR BROOKLYN NY 11201
SUPERIOR DESIGN & RESTOR                LLC 8902 COWENTON AV PERRY HALL MD 21128
SUPERIOR DRYWALL, INC                   PO BOX 730 MILLSBORO DE 19966
SUPERIOR ELECTRIC OF THE                FL KEYS 935 107TH ST WAREHOUSE D MARATHON FL 33050
SUPERIOR FLOOD                          LB SRVCS 913073 MACC7301L25 1740 BROADWA DENVER CO 80274
SUPERIOR FLOOD INC                      PO BOX 913073 DENVER CO 80291
SUPERIOR FLOOD INC                      21 N 1ST AVE 100 BRIGHTON CO 80601
SUPERIOR HOME IMPROVEMENTS, INC.        4433 WALZEM ROAD SAN ANTONIO TX 78218
SUPERIOR HOME PRODUCTS                  INC 5093 RALEIGH LAGRANGE RD MEMPHIS TN 38134
SUPERIOR HOME SERVICES                  STE 400 15279 N SCOTTSDALE RD SCOTTSDALE AZ 85254
SUPERIOR HOME SERVICES INC              6032 INNOVATION WAY FORT WORTH TX 76244
SUPERIOR HOME SERVICES, INC.            ATTN: GENERAL COUNSEL 15279 N. SCOTTSDALE RD SUITE 400 SCOTTSDALE AZ 85254
SUPERIOR HOME SERVICES, INC.            ATTN: PATRICK NACKLEY 15279 N. SCOTTSDALE RD. SCOTTSDALE AZ 85254
SUPERIOR INS                            2431 SPRING FOREST RD123 RALEIGH NC 27615
SUPERIOR INS                            1002 28TH ST S FARGO ND 58103
SUPERIOR INS CO                         83 N 4TH AVE BRIGHTON CO 80601
SUPERIOR INS CO                         P O BOX 219 BRIGHTON CO 80601
SUPERIOR LIGHT, WATER & POWER           2915 HILL AVENUE SUPERIOR WI 54880
SUPERIOR MFD HOME DEVELOPMENTS INC      1225 W MARSHALL AVE HWY 80 LONGVIEW TX 75604
SUPERIOR POOL SERVICE, INC              301 THOMAS STREET LEWISVILLE TX 75057
SUPERIOR REALTY                         PENNY BRABHAM 506 W MAIN STREET ATLANTA TX 75551
SUPERIOR REALTY, INC.                   1211 MT. RUSHMORE ROAD RAPID CITY SD 57701
SUPERIOR RESTORATION                    D467 27890 CLINTON KEITH RD MURRIETA CA 92562
SUPERIOR RESTORATION                    SUPERIOR INDUSTRIES INC 27890 CLINTON KEITH RD D467 MURRIETA CA 92562
SUPERIOR RESTORATION AND REMODELING     JEFFREY KYLE DOSS 2784 HWY 43 NORTH LAWRENCEBURG TN 38464
SUPERIOR RESTORATION SER                PO BOX 436 4 COLOMDO AVE CAMDEN ME 04843
SUPERIOR ROOFING & REPAIR, INC.         PO BOX 1614 HORMIGUEROS PR 00660
SUPERIOR ROOFING LLC                    RYAN W GILBERTSON 2728 13TH AVENUE ROCK ISLAND IL 61201
SUPERIOR SKYLIGHTS AND ROOFING          DAVID CHRISTIAN 423 BLUBERRY HILL LANE MANSFIELD TX 76063
SUPERIOR SOLUTIONS BY DESIGN INC.       GARY ROBERTSON 10169 NEW HAMPSHIRE AVE SUITE 133 SILVER SPRING MD 21075
SUPERIOR STONE & CABINET                INC 3479 E UNIVERSITY DR PHOENIX AZ 85034
SUPERIOR TOWN                           DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
SUPERIOR TOWNSHIP                       SUPERIOR TOWNSHIP - TREA 3040 N PROSPECT YPSILANTI MI 48198
SUPERIOR TOWNSHIP                       SUPERIOR TOWNSHIP - TREA P O BOX 366 BRIMLEY MI 49715
SUPERIOR UND/ LLOYDS OF                 LONDON PO BOX 97024 REDMOND WA 98073
SUPERIOR UNDERWRITERS                   PO BOX 97024 REDMOND WA 98073
SUPERIOR WATER WORKS INC                4072 US HWY 441 N OKEECHOBEE FL 34972
SUPERIOR WINDOWS & ROOFING, LLC         605 S. LEAVITT CT. CHARLESTON SC 29492
SUPPLE LAW OFFICE PLLC                  801 VIAND ST POINT PLEASANT WV 25550
SUPREME ROOFING CONSTRUCTION            ATTN DEREK SAMORA 914 N PEARL STREET ROCKPORT TX 78382
SUPREME WINDOW FACTORY                  12343 SCHAEFER HWY DETROIT MI 48227
SUPULVER, BRIANNA                       ADDRESS ON FILE
SUPULVER, SHANE                         ADDRESS ON FILE
SURBER ASHER SURBER & MOUSHON PLLC      220 ATHENS WAY PLAZA I SUITE 480 NASHVILLE TN 37228
SURBER, ASHER, SURBER & MOUSHON, PLLC   PLAZA 1, SUITE 480, 220 ATHENS WAY NASHVILLE TN 37228
SURE CO AGENCY INC                      921 E. COUNTRYLINE RD LAKEWOOD NJ 08701
SURERIDGE GENERAL CONTRACTORS LLC       AMBER DEARING 1350 SW ALSBURY BLVD SUITE 731 BURLESON TX 76028
SURETOP ROOFING LLC                     DONALD K. BLANCHARD JR. 537-D HUFFMAN MILL ROAD BURLINGTON NC 27215
SURETY SUPPORT SERVICES                 207 POWHATAN AVE COLUMBUS OH 43204



Epiq Corporate Restructuring, LLC                                                                  Page 1197 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1223 of 1490
Claim Name                             Address Information
SURETY TITLE COMPANY LLC               11 EVES DRIVE SUITE 150 MARLTON NJ 08053
SURF CITY                              SURF CITY - TAX COLLECTO 214 N. NEW RIVER DR. SURF CITY NC 28445
SURF CITY BORO                         SURF CITY BORO - TAX COL 813 LONG BEACH BLVD SURF CITY NJ 08008
SURF SITE MANAGEMENT LLC               39 MAIN ST BRADLEY BEACH NJ 07720
SURFSIDE HOMEOWNERS ASSOCIATION        31402 H STREET OCEAN PARK WA 98640
SURGOINSVILLE CITY                     SURGOINSVILLE-TAX COLLEC PO BOX 67 SURGOINSVILLE TN 37873
SURPLUS INS AGENCY                     PO BOX 749 SOUTH BEND IN 46624
SURPLUS LINE MANAGERS                  152 SOUTH MAST RD GOFFSTOWN NH 03045
SURRETT APPRAISAL SERVICES LLC         702 FALMOUTH ST WILLIAMSTOWN KY 41097
SURREY TOWNSHIP                        SURREY TOWNSHIP - TREASU P.O.BOX 647 FARWELL MI 48622
SURREY WALK HOMEOWNERS ASSOCIATION     ABARIS REALTY, INC. 7811 MONTROSE ROAD, SUITE 110 POTOMAC MD 20854
SURRY COUNTY                           SURRY COUNTY - TREASURER P O BOX 286 SURRY VA 23883
SURRY COUNTY                           SURRY COUNTY - TAX COLLE 201 E. KAPP ST DOBSON NC 27017
SURRY COUNTY TAX COLLECTOR             915 E ATKINS ST PO BOX 576 DOBSON NC 27017
SURRY COUNTY TAX DEPT                  201 EAST KAPP ST DOBSON NC 27017
SURRY TOWN                             SURRY TOWN - TAX COLLEC 1 VILLAGE ROAD SURRY NH 03431
SURRY TOWN                             SURRY TOWN-TAX COLLECTOR 741 NORTH BEND ROAD SURRY ME 04684
SURTREAT SOUTH LLC                     8612 BANKS MILL RD WINSTON GA 30187
SURVEY MONKEY                          ADDRESS ON FILE
SUSAN A PROCTOR                        ADDRESS ON FILE
SUSAN A. PROCTOR                       ADDRESS ON FILE
SUSAN BROOKS                           ADDRESS ON FILE
SUSAN C GUIEB                          PRO SE
SUSAN C LITTLE & ASSOC                 P O BOX 3509 ALBUQUERQUE NM 87190
SUSAN CATHY HARVEY                     ROMAN V. HAMMES; BRANDON J. BORNSTEIN ROMAN V. HAMMES, P.L. 1920 N. ORANGE AVE
                                       STE 100 ORLANDO FL 32804
SUSAN CLARK & DON                      ANKERSLEY 4735 QUITMAN STREET DENVER CO 80212
SUSAN DRUSCHEL & ASSOCIATES LLC        PO BOX 60814 NORTH CHARLESTON SC 29419
SUSAN E DALEY                          ADDRESS ON FILE
SUSAN KATHLEEN BARBER                  ADDRESS ON FILE
SUSAN L KENNETT                        ADDRESS ON FILE
SUSAN MARIE KLEITZ                     ADDRESS ON FILE
SUSAN MCCARTHY ROOFING                 ADDRESS ON FILE
SUSAN PERLSTEIN TRUSTEE                GROUND RENT 75 BRANSFORD RD ATLANTA GA 30342
SUSAN RIVER REALTY                     ATTN: LEANN SMITH 2360 MAIN ST SUSANVILLE CA 96130
SUSAN SELLNER                          9808 TAYLOR ST NE BLAINE MN 55434
SUSAN WALLACE                          5131 STRAWBERRY HILL DR APT B CHARLOTTE NC 28211
SUSAN WARE &                           GORMAN WARE JR 110 WALTERS LN WEATHERFORD TX 76087
SUSAN WOODARD TRUSTEE                  P.O. BOX 7828 SAINT PETERSBURG FL 33734-7828
SUSANNE RHAME                          551 LOCUST POINT RD LOCUST NJ 07760
SUSANVILLE SANITARY DISTRICT           P.O. BOX 152 SUSANVILLE CA 96130
SUSQUEHANNA COMMUNITY SD               JP HARRIS ASSOCIATES 101 RICH VALLEY RD MECHANICSBURG PA 17050
SUSQUEHANNA COMMUNITY SD               LINDA K SCHELL - TAX COL 893 W MAIN ST SUSQUEHANNA PA 18847
SUSQUEHANNA COMMUNITY SD               SUSQUEHANNA AREA SD- COL 5157 PROSPECT ST. SUSQUEHANNA PA 18847
SUSQUEHANNA COMMUNITY SD               SUSQUEHANNA COMMUNITY SD 98 BETHEL HILL RD SUSQUEHANNA PA 18847
SUSQUEHANNA SD/STARRUCCA               DONALD POTTER - TAX COLL 45 SHADIGEE CREEK RD STARRUCCA PA 18462
SUSQUEHANNA TOWNSHIP                   SUSQUEHANNA TWP - COLLEC 492 MURPHY SPRING RD HASTINGS PA 16646
SUSQUEHANNA TOWNSHIP                   SUSQUEHANNA TWP - COLLEC 1644 CLUB RD LIVERPOOL PA 17045
SUSQUEHANNA TOWNSHIP                   DAUPHIN COUNTY - TREASUR 101 MARKET ST - COURTHOU HARRISBURG PA 17101



Epiq Corporate Restructuring, LLC                                                                 Page 1198 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1224 of 1490
Claim Name                               Address Information
SUSQUEHANNA TOWNSHIP                     MID PENN BANK P.O. BOX 60275 HARRISBURG PA 17106
SUSQUEHANNA TOWNSHIP                     YVONNE L. MARKLE - COLLE 84 JOHNSON DR WILLIAMSPORT PA 17702
SUSQUEHANNA VALLEY CS                    BC REAL PROPERTY TAX SER 60 HAWLEY ST-BING CSD/ R BINGHAMTON NY 13901
SUSQUENITA S.D./ WATTS T                 SUSQUENITA SD - TAX COLL 234 NOTCH RD DUNCANNON PA 17020
SUSQUENITA S.D./MARYSVIL                 ELIZABETH BAKER - COLLEC 310 KINGS HWY MARYSVILLE PA 17053
SUSQUENITA S.D./WHEATFIE                 LORAINE VOGEL - TAX COLL 150 LOSHES RUN RD DUNCANNON PA 17020
SUSQUENITA S/D/PENN TWP.                 PENN TWP SD - TAX COLLEC 24 ST. JOHNS DR DUNCANNON PA 17020
SUSQUENITA SCHOOL DISTRI                 SUSQUENITA SD - TAX COLL 717 NORTH HIGH ST. DUNCANNON PA 17020
SUSQUENITA SD/RYE TWP                    RYE TWP SD - TAX COLLECT 150 LEE DR MARYSVILLE PA 17053
SUSSEL BUILDERS SUSSEL                   GARAGES 654 TRANSFER RD 16B ST PAUL MN 55114
SUSSEX BOROUGH                           SUSSEX BORO - TAX COLLEC TWO MAIN ST. SUSSEX NJ 07461
SUSSEX COUNTY                            FINANCE DEPARTMENT--BILLING DIVISION OFFICE BUILDING 3RD FL P.O. BOX 429, 2
                                         THE CIRCLE GEORGETOWN DE 19947
SUSSEX COUNTY                            SUSSEX COUNTY - TAX COLL 2 THE CIRCLE-P.O. BOX 601, CO GEORGETOWN DE 19947
SUSSEX COUNTY DE TREASURY DIVISION       2ND FL TREASURY DIV ADMIN BLDG 2 THE CIRCLE GEORGETOWN DE 19947
SUSSEX COUNTY FINANCE OFFICE             2 THE CIRCLE GEORGETOWN DE 19947
SUSSEX COUNTY TREASURER                  15074 COURTHOUSE RD SUSSEX VA 23884
SUSSEX COUNTY TREASURY DIVISION          2ND FL TREASURY DIV ADMIN BLDG 2 THE CIRCLE GEORGETOWN DE 19947
SUSSEX COUNTY UTILITY BILLING DIVISION   P.O. BOX 601 GEORGETOWN DE 19947-0601
SUSSEX RURAL ELECTRIC COOPERATIVE        64 COUNTY RD 639 SUSSEX NJ 07461
SUSSEX SERVICE AUTHORITY                 4385 BEEF STEAK RD WAVERLY VA 23890
SUSSEX VILLAGE                           SUSSEX VILLAGE - TREASURY N64 W23760 MAIN ST SUSSEX WI 53089
SUSSMAN SHANK LLP                        1000 SW BROADWAY STE 1400 PORTLAND OR 97205-3089
SUSTAINABLE TREE CARE LLC                11000 53RD AVE. N ST PETERSBURG FL 33708
SUTERSVILLE BORO                         SUTERSVILLE BORO - COLLE 513 8TH AVE. SUTERSVILLE PA 15083
SUTHERLAND ASBILL & BRENNAN LLP          999 PEACHTREE ST NE ATLANTA GA 30309
SUTIN THAYER & BROWNE APC                P.O. BOX 1945 ALBUQUERQUE NM 87103-1945
SUTTELL HAMMER & WHITE PS                P.O. BOX C90006 BELLEVUE WA 98009
SUTTER COUNTY TREASURE TAX COLLECTOR     463 2ND ST. STE 112, RM 1 YUBA CITY CA 95991
SUTTER INS                               P.O. BOX 808004 PETALUMA CA 94975
SUTTER INSURANCE COMPANY                 1301 REDWOOD WAY 200 PETALUMA CA 94954
SUTTLES & ASSOCIATES INC                 962 WATKINS FIELD RD CLAYTON GA 30525
SUTTON & ASSOCIATES                      13507 OAK ALLEY LN CYPRESS TX 77429
SUTTON ALLIANCE                          515 ROCKAWAY AVENUE VALLEY STREAM NY 11581
SUTTON COUNTY C/O APPR                   SUTTON CAD - TAX COLLECT 300 E OAK ST SONORA TX 76950
SUTTON FUNDING LLC                       2711 CENTREVILLE RD STE 400 WILMINGTON DE 19808
SUTTON FUNDING LLC                       2711 CENTREVILLE RD WILMINGTON DE 19808
SUTTON HOME IMPROVEMENT                  MARK SUTTON 914 N. DWIGHT AVE COMPTON CO 90220
SUTTON INSURANCE AGENCY                  143 EAST MAIN STREET EAST ISLIP NY 11730
SUTTON LAKES OWNERS ASSOCIATION          4003 HARTLEY RD JACKSONVILLE FL 32257
SUTTON LAND SERVICES, LLC                SUTTON LAND TITLE AGENCY 515 ROCKWAY AVE. VALLEY STREAM NY 11581
SUTTON PLACE HOMEOWNERS ASSOCIATION,     333 SANDPIPER LANE NORMAN OK 73071
INC
SUTTON TOWN                              TOWN OF SUTTON 4 UXBRIDGE ROAD SUTTON MA 01590
SUTTON TOWN                              SUTTON TOWN - TAX COLLEC 93 MAIN STREET SUTTON MILLS NH 03221
SUTTON TOWN                              SUTTON TOWN - TAX COLLEC 167 UNDERPASS ROAD SUTTON VT 05867
SUTTON, TAKENYA                          ADDRESS ON FILE
SUTTONS BAY TOWNSHIP                     SUTTONS BAY TWP - TREASU 95 W FOURTH ST SUTTONS BAY MI 49682
SUWANEE CITY                             SUWANEE CITY-TAX COLLECT 330 TOWN CENTER AVE SUWANEE GA 30024



Epiq Corporate Restructuring, LLC                                                                   Page 1199 OF 1400
                                           Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1225 of 1490
Claim Name                              Address Information
SUWANNEE COUNTY TAX COLLECTOR          215 PINE AVE SW, STE A LIVE OAK FL 32064
SUZANNE E. MORTON, ET AL.              JAMES N. BROWN, P.A. 1110 NORTH OLIVE AVENUE WEST PALM BEACH FL 33401
SUZANNE J SHANNON                      22607 POINTE DRIVE ST CLAIR SHORES MI 48081
SUZANNE M. SHERER, ET AL.              MANEY & GORDON, P.A. DAVID P. MITCHELL 5402 HOOVER BLVD. TAMPA FL 33634
SUZANNE PICHOTTA &                     JOSEPH D PICHOTTA 405 W 4TH ST WINTHROP MN 55396
SUZANNE RYAN-BEEDY                     STEPHEN J. FOONDOS, ESQ. DANNY A. BARAK, ESQ. UNITED LAW CENTER, 1390 LEAD
                                       HILL BLVD. ROSEVILLE CA 95661
SUZANNE WADE                           P.O. BOX 1780 RICHMOND VA 23218-1780
SUZUKI, SAMANTHA                       ADDRESS ON FILE
SUZZANE GRIFFIN                        21701 NE 159TH ST BRUSH PRAIRE WA 98606
SVCS MASTER OF POLK CTY                619 MCKEAN ST AUBURNDALE FL 33823
SVEA MUT                               P.O. BOX 37 ORION IL 61273
SVEHLA, KARA                           ADDRESS ON FILE
SVERDRUP MUTUAL INS AGCY               POB 186 UNDERWOOD MN 56586
SW HARRIS COUNTY MUD 1                 SW HARRIS COUNTY MUD 1 11111 KATY FRWY 725 HOUSTON TX 77079
SW PROPERTY MAINTENANCE                1006 E 9 ST LEHIGH ACRES FL 33972
SW SUBURBAN SEWER DISTRICT             431 SW AMBAUM BLVD. BURIEN WA 98166
SWABB, SUMMER                          ADDRESS ON FILE
SWAFFER HEATING &                      COOLING 9 WEAVER ST VILONIA AR 72173
SWAFFORD INS GROUP                     3044 W BEARSS AVE TAMPA FL 33618
SWAIM APPRAISAL SERVICES INC           3932 ASPEN DR WEST DES MOINES IA 50265
SWAIN CAMPBELL ENZ                     895 S IMPERIAL AVE EL CENTRO CA 92243
SWAIN COUNTY                           SWAIN COUNTY - TAX COLLE P.O. BOX 2321 BRYSON CITY NC 28713
SWAINE & HARRIS. P.A.                  425 SOUTH COMMERCE AVE SEBRING FL 33870-3702
SWAINSBORO CITY                        SWAINSBORO CITY-TREASURER P.O. BOX 600 SWAINSBORO GA 30401
SWAMPSCOTT TOWN                        SWAMPSCOTT TOWN-TAX COLL 22 MONUMENT AVENUE SWAMPSCOTT MA 01907
SWAN CREEK TOWNSHIP                    SWAN CREEK TWP - TREASURER P.O. BOX 176 ST CHARLES MI 48655
SWAN ROOFING LLC                       1420 GABLES COURT PLANO TX 75075
SWAN, KATHRYN                          ADDRESS ON FILE
SWANKE CONSTRUCTION                    DEAN W SWANKE 1601 N HORSE SHOE HILLS RD BILLINGS MT 59101
SWANSBORO COUNTRY PROPERTY OWNERS ASSOC 6770 SLUICE STREET PLACERVILLE CA 95667
SWANSBORO COUNTRY PROPERTY OWNERS ASSOC P.O. BOX 1459 FOLSOM CA 95763-1459
SWANSEA TOWN                           SWANSEA TOWN - TAX COLLE 81 MAIN STREET SWANSEA MA 02777
SWANSEA WATER DISTRICT                 700 WILBUR AVE SWANSEA MA 02777
SWANSON INS AGENCY                     5301 ELYSIAN FIELDS AVE NEW ORLEANS LA 70122
SWANSON, NICHOLAS                      ADDRESS ON FILE
SWANSON, RACHEL                        ADDRESS ON FILE
SWANSON, THERESA                       ADDRESS ON FILE
SWANTON TOWN                           SWANTON TOWN - TREASURER P.O. BOX 711 SWANTON VT 05488
SWANTON VILLAGE                        SWANTON VILLAGE - TREASURER P.O. BOX 279 SWANTON VT 05488
SWANVILLE TOWN                         SWANVILLE TOWN - TAX COL 6 TOWNHOUSE ROAD SWANVILLE ME 04915
SWANZEY TOWN                           SWANZEY TOWN-TAX COLLECT 620 OLD HOMESTEAD HIGHWA SWANZEY NH 03446
SWARTHMORE BORO                        SWARTHMORE BORO - COLLECT P.O. BOX 237M SWARTHMORE PA 19081
SWARTZ CREEK CITY                      SWARTZ CREEK CITY - TREA 8083 CIVIC DR SWARTZ CREEK MI 48473
SWATARA TOWNSHIP                       LEBANON COUNTY - TREASURY 400 S 8TH ST. RM 103 LEBANON PA 17042
SWATARA TOWNSHIP                       SWATARA TWP - TAX COLLEC 599 EISENHOWER BLVD HARRISBURG PA 17111
SWATARA TOWNSHIP AUTHORITY             599 EISENHOWER BLVD HARRISBURG PA 17111
SWAYZE WELLS, JAMES                    ADDRESS ON FILE
SWBC INSURANCE SERVICES, INC.          JEREMY DAHL ATTN: LP MTG PREMIUMS 9311 SAN PEDRO, SUITE 600 SAN ANTONIO TX



Epiq Corporate Restructuring, LLC                                                                 Page 1200 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1226 of 1490
Claim Name                              Address Information
SWBC INSURANCE SERVICES, INC.          78216
SWBC INSURANCE SERVICES, INC.          P.O. BOX 791028 SAN ANTONIO TX 78279
SWBC LENDING SOLUTIONS LLC             9311 SAN PEDRO AVE SUITE 600 SAN ANTONIO TX 78216
SWEARINGEN, JEREMIAH                   ADDRESS ON FILE
SWEATWATER INS AGENCY                  118 W NORTH STREET SWEETWATER TN 37874
SWEDEN TOWN                            SWEDEN TOWN-TAX COLLECTO 147 BRIDGTON ROAD SWEDEN ME 04040
SWEDEN TOWN                            SWEDEN TOWN-TAX RECEIVER 18 STATE STREET BROCKPORT NY 14420
SWEDESBORO BORO                        SWEDESBORO BORO-TAX COLL 1500 KINGS HIGHWAY SWEDESBORO NJ 08085
SWEENEY GALLO REICH BOLZ               95-25 QUEENS BLVD REGO PARK NY 11374
SWEENEY, ANN                           ADDRESS ON FILE
SWEENEY, P BLYTHE                      ADDRESS ON FILE
SWEEPS N LADDERS, INC.                 5701 INDIAN HILLS GARLAND TX 75044
SWEET HOME CHICAGO MANAGEMENT, LLC     JEFFREY K. GUTMAN GUTMAN & ASSOCIATES 4018 NORTH LINCOLN AVENUE CHICAGO IL
                                       60618
SWEET HOME CS (AMHERST T               SWEET HOME CS - TAX RECE 5583 MAIN STREET WILLIAMSVILLE NY 14221
SWEET HOME CS (TONAWANDA               SWEET HOME CS - TAX RECE 2919 DELAWARE AVE, RM 14 KENMORE NY 14217
SWEET TOWNSHIP MTL                     P.O. BOX 688 PIPESTONE MN 56164
SWEET, CAROLYN                         ADDRESS ON FILE
SWEET, JAMES                           ADDRESS ON FILE
SWEETGRASS COUNTY                      SWEET GRASS COUNTY - TRE P.O. BOX 888 BIG TIMBER MT 59011
SWEETWATER CITY/MONROE                 SWEETWATER CITY-TAX COLL P.O. BOX 267 SWEETWATER TN 37874
SWEETWATER COUNTY                      SWEETWATER COUNTY-TREASU 80 W FLAMING GORGE WAYS GREENRIVER WY 82935
SWEETWATER HOMES, INC.                 30051 POND LANE BIG PINE KEY FL 33043
SWEETWATER OAKS HOMEOWNERS ASSOC INC   C/O HARA MANAGEMENT, INC 931 S. SEMORAN BLVD #214 WINTER PARK FL 32792
SWEETWATER TOWNSHIP                    SWEETWATER TWP - TREASUR 10048 W 48TH ST BRANCH MI 49402
SWEETWATER VILLAGE LANDOWNERS ASSOC INC 7224 BAYOU GEORGE DRIVE PANAMA CITY FL 32404
SWEEZEY FENCE ERECTORS                 233 BEDFORD ST WHITMAN MA 02382
SWEITZER CONSTRUCTION                  DUANE SWEITZER WATER WOOD DR CHANDLER TX 75758
SWENSON INS AGENCY                     1134 MAIN STREET BRADFORD VT 05033
SWENSON ROOFING &                      JOHN & VICKIE MANSFIELD 194 BROOKSTONE CT WAXAHACHIE TX 75165
SWETT, SAMANTHA                        ADDRESS ON FILE
SWF ROOFING INC                        20781 PINE TREE LN ESTERO FL 33928
SWFL CAM SERVICES LLC                  10231 METRO PARKWAY SUITE 204 FORT MYERS FL 33966
SWIFT COUNTY                           SWIFT COUNTY - TREASURER P.O. BOX 207 BENSON MN 56215
SWIFT ROOFING CONTRACTOR               11831 SW 206 MIAMI FL 33177
SWINNEY, CASSANDRA                     ADDRESS ON FILE
SWINNEY, TIFFANI                       ADDRESS ON FILE
SWINOMISH TAX AUTHORITY                SWINOMISH TAX AUTHORITY P.O. BOX 679 LA CONNER WA 98257
SWINT, KRISTI                          ADDRESS ON FILE
SWISHER COUNTY                         SWISHER COUNTY - TAX COL 119 S. MAXWELL AVE., ROO TULIA TX 79088
SWISHER COUNTY APPR DIST               SWISHER CAD - TAX COLLEC P.O. BOX 8 TULIA TX 79088
SWISHER EXTERIORS, INC.                CHRISTOPHER D. SWISHER 830 W. ROUTE 22 161 LAKE ZURICH IL 60047
SWISHER, JEREMY                        ADDRESS ON FILE
SWISS TOWN                             SWISS TWN TREASURER 7606 OAK DANBURY WI 54830
SWISSVALE BORO                         SWISSVALE BORO - TAX COL 7447 WASHINGTON STREET SWISSVALE PA 15218
SWITZ AGENCY INC                       9 MASONS ISLAND RD MYSTIC CT 06355
SWITZERLAND COUNTY                     SWITZERLAND COUNTY - TRE 212 W. MAIN STREET VEVEY IN 47043
SWOVELAND, JEREMIAH                    ADDRESS ON FILE
SWOYERSVILLE BORO                      NANCY KEATING - TAX COLL 675 MAIN ST. SWOYERSVILLE PA 18704



Epiq Corporate Restructuring, LLC                                                                 Page 1201 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 1227 of 1490
Claim Name                            Address Information
SWYFFT, LLC                           44 HEADQUARTERS PLAZA 4TH FLOOR NORTH TOWER MORRISTOWN NJ 07960
SY, MAIMOUNA                          ADDRESS ON FILE
SYCAMORE CITY                         SYCAMORE CITY-TAX COMMIS 2529 US HWY 41 SYCAMORE GA 31790
SYCAMORE INS AGENCY                   302 GRANITE DRIVE WACO TX 76712
SYED GHAZI                            4315 BAL HARBOUR LN FRISCO TX 75033
SYED N ZAIDA &                        AZRA FATIMA ZAIDA 4815 N PINE BROOK WAY HOUSTON TX 77059
SYKES BOURDON AHERN & LEVY PC         281 INDEPENDENCE BLVD FIFTH FLOOR VIRGINIA BEACH VA 23462
SYKESVILLE BORO                       SYKESVILLE BORO-TAX COLL 23 STATION ST SYKESVILLE PA 15865
SYLVA TOWN                            SYLVA TOWN - TAX COLLECT 83 ALLEN ST SYLVA NC 28779
SYLVAN BEACH VILLAGE                  SYLVAN BEACH VILLAGE - C P.O. BOX 508 SYLVAN BEACH NY 13157
SYLVAN LAKE CITY                      SYLVAN LAKE CITY - TREAS 1820 INVERNESS SYLVAN LAKE MI 48320
SYLVAN TOWNSHIP                       SYLVAN TOWNSHIP - TREASU 18027 OLD US 12 CHELSEA MI 48118
SYLVAN TOWNSHIP SET                   TAX COLLECTOR 3148 RIVER ROAD EVART MI 49631
SYLVESTER GEORGE                      3805 LEE AVENUE MONROE LA 71202
SYLVESTER TOWN                        SYLVESTER TWN TREASURER N4832 DUTCH HOLLOW RD MONROE WI 53566
SYLVIA & CO INS AGCY                  500 FAUNCE CORNER RD DARTMOUTH MA 02747
SYLVIA F BROWN TRUSTEE                200 JEFFERSON AVE STE 1113 MEMPHIS TN 38103
SYLVIA TAYLOR                         2162 TYLER DR LYNWOOD IL 60411
SYLVIA WILLIAMS                       815 CENTRAL DR MARION OH 43302
SYMANTEC CORPORATION                  P.O. BOX 742345 LOS ANGELES CA 90074-2345
SYNERGY ENTERPRISES INC               28436 SATELLITE ST HAYWARD CA 94545
SYNERGY INS GROUP                     13800 JACKSON ROAD MISHAWAKA IN 46544
SYNERGY INSURANCE AGENCY              209 ELDEN STREET, ST106 HERNDON VA 20170
SYNERGY RESTORATION LLC               633 W 2ND AVE MESA AZ 85210
SYNERGY ROOFING & REMOD               305 SPRING GROVE DR WAXAHACHIE TX 75165
SYNERGY ROOFING GROUP LLC             6323 EVANS STREET OMAHA NE 68104
SYNSMIR, SHERRI                       ADDRESS ON FILE
SYRACUSE CITY (ONONDAGA)              SYRACUSE CITY- COMM OF F 233 E. WASHINGTON ST RM SYRACUSE NY 13202
SYRACUSE CITY (ONONDAGA)              SYRACUSE CITY- COMM OF F 233 E. WASHINGTON ST RM SYRACUSE NY 13202-1421
SYSTEM CONSTRUCTION MGMT LLC          1300 NW 88ST MIAMI FL 33147
SZERLIP & CO INC                      288 MAIN STREET MILLBURN NJ 07041
T & B BUILDING                        1421 N CAVALIER CT LIBERTY LAKE WA 99016
T & D ROOFING                         EDWARD MENVILLE 23116 KOBS ROAD TOMBALL TX 77377
T & G ENTERPRISE LLC                  3512 SEVEN OAKS RD MIDLOTHIAN VA 23112
T & J HOME SERVICES                   TAYLOR CHAPMAN LYNCH 8165 PLEASANT HILL CHURCH RD SNOW CAMP NC 27349
T & J PROPERTIES LLC                  P.O. BOX 3792 SAVANNAH GA 31414
T & M CONTRACTORS                     11B ST REGIS DR WEST DEPTFORD NJ 08096
T & M SEPTIC TANK                     156 CORNITH CHURCH RD PETAL MS 39465
T & R CONSTRUCTION LLC                HAROLD & BELINDA DESTIN 37 CARROLL ST BRENTWOOD NY 11717
T & R ROOFING, INC                    1237 FM 814 TRENTON TX 75490
T & S ROOFING SYSTEMS                 1461 NW 23 STREET MIAMI FL 33142
T & W EXTERIORS LLC                   4300 E 9TH ST KANSAS CITY MO 64124
T AND T ROOFING LLC                   W207 58810 HILLENDALE DR MUSKEGO WI 53150
T D CONSTRUCTION                      18330 EMERALD OAKS SAN ANTONIO TX 78259
T D MCNEIL INS SRVCS                  1568 CREEKSIDE DR 106 FOLSOM CA 95630
T E FREULER AGENCY                    270 DAVIDSON AVE 101 SOMERSET NJ 08873
T F L G A LAW CORPORATION             202 COUSTEAU PLACE SUITE DAVIS CA 95618
T HAAN & ASSOCIATES AN                APPRAISAL GROUP INC P.O. BOX 9236 RANCHO CUCAMONGA CA 91701
T HART ROOFING                        LINDA HART 1896 STAFF WOOD ROAD JOHNS ISLAND SC 29455



Epiq Corporate Restructuring, LLC                                                                Page 1202 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1228 of 1490
Claim Name                               Address Information
T J R SPECIALITY SERVICE                 3702 AVE E AND ONE HALF SANTA FE TX 77510
T K ROOFING INC                          P.O. BOX 2029 MANGO FL 33550
T LAMARTINA PLUMBING & G                 HART & EST OF C DOUTHIT P.O. BOX 11306 ST LOUIS MO 63105
T NGUYEN INS AGENCY                      1292 COMMONWEALTH AVE 1 ALLSTON MA 02134
T R ENSLEY & ASSOCIATES                  7409 HALLOWS DR NASHVILLE TN 37221
T RAINEY HOME BUILDERS &                 CONSTRUCTION LLC P.O. BOX 2213 HARVEY LA 70059
T SCOTT ROOFING INC                      215 N ST CLAIR ABRAMS TAVARES FL 32778
T W HERREN CONSTRUCTION                  THOMAS WADE HERREN III 6041 SHALLOW FORD RD MANASSAS VA 20111
T YOUNG AGENCY                           136-21 ROOSEVELT AVE RM 412 FLUSHING NY 11354
T&C MAINTENANCE CONGLOMERATE LLC         CASSIAR L SMITH CASSIAR L SMITH 1446 SOUTH AVE 1ST FL PLAINFIELD FL 07062
T&D CONSTRUCTION                         P.O. BOX 2275 LOOMIS CA 95650
T&D CONSTRUCTION INC.                    276 ALBRIGHT LANE GALLATIN TN 37066
T&D GEN CONTRACTOR LLC                   200 121ST AVE NW COON RAPIDS MN 55448
T&J CONSTRUCTION LLC &                   DAVID & SARA NUERNBERG 6705 OAK GROVE PARKWAY N BROOKLYN PARK MN 55445
T&L ROOFING AND REPAIR INC               3017 SCOTT DR ROWLETT TX 75088
T&S ROOFING SYSTEMS, INC.                1461 NW 23RD ST MIAMI FL 33142
T-10 CONSTRUCTION SERVICES LLC           14657 HELIUM ST RAMSEY MN 55303
T-BERRY BUILDING LLC                     23785 CARLETON W RD BELLEVILLE MI 48111
T-N-T CONTRACTORS                        ANTHONY BENNETT 1636 N GRATZ ST PHILADELPHIA PA 19121
T-N-T ENVIRONMENTAL SERVICES             P.O. BOX 1032 CLEWISTON FL 33440
T-SHACK, INC.                            LUIS ALONSO AYON AYON BURK 8716 SPANISH RIDGE AVENUE, STE. 115 LAS VEGAS NV
                                         89148
T-SHACK, INC., ET AL.                    LUIS ALONSO AYON AYON BURK 8716 SPANISH RIDGE AVENUE, STE. 115 LAS VEGAS NV
                                         89148
T-SHACK, INC., ET AL.                    LUIS AYON AYON LAW 8716 SPANISH RIDGE AVENUE SUITE 115 LAS VEGAS NV 89148
T-SHACK, INC.; AND WESTROP ASSOCIATION   LUIS ALONSO AYON AYON BURK 8716 SPANISH RIDGE AVENUE, STE. 115 LAS VEGAS NV
                                         89148
T. G BROWN                               1455 AULTMAN ROAD FORT VALLEY GA 31030
T. SALEM CONSTRUCTION, LLC               2080 30TH STREET SARASOTA FL 34234
T. SLACK ENVIRONMENTAL SERVICES INC.     180 MARKET STREET KENILWORTH NJ 07033
T. W. I. A.                              P.O. BOX 99090 AUSTIN TX 78709
T.E. JAMES CONSTRUCTION                  TOM JAMES 5215 LONG BEACH RD ST LEONARD MD 20685
T.J. ROOFING & SONS                      THOMAS L. JAMES 541 SOUTHERN PINE DRIVE COLUMBUS GA 31907
T.J.S CHIMNEY SERVICE                    T.J.S CHIMNEY, INC 866 SOUTH STATE STREET GREENFIELD IN 46140
T.L.G. (THE LEMMUR GROUP)                WILLIAM T RUMMEL 3300 COBB ST LITTLE ROCK AR 72204
T/A CRS FLOORING AMERICA BY BILL         SERVICES BY BILL MACKLEY,INC P.O. BOX 339; 12101 BELAIR RD KINGSVILLE MD 21087
MACKELY
T11 FUNDING                              333 MAMARONECK AVENUE 384 WHITE PLAINS NY 10605
TA SULLIVAN INS                          135 MERRIMACK ST METHUEN MA 01844
TAA CONSTRUCTION                         P.O. BOX 6341 FRISCO CO 80443
TABERNACLE TOWNSHIP                      TABERNACLE TWP -COLLECTO 163 CARRANZA ROAD TABERNACLE NJ 08088
TABET INSURANCE AGENCY                   618 DALIES AVE BELEN NM 87002
TABOR TOWN                               TABOR TOWN - TREASURER P O DRAWER 655 TABOR CITY NC 28463
TABOR, TROY                              ADDRESS ON FILE
TABORDA GROUP INC                        1312 6TH ST NORTH BERGEN NJ 07047
TABORDA RENTAL AND CONSTRUCTION, INC.    JESUS TABORDA HC 02 BOX 8800 SALINAS PR 00751
TACE SERVICE COMPANY                     GROUND RENT P.O. BOX 481 TIMONIUM MD 21094
TACE SERVICES COMPANY                    GROUND RENT P.O. BOX 481 TIMONIUM MD 21093
TACE SERVICES COMPANY                    AGENT FOR ROC REALTY, LLC. P.O. BOX 481 TIMONIUM MD 21094
TACHENY EXTERIORS                        49 S OWASSO BLVD W LITTLE CANADA MN 55117


Epiq Corporate Restructuring, LLC                                                                   Page 1203 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57         Main Document
                                                 Pg 1229 of 1490
Claim Name                           Address Information
TACHENY, MATTHEW                     ADDRESS ON FILE
TACOMA PIERCE HEAL;TH DEPARTMENT     3629 SOUTH D STREET TACOMA WA 98418
TACOMA PUBLIC UTILITIES              733 7TH AVE. STE 110 KIRKLAND WA 98033
TACOMA PUBLIC UTILITIES              3628 S 35TH ST. TACOMA WA 98409
TACONIC HILLS CSD (ANCR              TACONIC HILLS CSD- COLLE 17 CORPORATE WOODS BLVD- ALBANY NY 12211
TACONIC HILLS CSD (AUST              TACONIC HILLS CSD- COLLE 17 CORPORATE WOODS BLVD- ALBANY NY 12211
TACONIC HILLS CSD (CLAV              TACONIC HILLS CSD- COLLE 17 CORPORATE WOODS BLVD- ALBANY NY 12211
TACONIC HILLS CSD (COPA              TACONIC HILLS CSD- COLLE 17 CORPORATE WOODS BLVD- ALBANY NY 12211
TACONIC HILLS CSD (GHEN              TACONIC HILLS CSD- COLLE 17 CORPORATE WOODS BLVD- ALBANY NY 12211
TACONIC HILLS CSD (HILL              TACONIC HILLS CSD- COLLE 17 CORPORATE WOODS BLVD- ALBANY NY 12211
TACONIC HILLS CSD (TAGH              TACONIC HILLS CSD- COLLE 17 CORPORATE WOODS BLVD- ALBANY NY 12211
TACTICAL RESTORATION                 216 S CLARK DR 101 TEMPE AZ 85281
TAD 3 ENTERPRISES INC &              JAMES & TIFFANY WILLIAMS 15006 WALTERS RD HOUSTON TX 77068
TAD TIMPE APPRAISAL SERVICES         1092 BORDER AVENUE CORONA CA 92882
TADLOCK INSURANCE AGENCY             436 S HUGHES BLVD ELIZABETH NC 27909
TAFARI HOWELL EARL LINDS             55 MONROE AVE 2L STATEN ISLAND NY 10301
TAFOLLA-CORTEZ, ROBIN                ADDRESS ON FILE
TAFOYA, JACOB                        ADDRESS ON FILE
TAFT INSURANCE AGENCY                207 S STATE ST BELVIDERE IL 61008
TAFUNA, SALLY                        ADDRESS ON FILE
TAFUR CONSTRUCTION CORP              11619 N BAY RD STE 817 SUNNY ISLES FL 33160
TAG GENERAL CONTRACTORS              1517 N ORANGE BLOSSOM TR ORLANDO FL 32804
TAGART, CARMEN                       ADDRESS ON FILE
TAGGART REALTY SERVICES              P.O. BOX 904 TEMPLE TX 76503
TAGHKANIC TOWN                       TOWN OF TAGHKANIC - TC 483 COUNTY RTE. 15 ELIZAVILLE NY 12523
TAGLIAFICO, JULIO                    ADDRESS ON FILE
TAHERZADEH, PLLC                     TAHERZADEH & TAHERZADEH, PLLC 5001 SPRING VALLEY ROAD, SUITE 1020 WEST DALLAS
                                     TX 75244
TAHOE CITY PUBLIC UTILITY DISTRICT   P.O. BOX 5249 TAHOE CITY CA 96145-5249
TAHOE DOUGLAS SEWER DISTRICT         1483 HIGHWAY 395 N SUITE B GARDNERVILLE NV 89410
TAHY REAL ESTATE GROUP               ATTN: STEPHEN TAHY 34 CLINTON STREET PLATTSBURGH NY 12901
TAHY, APRIL                          ADDRESS ON FILE
TAICA LIGHTING                       MANUEL ALBERTO DIAZ 3522 CASA RIDGE DR MESQUITE TX 75150
TAIL WIND INFORMATICS CORPORATION    ATTN: GENERAL COUNSEL 1600 UTICA AVENUE SOUTH SUITE 140 ST. LOUIS PARK MN
                                     55416
TAIMANAO, EDLYN                      ADDRESS ON FILE
TAINA HERNANDEZ &                    ATTN: BRIAN AKINS 5310 ROCKLAND DR PEARLAND TX 77584
TAINTER TOWN                         TAINTER TWN TREASURER N8150 COUNTY ROAD DG COLFAX WI 54730
TAJO ONE INC                         4051 N TOMSIK ST LAS VEGAS NV 89129
TAKATA, HARRY                        ADDRESS ON FILE
TAKE CARE TERMITE                    192 W LARCH RD STE D TRACY CA 95304
TAKODA INS SERVICES LLC              4400 BUFFALO GAP RD SUITE 2600 ABILENE TX 79606
TALAMANTES, KAT                      ADDRESS ON FILE
TALAN & KTSANES                      DIANA RUIZ 223 W JACKSON BLVD., STE 512 CHICAGO IL 60606
TALASERA AND VICANTO HOA, ET AL.     MICHAEL F. BOHN LAW OFFICE OF MICHAEL F. BOHN 2260 CORPORATE CIRCLE, SUITE 480
                                     HENDERSON NV 89074
TALBOT COUNTY                        TALBOT COUNTY - TAX COLL 11 N WASHINGTON ST, STE 9 EASTON MD 21601
TALBOT COUNTY                        TALBOT COUNTY-TAX COMMIS 38 S JEFFERSON AV TALBOTTON GA 31827
TALBOT COUNTY /SEMIANNUA             TALBOT COUNTY - TAX COLL 11 N WASHINGTON ST, STE 9 EASTON MD 21601
TALBOT COUNTY CLERK OF SUPERIOR      COURT P.O. BOX 325 TALBOTTON GA 31827


Epiq Corporate Restructuring, LLC                                                               Page 1204 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1230 of 1490
Claim Name                             Address Information
TALBOT COUNTY MARYLAND                 COURT HOUSE 11 N WASHINGTON ST, STE 9 EASTON MD 21601
TALBOT COUNTY TAX COMMISSIONER         P.O. BOX 147 TALBOTTON GA 31827
TALBOTT BUILDING, INC.                 WILLIAM TALBOTT 28148 SMYTH DR UNIT 201 VALENCIA CA 91355
TALBOTT FLORES, YVONNE                 ADDRESS ON FILE
TALCOTT HOUSE CONDO. ASSOC.            55 WEST 22ND STREET SUITE 310 LOMBARD IL 60148
TALEND INC.                            P.O. BOX 80508 CITY OF INDUSTRY CA 91716-8508
TALEND INC.                            ATTN: GENERAL COUNSEL 800 BRIDGE PARKWAY SUITE 200 REDWOOD CITY CA 94065
TALENT IRRIGATION DISTRICT             P.O. BOX 467 104 WEST VALLEY VIEW ROAD TALENT OR 97540
TALHA, MUHAMMAD                        ADDRESS ON FILE
TALIAFERRO COUNTY                      TALIAFERRO CO-TAX COMMIS P.O. BOX 333 CRAWFORDVILLE GA 30631
TALIAFERRO, ELLIS                      ADDRESS ON FILE
TALKING ROCK CITY                      TALKING ROCK -TAX COLLEC P.O. BOX 893 TALKING ROCK GA 30175
TALL BOOTS PUMPING SERVICES            11838 TAMMY WAY GRASS VALLEY CA 95949
TALLADEGA COUNTY                       TALLADEGA CO-REV COMMISS P.O. BOX 1119 TALLADEGA AL 35161
TALLADEGA COUNTY JUDGE OF PROBATE      1 COURTHOUSE SQ TALLADEGA AL 35160
TALLAHATCHIE CO-CHARLEST               TALLAHATCHIE CO-TAX COLL P.O. BOX 307 CHARLESTON MS 38921
TALLAHATCHIE CO-SUMNER                 TALLAHATCHIE CO-TAX COLL P.O. BOX 87 SUMNER MS 38957
TALLAPOOSA CITY                        TALLAPOOSA CITY-TAX COLL 25 EAST ALABAMA ST TALLAPOOSA GA 30176
TALLAPOOSA COUNTY                      TALLAPOOSA CO-REV COMMIS 125 N BROADNAX ST ROOM 1 DADEVILLE AL 36853
TALLAPOOSA COUNTY JUDGE OF PROBATE     125 N BROADNAX ST, ROOM 126 DADEVILLE AL 36853
TALLAPOOSA COUNTY REVENUE              COMMISSIONER 125 N BROADNAX ST, ROOM 106 DADEVILLE AL 36853
TALLAPOOSA PUBLISHERS INC              P.O. BOX 947 COLUMBIANA AL 35051
TALLAVANA HOMEOWNERS ASSOCIATION INC   P.O. BOX 11143 TALLAHASSEE FL 32302
TALLENT ROOFING INC                    7306 CR 410 MCKINNEY TX 75071
TALLENT ROOFING, INC.                  1521 MCKINNEY ST., SUITE 100 MELISSA TX 75454
TALLER APARTE CRL                      P-11 CALLE PALMAS DORADO DELMAR DORADO PR 00646
TALLEY CONST CO LTD                    13623 PERRY RD HOUSTON TX 77070
TALLEY, LASHONDA                       ADDRESS ON FILE
TALLEY, TALETHA                        ADDRESS ON FILE
TALLMADGE TOWNSHIP                     TALLMADGE TOWNSHIP - TRE 0-1451 LEONARD NW GRAND RAPIDS MI 49534
TALLULAH CITY                          TALLULAH CITY - TAX COLL 204 NORTH CEDAR TALLALUH LA 71282
TALLYNS REACH MASTER HOA               5750 DTC PKWY STE 120 GREENWOOD CO 80111
TALLYWOOD CONDOMINIUM                  460 N TAMIAMI TRAIL OSPREY FL 34229
TALON FIRST TRUST LLC                  5500 WAYZATA BLVD SUITE 1070 MINNEAPOLIS MN 55416
TALX CORP                              4076 PAYSPHERE CIRCLE CHICAGO IL 60674
TALX CORPORATION                       ATTN: GENERAL COUNSEL 11432 LACKLAND ROAD ST. LOUIS MO 63146
TAM, ALBERT                            ADDRESS ON FILE
TAMA CNTY MTL INS ASSOC                NO GRP RE FARMERS MUT HL P.O. BOX 58 TRAER IA 50675
TAMA COUNTY                            TAMA COUNTY - TREASURER P.O. BOX 336 TOLEDO IA 52342
TAMAQUA AREA S.D./RUSH                 TAMAQUA AREA SD - COLLEC 25 OXFORD ST TAMAQUA PA 18252
TAMAQUA AREA S/D - SCHUY               SCHUYLKILL TWP SD - COLL 214 CHESTNUT ST TUSCARORA PA 17982
TAMAQUA AREA SCHOOL DIST               TAMAQUA AREA SD - COLLEC 6 SOUTH LEHIGH ST TAMAQUA PA 18252
TAMAQUA AREA SCHOOL DIST               WEST PENN TWP - TAX COLL 625 PENN DR TAMAQUA PA 18252
TAMAQUA AREA WATER AUTHORITY           320 EAST BROAD ST TAMAQUA PA 18252
TAMAQUA BORO                           TAMAQUA BORO - TAX COLLE 6 SOUTH LEHIGH ST TAMAQUA PA 18252
TAMARA HOMEOWNERS ASSOCIATION          PATI MCKINNEY 7000 WAKAN LANE CORRYTON TN 37721
TAMARA WRIGHT                          13134 OBERLIN AVENUE VICTORVILLE CA 92392
TAMARAC AT MARYLAND LAKES              532 EAST MARYLAND AVENUE SUITE F PHOENIX AZ 85012
TAMARAC FAIRWAYS ASSOCIATION INC       8010 N UNIVERSITY DR TAMARAC FL 33321



Epiq Corporate Restructuring, LLC                                                               Page 1205 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1231 of 1490
Claim Name                               Address Information
TAMARAC FAIRWAYS II ASSOCIATION, INC.    7932 WILES RD CORAL SPRINGS FL 33067
TAMARAC GARDENS CONDOMINIUM NO 4 ASSOC   C/O CASTLE MANAGEMENT P.O.BOX 559009 FT LAUDERDALE FL 33355
TAMARAC LAKE SOUTH, INC.                 2800 W. COMMERICAL BLVD TAMARAC FL 33309
TAMARACK MOUNTAIN OWNERS ASSOCIATION     2080 OAK TRAIL DRIVE MAY TX 76857
TAMARACK PINES ESTATES                   P.O. BOX 249 CAPAC MI 48014
TAMBRE HERNDON                           172 STEELE WOOD DR RICHMOND HILL GA 31324
TAMBURELLO CONST.                        MICHAEL TAMBURELLO 592 WATCH HILL RD COLLINSVILLE IL 62234
TAMELA AND PARRISH LLC                   515 FAIRGROUNDS ROAD LOT 4 NATCHITOCHES LA 71457
TAMI LAPINSKI                            ADDRESS ON FILE
TAMI LYNN PYLE AGENCY                    ADDRESS ON FILE
TAMMIE JOHNSON                           ADDRESS ON FILE
TAMMY FRYE CARTER TAX COLLECTOR          327 EAST MAIN STREET ROARING SPRING PA 16673
TAMMY GIBSON                             ADDRESS ON FILE
TAMMY HANE & EST OF                      BRADLEY HANE 7965 BLANCHARD WAY INVER GROVE HEIGHTS MN 55076
TAMMY L TERRY CHPT 13 TRUSTEE            535 GRISWOLD ST STE 111-615 DETROIT MI 48226
TAMMY M CHANCELLOR                       ADDRESS ON FILE
TAMMY RAMOS INS                          ADDRESS ON FILE
TAMPA PALMS OWNERS ASSOCIATION, INC      7001 TEMPLE TERRACE HWY TEMPLE TERRACE FL 33637
TAMWORTH TOWN                            TAMWORTH TOWN-TAX COLLEC 84 MAIN STREET TAMWORTH NH 03886
TANAYA M. HARMS AND ARCHIE D. EDWARDS    MOUNTAIN STATE JUSTICE, INC. SARAH K. BROWN 1217 QUARRIER ST. CHARLESTON WV
                                         25301
TANEY COUNTY                             TANEY COUNTY - COLLECTOR P.O. BOX 278 FORSYTH MO 65653
TANEY COUNTY COLLECTOR                   132 DAVID ST FORSYTH MO 65653
TANEY COUNTY COLLECTOR                   P.O. BOX 278 FORSYTH MO 65653-0278
TANEY COUNTY REGIONAL SEWER DISTRICT     P.O. BOX 563 FORTSYTH MO 65673
TANGIER TOWN                             TANGIER TOWN - TREASURER 4301 JOSHUA THOMAS LANE TANGIER VA 23440
TANGIPAHOA PARISH                        TANGIPAHOA PARISH - COLL P.O. BOX 942 AMITE LA 70422
TANGIPAHOA PARISH CLERK OF COURT         P.O. BOX 667 AMITE LA 70422
TANGIPAHOA PARISH SHERIFF DEPT           313 E OAK ST AMITE LA 70422
TANGLEWOOD CLUB, INC.                    1422 TANGLEWOOD ABILENE TX 79605
TANGLEWOOD ENVIRONMENTAL                 PRESERVATION ASSOC INC 9031 TOWN CENTER PARKWAY BRADENTON FL 34205
TANGLEWOOD LAKES TOWNHOMES               9600 GRIFFIN RD COOPER CITY FL 33328
TANGLEWOOD POA INC                       P.O. BOX 65583 PHOENIX AZ 85082
TANGO TANGO AND TANGO                    1139 JERICHO TPKE STE 5 COMMACK NY 11725
TANIS GROUP LLC                          122 W MAIN ST, 2ND FLOOR WEST DUNDEE IL 60118
TANIS GROUP REALTY                       ATTN: JOE MUELLER 122 W. MAIN ST., 2ND FLOOR WEST DUNDEE IL 60118
TANITA DURANT AND                        STACEY DURANT 5172 SQUAWROOT CT INDIAN HEAD MD 20640
TANKEL LAW GROUP                         ROBERT L. TANKEL, P.A. 1022 MAIN STREET, SUITE D DUNEDIN FL 34698
TANKS CUSTOM CABINETRY & TRIM            KEVIN H TANKERSLEY 17518 FAVORBEND HUMBLE TX 77396
TANNER                                   1755 LAFAYETTE RD CRAWFORDSVILLE IN 47933
TANNER BALLEW MALOOF                     5871 GLENRIDGE DR 400 ATLANTA GA 30328
TANNER REAL ESTATE                       1965 GLAMORGAN ST ALLIANCE OH 44601
TANNERSVILLE VILLAGE                     TANNERSVILLE VILLAGE - C P.O. BOX 967 TANNERSVILLE NY 12485
TANNOS CONSTRUCTION AND                  DEVELOPMENT LLC 810 S FRIENDSWOOD DR110 FRIENDSWOOD TX 77546
TANYA GREGORY                            P.O. BOX 454 BLUE RIDGE GA 30513
TANYA K BIRREN                           8620 HONEYBEE LANE PORT RICHEY FL 34668
TANYA POIROUX AGENCY                     1121 JACKSON AVE PASCAGOLUA MS 39567
TAOS COUNTY                              TAOS COUNTY-TREASURER 105 ALBRIGHT ST. STE F TAOS NM 87571
TAPATIO HOMEOWNERS ASSOCIATION           259 N PECOS ROAD, 100 HENDERSON NV 89074



Epiq Corporate Restructuring, LLC                                                                 Page 1206 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1232 of 1490
Claim Name                               Address Information
TAPCO UNDERWRITERS                       3060 SOUTH CHURCH STREET BURLINGTON NC 27216
TAPCO UNDERWRITERS INC                   P.O. BOX 286 BURLINGTON NC 27216
TAPESTRY NORTH CONDOMINIUM ASSOC INC     P.O. BOX 458 DUNKIRK MD 20754
TAPIA, ANNETTE                           ADDRESS ON FILE
TAPLEY AND ASSOCIATES                    P.O. BOX 7246 MACON GA 31209
TAPLEY INS AGENCY INC                    300 YORK ST YORK ME 03909
TAPLEY, MARC                             ADDRESS ON FILE
TAPPAHANNOCK TOWN                        TAPPAHANNOCK TOWN - TREA P.O. BOX 266 TAPPAHANNOCK VA 22560
TARA FINANCIAL GROUP                     191 N MAIN STREET JONESBORO GA 30236
TARA HAEFLINGER                          601 NW 103RD AVE PEMBROKE PINES FL 33026
TARA MUTUAL INS                          20 11TH STREET NORTH WHEATON MN 56296
TARBORO TOWN                             TARBORO TOWN - TAX COLLE 500 MAIN ST TARBORO NC 27886
TARENTUM BORO                            TARENTUM BORO - TAX COLL 318 SECOND AVE TARENTUM PA 15084
TARGET PAINTING AND                      708 BOSTON POST RD SUDBURY MA 01776
TARGET ROOFING & SHEET                   2043 W FIRST ST FORT MYERS FL 33901
TARI BRYAN                               ADDRESS ON FILE
TARI RESTORATION INC                     BRYAN SINGH 79-53 262ND ST FLORAL PARK NY 11004
TARJA LAMB                               ADDRESS ON FILE
TARKINGTON ISD ASSESSOR COLLECTOR        TARKINGTON ISD - TAX COL 2770 FM 163 CLEVELAND TX 77327
TARMAN, DEBORAH                          ADDRESS ON FILE
TARP NATION, INC                         ATTN: SADY WAGNER 8743 SW 161 COURT MIAMI FL 33193
TARPLEY & COMPANY APPRAISAL, INC.        7500 WEDGEWOOD DRIVE PINSON AL 35126
TARPON LAKE VILLAGES HOA                 800 TARPON WOODS BLVD F4 PALM HARBOR FL 34685
TARPON LAKE VILLAGES HOA                 800 TARPON WOODS BLVD F4 PLALM HARBOR FL 34685
TARPY, COX, FLEISHMAN & LEVEILLE         PLLC 1111 N NORTHSHORE DR STE N-290 KNOXVILLE TN 37919
TARRANT COUNTY CLERK                     TARRANT COUNTY - TAX COL 100 E WEATHERFORD STE 130 FORT WORTH TX 76102
TARRANT COUNTY CLERK                     TARRANT COUNTY - TAX COL 100 E WEATHERFORD STE 130 FORT WORTH TX 76196
TARRANT COUNTY DISTRICT CLERK            200 E WEATHERFORD ST FORT WORTH TX 76196
TARRANT COUNTY TAX                       ASSESSOR-COLLECTOR P.O. BOX 961018 FORT WORTH TX 76161-1018
TARRANT COUNTY TAX                       ASSESSOR-COLLECTOR 100 EAST WEATHERFORD ST FORT WORTH TX 79196
TARRANT ROOFING LLC                      4101 AIRPORT FREEWAY SUITE 209 BEDFORD TX 76021
TARRYTOWN VILLAGE                        TARRYTOWN VILLAGE - CLER 1 DEPOT PLAZA TARRYTOWN NY 10591
TARTAN GREEN HOA C-O CMA                 14323 S OUTER 40 ROAD, SUITE 301N CHESTERFIELD MO 63017
TAS ROOFING                              213 ROSEWOOD AVE LAFAYETTE LA 70506
TASHA & MARK JONES                       1910 GREYMONT ST PHILADELPHIA PA 19116
TASHMOO INSURANCE AGENCY                 517 STATE RD VINEYARD HAVEN MA 02568
TASSONI, ANABEL                          ADDRESS ON FILE
TATA AMERICA INTERNATIONAL CORP          USE THIS 61001145 12977 COLLECTIONS CTR DR CHICAGO IL 60693
TATA AMERICA INTERNATIONAL CORPORATION   ATTN: GENERAL COUNSEL PLOT - IIF/3, ACTION AREA II, NEW TOWN RAJARHAT KOLKATA
                                         700156 INDIA
TATA AMERICA INTERNATIONAL CORPORATION   C/O TATA CONSULTANCY SERVICES GITANJALI PARK, IT/ITES SEZ, PLOT-IIF / 3 ACTION
                                         AREA - II, NEW TOWN, RAJARHAT KOLKATA,WEST BENGAL 700156 INDIA
TATA AMERICA INTERNATIONAL CORPORATION   ATTN: LEGAL DEPARTMENT 101 PARK AVENUE FLOOR 26 NEW YORK NY 10178
TATA AMERICA INTERNATIONAL CORPORATION   ATTN: GENERAL COUNSEL 101 PARK AVENUE, 26TH FLOOR NEW YORK NY 10178-0002
TATA AMERICA INTERNATIONAL CORPORATION   C/O TATA CONSULTANCY SERVICES ATTN: GENERAL COUNSEL 8300 NORMAN CENTER DRIVE
                                         SUITE 600 BLOOMINGTON MN 55437
TATA CONSULTANCY SERVICES (TCS)          ATTN: GENERAL COUNSEL 1 WORLD FINANCIAL CENTER 21ST FLOOR NEW YORK NY 10281
TATA CONSULTANCY SERVICES LIMITED        ATTN: DEPUTY GENERAL COUNSEL TCS HOUSE RAVELINE STREET, FORT MUMBAI 400 0-01
                                         INDIA
TATA CONSULTANCY SERVICES LIMITED        GITANJALI PARK, PLOT NO IIF/3 ACTION AREA II NEW TOWN RAJARHAT KOLKATA 70015-6


Epiq Corporate Restructuring, LLC                                                                  Page 1207 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1233 of 1490
Claim Name                             Address Information
TATA CONSULTANCY SERVICES LIMITED      INDIA
TATA CONSULTANCY SERVICES LIMITED      GITANJALI PARK, PLOT NO IIF/3 ACTION AREA II NEW TOWN ROJARHAT KOLKATA 70015-6
                                       INDIA
TATA CONSULTANCY SERVICES LIMITED      GITANJALI PARK, PLOT NO IIF/3 ACTION AREA II ACTION AREA II NEW TOWN
                                       RAJARHAT,KOLKATA 700156 INDIA
TATAMY BORO                            TRACEY CRESSMAN-TAX COLL 628 HIGH STREET - P.O. BOX TATAMY PA 18085
TATANSHALA WALKER                      1415 FAIRBURN RD 1415 ATLANTA GA 30331
TATE COUNTY                            TATE COUNTY-TAX COLLECTO 201 WARD ST SENATOBIA MS 38668
TATE COUNTY CHANCERY CLERK             201 WARD ST SENATOBIA MS 38668
TATE COUNTY TAX COLLECTOR              201 WARD ST SENATOBIA MS 38668
TATE REALTY & CONSTRUCTION, INC.       3115 PARK AVENUE MEMPHIS TN 38111
TATE, ERIC                             ADDRESS ON FILE
TATE, JOHN                             ADDRESS ON FILE
TATE, MARILYN                          ADDRESS ON FILE
TATERAM DINANATH &                     INDRANI MANBAHAL 729 STRIHAL LOOP OAKLAND FL 34787
TATGE, MEGAN                           ADDRESS ON FILE
TATRO SERVICES                         RAYMOND TATRO 262 HEMLOCK DRIVE ORMOND BEACH FL 32174
TATTNALL COUNTY                        TATTNALL CO-TAX COMMISSI P.O. BOX 920 REIDSVILLE GA 30453
TATTOR ROAD MUD E                      TATTOR ROAD MUD - COLLEC 17111 ROLLING CREEK HOUSTON TX 77090
TAUFS LLC                              1817 S GRINNELL STREET PERRYTON TX 79070
TAUFS LLC &                            MANUELA WESTFALL 1817 S GRINNELL STREET PERRYTON TX 79070
TAUNTON CITY                           TAUNTON CITY - TAX COLLE 141 OAK ST TAUNTON MA 02780
TAUNTON MUNICIPAL LIGHT PLANT          P.O. BOX 870 TAUNTON MA 27800
TAUNTON WATER DIVISION                 15 SUMMER STREET TAUNTON MA 02780
TAUNTON WATER DIVISION                 90 INGELL STREET TAUNTON MA 02780
TAUNTON WTR/SWR LIENS                  TAUNTON CITY - TAX COLLE 141 OAK STREET TAUNTON MA 02780
TAURUS INS                             7236 SR 52 6 HUDSON FL 34667
TAURUS INS AGENCY                      1455 CHURCH ST DECATUR GA 30030
TAUZIN INSURANCE                       P.O. BOX 5603 ARLINGTON TX 76005
TAVANT TECHNOLOGIES INC                3965 FREEDOM CIRCLE SUITE 750 SANTA CLARA CA 95054
TAVAREZ, GEUDY                         ADDRESS ON FILE
TAVERAS INS GROUP                      1165 ELMWOOD AVE PROVIDENCE RI 02907
TAWAS CITY                             TAWAS CITY - TREASURER 550 W LAKE ST TAWAS CITY MI 48763
TAWAS TOWNSHIP                         TAWAS TOWNSHIP - TREASUR 2341 WEST M-55 TAWAS CITY MI 48763
TAWNEY, JULIE                          ADDRESS ON FILE
TAWNY WEST INC                         P.O. BOX 16882 ROCKY RIVER OH 44116
TAX & ACCOUNTING - R & G               P.O. BOX 71687 CHICAGO IL 60694-1687
TAX COLLECTOR                          CITY OF JACKSONVILLE 231 E. FORSYTH ST. ROOM 130 JACKSONVILLE FL 32202-3389
TAX COLLECTOR JULIANNE JAMES           600 CHURCH RD YEADON PA 19050
TAX COLLECTOR LEONARD BARTOSIEWICZ     1795 WEST MOUNTAIN RD PLYMOUTH PA 18651
TAX COLLECTOR LISA A HAMMOND           60 MAIN STREET MUNICIPAL BUILDING CANTON NY 13617
TAX COLLECTOR, CITY OF WATERBURY       210 MUNICIPAL ROAD WATERBURY CT 06708
TAX COLLETOR, WEST PALM BEACH COUNTY   301 NORTH OLIVE AVE. 3RD FLOOR WEST PALM BEACH FL 33401
TAX CREDIT CO                          6255 SUNSET BLVD LOS ANGELES CA 90028
TAX DIVISION TOWN OF GROTON CT         P.O. BOX 981061 BOSTON MA 02298-1061
TAX EASE LIEN SERVICING LLC            8589 SOLUTION CENTER CHICAGO IL 60677
TAX EASE OHIO, LLC                     14901 QUORUM DRIVE SUITE 900 DALLAS TX 75254
TAX LIEN LAW GROUP,LLP                 27 NORTH WACKER DRIVE SUITE 503 CHICAGO IL 60606
TAX VENTURES LLC                       P.O. BOX 1827 SOMERSET KY 42502



Epiq Corporate Restructuring, LLC                                                                 Page 1208 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1234 of 1490
Claim Name                              Address Information
TAXSERV CAPITAL SERVICES, LLC           1313 DOLLEY MADISON BLVD., STE LL-130 MCLEAN VA 22101
TAYCHEEDAH TOWN                         TAYCHEEDAH TWN TREASURER W3760 COUNTY ROAD WH MALONE WI 53049
TAYIOR REED                             1044 WHALES ST VIRGINIA BEACH VA 23454
TAYLOR & SONS CONSTRUCTION AND          ROOFING P.O. BOX 14 WEST TX 76691
TAYLOR AGENCY                           P.O. BOX 30609 CHARLESTON SC 29417
TAYLOR BORO                             LUANN KRENITSKY - TX COL 122 UNION ST - BORO BUIL TAYLOR PA 18517
TAYLOR BROCK CORP                       6565 CITY WEST PKWY EDEN PRAIRIE MN 55344
TAYLOR BUILDERS LLC                     2925 NE 53RD CT DES MOINES IA 50317
TAYLOR BURKE & ASSOCIATES               15760 VENTURA BLVD STE 700 ENCINO CA 91436
TAYLOR CITY                             TAYLOR CITY - TREASURER 23555 GODDARD RD TAYLOR MI 48180
TAYLOR COUNTY                           TAYLOR COUNTY-TAX COMMIS P.O. BOX 446 BUTLER GA 31006
TAYLOR COUNTY                           TAYLOR COUNTY-TAX COLLEC P.O. BOX 30 PERRY FL 32348
TAYLOR COUNTY                           TAYLOR COUNTY - SHERIFF 203 N COURT ST, SUITE 7 CAMPBELLSVILLE KY 42718
TAYLOR COUNTY                           TAYLOR COUNTY - TREASURE 405 JEFFERSON BEDFORD IA 50833
TAYLOR COUNTY                           P.O. BOX 1800 ABILENE TX 79604
TAYLOR COUNTY CENTRAL AP                TAYLOR CAD - TAX COLLECT 1534 S TREADAWAY ABILENE TX 79602
TAYLOR COUNTY CENTRAL APPRAISAL         DISTRICT 1534 S TREADWAY ABILENE TX 79602
TAYLOR COUNTY CLERK                     203 N COURT ST, STE 5 CAMPBELLSVILLE KY 42718
TAYLOR COUNTY CONSTRUCTION & REMODELING JOHN VAUGHN 302 HAYNES MERKEL TX 79536
TAYLOR COUNTY DISTRICT CLERK            300 OAK ST STE 400 ABILENE TX 79602
TAYLOR COUNTY SHERIFF                   214 W MAIN ST GRAFTON WV 26354
TAYLOR COUNTY SHERIFF                   TAYLOR COUNTY - SHERIFF P.O. BOX 189 GRAFTON WV 26354
TAYLOR COUNTY TAX COLLECTOR             108 JEFFERSON ST, STE 101 PERRY FL 32347
TAYLOR COUNTY TAX COLLECTOR             224 S JEFFERSON STREET PERRY FL 32347
TAYLOR COUNTY TAX COMMISSIONER          2 N BROAD STREET BUTLER GA 31006
TAYLOR DOOD AND WOOD                    521 E VIENNA ST ANNA IL 62906
TAYLOR MANAGEMENT COMPANY               80 S. JEFFERSON RD 2ND FLOOR WHIPPANY NJ 07981
TAYLOR MASIERO AND                      DANIELLE MASIERO 27541 TIERRA DEL SOL LN BONITA SPRINGS FL 34135
TAYLOR MGMT CO                          80 S JEFFERSON RD 2ND FLR WHIPPANY NJ 07981
TAYLOR MILL CITY                        CITY OF TAYLOR MILL - CL 5225 TAYLOR MILL ROAD TAYLOR MILL KY 41015
TAYLOR MOORE AGENCY                     P.O. BOX 10 DERBY VT 05829
TAYLOR MORRISON OF                      COLORADO INC 1420 W CANAL CT STE 170 LITTLETON CO 80120
TAYLOR REAL ESTATE                      APPRAISAL SERVICE 1100 RANCH RD CONNERSVILLE IN 47331
TAYLOR RESTOR & CONST                   6205 W SAWMILL RD LITTLE ROCK AR 72206
TAYLOR RESTORATION &                    JAY & DONNA JOHNSON 6205 W SAWMILL RD LITTLE ROCK AR 72206
TAYLOR RESTORATION & CONSTRUCTION LLC   SILAS TAYLOR 6205 WEST SAWMILL ROAD LITTLE ROCK AR 72206
TAYLOR ROOFING LLC                      JAMES DAVID TAYLOR 1541 FM 1831, UNIT B RALLS TX 79357
TAYLOR ROOFING LLC                      22465 MCARDLE RD BEND OR 97702
TAYLOR SAWYERS INS AGY                  P.O. BOX 1387 VINELAND NJ 08362
TAYLOR SCHLUTER                         ADDRESS ON FILE
TAYLOR TOWNSHIP                         TAYLOR TWP - TAX COLLECT 733 7TH ST BOX 341 WEST PITTSBURG PA 16160
TAYLOR TOWNSHIP                         TAYLOR TWP - TAX COLLECT 1226 BLOOMFIELD ROAD ROARING SPRING PA 16673
TAYLOR TOWNSHIP                         TAYLOR TWP - TAX COLLECT 11090 S. EAGLE VALLEY RD PORT MATILDA PA 16870
TAYLOR TOWNSHIP                         TAYLOR TWP - TAX COLLECT 154 NORTH HESS ROAD HUSTONTOWN PA 17229
TAYLOR VILLAGE                          TAYLOR VLG TREASURER P.O. BOX 130 TAYLOR WI 54659
TAYLOR WHITE                            ADDRESS ON FILE
TAYLOR, ALEXIS                          ADDRESS ON FILE
TAYLOR, BRITTANY                        ADDRESS ON FILE
TAYLOR, BRITTNY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 1209 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1235 of 1490
Claim Name                              Address Information
TAYLOR, CURTIS                          ADDRESS ON FILE
TAYLOR, CYNTHIA                         ADDRESS ON FILE
TAYLOR, DAWN                            ADDRESS ON FILE
TAYLOR, DONNA                           ADDRESS ON FILE
TAYLOR, FREDERICK                       ADDRESS ON FILE
TAYLOR, GAYLA                           ADDRESS ON FILE
TAYLOR, JAMIE                           ADDRESS ON FILE
TAYLOR, JAMIE                           ADDRESS ON FILE
TAYLOR, JOAN                            ADDRESS ON FILE
TAYLOR, JORDAN                          ADDRESS ON FILE
TAYLOR, KAYLA                           ADDRESS ON FILE
TAYLOR, LASHALA                         ADDRESS ON FILE
TAYLOR, LASHIKA                         ADDRESS ON FILE
TAYLOR, LASHONDA                        ADDRESS ON FILE
TAYLOR, LATASHA                         ADDRESS ON FILE
TAYLOR, LYNNETTE                        ADDRESS ON FILE
TAYLOR, MARY                            ADDRESS ON FILE
TAYLOR, MAXI                            ADDRESS ON FILE
TAYLOR, NICOLE                          ADDRESS ON FILE
TAYLOR, ROBERT                          ADDRESS ON FILE
TAYLOR, RODNEY                          ADDRESS ON FILE
TAYLOR, RONNICA                         ADDRESS ON FILE
TAYLOR, SARAH                           ADDRESS ON FILE
TAYLOR, SUSAN                           ADDRESS ON FILE
TAYLOR, TARA                            ADDRESS ON FILE
TAYLOR-ZELLER INSURANCE                 P.O. BOX 1957 PORTLAND OR 97207
TAYLORED RESTOR SERV                    8535 DIMOND D CIR A ANCHORAGE AK 99515
TAYLORMADE HOME IMPROV LLC              3010 AUSTIN ST CORPUS CHRISTI TX 78404
TAYLORMADE RESTOR AND                   TATSUMI & YUJI ISADA 1900W RAFFERTY GARDENS7 LITTLETON CO 80120
TAYLORSVILLE CITY                       TAYLORSVILLE CITY - CLER P.O. BOX 279 TAYLORSVILLE KY 40071
TAYLORSVILLE-BENNION IMPROVEMENT DIST   P.O. BOX 18579 TAYLORSVILLE UT 94118
TAYMOUTH TOWNSHIP                       TAYMOUTH TOWNSHIP - TREA 4343 E BIRCH RUN RD BIRCH RUN MI 48415
TAZEWELL COUNTY                         TAZEWELL COUNTY - TREASU P.O. BOX 969 TAZEWELL VA 24651
TAZEWELL COUNTY                         TAZEWELL COUNTY - TREASU 11 SOUTH 4TH ST. SUITE 3 PEKIN IL 61554
TAZEWELL COUNTY CLERK JOHN C ACKERMAN   MCKENZIE BUILDING 11 S 4TH STREET 2ND FL SUITE 203 PEKIN IL 61554
TAZEWELL COUNTY CLERK OF CIRCUIT        COURT 101 E MAIN ST STE 202 TAZEWELL VA 24651
TAZEWELL COUNTY TREASURER               101 E MAIN STREET TAZEWELL VA 24651
TAZEWELL TOWN                           TAZEWELL TOWN - TREASURE P.O. BOX 608 TAZEWELL VA 24651
TB ROOFING & CONSTRUCTION LLC           6426 126TH AVE LARGO FL 33773
TB SALES AND SERVICE LLC                7893 US HWY 49 N HATTIESBURG MS 39402
TBH INSURANCE AGENCY LTD                326 KINGSTON AVE BROOKLYN NY 11213
TBIG INSURANCE INC                      11300 4TH ST N 150 ST PETERSBURG FL 33716
TBR I, LLC, ET AL.                      ROGER P. CROTEAU ROGER P. CROTEAU & ASSOCIATES, LTD. 9120 WEST POST ROAD SUITE
                                        100 LAS VEGAS NV 89148
TBS ENTERPRISES                         P.O. BOX 17097 MEMPHIS TN 38187
TC IRONS INSURANCE AGY                  230 HIGH STREET BURLINGTON NJ 08016
TCB PROPERTY MGT. INC.                  LAURA DAWSON 5855 NAPLES PLAZA 118 LONG BEACH CA 90803
TCC ASSOCIATES INC                      P.O. BOX 11975 FORT LAUDERDALE FL 33339
TCC GEN CONTRACTING INC                 5340 WEST AV M4 QUARTZ HILL CA 93536



Epiq Corporate Restructuring, LLC                                                                 Page 1210 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1236 of 1490
Claim Name                             Address Information
TCS AMERICA                            1000 SUMMIT DR MILFORD OH 45150
TCS E-SERVE AMERICA, INC.              ATTN: GENERAL COUNSEL PLOT -IIF/3 ACTION AREA II NEW TOWN, RAJARHAT KOLKATA
                                       700156 INDIA
TCS E-SERVE AMERICA, INC.              ATTN: GENERAL COUNSEL PLOT-IIF/3, ACTION AREA II NEW TOWN RAJARHAT KOLJATA
                                       700156 INDIA
TCS E-SERVE AMERICA, INC.              GITANJALI PARK, PLOT-IIF/3 ACTION AREA II NEW TOWN,RAJARHAT KOLKATA 700156
                                       INDIA
TCS E-SERVE AMERICA, INC.              ATTN: GENERAL COUNSEL 4270 IVY POINTE BLVD CINCINNATI OH 45245-0001
TD CONSTRUCTION                        TOMASZ DOBBEK 4 OLD TOWNSHIP ROAD FLANDERS NJ 07836
TD ROOFING & WATERPROOFI               8331 SW 96 PL MIAMI FL 33176
TD SERVICE COMPANY                     4000 W METROPOLITAN DRIVE, STE. 400 ORANGE CA 92868
TDA INSURANCE & FIN                    246 LIBERTY ST WALLED LAKE MI 48390
TDD ATTORNEYS AT LAW LLC               4509 LEMAY FREEY ROAD ST. LOUIS MO 63129
TDK DESIGNS LLC                        & SANDRA J SWAN 19 FLORENCE PL ELMWOOD PARK NJ 07407
TDK DESIGNS LLC                        110 BECKER AVE ROCHELLE PARK NJ 07662
TEACHERS INS CO C                      P.O. BOX 19464 SPRINGFIELD IL 62794
TEACHEY TOWN                           TEACHEY TOWN - TAX COLLE P.O. BOX 145 TEACHEY NC 28464
TEAGLE INSURANCE                       6802 TEAGLE LANE GLOUCESTER VA 23061
TEAGUE INS AGENCY INC                  4700 SPRING ST 4TH FL LA MESA CA 91942
TEAGUE, DONNA                          ADDRESS ON FILE
TEAGUE, EBONY                          ADDRESS ON FILE
TEAGUE, LESLIE                         ADDRESS ON FILE
TEAGUE, STEVEN                         ADDRESS ON FILE
TEAL PETALS ST. TRUST                  MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                       89074
TEAL, DEBRA                            ADDRESS ON FILE
TEAM 21 ASSET MGMT, INC                SAMANTHA ROPER 8235 AGORA PKWY STE 111-268 SELMA TX 78154
TEAM BUILDERS PLUS                     112A CENTRE BLVD MARLTON NJ 08053
TEAM CONSTRUCTION LLC                  202 W FRANKLIN RD MERIDIAN ID 83642
TEAM CONSTRUCTION SERVICES INC         P.O. BOX 62036 LITTLETON CO 80162
TEAM FOR YOUR DREAMS, A REMAX OFFICE   ATTN: TIM BURRELL 7721 SIX FORKS ROAD, 110 RALEIGH NC 27615
TEAM FOR YOUR DREAMS, A REMAX OFFICE   ATTN: TIM BURRELL 9131 ANSON WAY RALEIGH NC 27615
TEAM FOR YOUR DREAMS, INC.             11025 MASON RIDGE DRIVE RALEIGH NC 27614
TEAM GROUP SYSTEMS, INC.               2810 S 1ST STREET AUSTIN TX 78704
TEAM HBC INC                           4630 KNOXVILLE ST HOUSTON TX 77051
TEAM LOW-HIGH ELECTRIC                 P.O. BOX 625 SANTA MARGARITA CA 93453
TEAM MODANSKY LLC                      9319 AYSCOUGH RD SUMMERVILLE SC 29485
TEAM REO INC                           P.O. BOX 341 LANSING IL 60438
TEAM REO LLC                           6375 MERCURY DR MECHANICSBURG PA 17050
TEAM ROOFING &                         CONSTRUCTION LLC 3932 BULLOCK BRIDGE ROAD LOGANVILLE GA 30052
TEAM VANDERHOOF LLC                    P.O. BOX 1086 NASH TX 75569
TEANECK TOWNSHIP                       TEANECK TWP - COLLECTOR 818 TEANECK ROAD TEANECK NJ 07666
TEASDALE FENTON CARPET                 CLEAN 12145 CENTRON PLACE CINCINNATI OH 45246
TEASDALE FENTON CARPET CLEANING        & RESTORATION 12145 CENTRON PLACE CINCINNATI OH 45246
TEASIA TUTT                            122 EAST 23RD STREET HUNTINGTON STATION NY 11746
TEATS, RAYMOND                         ADDRESS ON FILE
TECH EAST FIRE AND WATER               RESTORATION 28 EMERICK LN ALBANY NY 12211
TECH PAINTING COMPANY INC              1406-B LESLIE AVE ALEXANDRIA VA 22301
TECH SERVICE TODAY                     4855 TECHNOLOGY WAY STE 500 BOCA RATON FL 33431
TECH SERVICE TODAY, LLC                ATTN: GENERAL COUNSEL 1901 SOUTH CONGRESS AVENUE SUITE 400 BOYNTON BEACH FL


Epiq Corporate Restructuring, LLC                                                               Page 1211 OF 1400
                                          Ditech Holding Corporation
           19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1237 of 1490
Claim Name                             Address Information
TECH SERVICE TODAY, LLC                33426
TECH UNIVERSAL                         MICHAEL WAYNE BOUWELL JR. MICHAEL WAYNE BOUWELL JR. 928 MCDONALD STREET
                                       HAYNESVILLE LA 71038
TECH-PRO                               3000 CENTRE POINTE DR ROSEVILLE MN 55113
TECH-PRO, INC.                         ATTN: GENERAL COUNSEL 3000 CENTRE POINT DRIVE ROSEVILLE MN 55113
TECHNICAL INTERIORS, INC               7214 DOVER LN RICHLAND HILLS TX 76118
TECHNOLOGY INS CO INC                  P O BOX 318004 CLEVELAND OH 44131
TECHOS Y MAS INCORPORATED              50-1 ROYAL TOWN BAYAMON PR 00956
TECO                                   TAMPA ELECTRIC COMPANY P.O. BOX 31318 TAMPA FL 33631-3318
TECUMSEH CITY                          TECUMSEH CITY - TREASURE 309 E CHICAGO BLVD BOX 3 TECUMSEH MI 49286
TECUMSEH TOWNSHIP                      TAX COLLECTOR 417 WILDWOOD CIRCLE TECUMSEH MI 49286
TED & SONS BUILDERS INC                10400 MAYFIELD AVE OAK LAWN IL 60453
TED A COX P.C.                         1225 WEST 34TH HOUSTON TX 77018
TED L MONTEIRO AGENCY                  78 FAUNCE CORNER RD 510 N DARTMOUTH MA 02747
TEDDY BEARS RESTORATION                AND CARPET CLEANING INC 1899 28TH ST GULFPORT MS 39501
TEDDY GARWOOD                          1162 BAILEY DR RIPON CA 95366
TEDFORD, CAITLYN                       ADDRESS ON FILE
TEDS ABBEY CARPET & FLOOR              JTG ENTERPRISES, INC 1008 US HIGHWAY 431 NORTH ANNISTON AL 36206
TEE JAY NORTH INC                      21475 HEATH AVE S LAKEVILLE MN 55044
TEEL APPRAISALS &                      ADVISORY 1180 NIX RD ALPHARETTA GA 30004
TEEL, DAVID                            ADDRESS ON FILE
TEG SERVICES                           8313 SW FREEWAY STE 167 HOUSTON TX 77074
TEG SERVICES INC                       11211 KATY FRWY 150 HOUSTON TX 77074
TEGELER & ASSOCIATES                   P.O. BOX 969 ROCK SPRINGS WY 82901
TEGELER, FREDRIC                       ADDRESS ON FILE
TEHAMA COUNTY                          TEHAMA COUNTY - TAX COLL 444 OAK STREET, ROOM D RED BLUFF CA 96080
TEHAMA COUNTY TREASURER                P.O. BOX 769 RED BLUFF CA 96080
TEHEMA COUNTY TAX COLLECTOR            444 OAK STREET ROOM D P.O. BOX 769 RED BLUFF CA 96080
TEITELBAUM INSURANCE                   863 47 STREET BRROKLYN NY 11220
TEJADA, RICARDO                        ADDRESS ON FILE
TEJAS APPRAISAL & INSPECTION COMPANY   DAVE DRUPELA P.O. BOX 2443 39350 I.H. 10 W, STE 4 BOERNE TX 78006
TEJAS BUDGET BUILDINGS LLC             5548 AYERS STREET CORPUS CHRISTI TX 78415
TEJAS RESIDENTIAL CONSTR               13225 ROCKGLEN ST HOUSTON TX 77015
TEJEDA, EDWARD                         ADDRESS ON FILE
TEKLE, TEREFE                          ADDRESS ON FILE
TEKONSHA TOWNSHIP                      TEKONSHA TOWNSHIP - TREA P.O. BOX 91 TEKONSHA MI 49092
TEKONSHA VILLAGE                       TEKONSHA VILLAGE - TREAS P.O. BOX 301 TEKONSHA MI 49092
TEKSTROM INC                           1301 MILLTOWN ROAD WILMINGTON DE 19808
TEKSTROM INC.                          ATTN: GENERAL COUNSEL 18 SHEA WAY STE 102 NEWARK DE 19713
TEKSTROM INC.                          ATTN: HR & ADMIN 18 SHEA WAY STE 102 NEWARK DE 19713
TELEMUS CAPITAL LLC                    ATTN: MR. DAVID EDWARD POST CHIEF INVESTMENT OFFICER 1566 RISING GLEN ROAD LOS
                                       ANGELES CA 90069-1226
TELERIK, INC                           ATTN: GENERAL COUNSEL 201 JONES RD. 2ND FLOOR WALTHAM MA 02451
TELFAIR COUNTY                         TELFAIR COUNTY-TAX COLLE 91 TELFAIR AVE SUITE G MCRAE GA 31055
TELFORD BORO                           TELFORD BORO - TAX COLLE 49 NORTH MAIN STREET TELFORD PA 18969
TELGE ROOFING                          12022 KNIGGE CEMETERY RD CYPRESS TX 77429
TELGE ROOFING                          TELGE CONSTRUCTION TELGE CONSTRUCTION 12022 KNIGGE CEMETERY ROAD CYPRESS TX
                                       77429
TELL TOWNSHIP                          TELL TWP - TAX COLLECTOR 18016 SHADE VALLEY RD BLAIRS MILLS PA 17213
TELLER COUNTY                          TELLER COUNTY-TREASURER 101 WEST BENNETT CRIPPLE CREEK CO 80813


Epiq Corporate Restructuring, LLC                                                                Page 1212 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1238 of 1490
Claim Name                               Address Information
TELLEZ, ALBERTA                          ADDRESS ON FILE
TELLEZ, MARY                             ADDRESS ON FILE
TELOS REAL ESTATE LLC                    1101 VILLAGE RD, UNIT UL3B CARBONDALE CO 81623
TEMAX INS                                9370 SW 72ND ST A214 MIAMI FL 33173
TEMECULA EQUITY GROUP, LLC               ATTN: JEFF BUSH 25220 HANCOCK AVENUE SUITE 220 MURRIETA CA 92562
TEMECULA EQUITY GROUP, LLC               ATTN: KEVIN MCLAUGHLIN 25220 HANCOCK AVE. STE. 220 MURRIETA CA 92562
TEMMEL, MAGGIE                           ADDRESS ON FILE
TEMPLE TOWN                              TEMPLE TOWN-TAX COLLECT P.O. BOX 216 TEMPLE NH 03084
TEMPLE TOWN                              TEMPLE TOWN TAX COLLECT P.O. BOX 549 TEMPLE ME 76503
TEMPLETON OF ALEXANDRIA                  250 S REYNOLDS STREET ALEXANDRIA VA 22304
TEMPLETON TOWN                           TAX COLLECTOR P.O. BOX 620 EAST TEMPLETON MA 01438
TEMPLIN, GRACE                           ADDRESS ON FILE
TEMUA                                    P.O. BOX 467 MARLTON NJ 08053
TEN 04 TRADING CO                        6085 DOUGLAS BLVD STE700 GRANITE BAY CA 95746
TEN GROUP APPRAISALS LLC                 P.O. BOX 484 BROKEN ARROW OK 74013
TENABLE NETWORK SECURITY, INC.           ATTN: GENERAL COUNSEL 7021 COLUMBIA GATEWAY DRIVE, SUITE 500 COLUMBIA MD 21046
TENAFLY BORO                             TENAFLY BORO - TAX COLLE 100 RIVEREDGE ROAD TENAFLY NJ 07670
TENNANT, AJA                             ADDRESS ON FILE
TENNESSEE                                COMPLIANCE DIVISION 312 ROSA L. PARKS AVE, 26TH FLOOR NASHVILLE TN 37243
TENNESSEE                                GENERAL CONTACT 312 ROSA L. PARKS AVE, 26TH FLOOR NASHVILLE TN 37243
TENNESSEE                                MORTGAGE 312 ROSA L. PARKS AVE, 26TH FLOOR NASHVILLE TN 37243
TENNESSEE DEPARTMENT OF REVENUE          ANDREW JACKSON STATE OFFICE BUILDING 500 DEADERICK ST. NASHVILLE TN 37242
TENNESSEE DEPT OF COMMERCE & INSURANCE   COLLECTIONS SERVICE BOARD 500 JAMES ROBERTSON PARKWAY NASHVILLE TN 37243
TENNESSEE DEPT OF FINANCIAL              SARAH BRANCH, ASST. GENERAL COUNSEL TENNESSEE TOWER, 26TH FLOOR 312 ROSA L.
INSTITUTIONS                             PARKS AVENUE NASHVILLE TN 37243
TENNESSEE FARMERS MUTUAL                 147 BEAR CREEK PIKE COLUMBIA TN 38401
TENNESSEE FARMERS MUTUAL INS CO          P.O. BOX 1197 COLUMBIA TN 38402
TENNESSEE HOME APPRAISALS                1657 EAST STONE DRIVE KINGSPORT TN 37660
TENNESSEE RIDGE CITY                     TENNESSEE RIDGE-TAX COLL 2300 S MAIN ST TENNESSEE RIDGE TN 37178
TENNESSEE SECRETARY OF STATE             312 ROSA L PARKS AVENUE NASHVILLE TN 37243
TENNESSEE VALLEY APPRAISAL SERVICES LLC 208 GREEN ST ATHENS TN 37303
TENNETT HEATING & A.C.                   DENNIS H TENNETT 18 HARDING AVE HATBORO PA 19040
TENOLA INC.                              3511 CLAYTON DR. BATON ROUGE LA 70805
TENSAS PARISH                            TENSAS PARISH - TAX COLL P.O. BOX 138 ST JOSEPH LA 71366
TENSHI, DARIEN                           ADDRESS ON FILE
TENT, KRIS                               ADDRESS ON FILE
TEODORE CLAURE                           3203 APEX CIRCLE FALLS CHURCH VA 22044
TEOS TILE DESIGN INC                     1045 13TH AVE ESCONDIDO CA 92025
TEQUESTA AGENCY INC                      218 S US HWY 1 STE 300 TEQUESTA FL 33469
TEQUESTA OAKS HOMEOWNERS ASSOCIATION     P.O. BOX 4505 TEQUESTA FL 33469
INC
TERAVISTA COMMUNITY ASSOCIATION          P.O. BOX 93447 LAS VEGAS NV 89193-3447
TERAZ CUSTOM BUILD                       3821 BOYD AVENUE GROVES TX 77619
TERENCE RYAN &                           ADDRESS ON FILE
TERESA & JACK ALEXANDER                  ADDRESS ON FILE
TERESA & TERRY FIVECOAT                  ADDRESS ON FILE
TERESA A SELBERG                         ADDRESS ON FILE
TERESA BENNETT                           ADDRESS ON FILE
TERESA GALLOP                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 1213 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1239 of 1490
Claim Name                              Address Information
TERESA GARCIA-KUHN                      IAN D KALMANOWITZ CORNISH & DEL'OLIO 431 NORTH CASCADE AVENUE SUITE 1 COLORADO
                                        SPRINGS CO 80903
TERESA KING                             ADDRESS ON FILE
TERESA LAVIS                            GARY M. SMITH MOUNTAIN STATE JUSTICE, INC. 1031 QUARRIER STREET, SUITE 200
                                        CHARLESTON WV 23501
TERESA MURRAY COLLECTOR OF REVENUE      1 COURT CIRCLE SUITE 4 CAMDENTON MO 65920
TERESA PEREZ                            ADDRESS ON FILE
TERESA SANDRES                          ADDRESS ON FILE
TERESA STANISZEWSKI &                   ADDRESS ON FILE
TERESA SUAREZ HARRIS                    ADDRESS ON FILE
TERI FISHER APPRAISAL SERVICES          LLC 12516 E AUNNIC LN SPOKANE VALLEY WA 99206
TERMINIX                                1302 NALCHITOUCHES ST WEST MONROE LA 71292
TERMINIX COMMERCIAL                     P.O. BOX 742592 CINCINNATI OH 45274
TERMINIX INTERNATIONAL CO               1610 MOFFETT ST STE B SALINAS CA 93905
TERMINIX SERVICE INC                    156 OLD CAT CREEK ROAD FRANKLIN NC 28734
TERRA LOGISTIC, CORP                    P.O. BOX 686 MERCEDITA PR 00715-0686
TERRA WEST COLLS GRP                    DBA ASSESSMENT MGT SVCS 6655 S CIMARRON RD SUITE 201 LAS VEGAS NV 89113
TERRACE ESTATES LLC                     1 SEQUOIA DR CASPER WY 82604
TERRACE HEIGHTS SEWER DISTRICT          186 IRON HORSE COURT 100 YAKIMA WA 98901
TERRACE PARK OF FIVE TOWNS 21 INC       C/O VESTA PROPERTY SERVICES INC 449 CENTRAL AVE 105 ST PETERSBURG FL 33701
TERRACES OF WOODLAKE HOMEOWNERS ASSOC   P.O. BOX 200145 AUSTIN TX 78720
TERRACORP ASSOCIATES LLC                3960 BROADWAY BLVD STE 236 GARLAND TX 75043
TERRANCE HATCH AND DONNETTE HATCH       94 S STAGECOACH DR. BROOKSIDE UT 84782
TERRANOVA WEST MUD E                    TERRANOVA WEST MUD - COL 17111 ROLLING CREEK HOUSTON TX 77090
TERRASUN DESIGN INC                     P.O. BOX 7555 BRECKENRIDGE CO 80424
TERRE HILL BORO                         LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
TERRE M VARDAMAN TRUSTEE                P.O. BOX 1326 BRANDON MS 39043
TERREBONNE PARISH                       TERREBONNE PARISH - COLL P.O. BOX 1670 HOUMA LA 70361
TERRELL COUNTY                          TERRELL CO-TAX COMMISSIO P.O. BOX 484 DAWSON GA 39842
TERRELL, ERICA                          ADDRESS ON FILE
TERRESTRIA ASSOCIATION INC              2 FOX MEADOW DRIVE SICKLERVILLE NJ 08081
TERRI A. SHELTON                        SKAAR & FEAGLE, LLP JAMES M. FEAGLE 2374 MAIN STREET, SUIT B TUCKER GA 30084
TERRI BINNION                           MORGAN & MORGAN JARED LEE 20 NORTH ORANGE AVENUE SUITE 1600 ORLANDO FL 32801
TERRI KACZMAREK                         ADDRESS ON FILE
TERRI MCBRAYER, TREASURER-TAX COLLECTOR P.O. BOX 1297 WEAVERVILLE CA 96093
TERRI P MAROTTO, PLLC                   723 EAST GURLEY STREET PRESCOTT AZ 86301
TERRIE OCONNOR REALTOR                  TERCONN INC. 300G LAKE STREET RAMSEY NJ 07446
TERRILL, MARIA                          ADDRESS ON FILE
TERRITORIAL KEY LOCK & SAFE, INC.       1007 PEN ROAD SHOPPING CENTER SANTA FE NM 87501
TERRITORIAL LANDWORKS INC               1817 SOUTH AVE W STE A MISSOULA MT 59801
TERRITORIAL ROOFING CO., INC.           800 RANKING RD NE ALBUQUERQUE NM 87107
TERRY A. WALLER, LLS                    P.O. BOX 44 COLLINSVILLE VA 24078
TERRY BOYD AGENCY                       505 FRANKLINTON ST TYLERTOWN MS 39667
TERRY BRIGHAM SRA & CO INC              2951 BELGRAVE DRIVE GERMANTOWN TN 38138
TERRY CANFIELD                          ADDRESS ON FILE
TERRY CARTER                            ADDRESS ON FILE
TERRY COUNTY C/O APPR D                 TERRY CAD - TAX COLLECTO P.O. BOX 426 BROWNFIELD TX 79316
TERRY D. CLAYBORN                       TERRY CLAYBORN, PRO SE 12938 PENN STATION CT 23 ORLANDO FL 32821
TERRY DOVE                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1214 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1240 of 1490
Claim Name                             Address Information
TERRY E EDWARDS                        ADDRESS ON FILE
TERRY E SMITH TRUSTEE                  P.O. BOX 6099 SUN CITY CENTER FL 33571-6099
TERRY HARNEY-CHAMBERS                  312 MELODY LN DUNCANVILLE TX 75116
TERRY HARRIS INS                       11067 SE 56 AVE BELLEVIEW FL 34420
TERRY HORTON AGENCY                    25833 STATE HIGHWAY 181 DAPHNE AL 36526
TERRY J. JOHNSON ADMINISTRATOR         1666 DELAWARE AVE LAWTON IA 51030-8000
TERRY L. SHIRLEY                       MICHAEL KIND KAZEROUNI LAW GROUP, APC 6069 SOUTH FORT APACHE ROAD, SUITE 100
                                       LAS VEGAS NV 89148
TERRY LANDERS                          ADDRESS ON FILE
TERRY LEE CONSTRUCTION                 TERRY LEE 9400 HARBOUR VIEW LANE FORT WORTH TX 76179
TERRY MYERS                            ADDRESS ON FILE
TERRY PENN & SUZANNE                   ADDRESS ON FILE
TERRY REEDER                           ADDRESS ON FILE
TERRY SELLAROLE                        ADDRESS ON FILE
TERRY SELLAROLE                        GREGORY P. MATARRESE, ESQ KENT & MCBRIDE, P.C. ONE ARIN PARK 1715 HIGHWAY 35,
                                       SUITE 305 MIDDLETOWN NJ 07748
TERRY TOWNSHIP                         TERRY TWP - TAX COLLECTO 163 MORRIS RD. SUGAR RUN PA 18846
TERRY TRITTEN &                        ADDRESS ON FILE
TERRY VEREEN PLUMBING, INC             2690 ROSSELLE ST JACKSONVILLE FL 32204
TERRY WOOD APPRAISALS                  P.O. BOX 507 FLIPPIN AR 72634
TERRY, MONIQUE                         ADDRESS ON FILE
TERRYS                                 THERESA STONE THERESA STONE 245 VETERANS LANE SEVEN POINTS TX 75143
TERRYS PLUMBING INC                    4712 NE 11 AVE OAKLAND PARK FL 33334
TESA SKIPPER INS AGENCY                401C W FM 517 DICKINSON TX 77539
TESTER, LESLIE                         ADDRESS ON FILE
TETCO CONTRACTORS LLC                  3624 KINGSFORD AVE DALLAS TX 75227
TETON COUNTY                           TETON COUNTY - TREASURER P.O. BOX 428 CHOTEAU MT 59422
TETON COUNTY                           TETON COUNTY-TREASURER P.O. BOX 585 JACKSON WY 83001
TETON COUNTY                           TETON COUNTY - TREASURER 150 COURTHOUSE DRIVE, RO DRIGGS ID 83422
TETRAULT INS                           4317 ACUSHNET AVE NEW BEDFORD MA 02745
TEWKSBURY TOWN                         TEWKSBURY TOWN-TAX COLLE 11 TOWN HALL AVENUE TEWKSBURY MA 01876
TEWKSBURY TOWNSHIP                     TEWKSBURY TWP - COLLECTO 169 OLD TURNPIKE ROAD CALIFON NJ 07830
TEX-PRO ROOFING & REMODELING           CONRADO MARTINEZ 2666 QUINN ST. FORT WORTH TX 76105
TEX-SAL CONSTRUCTION                   6334 PURPLE SAGE RD HOUSTON TX 77049
TEXAN INSURANCE                        6161 SAVOY DRIVE STE 960 HOUSTON TX 77036
TEXANA ROOFING, LLC                    DAVID VILLARREAL 14034 WILLOW LN LYTLE TX 75052
TEXANS HOME IMPROVEMENT                15020 DRAPER RD HOUSTON TX 77014
TEXAPLEX MAINT & CONST &               HOWARD & DEBRA WILLIAMS 19514 LUTHERAN CEMENTERY CYPRESS TX 77433
TEXAS ALL RISK                         9696 SKILLMAN ST STE 170 DALLAS TX 75243
TEXAS ALL RISK                         GENERAL AGENCY 9696 SKILLMAN ST STE 170 DALLAS TX 75243
TEXAS AMERICAN INSURERS                1845 PRECINICT LINE RD SUITE 101 HURST TX 76054
TEXAS APPRAISAL SERVICES               P.O. BOX 101942 FORTH WORTH TX 76185
TEXAS BEST GENERAL CONTRACTING LLC     2701 BURNING TREE MCKINNEY TX 75070
TEXAS BRAND ROOFING                    CORY FRANKS 1500 CONVEYOR DR BURLESON TX 76028
TEXAS CAPITAL BANK                     2350 LAKESIDE BLVD SUITE 610 RICHARDSON TX 75082
TEXAS CAPITAL BANK, NA                 2350 LAKESIDE BLVD SUITE 310 RICHARDSON TX 75082
TEXAS CAPITAL BANK, NATIONAL           2000 MCKINNEY AVENUE STE 700 DALLAS TX 75201
ASSOCIATION
TEXAS CENTRAL AIR                      P.O. BOX 218035 HOUSTON TX 77218
TEXAS CHARTER TOWNSHIP                 TEXAS TOWNSHIP - TREASUR 7110 W Q AVE KALAMAZOO MI 49009


Epiq Corporate Restructuring, LLC                                                                 Page 1215 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1241 of 1490
Claim Name                               Address Information
TEXAS CITY ISD                           TEXAS CITY ISD - TAX COL BOX 1150 TEXAS CITY TX 77592
TEXAS COMMERCIAL AGENCY                  2765 EAST TRINITY MILLS 110 CARROLLTON TX 75006
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS     P.O. BOX 149348 AUSTIN TX 78714
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS     111 E. 17TH ST AUSTIN TX 78774-0100
TEXAS COUNTY                             TEXAS COUNTY - COLLECTOR 210 N. GRAND AVE, STE 10 HOUSTON MO 65483
TEXAS COUNTY                             TEXAS COUNTY - TAX COLLE P.O. BOX 509 GUYMON OK 73942
TEXAS DEPT OF HOUSING & COMMUNITY        P.O. BOX 12489 AUSTIN TX 78711
AFFAIR
TEXAS DEPT OF HOUSING & COMMUNITY        TWIN TOWERS OFFICE CENTER 1106 CLAYTON LANE, SUITE 270W AUSTIN TX 78723
AFFAIR
TEXAS DESIGN BUILDERS                    P.O. BOX 5207 JASPER TX 75951
TEXAS DFW HOMES RE                       MICHELLE LONG 146 SILVER LAKES DR SUNSET TX 76270
TEXAS DISASTER                           2270 SPRINGLAKE RD 400 FARMERS BRANCH TX 75234
TEXAS DRYWALL COMPANY                    KELVIN THORNTON KELVIN THORNTON 14011 PINEMEADOW TOMBALL TX 77377
TEXAS ELITE CONSTRUCTION & ROOFING LLC   10130 NORTH CROWLEY RD CROWLEY TX 76036
TEXAS ENGINEERED RFG &                   & GENERAL CNTRCTING ATTN: NADINE 33300 EGYPT LN L 800 MAGNOLIA TX 77354
TEXAS FAIR PLAN ASSN                     5700 MOPAC EXPWY BLDG A AUSTIN TX 78749
TEXAS FAIR PLAN ASSOC                    P.O. BOX 732092 DALLAS TX 75373
TEXAS FAIR PLAN ASSOCIATION              KEITH MCINTYRE 1828 E SOUTHEAST LOOP 323 SUITE 105 TYLER TX 75701-8314
TEXAS FAIR PLAN ASSOCIATION              P.O. BOX 99080 AUSTIN TX 78709-9080
TEXAS FARM BUREAU INS CO                 P.O. BOX 2690 WACO TX 76702
TEXAS FARM BUREAU INSURANCE COMPANIES    P.O. BOX 660755 DALLAS TX 75266-0755
TEXAS FARM BUREAU MUT                    7420 FISH POND RD WACO TX 76710
TEXAS FARMERS INS AGENCY                 320 S CLARK RD STE E CEDAR HILL TX 75104
TEXAS FARMERS INSURANCE COMPANY          555 CORPORATE DRIVE KALISPELL MT 59901
TEXAS FARMERS INSURANCE COMPANY          P.O. BOX 149044 AUSTIN TX 78714
TEXAS HERITAGE INS CO.                   P.O. BOX 1400 BRENHAM TX 77834
TEXAS INDEPENDENT INS                    GROUP 1420 W EXCHANGE PKWY130 ALLEN TX 75013
TEXAS INS MARKET PLACE                   5222 THUNDER CREEK RD A AUSTIN TX 78759
TEXAS INS SRVC CNTR INC                  521 S 77 SUNSHINE STRIP HARLINGEN TX 78550
TEXAS INSIDE OUT KITCHEN LLC             1438 WINDING CANYON CT KATY TX 77493
TEXAS LAWN CARE SERVICE                  P.O. BOX 2219 WHITNEY TX 76692
TEXAS MANUFACTURED HOME                  SERVICES P.O. BOX 5353 ALVIN TX 77512
TEXAS ONE INS                            1127 VIA BELCANTO SAN ANTONIO TX 78260
TEXAS PIONEER FARM                       MUTUAL INSURANCE 209 W MAIN AVE ROUND ROCK TX 78664
TEXAS PREMIER PROPERTIES RE              3800 PALUXY DR STE 108 TYLER TX 75703
TEXAS PUBLIC UTILITY COMMISSION          WILLIAM B. TRAVIS BLDG. 1701 N. CONGRESS AVENUE, 7TH FLOOR AUSTIN TX 78701
TEXAS PUBLIC UTILITY COMMISSION          P.O. BOX 13326 AUSTIN TX 78711-3326
TEXAS RECONSTRUCTION                     4708 MCNUTT FORTH WORTH TX 76117
TEXAS RED LAWN CARE                      ATTN: JOYCE DIAZ 1308 COMMERCIAL AVE COLEMAN TX 76834
TEXAS REMODEL TEAM LLC                   TIMOTHY FOX 25275 BUDDE RD SUITE 24 SPRING TX 77380
TEXAS RESIDENTIAL & COMMERCIAL ROOFING   6692 RIVER ROAD AMARILLO TX 79108
TEXAS ROOFING AND PATIO                  3743 ROCKY LEDGE LN KATY TX 77494
TEXAS ROOFING DIVISION                   801 E 6TH STREET PLAINVIEW TX 79072
TEXAS SECRETARY OF STATE                 1019 BRAZOS AUSTIN TX 78701
TEXAS SECURITY GENERAL                   INSURANCE AGENCY, INC. 18545 SIGMA RD., STE 101 SAN ANTONIO TX 78258
TEXAS SPECIALTY CONT &                   MICHELLE JOHNSON 213 WINDYLN ROCKWALL TX 75087
TEXAS SPECIALTY UNDER.W                  510 TURTLE COVE BLVD200 ROCKWALL TX 75087
TEXAS STAR CONTRACTORS                   TEXAS SRC INC 2556 MACARTHUR VIEW SAN ANTONIO TX 78217



Epiq Corporate Restructuring, LLC                                                                 Page 1216 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1242 of 1490
Claim Name                            Address Information
TEXAS STAR GENERAL INS                P.O. BOX 3506 SAN ANGELO TX 76902
TEXAS STAR ROOFING INC                1000 18TH PL PLANO TX 75074
TEXAS STRONG MOLD BUSTERS             EUGENE VIGIL 5935 OLLIA CIRCLE PASADENA TX 77505
TEXAS SUPERIOR ROOFING                305-318 4101 W GREEN OAKS BLVD ARLINGTON TX 76016
TEXAS SUPERIOR ROOFING, LLC           RANDY J. WOOTEN 4101 W GRRENOAKS BLVD, 305318 ARLINGTON TX 76016
TEXAS TOP TIER CONTRACTORS LLC        DAVID 9355 FOREST LN DALLAS TX 75243
TEXAS TOWN                            TEXAS TWN TREASURER T9212 NORTH COUNTY ROAD WAUSAU WI 54403
TEXAS TOWNSHIP 1 2                    JOHN HAGGARTY - TAX COLL 1438 SHADY LANE HONESDALE PA 18431
TEXAS VETERANS LAND BOARD             TEXAS VETERANS LAND BOARD 8740 LUCENT BLVD, 6TH FLOOR HIGHLANDS RANCH CO 80129
TEXAS WASATCH INSURANCE               100 E ROYAL LANE STE 320 IRVING TX 75039
TEXAS WINDSTORM                       13030 WOOD FOREST STE.B HOUSTON TX 77015
TEXAS WINDSTORM                       4645 HIGHWAY 6 SUITE E SUGAR LAND TX 77478
TEXAS WINDSTORM                       15156 HWY 3 WEBSTER TX 77598
TEXAS WINDSTORM                       8103 TWIN CITY HIGHWAY PORT ARTHUR TX 77642
TEXAS WINDSTORM                       2820 MAIN STREET INGLESIDE TX 78362
TEXAS WINDSTORM                       P.O. BOX 1258 INGLESIDE TX 78362
TEXAS WINDSTORM                       4925 EVERHART SUITE 112 CORPUS CHRISTI TX 78411
TEXAS WINDSTORM C/O                   CHAUVIN AGENCY LLC 1350 NASA PKWAY, STE 104 HOUSTON TX 77058
TEXAS WINDSTORM INS                   4444 CORONA STE 103 CORPUS CHRISTI TX 78411
TEXAS WINDSTORM INS                   P.O. BOX 271330 CORPUS CHRISTI TX 78427
TEXAS WINDSTORM INS                   1837 W. TYLER SUITE 1 HARLINGEN TX 78550
TEXAS WINDSTORM INS AGY               1500 SOLANA BLVD 4500 WESTLAKE TX 76262
TEXAS WINDSTORM INS AGY               12619 E FREEWAY HOUSTON TX 77015
TEXAS WINDSTORM INS ASSN              5819 HWY 6 SOUTH STE 260 MISSOURI CITY TX 77459
TEXAS WINDSTORM INS ASSN              2820 MAIN STREET INGLESIDE TX 78362
TEXAS WINDSTORM INS ASSN              4444 CORONA STE 103 CORPUS CHRISTI TX 78411
TEXAS WINDSTORM INS ASSN              800 W PRICE RD BROWNSVILLE TX 78520
TEXAS WINDSTORM INS ASSN              3470 CARMEN AVE STE 7 RANCHO VIEJO TX 78575
TEXAS WINDSTORM INS ASSN              P.O. BOX 99090 AUSTIN TX 78709
TEXAS WINDSTORM INS ASSO              402 N 6TH ST KINGSVILLE TX 73363
TEXAS WINDSTORM INS ASSO              12929 GULF FRWY STE 112 HOUSTON TX 77034
TEXAS WINDSTORM INS ASSO              15327 GULF FRWY STE B HOUSTON TX 77034
TEXAS WINDSTORM INS ASSO              10810 KATY FRWY 202 HOUSTON TX 77043
TEXAS WINDSTORM INS ASSO              17300 EL COMAINO REAL 112B HOUSTON TX 77058
TEXAS WINDSTORM INS ASSO              18050 SATURN LANE 200 HOUSTON TX 77058
TEXAS WINDSTORM INS ASSO              1833 EGRET BAY BLVD 560 HOUSTON TX 77058
TEXAS WINDSTORM INS ASSO              18333 EGRET BAY BLVD SUITE 560 HOUSTON TX 77058
TEXAS WINDSTORM INS ASSO              18333 EGRET BAY BLVD SUITE 270 HOUSTON TX 77058
TEXAS WINDSTORM INS ASSO              7850 N. SAM HOUSTON PKWY W 280 HOUSTON TX 77064
TEXAS WINDSTORM INS ASSO              8220 JONES RD, SUITE 100 HOUSTON TX 77065
TEXAS WINDSTORM INS ASSO              13231 CHAMPION FOREST DR 206 HOUSTON TX 77069
TEXAS WINDSTORM INS ASSO              8303 SOUTHWEST FRWY S SUITE 510 HOUSTON TX 77074
TEXAS WINDSTORM INS ASSO              P.O. BOX 571388 HOUSTON TX 77257
TEXAS WINDSTORM INS ASSO              17280 W LAKE HOUSTON PKY HUMBLE TX 77346
TEXAS WINDSTORM INS ASSO              P.O. BOX 8639 THE WOODLANDS TX 77387
TEXAS WINDSTORM INS ASSO              1324 AVE D KATY TX 77493
TEXAS WINDSTORM INS ASSO              2922 SELUDED DRIVE SUGAR LAND TX 77498
TEXAS WINDSTORM INS ASSO              4207 FAIRMONT PARKWAY PASADENA TX 77504
TEXAS WINDSTORM INS ASSO              12425 HWY 6 SANTA FE TX 77510



Epiq Corporate Restructuring, LLC                                                             Page 1217 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1243 of 1490
Claim Name                           Address Information
TEXAS WINDSTORM INS ASSO             1111 FM 1462 ALVIN TX 77511
TEXAS WINDSTORM INS ASSO             2626 S LOOP 35 ALVIN TX 77511
TEXAS WINDSTORM INS ASSO             400 E. HOUSE ST ALVIN TX 77511
TEXAS WINDSTORM INS ASSO             P.O. BOX 339 ANAHUAC TX 77514
TEXAS WINDSTORM INS ASSO             1018 N VELASCO ANGLETON TX 77515
TEXAS WINDSTORM INS ASSO             P.O. BOX 1797 ANGLETON TX 77516
TEXAS WINDSTORM INS ASSO             4500 N MAIN BAYTOWN TX 77521
TEXAS WINDSTORM INS ASSO             6919 GARTH ROAD BAYTON TX 77521
TEXAS WINDSTORM INS ASSO             P.O. BOX 958 BAYTOWN TX 77522
TEXAS WINDSTORM INS ASSO             2251 FM 646 RD SUITE 120 DICKINSON TX 77539
TEXAS WINDSTORM INS ASSO             401C W FM 517 DICKINSON TX 77539
TEXAS WINDSTORM INS ASSO             1107 N. BRAZOSPORT BLVD FREEPORT TX 77541
TEXAS WINDSTORM INS ASSO             1414 S FRIENDSWOOD DR FRIENDSWOOD TX 77546
TEXAS WINDSTORM INS ASSO             217-A E. PARKWOOD FRIENDSWOOD TX 77546
TEXAS WINDSTORM INS ASSO             700 S FRIENDSWOOD DR G FREINDSWOOD TX 77546
TEXAS WINDSTORM INS ASSO             1802 BROADWAY 118 GALVESTON TX 77550
TEXAS WINDSTORM INS ASSO             2001 61 ST SUITE A GALVESTON TX 77551
TEXAS WINDSTORM INS ASSO             6025 HEARDS LANE GALVESTON TX 77551
TEXAS WINDSTORM INS ASSO             P.O. BOX 16767 GALVESTON TX 77552
TEXAS WINDSTORM INS ASSO             5002 AVENUE R GALVESTON TX 77553
TEXAS WINDSTORM INS ASSO             401 TIKI DRIVE TIKI ISLAND TX 77554
TEXAS WINDSTORM INS ASSO             302 PLANTATION DR LAKE JACKSON TX 77566
TEXAS WINDSTORM INS ASSO             504 A THIS WAY LAKE JACKSON TX 77566
TEXAS WINDSTORM INS ASSO             417 N 10TH ST LA PORTE TX 77571
TEXAS WINDSTORM INS ASSO             112 MAGNOLIA ESTATES DR LEAGUE CITY TX 77573
TEXAS WINDSTORM INS ASSO             822 W MAIN LEAGUE CITY TX 77573
TEXAS WINDSTORM INS ASSO             11041 SHADOW CREEK PKWY 115 PEARLAND TX 77584
TEXAS WINDSTORM INS ASSO             11711 SHADOW CREEK PKWY SUITE 125 PEARLAND TX 77584
TEXAS WINDSTORM INS ASSO             2225 CR 90 SUITE 201-I PEARLAND TX 77584
TEXAS WINDSTORM INS ASSO             9415 BROADWAY STE 105 PEARLAND TX 77584
TEXAS WINDSTORM INS ASSO             P.O. BOX 2368 PEARLAND TX 77588
TEXAS WINDSTORM INS ASSO             2705 PALMER HIGHWAY TEXAS CITY TX 77590
TEXAS WINDSTORM INS ASSO             717 9TH AVE NORTH TEXAS CITY TX 77590
TEXAS WINDSTORM INS ASSO             922 14TH ST N B TEXAS CITY TX 77590
TEXAS WINDSTORM INS ASSO             413 E. NASA RD 1 WEBSTER TX 77598
TEXAS WINDSTORM INS ASSO             1504 S 21ST ST NEDERLAND TX 77627
TEXAS WINDSTORM INS ASSO             215 S HIGHWAY 69 NEDERLAND TX 77627
TEXAS WINDSTORM INS ASSO             2221 HELENA AVE NEDERLAND TX 77627
TEXAS WINDSTORM INS ASSO             2323 NEDERLAND AVE NEDERLAND TX 77627
TEXAS WINDSTORM INS ASSO             2905 NEDERLAND AVE NEDERLAND TX 77627
TEXAS WINDSTORM INS ASSO             9509 HIGHWAY 69 PORT ARTHUR TX 77640
TEXAS WINDSTORM INS ASSO             2420 PORT NECHES AVE A PORT NECHES TX 77651
TEXAS WINDSTORM INS ASSO             347 S AMIN ST SUITE 100 LUMBERTOWN TX 77657
TEXAS WINDSTORM INS ASSO             624 S MAIN LUMBERTON TX 77657
TEXAS WINDSTORM INS ASSO             P.O. BOX 7018 BEAUMONT TX 77726
TEXAS WINDSTORM INS ASSO             2458 HWY 361 INGLEWOOD TX 78362
TEXAS WINDSTORM INS ASSO             P.O. BOX 1335 PORTLAND TX 78374
TEXAS WINDSTORM INS ASSO             P.O. BOX 1480 ROCKPORT TX 78381
TEXAS WINDSTORM INS ASSO             P.O. BOX 1478 ROCKPORT TX 78382



Epiq Corporate Restructuring, LLC                                                          Page 1218 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 1244 of 1490
Claim Name                           Address Information
TEXAS WINDSTORM INS ASSO             500 N. WATER ST SUITE 702 CORPUS CHRISTI TX 78401
TEXAS WINDSTORM INS ASSO             500 N. WATER ST SUITE 900 CORPUS CHRISTI TX 78401
TEXAS WINDSTORM INS ASSO             3124 SOUTH ALAMEDA ST CORPUS CHRISTI TX 78404
TEXAS WINDSTORM INS ASSO             525 GLAZEBROOK F CORPUS CHIRSTI TX 78404
TEXAS WINDSTORM INS ASSO             4036 WEBER RD CORPUS CHRISTI TX 78411
TEXAS WINDSTORM INS ASSO             5110 HOLLY RD CORPUS CHRISTI TX 78411
TEXAS WINDSTORM INS ASSO             5433 S STAPLES STE P3 CORPUS CHRISTI TX 78411
TEXAS WINDSTORM INS ASSO             5440 EVERHART 9 CORPUS CHRISTI TX 78411
TEXAS WINDSTORM INS ASSO             5621 BETTY JEAN DRIVE CORPUS CHRISTI TX 78411
TEXAS WINDSTORM INS ASSO             14602 COMPASS ST SUITE A CORPUS CHRISTI TX 78418
TEXAS WINDSTORM INS ASSO             P.O. BOX 5099 CORPUS CHRISTI TX 78465
TEXAS WINDSTORM INS ASSO             P.O. BOX 8738 CORPUS CHRISTI TX 78468
TEXAS WINDSTORM INS ASSO             857 PALM BLVD BROWNSVILLE TX 78520
TEXAS WINDSTORM INS ASSO             1254 PAREDES LINE RD 6 BROWNSVILLE TX 78521
TEXAS WINDSTORM INS ASSO             1046 N 77 SUNSHINE PKWY SUITE 6 HARLINGEN TX 78550
TEXAS WINDSTORM INS ASSO             P.O. BOX 1986 HARLINGEN TX 78551
TEXAS WINDSTORM INS ASSO             1117 STUART PL RD 104 HARLINGEN TX 78552
TEXAS WINDSTORM INS ASSO             P.O. BOX 849 LOS FRESNOS TX 78566
TEXAS WINDSTORM INS ASSO             P.O. BOX 249 PORT ISABEL TX 78578
TEXAS WINDSTORM INS ASSO             P.O. BOX 10328 AUSTIN TX 78766
TEXAS WINDSTORM INS CO               7495 FANNET RD BEAUMONT TX 77705
TEXAS WINDSTORM INS COMP             107 S FRIENDSWOOD DR C FRIENDSWOOD TX 77546
TEXAS WINDSTORM INS COMP             1560 W BAY AREA BLVD SUITE 303 FREINDSWOOD TX 77546
TEXAS WINDSTROM INS ASSO             P.O. BOX 969 VAN ALSTYNE TX 75495
TEXAS WINDSTROM INS ASSO             P.O. BOX 409 HUNTINGTON TX 75949
TEXAS WINDSTROM INS ASSO             P.O. BOX 1088 TEMPLE TX 76503
TEXAS WINDSTROM INS ASSO             304 W 20TH ST HOUSTON TX 77008
TEXAS WINDSTROM INS ASSO             1200 MCKINNEY STE 309 HOUSTON TX 77010
TEXAS WINDSTROM INS ASSO             2050 N LOOP W 120 HOUSTON TX 77018
TEXAS WINDSTROM INS ASSO             1950 W GRAY ST STE 1 HOUSTON TX 77019
TEXAS WINDSTROM INS ASSO             8955 KATY FRWY STE 110 HOUSTON TX 77024
TEXAS WINDSTROM INS ASSO             12727 FEATHERWOOD 104 HOUSTON TX 77034
TEXAS WINDSTROM INS ASSO             12941 GULF FRWY STE 101 HOUSTON TX 77034
TEXAS WINDSTROM INS ASSO             5322 W BELLFORT 206 HOUSTON TX 77035
TEXAS WINDSTROM INS ASSO             6600 HARWIN DR STE 150 HOUSTON TX 77036
TEXAS WINDSTROM INS ASSO             13105 N W FRWY STE 1230 HOUSTON TX 77040
TEXAS WINDSTROM INS ASSO             10777 WESTHEIMER 107 HOUSTON TX 77042
TEXAS WINDSTROM INS ASSO             2901 WILCREST STE 150 HOUSTON TX 77042
TEXAS WINDSTROM INS ASSO             6060 RICHMOND STE 200 HOUSTON TX 77057
TEXAS WINDSTROM INS ASSO             1020 BAY AREA BLVD 102 HOUSTON TX 77058
TEXAS WINDSTROM INS ASSO             1120 NASA PKWY 100 HOUSTON TX 77058
TEXAS WINDSTROM INS ASSO             1322 SPACE PARK DR C100 HOUSTON TX 77058
TEXAS WINDSTROM INS ASSO             17625 EL CAMINO REAL 104 HOUSTON TX 77058
TEXAS WINDSTROM INS ASSO             2130 BAY ARE BLVD HOUSTON TX 77058
TEXAS WINDSTROM INS ASSO             11037 FM 1960 W STE A4 HOUSTON TX 77065
TEXAS WINDSTROM INS ASSO             17101 KUYKENDAHL 200 HOUSTON TX 77068
TEXAS WINDSTROM INS ASSO             13624 MEMORIAL DRIVE HOUSTON TX 77078
TEXAS WINDSTROM INS ASSO             810 HWY 6 SOUTH 230 HOUSTON TX 77079
TEXAS WINDSTROM INS ASSO             5870 HWY 7 N STE 109 HOUSTON TX 77084



Epiq Corporate Restructuring, LLC                                                             Page 1219 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57      Main Document
                                                 Pg 1245 of 1490
Claim Name                           Address Information
TEXAS WINDSTROM INS ASSO             P.O. BOX 941057 HOUSTON TX 77094
TEXAS WINDSTROM INS ASSO             4660 BEECHNUT STE 243 HOUSTON TX 77096
TEXAS WINDSTROM INS ASSO             3311 RICHMOND AVE 350 HOUSTON TX 77098
TEXAS WINDSTROM INS ASSO             P.O. BOX 331816 HOUSTON TX 77233
TEXAS WINDSTROM INS ASSO             P.O. BOX 34699 HOUSTON TX 77234
TEXAS WINDSTROM INS ASSO             P.O. BOX 41328 HOUSTON TX 77241
TEXAS WINDSTROM INS ASSO             P.O. BOX 630986 HOUSTON TX 77263
TEXAS WINDSTROM INS ASSO             440 FM 2821 W STE D HUNTSVILLE TX 77320
TEXAS WINDSTROM INS ASSO             526 KINGWOOD DR STE 500 KINGWOOD TX 77339
TEXAS WINDSTROM INS ASSO             14888 HWY 105 W STE 108 MONTGOMERY TX 77356
TEXAS WINDSTROM INS ASSO             11607 SPRING CYPRESS F TOMBALL TX 77377
TEXAS WINDSTROM INS ASSO             1202 LAKE WOODLANDS DR THE WOODLANDS TX 77380
TEXAS WINDSTROM INS ASSO             24800 INTERSTATE 45 N THE WOODLANDS TX 77380
TEXAS WINDSTROM INS ASSO             26202 OAK RIDGE DR A206 SPRING TX 77380
TEXAS WINDSTROM INS ASSO             19627 HOLWARTH STE 100 SPRING TX 77388
TEXAS WINDSTROM INS ASSO             3120-A AVENUE F BAY CITY TX 77414
TEXAS WINDSTROM INS ASSO             901 AVE F NORTH BAY CITY TX 77414
TEXAS WINDSTROM INS ASSO             P.O. BOX 1240 BRAZORIA TX 77422
TEXAS WINDSTROM INS ASSO             22214 HIGHLAND KNOLLS DR KATY TX 77450
TEXAS WINDSTROM INS ASSO             6705 HIGHWAY 6 MISSOURI CITY TX 77459
TEXAS WINDSTROM INS ASSO             10200 W AIRP O RT 150 STAFFORD TX 77477
TEXAS WINDSTROM INS ASSO             2245 TEXAS DR 300 SUGAR LAND TX 77479
TEXAS WINDSTROM INS ASSO             2725Q TOWN CENTER BLVD SUGARLAND TX 77479
TEXAS WINDSTROM INS ASSO             5621 3RD STEET STE A KATY TX 77493
TEXAS WINDSTROM INS ASSO             6415 FAIRMONT PKWY STE C PASADENA TX 77505
TEXAS WINDSTROM INS ASSO             11959 FM 1764 SANTA FE TX 77510
TEXAS WINDSTROM INS ASSO             116 S GORDON ST ALVIN TX 77511
TEXAS WINDSTROM INS ASSO             1801 S GORDON ST ALVIN TX 77511
TEXAS WINDSTROM INS ASSO             1824 S GORDON STE 1 ALVIN TX 77511
TEXAS WINDSTROM INS ASSO             2300 SOUTH LOOP 35 STE C ALVIN TX 77511
TEXAS WINDSTROM INS ASSO             P.O. BOX 1286 ALVIN TX 77512
TEXAS WINDSTROM INS ASSO             222 S VELASCO STE B ANGLETON TX 77515
TEXAS WINDSTROM INS ASSO             529 E MULBERRY ST ANGLETON TX 77515
TEXAS WINDSTROM INS ASSO             1603 E MULBERRY ANGLETON TX 77516
TEXAS WINDSTROM INS ASSO             2301 A N ALEXANDER BAYTOWN TX 77520
TEXAS WINDSTROM INS ASSO             608 ROLLINBROOK BAYTOWN TX 77521
TEXAS WINDSTROM INS ASSO             635 DIXIE DR STE 1 CLUTE TX 77531
TEXAS WINDSTROM INS ASSO             P.O. BOX 67 CLUTE TX 77531
TEXAS WINDSTROM INS ASSO             401 C W FM 517 DICKINSON TX 77539
TEXAS WINDSTROM INS ASSO             1811 BRAZOSP O RT BLVD FREEPORT TX 77541
TEXAS WINDSTROM INS ASSO             1305 W PARKWOOD AVE A105 FRIENDSWOOD TX 77546
TEXAS WINDSTROM INS ASSO             308 W PARKWOOD AVE 104B FRIENDSWOOD TX 77546
TEXAS WINDSTROM INS ASSO             312 MORNINGSIDE DR STE D FRIENDSWOOD TX 77546
TEXAS WINDSTROM INS ASSO             402 E EDGEWOOD DR STE A FRIENDSWOOD TX 77546
TEXAS WINDSTROM INS ASSO             4325 FM 2351 STE 100 FRIENDSWOOD TX 77546
TEXAS WINDSTROM INS ASSO             907 S FRIENDSWOOD DR 105 FRIENDSWOOD TX 77546
TEXAS WINDSTROM INS ASSO             P.O. BOX 1212 FRIENDSWOOD TX 77549
TEXAS WINDSTROM INS ASSO             6202 STEWART ROAD GALVESTON TX 77551
TEXAS WINDSTROM INS ASSO             1703 TREMONT ST GALVESTON TX 77553



Epiq Corporate Restructuring, LLC                                                        Page 1220 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57     Main Document
                                                 Pg 1246 of 1490
Claim Name                           Address Information
TEXAS WINDSTROM INS ASSO             P.O. BOX 8297 GALVESTON TX 77553
TEXAS WINDSTROM INS ASSO             107 WEST WAY STE 21 LAKE JACKSON TX 77566
TEXAS WINDSTROM INS ASSO             120 CIRCLE WAY STE 1C LAKE JACKSON TX 77566
TEXAS WINDSTROM INS ASSO             201-A THAT WAY LAKE JACKSOON TX 77566
TEXAS WINDSTROM INS ASSO             504A THIS WAY LAKE JACKSON TX 77566
TEXAS WINDSTROM INS ASSO             712 W FAIRMONT PKWY B LA PORTE TX 77571
TEXAS WINDSTROM INS ASSO             112 MAGNOLIA ESTATES DR LEAGUE CITY TX 77573
TEXAS WINDSTROM INS ASSO             2600 S SHORE BLVD 300 LEAGUE CITY TX 77573
TEXAS WINDSTROM INS ASSO             3032 MARINA BAY DR 100 LEAGUE CITY TX 77573
TEXAS WINDSTROM INS ASSO             5010 W MAIN ST STE 1 LEAGUE CITY TX 77573
TEXAS WINDSTROM INS ASSO             549 FM 270 RD STE 100 LEAGUE CITY TX 77573
TEXAS WINDSTROM INS ASSO             684 CASUAL LN LEAGUE CITY TX 77573
TEXAS WINDSTROM INS ASSO             P.O. BOX 9004 LEAGUE CITY TX 77574
TEXAS WINDSTROM INS ASSO             311 TRAVIS LIBERTY TX 77575
TEXAS WINDSTROM INS ASSO             P.O. BOX 4010 LIBERTY TX 77575
TEXAS WINDSTROM INS ASSO             19929 HWY 6 STE B MANVEL TX 77578
TEXAS WINDSTROM INS ASSO             1834 BROADWAY STE 104 PEARLAND TX 77581
TEXAS WINDSTROM INS ASSO             2528 WESTMINSTER ST PEARLAND TX 77581
TEXAS WINDSTROM INS ASSO             2640 E BROADWAY STE 112 PEARLAND TX 77581
TEXAS WINDSTROM INS ASSO             5740 BROADWAY STE 106 PEARLAND TX 77581
TEXAS WINDSTROM INS ASSO             6302 BROADWAY STE 205 PEARLAND TX 77581
TEXAS WINDSTROM INS ASSO             7930 BROADWAY ST STE 104 PEARLAND TX 77581
TEXAS WINDSTROM INS ASSO             9639 SCARSDALE BLVD 101 PEARLAND TX 77581
TEXAS WINDSTROM INS ASSO             8809 BROADWAY STE C PEARLAND TX 77584
TEXAS WINDSTROM INS ASSO             9330 BROADWAY STE 300 PEARLAND TX 77584
TEXAS WINDSTROM INS ASSO             1509 2ND ST SEABROOK TX 77586
TEXAS WINDSTROM INS ASSO             2600 NASA PARKWAY 102 SEABROOK TX 77586
TEXAS WINDSTROM INS ASSO             2925 PALMER HWY STE B TEXAS CITY TX 77590
TEXAS WINDSTROM INS ASSO             3024 PALMAER HWY TEXAS CITY TX 77590
TEXAS WINDSTROM INS ASSO             11441 32ND AVE N STE A TEXAS CITY TX 77591
TEXAS WINDSTROM INS ASSO             363 EL DORADO BLVD WEBSTER TX 77598
TEXAS WINDSTROM INS ASSO             711 W BAY AREA BLVD 105 WEBSTER TX 77598
TEXAS WINDSTROM INS ASSO             2751 NASH ST STE 100 BRYAN TX 77602
TEXAS WINDSTROM INS ASSO             4541 MAIN AVE GROVES TX 77619
TEXAS WINDSTROM INS ASSO             1028 HELENA AVE NEDERLAND TX 77627
TEXAS WINDSTROM INS ASSO             902 S 27TH ST NEDERLAND TX 77627
TEXAS WINDSTROM INS ASSO             1203 RED BUD ST ORANGE TX 77632
TEXAS WINDSTROM INS ASSO             1120 WOODWORTH BLVD PORT ARTHUR TX 77640
TEXAS WINDSTROM INS ASSO             3204 39TH STREET PORT ARTHUR TX 77642
TEXAS WINDSTROM INS ASSO             3308 MEDICAL TRIANGLE PORT ARTHUR TX 77642
TEXAS WINDSTROM INS ASSO             3800 HWY 365 STE 113 PORT ARTHUR TX 77642
TEXAS WINDSTROM INS ASSO             4700 HWY 365 STE B PORT ARTHUR TX 77642
TEXAS WINDSTROM INS ASSO             2117 MAGNOLIA AVE PORT NECHES TX 77651
TEXAS WINDSTROM INS ASSO             2825 NALL 19-A PORT NECHES TX 77651
TEXAS WINDSTROM INS ASSO             P O BOX 333 PORT NECHES TX 77651
TEXAS WINDSTROM INS ASSO             1051 HWY 327 E SILSBEE TX 77656
TEXAS WINDSTROM INS ASSO             1091 N MAIN ST STE C VIDOR TX 77662
TEXAS WINDSTROM INS ASSO             1167 N MAIN VIDOR TX 77662
TEXAS WINDSTROM INS ASSO             360 S MLK PARKWAY BEAUMONT TX 77701



Epiq Corporate Restructuring, LLC                                                       Page 1221 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 1247 of 1490
Claim Name                           Address Information
TEXAS WINDSTROM INS ASSO             2311 CALDER AVE BEAUMONT TX 77702
TEXAS WINDSTROM INS ASSO             3355 WASHINGTON BLVD BEAUMONT TX 77705
TEXAS WINDSTROM INS ASSO             1550 CORNERSTONE CT BEAUMONT TX 77706
TEXAS WINDSTROM INS ASSO             229 DOWLEN RD STE 11B BEAUMONT TX 77706
TEXAS WINDSTROM INS ASSO             4485 CALDER BEAUMONT TX 77706
TEXAS WINDSTROM INS ASSO             4749 ODOM RD STE 102 BEAUMONT TX 77706
TEXAS WINDSTROM INS ASSO             5960 COLEY ROAD BEAUMONT TX 77706
TEXAS WINDSTROM INS ASSO             6385 CALDER AVE STE C BEAUMONT TX 77706
TEXAS WINDSTROM INS ASSO             4852 DOWLEN RD BEAUMONT TX 77708
TEXAS WINDSTROM INS ASSO             5090 EASTEX FREEWAY BEAUMONT TX 77708
TEXAS WINDSTROM INS ASSO             6454 CONCORD RD BEAUMONT TX 77708
TEXAS WINDSTROM INS ASSO             P.O. BOX 22897 BEAUMONT TX 77720
TEXAS WINDSTROM INS ASSO             3410 D JOHN STOCKBAUER VICTORIA TX 77901
TEXAS WINDSTROM INS ASSO             106 S COMMERCE ST STE 4 PORT LAVACE TX 77979
TEXAS WINDSTROM INS ASSO             1601 WEST AUSTIN PORT LAVACA TX 77979
TEXAS WINDSTROM INS ASSO             12274 BANDERA RD STE 120 HELOTES TX 78023
TEXAS WINDSTROM INS ASSO             2060 B UNIVERSAL CITY BLVD UNIVERSAL CITY TX 78148
TEXAS WINDSTROM INS ASSO             6609 BLANCO RD 260G SAN ANTONIO TX 78216
TEXAS WINDSTROM INS ASSO             406 S COMMERCIAL ST ARANSAS PASS TX 78336
TEXAS WINDSTROM INS ASSO             100 E KLEBERG AVE 338 KINGSVILLE TX 78363
TEXAS WINDSTROM INS ASSO             1313 E KING AVE KINGSVILLE TX 78363
TEXAS WINDSTROM INS ASSO             1314 EAST KING STREET KINGSVILLE TX 78363
TEXAS WINDSTROM INS ASSO             203 N 14TH STREET KINGSVILLE TX 78363
TEXAS WINDSTROM INS ASSO             203 S 10TH STREET KINGSVILLE TX 78363
TEXAS WINDSTROM INS ASSO             1305 HWY 361 PORT ARANSAS TX 78373
TEXAS WINDSTROM INS ASSO             1114 ORION PORTLAND TX 78374
TEXAS WINDSTROM INS ASSO             300A 8TH ST PORTLAND TX 78374
TEXAS WINDSTROM INS ASSO             904 MEMORIAL PARKWAY PORTLAND TX 78374
TEXAS WINDSTROM INS ASSO             P O BOX 112 ROBSTOWN TX 78380
TEXAS WINDSTROM INS ASSO             1820 HWY 35 NORTH ROCKPORT TX 78382
TEXAS WINDSTROM INS ASSO             1129 E SINTON SINTON TX 78387
TEXAS WINDSTROM INS ASSO             201 W BORDEN STREET SINTON TX 78387
TEXAS WINDSTROM INS ASSO             508 S SAN PATRICIO ST SINTON TX 78387
TEXAS WINDSTROM INS ASSO             P.O. BOX 759 SINTON TX 78387
TEXAS WINDSTROM INS ASSO             311 GREEN AVE TAFT TX 78390
TEXAS WINDSTROM INS ASSO             210 S CARANCAHUA 4TH FL CORPUS CHRISTI TX 78401
TEXAS WINDSTROM INS ASSO             1901 BALDWIN STE C CORPUS CHRISTI TX 78404
TEXAS WINDSTROM INS ASSO             3029 LAWNVIEW ST CORPUS CHRISTI TX 78404
TEXAS WINDSTROM INS ASSO             3038 S ALAMEDA ST CORPUS CHRISTI TX 78404
TEXAS WINDSTROM INS ASSO             2727 MORGAN AVE STE 300 CORPUS CHRISTI TX 78405
TEXAS WINDSTROM INS ASSO             13310 LEOPARD ST STE 23 CORPUS CHRISTI TX 78410
TEXAS WINDSTROM INS ASSO             14617 NORTHWEST BLVD CORPUS CHRITI TX 78410
TEXAS WINDSTROM INS ASSO             9922 LEOPARD ST STE 202 CORPUS CHRISTI TX 78410
TEXAS WINDSTROM INS ASSO             4439 GOLLIHARD RD CORPUS CHRISTI TX 78411
TEXAS WINDSTROM INS ASSO             4535 S P I D D STE 37 CORPUS CHRISTI TX 78411
TEXAS WINDSTROM INS ASSO             4646 CORONA STE 270 CORPUS CHRISTI TX 78411
TEXAS WINDSTROM INS ASSO             4825 EVERHART RD STE 3 CORPUS CHRISTI TX 78411
TEXAS WINDSTROM INS ASSO             4942 EVERHART ROAD CORPUS CHRISTI TX 78411
TEXAS WINDSTROM INS ASSO             5262 S STAPLES STE 205 CORPUS CHRISTI TX 78411



Epiq Corporate Restructuring, LLC                                                             Page 1222 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57         Main Document
                                                 Pg 1248 of 1490
Claim Name                           Address Information
TEXAS WINDSTROM INS ASSO             700 EVERHART STE E-21 CORPUS CHRISTI TX 78411
TEXAS WINDSTROM INS ASSO             5622 MCARDLE RD STE A CORPUS CHRISTI TX 78412
TEXAS WINDSTROM INS ASSO             5718 MCARDLE STE 105 CORPUS CHRISTI TX 78412
TEXAS WINDSTROM INS ASSO             5945 MCARDLE RD STE 119 CORPUS CHRISTI TX 78412
TEXAS WINDSTROM INS ASSO             6014 SPID CORPUS CHRISTI TX 78412
TEXAS WINDSTROM INS ASSO             6349 S PADRE ISLAND DR CORPUS CHRISTI TX 78412
TEXAS WINDSTROM INS ASSO             2801 S STAPLES ST STE D CORPUS CHRISTI TX 78413
TEXAS WINDSTROM INS ASSO             5333 YORKTOWN BLVD STE E CORPUS CHRISTI TX 78413
TEXAS WINDSTROM INS ASSO             5794 WEBER RD CORPUS CHRISTI TX 78413
TEXAS WINDSTROM INS ASSO             5959 S STAPLES STE 103 CORPUS CHRISTI TX 78413
TEXAS WINDSTROM INS ASSO             6262 WEBER RD STE 112 CORPUS CHRISTI TX 78413
TEXAS WINDSTROM INS ASSO             6410 WEBER STE 11-D CORPUS CHRISTI TX 78413
TEXAS WINDSTROM INS ASSO             7122 C SOUTH STAPLES CORPUS CHRISTI TX 78413
TEXAS WINDSTROM INS ASSO             2145 AIRLINE RD CORPUS CHRISTI TX 78414
TEXAS WINDSTROM INS ASSO             5933 PATTON ST STE A CORPUS CHRISTI TX 78414
TEXAS WINDSTROM INS ASSO             6534 YORKTOWN STE 112 CORPUS CHRISTI TX 78414
TEXAS WINDSTROM INS ASSO             3801 SARATOGA BLVD 105 CORPUS CHRISTI TX 78415
TEXAS WINDSTROM INS ASSO             3837 S PADRE ISLAND DR CORPUS CHRISTI TX 78415
TEXAS WINDSTROM INS ASSO             5110 WILKINSON DR 103 CORPUS CHRISTI TX 78415
TEXAS WINDSTROM INS ASSO             5133 KOSTORYZ STE B CORPUS CHRISTI TX 78415
TEXAS WINDSTROM INS ASSO             10201 S PADRE ISLAND 313 CORPUS CHRISTI TX 78418
TEXAS WINDSTROM INS ASSO             9450 S PADRE ISLAND STE1 CORPUS CHRISTI TX 78418
TEXAS WINDSTROM INS ASSO             P.O. BOX 8770 CORPUS CHRISTI TX 78468
TEXAS WINDSTROM INS ASSO             3600 N 23RD ST STE 305 MCALLEN TX 78501
TEXAS WINDSTROM INS ASSO             14 E LEVEE ST BROWNSVILLE TX 78520
TEXAS WINDSTROM INS ASSO             133 E PRICE RD BROWNSVILLE TX 78521
TEXAS WINDSTROM INS ASSO             1454 PAREDES LN RD STE A BROWNSVILLE TX 78521
TEXAS WINDSTROM INS ASSO             1760 OLD P O RT ISABEL C BROWNSVILLE TX 78521
TEXAS WINDSTROM INS ASSO             2025 CENTRAL BLVD C BROWNSVILLE TX 78521
TEXAS WINDSTROM INS ASSO             2500 PRICE RD STE 300 BROWNSVILLE TX 78521
TEXAS WINDSTROM INS ASSO             48 NORTHPARK PLAZA BROWNSVILLE TX 78521
TEXAS WINDSTROM INS ASSO             795 PARDES LINE RD BROWNSVILLE TX 78521
TEXAS WINDSTROM INS ASSO             P.O. BOX 3355 BROWNSVILLE TX 78523
TEXAS WINDSTROM INS ASSO             1393 E ALTON GLOOR STE13 BROWNSVILLE TX 78526
TEXAS WINDSTROM INS ASSO             1425 FM 802 STE R BROWNSVILLE TX 78526
TEXAS WINDSTROM INS ASSO             900 E ALTON GLOOR 4 BROWNSVILLE TX 78526
TEXAS WINDSTROM INS ASSO             1322 E HARRISON AVE A HARLINGEN TX 78550
TEXAS WINDSTROM INS ASSO             1729 W HARRISON AVE A HARLINGEN TX 78550
TEXAS WINDSTROM INS ASSO             1925 WEST LOOP 449 STE A HARLINGEN TX 78550
TEXAS WINDSTROM INS ASSO             5217 S 77 SUNSHINE STRIP HARLINGEN TX 78550
TEXAS WINDSTROM INS ASSO             1617 E HARRISON AVE STEI HARLINGEN TX 78552
TEXAS WINDSTROM INS ASSO             705 W OCEAN BLVD LOS FRESNOS TX 78566
TEXAS WINDSTROM INS ASSO             155 S 8TH ST RAYMONDVILLE TX 78580
TEXAS WINDSTROM INS ASSO             148 N SAM HOUSTON SAN BENITO TX 78586
TEXAS WINDSTROM INS ASSO             1606 E US BUSINESS 77 A SAN BENITO TX 78586
TEXAS WINDSTROM INS ASSO             803 N SAM HOUSTON SAN BENITO TX 78586
TEXAS WINDSTROM INS ASSO             15307 FM 1825 NO 2 PFLUGERVILLE TX 78660
TEXAS WINDSTROM INS ASSO             222 E HUTCHINSON STE 101 SAN MARCOS TX 78666
TEXAS WINDSTROM INS ASSO             3721 EXECUTIVE CNTR 200 AUSTIN TX 78731



Epiq Corporate Restructuring, LLC                                                           Page 1223 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1249 of 1490
Claim Name                               Address Information
TEXAS WINDSTROM INS ASSO                 5700 S MOPAC EXPWY A AUSTIN TX 78749
TEXAS WINDSTROM INS ASSO                 11442 N IH 35 AUSTIN TX 78753
TEXAS WINDSTROM INS ASSO                 3702 MOCKINGBIRD LN AMARILLO TX 79109
TEXAS WORKFORCE COMMISSION               REGULATORY INTEGRITY DIVISION 101 EAST 15TH ST-- ROOM 556 AUSTIN TX 78778-0001
TEXAS WORLD WIDE INS AGY                 2031 HUMBLE PLACE DR HUMBLE TX 77338
TEXAS-OCCC                               GENERAL CONTACT 2601 NORTH LAMAR BLVD AUSTIN TX 78705
TEXAS-OCCC                               SABRINA PENA 2601 NORTH LAMAR BLVD AUSTIN TX 78705
TEXAS-SML                                DIVISION OF LICENSING 2601 NORTH LAMAR, SUITE 201 AUSTIN TX 78705
TEXAS-SML                                GENERAL CONTACT 2601 NORTH LAMAR, SUITE 201 AUSTIN TX 78705
TEXOMA MAINTENANCE & REF                 & TINA & SCOTT HARRISON 318 TIMBERLAKE DR MEAD OK 73449
TEXOMA X-TREME ROOFING & CONSTRUCTION    9 SUMMIT OAKS CIR DENISON TX 75020
TEXTURES BY BLUE SKY INC                 5525 COMMERCE DR 3 & 4 ORLANDO FL 32839
TEYES, BIANCA                            ADDRESS ON FILE
TFLG, A LAW CORPORATION                  202 COUSTEAU PLACE SUITE 260 DAVIS CA 95618
TFORCE FINAL MILE                        12837 COLLECTIONS CENTER DR CHICAGO IL 60693-0128
TG SERVICES                              P.O. BOX 1778 INGLESIDE TX 78362
TGI INSURANCE                            4124 SW 64TH SVENUE DAVIE FL 33314
THADDEUS REESE JOHNSON                   INS AGENCY 401-C W FM 517 DICKINSON TX 77539
THADDIUS BROWN, ET AL.                   JOHNSON AND JOHNSON, PLLC CURTIS D. JOHNSON, JR 1407 UNION AVENUE, SUITE 1002
                                         MEMPHIS TN 38104
THAMES INS                               P.O. BOX 40 NORWICH CT 06360
THAMES INS CO                            101 HIGH ST NORWICH CT 06360
THAMES JACKSON HARRIS CO                 P.O. BOX 1927 MOBILE AL 36633
THANAWALA, VATSAL                        ADDRESS ON FILE
THANE A WAHL                             147 W MAIN ST FRONT ROYAL VA 22630
THANGIAH ANDREW, SAMUEL                  ADDRESS ON FILE
THANKAPPAN, SHILPA                       ADDRESS ON FILE
THAO, CHAKONG                            ADDRESS ON FILE
THAO, KHAO                               ADDRESS ON FILE
THAO, LEE                                ADDRESS ON FILE
THAO, MAI                                ADDRESS ON FILE
THAO, YEE                                ADDRESS ON FILE
THATCHER, KYLE                           ADDRESS ON FILE
THATS RIGHT CONSTR 156                   950 EAGLES LANDING PKWY STOCKBRIDGE GA 30281
THAYER                                   THAYER CITY - COLLECTOR P.O. BOX 76 THAYER MO 65791
THAYER BENTLEY                           1943 CRESTSIDE CIR CARROLLTON TX 75007
THAYER COUNTY                            THAYER COUNTY - TREASURE 225 N 4TH STREET ROOM 20 HEBRON NE 68370
THD AT HOME SERVICES, INC.               2690 CUMBERLAND PARKWAY SUITE 300 ATLANTA GA 30339
THE 12 HOUSES PROPERTY MANAGEMENT CORP   P.O. BOX 452756 MIAMI FL 33245
THE ACACIA ASSOCIATION                   11 CASCADE DRIVE INDIAN HEAD PARK IL 60525
THE ACADEMY LAW GROUP PA                 25 DALE ST NORTH ST PAUL MN 55102
THE ADAMS AGENCY                         2850 S PACIFIC AVE STE L YUMA AZ 85364
THE AGENCY OF PENSACOLA                  APPROVED PROPERTIES, LLC 5705 N. DAVIS HWY PENSACOLA FL 32503
THE AHBE GROUP                           7167 S. ALTON WAY CONTENNIAL CO 80112
THE ALBA LAW GROUP                       11350 MCCORMICK ROAD EXECUTIVE PLAZA 3, SUITE 200 HUNT VALLEY MD 21031
THE ALBA LAW GROUP, P.A.                 11350 MCCORMICK ROAD EP III SUITE 200 HUNT VALLEY MD 21031
THE ALBA LAW GROUP, P.A.                 11350 MCCORMICK ROAD EP III SUITE 200 HUNT VALLY MD 21031
THE ALBERTELLI FIRM, PC                  100 GALLERIA PKWY SUITE 960 ATLANTA GA 30339
THE ALDEN ROOFING CO, LLC                15635 VISION DRIVE, 100 PFLUGERVILLE TX 78660



Epiq Corporate Restructuring, LLC                                                                  Page 1224 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1250 of 1490
Claim Name                               Address Information
THE ALEXANDRIA CONDOMINIUM ASSOCIATION   17371 NE 67TH COURT 200 REDMOND WA 98052
THE ALGONQUIN ASSOCIATION, INC           2224 VA. BEACH BLVD SUITE 201 VIRGINIA BEACH VA 23454
THE ALLEN AGENCY                         2602 RIVERTOWNE PKWY MT PLEASANT SC 29466
THE ALTOONA WATER AUTHORITY              900 CHESTNUT AVENUE ALTOONA PA 16601
THE APACHE SOFTWARE FOUNDATION           ATTN: GENERAL COUNSEL 1901 MUNSEY DRIVE FOREST HILL MD 21050
THE ARDOIN LAW FIRM P.C.                 12621 FEATHERWOOD DR STE 322 HOUSTON TX 77034
THE ARTISAN GROUP LLC                    7887 SAN FELIPE STEIZZ HOUSTON TX 77063
THE ASSOC OF THE MEADOWS OF CRYSTAL      2300 SW 17TH CIRCL DEERFIELD BEACH FL 33442
LAKE
THE ASSOCIATION LAW FIRM, PPLC           135 W. CENTRAL BLVD. SUITE 1150 ORLANDO FL 32801
THE ATERA GROUP LLC                      TARA M BISHOP-ROBINSON 230 OXFORD CIRCLE RINCON GA 31326
THE ATLANTIC CITY SEWERAGE COMPANY       ATTN: BIANCA DEVILLA 1200 ATLANTIC AVE SUITE 300 ATLANTIC CITY NJ 08401
THE B AND G GROUP                        55 WEST AMES COURT 400 PLAINVIEW NY 11803
THE BALES COMPANY INC                    412 1ST AVE SE CULLMAN AL 35055
THE BANK OF NEW YORK MELLON              101 BARCLAY STREET-4W NEW YORK NY 10286
THE BANK OF NEW YORK MELLON              ATTN: GENERAL COUNSEL 500 ROSS STREET ROOM 1380 PITTSBURGH PA 15262-0001
THE BANK OF NEW YORK MELLON              ATTN: GENERAL COUNSEL CLIENT SERVICE CENTER 500 ROSS STREET ROOM 1380
                                         PITTSBURGH PA 15262-0001
THE BANK OF NEW YORK MELLON, ET AL,      ZUZOLO LAW OFFICES, LLC PHILIP D. ZUZOLO, ESQ 700 YOUNGSTOWN WARREN RD NILES
                                         OH 44446
THE BANK OF NEW YORK, ET AL.             ZUZOLO LAW OFFICES, LLC PHILIP ZUZOLO, ESQ 700 YOUNGSTOWN WARREN RD NILES OH
                                         44446
THE BARLOW GROUP                         5310 CLARK ROAD SUITE 207 SARASOTA FL 34233
THE BAY KNOLL HOMEOWNERS ASSOCIATION     146 SE 1ST ST NEWPORT OR 97365
THE BAYFRONT CONDOMINIUM ASSOC, INC      1225 ALMA ROAD RICHARDSON TX 75081
THE BEACH CONDOMINIUMS                   6438 CITY WEST PARKWAY EDEN PRAIRIE MN 55344
THE BERMAN BUILDING                      COMPANY INC 7260 FOREST BROOK DR SYLVANIA OH 43560
THE BEST HOME GUYS                       1632 S WEST ST STE 1 WICHITA KS 67213
THE BLEDSOE AGENCY                       932 SHELTON BEACH RD SARALAND AL 36571
THE BOGEN LAW GROUP, P.A.                MICHAEL BOGEN 1 E. BROWARD BLVD, SUITE 700 FT LAUDERDALE FL 33301
THE BOROUGH OF BRENTWOOD                 3624 BROWNSVILLE RD PITTSBURGH PA 15227
THE BOROUGH OF HIGHTSTOWN                156 BANK STREET HIGHTSTOWN NJ 08520
THE BOROUGH OF WILSON                    2040 BUTLER STREET EASTON PA 18042
THE BOROUGH OF WOODLYNNE                 200 COOPER AVE WOODLYNNE NJ 08107
THE BOSS LAW FIRM, APLC                  409 CAMINO DEL RIO SOUTH, SUITE 201 SAN DIEGO CA 92108
THE BOTTOM LINE CONSTRUCTION             5291 WOODLAND DRIVE DELRAY BEACH FL 33484
THE BOULDERS ASSOCIATION, INC.           C/O ASSOCIATION LINK 4425 EVANS TO LOCKS ROAD EVANS GA 30809
THE BRANCH VILLAGE                       VILLAGE OF THE BRANCH P.O. BOX 725 SMITHTOWN NY 11787
THE BRUNER COMPANY LLC                   MICHAEL D. BRUNER 204 WHIPPOORWILL WAY RINGGOLD GA 30736
THE BUTTONWOOD WEST ASSOCIATION INC      3201 SILVER BUTTONWOOD DRIVE GREENACRES FL 33463
THE CAPIN GROUP, INC.                    7787 NW 146TH STREET MIAMI LAKES FL 33016
THE CAPITAL MARKETS COMPANY              ATTN: COO/LEGAL DEPARTMENT 77 WATER STREET NEW YORK NY 10005
THE CARILLON AT STONEGATE HOA            540 W GALENA BLVD AURORA IL 60506
THE CARPENTERS SON CONSTRUCTION / TCS    MICHAEL WILLIS SR. 22141 GARSTON AVENUE CARSON CA 90745
THE CARPET MAN INC                       CHRIS JACKSON THE CARPET MAN INC 1988 WELLS RD ORANGE PARK FL 32073
THE CARRIAGE CLUB NORTH CONDOMINIUM      C/O KW PROPERTY MANAGEMENT & CONSULTING 8200 NW 33 STREET, SUITE 300 MIAMI FL
                                         33122
THE CENTRAL AGENCY                       P.O. BOX 2627 WENATCHEE WA 98807
THE CHARTWELL LAW OFFICES, LLP           970 RITTENHOUSE ROAD SUITE 300 EAGLEVILLE PA 19403
THE CHIMNEY DOCTOR                       REDDAWG ENTERPRISES, INC. 2783 AUTUMN MEADOWS CIRCLE FREMONT NE 68025


Epiq Corporate Restructuring, LLC                                                                   Page 1225 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1251 of 1490
Claim Name                               Address Information
THE CITY OF ATTLEBORO                    P.O. BOX 844514 BOSTON MA 02284
THE CITY OF BEDFORD                      HEIGHTS BUILDING DEPT 5661 PERKINS ROAD BEDFORD HEIGHTS OH 44146
THE CITY OF BERWYN                       6700 WEST 26TH STREET BERWYN IL 60402
THE CITY OF CHICAGO                      STEVEN MCKENZIE CITY OF CHICAGO B&L ENF DIV 30 NORTH LASALLE ST RM 700 CHICAGO
                                         IL 60602
THE CITY OF CRISFIELD                    P.O. BOX 270 CRISFIELD MD 21817
THE CITY OF DAYTONA BEACH                P.O. BOX 2451 DAYTONA BEACH FL 32115-2451
THE CITY OF FARRELL SEWAGE               500 ROEMER BLVD. FARRELL PA 16121
THE CITY OF FAYETTEVILLE                 433 HAY STREET FAYETTEVILLE NC 28301
THE CITY OF FORT WALTON BEACH            107 MIRACLE STRIP PARKWAY SW FORT WALTON BEACH FL 32548
THE CITY OF FRUITLAND PARK               506 W BERCKMAN ST FRUITLAND PARK FL 34731
THE CITY OF GULFPORT                     P.O. BOX 1780 GIULFPORT MS 39502
THE CITY OF GULFPORT                     P.O. BOX 1780 GULFPORT MS 39502
THE CITY OF INDIO                        46800 JACKSON ST INDIO CA 92201
THE CITY OF JUNCTION CITY                P.O. BOX 287, 700 N JEFFERSON ST JUNCTION CITY KS 66441
THE CITY OF KEY WEST                     P.O. BOX 1409 1300 WHITE STREET, CITY HALL KEY WEST FL 33041
THE CITY OF LOWELL                       375 MERRIMACK ST 2ND FL, CITY HALL DIVISION OF DEVELOPMENT SERVICES LOWELL MA
                                         01852
THE CITY OF MOUNT CARMEL                 219 MARKET ST MT. CARMEL IL 62863
THE CITY OF NEW YORK E.C.B.              P.O. BOX 2307 PECK SLIP STATION NEW YORK NY 10272
THE CITY OF NORMAN                       201 WEST GRAY STREET NORMAN OK 73069
THE CITY OF OFALLON                      255 S. LINCOLN AVENUE OFALLON IL 62269
THE CITY OF PHILADELPHIA                 WATER REVENUE BUREAU 1401 JFK BLVD. PHILADELPHIA PA 19102
THE CITY OF POMPANO BEACH                100 WEST ATLANTIC BLVD. SUITE 360 POMPANO BEACH FL 33060
THE CITY OF RIVIERA BEACH                UTILITY DIVISION RIVIERA BEACH CITY HALL 600 BLUE HERON BLVD W 1 RIVIERA BEACH
                                         FL 33404
THE CITY OF SALISBURY                    125 N. DIVISION STREET SALISBURY MD 21801-4940
THE CITY OF TAMARAC                      7525 NW 88TH AVENUE TAMARAC FL 33321
THE CITY OF VADNAIS HEIGHTS              800 EAST COUNTRY ROAD E VADNAIS HEIGHTS MN 55127
THE CLARKSON LAW GROUP, PC               2300 W SAHARA AVENUE STE 950 LAS VEGAS NV 89102
THE CLERK OF COURT                       101 N DIVISION ST ROOM 105 SALISBURY MD 21801
THE CLOISTERS NORTHWEST CONDOMINIUM      C/O OGDEN & COMPANY INC 1665 N WATER STREET MILWAUKEE WI 53203
CORP
THE CLUB AT INDIAN LAKE HOA INC          C/O CASTLE MANAGEMENT P.O. BOX 559009 FT LAUDERDALE FL 33355
THE COLONY AT CALIFORNIA OAKS            P.O. BOX 51412 LOS ANGELES CA 90051-5712
THE COLONY AT CALIFORNIA OAKS            23726 BIRTCHER DRIVE LAKE FOREST CA 92630
THE COLTS NECK AGENCY                    186 RT 537 WEST COLTS NECK NJ 07722
THE COMMISSIONER OF ST MICHAELS          300 MILL STREET P.O. BOX 206 ST MICHAELS MD 21663
THE COMMONS AT CEDAR CONDOMINIUM         P.O. BOX 910 POUGHKEEPSIE NY 12602
THE COMMONS AT SPRINGHILL HOA INC        116 DU RHU DR MOBILE AL 36608
THE COMPLETE GROUP                       GEORGE LOPEZ 1485 BESSEMER DR EL PASO TX 79936
THE CONDO MANAGEMENT COMPANY OF AMERICA 35835 VINE STREET EASTLAKE OH 44095
THE CONNECTICUT WATER COMPANY            93 WEST MAIN ST. CLINTON CT 06413
THE CONSOLIDATED MUTUAL WATER COMPANY    12700 W 27TH AVE P.O. BOX 150068 LAKEWOOD CO 80215
THE CONSTRUCTION GUY                     DAVID PEARSON DAVID PEARSON 1344 WILLARD AVE POCATELLO ID 83201
THE COOPER CASTLE LAW FIRM LLP           682 EAST. VINE STREET SUITE 7 MURRAY UT 84107
THE COOPER CASTLE LAW FIRM, LLP          999 18TH STREET SUITE 2201 DENVER CO 80202
THE CORRY LAW FIRM, P.A.                 P.O. BOX 527 TALLAHASSEE FL 32302
THE COTTAGES PTARMIGAN HOA               2850 MCCLELLAND DR 1000 FORT COLLINS CO 80528
THE COUNTRY HOMEOWNERS ASSOCIATION INC   6620 LAKE WORTH ROAD SUITE F LAKE WORTH FL 33467


Epiq Corporate Restructuring, LLC                                                                   Page 1226 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg    Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1252 of 1490
Claim Name                               Address Information
THE COUNTRY PLACE, INC.                  2727 COUNTRY PLACE DRIVE CARROLLTON TX 75006
THE COURTS AT BYERS STATION              4070 BUTLER PIKE SUITE 700 PLYMOUTH MEETING PA 19462
THE COURTYARDS AT THE WOODLANDS CA       C/O LIEBERMAN MANAGEMENT SERVICES INC 25 NORTHWEST POINT BLVD SUITE 330 ELK
                                         GROVE VILLAGE IL 60007
THE COURTYARDS OF COCOA CONDOS ASSOC     1968 OTTERBEIN AVENUE COCOA FL 32926
INC
THE CRANFOED INS AGENCY                  P.O. BOX 99 ASHEBORO NC 27204
THE CRITTER RIDDER                       JOHN T FLYGARE 9685 POSSUM HOLLOW SAN ANGELO TX 76901
THE CROSSING MASTER COMMUNITY ASSOC INC P.O. BOX 105302 ATLANTA GA 30348
THE CROSSING PATIO HOMES                 11578 SW 132 AVENUE MIAMI FL 33186
THE CROSSINGS                            3401 COLLEGE BLVD SUITE 250 LEAWOOD KS 66211
THE CROSSINGS TOWN VILLAS ASSOC., INC.   11578 SW 132 AVENUE MIAMI FL 33186
THE CUMMINGS COMPANY                     2316-C KNOLLWOOD DRIVE MOBILE AL 36693
THE DANTZLER GROUP, INC.                 5465 VERNA BLVD JACKSONVILLE FL 32205
THE DEMOLITION CREW                      4030 WILLOW BEND BLVD HOUSTON TX 77025
THE DOYLE AGENCY INC                     10 SASCO HILL RD FAIRFIELD CT 06824
THE DREYFUS FIRM                         2 VENTURE STE 450 IRVINE CA 92618
THE EATON CORPORATION MASTER             RETIREMENT TRUST
THE ENCLAVE HOMEOWNERS ASSOCIATION       23 INVERNESS WAY EAST, STE 200 ENGLEWOOD CO 80112-5711
THE ESTATE OF ALBERT                     DEMEO 2342 PUTTERS WAY RALEIGH NC 27614
THE ESTATE OF AMERICA FERNANDEZ          437 APPLE TREE LN FAYETTEVILLE NC 28312-7055
THE ESTATE OF DARIEL J JOHNSON           435 WEST 8TH STREET 405 SAN PEDRO CA 90731
THE ESTATE OF DARITH M. PRINCE,          JENNIFER L FISHER HINSHAW & CULBERTSON, LLP 322 INDIANAPOLIS BLVD., SUITE 201
DECEASED                                 SCHERERVILLE IN 46375
THE ESTATE OF DAVID E. BLAIS             118 N. WALKER ST TAUNTON MA 02780
THE ESTATE OF LELIA MARIE                MARSHALL HAFNER 250 S GEORGIA AVE MOBILE AL 36604
THE ESTATE OF MARTHA DAWSON, ET AL.      HEATH J. THOMPSON HEATH J. THOMPSON, P.C. 4224 HOLLAND ROAD SUITE 108 VIRGINIA
                                         BEACH VA 23452
THE ESTATE OF NEVA M. ONEIL              205 SOUTH GEORGIA STREET P.O BOX 193 MONOHANS TX 79756
THE ESTATES GOLF & COUNTRY CLUB          1776 COUNTRY CLUB ROAD WOODBURN OR 97071
THE EVELL GROUP INC                      918 FRYE ROAD GREENWOOD IN 46142
THE EVERYTHING MAN, INC                  TRACE ERICKSON 226 RUTLEDGE RD FLETCHER NC 28732
THE EWING GROUP, LLC.                    ATTN: MELANIE SMITH 1624 HARMON PLACE 225 MINNEAPOLIS MN 55403
THE EXTERIOR COMPANY                     2219 MARIETTA AVE LANCASTER PA 17603
THE FAIRWAYS CONDOMINIUM ASSOCIATION     P.O. BOX 44277 RIO RANCHO NM 87174
THE FAIRWAYS OF BOCA LAGO CONDO ASSOC    9039 VISTA DEL LAGO BOCA RATON FL 33428
THE FALCIGNO GROUP                       14 PECK ST NEW HAVEN CT 06473
THE FELDMAN AGENCY                       P.O. BOX 6188 WEST ORANGE NJ 07052
THE FIRST AMERICAN CORPORATION           ATTN: GENERAL COUNSEL 1 FIRST AMERICAN WAY SANTA ANA CA 92707
THE FIRST AMERICAN CORPORATION           ATTN: SPECIAL COUNSEL 1 FIRST AMERICAN WAY SANTA ANA CA 92707
THE FISHER LAW GROUP PLLC                174 WATERFRONT ST. 400 OXON HILL MD 20745-1154
THE FIXER                                LOUIS P. COSENTINO 19 SHERRILL ST GENEVA NY 14456
THE FLOORING MART, LLC                   1261 PASS ROAD GULFPORT MS 39501
THE FOUNTAINS OF PALM BEACH CONDOMINIUM 4615 FOUNTAINS DRIVE SUITE B LAKE WORTH FL 33467
THE FRYDMAN LAW GROUP, PLLC              7301 WILES ROAD STE 201 CORAL SPRINGS FL 33067
THE GABLE LAW FIRM, P.A.                 140 S BEACH STREET, STE. 310 DAYTONA BEACH FL 32114
THE GAFFNEY GROUP INC                    400 S FARRELL DR STE B202 PALM SPRINGS CA 92262
THE GARAGE GUYS                          DBA ABSOLUTE GARAGE BUILDERS 3050 W IRVING PARK ROAD CHICAGO IL 60618
THE GATE CONDOMINIUM ASSOCIATION         8010 N. UNIVERSITY DRIVE TAMARAC FL 33321
THE GEHEREN FIRM, P.C.                   BRITTNI GEHEREN 4828 ASHFORD DUNWOODY ROAD, 2ND FLOOR ATLANTA GA 30338


Epiq Corporate Restructuring, LLC                                                                 Page 1227 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1253 of 1490
Claim Name                               Address Information
THE GLADES OF BOCA LAGO CONDO ASSOC.     9039 VISTA DEL LAGO BOCA RATON FL 33428
INC
THE GLENNGRAE OWNERS ASSOCIATION         C/O PREMIERE PROPERT SERVICES 3124 S REGAL STE 1 SPOKANE WA 99223
THE GLENS CONDOMINIUM ASSOCIATION INC    790 PARK OF COMMERCE BLVD SUITE 200 BOCA RATON FL 33487
THE GREENS OF ELGIN CONDOMINIUM ASSOC    801 NORTH MCLEAN BLVD ELGIN IL 60123
THE GROVE, INC.                          C/O JOAN HEIDORN 1480 APPLE ALLEY BARTLESVILLE OK 74003
THE GUTTER GUYS                          TOM-N-TRACEY, INC. 900 NORTH LENOLA ROAD MOORESTOWN NJ 08057
THE GUTTER MAN                           L&L CONSTRUCTION LLC P.O. BOX 11313 SPRING TX 77391-1313
THE HALLMARK OF HOLLYWOOD CONDO ASSN     C/O ATLANTIC PACIFIC MANAGEMENT 622 BANYAN TRAIL, SUITE 150 BOCA RATON FL
                                         33431
THE HALSTEAD AGENCY                      3676 CAMER CIR ATLANTA GA 30344
THE HANNAN AGENCY                        23 KEELER STREET DANBURY CT 06810
THE HANOVER AMERICAN INSURANCE CO.       P.O. BOX 580045 CHARLOTTE NC 28258
THE HARTFORD                             P O BOX 2917 HARTFORD CT 06104
THE HARTFORD                             200 EXECUTIVE BLVD. SOUTHING CT 06489
THE HARTFORD                             P O BOX 4579 DEERFIELD BEACH FL 33442
THE HARTFORD                             P.O. BOX 660917 DALLAS TX 75266
THE HARTFORD INSURANCE                   P.O. BOX 14217 LEXINGTON KY 40512
THE HARTFORD INSURANCE                   P.O. BOX 660912 DALLAS TX 75266
THE HEMPFIELD TWP. MUNICIPAL AUTHORITY   1146 WOODWARD DRIVE GREENSBURG PA 15601
THE HIGHLANDS HOMEOWNERS ASSOCIATION     6110 NORTH 15TH ST TACOMA WA 98406
THE HILLS AT CRYSTAL SPRINGS             C/O WILKIN MANAGEMENT 45 WHITNEY ROAD MAHWAH NJ 07430
THE HITMEN TERMITE CO INC                600 EAST TODD ROAD SANTA ROSA CA 95407
THE HOA OF THE PALMS INC                 7001 TEMPLE TERRACE HIGHWAY TEMPLE TERRACE FL 33637
THE HOLDEN GROUP REALTY, INC             601 S. MAIN ST CULPEPER VA 22701
THE HOLMES ORGANISATION                  P.O. BOX 1440 TULSA OK 74101
THE HOLYFIELD COMPANY, INC.              P.O. BOX 81427 MOBILE AL 36689
THE HOME FIXER                           ERIC W. CHO 4021 TRAPP ROAD FAIRFAX VA 22032
THE HOMEWORK COMPANY                     MELVIN WEAKLEY 316 LONE MOUNTAIN LANE BRIGHTWOOD VA 22715
THE HONEY DO LIST                        MITCHELL REED ELLISON 11129 18TH ST SE LAKE STEVENS WA 98258
THE HONORABLE TALAUEGA ELEASALO V. ALE   ATTORNEY GENERAL OF AMERICAN SAMOA LIZA M. FATA-AFALAVA, PARALEGAL EXECUTIVE
                                         OFFICE BUILDING, 3RD FL UTULEI 96799 AMERICAN SAMOA
THE HONORABLE TALAUEGA ELEASALO V. ALE   ATTORNEY GENERAL OF AMERICAN SAMOA OFFICE OF THE ATTORNEY GENERAL EXECUTIVE
                                         OFFICE BUILDING, 3RD FL UTULEI 96799 AMERICAN SAMOA
THE HONORABLE TALAUEGA ELEASALO V. ALE   ATTORNEY GENERAL OF AMERICAN SAMOA ATTN: CRAIG MILLER EXECUTIVE OFFICE
                                         BUILDING, 3RD FL UTULEI 96799 AMERICAN SAMOA
THE HOPP LAW FIRM                        333 W COLFAX AVE 400 DENVER CO 80204
THE HOUSE STORE LLC                      130 MABRY HOOD RD. STE. 107 KNOXVILLE TN 37922
THE HOUSTON TAYLOR GROUP                 P.O. BOX 30407 PHOENIX AZ 85046
THE HUNTINGTON NATIONAL BANK             41 S. HIGH STREET COLUMBUS OH 43287-0001
THE INC                                  5109 W LAKE ST UNIT F MELROSE PARK IL 60160
THE INK A SIGNING COMPANY LLC            3939 ILLINOIS STREET 2E SAN DIEGO CA 92104
THE INSURANCE CENTER                     91 TOLL GATE RD WARWICK RI 02886
THE INSURANCE CENTER                     2525 GAMBELL ST STE 305 ANCHORAGE AK 99503
THE INSURANCE HOUSE                      1355 DUNAD AVENUE OPALOCKA FL 33054
THE INSURANCE SHOP                       221 OXMOOR BLVD HOMEWOOD AL 35209
THE INWOOD HOMEOWNERS ASSOCIATION        9700 RICHMOND, SUITE 230 HOUSTON TX 77042
THE JACOBS LAW GROUP                     RUSSELL S. JACOBS, P.A. RUSSELL S. JACOBS, P.A. 20700 W. DIXIE HW AVENTURA FL
                                         33180
THE JACOBS LAW LLC                       TRAVIS J. JACOBS 36 BROMFIELD ST 502 BOSTON MA 02108


Epiq Corporate Restructuring, LLC                                                                   Page 1228 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1254 of 1490
Claim Name                              Address Information
THE JEAN MCKINLEY COMPANY, INC          1810 OAKS DRIVE-P.O. BOX 4218 PASADENA TX 77502
THE JOBSMITH                            KYLE SMITH 8401 S KOLB RD UNIT 448 TUCSON AZ 85756
THE JOHNSON INS AGENCY                  13361 OVERSEAS HIGHWAY MARATHON FL 33050
THE KANSAS PROPERTY PLACE, LLC          DORA BETH MERSMAN 501 E 4TH AVENUE GARNETT KS 66032
THE KELLER GROUP                        2706 PINE AVE NIAGARA FALLS NY 14301
THE KEMPER GROUP                        35 PATTERSON ROAD 464175 LAWRENCEVILLE GA 30042
THE KEY DEPOT                           388 LANDA STREET NEW BRAUNFELS TX 78130
THE KEY LARGO WASTEWATER TREATMENT DIST 98880 OVERSEAS HIGHWAY KEY LARGO FL 33037
THE KIMBRELL COMPANY                    1300 INDIAN WELLS COURT MURRELLS INLET SC 29576
THE KIMBRELL COMPANY                    OF FLORIDA 1300 INDIAN WELLS COURT MURRELLS INLET SC 29576
THE KIRKWOOD SOUTH COMMITTEE            17171 PARK ROW SUITE 310 HOUSTON TX 77084
THE KREKE CORPORATION                   P.O. BOX 6337 ST THOMAS VI 00804
THE LAKES ASSOC                         C/O FIRSTSERVICE RESIDENTIAL NEVADA LLC 8290 ARVILLE ST LAS VEGAS NV 89139
THE LAKES AT ST AMANT HOA               P.O. BOX 1057 DENHAM SPRINGS LA 70727
THE LAKES COMMUNITY ASSOCIATION         5501 S LAKESHORE DRIVE TEMPE AZ 85283
THE LAKES COUNTRY CLUB ASSOCIATION,     161 OLD RANCH ROAD PALM DESERT CA 92211
INC.
THE LAKES MASTER ASSOCIATION            7502 VENICE CORPUS CHRISTI TX 78413
THE LAMINATE FLOORING STORE             RANDY LEIHGBER 1280 S. VOLUSIA AVE STE. B ORANGE CITY FL 32763
THE LANDING C.I.A., INC                 12929 GULF FREEWAY STE 320 HOUSTON TX 77034
THE LANDINGS ASSOCIATION, INC.          600 LANDINGS WAY SOUTH SAVANNAH GA 31411
THE LAW FIRM OF ALFORD & BARNES, LLC.   JOHN C. BARNES 100 BROOK DRIVE, SUITE D HELENA AL 35080
THE LAW OFFICE OF DANIEL C. CONSUEGRA   9210 KING PALM DR., STE. 110 TAMPA FL 33619-1385
PL
THE LAW OFFICE OF DAVID L. THURSTON     1 SANFORD AVE BALTIMORE MD 21228
THE LAW OFFICE OF JOHN A GRANT PA       2121 C KILLARNEY WAY TALLAHASSEE FL 32309
THE LAW OFFICE OF JOHN J CALLAHAN, PLLC 471 H STREET NW WASHINGTON DC 20001
THE LAW OFFICE OF STEPHEN L. HARKER     P.O. BOX 523 FOREST HILL MD 21050
THE LAW OFFICES OF JEFFREY N GOLANT, PA 1999 N UNIVERSITY DR, SUITE 213 CORAL SPRINGS FL 33071
THE LAW OFFICES OF JOHN                 D. CLUNK CO., LPA 4500 COURTHOUSE BLVD. SUITE 400 STOW OH 44224
THE LAW OFFICES OF JOHN                 SUITE 400 4500 COURTHOUSE BLVD STOW OH 44224
THE LAW OFFICES OF NATALIE C. CHIN-LENN 2300 PALM BEACH LAKES BLVD, SUITE 308 WEST PALM BEACH FL 33409
THE LAW OFFICES OF STEFAN B ADES, LLC   3604 EASTERN AVENUE SUITE 300 BALTIMORE MD 21224
THE LEXINGTON CLUB COMMUNITY ASSOC. INC C/O CASTLE MANAGEMENT 12270 SW 3RD STREET PLANTATION FL 33325
THE LINKS AT OCOTILLO HOA               C/O PMG SERVICES 1839 S ALMA SCHOOL RD, STE 150 MESA AZ 85210
THE LION REMODELING                     GROUP LLC 2506 LA BRANCH ST STE B HOUSTON TX 77004
THE LITTLE CLUB CONDOMINIUM ASSOCIATION 9601 S.E. LITTLE CLUB WAY NORTH TEQUESTAF FL 33469
THE MAHONEY GROUP                       20410 N 19TH AVE STE 170 PHOENIX AZ 85027-1405
THE MAIDA AGENCY                        P.O. BOX 21438 BEAUMONT TX 77720
THE MAIN STREET AMERICA GROUP           P.O. BOX 2004 KEENE NH 03431
THE MALMBERG FIRM, LLC                  CONSTANTINE F. MALMBERG, III 30 THE GREEN DOVER DE 19901
THE MANAGEMENT ASSOCIATION              15661 RED HILL AVENUE TUSTIN CA 92780
THE MANAGEMENT GROUP                    20440 CENTURY BLVD STE 100 FARMINGDALE CONDO GERMANTOWN MD 20874
THE MANAGEMENT TRUST                    2429 PROFESSIONAL PARKWAY, SUITE 102 SANTA MARIA CA 93455
THE MARCELINO TEAM                      MARCELINO TEAM LLC 57 DAY LANE SUITE 10 WILLISTON VT 05495
THE MARCUS LAW FIRM                     WALTER M. SPRADER, JR. ESQ 275 BRANFORD ROAD NORTH BRANFORD CT 06471
THE MARION ANDERSON 2001 TRUST          13958 FRAME ROAD POWAY CA 92064
THE MARK OF EXCELLENCE                  MARK L GILLEN MARK L GILLEN 1005 CO. HWY 116 JOHNSTOWN NY 12095
THE MARYLAND FARMS CMTY. SERVICES       C/O THE LAW OFFICES OF GREGORY ALEXANDRIDE 821 WEST STREET ANNAPOLIS MD 21401
ASSOC.


Epiq Corporate Restructuring, LLC                                                                  Page 1229 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1255 of 1490
Claim Name                               Address Information
THE MASTERS CRAFTSMAN                    CASEY DANE MCPHERSON 145 AIRPORT RD MANTEO NC 27954
THE MATCHTON GROUP LTD                   111 GREAT NECK RD 303 GREAT NECK NY 11021
THE MAYO AGENCY                          157 REINHARDT PKWY 300 CANTON GA 30114
THE MCCORMICK WOODS ASSOCIATION          5200 MCCORMICK WOODS DRIVE SW PORT ORCHARD WA 98367
THE MCNAMARA GROUP INC                   3936 PHELAN ROAD SUITE B-14 PHELAN CA 92371
THE MEADOWS AT FALL CREEK                ANGIE WILKERSON 47 SADDLEBACK DRIVE NAPLES ID 83847
THE MEADOWS AT MARTIN DOWNS HOA, INC     2550 SW WATERFALL BLVD PALM CITY FL 34990
THE MEADOWS CONDOMINIUM ASSOCIATION      C/O CAMCO 215 WEST CHURCH ROAD, SUITE 101 KONG OF PRUSSIA PA 19406-3207
THE MEADOWS HOMEOWNERS ASSOCIATION,      2754 ELECTRIC RD SUITE D ROANOKE VA 24018
INC.
THE METROPOLITAN DISTRICT                555 MAIN ST HARTFORD CT 06142
THE METROPOLITAN DISTRICT/MDC            P.O. BOX 990092 HARTFORD CT 06199-0092
THE MEWS AT VALLEY FORGE HOA             503 TRUMAN COURT JEFFERSONVILLE PA 19403
THE MICHALENE LLC                        1173 PARRISH PLACE ARNOLD MD 21012
THE MONFISTON FIRM, P.A.                 100 SOUTH BISCAYNE BLVD 3RD FLOOR MIAMI FL 33131
THE MOODLIN AGENCY                       1604 E FIRE TOWER RD B GREENVILLE NC 27858
THE MORTGAGE LAW FIRM                    27455 TIERRA ALTA WAY SUITE B TEMECULA CA 92590
THE MORTGAGE LAW FIRM LLC-OR             JOEY KRZEBETKOWSKI 27455 TIERRA ALTA WAY, SUITE B TEMECULA CA 92590
THE MORTGAGE LAW FIRM PLLC WA            JOEY KRZEBETKOWSKI 27455 TIERRA ALTA WAY SUITE B TEMECULA CA 92590
THE MORTGAGE LAW FIRM, PLC               41689 ENTERPRISE CIR N STE 228 TEMECULA CA 92590
THE MORTGAGE LAW FIRM, PLLC              JOEY KRZEBETKOWSKI 101 PARK AVE SUITE 1300 OKLAHOMA CITY OK 73102
THE MORTGAGE LAW FIRM, PLLC (OK)         421 NW 13TH STREET STE. 300 OKLAHOMA CITY OK 73103
THE MYRICK AGENCY                        23800 US HWY 98 FAIRHOPE AL 36532
THE NARRAGANSETT BAY COMMISSION          ONE SERVICE ROAD PROVIDENCE RI 02905
THE NAT GENIS TEAM, INC.                 ATTN: NATHANIEL GENIS 3174 PHELAN ROAD PHELAN CA 92371
THE NAT GENIS TEAM, INC.                 ATTN: NATHANIEL GENIS 26690 MADISON AVE STE 105 MURRIETA CA 92562
THE NEWPORT CONDOMINIUM ASSOCIATION      25 NORTHWEST POINT BLVD ELK GROVE VILLAGE IL 60007
THE NIA GROUP LLC                        ATTN: ANGEL LEYVA 66 ROUTE 17 PARAMUS NJ 07652
THE NICHOLAS FIRM, PLLC                  1010 N. SAN JACINTO ST., 100 HOUSTON TX 77002
THE NORWOOD AGENCY                       717 LAKE SIDE DR MOBILE AL 36693
THE OAKS CONDO HOA                       P.O. BOX 23099 TIGARD OR 97281
THE OKLAHOMA CITY ABSTRACT & TITLE COMP 1000 W 15TH EDMOND OK 73013
THE OPTIONS GROUP, INC.                  ATTN: BOB REED 121 E 18TH STREET NEW YORK NY 10003
THE OSSELAER COMPANY                     532 E. MARYLAND AVE. SUITE F JCO COMPANIES, INC. PHOENIX AZ 85012
THE PALM BEACH HOUSE CONDOMINIUM ASSOC   5600 N FLAGLER DR WEST PALM BEACH FL 33407
THE PALMS OF TARPON SPRINGS CONDO ASSOC 3001 EXECUTIVE DR. STE 260 CLEARWATER FL 33762
THE PARK AT FISHKILL CONDOMINIUM 3       3 NEPTUNE RD SUITE A19A POUGHKEEPSIE NY 12601
THE PARK TOWNHOMES CONDOMINIUM ASSOC     P.O. BOX 940218 MIAMI FL 33194
INC
THE PARKER AGENCY, INC.                  116 W. MAIN STREET MURFREESBORO NC 27855
THE PARKS AT WHITE RIVER HOA             3002 E 56TH STREET INDIANAPOLIS IN 46220
THE PENNSYLVANIA A RESIDENTIAL ASSOC.    C/O ZALCO REALTY INC 8701 GEORGIA AVE 300 SILVER SPRING MD 20910
THE PEOPLE OF THE STATE OF CALIFORNIA    1515 K STREET SUITE 200 SACRAMENTO CA 95814-4052
THE PEOPLES ADJUSTER LLC                 DONNA & RICARDO GARCIA 8983 OKEECHOBEE BLVD WEST PALM BEACH FL 33411
THE PETERMAN GROUP                       P.O. BOX 249 MONTEGOMERYVILLE PA 18936
THE PHI GROUP LLC                        14241 COURSEY BLVD BATON ROUGE LA 70817
THE PILZER -GULLICKSON GROUP, LLC        MARY ELLEN GULLICKSON 455 MASSACHUSETTS AVE, NW 150-350 WASHINGTON DC 20001
THE PINE RIDGE ASSOCIATION, INC          8211 W. BROWARD BOULVARD., PH-1 C/O JUDA, ESKEW & ASSOCIATES, P.A. PLANTATION
                                         FL 33324
THE PINES OF DELRAY ASSOCIATION, INC.    2451 BLACK OLIVE BOULEVARD DELRAY BEACH FL 33445


Epiq Corporate Restructuring, LLC                                                                 Page 1230 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1256 of 1490
Claim Name                               Address Information
THE PINES OWNERS ASSOCIATION, INC.       1400 NEBRASKA AVE. FORT PIERCE FL 34950
THE PITTSBURGH WATER & SEWER AUTHORITY   1200 PENN AVE PITTSBURGH PA 15222
THE PLANTATION AT LEESBURG, HOA, INC     25201 US HIGHWAY 27 LEESBURG FL 34748
THE PLASTRIDGE AGENCY                    2100 N. DIXIE HIGHWAY BOCA RATON FL 33431
THE PLAZA CONDOMINIUM                    CLAUDE DAMICO 101 SOUTH PLAZA PLACE ATLANTIC CITY NJ 08401-5649
THE POINTE AT BOCA WEST ASSOCIATION      C/O LANG MANAGEMENT CO 790 PARK OF COMMERCE BLVD 200 BOCA RATON FL 33487
THE POLICY CENTER INC                    825 LARSON ST JACKSON MS 39202
THE PRESCOTT COMPANIES                   5950 LA PLACE CT. SUITE 200 CARLSBAD CA 92008
THE PROPERTY SHOP                        BRIKO LLC 531 S. LAKE DALLAS DRIVE LAKE DALLAS TX 75065
THE PROPERTY SHOPPE                      P.O. BOX 3185 CROSSVILLE TN 38557
THE PW GROUP                             INGRID WALKER INGRID S. WALKER 2208 SANDLEBROOK STREET PEARLAND TX 77584
THE QUILL HOA                            410-595 QUILL LANE AND 642-648 W. STUART CLOVIS CA 93612
THE REAL ESTATE OFFICE                   ATTN: KIMBERLY BELL 1298 OAK RIDGE TURNPIKE STE B OAK RIDGE TN 37830
THE REAL ESTATE SHOPPE-MEYBOHM, LLC      1070 SILVER BLUFF RD AIKEN SC 29803
THE REALTY COMPANY OF LA.,LLC            ATTN: SHAWN LANDRENEAU 3008 HWY 28 EAST PINEVILLE LA 71360
THE REEF CONDOMINIUM ASSOC OF MELBOURNE 1095 N. HIGHWAY A1A #808 MELBOURNE FL 32903
THE REGENCY CONDOMINIUM                  C/O TIDEWATER PROPERTY MANAGEMENT 3706 CRONDALL LANE, SUITE 105 OWINGS MILLS
                                         MD 21117
THE REISEN INSURANCE AGY                 P.O. BOX 109 DREXEL HILL PA 19026
THE RENAISSANCE CLUB CONDO ASSOC.        P.O. BOX 2992 WARMINSTER PA 18974
THE RENAISSANCE CLUB CONDOMINIUM ASSOC   P.O. BOX 2992 WARMINSTER PA 18974
THE REPUBLIC GROUP                       5525 LBJ FWY DALLAS TX 75240
THE REPUBLIC GROUP                       MOORE & JENKINS INSURANCE AGENCY P.O. BOX 660270 DALLAS TX 75266-0270
THE RESERVE AT OAK RIDGE PROPERTY ASSOC 5837 TROUBLE CREEK ROAD NEW PORT RICHEY FL 34652
THE RESERVE TIMBERS EDGE                 P.O. BOX 64683 PHOENIX AZ 85082-4683
THE RESERVES NETWORK, INC.               ATTN: GENERAL COUNSEL 22021 BROOKPARK ROAD FAIRVIEW PARK OH 44126
THE REX GARDENS CONDOMINIUM              2929 SW 3 AVENUE SUITE 330 MIAMI FL 33129
THE ROCKWOOD COMPANY                     20 N WACKER DR SUITE 960 CHICAGO IL 60606
THE ROOF DOCTOR                          THOMAS E HUNT THOMAS E HUNT 715 S.E HWY 11 WOLFE CITY TX 75496
THE ROOF DOCTOR'S & CONSTRUCTION         OF EL PASO ATTN ROBERT RENE ORTEGA 5909 MAINZER EL PASO TX 79905
THE ROOF GENIUS, LLC                     JOHN DAVID JENKINS 3229 SUITER WAY PASADENA TX 77503
THE ROOF GUYS                            MR. WALKER 25100 PITKIN RD, SUITE 80 B SPRING TX 77386
THE ROOFER DIRECT, LLC                   SCOTT BURMAN 2899 PARTIAN RD. MONROE GA 30656
THE ROOFING ANNEX LLC                    VALERIE WILEY 4860 DUFF DRIVE SUITE B WEST CHESTER OH 45246
THE ROOFING GUYS, INC.                   3570 WALTERS RD SYRACUSE NY 13209
THE ROOFING MOOSE                        MUHS UNLIMITED, INC 20164 HUSKER DRIVE, SUITE 1 GRETNA NE 68028
THE ROSEMONT GROUP, LLC                  ATTN: TAMMY LOWNEY 635A E LOCUST ST MILWAUKEE WI 53212
THE RUGGIERI LAW FIRM, P.A.              111 N. ORANGE AVENUE, SUITE 725 ORLANDO FL 32801
THE RUSSELL AGENCY LLC                   317 PEGUOT AVE SOUTHPORT CT 06890
THE SANTA FE STRATEGY CENTER LTD         ATTN: GENERAL COUNSEL 3 CHAMISA DRIVE NORTH SUITE 2 SANTA FE NM 87508
THE SAYER LAW GROUP, P.C.                925 E. 4TH STREET WATERLOO IA 50703
THE SEGAL AGENCY INC                     54 MAIN ST DANSBURY CT 06810
THE SERVELLO GROUP &                     JEFFREY GOLDMAN& S BLOCK 1310 BEVERLY STREET HOUSTON TX 77008
THE SHIRLEY TEAM LLC                     960 WORTHINGTON DRIVE WARMINSTER PA 18974
THE SMITHS CONTRACTORS, LLC              P.O. BOX 5842 ST. LOUIS MO 63136
THE SOLUTIONS GROUP, INC.                ATTN: GENERAL COUNSEL 161 WASHINGTON VALLEY ROAD SUITE 205 WARREN NJ 07059
THE SOUTHEAST MORRIS CNTY MUNI UTIL      P.O. BOX 16036 LEWISTON ME 04243-9515
AUTH
THE SPENCER GROUP                        ATTN: CATHY SPENCER 22 OAKVIEW DRIVE MARTINSVILLE VA 24112



Epiq Corporate Restructuring, LLC                                                                   Page 1231 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1257 of 1490
Claim Name                               Address Information
THE SPENCER GRP REAL ESTATE & AUCTIONS   22 OAK VIEW DRIVE MARTINSVILLE VA 24112
THE STATE OF WEST VIRGINIA               1900 KANAWHA BLVD EAST STATE CAPITOL COMPLEX BUILDING 1 ROOM W-100 CHARLESTON
                                         WV 25305
THE STONEHILL GROUP, INC.                ATTN: DAVID W. GREEN 1117 PERIMETER CENTER WEST SUITE E-212 ATLANTA GA 30338
THE STONEHILL GROUP, INC.                ATTN: GENERAL COUNSEL 1117 PERIMETER CENTER WEST SUITE E-212 ATLANTA GA 30338
THE STONEHILL GROUP, INC.                ATTN: GENERAL COUNSEL 8665 BAY PINE ROAD SUITE 305 JACKSONVILLE FL 32256
THE STREMS LAW FIRM P A                  2555 PONCE DE LEON BLVD SUITE 210 CORAL GABLES FL 33134
THE STRUTURE GROUP FIELD SERVICES INC    17800 NW 84 CT MIAMI FL 33015
THE SUMMIT CONDOMINIUMS HOA, INC         11149 RESEARCH BLVD, SUITE 100 AUSTIN TX 78759
THE TERRACES HOMEOWNERS ASSOCIATION      100 CYPRESS WAY ROLLING HILLS ESTATES CA 90274
THE THOMAS INSURANCE AGENCY OF BENTON    BILL TREMOR 114 E CONWAY BENTON AZ 72015
THE TITLE SECURITY GROUP, LLC            33 CALLE RESOLUCION SUITE 302 SAN JUAN PR 00920
THE TOOL GUYS LLC                        RANDALL PITCOCK P.O. BOX 10276 COLLEGE STATION TX 77842
THE TORIL SELLS HOUSES TEAM              16124 64TH ST E SUMNER WA 98390
THE TORIL SELLS HOUSES TEAM              16124 64TH ST E SUNMER WA 98390
THE TORRINGTON WATER COMPANY             227 NORFORK RD P.O. BOX 867 TORRINGTON CT 06790
THE TOWNES AT PARADISE                   VALLEY LANDINGS CONDO ASSN 3260 E INDIAN SCHOOL RD PHOENIX AZ 85018
THE TOWNSHIP CMTY. MASTER ASSOC., INC.   2424 LYONS ROAD COCONUT CREEK FL 33063
THE TOWNSHIP CMTY. MASTER ASSOC., INC.   319 SE 14TH ST. FT. LAUDERDALE FL 33316
THE TOWNSHIP CMTY. MASTER ASSOC., INC.   CASTLE MANAGEMENT 12270 SW 3RD STREET PLANTATION FL 33325
THE TOWNSHIP COMMUNITY MASTER ASSOC      2424 LYONS ROAD COCONUT CREEK FL 33063
THE TOWNSHIP COMMUNITY MASTER ASSOC,     C/O CASTLE MANAGEMENT P.O. BOX 559009 FT LAUDERDALE FL 33355
INC
THE TOWNSHIP OF RIDLEY                   100 E MACDADE BLVD FOLSOM PA 19033
THE TRAILS AT ROYAL PALM BEACH           4000 S. 57TH AVE SUITE 101 LAKE WORTH FL 33463
THE TRAILS HOMEOWNERS ASSOCIATION, INC. 8390 CHAMPIONSGATE BLVD SUITE 304 CHAMPIONSGATE FL 33896
THE TREE PEOPLE INC.                     8370 JUMPERS HOLE ROAD MILLERSVILLE MD 21108
THE TREETOPS AT NORTH FORTY              4301 32ND ST W A-20 BRADENTON FL 34205
THE TROPIC ISLES ASSOCIATION             P.O. BOX 18273 CORPUS CHRISTI TX 78480-8273
THE TURNER COMPANY                       P.O. BOX 1126 ANTIOCH TN 37011
THE VANGUARD GROUP, INC.                 ATTN: MR. GREGORY DAVIS CFA, MBA CHIEF INVESTMENT OFFICER 100 VANGUARD
                                         BOULEVARD V 26 MALVERN PA 19355-2331
THE VENTURA COUNTY TAX COLLECTOR         800 SOUTH VICTORIA AVE VENTURA CA 93009
THE VILLAGE AT GREENS OF PATUXENT, C.A. 6915 LAUREL BOWIE ROAD SUITE 101 BOWIE MD 20715
THE VILLAGE AT IRONHORSE HOMES ASSOC     7275 W 162ND STREET SUITE #109 STILWELL KS 66085
INC
THE VILLAGE OF BENTLEY PARK HOA          C/O MANAGEMENT & ASSOC 720 BROOKER CREEK BLVD # 206 OLDSMAR FL 34677
THE VILLAGE OF BUCKEYE LAKE              5192 WALNUT ROAD, S.E. BUCKEYE OH 43008
THE VILLAGE OF KINGS CONDOMINIUM ASSOC   7711 CAMINO REAL MIAMI FL 33143
THE VILLAGE OF OAKCREEK ASSOCIATION      690 BELL ROCK BLVD SEDONA AZ 86351
THE VILLAGE OF OSSINING                  16 CROTON AVE OSSINING NY 10562
THE VILLAGE OF PIKETON                   411 SW STREET PIKETON OH 45661
THE VILLAGE OF SCOTS FANCY HOA INC       3103 EMMORTON ROAD ABINGDON MD 21009
THE VILLAGES AT THE MOORLANDS CONDO      P.O. BOX 77 C/O BRISTOL SOUTH, INC. RAYNHAM MA 02767
TRST
THE VILLAGES AT WELLINGTON CA            14435 CHERRY LANE COURT, SUITE 210 LAUREL MD 20707
THE VILLAGES OF APEX MASTER ASSOCIATION C/O HRW 4700 HOMEWOOD CT, SUITE 380 RALEIGH NC 27690
THE VILLAGES OF GREEN VALLEY HOA         400 SAN IGNACIO GREEN VALLEY AZ 85614
THE VILLAGES OF HIGHLAND PARK HOA        P.O. BOX 471913 TULSA OK 74133
THE VILLAGES OF NORTHGATE HOA, INC       9916 WINDISCH ROAD WEST CHESTER OH 45069


Epiq Corporate Restructuring, LLC                                                                  Page 1232 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1258 of 1490
Claim Name                              Address Information
THE VILLAGES OF PARK                   VILLAGE CONDO ASSOC. 7255 E HAMPTON AVE SUITE 101 MESA AZ 85209
THE VILLAS AT CHESTNUT CREEK           16 CHURCH STREET OSPREY FL 34229
THE VILLAS AT GRAND GLAIZE             P.O. BOX 1686 OSAGE BEACH MO 65065
THE VILLAS OF CHESTNUT CREEK OWNERS    P.O. BOX 18809 SARASOTA FL 34276
ASSN
THE VILLAS OF GLENEAGLE                FARM CONDO ASSOC. C/O HOWES PROPERTY MANAGEMENT 129 E CALHOUN STREET WOODSTOCK
                                       IL 60098
THE VINEYARDS OF KENNESAW CONDO ASSN   3865 VINEYARDS LAKE CIRCLE, NW KENNESAW GA 30144
THE WALTER L CHAPMAN TRUST             1330 NEW HAMPSHIRE AVENUE NW STE 111 WASHINGTON DC 20036
THE WARFIELDS II HOA, INC              C/O TIDEWATER PROPERTY MANAGEMENT 3706 CRONDALL LANE, SUITE 105 OWINGS MILLS
                                       MD 21117
THE WATER ASSEMBLY, INC.               2239 MARLER ROAD PIKE ROAD AL 63064
THE WILMOTH GROUP                      ATTN: JENNIFER WILMOTH 550 REO ST TAMPA FL 33609
THE WILMOTH GROUP                      9800 WESTPOINT DR SUITE 220 INDIANAPOLIS IN 46256
THE WINDOW & DOOR STORE INC            900 W FLAMING GORGE WAY GREEN RIVER WY 82935
THE WINDRIDGE OF NAPERVILLE CONDO ASSOC 3041 WOODCREEK DR STE 100 DOWNERS GROVE IL 60515
THE WOODLANDS TOWNSHIP                 2801 TECHNOLOGY FOREST BOULEVARD THE WOODLANDS TX 77381-3901
THE WOODS AT ANDERSON PARK HOA INC.    4151 WOODLANDS PARKWAY PALM HARBOR FL 34685
THE WOODS GARDEN CLUB INC              P.O. BOX 133068 TYLER TX 75713
THE WRIGHT INSURANCE AGY               967 BERGEN ST NEWARK NJ 07112
THE X TERMINATOR TERMITE CONTROL       P.O. BOX 604 DOWNEY CA 90241
THE YORK WATER COMPANY                 P.O. BOX 3009 LANCASTER PA 17604-3009
THEBAUD CINEUS &                       ADDRESS ON FILE
THEISGEN, EVON                         ADDRESS ON FILE
THELEN, JON                            ADDRESS ON FILE
THENETHAYSONG, REX                     ADDRESS ON FILE
THEODORE & ASSOCIATES                  1700 LAUREL ST COLUMBIA SC 29260
THEODORE TUNICK & CO                   1336 BELTJEN RD STE 300 ST THOMAS VI 00802
THEODORE TUNICK & CO                   INSURANCE AGENCY 1336 BELTJEN RD STE 300 ST THOMAS VI 00802
THEODORE TUNICK & CO                   5000 ENIGHED PMB 57 ST JOHN VI 00830
THEOPLIS HARVEY &                      ADDRESS ON FILE
THERESA CASCIO                         ADDRESS ON FILE
THERESA GECK                           ADDRESS ON FILE
THERESA JO IRONS                       ADDRESS ON FILE
THERESA PLACHTAS APPRAISAL SERVICES    2396 LOS ALTOS AVE CLOVIS CA 93611
THERESA TOWN                           THERESA TOWN - TAX COLLE 215 RIVERSIDE AVE THERESA NY 13691
THERESA VILLAGE                        THERESA VLG TREASURER P.O. BOX 327 / 202 S MILWA THERESA WI 53091
THERIOT INS                            P.O. BOX 80554 LAFAYETTE LA 70598
THERIOT INS AGENCY                     714 E KALISTE SALOOM A2 LAFAYETTE LA 70508
THERMALITO WATER DISTRICT              410 GRAND AVE OROVILLE CA 95965
THERMO SASH SIDING                     SYSTEMS 7512 BELAIR RD BALTIMORE MD 21236
THERMODYNE SERVICES INC                P.O. BOX 6873 JACKSONVILLE FL 32236-6873
THERON JOHNSON                         ADDRESS ON FILE
THETFORD TOWN                          THETFORD TOWN-TAX COLLEC P.O. BOX 126 THETFORD CTR VT 05075
THETFORD TOWNSHIP                      THETFORD TOWNSHIP - TREA 4014 E VIENNA RD CLIO MI 48420
THF EXECUTIVE SUITES, LLC              D/B/A/ PLAZA EXECUTIVE SUITES 17295 CHESTERFIELD AIRPORT RD STE 200
                                       CHESTERFIELD MO 63005
THIARA, AJIET ZEENAT                   ADDRESS ON FILE
THIBODAUX CITY                         THIBODAUX CITY - TAX COL P.O. BOX 5418 THIBODAUX LA 70302
THIBODEAUX, SHONA                      ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 1233 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1259 of 1490
Claim Name                           Address Information
THIEME, STUART                       ADDRESS ON FILE
THIENES, JONATHAN                    ADDRESS ON FILE
THIENSVILLE VILLAGE                  THIENSVILLE VLG TREASURE 250 ELM STREET THIENSVILLE WI 53092
THIESSEN CONSTRUCTION AND ROOFING    8200 S QUEBEC WAY A3-502 CENTENNIAL CO 80112
THIGPEN, JOHNNIE                     ADDRESS ON FILE
THIRD COAST ROOFING, LLC             17802 COUNTRY MEADOW LANE MAGNOLIA TX 77355
THIRTY TWO FIFTY INC                 P.O. BOX 12346 PENSACOLA FL 32591
THIRTY TWO FIFTY, INC                3250 W NAVY BLVD PENSACOLA FL 32505
THISSEN, THERESE                     ADDRESS ON FILE
THISTLE DK I                         2710 S HIGHLAND DR LAS VEGAS NV 89109
THIVIERGE, WESTON                    ADDRESS ON FILE
THOMAS & BETTS POWER SOLUTIONS       27583 NETWORK PLACE CHICAGO IL 60673-1275
THOMAS & ELISSA AMES                 5501 WHITAKER CIR LONGVIEW TX 75605
THOMAS & FARR AGENCY                 2200 TOWER DRIVE MONROE LA 71207
THOMAS & GAYLA WISE                  ADDRESS ON FILE
THOMAS & LISA                        ADDRESS ON FILE
THOMAS A CUSHMAN                     ADDRESS ON FILE
THOMAS A DANIEL ESQUIRE              623 N MAIN ST GAINSVILLE FL 32601
THOMAS A MARINO                      ADDRESS ON FILE
THOMAS A PAULETTI JR                 ADDRESS ON FILE
THOMAS A WALDEN INS                  2523 S 4TH ST IRONTON OH 45638
THOMAS ALFORD                        ADDRESS ON FILE
THOMAS ALVIN BECKETT                 ADDRESS ON FILE
THOMAS AND THOMAS                    ADDRESS ON FILE
THOMAS ARNOLD & SUZZANNE ARNOLD      ADDRESS ON FILE
THOMAS BADHAM POLVOGT IN             22214 HIGHLANDS KNOLLS KATY TX 77450
THOMAS BEARDSLEY &                   ADDRESS ON FILE
THOMAS BOTHOF &                      ADDRESS ON FILE
THOMAS BROKAW AND CRYSTAL BROKAW     ERIK W. FOX COGBURN LAW OFFICES 2580 ST. ROSE PARKWAY, SUITE 330 HENDERSON NV
                                     89074
THOMAS BROWN AND                     ADDRESS ON FILE
THOMAS BRUBAKER                      ADDRESS ON FILE
THOMAS CARCHIDI &                    ADDRESS ON FILE
THOMAS CECIL BARNARD                 ADDRESS ON FILE
THOMAS CHRISTIAN &                   ADDRESS ON FILE
THOMAS COUNTY                        THOMAS COUNTY-TAX COMMIS P.O. BOX 2175 THOMASVILLE GA 31799
THOMAS COUNTY                        THOMAS COUNTY - TREASURE 300 N COURT COLBY KS 67701
THOMAS COUNTY TAX COMMISSIONER       225 N BROAD ST THOMASVILLE GA 31792
THOMAS CREGO &                       CHELAINE CREGO 12696 ELDORADO CT NE BLAINE MN 55449
THOMAS D POWERS TRUSTEE              125 E CARPENTER FRWY 11TH FL S IRVING TX 75062
THOMAS DAVID CHAMPAGNE               2540 62ND STREET PORT ARTHUR TX 77640
THOMAS DAVIDSON &                    ADDRESS ON FILE
THOMAS E GRIMM & SONS                ADDRESS ON FILE
THOMAS E. TODD LAND SURVEYOR, LLC    THOMAS E. TODD 455 S. OAK ST. COLVILLE WA 99114
THOMAS E. WILSON AVE                 76 W MERCURY BLVD HAPTON VA 23669
THOMAS EMMS &                        ADDRESS ON FILE
THOMAS FINCH                         ADDRESS ON FILE
THOMAS G MIGLIS                      ADDRESS ON FILE
THOMAS GIORDANO                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1234 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1260 of 1490
Claim Name                               Address Information
THOMAS H BILLINGSLEA CHAPTER 13          401 WEST A STREET STE 1680 SAN DIEGO CA 92101
THOMAS H. HEIST INS                      P.O. BOX 480 OCEAN CITY NJ 08226
THOMAS H. HEIST INSURANCE AGENCY         700 WEST AVENUE OCEAN CITY NJ 08226
THOMAS HARDWICK &                        ADDRESS ON FILE
THOMAS HARLANDER                         ADDRESS ON FILE
THOMAS HARRISON &ASSOCS                  P.O. BOX 507 MONTROSE AL 36559
THOMAS HENDERSON                         ADDRESS ON FILE
THOMAS HILL GROUP LLC                    2921 MARTI LANE - STE 3C MONTGOMERY AL 36116
THOMAS HILL PWSD NO.1                    LISA HULT 1005 GILLAN ROAD MOBERLY MO 65270
THOMAS HUGHES                            ADDRESS ON FILE
THOMAS INSURANCE AGENCY                  2874 PRICE DR, SUITE 2 BARTLETT TN 38134
THOMAS IV AND LORIE RYDER                ADDRESS ON FILE
THOMAS J HOYE                            ADDRESS ON FILE
THOMAS J IRWIN                           ADDRESS ON FILE
THOMAS J KEOUGH III                      ADDRESS ON FILE
THOMAS J SHEEHAN INS INC                 ADDRESS ON FILE
THOMAS KEVIN LEWIS                       ADDRESS ON FILE
THOMAS LEE                               ADDRESS ON FILE
THOMAS M HAY INC                         ADDRESS ON FILE
THOMAS M WHEAT JR &                      ADDRESS ON FILE
THOMAS M. CARR AND FRANCIS ELAINE CARR   WIGGER LAW FIRM, INC. HARREL L. WIGGER 8086 RIVERS AVENUE SUITE A NORTH
                                         CHARLESTON SC 29406
THOMAS M. COOPER                         ADDRESS ON FILE
THOMAS M. COPPAGE                        ADDRESS ON FILE
THOMAS MARANO                            ADDRESS ON FILE
THOMAS MARSH ROOFING & REMOLDING         THOMAS W MARSH II 807 DUNBAR ST REFUGIO TX 78377
THOMAS MCKISSACK &                       ADDRESS ON FILE
THOMAS MURPHY AGENCY                     5525 CAROLINA BEACH RD WILMINGTON NC 28412
THOMAS NAYLOR &                          ADDRESS ON FILE
THOMAS NELSON                            ADDRESS ON FILE
THOMAS NORMAN                            ADDRESS ON FILE
THOMAS P GORMAN CH 13 TRUSTEE            300 N WASHINGTON ST STE 400 ALEXANDRIA VA 22314
THOMAS PAINTING & PRESSURE CLEANING      MICHAEL E THOMAS MICHAEL E THOMAS 5323 WOODVALE DRIVE SARASOTA FL 34232
THOMAS PARK MANOR COA                    586 THOMAS BLVD EAST ORANGE NJ 07017
THOMAS POLACHECK TAX COLLECTOR           35 THOMAS STREET EXETER PA 18643
THOMAS R DUNLAP REAL ESTATE              APPRAISALS INC 4877 ANCHORS WAY GALESVILLE MD 20765
THOMAS R STEPHENSON                      ADDRESS ON FILE
THOMAS R. NIEMCZEWSKI                    OMAR T. SULAIMAN SULAIMAN LAW GROUP, LTD. 2500 SOUTH HIGHLAND AVENUE, SUITE
                                         200 CHICAGO IL 60604
THOMAS R. TREVETT                        ADDRESS ON FILE
THOMAS RESIDENTIAL                       COMMERCIAL APPRAISAL COM 700 WILEY AVE SALISBURY NC 28144
THOMAS RESIDENTIAL COMMERCIAL            APPRAISAL CO 700 WILEY AVE SALISBURY NC 28144
THOMAS ROOFING                           STEWARD L. THOMAS 605 WELLINGTON RD COPPELL TX 75019
THOMAS ROOFING & SUPPLY                  202 PRODUCTION DR YORKTOWN VA 23693
THOMAS SNOW JR                           ADDRESS ON FILE
THOMAS STEEG APPRAISALS                  4495-304 ROOSEVELT BLVD JACKSONVILLE FL 32210
THOMAS T KOHL                            ADDRESS ON FILE
THOMAS TALACTIC & TRACEY                 TALACTIC 6115 GRAY WOLF CT WALDORF MD 20603
THOMAS THOMPSON &                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1235 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1261 of 1490
Claim Name                            Address Information
THOMAS TICE APPRAISAL INC             P.O. BOX 9579 PHOENIX AZ 85068
THOMAS TIEDEMANN &                    ADDRESS ON FILE
THOMAS TOWNSHIP                       THOMAS TOWNSHIP - TREASU 249 N MILLER RD SAGINAW MI 48609
THOMAS W KENDO JR CO LPA AND          GLENN & CYNTHIA VAN AUSDAL 7925 PARAGON RD DAYTON OH 45459
THOMAS W LAMON                        ADDRESS ON FILE
THOMAS W MCDONALD TRUSTEE             3144 DAVENPORT SAGINAW MI 48602
THOMAS WOODS INS AGENCY               P.O. BOX 2940 WORCHESTER MA 01613
THOMAS YOUNGBERG                      ADDRESS ON FILE
THOMAS, AJU                           ADDRESS ON FILE
THOMAS, ALICIA                        ADDRESS ON FILE
THOMAS, BOBBY                         ADDRESS ON FILE
THOMAS, DEAN                          ADDRESS ON FILE
THOMAS, FAMATTA                       ADDRESS ON FILE
THOMAS, FANCI                         ADDRESS ON FILE
THOMAS, IRA                           ADDRESS ON FILE
THOMAS, JASMINE                       ADDRESS ON FILE
THOMAS, JATERIA                       ADDRESS ON FILE
THOMAS, JESSICA                       ADDRESS ON FILE
THOMAS, JOSHUA                        ADDRESS ON FILE
THOMAS, KATIE                         ADDRESS ON FILE
THOMAS, KEVIN                         ADDRESS ON FILE
THOMAS, KEVIN                         ADDRESS ON FILE
THOMAS, KEYANNA                       ADDRESS ON FILE
THOMAS, MAXWELL                       ADDRESS ON FILE
THOMAS, NADISHA                       ADDRESS ON FILE
THOMAS, NICOLE                        DON W. CARTIER, ESQ. CARTIER LAW PLLC 40 N. CENTRAL AVE, SUITE 1400 PHOENIX AZ
                                      85004
THOMAS, NICOLE                        ADDRESS ON FILE
THOMAS, ROXANN                        ADDRESS ON FILE
THOMAS, SCARLETT                      ADDRESS ON FILE
THOMAS, SHERNITA                      ADDRESS ON FILE
THOMAS, STEPHANIE                     ADDRESS ON FILE
THOMAS, TANESHA                       ADDRESS ON FILE
THOMAS, TONI                          ADDRESS ON FILE
THOMAS, TYRUS                         ADDRESS ON FILE
THOMAS, VERONIQUE                     ADDRESS ON FILE
THOMAS-DEGROOTE, MARGARET             ADDRESS ON FILE
THOMASON LAW FIRM PC                  111 LOMAS BLVD ALBURQUERQUE NM 87102
THOMASTON TOWN                        THOMASTON TOWN-TAX COLLE 170 MAIN STREET THOMASTON ME 04861
THOMASTON TOWN                        THOMASTON TOWN-TAX COLLE P.O. BOX 136 THOMASTON CT 06787
THOMASTON VILLAGE                     THOMASTON VIL - RECEIVER 100 EAST SHORE ROAD GREAT NECK NY 11023
THOMASVILLE CITY                      THOMASVILLE CITY-TAX COL 111 VICTORIA PL THOMASVILLE GA 31792
THOMASVILLE HOMES LLC                 2904 MOUNTAIN RD STE B PASADENA MD 21122
THOMPSON & GUILFORD                   100 E NORTH ST SCALES MOUND IL 61075
THOMPSON & GUILFORD                   MUT INS CO 310 JACKSON ST SCALES MOUND IL 61075
THOMPSON AFFORDABLE HANDYMAN          1309 12TH ST APT 2 WICHITA FALLS TX 76301
THOMPSON APPRAISAL SERVICES           P.O. BOX 778 MYRTLE BEACH SC 29578
THOMPSON BUILDERS INC                 290 GARDNER ST HINGHAM MA 02043
THOMPSON CARPENTRY & REMODELING LLC   MARY A THOMPSON 784 UPPER NECK RD PITTSGROVE NJ 08318



Epiq Corporate Restructuring, LLC                                                                Page 1236 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1262 of 1490
Claim Name                             Address Information
THOMPSON GROUP                         300 E GREENTREE RD 204 MARLTON NJ 08053
THOMPSON HINE LLP                      127 PUBLIC SQUARE 3900 KEY CTR CLEVELAND OH 44114
THOMPSON HINE LLP                      AUSTIN LANDING I 10050 INNOVATION DRIVE, STE 400 DAYTON OH 45342-4934
THOMPSON REALTY PC                     607 N HUDSON SILVER CITY NM 88061
THOMPSON REMOD &                       CLYDE & LISA TERRY P.O. BOX 430 VERO BEACH FL 32961
THOMPSON RENOVATION AND                CONSTRUCTION LLC 3206 KATHLEEN DR BAYTOWN TX 77523
THOMPSON TOWN                          TAX COLLECTOR P.O. BOX 845 N GROSVENORDALE CT 06255
THOMPSON TOWN                          THOMPSON TOWN-TAX RECEIV 4052 STATE ROUTE 42 MONTICELLO NY 12701
THOMPSON TOWNSHIP                      THOMPSON TWP - TAX COLLE 6251 THOMPSON RD NEEDMORE PA 17238
THOMPSON TOWNSHIP                      THOMPSON TWP - TAX COLLE 4183 RIDGE ROAD THOMPSON PA 18465
THOMPSON TOWNSHIP                      THOMPSON TOWNSHIP - TREA 268 N COUNTY RD 441 MANISTIQUE MI 49854
THOMPSON TOWNSHIP SCHOOL               SUSQUEHANNA SD - TAX COL 4183 RIDGE ROAD THOMPSON PA 18465
THOMPSON, ARIEL                        ADDRESS ON FILE
THOMPSON, BRANDON                      ADDRESS ON FILE
THOMPSON, BRIANA                       ADDRESS ON FILE
THOMPSON, CHARLES                      ADDRESS ON FILE
THOMPSON, COURTNEY                     ADDRESS ON FILE
THOMPSON, CYNTHIA                      ADDRESS ON FILE
THOMPSON, FEROL                        ADDRESS ON FILE
THOMPSON, JAMES                        ADDRESS ON FILE
THOMPSON, ROBERT                       ADDRESS ON FILE
THOMPSON, ROBERT                       ADDRESS ON FILE
THOMPSON, SHANE                        ADDRESS ON FILE
THOMPSON, STEPHANIE                    ADDRESS ON FILE
THOMPSON, WHITNEY                      ADDRESS ON FILE
THOMPSON-WALDEN INS AGY                4761 N. 9TH AVENUE PENSACOLA FL 32503
THOMPSONS CONSTRUCTION & CONSULTANT    CLIFTON THOMPSON 927 CUNNINGHAM AVE BESSEMER AL 35022
THOMPSONS ROOFING                      J&T QUALITY INVESTMENT GROUP INC. 9240 SW 54 STREET COOPER CITY FL 33328
THOMPSONTOWN BORO                      THOMPSONTOWN BORO - COLL 42 RIDGE ST. THOMPSONTOWN PA 17094
THOMPSONVILLE VILLAGE                  THOMPSONVILLE VLG - TREA P.O. BOX 184 - TWP HALL THOMPSONVILLE MI 49683
THOMSEN APPRAISAL                      SERVICES P.O. BOX 515 PROVO UT 84603
THOMSON REUTERS                        ATTN: GENERAL COUNSEL 610 OPPERMAN DRIVE P.O. BOX 64833 ST. PAUL MN 55164-1803
THOMSON REUTERS                        (TAX AND ACCOUNTING) INC. ATTN: GENERAL COUNSEL 2395 MIDWAY ROAD CARROLLTON TX
                                       75006-2521
THOMSON REUTERS (MARKETS) LLC          ATTN: GENERAL COUNSEL 3 TIMES SQUARE NEW YORK NY 10036
THOMSON REUTERS TAX & ACCOUNTING       P.O. BOX 6016 CAROL STREAM IL 60197-6016
THOMSON REUTERS-MARKETS-LLC            THOMSON REUTERS LEGAL TRACKER P.O. BOX 415983 BOSTON MA 02241
THORCON LLC                            P.O. BOX 1811 LYONS CO 80540
THORESEN, BLAKE                        ADDRESS ON FILE
THORNAPPLE TOWNSHIP                    THORNAPPLE TWP - TREASUR 200 EAST MAIN MIDDLEVILLE MI 49333
THORNBURG, BRICE                       ADDRESS ON FILE
THORNBURY TOWNSHIP                     THORNBURY TWP - TAX COLL 8 TOWNSHIP DRIVE CHEYNEY PA 19319
THORNDIKE TOWN                         THORNDIKE TOWN - TAX COL P.O. BOX 10 THORNDIKE ME 04986
THORNHILL CITY                         CITY OF THORNHILL - CLER 2311 THORNHILL ROAD LOUISVILLE KY 40222
THORNHILL LAKE HOMEOWNERS ASSOC INC    C/O BENCHMARK PROPERTY MANAGEMENT 7932 WILES ROAD CORAL SPRINGS FL 33065
THORNHILL PROPERTIES, INC.             6301 N. CHARLES ST. SUITE 2 BALTIMORE MD 21212
THORNHURST TOWNSHIP                    THORNHURST TWP - TAX COL 7 FIR LANE 112A-14 CCE THORNHURST PA 18424
THORNLEY CONST LLC                     RONALD E THORNLEY JR. 22184 SHOCKLEY RD MILFORD DE 19963
THORNTON LAND SURVEYING                CON SERVE INC P.O. BOX 249 GIG HARBOR WA 98335



Epiq Corporate Restructuring, LLC                                                                 Page 1237 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1263 of 1490
Claim Name                             Address Information
THORNTON MELLON LLC                    939 W NORTH AVE SUITE 830 CHICAGO IL 60642
THORNTON MELLON, LLC                   222 W ONTARIO STE 320 CHICAGO IL 60654
THORNTON TOWN                          THORNTON TOWN - TAX COLL 16 MERRILL ACCESS ROAD THORNTON NH 03285
THORNTON, CAMBRIE                      ADDRESS ON FILE
THORNTON, ELIZABETH                    ADDRESS ON FILE
THORNTON, TAYLOR                       ADDRESS ON FILE
THORNWOOD HOMEOWNERS ASSOCIATION       C/O 800 WEST 5TH AVENUE SUITE 110B NAPERVILLE IL 60563
THORP & TRAINER INC                    107 AIRPORT RD WESTERLY RI 02891
THORP CITY                             THORP CITY TRESURER P.O. BOX 334 THORP WI 54771
THORP TOWN                             THORP TWN TREASURER N15854 TIEMAN AVE THORP WI 54771
THOUSAND ROSES PHASE II                1500 THOUSAND ROSES DRIVE N. LAKE WALES FL 33853
THOUSAND-ISLAND CS (C                  THOUSAND-ISLAND CS - COL 8481 COUNTY ROUTE 9 CLAYTON NY 13624
THREATT, AUDREY                        ADDRESS ON FILE
THREE BRIDGE CONSULTING                920 SECOND AVE S STE 650 MINNEAPOLIS MN 55402
THREE BROTHERS PAINTING                SERVICES INC 13 WONDERLAND AVE SAUGUS MA 01906
THREE BROTHERS ROOFING                 570 NW 91 ST MIAMI FL 33150
THREE CHIPS CONSTRUCTION, LLC          P.O. BOX 993 DEMING NM 88031
THREE FOUNTIANS CEDAR CITY RCTN ASSN   P.O. BOX 2094 CEDAR CITY UT 84721
THREE HORIZONS SOUTH CONDOMINIUM       P.O. BOX 14-4216 CORAL GABLES FL 33114
THREE KINGS CONSTRUCTION               1140 VALLEY VIEW RD NORMAN OK 73069
THREE KINGS CONTRACTING                SERVICES LLC 2803 N TEUTONIA AVE MILWAUKEE WI 53206
THREE LAKES MAINTENANCE CORP           P.O. BOX 333 MALAGA WA 98828
THREE LAKES TOWN                       THREE LAKES TWN TREASURE P.O. BOX 565 THREE LAKES WI 54562
THREE OAKS TOWNSHIP                    THREE OAKS TWP - TREASUR P.O. BOX 55 THREE OAKS MI 49128
THREE OAKS VILLAGE                     THREE OAKS VILLAGE - TRE 21 NORTH ELM ST THREE OAKS MI 49128
THREE PALMS INVESTMENT GROUP LLC, ET   JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
AL.                                    NV 89135
THREE PALMS INVESTMENT GROUP, LLC      MICHAEL BEEDE, ESQ. THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY,
                                       SUITE 307 HENDERSON NV 89074
THREE RIVERS BUILDERS LLC              8338 VETERANS HWY SUITE 204A MILLERSVILLE MD 21108
THREE RIVERS CITY                      THREE RIVERS CITY - TREA 333 W MICHIGAN AVE THREE RIVERS MI 49093
THREE STAR INC                         334 MURRAY ST ELIZABETH NJ 07202
THREE WAY CITY                         THREE WAY CITY-TAX COLLE 100 E MAIN ST - ROOM 107 JACKSON TN 38301
THRIVE FEDERAL CREDIT UNION            4501 SOUTH DELAWARE DRIVE MUNCIE IN 47302
THROCKMORTON CENTRAL APP               THROCKMORTON CAD - COLLE P.O. BOX 788 THROCKMORTON TX 76483
THRONSON, TERESA                       ADDRESS ON FILE
THROOP BORO                            THROOP BORO - TAX COLLEC 436 SANDERSON ST THROOP PA 18512
THROOP TOWN                            THROOP TOWN- TAX COLLECT 7471 ROBINSON RD TOWN HA AUBURN NY 13021
THROSTUR ASTTHORSSON &                 PETUR SIGURDSSON 2634 WINDSORG GATE LN ORLANDO FL 32828
THUNDER PROPERTIES LLC                 ROGER P. CROTEAU ROGER P. CROTEAU & ASSOCIATES, LTD. 9120 WEST POST ROAD SUITE
                                       100 LAS VEGAS NV 89148
THUNDER PROPERTIES, INC.               ROGER P. CROTEAU ROGER P. CROTEAU & ASSOCIATES, LTD. 9120 WEST POST ROAD,
                                       SUITE 100 LAS VEGAS NV 89148
THUNDER PROPERTIES, INC., ET AL.       ROGER P. CROTEAU ROGER P. CROTEAU & ASSOCIATES, LTD. 9120 WEST POST ROAD SUITE
                                       100 LAS VEGAS NV 89148
THUNDERBIRD CLUB INC.                  9055 THUNDERBIRD DRIVE CORAL SPRINGS FL 33065
THUNDERBOLT CITY                       THUNDERBOLT CITY-TAX COL 2821 RIVER DR THUNDERBOLT GA 31404
THUNDERSTORM ROOFING                   P.O. BOX 366 ICARD NC 28666
THURMAN SPRINGS                        3301 HEBRON RD LAKE CITY SC 29560
THURMAN TOWN                           THURMAN TOWN-TAX COLLECT P.O. BOX 29 ATHOL NY 12810


Epiq Corporate Restructuring, LLC                                                                 Page 1238 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1264 of 1490
Claim Name                             Address Information
THURMAN, JACQUELINE                    ADDRESS ON FILE
THURN CONSTRUCTION INC                 1245 JEFFERSON DR LAKELAND FL 33803
THURSTON COUNTY                        THURSTON COUNTY - TREASU P.O. BOX 625 PENDER NE 68047
THURSTON COUNTY                        THURSTON COUNTY - TREASU 2000 LAKERIDGE DR SW OLYMPIA WA 98502
THURSTON COUNTY TREASURER              2000 LAKE RIDGE DR. SW OLYMPIA WA 98502
THURSTON PUBLIC UTILITY DISTRICT       921 LAKERIDGE WAY SW SUITE 301 OLYMPIA WA 98502
THURSTON, HANCE                        ADDRESS ON FILE
TIAA BANK                              GROUND RENT P.O. BOX 71230 CHARLOTTE NC 28272
TIBBOEL AGENCY                         2191 HWY 17 N MT PLEASANT SC 29466
TIBURCIO GUTIERREZ                     7871 COLDWATER CANYON AVENUE NORTH HOLLYWOOD CA 91605
TIBURCIO PROF INS                      2830 WINKLER AVE 104A FT MYERS FL 33916
TICKFAW VILLAGE                        TICKFAW VILLAGE - COLLEC P.O. BOX 249 TICKFAW LA 70466
TICONDEROGA C S (TICONDE               TICONDEROGA CS- TAX COLL 5 CALKINS PLACE TICONDEROGA NY 12883
TICONDEROGA C S (TN OF H               TICONDEROGA C S-TAX COLL 5 CALKINS PLACE TICONDEROGA NY 12883
TICONDEROGA TOWN                       TICONDEROGA TN - COLLECT 132 MONTCALM ST. TICONDEROGA NY 12883
TIDES WEST COMMUNITY ASSOCIATION       P.O. BOX 534 OCEAN PARK WA 98640
TIDEWATER INS AGENCY INC               P.O. BOX 639 HAMPTON VA 23669
TIDEWATER LANDOWNERS ASSOCIATION       212 EAST BAIN DRIVE TIDEWATER OR 97390
TIDIOUTE BORO                          SANDRA MARTIN - TAX COLL 81 MAIN ST. TIDIOUTE PA 16351
TIDWELL & TALLEY INC                   P.O. BOX 2164 DALTON GA 30722
TIEHEN GROUP INC                       3401 COLLEGE BLVD 250 LEAWOOD KS 66211
TIER RESTORATION                       199 SPENCE LANE NASHVILLE TN 37210
TIER4 ADVISORS LLC                     310 MAXWELL RD SUITE 400 ALPHARETTA GA 30009
TIERNEY, KENNETH                       ADDRESS ON FILE
TIERNEY, WILLIAM                       ADDRESS ON FILE
TIERRA DE LAS PALMAS OWNERS ASSOC      P.O. BOX 93627 LAS VEGAS NV 89193
TIERRA VERDE HOMEOWNERS ASSOCIATION,   4373 EL CORO, P.O. BOX 8947 FT MOHAVE AZ 86427
INC
TIFFANY & BOSCO P.A.                   ATTN JENNIFER HAMLIN; MARK S BOSCO MICHAEL A BOSCO JR 2525 E CAMELBACK RD STE
                                       300 PHOENIX AZ 85016
TIFFANY & BOSCO P.A.                   ATTN JENNIFER HAMLIN; MARK S BOSCO MICHAEL A BOSCO JR 2525 E CAMELBACK RD STE
                                       300 PHOENIX AZ 85016-9240
TIFFANY KING &                         ADDRESS ON FILE
TIFFANY MILLER                         ADDRESS ON FILE
TIFFANY NELSON & LOC                   NGUYEN 430 HOYT ST LAKEWOOD CO 80226
TIFFANY PARK CONDO ASSOCIATION         P.O. BOX 98119 LAS VEGAS NV 89193
TIFFANY VARNER &                       ADDRESS ON FILE
TIFFANY WONG & JIP &                   ADDRESS ON FILE
TIFT COUNTY                            TIFT COUNTY-TAX COMMISSI P.O. BOX 930 TIFTON GA 31793
TIFT COUNTY TAX COMMISSION             225 TIFT AVE TIFTON GA 31793-0930
TIGER & SON ROOFING CO                 14401 BASS CREEK RD MIRAMAR FL 33027
TIGER TEAM ROOFING INC                 10354 NW 55TH ST SUNRISE FL 33351
TIGERS MAINTENANCE & BUILDING INC.     197-20 120 AVENUE JAMAICA NY 11434
TIGERTON VILLAGE                       TIGERTON VLG TREASURER P.O. BOX 147 TIGERTON WI 54486
TIGNALL CITY                           TIGNALL CITY-TAX COLLECT P.O. BOX 218 TIGNALL GA 30668
TIGUE INTERIORS                        MICHAEL TIGUE 5900 BREASWOOD SUITE 130 HOUSTON TX 77096
TIHESHA WILSON & WILLIAM PARKER        36 SOUTH 8 STREET NEWARK NJ 07107
TILDEN TOWN                            TILDEN TWN TREASURER 10460 110TH STREET CHIPPEWA FALLS WI 54729
TILDEN TOWNSHIP                        ALISON EPTING - TAX COLL 874 HEX HIGHWAY HAMBURG PA 19526
TILE MASTERWORKS INC                   5312 VALLEY VISTA DR HEREFORD AZ 85615


Epiq Corporate Restructuring, LLC                                                                Page 1239 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1265 of 1490
Claim Name                               Address Information
TILGHMAN INS AGENCY                      P.O. BOX 10 NORTH MYRTLE BEACH SC 29597
TILGHMAN INS OF MYRTLE B                 P.O. BOX 7218 MYRTLE BEACH SC 29572
TILLAMOOK COUNTY                         TILLAMOOK COUNTY TAX COL 201 LAUREL AVE - COUNTY TILLAMOOK OR 97141
TILLAMOOK COUNTY TAX OFFICE              201 LAUREL AVE. TILLAMOOK OR 97141
TILLAPAW APPRAISAL                       2325 MALONE AVE SE MASSILLON OH 44646
TILLER & ASSOCIATES INC                  1048 FL GA HWY HAVANA FL 32333
TILLETT, GARY L                          16207 TALAVERA DE AVILA TAMPA FL 33613
TILLMAN COUNTY                           TILLMAN COUNTY - TAX COL P.O. BOX 986 FREDERICK OK 73542
TILLMAN COUNTY CLERK                     201 N MAIN ST FREDERICK OK 73542
TILLMAN, ANTHONY                         ADDRESS ON FILE
TILLMAN, MARK                            ADDRESS ON FILE
TILLMAN, VERA                            ADDRESS ON FILE
TILTON TOWN                              TILTON TOWN -TAX COLLECT 257 MAIN STREET TILTON NH 03276
TIM COTTRILL REAL ESTATE LLC             1149 EASTGATE DRIVE CINCINNATI OH 45231
TIM CRAWFORD INS AGENCY                  1415 WALTON BVLD ROCHESTER HILLS MI 48309
TIM FETTERS ROOFING LLC                  727 WINDFIELD LN MACHESNEY PARK IL 61115
TIM GOTREAUX CONTRACTOR                  INC 3124 BAYOU MALLETT HWY EUNICE LA 70535
TIM GRABOSKI ROOFING INC                 ATTN JACK & MARILYN LEBOWITZ 1071 SW 30TH AVE DEERFIELD BEACH FL 33442
TIM MOORE AGENCY                         7016 A MARKET ST WILMINGTON NC 28411
TIM PARKMAN INC                          P.O. BOX 2220 CLINTON MS 39060
TIM PRESKO INS                           7817 N OAK TRAFFICWAY KANSAS CITY MO 64118
TIM ROGERS &                             ADDRESS ON FILE
TIM SMITH CONSTRUCTION                   801 S STATE ST SOUTH WHITLEY IN 46787
TIM TRUMAN CH 13 TRUSTEE                 6851 NE LOOP 820 STE 300 FORT WORTH TX 76180
TIM WISE AGENCY                          913 GULF BREEZE PARKWAY SUITE 10 GULF BREEZE FL 32561
TIM'S CLEANER CARPETS & RESTORATION,     P.O. BOX 1144 CORUALLIS MT 59828
INC
TIMALSINA, BIBHUTI                       ADDRESS ON FILE
TIMBER CREEK SQUARE OWNERS ASSOC INC     12700 PARK CENTRAL DRIVE, SUITE 600 DALLAS TX 75251
TIMBER GREENS COMMUNITY ASSOCIATION,     6333 TIMBER GREENS BOULEVARD NEW PORT RICHEY FL 34655
INC
TIMBER LAKES AND TIMBER RIDGE ASSOC INC 25610 TIMBER LAKES DR SPRING TX 77380-1653
TIMBER LANE UD ITM                       TIMBER LANE UD - TAX COL P.O. BOX 672346 HOUSTON TX 77267
TIMBER OAKS CMTY. SERVICES ASSOC. INC    9887 4TH STREET N SUITE 301 ST PETERSBURG FL 33702
TIMBER PINES COMMUNITY ASSOCIATION INC   6872 TIMBER PINES BLVD SPRING HILL FL 34606
TIMBER RIDGE HOMEOWNERS ASSOCIATION      1911 SW CAMPUS DR 454 C/O C M & M CO. FEDERAL WAY WA 98023
TIMBERBROOK CONDOMINIUM INC              3414 MORNINGWOOD DRIVE OLINEY MD 20832
TIMBERBROOKE HOMEOWNERS ASSN, INC        3103 EMMORTON ROAD ABINGDON MD 21009
TIMBERHILLS HOMEOWNERS ASSOCIATION INC. P.O. BOX 3732 HOUSTON TX 77253
TIMBERLAKE COMMUNITY CLUB                2880 E TIMBERLAKE DRIVE W SHELTON WA 98584
TIMBERLAKE CONDOMINIUM ASSOCIATION       1341 W ROBINHOOD DR. B-7 STOCKTON CA 95207
TIMBERLAKE ID W                          TIMBERLAKE ID - TAX COLL 6935 BARNEY RD 110 HOUSTON TX 77092
TIMBERLANE APPRAISAL                     3015 SHANNON LAKES NORTH SUITE 301 TLLAHASSEE FL 32309
TIMBERLINE COMMUNITY ASSOCIATION         P.O. BOX 488 GIG HARBOR WA 98335
TIMBERLINE HEATING & AIR CONDITIONING    1453 E WHITE MOUNTAIN BLVD P.O. BOX 97 PINETOP AZ 85935
TIMBERLINE INS AGY INC                   P.O. BOX 20007 CHEYNNE WY 82003
TIMBERLINE ROOFING                       6660 DELMONICO DR. 423 COLORADO SPRINGS CO 80919
TIMBERLINE ROOFING &                     JEFFERY GLADDEN P.O. BOX 753 PROSPER TX 75078
TIMBERLINE ROOFING & CON                 P.O. BOX 753 PROSPER TX 75078



Epiq Corporate Restructuring, LLC                                                                   Page 1240 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1266 of 1490
Claim Name                             Address Information
TIMBERLINE VILLAGE INC                 16431 57TH AVE SE SNOHOMISH WA 98296
TIMBERVILLE TOWN                       TIMBERVILLE TOWN - TREAS 392 SOUTH MAIN ST TIMBERVILLE VA 22853
TIMBERWAY COMMUNITY ASSOCIATION        P.O. BOX 310 ALACHUA FL 32616
TIME INVESTMENT COMPANY, INC           100 N 6TH AVE WEST BEND WI 53095
TIME WARNER CABLE ENTERPRISES, LLC     ATTN: GENERAL COUNSEL 3179 ERIE BLVD E SYRACUSE NY 13214
TIME WARNER CABLE ENTERPRISES, LLC     ATTN: GENERAL COUNSEL 3179 ERIE BLVD EAST SUITE 230 SYRACUSE NY 13214
TIME WARNER CABLE ENTERPRISES, LLC     ATTN: GENERAL COUNSEL 1600 DUBLIN RD COLUMBUS OH 43215
TIMEVALUE SOFTWARE                     22 MAUCHLY IRVINE CA 92618
TIMM, JOHNNIE                          ADDRESS ON FILE
TIMMERCER DUKES                        1304 SHANA ST WAYNESBORO MS 39367
TIMMONS PROPERTIES, INC                2200 HILLSBORO ROAD, SUITE 200 NASHVILLE TN 37212
TIMOTHY & CHRISTINA                    ADDRESS ON FILE
TIMOTHY & DOROTHY                      ADDRESS ON FILE
TIMOTHY A JUSKA                        ADDRESS ON FILE
TIMOTHY BAILEY &                       ADDRESS ON FILE
TIMOTHY CALLISON &                     ADDRESS ON FILE
TIMOTHY CLEGG &                        ADDRESS ON FILE
TIMOTHY D. ALDERMAN                    ADDRESS ON FILE
TIMOTHY DOHERTY                        ADDRESS ON FILE
TIMOTHY DUGDALE                        PRO SE - TIMOTHY DUGDALE 1042 PELISSIER AVE WINDSOR ON CANADA
TIMOTHY E BAXTER & ASSOCIATES PC       P.O. BOX 2669 FARMINGTON HILLS MI 48333-2669
TIMOTHY EVANSON & LAURA                ADDRESS ON FILE
TIMOTHY FITZGERALD                     ADDRESS ON FILE
TIMOTHY H IVY TRUSTEE                  P.O. BOX 1313 JACKSON TN 38302-1313
TIMOTHY J DONAHUE                      ADDRESS ON FILE
TIMOTHY J OURSLER TRUSTE               GROUND RENT 102 W PENNSYLVANIA AVE, TOWSON MD 21204
TIMOTHY JOHNSON                        ADDRESS ON FILE
TIMOTHY JOWERS                         ADDRESS ON FILE
TIMOTHY KREPS                          ADDRESS ON FILE
TIMOTHY M SMITH                        ADDRESS ON FILE
TIMOTHY P BRANIGAN                     ADDRESS ON FILE
TIMOTHY PARKS                          ADDRESS ON FILE
TIMOTHY PERRY                          ADDRESS ON FILE
TIMOTHY R MORATTO &                    ADDRESS ON FILE
TIMS CUSTOM PAINTING                   TIMOTHY P ACKLEY 18 BEAR HOLLOW LANE LITTLE EGG HARBOR TWP NJ 08087
TIMS HANDYMAN SERVICES                 TIMOTHY LINT TIMOTHY M. LINT 1704 INDIAN CAMP TRAIL ROUND ROCK TX 78681
TIMS, JENNIFER                         ADDRESS ON FILE
TINA BINKERD                           ADDRESS ON FILE
TINA D REYNOLDS                        ADDRESS ON FILE
TINA DIAZ                              ADDRESS ON FILE
TINA HOAK                              ADDRESS ON FILE
TINA M VERNON TAX COLLECTOR            P.O. BOX 128 NEVADA CITY CA 95959-0128
TINA PEREZ &                           ADDRESS ON FILE
TINA RAYMER                            ADDRESS ON FILE
TINA STRACKBEIN                        ADDRESS ON FILE
TINA TULLOS                            ADDRESS ON FILE
TINDEL APPRAISAL GROUP INC             2012 CUMBRE CT CARLSBAD CA 92009
TINH HOAI PHAM                         ADDRESS ON FILE
TINICUM TOWNSHIP                       TINICUM TWP - TAX COLLEC 366 CAFFERTY RD PIPERSVILLE PA 18947



Epiq Corporate Restructuring, LLC                                                                 Page 1241 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1267 of 1490
Claim Name                              Address Information
TINICUM TOWNSHIP                        TINICUM TWP - TAX COLLEC TWP BLDG -629 N GOV PRIN ESSINGTON PA 19029
TINK WIG PROPERTY OWNERS                ASSOCIATION 12 CLUBHOUSE DRIVE HAWLEY PA 18428
TINK WIG PROPERTY OWNERS ASSOC          12 CLUBHOUSE DRIVE HAWLEY PA 18428
TINKAM, PATRICK                         ADDRESS ON FILE
TINKER INSURANCE AGENCY                 1136 ALBANY AVE HARTFORD CT 06112
TINLEY PLACE CONDO                      ASSOCIATION 8142 W 168TH PLACE TINLEY PARK IL 60477
TINLEY SQUARE CONDOMINIUM ASSOCIATION   C/O VP MANAGEMENT P.O. BOX 185 TINLEY PARK IL 60477
TINMOUTH TOWN                           TINMOUTH TOWN - TAX COLL 515 NORTH END ROAD TINMOUTH VT 05773
TINNEY, SHALEE                          ADDRESS ON FILE
TINNIN, JASON                           ADDRESS ON FILE
TINOS CONSTRUCTION                      FLORENTINO J VIDALES 1763 TIMMONS DR HARTSVILLE SC 29550
TINOS HANDYMAN SERVICE &                ROEL & SYLVIA LISCANO 2290 TIMBER CREEK DR ROCKWELL TX 75032
TINTON FALLS BORO                       TINTON FALLS BORO - COLL 556 TINTON AVENUE TINTON FALLS NJ 07724
TIOFILO BENITEZ                         4815 COLONIAL AVE DALLAS TX 75215
TIOGA CEN SCH (COMBINED                 TIOGA CS-TAX COLLECTOR 27 FIFTH AVE TIOGA CENTER NY 13845
TIOGA COUNTY TREASURER                  56 MAIN ST OWEGO NY 13827
TIOGA TOWN                              TIOGA TOWN-TAX COLLECTOR P.O. BOX 193 TIOGA CENTER NY 13845
TIOGA TOWNSHIP                          CO. TAX COLLECTION-TIOGA 118 MAIN ST WELLSBORO PA 16901
TIONESTA TOWNSHIP                       TIONESTA TWP - TAX COLLE 778 RED BRUSH RD TIONESTA PA 16353
TIPPAH COUNTY                           TIPPAH COUNTY-TAX COLLEC 102 C NORTH MAIN RIPLEY MS 38663
TIPPECANOE COUNTY TREASURER             TIPPECANOE COUNTY - TREA 20 NORTH 3RD STREET LAFAYETTE IN 47901
TIPPETT, KELLY                          ADDRESS ON FILE
TIPTON & TIPTON                         P.O. BOX 1284 CORBIN KY 40702
TIPTON CONSTRUCTION                     DELMAR W. TIPTON 180 IRONWOOD LANE BLUE RIDGE GA 30513
TIPTON COUNTY                           TIPTON COUNTY-TRUSTEE P.O. BOX 487 COVINGTON TN 38019
TIPTON COUNTY                           TIPTON COUNTY - TREASURE 101 EAST JEFFERSON TIPTON IN 46072
TIPTON COUNTY CHANCERY CLERK OF         COURTS 1801 S COLLEGE ST STE 110 COVINGTON TN 38019
TIPTON COUNTY TREASURER                 101 E. JEFFERSON ST, STE. 201 TIPTON IN 46702
TIPTON COUNTY TRUSTEE                   P.O. BOX 487 COVINGTON TN 38019
TIPTON COUNTY TRUSTEE                   1 COURTHOUSE COURT SQ COVINGTON TN 38019-0487
TIPTON MUNICIPAL UTILITIES              P.O. BOX 288 TIPTON IN 46072
TIPTON, CHRIS                           ADDRESS ON FILE
TIPTONVILLE CITY                        TIPTONVILLE CITY-TAX COL 130 S COURT ST TIPTONVILLE TN 38079
TIRADO, NORMARIE                        ADDRESS ON FILE
TIRADO-BAILEY, BETH                     ADDRESS ON FILE
TIRONE CLEMONS                          FRED E. WALKER, P.C KIMBERLY NASH, ESQ 609 CASTLE RIDGE ROAD, SUITE 220 AUSTIN
                                        TX 78746
TISBURY TOWN                            TISBURY TOWN - TAX COLLE P.O. BOX 1208 VINEYARD HAVEN MA 02568
TISH ROY INS AGENCY                     P.O. BOX 60130 CORPUS CHRISTI TX 78466
TISHOMINGO COUNTY                       TISHOMINGO CO-TAX COLLEC 1008 BATTLEGROUND DR - S IUKA MS 38852
TISHOMINGO TOWN                         TISHOMINGO TOWN-TAX COLL 1281 MAIN STREET TISHOMINGO MS 38873
TITAN BUILDERS, INC.                    MIKE KLEINBERG 6160 N. CICERO AVE 400 CHICAGO IL 60646
TITAN CONST & E&K                       VANGELDER 3900 FORD RD STE C PHILADELPHIA PA 19131
TITAN CONST BRB LLC                     1212 4TH ST SE STE 527 WASHINGTON DC 20003
TITAN CONTRACTING LLC                   650 S INTERSTATE 35 ROAD RED OAK TX 75154
TITAN CONTRACTORS                       THE ROOF TITAN LLC 207 E AVE EAST MIDLOTHIAN TX 76065
TITAN ENVIRONMENTAL SOLUTIONS, INC      1521 E ORANGETHORPE AVEN SUITE B FULLERTON CA 92831
TITAN GROUP LLC                         112 E LINCOLN AVE BELVIDERE IL 61008
TITAN LENDERS CORP                      5353 W DARTMOUTH AVE STE 302 DENVER CO 80227



Epiq Corporate Restructuring, LLC                                                                  Page 1242 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1268 of 1490
Claim Name                               Address Information
TITAN REMEDIATION INDUSTRIES INC         13510 EXOTICA LANE WELLINGTON FL 33414
TITAN TITLE & CLOSING LLC                110 EAST A STREET JENKS OK 74037
TITLE & ABSTRACT REO, INC.               144 S. WHITE HORSE PIKE SOMERDALE NJ 08083
TITLE AGENCY OF FLORIDA, INC.            19535 GULF BOULEVARD, SUITE C INDIAN SHORES FL 33785
TITLE GUARANTY OF HAWAII, INCORPORATED   235 QUEEN STREET HONOLULU HI 96813
TITLE SERVICE AND ESCROW COMPANY         215 W. BRIDGE ST. YERINGTON NV 89447
TITLE SOLUTIONS INC                      17272 REDHILL AVE IRVINE CA 92614
TITLE SOURCE INC 61142863 USE            662 WOODWARD AVE DETROIT MI 48226
TITLE SOURCE, INC.                       ATTN: GENERAL COUNSEL 662 WOODWARD AVENUE DETROIT MI 48226
TITLE SOURCE, INC. CA FACILITY           ATTN: GENERAL COUNSEL 17785 CENTER COURT DRIVE NORTH SUITE 760 CERRITOS CA
                                         90703
TITLE SOURCE, INC. PA FACILITY           ATTN: GENERAL COUNSEL 1187 THORN RUN EXTENSION SUITE 600 CORAOPOLIS PA 15108
TITTABAWASSEE TOWNSHIP                   TITTABAWASSEE TWP - TREA 145 S 2ND ST - P.O. BOX FREELAND MI 48623
TITUS COUNTY                             TITUS COUNTY - TAX COLLE 110 S MADISON AVE/SUITE MOUNT PLEASANT TX 75455
TITUS COUNTY APPRAISAL D                 TITUS CAD - TAX COLLECTO P.O. BOX 528 MT PLEASANT TX 75456
TITUS COUNTY APPRAISAL DISTRICT          2404 W FERGUSON RD MOUNT PLEASANT TX 75455
TITUS COUNTY TAX COLLECTOR               110 S MADISON ST STE A & B MOUNT PLEASANT TX 75455
TITUSVILLE AREA SCHOOL D                 SHERYL WALTERS - TAX COL 181 S. MAIN STREET PLEASANTVILLE PA 16341
TITUSVILLE AREA SCHOOL D                 TITUSVILLE AREA SD - COL 17563 BURROWS RD PLEASANTVILLE PA 16341
TITUSVILLE AREA SCHOOL D                 ANN WARNER - TAX COLLECT 345 BREEDTOWN RD TITUSVILLE PA 16354
TITUSVILLE CITY CITY BI                  CITY OF TITUSVILLE 107 N FRANKLIN ST CITY H TITUSVILLE PA 16354
TITUSVILLE CITY COUNTY                   CRAWFORD COUNTY - TREASU 903 DIAMOND PARK-COURTHO MEADVILLE PA 16335
TITUSVILLE S.D./TITUSVIL                 CITY OF TITUSVILLE 107 N FRANKLIN ST CITY TITUSVILLE PA 16354
TITUSVILLE SD/OIL CREEK                  TITUSVILLE SD - TAX COLL 128 EAST CENTRAL AVE TITUSVILLE PA 16354
TITUSVILLE SD/ROME TWP                   ROME TWP - TAX COLLECTOR 40106 BEMENT LN CENTERVILLE PA 16404
TIVERTON TOWN                            TIVERTON TOWN - TAX COLL 343 HIGHLAND ROAD TIVERTON RI 02878
TIVOLI VILLAGE                           TIVOLI VILLAGE - CLERK 86 BROADWAY TIVOLI NY 12583
TIWARI, SHAILESH                         ADDRESS ON FILE
TJ APPRAISALS INC                        4037 N PULASKI RD CHICAGO IL 60641
TJ OF MIAMI INC                          2467 NW 95 STREET MIAMI FL 33147
TJB SERVICES                             TIM BUMS TIM BUMS 39590 COPPER CRAFT DRIVE MURRIETA CA 92562
TJO CONSTRUCTION                         P.O. BOX 704 GRANDY NC 27939
TJOSVOLD, BRUCE                          ADDRESS ON FILE
TJR CONSTRUCTION LLC                     92 W SUTTON ROAD SUTTON MA 01590
TK CONSTRUCTION INC.                     TAO J CLIFT P.O. BOX 2253 POST FALLS ID 83877
TK HOLDINGS GROUP LLC                    P.O. BOX 667 TURNERSVILLE NJ 08012
TK IMPROVEMENTS LLC                      4038 OLD FEDERAL HILL RD JARRETTSVILLE MD 21084
TKB SERVICES & C&S                       FRANCO-MEDINA & D FRANCO 1701 LAKESHORE BLVD1404 JACKSONVILLE FL 32210
TL MORGAN GENERAL CONTRACTORS, LTD       7910 S. BELL ST AMARILLO TX 79110
TLC FIN                                  319 E JIMMIE LEEDS RD GALLOWAY NJ 08205
TLC HOME SOLUTIONS LLC                   28209 NE 9TH ST CAMAS WA 98607
TLC INS ASSOCIATES                       699 WEST GERMANTOWN PLYMOUTH MEETING PA 19462
TLC MAINTANCE INC                        8549 NW 45 STREET CORAL SPRINGS FL 33065
TLC ROOFING                              TOMMY L CLARK SR. 609 MALLETTE DR 425 VICTORIA TX 77904
TLC ROOFING & CONSTRUCTI                 13911 2ND ST DADE CITY FL 33525
TLOA, INC                                P.O. BOX 7062 JUPITER FL 33468
TLS UNLIMITED                            3581 NW 5TH AVENUE OAKLAND PARK FL 33309
TLS UNLIMITED                            P.O. BOX 6845 LINCOLN NE 68506-0845
TLSC INVESTMENT, INC.                    23726 SILVER SPRAY DRIVE DIAMOND BAR CA 91765



Epiq Corporate Restructuring, LLC                                                                  Page 1243 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1269 of 1490
Claim Name                             Address Information
TM ROOFING                             LUIS A. MARTINEZ LUIS A. MARTINEZ PO BOX 4176 BLUE JAY CA 92317
TMB CONSTRUCTION AND RESTORATION INC   TED BISCEGLIA 8544 SANDALWOOD COURT RANCHO CUCAMONGA CA 91730
TMLF HAWAII LLC                        1001 BISHOP STREET SUITE 1000 HONOLULU HI 96813
TMLF HAWAII LLLC                       1001 BISHOP ST STE 1000 HONOLULU HI 96813
TMP ROOFING                            TEAM MARTIN PROPERTIES LLC 303 PARKE LAKE DR WYLIE TX 75098
TMRCC LLC                              9001 LONE TREE DRIVE MANOR TX 78653
TMS INSURANCE LLC                      135 MAXESS ROAD MELVILLE NY 11747
TN DEPT OF FINANCIAL INSTITUTIONS      312 ROSA L PARKS AVE 26TH FL NASHVILLE TN 37243
TN DEPT OF REVENUE                     500 DEADERICK ST NASHVILLE TN 37242
TN HOME IMPROVERS INC                  P.O. BOX 64 ARLINGTON TN 38002
TN SECRETARY OF STATE                  WILLIAM SNODGRASS TOWER 312 ROSA L PARKS AVE 6TH FL NASHVILLE TN 37243-1102
TNA PROPERTIES INC                     1500 OLD FANNIN RD BRANDON MS 39047
TNA PROPERTIES, LLC                    1500 OLD FANNIN RD BRANDON MS 39047
TNT SEAMLESS GUTTERS LLC               P.O. BOX 66 FORT MORGAN CO 80701
TNTSI INC                              8110 CYPRESS PLAZA DR STE 304 JACKSONVILLE FL 32256
TO SERVE CONTRACTING, LLC              5407 BOONE AVE NORTH NEW HOPE MN 55428
TOBACCO ROOT CONTRACTING               WAYNE REDFIELD WAYNE REDFIELD 59 NOVICH LN TWIN BRIDGES MT 59754
TOBACCO TOWNSHIP                       TOBACCO TOWNSHIP - TREAS 3397 CROLL RD. BEAVERTON MI 48612
TOBAR, VERONICA                        ADDRESS ON FILE
TOBIN FLOORING                         MICHAEL S. TOBIN 44 SUMMIT RD PLYMOUTH MA 02760
TOBIN OCONNOR & EWING                  5335 WISCONSIN AVENUE, NW SUITE 700 WASHINGTON DC 20015
TOBY ELLIOTT REAL ESTATE               55101 HUNTINGTON ROAD BEND OR 97707
TOBY ROSEN TRUSTEE                     400 W TUSCARAWAS 4TH FL CANTON OH 44702
TOBY SCHAEFER                          627 N ALTHEA AVE NIXA MO 65714
TOBYHANNA TOWNSHIP                     TOBYHANNA TWP - TAX COLL 136 OLD DAIRY LANE, POB POCONO PINES PA 18350
TOCCOA CITY                            TOCCOA CITY-TAX COLLECTO P.O. BOX 1010 TOCCOA GA 30577
TOCHI CONSTRUCTION                     4295 OGDEN DR FREMONT CA 94538
TODAY FOR YOU INC                      & CATHERINE COLEMAN P.O. BOX 1703 EASTON MD 21601
TODAY REAL ESTATE                      ATTN: DAVID HOLT 1533 FALMOUTH RD CENTERVILLE MA 02632
TODD & ASSOCIATES                      6810 S CEDAR ST 12B LANSING MI 48911
TODD ADAMS                             P.O. BOX 672 ROCKPORT TX 78381
TODD AND TRACY PROGREBA                ADDRESS ON FILE
TODD APPRAISAL                         P.O. BOX 7215 KANSAS CITY MO 64113
TODD COOK REMODELING                   RT1 BOX 1157 GLENALLEN MO 63751
TODD COOPER                            ADDRESS ON FILE
TODD COUNTY                            TODD COUNTY - SHERIFF P.O. BOX 557 ELKTON KY 42220
TODD COUNTY                            TODD CO AUDITOR-TREASURE 215 1ST AVENUE SOUTH / S LONG PRAIRIE MN 56347
TODD HAMILTON                          3538 CISSELLVILLE RD SPRINGFIELD KY 40069
TODD INS AGENCY INC                    1515 HIGHWAY 17 S N MYRTLE BEACH SC 29582
TODD MUNI                              ADDRESS ON FILE
TODD MURRAY &                          ADDRESS ON FILE
TODD NICHOLS HOME                      IMPROVEMENTS INC 10489 NORTH STATE RD 37 ELWOOD IN 46036
TODD S NESS &                          ADDRESS ON FILE
TODD STAEBELL                          ADDRESS ON FILE
TODD STONE & TAMARA                    ADDRESS ON FILE
TODD TOWNSHIP                          TODD TWP - TAX COLLECTOR 18382 BEAVERTOWN ROAD TODD PA 16685
TODD TOWNSHIP                          TODD TWP - TAX COLLECTOR 22622 GREAT COVE RD MCCONNELLSBURG PA 17233
TODD W JOHNSON &                       LAURA MERCER 2660 HORTON ST NORTH DIGHTON MA 02764
TODD, CLAYBORNE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1244 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1270 of 1490
Claim Name                             Address Information
TODD, FORREST                          ADDRESS ON FILE
TOFFALES INS AGENCY                    377 OAK ST 4TH FLOOR GARDEN CITY NY 11530
TOGBAH, DENISE                         ADDRESS ON FILE
TOHOPEKALLGA WATER AUTHORITY           951 MARTIN LUTHER KING JR. BLVD. KISSIMMEE FL 34741
TOILOLO, MERLYN                        ADDRESS ON FILE
TOKA, LELO                             ADDRESS ON FILE
TOKIO MARINE & FIRE                    800 E COLORADO BLVD PASADENA CA 91101
TOKORI INVESTMENTS                     2002 LAKESIDE LANDING SEABROOK TX 77586
TOLA HOLDINGS, INC.                    LAWRENCE GOULDBOURNE 4740 NW 17TH STREET LAUDERHILL FL 33313
TOLDEO INS AGENCY                      212 41ST ST UNIT A NEWPORT BEACH CA 92663
TOLEDO EDISON CO                       P.O. BOX 3687 AKRON OH 44309-3687
TOLER & SONS                           FRANK TOLER FRANK TOLER 830 E 152ND ST PHEONIX IL 60426
TOLES CONSTRUCTION                     COMPANY INC 3896 TALL BIRCH COVE MEMPHIS TN 38115
TOLES, BRANDON                         ADDRESS ON FILE
TOLLAND TOWN                           TOLLAND TOWN - TAX COLLE 241 WEST GRANVILLE RD TOLLAND MA 01034
TOLLAND TOWN                           TOLLAND TOWN - TAX COLLE 21 TOLLAND GREEN TOLLAND CT 06084
TOLLE APPRAISAL SERVICE INC            835 NE HWY 19 CRYSTAL RIVER FL 34429
TOLLEN, ADDISON                        ADDRESS ON FILE
TOLLGATE PROPERTY OWNERS ASSOCIATION   15004 SADDLE SISTERS OR 97759
TOLLGATE WATER COMPANY                 15004 SADDLE SISTERS OR 97759
TOM CHRISTIAN                          ADDRESS ON FILE
TOM DONATTI BUILDING AND ROOFING INC   TOMMY EUGENE DONATTI P.O. BOX 997 NEW SMYRNA BEACH FL 32170
TOM GREEN COUNTY                       TOM GREEN COUNTY - COLLE 2302 PULLIAM ST SAN ANGELO TX 76905
TOM GREEN COUNTY APPRAISAL DISTRICT    2302 PULLIAM SAN ANGELO TX 76902-3307
TOM GRIZZARD, INC.                     1300 CITIZENS BLVD, STE 150 LEESBURG FL 34748
TOM HANEY                              ADDRESS ON FILE
TOM HARDY                              ADDRESS ON FILE
TOM JETT AGENCY                        P.O. BOX 157 LEWISVILLE IN 47352
TOM KVINTA                             ADDRESS ON FILE
TOM MALLOY INSURANCE AGY               9708 S GILESPIE ST A104 LAS VEGAS NV 89123
TOM RICHESON INS                       4304 FAIRWAY BLVD WICHITA FALLS TX 76308
TOM SCHAEFER PLUMBING                  INC 4350 GLENBROOK RD WILLOUGHBY OH 44094
TOM VAUGHN TRUSTEE                     55 E MONROE ST STE 3850 CHICAGO IL 60603
TOMAH CITY                             TOMAH CITY TREASURER 819 SUPERIOR AVE. TOMAH WI 54660
TOMAH TOWN                             TOMAH TWN TREASURER 17510 IOWA ROAD TOMAH WI 54660
TOMAHAWK CITY                          TOMAHAWK CITY TREASURER P.O. BOX 469 TOMAHAWK WI 54487
TOMAHAWK ROOFING & EXTERIORS           ADJB INC 8013 LATIGO TRAIL MCKINNEY TX 75070
TOMAHAWK TOWN                          TOMAHAWK TWN TREASURER P.O. BOX 101 TOMAHAWK WI 54487
TOMARO, MARY                           ADDRESS ON FILE
TOMAS IRON WORKS                       TOMAS NOA TORRES UR-LA CUMBRE C- SIERRA MORENA PMB 325 SAN JUAN PR 00926
TOMAS LUIS BUILDING CONT               15821 SW 147 AVE MIAMI FL 33187
TOMASEK HOMES, INC                     5649 SOUTH 31ST STREET 02 LINCOLN NE 68516
TOMB, KRISTOFER                        ADDRESS ON FILE
TOMBALL ISD                            TOMBALL ISD - TAX COLLEC P.O. BOX 276 TOMBALL TX 77377
TOMCHIN, KIMBERLY                      ADDRESS ON FILE
TOME, NUNO                             ADDRESS ON FILE
TOMEKO HILL, ET AL.                    DENSON AND ASSOCIATES, PLLC JOSEPH A. DENSON, ESQ 1931 TWENTIETH AVE. MERIDIAN
                                       MS 39302
TOMES & HANRATTY PC                    1 WEST MAIN STREET 3RD FL FREEHOLD NJ 07728



Epiq Corporate Restructuring, LLC                                                                Page 1245 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1271 of 1490
Claim Name                              Address Information
TOMKO, GEORGE                           ADDRESS ON FILE
TOMKO, MATTHEW                          ADDRESS ON FILE
TOMLIN, BRANDON                         ADDRESS ON FILE
TOMLIN, STACIE                          ADDRESS ON FILE
TOMLINSON & CO INC                      258 E ALTAMONTE DR 2000 ALTAMONTE SPRINGS FL 32701
TOMLINSON AND ONEIL INS                 271 UNION ST NEW BEDFORD MA 02740
TOMLINSON SOTHEBYS INTERNATIONAL REALTY T & B IDAHO, INC. 221 SHERMAN AVE. COEUR D ALENE ID 83814
TOMLINSON-OLIVARES                      CENTRAL COAST BANKRUPTCY, INC. JASON VOGELPOHL 532 PAJARO STREET SALINAS CA
                                        93901
TOMMIE B BUTTS JR. ENTERPRISES, INC.    2500 NORTH STATE ROAD 7 LAUDERDALE LAKES FL 33313
TOMMY & JOYCE THOMPSON                  4340 DOROTHY ST BELLAIRE TX 77401
TOMMY FEIST AGENCY                      400 W MIDLAND AVE 274 WOODLAND PARK CO 80863
TOMMY JOE ALEXANDER                     ADDRESS ON FILE
TOMMY L. MCDOWELL, REALTORS             ATTN: TOMMY MCDOWELL 2604 BRITAIN DRIVE, STE 3 AMARILLO TX 79109
TOMMY LYNN COOTS                        ADDRESS ON FILE
TOMMY MCDOWELL                          ADDRESS ON FILE
TOMMY PORTLEY INS AGENCY                2825 WILCREST 150 HOUSTON TX 77042
TOMMY TRAN CONSTRUCTION                 CO 8409 SUNRISE WOODS WAY SACRAMENTO CA 95828
TOMOKA HEIGHTS OWNERS ASSOCIATION INC   108 BRENTWOOD DR S LAKE PLACID FL 33852
TOMPKINS CORTLAND REAL ESTATE, LLC      LOUEEN ROSENBUSH 105 SOUTH CAYUGA STREET ITHACA NY 14850
TOMPKINS COUNTY TREASURER               125 E COURT STREET-OLD JAIL BLDG ITHACA NY 14850
TOMPKINS TOWNSHIP                       TREASURER 9999 TOMPKINS RD RIVES JUNCTION MI 49277
TOMPKINS TOWNSHIP TREASURER             6564 GRAND RIVER RD RIVES JUNCTION MI 49277
TOMPKINS, ROBERT                        ADDRESS ON FILE
TOMPKINSVILLE CITY                      CITY OF TOMPKINSVILLE - 206 N MAGNOLIA ST TOMPKINSVILLE KY 42167
TOMS BROOK TOWN                         TOMS BROOK TOWN - TREASU 3342 SOUTH MAIN STREET TOMS BROOK VA 22660
TOMS RIVER MUNICIPAL UTILITIES          340 WEST WATER ST TOMS RIVER NJ 08753
AUTHORITY
TOMS RIVER TAX COLLECTOR                ATTN: TOMS RIVER 33 WASHINGTON STREET TOMS RIVER NJ 08753
TOMS RIVER TOWNSHIP                     TOMS RIVER TWP-TAX COLLE 33 WASHINGTON ST TOMS RIVER NJ 08753
TONAWANDA CITY                          TONAWANDA CITY - TREASUR ATTN EROE C 200 NIAGARA ST TONAWANDA NY 14150
TONAWANDA CSD (TONAWANDA)               TONAWANDA CSD - TREASUR 200 NIAGARA ST TONAWANDA NY 14150
TONAWANDA TOWN                          TONAWANDA TOWN - CLERK 2919 DELAWARE AVE, ROOM KENMORE NY 14217
TONAWANDA TOWN CLERK                    2919 DELAWARE AVE ROOM 14 KENMORE NY 14217
TONI HOFFMAN                            ADDRESS ON FILE
TONI JOHNSON                            ADDRESS ON FILE
TONI PETERSON &                         ADDRESS ON FILE
TONI ROBERGE                            ADDRESS ON FILE
TONIA WOODSON NEWTON, ET AL.            HENRY W. MCLAUGHLIN LAW OFFICE OF HENRY MCLAUGHLIN, P.C. 8 AND MAIN BLDG; STE
                                        1375 707 EAST MAIN RICHMOND VA 23219
TONTHAT CONSTRUCTIONS                   1720 W CRESTWOOD LN ANAHEIM CA 92804
TONY EVANS BUILDING INC.                TONY L EVANS 2027 RICH HILL RD GLADE VALLEY NC 28627
TONY GRIMES                             ADDRESS ON FILE
TONY MANY HOME IMPROVEMENT              ANTHONY M. MANY 420 N. LINNWOOD DR. NEW CANEY TX 77357
TONY MYERS                              ADDRESS ON FILE
TONY PANIAN                             ADDRESS ON FILE
TONY POPE INS LLC - 813                 1661 N MAIN ST SUMMERVILLE SC 29483
TONY YELLE INS AGENCY                   2021 S LEWIS AVE STE 150 TULSA OK 74104
TONYA BESSE                             GREGORY S. REICHENBACH, ESQ P.O. BOX 256 BLUFFTON OH 45817
TONYS A/C & HEATING, LLC                ANTONIO R.MARTINEZ 13503 CANTERWELL RD HOUSTON TX 77047


Epiq Corporate Restructuring, LLC                                                                  Page 1246 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1272 of 1490
Claim Name                              Address Information
TONYS PAINTING                          11920 TICONDEROGA HOUSTON TX 77044
TONYS ROOFING SERVICES, LLC             JOSE ANTONIO GARZA 7447 BRANDYRIDGE ST. SAN ANTONIO TX 78250
TOOELE CITY                             90 NORTH MAIN STREET TOOELE UT 84074
TOOELE COUNTY                           TOOELE COUNTY-TREASURER 47 SOUTH MAIN ST TOOELE UT 84074
TOOHEY APPRAISALS INC                   1835 YORK RD TIMONIUM MD 21093
TOOKES, LAWRENCE                        ADDRESS ON FILE
TOOLE COUNTY                            TOOLE COUNTY - TREASURER COUNTY COURTHOUSE - 226 SHELBY MT 59474
TOOLEY, JAKKIA                          ADDRESS ON FILE
TOOMBS COUNTY                           TOOMBS COUNTY-TAX COMMIS P.O. BOX 458 LYONS GA 30436
TOOMBS INS GROUP LLC                    4543 GUNN HIGHWAY TAMPA FL 33624
TOONE CITY                              TOONE CITY-TAX COLLECTOR P.O. BOX 98 TOONE TN 38381
TOP BUILDERS, LLC                       2135 CHERRY STREET BATON ROUGE LA 70802
TOP CHOICE APPRAISAL INC                3110 JUDSON STREET PMB 115 GIG HARBOR WA 98335
TOP DOG ROOFING INC                     230 LOCKBREEZE DRIVE DAVENPORT FL 33897
TOP GUN BUILDERS                        1305 DALY ROAD OJAI CA 93023
TOP GUN BUILDERS &                      DEAN & RACHEL DEAN 1305 DALY RD OJAI CA 93023
TOP KITCHEN DESIGN CORP                 16244 SW 60TH TERR MIAMI FL 33193
TOP KNOTCH CARPENTRY                    ALLEN CHAVIS JR 126 WESMOOR RD NORTH SC 29112
TOP KNOTCH ROOFING & HOME RESTORATION   5512 JOHNSON POND ROAD FUQUAY-VARINA NC 27526
TOP NOTCH CONST & ROOF                  SEAN & KARRIE WILLIAMS 7310 OLIVER SMITH DR URBANDALE IA 50322
TOP NOTCH HOME IMPROVEMENT LLC          ROBERT D. HARDIN 4254 MOCCASIN TRAIL WOODSTOCK GA 30189
TOP NOTCH ROOFING & HOME                IMPROVEMENT LLC 16876 WELLHOUSE DR HARVEST AL 35749
TOP NOTCH SERVICE LLC &                 L WILKIN & T WILLIAMS P.O. BOX 972901 YPSILANTI MI 48197
TOP OF MICHIGAN                         APPRAISAL CO 21820 BONZ BEACH HWY ONAWAY MI 49765
TOP OF THE LINE HANDYMAN                5041 NW 27 AVE STE A MIAMI FL 33142
TOP THIS GENERAL CONTRACTORS LLC        TODD SMITH 3058 JANNEY STREET PHILADELPHIA PA 19134
TOP TO BOTTOM CONST INC                 ATTN: JESS & SYLVIA GUZY 75 GAYLORD ST ELK GROVE VILLAGE IL 60007
TOP TO BOTTOM EXTERIORS                 1879N NEITNOR BLVDSTE235 WEST CHICAGO IL 60185
TOPA                                    P.O. BOX 42575 LAS VEGAS NV 89116
TOPA INS CO                             24025 PARK SORRENTO 300 CALABASAS CA 91302
TOPA INSURANCE SERVICES INC             P.O. BOX 6758 SAINT THOMAS VI 00804
TOPEL, SCOTT                            ADDRESS ON FILE
TOPLINE BUILDERS                        6042 SAN FERNANDO RD GLENDALE CA 91202
TOPLINE CLAIMS SERVICES                 110 S POWERLINE RD 219 DEERFIELD BEACH FL 33442
TOPRIDGE RFG & RESTOR                   LLC 4117 CHELSEA WOOD COVE OLIVE BRANCH MS 38654
TOPS KITCHEN OF SUNRISE, INC.           2752 N UNIVERSITY DRIVE SUNRISE FL 33322
TOPS ROOFING COMPANY                    RONNIE G COOLEY 3601 LAKE SHORE DR WEATHERFORD TX 76087
TOPSAIL BEACH TOWN                      TOPSAIL BEACH TOWN - COL 820 S. ANDERSON BLVD. TOPSAIL BEACH NC 28445
TOPSAIL GREENS COMMUNITY ASSOC, INC     P.O. BOX 70 HAMPSTEAD NC 28443
TOPSFIELD TOWN                          TOPSFIELD TOWN - TAX COL 8 WEST COMMON STREET TOPSFIELD MA 01983
TOPSHAM TOWN                            TOPSHAM TOWN - TAX COLLE 100 MAIN STREET TOPSHAM ME 04086
TOPSHAM TOWN                            TOPSHAM TOWN - TAX COLLE P.O. BOX 69 TOPSHAM VT 05076
TOPTON BORO                             NANCY HEFFNER - TAX COLL 36 W WEISS ST TOPTON PA 19562
TOPWN OF HAMPDEN                        625 MAIN STREET HAMPDEN MA 01036
TOQUYEN PHAM & MINH                     QUACH 4406 IMPATIENS AVE N BROOKLYN PARK MN 55443
TOR REMODELING &                        ONSTRUCTION LLC 3535 NASA RD 1 43 SEABROOK TX 77586
TORANOS ROOFING CO                      8700SW 133RD AVE RD STE1 MIAMI FL 33183
TORCH LAKE TOWNSHIP                     TORCH LAKE TWP - TREASUR P.O. BOX 663 EASTPORT MI 49627
TORCH LAKE TOWNSHIP                     TORCH LAKE TWP - TREASUR P.O. BOX 429 HUBBELL MI 49934



Epiq Corporate Restructuring, LLC                                                                  Page 1247 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1273 of 1490
Claim Name                              Address Information
TORIL SELLS HOUSES TEAM                 ATTN: TORIL SCHOEPFER 16150 64TH ST E SUMNER WA 98390
TORIL SELLS HOUSES TEAM                 ATTN: TORIL SCHOEPFER 16124 64TH ST E SUMNER WA 98390
TORMANEN, MICHAEL                       ADDRESS ON FILE
TORNADO ROOFING &                       CONTRACTING INC 1905 MEARS PARKWAY MARGATE FL 33063
TORO ROOFING INC                        9306 DANGERFIELD RD CLINTON MD 20735
TOROGI ROOFING LLC &                    MI Y PAK & KIL H PAK 321 GRACE AVE PUEBLO CO 81004
TORRANCE COUNTY                         TORRANCE COUNTY-TREASURE P.O. BOX 318 ESTANCIA NM 87016
TORRANCE COUNTY TREASURER               P.O. BOX 318 ESTANCIA NM 87016-0318
TORRENCE, TARA                          ADDRESS ON FILE
TORRENT RESTORATION, LLC                BRETT NEZAT 216 MARGARET DRIVE FAIRHOPE AL 36532
TORRES INS                              6135 NW 167 ST E25 MIAMI LAKES FL 33015
TORRES PEREZ, LEONARDO                  ADDRESS ON FILE
TORRES, ALLISSON                        ADDRESS ON FILE
TORRES, BAYLEE                          ADDRESS ON FILE
TORRES, ERIKA                           ADDRESS ON FILE
TORRES, JESSICA                         ADDRESS ON FILE
TORRES, JUANITA                         ADDRESS ON FILE
TORRES, MIRASOL                         ADDRESS ON FILE
TORRES, REFUGIA                         ADDRESS ON FILE
TORRES, RICARDO                         ADDRESS ON FILE
TORRES, SARAH                           ADDRESS ON FILE
TORRES, THERESA                         ADDRESS ON FILE
TORREY PINES CONDOMINIUM HOA            375 N STEPHANIE ST 911-B HENDERSON NV 89014
TORREY TOWN                             BETTY M DAGGETT-TAX COLL P.O. BOX 280 DRESDEN NY 14441
TORREZ, CRYSTAL                         ADDRESS ON FILE
TORREZ, DANIEL                          ADDRESS ON FILE
TORRINGFORD RIDGE ESTATES               635 FARMINGTON AVENUE C/O IMAGINEERS LLC HARTFORD CT 06105
TORRINGTON AFFRDBL HSNG                 TAH INC GR COLLECTOR P.O. BOX 1172 TORRINGTON CT 06790
TORRINGTON CITY                         TORRINGTON CITY-TAX COLL 140 MAIN ST-RM 134 TORRINGTON CT 06790
TORTORICE CONTRACTORS, INC              161 BLACKWOOD BARNSBORO RD SEWELL NJ 08080
TOSHIBA AMERICA BUSINESS SOLUTIONS      INC ACH P.O. BOX 402709 ATLANTA GA 30384-2709
TOSHIBA AMERICA BUSINESS SOLUTIONS      P.O. BOX 91399 CHICAGO IL 60693
TOSHIBA AMERICA BUSINESS SOLUTIONS,     ATTN: BID & CONTRACT DEPARTMENT 9740 IRVINE BOULEVARD IRVINE CA 92618
INC.
TOSHIBA BUS. SOLUTIONS (USA) INC.- AZ   ATTN: GENERAL COUNSEL 480 N 54TH STREET SUITE 1 CHANDLER AZ 85226
TOSHIBA BUSINESS SOLUTIONS              ATTN: GENERAL COUNSEL 480 N 54TH STREET CHANDLER AZ 85226
TOSHIBA BUSINESS SOLUTIONS USA          P.O. BOX 436357 LOUISVILLE KY 40253
TOSHIBA BUSINESS SOLUTIONS USA          FILE 57202 LOS ANGELES CA 90074-7202
TOSHIBA BUSINESS SOLUTIONS- ARIZONA     ATTN: VP/GENERAL MANAGER 480 N 54TH STREET SUITE 1 CHANDLER AZ 85226
TOSHIBA ELECTRONIC IMAGING DIVISION     P.O. BOX 91399 CHICAGO IL 60693
TOSHIBA FINANCIAL SERVICES              P.O. BOX 70239 PHILADELPHIA PA 19176-0239
TOSHIBA FINANCIAL SERVICES              P.O. BOX 105710 ATLANTA GA 30348-5710
TOSHIBA FINANCIAL SERVICES              P.O. BOX 35701 BILLINGS MT 59107
TOSHIBA FINANCIAL SERVICES              21719 NETWORK PLACE CHICAGO IL 60673-1217
TOSHIBA FINANCIAL SERVICES              P.O. BOX 51043 LOS ANGELES CA 90051-5343
TOSI ROOFING                            KEVIN TOSI 3403 73RD STREET SUITE 8 LUBBOCK TX 79423
TOSTON, LACOLE                          ADDRESS ON FILE
TOTAL CLAIM SERVICES                    19111 CORAL GABLES SOUTHFIELD MI 48076
TOTAL COMFORT WEATHERIZATION LTD        565 21ST STREET SE SALEM OR 97301



Epiq Corporate Restructuring, LLC                                                                 Page 1248 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1274 of 1490
Claim Name                             Address Information
TOTAL CONST OF FL INC                  3948 3RD ST SOUTH 273 JACKSONVILLE BEACH FL 32250
TOTAL CONSTRUCTION & MANAGEMENT LLC    ROBERT TORRES 9009 SHONE ST. SW ALBUQUERQUE NM 87121
TOTAL CONSTRUCTION OF FLORIDA INC      12555 ORANGE DR DAVIE FL 33330
TOTAL CONTRACTING SERVICES             124 OTTER TRAIL LAKE JACKSON TX 77566
TOTAL HOME EXTERIORS &                 JOHN & JUDITH VIZZINI 1090 N HWY A1A STE D INDIALANTIC FL 32903
TOTAL HOME EXTERIORS INC               15451 PRAIRIE RD ANDOVER MN 55304
TOTAL HOME IMPROVEMENTS                JUSTIN-TYLER WATKINS P.O. BOX 23216 WACO TX 76702
TOTAL HOME MAINTENANCE                 14427 COTTINGHAM CT BATON ROUGE LA 70817
TOTAL HOME ROOFING                     1180 ROCKLEDGE BLVD 103 ROCKLEDGE FL 32955
TOTAL HOME ROOFING                     TOTAL HOME PROPERTIES, INC. 597 HAVERTY COURT 40 ROCKLEDGE FL 32955
TOTAL HOME ROOFING CONCT               P.O. BOX 500 MOUNT KISCO NY 10549
TOTAL INS SYSTEM INC                   12817 SW 42ND STREET MIAMI FL 33175
TOTAL INS SYTEMS INC                   12817 SW 42ND STREET MIAMI FL 33175
TOTAL PROPERTY CARE, LLC               DONALD FARNQUIST DONALD FARNQUIST PO BOX 1024, 438 RIPPLING WOODS VICTOR MT
                                       59875
TOTAL QUALITY MGMT ROOFING             & CNTRCTING SOLUTIONS MIKE MCSTAY 6917 WYCLIFF STREET FORT WORTH TX 76116
TOTAL QUALITY RESTORATION, INC.        12235 SW 128TH ST SUITE 211 MIAMI FL 33186
TOTAL REAL ESTATE SERVICES             2813 BARGATE CT CROFTON MD 21114
TOTAL RESIDENTIAL LLC                  18719 SE 19TH WAY VANCOUVER WA 98683
TOTAL RESIDENTIAL ROOFING, INC         13332 BEE STREET FARMERS BRANCH TX 75234
TOTAL RESTORATION SERVS                2041 MIDWAY AV PETERSBURG VA 23803
TOTAL RESTORE & SERVICES               20 MT VERNON DR PELHAM NH 03076
TOTAL ROOFING                          MCINTYRE CORP DBA TOTAL ROOFING 6125 STADIA CT COLORADO SPRINGS CO 80915
TOTAL ROOFING & EXTERIORS              YEZAK CONSTRUCTION YEZAK CONSTRUCTION 2615 COLWELL RD. HOUSTON TX 77068
TOTAL ROOFING SOLUTIONS                WILLIAM METZ TALT PROPERTIES, LLC 504 TOWER DRIVE, SUITE C 4/5 MOORE OK 73160
TOTAL SERVICE COMPANY                  LLC 4822 ALBEMARLE RD CHARLOTTE NC 28205
TOTAL SOLUTION CONTRACTORS             5713 DESCARTES CIR BOYNTON BEACH FL 33472
TOTAL TECH ELECTRIC                    3062 BARCLAY MESSERLY RD SOUTHINGTON OH 44470
TOTARO, KAREN                          ADDRESS ON FILE
TOTH, MICHELLE                         ADDRESS ON FILE
TOTOWA BORO                            TOTOWA BORO - TAX COLLEC 537 TOTOWA ROAD TOTOWA NJ 07512
TOTTEN, SHONDA                         ADDRESS ON FILE
TOUBIN INS AGENCY INC                  7410 BLANCO RD 385 SAN ANTONIO TX 78216
TOUBL CONTRACTING INC                  250 GARDEN LN STE 207 BELOIT WI 53511
TOUCH BY A ANGEL                       5702 BIRCH GLEN ST RICHMOND TX 77406
TOUCHSTONE REAL ESTATE GRP             DBA RE/MAX TOUCHSTONE 24019 SR 46 SORRENTO FL 32776
TOUPS INS AGENCY                       204 E BAYOU RD B THIBODAUX LA 70301
TOVIESSI, ROBIN                        ADDRESS ON FILE
TOWAMENCIN TOWNSHIP                    ROBERT DIDOMIZIO JR - TC POB 303 KULPSVILLE PA 19443
TOWAMENSING COUNTY BILL                TOWAMENSING TWP - COLLEC 40 BERGER STREET KUNKLETOWN PA 18058
TOWAMENSING TOWNSHIP BI                TOWAMENSING TWP - COLLEC 40 BERGER STREET KUNKLETOWN PA 18058
TOWAMENSING TRAILS POA INC.            P.O. BOX 100 ALBRIGHTSVILLE PA 18201-0100
TOWANDA BORO                           MARY HARRIS - TOWANDA BO 1 BRIDGE ST. APT 6 TOWANDA PA 18848
TOWANDA S.D./ASYLUM TOWN               TOWANDA SD - TAX COLLECT POB 267 WELLSBORO PA 16901
TOWANDA S.D./FRANKLIN TO               TOWANDA AREA SD - COLLEC POB 267 WELLSBORO PA 16901
TOWANDA S.D./MONROE TOWN               TOWANDA AREA SD - COLLEC POB 267 WELLSBORO PA 16901
TOWANDA S.D./NORTH TOWAN               FRANCES WILLIAMS-TAX COL 709 REUTER BLVD. TOWANDA PA 18848
TOWANDA S.D./STANDING ST               TOWANDA AREA SD - COLLEC POB 267 WELLSBORO PA 16901
TOWANDA S.D./TOWANDA BOR               TOWANDA AREA SD - COLLEC POB 267 WELLSBORO PA 16901



Epiq Corporate Restructuring, LLC                                                                 Page 1249 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1275 of 1490
Claim Name                             Address Information
TOWANDA S.D./TOWANDA TOW               TOWANDA AREA SD - COLLEC POB 267 WELLSBORO PA 16901
TOWANDA SD/WYSOX TOWNSHI               TOWANDA AREA SCHOOL DIST 410 STATE ST TOWANDA PA 18848
TOWANDA TOWNSHIP                       TOWANDA TWP - TAX COLLEC 14191 ROUTE 220 TOWANDA PA 18848
TOWARNICKI, DAVID                      ADDRESS ON FILE
TOWD POINT MASTER FUNDING, LLC         TOWD POINT MASTER FUNDING. LLC 900 THIRD AVENUE, 5TH FLOOR NEW YORK NY 10022
TOWER CITY BORO                        TOWER CITY BORO - COLLEC 1033 E GRAND AVE TOWER CITY PA 17980
TOWER FINANCIAL GROUP                  316 OFFICE SQUARE LN103 VIRGINIA BEACH VA 23462
TOWER FUND SVCS AS CUSTODIAN FOR       FIG CT13, LLC P.O. BOX 54472 NEW ORLEANS LA 70154
TOWER GROUP                            500 ROSS ST 154-0470 PITTSBURGH PA 15251
TOWER GROUP                            P.O. BOX 371898 PITTSBURGH PA 15251
TOWER GROUP INS CO                     33 LEWIS RD BINGHAMTON NY 13905
TOWER HILL                             11050 LAKE UNDERHILL RD LB 865001 ORLANDO FL 32825
TOWER HILL CO OF NY                    120 BROADWAY 14TH FL NEW YORK NY 10271
TOWER HILL INS GROUP                   LOCKBOX 865001 11050 LAKE UNDERHILL RD ORLANDO FL 32825
TOWER HILL INS GROUP                   P.O. BOX 865001 ORLANDO FL 32886
TOWER HILL INSURANCE                   P.O. BOX 147018 GAINESVILLE FL 32614
TOWER HILL INSURANCE                   P.O. BOX 865001 ORLANDO FL 32886-5001
TOWER HILL INSURANCE                   P.O. BOX 911968 DENVER CO 80291
TOWER HILL INSURANCE COMPANY           7111 NW 10TH PLACE GAINESVILLE FL 32605
TOWER HILL PREFERRED                   P O BOX 912132 DENVER CO 80291
TOWER HILL PRIME                       739 DEERWOOD PK BLVD JACKSONVILLE FL 32256
TOWER HILL PRIME                       INSURANCE COMPANY P.O. BOX 865001 ORLANDO FL 32886
TOWER HILL PRIME                       P.O. BOX 95529 GRAPEVINE TX 76099
TOWER HILL PRIME                       DEPT 1968 MAC C7301-L25 1700 LINCOLN ST LL3 DENVER CO 80274
TOWER HILL SIG                         P.O. BOX 95545 GRAPEVINE TX 76099
TOWER HILL SIGNATURE INS               P O BOX 105337 ATLANTA GA 30348
TOWER INS OF NY/-PRFX                  P O BOX 5265 BINGHAMTON NY 13902
TOWER INSURANCE                        P.O. BOX 29919 NEW YORK NY 10087
TOWER NATIONAL INS CO                  P.O. BOX 9465 UNIONDALE NY 11555
TOWER NATIONAL INSURANCE COMPANY       P.O. BOX 371898 PITTSBURGH PA 15251-7898
TOWER OWNERS INC                       GP.O. BOX 5651 NEW YORK NY 10087
TOWER RISK MANAGEMENT                  P.O. BOX 26265 NEW YORK NY 10087-6265
TOWER SELECT INS CO                    2271 E PALMDALE BLVD C PALMDALE CA 93550
TOWER SELECT INSURANCE                 OF NEW YORK P.O. BOX 5265 BINGHAMPTON NY 13902
TOWER TAX II LLC                       P.O. BOX 823853 PHILADELPHIA PA 19182-3853
TOWERS MGMT GROUP                      928 E NEW HAVEN AVE MELBOURNE FL 32901
TOWN & COUNTRY                         323 MAIN ST PECATONICA IL 61063
TOWN & COUNTRY HOMES                   P.O. BOX 417 RT 7 EAST KINGWOOD WV 26537
TOWN & COUNTRY INSURANCE               10575 KATY FWY STE 150 HOUSTON TX 77024
TOWN & COUNTRY REAL ESTATE, INC.       1119 E. JEFFERSON ST. QUINCY FL 32351
TOWN & COUNTRY REALTY                  BRUCE GILES DBA TOWN & COUNTRY REALTY 1090 ARNETT ROAD WOODRUFF WI 54568
TOWN & COUNTRY ROOFING, INC            4900 PRESTON RD SUITE 101 FRISCO TX 75034
TOWN & COUNTRY VILLAGE HOA INC         P.O. BOX 1180 PARKER CO 80134
TOWN AND COUNTRY                       P.O. BOX 657 PECATONICA IL 61063
TOWN APARTMENTS INC N 6                P.O. BOX 958446 LAKE MARY FL 32795
TOWN CENTER AT CAMP SPRINGS HOA        BLOCK 7700 OLD BRANCH AVE E203 CLINTON MD 20735
TOWN CENTER CLUB AUTHORITY, INC.       16690 SADDLE CLUB ROAD WESTON FL 33326
TOWN HOMES WINTER GARDEN CONDOMINIUM   6972 LAKE GLORIA BLVD ORLANDO FL 32809
TOWN OF ABINGDON                       133 W MAIN STREET ABINGDON VA 24212



Epiq Corporate Restructuring, LLC                                                                Page 1250 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1276 of 1490
Claim Name                              Address Information
TOWN OF ACWORTH                        13 TOWNHALL RD ACWORTH NH 03601
TOWN OF AGAWAM                         36 MAIN STREET AGAWAM MA 01001
TOWN OF ALBERTON                       DIANE P.O. BOX 115 ALBERTON MT 59820
TOWN OF ALFORD                         P. O.BOX 128 ALFORD FL 32420
TOWN OF ALSTEAD                        P.O. BOX 65 ALSTEAD NH 03602
TOWN OF AMBERG                         N15035 GRANT STREET P.O. BOX 245 AMBERG WI 54102
TOWN OF AMHERST                        TOWN COLLECTORS OFFICE 4 BOLTWOOD AVENUE AMHERST MA 01002
TOWN OF AMHERST                        5583 MAIN STREET WILLIAMSVILLE NY 14221
TOWN OF ANDOVER                        384 OSGOOD STREET NORTH ANDOVER MA 01845
TOWN OF ANDOVER NORTH                  120 MAIN STREET NORTH ANDOVER MA 01845
TOWN OF ANDREWS                        P.O. BOX 1210 ANDREWS NC 28901-1210
TOWN OF ANSON                          P.O. BOX 297 ANSON ME 04911
TOWN OF APPALACHIA                     508 WEST MAIN STREET APPLACHIA VA 24216
TOWN OF APPLE VALLEY                   ATTN: FINANCE DEPARTMENT 14955 DALE EVANS PARKWAY APPLE VALLEY CA 92307
TOWN OF ASHLAND                        101 MAIN STREET ASHLAND MA 01721
TOWN OF ATKINSON                       211 EAST FREMONT STREET P.O. BOX 957 BURGAW NC 28425
TOWN OF AUBURN                         104 CENTRAL STREET AUBURN MA 01501
TOWN OF BABYLON                        281 PHELPS LANE, ROOM 19 SOLID WASTE MANAGEMENT NORTH BABYLON NY 11703
TOWN OF BABYLON                        200 EAST SUNRISE HIGHWAY LINDENHURST NY 11757
TOWN OF BALL                           100 MUNICIPAL LANE BALL LA 71405-9605
TOWN OF BARNSTABLE                     367 MAIN ST. HYANNIS MA 02601
TOWN OF BARNSTABLE HYANNIS WATER SYSTEM 47 OLD YAMOUTH ROAD HYANNIS MA 02601-0326
TOWN OF BASIN                          P.O. BOX 599 209 SOUTH 4TH STREET BASIN WY 82410
TOWN OF BEALS                          11 BIG POND RD BEALS ME 04611
TOWN OF BEEKMAN RECEIVER OF TAXES      4 MAIN STREET POUGHQUAG NY 12570
TOWN OF BELLEAIR                       901 PONCE DE LEON BLVD BELLEAIR FL 33756
TOWN OF BELLINGHAM                     BELLINGHAM MUNICIPAL CENTER 10 MECHANIC STREET BELLINGHAM MA 02019
TOWN OF BENNETT                        355 4TH STREET BENNETT CO 80102
TOWN OF BENNINGTON                     WATER & SEWER DEPT 7 SCHOOL ST STE 101 BENNINGTON NH 03442
TOWN OF BETHEL OFFICE OF THE           TOWN MANAGER 134 S MAIN ST BETHEL VT 05032
TOWN OF BILLERICA                      365 BOSTON ROAD BILLERICA MA 01821
TOWN OF BLACKSTONE                     COLLECTOR/TREASURER MUNICIPAL CENTER 15 ST PAUL STREET BLACKSTONE MA 01504
TOWN OF BLUE HILL                      18 UNION STREET BLUE HILL ME 04614
TOWN OF BOONE                          P.O. BOX 13 BOONE CO 81025
TOWN OF BOONTON                        100 WASHINGTON ST BOONTON NJ 07005
TOWN OF BOSCAWEN TAX COLLECTOR         116 NORTH MAIN STREET BOSCAWEN NH 03303
TOWN OF BOURNE                         24 PERRY AVENUE BUZZARDS BAY MA 02532
TOWN OF BRANFORD                       1019 MAIN STREET BRANFORD CT 06405
TOWN OF BRATTLEBORO                    230 MAIN STREET SUITE 111 BRATTLEBORO VT 05301
TOWN OF BRIDGEWATER                    64 CENTRAL SQUARE STE 2 BRIDGEWATER MA 02324
TOWN OF BRIDGTON                       3 CHASE STREET STE 1 BRIDGTON ME 04009
TOWN OF BRISTOL                        111 N. MAIN STREET BRISTOL CT 06010
TOWN OF BROOKFIELD                     6 CENTRAL STREET BROOKFIELD MA 01506
TOWN OF BROOKFIELD                     100 POCONO ROAD BROOKFIELD CT 06804
TOWN OF BROOKHAVEN                     ONE INDEPENDENCE HILL FARMINGVILLE NY 11738
TOWN OF BROOKHAVEN DEPARTMENT OF LAW   ONE INDEPENDENCE HILL FARMINGVILLE NY 11738
TOWN OF BROOKHAVEN/LOUIS               MARCOCCIA RECEIVER OF TAXES 1 INDEPENDENCE HILL SUITE 110 FARMINGVILLE NY
                                       11738
TOWN OF BRUNSWICK TAX COLLECTOR        85 UNION STREET BRUNSWICK ME 04011



Epiq Corporate Restructuring, LLC                                                              Page 1251 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1277 of 1490
Claim Name                             Address Information
TOWN OF BRUSSELS                       ATTN: JOANN NEINAS 8674 COUNTRY ROAD H STURGEON BAY WI 54235
TOWN OF BUCKEYE - SUNDAN               SUNDANCE CFD 530 E MONROE AVE BUCKEYE AZ 85326
TOWN OF BUCKEYE - WATSON               WATSON ROAD CFD 530 E MONROE AVE BUCKEYE AZ 85326
TOWN OF BUCKEYE - WEST P               WEST PARK CFD 530 E MONROE AVE BUCKEYE AZ 85326
TOWN OF BURLINGTON                     25 CENTER ST BURLINGTON MA 01803
TOWN OF CAMBRIDGE                      P.O. BOX 127 JEFFERSONVILLE VT 05464
TOWN OF CAMPTON                        10 GEARTY WAY CAMPTON NH 03223
TOWN OF CANTON                         4 MARKET STREET P.O. BOX 168 COLLINSVILLE CT 06022
TOWN OF CAPE ELIZABETH TREASURER       P.O. BOX 6260 CAPE ELIZABETH ME 04107
TOWN OF CARMEL                         P.O. BOX 114 CARMEL ME 04419
TOWN OF CATHLAMET                      375 2ND ST CATHLAMET WA 98612
TOWN OF CHARLESTON                     125 SCHOOL STREET CHARLESTON ME 04422-0120
TOWN OF CHATSWORTH                     16 N 4TH STREET CHATSWORTH IL 60921
TOWN OF CHESAPEAKE BEACH               8200 BAYSIDE RAOD CHESAPEAKE BEACH MD 20732-0400
TOWN OF CHESAPEAKE CITY                108 BOHEMIA AVENUE CHESAPEAKE CITY MD 21915
TOWN OF CHESHIRE                       84 SOUTH MAIN STREET CHESHIRE CT 06492
TOWN OF CHESTERFIELD                   P.O. BOX 321 CHESTERFIELD NH 34430
TOWN OF CHEVERLY                       CHEVERLY CODE ENFORCEMENT 6401 FOREST ROAD CHEVERLY MD 20785
TOWN OF CHICHESTER                     54 MAIN STREET CHICHESTER NH 03258
TOWN OF CHRISTIANSBURG                 100 EAST MAIN STREET CHRISTIANSBURG VA 24073
TOWN OF CHURUBUSCO                     530 S MAIN STREET CHURUBUSCO IN 46723
TOWN OF CICERO                         4949 WEST CERMAK RD. CICERO IL 60804
TOWN OF CLARK                          P.O. BOX 360 CLARKS LA 71415
TOWN OF CLAY UNIFORM WATER             4401 ROUTE 31 CLAY NY 13041-8707
TOWN OF CLINTON                        27 BAKER STREET CLINTON ME 04927
TOWN OF COHOCTON                       19 MAIN ST ATLANTA NY 14805
TOWN OF COLONIAL BEACH                 P.O. BOX 450 COLONIAL BEACH VA 22443
TOWN OF COLONIE RECEIVER OF TAXES      534 LOUDON ROAD LATHAM NY 12110
TOWN OF CONWAY                         1634 E MAIN ST CENTER CONWAY NH 03813
TOWN OF CORINNA                        8 LEVI STEWART DRIVE CORINNA ME 04928
TOWN OF CORINTH                        P.O. BOX 309 CORINTH ME 04427-0309
TOWN OF COVENTRY                       1670 FLAT RIVER ROAD COVENTRY RI 02816
TOWN OF COVENTRY COLLECTOR OF          REVENUE 1712 MAIN ST COVENTRY CT 06238
TOWN OF CUMBERLAND                     45 BROAD ST CUMBERLAND RI 02864
TOWN OF CUMBERLAND RI                  P.O. BOX 7279 CUMBERLAND RI 02864
TOWN OF CUSHING                        39 CROSS ROAD CUSHING ME 04563
TOWN OF DANBURY                        P.O. BOX 237 DANBURY CT 06813
TOWN OF DANFORTH                       P.O. BOX 117 DANFORTH ME 04424
TOWN OF DANFORTH                       P.O. BOX 117 DANFORTH ME 04424-0117
TOWN OF DANVERS                        P.O. BOX 3338 DANVERS MA 01923
TOWN OF DANVERS TAX COLLECTOR          TOWN HALL 1 SYLVAN STREET DANVERS MA 01923
TOWN OF DANVILLE                       36 RTE 2 WEST DANVILLE VT 05828
TOWN OF DARTMOUTH                      WATER AND SEWER BILLING TOWN COLLECTORS OFFICE 400 SLOCUM ROAD DARTMOUTH MA
                                       02747
TOWN OF DAVIE                          6591 ORANGE DRIVE DAVIE FL 33314
TOWN OF DENNIS                         485 MAIN STREET SOUTH DENNIS MA 02660
TOWN OF DERBY                          TOWN CLERK & TREASURERS OFFICE 124 MAIN STREET DERBY VT 05829
TOWN OF DEWITT WATER DEPARTMENT        5400 BUTTERNUT DRIVE EAST SYRACUSE NY 13057
TOWN OF DIGHTON OFFICE OF              THE COLLECTOR OF TAXES TOWN COLLECTOR P O BOX 723 NORTH DIGHTON MA 02764



Epiq Corporate Restructuring, LLC                                                               Page 1252 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1278 of 1490
Claim Name                              Address Information
TOWN OF DOBBINS HEIGHTS TAX            ADMINSTRATOR 172 EARLE FRANKLIN DR HAMLET NC 28345
TOWN OF DORSET                         P.O. BOX 715 EAST DORSET VT 05253
TOWN OF DOUGLAS                        29 DEPOT STREET DOUGLAS MA 01516
TOWN OF DOVER-FOXCROFT                 48 MORTON AVE STE A DOVER FOXCROFT ME 04426
TOWN OF DRACUT                         62 ARLINGTON STREET DRACUT MA 01826
TOWN OF DUBLIN                         P.O. BOX 1066 101 DUBLIN PARK ROAD DUBLIN VA 24084
TOWN OF DUBOIS, WYOMING-A MUNICIPAL    712 MECKEM STREET P.O. BOX 555 DUBOIS WY 82513-0555
CORP
TOWN OF DYER BROOK                     864 DYER BROOK RD DYER BROOK ME 04747
TOWN OF EAST BRIDGEWATER               175 CENTRAL ST. EAST BRIDGEPORT MA 02333
TOWN OF EAST HARTFORD                  740 MAIN ST EAST HARTFORD CT 06108
TOWN OF EAST LONGMEADOW                60 CENTER SQUARE, TOWN HALL EAST LONGMEADOW MA 01028
TOWN OF EAST LYME                      WATER AND SEWER COMMISSION P.O. BOX 519 NIANTIC CT 06357
TOWN OF EASTON                         P.O. BOX 127 EASTON ME 04740-0127
TOWN OF EDDINGTON                      906 MAIN RD EDDINGTON ME 04428
TOWN OF EDGECOMB                       P.O. BOX 139 EDGECOMB ME 04556-0139
TOWN OF ELNORA                         P.O. BOX 336 ELNORA IN 47529
TOWN OF ENCHANTED OAKS                 P.O. BOX 5019 MABANK TX 75147
TOWN OF ENFIELD                        820 ENFIELD ST. ENFIELD CT 06082
TOWN OF EPPING                         157 MAIN ST EPPING NH 03042
TOWN OF ESOPUS                         284 BROADWAY PORT EWEN NY 12466
TOWN OF EXETER                         10 FRONT ST EXETER NH 03833
TOWN OF FAIRHAVEN                      40 CENTER ST. FAIRHAVEN MA 02719
TOWN OF FALMOUTH                       416 GIFFORD ST. FALMOUTH MA 02540
TOWN OF FALMOUTH                       59 TOWN HALL SQUARE FALMOUTH MA 02540
TOWN OF FARMINGTON                     1 MONTEITH DRIVE FARMINGTON CT 06032
TOWN OF FARMVILLE TREASURERS OFFICE    116 NORTH MAIN STREET FARMVILLE VA 23901
TOWN OF FLETCHER                       215 CAMBRIDGE ROAD CAMBRIDGE VT 05444
TOWN OF FLORENCE BONDS                 TOWN OF FLORENCE P.O. BOX 2670 FLORENCE AZ 85132
TOWN OF FORT FAIRFIELD                 18 COMMUNITY CENTER DRIVE FORT FAIRFIELD ME 04742
TOWN OF FOXBOROUGH                     40 SOUTH STREET FOXBOROUGH MA 02035
TOWN OF FOXBOROUGH                     70 ELM STREET FOXBOROUGH MA 02035
TOWN OF FOXBOROUGH                     P.O. BOX 341 MEDORD MA 21550
TOWN OF FRAMINGHAM                     150 CONCORD STREET FRAMINGHAM MA 17028
TOWN OF FRANCESTOWN TAX COLLECTOR      27 MAIN STREET FRANCESTOWN NH 03043
TOWN OF FRANKFORT                      48A MAIN ROAD SOUTH FRANKFORT ME 04438
TOWN OF FRONT ROYAL VA                 P.O. BOX 1560 FRONT ROYAL VA 22630-1560
TOWN OF FRYEBURG                       16 LOVEWELLS POND RD FRYEBURG ME 04037
TOWN OF GARFIELD                       405 W CALIFORNIA ST P.O. BOX 218 GARFIELD WA 99130
TOWN OF GEORGETOWN                     39 THE CIRCLE GEORGETOWN DE 19947
TOWN OF GEORGETOWN MUNICIPAL LIGHT DEPT 94 SEARLE STREET GEORGETOWN MA 01833
TOWN OF GIBSON                         2204 GIBSON SQUARE, P.O.BOX 374 GIBSON TN 38338
TOWN OF GILFORD                        47 CHERRY VALLEY RD GILFORD NH 03249
TOWN OF GLENBURN                       144 LAKEVIEW RD GLENBURN CENTER ME 04401
TOWN OF GLENROCK                       219 S. THIRD STREET GLENROCK WY 82637
TOWN OF GORHAM                         75 SOUTH STREET STE 1 GORHAM ME 04038
TOWN OF GOSHEN                         P.O. BOX 58 GOSHEN NH 03752-0058
TOWN OF GRANBY                         215B WEST STATE ST GRANBY MA 01033
TOWN OF GRANTHAM TAX COLLECTOR         300 ROUTE 10 S GRANTHAM NH 03753



Epiq Corporate Restructuring, LLC                                                                 Page 1253 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1279 of 1490
Claim Name                             Address Information
TOWN OF GRANVILLE OFFICE OF            THE COLLECTOR OF TAXES 707 MAIN ROAD GRANVILLE MA 10340
TOWN OF GREECE - TAX COLLECTOR         1 VINCE TOFANY BLVD GREECE NY 14612
TOWN OF GREENBUSH                      132 MILITARY RD GREENBUSH ME 04418
TOWN OF GREENFIELD                     7 SAWMILL ROAD GREENFIELD NH 03047
TOWN OF GROTON                         45 FORT HILL ROAD GROTON CT 06340
TOWN OF GUILFORD                       P.O. BOX 355 GUILFORD ME 04443-0355
TOWN OF HACKETTSTOWN                   215 STIGER STREET HACKETTSTOWN NJ 07840
TOWN OF HAMDEN                         2750 DIXWELL AVE HAMDEN CT 06518
TOWN OF HAMMONTON                      100 CENTRAL AVENUE HAMMONTON NJ 08037
TOWN OF HAMPDEN TREASURER              106 WESTERN AVE, SEWER DEPARTMENT HAMPDEN ME 04444
TOWN OF HAMPSTEAD                      1034 S. CARROLL STREET HAMPSTEAD MD 21074
TOWN OF HANSON                         542 LIBERTY ST. HANSON MA 02341
TOWN OF HARRINGTON                     114 E MAIN ST HARRINGTON ME 04643
TOWN OF HAVERHILL                      2975 DARTMOUTH COLLEGE HWY NORTH HAVERHILL NH 03774
TOWN OF HEBRON                         15 GILEAD STREET HEBRON CT 06248
TOWN OF HEMPSTEAD                      200 N. FRANKLIN STREET HEMPSTEAD NY 11550
TOWN OF HEMPSTEAD                      DEPARTMENT OF WATER 1995 PROSPECT AVENUE EAST MEADOW NY 11554
TOWN OF HEMPSTEAD                      DEPARTMENT OF SANITATION 1600 MERRICK ROAD MERRICK NY 11566
TOWN OF HIGHGATE                       2996 VT ROUTE 78 HIGHGATE CENTER VT 05459
TOWN OF HIGHLAND                       3333 RIDGE ROAD HIGHLAND IN 46322
TOWN OF HOLDEN TAX COLLECTOR           1204 MAIN STREET HOLDEN MA 01520
TOWN OF HOWEY IN THE HILLS             P.O. BOX 128 HOWEY IN THE HILLS FL 34737
TOWN OF HUDSON, WATER UTILITY          12 SCHOOL STREET HUDSON NH 03051
TOWN OF HYDE PARK                      P.O. BOX 2003 HYDE PARK NY 12538
TOWN OF INDIAN HEAD                    4195 INDIAN HEAD HIGHWAY INDIAN HEAD MD 20640
TOWN OF IRASBURG                       P.O. BOX 51 IRASBURG VT 05845
TOWN OF IRVINGTON                      1 CIVIC SQUARE IRVINGTON NJ 07111
TOWN OF JEFFERSON                      204 WALDOBORO ROAD JEFFERSON ME 04348
TOWN OF JOHNSTON                       1385 HARTFORD AVE JOHNSTON RI 02919
TOWN OF JUPITER                        210 MILITARY TRAIL JUPITER FL 33458
TOWN OF JUPITER WATER UTILITIES        P.O. BOX 8900 JUPITER FL 33468-8900
TOWN OF KEARNY                         TOWN HALL LOWER LEVEL 402 KEARNY AVENUE KEARNY NJ 07032
TOWN OF KENDUSKEAG                     4010 BROADWAY KENDUSKEAG ME 04450
TOWN OF KENNEBUNKPORT                  6 ELM STREET KENNEBUNKPORT ME 04046
TOWN OF KILMICHAEL                     114 NORTH DEPOT AVENUE KILMICHAEL MS 39747
TOWN OF KNOX                           10 ABBOTT RD KNOX ME 04986
TOWN OF LA CONNER                      P.O. BOX 400 LA CONNER WA 98257
TOWN OF LA PLATA                       305 QUEEN ANNE STREET P.O. BOX 2268 LA PLATA MD 20646
TOWN OF LADY LAKE                      409 FENNELL BLVD LADY LAKE FL 32159
TOWN OF LAMOINE                        606 DOUGLAS HWY LAMOINE ME 04605
TOWN OF LANESBOROUGH                   COLLECTORS OFFICE P.O. BOX 1616 LANESBOROUGH MA 01237
TOWN OF LANTANA                        500 GREYNOLDS CIRCLE LANTANA FL 33462
TOWN OF LANTANA CODE ENFORCEMENT       318 SOUTH DIXIE HWY LANTANA FL 33462-3213
TOWN OF LAUREL                         201 MECHANIC STREET LAUREL DE 19956
TOWN OF LEOMINSTER                     1 UNION SQUARE MILFORD NH 03055
TOWN OF LEVANT                         P.O. BOX 220 LEVANT ME 04456
TOWN OF LIMINGTON                      425 SOKOKIS AVE LIMINGTON ME 04049
TOWN OF LINCOLNVILLE                   493 HOPE ROAD LINCOLNVILLE ME 04849
TOWN OF LINNEUS                        1185 HODGDON MILLS ROAD LINNEUS ME 04730



Epiq Corporate Restructuring, LLC                                                                Page 1254 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1280 of 1490
Claim Name                              Address Information
TOWN OF LONGBOAT KEY                   501 BAY ISLES ROAD LONGBOAT KEY FL 34228
TOWN OF LUBEC                          40 SCHOOL ST LUBEC ME 04652
TOWN OF MADISON                        P.O. BOX 190 MADISON ME 04950-0190
TOWN OF MANCHESTER                     12 READFIELD RD MANCHESTER ME 04351-0018
TOWN OF MANCHESTER                     41 CENTER ST. MANCHESTER CT 06045
TOWN OF MANCHESTER                     P.O. BOX 150487,COLLECTOR OF REVENUE HARTFORD CT 06115
TOWN OF MANCHESTER                     1272 COUNTY ROAD 7 CLIFTON SPRINGS NY 14432
TOWN OF MANCHESTER COLLECTOR OF REVENUE 41 CENTER STREET P.O. BOX 191 MANCHESTER CT 60450
TOWN OF MANCHESTER WATER DEPT          CUSTOMER SERVICE OFFICE 125 SPRING ST MANCHESTER CT 06040
TOWN OF MANSFIELD                      4 SO EAGLEVILLE RD STORRS MANSFIELD CT 06268
TOWN OF MARION                         2 SPRING STREET MARION MA 02738
TOWN OF MARLBOROUGH                    P.O. BOX 305 MILTON NY 12547
TOWN OF MARSHFIELD                     870 MORAINE ST. MARSHFIELD MA 02050
TOWN OF MARSHFIELD TAX COLLECTOR       870 MORAINE ST. MARSHFIELD MA 02050
TOWN OF MARSHFIELD, TREASURER COLLECTOR 870 MORAINE STREET MARSHFIELD MA 02050
TOWN OF MASON                          16 DARLING HILL RD MASON NH 03048
TOWN OF MEDARVILLE                     P. O. BOX 10 MEDARYVILLE IN 47957
TOWN OF MEDFIELD                       459 MAIN STREET MEDFIELD MA 02052
TOWN OF MEREDITH                       41 MAIN ST MEREDITH NH 03253
TOWN OF MERRIMACK                      6 BABOOSIC LAKE RD MERRIMACK NH 03054
TOWN OF MIAMI LAKES                    6601 MAIN STREET MIAMI LAKES FL 33014
TOWN OF MIDDLE INLET                   MARINETTE COUNTY TREASUR 1926 HALL AVENUE MARINETTE WI 54143
TOWN OF MIDDLEBOROUGH                  20 CENTRE STREET, 3RD FLOOR MIDDLEBOROUGH MA 02346
TOWN OF MIDDLEFIELD                    393 JACKSON HILL ROAD MIDDLEFIELD CT 06455
TOWN OF MIDDLEFIELD                    245 DEKOVEN DRIVE MIDDLETOWN CT 06457
TOWN OF MIDDLETOWN                     245 DEKOVEN DRIVE MIDDLETOWN CT 06457
TOWN OF MILTON                         43 BOMBARDIER ROAD MILTON VT 05468
TOWN OF MINDEN                         1604 ESMERALDA AVE. SIOTE 101 MINDEN NV 89423
TOWN OF MONUMENT                       P. O. BOX 325 166 SECOND STREET MONUMENT CO 80132
TOWN OF MOORESVILLE                    413 NORTH MAIN ST MOORESVILLE NC 28115
TOWN OF MUNSTER                        1005 RIDGE ROAD MUNSTER IN 46321
TOWN OF MURPHY                         PO BOX 130 MURPHY NC 28906
TOWN OF NARRAGANSETT                   25 FIFTH AVE NARRAGANSETT RI 02882
TOWN OF NATICK                         13 EAST CENTRAL ST. NATICK MA 01760
TOWN OF NEW GLOUCESTER                 385 INTERVALE ROAD NEW GLOUCESTER ME 04260
TOWN OF NEW HAMPTON                    6 PINNACLE HILL ROAD PO BOX 538 NEW HAMPTON NH 03256
TOWN OF NEW HARTFORD                   48 GENESEE ST NEW HARTFORD NY 13413
TOWN OF NEW IPSWICH                    661 TURNPIKE RD NEW IPSWICH NH 03071
TOWN OF NEW WINDSOR                    RECEIVER OF TAXES 555 UNION AVENUE NEW WINDSOR NY 12553
TOWN OF NEWBORN                        P.O. BOX 247 NEWBORN GA 30056
TOWN OF NEWPORT                        15 SUNAPEE STREET NEWPORT NH 03773
TOWN OF NEWTON                         39 TRINITY STREET NEWTON NJ 07860
TOWN OF NEWTOWN                        3 PRIMROSE STREET NEWTOWN CT 06470
TOWN OF NORRIDGEWOCK                   16 PERKINS ST NORRIDGEWOCK ME 04957-0007
TOWN OF NORTH ATTLEBORO                77 PARK STREET ATTLEBORO MA 02703
TOWN OF NORTH BRANFORD                 909 FOXON ROAD NORTH BRANFORD CT 06471
TOWN OF NORTH BROOKFIELD               193 N MAIN ST 1 NORTH BROOKFIELD MA 01535
TOWN OF NORTH HAVEN                    18 CHURCH STREET NORTH HAVEN CT 06473
TOWN OF NORTH KINGSTON                 P.O. BOX 849167 BOSTON MA 02284



Epiq Corporate Restructuring, LLC                                                                Page 1255 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1281 of 1490
Claim Name                               Address Information
TOWN OF NORTH KINGSTOWN                  P O BOX 1 NORTH KINGSTOWN RI 02852
TOWN OF NORTH PROVIDENCE                 ATTN MICHAEL A. CARNEVALE DEPARTMENT OF INSPECTIONS 1951 MINERAL SPRING AVENUE
                                         NORTH PROVIDENCE RI 02904
TOWN OF NORTH PROVIDENCE                 2000 SMITH ST. NORTH PROVIDENCE RI 02911
TOWN OF NORTH READING                    235 NORTH STREET NORTH READING MA 01864
TOWN OF NORTH SMITHFIELD TAX COLLECTOR   575 SMITHFIELD ROAD NORTH SMITHFIELD RI 02896
TOWN OF NORTHWOOD                        818 FIRST NH TPKE NORTHWOOD NH 03261
TOWN OF NORTON                           TOWN OF NORTON-WATER P.O. BOX 431 READING MA 01867-0631
TOWN OF NORWAY                           19 DANFORTH ST NORWAY ME 04268
TOWN OF NORWOOD                          1670 NATURITA STREET NORWOOD CO 81423
TOWN OF NORWOOD TAX COLLECTOR            566 WASHINGTON STREET FIRST FLOOR ROOM 22 NORWOOD MA 02062
TOWN OF OCEAN CITY                       PO BOX 5000 301 BALTIMORE AVENUE OCEAN CITY MD 21843
TOWN OF ORANGE                           6 PROSPECT ST ORANGE MA 01364
TOWN OF ORANGE PARK                      2042 PARK AVE ORANGE PARK FL 32073
TOWN OF ORRINGTON                        29 CENTER DR ORRINGTON ME 04474
TOWN OF OSSIPEE                          PO BOX 67 CENTER OSSIPEE NH 03814-0067
TOWN OF OTISFIELD                        403 STATE ROUTE 121 OTISFIELD ME 04270
TOWN OF OXFORD                           85 PLEASANT STREET OXFORD ME 04270-0153
TOWN OF PALMER                           4417 MAIN STREET PALMER MA 01069
TOWN OF PASSADUMKEAG                     PO BOX 75 PASSADUMKEAG ME 04475
TOWN OF PE ELL                           111 S. MAIN STREET PE ELL WA 98572
TOWN OF PEMBROKE                         WATER DEPARTMENT P.O. BOX 4178 WOBURN MA 01888
TOWN OF PEMBROKE                         100 CENTER STREET PEMBROKE MA 02359
TOWN OF PHILLIPSBURG                     675 CORLISS AVE PHILLIPSBURG NJ 08865
TOWN OF PHILLIPSBURG                     TAX OFFICE 120 FILMORE STREET PHILLIPSBURG NJ 08865
TOWN OF PLAINFIELD                       P O BOX 202 PLAINFIELD CT 06374
TOWN OF PLAINVILLE                       1 CENTRAL SQUARE PLAINVILLE CT 06062
TOWN OF PLYMOUTH                         11 LINCOLN STREET PLYMOUTH MA 02360
TOWN OF PLYMOUTH                         1947 MOOSEHEAD TRAIL PLYMOUTH ME 04969
TOWN OF POOLESVILLE                      PO BOX 158 POOLESVILLE MD 20837
TOWN OF PORTSMOUTH                       2200 EAST MAIN RD PORTSMOUTH RI 02871
TOWN OF PRESTON                          389 ROUTE 2 PRESTON CT 06365
TOWN OF QUEENSBURY WATER DEPARTMENT      742 BAY ROAD QUEENSBURY NY 12804
TOWN OF RAMAPO                           237 ROUTE 59 SUFFERN NY 10901
TOWN OF RANDOLPH                         41 SOUTH MAIN ST. RANDOLPH MA 02368
TOWN OF READFIELD                        8 OLD KENTS HILL ROAD READFIELD ME 04355
TOWN OF REDINGTON SHORES                 17425 GULF BLVD REDINGTON FL 33708
TOWN OF RICHMOND                         26 GARDINER ST RICHMOND ME 04357
TOWN OF RISING SUN                       P. O. BOX 456 RISING SUN MD 21911-0456
TOWN OF RIVER BEND                       45 SHORELINE DRIVE RIVER BEND NC 28562
TOWN OF ROCK HALL                        5585 MAIN STREET PO BOX 367 ROCK HALL MD 21661
TOWN OF ROCKINGHAM                       PO BOX 370 BELLOWS FALLS VT 05101-0370
TOWN OF ROCKPORT                         34 BROADWAY ROCKPORT MA 01966
TOWN OF ROCKY HILL                       761 OLD MAIN STREET ROCKY HILL CT 06067
TOWN OF ROSEBOOM                         387 HONEY HILL ROAD, ERIN V. SEELEY CHERRY VALLEY NY 13320
TOWN OF ROYALSTON                        PO BOX 16 ROYALSTON MA 01368
TOWN OF RURAL HALL                       423 BETHANIA-RURAL HALL ROAD PO BOX 549 RURAL HALL NC 27045
TOWN OF SABATTUS                         190 MIDDLE RD SABATTUS ME 04280-0190
TOWN OF SALEM WATER DEPARTMENT           5 A PARK AVENUE SALEM SC 29676



Epiq Corporate Restructuring, LLC                                                                  Page 1256 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1282 of 1490
Claim Name                            Address Information
TOWN OF SAUGUS                        P.O. BOX 4157 WOBURN MA 01888-4157
TOWN OF SECAUCUS                      1203 PATERSON PLANK ROAD SECAUCUS NJ 07094
TOWN OF SENNETT                       6931 CHERRY STREET ROAD AUBURN NY 13021
TOWN OF SEYMOUR                       1 FIRST ST SEYMOUR CT 06483
TOWN OF SHAPLEIGH                     PO BOX 26 SHAPLEIGH ME 04076
TOWN OF SHEFFIELD                     21 DEPOT SQUARE SHEFFIELD MA 01257
TOWN OF SHREWSBURY                    100 MAPLE AVENUE SHREWSBURY MA 01545
TOWN OF SKOWHEGAN                     225 WATER ST SKOWHEGAN ME 04976
TOWN OF SMITHTOWN TAX RECEIVER        99 W MAIN STREET SMITHTOWN NY 11787
TOWN OF SNOW HILL, MD                 PO BOX 348 SNOW HILL MD 21863
TOWN OF SOLON                         121 SOUTH MAIN ST SOLON ME 04979-0214
TOWN OF SOMERSET WATER                DEPT PO BOX 35 SOMERSET MA 02726
TOWN OF SOUTH HADLEY                  116 MAIN STREET ROOM 109 SOUTH HADLEY MA 01075
TOWN OF SOUTH THOMASTON               125 SPRUCE HEAD RD SOUTH THOMASTON ME 04858
TOWN OF SOUTH WINDSOR                 1540 SULLIVAN AVE SOUTH WINDSOR CT 06074
TOWN OF SOUTH WINDSOR                 275 BROAD STREET SUITE 1 SOUTH WINDSOR CT 06095
TOWN OF SOUTHBURY TAX COLLECTOR       501 MAIN STREET SOUTH ROOM 204 SOUTHBURY CT 06488
TOWN OF SPRINGFIELD                   2750 MAIN ST SPRINGFIELD NH 03284
TOWN OF ST JOHNSBURY                  51 DEPOT SQUARE STE 101 SAINT JOHNSBURY VT 05819
TOWN OF ST. MICHAELS                  300 MILL STREET P.O. BOX 206 ST. MICHAELS MD 21663
TOWN OF STANDISH                      175 NORTH ROAD STANDISH ME 04084
TOWN OF STAR VALLEY RANCH             171 VISTA DRIVE HC 62, BOX 7007 STAR VALLEY RANCH WY 83127
TOWN OF STERLING                      1290 STATE ROUTE 104A STERLING NY 13156
TOWN OF STERLING TAX COLLECTOR        BUTTERICK MUNICIPAL BUILDING 1 PARK STREET STERLING MA 01564
TOWN OF STONINGTON                    32 MAIN ST STONINGTON ME 04681
TOWN OF STONINGTON WPCA               152 ELM ST STONINGTON CT 06378
TOWN OF STOUGHTON                     10 PEARL ST. STOUGHTON MA 02072
TOWN OF STRATFORD                     2725 MAIN STREET STRATFORD CT 06615
TOWN OF STRATFORD                     PO BOX 9722 STRATFORD CT 06615
TOWN OF STRATFORD                     PO BOX 9722 STRATFORD CT 06615-9122
TOWN OF SULLIVAN                      452 CENTRE STREET SULLIVAN NH 03445
TOWN OF SULLIVAN                      1888 US HWY 1 SUITE 1 SULLIVAN ME 04664
TOWN OF SURFSIDE                      9293 HARDING AVE SURFSIDE FL 33154
TOWN OF SWANSEA                       TAX COLLECTOR 81 MAIN STREET SWANSEA MA 02777
TOWN OF TEWKSBURY                     11 TOWN HALL AVENUE TEWKSBURY MA 01876
TOWN OF THOMPSON                      DOREEN HUEBNER TAX RECEIVER PO BOX 240 4052 RTE 42 MONTICELLO NY 12701
TOWN OF TRUMBULL                      5866 MAIN STREET TRUMBULL CT 06611
TOWN OF UNION                         PO BOX 186 UNION ME 04862
TOWN OF VASSALBORO                    682 MAIN ST VASSALBORO ME 04989
TOWN OF VERNON CT                     8 PARK PLACE P O BOX 387 VERNON CT 06066
TOWN OF VIENNA                        127 CENTER ST S VIENNA VA 22180
TOWN OF WALDEN                        12 VERMONT RTE 215 WEST DANVILLE VT 05873
TOWN OF WALDOBORO                     1600 ATLANTIC HWY WALDOBORO ME 04572
TOWN OF WALLINGFORD                   45 SOUTH MAIN STREET ROOM 209 WALLINGFORD CT 06492
TOWN OF WALLINGFORD                   GEOFFREY T. EINHORN 45 SOUTH MAIN STREET WALLINGFORD CT 06492
TOWN OF WALLINGFORD                   WATER & SEWER DIVISIONS 377 SOUTH CHERRY STREET WALLINGFORD CT 06492
TOWN OF WALLKILL                      PO BOX 5924 HICKSVILLE NY 11802-5924
TOWN OF WALPOLE                       34 ELM STREET WALPOLE NH 03608
TOWN OF WAREHAM                       6 TONYS LANE WAREHAM MA 02571



Epiq Corporate Restructuring, LLC                                                              Page 1257 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1283 of 1490
Claim Name                               Address Information
TOWN OF WAREHAM                          MEMORIAL TOWN HALL 54 MARION ROAD WAREHAM MA 02571
TOWN OF WARREN                           PETER SKWIRZ ANTHONY DESISTO LAW ASSOCIATES, LLC 450 VETERANS MEMORIAL PKWY,
                                         SUITE 103 EAST PROVIDENCE RI 02914
TOWN OF WARREN                           167 WESTERN RD WARREN ME 04864
TOWN OF WARRENSBURG                      3797 MAIN STREET WARRENSBURG NY 12885
TOWN OF WASHINGTON                       40 OLD UNION RD WASHINGTON ME 04574
TOWN OF WATERTOWN                        37 DEFOREST STREET WATERTOWN CT 06795
TOWN OF WEARE                            15 FLANDERS MEMORIAL RD WEARE NH 03281
TOWN OF WEBSTER                          350 MAIN ST. SUITE 1 WEBSTER MA 01570
TOWN OF WESTERLY                         45 BROAD ST WESTERLY RI 02891
TOWN OF WESTPORT                         PO BOX 3408 WESTPORT MA 02790
TOWN OF WESTPORT                         515 POST ROAD EAST BLIGHT PREVENTION BOARD WESTPORT CT 06880
TOWN OF WESTPORT                         P.O. BOX 350 WESTPORT CT 06881
TOWN OF WETHERSFIELD                     505 SILAS DEANE HIGHWAY WETHERSFIELD CT 06109
TOWN OF WEYMOUTH                         91 FIRST PARISH RD SCITUATE MA 02066
TOWN OF WEYMOUTH                         P. O. BOX 9257 CHELSEA MA 02150-9257
TOWN OF WEYMOUTH                         75 MIDDLE ST. E. WEYMOUTH MA 02189
TOWN OF WHITEFIELD                       36 TOWN HOUSE RD WHITEFIELD ME 04353
TOWN OF WHITMAN                          PO BOX 459 WHITMAN MA 02382
TOWN OF WILBRAHAM                        240 SPRINGFIELD ST SPRINGFIELD MA 01095
TOWN OF WILLIAMSTOWN                     PO BOX 646 WILLIAMSTOWN VT 05679-0646
TOWN OF WILTON                           158 WELD RD WILTON ME 04294
TOWN OF WINDERMERE                       614 MAIN STREET WINDERMERE FL 34786
TOWN OF WINDHAM                          979 MAIN STREET, WILLIMANTIC CT 06226
TOWN OF WINDSOR                          PO BOX 179 WINDSOR ME 04363-0179
TOWN OF WINDSOR LOCKS WPCA               1 STANTON ROAD WINDSOR LOCKS CT 06096
TOWN OF WINSLOW                          WINSLOW SEWERAGE ACCOUNT 114 BENTON AVENUE WINSLOW ME 04901
TOWN OF WINTERPORT                       20 SCHOOL STREET WINTERPORT ME 04496
TOWN OF WOLCOTT                          10 KENEA AVENUE WOLCOTT CT 06716
TOWN OF YANKEETOWN                       6241 HARMONY LANE YANKEETOWN FL 34498
TOWN OF YARMOUTH                         1146 ROUTE 28 SOUTH YARMOUTH MA 02664
TOWN OF YUCCA VALLEY                     COMMUNITY DEVELOPEMENT DEPARTMENT 58928 BUSINESS CENTER DR YUCCA VALLEY CA
                                         92284
TOWN PARK HOA                            C/O DRPM, LLC 927 BELVILLE ROAD, SUITE 3 SOUTH DAYTONA FL 32119
TOWN SHORES OF GULFPORT NO. 207, INC.    C/O TOWN SHORES MASTER ASSOCIATION 3210 59TH ST S GULFPORT FL 33707
TOWN SHORES OF GULFPORT NO.215, INC.     C/O TOWN SHORES MASTER ASSOCIATION 3210 59TH ST S GULFPORT FL 33707
TOWN SQUARE TOWERS CONDOMINIUM           8701 GEORGIA AVE SUITE 300 SILVER SPRING MD 20910
TOWN TREASURER                           PO BOX 607 WARREN MA 01083
TOWN VILLAS AT MOON LAKE HOA             1215 EAST HILLSBORO BLVD DEERFIELD BEACH FL 33441
TOWNE HOUSE VILLAGE NORTH OWNERS INC.    66 COMACK ROAD COMACK NY 11725
TOWNE INSURANCE AGENCY                   301 BENDIX RD 300 VIRGINIA BEACH VA 23452
TOWNE OF HISTORIC SMITHVILLE COMM ASSC   C/O DIVERSIFIED PROPERTY MANAGEMENT 28 S NEW YORK RD., SUITE B-6 GALLOWAY NJ
                                         08205
TOWNE PARK HOA INC                       PO BOX 10000 PRESCOTT AZ 86304
TOWNE PARK HOMEOWNERS ASSOCIATION INC.   3205 LAKESIDE VILLAGE PRESCOTT AZ 86301
TOWNE PLACE CONDOMINIUM ASSOCIATION      C/O LIEBERMAN MANAGEMENT SERVICES, INC. 25 NORTHWEST POINT BLVD, SUITE 330 ELK
                                         GROVE VILLAGE IL 60007
TOWNE POINT OWNERS ASSOCIATION           2240 TOWNE POINT AVE PORT TOWNSEND WA 98368
TOWNE SQUARE VILLAS CONDOMINIUMS, INC    6325 PROVIDENCE CIRCLE NEW PORT RICHEY FL 34652
TOWNE SUMMIT ASSOCIATION INC.            2 STONY HILL ROAD BETHEL CT 06801


Epiq Corporate Restructuring, LLC                                                                 Page 1258 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1284 of 1490
Claim Name                               Address Information
TOWNES, DEMETRIUS                        ADDRESS ON FILE
TOWNESHIP AT CILFTON                     USE THIS 60901166 3232 S CLIFTON AVE STE 117 GRAND PRAIRIE TX 75050
TOWNEWEST HOMEOWNERS ASSOCIATION, INC.   945 ELDRIDGE ROAD SUGAR LAND TX 77478
TOWNHOMES OF SUMMERFIELD HOA, INC        PO BOX 925 RUSKIN FL 33757
TOWNHOMES WEST HOA                       3511 SOUTH PENINSULA AVENUE PORT ORANGE FL 32127
TOWNPARK RAVINE OWNERS LLC               PO BOX 932491 ATLANTA GA 31193
TOWNS COUNTY                             TOWNS COUNTY-TAX COLLECT 48 RIVER ST - SUITE H HIAWASSEE GA 30546
TOWNS OF KETTERING ASSOCIATION           6300 WOODSIDE COURT STE 10 COLUMBIA MD 21046
TOWNS, ATOZZIO                           ADDRESS ON FILE
TOWNS, INDIA                             ADDRESS ON FILE
TOWNSEND JARVIS TEAM                     TJ-TEAM, INC 2365 NW KLINE, SUITE 201 ROSEBURG OR 97471
TOWNSEND ROOFING & CONSTRUCTION SVCS     10418 NEW BERLIN ROAD, SUITE #115 JACKSONVILLE FL 32226
INC
TOWNSEND TAX COLLECTOR                   272 MAIN ST TOWNSEND MA 01469
TOWNSEND TOWN                            TOWNSEND TOWN - TAX COLL 272 MAIN STREET TOWNSEND MA 01469
TOWNSEND TOWN                            TOWNSEND TOWN - TREASURER P O BOX 223 TOWNSEND DE 19734
TOWNSEND TOWN                            TWNSEND TWN TREASURER PO BOX 111 TOWNSEND WI 54175
TOWNSEND, DONATHAN                       ADDRESS ON FILE
TOWNSEND, JAMES                          ADDRESS ON FILE
TOWNSEND, LAKEDRA                        ADDRESS ON FILE
TOWNSEND, TONETTE                        ADDRESS ON FILE
TOWNSEND-JARVIS TEAM                     2365 NW KLINE ST STE 201 ROSEBURG OR 97471
TOWNSHEND TOWN                           TOWNSHEND TOWN - TAX COL P.O. BOX 223 2006 ROUTE 30 TOWNSHEND VT 05353
TOWNSHIP OCEAN                           399 MONMOUTH ROAD OAKHURST NJ 07755
TOWNSHIP OF ABERDEEN                     ONE ABERDEEN SQUARE ABERDEEN NJ 07747
TOWNSHIP OF ABINGTON                     1176 OLD YORK ROAD ABINGTON PA 19001
TOWNSHIP OF BARNEGAT                     900 WEST BAY AVENUE BARNEGAT NJ 08005
TOWNSHIP OF BELLEVILLE                   152 WASHINGTON AVENUE BELLEVILLE NJ 07109
TOWNSHIP OF BERKELEY                     627 PINEWALD-KESWICK RD BAYVILLE NJ 08721
TOWNSHIP OF BERKELEY HEIGHTS             29 PARK AVENUE BERKELEY HEIGHTS NJ 07922
TOWNSHIP OF BLOOMFIELD                   1 MUNICIPAL PLAZA BLOOMFIELD NJ 07003
TOWNSHIP OF BRIDGEWATER                  100 COMMONS WAY BRIDGEWATER NJ 08807
TOWNSHIP OF BURLINGTON                   851 OLD YORK ROAD BURLINGTON NJ 08016
TOWNSHIP OF CHATHAM                      58 MEYERSVILLE ROAD CHATHAM NJ 07928
TOWNSHIP OF CHELTENHAM                   8230 OLD YORK ROAD ELKINS PARK PA 19027
TOWNSHIP OF CHESTER                      1150 ENGLE STREET CHESTER PA 19013
TOWNSHIP OF CINNAMINSON                  1621 RIVERTON ROAD CINNAMINSON NJ 08077
TOWNSHIP OF CLAY                         PO BOX 429 ALGONAC MI 48001
TOWNSHIP OF COMMERCIAL                   1768 MAIN STREET PORT NORRIS NJ 08349
TOWNSHIP OF CRANFORD                     8 SPRINGFIELD AVE. CRANFORD NJ 07016
TOWNSHIP OF DENNIS                       571 PETERSBURG RD DENNISVILLE NJ 08214
TOWNSHIP OF EAST BRUNSWICK               25 HARTS LANE EAST BRUNSWICK NJ 08816
TOWNSHIP OF EDISON                       100 MUNICIPAL BOULEVARD EDISON NJ 08817
TOWNSHIP OF EGG HARBOR                   3515 BARGAINTOWN ROAD EGG HARBOR TWP NJ 08234
TOWNSHIP OF EWING                        2 JAKE GARZIO DR EWING NY 08628
TOWNSHIP OF FALLS AUTHORITY              557 LINCOLN HIGHWAY FAIRLESS    HIILS PA 19030
TOWNSHIP OF FALLS AUTHORITY              557 LINCOLN HIGHWAY FAIRLESS HILLS PA 19030
TOWNSHIP OF FRANKLIN                     475 DEMOTT LANE SOMERSET NJ 08873
TOWNSHIP OF FRANKLIN SEWER               70 COMMERCE DRIVE SOMERSET NJ 08873



Epiq Corporate Restructuring, LLC                                                                  Page 1259 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg    Doc 142       Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1285 of 1490
Claim Name                              Address Information
TOWNSHIP OF FREEHOLD                    ONE MUNICIPAL PLAZA FREEHOLD NJ 07728
TOWNSHIP OF FREEHOLD WATER & SEWER DEPT ONE MUNICIPAL PLAZA FREEHOLD NJ 07728
TOWNSHIP OF GLOUCESTER                  PO BOX 8 BLACKWOOD NJ 08012
TOWNSHIP OF GREEN BROOK                 111 GREEN BROOK ROAD GREEN BROOK NJ 08812
TOWNSHIP OF GREENWICH                   420 WASHINGTON ST. GIBBSTOWN NJ 08027
TOWNSHIP OF GROSSE LLE                  9601 GROH ROAD GROSSE IIE MI 48138
TOWNSHIP OF HAMILTON                    2090 GREENWOOD AVE HAMILTON NJ 08609
TOWNSHIP OF HAVERFORD FINANCE           1014 DARBY ROAD HAVERTOWN PA 19083
DEPARTMENT
TOWNSHIP OF HAZLET                      1766 UNION AVENUE HAZLET NJ 07730
TOWNSHIP OF HILLSIDE                    1409 LIBERTY AVENUE HILLSIDE NJ 07205
TOWNSHIP OF HOWELL                      4567 ROUTE 9 NORTH 2ND FLOOR HOWELL NJ 07731
TOWNSHIP OF IRVINGTON                   MUNICIPAL BUILDING 1 CIVIC SQUARE ROOM 101 IRVINGTON NJ 07111
TOWNSHIP OF IRVINGTON                   OFFICE OF TAX COLLECTOR, MUNICIPAL BLDG 1 CIVIC SQUARE ROOM 207 IRVINGTON NJ
                                        07111
TOWNSHIP OF LACEY                       DEPARTMENT OF PUBLIC WORKS 820 MUNICIPAL LANE FORKED RIVER NJ 08731
TOWNSHIP OF LAKEWOOD                    231 THIRD ST LAKEWOOD NJ 08701
TOWNSHIP OF LOWER                       2900 BAYHSORE RD VILLAS NJ 08251
TOWNSHIP OF LYNDHURST - WATHER DEPT.    367 VALLEY BROOK AVE LYNDHURST NJ 07071
TOWNSHIP OF MANCHESTER                  1 COLONIAL DRIVE MANCHESTER NJ 08759
TOWNSHIP OF MANSFIELD                   3135 ROUTE 206 SOUTH STE 1 COLUMBUS NJ 08022
TOWNSHIP OF MARPLE                      227 S. SPROUL ROAD BROOMALL PA 19008
TOWNSHIP OF MEDFORD                     17 N MAIN ST MEDFORD NJ 08055
TOWNSHIP OF MIDDLETOWN                  3 MUNICIPAL WAY LANGHORNE PA 19047
TOWNSHIP OF MIDDLETOWN SEWERAGE AUTH    PO BOX 205 BEDFORD NJ 07718
TOWNSHIP OF MONROE                      125 VIRGINIA AVENUE WILLIAMSTOWN NJ 08094
TOWNSHIP OF MONROE TAX COLLECTOR        1 MUNICIPAL PLAZA MONROE NJ 08831
TOWNSHIP OF MONTCLAIR                   MUNICIPAL COURT 647 BLOOMFIELD AVENUE MONTCLAIR NJ 07042
TOWNSHIP OF MOORESTOWN                  111 WEST SECOND STREET SUITE 1 MOORESTOWN NJ 08057
TOWNSHIP OF MUHLENBERG                  5401 LEESPORT AVENUE TEMPLE PA 19560
TOWNSHIP OF NEPTUNE                     25 NEPTUNE BOULEVARD NEPTUNE NJ 07753
TOWNSHIP OF NEPTUNE - SEWER UTILITY     25 NEPTUNE BOULEVARD NEPTUNE NJ 07753
TOWNSHIP OF NORTH BRUNSWICK             710 HERMANN ROAD NORTH BRUNSWICK NJ 08902
TOWNSHIP OF NUTLEY                      1 KENNEDY DRIVE NUTLEY NJ 07110
TOWNSHIP OF OCEAN                       399 MONMOUTH ROAD OAKHURST NJ 07755
TOWNSHIP OF OCEAN                       50 RAILROAD AVENUE WARETOWN NJ 08758
TOWNSHIP OF OCEAN TAX COLLECTOR         399 MONMOUTH RD OAKHURST NJ 07755
TOWNSHIP OF OLD BRIDGE                  1 OLD BRIDGE PLAZA OLD BRIDGE NJ 08857
TOWNSHIP OF PENNSAUKEN                  5605 N. CRESCENT BLVD PENNSAUKEN NJ 08110
TOWNSHIP OF PENNSVILLE                  90 N BROADWAY PENNSVILLE NJ 08070
TOWNSHIP OF PISCATAWAY                  455 HOES LANE PISCATAWAY NJ 08854
TOWNSHIP OF PLYMOUTH                    9955 N HAGGERTY RD PLYMOUTH MI 48170
TOWNSHIP OF READINGTON                  509 ROUTE 523 WHITEHOUSE STATION NJ 08889
TOWNSHIP OF REDFORD                     12200 BEECH DALY ROAD REDFORD MI 48239
TOWNSHIP OF RIDLEY                      100 E MACDADE BOULEVARD FOLSOM PA 19033
TOWNSHIP OF ROXBURY                     1715 ROUTE 46 LEDGEWOOD NJ 07852
TOWNSHIP OF ROXBURY SEWER DEPT.         1715 ROUTE 46 LEDGEWOOD NJ 07852
TOWNSHIP OF SOUTH BRUNSWICK             540 RIDGE RD MONMOUTH JUNCTION NJ 08852
TOWNSHIP OF SOUTH BRUNSWICK UTILITIES   540 RIDGE RD MONMOUTH JUNCTION NJ 08852



Epiq Corporate Restructuring, LLC                                                                  Page 1260 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1286 of 1490
Claim Name                             Address Information
TOWNSHIP OF SOUTH PARK                 2675 BROWNSVILLE ROAD SOUTH PARK PA 15129
TOWNSHIP OF SOUTHAMPTON                5 RETREAT ROAD SOUTHAMPTON TOWNSHIP NJ 08088
TOWNSHIP OF SPRING                     2850 WINDMILL RD. SINKING SPRING PA 19608
TOWNSHIP OF SPRINGFIELD                50 POWELL ROAD SPRINGFIELD PA 19064
TOWNSHIP OF STAFFORD                   260 EAST BAY AVENUE MANAHAWKIN NJ 08050
TOWNSHIP OF TOMS RIVER                 33 WASHINGTON STREET TOMS RIVER NJ 08753
TOWNSHIP OF UNION                      1976 MORRIS AVENUE UNION NJ 07083
TOWNSHIP OF UPPER DEERFIELD            MUNICIPAL BLDG 1325 HWY 77 P O BOX 5098 SEABROOK NJ 83020
TOWNSHIP OF UPPER FREEHOLD             314 ROUTE 539 CREAM RIDGE NJ 08514
TOWNSHIP OF UPPER PROVIDENCE           1286 BLACK ROCK ROAD P.O. BOX 406 OAKS PA 19456
TOWNSHIP OF UPPER TAX COLLECTOR        2100 TUCKAHOE RD UPPER NJ 08250
TOWNSHIP OF WALL                       2700 ALLAIRE ROAD WALL NJ 07719
TOWNSHIP OF WASHINGTON TAX COLLECTOR   523 EGG HARBOR RD SEWELL NJ 08080
TOWNSHIP OF WATERFORD                  2131 AUBURN AVENUE ATCO NJ 08004
TOWNSHIP OF WINSLOW TAX COLLECTOR      125 SOUTH ROUTE 73 BRADDOCK NJ 08037-9422
TOWNSHIP OF WOODBRIDGE                 1 MAIN STREET WOODBRIDGE NJ 07095
TOWNVILLE BORO                         STACEY HOLZER - TAX COLL 36032 STATE HIGHWAY 408 CENTERVILLE PA 16404
TOWPATH HOMES                          ATTN: DAVID S VANDERLINDE 2 MONTEZUMA ST PO BOX 399 LYONS NY 14489
TOWRY, DIANE                           ADDRESS ON FILE
TOXIC MOLD PRO LLC                     6574 N ST RD 7 141 COCONUT CREEK FL 33073
TPG LOGISTICS                          2583 ARKANSAS INGLESIDE TX 78362
TPI                                    504 CLINTON CNTR DR 4175 CLINTON MS 39056
TPM GENERAL CONTRACTORS INC.           7709 MALTLAGE DRIVE LIVERPOOL NY 13090
TR CONSTRUCTION                        A ROSSETTI & ASSOCIATES, INC. 9335 MIRA MESA BLVD. SAN DIEGO CA 92126
TR JONES & ASSOCIATES                  608 MAGNOLIA LANE EDMONDS WA 98020
TR7 SUPPLY-CONSULTING                  278 PRIVATE ROAD 5884 JEWETT TX 75846
TRABATTONI DESIGN & CONSTRUCTION       GRAG TRABATTONI 556 FRANKLIN AVE FRANKLIN LAKES NJ 07417
TRACEY REED                            ADDRESS ON FILE
TRACI ST. CLAIRE                       PRO SE TRACI ST. CLAIRE 8390 EMERALD POINTE LANE GAINESVILLE GA 30506
TRACIE MAYS                            ADDRESS ON FILE
TRACIE MAYS AND ASSOCIATES             ATTN: TRACIE MAYS 104 LOWNDES RD 302 GOOSE CREEK SC 29445
TRACY BRACCI                           ADDRESS ON FILE
TRACY BYRD AND JEFFREY                 ADDRESS ON FILE
TRACY C HESTER AGENCY                  504 A THIS WAY LAKE JACKSON TX 77566
TRACY CITY                             ADDRESS ON FILE
TRACY D FISHER                         ADDRESS ON FILE
TRACY FLETCHER                         ADDRESS ON FILE
TRACY J. SMITH, ET AL.                 CONNER & WINTERS, LLP (FOR D. BLACKMON) P. SCOTT HATHAWAY, ESQ 4000 ONE
                                       WILLIAMS CENTER TULSA OK 74172
TRACY MATTINGLY &                      ADDRESS ON FILE
TRACY PATTERSON                        ADDRESS ON FILE
TRACY VANDEMARK                        ADDRESS ON FILE
TRACY, JESSICA                         ADDRESS ON FILE
TRACY, MEREDITH                        ADDRESS ON FILE
TRACY, MICHAEL                         ADDRESS ON FILE
TRACY, SHAWNA                          ADDRESS ON FILE
TRACY, TIMOTHY                         ADDRESS ON FILE
TRADE LAKE MUT INS                     11733 HWY 48 FREDERIC WI 54837
TRADE LAKE TOWN                        TRADE LAKE TWN TREASURER 22200 COUNTY RD. Y GRANTSBURG WI 54840



Epiq Corporate Restructuring, LLC                                                                 Page 1261 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1287 of 1490
Claim Name                               Address Information
TRADE PRO CONST LLC                      PO BOX 433 TONTITOWN AR 72770
TRADE VENTURE LLC                        140 SCENIC LANE UNION DALE PA 18470
TRADECRAFT CONSTRUCTION                  7509 ROCKY FORD DR FRISCO TX 75035
TRADEMARK CONSULTING, INC.               ATTN: GENERAL COUNSEL 100 SOUTH ASHLEY DRIVE 1470 TAMPA FL 33602
TRADEMARK FLOORING                       RUDY NUNEZ 322 E. HOUSE STREET ALVIN TX 77511
TRADEMARK RESTOR INC                     163 6260 E RIVERSIDE BLVD LOVES PARK IL 61111
TRADERS COVE HOMEOWNERS ASSOCIATION      132 SHER LANE DEBARY FL 32713
INC.
TRADERS INS CO                           8916 TROOST AVE KANSAS CITY MO 64131
TRADES UNLIMITED OF PUERTO RICO, INC.    BO VILLA ESPERANZA 1845 CALLE DELICIAS CAROLINA PR 00985
TRADEWEB LLC                             PO BOX 9202 NEW YORK NY 10087-9202
TRADEWEB, LLC                            ATTN: GENERAL COUNSEL 1177 AVENUE OF THE AMERICAS NEW YORK NY 10036
TRADITION RFG & EXT                      1032 CLEVELAND AV S ST PAUL MN 55116
TRADITIONS LTD &                         WILLIAM & JANET FLAUGHER 933 SITKA CT LOVELAND CO 80538
TRAFFICBUYER.COM INC                     215 PARK AVENUE SOUTH NEW YORK NY 10003
TRAFFICBUYER.COM, INC.                   ATTN: GENERAL COUNSEL 215 PARK AVENUE SOUTH SUITE 1303 NEW YORK NY 10003
TRAFFORD BORO                            TRAFFORD BORO - TAX COLL 416 CAVITT AVENUE TRAFFORD PA 15085
TRAIL OF THE LAKES MUD                   TRAIL OF THE LAKES MUD 11111 KATY FRWY 725 HOUSTON TX 77079
TRAIL-A-WAY MHP                          1782 NISSON RD TUSTIN CA 92780
TRAILL COUNTY                            TRAILL COUNTY - TREASURE PO BOX 9 HILLSBORO ND 58045
TRAILS WEST                              8401 S. KOLB RD TUCSON AZ 85756
TRAINA AND TRAINA INS                    P O BOX 489 STERLING MA 01564
TRAINER BORO                             TRAINER BORO - TAX COLLE 824 MAIN ST TRAINER PA 19061
TRAININGPRO                              EXECUTIVE PLAZA II 20225 WATER TOWER BLVD 4TH FL BROOKFIELD WI 53045
TRAINOR, SUZANNE                         ADDRESS ON FILE
TRAK, PAUL                               ADDRESS ON FILE
TRAM                                     38 MAPLEWOOD AVE HOLBROOK MA 02343
TRAN, KHANH                              ADDRESS ON FILE
TRAN, TYLA                               ADDRESS ON FILE
TRANG LAM & QUANG LAM                    7076 NORTH WEST AVE FRESNO CA 93711
TRANQUILITY IRR DIST                     TRANQUILITY IRRIGATION D PO BOX 487 TRANQUILITY CA 93668
TRANQUILITY LAKE OWNERS ASSOCIATION      410 AUSTIN DRIVE ANGLETON TX 77515
TRANS UNION LLC - 99506                  P.O. BOX 99506 CHICAGO IL 60693-9506
TRANS UNION, LLC                         ATTN: DIRECTOR-DATA ACQUISITION SERVICES 555 WEST ADAMS CHICAGO IL 60661
TRANS UNION, LLC                         ATTN: GENERAL COUNSEL 555 W ADAMS STREET CHICAGO IL 60661
TRANSATLANTIC TRANSLATION COMPANY, LLC   (INTERPRETATIONS & TRANSLATIONS) ATTN: GENERAL COUNSEL 411 THEODORE FREMD
                                         AVENUE SUITE 206 RYE NY 10580
TRANSCONTINENTAL INS GRP                 4095 SW 137 AVE UNIT 10 MIAMI FL 33175
TRANSCONTINENTAL MANAGEMENT INC          3355 MISSION AVE SUITE 111 OCEANSIDE CA 92058
TRANSITIONAL PROPERTY SOLUTIONS          JEREMY GARCIA 116 HENERETTA DR HURST TX 76054
TRANSNATIONAL CORPORATION                6094 FRANCONIA RD SUITE D ALEXANDRIA VA 22310
TRANSPERFECT GLOBAL INC.                 ATTN: DIRECTOR, BUSINESS DEVELOPMENT 700 6TH STREET NW WASHINGTON DC 20001
TRANSPERFECT GLOBAL, INC                 ATTN: GENERAL COUNSEL 3 PARK AVENUE NEW YORK NY 10016
TRANSPERFECT GLOBAL, INC.                ATTN: GENERAL COUNSEL 3 PARK AVE 39TH FLOOR NEW YORK NY 10016
TRANSPERFECT TRANSLATIONS INC            THREE PARK AVE 39TH FLOOR NEW YORK NY 10016
TRANSPORTATION INS SRVCS                 4216 8TH AVE BROOKLYN NY 11232
TRANSUNION SSI                           303 WILLIAMS AVE SW HUNTSVILLE AL 35801
TRANSUNION, LLC                          ATTN: GENERAL COUNSEL 555 WEST ADAMS CHICAGO IL 60661
TRANSYLVANIA COUNTY                      TRANSYLVANIA COUNTY - TC 20 E MORGAN ST BREVARD NC 28712



Epiq Corporate Restructuring, LLC                                                                   Page 1262 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1288 of 1490
Claim Name                               Address Information
TRAPPE BORO                              GRETCHEN LAWSON - COLLEC PO BOX 26745 COLLEGEVILLE PA 19426
TRASK, MARTIN                            ADDRESS ON FILE
TRAVEL ONE INC                           2001 KILLEBREW DR STE 305 BLOOMINGTON MN 55425
TRAVELERS                                555 CORPORATE CENTER KALISPELL MT 59901
TRAVELERS BUSINESS INS                   ATTN CASH TEAM 9954 MAYLAND DR 6100 RICHMOND VA 23233
TRAVELERS BUSINESS INS                   1500 DRAGON ST STE A DALLAS TX 75207
TRAVELERS CASUALTY INS                   98932 COLLECTIONS CTR CHICAGO IL 60693
TRAVELERS HOME & MARINE                  P O BOX 943 BOSTON MA 02103
TRAVELERS HOME & MARINE                  P O BOX 59056 KNOXVILLE TN 37959
TRAVELERS INDEMNITY CO                   PO BOX 660307 GLENS FALLS NY 12801
TRAVELERS INDEMNITY CO                   PO BOX 660307 DALLAS TX 75266
TRAVELERS INS CO                         PO BOX 660317 DALLAS TX 75266
TRAVELERS INS FLOOD PROG                 PO BOX 7775 KALISPELL MT 59904
TRAVELERS INSURANCE                      300 ARBORETUM PL RICHMOND VA 23236
TRAVELERS INSURANCE                      P. O. BOX 660307 DALLAS TX 75266-0307
TRAVELERS INSURANCE                      P. O. BOX 660307 2701 E GRAUWYLER RD 1 DALLAS TX 75266-0307
TRAVELERS INSURANCE COMPANY              1 TOWER SQUARE HARTFORD CT 06183
TRAVELERS PERSONAL INS                   ATTN PO BOX 660307 1500 DRAGON ST STE A DALLAS TX 75207
TRAVELERS PROPERTY CASUALTY CORP         385 WASHINGTON ST NB 10A ST. PAUL MN 55102
TRAVERLERS INSURANCE                     505 RIVERFRONT PKWY CHATTANOOGA TN 37402
TRAVERS, BERTRAM                         ADDRESS ON FILE
TRAVERSE CITY                            TRAVERSE CITY - TREASURE 400 BOARDMAN AVE TRAVERSE CITY MI 49684
TRAVERSE CITY TREASURER                  TRAVERSE CITY - TREASURE 400 BOARDMAN AVE TRAVERSE CITY MI 49684
TRAVERSE COUNTY                          TRAVERSE COUNTY - TREASU PO BOX 428 WHEATON MN 56296
TRAVERTINE TRAIL 1, CONDO. ASSOC. INC.   7346 TRAVERTINE TRAIL ROCKFORD IL 61107-5208
TRAVIS COUNTY                            TRAVIS COUNTY - TAX COLL P.O. BOX 149328 AUSTIN TX 78714
TRAVIS M BECKER                          2135 DANIELS AVE ALTOONA WI 54720
TRAVIS SMART                             113 ROYALE DR PORT LAVACA TX 77979
TRAVIS TAPP & KARA TAPP                  4005 BOWEN CIR CRESTWOOD KY 40014
TRAVIS WELLS &                           ANDREA WELLS 13740 CHARIOT PL RAPID CITY SD 57702
TRAVIS WHARTON                           15104 N. MIAMI AVE MIAMI FL 33169
TRAVIS, DEENA                            ADDRESS ON FILE
TRC INTERIOR RENOVATIONS, INC.           CRISTIAN CASCO 75-22 37TH AVENUE SUITE 262 JACKSON HEIGHTS NY 11372
TREADSTONE VALUATIONS LLC                PO BOX 801599 ACWORTH GA 30101
TREASURE COUNTY                          307 RAPELJE AVE HYSHAM MT 59038
TREASURE COUNTY TREASURER                307 RAPELJE AVE HYSHAM MT 59038
TREASURE HOLDINGS LLC                    2D TERRACE WAY BOX 10 GREENSBORO NC 27403
TREASURE ISLAND TENNIS & YACHT CLUB 2    5200 CENTRAL AVENUE ST. PETERSBURG FL 33733
TREASURE VALLEY EXT                      880 E FRANKLIN RD 310 MERIDIAN ID 83642
TREASURER                                PO BOX 10 YORKTOWN VA 23690-0010
TREASURER & RECEIVER GENERSAL            COMMONWEALTH OF MA 1 ASHBURTON PLACE, 12TH FLOOR BOSTON MA 02108
TREASURER & RECEIVER-GENERAL             COMMONWEALTH OF MA 1 ASHBURTON PLACE, 12TH FLOOR BOSTON MA 02108
TREASURER COUNTY OF YORK                 120 ALEXANDER HAMILTON BLVD YORKTOWN VA 23690
TREASURER FREDERICK COUNTY               CLERK OF THE CIRCUIT COURT 30 N. MARKET STREET FREDERICK MD 21701
TREASURER OF FREDERICK COUNTY            FREDERICK COUNTY MARYLAND DIV OF UTILITY AND SOLID WASTE MGMT PO BOX 17038
                                         BALTIMORE MD 21297-0262
TREASURER OF GREENBRIER                  COUNTY COLLECTIONS DIVISION 1900 KANAWHA BLVD E BLDG 1 W114 CHARLESTON WV
                                         25305
TREASURER OF THE STATE OF NEW JERSEY     CASE ASSIGNMENT & INITIAL NOTICE OF SITE REMEDIATION PROGRAM, NJ DEPT OF
                                         ENVIRON PROT 401-05H PO BOX 420 TRENTON NJ 86250


Epiq Corporate Restructuring, LLC                                                                   Page 1263 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1289 of 1490
Claim Name                             Address Information
TREASURER PRINCE GEORGE COUNTY         6602 COURT DRIVE PRINCE GEORGE VA 23875
TREASURER STATE OF MAINE               PO BOX 9101 AUGUSTA ME 04332
TREASURER TOWN OF NORTH HAVEN          PO BOX 1109 HARTFORD CT 06143
TREASURER, WELLS COUNTY                WELLS COUNTY TREASURER 102 W MARKET ST. SUITE 204 BLUFFTON IN 46714
TREDICI & ROMANI, LTD                  1306 BAY RIDGE PARKWAY BROOKLYN NY 11228
TREDWAY & COMPANY LLC                  3795 CHAMPIONS DR BEAUMONT TX 77707
TREDYFFRIN EASTTOWN S.D.               TREDYFFRIN EASTTOWN SD- 940 WEST VALLEY RD, STE WAYNE PA 19087
TREDYFFRIN TOWNSHIP                    TREDYFFRIN TWP - TAX COL 1100 DUPORTAIL RD. BERWYN PA 19312
TREE SAFE                              DANIEL BRIAN BIXLER II PO BOX 1321 NEVADA CITY CA 95959
TREETOPS OF NAPLES                     2685 HORESHOE DRIVE S SUITE 215 NAPLES FL 34104
TREGO COUNTY                           TREGO COUNTY - TREASURER 216 N MAIN ST WAKEENEY KS 67672
TREGO REAL ESTATE APPRAISALS           PO BOX 2187 MESILLA PARK NM 88047
TREGO TOWN                             TREGO TWN TREASURER N7483 WOOD DRIVE TREGO WI 54888
TREISER COLLINS PL                     3080 TAMIAMI TRIAL E NAPLES FL 34112
TREJO ROOFING &                        CONSTRUCTION 6109 SUNDOWN DR FORT WORTH TX 76114
TREMONT BORO                           TREMONT BORO - TAX COLLE 64 MAHANTONGO ST TREMONT PA 17981
TREMONT TOWN                           TREMONT TOWN-TAX COLLECT P.O. BOX 159 BERNARD ME 04612
TREMONT TOWNSHIP                       TREMONT TWP - TAX COLLEC 71 LINCOLN ROAD PINE GROVE PA 17963
TREMPEALEAU TOWN                       TREMPEALEAU TWN TREASURE W24854 STATE RD 54/93 GALESVILLE WI 54630
TREMPEALEAU VILLAGE                    TREMPEALEAU VLG TREASURE PO BOX 247 / 24455 3RD S TREMPEALEAU WI 54661
TREND CONSTRUCTION GROUP, INC.         P.O. BOX 101526 FORT LAUDERDALE FL 33310
TRENDSTAR INS                          9560 MARLBORO PIKE 204 UPPER MARLBORO MD 20772
TRENEER, JUDITH                        ADDRESS ON FILE
TRENT CONDOMINIUM C                    8010 N UNIVERSITY DRIVE TAMARAC FL 33321
TRENT CONDOMINIUM G                    8010 N. UNIVERSITY DRIVE TAMARAC FL 33321
TRENT RIVER REALTY INC                 48 SHORELINE DR NEW BERN NC 28562
TRENTON CITY                           TRENTON CITY-TAX COLLECT P O BOX 518 TRENTON GA 30752
TRENTON CITY                           TRENTON CITY - TREASURER 2800 THIRD ST TRENTON MI 48183
TRENTON CITY -FISCAL                   TRENTON CITY -TAX COLLEC 319 E. STATE STREET ROOM 108 TRENTON NJ 08608
TRENTON CITY COLLECTOR OF TAXES        TRENTON CITY -TAX COLLEC 319 E. STATE STREET ROOM 108 TRENTON NJ 08608
TRENTON CITY TAX COLLECTOR             309 S COLLEGE STREET TRENTON TN 38382
TRENTON TOWN                           TRENTON TOWN-TAX COLLECT 59 OAK POINT ROAD TRENTON ME 04605
TRENTON TOWN                           TRENTON TOWN - TAX COLLE PO BOX 323 BARNEVELD NY 13304
TRENTON TOWN                           TRENTON TWN TREASURER PO BOX 259 /1071 STH 33 NEWBURG WI 53060
TRENTON TOWN                           TRENTON TWN TREASURER N10752 JERSEY RD FOX LAKE WI 53933
TRENTON TOWN                           TRENTON TWN TREASURER PO BOX 150 HAGER CITY WI 54014
TRENTON WATER WORKS                    319 E STATE ST TRENTON NJ 08608
TRENTON WATER WORKS                    333 CORTLAND STREET 2 TRENTON NJ 08638
TREOVER, A CONDOMINIUM, INC            6655 SANTA BARBARA RD 8546 ELKRIDGE MD 21075
TRESTLE MANAGEMENT GROUP, LLC          4025 S MCCLINTOCK DR. SUITE 208 TEMPE AZ 85282
TREUTLEN COUNTY                        TREUTLEN CO-TAX COMMISSI 650 2ND ST. SUITE 102 SOPERTON GA 30457
TREVETT GROUP LLC                      16 GREYBIRCH TRAIL BALLSTON SPA NY 12020
TREVETT GROUP LLC                      ATTN: THOMAS TREVETT 16 GREY BIRCH TRAIL BALLSTON SPA NY 12020
TREVINO, DAISY                         ADDRESS ON FILE
TREVINO, JUSTIN                        ADDRESS ON FILE
TREVINO, STEPHANIE                     ADDRESS ON FILE
TREVOR MICHAEL BROADWAY                ADDRESS ON FILE
TREVOR MOORE                           ADDRESS ON FILE
TREVOR WATERS REALTY, INC              7374 STATE RD 21 KEYSTONE HEIGHTS FL 32656



Epiq Corporate Restructuring, LLC                                                                 Page 1264 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1290 of 1490
Claim Name                              Address Information
TREWICK, ROBERT                         ADDRESS ON FILE
TRI CITY APPRAISERS                     2111 E BROADWAY 18 TEMPE AZ 85282
TRI CITY WATER & SANITARY AUTHORITY     215 N. OLD PACIFIC HWY MYRTLE CREEK OR 97457
TRI CO CONTRACTORS INC                  PO BOX 14538 GREENSBORO NC 27415
TRI COASTAL INC                         & JI SONG 339 ST GEORGE RD BALTIMORE MD 21221
TRI COASTAL INC                         339 ST GEORGE RD BALTIMORE MD 21221
TRI COUNTY ELECTRIC COOPERATIVE         PO BOX 217 ST. MATTHEWS SC 29135-0217
TRI COUNTY ELECTRIC MEMBERSHIP CORP     PO BOX 130 DUDLEY NC 28333-0130
TRI COUNTY INDUSTRIES INC               P.O. BOX 867 MARS PA 16046
TRI COUNTY MOBILE HOME SALES INC        625 HWY 28 BYPASS ANDERSON SC 29624
TRI COUNTY MTL                          P O BOX 157 IRON RIVER WI 54847
TRI COUNTY RESTORATION                  1100S POWERLINE RDSTE105 DEERFIELD BEACH FL 33442
TRI COUNTY ROOFING & EST                OF WALTER GUNTER 780 COLLEGE PARK RD LADSON SC 29456
TRI PALM UNIFIED OWNERS ASSOC (TPUOA)   32-851 DESERT MOON DRIVE THOUSAND PALMS CA 92276
TRI PARISH ROOFING & HOME IMP, LLC      JAMES DINGER 117 GRETEL COVE SLIDELL LA 70458
TRI POINT HOMES                         HELEN & DENNIS GARBRECHT 191 STANFORD PARKWAY FINDLAY OH 45840
TRI STAR INS PROFESSIONA                4949 HEDGECOXE RD 250 PLANO TX 75024
TRI STATE APPRAISAL INC                 PO BOX 1810 LAKE HAVASU CITY AZ 86405
TRI STATE INS CO                        2 ROBBINS LN JERICHO NY 11753
TRI STATE INSURANCE CO                  OF MINNESOTA PO BOX 14503 DES MOINES IA 50306
TRI STATE RESTORATION                   7630 NE 8TH AVE MIAMI FL 33138
TRI TROPICAL RESTORATION                510 W 29TH ST MIAMI BEACH FL 33140
TRI VALLEY CS (CMBD TNS                 TRI VALLEY CS-TAX COLLEC PO BOX 419 GRAHAMSVILLE NY 12740
TRI-BUILT SERVICES, INC.                20540 SH 46 WEST, SUITE 115 PMB 441 SPRING BRANCH TX 78163
TRI-COUNTY APPRAISALS                   PO BOX 264 WINDSOR CO 80550
TRI-COUNTY EXTERMINATING CO.            BRYAN HEFLEY 417 LINNET CT. CORPUS CHRISTI TX 78413
TRI-COUNTY INS AGENCY                   P. O. BOX 351 STERLING CO 80751
TRI-COUNTY MAINTENANCE &                1961 RT 6 CARMEL NY 10512
TRI-COUNTY PROFESSIONAL REAL ESTATE LLC 1933 HIGHWAY 179-A WESTVILLE FL 32464
TRI-COUNTY ROOFING INC                  780 COLLEGE PARK RD LADSON SC 29456
TRI-COUNTY WATER CONSERVANCY DISTRICT   P. O. BOX 347 MONTROSE CO 81402
TRI-G, INC.                             GERALDINE BATTISTOLI 475 REED DR. JACKSON HOLE WY 83301
TRI-PARISH APPRAISAL, INC.              TODD GREEN 1517 POLK STREET HOUMA LA 70360
TRI-POINT CONSTRUCTION                  SERVICES 8810 FM 1960 BYPASS RD W HUMBLE TX 77338
TRI-POINT HOMES INC                     191 STANFORD PKWY FINDLAY OH 45840
TRI-POINTE COMMUNITY CREDIT UNION       P.O. BOX 436034 PONTIAC MI 48343-6034
TRI-STAR CONSTRUCTION & HOME            1912 RICHMOND TERRACE STATEN ISLAND NY 10302
IMPROVEMENT
TRI-STATE CONSUMER INS                  100 JERICHO QUADRANGLE SUITE 124 JERICHO NY 11753
TRI-STATE CONSUMER INSURANCE COMPANY    100 JERICHO QUADRANGLE SUITE 124 JERICHO NY 11753
TRI-STATE HOME REMODELERS LLC           MARIUSZ JASTRZEBSKI 17 CANDLEWOOD RD WILLIAMSTOWN NJ 08094
TRI-STATE INSURANCE AGY                 96 ROUTE 206 NORTH AUGUSTA NJ 07822
TRI-STATE REALTY, LLC                   6915 LAUREL BOWIE ROAD BOWIE MD 20715
TRI-STATE RESTORATION                   SERVICES LLC 5 RIVER RD 113 WILTON CT 06897
TRI-SYSTEMS GROUP INC &                 BERTHA&ANTHONY DELATORRE 7500 NW 25TH ST STE 207 MIAMI FL 33122
TRI-VALLEY CS (COMBINED                 TRI-VALLEY CS-TAX COLLEC 34 MOOREHILL RD. GRAHAMSVILLE NY 12740
TRI-VALLEY S.D./BARRY                   BARRY TWP - TAX COLLECTO 452 HILL RD HEGINS PA 17938
TRI-VALLEY S.D./HEGINS                  HEGINS TWP - TAX COLLECT 1165 E MAIN STPOB 177 HEGINS PA 17938
TRI-VALLEY SD/HUBLEY TWP                TRI-VALLEY SD - TAX COLL 492 FEARNOT RD SACRAMENTO PA 17968



Epiq Corporate Restructuring, LLC                                                                 Page 1265 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1291 of 1490
Claim Name                               Address Information
TRIAD GUARANTY INS CORP                  P O BOX 2300 WINSTON-SALEM NC 27102
TRIAD GUARANTY INSURANCE CORPORATION     101 S STRATFORD RD WINSTON SALEM NC 27104-4213
TRIAD INC                                501 NW 5 ST SUITE 300 BLUE SPRINGS MO 66757
TRIAD ROOFING SERVICES LLC               2801 ALT. 19 DUNEDIN FL 34698
TRIAD SURVEYING INC.                     P.O. BOX 1489 ROCKDALE TX 76567
TRIANA-QUINTANA, LILIANA                 ADDRESS ON FILE
TRIANGLE CONSTRUCTING &                  PAINT 1594 E 2ND ST SCOTCH PLAINS NJ 07076
TRIANGLE DJ CONTRACTORS L.L.C            210 W. BELT LINE RD. SUITE D CEDAR HILL TX 75104
TRIANGLE EVALUATION SERVICES LLC         7533 HAZELHURST CIRCLE APEX NC 27502
TRIANGLE INSURANCE                       PO BOX 218 VIDOR TX 77670
TRIANGLE TOWN                            TRIANGLE TOWN- TAX COLLE PO BOX 289 WHITNEY POINT NY 13862
TRIANON AT SOUTHWOODS CONDOMINIUMS       242 OLD SULPHUR SPRING RD MANCHESTER MO 63021
TRIANZ INC.                              ATTN: GENERAL COUNSEL 13650 DULLES TECHNOLOGY DRIVE HERNDONE VA 20171
TRIANZ INC.                              ATTN: IRA HOROWITZ 13650 DULLES TECHNOLOGY DRIVE SUITE 200 HERNDONE VA 20171
TRIARII CAPITAL                          175 FEDERAL ST STE 509 BOSTON MA 02110
TRIBECA INSURANCE AGENCY                 5433 WESTHEIMER STE 403 HOUSTON TX 77056
TRICOLOR FLOORING                        TRICOLOR CONSTRUCTION, LLC 2202 US HWY 41 SOUTH RUSKIN FL 33570
TRICOUNTY APPRAISAL                      SERVICE PO BOX 433 JESUP GA 31598
TRICOURP                                 99 VILLAGE DR STE 20 JACKSONVILLE NC 28546
TRIDACK C/O LAW OFFICE OF JAY A DACKMAN 825 N CHARLES STREET BALTIMORE MD 21201
TRIDACK LLC                              GROUND RENT COLLECTOR PO BOX 1453 BALTIMORE MD 21203
TRIDENT APPRAISALS LLC                   6135 SUMMERHILL DR HUDSONVILLE MI 49426
TRIDENT CONTRACTING SERV                 PO BOX 1168 DICKINSON TX 77539
TRIDENT GENERAL                          CONTRACTING LLC 3948 LEGACY DR 106-315 PLANO TX 75023
TRIDENT INS AGENCY INC                   3 EXECUTIVE CAMPUS 100 CHERRY HILL NJ 08002
TRIDENT LAND TRANSFER COMPANY            3261 ROUTE 100 BLDG 2 STE 270 MACUNGIE PA 18062
TRIDOM ROOFING, LLC                      18965 FM 2252 STE 2 GARDEN RIDGE TX 78266
TRIEST & SHOLK AGENCY                    1052 GARDNER RD CHARLESTON SC 29407
TRIGG COUNTY                             TRIGG COUNTY - SHERIFF PO BOX 1690 CADIZ KY 42211
TRIGOSO, KATERIN                         ADDRESS ON FILE
TRILLIONAIRE REALTY                      302 N HOUSTON STE 201 HUMBLE TX 77338
TRILOGY AT POWER RANCH COMMUNITY ASSOC   4369 EAST VILLAGE PARKWAY GILBERT AZ 85298
TRILOGY COMMUNITY MANAGEMENT             2173 SALK AVE SUITE 250 CARLSBAD CA 92008
TRIM A HOME INC                          PO BOX 346 LEO IN 46765
TRIMARAN CLO VII LTD                     295 MADISON AVE, 6TH FLOOR NEW YORK NY 10017
TRIMBELLE TOWN                           TRIMBELLE TWN TREASURER W8711 570TH AVE ELLSWORTH WI 54011
TRIMBLE COUNTY                           TRIMBLE COUNTY - SHERIFF PO BOX 56 BEDFORD KY 40006
TRIMBLE COUNTY CLERK                     PO BOX 262 30 HWY 42 EAST BEDFORD KY 40006
TRIMBLE, JOSEPH                          ADDRESS ON FILE
TRIMCO WG INS                            540 LAFAYETTE RD BLDG 4 HAMPTON NH 03842
TRINIDAD APARICIO ROOFING & TREE         17888 FM 850 ARP TX 75750
SERVICE
TRINIDAD, RAFAEL                         ADDRESS ON FILE
TRINITY AREA SCHOOL DIST                 SHAREN MOSIER - TAX COLL 1265 WEST CHESTNUT STREE WASHINGTON PA 15301
TRINITY AREA SCHOOL DIST                 TRINITY AREA SD - COLLEC 885 AMITY RIDGE ROAD AMITY PA 15311
TRINITY AREA SD/ N. FRAN                 TRINITY AREA SD - COLLEC 620 FRANKLIN FARMS RD WASHINGTON PA 15301
TRINITY BUILDERS                         2429 BISSONNET 11 HOUSTON TX 77005
TRINITY CONSTRUCTION GROUP               MIKE LONG 1431 GREENWAY DRIVE, STE 800 IRVING TX 75038
TRINITY COUNTY                           TRINITY COUNTY - TAX COL PO BOX 1297 WEAVERVILLE CA 96093



Epiq Corporate Restructuring, LLC                                                                 Page 1266 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1292 of 1490
Claim Name                              Address Information
TRINITY COUNTY TAX COLLECTOR           P O BOX 369 GROVETON TX 75845
TRINITY EXTERIORS, INC                 1204 PARK GLEN RD ST LOUIS PARK MN 55416
TRINITY GROVETON CONSOLIDATED TAX      OFFICE 123 SOUTH MAIN ST GROVETON TX 75845
TRINITY HOME SERVICE &                 RICHARD & DAWN RIDOUT 12 FOREST PINE CT OFALLON MO 63368
TRINITY HOME SERVICES                  12 FOREST PINE CT OFALLON MO 63368
TRINITY HOSPITAL                       PO BOX 1229 WEAVERVILLE CA 96093
TRINITY INSURANCE AGENCY               4439 GOLLIHAR RD CORPUS CHRISTI TX 78411
TRINITY PLACE MHP                      11001 RANCHO PLACE FORT WORTH TX 76244
TRINITY REALTY & INVESTMENTS           ATTN: SARAH KULUNGOWSKI 310 E TYLER SUITE A HARLINGEN TX 78550
TRINITY REALTY & INVESTMENTS           TRINITY R&I LLC 310 E TYLER SUITE A HARLINGTON TX 78550
TRINITY RESTORATIONS LLC               1719 KELLERS RD BLACKSHEAR GA 31516
TRINITY RIVER AUTHORITY OF TEXAS       PO BOX 360 LIVINGSTON TX 77351
TRINITY SD/SOUTH STRABAN               TRINITY AREA SD - COLLEC 550 WASHINGTON RD WASHINGTON PA 15301
TRINITY TITLE OF TEXAS, LLC            PAMELA TERRILL 3522 PAESANOS PARKWAY, SUITE 200 SAN ANTONIO TX 78231
TRINITY UNIVERSAL                      P O BOX 550750 JACKSONVILLE FL 32255
TRINITY WEST COMMUNITY ASSOCIATION     720 BROOKER CREEK BLVD, STE 206 OLDSMAR FL 34677
TRINITY/GROVETON CONSOLI               TRINITY CAD-TAX COLLECTO P.O. BOX 920 GROVETON TX 75845
TRINKLE SIDING                         ERNIE L. TRINKLE II 1117 N. BOWMAN AVE DANVILLE IL 61832
TRIO COA                               PO BOX 3937 SEATTLE WA 98124
TRION CITY                             TOWN OF TRION PO BOX 850 TRION GA 30753
TRIPL-EEE LLC                          3331 SEVERN AVE STE 1 METAIRIE LA 70002
TRIPLE A ROOFING INC                   1000 NE 5TH ST CRYSTAL RIVER FL 34429
TRIPLE C MHP LLC                       300 SLEEPY HOLLOW RD LOT 32 DOUGLAS GA 31535
TRIPLE CROWN ROOFING & CONSTRUCTION,INC P.O. BOX 127 SULPHUR SPRINGS TX 75483
TRIPLE DIAMOND CONST                   2306 N MOORE AVE OKLAHOMA CITY OK 73160
TRIPLE DIAMOND CONSTRUCTION, LLC       2306 N MOORE AVE OKLAHOMA CITY OK 73160
TRIPLE J GENERAL                       CONTRACTING 600 E ANDERSON RD 513 HOUSTON TX 77047
TRIPLE P ROOFING LLC                   598 E. STRAWBERRY RD. HOT SPRINGS AR 71909
TRIPLE S HOMES LLC                     47168 HWY 937 ST AMANT LA 70774
TRIPLE S INS                           3695 EDGAR AVE BOYNTON BEACH FL 33436
TRIPLE S PROPIEDAD                     1441 F D ROOSEVELT AVE SAN JUAN PR 00936
TRIPLE S PROPIEDAD                     1510 F D ROOSEVELT AVE SAN JUAN PR 00936
TRIPLE S PROPIEDAD                     P O BOX 360838 SAN JUAN PR 00936
TRIPLE T CONTRACTORS INC               514 POPLAR DR WILMETTE IL 60091
TRIPLE T HOME UPGRADES                 111 IRONWEED DRIVE FRONT ROYAL VA 22630
TRIPLE TECH CONSTRUCTION, LLC          CALVIN CHAPMAN, JR 1525 DESIRE ST NEW ORLEANS LA 70117
TRIPP COUNTY                           TRIPP COUNTY - TREASURER PO BOX 587 WINNER SD 57580
TRIPP SCOTT                            110 SE 6TH ST, 15TH FL FORT LAUDERDALE FL 33301
TRIPP SCOTT PA TRUST ACCOUNT           110 SE 6TH ST 15TH FL FORT LAUDERDALE FL 33301
TRIPP SCOTT, P.A.                      ARLENE JOHNSON 110 SE 6TH ST, 15TH FLOOR FORT LAUDERDALE FL 33301
TRIPP TOWN                             TRIPP TWN TREASURER 7840 CHEESE FACTORY ROAD IRON RIVER WI 54847
TRIPPEL, JULIE                         ADDRESS ON FILE
TRISKELL RESTORS INC                   C2 43391 BUSINESS PARK DR TEMECULA CA 92590
TRISTAN SCHAEFER&ELIZABETH SCHAEFER    414 LOCUST LN PEOTONE IL 60468
TRISTAN STONE                          4425 SUMMIT HEIGHTS DR SNELLVILLE GA 30039
TRISTAN STONE &                        OLUWONIYI WILLIAMS 4425 SUMMIT HTS DR SNELLVILLE GA 30039
TRISTIN STILL                          5591 SPRINGFIELD RD WILLISTON SC 29853
TRITON ROOFING &                       RESTORATION 450 STATE RD 13 N 106 ST JOHNS FL 32259
TRITZ PROFESSIONAL MANAGEMENT          SERVICES INC 2569 MCCABE WAY STE 220 IRVINE CA 92617



Epiq Corporate Restructuring, LLC                                                                 Page 1267 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1293 of 1490
Claim Name                              Address Information
TRIUMPH CONSULTING CORP                203 2005 W CYPRESS CREEK RD FORT LAUDERDALE FL 33309
TRIVEST CORPORATION                    5815 SW 29TH ST TOPEKA KS 66614
TRM FBO INTEGON NATIONAL               INS CO 27615 NETWORK PL CHICAGO IL 60673
TRM FBO MIC GENERAL CORP               P O BOX 28799 NEW YORK NY 10087
TRODELLO, ANGELA                       ADDRESS ON FILE
TROG REALTY TRUST                      & LEONARD P GEOMELOS 18 TULANE RD DANVERS MA 01923
TROMBERG LAW GROUP PA                  1515 S FEDERAL HWY STE 100 BOCA RATON FL 33432
TRONITECH DOCUMENT MANAGEMENT LLC      8719 BOEHNING LANE INDIANAPOLIS IN 46219
TRONITECH DOCUMENT MANAGEMENT LLC      ATTN: MARK STEWART 8719 BOEHNING LN. INDIANAPOLIS IN 46219
TRONITECH DOCUMENT MANAGEMENT, LLC     ATTN: GENERAL COUNSEL 8719 BOEHNING LANE INDIANAPOLIS IN 46219
TROPEA RESTORATION INC                 TROPEA ENGINEERING CO INC P O BOX 312 PERRY HALL MD 21128
TROPEA RESTORATION, INC                TROPEA ENGINEERING CO INC P O BOX 312 PERRY MALL MD 21128
TROPEPE, LARRY                         ADDRESS ON FILE
TROPICAL BAY INS                       389 COMMERCIAL CT C VENICE FL 34292
TROPICAL BEEZE V OWNERS ASSOCIATION    C/O FIRST RESIDENTIAL NEVADA LLC 8290 ARVILLE ST LAS VEGAS NV 89139
TROPICAL ENCLOSURES BY                 MASTER SCREENS INC 3500 BEACHWOOD CT STE205 JACKSONVILLE FL 32224
TROPICAL INS AGENCY                    8700 W FLAGLER SUITE 230 MIAMI FL 33174
TROPICAL POINT IMPROVEMENT ASSOC., INC. 660 SW 8 TERRACE FORT LAUDERDALE FL 33315
TROPICAL VILLAGE HOA, INC              313 N. 35TH LANE MCALLEN TX 78501
TROPICARE VILLAS CONDO ASSOC. INC      P.O.BOX 227757 MIAMI FL 33222
TROTT & TROTT                          ATTN: TINA JORDAN 31440 NORTHWESTERN HIGHWAY, SUITE 200 FARMINGTON HILLS MI
                                       48334
TROTT & TROTT                          DAVID A. TROTT, JANIS RECCHIA, DONNA STEFANIAK 31440 NORTHWESTERN HIGHWAY #
                                       200 FARMINGTON HILLS MI 48334
TROTT & TROTT                          16134 COLLECTION CENTER DRIVE CHICAGO IL 60693
TROTT & TROTT, P.C.                    16134 COLLECTION CENTER DRIVE CHICAGO IL 60693
TROTT LAW PC                           31440 NORTHWESTERN HWY STE 200 FARMINGTON HILLS MI 48334
TROTT LAW PC                           16134 COLLECTION CENTER DR CHICAGO IL 60693
TROTTER, NELSON                        ADDRESS ON FILE
TROTTER, SCOTT                         ADDRESS ON FILE
TROUP COUNTY                           100 RIDLEY AVENUE 2ND FLOOR LAGRANGE GA 30240
TROUP COUNTY CLERK OF SUPERIOR         100 RIDLEY AVENUE 2ND FLOOR LAGRANGE GA 30240
TROUP COUNTY TAX COMMISSIONER          100 RIDLEY AVENUE 2ND FLOOR LAGRANGE GA 30240
TROUSDALE COUNTY                       TROUSDALE COUNTY-TRUSTEE 328 BROADWAY ST - ROOM 3 HARTSVILLE TN 37074
TROUT LAKE TOWNSHIP                    TROUT LAKE TWP - TREASUR P.O. BOX 215 TROUT LAKE MI 49793
TROUTMAN SANDERS LLP                   600 PEACHTREE ST STE 5200 ATLANTA GA 30308
TROUTMAN SANDERS LLP                   600 PEACHTREE STREET, SUITE 3000 ATLANTA GA 30308
TROWBRIDGE TOWNSHIP                    TROWBRIDGE TWP - TREASUR 913 M-40 SOUTH ALLEGAN MI 49010
TROY BORO                              WILLIAM HAWRYLO-TAX COLL 477 CANTON ST TROY PA 16947
TROY C S DIST (TN OF BRU               TROY C S DIST - TAX COLL TAX PROCESSING UNIT- PO ALBANY NY 12212
TROY CANTRELL                          1069 NIBLICK RD PASO ROBLES CA 93446
TROY CITY                              TROY CITY - TREASURER 433 RIVER ST. 5TH FLOOR TROY NY 12180
TROY CITY                              TROY CITY-TAX COLLECTOR PO BOX 246 TROY TN 38260
TROY CITY                              TROY CITY - TREASURER 500 W BIG BEAVER RD TROY MI 48084
TROY CITY SCH DIST (CITY               TROY CITY SCH DIST-COLLE TAX PROCESSING UNIT- PO ALBANY NY 12212
TROY CONNOR                            ADDRESS ON FILE
TROY D KING INS AGENCY                 18333 EGRET BAY STE 645 HOUSTON TX 77058
TROY ENGLAND                           ADDRESS ON FILE
TROY FISHER                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1268 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1294 of 1490
Claim Name                               Address Information
TROY JEFFERSON                           NOT APPLICABLE AT THIS TIME.
TROY MCDORMAN &                          ADDRESS ON FILE
TROY R BANGS APPRAISER INC               1655 KILLARENY DR WEST LINN OR 97068
TROY RICHARDSON FLOORING                 3603 GREEN MEADOWS ST. PASADENA TX 77505
TROY S.D./BURLINGTON TOW                 TROY AREA SD - TAX COLLE 1848 BURLINGTON TURNPIKE TOWANDA PA 18848
TROY S.D./GRANVILLE TWP                  TROY AREA SCHOOL DISTRIC P.O. BOX 921 WELLSBORO PA 16901
TROY S.D./TROY BORO                      WILLIAM HAWRYLO-TAX COLL 477 CANTON ST TROY PA 16947
TROY S.D./TROY TOWNSHIP                  TROY AREA SCHOOL DISTRIC P.O. BOX 921 WELLSBORO PA 16901
TROY S.D./WELLS TOWNSHIP                 TROY AREA SD - TAX COLLE 1401 CORYLAND PARK ROAD GILLETT PA 16925
TROY SMITH ROOFING                       TROY SMITH 180 MACKAY DRIVE KERRVILLE TX 78028
TROY TOWN                                TROY TOWN-TAX COLLECTOR 16 CENTRAL SQUARE TROY NH 03465
TROY TOWN                                TROY TOWN - TAX COLLECTO 129 ROGERS RD TROY ME 04987
TROY TOWN                                TROY TOWN - TREASURER 142 MAIN STREET NORTH TROY VT 05859
TROY TOWN                                TROY TWN TREASURER N8870 BRIGGS STREET EAST TROY WI 53120
TROY TOWN                                TROY TWN TREASURER S9886 COUNTY ROAD E SAUK CITY WI 53583
TROY TOWN                                ST CROIX COUNTY TREASURE 1101 CARMICHAEL RD. HUDSON WI 54016
TROY TOWNSHIP                            TROY TWP - TAX COLLECTOR 36032 STATE HWY 408 CENTERVILLE PA 16404
TROY TOWNSHIP                            TROY TWP - TAX COLLECTOR 6712 FALL BROOK ROAD TROY PA 16947
TROY TOWNSHIP                            TROY TOWNSHIP - TREASURE 10350 N. DICKINSON WALKERVILLE MI 49459
TROY WILLIAMS                            3920 POST DR HARVEY LA 70058
TRP FUND IV LLC                          JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                         NV 89135
TRU COLORS & B&S NEHILA                  80 SAVERCOOL AVE PEN ARGYL PA 18072
TRU COLORS RESTOR INC                    80 SAVERCOOL AVE PEN ARGYL PA 18072
TRU INTEGRITY LLC                        WENDELL MATTHEWS 9652 WHITEACRE RD, 1 COLUMBIA MD 21045-3442
TRU REIGN ROOFING & SHEET METAL, INC.    8210 CR 630 BUSHNELL FL 33513
TRU- COLORS RESTORATION                  80 SAVERCOOL AVE PEN ARGYL PA 18072
TRU-TOP ROOF LLC                         128 DUCATI DR MCDONOUGH GA 30252
TRUACCESS APPRAISALS, INC.               6242 MADRAS CIRCLE BOYNTON BEACH FL 33437
TRUASSETS LLC                            ATTN: GENERAL COUNSEL 4835 E CACTUS RD SUITE 300 SCOTTSDALE AZ 85254
TRUASSETS LLC                            8776 E SHEA BLVD 106-606 SCOTTSDALE AZ 85260
TRUCARPET CLEANING LLC                   TERRY WHITT P.O. BOX 5045 GEORGETOWN TX 78627
TRUCK INS. EXCHANGE                      PAYMENT PROCESSING CENTER PO BOX 0991 CAROL STREAM IL 60132
TRUCK INSURANCE EXCHANGE                 FLOOD INSURANCE PROCESSING CENTER PO BOX 2057 KALISPELL MT 59903-2057
TRUCKEE MEADOWS WATER AUTHORITY          1355 CAPITAL BLVD P.O. BOX. 30013 RENO NV 89509
TRUDELL, JEANETTE                        ADDRESS ON FILE
TRUE AND ASSOCS                          325 NORTH AVE EAST WESTFIELD NJ 07090
TRUE CAPITAL PARTNERS, LLC               ATTN: KEVIN WEBB, VICE PRESIDENT FINANCE 56 N. HADDON AVENUE FIRST FLOOR
                                         HADDONFIELD NJ 08033
TRUE COMMUNITY ASSOC. MANAGEMENT, INC.   879 W 190TH STREET, SUITE 400 GARDENA CA 90248
TRUE COMPASS REALTY                      ATTN: HOPE GEYER 27070 SUN CITY BLVD MENIFEE CA 92583
TRUE PROPERTY GROUP                      1319 GREEN FOREST CT404 WINTER GARDEN FL 34787
TRUE QUALITY CONSTR. & MAINTENANCE, LLC P.O. BOX 45249 TACOMA WA 98448
TRUE RESTORATIONS INC                    KEVIN BEVILACQUA 440 EASTERN PARKWAY FARMINGDALE NY 11735
TRUELINE CONTRACTING                     INC 23680 MORNING GLORY DR MURRIETA CA 92562
TRUEX INS AGENCY                         4609 QUAIL LAKES DR 1 STOCKTON CA 95207
TRUITT & GEHRIS APPRAISERS               2727 W NORTON RD SPRINGFIELD MO 65803
TRUITT INS AGENCY                        3415 CARTWRIGHT RD MISSOURI CITY TX 77459
TRUJILLO, CRISTINA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 1269 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1295 of 1490
Claim Name                               Address Information
TRULY NOBLE SERVICES INC                 2909 BROADWAY BLVD GARLAND TX 75041
TRULY NOLEN OF AMERICA INC               2082 33RD STREET ORLANDO FL 32839
TRUMAN MANOR HOMEOWNERS                  ASSOCIATION INC 1300 MERCANTILE LANE STE 146 UPPER MARLBORO MD 20774
TRUMAN SMITH                             3401 SW FLEMING DR BLUE SPRINGS MO 64015
TRUMANSBURG C S (TN OF H                 TRUMANSBURG C S-TAX COLL TOMPKINS TRUST CO. POB 2 TRUMANSBURG NY 14850
TRUMANSBURG CEN SCH (COM                 TRUMANSBURG CS-TAX COLLE TRUMNSBRG-100 WHIGST TRUMANSBURG NY 14886
TRUMANSBURG VILLAGE                      TRUMANSBURG VILLAGE-CLER 56 E MAIN ST TRUMANSBURG NY 14886
TRUMBAUERSVILLE BORO                     TRUMBAUERSVILLE BORO - T 105 CHESTNUT DR QUAKERTOWN PA 18951
TRUMBO, AMANDA                           ADDRESS ON FILE
TRUMBULL COUNTY CLERK OF COURTS          KAREN INFANTE ALLEN 160 HIGH STREET N.W. COURT HOUSE WARREN OH 44481
TRUMBULL COUNTY TREASURER                160 HIGH STREET NW FL 2A WARREN OH 44481
TRUMBULL COUNTY WATER & SEWER            842 YOUNGSTOWN KINGSVILLE ROAD NE VIENNA OH 44473
TRUMBULL CTR. FD-TRUMBUL                 TRUMBULL CTR. FD-TAX COL PO BOX 110687 TRUMBULL CT 06611
TRUMBULL INSURANCE CO                    200 HOPMEADOW ST SIMSBURY CT 06089
TRUMBULL TOWN                            TRUMBULL TOWN - TAX COLL 5866 MAIN ST TOWN HALL TRUMBULL CT 06611
TRUMBULL TOWN CLERK                      5866 MAIN ST TRUMBULL CT 06611
TRUMP & ASSOCIATES                       WILLIAM E TRUMP 430 WOODVINE DR EL LAGO TX 77586
TRUMP INS                                13139 66TH ST N LARGO FL 33773
TRUMP VILLAGE SECTION 3, INC.            2915 WEST 5TH STREET BROOKLYN NY 11224
TRUMP VILLAGE WEST                       TRUMP VILLAGE SECTION 4, INC. 2928 WEST 5TH STREET BROOKLYN NY 11224
TRUONG, JOSEPH                           ADDRESS ON FILE
TRURO TOWN                               TRURO TOWN - TAX COLLECT 24 TOWN HALL ROAD TRURO MA 02666
TRUST REALTY                             PETERVITO, LLC 3750 US HWY 27 N, SUITE 9 SEBRING FL 33870
TRUSTED ROOFING LLC                      PO BOX 200004 EVANS CO 80620
TRUSTED ROOFING LLC                      1503 9TH ST GREELEY CO 80631
TRUSTEE CORPS                            17100 GILLETTE AVE IRVINE CA 92614
TRUSTEE OF THE ARBORETUM CONDO TRUST     MARCUS, ERRICO, EMMER & BROOKS, P.C. WILLIAM F. THOMPSON 45 BRAINTREE HILL
                                         OFFICE PARK SUITE 107 BRAINTREE MA 02184
TRUSTEES OF APPLE VALLEY SUBDIVISION     P O BOX 434 ARNOLD MO 63010
TRUSTEES OF GETTYSBURG COMMONS CONDO     LAW OFFICE OF PAUL M. KING PC PAUL M. KING 1501 MAIN STREET, UNIT 13 TEWSBURY
                                         MA 01876
TRUSTEES OF PASADENA HILLS SUBDIVISION   4235 BRETON DRIVE PASADENA HILLS MO 63121
TRUSTGARD INSURANCE                      PO BOX 88017 CHICAGO IL 60680
TRUSTWAY INSURANCE                       1837 MONTGOMERY HWY S105 HOOVER AL 35244
TRUXTON TOWN                             TRUXTON TOWN - TAX COLLE 3767 PROSPECT STREET TRUXTON NY 13158
TRYBA, ASHLEY                            ADDRESS ON FILE
TRYON TOWN                               TRYON TOWN - TAX COLLECT 301 N. TRADE ST. TRYON NC 28782
TS PECK INSURANCE                        41 IDX DR 135 SOUTH BURLINGTON VT 05403
TSAROUHIS LAW GROUP LLC                  21 S. 9TH STREET ALLENTOWN PA 18102
TSCHAKERT-ABBOTT, HAILEE                 ADDRESS ON FILE
TSG SERVER AND STORAGE INC               10 2ND ST NE 214 MINNEAPOLIS MN 55413
TSG SERVER AND STORAGE INC               ATTN: MIKE DUBOIS 10 2ND ST NE #214 MINNEAPOLIS MN 55413
TSMH AQUAVIA LLC                         PO BOX 341 LEWISTON ID 83501
TSOSIE, TERRY                            ADDRESS ON FILE
TTEES GENERAL ELECTRIC                   MASTER RETIREMENT TRUST C/O GENERAL ELECTRIC PENSION TR BOX 1900 STAMFORD CT
TTEES GENERAL ELECTRIC                   MASTER RETIREMENT TRUST C/O GENERAL ELECTRIC PENSION TR BOX 1900 STAMFORD CT
                                         06927
TU, JUN                                  ADDRESS ON FILE
TUBBS, AUDREY                            ADDRESS ON FILE
TUC CONSTRUCTION                         ERNEST LAWRENCE HARRIS 6213 STONEY CREEK DRIVE PASADENA TX 77503


Epiq Corporate Restructuring, LLC                                                                   Page 1270 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1296 of 1490
Claim Name                              Address Information
TUCKAHOE VILLAGE                       TUCKAHOE VILLAGE-RECEIVE 65 MAIN STREET TUCKAHOE NY 10707
TUCKER & ASSOCS AGENCY                 6750 AIRPORT BLVD STE D MOBILE AL 36608
TUCKER & LOKEINSKY PA                  800 EAST BROWARD BLVD SUITE 710 FORT LAUDERDALE FL 33301
TUCKER & LOKEINSKY, P.A.               MICHELLE MONTEKIO 800 EAST BROWARD BLVD. SUITE 710 FORT LAUDERDALE FL 33301
TUCKER & TIGHE, PA                     800 E BROWARD BLVD ST 710 FORT LAUDERDALE FL 33301
TUCKER COUNTY SHERIFF                  TUCKER COUNTY - SHERIFF 215 1ST STREET PARSONS WV 26287
TUCKER EXTERIORS LLC                   ELI TUCKER 81 COBB ST., STE. B JEFFERSON GA 30549
TUCKER WATER SUPPLY                    9981 S US HWY 79 PALESTINE TX 75803
TUCKER WATER SUPPLY CORP               P O BOX 593 ELKHART TX 75839
TUCKER, DANECIA                        ADDRESS ON FILE
TUCKER, DANIEL                         ADDRESS ON FILE
TUCKER, KAREN                          ADDRESS ON FILE
TUCKER, RENEE                          ADDRESS ON FILE
TUCKER, SHANNON                        ADDRESS ON FILE
TUCKER, TAMI                           ADDRESS ON FILE
TUCKERS LAWN & LANDSCAPE               DESIGN & MAINTENANCE LLC 7415 HUNTERS GREENE CIR LAKELAND FL 33810
TUCKERTON BORO                         TUCKERTON BORO - TAX COL 420 EAST MAIN STREET TUCKERTON NJ 08087
TUCSON ELECTRIC POWER                  PO BOX 80077 PRESCOTT AZ 86304-8077
TUCSON ESTATES NO TWO OWNERS           1870 W PRINCE ROAD SUITE 47 TUCSON AZ 85705
ASSOCIATION
TUDOR CONSTRUCTION & RESTORATION CO.   BENNATHON CORP. 10278 IRON ROCK WAY ELK GROVE CA 95624
TUDOR INSURANCE COMPANY                31 N DUNN STREET ANGIER NC 27501
TUFF SHED INC                          2330 S CASTLE HARBOUR PL ONTARIO CA 91761
TUFTONBORO TOWN                        TUFTONBORO TOWN -TAX COL P.O. BOX 98 CENTER TUFTONBORO NH 03816
TUITUU, HOLA                           ADDRESS ON FILE
TULARE COUNTY                          TULARE COUNTY - TAX COLL 221 S MOONEY BLVD ROOM 104E VISALIA CA 93291
TULARE COUNTY TAX COLLECTOR            PO BOX 30329 LOS ANGELES CA 90030-0329
TULARE COUNTY TAX COLLECTOR            221 S MOONEY BLVD ROOM 104E VISALIA CA 93291
TULARE COUNTY TREASURER - TAX COLLECTOR PO BOX 30329 LOS ANGELES CA 90030-0329
TULARE COUNTY TTC                      221 S MOONEY BLVD ROOM 104E VISALIA CA 93291
TULARE IRR DIST                        TULARE IRRIGATION DISTRI 6826 AVENUE 240 TULARE CA 93274
TULIA RALLO &                          ESTEBAN HERNANDEZ 3210 SW 94TH PL MIAMI FL 33165
TULLAHOMA CITY/COFFEE                  TULLAHOMA CITY-TAX COLLE PO BOX 807 TULLAHOMA TN 37388
TULLAHOMA CITY/FRANKLIN                TULLAHOMA CITY-TAX COLLE 201 W GRUNDY ST TULLAHOMA TN 37388
TULLY CEN SCH (COMBINED                TULLY CEN SCH - TAX RECE 20 STATE STREET TULLY NY 13159
TULLY CEN SCH (OTISCO TN               TULLY CEN SCH - TAX COLL 20 STATE STREET TULLY NY 13159
TULLY CEN SCH (TULLY TN)               TULLY CS-TAX COLLECTOR 20 STATE STREET TULLY NY 13159
TULLY TOWN                             TULLY TOWN - TAX COLLECT PO BOX 736 TULLY NY 13159
TULLY VILLAGE                          TULLY VILLAGE - CLERK 5833 MEETINGHOUSE RD TULLY NY 13159
TULLY, ANDREA                          ADDRESS ON FILE
TULLYTOWN BORO                         TULLYTOWN BORO - TAX COL 500 MAIN ST TULLYTOWN PA 19007
TULPEHOCKEN S.D./BERNVIL               TULPEHOCKEN SD - TAX COL 169 PENN ST. BERNVILLE PA 19506
TULPEHOCKEN S.D./BETHEL                TULPEHOCKEN AREA SD - TC 888 AIRPORT RD BETHEL PA 19507
TULPEHOCKEN S.D./JEFFERS               TULPEHOCKEN AREA SD - TC 563 NEW SCHAEFFERSTOWN R BERNVILLE PA 19506
TULPEHOCKEN S.D./PENN TW               CARMEN CHIUMENTO-TAX COL 29 BAER LANE BERNVILLE PA 19506
TULPEHOCKEN S.D./TULPEHO               TULPEHOCKEN AREA SD - TC PO BOX 175 REHRERSBURG PA 19550
TULPEHOCKEN TOWNSHIP                   TULPEHOCKEN TWP - COLLEC PO BOX 175 REHRERSBURG PA 19550
TULSA COUNTY                           TULSA COUNTY - TAX COLLE 500 SOUTH DENVER STE 200 TULSA OK 74103
TULSA COUNTY CLERK                     500 S DENVER AVE STE 200 TULSA OK 74103



Epiq Corporate Restructuring, LLC                                                                 Page 1271 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1297 of 1490
Claim Name                               Address Information
TULSA COUNTY TREASURER                   500 S. DENVER AVE 3RD FLOOR TULSA OK 74103
TULSA COUNTY TREASURER                   500 SOUTH DENVER AVE STE 336 TULSA OK 74103
TULSA COUNTY TREASURER                   500 SOUTH DENVER 3RD FL TULSA OK 74103-3826
TUNBRIDGE TOWN                           TUNBRIDGE TOWN - TAX COL P.O. BOX 6 TUNBRIDGE VT 05077
TUNE, ENTREKIN & WHITE, P.C.             315 DEADERICK STREET SUITE 1700 NASHVILLE TN 37238
TUNICA COUNTY                            TUNICA COUNTY-TAX COLLEC PO BOX 655 TUNICA MS 38676
TUNICA COUNTY CHANCERY CLERK             PO BOX 217 TUNICA MS 38676
TUNKHANNOCK AREA S.D.-EA                 BECKY WATKINS - TAX COLL 829 HUNTER HIGHWAY TUNKHANNOCK PA 18657
TUNKHANNOCK AREA S.D.-FA                 TUNKHANNOCK AREA SD - TC 768 HIGHLAND ROAD DALTON PA 18414
TUNKHANNOCK AREA S.D.-ME                 TASD/MEHOOPANY TWP - TC 231 SUNSET DRIVE MEHOOPANY PA 18629
TUNKHANNOCK AREA S.D.-MO                 TUNKHANNOCK AREA SD - TC 3040 SR 29 S MONROE TWP PA 18636
TUNKHANNOCK AREA S.D.-NO                 TASD/NORTHMORLAND TWP-TC 75 CHERRY HILL ROAD TUNKHANNOCK PA 18657
TUNKHANNOCK AREA S.D.-OV                 TUNKHANNOCK SD - TAX COL 5024 MISLEVY ROAD/POB 45 LAKE WINOLA PA 18625
TUNKHANNOCK BORO                         KENNI R. PARR - TAX COLL 74 SUSQUEHANNA AVENUE TUNKHANNOCK PA 18657
TUNKHANNOCK S.D.-WASHING                 TUNKHANNOCK AREA SD - TC 31 SICKLER RD-APT 2 MESHOPPEN PA 18630
TUNKHANNOCK S.D./TUNKHAN                 KENNI R PARR - TAX COLL 74 SUSQUEHANNA AVENUE TUNKHANNOCK PA 18657
TUNKHANNOCK S.D./TUNKHAN                 RON WHIPPLE-TUNKHANNOCK 602 HUNTER HWY, SUITE 20 TUNKHANNOCK PA 18657
TUNKHANNOCK SD/WINDHAM T                 TASD/WINDHAM TWP-TAX COL 230 SCOTTSVILLE ROAD MEHOOPANY PA 18629
TUNKHANNOCK TOWNSHIP                     TUNKHANNOCK TWP - COLLEC 4796 ROUTE 115 BLAKESLEE PA 18610
TUNKHANNOCK TOWNSHIP                     RON WHIPPLE - TAX COLLE 602 HUNTER HWY, SUITE 20 TUNKHANNOCK PA 18657
TUNNELL INC                              1504 EAST DALE ST COLORADO SPRINGS CO 80909
TUNXIS VILLAGE CONDOMINIUM ASSOCIATION   111 ROBERTS STREET, SUITE G1 EAST HARTFORD CT 06108
TUOLUMME COUNTY TAX COLLECTOR            P O BOX 3248 SONORA CA 95370
TUOLUMNE CNTY. TREASURER                 TAX COLLECTOR FRANK D HODGES PO BOX 3248 2 SOUTH GREEN ST SONORA CA 95370
TUOLUMNE COUNTY                          TUOLUMNE COUNTY TAX COLL 2 SOUTH GREEN STREET SONORA CA 95370
TUOLUMNE COUNTY YOSEMITE VISTA ESTATES   22645 PROSPECT HEIGHTS GROVELAND CA 95321-9390
TUOLUMNE UTILITIES DISTRICT              18885 NUGGET BLVD SONORA CA 95370
TUPPER LAKE CS (CMBD TNS                 TUPPER LAKE CS - TAX COL PO BOX 1253 TUPPER LAKE NY 12986
TUPPER LAKE TOWN                         TUPPER LAKE TN - COLLECT 120 DEMARS BLVD TUPPER LAKE NY 12986
TUPPER LAKE VILLAGE                      TUPPER LAKE VILLAGE - CL 53 PARK ST. TUPPER LAKE NY 12986
TURANO AGENCY INC                        16 TONY GALENTO PLAZA ORANGE NJ 07050
TURBETT TOWNSHIP                         TURBETT TWP - TAX COLLEC 317 STOUFFER RD PORT ROYAL PA 17082
TURBEVILLE INS AGENCY                    28 KEMMERLIN LN BEAUFORT SC 29907
TURBOT TOWNSHIP                          TURBOT TWP - TAX COLLECT 324 BOIARDI LN MILTON PA 17847
TURBYFILL INVESTMENTS, INC.              13770 E. RICE PL AURORA CO 80015
TURIACE & ASSOCIATES                     9007 ARROW RT STE 150 RANCHO CUCAMONGA CA 91730
TURKEYFOOT VALLEY AREA S                 TURKEYFOOT VLEY AREA SD 178 KRISTY LANE CONFLUENCE PA 15424
TURKEYFOOT VALLEY S.D./A                 TURKEYFOOT VALLEY SD - T 1830 LISTONBURG ROAD CONFLUENCE PA 15424
TURLE, CHELSEA                           ADDRESS ON FILE
TURLOCK IRR DIST                         TURLOCK IRRIGATION DISTR PO BOX 819007 TURLOCK CA 95381
TURN KEY HOME SERVICES INC. OF FLORIDA   1651 CHESHIRE CIR W LEHIGH ACRES FL 33936
TURNBO, MARKEICE                         ADDRESS ON FILE
TURNBOUGH, JOANN                         ADDRESS ON FILE
TURNBOW, JAMIE                           ADDRESS ON FILE
TURNBULL, GRETCHEN                       ADDRESS ON FILE
TURNER & ASSOC INS INC                   ONE ST. ANDREWS CT BRUNSWICK GA 31521
TURNER & ASSOCIATES                      61 S MAIN STREET PORTERVILLE CA 93257
TURNER - GARRISON                        GARY GARRISON & BENJAMIN TURNER PTR GARY GARRISON & BENJAMIN TURNER PTR 806
                                         GREENWICH RD. BRIDGETON NJ 08302



Epiq Corporate Restructuring, LLC                                                                  Page 1272 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg     Doc 142    Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1298 of 1490
Claim Name                            Address Information
TURNER COUNTY                         TURNER COUNTY-TAX COMMIS PO BOX 846 ASHBURN GA 31714
TURNER COUNTY                         TURNER COUNTY - TREASURE PO BOX 250 PARKER SD 57053
TURNER COUNTY TAX COMMISSIONER        208 E COLLEGE AVE ASHBURN GA 31714-0846
TURNER DESIGN AND CONSTRUCTION        4434 POINT BLVD GARLAND TX 75043
TURNER ROOFING                        KEVIN LAYNE TURNER 1 VILLAGE DR SUITE 252 ABILENE TX 79606
TURNER TOWN                           TURNER TOWN -TAX COLLECT 11 TURNER CENTER ROAD TURNER ME 04282
TURNER, BRUCE                         ADDRESS ON FILE
TURNER, CASSANDRA                     ADDRESS ON FILE
TURNER, KEASHA                        ADDRESS ON FILE
TURNER, RACHEL                        ADDRESS ON FILE
TURNER, SCOTT                         ADDRESS ON FILE
TURNER, SHAUNTAE                      ADDRESS ON FILE
TURNER, WILLIE                        ADDRESS ON FILE
TURNER, YOLANDA                       ADDRESS ON FILE
TURNING CREEK HOA                     3833 FARRAGUT AVE KENSINGTON MD 20895
TURNKEY CONSTR. & MAINTENANCE, INC    5991 CHESTER AVENUE SUITE 105 JACKSONVILLE FL 32217
TURNKEY CONSTRUCTION                  STE D-1 3476 N SHERWOOD FOREST BATON ROUGE LA 70814
TURNKEY REALTY SERVICES               ATTN: LISA ENGLEHART 2306 NORTH LOMBARDY STREET SUITE C RICHMOND VA 23220
TURNKEY REALTY SERVICES LLC           2306 NORTH LOMBARDY ST STE C RICHMOND VA 23220
TURNKEY REMODELING, INC.              111 24TH AVENUE NW, SUITE 120 NORMAN OK 73069
TURPIN & TURPIN INS AGY               404 E RAMSEY SUITE 208 SAN ANTONIO TX 78216
TURPIN, JEFFREY                       ADDRESS ON FILE
TURPIN, LAURA                         ADDRESS ON FILE
TURPIN, RITA                          ADDRESS ON FILE
TURRENTINE INS                        P O BOX 12968 ALEXANDRIA LA 71315
TURTLE CREEK BORO                     TURTLE CREEK BORO - COLL 125 MONROEVILLE AVE TURTLE CREEK PA 15145
TURTLE CROSSING CONDO TRUST           151 TREMONT ST BOSTON MA 02111
TURTLE MOUNTAIN HOMEOWNERS ASSN INC   2485 RIVERSIDE RD BIGFORK MT 59911
TURTLE TOWN                           ROCK COUNTY TREASURER PO BOX 1508 51 S MAIN ST JANESVILLE WI 53547
TURTURICE FLOOR SANDING               GUY TURTURICE III 401 VAN BUREN AVENUE WEST BROWNSVILLE PA 15417
TUSA EXCAVATION LLC                   2318 MAIN STREET FOREST GROVE OR 97116
TUSCALOOSA COUNTY                     TUSCALOOSA CO-REV COMMIS 714 GREENSBORO AVE ROOM TUSCALOOSA AL 35401
TUSCALOOSA COUNTY JUDGE OF PROBATE    PO BOX 20067 TUSCALOOSA AL 35402
TUSCALOOSA COUNTY TAX COLLECTOR       714 GREENSBORO AVE RM 124 TUSCALOOSA AL 35401-1891
TUSCARAWAS COUNTY                     TUSCARAWAS COUNTY - TREA PO BOX 250 NEW PHILADELPHIA OH 44663
TUSCARORA S.D./MERCERSBU              TUSCARORA SD - TAX COLLE 19 LOUDON RD MERCERSBURG PA 17236
TUSCARORA S.D./MONTGOMER              TUSCARORA SD - TAX COLLE 7351 ROYER ROAD MERCERSBURG PA 17236
TUSCARORA S.D./PETERS TW              TUSCARORA SD - TAX COLLE 12563 LONG LANE MERCERSBURG PA 17236
TUSCARORA S.D./ST. THOMA              TUSCARORA SD - TAX COLLE 4698 WARM SPRING RD GREENCASTLE PA 17225
TUSCARORA S.D./WARREN TW              TUSCARORA SD - TAX COLLE 7920 WARD DR MERCERSBURG PA 17236
TUSCARORA TOWN                        TUSCARORA TOWN-TAX COLLE 1417 SULLIVAN ROAD ADDISON NY 14801
TUSCARORA TOWNSHIP                    TUSCARORA TWP - TAX COLL 12588 RT 75 S HONEY GROVE PA 17035
TUSCARORA TOWNSHIP                    CAROL MOYER - TAX COLLEC 390 HOMINY DR. NEWPORT PA 17074
TUSCARORA TOWNSHIP                    TUSCARORA TWP - TAX COLL 649 COUNTY LINE RD LACEYVILLE PA 18623
TUSCARORA TOWNSHIP                    TUSCARORA TOWNSHIP - TRE PO BOX 220 INDIAN RIVER MI 49749
TUSCARORA WAYNE MTL                   41908 RT 6 WYALUSING PA 18853
TUSCARORA WAYNE MUT INS               P O BOX 7 WYALSUING PA 18853
TUSCOLA COUNTY                        TUSCOLA COUNTY - TREASUR 125 W LINCOLN ST CARO MI 48723
TUSCOLA TOWNSHIP                      TUSCOLA TOWNSHIP - TREAS PO BOX 1702 VASSAR MI 48768



Epiq Corporate Restructuring, LLC                                                                Page 1273 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 1299 of 1490
Claim Name                           Address Information
TUSKARIDGE COA, INC.                 107 N. LINE DRIVE APOPKA FL 32703
TUSSEY MOUNTAIN JOINTURE             TUSSEY MOUNTAIN SD - COL 573 RAVEN RUN RD SAXTON PA 16678
TUSSEY MOUNTAIN S.D./BRO             CHLOE STEVENSON-TAX COLL 397 FIGARD ROAD SIX MILE RUN PA 16679
TUSSEY MOUNTAIN S.D./SAX             BARBARA S MECK - TAX COL 904 NORRIS ST SAXTON PA 16678
TUSSEY MOUNTAIN SCHOOL D             TUSSEY MOUNTAIN SD - COL 1181 RUSSELL DRIVE JAMES CREEK PA 16657
TUSSEY MOUNTAIN SD/CARBO             TUSSEY MNT SD - TAX COLL 2339 WILDLIFE LANE SAXTON PA 16678
TUSSEY MT SCHOOL DISTRIC             TUSSEY MT SD - TAX COLLE 20997 BROAD ST. BROAD TOP PA 16621
TUSSEY MT SCHOOL DISTRIC             DORIS JEAN ROURKE - TC POB 25 ROBERTSDALE PA 16674
TUSSEY MT SCHOOL DISTRIC             TUSSEY MOUNTAIN SD - COL 18382 BEAVERTOWN ROAD TODD PA 16685
TUSTEN TOWN                          TUSTEN TOWN-TAX COLLECTO PO BOX 195 NARROWSBURG NY 12764
TUSTIN VILLAGE                       TUSTIN VILLAGE - TREASUR PO BOX 284 TUSTIN MI 49688
TUTOKEY INS SERVICE                  21642 PARVIN DRIVE SANTA CLARITA CA 91350
TUTT, DEKISHA                        ADDRESS ON FILE
TUTTLE INSURANCE GROUP               19 NEW HAVEN RD RTE 67 SEYMOUR CT 06483
TUTTLES RENOVATIONS LLC              512 COULTER RD BRANDON FL 33511
TUTTON INS SRVCS                     2913 PULLMAN ST SANTA ANA CA 92705
TUTWILER CITY                        TUTWILER CITY-TAX COLLEC PO BOX 176 TUTWILER MS 38963
TUVIRA HOMEOWNERS                    ASSOCIATION INC 14000 HORIZON WAY 200 MT LAUREL NJ 08054
TUXEDO TOWN                          TUXEDO TOWN-TAX RECEIVER 1 TEMPLE DR TUXEDO NY 10987
TUXEDO UFS (TUXEDO)                  TUXEDO UFS-TAX COLLECTOR P O BOX 2002 TUXEDO NY 10987
TUXHORN HOMES LLC                    4000 MONTGOMERY DR SUITE F SANTA ROSA CA 95405
TW TELECOM HOLDINGS INC.             ATTN: GENERAL COUNSEL 6875 SHADY OAK RD. EDEN PRAIRIE MN 55344-3449
TW TELECOM HOLDINGS INC.             ATTN: GENERAL COUNSEL 10475 PARK MEADOWS DRIVE LITTLETON CO 80124
TWENTY / 20 REAL ESTATE              332 5TH STREET WEST DES MOINES IA 50265
TWFG                                 1291 OLD PEACHTREE RD125 SUWANEE GA 30024
TWFG                                 3205 RYAN ST LAKE CHARLES LA 70601
TWFG                                 9009 N LOOP E STE 220 HOUSTON TX 77029
TWFG                                 1201 LAKE WOODLANDS DR STE 4020 THE WOODLANDS TX 77380
TWFG                                 1201 LAKE WOODLANDS DR THE WOODLANDS TX 77380
TWFG GENERAL AGY                     PO BOX 9855 THE WOODLANDS TX 77387
TWFG INS SRVCS INC                   10103 FONDREN RD STE 440 HOUSTON TX 77096
TWFG INSURANCE SERVICES              1521 W MARKET ST ROCKPORT TX 78381
TWG GROUND RENTS                     GROUND RENT PO BOX 5994 BALTIMORE MD 21282
TWG INSURANCE AGENCY                 PO BOX 975647 DALLAS TX 75397
TWIA                                 1 GEICO BLVD FREDERICKSBURG VA 22412
TWIA                                 1 GEICO BLVD FREDRICKSBURG VA 22412
TWIA                                 1000 AAA DR 150 HEATHROW FL 32746
TWIA                                 721 E PECAN ST STE 200 CELINA TX 75009
TWIA                                 1225 FREEPORT PKWY COPPELL TX 75019
TWIA                                 3419 CROSS TIMBERS 102 FLOWER MOUND TX 75022
TWIA                                 2201 STACIA CT PLANO TX 75025
TWIA                                 8756 TEEL PKWY 322 FRISCO TX 75034
TWIA                                 300 N COIT RD 252 RICHARDSON TX 75080
TWIA                                 P O BOX 2898 WAXAHACHIE TX 75168
TWIA                                 1111 W MOCKINGBIRD 900 DALLAS TX 75247
TWIA                                 4211 WESLEY ST GREENVILLE TX 75401
TWIA                                 14735 ST HWY 121 TRENTON TX 75490
TWIA                                 805 MEDINA LUNA STE 401 BROWNSVILLE TX 75821
TWIA                                 P O BOX 1691 TRINITY TX 75862



Epiq Corporate Restructuring, LLC                                                               Page 1274 OF 1400
                                    Ditech Holding Corporation
        19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                             Service List 03/01/19 23:22:57           Main Document
                                             Pg 1300 of 1490
Claim Name                       Address Information
TWIA                             801 E DENMAN STE 2 LUFKIN TX 75901
TWIA                             P O BOX 409 HUNTINGTON TX 75949
TWIA                             839 S WHEELER ST JASPER TX 75951
TWIA                             1901 CENTRAL DR 102 BEDFORD TX 76021
TWIA                             2022 W NW HWY STE 130 GRAPVINE TX 76051
TWIA                             1801 PRECINCT LINE RD B HURST TX 76054
TWIA                             6245 RUFE SNOW DR 280-354 FORT WORTH TX 76148
TWIA                             204 S MAIN ST 230 KELLER TX 76248
TWIA                             P O BOX 1088 TEMPLE TX 76503
TWIA                             111 W 6TH TAYLOR TX 76574
TWIA                             2854 W BEAUREGARD SAN ANGELO TX 76901
TWIA                             201 E 28 ST HOUSTON TX 77008
TWIA                             304 W 20TH ST HOUSTON TX 77008
TWIA                             1200 MCKINNEY STE 309 HOUSTON TX 77010
TWIA                             13602 S SABLECHASE LANE HOUSTON TX 77014
TWIA                             14618 WOOD FOREST BLVD HOUSTON TX 77015
TWIA                             227 UVALDE HOUSTON TX 77015
TWIA                             3402 BROADWAY ST HOUSTON TX 77017
TWIA                             6606 LAWNDALE STE 400 HOUSTON TX 77023
TWIA                             730 N POST OAK RD 120 HOUSTON TX 77024
TWIA                             8955 KATY FRWY STE 110 HOUSTON TX 77024
TWIA                             9575 KATY FRWY 350 HOUSTON TX 77024
TWIA                             4151 SW FRWY STE 230 HOUSTON TX 77027
TWIA                             4635 SW FRWY 700 HOUSTON TX 77027
TWIA                             12929 GULF FRWY 103 HOUSTON TX 77034
TWIA                             12929 GULF FRWY 350 HOUSTON TX 77034
TWIA                             12941 GULF FRWY STE 101 HOUSTON TX 77034
TWIA                             13850 GULF FRWY STE 145 HOUSTON TX 77034
TWIA                             5322 W BELLFORT 206 HOUSTON TX 77035
TWIA                             5855 SOVEREIGN DR F HOUSTON TX 77036
TWIA                             6001 SAVOY DR 507 HOUSTON TX 77036
TWIA                             6100 CORPORATE DR 110 HOUSTON TX 77036
TWIA                             6161 SAVOY DR STE 960 HOUSTON TX 77036
TWIA                             6600 HARWIN DR STE 150 HOUSTON TX 77036
TWIA                             9894 BISSONNET 590 HOUSTON TX 77036
TWIA                             1717 N SAM HOUSTON PKWY SUITE 115 HOUSTON TX 77038
TWIA                             10700 RICHMOND AVE 217 HOUSTON TX 77042
TWIA                             2500 WILCREST DR STE 430 HOUSTON TX 77042
TWIA                             2901 WILCREST STE 150 HOUSTON TX 77042
TWIA                             9700 RICHMOND AVE 101 HOUSTON TX 77042
TWIA                             9801 WESTHEIMER 208 HOUSTON TX 77042
TWIA                             13176 W LAKE HOUSTON PKY SUITE 8 HOUSTON TX 77044
TWIA                             12401 S POST OAK RD 218 HOUSTON TX 77045
TWIA                             2850 S SAM HOUSTON PKWY HOUSTON TX 77047
TWIA                             3003 S LOOP W 200 HOUSTON TX 77054
TWIA                             8313 LONGPOINT HOUSTON TX 77055
TWIA                             5120 WOODWAY DR 5020 HOUSTON TX 77056
TWIA                             1800 AUGUSTA DR STE 215 HOUSTON TX 77057
TWIA                             5959 WESTHEIMER 245 HOUSTON TX 77057



Epiq Corporate Restructuring, LLC                                                         Page 1275 OF 1400
                                    Ditech Holding Corporation
        19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                             Service List 03/01/19 23:22:57        Main Document
                                             Pg 1301 of 1490
Claim Name                       Address Information
TWIA                             6060 RICHMOND STE 200 HOUSTON TX 77057
TWIA                             1020 BAY AREA BLVD 102 HOUSTON TX 77058
TWIA                             1020 BAY AREA BLVD 108 HOUSTON TX 77058
TWIA                             1120 NASA PKWY 100 HOUSTON TX 77058
TWIA                             1120 NASA PRKWY 113 HOUSTON TX 77058
TWIA                             1300 BAY AREA BLVD B135 HOUSTON TX 77058
TWIA                             1322 SPACE PARK DR C100 HOUSTON TX 77058
TWIA                             16902 EL CAMINO REAL 1F HOUSTON TX 77058
TWIA                             17000 EL CAMINO REAL 101B HOUSTON TX 77058
TWIA                             18333 EGRET BAY 575 HOUSTON TX 77058
TWIA                             2130 BAY ARE BLVD HOUSTON TX 77058
TWIA                             995 E NASA PKWY HOUSTON TX 77058
TWIA                             12941 N FRWY STE 116 HOUSTON TX 77060
TWIA                             1001 PINELOCH DR 400 HOUSTON TX 77062
TWIA                             1080 CLEARK LAKE BLVD C HOUSTON TX 77062
TWIA                             2323 CLEAR LAKE CITY BLVD SUITE 175 HOUSTON TX 77062
TWIA                             2323 CLEAR LAKE CITY BLVD SUITE 120 HOUSTON TX 77062
TWIA                             2500 ANGLEWIDE STE 450 HOUSTON TX 77063
TWIA                             2586 FONDREN RD HOUSTON TX 77063
TWIA                             11250 WEST RD STE C HOUSTON TX 77065
TWIA                             3303 FM 1960 W SUITE 110 HOUSTON TX 77068
TWIA                             15302 STUEBNER RD G HOUSTON TX 77069
TWIA                             12370 JONES RD HOUSTON TX 77070
TWIA                             12777 JONES RD 125 HOUSTON TX 77070
TWIA                             22514 HWY 249 HOUSTON TX 77070
TWIA                             10613 BELLAIRE BLVD 200 HOUSTON TX 77072
TWIA                             10925 BEECHNUT ST 205 HOUSTON TX 77072
TWIA                             11360 BELLAIRE BLVD 350 HOUSTON TX 77072
TWIA                             8300 W SAM HOUSTON 122 HOUSTON TX 77072
TWIA                             10101 SW FRWY 207 HOUSTON TX 77074
TWIA                             9410 ALMEDA GENOA RD HOUSTON TX 77075
TWIA                             12288 WESTHEIMER RD 350 HOUSTON TX 77077
TWIA                             2416 S. HWY 6 HOUSTON TX 77077
TWIA                             11111 KATY FRWY 450 HOUSTON TX 77079
TWIA                             11111 KATY FWY 800 HOUSTON TX 77079
TWIA                             11999 KATY FRWY 260 HOUSTON TX 77079
TWIA                             14780 MEMORIAL DR STE201 HOUSTON TX 77079
TWIA                             810 HWY 6 SOUTH 230 HOUSTON TX 77079
TWIA                             6633 HILLCROFT STE 101 HOUSTON TX 77081
TWIA                             13702 TONNOCHY CT HOUSTON TX 77083
TWIA                             13500 TOMBALL PKWY SUITE D HOUSTON TX 77086
TWIA                             10623 SAGEBERRY DR HOUSTON TX 77089
TWIA                             10777 NW FRWY 102 HOUSTON TX 77092
TWIA                             5615 NW CENTRAL DR C101 HOUSTON TX 77092
TWIA                             9800 NW FWY 150 HOUSTON TX 77092
TWIA                             P O BOX 941057 HOUSTON TX 77094
TWIA                             14906 FM 5296 HOUSTON TX 77095
TWIA                             15840 FM 529 STE 300 HOUSTON TX 77095
TWIA                             8588 HWY 6 N HOUSTON TX 77095



Epiq Corporate Restructuring, LLC                                                       Page 1276 OF 1400
                                    Ditech Holding Corporation
        19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                             Service List 03/01/19 23:22:57        Main Document
                                             Pg 1302 of 1490
Claim Name                       Address Information
TWIA                             10101 FONDREN RD 223 HOUSTON TX 77096
TWIA                             4660 BEECHNUT STE 243 HOUSTON TX 77096
TWIA                             9660 HILLCROFT ST 240 HOUSTON TX 77096
TWIA                             9660 HILLCROFT ST 326 HOUSTON TX 77096
TWIA                             2020 SW FRWY STE 205 HOUSTON TX 77098
TWIA                             3336 RICHMOND AVE STE375 HOUSTON TX 77098
TWIA                             9555 W SAM HOUSTON 500 HOUSTON TX 77099
TWIA                             P O BOX 19929 HOUSTON TX 77224
TWIA                             P O BOX 41328 HOUSTON TX 77241
TWIA                             P O BOX 3004 HOUSTON TX 77253
TWIA                             P O BOX 58725 HOUSTON TX 77258
TWIA                             945 SGT ED HOLCOMB BLVD SOUTH CONROE TX 77304
TWIA                             64 HWY 75 N HUNTSVILLE TX 77320
TWIA                             526 KINGWOOD DR STE 500 KINGWOOD TX 77339
TWIA                             900 ROCKMEAD DR 264 KINGWOOD TX 77339
TWIA                             33018 TAMINA RD MAGNOLIA TX 77354
TWIA                             7424 FM 1488 STE B MAGNOLIA TX 77354
TWIA                             14888 HWY 105 W STE 108 MONTGOMERY TX 77356
TWIA                             407 E MAIN ST TOMBALL TX 77375
TWIA                             11607 SPRING CYPRESS F TOMBALL TX 77377
TWIA                             18311 STRACK DR SPRING TX 77379
TWIA                             8623 LOUETTA RD SPRING TX 77379
TWIA                             1201 LAKE WOODLANDS 4020 THE WOODLANDS TX 77380
TWIA                             1776 WOODSTEAD CT 114 THE WOODLANDS TX 77380
TWIA                             25775 OAK RIDGE DR 100 THE WOODLANDS TX 77380
TWIA                             1311 CAMERON PARK SPRING TX 77386
TWIA                             25700 INTERSTATE 45N4003 THE WOODLANDS TX 77386
TWIA                             322 SPRING HILL DR A600 SPRING TX 77386
TWIA                             19627 HOLWARTH STE 100 SPRING TX 77388
TWIA                             5959 WEST LOOP S STE 305 BELLAIRE TX 77401
TWIA                             6802 MAPLE RIDGE ST 208 BELLAIRE TX 77401
TWIA                             PO BOX 1350 BAY CITY TX 77404
TWIA                             1117 FM 359 STE 100 RICHMOND TX 77406
TWIA                             PO BOX 517 RICHMOND TX 77406
TWIA                             7039 FM 1464 STE 140 RICHMOND TX 77407
TWIA                             2323 7TH ST BAY CITY TX 77414
TWIA                             3120-A AVENUE F BAY CITY TX 77414
TWIA                             901 AVE F NORTH BAY CITY TX 77414
TWIA                             771 SHAN PASHA EAST BERNARD TX 77435
TWIA                             19939 SALT RIVER CT KATY TX 77449
TWIA                             20523 CAJON CANYON CT KATY TX 77450
TWIA                             22214 HIGHLAND KNOLLS DR KATY TX 77450
TWIA                             22762 WESTHEIMER PKWY505 KATY TX 77450
TWIA                             2602 GLEN LAKES LANE MISSOURI CITY TX 77459
TWIA                             3415 CARTWRIGHT RD MISSOURI CITY TX 77459
TWIA                             4501 CARTWRIGHT RD 407 MISSOURI CITY TX 77459
TWIA                             4502 RIVERSTONE BLVD 402 MISSOURI CITY TX 77459
TWIA                             5777 SIENNA PKWY 500 MISSOURI CITY TX 77459
TWIA                             5819 HWY 6 S STE 180 MISSOURI CITY TX 77459



Epiq Corporate Restructuring, LLC                                                      Page 1277 OF 1400
                                    Ditech Holding Corporation
        19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                             Service List 03/01/19 23:22:57     Main Document
                                             Pg 1303 of 1490
Claim Name                       Address Information
TWIA                             10522 WILL LEHMAN RD NEEDVILLE TX 77461
TWIA                             301 S 9TH ST 103 RICHMOND TX 77469
TWIA                             5545 FM 359 4 RICHMOND TX 77469
TWIA                             P O BOX 271 ROSENBERG TX 77471
TWIA                             10200 W AIRPORT 150 STAFFORD TX 77477
TWIA                             11104 W AIRPORT BLVD 105 STAFFORD TX 77477
TWIA                             12603 SW FRWY STE 630 STAFFORD TX 77477
TWIA                             12808 W AIRPORT BLVD 360 SUGAR LAND TX 77478
TWIA                             12946 DAIRY ASHFORD 245 SUGARLAND TX 77478
TWIA                             13134 DAIRY ASHFORD 500 SUGAR LAND TX 77478
TWIA                             13313 SW FWY STE 291 SUGAR LAND TX 77478
TWIA                             140 ELDRIDGE RD SUITE F SUGAR LAND TX 77478
TWIA                             1650 HWY 6 STE 180 SUGAR LAND TX 77478
TWIA                             1716 DULLES AVE STE 102 SUGAR LAND TX 77478
TWIA                             7838 HWY 90A SUGAR LAND TX 77478
TWIA                             16126 SW FWY 120 SUGAR LAND TX 77479
TWIA                             19901 SW FRWY STE 137 SUGARLAND TX 77479
TWIA                             7002 BRIAR MEADOW DR SUGARLAND TX 77479
TWIA                             103 S MAIN ST SWEENY TX 77480
TWIA                             202 S COLUMBIA DR WEST COLUMBIA TX 77486
TWIA                             314 E BRAZOS ST WEST COLUMBIA TX 77486
TWIA                             120 N HOUSTON ST WHARTON TX 77488
TWIA                             5503 4TH ST KATY TX 77493
TWIA                             5621 3RD STEET STE A KATY TX 77493
TWIA                             2206 KATY FLEWELLEN RD E KATY TX 77494
TWIA                             23102 SEVEN MEADOWS PKWY KATY TX 77494
TWIA                             13500 W AIRPORT BLVD D SUGAR LAND TX 77498
TWIA                             1605 RICHEY ST PASADENA TX 77502
TWIA                             2610 PASADENA BLVD PASADENA TX 77502
TWIA                             825 E SOUTHMORE STE 204 PASADENA TX 77502
TWIA                             3130 A STRAWBERRY RD A PASADENA TX 77504
TWIA                             4010 FAIRMONT PKWY 102 PASADENA TX 77504
TWIA                             6415 FAIRMONT PKWY STE C PASADENA TX 77505
TWIA                             11110 HWY 6 SANTE FE TX 77510
TWIA                             12102 HWY 6 SANTA FE TX 77510
TWIA                             116 S GORDON ST ALVIN TX 77511
TWIA                             1516 S GORDON ST 1 ALVIN TX 77511
TWIA                             1801 S GORDON ST ALVIN TX 77511
TWIA                             1824 S GORDON STE 1 ALVIN TX 77511
TWIA                             201 E HOUSE ST ALVIN TX 77511
TWIA                             2521 S LOOP 35 SUITE A ALVIN TX 77511
TWIA                             2587 WEST HWY 6 ALVIN TX 77511
TWIA                             1201 E MULBERRY ANGLETON TX 77515
TWIA                             222 S VELASCO STE B ANGLETON TX 77515
TWIA                             529 E MULBERRY ST ANGLETON TX 77515
TWIA                             1603 E MULBERRY ANGLETON TX 77516
TWIA                             PO BOX 8597 BACLIFF TX 77518
TWIA                             2301 A N ALEXANDER BAYTOWN TX 77520
TWIA                             230 W CEDAR BAYOU LYNCHB BAYTOWN TX 77521



Epiq Corporate Restructuring, LLC                                                   Page 1278 OF 1400
                                    Ditech Holding Corporation
        19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                             Service List 03/01/19 23:22:57          Main Document
                                             Pg 1304 of 1490
Claim Name                       Address Information
TWIA                             3413 GARTH RD BAYTOWN TX 77521
TWIA                             5702 GARTH RD 200 BAYTOWN TX 77521
TWIA                             608 ROLLINBROOK BAYTOWN TX 77521
TWIA                             10403 EAGLE RD STE 3 BAYTOWN TX 77523
TWIA                             11340 EAGLE DR 1 BAYTOWN TX 77523
TWIA                             103 DIXIE DR CLUTE TX 77531
TWIA                             628 DIXIE DR A CLUTE TX 77531
TWIA                             716 W PLANTATION STE 107 CLUTE TX 77531
TWIA                             P O BOX 67 CLUTE TX 77531
TWIA                             PO BOX 236 DANBURY TX 77534
TWIA                             P O BOX 1023 DAYTON TX 77535
TWIA                             2309 CENTER ST STE B DEER PARK TX 77536
TWIA                             2323 CENTER ST DEER PARK TX 77536
TWIA                             418 E ST AUGUSTINE ST DEER PARK TX 77536
TWIA                             5002 LUELLA AVE DEER PARK TX 77536
TWIA                             1455 FM 646 W 201 DICKINSON TX 77539
TWIA                             3345 GULF FREEWAY DICKINSON TX 77539
TWIA                             401C W FM 517 LESLIE TOMBRELLA DICKINSON TX 77539
TWIA                             638 FM 517 WEST DICKINSON TX 77539
TWIA                             1811 BRAZOSPORT BLVD FREEPORT TX 77541
TWIA                             104 MELODY LN FRIENDSWOOD TX 77546
TWIA                             105 HUNTERS LANE 100 FRIENDSWOOD TX 77546
TWIA                             1214 PEREGRINE DR FRIENDSWOOD TX 77546
TWIA                             1305 W PARKWOOD AVE A105 FRIENDSWOOD TX 77546
TWIA                             1550 W BAY AREA BLVD SUITE 100 FRIENDSWOOD TX 77546
TWIA                             1560 W BAY AREA BLVD SUITE 260 FRIENDSWOOD TX 77546
TWIA                             1620 S FRIENDSWOOD DR185 FRIENDSWOOD TX 77546
TWIA                             17130 TOWNES RD STE A FRIENDSWOOD TX 77546
TWIA                             17131 TOWNES RD FRIENDSWOOD TX 77546
TWIA                             211 E PARKWOOD AVE 205 FRIENDSWOOD TX 77546
TWIA                             217 A EAST PARKWOOD FRIENDSWOOD TX 77546
TWIA                             306 S FRIENDSWOOD DR A FRIENDSWOOD TX 77546
TWIA                             306 W PARKWOOD AVE FRIENDSWOOD TX 77546
TWIA                             307 S FRIENDSWOOD DR STE A1 FRIENDSWOOD TX 77546
TWIA                             312 MORNINGSIDE DR STE D FRIENDSWOOD TX 77546
TWIA                             335 E PARKWOOD AVE FRIENDSWOOD TX 77546
TWIA                             4325 FM 2351 STE 100 FRIENDSWOOD TX 77546
TWIA                             4815 FM 2351 RD 207 FRIENDSWOOD TX 77546
TWIA                             820 S FRIENDSWOOD DR 103 FRIENDSWOOD TX 77546
TWIA                             2328 STRAND SUITE 220 GALVESTON TX 77550
TWIA                             2702 BROADWAY GALVESTON TX 77550
TWIA                             3320 BROADWAY ST GALVESTON TX 77550
TWIA                             5928 STEWART RD GALVESTON TX 77551
TWIA                             6202 AVE S GALVESTON TX 77551
TWIA                             6202 STEWART ROAD GALVESTON TX 77551
TWIA                             6511 STEWARD RD SUITE 10 GALVESTON TX 77551
TWIA                             P O BOX 16168 GALVESTON TX 77552
TWIA                             P O BOX 1360 GALVESTON TX 77553
TWIA                             P O BOX 397 GALVESTON TX 77553



Epiq Corporate Restructuring, LLC                                                        Page 1279 OF 1400
                                    Ditech Holding Corporation
        19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                             Service List 03/01/19 23:22:57          Main Document
                                             Pg 1305 of 1490
Claim Name                       Address Information
TWIA                             P O BOX 8297 GALVESTON TX 77553
TWIA                             23001 FRESCA ST GALVESTON TX 77554
TWIA                             501 BATTLE BELL RD HIGHLANDS TX 77562
TWIA                             1925 A HWY 146 S KEMAH TX 77565
TWIA                             107 PLANTATION DR LAKE JACKSON TX 77566
TWIA                             113 N PARKING PLACE LAKE JACKSON TX 77566
TWIA                             120 CIRCLE WAY STE 1C LAKE JACKSON TX 77566
TWIA                             120 HWY 332 W STE B14 LAKE JACKSON TX 77566
TWIA                             125 SOUTH PARKING PLACE LAKE JACKSON TX 77566
TWIA                             201-A THAT WAY LAKE JACKSOON TX 77566
TWIA                             469 THIS WAY ST LAKE JACKSON TX 77566
TWIA                             504A THIS WAY LAKE JACKSON TX 77566
TWIA                             P O BOX 4009 LAKE JACKSON TX 77566
TWIA                             P O BOX 428 LAKE JACKSON TX 77566
TWIA                             1108 BAYOU RD LA MARQUE TX 77568
TWIA                             2514 CEDAR DR LA MARQUE TX 77568
TWIA                             2600 GULF FRWY D LA MARQUE TX 77568
TWIA                             1013 S 3RD LA PORTE TX 77571
TWIA                             712 W FAIRMONT PKWY B LA PORTE TX 77571
TWIA                             9623 SPENCER HWY LA PORTE TX 77571
TWIA                             P O BOX 1676 LA PORTE TX 77572
TWIA                             P O BOX 1685 LA PORTE TX 77572
TWIA                             1005 W. MAIN STREET LEAGUE CITY TX 77573
TWIA                             107 LANDING BLVD STE D LEAGUE CITY TX 77573
TWIA                             1100 GULF FREEWAY SOUTH SUITE 112 LEAGUE CITY TX 77573
TWIA                             1101 W MAIN ST SUITE R LEAGUE CITY TX 77573
TWIA                             1355 E LEAGUE CITY 700 LEAGUE CITY TX 77573
TWIA                             2047 W MAIN S SUITE C-8 LEAGUE CITY TX 77573
TWIA                             2910 GULF FRWY STE D LEAGUE CITY TX 77573
TWIA                             2911A S SHORE 100 LEAGUE CITY TX 77573
TWIA                             3003 E LEAGUE CITY STE B LEAGUE CITY TX 77573
TWIA                             3027 MARINA BAY DR SUITE 230 LEAGUE CITY TX 77573
TWIA                             303 E MAIN ST 130 LEAGE CITY TX 77573
TWIA                             3032 MARINA BAY DR 100 LEAGUE CITY TX 77573
TWIA                             4440 W MAIN ST STE B LEAGUE CITY TX 77573
TWIA                             5010 W MAIN ST STE 1 LEAGUE CITY TX 77573
TWIA                             549 FM 270 RD STE 100 LEAGUE CITY TX 77573
TWIA                             713 2ND ST STE A LEAGUE CITY TX 77573
TWIA                             817 W MAIN ST LEAGUE CITY TX 77573
TWIA                             907 W MAIN ST LEAGUE CITY TX 77573
TWIA                             921 E MAIN LEAGUE CITY TX 77573
TWIA                             P O BOX 9004 LEAGUE CITY TX 77574
TWIA                             20351 HWY 6 STE F MANVEL TX 77578
TWIA                             PO BOX 1318 MONT BELVIEU TX 77580
TWIA                             1742 O DAY RD PEARLAND TX 77581
TWIA                             1853 PEARLAN PKWY 121 PEARLAND TX 77581
TWIA                             2205 E BROADWAY ST PEARLAND TX 77581
TWIA                             2245 N MAIN ST 3 PEARLAND TX 77581
TWIA                             2404 S GRAND BLVD 115 PEARLAND TX 77581



Epiq Corporate Restructuring, LLC                                                         Page 1280 OF 1400
                                    Ditech Holding Corporation
        19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                             Service List 03/01/19 23:22:57        Main Document
                                             Pg 1306 of 1490
Claim Name                       Address Information
TWIA                             2405 S GRAND BLVD 115 PEARLAND TX 77581
TWIA                             2618 EAST BROADWAY PEARLAND TX 77581
TWIA                             2640 E BROADWAY STE 112 PEARLAND TX 77581
TWIA                             2705 BROADWAY ST STE 127 PEARLAND TX 77581
TWIA                             3311 BROADWAY ST PEARLAND TX 77581
TWIA                             5001 BROADWAY ST PEARLAND TX 77581
TWIA                             5101 W BROADWAY ST PEARLAND TX 77581
TWIA                             5740 BROADWAY STE 106 PEARLAND TX 77581
TWIA                             6302 BROADWAY STE 205 PEARLAND TX 77581
TWIA                             6606 BROADWAY ST PEARLAND TX 77581
TWIA                             7713 LONGLEAF DR PEARLAND TX 77581
TWIA                             7902 BROADWAY ST 106 PEARLAND TX 77581
TWIA                             9639 SCARSDALE BLVD 101 C/O ADAM SAADI PEARLAND TX 77581
TWIA                             9639 SCARSDALE BLVD 101 PEARLAND TX 77581
TWIA                             15102 HIGHWAY 6 ROSHARON TX 77583
TWIA                             5007 TEALGATE DR SPRING TX 77583
TWIA                             8809 BROADWAY STE C PEARLAND TX 77584
TWIA                             9215 BROADWAY STE 111 PEARLAND TX 77584
TWIA                             9330 BROADWAY STE 300 PEARLAND TX 77584
TWIA                             P O BOX 841824 PEARLAND TX 77584
TWIA                             1509 MAIN ST SEABROOK TX 77586
TWIA                             1118 14TH ST N TEXAS CITY TX 77590
TWIA                             2709B PALMER HWY TEXAS CITY TX 77590
TWIA                             2925 PALMER HWY STE B TEXAS CITY TX 77590
TWIA                             2929 PALMER HWY TEXAS CITY TX 77590
TWIA                             3020 PALMER HWY TEXAS CITY TX 77590
TWIA                             3024 PALMER HWY TEXAS CITY TX 77590
TWIA                             11441 32ND AVE N STE A TEXAS CITY TX 77591
TWIA                             7900 LOWRY EXPRESSWAY TEXAS CITY TX 77591
TWIA                             100 E NASA PKWY 107 WEBSTER TX 77598
TWIA                             14020 HWY 3, SUITE 110 WEBSTER TX 77598
TWIA                             363 EL DORADO BLVD WEBSTER TX 77598
TWIA                             450 N TEXAS AVE SUITE B WEBSTER TX 77598
TWIA                             711 WEST BAY AREA 212 WEBSTER TX 77598
TWIA                             3889 MAIN AVE 120 GROVES TX 77619
TWIA                             4541 MAIN AVE GROVES TX 77619
TWIA                             5788 39TH ST GROVES TX 77619
TWIA                             P O BOX 459 HAMSHIRE TX 77622
TWIA                             1028 HELENA AVE NEDERLAND TX 77627
TWIA                             1204 BOSTON AVE NEDERLAND TX 77627
TWIA                             1405 NEDERLAND AVE S200 NEDERLAND TX 77627
TWIA                             2020 AVENUE H NEDERLAND TX 77627
TWIA                             321 N 12TH ST STE B NEDERLAND TX 77627
TWIA                             P O 1346 NEDERLAND TX 77627
TWIA                             1104 N 16TH ST STE D ORANGE TX 77630
TWIA                             3515 MOCKINGBIRD ST B ORANGE TX 77630
TWIA                             7658 JUANITA ST ORANGE TX 77632
TWIA                             1120 WOODWORTH BLVD PORT ARTHUR TX 77640
TWIA                             9509 MEMORIAL BLVD PORT ARTHUR TX 77640



Epiq Corporate Restructuring, LLC                                                           Page 1281 OF 1400
                                    Ditech Holding Corporation
        19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                             Service List 03/01/19 23:22:57     Main Document
                                             Pg 1307 of 1490
Claim Name                       Address Information
TWIA                             3202 39TH ST PORT ARTHUR TX 77642
TWIA                             3308 MEDICAL TRIANGLE PORT ARTHUR TX 77642
TWIA                             3500 HIGHWAY 365 PORT ARTHUR TX 77642
TWIA                             3708 GULFWAY DR SUITE C PORT ARTHUR TX 77642
TWIA                             3800 HWY 365 STE 113 PORT ARTHUR TX 77642
TWIA                             4700 HWY 365 STE T PORT ARTHUR TX 77642
TWIA                             7735 N TWIN CITY HWY PORT ARTHUR TX 77642
TWIA                             8710 CENTRAL MALL PORT ARTHUR TX 77642
TWIA                             8747 9TH AVE PORT ARTHUR TX 77642
TWIA                             2117 MAGNOLIA AVE PORT NECHES TX 77651
TWIA                             2402 NALL ST PORT NECHES TX 77651
TWIA                             2825 NALL 19-A PORT NECHES TX 77651
TWIA                             3112 NALL ST PORT NACHES TX 77651
TWIA                             3141 SABA LANE PORT NECHES TX 77651
TWIA                             3154 SABA LANE SUITE B PORT NECHES TX 77651
TWIA                             P O BOX 785 PORT NECHES TX 77651
TWIA                             1051 HWY 327 E SILSBEE TX 77656
TWIA                             1091 N MAIN ST STE C VIDOR TX 77662
TWIA                             P O BOX S WINNIE TX 77665
TWIA                             360 S MLK PARKWAY BEAUMONT TX 77701
TWIA                             3725 STAGG DR BEAUMONT TX 77701
TWIA                             755 S 11TH ST STE 252 BEAUMONT TX 77701
TWIA                             2311 CALDER AVE BEAUMONT TX 77702
TWIA                             2508 MCFADDIN AVE BEAUMONT TX 77702
TWIA                             2626 CALDER ST 103 BEAUMONT TX 77702
TWIA                             2678 CALDER AVE STE B BEAUMONT TX 77702
TWIA                             2620 N 11ST BEAUMONT TX 77703
TWIA                             15931 HWY 124 BEAUMONT TX 77705
TWIA                             3355 WASHINGTON BLVD BEAUMONT TX 77705
TWIA                             785 W CARDINAL DR BEAUMONT TX 77705
TWIA                             1550 CORNERSTONE CT BEAUMONT TX 77706
TWIA                             2604 B DOWLEN RD BEAUMONT TX 77706
TWIA                             2985 EASTEX FRWY BEAUMONT TX 77706
TWIA                             3560 DELAWARE ST 1204 BEAUMONT TX 77706
TWIA                             3720 W LUCAS DR BEAUMONT TX 77706
TWIA                             4031 EASTEX FREEWAY BEAUMONT TX 77706
TWIA                             4106 N DOWLEN RD STE C BEAUMONT TX 77706
TWIA                             4485 CALDER BEAUMONT TX 77706
TWIA                             5960 COLEY ROAD BEAUMONT TX 77706
TWIA                             6385 CALDER AVE STE C BEAUMONT TX 77706
TWIA                             975 IN 10 N STE 100 BEAUMONT TX 77706
TWIA                             3175 CALDER STREET BEAUMONT TX 77708
TWIA                             5090 EASTEX FREEWAY BEAUMONT TX 77708
TWIA                             5465 HWY 105 BEAUMONT TX 77708
TWIA                             5550 EASTEX FRWY STE J BEAUMONT TX 77708
TWIA                             6454 CONCORD RD BEAUMONT TX 77708
TWIA                             1640 N MAJOR DR BEAUMONT TX 77713
TWIA                             P O BOX 22897 BEAUMONT TX 77720
TWIA                             P O BOX 5351 BEAUMONT TX 77726



Epiq Corporate Restructuring, LLC                                                   Page 1282 OF 1400
                                    Ditech Holding Corporation
        19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                             Service List 03/01/19 23:22:57           Main Document
                                             Pg 1308 of 1490
Claim Name                       Address Information
TWIA                             913 E HARVEY RD COLLEGE STATION TX 77840
TWIA                             5606 NAVARRO STE 300H VICTORIA TX 77904
TWIA                             P O BOX 550 EDNA TX 77957
TWIA                             1219 N VIRGINIA PORT LAVACA TX 77979
TWIA                             1601 WEST AUSTIN PORT LAVACA TX 77979
TWIA                             P O BOX 812 PORT LAVAVCA TX 77979
TWIA                             P O BOX 989 PORT LAVACA TX 77979
TWIA                             13438 BANDERA RD HELOTES TX 78023
TWIA                             2060 B UNIVERSAL CITY BLVD UNIVERSAL CITY TX 78148
TWIA                             433 KITTY HAWK RD 1-213 UNIVERSAL CITY TX 78148
TWIA                             908 FM 3009 SCHERTZ TX 78154
TWIA                             113 CASTANO AVE 1 SAN ANTONIO TX 78209
TWIA                             901 NE LOOP 410 807 SAN ANTONIO TX 78209
TWIA                             12500 SAN PEDRO AVE 150 SAN ANTONIO TX 78216
TWIA                             6609 BLANCO RD 260G SAN ANTONIO TX 78216
TWIA                             10615 PERRIN BEITEL 701 SAN ANTONIO TX 78217
TWIA                             211 N LOOP 1604 E 260 SAN ANTONIO TX 78232
TWIA                             6303 WURZBACH SAN ANTONIO TX 78240
TWIA                             8366 BLUFF BEND SAN ANTONIO TX 78250
TWIA                             9355 BANDERA RD 120 SAN ANTONIO TX 78250
TWIA                             19210 HUEBNER RD 105 SAN ANTONIO TX 78258
TWIA                             9800 FREDERICKSBURG RD SAN ANTONIO TX 78288
TWIA                             905 E MAIN ST ALICE TX 78333
TWIA                             406 S COMMERCIAL ST ARANSAS PASS TX 78336
TWIA                             100 E KLEBERG AVE 338 C/O DYAN M LOPEZ INS KINGSVILLE TX 78363
TWIA                             1313 E KING AVE KINGSVILLE TX 78363
TWIA                             1314 EAST KING STREET KINGSVILLE TX 78363
TWIA                             529 E KING AVE KINGSVILLE TX 78363
TWIA                             P O BOX 59 PORT ARANSAS TX 78373
TWIA                             1114 ORION PORTLAND TX 78374
TWIA                             1605 US HWY 181, SUITE E PORTLAND TX 78374
TWIA                             1702 US HWY 181 STE B10 PORTLAND TX 78374
TWIA                             300A 8TH ST PORTLAND TX 78374
TWIA                             904 MEMORIAL PARKWAY PORTLAND TX 78374
TWIA                             P O BOX 340 REFUGIO TX 78377
TWIA                             PO BOX 112 ROBSTOWN TX 78380
TWIA                             1521 W MARKET ST STE G ROCKPORT TX 78382
TWIA                             1723 E CHERRY STE 2 ROCKPORT TX 78382
TWIA                             1820 HWY 35 NORTH ROCKPORT TX 78382
TWIA                             1129 E SINTON SINTON TX 78387
TWIA                             201 W BORDEN STREET SINTON TX 78387
TWIA                             508 S SAN PATRICIO ST SINTON TX 78387
TWIA                             P O BOX 759 SINTON TX 78387
TWIA                             210 S CARANCAHUA 4TH FL CORPUS CHRISTI TX 78401
TWIA                             500 N SHORELINE BLVD1200 CORPUS CHRISTI TX 78401
TWIA                             P O BOX 1066 CORPUS CHRISTI TX 78403
TWIA                             2001 S STAPLES STE 102 CORPUS CHRISTI TX 78404
TWIA                             3029 LAWNVIEW ST CORPUS CHRISTI TX 78404
TWIA                             3038 S ALAMEDA ST CORPUS CHRISTI TX 78404



Epiq Corporate Restructuring, LLC                                                         Page 1283 OF 1400
                                    Ditech Holding Corporation
        19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                             Service List 03/01/19 23:22:57          Main Document
                                             Pg 1309 of 1490
Claim Name                       Address Information
TWIA                             2727 MORGAN AVE STE 300 CORPUS CHRISTI TX 78405
TWIA                             13310 LEOPARD ST STE 23 CORPUS CHRISTI TX 78410
TWIA                             13330 LEOPARD ST STE 1 CORPUS CHRISTI TX 78410
TWIA                             13434 LEPARD STE A8 CORPUS CHRISTI TX 78410
TWIA                             14617 NORTHWEST BLVD STE B CORPUS CHRITI TX 78410
TWIA                             15122 NW BLVD SUITE 6 CORPUS CHRISTI TX 78410
TWIA                             9922 LEOPARD ST STE 202 CORPUS CHRISTI TX 78410
TWIA                             3765 S ALAMEDA ST 324 CORPUS CHRISTI TX 78411
TWIA                             3819-B S STAPLES ST CORPUS CHRISTI TX 78411
TWIA                             4137 GOLLIHAR RD CORPUS CHRISTI TX 78411
TWIA                             4439 GOLLIHARD RD CORPUS CHRISTI TX 78411
TWIA                             4444 CORONA DRIVE STE139 CORPUS CHRISTI TX 78411
TWIA                             4455 SPID STE 113 CORPUS CHRISTI TX 78411
TWIA                             4455 SPID STE 19B CORPUS CHRISTI TX 78411
TWIA                             4639 CORONA DRIVE 63 CORPUS CHRISTI TX 78411
TWIA                             4646 CORONA DR STE 240 CORPUS CHRISTI TX 78411
TWIA                             4646 CORONA DR STE 270 CORPUS CHRISTI TX 78411
TWIA                             4702 EVERHART RD CORPUS CHRISTI TX 78411
TWIA                             4721 BONNER DR SUITE 101 CORPUS CHRISTI TX 78411
TWIA                             4825 EVERHART RD STE 3 CORPUS CHRISTI TX 78411
TWIA                             4918 HOLLY RD STE A1 CORPUS CHRISTI TX 78411
TWIA                             4942 EVERHART ROAD CORPUS CHRISTI TX 78411
TWIA                             5350 S STAPLES STE 101 CORPUS CHRISTI TX 78411
TWIA                             5417 S STAPLES STE 101 CORPUS CHRISTI TX 78411
TWIA                             5425 S PADRE ISLAND STE 122 CORPUS CHRISTI TX 78411
TWIA                             5656 S STAPLES 200 CORPUS CHRISTI TX 78411
TWIA                             700 EVERHART STE E-21 CORPUS CHRISTI TX 78411
TWIA                             2033 AIRLINE, SUITE B11 CORPUS CHRISTI TX 78412
TWIA                             4301 AVALON ST STE A CORPUS CHRISTI TX 78412
TWIA                             4449 S ALAMEDA CT STE 3 CORPUS CHRISTI TX 78412
TWIA                             5622 MCARDLE RD STE A CORPUS CHRISTI TX 78412
TWIA                             5718 MCARDLE STE 105 CORPUS CHRISTI TX 78412
TWIA                             5945 MCARDLE RD STE 119 CORPUS CHRISTI TX 78412
TWIA                             6014 SPID DR CORPUS CHRISTI TX 78412
TWIA                             6349 S PADRE ISLAND DR CORPUS CHRISTI TX 78412
TWIA                             5333 YORKTOWN BLVD STE E CORPUS CHRISTI TX 78413
TWIA                             5794 WEBER RD CORPUS CHRISTI TX 78413
TWIA                             5801 S STAPLES ST STE D CORPUS CHRISTI TX 78413
TWIA                             5926 S STAPLES ST STE C3 CORPUS CHRISTI TX 78413
TWIA                             5959 S STAPLES STE 103 CORPUS CHRISTI TX 78413
TWIA                             6262 WEBER RD STE 112 CORPUS CHRISTI TX 78413
TWIA                             6410 WEBER STE 11-D CORPUS CHRISTI TX 78413
TWIA                             6601 EVERHART RD D4 CORPUS CHRISTI TX 78413
TWIA                             7122 C SOUTH STAPLES CORPUS CHRISTI TX 78413
TWIA                             7426 S STAPLES 105 CORPUS CHRISTI TX 78413
TWIA                             2145 AIRLINE RD 101 CORPUS CHRISTI TX 78414
TWIA                             2743 AIRLINE RD 107 CORPUS CHRISTI TX 78414
TWIA                             5922 YORKTOWN BLVD BLDG2 CORPUS CHRISTI TX 78414
TWIA                             5933 PATTON ST STE A CORPUS CHRISTI TX 78414



Epiq Corporate Restructuring, LLC                                                        Page 1284 OF 1400
                                    Ditech Holding Corporation
        19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                             Service List 03/01/19 23:22:57         Main Document
                                             Pg 1310 of 1490
Claim Name                       Address Information
TWIA                             5933 PATTON ST STE B CORPUS CHRISTI TX 78414
TWIA                             6313 WOOLDRIDGE RD STE 5 CORPUS CHRISTI TX 78414
TWIA                             3801 SARATOGA BLVD 105 CORPUS CHRISTI TX 78415
TWIA                             3837 S PADRE ISLAND DR CORPUS CHRISTI TX 78415
TWIA                             4064 S PORT AVE CORPUS CHRISTI TX 78415
TWIA                             4721 KOSTORYZ RD CORPUS CHRISTI TX 78415
TWIA                             5110 WILKINSON DR 103 CORPUS CHRISTI TX 78415
TWIA                             5133 KOSTORYZ STE B CORPUS CHRISTI TX 78415
TWIA                             1145 WALDRON RD CORPUS CHRISTI TX 78418
TWIA                             15121 S PADRE ISLAND DR SUITE 104 CORPUS CHRISTI TX 78418
TWIA                             9450 S PADRE ISLAND STE1 CORPUS CHRISTI TX 78418
TWIA                             P O BOX 260248 CORPUS CHRISTI TX 78426
TWIA                             P O BOX 271230 CORPUS CHRISTI TX 78427
TWIA                             PO BOX 10425 CORPUS CHRISTI TX 78460
TWIA                             PO BOX 5193 CORPUS CHRISTI TX 78465
TWIA                             PO BOX 60130 CORPUS CHRISTI TX 78466
TWIA                             P O BOX 8770 CORPUS CHRISTI TX 78468
TWIA                             3600 N 23RD ST STE 305 MCALLEN TX 78501
TWIA                             2334 BOCA CHICA BLVD 400 BROWNSVILLE TX 78520
TWIA                             450 E ALTON GLOOR 3 BROWNSVILLE TX 78520
TWIA                             835 W PRICE 9 BROWNSVILLE TX 78520
TWIA                             848 W PRICE RD BROWNSVILLE TX 78520
TWIA                             934 W PRICE ROAD BROWNSVILLE TX 78520
TWIA                             133 E PRICE RD BROWNSVILLE TX 78521
TWIA                             1454 PAREDES LN RD STE A BROWNSVILLE TX 78521
TWIA                             147 E PRICE RD BROWNSVILLE TX 78521
TWIA                             1760 OLD PORT ISABEL C BROWNSVILLE TX 78521
TWIA                             2025 CENTRAL BLVD C BROWNSVILLE TX 78521
TWIA                             2039 E PRICE RD SUITE B BROWNSVILLE TX 78521
TWIA                             2495 BOCA CHICA BLVD BROWNSVILLE TX 78521
TWIA                             2500 PRICE RD STE 300 BROWNSVILLE TX 78521
TWIA                             3525 INTL BLVD SUITE C1 BROWNSVILLE TX 78521
TWIA                             48 NORTHPARK PLAZA BROWNSVILLE TX 78521
TWIA                             615 E PRICE RD STE B BROWNSVILLE TX 78521
TWIA                             795 PARDES LINE RD C/O PADRE INS BROWNSVILLE TX 78521
TWIA                             P O BOX 3355 BROWNSVILLE TX 78523
TWIA                             1425 FM 802 STE R BROWNSVILLE TX 78526
TWIA                             30 PROVIDENICA CT 4I BROWNSVILLE TX 78526
TWIA                             5156 N EXPRESSWAY BROWNSVILLE TX 78526
TWIA                             900 E ALTON GLOOR 4 BROWNSVILLE TX 78526
TWIA                             P O BOX 8550 BROWNSVILLE TX 78526
TWIA                             105 E JACKSON ST HARLINGEN TX 78550
TWIA                             1205 S 77 SUNSHINE STRIP HARLINGEN TX 78550
TWIA                             1239 N 77 SUNSHINE STRIP HARLINGEN TX 78550
TWIA                             1322 E HARRISON AVE A HARLINGEN TX 78550
TWIA                             2323 N ED CAREY DR HARLINGEN TX 78550
TWIA                             514 E VAN BUREN AVE HARLINGEN TX 78550
TWIA                             PO BOX 2801 HARLINGEN TX 78551
TWIA                             2709 W EXPWAY 83 STE 155 HARLINGEN TX 78552



Epiq Corporate Restructuring, LLC                                                        Page 1285 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1311 of 1490
Claim Name                              Address Information
TWIA                                    1720 HIGHWAY 100 PORT TX 78578
TWIA                                    302 QUEEN ISABELLA BLVD PORT ISABEL TX 78578
TWIA                                    620 SANTA ISABEL BLVD LAGUANA VISTA TX 78578
TWIA                                    155 S 8TH ST RAYMONDVILLE TX 78580
TWIA                                    148 N SAM HOUSTON SAN BENITO TX 78586
TWIA                                    1606 E US BUSINESS 77 A SAN BENITO TX 78586
TWIA                                    803 N SAM HOUSTON SAN BENITO TX 78586
TWIA                                    P O BOX 1779 SAN BENITO TX 78586
TWIA                                    P O BOX 88 BUDA TX 78610
TWIA                                    719 BIRCH LN COTTONWOODS SHORES TX 78657
TWIA                                    15307 FM 1825 NO 2 PFLUGERVILLE TX 78660
TWIA                                    400 W MAIN ST 213 ROUND ROCK TX 78664
TWIA                                    410 HARVEY SAN MARCOS TX 78666
TWIA                                    2404 S IH-35 AUSTIN TX 78704
TWIA                                    5700 S MOPAC EXPWY A AUSTIN TX 78749
TWIA                                    13740 RESEARCH BLVD A-1 AUSTIN TX 78750
TWIA                                    127 WEST COLORADO STREET LA GRANGE TX 78945
TWIA                                    2321 C 50TH ST LUBBOCK TX 79412
TWIA                                    7302 82ND ST 11 LUBBOCK TX 79424
TWIA                                    4410 N MIDKIFF STE D211A MIDLAND TX 79707
TWIGGS COUNTY TAX COMMISSIONER          PO BOX 187 JEFFERSONVILLE GA 31044
TWILIO INC                              375 BEALE STREET STE 300 SAN FRANCISCO CA 94105
TWIN ARBOR IN PARK FOREST, INC.         CONDO ASSOC. 7601 W 191ST ST, SUITE 1E TINLEY PARK IL 60487
TWIN ARBOR IN THE PARK FOREST           PO BOX 65193 PHOENIX AZ 85082
TWIN BEACH CONTRACTORS                  RICHARD H. CANTER 4009 8TH ST NORTH BEACH MD 20714
TWIN CITIES CONTRACTING SERVICES INC    140 WEST 98TH STREET SUITE 202 BLOOMINGTON MN 55420
TWIN CITIES METRO                       APPRAISAL 4720 1ST AVE S MINNEAPOLIS MN 55419
TWIN CITY REALTY                        ATTN: STACY HALL 2104 WINDSOR PLACE CHAMPAIGN IL 61820
TWIN CITY REALTY                        ATTN: STACY HALL 4 HENSON PL, SUITE 2 CHAMPAIGN IL 61820
TWIN CITY ROOFING INC                   72 IVY AVE W ST PAUL MN 55117
TWIN CITY TAX COLLECTOR                 PO BOX 980 TWIN CITY GA 30471
TWIN CREEK HOMES CONDO ASSOC., INC.     13762 COLORADO BLVD. #124-10 THORNTON CO 80602
TWIN FALLS COUNTY                       TWIN FALLS COUNTY - TREA PO BOX 88 TWIN FALLS ID 83303
TWIN FORKS FLOORING TILE                & CONSTRUCTION INC 6815 ASHBURN RD LAKE WORTH FL 33467
TWIN FORKS INS                          16 STATION RD 7 BELLPORT NY 11713
TWIN LAKES HOMEOWNERS ASSOCIATION INC   PO BOX 219320 HOUSTON TX 77218-9320
TWIN LAKES OF BRANDON HOA INC           PO BOX 23647 TAMPA FL 33623-3647
TWIN LAKES VILLAGE                      TAX COLLECTOR 108 EAST MAIN ST PO BOX 1024 TWIN LAKES WI 53181
TWIN LAKES VILLAGE                      TWIN LAKES VLG TREASURER 108 EAST MAIN ST PO BOX 1024 TWIN LAKES WI 53181
TWIN METRO REALTY LLC                   17925 FULDA TRAIL LAKEVILLE MN 55044
TWIN OAKS REALTY INC                    ATTN: CECILIA FOX 2003 W MARKET ST AKRON OH 44313
TWIN OAKS REALTY INC                    3353 DOUGLAS DR CRYSTAL MN 55422
TWIN OAKS REALTY INC                    ATTN: JOHN ANDERSON 3353 DOUGLAS DR CRYSTAL MN 55422
TWIN PEAKS HOA                          6601 E 22ND ST TUCSON AZ 85710
TWIN TOWERS RESIDENTIAL                 CONDO ASSOC 7620N UNIV ST SUITE 201 PEORIA IL 61614
TWIN TRAILS ASSOCIATION                 5630 THE PROPHETS PASS C/O MARY LISA BARYA ASSOC. TREASURER FORT WAYNE IN
                                        46845-9473
TWIN VALLEY S.D./CAERNAR                TWIN VALLEY SD - TAX COL 4851 N TWIN VALLEY RD ELVERSON PA 19520
TWIN VALLEY S.D./ELVERSO                TWIN VALLEY SD - TAX COL 4851 N TWIN VALLEY RD ELVERSON PA 19520



Epiq Corporate Restructuring, LLC                                                                  Page 1286 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1312 of 1490
Claim Name                               Address Information
TWIN VALLEY S.D./HONEY B                 TWIN VALLEY SD - TAX COL 4851 N TWIN VALLEY RD ELVERSON PA 19520
TWIN VALLEY S.D./HONEYBR                 TWIN VALLEY SD- TAX COLL 4851 N TWIN VALLEY RD ELVERSON PA 19520
TWIN VALLEY S.D./ROBESON                 TWIN VALLEY SD - TAX COL 4851 N TWIN VALLEY RD ELVERSON PA 19520
TWIN VALLEY S.D./W NANTM                 TWIN VALLEY SD - TAX COL 4851 N TWIN VALLEY RD ELVERSON PA 19520
TWINBROOK LLC                            3418 FRANKFORT AVE 260 LOUISVILLE KY 40207
TWINCITY HOMEWORKS LLC                   646 E RIVER RD 3 ANOKA MN 55303
TWINLEAF CONDOMINIUM ASSOCIATION, INC.   6620 SOUTHPOINT DR S SUITE 610 JACKSONVILLE FL 32216
TWINS FLOOR INSTALL &                    S REGIDOR & L GONZALEZ 500 SW 66 AVE MIAMI FL 33144
TWO BROTHERS REMOVAL                     960 LAKEVIEW DR BLACKSHEAR GA 31516
TWO HS INC                               6402 COVEY CROSSING TALLAHASSEE FL 32312
TWO RIVERS CITY                          TWO RIVERS CITY TREASURE 1717 E PARK PO BOX 87 TWO RIVER WI 54241
TWO RIVERS INS GROUP                     91 EAST FRONT ST RED BANK NJ 07701
TWO RIVERS TOWN                          TWO RIVERS TWN TREASURER 6802 CTH O TWO RIVERS WI 54241
TWO SQUARE CONSTRUCTION INC.             746 NOBLE AVE BRONX NY 10473
TWO WORLDS-KELLER SPRINGS                RESIDENTS ASSOC. 17130 DALLAS PKWY, SUITE 220 DALLAS TX 75248
TWOBULLS, TRAVIS                         ADDRESS ON FILE
TWP OF PARSIPPANY-TROY HILLS             1001 PARSIPPANY BOULEVARD PARSIPPANY NJ 07054
TWP. OF MANCHESTER REVENUE COLLECTION    1 COLONIAL DRIVE MANCHESTER NJ 08759
TX ALLIANCE INS                          8379 DAVIS BLVD KELLER TX 76248
TX COMMERCIAL AGENCY                     4686 MCDERMOTT 201 PLANO TX 75024
TX COUNTY MUT                            PO BOX 419 LICKING MO 65542
TX FAIR PLAN ASSOC                       P O BOX 732092 DALLAS TX 75373
TX FARM BUREAU MUT INS                   PO BOX 2689 WACO TX 76702
TX GENERAL                               11030 BISSONNET STE D HOUSTON TX 77099
TX PUBLIC UTILITY COMMISSION             PO BOX 13326 AUSTIN TX 78711-3326
TX SECRETARY OF STATE                    PO BOX 13697 AUSTIN TX 78711-3697
TX WINDSTORM                             1110 NASA PKWY SUITE 111 HOUSTON TX 77058
TX WINDSTORM                             14870 SPACE CENTER BLVD SUITE B HOUSTON TX 77062
TX WINDSTORM                             4001 B SPENCER HWY PASADENA TX 77504
TX WINDSTORM                             2620 E MULBERRY ANGLETON TX 77515
TX WINDSTORM                             1109 W BAKER RD SUITE A BAYTON TX 77521
TX WINDSTORM                             263 E MAIN CLUTE TX 77531
TX WINDSTORM                             3502 FM 528 FRIENDSWOOD TX 77546
TX WINDSTORM                             PO BOX 1890 PEARLAND TX 77588
TX WINDSTORM                             6640 9TH AVENUE PORT ARTHUR TX 77642
TX WINDSTORM                             1001 UNIVERSITY E 105 COLLEGE STATION TX 77840
TX WINDSTORM                             2701 MAIN ST STE B INGLESIDE TX 78362
TX WINDSTORM                             PO BOX 1381 ORANGE GROVE TX 78372
TX WINDSTORM                             209 CEDAR SUITE A PORTLAND TX 78374
TX WINDSTORM                             601 MOORE AVE PORTLAND TX 78374
TX WINDSTORM                             500 SHORELINE 1200 CORPUS CHRISTI TX 78401
TX WINDSTORM                             4444 CORONA STE 110 CORPUS CHRISTI TX 78411
TX WINDSTORM                             4639 CORONA STE 88 CORPUS CHRISTI TX 78411
TX WINDSTORM                             795 PAREDES LINE RD BROWNSVILLE TX 78521
TXU ENERGY                               PO BOX 650638 DALLAS TX 75265
TY FARLEY AND                            C/O JO FARLEY 2201 HIGH POINTE DR CORINTH TX 76210
TY J AMANNS                              PO BOX 1244 NORRIS TN 37828
TYCO CONSTR. & INDUSTRIAL SERVICES,      6197 BOWEN ROAD BLACKSHEAR GA 31516
INC.



Epiq Corporate Restructuring, LLC                                                                  Page 1287 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1313 of 1490
Claim Name                             Address Information
TYCO INTEGRATED SECURITY LLC           PO BOX 371967 PITTSBURGH PA 15250-7967
TYCO INTEGRATED SECURITY LLC           ATTN: GENERAL COUNSEL 5805 WELLER CT SW SUITE A WYOMING MI 49509
TYCO INTEGRATED SECURITY LLC           ATTN: GENERAL COUNSEL 5910 RICE CREEK PKWY SUITE 700 SHOREVIEW MN 55126
TYCO INTERATED SECURITY LLC            ATTN: KEVIN CROTHERS 5910 RICE CREEK PKWY SUITE 700 SHOREVIEW MN 55126
TYCO PROPERTIES INC                    2432 MAHASKA DR BIRMINGHAM AL 35244
TYCO PROPERTIES INC                    ATTN: ANDREA LEE 432 MAHASKA DRIVE BIRMINGHAM AL 35244
TYLER & OLIVIA RITCHIE                 1418 PLEASANT POPLAR CV BENTON AR 72015
TYLER APPRAISAL ASSOCIATES INC         PO BOX 8970 TYLER TX 75711
TYLER BROWN & KARLY BROWN              923 11TH AVE NE ABERDEEN SD 57401
TYLER COUNTY SHERIFF                   121 COURT ST MIDDLEBOURNE WV 26149
TYLER COUNTY TAX COLLECTOR             1001 WEST BLUFF WOODVILLE TX 75979
TYLER COUNTY TITLE LLC                 318 W DOGWOOD ST WOODVILLE TX 75979
TYLER CREST CONDOMINIUM ASSOCIATION    5016A S TYLER TACOMA WA 98409
TYLER FREIHEIT                         ADDRESS ON FILE
TYLER HAMILTON PARK HOA                5401 HOLLYTREE DRIVE TYLER TX 75703
TYLER REALTY GROUP                     2410 BOULEVARD COLONIAL HEIGHTS VA 23834
TYLER SERVICES                         C/O TERRY TYLER P. O. BOX 27965 HOUSTON TX 77227
TYLER, NEIL                            ADDRESS ON FILE
TYLERTOWN CITY                         TYLERTOWN CITY-TAX COLLE 308 BEULAH ST TYLERTOWN MS 39667
TYNER, MAURICE                         ADDRESS ON FILE
TYNGSBOROUGH TOWN                      TYNGSBOROUGH TN - COLLEC 25 BRYANTS LANE TYNGSBOROUGH MA 01879
TYPTAP INS CO                          3001 SE MARICAMP RD OCALA FL 34471
TYPTAP INS CO                          PO BOX 1120 OCALA FL 34478
TYPTAP MANAGEMENT COMPANY              PO BOX 1120 OCALA FL 34478
TYRONE & IN-CHING LLC                  LUIS AYON AYON LAW 8716 SPANISH RIDGE AVENUE SUITE 115 LAS VEGAS NV 89148
TYRONE AREA SCHOOL DISTR               TYRONE AREA SD - TAX COL BUSINESS OFFICE: 701 CLA TYRONE PA 16686
TYRONE ASD/TYRONE TOWNSH               TYRONE AREA SD - TAX COL 701 CLAY AVE TYRONE PA 16686
TYRONE BORO                            TYRONE BORO - TAX COLLEC 1100 LOGAN AVE TYRONE PA 16686
TYRONE BOWERS                          ADDRESS ON FILE
TYRONE CHRISTIAN LOMELI                35 E SECRETARIAT DR TEMPE AZ 85284
TYRONE L MAYNARD &                     ADDRESS ON FILE
TYRONE P. AGAR AND MONICA T. AGAR      TYRON P. AGAR, PRO SE MONICA T. AGAR, PRO SE 2 TOPEKA COURT MARLTON NJ 08053
TYRONE S.D./SNYDER TOWNS               TYRONE AREA SD - TAX COL SD TAX OFFICE - 701 CLAY TYRONE PA 16686
TYRONE S.D./TAYLOR TWP                 TYRONE SD - TAX COLLECTO SD TAX OFFICE - 701 CLAY TYRONE PA 16686
TYRONE S.D./TYRONE BORO                TYRONE AREA SD - TAX COL 701 CLAY AVE. TYRONE PA 16686
TYRONE TOWNSHIP                        HELEN BAXTER- TAX COLLEC 457 COUNTY ROAD 23 DUNDEE NY 14837
TYRONE TOWNSHIP                        TYRONE TOWNSHIP TAX COLL 3655 KETTLE RD ALTOONA PA 16601
TYRONE TOWNSHIP                        JUDY ZIMMERMAN-TAX COLLE 1988 SHERMANS VALLEY RO ELLIOTTSBURG PA 17024
TYRONE TOWNSHIP                        TYRONE TWP - TAX COLLECT P.O BOX 125 GARDNERS PA 17324
TYRONE TOWNSHIP                        TYRONE TOWNSHIP - TREASU 10408 CENTER RD FENTON MI 48430
TYRONE TOWNSHIP                        TYRONE TOWNSHIP - TREASU 28 E. MUSKEGON ST KENT CITY MI 49330
TYRONE TOWNSHIP TAX COLLECTOR          PO BOX 125 GARDNERS PA 17324
TYRRELL COUNTY                         TYRRELL COUNTY - TAX COL P O BOX 449 COLUMBIA NC 27925
TYRRELL COUNTY REGISTER OF DEEDS       PO BOX 449 COLUMBIA NC 27925
TYSON, JEFFREY                         ADDRESS ON FILE
U & D RENOVATIONS LLC                  204 GREAT PLAINS AVE DALLAS TX 75204
U DRIVE INS                            3408 W 84TH ST 210 HIALEAH FL 33018
U MARKETING, LLC                       ATTN: GENERAL COUNSEL 1 EAST 22ND STREET LOMBARD IL 60148
U MARKETING, LLC                       ATTN: MICHELLE BRANDT 1 EAST 22ND STREET LOMBARD IL 60148



Epiq Corporate Restructuring, LLC                                                                 Page 1288 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1314 of 1490
Claim Name                               Address Information
U NAME IT COMPLETE SOLUTIONS             7417 SW 140 CT MIAMI FL 33183
U NAME IT LANDSCAPING &                  HOME LLC 105 KIM WAY WARNER ROBINS GA 31088
U S CONSTRUCTION SERVICES, LLC           WHITNEY JONES WHITNEY JONES P O BOX 1245 FRIENDSWOOD TX 77549
U S SEAMLESS                             VERNON BEACHY 1827 140TH ST HAZLETON IA 50641
U S VETERAN CONTRACTING                  3428 VOLTAIRE LN SAINT CHARLES IL 60175
U&I CONSTRUCTION                         3144 ACADEMY WAY SACRAMENTO CA 95815
U.S.                                     UNITED STATES ATTORNEY SANFORD C. COATS 210 PARK AVENUE, SUITE 400 OKLAHOMA
                                         CITY OK 73102
U.S. BANK NATIONAL ASSN                  JOHN DEVORE COMPTON, III COMPTON LAW FIRM, P.A. 212 GRACE STREET GREENWOOD SC
                                         29646
U.S. BANK NATIONAL ASSOCIATION           ATTN: SUZANNE WILLIAMS ASSISTANT GENERAL COUNSEL 214 N TRYON ST 27TH FL
                                         CHARLOTTE NC 28208
U.S. BANK NATIONAL ASSOCIATION, ET AL.   PRO SE ROBERT W. MONCZKA AND FAYE L. MONCZKA 1545 EAST MOUNTAIN ROAD WESTFIELD
                                         MA 01085
U.S. BANK, NA, ET AL.                    ROGERS & DRIVER BENJAMIN D. RODGERS 102 E. PUBLIC SQUARE GLASGOW KY 42141
U.S. CONSTRUCTION                        MICHAEL YOUSSEF 262 BEACH ROAD STATEN ISLAND NY 10312
U.S. DETERMINATION SERVICES              30 WINTER ST FL 12 BOSTON MA 02108
U.S. FLOOD RESEARCH, INC.                1820 PRESTON PARK BLVD #1100 PLANO TX 75093
U.S. LOAN SERVICING TRUST ACCOUNT        9670 W. TROPICANA STE.100 LAS VEGAS NV 89147
U.S. RESTORATION & REMODELING, INC       6797 N. HIGH ST., SUITE 203 WORTHINGTON OH 43085
U.S. SECURITY INSURANCE CO.              P.O. BOX 410054 SALT LAKE CITY UT 84141
UBEL CONSTRUCTION                        18880 315TH ST LONG GROVE IA 52756
UBLY VILLAGE - TREASURER                 2241 PIERCE STBOX 216 UBLY MI 48475
UBM                                      9270 W INDIANTOWN RD C7 JUPITER FL 33478
UBONG INYANG                             CLARK OVRUCHESKY, ESQ. C.O. LAW, APC 3148 MIDWAY DR., # 203 SAN DIEGO CA 92110
UBONG INYANG                             PETER G. MACALUSO, ESQ. LAW OFFICES OF PETER G. MACALUSO 7230 S. LAND PARK
                                         DR., # 127 SACRAMENTO CA 95831
UBS REAL ESTATE SECURITIES INC           1285 AVENUE OF THE AMERICAS NEW YORK NY 10019
UCFC FUNDING CORP, MFR HSG CONTRACT      PASS-THROUGH CERTIFICATES, SERIES 1996-1 THE BNY MELLON TRUST CO N.A. AS
                                         TRUSTEE 500 ROSS STREET - 12TH FLOOR PITTSBURGH PA 15262
UCFC FUNDING CORP, MFR HSG CONTRACT      PASS-THROUGH CERTIFICATES, SERIES 1997-1 THE BNY MELLON TRUST CO N.A. AS
                                         TRUSTEE 2 N. LASALLE STREET, SUITE 1020 CHICAGO IL 60602
UCFC FUNDING CORP, MFR HSG CONTRACT      PASS-THROUGH CERTIFICATES, SERIES 1997-2 DEUTSCHE BANK NTL TRUST CO AS TRUSTEE
                                         1761 EACH ST. ANDREWS PLACE SANTA ANA CA 92705-4934
UCFC FUNDING CORP, MFR HSG CONTRACT      PASS-THROUGH CERTIFICATES, SERIES 1997-3 DEUTSCHE BANK NTL TRUST CO AS TRUSTEE
                                         1761 EACH ST. ANDREWS PLACE SANTA ANA CA 92705-4934
UCFC FUNDING CORP, MFR HSG CONTRACT      PASS-THROUGH CERTIFICATES, SERIES 1997-4 DEUTSCHE BANK NTL TRUST CO AS TRUSTEE
                                         1761 EACH ST. ANDREWS PLACE SANTA ANA CA 92705-4934
UCFC FUNDING CORP, MFR HSG CONTRACT      PASS-THROUGH CERTIFICATES, SERIES 1998-1 DEUTSCHE BANK NTL TRUST CO AS TRUSTEE
                                         1761 EACH ST. ANDREWS PLACE SANTA ANA CA 92705-4934
UCFC FUNDING CORP, MFR HSG CONTRACT      PASS-THROUGH CERTIFICATES, SERIES 1998-2 DEUTSCHE BANK NTL TRUST CO AS TRUSTEE
                                         1761 EACH ST. ANDREWS PLACE SANTA ANA CA 92705-4934
UCFC FUNDING CORP, MFR HSG CONTRACT      PASS-THROUGH CERTIFICATES, SERIES 1998-3 DEUTSCHE BANK NTL TRUST CO AS TRUSTEE
                                         1761 EACH ST. ANDREWS PLACE SANTA ANA CA 92705-4934
UCON SD CONSTRUCTION                     10543 AVENIDA OLINDA 5 SAN DIEGO CA 92127
UDELL CAMPBELL                           ADDRESS ON FILE
UDINK, PAUL                              ADDRESS ON FILE
UDREN LAW OFFICES PC                     111 WOODCREST RD STE 200 CHERRY HILL NJ 08003
UG INS BROKERAGE INC                     114-29 LEFFERT BLVD SOUTH OZONE PARK NY 11420
UGI UTILITIES INC                        PO BOX 15503 WILMINGTON DE 19886
UIBEL, ROBERT                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1289 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1315 of 1490
Claim Name                             Address Information
UIG                                    P O BOX 35605 DES MOINES IA 50315
UINTA COUNTY-TREASURER                 PO BOX 1530 EVANSTON WY 82931
UINTAH COUNTY-TREASURER                147 EAST MAIN VERNAL UT 84078
UITHOVEN, JAN                          ADDRESS ON FILE
UKIAH VALLEY SANITATION DISTRICT       151 LAWS AVENUE SUITE B UKIAH CA 95482
ULDERICO CARUSO                        ANTHONY C. GIORDANO, ESQ. GARDEN CITY NY 11530
ULERICK, MICHELLE                      ADDRESS ON FILE
ULINE                                  PO BOX 88741 CHICAGO IL 60680
ULLMAN, SUZANNE                        ADDRESS ON FILE
ULLRICH INSURANCE AGENCY               5310 WARD RD G03 ARVADA CO 80002
ULMANS CARPET CLEANING &               RESTORATION SERVICES, INC TIMOTHY ULMAN 3878 E. 700 N DECATUR IN 46733
ULRICH, ABBIGAIL                       ADDRESS ON FILE
ULSTER COUNTY CLERK                    244 FAIR STREET KINGSTON NY 12401
ULSTER COUNTY TREASURER                P.O. BOX 1800 KINGSTON NY 12402-1800
ULSTER TOWN                            ULSTER TOWN-TAX COLLECTO TOWN OF ULSTER TC, C/O BO LAKE KATRINE NY 12449
ULTIMATE RESTORATION INC               3500 VICKSBURG LN 342 PLYMOUTH MN 55447
ULTIMATE ROOFING INC.                  14792 E. ELDORADO DRIVE AURORA CO 80014
ULTRA CHEM                             7212VAN BUREN AVE SAVANNAH GA 31406
ULTRA CONT & SHAUNET &                 COLLINGTON CAMPBELL 8310 CHERRY LAKE RD GROVELAND FL 34736
ULTRA CONTRACTORS LLC &                VICTOR & LISSETTE DIAZ 8310 CHERRY LAKE RD GROVELAND FL 34736
ULTRA EXTERIORS, INC                   6923 INDIANA AVENUE 119 LUBBOCK TX 79413
ULVA RHODES                            24731 COUNTY RD 8 FLORENCE AL 35634
ULVIN, MICHAEL                         ADDRESS ON FILE
ULYSSES BORO                           ULYSSES BORO - TAX COLLE 710 MAIN ST BOX 94 ULYSSES PA 16948
ULYSSES BOROUGH SCHOOL D               NORTHERN POTTER SD - COL 710 MAIN ST BOX 94 ULYSSES PA 16948
ULYSSES TOWN                           ULYSSES TOWN-TAX COLLECT 10 ELM STREET TRUMANSBURG NY 14886
ULYSSES TOWNSHIP                       CHERYL FREEMAN-TAX COLLE 2556 SR 49 WEST ULYSSES PA 16948
ULYSSES TOWNSHIP SCHOOL                CHERYL FREEMAN-TAX COLLE 2556 SR 49 WEST ULYSSES PA 16948
UMANOFF BOYER AGENCY                   1504 RALPH AVENUE BROOKLYN NY 11236
UMATILLA COUNTY                        UMATILLA COUNTY TAX COLL 216 SE 4TH AVENUE PENDLETON OR 97801
UMATILLA COUNTY                        ASSESSMENT & TAXATION P.O. BOX 68 PENDLETON OR 97801-0068
UMATILLA COUNTY TAX COLLECTOR          216 SE 14TH ST. PENDLETON OR 97801
UMBERGER, SHYANN                       ADDRESS ON FILE
UMBRELLA CONSTRUCTION, INC             180 INDUSTRIAL BLVD SUITE G MCKINNEY TX 75069
UMHJSA                                 2875 TERWOOD RD. P.O. BOX 535 WILLOW GROVE PA 19090
UMIALIK INS                            3301 C ST 300 ANCHORAGE AK 99503
UMIALIK INS CO                         P O BOX 59184 MINNEAPOLIS MN 55459
UMOJA, MARY                            ADDRESS ON FILE
UMPHREY INSURANCE AGENCY               215 S HWY 69 NEDERLAND TX 77627
UMPIRE PROFESSIONAL SERV               13727 SW 152ND ST 359 MIAMI FL 33177
UMPQUA BASIN WATER ASSOCIATION, INC.   4972 GARDEN VALLEY RD ROSEBURG OR 97471
UNADILLA CITY                          UNADILLA CITY-TAX COLLEC PO BOX 307 UNADILLA GA 31091
UNADILLA TOWN                          UNADILLA TOWN-TAX COLLEC PO BOX E UNADILLA NY 13849
UNADILLA TOWNSHIP                      UNADILLA TOWNSHIP - TREA PO BOX 120 GREGORY MI 48137
UNADILLA VALLEY CENTRAL                UNADILLA VALLEY CSD- COL NBT BANK-2 SOUTH MAIN ST NEW BERLIN NY 13411
UNADILLA VILLAGE                       UNADILLA VILLAGE-CLERK PO BOX 386/193 MAIN STRE UNADILLA NY 13849
UNALASKA CITY                          CITY OF UNALASKA PO BOX 610 UNALASKA AK 99685
UNATEGO C S (TN OF SIDNE               UNATEGO C S - TAX COLLEC 2641 STATE HIGHWAY 7 OTEGO NY 13825
UNATEGO CEN.SCH.(CMBND.T               UNATEGO CS - TAX COLLECT 2 FOXCARE DRIVE- COMMUNI ONEONTA NY 13820



Epiq Corporate Restructuring, LLC                                                              Page 1290 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1316 of 1490
Claim Name                              Address Information
UNCH INC AND                            A HAMMOND & D ESCOTT 620 NW 24TH AVE BIRMINGHAM AL 35215
UNDARE INC                              105 CALLE LILAS, URB SAN FRANCISCO SAN JUAN PR 00926
UNDERDAHL, LEE                          ADDRESS ON FILE
UNDERHILL TOWN                          UNDERHILL TOWN - TAX COL 12 PLEASANT VALLEY ROAD UNDERHILL VT 05489
UNDERHILL TOWN                          UNDERHILL TWN TREASURER 5922 CTH V GILLETT WI 54124
UNDERWOOD & RIEMER PC                   21 SOUTH SECTION STREET FAIRHOPE AL 36532
UNDERWOOD LAW FIRM                      PO BOX 16852 JACKSON MS 39236
UNDERWRITER AT LLOYDS                   P O BOX 407193 FORT LAUDERDALE FL 33340
UNDERWRITERS AT LLOYDS                  115 N HOWE ST SOUTHPORT NC 28461
UNDERWRITERS AT LLOYDS                  306 W MAIN ST SUITE 409 FRANKFORT KY 40601
UNDERWRITERS INS                        60 WASHINGTON AVE 101 HAMDEN CT 06518
UNFCU FINANCIAL SERVICES                62 S OCEAN AVE PATCHOGUE NY 11772
UNGERMAN INC.                           R.A. UNGERMAN CONSTRUCTION COMPANY INC. R.A. UNGERMAN CONSTRUCTION COMPANY
                                        INC. 14000 21ST AVE N PLYMOUTH MN 55447
UNICOI COUNTY                           UNICOI COUNTY-TRUSTEE PO BOX 7 ERWIN TN 37650
UNIFIED BUILDERS, LLC                   DAOUGLAS CARPENTER 5348 N 4200 W CEDAR CITY UT 84921
UNIFIED GOVERNMENT TREASURER            4953 STATE AVE KANSAS CITY KS 66102
UNIFIED INS                             14004 US HWY 19 S 104 THOMASVILLE GA 31757
UNIFIED TAX RESOURCES, LLC              ATTN: GENERAL COUNSEL 16000 BARKERS POINT LANE SUITE 201 HOUSTON TX 77079
UNIFIED TAX RESOURCES, LLC              ATTN: GENERAL COUNSEL 2727 SPRING CREEK DRIVE SPRING TX 77373
UNIFIED TOWNS AND GORES                 PAY TO PROPERTY LOCATION PO BOX 417 ISLAND POND VT 05846
UNIFORM CONSR CR CODE CONSR PRTC SECT   ATTN CHARLY HOEHN RALPH L. CARR COLORADO JUDICIAL CENTER 1300 BROADWAY, 6TH
                                        FLOOR DENVER CO 80203
UNIFORM CONSR CR CODE CONSR PRTC SECT   ATTN JODIE ROBERTSON RALPH L. CARR COLORADO JUDICIAL CENTER 1300 BROADWAY, 6TH
                                        FLOOR DENVER CO 80203
UNIFORM CONSR CR CODE CONSR PRTC SECT   OFFICE OF THE ATTY GENERAL - DEPT OF LAW RALPH L. CARR COLORADO JUDICIAL
                                        CENTER 1300 BROADWAY, 6TH FLOOR DENVER CO 80203
UNIGARD SECURITY                        P O BOX 90701 BELLEVUE WA 98009
UNILITE INSURANCE AGENCY                1983 MARCUS AVE LAKE SUCCESS NY 11042
UNIMAX INS                              705 W HILLBOROUGH AVE TAMPA FL 33615
UNION AREA S.D./UNION TW                UNION AREA SD - TAX COLL 205 MAPEAT LANE NEW CASTLE PA 16101
UNION BEACH BORO -FISCA                 UNION BEACH BORO-TAX COL 650 POOLE AVENUE UNION BEACH NJ 07735
UNION CITY                              CITY OF UNION - CLERK 1843 MT. ZION RD UNION KY 41091
UNION CITY AREA SCHOOL D                KIM UBER - TAX COLLECTOR 9 FIFTH AVE UNION CITY PA 16438
UNION CITY AREA SCHOOL D                UNION CITY AREA SD - COL 9889 MITCHELL ROAD UNION CITY PA 16438
UNION CITY AREA SD/BLOOM                UNION CITY AREA SD - COL 35441 CIRCUIT DR UNION CITY PA 16438
UNION CITY BORO                         KIM UBER-TAX COLLECTOR 9 FIFTH AVE UNION CITY PA 16438
UNION CITY FISCAL                       UNION CITY TAX COLLECTOR 3715 PALISADE AVENUE UNION CITY NJ 07087
UNION CITY PILOT                        UNION CITY TAX COLLECTOR 3715 PALISADE AVENUE UNION CITY NJ 07087
UNION CITY SPEC ASSMNT                  CITY OF UNION-CLERK 1843 MT. ZION RD UNION KY 41091
UNION CITY TAX COLLECTOR                5047 UNION ST UNION CITY GA 30291
UNION CITY TAX COLLECTOR                PO BOX 9 UNION CITY TN 38281
UNION CITY TREASURER                    101 SHARPE STREET UNION SC 29379
UNION CITY VILLAGE TREASURER            208 N BROADWAY UNION CITY MI 49094
UNION COUNTY                            500 MITCHELL ST CLOVIS NM 88101
UNION COUNTY CHANCERY CLERK             OF COURT PO BOX 847 NEW ALBANY MS 38652
UNION COUNTY CLERK                      UNION COUNTY COURTHOUSE 2 BROAD STREET RM 115 ELIZABETH NJ 07207
UNION COUNTY CLERK                      100 W MAIN ST MORGANFIELD KY 42437
UNION COUNTY INS                        14 MAIN ST CLAYTON NM 88415
UNION COUNTY SHERIFF                    PO BOX 30 MORGANFIELD KY 42437


Epiq Corporate Restructuring, LLC                                                                  Page 1291 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1317 of 1490
Claim Name                             Address Information
UNION COUNTY SHERIFF                   209 E MAIN 250 ELK POINT SD 57025
UNION COUNTY TAX CLAIM BUREAU          155 N 15TH STREET LEWISBURG PA 17837
UNION COUNTY TAX COLLECTOR             PO BOX 38 MONROE NC 28111-0038
UNION COUNTY TAX COLLECTOR             500 N MAIN ST STE 119 MONROE NC 28112
UNION COUNTY TAX COLLECTOR             210 WEST MAIN STREET UNION SC 29379
UNION COUNTY TAX COLLECTOR             55 W MAIN ST RM 108 LAKE BUTLER FL 32054
UNION COUNTY TAX COLLECTOR             PO BOX 862 NEW ALBANY MS 38652
UNION COUNTY TAX COLLECTOR             101 N WASHINGTON RM 106 EL DORADO AR 71730
UNION COUNTY TAX COLLECTOR             1001 4TH ST STE A LA GRANDE OR 97850
UNION COUNTY TAX COMMISSION            65 COURTHOUSE ST - SUITE BLAIRSVILLE GA 30512
UNION COUNTY TREASURER                 COURTHOUSE 210 W MAIN UNION SC 29379
UNION COUNTY TREASURER                 PO BOX 420 MARYSVILLE OH 43040
UNION COUNTY TREASURER                 PO BOX 133 LIBERTY IN 47353
UNION COUNTY TREASURER                 300 N PINE CRESTON IA 50801
UNION COUNTY TREASURER                 209 E MAIN ST STE 220 ELK POINT SD 57025
UNION COUNTY TREASURER                 309 W MARKET ST RM 123 JONESBORO IL 62952
UNION COUNTY TREASURER                 100 COURT ST STE 4 CLAYTON NM 88415
UNION COUNTY TRUSTEE                   901 MAIN ST STE 117 MAYNARDVILLE TN 37807
UNION ELECTRIC CONTRACTING CO          350 COMMERCE DR FORT WASHINGTON PA 19034
UNION ELECTRIC CONTRACTING COMPANY     ATTN: GENERAL COUNSEL 350 COMMERCE DRIVE FORT WASHINGTON PA 19034
UNION ENDICOTT CS                      BC DIRECTOR OF OMB 60 HAWLEY STREET BINGHAMTON NY 13901
UNION FEDERAL SAVINGS & LOAN           104 N TREMONT ST KEWANEE IL 61443
ASSOCIATION
UNION FIRE DISTRICT COLLECTIONS        131 ASA POND ROAD WAKEFIELD RI 02879
UNION GEN                              PO BOX 6555 CONCORD CA 94524
UNION GENERAL INSURANCE SERVICES       1390 WILLOW PASS RD 1050 CONCORD CA 94520
UNION GROVE VILLAGE TREASURER          925 15TH AVE UNION GROVE WI 53182
UNION INS OF PROVIDENCE                P O BOX 884 DES MOINES IA 50306
UNION LEASING CORP                     921 WALNUT STREET SUITE 220 BOULDER CO 80302
UNION MTL FIRE INS CO                  FLOOD PROCESSING PO BOX 2057 KALISPELL MT 59903
UNION MUT INS CO                       3613 NW 56 ST STE 300 OKLAHOMA CITY OK 73112
UNION MUTUAL FIRE INS CO               139 STATE STREET MONTPELIER VT 05601
UNION MUTUAL FIRE INS CO               P O BOX 158 MONTPELIER VT 05601
UNION NATIONAL INS                     P O BOX 19010 SHREVE PORT LA 71149
UNION PARISH TAX COLLECTOR             710 HOLDER ROAD FARMERVILLE LA 71241
UNION POINT CITY TAX COLLECTOR         107 SCOTT ST UNION POINT GA 30669
UNION ROME SEWER                       PO BOX 430 CHESAPEAKE OH 45619-0430
UNION S.D./MADISON TWP                 UNION SD - TAX COLLECTOR 940 LAWSONHAM ROAD RIMERSBURG PA 16248
UNION S.D./RIMERSBURG BO               UNION SD - TAX COLLECTOR 266 CHESTNUT STREET BOX RIMERSBURG PA 16248
UNION SCHOOL DISTRICT/MA               CASSIE RUEHLE- TAX COLLE 278 AMBROSIA ROAD EDINBURG PA 16116
UNION SPRINGS CEN SCH (                DEBORAH PINCKNEY-TAX COL 2035 PINCKNEY RD AUBURN NY 13021
UNION STANDARD                         PO BOX 152180 IRVING TX 75015
UNION TOWN                             BC DIRECTOR OF OMB 60 HAWLEY ST BINGHAMTON NY 13901
UNION TOWN TAX COLLECTOR               567 COMMON ROAD UNION ME 04862
UNION TOWN TAX COLLECTOR               1043 BUCKLEY HIGHWAY UNION CT 06076
UNION TOWN TREASURER                   13847 W HWY 59 EVANSVILLE WI 53536
UNION TOWN TREASURER                   1298 PIT RD BRUSSELS WI 54204
UNION TOWN TREASURER                   S2931 VALLEY AVE LA FARGE WI 54639
UNION TOWN TREASURER                   1506 N TOWN HALL RD EAU CLAIRE WI 54703



Epiq Corporate Restructuring, LLC                                                                Page 1292 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 1318 of 1490
Claim Name                            Address Information
UNION TOWN TREASURER                  W2036 370TH AVE MAIDEN ROCK WI 54750
UNION TOWN TREASURER                  28707 PALMBORG ROAD DANBURY WI 54830
UNION TOWNSHIP                        BERNADETTE SPEER - COLLE 3904 FINLEYVILLE-ELRAMA FINLEYVILLE PA 15332
UNION TOWNSHIP                        HERB ZOOK - TAX COLLECTO 7 HILLCREST DRIVE BELLEVILLE PA 17004
UNION TOWNSHIP                        LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
UNION TOWNSHIP                        WENDY YODER - TAX COLLEC PO BOX 194 WINFIELD PA 17889
UNION TOWNSHIP TAX COLLECTOR          1976 MORRIS AVENUE UNION NJ 07083
UNION TOWNSHIP TAX COLLECTOR          140 PERRYVILLE ROAD HAMPTON NJ 08827
UNION TOWNSHIP TAX COLLECTOR          1389 ROSEVILLE SIGEL RD BROOKVILLE PA 15825
UNION TOWNSHIP TAX COLLECTOR          1191 S. CONTINENTAL DR ROCKTON PA 15856
UNION TOWNSHIP TAX COLLECTOR          205 MAPEAT LN NEW CASTLE PA 16101
UNION TOWNSHIP TAX COLLECTOR          6789 SHAFER RD MEADVILLE PA 16335
UNION TOWNSHIP TAX COLLECTOR          9889 MITCHELL RD UNION CITY PA 16438
UNION TOWNSHIP TAX COLLECTOR          7212 COLBERT RD POB 156 CALVIN PA 16622
UNION TOWNSHIP TAX COLLECTOR          250 BUSH HOLLOW ROAD JULIAN PA 16844
UNION TOWNSHIP TAX COLLECTOR          844 SCHULTZ ROAD WARFORDSBURG PA 17267
UNION TOWNSHIP TAX COLLECTOR          414 MEHRING RD LITTLESTOWN PA 17340
UNION TOWNSHIP TAX COLLECTOR          123 ARISTES RD RINGTOWN PA 17967
UNION TOWNSHIP TAX COLLECTOR          98 MOUNTAIN RD SHICKSHINNY PA 18655
UNION TOWNSHIP TAX COLLECTOR          50 GEIGERTOWN RD DOUGLASSVILLE PA 19518
UNION TOWNSHIP TREASURER              UNION TOWNSHIP - TREASUR 2010 S LINCOLN RD MT PLEASANT MI 48858
UNION TOWNSHIP TREASURER              UNION TOWNSHIP - TREASUR 191 N BROADWAY ST. UNION CITY MI 49094
UNION TOWNSHIP TREASURER              UNION TOWNSHIP - TREASUR 5650 GRAND KAL RD SW FIFE LAKE MI 49633
UNION VALE TOWN                       UNION VALE TOWN-TAX COLL 249 DUNCAN ROAD LAGRANGEVILLE NY 12540
UNIONTOWN AREA SCHOOL DI              JOSEPH GIACHETTI - TREAS 20 NORTH GALLATIN AVE RO UNIONTOWN PA 15401
UNIONTOWN CITY                        CITY OF UNIONTOWN - CLER P O BOX 548 UNIONTOWN KY 42461
UNIONTOWN CITY CITY BIL               JOSEPH GIACHETTI - TREAS 20 N. GALLATIN RM 111 UNIONTOWN PA 15401
UNIONTOWN SCHOOL DISTRIC              TINA DENNIS - TAX COLLEC PO BOX 54 CHALK HILL PA 15421
UNIONTOWN SCHOOL DISTRIC              UNIONTOWN AREA SD - COLL P.O. BOX 488 NEW SALEM PA 15468
UNIONTOWN SCHOOL DISTRIC              UNIONTOWN AREA SD - COLL 140 GROVER RD OHIOPYLE PA 15470
UNIONTOWN SCHOOL DISTRIC              UNIONTOWN SD - TAX COLLE 142 GRIMPLIN RD VANDERBILT PA 15486
UNIONVILLE                            UNIONVILLE CITY - COLLEC 1507 MAIN UNIONVILLE MO 63565
UNIONVILLE CHADDS FORD S              UNIONVILLE CHADDS FORD - 740 UNIONVILLE RD KENNETT SQUARE PA 19348
UNIONVILLE TOWN                       UNIONVILLE TOWN - COLLEC 1102 UNIONVILLE CHURCH R MONROE NC 28110
UNIONVILLE VILLAGE                    UNIONVILLE VIL-COLLECTOR PO BOX 148 UNIONVILLE NY 10988
UNIONVILLE VILLAGE                    UNIONVILLE VILLAGE - TRE PO BOX 257 UNIONVILLE MI 48767
UNIONVILLE-CHADDS FORDS               UNIONVILLE-CHADDSFORD SD 740 UNIONVILLE RD KENNETT SQUARE PA 19348
UNIQUE CONSTRUCTION                   302 NORTH 5TH AV MANCHESTER GA 31816
UNIQUE CUSTOMS LLC                    210 IDA LANE LAKE CHARLES LA 70607
UNIQUE PROPERTIES LLC                 4115 BRADFORD HOPEWELL RD PINSON AL 35126
UNIQUE RENOVATIONS &                  REMODELING INC 1020 EAST 8TH CT HIALEAH FL 33010
UNISOURCE INS AGENCY                  7249 N PINE ISLAND RD TAMARAC FL 33321
UNITEC ENTERPRISE LLC                 5625 DOLORES ST HOUSTON TX 77057
UNITED AGENCIES INC                   525 COEDOVA STE 200 PASADENA CA 91101
UNITED AGENCIES INC                   100 N. 1ST ST STE-301 BURBANK CA 91502
UNITED APPRAISAL SERVICES             2641 YORKSHIRE DR ANTIOCH CA 94531
UNITED CAS INS CO OF AMERICA          12115 LACKLAND RD ST LOUIS MO 63146
UNITED CAS OF AMER                    3278 PHILLIPS HWY 3 JACKSONVILLE FL 32207
UNITED CLAIMS ADJUSTERS CORP          14361 COMMERCE WAY STE 102 MIAMI LAKES FL 33016



Epiq Corporate Restructuring, LLC                                                                Page 1293 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1319 of 1490
Claim Name                             Address Information
UNITED CLEANING & RESTORATION, LLC     70 INDUSTRIAL PK ACCESS RD MIDDLEFIELD CT 06455
UNITED CLEANING & RESTORATION, LLC     K&M GRENIER 70 INDUSTRIAL PK ACCESS RD MIDDLEFIELD CT 06455
UNITED COMMUNITY MANAGEMENT CORP       11784 W SAMPLE RD 103 CORAL SPRINGS FL 33065
UNITED CONST GROUP INC                 SUITE 110 3195 N POWERLINE RD POMPANO BEACH FL 33069
UNITED ENVIRONMENTAL INC.              485 HICKORY RIDGE ROAD FLORENCE MS 39073
UNITED FARM FAM MUT INS                P O BOX 1250 INDIANAPOLIS IN 46206
UNITED FARM FAMILY INS                 P O BOX 656 ALBANY NY 12201
UNITED FIRE & CASUALTY                 PO BOX 73909 CEDAR RAPIDS IA 52401
UNITED FIRE AND CAS                    118 SECOND AVE SE CEDAR RAPIDS IA 52407
UNITED FRONTIER MUT                    195 DAVISON RD LOCKPORT NY 14094
UNITED GUARANTY CORPORATION            ATTN: GENERAL COUNSEL 230 NORTH ELM STREET GREENSBORO NC 27401
UNITED GUARANTY RES INS CO OF NC       WELLS FARGO LOCKBOX 601860 1525 WT HARRIS BLVD 2C2 CHARLOTTE NC 28262
UNITED HEALTHCARE SERV - ASO           9900 BREN RD E MINNETONKA MN 55343
UNITED HEALTHCARE SERV - CF            9900 BREN RD E MINNETONKA MN 55343
UNITED HERITAGE                        707 E UNITED HERITAGE CT MERIDAN ID 83642
UNITED HERITAGE PROP&CAS               PO BOX 5555 MERIDIAN ID 83680
UNITED HOME INS                        1201 W COURT ST PARAGOULD AR 72450
UNITED HOME INS                        PO BOX 1546 PARAGOULD AR 72451
UNITED HOME REMODELERS INC             5460 THUNDER HILL RD COLUMBIA MD 21045
UNITED ILLUMINATING COMPANY (THE)      PO BOX 9230 CHELSEA MA 02150-9230
UNITED INDEPENDENT SCHOOL DISTRICT     201 LINDENWOOD DRIVE LAREDO TX 78045
UNITED INNOVATION GROUP                8 CHATHAM SQ STE 802 NEW YORK NY 10038
UNITED INS                             120 WASHINGTON ST 201 ROCHESTER NH 03839
UNITED INS                             470 FOREST AVE PORTLAND ME 04101
UNITED INS AGENCY                      215 SW 17TH AVE STE 217 MIAMI FL 33135
UNITED INS GROUP                       4956 N 300 W STE 101 PROVO UT 84604
UNITED INSURANCE GROUP                 P O BOX 971000 OREM UT 84097
UNITED IRRIGATION DISTRI               UNITED IRR DIST-TAX COLL P O BOX 877 MISSION TX 78573
UNITED ISD TAX COLLECTOR               3501 E SAUNDERS LAREDO TX 78041
UNITED JOINT S.D./EAST W               UNITED SD - TAX COLLECTO 161 ROPERS VIEW RD VINTONDALE PA 15961
UNITED JOINT SD/BRUSH VA               GLORIA MITCHELL PO BOX 290 BRUSH VALLEY PA 15720
UNITED JOINT SD/BUFFINGT               BUFFINGTON TWP - TAX COL 3806 SPRUCE HOLLOW RD HOMER CITY PA 15748
UNITED JOINT SD/WEST WHE               TAX COLLECTOR 76 KETTLE HOLLOW BLAIRSVILLE PA 15717
UNITED LAND SERVICES, INC              208 N. ORANGE ST. NEW SMYRNA BEACH FL 32168
UNITED LAW CENTER A PROFESSIONAL       LAW CORPORATION 3301 WATTS AVENUE SUITE 500 SACRAMENTO CA 95821
UNITED MINE WORKERS AMERICA            18354 QUANTICO GATEWAY DR SUITE 200 TRIANGLE VA 22172
UNITED MTL                             200 E 2ND ST MADRID IA 50156
UNITED MTL                             113 ELM ST WASHINGTON MO 63090
UNITED MUT INS CO                      PO BOX 186 ALBION IL 62806
UNITED MUT INS CO                      PO BOX 231 WASHINGTON MO 63090
UNITED NATIONAL INS AGCY               2201 CAROLINE ST HOUSTON TX 77002
UNITED NATIONAL INS CO                 P O BOX 206859 DALLAS TX 75320
UNITED NATL GROUP                      PO BOX 563 WILLOW GROVE PA 19090
UNITED P & C                           P O BOX 31588 TAMPA FL 33631
UNITED P & C                           P O BOX 51149 SARASOTA FL 34232
UNITED P & C                           P O BOX 2057 KALISPELL MT 59903
UNITED P&C INS INC                     P O BOX 31512 TAMPA FL 33631
UNITED PACIFIC INS CO                  910 N WASHINGTON SPOKANE WA 99201
UNITED PARCEL SERVICE INC              LOCKBOX 577 CAROL STREAM IL 60132-0577



Epiq Corporate Restructuring, LLC                                                              Page 1294 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1320 of 1490
Claim Name                              Address Information
UNITED PROP &CAS INS CO                100 PARAMOUNT DR STE 100 SARASOTA FL 34232
UNITED PROP AND CAS                    555 CORPORATE DR KALISPELL MT 59901
UNITED PROPERTY AND                    CASUALTY 4700 140TH AVE N 106 CLEARWATER FL 33762
UNITED RESTORATION LLC                 PO BOX 60570 PHILADELPHIA PA 19145
UNITED RESTORATION, INC.               360 CLEVELAND PLACE VIRGINIA BEACH VA 23462
UNITED SD ARMAGH BORO                  SHARON GIBBONS - TAX COL PO BOX 374 ARMAGH PA 15920
UNITED SERVICE DKI &                   DENNIS & JULIE GLADE 500 E RIDGE ROAD STE 201 GRIFFITH IN 46319
UNITED SERVICE ORGANIZATIONS INC       2111 WILSON BLVD STE 1200 ARLINGTON VA 22201
UNITED SERVICES                        13701 GREEN ASH CT EARTH CITY MO 63045
UNITED SERVICES BY PERMACO             46 SHERWOOD TERRACE LAKE BLUFF IL 60044
UNITED SERVICES DKI                    500 E RIDGE RD 201 GRIFFITH IN 46319
UNITED SERVICES OF                     AMERICA INC 3320 N 90TH ST OMAHA NE 68134
UNITED SERVICES OF AMER                & MICHAEL & TONI JONES 3320 N 90TH ST OMAHA NE 68134
UNITED STATE POSTAL SERVICE            8205 S PRIEST TEMPE AZ 85284
UNITED STATES ATTORNEY GENERAL         U.S. DEPARTMENT OF JUSTICE 950 PENNSYLVANIA AVENUE, NW WASHINGTON DC
                                       20530-0001
UNITED STATES DEPARTMENT OF AGRICULTURE ATTN: MELVIN CARROLL SR RURAL DEVELOPMENT - RM 2250 1400 INDEPENDENCE AVE, SW
                                        WASHINGTON DC 20250
UNITED STATES DISTRICT COURT           324 W MARKET ST RM 120 GREENSBORO NC 27401
UNITED STATES FIRE INSUR               P.O. BOX 1973 MORRISTOWN NJ 07960
UNITED STATES LIABILITY                1800 WASHINGTON BLVD BALTIMORE MD 21230
UNITED STATES OF AMERICA               CAROLINE D. CIRALOLO, ESQ., ACTING AAG RICHARD J.. HAGERMAN, ESQ., TAX
                                       DIVISION USDOJ, PO BOX 27 BEN FRANKLIN STATION WASHINGTON DC 20044
UNITED STATES OF AMERICA               US DEPARTMENT OF JUSTICE ERICA BENITES GIESE, AUSA 601 N.W. LOOP 410, SUITE
                                       600 SAN ANTONIO TX 78216
UNITED STATES OF AMERICA, ET AL.       JACOB W. BUCHDAHL; ARUN SUBRAMANIAN CORY S. BULAND; SUSMAN GODFREY LLP 1301
                                       AVENUE OF THE AMERICAS, 32ND FLOOR NEW YORK NY 10019
UNITED STATES OF AMERICA, ET AL.       BRIAN M. FELDMAN, ESQ. HARTER SECREST & EMERY LLP 1600 BAUSCH & LOMB PLACE
                                       ROCHESTER NY 14604
UNITED STATES POSTAL SERVICE           575 PINETOWN RD FORT WASHINGTON PA 19034
UNITED STATES TREASURY                 P.O. BOX 12192 COVINGTON KY 41012-0192
UNITED STATES TRUSTEE                  PO BOX 530202 ATLANTA GA 30353-0202
UNITED SURETY                          P O BOX 2111 SAN JUAN PR 00922
UNITED SURETY & INDEMNITY COMPANY      1510 AVE FD ROOSEVELT GYAYNABO PR 00922
UNITED SURETY & INDEMNITY COMPANY      P. O. BOX 2111 SAN JUAN PR 00922-2111
UNITED SURETY & INDEMNITY COMPANY      B7 TABONUCO ST 1200 GUAYNABO PR 00968
UNITED TAX RESOURCES, LLC              ATTN: GENERAL COUNSEL 16000 BARKERS POINT LN SUITE 201 HOUSTON TX 77079
UNITED TITLE & ESCROW INC              572 RITCHIE HWY STE E SEVERNA PARK MD 21146
UNITED VALLEY INS                      3245 W FIGARDEN DR FRESNO CA 93729
UNITED WATER COMPANY                   69 DEVOE PL HACKENSACK NJ 07601
UNITED WATER RESTORATION GROUP, INC    1259 W GRANADA BLVD STE 202 ORMOND BEACH FL 32174
UNITED WAY                             PO BOX 933875 ATLANTA GA 31193-3875
UNITIL                                 PO BOX 981010 BOSTON MA 02298-1010
UNITRIN KEMPER                         P O BOX 72118 CHARLOTTE NC 28272
UNITY CONST CO INC                     23 SHORT ST E EAST WALPOLE MA 02032
UNITY MTL                              204 RED RIVER AVE S COLD SPRINGS MN 56320
UNITY MUT INS CO                       PO BOX 438 COLD SPRING MN 56320
UNITY TOWN                             W 1112 CENTURY RD SPENCER WI 54479
UNITY TOWN TAX COLLECTOR               13 CENTER ROAD UNITY NH 03603
UNITY TOWN TAX COLLECTOR               74 SCHOOL ST UNITY ME 04988


Epiq Corporate Restructuring, LLC                                                               Page 1295 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1321 of 1490
Claim Name                              Address Information
UNITY TOWN TREASURER                    PO BOX 194 STRUM WI 54770
UNITY TOWNSHIP MUNICIPAL AUTHORITY      370 PLEASANT UNITY MUTUAL ROAD GREENSBURG PA 15601
UNITY TOWNSHIP TAX COLLECTOR            152 BEATTY COUNTY RD. LATROBE PA 15650
UNIVERSAL AMERICAN MORTGAGE CO., LLC.   15550 LIGHTWAVE DRIVE SUITE 200 CLEARWATER FL 33760
UNIVERSAL BUILDERS & G                  CARTER & M SAINT VICTOR 2323 WESTBROOKE DR COLUMBUS OH 43228
UNIVERSAL BUILDERS OF                   HYE LEE & KYU LEE 2323 WESTBROOKE DR COLUMBUS OH 43228
UNIVERSAL BUILDERS OF AMER              2323 WESTBROOKE DR COLUMBUS OH 43228
UNIVERSAL CONTRACTING                   6901 TPC DR STE 200 ORLANDO FL 32822
UNIVERSAL CONTRACTING &                 JASPER & LISA THOMPSON 6901 TPC DR STE 200 ORLANDO FL 32822
UNIVERSAL CONTRACTING SE                12400 HWY 71 W STE 350-410 AUSTIN TX 78738
UNIVERSAL FLOORS INC                    116-54 NEWBURGH ST SAINT ALBANS NY 11412
UNIVERSAL GROUP INC                     7228 NW 56TH ST MIAMI FL 33166
UNIVERSAL INS AGENCY                    9335 GULF FREEWAY STE E HOUSTON TX 77017
UNIVERSAL INS CO OF NORTH AMER          PO BOX 193900 SAN JUAN PR 00919-3900
UNIVERSAL INS CO OF NORTH AMER          PO BOX 71338 SAN JUAN PR 00936
UNIVERSAL INS CO OF NORTH AMER          CALLE 1 LOTE 10 GUAYNABO PR 00965
UNIVERSAL INS CO OF NORTH AMER          PO BOX 25687 WINSTON SALEM NC 27114
UNIVERSAL INS CO OF NORTH AMER          PO BOX 50907 SARASOTA FL 34232
UNIVERSAL INS CO OF NORTH AMER          PO BOX 844758 DALLAS TX 75284
UNIVERSAL INS CO OF NORTH AMER          PO BOX 844773 DALLAS TX 75284
UNIVERSAL INS CO OF NORTH AMER          PO BOX 844773 DALLAS TX 75373
UNIVERSAL INS CO OF NORTH AMER          PO BOX 901036 FORTH WORTH TX 76101
UNIVERSAL INS CO OF NORTH AMER          PO BOX 912010 DENVER CO 80291
UNIVERSAL KITCHEN CABINET               7905 WELCOME CIR KISSIMMEE FL 34746
UNIVERSAL NA                            DEPT 2010 MAC C7301-L25 1700 LINCOLN ST LL3 DENVER CO 80274
UNIVERSAL NO AMER INS                   PO BOX 844758 DALLAS TX 75284
UNIVERSAL NO AMER INS                   PO BOX 901036 FORT WORTH TX 76101
UNIVERSAL NO AMER INS                   PO BOX 9061 CARLSBAD CA 92018
UNIVERSAL NORTH AMERICA                 1950 N STEMMONS FRWY DALLAS TX 75207
UNIVERSAL NORTH AMERICA                 LB 844773 CO BOA 1950 N STEMMONS FRWY DALLAS TX 75207
UNIVERSAL NORTH AMERICA                 PO BOX 844758 DALLAS TX 75284
UNIVERSAL NORTH AMERICA                 PO BOX 901004 FORT WORTH TX 76101
UNIVERSAL NORTH AMERICA                 DEPT 2017 MAC C7301-L25 1700 LINCOLN ST LL 3 DENVER CO 80274
UNIVERSAL NORTH AMERICA                 INSURANCE CO FLOOD DEPARTMENT 912017 DENVER CO 80291
UNIVERSAL P&C INS                       51 JEFFERSON STREET NEWNAN GA 30263
UNIVERSAL P&C INS                       1110 W COMMERCIAL BLVD STE 300 FORT LAUDERDALE FL 33309
UNIVERSAL PROPERTIES REAL ESTATE, LLC   PO BOX 381 HATILLO PR 00659
UNIVERSAL PROPERTY &                    109 FERRY ROAD SE FORT WALTON BEACH FL 32548
UNIVERSAL PROPERTY & CASUALTY INSURANCE 1110 W COMMERCIAL BLVD STE 300 FORT LAUDERDALE FL 33309
UNIVERSAL PROPERTY MAINTENANCE          3607 HAMBURG CT DALLAS TX 75215
UNIVERSAL PUBLIC ADJUSTERS LLC          1625 NW 30TH AVE MIAMI FL 33125
UNIVERSAL REINS CORP                    PO BOX 5464 DENVER CO 80217
UNIVERSAL RESTOR SERV                   390 HOLBROOK DR WHEELING IL 60090
UNIVERSAL RESTORATION &                 BRADFORD & JANA LORD 1600 SPECTRUM DR LAWRENCEVILLE GA 30043
UNIVERSAL RESTORATION, LLC              390 HOLBROOK DRIVE WHEELING IL 60090
UNIVERSAL ROOF & CONTR &                JOSE & LINDA RIVERA 714 SAXBY AVE ORLANDO FL 32835
UNIVERSAL ROOFING LLC                   5950 N KEYSTONE AV INDIANAPOLIS IN 46220
UNIVERSAL ROOFING LLC                   5950 N KEYSTONE AVE INDIANAPOLIS IN 46220
UNIVERSAL SOIL SOLN LLC                 9806 IDEAL LN HUDSON FL 34667



Epiq Corporate Restructuring, LLC                                                                 Page 1296 OF 1400
                                         Ditech Holding Corporation
           19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1322 of 1490
Claim Name                            Address Information
UNIVERSAL STRUCTURES LLC              5726 A ROBERTS ROAD CORRYTON TN 37721
UNIVERSAL WINDOWS DIRECT              JOHN LALOGNATA TJCW CORP 276 HOWARD ST. DES PLAINES IL 60018
UNIVERSITY COMMONS                    1011 W 14TH PLACE CHICAGO IL 60608
UNIVERSITY PROPERTIES, INC.           3018 N U.S. HIGHWAY 301, SUITE 950 TAMPA FL 33619
UNIVERSITY PROPERTIES, INC.           7001 TEMPLE TERRACE HWY TEMPLE TERRACE FL 33637
UNIVEST INS                           521 W MAIN ST LANSDALE PA 19446
UNIVISTA                              221 LE JEUNE RD 2ND FL MIAMI FL 33134
UNIVISTA INS                          221 SW 42ND AVE MIAMI FL 33134
UNIVISTA INS                          10912 SW 184 ST MIAMI FL 33157
UNIVISTA INS                          9028 NW 25 ST DORAL FL 33172
UNLIMITED POWER CONTRACTORS           6423 OVERLOOK DR HOUSTON TX 77041
UNLIMITED PROPERTY MANAGEMENT LLC     7665 NW 50TH ST MIAMI FL 33166
UNLIMITED REALTY LLC                  ATTN: ROSE MARIE ELLIOTT 1061 CALVARY CHURCH RD BISHOPVILLE SC 29010
UNLIMITED REALTY LLC                  ATTN: ROSE MARIE ELLIOTT 1029 CALVARY CHURCH RD BISHOPVILLE SC 29010
UNTERBERG & ASSOCIATES                ATTN: KEN UNTERBERG; PHILIP BAUMEISTER 8050 CLEVELAND PL MERRILLVILLE IL 46410
UOA OF PARK LANE COA                  32800 SR 20 SUITE 2 OAK HARBOR WA 98277
UP CONSTRUCTION LLC                   8250 NW 5 TER UNIT 357 MIAMI FL 33126
UP TOP ROOFING & CONSTRUCTION         309 MELLON ST RICHMOND TX 77469
UPF SERVICES, LLC                     RANDY ABSALONSON 910 WEST BOONE AVENUE SPOKANE WA 99201
UPHAM TOWN TREASURER                  PO BOX 111 SUMMIT LAKE WI 54485
UPLAND BORO                           UPLAND BORO - TAX COLLEC 1131 CHURCH ST UPLAND PA 19015
UPLAND BORO/CHESTER UPLA              UPLAND BORO - TAX COLLEC 1131 CHURCH ST UPLAND PA 19015
UPLAND MUTUAL INS CO                  2220 LACY DR JUNCTION CITY KS 66441
UPPER ADAMS S.D./ARENDTS              UPPER ADAMS SD - TAX COL 232 NORTH HIGH ST BIGLERVILLE PA 17307
UPPER ADAMS S.D./BENDERS              UPPER ADAMS SD - TAX COL 102 ORCHARD VIEW DR BENDERSVILLE PA 17306
UPPER ADAMS S.D./BIGLERV              BETH CORSON - TAX COLLEC 28 DITZLER AVE BIGLERVILLE PA 17307
UPPER ADAMS S.D./BUTLER               GARRY FAIR - TAX COLLECT 1800 TABLE ROCK RD GETTYSBURG PA 17325
UPPER ADAMS S.D./MENALLE              ELLEN L BLACK - TAX COLL 39 WEST POINT RD ASPERS PA 17304
UPPER ADAMS S.D./TYRONE               UPPER ADAMS SD - TAX COL P.O BOX 125 GARDNERS PA 17324
UPPER ALLEN TOWNSHIP                  DENNIS ZERBE - TAX COLLE 275 CUMBERLAND PARKWAY MECHANICSBURG PA 17055
UPPER AUGUSTA TOWNSHIP                DARLENE KERN - TAX COLLE 486 MOUNTAIN VIEW DRIVE SUNBURY PA 17801
UPPER BERN TOWNSHIP                   UPPER BERN TWP - TAX COL 115 PEACOCK RD MOHRSVILLE PA 19541
UPPER BURRELL TOWNSHIP                UPPER BURRELL TWP - COLL 201 STONEY HILL ROAD NEW KENSINGTON PA 15068
UPPER CHICHESTER TOWNSHI              UPPER CHICHESTER TWP - T PO BOX 2067 BOOTHWYN PA 19061
UPPER CHICHESTER TOWNSHIP             P.O. BOX 2187 LICENSE & INSPECTIONS DEPARTMENT UPPER CHICESTER PA 19061
UPPER DARBY S.D./CLIFTON              UPPER DARBY SD - TAX COL 4611 BOND AVENUE DREXEL HILL PA 19026
UPPER DARBY S.D./MILLBOU              UPPER DARBY SD - TAX COL 4611 BOND AVENUE DREXEL HILL PA 19026
UPPER DARBY S.D./UPPER D              UPPER DARBY SD - TAX COL 4611 BOND AVENUE DREXEL HILL PA 19026
UPPER DARBY SCHOOL DISTRICT           PO BOX 13925 PHILADELPHIA PA 19101
UPPER DARBY TOWNSHIP                  UPPER DARBY TWP - COLLEC 100 GARRETT RD - RM 10 UPPER DARBY PA 19082
UPPER DARBY TOWNSHIP                  MUNICIPAL BUILDING 100 GARRETT RD UPPER DARBY PA 19082-3135
UPPER DARBY TOWNSHIP TAX OFFICE       100 GARRETT RD 102 UPPER DARBY PA 19082
UPPER DAUPHIN S.D./BERRY              DAUPHIN COUNTY - TREASUR 101 MARKET ST RM 105 HARRISBURG PA 17101
UPPER DAUPHIN S.D./ELIZA              MARILYN M. HENNINGER - T 87 E BROAD ST ELIZABETHVILLE PA 17023
UPPER DAUPHIN S.D./GRATZ              DAUPHIN COUNTY - TREASUR COURTHOUSE RM. 105 101 M HARRISBURG PA 17101
UPPER DAUPHIN S.D./JEFFE              UPPER DAUPHIN SD - COLLE 3776-D POWELLS VALLEY R HALIFAX PA 17032
UPPER DAUPHIN S.D./LYKEN              LYKENS TWP SD - TAX COLL 146 COON TRAIL LANE GRAITZ PA 17030
UPPER DAUPHIN S.D./LYKEN              DAUPHIN COUNTY - TREASUR 101 MARKET STREET-ROOM 1 HARRISBURG PA 17101
UPPER DAUPHIN S.D./WASHI              UPPER DAUPHIN AREA SD - 1011 WEST MATTERSTOWN RO MILLERSBURG PA 17061



Epiq Corporate Restructuring, LLC                                                               Page 1297 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1323 of 1490
Claim Name                              Address Information
UPPER DEERFIELD TOWNSHIP                UPPER DEERFIELD TWP -COL 1325 HIGHWAY 77 SEABROOK NJ 08302
UPPER DUBLIN S.D./UPPER                 UPPER DUBLIN TWP - TREAS 801 LOCH ALSH AVE FORT WASHINGTON PA 19034
UPPER DUBLIN TOWNSHIP                   UPPER DUBLIN TWP - COLLE 801 LOCH ALSH AVE FORT WASHINGTON PA 19034
UPPER FAIRFIELD TOWNSHIP                TAX COLLECTION 48 WEST 3RD ST. WILLIAMSPORT PA 17701
UPPER FRANKFORD TOWNSHIP                UPPER FRANKFORD TWP - TC 650 MOHAWK RD NEWVILLE PA 17241
UPPER FREDERICK TOWNSHIP                JENNIFER BROWN - TAX COL 2827 YOST RD PERKIOMENVILLE PA 18074
UPPER FREEHOLD TOWNSHIP                 UPPER FREEHOLD TWP-COLLE 314 ROUTE 539 CREAM RIDGE NJ 08514
UPPER GREENWOOD LAKE POA                435 LAKESHORE DR PO BOX 457 HEWITT NJ 07421
UPPER GWYNEDD TOWNSHIP                  UPPER GWYNEDD TWP - COLL PO BOX 1 WEST POINT PA 19486
UPPER HANOVER TOWNSHIP                  MATTHEW KELLS - TAX COLL 803 GRAVEL PIKE PALM PA 18070
UPPER LEACOCK TOWNSHIP                  LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
UPPER MACUNGIE TOWNSHIP                 UPPER MACUNGIE TWP - COL 8330 SCHANTZ RD BREINIGSVILLE PA 18031
UPPER MAKEFIELD TOWNSHIP                NICHOLAS ETTORRE - TC 1 INDEPENDENCE PLACE WASHINGTON CROSSING PA 18977
UPPER MERION AREA SCHOOL                UPPER MERION AREA SD - T 112 FORD STREET WEST CONSHOHOCKEN PA 19428
UPPER MERION S.D./UPPER                 ROSE HYKEL - TAX COLLECT 620 ALLENDALE RD POB 602 KING OF PRUSSIA PA 19406
UPPER MERION S.D/BRIDGEP                DORIS FRYMOYER - TAX COL P.O. BOX 204 BRIDGEPORT PA 19405
UPPER MERION TOWNSHIP                   ROSE HYKEL - TAX COLLECT 620 ALLENDALE ROAD POB 6 KING OF PRUSSIA PA 19406
UPPER MIFFLIN TOWNSHIP                  UPPER MIFFLIN TWP - COLL 573 BRANDY RUN RD NEWVILLE PA 17241
UPPER MILFORD TWP                       UPPER MILFORD EPSD- TC 5671 CHESTNUT STREET EMMAUS PA 18049
UPPER MORELAND HATBORO JOINT SEWER      P O BOX 535 WILLOW GROVE PA 19090-0535
AUTH.
UPPER MORELAND SCHOOL DI                UPPER MORELAND TWP SD - 117 PARK AVE WILLOW GROVE PA 19090
UPPER MORELAND TOWNSHIP                 UPPER MORELAND TWP - COL 117 PARK AVE WILLOW GROVE PA 19090
UPPER MOUNT BETHEL TOWNS                UPPER MOUNT BETHEL - TC 81 CROSSHILL DRIVE BANGOR PA 18013
UPPER NAZARETH TOWNSHIP                 UPPER NAZARETH TWP - COL 26 NEWPORT AVE NAZARETH PA 18064
UPPER NYACK VILLAGE                     UPPER NYACK VILLAGE-TREA 328 N BROADWAY UPPER NYACK NY 10960
UPPER OXFORD TOWNSHIP                   UPPER OXFORD TWP - COLLE 4423 GLENVILLE RD COCHRANVILLE PA 19330
UPPER PAXTON TOWNSHIP                   UPPER PAXTON TWP - COLLE 506 BERRYSBURG RD. MILLERSBURG PA 17061
UPPER PERKIOMEN S.D./HER                JACKIE WATKINS - TAX COL 979 GRAVEL PIKE PALM PA 18070
UPPER PERKIOMEN SCH DIST                DIANE CRIDDLE - TAX COLL P.O. BOX 206 EAST GREENVILLE PA 18041
UPPER PERKIOMEN SCH DIST                BLAINE BERGEY - TAX COLL P.O. BOX 425 GREEN LANE PA 18054
UPPER PERKIOMEN SCH DIST                MATTHEW KELLS - TAX COLL 803 GRAVEL PIKE PALM PA 18070
UPPER PERKIOMEN SCH DIST                MARY JACOBS - TAX COLLEC 2201 HENDRICKS RD PENNSBURG PA 18073
UPPER PERKIOMEN SCH DIST                PATRICIA ANN BAVER - TC 101 DOTTS ST. PENNSBURG PA 18073
UPPER PERKIOMEN SCH DIST                UPPER PERKIOMEN SD - COL 311 STONEHAVEN DRIVE RED HILL PA 18076
UPPER PITTSGROVE TOWNSHI                UPPER PITTSGROVE TWP-COL P. O. BOX 385 ELMER NJ 08318
UPPER POTTSGROVE TOWNSHI                DIANE DELONG - TAX COLLE P.O. BOX 3092 STOWE PA 19464
UPPER PROVIDENCE TOWNSHI                UPPER PROVIDENCE TOWNSHI 1400 N PROVIDENCE RD, ST MEDIA PA 19063
UPPER PROVIDENCE TOWNSHI                JULIE MULLIN - TAX COLLE 1286 BLACK ROCK RD PHOENIXVILLE PA 19460
UPPER SADDLE RIVER BORO                 UPPER SADDLE RIVER-COLL 376 W. SADDLE RIVER ROAD U SADDLE RIVER NJ 07458
UPPER SAINT CLAIR S.D./U                UPPER ST CLAIR SD - COLL 102 RAHWAY RD MCMURRAY PA 15317
UPPER SAINT CLAIR TOWNSH                UPPER ST CLAIR TWP - COL 102 RAHWAY RD MCMURRAY PA 15317
UPPER SALFORD TOWNSHIP                  LORI SMITH - TAX COLLECT PO BOX 85 SALFORD PA 18957
UPPER SAUCON TOWNSHIP                   UPPER SAUCON TWP - COLLE PO BOX 337 CENTER VALLEY PA 18034
UPPER SAUCON TOWNSHIP UTILITY BILLING   5500 CAMP MEETING ROAD CENTER VALLEY PA 18034
UPPER SOUTHAMPTON MUNICIPAL AUTHORITY   PO BOX 481 SOUTHAMPTON PA 18966
UPPER SOUTHAMPTON TOWNSH                UPPER SOUTHAMPTON TWP - 935 STREET RD SOUTHAMPTON PA 18966
UPPER TOWNSHIP                          UPPER TOWNSHIP - TAX COL 2100 TUCKAHOE ROAD PETERSBURG NJ 08270
UPPER TULPEHOCKEN TOWNSH                LISA WHITE - TAX COLLECT 18 BRENTON LANE BETHEL PA 19507



Epiq Corporate Restructuring, LLC                                                                  Page 1298 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1324 of 1490
Claim Name                               Address Information
UPPER TYRONE TOWNSHIP                    UPPER TYRONE TWP - COLLE 172 MUNICIPAL DRIVE CONNELLSVILLE PA 15425
UPPER TYRONE TOWNSHIP SEWAGE AUTHORITY   174 MUNICIPAL DRIVE CONNELLSVILLE PA 15425
UPPER UWCHLAN TOWNSHIP                   UPPER UWCHLAN TWP - COLL 94 ST. ANDREWS LANE GLENMOORE PA 19343
UPPER UWCHLAN TOWNSHIP                   140 POTTSTOWN PIKE CHESTER SPRINGS PA 19425
UPPER YODER TOWNSHIP                     UPPER YODER TWP - COLLEC 110 SUNRAY DR STE 3 JOHNSTOWN PA 15905
UPRIGHT INS                              265 SE 10TH ST C6 DEERFIELD BEACH FL 33441
UPS                                      PO BOX 894820 LOS ANGELES CA 90189-4820
UPSHAW INS                               PO BOX 1299 AMARILLO TX 79105
UPSHAW, KIMBERLEE                        ADDRESS ON FILE
UPSHUR COUNTY                            UPSHUR COUNTY - TAX COLL 215 N TITUS GILMER TX 75644
UPSHUR COUNTY CLERK                      100 W TYLER ST GILMER TX 75644
UPSHUR COUNTY SHERIFF                    UPSHUR COUNTY - SHERIFF 38 W MAIN ST - ROOM 101 BUCKHANNON WV 26201
UPSON COUNTY                             UPSON COUNTY-TAX COMMISS PO BOX 409 THOMASTON GA 30286
UPSON SUPERIOR COURT CLERK               116 W MAIN ST THOMASTON GA 30286
UPTON COUNTY C/O APPR D                  UPTON CAD - TAX COLLECTO 700 E. 3RD ST. MCCAMEY TX 79752
UPTON TOWN                               UPTON TOWN -TAX COLLECTO 1 MAIN STREET UPTON MA 01568
UPTOWN INS                               349 STATE ST SALEM OR 97301
URANIA CITY                              URANIA CITY - TAX COLLEC P O BOX 339 URANIA LA 71480
URBAN BUILDING EVALUATION                29 EMERALD LANE OLD BRIDGE NJ 08857
URBAN CONSTRUCTION LLC                   1338 BLUEFIELD DR ATLANTA GA 30310
URBAN EXTERIORS LLC &                    WATSE & CAIRE KROL 3440 YOUNGFIELD ST 179 WHEAT RIDGE CO 80033
URBAN FINANCIAL OF AMERICA, LLC          JOSEPH H DAHLMAN 155 E MAIN ST., SUITE 101 LEXINGTON KY 40507
URBAN FINANCIAL OF AMERICA, LLC, ET AL. JASA LEG. SVCS FOR THE ELDERLY IN QUEENS JENIFER N. LEVY; DAVID L HELLER 97-77
                                        QUEENS BLVD., STE 600 REGO PARK NY 11374
URBAN RESIDENTIAL APPRAISAL LLC          1166 ASH ST WINNETKA IL 60093
URBAN TREE & LANDSCAPE                   19 PROSPECT ST SOUTH EASTON MA 02375
URBANA                                   URBANA CITY - COLLECTOR 110 N. MAIN URBANA MO 65767
URBANA & CHAMPAIGN SANITARY DISTRICT     PO BOX 669 URBANA IL 61803-0669
URBANA TOWN                              URBANA TOWN-TAX COLLECTO P.O. BOX 186 HAMMONDSPORT NY 14840
URENA CONSTRUCTION & DESIGN              138-44 QUEENS BLVD BRIARWOOD NY 11435
URENA CONSTRUCTION & DESIGN              & EST OF R JACOBSON 138-44 QUEENS BLVD CUTCHOGUE NY 11935
URENO, ESMERALDA                         ADDRESS ON FILE
URIBE, ROY B., ET AL.                    VILT & ASSOCIATES, P.C. ERICK DELARUE 5177 RICHMOND AVENUE, SUITE 1142 HOUSTON
                                         TX 77056
URTEAGA BAZAN, DIANA                     ADDRESS ON FILE
US APPRAISERS                            PO BOX 1369 MURRIETA CA 92564
US ASSURE                                WFB LB SVCS LB 935597 3585 ATLANTA AVE HAPEVILLE GA 30354
US ASSURE                                P O BOX 935597 ATLANTA GA 33193
US BANK                                  PO BOX 790428 ST LOUIS MO 63179-0428
US BANK                                  PO BOX 790428 SAINT LOUIS MO 63179-0428
US BANK AS CUST FOR TOWER                DBW VI TRUST 2016-1 P.O. BOX 645040 CINCINATTI OH 45264
US BANK C/F TOWER DBW IV 2014-1          50 SOUTH 16TH STREET STE 2050 PHILADELPHIA PA 19102
US BANK C/F TOWER DBW V TRUST 2015-1     KELLY PASTRANA DBW TI HOLDCO 2015 LLC 50 S 16TH ST STE 2050 PHILADELPHIA PA
                                         19102
US BANK CF FOR TAX EASE OHIO LLC         LOCKBOX 005191 PO BOX 645191 CINCINNATI OH 45264-5191
US BANK CORP PYMT                        PO BOX 790428 SAINT LOUIS MO 63179-0428
US BANK CUST FOR CRESTAR CAPITAL LLC     50 S 16TH STREET SUITE 1950 PHILADELPHIA PA 19102
US BANK CUST FOR PRO CAP III, LLC        1000 HADDONFIELD-BERLIN ROAD SUITE 203 VOORHEES NJ 08043
US BANK EQUIPMENT FINANCE                PO BOX 790448 SAINT LOUIS MO 63179-0448
US BANK NATIONAL ASSOCIATION             60 LIVINGSTON AVENUE SAINT PAUL MN 55107


Epiq Corporate Restructuring, LLC                                                                   Page 1299 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1325 of 1490
Claim Name                               Address Information
US BANK TRUST NA                         CM-9690 PO BOX 70870 ST PAUL MN 55170-9690
US BANK, CORPORATE TRUST SERVICES        ATTN: TOM GRONLUND MAIL STOP: EP MN ST. PAUL MN 55101
US COASTAL INSURANCE COMPANY             P O BOX 357966 GAINESVILLE FL 32635-7966
US CONST SERVICES LLC                    PO BOX 1245 FRIENDSWOOD TX 77549
US DEPARTMENT OF HOMELAND SECURITY       245 MURRAY LANE SW WASHINGTON DC 20528-0075
US DEPT OF HOUSING & URBAN DEVELOPMENT   VOKKY GARCIA, DIRECTOR LENDER APPROVAL & RECERTIFICATOIN DIV 451 7TH STREET,
                                         SW RM 9146 WASHINGTON DC 20410
US DEPT. OF HOUSING & URBAN DEVELOPMENT LEE ROSENBERG 451 7TH STREET SW, ROOM 6251 MIAS, SF CLAIMS BRANCH WASHINGTON
                                        DC 20410
US FIRE INS CO                           PO BOX 30280 HONOLULU HI 98620
US HOME RESTOR AUTHORITY                 INC 327 WOODBURY CT C1 SCHAUMBURG IL 60193
US INS AGENCY                            24 JERICHO TURNPIKE JERICHO NY 11753
US INSURANCE BROKERS IN                  13394 SW 128TH ST MIAMI FL 33186
US LIABILITY INS                         PO BOX 62778 BALTIMORE MD 21264
US LLOYDS INS                            8190 PRECINCT LINE 101 COLLEYVILLE TX 76034
US MARSHALS SERVICE                      401W WASHINGTON ST SPC 64 STE 270 PHOENIX AZ 85003
US POSTMASTER                            P.O. BOX 39841 TAMPA FL 33630-9841
US PREMIER CONSTRUCTION                  1419 NW 8TH TERRACE MIAMI FL 33125
US REAL ESTATE SERVICES                  ATTN: GENERAL COUNSEL 25520 COMMERCENTRE DR. 1ST FLOOR LAKE FOREST CA 92630
US REAL ESTATE SERVICES                  ATTN: RIDA A. SHARAF SVP, REAL ESTATE OPERATIONS 25520 COMMERCENTRE DR., 2ND
                                         FLOOR LAKE FOREST CA 92630
US REAL ESTATE SERVICES                  SUITE 200 25520 COMMERCENTRE DR LAKE FOREST CA 92630
US REAL ESTATE SERVICES INC              25520 COMMERCENTRE DR 1ST FL LAKE FOREST CA 92630
US REAL ESTATE SERVICES, INC.            ATTN: GENERAL COUNSEL 25520 COMMERCENTRE DRIVE SUITE 150 LAKE FOREST CA 92630
US ROOF LLC                              2080 SADDLEBACK DR LAUREL MT 59044
US TITLE                                 109 DAVENTRY LANE LOUISVILLE KY 40223
US TRUSTEE MATTERS, ET AL.               LAURA A. DUVAUL
US1 INS                                  12739 SW 42ND ST MIAMI FL 33175
USA AIR CONDITIONING SERVICES LLC        USA AIR DUCT CLEANERS LLC 2231 GRIFFIN RD FT. LAUDERDALE FL 33312
USA FOUNDATION REPAIR                    CMG3 SERVICE LLC 4610 AYERS STREET CORPUS CHRISTI TX 78415
USA GENERAL CONTRACTORS, INC             JAVIER OLMOS 1302 GAIL BORDEN PL, SUITE A-1 EL PASO TX 79935
USA HOME CONSTR INC                      10805 MAIN ST STE 800 FAIRFAX VA 22030
USA INSURANCNET CORP                     P O BOX 770158 MIAMI FL 33177
USA PROFESSIOANL RAIN                    2178 W 60 ST 18203 HIALEAH FL 33016
USAA ASSET MANAGEMENT CO.                MR. JOHN CHARLES SPEAR, CFA CIO & SENIOR VICE PRESIDENT 9800 FREDERICKSBURG
                                         ROAD SAN ANTONIO TX 78240-4100
USAA GENERAL INDEMNITY COMPANY           9800 FREDERICKSBURG RD SAN ANTONIO TX 78288
USAA HIGH INCOME FUND                    MR. JOHN CHARLES SPEAR, CFA CIO & SENIOR VICE PRESIDENT 9800 FREDERICKSBURG
                                         ROAD SAN ANTONIO TX 78240-4100
USAA INSURANCE AGY INC                   OF TEXAS WINDSTROM UNIT 9800 FREDERRICKSBURG RD SAN ANTONIO TX 78288
USAA MUTUAL FUNDS TRUST                  USAA HIGH INCOME FUND
USAGENCIES CAS INS CO                    P O BOX 91003 BATON ROGUE LA 70821
USDA RURAL DEVELOPMENT                   SFH ANNUAL FEE 2100 ELLIOTT ROAD TEMPE AZ 85284
USER REPLAY, INC.                        ATTN: GENERAL COUNSEL 425 MARKET ST SUITE 2200 SAN FRANCISCO CA 94105
USHER & MILLER CONTRACT                  & W & W FORD 5688 CROOKED CREEK DR OOLTEWAH TN 37363
USI INS SEVICES LLC                      75 JOHN ROBERTS ROAD SOUTH PORTLAND ME 04106
USI INS SRVCS                            530 PRESTON AVE MERIDEN CT 06450
USI INS SRVCS                            2375 E CAMELBACK RD 250 PHOENIX AZ 85016
USI INS SVCS                             1701 MCFARLAND BLVD N TUSCALOOSA AL 35404
USI INSURANCE SEVICES                    309 FELLOWSHIP RD 110 MT.LAUREL NJ 08054


Epiq Corporate Restructuring, LLC                                                                 Page 1300 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1326 of 1490
Claim Name                            Address Information
USI SERVICES                          P O BOX 2100 TOMS RIVER NJ 08754
USO OF PENNSYLVANIA AND SOUTHERN      NEW JERSEY INC 2700 SOUTHAMPTON RD RM 228 PHILADELPHIA PA 19154
USPRO & MAMIE COBBS                   FOR ACCT OF FRANK COBBS 807 W OAK ST MAHOMET IL 61853
USPS 3926314                          NEOFUNDS BY NEOPOST ACH PO BOX 30193 TAMPA FL 33630
USPS NATL CUSTOMER SUPPORT CTR        225 N HUMPHREYS BLVD STE 501 MEMPHIS TN 38188-1099
USPS PERMIT BR-1847                   4800 EXPRESS DR CHARLOTTE NC 28219
USSET WEINGARDEN & LIEBO PLLP         4500 PARK GLEN ROAD SUITE 300 ST LOUIS PARK MN 55416
USSET, WEINGARDEN & LIEBO PLLP        4500 PARK GLEN ROAD SUITE 300 MINNEAPOLIS MN 55416
USVI, CHAIRMAN OF THE BANKING BOARD   ATTN TREGENZA A ROACH ESQ, LT GOV 1131 KING ST STE 101 CHRISTIANSTED ST CROIX
                                      00820 US VIRGIN ISLANDS
USVI, CHAIRMAN OF THE BANKING BOARD   ATTN TREGENZA A ROACH ESQ, LT GOV 1131 KING ST STE 101 CHRISTIANSTED ST CROIX
                                      00820 VIRGIN ISLANDS
UT DIVISION OF CORPORATIONS &         COMMERCIAL CODE PO BOX 146705 SALT LAKE CITY UT 84114-6705
UTAH COUNTY                           UTAH COUNTY-TREASURER 100 EAST CENTER, 1200 PROVO UT 84606
UTAH COUNTY TREASURER                 100 EAST CENTER SUITE 1200 PROVO UT 84606-3159
UTAH DEPT OF FINANCIAL INSTUTUTIONS   324 SOUTH STATE STREET, SUITE 201 SALT LAKE CITY UT 84111
UTAH DIVISION OF CORPORATIONS         160 EAST 300 SOUTH SALT LAKE CITY UT 84111
UTAH DIVISION OF CORPS & COMMERCIAL   160 EAST 300 SOUTH, 2ND FLOOR SALT LAKE CITY UT 84111
CODE
UTAH DIVISION OF CORPS & COMMERCIAL   160 EAST BROADWAY SALT LAKE CITY UT 84111
CODE
UTAH DIVISION OF REAL ESTATE          160E 300SOUTH SALT LAKE CITY UT 84114
UTAH REAL ESTATE APPRAISALS           14482 LONG RIDGE DRIVE HERRIMAN UT 84096
UTAH STATE TAX COMMISSIONER           210 N 1950 W SALT LAKE CITY UT 84134
UTAH STATE TREASURER                  UNCLAIMED PROPERTY DIVISION 350 NORTH STATE ST STE 180 SALT LAKE CITY UT 84114
UTAH-DFI                              EVA REES PO BOX 146800 SALT LAKE CITY UT 84111-6800
UTAH-DFI                              PAUL CLINE PO BOX 146800 SALT LAKE CITY UT 84111-6800
UTAH-DRE                              DESHA PAGES 160 EAST 300 SOUTH, SECOND FLOOR SALT LAKE CITY UT 84111
UTAH-DRE                              GENERAL CONTACT 160 EAST 300 SOUTH, SECOND FLOOR SALT LAKE CITY UT 84111
UTAH-DRE                              LARK MARTINEZ 160 EAST 300 SOUTH, SECOND FLOOR SALT LAKE CITY UT 84111
UTAH-DRE                              MICHAEL PAGE 160 EAST 300 SOUTH, SECOND FLOOR SALT LAKE CITY UT 84111
UTE WATER CONSERVANCY DISTRICT        2190 H 1/4 ROAD GRAND JUNCTION CO 81505
UTICA CITY                            UTICA CITY - TAX COLLECT 1 KENNEDY PLAZA UTICA NY 13502
UTICA CITY                            UTICA CITY - TREASURER 7550 AUBURN RD UTICA MI 48317
UTICA CITY (ONEIDA CO. T              UTICA CITY - TREASURER 1 KENNEDY PLAZA UTICA NY 13502
UTICA CITY S.D. (CITY OF              UTICA CITY S.D - TAX COL 1 KENNEDY PLAZA UTICA NY 13502
UTICA FIRST                           P O BOX 2057 KALISPELL MT 59903
UTICA FIRST INS                       NO GROUP AFFILIATION PO BOX 851 / DIRECT BILL UTICA NY 13503
UTICA FIRST INS                       P O BOX 851 / DIRECT BILL UTICA NY 13503
UTICA FIRST INS CO                    5981 AIRPORT RD ORISKANY NY 13424
UTICA MUT INS                         P O BOX 6532 UTICA NY 13504
UTICA MUTUAL INSURANCE COMPANY        PO BOX 530 UTICA NY 13503-0530
UTICA NATL INS                        P O BOX 6532 UTICA NY 13504
UTICA NTL INS GROUP                   180 GENESEE STREET NEW HARTFORD NY 13413
UTICA NTL INS GROUP                   ATTN CREDIT & COLLECTION 180 GENESEE STREET NEW HARTFORD NY 13413
UTICA OAKS CONDOMINIUM ASSOCIATION    P O BOX 1205 MT CLEMENS MI 48046-1205
UTICA TOWN                            UTICA TWN TREASURER 15472 STATE HIGHWAY 27 FERRYVILLE WI 54628
UTILITIES & SOLID WASTE MANAGEMENT    4520 METROPOLITAN COURT FREDERICK MD 21704
UTILITIES BUSINESS OFFICE             146 S HIGH STREET ROOM 211 AKRON OH 44308-1894
UTILITIES DEPARTMENT                  CITY OF NORTH LAS VEGAS 2250 LAS VEGAS BLVD NORTH, SUITE 250 NORTH LAS VEGAS


Epiq Corporate Restructuring, LLC                                                               Page 1301 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1327 of 1490
Claim Name                              Address Information
UTILITIES DEPARTMENT                   NV 89030
UTILITIES INC OF LONGWOOD              P.O. BOX 11025 LEWISTON MN 04243-9476
UTILITIES INC. OF CENTRAL NEVADA       P.O. BOX 11025 LEWISTON ME 04243-9476
UTILITIES INC. OF FLORIDA              PO BOX 11025 LEWISTON ME 04243
UTILITIES INC. OF FLORIDA              2335 SANDERS ROAD NORTHBROOK IL 60062
UTILITIES INC. OF GEORGIA              PO BOX 11025 LEWISTON ME 04243-9476
UTILITY FUNDING LLC                    C/O BILLING & MGMT SRV 3414 MORNINGWOOD DRIVE OLNEY MD 20832
UTILITY SERVICES AFFILIATES PERTH AMBOY 260 HIGH STREET PERTH AMBOY NJ 08861
UTOPIA ISD                             UTOPIA ISD - TAX COLLECT BOX 188 UTOPIA TX 78884
UVALDE COUNTY - C/O APPR               UVALDE CAD - TAX COLLECT 209 N HIGH ST UVALDE TX 78801
UWCHLAN TOWNSHIP                       UWCHLAN TWP - TAX COLLEC 715 NORTH SHIP RD EXTON PA 19341
UWHARRIE POINT COMMUNITY ASSOCIATION   1520 UWHARRIE POINT PARKWAY NEW LONDON NC 28127
UXBRIDGE TOWN                          UXBRIDGE TOWN -TAX COLLE 21 SOUTH MAIN STREET UXBRIDGE MA 01569
V & R BUILDERS LLC                     200 CAPTAINS ROW 209 CHELSEA MA 02150
V & V ENCIO ROOFING LLC                901 W DONNEGAN AVE KISSIMMEE FL 34741
V A BELLINO INS AGENCY                 156 MAVERICK ST EAST BOSTON MA 02128
V AND M ROOFING INC                    229 OAKSIDE ST LEHIGH ACRES FL 33936
V E PINNEY DESIGN &                    BUILDERS PO BOX 7783 SAINT THOMAS VI 00801
V FIN                                  3701 ALGONQUIN RD 864 ROLLING MEADOWS IL 60008
V M ENTERPRISES LLC                    1970 E 17TH ST STE 111C IDAHO FALLS ID 83404
V PRO CONSTRUCTION INC                 PO BOX 17031 GALVESTON TX 77552
V THOMAS CONSTRUCTION LLC              5224 CHANDLER ST NORTH LITTLE ROCK AR 72118
V VIJAYAKUMAR & P                      CHINTHALA & P GOVARDHAN 2412 AVALON CT AURORA IL 60503
V&V ROOFING &SHEET METAL               9120 AMBER DR BATON ROUGE LA 70809
V-MAR GROUP INC                        VICTOR MARZO 13850 SW 32 TR. MIAMI FL 33175
V. NANFITO ROOFING AND SIDING          558 HANOVER STREET MERIDEN CT 06451
V.I.P ROOFING                          JUDY WILLIS 630 BADCOCK MALUERN AK 72104
V.I.P. REALTY, INC                     ATTN: STACEY ZELLMER 800 SUPERIOR AVE TOMAH WI 54660
V.V.S. CSD (COMBINED TNS               V.V.S. CSD - TAX COLLECT PO BOX 128 VERONA NY 13478
VA DEPT OF MOTOR VEHICLES              P.O. BOX 27412 RICHMOND VA 23269-7412
VA FARM BUREAU                         P O BOX 27552 RICHMOND VA 23261
VA FARM BUREAU MUT INS                 P O BOX 85098 RICHMOND VA 23285
VA PROP INS ASSOC                      4405 COX RD STE 260 GLEN ALLEN VA 23058
VA PROP INS ASSOC                      PO BOX 5568 GLEN ALLEN VA 23058
VACANT EXPRESS                         2975 REGENT BLVD 206584 IRVING TX 75063
VACANT/FORECLOSURE/PROP                SOLD DITECH MISC MIAMI FL 33157
VACCARO, MARYANN                       ADDRESS ON FILE
VADIM PERELMAN                         19 W 10TH STREET UNIT 1 NEW YORK NY 10011
VAIL SECTION CONDO COUNCIL             PO BOX 456 MCAFEE NJ 07428
VAL VERDE COUNTY                       VAL VERDE COUNTY - COLLE P O BOX 1368 DEL RIO TX 78841
VAL VERDE, TONY                        ADDRESS ON FILE
VAL-TEX REALTY                         822 DEL ORO LN PHARR TX 78577
VALADEZ, ALEJANDRA                     ADDRESS ON FILE
VALANIZ INCORPORATED                   10730 JONES RD HOUSTON TX 77065
VALARIE A WINTERS                      3228 BRISTLE BRANCH DR SPARKS NV 89434
VALATIE VILLAGE                        VALATIE VILLAGE- CLERK P.O. BOX 457 VALATIE NY 12184
VALBRIDGE PROPERTY ADVISORS            BOYD SCHMIDT & BRANNUM 2711 POINSETTIA AVENUE WEST PALM BEACH FL 33407
VALDESE TOWN                           VALDESE TOWN - TREASURER 102 MASSEL AVE SW VALDESE NC 28690
VALDEZ CITY                            CITY OF VALDEZ PO BOX 307 VALDEZ AK 99686



Epiq Corporate Restructuring, LLC                                                               Page 1302 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1328 of 1490
Claim Name                              Address Information
VALDEZ ROOFING COMPANY                 124 N 5TH DUMAS TX 79029
VALE INS AGENCY                        1120 AVE OF AMERICAS 21 NEW YORK NY 10036
VALENCIA AREA CONDO ASSOC. INC.        6300 PARK OF COMMERCE BLVD BOCA RATON FL 33487
VALENCIA COUNTY                        VALENCIA COUNTY-TREASURE P.O. BOX 939 LOS LUNAS NM 87031
VALENCIA COUNTY CLERK                  PO BOX 969 LOS LUNAS NM 87031-0969
VALENCIA COUNTY TREASURER              501 LUNA AVE LOS LUNAS NM 87031
VALENCIA COUNTY TREASURER              PO BOX 939 LOS LUNAS NM 87031
VALENCIA FALLS HOA                     C/O HRT REALTY SERVICES LLC 1200 CLINT MOORE RD. SUITE 8 BOCA RATON FL 33487
VALENCIA GARDEN CONDOMINIUM            C/O DELLCOR MANAGEMENT, INC. 310 PEARL AVE. SARASOTA FL 34243
VALENCIA ISLES HOA, INC.               C/O CASTLE MANAGEMENT 12270 SW 3RD STREET PLANTATION FL 33325
VALENCIA MANAGEMENT LLC SERIES 4, ET   TARA CLARK NEWBERRY CLARK NEWBERRY LAW FIRM 810 S. DURANGO DRIVE, SUITE 102
AL.                                    LAS VEGAS NV 89145
VALENCIA PARK, HOA                     24701 US HIGHWAY 19 N STE 102 CLEARWATER FL 33763
VALENCIA PLACE HOMEOWNERS ASSOC INC    PO BOX 4129 WINTER PARK FL 32793
VALENCIA, BENITO                       ADDRESS ON FILE
VALENTE MONTENEGRO                     3509 N ERNST ST FRANKLIN PARK IL 60131
VALENTINE APPRAISING                   990 E DESERT SHRUB DR WASHINGTON UT 84780
VALENTINE, GUS                         ADDRESS ON FILE
VALENTINO COLORS LLC                   6050 BUTTERCUP CT ALEXANDRIA VA 22310
VALENTINS GENERAL CONTRA               46 FERNWOOD AVE REVERE MA 02151
VALENTYN BUILDERS LLC                  ANDREW R VALENTYN 6008 FRENCH LAKE TRAIL FARIBAULT MN 55021
VALENZUELA, ELISA                      ADDRESS ON FILE
VALERIE EDWARDS INS                    6259 EAST STAGE PLAZA BARTLETT TN 38134
VALERIE GARCIA REA &                   ADDRESS ON FILE
VALERIE HANSEL FOR THE                 EST OF SEAN R HANSEL 229 HARDWOOD DR MOUNT WASHINGTON KY 40047
VALERIE JOHNSON &                      ADDRESS ON FILE
VALERIE LEMASTER                       VALERIE LEMASTER (PRO SE) 5850 ASHER AVENUE INVER GROVE HEIGHTS MN 55077
VALERIE MURPHY &                       ADDRESS ON FILE
VALERIE RICHARD                        ADDRESS ON FILE
VALERIE SMAW & VALERIE &               ADDRESS ON FILE
VALGO ASSOCIATION INC                  310 PEARL AVENUE SARASOTA FL 34243
VALHALLA VILLAGE HOA                   C/O PROFESSIONAL REALTY MANAGEMENT 100 H STREET BAKERSFIELD CA 93301
VALIDITY VALUATION SERV                4496 TRAILANE DR HILLIARD OH 43026
VALLE VISTA PROPERTY OWNERS ASSOCIATION 9686 CONCHO DRIVE KINGMAN AZ 86401
VALLEJO INS ASSOCIATION                840 TUOLUMNE ST VALLEJO CA 94590
VALLEJO SANITATION                     AND FLOOD CONTROL DIST. 450 RYDER ST VALLEJO CA 94590
VALLEJO, CINDY                         ADDRESS ON FILE
VALLEJO, SAMUEL                        ADDRESS ON FILE
VALLERY SHOE INS                       150 FRANCAM DR 110 FAYETTEVILLE NC 28311
VALLEY AG                              P O BOX 27560 FRESNO CA 93729
VALLEY APPRAISAL PC                    PO BOX 2454 WHITE CITY OR 97503
VALLEY CENT-MONTGOMERY                 VALLEY CENT-MONTGMEY-COL 110 BRACKEN ROAD MONTGOMERY NY 12549
VALLEY CENT.-MONTGOMERY                RECEIVER OF TAXES 1496 ROUTE 300 NEWBURGH NY 12550
VALLEY COUNTY                          VALLEY COUNTY - TREASURE 501 COURT SQUARE 3 GLASGOW MT 59230
VALLEY COUNTY                          VALLEY - COUNTY - TREASU 125 S 15TH ST ORD NE 68862
VALLEY COUNTY                          VALLEY COUNTY - TREASURE PO BOX 1350 CASCADE ID 83611
VALLEY COUNTY TREASURER                PO BOX 1350 CASCADE ID 83611
VALLEY COURT CONDO ASSOCIATION         261 OLD YORK RD 110 JENKINTOWN PA 19046
VALLEY CREDIT SERVICE INC              626 APPLEBLOSSOM AVE N KEIZER OR 97303



Epiq Corporate Restructuring, LLC                                                                 Page 1303 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1329 of 1490
Claim Name                              Address Information
VALLEY EXTERIORS LLC                    2027 SANTA FE DR PUEBLO CO 81006
VALLEY FALLS VILL.(PITTS                VALLEY FALLS VILL-CLERK PO BOX 157 VALLEY FALLS NY 12185
VALLEY FLOORING CENTER                  555 9TH ST NW SALEM OR 97304
VALLEY GROVE SCHOOL DIST                VALLEY GROVE SD - COLLEC 188 WILSON MILL ROAD COCHRANTON PA 16314
VALLEY GROVE SCHOOL DIST                VALLEY GROVE AREA SD - T POB 157 COOPERSTOWN PA 16317
VALLEY GROVE SCHOOL DIST                KATHRYN RIAL - TAX COLLE 106 ROCKY GROVE AVE FRANKLIN PA 16323
VALLEY HERITAGE BUILDERS LLC            1765 W KAIBAB DR CHANDLER AZ 85248
VALLEY HOME IMPROVEMENT COMPANY         VALLEY HOME IM 930 BEALL LN CENTRAL POINT OR 97502
VALLEY HOME IMPROVEMENT, INC.           ANNE DAY P O BOX 60627 340 RIVERSIDE DRIVE FLORENCE MA 01062
VALLEY IMPROVEMENT ASSOCIATION          PO BOX 8 BELEN NM 87002
VALLEY INS PROVIDERS                    400 W EXPWY 83 SAN JUAN TX 78589
VALLEY MTL                              600 WALNUT ST ATLANTIC IA 50022
VALLEY PARK COMMUNITY CLUB INC          PO BOX 602 VERADALE WA 99037
VALLEY PROPERTIES                       1214 N. BROADWAY NEW ULM MN 56073-1229
VALLEY RANCH MUD 1 U                    VALLEY RANCH MUD 1 - COL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
VALLEY RESTORATION                      5700 BANGOR AVE KINGSBURG CA 93631
VALLEY RIDGE ROOFING                    AND CONSTRUCTION STE 160 3305 LONG PRAIRIE RD FLOWER MOUND TX 75022
VALLEY SERVICES OF ARIZONA              VALLEY FIRE & WATER RESTORATIONS, INC 75 W. BASELINE ROAD, SUITE 31 GILBERT AZ
                                        85233
VALLEY SERVS OF ARIZONA                 75 W BASELINE RD 31 GILBERT AZ 85233
VALLEY STREAM VILLAGE                   VALLEY STREAM VILL - REC 123 SOUTH CENTRAL AVENUE VALLEY STREAM NY 11580
VALLEY TERMITE AND PEST CONTROL, LLC    108 PARKERSBURG TURNPIKE SUITE 104 STAUNTON VA 24401
VALLEY TOWNSHIP                         VALLEY TWP - TAX COLLECT 26 VIRGINIA LN DANVILLE PA 17821
VALLEY TOWNSHIP                         CHESTER COUNTY TREASURER 313 W MARKET STREET STE WEST CHESTER PA 19382
VALLEY TOWNSHIP                         VALLEY TOWNSHIP - TREASU 2054 N M-40 ALLEGAN MI 49010
VALLEY VIEW HEIGHTS OWNER ASSOCIATION   C/O SHURCO RESIDENTIAL PROPERTIES 2010 156TH AVE NE 100 BELLEVUE WA 98007
VALLEY VIEW HEIGHTS OWNER ASSOCIATION   C/O SUHRCO RESIDENTIAL PROPERTIES 2010 156TH AVE NE 100 BELLEVUE WA 98007
VALLEY VIEW S.D./BLAKELY                VALLEY VIEW SD - TAX COL 344 HILL ST PECKVILLE PA 18452
VALLEY VIEW S.D./JESSUP                 VALLEY VIEW SD - TAX COL 395 LANE ST JESSUP PA 18434
VALLEY VIEW SD/ARCHBALD                 ARCHBALD BORO SD - COLLE 400 CHURCH ST ARCHBALD PA 18403
VALLEY VIEW SEWER                       3460 S 148TH ST STE 100 TUKWILA WA 98168
VALLEY VISTA HOMEOWNERS ASSOCIATION     P O BOX 3393 JACKSON WY 83001
VALLEY WATER DISTRICT                   14515 PIONEER WAY E PUYALLUP WA 98372
VALLEY WATER SYSTEMS INCORPORATED       37 NORTHWEST DRIVE PLAINVILLE CT 06062
VALLEY, HEATHER                         ADDRESS ON FILE
VALLEYBROOK HOMEOWNERS ASSOCIATION      14000 HORIZON WAY SUITE 200 MT. LAUREL NJ 08054
VALLEYHI COMMUNITY CLUB INC             PO BOX 292 PESHASTIN WA 98847-0292
VALLIER, BRETT                          ADDRESS ON FILE
VALLS, JANEL                            ADDRESS ON FILE
VALOREM APPRAISAL LLC                   PO BOX 1329 WHITE STONE VA 22578
VALPARAISO CITY UTILITIES               JANE 205 BILLINGS STREET VALPARAISO IN 46383-3699
VALSOUTH                                PO BOX 476 MAULDIN SC 29662
VALTEC APPRAISAL SERVICES LLC           3225 CASEY DRIVE 203 LAS VEGAS NV 89120
VALTECH RESEARCH                        6901 JERICHO TURNPIKE SYOSSET NY 11791
VALUATION GROUP INC                     10 LEDGE LANE LUBEC ME 04652
VALUATION GROUP LLC                     1202 GUNTER AVE GUNTERSVILLE AL 35976
VALUATION SOURCE                        5555 ALDEN BEND DR LAS VEGAS NV 89135
VALUE APPRAISAL                         12219 OAK KNOLL RD POWAY CA 92064-5317
VALUE ENGINEERED                        CONSTRUCTION LLC 7920 WILLOW PT GAINESVILLE GA 30506



Epiq Corporate Restructuring, LLC                                                                  Page 1304 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1330 of 1490
Claim Name                             Address Information
VALUE HOMES INC                        SERVICE DEPARTMENT 13043 KODIAK RD NEOSHO MO 64850
VALUE ONE                              ENRIQUE T. CASADO P.O. BOX 194536 HATO REY STATION PR 00919
VALUE SOLUTIONS INC                    80 JORDAN NARRON RD SELMA NC 27576
VAN ARSDALE, JOESEPH                   ADDRESS ON FILE
VAN AUKEN APPRAISAL SERVICE            PO BOX 890 FRUITLAND ID 83619-0890
VAN BUREN CHARTER TOWNSH               VAN BUREN TOWNSHIP - TRE 46425 TYLER ROAD BELLEVILLE MI 48111
VAN BUREN COUNTY                       VAN BUREN COUNTY-TRUSTEE PO BOX 176 SPENCER TN 38585
VAN BUREN COUNTY                       VAN BUREN COUNTY - TREAS 219 PAW PAW STREET STE 1 PAW PAW MI 49079
VAN BUREN COUNTY                       VAN BUREN COUNTY - TREAS PO BOX 473 KEOSAUQUA IA 52565
VAN BUREN COUNTY                       VAN BUREN COUNTY - COLLE P.O.BOX 359 CLINTON AR 72031
VAN BUREN COUNTY TREASURER             219 E. PAW PAW ST. STE 101 PAW PAW MI 49079-1499
VAN BUREN TOWN                         VAN BUREN TOWN -TAX COLL 51 MAIN STREET SUITE 101 VAN BUREN ME 04785
VAN BUREN TOWN                         VAN BUREN TN - TAX RECEI 7575 VAN BUREN ROAD BALDWINSVILLE NY 13027
VAN DORN VILLA HOA INC                 3001 SOUTH 51ST STREET LINCOLN NE 68506
VAN DUSEN, RYAN                        ADDRESS ON FILE
VAN DYK GROUP                          12800 LONG BEACH BLVD BEACH HAVEN TERRACE NJ 08008
VAN ETTEN TOWN                         VAN ETTEN TOWN- TAX COLL 83 MAIN STREET VAN ETTEN NY 14889
VAN HORN REALTY, LLC                   ATTN: EDWARD VAN HORN 7434 S. US HIGHWAY 1 PORT ST LUCIE FL 34952
VAN HORN REALTY, LLC                   ATTN: EDWARD VAN HORN 7434 S. FEDERAL HWY PO BOX 12129 FORT PIERCE FL 34979
VAN HORN REALTY, LLC                   P. O. BOX 12129 FORT PIERCE FL 34979
VAN HOUSE, JAMES                       ADDRESS ON FILE
VAN KEUREN, DANIEL                     ADDRESS ON FILE
VAN LEUVEN, CHRISTOPHER                ADDRESS ON FILE
VAN LIERE, MARY ANNE                   ADDRESS ON FILE
VAN NESS EAST COA                      5250 CHEROKEE AVENUE STE 100 ALEXANDRIA VA 22312
VAN NESS LAW FIRM                      1239 EAST NEWPORT CENTER DR STE 11 DEERFIELD BEACH FL 33442
VAN RANST, AMANDA                      ADDRESS ON FILE
VAN SYCKEL INC                         PO BOX 70 BOUND BROOK NJ 08805
VAN VACTOR, JERRY                      ADDRESS ON FILE
VAN WAGONER COMPANIES                  1134 COMMERCE DR RICHARDSON TX 75081
VAN WERT COUNTY                        VAN WERT COUNTY - TREASU 121 E MAIN ST, ROOM 200 VAN WERT OH 45891
VAN WIE ENTERPRISES INC                2700 JONES RD DUNKIRK MD 20754
VAN ZANDT COUNTY APPRAISAL DISTRICT    27867 TX 64 CANTON TX 75103
VAN ZANDT COUNTY APPRAISAL DISTRICT    27867 W HIGHWAY 64 CANTON TX 75103
VAN ZANDT COUNTY C/O APP               VAN ZANDT CAD - TAX COLL P O BOX 926 CANTON TX 75103
VAN ZANDT COUNTY CLERK                 121 E DALLAS STREET RM 202 CANTON TX 75103
VANACORE INS GROUP LLC                 724 MIDDLETOWN AVE NEW HAVEN CT 06513
VANBAALEN, MARC                        ADDRESS ON FILE
VANBUREN, DALTON                       ADDRESS ON FILE
VANCE BERRY                            LAND DEVELOPMENT AND SURVEYING PO BOX 675 FOXWORTH MS 39483
VANCE COUNTY                           VANCE COUNTY - TAX COLLE 122 YOUNG ST - CTHOUSE S HENDERSON NC 27536
VANCE COUNTY TAX OFFICE                122 YOUNG ST, STE E HENDERSON NC 27536
VANCE CREEK TOWN                       VANCE CREEK TWN TREASURE 191 BARRON-POLK STREET CLEAR LAKE WI 54005
VANCE E HALL                           142 PORT O CALL DR AMARILLO TX 79118
VANCE, SIERRA                          ADDRESS ON FILE
VANCEBURG CITY                         CITY OF VANCEBURG - CLER 189 2ND ST, SUITE A VANCEBURG KY 41179
VANDALIA MTL INS CO                    411 W GALLATIN VANDALIA IL 62471
VANDAM & KRUSINGA                      ADDRESS ON FILE
VANDAM, CHARLES                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1305 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1331 of 1490
Claim Name                            Address Information
VANDENBROEK TOWNSHIP                  VANDENBROEK TWNSHIP TREA P O BOX 947 KAUKAUNA WI 54130
VANDER LINDEN, SHELBY                 ADDRESS ON FILE
VANDERBILT BORO                       DAVID BRADY JR.-TAX COLL P.O. BOX 723 VANDERBILT PA 15486
VANDERBILT VILLAGE                    VANDERBILT VILLAGE - TRE 606 GARFIELD VANDERBILT MI 49795
VANDERBURGH CO BUILDING COMMISSION    ROOM 310 OF THE CIVIL CENTER COMPLEX 1 N.W. ML KING JR. BLVD., EVANSVILLE IN
                                      47708
VANDERBURGH COUNTY                    VANDERBURGH COUNTY - TRE PO BOX 77 EVANSVILLE IN 47701
VANDERGRIFT BORO                      VANDERGRIFT BORO - COLLE 128-B WASHINGTON AVE MUN VANDERGRIFT PA 15690
VANDERGRIFT BORO TAX COLLECTOR        109 GRANT AVENUE VANDERGRIFT PA 15690
VANDERHAYDEN, INC.                    4656 GULF BREEZE PKWY GULF BREEZE FL 32563
VANDERWERT, KIRA                      ADDRESS ON FILE
VANDYKE, ALEXX                        ADDRESS ON FILE
VANESS, SHERILYN                      ADDRESS ON FILE
VANESSA G. FLUKER, ESQ., PLLC         2727 SECOND AVE, STE. 111 DETROIT MI 48201
VANESSA OROZCO & JESUS &              MARIA CRUZ NAPOLES 5610 S RICHMOND ST CHICAGO IL 60629
VANG, ASHLEY                          ADDRESS ON FILE
VANG, CHIA                            ADDRESS ON FILE
VANG, GOU                             ADDRESS ON FILE
VANG, KER                             ADDRESS ON FILE
VANG, LUE                             ADDRESS ON FILE
VANG, MACY                            ADDRESS ON FILE
VANG, MAYKU                           ADDRESS ON FILE
VANG, MOR                             ADDRESS ON FILE
VANG, MOUR                            ADDRESS ON FILE
VANG, PA HOUA                         ADDRESS ON FILE
VANG, PAGNIA                          ADDRESS ON FILE
VANG, PHINEAS                         ADDRESS ON FILE
VANG, YOUA                            ADDRESS ON FILE
VANGUARD MOLD REMEDIATIO              966 BAY STREET SPRINGFIELD MA 01109
VANGUARD VILLAGE                      J& L PROPERTY MANAGEMENT, INC. 10191 W. SAMPLE ROAD, SUITE 203 CORAL SPRINGS
                                      FL 33065
VANKAMAMIDI, SWATHI                   ADDRESS ON FILE
VANKEITH INS                          131 PROMINENCE CT 110 DAWSONVILLE GA 30534
VANLEER CITY                          VANLEER CITY-TAX COLLECT PO BOX 97 VANLEER TN 37181
VANMOR PROPERTIES, INC                8711 HIGHWAY 6 NORTH 270 HOUSTON TX 77095
VANPORT TOWNSHIP                      VANPORT TWP - TAX COLLEC 477 STATE AVENUE VANPORT PA 15009
VANSLYKE, JESSE                       ADDRESS ON FILE
VANTAGE COMMUNITY MANAGEMENT, INC.    8290 - 28TH CT. NE, SUITE C LACEY WA 98516
VANTAGE CONTRACTING &                 RICHARD & CARY KOVACIK 7735 PLANTATION BAY 203 JACKSONVILLE FL 32244
VANTIV HOLDINGS                       PO BOX 633786 CINCINNATI OH 45263-0455
VANVOORST, KEVIN                      ADDRESS ON FILE
VARANO BUILD LLC                      82 CHESTNUT ST CLINTON MA 01510
VARDAMAN TOWN                         VARDAMAN TOWN-TAX COLLEC PO BOX 194 VARDAMAN MS 38878
VARELA ROOFING                        HENRY VARELA 866 CRAVENS AVE. SAN ANTONIO TX 78223
VARGAS & VARGAS INS                   1133 WASHINGTON ST DORCHESTER MA 02124
VARGAS CONSTRUCTION                   127 MERINO ST PROVIDENCE RI 02909
VARGAS LLC                            14769 OLD HAMMOND HWY BATON ROUGE LA 70816
VARGAS, ISSAMAR                       ADDRESS ON FILE
VARGAS, MAGALY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1306 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1332 of 1490
Claim Name                             Address Information
VARGAS, MARIO                          ADDRESS ON FILE
VARGAS, MARY                           ADDRESS ON FILE
VARIDESK LLC                           PO BOX 660050 DALLAS TX 75266
VARIPHY INC                            722 OLD JONAS HILL RD LAFAYETTE CA 94549
VARNER CREEK UTILITY DISTRICT          PO BOX 277 WEST COLUMBIA TX 77486
VARNEY AGENCY                          11 MAIN ST BETHEL ME 04217
VARNEY AGENCY                          143 EAST MAIN ST DOVER FOXCROFT ME 04426
VARNEY AGENCY                          P O BOX 117 MACHIAS ME 04654
VARNEY INS SOUTH LLC                   32 OAK ST BANGOR ME 04401
VARO-REAL INVESTMENTS, INC.            617 W. TULARE AVE VISALIA CA 93277
VARON INS AGENCY                       1727 WEST SECOND STREET MONTGOMERY AL 36106
VARONIS                                ATTN: GENERAL COUNSEL 1250 BROADWAY 29TH FLOOR NEW YORK NY 10001
VARONIS SYSTEMS, INC.                  ATTN: LEGAL DEPARTMENT 1250 BROADWAY 29TH FLOOR NEW YORK NY 10001
VARSITY LAKES OWNERS ASSOCIATION INC   P.O. BOX 105302 ATLANTA GA 30348
VARSITY ROOFING                        7101 N MESA SUITE 622 EL PASO TX 79912
VASA SPRING GARDEN MUT                 INS CO P O BOX 546 CANNON FALLS MN 55009
VASQUEZ & VASQUEZ PAINTI               6206 CULVER CREST PL302 RIVERVIEW FL 33578
VASQUEZ CONCRETE FINISH                6015 SW 112TH CT MIAMI FL 33173
VASQUEZ, EMMANUEL                      ADDRESS ON FILE
VASSALBORO TOWN                        VASSALBORO TOWN -TAX COL PO BOX 129 NORTH VASSALBORO ME 04962
VASSAR CITY                            VASSAR CITY - TREASURER 287 E HURON VASSAR MI 48768
VASSAR TOWNSHIP SET                    TUSCOLA CO TREASURER 4505 SAGINAW RD VASSAR MI 48768
VASTINE REMODELING &                   DEAN & YVETTE COLEMAN 5616 CHISOLM TRAIL DICKINSON TX 77539
VASUNDHARA YENUMALA &                  CHANDRA ANALA 12435 HONEYFLOWER DR FRISCO TX 75035
VASUT, LINDSEY                         ADDRESS ON FILE
VAUGHN CONSTRUCTION                    RUSSELL VAUGHN 904 BECK AVE BRADY TX 76825
VAUGHN, KARI                           ADDRESS ON FILE
VAUGHNS ROOFING                        BYRON DENELL VAUGHN 1206 SAPPHIRE ST. LONGVIEW TX 75602
VAUGHT SIDING AND                      WINDOWS 33367 THOR DR SIOUX CITY IA 51108
VAUGHT WRIGHT & BOND                   533 MAIN ST PLACERVILLE CA 95667
VAUGHT, SAMANTHA                       ADDRESS ON FILE
VAULT                                  300 1ST AVE 401 ST PETE FL 33701
VAVRO, SAMANTHA                        ADDRESS ON FILE
VAZQUEZ PAINTING &                     13302 GRANADA ST HOUSTON TX 77015
VAZQUEZ PEREZ, MARTHA                  ADDRESS ON FILE
VAZQUEZ, ALEC                          ADDRESS ON FILE
VAZQUEZ, ARLETTE                       ADDRESS ON FILE
VAZQUEZ, CINDY                         ADDRESS ON FILE
VAZQUEZ, PAMELA                        ADDRESS ON FILE
VB CONSTRUCTION SERVICES LLC           31 BLOOM FIELD AVENUE FLEMINGTON NJ 08822
VBS CONSTRUCTION, INC                  9835 N 21ST AVE PHOENIX AZ 85021
VCCDD-LSSA                             3201 WEDGEWOOD LANE THE VILLAGES FL 32162
VCDD-VCSA                              FINANCE DEPARTMENT 984 OLD MILL RUN THE VILLAGES FL 32162
VCR ELECTRICAL SERVICE INC.            VICTOR R. CRUZ ROSARIO BARRIO RIO CANAS ARRIBA SEC CUTRO CALLES KM0.1 SOLAR #1
                                       JUANA DIAZ PR 00795
VEAL INSURANCE AGENCY                  11333 SOUTHEASTERN AVE INDIANAPOLIS IN 46259
VEALE, MARILU                          ADDRESS ON FILE
VEAZIE TOWN                            VEAZIE TOWN - TAX COLLEC 1084 MAIN ST VEAZIE ME 04401
VECTREN ENERGY DELIVERY                P.O. BOX 6250 INDIANAPOLIS IN 46206-6250



Epiq Corporate Restructuring, LLC                                                                Page 1307 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 1333 of 1490
Claim Name                              Address Information
VEGA CONSULTING GROUP/EXPOZOR LLC.      BERRY VEGA 245 NE 12TH ST DELRAY BEACH FL 33444
VEGA ENGINEERING, LLC                   FELIX VEGA TORRES HC 9 BOX 59454 CAGUAS PR 00725
VEGA HOME IMPROVEMENT, LLC              DENNIS VEGA SANCHEZ 186 HIDDEN SPRING CIRCLE KISSIMMEE FL 34743
VEGA, CHANG                             ADDRESS ON FILE
VEGAS INS AGENCY                        14533 W MAIN ST CUT OFF LA 70345
VEGAS PAINTERS                          3157 N RAINBOW BLVD 501 LAS VEGAS NV 89108
VEGAS PROPERTY SERVICES, INC.           JOHN HENRY WRIGHT THE WRIGHT LAW GROUP, P.C. 2340 PASEO DEL PRADO SUITE D-305
                                        LAS VEGAS NV 89102
VELAZQUEZ, KRISTI                       ADDRESS ON FILE
VELEZ, VIVIAN                           ADDRESS ON FILE
VELIZ, ANDRES AND AMELIA                NORTHERN LEGAL, P.C. VAN W. NORTHERN, ESQ 112 W. 8TH AVE., STE. 508 AMARILLO
                                        TX 79101
VELLIOS, TARA                           ADDRESS ON FILE
VELOCIFY INC                            PO BOX 670785 DALLAS TX 75267-0785
VELOCIFY, INC.                          ATTN: PRESIDENT AND CEO 222 N. SEPULVEDA BLVD. SUITE 1800 EL SEGUNDO CA 90245
VELOCITY BUILDERS                       3909 W MAIN ST THATCHER AZ 85552
VELOCITY RISK                           215 S COMPLEX KALISPELL MT 59901
VELOCITY RISK                           P O BOX 3036 BIGFORK MT 59911
VELOCITY SERVS GROUP INC                2300 HOLLOMAN ST 101 CONROE TX 77301
VELTRI & ASSOCIATES REALTORS            2400 ROUTE 88 POINT PLEASANT NJ 08742
VELTRI & ASSOCIATES REALTORS            ATTN: WILLIAM TROY 2400 ROUTE 88 POINT PLEASANT NJ 08742
VEN Y VE CONTRACTORS                    BENIGNO GUTIERREZ 4830 N 47 LN MCALLEN TX 78504
VENA, MATTHEW                           ADDRESS ON FILE
VENABLE LLP                             ATTN: CHRISTOPHER W. PATE, ESQ. 750 EAST PRATT STREET, SUITE 900 BALTIMORE MD
                                        21202
VENABLE LLP                             P.O. BOX 62727 BALTIMORE MD 21264-2727
VENANGO TOWNSHIP                        TRACY LINK - TAX COLLECT 223 CAMPBELL RD BOYERS PA 16020
VENANGO TOWNSHIP                        VENANGO TWP - TAX COLLEC 11292 FIRETHORN RD WATTSBURG PA 16442
VENCES INS                              802 WEST RD STE B HOUSTON TX 77038
VENCO CONST & BILLY &                   BERNETTA MCCLENDON PO BOX 80677 AUSTIN TX 78708
VENDENBERGHE INS                        638 15TH AVE EAST MOLINE IL 61244
VENDOR AVT CONSULTING, LLC              ATTN: TOM PRIBYL 4915 WEST 36TH STREET SUITE 103 ST. LOUIS PARK MN 55416
VENDOR CONNECT                          30 CORPORATE PARK SUITE 306 IRVINE CA 92606
VENDOR CONNECT LLC                      30 CORPORATE PARK SUITE 306 IRVINE CA 92606
VENDOR CONNECT, LLC                     SCOTT S. BROOKS 30 CORPORATE PARK SUITE 306 IRVINE CA 92606
VENDOR CONNECT, LLC                     ATTN: STEVE MELMET 1920 MAIN STREET SUITE 760 IRVINE CA 92614
VENDOR PASS INC                         DEPT CH 10682 PALATINE IL 60055
VENDORPASS, INC.                        ATTN: GENERAL COUNSEL 10151 DEERWOOD PARK BLVD. BLDG. 200 JACKSONVILLE FL
                                        32256
VENDORPASS, INC.                        ATTN: MANAGING DIRECTOR 10151 DEERWOOD PARK BLVD. BLDG. 200 JACKSONVILLE FL
                                        32256
VENETIAN MANAGEMENT ASSOCIATION, INC.   335 N CAUSEWAY NEW SMYRNA BEACH FL 32169
VENETTA DOULOS &                        NICHOLAS DOULOS 2 SHERBORNE CIR ASHLAND MA 01721
VENEY, KATRINA                          ADDRESS ON FILE
VENEZIA, DAVID                          ADDRESS ON FILE
VENGURLEKAR, SHAILENDRA                 ADDRESS ON FILE
VENICE GROUP LLC                        185 MAIN ST HOPKINTON NH 03229
VENICE TOWN                             VENICE TOWN- TAX COLLECT 2479 STATE ROUTE 34 VENICE CENTER NY 13147
VENICE TOWNSHIP                         VENICE TOWNSHIP - TREASU 10580 WILKINSON ROAD LENNON MI 48449
VENITA TURNER AGENCY                    4152 CARMICHAEL ROAD MONTGOMERY AL 36106


Epiq Corporate Restructuring, LLC                                                                  Page 1308 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 1334 of 1490
Claim Name                              Address Information
VENNE, STANLEY                          ADDRESS ON FILE
VENTANA CANYON HOMEOWNERS ASSOCIATION   9512 W. FLAMINGO ROAD, 102 LAS VEGAS NV 89147
VENTANA LAKES POA                       7255 E. HAMPTON AVENUE STE 101 MESA AZ 85209
VENTERS, SHAMITRA                       ADDRESS ON FILE
VENTNOR CITY                            VENTNOR CITY -TAX COLLEC 6201 ATLANTIC AVENUE VENTNOR CITY NJ 08406
VENTURA 21 INC.                         375 VENTURA CLUB DRIVE ROSELLE IL 60172
VENTURA COUNTRY CLUB                    3333 WOODGATE BLVD ORLANDO FL 32822
VENTURA COUNTRY CLUB COMMUNITY HOA,     3333 WOODGATE BLVD ORLANDO FL 32822
INC.
VENTURA COUNTY                          VENTURA COUNTY - TAX COL P.O. BOX 51179 LOS ANGELES CA 90051
VENTURA VILLAGE CONDOMINIUM ASSOC. INC. PO BOX 162047 ALTAMONTE SPRINGS FL 32716
VENTURE CONSTRUCTION GROUP, INC.        JOSH TOMLIN 5765 BURKE CENTER PARKWAY, SUITE 345 BURKE VA 22015
VENTURE SOLUTIONS                       4401 CAMBRIDGE RD FORT WORTH TX 76155
VENTURE SOLUTIONS, INC.                 ATTN: GENERAL COUNSEL 1170 GREY FOX RD. ARDEN HILLS MN 55112
VENTURE SOLUTIONS, INC.                 ATTN: GENERAL COUNSEL 4401 CAMBRIDGE RD. FORT WORTH TX 76155
VENTURE TANK CO                         STEFCO 287 S. MAIN ST BERREGAT NJ 08005
VERA ACHA                               14017 LAKE MEADOWS DR BOWIE MD 20720
VERA BOWLES &                           COLLENE BROWN 16835 NW 24TH CT MIAMI GARDENS FL 33056
VERA PLUS 4 INC                         1412 MADRID ST CORAL GABLES FL 33134
VERA WATER AND POWER                    P.O.BOX 630 SPOKANE VALLEY WA 99037
VERA, ANGEL                             ADDRESS ON FILE
VERA, MICHAEL                           ADDRESS ON FILE
VERACODE                                ATTN: GENERAL COUNSEL 65 NETWORK DRIVE BURLINGTON MA 01803
VERANDA AT VENTANA                      3499 N CAMPBELL AVE TUCSON AZ 85719
VERBOOM, RON                            ADDRESS ON FILE
VERDE SANTA FE WASTEWATER COMPANY       7581 EAST ACADEMY BLVD SUITE 229 DENVER CO 80230
VERDE VIEJO OWNERS ASSOCIATION          PO BOX 95606 LAS VEGAS NV 89193
VERDERA COMMUNITY HOA                   PO BOX 23117 SAN JOSE CA 95153
VERDUGO, ANNETTE                        ADDRESS ON FILE
VERGENNES CITY                          VERGENNES CITY - TAX COL 120 MAIN STREET VERGENNES VT 05491
VERGENNES TOWNSHIP                      VERGENNES TOWNSHIP - TRE P.O. BOX 208 LOWELL MI 49331
VERI-TAX LLC                            30 EXECUTIVE PARK STE 200 IRVINE CA 92614
VERI-TAX, LLC                           ATTN: GENERAL COUNSEL 30 EXECUTIVE PARK SUITE 200 IRVINE CA 92614
VERI-TAX, LLC                           ATTN: STAR POLOPEK 30 EXECUTIVE PARK, SUITE 200 IRVINE CA 92614
VERINT AMERICAS INC                     PO BOX 978702 DALLAS TX 75397-8702
VERINT AMERICAS INC.                    ATTN: GENERAL COUNSEL 175 BROADHOLLOW RD. STE 100 MELVILLE NY 11747
VERINT AMERICAS, INC.                   ATTN: GENERAL COUNSEL P.O.BOX 905642 CHARLOTTE NC 28290-5642
VERINT SYSTEMS INC.                     ATTN: GENERAL COUNSEL 800 NORTH POINT PARKWAY SUITE 100 ALPHARETTA GA 30005
VERIPRO SOLUTIONS INC                   PO BOX 3244 COPPELL TX 75019
VERITAS APPRAISALS AND CONSULTING       LLC 15621 W 87TH ST PKWY STE 350 LENEXA KS 66219
VERITAS ENTERPRISE VAULT CLOUD SERVICES ATTN: GENERAL COUNSEL 500 EAST MIDDLEFIELD RD. MOUNTAIN VIEW CA 94043
VERITAS SERVICES INC                    471 CLOVE RD STATEN ISLAND NY 10310
VERITAS SERVICES INC &                  D & F MARRO 471 CLOVE RD STATEN ISLAND NY 10310
VERITAS TECHNOLOGIES LLC                ATTN: GENERAL COUNSEL 500 EAST MIDDLEFIELD RD. MOUNTAIN VIEW CA 94043
VERIZON                                 PO BOX 25505 LEHIGH VALLEY PA 18002-5505
VERIZON                                 ATTN: GENERAL COUNSEL 5055 NORTH POINT PARKWAY ALPHARETTA GA 30022
VERIZON BUSINESS                        PO BOX 15043 ALBANY NY 12212-5043
VERIZON BUSINESS                        ATTN: VERIZON CONTRACT DISTRIBUTION 5055 NORTH POINT PARKWAY ALPHARETTA GA
                                        30022



Epiq Corporate Restructuring, LLC                                                               Page 1309 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1335 of 1490
Claim Name                               Address Information
VERIZON BUSINESS NETWORK SERVICES INC.   ATTN: VERIZON CONTRACT DISTRIBUTION 5055 NORTH POINT PARKWAY ALPHARETTA GA
                                         30022
VERIZON BUSINESS NETWORK SERVICES INC.   ATTN: GENERAL COUNSEL 505 HIGHWAY 169 N SUITE 400 PLYMOUTH MN 55441
VERIZON CONTRACT DISTRIBUTION            ATTN: CONTRACT DISTRIBUTION 5055 NORTH POINT PARKWAY ALPHARETTA GA 30022
VERIZON WIRELESS                         ATTN: GENERAL COUNSEL ONE VERIZON WAY BASKING RIDGE NJ 07920
VERIZON WIRELESS                         ONE VERIZON WAY MAIL CODE VC61N037 BASKING RIDGE NJ 07920
VERIZON WIRELESS                         ATTN: GENERAL COUNSEL ONE VERIZON PLACE 1A3ESM ALPHARETTA GA 30004
VERMILION COUNTY                         VERMILION COUNTY - TREAS 201 N VERMILION ST DANVILLE IL 61832
VERMILION COUNTY CLERK                   6 NORTH VERMILION STREET DANVILLE IL 61832
VERMILION PARISH                         VERMILION PARISH - COLLE P O BOX 307 ABBEVILLE LA 70511
VERMILLION CONSULTING INC                5597 US HWY 98 WEST STE 204 SANTA ROSA BEACH FL 32459
VERMILLION CONSULTING, INC.              ATTN: GENERAL COUNSEL 495 GRAND BOULEVARD SUITE 206 MIRAMAR BEACH FL 32550
VERMILLION COUNTY                        VERMILLION COUNTY - TREA 255 S. MAIN ST; PO BOX 9 NEWPORT IN 47966
VERMILLION PARISH CLERK OF COURTS        100 N STATE ST STE 101 ABBEVILLE LA 70510
VERMONT                                  GENERAL CONTACT BANKING DIVISION 89 MAIN STREET MONTPELIER VT 05620-3101
VERMONT                                  PHYLLIS BERRY BANKING DIVISION 89 MAIN STREET MONTPELIER VT 05620-3101
VERMONT                                  SUE CLARK BANKING DIVISION 89 MAIN STREET MONTPELIER VT 05620-3101
VERMONT DEPARTMENT OF TAXES              133 STATE STREET MONTPELIER VT 05633
VERMONT ELECTRIC COOP                    INC PO BOX 1400 BRATTLEBORO VT 05302
VERMONT MUTUAL INS                       PO BOX 188 MONTPELIER VT 05601
VERMONT MUTUAL INS CO                    P O BOX 113 BRATTLEBRO VT 05302
VERMONT MUTUAL INS CO                    89 STATE ST MONTPELIER VT 05602
VERMONT SECRETARY OF STATE               128 STATE STREET MONTPELIER VT 05633
VERMONT TOWN                             VERMONT TWN TREASURER 4016 FORSHAUG RD BLACK EARTH WI 53515
VERMONTVILLE TOWNSHIP                    VERMONTVILLE TWP - TREAS PO BOX 215 VERMONTVILLE MI 49096
VERMONTVILLE VILLAGE                     VERMONTVILLE VLG - TREAS PO BOX K VERMONTVILLE MI 49096
VERMOR CONSTRUCTION                      6880 KIDDER DR DENVER CO 80221
VERN FONK INS                            3531 RUCKER AVE STE A EVERETT WA 98201
VERN FONK INS SVCS INC                   2735 E HWY 101 PORT ANGELES WA 98362
VERNA SAM INS AGENCY                     1006 SURREY ST LAFAYETTE LA 70501
VERNACULAR CONSTRUCTION LLC              JEROME THOMPSON 784 TENNESSEE ST DAYTONA BEACH FL 32114
VERNON                                   VERNON - TAX COLLECTOR 567 GOVERNOR HUNT RD VERNON VT 05354
VERNON COUNTY                            VERNON COUNTY - COLLECTO 100 W. CHERRY, ROOM 10 NEVADA MO 64772
VERNON DRAWDY III                        339 FORREST LAKE CT MEBANE NC 27302
VERNON EDDA MUTUAL FIRE                  451 2ND ST SW BLOOMING PRAIRIE MN 55917
VERNON MAINTENANCE SERVICE LLC           JOHN VERNON 79 WHITECLAY CRESCENT NEWARK DE 19711
VERNON PARISH                            VERNON PARISH - TAX COLL P. O. BOX 649 LEESVILLE LA 71496
VERNON PARISH SHERIFF                    203 S 3RD STREET LEESVILLE LA 71446
VERNON SEWER DEPARTMENT                  P.O. BOX 147 VERNON CT 06066
VERNON TOWN                              VERNON TOWN - TAX COLLEC 8 PARK PLACE VERNON CT 06066
VERNON TOWN                              VERNON TOWN - TAX COLLEC 4305 PETERBORO ROAD VERNON NY 13476
VERNON TOWN                              TAX COLLECTOR PO BOX 309 / W249 S8910 BIG BEND WI 53103
VERNON TOWN                              VERNON TWN TREASURER W249 S8910 CENTER DR BIG BEND WI 53103
VERNON TOWNSHIP                          21 CHURCH STREET VERNON NJ 07462
VERNON TOWNSHIP                          VERNON TWP-TAX COLLECTOR 21 CHURCH ST, ATT: TAX D VERNON NJ 07462
VERNON TOWNSHIP                          DOROTHY LONGSTRETH - COL 9511 KRIDER ROAD MEADVILLE PA 16335
VERNON TOWNSHIP                          VERNON TOWNSHIP - TREASU 6801 S DURAND BOX 354 DURAND MI 48429
VERNON TOWNSHIP                          VERNON TOWNSHIP - TREASU 4650 E STEVENSON LAKE RD CLARE MI 48617
VERNON VILLAGE                           VERNON VILLAGE - TREASUR 120 MAIN ST - BOX 175 VERNON MI 48476



Epiq Corporate Restructuring, LLC                                                                  Page 1310 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1336 of 1490
Claim Name                              Address Information
VERNON WOODS APARTMENTS                 180 PEARSALL DR MOUNT VERNON NY 10552
VERNON, JIMMY                           ADDRESS ON FILE
VERNON, MICHAEL                         ADDRESS ON FILE
VERO DOCK                               PO BOX 643711 VERO BEACH FL 32964
VERO INS INC                            3339 CARDINAL DR VERO BEACH FL 32963
VERONA BORO                             KEYSTONE MUNICIPAL COLLE 546 WENDEL RD. IRWIN PA 15642
VERONA CITY                             TAX COLLECTOR 111 LINCOLN ST VERONA WI 53593
VERONA CITY TREASURER                   VERONA CITY TREASURER 111 LINCOLN ST VERONA WI 53593
VERONA INS AGENCY                       110 STEVENS AVE LITTLE FALLS NJ 07424
VERONA TOWN                             VERONA TOWN-TAX COLLECTO P.O BOX 1940 BUCKSPORT ME 04416
VERONA TOWN                             VERONA TOWN - TAX COLLEC 6600 GERMANY RD DURHAMVILLE NY 13054
VERONA TOWN                             VERONA TWN TREASURER 7669 COUNTY HIGHWAY PD VERONA WI 53593
VERONA TOWNSHIP                         TAX COLLECTOR 600 BLOOMFIELD AVE. VERONA NJ 07044
VERONA TOWNSHIP                         VERONA TOWNSHIP - TREASU 1043 CEDAR ST BAD AXE MI 48413
VERONICA MORENO                         237 CLEMMER ST CORPUS CHRISTI TX 78415
VERONICA SHORTY GISENDAN                1108 JIMMY AVE LAS VEGAS NV 89106
VERRADO COMMUNITY ASSOCIATION           4236 N VERRADO WAY SUITE A201 BUCKEYE AZ 85396
VERSAILLES BORO                         VERSAILLES BORO - COLLEC 4420 THIRD ST MCKEESPORT PA 15132
VERSAILLES CITY                         CITY OF VERSAILLES - CLE PO BOX 625 VERSAILLES KY 40383
VERSAILLES GARDENS I CONDO ASSOC. INC   5979 NW 151 ST SUITE 101 MIAMI LAKES FL 33014
VERSAILLES GARDENS II CONDO ASSOC.,     9430 W. FLAGLER ST. MIAMI FL 33174
INC.
VERSHIRE TOWN                           VERSHIRE TOWN - TAX COLL 6894 VERMONT ROUTE 113 VERSHIRE VT 05079
VERTEX INC                              LOCKBOX 25528 25528 NETWORK PLACE CHICAGO IL 60673-1255
VERTICA CONSTRUCTION                    10685 NW 123 ST RD MEDLEY FL 33178
VERTICAL ROOFING SOLUTIONS              3901 W GREEN OAKS BLVD, SUITE B ARLINGTON TX 76016
VERTICAL VENTURES INC                   TAMARA TRIBE 7009 SUNWOOD DR. CORPUS CHRISTI TX 78413
VERTICAN TECHNOLOGIES INC               55 LANE RD STE 210 FAIRFIELD NJ 07004
VESCHIO LAW GROUP LLC                   2001 W KENNEDY BLVD TAMPA FL 33606-1532
VESPER VILLAGE                          VESPER VLG TREASURER 5059 SUNSET CIRCLE VESPER WI 54489
VESPUCCI, FRANCINE                      ADDRESS ON FILE
VESSELS, KARLA                          ADDRESS ON FILE
VESTA LAND TRANSFER CORP                111 WOODCREST ROAD SUITE 100 CHERRY HILL NJ 08003
VESTA PREFERRED LLC                     ATTN: SCOTT NEWMAN 1001 N MILWAUKEE AVE CHICAGO IL 60642
VESTA PROPERTY SERVICES                 VENTURA AT MALIBU BAY NEIGHBORHOOD ASSOC., INC. 13595 SW 134TH AVENUE STE 108
                                        MIAMI FL 33186
VESTAL CS (TN OF OWEGO)                 VESTAL CENTRAL SCHOOL 516 FRONT STREET VESTAL NY 13850
VESTAL CS (TN OF VESTAL)                VESTAL CENTRAL SCHOOL 516 FRONT ST VESTAL NY 13850
VESTAL TOWN                             VESTAL TOWN- TAX COLLECT 516 FRONT ST VESTAL NY 13850
VESTAVIA KNOLLS TOWNHOUSE ASSOC. INC    3779 HAVEN VIEW CIRCLE BIRMINGHAM AL 35216
VETERAN CONTRACTING LLC                 1208 MAIN STREET BLUE SPRINGS MO 64015
VETERAN ROOFING INC                     4800 NW 8TH TERRACE STE2 OAKLAND PARK FL 33309
VETERAN TOWN                            VETERAN TOWN- TAX COLLEC 4049 WATKINS ROAD MILLPORT NY 14864
VETERANS NATIONAL PROP                  SERVICES LLC 112 MYRTLE RIDGE RD LUTZ FL 33549
VETERANS NATIONAL PROPERTY SERVICES,    112 MYRTLE RIDGE RD. TAMPA FL 33549
LLC
VETTEL, HOLLY                           ADDRESS ON FILE
VEVAY TOWNSHIP                          VEVAY TOWNSHIP - TREASUR 780 S. EDEN RD. MASON MI 48854
VEVERKA, MARCIA                         ADDRESS ON FILE
VFJ GREEN INSULATION INC                6658 W 99TH ST CHICAGO RIDGE IL 60415


Epiq Corporate Restructuring, LLC                                                                  Page 1311 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1337 of 1490
Claim Name                              Address Information
VIAL FOTHERINGHAM LLP                   17355 SW BOONES FERRY RD STE A LAKE OSWEGO OR 97035
VIAL FOTHERINGHAM LLP                   ATTORNEYS AT LAW 17355 SW BOONES FERRY ROAD LAKE OSWEGO OR 97035
VIATCHESLAV STREKALOV                   VIATCHESLAV STREKALOV, PRO SE 11 SHONSHONE TRAIL WAYNE NJ 07470
VICE RESTORATION                        441 N WEST BRANCH RD PRUDENVILLE MI 48651
VICKERY & HINTON                        ADDRESS ON FILE
VICKI BRAND                             ADDRESS ON FILE
VICKI HANNA &                           ADDRESS ON FILE
VICKI JO RIGGLE                         ADDRESS ON FILE
VICKI L PALME &                         ADDRESS ON FILE
VICKI MELASS AGENCY                     302 PLANTATION DR LAKE JACKSON TX 77566
VICKIE CANTU &                          ADDRESS ON FILE
VICKIE L HARRIS INC                     ADDRESS ON FILE
VICKIE L. DANKOWSKI                     TOWN CLERK\TAX RECEIVER 3301 BROADWAY ST. CHEEKTOWAGA NY 14227
VICKSBURG CA INC                        PO BOX 3157 HOUSTON TX 77253
VICKSBURG VILLAGE                       VICKSBURG VILLAGE - TREA 126 N KALAMAZOO VICKSBURG MI 49097
VICKSEN, CHRISTINE                      ADDRESS ON FILE
VICTOR ALVAREZ                          ADDRESS ON FILE
VICTOR CS (CMBD TNS)                    VICTOR CS - TAX COLLECTO FIVE STAR BANK- 220 LIBE WARSAW NY 14569
VICTOR CS (MACEDON)                     VICTOR CS - TAX COLLECTE FIVE STAR BANK- 220 LIBE WARSAW NY 14569
VICTOR JANEWAY                          ADDRESS ON FILE
VICTOR JUSINO AND                       ADDRESS ON FILE
VICTOR K. DULLYE, ET AL.                THE MORSI LAW FIRM TAMER F. MORSI, ESQ 5150 BROADWAY #411 SAN ANTONIO TX 78209
VICTOR LEINBERGER &                     ADDRESS ON FILE
VICTOR LOFLAND                          ADDRESS ON FILE
VICTOR M GONZLEZ INS                    P O BOX 5193 CORPUS CHRISTI TX 78465
VICTOR MANUEL SAUCEDO, ET AL.           LAW OFFICE OF MIRIAM SAMMARTINO MIRIAM SAMMARTINO 1000 TX ST, SUITE D
                                        FAIRFIELD CA 94533
VICTOR MARSHALL &                       ADDRESS ON FILE
VICTOR ROBLES                           ADDRESS ON FILE
VICTOR SADD & M EDWARDS                 ADDRESS ON FILE
VICTOR SAXTON & NAOMI                   ADDRESS ON FILE
VICTOR TOWN                             VICTOR TOWN-TAX COLLECTO 85 EAST MAIN STREET VICTOR NY 14564
VICTOR TOWNSHIP                         VICTOR TOWNSHIP - TREASU 6843 ALWARD ROAD LAINGSBURG MI 48848
VICTOR VILLAGE                          VICTOR VILLAGE-CLERK 60 EAST MAIN STREET VICTOR NY 14564
VICTOR WOODS                            P O BOX 2125 BANDERA TX 78003
VICTORIA COUNTY                         VICTORIA COUNTY - COLLEC P O BOX 2569 VICTORIA TX 77902
VICTORIA COUNTY CLERK                   PO BOX 1968 VICTORIA TX 77902
VICTORIA COUNTY TAX OFFICE              205 N BRIDGE ST STE 101 VICTORIA TX 77902
VICTORIA DE LAS CUEVAS                  ADDRESS ON FILE
VICTORIA FALLS HOMEOWNERS ASSOCIATION   41865 BOARDWALK AVENUE, SUITE 101 PALM DESERT CA 92211
VICTORIA GIAMPA                         VICTORIA GIAMPA, PRO SE 1848 WELLINGTON CT HENDERSON NV 89014
VICTORIA J MORTON PA                    800 VILLAGE SQUARE CROSSING SUITE 223 PALM BEACH GARDENS FL 33410
VICTORIA LYOU &                         ADDRESS ON FILE
VICTORIA PROPERTIES                     ATTN: JAMES KENT 455 LOS GATOS BOULEVARD, SUITE 100 LOS GATOS CA 95032
VICTORIA TOWN                           VICTORIA TOWN - TREASURE 1802 MAIN ST VICTORIA VA 23974
VICTORIA WOOD                           ADDRESS ON FILE
VICTORIANO VELEZ VALENTIN               ADDRESS ON FILE
VICTORINE MARTINEZ                      ADDRESS ON FILE
VICTORY AGENCY INC                      8000 S GESSNER STE 800 HOUSTON TX 77036



Epiq Corporate Restructuring, LLC                                                                  Page 1312 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1338 of 1490
Claim Name                             Address Information
VICTORY BUILDERS CONSTRUCTION          2776 MACHADO STREET SIMI VALLEY CA 93065
VICTORY CONSTRUCTION ENTERPRISE        SYLVESTER ASENIME 706 LITTLE CREEK DRIVE DUNCANVILLE TX 75116
VICTORY E&I LLC                        4491 STERLING RD STE 201 DAVIE FL 33314
VICTORY EXTERIORS LLC                  PO BOX 340019 AUSTIN TX 78734
VICTORY EXTERIORS LLC &                B KISE & EST OF G KISE PO BOX 340019 AUSTIN TX 78734
VICTORY GARDENS BORO                   VICTORY GARDENS BORO-COL 337 SOUTH SALEM STREET VICTORY GARDENS NJ 07801
VICTORY RAMP                           344 WABASHA ST ST PAUL MN 55102
VICTORY TOWNSHIP                       VICTORY TOWNSHIP - TREAS 3773 N STILES RD SCOTTVILLE MI 49454
VICTORY VILLAGE                        VICTORY VILLAGE-CLERK P.O. BOX 305 VICTORY MILLS NY 12884
VIDAL & RODGIGUEZ INC                  1 CAPITAL CNTR BLVD 501 239 ARTERIAL HOSTOS AVE SAN JUAN PR 00918
VIDAL AYALA                            DAVID H. KRIEGER HAINES & KRIEGER, LLC 8985 S. EASTERN AVE., SUITE 350
                                       HENDERSON NV 89123
VIDAL CONSTRUCTION LLC                 6115 FM 762 SUITE 900 RICHMOND TX 77469
VIDALIA CITY/TOOMBS CO                 VIDALIA CITY-TAX COLLECT PO BOX 280 VIDALIA GA 30475
VIDEO GUIDANCE, INC.                   ATTN: GENERAL COUNSEL 8000 NORMAN CENTER DRIVE 250 BLOOMINGTON MN 55437
VIDEOTRONIX INC                        401 WEST TRAVELERS TRAIL BURNSVILLE MN 55337
VIEIRA INS AGENCY INC                  65 ALDEN RD FAIRHAVEN MA 02719
VIENNA SQUARE HOMEOWNERS ASSOCIATION   4220 DUNMORE DRIVE LAKE WALES FL 33859
VIENNA TOWN                            VIENNA TOWN-TAX COLLECTO 346 TOWNHOUSE ROAD VIENNA ME 04360
VIENNA TOWN                            VIENNA TOWN - TAX COLLEC P.O. BOX 278 NORTH BAY NY 13123
VIENNA TOWN                            VIENNA TOWN - TREASURER 127 CENTER ST S - TAX DE VIENNA VA 22180
VIENNA TOWN                            TAX COLLECTOR 7161 COUNTY ROAD I DEFOREST WI 53532
VIENNA TOWN                            VIENNA TWN TREASURER 7161 COUNTY ROAD I DEFOREST WI 53532
VIENNA TOWNSHIP                        VIENNA TOWNSHIP - TREASU 3400 W. VIENNA RD. CLIO MI 48420
VIENNA TOWNSHIP                        VIENNA TOWNSHIP - TREASU 9610 MATHEWS ROAD ATLANTA MI 49709
VIERA, DANIELA                         ADDRESS ON FILE
VIEWEG REAL ESTATE LLC                 ATTN: DIANE RUSHING 333 E PERSHING RD STE A DECATUR IL 62526
VIEWPOINT PRESCOTT VALLEY WEST HOA     1498 CREEK TRAIL PRESCOTT AZ 86305
VIEWPOINT VALUE REALTY                 1861 N CRYSTAL LAKE DR LAKELAND FL 33801
VIGO COUNTY                            VIGO COUNTY - TREASURER 191 OAK STREET TERRE HAUTE IN 47807
VIGO COUNTY TREASURER                  191 OAK STREET TERRE HAUTE IN 47807
VIJIL ULLOA, DIANA                     ADDRESS ON FILE
VIKING APPRAISALS, LLC                 6410 GRAND CYPRESS LANE KATY TX 77449
VIKING CARPET ONE FLOOR & HOME         VIKING FLOOR ENTERPRISES, INC. 21019 SPRING TOWNE DR SPRING TX 77388
VIKING TERRACE COMMUNITY INC           5 VIKING TERRACE NORTHFIELD MN 55057
VIKKI HANNA                            ESTATE OF HAROLD HANNA PO BOX 292005 PORT ORANGE FL 32129
VILA, ALEJANDRO                        ADDRESS ON FILE
VILANO, MAIRIM                         ADDRESS ON FILE
VILAS TOWN                             VILAS TWN TREASURER W15275 COUNTY ROAD C GLEASON WI 54435
VILETTE WILSON                         6003 UPDALE COURT BALTIMORE MD 21207
VILLA CAPRI HOMEOWNERS ASSOCIATION     882 JACKSON AVENUE WINTER PARK FL 32789
VILLA CATALINA                         C/O FIRST SERVICE RESIDENTIAL, LLC 9000 E PIMA CENTER PKWY, STE 300 SCOTTSDALE
                                       AZ 85258
VILLA CEREZOS LLC                      12348 N HWY 99 SPACE 68 LODI CA 95240
VILLA DE LA PAZ ASSOC                  508 WEST CORDOVA RD SANTA FE NM 87505
VILLA DE PALMA HOA                     1420 NORTH CLAREMONT BOULEVARD 205D CLAREMONT CA 91711
VILLA DEL RIO HOA, INC.                5837 TROUBLE CREEK ROAD NEW PORT RICHEY FL 34652
VILLA DELAGUNA HOA INC                 P.O. BOX 1021 LADY LAKE FL 32158
VILLA FLORENZA HOA INC                 75 VINEYARDS BLVD THIRD FLOOR NAPLES FL 34119



Epiq Corporate Restructuring, LLC                                                                 Page 1313 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1339 of 1490
Claim Name                              Address Information
VILLA GREEN HOMEOWNERS ASSOCIATION      1600 W BROADWAY RD SUITE 200 TEMPE AZ 85282
VILLA HILLS CITY                        CITY OF VILLA HILLS - CL 720 ROGERS RD VILLA HILLS KY 41017
VILLA LE GRAND OWNERS ASSOCIATION INC   181 CENTER ROAD VENICE FL 34285
VILLA MESA PARKS HOMEOWNERS ASSOCIATION 9923 CHANNEL ROAD LAKESIDE CA 92040
VILLA MONTANA CONDO ASSOC., INC.        11970 MONTANA AVENUE ATTN: OFFICE LOS ANGELES CA 90049
VILLA ROMA CONDOMINIUM TRUST            439 S UNION STREET 101 LAWRENCE MA 01843
VILLA VALENCIA TOWNHOUSE ASSOCIATION    C/O BROWN COMMUNITY MANAGEMENT 7255 E HAMPTON AVE STE 101 MESA AZ 85209
INC
VILLA VECCHIO CT TRUST                  MICHAEL F. BOHN BOHN LAW FIRM 2260 CORPORATE CIRCLE, SUITE 480 HENDERSON NV
                                        89074
VILLA VENEZIA A CONDO ASSOC INC         13100 SW 134 ST 2 MIAMI FL 33186
VILLA VILLAR HOMEOWNERS ASSOCIATION INC PO BOX 730663 ORMOND BEACH FL 32173
VILLA VIZCAYA CONDO ASSOC., INC.        900 W 49ST ST. SUITE 220 HILALEAH FL 33012
VILLA, ESMERALDA                        ADDRESS ON FILE
VILLA, STEPHANIE                        ADDRESS ON FILE
VILLAFUERTE, KELLY                      ADDRESS ON FILE
VILLAGE AT HOMELAND WEST                PO BOX 75034 BALTIMORE MD 21275
VILLAGE AT IRONHORSE HOMES ASSOC. INC   7275 W 162 STREET SUITE #109 STILWELL KS 66085
VILLAGE AT SOUTH SHORE HOA              179 BELLE FOREST CIRCLE, STE 302 NASHVILLE TN 37221
VILLAGE AT UNION MILLS OWNERS           ASSOCIATION 1200 FIFTH AVE SUITE 1410 SEATTLE WA 98101
VILLAGE AT WAUGH CHAPEL CONDOMINIUM INC P. O. BOX 1200 STEVENSVILLE MD 21666
VILLAGE BY THE LAKE CONDO ASSOC.        18551 AURORA AVE N #201 SHORELINE WA 98133
VILLAGE CENTER COMM DEV DIST - VCSA     3201 WEDGEWOOD LANE THE VILLAGES FL 32162
VILLAGE CENTER COMMUNITY                DEVELOPMENT DISTRICT VILLAGE CENTER SERVICE AREA 984 OLD MILL RUN THE VILLAGES
                                        FL 32162
VILLAGE CENTER COMMUNITY STANDARDS FUND 3201 WEDGEWOOD LANE THE VILLAGES FL 32162
VILLAGE CENTER SERVICE AREA             984 OLD MILL RUN THE VILLAGES FL 32162
VILLAGE CONDO ASSOC. AT PALM BEACH,     1500 GOLDEN LAKES BLVD WEST PALM BEACH FL 33411
INC.
VILLAGE DISTRICT OF EASTMAN WASTE WATER PO BOX 990 GRANTHAM NH 03753
VILLAGE ENERGY COOPERATIVE              4100 HOLIDAY ST NW SUITE 201 CANTON OH 44718
VILLAGE FIVE                            P.O. BOX 31176 PHOENIX AZ 85046
VILLAGE GRANDE AT LITTLE MILL HOA INC   1 MILROY ROAD EGG HARBOR TWP NJ 08234
VILLAGE GREEN ASSOCIATION               PO BOX 10015 BAKERSFIELD CA 93389
VILLAGE GREEN HOMEOWNERS ASSOCIATION    PO BOX 80374 FAIRBANKS AK 99708
VILLAGE GREEN NORTH LLP                 18164 HWY 65 NE BOX 11 CEDAR MN 55011
VILLAGE GROUP &                         SUSAN & BRIAN BENNETT 9040 OSBORNE DR MENTOR OH 44060
VILLAGE GROVE COMMUNITY ASSOCIATION     1225 ALMA ROAD RICHARDSON TX 75081
VILLAGE GROVE EAST TOWNHOMES HOA        1225 ALMA ROAD RICHARDSON TX 75081
VILLAGE HARBOR POA                      ALAN CRUMP POST OFFICE BOX 10765 FORT SMITH AR 72917
VILLAGE HOA OF OCALA INC                P O BOX 284 SILVER SPRINGS FL 34489
VILLAGE HOMES                           P.O. BOX 17547 AUSTIN TX 78760
VILLAGE INS AGENCY                      13438 BANDERA RD HELOTES TX 78023
VILLAGE MANOR HOMEOWNERS ASSOCIATION    814 E HAYWARD AVE PHOENIX AZ 85020
VILLAGE OF ADDISON                      35 TUSCARORA STREET ADDISON NY 14801
VILLAGE OF ADDISON                      1 FRIENDSHIP PLAZA ADDISON IL 60101-2786
VILLAGE OF ADDISON                      PO BOX 4794 CAROL STREAM IL 60197
VILLAGE OF ADELL                        508 SEIFERT STREET ADELL WI 53001
VILLAGE OF ALBION                       35 EAST BANK STREET ALBION NY 14411
VILLAGE OF ALMONT                       817 N MAIN STREET ALMONT MI 48003


Epiq Corporate Restructuring, LLC                                                                Page 1314 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1340 of 1490
Claim Name                             Address Information
VILLAGE OF ALUMET PARK                 12409 S THROOP STREET CALUMET PARK IL 60827
VILLAGE OF ARKPORT                     PO BOX 465 ARKPORT NY 14807
VILLAGE OF AROMA PARK                  P.O. BOX 117 AROMA PARK IL 60910
VILLAGE OF BALTIMORE                   200 HOLIDAY STREET BALTIMORE MD 21202
VILLAGE OF BARRINGTON                  200 SOUTH HOUGH STREET BARRINGTON IL 60010
VILLAGE OF BELLOWS FALLS               VIL OF BELLOWS FALLS-COL 7 SQUARE BELLOWS FALLS VT 05101
VILLAGE OF BELLWOOD                    3200 WASHINGTON BLVD. BELLWOOD IL 60104
VILLAGE OF BOSQUE FARMS                P.O. BOX 660 PERALTA NM 87042
VILLAGE OF BRIDGEVIEW                  7500 S OKETO AVE BRIDGEVIEW IL 60445
VILLAGE OF BROWN DEER                  4800 WEST GREEN BROOK DR BROWN DEER WI 53223
VILLAGE OF BRUCE                       100 W. RIVER AVE BRUCE WI 54819
VILLAGE OF CALUMET PARK                12409 S THROOP STREET CALUMET PARK IL 60827
VILLAGE OF CARBON CLIFF                1001 MANSUR AVE CARBON CLIFF IL 61239
VILLAGE OF CAROL STREAM                500 NORTH GARY AVENUE CAROL STREAM IL 60188
VILLAGE OF CASEYVILLE, IL              909 SOUTH MAIN STREET CASEYVILLE IL 62232
VILLAGE OF CASS CITY                   6506 MAIN ST CASS CITY MI 48426
VILLAGE OF CASSOPOLIS                  117 S BROADWAY SUITE 100 CASSOPOLIS MI 49031
VILLAGE OF CASTLETON                   PO BOX 126 CASTLETON NY 12033
VILLAGE OF CLEVES                      92 CLEVES AVENUE CLEVES OH 45002
VILLAGE OF CLYDE                       6 SOUTH PARK STREET CLYDE NY 14433
VILLAGE OF COAL CITY                   JACKIE 515 SOUTH BROADWAY COAL CITY IL 60416
VILLAGE OF COLONIE                     2 THUNDER ROAD COLONIE NY 12205
VILLAGE OF CRESTWOOD                   13840 SOUTH CICERO AVENUE CRESTWOOD IL 60445
VILLAGE OF CRETE                       524 WEST EXCHANGE STREET P.O. BOX 337 CRETE IL 60417
VILLAGE OF DEERFIELD                   850 WAUKEGAN ROAD DEERFIERLD IL 60015
VILLAGE OF DEERWOOD HOA, INC.          P.O.BOX 924176 HOMESTEAD FL 33092
VILLAGE OF DERBY LINE                  PO BOX 209 DERBY LINE VT 05830
VILLAGE OF DOLTON                      14014 PARK AVENUE DOLTON IL 60419
VILLAGE OF DUPO                        100 N SECOND DUPO IL 62239
VILLAGE OF EAST HAZEL CREST            1904 W. 174TH STREET EAST HAZEL CREST IL 60429
VILLAGE OF EATON HOA C/O PENCO MGMT.   5 CHRISTY DRIVE STE 302 CHADDS FORD PA 19317
INC
VILLAGE OF ELBURN                      301 E NORTH STREET ELBURN IL 60119
VILLAGE OF ELMSFORD                    BOARD OF WATER COMM'RS 15 SOUTH STONE AVENUE ELMSFORD NY 10523-3612
VILLAGE OF ELMWOOD PARK                11 CONTI PARKWAY ELMWOOD PARK IL 60707
VILLAGE OF EVERGREEN PARK              9418 S KEDZIE AVE EVERGREEN PARK IL 60805
VILLAGE OF FLEMINGTON                  P O BOX 275 FLEMINGTON MO 65650
VILLAGE OF FLOSSMOOR                   2800 FLOSSMOOR ROAD FLOSSMOOR IL 60422
VILLAGE OF FORRESTON                   102 S WALNUT AVE, PO BOX 206 FORRESTON IL 61030
VILLAGE OF FOWLERVILLE                 213 SOUTH GRAND AVE FOWLERVILLE MI 48836
VILLAGE OF FOX LAKE                    66 THILLEN DRIVE FOX LAKE IL 60020
VILLAGE OF FREEMAN SPUR                19072 FREEMAN SPUR ROAD FREEMAN SPUR IL 62841-0130
VILLAGE OF GLENCOE                     675 VILLAGE COURT GLENCOE IL 60022
VILLAGE OF GLENDALE HEIG               300 CIVIC CENTER PLAZA GLENDALE HEIGHTS IL 60139
VILLAGE OF GODFREY                     P. O. BOX 5067 GODFREY IL 62035
VILLAGE OF GOLF                        21 COUNTRY RD GOLF FL 33436
VILLAGE OF GOSHEN                      VILLAGE HALL 276 MAIN STREET GOSHEN NY 10924
VILLAGE OF GRANVILLE                   ATTN VILLAGE CLERK 51 QUAKER ST GRANVILLE NY 12832
VILLAGE OF GREENDALE                   6500 NORTHWAY GREENDALE WI 53129



Epiq Corporate Restructuring, LLC                                                                 Page 1315 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1341 of 1490
Claim Name                             Address Information
VILLAGE OF HALES CORNERS               5635 S. NEW BERLIN ROAD HALES CORNERS WI 53130
VILLAGE OF HEMPSTEAD                   99 NICHOLS COURT HEMPSTEAD NY 11551
VILLAGE OF HILLSIDE                    425 HILLSIDE AVENUE HILLSIDE IL 60162
VILLAGE OF HOFFMAN ESTATES             1900 HASSELL ROAD HOFFMAN ESTATES IL 60169
VILLAGE OF HOOSICK FALLS               24 MAIN STREET HOOSICK FALLS NY 12090
VILLAGE OF HUDSON FALLS                220 MAIN STREET HUDSON FALLS NY 12839
VILLAGE OF ISLAND LAKE                 3720 GREENLEAF AVENUE ISLAND LAKE IL 60042
VILLAGE OF JONESVILLE                  265 E CHICAGO STREET JONESVILLE MI 49250
VILLAGE OF KENT CITY                   P.O. BOX 296 KENT CITY MI 49330
VILLAGE OF LAKE DELTON                 50 WISCONSIN DELLS PKWY SOUTH PO BOX 87 LAKE DELTON WI 53940
VILLAGE OF LAKE GLENWOOD               106 QUARRY ROAD SUITE F HAMBURG NJ 07419
VILLAGE OF LAKE ISABELLA               LAKE ISABELLA VLG - TREA 1010 CLUBHOUSE DR LAKE ISABELLA MI 48893
VILLAGE OF LANCASTER                   P. O. BOX 8000 DEPT. NO. 643 BUFFALO NY 14267
VILLAGE OF LANSING                     3141 RIDGE RD LANSING IL 60438
VILLAGE OF LANSING MUNICIPAL           3141 RIDGE ROAD LANSING IL 60438
CORPORATION
VILLAGE OF LIBERTY                     167 NORTH MAIN STREET LIBERTY NY 12754
VILLAGE OF LINCOLNWOOD                 6900 N. LINCOLN AVENUE LINCOLNWOOD IL 60712
VILLAGE OF LINDENHURST                 2301 E. SAND LAKE ROAD LINDENHURST IL 60046-8934
VILLAGE OF LITTLE MILL HOA             PO BOX 1106 VOORHEES NJ 08043
VILLAGE OF LOMBARD                     255 EAST WILSON AVENUE LOMBARD IL 60148
VILLAGE OF LUDLOW ELECTRIC LIGHT       DEPARTMENT 9 POND ST LUDLOW VT 05149-1231
VILLAGE OF MARLBOROUGH COMMUNITY       ASSOC INC PO BOX 1831 LA PLATA MD 20646
VILLAGE OF MATTESON                    4900 VILLAGE COMMONS MATTESON IL 60443
VILLAGE OF MAYWOOD                     40 MADISON ST MAYWOOD IL 60153
VILLAGE OF MCCULLOM LAKE               4811 W ORCHARD DRIVE MCCULLOM LAKE IL 60050
VILLAGE OF MCCULLOM LAKE               4811 W ORCHARD DRIVE MCCOLLUM LAKE IL 60050
VILLAGE OF MCDONALD TRUMBULL CO        451 OHIO AVENUE MCDONALD OH 44437
VILLAGE OF MERRILL                     148 W SAGINAW ST MERRILL MI 48637
VILLAGE OF MIDLOTHIAN                  14801 S PULASKI RD MIDLOTHIAN IL 60445
VILLAGE OF MONTICELLO                  140 N MAIN ST MONTICELLO WI 53570
VILLAGE OF MORTON GROVE                6101 CAPULINA AVENUE MORTON GROVE IL 60053-2985
VILLAGE OF MOUNT PROSPECT              50 SOUTH EMERSON STREET MOUNT PROSPECT IL 60056
VILLAGE OF MULBERRY GROVE, IL          P.O. BOX 8, 205 WOOD ST MULBERRY GROVE IL 62262
VILLAGE OF MUNDELEIN                   300 PLAZA CIRCLE MUNDELEIN IL 60060
VILLAGE OF NORTH TROY                  VIL NORTH TROY - COLLECT PO BOX 514 NORTH TROY VT 05859
VILLAGE OF NYACK WATER DEPARTMENT      9 NORTH BROADWAY NYACK NY 10960
VILLAGE OF OAK LAWN                    9446 SOUTH RAYMOND AVENUE OAK LAWN IL 60453
VILLAGE OF OAKCREEK ASSOCIATION        PO BOX 1000 3205 LAKESIDE VILLAGE DRIVE 86301 PRESCOTT AZ 86304
VILLAGE OF OAKWOOD CONDO               UNIT OWNERS ASSOC. P.O. BOX 58279 CINCINNATI OH 45258
VILLAGE OF OLYMPIA FIELDS              20040 GOVERNORS HIGHWAY OLYMPIA FIELDS IL 60461
VILLAGE OF ORLAND HILLS                16033 S 94TH AVE ORLAND HILLS IL 60487
VILLAGE OF ORLAND PARK                 14700 RAVINIA AVE ORLAND PARK IL 60462
VILLAGE OF OVID                        114 EAST FRONT STREET OVID MI 48866
VILLAGE OF PALM SPRINGS                226 CYPRESS LANE PALM SPRINGS FL 33461-1699
VILLAGE OF PARDEEVILLE                 PO BOX 217 PARDEEVILLE WI 53954
VILLAGE OF PARK FOREST                 ATTN: WATER DEPARTMENT 350 VICTORY DRIVE PARK FOREST IL 60466
VILLAGE OF PECK                        PO BOX 317 PECK MI 48466
VILLAGE OF PHOENIX                     455 MAIN ST. PHOENIX NY 13135



Epiq Corporate Restructuring, LLC                                                                Page 1316 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1342 of 1490
Claim Name                             Address Information
VILLAGE OF PINCKNEY                    220 S HOWELL STREET PINCKNEY MI 48169
VILLAGE OF PINE PRAIRIE                VILLAGE OF PINE PRAIRIE P. O. BOX 380 PINE PRAIRIE LA 70576
VILLAGE OF PLAINFIELD                  24401 W LOCKPORT ST PLAINFIELD IL 60544
VILLAGE OF POSEN                       2440 WEST WALTER ZIMNY DRIVE POSEN IL 60469
VILLAGE OF QUINCY                      47 COLE STREET QUINCY MI 49082
VILLAGE OF RANDOLPH                    248 WEST STROUD STREET RANDOLPH WI 53956
VILLAGE OF RICHMONDVILLE               P.O. BOX 493 RICHMONDVILLE NY 12149
VILLAGE OF RIVER GROVE                 2621 N THATCHER RIVER GROVE IL 60171
VILLAGE OF RIVERDALE                   157 W 144TH STREET RIVERDALE IL 60827-2707
VILLAGE OF RIVEREDGE H.O.A.            47 FOREST VILLAGE PLACE CORDOVA TN 38018
VILLAGE OF ROAMING SHORES              2500 HAYFORD ROAD PO BOX 237 ROAMING SHORES OH 44084
VILLAGE OF ROBBINS                     3327 W 137TH STREET ROBBINS IL 60472
VILLAGE OF ROUND LAKE BE               PO BOX 7603 CAROL STREAM IL 60197
VILLAGE OF ROUND LAKE PARK             203 E. LAKE SHORE DR ROUND LAKE PARK IL 60073
VILLAGE OF ROXANA                      400 SOUTH CENTRAL ROXANA IL 62084
VILLAGE OF RUIDOSO                     VICTORIA TOY CHAVEZ 313 CREE MEADOWS DR RUIDOSO NM 88345
VILLAGE OF SAN SIMEON HOA              C/O UNITED COMMUNITY MGMT. CORP 11784 W. SAMPLE ROAD CORAL SPRINGS FL 33065
VILLAGE OF SARANAC LAKE                39 MAIN STREET SUITE 9 SARANAC LAKE NY 12983
VILLAGE OF SCHAUMBURG                  101 SCHAMBURG SCHAMBURG IL 60193-1899
VILLAGE OF SIDNEY                      21 LIBERTY ST SIDNEY NY 13838
VILLAGE OF SKOKIE                      PO BOX 309 SKOKIE IL 60076
VILLAGE OF SKOKIE                      5127 OAKTON STREET SKOGIE IL 60077
VILLAGE OF SOUTH CORNING               7 CLARK ST CORNING NY 14830
VILLAGE OF SOUTH HOLLAND               16220 WAUSAU AVE SOUTH HOLLAND IL 60473
VILLAGE OF SOUTH HOLLAND               16226 WAUSAU AVE SOUTH HOLLAND IL 60473
VILLAGE OF SOUTH HOLLAND               16240 WAUSAU AVENUE SOUTH HOLLAND IL 60473
VILLAGE OF SOUTH PEKIN                 209 W. MAIN ST., P.O. BOX 10 SOUTH PEKIN IL 61564
VILLAGE OF ST CHARLES                  110 W SPRUCE ST CHARLES MI 48655
VILLAGE OF STAMFORD                    GENA SWANTAK, TAX COLLECTOR 84 MAIN ST. STAMFORD NY 12167
VILLAGE OF STEGER                      35 WEST 34TH STREET STEGER IL 60475
VILLAGE OF STEWART MANOR               RECEIVER OF TAXES 120 COVET AVENUE STEWART MANOR NY 11530
VILLAGE OF STUART ASSOCIATION          P O BOX 2757 STUART FL 34995
VILLAGE OF TEQUESTA FLORIDA            345 TEQUESTA DRIVE TEQUESTA FL 33469
VILLAGE OF THOMPSONVILLE               JOYCE BOWMAN 21698 SHAWNEETOWN ROAD THOMPSONVILLE IL 62890
VILLAGE OF TUPPER LAKE                 53 PARK ST TUPPER LAKE NY 12986
VILLAGE OF TUXEDO PARK                 80 LORILLARD ROAD P.O. BOX 31 TUXEDO PARK NY 10987
VILLAGE OF VAN ETTEN                   VIL OF VAN ETTEN- COLLEC P.O. BOX 156 VAN ETTEN NY 14889
VILLAGE OF VILLA PARK                  20 S ARDMORE AVE VILLA PARK IL 60181
VILLAGE OF WALDEN                      1 MUNICIPAL SQ WALDEN NY 12586
VILLAGE OF WELLINGTON                  12300 FOREST HILL BLVD WELLINGTON FL 33414
VILLAGE OF WESTCHESTER                 10300 W ROOSEVELT RD WESTCHESTER IL 60154
VILLAGE OF WHEELING                    2 COMMUNITY BOULEVARD WHEELING IL 60090
VILLAGE OF WHEELING                    PO BOX 4898 CHICAGO IL 60680-4898
VILLAGE OF WINDSOR                     107 MAIN STREET, P.O. BOX 98 WINDSOR NY 13865
VILLAGE ON THE GREEN HOA, INC.         24701 US HIGHWAY 19 N STE 102 CLEARWATER FL 33763
VILLAGE PARK COMMUNITY ASSOCIATION     4552 MICHELSON DRIVE IRVINE CA 92612
VILLAGE PARK TOWNHOMES                 C/O EXCALIBRE MANAGEMENT PO BOX 200 MENTONE CA 92359
VILLAGE PLUMBING & AIR                 5403 KIRBY DR HOUSTON TX 77005
VILLAGE REALTY LTD                     309 N HIGH MT ORAB OH 45154



Epiq Corporate Restructuring, LLC                                                                 Page 1317 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1343 of 1490
Claim Name                               Address Information
VILLAGE REO DIVISION                     VILLAGE REALTY LTD 309 N. HIGH STREET MT. ORAB OH 45154
VILLAGE SQUARE HOMEOWNERS ASSOCIATION    5622 CALIFORNIA AVE SW SEATTLE WA 98136
VILLAGE STINE HOMEOWNERS ASSOCIATION     100 H STREET BAKERSFIELD CA 93304
VILLAGE WEST HOME OWNERS                 1855 GATEWAY BLVD., SUITE 300 CONCORD CA 94520
VILLAGES AT BERKLEY CA                   255 BERKLEY RD MANTUA NJ 08051
VILLAGES AT LYNX CREEK HOA ASSOCIATION   12200 E HWY 69 DEWEY AZ 86327
VILLAGES COMMUNITY DEV DIST              984 OLD MILL RUN THE VILLAGES FL 32162
VILLAGES OF FAIR LAKES ASSOC. INC.,      GREENS OF FAIRLAKES 365 HERNDON PARKWAY, SUITE 106 C/O NATIONAL REALTY
                                         PARTNERS LLC HERNDON VA 20170
VILLAGES OF PHEASANT RUN HOA INC         16690 PARK ROW HOUSTON TX 77084
VILLAGES OF URBANA COMMUNITY ASSOC.,     18401 WOODFIELD ROAD SUITE H GAITHERSBURG MD 20879
INC
VILLAGES OF WESTCREEK OWNER'S            ASSOC., INC. 12395 MILITARY DR. W. SAN ANTONIO TX 78253
VILLAGES ON LAKE AUGUSTA I CONDO ASSOC. 3409 PELICAN LANDING PARKWAY, SUITE 3 BONITA SPRINGS FL 34134
VILLAGEWALK OF SARASOTA HOA, INC.        8109 CAMINNARE DRIVE SARASOTA FL 34238
VILLAGEWALK OF WELLINGTON HOA            600 SANDTREE DR SUITE 109, CAPITAL REALTY ADVISORS PALM BEACH GARDENS FL 33403
VILLAGOMEZ, CONCEPSION                   ADDRESS ON FILE
VILLAJE DE MADERA CONDO ASSOC.           C/O CIRCLE POINT HOMES REAL ESTATE 12537 15TH AVENUE NE #207 SEATTLE WA 98125
VILLANUEVA, JOSEPHINE                    ADDRESS ON FILE
VILLANUEVA, VALERIE                      ADDRESS ON FILE
VILLARREAL, CHRISTINA                    ADDRESS ON FILE
VILLAS AT ABERDEEN HOA                   1630 DES PERES ROAD, SUITE 210 ST LOUIS MO 63131
VILLAS AT VIENNA SQUARE HOA              4220 DUNMORE DRIVE LAKE WALES FL 33859
VILLAS HOMEOWNERS ASSOCIATION, INC.      P.O. BOX 3481 TALLAHASSEE FL 32315-3481
VILLAS MAINTENANCE INC                   P. O. BOX 19439 PLANTATION FL 33318
VILLAS OF CASSELBERRY HOMEOWNER ASSOC.   1136 EAST DONEGAN AVENUE KISSIMMEE FL 34744
VILLAS OF DEERWOOD HOA, INC.             P. O. BOX 924176 HOMESTEAD FL 33092
VILLAS OF MADEIRA ASSOCIATION INC        13250 SW 135TH AVE MIAMI FL 33186
VILLAS OF VILLAGE GREEN POA, INC/        1487 SE COLCHESTER CIRCLE PORT ST LUCIE FL 34952
VILLAS OF WILLOWOOD HOA                  6620 LAKE WORTH ROAD SUITE F LAKE WORTH FL 33467
VILLE PLATTE TOWN                        VILLE PLATTE TOWN - COLL P O BOX 390 VILLE PLATTE LA 70586
VILLELA, KEVIN                           ADDRESS ON FILE
VILLENOVA TOWN                           VILLENOVA TOWN- TAX COLL 1094 BUTCHER ROAD SOUTH DAYTON NY 14138
VILMA CASTILLO &                         LUIS FRAGUADA SR 25845 N ARROWHEAD DR MUNDELEIN IL 60060
VILT AND ASSOCIATES PC                   5177 RICHMOND AVE STE 1142 HOUSTON TX 77056
VINALHAVEN TOWN                          VINALHAVEN TOWN-TAX COLL P.O. BOX 815 VINALHAVEN ME 04863
VINCE HEE ROOFING & A                    FULPER & S BOUREAU 114 POPLAR ST AMBLER PA 19002
VINCENT A BINDO                          844 GRANT AVE CROYDON PA 19021
VINCENT AGENCY INC DBA                   2101 SW 71ST STREET OKLAHOMA CITY OK 73159
VINCENT AGENCY INC DBA                   MULTI QUOTE INS 2101 SW 71ST STREET OKLAHOMA CITY OK 73159
VINCENT B BROCK JR                       4 MARKET ST LEICESTER NY 14481
VINCENT CAMAROTA                         36 IRON WORKS HILL RD BROOKFIELD CT 06804
VINCENT DINITTO &                        RENEE DINITTO 4861 SW 104TH AVE COOPER CITY FL 33328
VINCENT E. BRAXTON                       102 VAN BUREN ST ELGIN TX 78621
VINCENT MCDERMOTH                        350 1ST AVE MOUNT VERNON NY 10550
VINCENT P. DI MASI AND JODI B.           PRO SE - VINCENT P. DIMASI AND JODI B. RAPPAPORT 1 CHARCOAL HILL WESTPORT CT
RAPPAPORT                                06880
VINCENT PALIOTTA AND                     ANNA PALIOTTA 27 WINDY RIDGE RD WALLKILL NY 12589
VINCENT R VINE                           CONSTRUCTION PO BOX 3391 CRESTLINE CA 92325
VINCENT, AMY                             ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 1318 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1344 of 1490
Claim Name                             Address Information
VINCENT, KAYLEE                        ADDRESS ON FILE
VINCERE INDUSTRIES INC                 73983 HWY 111 PALM DESERT CA 92260
VINDAS MASONRY LLC                     JESUS ARGUEDAS V. 1175 BROCKMAN MCCLIMON ROAD GREER SC 29651
VINE GROVE CITY                        CITY OF VINE GROVE - CLE 300 W MAIN STREET VINE GROVE KY 40175
VINE MANAGEMENT OF OCALA, LLC          309 MARION OAKS COURSE OCALA FL 34473
VINEET KAPUR &                         SHALINI RAIJAL 9377 SAGAMORE CIR STRONGSVILLE OH 44136
VINELAND CITY -FISCAL                  VINELAND CITY -TAX COLLE 640 EAST WOOD STREET VINELAND NJ 08360
VINELAND MUNICIPAL UTILITIES           640 E WOOD ST PO BOX 1508 VINELAND NJ 08362
VINELAND-HUNTSVILLE                    MUT INS CO PO BOX 29 CLIMAX MN 56523
VINELAND-HUNTSVILLE                    P O BOX 29 CLIMAX MN 56523
VINES, LEILANI                         ADDRESS ON FILE
VINES, RICHARD                         ADDRESS ON FILE
VINEYARDS AT PINEY ORCHARD HOA INC     11351 RANDOM HILLS RD STE 500 FAIRFAX VA 22030
VINEYARDS TOWNHOMES ASSOCIATION        364 STONERIDGE RD. BLANCHARD ID 83804
VINKARA FLOORS/RUG LIQUDATORS          222 WANAQUE AVE POMPTON LAKES NJ 07442
VINLAND TOWN                           VINLAND TWN TREASURER 6085 COUNTY RD T OSHKOSH WI 54904
VINSON REAL ESTATE SERVICES LLC        11140 ROCKVILLE PIKE 400 ROCKVILLE MD 20852
VINSON, RAYVONTA                       ADDRESS ON FILE
VINTON COUNTY                          VINTON COUNTY - TREASURE 100 E MAIN ST, COURTHOUS MCARTHUR OH 45651
VINTON TOWN                            VINTON TOWN - TREASURER 311 S POLLARD ST VINTON VA 24179
VIOLA TOWN                             VIOLA TOWN - TAX COLLECT P O BOX 121 VIOLA DE 19979
VIOLA VILLAGE                          VIOLA VLG TREASURER PO BOX 38/ 106 W WISCONS VIOLA WI 54664
VIOLA, KELLY                           ADDRESS ON FILE
VIOLETA & JOSE ALDEGUER                5366 S VIA BALTRA TUCSON AZ 85706
VIOLETTA ZDRZALKA &                    PIOTR ZDRZALKA 3101 N ODELL AVE CHICAGO IL 60707
VIP CONTRACT, INC                      KEITH MURRAY 843 DAL SASSO ORANGE TX 77630
VIP REMODELING & CONSTRUCTION, INC.    40 COMMERCE DRIVE LEBANON IL 62254
VIP RESTORATION INC                    4640 FORBES BLVD, STE 120 V LANHAM MD 20706
VIP ROOFING SERVICE                    PACIFIC CROSSING INC. PO BOX 575 CENTERVILLE UT 84014
VIP-PROPERTY MGMT. SPECIALISTS, INC.   2531 ARAGON BLVD SUNRISE FL 33322
VIPER MANAGEMENT GROUP                 P O BOX 397 BOILING SPRINGS PA 17007
VIRA YITRAM                            ADDRESS ON FILE
VIRGIL E BROWN INS AGENC               4070 MAYFIELD S EUCLID OH 44121
VIRGIL TOWN                            VIRGIL TOWN - TAX COLLEC 1176 CHURCH STREET CORTLAND NY NY 13045
VIRGIN ISLANDS                         GAIL JOSEPH 5049 KONGENS GADE ST. THOMAS VI 00802
VIRGIN ISLANDS                         LINDA SCARBRIEL 5049 KONGENS GADE ST. THOMAS VI 00802
VIRGIN ISLANDS - ST JOHN               GOVERNMENT OF THE US VIR 5049 KONGENS GADE 18 ST JOHN 802 US VIRGIN ISLANDS
VIRGIN ISLANDS - ST THOM               GOVERNMENT OF THE US VIR 5049 KONGENS GADE 18 ST THOMAS 802 VIRGIN ISLANDS
VIRGIN ISLANDS SECRETARY OF STATE      5049 KONGENS GADE ST. THOMAS VI 00802
VIRGIN VALLEY WATER DISTRICT           500 RIVERDALE ROAD MESQUITE NV 89027
VIRGINIA                               COMPLIANCE PO BOX 640 RICHMOND VA 23218-0640
VIRGINIA                               GENERAL CONTACT PO BOX 640 RICHMOND VA 23218-0640
VIRGINIA                               GENERAL LICENSING PO BOX 640 RICHMOND VA 23218-0640
VIRGINIA BEACH CITY                    VIRGINIA BEACH CITY - TR 2401 COURTHOUSE DRIVEBU VIRGINIA BEACH VA 23456
VIRGINIA BEACH CITY TREASURER          2401 COURTHOUSE DRIVE MUNICIPAL CENTER VIRGINIA BEACH VA 23456
VIRGINIA BYRD                          2705 MILTER RD POWELL TN 37849
VIRGINIA CAPITAL REALTY                1106 NORTH THOMPSON STREET RICHMOND VA 29230
VIRGINIA CLANCY AGENCY                 PO BOX 17069 CLEARWATER FL 33762
VIRGINIA DMV                           P O BOX 27412 RICHMOND VA 23260



Epiq Corporate Restructuring, LLC                                                                 Page 1319 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1345 of 1490
Claim Name                               Address Information
VIRGINIA EDUCATORS CREDIT UNION          12626 NETTLES DR NEWPORT NEWS VA 23606
VIRGINIA FARM BUREA MUT                  12580 WEST CREEK PKWY RICHMOND VA 23238
VIRGINIA FARM BUREAU INS                 PO BOX 85098 RICHMOND VA 23285
VIRGINIA IGNATOWSKI RECEIVER             3333 CHILI AVE ROCHESTER NY 14624
VIRGINIA L. COOKE                        RHODE ISLAND LEGAL SERVICES JEFFREY C, ANKROM, ESQ. STEVEN FISCHBACH, ESQ. 56
                                         PINE STREET PROVIDENCE RI 02903
VIRGINIA L. GADDIS KIDWELL               WYNNE & WYNNE PRATER MONNING 137 W. JAMES STREET WILLS POINT TX 75169
VIRGINIA LEYENDECKER &                   KIRK LEYENDECKER 158 SUMAC ST APT 1 PHILADELPHIA PA 19128
VIRGINIA PROPERTY                        P O BOX 5568 GLENN ALLEN VA 23058
VIRGINIA RESTOR SERV INC                 13511 E BOUNDARY RD E MIDLOTHIAN VA 23112
VIRGINIA SECRETARY OF STATE              1300 E MAIN STREET RICHMOND VA 23219
VIRGINIA STATE CORP COMMISSION           PO BOX 1197 RICHMOND VA 23218-1197
VIRGINIA STATE CORPORATION COMMISSION    1300 E MAIN STREET RICHMOND VA 23219
VIRGINIA WERNER                          CANDY KERN-FULLER UPSTATE LAW GROUP 200 EAST MAIN STREET EASLEY SC 29640
VIRINO ROSARIO                           ADDRESS ON FILE
VIRISSIMO, MANUEL                        ADDRESS ON FILE
VIRIYA LAM                               ATTN: VIRIYA LAM 309 MILLBROOK AVE. RANDOLPH NJ 07869
VIROQUA CITY                             VIROQUA CITY TREASURER 202 N MAIN ST CITY HALL VIROQUA WI 54665
VIROQUA TOWN                             VIROQUA TN TREASURER E7865 UPPER MAPLE DALE R VIROQUA WI 54665
VIRTEVA LLC                              ATTN: LEGAL DEPARTMENT 6110 GOLDEN HILLS DRIVE MINNEAPOLIS MN 55416
VIRTUS NEWFLEET MULTI-SECTOR             INTERMEDIATE BOND FUND
VIRTUS NEWFLEET SENIOR FLOATING          RATE FUND
VIRTUS SEIX FLOATING RATE                HIGH INCOME FUND
VIRTUS SEIX FLOATING RATE HIF            MR. GEORGE KONSTANTINE GOUDELIAS, MBA MNG DIR & HEAD OF LEVERAGED FIN 1
                                         MAYNARD DRIVE SUITE 3200 PARK RIDGE NJ 07656-1879
VIRTUS SEIX HIGH INCOME FUND             MR. JAMES FITZPATRICK, CFA MANAGING DIRECTOR & PORTFOLIO MANAGER 1 MAYNARD
                                         DRIVE SUITE 3200 PARK RIDGE NJ 07656-1879
VISALLI, THOMAS                          ADDRESS ON FILE
VISCONTI EAST ASSOCIATION INC.           2000 LEGACY CLUB DRIVE MAITLAND FL 32751
VISION BUILDER OF THE GULF COAST         CURTIS LEWIS 114 ROYAL ST PORT ST. JOE FL 32456
VISION COMMUNITIES MANAGEMENT, INC.      5757 ALPHA ROAD SUITE 680 DALLAS TX 75240
VISION GC                                ANDRE VAUGHN ROSE 4859 W SLAUSON AVE, STE 390 LOS ANGELES CA 90056
VISION REALTY GROUP                      KELLY ALBRIGHT 4635 ANDREWS ST A N LAS VEGAS NV 89081
VISION REALTY LLC                        933 NORTHERN BLVD CLARKS SUMMIT PA 18411
VISION REMODEL AND CONSTRUCTION          CHRISTOPHER TODD DAVIS 814 W PONDEROSA HOBBS NM 88242
VISION SERVICE PLAN                      PO BOX 742788 LOS ANGELES CA 90074-2788
VISION SOLUTIONS, INC                    DEPT CH19317 PALATINE IL 60055-9317
VISION SOLUTIONS, INC.                   ATTN: GENERAL COUNSEL DEPT CH19317 PALATINE IL 60055-9317
VISION SOLUTIONS, INC.                   ATTN: GENERAL COUNSEL 2600 MICHELSON DRIVE 11TH FLOOR IRVINE CA 92612
VISO MANAGEMENT & CONST                  2 SURREY LN ANDOVER MA 01810
VISSER, TODD                             ADDRESS ON FILE
VISSERS, KATIE                           ADDRESS ON FILE
VISTA COMMUNITY ASSOCIATION MANAGEMENT   PO BOX 162147 ALTAMONTE SPRINGS FL 32716
VISTA CONDOS                             155 ROMEO RD SUITE 500 ROCHESTER MI 48307
VISTA DEL RIO                            3900 FRONTAGE ROAD STE 1 BULLHEAD CITY AZ 86442
VISTA FENCE CO. INCORPORATED             VISTA FENCE COMPANY INCORPORATED 1131 S. SANTA FE AVE. VISTA CA 92083
VISTA GARDENS HOA                        3414 MORNINGWOOD DRIVE OLNEY MD 20832
VISTA HILLS HOMEOWNERS ASSN. INC.        P.O. BOX 767 CLARCONA FL 32710
VISTA HILLS TOWNHOMES                    C/O HIETT PHARR & ASSOCIATES 2211 E MISSOURI N221 EL PASSO TX 79903
VISTA HOMEOWNERS ASSOCIATION             1600 W BROADWAY RD SUITE 200 TEMPE AZ 85282


Epiq Corporate Restructuring, LLC                                                                Page 1320 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1346 of 1490
Claim Name                               Address Information
VISTA HOMEOWNERS ASSOCIATION             5731 PALMER WAY SUITE B CARLSBAD CA 92010
VISTA IRRIGATION DISTRICT                1391 ENGINEER ST VISTA CA 92081
VISTA MONTANA                            68-950 ADELINA ROAD CATHEDRAL CITY CA 92234
VISTA PARK CONDO ASSOCIATION             PO BOX 391 FLAT ROCK MI 48134
VISTOSO COMMUNITY ASSOCIATION            6840 N. ORACLE RD. 130 TUCSON AZ 85704
VISUAL RISK IQ, LLC                      ATTN: JOE ORINGEL, MANAGING DIRECTOR 1131 IVERLEIGH TRAIL CHARLOTTE NC 28270
VITAL, ANNETTE                           ADDRESS ON FILE
VITALINO & MARGARITA                     & SERGIO MORALES 3976 HIGH SUMMIT DR DALLAS TX 75244
VITAS INS AGENCY                         231 CHERRY AVE AUBURN CA 95603
VITCO PROPERTIES INC                     2255 W SEPULVEDA BLVD TORRANCE CA 90501
VITEKA, JEREMY                           ADDRESS ON FILE
VITTATOE, ASIA                           ADDRESS ON FILE
VIVAR, PATRICIA                          ADDRESS ON FILE
VIVIAN CONSTRUCTION                      PO BOX 8303 SAINT THOMAS VI 00801
VIVIAN TOWN                              VIVIAN TOWN - TAX COLLEC PO BOX 832 VIVIAN LA 71082
VIVIANS REMODELING                       2615 SCR 504 FOREST MS 39074
VIZCARRA-CORONEL, ALEXIA                 ADDRESS ON FILE
VLADIMIR FLOROFF                         50 OVERLOOK AVE NORTH HALEDON NJ 07508
VLADIMIR JEREZANO VMJ GROUP              15048 SW 8TH LN. MIAMI FL 33194
VLADIMIR SUDIT, D/B/A VS INTERNATIONAL   JOSEPH J. HASPEL, ESQ. 40 MATTHEWS STREET, SUITE 201 GOSHEN NY 10924
VM BUILDERS LLC                          102 BELLE AVE MAYWOOD NJ 07607
VM ZARBO BUILDERS INC                    VINCENT M ZARBO 498 NEWTON RD PORT ORANGE FL 32127
VMWARE, INC.                             ATTN: GENERAL COUNSEL 3401 HILLVIEW AVE PALO ALTO CA 94304
VMWARE, INC.                             ATTN: LEGAL DEPARTMENT 3401 HILLVIEW AVENUE PALO ALTO CA 94304
VO, CRYSTAL                              ADDRESS ON FILE
VO, DUY                                  ADDRESS ON FILE
VOEGELE APPRAISALS                       629 QUINCY ST STE 205 RAPID CITY SD 57701
VOET, JOHN                               ADDRESS ON FILE
VOGE. INC                                JEAN ASBURY 14766 RAYMER STREET VAN NUYS CA 91405
VOGEL DISPOSAL SERVICE INC               121 BRICKYARD ROAD MARS PA 16046
VOGEL LAW FIRM LTD                       218 N P AVE FARGO ND 58107-1389
VOGEL, KAREN                             ADDRESS ON FILE
VOGEL, NICOLE                            ADDRESS ON FILE
VOGES, SHAINA                            ADDRESS ON FILE
VOIT MANAGEMENT                          ATTN: ESCROW DEPARTMENT 38770 SKY CANYON DRIVE SUITE B MURRIETA CA 92563
VOLINIA TOWNSHIP                         VOLINIA TOWNSHIP - TREAS 21138 FOSDICK RD DOWAGIAC MI 49047
VOLNEY TOWN                              VOLNEY TOWN-TAX COLLECTO 1445 CO RT 6, MUN BLDG FULTON NY 13069
VOLODIA ENTERPRISE INC                   3837 S 53RD PL FORT LAUDERDALE FL 33312
VOLPE DEVELOPERS LLC                     109 MIDVALE RD WANAQUE NJ 07465
VOLTA ROOFING INC                        LUIS MORALES 2329 SW 17 TERRACE MIAMI FL 33145
VOLUNTARY DISCLOSURE PROGRAM             FLORIDA DEPT OF REVENUE PO BOX 5139 TALLAHASSEE FL 32399
VOLUNTOWN TOWN                           VOLUNTOWN TOWN - TAX COL PO BOX 96 VOLUNTOWN CT 06384
VOLUSIA CNTY. WATER RESOURCES & UTIL.    123 WEST INDIANA AVENUE DELAND FL 32720
VOLUSIA COMMUNITY MANAGEMENT, INC.       PO BOX 730663 ORMONO BEACH FL 32173
VOLUSIA COUNTY                           VOLUSIA COUNTY-TAX COLLE 123 W INDIANA AVE - ROOM DELAND FL 32720
VOLUSIA COUNTY REVENUE DIVISION          123 WEST INDIANA AVE ROOM 103 DELAND FL 32720
VOLUSIA COUNTY TAX COLLECTOR             123 W INDIANA AVE ROOM 103 DELAND FL 32720
VOLUSIA COUNTY UTILITIES                 104 N RIVERSIDE DR EDGEWATER FL 32132
VONDA ALBERT AND BRUCE MORIN             DON BRUCE, ESQ. P.O BOX 674 BELCOURT ND 58316



Epiq Corporate Restructuring, LLC                                                                   Page 1321 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57         Main Document
                                                  Pg 1347 of 1490
Claim Name                            Address Information
VONNA LAMPKINS,                       OKMULGEE COUNTY TREASURER 314 W 7TH ST., STE 201 OKMULGEE OK 74447
VONORE CITY                           VONORE CITY-TAX COLLECTO PO BOX 218 VONORE TN 37885
VOORHEES TOWNSHIP                     2400 VOORHEES TOWN CENTER VOORHEES NJ 08043
VOORHEES TOWNSHIP                     VOORHEES TWP - COLLECTOR 2400 VOORHEES TOWN CENTE VOORHEES NJ 08043
VOORHEESVILLE C S (TN GU              VOORHEESVILLE CS-SCH COL P.O. BOX 201 VOORHEESVILLE NY 12186
VOORHEESVILLE C S (TN NE              VOORHEESVILLE CS-TAX COL PO BOX 201 VOORHEESVILLE NY 12186
VOORHEESVILLE VILLAGE                 VOORHEESVILLE VILLAGE- C 29 VOORHEESVILLE AVENUE VOORHEESVILLE NY 12186
VORA, JANVI                           ADDRESS ON FILE
VOS, JANELLE                          ADDRESS ON FILE
VOTARA CONSTRUCTION                   137 OLD US 17 HERTFORD NC 27944
VOTAW VILLAGE HOA INC                 1025 SARITA ST SANFORD FL 32773
VOTEY, LYANA                          ADDRESS ON FILE
VOUTOUR, MATTHEW                      ADDRESS ON FILE
VOWELS INS AGENCY                     9673 RIVERSIDE PARKWAY TULSA OK 74137
VOYAGER INDEMNITY                     260 INTERSTATE N CRCL SE ATLANTA GA 30339
VOYAGER INDEMNITY INSURANCE COMPANY   ATTN: GENERAL COUNSEL 260 INTERSTATE NORTH CIRCLE SE ATLANTA GA 30339-2110
VOYAGER INDEMNITY INSURANCE COMPANY   ATTN: GENERAL COUNSEL 1122 QUAIL ROOST DRIVE MIAMI FL 33157-6543
VOYTKO, BRIAN                         ADDRESS ON FILE
VOYZEY AND VOYZEY INS                 12185 HOTCHKISS RD BURTON OH 44021
VP CONTRACTING SERVICES               1056 SW 180 TER PEMBROKE PINES FL 33029
VR BROTHER CONSTRUCTION               PABLO VELAZQUEZ RIVERA PO BOX 276 CAMUY PR 00627
VRD CABINET                           414 N WILMINGTON AVE COMPTON CA 90220
VREEKE, KIMBERLEE                     ADDRESS ON FILE
VRM, ET AL.                           HOOD & LAY, LLC RHONDA STEADMAN HOOD, ESQ 1117 22ND STREET S, SUITE 101
                                      BIRMINGHAM AL 35205
VROON, JANELLE                        ADDRESS ON FILE
VT DEPT OF TAXES                      109 STATE ST MONTPELIER VT 05609-1401
VU PO CONSTRUCTION LLC                5121 ACADEMY DR METAIRIE LA 70003
VUE, BAO                              ADDRESS ON FILE
VUKEL GROUP INS AGENCY                INC 34-18 31ST AVE ASTORIA NY 11106
VULU, BENJAMIN                        ADDRESS ON FILE
VUONG, JOY                            ADDRESS ON FILE
VVIT: VIRTUS NEWFLEET MULTI-SECTOR    INTERMEDIATE BOND SERIES
W & G INVESTMENTS LLC                 COLLECTOR PO BOX 15013 PIKESVILLE MD 21282
W & P CONTRACTING, LLC                314 CHERRY ST WEATHERFORD TX 76086
W A NEUMANN CONST LLC                 30427 COMMERCE DR SAN ANTONIO FL 33576
W B GRANT INS AGENCY                  344 S MAIN ST BARNEGAT NJ 08005
W B MASON COMPANY INC                 PO BOX 981101 BOSTON MA 02298
W CANADA VALLEY CS (FA                W CANADA VALLEY CS - COL PO BOX 1538 BUFFALO NY 14240
W CANADA VLY C S (NEWP                W CANADA VLY C S - COLLE PO BOX 1538 BUFFALO NY 14240
W CLAY DAVENPORT                      PO BOX 564 TAFT TX 78390
W E BARRETT INC                       500 MARMARONECT AVE HARRISON NY 10528
W J OBRIEN INS AGENCY                 793 WASHINGTON ST STE 7 CANTON MA 02021
W LEE TAYLOR JR AGENCY                147 WAPPOO CREEK RD 502 CHARLESTON SC 29412
W N TUSCANO INS AGENCY                P O BOX 1027 GREENSBORO PA 15601
W POTTS GROVE SD / W POT              W. POTTS GROVE SD - COLL 998 CANDELORA DR. STOWE PA 19464
W T CHAPIN INC                        P O BOX 1278 NEWPORT NEWS VA 23601
W TAYLOR PROPERTIES LLC               210 WILLOW LAKE LANE SHARPSBURG GA 30277
W VA INS CO                           2493 ELLENBORO RD HARRISVILLE WV 26362



Epiq Corporate Restructuring, LLC                                                             Page 1322 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1348 of 1490
Claim Name                               Address Information
W VIRGINIA INS CO                        PO BOX 196 HARRISVILLE WV 26362
W W DEAL INS AGENCY                      917 2NS ST SOUTH NAMPA ID 83651
W&B REMODELING                           WILLIAM MOORE 48070 SUSAN DR LOT 14 TICKFAW LA 70466
W&W EXTERIORS &                          RICHARD & KELLY CARRERAS 219 ROLLING HILLS LN PERRYVILLE MO 63775
W&W HOUSE LEVELING & FOUNDATION REPAIR   CHRIS S WOOLSEY 1209 MT HOLLY ROAD EL DORADO AR 71730
W-B HOMEOWNERS ASSOCIATION INC           289 JONESBORO RD 175 MCDONOUGH GA 30253
W. MIDDLESEX S.D./LACKAW                 WEST MIDDLESEX AREA SD - 1742 MERCER W MIDDLESEX MERCER PA 16137
W. TAYLOR PROPERTIES LLC                 KRIS KOLARICH 210 WILLOW LAKE LANE SHARPSBURG GA 30277
W.B. PLUMBING SYSTEMS                    HOWARD W. BUCKMASTER 5180 SANDY POINT RD PRINCE FEDERICK MD 20678
W.C.F ENTERPRISES INC                    10731 WICKWOOD COURT ELLICOTT CITY MD 21042
W.E. DAVIS INS                           29 FREDERICK ST COLUMBUS OH 43206
W.G. REMODELING                          WALTER ALVAREZ 157 GREENRIDGE CIR LEAGUE CITY TX 77573
W.P.C.A.                                 BROOKFIELD WPCA 100 POCONO ROAD BROOKFIELD CT 06804
W.P.R.F., INC.                           1601 FORUM PLACE SUITE 500 WEST PALM BEACH FL 33407
W.R. CARLSON ROOFING SPECIALISTS INC.    4081 S. ACCESS RD ENGLEWOOD FL 34224
W.W. GRAINGER, INC.                      ATTN: GENERAL COUNSEL 100 GRAINGER PARKWAY LAKE FOREST IL 60045
WA CNTY FARMERS MUT INS                  435 THIRD STREET MARIETTA OH 45750
WA DEPT OF LABOR & INDUSTRIES            PO BOX 34974 SEATTLE WA 98124-1974
WA MUT INS ASSOC                         3873 CLEVELAND RD WOOSTER OH 44691
WA STATE DEPT OF REVENUE                 PO BOX 47464 OLYMPIA WA 98504-7464
WABASH COUNTY                            WABASH COUNTY - TREASURE 1 WEST HILL STREET, SUIT WABASH IN 46992
WABASH COUNTY                            WABASH COUNTY - TREASURE 401 MARKET STREET MT CARMEL IL 62863
WABASHA COUNTY                           WABASHA CO. - AUD/TREASU 625 JEFFERSON AVE WABASHA MN 55981
WABAUNSEE COUNTY                         WABAUNSEE COUNTY - TREAS 215 KANSAS AVE ALMA KS 66401
WACCAMAW INS AGENCY                      PO BOX 2410 MYRTLE BEACH SC 29578
WACCAMAW INS SRVCS                       1813 N OAK ST MYRTLE BEACH SC 29578
WACHAPREAGUE TOWN                        WACHAPREAGUE TOWN - TREA P.O. BOX 242 WACHAPREAGUE VA 23480
WACO INC                                 5450 LEWIS RD SANDSTON VA 23150
WACO TITLE COMPANY                       6815 ISAACS ORCHARD ROAD SUITE D SPRINGDALE AR 72762
WACO TOWN                                WACO TOWN-TAX COLLECTOR P O BOX 201 WACO GA 30182
WADDELL, TRACYE                          ADDRESS ON FILE
WADDLE EXTERIORS                         HEARTLAND EASY HOME 130 W. BROAD ST. STORY CITY IA 50248
WADE & COMPANY INC                       2023 N MURRAY WICHITA KS 67212
WADE CONSTRUCTION LLC                    JAMES WADE 81 MONDAY DR MILES CITY MT 59301
WADE JUST                                1520 11TH ST E GLENCOE MN 55336
WADE K. DAVIS STATE FARM INSURANCE       WADE K. DAVIS WADE K. DAVIS 321 BROADWAY STREET MYRTLE BEACH SC 29577
WADE SULLIVAN AND                        NIDA SULLIVAN 103 DEERFIELD DR LUFKIN TX 75901
WADE, GERRY                              ADDRESS ON FILE
WADE, KRIS                               ADDRESS ON FILE
WADE, TRAVIS                             ADDRESS ON FILE
WADENA COUNTY                            WADENA CO. - AUD/TREASUR 415 S JEFFERSON STREET WADENA MN 56482
WADENA COUNTY AUDITOR/TREASURER          415 JEFFERSON ST. S. RM 225 WADENA MN 56482
WADENA INSURANCE CO                      PO BOX 1336 DES MOINES IA 50306
WADLEY CITY                              WADLEY CITY-TAX DEPARTME P O BOX 219 WADLEY GA 30477
WAFD INS                                 7906 MENUAL BLVD NE ALBUQUERQUE NM 87710
WAGEWORKS INC.                           PO BOX 660212 DALLAS TX 75266-0212
WAGNER INS AGENCY                        207 WESTERN BLVD JACKSONVILLE NC 28546
WAGNER, HEATHER                          ADDRESS ON FILE
WAGNER, JANET                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 1323 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1349 of 1490
Claim Name                               Address Information
WAGNER, LEONARD                          ADDRESS ON FILE
WAGNER, NICHOLAS                         ADDRESS ON FILE
WAGONER COUNTY                           WAGONER COUNTY - TAX COL 307 E CHEROKEE ST WAGONER OK 74467
WAGONER COUNTY TREASURER                 307 E CHEROKEE WAGONER OK 74467
WAGONER COUNTY TREASURER                 WAGONER COUNTY COURTHOUSE 307 E CHEROKEE WAGONER OK 74467
WAGONER INS & APPRAISAL                  P O BOX 839 SNEADS FERRY NC 28460
WAGONER, BRANDON                         ADDRESS ON FILE
WAGONER, LINDA                           NICHOLAS A. STRATTON, ESQ. NIMA ASHTYANI, ESQ.; STRATTON STEPP ASHTYANI, LLP;
                                         55 HARRISTOWN RD STE 203 GLEN ROCK NJ 07452
WAHBA, RAMY                              ADDRESS ON FILE
WAHKIAKUM COUNTY                         WAHKIAKUM COUNTY - TREAS PO BOX 85 CATHLAMET WA 98612
WAHKIAKUM COUNTY TREASURER               64 MAIN STREET CATHLAMET WA 98612
WAHLE REAL ESTATE INC                    1308 SKYLINE DR JUNCTION CITY KS 66441
WAITS, BILLY                             ADDRESS ON FILE
WAITSFIELD TOWN                          WAITSFIELD TOWN-TAX COLL 4144 MAIN STREET WAITSFIELD VT 05673
WAITTES INS AGENCY                       116 BROADWAY NORWICH CT 06360
WAKE COUNTY                              WAKE COUNTY - TAX COLLEC 301 S. MCDOWELL STREET 3 RALEIGH NC 27601
WAKE COUNTY REVENUE DEPT                 301 S MCDOWELL ST STE 3800 RALEIGH NC 27601
WAKEFIELD CITY                           WAKEFIELD CITY - TREASUR 509 SUNDAY LAKE ST. WAKEFIELD MI 49968
WAKEFIELD NEIGHBORHOOD ASSOCIATION,      P.O.BOX 638 LAPLATA MD 20646
INC.
WAKEFIELD SHARP INC                      PO BOX 1173 NOVATO CA 94948
WAKEFIELD TOWN                           WAKEFIELD TOWN - TAX COL 1 LAFAYETTE STREET WAKEFIELD MA 01880
WAKEFIELD TOWN                           WAKEFIELD TOWN-TAX COLLE 2 HIGH STREET WAKEFIELD NH 03872
WAKEFIELD TOWN                           WAKEFIELD TOWN - TREASUR P O BOX 550 WAKEFIELD VA 23888
WAKESHMA TOWNSHIP                        WAKESHMA TOWNSHIP - TREA PO BOX 136 FULTON MI 49052
WAKULLA COUNTY                           WAKULLA COUNTY-TAX COLLE PO BOX 280 CRAWFORDVILLE FL 32326
WAKULLA COUNTY CLERK                     3056 CRAWFORDVILLE HWY CRAWFORDVILLE FL 32327
WAKULLA COUNTY TAX COLLECTOR             202 OCHLOCKONEE ST CRAWFORDVILLE FL 32327-0280
WALBRIG MAINTENANCE SERVICES, INC.       309 E 41 ST. HIALEAH FL 33013
WALBRIG SERVICES INC                     17800 NW 84 CT HIALEAH FL 33015
WALCOTT MUT INS ASSOC                    P O BOX 248 WALCOTT IA 52773
WALDEMAR T. TAMEL & LOIS E. TAMEL        10524 DAY TRAIL LANE SPRING TX 77379
WALDEN COMMUNITY SERVICES ASSOC., INC.   HILL WALLACK LLP 21 ROSZEL ROAD, PO BOX 5226 PRINCETON NJ 08543-5226
WALDEN LAKE POA                          1304 TEAKWOOD DRIVE UNIT 2 PLANT CITY FL 33563
WALDEN ON LAKE CONROE COMMUNITY          IMPROVEMENT ASSOC. 13301 WALDEN RD. MONTGOMERY TX 77356
WALDEN SECURITY                          PO BOX 742189 ATLANTA GA 30374-2189
WALDEN TOWN                              WALDEN TOWN-TAX COLLECTO 12 VERMONT ROUTE 215 WALDEN VT 05873
WALDEN TOWNHOUSE ASSOCIATION             830 S BUFFALO GROVE RD SUITE 118 BUFFALO GROVE IL 60089
WALDEN VILLAGE                           WALDEN VILLAGE-TAX COLLE 1 MUNICIPAL SQUARE WALDEN NY 12586
WALDMAN, GROSSFELD, APPEL & BAER, P.A.   455 MAIN STREET REISTERSTOWN MD 21136
WALDO TOWN                               WALDO TOWN - TAX COLLECT 54 GURNEY HILL WALDO ME 04915
WALDO VILLAGE                            WALDO VLG TREASURER P.O. BOX 202/810 W SECON WALDO WI 53093
WALDOBORO TOWN                           WALDOBORO TOWN - TAX COL 1600 ATLANTIC HIGHWAY WALDOBORO ME 04572
WALDOR & SCHULMAN                        220 S ORANGE AVE 2ND FL LIVINGSTON NJ 07039
WALDRON VILLAGE                          WALDRON VILLAGE - TREASU PO BOX 167 WALDRON MI 49288
WALDWICK BORO                            WALDWICK BORO - TAX COLL PO BOX 65 WALDWICK NJ 07463
WALENTA AND CO                           P O BOX 569 GREENVILLE NY 12083
WALES TOWN                               WALES TOWN - TAX COLLECT 3 HOLLOW RD WALES MA 01081



Epiq Corporate Restructuring, LLC                                                                  Page 1324 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1350 of 1490
Claim Name                             Address Information
WALES TOWN                             WALES TOWNS-TAX COLLECTO 175 CENTRE ROAD WALES ME 04280
WALES TOWN                             WALES TOWN - TAX COLLECT 12345 BIG TREE ROAD WALES CENTER NY 14169
WALES TOWNSHIP                         WALES TOWNSHIP - TREASUR 1372 WALES CENTER RD GOODELLS MI 48027
WALES VILLAGE                          WAUKESHA COUNTY TREASURE 515 W MORELAND BLVD. RM WAUKESHA WI 53188
WALES, GREG                            ADDRESS ON FILE
WALESKA CITY                           WALESKA CITY-TAX COLLECT 8891 FINCHER RD WALESKA GA 30183
WALGREEN CO.                           ATTN: MANAGED MARKETS LEGAL (FLU) 104 WILMOT ROAD MS 1446 DEERFIELD IL 60016
WALIGOSKE, JACI                        ADDRESS ON FILE
WALKER & ASSOCS                        7364 E WASHINGTON ST INDIANAPOLIS IN 46219
WALKER & FRICK CONST CO                INC 6015 W BROAD ST RICHMOND VA 23230
WALKER AND ASSOCS                      P O BOX 19445 INDIANAPOLIS IN 46219
WALKER BLDG SERVICES INC               18495 S DIXIE HWY STE129 MIAMI FL 33157
WALKER BROTHERS LTD                    PO BOX 10 BAILEYTON AL 35019
WALKER CITY                            WALKER CITY - TREASURER 4243 REMEMBRANCE RD NW WALKER MI 49534
WALKER CITY                            WALKER CITY - TAX COLLEC P O BOX 217 WALKER LA 70785
WALKER COUNTY                          WALKER COUNTY-TAX COMMIS PO BOX 510 ROCK SPRING GA 30739
WALKER COUNTY                          WALKER CO-REV COMMISSION 1803 3RD AVE - ROOM 102 JASPER AL 35501
WALKER COUNTY APPRAISAL                WALKER CAD - TAX COLLECT 1819 SYCAMORE AVE HUNTSVILLE TX 77340
WALKER COUNTY APPRAISAL DISTRICT       1819 SYCAMORE AVENUE HUNTSVILLE TX 77340
WALKER COUNTY CLERK                    1100 UNIVERSITY AVE STE 201 HUNTSVILLE TX 77340
WALKER COUNTY DISTRICT CLERK           1100 UNIVERSITY AVE ROOM 201 HUNTSVILLE TX 77340-4541
WALKER COUNTY JUDGE OF PROBATE         PO BOX 502 JASPER AL 35501
WALKER INS & FIN SRVCS                 P O BOX 60724 HOUSTON TX 77205
WALKER KING &                          AURELIE THUESON 2088 DAKOTA AVE PROVO UT 84663
WALKER LAKE WATER DISTRICT             175 WASSUK WAY WALKER LAKE NV 89415
WALKER LAKESHORES LANDOWNERS           100 WALKER LAKE ROAD SHOHOLA PA 18458
ASSOCIATION
WALKER TOWNSHIP                        WALKER TWP - TAX COLLECT PO BOX 7 MCCONNELLSTOWN PA 16660
WALKER TOWNSHIP                        WALKER TWP - TAX COLLECT 845 SNYDERTOWN RD HOWARD PA 16841
WALKER TOWNSHIP                        WALKER TWP - TAX COLLECT 6213 WILLIAM PENN HWY MIFFLINTOWN PA 17059
WALKER TOWNSHIP                        WALKER TWP - TAX COLLECT 192 VALLEY RD TAMAQUA PA 18252
WALKER TOWNSHIP SCHOOL D               TAMAQUA AREA SD - COLLEC 192 VALLEY RD TAMAQUA PA 18252
WALKER, AMBER                          ADDRESS ON FILE
WALKER, CORTNEY                        GAGNON, PEACOCK & VEREEKE, PLLC J.B. PEACOCK JR. 4245 N CENTRAL EXP, STE 250
                                       DALLAS TX 75205
WALKER, CYNTHIA                        ADDRESS ON FILE
WALKER, DOROTHY                        ADDRESS ON FILE
WALKER, ESCO                           ADDRESS ON FILE
WALKER, JAMES                          ADDRESS ON FILE
WALKER, JEANEVEE                       ADDRESS ON FILE
WALKER, JERRY                          ADDRESS ON FILE
WALKER, JESSICA                        ADDRESS ON FILE
WALKER, JESSICA                        ADDRESS ON FILE
WALKER, LATASHA                        ADDRESS ON FILE
WALKER, MAGGIE                         ADDRESS ON FILE
WALKER, NICHOLAS                       ADDRESS ON FILE
WALKER, TAWANA                         ADDRESS ON FILE
WALKER, VICKI                          ADDRESS ON FILE
WALKERVILLE VILLAGE                    WALKERVILLE VLG - TREASU BOX 97 WALKERVILLE MI 49459



Epiq Corporate Restructuring, LLC                                                                 Page 1325 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg     Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57          Main Document
                                                    Pg 1351 of 1490
Claim Name                              Address Information
WALL BORO                               WALL BORO - TAX COLLECTO 413 WALL AVE WALL PA 15148
WALL ROSE MUT INS                       100 AUTUMN ST ALIQUIPPA PA 15001
WALL TO WALL FLOORING                   LONNIE ADAMS 1561 WEST BERRY ST FT WORTH TX 76110
WALL TOWNSHIP                           WALL TOWNSHIP - TAX COLL 2700 ALLAIRE RD WALL NJ 07719
WALL TOWNSHIP TAX OFFICE                2700 ALLAIRE ROAD WALL NJ 07719
WALLA WALLA COUNTY                      WALLA WALLA COUNTY - TRE 315 W MAIN ST RM 204 WALLA WALLA WA 99362
WALLA WALLA COUNTY TREASURER            315 WEST MAIN ST WALLA WALLA WA 99362
WALLACE & TURNER INC                    P O BOX 209 SPRINGFIELD OH 45501
WALLACE COUNTY                          WALLACE COUNTY - TREASUR 313 N MAIN SHARON SPRINGS KS 67758
WALLACE ROOFING LLC                     5745 HILLMAN DR JACKSONVILLE FL 32244
WALLACE TOWN                            WALLACE TOWN - TREASURER 316 E. MURRAY ST. WALLACE NC 28466
WALLACE, JEFFREY                        ADDRESS ON FILE
WALLACETON BORO                         ASHLEY LANCASTE - TAX CO 72 PINE ST POB 129 WALLACETON PA 16876
WALLACETON-BOGGS MUNI AUTH              59 BLUE BALL ROAD WEST DECATUR PA 16878
WALLAGRASS PLANTATION                   WALLAGRASS PLNT-COLLECTO 1080 AROOSTOOK ROAD, SUI WALLGRASS ME 04781
WALLE, SAUL                             ADDRESS ON FILE
WALLED LAKE CITY                        WALLED LAKE CITY - TREAS 1499 E WEST MAPLE WALLED LAKE MI 48390
WALLENPAUPACK AREA S.D./                WALLENPAUPACK AREA SD - PO BOX 505 NEWFOUNDLAND PA 18445
WALLENPAUPACK AREA SD/HA                WALLENPAUPACK AREA SD - 416 CHESTNUT AVE HAWLEY PA 18428
WALLENPAUPACK ASD/PALMYR                WALLENPAUPACK AREA SD - 120 MADISON AVE HAWLEY PA 18428
WALLENPAUPACK LAKE                      ESTATES POA 1005 WALLENPAUPACK DR LAKE ARIEL PA 18436
WALLENPAUPACK S.D./TEXAS                JOHN HAGGERTY - TAX COLL 1438 SHADY LANE HONESDALE PA 18431
WALLENPAUPACK SCH DIST-B                BLOOMING GROVE TWP SD - P.O. BOX 35 TAFTON PA 18464
WALLENPAUPACK SCH DIST-L                LACKAWAXEN TWP SD - COLL 363 WESTCOLANG RD HAWLEY PA 18428
WALLENPAUPACK SCH DIST-P                WALLENPAUPACK AREA SD - 148 GUMBLETOWN ROAD PAUPACK PA 18451
WALLENPAUPACK SD/GREENE                 GREENE TWP - TAX COLLECT P.O. BOX 383 NEWFOUNDLAND PA 18445
WALLER CITY/ISD                         WALLER CITY/ISD - COLLEC 1918 KEY STREET WALLER TX 77484
WALLER CONSTR & RODNEY &                BRIDGET BUSBEE 1065 S FLORIDA AVE LAKELAND FL 33803
WALLER COUNTY                           WALLER COUNTY - TAX COLL 730 9TH STREET HEMPSTEAD TX 77445
WALLER COUNTY CLERK                     836 AUSTIN ST STE 217 HEMPSTEAD TX 77445
WALLER COUNTY TAX OFFICE                730 9TH ST HEMPSTEAD TX 77445-4534
WALLER, BRANDON                         ADDRESS ON FILE
WALLEY, NATALIE                         ADDRESS ON FILE
WALLINGFORD FIRE DISTRIC                WALLINGFORD FD 2-TAX COL PO BOX 254 EAST WALLINGFORD VT 05742
WALLINGFORD FIRE DISTRIC                WALLINGFORD FD 1-TAX COL PO BOX 87 WALLINGFORD VT 05773
WALLINGFORD TOWN                        WALLINGFORD TN - COLLECT 75 SCHOOL STREET WALLINGFORD VT 05773
WALLINGFORD TOWN                        WALLINGFORD TN - COLLEC 45 S MAIN STREET ROOM 20 WALLINGFORD CT 06492
WALLINGFORD WATER AND SEWER DIVISIONS   P.O. BOX 5003 WALLINGFORD CT 06492-7503
WALLINGFORD-SWARTHMORE S                WALLINGFORD-SWARTHMORE S 200 S PROVIDENCE RD WALLINGFORD PA 19086
WALLINGTON BORO                         WALLINGTON BORO-TAX COLL CIVIC CENTER 24 UNION BL WALLINGTON NJ 07057
WALLKILL C S (NEWBURGH)                 WALLKILL C S - TAX COLLE P.O. BOX 310 WALLKILL NY 12589
WALLKILL CS (CMBD TNS)                  WALLKILL CS-TAX COLLECTO PO BOX 310 WALLKILL NY 12589
WALLKILL TOWN                           TOWN OF WALLKILL- TAX RE 99 TOWER DRIVE MIDDLETOWN NY 10941
WALLOWA COUNTY                          WALLOWA COUNTY - TAX COL 101 SOUTH RIVER ST, RM 1 ENTERPRISE OR 97828
WALLS REALTY, LLC                       SARAH WALLS 31565 RUSH ST GARDEN CITY MI 48135
WALLS, BRIAN                            ADDRESS ON FILE
WALLS, CHILETTA                         ADDRESS ON FILE
WALLS, SHANE                            ADDRESS ON FILE
WALLYS CARPET                           ROBERT E. FORSTER 26007 E BASELINE ST SAN BERNARDINO CA 92410



Epiq Corporate Restructuring, LLC                                                                  Page 1326 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 1352 of 1490
Claim Name                              Address Information
WALNUT BEND HOME ASSOCIATION, INC.      10601 BRIAR FOREST DRIVE HOUSTON TX 77042
WALNUT CREEK HOMEOWNERS                 81 WALNUT DRIVE LEICESTER NC 28748
WALNUT CREEK TOWNHOUSE ASSOCIATION      20440 CENTURY BLVD SUITE 100 GERMANTOWN MD 20874
WALNUT GROVE - FOREST HILL ASSOC., INC. 555 PERKINS EXT, SUITE 200 MEMPHIS TN 38117
WALNUT GROVE RESIDENCE ASSOCIATION      1585 OLD NORCROSS RD 101 LAWRENCEVILLE GA 30046
WALNUT TREE CONDO PHASE 1               P O BOX 150484 HARTFORD CT 06115-0484
WALNUT VALLEY HOMES ASSOCIATION, INC.   1205 N. SHACKLEFORD ROAD LITTLE ROCK AR 72211
WALNUTPORT BORO                         ROBERT TRESKOT - TAX COL 856 S LINCOLN AVE WALNUTPORT PA 18088
WALPOLE TOWN                            WALPOLE TOWN - TAX COLLE 135 SCHOOL STREET WALPOLE MA 02081
WALPOLE TOWN                            WALPOLE TOWN - TAX COLLE 34 ELM STREET WALPOLE NH 03608
WALSH AND PARKER INS AGY                57 PUTNAM STREET WINTHROP MA 02152
WALSH COUNTY                            WALSH COUNTY - TREASURER 600 COOPER AVENUE GRAFTON ND 58237
WALSH COUNTY AUDITOR                    600 COOPER AVE GRAFTON ND 58237
WALSH CTY MUT INS                       PO BOX 375 MINTO ND 58261
WALSH, ALISON                           ADDRESS ON FILE
WALSH, DEBORAH                          ADDRESS ON FILE
WALSH, TIMOTHY                          ADDRESS ON FILE
WALSH, TRACEY                           ADDRESS ON FILE
WALSH-LACKO, NICHOLE                    ADDRESS ON FILE
WALT NELSON INS AGENCY                  313 S WAPATO AVE WAPATO WA 98951
WALT NEWTON INS AGENCY                  313 W MAIN STREET GRAND PRAIRIE TX 75050
WALT T PECKHAM                          ADDRESS ON FILE
WALTER BLACKMON INS                     773 HWY 138 STE 4 RIVERDALE GA 30296
WALTER CAPITAL OPPORTUNITY GP, LLC      AS TRUSTEE UNDER THE GRANTOR TRUST AGREEMENT DATED AS IF JULY 1, 2014 3000
                                        BAYPORT DR STE 100 TAMPA FL 33607
WALTER CAPITAL OPPORTUNITY LP           3000 BAYPORT DRIVE SUITE 100 TAMPA FL 33607
WALTER CPTL OPPORTUNITY GP, LLC         AS TRUSTEE RE AGREEMENT DTD 7/1/2014 3000 BAYPORT DR STE 100 TAMPA FL 33607
WALTER DEZA INS                         9228-A SIERRA AVE FONTANA CA 92335
WALTER EFRAIN MOROCHO MINGO             ADDRESS ON FILE
WALTER GARCIA JR                        ADDRESS ON FILE
WALTER GENERAL                          CONSTRUCTION LLC 815 N HOMESTEAD BLVD 442 HOMESTEAD FL 33030
WALTER GIBSON &                         ADDRESS ON FILE
WALTER HEATH AND                        ADDRESS ON FILE
WALTER J WESLEY                         ADDRESS ON FILE
WALTER LEE DONOPHAN                     ADDRESS ON FILE
WALTER LOTT & JACQUELINE                ADDRESS ON FILE
WALTER M JOHNSON TAX COLLECTOR          P O BOX 940 RICHLANDTOWN PA 18955
WALTER M. WOOD, JR., INC.               ATTN: ARTHUR URBANY-WOOD 4005 CHESTNUT STREET PHILADELPHIA PA 19104
WALTER MCDOWELL, ET AL.                 DUSTIN BOWMAN, ESQ. STEVEN ZALEWSKI & ASSOCIATES 125-10 QUEENS BOULEVARD,
                                        SUITE 218 KEW GARDENS NY 11415
WALTER MORTENSEN INS                    126 N MAIN ST PORTERVILLE CA 93257
WALTER MORTENSEN INS                    8500 STOCKDALE HWY 200 BAKERSFIELD CA 93311
WALTER OWEN SATTERFIELD                 ADDRESS ON FILE
WALTER PATRICK MORRIS AG                1540-B S MASON RD KATY TX 77450
WALTER STUMP INS                        1090 DETURKSVILLE RD PINE GROVE PA 17963
WALTER WENDLING                         ADDRESS ON FILE
WALTER, TERRILL                         ADDRESS ON FILE
WALTERS, YALON                          ADDRESS ON FILE
WALTHALL CNTY TAX COLLECT/ASSESSOR      200 BALL AVE TYLERTOWN MS 39667



Epiq Corporate Restructuring, LLC                                                                 Page 1327 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1353 of 1490
Claim Name                            Address Information
WALTHALL COUNTY                       WALTHALL COUNTY-TAX COLL 200 BALL AVENUE TYLERTOWN MS 39667
WALTHALL COUNTY CHANCERY CLERK        200 BALL AVENUE B TYLETOWN MS 39667
WALTHALL COUNTY CHANCERY CLERK        OF COURT PO BOX 351 TYLERTOWN MS 39667
WALTHALL COUNTY SOLID WASTE           807 MAGNOLIA AVE TYLERTOWN MS 39667
WALTHALL COUNTY SOLID WASTE           PO BOX 168 TYLERTOWN MS 39667
WALTHALL SACHSE AND PIPE              300 E SONTERRA BLVD1100 SAN ANTONIO TX 78258
WALTHAM CITY                          WALTHAM CITY - TAX COLLE 610 MAIN STREET WALTHAM MA 02452
WALTHOUR, CHERON                      ADDRESS ON FILE
WALTON AND ASSOCS                     3150 ALMADEN EXPWY 102 SAN JOSE CA 95118
WALTON C S (TN OF WALTON              WCSD SCHOOL TAX COLLECTO 111 MAIN STREET DELHI NY 13753
WALTON CITY - BOONE COUN              CITY OF WALTON - CLERK P O BOX 95 WALTON KY 41094
WALTON CONTRACTORS, LLC               2150 S CANALPORT AVE SUITE 5A-8 CHICAGO IL 60608
WALTON COUNTY                         WALTON COUNTY-TAX COMMIS 303 S HAMMOND DR-SUITE 1 MONROE GA 30655
WALTON COUNTY                         WALTON COUNTY-TAX COLLEC 571 US HWY 90 E, DEFUNIAK SPRINGS FL 32433
WALTON COUNTY CLERK OF COURT          571 US HIGHWAY 90 EAST DEFUNIAK SPRINGS FL 32433
WALTON COUNTY MOBILEHOME              TAX COMMISSIONER 303 S HAMMOND DR-SUITE 1 MONROE GA 30655
WALTON COUNTY TAX COLLECTOR           571 US HIGHWAY 90 EAST DE FUNIAK SPRINGS FL 32433
WALTON COUNTY TAX COMMISSIONER        303 S HAMMOND STE 100 MONROE GA 30655
WALTON EMC                            PO BOX 1347 MONROE GA 30655-1347
WALTON INS LLC                        3307 N HOLLARD SYLVANIA TOLDEO OH 43615
WALTON TOWN                           WALTON TOWN - TAX COLLEC 129 NORTH STREET WALTON NY 13856
WALTON TOWNSHIP                       WALTON TOWNSHIP - TREASU 4659 BRADLEY RD. CHARLOTTE MI 48813
WALTON VILLAGE                        WALTON VILLAGE - CLERK 21 NORTH STREET WALTON NY NY 13856
WALWORTH COUNTY                       WALWORTH COUNTY - TREASU PO BOX 325 SELBY SD 57472
WALWORTH TOWN                         WALWORTH TOWN - TAX COLL 3600 LORRAINE DRIVE WALWORTH NY 14568
WALWORTH TOWN                         WALWORTH TWN TREASURER PO BOX 386/ W6741 BRICK WALWORTH WI 53184
WALWORTH VILLAGE                      WALWORTH VLG TREASURER PO BOX 400 / 227 N MAIN WALWORTH WI 53184
WALZ GROUP, LLC                       ATTN: GENERAL COUNSEL 27398 VIA INDUSTRIA TEMECULA CA 92590
WALZ GROUP, LLC                       ATTN: KEVIN MILLER, SVP 27398 VIA INDUSTRIA TEMECULA CA 92590
WAM ROOFING LLC                       2410 W 14TH ST ODESSA TX 79763
WAMPSVILLE VILLAGE                    WAMPSVILLE VIL - VILLAGE P.O. BOX 51 WAMPSVILLE NY 13163
WAMPUM BORO                           WAMPUM BORO - TAX COLLEC 1029 MAIN ST. POB 167 WAMPUM PA 16157
WANAMINGO MUT                         P O BOX 279 WANAMINGO MN 55983
WANAQUE BORO                          WANAQUE BORO - TAX COLLE 579 RINGWOOD AVENUE WANAQUE NJ 07465
WANAQUE RESERVE COA                   PO BOX 11980 NEWARK NJ 07101
WANG, CARLEY                          ADDRESS ON FILE
WANG, DAN                             ADDRESS ON FILE
WANG, HSIAO-CHIH                      ADDRESS ON FILE
WANG, JASON                           ADDRESS ON FILE
WANGEN, JESSICA                       ADDRESS ON FILE
WANGEN, LYNDELLE                      ADDRESS ON FILE
WANKIER APPRAISAL & COMMUNICATIONS    INC 4700 S 900 E 55 SALT LAKE CITY UT 84117
WANT ADS OF TALLAHASSEE               2441 MONTICELLO DRIVE TALLAHASSEE FL 32303
WANTAGE TOWNSHIP                      WANTAGE TWP - COLLECTOR 888 STATE ROUTE 23 WANTAGE NJ 07461
WANTAGE TOWNSHIP TAX COLLECTOR        888 ROUTE 23 WANTAGE NJ 07461
WAPELLO COUNTY                        WAPELLO COUNTY - TREASUR 101 W FOURTH ST OTTUMWA IA 52501
WAPELLO COUNTY TREASURER              101 W FOURTH ST OTTUMWA IA 52501
WAPLES CONSTRUCTION                   PO BOX 447 RAMONA CA 92065
WAPPINGER CS (EAST FISHK              CLAUDIA HECKERT -TAX REC TOWN HALL 330 RT 376 HOPEWELL JUNCTION NY 12533



Epiq Corporate Restructuring, LLC                                                                Page 1328 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1354 of 1490
Claim Name                            Address Information
WAPPINGER CS (FISHKILL T              WAPPINGER CS - TAX RECEI 807 ROUTE 52 FISHKILL NY 12524
WAPPINGER CS (LAGRANGE                WAPPINGER CS - TAX RECEI 120 STRINGHAM RD LAGRANGEVILLE NY 12540
WAPPINGER CS (POUGHKEEP               TOWN OF POUGHKEEPSIE 1 OVEROCKER ROAD POUGHKEEPSIE NY 12603
WAPPINGER CS (WAPPINGER               WAPPINGER CS - TAX RECEI 20 MIDDLEBUSH RD WAPPINGERS FALL NY 12590
WAPPINGER FALLS VILL(POU              WAPPINGER FALLS VILL - C 2628 SOUTH AVE WAPPINGER FALLS NY 12590
WAPPINGER FALLS VILL(T-W              WAPPINGER FALLS VILL - C 2582 SOUTH AVENUE WAPPINGER FALLS NY 12590
WAPPINGER TOWN                        20 MIDDLEBUSH RD WAPPINGER FALLS NY 12590
WAPPINGER TOWN                        TOWN OF WAPPINGER - RECE 20 MIDDLEBUSH RD. WAPPINGER FALLS NY 12590
WARD AGENCY INC                       106 OCEAN AVE PT PLEASANT BEACH NJ 08742
WARD AGENCY INC                       P O BOX 1287 PT PLEASANT NJ 08742
WARD BOUTINE                          ADDRESS ON FILE
WARD COUNTY                           WARD COUNTY - TREASURER P.O. BOX 5005 MINOT ND 58702
WARD COUNTY                           WARD COUNTY - TAX COLLEC P.O. BOX 290 MONAHANS TX 79756
WARD COUNTY TREASURER                 P.O. BOX 5005 MINOT ND 58702
WARD FURNITURE & FLOORING             D.B. & J.A. WARD, INC 180TH 45 SOUTH HUNTSVILLE TX 77340
WARD INS GROUP                        1801 PRECINCT LINE RD B HURST TX 76054
WARD TOWNSHIP                         CO. TAX COLLECTION-WARD 118 MAIN ST WELLSBORO PA 16901
WARD, BRELYN                          ADDRESS ON FILE
WARD, DESIAREE                        ADDRESS ON FILE
WARD, JANET                           ADDRESS ON FILE
WARD, KATHRYNE                        ADDRESS ON FILE
WARD, LATOYA                          ADDRESS ON FILE
WARD, SHIMIKA                         ADDRESS ON FILE
WARD, TIERA                           ADDRESS ON FILE
WARD, WILLIAM                         ADDRESS ON FILE
WARD-TEK CONSTRUCTION, INC.           424 W. ROWLAND AVENUE SANTA ANA CA 92707
WARDELL VILLAGE                       WARDELL VILLAGE - COLLE PO BOX 1 WARDELL MO 63879
WARDEN, CANDICE                       ADDRESS ON FILE
WARDEN, SANDY                         ADDRESS ON FILE
WARDLOW APPRAISAL INC                 PO BOX 703 SEARCY AR 72145
WARDSBORO TOWN                        WARDSBORO TOWN- TAX COLL 71 MAIN STREET WARDSBORO VT 05355
WARE COUNTY                           WARE COUNTY-TAX COMMISSI P.O. BOX 1825 WAYCROSS GA 31502
WARE ROOFING                          ROBERT WARE 8614 BRAUN KNOLL SAN ANTONIO TX 78254
WARE TOWN                             WARE TOWN - TAX COLLECTO 126 MAIN STREET WARE MA 01082
WARE, BRITTNEY                        ADDRESS ON FILE
WARE, KAREN                           ADDRESS ON FILE
WARE, SONYA                           ADDRESS ON FILE
WAREHAM FIRE DISTRICT                 2550 CRANBERRY HWY WAREHAM MA 02571
WAREHAM TOWN                          WAREHAM TOWN-TAX COLLECT 54 MARION ROAD WAREHAM MA 02571
WARGIN, SHERRI                        ADDRESS ON FILE
WARMINSTER MUNICIPAL AUTHORITY        415 GIBSON AVE WARMINSTER PA 18974
WARMINSTER TOWNSHIP                   WARMINSTER TWP - TAX COL 48 SWAN WAY, SUITE 2 WARMINSTER PA 18974
WARNEMENT, RICHARD                    ADDRESS ON FILE
WARNER COX INS SRVCS INC              11650 N LANTERN RD 229 FISHERS IN 46038
WARNER ROBINS CITY/HOUST              WARNER ROBINS -TAX COLLE 700 WATSON BLVD WARNER ROBINS GA 31093
WARNER ROOF & H JARVIS &              J PAZERA & H PAZERA 417 S WINNEBAGO ST ROCKFORD IL 61102
WARNER ROOFING & RESTORATION          417 S. WINNEBAGO ST ROCKBORO IL 61102
WARNER TOWN                           WARNER TOWN - TAX COLLEC P.O.BOX 264 WARNER NH 03278
WARNER TOWNSHIP                       WARNER TOWNSHIP - TREASU PO BOX 176 ELMIRA MI 49730



Epiq Corporate Restructuring, LLC                                                                Page 1329 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1355 of 1490
Claim Name                            Address Information
WARNER, BRETT                         ADDRESS ON FILE
WARNER, GARY                          ADDRESS ON FILE
WARNER, JEREMY                        ADDRESS ON FILE
WARNS, MARK                           ADDRESS ON FILE
WARREN ADAMS INC                      11707 FAIR OAKS BLVD SUITE 300 FAIR OAKS CA 95628
WARREN ALDOUS AGENCY                  11959 FM 1764 SANTA FE TX 77510
WARREN AREA SD/BEAR LAKE              WARREN AREA SD - TAX COL 425 MAIN STREET BEAR LAKE PA 16402
WARREN AREA SD/BROKENSTR              WARREN AREA SD - TAX COL P.O. BOX 205 YOUNGSVILLE PA 16371
WARREN AREA SD/CHERRY GR              WARREN AREA SD - TAX COL 6334 CHERRY GROVE ROAD CLARENDON PA 16313
WARREN AREA SD/CONEWAGO               WARREN AREA SD - TAX COL 432 WEILER ROAD WARREN PA 16365
WARREN AREA SD/ELDRED TW              ELDRED TWP - TAX COLLECT 2133 SANFORD ROAD PITTSFIELD PA 16340
WARREN AREA SD/FARMINGTO              WARREN AREA SD - TAX COL 2600 SCRANTON HOLLOW RD. WARREN PA 16365
WARREN AREA SD/FREEHOLD               FREEHOLD TWP - TAX COLLE POB 202 PITTSFIELD PA 16340
WARREN AREA SD/GLADE TWP              CATHY VAVALA - TAX COLLE 160 JENNIE LN WARREN PA 16365
WARREN AREA SD/MEAD TWP               MEAD TWP - TAX COLLECTOR 128 DAVIDSON LANE CLARENDON PA 16313
WARREN AREA SD/PINE GROV              WARREN AREA SD - TAX COL 707 OLD STATE ROAD RUSSELL PA 16345
WARREN AREA SD/PITTSFIEL              WARREN AREA SD - TAX COL POB 186 YOUNGSVILLE PA 16371
WARREN AREA SD/PLEASANT               WARREN AREA SD - TAX COL 26 GIBSON STREET WARREN PA 16365
WARREN AREA SD/SHEFFIELD              WARREN AREA SD - TAX COL 310 CHURCH STPOB 997 SHEFFIELD PA 16347
WARREN AREA SD/SUGAR GRO              WARREN AREA SD - TAX COL 12255 JACKSON RUN RD SUGAR GROVE PA 16350
WARREN AREA SD/TIDIOUTE               SANDRA MARTIN - TAX COLL 81 MAIN ST. TIDIOUTE PA 16351
WARREN AREA SD/WARREN CI              CITY OF WARREN TAX OFFIC 318 W THIRD AVE-MUNI BLD WARREN PA 16365
WARREN AREA SD/WATSON TW              DONNA LANE - TAX COLLECT 3611 ROUTE 337 TIDIOUTE PA 16351
WARREN AREA SD/YOUNGSVIL              YOUNGSVILLE BOROUGH TREA 40 RAILROAD ST YOUNGSVILLE PA 16371
WARREN CITY                           CITY OF WARREN - TAX OFF 318 W THIRD AVE-MUNI BLD WARREN PA 16365
WARREN CITY (SUMMER TAX)              WARREN CITY - TREASURER ONE CITY SQUARE, STE 200 WARREN MI 48093
WARREN CITY (WINTER TAX)              WARREN CITY - TREASURER ONE CITY SQUARE, STE 200 WARREN MI 48093
WARREN COUNTY                         WARREN COUNTY - TREASURE 220 N COMMERCE AVE, SUIT FRONT ROYAL VA 22630
WARREN COUNTY                         WARREN COUNTY - TAX COLL P O BOX 240 WARRENTON NC 27589
WARREN COUNTY                         WARREN COUNTY-TAX COMMIS PO BOX 189 WARRENTON GA 30828
WARREN COUNTY                         WARREN COUNTY-TRUSTEE 201 LOCUST ST - SUITE 1P MCMINNVILLE TN 37110
WARREN COUNTY                         WARREN COUNTY-TAX COLLEC PO BOX 351 VICKSBURG MS 39181
WARREN COUNTY                         WARREN COUNTY - SHERIFF P O BOX 807 BOWLING GREEN KY 42102
WARREN COUNTY                         WARREN COUNTY - TREASURE 406 JUSTICE DR, ROOM 226 LEBANON OH 45036
WARREN COUNTY                         WARREN COUNTY - TREASURE 125 N. MONROE ST. STE. 6 WILLIAMSPORT IN 47993
WARREN COUNTY                         WARREN COUNTY - TREASURE 301 N BUXTON,STE 102 INDIANOLA IA 50125
WARREN COUNTY                         WARREN COUNTY - TREASURE 100 WEST BROADWAY MONMOUTH IL 61462
WARREN COUNTY                         WARREN COUNTY - COLLECTO 101 MOCKINGBIRD LN, SUIT WARRENTON MO 63383
WARREN COUNTY CHANCERY CLERK          P.O. BOX 351 VICKSBURG MS 39181-0351
WARREN COUNTY SHERIFF                 PO BOX 807 BOWLING GREEN KY 42102
WARREN COUNTY TAX ADMINSTRATOR        548 WEST RIDGEWAY ST WARRENTON NC 27589
WARREN COUNTY TAX COLLECTION OFFICE   117 S MAIN STREET WARRENTON NC 27589
WARREN COUNTY TAX COLLECTOR           1009 CHERRY STREET VICKSBURG MI 39183
WARREN COUNTY TAX COLLECTOR           1009 CHERRY STREET VICKSBURG MS 39183
WARREN COUNTY TREASURER               P.O. BOX 217 INDIANOLA IA 50125-0217
WARREN HOWARD                         216 BIRCHWOOD DR PINE BUSH NY 12566
WARREN INS                            950 PENINSULA CORP 1012 BOCA RATON FL 33487
WARREN J BAIN                         ADDRESS ON FILE
WARREN JENKINS JR &                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1330 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg     Doc 142    Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1356 of 1490
Claim Name                            Address Information
WARREN REED INS                       1521 US HWY 395 N GARDNERVILLE NV 89410
WARREN RESTORATION LLC                174 BRADLEYBRANCH RDSTE4 ARDEN NC 28704
WARREN TADLOCK TRUSTEE                5970 FAIRVIEW RD STE 650 CHARLOTTE NC 28210
WARREN TOWN                           WARREN TOWN -TAX COLLECT 48 HIGH STREET WARREN MA 01083
WARREN TOWN                           WARREN TOWN - TAX COLLEC 514 MAIN STREET WARREN RI 02885
WARREN TOWN                           WARREN TOWN - TAX COLLEC 8 WATER STREET WARREN NH 03279
WARREN TOWN                           WARREN TOWN - TAX COLLEC 167 WESTERN RD WARREN ME 04864
WARREN TOWN                           WARREN TOWN - TAX COLLEC PO BOX 337 WARREN VT 05674
WARREN TOWN                           WARREN TOWN - TAX COLLEC 50 CEMETERY ROAD WARREN CT 06754
WARREN TOWN                           WARREN TOWN - TAX COLLEC 929 ROCK HILL RD MOHAWK NY 13407
WARREN TOWN                           TAX COLLECTOR 720 112TH ST ROBERTS WI 54023
WARREN TOWN                           WARREN TWN TREASURER 720 112TH ST ROBERTS WI 54023
WARREN TOWN                           WARREN TWN TREASURER N1339 COUNTY RD E REDGRANITE WI 54970
WARREN TOWNSHIP                       WARREN TWP-TAX COLLECTOR 46 MOUNTAIN BOULEVARD WARREN NJ 07059
WARREN TOWNSHIP                       WARREN TWP - TAX COLLECT 7920 WARD DR MERCERSBURG PA 17236
WARREN TOWNSHIP                       WARREN TWP - TAX COLLECT 1454 NEWMAN RD WARREN CENTER PA 18851
WARREN TOWNSHIP                       WARREN TOWNSHIP - TREASU 4376 W SAGINAW RD COLEMAN MI 48618
WARREN TREPTOW &                      ANGELICA HELLER 2119 PALM CASTLE DR LEAGUE CITY TX 77573
WARREN VILLAGE COA                    PO BOX 57 ALLAMUCHY NJ 07820
WARREN W. PRATT, JR., MONA G. PRATT   HENRY W. MCLAUGHLIN THE LAW OFFICE OF HENRY MCLAUGHLIN, P.C. 8 AND MAIN BLDG
                                      707 E MAIN STT, STE 1050 RICHMOND VA 23219
WARREN, FAITH                         ADDRESS ON FILE
WARREN, MIA                           ADDRESS ON FILE
WARREN, SHUNTE                        ADDRESS ON FILE
WARREN, TEEANESHIA                    ADDRESS ON FILE
WARRENS VILLAGE                       WARRENS VLG TREASURER P.O. BOX 97 / 301 MAIN S WARRENS WI 54666
WARRENSBURG CEN.SCH.(CMB              WARRENSBURG CS-TAX COLLE 1 JAMES STREET WARRENSBURG NY 12885
WARRENSBURG CS (TN OF LA              WARRENSBURG CS-TAX COLLE PO BOX 392 TN HALL LAKE GEORGE NY 12845
WARRENSBURG TOWN                      WARRENSBURG TOWN-TAX COL 3797 MAIN STREET WARRENSBURG NY 12885
WARRENTON TOWN                        WARRENTON TOWN - TREASUR 18 COURT ST WARRENTON VA 20186
WARRICK COUNTY                        WARRICK COUNTY - TREASUR ONE COUNTY SQUARE STE. 2 BOONVILLE IN 47601
WARRICK COUNTY TREASURER              1 COUNTY SQUARE STE 270 BOONVILLE IN 47601
WARRINER, CARL                        ADDRESS ON FILE
WARRINGTON TOWNSHIP                   WARRINGTON TWP - TAX COL 595 POPLAR RD DILLSBURG PA 17019
WARRINGTON TOWNSHIP                   MILLIE SELIGA-TAX COLLEC 3400 PICKERTOWN RD UNIT CHALFONT PA 18914
WARRIOR RUN S.D./ANTHONY              WARRIOR RUN SD - TAX COL PO BOX 4891 (LOCK BOX) LANCASTER PA 17604
WARRIOR RUN S.D./DELAWAR              WARRIOR RUN SD - TAX COL PO BOX 4891 (LOCK BOX) LANCASTER PA 17604
WARRIOR RUN S.D./GREGG T              WARRIOR RUN SD - TAX COL PO BOX 4891 (LOCK BOX) LANCASTER PA 17604
WARRIOR RUN S.D./LIMESTO              WARRIOR RUN SD - TAX COL PO BOX 4891 (LOCK BOX) LANCASTER PA 17604
WARRIOR RUN S.D./WATSONT              WARRIOR RUN SD - TAX COL PO BOX 4891 (LOCK BOX) LANCASTER PA 17604
WARRIORS MARK TOWNSHIP                ANNETTE FRY - TAX COLLEC 2531 FRYS LANE TYRONE PA 16686
WARSAW CS.(CMBND.TWNS)                WARSAW CS - TAX COLLECTE FIVE STAR BANK- 220 LIBE WARSAW NY 14569
WARSAW TOWN                           WARSAW TOWN - TAX COLLEC 83 CENTER ST. WARSAW NY 14569
WARSAW TOWN                           WARSAW TOWN - TREASURER P O BOX 730 WARSAW VA 22572
WARSAW TOWNSHIP                       WARSAW TWP - TAX COLLECT 273 JIMTOWN RD BROOKVILLE PA 15825
WARSAW TWP (SCHOOL BILLI              WARSAW TWP - TAX COLLECT 273 JIMTOWN RD BROOKVILLE PA 15825
WARSAW VILLAGE                        WARSAW VILLAGE - CLERK P.O. BOX 49 WARSAW NY 14569
WARTRACE TOWN                         WARTRACE TOWN-TAX COLLEC PO BOX 158 WARTRACE TN 37183
WARWICK CITY (MTP)                    WARWICK CITY - TAX COLLE 51 DRAPER AVENUE WARWICK RI 02889



Epiq Corporate Restructuring, LLC                                                                Page 1331 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1357 of 1490
Claim Name                            Address Information
WARWICK CONDOMINIUM ASSOCIATION INC   108 SOUTH RALEIGH AVENUE ATLANTIC CITY NJ 08401
WARWICK S.D./ELIZABETH T              WARWICK SD - TAX COLLECT 301 W ORANGE STREET LITITZ PA 17543
WARWICK S.D./LITITZ BORO              WARWICK AREA SD - COLLEC 301 W ORANGE STREET LITITZ PA 17543
WARWICK S.D./WARWICK TWP              WARWICK SD - TAX COLLECT 301 W ORANGE STREET LITITZ PA 17543
WARWICK TAX COLLECTOR                 3275 POST ROAD WARWICK RI 02889
WARWICK TOWN                          WARWICK TOWN - TAX COLLE 12 ATHOL RD WARWICK MA 01378
WARWICK TOWN                          WARWICK TN - TAX RECEIVE 132 KINGS HWY WARWICK NY 10990
WARWICK TOWNSHIP                      LYNN REAPSOME - TAX COLL 315 CLAY RD LITITZ PA 17543
WARWICK TOWNSHIP                      WARWICK TWP - TAX COLLEC 1733 TOWNSHIP GREEN JAMISON PA 18929
WARWICK TOWNSHIP WATER & SEWER        P. O. BOX 315 JAMISON PA 18929
AUTHORITY
WARWICK VALLEY CENT                   132 KINGS HIGHWAY WARWICK NY 10990-3115
WARWICK VALLEY CENT. (WA              WARWICK VALLEY CENT-COLL 132 KINGS HIGHWAY WARWICK NY 10990
WARWICK VALLEY CENT.(CHE              WARWICK VALLEY CENT-COLL 132 KING HIGHWAY WARWICK NY 10990
WARWICK VILLAGE                       WARWICK VILLAGE-CLERK P.O. BOX 369 WARWICK NY 10990
WASATCH COUNTY                        WASATCH COUNTY-TREASURER 25 NORTH MAIN ST HEBER CITY UT 84032
WASCO COUNTY                          WASCO COUNTY - TAX COLLE 511 WASHINGTON ST 208 THE DALLES OR 97058
WASCOTT TOWN                          DOUGLAS COUNTY TREASURER 1313 BELKNAP ST, RM 102 SUPERIOR WI 54880
WASECA COUNTY                         WASECA COUNTY - TREASURE PO BOX 47 WASECA MN 56093
WASHAKIE COUNTY                       WASHAKIE COUNTY-TREASURE 1001 BIG HORN AVE 104 WORLAND WY 82401
WASHBURN CITY                         WASHBURN CITY TREASURER PO BOX 638 WASHBURN WI 54891
WASHBURN TOWN                         WASHBURN TOWN -TAX COLLE 1287 MAIN STREET WASHBURN ME 04786
WASHINGTON                            WASHINGTON - TAX COLLECT 2895 VERMONT ROUTE 110 WASHINGTON VT 05675
WASHINGTON                            150 ISRAEL RD SW TURNWATER WA 98201
WASHINGTON BORO                       WASHINGTON BORO-TAX COLL 100 BELVIDERE AVENUE, RO WASHINGTON NJ 07882
WASHINGTON CITY                       CARLA N. MAST - TREASURE 55 W MAIDEN ST WASHINGTON PA 15301
WASHINGTON CITY                       WASHINGTON CITY-TAX COLL P O BOX 9 WASHINGTON GA 30673
WASHINGTON CNTY CO OP                 33 35 MAIN ST GREENWICH NY 12834
WASHINGTON CNTY MTL INS               1664 WASHINGTON ST BLAIR NE 68008
WASHINGTON COUNTY                     383 BROADWAY B FORT EDWARD NY 12828
WASHINGTON COUNTY                     WASHINGTON COUNTY - TREA 100 WEST BEAU ST STE 102 WASHINGTON PA 15301
WASHINGTON COUNTY                     WASHINGTON COUNTY - COLL 35 WEST WASHINGTON ST, S HAGERSTOWN MD 21740
WASHINGTON COUNTY                     WASHINGTON COUNTY - TREA 1 GOVERNMENT CENTER PLAC ABINGDON VA 24210
WASHINGTON COUNTY                     WASHINGTON COUNTY - COLL 120 ADAMS ST PLYMOUTH NC 27962
WASHINGTON COUNTY                     WASHINGTON CO-TAX COMMIS PO BOX 469 SANDERSVILLE GA 31082
WASHINGTON COUNTY                     WASHINGTON CO-TAX COLLEC PO BOX 1038 CHIPLEY FL 32428
WASHINGTON COUNTY                     WASHINGTON CO-REV COMMIS PO BOX 847 CHATOM AL 36518
WASHINGTON COUNTY                     WASHINGTON COUNTY-TRUSTE PO BOX 215 JONESBOROUGH TN 37659
WASHINGTON COUNTY                     WASHINGTON CO-TAX COLLEC PO BOX 9 GREENVILLE MS 38702
WASHINGTON COUNTY                     WASHINGTON COUNTY - SHER 124 E MAIN ST SPRINGFIELD KY 40069
WASHINGTON COUNTY                     WASHINGTON COUNTY - TREA 205 PUTNAM ST, COURTHOUS MARIETTA OH 45750
WASHINGTON COUNTY                     WASHINGTON COUNTY - TREA 99 PUBLIC SQUARE STE. 10 SALEM IN 47167
WASHINGTON COUNTY                     WASHINGTON COUNTY - TREA PO BOX 889 WASHINGTON IA 52353
WASHINGTON COUNTY                     WASHINGTON COUNTY - TREA PO BOX 200 STILLWATER MN 55082
WASHINGTON COUNTY                     WASHINGTON COUNTY - TREA 101 E. ST. LOUIS ST. NASHVILLE IL 62263
WASHINGTON COUNTY                     WASHINGTON COUNTY - COLL 102 N MISSOURI POTOSI MO 63664
WASHINGTON COUNTY                     WASHINGTON COUNTY - TREA 214 C STREET WASHINGTON KS 66968
WASHINGTON COUNTY                     WASHINGTON COUNTY - TREA PO BOX 348 BLAIR NE 68008
WASHINGTON COUNTY                     WASHINGTON COUNTY - COLL 280 N COLLEGE, STE 202 FAYETTEVILLE AR 72701



Epiq Corporate Restructuring, LLC                                                               Page 1332 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1358 of 1490
Claim Name                              Address Information
WASHINGTON COUNTY                      WASHINGTON COUNTY - COLL 400 S JOHNSTONE RM 200 BARTLESVILLE OK 74003
WASHINGTON COUNTY                      WASHINGTON COUNTY-TREASU 150 ASH STREET AKRON CO 80720
WASHINGTON COUNTY                      WASHINGTON COUNTY - TREA 256 E COURT STREET WEISER ID 83672
WASHINGTON COUNTY                      WASHINGTON COUNTY-TREASU 197 EAST TABERNACLE ST. GEORGE UT 84770
WASHINGTON COUNTY                      WASHINGTON CO TAX COLLEC 155 N 1ST AVENUE, STE 13 HILLSBORO OR 97124
WASHINGTON COUNTY                      PROPERTY TAX PAYMENT CENTER PO BOX 3587 PORTLAND OR 97208-3587
WASHINGTON COUNTY /SEMIA               WASHINGTON COUNTY - COLL 35 WEST WASHINGTON ST, S HAGERSTOWN MD 21740
WASHINGTON COUNTY AUDITOR              205 PUTNAM STREET MARIETTA OH 45750-3090
WASHINGTON COUNTY CHANCERY CLERK       P.O. BOX 309 GREENVILLE MS 38702
WASHINGTON COUNTY CHANCERY CLERK OF    900 WASHINGTON AVE, 2 GREENVILLE MS 38701
WASHINGTON COUNTY CLERK & MASTER       108 W JACKSON BLVD STE 2157 JONESBORO TN 37659
WASHINGTON COUNTY COLLECTOR            102 NORTH MISSOURI POTOSI MO 63664
WASHINGTON COUNTY DISTRICT CLERK       100 E MAIN, STE 304 BRENHAM TX 77833-3753
WASHINGTON COUNTY FARMER               PO BOX 1050 FAYETTEVILLE AR 72702
WASHINGTON COUNTY JUDGE OF PROBATE     403 COURT ST CHATOM AL 36518
WASHINGTON COUNTY RECORDER OF DEEDS    100 W. BEAU STREET SUITE 204 WASHINGTON PA 15301
WASHINGTON COUNTY TAX                  PAYOR SERVICES P.O. BOX 200 STILLWATER MN 55082-0200
WASHINGTON COUNTY TAX ASSESSOR         155 N FIRST AVE HILLSBORO OR 97124
WASHINGTON COUNTY TAX CLAIM BUREAU     100 W BEAU ST STE 205 WASHINGTON PA 15301
WASHINGTON COUNTY TAX COLLECTOR        P.O. BOX 1007 PLYMOUTH NC 27962-1007
WASHINGTON COUNTY TAX COLLECTOR        1331 S BLVD STE 101 CHIPLEY FL 32428
WASHINGTON COUNTY TAX COLLECTOR        900 WASHINGTON GREENVILLE MS 38702
WASHINGTON COUNTY TAX COLLECTOR        280 NORTH COLLEGE ST. SUITE 202 FAYETTEVILLE AK 72701
WASHINGTON COUNTY TAX COLLECTOR        256 EAST COURT STREET WEISER ID 83672
WASHINGTON COUNTY TAX COMMISSIONER     115 JONES ST SANDERSVILLE GA 31082
WASHINGTON COUNTY TREASURER            383 BROADWAY FORT EDWARD NE 12828
WASHINGTON COUNTY TREASURER            100 WEST BEAU STREET RM 102 WASHINGTON PA 15301
WASHINGTON COUNTY TREASURER            35 W WASHINGTON ST RM 102 HAGERSTOWN MD 21740
WASHINGTON COUNTY TREASURER            35 W WASHINGTON ST STE 102 HAGERSTOWN MD 21740-5500
WASHINGTON COUNTY TREASURER            1 GOVERNMENT CENTER PLACE SUITE B ABINGDON VA 24210-8484
WASHINGTON COUNTY TREASURER            99 PUBLIC SQ SALEM IN 47167
WASHINGTON COUNTY TREASURER            PO BOX 200 STILLWATER MN 55082
WASHINGTON COUNTY TREASURER            101 E ST LOUIS STREET NASHVILLE IL 62263
WASHINGTON COUNTY TREASURER            400 S JOHNSTONE ROOM 200 BARTLESVILLE OK 74003
WASHINGTON COUNTY TREASURER            400 SOUTH JOHNSTONE 200 BARTLESVILLE OK 74003
WASHINGTON COUNTY TRUSTEE              100 E MAIN ST JONESBOROUGH TN 37659
WASHINGTON DEPARTMENT OF COMMERCE      1011 PLUM STREET OLYMPIA WA 98504
WASHINGTON DEPARTMENT OF REVENUE       3315 S 23RD STREET TACOMA WA 98405
WASHINGTON FAIR PLAN                   2122 164TH ST SW 202 LYNDWOOD WA 98087
WASHINGTON GAS                         101 CONSTITUTION AVE NW WASHINGTON DC 20080
WASHINGTON GAS LIGHT CO                PO BOX 37747 PHILADELPHIA PA 19101
WASHINGTON ISLAND TOWN                 DOOR COUNTY TREASURER 421 NEBRASKA STREET STURGEON BAY WI 54235
WASHINGTON PARISH                      WASHINGTON PARISH - COLL P O BOX 544 FRANKLINTON LA 70438
WASHINGTON PARISH CLERK OF COURT       P.O. BOX 607 FRANKLINTON LA 70438
WASHINGTON PARISH SHERIFF & TAX        COLLECTOR P O BOX 544 FRANKLINTON LA 70438
WASHINGTON PARK CONDO ASSOC            PO BOX 94493 LAS VEGAS NV 89193
WASHINGTON PARK HOME OWNERS ASSOCIATION JEFF BRUMBAUGH 1920 S. DOGWOOD PL BROKEN ARROW OK 74012
WASHINGTON REALTY GROUP                ATTN: JIM CLIFFORD 913 KINCAID AVE SUMNER WA 98390
WASHINGTON REALTY GROUP, LLC           913 KINCAID AVENUE SUMMER WA 98390-1409



Epiq Corporate Restructuring, LLC                                                                 Page 1333 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1359 of 1490
Claim Name                              Address Information
WASHINGTON SCHOOL DISTRI               WASHINGTON SD - TAX COLL 661 EAST BEAU STREET EAST WASHINGTON PA 15301
WASHINGTON SCHOOL DISTRICT             CARLA N MAST - TREASURER 55 W MAIDEN ST WASHINGTON PA 15301
WASHINGTON SECRETARY OF STATE          416 SID SNYDER AVENUE SW OLYMPIA WA 98501
WASHINGTON STATE TREASURER             DEPT OF FINANCIAL INSTITUTIONS PO BOX 41200 OLYMPIA WA 98504-1200
WASHINGTON SUBURBAN                    SANITARY COMM 14501 SWEITZER LANE LAUREL MD 20707
WASHINGTON SUBURBAN SANITARY COMMISSION 14501 SWEITZER LANE LAUREL MD 20707-5902
WASHINGTON TOWN                        WASHINGTON TOWN-TAX COLL 8 SUMMIT HILL RD WASHINGTON MA 01223
WASHINGTON TOWN                        WASHINGTON TOWN-TAX COLL PO BOX 223 WASHINGTON NH 03280
WASHINGTON TOWN                        WASHINGTON TOWN-TAX COLL PO BOX 408 WASHINGTON ME 04574
WASHINGTON TOWN                        WASHINGTON TN - COLLECT PO BOX 383 WASHINGTON CT 06794
WASHINGTON TOWN                        WASHINGTON TOWN-TAX COLL PO BOX 667 MILLBROOK NY 12545
WASHINGTON TOWN                        WASHINGTON TWN TREASURER N5117 CHURCH ROAD MONROE WI 53566
WASHINGTON TOWN                        WASHINGTON TWN TREASURER PO BOX 43 HILLPOINT WI 53937
WASHINGTON TOWN                        WASHINGTON TWN TREASURER PO BOX 219 CECIL WI 54111
WASHINGTON TOWN                        WASHINGTON TWN TREASURER 2145 PINEWOOD DR EAGLE RIVER WI 54521
WASHINGTON TOWN                        WASHINGTON TWN TREASURER 5750 OLD TOWN HALL RD EAU CLAIRE WI 54701
WASHINGTON TOWN                        WASHINGTON TWN TREASURER W10140 CTH D HOLCOMBE WI 54745
WASHINGTON TOWNSHIP                    WASHINGTON TWP -COLLECTO 350 HUDSON AVENUE TOWNSHIP OF WASHINGTO NJ 07676
WASHINGTON TOWNSHIP                    WASHINGTON TWP - COLLECT 43 SCHOOLEYS MOUNTAIN RO LONG VALLEY NJ 07853
WASHINGTON TOWNSHIP                    WASHINGTON TWP - COLLECT 211 STATE HWY RT 31 N WASHINGTON NJ 07882
WASHINGTON TOWNSHIP                    WASHINGTON TWP- COLLECTO P.O. BOX 220 ATCO NJ 08004
WASHINGTON TOWNSHIP                    WASHINGTON TWP - COLLECT 523 EGG HARBOR RD SEWELL NJ 08080
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 109 COZY LANE BELLE VERNON PA 15012
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 287 PINE RUN CHURCH RD APOLLO PA 15613
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 5684 ALLENS MILLS RD REYNOLDSVILLE PA 15851
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 1082 MAIN ST LILLY PA 15938
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 329 STEWART RD HILLIARDS PA 16040
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 849 STATE ROUTE 956 VOLANT PA 16156
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 265 PEACH HILL RD, COWANSVILLE PA 16218
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 161 SANDROCK RD VENUS PA 16364
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 12591 DRAKETOWN ROAD EDINBORO PA 16412
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 1011 WEST MATTERSTOWN RO MILLERSBURG PA 17061
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 13013 WELTY RD WAYNESBORO PA 17268
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 237 SHIPPENSBURG RD EAST BERLIN PA 17316
WASHINGTON TOWNSHIP                    CAROL HOFFMAN - TAX COLL 37 JONES HILL RD MIDDLEBURG PA 17842
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 138 COVERED BRIDGE RD PINE GROVE PA 17963
WASHINGTON TOWNSHIP                    BERKHEIMER ASSOCIATES 50 N. SEVENTH ST. BANGOR PA 18013
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 4202 MAIN ST SLATEDALE PA 18079
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 31 SICKLER ROAD - APT 2 MESHOPPEN PA 18630
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TAX COL 2025 OLD RT 100 BECHTELSVILLE PA 19505
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TREASUR 57900 VAN DYKE WASHINGTON MI 48094
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TREASUR 4240 E CHANDLER ST CARSONVILLE MI 48419
WASHINGTON TOWNSHIP                    WASHINGTON TWP - TREASUR 4604 E CLEVELAND RD ASHLEY MI 48806
WASHINGTON TWP INDIAN                  TAX COLLECTOR 5646 FIVE POINTS RD CREEKSIDE PA 15732
WASHINGTON TWP. MUN. UTILITIES         152 WHITMAN DRIVE TURNERSVILLE NJ 08012
AUTHORITY
WASHINGTON VILLAGE III                 ASSOC. OF APARTMENT OWNERS 4135-A PROVIDENCE POINT DRIVE SE ISSAQUAH WA 98029
WASHINGTON WATER SERVICE COMPANY       PO BOX 336 GIG HARBOR WA 98335
WASHINGTON, ALICIA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1334 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1360 of 1490
Claim Name                               Address Information
WASHINGTON, ANDREANNA                    ADDRESS ON FILE
WASHINGTON, BRANDY                       ADDRESS ON FILE
WASHINGTON, CIERRA                       ADDRESS ON FILE
WASHINGTON, JASMINE                      ADDRESS ON FILE
WASHINGTON, JONNA                        DOUCET & ASSOCIATES, CO, L.P.A. TIMOTHY J. COOK, ESQ 700 STONEHENGE PARKWAY,
                                         SUITE 2B DUBLIN OH 43017
WASHINGTON, LATOYA                       ADDRESS ON FILE
WASHINGTON, MARYLON                      ADDRESS ON FILE
WASHINGTON, RACHAEL                      ADDRESS ON FILE
WASHINGTON, RONALD                       ADDRESS ON FILE
WASHINGTON, SHENIKA                      ADDRESS ON FILE
WASHINGTON, TRIMEYA                      ADDRESS ON FILE
WASHINGTONVILLE VILLAGE                  WASHINGTONVILLE VIL-TREA 9 FAIRLAWN DRIVE WASHINGTONVILLE NY 10992
WASHINGTONVL. CEN (CORNW                 WASHINGTONVL. CEN - COLL 52 W. MAIN ST WASHINGTONVILLE NY 10992
WASHINGTONVL.CEN (BLOOMI                 WASHINGTONVL.CEN-TAX COL 52 W. MAIN ST WASHINGTONVILLE NY 10992
WASHINGTONVL.CEN (HAMPTO                 WASHINGTONVL.CEN-TAX COL 52 W. MAIN ST WASHINGTONVILLE NY 10992
WASHINGTONVL.CENT (NEW W                 WASHINGTONVL.CENT- COLLE 52 W. MAIN ST WASHINGTONVILLE NY 10992
WASHITA COUNTY                           WASHITA COUNTY - TAX COL PO BOX 416 CORDELL OK 73632
WASHOE COUNTY                            WASHOE COUNTY - TREASURE 1001 EAST 9TH ST BLDG D RENO NV 89512
WASHOE COUNTY DIST 32 (                  WASHOE COUNTY - TREASURE FILE 57282 LOS ANGELES CA 90074
WASHOE COUNTY DIST 37 (                  WASHOE COUNTY - TREASURE FILE 57282 LOS ANGELES CA 90074
WASHOE COUNTY TREASURER                  1001 E. 9TH STREET D 140 RENO NV 89512-2845
WASHOE COUNTY, NEVADA                    PO BOX 11130 RENO NV 89520-0027
WASHTENAW COUNTY TREASURER               200 N MAIN ST SUITE 200 ANN ARBOR MI 48104
WASINGER, MELINDA                        ADDRESS ON FILE
WASNEY, RICHARD                          ADDRESS ON FILE
WASSERMAN, MICHAEL                       ROBERT W. BUCHOLZ, ESQ 10440 N. CENTRAL, SUITE 1120 DALLAS TX 75231
WASSERSTEIN PA                           301 YAMATO RD STE 2199 BOCA RATON FL 33431
WASSERSTEIN, P.A.                        DANIEL WASSTERSTEIN 301 YAMATO ROAD, SUITE 2199 BOCA RATON FL 33431
WASSERSTEIN, PA                          6501 CONGRESS AVE. STE 100 BOCA RATON FL 33487
WASTE INDUSTRIES                         PO BOX 791519 BALTIMORE MD 21279-1519
WASTE MANAGEMENT                         P.O. BOX 105430 ATLANTA GA 30348
WASTE MANAGEMENT                         3830 SOUTH HIGHWAY A1A SUITE 4-151 MELBOURNE BEACH FL 32951
WASTE MANAGEMENT                         100 VASSAR ST RENO NV 89502
WASTE MANAGEMENT                         PO BOX 541065 LOS ANGELES CA 90054
WASTE MANAGEMENT                         172 98TH AVE OAKLAND CA 94603
WASTE MANAGEMENT - CA                    172 98TH AVENUE OAKLAND CA 94603
WASTE MANAGEMENT DBA RENO DISPOSAL CO    1392 COMMERCIAL ROW RENO NV 89512
WASTE MANAGEMENT INC OF FLORIDA          2700 WILES ROAD POMPANO BEACH FL 33073
WASTE MANAGEMENT INC. OF FLORIDA         3830 S. HIGHWAY A1A SUITE 4-151 MELBOURNE BEACH FL 32951
WASTE MANAGEMENT OF EL CAJON - SAN       1001 W BRADLEY AVE EL CAJON CA 92020
DIEGO
WASTE MANAGEMENT OF MICHIGAN, INC.       48797 ALPHA DR, SUITE 100 WIXOM MI 48393
WASTE MANAGEMENT OF PENNSYLVANIA INC     625 CHERRINGTON PARKWAY MOON TOWNSHIP PA 15108
WATAUGA COUNTY                           WATAUGA COUNTY - TAX COL 842 W KING ST - STE 21 C BOONE NC 28607
WATCHUNG BORO                            WATCHUNG BORO - TAX COLL 15 MOUNTAIN BOULEVARD WATCHUNG NJ 07069
WATER CREST HOMEOWNERS ASSOCIATION       P.O. BOX 1832 BRUNSWICK GA 31521
WATER DAMAGE EXPRESS L.L.C.              TERRAZAS CONSTRUCTION GROUP INC. 3001 WATERVIEW CIRCLE PALM SPRINGS FL 33461
WATER DAMAGE ZONE AND RESTORATION, INC   15115 CALIFA STREET, UNIT C VAN NUYS CA 91411



Epiq Corporate Restructuring, LLC                                                                   Page 1335 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1361 of 1490
Claim Name                              Address Information
WATER DISTRICT 19                      PO BOX T VASHON WA 98070
WATER DISTRICT NO 20                   12606 1ST AVE SO BURIEN WA 98168
WATER LEAK DETECTORS, INC.             8530 SW 42ND STREET MIAMI FL 33155
WATER REVENUE BUREAU                   PO BOX 41496 PHILADELPHIA PA 19101
WATER REVENUE BUREAU                   1401 JOHN F KENNEDY BLVD PHILADELPHIA PA 19102
WATER SERVICE CORPORATION              2335 SANDERS ROAD NORTHBROOK IL 60062
WATER TECH RESTORATION LLC             10501 NW 50TH STREET 103 SUNRISE FL 33351
WATER VALLEY CITY                      WATER VALLEY-TAX COLLECT PO BOX 888 WATER VALLEY MS 38965
WATER WALK CONDOMINIUM ASSOCIATION     220 SOUTH 5TH STREET 204 COCOA BEACH FL 32931
WATERBORO TOWN                         WATERBORO TOWN - TAX COL 24 TOWNHOUSE ROAD EAST WATERBORO ME 04030
WATERBURY APPRAISAL SERVICE            3830 9TH ST N APT 708E ARLINGTON VA 22203
WATERBURY CITY                         WATERBURY CITY - TAX COL 235 GRAND STREET WATERBURY CT 06702
WATERBURY HOA                          PO BOX 656 MERIDIAN ID 83680
WATERBURY MEADOWS OWNERS ASSOC         11555 SE 8TH ST STE 130 BELLEVUE WA 98004
WATERBURY TOWN                         WATERBURY TOWN - TAX COL 28 NORTH MAIN ST, SUITE WATERBURY VT 05676
WATERCREST FLOOD VERIFICATION, INC.    118 S DAVID LANE KNOXVILLE TN 37922
WATEREE REALTY LLC                     PO BOX 456 LIBERTY HILL SC 29074
WATERFORD AT THE CASCADES              HOMEOWNERS ASDSOCIATION INC C/O CASTLE MANAGEMENT PO BOX 559009 FT LAUDERDALE
                                       FL 33355
WATERFORD AT THE CASCADES HOA INC      C/O CASTLE MANAGEMENT PO BOX 559009 FT LAUDERDALE FL 33355
WATERFORD AT WOODMONT HOA INC          1999 N UNIVERSITY DRIVE SUITE 212 CORAL SPRINGS FL 33071
WATERFORD BORO                         WATERFORD BORO - TAX COL 262 EAST 4TH ST WATERFORD PA 16441
WATERFORD HOA INC                      PO BOX 834 CLEMMONS NC 27012
WATERFORD HOMEOWNERS INC               10800 PECAN PARK BLVD, SUITE 340 AUSTIN TX 78750
WATERFORD PLACE OF WHEATON CONDO ASSOC. 25W560 GENEVA ROAD STE 16 CAROL STREAM IL 60188
WATERFORD PLANTATION HOA INC.          PO BOX 2308 PAWLEYS ISLAND SC 29585
WATERFORD TOWN                         WATERFORD TOWN - TAX COL 366 VALLEY ROAD WATERFORD ME 04088
WATERFORD TOWN                         WATERFORD TOWN - TREASUR P.O. BOX 56 LOWER WATERFORD VT 05848
WATERFORD TOWN                         WATERFORD TOWN-TAX COLLE 15 ROPE FERRY RD WATERFORD CT 06385
WATERFORD TOWN                         WATERFORD TOWN-TAX COLLE 65 BROAD ST WATERFORD NY 12188
WATERFORD TOWN                         TAX COLLECTOR 415 N MILWAUKEE ST WATERFORD WI 53185
WATERFORD TOWN                         WATERFORD TWNTREASURER 415 N MILWAUKEE ST WATERFORD WI 53185
WATERFORD TOWNSHIP                     WATERFORD TWP - COLLECTO 2131 AUBURN AVE ATCO NJ 08004
WATERFORD TOWNSHIP                     WATERFORD TWP - TAX COLL 12723 ROUTE 19 S POB 718 WATERFORD PA 16441
WATERFORD TOWNSHIP                     WATERFORD TOWNSHIP - TRE 5200 CIVIC CENTER DR WATERFORD MI 48329
WATERFORD TOWNSHIP TAX COLLECTOR       2131 AUBURN AVENUE ATCO NJ 08004
WATERFORD UTILITY COMMISSION           PO BOX 310 WATERFORD CT 06385
WATERFORD VILLAGE                      WATERFORD VILL-TAX COLLE 65 BROAD STREET WATERFORD NY 12188
WATERFORD VILLAGE                      WATERFORD VLG TREASURER 123 N RIVER ST WATERFORD WI 53185
WATERFORD, FAREEDAH                    ADDRESS ON FILE
WATERFORD-HALFMOON CS (C               WATERFORD-HALFMOON -COLL 125 MIDDLETOWN RD WATERFORD NY 12188
WATERGATE CONDOMINUM ASSOCIATION       115 F KINGS HIGHWAY MAPLE SHADE NJ 08052
WATERLOO CITY                          WATERLOO CIY TREASURER 136 N MONROE ST WATERLOO WI 53594
WATERLOO TOWN                          WATERLOO TOWN-TAX COLLEC 66 VIRGINIA ST WATERLOO NY 13165
WATERLOO TOWNSHIP                      WATERLOO TOWNSHIP - TREA 9773 MOUNT HOPE RD MUNITH MI 49259
WATERLOO VILLAGE (T-WATE               WATERLOO VILLAGE-CLERK 41 WEST MAIN ST WATERLOO NY 13165
WATERLOO VILLAGE(T-FAYET               WATERLOO VILLAGE-CLERK 41 WEST MAIN STREET WATERLOO NY 13165
WATERLOO-BORDER CITY CS                WATERLOO-BORDER CS-COLLE FIVE STAR BANK- 220 LIBE WARSAW NY 14569
WATERMAN REAL ESTATE INC               ATTN: SHIRLEY WEEMS 828 MALABAR RD SE PALM BAY FL 32907



Epiq Corporate Restructuring, LLC                                                                 Page 1336 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1362 of 1490
Claim Name                               Address Information
WATERMAN, MELISA                         ADDRESS ON FILE
WATERMARK VALUATION SERVICES             3404 ROBBINS ROAD POMPANO BEACH FL 33062
WATERPROOF CITY                          WATERPROOF CITY - COLLEC P O BOX 248 WATERPROOF LA 71375
WATERPROOF ROOFING                       425 CR 2952 ALBA TX 75410
WATERS EDGE HABITAT INC.                 5 SHORE LANE BAY SHORE NY 11706
WATERS EDGE HOMEOWNERS ASSOCIATION INC   P.O.BOX 2458 ALPHARETTA GA 30023-2458
WATERS TREE SERVICE LLC                  241 HARMONY BLVD POOLER GA 31322
WATERS, ANISSA                           ADDRESS ON FILE
WATERS, ANNE                             ADDRESS ON FILE
WATERS, CHRISTOPHER                      ADDRESS ON FILE
WATERS, CYNTHIA                          ADDRESS ON FILE
WATERS, JONI                             ADDRESS ON FILE
WATERSEDGE AT THE LAKES OF DELRAY        CONDO D ASSOC., INC. 601 N. CONGRESS AVENUE, #110-B DELRAY BEACH FL 33445
WATERSMEET TOWNSHIP                      WATERSMEET TWP - TREASUR PO BOX 306 WATERSMEET MI 49969
WATERSON, NITSA                          ADDRESS ON FILE
WATERTIGHT ROOFING SERVICES, LLC         45 BUSINESS CENTER DR. WINDER GA 30680
WATERTOWN CHARTER TOWNSH                 WATERTOWN TWP - TREASURE 12803 S WACOUSTA RD GRAND LEDGE MI 48837
WATERTOWN CITY                           WATERTOWN CITY - TREASUR 245 WASHINGTON ST, RM 20 WATERTOWN NY 13601
WATERTOWN CITY                           WATERTOWN CITY-TAX COLLE 8630 SPARTA PIKE WATERTOWN TN 37184
WATERTOWN CITY                           WATERTWN CITY TREASURER PO BOX 477 WATERTOWN WI 53094
WATERTOWN CITY                           WATERTWN CITY TREASURER PO BOX 477 / 106 JONES S WATERTOWN WI 53094
WATERTOWN CITY (JEFFERSO                 WATERTOWN CITY - TREASUR 245 WASHINGTON STROOM 2 WATERTOWN NY 13601
WATERTOWN CITY SD (COMBI                 WATERTN CITY SD - COLLEC 1351 WASHINGTON ST WATERTOWN NY 13601
WATERTOWN CTY SD (CTY OF                 WATERTN CITY S D - COLLE 1351 WASHINGTON STREET WATERTOWN NY 13601
WATERTOWN FIRE DISTRICT                  24 DEFOREST STREET WATERTOWN CT 06795
WATERTOWN MUNICIPAL UTILITIES            901 4TH AVE SW WATERTOWN SD 57201
WATERTOWN MUTL INS                       315 E MAIN ST WATERTOWN WI 53094
WATERTOWN OLD FARMS, INC                 P.O. BOX 12 OAKVILLE CT 06779
WATERTOWN TOWN                           WATERTOWN TOWN - TAX COL 149 MAIN STREET WATERTOWN MA 02472
WATERTOWN TOWN                           WATERTOWN TOWN - TAX COL 37 DEFOREST ST WATERTOWN CT 06795
WATERTOWN TOWN                           WATERTOWN TOWN - TAX COL 22867 CO. RTE 67 WATERTOWN NY 13601
WATERTOWN TOWN                           WATERTWN TWN TREASURER N8741 RIVER RD WATERTOWN WI 53094
WATERTOWN TOWNSHIP                       TAX COLLECTOR PO BOX 39 FOSTORIA MI 48435
WATERVILLE                               WATERVILLE TOWN-TAX COLL PO BOX 31 WATERVILLE VT 05492
WATERVILLE CEN SCH (CO                   WATERVILLE CEN SCH - COL 381 MADISON STREET WATERVILLE NY 13480
WATERVILLE CITY                          WATERVILLE CITY -TAX COL 1 COMMON STREET WATERVILLE ME 04901
WATERVILLE TOWN                          WATERVILLE TWN TREASURER N7152 HARTUNG RD ARKANSAW WI 54721
WATERVILLE VALLEY TOWN                   WATERVILLE VALLEY - COLL P.O.BOX 500 WATERVILLE VALLEY NH 03215
WATERVILLE VILLAGE(T-MAR                 WATERVILLE VILLAGE - CLE 122 BARTON AVENUE WATERVILLE NY 13480
WATERVLIET CITY                          WATERVLIET CITY-TREASURE 2 FIFTEENTH ST CITY HALL WATERVLIET NY 12189
WATERVLIET CITY                          WATERVLIET CITY - TREASU P O BOX 86 WATERVLIET MI 49098
WATERVLIET CITY SCHOOL D                 WATERVLIET CITY SCH- COL 1245 HILLSIDE DRIVE WATERVLIET NY 12189
WATERVLIET CITY SD (TN O                 WATERVLIET CITY SCH- COL 1245 HILL SIDE DRIVE WATERVLIET NY 12189
WATERVLIET TOWNSHIP                      WATERVLIET TWP - TREASUR 4959 M-140 WATERVLIET MI 49098
WATERWAYS AT QUIET WATERS                CMTY. ASSOC. INC 1600 WATERWAYS BLVD DEERFIELD BEACH FL 33442
WATERWAYS AT TIGER POINT                 EAST HOMEOWNERS, INC 3311 GULF BREEZE PKWY PO BOX 109 GULF BREEZE FL 32563
WATKINS BUILDERS &                       ERIK & LISA ROBERTS 3637 HACIENDA DR SANTA ROSA CA 95405
WATKINS CONSTRUCTION                     26437 STATE HWY 51 WAGONER OK 74467
WATKINS CONSTRUCTION A                   HARLEY AND HUNTER LLC 6604 ALDERBROOK DR DENTON TX 76210



Epiq Corporate Restructuring, LLC                                                                   Page 1337 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1363 of 1490
Claim Name                              Address Information
WATKINS CONSTRUCTION, INC.             3940 HWY 80 W JACKSON MS 39209
WATKINS GLEN CS (CMBD                  WATKINS GLEN CS-TAX COLL PO BOX 928- CHEMUNG CANA ELMIRA NY 14902
WATKINS GLEN VILLAGE(DIX               WATKINS GLEN VILLAGE-CLE 303 N FRANKLIN ST WATKINS GLEN NY 14891
WATKINS INS GROUP                      3001 W WACO DR STE A WACO TX 76707
WATKINS INS GROUP                      3834 SPICEWOODSPRINGS100 AUSTIN TX 78759
WATKINS INS GROUP                      P O BOX 9369 AUSTIN TX 78766
WATKINS, DEREK                         ADDRESS ON FILE
WATKINS, KATHLEEN                      ADDRESS ON FILE
WATKINS, REGINALD                      ADDRESS ON FILE
WATKINS, REGINALD                      ADDRESS ON FILE
WATONWAN COUNTY                        WATONWAN COUNTY - TREASU PO BOX 518 ST JAMES MN 56081
WATSEKA MUTUAL INS CO                  108 N 4TH WATSEKA IL 60970
WATSON LAKE PROPERTY OWNERS ASSOCIATION C-O ANDA OLSEN, SECRETARY 149 PIONEER FARMS ROAD RANGER GA 30734
WATSON SOILEAU DELEO                   BURGETT & PICKLES PA COCOA FL 32926
WATSON SOILEAU DELEO & BURGETT PA      3490 NORTH US HIGHWAY 1 COCOA FL 32926
WATSON TOWN                            CHRISTINA MERRY- TAX COL 6971 NUMBER FOUR ROAD LOWVILLE NY 13367
WATSON TOWNSHIP                        DONNA LANE - TAX COLLECT 3611 ROUTE 337 TIDIOUTE PA 16351
WATSON TOWNSHIP                        WATSON TOWNSHIP - TREASU 1895 118TH AVE ALLEGAN MI 49010
WATSON WELL SERVICE                    500 SUMMER STREET EUREKA CA 95501
WATSON, ANDREW                         ADDRESS ON FILE
WATSON, ANDREW                         ADDRESS ON FILE
WATSON, CHARLES                        ADDRESS ON FILE
WATSON, KIARA                          ADDRESS ON FILE
WATSON, LAWRENCETTE                    ADDRESS ON FILE
WATSON, NICOLE                         ADDRESS ON FILE
WATSONTOWN BORO                        WATSONTOWN BORO-TAX COLL PO BOX 32 WATSONTOWN PA 17777
WATTERS, REBECCA                       ADDRESS ON FILE
WATTERSON PARK CITY                    WATTERSON PARK CITY - CL PO BOX 32391 LOUISVILLE KY 40232
WATTERSTON, ARGYLE                     ADDRESS ON FILE
WATTS ENTERPRISES LLC                  RANDALL C. WATTS 1800 DUTCHER SPRINGS TRAIL POWELL WY 82435
WATTS TOWNSHIP                         WATTS TWP - TAX COLLECTO 234 NOTCH RD DUNCANNON PA 17020
WATTSBURG ARE SCHOOL DIS               GREENE TWP SD - TAX COLL 8628 WATTSBURG ROAD ERIE PA 16509
WATTSBURG AREA JOINT SCH               WATTSBURG AREA JOINT SD 11292 FIRETHORN RD WATTSBURG PA 16442
WATTSBURG AREA S.D./ AMI               WATTSBURG AREA SD - COLL 15276 OLD WATTSBURG RD UNION CITY PA 16438
WATTSBURG AREA SCHOOL DI               WATTSBURG AREA SD - COLL 9381 STATION RD. ERIE PA 16510
WATTSBURG AREA SD                      WATTSBURG BORO SD - COLL PO BOX 274 WATTSBURG PA 16442
WATTSBURG BORO                         WATTSBURG BORO - TAX COL POB 274 WATTSBURG PA 16442
WATUNG, JERRY                          ADDRESS ON FILE
WAUCEDAH TOWNSHIP                      WAUCEDAH TOWNSHIP - TREA W3930 MORGAN ST LORETTO MI 49852
WAUGH LAW PA                           13940 US HWY 441 STE 906 THE VILLAGES FL 32159
WAUKECHON TOWN                         WAUKECHON TWN TREASURER N3102 TOWNLINE RD CLINTONVILLE WI 54929
WAUKESHA CITY                          TRI INSTALLMENT 201 DELAFIELD ST. WAUKESHA WI 53188
WAUKESHA CITY                          WAUKESHA CITY - TREASURE 201 DELAFIELD ST WAUKESHA WI 53188
WAUKESHA TOWN                          WAUKESHA COUNTY TREASURE 515 W MORELAND BLVD. RM WAUKESHA WI 53188
WAUNAKEE VILLAGE                       WAUNAKEE VLG TREASURER PO BOX 100 WAUNAKEE WI 53597
WAUPACA CITY                           TAX COLLECTOR 811 HARDING ST WAUPACA WI 54981
WAUPACA CITY                           WAUPACA COUNTY TREASURER 811 HARDING ST WAUPACA WI 54981
WAUPACA TOWN                           WAUPACA COUNTY TREASURER 811 HARDING ST WAUPACA WI 54981
WAUPUN CITY                            WAUPUN CITY TREASURER 201 E MAIN ST WAUPAN WI 53963



Epiq Corporate Restructuring, LLC                                                                 Page 1338 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1364 of 1490
Claim Name                             Address Information
WAUPUN CITY                            WAUPUN CITY TREASURER 201 E MAIN ST WAUPUN WI 53963
WAUREGAN F.D.                          WAUREGAN FIRE DIST -COLL PO BOX 205 WAUREGAN CT 06387
WAUSAU CITY                            407 GRANT STREET WAUSAU WI 54403
WAUSAU CITY                            WAUSAU CITY TREASURER 407 GRANT STREET WAUSAU WI 54403
WAUSAU GEN INS CO                      P O BOX 8017 WAUSAU WI 54402
WAUSAU TOWN                            WAUSAU TWN TREASURER 4802 N 89TH STREET WAUSAU WI 54403
WAUSAU WATER WORKS                     407 GRANT STREET WAUSAU WI 54403
WAUSHARA COUNTY, WISCONSIN             COUNTY TREASURER PO BOX 489 WAUTOMA WI 54982
WAUTOMA CITY                           WAUTOMA CITY TREASURER PO BOX 428 WAUTOMA WI 54982
WAUTOMA TOWN                           WAUTOMA TWN TREASURER N4842 15TH DR WAUTOMA WI 54982
WAUWATOSA CITY                         WAUWATOSA CITY TREASURER 7725 W NORTH AVE. WAUWATOSA WI 53213
WAUZEKA VILLAGE                        WAUZEKA VLG TREASURER PO BOX 344/213 B E FRONT WAUZEKA WI 53826
WAVERLY CITY                           WAVERLY CITY-TAX COLLECT 101 E MAIN ST WAVERLY TN 37185
WAVERLY CS (BARTON TN-10               WAVERLY CS-TAX COLLECTOR 15 FREDERICK STREET WAVERLY NY 14892
WAVERLY INS AGENCY                     P O BOX 79190 BELMONT MA 02479
WAVERLY PARK CONDOMINIUM INC.          C/O PRECISION MANAGEMENT 131-42 234TH STREET ROSEDALE NY 11422
WAVERLY TOWN                           WAVERLY TOWN - TREASURER POB 318 WAVERLY VA 23890
WAVERLY TOWNSHIP                       TAX COLLECTOR WAVERLY TO 1346 N ABINGTON RD POB 1 WAVERLY PA 18471
WAVERLY TOWNSHIP                       WAVERLY TOWNSHIP - TREAS PO BOX 124 PAW PAW MI 49079
WAVERLY TOWNSHIP                       WAVERLY TOWNSHIP - TREAS 11580 HUTCHINSON HWY ONAWAY MI 49765
WAVERLY VILLAGE                        WAVERLY VILLAGE-CLERK 32 ITHACA ST WAVERLY NY 14892
WAWANESA GEN INS                       P O BOX 82867 SAN DIEGO CA 92138
WAWANESA GEN INS                       PO BOX 85048 SAN DIEGO CA 92186
WAWANESA GENERAL INS CO                9050 FRIARS RD 101 SAN DIEGO CA 92108
WAWARSING TOWN                         WAWARSING TOWN-TAX COLLE PO BOX 671 ELLENVILLE NY 12428
WAWATAM TOWNSHIP                       WAWATAM TOWNSHIP - TREAS PO BOX 1007 MACKINAW CITY MI 49701
WAWAYANDA TOWN                         WAWAYANDA TN-TAX RECEIVE 80 RIDGEBURY HILL ROAD SLATE HILL NY 10973
WAXHAW TOWN                            WAXHAW TOWN - TREASURER P O BOX 6 WAXHAW NC 28173
WAY BETTER INS                         4978 ROYAL GULF CIR FT MYERS FL 33966
WAY CONSTRUCTION SERVICES, INC.        1608 OSPREY DRIVE DESOTO TX 75115
WAY, MARCEL                            ADDRESS ON FILE
WAY, STEVEN                            ADDRESS ON FILE
WAYCASTER, CANDICE                     ADDRESS ON FILE
WAYLAND CITY                           WAYLAND CITY - TREASURER 103 S MAIN ST WAYLAND MI 49348
WAYLAND TOWN                           WAYLAND TOWN - TAX COLLE 41 COCHITUATE ROAD WAYLAND MA 01778
WAYLAND TOWN                           WAYLAND TOWN-TAX COLLECT P.O. BOX 389 WARSAW NY 14569
WAYLAND TOWNSHIP                       WAYLAND TOWNSHIP - TREAS PO BOX 1 BRADLEY MI 49311
WAYLAND VILLAGE                        WAYLAND VILLAGE-CLERK 15 NORTH MAIN STREET WAYLAND NY NY 14572
WAYLAND-COHOCTON CS (CMB               WAYLAND-COHOCTON CS-COLL FIVE STAR BANK- 220 LIBE WARSAW NY 14569
WAYMART BORO                           WAYMART BORO - TAX COLLE 39 CARBONDALE RD WAYMART PA 18472
WAYMOND HARVEY                         SAMUEL H. ACKELS 3030 LAI FWY., SUITE 1550 DALLAS TX 75234
WAYNE A CEKOLA II                      ADDRESS ON FILE
WAYNE A. SIDES                         MICHAEL A. KAUFFMAN, ESQ. P.O. BOX 508 RIBERA NM 87560
WAYNE AND DOROTHY KNOPE                803 TEATICKET HIGHWAY EAST FALMOUTH MA 02536
WAYNE C AUGUSTINE & MARY AUGUSTINE     8079 JOHN DR BROOKSVILLE FL 34601
WAYNE CEN SCH (COMBINED                WAYNE CS - TAX COLLECTER PO BOX 151 ONTARIO CTR NY 14520
WAYNE CITY                             WAYNE CITY - TREASURER 3355 S. WAYNE RD. WAYNE MI 48184
WAYNE COOPERATIVE INS                  10267 OLD RTE 31 CLYDE NY 14433
WAYNE COUNTY                           WAYNE COUNTY - TAX COLLE 224 E WALNUT ST -COURTHO GOLDSBORO NC 27530



Epiq Corporate Restructuring, LLC                                                                 Page 1339 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1365 of 1490
Claim Name                             Address Information
WAYNE COUNTY                           224 E WALNUT ST GOLDSBORO NC 27533
WAYNE COUNTY                           WAYNE COUNTY-TAX COMMISS 341 E WALNUT STREET JESUP GA 31546
WAYNE COUNTY                           WAYNE COUNTY-TRUSTEE PO BOX 338 WAYNESBORO TN 38485
WAYNE COUNTY                           WAYNE COUNTY-TAX COLLECT 609 AZALEA DR - COURTHOU WAYNESBORO MS 39367
WAYNE COUNTY                           WAYNE COUNTY - SHERIFF 55 N MAIN ST, SUITE 104 MONTICELLO KY 42633
WAYNE COUNTY                           WAYNE COUNTY - TREASURER 428 W LIBERTY ST WOOSTER OH 44691
WAYNE COUNTY                           WAYNE COUNTY - TREASURER 401 EAST MAIN ST. RICHMOND IN 47374
WAYNE COUNTY                           WAYNE COUNTY - TREASURER PO BOX 435 CORYDON IA 50060
WAYNE COUNTY                           WAYNE COUNTY - TREASURER 301 EAST MAIN, STE 201 FAIRFIELD IL 62837
WAYNE COUNTY                           WAYNE COUNTY - COLLECTOR 109 WALNUT GREENVILLE MO 63944
WAYNE COUNTY                           WAYNE COUNTY - TREASURER PO BOX 408 WAYNE NE 68787
WAYNE COUNTY                           WAYNE COUNTY-TREASURER PO BOX 187 LOA UT 84747
WAYNE COUNTY AUDITOR                   428 W LIBERTY ST WOOSTER OH 44691
WAYNE COUNTY CHANCERY CLERK            609 AZALEA DR WAYNESBORO MS 39367
WAYNE COUNTY REGISTER OF DEEDS         400 MONROE, 7TH FLOOR DETROIT MI 48226-2925
WAYNE COUNTY SHERIFF                   WAYNE COUNTY - SHERIFF PO BOX 218 WAYNE WV 25570
WAYNE COUNTY TAX COLLECTOR             PO BOX 1495 GOLDSBORO NC 27533
WAYNE COUNTY TAX COLLECTOR             609 AZALEA DR WAYNESBORO MS 39367
WAYNE COUNTY TAX COMMISSIONER          PO BOX 287 JESUP GA 31598
WAYNE COUNTY TITLE DEPT                P.O. BOX 507 WOOSTER OH 44691
WAYNE COUNTY TREASURER                 16 WILLIAMS ST LYONS NY 14489
WAYNE COUNTY TREASURER                 400 MONROE 5TH FL DETROIT MI 48226
WAYNE COUNTY TREASURER                 400 MONROE STREET 5TH FLOOR DETROIT MI 48226
WAYNE COUNTY TREASURER                 COLEMAN A YOUNG MUNICIPAL CENTER 2 WOODWARD AVE-SUITE 200 DETROIT MI 48226
WAYNE COUNTY TREASURER                 PO BOX 33555 DETROIT MI 48232
WAYNE COUNTY TRUSTEE                   100 COURT CIRCLE STE 202 WAYNESBORO TN 38485
WAYNE D EVANS INS                      1971 POWDERHORN RD MIDDLETOWN PA 17057
WAYNE GARCIA & J BAKER &               R&N CURRY & R MALINOWSKI 3005 AIRPORT BLVD KEY WEST FL 33040
WAYNE GODARE TRUSTEE                   FOR LOC TRIEU 222 SW COLUMBIA STE STE 1700 PORTLAND OR 97201
WAYNE GRADY & CINDY                    GRADY 1317 ELLINGTON DR MESQUITE TX 75150
WAYNE HIGHLAND S.D./HONE               WAYNE HIGHLANDS SD - COL 112B 10TH STREET HONESDALE PA 18431
WAYNE HIGHLAND SCHOOL DI               WAYNE HIGHLANDS SD - COL POB 113 BEACH LAKE PA 18405
WAYNE HIGHLAND SCHOOL DI               STEPHANIE ROEGNER-TX COL 47 COCHECTON TPKE HONESDALE PA 18431
WAYNE HIGHLANDS S.D./ TE               JOHN HAGGARTY - TAX COLL 1438 SHADY LANE HONESDALE PA 18431
WAYNE HIGHLANDS S.D./CHE               EDWARD COAR - TAX COLLEC 1224 OWEGO TURNPIKE HONESDALE PA 18431
WAYNE HIGHLANDS S.D./DYB               WAYNE HIGHLANDS SD - COL 285 GRIMMS RD HONESDALE PA 18431
WAYNE HIGHLANDS S.D./MAN               WAYNE HIGHLANDS SD - COL 146 GILLS HILL ROAD EQUINUNK PA 18417
WAYNE HIGHLANDS S.D./ORE               WAYNE HIGHLANDS SD - COL 701 OREGON TURNPIKE HONESDALE PA 18431
WAYNE HIGHLANDS SCHOOL D               PRESTON TWP - TAX COLLEC 38 PREACHER RD LAKE COMO PA 18437
WAYNE HIGHLANDS SCHOOL D               WAYNE HIGHLANDS SD - COL 22 SHEARDS RD MILANVILLE PA 18443
WAYNE HIGHLANDS SD/BUCKI               MICHELLE HUNT - TAX COLL 523 STOCKPORT RD LAKE COMO PA 18437
WAYNE JR.S ROOFING & SHEET METAL       1626 MARQUITA AVE COLORADO SPRINGS CO 80905
WAYNE KESSINGER                        541 E 2ND ST NESCOPECK PA 18635
WAYNE LATIMER AND                      JOSEPHINE LATIMER 8747 KEEQANS FOREST LN HOUSTON TX 77031
WAYNE MUT INS                          3873 CLEVELAND RD WOOSTER OH 44691
WAYNE RIDDLE AGENCY                    110 W PASADENA BLVD DEER PARK TX 77536
WAYNE TOWN                             WAYNE TOWN - TAX COLLECT PO BOX 400 WAYNE ME 04284
WAYNE TOWN                             TAX COLLECTOR 5520 COUNTY HIGHWAY D WEST BEND WI 53090
WAYNE TOWN                             WAYNE TWN TREASURER 5520 COUNTY HIGHWAY D WEST BEND WI 53090



Epiq Corporate Restructuring, LLC                                                                Page 1340 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1366 of 1490
Claim Name                             Address Information
WAYNE TOWN                             WAYNE TWN TREASURER 4544 COUNTY ROAD D SOUTH WAYNE WI 53587
WAYNE TOWNSHIP                         475 VALLEY RD WAYNE NJ 07470
WAYNE TOWNSHIP                         WAYNE TOWNSHIP - TAX COL 475 VALLEY ROAD WAYNE NJ 07470
WAYNE TOWNSHIP                         WAYNE TWP - TAX COLLECTO 106 FREEDOM STREET / POB BRAVE PA 15316
WAYNE TOWNSHIP                         WAYNE TWP - TAX COLLECTO 177 REN LEE AVENUE ELLWOOD CITY PA 16117
WAYNE TOWNSHIP                         WAYNE TWP - TAX COLLECTO 495 BELKNAP RD. DAYTON PA 16222
WAYNE TOWNSHIP                         RUTH C GRAHAM - TAX COLL 28263 LAKE CREEK RD COCHRANTON PA 16314
WAYNE TOWNSHIP                         WAYNE TWP - TAX COLLECTO 1555 BACK RD HALIFAX PA 17032
WAYNE TOWNSHIP                         WAYNE TWP - TAX COLLECTO 1653 FERGUSON VALLEY RD MCVEYTOWN PA 17051
WAYNE TOWNSHIP                         WAYNE TWP - TAX COLLECTO 2 MILLERS RD. SCHUYKILL HAVEN PA 17972
WAYNE TOWNSHIP                         PO BOX 304 DOWAGIAC MI 49047
WAYNE TOWNSHIP                         WAYNE TOWNSHIP - TREASUR PO BOX 304 DOWAGIAC MI 49047
WAYNE TOWNSHIP ERIE CO                 WAYNE TWP - TAX COLLECTO 11470 TURNPIKE RD CORRY PA 16407
WAYNE TOWNSHIP TAX COLLECTOR           475 VALLEY ROAD WAYNE NJ 07470
WAYNE WESTBROOK AGENCY                 6215 N WASHINGTON AVE OCEAN SPRINGS MS 39564
WAYNE WILLIAMS & MARILYN               WILLIAMS PO BOX 125 HENNING IL 61848
WAYNE, CLAY                            ADDRESS ON FILE
WAYNES INTERIOR DESIGN                 WAYNE BRANCH 140 E TRYON AVENUE TEANECK NJ 07666
WAYNES ROOFING & SHEET                 METAL 1024 S NOVA RD ORMOND BEACH FL 32174
WAYNES ROOFING & SHEET METAL           PRC ROOFING INC, DBA 1024 S. NOVA RD ORMOND BEACH FL 32174
WAYNESBORO BORO                        KARA GEESAMAN - TAX COLL 15 E MAIN ST WAYNESBORO PA 17268
WAYNESBORO CITY                        WAYNESBORO CITY - TREASU 503 W. MAIN ST, ROOM 105 WAYNESBORO VA 22980
WAYNESBORO CITY                        WAYNESBORO CITY-TAX COLL 628 MYRICK ST WAYNESBORO GA 30830
WAYNESBORO CITY                        WAYNESBORO CITY-TAX COLL PO BOX 471 WAYNESBORO TN 38485
WAYNESBORO S.D.                        KARA GEESAMAN - TAX COLL 15 E MAIN ST WAYNESBORO PA 17268
WAYNESBORO S.D./GUILFORD               CHAMBERSBURG AREA SD - T POB 602 FAYETTEVILLE PA 17222
WAYNESBORO S.D./MONT ALT               RONALD STRITE - TAX COLL 317 PARK STREET (REAR) MONT ALTO PA 17237
WAYNESBORO S.D./QUINCY T               DEBBIE GIFT - TAX COLLEC 9591 FIVE FORKS ROAD WAYNESBORO PA 17268
WAYNESBORO S.D./WASHINGT               DONALD AMBROSE - TAX COL 13013 WELTY RD WAYNESBORO PA 17268
WAYNESBURG BORO                        WAYNESBURG BORO - COLLEC 47 E. LINCOLN ST. WAYNESBURG PA 15370
WAYNESVILLE TOWN                       WAYNESVILLE TOWN - COLLE 280 GEORGIA AVENUE WAYNESVILLE NC 28786
WAYPOINT GENERAL CONT                  4 PAGOS WAY LYNNFIELD MA 01940
WAYT, RACHAEL                          ADDRESS ON FILE
WBR INS AGENCY LLC                     3213 VIRGINIA BEACH BLVD VIRGINIA BEACH VA 23452
WC GROUP LLC AND                       KIMBERLY PAYNE 3401 CUSTER RD SUITE 128 PLANO TX 75023
WCF ENTERPRISES INC.                   2031 KENNICOTT RD. WINDSOR MILL MD 21244-1817
WCK FOUNDATION REPAIR                  W.C.K LLC 21793 WALKER S. RD DENHAM SPRINGS LA 70726
WCM SERVICES, INC.                     800 EAST HIGHWAY 121 LEWISVILLE TX 75057
WCO EXCESS SPREAD ACQUISITION LLC      345 ST PETER STREET SUITE 2050 ST PAUL MN 55102
WCO EXCESS SPREAD ACQUISITIONS LLC     345 ST. PETER STREET SUITE 2050 ST. PAUL MN 55102
WCS LTD                                2171 JERICHO TURNPIKE STE LL1 COMMACK NY 11725
WDA CONSULTING                         PO BOX 9175 THE WOODLANDS TX 77387
WE DO THAT                             2591 INDUSTRY ST. SUITE B MISSOULA MT 59808
WE ENERGIES                            231 WEST MICHIGAN ST MILWAUKEE WI 53203
WE ENERGIES                            PO BOX 90001 MILWAUKEE WI 53290
WE FIX IT AIR CONDITIONING & HEATING   OLIVER DORROUGH SR 801 S POLK ST STE. 1018 DESOTO TX 75115
SVC
WE GIBSON AGENCY                       2752 LONGMIRE DR COLLEGE STATION TX 77845
WE INSURANCE SERVICES                  4540 KEARNEY VILLA 112 SAN DIEGO CA 92123



Epiq Corporate Restructuring, LLC                                                                 Page 1341 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1367 of 1490
Claim Name                              Address Information
WE INSURE                              1351 E BOONE ST STE 14 KINGSLAND GA 31548
WE INSURE                              P O BOX 23865 JACKSONVILLE FL 32241
WE INSURE                              3020 HARTLEY RD STE 300 JACKSONVILLE FL 32257
WE INSURE                              8996 TAFT ST PEMBROKE PINES FL 33024
WE INSURE                              9085 SW 87 AVE 209 MIAMI FL 33176
WE MCCLELLAN BUILDERSLLC               PO BOX 121 PLYMPTON MA 02367
WEA PROP & CAS                         PO BOX 7893 MADISON WI 53707
WEA PROP & CAS                         45 NOBB HILL RD MADISON WI 53713
WEAKLEY COUNTY                         WEAKLEY COUNTY-TRUSTEE PO BOX 663 DRESDEN TN 38225
WEAKLEY COUNTY CLERK                   P.O. BOX 197 DRESDEN TN 38225-0197
WEAKLEY COUNTY TRUSTEE                 116 W MAIN ST DRESDEN TN 38225
WEARE TOWN                             WEARE TOWN - TAX COLLECT 15 FLANDERS MEMORIAL ROA WEARE NH 03281
WEARE TOWNSHIP                         WEARE TOWNSHIP - TREASUR 5550 N. OCEANA DRIVE HART MI 49420
WEATHER GUARD HOME IMPROV.             433 THOMAS LANE BLOOMFIELD KY 40008
WEATHER GUARD ROOFING & REMODELING     RONNIE NELSON MCCULLOUGH 1004 YOWELL RD WHITESBORO TX 76273
WEATHER KING PORTABLE BUILDINGS        CONSOLIDATED INDUSTRIES, LLC 295 JIM ADAMS DRIVE, SUITE A PARIS TN 38242
WEATHER RENOVATIONS &                  IMPROVEMENTS 3348 CARROLLTON AVE INDIANAPOLIS IN 46205
WEATHER TECH RENOVATIONS LLC           3008 SW US 40 HWY BLUE SPRINGS MO 64015
WEATHER-TITE EXTERIORS                 2605 COMMERCE RD RAPID CITY SD 57702
WEATHERALL, MARANDA                    ADDRESS ON FILE
WEATHERFORD INS AGY                    10904 SCARSDALE BLVD HOUSTON TX 77089
WEATHERGUARD CONST CO                  INC 7012 REVERE PKWY 100 ENGLEWOOD CO 80112
WEATHERGUARD CONSTRUCTION COMPANY, INC. 1300 REMINGTON ROAD A SCHAUMBURG IL 60173
WEATHERGUARD ROOFING                   WEATHERGUARD CONSTRUCTION SERVICES, LLC 409 SE THOMPSON DR LEES SUMMIT MO
                                       64082
WEATHERGUARD ROOFING, LLC              10100 PARK CEDAR DR. SUITE 152 CHARLOTTE NC 28210
WEATHERLY BORO BORO BIL                DEBORAH KOHLER - TAX COL 794 NORTH ST WEATHERLY PA 18255
WEATHERLY BORO COUNTY B                DEBORAH KOHLER - TAX COL 794 NORTH ST WEATHERLY PA 18255
WEATHERLY INS AGENCY                   1805 W CITY DR J ELIZABETH CITY NC 27909
WEATHERLY S.D./KIDDER TO               WEATHERLY SD - TAX COLLE 306 NORTH LAKE DRIVE LAKE HARMONY PA 18624
WEATHERLY S.D./LAUSANNE                WEATHERLY AREA SD - COLL 2816 BUCK MOUNTAIN RD WEATHERLY PA 18255
WEATHERLY S.D./LEHIGH TO               WEATHERLY AREA SD - COLL 333 S LEHIGH GORGE DR WEATHERLY PA 18255
WEATHERLY S.D./WEATHERLY               DEBORAH KOHLER - TAX COL 794 NORTH ST WEATHERLY PA 18255
WEATHERS EXTERIORS LLC                 210 N 17TH ST STE 104 ST LOUIS MO 63103
WEATHERSAFE RESTORATION                1103 WEIR DR 200B WOODBURY MN 55125
WEATHERSBY ROOFING INC                 225 COUNTY ROAD 127 TUSCOLA TX 79562
WEATHERSFIELD TOWN                     WEATHERSFIELD TN-COLLECT 5259 ROUTE 5 ASCUTNEY VT 05030
WEATHERSHIELD SOLUTIONS                2900 KATY HOCKLEY CUT OFF ROAD B206 KATY TX 77493
WEATHERWOOD CONSTRUCTION               PO BOX 1433 FREEDOM CA 95019
WEAVER INS GROUP LLC                   6302 RUCKER RD STE 1 INDIANAPOLIS IN 46220
WEAVER LAW FIRM PA                     801 WEST BAY DRIVE SUITE 426 LARGO FL 33770
WEAVER REAL ESTATE APPRAISAL           25745 SPICER STREET SEAFORD DE 19973
WEAVER REAL ESTATE GROUP LLC           22614 BOTHELL EVERETT HIGHWAY BOTHELL WA 98021
WEAVER, LORI                           ADDRESS ON FILE
WEAVERVILLE CITY                       WEAVERVILLE CITY - COLLE P O BOX 338 WEAVERVILLE NC 28787
WEB FILINGS, LLC                       ATTN: GENERAL COUNSEL 2900 UNIVERSITY BLVD. AMES IA 50010
WEBB APPRAISALS INC                    35764 RED LEAF LANE MURRIETA CA 92562
WEBB CONSOLIDATED ISD                  WEBB CISD - TAX COLLECTO P O BOX 206 BRUNI TX 78344
WEBB COUNTY                            WEBB COUNTY - TAX COLLEC P.O. BOX 420128 LAREDO TX 78040



Epiq Corporate Restructuring, LLC                                                                 Page 1342 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1368 of 1490
Claim Name                             Address Information
WEBB COUNTY CLERK                      1110 VICTORIA ST, SUITE 201 LAREDO TX 78040
WEBB COUNTY DISTRICT CLERK             406TH DISTRICT COURT 1110 VICTORIA STREET, SUITE 203 LAREDO TX 78040
WEBB COUNTY DISTRICT CLERK             1110 VICTORIA ST STE 203 LAREDO TX 78042
WEBB COUNTY TAX                        PO BOX 420128 LAREDO TX 78042
WEBB COUNTY TAX ASSESSOR/COLLECTOR     1110 VICTORIA ST, STE 107 LAREDO TX 78040
WEBB CS (WEBB TN)                      WEBB CS - TAX COLLECTOR 3002 NY STATE RTE 28 OLD FORGE NY 13420
WEBB DEVELOPMENT SERVICE               34 E 1ST STREET MOUNT VERNON NY 10550
WEBB LAKE TOWN                         WEBB LAKE TWN TREASURER PO BOX 203 DANBURY WI 54830
WEBB ROOFING AND CONSTRUCTION, LLC     225 NW 150TH STREET EDMOND OK 73013
WEBB TOWN                              WEBB TOWN - TAX COLLECTO PO BOX 223 OLD FORGE NY 13420
WEBB, JONATHAN                         ADDRESS ON FILE
WEBB, SHAMBRECA                        ADDRESS ON FILE
WEBB, SHELBY                           ADDRESS ON FILE
WEBBER TOWNSHIP                        WEBBER TOWNSHIP - TREASU PO BOX 939 BALDWIN MI 49304
WEBBER, ALVATINE                       ADDRESS ON FILE
WEBBERVILLE VILLAGE                    WEBBERVILLE VLG - TREASU P.O. BOX 389 WEBBERVILLE MI 48892
WEBBULA LLC                            ATTN: VINCE CERSOSIMO 5000 STONEWOOD DRIVE SUITE 310 WEXFORD PA 15090
WEBER & OLCESE PLC                     3250 W BIG BEAVER RD STE 124 TROY MI 48084
WEBER & ROSE PSC                       PO BOX 3287 LOUISVILLE KY 40201
WEBER & SONS WINDOW &                  SIDING 15417 WESTVIEW DR OAK FOREST IL 60452
WEBER CITY-TOWN                        WEBER CITY-TOWN - TREASU 2758 U.S. HIGHWAY 23 N WEBER CITY VA 24290
WEBER CONSTRUCTION COMPANY INC.        P.O BOX 428 CARTHAGE MO 64836
WEBER CONSTRUCTION LLC                 1502 SASSAFRAS STREET ERIE PA 16502
WEBER COUNTY                           WEBER COUNTY-TREASURER 2380 WASHINGTON BLVD 35 OGDEN UT 84401
WEBER COUNTY TREASURER                 2380 WASHINGTON BLVD SUITE 350 OGDEN UT 84401
WEBER FARMINGTON                       670 WILTON RD FARMINGTON ME 04938
WEBER INSURANCE CORP                   505 CORPORATE DR WEST LANGHORNE PA 19047
WEBER, ANDREW                          ADDRESS ON FILE
WEBER, AUSHA                           AUSHA WEBER, PRO SE 999 E BASELINE RD., APT. 3403 TEMPE AZ 85292
WEBER, DAVID                           ADDRESS ON FILE
WEBER, GRAIG                           ADDRESS ON FILE
WEBS FARMERS INS                       8055 S STONY ISLAND AVE CHICAGO IL 60617
WEBSTER BANK NA                        436 SLATER RD NEW BRITAIN CT 06053
WEBSTER C.S. (TN OF PENF               WEBSTER C.S-TAX RECEIVER 3100 ATLANTIC AVE PENFIELD NY 14526
WEBSTER C.S. (TN OF WEBS               WEBSTER C.S-TAX RECEIVER 1000 RIDGE ROAD WEBSTER NY 14580
WEBSTER COUNTY                         WEBSTER COUNTY-TAX COLLE PO BOX 417 WALTHALL MS 39771
WEBSTER COUNTY                         WEBSTER COUNTY - SHERIFF P.O. BOX 20 DIXON KY 42409
WEBSTER COUNTY                         WEBSTER COUNTY - TREASUR 703 CENTRAL AVE FORT DODGE IA 50501
WEBSTER COUNTY                         WEBSTER COUNTY - COLLECT 101 N. CRITTENDEN, ROOM MARSHFIELD MO 65706
WEBSTER COUNTY                         WEBSTER COUNTY - TREASUR PO BOX 404 RED CLOUD NE 68970
WEBSTER COUNTY RECORDER                2 COURT SQ RM G1 WEBSTER SPRINGS WV 26288
WEBSTER COUNTY SHERIFF                 WEBSTER COUNTY - SHERIFF 2 COURT SQUARE G-3 WEBSTER SPRINGS WV 26288
WEBSTER MORRIS SR &                    JUANITA MORRIS 11833 NEW HALLS FERRY RD FLORISSANT MO 63033
WEBSTER PARISH                         WEBSTER PARISH - TAX COL P O BOX 877 MINDEN LA 71058
WEBSTER PARISH CLERK OF COURT          410 MAIN ST MINDEN LA 71058
WEBSTER PELL AND LIANA PELL            EDWARD T. BRADING 208 SUNSET DRIVE, SUITE 409 JOHNSON CITY TN 37604
WEBSTER ROOFING                        1314 SAN ANTONE LANE LEWISVILLE TX 75077
WEBSTER TOWN                           WEBSTER TOWN-TAX COLLECT 350 MAIN STREET SUITE1 WEBSTER MA 01570
WEBSTER TOWN                           WEBSTER TOWN - TAX COLLE 945 BATTLE STREET WEBSTER NH 03303



Epiq Corporate Restructuring, LLC                                                               Page 1343 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1369 of 1490
Claim Name                              Address Information
WEBSTER TOWN                            WEBSTER TN - TAX RECEIVE 1000 RIDGE RD WEBSTER NY 14580
WEBSTER TOWNSHIP                        WEBSTER TOWNSHIP - TREAS 5665 WEBSTER CHURCH RD. DEXTER MI 48130
WEBSTER VILLAGE                         WEBSTER VILLAGE - CLERK 28 WEST MAIN STREET WEBSTER NY 14580
WEBSTER VILLAGE                         WEBSTER VLG TREASURER P.O. BOX 25 WEBSTER WI 54893
WEBSTER WATER/SEWER LIEN                WEBSTER W/S-TAX COLLECTO 350 MAIN STREET SUITE1 WEBSTER MA 01570
WEBSTER, JESSICA                        ADDRESS ON FILE
WEBSTER, JUSTIN                         ADDRESS ON FILE
WEBSTER, MAURICE                        ADDRESS ON FILE
WEBSUPERGOO SOFTWARE                    ATTN: GENERAL COUNSEL 45 MAIN STREET SUITE 309, 179 BROOKLYN NY 11201
WEBUTUCK CS (AMENIA TN-                 EMMA JAROMIN- TAX COLLEC 418 SINPATCH RO WASSAIC NY 12592
WEBUTUCK CS (NORTHEAST                  EMMA JAROMIN- TAX COLLEC 418 SINPATCH ROAD WASSAIC NY 12592
WEDAN, DENISE                           ADDRESS ON FILE
WEDDERBURN & JACOBS, P. A.              6100 HOLLYWOOD BOULEVARD SUITE 201 HOLLYWOOD FL 33024
WEDDINGTON TOWN                         WEDDINGTON TOWN - COLLEC 1924 WEDDINGTON ROAD WEDDINGTON NC 28104
WEDDINGTON-MCCALEB, ASIA                ADDRESS ON FILE
WEDGEWOOD ESTATES CONDOMINIUM TRUST     PO BOX 488 ANDOVER MA 01810
WEDGEWOOD HOA OF LAKE COUNTY, INC.      12719 WEDGEFIELD DR GRAND ISLAND FL 32735
WEDGEWOOD INS AGENCY                    2540 FM 2920 STE F SPRING TX 77388
WEDOWEE REALTY, INC.                    2021 SOUTH COLLEGE STREET SUITE A AUBURN AL 36832
WEEDSPORT CEN SCH (COMB                 WEEDSPORT CEN SCH- COLLE PO BOX 720 WEEDSPORT NY 13166
WEEDSPORT VILLAGE                       WEEDSPORT VILLAGE- CLERK 8892 SOUTH STREET WEEDSPORT NY 13166
WEEG, LONNIE                            ADDRESS ON FILE
WEEHAWKEN TOWN -FISCAL                  WEEHAWKEN TN FISCAL-COLL 400 PARK AVENUE WEEHAWKEN NJ 07086
WEEKLY, ERIN                            ADDRESS ON FILE
WEEKS AND ASSOC INS AGCY                P O BOX 556 CLINTON NC 28329
WEEKS, THOMAS                           ADDRESS ON FILE
WEEMS CUSTOM BUILDING, INC.             1745 FOREST GLEN DR PRINCE FREDERICK MD 20678
WEEMS INS OF NAPLES INC                 2661 S AIRPORT RD B105 NAPLES FL 34112
WEESAW TOWNSHIP                         WEESAW TOWNSHIP - TREASU PO BOX 368 NEW TROY MI 49119
WEGNER, TARA                            ADDRESS ON FILE
WEHONEYDO COM LLC                       10600 WOODINVILLE DR BOTHELL WA 98011
WEICHERT INS AGENCY                     225 LITTLETON RD 3RD FLR MORRIS PLAINS NJ 07950
WEICHERT REALTORS AT THE ROCKIES        ATTN: NED CHIDESTER 359 EAST STATE RD. AMERICAN FORK UT 84003
WEICHERT REALTORS EXCEL                 47699 VAN DYKE SHELBY TOWNSHIP MI 48317
WEICHERT REALTORS FIRST CHOICE          4206 LINGLESTOWN ROAD HARRISBURG PA 17112
WEICHERT REALTORS REGIONAL              PROPERTIES, INC. 236 BOSTON POST RD ORANGE CT 06477
WEICHERT REALTORS, FIRST CHOICE         ATTN: STEVEN SCHEIB 4206 LINGLESTOWN ROAD HARRISBURG PA 17112
WEICHERT REALTORS, TEAM REALTY          801 E. HIGHWAY 199 SPRINGTOWN TX 76085
WEICHERT REALTORS-THE ZUBRETSKY GROUP   449 SILAS DEANE HWY 2A WETHERSFIELD CT 06109
WEICHERT, REALTORS -                    MARK THOMAS PROPERTIES MARK THOMAS REALTY INC 3901 UNIVERSITY DRIVE DURHAM NC
                                        27707
WEICHERT, REALTORS-PREMIER              ATTN: RODNEY SCHIMMEL 15190 BLUEBIRD ST NW SUITE 108 ANDOVER MN 55304
WEICHERT, REALTORS-PREMIER              ATTN: RODNEY SCHIMMEL 15190 BLUEBIRD ST NW SUITE 108 ANDOVER MN 55369
WEIL GOTSHAL & MANGES LLP               PO BOX 9640 UNIONDALE NY 11555-9640
WEIL, MICHELLE                          ADDRESS ON FILE
WEILER ROOFING INC                      719 CATTLEMEN RD SARASOTA FL 34232
WEILER, CALEB                           ADDRESS ON FILE
WEILER, ROBERT                          ADDRESS ON FILE
WEIMER, FORREST                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1344 OF 1400
                                         Ditech Holding Corporation
            19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1370 of 1490
Claim Name                            Address Information
WEINBERGER, JULIE                     ADDRESS ON FILE
WEINER BRODSKY KINDER PC              1300 19TH STREET, N.W. FIFTH FLOOR WASHINGTON DC 20036-1609
WEINER, SHARON                        ADDRESS ON FILE
WEINER, WILLIAM                       ADDRESS ON FILE
WEINERT CONSTRUCTION INC              312 8TH ST SOUTH HUMBOLDT IA 50548
WEINHAUS, JESSICA                     ADDRESS ON FILE
WEINMAN, JOSHUA                       ADDRESS ON FILE
WEINSTEIN INS SERVICES                5915 PONCE DE LEON 29 CORAL GABLES FL 33146
WEINSTEIN, ANDREW                     ADDRESS ON FILE
WEINTRAUB, JUSTIN                     ADDRESS ON FILE
WEIR AND ASSOCIATES                   8500 NORTH 128TH EAST AVENUE OWASSO OK 74055
WEIR CITY                             WEIR CITY-TAX COLLECTOR PO BOX 217 WEIR MS 39772
WEISBROD MATTEIS &                    COPLEY & S&J FRIEDBERG 1200 NEW HAMPSHIRE 600 WASHINGTON DC 20036
WEISBROD MATTEIS &                    COPLEY PLLC STE 600 1200 NEW HAMPHIRE AVE NW WASHINGTON DC 20036
WEISBROD MATTEIS COPLEY               & MARIA & JOSEPH DSOUZA 1200 NEW HAMPSHIRE AVE WASHINGTON DC 20036
WEISBROD MATTEIS COPLEY               FOR GIRONDA ACCT 1200NW HAMPSHIRE AVE 600 WASHINGTON DC 20036
WEISENBERG TOWNSHIP                   WEISENBERG TWP - COLLEC PO BOX 876 FOGELSVILLE PA 18051
WEISENBURGER, JACOB                   ADDRESS ON FILE
WEISMAN & MARGOLIES, P.A.             140 N. FEDERAL HIGHWAY, 2ND FLOOR BOCA RATON FL 33432
WEISMAN, GEOFFREY                     ADDRESS ON FILE
WEISS & CUMMINS, PLLC                 208 ADAMS AVENUE MEMPHIS TN 38103
WEISS BURKARDT KRAMER LLC             445 FORT PITT BOULEVARD SUITE 503 PITTSBURGH PA 15219
WEISS CONSTRUCTION GROUP              LLC 3011 W 183RD ST STE 157 HOMEWOOD IL 60430
WEISS INSURANCE AGENCY                2301 N ILLINOIS ST SWANSEA IL 62226
WEISS MCCLELLAND LLC                  105 W ADAMS ST STE 1850 CHICAGO IL 60603
WEISS MCCLELLAND LLC                  SUITE 1850 105 WEST ADAMS ST CHICAGO IL 60603
WEISS SPICER CASH PLLC                208 ADAMS AVE MEMPHIS TN 38103
WEISS, CHRISTOPHER                    ADDRESS ON FILE
WEISSMAN NOWACK CURRY &               WILCO PC 3500 LENOX RD 4TH FL ATLANTA GA 30326
WEKERLE AGENCY                        98 MEDFORD AVE PATCHOGUE NY 11772
WELBUILT CONSTRUCTION, INC.           CHARLES W SCHICKLEY, JR. 4058 CROAKER DRIVE HERNANDO BEACH FL 34607-3642
WELCH GAS COMPANY                     5634 OLD ROUTE 5 CAMDENTON MO 65020
WELCH, FAITH                          ADDRESS ON FILE
WELCH, JAMES                          ADDRESS ON FILE
WELCH, JOCELYN                        ADDRESS ON FILE
WELCH, PARIS                          ADDRESS ON FILE
WELCO WEST 5TH TOWNHOME ASSOCIATION   508 4TH ST NW MONTGOMERY MN 56069
WELCOME HOME REALTY                   LISA S HARRELL 110 W WATER STREET EDENTON NC 27932
WELCOMELINK, INC.                     UHLIG LLC 8455 LENEXA DRIVE OVERLAND PARK KS 66214
WELD COUNTY                           WELD COUNTY-TREASURER 1400 N 17TH AVENUE GREELEY CO 80631
WELD COUNTY TREASURER                 PO BOX 458 GREELEY CO 80632
WELDON TOWNSHIP                       WELDON TOWNSHIP - TREASU PO BOX 548 THOMPSONVILLE MI 49683
WELL FARGO BANK NA                    FINLEY & CO., L.P.A DAVID FINLEY 1701 E. 12TH ST., 108 CLEVELAND OH 44114
WELLBORN ROOFING INC                  4300 MARSH RIDGE RD 106 CARROLLTON TX 75010
WELLCO PUMP                           P O BOX 167 RAYMOND CA 93653
WELLEN, KYLIE                         ADDRESS ON FILE
WELLESLEY TOWN                        WELLESLEY TOWN - TAX COL 525 WASHINGTON STREET WELLESLEY MA 02482
WELLFLEET TOWN                        WELLFLEET TOWN - TAX COL 300 MAIN STREET WELLFLEET MA 02667
WELLINGTON AT KINGS RIDGE             NEIGHBORHOOD ASSOC. INC 6972 LAKE GLORIA BLVD ORLANDO FL 32809



Epiq Corporate Restructuring, LLC                                                               Page 1345 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1371 of 1490
Claim Name                               Address Information
WELLINGTON AT SEVEN HILLS ASSOC., INC.   9887 4TH STREET NORTH SUITE 301 ST. PETERSBURG FL 33702
WELLINGTON CHASE HOA                     PO BOX 390416 SNELLVILLE GA 30039
WELLINGTON CITY                          CITY OF WELLINGTON - CLE 3003 SPENCER AVE LOUISVILLE KY 40205
WELLINGTON EDGE PROPERTY ASSOC.          2950 JOG RD GREENACRES FL 33467
WELLINGTON EDGE PROPERTY ASSOCIATION     10851 WEST FOREST HILL BLVD WELLINGTON FL 33414
INC
WELLINGTON GREENS HOMES ASSOC INC.       7600 OLD POST ROAD LINCOLN NE 68506
WELLINGTON INS CO                        P O BOX 230 FORT WORTH TX 76101
WELLINGTON INS CO                        6801 CALMONT AVE FORT WORTH TX 76116
WELLINGTON INSURANCE COMPANY             P O BOX 2018 FORT WORTH TX 76113
WELLINGTON PATIO                         C/O ASSOCIA GULF COAST 9887 4TH STREET NORTH SUITE 301 ST PETERSBURG FL 33702
WELLINGTON RISK INS AGCY                 6801 CALMONT AVE FORT WORTH TX 76116
WELLINGTON RISK INSURANCE AGENCY         P. O. BOX 230 FORT WORTH TX 76101
WELLINGTON SOUTH HOA                     706 S COLLEGE AVE STE 207 FORT COLLINS CO 80524
WELLINGTON TOWN                          WELLINGTON TWN TREASURER 27432 MIDWAY AVE. KENDALL WI 54638
WELLINGTON TOWNSHIP                      WELLINGTON TWP - TREASUR 16208 BURR RD LACHINE MI 49753
WELLINGTON UTILITIES                     12300 FOREST HILL BLVD WELLINGTON FL 33414
WELLINGTON-ROWELL PROPERTIES LLC         PO BOX 4765 VALDOSTA GA 31606
WELLMEY DESIGN SERVICES LLC              LUIS G MONTOYA LUIS G MONTOYA 9142 C SW 23RD STREET DAVIE FL 33324
WELLS COUNTY                             WELLS COUNTY - TREASURER 102 W. MARKET STSTE. 20 BLUFFTON IN 46714
WELLS COUNTY                             WELLS COUNTY - TREASURER 700 RAILWAY ST. N 97 FESSENDEN ND 58438
WELLS CS CMD TOWNS                       WELLS CS CMD - TAX COLLE PO BOX 202 WELLS NY 12190
WELLS FARGO BANK N.A                     WF 8113 PO BOX 1450 MINNEAPOLIS MN 55485-8113
WELLS FARGO BANK NA                      N9300-060 600 S 4TH ST MINNEAPOLIS MN 55415
WELLS FARGO BANK NA AS INDENTURE         9062 OLD ANNAPOLIS RD COLUMBIA MD 21045
TRUSTEE
WELLS FARGO BANK, N.A.                   ATTN: GENERAL COUNSEL 420 MONTGOMERY STREET SAN FRANCISCO CA 94104
WELLS FARGO BANK, N.A.                   ATTN: DERIVATIVES DOCUMENTATION MANAGER 45 FREMONT STREET, 30TH FLOOR SAN
                                         FRANCISCO CA 94105
WELLS FARGO BANK, N.A., ET AL.           ADREEN AND CHARLINE NEWTON, PRO SE 114-12 198TH STREET ST. ALBANS NY 11412
WELLS FARGO BANK, N.A., ET AL.           ZUZOLO LAW OFFICES 700 YOUNGSTOWN WARREN RD NILES OH 44446
WELLS FARGO CAPITAL FINANCE LLC AS       2450 COLORADO AVE STE 3000 W SANTA MONICA CA 90404
AGENT
WELLS FARGO CAPITAL FINANCE LLC AS       2450 COLORADO AVENUE SUITE 3000 SANTA MONICA CA 90404
AGENT
WELLS FARGO CAPITAL FINANCE LLC AS       2450 COLORADO AVENUE SUITE 30000 W SANTA MONICA CA 90404
AGENT
WELLS FARGO FOOTHILL LLC, AS AGENT       14241 DALLAS PARKWAY SUITE 1300 DALLAS TX 75254
WELLS FARGO HOME MORTGAGE                1 HOME CAMPUS DES MOINES IA 50328
WELLS FARGO INS SRVCS                    6100 FAIRVIEW RD 1400 CHARLOTTE NC 28210
WELLS FARGO INSURANCE SERVICES USA,      45 FREMONT 800 SAN FRANCISCO CA 94105
INC.
WELLS FARGO NA                           1 HOME CAMPUS X2303-01N DES MOINES IA 50328-0001
WELLS FARGO SECURITIES, LLC              C/O WELLS FARGO BANK, N.A. ATTN: GENERAL COUNSEL 500 SOUTH TYSON ST 5TH FLOOR
                                         MAIL CODE: MAC D1086-051 CHARLOTTE NC 28202
WELLS FARGO VENDOR FIN SERV              PO BOX 51043 LOS ANGELES CA 90051-5343
WELLS FARGO VENDOR FINANCIAL             SERVICES LLC PO BOX 740540 ATLANTA GA 30374-0540
WELLS INS LLC                            430 SOUTH MAIN ST POPLARVILLE MS 39470
WELLS LANDING ASSOCIATION, INC.          P. O. BOX 2604 ORANGE PARK FL 32067
WELLS SEAMLESS GUTTERING                 KENNETH E WELLS 1305 LINCOLN GREAT BEND KS 67530



Epiq Corporate Restructuring, LLC                                                                   Page 1346 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1372 of 1490
Claim Name                             Address Information
WELLS TOWN                             WELLS TOWN - TAX COLLECT 208 SANFORD ROAD WELLS ME 04090
WELLS TOWN                             WELLS TOWN - TAX COLLECT 108 VT ROUTE 30 WELLS VT 05774
WELLS TOWN                             WELLS TOWN - TAX COLLECT PO BOX 75 WELLS NY 12190
WELLS TOWNSHIP                         DREMA PURNELL - TAX COLL 1798 WELLS VALLEY RD WELLS TANNERY PA 16691
WELLS TOWNSHIP                         WELLS TWP- TAX COLLECTOR 1401 CORYLAND PARK ROAD GILLETT PA 16925
WELLS TOWNSHIP                         WELLS TOWNSHIP - TREASUR 2520 E DAYTON RD CARO MI 48723
WELLS TOWNSHIP                         TREASURER PO BOX 188/6436 N 8TH ST WELLS MI 49894
WELLS, HOLLY                           ADDRESS ON FILE
WELLS, JUSTIN                          ADDRESS ON FILE
WELLS, LAUREN                          ADDRESS ON FILE
WELLS, LORI                            ADDRESS ON FILE
WELLSBORO AREA S.D./CHAR               WELLSBORO AREA SD - COLL PO BOX 837 (LOCK BOX) WELLSBORO PA 16901
WELLSBORO AREA S.D./DELM               WELLSBORO AREA SD - COLL PO BOX 837 (LOCK BOX) WELLSBORO PA 16901
WELLSBORO AREA S.D./MIDD               WELLSBORO AREA SD - COLL PO BOX 837 (LOCKBOX) WELLSBORO PA 16901
WELLSBORO AREA S.D./PINE               WELLSBORO AREA SD - COLL PO BOX 837 (LOCK BOX) WELLSBORO PA 19601
WELLSBORO AREA S.D./WELL               WELLSBORO AREA SD - COLL PO BOX 837 (LOCK BOX) WELLSBORO PA 16901
WELLSBORO BORO                         MARY CARSON - TAX COLLEC 12 STURROCK ST WELLSBORO PA 16901
WELLSVILLE                             WELLSVILLE CITY - COLLEC 200 W HUDSON WELLSVILLE MO 63384
WELLSVILLE CEN SCH (COMB               WELLSVILLE CEN SCH- COLL 126 WEST STATE STREETDI WELLSVILLE NY 14895
WELLSVILLE TOWN                        WELLSVILLE TOWN- TAX COL 156 N. MAIN ST./MUNICIPA WELLSVILLE NY 14895
WELLSVILLE VILLAGE                     WELLSVILLE VILLAGE- CLER 156 NORTH MAIN STREET WELLSVILLE NY 14895
WELNA, KEVIN                           ADDRESS ON FILE
WELSH, JOSHUA                          ADDRESS ON FILE
WELTE, SLATER                          ADDRESS ON FILE
WELTER CONST &                         DAVID & KATHLEEN HAUGAN 9431 ALPINE DR NW RAMSEYMN MN 55303
WELTER CONSTRUCTION LLC                9431 ALPINE DRIVE SUITE A RAMSEY MN 55303
WELTMAN WEINBERG & REIS CO LPA         PO BOX 72245 CLEVELAND OH 44192
WELTMAN, WEINBERG & REIS CO., LPA      323 LAKESIDE AVENUE WEST STE 200 CLEVELAND OH 44113
WELTS WHITE & FONTAINE P C             29 FACTORY ST NASHUA NH 03061
WEN MANAGEMENT CORP.                   377 OAK STREET, SUITE 110 GARDEN CITY NY 11530
WENATCHEE RECLAMATION DI               DOUGLAS COUNTY - TREASUR PO BOX 609 WATERVILLE WA 98858
WENCEVELYN CONT INC.                   WILLIAM VARGAS 701 MOLLBORE TERRACE PHILADELPHIA PA 19148
WENDEE PALMER                          768 QUAIL RUN RD SHERMAN TX 75090
WENDELL I GOSS                         261 CR 196 CARROLLTON MS 38917
WENDELL ROLLINS                        7671 ORTEGA BLUFF PKWY JACKSONVILLE FL 32244
WENDELL TOWN                           WENDELL TOWN - TAX COLLE PO BOX 214 WENDELL MA 01379
WENDELLS A/C & HTG                     WENDELL R. JONES P.O. BOX 1204 WILLIS TX 77378
WENDELLS ROOFING CO.                   WENDELL G MAYBERRY 1308 E FOSTER AVENUE PAMPA TX 79065
WENDY DIXON                            5565 GILMORE AVE FAIRFIELD OH 45014
WENDY HOWELL &                         VAN HOWELL 136 CHEROKEE AVE LEESBURG GA 31763
WENDY SHIFFER TAX COLLECTOR            PO BOX 128 STROUDSBURG PA 18360
WENDY SPILLANE                         THOMAS SPILLANE AND WENDY GOODEN, PRO SE 53 DRACUT ROAD HUDSON NH 03051
WENDY THOMAS                           408 HENSLEY DR APT F RALEIGH NC 27615
WENDY TURRY                            101 MANETTE CT GAITHERSBURG MD 20878
WENHAM TOWN                            WENHAM TOWN - TAX COLLEC 138 MAIN STREET PO BOX 5 WENHAM MA 01984
WENONAH BORO                           WENONAH BORO - TAX COLLE 1 SOUTH WEST AVE WENONAH NJ 08090
WENTWORTH TOWN                         WENTWORTH TOWN - TAX COL P.O. BOX 2 WENTWORTH NH 03282
WENZEL FENTON CABASSA PA               1110 N FLORIDA AVE SUITE 300 TAMPA FL 33602
WENZL CONSTRUCTION                     BRADLEY J. WENZL DBA WENZL CONSTRUCTION 1201 SEABURY ST. EFFINGHAM KS 66023



Epiq Corporate Restructuring, LLC                                                                 Page 1347 OF 1400
                                            Ditech Holding Corporation
            19-10412-jlg    Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1373 of 1490
Claim Name                               Address Information
WERNER A. GOMAR-ROSARIO                  7446 STONEHOUSE DR SAN ANTONIO TX 78227
WERNER APPRAISAL INC                     PO BOX 2489 OCEAN SHORES WA 98569
WERNERSVILLE BORO                        WERNERSVILLE BORO - COLL P.O. BOX 255 WERNERSVILLE PA 19565
WERTHEIMER & SONS INC                    71 CHAPIN RD PINE BROOK NJ 07058
WERTZ, SADA                              ADDRESS ON FILE
WESCO INC                                9597 JONES RD 343 HOUSTON TX 77065
WESCO INS CO                             800 SUPERIOR DR E 21ST FL CLEVELAND OH 44114
WESCOM INSURANCE                         SERVICES 5601 E LA PALMA ANAHEIM CA 92807
WESCOTT ROOFING &                        PAINTING LLC 3708 N COURTNEY PKWY MERRITT ISLAND FL 32953
WESCOTT ROOFING AND                      PAINTING 5995 N COURTNEY PKWY MERRIT ISLAND FL 32953
WESCOTT TOWN                             WESCOTT TWN TREASURER PO BOX 536 SHAWANO WI 54166
WESER, LORI                              ADDRESS ON FILE
WESLAKE COUNTRY CLUB                     1314 N RAND ROAD ARLINGTON HEIGHTS IL 60004
WESLEY CLEPPER                           20635 N HWY 36 BRAZORIA TX 77422
WESLEY HILLS VILLAGE                     WESLEY HILLS VIL-TAX COL 432 ROUTE 306 WESLEY HILLS NY 10952
WESLEY INSURANCE AGENCY, INC.            5600 W. CENTER STREET P.O.BOX 100016 MILWAUKEE WI 53210
WESLEY PIERCE                            18100 CONNER RD NELSONVILLE OH 45764
WESLEY SCOTT                             10546 OAK CREST DRIVE JACKSONVILLE FL 32225
WESLEYVILLE BORO                         WESLEYVILLE BORO - COLLE 2812 E 32ND ST ERIE PA 16510
WESLYN PARK COA TRUST                    57 HOLYOKE ST STE 7 LYNN MA 01905
WESSINGER REALTY INC                     10747 NW 18TH COURT CORAL SPRINGS FL 33071
WESSON CITY                              WESSON CITY-TREASURER PO BOX 297 WESSON MS 39191
WEST & KNOX MUTL INS CO                  355 LEATHERBERRY ROAD CARROLLTON OH 44615
WEST ALLEGHENY S.D./FIND                 BARBARA COATES - TAX COL 1271 RTE 30 POB 395 CLINTON PA 15026
WEST ALLEGHENY S.D./NORT                 WEST ALLEGHENY SD - COLL 400 N BRANCH ROAD, SUITE OAKDALE PA 15071
WEST ALLEGHENY S.D./OAKD                 WEST ALLEGHENY SD - COLL POB 222 OAKDALE PA 15071
WEST ALLIS CITY                          WEST ALLIS CITY TREASURE 7525 W GREENFIELD / RM 1 WEST ALLIS WI 53214
WEST AMER                                9450 SEWARD RD FAIRFIELD OH 45014
WEST AMERICAN INS CO                     PO BOX 85834 SAN DIEGO CA 98126
WEST AMWELL TOWNSHIP                     WEST AMWELL TWP-TAX COLL 150 ROCKTOWN-LAMBERTVILL LAMBERTVILLE NJ 08530
WEST BANK ADMINISTRATIVE ADJUDICATION    ATTN:JULIE GARNER 1505 N. 19TH STREET MONROE LA 71201
WEST BARABOO VILLAGE                     WEST BARABOO VLG TREASUR 500 CEDAR STREET WEST BARABOO WI 53913
WEST BATH TOWN                           WEST BATH TOWN - TAX COL 219 FOSTERS POINT ROAD WEST BATH ME 04530
WEST BATON ROUGE NATURAL GAS AND WATER   P O BOX 807 PORT ALLEN LA 70767
WEST BATON ROUGE PARISH                  WEST BATON ROUGE PARISH P O BOX 129 PORT ALLEN LA 70767
WEST BAY GARDENS CONDO ASSOC., INC.      1665 BAY ROAD MIAMI BEACH FL 33139
WEST BEND CITY                           TAX COLLECTOR 1115 SOUTH MAIN STREET WEST BEND WI 53095
WEST BEND CITY                           WEST BEND CITY TREASURER 1115 S MAIN ST WEST BEND WI 53095
WEST BEND CMTY. IMPROVEMENT ASSOC.,      P.O. BOX 803555 DALLAS TX 75380-3555
INC.
WEST BEND MUT INS                        1900 S 18TH AVE WEST BEND WI 53095
WEST BEND TOWN                           WEST BEND TWN TREASURER 6355 CTY HWY Z WEST BEND WI 53095
WEST BETHLEHEM TOWNSHIP                  BETTY GIRDISH - TAX COLL 164 DOBBIE LANE MARIANNA PA 15345
WEST BLOOMFIELD TOWN                     WEST BLOOMFIELD TN-COLLE PO BOX 87 W BLOOMFIELD NY 14585
WEST BLOOMFIELD TOWNSHIP                 4550 WALNUT LAKE ROAD WEST BLOOMFIELD MI 48325
WEST BLOOMFIELD TOWNSHIP                 WEST BLOOMFIELD TWP TREA P.O. BOX 250130 W BLOOMFIELD MI 48325
WEST BOISE SEWER DISTRICT                7608 USTICK ROAD BOISE ID 83704
WEST BOYLSTON INS AGENCY                 12 WEST BOYLSTON ST WEST BOYLSTON MA 01583
WEST BOYLSTON TOWN                       WEST BOYLSTON TN - COLLE 140 WORCESTER STREET WEST BOYLSTON MA 01583



Epiq Corporate Restructuring, LLC                                                                   Page 1348 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57          Main Document
                                                 Pg 1374 of 1490
Claim Name                           Address Information
WEST BRANCH MUT INS                  32 S MAIN ST MUNCY PA 17756
WEST BRANCH MUTUAL                   P O BOX 183 MUNCY PA 17756
WEST BRANCH REGIONAL AUTHORITY       127 GIRTON DRIVE MUNCY PA 17756
WEST BRANCH S.D./COOPER              WEST BRANCH SD - TAX COL 583 JOHNSON RD. GRASSFLAT PA 16839
WEST BRANCH S.D./GRAHAM              WEST BRANCH AREA SD - TC 82 LOCUST DRIVE MORRISDALE PA 16858
WEST BRANCH S.D./MORRIS              WEST BRANCH AREA SD - TC 600 OLD TURNPIKE RD ALLPORT PA 16821
WEST BRANCH TOWNSHIP                 WEST BRANCH TWP - COLLEC 1141 GERMANIA RD GALETON PA 16922
WEST BRANCH TOWNSHIP                 WEST BRANCH TWP - TREASU 1705 S FAIRVIEW ROAD WEST BRANCH MI 48661
WEST BRANCH TOWNSHIP                 WEST BRANCH TWP - TREASU 3029 N 7 MILE RD LAKE CITY MI 49651
WEST BRANCH TOWNSHIP                 WEST BRANCH TWP - TREASU PO BOX 56 SKANDIA MI 49885
WEST BRANDYWINE TOWNSHIP             CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
WEST BRAZOS WSC                      PO BOX 20624 WACO TX 76702
WEST BRIDGEWATER TOWN                WEST BRIDGEWATER TN-COLL 65 NORTH MAIN STREET WEST BRIDGEWATER MA 02379
WEST BRIDGEWATER WATER DEPARTMENT    29 CYR STREET WEST BRIDGEWATER MA 02379
WEST BROOKFIELD TOWN                 WEST BROOKFIELD TN-COLLE 2 EAST MAIN STREET WEST BROOKFIELD MA 01585
WEST BROWNSVILLE BORO                WEST BROWNSVILLE BORO - 235 MAIN ST WEST BROWNSVILLE PA 15417
WEST BRUNSWICK TOWNSHIP              JOY NOECKER - TAX COLLEC 251 GREEN TREE DR AUBURN PA 17922
WEST CALDWELL TOWNSHIP               WEST CALDWELL TWP - COLL 30 CLINTON ROAD WEST CALDWELL NJ 07006
WEST CALN TOWNSHIP                   CHESTER COUNTY - TREASUR 313 W MARKET ST, SUITE 3 WEST CHESTER PA 19382
WEST CAMERON TOWNSHIP                PAUL SMINK - TAX COLLECT 214 BLACKS LN SHAMOKIN PA 17872
WEST CAPE MAY BORO                   WEST CAPE MAY BORO - COL 732 BROADWAY WEST CAPE MAY NJ 08204
WEST CARROLL PARISH                  WEST CARROLL PARISH COLL P O BOX 744 OAK GROVE LA 71263
WEST CARROLL PARISH CLERK OF COURT   PO BOX 1078 OAK GROVE LA 71263
WEST CARROLL TOWNSHIP                WEST CARROLL TWP - COLLE 882 COLE ROAD CARROLLTOWN PA 15722
WEST CARTHAGE VILLAGE                WEST CARTHAGE VILLAGE - 61 HIGH STREET WEST CARTHAGE NY 13619
WEST CENTRAL MTL                     P O BOX 38 GROVE CITY MN 56243
WEST CENTRAL MUTUAL INS              PO BOX 646 WHITEHALL WI 54773
WEST CHESTER AREA SCHOOL             WEST CHESTER AREA SCHOOL 50 NORTH SEVENTH STREET BANGOR PA 18013
WEST CHESTER BORO                    CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
WEST CHILLISQUAQUE TOWNS             W CHILLISQUAQUE TWP - TC 228 HOUSELS RUN ROAD MILTON PA 17847
WEST COAST CUSTOM RESTORATION        4418 GREEN VY RD FAIR FIELD CA 94534
WEST COAST FLOORING                  JENNIFER FLORES WEST COAST KREATIONS, INC 606 S. RAYMOND AVE. FULLERTON CA
                                     92831
WEST COAST ROOFING                   T&R ROOFING 14032 PALM BCH BLVD FT MYERS FL 33905
WEST COCALICO TOWNSHIP               LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
WEST CONSHOHOCKEN BORO               WEST CONSHOHOCKEN BORO - 112 FORD ST WEST CONSHOHOCKEN PA 19428
WEST CORNWALL TOWNSHIP               LEBANON COUNTY - TREASUR 400 S 8TH ST RM 103 LEBANON PA 17042
WEST COUNTY INS AGENCY               214 N CLAY AVE 100 ST LOUIS MO 63122
WEST DEER TOWNSHIP                   WEST DEER TWP - TAX COLL PO BOX 4 RUSSELLTON PA 15076
WEST DEPTFORD TOWNSHIP               400 CROWN POINT RD THOROFARE NJ 08086
WEST DEPTFORD TOWNSHIP               WEST DEPTFORD TWP - COLL 400 CROWN POINT THOROFARE NJ 08086
WEST DONEGAL TOWNSHIP                LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
WEST EARL TOWNSHIP                   LANCASTER COUNTY - TREAS 150 N QUEEN ST, STE 122 LANCASTER PA 17603
WEST EASTON BORO                     WEST EASTON BORO - COLLE 237 SEVENTH STREET WEST EASTON PA 18042
WEST ELIZABETH BORO                  ROBERT WELTY - TAX COLLE 720 5TH ST WEST ELIZABETH PA 15088
WEST ETOWAH COUNTY WATER             596 GALLANT ROAD ATTALLA AL 35954
WEST EXTENSION IRRIGATION DISTRICT   P O BOX 100 IRRIGON OR 97844
WEST FAIRLEE                         WEST FAIRLEE TN-TAX COLL 870 ROUTE 113 WEST FAIRLEE VT 05083
WEST FALLOWFIELD TOWNSHI             DEBORAH OWENS - TAX COLL 3937 HILL ALLEY ADAMSVILLE PA 16110



Epiq Corporate Restructuring, LLC                                                               Page 1349 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1375 of 1490
Claim Name                              Address Information
WEST FALLOWFIELD TOWNSHI               ROBIN MCCORMICK-TAX COLL P.O. BOX 185 COCHRANVILLE PA 19330
WEST FELICIANA PARISH                  WEST FELICIANA PARISH P O BOX 1844 ST FRANCISVILLE LA 70775
WEST FINLEY TOWNSHIP                   WEST FINLEY TWP - COLLEC 244 MCDONALD RD WEST ALEXANDER PA 15376
WEST FONTAINE CONDOMINIUM ASSOC        14275 SW 142ND AVE MIAMI FL 33186
WEST FOREST SCHOOL DISTR               FOREST AREA SD - TAX COL 275 RUDOLPH RD TIONESTA PA 16353
WEST FRANKLIN TOWNSHIP                 WEST FRANKLIN TWP - COLL 1381 BUTLER RD WORTHINGTON PA 16262
WEST GARDINER TOWN                     WEST GARDINER TN - COLLE 318 SPEARS CORNER ROAD WEST GARDINER ME 04345
WEST GENESEE C.S. (ONOND               WEST GENESEE C.S.-RECEIV 5020 BALL ROAD SYRACUSE NY 13215
WEST GENESEE C.S. (TN-CA               WEST GENESEE CS-REC OF T 4600 W GENESEE ST SYRACUSE NY 13219
WEST GENESEE CS (GEDDES                WEST GENESEE CS- RECEIVE 1000 WOODS RD SOLVAY NY 13209
WEST GOSHEN TOWNSHIP                   1025 PAOLI PIKE WEST CHESTER PA 19380
WEST GOSHEN TOWNSHIP                   WEST GOSHEN TWP - COLLEC 1025 PAOLI PIKE WEST CHESTER PA 19380
WEST GREENWICH TOWN                    WEST GREENWICH TN - COLL 280 VICTORY HWY W GREENWICH RI 02817
WEST GROVE BORO                        WEST GROVE BORO - COLLEC 206 W HARMONY RD WEST GROVE PA 19390
WEST HANOVER TOWNSHIP                  THOMAS STEWART - TX COLL 7171 L ALLENTOWN BLVD HARRISBURG PA 17112
WEST HANOVER TWP. WATER                & SEWER AUTHORITY 7901 JONESTOWN ROAD HARRISBURG PA 17112
WEST HARRIS CO MUD 1 E                 WEST HARRIS CO MUD 1-COL 17111 ROLLING CREEK HOUSTON TX 77090
WEST HARRIS CO MUD 10 W                WEST HARRIS CO MUD 10 6935 BARNEY RD 110 HOUSTON TX 77092
WEST HARRIS CO MUD 11 B                WEST HARRIS CO MUD 11 13333 NORTHWEST FREEWAY HOUSTON TX 77040
WEST HARRIS CO MUD 14 L                WEST HARRIS CO MUD 14 11111 KATY FRWY 725 HOUSTON TX 77079
WEST HARRIS CO MUD 17 L                WEST HARRIS CO MUD 17 11111 KATY FRWY 725 HOUSTON TX 77079
WEST HARRIS CO MUD 2 W                 WEST HARRIS CO MUD 2-COL 6935 BARNEY RD 110 HOUSTON TX 77092
WEST HARRIS CO MUD 4 L                 WEST HARRIS CO MUD 4-COL 11111 KATY FRWY 725 HOUSTON TX 77079
WEST HARRIS CO MUD 5 U                 WEST HARRIS CO MUD 5-COL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
WEST HARRIS CO MUD 6 L                 WEST HARRIS CO MUD 6-COL 11111 KATY FRWY 725 HOUSTON TX 77079
WEST HARRIS CO MUD 7 U                 WEST HARRIS CO MUD 7-COL 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
WEST HARRIS CO MUD 9 W                 WEST HARRIS CO MUD 9-COL 6935 BARNEY RD 110 HOUSTON TX 77092
WEST HARTFORD TOWN                     WEST HARTFORD TN- COLLEC 50 SOUTH MAIN STREET-ROO WEST HARTFORD CT 06107
WEST HAVEN                             WEST HAVEN TOWN-TAX COLL 2919 MAIN ROAD WEST HAVEN VT 05743
WEST HAVEN CITY                        WEST HAVEN CITY-TAX COLL 355 MAIN STREET WEST HAVEN CT 06516
WEST HAVERSTRAW VILLAGE                WEST HAVERSTRAW VIL- REC 130 SAMSONDALE AVE WEST HAVERSTRAW NY 10993
WEST HAZLETON BORO                     DIANE DUTZ - TAX COLLECT 123 EAST BROAD STREET WEST HAZLETON PA 18202
WEST HEMLOCK TOWNSHIP                  LESLEY YEICH - TAX COLLE 132 ROBINSON RD. DANVILLE PA 17821
WEST HEMPFIELD TOWNSHIP                LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603
WEST HILL TOWNE HOME OWNERS ASSOCIATION 7777 BONHOMME AVENUE SUITE 1910 CLAYTON MO 63105
WEST HOLIDAY INS                       6905 W 4TH AVE HIALEAH FL 33014
WEST HOMESTEAD BORO                    WEST HOMESTEAD BORO - TC 456 WEST EIGHTH AVE WEST HOMESTEAD PA 15120
WEST INS OF FLORIDA                    1324 E COMMERCIAL BLVD OAKLAND PARK FL 33334
WEST IRONDEQUOIT CS (TN                WEST IRONDEQUOIT CS -COL TOWN HALL 1280 TITUS ROCHESTER NY 14617
WEST JEFFERSON HILLS S.D               JOSEPHINE LIPNICKY - COL P.O BOX 826 JEFFERSON HILLS PA 15025
WEST JEFFERSON HILLS S.D               ROBERT WELTY - TAX COLLE 720 5TH ST WEST ELIZABETH PA 15088
WEST JEFFERSON HILLS S.D               LINDA FANCSALI - TAX COL 169 REVERE DR PITTSBURGH PA 15236
WEST JEFFERSON TOWN                    WEST JEFFERSON TOWN - TC P O BOX 490 WEST JEFFERSON NC 28694
WEST KEEGANS BAYOU ID L                WEST KEEGANS BAYOU ID 11111 KATY FRWY 725 HOUSTON TX 77079
WEST KEWAUNEE TOWN                     TAX COLLECTOR N3737 COUNTY C KEWAUNEE WI 54216
WEST KITTANNING BORO                   WEST KITTANNING BORO - T 311 GARFIELD STREET KITTANNING PA 16201
WEST LAKE VILLAGE CONDO ASSOC., INC.   2510 NW 97 AVENUE, SUITE 200 DORAL FL 33172
WEST LAMPETER TOWNSHIP                 852 VILLAGE ROAD P.O. BOX 237 LAMPETER PA 17537
WEST LAMPETER TOWNSHIP                 LANCASTER COUNTY - TREAS 150 N QUEEN ST. STE 122 LANCASTER PA 17603



Epiq Corporate Restructuring, LLC                                                               Page 1350 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1376 of 1490
Claim Name                             Address Information
WEST LAWRENCE WATER CO-OP              7688 COUNTY RD 23 MOUNT HOPE AL 35651
WEST LEBANON TOWNSHIP                  LEBANON COUNTY - TREASUR 400 S. 8TH ST. RM 103 LEBANON PA 17042
WEST LEECHBURG AREA SCHO               WEST LEECHBURG ASD- COLL 131 WOODLAND DRIVE WEST LEECHBURG PA 15656
WEST LEECHBURG BORO                    WEST LEECHBURG - TAX COL 131 WOODLAND DRIVE WEST LEECHBURG PA 15656
WEST LIBERTY CITY                      CITY OF WEST LIBERTY - C 565 MAIN STREET WEST LIBERTY KY 41472
WEST LONG BRANCH BORO                  W LONG BRANCH BORO-COLLE 965 BROADWAY WEST LONG BRANCH NJ 07764
WEST MAHANOY SCHOOL DIST               SHENANDOAH VALLEY SD - T P.O. BOX 71 SHENANDOAH HGTS PA 17976
WEST MAHANOY TOWNSHIP                  WEST MAHANOY TWP - COLLE POB 71 SHENANDOAH PA 17976
WEST MANCHESTER TOWNSHIP               380 EAST BERLIN ROAD YORK PA 17408
WEST MANCHESTER TOWNSHIP               CHERYL NIEHENKE-TAX COLL 380 E BERLIN RD YORK PA 17408
WEST MANHEIM TOWNSHIP                  2412 BALTIMORE PIKE HANOVER PA 17331
WEST MANHEIM TOWNSHIP                  WEST MANHEIM TWP - COLLE 2412 BALTIMORE PIKE - SU HANOVER PA 17331
WEST MARLBOROUGH TOWNSHI               DEBORAH VAN RENTERGHEM - P.O. BOX 256 UNIONVILLE PA 19375
WEST MAYFIELD BORO                     WEST MAYFIELD BORO - COL 3628 MATILDA STREET BEAVER FALLS PA 15010
WEST MCLEAN CNTY FARMERS               1809 S BROADWAY STE W MINOT ND 58701
WEST MEAD TOWNSHIP                     WEST MEAD TWP - TAX COLL 20452 COCHRANTON RD MEADVILLE PA 16335
WEST MEADOW ESTATES CONDOMINIUM        6 LYBERTY WAY 201 WESTFORD MA 01886
WEST MEADOW HILL CONDOMINIUM           C/O PERKINS & ANCTIL, P.C 6 LYBERTY WAY, SUITE 201 WESTFORD MA 01886
WEST MEMORIAL CIVIC ASSOCIATION        722 PIN OAK RD 230 C/O HIGH SIERRA MGMT KATY TX 77494
WEST MEMORIAL MUD T                    WEST MEMORIAL MUD - COLL 12841 CAPRICORN STREET STAFFORD TX 77477
WEST MG ENTERPRISES LLC                MARTIN GONZALEZ 5710 W 25 CT HIALEAH FL 33016
WEST MICHIGAN CREDIT UNION             1319 FRONT AVENUE NW GRAND RAPIDS MI 49504
WEST MICHIGAN ROAD MAINTENANCE ASSOC   P O BOX 522 TWAIN HARTE CA 95383
WEST MIDDLESEX BORO                    WEST MIDDLESEX BORO - TC P.O. BOX 110 WEST MIDDLESEX PA 16159
WEST MIDDLESEX S.D./SHEN               WEST MIDDLESEX SD - COLL 2455 MERCER-W MIDDLESEX W MIDDLESEX PA 16159
WEST MIDDLESEX SCHOOL DI               CHERYL BABCOCK - TAX COL P.O. BOX 110 WEST MIDDLESEX PA 16159
WEST MIFFLIN BORO                      WEST MIFFLIN BORO - COLL 1020 LEBANON ROAD WEST MIFFLIN PA 15122
WEST MIFFLIN S.D./WEST M               WEST MIFFLIN AREA SD - T 1020 LEBANON ROAD WEST MIFFLIN PA 15122
WEST MIFFLIN S.D./WHITAK               WEST MIFFLIN SD - COLLEC 285 WASHINGTON AVE WHITAKER PA 15120
WEST MILFORD TOWNSHIP                  1480 UNION VALLEY ROAD WEST MILFORD NJ 07480
WEST MILFORD TOWNSHIP                  WEST MILFORD TWP-COLLECT 1480 UNION VALLEY ROAD WEST MILFORD NJ 07480
WEST MILWAUKEE VILLAGE                 WEST MILWAUKEE VLG TREAS 4755 W BELOIT RD WEST MILWAUKEE WI 53214
WEST MOLOKAI ASSOCIATION               737 BISHOP STREET SUITE 3100 HONOLULU HI 96813
WEST MONROE TOWN                       WEST MONROE TOWN-TAX COL 46 CO RT 11 W MONROE NY 13167
WEST MORGAN EAST LAWRENCE WATER        AND SEWER AUTHORITY 2457 KIRBY BRIDGE ROAD DECATUR AL 35603
WEST NANTMEAL TOWNSHIP                 DEBORAH KOLPAK - TAX COL 2885 CREEK ROAD ELVERSON PA 19520
WEST NEW YORK TOWN -FISC               WEST NEW YORK TN-COLLECT 428 60TH STREET WEST NEW YORK NJ 07093
WEST NEW YORK TOWN-PILOT               W NEW YORK TN PILOT-COLL 428 60TH STREET WEST NEW YORK NJ 07093
WEST NEWBURY TOWN                      WEST NEWBURY TN - COLLEC 381 MAIN STREET WEST NEWBURY MA 01985
WEST NEWTON BORO                       NICOLE HUMENIK - TAX COL 510 PITTSBURGH ST WEST NEWTON PA 15089
WEST NORRITON TOWNSHIP                 MICHAEL MURRAY - TAX COL 1632 W MARSHALL ST JEFFERSONVILLE PA 19403
WEST NORRITON TOWNSHIP                 1630 WEST MARSHALL STREET. JEFFERSONVILLE PA 19403-3236
WEST NOTTINGHAM TOWNSHIP               WEST NOTTINGHAM TWP - TC P.O. BOX 67 NOTTINGHAM PA 19362
WEST ORANGE MUNICIPAL COURT            60 MAIN STREET WEST ORANGE NJ 07052
WEST ORANGE ROOFING INC                & DEBRA BARNHART 15100 W COLONIAL DR WINTER GARDEN FL 34787
WEST ORANGE ROOFING INC                308 WEIR DR WINTER GARDEN FL 34787
WEST ORANGE TOWN                       WEST ORANGE TN - COLLECT 66 MAIN STREET WEST ORANGE NJ 07052
WEST PARIS TOWN                        WEST PARIS TOWN-TAX COLL 25 KINGSBURY STREET WEST PARIS ME 04289
WEST PENN POWER                        P. O. BOX 3615 AKRON OH 44309



Epiq Corporate Restructuring, LLC                                                                 Page 1351 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1377 of 1490
Claim Name                            Address Information
WEST PENN TOWNSHIP                    27 MUNICIPAL ROAD NEW RINGGOLD PA 17960
WEST PENN TOWNSHIP                    WEST PENN TWP - TAX COLL 625 PENN DR TAMAQUA PA 18252
WEST PENNSBORO TOWNSHIP               WEST PENNSBORO TWP - COL POB 157 PLANFIELD PA 17081
WEST PERRY S.D./CARROLL               WEST PERRY SD - TAX COLL BANK OF LANDISBURG, PO B LANDISBURG PA 17040
WEST PERRY S.D./SAVILLE               WEST PERRY SD - TAX COLL BANK OF LANDISBURG, PO B LANDISBURG PA 17040
WEST PERRY S.D./SPRING T              WEST PERRY SD - TAX COLL BANK OF LANDISBURG, PO B LANDISBURG PA 17040
WEST PERRY SCHOOL DISTRI              WEST PERRY SD - TAX COLL BANK OF LANDISBURG, PO B LANDISBURG PA 17040
WEST PERRY SD/LANDISBURG              WEST PERRY SD - TAX COLL BANK OF LANDISBURG, PO B LANDISBURG PA 17040
WEST PERRY SD/MADISON TW              WEST PERRY SD - TAX COLL BANK OF LANDISBURG, PO B LANDISBURG PA 17040
WEST PERRY SD/NE MADISON              WEST PERRY SD - TAX COLL BANK OF LANDISBURG, PO B LANDISBURG PA 17040
WEST PIKE RUN TOWNSHIP                WEST PIKE RUN TWP - COLL P.O. BOX 244 DAISYTOWN PA 15427
WEST PIKELAND TOWNSHIP                CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
WEST PITTSTON BORO                    WEST PITTSTON BORO - COL 555 EXETER AVE WEST PITTSTON PA 18643
WEST POINT                            P O BOX 2800 PINELLAS PARK FL 33780
WEST POINT CITY                       WEST POINT CITY-TAX COLL PO BOX 1117 WEST POINT MS 39773
WEST POINT CITY - HARRIS              WEST POINT CITY-TAX COLL PO BOX 487 WEST POINT GA 31833
WEST POINT CITY - TROUP               WEST POINT CITY-TAX COLL PO BOX 487 WEST POINT GA 31833
WEST POINT MUTUAL                     P O BOX 228 LENA IL 61048
WEST POINT TOWN                       WEST POINT TOWN - TREASU 329 6TH ST WEST POINT VA 23181
WEST POTTSGROVE TOWNSHIP              WEST POTTSGROVE TWP - TC 998 CANDELORA DR. STOWE PA 19464
WEST PROVIDENCE TOWNSHIP              WEST PROVIDENCE TWP - TC 111 ADAMS STREET EVERETT PA 15537
WEST PUBLISHING CORPORATION           D/B/A THOMSON REUTERS LEGAL TRACKER ATTN: GENERAL COUNSEL 610 OPPERMAN DRIVE
                                      EAGAN MN 55123
WEST PUBLISHING CORPORATION           D/B/A SERENGETI LAW ATTN: LEGAL 155 108TH AVENUE NE SUITE 650 BELLEVUE WA
                                      98004
WEST PUBLISHING CORPORATION           D/B/A SERENGETI LAW ATTN: GENERAL COUNSEL 155 108TH AVENUE NE SUITE 650
                                      BELLEVUE WA 98004
WEST RANCH MANAGEMENT DI              WEST RANCH MGMT DIST-COL P.O. BOX 1368 FRIENDSWOOD TX 77549
WEST READING BORO                     WEST READING BORO - COLL 500 CHESTNUT ST WEST READING PA 19611
WEST ROCKHILL TOWNSHIP                SUZANNE CLARKE-TAX COLLE 1028A RIDGE RD SELLERSVILLE PA 18960
WEST RUTLAND TOWN                     W RUTLAND TOWN-TAX COLLE 35 MARBLE STREET WEST RUTLAND VT 05777
WEST SADSBURY TOWNSHIP                WEST SADSBURY TWP - COLL 542 BUTTERNUT DR PARKESBURG PA 19365
WEST SAHARA COMMUNITY ASSOCIATION     C/O FIRSTSERVICES RESIDENTIAL NEVADA LLC 8290 ARVILLE ST LAS VEGAS NV 89139
WEST SALEM TOWNSHIP                   WEST SALEM TWP-TAX COLLE 51 COSSITT RD TRANSFER PA 16154
WEST SALEM VILLAGE                    TAX COLLECTOR 175 S LEONARD ST WEST SALEM WI 54669
WEST SALEM VILLAGE                    WEST SALEM VLG TREASURER 175 S LEONARD ST WEST SALEM WI 54669
WEST SENECA CS (CHEEKTOW              WEST SENECA CS - REC OF 3301 BROADWAY ST TOWN HA CHEEKTOWAGA NY 14227
WEST SENECA CS (ORCHARD               WEST SENECA CS - TAX REC 4295 S BUFFALO ST ORCHARD PARK NY 14127
WEST SENECA CS (W SENECA              WEST SENECA CS - TAX REC 1250 UNION RD WEST SENECA NY 14224
WEST SENECA TOWN                      JACQUELINE A FELSER, REC 1250 UNION RD WEST SENECA NY 14224
WEST SHORE CLUB II, INC.              4520 W VILLAGE DR. F TAMPA FL 33624
WEST SHORE S.D./LEMOYNE               FAITH NICOLA - TAX COLLE 510 HERMAN AVE LEMOYNE PA 17043
WEST SHORE S.D./LEWISBER              DEBRA S. POPP - TAX COLL 1909 OLD TRAIL RD ETTERS PA 17319
WEST SHORE S.D./LOWER AL              WEST SHORE SD - TAX COLL 2233 GETTYSBURG ROAD CAMP HILL PA 17011
WEST SHORE S.D./NEW CUMB              WEST SHORE SD - TAX COLL 1113 BRIDGE ST NEW CUMBERLAND PA 17070
WEST SHORE S.D./NEWBERRY              DEBRA S. POPP - TAX COLL 1909 OLD TRAIL ROAD ETTERS PA 17319
WEST SHORE S.D./WORMLEYS              ROXANNE GRANDON-TAX COLL 20 MARKET ST. WORMLEYSBURG PA 17043
WEST SHORE SD                         WEST SHORE SD - TREASURE 507 FISHING CREEK RD LEWISBERRY PA 17339
WEST SHORE SD/FAIRVIEW T              KENDRA ALLEN - TAX COLL 712 SAW MILL RD LEWISBERRY PA 17339
WEST SIDE MUT INS                     PO BOX 200 PALO IA 52324


Epiq Corporate Restructuring, LLC                                                                Page 1352 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1378 of 1490
Claim Name                             Address Information
WEST SIDE ROOFING                      RUBEN GONZALEZ 231 W. GOOLD BLVD AVONDALE AZ 85323
WEST SOUND UTILITY DISTRICT            2924 SE LUND AVE. PORT ORCHARD WA 98366
WEST SPARTA TOWN                       WEST SPARTA TN - COLLECT 8302 KYSORVILLE-BYERSVIL DANSVILLE NY 14437
WEST SPRINGFIELD TOWN                  W SPRINGFIELD TN - COLLE 26 CENTRAL STREET, SUITE WEST SPRINGFIELD MA 01089
WEST ST CLAIR TOWNSHIP                 WEST ST CLAIR TWP - COLL 4203 QUAKER VALLEY ROAD ALUM BANK PA 15521
WEST STOCKBRIDGE TOWN                  WEST STOCKBRIDGE TN- COL 21 STATE LINE ROAD WEST STOCKBRIDGE MA 01266
WEST SWEDEN TOWN                       WEST SWEDEN TWN TREASURE 1373 STATE RD 48 FREDERIC WI 54837
WEST TENNESSEE RESTORATION, LLC        126 DIRECTORS ROW JACKSON TN 38305
WEST TEXAS EXTERIORS INC               BART KELLEY 3502 MARTIN LUTHER KING BLVD LUBBOCK TX 79404
WEST TEXAS INS AGENCY                  3702 MOCKINGBIRD AMARILLO TX 79109
WEST TEXAS ROOFING                     WTR-AMA, INC. WTR-AMA, INC. 4117 SW 49TH AVE AMARILLO TX 79109
WEST TISBURY TOWN                      WEST TISBURY TN - COLLEC 1059 STATE RD W TISBURY MA 02575
WEST TOWNSHIP                          WEST TWP - TAX COLLECTOR 9422 EWING RD PETERSBURG PA 16669
WEST TRAVERSE TOWNSHIP                 WEST TRAVERSE TWP - TREA PO BOX 528 HARBOR SPRINGS MI 49740
WEST TURIN TOWN                        WEST TURIN TOWN-TAX COLL 4808 HIGHMARKET STREET CONSTABLEVILLE NY 13325
WEST VALLEY                            P O BOX 504 PINEHURST ID 83850
WEST VALLEY APPRAISALS                 PO BOX 494085 REDDING CA 96049
WEST VALLEY CITY                       3600 S. CONSTITUTION BLVD. WEST VALLEY CITY UT 84119
WEST VALLEY CS (COMBINED               WEST VALLEY CS- TAX COLL FIVE STAR BANK- 220 LIBE WARSAW NY 14569
WEST VALLEY RE LLC                     6300 W TROPICANA AVE LAS VEGAS NV 89103
WEST VALLEY WATER DISTRICT             PO BOX 920 RIALTO CA 92377
WEST VIEW BORO                         WEST VIEW BORO - TAX COL 457 PERRY HWY PITTSBURGH PA 15229
WEST VIEW WATER AUTHORITY              210 PERRY HIGHWAY WEST VIEW PITTSBURGH PA 15229
WEST VILLAGE OF SINGING HILLS          C/O THE HELM MGMT. 4668 NEBO DRIVE LA MESA CA 91941
WEST VINCENT TOWNSHIP                  BERKHEIMER ASSOCIATES 50 NORTH 7TH STREET BANGOR PA 18013
WEST VIRGINIA                          GENERAL CONTACT 900 PENNSYLVANIA AVENUE, SUITE 306 CHARLESTON WV 25302-3542
WEST VIRGINIA                          MARTIN W. GRIMM 900 PENNSYLVANIA AVENUE, SUITE 306 CHARLESTON WV 25302-3542
WEST VIRGINIA                          TERRI SHOCK 900 PENNSYLVANIA AVENUE, SUITE 306 CHARLESTON WV 25302-3542
WEST VIRGINIA                          TRACY M. HUDSON 900 PENNSYLVANIA AVENUE, SUITE 306 CHARLESTON WV 25302-3542
WEST VIRGINIA DEPT OF MOTOR VEHICLE    PO BOX 17710 CHARLESTON WV 25317
WEST VIRGINIA SECRETARY OF STATE       STATE CAPITAL BUILDING CHARLESTON WV 25305
WEST VIRGINIA STATE TAX DEPARTMENT     P.O. BOX 2666 CHARLESTON WV 25330
WEST VIRGINIA TREASURY DEPARTMENT      ATTN: LEGAL DIVISION 1001 LEE STREET, EAST CHARLESTON WV 25301
WEST WALNUT HILL LLC                   C/O TRANSWESTERN ATTN: ABIGAIL TEJADA 8505 FREEPORT PKWY STE 380 IRVING TX
                                       75063
WEST WALNUT HILL, LLC                  709 WEST 246TH ST RIVERDALE NY 10471
WEST WARWICK TOWN                      W WARWICK TOWN - TAX COL 1170 MAIN ST W WARWICK RI 02893
WEST WHEATFIELD TWP                    INDIAN 76 KETTLE HOLLOW RD BLAIRSVILLE PA 15717
WEST WHITELAND TOWNSHIP                KEYSTONE COLLECTIONS GRO POB 505 IRWIN PA 15642
WEST WHITELAND TOWNSHIP                101 COMMERCE DRIVE EXTON PA 19341
WEST WILDWOOD BORO                     WEST WILDWOOD BORO - COL 701 W GLENWOOD AVENUE WEST WILDWOOD NJ 08260
WEST WINDSOR TOWN                      WEST WINDSOR TN-TAX COLL 22 BROWNSVILLE-HARTLAND WEST WINDSOR VT 05089
WEST WINDSOR TOWNSHIP                  WEST WINDSOR TWP-COLLECT 271 CLARKSVILLE ROAD PRINCETON JUNCTION NJ 08550
WEST WINFIELD VILLAGE                  WEST WINFIELD VILLAGE - PO BOX 308 WEST WINFIELD NY 13491
WEST WYOMING BORO                      ROBERT CONNORS - TAX COL 464 W 8TH ST WEST WYOMING PA 18644
WEST YORK AREA SCHOOL DI               YORK COUNTY - TREASURER 28 EAST MARKET ST. - ROO YORK PA 17401
WEST YORK AREA SCHOOL DI               CHERYL NIEHENKE-TAX COLL 380 EAST BERLIN RD YORK PA 17408
WEST YORK BORO                         YORK COUNTY - TREASURER 28 EAST MARKET ST. - ROO YORK PA 17401
WEST YORK BOROUGH                      1700 WEST PHILADELPHIA STREET YORK PA 17404



Epiq Corporate Restructuring, LLC                                                                 Page 1353 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1379 of 1490
Claim Name                               Address Information
WEST, CHRISTOPHER                        ADDRESS ON FILE
WEST, JENNIFER                           ADDRESS ON FILE
WEST, KIONNA                             ADDRESS ON FILE
WEST, RAVEN                              ADDRESS ON FILE
WEST, SCOTT                              ADDRESS ON FILE
WEST, THOMAS                             ADDRESS ON FILE
WESTAATE TOWNHOUSES HOA INC              TURTLEROCK HOA 2627 WESTCHESTER DRIVE ARLINGTON TX 76015
WESTADOR MUD E                           WESTADOR MUD - TAX COLLE 17111 ROLLING CREEK HOUSTON TX 77090
WESTAMPTON TOWNSHIP                      WESTAMPTON TWP- COLLECTO 710 RANCOCAS RD MT HOLLY NJ 08060
WESTAR ALAMO LAND SURVEYORS LLC          PO BOX 1645 BOERNE TX 78006
WESTAR ENERGY                            818 SOUTH KANSAS AVENUE TOPEKA KS 66612
WESTAR ENERGY                            P.O. BOX 758500 TOPEKA KS 66675-8500
WESTBANK RANCH HOA, INC.                 P.O. BOX 2703 GLENWOOD SPRINGS CO 81602
WESTBOROUGH TOWN                         WESTBOROUGH TOWN-TAX COL 34 WEST MAIN STREET- TAX WESTBOROUGH MA 01581
WESTBROOK CITY                           WESTBROOK CITY -TAX COLL 2 YORK STREET WESTBROOK ME 04092
WESTBROOK MUT INS                        PO BOX 99 STORDEN MN 56174
WESTBROOK TOWN                           WESTBROOK TOWN - TAX COL 866 BOSTON POST RD WESTBROOK CT 06498
WESTBROOK, CARLA                         ADDRESS ON FILE
WESTBROOK, SHANNA                        ADDRESS ON FILE
WESTBROOK, TRACY                         ADDRESS ON FILE
WESTBROOKE HOMEOWNERS ASSOC              PO BOX 66002 PHOENIX AZ 85082
WESTBROOKE LAKES VILLAS                  14275 SW 142 AVE MIAMI FL 33188
WESTBROOKE PATIO HOMES ASSOCIATION INC   1317 WAGON WHEEL ROAD HOPKINS MN 55343
WESTBURY LIGHTHOUSE INC                  976 OLD COUNTRY RD WESTBURY NY 11590
WESTBURY VILLAGE                         WESTBURY VILLAGE-RECEIVE 235 LINCOLN PLACE WESTBURY NY 11590
WESTBURY WATER AND FIRE DISTRICT         160 DREXEL AVENUE WESTBURY NY 11590
WESTBY CITY                              WESTBY CITY TREASURER 200 N MAIN ST WESTBY WI 54667
WESTCHESTER CLUB HOMEOWNERS ASSOCIATION 211 W. CHICAGO AVE HINDSDALE IL 60521
WESTCHESTER COUNTRY CLUB HOA, INC.       C/O ASSOCIATION SERVICES OF FLORIDA 10112 USA TODAY WAY MIRAMAR FL 33025
WESTCHESTER JOINT WATER WORKS            1625 MAMARONECK AVENUE MAMARONECK NY 10543
WESTCHESTER PARK HOME OWNER'S ASSOC.     9329 WESTCHESTER PARK CT WEST CHESTER OH 45069
WESTCHESTER SURP LINES                   P O BOX 1585 RICHMOND IN 47375
WESTCO CARPETS & INTERIORS               1814 N. STATE STREET OREM UT 84057
WESTCOTT PROPERTIES INC                  178 BROADWAY PROVIDENCE RI 02903
WESTCOTT, LAURILEE                       ADDRESS ON FILE
WESTCREST MFG                            3388 EASTCREST RD WEST VALLEY CITY UT 84120
WESTEDGE CENTER INC                      1112 W 7TH ST AUBURN IN 46706
WESTEND BUILDINGS                        RICHARD D. TWIGGS 4465 W US HIGHWAY 64 MURPHY NC 28906
WESTERLO TOWN                            WESTERLO TOWN- TAX COLLE 933 COUNTY RTE 401 WESTERLO NY 12193
WESTERLY FIRE DIST                       TAX COLLECTOR PO BOX 2952 WESTERLY RI 02891
WESTERLY TOWN                            WESTERLY TOWN - TAX COLL 45 BROAD STREET WESTERLY RI 02891
WESTERMAN ZETROUER, P. A.                146 2ND STREET NORTH, SUITE 100 ST. PETERSBURG FL 33701
WESTERN AGRICULTURAL INS                 P O BOX 3000 HIGLEY POINT AZ 85236
WESTERN AGRICULTURAL INSURANCE COMPANY   PO BOX 6460 CAROL STREAM IL 60197-6460
WESTERN AMERICAN APPRAISERS              PO BOX 519 PAYSON AZ 85547
WESTERN BEAVER S.D./INDU                 KIMBERLY KELLEY-TAX COLL 349 KELLEY ROAD INDUSTRY PA 15052
WESTERN BEAVER S.D./OHIO                 WESTERN BEAVER SD - COLL 102 ECKLES DRIVE INDUSTRY PA 15052
WESTERN CAROLINA FENCE INC               1026 RADFORD ROAD MURPHY NC 28906
WESTERN CARPET CARE                      PO BOX 9081 REDLANDS CA 92375



Epiq Corporate Restructuring, LLC                                                                   Page 1354 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1380 of 1490
Claim Name                               Address Information
WESTERN CHEROKEE MTL                     P O BOX 397 MARCUS IA 51035
WESTERN DRYWALL INC                      3903 CHEYENNE STREET, UNIT D CHEYENNE WY 82001
WESTERN EXTERMINATOR COMPANY             J. C. EHRLICH CO., INC. P.O BOX 16350 READING PA 19612-6350
WESTERN GREENE S.D./ALEP                 WEST GREENE SD - TAX COL 704 HERRODS RUN RD NEW FREEPORT PA 15352
WESTERN GREENE S.D./FREE                 WEST GREENE SD - TAX COL 850 GOLDEN OAKS ROAD NEW FREEPORT PA 15352
WESTERN GREENE S.D./RICH                 WESTERN GREENE CO SD - T 449 W ROY FURMAN HWY WIND RIDGE PA 15380
WESTERN GROUP INS                        6425 WEST 44TH AVE WHEATRIDGE CO 80033
WESTERN GROUP, INC. - CORTEZ             P.O. BOX 809 CORTEZ CO 81321
WESTERN HERITAGE INS                     P O BOX 610048 DALLAS TX 75261
WESTERN HILLS OWNERS ASSOCIATION         PO BOX 1046 GRANBURY TX 76048
WESTERN IOWA MUT                         PO BOX 498 COUNCIL BLUFFS IA 51502
WESTERN MAILERS                          224 E SAINT JOSEPH ST RAPID CITY SD 57701
WESTERN MONMOUTH UTILITIES AUTHORITY     103 PENSION ROAD MANALAPAN NJ 07726
WESTERN MTL                              2172 DUPONT DR STE 220 IRVINE CA 92612
WESTERN MTL FIRE                         125 THIRD ST BALATON MN 56115
WESTERN MUT FIRE INS CO                  P O BOX 279 BALANTON MN 56115
WESTERN MUT INS                          P O BOX 19626 IRVINE CA 92623
WESTERN NATIONAL MUT INS                 5350 W 78TH ST EDINA MN 55439
WESTERN NATIONAL MUT INS                 5350 W 78TH ST EDINA MN 55459
WESTERN NATL MUT                         P O BOX 59184 MINNEAPOLIS MN 55459
WESTERN RESERVE GROUP                    1685 CLEVELAND RD WOOSTER OH 44691
WESTERN RESERVE GROUP                    PO BOX 36 WOOSTER OH 44691
WESTERN RESOURCES TITLE                  625 THE CITY DRIVE SUITE 150 ORANGE CA 92868
WESTERN SECURITY SURPLUS                 790 E COLORADO BLVD 700 PASADENA CA 91101
WESTERN SELECT INS CO                    14763 COLLECTIONS CENTER CHICAGO IL 60693
WESTERN SKIES MOBILE HOME PARK           200 W WESTERN SKIES RD 143 GALLUP NM 87301
WESTERN TECHNOLOGIES GROUP, LLC          P. O BOX 636 SOMERVILLE NJ 08876
WESTERN TITLE & ESCROW CO.               360 SW BOND ST SUITE 100 BEND OR 97702
WESTERN UNION FINANCIAL SERV             P.O. BOX 1758 ENGLEWOOD CO 80150-1758
WESTERN UNION FINANCIAL SERVICES, INC.   ATTN: GENERAL COUNSEL 199 WATER STREET, 29TH FLOOR NEW YORK NY 10038
WESTERN UNION FINANCIAL SERVICES, INC.   ATTN: GENERAL COUNSEL 6200 SOUTH QUEBEC STREET ENGLEWOOD CO 80111
WESTERN UNION FINANCIAL SERVICES, INC.   ATTN: GENERAL COUNSEL 12500 E. BELFORD AVE. ENGLEWOOD CO 80112
WESTERN UNITED INSURANCE                 P O BOX 60699 LOS ANGELES CA 90060
WESTERN UNITED MTL                       P O BOX 627 WILBER NE 68465
WESTERN VILLA MHC                        4522 W LOOP 281 56 LONGVIEW TX 75604
WESTERN VIRGINIA WATER AUTHORITY         601 S JEFFERSON STREET ROANOKE VA 24011
WESTERN WAYNE S.D./CANAA                 WESTERN WAYNE SD - COLLE 456 OCONNELL ROAD WAYMART PA 18472
WESTERN WAYNE S.D./CLINT                 MARIANNE THORPE-TAX COLL 1095 BELMONT TURNPIKE WAYMART PA 18472
WESTERN WAYNE S.D./S. CA                 WESTERN WAYNE SD - COLLE 467 ST. TIKHONS RD WAYMART PA 18472
WESTERN WAYNE SCHOOL DIS                 WESTERN WAYNE SD - COLLE BOX 687 HAMLIN PA 18427
WESTERN WAYNE SCHOOL DIS                 MICHELLE VALENTINO-COLLE 39 BANDITS LN LAKE ARIEL PA 18436
WESTERN WAYNE SCHOOL DIS                 WESTERN WAYNE SD - COLLE POB 99 STERLING PA 18463
WESTERN WAYNE SCHOOL DIS                 WESTERN WAYNE AREA SD- T 39 CARBONDALE RD WAYMART PA 18472
WESTERS ROOFING INC                      8513 S COUNTY RD 13 FORT COLLINS CO 80525
WESTERVELT MUTUAL INS CO                 280 N MAIN ST WESTERVELT IL 62565
WESTFALL & CO. MARKETING &               MGMT. GROUP, INC. 13920 WINDY OAKS ROAD COLORADO SPRINGS CO 80921
WESTFALL AND COMPANY                     ATTN: KEN WESTFALL 13920 WINDY OAKS ROAD COLORADO SPRINGS CO 80921
WESTFALL AND COMPANY                     ATTN: KEN WESTFALL 3472 RESEARCH PARKWAY 104-192 COLORADO SPRINGS CO 80921
WESTFALL ROOFING                         5413 W SLIGH AV TAMPA FL 33634



Epiq Corporate Restructuring, LLC                                                                Page 1355 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1381 of 1490
Claim Name                             Address Information
WESTFALL ROOFING                       WESTFALL CONSTRUCTION 5413 W. SLIGH AVENUE TAMPA FL 33634
WESTFALL TOWNSHIP                      WESTFALL TWP - TAX COLLE 1032 DELAWARE DR MATAMORAS PA 18336
WESTFIELD BORO                         CONSTANCE REED - TAX COL 311 CHURCH ST WESTFIELD PA 16950
WESTFIELD CITY                         WESTFIELD CITY - TAX COL 59 COURT STREET WESTFIELD MA 01085
WESTFIELD CS (COMBINED T               WESTFIELD CS- TAX COLLEC 23 ELM ST WESTFIELD NY 14787
WESTFIELD FIRE DISTRICT                WESTFIELD F D - TAX COLL 653 EAST ST MIDDLETOWN CT 06457
WESTFIELD GROUP                        PO BOX 9001566 LOUISVILLE KY 40290
WESTFIELD INS CO                       6716 GRADE LN 9 910 LOUISVILLE KY 40213
WESTFIELD INS CO                       ONE PARK CIRCLE WESTFIELD CENTER OH 44251
WESTFIELD INS CO FLOOD                 P O BOX 2057 KALISPELL MT 59903
WESTFIELD PASSAGE HOMEOWNERS           8120 SOUTH WESTFIELD TRAIL CLOUMBIA CITY IN 46725
ASSOCIATION
WESTFIELD TOWN                         WESTFIELD TOWN - TAX COL 38 SCHOOL STREET WESTFIELD VT 05874
WESTFIELD TOWN                         WESTFIELD TOWN - TAX COL 425 EAST BROAD STREET WESTFIELD NJ 07090
WESTFIELD TOWN                         WESTFIELD TOWN- TAX COLL 23 ELM STREET WESTFIELD NY 14787
WESTFIELD TOWN                         WESTFIELD TWN TREASURER PO BOX 157 WESTFIELD WI 53964
WESTFIELD VILLAGE                      WESTFIELD VILLAGE- CLERK 23 ELM STREET WESTFIELD NY 14787
WESTFORD TOWN                          WESTFORD TOWN - TAX COLL 55 MAIN STREET WESTFORD MA 01886
WESTFORD TOWN                          WESTFORD TOWN - TAX COLL 1713 ROUTE 128 WESTFORD VT 05494
WESTFORD TOWN                          LOUISA M. PLATT-TAX COLL PO BOX 43 WESTFORD NY 13488
WESTFORD TOWN                          WESTFORD TWN TREASURER N8000 CTY ROAD G BEAVER DAM WI 53916
WESTFORD TOWN                          WESTFORD TWNTREASURER 11604 KLANG ACRES LANE CAZENOVIA WI 53924
WESTGATE, ROXANNE                      ADDRESS ON FILE
WESTGLEN MOBILE HOME PARK LLC          809 W RIODAN RD FLAGSTAFF AZ 86001
WESTGUARD INSURANCE COMPANY            PRISMA LIRA PO BOX 785570 PHILADELPHIA PA 19178-5570
WESTHAMPTON BEACH VILLAG               W HAMPTON BEACH VIL-COLL 165 MILL RD WESTHAMPTON BEACH NY 11978
WESTHAMPTON LH INC                     51 MONTAUK HIGHWAY WESTHAMPTON NY 11977
WESTHAMPTON LH INC                     P O BOX 167 WESTHAMPTON NY 11977
WESTHAMPTON TOWN                       WESTHAMPTON TN - COLLECT 1 SOUTH ROAD WESTHAMPTON MA 01027
WESTHILL C S (GEDDES TN)               WESTHILL C S-TAX COLLECT 1000 WOODS ROAD SOLVAY NY 13209
WESTHILL C.S. (ONONDAGA                WESTHILL CS-TAX RECEIVER 5020 BALL ROAD SYRACUSE NY 13215
WESTLAKE MANOR HOA, INC.               C/O ASSET REAL ESTATE 4004 EDGEWATER DRIVE ORLANDO FL 32804
WESTLAKE MUD 1 W                       WESTLAKE MUD 1 - TAX COL 6935 BARNEY RD 110 HOUSTON TX 77092
WESTLAKE TOWNHOME OWNERS ASSOCIATION   299 EDGEWATER DRIVE BLOOMINGDALE IL 60108
WESTLAKE VILLAGE MASTER HOA INC.       3677 WESTLAKE VILLAGE DRIVE WINNEBAGO IL 61088
WESTLAND CITY                          WESTLAND CITY - TREASURE 36300 WARREN RD WESTLAND MI 48185
WESTLAND INSURANCE AGNCY               3848 W 16TH AVE HIALEAH FL 33012
WESTLAND MANOR CONDO ASSOC., INC.      5901 NORTHWEST 151 STREET, SUITE 100 MIAMI LAKES FL 33014
WESTLAND MOBILE HOME PARK              PO BOX 1526 DOUGLAS WY 82633
WESTLAND PLAZA CONDOMINIUM ASSC. INC   4445 W 16TH AVE, SUITE 302 HIALEAH FL 33012
WESTLAND SOUTH INS AGNCY               2608 NW 97TH AVE MIAMI FL 33172
WESTMAN AND ASSOCIATES                 13207 S 20 ST BELLEVUE NE 68123
WESTMINSTER AMERICAN                   8890 MCDONOGH RD 310 OWINGS MILLS MD 21117
WESTMINSTER AMERICAN                   INSURANCE COMPANY 8890 MCDONOGH RD 310 OWINGS MILLS MD 21117
WESTMINSTER TOWN                       WESTMINSTER TOWN-TAX COL 11 SOUTH STREET WESTMINSTER MA 01473
WESTMINSTER TOWN                       WESTMINSTER TN - COLLECT P.O. BOX 147 WESTMINSTER VT 05158
WESTMINSTER WOODS CONDOMINIUM          4 PRESTON CT 101 BEDFORD MA 01730
WESTMONT BORO                          WESTMONT BORO - TAX COLL 1923 SUNSHINE AVE JOHNSTOWN PA 15905
WESTMONT HILLTOP S.D./SO               SOUTHMONT BORO - TAX COL 112 MABEL STREET JOHNSTOWN PA 15905



Epiq Corporate Restructuring, LLC                                                                 Page 1356 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1382 of 1490
Claim Name                              Address Information
WESTMONT HILLTOP S.D./UP               WESTMONT HILLTOP SD - TC 110 SUNRAY DR STE 3 JOHNSTOWN PA 15905
WESTMONT HILLTOP S.D./WE               WESTMONT HILLTOP SD - TC 1923 SUNSHINE AVE JOHNSTOWN PA 15905
WESTMONT MHP                           PO BOX 55528 HOUSTON TX 77255
WESTMORE                               WESTMORE - TAX COLLECTOR 54 HINTON HILL ROAD ORLEANS VT 05860
WESTMORELAND CEN SCH (CM               WESTMORELAND CEN SCH-COL 5176 RTE 233 WESTMORELAND NY 13490
WESTMORELAND CITY                      WESTMORELAND-TAX COLLECT PO BOX 8 WESTMORELAND TN 37186
WESTMORELAND COUNTY                    WESTMORELAND COUNTY - TR P O BOX 730 MONTROSS VA 22520
WESTMORELAND COUNTY TREASURER          111 POLK ST MONTROSS VA 22520
WESTMORELAND COUNTY TREASURER          GEORGE D ENGLISH BUILDING 111 POLK ST MONTROSS VA 22520
WESTMORELAND COUNTY TREASURER          GEORGE D ENGLISH BUILDING 111 POLK ST MONTROSS AL 22520
WESTMORELAND TAX CLAIM BUREAU          40 N PENNSYLVANIA AVE STE 109 GREENSBURG PA 15601
WESTMORELAND TOWN                      WESTMORELAND TN - COLLEC P.O. BOX 112 WESTMORELAND NH 03467
WESTMORELAND TOWN                      WESTMORELAND TOWN - COLL PO BOX 206 WESTMORELAND NY 13490
WESTMORELAND, JOJUAN                   ADDRESS ON FILE
WESTMORELAND, PAMELA                   ADDRESS ON FILE
WESTON                                 34 WESTBROOK PL WESTBROOK CT 06498
WESTON ADAMS LAW FIRM PA               1501 RICHLAND ST COLUMBIA SC 29201
WESTON COUNTY                          WESTON COUNTY-TREASURER 1 WEST MAIN ST NEWCASTLE WY 82701
WESTON INS                             P O BOX 969 WESTBROOK CT 06498
WESTON INS CO                          100 PARAMOUNT DR STE 100 SARASOTA FL 34232
WESTON INSURANCE COMPANY               P O BOX 31521 TAMPA FL 33631
WESTON INSURANCE COMPANY               WESTON INSURANCE MNGMENT PO BOX 31521 TAMPA FL 33631
WESTON MUD A                           WESTON MUD - TAX COLLECT P O BOX 1368 FRIENDSWOOD TX 77549
WESTON PROPERTY MANAGEMENT SERVICES    23282 MILL CREEK DRIVE, SUITE 320 LAGUNA HILLS CA 92653
INC.
WESTON REHAB & CONST &                 ROBIN KOSSOW&JENN GORDON 2335 WINDING COVE OVIEDO FL 32765
WESTON TOWN                            WESTON TOWN - TAX COLLEC 11 TOWN HOUSE ROAD WESTON MA 02493
WESTON TOWN                            WESTON TOWN -TAX COLLECT 5 CHURCH LANE WESTON ME 04424
WESTON TOWN                            WESTON TOWN - TAX COLLEC PO BOX 1302 WESTON CT 06883
WESTON TOWN                            WESTON TWN TREASURER W6769 PINE CREEK RD NEILLSVILLE WI 54456
WESTON TOWN                            WESTON TWN TREASURER N4475 190TH ST MENOMONIE WI 54751
WESTON VILLAGE                         WESTON VLG TREASURER 5500 SCHOFIELD AVE WESTON WI 54476
WESTON, ELISE                          ADDRESS ON FILE
WESTON, TIMOTHY                        ADDRESS ON FILE
WESTPARK VILLAGE MAINTENANCE FUND, INC. 17171 PARK ROW, SUITE 310 HOUSTON TX 77084
WESTPHALEN INS                         1081 N BRYANT AVE EDMOND OK 73034
WESTPHALIA TOWNSHIP                    WESTPHALIA TWP - TREASUR PO BOX 192 WESTPHALIA MI 48894
WESTPHALIA VILLAGE                     WESTPHALIA VILLAGE - TRE PO BOX 108 WESTPHALIA MI 48894
WESTPHALIA WOODS II CONDOMINIUM INC    1300 MERCANTILE LANE STE 146 LARGO MD 20774
WESTPORT BY THE SEA                    PHASE III CONDO ASSOC. P. O. BOX 8909 LACEY WA 98509
WESTPORT ISLAND                        WESTPORT ISLAND-TAX COLL 6 FOWLES POINT ROAD WESTPORTISLAND ME 04578
WESTPORT TOWN                          WESTPORT TOWN - TAX COLL 816 MAIN ROAD WESTPORT MA 02790
WESTPORT TOWN                          WESTPORT TOWN - TAX COLL 110 MYRTLE AVENUE WESTPORT CT 06880
WESTPORT TOWN                          WESTPORT TOWN - TAX COLL P.O. BOX 267 WESTPORT NY 12993
WESTPORT TOWN                          WESTPORT TWN TREASURER 5387 MARY LAKE RD WAUNAKEE WI 53597
WESTRIDGE CONSTRUCTION LLC             TROY GWINNER 35588 L LANE ADEL IA 50003
WESTRIDGE TOWNHOUSE ASSOCIATION        4311 N. RAVENSWOOD AVE. CHICAGO IL 60613
WESTROM, KYLE                          ADDRESS ON FILE
WESTSHORE VILLAGE MASTER CORP., INC.   C/O RESOURCE PROPERTY MANAGEMENT 7300 PARK STREET SEMINOLE FL 33777



Epiq Corporate Restructuring, LLC                                                                 Page 1357 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg    Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1383 of 1490
Claim Name                              Address Information
WESTTOWN TOWNSHIP                       WESTTOWN TWP - TAX COLLE PO BOX 79 WESTTOWN PA 19395
WESTVIEW I & S DISTRICT                 P. O. BOX 1171 AFTON WY 83110
WESTVILLE BORO                          WESTVILLE BORO - TAX COL 165 BROADWAY WESTVILLE NJ 08093
WESTVILLE TOWN                          WESTVILLE TOWN - TAX COL 20 LOWER FLAT ROCK RD MALONE NY 12953
WESTWEGO CITY                           WESTWEGO CITY - TAX COLL 419 AVE A WESTWEGO LA 70094
WESTWOOD BEACH OWNERS ASSOCIATION       1095 WESTWOOD DRIVE CHANDLER TX 75758
WESTWOOD BORO                           WESTWOOD BORO - TAX COLL 101 WASHINGTON AVENUE WESTWOOD NJ 07675
WESTWOOD CITY                           CITY OF WESTWOOD - CLERK PO BOX 221287 LOUISVILLE KY 40252
WESTWOOD COMMUNITY FIVE ASSOCIATION INC 8300 NW 93 AVE TAMARAC FL 33321
WESTWOOD COMMUNITY SIX HOA              PO BOX 770850 CORAL SPRINGS FL 33077
WESTWOOD FARMS HOMEOWNERS ASSOC         PO BOX 360301 STRONGSVILLE OH 44136
WESTWOOD HOMES OWNERS ASSOCIATION       11125 MW AMBASSADOR DR SUITE 200 KANSAS CITY MO 64153
WESTWOOD INS AGENCY                     P O BOX 5001 WESTCHESTER CENTER OH 44251
WESTWOOD INS AGENCY                     8407 FALLBROOK AVE. STE 200 CANOGA PARK CA 91304
WESTWOOD INSURANCE AGENCY               ONE GENERAL DRIVE SUN PRAIRIE WI 53596
WESTWOOD TOWN                           WESTWOOD TOWN - TAX COLL 580 HIGH STREET WESTWOOD MA 02090
WESTWOOD VILLAGE                        1111 NORTH 2000 WEST FARR WEST UT 84404
WESTWOOD VILLAGE HOMES                  HOMEOWNERS ASSOCIATION PO BOX 7864 SAINT CLOUD MN 56302
WESTWOOD VILLAGE NEIGHBORHOOD           135 N LOS ROBLES AVE PASADENA CA 91101
WESTYN GREENS LLC                       644 CIMAROSA CT OCOEE FL 34761
WETHERSFIELD HOMEOWNERS ASSOCIATION     PO BOX 577 FOUNTAINVILLE PA 18923
WETHERSFIELD TOWN                       WETHERSFIELD TN - COLLEC 505 SILAS DEANE HWY WETHERSFIELD CT 06109
WETHERSFIELD TOWN                       WETHERSFIELD TN - COLLEC 5018 HERMITAGE ROAD GAINESVILLE NY 14066
WETMORE TOWNSHIP                        WETMORE TWP - TAX COLLEC 60 SLEEPY HOLLOW ROAD KANE PA 16735
WETZEL AND LANZI                        1301 YORK RD LUTHERVILLE MD 21093
WETZEL COUNTY SHERIFF                   WETZEL COUNTY - SHERIFF PO BOX D NEW MARTINSVILLE WV 26155
WETZEL, ANNA                            ADDRESS ON FILE
WETZEL, JENNIFER                        ADDRESS ON FILE
WEUM, TIMOTHY                           ADDRESS ON FILE
WEWJA                                   ATTN: WEWJA 2 WILSON AVE. WASHINGTON PA 15301
WEWJA                                   P.O. BOX 510 WASHINGTON PA 15301-0510
WEXFORD COUNTY TREASURER                437 E. DIVISION STREET 2ND FLOOR CADILLAC MI 49601
WEXFORD COUNTY TREASURER                437 DIVISION 2ND FLOOR CADILLAC MI 49601-0293
WEXFORD HOME IMPROVEMENTS               2148 ALLGOOD RD MARIETTA GA 30062
WEXFORD TOWNSHIP                        WEXFORD TOWNSHIP - TREAS 7346 W 12 1/2 RD MESICK MI 49668
WEXLER INS                              1120 PONCE DE LEON BLVD CORAL GABLES FL 33134
WEYAUWEGA CITY                          WAUPACA COUNTY TREASURER 811 HARDING ST WAUPACA WI 54981
WEYBRIDGE TOWN                          WEYBRIDGE TOWN - TREASUR 1727 QUAKER VILLAGE ROAD WEYBRIDGE VT 05753
WEYGAND SURVEYORS, INC                  169 OXMOOR ROAD HOMEWOOD AL 35209
WEYMOUTH TOWN                           WEYMOUTH TOWN - TAX COLL 75 MIDDLE STREET EAST WEYMOUTH MA 02189
WEYMOUTH TOWNSHIP                       WEYMOUTH TWP -COLLECTOR 45 SOUTH JERSEY AVE DOROTHY NJ 08317
WEYMOUTH WATER/SEWER LIE                WEYMOUTH TOWN-W/S COLLEC 75 MIDDLE STREET EAST WEYMOUTH MA 02189
WF SERVICES LLC                         WILL NAPIER FREEMAN 2140 GA HWY 19 SOUTH DUBLIN GA 31021
WFG TITLE COMPANY OF CALIFORNIA         18881 VON KARMAN AVENUE SUITE 500 IRVINE CA 92612
WFG TITLE COMPANY OF CALIFORNIA         A CALIFORNIA CORPORATION 12909 SW 68TH PKWY STE. 350 PORTLAND OR 97223
WFM RESTORATION                         PO BOX 96951 LAS VEGAS NV 89193
WFR DEVELOPMENT SOLUTION, INC           448 HARVEST OAK COURT LAKE MARY FL 32746
WH CONSTR. & ROOFING CONTRACTORS, LLC   MARK JOHNS 4225 WINGREN IRVING TX 75039
WHALEN RESTOR SERV INC                  22 AMERICAN WAY SOUTH DENNIS MA 02660



Epiq Corporate Restructuring, LLC                                                                  Page 1358 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1384 of 1490
Claim Name                               Address Information
WHALEY APPRAISAL SERVICE                 304 SUBURBAN RD KNOXVILLE TN 37923
WHALING CONSTRUCTION INC                 237 CANYON VIEW DR BARTLESVILLE OK 74003
WHARTON BORO                             WHARTON BORO - TAX COLLE 10 ROBERT STREET WHARTON NJ 07885
WHARTON COUNTY                           PO BOX 606 WHARTON TX 77488
WHARTON COUNTY                           WHARTON COUNTY - TAX COL P O BOX 189 WHARTON TX 77488
WHARTON COUNTY TAX OFFICE                PO BOX 189 WHARTON TX 77488
WHARTON TOWNSHIP                         TINA DENNIS - TAX COLLEC PO BOX 54 CHALK HILL PA 15421
WHATCOM COUNTY                           WHATCOM COUNTY - TREASUR 311 GRAND AVE 104 BELLINGHAM WA 98225
WHATCOM COUNTY TREASURER                 PO BOX 34873 SEATTLE WA 98124-1873
WHATCOM COUNTY TREASURER                 311 GRAND AVE, STE. 104 BELLINGHAM WA 98225
WHATCOM COUNTY WATER DISTRICT 13         532 SPRAGUE VALLEY DRIVE MAPLE FALLS WA 98266
WHATELY TOWN                             WHATELY TOWN - TAX COLLE 4 SANDY LANE SOUTH DEERFIELD MA 01373
WHEATFALL, SPONTANEE                     ADDRESS ON FILE
WHEATFIELD TOWN                          WHEATFIELD TOWN-TAX COLL 2800 CHURCH RD NORTH TONAWANDA NY 14120
WHEATFIELD TOWNSHIP                      LORAINE VOGEL - TAX COLL 150 LOSHES RUN ROAD DUNCANNON PA 17020
WHEATFIELD TOWNSHIP                      WHEATFIELD TWP - TREASUR 985 E HOLT RD WILLIAMSTON MI 48895
WHEATLAND BORO                           WHEATLAND BORO- TAX COLL 71 BROADWAY AVE POB 631 WHEATLAND PA 16161
WHEATLAND COUNTY                         WHEATLAND COUNTY - TREAS PO BOX 6930 HARLOWTOWN MT 59036
WHEATLAND INS CENTER                     229 SW FIRST PENDLETON OR 97801
WHEATLAND MUT INS                        PO BOX 100 WHEATLAND IA 52777
WHEATLAND TOWN                           LAURIE CZAPRANSKI,TAX CO PO BOX 15 SCOTTSVILLE NY NY 14546
WHEATLAND TOWN                           WHEATLAND TWN TREASURER PO BOX 797 NEW MUNSTER WI 53152
WHEATLAND TOWN                           WHEATLAND TWN TREASURER PO BOX 246 DE SOTO WI 54624
WHEATLAND TOWNSHIP                       WHEATLAND TOWNSHIP - TRE 323 E DOWNINGTON RD SANDUSKY MI 48471
WHEATLAND TOWNSHIP                       WHEATLAND TOWNSHIP - TRE PO BOX 48 REMUS MI 49340
WHEATLAND-CHILI CS (TN O                 WHEATLAND-CHILI CS - REC 3333 CHILI AVE ROCHESTER NY 14624
WHEATLND-CHILI CS (TN O                  WHEATLND-CHILI CS - RECE 13 BECKWITH AVE SCOTTSVILLE NY 14546
WHEATON TOWN                             WHEATON TWN TREASURER 2384 80TH ST EAU CLAIRE WI 54703
WHEELER COUNTY                           WHEELER COUNTY-TAX COLLE PO BOX 431 ALAMO GA 30411
WHEELER COUNTY                           WHEELER COUNTY - TREASUR 301 THIRD ST BARTLETT NE 68622
WHEELER COUNTY                           WHEELER COUNTY - TAX COL DRAWER 1060 WHEELER TX 79096
WHEELER COUNTY                           WHEELER COUNTY - TAX COL PO BOX 447 FOSSIL OR 97830
WHEELER TOWNSHIP                         WHEELER TOWNSHIP - TREAS 8510 MONROE RD WHEELER MI 48662
WHEELER TOWNSHIP TREASURER               8510 E MONROE WHEELER MI 48662
WHEELER, DESTINY                         ADDRESS ON FILE
WHEELER, JEFFREY                         ADDRESS ON FILE
WHEELER, WILLIAM                         ADDRESS ON FILE
WHEELERVILLE UF CS (CMB                  WHEELERVILLE UF CS - COL 2165 STATE HIGHWAY 10 CAROGA LAKE NY 12032
WHEELINGTON, ASHLEE                      ADDRESS ON FILE
WHEELIS & ROZANSKI                       2312 S. MACARTHUR DRIVE ALEXANDRIA LA 71301
WHEELIS & ROZANSKI APLC                  PO BOX 13199 ALEXANDRIA LA 71301
WHEELIS AND ROZANSKI                     2312 SO MACARTHUR DR ALEXANDRA LA 71301
WHEELOCK TOWN                            WHEELOCK TOWN - TAX COLL 1192 ROUTE 122 WHEELOCK VT 05851
WHETSTONE, SHAQUITA                      ADDRESS ON FILE
WHICHARD APPRAISAL SERVI                 PO BOX 787 WELDON NC 27890
WHICHARD APPRAISAL SERVICE               PO BOX 787 WELDON NC 27890
WHICKUM, BRIDGETTE                       ADDRESS ON FILE
WHIRLWIND ROOFING &                      CONSTRUCTION LLC 15932 S LEWIS AVE BIXBY OK 74008
WHISPER HOLLOW CONDO OWNERS ASSOC. INC   11120 WURZBACH RD STE 205 SAN ANTONIO TX 78230



Epiq Corporate Restructuring, LLC                                                                   Page 1359 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1385 of 1490
Claim Name                               Address Information
WHISPER WALK SECTION D ASSOCIATION,      C/O SEACREST SERVICES, INC. 2400 CENTREPARK WEST DRIVE, 175 WEST PALM BEACH FL
INC.                                     33409
WHISPERING HILLS BOARD OF                MANAGERS CONDO 1 692 WHISPERING HILLS CHESTER NY 10918
WHISPERING HILLS HOA INC                 692 WHISPERING HILLS CHESTER NY 10918
WHISPERING HILLS OWNERS ASSOCIATION INC P O BOX 923 MENOMONEE FALLS WI 53052-0923
WHISPERING OAKS CONDOMINIUM ASSOCIATION C/O NORTHWEST PROPERTY MANAGEMENT 780 TEK DRIVE CRYSTAL LAKE IL 60014
WHISPERING OAKS HOMEOWNERS ASSOCIATION   P.O. 150035 OGDEN UT 84415
WHISPERING OAKS TOWNHOUSE ASSOCIATION    AUDRA QUANDT 4911 LEARNING LANE RED WING MN 55066
WHISPERING PALMS HOMEOWNERS ASSOCIATION 42430 WINCHESTER ROAD TEMECULA CA 92590
WHISPERING PINES CONDOMINIUM             C/O AMERICAN CONDOMINIUM MGMT. 4223 DEL PRADO BLVD SOUTH CAPE CORAL FL 33904
ASSOCIATION
WHISPERING PINES ESTATES, INC.           391 MONTCLAIR DRIVE BIG BEAR CITY CA 92314
WHISPERING WINDS SUBDIVISION HOA         1331 BEDFORD DRIVE A103 MELBOURNE FL 32940
WHITACRE, JOANNA                         ADDRESS ON FILE
WHITAKER BORO                            WHITAKER BORO - TAX COLL 285 WASHINGTON AVE WHITAKER PA 15120
WHITAKER WELL SERVICE, INC.              P.O. BOX 50239 AMARILLO TX 79159-0239
WHITAKERS TOWN                           WHITAKERS TOWN - TAX COL 302 N. WEST RAILROAD ST. WHITAKERS NC 27891
WHITE & CASE LLP                         1221 6TH AVE NEW YORK NY 10020
WHITE BEAR LAKE INS CO                   P O BOX 309 STARBUCK MN 56391
WHITE BLUFF CITY                         WHITE BLUFF CITY-TAX COL 52 GRAHAM ST WHITE BLUFF TN 37187
WHITE BUFFALO, LA RAE                    ADDRESS ON FILE
WHITE CASTLE RFG                         CONTRACT PO BOX 22133 LINCOLN NE 68542
WHITE CASTLE TOWN                        WHITE CASTLE TOWN - COLL P O BOX 488 WHITE CASTLE LA 70788
WHITE CHAPEL CONDOMINIMUM OWNERS ASSOC. N75 W23470 WATER TOWNER CT B-1 SUSSEZ WI 53089
WHITE CLOUD CITY                         WHITE CLOUD CITY - TREAS P. O. BOX 607 WHITE CLOUD MI 49349
WHITE COUNTY                             WHITE COUNTY-TAX COMMISS 113 N BROOKS ST CLEVELAND GA 30528
WHITE COUNTY                             WHITE COUNTY-TRUSTEE 1 E BOCKMAN WAY - ROOM 1 SPARTA TN 38583
WHITE COUNTY                             WHITE COUNTY - TREASURER 110 N. MAIN MONTICELLO IN 47960
WHITE COUNTY                             WHITE COUNTY - TREASURER 301 EAST MAIN STREET CARMI IL 62821
WHITE COUNTY                             WHITE COUNTY - TAX COLLE 115 W ARCH SEARCY AR 72143
WHITE COUNTY TAX COMMISSIONER            113 NORTH BROOKS STREET CLEVELAND GA 30528
WHITE COUNTY TREASURER                   110 N MAIN MONTICELLO IN 47960-0388
WHITE CREEK TOWN                         WHITE CREEK TOWN-TAX COL 28 MOUNTAINVIEW DRIVE CAMBRIDGE NY 12816
WHITE DEER TOWNSHIP                      KAREN STAMM - TAX COLLEC 164 NITTANY MT RD. NEW COLUMBIA PA 17856
WHITE HAVEN BORO                         KATHRYN OROSS - TAX COLL 221 SUSQUEHANNA ST WHITE HAVEN PA 18661
WHITE HOMES & DEVELOPMEN                 179 COLLEGE DR STE 8 ORANGE PARK FL 32065
WHITE HORSE, KEENAN                      ADDRESS ON FILE
WHITE HOSKINS AGENCY                     P O BOX 40160 ST PETERSBURG FL 33743
WHITE HOUSE CITY/ROBERTS                 WHITE HOUSE CITY-TAX COL 105 COLLEGE ST WHITE HOUSE TN 37188
WHITE HOUSE CITY/SUMNER                  WHITE HOUSE CITY-TAX COL 105 COLLEGE ST WHITE HOUSE TN 37188
WHITE HOUSE CLEAN &                      RESTOR 55900 HOOSIER AV BLDG 3 MISHAWAKA IN 46545
WHITE LAKE TOWN                          WHITE LAKE TOWN - TREASU P.O. BOX 7250 WHITE LAKE NC 28337
WHITE LAKE TOWNSHIP                      WHITE LAKE TWP - TREASUR 7525 HIGHLAND ROAD WHITE LAKE MI 48383
WHITE LANTERN LLC                        JOSEPH Y. HONG HONG LAW OFFICES LIMITED 10781 WEST TWAIN AVENUE #100 LAS VEGAS
                                         NV 89135
WHITE MEADOW LAKE POA                    100 WHITE MEADOW RD ROCKAWAY TOWNSHIP NJ 07866
WHITE MOUNTAIN TESTING INC               P.O.BOX 845 SNOWFLAKE AZ 85939
WHITE OAK BEND MUD L                     WHITE OAK BEND MUD - COL 11111 KATY FRWY 725 HOUSTON TX 77079
WHITE OAK BORO                           WHITE OAK BORO - TAX COL 2280 LINCOLN WAY WHITE OAK PA 15131
WHITE OAK TOWNSHIP                       WHITE OAK TOWNSHIP - TRE 1002 S M-52 WEBBERVILLE MI 48892


Epiq Corporate Restructuring, LLC                                                                   Page 1360 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg     Doc 142    Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1386 of 1490
Claim Name                            Address Information
WHITE PIGEON COUNTY TREASURER         16975 US HWY 12 WHITE PIGEON MI 49099
WHITE PIGEON MUT INS                  ASSOC P O BOX 10 WILTON IA 52778
WHITE PIGEON MUT INS                  P O BOX 10 WILTON IA 52778
WHITE PIGEON TOWNSHIP                 WHITE PIGEON TWP - TREAS 16975 US 12 WHITE PIGEON MI 49099
WHITE PIGEON VILLAGE                  WHITE PIGEON VLG - TREAS PO BOX 621 WHITE PIGEON MI 49099
WHITE PINE CITY/JEFFERSO              WHITE PINE CITY-TAX COLL PO BOX 66 WHITE PINE TN 37890
WHITE PINE COUNTY                     WHITE PINE COUNTY - TREA 801 CLARK STREET, SUITE ELY NV 89301
WHITE PINE COUNTY TREASURER           801 CLARK STREET SUITE 2 ELY NV 89301
WHITE PINE INS CO                     209 GEORGIAN PL SOMERSET GA 15501
WHITE PINE INS CO                     P O BOX 3003 BIRMINGHAM MI 48012
WHITE PINE INS CO                     P O BOX 912415 DENVER CO 80291
WHITE PINE INS CO                     P O BOX 1478 KAILUA-KONA HI 96745
WHITE PLAINS CITY                     WHITE PLAINS CITY- DEPT 255 MAIN STREET- ROOM 10 WHITE PLAINS NY 10601
WHITE PLAINS COUNTY                   WHITE PLAINS CNTY- DEPT 255 MAIN STREET- ROOM 10 WHITE PLAINS NY 10601
WHITE RIVER FLOORING INC              800 S MAIN ST SEARCY AR 72143
WHITE RIVER TOWN                      WHITE RIVER TWN TREASURE 63170 MARENGO RIVER ROAD MARENGO WI 54855
WHITE RIVER TOWNSHIP                  WHITE RIVER TWP - TREASU 7386 POST ROAD MONTAGUE MI 49437
WHITE ROCK REMODELING                 LLC 6743 SANTA ANITA DR DALLAS TX 75214
WHITE ROCK REMOLDELING &              STEVEN & LAURA KOLDJESKI 6743 SANTA ANITA DR DALLAS TX 75214
WHITE ROOFING, INC.                   1408 W. QUINCY AVE. ENGLEWOOD CO 80110
WHITE SANDS APPRAISAL                 SERVICES 80 MIRACLE STRIP PKWY FORT WALTON BEACH FL 32548
WHITE SANDS CIVIC ASSOCIATION, INC.   P.O. BOX 1831 LA PLATA MD 20646
WHITE STAR ENTERPRISES, INC.          607 N. FIRST ROAD HAMMONTON NJ 08037
WHITE TOWNSHIP                        WHITE TOWNSHIP - TAX COL 555 COUNTY ROAD ROUTE 51 BELVIDERE NJ 07823
WHITE TOWNSHIP                        WHITE TWP - TAX COLLECTO 2511 13TH AVENUE BEAVER FALLS PA 15010
WHITE TOWNSHIP                        (INDIANA) 2275 PHILADELPHIA ST INDIANA PA 15701
WHITE TOWNSHIP                        WHITE TWP - TAX COLLECTO 1949 BEAVER VALLEY RD FLINTON PA 16640
WHITE WOLF INS AGENCY                 2406 S JUPITER RD STE 4 GARLAND TX 75041
WHITE, ADAM                           ADDRESS ON FILE
WHITE, AMBER                          ADDRESS ON FILE
WHITE, ANTHONY                        ADDRESS ON FILE
WHITE, BENJAMIN                       ADDRESS ON FILE
WHITE, BRYAN                          ADDRESS ON FILE
WHITE, CLAIRE                         ADDRESS ON FILE
WHITE, CURTIS                         ADDRESS ON FILE
WHITE, DESIREE                        ADDRESS ON FILE
WHITE, HALEY                          ADDRESS ON FILE
WHITE, HARRY                          ADDRESS ON FILE
WHITE, JACKIE                         ADDRESS ON FILE
WHITE, JOSHUA                         ADDRESS ON FILE
WHITE, MELONY                         ADDRESS ON FILE
WHITE, NICHOLE                        ADDRESS ON FILE
WHITE, SIONNA                         ADDRESS ON FILE
WHITE-MCGEE, VANESSA                  ADDRESS ON FILE
WHITEFIELD TOWN                       WHITEFIELD TOWN-TAX COLL 56 LITTLETON ROAD WHITEFIELD NH 03598
WHITEFIELD TOWN                       WHITEFIELD TOWN-TAX COLL P.O. BOX 58 WHITEFIELD ME 04353
WHITEFISH BAY VILLAGE                 TRI INSTALLMENT 5300 N MARLBOROUGH DR. WHITEFISH BAY WI 53217
WHITEFISH BAY VILLAGE                 WHITEFISH BAY VLG TREASU 5300 N MARLBOROUGH DR. WHITEFISH BAY WI 53217
WHITEFISH TOWNSHIP                    WHITEFISH TOWNSHIP - TRE PO BOX 350 PARADISE MI 49768



Epiq Corporate Restructuring, LLC                                                                Page 1361 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg     Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1387 of 1490
Claim Name                             Address Information
WHITEFORD TAYLOR                       PRESTON LLC GROUND RENT 7 ST PAUL ST, SUITE 1500 BALTIMORE MD 21202
WHITEFORD TOWNSHIP                     WHITEFORD TOWNSHIP - TRE 7760 BECK RD OTTAWA LAKE MI 49267
WHITEGROVE HOMEOWNERS ASSOCIATION,     NANCE FAHRNER P.O. BOX 1761 FORT MILL SC 29716
INC.,
WHITEHALL - COPLAY S.D./               WHITEHALL-COPLAY SD - TC 104 S 7TH ST COPLAY PA 18037
WHITEHALL BORO                         KELLY SGATTONI - TAX COL 3584 REILAND ST PITTSBURGH PA 15227
WHITEHALL CEN SCH (COMBI               WHITEHALL CS (CMB)-COLLE 87 BUCKLEY RD WHITEHALL NY 12887
WHITEHALL CITY                         WHITEHALL CITY - TREASUR 405 E. COLBY ST. WHITEHALL MI 49461
WHITEHALL CITY                         WHITEHALL CITY TREASURER 35295 MAIN ST WHITEHALL WI 54773
WHITEHALL CONDO AT CAMINO REAL ASSOC   2400 CENTREPARK WEST DRIVE 175 WEST PALM BEACH FL 33049
INC
WHITEHALL TOWN                         WHITEHALL TOWN-TAX COLLE 57 SKENESBOROUGH DR. WHITEHALL NY 12887
WHITEHALL TOWNSHIP                     WHITEHALL TWP - TAX COLL 3221 MACARTHUR RD WHITEHALL PA 18052
WHITEHALL TOWNSHIP                     WHITEHALL TOWNSHIP - TRE 7644 DURHAM ROAD WHITEHALL MI 49461
WHITEHALL VILLAGE                      WHITEHALL VILLAGE - CLER P.O. BOX 207 WHITEHALL NY 12887
WHITEHALL-COPLAY S.D./WH               WHITEHALL - COPLAY SD - 3221 MACARTHUR RD WHITEHALL PA 18052
WHITEHAVEN INS                         2201 OYSTER BAY GULF SHORES AL 36542
WHITEHAVEN INS                         P O BOX 378 GULF SHORES AL 36547
WHITEHEAD, ALEJANDRO                   ADDRESS ON FILE
WHITEHEAD, ANDREA                      ADDRESS ON FILE
WHITEHEAD, OLUFUNKE                    ADDRESS ON FILE
WHITEHEAD, TERRENCE                    ADDRESS ON FILE
WHITEHEAD, VONTASHA                    ADDRESS ON FILE
WHITEHORSE, JENNIFER                   ADDRESS ON FILE
WHITEKILLER SURVEYING                  1817 NORTH GRAND TAHLEQUAH OK 74464
WHITELAW VILLAGE                       WHITELAW VLG TREASURER PO BOX 294 / 147 W MENAS WHITELAW WI 54247
WHITELEY TOWNSHIP                      LINDA VANDRUFF-TAX COLLE 881 MT. MORRIS RD. WAYNESBURG PA 15370
WHITEMARSH TOWNSHIP                    616 GERMANTOWN PIKE LAFAYETTE HILL PA 19444
WHITEMARSH TOWNSHIP                    WHITEMARSH TWP - TAX COL 616 GERMANTOWN PIKE LAFAYETTE HILL PA 19444
WHITENER APPRAISALS                    PO BOX 4961 MARTINSVILLE VA 24115
WHITES, AUSTEN                         ADDRESS ON FILE
WHITESBORO C S (TN OF                  WHITESBORO C S - TAX COL PO BOX 96 WHITESBORO NY 13492
WHITESBORO CS (TN OF MA                WHITESBORO CS - TAX COLL P.O. BOX 96 WHITESBORO NY 13492
WHITESBORO CS (TN OF WH                WHITESBORO CS - TAX RECE PO BOX 96 WHITESBORO NY 13492
WHITESBORO CS (TN-DEERF                WHITESBORO CS - TAX COLL PO BOX 96 WHITESBORO NY 13492
WHITESBORO VILLAGE                     WHITESBORO VILLAGE- CLER P.O BOX 96 WHITESBORO NY 13492
WHITESBURG CITY                        CITY OF WHITESBURG - CLE 38 EAST MAIN ST WHITESBURG KY 41858
WHITESIDE COUNTY                       WHITESIDE COUNTY - TREAS 200 E KNOX ST MORRISON IL 61270
WHITESIDE, CHIANTI                     ADDRESS ON FILE
WHITESIDES, MONIQUE                    ADDRESS ON FILE
WHITESMITH VILLAGE CONDOMINIUMS        125 HIGH STREET UNIT 6 MANSFIELD MA 02048
WHITESTONE ESTATES                     6126 W STATE ST SUITE 107 BOISE ID 83703
WHITESTOWN TOWN                        WHITESTOWN TOWN - REC OF 8539 CLARK MILLS RD. WHITESBORO NY 13492
WHITEVILLE CITY                        COLUMBUS COUNTY - COLLEC 125 WASHINGTON ST, STE A WHITEVILLE NC 28472
WHITEVILLE CITY                        WHITEVILLE CITY-TAX COLL 158 E MAIN ST WHITEVILLE TN 38075
WHITEWATER CITY                        WHITEWATER CITY TREASURE PO BOX 690 WHITEWATER WI 53190
WHITEWATER TOWN                        WHITEWATER TWN TREASURER W8590 WILLIS RAY ROAD WHITEWATER WI 53190
WHITEWATER TOWNSHIP                    WHITEWATER TWP - TREASUR 5777 VINTON RD WILLIAMSBURG MI 49690
WHITFIELD COUNTY                       WHITFIELD CO-TAX COMMISS 205 N SELVIDGE STREET SU DALTON GA 30720



Epiq Corporate Restructuring, LLC                                                                 Page 1362 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1388 of 1490
Claim Name                              Address Information
WHITFIELDS UNITED INS                   P O BOX 1127 EVERETT WA 98201
WHITING AGENCY INC                      11270 SPRING HILL DR SPRING HILL FL 34609
WHITING HAGG & HAGG                     601 WEST BLVD RAPID CITY SD 57709-8008
WHITING TOWN                            WHITING TOWN - TAX COLLE P.O. BOX 101 WHITING ME 04691
WHITING VILLAGE                         PORTAGE COUNTY TREASURER 1516 CHURCH STREET STEVENS POINT WI 54481
WHITING VILLAGE AT CRESTWOOD COMM.      1 FALMOUTH AVE WHITING NJ 08759
WHITING, KELSIE                         ADDRESS ON FILE
WHITINGHAM TOWN                         WHITINGHAM TOWN-TAX COLL P.O. BOX 529 JACKSONVILLE VT 05342
WHITLEY COUNTY                          WHITLEY COUNTY - SHERIFF 200 MAIN ST, SUITE 1 WILLIAMSBURG KY 40769
WHITLEY COUNTY                          WHITLEY COUNTY - TREASUR 220 W. VAN BUREN ST STE COLUMBIA CITY IN 46725
WHITLEY COUNTY ATTORNEY                 218 NORTH MAIN STREET CORBIN KY 40702
WHITLEY COUNTY SHERIFF                  201 MAIN STREET STE 1 WILLIAMSBURG KY 40769
WHITLINGER, KYLE                        ADDRESS ON FILE
WHITLOCK LAW LLC                        710 PENN AVENUE NE ATLANTA GA 30308
WHITLOCK, DAVID                         ADDRESS ON FILE
WHITMAN COUNTY                          WHITMAN COUNTY - TREASUR 400 N MAIN ST COLFAX WA 99111
WHITMAN COUNTY TREASURER                400 N MAIN STREET PO BOX 550 COLFAX WA 99111
WHITMAN INSIGHT STRATEGIES, LLC         ATTN: BERNARD WHITMAN 80 EIGHTH AVENUE SUITE 1210 NEW YORK NY 10011
WHITMAN INSIGHT STRATEGIES, LLC         ATTN: GENERAL COUNSEL 80 EIGHTH AVENUE SUITE 1210 NEW YORK NY 10011
WHITMAN TOWN                            WHITMAN TOWN - TAX COLLE 54 SOUTH AVENUE WHITMAN MA 02382
WHITNEY A BROWN                         9975 MOUNTAIN RD CASCADE CO 80809
WHITNEY ISD                             WHITNEY ISD - TAX COLLEC P O BOX 592 WHITNEY TX 76692
WHITNEY PLACE CONDOMINIUM ASSOCIATION   2720 WHITNEY PLACE METAIRIE LA 70002
WHITNEY POINT CS                        BC REAL PROPERTY TAX SER 60 HAWLEY ST-BING CSD/ R BINGHAMTON NY 13901
WHITNEY POINT VILLAGE                   WHITNEY POINT VILLAGE- C PO BOX 729 WHITNEY POINT NY 13862
WHITNEY RANCH OWNERS ASSOCIATION        375 N. STEPHANIE STREET, 911-B HENDERSON NV 89014
WHITNEY TOWNSHIP                        WHITNEY TOWNSHIP - TREAS 1515 N HURON TAWAS CITY MI 48763
WHITPAIN HILLS HOMEOWNERS ASSOCIATION   260 KNOWLES AVENUE, SUITE 222 SOUTHAMPTON PA 18966
WHITPAIN TOWNSHIP                       WHITPAIN TWP - TAX COLLE PO BOX 237 BLUE BELL PA 19422
WHITTAKER ROOFING                       DONALD WHITTAKER 8628 FESTIVAL DRIVE ELK GROVE CA 95624
WHITTAKER WARREN INS                    103 DIXIE DR ENTERPRISE AL 36330
WHITTAKER WARREN INS                    P O BOX 311283 ENTERPRISE AL 36331
WHITTEMORE CITY                         WHITTEMORE CITY - TREASU 503 S BULLOCK ST WHITTEMORE MI 48770
WHITTEN INS AGENCY                      283 HWY 6 WEST BATESVILLE MS 38606
WHITTEN, VIVIANA                        ADDRESS ON FILE
WHITTEN, VORRIECE                       ADDRESS ON FILE
WHITTINGTON & AULGUR                    651 N. BROAD STREET SUITE 206 MIDDLETOWN DE 19709
WHITWELL CITY                           WHITWELL CITY-TAX COLLEC 13671 HWY 28 WHITWELL TN 37397
WHITWORTH CONSTRUCTION                  8065 HWY 39 CHANUTE KS 66720
WHITWORTH, MARTIN                       ADDRESS ON FILE
WHOLE HOME SERVICE LLC                  8489 RUGBY RD 346 PASADENA MD 21122
WHOLE HOME SERVICE LLC &                B&K WILLIAMS 8446 BUSSENIUS RD PASADENA MD 21122
WHOLESALE FLOORING AND GRANITE          10351 PLAZA AMERICANA DR BATON ROUGE LA 70816
WHOLESALE RESOURCES INS                 2528 W GREENACRE AVE ANAHEIM CA 92801
WHOLESALE RESOURCES INS                 1431 W WOODCREST AVE FULLERTON CA 92833
WHY WAIT ROOFING LLC &                  SAMBO HAM 6516 NEDDERSON CIR BROOKLYN PARK MN 55445
WI DEPT OF FINANCIAL INSTITUTIONS       BOX 93348 MILWAUKEE WI 53293
WI DEPT OF REVENUE                      P.O. BOX 930208 MILWAUKEE WI 53293-0208
WI INSURANCE PLAN                       700 W MICHIGAN ST 320 MILWUAKEE WI 53233



Epiq Corporate Restructuring, LLC                                                                 Page 1363 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57           Main Document
                                                  Pg 1389 of 1490
Claim Name                            Address Information
WIBAUX COUNTY                         WIBAUX COUNTY - TREASURE PO BOX 237 WIBAUX MT 59353
WIBLES TREE SERVICE, LLC              621 SOUTH BROADWAY PITMAN NJ 08071
WICHERT INS                           1200 GRAHAM RD CUYAHOGA FALLS OH 44224
WICHITA CO WTR IMP 2                  402 EAST SCOTT STREET WICHITA FALLS TX 76301
WICHITA COUNTY                        WICHITA COUNTY - TREASUR 206 S 4TH ST LEOTI KS 67861
WICHITA COUNTY                        WICHITA COUNTY - TAX COL 600 SCOTT AVE/1ST FLOOR WICHITA FALLS TX 76301
WICHITA COUNTY CLERK                  PO BOX 1679 WICHITA FALLS TX 76301
WICHITA COUNTY ROOFING                JOSE SIERRA 321 HILLTOP AVENUE WICHITA FALLS TX 76301
WICHITA MOUNTAINS ESTATES ASSOC. 1,   P.O BOX 33700 FORT SILL OK 73503-0700
INC.
WICKERSHAM INS AGCY INC               2160 HWY 95 2 BULLHEAD CITY AZ 86442
WICKETT CONSTRUCTION                  CHANCE WICKETT CHANCE WICKETT P O BOX 433 VALENTINE NE 69201
WICOMICO COUNTY                       101 NORTH DIVISION STREET SALISBURY MD 21801
WICOMICO COUNTY                       WICOMICO COUNTY - COLLEC 125 N. DIVISION STREET R SALISBURY MD 21801
WICOMICO COUNTY /SEMIANN              WICOMICO COUNTY - COLLEC 125 N DIVISION ST RM 102 SALISBURY MD 21801
WICOMICO COUNTY, MD                   125 N DIVISION ST, RM. 102 GOVERNMENT OFFICE BUILDING SALISBURY MD 21801
WICOMICO COUNTY, MD                   125 N DIVISION ST, RM. 102 GOVERNMENT OFFICE BUILDING SALISBURY MD 21803
WICONISCO TOWNSHIP                    WICONISCO TWP - TAX COLL 532 POTTSVILLE ST WICONISCO PA 17097
WICONISCO TOWNSHIP SCHOO              WICONISCO TWP SD - COLLE 532 POTTSVILLE ST - POB WICONISCO PA 17097
WIECHMAN, BRIAN                       ADDRESS ON FILE
WIECK, JULIANN                        ADDRESS ON FILE
WIECK, KELLI                          ADDRESS ON FILE
WIEMERSLAGE, ANDREW                   ADDRESS ON FILE
WIEN TOWN                             WIEN TWN TREASURER W4800 HILLDALE DRIVE EDGAR WI 54426
WIESE CONSTRUCTION &                  JEFF MIULLI & E MCNAMEE 1103 W MAIN ST ST CHARLES IL 60174
WIESEMEYER, JENNIFER                  ADDRESS ON FILE
WIGG, BART                            ADDRESS ON FILE
WIGGER LAW FIRM INC                   8086 RIVERS AVENUE STE A NORTH CHARLESTON SC 29406
WIGGINS INS AGENCY LLC                5714 WINDSOR DR COLUMBUS GA 31909
WIGGINS, SHANTA                       ADDRESS ON FILE
WIGWAM & ESTRELLA HOME COMMUNITY      LLC 7835 E REDFIELD RD SUITE 106 SCOTTSDALE AZ 85260
WILBARGER COUNTY                      WILBARGER COUNTY - COLLE P O BOX 1984 VERNON TX 76385
WILBER TOWNSHIP                       WILBER TOWNSHIP - TREASU 3120 N SHERMAN RD E TAWAS MI 48730
WILBERTON MUTUAL INS CO               PO BOX 154 ST PETER IL 62880
WILBORN REALTY AND APPRAISALS         6521 CROSSFIELD RD COLUMBIA SC 29206
WILBRAHAM TOWN                        WILBRAHAM TOWN - TAX COL 240 SPRINGFIELD STREET WILBRAHAM MA 01095
WILBURN, CASSONDRA                    ADDRESS ON FILE
WILCAR CONSTRUCTION                   CARL LESLIE ANDERSON 803 SYCAMORE ST MINEOLA TX 75773
WILCO CONSTRUCTION INC                607 TOM KEMP NEW BRAUNFELS TX 78130
WILCOX COUNTY                         WILCOX COUNTY-TAX COMMIS 103 N BROAD STREET ABBEVILLE GA 31001
WILCOX COUNTY                         WILCOX COUNTY-TAX COLLEC 100 BROAD STREET CAMDEN AL 36726
WILCOX FURNITURE                      5858 S. PADRE ISLAND DR. CORPUS CHRISTI TX 78412
WILCOX ROOFING, INC.                  5060 TOPAZ DR. COLORADO SPRINGS CO 80918
WILCOX TOWNSHIP                       WILCOX TOWNSHIP - TREASU 1691 E 2 MILE RD WHITE CLOUD MI 49349
WILCZYNSK, AMBER                      ADDRESS ON FILE
WILCZYNSKI, CINDY                     ADDRESS ON FILE
WILD ACRES LAKES PROPERTY OWNER'S     116 WILD ACRES DRIVE DINGMANS FERRY PA 18328
ASSOC.
WILD ROSE VILLAGE                     WILD ROSE VLG TREASURER PO BOX 292 WILD ROSE WI 54984



Epiq Corporate Restructuring, LLC                                                              Page 1364 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1390 of 1490
Claim Name                             Address Information
WILDA SCATES                           5426 OLD STAGE RD MORRISTOWN TN 37814
WILDCATS ROOFING LLC                   10625 S NOGALES HWY TUCSON AZ 85756
WILDCLIFFE SHORES                      7100 EVERGREEN WAY, SUITE A EVERETT WA 98203
WILDCREEK GARDEN CONDOMINIUM           THOMAS MCGRATH TYSON & MENDES 3960 HOWARD HUGHES PARKWAY, SUITE 600 LAS VEGAS
ASSOCIATION                            NV 89169
WILDER CITY                            CITY OF WILDER - CLERK 520 LICKING PIKE WILDER KY 41071
WILDER PARK TOWER                      1801 AMERICAN BLVD EAST 21 BLOOMINGTON MN 55425
WILDERNESS LAKE PRESERVE HOA           3001 EXECUTIVE DR, STE 260 CLEARWATER FL 33762
WILDERNESS PROPERTIES, LLC             JENKINS FENSTERMAKER, PLLC ALLISON J. FARRELL 215 S. THIRD ST, SUITE 400
                                       CLARKSBURG WV 26301
WILDERNESS RIDGE COMMUNITY CLUB INC    8103 322ND PLACE NW STANWOOD WA 98292
WILDEWOOD SPRINGS CONDO ASSOC.         JOHN HAGERTY 390 SPRINGDALE DRIVE BRADENTON FL 34210
WILDHORSE HOMEOWNERS ASSOCIATION       2750 WILDHORSE LANE MINDEN NV 89423
WILDLIFE CONTROL 911 LLC               88 SALEM CIR SALINE MI 48176
WILDWOOD CITY                          WILDWOOD CITY - TAX COLL 4400 NEW JERSEY AVENUE WILDWOOD NJ 08260
WILDWOOD COUNTRY RESORT                948 SPRING OAK CIR ORLANDO FL 32828
WILDWOOD COUNTRY RESORT                WILDWOOD VILLAGES, LLC 948 SPRING OAK CIRCLE ORLANDO FL 32828
WILDWOOD CREST BORO                    WILDWOOD CREST BORO-COLL 6101 PACIFIC AVENUE WILDWOOD CREST NJ 08260
WILDWOOD HOMES, INC.                   P. O. BOX 195055 WINTER SPRINGS FL 32719-5055
WILDWOOD ROOFING & CONST               437 OLD STATE ROAD ELLISVILLE MO 63021
WILES, PATRICIA                        ADDRESS ON FILE
WILEY, ANTHONY                         ADDRESS ON FILE
WILEY, CECELIA                         ADDRESS ON FILE
WILFORD & GESKE                        ADDRESS ON FILE
WILFORD GESKE & COOK PA                C/O LAKE ELMO BANK PO BOX 877 LAKE ELMO MN 55042
WILFREDA ALAMEDO &                     8031 SW 18TH TER MIAMI FL 33155
WILFREDO ALAMEDA &                     ADDRESS ON FILE
WILFREDO CARDOZA &                     ADDRESS ON FILE
WILFREDO LIBED DIAZ                    ADDRESS ON FILE
WILFREDO MARTINEZ &                    ADDRESS ON FILE
WILFREDO SAEZ GONZALEZ                 ADDRESS ON FILE
WILGUS ASSOCIATES INC                  PO BOX 309 BETHANY BEACH DE 19930
WILGUS INS AGENCY                      1203 PEMBERTON DR SALISBURY MD 21801
WILHELM, JOEL                          ADDRESS ON FILE
WILHELMENIA WHITE, ET AL.              CHARLESTON LEGAL ACCESS SALLY NEWMAN 1630 MEETING STREET, SUITE 106 CHARLESTON
                                       SC 29405
WILKEN, DOUGLAS                        ADDRESS ON FILE
WILKES BARRE AREA S.D/WI               NORTHEAST REVENUE SERVIC 1170 ROUTE 315, FOX RIDG PLAINS PA 18702
WILKES BARRE AREA SCHOOL               WILKES BARRE AREA SD - T 126 N MAIN ST PLAINS PA 18705
WILKES BARRE AREA SD/LAU               WILKES BARRE AREA SD - T 2461 PINE RUN RD WILKES-BARRE PA 18706
WILKES BARRE SCHOOL DIST               NORTHEAST REVENUE SERVIC 1170 ROUTE 315, FOX RIDG PLAINS PA 18702
WILKES COUNTY                          WILKES COUNTY - TAX COLL 110 NORTH ST WILKESBORO NC 28697
WILKES COUNTY                          WILKES COUNTY-TAX COLLEC 23 E COURT ST - ROOM 204 WASHINGTON GA 30673
WILKES COUNTY TAX COLLECTIONS          110 NORTH ST WILKESBORO NC 28697
WILKES COUNTY TAX COLLECTOR            23 E COURT ST RM 204 WASHINGTON GA 30673
WILKES-BARRE AREA S.D./B               TRACEY ODAY - TAX COLLE 141 LAUREL RUN RD WILKES-BARRE PA 18702
WILKES-BARRE AREA SD/LAF               CHARLES BOYD - TAX COLLE 121 CEDARWOOD DR LAFLIN PA 18702
WILKES-BARRE CITY BILL                 WILKES BARRE CITY - COLL 40 E MARKET ST. CITY HAL WILKES-BARRE PA 18711
WILKES-BARRE COUNTY BIL                LUZERNE COUNTY - TREASUR 200 N RIVER ST WILKES-BARRE PA 18711
WILKES-BARRE TOWNSHIP                  WILKES BARRE TWP - COLLE MUNICIPAL BLDG - 150 WAT WILKES-BARRE PA 18702


Epiq Corporate Restructuring, LLC                                                                Page 1365 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg      Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1391 of 1490
Claim Name                               Address Information
WILKESBORO TOWN                          WILKESBORO TOWN - COLLEC 203 WEST MAIN ST. WILKESBORO NC 28697
WILKIE, JAMIE                            ADDRESS ON FILE
WILKIN COUNTY                            WILKIN COUNTY - TREASURE PO BOX 368 BRECKENRIDGE MN 56520
WILKINS TOWNSHIP                         GEORGE PORADO - TAX COLL 174 CURRY AVE TURTLE CREEK PA 15145
WILKINS, CODY                            ADDRESS ON FILE
WILKINS, PATRICK                         ADDRESS ON FILE
WILKINSBURG BORO                         BERKHEIMER ASSOCIATES 50 NORTH SEVENTH ST. BANGOR PA 18013
WILKINSBURG PENN JOINT WATER AUTHORITY   2200 ROBINSON BLVD PITTSBURGH PA 15221
WILKINSBURG PENN JOINT WATER AUTHORITY   2200 ROBINSON BLVD WILKINSBURG PA 15221
WILKINSBURG S.D./WILKINS                 BERKHEIMER ASSOCIATES 50 NORTH SEVENTH ST. BANGOR PA 18013
WILKINSON AND KRAUSE AGY                 75B MONTAUK HWY BLUE POINT NY 11715
WILKINSON COUNTY                         WILKINSON CO-TAX COMMISS PO BOX 182 IRWINTON GA 31042
WILKINSON COUNTY                         WILKINSON COUNTY-TAX COL PO BOX 695 WOODVILLE MS 39669
WILKINSON COUNTY TAX COMMISSION          PO BOX 182 IRWINTON GA 31042
WILL BROWN AGENCY                        1319 MILITARY CUTOFF S WILMINGTON NC 28405
WILL COUNTY CLERK                        302 N CHICAGO STREET JOLIET IL 60432
WILL COUNTY TAX COLLECTO                 WILL COUNTY - TREASURER 302 N CHICAGO ST JOLIET IL 60432
WILL COUNTY TREASURER                    302 N CHICAGO ST JOLIET IL 60432
WILL, BARBARA                            ADDRESS ON FILE
WILLA M SIMMONS                          ADDRESS ON FILE
WILLACY COUNTY                           WILLACY COUNTY - TAX COL 192 N 3RD/ROOM 202 RAYMONDVILLE TX 78580
WILLAMETTE RESTORATION                   SERVICES INC PO BOX 2679 OREGON CITY OR 97045
WILLARD & DORIS WENRICH                  ADDRESS ON FILE
WILLARDS TOWN                            WILLARDS TOWN - TAX COLL PO BOX 98 WILLARDS MD 21874
WILLARDS TOWN /SEMIANNUA                 WILLARDS TOWN - TAX COLL P O BOX 98 WILLARDS MD 21874
WILLCOX APPRAISAL SERVICE LLC            4611 N DIXIE HWY STE 202 ELIZABETHTOWN KY 42701
WILLDOG PROPERTY PRESERVATION &          MANAGEMENT LLC 134 EVERGREEN PLACE STE 103 EAST ORANGE NJ 07018
WILLET REMODELING AND                    MEGAN & DAVID FURLONG 20 SWAN LAKE LN NW OAK GROVE MN 55011
WILLET TOWN                              LAURA FOX - TAX COLLECTO 1266 BLOODY POND RD CINCINNATUS NY 13040
WILLHITE REUCK, HEATHER                  ADDRESS ON FILE
WILLI ROOFING SERVICES, INC.             WILLI RESTORATION SERVICES INC. 4301 W. WILLIAM CANNON DRIVE SUITE B-150 # 146
                                         AUSTIN TX 78749
WILLIAM & ETHEL                          ADDRESS ON FILE
WILLIAM & EVETTA PRIVETTE                ADDRESS ON FILE
WILLIAM A BAKER                          ADDRESS ON FILE
WILLIAM A VAN METER CH 13 TRUSTEE        PO BOX 6630 RENO NV 89513
WILLIAM ALLEN COPP                       PRO SE
WILLIAM AMES                             ANDREW CHRISTENSEN LAW OF ANDREW CHRISTENSEN
WILLIAM AND LAVON LAFRESNAYE             ADDRESS ON FILE
WILLIAM ARTEAGA                          ADDRESS ON FILE
WILLIAM B BURKS                          ADDRESS ON FILE
WILLIAM B GIBSON                         ADDRESS ON FILE
WILLIAM B WYNN                           ADDRESS ON FILE
WILLIAM BAILEY                           ADDRESS ON FILE
WILLIAM BENNETT                          ADDRESS ON FILE
WILLIAM BETTIN & PAULA                   ADDRESS ON FILE
WILLIAM BIRDYSHAW AND CAROL BIRDYSHAW    H. ARTHUR EDGE, III, ESQ. 2320 HIGHAND AVE S STE 175 BIRMINGHAM AL 35205
WILLIAM BIRDYSHAW AND CAROL BIRDYSHAW    H. ARTHUR EDGE, P.C. 2320 HIGHLAND AVE S., SUITE 175 BIRMINGHAM AL 35205
WILLIAM BIRDYSHAW AND CAROL BIRDYSHAW    KRISTEN S. CROSS, ESQ. 2320 HIGHAND AVE S STE 175 BIRMINGHAM AL 35205



Epiq Corporate Restructuring, LLC                                                                   Page 1366 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1392 of 1490
Claim Name                              Address Information
WILLIAM BIRDYSHAW AND CAROL BIRDYSHAW   BRIAN MCCLOUD 201 BEACON PARKWAY WEST, SUITE 400 BIRMINGHAM AL 35209
WILLIAM BROWNLEE &                      ADDRESS ON FILE
WILLIAM C BRUSH                         ADDRESS ON FILE
WILLIAM C CARROLL LLC                   645 BEACHLAND BLVD VERO BEACH FL 32963
WILLIAM C JONES JR                      ADDRESS ON FILE
WILLIAM C MILLER, TRUSTEE               1234 MARKET ST STE 1813 PHILADELPHIA PA 19107
WILLIAM C. SINKS, III, ET AL.           KAREN BRISSON, PRO SE 3460 QUAKER VILLAGE ROAD WEYBRIDGE VT 05753
WILLIAM CORRERO APPRAISALS              1561 COUNTRY CLUB RD SENATOBIA MS 38668
WILLIAM CULLUM                          ADDRESS ON FILE
WILLIAM D AND TAMMY ORTIZ JR            ADDRESS ON FILE
WILLIAM D BRADLEY                       ADDRESS ON FILE
WILLIAM D CHILDS JR &                   ADDRESS ON FILE
WILLIAM D. COBB, APPRAISER, INC.        P.O.BOX 40515 BATON ROUGE LA 70835
WILLIAM DEROUSSE                        ELKIN-PECK, PLLC RICHARD K. PECK 12515 SPRING HILL DRIVE SPRING HILL FL 34609
WILLIAM DOMENICK INC                    1905 W 6TH ST 2ND FL BROOKLYN NY 11223
WILLIAM E HEITKAMP                      ADDRESS ON FILE
WILLIAM E OSWALD                        ADDRESS ON FILE
WILLIAM E POST                          ADDRESS ON FILE
WILLIAM E. RAIKES, III                  ADDRESS ON FILE
WILLIAM ELLIS COMPANY                   3311 W 12 MILE RD BERKLEY MI 48072
WILLIAM ELLIS DAVIS                     ADDRESS ON FILE
WILLIAM ESPARZA                         ADDRESS ON FILE
WILLIAM F. MULLINS, ET AL.              ROOP LAW OFFICE LC PAUL W. ROOP II, ESQ PO BOX 1145 BECKLEY WV 25802
WILLIAM FOX COLLECTOR OF TAXES          PO BOX 709 SCRANTON PA 18501
WILLIAM G GRANGER APPRAISER             5419 KINCROS LN CHARLOTTE NC 28277
WILLIAM GORDON PETTIT, JR.              COLLUM & PERRY, PLLC TRAVIS E. COLLUM P.O. BOX 1739 MOORESVILLE NC 28115
WILLIAM GUINN & BILL                    ADDRESS ON FILE
WILLIAM GUSSIO                          ADDRESS ON FILE
WILLIAM H HOLLEY                        ADDRESS ON FILE
WILLIAM H PORTER                        ADDRESS ON FILE
WILLIAM H. FORD                         ADDRESS ON FILE
WILLIAM HANNA                           ADDRESS ON FILE
WILLIAM HARKINS & MINDY                 ADDRESS ON FILE
WILLIAM HERRERA &                       ADDRESS ON FILE
WILLIAM HIGGINS INS                     551 EAST BROADWAY SOUTH BOSTON MA 02127
WILLIAM HUNT AND                        ADDRESS ON FILE
WILLIAM J BIANCO &                      ADDRESS ON FILE
WILLIAM J CROCK                         ADDRESS ON FILE
WILLIAM J HANNA                         ADDRESS ON FILE
WILLIAM J HOWARD                        ADDRESS ON FILE
WILLIAM J MEURER                        ADDRESS ON FILE
WILLIAM J WALSH                         ADDRESS ON FILE
WILLIAM J WHITAKER                      ADDRESS ON FILE
WILLIAM J. ALLAN, SUSAN S. ALLAN        LAW OFFICE OF HENRY MCLAUGHLIN HENRY MCLAUGHLIN, ESQ.; 8 AND MAIN BLDG 707 E
                                        MAIN ST, STE 1050 RICHMOND VA 23219
WILLIAM JAMES HARRIS JR                 ADDRESS ON FILE
WILLIAM JOHN BROWN                      ADDRESS ON FILE
WILLIAM K STEPHENSON JR CH 13           TRUSTEE PO BOX 8477 COLUMBIA SC 29202
WILLIAM KEMMERER, JR., ET AL.           HARPER OGDEN, LLC EMILY ANN OGDEN 260 N. TROPICAL TRAIL #105 MERRITT ISLAND FL



Epiq Corporate Restructuring, LLC                                                               Page 1367 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1393 of 1490
Claim Name                             Address Information
WILLIAM KEMMERER, JR., ET AL.          32953
WILLIAM KIRK                           ADDRESS ON FILE
WILLIAM L FREDRICKSON LLC              34978 OASIS RD. LINDSTROM MN 55045
WILLIAM LEROY FOLDERAUER               ADDRESS ON FILE
WILLIAM M TOWNSEND                     129 WEST BELVEDERE RPAD NORFOLK VA 23505
WILLIAM M. GANONG                      ATTORNEY AT LAW 514 WALNUT AVENUE KLAMATH FALLS OR 97601
WILLIAM MANGUM &                       MICHELLE MANGUM 1609 TALL CANE CIR WILLOW SPRING NC 27592
WILLIAM MCSWAIN                        P. 0. BOX 172064 MEMPHIS TN 38119
WILLIAM MCSWAIN                        ADDRESS ON FILE
WILLIAM MICHAEL DUPREE &               ADDRESS ON FILE
WILLIAM MINOR                          ADDRESS ON FILE
WILLIAM MOSSET                         ADDRESS ON FILE
WILLIAM P MCDONIEL                     ADDRESS ON FILE
WILLIAM PENN S.D./ALDAN                WILLIAM PENN SCHOOL DIST BOX 8205 POB 7247 PHILADELPHIA PA 19170
WILLIAM PENN S.D./COLWYN               WILLIAM PENN SCHOOL DIST 515 SOUTH 4TH ST COLWYN PA 19023
WILLIAM PENN S.D./DARBY                WILLIAM PENN SCHOOL DIST BOX 8205 POB 7247 PHILADELPHIA PA 19170
WILLIAM PENN S.D./EAST L               WILLIAM PENN SCHOOL DIST BOX 8205 POB 7247 PHILADELPHIA PA 19170
WILLIAM PENN S.D./LANSDO               WILLIAM SMITH - TAX COLL POB 402 LANSDOWNE PA 19050
WILLIAM PENN S.D./YEADON               WILLIAM PENN SCHOOL DIST BOX 8205 POB 7247 PHILADELPHIA PA 19170
WILLIAM PENN SCHOOL DISTRICT           600 CHURCH LANE 3RD FLOOR YEADON PA 19050
WILLIAM PETERSON &                     ADDRESS ON FILE
WILLIAM R COOK INC                     ADDRESS ON FILE
WILLIAM R. MARRERO                     ADDRESS ON FILE
WILLIAM R. MILLER                      ADDRESS ON FILE
WILLIAM RAVEIS INSURANCE               7 TRAP FALLS RD SHELTON CT 06482
WILLIAM REED & KELLY                   ADDRESS ON FILE
WILLIAM RICHMOND INC.                  5854 CALVERT BLVD ST. LEONARD MD 20685
WILLIAM RITCHEY INS                    P O BOX 160 DELANO CA 93216
WILLIAM RITCHEY INS AGCY               617 MAIN ST DELANO CA 93215
WILLIAM S BRAVERMAN                    ADDRESS ON FILE
WILLIAM S BRAVERMAN                    ADDRESS ON FILE
WILLIAM SANTA REAL ESTATE              APPRAISAL SERVICES P.O. BOX 2722 CORONA CA 92878-2722
WILLIAM SECATERO                       DANIEL P. ABEYTA, ESQ. THE ABEYTA LAW GROUP, LLC 216 E. APACHE ST. FARMINGTON
                                       NM 87401
WILLIAM SPERO                          ADDRESS ON FILE
WILLIAM STRIPLING                      ADDRESS ON FILE
WILLIAM T KIDD & ASSOCIA               1522 EAGLE GLEN DR CHESAPEAKE VA 23322
WILLIAM T. SAINE, JR.                  DECATO LAW OFFICE R. PETER DECATO, ESQ. 84 HANOVER STREET LEBANON NH 03766
WILLIAM TRIMBLE                        ADDRESS ON FILE
WILLIAM TROY                           ADDRESS ON FILE
WILLIAM TUCZYNSKI                      LAW OFFICES OF NOGGLE LAW PLLC ROBERT B. NOGGLE
WILLIAM VAUGHN                         ADDRESS ON FILE
WILLIAM W LAWRENCE TRUSTEE             310 LEGAL ARTS BLDG 200 S 7TH ST LOUISVILLE KY 40202
WILLIAM W WOOD ASSOCS                  6515 MAIN ST TRUMBALL CT 06611
WILLIAM WAGNER, CCI                    WILLIAM WAGNER 9 MIDDLE GROVE COURT EAST WESTMINSTER MD 21157
WILLIAM WILLIAMS                       ADDRESS ON FILE
WILLIAM WILSON JR & JUDY               ADDRESS ON FILE
WILLIAM WON HOLDINGS LLC               DAVID E. ADKINS DAVID E. ADKINS LAW OFFICES 1325 AIRMOTIVE WAY, SUITE 390 RENO
                                       NV 89502



Epiq Corporate Restructuring, LLC                                                                 Page 1368 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142    Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1394 of 1490
Claim Name                              Address Information
WILLIAM WON HOLDINGS, LLC, ET AL.       JACQUELINE A. GILBERT KIM GILBERT EBRON 7625 DEAN MARTIN DRIVE, SUITE 110 LAS
                                        VEGAS NV 89139
WILLIAMS & HULST LLC                    209 E MAIN STREET MONCKS CORNER SC 29461
WILLIAMS & LAWS CONTRACTOR              2605 WEST SOMERSET ST PHILADELPHIA PA 19132
WILLIAMS & STROHM, LLC                  TWO MIRANOVA PLACE SUTIE 380 COLUMBUS OH 43215-7047
WILLIAMS & WILLIAMS                     7140 S LEWIS AVE STE 200 TULSA OK 74136
WILLIAMS & WILLIAMS                     MARKETING SERVICES, INC. 7140 S. LEWIS AVE. SUITE 200 TULSA OK 74136
WILLIAMS & WILLIAMS MARKETING           SERVICES, INC. ATTN: GENERAL COUNSEL 7140 SOUTH LEWIS AVE. SUITE 200 TULSA OK
                                        74136
WILLIAMS & WILLIAMS MKTG. SVCS., INC.   ATTN: GENERAL COUNSEL 7140 SOUTH LEWIS AVE. SUITE 200 TULSA OK 74136
WILLIAMS & WILLIAMS MKTG. SVCS., INC.   ATTN: INSTITUTIONAL SALES 7140 SOUTH LEWIS AVENUE SUITE 200 TULSA OK 74136
WILLIAMS & WILLIAMS MKTG. SVCS., INC.   DBA WILLIAMS & WILLIAMS AUCTIONEERS ATTN: GENERAL COUNSEL 7140 S. LEWIS AVENUE
                                        SUITE 200 TULSA OK 74136
WILLIAMS ALTON RAWLS JR                 PO BOX 15853 CHESAPEAKE VA 23326
WILLIAMS APPRAISAL                      615 UPLAND DR MOUNT VERNON WA 98273
WILLIAMS APPRAISAL SERVICE              373 BRINK ST LAWRENCEBURG TN 38464
WILLIAMS APPRAISAL SERVICES             PO BOX 80002 CHARLESTON SC 29414
WILLIAMS APPRAISAL SERVICES             3115 HOOD STREET OAKLAND CA 94605
WILLIAMS APPRAISAL TEAM                 2719 SE 17TH ST UNIT C OCALA FL 34471
WILLIAMS BAY VILLAGE                    WILLIAMS BAY LG TREASURE PO BOX 580 WILLIAMS BAY WI 53191
WILLIAMS BLDG AND ROOFING               LARRY W WILLIAMS 346 CEDAR RIDGE LIVINGSTON TX 77351
WILLIAMS CONST & MATT &                 KRISTINA PHILLIPS 4100SPIRIT LAKE RD STE 1 WINTER HAVEN FL 33880
WILLIAMS CONSTRUCTION                   JOHN WILLIAMS P.O.BOX 311 BAMBERG SC 29003
WILLIAMS COUNTY                         WILLIAMS COUNTY - TREASU 100 SOUTH MAIN ST, SUITE BRYAN OH 43506
WILLIAMS COUNTY                         WILLIAMS COUNTY - TREASU PO BOX 2047 WILLISTON ND 58802
WILLIAMS COUNTY TREASURER               1 COURTHOUSE SQUARE SUITE H BRYAN OH 43506
WILLIAMS COUNTY TREASURER               PO BOX 2047 WILLISTON ND 58802
WILLIAMS E. VILLANUEVA                  THE LANE LAW FIRM, PLLC ROBERT C. LANE 6200 SAVOY DRIVE, SUITE 1150 HOUSTON TX
                                        77036
WILLIAMS ELECTRIC                       208 OTIS WACO TX 76712
WILLIAMS FENC                           JAMES A WILLIAMS 2416 ALICE ST PALATKA FL 32177
WILLIAMS HOME IMPRVM                    PO BOX 1314 BETHEL NC 27812
WILLIAMS INS AGENCY                     20220 COASTAL HWY REHOBOTH BEACH DE 19971
WILLIAMS INS AGENCY                     299 GOVERNMENT AVE NICEVILLE FL 32578
WILLIAMS JOHNSON                        3588 HIGHWAY 138 SE STOCKBRIDGE GA 30281
WILLIAMS JR, MARK                       ADDRESS ON FILE
WILLIAMS KELLEY, TIARANEE               ADDRESS ON FILE
WILLIAMS LAW ASSC PA                    1715 WEST CLEVELAND ST TAMPA FL 33606
WILLIAMS MAXHEIMER & ASSOCIATES LLC     PO BOX 6577 SAVANNAH GA 31414
WILLIAMS MULLEN CLARK & DOBBINS PC      PO BOX 800 RICHMOND VA 23218-0800
WILLIAMS SEWER PLANT                    PO BOX 98 WILLIAMS MN 56686
WILLIAMS SQUARED                        SEAN M. WILLIAMS SR. 10007 GREEN VALLEY ST.LOUIS MO 63136
WILLIAMS TOWNSHIP                       WILLIAMS TWP - TAX COLLE 525 W FIFTH ST WILLIAMSTOWN PA 17098
WILLIAMS TOWNSHIP                       JENNY FRINDT - TAX COLLE 655 CIDER PRESS RD EASTON PA 18042
WILLIAMS TOWNSHIP                       WILLIAMS TOWNSHIP - TREA 1080 W MIDLAND RD AUBURN MI 48611
WILLIAMS VALLEY S.D./ PO                WILLIAMS VALLEY SD - COL 10 PORTER ROAD TOWER CITY PA 17980
WILLIAMS VALLEY S.D./RUS                WILLIAMS VALLEY SD - COL 288 HOUTZ LANE TOWER CITY PA 17980
WILLIAMS VALLEY S.D./TOW                WILLIAMS VALLEY SD - COL 1033 E GRAND AVE TOWER CITY PA 17980
WILLIAMS VALLEY S.D./WIL                WILLIAMS VALLEY SD - COL 219 EAST ST WILLIAMSTOWN PA 17098
WILLIAMS VALLEY S.D./WIL                WILLIAMS VALLEY SD - COL 525 W FIFTH ST WILLIAMSTOWN PA 17098


Epiq Corporate Restructuring, LLC                                                                 Page 1369 OF 1400
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57   Main Document
                                               Pg 1395 of 1490
Claim Name                         Address Information
WILLIAMS, ANDRE                    ADDRESS ON FILE
WILLIAMS, ANDRIA                   ADDRESS ON FILE
WILLIAMS, ANIKA                    ADDRESS ON FILE
WILLIAMS, ANITA                    ADDRESS ON FILE
WILLIAMS, ASHLEY                   ADDRESS ON FILE
WILLIAMS, BERNETTA                 ADDRESS ON FILE
WILLIAMS, BETTY                    ADDRESS ON FILE
WILLIAMS, BETTY                    ADDRESS ON FILE
WILLIAMS, BRADY                    ADDRESS ON FILE
WILLIAMS, BRANDI                   ADDRESS ON FILE
WILLIAMS, BRANDON                  ADDRESS ON FILE
WILLIAMS, BRENDON                  ADDRESS ON FILE
WILLIAMS, BRITTANI                 ADDRESS ON FILE
WILLIAMS, CATHY                    ADDRESS ON FILE
WILLIAMS, CHRISTOPHER              ADDRESS ON FILE
WILLIAMS, CIARIA                   ADDRESS ON FILE
WILLIAMS, CRYSTAL                  ADDRESS ON FILE
WILLIAMS, DANIELLE                 ADDRESS ON FILE
WILLIAMS, DAVALYN                  ADDRESS ON FILE
WILLIAMS, DEEDGRA                  ADDRESS ON FILE
WILLIAMS, DONALD                   ADDRESS ON FILE
WILLIAMS, DOUGLAS                  ADDRESS ON FILE
WILLIAMS, EBONI                    ADDRESS ON FILE
WILLIAMS, ERIC                     ADDRESS ON FILE
WILLIAMS, ERICA                    ADDRESS ON FILE
WILLIAMS, ERIKA                    ADDRESS ON FILE
WILLIAMS, FRANCES                  ADDRESS ON FILE
WILLIAMS, GREGORY                  ADDRESS ON FILE
WILLIAMS, HORACE                   ADDRESS ON FILE
WILLIAMS, JACQUELINE               ADDRESS ON FILE
WILLIAMS, JAIMIE                   ADDRESS ON FILE
WILLIAMS, JALISA                   ADDRESS ON FILE
WILLIAMS, JOEL                     ADDRESS ON FILE
WILLIAMS, JOSHUA                   ADDRESS ON FILE
WILLIAMS, KAILA                    ADDRESS ON FILE
WILLIAMS, KHEBA                    ADDRESS ON FILE
WILLIAMS, KIMBERLY                 ADDRESS ON FILE
WILLIAMS, KRISTI                   ADDRESS ON FILE
WILLIAMS, LAHAZEL                  ADDRESS ON FILE
WILLIAMS, LAKEITHA                 ADDRESS ON FILE
WILLIAMS, LATASHA                  ADDRESS ON FILE
WILLIAMS, LEKRYSTAL                ADDRESS ON FILE
WILLIAMS, LORENZO                  ADDRESS ON FILE
WILLIAMS, MECCA                    ADDRESS ON FILE
WILLIAMS, MELISSA                  ADDRESS ON FILE
WILLIAMS, MYRA                     ADDRESS ON FILE
WILLIAMS, NELSON                   ADDRESS ON FILE
WILLIAMS, PAMELA                   ADDRESS ON FILE
WILLIAMS, PATRICK                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1370 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57        Main Document
                                                    Pg 1396 of 1490
Claim Name                              Address Information
WILLIAMS, PAUL                          ADDRESS ON FILE
WILLIAMS, PHYLLIS                       ADDRESS ON FILE
WILLIAMS, PLESSA                        ADDRESS ON FILE
WILLIAMS, RASHIDA                       ADDRESS ON FILE
WILLIAMS, RAYVON                        ADDRESS ON FILE
WILLIAMS, REMESHA                       ADDRESS ON FILE
WILLIAMS, RICHARD                       ADDRESS ON FILE
WILLIAMS, RICHARD                       ADDRESS ON FILE
WILLIAMS, ROBERT                        ADDRESS ON FILE
WILLIAMS, SARAH                         ADDRESS ON FILE
WILLIAMS, SHALONDA                      ADDRESS ON FILE
WILLIAMS, SHANTELL                      ADDRESS ON FILE
WILLIAMS, SHAWANA                       ADDRESS ON FILE
WILLIAMS, SHENITRA                      ADDRESS ON FILE
WILLIAMS, SIR WESTLY                    ADDRESS ON FILE
WILLIAMS, STEPHANIE                     ADDRESS ON FILE
WILLIAMS, TANQUIA                       ADDRESS ON FILE
WILLIAMS, TASHA                         ADDRESS ON FILE
WILLIAMS, TIERA                         ADDRESS ON FILE
WILLIAMS, TINA                          ADDRESS ON FILE
WILLIAMS, TORSHAN                       ADDRESS ON FILE
WILLIAMS, TOWANA                        ADDRESS ON FILE
WILLIAMS, TROY                          ADDRESS ON FILE
WILLIAMS, VALENCIA                      ADDRESS ON FILE
WILLIAMS, VERNITA                       ADDRESS ON FILE
WILLIAMS, WANDA                         ADDRESS ON FILE
WILLIAMS, WAYMON                        ADDRESS ON FILE
WILLIAMS, WILBERT                       ADDRESS ON FILE
WILLIAMS-NEWMAN, MARY                   ADDRESS ON FILE
WILLIAMSBURG BORO                       WILLIAMSBURG BORO - COLL POB G WILLIAMSBURG PA 16693
WILLIAMSBURG CITY                       WILLIAMSBURG CITY - TREA 401 LAFAYETTE ST WILLIAMSBURG VA 23185
WILLIAMSBURG CITY                       CITY OF WILLIAMSBURG - C PO BOX 119 - PROPERTY TA WILLIAMSBURG KY 40769
WILLIAMSBURG COUNTY                     WILLIAMSBURG COUNTY - TR P O BOX 150 COURTHOUSE KINGSTREE SC 29556
WILLIAMSBURG COUNTY / MO                WILLIAMSBURG COUNTY - TR COUNTY COURTHOUSE (PO BO KINGSTREE SC 29556
WILLIAMSBURG COUNTY CLERK OF COURT      125 W MAIN ST KINGSTREE SC 29556
WILLIAMSBURG COUNTY DELINQUENT TAX      201 W MAIN ST KINGSTREE SC 29556
WILLIAMSBURG COUNTY TAX COLLECTOR       PO BOX 477 KINGSTREE SC 29556
WILLIAMSBURG COUNTY TREASURER           201 W MAIN ST KINGSTREE SC 29556
WILLIAMSBURG IND SCHOOL                 WILLIAMSBURG INDS - COLL 1000 MAIN STREET WILLIAMSBURG KY 40769
WILLIAMSBURG S.D./CATHER                WILLIAMSBURG AREA SD - T 217 SCENIC HILL DR WILLIAMSBURG PA 16693
WILLIAMSBURG S.D./WILLIA                WILLIAMSBURG COMM SD - T POB G WILLIAMSBURG PA 16693
WILLIAMSBURG S.D./WOODBU                WILLIAMSBURG SD-TAX COLL 215 J ALFRED DR WILLIAMSBURG PA 16693
WILLIAMSBURG TOWN                       WILLIAMSBURG TN - COLLEC PO BOX 488 HAYDENVILLE MA 01039
WILLIAMSBURG VILLAGE CONDO ASSOCIATON   47 GEORGETOWN ROAD BORDENTOWN NJ 08505-2415
WILLIAMSON COUNTY                       WILLIAMSON COUNTY-TRUSTE 1320 W MAIN ST - SUITE 2 FRANKLIN TN 37064
WILLIAMSON COUNTY                       TREASURER/MOBILE HOME 407 N MONROE, SUITE 104 MARION IL 62959
WILLIAMSON COUNTY                       WILLIAMSON COUNTY - TREA 407 N MONROE, SUITE 104 MARION IL 62959
WILLIAMSON COUNTY                       WILLIAMSON COUNTY - COLL 904 SOUTH MAIN ST GEORGETOWN TX 78626
WILLIAMSON COUNTY CLERK                 PO BOX 18 GEORGETOWN TX 78627



Epiq Corporate Restructuring, LLC                                                                  Page 1371 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1397 of 1490
Claim Name                           Address Information
WILLIAMSON COUNTY DISTRICT CLERK     PO BOX 24 GEORGETOWN TX 78627
WILLIAMSON COUNTY TAX                904 S MAIN ST GEORGETOWN TX 78626
WILLIAMSON COUNTY TAX OFFICE         PO BOX 24 GEORGETOWN TX 78627
WILLIAMSON CS (COMBINED              WILLIAMSON CS - TAX COLL 4098 EAST MAIN ST WILLIAMSON NY 14589
WILLIAMSON MANAGEMENT                BLOOMFIELD CLUB I HOMEOWNERS ASSOC. 215 WILLIAM STREET BENSENVILLE IL 60106
WILLIAMSON RFG LIMITED               PO BOX 446 BOERNE TX 78006
WILLIAMSON TOWN                      MARLENE A. GULICK-RECEIV 6380 ROUTE 21 SUITE 2 WILLIAMSON NY 14589
WILLIAMSON, ANITA                    ADDRESS ON FILE
WILLIAMSON, GREGORY                  ADDRESS ON FILE
WILLIAMSON, MICHAEL                  ADDRESS ON FILE
WILLIAMSON, SHERI                    ADDRESS ON FILE
WILLIAMSON, TREVOR                   ADDRESS ON FILE
WILLIAMSPORT AREA S.D./H             WILLIAMSPORT AREA SD - T 2790 W FOURTH ST WILLIAMSPORT PA 17701
WILLIAMSPORT AREA S.D./O             WILLIAMSPORT AREA SD - T 2790 W FOURTH ST WILLIAMSPORT PA 17701
WILLIAMSPORT AREA SD/LEW             WILLIAMSPORT AREA SD - T 2790 W FOURTH ST WILLIAMSPORT PA 17701
WILLIAMSPORT AREA SD/LYC             WILLIAMSPORT AREA SD - T 2790 W FOURTH ST WILLIAMSPORT PA 17701
WILLIAMSPORT CITY BILL               WILLIAMSPORT CITY - COLL 245 W 4TH ST WILLIAMSPORT PA 17701
WILLIAMSPORT CITY SCHOOL             WILLIAMSPORT CITY SD - T 245 W 4TH ST WILLIAMSPORT PA 17701
WILLIAMSPORT COUNTY BIL              TAX COLLECTION 48 WEST THIRD ST. WILLIAMSPORT PA 17701
WILLIAMSPORT S.D./WOODWA             WILLIAMSPORT AREA SD - T 2780 W FOURTH ST WILLIAMSPORT PA 17701
WILLIAMSPORT TOWN                    WILLIAMSPORT TOWN - COLL P O BOX 307 WILLIAMSPORT MD 21795
WILLIAMSPORT TOWN /SEMIA             WILLIAMSPORT TOWN - COLL P O BOX 307 WILLIAMSPORT MD 21795
WILLIAMSTON CITY                     WILLIAMSTON CITY - TREAS 161 E GRAND RIVER WILLIAMSTON MI 48895
WILLIAMSTON TOWN                     WILLIAMSTON TOWN - COLLE 102 E. MAIN ST. WILLIAMSTON NC 27892
WILLIAMSTOWN BORO                    WILLIAMSTOWN BORO - COLL 219 EAST ST WILLIAMSTOWN PA 17098
WILLIAMSTOWN CITY                    CITY OF WILLIAMSTOWN - C PO BOX 147 WILLIAMSTOWN KY 41097
WILLIAMSTOWN TOWN                    WILLIAMSTN TOWN -COLLECT 31 NORTH STREET WILLIAMSTOWN MA 01267
WILLIAMSTOWN TOWN                    WILLIAMSTOWN TN-TAX COLL P.O. BOX 646 WILLIAMSTOWN VT 05679
WILLIAMSTOWN TOWN                    WILLIAMSTOWN TN-TAX COLL 168 MEIRS RD WILLIAMSTOWN NY 13493
WILLIAMSTOWN TOWN                    WILLIAMSTWN TWN TREASURE W2862 CTY RD TW MAYVILLE WI 53050
WILLIAMSTOWN TOWNSHIP                WILLIAMSTOWN TWP - TREAS 4990 N ZIMMER RD WILLIAMSTON MI 48895
WILLIAMSVILLE CS (AMHERS             WILLIAMSVILLE CS - RECEI 5583 MAIN STREET WILLIAMSVILLE NY 14221
WILLIAMSVILLE CS (CLAREN             WILLIAMSVILLE CS- TAX RE 1 TOWN PLACE CLARENCE T CLARENCE NY 14031
WILLIAMSVILLE F.D.                   WILLIAMSVILLE F.D - COLL PO BOX 141 ROGERS CT 06263
WILLIAMSVILLE VILL (TN A             WILLIAMSVILLE VILL - CLE 5565 MAIN STREET WILLIAMSVILLE NY 14221
WILLIE BENSON                        ADDRESS ON FILE
WILLIE BOYD III &                    ADDRESS ON FILE
WILLIE GERELL FLOUNORY               ADDRESS ON FILE
WILLIE HALL JR                       ADDRESS ON FILE
WILLIE JACKSON &                     ADDRESS ON FILE
WILLIE JOHNSON AGENCY                P O BOX 460304 HOUSTON TX 77056
WILLIE N MACKLIN JR                  ADDRESS ON FILE
WILLIE PAGE &                        ADDRESS ON FILE
WILLIE PRINCE DUPREE                 ADDRESS ON FILE
WILLIE SANDERS                       SINGLETON LAW FIRM HOWARD H. SINGLETON 109 E. MILAM STREET WHARTON TX 77488
WILLIE WILLIAMS                      ADDRESS ON FILE
WILLIFORD AND CO.                    CHARLES WILLIFORD 9597 JONES RD 158 HOUSTON TX 77065
WILLIFORD, ASHLI                     ADDRESS ON FILE
WILLIFORD, BRIAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1372 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1398 of 1490
Claim Name                              Address Information
WILLIMA SCOTT ATKINS                    ADDRESS ON FILE
WILLIMANTIC TOWN                        WILLIMANTIC TN - COLLECT PO BOX 152 GUILFORD ME 04443
WILLINGBORO MUA                         433 JFK WAY WILLINGBORO NJ 08046
WILLINGBORO TOWNSHIP                    1 REV. DR. M.L. KING JR. DRIVE WILLINGBORO NJ 08046
WILLINGBORO TOWNSHIP                    WILLINGBORO TWP-TAX COLL 1 REV. DR. MARTIN LUTHER WILLINGBORO NJ 08046
WILLINGBORO TOWNSHIP MUA                433 JOHN F KENNEDY WAY WILLINGBORO NJ 08046
WILLINGBORO TOWNSHIP TAX COLLECTOR      1 REV DR M L KING JR DRIVE WILLINGBORO NJ 08046
WILLINGHAM, ASHLEY                      ADDRESS ON FILE
WILLINGHAM, WHITNEY                     ADDRESS ON FILE
WILLINGTON TOWN                         WILLINGTON TN - COLLECT 40 OLD FARMS ROAD WILLINGTON CT 06279
WILLIS & SON ROOFING LLC                601 W GRAND AVE HOT SPRINGS AR 71913
WILLIS AND SON ROOFING                  RICHARD WILLIS 601 WEST GRAND HOT SPRINGS AR 71913
WILLIS BENNETT INS                      2315 OAK RD STE 120 SNELLVILLE GA 30078
WILLIS CASH & A WATSON &                EST OF KIRT MANLEY 716 BELLMEADE BAY DR DURHAM NC 27703
WILLIS INC                              29727 NETWORK PLACE CHICAGO IL 60673-1297
WILLIS INS MGMT                         130 N HENDERSON RD KING OF PRUSSIA PA 19406
WILLIS MAPHEE & PEGGY                   MAPHEE 2205 N 45TH ST FORT PIERCE FL 34946
WILLIS OF CO INC                        62877 COLLECTIONS CENTER CHICAGO IL 60693
WILLIS OF FLORIDA INC                   29848 NETWORK PLACE CHICAGO IL 60673
WILLIS OF MINNESOTA INC                 93076 NETWORK PLACE CHICAGO IL 60673-1930
WILLIS PERSONAL LINES                   LLC 10 STATE HOUSE SQ 11TH F HARTFORD CT 06103
WILLIS PERSONAL LINES                   P O BOX 1969 MORRISTOWN NJ 07962
WILLIS PERSONAL LINES                   P O BOX 5324 NEW YORK NY 10087
WILLIS, BLAKE                           ADDRESS ON FILE
WILLIS, DAVID                           ADDRESS ON FILE
WILLIS, KEITH                           ADDRESS ON FILE
WILLIS, MELODY                          ADDRESS ON FILE
WILLIS, NICHOLE                         ADDRESS ON FILE
WILLIS, OLGA                            ADDRESS ON FILE
WILLIS, RILEY                           ADDRESS ON FILE
WILLIS, ROBERT                          ADDRESS ON FILE
WILLIS, SHANNON                         ADDRESS ON FILE
WILLISON, MICKAYLA                      ADDRESS ON FILE
WILLISTON PARK VILLAGE                  WILLISTON PARK VILL - RE 494 WILLIS AVENUE WILLISTON PARK NY 11596
WILLISTON TOWN                          WILLISTON TOWN - TAX COL 7900 WILLISTON ROAD WILLISTON VT 05495
WILLISTOWN TOWNSHIP                     CHESTER COUNTY TREASURER 313 W MARKET ST STE 3202 WEST CHESTER PA 19382
WILLKIE FARR & GALLAGHER LLP            787 SEVENTH AVE NEW YORK NY 10019-6099
WILLMES, AMANDA                         ADDRESS ON FILE
WILLOUGHBY'S RIDGE CONDO UNIT           OWNERS ASSOC., INC. C/O NATIONAL REALTY PARTNERS, LLC 365 HERNDON PARKWAY,
                                        SUITE 106 HERNDON VA 20170
WILLOW CREEK FARMS MUD U                WILLOW CREEK FARMS MUD 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
WILLOW CREEK HOA                        PO BOX 7742 CAROL STREAM IL 60197
WILLOW CREEK HOMEOWNERS ASSOCIATION     P O BOX 721176 OKLAHOMA CITY OK 73172
WILLOW POINTE HOA                       4431 GOVERNMENT BLVD MOBILE AL 36693
WILLOW POND CONDO OWNER'S ASSOC.        45 BRAINTREE HILL PK., # 107 C/O MARCUS, ERRICO, EMMER & BROOKS, P.C.
                                        BRAINTREE MA 02184
WILLOW SPRINGS HOMEOWNERS ASSOCIATION   3000 OLD ALABAMA ROAD SUITE 119-271 ALPHARETTA GA 30022
WILLOW TOWN                             WILLOW TWN TREASURER 31844 LOST HOLLOW RD CAZENOVIA WI 53924
WILLOW TREE I CONDO                     2204 PENTLAND DR BIRMINGHAM AL 35235



Epiq Corporate Restructuring, LLC                                                                 Page 1373 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg   Doc 142      Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1399 of 1490
Claim Name                               Address Information
WILLOW WALK HOA                          PO BOX 66451 PHOENIX AZ 85082-6451
WILLOW WOOD AT SMITHTOWN                 525 WEST JERICHO TPKE SMITHTOWN NY 11787
WILLOW WOOD MID RISE CONDO 1 ASSOC       INC PO BOX 880408 BOCA RATON FL 33488
WILLOWBEND CONDOMINIUM ASSOCIATION,      EXECUTIVE PROPERTY MANAGEMENT, INC. 4-08 TOWNE CENTER DRIVE NORTH BRUNSWICK NJ
INC.                                     08902
WILLOWBROOK FARMS HOA INC                PO BOX 313 MULLICA HILL NJ 08062
WILLOWBROOK HOMEOWNERS ASSOCIATION INC   PO BOX 2654 EAGLE ID 83616
WILLOWS, ANDREA                          ADDRESS ON FILE
WILLS INS                                610 W MAIN ST JACKSON MO 63755
WILLS, NATASHA                           ADDRESS ON FILE
WILLSBORO CS (CMBD TWN)                  WILLSBORO CS - TAX COLLE 5 FARRELL RD WILLSBORO NY 12996
WILLSBORO TOWN                           WILLSBORO TOWN - TAX COL 5 FARRELL RD WILLSBORO NY 12996
WILLYS SERVICE & REPAIR                  WILFREDO FIGUEROA TULSA 312 SAN GERARDO SAN JUAN PR 00926
WILMA MCKINNON                           SCHUYLER ELLIOTT 2024 BEAVER RUIN ROAD NORCROSS GA 30071
WILMERDING BORO                          FRANK TYLKA - TAX COLLEC 226 WELSH AVE WILMERDING PA 15148
WILMETTE CONDOMINIUM ASSOCIATION         1825 WILMETTE AVE UNIT A WILMETTE IL 60091
WILMINGTON AREA SCHOOL D                 WILMINGTON TWP - TAX COL 669 WILSON MILL RD NEW CASTLE PA 16105
WILMINGTON AREA SCHOOL D                 NW BOROUGH - TAX COLLECT 205 VILLAGE LANE NEW WILMINGTON PA 16142
WILMINGTON AREA SCHOOL D                 WILMINGTON AREA SD - COL 146 BEND RD NEW WILMINGTON PA 16142
WILMINGTON AREA SCHOOL D                 WILMINGTON AREA SD - COL 1172 STATE RTE 208 PULASKI PA 16143
WILMINGTON AREA SD/WASHI                 WILMINGTON AREA SD - COL STATE ROUTE 956 VOLANT PA 16156
WILMINGTON CITY                          WILMINGTON CITY - COLLEC 800 N FRENCH ST, CITY/CO WILMINGTON DE 19801
WILMINGTON INSURANCE                     1403 SILVERSIDE DR 3B WILMINGTON DE 19810
WILMINGTON INSURANCE CO                  1313 N MARKET ST WILMINGTON DE 19801
WILMINGTON MUT INS CO                    P O BOX 217 SPRING GROVE MN 55974
WILMINGTON SAVINGS FUND SOCIETY FSB      500 DELAWARE AVE WILMINGTON DE 19801
WILMINGTON SAVINGS FUND SOCIETY, ET AL. KENNETH LAY HOOD & LAY LLC 1117 SOUTH 22ND STREET BIRMINGHAM AL 35205
WILMINGTON SAVINGS FUND SOCIETY, FSB     AS COLLATERAL AGENT 500 DELAWARE AVENUE 11TH FLOOR WILMINGTON DE 19801
WILMINGTON TOWN                          WILMINGTON TOWN-TAX COLL 121 GLEN ROAD WILMINGTON MA 01887
WILMINGTON TOWN                          WILMINGTON TOWN-TAX COLL P.O. BOX 217 WILMINGTON VT 05363
WILMINGTON TOWN                          GERALD BRUCE - TAX COLLE POB 180 WILMINGTON NY 12997
WILMINGTON TOWNSHIP                      WILMINGTON TWP - TAX COL 669 WILSON MILL RD NEW CASTLE PA 16105
WILMINGTON TOWNSHIP                      WILMINGTON TWP - TAX COL 146 BEND RD NEW WILMINGTON PA 16142
WILMINGTON TRUST                         P.O. BOX 8955 WILMINGTON DE 19899-8955
WILMINGTON TRUST, N.A, ET AL.            CHRISTOPHER S TILL ESQ 301 W CENTRAL COMANCHE TX 76442
WILMINGTON TRUST, NATIONAL ASSOCIATION   RODNEY SQUARE NORTH 1100 NORTH MARKET STREET WILMINGTON DE 19890
WILMINGTON WATER/SEWER L                 WILMINGTON W/S-TAX COLLE 121 GLEN ROAD WILMINGTON MA 01887
WILMORE BORO                             WILMORE BORO - TAX COLLE 2521 PORTAGE ST WILMORE PA 15962
WILMORE CITY                             CITY OF WILMORE - CLERK 335 E MAIN STREET WILMORE KY 40390
WILMOT TOWN                              WILMOT TOWN - TAX COLLEC P.O. BOX 94 WILMOT NH 03287
WILMOT TOWNSHIP                          WILMONT TOWNSHIP-TAX COL 163 MORRIS ROAD SUGAR RUN PA 18846
WILMOT TOWNSHIP                          WILMOT TOWNSHIP - TREASU 17677 S. STRAITS HWY VANDERBILT MI 49795
WILMOTH ASSET SERVICES                   ATTN: JOEL WILMOTH 9840 WESTPOINT DR 400 INDIANAPOLIS IN 46256
WILMOTH GROUP                            RESULTS PLUS 550 REO STREET SUITE 300 TAMPA FL 33609
WILMOTH GROUP                            ATTN: JOEL WILMOTH SUITE 120 FISHERS IN 46038
WILMOTH GROUP                            RESULTS PLUS INC 9840 WESTPOINT DR., STE 400 INDIANAPOLIS IN 46256
WILMOTH PROPERTY SERVICES                9840 WESTPOINT DR SUITE 400 INDIANAPOLIS IN 46256
WILNA TOWN                               WILNA TOWN - TAX COLLECT 414 STATE STREET CARTHAGE NY 13619
WILSHIRE HUNT CONDOMINIUM ASSOCIATION    975 EASTON ROAD, SUITE 102 WARRINGTON PA 18976



Epiq Corporate Restructuring, LLC                                                                   Page 1374 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1400 of 1490
Claim Name                              Address Information
WILSHIRE INS CO                         BOA LB SRVCS 741167 6000 FELDWOOD ROAD COLLEGE PARK GA 30349
WILSHIRE INSURANCE                      COMPANY PO BOX 896671 CHARLOTTE NC 28289
WILSHIRE INSURANCE                      P O BOX 741167 ATLANTA GA 30384
WILSHIRE INSURANCE                      4725 N 19 AVE PHOENIX AZ 85015
WILSHIRE WEST CONDOMINIUM ASSOCIATION   55 W 22ND STREET, SUITE 310 LOMBARD IL 60148
WILSON & ASSOC PLLC                     400W CAPITAL AVE STE1400 LITTLE ROCK AR 72201
WILSON & ASSOCIATES PA                  400 WEST CAPITOL AVE SUITE 1400 LITTLE ROCK AR 72201
WILSON & ASSOCIATES PLLC                400 WEST CAPITOL AVE STE 1400 LITTLE ROCK AR 72201
WILSON & ASSOCIATES PLLC                1521 MERRILL DR SUITE D220 LITTLE ROCK AR 72211
WILSON ADAMS & EDENS, PA                625 LAKELAND EAST DRIVE SUITE D FLOWOOD MS 39232
WILSON AND ASSOCIATES, PA               P O BOX 320909 FLOWOOD MS 39232
WILSON APPRAISAL CO                     PO BOX 3339 ENID OK 73702
WILSON AREA S.D./GLENDON                BERKHEIMER ASSOCIATES 50 N 7TH ST BANGOR PA 18013
WILSON AREA SD/W.EASTON                 BERKHEIMER ASSC 50 N. 7TH ST BANGOR PA 18013
WILSON AREA SD/WILLIAMS                 JENNY FRINDT - TAX COLLE 655 CIDER PRESS RD EASTON PA 18042
WILSON AREA SD/WILSON BO                DOROTHY KLASS - TAX COLL 2040 HAY TERRACE - MUNI EASTON PA 18042
WILSON BAUM AGENCY                      314 LONG RUN RD MCKEESPORT PA 15132
WILSON BORO                             WILSON BORO - TAX COLLEC 2040 HAY TERRACE - MUNI EASTON PA 18042
WILSON CEN SCH (COMBINED                WILSON CEN SCH - TAX COL 626 COMMERCE DRIVE- LOCK AMHERST NY 14228
WILSON COMPANY INC                      1010 POYNTZ AVE MANHATTAN KS 66502-5459
WILSON COUNTY                           WILSON COUNTY - TAX COLL P O BOX 1162 WILSON NC 27894
WILSON COUNTY                           WILSON COUNTY-TRUSTEE PO BOX 865 LEBANON TN 37088
WILSON COUNTY                           WILSON COUNTY - TREASURE 615 MADISON, ROOM 105 FREDONIA KS 66736
WILSON COUNTY                           WILSON COUNTY - TAX COLL 1 LIBRARY LANE FLORESVILLE TX 78114
WILSON COUNTY CLERK                     PO BOX 27 FLORESVILLE TX 78114
WILSON COUNTY CLERK & MASTER            PO BOX 1557 LEBANON TN 37088
WILSON COUNTY DISTRICT CLERK            P O BOX 812 FLORESVILLE TX 78114
WILSON COUNTY FARM BUREAU               214N CASTLE HEIGHTS, SUITE A LEBANON TN 38402
WILSON COUNTY REGISTER OF DEEDS         101 N GOLDSBORO ST WILSON NC 27893
WILSON COUNTY TAX COLLECTOR             P.O. BOX 1162 WILSON NC 27894-1162
WILSON COUNTY TAX COLLECTOR             1 LIBRARY LANE FLORESVILLE TX 78114
WILSON ELIZONDO, NICHOLAS               ADDRESS ON FILE
WILSON FLOOR COVERING                   TOM DEAGAN 3800 LIGGETT STREET PENSACOLA FL 32505
WILSON GONZALEZ                         ADDRESS ON FILE
WILSON HOME RESTOR LLC                  1525 N 7 HWY 203 PLEASANT HILL MO 64080
WILSON INSULATION                       COMPANY LLC 495 S HIGH ST STE 50 COLUMBUS OH 43215
WILSON MARIN AND PAOLA SIBON            JACOBS KEELEY, PLLC - BRUCE JACOBS ALFRED I. DUPONT BUILDING 169 EAST FLAGLER
                                        STREET, SUITE 1620 MIAMI FL 33131
WILSON MUTUAL                           3330 STAHL RD SHEBOYGAN WI 53081
WILSON MUTUAL INS                       P O BOX 1340 SHEBOYGAN WI 53082
WILSON PROPERTY MANAGEMENT INC          5520 MCNEELY DRIVE SUITE 100 RALEIGH NC 27612
WILSON REAL ESTATE AND APPRAISAL        P.O BOX 1066 JACKSON AL 36545
SERVICE
WILSON ROOFING CO INC                   217 S COMMONS FORD ROAD SUITE A AUSTIN TX 78733
WILSON S ENTERPRISES INC                3690 KEWANEE RD LAKE WORTH FL 33462
WILSON S.D./SINKING SPRI                WILSON SD - TAX COLLECTO 2601 GRANDVIEW BLVD WEST LAWN PA 19609
WILSON SCHOOL DISTRICT/L                WILSON SD - TAX COLLECTO 2601 GRANDVIEW BLVD WEST LAWN PA 19609
WILSON SCHOOL DISTRICT/S                WILSON SD - TAX COLLECTO 2601 GRANDVIEW BLVD WEST LAWN PA 19609
WILSON SMITH GROUP LLC                  1001 S DAIRY ASHFORD 110 HOUSTON TX 77077



Epiq Corporate Restructuring, LLC                                                                Page 1375 OF 1400
                                         Ditech Holding Corporation
          19-10412-jlg      Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1401 of 1490
Claim Name                            Address Information
WILSON TOWN                           WILSON TOWN - TAX COLLEC 375 LAKE ST WILSON NY 14172
WILSON TOWN                           WILSON TWN TRESURER 5935 SOUTH BUSINESS DRIV SHEBOYGAN WI 53081
WILSON TOWN                           DUNN COUNTY TREASURER 800 WILSON AVE, RM 150 MENOMONIE WI 54751
WILSON TOWNSHIP                       WILSON TOWNSHIP - TREASU PO BOX 447 BOYNE CITY MI 49712
WILSON TOWNSHIP                       WILSON TOWNSHIP - TREASU 6368 HERRON ROAD HERRON MI 49744
WILSON TOWNSHIP TREASURER             6368 S HERRON RD HERRON MI 49744
WILSON VILLAGE                        WILSON VILLAGE - CLERK PO BOX 596 WILSON NY 14172
WILSON VILLAGE                        WILSON VLG TREASURER PO BOX 37 /440 MAIN STRE WILSON WI 54027
WILSON WALL UNIT & CABINETS           WILSON VELASCO WILSON VELASCO 457 WEST 28 STREET HIALEAH FL 33010
WILSON WASHBURN FORSTER               16505 NW 13TH AVE MIAMI FL 33169
WILSON, ALEXANDER                     ADDRESS ON FILE
WILSON, ASHLEY                        ADDRESS ON FILE
WILSON, AUBREY                        ADDRESS ON FILE
WILSON, BEVERLY                       ADDRESS ON FILE
WILSON, BRANDY                        ADDRESS ON FILE
WILSON, CYNTHIA                       ADDRESS ON FILE
WILSON, DAVID                         ADDRESS ON FILE
WILSON, FRANCINE                      ADDRESS ON FILE
WILSON, HEIDI                         ADDRESS ON FILE
WILSON, HUNTER                        ADDRESS ON FILE
WILSON, JOANN                         ADDRESS ON FILE
WILSON, LANISA                        ADDRESS ON FILE
WILSON, PATRICIA                      ADDRESS ON FILE
WILSON, PAUL                          ADDRESS ON FILE
WILSON, SARA                          ADDRESS ON FILE
WILSON, SARAH                         ADDRESS ON FILE
WILSON, SHAKEMIA                      ADDRESS ON FILE
WILSON, SHELLY                        ADDRESS ON FILE
WILSON, STEVE                         ADDRESS ON FILE
WILSON, STUART                        ADDRESS ON FILE
WILSON, TAWANNA                       ADDRESS ON FILE
WILTBANK, GLORIA                      ADDRESS ON FILE
WILTON CONSTRUCTION SERVICES, INC     1579 OAKBRIDGE TERRACE POWHATAN VA 23139
WILTON MILLER, ET AL.                 SANDRA MORRISON, PRO SE 217-14 133RD ROAD ELMSFORD NY 10523
WILTON MILLER, ET AL.                 SANDRA MORRISON, PRO SE 371 FIRST PLACE BROOKLYN NY 11204
WILTON MILLER, ET AL.                 LOUIS A. LEVITHAN, ESQ. KNUCKLES, KOMOSINSKI & MANFRO, LLP 565 TAXTER RD STE
                                      590 ATTYS FOR P. SPRINGFIELD GARDENS NY 11413
WILTON MILLER, ET AL.                 ABRAHAM HOSCHANDER, ESQ. 4919 17TH AVENUE ATTORNEY FOR D QUEENS RELIABLE MGMT
                                      CORP UNIONDALE NY 11553
WILTON TOWN                           WILTON TOWN - TAX COLLEC 42 MAIN STREET WILTON NH 03086
WILTON TOWN                           WILTON TOWN-TAX COLLECTO 158 WELD ROAD WILTON ME 04294
WILTON TOWN                           WILTON TOWN - TAX COLLEC 238 DANBURY RD WILTON CT 06897
WILTON TOWN                           WILTON TOWN-TAX COLLECTO 22 TRAVER RD GANSEVOORT NY 12831
WILTON TOWN                           WILTON TWN TREASURER 19398 JUNEAU RD WILTON WI 54670
WILTON VILLAGE                        WILTON VLG TREASURER 400 EAST STREET SUITE 10 WILTON WI 54670
WILTRAUT, SCOTT                       ADDRESS ON FILE
WIMBERLY AGENCY                       P O BOX 648 RINGGOLD LA 71068
WIMBERLY, MOLISSA                     ADDRESS ON FILE
WIMC CAPITAL TRUST 2011-1             THE BNY MELLON TRUST COMPANY N.A. THE BNY MELLON TRUST COMP NA AS TRUSTEE 2 N.
                                      LASALLE STREET, SUITE 1020 CHICAGO IL 60602


Epiq Corporate Restructuring, LLC                                                               Page 1376 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg     Doc 142       Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57        Main Document
                                                     Pg 1402 of 1490
Claim Name                               Address Information
WIMMER & ASSOCIATES                      4860 RIVER FARM RD NE MARIETTA GA 30068-4846
WIMMER COMMUNITY ASSOC. MANAGEMENT, LLC 2271 OLD KINGS RD PORT ORANGE FL 32129
WIMMER INS SERVICES                      P O BOX 242 RIMFOREST CA 92378
WIMMER INSURANCE                         26432 STATE HWY 18 RAINFOREST CA 92378
WIMMER INSURANCE                         SERVICES 26432 STATE HWY 18 RAINFOREST CA 92378
WIMMER ROOFING AND                       EXTERIORS INC 5001 S PARKER RD STE 207 AURORA CO 80015
WIMMER ROOFING AND EXTERIORS, INC.       6830 BROADWAY, UNIT A DENVER CO 80221
WIMP, WILLIAM                            ADDRESS ON FILE
WIMPERIS AGENCY                          153 PARK LANE RD NEW MILFORD CT 06776
WIN WIN & COMPANY REAL ESTATE GROUP      WINDELLA WINDOM 5845 MACARTHUR BLVD OAKLAND CA 94605
WINBORNE, EVA                            ADDRESS ON FILE
WINCHENDON TOWN                          WINCHENDON TOWN -TAX COL 109 FRONT STREET WINCHENDON MA 01475
WINCHESTER BROTHERS CON                  39347 KAREN DR MALDEN MO 63863
WINCHESTER CITY                          WINCHESTER CITY - TREASU P O BOX 263 WINCHESTER VA 22604
WINCHESTER CITY                          WINCHESTER CITY-TAX COLL 7 S HIGH ST WINCHESTER TN 37398
WINCHESTER CITY                          CITY OF WINCHESTER - CLE P O BOX 4135 WINCHESTER KY 40392
WINCHESTER GENERAL AGNCY                 200 DESIARD PLAZA RD MONROE LA 71203
WINCHESTER GENERAL AGNCY                 P O BOX 2581 MONROE LA 71207
WINCHESTER SELLERS FOSTER &              STEELE PC PO BOX 2428 KNOXVILLE TN 37901-2428
WINCHESTER SELLERS FOSTERS & STEELE PC   PO BOX 2428 KNOXVILLE TN 37901-2428
WINCHESTER TOWN                          WINCHESTER TOWN-TAX COLL 71 MOUNT VERNON STREET WINCHESTER MA 01890
WINCHESTER TOWN                          WINCHESTER TOWN-TAX COLL P.O. BOX 512 WINCHESTER NH 03470
WINCHESTER TOWN                          WINCHESTER TOWN-TAX COLL 338 MAIN ST WINSTED CT 06098
WINCHESTER TOWN                          WINCHESTER TWN TREASURE 7228 CTH W WINCHESTER WI 54557
WINCHESTER TWON                          WINHESTER TWN TREASURER 8522 PARK WAY LARSEN WI 54947
WINCHESTER, BRENDA                       ADDRESS ON FILE
WINCHRIS DEVELOPERS LLC                  317 WASHINGTON AVENUE HADDONFIELD NJ 08033
WINCKEL, ERIC                            ADDRESS ON FILE
WIND GAP BORO                            WIND GAP BORO - TAX COLL 413 S BROADWAY WIND GAP PA 18091
WIND POINT VILLAGE                       WIND POINT VLG TREASURER 215 E FOUR MILE RD RACINE WI 53402
WIND RIVER ESTATES                       2509 E MONROE RIVERTON WY 82501
WINDBER AREA SCHOOL DIST                 KAREN J WOZNIAK-TAX COLL 509 15TH STREET, SUITE 1 WINDBER PA 15963
WINDBER AREA SD/OGLE TOW                 CARLYNN TOTH - TAX COLLE 7911 CLEAR SHADE DRIVE WINDBER PA 15963
WINDBER AREA SD/PAINT BO                 PAINT BORO (WINDBER SD) 406 HUGH ST WINDBER PA 15963
WINDBER BORO                             KAREN J WOZNIAK-TAX COLL 509 15TH STREET, STE 101 WINDBER PA 15963
WINDBRIAR CONDO OWNERS ASSOC. INC        335 WHITEWATER AVE FORT ATKINSON WI 53538
WINDCHASE OF HIGH POINT ASSOC, INC       1630 MILITARY CUTOFF ROAD SUITE 108 WILMINGTON NC 28403
WINDER INS CENTER                        P O BOX 743 WINDER GA 30680
WINDERMERE INS GRP                       241 A WILLOWBROOK BLVD PAWLEYS ISLAND SC 29585
WINDERMERE REAL ESTATE                   ATTN: LISA LONG 301 NE 100TH ST, SUITE 200 SEATTLE WA 98125
WINDFERN FOREST UD B                     WINDFERN FOREST UD - COL 13333 NORTHWEST FREEWAY, HOUSTON TX 77040
WINDGATE CONDO ASSOC                     PO BOX 19007 PORTLAND OR 97280
WINDHAM                                  WINDHAM - TAX COLLECTOR 5976 WINDHAM HILL ROAD WINDHAM VT 05359
WINDHAM CONSTURCTION COMPANY             ROBERT M WINDHAM 3896 QUAIL RUN FLOWER MOUND TX 75022
WINDHAM ROOFING                          1473 CR 315 ROCKDALE TX 76567
WINDHAM TOWN                             WINDHAM TOWN - TAX COLLE 3 NORTH LOWELL ROAD WINDHAM NH 03087
WINDHAM TOWN                             WINDHAM TOWN - TAX COLLE 8 SCHOOL ROAD WINDHAM ME 04062
WINDHAM TOWN                             WINDHAM TOWN - TAX COLLE 979 MAIN STREET WILLIMANTIC CT 06226
WINDHAM TOWN                             WINDHAM TOWN - TAX COLLE PO BOX 96 HENSONVILLE NY 12439



Epiq Corporate Restructuring, LLC                                                                   Page 1377 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57         Main Document
                                                    Pg 1403 of 1490
Claim Name                              Address Information
WINDHAM TOWNSHIP                        CAROLE DAVIS - TAX COLLE 230 SCOTTSVILLE ROAD MEHOOPANY PA 18629
WINDHAM TOWNSHIP                        WINDHAM TWP - TAX COLLEC 40405 ROUTE 187 ROME PA 18837
WINDHAM-ASHLAND C S (ASH                WINDHAM-ASHLAND C S -COL PO BOX 157 WINDHAM NY 12496
WINDHAM-ASHLAND C S (LEX                WINDHAM-ASHLAND CS - COL PO BOX 157 WINDHAM NY 12496
WINDHAM-ASHLAND C S (TN                 WINDHAM-ASHLAND C S -COL PO BOX 157 WINDHAM NY 12496
WINDHOLZ, KIERAN                        ADDRESS ON FILE
WINDING BROOK CONDOMINIUM               43B BIRCH STREET STE 3C DERRY NH 03038
WINDMARK HOMEOWNERS ASSOCIATION         PO BOX 407 MANCHESTER WA 98353
WINDMILL CLUB ASSOC                     1 EAGLE DRIVE HOWELL NJ 07731
WINDMILL COUNTRY ESTATES HOA INC.       PO BOX 137 PECULIAR MO 64078
WINDMILL PARK HOMEOWNERS ASSOCIATION    P. O. BOX 12117 LAS VEGAS NV 89112
WINDOW CONCEPTS INC                     2025 S ARLINGTON HTS. RD ARLINGTON HTS IL 60005
WINDOW CONCEPTS INC &                   KEN & NANCY KRIESCHEN 2025 S ARLINGTON HTS115 ARLINGTON HTS IL 60005
WINDOW WORLD OF BATON                   8405 AIRLINE HIGHWAY BATON ROUGE LA 70815
WINDOW WORLD OF BATON ROUGE, LLC        8405 AIRLINE HWY BATON ROUGE LA 70815
WINDOWS AMERICA                         6225 W 48TH AVE 107 WHEATRIDGE CO 80033
WINDROSE C A INC                        6630 CYPRESSWOOD DR STE 100 SPRING TX 77379
WINDSOR BORO                            WINDSOR BORO - TAX COLLE P.O.BOX 170 WINDSOR PA 17366
WINDSOR CHARTER TOWNSHIP                405 W JEFFERSON DIMONDALE MI 48821
WINDSOR CS (CMBND.TWNS.                 WINDSOR CS- TAX COLLECTO PO BOX 332 WINDSOR NY 13865
WINDSOR ESTATES MOBILE HOME PARK        900 LAKE ELMO DRIVE BILLINGS MT 59105
WINDSOR GREEN HOA, INC.                 6300 WOODSIDE COURT SUITE10 COLUMBIA MD 21046
WINDSOR LAKES HOMEOWNER'S ASSOC., INC   5295 HOLLISTER RD HOUSTON TX 77040
WINDSOR LOCKS TOWN                      WINDSOR LOCKS TN-COLLECT 50 CHURCH STREET WINDSOR LOCKS CT 06096
WINDSOR MT JOY MTL INS                  P O BOX 2057 KALISPELL MT 59903
WINDSOR MT JOY MUTUAL                   21 WEST MAIN ST EPHRATA PA 17522
WINDSOR PARK WEST                       22525 SHERMAN WAY TOWNHOUSES HOA 15315 MAGNOLIA BLVD #212 SHERMAN OAKS CA
                                        91403
WINDSOR PARKE OWNERS ASSOCIATION        4003 HARTLEY ROAD JACKSONVILLE FL 32257
WINDSOR PARKE PROP OWNERS ASSN, INC.    DALE G. WESTLING, SR., ESQ. 331 EAST UNION STREET JACKSONVILLE FL 32202
WINDSOR TOWN                            WINDSOR TOWN - TAX COLLE PO BOX 146 CHESHIRE MA 01225
WINDSOR TOWN                            WINDSOR TOWN - TAX COLLE 14 WHITE POND ROAD WINDSOR NH 03244
WINDSOR TOWN                            WINDSOR TOWN - TAX COLLE 523 RIDGE ROAD WINDSOR ME 04363
WINDSOR TOWN                            WINDSOR TOWN - TAX COLLE 29 UNION STREET WINDSOR VT 05089
WINDSOR TOWN                            WINDSOR TOWN - TAX COLLE 275 BROAD STREET WINDSOR CT 06095
WINDSOR TOWN                            WINDSOR TOWN- TAX COLLEC 124 MAIN ST RM 3 WINDSOR NY 13865
WINDSOR TOWN                            WINDSOR TOWN - TREASURER 8 EAST WINDSOR BLVD WINDSOR VA 23487
WINDSOR TOWN                            WINDSOR VLG TREASURER 4084 MUELLER RD DE FOREST WI 53532
WINDSOR TOWNSHIP                        1480 WINDSOR ROAD RED LION PA 17356
WINDSOR TOWNSHIP                        WINDSOR TWP - TAX COLLEC P.O. BOX 399 WINDSOR PA 17366
WINDSOR TOWNSHIP                        WINDSOR TWP - TAX COLLEC 393 HEPNER RD HAMBURG PA 19526
WINDSOR TOWNSHIP                        WINDSOR TOWNSHIP - TREAS 405 W. JEFFERSON ST. DIMONDALE MI 48821
WINDSOR VILLAGE                         WINDSOR VILLAGE- CLERK 107 MAIN STREET WINDSOR NY 13865
WINDSOR VILLAGE                         TAX COLLECTOR 4084 MUELLER RD DE FOREST WI 53532
WINDSOR-MOUNT JOY                       P O BOX 587 EPHRATA PA 17522
WINDSTORM UNIT USAA INS                 9800 FREDERICKSBURG RD SAN ANTONIO TX 78288
WINDSTREAM                              ATTN: SUPPORT SERVICE 1720 GALLERIA BLVD CHARLOTTE NC 28270
WINDSTREAM                              PO BOX 9001013 LOUISVILLE KY 40290
WINDSTREAM                              P O BOX 9001908 LOUISVILLE KY 40290-1908



Epiq Corporate Restructuring, LLC                                                                  Page 1378 OF 1400
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57           Main Document
                                                     Pg 1404 of 1490
Claim Name                               Address Information
WINDTOP ROOFING                          CARL ELLIS 3948 LEGACY DR. STE. 106-337 PLANO TX 75023
WINDWARD BLUFF HOA, INC.                 C/O RIDGWAY LANE & ASSOCIATES, 10 CANEBRAKE BOULEVARD, SUITE 110 FLOWOOD MS
                                         39232
WINDWARD INS AGENCY                      903 NW 65TH ST 200 BOCA RATON FL 33487
WINDWARD INS AND TAX SRV                 6114 SW HWY 200 OCALA FL 34476
WINDWARD ISLE HOMEOWNERS ASSOCIATION     113 ISLAND WAY WEST PALM BEACH FL 33413
INC
WINDWARD PROPERTIES                      5866 S. STAPLES ST., STE. 404 CORPUS CHRISTI TX 78413-3785
WINDY CITY ROOF &                        S&B HOEFT 568 WEIDNER RD BUFFALO GROVE IL 60089
WINDY CITY ROOFING &                     SIDING CONTRACTORS LLC 568 WEIDNER RD BUFFALO GROVE IL 60089
WINDY HILLS CITY                         CITY OF WINDY HILLS - CL 4350 BROWNSBORO RD, STE LOUISVILLE KY 40207
WINDY QUALLS                             117 CHURCH ST. EMPIRE CA 95319
WINE VALLEY INS SERVICES                 2017 REDWOOD ROAD NAPA CA 94558
WINEBRENNER CONTRACTING LLC              1214 HEMINGWAY DRIVE FORT MYERS FL 33912
WINFIELD SQUARE HOA ASSOCIATION          5001 LINCOLN AVE C/O LANG PROPERTY MANAGEMENT LISLE IL 60532
WINFIELD TOWN                            WINFIELD TOWN - TAX COL 417 BRACE ROAD WEST WINFIELD NY 13491
WINFIELD TOWN                            TAX COLLECTOR S1877 COUNTY ROAD K REEDSBURG WI 53959
WINFIELD TOWNSHIP                        WINFIELD TWP - TAX COLLE PO BOX 163, 448 WINFIELD CABOT PA 16023
WINFIELD TOWNSHIP                        WINFIELD TOWNSHIP - TREA 12547 W H.C.-EDMORE RD LAKEVIEW MI 48850
WINFOX CONSTRUCTION                      JEFFREY W. SHERRILL 6030 GREY FOX LANE SPERRY OK 74073
WINGATE CONSTRUCTION LLC                 2763 HARBINS LAKE DR DACULA GA 30019
WINGATE HOMEOWNERS ASSOCIATION           11311 RICHMOND AVE L-103 HOUSTON TX 77082
WINGATE SPICER & COMPANY                 LLC 5109 MELROSE AVE NW ROANOKE VA 24017
WINGER, DAN                              ADDRESS ON FILE
WINGER, HANNAH                           ADDRESS ON FILE
WINGERT, SCOTT                           ADDRESS ON FILE
WINGFOOT CONDOMINIUM ASSOCIATION INC.    C/O FIRST SERVICE RESIDENTIAL 6300 PARK OF COMMERCE BOCA RATON FL 33487
WINGFOOT CONDOMINIUM ASSOCIATION, INC.   C/O FIRST SERVICE RESIDENTIAL 2074 W. INDIANTOWN, 200 JUPITER FL 33458
WINGO CITY                               WINGO CITY - CLERK P O BOX 117 WINGO KY 42088
WINGVILLE TOWN                           WINGVILLE TWN TREASURER 392 RT 66 MONTFORT WI 53569
WINHALL TOWN                             WINHALL TOWN - TREASURER 115 VT ROUTE 30 BONDVILLE VT 05340
WINKLER CONSTRUCTION                     300 VIOLA DRIVE CHATSWORTH GA 30705
WINKLER COUNTY TAX OFFIC                 WINKLER COUNTY- TAX COLL P O DRAWER T KERMIT TX 79745
WINN PARISH                              WINN PARISH - TAX COLLEC P O BOX 950 WINNFIELD LA 71483
WINN PARISH CLERK OF COURT               119 W MAIN RM 103 WINNFIELD LA 71483
WINN TOWN                                WINN TOWN - TAX COLLECTO P.O. BOX 98 WINN ME 04495
WINNEBAGO COUNTY                         WINNEBAGO COUNTY - TREAS 126 SOUTH CLARK STREET FOREST CITY IA 50436
WINNEBAGO COUNTY                         WINNEBAGO COUNTY - TREAS 404 ELM STREET, RM 205 ROCKFORD IL 61101
WINNEBAGO COUNTY CLERK                   404 ELM ST ROOM 101 ROCKFORD IL 61101
WINNEBAGO MUT INS                        301 W MAIN LAKE MILLS IA 50450
WINNECONNE TOWN                          WINNECONNE TWN TREASURER 6494 CTY RD M WINNECONNE WI 54986
WINNECONNE VILLAGE                       WINNECONNE VLG TREASURER PO BOX 488 / 30 S FIRST WINNECONNE WI 54986
WINNESHIEK COUNTY                        WINNESHIEK COUNTY - TREA 201 W MAIN STREET DECORAH IA 52101
WINNESHIEK MTL INS ASSOC                 P O BOX 21 DELORAH IA 52101
WINNFIELD CITY                           WINNFIELD CITY - TAX COL P O BOX 509 WINNFIELD LA 71483
WINNIE FAYE WEST                         ALMA GONZALEZ 1711 AVE. J LUBBOCK TX 79401
WINNSBORO CITY                           WINNSBORO CITY - TAX COL P O BOX 250 WINNSBORO LA 71295
WINONA CITY                              WINONA CITY-TAX COLLECTO 409 SUMMIT STREET WINONA MS 38967
WINONA COUNTY                            WINONA COUNTY - TREASURE 177 MAIN STREET WINONA MN 55987



Epiq Corporate Restructuring, LLC                                                                   Page 1379 OF 1400
                                           Ditech Holding Corporation
            19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1405 of 1490
Claim Name                              Address Information
WINOOSKI CITY                          WINOOSKI CITY - TAX COLL 27 WEST ALLEN STREET WINOOSKI VT 05404
WINOOSKI INS AGENCY                    476 MAIN ST WINOOKSI VT 05404
WINSLOW APPRAISAL                      713 BEACH DR WILLARD OH 44890
WINSLOW CROSSING AT MANOR HALL HOA     P.O. BOX 79 SICKLERVILLE NJ 08081
WINSLOW TOWN                           WINSLOW TOWN - TAX COLLE 114 BENTON AVENUE WINSLOW ME 04901
WINSLOW TOWNSHIP                       125 SOUTH ROUTE 73 BRADDOCK NJ 08037
WINSLOW TOWNSHIP                       WINSLOW TWP - COLLECTOR 125 SOUTH RT 73 BRADDOCK NJ 08037
WINSLOW TOWNSHIP                       WINSLOW TWP - TAX COLLEC 189 TURKEY TRACK LN REYNOLDSVILLE PA 15851
WINSOR TOWNSHIP                        WINSOR TOWNSHIP - TREASU BOX 358 PIGEON MI 48755
WINSTEAD APPRAISAL SERVICES INC        1800 W CAUSEWAY STE 107 MANDEVILLE LA 70471
WINSTON ALLEN WHITE                    1088 PR 3023 ELGIN TX 78621
WINSTON APT CORP                       92 WASHINGTON AVE CEDARHURST NY 11516
WINSTON COUNTY                         WINSTON CO-REV COMMISSIO PO BOX 160 DOUBLE SPRINGS AL 35553
WINSTON COUNTY                         WINSTON COUNTY-TAX COLLE 16540 W MAIN ST LOUISVILLE MS 39339
WINSTON COUNTY CHANCERY CLERK          115 S COURT AVE LOUISVILLE MS 39339
WINSTON COUNTY TAX COLLECTOR           113 MAIN STREET LOUISVILLE MS 39339
WINSTON MARTINEZ                       11450 SW 58 TERR MIAMI FL 33173
WINSTON TOWERS 500 ASSOCIATION, INC.   301-174TH STREET SUNNY ISLE BEACH FL 33160
WINSTON TOWERS NO 4 ASSOCIATION        C/O LIEBERMAN MANAGEMENT SERVICES INC 25 NORTHWEST POINT BLVD ST 330 ELK GROVE
                                       VILLAGE IL 60007
WINSTON TRAILS FOUNDATION INC          5980 WINSTON TRAILS BLVD LAKE WORTH FL 33463
WINSTON, IESHIA                        ADDRESS ON FILE
WINTER HARBOR TOWN                     WINTER HARBOR TN - COLL P.O. BOX 98 WINTER HARBOR ME 04693
WINTER PARK LAND COMPANY               PITT WARNER 122 PARK AVENUE SOUTH WINTER PARK FL 32789
WINTER SPRINGS ROOFING                 1072 2100 N RONALD REAGAN BLV LONGWOOD FL 32750
WINTER TOWN                            WINTER TWN TREASURER PO BOX 129/N4680 COUNTY WINTER WI 54896
WINTER, MALLORY                        ADDRESS ON FILE
WINTERBERGER, BARBARA                  ADDRESS ON FILE
WINTERFIELD TOWNSHIP                   WINTERFIELD TWP - TREASU 11163 N. STRAWBERRY AVE. MARION MI 49665
WINTERGREEN MHP PARTNERS LP            523 WEST WINTERGREEN ROAD HUTCHINS TX 75141
WINTERHAVEN AT COUNTRY CLUB ESTATES HOA 1870 W PRINCE RD, SUITE 47 TUCSON AZ 85705
WINTERPORT TOWN                        WINTERPORT TOWN-TAX COLL 44 MAIN STREET WINTERPORT ME 04496
WINTERS, KENDRA                        ADDRESS ON FILE
WINTERS, ROSE                          ADDRESS ON FILE
WINTERSET 1B HOA                       PMB 134-211 E LOMBARD ST BALTIMORE MD 21202
WINTERVILLE TOWN                       WINTERVILLE TOWN - COLLE 2571 RAILROAD ST. WINTERVILLE NC 28590
WINTHROP HARBOR PUBLIC                 WORKS WINTHROP HARBOR 830 SHERIDAN ROAD WINTHROP HARBOR IL 60096
WINTHROP TOWN                          WINTHROP TOWN - TAX COLL 1 METCALF SQUARE ROOM 6 WINTHROP MA 02152
WINTHROP TOWN                          WINTHROP TOWN - TAX COLL 17 HIGHLAND AVE WINTHROP ME 04364
WIPF, BOBBI                            ADDRESS ON FILE
WIRBICKI LAW GROUP                     33 W MONROE ST STE 1140 CHICAGO IL 60603
WIRT COUNTY SHERIFF                    WIRT COUNTY - SHERIFF 1 COURT ST, TAX DEPT ELIZABETH WV 26143
WIRT TOWN                              WIRT TOWN- TAX COLLECTOR PO BOX 243 RICHBURG NY 14774
WIRTH, JONATHAN                        ADDRESS ON FILE
WISCASSET TOWN                         WISCASSET TOWN - TAX COL 51 BATH ROAD WISCASSET ME 04578
WISCASSET TOWN CLERK                   51 BATH RD WISCASSET ME 04578
WISCONSIN                              GENERAL CONTACT DEPARTMENT OF FINANCIAL INSTITUTIONS 4822 MADISON YARDS WAY,
                                       NORTH TOWER MADISON WI 53705
WISCONSIN                              JANELL FIBIKAR - CONSUMER FINANCE DEPARTMENT OF FINANCIAL INSTITUTIONS 4822
                                       MADISON YARDS WAY, NORTH TOWER MADISON WI 53705


Epiq Corporate Restructuring, LLC                                                                 Page 1380 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg   Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1406 of 1490
Claim Name                             Address Information
WISCONSIN                              LISA LEE - CONSUMER FINANCE DEPARTMENT OF FINANCIAL INSTITUTIONS 4822 MADISON
                                       YARDS WAY, NORTH TOWER MADISON WI 53705
WISCONSIN                              MAGGIE SCHMELZER - DEBT DEPARTMENT OF FINANCIAL INSTITUTIONS 4822 MADISON
                                       YARDS WAY, NORTH TOWER MADISON WI 53705
WISCONSIN                              NANCY SCHREIBER - DEBT DEPARTMENT OF FINANCIAL INSTITUTIONS 4822 MADISON YARDS
                                       WAY, NORTH TOWER MADISON WI 53705
WISCONSIN                              SARAH DRISCOLL - MORTGAGE DEPARTMENT OF FINANCIAL INSTITUTIONS 4822 MADISON
                                       YARDS WAY, NORTH TOWER MADISON WI 53705
WISCONSIN DELLS CITY                   WISCONSIN DELLS CITY TRE 300 LACROSSE ST WISCONSIN DELLS WI 53965
WISCONSIN DELLS CITY                   WISCONSIN DELLS CITY TRE P.O. BOX 655 / 300 LACROSS WISCONSIN DELLS WI 53965
WISCONSIN DEPARTMENT OF REVENUE        4822 MADISON YARDS WAY, NORTH TOWER MADISON WI 53705
WISCONSIN DEPARTMENT OF REVENUE        PO BOX 8908 MADISON WI 53708
WISCONSIN DEPT OF FINANCIAL            4822 MADISON YARDS WAY, NORTH TOWER MADISON WI 53705
INSTITUTIONS
WISCONSIN DEPT OF FNCL INST            DIV BANKING 4822 MADISON YARDS WAY, NORTH TOWER MADISON WI 53705
WISCONSIN ELECTRIC POWER CO.,          WE ENERGIES 231 WEST MICHIGAN STREET MILWAUKEE WI 53203
WISCONSIN INS PLAN                     600 WEST VIRGINIA ST 101 MILWAUKEE WI 53204
WISCONSIN MUTUAL INS                   P O BOX 974 MADISON WI 53701
WISCONSIN MUTUAL INS CO                P O BOX 974 MADISON WI 53701
WISCONSIN MUTUAL INS CO                8201 EXCELSIOR DR MADISON WI 53717
WISCONSIN PUBLIC SERVICE               CORPORATION PO BOX 3140 MILWAUKEE WI 53201
WISCONSIN PUBLIC SERVICE               PO BOX 3140 MILWAUKEE WI 53201-3140
WISCONSIN PUBLIC SERVICE CORP.         P.O. BOX 19003 GREEN BAY WI 54307-9003
WISCONSIN RAPIDS CITY                  WISOCNSIN RAPIDS CITY-TR 444 WEST GRAND AVENUE WISCONSIN RAPIDS WI 54495
WISCONSIN TITLE SERVICE COMPANY INC.   1716 PARAMOUNT DRIVE WAUKESHA WI 53186
WISCONSON DEPT OF FINANCIAL            201 W WASHINGTON AVE. SUITE 500 MADISON WI 53703
INSTITUTIONS
WISE APPRAISAL SERVICES                2930 HEARTHSIDE LN LANCASTER PA 17601
WISE COUNTY                            WISE COUNTY - TREASURER 206 E MAIN ST - RM 241 WISE VA 24293
WISE COUNTY                            WISE COUNTY - TAX COLLEC 404 W. WALNUT DECATUR TX 76234
WISE COUNTY APPRAISAL DI               WISE CAD - TAX COLLECTOR 400 EAST BUSINESS HWY 38 DECATUR TX 76234
WISE COUNTY CLERK                      PO BOX 359 DECATUR TX 76234
WISE COUNTY TAX OFFICE                 404 W WALNUT DECATUR TX 76234
WISE COUNTY TREASURER                  P.O. BOX 1308 WISE VA 24293-1308
WISE INS GROUP                         P O BOX 600403 DALLAS TX 75360
WISE PROPERTIES                        WISE LAND COMPANY INC 809 EAST ESPERANZA AVENUE, SUITE A MCALLEN TX 78501
WISE PROPERTY MANAGEMENT, INC.         18550 N. DALE MABRY HWY. LUTZ FL 33548
WISE TOWN                              WISE TOWN - TREASURER 501 W MAIN STREET WISE VA 24293
WISE TOWNSHIP                          WISE TOWNSHIP - TREASURE 9382 E. STEVENSON LAKE R CLARE MI 48617
WISE, DANAE                            ADDRESS ON FILE
WISE, LISA                             ADDRESS ON FILE
WISELEY, MICHAEL                       ADDRESS ON FILE
WISEMAN, SAMANTHA                      ADDRESS ON FILE
WISER INSURANCE                        3153 FIRE RD STE 1 F EGG HARBOR TWP NJ 08234
WISHART APPRAISAL SERVICE              304 FISH HATCHERY ROAD NEWBERRY SC 29108
WISNER TOWN                            WISNER TOWN - TAX COLLEC P O BOX 290 WISNER LA 71378
WISNER TOWNSHIP                        TAX COLLECTOR 4251 MANKE DR . FAIRGROVE MI 48733
WISNIEWSKI, KRISTIN                    ADDRESS ON FILE
WISNIK, HOWARD                         ADDRESS ON FILE
WISSAHICKON S.D./WHITPAI               WISSAHICKON SD - TAX COL PO BOX 237 BLUE BELL PA 19422


Epiq Corporate Restructuring, LLC                                                                Page 1381 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1407 of 1490
Claim Name                            Address Information
WISSAHICKON SCHOOL DISTR              WISSAHICKON SD - TAX COL 724 ALENE RD LOWER GWYNEDD PA 19002
WISSAHICKON SCHOOL DISTR              WISSAHICKON SD - TAX COL P.O. BOX 3087 AMBLER PA 19002
WITCHES WOOD TAX DISTRI               WITCHES WOOD DIST-COLLEC 25 CROOKED TRAIL WOODSTOCK CT 06281
WITH PRIDE CONSTRUCTION               PRIDE INVESTMENT GROUP INC 350 E. LA MADRE NORTH LAS VEGAS NV 89031
WITHEE TOWN                           WITHEE TWN TREASURER N15109 FISHER AVE. THORP WI 54771
WITHERSPOON LAW OFFICES               790 FARMINGTON AVE FARMINGTON CT 06032
WITHERSPOON, CHARMAINE                ADDRESS ON FILE
WITHERSPOON, DESHON                   ADDRESS ON FILE
WITHERSPOON, KYMBERLY                 ADDRESS ON FILE
WITHERSPOON, MEGAN                    ADDRESS ON FILE
WITHERSPOON, MORGAN                   ADDRESS ON FILE
WITNESS SYSTEMS, INC.                 ATTN: GENERAL COUNSEL 300 COLONIAL CENTER PARKWAY ROSWELL GA 30076
WITT REALTY                           1978 E MAIN ST ROCHESTER NY 14609
WITTEN CONSTRUCTION LLC               107 REGENCY PL STE D WEST MONROE LA 71291
WITTENBURG TOWN                       TAX COLLECTOR W18584 MCDIVITT RD. WITTENBERG WI 54499
WITTENBURG TOWN                       WITTENBURG TWN TREASURER W18584 MCDIVITT RD. WITTENBERG WI 54499
WITTENMYER, ELIZABETH                 ADDRESS ON FILE
WITTS PROPERTY PRESERVATION, LLC      TERRY G. WITT JR. 1351 N. HART RD GENEVA FL 32732
WIXOM CITY                            WIXOM CITY - TREASURER 49045 PONTIAC TR WIXOM MI 48393
WIZARD RESTORATIONS &                 CARLOS & PETRA NIETO 10245 8TH ST RANCHO CUCAMONGA CA 91730
WIZARD RESTORATIONS INC               10245 8TH ST RANCHO CUCAMONGA CA 91730
WK ASSOCIATES                         17732 HIGHLAND ROAD SUITE G BATON ROUGE LA 70810
WKM FINANCIAL                         508 SAN BERNARDINO NEW PORT BEACH CA 92663
WM JONES INS AND CO                   11111 WILCREST GREEN420 HOUSTON TX 77042
WM MARBLE AND GRANITE                 CORP 2132 W 62 ST HIALEAH FL 33016
WNC INS SVCS                          899 EL CENTRO ST SOUTH PASADENA CA 91030
WNS GLOBAL SERVICES (P), LTD.         ATTN: GENERAL COUNSEL PLANT 10/11 GODREJ & BOYCE COMPLEX PIROJSHANAGAR, LBS
                                      MARG VIKHROLI (WEST) MUMBAI,MAHARASHTRA 40007-9 INDIA
WNS GURGAON                           ATTN: GENERAL COUNSEL DLF WORLD TECH PARK DLF IT SEZ SECTOR 30, NH8 GURGAON
                                      122002 INDIA
WNS NORTH AMERICA INC                 15 EXCHANGE PLACE 3RD FL JERSEY CITY NJ 07302
WNS NORTH AMERICA, INC.               ATTN: GENERAL COUNSEL DLF WORLD TECH PARK DLF IT SEZ SECTOR 30, NH8
                                      SILOKHERA,GURGAON 122002 INDIA
WNS NORTH AMERICA, INC.               ATTN: GENERAL COUNSEL 15 EXCHANGE PLACE SUITE 310 JERSEY CITY NJ 07302
WNY METRO ROBERTS REALTY              JAMES K ROBERTS 3030 WILLIAM STREET CHEEKTOWAGA NY 14227
WOBURN CITY                           WOBURN CITY - TAX COLLEC 10 COMMON STREET WOBURN MA 01801
WOBURN WATER/SEWER LIENS              WOBURN CITY-W/S COLLECTO 10 COMMON STREET WOBURN MA 01801
WOELTGE, STEPHEN                      ADDRESS ON FILE
WOESSNER, MATTHEW                     ADDRESS ON FILE
WOFFORD APPRAISALS INC                PO BOX 4142 HUNTSVILLE AL 35815
WOJCIK, CARL                          ADDRESS ON FILE
WOLCOTT TOWN                          WOLCOTT TOWN - TAX COLLE 28 RAILROAD STREET WOLCOTT VT 05680
WOLCOTT TOWN                          WOLCOTT TOWN - TAX COLL 10 KENEA AVENUE WOLCOTT CT 06716
WOLCOTT TOWN                          WOLCOTT TOWN - TAX COLLE PO BOX 237 WOLCOTT NY 14590
WOLF CREEK TOWNSHIP                   WOLF CREEK TWP - TAX COL 2737 SCRUBGRASS RD GROVE CITY PA 16127
WOLF EMERGENCY SERVICES               8362 STATE RD UNIT E PHILADELPHIA PA 19148
WOLF FIRM                             2955 MAIN STREET 2ND FLOOR IRVINE CA 92614
WOLF HALDENSTEIN ALDER                FREEMAN & HERZ LLP 270 MADISON AVENUE NEW YORK NY 10016
WOLF RIVER TOWN                       TAX COLLECTOR W2773 HOLLISTER RD WHITE LAKE WI 54491
WOLF RIVER TOWN                       WOLF RIVER TWN TREASURER W2773 HOLLISTER RD WHITE LAKE WI 54491


Epiq Corporate Restructuring, LLC                                                                Page 1382 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1408 of 1490
Claim Name                              Address Information
WOLF RIVER TOWN                        WOLF RIVER TWN TREASURER 7221 CTY RD H FREMONT WI 54940
WOLF TOWNSHIP                          WOLF TWP - TAX COLLECTOR 695 RTE 405 HWY HUGHESVILLE PA 17737
WOLF, BRIAN                            ADDRESS ON FILE
WOLF, COURTNEY                         ADDRESS ON FILE
WOLF, SHARON                           ADDRESS ON FILE
WOLFE & WYMAN LLP                      2301 DUPONT DR STE 300 IRVINE CA 92612-7531
WOLFE BUILDERS & CONTRACTOR            WILFRED J LAVAN 5002 DENMARK ST HOUSTON TX 77016
WOLFE CONSTRUCTION INC                 15809 EL SOCCORRO LOOP CORPUS CHRISTI TX 78418
WOLFE COUNTY                           WOLFE COUNTY - SHERIFF PO BOX 812 CAMPTON KY 41301
WOLFE MOTTOLA & SONS                   CONSTRUCTION 12434 STOTTLEMYER RD MYERSVILLE MD 21773
WOLFEBORO TOWN                         WOLFEBORO TOWN -TAX COLL 84 SOUTH MAIN STREET WOLFEBORO NH 03894
WOLFENBARGER INS AGENCY                1572 ALLENTOWN RD LIMA OH 45805
WOLFES CARPET & SERVICES               15118 MINTZ LANE HOUSTON TX 77014
WOLFF, ROBERT                          ADDRESS ON FILE
WOLFF, THOMAS                          ADDRESS ON FILE
WOLFPACK CONTRACTING & MAINTENANCE     ALLISON C CRYER 2517 COX ROAD WESTLAKE LA 70669
WOLINSKI BUILDERS LLC                  DANA E WOLINSKI 110 OGDEN BLVD DAYTONA BEACH FL 32118
WOLLSCHLAGER, JEFFERY                  ADDRESS ON FILE
WOLPER LAW FIRM, PLLC                  400 COLUMBUS AVENUE, SUITE 124S VALHALLA NY 10595
WOLTERS KLUWER FINANCIAL SERVICES      33082 COLLECTION CENTER DRIVE 33082 COLLECTION CENTER DRIVE CHICAGO IL 60693
WOLTERS KLUWER FINANCIAL SERVICES, INC. ATTN: GENERAL COUNSEL 6815 SAUKVIEW DRIVE ST. CLOUD MN 56303
WOLTERS KLUWER FINANCIAL SERVICES, INC. ATTN: NORTH AMERICAN LAW DEPARTMENT 6815 SAUKVIEW DRIVE ST. CLOUD MN 56303
WOLTERS KLUWER FINANCIAL SERVICES, INC. ATTN: SHARON STROBEL 6815 SAUKVIEW DRIVE ST. CLOUD MN 56303
WOLTERS KLUWER GOVERNANCE              RISK & COMPLIANCE ATTN: ASSOCIATE GENERAL COUNSEL 111 EIGHTH AVENUE 13TH FLOOR
                                       NEW YORK NY 10011
WOLTERS KLUWER LAW & BUSINESS          4829 INNOVATION WAY CHICAGO IL 60682-0048
WOLVERINE LAKE VILLAGE                 WOLVERINE LAKE VLG - TRE 425 GLENGARY WOLVERINE LAKE MI 48390
WOLVERINE MTL INS CO                   1 WOLVERINE WAY DOWAGIAC MI 49047
WOLVERINE MUTUAL INS CO                PO BOX 88062 CHICAGO IL 60680
WOLVERINE VILLAGE                      WOLVERINE VILLAGE - TREA P.O. BOX 247 WOLVERINE MI 49799
WOLZEN APPRAISALS INC                  PO BOX 1143 CHOCTAW OK 73020
WOMACK, EVONNE                         ADDRESS ON FILE
WOMACK, RICKY                          ADDRESS ON FILE
WOMBLE, JENNIFER                       ADDRESS ON FILE
WOMELSDORF BORO                        WOMELSDORF BORO - COLLEC 542 W HIGH ST WOMELSDORF PA 19567
WOMEN AT WORK INC                      2151 HIGHLAND DR POWHATAN VA 23139
WONEWOC TOWN                           WONEWOC TWN TREASURER N1533 RAESE RD ELROY WI 53929
WONEWOC VILLAGE                        WONEWOC VLG TREASURER PO BOX 37 WONEWOC WI 53968
WONG, ANTHONY                          ADDRESS ON FILE
WONG, MAXIMILIANO                      ADDRESS ON FILE
WONG, STEVEN                           ADDRESS ON FILE
WONG-SAUCEDO, ZAYRA                    ADDRESS ON FILE
WONSETLER & WEBNER PA                  D/B/A KWPA 860 N ORANGE AVENUE SUITE 135 ORLANDO FL 32801
WOOD ACRES HOMEOWNERS ASSOCIATION      249 LIVINGSTON AVE NEW BRUNSWICK NJ 08901
WOOD AND ASSOCS                        32 S COMMON ST LYNN MA 01902
WOOD COUNTY                            WOOD COUNTY - TREASURER ONE COURTHOUSE SQUARE BOWLING GREEN OH 43402
WOOD COUNTY                            WOOD COUNTY - TAX COLLEC P O BOX 1919 QUITMAN TX 75783
WOOD COUNTY CLERK                      P O BOX 1796 QUITMAN TX 75783
WOOD COUNTY SHERIFF                    319 MARKET STREET PARKERSBURG WV 26101



Epiq Corporate Restructuring, LLC                                                                 Page 1383 OF 1400
                                           Ditech Holding Corporation
             19-10412-jlg   Doc 142     Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1409 of 1490
Claim Name                              Address Information
WOOD COUNTY SHERIFF                     WOOD COUNTY - SHERIFF 319 MARKET ST PARKERSBURG WV 26101
WOOD COUNTY TREASURER                   COUNTY OFFICE BUILDING 1 COURTHOUSE SQUARE BOWLING GREEN OH 43402-0829
WOOD CREST HOMEOWNERS ASSOCIATION INC   4425 FORBES BOULEVARD SUITE C LANHAM MD 20706
WOOD DUCK ISLAND POA., INC.             100 VISTA ROYALE BLVD VERO BEACH FL 32962
WOOD PARK AT DESOTO SQUARE VILLAS       4301 32ND ST W ST A20 BRADENTON FL 34205
WOOD RIVER COMMUNITY ASSOCIATION        4410 WOOD RIVER DR CORPUS CHRISTI TX 78410
WOOD RIVER TOWN                         WOOD RIVER TWN TREASURER 22849 S WILLIAMS RD GRANTSBURG WI 54840
WOOD TOWNSHIP                           DORIS JEAN ROURKE - TC POB 25 ROBERTSDALE PA 16674
WOOD, ALICIA                            ADDRESS ON FILE
WOOD, CHRISTINA                         ADDRESS ON FILE
WOOD, DELIGHT                           ADDRESS ON FILE
WOOD, KELLY                             ADDRESS ON FILE
WOOD, MICHAEL                           ADDRESS ON FILE
WOOD, RYAN                              ADDRESS ON FILE
WOOD-RIDGE                              WOOD-RIDGE - TAX COLLECT 85 HUMBOLDT STREET WOOD RIDGE NJ 07075
WOODALL APPRAISALS                      517 GUNTER AVE GUNTERSVILLE AL 35976
WOODALL, JAMISON                        ADDRESS ON FILE
WOODARD CLEANING AND                    RESTORATION INC 2647 ROCK HILL IND CT ST LOUIS MO 63144
WOODARD CONSTRUCTION LLC                372 E CATCLAW CT GILBERT AZ 85296
WOODARD, LATOYA                         ADDRESS ON FILE
WOODBERG ROOFING &                      RESTORATION 1685 S COLORADO BLVD 266 DENVER CO 80222
WOODBINE BORO                           WOODBINE BORO - TAX COLL 501 WASHINGTON AVENUE WOODBINE NJ 08270
WOODBINE CITY                           WOODBINE CITY-TAX COLLEC PO BOX 26 WOODBINE GA 31569
WOODBORO TOWN                           WOODBORO TWN TREASURER 8672 OLD HIGHWAY K HARSHAW WI 54529
WOODBRIDGE TOWN                         WOODBRIDGE TN - COLLECT 11 MEETINGHOUSE LANE WOODBRIDGE CT 06525
WOODBRIDGE TOWNSHIP                     1 MAIN STREET WOODBRIDGE NJ 07095
WOODBRIDGE TOWNSHIP                     WOODBRIDGE TWP - TREASUR PO BOX 94 FRONTIER MI 49239
WOODBRIDGE TOWNSHIP -                   WOODBRIDGE TWP-COLLECTOR 1 MAIN STREET WOODBRIDGE NJ 07095
WOODBURN CITY                           WOODBURN CITY - CLERK PO BOX 87 WOODBURN KY 42170
WOODBURN ESTATES & GOLF                 1776 COUNTRY CLUB ROAD WOODBURN OR 97071
WOODBURY BORO                           WOODBURY BORO - TAX COLL 211 HIGHLAND DRIVE WOODBURY PA 16695
WOODBURY CITY                           WOODBURY CITY - TAX COLL PO BOX 355 WOODBURY NJ 08096
WOODBURY CITY                           WOODBURY CITY-TAX COLLEC PO BOX 297 WOODBURY GA 30293
WOODBURY CITY                           WOODBURY CITY-TAX COLLEC 101 W WATER ST WOODBURY TN 37190
WOODBURY COUNTY                         WOODBURY COUNTY - TREASU 822 DOUGLAS STREET RM 10 SIOUX CITY IA 51101
WOODBURY COUNTY TREASURER               620 DOUGLAS ST ROOM 106 SIOUX CITY IA 51101
WOODBURY HEIGHTS BORO                   WOODBURY HEIGHTS -COLLEC 500 ELM AVENUE WOODBURY HGTS NJ 08097
WOODBURY TOWN                           WOODBURY TOWN - TAX COLL P.O. BOX 10 WOODBURY VT 05681
WOODBURY TOWN                           WOODBURY TOWN - TAX COL 281 MAIN STREET SOUTH WOODBURY CT 06798
WOODBURY TOWN                           WOODBURY TOWN-TAX COLLEC PO BOX 216 HIGHLAND MILLS NY 10930
WOODBURY TOWNSHIP                       WOODBURY TWP - TAX COLLE 215 J ALFRED DRIVE WILLIAMSBURG PA 16693
WOODBURY TOWNSHIP                       CAROLYN TRACEY - TAX COL 221 MILL STREET WOODBURY PA 16695
WOODBURY VILLAGE                        WOODBURY VIL - COLLECTOR 12 FERNDALE AVE HIGHLAND MILLS NY 10930
WOODCLIFF LAKE BORO                     WOODCLIFF LAKE BORO -COL 188 PASCACK ROAD WOODCLIFF LAKE NJ 07677
WOODCOCK TOWNSHIP                       WOODCOCK TWP - TAX COLLE 24179 DIBBLE HILL RD SAEGERTOWN PA 16433
WOODCOME INS AGENCY INC                 166A HAMILTON ST LEOMINSTER MA 01453
WOODCREEK MUD W                         WOODCREEK MUD - TAX COLL 6935 BARNEY RD 110 HOUSTON TX 77092
WOODCREEK POA                           7702 FM 1960 EAST SUITE 204 HUMBLE TX 77346
WOODCREEK RESERVE MUD T                 WOODCREEK RESERVE MUD 12841 CAPRICORN STREET STAFFORD TX 77477



Epiq Corporate Restructuring, LLC                                                                  Page 1384 OF 1400
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1410 of 1490
Claim Name                             Address Information
WOODCREEK VILLAGE CONDO ASSOC.         P.O. BOX 2741 FARMINGTON HILLS MI 48333
WOODCREST HOMEOWNERS ASSOCIATION, ET   J. WILLIAM EBERT; LIPSON, NEILSON, COLE, SELTZER & GARIN, P.C. 9900 COVINGTON
AL.                                    CROSS DR. SUITE 120 LAS VEGAS NV 89144
WOODCREST PARK HOA                     9916 WINDISCH ROAD WEST CHESTER OH 45069
WOODCREST VILLAGE CONDOMINIUM NO ONE   92 THOMAS JOHNSON DR STE 170 FREDERICK MD 21702
INC
WOODCROFT HOMEOWNERS ASSOCIATION       4034 CLAYBROOKE WAY LAS VEGAS NV 89121
WOODEN, SHNITA                         ADDRESS ON FILE
WOODFIELD AT MT OLIVE HOA              4-08 TOWNE CENTER DRIVE NORTH BRUNSWICK NJ 08902
WOODFORD COUNTY                        WOODFORD COUNTY - SHERIF 103 S MAIN ST VERSAILLES KY 40383
WOODFORD COUNTY                        WOODFORD COUNTY - TREASU 115 N MAIN SUITE 105 EUREKA IL 61530
WOODFORD R PEBBLES                     29 ALLENS ALY RATON NM 87740
WOODFORD TOWN                          WOODFORD TOWN - TAX COLL 1391 VT ROUTE 9 WOODFORD VT 05201
WOODFOREST CIVIC ASSOCIATION, INC.     314 FREEPORT ST. HOUSTON TX 77015
WOODHAVEN                              MANUFACTURED HOME COMMUNITY 4311 235TH LANE NW SAINT FRANCIS MN 55070
WOODHAVEN CITY                         WOODHAVEN CITY - TREASUR 21869 WEST ROAD WOODHAVEN MI 48183
WOODHAVEN COMMUNITY ASSOCIATION        2212 HAY MEADOW TRAIL KNOXVILLE TN 37920
WOODHOME INSURANCE                     1726 REISTERSTOWN RD SUITE 219 BALTIMORE MD 21208
WOODHOUSE, CHRISTOPHER                 ADDRESS ON FILE
WOODHULL TOWN                          WOODHULL TOWN-TAX COLLEC PO BOX 121 WOODHULL NY 14898
WOODHULL TOWNSHIP                      WOODHULL TOWNSHIP - TREA 7315 W BEARD RD. PERRY MI 48872
WOODIES PEST CONTROL                   15511 OAK GROVE SAN ANTONIO TX 78255-1119
WOODINVILLE WATER DISTRICT             PO BOX 1390 WOODINVILLE WA 98072
WOODLAKE HOMEOWNERS ASSOC., INC.       PO BOX 744 BIXBY OK 74008
WOODLAKE ISLES, INC.                   C/O HRT REALTY SERVICES, LLC 1200 CLINT MOORE RD. SUITE 8 BOCA RATON FL 33487
WOODLAKE TAX DISTRICT                  WOODLAKE TAX DIST - COLL 57 CLUBHOUSE DRIVE WOODBURY CT 06798
WOODLAKE, INC.                         57 CLUBHOUSE DRIVE WOODBURY CT 06798
WOODLAND CONDOMINIUMS HOA, INC.        CHRISTENSON & FIEDERLEIN, PC BD CHRISTENSON FOR FUTURE HOLDINGS, LLC 302 E.
                                       COURT STREET PLYMOUTH MI 48170
WOODLAND CONDOMINIUMS HOA, INC.        ZELMANSKI, DANNER & FIORITTO PLLC; PAUL C. SCHULTZ, COUNSEL FOR WOODLAND CONDO
                                       44670 ANN ARBOR ROAD, SUITE 170 FLINT MI 48502
WOODLAND CREEK HOA, INC.               P.O. BOX 1495 WEST PALM BEACH FL 33403
WOODLAND ESTATES ASSOC. INCORPORATED   P.O. BOX 1396 HEMPHILL TX 75948
WOODLAND HEIGHTS EAST HOA              C/O PROPERTY SPECIALISTS, INC. 5999 NEW WILKE ROAD #108 ROLLING MEADOWS IL
                                       60008
WOODLAND HILLS CITY                    CITY OF WOODLAND HILLS - PO BOX 43032 LOUISVILLE KY 40253
WOODLAND HILLS S.D./BRAD               WOODLAND HILLS SD - COLL 415 SIXTH ST MUNI BLDG BRADDOCK PA 15104
WOODLAND HILLS S.D./BRAD               WOODLAND HILLS SD - COLL 1300 BRINTON RD PITTSBURGH PA 15221
WOODLAND HILLS S.D./CHAL               CAROL DONAHUE - TAX COLL 144 LYNNWOOD AVE EAST PITTSBURGH PA 15112
WOODLAND HILLS S.D./EAST               WOODLAND HILLS SD - COLL 809 EAST PITTSBURG PLAZA EAST PITTSBURGH PA 15112
WOODLAND HILLS S.D./EDGE               WOODLAND HILLS SD - COLL 2 RACE ST EDGEWOOD PA 15218
WOODLAND HILLS S.D./FORE               JANET SULLIVAN - TAX COL 4400 GREENSBURG PIKE PITTSBURGH PA 15221
WOODLAND HILLS S.D./NORT               WOODLAND HILLS SD - COLL 600 ANDERSON ST NORTH BRADDOCK PA 15104
WOODLAND HILLS S.D./RANK               RAEQUEL R PRICE- TAX COL 320 HAWKINS AVE RANKIN PA 15104
WOODLAND HILLS S.D./SWIS               WOODLAND HILLS SD - COLL 7447 WASHINGTON AVE PITTSBURGH PA 15218
WOODLAND HILLS S.D./TURT               WOODLAND HILLS SD - COLL 125 MONROEVILLE AVE TURTLE CREEK PA 15145
WOODLAND HILLS S.D./WILK               GEORGE PORADO, TAX COLLE 174 CURRY AVE TURTLE CREEK PA 15145
WOODLAND HILLS SD/CHURCH               DANIEL DUERRING - COLLEC 2300 WILLIAM PENN HWY PITTSBURGH PA 15235
WOODLAND MANOR                         338 COUNTY ROUTE 11 WEST MONROE NY 13167
WOODLAND MILLS                         WOODLAND MILLS-TRUSTEE PO BOX 147 UNION CITY TN 38281


Epiq Corporate Restructuring, LLC                                                                 Page 1385 OF 1400
                                            Ditech Holding Corporation
          19-10412-jlg       Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57          Main Document
                                                     Pg 1411 of 1490
Claim Name                               Address Information
WOODLAND MTL                             228 CHESTNUT CARLTON MN 55718
WOODLAND MUT INS                         PO BOX 240 CARLTON MN 55718
WOODLAND PARK BORO                       WOODLAND PARK BORO - COL 5 BROPHY LANE WOODLAND PARK NJ 07424
WOODLAND PINES OWNERS ASSOCIATION, INC. 12603 LOUETTA RD 101 CYPRESS TX 77429
WOODLAND PLACE CONDO TRUST               144 BANK STREET, P.O. BOX 2320 C/O EDWARD K. SHANLEY, ESQ., COOGAN SMITH, LLP
                                         ATTLEBORO MA 02703
WOODLAND REALTY                          57 FIRST AVENUE EAST ELLIJAY GA 30540
WOODLAND TOWN                            WOODLAND TWN TREASURER E2326 CRANDALL DR WONEWOC WI 53968
WOODLAND TOWNSHIP                        WOODLAND TWP - COLLECTOR P.O. BOX 480 CHATSWORTH NJ 08019
WOODLAND TOWNSHIP                        WOODLAND TOWNSHIP - TREA 156 S MAIN ST. WOODLAND MI 48897
WOODLAND TRAIL CONDO ASSOC               PO BOX 1019 CROTON FALLS NY 10519
WOODLAND TREE SERVICE, LLC               1831 TITUS RD MEMPHIS TN 38111
WOODLAND VILLAGE                         WOODLAND VILLAGE - TREAS 171 N. MAIN STREET WOODLAND MI 48897
WOODLANDS COURT HOMEOWNER ASSOC., INC.   500 SUGAR MILL ROAD, #200B ATLANTA GA 30350
WOODLANDS HOMEOWNER ASSOCIATION, INC.    500 SUGAR MILL ROAD 200B ATLANTA GA 30350
WOODLANDS MUD 1 M                        WOODLANDS MUD 1 2455 LAKE ROBBINS DR THE WOODLANDS TX 77380
WOODLANDS OF PALM SPRINGS HOA            3900 WOODLAKE BLVD SUITE 309 LAKE WORTH FL 33463
WOODLANDS ROOFING                        GINGER ENTERPRISES LLC GINGER ENTERPRISES LLC 8402 GINGER SPRING TX 77389
WOODLANDS SECTION EIGHT ASSOCIATION INC 7100 W COMMERCIAL BLVD 107 LAUDERHILL FL 33319
WOODLAWN CITY                            CITY OF WOODLAWN - CLERK PO BOX 72127 NEWPORT KY 41072
WOODLAWN PARK CITY                       CITY OF WOODLAWN PARK - 2527 NELSON MILLER PKWY, LOUISVILLE KY 40223
WOODLEA PLACE                            LESLIE DEDRIC 2200 HILLSBORO ROAD, SUITE 200 NASHVILLE TN 37212
WOODLYNNE BORO                           WOODLYNNE BORO - TAX COL 200 COOPER AVENUE WOODLYNNE NJ 08107
WOODMAN VILLAGE                          WOODMAN VLG TREASURER 301 SPENCER ST WOODMAN WI 53827
WOODMOHR TOWN                            WOODMOHR TWN TREASURER 17252 117TH ST BLOOMER WI 54724
WOODMONT GREEN                           BENCHMARK PROPERTY MANAGEMENT, INC. 7932 WILES ROAD CORAL SPRINGS FL 33067
WOODMORE SOUTH HOA                       6300 WOODSIDE COURT, SUITE 10 COLUMBIA MD 21046
WOODRIDGE MOBILE HOME PARK               1510 16TH ST SW 211 MINOT ND 58701
WOODRIDGE MUD U                          WOODRIDGE MUD 11500 NORTHWEST FREEWAY, HOUSTON TX 77092
WOODRIDGE PLACE                          CONDOMINIUM ASSOC PO BOX 49023 BENTON HARBOR MI 49023
WOODRIDGE VILLAGE                        WOODRIDGE VILL-TAX COLLE PO BOX 655 WOODRIDGE NY 12789
WOODRING, KENNETH                        ADDRESS ON FILE
WOODROCK LLC                             P.O. BOX 7048 LEES SUMMIT MO 64064
WOODRUFF CONSTRUCTION                    7237 LESTERFORD CT SACRAMENTO CA 95842
WOODRUFF COUNTY                          WOODRUFF COUNTY - COLLEC P. O. BOX 555 AUGUSTA AR 72006
WOODRUFF TOWN                            WOODRUFF TWN TREASURER P.O. BOX 560 WOODRUFF WI 54568
WOODS & AITKEN LLP                       301 S 13TH STREET STE 500 LINCOLN NE 68508
WOODS APPRAISAL LLC                      3515 N SKYLARK RD KINGMAN AZ 86409
WOODS COUNTY                             WOODS COUNTY - TAX COLLE PO BOX 7 ALVA OK 73717
WOODS COVE III, LLC                      1801 W. OLYMPIC BLVD PASADENA CA 91199-1558
WOODS FAMILY HEATING &AC                 86 LEE HWY ROANOKE VA 24019
WOODS OVIATT GILMAN LLP                  700 CROSSROADS BLDG 2 STATE ST ROCHESTER NY 14614
WOODS OVIATT GILMAN LLP                  ROBERT HOOKS, ESQ. 700 CROSSROADS BUILDING 2 STATE STREET ROCHESTER NY 14614
WOODS, JACKSON                           ADDRESS ON FILE
WOODS, ROBERT                            ADDRESS ON FILE
WOODS, TAMIKA                            ADDRESS ON FILE
WOODS, TIFFANY                           ADDRESS ON FILE
WOODSBURGH VILLAGE                       WOODSBURGH VIL - RECEIVE 30 PIERMONT AVENUE HEWLETT NY 11557
WOODSIDE PLANTATION PROPERTY             OWNERS' ASSOC., INC. AIKEN SC 29803



Epiq Corporate Restructuring, LLC                                                                  Page 1386 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57          Main Document
                                                 Pg 1412 of 1490
Claim Name                           Address Information
WOODSIDE RENOVATORS                  RANDY R RUSSELL 1766 WOODSIDE RD. FORKED RIVER NJ 08731
WOODSIDE TOWN                        WOODSIDE TOWN - TAX COLL P O BOX 54 WOODSIDE DE 19980
WOODSON COUNTY                       WOODSON COUNTY - TREASUR 105 W RUTLEDGE, RM 105 YATES CENTER KS 66783
WOODSON, KATRINA                     ADDRESS ON FILE
WOODSTOCK CITY                       WOODSTOCK CITY-TAX COLLE 12453 HWY 92 WOODSTOCK GA 30188
WOODSTOCK TOWN                       WOODSTOCK TOWN - TAX COL P.O. BOX 146 NORTH WOODSTOCK NH 03262
WOODSTOCK TOWN                       WOODSTOCK TOWN - TAX COL P.O. BOX 317 BRYANT POND ME 04219
WOODSTOCK TOWN                       WOODSTOCK TOWN - TAX COL 31 THE GREEN WOODSTOCK VT 05091
WOODSTOCK TOWN                       WOODSTOCK TOWN - TAX COL 415 ROUTE 169 WOODSTOCK CT 06281
WOODSTOCK TOWN                       WOODSTOCK TOWN-TAX COLLE 45 COMEAU DRIVE WOODSTOCK NY 12498
WOODSTOCK TOWN                       WOODSTOCK TOWN - TREASUR 135 N MAIN ST WOODSTOCK VA 22664
WOODSTOCK TOWNSHIP                   WOODSTOCK TOWNSHIP - TRE 6486 DEVILS LAKE HWY ADDISON MI 49220
WOODSTOWN BORO                       WOODSTOWN BORO - TAX COL P.O.BOX 286 WOODSTOWN NJ 08098
WOODSTOWN BOROUGH                    25 WEST AVENUE P.O. BOX 286 WOODSTOWN NJ 08098
WOODTIQUE HEIGHTS HOMEOWNERS         2201 HAWKINS LANE EUGENE OR 97405
ASSOCIATION
WOODVIEW VILLAGE HOA INC             PO BOX 7685 CAPITOL HEIGHTS MD 20791
WOODVILLE CITY                       WOODVILLE CITY-TREASURER PO BOX 605 WOODVILLE MS 39669
WOODVILLE MTL INS                    200 E MAIN WOODVILLE OH 43469
WOODVILLE MUTUAL                     P.O. BOX 157 WOODVILLE OH 43469
WOODVILLE MUTUAL                     PO BOX 157 WOODVILLE OH 93565
WOODVILLE TOWN                       WOODVILLE TWN TREASURER W3151 CTY B HILBERT WI 54129
WOODVILLE VILLAGE                    WOODVILLE VLG TREASURER PO BOX 205 / 102 S MAIN WOODVILLE WI 54028
WOODWARD COUNTY                      WOODWARD COUNTY - COLLEC 1600 MAIN WOODWARD OK 73801
WOODWARD PIRES & LOMBARDO PA         3200 TAMIAMI TRAIL NORTH STE 200 NAPLES FL 34103
WOODWARD TOWNSHIP                    WOODWARD TWP - TAX COLLE 986 CLARA STREET HOUTZDALE PA 16651
WOODWARD TOWNSHIP                    TAX COLLECTION 48 WEST THIRD ST WILLIAMSPORT PA 17701
WOODWARD TOWNSHIP                    WOODWARD TWP - TAX COLLE 271 S. ALLEGHENY STREET LOCK HAVEN PA 17745
WOODWARD, LISSA                      ADDRESS ON FILE
WOODWAY HOMES ASSOCIATION, INC.      P O BOX 7112 VICTORIA TX 77903-7112
WOODWORTH CITY                       WOODWORTH CITY - TAX COL P O BOX 228 WOODWORTH LA 71485
WOODYS WINDOWS LLC                   22511 RED WING TRL TOMBALL TX 77375
WOOLWICH TOWN                        WOOLWICH TOWN - TAX COLL 13 NEQUASSET ROAD WOOLWICH ME 04579
WOOLWICH TOWNSHIP                    WOOLWICH TWP - COLLECTOR 120 VILLAGE GREEN DR WOOLWICH NJ 08085
WOONSOCKET CITY                      WOONSOCKET CITY-TAX COLL P.O. BOX B (ATTN: SUE E WOONSOCKET RI 02895
WOOSTER CONSTRUCTION                 JEFFREY L WOOSTER 5200 NW 33RD ST TOPEKA KS 66618
WOOTEN, JOSHUA                       ADDRESS ON FILE
WOOTEN, SHANNON                      ADDRESS ON FILE
WORCESTER CEN SCH (COMBI             WORCESTER CEN SCH- COLLE CITIZENS BANK PO BOX 654 WORCHESTER NY 12197
WORCESTER CITY                       WORCESTER CITY -TAX COLL 455 MAIN STREET ROOM 20 WORCESTER MA 01608
WORCESTER COUNTY                     1 WEST MARKET STREET 1105 SNOW HILL MD 21863
WORCESTER COUNTY                     P.O. BOX 349 SNOW HILL MD 21863
WORCESTER COUNTY                     WORCESTER COUNTY - TREAS PO BOX 248 SNOW HILL MD 21863
WORCESTER COUNTY /SEMIAN             WORCESTER COUNTY - TREAS PO BOX 248 - ROOM 1105 SNOW HILL MD 21863
WORCESTER COUNTY OFFICE OF THE       P.O. BOX 349 SNOW HILL MD 21863-0349
TREASURER
WORCESTER TOWN                       WORCESTER TOWN - TAX COL DRAWER 161 WORCESTER VT 05682
WORCESTER TOWN                       WORCESTER TOWN-TAX COLLE PO BOX 115 WORCHESTER NY 12197
WORCESTER TOWN                       WORCESTER TWN TREASURER W6386 SPRINGS DR PHILLIPS WI 54555



Epiq Corporate Restructuring, LLC                                                               Page 1387 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1413 of 1490
Claim Name                            Address Information
WORCESTER TOWNSHIP                    PATRICIA GRAMM - TAX COL P.O. BOX 97 WORCESTER PA 19490
WORCESTER WATER/SEWER LI              WORCESTER CITY -TAX COLL 455 MAIN STREET ROOM 20 WORCESTER MA 01608
WORD OF MOUTH HOME                    IMPROVEMENTS CONSTR. LLC HOWARD BENNETT 1423 BOND STREET HILLSIDE NJ 07205
WORK IN PROGRESS LLC                  DARRIN DOWNEY 2306 HAZEL STREET CARTHAGE MO 64836
WORKFORCE SAFETY & INSURANCE          1600E CENTURY AVE STE1 BISMARCK ND 58506
WORKHORSE LLC                         PO BOX 40 CAMPTI LA 71411
WORKING ADVANTAGE, LLC                ATTN: GENERAL COUNSEL 6815 SAUKVIEW DRIVE ST. CLOUD MN 56303
WORKIVA INC                           2900 UNIVERSITY BLVD AMES IA 50010
WORKMENS INSURANCE GROUP              P O BOX 54845 LOS ANGELES CA 90054
WORKPLACE ENVIRONMENTS 2000 LLC       37 EAST GERMANTOWN PIKE STE 103 PLYMOUTH MEETING PA 19462
WORKSCAPES INC JACKSONVILLE           PO BOX 4537 ORLANDO FL 32802
WORKU, KIDAN                          ADDRESS ON FILE
WORLD CLASS MAINTENANCE               334 EAST LAKE RD PMB 276 PALM HARBOR FL 34685
WORLD RIVERS                          CONSTRUCTION 2303 JACQUELYN DR HOUSTON TX 77055
WORLD WIDE LAND TRANSFER, INC         7 NESHAMINY INTERPLEX STE 209 TREVOSE PA 19053
WORLDWIDE APPRAISAL SERVICES          5449 MARCIA CIRCLE JACKSONVILLE FL 32210
WORLDWIDE CONT & ROOFING              4523 PINEMONT HOUSTON TX 77018
WORMLEYSBURG BORO                     ROXANNE GRANDON-TAX COLL 20 MARKET ST WORMLEYSBURG PA 17043
WORTH COUNTY                          WORTH COUNTY-TAX COMMISS 201 N MAIN ST - ROOM 15 SYLVESTER GA 31791
WORTH COUNTY                          WORTH COUNTY - TREASURER PO BOX 257 NORTHWOOD IA 50459
WORTH COUNTY                          WORTH COUNTY - COLLECTOR PO BOX 217 GRANT CITY MO 64456
WORTH COUNTY TAX COMMISSIONER         201 N MAIN STREET ROOM 15 SYLVESTER GA 31791
WORTH COUNTY TAX OFFICE               201 N MAIN ST, RM 15 SYLVESTER GA 31791
WORTH CTY CLERK OF SUPERIOR CT        201 N MAIN ST RM 13 SYLVESTER GA 31791
WORTH MTL                             704 CENTRAL NORTHWOOD IA 50459
WORTH MTL                             P O BOX 163 NORTHWOOD IA 50459
WORTH TOWNSHIP                        ESTHER SEEBACHER - COLLE 144 DAVIS RD SLIPPERY ROCK PA 16057
WORTH TOWNSHIP                        WORTH TWP - TAX COLLECTO 279 E MOUNTAIN ROAD PORT MATILDA PA 16870
WORTH TOWNSHIP                        WORTH TOWNSHIP - TREASUR 6903 S LAKESHORE LEXINGTON MI 48450
WORTHAM BROTHERS INC                  1492 FM 2933 MCKINNEY TX 75071
WORTHAM, AMEER                        ADDRESS ON FILE
WORTHINGTON BORO                      GIDGET REITLER - TAX COL 116 S RACE ST WORTHINGTON PA 16262
WORTHINGTON CITY                      CITY OF WORTHINGTON - CL 512 FERRY ST, CITY HALL WORTHINGTON KY 41183
WORTHINGTON FIRE DISTRIC              WORTHINGTON FD - TX COLL PO BOX 8066 BERLIN CT 06037
WORTHINGTON HILLS CITY                WORTHINGTON HILLS - CLE PO BOX 443 GREENSBURG IN 47240
WORTHINGTON RIDGE REALTY              C/O GEOFFREY FORMAN 12610 WORTHINGTON RIDGE REISTERSTOWN MD 21136
WORTHINGTON TOWN                      WORTHINGTON TN - COLLECT PO BOX 213 WORTHINGTON MA 01098
WORTHMOORE REALTY                     ATTN: JOHN SHERWOOD 82 FAIRGROUND STREET MARIETTA GA 30060
WORTHMOORE REALTY LLC                 82 FAIRGROUND ST. NE MARIETTA GA 30060
WORTHY INS AGENCY                     2504 DAUPHIN ST STE L MOBILE AL 36606
WORTHY INS AGENCY LLC                 PO BOX 16937 MOBILE AL 36616
WOTORSON-SMITH, MNUNAH                ADDRESS ON FILE
WPM SOUTH LLC                         13106 SE 240TH ST STE 200 KENT WA 98031
WR ROOFING                            5496, LLC 1836 LONE STAR ROAD 100 MANSFIELD TX 76063
WRANGELL CITY                         CITY AND BOROUGH OF WRAN PO BOX 531 WRANGELL AK 99929
WREN APPRAISAL LC                     2010 E 38TH ST 102 DAVENPORT IA 52807
WREN CIRCLE HOMEOWNERS ASSOCIATION    4831 S WREN CIRCLE 8 HOLLADAY UT 84117
WRENN, THOMAS                         ADDRESS ON FILE
WRENS CITY                            WRENS CITY-TAX COLLECTOR P O BOX 125 WRENS GA 30833



Epiq Corporate Restructuring, LLC                                                                Page 1388 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg      Doc 142    Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1414 of 1490
Claim Name                             Address Information
WRENTHAM TOWN                          WRENTHAM TOWN - TAX COLL 79 SOUTH STREET WRENTHAM MA 02093
WRICKS, GARRETT                        ADDRESS ON FILE
WRIGHT & CASEY P A                     340 NORTH CAUSEWAY NEW SMYRNA BEACH FL 32169
WRIGHT CONSTRUCTION CO., INC.          31 STATION ROAD MT HOLLY VT 05758
WRIGHT COUNTY                          WRIGHT COUNTY - TREASURE PO BOX 226 CLARION IA 50525
WRIGHT COUNTY                          WRIGHT CO. - AUD/TREASUR 10 SECOND STREET NW, ROO BUFFALO MN 55313
WRIGHT COUNTY                          WRIGHT COUNTY - COLLECTO 125 COURT SQUARE HARTVILLE MO 65667
WRIGHT FINLAY & ZAC                    SUITE 280 4665 MAC ARTHUR COUT NEWPORT BEACH CA 92660
WRIGHT FINLAY & ZACK                   4665 MACARTHUR COURT STE 280 NEWPORT BEACH CA 92660
WRIGHT FINLAY & ZAK                    4665 MAC ARTHUR COURT SUITE 280 NEWPORT BEACH CA 92660
WRIGHT FINLAY & ZAK                    4665 MACARTHUR COURT SUITE 200 NEWPORT BEACH CA 92660
WRIGHT INSURANCE AGENCY                2100 W KETTLEMAN LANE LODI CA 95241
WRIGHT METRO INC                       PO BOX 824 BETHANY OK 73008
WRIGHT NATIONAL FLOOD                  INSURANCE CO PO BOX 33003 ST PETERSBURG FL 33733
WRIGHT NATIONAL FLOOD                  P O BOX 33005 ST PETERSBURG FL 33733
WRIGHT NATIONAL FLOOD CO               801 94TH AVE N STE 110 ST PETERSBURG FL 33702
WRIGHT NOW CONSTRUCTION                LLC 1314 E LAS OIAS BLVD 717 FORT LAUDERDALE FL 33301
WRIGHT ROOFS & RESTORATION LLC         3733 CAMDEN LN ADDISON TX 75001
WRIGHT TOWNSHIP                        BARBARA J MACKO - COLLEC 369 S MOUNTAIN BLVD MOUNTAINTOP PA 18707
WRIGHT TOWNSHIP                        WRIGHT TOWNSHIP - TREASU 13931 E TERRITORIAL ROAD WALDRON MI 49288
WRIGHT TOWNSHIP                        WRIGHT TOWNSHIP - TREASU P.O. BOX 255 MARNE MI 49435
WRIGHT WAY CONSTR. ENTERPRISES, INC.   702 E. PLEASANT RUN RD. CEDAR HILL TX 75104
WRIGHT, CHELSEA                        ADDRESS ON FILE
WRIGHT, CHRISTIAN                      ADDRESS ON FILE
WRIGHT, CINDY                          ADDRESS ON FILE
WRIGHT, DARLENE                        ADDRESS ON FILE
WRIGHT, DIESHA                         ADDRESS ON FILE
WRIGHT, EMILY                          ADDRESS ON FILE
WRIGHT, MACKENZIE                      ADDRESS ON FILE
WRIGHT, NAYONNA                        ADDRESS ON FILE
WRIGHT, NICOLETTE                      ADDRESS ON FILE
WRIGHT, TERRILL                        ADDRESS ON FILE
WRIGHT, TERRY                          ADDRESS ON FILE
WRIGHTS PLUMBING & HEATING OIL, INC.   PO BOX 563 DERBY VT 05829
WRIGHTSTOWN BORO                       WRIGHTSTOWN BORO - COLLE 21 SAYLORS POND ROAD WRIGHTSTOWN NJ 08562
WRIGHTSTOWN TOWN                       BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
WRIGHTSTOWN TOWNSHIP                   WRIGHTSTOWN TWP - COLLEC PO BOX 334 WYCOMBE PA 18980
WRIGHTSTOWN VILLAGE                    BROWN COUNTY - TREASURER PO BOX 23600/305 EAST WA GREEN BAY WI 54305
WRIGHTSVILLE BORO                      WRIGHTSVILLE BORO - COLL 751 FRONT ST S WRIGHTSVILLE PA 17368
WRIGHTSVILLE CITY                      WRIGHTSVILLE -TAX COLLEC 2566 E. ELM STREET WRIGHTSVILLE GA 31096
WRIGHTWAY EMERGENCY WATER REMOVAL      REYNOLDS VENTURES INC. 300 TRIPLE DIAMOND BLVD NOKOMIS FL 34275
WRITTEN IN STONE                       DAVID D LOVELL 5017 TEASLEY LANE, STE. 145, PMB18 DENTON TX 76210
WS BUSINESS CENTER                     1325 SW 87TH AVE MIAMI FL 33174
WSSC                                   14741 SWEITZER LANE LAUREL MD 20707
WUNDERLIN & ASSOCS INC                 13601 MCGREGOR BLVD FORT MYERS FL 33919
WURDEMAN CONSTRUCTION LLC              EDWARDO URIBE 9297 18TH AVE COLUMBUS NE 68601
WURTSBORO VILLAGE                      WURTSBORO VILLAGE-CLERK P.O. BOX 157 WURTSBORO NY 12790
WV DIVISION OF FINANCIAL               INSTITUTIONS 900 PENNSYLVANIA AVE STE 306 CHARLESTON WV 25302-3542
WV JONES & ASSOCIATES                  214 N PEEDIN AVE PINE LEVEL NC 27568



Epiq Corporate Restructuring, LLC                                                                Page 1389 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1415 of 1490
Claim Name                              Address Information
WV JONES & ASSOCIATES                  PO BOX 129 PINE LEVEL NC 27568
WV SECRETARY OF STATE                  1900 KANAWHA BLVD E CHARLESTON WV 25305
WV STATE AUDITOR                       1900 KANAWHA BLVD W BLDG 1 RM W114 CHARLESTON WV 25305
WY DEPT OF AUDIT                       122 W 25TH ST CHEYENNE WY 82002
WY SECRETARY OF STATE                  STATE CAPITOL BUILDING 2020 CAREY AVENUE CHEYENNE WY 82002-0020
WYALUSING AREA S.D.-LACE               WYALUSING AREA SD - COLL 142 FRANKLIN ST LACEYVILLE PA 18623
WYALUSING BORO                         WYALUSING BORO - TAX COL 163 MORRIS RD. SUGAR RUN PA 18846
WYALUSING S.D./ALBANY TO               CONSTANCE BOYER-TAX COLL POB 192 NEW ALBANY PA 18833
WYALUSING S.D./HERRICK T               WYALUSING SD - TAX COLL 11450 WYALUSING NEW ALBA WYALUSING PA 18853
WYALUSING S.D./NEW ALBAN               WYALUSING SD - TAX COLLE 11450 WYALUSING NEW ALBA WYALUSING PA 18833
WYALUSING S.D./STEVENS T               IRENE MELLY - TAX COLLEC 453 COLD CREEK RD WYALUSING PA 18853
WYALUSING S.D./TERRY TOW               WYALUSING SD - TAX COLLE 11450 WYALUSING NEW ALBA WYALUSING PA 18853
WYALUSING S.D./WILMONT T               WILMONT TOWNSHIP-TAX COL 163 MORRIS ROAD SUGAR RUN PA 18846
WYALUSING S.D./WYALUSING               WYALUSING SD - TAX COLLE 11450 WYALUSING NEW ALBA WYALUSING PA 18853
WYANDOT COUNTY                         WYANDOT COUNTY - TREASUR 109 S SANDUSKY AVE, ROOM UPPER SANDUSKY OH 43351
WYANDOT MUT                            150 HIGHLAND PKWY UPPER SANDUSKY OH 43351
WYANDOT MUT                            247 TARHE TRAIL UPPER SANDUSKY OH 43351
WYANDOT MUT                            P O BOX 239 UPPER SANDUSKY OH 43351
WYANDOTTE CITY                         WYANDOTTE CITY - TREASUR 3200 BIDDLE AVE WYANDOTTE MI 48192
WYANDOTTE COUNTY                       UNIFIED TREASURY OFFICE 710 NORTH 7TH ST, SUITE KANSAS CITY KS 66101
WYANDOTTE MUNICIPAL SERVICES           3131 BIDDLE AVENUE WYANDOTTE MI 48192
WYANT CORTEZ & CORTEZ                  840 US HIGHWAY ONE SUITE 345 NORTH PALM BEACH FL 33408
WYANTSKILL UNION FREE CS               WYANTSKILL UNION SD-COLL 25 EAST AVENUE TROY NY 12180
WYCKOFF TOWNSHIP                       340 FRANKLIN AVENUE WYCKOFF NJ 07481
WYCKOFF TOWNSHIP                       WYCKOFF TWP-TAX COLLECTO 340 FRANKLINAVE WYCKOFF NJ 07481
WYEVILLE VILLAGE                       WYEVILLE VLG TREASURER 209 2ND STREET WYEVILLE WI 54660
WYLIE GLASS & MIRROR                   P O BOX 1205 WYLIE TX 75098
WYLIE, RAYMADUS                        ADDRESS ON FILE
WYLIE, SHERRY                          ADDRESS ON FILE
WYMAN RESIDIENTIAL, LLC                105 BRIDGESTONE WAY BRIGDEWATER MA 02324
WYMAN, SILVA                           ADDRESS ON FILE
WYNDHAM WEST AT GARDEN CITY CONDOMINIUM 111 CHERRY VALLEY AVENUE GARDEN CITY NY 11530
WYNDMOOR AT WOODBRIDGE COA             408 TOWNE CENTER DRIVE NORTH BRUNSWICK TOWNSHIP NJ 08902
WYNDSTONE VILLAGE TOWNHOME             OWNERS ASSOC. 1 & 2 INC. PO BOX 62 ELWOOD IL 60421
WYNMOOR COMMUNITY COUNCIL INC          1310 AVENUE OF THE STARS COCONUT CREEK FL 33066
WYNMOOR CONDOMINIUMS                   6438 CITY WEST PARKWAY EDEN PRAIRIE MN 55344
WYNN, PATRICIA                         ADDRESS ON FILE
WYNNE BUILDING CORPORATION             8000 SOUTH US 1, SUITE 402 PORT OF ST. LUCIE FL 34952
WYNNE BUILDING CORPORATION             8000 SOUTH US 1, SUITE 402 PORT ST. LUCIE FL 34952
WYNNE CLAIMS ADJ SERV                  273635 1279 W PALMETTO PARK RD BOCA RATON FL 33486
WYNNE CLAIMS ADJUSTING &               ROBERT & MELANIE CASPER 1279 W PALMETTO PK273635 BOCA RATON FL 33486
WYOCENA TOWN                           WYOCENA TWN TREASURER W5716 GORMAN ROAD RIO WI 53960
WYOCENA VILLAGE                        WYOCENA VLG TREASURER PO BOX 913/165 E DODGE WYOCENA WI 53969
WYOMING                                DEANNA CHAFIN - CONSUMER FINANCE HERSCHLER BUILDING, 3 WEST 122 WEST 25TH
                                       STREET CHEYENNE WY 82002
WYOMING                                GENERAL CONTACT HERSCHLER BUILDING, 3 WEST 122 WEST 25TH STREET CHEYENNE WY
                                       82002
WYOMING                                MICHELLE HICKMAN - MORTGAGE HERSCHLER BUILDING, 3 WEST 122 WEST 25TH STREET
                                       CHEYENNE WY 82002
WYOMING AREA S.D.-EXETER               EXETER TOWNSHIP-TAX COLL 124 CHURCH ST. FALLS PA 18615


Epiq Corporate Restructuring, LLC                                                                 Page 1390 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1416 of 1490
Claim Name                             Address Information
WYOMING AREA S.D./EXETER               EXETER BORO - TAX COLLEC 1101 WYOMING AVE. EXETER PA 18643
WYOMING AREA SCHOOL DIST               WAYMAN N SMITH SR - COLL 662 APPLETREE RD HARDING PA 18643
WYOMING AREA SD/WEST WYO               ROBERT CONNORS - TAX COL 464 W 8TH ST WEST WYOMING PA 18644
WYOMING BORO                           WYOMING BORO - TAX COLLE 277 WYOMING AVE. WYOMING PA 18644
WYOMING CEN SCH (COMBINE               WYOMING CS - TAX COLLECT PO BOX 244 WYOMING NY 14591
WYOMING CITY                           WYOMING CITY - TREASURER 1155 28TH STREET SW WYOMING MI 49509
WYOMING COLLECTION AGENCY BOARD        HERSCHLER BLDG 3RD FL EAST 122 W 25TH ST CHEYENNE WY 82002
WYOMING COUNTY CLERK                   143 N MAIN ST STE 104 WARSAW NY 14569
WYOMING COUNTY SHERIFF                 WYOMING COUNTY - SHERIFF PO BOX 529 PINEVILLE WV 24874
WYOMING COUNTY TAX CLAIM BUREAU        1 COURTHOUSE SQUARE TUNKHANNOCK PA 18657
WYOMING SCHOOL DISTRICT                WYOMING SD - TAX COLLECT 277 WYOMING AVE. WYOMING PA 18644
WYOMING SD/WEST PITTSTON               WYOMING SD - TC 555 EXETER AVE WEST PITTSTON PA 18643
WYOMING SECRETARY OF STATE             2020 CAREY AVENUE, 600 CHEYENNE WY 82001
WYOMING TOWN                           WYOMING TOWN - TREASURER 1 N RAILROAD AVE WYOMING DE 19934
WYOMING TOWN                           WAUPACA COUNTY TREASURER 811 HARDING ST WAUPACA WI 54981
WYOMING VALLEY SANITARY AUTHORITY      PO BOX 33 WILKES-BARRE PA 18703
WYOMING VALLEY WEST S.D.               BARBARA DELLARIO-TAX COL 162 W SHAWNEE AVE(ATTN T PLYMOUTH PA 18651
WYOMING VALLEY WEST S.D.               LARKSVILLE SD - TAX COLL 26 DELBROOK WAY LARKSVILLE PA 18651
WYOMING VALLEY WEST S.D.               COURTDALE BORO SD - COLL 5 BLACKMAN ST. COURTDALE PA 18704
WYOMING VALLEY WEST S.D.               NANCY KEATING - TAX COLL 675 MAIN ST. BOROUGH BLD SWOYERSVILLE PA 18704
WYOMING VALLEY WEST S.D.               WYOMING VALLEY WEST SD - 470 MAIN ST EDWARDSVILLE PA 18704
WYOMING VALLEY WEST S.D.               WYOMING VALLEY WEST SD - 144 ACADEMY ST LUZERNE PA 18709
WYOMING VALLEY WEST SCHO               KINGSTON BORO - TAX COL 500 WYOMING AVE KINGSTON PA 18704
WYOMING VALLEY WEST SD/P               PRINGLE SD - TAX COLLECT 89 EVANS STREET PRINGLE PA 18704
WYOMING VALLEY WEST/FORT               THOMAS ALEXANDER-TAX COL 1271 WYOMING AVE. FORTY FORT PA 18704
WYOMISSING BORO                        WYOMISSING BORO - COLLEC 22 READING BLVD - BORO WYOMISSING PA 19610
WYOMISSING S.D./W. READI               WYOMISSING AREA SD - COL 630 EVANS AVE WYOMISSING PA 19610
WYOMISSING S.D./WYOMISSI               WYOMISSING AREA SD - COL 22 READING BLVD WYOMISSING PA 19610
WYSOX TOWNSHIP                         BRENDA BENJAMIN-TAX COLL 449 SHOEMAKER LANE WYSOX PA 18854
WYSS, WILLIAM                          ADDRESS ON FILE
WYSZYNSKI, MATTHEW                     ADDRESS ON FILE
WYTHE COUNTY                           WYTHE COUNTY - TREASURER 225 S 4TH ST WYTHEVILLE VA 24382
WYTHE COUNTY REAL ESTATE LLC           566 FORT CHISWELL RD MAX MEADOW VA 24360
WYTHEVILLE TOWN                        WYTHEVILLE TOWN - TREASU 150 EAST MONROE ST WYTHEVILLE VA 24382
X TREME TEAM LLC                       26778 LOST WOOD CIR BONITA SPRINGS FL 34135
XAVIER ROOFING AND CONSTRUCTION, LLC   DAVID LONGORIA 8903 DEERHAVEN AUSTIN TX 78737
XAVIER, SAGITHA                        ADDRESS ON FILE
XCEL APPRAISALS LLC                    10925 W 23RD AVE DR LAKEWOOD CO 80215
XCEL ENERGY                            PO BOX 9477 MPLS MN 55484
XCEL ENERGY INC                        PO BOX 9477 MINNEAPOLIS MN 55484-9477
XCLUSIVE ROOF CONST. & SERVICES        11745 NW 3RD AVE MIAMI FL 33168
XCLUSIVE ROOFING FLORIDA               LLC 1811 SW 91TH AVE MIRAMAR FL 33025
XEROX COMMERCIAL SOLUTIONS, LLC        ATTN: CSG LEGAL DEPARTMENT 2828 N. HASKELL AVENUE DALLAS TX 75204
XEROX COMMERCIAL SOLUTIONS, LLC        ATTN: GENERAL COUNSEL 2828 N. HASKELL AVENUE DALLAS TX 75204
XEROX COMMERCIAL SOLUTIONS, LLC        ATTN: REAL ESTATE DEPARTMENT - GRE&F 2828 N. HASKELL AVENUE DALLAS TX 75204
XEROX FINANCIAL SOLUTIONS, LLC         ATTN: GENERAL COUNSEL 8260 WILLOW OAKS CORPORATE DRIVE, SUITE 200 FAIRFAX VA
                                       22031
XEROX GUATEMALA                        ATTN: GENERAL COUNSEL 15 AVE 17-30 ZONE 13 EDIFICIO TETRA CENTER GUATEMALA
                                       CITY 01013



Epiq Corporate Restructuring, LLC                                                                 Page 1391 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57          Main Document
                                                  Pg 1417 of 1490
Claim Name                            Address Information
XEROX MORTGAGE SERVICES, INC.         ATTN: GENERAL COUNSEL 8260 WILLOW OAKS CORPORATE DRIVE, SUITE 200 FAIRFAX VA
                                      22031
XEROX MORTGAGE SERVICES, INC.         ATTN: GENERAL COUNSEL 9040 ROSWELL ROAD SUITE 700 ATLANTA GA 30350
XINNIX INC                            3820 MANSELL RD STE 280 ALPHARETTA GA 30022
XIONG, CHONG                          ADDRESS ON FILE
XIONG, KEVIN                          ADDRESS ON FILE
XIONG, SONYA                          ADDRESS ON FILE
XIONG, TOU                            ADDRESS ON FILE
XIONG, YING                           ADDRESS ON FILE
XL                                    XL PROFESSIONAL INSURANCE ATTN: HANK TOOLAN 100 CONSTITUTION PLAZA, 17TH FLOOR
                                      HARTFORD CT 06103
XL                                    XL PROFESSIONAL INSURANCE 100 CONSTITUTION PLAZA, 17TH FLOOR HARTFORD CT 06103
XL CATLIN                             XL PROFESSIONAL INSURANCE 100 CONSTITUTION PLAZA, 17TH FLOOR HARTFORD CT 06103
XL CATLIN                             XL PROFESSIONAL INSURANCE ATTN: HANK TOOLAN 100 CONSTITUTION PLAZA, 17TH FLOOR
                                      HARTFORD CT 06103
XL REALTY, INC DBA EXCEL REALTY       ATTN: MICHELE BOYD, BROKER 1115 SEABORN ROAD PONDER TX 76259
XL SPECIALTY                          XL PROFESSIONAL INSURANCE ATTN: HANK TOOLAN 100 CONSTITUTION PLAZA, 17TH FLOOR
                                      HARTFORD CT 06103
XL SPECIALTY                          XL PROFESSIONAL INSURANCE 100 CONSTITUTION PLAZA, 17TH FLOOR HARTFORD CT 06103
XMEDIUS SOLUTIONS INC                 75 REMITTANCE DR DEPT 6592 CHICAGO IL 60675
XOME FIELD SERVICES LLC               28753 NETWORK PLACE CHICAGO IL 60673-1287
XOME SETTLEMENT SERVICES LLC          PO BOX 3484 COPPELL TX 75019
XOME VALUATION SERVICES               28227 NETWORK PLACE CHICAGO IL 60673-1282
XOME VALUATION SERVICES, LLC          28046 NETWORK PLACE CHICAGO IL 60673
XPERT GROUP CONTRACTING               PO BOX 544 TROY MO 63379
XPERT PROPERTY MANAGEMENT LLC         4700 SHERIDAN ST SUITE J HOLLYWOOD FL 33021
XPRESS CONSTRUCTION LLC               615 BARTELL PLACE RIDGEWOOD NJ 07450
XPRESS RESTORATION INC                4077 GLADING DR SAN DIEGO CA 92154
XPRESS VALUATIONS                     PO BOX 1312 ATWATER CA 95301
XRC LLC                               108-143 478 E ALTAMONTE DR ALTAMONTE SPRINGS FL 32701
XS BROKERS                            13 TEMPLE ST FL 2 QUINCY MA 02169
XTRAC RESTORATION                     FRANK LARA FRANK LARA 14206 HILLVALE DRIVE HOUSTON TX 77077
XTREME ROOFING                        TRAVIS ASKEW JR. TA ENTERPREISES LLC 1718 EAGLE LAKE RD. SEALY TX 77474
XTREME ROOFING & SIDING LLC           DARRIN & JO NAUMAN 604 GRAND AVE CRESTON IA 50801
XTREME ROOFING & SIDNG                & WENDI INGRAM 604 GRAND AVE CRESTON IA 50801
XTREME XTERIORS                       17 WILLOW RUN PARK CITY MT 59063
XXX COFFEE, INC.                      WILLIAM DREW DEGEER 51 GARNER STREET 3B BROOKLYN NY 11231
XYZ CERTIFICATES                      GROUND RENT PO BOX 1102 BROOKLANDVILLE MD 21022
Y MARTINEZ INS AGENCY                 916 E 6TH ST IRVING TX 75060
Y&S BAPAZ ENTERPRISES INC             46 MAIN ST SUITE 237 MONSEY NY 10952
Y&S CONTRACTING LLC                   FELIPE RAMOS 1848 ARNOLD PALMER DR EL PASO TX 79935
Y-THREE CONST & JEFF &                CHRISTINA CANNON PO BOX 944 WALLIS TX 77485
Y-THREE CONSTRUCTION INC              PO BOX 944 WALLIS TX 77485
Y. MICHELLE WHITE, ET AL.             THE KELLY LEGAL GROUP, PLLC JEFFREY S. KELLY P.O. BOX 2125 AUSTIN TX 78701
YAACHIS, MIEESSAA                     ADDRESS ON FILE
YADKIN COUNTY                         YADKIN COUNTY - TAX COLL 101 SOUTH STATE ST YADKINVILLE NC 27055
YADKINVILLE TOWN                      YADKINVILLE TOWN - COLLE PO DRAWER 816 YADKINVILLE NC 27055
YAGAR CONSTRUCTION INC                2150 NW 9TH ST MIAMI FL 33125
YAKIASHA LEAVELL                      PO BOX 143 PEMBROKE KY 42266
YAKIMA CITY TREASURER                 129 N 2ND ST YAKIMA WA 98901


Epiq Corporate Restructuring, LLC                                                             Page 1392 OF 1400
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1418 of 1490
Claim Name                            Address Information
YAKIMA COUNTY                         YAKIMA COUNTY - TREASURE 128 N 2ND ST ROOM 115 YAKIMA WA 98901
YAKIMA COUNTY PUBLIC SERVICES         128 N. 2ND STREET 4TH FLOOR YAKIMA WA 98901
YAKIMA COUNTY TREASURER               128 N 2ND ST ROOM 115 YAKIMA WA 98901
YAKIMA COUNTY TREASURER               PO BOX 22530 YAKIMA WA 98907
YAKIMA-TIETON IRRIGATION DISTRICT     470 CAMP 4 ROAD YAKIMA WA 98908
YAKUBU, MICHAEL                       ADDRESS ON FILE
YAKUTAT CITY AND BOROUGH              CITY & BOROUGH OF YAKUTA PO BOX 160 YAKUTAT AK 99689
YALE CITY                             YALE CITY - TREASURER 111 W MECHANIC ST. YALE MI 48097
YALOBUSHA COUNTY                      YALOBUSHA COUNTY-TAX COL PO BOX 1552 WATER VALLEY MS 38965
YALOBUSHA COUNTY ASSESSOR/COLLECTOR   201 BLACKMUR DR WATER VALLEY MS 38965
YALOBUSHA COUNTY CHANCERY CLERK       PO BOX 664 WATER VALLEY MS 38965
YAM INS AGENCY                        45 21 PARSON BLVD 2ND FL FLUSHING NY 11355
YAMADA, BRIAN                         ADDRESS ON FILE
YAMANE, JULIE                         ADDRESS ON FILE
YAMHILL COUNTY                        YAMHILL COUNTY - TAX COL 535 NE 5TH ST, RM.42 MCMINNVILLE OR 97128
YAMHILL COUNTY TAX COLLECTOR          535 NE 5TH ST 42 MCMINNVILLE OR 97128
YANCEY COUNTY                         YANCEY COUNTY - TAX COLL 110 TOWN SQUARE BURNSVILLE NC 28714
YANG, BOA                             ADDRESS ON FILE
YANG, BOB                             ADDRESS ON FILE
YANG, CHEE                            ADDRESS ON FILE
YANG, JOSEPH                          ADDRESS ON FILE
YANG, LADA                            ADDRESS ON FILE
YANG, LEE                             ADDRESS ON FILE
YANG, LINDA                           ADDRESS ON FILE
YANG, NHIA                            ADDRESS ON FILE
YANG, ONG                             ADDRESS ON FILE
YANG, PA NHIA                         ADDRESS ON FILE
YANG, SUNCHENG                        ADDRESS ON FILE
YANG, TONY                            ADDRESS ON FILE
YANKEE GAS                            P.O. BOX 150492 HARTFORD CT 06115-0492
YANKEE SPRINGS TOWNSHIP               YANKEE SPRINGS TWP - TRE 284 N. BRIGGS RD MIDDLEVILLE MI 49333
YANKTON COUNTY                        YANKTON COUNTY - TREASUR 321 WEST 3RD - 1ST FLOOR YANKTON SD 57078
YANTA, JOSEPH                         ADDRESS ON FILE
YANTIS, CRAIG                         ADDRESS ON FILE
YARBERRY, JASON                       ADDRESS ON FILE
YARBROUGH & COMPANY INC               PO BOX 5154 MACON GA 31208
YARBROUGH INS AGENCY                  P O BOX 1510 CHANNELVIEW TX 77530
YARBROUGH, NAKISHA                    ADDRESS ON FILE
YARBROUGH, TASHA                      ADDRESS ON FILE
YARDLEY BORO                          YARDLEY BORO - TAX COLLE 141 S BELL AVE YARDLEY PA 19067
YARLAGADDA, CHITRA                    ADDRESS ON FILE
YARMOUTH TOWN                         1146 ROUTE 28 SOUTH YARMOUTH MA 02664
YARMOUTH TOWN                         YARMOUTH TOWN - TAX COLL 1146 RTE 28 SOUTH YARMOUTH MA 02664
YARMOUTH TOWN                         YARMOUTH TOWN -TAX COLLE 200 MAIN STREET YARMOUTH ME 04096
YARMOUTH WATER DEPT                   99 BUCK ISLAND ROAD WEST YARMOUTH MA 02673
YASUKO WHITESELL                      ADDRESS ON FILE
YATES INS                             P O BOX 1047 DUBLIN GA 31040
YATES TOWN                            YATES TOWN-TAX COLLECTOR PO BOX 484 LYNDONVILLE NY 14098
YATES TOWNSHIP                        YATES TOWNSHIP - TREASUR 6437 S NELSON RD IDLEWILD MI 49642



Epiq Corporate Restructuring, LLC                                                                Page 1393 OF 1400
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57         Main Document
                                                   Pg 1419 of 1490
Claim Name                             Address Information
YATES, CHALSEY                         ADDRESS ON FILE
YATES, STEPHANIE                       ADDRESS ON FILE
YATESVILLE BORO                        HELEN CENTI, TAX COLLECT 35 STOUT ST YATESVILLE PA 18640
YAUNKUNKS BAKER LIMITED,               DBA WILLIAM A.BAKER, ESQ. WILLIAM A. BAKER 9468 DOUBLE R BLVD. STE. A RENO NV
                                       89521
YAVAPAI COUNTY                         YAVAPAI COUNTY - TREASUR 1015 FAIR STREET PRESCOTT AZ 86305
YAVAPAI COUNTY DEVELOPMENT SERVICES    500 SOUTH MARINA STREET PRESCOTT AZ 86303
YAVAPAI COUNTY TREASURER               1015 FAIR STREET ROSS D JACOBS PRESCOTT AZ 86305
YAYER, STEVEN                          ADDRESS ON FILE
YAZOO COUNTY                           YAZOO COUNTY-TAX COLLECT 209 E BROADWAY ST YAZOO CITY MS 39194
YAZOO COUNTY CHANCERY CLERK            PO BOX 68 YAZOO CITY MS 39194
YAZZIE, DELILA                         ADDRESS ON FILE
YBW BROKERAGE INC                      320 ROEBLING STREET 710 BROOKLYN NY 11211
YEADON BORO                            YEADON BORO - TAX COLLEC BORO HALL -CHURCH & BAIL YEADON PA 19050
YEAGER CONSTRUCTION                    JOSHUA BRUCE YEAGER JOSHUA BRUCE YEAGER 5704 E 28TH N NEWTON IA 50208
YEAGER PUBLIC ADJUSTING                LLC 38 W WOODLAND AVE CAPE MAY COURT HOUSE NJ 08210
YEAR ROUND BUILDERS INC                324 2ND ST NE OSSEO MN 55369
YEAR ROUND CONSTRUCTION                16860 MARLOWE DETROIT MI 48235
YECHEZKEL REISS, ET AL.                ANDRE RAMON SOLEIL, ESQ. A.R. SOLEIL & COMPANY, P.C. 167 PARK AVENUE BROOKLYN
                                       NY 11205
YEE, PAMELA                            ADDRESS ON FILE
YEITER, JESSICA                        ADDRESS ON FILE
YELL COUNTY-COURTHOUSE                 YELL COUNTY - TAX COLLEC EAST 5TH AND MAIN STREET DANVILLE AR 72833
YELL, SHANNON                          ADDRESS ON FILE
YELLOW CREEK ESTATES MOBILE HOME PA    3079 YELLOW CREEK RD 2500 EVANSTON WY 82930
YELLOW MEDICINE COUNTY                 YELLOW MEDICINE CO - AUD 180 8TH AVENUE GRANITE FALLS MN 56241
YELLOWHAMMER ROOFING INC               1620 LINDSAY LN S ATHENS AL 35613
YELLOWHAMMER ROOFING INC               EDUARDO & TAMMY CUNEO 1620 LINDSAY LN S ATHENS AL 35613
YELLOWSTONE COUNTY                     YELLOWSTONE COUNTY - TRE 217 NORTH 27TH ST., RM 1 BILLINGS MT 59101
YELLOWSTONE COUNTY TREASURER           217 N 27TH ST BILLINGS MT 59101
YELLOWSTONE COUNTY TREASURER SHERRY    PO BOX 35010 ROOM 108 BILLINGS MT 59107
LONG
YELLVILLE WATER DEPARTMENT             112 US-62 YELLVILLE AR 72687
YERMIS CASANOVA                        18665 NW 37 AVE 242 MIAMI FL 33056
YES COMMUNITIES                        3308 SE 89TH STREET OKLAHOMA CITY OK 73135
YES ENERGY MANAGEMENT, INC             9910 FEDERAL DRIVE SUITE 100 COLORADO SPRINGS CO 80921
YES INSURANCE SERVICES                 1827 E 4TH ST ONTARIO CA 91764
YES ROOFING & WATERPROOF               9755 SW 16 ST MIAMI FL 33165
YESSLITH, VALENCIA                     ADDRESS ON FILE
YETI CONSTRUCTION INC                  13301 NEPTUNE DR HUDSON FL 34667
YEYKO S HIGA                           1603 S VERNON DALLAS TX 75224
YGI CONTRACTING CORP                   PO BOX 375 ROSELLE NJ 07203
YHOST, BRUCE                           ADDRESS ON FILE
YHWH REAL ESTATE                       5159 HEATHER WAY HUBER HEIGHTS OH 45424
YIALOURIS GROUP REALTY                 ATTN: NANCY YIALOURIS 350 SEVILLA AVENUE SUITE 202 CORAL GABLES FL 33134
YIALOURIS GROUP REALTY, INC.           192 MINORCA AVENUE CORAL GABLES FL 33134
YILDIRIM, KAREN                        ADDRESS ON FILE
YISRAEL DAVIDSON, VESHER               ADDRESS ON FILE
YIZZI, MICHAEL                         ADDRESS ON FILE
YLINEN, JAMES                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 1394 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57           Main Document
                                                   Pg 1420 of 1490
Claim Name                             Address Information
YMW INS BROKERAGE                      5314 16TH AVE 410 BROOKLYN NY 11204
YNL BUILDERS LLC                       101-76TH ST APT BASE NORTH BERGEN NJ 07047
YO LANDO LANI QUIOCHO                  P.O. BOX 763, 30204 SASSAFRAS DR. WARSAW MO 65355
YOAKUM COUNTY                          YOAKUM COUNTY - TAX COLL P O BOX 250 PLAINS TX 79355
YOAKUM COUNTY ABSTRACT COMPANY         MYRNA BOULTER DBA ELLIOTT & WALDRON ABSTRACT COMPANY P.O. BOX 457 PLAINS TX
                                       79355
YOAKUM ISD                             YOAKUM ISD - TAX COLLECT 413 IRVINE ST YOAKUM TX 77995
YOE BORO                               YORK COUNTY - TREASURER 28 EAST MARKET STREET- R YORK PA 17401
YOLO COUNTY                            YOLO COUNTY - TAX COLLEC 625 COURT STREET ROOM 10 WOODLAND CA 95695
YOLO COUNTY TAX COLLECTOR              625 COURT ST SUITE 102 WOODLAND CA 95695
YONAH S. HERMAN                        3823 LABYRINTH RD BALTIMORE MD 21215
YONGHONG LI AND                        SARA XIULI SONG 8020 ELLIOT DR PLANO TX 75024
YONKERS CITY                           YONKERS CITY-TAX DEPARTM 40 SOUTH BROADWAY - ROOM YONKERS NY 10701
YONKERS COUNTY                         YONKERS COUNTY-TAX RECEI 40 SOUTH BROADWAY - ROOM YONKERS NY 10701
YONY RUBI                              19107 MADISON KAYE COURT PORTER TX 77365
YOOS AGENCY INC                        780 BURMONT RD DREXEL HILL PA 19026
YORK CEN SCH (COMBINED T               YORK CEN SCH - TAX COLLE 118 E SENECA ST.C/O TOMP ITHACA NY 14850
YORK CITY                              YORK CITY TREASURER 101 SOUTH GEORGE STREET YORK PA 17401
YORK CITY SCHOOL DISTRIC               YORK CITY SD TEASURER 101 SOUTH GEORGE STREET YORK PA 17401
YORK CITY SEWER & REFUGE               50 W KING ST YORK PA 17401
YORK COUNTY                            YORK COUNTY - TREASURER 120 ALEXANDER HAMILTON B YORKTOWN VA 23690
YORK COUNTY                            YORK COUNTY - TREASURER 18 WEST LIBERTY STREETP YORK SC 29745
YORK COUNTY                            YORK COUNTY - TREASURER 510 LINCOLN AVENUE YORK NE 68467
YORK COUNTY CLERK OF COURT             PO BOX 649 YORK SC 29745
YORK COUNTY TAX CLAIM BUREAU           28 EAST MARKET ST RM 110 YORK PA 17401-1577
YORK COUNTY TAX COLLECTOR              18 W LIBERTY ST YORK SC 29745
YORK COUNTY TREASURER                  P. O. BOX 10 YORKTOWN VA 23690
YORK COUNTY TREASURER                  510 LINCOLN AVE YORK NE 68467
YORK HILL PROPERTY OWNERS ASSOC. INC   P.O. BOX 770112 OCALA FL 34477
YORK SPRINGS BORO                      YORK SPRINGS BORO-TX COL 5201 CARLISLE PIKE NEW OXFORD PA 17350
YORK SUBURBAN S.D./SPRIN               YORK SUBURBAN SD - COLLE 558 S OGONTZ ST YORK PA 17403
YORK SUBURBAN SCH DIS-SP               YORK SUBURBAN SD - COLLE 1501 MOUNT ZION ROAD YORK PA 17402
YORK TOWN                              YORK TOWN - TAX COLLECTO 186 YORK STREET YORK ME 03909
YORK TOWN                              YORK TOWN - TAX COLLECTO P.O. BOX 187 YORK NY 14592
YORK TOWN                              YORK TWN TREASURER 6415 DEANSVILLE RD MARSHALL WI 53559
YORK TOWN                              YORK TWN TREASURER N8244 COUNTY ROAD J NEW GLARUS WI 53574
YORK TOWN                              YORK TWN TREASURER W3779 GREELER RD NEILLSVILLE WI 54456
YORK TOWN CONDOMINIUM ASSOCIATION      DEBBIE GOL 975 EASTON ROAD, SUITE 102 WARRINGTON PA 18976
YORK TOWNSHIP                          YORK TWP - TAX COLLECTOR 192 OAK RD DALLASTOWN PA 17313
YORK TOWNSHIP                          YORK TOWNSHIP - TREASURE 11560 STONEY CREEK ROAD MILAN MI 48160
YORKSHIRE TOWN                         YORKSHIRE TOWN- TAX COLL 220 LIBERTY STREET WARSAW NY 14569
YORKTOWN SCHOOLS                       YORKTN SCH-TAX RECEIVER 363 UNDERHILL AVE YORKTOWN HEIGHTS NY 10598
YORKTOWN TOWN                          YORKTOWN TOWN - TAX RECE 363 UNDERHILL AVE YORKTOWN HEIGHTS NY 10598
YORKVILLE TOWN                         ROCKBRIDGE TWN TREASURER 21223 COUNTY HWY SR UNION GROVE WI 53182
YORKVILLE TOWN                         YORKVILLE TWN TREASURER 925 15TH AVENUE UNION GROVE WI 53182
YORKVILLE VILLAGE                      YORKVILLE VILLAGE - CLER PO BOX 96 WHITESBORO NY 13492
YORKVILLE-MT PLEASANT                  MUT INS CO PO BOX 35 UNION GROVE WI 53182
YORKVILLE-MT PLEASANT                  P O BOX 35 UNION GROVE WI 53182
YOSEMITE LAKES OWNERS ASSOCIATION      30250 YOSEMITE SPRINGS PARKWAY COARSEGOLD CA 93814



Epiq Corporate Restructuring, LLC                                                                 Page 1395 OF 1400
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1421 of 1490
Claim Name                           Address Information
YOU CALL WE HAUL                     1245 WASHINGTON AVE SHASTA LAKE CA 96019
YOUGH SCHOOL DISTRICT                YOUGH SD - TAX COLLECTOR 513 8TH AVE. SUTERSVILLE PA 15083
YOUGH SCHOOL DISTRICT                NICOLE HUMENIK - TAX COL 510 PITTSBURGH ST WEST NEWTON PA 15089
YOUGH SCHOOL DISTRICT                YOUGH SD - TAX COLLECTOR 115 BOLBRICH LANE SMITHTON PA 15479
YOUGH SCHOOL DISTRICT                LINDA HARVEY - TAX COLLE 310 SEWICKLEY AVE HERMINIE PA 15637
YOUGH SCHOOL DISTRICT                KEYSTONE COLLECTIONS GRO 546 WENDEL RD IRWIN PA 15642
YOUGH SCHOOL DISTRICT                YOUGH SD - TAX COLLECTOR 228 MAIN STREET BOX 167 MADISON PA 15663
YOUNAN, ALFRED                       ADDRESS ON FILE
YOUNG AMERICA MUTUAL INS             615 W 13TH ST GLENCOE MN 55336
YOUNG AMERICA MUTUAL INS CO          615 W 13TH ST GLENCOE MN 55336
YOUNG CHUNG &                        SHASTA CHUNG 2575 DARLENE CT TUCKER GA 30084
YOUNG COUNTY C/O APPR DI             YOUNG CAD - TAX COLLECTO P O BOX 337 GRAHAM TX 76450
YOUNG COUNTY CLERK                   516 4TH ST ROOM 104 GRAHAM TX 76450
YOUNG INS                            P O BOX 3410 PORTSMOUTH VA 23701
YOUNG INS                            P O BOX 578 ZANESVILLE OH 43702
YOUNG INS AGENCY INC                 P O BOX 925 TUCUMARI NM 88401
YOUNG SAMS, ANGEL                    ADDRESS ON FILE
YOUNG TOWNSHIP                       COLLECTOR/TERRY WARGO 799 DIXON ROAD CLARKSBURG PA 15725
YOUNG TOWNSHIP                       YOUNG TWP - TAX COLLECTO 22 ELLERMEYER RD POB 117 WALSTON PA 15781
YOUNG TOWNSHIP -                     SHIRLEY A. DIXON, TAX COLLECTOR 799 DIXON ROAD CLARKSBURG PA 15725
YOUNG, ALICIA                        ADDRESS ON FILE
YOUNG, ANDRIENNE                     ADDRESS ON FILE
YOUNG, BETH                          ADDRESS ON FILE
YOUNG, CLIFFORD                      ADDRESS ON FILE
YOUNG, CODELIA                       ADDRESS ON FILE
YOUNG, DARRIUS                       ADDRESS ON FILE
YOUNG, FLOYD                         ADDRESS ON FILE
YOUNG, JANA                          ADDRESS ON FILE
YOUNG, JOSEPHINE                     ADDRESS ON FILE
YOUNG, KOREY                         ADDRESS ON FILE
YOUNG, LEVATE                        ADDRESS ON FILE
YOUNG, MARVIN                        ADDRESS ON FILE
YOUNG, MICHAEL                       ADDRESS ON FILE
YOUNG, PETER                         ADDRESS ON FILE
YOUNG, RICHARD                       ADDRESS ON FILE
YOUNG, RITA                          ADDRESS ON FILE
YOUNG, SHUNDAI                       ADDRESS ON FILE
YOUNG, WAYNE                         ADDRESS ON FILE
YOUNG, WENDY                         ADDRESS ON FILE
YOUNG-ALLEN, NAOMI                   ADDRESS ON FILE
YOUNGBLOOD, TERRI                    ADDRESS ON FILE
YOUNGS RIVER LEWIS &                 CLARK WATER DISTRICT ANGELA FRUEHLING 34583 HWY 101 BUSINESS ASTORIA OR 97103
YOUNGSTOWN BORO                      YOUNGSTOWN BORO-TAX COLL P.O. BOX 638 YOUNGSTOWN PA 15696
YOUNGSTOWN VILLAGE                   YOUNGSTOWN VILLAGE - CLE PO BOX 168 YOUNGSTOWN NY 14174
YOUNGSTOWN WATER DEPARTMENT          26 S PHELPS ST YOUNGSTOWN OH 44501-6219
YOUNGSVILLE BORO                     YOUNGSVILLE BOROUGH TREA 40 RAILROAD ST YOUNGSVILLE PA 16371
YOUNGSVILLE TOWN                     YOUNGSVILLE TOWN - COLLE 134 US 1A SOUTH YOUNGSVILLE NC 27596
YOUNGWOOD BORO                       YOUNGWOOD BORO - TAX COL 17 S 6TH ST YOUNGWOOD PA 15697
YOUNTS INS AGENCY                    121 N TALBERT BLVD LEXINGTON PA 27293



Epiq Corporate Restructuring, LLC                                                               Page 1396 OF 1400
                                           Ditech Holding Corporation
          19-10412-jlg     Doc 142      Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1422 of 1490
Claim Name                              Address Information
YOUNTS INS AGENCY INC                   P O BOX 629 LEXINGTON NC 27293
YOUR ADVOCATES POWELL, JACKMAN,         STEVENS & RICCIARDI PA 4575 VIA ROYALE SUITE 200 FORT MYERS FL 33919
YOUR COMPLETE REAL                      ESTATE SOLUTION 235 FIRST ST KEYPORT NJ 07735
YOUR HONEY DO HELPER LLC                SHANE MASTERS 5403 FORESTHAVEN DR HOUSTON TX 77066
YOUR OPTIONS INS AGENCY                 7171 CORAL WAY STE 319 MIAMI FL 33155
YOUR PRIVATE ADJUSTER &                 E SCHWARZ & D COTANCHE 240 S HIGHLAND AVE MOUNT DORA FL 32757
YOUSE, ELIZABETH                        ADDRESS ON FILE
YOUSE, SAMANTHA                         ADDRESS ON FILE
YOUSSEF-MIKHAIL, JOANNA                 ADDRESS ON FILE
YOVANI BENAVENTE                        11806 HARTFORDSHIRE WAY ORLANDO FL 32824
YPA PUBLIC ADJUSTERS LLC                401 PITCHFORK TRL STE701 WILLOW PARK TX 76087
YPI NORTH BELT PORTFOLIO LLC            PO BOX 209039 DALLAS TX 75320-9039
YPI NORTH BELT PORTFOLIO LLC            C/O YOUNAN PROPERTIES, INC. NORTH SAM HOUSTON PARKWAY EAST #232 HOUSTON TX
                                        77060
YPI NORTH BELT PORTFOLIO, LLC           PO BOX 809042 CHICAGO IL 60680
YPSILANTI CITY                          YPSILANTI CITY - TREASUR 1 S. HURON ST YPSILANTI MI 48197
YPSILANTI COMMUNITY UTILITIES AUTHORITY 2777 STATE ROAD YPSILANTI MI 48198
YPSILANTI TOWNSHIP                      YPSILANTI TOWNSHIP - TRE 7200 S HURON RIVER DR. YPSILANTI MI 48197
YSLAS, JOSEPH                           ADDRESS ON FILE
YUBA COUNTY                             YUBA COUNTY - TAX COLLEC 915 8TH STREET, SUITE 10 MARYSVILLE CA 95901
YUBA COUNTY TREASURER - TAX COLLECTOR   915 8TH STREET SUITE 103 MARYSVILLE CA 95901-5273
YUCAIPA VALLEY WATER DISTRICT           PO BOX 730 YUCAIPA CA 92399
YUMA COUNTY                             YUMA COUNTY-TREASURER 310 ASH ST, SUITE C WRAY CO 80758
YUMA COUNTY                             YUMA COUNTY - TREASURER 192 S MAIDEN LANE YUMA AZ 85364
YUMA COUNTY TREASURER                   192S MAIDEN LN YUMA AZ 85364
YUMA EAST LOT OWNERS ASSN., INC         P. O. BOX 25027 YUMA AZ 85367-0027
YUMOL, SUZANNE                          ADDRESS ON FILE
YUN, HEATHER                            ADDRESS ON FILE
YUNGEN, JESSE                           ADDRESS ON FILE
YURICK, FRANK                           ADDRESS ON FILE
YUTZY TREE SERVICE, INCORPORATED        690 43RD STREET SOUTH SAINT PETERSBURG FL 33711
YVONNE CARTER                           1387 NW 58TH STREET MIAMI FL 33142
YVONNE M. TAYLOR                        PRO SE YVONNE M. TAYLOR 5345 YELLOW PINE DRIVE MCDONOUGH GA 30252
YVONNE PRESSLEY &                       JULIAN PRESSLEY 22 CEDAR GROVE LN SOMERSET NJ 08873
Z & F INVESTMENTS, INC. DBA             REALTY EXECUTIVES CLASSIC 13039 MICHIGAN AVENUE DEARBORN MI 48126
Z & Z SONS REMODELING                   ZEBEDEE THOMAS 741 WEST 60TH ST. CHICAGO IL 60621
Z AND R ASSOCIATES INC                  2319 WESTCHESTER AVE BRONX NY 10462
Z CONSTRUCTION & BRIAN                  & JODI POYNTER PO BOX 29888 BELLINGHAM WA 98228
Z DOUBLE B INC                          12860 W CEDAR DR UNIT110 LAKEWOOD CO 80228
Z-MAX CONSTRUCTION, INC.                4946 SW 38 WAY FT. LAUDERDALE FL 33312
ZABALA, PEDRO                           ADDRESS ON FILE
ZACHARY B SHARP                         3105 REAGENEA DR WYLIE TX 75098
ZACHARY BILLINGS                        107 CR 278 TOWN CREEK AL 35672
ZACHARY NELSON                          309 LIBERTY CT WATERLOO IL 62298
ZACHARY ROUX &                          CYNTHIA ROUX 10159 YOURKTOWN LANE N MAPLE GROVE MN 55369
ZACHARY TAYLOR HOMES &                  CONSTRUCTION SERVICES 16238 RR 620 STE 235 AUSTIN TX 78717
ZACHERY JOHNSON AND                     BRITTANY JOHNSON 10631 STUTZ ST NE BLAINE MN 55014
ZACHMAN, MATTHEW                        ADDRESS ON FILE
ZACK, ERICA                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 1397 OF 1400
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57           Main Document
                                                 Pg 1423 of 1490
Claim Name                           Address Information
ZACUR, GRAHAM & COSTIS P.A.          P.O. BOX 14409 ST. PETERSBURG FL 33733
ZAGIEL, LINDA                        ADDRESS ON FILE
ZAGORIA, MICHELLE                    ADDRESS ON FILE
ZAGORSKY, ZAGORSKY & GALSKE, PC      PO BOX 218 73 EAST MAIN STREET PLAINVILLE CT 06062
ZAHEER RAZACK AND SALLY RAZACK       LAKE NORMAN LAW FIRM ADAM G. BREEDING 9606 BAILEY ROAD, SUITE 260 CONELIUS NC
                                     28031
ZAHRAN, KAMAL                        ADDRESS ON FILE
ZAISAN ENTERPRISES LC                WOLFE THOMPSON LLC 6785 S EASTERN AVE. #4 LAS VEGAS NV 89119
ZALESKI, STEVEN                      ADDRESS ON FILE
ZAMARRON PAINTING                    HECTOR ZAMARRON 17697 E. LOYOLA DRIVE A AURORA CO 80013
ZAMBRANO, HANS                       ADDRESS ON FILE
ZAMORAS CONSTRUCTION CO              INC 7730 PENBROOK PL HYATTSVILLE MD 20785
ZANDENT LTD DBA WEBSUPERGOO          ATTN: GENERAL COUNSEL THE BUSINESS DESIGN CENTRE 52 UPPER STREET ISLINGTON
                                     LONDON N1 0QH UNITED KINGDOM
ZANDONATTI APPRAISAL                 PO BOX 7586 ROCKFORD IL 61126
ZANES, KATIE                         ADDRESS ON FILE
ZANIC CLEANING SERVICES              1350 N TOWN CENTER UNIT 1038 LAS VEGAS NV 89144
ZAPATA COUNTY                        ZAPATA COUNTY - TAX COLL 200 E. 7TH AVE STE 226 ZAPATA TX 78076
ZAPFFE COMPANY                       6440 N CENTRAL EXPY SUITE 325 DALLAS TX 75206
ZARA CONSTRUCTION INC                3240 PARK AV W MANSFIELD OH 44906
ZARAHAN INS                          229 BEVERLY PKWY PENSACOLA FL 32505
ZARUTSKIE, TINA                      ADDRESS ON FILE
ZATZKE, MARY                         ADDRESS ON FILE
ZAVALA COUNTY C/O APPR D             ZAVALA CAD - TAX COLLECT 323 W ZAVALA ST CRYSTAL CITY TX 78839
ZAVALA COUNTY CLERK                  200 E UVALDE ST CRYSTAL CITY TX 78839
ZAVALA, CLAUDIA                      ADDRESS ON FILE
ZAVALA, JESUS                        ADDRESS ON FILE
ZAVALA, JOSE                         ADDRESS ON FILE
ZCS APPRAISAL                        3319 COLONIAL CT FAIRFIELD CA 94534
ZEACOMPANY INC                       501 SW C AVE STE 308-G LAWTON OK 73501
ZEBRO REALTY, LLC                    133 BADGER ROAD MOSINEE WI 54455
ZEBULON CITY                         ZEBULON CITY-TAX COLLECT PO BOX 385 ZEBULON GA 30295
ZEDE ROOFING                         ABDULLA ALYAZIDI 628 GOLDEN EAGLE DR COLORADO SPRINGS CO 80916
ZEELAND CITY                         ZEELAND CITY - TREASURER 21 S ELM ST ZEELAND MI 49464
ZEELAND TOWNSHIP                     ZEELAND TOWNSHIP - TREAS 6582 BYRON ROAD ZEELAND MI 49464
ZELANO INSURANCE AGENCY              37 PLEASANT VIEW AVE GREENVILLE RI 02828
ZELDES NEEDLE & COOPER               1000 LAFAYETTE BLVD BRIDGEPORT CT 06601-1740
ZELIENOPLE BORO                      ZELIENOPLE BORO - COLLEC 3 MADISON DR ZELIENOPLE PA 16063
ZELINSKI, MICHELLE                   ADDRESS ON FILE
ZEMLA, STEPHANIE                     ADDRESS ON FILE
ZENAIDA AVILES &                     HUMBERTO FLORES 720 E 5TH AVE KENNEWICK WA 99336
ZENAIDA E MOJICA                     541 E 35TH ST HIALEAH FL 33013
ZENAIDA FERRO &                      JUAN RODRIGUEZ 12425 SW 88TH CT MIAMI FL 33176
ZENDAK CONSTRUCTION LLC              205 COUNTRY COTTAGE BLVD MONTZ LA 70068
ZENDEJAS, ANDREA                     ADDRESS ON FILE
ZENITH APPRAISALS LLC                PO BOX 352 AUBURNDALE FL 33823
ZENITH INS CO                        AGRIBUSINESS SOLUTIONS PO BOX 742575 LOS ANGELES CA 90074
ZENITH INS CO                        P O BOX 742575 LOS ANGELES CA 90074
ZENITH INS CO                        21255 CALIFA ST WOODLAND HILLS CA 91367



Epiq Corporate Restructuring, LLC                                                              Page 1398 OF 1400
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57          Main Document
                                                   Pg 1424 of 1490
Claim Name                             Address Information
ZENITH ROOFING SERVICES, LLC           3200 W BOLT ST FORT WORTH TX 76110
ZENNI, MATTHEW                         ADDRESS ON FILE
ZENO LEASING                           PO BOX 660831 DALLAS TX 75266-0831
ZEOLLA PLUMBING &HEATING               416 TAMARACK LN ABINGTON MA 02351
ZEPHYR INS CO                          1001 BISHOP ST STE 2750 HONOLULU HI 96813
ZEPHYR INSURANCE CO, INC               PO BOX 30220 HONOLULU HI 96820
ZERBE TOWNSHIP                         ZERBE TWP - TAX COLLECTO 304 W SHAMOKIN ST TREVORTON PA 17881
ZERTUCHE INS                           200 KINDA WAY DEL RIO TX 48840
ZERULIK, MICHAEL                       ADDRESS ON FILE
ZERVIS, MARGO                          ADDRESS ON FILE
ZHANG, LEI                             ADDRESS ON FILE
ZHAOXIAN HAN &                         JIANQIN WANG 13398 MOSSVINE DR FRISCO TX 75035
ZHI FENG &                             JOCELYNE FENG 10515 GRAND OAK CIR AUSTIN TX 78750
ZHONG, SHAOLIN                         ADDRESS ON FILE
ZHUOHONG HUANG &                       JOO SOON YEO 9023 S FERNDALE PL DR HOUSTON TX 77064
ZIEGLER & ZIEGLER LC                   110 JAMES ST HINTON WV 25951
ZIERTMAN, MELLISA                      ADDRESS ON FILE
ZIEVE BRODNAX & STEELE LLP             30 CORPORATE PARK STE 450 IRVINE CA 92606
ZIEVE, BRODNAX AND STEELE              30 CORPORATE PARK, SUITE 450 IRVINE CA 92606
ZIGS HEATING AND COOLING               2831 S 13TH ST MILWAUKEE WI 53215
ZILLA BUILDERS LLC                     4526 LAKESIDE MEDDOW DR MISSOURI CITY TX 77459
ZILLA BUILDERS LLC &                   DARYL & EULETHA WADE 2506 NORTHFORK CT PEARLAND TX 77584
ZILLOW GROUP INC                       DEPT 3283 PO BOX 123283 DALLAS TX 75312
ZILWAUKEE CITY                         ZILWAUKEE CITY - TREASUR 319 TITTABAWASSEE SAGINAW MI 48604
ZIMA ENTERPRISES-TROCK                 4604 CATTAIL LN CORINTH TX 76208
ZIMMER, STEVEN                         ADDRESS ON FILE
ZIMMERMAN CONSTRUCTION                 8 VICTORIA DR BELEN NM 87002
ZIMMERMANN, MATTHEW                    ADDRESS ON FILE
ZINCK, MEGAN                           ADDRESS ON FILE
ZINDA GROUP LLC                        201 4061 LEXINGTON AVE N ARDEN HILLS MN 55126
ZINGARO & CRETELLA, LLC                1087 BROAD STREET BRIDGEPORT CT 06604
ZIOBROWSKI APPRAISALS                  1 NORTH SECOND STREET CHAMBERSBURG PA 17201
ZIONS FIRST NATIONAL BANK LEGAL        SUPPORT VOD DEPT UT UTSC 9073 1875 S REDWOOD RD SALT LAKE CITY UT 84104
ZIPCO CONTRACTING INC.                 4110 N CORRINGTON AVE KANSAS CITY MO 64117-1678
ZIPINFO.COM                            230 N TRANQUIL PATH DR THE WOODLANDS TX 77380
ZIRPOLO INSURANCE AND                  TRAVEL INC 13 MAIN ST BUTLER NJ 07405
ZITO INS                               8339 TYLER BLVD MENTOR OH 44060
ZIUR CONTRACTING INC                   4774 BUTTERBOUGH AVE ORLANDO FL 32829
ZIXIAO CHEN                            MICHAEL BEEDE, ESQ. THE LAW OFFICE OF MIKE BEEDE, PLLC 2470 ST. ROSE PARKWAY,
                                       SUITE 307 HENDERSON NV 89074
ZIZZI CONSTRUCTION LLC                 4835 LAFITTLE CT PORT ALLEN LA 70767
ZLC, INC                               2300 N BARRINGTON RD. SUITE 400 HOFFMAN ESTATES IL 60169
ZM CONTRACTOR, INC.                    ESTANCIAS DE SAN FERNANDO B-33 CALLE 4 CAROLINA PR 00985-5213
ZOHAREL QUINN                          310 W 116TH ST CHICAGO IL 60628
ZOLL, ALEXIS                           ADDRESS ON FILE
ZOLTAN KURUCZ AND LINA                 KURUCZ 9547 LAKE SERENA DR BOCA RATON FL 33496
ZONIES, LAUREN                         ADDRESS ON FILE
ZOOK QUALITY BUILDERS                  JONATHAN Z STOLTZFUS 2071 KIRKWOOD PIKE KIRKWOOD PA 17536
ZOPPO INS AGENCY                       142 ROUTE 23 N POMTON PLAINS NJ 07444



Epiq Corporate Restructuring, LLC                                                                 Page 1399 OF 1400
                                            Ditech Holding Corporation
           19-10412-jlg   Doc 142       Filed 03/01/19   Entered
                                                    Service List 03/01/19 23:22:57           Main Document
                                                    Pg 1425 of 1490
Claim Name                               Address Information
ZREC LLC                                 PO BOX 1348 HUNTERSVILLE NC 28070
ZROOFING & ARACELLI &                    RAFAEL LOPEZ& K&E GARCIA 2498 WEST 3 CT HIALEAH FL 33010
ZUBER, MISTY                             ADDRESS ON FILE
ZUBERO INS GROUP II LLC                  9825 MARINA BLVD BOCA RATON FL 33428
ZUCKER, GOLDBERG & ACKERMAN LLC          200 SHEFFIELD STREET, SUITE 101 MOUNTAINSIDE NJ 07092
ZUEHLKE, KATHLEEN                        ADDRESS ON FILE
ZULLO & JACKS, LLC                       83 MAIN STREET P. O. BOX 120748 EAST HAVEN CT 06512
ZURICH                                   P O BOX 3187 MILWAUKEE WI 53201
ZURICH AMER INS IL                       P O BOX 4037 SCHAUMBURG IL 60196
ZURIK, TODD                              ADDRESS ON FILE
ZURN PLY ROOFING LLC                     PO BOX 3745 BOULDER CO 80307
ZURN, CHRISTOPHER                        ADDRESS ON FILE
ZUZOLO LAW OFFICES LLC                   700 YOUNGSTOWN-WARREN RD NILES OH 44446
ZWEBER, CHRISTOPHER                      ADDRESS ON FILE
ZWIERZ, DARA                             ADDRESS ON FILE
ZWOLLE TOWN                              ZWOLLE TOWN - TAX COLLEC BOX 1038 ZWOLLE LA 71486
ZYTEK ROOFING                            145 STEEPLECHASE DR MCDONOUGH GA 30252




                                  Total Creditor count 66675




Epiq Corporate Restructuring, LLC                                                                   Page 1400 OF 1400
19-10412-jlg   Doc 142   Filed 03/01/19 Entered 03/01/19 23:22:57   Main Document
                                     Pg 1426 of 1490




                                 EXHIBIT G 
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1427 of 1490
Claim Name                            Address Information
ABBEE, JUDITH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ABDELSHAFY, MAHMOUD                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ABELSETH, SHANNA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ABRAMOWITZ, LANE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ABRIL, CARMELA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ACEVEDO, VIVIAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ACIERNO, EDWARD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ACOSTA, CORINNA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ACOSTA, CYNTHIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ACUNA, LEEANN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADAMS, BETHANY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADAMS, CLEVELAND                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADAMS, DONNA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADAMS, JILL                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADAMS, KATHERINE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADAMS, LASHONDA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADAMS, MORGAN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADAMS, RENEEDRA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADAMS, SANNA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADAMSON, RYLIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADDUCE, ALFRED                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADISA, DIANE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADKINS, VIRGINIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ADLAM, SUSAN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AGEE, SHAWN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AGRE, BRIAN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AGUIRRE, GERARDO                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AGUSTIN, LIWLIWA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AKINDUMILA, AYOKUNLE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AKTER, SULTANA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AL-TIMEEMY, QUTEIBA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALBA, MICHAEL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALBANO, BENJAMIN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALBOR, DIANE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALDERSON, HEIDI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALEXANDER, CHANEL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALEXANDER, CLEO                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALEXANDER, LATREIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALEXANDER, SANDY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALEXANDER, SHANTIL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALEXANDER, YOLANDA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALLEN, AMY                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALLEN, CYLVANIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALLEN, DEERIKA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALLEN, ELTONYA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALLEN, GREG                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALLEN, JANDA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALLEN, KAREN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALLSEN, SARAH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                 Page 1 OF 62
                                       Ditech Holding Corporation
          19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                Service List 03/01/19 23:22:57        Main Document
                                                Pg 1428 of 1490
Claim Name                          Address Information
ALMAZAN, VERONICA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALSTON, BRAHIN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALTHAUS, ERIC                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALTIMARI - BATCHELOR, AMANDA        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALURI, SRIVALLI                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALURI, VENKATA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALVAREZ, DAMARIE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALVAREZ, MARIO                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALVAREZ, UMARI                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ALVERSON, MARSHA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AMBOS, CHARLES                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AMBROSE, KHALIN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AMERSON, KENNITH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AMIC, ANGELA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AMIC, MICHAEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AMICO, ANTHONY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AMORIELLO, FRANK                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AMROMIN, SERGEI                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AMUNDSON, GRETCHEN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AMUNDSON, TYLER                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANAYA, DAVID                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERS, MARCUS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERSEN, SHEA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERSON, DONNA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERSON, HEATHER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERSON, JAMES                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERSON, OLIVER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERSON, PHERNITA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERSON, REBECCA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERSON, RUTH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERSON, RYVER                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERSON, SONYA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANDERSON, STEVEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANGUIANO, ANTHONY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ANIMASHAUN, LA JUAN                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
APPIAH-KYEREMEH, STELLA             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
APPIOTT, DAVID                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
APPLE, SAMANTHA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARAUZA, JO-ANN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARBERRY, WILLIAM                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARCHIE, JOSEPH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARDEN, SUZANNE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARDISSONO, DEVIN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARGUETA, CINDY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARGUETA, GABRIELA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARMAN, MELISSA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARMENTROUT, BRYENT                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARMSTRONG, AMANDA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARMSTRONG, JERRY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                               Page 2 OF 62
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1429 of 1490
Claim Name                           Address Information
ARNESON, MARY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARNOLD, CHRIS                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARNOLD, MARKCUS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AROCKIARAJ, JULIAN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARRETCHE, NICOLE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ARUMUGAM, PRABHU                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ASK, JOHN                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ASNICAR, MIRANDA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ASSEFAW, YONATAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ASUNCION, MICHAEL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ATHERTON, MAUREEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ATKIN, MICHELLE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ATKINSON-ROACH, LINDA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ATTACK HIM, CHERISE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ATWOOD, CHADLEY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AUE, JENNIFER                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AUSTIN, GREGORY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AUSTIN-DOYLE, REANNA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AVERRE, KATHRYN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AVILES, KATIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AYALA, VIOLETA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
AYIERS, ANNETTE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BABBITT, MICHELLE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BABIN, DAMIAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BACA, TRISHA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BACHMORE, KARA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BACOT, ANGELA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BADSTUBNER, ANDREW                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAEZA, ELSA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAGGS, LORAINE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAHAM, KEITH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAILEY, KALIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAKER, BETTY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAKER, DENISE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAKER, DMAJUWON                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAKER, JASON                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAKER, JEFFREY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAKER, JENNIFER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAKER, NICOLE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAKER, TABRESHA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAKKE, WILLIAM                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BALDERAS, ALFREDO                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BALDEZ, ELLIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BALDWIN, HOLLY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BALENTINE, STEPHANIE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BALIN, MATTHEW                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BALL, ANECIA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BALSAMO, MARISSA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BALSAVICH, DANA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 3 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1430 of 1490
Claim Name                         Address Information
BANDIN, FERNANDO                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BANGS, DAVID                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BANKER, COURTNEY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BANKHEAD, XAVIAR                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BANKS, ALEXANDER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BANKS, DEBBIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BANNISTER, MICHELLE                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BANNISTER, SHARON                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARBOSA, VANESSA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARCENAS, DINAH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAREFIELD, RENONA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARGER, IRA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARKES, CHRISTOPHER                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARLIEB, SHANA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARNADA, STEVEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARNETT, SHENEKA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARNO, JAMI                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARRON, COLLEEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARTELS, CAROL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARTH, DARYL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARTLEY, KENT                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BARTON, STEPHANIE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BASHWINGER, MELISSA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BASORIA-PEREZ, SERGIO              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BASS, CASSANDRA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BASS, SHAUNZ                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BATCHELOR, DUSEAN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BATES, ALICIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BATES, MARY-CLARE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BATISTE, PHYLLIS                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BATTIGE, JOEL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BATTLE, KHENITA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BATUSHANSKY, LEV                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAUTE, DANIEL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAUTISTA, EDDIE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BAXTER, STEPHEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BEALER, SHONTA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BEAMON, BRESHEL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BEATTY, ELLIOT                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BEATY, LAQUANDA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BECERRA, JUAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BECKER, SCOTT                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BECKMAN, PAUL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BELCHER, JUSTIN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BELL, ANTHONY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BELL, VICTORIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BELLAMY, JERE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BELTON, MARGARET                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BELTRAN, MONIQUE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                              Page 4 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1431 of 1490
Claim Name                            Address Information
BELTRAN, VANESSA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BENAVIDEZ, JOSE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BENDER, MONIQUE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BENDRIOUECH, OTMAN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BENFER, KEVIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BENJAMIN, KIMBERLY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BENJAMIN, SOLOMON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BENNETT, ARIEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BENNETT, KELLI                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BENNETT, TREMIRA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BENSON, BARBARA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BEREZIAK, LISA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BERGSTROM, PAULA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BERNARD, ANGEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BERNARD, LORA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BERNARD, MATTHEW                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BERNDT, KATHERINE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BERRING, GERSHOMA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BERRY, LEE                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BERTHOLD, KEITH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BESSENT, CHARLES                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BETSON, CHRISTOPHER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BETTS, JADEN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BEUTEL, TODD                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BEWLEY, JAKE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BHATIA, MONICA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BICKEMS-CULBERSON, DAMIEN             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BIDDLE, WILLIAM                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BIGHAM, CORRONETTA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BILLION, MITCHELL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BINDER, CORY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BINYOM, FLORENT                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BIRD, DAVID                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BISHOP, ANDRE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BITSUI, RENAE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLAIN, ENRIQUE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLAIR, JENNY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLAKE, DONNA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLAKNEY, ROCHELLE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLANCHARD, ALLAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLANCHARD, LAWRENCE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLANCHARD, MELISSA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLASKO, MARK                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLEYMAN, OLEG                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLOCK, SARA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLOCK, TODD                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLOOM, JANE                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLOOR, CHRISTIAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLOSE, SCOTT                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                 Page 5 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1432 of 1490
Claim Name                            Address Information
BLOUNT, MICHAEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLOWE, MONIQUE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLUFORD, GAYLA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLUHM, RORY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BLUM, AARON                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BODELL, EMILY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BODEN, NICOLE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOGANY, PAMELA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOGGS, KORIA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOLDUC, MAUREEN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BONCZAK, MICHAEL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BONETT, TAMMY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BONEWALD, GLORIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BONIFAS, JOSIAH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BONILLA SERRANO, SULEYKA              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOOKER, JONAH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOOTH, MATTHEW                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOOZ, KATHRYN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BORIE, LINDA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BORN, EDWARD                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOSSERT, CASEY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOSTON, ALISA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOSTWICK, TEANNA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOUCHER, ORALEE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOUDREAUX, TERESA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOUREN, AMY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOURGEOIS, MICHELLE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOUTIN, SARAH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOWLING, KAREN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOX, GABRIELL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOYES, THOMAS                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOYLAN, KRISTIN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOYLE, CHRISTOPHER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BOYUM, MARIBETH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRABEC, DANIEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRADDOCK, MARY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRADFORD, TAMMY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRADFORD, THERESA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRADFORD, ZACHARY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRADY, SUSAN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRAGG, TIA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRAND, STEPHANIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRANDON, MANDY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRANTLEY, SHAMEKA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRASILE, TERRA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRASSARD, NANCY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRATKOVICH, MEGAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRATTON, DAVID                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRATTON, TAMIEKA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                 Page 6 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1433 of 1490
Claim Name                         Address Information
BRAXTON, JASON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRAY, AARON                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BREAUX, ASHLEY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRECHT, TIMOTHY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BREES, JENNIFER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRELAND, CARLILE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BREWTON, MAURICE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BREZNIAK, REBECCA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRICENO, ANDREA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRICKER, DAVID                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRIDGES, AMBER                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRILEY, GEORGIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRINK, WARREN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRISCO, SHUNNIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRISKEY, DAVID                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROADDUS, SABRINA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROADHEAD, ARLENE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROCK, BROOKE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROCK, KAKIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROMELKAMP, DANIEL                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROOKES, CHRISTRIA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROOKS, PAMELA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROOKS, SHANNELL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROOKS, SHUNTA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROOMER, KEITH                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROOMER, MELINDA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROOMFIELD, TENE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, ADAM                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, AMBER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, BRENT                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, BRITTANY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, CARLA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, CARLA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, COLLEEN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, DARRELL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, DOREEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, JEANETTA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, JESSICA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, LURRE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, SANDRA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, SCOTT                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, SHAMEKA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, SHANECKA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, SHILAY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN, SUZANNE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWN-GROSSMAN, TINA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWNELL, JULIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BROWNLOW, KRYSTAL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRYANT, GERALD                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                              Page 7 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1434 of 1490
Claim Name                            Address Information
BRYANT, KINDRA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRYANT, LAKAYIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRYANT, RICHARD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRYANT, ROBIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRYANT, STEVEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BRYSON, KAREN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUCHAR, MAUREEN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUCHOLZ, SHAWN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUCK, TARA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUCKLEY, LINDY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUDDO, YVONNE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUETTLER, GERALD                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BULMAN, RUSSELL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUMM, MANDY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUNAG, MICHAEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUREK, ALMA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BURGESS, PEGGY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BURLAZA, BRIAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BURNS, CECELIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BURNS, MONICA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BURROUGHS, TAMMIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BURSTEIN, MARTIN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BURT, CAROL                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BURTON, CARL                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUSIER, MARILYN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUSSE, SHANE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUTLER, LISA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUTLERDAMTO, BARBARA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUTTRAM, DARIN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BUUCK, DEBRA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
BYRD, LEON                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CABARAVDIC, MULIJA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CABRERA, MARIO                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CACERES, CARLOS                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CADE, NEKEYDA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAETANO, EVELYN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAHILL, DENNIS                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAHILL, JAMES                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAHILL, JOAN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAKE, ANGELA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CALABRIA, PETER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CALBERT, JOSEPH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CALHOUN, STEPHEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CALHOUN, SUSAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CALLENDER, TRACIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAMACHO, RONALD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAMERON, LEI                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAMERON, PAUL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAMPBELL, THEODORE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                 Page 8 OF 62
                                       Ditech Holding Corporation
          19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                Service List 03/01/19 23:22:57        Main Document
                                                Pg 1435 of 1490
Claim Name                          Address Information
CANCEL, JOAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CANCELLIERE, JEFFREY                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CANIDATE, JENAYA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CANNAROZZI, KATRINA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CANNON, PATRICK                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CANTIN, ASHLEY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CANTWELL, EAMON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAPERS, APRIL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAPPADONA, STACIE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAPRA, JOHN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARASSAI, NANCY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARLSON, MILLINEA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARMAN, TERRY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARNEVALE, MATTHEW                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARRANZA, NICOLE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARRASCO, ASHLEE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARREON, PAUL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARSTENSEN, SCOTT                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARTER, JERMAINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARTER, SUSAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARTER, TARSHA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARTER, VALERIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARTHAN, DONIESHA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CARUSO, OLGA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CASE, BRANDY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CASSEL, JAMES                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAST, FAVIAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAST, KENNETH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAST, TYERRA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CASTELLANOS, VANESSA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CASTILLO, DAVID                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CASTILLO, FRANCISCA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CASTILLO, MEGAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CASTRO, VALERIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CATALAN, PERLA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CATONA, JOHN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CATUARA GARCIA, CRYSTAL             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAVANAUGH, MICHAEL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CAVAZOS, MICHELLE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CECALA, JOSEPH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CELESTINE, SANTECIA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CELIS, ANDREW                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CERMINARA, ANTHONY                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CERRONE, THOMAS                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CERRUTI, VALERIE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CERVANTES, CRUZ                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHAMBERLIN, BARI                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHAMBERS, COREY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHAMBERS, KELSEY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                               Page 9 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1436 of 1490
Claim Name                            Address Information
CHAMBERS, SAMUEL (KEITH)              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHAMBLISS, TAMIKA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHAMPION, TONIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHAPLIN, GLORIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHARLTON, TRAVIS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHARWAT, ANDREW                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHATURBEDI, RITESH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHAVIS-CHRISTOPHER, TONILYNN          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHEATHAM, MALIK                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHELF, BARTON                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHEN, JING                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHENAULT, JONATHAN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHENEY, ZACKARY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHICHKIN, DENNIS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHICOINE, ROSEMARY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHIODO, DAVID                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHIPPS, RYAN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHRISTENSEN, CHRISTINA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHRISTIAANSEN, BRENT                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CHU-ELALAMI, BERNADETTE               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CILNY, CHARLES                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CINA, JILL                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CINAC, ALMIN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLAFLIN, RICHARD                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLAIBORNE, COLIN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLARK, ALAN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLARK, CHRISTOPHER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLARK, JENNIFER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLARK, KIM                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLARK, SHAWNA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLARK, STEPHEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLAY, ANTHONY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLAYTON, YVETTE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLEMENT, BRIANNA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLERKIN, MARK                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLICK, DEANNA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLINE READER, SHEILA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CLUTTER, DONNA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COBB, ASHLEY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COBB, LANA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COCKRUM, AMY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CODY, MICHAEL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COFFING, GREGORY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COFFMAN, APRIL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COGAN, KEVIN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COIA, KIMBERLY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLANERI, JOANNA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLASANTO, BERNADETTE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLE, JEFFREY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 10 OF 62
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1437 of 1490
Claim Name                           Address Information
COLE, TIFFANIE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLEMAN, GARY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLLASO, JOHNATHON                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLLETTA, JEFFREY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLLIER, KRISTIN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLLINS, CORINE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLLINS, EVAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLLOPY, JOSEPH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLTON, CYNTHIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLUMBUS, CAIRO                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COLWELL, SAM                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COMMALE, DAVID                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COMPIAN, DESIREE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COMPTON, COLLEEN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CONLEY, JUSTIN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CONN, CHEYENNE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CONNELL, NOEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CONNOLLY, KYLE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CONOVER, CAROL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CONROY, LAURA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CONS, MARIA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CONSTANTINE, WELLS                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CONVERY, MICHELE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CONWELL, ANITA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COOKSON, TRAVIS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COONEY, KELLY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COOPER, AMY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COOPER, DIONNE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COOPER, TAMORROWI                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COPELAND, ARTEZ                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CORDON, CEASAR                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CORDOVA, REYNA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CORLEY, ERIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CORNEJO, ELEONORA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CORNELL, JUSTIN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CORNELL, KYLIE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CORNELL, SETH                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CORRALES, LUZ                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CORREIA, DONNA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CORRICK, PAMELA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CORTEZ, KATHLEEN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COSBY, SHETIKKA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COSSE, JENNIFER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COSTA, SANDRA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COUEY, MIKAELA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COUGHLIN-CELAYA, KELLY               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COUGHLIN-CELAYA, TIFFANY             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COULTON, DONNA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COURSEN, GENA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                               Page 11 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1438 of 1490
Claim Name                            Address Information
COURTNEY, ADRIENNE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COVARRUBIAS, OLIVIA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COVARRUBIAS, RHEYANNE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COWARDS, KENYA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COWLEY, DENNIS                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COX, CLARA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COX, JOSHUA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COX, MICHAEL                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
COX, MICHAEL                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRAIG, DONNA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRAIGHEAD, RONNIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRANE, RICHARD                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRAPARO, JOHN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRAWFORD, BOBBI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRAWFORD, JESSICA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRAWFORD, JUDITH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRAWFORD, SYLVIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRAWFORD, TANYA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRAYTON, CHAD                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CREAMER, TAMMY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CREED, TODD                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRESWELL, VALYNCIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CREWS, JOLITA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRONE, MELINDA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CROOMS, KIERA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CROUSE, JAMES                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CROUSE, LINDA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CROW, PATRICIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CROWDER, GAIL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CROWL, MICHAEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CRUZ, RAFAEL                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CUELLAR, TIFFANY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CULBREATH, GARY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CULHAM, JAMIE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CULL, KRISTEN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CUMMINGS, RASHIDA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CUMMINGS, TINA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CUMMINS, YOLANDA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CUSTARDO, VICTOR                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CUSTER, STEVEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
CUTLER, CAITLIN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
D ALONZO, CAROLINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DACQUISTO, GEMMA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAGGETT, REGINALD                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DALE, HOLLY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DALEUS, LISA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DALEY, MARYANN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DALY, KAREN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DANAHER, SYLVIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 12 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1439 of 1490
Claim Name                         Address Information
DANG, TRUONG                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DANIELS, AMY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DANSEGLIO, HEIDEMARIE              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DARDEN, DONNA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DARRINGTON, DANAIJAH               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DARTAGNON, JOHNATHAN               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DARTT, JASON                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DARU, SHAMIK                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DATILUS, SABINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DATTILO, JANET                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAULETIYAROV, ABAY                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAVIDSON, RHONDA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAVIES, PEGGY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAVIS, AUSTIN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAVIS, BESSIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAVIS, BRITNEY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAVIS, CASSANDRA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAVIS, DOROTHY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAVIS, JOHN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAVIS, MELISSA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAVIS, WYATT                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAVIS-MILLER, KAYCE                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAWKINS, PATRICK                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DAY, RICHTONDRA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DE CASTRO, IRINEO                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DE LA CRUZ, DIANNA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DE LA CRUZ, RUBEN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DE LA TORRE, JULIO                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DE ROSA, LISA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DE SOUZA, YVES                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEANER, AARON                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEBARROS, KIMBERLY                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEBOER, CALLIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEBOER, JONATHAN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEBRULE, SUZANNE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DECARVALHO, JULIANO                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DECOSTA, SOPHIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEDIK, LAUREN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEFILLIPPO, JAMES                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEGENER, JARED                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEHAVEN, ROBERT                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEHN, DONALD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEHNER, KATIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEISS, STEVEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DELA GARZA, VICTORIA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DELAURENTIS, DENISE                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DELEON, JENNIFER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DELMAR, MARIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DELUCA, DAYNA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 13 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1440 of 1490
Claim Name                            Address Information
DEMAR, RENEE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEMERY, SANDRA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DENNY, KINDRA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DENSON NELMS, VONEDRA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEREWAL, KRISTOPHER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DERRICK, STEWART                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DESAULNIERS-BARCZEWSKI, ANNETTE       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DESILVA, ELIZABETH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DESTASIO, JOSEPH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DETERS, JEFFREY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEVAULT, ANDONEE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEVIN, JONATHAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DEVORE, DAVID                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DI GIACOMO, CARMINE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIAMOND TSCHANZ, BARBARA              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIAZ, AMANDA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIAZ, BRETT                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIAZ, DELPHINE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIAZ, ROSEANN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIBATTISTA, JAMES                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DICICCO, CHRISTOPHER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DICKSON, THOMAS                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIEHL, MARK                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIEHL, ROY                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIEHL, YANA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DILJOHN, PETAL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIMARTINO, SUSAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIMES, BARBARA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIPIETROPOLO, EMILY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DISALVO, DOMINIC                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DITNES, KATHRYN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIXON, CRAIG                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIXON, MARCIA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIXON, SHARMORA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DIXON, STEVE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DO, HUY                               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOBESH, CELESTA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOBSON, KAVONNAH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOBYNES, BRENDA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DODSON, SHEREECE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOHMAN, JESSICA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOKOS, ANDREW                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOMINGO, MYLA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOMINGUEZ BENCOMO, MARIA              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOMINGUEZ, ESTHER                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DONAHEW, JAMES                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DONALDSON, JEANINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DONDAPATI, RAJENDER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DORAN, VINCENT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 14 OF 62
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1441 of 1490
Claim Name                           Address Information
DORATT, PATRICIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOSS, JUSTIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOTSON, AMANDA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOTSON, TIFFANIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOUCET, GENE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOUGLAS, PETER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DOYLE, ZANE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DRAKE, SABRINA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DREHER, JAIME                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DROPPERS, BRITTANY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DROWN, ROBERT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DRUCKER, VERONICA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DUARTE, YOLANDA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DUBISKY, JOHN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DUFFEE, CRISPIN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DUFFY, CAROLYN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DUGAR, ARCHANA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DUGGAN, CHATERA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DUKES, LEPKETIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DULIN, MICHAEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DUMLER, GEORGE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DUNKER, MIKAYLA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DUNKERSON, MARISELA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DURAN, ROSAURA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DURRANI, HINA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DVORAK, CHRISTINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DYCZEK, NIKKI                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
DZABIC, EDIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EA, JULIE                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EAGLE, JAMES                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EBRON, LANCE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EDGEWORTH, ZAKEYA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EDMONDSON, CYNTHIA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EDWARDS, MICHAEL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EFKOWITZ, DONNA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EHLERS, DYLAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EHLY, JAMIE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EID, KRISTYNE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EISENSMIDTS, JOANNE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EL FIKI, HUSSAM                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ELALAMI, MOHAMMED                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ELDER, YOLANDA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ELIZONDO, PABLO                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ELLIS, DENARIAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ELLSWORTH, KIMBERLY                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ELUL, ARIEL                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EMERSON, MARY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ENAMA, KYLE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ENGEL-MCMAHON, KALIN                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                               Page 15 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1442 of 1490
Claim Name                            Address Information
ENGLAND, LETICIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ENGLISH, RICHARD                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EPPOLITE, LEWIS                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ERB, LARRY                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ERDMANN, TARA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ERICKSON, JOSEPH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ERLANDSON, ALEXANDER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ERMILIO, ANDREW                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ESCOBAR, JOANN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ESCOFFERY, NADINE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ESHAK, ELIAS                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ESPINOZA, MONICA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ESQUEDA, SANTIAGO                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ETAME, ARMAND                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ETHRIDGE, NICOLE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ETIENNE, CHRISTIAN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EVANS, AHMAD                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EVANS, CARLIANO                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EVANS, CHRISTINA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EVANS, KELLY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EVANS-HARMATUK, MARGARET              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EVE, JASON                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EVERLINE, JACQUELINE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
EYCHIS, DMITRIY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FABARO, GRYSELL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FAIMAN, DENISE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FAIRBANKS, CHAD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FALKOV, ELLA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FANCHER, LOGAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FANE, MARIBEL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FANTOZZI, SUSANN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FARLEY, JUSTINE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FARMER, JESSICA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FARMER, NIKEERA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FARRELL, BARBARA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FARRELL, SHELBI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FARREN, LOUIS                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FARRER, ELEANOR                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FATTORE-BROZEK, ALICIA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FAULKNER, JUDITH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FAUSET, TANYA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FEAGINS, CHERISE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FEASTER, NORMAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FEATHERSTON, EDITH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FEENEY, RYAN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FELIX, JENNIFER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FELIX, THOMAS                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FELKER, RENEE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FELSOT, TANYA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 16 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1443 of 1490
Claim Name                         Address Information
FERENCY, SHAWN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FERGUSON, DANIELLE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FERNANDEZ, JORDYN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FERNANDEZ, MARIELENA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FERREIRA, FLORBELA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FETERL, ALEXANDRA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FETTERMAN, JAMES                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FIELDER, ERICA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FIELDER, STERLING                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FIELDS, KATHERINE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FIERROS, ALAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FIGUEROA, DEBORAH                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FIGUEROA, PAULINE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FINKENBINDER, LISA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FINLAYSON, RACHEL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FINNIGAN, WILLIAM                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FIORENZA, JOANNE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FISCH, ESMERALDA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FISCHER, DARIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FISCHER, LESLIE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FISH, JAYDEEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FISHER, CHERYL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FISHER, STACY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FITZPATRICK, RYAN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLEMING, GRACE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLEMING, RACHEL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLEMING, TALISA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLETCHER, CASEY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLETCHER, SHILETHA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLEXMAN, JENNY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLORES, DANIEL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLOWERS, BARBARA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLOWERS, HEZEKA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLOWERS, LYNNA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLOWERS, MINERVA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLOYD, JAYME                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLOYD, MICHELE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLYNNE, LESLIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FLYNT, KIMBERLEY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOARD, MELVIN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOGEL, DARLENE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOL, CARINE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOLEY, MARK                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOLLIS, DIANNE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FORD, ANTOINE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FORDHAM, MICHAEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FORNOS, ERICA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FORT, MIETTA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FORTIN, LUCINDA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 17 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1444 of 1490
Claim Name                         Address Information
FORTUNE, ANDREW                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOSTER, DEMETRIUS                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOSTER, RAQUAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOSTER, SHANAE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOUNTAIN, DALE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOWLER, ASHUNTAY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOX, CONSTANCE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FOXSON, IRINE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FRANCIS, JAMMAHL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FRANCIS, JANET                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FRANKE, SCOTT                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FRANKLIN, CAROL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FRANKLIN, RICHARD                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FRASIER, JAMES                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FRASIER, VERONICA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FRATERRIGO, MICHELLE               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FRAZIER, ROXANN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FREED, KAREN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FREEL-QUINA, SHARON                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FREEMAN, DEBORAH                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FREEMAN, ERICKH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FREEMAN, MEREDITH                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FREEMAN, RAQUEL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FREESE, GREG                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FROEHLING, ERIC                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FRY, ANDREW                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FUGARINO, PATRICIA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FUHRMEISTER, SAMANTHA              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FUNK, CHRISTOPHER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FURMANSKY, ARK                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
FYDRYCH, DANIEL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GABALY, GWYN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GABLE, TAWNYA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GADLER, JOAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GAFFNEY, MEGAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GAGE, PATRICIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GAGLIARDI, LEIGH                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GALE, KELSEY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GALENA, DEBRA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GALLO, CHRISTOPHER                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GAMBOA, ROSALBA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GAMBOGI, DAVID                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GAMBREL, MAURICE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GANEM, ANNY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARAY, GILBERTO                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARBUTT, DORIAN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARBUTT, SYLVIAN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARCIA, ANDRE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARCIA, BRITTANY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 18 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1445 of 1490
Claim Name                         Address Information
GARCIA, DIEGO                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARCIA, ELIZABETH                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARCIA, GERARDO                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARCIA, HEATHER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARCIA, JESSICA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARCIA, PATRICIA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARCIA, SAMANTHA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARCIA, SERENA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARCIA, VERONICA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARDNER BROWN, MARY                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARDNER, GREGORY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARDNER, HAZEL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARFIAS, LAWANA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARIBAY, SYLVIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARIEPY, LORI                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARNER, WILLIAM                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GAROFALO, BRIAN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GARVIN, TEMIKA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GASKEY, DANNY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GASKINS, MICHAEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GASTON, PEGGY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GATLIN, MILDRED                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GATLIN, TODD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GAVIN, RODNEY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GAY, TERESA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GAYMON, JAMES                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GEMLO, TERRI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GENERALLY, SHANTA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GEORGE, ALYSSA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GEORGE, BETHANY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GEORGE, CARLYE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GEORGINI, CHONGIN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GERBER, WILLIAM                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GERLACH, LORI                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GHERARDI, VINCENT                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIAMPORCARO, PETER                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIANGOBBE-COLE, EMMA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIANNONE, PHILLIP                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIBBONS, JESSICA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIBBS, CANDACE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIBBS, CLAY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIBSON, ARTHUR                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIBSON, ROSEMARY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIBSON, RYAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIBSON, SYDNEY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIES, CHRISTOPHER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GILBERT, JARED                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GILES, CARMELITA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GILLEN, JENNIFER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 19 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1446 of 1490
Claim Name                         Address Information
GILMER, CINDY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GILMORE, REKIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIMBEL, TRAVIS                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GINGERICH, LINDA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GINSBACH, CRYSTAL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIOELLO, JANET                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GIORLANDO, SALVATORE               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GISH, DEANNA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GLAD, CYNTHIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GLASCO, TAJA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GLENN, CARL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GLENN, JENNIFER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GLICK, JEREMY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GLICKMAN, SARA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GLOVER, GERALD                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GODFREY, ETON                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GODSIL, MILISSA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOEL, AKHIL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOERLICH, LISA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOINGS, NANCY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOLDFARB, ROBERT                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOLDSMITH, JERRY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOMEZ, JESSICA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GONCALVES, NANCY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GONCHER, LIANE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GONSER, JACQUI                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GONZALEZ, ALEJANDRO                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GONZALEZ, CHRISTOPHER              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GONZALEZ, EMMANUEL                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GONZALEZ, JOANNE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GONZALEZ, VALERIA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOOCH, ASHLEY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOOD, KEVIN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOODMAN, SHELICIA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOODWIN, BETTY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOODWIN, MELINDA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOOSBY, BRENDA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GORDON, ERICA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GORNTO, ERIN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOSCH, STACY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOSS, CINDY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOSTEBSKI, NICOLE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOTTSHALL, EDGAR                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOURDE, CYNTHIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOWDRU, DHANANJAYA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOWDY, CRYSTAL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GOZUM, CHARMAINE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRABER, JOHNATHAN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRABER, NICHOLAS                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 20 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1447 of 1490
Claim Name                            Address Information
GRABHER, KIMBERLY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRAHAM, LATOYA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRAHAM, SARAH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRANADOS, JUNELLE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRANADOS, VERONICA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRANJA, MARIA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRANT, BRANDI                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRANT, CHARLES                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRANT, DAIMION                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRANT, DARRYL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRANT, KEIMYA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRASSO, BRIANA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRATER, JANICE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRAVES, GENEVA-JEWEL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRAY, ANTHONY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRAY, ERIC                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRAY, JEANELLE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREBE, BETTY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRECH, CRISTINA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREEN, CHRIS                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREEN, DARIAN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREEN, DYNELL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREEN, HAROLD                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREEN, JOSEPH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREEN, MICHELLE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREEN, TONYA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREENE, BRITNEY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREENE, SHANTELL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREER, COLLEEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREIGG, FANDENIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRESKO, CHELSEY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GREZIK, MICHELE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRIFFEN, MARY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRIFFIN, JR., CLOYD                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRIFFIN, MATTHEW                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRIFFIS, JULIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRIFFITH, ASHLEY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRIMES, WILLIAM                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRISHAM, BRYAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRISWOLD, JASON                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GROH, GAIL                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GROHS, JASON                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GROSSLEY, TAMECA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GROSSO, TIMOTHY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GROVER, MARY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRUPPO, NATASHA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRYGOR, JOSHUA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GRZESKIEWICZ, THERESA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GUARRACINO, NICHOLAS                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 21 OF 62
                                          Ditech Holding Corporation
             19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1448 of 1490
Claim Name                             Address Information
GUEVARA, BRENDA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GUEVARA, JILLEANNE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GUILLAUME, BAUDELAIRE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GUISE, SCOTT                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GULLO, STEVEN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GURNEY, LANDIS                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GURULE, LESLIE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GUSTAFSON, STEPHANIE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GUTHMAN, MARCUS                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GUTIERREZ, CELINA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GUTIERREZ, JOSE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GUTIERREZ- YBARRA, JESSICA             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
GUZMAN, PATRICIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAAS, GENE                             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAAS, JOHN                             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HACHEY, STEVEN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HACKER, MALLAYNDA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HACKETT, JANEECE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAGANS, LARASHEAL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAGEBOCK, JOHN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAGEN, DUSTY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAGER, BARBARA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAHN, REBECCA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HALE, DENNIS                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HALEY, SUSAN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HALIM, JEFFREY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HALL, AMBERLYNNE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HALL, CHARLOTT                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HALL, IMANI                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HALL, KENDRA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HALL, WALTER                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAM, RONNIE                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAMILTON, AARIKA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAMMONDS HOOBLER, ANDREA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HANAPEL, TIMOTHY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HANES, BONNIE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HANKINS, FELICIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HANKS, JOEL                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HANN, SANDRA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HANNAH, ALEXIS                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARBAUGH, DAVID                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARBES, JASON                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARBESON, STEFANIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARBISON, KWANELL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARDWICK, BRADFORD                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARDY, BRYNNE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARGROVE, ANAMISCHA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARPER, FELICIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARPER, JEFFREY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                 Page 22 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1449 of 1490
Claim Name                            Address Information
HARPER, JOHN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARR, HEATHER                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARRIS, DANIELLE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARRIS, JANE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARRIS, LISA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARRIS, MITCHELL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARRIS, ROBIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARRIS, SHERRIE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARRIS, TERESA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARRIS, WHITNEY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARTMAN, MICHAEL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARTMAN, SCOTT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARTON, DANAYIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARVEY, MORRIS                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HARWELL, JUSTIN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HASLEY JR, MILTON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HASSETT, JOHN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HATCH, LAURIE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HATFIELD, DAVID                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HATTEN, LISA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HATTON, TIMOTHY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAUGE, JOHN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAUGO, TIMOTHY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAUSEMAN, CHAD                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAVEMAN, ROBERT                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAVENS, CHRISTY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAWKINS, SHANDRICA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAWKINS, TREY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAYES, BARBARA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAYNES, KARLISHA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAYNES, WYNNE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAYS, IVAN                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAYWOOD, DANIELLE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HAZELTON, DEANNA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEALEY, JUSTIN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEBERT, MARY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HECTOR, DEBRA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEESE, HOLLY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEFLIN, WAYLON                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEGGESTAD, MARK                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEIGH, MATTHEW                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEIMBACH, WAYNE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEINZ, KAREN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEINZEN, JAMES                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEISLER, MICHELLE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HELDERMAN, AMY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HELEOTES, AMY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HELOU, LEE                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENDERSON, CHANTE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 23 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1450 of 1490
Claim Name                            Address Information
HENDERSON, LIANE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENDRICK, MARY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENDRICKS, KIM                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENDRICKS, TYLER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENDRICKSON, MEAGAN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENDRIX, PAULINE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENNESSEY, DANIEL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENNESSEY, KEVIN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENRIQUEZ, AZHLEY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENRY, MELISSA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENRY, MELISSA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HENRY, PAMELA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HERBERT, CATHE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HERGES, MICHAEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HERMAN, SARA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HERNANDEZ, ALISON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HERNANDEZ, ALONSO                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HERNANDEZ, FLORENTINO                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HERNANDEZ, HEATHER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HERNANDEZ, NICHOLAS                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HERNANDEZ, NORMA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HERNANDEZ, ROBERTO                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HERNANDEZ, SYLVIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HESLOP, SONEIKA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HESS, RYAN                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HESSENTHALER, ROBERT                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEWITT, ADAM                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HEWITT, APRIL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HICKERSON, ROSALYN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HICKS, CATHERINE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HICKS, CONSUELA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HICKS, GERALD                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HIGGINS, CHRISTINA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HILL, ADAM                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HILL, BRANDON                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HILL, NICHOLAS                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HILL, SHARON                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HILL, STEFANIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HILL-RUSSELL, JUSTIN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HINDIN, DAVID                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HINES, EILEEN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HINES, KEISHAWNDA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HINOJOSA, ERIKA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HINTON, CARMEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HIPP, LAWRENCE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HIRCHERT, TRAVIS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HIRMAN, DAWN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HO, JACQUELINE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOANG, SON                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 24 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1451 of 1490
Claim Name                            Address Information
HOBBIB, PATRICIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HODDER, CLINTON                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HODGE, MARIA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HODGES, MICHAEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOFFMAN, RONDA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOFFMAN, SCOTT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOGER, VICTORIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOLLIDAY, LASHAWN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOLMES, ALEXIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOLMES, NANCY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOLSINGER, RONICA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOLTER, NATALIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HONES, ALANE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HONICKER, JILL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOOD, KRIS                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOPP, BRIAN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOPSON, ATIYA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HORA, ROBERT                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HORTON, DAVID                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOUSTON, KIZZY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOUSTON, SUSAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOWARD, AZIZE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOWARD, DAVID                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOWARD, DAYTAIVEIS                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOWARD, KEENAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOWARD, NATALIE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOWARD, SUZETTE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOWELL, JANET                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOWSE, KIMBERLEY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HOYT, CARL                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HROMY, JOHN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUANG, VICKI                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUBLE, BRYAN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUCKABY, BRYAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUDSON, TAQUELA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUETHER, ANTHONY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUFFMAN, JOSHUA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUGHES, KENNETH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUGHES, RENEA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HULL, BARBARA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HULSEY, AMANDA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUNT, EVETTE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUNT, TARA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUNTE, TORLISHA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUNTER, SAMANTHA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HURD, LA KENDRIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HURTADO, DAYANERE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HURTADO, EDWARD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUTCHINSON, ANDREW                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 25 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1452 of 1490
Claim Name                         Address Information
HUTCHISON, JACOB                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HUYNH, ANTHONY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
HYMAN, THERESA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
IFFRIG, KAREN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
IMSE, MERCEDES                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
INGALLS, ALEXANDER                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
INGRAM, DEANNA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
INMAN, JENNIFER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
IRISH-OIEN, SANDRA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ISAYEV, KARINE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ISCA, DIANNA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ISCA, GIOVANNI                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ISHAM, CONNOR                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ISOM, GEORGE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ISOM, GEORGE R.                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ISUFI, MIRJETA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
IVINS, FABIOLA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
IVY, ELIZABETH                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACK, SUSAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACKSON, CHERYL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACKSON, CLARENCE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACKSON, CYNTHIA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACKSON, EMERYE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACKSON, JENNIFER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACKSON, KESHUNDA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACKSON, LAWANDA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACKSON, STEPHANIE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACKSON, TANITA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACKSON, VINELLA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACKSON-LEE, MIYOSHA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JACQUES, MICHAEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JAIME, ALMA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JALOMO, JOE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JAMES, CARDELL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JAMES, TONYA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JAMMALAMADAKA, RAVI                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JAMUNAR, SATYANAND                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JANDT, BARBARA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JANG, WOOYOUNG                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JANKOWSKI, JASON                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JANSEN, HEATHER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JANUARY, RABIAH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JAUDON, JIMMY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JEFFERS, MONIQUE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JEFFERSON, NEFERTORI               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JENKINS, MICHAEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JENKINS, PATRICE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JENKINS, RACHEL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JENNERS, PATRICIA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 26 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1453 of 1490
Claim Name                         Address Information
JENNINGS, DESHANDA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JENSEN, JULIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JENSEN, LUKE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JENSEN, MARA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JENSEN, REBECCA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JEWSON, SALVACION                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JILES, RICHARD                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, AISHA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, ALIZABETH                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, ANDRAETTA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, ANDREA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, ANGELA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, AQUITA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, BRENDA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, CHARLOTTE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, DAWN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, DEJA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, ERIKA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, GLORIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, JAKWAUN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, JENNIFER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, LATOYA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, MARY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, MEGAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, NICHOLAS                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, NICOLE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, ROBBYE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, SUE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, TERESA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, THOMAS                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, TOMIKA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSON, VERNETTA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOHNSTONE, DEBRA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, BENJAMIN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, BESSIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, CARA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, CATHERINE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, DWANA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, JASON                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, JESSICA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, KENT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, MERION                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, PAMELA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, PAMELA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, QUANISHA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, SABRIYAH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, STEVE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, TAMIKA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES, TIFFANIE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 27 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1454 of 1490
Claim Name                         Address Information
JONES, TYRONE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JONES-LOWMAN, DEIRDRE              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JORDAN, BRANDON                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JORDAN, NATHANIEL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOSEPH, WISVINSON                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JOSEY, DANA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JUAREZ, SERGIO                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
JULES, BRANDY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KABINOFF, STEVEN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KABIR, SABIHA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KAELIN-BROWN, BRIDGET              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KAFKA, DILLION                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KAINZ, TIFFANY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KALENDA, MISTY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KAMEL, MARIM                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KAMM, JERRY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KANE, GRACE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KAPITANKER, GALINA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KAPLAN, HELEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KAPLAN, LEONID                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KARCHER, KIMBERLY                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KATHRANI, CHAARMI                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KAUFMAN, JACK                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KAUR, JASPREET                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KEECH, SARAH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KEETON, KRISTOPHER                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KEHRES, MICHELE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KELLAR, STEPHANIE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KELLER, WILLIAM                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KELLY, JASON                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KELLY, JOSEPH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KELLY, LAUREN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KELLY, LUISA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KELLY, MICHAEL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KELLY, ROBERT                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KELLY, SEAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KELSCH, TAMMY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KEMP, INECE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KENDRICK, PENELOPE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KENNEDY, JOHN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KENNEY, IRIS                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KERNS, MARK                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KERR, SUSIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KESSNER, GRETCHEN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KEVORKIAN, CHARLES                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KEY, JUDITH                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KEYSER, ERIN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KEYSER, JENNIFER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KHAN, RIDWAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 28 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1455 of 1490
Claim Name                            Address Information
KHAN, ZAKI                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KHANDELWAL, RAJESH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KHARE, SHILPA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KIDWAI, FARHAT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KILLIAN, GREGORY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KING, CINDY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KING, DIANNE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KING, KAREN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KING, MATTHEW                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KING, TACARRA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KING-BYOUS, TONI RICHELLE             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KINNEAR, RANDALL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KIRBY, GEORGE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KIRCHER, PATRICIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KIRKHAM, MARK                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KIRKLAND, KELLI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KITCHEN, HENRY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KITT, DIANA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KITTLE, MICHELLE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KLACAR, AIDA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KLEIN, IRINA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KLEIN, JAY                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KLEIN, LINDA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KLEIN, LISA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KLEVE, KATHLEEN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KLYNSMA, KENNETH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KMETZ, VICKI                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KNADLER, CAROLYN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KNEHR, MONICA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KNIGHT, CLAYTON                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KNIGHT, MEOSHIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KNIGHT, PAULINA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KNIGHT, TAMIKA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KNOTTS, DEBORAH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KNOWLES, TONYA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOCH, AMIE                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOEHLER, TIM                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOENIG, STEPHEN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOHLS, CORRINE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOLLO, BELKIS                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOLODIJ, DEBORAH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOM, SESIME                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KONECHNE, SHELBY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOPYLOVA, DARYA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KORKOW, CURTIS                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KORMAN, MARK                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KORNFELD, JOYCE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOSANKE, CAMEO                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOSANKE, MARK                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 29 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1456 of 1490
Claim Name                            Address Information
KOSANKE, MARK                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOSMACH, JOSHUA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOTECKI, TIMOTHY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOUPAL, SHANNON                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOVAC, STEVEN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KOVACEVIC, CINDY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KRANTZ, BARBARA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KRAUS, KENNETH                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KRAYE, MIKE                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KRULL, BRADLEY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KRYNSKI, MARY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KUBALA, JOHN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KUBES, CARRIE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KULAK, NATALIYA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KULSCAR, CARLEEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KUMAR, GOKUL                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KUO, CYNTHIA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KURTZ, BRIAN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KUSHMAN, MICHELE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KUSNER, KAMMI                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
KYLE, TRACY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LACROIX, ROSENA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LACROIX, SALLY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LACY, COMALITHA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAFARGUE, KURT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAGERHOLM, TODD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAIRD, DARIAN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAIRD, DEREK                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAKE, MICHAEL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LALLI, MICHAEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAMANTIA, SUSAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAMAR, WALTER                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAMB, JOHN                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAMB, LASHASKA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAMB-LINDOW, WANDA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAMMONS, KEITH                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAMOUREAUX, GABRIEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LANDAU, LISA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LANDER, JARED                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LANDIS, CHAD                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LANG, IRENE                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LANGBARTELS, DIANA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LANGDEAU, KENDRA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LARA RAMIREZ, EDUARDO                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LARKIN, BRUCE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LARSON, JAMIE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LARSON, JULIE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LASHER, MARTIN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LASTER, TRACEY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 30 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1457 of 1490
Claim Name                            Address Information
LATORRE, JOSHUA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LATORTUE, CRYSTENA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LATORTUE, DIDIER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LATSKO, JOHN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LATZKA, JENNIFER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAUER, DAVE                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAUGHLIN, MARGARET                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAURO, MATTHEW                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAWHORN, HOLLY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAWLER, LORI                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAWRENCE, KYLEE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAWSON, SHERROD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LAYER, PAUL                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LE FLORE, DENISE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEANOS, MONICA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEARY SCHULDT, CHRISTINA              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEDFORD, AARON                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEE, ANTONIO                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEE, BRANDON                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEE, CANDICE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEE, CHERYL                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEE, ONG                              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEE, RAVEN                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEE, TENG                             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEE, TONNETTA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEESON, JEREMIAH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEFEVRE, SEAN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEGENDRE, NATHANIEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEGER, ASHLEY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEHR, KIM                             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEININGER, MONICA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEMLEY, MELENA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEMLEY, SHAWN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEMUS, JESSE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LENASEN, ZACKARY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LENTZ, CHAD                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LENZ, FREDERICK                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEON, EVA                             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEON, JESSICA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEONARD, KRISTA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEOS, MARK                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LERCH, PATRICK                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEROY, DANIELLE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LESTER, JESSE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LETANG, NICHOLAS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEVENGOOD, JENNIFER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEVINE, NEIL                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEVITT, DAVID                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEVY, JEANNESE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 31 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1458 of 1490
Claim Name                            Address Information
LEWANDOWSKI, TINA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEWIS, CRYSTAL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEWIS, ERIKA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEWIS, ERIKA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEWIS, LISA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEWIS, MONTREZ                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEWIS, TASHA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LEWIS, VANESSA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LI, DAWEI                             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LIANG, JIALUN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LIBERMAN, JARRET                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LICIS, WENDY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LICKO, JENNIFER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LIGHT, KATHLEEN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LILLIS, MICHAEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LIM, WAYMAN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LINARES, LORI                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LINDAHL, BRENT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LINDAMAN, DOMINICA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LINDLEY, JULIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LIPSIUS, DAVID                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LISS, LEONID                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LITCHFIELD, TRACY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LITTLEFIELD, VICTORIA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LITTLETON, SANDRA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LIU, YABING                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LLANAS, GUADALUPE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LLOYD, THOMAS                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOAFER, NICOLE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOAFMAN, BRADLEY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOCKETT, BRITTNEY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOCKS, LABARBARA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LODHI, ALI                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOERA, ERIKA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOESER, LARRY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOEW, GERALD                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOFRESE, DENNIS                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOFRESE, KRISTINE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOFTUS, PATRICK                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOMAS, DONDREA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOMAS, MADELINE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOMAX, HOWARD                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOMBARDO, DIANE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOMBARDO, DOLORES                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOMBARDO, GERALD                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOMBLO, KEITH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOMELI, KRISTINA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOMELI, SERGIO                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LONDERGAN, JOHN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 32 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1459 of 1490
Claim Name                            Address Information
LONDRO, PATRICIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LONG, JEANETTE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LONG, KELLY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOPEZ, ELLIE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOPEZ, RUBEN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOPEZ, SOPHIA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LORD, JESSICA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LORD, TIMOTHY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LORENTZSON, CRAIG                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LORING, LILLIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LORTHRIDGE, SHAKIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOSIE, COLLEEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOTSON, GAVIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOUIS, KEYONA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOVE, WILLIE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOWE, BONNIE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOWTHER, ZIPPORAH                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LOZANO, MYRIAM                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUBER, DAVID                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUC, ANDREW                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUCIDO, RICHARD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUCKY, LANIESE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUCZAK, LAURIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUGRINE, MARY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUJAN, ARSENIO                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUKE, GAVIN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUMPKIN, KEVIN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUNA, MARTIN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUNA, MONICA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUNDGREN, WALTER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUPNITZ, APRIL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUQUE, ISAAC                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUSARDI, DIANA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUSBY, BRIDGETTE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUSK, GLENN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUSTOSA, YAGO                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUTINS-PEEPLES, JANE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUTZ, ANDREA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUTZ, DAWN                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LUU, VU                               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LYDY, KRISTINA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LYLE, HEATHER                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LYMAN, KERI                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LYNCH, SHARHONDA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LYONS, DAMARIO                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
LYTLE, YVONNE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MACAULEY, SUSAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MACCIA, KELLY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MACK, GRADY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 33 OF 62
                                       Ditech Holding Corporation
          19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                Service List 03/01/19 23:22:57        Main Document
                                                Pg 1460 of 1490
Claim Name                          Address Information
MACKEY, FELICIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MADDEN, SCOTT                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MADRID, BEVERLY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAERLING, CHRISTINE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAGDALENO, DANIEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAGELKY, LORI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAGNUS, RYAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAHAJAN, AMOL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAHLE, SHERIDAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAINARDI, MARIANNE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAINARDI, STEPHEN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAJUL, BRIAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAKEL, DEMETRIOUS                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MALBURG, CASANDRA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MALDONADO, INGRID                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MALDONADO, IRMA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MALERBA, NINA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MALIK, FAISAL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MALLORY, MELISSA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MALONEY, ROBERT                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MANCINAS, MARIBEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MANCINI, JULIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MANGINI, SUSAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MANGOSING, SHARI                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MANN, CATHERINE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MANN, JOHNNY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MANN, THERESA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MANNING, DAWN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MANNING-GREEN, JENNETTA             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MANTERNACH, JANICE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAPES, ROBERT                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAPLE, KRISTYN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAPLE, MARY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAPLES, KAREN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARANO, THOMAS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARIANO, COLLEEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARIANO, MONICA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARIETTE, JILL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARINUCCI, LORI                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARION, STEVE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARKS, CHRISTINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARLOW, SYLVIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAROTTO, KULLI                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARQUEZ, ISHA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARQUEZ, MEGAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARR, KEVIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARRAY, INGRAM                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARSHALL, JANE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTAN, JAIME                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                              Page 34 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1461 of 1490
Claim Name                         Address Information
MARTIN, ANDREW                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTIN, BETHANN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTIN, DEBRA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTIN, JUDY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTIN, SHANE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTIN, SPENCER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINES, JUSTIN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, ALISA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, BERENICE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, BOBBY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, JILLIAN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, KENISHA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, LOUIS                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, MARIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, MARIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, REGINA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, SOPHIA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, STEVEN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, XOCHITL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTINEZ, YOLANDA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MARTZ, MELANIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MASIH, HAROON                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MASON, BOBBIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MASON, CHRISTIAN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MASON, CHRISTINE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MASSIE, CHERIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MASUR, MISTY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MATHIS, CHIANTE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MATHIS, KYMBERLY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MATHIS, RENITA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MATRONE, MARSHA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAXEY, DONNA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAXWELL, TAWANA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MAYO, BRENDA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCANALLEN, ANNE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCARTHUR, ELISABETH                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCAIN, RASHEEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCALLA, JOSEPH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCANN, JOHN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCART, JON                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCAUL, CATHARINE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCAW, REBEKAH                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCLAIN, KARDARYL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCLAIN, NATHANIEL                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCLEESE, RENETTA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCLURE, DEVON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCLURE, JAMIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCOOK, KRYS                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCORD, GRETCHEN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 35 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1462 of 1490
Claim Name                         Address Information
MCCOY, CHRISTOPHER                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCOY, ERIC                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCOY, KRISTEN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCRAY, ANDRE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCRAY, BRANDON                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCRAY, KAMIYAH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCRAY, KELSEY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCCRAY, SHELBY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCDANIEL, SAMANTHA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCDERMOTT, JAMES                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCDERMOTT, THOMAS                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCDOWELL, CATHERINE                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCELFISH, MICHAEL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCELROY, STEVEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCGARR, JOSEPH                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCGARVEY, BARBARA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCGARVEY, MATTHEW                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCGEE, ALICIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCGILL, JERNORIUS                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCGILL, THELMA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCGINLEY, ALISON                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCGOVERN, ANGELA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCGOWAN, SPENCER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCINTOSH, PATRICK                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCINTYRE, TIFFANY                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCKEEVER, JOSEPH                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCKEEVER, THERESA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCKNIGHT, DENISE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCLAREN, DANIEL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCLAUGHLIN, DERIC                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCLAUGHLIN, JOHN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCLAURIN, SHAUNTINA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCMAHON, CHRIS                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCMARTIN, COLLIN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCMILLIAN, ROBERT                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCNEIL, SARAH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCNICHOL, MACKLIN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MCPEAK, MARK                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MEADOWS, MAURICE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MEDINA, CHRISTIAN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MEDINA, MARY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MEDINA, STACEY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MEDRANO, EDDIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MEIER, SUSAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MELAND, MICHELLE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MELENDEZ, CATHLEEN                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MELINDER, STEPHEN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MELNICZEK, ELIZABETH               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MENDEZ, DOLORES                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 36 OF 62
                                          Ditech Holding Corporation
            19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1463 of 1490
Claim Name                             Address Information
MENDIZABAL, MARIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MENDOZA, MERARI                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MENDOZA, MICHELLANGELITA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MENDOZA, PATRICIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MENDOZA, TRACY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MENSCH, DEANN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MERRICK, KELLIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MERRITT, LETISHA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MESKEL, BISRAT                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MEYER, KATIE                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MICENEC, KATHLEEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MICHAELAKIS-MAKITKA, ELLEN             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MICHAELS, AMY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MICHVECH, EDWARD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MICKEL, JARED                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MICKENS, HENRY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MIDDLETON, ANDRIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MIDDLETON, KENNETTA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MIHALCU, GEORGIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MIKE, ANA                              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILAN, ANNA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILAN, JOSEPH                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILBURN, BRITTANY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILCZEWSKY, MICHAEL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, AMBER                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, CLAUDET                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, DAWN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, DEJASMA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, ELISHA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, HELEN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, JESSIE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, JOAN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, LINDA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, MARCI                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, MARCUS                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, MATTHEW                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, MICHAEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, RICHARD                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLER, TAMALAJEAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLS, AARON                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLS, TONYA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILLS, TRACY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MILNER, LOUISE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MIMS, NATASHA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MINASOVA, VICTORIYA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MINOR, JASON                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MINUS, ASHLEY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MIRANDA, VICTOR                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MIRYNOWSKI, CAROL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                 Page 37 OF 62
                                       Ditech Holding Corporation
          19-10412-jlg    Doc 142   Filed 03/01/19   Entered
                                                Service List 03/01/19 23:22:57        Main Document
                                                Pg 1464 of 1490
Claim Name                          Address Information
MITCHELL, CHRISTOPHER               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MITCHELL, CRYSTAL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MITCHELL, KELCEY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MITCHELL, KELI                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MITCHELL, MAUREEN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MIXON, MARIO                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOBLEY, SHARI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOEHN, KATHERINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOFFO, CAROLE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOLCHANY, LAUREN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOLINA, KAYLA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOLNAR, STEPHANIE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOLYNEAUX, DONNA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOLZ, JAMES                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOMENT, JASMINE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONAHAN, ELIZABETH                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONEM, OMNIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONGELUZI, JOHN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONSIVAIS, MARIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONTERO, SANDRA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONTES JAIMES, TANAIT               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONTGOMERY, ANDREW                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONTGOMERY, BIANCA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONTGOMERY, CASSANDRA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONTGOMERY, CHRISTOPHER             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONTGOMERY, DAVID                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONTGOMERY, DEBRA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONTGOMERY, MONAY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MONTGOMERY, SUZANNE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOON-PEREZ, MARY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOORE, CHARLOTTE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOORE, DOMINQUE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOORE, ELIZABETH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOORE, JEFF                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOORE, JUDITH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOORE, RANELLE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOORE, TWILA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOORE, VINCENT                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORALES, EDNA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORALES, JAZARA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORALES, SYLVIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORALES, TANAIRIS                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORALEZ, RAYMON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORAN, DEBRA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORANTTE, KRISTIN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORCATE, JUSTIN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORENO, ERIC                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORENO, STEVEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORGAN, MONICA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                              Page 38 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1465 of 1490
Claim Name                         Address Information
MORGAN, NICOLE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORI, MONICA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORIN, ELVA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOROSS, CODY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORPHIS, SANDY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORRELL, TAWNYA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORRIS, SHERI                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORRIS, TISOR                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORRISON, CHRISTIANA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORRISON, JANICE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORRISON, TONISHA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORROW, BRYAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MORTON-JAMES, GINA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOSCHELL, BROOKE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOSS, JOSEPH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOTHERWAY, ANDREW                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MOULTON, GUY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUCCI, JAMES                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUELLER, RAYMOND                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUHAMMAD, MUIZZAH                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MULFORD, KEVIN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MULHERN, JOSEPH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MULLICAN, MICHELE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MULLIS, LIBBY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUNGUIA, JOE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUNOZ, CANDACE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUNOZ, DONNA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUNOZ, HAZEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUNTON, DEBORAH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUONIO, MARK                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MURDOCK, CAMERON                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUREDDA, THERESA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MURILLO, MAXINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MURPHY, KERI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MURPHY, MARTIN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MURRAY, BRIAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MURRAY, BRICE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MURRAY, HARRY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUSCELLA, JEANETTE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUSCOVITCH, EDWARD                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUSCOVITCH, SEAN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MUSYAJU, RAJIB                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MYERS, CLAUDIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MYERS, CLINTON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MYERS, DESHAWN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MYERS, KAREN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MYERS, RAYSHAWN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
MYRES, SHONIQUE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NACHTIGALL, WENDY                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 39 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1466 of 1490
Claim Name                            Address Information
NAGLE, ANGELA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NAHILL, BRENDAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NAIIDZEEL, NAIIDZEEL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NANDA, PARVIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NARINESINGH, TRISTAN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NASH, CHRISTINA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NASTA, DANIEL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NATHAN, VONKIERA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NATOLI, MATTHEW                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NAVARRO, JONATHAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NAYLOR, JASON                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NEAL, BEVERLY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NEIDERMIRE, ANN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NEILIO, STEVEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NEILL, GAIL                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NEITZEL, DARRELL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NEITZEL, LEANDRA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NELSON, VANCE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NELSON, YOLANDA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NEWMAN, ZAKIYYAH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NEWTON, EDRICK                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NG, LAI MAN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NGUYEN, DOMINIC                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NGUYEN, MICHAEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NGUYEN, NHU                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NGUYEN, TU                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NICHOLAS, ROBERT                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NICHOLS, BRENT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NICHOLS, JAROD                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NICHOLS, NANCY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NICKELSEN, BARBARA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NICKENS, CARMEN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NICOLO, PATRICIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NIXON, JOHN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NIXON, RASHAD                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NJOROGE, OCTAVIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NOBILE, CHRISTOPHER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NOEL, KENNETH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NOGGLE, NICHOLAS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NOLEN, JEANNE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NORDICK, MICHAEL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NORMAN, BECKY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NORRIS, DEANNA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NORRIS, JUNLINA MARIE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NOVIK, INNA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NUNEZ, MONICA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NUNLEE, MAKAYLA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NURIDEEN, SHAWNA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
NYSTROM, DENISE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 40 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1467 of 1490
Claim Name                            Address Information
O CONNELL, MAUREEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
O CONNOR, JESSIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
O HARA, KEVIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
O LEARY, MICHAEL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OAKE, PERRY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OBAMWONYI, VICKI                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OCANAS, SAVINA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OCHMANOWICZ, THERESA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OCONNOR-COLLINS, ALLYSON              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ODHAMS, AMY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ODONNELL, PATRICIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ODONOGHUE, JOSHUA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ODUMS, DARRELL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OGBASELASIE, RUTH                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OGDEN, CHRISTOPHER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OGILVIE, DONNOVAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OGUNBIYI, TITILOPE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OJEDA, SUZALENE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OKUNADE, AYODEJI                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OLDENBURG, MARK                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OLIMON, JENNIFER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OLIMON, MAGDALENA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OLINGER, JAMES                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OLINGER, TONY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OLIVEIRA, CECI                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OLIVER, KEVIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OLSEN, JOSHUA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OLSON, CYNTHIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OLSON, KENNETH                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OLSON, KIMBERLY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ONEAL, ERIK                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ONEILL, LARRY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ONEILL, ROBIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ONTIVEROS, CARMEN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OREILLY, KAREN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ORENDORFF, LAWRENCE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OROZCO, JOSEFINA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ORSINO, GEORGE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ORSO, BETH                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ORTIZ, AMBER                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ORTIZ, DANIEL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ORTIZ, JENNIFER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ORTIZ, JESSICA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OSTMAN, ARTHUR                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OSTOVITZ, BRUCE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OSWALD, LEA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OTERI, JOSEPH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OTEY, JAMEEKA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OTTEY, RACHEL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 41 OF 62
                                          Ditech Holding Corporation
          19-10412-jlg       Doc 142   Filed 03/01/19   Entered
                                                   Service List 03/01/19 23:22:57        Main Document
                                                   Pg 1468 of 1490
Claim Name                             Address Information
OTTEY, STEPHANIE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OUTCALT, PATRICIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OUTKA, JULIE                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OWEN-LYONS, TRICIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OWENS, HELEN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OWENS, LINDSAY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OYOLA, PAUL                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
OZENNE, ANDREA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PABST, SYBIL                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PACHECO, BRIAN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PADABED, JULIA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PADILLA, HEIDI                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PALACIOS, IMOGENE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PALEY-HOWARD, LATRICIA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PALMIER, CASSANDRA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PALMIOTTO, ANTHONY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PANELLA, KELLY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PANETTA, JENNIFER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PANGANIBAN, JULIUS BERNARD             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PANN, RACHEL                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PANTALONE, DENISE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PARK, KAREN                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PARKER, KRISTINA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PARKS, SHANNON                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PARR, ELIZEBETH                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PARROTT-MACE, BRIANA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PARSONS, NICHOLE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PASCALI, NICHOLAS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PASSARD, LAUREN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PASSEN, JENNIFER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PASSIG, RUTH                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PASSMAN, ELIZABETH                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PATEL, DIPTI                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PATRICK, PATRICIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PATTEN, SHAWNEE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PATTERSON, LYNN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PATTERSON, TIMOTHY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PAUL, EMALOV                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PAULING, JASON                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PAULSELL, TEANNA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PAULSEN, JACQUELINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PAYAN, YAJAIRA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEARSON, LAURA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEARSON, MEAGAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEARSON, MONICA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEARSON, SEAN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEARY, ELIZABETH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEDERSON, NATHAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEEK, ANDRE                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                 Page 42 OF 62
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1469 of 1490
Claim Name                           Address Information
PENNY, JIMMIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PENNY, MELINDA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEOPLES, CHANDRA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PERALTA, WENDY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEREZ, ANITA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEREZ, DANIEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEREZ, KIMBERLY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEREZ, OSVALDO                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEREZ, RONALD                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PEREZ-DAMICO, BRANDI                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PERILLO, PATRICIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PERRELLA, MICHELE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PERRY, CAMILA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PERRY, JOHN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PERRY, ROCCO                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PESCH, CHRISTOPHER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PETCHOCK, CHRISTOPHER                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PETERS, GERALD                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PETERS, MAX                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PETERSEN, LYNN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PETERSEN, MICHAEL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PETERSON, ABAGAIL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PETERSON, JAMES                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PETERSON, TONYA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PETRENKO, ELENA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PETRO, DEBORAH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PETRONIO, ANTHONY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PFEIFFER, RACHAEL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PHAIR, KIMBERLY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PHELPS, KAREN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PHELPS, TIFFANY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PHILIPPI, LEEANN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PHILLIPS, ASHLI                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PHILLIPS, KATHLEEN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PHILLIPS, THOMAS                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PHINNEY, LAUREL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PIEKLO, ROBERT                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PIERRE, ALETHA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PIERRE, KRYSTLE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PINA, ANDREW                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PINKE, SHANTORI                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PINO, MIOSOTI                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PIO, NORA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PIREE, ALLISON                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PISKO, JESSICA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PISTONE, DAVID                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PITRE, KAISHANDRA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PITTENGER, CHRISTOPHER               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PITTMAN, BRIANNA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                               Page 43 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1470 of 1490
Claim Name                         Address Information
PITTMAN, VICTORIA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PITTS, SHANDA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PIZZINO, STEPHANIE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PJEPI, AUREL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PLAKU, ERVIS                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PLASENCIO, JENNIFER                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PLASTERS, MARK                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PLASZCZ, REBECCA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PLUNKETT, DANIEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PODGAYETSKY, ELVIRA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POEHLER, GARRETT                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POEHLS, DAWN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POITRAS, ELIZABETH                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POLCARI, MARTIN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POLIS, BRANDON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POLLARD, JONETTE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POLLMAN, SANDRA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POLOMNY, DAVID                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POLUDNEV, ANDREY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POPE, VALERIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POPPLEWELL, AMANDA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PORTER, AMANDA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PORTER, STARLA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PORTER, STEPHANIE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PORTNER, MARY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PORUBENSKY, BRITTANY               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POST, MICHELE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POSTON, WILLIAM                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POTE, ELLEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POTTER, JAMIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POWELL, ANTOINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POWELL, SHARHONDA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POWELL, TAMI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POWERS, ALICIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POWERS, BRIAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POWERS, CARRIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
POWERS, PIERRE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRACHT, THERESA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRATT, SHERRY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRENO, THERESA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRESTON, SUSAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRICE, CODY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRICE, STEPHEN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRICE-WEBB, IVANA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRIETO, LUCERO                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRINCE, JANIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRINCE, VALDO                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRITCHETT, CANDACE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PROCTOR, DEE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 44 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1471 of 1490
Claim Name                         Address Information
PROECHEL, LONNIE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PROFFER, ROBYN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PROKOP, JACOB                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PROPHET, DEMARCUS                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PRUSIEWICZ, RANDY                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PTACEK, RICHARD                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PUCKETT, TRINITY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PUIDA, LESLIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
PYANO, JOSEPH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
QUAHI, CATHREEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
QUENZEL, STEVEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
QUESADA, NICHOLAS                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
QUEZADA, CESAR                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
QUIGG, JESSICA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
QUINN, DOROTHY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
QUINONEZ, SABRINA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
QUINTANA, GABRIELLA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
QUINTERO, MARTHA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RABIN, JANET                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAFERT, RYAN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAGION, CARRIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAIL, STEPHANIE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RALSTON, DOUGLAS                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAMAKRISHNAN, VENKAT               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAMIREZ, ALICE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAMIREZ, CHERYL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAMIREZ, FRANCES                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAMIREZ, MARIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAMIREZ, MICHAEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAMIREZ, SONIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAMIREZ, TANYA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAMSEY, FENTON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAMSTAD, AARON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RANDALL, NICOLE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RANGEL, KEENAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAPPO, KATHLEEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RASHED, LATIFAH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RASMUSSEN, APREL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RASMUSSEN, JENNIFER                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAUSCH, CHRISTINE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAUSCH, COURTNEY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAVASSIPOUR, KRISTIN               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAWLS, DANIELLE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RAYFORD, CHERYL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
READE, DAVID                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REAL, THAYLA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REAVES, CONSTANCE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RECCHILONGO, LOUIS                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REDDICK, SHAWYN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 45 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1472 of 1490
Claim Name                         Address Information
REDMOND, BOOKER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REEVES, STEVEN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REGAN, JOSEPH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REGAN, THOMAS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REGENSBURGER, MARK                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REGYNSKI, CHRISTINA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REHM, MELISSA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REICHEL, LAURA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REID, RHONDA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REILLY, DIANE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REINHART, MARGARET                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REINHEIMER, MARCIA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REINING, JAMIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RENTERIA, FERNANDO                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REULE, LINDSAY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REYNA, NOEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REYNOLDS, ANGELA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REYNOLDS, COURTNEY                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REYNOLDS, EDWARD                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REYNOLDS, JAMES                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
REYNOLDS, RANDALL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RHATICAN, MARTA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RHEINGANS, KAYLA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICCARDI, DEBORAH                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICHARD, KIMBERLY                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICHARDS, ASHLEY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICHARDS, DARLENE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICHARDSON, JAMES                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICHARDSON, MICHAEL                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICHARDSON, NICHELE                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICHARDSON, QUINTINA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICHARDSON, SONJA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICHARDSON, STEFANIE               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICHARDSON, TEAIRRA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RICO, ANGELA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RIDEAU, ADAM                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RIDLEY, TOYSHIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RIEBLI-HULL, SHAIR                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RIGGLE, LISA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RIKER, ROBERT                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RIOS, SABRINA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RISPOLI, GAETENA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RITZHEIMER, GEORGE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RIVERA, IRAIDA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RIVERS, CATHERINE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBERSON, CAROL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBERTS, DONALD                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBERTS, MARTHA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBERTS, TAISHA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 46 OF 62
                                        Ditech Holding Corporation
          19-10412-jlg     Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1473 of 1490
Claim Name                           Address Information
ROBESON, JONATHON                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBINSON, ANTWION                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBINSON, HAROLD                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBINSON, JAMES                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBINSON, JOHNNETTA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBINSON, RENEISA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBLEDO, CRISTIAN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBLES, EDUARDO                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBLES, JULIANA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBLES, RENATO                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROBLES, RITA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROCA, FRANCISCO                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROCHA, JUDY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROCHA, MELISSA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROCHE, NERY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODGERS, NEKIVIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODGERS, STEPHANIE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODRIGUEZ III, MANUEL                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODRIGUEZ, ADAM                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODRIGUEZ, BLANCA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODRIGUEZ, CARLOS                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODRIGUEZ, CLAUDINE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODRIGUEZ, DAVID                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODRIGUEZ, GRACIE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODRIGUEZ, LAUREN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODRIGUEZ, ROSARIO                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODRIGUEZ, STEPHANIE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RODRIGUEZ-HUERTA, SUSANA             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROE, JESSICA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROEBUCK, MARSHAE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROGERS, CHRISTOPHER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROGERS, JILL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROGERS, KEVIN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROHDE, JORDANNA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROHRER, JANICE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROJAS, JENA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROLDAN, FRANK                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROLING, KAYLA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROLLAND, KIA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROMAN, EDGAR                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROMAN, GIOVANNI                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROMAN, JOHNATHAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROMAN, LIZETTE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROMAN, SUSANNE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROMANO, NICOLAS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROMEO, SAMUEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROMERO, ELLIOT                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROMERO, MARIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROMERO, RAUL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                               Page 47 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1474 of 1490
Claim Name                            Address Information
ROSE, EVAN                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROSENBERG, JARED                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROSENBERG, MARC                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROSENSTEIN, DEBRA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROSENTHAL, BRANDON                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROSS, STANLEY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROSS, TANEISHIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROSTAD, CHELSIE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROSTOSKY, LEE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROWE, CANDACE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROWE, ROSEMARY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROWLAND, CHRISTOPHER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROYAL, CANDICE PATRICE                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ROYAL, TAUREAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUDI, ALEKSANDR                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUDOLPHY, ERIC                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUFF, DENNIS                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUGGIERI, DENISE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUHLIN, JOSEPH                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUIZ, ELIZABETH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUIZ, NICHOLAS                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUIZ, NICOLE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUIZ, ROBERT                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUKAVINA, DANIJELA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RULIVA, KELLY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUSH, LISA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUSHEN, LAUREN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUSSELL, LAUREN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUSSO, KAREN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUST, LAURI                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RUTZ, KATHLEEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RYALS, ALFRELLA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RYAN, LAUREN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RYAN, SHAWN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
RYAN, STEPHANIE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SAIA, JANA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SAIZ, DAVIANA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SALAS, JOSEPH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SALCIDO-WEHMEYER, CLAUDIA             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SALDUTTI, VINCENT                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SALEEM, PARVEZ                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SALINAS, ANGELIQUE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SALOMON, MONICA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SAMUELS, JEFFREY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANCHEZ, CLARISSA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANCHEZ, MONICA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANCHEZ, NICHOLE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANCHEZ, RAFAEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANCHEZ, SONIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 48 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1475 of 1490
Claim Name                         Address Information
SANCHEZ, TIQUISHA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANDER, KATIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANDERS, GERALD                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANDERS, JOAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANDERS, TRAVIS                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANDOVAL, ADAM                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANDOVAL, DANIEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANFORD, TIFFANY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANTELLAN, ELSA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANTIAGO, PAULINA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SANTOS COY, JESUS                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SAQIB, MUNEEB                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SARACENI, DIANE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SARFF, PETER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SAUCEDO, CINDY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SAUCEDO, CORINA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SAUVAGE, ANDREW                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCALZO, MARYBETH                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHEFFLER, MARY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHER, BRANDON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHESEL, SCOTT                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHEVECK, BRITTANY                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHINDLER, KAYLA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHMIDT, HEIDI                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHMITT, STEFAN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHNEIDER, JEFFERY                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHNELL, KRISTA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHOENBERG, SAMANTHA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHOFIELD, KATHLEEN                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHOUTEN, CHRISTOPHER              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHRADER, CHRISTIAN                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHRAIBER, ERIC                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHUETT, ALICIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHULTE, CRAIG                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHUM, CONNIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHUMAN, DANIELLE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCHWAHL, EDWARD                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCIBILIA, ANDREW                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCORSONE, ALESSANDRA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCOTT, ANNALEE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCOTT, ANNIE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCOTT, DAVID                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCOTT, HEIDI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCOTT, JOSEFINA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCOTT, SPRING                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCOTT, SUSSETTE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCOTT, VINCENT                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCOTTON, ANGELA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SCURLOCK, PONYETTE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 49 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1476 of 1490
Claim Name                            Address Information
SEALY, JOHN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SEELEY, DAVID                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SEGOVIA, STEPHEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SEIGER, THERESA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SELCHERT, JENNIFER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SELINGER, PETER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SELL, PETER                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SELLERS, JAMES                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SELLS-BROWN, KAREN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SERAFINA, ANN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SERRANO, DANIEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SESSION, ASHLEY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SEVERS, NIKOLE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SEYMORE, MARY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SEYMOUR, KAKINA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHACK, ERIKA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHACKLEFORD, MONICA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHACKLEFORD, RICK                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHAH, AMI                             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHAH, ANKURKUMAR                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHAH-JANI, SHEETAL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHAHEED, AISHA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHANE, DIANE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHANKARACHARI, MANJUNATHA             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHANKER, WILLIAM                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHAPPELL, KATHLEEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHARAPOVA, NATALYA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHARP, JOHN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHARP, LINDA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHAW, KEVIN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHAW, ROSE                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHAY, GREGORY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHEARS, JALISA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHELLEY SAMUEL, EVA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHEPPARD, LAMONT                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHERMAN, JOSHUA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHERROD, DEBORAH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHIELDS, JAMES                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHIELDS, RICHARD                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHIM, SUZANNE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHODE, ORIYOMI                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHOEMAKER, KENT                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHORT, JAMES                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SHRIEVES, ADRIENNE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIEGER, ROXANNA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIGMAN, DANIELLE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIGOURNEY, TASHA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SILANO, JOHN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SILTBERG, PAULA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 50 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1477 of 1490
Claim Name                         Address Information
SILVIERA, WALTER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIMCOX, ROBIN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIMEON, JULIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIMMONS, JAMES                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIMMONS, JOHN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIMON, KRISTAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIMON, RYENELL                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIMPSON, CELINDA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIMPSON, JENNIFER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIMS, DEBORAH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SINGBANDITH, VATHANA               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SINGER, JEFFREY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SINKLER, ATIYA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SITA, ANTHONY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIUDA, EDMUND                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SIXTA, CYNDIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SKINNER, ALYSSA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SKRZYPEK, MAGDALENA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SLANE, DONA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SLETTEDAHL, KRIS                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMALLWOOD, CLYDE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMILEY, DERRICK                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, ALADRIAN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, ANNA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, CANDRA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, CAROLINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, DINA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, DOUGLAS                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, GARY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, GRADY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, JACOB                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, JARROD                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, JUNE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, KELLY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, KENT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, MARCIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, MICHELLE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, ROBERT                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, ROBYN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, TERRI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, TIFFANY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, TONYA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, TRON                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, VIOLA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH, WILLIAM                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SMITH-WHITE, CHRISTINA             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SNAGG, AVRIL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SNEOR WOOD, BIENVENIDA             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SNOW, JENNIFER                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 51 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1478 of 1490
Claim Name                            Address Information
SNYDER, ALLAN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SOCIA, REBECCA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SODERBERG, KATY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SOLIS, JOSEFA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SOLIT, DOUGLAS                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SOM, XU                               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SORGE, DARA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SOTO, HUMBERTO                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SOWELL, DENEEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SOWELL, LASTAR                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SPANN, KEVIN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SPARBY, CHRISTOPHER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SPEARS, ERIN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SPENCE, SHARON                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SPERA, DEBRA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SPEZZANO, MARC                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SPILLER, RODERICK                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SPORN, AMY                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SPRAGUE, PAUL                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SPRANGER, DRAXTON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SPRING, ERIC                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SQUILLANTE, MICHAEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SRINIVASAN, GAYATHRI                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ST. JULIAN, MARY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STAGGERS, IRISA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STAMEY, JASON                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STANFORD, ERIC                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STARNES, JERILYNN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STARR, SARAH                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STASIW, IRINA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STASKEL-LEVENTRY, LISA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STATEN, CRAIG                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEINBERG, CHRISTINE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEINBERGER, RODNEY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STENGEL, ANDREW                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEPHENS, ANITRA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEPHENS, DEBORAH                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STERNITZKE, MARTHA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEVENS, BEVERLY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEVENS, DAVID                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEVENS, KRISTOPHER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEVENS, SAMUEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEWART, MARCELL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEWART, MARGIE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEWART, MATTHEW                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STEWART, NICOLE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STICKNEY, TARYN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STILES, CARSON                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STOKES, CASEY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 52 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1479 of 1490
Claim Name                            Address Information
STONE, CHARLES                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STORMS, EARL                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STRAMAGLIA, GIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STRANGE, REGINA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STRATMEYER, JENNIFER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STRATTON, JEREMY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STRAUSS, VICTORIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STRAW, SCOTT                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STRAWLEY, VIRGINIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STREGE, JEREMY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STREUBER, CAROL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STRIZHOVA, IRINA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STROBECK, CYNTHIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STRONG, TERRELL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STROOP, ANTOINE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STROWBRIDGE, LADONNA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
STRUCZYNSKI, JOSEPH                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUAREZ CHARLES, GRETCHEN              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUAREZ, ALBA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUAREZ, CLAUDIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUDRAJAT, GABBY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUKUMARA, STEPHEN JOSEPH              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SULLIVAN, JILL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SULPIZI, MELANIE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUMARE, SHENEKA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUMPTER, L. FAYE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUMTER, FELICIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUNDARESAN, PRANATHARTHI              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUNDE, DAVID                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUPPLEE, JASON                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUTHERLAND, ANGELA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUTTON, JUSTIN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SUTTON, SAN DIEGO                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SVEC, RENEE                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SVEC, ROBERT                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SVENSON, SANDRA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SWAN, LENA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SWANSON, JANET                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SWEAT, ALEECIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SYERS, LUANN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SYSE, REBECCA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SZLANIC, ALBERT                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SZPINDOR, SHANNON                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
SZYDLIK, STEVE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TAGGART, DAWN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TALBERT, BRENDA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TANKERSLEY, TYLER                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TANNER, BRENDA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TANOE, RAPHAELLE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 53 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1480 of 1490
Claim Name                            Address Information
TAPIA, JOSE                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TARANGO, KARELIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TARQUINO, MICHELLE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TATE, CHRISTOPHER                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TAYLOR MARTIN, KRISHELL               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TAYLOR, BRANDI                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TAYLOR, BRIDGET                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TAYLOR, CHRISTIENNE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TAYLOR, GIDGET                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TAYLOR, KARA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TAYLOR, KIMBERLY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TAYLOR, SHANA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TEAGUE, DAVID                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TEASDELL, JERMEKER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TEMOYAN, KENNETH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TERAN, ANTONIO                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TERRELL, SCHNEIKA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TERVIEL-RICK, KATIE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TESTER, THOMAS                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THAMMALA, PENTAIAH                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THAO, SONG                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THAYER, TASHA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THIBODEAUX, QUINTUS                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THIEBAUD, MICHELLE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THIERS, ANDREW                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THILL, JEREMY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, ASHLEY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, AUDRY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, BLAKE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, BRANDEN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, BRIAN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, CHERYL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, ERVIN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, IMANI                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, JAMES                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, JAMILLA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, JENNIFER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, KATHLEEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, KATONYA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, KELLY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, LISA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, MICHAEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, PHYLLIS                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, ROBERT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMAS, TYRA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMER, KATHLEEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, DUANE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, JENNIFER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, JOHN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 54 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1481 of 1490
Claim Name                         Address Information
THOMPSON, JOYCE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, KATHY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, LORNA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, MATTHEW                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, MEGAN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, RASHEEDA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, TINA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, TRACY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, TRISTEN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMPSON, WILLIAM R.               1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THOMSON, JOHN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THORNTON, LINDA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THORNTON, MITCHELL                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THORNTON, TANIESHA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THRASH, ARIEL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
THYMES, JENNIFER                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TIDMORE, RENEE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TIEBEN, KIMBERLY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TIEDT, PATRICIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TILLIS, BILLANDREA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TILLMAN, WILLIAM                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TINGLE, BRUCE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TISDALE, TAYLOR                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOBLER, ROBYN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TODD, ANGIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOFT, CAROLE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOLBERT, CARLISAH                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOLBERT, KATINA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOLEDO, PETER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOLLEY, ROBERT                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOLLIVER, JESSE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOLOFARI, DABOTA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOMELDAN, VERONICA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOMLIN, DANIELLE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOMLINSON, KARI                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOMPKINS, STEPHEN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TONES, GENIVIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TORRANCE, KIMBERLY                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TORRES, DESTINY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOVAR, ANNA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOWERS, THOMAS                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOWNS, CHANDRELL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TOWNSEND, DESIREE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TRACY, HEATHER                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TRAVIS, DAVID                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TRAYLOR, JAMES                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TREND, CHAUNCE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TREVISO, ANTONIO                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TRIBBLE, CHRISTINA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 55 OF 62
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1482 of 1490
Claim Name                           Address Information
TRIMBLE, STEPHANIE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TRIPATHI, ANUPAM                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TRIPLET, MELISSA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TRISTAN, ELIZA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TRISTAN, RICHARD                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TROPIN, KARYN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TRUNELL, ASHLEY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TSCHIDA, KRISTIN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TU, ANH                              1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TUCCI, WENDY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TUCKER, DARA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TUCKER, MELISSA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TUFFLEY ELAM, VERONDA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TUMASZ, NANCY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TUOHY, KATHY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TURKI, JAMMEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TURNBOUGH, LATASHA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TURNBULL, MINDA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TURNER, BRIAN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TURNER, JEFFERY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TURNER, LETICIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TURNER, MICHELLE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TURNER, VICKY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TUTELA, ALEXANDRA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TUTTLE, BETH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TYLER, LEINASHIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TYLER, PAUL                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
TYSON, MARKIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
UNDERDAHL, DAWN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
UNTHANK, DELIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
UPSON, NATASHA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
URIARTE, TIMOTHY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
UTTER, WILLIAM                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAID, HIMALI                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAKA, KARUN KUMAR                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VALADEZ, JORGE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VALENCIA, ANDREA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VALENCIA, JAIME                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VALENTI, CHRISTY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VALLADARES, EMMANUEL                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VALLONE, CINDY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAN DEN HEMEL, AMANDA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAN HOUT, TAMEEKA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAN LANGEN, CHRISTINE                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAN SICKLE, BRITTANY                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAN ZYL, PIETER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VANG, JOSEPH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VANG, MAI                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VANG, RICHARD                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                               Page 56 OF 62
                                        Ditech Holding Corporation
            19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                 Service List 03/01/19 23:22:57        Main Document
                                                 Pg 1483 of 1490
Claim Name                           Address Information
VANG, SARAH                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VANN, PAULINDA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VANOSTRAND, DAVID                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VANPATTEN, RHONDA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VARGA, KEITH                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VARGAS, CHRISTINE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VARGAS, MYRA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VARHOL, TRENT                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAUGHN, CHONTE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAUGHN, CHUCK                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAUGHN, DESTINY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAYNSHTEIN, EDWARD                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAZQUEZ JIMENEZ, ARACELI             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VAZQUEZ, JOSE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VEARLING, JOHN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VEASEY, DIANA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VECCHIES, DANILA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VEGA, CONSUELO                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VEIT, JENNIFER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VELASCO, MARIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VELASCO, MICHELLE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VERA, TERESA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VERDUGO, LISA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VERDUGO, ROSA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VERELLO, NICHOLAS                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VERGARA, ARTHUR                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VERMA, MANISH                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VERNITSKY, PEI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VERNOT, CHRISTINA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VICTORIAN, ANDREA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VIDAL, MARIA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VIESPOLI, VINCENT                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VILLALVAZO, NALLELY                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VILLANUEVA, MICHAEL                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VINCELETTE, CONNOR                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VINCENT, DANIEL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VINCENT, STEVEN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VINCENT, TROSKEY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VINES, JAKE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VISALLI, JODI                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VITO, RON                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VIVIAN, GABRIELA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VOLKER, DANIEL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VOLLMER, ROBERT                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VOORHEES, BONNIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VORNHAGEN, AMELIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VOSKOLOVICH, MIKHAIL                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VOTTERO, ELIJAH                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
VUONG, JACKY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                               Page 57 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1484 of 1490
Claim Name                         Address Information
WACH, MATTHEW                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WADE, DIANA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WADE, PERRY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WAGNER, ANNE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WAGNER, JOSEFA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WAGNER, ROLANDA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WAHL, PAULA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WAISANEN, CHYENNE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALK, STEVEN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKER, CATHERINE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKER, CHARLOTTE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKER, CHASTON                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKER, COLE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKER, LADRESHA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKER, LAKECIA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKER, LAURA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKER, NYEISHA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKER, SUSAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKER, TREVIA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKER, TYMIKA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALKUP, LU ANN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALL, ROSEMARY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALLING, CAMRYN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALSH, SHANE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALSH, SHAWN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALSTROM, HEATHER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALT, DANIELLE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALTERS, AMY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALTON, LINDA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALTON, MAURICE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALTRICH, FRANCIS                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WALZ, MICHELLE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WARD, BRITNEY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WARD, CRAIG                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WARD, GREGORY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WARD, SYLVESTER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WARNER, LAKIESHA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WARNER, LINDA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WARREN, ALISSA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WARREN, GABRIEL                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WASHINGTON, SHERI                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WASHINGTON, SHIRLEY                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WASICKI, KAY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WASTLE, BRIAN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WATERS, CHARIS                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WATHEN, CARRIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WATKINS, CAROLYN                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WATKINS, CHELSEA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WATKINS, CHOYA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 58 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1485 of 1490
Claim Name                            Address Information
WATSON, JOHN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WATSON, KENNETH                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEAVER, CHRISTINA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEAVER, DANIEL                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEAVER, HARRY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEBB, BILLIE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEBB, KYESHIA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEBER, AMANDA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEBSTER, HARRY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEEKS, ANTWONE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEEKS, DEBORAH                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEEMS, ALEXANDER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEI, YUNZHU                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEIGT, BRANDON                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEISCHEDEL, MARY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WELCH, OWEN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WELCH, PATRICIA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WELDING, JENNIFER                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WELDON, SUSAN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WELLER, REBECCA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WELLS, STACIE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WELLS-PARKER, CAROL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WENINO, JASON                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WENTLAND, JENNIFER                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEST, JENNIFER                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WEST, VANESSA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WETER, LUKE                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHALEY, DANA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHEATON, ODIS                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHEELER, MICHAEL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHITE, APRIL                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHITE, CHRISTINA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHITE, DEBBIE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHITE, JENNIFER                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHITE, JOY                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHITE, MONIQUE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHITE, PAMELA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHITMER, BECKY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WHYANO, LARISSA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WICK, SHELLY                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WIDVEY LEMLEY, NICOLE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WIECZOREK, ANTHONY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WIENKE, ANGELICA MARIE                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WIERTZEMA, JESSICA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WIGGINS, ELVA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WIGHT, KRISTEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILCOX, ANDREA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILDER, BRANDEN                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILDER, TRAVIS                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 59 OF 62
                                      Ditech Holding Corporation
          19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                               Service List 03/01/19 23:22:57        Main Document
                                               Pg 1486 of 1490
Claim Name                         Address Information
WILKENING, CHRISTOPHER             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILKERSON, MARK                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILKINSON, PHILLIP                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLET, CHELSEY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, ASHLEY                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, BETSY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, BRANDON                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, CHRISTENA                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, CHRISTINE                1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, COLBY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, CORRIE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, DAMON                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, DANIEL                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, DONALD                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, GLENN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, JANINE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, JANIQUE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, KIMBERLY                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, KTWANNA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, MAURICE                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, MECHELKE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, PERCY                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, RAYMOND                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, RAYSHAN                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, SONYA                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, TIFFANY                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, TIKEYLA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIAMS, VANESSA                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLINGHAM, ANGELA                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLIS, GLADYS                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLMAN, ROBIN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILLSON, SHARON                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILSON, AMBER                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILSON, CHAMPAIGNE                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILSON, CLARENCE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILSON, DARIS                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILSON, JULIAN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILSON, MARVIN                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILSON, MELLADEE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILSON, SKYE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILSON, VICTORIA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WILSON, WENDY                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WIMBISH, NICOLE                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WINCE, WHITNEY                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WINDHAM, DAVID                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WINES, VALERIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WINSTON, YOLANDA                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WINTER, CORY                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WINTERS, RAYMOND                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                             Page 60 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1487 of 1490
Claim Name                            Address Information
WISE, JUSTIN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WITTMAN, LINNETTE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOLF, MAYLON                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOLFORD, YVETTE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOLTER, JACOB                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOMACK, DOUGLAS                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WONG, ANNA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WONG, GAREK                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOOD, COLTON                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOOD, ERNEST                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOOD, KATHLEEN                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOOD, KRISTI                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOOD, RHONDA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOOD, TABITHA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOODS, ASHLEE                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOODS, CHARLOTTE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOODS, RASHEEDA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WORKU, SARA                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WORTHINGTON, KATHLEEN                 1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WORTHY, GINA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WORTHY, LORENZ                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOYTOWICH, CAROLYN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WOYTOWICZ, STEPHEN                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WRIGHT, CHARLENE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WRIGHT, ELVIA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WRIGHT, JAMES                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WRIGHT, LATOYA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WRIGHT, MESCHELL                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WRIGHT, STEPHANIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WRIGHT, TODD                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WRIGHT, WILLIE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WYATT, DESIREE                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WYCOFF, LOIS                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
WYNIA, LORI                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
XATRUCH, RODOLFO                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
XIONG, CHUE                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
XIONG, YIA                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
XU, YANNONG                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YACUBOVICH, JOHN                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YAMPOLSKY, LEONARD                    1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YANG, NANCY                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YANG-KEU, MAI                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YANNARELL, ROCCO                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YARBER, STACEY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YARBROUGH, ROBBIE                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YARDE, SHANDELL                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YARDE, SHEREENE                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YAZZIE, ANGELA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YAZZIE, MELISSA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                                Page 61 OF 62
                                         Ditech Holding Corporation
             19-10412-jlg   Doc 142   Filed 03/01/19   Entered
                                                  Service List 03/01/19 23:22:57        Main Document
                                                  Pg 1488 of 1490
Claim Name                            Address Information
YBARRA, KAREN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YBARRA, VICTORIA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YEAGER, KELLY                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YERGEAU, MAURICE                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUENS, STUART                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUMAN, KESHIA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUNG KING, NASHA                     1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUNG, ALFRED                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUNG, ANTHONY                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUNG, JAMES                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUNG, KATRINA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUNG, LAMONT                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUNG, LATEASA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUNG, PATRINA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUNG, SETH                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YOUNG, SUSAN                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
YUROVSKY, RIMMA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZABALOU, LINDA                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZACHARIAS, MARLO                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZAMORA, MELISSA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZARROLI, JOHN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZATLOKOVICZ, DENISE                   1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZEIG, SHAUN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZELAYA, JOSE                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZEPHIER, ZANDRA                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZHOU, DAN                             1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZICK, KYLE                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZIMMER, HELEN                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZINK, JOHN                            1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZINNI, JOHN                           1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZOERB, ALEXA                          1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZOODSMA, MARIELA                      1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZORN, JENNIFER                        1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZUKIE, AMANDA                         1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZURITA, YOLAYSI                       1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034
ZWIERZCHOWSKI, PETER                  1100 VIRGINIA DRIVE, SUITE 100 FORT WASHINGTON PA 19034




                               Total Creditor count 3025




Epiq Corporate Restructuring, LLC                                                                Page 62 OF 62
19-10412-jlg   Doc 142   Filed 03/01/19 Entered 03/01/19 23:22:57   Main Document
                                     Pg 1489 of 1490




                                 EXHIBIT H 
                                            Ditech Holding Corporation
             19-10412-jlg    Doc 142     Filed 03/01/19   Entered
                                                     Service List 03/01/19 23:22:57         Main Document
                                                     Pg 1490 of 1490
Claim Name                               Address Information
BANK OF NEW YORK MELLON (0901, 0954)     EVENT CREATION 500 GRANT STREET ROOM 151-1700 PITTSBURGH PA 15258
BARCLAYS CAPITAL INC. (0229)             ATTN CORPORATE ACTIONS/REORG 745 7TH AVENUE, 3RD FLOOR NEW YORK NY 10019
BB&T SECURITIES (0702)                   ATTN JESSE W. SPROUSE OR PROXY MGR 8006 DISCOVERY DRIVE SUITE 200 RICHMOND VA
                                         23229
BROADRIDGE                               JOB ID: N30789 51 MERCEDES WAY EDGEWOOD NY 11717
BROWN BROTHERS HARRIMAN & CO. (0010)     ATTN CORPORATE ACTIONS / VAULT 140 BROADWAY NEW YORK NY 10005
CHARLES SCHWAB & CO., INC. (0164)        ATTN CHRISTINA YOUNG OR PROXY MGR 2423 EAST LINCOLN DRIVE PHOENIX AZ
                                         85016-1215
CITIBANK, N.A. (0908)                    ATTN SHERIDA SINANAN OR PROXY DEPT. 3801 CITIBANK CENTER B/3RD FLOOR/ZONE 12
                                         TAMPA FL 33610
COR CLEARING (0052)                      ATTN CORPORATE ACTIONS DEPT. 1200 LANDMARK CENTER, STE. 800 OMAHA NE
                                         68102-1916
DEUTSCHE BANK SECURITIES, INC. (0573)    ATTN ASHLEY RICHEY OR PROXY MGR 5022 GATE PARKWAY SUITE 200 JACKSONVILLE FL
                                         32256
ETRADE/APEX (0158/0385)                  C/O BROADRIDGE SECURITIES PROCESSING ATTN: YASMINE CASSEUS 2 GATEWAY CENTER
                                         283-299 MARKET STREET - 16TH FLOOR NEWARK NJ 07102
GOLDMAN SACHS (0005)                     ATTN MEGHAN SULLIVAN OR PROXY DEPT 30 HUDSON STREET JERSEY CITY NJ 07302
HILLTOP SECURITIES (0279)                ATTN PROXY DEPT. 1201 ELM STREET SUITE 3500 DALLAS TX 75270
INTERACTIVE BROKERS (0534)               KARIN MCCARTHY OR PROXY DEPT. 8 GREENWICH OFFICE PARK GREENWICH CT 06831
J.P. MORGAN/CLEARING (0352)              ATTN CORPORATE ACTIONS TEAM 500 STANTON CHRISTIANA RD. NCC5 FL3 NEWARK DE
                                         19713
JPMORGAN CHASE (0902)                    ATTN JEFF LAZARUS OR REORG MGR NY1-C094 4 METROTECH CENTER - 3RD FLOOR
                                         BROOKLYN NY 11245
MEDIANT COMMUNICATIONS                   JOB NO: 1337956 STEPHANY HERNANDEZ 100 DEMAREST DRIVE WAYNE NJ 07470
MERRILL LYNCH (0161 & 5198)              ATTN EARL WEEKS OR PROXY DEPT. C/O MERRILL LYNCH CORPORATE ACTIONS 4804 DEER
                                         LAKE DR. E. JACKSONVILLE FL 32246
MORGAN STANLEY & CO. (0015, 0050)        ATTN MS PROXY DEPARTMENT 1300 THAMES STREET WHARF BALTIMORE MD 21231
NORTHERN TRUST COMPANY, THE (2669)       ROBERT VALENTIN OR PROXY MGR 801 S. CANAL STREET REORG DEPT. FLOOR C1N CHICAGO
                                         IL 60607
PERSHING (0443)                          ATTN JOSEPH LAVARA OR PROXY DEPT. 1 PERSHING PLAZA JERSEY CITY NJ 07399
RAYMOND JAMES & ASSOCIATES, INC. (0725) ATTN ROBERTA GREEN OR PROXY MGR 880 CARILION PARKWAY TOWER 2, 4TH FLOOR ST.
                                        PETERSBURG FL 33716
RBC CAPITAL MARKETS CORPORATION (0235)   ATTN STEVE SCHAFER OR PROXY MGR 60 S 6TH ST - P09 MINNEAPOLIS MN 55402-1106
STATE STREET (0997)                      ATTN PROXY DEPARTMENT 1776 HERITAGE DRIVE NORTH QUINCY MA 02171
TD AMERITRADE CLEARING, INC. (0188)      ATTN MANDI FOSTER OR PROXY MGR 1005 AMERITRADE PLACE BELLEVUE NE 68005
WELLS FARGO BANK NA (2027)               ATTN LORA DAHLE OR PROXY MGR 550 SOUTH 4TH STREET MAC N9310-141 MINNEAPOLIS MN
                                         55415
WELLS FARGO CLEARING SERVICES LLC        ATTN PROXY DEPARTMENT H0006-08N 2801 MARKET STREET ST. LOUIS MO 63103
(0141)




                                Total Creditor count 26




Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 1
